Chapters 1 - 2A — JURISDICTION, CIVIL DIVISIONS

Chapter 1 — SOVEREIGNTY, JURISDICTION, EMERGENCY OPERATION, GENERAL POLICIES

Section 1.01 — EXTENT.

The sovereignty and jurisdiction of this state extend to all places within its boundaries as defined in the Constitution and, concurrently, to the waters forming a common boundary between this and adjoining states, subject only to rights of jurisdiction acquired by the United States over places in it.

History: (1) RL s 1; 1984 c 628 art 1 s 1



Section 1.02 — JURISDICTION OVER WATERS.

Courts and officers having jurisdiction in a county bordering upon Big Stone Lake, Lake Traverse, Bois de Sioux River, or the Red River of the North, have jurisdiction in civil and criminal cases upon those waters concurrently with the courts and officers of other states bordering on them, to the extent any of them forms a common boundary between this state and any other state.

History: (2) 1905 c 242 s 1; 1943 c 349 s 1; 1984 c 628 art 1 s 1



Section 1.03 — WATERS INCLUDED.

The concurrent jurisdiction of a county and of courts and officers exercising jurisdiction throughout it extends over the water area that would be included if the boundary lines of the county were produced in the direction of their approach and extended across the waters to the opposite shore.

History: (3) 1905 c 242 s 2; 1943 c 349 s 2; 1984 c 628 art 1 s 1



Section 1.041 — CONCURRENT JURISDICTION OF STATE AND UNITED STATES.

Subdivision 1. Rights of state. Except as otherwise expressly provided, the jurisdiction of the United States over any land or other property in this state owned for national purposes is concurrent with and subject to the jurisdiction and right of the state to cause its civil and criminal process to be executed there, to punish offenses against its laws committed there, and to protect, regulate, control, and dispose of any property of the state there.

Subd. 2. Land Exchange Commission may concur. In any case not otherwise provided for, the consent of the state to the acquisition by the United States of any land or right or interest in land in this state, desired for any authorized national purpose, with concurrent jurisdiction as defined in subdivision 1, may be given by concurrence of a majority of the members of the Land Exchange Commission created by the Constitution of Minnesota, Article XI, Section 10, upon finding that the acquisition and the methods of the acquisition and the exercise of the jurisdiction are consistent with the best interests of the state, if application for the state's consent is made by an authorized officer of the United States, setting forth a description of the property, with a map when necessary for its proper identification, and the authority for, purpose of, and method used or to be used in acquiring it. The commission may specify the method of acquisition as a condition of its consent.

In case of acquisition by purchase or gift, the state's consent shall be obtained before the execution of any instrument conveying the lands involved or any interest in them to the United States. In case of condemnation, consent shall be obtained before the commencement of a condemnation proceeding.

History: 1943 c 343 s 1; 1965 c 51 s 1; 1976 c 2 s 172; 1984 c 628 art 1 s 1



Section 1.042 — CONSENT OF STATE.

Subdivision 1. Given for certain purposes. The consent of the State of Minnesota is given in accordance with the Constitution of the United States, Article I, Section 8, Clause 17, to the acquisition by the United States in any manner of any land or right or interest in land in this state required for sites for customs houses, courthouses, hospitals, sanitariums, post offices, prisons, reformatories, jails, forestry depots, supply houses, or offices, aviation fields or stations, radio stations, military or naval camps, bases, stations, arsenals, depots, terminals, cantonments, storage places, target ranges, or any other military or naval purpose of the United States.

Subd. 2. Jurisdiction ceded to United States. So far as jurisdiction, exclusive or partial, in or over any land or place in Minnesota acquired by the United States for any purpose specified in subdivision 1 is accepted by the head or other authorized officer of any department or independent establishment or agency of the United States as provided by the laws of the United States, the jurisdiction is ceded to the United States, subject to the conditions and reservations of subdivision 3. When the premises abut upon the navigable waters of Minnesota, the jurisdiction shall include the underwater lands adjacent to them lying between the line of low-water mark and the bulkhead or pierhead line as now or hereafter established.

Subd. 3. Conditions and reservations. The right of the state to cause its civil and criminal process to be executed in any ceded land or place is reserved to the state. The state also reserves the right to impose the following taxes:

(A) an income tax on persons residing in the land or place or receiving income from transactions occurring or services performed there;

(B) a sales or use tax levied on or measured by sales, receipts from sales, purchases, storage, or use of tangible personal property in the land or place;

(C) a tax on personal property situated in the land or place, or on the use of personal property by a private individual, association, or corporation there, except personal property owned by the United States or by law exempt from taxation; and

(D) a tax on the use of real property within the land or place by a private individual, association, or corporation.

History: 1943 c 343 s 2; Ex1959 c 85 s 3,4; 1984 c 628 art 1 s 1



Section 1.043 — JURISDICTION, WHEN TO VEST.

The jurisdiction granted or ceded to the United States over any place in the state under sections 1.041 or 1.042 shall not vest until the United States has acquired the title to or right of possession of the premises affected, and shall continue only while the United States owns or occupies them for the purposes to which the jurisdiction appertains as specified in those sections or until the United States relinquishes to the state full or partial jurisdiction under section 1.0431.

History: 1943 c 343 s 3; 1977 c 125 s 1; 1984 c 628 art 1 s 1



Section 1.0431 — RETROCESSION.

Subdivision 1. General power. Notwithstanding any other law, all or any part of the jurisdiction acquired by the United States over any land or place in the state under section 1.041 or 1.042 or any other statute may be retroceded to the state in the manner provided in this section.

Subd. 2. Offer; acceptance; recording. Retrocession of jurisdiction shall be initiated by written offer to the governor by an authorized officer of the United States agency having supervision over the land. Retrocession shall not take effect until

(a) the governor, after consulting with the governing bodies of counties or municipalities where all or part of the federal lands are situated, has accepted jurisdiction on behalf of the state,

(b) a certificate evidencing acceptance is filed with the secretary of state, and

(c) a duplicate is recorded in the office of the county recorder of each county where the lands or any part of them are situated.

Subd. 3. State and local jurisdiction. The jurisdiction ceded to the state under subdivision 1 shall be exercised by the appropriate state authorities and by the local governmental units where all or part of the affected federal lands are situated.

History: 1977 c 125 s 2; 1984 c 628 art 1 s 1



Section 1.044 — UPPER MISSISSIPPI RIVER WILD LIFE AND FISH REFUGE.

Consent of the State of Minnesota is given to the acquisition by the United States by purchase, gift, or lease of the areas of land or water, or both, in this state as the United States deems necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge in accordance with and for the purposes of the Act of Congress approved June 7, 1924, entitled "An act to establish the Upper Mississippi River Wild Life and Fish Refuge," reserving to the state full and complete jurisdiction and authority over the areas compatible with their maintenance and control by the United States for the purposes and under the terms of that Act of Congress.

History: 1943 c 343 s 4; 1984 c 628 art 1 s 1



Section 1.045 — STATE, CONSENT TO ACQUISITION OF LANDS.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Chippewa National Forest and the Superior National Forest for any purpose incident to the development or maintenance of those forests, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

History: 1943 c 343 s 5; 1984 c 628 art 1 s 1



Section 1.0451 — LIMITS ON CONSENT TO FEDERAL ACQUISITIONS OF LANDS IN ST. LOUIS, LAKE, AND COOK COUNTIES; WATER AND LAND OWNERSHIP; DUTIES OF STATE OFFICIALS.

Subdivision 1. Ownership of navigable waters and beds. Pursuant to applicable federal and state law under which Minnesota was admitted to the union on equal footing with the original 13 states, navigable waters and their beds located within the exterior boundaries of the state are owned by the state. In a few limited circumstances, as in section 1.044, relating to the Upper Mississippi Wildlife and Fish Refuge, the state has expressly granted its consent and concurrent jurisdiction to the United States to acquire interests in water, as well as land, for a limited purpose and in the limited area described in its consent. Unlike section 1.044, the consent granted by the state in section 1.045 to acquisitions by the United States for the Superior National Forest is limited to land, only. The state has never ceded to the United States, either expressly or implicitly, its ownership of and jurisdiction over the navigable waters and their beds that are located within the exterior boundaries of the forest.

Subd. 2. State ownership of and jurisdiction over certain lands. Pursuant to the Organic Act that created the territory of Minnesota (Act of Congress, March 3, 1849, 9 Stat. ch. 121, section 18), and the Enabling Act that authorized the people of the territory of Minnesota to establish the state of Minnesota (Act of Congress, February 26, 1857, 11 Stat. ch. 60, section 5, first paragraph), federal public domain lands located in sections 16 and 36 in every township at the time of statehood were granted to the state for the use of schools, together with equivalent land located in other sections if section 16 or 36 had been disposed of before statehood. In conformity with the terms of the federal grant, the citizens of Minnesota, by Constitution, article XI, section 8, have dedicated the proceeds from the sale or other disposition of these school grant lands, and the proceeds from the sale or other disposition of lands subsequently received from the United States under swampland grants, to public school purposes. By Constitution, article XI, sections 8 and 10, the disposition of school and swampland grant lands, frequently referred to as trust fund lands, is limited to sale at public auction or exchange. Roughly 100,000 acres of state-owned, mostly trust fund land, is located within that portion of the Superior National Forest that is described as the Boundary Waters Canoe Area Wilderness. Much of this state-owned trust fund land, as well as other state-owned land that is tax-forfeited and is held in trust for local taxing districts, is high-value lakeshore land. The state has not disposed of these lands to the United States and has not ceded jurisdiction over these lands, either expressly or implicitly, to the United States.

Subd. 3. Duties of constitutional officers and other state officials. In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over the navigable waters and their beds, the state trust fund lands and lands held in trust for local taxing districts located in the Superior National Forest, the natural resources related to these lands, waters, and beds, and the associated rights of the state and its citizens arising from the state's ownership and jurisdictional interests in these lands, waters, and beds. In furtherance of their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of their duties, in any exchange or other disposition of state-owned land located within the Boundary Waters Canoe Area Wilderness, the governor, attorney general, state auditor, commissioner of natural resources, and any other public official involved in such matters shall be especially cognizant of the high value of the lakeshore and other state land located within the area.

History: 1995 c 124 s 1



Section 1.046 — EVIDENCE OF CONSENT.

The consent of the state given under sections 1.041 to 1.048 to the acquisition by the United States of any land or right or interest in land in this state or to the exercise of jurisdiction over any place in this state shall be evidenced by the certificate of the governor, issued in duplicate, under the great seal of the state, upon application by an authorized officer of the United States and upon proof that title to the property has vested in the United States. The certificate shall set forth

(a) a description of the property,

(b) the authority for, purpose of, and method used in acquiring it, and

(c) the conditions of the jurisdiction of the state and the United States over it,

and shall declare the consent of the state under sections 1.041 to 1.048, as the case may require. When necessary for proper identification of the property a map may be attached to the certificate, and the applicant may be required to furnish it. One duplicate of the certificate shall be filed with the secretary of state. The other shall be delivered to the applicant, who shall record it in the office of the county recorder of each county in which the land or any part of it is situated.

History: 1943 c 343 s 6; 1976 c 181 s 2; 1984 c 628 art 1 s 1



Section 1.047 — CONDEMNATION PROCEEDINGS IN STATE COURTS BY UNITED STATES.

When consent to the acquisition by the United States of any land or any right or interest in land by condemnation is given by sections 1.041 to 1.048, the United States may effect condemnation in the courts of this state in accordance with the laws of this state relating to eminent domain, or may effect condemnation in the courts of the United States as authorized by act of Congress. When consent by the Land Exchange Commission is required by section 1.041 the commission may specify which method of condemnation shall be used as a condition of its consent.

History: 1943 c 343 s 7; 1984 c 628 art 1 s 1



Section 1.048 — EFFECT OF REPEAL OF CERTAIN LAWS.

Mason's Minnesota Statutes of 1927, sections 4 and 5, as amended by Laws 1941, chapter 66, and Mason's Minnesota Statutes of 1927, Sections 6, 6-2, 6-3, 6-4, 6-5, and 6-6, and Mason's Supplement 1940, Section 6-1, are repealed, but their repeal shall not affect any case in which the consent of the state to the acquisition of property or the exercise of jurisdiction by the United States was given by any of them and the acquisition of the property was completed before the taking effect of Laws 1943, chapter 343, nor any case in which the consent of the state was given by Laws 1941, chapter 66, before the taking effect of Laws 1943, chapter 343.

History: 1943 c 343 s 8; 1984 c 628 art 1 s 1



Section 1.049 — ACQUISITION OF LANDS IN TAMARAC NATIONAL WILDLIFE REFUGE BY UNITED STATES.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Tamarac National Wildlife Refuge as established by Executive Order No. 7902 dated May 31, 1938, of the President of the United States for any purpose incident to the development or maintenance of that refuge, other acts notwithstanding.

History: 1955 c 346 s 1; 1984 c 628 art 1 s 1



Section 1.05 — WAIVER OF IMMUNITY FOR VIOLATIONS OF CERTAIN FEDERAL STATUTES.

Subdivision 1. Age Discrimination in Employment Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Age Discrimination in Employment Act of 1967, United States Code, title 29, section 621, et seq., as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 2. Fair Labor Standards Act. An employee of the state who is aggrieved by the state's violation of the Fair Labor Standards Act of 1938, United States Code, title 29, section 201, et seq., as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 3. Family and Medical Leave Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Family and Medical Leave Act, United States Code, title 29, sections 2601 to 2654, as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 4. Americans with Disabilities Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Americans with Disabilities Act of 1990, United States Code, title 42, section 12101, as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 5. Uniformed Services Employment and Reemployment Rights Act (USERRA). An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Uniformed Services Employment and Reemployment Rights Act, United States Code, title 38, sections 4301 to 4333, as amended, may bring a civil action against the state in federal court or another court of competent jurisdiction for legal or equitable relief that will effectuate the purposes of that act.

History: 2001 c 159 s 1; 2003 c 132 s 1; 2012 c 192 s 1



Section 1.12 — FEDERAL FLOWAGE EASEMENTS OVER HIGHWAYS.

When requested by the commissioner of transportation the governor, in behalf of the state, may grant, bargain, sell, and convey to the United States of America any easement for flowage in and upon any easement or fee owned by the State of Minnesota for trunk highway right-of-way purposes when it is required by the United States to aid a public improvement.

History: (6-7) 1937 c 124 s 1; 1976 c 166 s 7; 1984 c 628 art 1 s 1



Section 1.13 — MONEY RECEIVED CREDITED TO HIGHWAY FUND.

Any payment so received for the granting of an easement shall be deposited in the trunk highway fund.

History: (6-8) 1937 c 124 s 2; 1984 c 628 art 1 s 1



Section 1.135 — STATE SEAL.

Subdivision 1. Purpose. This section prescribes the design and states the historical symbolism of the Great Seal of the State of Minnesota.

Subd. 2. Official seal. The seal described in subdivision 3 is the "Great Seal of the State of Minnesota." When the seal, the impression of the seal, the scene within the seal, or its likeness is reproduced at state expense, it must conform to subdivision 3 and section 4.04. A seal, impression, scene, or likeness which does not conform to these provisions is not official.

Subd. 3. Design. The design of the seal is as described in this subdivision.

(a) The seal is composed of two concentric borders. The outside forms the border of the seal and the inside forms the border for the illustrations within the seal. The area between the two borders contains lettering.

(b) The seal is two inches in diameter. The outside border has a radius of one inch and resembles the serrated edge of a coin. The width of the border is 1/16 of an inch.

(c) The inside border has a radius of three-fourths of an inch and is composed of a series of closely spaced dots measuring 1/32 of an inch in diameter.

(d) Within the area between the borders "The Great Seal of the State of Minnesota" is printed in capital letters. Under that is the date "1858" with two dagger symbols separating the date and the letters. The lettering is 14-point century bold.

(e) In the area within the inside border is the portrayal of an 1858 Minnesota scene made up of various illustrations that serve to depict a settler plowing the ground near the Falls of St. Anthony while he watches an Indian on horseback riding in the distance.

(f) For the purposes of description, when the area within the inside border is divided into quadrants, the following illustrations should be clearly visible in the area described.

(1) In the upper parts of quadrants one and two, the inscription "L'Etoile du Nord" is found on the likeness of a scroll whose length is equal to twice the length of the inscription, but whose ends are twice folded underneath and serve to enhance the inscription. The lettering is 7-point century bold.

(2) In quadrant two is found a likeness of a sun whose ambient rays form a background for a male Indian in loincloth and plume riding on horseback at a gallop. The Indian is sitting erect and is holding a spear in his left hand at an upward 60-degree angle to himself and is looking toward the settler in quadrant four.

(3) In quadrant one, three pine trees form a background for a picturesque resemblance of St. Anthony Falls in 1858.

(4) In quadrants three and four, cultivated ground is found across the lower half of the seal, which provides a background for the scenes in quadrants three and four.

(5) In quadrant three, a tree stump is found with an ax embedded in the stump and a period muzzleloader resting on it. A powder flask is hanging towards the end of the barrel.

(6) In quadrant four, a white barefoot male pioneer wearing clothing and a hat of that period is plowing the earth, using an animal-drawn implement from that period. The animal is not visible. The torso of the man continues into quadrant two, and he has his legs spread apart to simulate movement. He is looking at the Indian.

Subd. 4. Additional effects; size. Every effort shall be made to reproduce the seal with justification to the 12 o'clock position and with attention to the authenticity of the illustrations used to create the scene within the seal. The description of the scene in this section does not preclude the graphic inclusion of the effects of movement, sunlight, or falling water when the seal is reproduced. Nor does this section prohibit the enlargement, proportioned reduction, or embossment of the seal for its use in unofficial acts.

Subd. 5. Historical symbolism of seal. The sun, visible on the western horizon, signifies summer in the northern hemisphere. The horizon's visibility signifies the flat plains covering much of Minnesota. The Indian on horseback is riding due south and represents the great Indian heritage of Minnesota. The Indian's horse and spear and the Pioneer's ax, rifle, and plow represent tools that were used for hunting and labor. The stump symbolizes the importance of the lumber industry in Minnesota's history. The Mississippi River and St. Anthony Falls are depicted to note the importance of these resources in transportation and industry. The cultivated ground and the plow symbolize the importance of agriculture in Minnesota. Beyond the falls three pine trees represent the state tree and the three great pine regions of Minnesota; the St. Croix, Mississippi, and Lake Superior.

Subd. 6. State's duties. State agencies and departments using the seal, its impression, the scene within the seal or its likeness shall make every effort to bring any seal, impression, scene, or likeness currently fixed to a permanent object into accordance with this section and section 4.04. Expendable material to which the seal or any impression, scene, or likeness is currently affixed may be used until the supply is exhausted. All unused dies and engravings of the Great Seal shall be given to the Minnesota Historical Society, along with all historical information available about the seal, to be retained in the society's permanent collection.

History: 1983 c 119 s 1; 1987 c 384 art 1 s 1



Section 1.141 — STATE FLAG.

Subdivision 1. Adoption. The design of the state flag proposed by the Legislative Interim Commission acting under Laws 1955, chapter 632, is adopted as the official state flag.

Subd. 2. Photograph. The secretary of state shall file a photograph of the state flag. The secretary shall also retain custodial control over the sample design flag of the commission for use by the public for copies.

Subd. 3. Description. The design of the flag shall conform substantially to the following description: The staff is surmounted by a bronze eagle with outspread wings; the flag is rectangular in shape and is on a medium blue background with a narrow gold border and a golden fringe. A circular emblem is contained in the center of the blue field. The circular emblem is on a general white background with a yellow border. The word MINNESOTA is inscribed in red lettering on the lower part of the white field. The white emblem background surrounding a center design contains 19 five pointed stars arranged symmetrically in four groups of four stars each and one group of three stars. The latter group is in the upper part of the center circular white emblem. The group of stars at the top in the white emblem consists of three stars of which the uppermost star is the largest and represents the North Star. A center design is contained on the white emblem and is made up of the scenes from the great seal of the state of Minnesota, surrounded by a border of intertwining Cypripedium reginae, the state flower, on a blue field of the same color as the general flag background. The flower border design contains the figures 1819, 1858, 1893.

The coloring is the same on both sides of the flag, but the lettering and the figures appear reversed on one side.

Subd. 4. Official flag. The flag described above is the official flag of the state of Minnesota.

Subd. 5. Hours of flying. The official state flag shall be flown on the State Capitol grounds at all times between sunrise and sunset.

Subd. 6. Folding of the state flag for presentation or display. The following procedures constitute the proper way to fold the Minnesota State Flag for presentation or display. Fold the flag four times lengthwise so that one section displays the three stars of the state crest and the text "L'Etoile du Nord." Fold each side behind the displayed section at a 90-degree angle so that the display section forms a triangle. Take the section ending with the hoist and fold it at a 90-degree angle across the bottom of the display section and then fold the hoist back over so it is aligned with the middle of the display section. Fold the other protruding section directly upwards so that its edge is flush with the display section and then fold it upwards along a 45-degree angle so that a mirror of the display section triangle is formed. Fold the mirror section in half from the point upwards, then fold the remaining portion upwards, tucking it between the display section and the remainder of the flag.

Subd. 7. Folding of the state flag for storage. When folding the Minnesota State Flag for storage, the proper procedure is to fold and store the flag in the same manner as the national colors.

History: 1957 c 155 s 1-4; 1959 c 371 s 1; 1984 c 628 art 1 s 1; 1986 c 444; 2010 c 333 art 2 s 1,2



Section 1.142 — STATE FLOWER.

Subdivision 1. Lady slipper. The pink and white lady slipper, Cypripedium reginae, is the official flower of the state of Minnesota.

Subd. 2. Photograph. A photograph of the pink and white lady slipper, obtained and approved by the commissioner of natural resources, shall be preserved in the Office of the Secretary of State.

History: 1967 c 291 s 1; 1969 c 1129 art 3 s 1; 1984 c 628 art 1 s 1



Section 1.143 — STATE TREE.

Subdivision 1. Red or Norway pine. The Red pine (Pinus resinosa), more commonly known as Norway pine, is designated as the official state tree of the state of Minnesota.

Subd. 2. Photograph. A photograph of the Red pine, to be obtained and approved by the commissioner of natural resources, shall be certified and preserved in the Office of the Secretary of State.

History: 1953 c 20 s 1; 1983 c 119 s 2; 1984 c 628 art 1 s 1



Section 1.145 — STATE BIRD.

Subdivision 1. Loon. The loon, Gavia immer, is the official bird of the state of Minnesota.

Subd. 2. Photograph. A photograph of the loon shall be preserved in the Office of the Secretary of State.

History: 1961 c 76 s 1,2; 1984 c 628 art 1 s 1



Section 1.146 — STATE FISH.

Subdivision 1. Walleye. The walleye, Stizostedion v. vitreum, is the official fish of the state of Minnesota.

Subd. 2. Photograph. A photograph of the walleye shall be preserved in the Office of the Secretary of State.

History: 1965 c 576 s 1,2; 1984 c 628 art 1 s 1



Section 1.147 — STATE GEMSTONE.

Subdivision 1. Lake Superior agate. The Lake Superior agate is the official gemstone of the state of Minnesota.

Subd. 2. Photograph. A photograph and a typical specimen of the Lake Superior agate shall be preserved in the Office of the Secretary of State.

History: 1969 c 404 s 1; 1984 c 628 art 1 s 1



Section 1.1475 — STATE FRUIT.

The Honeycrisp apple is the official fruit of the state of Minnesota.

History: 2006 c 229 s 1



Section 1.148 — STATE GRAIN.

Subdivision 1. Wild rice. Zizania aquatica, commonly known as wild rice or manomin, is the official state grain of the state of Minnesota.

Subd. 2. Photograph. A photograph of zizania aquatica, commonly known as wild rice or manomin, may be displayed in the Office of the Secretary of State.

History: 1977 c 348 s 1; 1984 c 628 art 1 s 1



Section 1.1485 — STATE SOIL.

Lester is designated as the official soil of the state of Minnesota.

History: 2012 c 244 art 1 s 1



Section 1.149 — STATE MUSHROOM.

Subdivision 1. Designation. Morchella esculenta, commonly known as the morel, sponge mushroom, or honeycomb morel, is adopted as the official state mushroom of the state of Minnesota.

Subd. 2. Photograph. A photograph of the morel, approved by the commissioner of natural resources, shall be preserved and may be displayed in the Office of the Secretary of State.

History: 1984 c 394 s 1



Section 1.1495 — STATE DRINK.

Milk is adopted as the official drink of the state of Minnesota.

History: 1984 c 645 s 1



Section 1.1496 — STATE MUFFIN.

The blueberry muffin is adopted as the official muffin of the state of Minnesota.

History: 1988 c 657 s 1



Section 1.1497 — STATE BUTTERFLY.

The Monarch butterfly (Danaus plexippus) is the official butterfly of the state of Minnesota.

History: 2000 c 306 s 1



Section 1.1498 — STATE PHOTOGRAPH.

Subdivision 1. Designation. The world-renowned photograph "Grace," depicting an elderly man bowing his head and giving thanks, taken in Bovey, Minnesota, in 1918, by Eric Enstrom, is designated as the state photograph.

Subd. 2. Placement. A copy of the photograph "Grace" must be displayed in the Office of the Secretary of State.

History: 2002 c 255 s 1



Section 1.1499 — STATE SPORT.

Ice hockey is adopted as the official sport of the state of Minnesota.

History: 2009 c 78 art 6 s 1



Section 1.15 — BOUNDARY COMPACT; MICHIGAN, WISCONSIN, MINNESOTA.

The following compact is ratified and approved:

A COMPACT

Entered into by and between the state of Michigan, the state of Minnesota and the state of Wisconsin, states signatory hereto.

The contracting states solemnly agree:

1. That the boundary between the state of Michigan and the state of Wisconsin in the center of Lake Michigan be and it hereby is finally fixed and established as the line marked A-B-C-D-E-F-G on the map, Exhibit A, annexed hereto, which line is more particularly described as follows:

Starting at Point A, a point equidistant from either shore on the line which is the eastward continuation of the boundary line between Wisconsin and Illinois or latitude 42 degrees 29 minutes 37 seconds North;

Thence to Point B, a point equidistant from either shore on the line drawn through the Port Washington Fog Signal and Storm Signal and the White Lake Storm Signal, on a true azimuth of 354 degrees 12 minutes 00 seconds a distance of 61.55 statute miles;

Thence to Point C, a point equidistant from either shore on a line drawn through the Sheboygan Coast Guard Storm Signal, Fog Signal, Radio Beacon and Little Sable Point Light, on a true azimuth of 03 degrees 01 minute 15 seconds, a distance of 22.18 statute miles;

Thence to Point D, a point equidistant from either shore on a line drawn through the Twin River Point Light and Fog Signal and Big Sable Fog and Light Signal, on a true azimuth of 10 degrees 04 minutes 30 seconds, a distance of 30.33 statute miles;

Thence to Point E, a point equidistant from either shore on a line from Bailey's Harbor Inland Light and Point Betsie Fog Signal, Radio Beacon, and Distance Finding Station, on a true azimuth of 17 degrees 09 minutes 55 seconds, a distance of 54.20 statute miles;

Thence to Point F, a point equidistant from either shore on a line drawn through the Pilot Island Light and Fog Signal and Sleeping Bear Point Light, on a true azimuth of 33 degrees 29 minutes 10 seconds, a distance of 17.24 statute miles;

Thence to Point G, the point determined by the United States Supreme Court decree of March 12, 1936, which is a point 45,600 meters from the center of Rock Island Passage on a bearing of South 60 degrees East, on the true azimuth of 40 degrees 34 minutes 10 seconds, a distance of 15.66 statute miles. The latitude and longitude of the named control points is as follows:

2. That the western boundary of the state of Michigan in the waters of Lake Superior and the eastern boundary in the waters of Lake Superior of the states of Minnesota and Wisconsin be and it hereby is finally fixed and established as the line marked M-N on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point M, the point where the line through the middle of the main channel of the Montreal River enters Lake Superior,

Thence in a direct line to Point N, the point where a line drawn through the most easterly point of Pigeon Point and the most southerly point of Pine Point intersects the international boundary, on a true azimuth of 23 degrees 27 minutes 24 seconds and a distance of 108.86 statute miles.

The latitude and longitude of the named control points is:

3. That the boundary between the state of Minnesota and the state of Wisconsin in the center of Lake Superior be and it hereby is finally fixed and established as the line marked A-B-C-D on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point A which is the midpoint on the line M-N described in paragraph 2, supra;

Thence to Point B, the midpoint in a direct line between the mouth of Cross River, Minnesota and the Lighthouse on Outer Island in Wisconsin, on a true azimuth of 272 degrees 17 minutes 10 seconds, a distance of 33.15 statute miles;

Thence to Point C, the midpoint in a direct line between the Lighthouse on shore at Two Harbors, Minnesota and the light on the lakeward end of the government east pier at Port Wing, Wisconsin on a true azimuth of 235 degrees 27 minutes 40 seconds, a distance of 49.60 statute miles;

Thence to Point D, the midpoint in a direct line at right angles to the central axis of the Superior entry between the tops of the eastern ends of the pierheads at the lakeward ends of the United States government breakwaters at the Superior entry of Duluth Superior Harbor, on a true azimuth of 239 degrees 50 minutes 20 seconds, a distance of 26.43 statute miles;

The latitude and longitude of the named control points is as follows:

4. All azimuths are measured clockwise from true north.

5. That this compact shall become operative immediately upon its ratification by any state as between it and the other state or states so ratifying. Ratification shall be made by act of the legislature of the ratifying state.

6. That immediately upon ratification of this compact by all three states, each state will appoint two members to a Joint Survey Commission to survey and mark the boundaries defined in this compact by establishing and perpetuating monuments at the reference points on shore by means of which the control points of said boundaries are located. The expense of marking the Lake Michigan Boundary shall be borne jointly by the states of Michigan and Wisconsin; the expense of marking the boundary line described in paragraph 2 above shall be borne equally by the states of Minnesota, Michigan and Wisconsin. The expense of marking the Lake Superior and Superior Bay boundary between Minnesota and Wisconsin shall be borne jointly by the states of Minnesota and Wisconsin.

History: 1947 c 589 s 1; 1984 c 628 art 1 s 1



Section 1.16 — MAPS ON FILE.

The maps referred to in the compact in section 1.15 as Exhibits A, B, and C are the original maps on file with the report of the Michigan-Minnesota-Wisconsin boundary conference in the Office of the Secretary of State of Wisconsin, of which duplicate original maps are on file in the Office of the Secretary of State of Minnesota.

History: 1947 c 589 s 2; 1984 c 628 art 1 s 1



Section 1.21 — GREAT LAKES BASIN COMPACT.

The Great Lakes Basin Compact is ratified, enacted into law, and entered into by this state as a party with any other state or province which, pursuant to article II of the compact, has legally joined in it in the form substantially as follows:

The party states solemnly agree:

ARTICLE I

The purposes of this compact are, through means of joint or cooperative action:

1. To promote the orderly, integrated, and comprehensive development, use, and conservation of the water resources of the Great Lakes Basin (hereinafter called the Basin).

2. To plan for the welfare and development of the water resources of the Basin as a whole as well as for those portions of the Basin which may have problems of special concern.

3. To make it possible for the states of the Basin and their people to derive the maximum benefit from utilization of public works, in the form of navigational aids or otherwise, which may exist or which may be constructed from time to time.

4. To advise in securing and maintaining a proper balance among industrial, commercial, agricultural, water supply, residential, recreational, and other legitimate uses of the water resources of the Basin.

5. To establish and maintain an intergovernmental agency to the end that the purposes of this compact may be accomplished more effectively.

ARTICLE II

A. This compact shall enter into force and become effective and binding when it has been enacted by the legislatures of any four of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of said states when enacted by the legislature thereof.

B. The Province of Ontario and the Province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the Government of Canada may prescribe for adherence thereto. For the purpose of this compact the word "state" shall be construed to include a province of Canada.

ARTICLE III

The Great Lakes Commission created by Article IV of this compact shall exercise its powers and perform its functions in respect to the Basin which, for the purposes of this compact, shall consist of so much of the following as may be within the party states:

1. Lakes Erie, Huron, Michigan, Ontario, St. Clair, Superior, and the St. Lawrence River, together with any and all natural or man-made water interconnections between or among them.

2. All rivers, ponds, lakes, streams, and other watercourses which, in their natural state or in their prevailing condition, are tributary to Lakes Erie, Huron, Michigan, Ontario, St. Clair, and Superior or any of them or which comprise part of any watershed draining into any of said lakes.

ARTICLE IV

A. There is hereby created an agency of the party states to be known as The Great Lakes Commission (hereinafter called the Commission). In that name the commission may sue and be sued, acquire, hold and convey real and personal property and any interest therein. The commission shall have a seal with the words "The Great Lakes Commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings. Transactions involving real or personal property shall conform to the laws of the state in which the property is located, and the commissioner may by bylaws provide for the execution and acknowledgment of all instruments in its behalf.

B. The commission shall be composed of not less than three commissioners nor more than five commissioners from each party state designated or appointed in accordance with the law of the state which they represent and serving and subject to removal in accordance with such law.

C. Each state delegation shall be entitled to three votes in the commission. The presence of commissioners from a majority of the party states shall constitute a quorum for the transaction of business at any meeting of the commission. Actions of the commission shall be by a majority of the votes cast except that any recommendations made pursuant to Article VI of this compact shall require an affirmative vote of not less than a majority of the votes cast from each of a majority of the states present and voting.

D. The commissioners of any two or more party states may meet separately to consider problems of particular interest to their states but no action taken at any such meeting shall be deemed an action of the commission unless and until the commission shall specifically approve the same.

E. In the absence of any commissioner, his vote may be cast by another representative or commissioner of his state provided that said commissioner or other representative casting said vote shall have a written proxy in proper form as may be required by the commission.

F. The commission shall elect annually from among its members a chairman and vice-chairman. The commission shall appoint an executive director who shall also act as secretary-treasurer, and who shall be bonded in such amount as the commission may require. The executive director shall serve at the pleasure of the commission and at such compensation and under such terms and conditions as may be fixed by it. The executive director shall be custodian of the records of the commission with authority to affix the commission's official seal and to attest to and certify such records or copies thereof.

G. The executive director, subject to the approval of the commission in such cases as its bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission's functions. Subject to the aforesaid approval, the executive director may fix their compensation, define their duties, and require bonds of such of them as the commission may designate.

H. The executive director, on behalf of, as trustee for, and with the approval of the commission, may borrow, accept, or contract for the services of personnel from any state or government or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation; and may accept for any of the commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency thereof or intergovernmental agency or from any institution, person, firm or corporation and may receive and utilize the same.

I. The commission may establish and maintain one or more offices for the transacting of its business and for such purposes the executive director, on behalf of, as trustee for, and with the approval of the commission, may acquire, hold and dispose of real and personal property necessary to the performance of its functions.

J. No tax levied or imposed by any party state or any political subdivision thereof shall be deemed to apply to property, transactions, or income of the commission.

K. The commission may adopt, amend and rescind bylaws, rules and regulations for the conduct of its business.

L. The organization meeting of the commission shall be held within six months from the effective date of this compact.

M. The commission and its executive director shall make available to the party states any information within its possession and shall always provide free access to its records by duly authorized representatives of such party states.

N. The commission shall keep a written record of its meetings and proceedings and shall annually make a report thereof to be submitted to the duly designated official of each party state.

O. The commission shall make and transmit annually to the legislature and Governor of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

ARTICLE V

A. The members of the commission shall serve without compensation, but the expenses of each commissioner shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the commission in the course of exercising the powers conferred upon it by this compact, unless met in some other manner specifically provided by this compact, shall be paid by the commission out of its own funds.

B. The commission shall submit to the executive head or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

C. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Detailed commission budgets shall be recommended by a majority of the votes cast, and the costs shall be allocated equitably among the party states in accordance with their respective interests.

D. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article IV (H) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the commission makes use of funds available to it under Article IV (H) hereof, the commission shall not incur any obligations prior to the allotment of funds by the party states adequate to meet the same.

E. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under the bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

F. The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the commission.

ARTICLE VI

The commission shall have power to:

A. Collect, correlate, interpret, and report on data relating to the water resources and the use thereof in the Basin or any portion thereof.

B. Recommend methods for the orderly, efficient, and balanced development, use, and conservation of the water resources of the Basin or any portion thereof to the party states and to any other governments or agencies having interests in or jurisdiction over the Basin or any portion thereof.

C. Consider the need for and desirability of public works and improvements relating to the water resources in the Basin or any portion thereof.

D. Consider means of improving navigation and port facilities in the Basin or any portion thereof.

E. Consider means of improving and maintaining the fisheries of the Basin or any portion thereof.

F. Recommend policies relating to water resources including the institution and alteration of flood plain and other zoning laws, ordinances and regulations.

G. Recommend uniform or other laws, ordinances, or regulations relating to the development, use and conservation of the Basin's water resources to the party states or any of them and to other governments, political subdivisions, agencies or intergovernmental bodies having interests in or jurisdiction sufficient to affect conditions in the Basin or any portion thereof.

H. Consider and recommend amendments or agreements supplementary to this compact to the party states or any of them, and assist in the formulation and drafting of such amendments or supplementary agreements.

I. Prepare and publish reports, bulletins, and publications appropriate to this work and fix reasonable sale prices therefor.

J. With respect to the water resources of the Basin or any portion thereof, recommend agreements between the governments of the United States and Canada.

K. Recommend mutual arrangements expressed by concurrent or reciprocal legislation on the part of Congress and the Parliament of Canada including but not limited to such agreements and mutual arrangements as are provided for by Article XIII of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No. 548.)

L. Cooperate with the governments of the United States and of Canada, the party states and any public or private agencies or bodies having interests in or jurisdiction sufficient to affect the Basin or any portion thereof.

M. At the request of the United States, or in the event that a province shall be a party state, at the request of the Government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the Basin or any portion thereof.

N. Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the commission by this compact, provided that no action of the commission shall have the force of law in, or be binding upon, any party state.

ARTICLE VII

Each party state agrees to consider the action the commission recommends in respect to:

A. Stabilization of lake levels.

B. Measures for combating pollution, beach erosion, floods, and shore inundation.

C. Uniformity in navigation regulations within the constitutional powers of the states.

D. Proposed navigation aids and improvements.

E. Uniformity or effective coordinating action in fishing laws and regulations and cooperative action to eradicate destructive and parasitical forces endangering the fisheries, wild life and other water resources.

F. Suitable hydroelectric power developments.

G. Cooperative programs for control of soil and bank erosion for the general improvement of the Basin.

H. Diversion of waters from and into the Basin.

I. Other measures the commission may recommend to the states pursuant to Article VI of this compact.

ARTICLE VIII

This compact shall continue in force and remain binding upon each party state until renounced by act of the legislature of such state, in such form and manner as it may choose and as may be valid and effective to repeal a statute of said state, provided that such renunciation shall not become effective until six months after notice of such action shall have been officially communicated in writing to the executive head of the other party states.

ARTICLE IX

It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any state, agency, person or circumstance shall not be affected thereby, provided further that if this compact shall be held contrary to the constitution of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1955 c 691 s 1; 1984 c 628 art 1 s 1



Section 1.22 — COMMISSIONERS.

In pursuance of Article IV of the compact, there shall be five commissioners on the Great Lakes Commission from this state. Two shall be members of the house of representatives and two shall be members of the state senate. One member shall be appointed by and serve at the pleasure of the governor. The house of representatives members shall be appointed by the speaker of the house and the members of the senate shall be appointed by the Committee on Committees. The commissioners shall exercise all voting rights conferred by the compact on the commissioners from the party state as provided in Article IV, (B and C) of the compact.

History: 1955 c 691 s 2; 1963 c 389 s 1; 1971 c 380 s 1; 1984 c 628 art 1 s 1



Section 1.23 — STATE OFFICERS, DUTIES.

All officers of this state shall do all things falling within their respective jurisdictions necessary to or incidental to carrying out the compact in every particular. It is the policy of this state to perform and carry out the compact and to accomplish its purposes. All officers, bureaus, departments and persons of the state government or administration shall, at reasonable times and upon request of the commission, furnish it with information and data possessed by them and aid it by loan of personnel or other means within their legal powers.

History: 1955 c 691 s 3; 1984 c 628 art 1 s 1



Section 1.26 — ENEMY ATTACK, TEMPORARY RELOCATION OF SEATS OF GOVERNMENT.

Subdivision 1. Political subdivision defined. As used in this section, "political subdivision" includes counties, home rule charter and statutory cities, towns, townships, school districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

Subd. 2. State government. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government in the city of St. Paul, Ramsey County, Minnesota, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at a place, or places, in or out of the state as the governor deems advisable under the circumstances, and shall take action and issue orders as necessary for an orderly transition of the affairs of state government to the emergency temporary location, or locations. The emergency temporary location, or locations, shall remain the seat of government until the legislature by law establishes a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

Subd. 3. Validity of official acts of state government. While the seat of government remains at an emergency temporary location, or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Subd. 4. Local governments. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at their regular or usual place or places, the governing body of each political subdivision of this state may meet at any place in or out of the territorial limits of the political subdivision on the call of the presiding officer or any two members of the governing body, and shall designate by ordinance, resolution or other manner, alternate or substitute places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be conducted during the emergency situation. The places may be in or out of the territorial limits of the political subdivision and the state.

Subd. 5. Validity of acts of local governments. While the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon it and its officers by its charter and the laws and Constitution of this state. Acts of the governing body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Subd. 6. Conflicting laws. This section shall be supreme if it is employed notwithstanding any other statute, charter or ordinance.

History: 1959 c 659 s 1-6; 1973 c 123 art 5 s 7; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.27 — LOCAL INTERIM EMERGENCY SUCCESSION ACT.

Subdivision 1. Short title. This section is the Local Interim Emergency Succession Act.

Subd. 2. Declaration of policy. Because of the existing possibility of a nuclear attack or a natural disaster requiring the declaration of a state of emergency, it is found urgent and necessary to insure the continuity of duly elected and lawful leadership of the political subdivisions of the state.

Subd. 3. Succession to local offices. The governing body of any county or municipality may enact ordinances or resolutions as necessary to provide for the continuity of its government and the emergency interim succession of its key government officials. The ordinances and resolutions shall provide a method for temporary emergency appointments to local public offices.

Subd. 4. Duties and term of successor. An "interim emergency successor," when designated by the governing body of a political subdivision under subdivision 3 shall exercise that office until the duly elected or appointed officer resumes the office or a successor is designated as required by law.

History: 1967 c 58 s 1-4; 1984 c 628 art 1 s 1



Section 1.50 — FREEDOM FROM VIOLENCE.

The state of Minnesota hereby adopts a policy of zero tolerance of violence. It is state policy that every person in the state has a right to live free from violence.

History: 1992 c 452 s 1



Section 1.51 — FLAGS FLOWN AT HALF-STAFF FOLLOWING PUBLIC SAFETY OFFICER DEATH.

Each American flag and Minnesota flag flown on the grounds of the Capitol area, as described in section 15B.02, must be flown at half-staff following the death of a public safety officer, as defined in section 299A.41, subdivision 4, killed in the line of duty in Minnesota, or the death of Minnesota military personnel killed in the line of duty. The flags must be flown at half-staff for a period of time determined by the governor.

History: 2004 c 173 s 1






Chapter 2 — TERRITORIAL DIVISIONS

Section 2.01 — NAMES AND BOUNDARIES.

The state is divided into the several counties named in the following schedule, the boundaries whereof, except as changed or established by vote of the people since the year 1892, are as fixed by the several laws referred to in the schedule after their respective names. The laws so referred to are hereby continued in force so far as they relate to the fixing of county lines at the respective dates of their passage.

SCHEDULE

Aitkin (G.S. 1866 c. 8 s. 2; 1871 c. 96; Sp. L. 1872 c. 145; 1887 c. 117); Anoka (G.S. 1866 c. 8 s. 4; Id. s. 36; Const. art. 11, s. 7); Becker (G.S. 1866 c. 8 s. 5); Beltrami (1866 c. 46; 1879 c. 10 s. 1; 1889 c. 75 s. 1); (Lake of the Woods County formed therefrom 1922); Benton (G.S. 1866 c. 8 s. 6); Big Stone (G.S. 1866 c. 8 s. 7; Sp. L. 1876 c. 159); Blue Earth (G.S. 1866 c. 8 s. 8); Brown (1865 c. 71 s. 3; G.S. 1866 c. 8 s. 9); Carlton (G.S. 1866 c. 8 s. 10); Carver (G.S. 1866 c. 8 s. 11); Cass (G.S. 1866 c. 8 s. 12; 1883 c. 78 s. 1, 1887 c. 116 s. 1, c. 117 s. 1, c. 118 s. 1; 1889 c. 75 s. 2); Chippewa (G.S. 1866 c. 8 s. 13; 1868 c. 113 s. 1); Chisago (G.S. 1866 c. 8 s. 14); Clay (G.S. 1866 c. 8 s. 15); Clearwater (formed by popular vote); Cook (1874 c. 100 s. 1); Cottonwood (1865 c. 71 s. 2; G.S. 1866 c. 16); Crow Wing (G.S. 1866 c. 8 s. 17; 1887 c. 118 s. 2); Dakota (G.S. 1866 c. 8 s. 18; 1871 c. 97 s. 1; 1874 c. 101 s. 1); Dodge (G.S. 1866 c. 8 s. 19); Douglas (G.S. 1866 c. 8 s. 20); Faribault (G.S. 1866 c. 8 s. 21); Fillmore (G.S. 1866 c. 8 s. 22); Freeborn (G.S. 1866 c. 8 s. 23); Goodhue (G.S. 1866 c. 8 s. 24); Grant (1868 c. 109 s. 5); Hennepin (G.S. 1866 c. 8 s. 25); Houston (G.S. 1866 c. 8 s. 26); Hubbard (1883 c. 78 s. 1); Isanti (G.S. 1866 c. 8 s. 27); Itasca (G.S. 1866 c. 8 s. 28; 1871 c. 96; 1887 c. 116 s. 1); (Koochiching County formed therefrom 1906); Jackson (G.S. 1866 c. 8 s. 29); Kanabec (G.S. 1866 c. 8 s. 30); Kandiyohi (G.S. 1866 c. 8 ss. 31, 41; 1870 c. 92 s. 1); Kittson (G.S. 1866 c. 8 s. 49; 1878 c. 59 s. 1; 1879 c. 10 s. 2); Koochiching (formed by popular vote 1906); Lac qui Parle (1871 c. 100 s. 1); Lake (G.S. 1866 c. 8 s. 33; 1874 c. 100 s. 1; 1895 c. 248); Lake of the Woods (formed by popular vote 1922); Le Sueur (Sts. 1849-58 c. 1 s. 71; G.S. 1866 c. 8 s. 34); Lincoln (1873 c. 92 s. 1); Lyon (1868 c. 112 s. 1; 1869 c. 94 s. 1; 1873 c. 92 s. 1); McLeod (G.S. 1866 c. 8 s. 38); Mahnomen (formed by popular vote 1906); Marshall (1879 c. 10 s. 3; 1883 c. 81 s. 1); Martin (G.S. 1866 c. 8 s. 37); Meeker (G.S. 1866 c. 8 s. 39; 1870 c. 97 s. 1); Mille Lacs (G.S. 1866 c. 8 s. 40); Morrison (G.S. 1866 c. 8 s. 42; 1867 c. 116 s. 1; 1870 c. 98 s. 1); Mower (G.S. 1866 c. 8 s. 43); Murray (G.S. 1866 c. 8 s. 44); Nicollet (G.S. 1866 c. 8 s. 45); Nobles (G.S. 1866 c. 8 s. 46); Norman (1881 c. 92 s. 1); (Mahnomen County formed therefrom 1906); Olmsted (G.S. 1866 c. 8 s. 47); Otter Tail (G.S. 1866 c. 8 s. 48; 1872 c. 87 s. 1); Pennington (formed by popular vote 1910); Pine (G.S. 1866 c. 8 s. 50); Pipestone (G.S. 1866 c. 8 s. 51); Polk (G.S. 1866 c. 8 s. 52; 1866 c. 46 s. 1; 1881 c. 92 s. 1); Pope (G.S. 1866 c. 8 s. 53; 1866 c. 44 s. 1); Ramsey (G.S. 1866 c. 8 s. 54; 1874 c. 101 s. 1); Red Lake (formed by popular vote); (Pennington County formed therefrom 1910); Redwood (1865 c. 71 s. 1; G.S. 1866 c. 8 s. 55; 1869 c. 94 s. 1; 1871 c. 98 s. 1; 1871 c. 100 s. 1; 1873 c. 92 s. 1); Renville (G.S. 1866 c. 8 s. 56; 1866 c. 43 s. 1; 1868 c. 10 s. 1; 1870 c. 97 s. 1); Rice (G.S. 1866 c. 8 s. 57); Rock (G.S. 1866 c. 8 s. 58); Roseau (formed by popular vote); St. Louis (G.S. 1866 c. 8 s. 59; 1895 c. 248); Scott (G.S. 1866 c. 8 s. 60; 1871 c. 97 s. 1; Sp. L. 1870 c. 2 subd. 1; Sp. L. 1875 c. 6 subd. 1 s. 2); Sherburne (G.S. 1866 c. 8 s. 61); Sibley (G.S. 1866 c. 8 s. 62); Stearns (G.S. 1866 c. 8 s. 63; 1870 c. 98 s. 1; 1874 c. 102 s. 1); Steele (G.S. 1866 c. 8 s. 64); Stevens (G.S. 1866 c. 8 s. 55; 1868 c. 109 s. 1); Swift (1870 c. 90 s. 1); Todd (G.S. 1866 c. 8 s. 66; 1867 c. 116 s. 2; 1868 c. 114 s. 1; 1874 c. 102 s. 1); Traverse (1881 c. 130 s. 1); Wabasha (G.S. 1866 c. 8 s. 68); Wadena (G.S. 1866 c. 8 s. 69); Waseca (G.S. 1866 c. 8 s. 70); Washington (G.S. 1866 c. 8 s. 71); Watonwan (G.S. 1866 c. 8 s. 72); Wilkin (1872 c. 83 s. 1); Winona (G.S. 1866 c. 8 s. 73); Wright (G.S. 1866 c. 8 s. 74); Yellow Medicine (1871 c. 98 s. 1).

History: (7) RL s 5



Section 2.021 — NUMBER OF MEMBERS.

For each legislature, until a new apportionment shall have been made, the senate is composed of 67 members and the house of representatives is composed of 134 members.

History: Ex1966 c 1 s 1; 1983 c 191 s 3



Section 2.031 — APPORTIONMENT.

Subdivision 1. Legislative districts. The representatives in the senate and house of representatives are apportioned throughout the state in 67 senate districts and 134 house of representatives districts. Each senate district is entitled to elect one senator and each house of representatives district is entitled to elect one representative.

Subd. 2. [Repealed, 2013 c 125 art 1 s 108]

History: Ex1966 c 1 s 2; 1973 c 123 art 5 s 7; 1983 c 191 s 4; 1991 c 246 s 1; 1994 c 612 s 1; 2009 c 86 art 1 s 1



Section 2.395 — THIRTY-NINTH DISTRICT.

Subdivision 1. Senate district. Senate District 39 consists of that district as described in the order of the Minnesota Special Redistricting Panel in Hippert v. Ritchie, No. A11-152 (February 21, 2012).

Subd. 2. House of representatives districts. Notwithstanding the order of the Minnesota Special Redistricting Panel in Hippert v. Ritchie, No. A11-152 (February 21, 2012), Senate District 39, as described in that order, is divided into two house of representatives districts as follows:

(a) House of Representatives District 39A consists of the district as described in that order, with the modification contained in file L39A-1, on file with the Geographic Information Systems Office of the Legislative Coordinating Commission and published on its Web site on March 9, 2012.

(b) House of Representatives District 39B consists of that district as described in that order, with the modification contained in file L39B-1, on file with the Geographic Information Systems Office of the Legislative Coordinating Commission and published on its Web site on March 9, 2012.

History: 2013 c 131 art 2 s 1



Section 2.495 — FORTY-NINTH DISTRICT.

Subdivision 1. Senate district. Senate District 49 consists of that district as described in the order of the Minnesota Special Redistricting Panel in Hippert v. Ritchie, No. A11-152 (February 21, 2012).

Subd. 2. House of representatives districts. Notwithstanding the order of the Minnesota Special Redistricting Panel in Hippert v. Ritchie, No. A11-152 (February 21, 2012), Senate District 49 is divided into two house of representatives districts as follows:

(a) House of Representatives District 49A consists of the district as described in that order, with the modification contained in file L49A-2, on file with the Geographic Information Systems Office of the Legislative Coordinating Commission and published on its Web site on March 28, 2012.

(b) House of Representatives District 49B consists of the district as described in that order, with the modification contained in file L49B-2, on file with the Geographic Information Systems Office of the Legislative Coordinating Commission and published on its Web site on March 28, 2012.

History: 2013 c 131 art 2 s 2



Section 2.722 — JUDICIAL DISTRICTS.

Subdivision 1. Description. Effective July 1, 1959, the state is divided into ten judicial districts composed of the following named counties, respectively, in each of which districts judges shall be chosen as hereinafter specified:

1. Goodhue, Dakota, Carver, Le Sueur, McLeod, Scott, and Sibley; 36 judges; and four permanent chambers shall be maintained in Red Wing, Hastings, Shakopee, and Glencoe and one other shall be maintained at the place designated by the chief judge of the district;

2. Ramsey; 26 judges;

3. Wabasha, Winona, Houston, Rice, Olmsted, Dodge, Steele, Waseca, Freeborn, Mower, and Fillmore; 23 judges; and permanent chambers shall be maintained in Faribault, Albert Lea, Austin, Rochester, and Winona;

4. Hennepin; 60 judges;

5. Blue Earth, Watonwan, Lyon, Redwood, Brown, Nicollet, Lincoln, Cottonwood, Murray, Nobles, Pipestone, Rock, Faribault, Martin, and Jackson; 16 judges; and permanent chambers shall be maintained in Marshall, Windom, Fairmont, New Ulm, and Mankato;

6. Carlton, St. Louis, Lake, and Cook; 15 judges;

7. Benton, Douglas, Mille Lacs, Morrison, Otter Tail, Stearns, Todd, Clay, Becker, and Wadena; 28 judges; and permanent chambers shall be maintained in Moorhead, Fergus Falls, Little Falls, and St. Cloud;

8. Chippewa, Kandiyohi, Lac qui Parle, Meeker, Renville, Swift, Yellow Medicine, Big Stone, Grant, Pope, Stevens, Traverse, and Wilkin; 11 judges; and permanent chambers shall be maintained in Morris, Montevideo, and Willmar;

9. Norman, Polk, Marshall, Kittson, Red Lake, Roseau, Mahnomen, Pennington, Aitkin, Itasca, Crow Wing, Hubbard, Beltrami, Lake of the Woods, Clearwater, Cass and Koochiching; 23 judges; and permanent chambers shall be maintained in Crookston, Thief River Falls, Bemidji, Brainerd, Grand Rapids, and International Falls; and

10. Anoka, Isanti, Wright, Sherburne, Kanabec, Pine, Chisago, and Washington; 45 judges; and permanent chambers shall be maintained in Anoka, Stillwater, and other places designated by the chief judge of the district.

Subd. 2. Altering boundaries. The Supreme Court, with the consent of a majority of the chief judges of the judicial districts, may alter the boundaries or change the number of judicial districts, except the Second and Fourth Judicial Districts.

Subd. 3. Hennepin and Ramsey probate judges; courts. The probate judges of Ramsey and Hennepin probate courts in office on August 1, 1982, shall be district court judges of the Second and Fourth Judicial Districts, respectively, and shall continue in office for the balance of the term for which they were elected and shall be eligible for reelection. The offices of probate court of Ramsey and Hennepin Counties, and all of their jurisdiction, records, powers, duties, functions, and personnel, are hereby transferred to the district courts of the Second and Fourth Judicial Districts respectively and made divisions of them. The chief judge of the fourth judicial district shall at all times assign at least two judges to the probate court duties.

Subd. 4. Determination of a judicial vacancy. (a) When a judge of the district court dies, resigns, retires, or is removed from office, the Supreme Court, in consultation with judges and attorneys in the affected district, shall determine after receiving notice of a vacancy from the governor whether the vacant office is necessary for effective judicial administration or is necessary for adequate access to the courts. In determining whether the position is necessary for adequate access to the courts, the Supreme Court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The Supreme Court may continue the position, may order the position abolished, or may transfer the position to a judicial district where need for additional judges exists, designating the position as either a county, county/municipal or district court judgeship. The Supreme Court shall certify any vacancy to the governor, who shall fill it in the manner provided by law.

(b) If a judge of district court fails to timely file an affidavit of candidacy and filing fee or petition in lieu of a fee, the official with whom the affidavits of candidacy are required to be filed shall notify the Supreme Court that the incumbent judge is not seeking reelection. Within five days of receipt of the notice, the Supreme Court shall determine whether the judicial position is necessary for effective judicial administration or adequate access to the courts and notify the official responsible for certifying the election results of its determination. In determining whether the position is necessary for adequate access to the courts, the Supreme Court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The Supreme Court may continue the position, may order the position abolished, or may transfer the position to a judicial district where the need for additional judgeships exists. If the position is abolished or transferred, the election may not be held. If the position is transferred, the court shall also notify the governor of the transfer. Upon transfer, the position is vacant and the governor shall fill it in the manner provided by law. An order abolishing or transferring a position is effective the first Monday in the next January.

Subd. 4a. Referee vacancy; conversion to judgeship. When a referee of the district court dies, resigns, retires, or is voluntarily removed from the position, the chief judge of the district shall notify the Supreme Court and may petition to request that the position be converted to a judgeship. The Supreme Court shall determine whether to order the position abolished or convert the position to a judgeship in the affected or another judicial district. The Supreme Court shall certify any judicial vacancy to the governor, who shall fill it in the manner provided by law. The conversion of a referee position to a judgeship under this subdivision shall not reduce the total number of judges and referees hearing cases in the family and juvenile courts.

Subd. 5. Judicial employees. The complement for the law clerk and court reporter assigned exclusively to a judgeship that is abolished under this section is abolished upon vacancy of the position. The complement for the law clerk and court reporter shall be transferred to the judicial district to which a judgeship is transferred pursuant to this section.

History: (11, 12) RL s 7; 1907 c 146 s 1; 1909 c 11 s 1; 1909 c 126 s 12,13; 1911 c 193 s 1,2; 1911 c 205 s 1; 1913 c 150 s 1; 1913 c 320 s 1; 1915 c 16 s 1; 1917 c 484 s 1; 1917 c 490 s 1; 1917 c 494 s 1; 1921 c 329 s 1; 1923 c 199 s 1; 1923 c 222 s 1; 1923 c 387 s 1; 1925 c 75 s 1-4; 1931 c 104 s 1; 1951 c 698 s 1-3; 1953 c 584 s 1-3; 1953 c 687 s 1; 1953 c 694 s 1-3; 1955 c 483 s 1; Ex1957 c 14 s 1,2; 1959 c 701 s 1; Ex1961 c 61 s 1; 1963 c 860 s 1; 1965 c 737 s 1; 1967 c 182 s 1; 1967 c 840 s 1; Ex1967 c 22 s 1; 1971 c 392 s 1; Ex1971 c 7 s 3; Ex1971 c 32 s 21; 1977 c 432 s 1; 1982 c 398 s 1,2; 1Sp1985 c 13 s 57,58; 1987 c 404 s 59; 1990 c 594 art 1 s 38; 1991 c 146 s 1; 1991 c 345 art 1 s 36,37; 1994 c 636 art 8 s 1; 1995 c 226 art 6 s 1,2; 1999 c 216 art 6 s 1; 1Sp2001 c 8 art 5 s 1; 2005 c 136 art 14 s 1; 2007 c 54 art 5 s 1; 2009 c 83 art 2 s 1,2



Section 2.724 — CHIEF JUSTICE OF SUPREME COURT, DUTIES.

Subdivision 1. Appointments. When public convenience and necessity require it, the chief justice of the Supreme Court may assign any judge of any court to serve and discharge the duties of judge of any court in a judicial district not that judge's own at such times as the chief justice may determine. A judge may appeal an assignment to serve on a court in a judicial district not that judge's own to the Supreme Court and the appeal shall be decided before the assignment is effective. Notwithstanding the provisions of this subdivision, no judge shall be assigned to serve on a court in a judicial district which is located more than 50 miles from the boundary of that judge's judicial district for more than 15 working days in any 12-month period, unless the judge consents to the assignment.

A transferred judge shall be subject to the assignment powers of the chief judge of the judicial district to which the judge is transferred.

Subd. 2. Procedure. To promote and secure more efficient administration of justice, the chief justice of the Supreme Court of the state shall supervise and coordinate the work of the courts of the state. The Supreme Court may provide by rule that the chief justice not be required to write opinions as a member of the Supreme Court. Its rules may further provide for it to hear and consider cases in divisions. It may by rule assign temporarily any retired justice of the Supreme Court or one judge of the Court of Appeals or district court judge at a time to act as a justice of the Supreme Court or any number of justices or retired justices of the Supreme Court to act as judges of the Court of Appeals. Upon the assignment of a Court of Appeals judge or a district court judge to act as a justice of the Supreme Court, a judge previously acting as a justice may complete unfinished duties of that position. Any number of justices may disqualify themselves from hearing and considering a case, in which event the Supreme Court may assign temporarily a retired justice of the Supreme Court, a Court of Appeals judge, or a district court judge to hear and consider the case in place of each disqualified justice.

Subd. 3. Retired justices and judges. (a) The chief justice of the Supreme Court may assign a retired justice of the Supreme Court to act as a justice of the Supreme Court pursuant to subdivision 2 or as a judge of any other court. The chief justice may assign a retired judge of any court to act as a judge of any court except the Supreme Court. The chief justice of the Supreme Court shall determine the pay and expenses to be received by a justice or judge acting pursuant to this paragraph.

(b) A judge who has been elected to office and who has retired as a judge in good standing and is not practicing law may also be appointed to serve as judge of any court except the Supreme Court. A retired judge acting under this paragraph will receive pay and expenses in the amount established by the Supreme Court.

Subd. 4. State court supervision. The chief justice shall exercise general supervisory powers over the courts in the state, with powers including, but not limited to:

(a) Supervision of the courts' financial affairs, programs of continuing education for judicial and nonjudicial personnel and planning and operations research;

(b) Serving as chief representative of the court system and as liaison with other governmental agencies for the public; and

(c) Supervision of the administrative operations of the courts.

The chief justice may designate other justices or judges to assist in the performance of duties.

History: Ex1957 c 14 s 4,5; 1959 c 657 s 1; 1969 c 399 s 1; 1969 c 543 s 1; 1971 c 3 s 1; 1973 c 18 s 1; 1974 c 417 s 1; 1977 c 432 s 2; 1983 c 247 s 1; 1986 c 444; 1996 c 408 art 11 s 1; 1999 c 86 art 1 s 1; 1Sp2001 c 8 art 5 s 2; 2009 c 83 art 2 s 3,4



Section 2.731 — NUMBER OF DISTRICTS.

The state of Minnesota is divided into eight congressional districts, each of which is entitled to elect one representative to the Congress of the United States of America.

History: 2 Ex1961 c 2 s 1



Section 2.91 — REDISTRICTING PLANS.

Subdivision 1. Distribution. Upon enactment of a redistricting plan for the legislature or for Congress, the Legislative Coordinating Commission shall deposit the plan with the secretary of state. The secretary of state shall provide copies of the relevant portions of the redistricting plan to each county auditor, who shall provide a copy of the relevant portions of the plan to each municipal clerk within the county. The secretary of state, with the cooperation of the commissioner of administration, shall make copies of the plan file, maps, and tables available to the public for the cost of publication. The revisor of statutes shall code a metes and bounds description of the districts in Minnesota Statutes.

Subd. 2. Corrections. The legislature intends that a redistricting plan encompass all the territory of this state, that no territory be omitted or duplicated, that all districts consist of convenient contiguous territory substantially equal in population, and that political subdivisions not be divided more than necessary to meet constitutional requirements. Therefore, in implementing a redistricting plan for the legislature or for Congress, the secretary of state, after notifying the Legislative Coordinating Commission and the revisor of statutes, shall order the following corrections:

(a) If a territory in this state is not named in the redistricting plan but lies within the boundaries of a district, it is a part of the district within which it lies.

(b) If a territory in this state is not named in the redistricting plan but lies between the boundaries of two or more districts, it is a part of the contiguous district having the smallest population.

(c) If a territory in this state is assigned in the redistricting plan to two or more districts, it is part of the district having the smallest population.

(d) If a territory in this state is assigned to a district that consists of other territory containing a majority of the population of the district but with which it is not contiguous, the territory is a part of the contiguous district having the smallest population.

(e) If the description of a district boundary line that divides a political subdivision is ambiguous because a highway, street, railroad track, power transmission line, river, creek, or other physical feature or census block boundary that forms part of the district boundary is omitted or is not properly named or has been changed, or because a compass direction for the boundary line is wrong, the secretary of state shall add or correct the name or compass direction and resolve the ambiguity in favor of creating districts of convenient, contiguous territory of substantially equal population that do not divide political subdivisions more than is necessary to meet constitutional requirements.

Subd. 3. Notice of corrections. The secretary of state shall provide a copy of each correction order to each affected county auditor, municipal clerk, and candidate.

Subd. 4. Recommendations to legislature. The secretary of state and the revisor of statutes shall recommend to the legislature any additional technical corrections to the redistricting plan they deem necessary or desirable.

History: 1994 c 406 s 9; 1994 c 612 s 67






Chapter 2A — REAPPORTIONMENT IMPLEMENTATION ACT






Chapters 3 - 3E — LEGISLATURE

Chapter 3 — LEGISLATURE

Section 3.011 — SESSIONS.

The legislature shall meet at the seat of government on the first Tuesday after the first Monday in January of each odd-numbered year. When the first Monday in January falls on January 1, it shall meet on the first Wednesday after the first Monday. It shall also meet when called by the governor to meet in special session.

History: 1973 c 1 s 1; 1988 c 469 art 1 s 1



Section 3.012 — LEGISLATIVE DAY.

A legislative day is a day when either house of the legislature is called to order. A legislative day begins at seven o'clock a.m. and continues until seven o'clock a.m. of the following calendar day.

History: 1973 c 1 s 2; 1988 c 469 art 1 s 1



Section 3.02 — EVIDENCE OF MEMBERSHIP.

For all purposes of organization of either house of the legislature, a certificate of election to it, duly executed by the secretary of state, is prima facie evidence of the right to membership of the person named in it.

History: (25) RL s 10; 1969 c 9 s 1; 1988 c 469 art 1 s 1; 1999 c 132 s 1



Section 3.05 — ORGANIZATION.

At noon of the day appointed for convening the legislature, the members shall meet in their respective chambers. The lieutenant governor shall call the senate to order and the secretary of state, the house of representatives. In the absence of either officer, the oldest member present shall act in the officer's place. The person so acting shall appoint, from the members present, a clerk pro tem, who shall call the legislative districts in the order of their numbers. As each is called, the persons claiming to be members from each shall present their certificates to be filed. All whose certificates are so presented shall then stand and be sworn.

History: (28) RL s 13; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.055 — OPEN MEETINGS.

Subdivision 1. Meetings to be open. Meetings of the legislature shall be open to the public, including sessions of the senate, sessions of the house of representatives, joint sessions of the senate and the house of representatives, and meetings of a standing committee, committee division, subcommittee, conference committee, or legislative commission, but not including a caucus of the members of any of those bodies from the same house and political party nor a delegation of legislators representing a geographic area or political subdivision. For purposes of this section, a meeting occurs when a quorum is present and action is taken regarding a matter within the jurisdiction of the body. Each house shall provide by rule for posting notices of meetings, recording proceedings, and making the recordings and votes available to the public.

Subd. 1a. Meetings by interactive TV. (a) A meeting governed by this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body; and

(3) at least one member of the body is physically present at the regular meeting location.

(b) Each member of a body participating in a meeting by interactive television is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If interactive television is used to conduct a meeting, to the extent practical, a body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the body incurs as a result of the additional connection.

(d) House of representatives and senate rules governing notice of meetings must provide for giving notice that interactive television will be used to conduct a meeting.

Subd. 2. Enforcement. The house of representatives and the senate shall adopt rules to implement this section. Remedies provided by rules of the house of representatives and senate are exclusive. No court or administrative agency has jurisdiction to enforce, enjoin, penalize, award damages, or otherwise act upon a violation or alleged violation of this section, to invalidate any provision of law because of a violation of this section, or to otherwise interpret this section.

History: 1990 c 608 art 6 s 1; 1993 c 370 s 1; 1997 c 154 s 1



Section 3.056 — DESIGNATION OF SUCCESSOR COMMITTEE.

If a law assigns a power or duty to a named legislative committee or its chair, and the committee has been renamed or no longer exists, the speaker of the house or the senate Committee on Rules and Administration shall designate the successor committee or chair for the law as provided in this section. If the committee has been renamed but retains jurisdiction of the subject of the power or duty, the speaker or senate committee shall designate the renamed committee as successor. If the committee has been renamed and jurisdiction of the subject of the power or duty has been transferred to another committee, the speaker or senate committee shall designate the committee with current jurisdiction as the successor. If the named committee no longer exists, the speaker or senate committee shall designate as successor the committee with the jurisdiction that most closely corresponds with the former jurisdiction of the named committee. The house of representatives and the senate shall maintain a list on the World Wide Web of renamed or successor committees to committees that are referenced in law.

History: 1993 c 4 s 1; 1997 c 202 art 2 s 2



Section 3.06 — OFFICERS AND EMPLOYEES.

Subdivision 1. Election. Thereupon, if a quorum is present, the houses shall elect the following officers, any of whom may be removed by resolution of the appointing body.

The senate shall elect a secretary, a first and a second assistant secretary, an enrolling clerk, an engrossing clerk, a sergeant-at-arms, an assistant sergeant-at-arms, and a chaplain.

The house of representatives shall elect a speaker, who shall be a member of the house of representatives, a chief clerk, a first and a second assistant clerk, an index clerk, a chief sergeant-at-arms, a first and a second assistant sergeant-at-arms, a postmaster, an assistant postmaster, and a chaplain.

Subd. 2. Successors. If an officer of the house of representatives or senate resigns or dies, the duties of the officer shall be performed by a successor as provided in the rules of the officer's house until a successor is elected at a regular or special session.

History: (29, 30) GS 1894 s 220; RL s 14; 1905 c 52 s 1; Ex1936 c 4 s 1; 1947 c 233 s 1; 1Sp1987 c 2 s 1; 1988 c 469 art 1 s 1



Section 3.07 — ADDITIONAL EMPLOYEES.

Each house, after its organization, may appoint and at pleasure remove the employees provided for by its permanent rules or recommended by its Committee on Rules. All officers and employees shall receive the compensation provided by the permanent rules of the electing or appointing body or recommended by its Committee on Rules. Unless otherwise expressly provided by law, no officer or employee shall receive any other compensation for services.

History: (31) RL s 15; 1947 c 233 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 2000 c 457 s 1



Section 3.073 — ORGANIZATION OF SPECIAL SESSION.

The officers elected, the rules adopted, and the committees established by the legislature and by each house during the preceding regular session shall serve and be in effect during a special session, except as the legislature or a house provides otherwise.

History: 1978 c 566 s 1; 1988 c 469 art 1 s 1



Section 3.08 — ELECTION; DUTIES.

In addition to the duties prescribed by law, the officers and employees shall perform the services required of them by rule or vote of the appointing body or by direction of a committee of the appointing body.

History: (32) RL s 16; 1947 c 233 s 3; 1988 c 469 art 1 s 1



Section 3.082 — MEMBERS' EMPLOYMENT; CONTINUATION.

A member of the legislature of the state of Minnesota who held a position, other than a temporary position, in the employ of a private employer in Minnesota at the commencement of service in a legislative session, who applies for reemployment not later than 30 days after the last legislative day in each calendar year, shall be continued in or restored to the position, or to a position of like seniority, status and pay. Retirement benefits under an employer-sponsored pension or retirement plan shall not be reduced because of time spent in legislative service.

History: 1974 c 306 s 1; 1984 c 574 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.083 — RETENTION OF SENIORITY, FRINGE BENEFITS AND TENURE.

Subdivision 1. Entitlement to benefits and position. A member of the legislature who is continued in or restored to a position in accordance with section 3.082:

(1) shall be continued or restored without loss of seniority;

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices; and

(3) shall not be discharged without good cause from the position for three years after the continuation or restoration except in the reverse order of seniority with the employer within the field of the legislator's training and experience.

Subd. 2. No employer discrimination. No employer or employee organization may discharge or otherwise discriminate against an employee or member who is or was a member of the legislature in retribution for statements made or beliefs held by the employee or member in the capacity as a member of the legislature. For purposes of this subdivision, "employee organization" means a union or organization of employees which exists, in whole or in part, for collective bargaining or dealing with employers concerning grievances or term or conditions of employment.

History: 1974 c 306 s 2; 1978 c 650 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.087 — RIGHT OF ACTION IN DISTRICT COURT.

If a private employer fails or refuses to comply with sections 3.082 and 3.083, the district court where the private employer maintains a place of business may, upon the filing of a complaint by the member entitled to the benefits of sections 3.082 and 3.083, specifically require the employer to comply with their provisions and compensate the member for any loss of wages or benefits suffered by reason of the employer's unlawful action. The court shall order a speedy hearing in the case and advance it on the calendar.

History: 1955 c 690 s 3; 1974 c 306 s 3; 1988 c 469 art 1 s 1



Section 3.088 — LEAVE OF ABSENCE.

Subdivision 1. Leave of absence without pay. Subject to this section, any appointed officer or employee of a political subdivision, municipal corporation, or school district of the state or an institution of learning maintained by the state who serves as a legislator or is elected to a full-time city or county office in Minnesota is entitled to a leave of absence from the public office or to employment without pay when on the business of the office, with right of reinstatement as provided in this section.

Subd. 2. Reinstatement. Except as provided in this section, upon the completion of the last legislative day in each calendar year, or, in the case of an elected city or county official, on the completion of the final day of the term to which the official was elected, the officer or employee shall be reinstated in the public position held at the time of entry into the legislature or taking city or county office, or be placed in a public position of like seniority, status, and pay if it is available at the same salary which would have been received if the leave had not been taken, upon the following conditions:

(1) that the position has not been abolished or that its term, if limited, has not expired;

(2) that the legislator makes a written application for reinstatement to the appointing authority within 30 days after the last legislative day in a calendar year or, in the case of an elected city or county official, within 30 days after the expiration of the elected term; and

(3) that the request for reinstatement is made not later than ten years after the granting of the leave.

Upon reinstatement, the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, insurance benefits, sick leave, and other benefits as if actually employed during the time of the leave. No public employer is required to compensate a reinstated employee or officer for time spent by that employee or officer away from work for the employer and on the business of the state legislature during the period between the first and last legislative day in each calendar year or on the business of an elected city or county office. No officer or employee reinstated shall be removed or discharged within one year after reinstatement except for cause and after notice and hearing, but this does not extend a term of service limited by law.

Subd. 3. Pension and retirement rights. A public officer or employee who receives leave of absence under this section or is elected as a state constitutional officer and has rights in a state, municipal, or other public pension, retirement, or relief system shall retain all the rights accrued up to the time of taking leave. Time spent by the employee as a member of the legislature or as an elected city or county official or state constitutional officer shall be calculated in the same manner as if the employee had spent that time in the service of the public employer for the purpose of determining vesting of the employee's rights in the employer's pension, retirement, or relief system. Under no circumstances shall two governmental units pay the employee's share of pension contributions when the employee is on leave of absence to serve in the legislature or as an elected city or county official.

Subd. 4. Vacancies to be filled temporarily. When a public officer or employee is absent with leave under this section and it is necessary to provide for the performance of the duties of the absentee's position during the absence, the authority having power to fill a vacancy in the position may appoint an acting incumbent, who shall qualify as required for the regular incumbent, receive the same compensation as fixed by law or proper authority, and have the powers and perform the duties of the position until the return of the regular incumbent. This section does not preclude making other lawful provision for the discharge of the duties of the position.

Subd. 5. Supplementary. The rights and privileges granted by this section do not apply if the elected office is constitutionally or legally incompatible with the public office or employment or the elected person chooses to take leave as provided by other law.

Subd. 6. Pensions. Notwithstanding any other law or ordinance or state, municipal, or other public retirement or relief association rule or bylaw, a person shall not be disqualified from receiving a legislative retirement pension or allowance because the person is entitled to receive a public pension or retirement benefit as a result of employment by another public employer. The person shall receive both the legislative retirement pension or allowance and any state, municipal, or other public pension or retirement benefit for which the person has qualified.

History: 1974 c 306 s 4; 1977 c 140 s 1-4; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 308 s 1



Section 3.09 — COMPENSATION OF EMPLOYEES.

The compensation of officers and employees shall be at the rates fixed by the permanent rules of the electing or appointing body or recommended by its Committee on Rules.

History: (33) RL s 17; 1907 c 229 s 1; 1909 c 132 s 1; Ex1936 c 115 s 1; Ex1937 c 82 s 1; 1947 c 233 s 5; 1988 c 469 art 1 s 1; 2000 c 457 s 2



Section 3.095 — LEGISLATIVE EMPLOYEES, LEAVES.

The Legislative Coordinating Commission shall adopt plans for sick leave and annual leave for the employees of the legislature and of legislative committees and commissions.

History: 1965 c 901 s 76; 1973 c 507 s 45; 1980 c 617 s 47; 1981 c 210 s 47; 1988 c 469 art 1 s 1; 2000 c 457 s 3



Section 3.096 — TRANSFER OF LEAVE.

An employee in the classified or unclassified service who accepts a position as an employee of the legislature shall have accrued vacation and sick leave transferred and placed to the employee's credit on the legislative records. An employee of the legislature who accepts a position in the classified or unclassified service shall have accrued vacation and sick leave transferred and placed to the employee's credit on the records of the new appointing authority. Vacation and sick leave are not transferred if the new position does not provide for the leave. The amount of vacation and sick leave that may be transferred is subject to any limitations imposed by the receiving agency's collective bargaining agreement or compensation plan.

History: Ex1967 c 48 s 65; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 221 s 2; 2000 c 457 s 4



Section 3.098 — EXPENSE REPORTS.

The house of representatives and senate shall by rule require detailed quarterly reports of expenditures by the house of representatives and senate to their respective committees on rules and legislative administration. These reports are public information.

History: 1993 c 370 s 9; 1999 c 99 s 6



Section 3.099 — MEMBERS; COMPENSATION AND EXPENSES, FLEXIBLE SESSIONS.

Subdivision 1. Paydays; mileage; per diem. The compensation of each member of the legislature is due on the first day of the regular legislative session of the term and payable in equal parts on January 15, in the first month of each term and on the first day of each following month during the term for which the member was elected. The compensation of each member of the legislature elected at a special election is due on the day the member takes the oath of office and payable within ten days of taking the oath for the remaining part of the month in which the oath was taken, and then in equal parts on the first day of each following month during the term for which the member was elected.

Each member shall receive mileage for necessary travel to the place of meeting and returning to the member's residence in the amount and for trips as authorized by the senate for senate members and by the house of representatives for house members.

Each member shall also receive per diem living expenses during a regular or special session of the legislature in the amounts and for the purposes as determined by the senate for senate members and by the house of representatives for house members.

On January 15 in the first month of each term and on the first day of each following month, the secretary of the senate and the chief clerk of the house of representatives shall certify to the commissioner of management and budget, in duplicate, the amount of compensation then payable to each member of their respective houses and its total.

Subd. 2. [Repealed, 1987 c 404 s 191]

Subd. 3. Leaders. The senate Committee on Rules and Administration for the senate and the house of representatives Committee on Rules and Legislative Administration for the house of representatives may each designate for their respective body up to three leadership positions to receive up to 140 percent of the compensation of other members.

At the commencement of each biennial legislative session, each house of the legislature shall adopt a resolution designating its majority and minority leader.

The majority leader is the person elected by the caucus of members in each house which is its largest political affiliation. The minority leader is the person elected by the caucus which is its second largest political affiliation.

History: Ex1971 c 32 s 22 subd 1; 1973 c 492 s 14; 1977 c 35 s 10; 1984 c 654 art 2 s 30; 1Sp1985 c 13 s 59; 1986 c 444; 1988 c 469 art 1 s 1; 2009 c 101 art 2 s 109



Section 3.101 — LIVING EXPENSES.

A member of the legislature in addition to the compensation and mileage otherwise provided by law shall be reimbursed for living and other expenses incurred in the performance of duties or engaging in official business during a regular or special session and when the legislature is not in session in the manner and amount prescribed by the senate Committee on Rules and Administration for senators and by the house of representatives Committee on Rules and Legislative Administration for house of representatives members.

History: 1969 c 1139 s 70; 1984 c 648 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.103 — SPECIAL SESSION LIVING EXPENSES.

Each member of the legislature, during a special session, shall be reimbursed for expenses incurred in the performance of duties in the same amounts, for the same purposes, and in the same manner as authorized for senators and members of the house of representatives at the last regular session before the special session. Reimbursement for travel shall not exceed one round trip per member for each seven calendar days in which the legislature meets in the special session.

History: Ex1971 c 3 s 70; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.14 — CONTEMPTS.

Each house may punish, as a contempt, a breach of its privileges, or of the privileges of its members, but only for the following offenses:

(1) arresting or causing to be arrested, a member or officer in violation of the member's privilege from arrest;

(2) disorderly conduct in its view and presence, or in the view and presence of any of its committees, tending to interrupt its proceedings;

(3) giving or offering a bribe to a member, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote.

No person shall be excused from attending and testifying before either house of the legislature, or a committee of either house, for an alleged offense upon an investigation of giving or offering a bribe, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote upon the ground that the person's required testimony or evidence, documentary or otherwise, may tend to convict the person of a crime or subject the person to a penalty. No person shall be prosecuted, or subjected to a penalty for a transaction, matter, or thing concerning which the person may so testify, or produce evidence, documentary or otherwise. No testimony, so given or produced, shall be received against the person in any criminal investigation or proceeding.

History: (38) RL s 19; 1907 c 319 s 1; 1971 c 227 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.15 — PUNISHMENT FOR CONTEMPT.

Punishment for contempt shall be by imprisonment. The term of imprisonment shall not extend beyond the session at which it is inflicted. When either house shall direct the imprisonment of a person for a contempt the keeper of the jail of the county in which the seat of government is situated shall receive and detain the person in close confinement during the term fixed by the order of commitment, or until the detainee is discharged by vote of the committing body or due process of law.

History: (39) RL s 20; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.151 — DISTURBING LEGISLATURE OR INTIMIDATING MEMBER.

A person is guilty of a gross misdemeanor who:

(1) willfully disturbs the legislature, or either house of it, while in session;

(2) commits disorderly conduct in the presence and view of either house, tending to interrupt its proceedings or impair the respect due to its authority; or

(3) willfully, by intimidation or otherwise, prevents a member of the legislature from attending a session of the member's house, or of a committee of it, or from giving the member's vote upon a question which may come before the house, or from performing any other official act.

History: (10000) RL s 4815; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.153 — LEGISLATIVE SUBPOENAS.

Subdivision 1. Commissions; committees. A joint legislative commission established by law and composed exclusively of legislators or a standing or interim legislative committee, by a two-thirds vote of its members, may request the issuance of subpoenas, including subpoenas duces tecum, requiring the appearance of persons, production of relevant records, and the giving of relevant testimony. Subpoenas shall be issued by the chief clerk of the house of representatives or the secretary of the senate upon receipt of the request. A person subpoenaed to attend a meeting of the legislature or a hearing of a legislative committee or commission shall receive the same fees and expenses provided by law for witnesses in district court.

Subd. 2. Service. Service of a subpoena authorized by this section shall be made in the manner provided for the service of subpoenas in civil actions at least seven days before the date fixed in the subpoena for appearance or production of records unless a shorter period is authorized by a majority vote of all the members of the committee or commission.

Subd. 3. Counsel. Any person served with a subpoena may choose to be accompanied by counsel if a personal appearance is required and shall be served with a notice to that effect. The person shall also be served with a copy of the resolution or statute establishing the committee or commission and a general statement of the subject matter of the commission or committee's investigation or inquiry.

Subd. 4. Attachment. To carry out the authority granted by this section, a committee or commission authorized by subdivision 1 to request the issuance of subpoenas may, by a two-thirds vote of its members, request the issuance of an attachment to compel the attendance of a witness who, having been duly subpoenaed to attend, fails to do so. The chief clerk of the house of representatives or the secretary of the senate upon receipt of the request shall apply to the district court in Ramsey County for issuance of the attachment.

Subd. 5. Failure to respond. Any person who without lawful excuse fails to respond to a subpoena issued under this section or who, having been subpoenaed, willfully refuses to be sworn or affirm or to answer any material or proper question before a committee or commission is guilty of a misdemeanor.

History: 1971 c 227 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 385 s 1



Section 3.16 — MEMBERS, OFFICERS, AND ATTORNEYS EXCUSED FROM COURT DUTY.

No member or officer of, or attorney employed by, the legislature shall be compelled to attend as a witness in a court of this state during a session of the legislature, or while attending a meeting of a legislative committee or commission when the legislature is not in session unless the court in which the action is pending orders it, upon sufficient showing and with the consent of the presiding officer of the body of which the witness is an employee or the consent of the body of which the witness is a member. No cause or proceeding, civil or criminal, in court or before a commission or an officer or referee of a court or commission or a motion or hearing on the cause or proceeding, in which a member or officer of, or an attorney employed by, the legislature is a party, attorney, or witness shall be tried or heard during a session of the legislature or while the member, officer, or attorney is attending a meeting of a legislative committee or commission when the legislature is not in session. The matter shall be continued until the legislature or the committee or commission meeting has adjourned.

The member, officer, or attorney may, with the consent of the body of the legislature of which the person is a member, officer, or employee, waive this privilege. The cause or proceeding, motion, or hearing may then be tried or heard at a time that will not conflict with legislative duties.

History: (40) 1909 c 51 s 1; 1925 c 18 s 1; 1927 c 47 s 1; 1929 c 19 s 1; 1941 c 45 s 1; 1957 c 183 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.17 — JOURNALS.

A journal of the daily proceedings in each house shall be printed and laid before each member at the beginning of the next day's session. After it has been publicly read and corrected, a copy, kept by the secretary and chief clerk, respectively, and a transcript as approved shall be certified by the secretary or clerk to the printer, who shall print the corrected permanent journal. Executive messages, addresses, reports, communications, and voluminous documents other than amendments to the Constitution or to bills and resolutions and the protests of members submitted under the Constitution, article 4, section 11, shall be omitted from the journals, unless otherwise ordered by vote. Before distributing journals and other publications to members, legislative staff, and others, each house shall notify prospective recipients of the cost of the publications and the availability of the same information on the Internet.

History: (41) RL s 21; 1976 c 2 s 172; 1988 c 469 art 1 s 1; 1999 c 250 art 1 s 36



Section 3.18 — OTHER RECORDS.

Each house may determine, by rule or resolution, the number of copies of its journal to be printed, and the form and contents of its other records.

It may have printed, in an appendix to its journal, the documents it desires. If both houses order the same document to be so printed, it shall be inserted only in the appendix to the senate journal.

History: (42) RL s 22; 1988 c 469 art 1 s 1



Section 3.185 — ALTERING DRAFT OF BILL.

A person who fraudulently alters the draft of a bill or resolution which has been presented to either house of the legislature to be passed or adopted, with intent to procure its passage or adoption by either house or certification by the presiding officer in language different from that intended by the house, is guilty of a gross misdemeanor.

History: (10001) RL s 4816; 1988 c 469 art 1 s 1



Section 3.19 — ENGROSSING AND ENROLLING.

All bills shall be engrossed or enrolled as provided by section 3C.04 and the rules of the senate and the house of representatives or their joint rules. In engrossing or enrolling bills, copying machines and other labor saving devices and equipment shall be used to the greatest possible extent.

History: (43) 1905 c 153 s 1; 1959 c 366 s 1; 1988 c 469 art 1 s 1; 1988 c 479 s 1



Section 3.191 — ALTERING ENGROSSED BILL.

A person who fraudulently alters the engrossed copy or enrollment of a bill which has been passed by the legislature, with intent to procure its approval by the governor, certification by the secretary of state, or printing or publication by the printer of the statutes, in language different from that in which it was passed by the legislature, is guilty of a felony.

History: (10002) RL s 4817; 1988 c 469 art 1 s 1



Section 3.192 — REQUIREMENTS FOR NEW OR RENEWED TAX EXPENDITURES.

Any bill that creates, renews, or continues a tax expenditure must include a statement of intent that clearly provides the purpose of the tax expenditure and a standard or goal against which its effectiveness may be measured. For purposes of this section, "tax expenditure" has the meaning given in section 270C.11, subdivision 6.

History: 2010 c 389 art 10 s 1



Section 3.195 — REPORTS TO THE LEGISLATURE.

Subdivision 1. Distribution of reports. (a) Except as provided in subdivision 4, a report to the legislature required of a department or agency shall be made, unless otherwise specifically required by law, by filing two copies with the Legislative Reference Library, and by making the report available electronically to the Legislative Reference Library. The same distribution procedure shall be followed for other reports and publications unless otherwise requested by a legislator or the Legislative Reference Library.

(b) A public entity as defined in section 16C.073 shall not distribute a report or publication to a member or employee of the legislature, except the Legislative Reference Library, unless the entity has determined that the member or employee wants the reports or publications published by that entity or the member or employee has requested the report or publication. This prohibition applies to both mandatory and voluntary reports and publications. A report or publication may be summarized in an executive summary and distributed as the entity chooses. Distribution of a report to legislative committee or commission members during a committee or commission hearing is not prohibited by this section.

(c) A report or publication produced by a public entity may not be sent to both the home address and the office address of a representative or senator unless mailing to both addresses is requested by the representative or senator.

(d) Reports, publications, periodicals, and summaries under this subdivision must be printed in a manner consistent with section 16C.073.

Subd. 2. Identification of documents. When a report or publication as defined in section 3.302, subdivision 3, is submitted by a department or agency to the Legislative Reference Library, the department or agency shall supply to the library the information necessary to identify the document as required by section 3.302, subdivision 3a.

Subd. 3. Checklist of state documents. The Legislative Reference Library shall monthly publish on its Web site a checklist of state documents.

Subd. 4. Reports of criminal justice agencies; electronic versions only. (a) As used in this subdivision, "criminal justice agency" means the Departments of Corrections, Public Safety, and Human Rights; the Boards of Public Defense, Peace Officer Standards and Training, Private Detective and Protective Agent Services, and Judicial Standards; the Sentencing Guidelines and Uniform Laws Commissions; and the courts.

(b) A criminal justice agency that submits a report to the legislature under this section shall do so by submitting an electronic version rather than a printed one. Notwithstanding subdivision 1, paragraph (a), and section 15.18, the agency need submit only one electronic copy to the Legislative Reference Library, the State Library, and the Minnesota Historical Society. In addition, the agency shall submit one printed copy to the Legislative Reference Library.

History: 1974 c 456 s 1; 1976 c 30 s 1; 1983 c 255 s 1; 1988 c 469 art 1 s 1; 1991 c 337 s 1; 2009 c 32 s 1,2; 2009 c 83 art 3 s 1,2; 2014 c 196 art 1 s 5



Section 3.196 — AUDITS.

The house of representatives and the senate shall each contract with the state auditor or a certified public accountant to perform an audit at least biennially.

History: 1993 c 192 s 34



Section 3.197 — REQUIRED REPORTS.

A report to the legislature must contain, at the beginning of the report, the cost of preparing the report, including any costs incurred by another agency or another level of government.

History: 1994 c 559 s 1



Section 3.20 — FORM OF ACT; SUBMISSION.

Every act for the submission of an amendment to the Constitution shall set forth the section as it will read if the amendment is adopted, with only the other matter necessary to show in what section or article the alteration is proposed. It shall be submitted and voted upon at the next general election as provided by the law relating to general elections. If adopted, the governor shall announce the fact by proclamation.

History: (45) RL s 24; 1988 c 469 art 1 s 1



Section 3.21 — NOTICE.

At least four months before the election, the attorney general shall furnish to the secretary of state a statement of the purpose and effect of all amendments proposed, showing clearly the form of the existing sections and how they will read if amended. If a section to which an amendment is proposed exceeds 150 words in length, the statement shall show the part of the section in which a change is proposed, both its existing form and as it will read when amended, together with the portions of the context that the attorney general deems necessary to understand the amendment.

History: (46) RL s 25; 1907 c 152; 1913 c 299 s 1; 1941 c 136 s 1; 1951 c 699 s 1; 1974 c 38 s 1; 1974 c 184 s 1; 1978 c 725 s 1; 1979 c 252 s 2; 1984 c 543 s 1; 1Sp1985 c 13 s 60; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 513 art 3 s 17



Section 3.221 — COMMITTEES AND COMMISSIONS TO CONSIDER SCIENCE AND TECHNOLOGY POLICY.

Appropriate committees and commissions of the legislature must consider how proposed legislation that potentially affects scientific and technological development in the state conforms to the state's science and technology policy in section 3.222.

History: 1992 c 467 s 1



Section 3.222 — SCIENCE AND TECHNOLOGY POLICY.

Subdivision 1. Scope. The science and technology policy in this section lists five goals that contribute to Minnesota's long-term economic growth. Development of these goals is critical if the state is to create an environment conducive to the growth and expansion of technology-based companies, as well as to improve the competitive ability of existing industries.

Subd. 2. Encouragement and support of innovation and development of new technologies. (a) Minnesota has a long tradition of innovation and entrepreneurship. However, with the dramatic changes taking place in the global economy, the pace of technological change and shortened product life cycles, entrepreneurs and emerging technology-based companies are finding it increasingly difficult to compete effectively without appropriate resources. These entities represent the future of Minnesota's economy.

(b) To give these entrepreneurs and emerging technology-based companies a greater chance at success, the state must support excellence in innovation and nurture their creative spirit by providing incentives to spur growth.

Subd. 3. Support for industrial modernization and technology transfer to small companies. (a) The vast majority of Minnesota companies, both in rural and metropolitan areas, employ fewer than 50 employees. These small companies generally lack the resources to identify and implement available technologies that can help them modernize their industrial processes and develop their products in a more efficient manner. This is particularly pronounced in the manufacturing area.

(b) The state must play a critical role in improving the competitive ability of these companies by making available information, technical expertise, and other services required to access existing, off-the-shelf technologies.

Subd. 4. Strengthen research and development partnerships between industry and academia. (a) Continued research and development is a prerequisite to the commercialization of new products and the growth of technology-based companies.

(b) State government must play a significant role in supporting applied research and development initiatives. To maximize the impact, these initiatives in research and development must be closely tied to the research needs of the state's technology-based companies.

Subd. 5. Development of literate and technology skilled work force. (a) To compete in the future, communities will have to increasingly rely on knowledge-based economies. Not only will the work force of the future need to be more technically skilled than at present, but the basic level of literacy will also have to continually increase.

(b) State government must continue to invest extensively in Minnesota's human capital and must produce more scientists and engineers. This investment is required throughout the educational system.

Subd. 6. Take advantage of opportunities in technology development. (a) Investment in programs that match federal funds for scientific and technological initiatives, match industry support, or otherwise support the development of research facilities is crucial to scientific and technological development in Minnesota.

(b) The state must have the ability to act on individual opportunities that may occur from time to time and that would enhance Minnesota's technology infrastructure.

History: 1992 c 467 s 2



Section 3.225 — PROFESSIONAL AND TECHNICAL SERVICE CONTRACTS.

Subdivision 1. Application. This section applies to a contract for professional or technical services entered into by the house of representatives, the senate, the Legislative Coordinating Commission, or any group under the jurisdiction of the Legislative Coordinating Commission. For purposes of this section, "professional or technical services" has the meaning defined in section 16C.08, subdivision 1, but does not include legal services for official legislative business.

Subd. 2. Requirements for all contracts. Before entering into a contract for professional or technical services, the contracting entity must determine that:

(1) no current legislative employee is able and available to perform the services called for by the contract;

(2) the work to be performed under the contract is necessary to the entity's achievement of its responsibilities;

(3) the contract will not establish an employment relationship between the state or the entity and any persons performing under the contract;

(4) no current legislative employees will engage in the performance of the contract;

(5) the entity will assign personnel to manage the contract; and

(6) the combined contract and amendments will not extend for more than five years.

Subd. 3. Contracts over $25,000. Before an entity may seek to enter into a professional or technical services contract valued in excess of $25,000, it must determine that:

(1) reasonable efforts were made to publicize the availability of the contract to the public; and

(2) the entity has established any performance measures or other tools that the entity determines are necessary to evaluate contractor performance.

Subd. 4. Renewals. The renewal of a professional or technical service contract must comply with all requirements, including notice, applicable to the original contract. A renewal contract must be identified as such. All notices and reports on a renewal contract must state the date of the original contract and the amount previously paid under the contract.

Subd. 5. Reports. (a) The house of representatives, the senate, and the Legislative Coordinating Commission shall submit to the Legislative Reference Library by September 1 of each year a listing of all contracts for professional or technical services executed in the preceding fiscal year. The report must identify the parties and the contract amount, duration, and tasks to be performed.

(b) The yearly report must:

(1) be sorted by contracting entity and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being renewed;

(4) state the termination date of each contract; and

(5) categorize contracts according to subject matter, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems.

(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision, the chief executive of the entity entering into the contract must file a one-page performance report with the Legislative Reference Library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract; and

(3) explain why this amount was a cost-effective way to enable the entity to provide its services or products better or more efficiently.

Subd. 6. Contract terms. (a) A professional or technical services contract must by its terms permit the contracting entity to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the entity determines that further performance under the contract would not serve entity purposes. If the final product of the contract is a written report, a copy must be filed with the Legislative Reference Library.

(b) The terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the person entering into the contract on behalf of the contracting entity, and that person has certified that the contractor has satisfactorily fulfilled the terms of the contract.

History: 1995 c 254 art 1 s 35; 1997 c 202 art 2 s 4; 1998 c 386 art 2 s 1,2; 2016 c 130 s 1-3



Section 3.251 — COMMISSION ON UNIFORM STATE LAWS.

The Commission on Uniform State Laws consists of four appointed commissioners and any persons who have served as appointed commissioners for 20 or more years. Before the first day of June, each odd-numbered year, the governor, the attorney general, and the chief justice of the Supreme Court shall appoint three persons learned in the law to serve as commissioners for a term of two years, and until their successors are appointed. The fourth appointed commissioner is the revisor of statutes or the revisor's designated assistant. If a vacancy occurs in the commission, the appointing officers shall fill the vacancy for the remainder of the term.

History: 1943 c 348 s 1; 1969 c 39 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 68 s 1



Section 3.252 — COMMISSIONERS TO REPRESENT STATE.

The commissioners shall:

(1) represent this state in the National Conference of Commissioners on Uniform State Laws;

(2) examine legal subjects on which uniformity of legislation in the different states is desirable;

(3) ascertain the best means to effect uniformity;

(4) represent Minnesota in conventions of similar commissioners of other states;

(5) cooperate in the consideration and drafting of uniform acts for submission to the legislatures of the several states; and

(6) prepare bills adapting the uniform acts to our statutes for introduction in the legislature.

The commission shall keep a record of all its transactions.

History: 1943 c 348 s 2; 1969 c 540 s 1; 1988 c 469 art 1 s 1



Section 3.253 — NO COMPENSATION FOR COMMISSIONERS.

The commissioners serve without compensation for services as commissioners.

History: 1943 c 348 s 3; 1988 c 469 art 1 s 1



Section 3.30 — LEGISLATIVE ADVISORY COMMISSION.

Subdivision 1. Appropriation; transfers. A general contingent appropriation for each year of the biennium is authorized in the amount the legislature deems sufficient. Additional special contingent appropriations as the legislature deems necessary are authorized. Transfers from the appropriations to the appropriations of the various departments and agencies may be made by the commissioner of management and budget subject to the following provisions:

(a) Transfers may be authorized by the commissioner of management and budget not exceeding $5,000 for the same purpose for any quarterly period.

(b) Transfers exceeding $5,000 but not exceeding $10,000 may be authorized by the commissioner of management and budget with the approval of the governor.

(c) Transfers exceeding $10,000 may be authorized by the governor but no transfer exceeding $10,000 may be made until the governor has consulted the Legislative Advisory Commission and it has made its recommendation on the transfer. Its recommendation is advisory only. Failure or refusal of the commission to make a recommendation is a negative recommendation.

The commissioner of management and budget shall return to the appropriate contingent account any funds transferred under this subdivision that the commissioner determines are not needed.

Subd. 2. Members; duties. (a) The majority leader of the senate or a designee, the chair of the senate Committee on Finance, and the chair of the senate Division of Finance responsible for overseeing the items being considered by the commission, the speaker of the house or a designee, the chair of the house of representatives Committee on Ways and Means, and the chair of the appropriate finance committee, or division of the house of representatives committee responsible for overseeing the items being considered by the commissioner, constitute the Legislative Advisory Commission. The division chair of the Finance Committee in the senate and the division chair of the appropriate finance committee or division in the house of representatives shall rotate according to the items being considered by the commission. If any of the members elect not to serve on the commission, the house of which they are members, if in session, shall select some other member for the vacancy. If the legislature is not in session, vacancies in the house of representatives membership of the commission shall be filled by the last speaker of the house or, if the speaker is not available, by the last chair of the house of representatives Rules Committee, and by the last senate Committee on Committees or other appointing authority designated by the senate rules in case of a senate vacancy. The commissioner of management and budget shall be secretary of the commission and keep a permanent record and minutes of its proceedings, which are public records. The commissioner of management and budget shall post to the agency Web site all actions of the commission. Members shall receive traveling and subsistence expenses incurred attending meetings of the commission. The commission shall meet from time to time upon the call of the governor or upon the call of the secretary at the request of two or more of its members. A recommendation of the commission must be made at a meeting of the commission unless a written recommendation is signed by all the members entitled to vote on the item.

(b) The chair alternates between a member of the senate and a member of the house of representatives in January of each odd-numbered year.

Subd. 2a. [Repealed, 1976 c 231 s 34]

Subd. 3. Limitations. This section does not prevent the appropriation of separate contingent funds to the governor and the attorney general or limit their use as authorized by other law.

Subd. 4. [Repealed by amendment, 1988 c 469 art 1 s 1]

History: 1943 c 594 s 1; 1971 c 713 s 1,2; Ex1971 c 48 s 3; 1973 c 492 s 4 subd 2, s 14; 1975 c 271 s 6; 1976 c 149 s 1; 1976 c 231 s 1; 1986 c 444; 1987 c 404 s 60; 1988 c 469 art 1 s 1; 1989 c 139 s 1,2; 1993 c 4 s 2; 1993 c 369 s 35; 2009 c 101 art 2 s 109; 2013 c 134 s 1; 2013 c 142 art 3 s 1



Section 3.3005 — FEDERAL MONEY; EXPENDITURE REVIEW.

Subdivision 1. Definition. As used in this section, the term "state agency" means all agencies in the executive branch of state government, but does not include the Minnesota Historical Society, the University of Minnesota, or the Minnesota State Colleges and Universities.

Subd. 2. Governor's request to legislature. A state agency shall not expend money received by it under federal law for any purpose unless a request to spend federal money from that source for that purpose in that biennium has been submitted by the governor to the legislature as a part of a budget request submitted during or within ten days before the start of a regular legislative session, or unless specifically authorized by law or as provided by this section. A budget request submitted to the legislature according to this subdivision must be submitted at least 20 days before the deadline set by the legislature for legislative budget committees to act on finance bills.

Subd. 2a. Review of federal funds spending request. Twenty days after a governor's budget request that includes a request to spend federal money is submitted to the legislature under subdivision 2, a state agency may expend money included in that request unless, within the 20-day period, a member of the Legislative Advisory Commission requests further review. If a Legislative Advisory Commission member requests further review of a federal funds spending request, the agency may not expend the federal funds until the request has been satisfied and withdrawn, the expenditure is approved in law, or the regular session of the legislature is adjourned for the year.

Subd. 3. State match. If a request to spend federal money is included in the governor's budget or spending the money is authorized by law but the amount of federal money that has been awarded and requires a state match greater than the amount that was included in the budget request or authorized by law, the federal funds that have been awarded that require an additional state match may be allotted for expenditure after the requirements of subdivision 5 or 6 are met.

Subd. 3a. Change in purpose. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2a, but the purpose for which the money is to be used changes from the time of the request and approval, the amount may be allotted for expenditure after a revised request is submitted according to subdivision 2 or the requirements of subdivision 5 or 6 are met.

Subd. 3b. Increase in amount. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2 or 5 and the amount of money awarded increases after the request is made and authorized, the additional amount may be allotted for expenditure after a revised request is submitted according to subdivision 2, or the requirements of subdivision 4, 5, or 6 are met.

Subd. 4. Interim procedures; urgencies. If federal money is awarded to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and the availability of money from that source or for that purpose or in that fiscal year could not reasonably have been anticipated and included in the governor's budget request, and an urgency requires that all or part of the money be encumbered or expended before the legislature reconvenes or prior to the end of the 20-day period specified in subdivision 2, it may be allotted to a state agency after the requirements of subdivision 5 are met.

Subd. 5. Legislative Advisory Commission review. Federal money that is awarded and becomes available under subdivision 3, 3a, 3b, or 4 may be allotted after the commissioner of management and budget has submitted the request to the members of the Legislative Advisory Commission for their review and recommendation for further review. If a recommendation is not made within ten days, no further review by the Legislative Advisory Commission is required, and the commissioner shall approve or disapprove the request. If a recommendation by any member is for further review the governor shall submit the request to the Legislative Advisory Commission for its review and recommendation. Failure or refusal of the commission to make a recommendation promptly is a negative recommendation.

Subd. 6. Interim procedures; nonurgencies. If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and subdivision 4 does not apply, a request to expend that federal money may be submitted by the commissioner of management and budget to members of the Legislative Advisory Commission for their review and recommendation. This request must be submitted by the later of October 1 or 100 days before the start of the next legislative session. If any member of the commission makes a negative recommendation or a recommendation for further review on a request during the 20-day period beginning the day the commissioner submits the request, the commissioner shall not approve expenditure of that federal money. If the members of the commission make a positive recommendation or no recommendation, the commissioner may approve the request and the federal money may be allotted for expenditure. The commissioner may submit the request again under subdivision 2 if the request receives a negative recommendation or a recommendation for further review under this subdivision.

Subd. 6a. Withdrawal of commission recommendation. A member of the commission, with written notice to the commissioner, may withdraw a negative recommendation or a recommendation for further review within 20 days of making the recommendation. If all negative recommendations and all recommendations for further review have been withdrawn, the commissioner may approve the expenditure of the federal money.

Subd. 7. Approvals for both years of biennium. Approval of the spending of federal funds under subdivision 2 is for the full term of the availability of the federal funds, up to the end of the biennium that begins July 1 following the submission of the request. Approval of the spending of federal funds under subdivision 3, 3a, 3b, or 6 is for the full term of the availability of the federal funds, up to the end of the current biennium. Approval of the spending for federal funds under subdivision 4 is for the fiscal year for which the urgency exists.

Subd. 8. Request contents. A request to spend federal funds submitted under this section must include the name of the federal grant, the federal agency from which the funds are available, a federal identification number, a brief description of the purpose of the grant, the amounts expected by fiscal year, an indication if any state match is required, an indication if there is a maintenance of effort requirement, and the number of full-time equivalent positions needed to implement the grant.

Subd. 9. Withdrawal of request. The commissioner of management and budget may, with written notice, withdraw any request to spend federal money under this section. The commissioner of an agency requesting to expend federal money under this section may, with written notice, withdraw any request to spend federal money under this section that was submitted by the commissioner's agency.

History: Ex1979 c 1 s 14; 1980 c 614 s 35; 1981 c 356 s 250; 1984 c 654 art 2 s 31; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 395 s 18; 1998 c 366 s 14,15; 1999 c 250 art 1 s 35; 1Sp2001 c 10 art 2 s 1-7; 2009 c 101 art 2 s 109; 2013 c 134 s 2-4; 2016 c 189 art 13 s 11-17



Section 3.302 — LEGISLATIVE REFERENCE LIBRARY.

Subdivision 1. Establishment. A Legislative Reference Library is established under the control of the Legislative Coordinating Commission.

Subd. 2. Collection; purpose. The library shall collect, index, and make available in suitable form information relative to governmental and legislative subjects which will aid members of the legislature to perform their duties in an efficient and economical manner. It shall maintain an adequate collection of public documents of Minnesota and other states. It may enter into loan agreements with other libraries.

Subd. 3. State documents. The library is a depository of all documents published by the state and shall receive them automatically without cost. As used in this chapter, "document" includes any publication issued by the state, constitutional officers, departments, commissions, councils, bureaus, research centers, societies, task forces, including advisory task forces created under section 15.014 or 15.0593, or other agencies supported by state funds, or any publication prepared for the state by private individuals or organizations considered to be of interest or value to the library. Intraoffice or interoffice memos and forms and information concerning only the internal operation of an agency are not included.

Subd. 3a. Identification of documents. For all documents deposited under subdivision 3, the library shall require that the issuing agency supply proper bibliographic identification. The identification shall appear on the title page of each volume and include a complete title, a statement of authorship, the name of the publisher, and the date and place of publication. If possible the document shall be consecutively paged. The issuing agency shall include a statement citing the statute or session law with which the report complies, if there is one.

Subd. 4. Studies and reports. The library may use its collection to prepare studies and reports to provide pertinent information about subjects of concern to members of the legislature. It may publish the studies and reports.

History: 1969 c 1130 s 2; 1973 c 598 s 3; 1975 c 271 s 6; 1976 c 30 s 2; 1983 c 255 s 2; 1Sp1985 c 13 s 61; 1988 c 469 art 1 s 1; 2009 c 32 s 3



Section 3.3025 — DIRECTOR OF LEGISLATIVE REFERENCE LIBRARY.

Subdivision 1. Appointment. The Legislative Coordinating Commission shall appoint a qualified director of the Legislative Reference Library. It shall fix the director's salary if it is not provided by law. The director shall serve at the pleasure of the commission and be reimbursed for necessary travel expenses.

Subd. 2. Employees. Subject to the approval of the commission, the director shall employ and may fix the compensation of technical research, clerical, and stenographic assistants as necessary to efficiently discharge the duties imposed upon the office. The director shall procure the necessary furniture and supplies.

Subd. 3. Hours. The library shall be kept open during the time provided by law for other state offices. When the legislature is in session, the library shall be kept open at the hours most convenient to members of the legislature.

History: 1975 c 252 s 1; 1975 c 271 s 6; 1988 c 469 art 1 s 1



Section 3.303 — LEGISLATIVE COORDINATING COMMISSION; CREATION AND ORGANIZATION; STAFF; DUTIES.

Subdivision 1. Purpose. The Legislative Coordinating Commission is created to coordinate the legislative activities of the senate and house of representatives.

Subd. 2. Membership. The commission consists of the majority leader of the senate, the president of the senate, two senators appointed by the majority leader, the minority leader of the senate, and one senator appointed by the minority leader; and the majority leader of the house of representatives, the speaker of the house, two representatives appointed by the speaker, the minority leader of the house of representatives, and one representative appointed by the minority leader. Each member shall serve until a successor is named during a regular session following appointment. A vacancy shall be filled for the unexpired term in the same manner as the original appointment.

Subd. 3. Chair. The chair of the commission alternates between the president of the senate and the speaker of the house of representatives at the start of the regular legislative session in each odd-numbered year.

Subd. 4. Reimbursement. The members of the commission shall serve without compensation but be reimbursed in the same manner as members of standing committees of the senate and the house of representatives.

Subd. 5. Visitors from other governments. The commission shall represent the legislature and assist state agencies to make arrangements to accommodate and appropriately recognize individuals or groups visiting Minnesota as direct or indirect representatives of foreign governments, other states, or subdivisions or agencies of foreign governments or other states and to provide other services determined by the commission.

Subd. 6. Grants; staff; space; equipment. The commission may make grants, employ an executive director and other staff, and obtain office space, equipment, and supplies necessary to perform its duties.

Subd. 7. Economic status of women. The commission shall study and report to the legislature on all matters relating to the economic status of women in Minnesota, including:

(1) the contributions of women to the economy;

(2) economic security of homemakers and women in the labor force;

(3) opportunities for education and vocational training;

(4) employment opportunities;

(5) women's access to benefits and services provided to citizens of this state; and

(6) laws and business practices constituting barriers to the full participation by women in the economy.

The commission shall also study the adequacy of programs and services relating to families in Minnesota. The commission shall communicate its findings and make recommendations to the legislature on an ongoing basis.

Subd. 8. MS 2010 [Expired, 2007 c 148 art 2 s 1; 2009 c 101 art 2 s 1]

Subd. 9. MS 2010 [Expired, 2007 c 148 art 2 s 2]

Subd. 10. Constitutionally dedicated funding accountability. (a) The Legislative Coordinating Commission shall develop and maintain a user-friendly, public-oriented Web site that informs, educates, and demonstrates to the public how the constitutionally dedicated funds in the arts and cultural heritage fund, outdoor heritage fund, clean water fund, parks and trails fund, and environment and natural resources trust fund are being expended to meet the requirements established for each fund in the state constitution. Information provided on the Web site must include, but is not limited to:

(1) information on all project proposals received by the Outdoor Heritage Council and the Legislative-Citizen Commission on Minnesota Resources;

(2) information on all projects receiving funding, including:

(i) the name of the project and a project description;

(ii) the name, telephone number, members of the board or equivalent governing body, and e-mail address of the funding recipient and, when applicable, the Web site address where the public can directly access detailed information on the recipient's receipt and use of money for the project;

(iii) the amount and source of funding, including the fiscal year of the appropriation;

(iv) the amount and source of any additional funding or leverage;

(v) the duration of the project;

(vi) the number of full-time equivalents funded under the project. For the purposes of this item, "full-time equivalent" means a position directly attributed to the receipt of money from one or more of the funds covered under this section, calculated as the total number of hours planned for the position divided by 2,088;

(vii) the direct expenses and administration costs of the project;

(viii) proposed measurable outcomes and the plan for measuring and evaluating the results;

(ix) for pass-through, noncompetitive grants, the entity acting as the fiscal agent or administering agency and a point of contact for additional information; and

(x) for competitive grants, the name and a brief description of the qualifications of all board members or members of an equivalent governing body ultimately responsible for awarding the grants, as well as any grant-making advisory group. In addition, an entity that awards competitive grants, including but not limited to a state agency or any statewide, regional, or local organization, must report whether an employee, decision maker, advisory group member, or other person involved in the grant process disclosed a conflict of interest or potential conflict of interest. If the entity reports that a conflict of interest or potential conflict of interest was disclosed, the entity must provide the Legislative Coordinating Commission with a contact person for additional information and the Legislative Coordinating Commission must post this information on the Web site. An entity that awards competitive grants must obtain and apply the conflict of interest policies developed by the commissioner of administration under section 16B.98, subdivision 3, unless the entity maintains and applies its own documented conflict of interest policies which are substantially similar to the commissioner of administration's policies;

(3) actual measured outcomes and evaluation of projects as required under sections 85.53, subdivision 2; 114D.50, subdivision 4; and 129D.17, subdivision 2;

(4) education about the areas and issues the projects address, including, when feasible, maps of where projects have been undertaken;

(5) all frameworks developed for future uses of each fund; and

(6) methods by which members of the public may apply for project funds under any of the constitutionally dedicated funds.

Information that could be used to identify, contact, or locate an individual minor shall be withheld from the information required for the Web site.

(b) As soon as practicable or by January 15 of the applicable fiscal year, whichever comes first, a state agency or other recipient of a direct appropriation from a fund covered under this section shall submit the information required under paragraph (a) and, when applicable, compile and submit the same information for any grant recipient or other subrecipient of funding. All information for proposed and funded projects, including the proposed measurable outcomes, must be made available on the Web site as soon as practicable. Information on the measured outcomes and evaluation must be posted as soon as it becomes available. The costs of these activities shall be paid out of the arts and cultural heritage fund, outdoor heritage fund, clean water fund, parks and trails fund, and the environment and natural resources trust fund proportionately. For purposes of this section, "measurable outcomes" means outcomes, indicators, or other performance measures that may be quantified or otherwise measured in order to measure the effectiveness of a project or program in meeting its intended goal or purpose.

If, in addition to providing the information directly to the Web site, an agency submits a formal report to the Legislative Coordinating Commission, the report must be submitted electronically.

(c) The Legislative Coordinating Commission shall be responsible for receiving all ten-year plans and 25-year frameworks for each of the constitutionally dedicated funds. To the extent practicable, staff for the commission shall provide assistance and oversight to these planning efforts and shall coordinate public access to hearings and public meetings for all planning efforts.

Subd. 11. Acceptance of gifts and grants. The commission may accept gifts and grants for purposes related to the duties of the commission. Money received by the commission from gifts and grants is appropriated to the commission for purposes specified in the gift or grant.

History: 1973 c 598 s 1; 1975 c 271 s 6; 1Sp1985 c 13 s 62; 1986 c 444; 1987 c 404 s 61; 1988 c 469 art 1 s 1; 1995 c 248 art 2 s 1; 1Sp2005 c 1 art 4 s 1; 2007 c 148 art 2 s 1,2; 2009 c 101 art 2 s 1; 2009 c 172 art 5 s 2; 1Sp2011 c 6 art 5 s 1; 2012 c 264 art 6 s 1; 2013 c 142 art 3 s 2; 2016 c 130 s 4,5



Section 3.305 — LEGISLATIVE COORDINATING COMMISSION; BICAMERAL LEGISLATIVE ADMINISTRATION.

Subdivision 1. Definitions. (a) "Legislative commission" means a joint commission, committee, or other entity in the legislative branch composed exclusively of members of the senate and the house of representatives.

(b) "Joint offices" means the Revisor of Statutes, Legislative Reference Library, the Office of Legislative Auditor, and any other joint legislative service office.

Subd. 1a. Approval of budgets; compensation. The budget request of a legislative commission or joint office shall be submitted to the Legislative Coordinating Commission for review and approval before its submission to the appropriate fiscal committees of the senate and the house of representatives. In reviewing the budgets, the Legislative Coordinating Commission shall evaluate and make recommendations on how to improve the efficiency and effectiveness of bicameral support functions and services and on whether there is a continuing need for the various legislative commissions. The executive director of the Legislative Coordinating Commission shall recommend and the commission shall establish the compensation of all employees of any legislative commission or joint office, except classified employees of the Legislative Audit Commission.

Subd. 2. Transfers. The Legislative Coordinating Commission may transfer unobligated balances among general fund appropriations to the legislature.

Subd. 3. Employees. All employees of legislative commissions and joint offices are employees of the legislature in the unclassified service of the state, except classified employees in the legislative auditor's office.

Subd. 4. Administrative staff for commissions. The executive director of the Legislative Coordinating Commission shall provide and manage office space and equipment and hire, supervise, and manage all administrative, clerical, and secretarial staff for all legislative commissions, except the Legislative Advisory Commission and the Legislative Audit Commission.

Subd. 5. [Repealed, 1Sp2003 c 1 art 2 s 136]

Subd. 6. Bicameral working groups. The Legislative Coordinating Commission may establish joint commissions, committees, subcommittees, task forces, and similar bicameral working groups to assist and advise the coordinating commission in carrying out its duties. The customary appointing authority in each house shall appoint the members of any such entity. The coordinating commission may delegate to an entity, in writing, specific powers and duties of the coordinating commission. All entities established by the commission under this subdivision expire on January 1 of each odd-numbered year, unless renewed by affirmative action of the commission.

Subd. 7. Membership on legislative commissions. The appointment of a member to a legislative commission, except a member serving ex officio, is rendered void by three unexcused absences of the member from the meetings of the commission. If an appointment becomes void, the legislative commission shall notify the appointing authority of this and request another appointment.

Subd. 8. Rule review. Upon written request of two or more of its members or five or more members of the legislature, the Legislative Coordinating Commission shall review a state agency rule as defined in section 14.02, subdivision 4. The commission may perform this review by holding one or more commission meetings or by establishing a bicameral group as provided in subdivision 6 to hold these meetings.

Subd. 9. Joint legislative studies. The Legislative Coordinating Commission shall oversee and coordinate all joint legislative studies mandated by the legislature and may require regular progress reports to the commission and appropriate standing committees of the house of representatives and the senate. Appropriations for all joint legislative studies except those specifically assigned to an existing legislative commission shall be made to the Legislative Coordinating Commission. Responsibility and appropriations for a joint legislative study may be delegated by the Legislative Coordinating Commission to an existing staff office of the house of representatives or senate, a legislative commission, a joint legislative committee or office or a state agency. The office, commission, joint committee, or agency responsible for the study may contract with another agent for assistance.

Subd. 10. State agencies to cooperate with Legislative Coordinating Commission. The Legislative Coordinating Commission may call upon any agency or political subdivision of the state for available data, and the agencies shall cooperate with the commission to the fullest possible extent.

History: 1973 c 598 s 2; 1974 c 404 s 1,2; 1975 c 252 s 2-5; 1975 c 271 s 6; 1978 c 548 s 1; 1981 c 356 s 251; 1983 c 299 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 513 art 4 s 25; 1995 c 248 art 2 s 2; 1997 c 187 art 5 s 1



Section 3.3056 — COMMITTEES; TASK FORCES.

A legislative commission may appoint legislators to a committee, subcommittee, or task force to assist and advise the commission in carrying out its duties. With the consent of the speaker of the house and the Subcommittee on Committees of the senate, a commission may appoint legislators who are not members of the commission to the committee, subcommittee, or task force. The legislative commission must pay for any expenses of the committee, subcommittee, or task force out of funds appropriated to the legislative commission.

History: 1996 c 470 s 1



Section 3.732 — SETTLEMENT OF CLAIMS.

Subdivision 1. Definitions. As used in this section and section 3.736 the terms defined in this section have the meanings given them.

(1) "State" includes each of the departments, boards, agencies, commissions, courts, and officers in the executive, legislative, and judicial branches of the state of Minnesota and includes but is not limited to the Housing Finance Agency, the Minnesota Office of Higher Education, the Higher Education Facilities Authority, the Health Technology Advisory Committee, the Armory Building Commission, the Zoological Board, the Iron Range Resources and Rehabilitation Board, the Minnesota Historical Society, the State Agricultural Society, the University of Minnesota, the Minnesota State Colleges and Universities, state hospitals, and state penal institutions. It does not include a city, town, county, school district, or other local governmental body corporate and politic.

(2) "Employee of the state" means all present or former officers, members, directors, or employees of the state, members of the Minnesota National Guard, members of a bomb disposal unit approved by the commissioner of public safety and employed by a municipality defined in section 466.01 when engaged in the disposal or neutralization of bombs or other similar hazardous explosives, as defined in section 299C.063, outside the jurisdiction of the municipality but within the state, or persons acting on behalf of the state in an official capacity, temporarily or permanently, with or without compensation. It does not include either an independent contractor except, for purposes of this section and section 3.736 only, a guardian ad litem acting under court appointment, or members of the Minnesota National Guard while engaged in training or duty under United States Code, title 10, or title 32, section 316, 502, 503, 504, or 505, as amended through December 31, 1983. Notwithstanding sections 43A.02 and 611.263, for purposes of this section and section 3.736 only, "employee of the state" includes a district public defender or assistant district public defender in the Second or Fourth Judicial District, a member of the Health Technology Advisory Committee, and any officer, agent, or employee of the state of Wisconsin performing work for the state of Minnesota pursuant to a joint state initiative.

(3) "Scope of office or employment" means that the employee was acting on behalf of the state in the performance of duties or tasks lawfully assigned by competent authority.

(4) "Judicial branch" has the meaning given in section 43A.02, subdivision 25.

Subd. 2. Claims of $7,000 or less. The head of each department or agency of the state, or a designee, acting on behalf of the state, shall attempt to determine, adjust and settle, at any time, any claim for money damages of $7,000 or less against the state for injury to or loss of property or personal injury or death caused by an act or omission of any employee of the state while acting within the scope of office or employment, under circumstances where the state, if a private person, would be liable to the claimant. The settlement is final and conclusive on all officers of the state, unless procured by fraud. The acceptance by the claimant of a settlement is final and conclusive on the claimant and constitutes a complete release of any claim against the state and the employee of the state whose act or omission gave rise to the claim, by reason of the same subject matter.

Subd. 3. Attorney general approval. A settlement made under this section is not valid unless it is supported by a claim in writing, and is approved in writing by the attorney general as to its form and legality. The claim shall be in the form that the attorney general prescribes.

Subd. 4. [Repealed, 1978 c 793 s 98]

Subd. 5. Action in court. Nothing in this section is to be construed to deny a claimant who is not paid under this section from bringing an action at law in the courts of this state.

Subd. 6. Settlement. The head of each department or agency, or a designee, acting on behalf of the state, may enter into structured settlements, through the negotiation, creation, and use of annuities or similar financial plans for claimants, to resolve claims arising from the alleged negligence of the state, its agencies, or employees. Sections 16C.03, subdivision 4, 16C.05, and 16C.06 do not apply to the state's selection of and contracts with structured settlement consultants or purveyors of structured settlement plans.

History: 1971 c 962 s 13; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1974 c 557 s 8-10; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 331 s 30-32; 1978 c 669 s 1; 1983 c 193 s 1; 1983 c 258 s 9; 1983 c 301 s 58; 1984 c 619 s 10; 1985 c 166 s 1; 1Sp1985 c 13 s 374; 1986 c 444; 1987 c 7 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 1; 1988 c 602 s 1; 1988 c 717 s 1; 1989 c 335 art 3 s 1; 1993 c 146 art 2 s 8; 1993 c 345 art 5 s 1; 1995 c 212 art 3 s 59; 1995 c 226 art 4 s 1; 1996 c 395 s 18; 1997 c 17 s 3; 1998 c 386 art 2 s 3; 2005 c 107 art 2 s 60; 2007 c 54 art 5 s 2; 2009 c 101 art 2 s 2; 2014 c 174 s 1



Section 3.736 — TORT CLAIMS.

Subdivision 1. General rule. The state will pay compensation for injury to or loss of property or personal injury or death caused by an act or omission of an employee of the state while acting within the scope of office or employment or a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, under circumstances where the state, if a private person, would be liable to the claimant, whether arising out of a governmental or proprietary function. Nothing in this section waives the defense of judicial, quasi-judicial, or legislative immunity except to the extent provided in subdivision 8.

Subd. 2. Procedure. Claims of various kinds shall be considered and paid only in accordance with the statutory procedures provided. If there is no other applicable statute, a claim shall be brought under this section as a civil action in the courts of the state.

Subd. 3. Exclusions. Without intent to preclude the courts from finding additional cases where the state and its employees should not, in equity and good conscience, pay compensation for personal injuries or property losses, the legislature declares that the state and its employees are not liable for the following losses:

(a) a loss caused by an act or omission of a state employee exercising due care in the execution of a valid or invalid statute or rule;

(b) a loss caused by the performance or failure to perform a discretionary duty, whether or not the discretion is abused;

(c) a loss in connection with the assessment and collection of taxes;

(d) a loss caused by snow or ice conditions on a highway or public sidewalk that does not abut a publicly owned building or a publicly owned parking lot, except when the condition is affirmatively caused by the negligent acts of a state employee;

(e) a loss caused by wild animals in their natural state, except as provided in section 3.7371;

(f) a loss other than injury to or loss of property or personal injury or death;

(g) a loss caused by the condition of unimproved real property owned by the state, which means land that the state has not improved, state land that contains idled or abandoned mine pits or shafts, and appurtenances, fixtures, and attachments to land that the state has neither affixed nor improved;

(h) a loss involving or arising out of the use or operation of a recreational motor vehicle, as defined in section 84.90, subdivision 1, within the right-of-way of a trunk highway, as defined in section 160.02, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(i) a loss incurred by a user arising from the construction, operation, or maintenance of the outdoor recreation system, as defined in section 86A.04, or for a loss arising from the construction, operation, maintenance, or administration of grants-in-aid trails as defined in section 85.018, or for a loss arising from the construction, operation, or maintenance of a water access site created by the Iron Range Resources and Rehabilitation Board, except that the state is liable for conduct that would entitle a trespasser to damages against a private person. For the purposes of this clause, a water access site, as defined in section 86A.04 or created by the Iron Range Resources and Rehabilitation Board, that provides access to an idled, water filled mine pit, also includes the entire water filled area of the pit and, further, includes losses caused by the caving or slumping of the mine pit walls;

(j) a loss of benefits or compensation due under a program of public assistance or public welfare, except if state compensation for loss is expressly required by federal law in order for the state to receive federal grants-in-aid;

(k) a loss based on the failure of a person to meet the standards needed for a license, permit, or other authorization issued by the state or its agents;

(l) a loss based on the usual care and treatment, or lack of care and treatment, of a person at a state hospital or state corrections facility where reasonable use of available appropriations has been made to provide care;

(m) loss, damage, or destruction of property of a patient or inmate of a state institution except as provided under section 3.7381;

(n) a loss for which recovery is prohibited by section 169A.48, subdivision 2;

(o) a loss caused by an aeration, bubbler, water circulation, or similar system used to increase dissolved oxygen or maintain open water on the ice of public waters, that is operated under a permit issued by the commissioner of natural resources;

(p) a loss incurred by a visitor to the Minnesota Zoological Garden, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(q) a loss arising out of a person's use of a logging road on public land that is maintained exclusively to provide access to timber on that land by harvesters of the timber, and is not signed or otherwise held out to the public as a public highway; and

(r) a loss incurred by a user of property owned, leased, or otherwise controlled by the Minnesota National Guard or the Department of Military Affairs, except that the state is liable for conduct that would entitle a trespasser to damages against a private person.

The state will not pay punitive damages.

Subd. 4. Limits. The total liability of the state and its employees acting within the scope of their employment on any tort claim shall not exceed:

(a) $300,000 when the claim is one for death by wrongful act or omission and $300,000 to any claimant in any other case, for claims arising before August 1, 2007;

(b) $400,000 when the claim is one for death by wrongful act or omission and $400,000 to any claimant in any other case, for claims arising on or after August 1, 2007, and before July 1, 2009;

(c) $500,000 when the claim is one for death by wrongful act or omission and $500,000 to any claimant in any other case, for claims arising on or after July 1, 2009;

(d) $750,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 1998, and before January 1, 2000;

(e) $1,000,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2000, and before January 1, 2008;

(f) $1,200,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2008, and before July 1, 2009;

(g) $1,500,000 for any number of claims arising out of a single occurrence, for claims arising on or after July 1, 2009; or

(h) $1,000,000 for any number of claims arising out of a single occurrence, if the claim involves a nonprofit organization engaged in or administering outdoor recreational activities funded in whole or in part by the state or operating under the authorization of a permit issued by an agency or department of the state.

If the amount awarded to or settled upon multiple claimants exceeds the applicable limit under clause (d), (e), (f), (g), or (h), any party may apply to the district court to apportion to each claimant a proper share of the amount available under the applicable limit under clause (d), (e), (f), or (g). The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement bears to the aggregate awards and settlements for all claims arising out of the occurrence.

The limitation imposed by this subdivision on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

Subd. 4a. Securities claims limits. The total liability of the state and its employees acting within the scope of their employment on any claim of whatever matter arising from the issuance and sale of securities by the state shall not exceed:

(a) $100,000 to any one person or

(b) $500,000 to all claimants in respect of the securities of the same series.

The limitations in clauses (a) and (b) shall not affect the obligation of the issuing state entity to pay the indebtedness under the securities in accordance with their terms and from the sources pledged to their payment.

Subd. 5. Notice required. Except as provided in subdivision 6, every person, whether plaintiff, defendant or third-party plaintiff or defendant, who claims compensation from the state or a state employee acting within the scope of employment for or on account of any loss or injury shall present to the attorney general or, in the case of a claim against the University of Minnesota, to the person designated by the regents of the university as the university attorney, and any state employee from whom the claimant will seek compensation, within 180 days after the alleged loss or injury is discovered, a notice stating its time, place and circumstances, the names of any state employees known to be involved, and the amount of compensation or other relief demanded. Actual notice of sufficient facts to reasonably put the state or its insurer on notice of a possible claim complies with the notice requirements of this section. Failure to state the amount of compensation or other relief demanded does not invalidate the notice, but the claimant shall furnish full information available regarding the nature and extent of the injuries and damages within 15 days after demand by the state. The time for giving the notice does not include the time during which the person injured is incapacitated by the injury from giving the notice.

Subd. 6. Claims for wrongful death; notice. When the claim is one for death by wrongful act or omission, the notice may be presented by the personal representative, surviving spouse, or next of kin, or the consular officer of the foreign country of which the deceased was a citizen, within one year after the alleged injury or loss resulting in the death. If the person for whose death the claim is made has presented a notice that would have been sufficient had the person lived, an action for wrongful death may be brought without additional notice.

Subd. 7. Payment. A state agency, including an entity defined as part of the state in section 3.732, subdivision 1, clause (1), incurring a tort claim judgment or settlement obligation or whose employees acting within the scope of their employment incur the obligation shall seek approval to make payment from the commissioner or director of that agency. The request shall contain a description of the tort claim that causes the request, specify the amount of the obligation and be accompanied by copies of judgments, settlement agreements or other documentation relevant to the obligation for which the agency seeks payment. Upon receipt of the request and review of the claim, the commissioner or director shall determine the proper appropriation from which to make payment. If there is enough money in an appropriation or combination of appropriations to the agency for its general operations and management to pay the claim without unduly hindering the operation of the agency, the commissioner or director shall direct that payment be made from that source. Claims relating to activities paid for by appropriations of dedicated receipts shall be paid from those appropriations if practicable. On determining that an agency has sufficient money in these appropriations to pay only part of a claim, the commissioner of management and budget shall pay the remainder of the claim from the money appropriated to the commissioner for the purpose. On determining that the agency does not have enough money to pay any part of the claim, the commissioner shall pay all of the claim from money appropriated to the commissioner for the purpose. Payment shall be made only upon receipt of a written release by the claimant in a form approved by the attorney general, or the person designated as the university attorney, as the case may be.

No attachment or execution shall issue against the state.

Subd. 8. Liability insurance. A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. Procurement of the insurance is a waiver of the limits of governmental liability under subdivisions 4 and 4a only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Insurance Guaranty Association, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under section 16B.85, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

Subd. 9. Indemnification. The state shall defend, save harmless, and indemnify any employee of the state against expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any tort, civil, or equitable claim or demand, or expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any claim or demand arising from the issuance and sale of securities by the state, whether groundless or otherwise, arising out of an alleged act or omission occurring during the period of employment if the employee provides complete disclosure and cooperation in the defense of the claim or demand and if the employee was acting within the scope of employment. Except for elected employees, an employee is conclusively presumed to have been acting within the scope of employment if the employee's appointing authority issues a certificate to that effect. This determination may be overruled by the attorney general. The determination of whether an employee was acting within the scope of employment is a question of fact to be determined by the trier of fact based upon the circumstances of each case:

(i) in the absence of a certification,

(ii) if a certification is overruled by the attorney general,

(iii) if an unfavorable certification is made, or

(iv) with respect to an elected official.

The absence of the certification or an unfavorable certification is not evidence relevant to a determination by the trier of fact. It is the express intent of this provision to defend, save harmless, and indemnify any employee of the state against the full amount of any final judgment rendered by a court of competent jurisdiction arising from a claim or demand described herein, regardless of whether the limitations on liability specified in subdivision 4 or 4a are, for any reason, found to be inapplicable. This subdivision does not apply in case of malfeasance in office or willful or wanton actions or neglect of duty, nor does it apply to expenses, attorneys' fees, judgments, fines, and amounts paid in settlement of claims for proceedings brought by or before responsibility or ethics boards or committees.

Subd. 9a. Peace officer indemnification. The state shall defend, save harmless, and indemnify a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, the same as if the officer were an employee of the state.

Subd. 10. Judgment as bar. The judgment in an action under this section is a complete bar to any action by the claimant, by reason of the same subject matter, against the state employee whose act or omission gave rise to the claim.

Subd. 11. Statute of limitation. The statute of limitations for all tort claims brought against the state is as provided in chapter 541 and other laws.

History: 1976 c 331 s 33; 1978 c 669 s 2,3; 1978 c 793 s 32; 1982 c 423 s 1; 1983 c 331 s 1; 1985 c 84 s 1,2; 1985 c 166 s 2,3; 1985 c 248 s 70; 1Sp1985 c 13 s 64; 1Sp1985 c 16 art 1 s 1; 1986 c 444; 1986 c 455 s 1,2; 1987 c 184 s 1; 1987 c 373 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 2; 1989 c 331 s 1; 1990 c 594 art 1 s 39; 1991 c 313 s 1; 1992 c 513 art 4 s 26; 1997 c 210 s 1; 1997 c 249 s 1; 2000 c 373 s 1; 2000 c 478 art 2 s 7; 2006 c 212 art 1 s 1; 2006 c 232 s 1; 2007 c 54 art 5 s 3; 2008 c 288 s 1; 2009 c 101 art 2 s 109; 2012 c 131 s 1; 2013 c 134 s 5; 2016 c 148 art 3 s 1



Section 3.7365 — LEGAL COUNSEL; REIMBURSEMENT.

If reimbursement is requested by the officer or employee, a state department or agency may reimburse a state officer or employee for any reasonable costs and reasonable attorney's fees incurred by the person to defend charges of a criminal nature brought against the person that arose out of the reasonable and lawful performance of duties for the state.

History: 1998 c 362 s 8



Section 3.737 — LIVESTOCK OWNERS; COMPENSATION FOR DESTROYED OR CRIPPLED ANIMALS.

Subdivision 1. Compensation required. (a) Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a livestock owner shall be compensated by the commissioner of agriculture for livestock that is destroyed by a wolf or is so crippled by a wolf that it must be destroyed. Except as provided in this section, the owner is entitled to the fair market value of the destroyed livestock as determined by the commissioner, upon recommendation of the fair market value by a university extension agent. In any fiscal year, a livestock owner may not be compensated for a destroyed animal claim that is less than $100 in value and may be compensated up to $20,000, as determined under this section. In any fiscal year, the commissioner may provide compensation for claims filed under this section up to the amount expressly appropriated for this purpose.

(b) A university extension agent, a conservation officer, an official from the Animal and Plant Health Inspection Service of the United States Department of Agriculture, a peace officer from the county sheriff's office, or a licensed veterinarian must make a personal inspection of the site and submit a report to the commissioner, including photographs, detailing the results of the investigation. The investigator must take into account factors in addition to a visual identification of a carcass when making a recommendation to the commissioner. The commissioner, upon recommendation of the investigator, shall determine whether the livestock was destroyed by a wolf. The owner shall file a claim on forms provided by the commissioner and available at the university extension agent's office.

Subd. 2. Deduction from payment. Payments made under this section shall be reduced by amounts received by the owner as proceeds from an insurance policy covering livestock losses, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 3. Rules. The commissioner shall adopt and may amend rules to carry out this section which shall include: methods of valuation of livestock destroyed; criteria for determination of the cause for livestock loss; notice requirements by the owner of destroyed livestock; and other matters determined necessary by the commissioner to carry out this section.

Subd. 4. Payment; denial of compensation. (a) If the commissioner finds that the livestock owner has shown that the loss of the livestock was likely caused by a wolf, the commissioner shall pay compensation as provided in this section and in the rules of the department.

(b) If the commissioner denies compensation claimed by an owner under this section, the commissioner shall issue a written decision based upon the available evidence. It shall include specification of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision shall be mailed to the owner.

(c) A decision to deny compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days of the filing.

Subd. 5. Wolf best management practices. By September 1, 1999, the commissioner must develop best management practices to prevent wolf depredation on livestock farms. The commissioner shall periodically update the best management practices when new practices are found by the commissioner to prevent wolf depredation on livestock farms. The commissioner must provide an updated copy of the best management practices for wolf depredation to all livestock owners who are still engaged in livestock farming and have previously submitted livestock claims under this section.

Subd. 6. Federal reimbursement. The commissioner must pursue federal reimbursement for any compensation payment issued under this section while:

(1) the United States Fish and Wildlife Service lists the Minnesota population of gray wolves as endangered and threatened wildlife under the federal Endangered Species Act; or

(2) the federal government otherwise prohibits livestock producers from protecting their livestock from wolf depredation.

History: 1977 c 450 s 4; 1982 c 424 s 130; 1982 c 629 s 1; 1983 c 247 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1998 c 401 s 11-13; 2000 c 463 s 1,22; 2007 c 45 art 1 s 6; 2009 c 94 art 1 s 6; 2010 c 333 art 1 s 1,2; 2012 c 277 art 1 s 90; 1Sp2015 c 4 art 2 s 1



Section 3.7371 — COMPENSATION FOR CROP OR FENCE DAMAGE CAUSED BY ELK.

Subdivision 1. Authorization. Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a person who owns an agricultural crop or pasture shall be compensated by the commissioner of agriculture for an agricultural crop, or fence surrounding the crop or pasture, that is damaged or destroyed by elk as provided in this section.

Subd. 2. Claim form. The crop or pasture owner must prepare a claim on forms provided by the commissioner and available at the county extension agent's office. The claim form must be filed with the commissioner.

Subd. 3. Compensation. The crop owner is entitled to the target price or the market price, whichever is greater, of the damaged or destroyed crop plus adjustments for yield loss determined according to agricultural stabilization and conservation service programs for individual farms, adjusted annually, as determined by the commissioner, upon recommendation of the county extension agent for the owner's county. Verification of fence damage or destruction by elk may be provided by submitting photographs or other evidence and documentation together with a statement from an independent witness using forms prescribed by the commissioner. The commissioner, upon recommendation of the agent, shall determine whether the crop damage or destruction or damage to or destruction of a fence surrounding a crop or pasture is caused by elk and, if so, the amount of the crop or fence that is damaged or destroyed. In any fiscal year, an owner may not be compensated for a damaged or destroyed crop or fence surrounding a crop or pasture that is less than $100 in value and may be compensated up to $20,000, as determined under this section, if normal harvest procedures for the area are followed. In any fiscal year, the commissioner may provide compensation for claims filed under this section up to the amount expressly appropriated for this purpose.

Subd. 4. Insurance deduction. Payments authorized by this section must be reduced by amounts received by the owner as proceeds from an insurance policy covering crop losses or damage to or destruction of a fence surrounding a crop or pasture, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 5. Decision on claims; opening land to hunting. If the commissioner finds that the crop or pasture owner has shown that the damage or destruction of the owner's crop or damage to or destruction of a fence surrounding a crop or pasture was caused more probably than not by elk, the commissioner shall pay compensation as provided in this section and the rules of the commissioner. A crop owner who receives compensation under this section may, by written permission, permit hunting on the land at the landowner's discretion.

Subd. 6. Denial of claim; appeal. (a) If the commissioner denies compensation claimed by a crop or pasture owner under this section, the commissioner shall issue a written decision based upon the available evidence including a statement of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision must be mailed to the crop or pasture owner.

(b) A decision denying compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but a crop or pasture owner may have the claim reviewed in a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days after the filing.

Subd. 7. Rules. The commissioner shall adopt rules and may amend rules to carry out this section. The commissioner may use the expedited rulemaking process in section 14.389 to adopt and amend rules authorized in this section. The rules must include:

(1) methods of valuation of crops damaged or destroyed;

(2) criteria for determination of the cause of the crop damage or destruction;

(3) notice requirements by the owner of the damaged or destroyed crop;

(4) compensation rates for fence damage or destruction that shall include a minimum claim of $75.00 per incident and a maximum of $1,800 per claimant per fiscal year; and

(5) any other matters determined necessary by the commissioner to carry out this section.

Subd. 8. Report. The commissioner must submit a report to the chairs of the house of representatives and senate committees and divisions with jurisdiction over agriculture and environment and natural resources by December 15 each year that details the total amount of damages paid, by elk herd, in the previous two fiscal years.

History: 1987 c 373 s 2; 1988 c 469 art 1 s 1; 1995 c 33 s 1; 2007 c 45 art 1 s 7; 2009 c 94 art 1 s 7; 1Sp2011 c 2 art 5 s 1; 2016 c 184 s 1



Section 3.738 — INJURY OR DEATH OF PATIENT OR INMATE.

Subdivision 1. Legislative authority. Claims and demands arising out of injury to or death of a patient of a state institution under the control of the commissioner of human services or the commissioner of veterans affairs or an inmate of a state correctional facility while performing assigned duties shall be presented to, heard, and determined by the legislature.

Subd. 2. Evaluation of claims. Claims that are approved under this section shall be paid pursuant to legislative appropriation following evaluation of each claim by the appropriate committees of the senate and house of representatives. Compensation will not be paid for pain and suffering.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies.

History: 1977 c 450 s 6; 1979 c 260 s 1; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 1993 c 155 s 1; 1999 c 169 s 6; 2008 c 297 art 2 s 29



Section 3.7381 — LOSS, DAMAGE, OR DESTRUCTION OF PROPERTY; STATE INSTITUTIONS; CORRECTIONAL FACILITIES.

(a) The commissioners of human services, veterans affairs, or corrections, as appropriate, shall determine, adjust, and settle, at any time, claims and demands of $7,000 or less arising from negligent loss, damage, or destruction of property of a patient of a state institution under the control of the commissioner of human services or the commissioner of veterans affairs or an inmate of a state correctional facility.

(b) A claim of more than $7,000, or a claim that was not paid by the appropriate department may be presented to, heard, and determined by the appropriate committees of the senate and the house of representatives and, if approved, shall be paid pursuant to legislative claims procedure.

(c) The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies.

History: 2016 c 148 art 3 s 2



Section 3.739 — INJURY OR DEATH OF CONDITIONALLY RELEASED INMATE.

Subdivision 1. Permissible claims. Claims and demands arising out of the circumstances described in this subdivision shall be presented to, heard, and determined as provided in subdivision 2:

(1) an injury to or death of an inmate of a state, regional, or local correctional facility or county jail who has been conditionally released and ordered to perform compensated or uncompensated work for a state agency, a political subdivision or public corporation of this state, a nonprofit educational, medical, or social service agency, or a private business or individual, as a condition of the release, while performing the work;

(2) an injury to or death of a person sentenced by a court, granted a suspended sentence by a court, or subject to a court disposition order, and who, under court order, is performing work (a) in restitution, (b) in lieu of or to work off fines or court ordered costs, (c) in lieu of incarceration, or (d) as a term or condition of a sentence, suspended sentence, or disposition order, while performing the work;

(3) an injury to or death of a person, who has been diverted from the court system and who is performing work as described in paragraph (1) or (2) under a written agreement signed by the person, and if a juvenile, by a parent or guardian; and

(4) an injury to or death of any person caused by an individual who was performing work as described in paragraph (1), (2), or (3).

Subd. 2. Evaluation and payment of claims. Claims of $7,000 or less subject to this section shall be investigated by the state or local agency responsible for supervising the work to determine if the claim is valid and if the loss is covered by the claimant's insurance. The investigating agency shall submit all appropriate claims to the Department of Corrections. Subject to the limitations contained in subdivision 2a, the department shall pay the portion of an approved claim that is not covered by the claimant's insurance. This payment shall be made within a reasonable time. On or before the first day of each legislative session, the department shall submit to the appropriate committees of the senate and the house of representatives a list of the claims paid by it during the preceding calendar year and shall be reimbursed by legislative appropriation for the claims paid. For the purposes of this paragraph, in the case of a juvenile claimant the term "claimant's insurance" includes the insurance of the juvenile's parents if the juvenile is covered by the insurance.

A claim in excess of $7,000, and a claim that was not paid by the department may be presented to, heard, and determined by the appropriate committees of the senate and the house of representatives and, if approved, shall be paid pursuant to legislative claims procedure.

No juvenile claimant receiving payment under this section may be identified by name either in the list of claimants submitted by the department or in the legislative appropriation.

Subd. 2a. Limitations. Compensation paid under this section is limited to reimbursement for medical expenses and compensation for permanent total disability, permanent partial disability, or death. Reimbursement for medical expenses under this section is limited to the amount which would be payable for the same expenses under the medical assistance program authorized under chapter 256B. No compensation shall be paid under this section for pain and suffering. Payments made under this section shall be reduced by any proceeds received by the claimant or the medical care provider from any insurance policy covering the loss. For the purposes of this section, "insurance policy" does not include the medical assistance program authorized under chapter 256B.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies against the state, its political subdivisions, or employees of the state or its political subdivisions.

History: 1979 c 260 s 2; 1984 c 513 s 1-3; 1985 c 242 s 1-3; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 360 s 7,8; 1998 c 367 art 9 s 1; 1999 c 126 s 1; 1999 c 169 s 7; 2000 c 260 s 1; 2016 c 148 art 3 s 3; 2016 c 158 art 2 s 1



Section 3.7391 — PURPOSE.

Subdivision 1. Findings; I-35W bridge. The legislature finds that the collapse of the Interstate Highway 35W bridge over the Mississippi River in Minneapolis on August 1, 2007, was a catastrophe of historic proportions. The bridge was the third busiest in the state, carrying over 140,000 cars per day. Its collapse killed 13 people and injured more than 100. No other structure owned by this state has ever fallen with such devastating physical and psychological impact on so many.

Subd. 2. Compensation process. The establishment of a compensation process under sections 3.7391 to 3.7395 for survivors of the catastrophe furthers the public interest by providing a remedy for survivors while avoiding the uncertainty and expense of potentially complex and protracted litigation to resolve the issue of the liability of the state, a municipality, or their employees for damages incurred by survivors.

Subd. 3. Not an admission of liability. These findings are not an admission of liability of the state, a municipality, or their employees for damages caused by the catastrophe.

History: 2008 c 288 s 2



Section 3.7392 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 3.7391 to 3.7395.

Subd. 2. Catastrophe. "Catastrophe" means the collapse of the I-35W bridge over the Mississippi River in Minneapolis on August 1, 2007.

Subd. 3. Damages. "Damages" means damages that are compensable under state tort law and damages for wrongful death that are compensable under section 573.02. Damages do not include punitive damages or attorney fees or other fees incurred by a survivor in making a claim under this section or other law.

Subd. 4. Emergency relief fund. "Emergency relief fund" means the I-35W bridge emergency relief fund created by the state on November 30, 2007.

Subd. 5. Municipality. "Municipality" has the meaning given in section 466.01.

Subd. 6. Panel. "Panel" means the special master panel created under section 3.7393.

Subd. 7. State. "State" has the meaning given in section 3.732.

Subd. 8. Survivor. "Survivor" means a natural person who was present on the I-35W bridge at the time of the collapse. Survivor also includes:

(1) the parent or legal guardian of a survivor who is under 18 years of age;

(2) a legally appointed representative of a survivor; or

(3) the surviving spouse or next of kin of a deceased survivor who would be entitled to bring an action under section 573.02.

History: 2008 c 288 s 3



Section 3.7393 — CONSIDERATION AND PAYMENT OF CLAIMS.

Subdivision 1. Special master panel. The chief justice of the Supreme Court shall establish a special master panel to consider claims, make offers of settlement, and enter into settlement agreements with survivors on behalf of the state. The panel must be established by June 30, 2008. The panel must consist of three attorneys. Members of the panel must have experience in legal issues involving the settlement of tort claims and the determination of damages. The chief justice shall designate a member of the panel to serve as chair of the panel. The chief justice shall determine the pay and expenses to be received by the panel.

Subd. 2. Staff. Within the limits of available appropriations, the state court administrator, in consultation with the panel, shall hire employees or retain consultants necessary to assist the panel in performing its duties under this section. Employees are in the unclassified state civil service. The panel may also use consultants who are under a contract with the state or current state employees to assist the panel in processing claims under this section.

Subd. 3. Records. (a) Records of the panel related to a claim filed by a survivor, an offer of settlement, or an acceptance or rejection of an offer are not accessible to the public except for:

(1) the name of the survivor; and

(2) the terms of any written settlement agreement between the survivor and the state.

(b) Records created by a member of the panel related to the member's service as a member of the panel are not discoverable in any civil or administrative proceeding except a record relating to any statement or conduct that may constitute a crime.

Subd. 4. Procedure. Consistent with sections 3.7391 to 3.7395, the panel may adopt and modify procedures, rules, and forms for considering claims, making offers of settlement, entering into settlement agreements, and considering requests for and making supplemental payments. The panel must allow each survivor to appear in person before the panel or one of its members.

Subd. 5. Payment of panel expenses. The state court administrator shall forward documentation of salaries, expenses, and administrative costs under this section to the commissioner of management and budget for payment of those amounts.

Subd. 6. Immunity; indemnification. (a) Members of the panel and employees and consultants acting under the direction of the panel are absolutely immune from civil liability for any act or omission occurring within the scope of the performance of their duties under this section.

(b) Members of the panel, employees, and consultants acting under the direction of the panel are employees of the state for purposes of section 3.736, subdivision 9.

Subd. 6a. Testimonial privilege. A member of the panel must not testify in any civil or administrative proceeding regarding any matter involving or arising out of the member's service as a member of the panel, except as to a statement or conduct that may constitute a crime.

Subd. 7. General duties. The panel shall consider claims, make offers of settlement, and enter into settlement agreements with survivors as provided in this section. The panel must not consider negligence or any other theory of liability. The panel shall make offers of settlement and supplemental payments under this section with the assumption that no future appropriation will be available for these purposes and shall include a notice of this provision when making settlement offers.

Subd. 8. Effect and finality of offers and settlement agreements. (a) An offer of settlement made to a survivor under this section is considered for all purposes to be an offer to the survivor to settle a legal claim.

(b) A determination by the panel regarding an offer of settlement or settlement agreement or a supplemental payment is final and not subject to judicial review.

(c) The amount of damages incurred by a survivor calculated by the panel pursuant to subdivision 10 may not be used in a subsequent court proceeding in evidence or otherwise to determine any rights, duties, or responsibilities of the state or any other party.

Subd. 9. Deadlines. In order to be eligible to receive an offer of settlement or enter into a settlement agreement under this section or to receive a supplemental payment under subdivision 12, a survivor must file a claim with the panel by October 15, 2008. Any offer of settlement must be made by February 28, 2009. A survivor must accept or reject the offer of settlement within 45 days after receiving the offer. Failure to accept an offer within 45 days is a rejection. A survivor who is eligible to receive a supplemental payment under subdivision 12 may choose to wait until the survivor's supplemental payment is calculated before accepting or rejecting an offer of settlement, provided that a survivor may not accept an offer of settlement later than 45 days after receiving notice of the proposed supplemental payment award. The decision to accept or reject an offer is irrevocable. The panel must notify a survivor of the deadlines for response to an offer of settlement as provided in this subdivision.

Subd. 10. Calculation of amount. The panel shall determine the total damages incurred by a survivor. The amount of an offer of settlement under this section must be calculated based on the total damages, less:

(1) payments made to the survivor up to the date the settlement offer is made from the collateral sources referred to in section 548.251, subdivision 1;

(2) any payment made to the survivor from the emergency relief fund; and

(3) any payments made or required to be made to the survivor by a third-party tortfeasor under the terms of a settlement or other agreement with the survivor that exists at the time the offer is made or a final judgment in favor of the survivor concerning claims of the survivor that relate to, involve, or arise out of the catastrophe.

Subd. 11. Offers of settlement; limit on amount. (a) The amount of an offer of settlement or payment required by a settlement agreement must not exceed $400,000. This limitation does not apply to a supplemental payment made under subdivision 12. An offer of settlement must be accompanied by a notice to the survivor of the remainder of the amount calculated under subdivision 10 that is not included in the offer because of the limitation under this paragraph and the amount of the remainder for which a supplemental payment may be awarded.

(b) Notwithstanding section 3.736, subdivision 4, clause (e), or 466.04, subdivision 1, paragraph (a), clause (5), the $1,000,000 limitation on state or municipal liability for claims arising out of a single occurrence otherwise applicable to the catastrophe does not apply to payments made to survivors under this section. The amount that may be paid by the state is limited by the appropriations for this purpose.

Subd. 12. Supplemental payments. (a) For purposes of this subdivision, "uncompensated medical expenses" means:

(1) medical expenses less payments made to a survivor from collateral sources referred to in section 548.251, subdivision 1, that provide payments for medical expenses; and

(2) the present value of premiums, deductibles, and coinsurance payments for high-risk health plan coverage offered by the Minnesota Comprehensive Health Association or by another similar health plan.

(b) A survivor is eligible for a supplemental payment if the offer of settlement calculation for the survivor, as provided in subdivision 10, exceeds $400,000. The supplemental payment must be calculated based solely on that portion of the uncompensated medical expenses, loss of income, future earning capacity, or other financial support for which compensation was not received under the offer of settlement or settlement agreement under subdivision 11. A supplemental payment may only be made to a survivor who has accepted an offer of settlement, entered into a settlement agreement, and executed a release under subdivision 13. Consistent with the requirements of this section, the panel shall establish necessary procedures and timelines for the award of supplemental payments. A supplemental payment may be made only for the following purposes, in the following order of priority:

(1) to pay uncompensated medical expenses in excess of those paid from the first $400,000; and

(2) to pay for loss of income, future earning capacity, or other financial support not included in the first $400,000.

No payment may be made to a survivor for loss of income under clause (2) unless and until all survivors have been fully paid for all medical expenses for which they are eligible under clause (1).

(c) If the available appropriation is insufficient to make full awards to all survivors eligible for a supplemental payment, the panel may award the payments based on a uniform percentage of the amount that is less than the full amount eligible for a supplemental payment or take other steps the panel considers necessary to ensure that the available appropriation is equitably distributed among all survivors who have requested and qualify for a supplemental payment, subject to the order of priority under this subdivision.

Subd. 13. Release. A survivor who accepts an offer of settlement from the panel must agree in writing and in a form developed by the panel, with the approval of the attorney general, to release the state and every municipality of this state and their employees from liability, including claims for damages, arising from the catastrophe and to cooperate with the state in pursuing claims the state may have against any other party. The release must also provide that the survivor will indemnify the state, a municipality, and their employees from any claim of contribution or indemnity, or both, made by other persons against the state, a municipality, and their employees and that the survivor will satisfy any judgment obtained by the survivor in an action against other persons to the extent of the release, if the claim or judgment relates in any way to a claim of the survivor arising from the catastrophe. The release must provide for the subrogation interest of the state under section 3.7394, subdivision 5. A survivor who previously has commenced an administrative, court, or other action against the state or a municipality of the state or their employees seeking recovery from loss resulting from the catastrophe must agree to dismiss or otherwise withdraw the action before receiving compensation under this section.

Subd. 14. Payment. The panel shall promptly forward to the commissioner of management and budget documentation of each settlement agreement that has been entered into under this section. Except as provided in section 3.7394, subdivision 4, paragraph (b), the commissioner of management and budget shall pay the agreed amount within 45 days after receiving the documentation and in the order in which the documentation from the panel was received.

Subd. 15. Election to proceed in district court. (a) A survivor may elect not to file a claim with the panel or not to accept an offer of settlement from the panel. A survivor who elects not to file a claim with the panel or not to accept an offer of settlement has not waived any legal rights that may be asserted against the state or a municipality or their employees and may proceed with a claim in district court.

(b) If a survivor elects not to accept an offer of settlement, the state or a municipality or their employees may not use any data provided by the survivor to the panel in a subsequent legal proceeding. The state or a municipality or their employees may obtain information, including data provided to the panel, through discovery or other legal processes.

History: 2008 c 288 s 4; 2009 c 4 s 1-3; 2009 c 86 art 1 s 2; 2009 c 101 art 2 s 109; 2010 c 382 s 1



Section 3.7394 — EFFECT OF SPECIAL COMPENSATION PROCESS; RELATIONSHIP TO OTHER LAW.

Subdivision 1. No state liability or duty created. The establishment of the special compensation process under section 3.7393 and the emergency relief fund, and an offer of settlement or a settlement agreement, is not an admission of liability by the state or a municipality or their employees and does not establish a duty of the state, a municipality, or their employees to compensate survivors. The creation and funding of the compensation process under sections 3.7391 to 3.7395 or an offer of settlement or settlement agreement is not admissible in a judicial or administrative proceeding to establish liability or a legal duty.

Subd. 2. Payments as additional compensation. Payments made under section 3.7393 or from the emergency relief fund are intended to supplement and be in addition to any payments required to be made by a third party under law or contract.

Subd. 3. Payments from other sources. (a) Notwithstanding any statutory or common law or agreement to the contrary, a person who is not a third-party tortfeasor and who is required to make payments, including future payments, to a survivor may eliminate or reduce those payments as a result of compensation paid to the survivor under section 3.7393 or from the emergency relief fund only to the extent those payments represent damages for future losses for which the survivor received compensation under section 3.7393 or from the emergency relief fund. The obligation of any person other than the state to make payments to a survivor is primary as compared to any payment made or to be made under section 3.7393 or from the emergency relief fund. The persons referenced in and covered by this subdivision and subdivision 4 include, without limitation:

(1) reparation obligors, as defined in section 65B.43, subdivision 9, whether they are insurers or self-insurers;

(2) health plan companies, as defined in section 62Q.01, subdivision 4, including the Minnesota Comprehensive Health Association created under section 62E.10;

(3) insurance companies, as defined in section 60A.02, subdivision 4;

(4) self-insured pools of political subdivisions organized under section 471.617 or 471.981, including service cooperatives pools organized under section 123A.21;

(5) risk retention groups, as defined in section 60E.02, subdivision 12;

(6) joint self-insurance plans governed by chapter 60F;

(7) workers' compensation insurers and private self-insurers, as defined in section 79.01;

(8) the Minnesota Life and Health Insurance Guaranty Association governed by chapter 61B;

(9) the Minnesota Insurance Guaranty Association governed by chapter 60C;

(10) the Minnesota Joint Underwriting Association governed by chapter 62I;

(11) all insurers providing credit life, credit accident and health, and credit involuntary unemployment insurance under chapter 62B, but also including those coverages written in connection with real estate mortgage loans and those provided to borrowers at no additional cost;

(12) the Minnesota unemployment insurance program provided under chapter 268;

(13) coverage offered by the state under medical assistance and MinnesotaCare; and

(14) any other plan providing health, life, disability income, or long-term care coverage.

(b) A third-party tortfeasor who is required to make payments, including future payments, to a survivor may not eliminate or reduce those payments as a result of compensation paid to a survivor under section 3.7393 or from the emergency relief fund or as a result of the survivor's release of claims against the state, a municipality, or their employees under section 3.7393.

Subd. 4. No third-party subrogation or recovery. (a) Notwithstanding any statutory or common law or agreement to the contrary, a person who pays benefits or compensation to or on behalf of a survivor does not have a subrogation or other right, including, but not limited to, any rights otherwise provided under sections 65B.53 and 176.061, to recover those benefits or compensation by making a claim against the state, a municipality or their employees, or by making a claim, or recovering from payments made, under section 3.7393 or from the emergency relief fund.

(b) Following a settlement agreement under section 3.7393, a person who believes that the state cannot constitutionally prohibit assertion of a subrogation or other claim described in paragraph (a) and who claims such a subrogation or other interest against the state, a municipality or their employees, or against the amount to be paid by the state under section 3.7393 or any payment made from the emergency relief fund has 40 days after the settlement agreement was entered into to provide notice to the state and the survivor of the person's intent to assert that interest, during which time the commissioner of management and budget must not make the payment under section 3.7393. The subrogation or other claim is waived if the notice is not provided by the deadline. If no notice is received by the deadline, the commissioner of management and budget shall make the payment. If a notice of claim is received, the commissioner shall withhold the payment until the person abandons or waives the subrogation or other claim.

Subd. 5. Reimbursement of state; right of subrogation. (a) Notwithstanding any statutory or common law to the contrary, the state is entitled to recover from any third party, including an agent, contractor, or vendor retained by the state, any payments made from the emergency relief fund or under section 3.7393 to the extent the third party caused or contributed to the catastrophe. The state is entitled to be reimbursed regardless of whether the survivor is fully compensated.

(b) Notwithstanding any statutory or common law to the contrary, the state is subrogated to all potential claims against third-party tortfeasors of a survivor receiving payment from the emergency relief fund or under section 3.7393 to the extent the claims relate to, involve, or arise out of the catastrophe. The subrogation right of the state under this subdivision is limited to the amount paid to the survivor from the emergency relief fund and under section 3.7393. The rights of the state under this subdivision are in addition to other remedies, claims, and rights relating to the catastrophe that the state may have against other persons for the recovery of monetary or other relief.

(c) A survivor must notify the state if the survivor has been fully compensated by third parties for damages caused by the catastrophe. A survivor is fully compensated if payments made or required to be made to the survivor by a third-party tortfeasor under the terms of a settlement agreement or other agreement with the survivor or a final judgment in favor of the survivor concerning claims that relate to, involve, or arise out of the catastrophe are equal to or greater than the total damages incurred by the survivor as determined by the panel under section 3.7393, subdivision 10. The state is entitled to be reimbursed by a survivor only to the extent that these payments are greater than the total damages incurred by the survivor.

Subd. 6. Amounts not considered for purposes of limit on government tort liability. Payments made to survivors under section 3.7393 or from the emergency relief fund are not to be considered in calculating the $1,000,000 limit on tort claims in civil actions against the state arising out of the catastrophe for purposes of section 3.736, subdivision 4, clause (e), or a municipality arising out of the catastrophe for purposes of section 466.04, subdivision 1, clause (5).

History: 2008 c 288 s 5; 2008 c 338 s 2; 2008 c 370 s 11; 2009 c 4 s 4; 2009 c 101 art 2 s 109; 2016 c 158 art 2 s 2



Section 3.7395 — PUBLIC ASSISTANCE.

Subdivision 1. Eligibility. Payments made to survivors under section 3.7393 or from the emergency relief fund shall not be counted as income, assets, or resources for purposes of eligibility for health care and maintenance programs under chapters 256B, 256D, 256J, and 256L. Survivors and their families who would otherwise be eligible for and enrolled in health care programs with federal funding shall be eligible for and enrolled in health care programs paid with state funding until and unless federal approval of this exclusion is granted. The commissioner of human services shall pursue the federal approval necessary to exclude these payments under federally funded health care programs.

Subd. 2. Subrogation. For the purpose of medical assistance and MinnesotaCare, the Department of Human Services shall pay the federal financial participation for the portion of any payment that is required to be treated as primary to Medicaid.

History: 2008 c 338 s 1; 2008 c 370 s 10



Section 3.7396 — DISPOSITION OF REMNANT STEEL OF I-35W BRIDGE.

(a) After completion of the special claims process under section 3.7393 and all litigation relating to the I-35W bridge collapse, and notwithstanding any provisions in sections 16B.2975, 16C.03, and 161.41, the commissioner of transportation is authorized to declare as surplus all structural steel and any other materials salvaged from the I-35W bridge collapse. The commissioner is authorized to distribute, free of charge, pieces of remnant steel from the bridge to the following persons or institutions in order of priority:

(1) the Minnesota Historical Society;

(2) survivors as defined in section 3.7392, subdivision 8;

(3) federal and state agencies with responsibilities for transportation safety;

(4) institutions of higher education in the field of engineering; and

(5) at the commissioner's discretion, other persons or institutions directly impacted by the bridge collapse.

(b) The commissioner shall determine the size of the pieces of remnant steel to be distributed under this section. The commissioner shall complete the process of distributing pieces of remnant steel within a period of six months from May 25, 2013. After that time, the commissioner shall dispose of the remaining steel as surplus property to be melted down and recycled. The first $22,000 of the proceeds from the disposal of the remaining steel shall be deposited in the trunk highway fund, and any additional proceeds shall be deposited in the general fund.

(c) The state shall have no liability associated with the condition of the pieces of remnant steel, including but not limited to the presence of lead-based paint on the steel.

History: 2013 c 93 s 1



Section 3.749 — LEGISLATIVE CLAIMS; FILING FEE.

A person filing a claim with the joint senate-house of representatives Subcommittee on Claims must pay a filing fee of $8. The money must be deposited by the clerk of the subcommittee in the state treasury and credited to the general fund. A claimant who is successful in obtaining an award from the subcommittee shall be reimbursed for the fee paid.

History: 1994 c 620 s 1; 2016 c 148 art 3 s 4



Section 3.751 — CONTRACT CLAIMS.

Subdivision 1. Waiver of immunity. When a controversy arises out of a contract for work, services, the delivery of goods, debt obligations of the state incurred under article XI of the Minnesota Constitution, or revenue obligations of a retirement fund incurred under section 356B.10 entered into by a state agency through established procedure, in respect to which controversy a party to the contract would be entitled to redress against the state in a court, if the state were suable, and no claim against the state has been made in a bill pending in the legislature for the same redress against it, the state waives immunity from suit in connection with the controversy and confers jurisdiction on the district court to determine it in the manner provided for civil actions in the district court. Only a party to the contract may bring action against the state.

Subd. 2. Limitation of action. No action shall be maintained unless it is commenced within 90 days after the plaintiff has been furnished by the state with a final estimate under the contract, or, at the election of the plaintiff, within six months after the work provided for under the contract is completed.

Subd. 3. Venue; procedure. The action may be brought in the district court in the county where the cause of action or some part of it arose or in the district court in Ramsey County. The action shall be commenced by filing a complaint with the administrator of court and serving a summons and copy of the complaint upon the attorney general at the State Capitol. The state shall have 40 days from the date of the service to serve an answer upon the plaintiff. The action shall proceed in the district court as other actions at law.

Subd. 4. Appeal. An appeal from a final order or judgment in the action may be taken as in other civil cases.

Subd. 5. Trunk highways. This section does not apply to controversies arising out of a contract to construct or repair a state trunk highway.

History: 1961 c 453 s 4; 1975 c 271 s 6; 1976 c 331 s 34; 1Sp1982 c 3 s 1; 1983 c 247 s 3; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1999 c 222 art 22 s 1; 2002 c 392 art 11 s 52



Section 3.754 — BUDGET REQUESTS; PROPERTY IMPROVEMENT CLAIMS.

All state departments and agencies including the Board of Trustees of the Minnesota State Colleges and Universities shall include in their budget requests the amounts necessary to reimburse counties and municipalities for claims involving assessments for improvements benefiting state-owned property in their communities. Each department and agency shall pay the assessments when due or, if a department or agency feels that it was not fairly assessed, notify the chairs of the Committee on Finance of the senate and the Committee on Ways and Means of the house of representatives for a review of the assessment. Assessments on state-owned property under the control of the Board of Trustees of the Minnesota State Colleges and Universities are governed by section 135A.131. All agencies and departments should negotiate assessment costs with counties and municipalities prior to commencement of improvements benefiting state-owned property.

History: 1973 c 349 s 2; 1974 c 557 s 14; 1975 c 321 s 2; 1988 c 469 art 1 s 1; 1994 c 620 s 2; 1996 c 395 s 18; 1997 c 183 art 3 s 38



Section 3.755 — DAMAGE BY ESCAPING INMATES.

The Department of Corrections and the Department of Human Services shall pay all claims involving property damage, not covered by insurance, resulting from actions of escaping inmates or runaway patients occurring while making their escape. The departments must verify the reasonableness of the amounts claimed. Upon the approval of the commissioner of human services or the commissioner of corrections as to the institutions under their respective control, the superintendent or chief executive officer of an institution may pay out of the current expense appropriation of the institution to an employee of the institution the amount of any property damage sustained by the employee, not in excess of $500, because of action of a patient or inmate of the institution.

History: 1974 c 557 s 12; 1976 c 163 s 1; 1979 c 102 s 13; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 2005 c 128 s 2



Section 3.756 — MISDEMEANOR.

A person who knowingly and willfully presents, or attempts to present, a false or fraudulent claim; or a state officer who knowingly and willfully participates, or assists, in the preparation or presentation of a false or fraudulent claim is guilty of a misdemeanor. A state officer convicted of such an offense also forfeits office.

History: 1957 c 899 s 19; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.841 — LEGISLATIVE COORDINATING COMMISSION.

For purposes of sections 3.842 and 3.843, "commission" means the Legislative Coordinating Commission or a legislative commission or subcommittee established by the coordinating commission under section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under sections 3.842 and 3.843 or other law requiring action by the coordinating commission on matters relating to administrative rules.

History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1986 c 444; 1989 c 155 s 6; 1993 c 370 s 2; 1994 c 629 s 1; 1997 c 98 s 1



Section 3.842 — REVIEW OF RULES BY COMMISSION OR COMMITTEE.

Subdivision 1. Purpose. The commission shall promote adequate and proper rules by agencies and an understanding upon the part of the public respecting them.

Subd. 2. Jurisdiction. The jurisdiction of the commission includes all rules as defined in section 14.02, subdivision 4. The commission also has jurisdiction of rules filed with the secretary of state in accordance with sections 14.38, subdivisions 5, 6, 7, 8, 9, and 11; 14.386; and 14.388.

The commission may periodically review statutory exemptions to the rulemaking provisions of this chapter.

Subd. 3. Hearings. The commission may hold public hearings to investigate complaints with respect to rules if it considers the complaints meritorious and worthy of attention. If the rules that are the subject of the public hearing were adopted without a rulemaking hearing, it may request the Office of Administrative Hearings to hold the public hearing and prepare a report summarizing the testimony received at the hearing. The Office of Administrative Hearings shall assess the costs of the public hearing to the agency whose rules are the subject of the hearing.

Subd. 4. [Repealed, 1997 c 98 s 17]

Subd. 4a. Objections to rules. (a) For purposes of this subdivision, "committee" means the house of representatives policy committee or senate policy committee with primary jurisdiction over state governmental operations. The commission or a committee may object to a rule as provided in this subdivision. If the commission or a committee objects to all or some portion of a rule because the commission or committee considers it to be beyond the procedural or substantive authority delegated to the agency, including a proposed rule submitted under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), the commission or committee may file that objection in the Office of the Secretary of State. The filed objection must contain a concise statement of the commission's or committee's reasons for its action. An objection to a proposed rule submitted by the commission or a committee under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), may not be filed before the rule is adopted.

(b) The secretary of state shall affix to each objection a certification of the date and time of its filing and as soon after the objection is filed as practicable shall transmit a certified copy of it to the agency issuing the rule in question and to the revisor of statutes. The secretary of state shall also maintain a permanent register open to public inspection of all objections by the commission or committee.

(c) The commission or committee shall publish and index an objection filed under this section in the next issue of the State Register. The revisor of statutes shall indicate the existence of the objection adjacent to the rule in question when that rule is published in Minnesota Rules.

(d) Within 14 days after the filing of an objection by the commission or committee to a rule, the issuing agency shall respond in writing to the objecting entity. After receipt of the response, the commission or committee may withdraw or modify its objection.

(e) After the filing of an objection by the commission or committee that is not subsequently withdrawn, the burden is upon the agency in any proceeding for judicial review or for enforcement of the rule to establish that the whole or portion of the rule objected to is valid.

(f) The failure of the commission or a committee to object to a rule is not an implied legislative authorization of its validity.

(g) In accordance with sections 14.44 and 14.45, the commission or a committee may petition for a declaratory judgment to determine the validity of a rule objected to by the commission or committee. The action must be started within two years after an objection is filed in the Office of the Secretary of State.

(h) The commission or a committee may intervene in litigation arising from agency action. For purposes of this paragraph, agency action means the whole or part of a rule, or the failure to issue a rule.

Subd. 5. [Repealed, 1997 c 98 s 17]

Subd. 6. [Repealed, 1997 c 98 s 17]

Subd. 7. [Repealed, 1997 c 98 s 17]

History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1984 c 655 art 1 s 4; 1Sp1985 c 13 s 84; 1989 c 155 s 2,6; 1994 c 629 s 2,3; 1995 c 233 art 2 s 1-3; 1997 c 98 s 2,3; 2000 c 469 s 1



Section 3.843 — PUBLIC HEARINGS BY STATE AGENCIES.

By a vote of a majority of its members, the commission may request any agency issuing rules to hold a public hearing in respect to recommendations made under section 3.842, including recommendations made by the commission to promote adequate and proper rules by that agency and recommendations contained in the commission's biennial report. The agency shall give notice as provided in section 14.14, subdivision 1, of a hearing under this section, to be conducted in accordance with sections 14.05 to 14.28. The hearing must be held not more than 60 days after receipt of the request or within any other longer time period specified by the commission in the request.

History: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1989 c 155 s 6; 1995 c 233 art 2 s 56; 1997 c 98 s 4



Section 3.85 — LEGISLATIVE COMMISSION ON PENSIONS AND RETIREMENT.

Subdivision 1. Creation. The Legislative Commission on Pensions and Retirement is created to study and investigate public retirement systems.

Subd. 2. Powers. The commission shall make a continuing study and investigation of retirement benefit plans applicable to nonfederal government employees in this state. The powers and duties of the commission include, but are not limited to the following:

(a) studying retirement benefit plans applicable to nonfederal government employees in Minnesota, including federal plans available to the employees;

(b) making recommendations within the scope of its study, including attention to financing of the various pension funds and financing of accrued liabilities;

(c) considering all aspects of pension planning and operation and making recommendations designed to establish and maintain sound pension policy for all funds;

(d) filing a report at least biennially to each session of the legislature;

(e) analyzing each item of proposed pension and retirement legislation, including amendments to each, with particular reference to analysis of their cost, actuarial soundness, and adherence to sound pension policy, and reporting its findings to the legislature;

(f) creating and maintaining a library for reference concerning pension and retirement matters, including information about laws and systems in other states; and

(g) studying, analyzing, and preparing reports in regard to subjects certified to the commission for study.

Subd. 3. Membership. The commission consists of seven members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration and seven members of the house of representatives appointed by the speaker. No more than five members from each chamber may be from the majority caucus in that chamber. Members shall be appointed at the commencement of each regular session of the legislature for a two-year term beginning January 16 of the first year of the regular session. Members continue to serve until their successors are appointed. Vacancies that occur while the legislature is in session shall be filled like regular appointments. If the legislature is not in session, senate vacancies shall be filled by the last Subcommittee on Committees of the senate Committee on Rules and Administration or other appointing authority designated by the senate rules, and house of representatives vacancies shall be filled by the last speaker of the house, or if the speaker is not available, by the last chair of the house of representatives Rules Committee.

Subd. 4. Office, meetings, officers. The commission shall maintain an office in the Capitol group of buildings in space which the commissioner of administration shall provide. The commission shall hold meetings at the times and places it may designate. It shall select a chair, a vice-chair, and other officers from its membership as it deems necessary.

Subd. 5. Staff. The commission may employ professional and technical assistants as it deems necessary to perform the duties prescribed in this section.

Subd. 6. Assistance of other agencies. The commission may request information from any state officer or agency or public pension fund or plan as defined in section 356.63, paragraph (b), including a volunteer firefighters' relief association to which sections 424A.091 to 424A.096 apply, to assist it to carry out the terms of this section. The officer, agency, or public pension fund or plan shall promptly furnish any data requested.

Subd. 7. [Repealed, 1996 c 310 s 1]

Subd. 8. Expenses, reimbursement. The members of the commission and its staff shall be reimbursed for all expenses actually and necessarily incurred in the performance of their duties. Reimbursement for expenses incurred shall be made in accordance with policies adopted by the Legislative Coordinating Commission.

Subd. 9. Expenses and reports. Expenses of the commission shall be approved by the chair or another member as the rules of the commission provide.

Subd. 10. Standards for pension valuations and cost estimates. The commission shall adopt standards prescribing specific detailed methods to calculate, evaluate, and display current and proposed law liabilities, costs, and actuarial equivalents of all public employee pension plans in Minnesota. These standards shall be consistent with chapter 356 and be updated annually. At a minimum, the standards shall contain requirements that comply with generally accepted accounting principles applicable to government pension plans. The standards may include additional financial, funding, or valuation requirements that are not required under generally accepted accounting principles applicable to government pension plans.

Subd. 11. [Repealed, 2004 c 223 s 11]

Subd. 12. [Repealed, 2004 c 223 s 11]

History: 1967 c 549 s 1-6; 1969 c 399 s 1; 1971 c 818 s 1,2; 1974 c 406 s 53; 1975 c 271 s 6; 1981 c 224 s 1; 1984 c 564 s 1,2; 1Sp1985 c 7 s 1,2,35; 1Sp1985 c 13 s 65; 1986 c 359 s 1; 1986 c 444; 1987 c 259 s 1; 1987 c 404 s 62; 1988 c 469 art 1 s 1; 1991 c 269 art 3 s 1; 1995 c 248 art 2 s 3; 1995 c 254 art 1 s 36; 1997 c 202 art 2 s 5; 1997 c 233 art 1 s 1,2; 1998 c 390 art 8 s 1; 1999 c 222 art 2 s 1,2; art 4 s 1; art 20 s 1; 2000 c 461 art 1 s 1; 2001 c 7 s 1; 1Sp2001 c 10 art 2 s 8; 2003 c 2 art 1 s 1; 2007 c 134 art 11 s 1; 1Sp2011 c 10 art 3 s 1; 2013 c 111 art 2 s 1; art 5 s 80; 2013 c 142 art 3 s 3,4



Section 3.855 — EMPLOYEE RELATIONS.

Subdivision 1. [Repealed, 1995 c 248 art 2 s 8]

Subd. 1a. Definitions. "Commission" means the Legislative Coordinating Commission or a legislative commission established by the coordinating commission, as provided in section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under this section or other law requiring action by the coordinating commission on matters of public employment or compensation.

Subd. 2. State employee negotiations. (a) The commissioner of management and budget shall regularly advise the commission on the progress of collective bargaining activities with state employees under the state Public Employment Labor Relations Act. During negotiations, the commission may make recommendations to the commissioner as it deems appropriate but no recommendation shall impose any obligation or grant any right or privilege to the parties.

(b) The commissioner shall submit to the chair of the commission any negotiated collective bargaining agreements, arbitration awards, compensation plans, or salaries for legislative approval or disapproval. Negotiated agreements shall be submitted within five days of the date of approval by the commissioner or the date of approval by the affected state employees, whichever occurs later. Arbitration awards shall be submitted within five days of their receipt by the commissioner. If the commission disapproves a collective bargaining agreement, award, compensation plan, or salary, the commission shall specify in writing to the parties those portions with which it disagrees and its reasons. If the commission approves a collective bargaining agreement, award, compensation plan, or salary, it shall submit the matter to the legislature to be accepted or rejected under this section.

(c) When the legislature is not in session, the commission may give interim approval to a negotiated collective bargaining agreement, salary, compensation plan, or arbitration award. When the legislature is not in session, failure of the commission to disapprove a collective bargaining agreement or arbitration award within 30 days constitutes approval. The commission shall submit the negotiated collective bargaining agreements, salaries, compensation plans, or arbitration awards for which it has provided approval to the entire legislature for ratification at a special legislative session called to consider them or at its next regular legislative session as provided in this section. Approval or disapproval by the commission is not binding on the legislature.

(d) When the legislature is not in session, the proposed collective bargaining agreement, arbitration decision, salary, or compensation plan must be implemented upon its approval by the commission, and state employees covered by the proposed agreement or arbitration decision do not have the right to strike while the interim approval is in effect. Wages and economic fringe benefit increases provided for in the agreement or arbitration decision paid in accordance with the interim approval by the commission are not affected, but the wages or benefit increases must cease to be paid or provided effective upon the rejection of the agreement, arbitration decision, salary, or compensation plan, or upon adjournment of the legislature without acting on it.

Subd. 3. Other salaries and compensation plans. The commission shall also:

(1) review and approve, reject, or modify a plan for compensation and terms and conditions of employment prepared and submitted by the commissioner of management and budget under section 43A.18, subdivision 2, covering all state employees who are not represented by an exclusive bargaining representative and whose compensation is not provided for by chapter 43A or other law;

(2) review and approve, reject, or modify a plan for total compensation and terms and conditions of employment for employees in positions identified as being managerial under section 43A.18, subdivision 3, whose salaries and benefits are not otherwise provided for in law or other plans established under chapter 43A;

(3) review and approve, reject, or modify recommendations for salaries submitted by the governor or other appointing authority under section 15A.0815, subdivision 5, covering agency head positions listed in section 15A.0815;

(4) review and approve, reject, or modify recommendations for salary range of officials of higher education systems under section 15A.081, subdivision 7c;

(5) review and approve, reject, or modify plans for compensation, terms, and conditions of employment proposed under section 43A.18, subdivisions 3a, 3b, and 4; and

(6) review and approve, reject, or modify the plan for compensation, terms, and conditions of employment of classified employees in the office of the legislative auditor under section 3.971, subdivision 2.

Subd. 4. Other duties. The commission shall:

(1) continually monitor the state's civil service system provided for in chapter 43A, rules of the commissioner of management and budget, and the collective bargaining process provided for in chapter 179A, as applied to state employees;

(2) research and analyze the need for improvements in those statutory sections;

(3) adopt rules consistent with this section relating to the scheduling and conduct of commission business and other organizational and procedural matters; and

(4) perform other related functions delegated to it by the legislature.

History: 1979 c 332 art 1 s 2; 1980 c 617 s 1; 1981 c 314 s 1; 1982 c 560 s 1; 1983 c 299 s 2; 1984 c 462 s 27; 1986 c 444; 1988 c 469 art 1 s 1; 1993 c 4 s 3; 1994 c 560 art 2 s 1-3; 1995 c 239 s 1; 1995 c 248 art 2 s 4; 1996 c 425 s 1; 1997 c 156 s 1; 2Sp1997 c 3 s 1; 1Sp2001 c 10 art 2 s 9; 2008 c 194 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2013 c 142 art 6 s 1; 2015 c 3 s 1; 2016 c 158 art 1 s 1



Section 3.8841 — LEGISLATIVE COMMISSION ON METROPOLITAN GOVERNMENT.

Subdivision 1. Established. The Legislative Commission on Metropolitan Government is established to oversee the Metropolitan Council's operating and capital budgets, work program, and capital improvement program.

Subd. 2. Membership. The commission consists of four senators appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration, three senators appointed by the senate minority leader, four state representatives appointed by the speaker of the house, and three state representatives appointed by the house minority leader. All members must reside in or represent a portion of the seven-county metropolitan area. The appointing authorities must ensure balanced geographic representation. Each appointing authority must make appointments as soon as possible after the opening of the next regular session of the legislature in each odd-numbered year.

Subd. 3. Terms; vacancies. Members of the commission serve for a two-year term beginning upon appointment and expiring upon appointment of a successor after the opening of the next regular session of the legislature in the odd-numbered year. A vacancy in the membership of the commission must be filled for the unexpired term in a manner that will preserve the representation established by this section.

Subd. 4. Chair. The commission must meet as soon as practicable after members are appointed in each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is elected. The chair must alternate biennially between the senate and the house of representatives.

Subd. 5. Compensation. Members serve without compensation but may be reimbursed for their reasonable expenses as members of the legislature.

Subd. 6. Staff. Legislative staff must provide administrative and research assistance to the commission.

Subd. 7. Meetings; procedures. The commission meets at the call of the chair. If there is a quorum, the commission may take action by a simple majority vote of commission members present.

Subd. 8. Powers; duties; Metropolitan Council levy, budget oversight. The commission must monitor, review, and make recommendations to the Metropolitan Council and to the legislature for the following calendar year on:

(1) the tax rate and dollar amount of the Metropolitan Council's property tax levies and any proposed increases in the rate or dollar amount of tax;

(2) any request for an increase in the debt of the Metropolitan Council;

(3) the overall work and role of the Metropolitan Council;

(4) the Metropolitan Council's proposed operating and capital budgets, work program, and capital improvement program; and

(5) the Metropolitan Council's implementation of the operating and capital budgets, work program, and capital improvement program.

Subd. 9. Powers; duties; Metropolitan Council appointments oversight. The commission must monitor appointments to the Metropolitan Council and may make recommendations on appointments to the nominating committee under section 473.123, subdivision 3, or to the governor before the governor makes the appointments. The commission may also make recommendations to the senate before appointments are presented to the senate for its advice and consent.

History: 1Sp2001 c 10 art 2 s 13



Section 3.8842 — LEGISLATIVE COMMISSION ON MINNESOTA SPORTS FACILITIES.

Subdivision 1. Purpose. The Legislative Commission on Minnesota Sports Facilities is established by and under the authority of the Legislative Coordinating Commission to oversee the Minnesota Sports Facilities Authority's operating and capital budgets. The legislature finds that continuous legislative review of the financial management of the authority is necessary to promote fiscal responsibility and good management, and strengthen the accountability of the authority. The commission is charged with:

(1) providing financial oversight of the authority as described in subdivision 8;

(2) adoption of a statewide authority structure for the operation and management of sports facilities and entertainment venues under the jurisdiction of the authority. The authority membership shall represent the interests of both the metropolitan area and greater Minnesota; and

(3) creating a comprehensive management plan that alleviates booking and scheduling concerns regarding the sports facilities and entertainment venues under the jurisdiction of the authority.

Subd. 2. Membership. The commission consists of three senators appointed by the senate majority leader, three senators appointed by the senate minority leader, three state representatives appointed by the speaker of the house, and three state representatives appointed by the house minority leader. The appointing authorities must ensure balanced geographic representation. Each appointing authority must make appointments as soon as possible after the opening of the next regular session of the legislature in each odd-numbered year.

Subd. 3. Terms; vacancies. Members of the commission serve for a two-year term beginning upon appointment and expiring upon appointment of a successor after the opening of the next regular session of the legislature in the odd-numbered year. A vacancy in the membership of the commission must be filled for the unexpired term in a manner that will preserve the representation established by this section.

Subd. 4. Chair. The commission must meet as soon as practicable after members are appointed in each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is elected. The chair must alternate biennially between the senate and the house of representatives.

Subd. 5. Compensation. Members serve without compensation but may be reimbursed for their reasonable expenses as members of the legislature.

Subd. 6. Staff. Legislative staff must provide administrative and research assistance to the commission.

Subd. 7. Meetings; procedures. The commission meets at least semiannually. If there is a quorum, the commission may take action by a simple majority vote of commission members present.

Subd. 8. Powers; duties; Minnesota Sports Facilities Authority, budget oversight. The commission must monitor, review, and make recommendations to the authority and to the legislature for the following calendar year on:

(1) any proposed increases in the rate or dollar amount of tax;

(2) any proposed increases in the debt of the authority;

(3) the overall work and role of the authority;

(4) the authority's proposed operating and capital budgets;

(5) the authority's implementation of the operating and capital budgets; and

(6) any other topics as deemed necessary by the commission to fulfill the purpose described in subdivision 1.

Subd. 9. Report. The commission shall report on January 15 of the even-numbered year on the effectiveness and future prospects of the commission.

History: 2012 c 299 art 1 s 1



Section 3.8843 — LEGISLATIVE COMMISSION ON DATA PRACTICES.

Subdivision 1. Established. The Legislative Commission on Data Practices and Personal Data Privacy is created to study issues relating to government data practices and individuals' personal data privacy rights and to review legislation impacting data practices, data security, and personal data privacy.

Subd. 2. Membership. The commission consists of four senators appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration, and four members of the house of representatives appointed by the speaker. Two members from each chamber must be from the majority party in that chamber and two members from each chamber must be from the minority party in that chamber. Each appointing authority must make appointments as soon as possible after the beginning of the regular legislative session in the odd-numbered year. The ranking senator from the majority party appointed to the commission must convene the first meeting of a biennium by February 15 in the odd-numbered year. The commission may elect up to four former legislators who have demonstrated an interest in, or have a history of working in, the areas of government data practices and personal data privacy to serve as nonvoting members of the commission. The former legislators must not be registered lobbyists and shall be compensated as provided under section 15.0575, subdivision 3.

Subd. 3. Terms; vacancies. Members of the commission serve for terms beginning upon appointment and ending at the beginning of the regular legislative session in the next odd-numbered year. The appropriate appointing authority must fill a vacancy for a seat of a current legislator for the remainder of the unexpired term.

Subd. 4. Officers. The commission must elect a chair and may elect other officers as it determines are necessary. The chair alternates between a member of the senate and a member of the house of representatives in January of each odd-numbered year.

Subd. 5. Staff. Legislative staff must provide administrative and research assistance to the commission. The Legislative Coordinating Commission may, if funding is available, appoint staff to provide research assistance.

Subd. 6. Duties. The commission shall:

(1) review and provide the legislature with research and analysis of emerging issues relating to government data practices and security and privacy of personal data;

(2) review and make recommendations on legislative proposals relating to the Minnesota Government Data Practices Act; and

(3) review and make recommendations on legislative proposals impacting personal data privacy rights, data security, and other related issues.

Subd. 7. Expiration. This section expires June 30, 2017.

History: 2014 c 193 s 1; 2015 c 77 art 2 s 1



Section 3.885 — LEGISLATIVE COMMISSION ON PLANNING AND FISCAL POLICY.

Subdivision 1. Membership. The Legislative Commission on Planning and Fiscal Policy consists of nine members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration and nine members of the house of representatives appointed by the speaker. Vacancies on the commission are filled in the same manner as original appointments. The commission shall elect a chair and a vice-chair from among its members. The chair alternates between a member of the senate and a member of the house of representatives in January of each odd-numbered year.

Subd. 1a. [Repealed, 1995 c 248 art 2 s 8]

Subd. 2. Compensation. Members of the commission are compensated as provided by section 3.101.

Subd. 3. [Repealed, 1995 c 248 art 2 s 8]

Subd. 4. Agencies to cooperate. All departments, agencies, and education institutions of the executive and judicial branches must comply with a request of the commission for information, data, estimates, and statistics on the funding revenue operations, and other affairs of the department, agency, or education institution. The commissioner of management and budget and the commissioner of revenue shall provide the commission with full and free access to information, data, estimates, and statistics in the possession of the Management and Budget and Revenue Departments on the state budget, revenue, expenditures, and tax expenditures.

Subd. 5. Duties. (a) The commission shall:

(1) provide the legislature with research and analysis of current and projected state revenue, state expenditures, and state tax expenditures;

(2) provide the legislature with a report analyzing the governor's proposed levels of revenue and expenditures for biennial budgets submitted under section 16A.11 as well as other supplemental budget submittals to the legislature by the governor;

(3) provide an analysis of the impact of the governor's proposed revenue and expenditure plans for the next biennium;

(4) conduct research on matters of economic and fiscal policy and report to the legislature on the result of the research;

(5) provide economic reports and studies on the state of the state's economy, including trends and forecasts for consideration by the legislature;

(6) conduct budget and tax studies and provide general fiscal and budgetary information;

(7) review and make recommendations on the operation of state programs in order to appraise the implementation of state laws regarding the expenditure of funds and to recommend means of improving their efficiency;

(8) recommend to the legislature changes in the mix of revenue sources for programs, in the percentage of state expenditures devoted to major programs, and in the role of the legislature in overseeing state government expenditures and revenue projections;

(9) make a continuing study and investigation of the building needs of the government of the state of Minnesota, including, but not limited to the following: the current and future requirements of new buildings, the maintenance of existing buildings, rehabilitating and remodeling of old buildings, the planning for administrative offices, and the exploring of methods of financing building and related costs; and

(10) conduct a continuing study of state-local finance, analyzing and making recommendations to the legislature on issues including levels of state support for political subdivisions, basic levels of local need, balances of local revenues and options, relationship of local taxes to individuals' ability to pay, and financial reporting by political subdivisions. In conducting this study, the commission shall consult with the governor, the staff of executive branch agencies, and the governor's Advisory Commission on State-Local Relations.

(b) In performing its duties under paragraph (a), the commission shall consider, among other things:

(1) the relative dependence on state tax revenues, federal funds, and user fees to support state-funded programs, and whether the existing mix of revenue sources is appropriate, given the purposes of the programs;

(2) the relative percentages of state expenditures that are devoted to major programs such as education, assistance to local government, aid to individuals, state agencies and institutions, and debt service; and

(3) the role of the legislature in overseeing state government expenditures, including legislative appropriation of money from the general fund, legislative appropriation of money from funds other than the general fund, state agency receipt of money into revolving and other dedicated funds and expenditure of money from these funds, and state agency expenditure of federal funds.

(c) The commission's recommendations must consider the long-term needs of the state. The recommendations must not duplicate work done by standing committees of the senate and house of representatives.

The commission shall report to the legislature on its activities and recommendations by January 15 of each odd-numbered year.

The commission shall provide the public with printed and electronic copies of reports and information for the legislature. Copies must be provided at the actual cost of furnishing each copy.

Subd. 6. [Repealed, 1995 c 248 art 2 s 8]

Subd. 7. [Repealed, 1995 c 248 art 2 s 8]

Subd. 8. [Repealed, 1995 c 248 art 2 s 8]

Subd. 9. [Repealed, 1990 c 604 art 10 s 32]

Subd. 10. [Repealed, 2013 c 142 art 3 s 37]

Subd. 11. Review of advisory groups. (a) By September 1 of each odd-numbered year, the commission shall compile a list of executive branch advisory groups created in statute. The commission may develop a schedule for review of advisory groups, or may select particular groups for review. By December 31 of each odd-numbered year, the commission may make recommendations on the continuing need for certain advisory groups, and on any changes in laws governing a group that are needed to improve the group's efficiency and effectiveness.

(b) In conducting reviews of executive branch advisory groups, the commission shall consider:

(1) the mission of each group, and the extent to which the mission has been satisfied;

(2) the extent to which each advisory group is effective in allowing persons interested in the program or activity for which the group provides advice to have input into the operations of the state agency implementing the program or activity;

(3) the extent to which the existence of the advisory group provides state agencies with an efficient and effective means of obtaining expert advice and opinions;

(4) whether there are more efficient and effective methods of accomplishing the mission of the advisory group; and

(5) whether the work of the advisory group overlaps or duplicates the work of other groups.

History: 1987 c 404 s 63; 1988 c 469 art 1 s 1; 1988 c 686 art 1 s 32; 1989 c 155 s 6; 1Sp1989 c 1 art 1 s 4-9; 1990 c 604 art 10 s 1,2; 1991 c 345 art 2 s 5,6; 1Sp2003 c 1 art 2 s 1; 2008 c 204 s 42; 2008 c 318 art 1 s 1; 2009 c 101 art 2 s 109; 2013 c 142 art 2 s 1



Section 3.8851 — LEGISLATIVE ENERGY COMMISSION.

Subdivision 1. Establishment. (a) There is established a Legislative Energy Commission to study and to make recommendations for legislation concerning issues related to its duties under subdivision 3.

(b) The commission consists of:

(1) ten members of the house of representatives appointed by the speaker of the house, four of whom must be from the minority caucus, and including the chair of the committee with primary jurisdiction over energy policy; the chair or another member of each of the committees with primary jurisdiction over environmental policy, agricultural policy, and transportation policy; and

(2) ten members of the senate to be appointed by the Subcommittee on Committees, four of whom must be from the minority caucus, and including the chair of the committee with primary jurisdiction over energy policy; and the chair or another member of each of the committees with primary jurisdiction over environmental policy, agricultural policy, and transportation policy.

(c) The commission may employ full-time and part-time staff, contract for consulting services, and may reimburse the expenses of persons requested to assist it in its duties. The director of the Legislative Coordinating Commission shall assist the commission in administrative matters. The commission shall elect cochairs, one member of the house of representatives and one member of the senate from among the committee and subcommittee chairs named to the commission. The commission members from the house of representatives shall elect the house of representatives cochair, and the commission members from the senate shall elect the senate cochair.

Subd. 2. Subcommittees. The commission may establish subcommittees as necessary to perform its duties.

Subd. 3. Duties. (a) The commission shall continuously evaluate the energy policies of this state and the degree to which they promote an environmentally and economically sustainable energy future. The commission shall monitor the state's progress in achieving its goals to develop renewable sources of electric energy under section 216B.1691, subdivision 2a, and the progress of energy-related sectors in reducing greenhouse gas emissions under the state's greenhouse gas emissions-reductions goals established in section 216H.02, subdivision 1. The commission may review proposed energy legislation and may recommend legislation. The commission shall when feasible solicit and consider public testimony regarding the economic, environmental, and social implications of state energy plans and policies. Notwithstanding any other law to the contrary the commission's evaluations and reviews under this subdivision shall include new and existing technologies for nuclear power.

(b) The commission may study, analyze, hold hearings, and make legislative recommendations regarding the following issues:

(1) the generation, transmission, and distribution of electricity;

(2) the reduction of greenhouse gas emissions;

(3) the conservation of energy;

(4) alternative energy sources available to replace dwindling fossil fuel and other nonrenewable fuel sources;

(5) the development of renewable energy supplies;

(6) the economic development potential associated with issues described in clauses (1) to (5); and

(7) other energy-related subjects the commission finds significant.

Subd. 4. Nuclear reports. The public utility that owns the Prairie Island and Monticello nuclear generation facilities shall update the reports required under section 116C.772, subdivisions 3 to 5, and shall submit those updates periodically to the Public Utilities Commission with the utility's resource plan filing under section 216B.2422 and to the commission.

Subd. 5. Subpoena power. The commission may issue a subpoena under section 3.153 to any person for production of information held by that person that is relevant to the work of the commission.

Subd. 6. Data from state agencies. A state agency shall reply promptly to a request for data from the commission, subject to the requirements of chapter 13 and section 15.17.

Subd. 7. Assessment; appropriation. (a) Upon request by the cochairs of the commission, the commissioner of commerce shall assess the amount requested for the operation of the commission, not to exceed $250,000 in a fiscal year, from the following sources:

(1) 50 percent of the assessment must come from all public utilities, municipal utilities, electric cooperative associations, generation and transmission cooperative electric associations, and municipal power agencies providing electric or natural gas services in Minnesota; and

(2) 50 percent of the assessment must come from all bulk terminals located in this state from which petroleum products and liquid petroleum gas are dispensed.

(b) The commissioner of commerce shall apportion the assessment amount requested among the entities in paragraph (a), clause (1), in proportion to their respective gross operating revenues from energy sold within the state during the most recent calendar year.

(c) The commissioner of commerce shall apportion the assessment amount requested equally among the referenced entities in paragraph (a), clause (2).

(d) The entities in paragraph (a), clause (1), must provide information to the commissioner of commerce to allow for calculation of the assessment.

(e) The assessments under this subdivision are in addition to assessments made under section 216B.62. The amount assessed under this section must be deposited in the Legislative Energy Commission account in the special revenue fund. Funds in the Legislative Energy Commission account are appropriated to the director of the Legislative Coordinating Commission for the purposes of this section, and are available until expended. Utilities selling gas and electric service at retail must be assessed and billed in accordance with the procedures provided in section 216B.62, to the extent that these procedures do not conflict with this subdivision.

History: 1994 c 641 art 5 s 1; 1995 c 4 s 1; 1995 c 248 art 2 s 5; 1996 c 266 s 1; 1997 c 191 art 1 s 6,7; 1998 c 380 s 1; 1999 c 19 s 1; 2000 c 436 s 1; 2001 c 212 art 8 s 8,9; 1Sp2001 c 4 art 6 s 50; 1Sp2003 c 11 art 3 s 6-9; 2007 c 57 art 2 s 24-26; 2007 c 136 art 3 s 2; 2008 c 296 art 1 s 14,34; 2010 c 361 art 5 s 1; 2016 c 158 art 1 s 2



Section 3.8852 — PLANNING STRATEGY FOR SUSTAINABLE ENERGY FUTURE.

(a) The Legislative Energy Commission, in consultation with the commissioner of commerce and other state agencies, shall develop a framework for the state of Minnesota to transition to a renewable energy economy that ends Minnesota's contribution to greenhouse gases from burning fossil fuels within the next few decades. The framework and strategy should aim to make Minnesota the first state in the nation to use only renewable energy.

(b) In developing the framework for this transition, the commission must consult with stakeholders, including, but not limited to, representatives from cooperative, municipal, and investor-owned utilities, natural resources and environmental advocacy groups, labor and industry, and technical and scientific experts to examine the challenges and opportunities involved to develop a strategy and timeline to protect the environment and create jobs. The timeline must establish goals and strategies to reach the state's renewable energy standards and prepare for the steps beyond reaching those standards. The Department of Commerce, Division of Energy Resources shall provide technical support.

(c) The commission and its stakeholders must consider the following in creating the framework:

(1) the economic and environmental costs of continued reliance on fossil fuels;

(2) the creation of jobs and industry in the state that result from moving ahead of other states in transitioning to a sustainable energy economy;

(3) the appropriate energy efficiency and renewable energy investments in Minnesota to reduce the economic losses to the Minnesota economy from importation of fossil fuels; and

(4) the new technologies for energy efficiency, storage, transmission, and renewable generation needed to reliably meet the demand for energy.

(d) The framework shall be modified as needed to take advantage of new technological developments to facilitate ending fossil fuel use in power generation, heating and cooling, industry, and transportation.

(e) The commission shall report to the legislative committees and divisions with jurisdiction over energy policy by January 15, 2014, and annually thereafter, on progress toward achieving the framework goals.

History: 2013 c 85 art 12 s 1



Section 3.886 — LEGISLATIVE WATER COMMISSION.

Subdivision 1. Establishment. A Legislative Water Commission is established.

Subd. 2. Membership. (a) The Legislative Water Commission consists of 12 members appointed as follows:

(1) six members of the senate, including three majority party members appointed by the majority leader and three minority party members appointed by the minority leader; and

(2) six members of the house of representatives, including three majority party members appointed by the speaker of the house and three minority party members appointed by the minority leader.

(b) Members serve at the pleasure of the appointing authority and continue to serve until their successors are appointed or until a member is no longer a member of the legislative body that appointed the member to the commission. Vacancies shall be filled in the same manner as the original positions. Vacancies occurring on the commission do not affect the authority of the remaining members of the Legislative Water Commission to carry out the function of the commission.

(c) Members shall elect a chair, vice chair, and other officers as determined by the commission. The chair may convene meetings as necessary to conduct the duties prescribed by this section.

Subd. 3. Commission staffing. The Legislative Coordinating Commission must employ staff and contract with consultants as necessary to enable the Legislative Water Commission to carry out its duties and functions.

Subd. 4. Powers and duties. (a) The Legislative Water Commission shall review water policy reports and recommendations of the Environmental Quality Board, the Board of Water and Soil Resources, the Pollution Control Agency, the Department of Natural Resources, the Metropolitan Council, and other water-related reports as may be required by law or the legislature.

(b) The commission may conduct public hearings and otherwise secure data and comments.

(c) The commission shall make recommendations as it deems proper to assist the legislature in formulating legislation.

(d) Data or information compiled by the Legislative Water Commission or its subcommittees shall be made available to the Legislative-Citizen Commission on Minnesota Resources, the Clean Water Council, and standing and interim committees of the legislature on request of the chair of the respective commission, council, or committee.

(e) The commission shall coordinate with the Clean Water Council.

Subd. 5. Compensation. Members of the commission may receive per diem and expense reimbursement incurred doing the work of the commission in the manner and amount prescribed for per diem and expense payments by the senate Committee on Rules and Administration and the house of representatives Committee on Rules and Legislative Administration.

Subd. 6. Expiration. This section expires July 1, 2019.

History: 2014 c 312 art 4 s 3



Section 3.921 — STANDING COMMITTEES AS INTERIM STUDY COMMITTEES.

Subdivision 1. Interim studies. Each standing committee or subcommittee of the senate and house of representatives is continued during the intervals between sessions of the legislature to make studies and investigations within its general jurisdiction, as directed by the Committee on Rules and Administration of the senate and the Committee on Rules and Legislative Administration of the house of representatives, or by resolution or law.

Subd. 2. Vacancies. Vacancies in a committee or subcommittee during the intervals shall be filled by the last elected speaker of the house for house of representatives committees and by the last elected senate committee on committees for senate committees.

Subd. 3. Expenses. A standing committee of the senate that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the senate Committee on Rules and Administration for its approval. The money must not be spent by the standing committee without prior approval of the senate Committee on Rules and Administration. A standing committee of the house of representatives that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the Rules and Legislative Administration Committee of the house of representatives for its approval. The money must not be spent by the standing committee without prior approval of the Rules and Legislative Administration Committee of the house of representatives.

Subd. 4. Certification to management and budget commissioners. The expenses of a committee shall be paid upon the certification to the commissioner of management and budget of their amount. Payment of the expenses is directed from any direct appropriation for them to the legislature or either branch of it.

History: 1963 c 887 s 1; 1973 c 492 s 14; 1973 c 720 s 69; 1988 c 469 art 1 s 1; 2009 c 101 art 2 s 109



Section 3.922 — INDIAN AFFAIRS COUNCIL.

Subdivision 1. Creation, membership. The state Indian Affairs Council is created to consist of the following members:

(1) one member of each of the following federally recognized tribes, designated by the elected tribal president or chairperson of the governing bodies of:

the Fond du Lac Band;

the Grand Portage Band;

the Mille Lacs Band;

the White Earth Band;

the Bois Forte (Nett Lake) Band;

the Leech Lake Band;

the Red Lake Nation;

the Upper Sioux Community;

the Lower Sioux Community;

the Shakopee-Mdewankanton Sioux Community;

the Prairie Island Mdewakanton Dakota Community;

(2) a member of the governor's official staff designated by the governor;

the commissioner of education;

the commissioner of human services;

the commissioner of natural resources;

the commissioner of human rights;

the commissioner of employment and economic development;

the commissioner of corrections;

the commissioner of the Minnesota Housing Finance Agency;

the commissioner of Iron Range resources and rehabilitation;

the commissioner of health;

the commissioner of transportation;

the commissioner of veterans affairs;

the commissioner of administration;

Each of the commissioners listed in this clause may designate a staff member to serve on the council instead of the commissioner;

(3) two members of the house of representatives, appointed by the speaker; and

(4) two members of the senate, appointed by its Subcommittee on Committees.

Members appointed to represent the house of representatives or the senate shall no longer serve on the council when they are no longer members of the bodies which they represent and their offices shall be vacant. A member who is a designee of a tribal president or chairperson shall cease to be a member at the end of the term of the designating tribal president or chairperson. Only members of the council designated under clause (1) shall vote.

Subd. 2. [Repealed by amendment, 2007 c 130 s 1]

Subd. 3. Compensation; expenses. Compensation of members appointed under subdivision 1, clause (1), is as provided in section 15.0575. Because the council performs functions that are not purely advisory, the expiration dates provided in section 15.059 do not apply. Expenses of the council must be approved by two of any three members of the council designated by the council and then be paid in the same manner as other state expenses. The chair shall inform the commissioner of management and budget in writing of the names of the persons authorized to approve expenses.

Subd. 4. Meetings. Meetings may be called by the chair or at the written request of five members of the council. A majority of the voting members of the council is a quorum.

Subd. 5. Officers; personnel; authority. The council shall annually elect a chair and other officers as it may deem necessary. The chair may appoint subcommittees necessary to fulfill the duties of the council. It shall also employ and prescribe the duties of employees and agents as it deems necessary at the direction of elected tribal leaders. The compensation of the executive director of the council is as provided by section 43A.18. All employees are in the unclassified service. Appropriations and other funds of the council are subject to chapter 16C. The council may contract in its own name. Contracts must be approved by a majority of the members of the council with the approval of elected tribal leaders and executed by the chair and the executive director. The council may apply for, receive, and spend in its own name, grants and gifts of money consistent with the powers and duties specified in this section. The council shall maintain its primary office in Bemidji. It shall also maintain personnel and office space in St. Paul.

Subd. 6. Duties. The primary duties of the council are to:

(1) analyze and make recommendations to tribal elected leaders and to members of the legislature and the governor on legislation and information on programs, proposals, and projects of importance to tribal governments and nontribal Indian organizations;

(2) assist in establishing Indian advisory councils in cooperation with state agencies that deliver services to the federally recognized tribes in Minnesota and the urban Indian communities;

(3) assist state agencies in defining what groups, organizations, committees, councils, or individuals are eligible for delivery of their respective services;

(4) assist in ensuring the provision of resources and the delivery of services to the federally recognized tribes in Minnesota and the urban Indian communities;

(5) recommend to tribal governments and the state government the means to enhance the delivery of services to the members of federally recognized tribes in Minnesota by local, state, and national units of government;

(6) assist state agencies in implementing and updating studies of services delivered to the federally recognized tribes in Minnesota and urban Indian communities;

(7) provide, for the benefit of all levels of state government, a continuing liaison between state governmental bodies and elected tribal leaders;

(8) interact with private organizations involved with Indian people that develop and implement programs to assist Indian people, when such programs may affect state agencies and departments;

(9) develop educational programs, community organization programs, leadership development programs, motivational programs, and business development programs for Indian persons who have been, are, or may be subject to prejudice and discrimination;

(10) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations to elected tribal leaders on the out-of-home placement of Indian children; and

(11) prepare a proposed agenda for the annual summit of elected tribal leaders, legislative leaders, and the governor.

Subd. 7. State officials and departments; cooperation. In carrying out these objectives and to ascertain the needs of members of federally recognized tribes in Minnesota and urban Indian community members, the council shall have the right to confer with state officials and other governmental units and have access to records as necessary to obtain needed information. The council also shall have the right to call upon various state departments for technical advice and service as needed to fulfill its purposes.

Subd. 8. Advisory board. An advisory board on urban Indians shall advise the council on the unique problems and concerns of Minnesota Indians who reside in urban areas of the state. The board must be appointed by the council at the direction of the elected tribal leadership and consist of six Indians residing in the vicinity of Minneapolis, St. Paul, Bemidji, and Duluth. At least one member of the board must be a resident of each city. The terms, compensation, and removal of members are as provided in section 15.059.

Subd. 9. [Repealed, 1997 c 7 art 2 s 67]

Subd. 10. Rulemaking. Notwithstanding other law, the council does not have authority to adopt, amend, or repeal rules or to adjudicate contested cases or appeals. Rules adopted before July 1, 2001, may continue in effect until amended or repealed by law.

Subd. 11. Report. The council shall prepare and submit a report to the governor and legislature by November 15 of each year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting American Indian people, make recommendations to address issues, and list the specific objectives that the council seeks to attain during the biennium. The council shall report on outcome measures.

History: 1963 c 888 s 2 subd 2-4,6-8; 1965 c 888 s 7 subd 1,3; 1967 c 299 s 9; Ex1967 c 55 s 1,2; 1969 c 540 s 3; 1969 c 975 s 17; 1969 c 1005 s 1,2; 1969 c 1129 art 3 s 1; 1974 c 539 s 1; 1975 c 54 s 1; 1975 c 271 s 6; 1976 c 314 s 1; 1980 c 374 s 1; 1981 c 356 s 68; 1983 c 260 s 1; 1983 c 289 s 115 subd 1; 1983 c 299 s 3; 1983 c 301 s 59; 1984 c 654 art 5 s 58; 1986 c 344 s 1; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 375 s 1; 1988 c 469 art 1 s 1; 1988 c 629 s 1,2; 1988 c 689 art 2 s 1; 1991 c 292 art 3 s 1,2; 1Sp1995 c 3 art 16 s 13; 1996 c 420 s 1,2; 1998 c 386 art 2 s 4; 1999 c 139 art 4 s 2; 2001 c 88 s 1; 1Sp2001 c 4 art 2 s 1; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2004 c 206 s 1; 2006 c 234 s 1; 2007 c 130 s 1; 2009 c 101 art 2 s 109; 2012 c 278 art 2 s 1; 2014 c 286 art 8 s 1



Section 3.9221 — INDIAN TRIBES; COMPACTS TO BE NEGOTIATED.

Subdivision 1. Definition. For purposes of this section, "act" means the Indian Gaming Regulatory Act, Public Law 100-497, and future amendments to it.

Subd. 2. Negotiations authorized. The governor or the governor's designated representatives shall, pursuant to section 11 of the act, negotiate in good faith a tribal-state compact regulating the conduct of class III gambling, as defined in section 4 of the act, on Indian lands of a tribe requesting negotiations. The agreement may include any provision authorized under section 11(d)(3)(C) of the act. The attorney general is the legal counsel for the governor or the governor's representatives in regard to negotiating a compact under this section. If the governor appoints designees to negotiate under this subdivision, the designees must include at least two members of the senate and two members of the house of representatives, two of whom must be the chairs of the senate and house of representatives standing committees with jurisdiction over gambling policy.

Subd. 3. Time limits. (a) In the case of negotiations undertaken pursuant to a request for negotiations received before April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after April 20, 1989.

(b) In the case of negotiations undertaken pursuant to a request for negotiations received after April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after receipt of the request by the governor.

Subd. 4. Terms of compact; rights of parties. A compact agreed to on behalf of the state under this section must contain:

(1) a provision recognizing the right of each party to the agreement, including the legislature by joint resolution, to request that the agreement be renegotiated or replaced by a new compact, and providing the terms under which either party, including the legislature, can request a renegotiation or the negotiation of a new compact; and

(2) a provision that in the event of a request for a renegotiation or a new compact the existing compact will remain in effect until renegotiated or replaced.

Subd. 5. Report. The governor, the attorney general, and the governor's designated representatives shall report to the house of representatives and senate committees having jurisdiction over gambling regulation annually. This report shall contain information on compacts negotiated, and an outline of prospective negotiations.

History: 1989 c 44 s 1; 1991 c 336 art 2 s 1; 1994 c 633 art 7 s 1,2



Section 3.93 — DEFINITIONS.

As used in sections 3.93 to 3.96 "attack" means an action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means.

History: 1961 c 572 s 1; 1988 c 469 art 1 s 1



Section 3.94 — PLACE OF SESSION.

Whenever, in the event of an attack, or a finding by the executive council that an attack may be imminent, the governor deems the place of the legislative session then prescribed to be unsafe, the governor may change it to any other place within or without the state which the governor deems safe and convenient.

History: 1961 c 572 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.95 — SPECIAL SESSION IN EVENT OF ATTACK.

In the event of an attack, if the legislature is not in session, the governor shall convene a special session as soon as practicable, but within 30 days after the inception of the attack. If the governor fails to issue the call, the legislature, on the first Tuesday after the first Monday more than 30 days after the inception of the attack, shall convene without call at the place where the governor then maintains official office.

History: 1961 c 572 s 3; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.96 — QUORUM AND VOTE REQUIREMENTS.

In the event of an attack the quorum requirement for the legislature is a majority of the members of each house who convene for the session. If the affirmative vote of a specified proportion of members of the legislature would otherwise be required to approve a bill, resolution, or for any other action, the same proportion of the members of each house convening at the session is sufficient.

History: 1961 c 572 s 4; 1988 c 469 art 1 s 1



Section 3.97 — LEGISLATIVE AUDIT COMMISSION.

Subdivision 1. Policy. Continuous legislative review of the spending of public funds and financing at all levels of government is required in the public interest to enable the enactment of appropriate legislation.

Subd. 2. Membership; terms; meetings; compensation; powers. The Legislative Audit Commission consists of:

(1) three members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration of the senate;

(2) three members of the senate appointed by the senate minority leader;

(3) three members of the house of representatives appointed by the speaker of the house; and

(4) three members of the house of representatives appointed by the house of representatives minority leader.

Members shall serve until replaced, or until they are not members of the legislative body from which they were appointed. Appointing authorities shall fill vacancies on the commission within 30 days of a vacancy being created.

The commission shall meet in January of each odd-numbered year to elect its chair and vice-chair. They shall serve until successors are elected. The chair and vice-chair shall alternate biennially between the senate and the house of representatives. The commission shall meet at the call of the chair. The members shall serve without compensation but be reimbursed for their reasonable expenses as members of the legislature. The commission may exercise the powers prescribed by section 3.153.

Subd. 3. [Repealed, 2006 c 262 s 2]

Subd. 3a. Evaluation topics. (a) The commission shall periodically select topics for the legislative auditor to evaluate. Topics may include any agency, program, or activity established by law to achieve a state purpose, or any topic that affects the operation of state government, but the commission shall give primary consideration to topics that are likely, upon examination, to produce recommendations for cost savings, increased productivity, or the elimination of duplication among public agencies. Legislators and legislative committees may suggest topics for evaluation, but the legislative auditor shall only conduct evaluations approved by the commission.

(b) The commission is requested to direct the auditor, in response to a suggestion from an individual legislator of an evaluation topic, to estimate the scope of the proposed evaluation and the time required to complete it. The estimate must be reported to the legislator who submitted the suggestion and to the commission. The commission must determine within 60 days of receiving the estimate whether to proceed with the suggested evaluation and must convey its decision to the legislator along with the reasons for its decision.

Subd. 3b. Review of financial management and internal controls. The commission shall review legislative auditor reports and make recommendations, as the commission determines necessary, for improvements in the state's system of internal controls and financial management.

Subd. 4. [Renumbered 3.971, subdivision 1]

Subd. 5. [Renumbered 3.971, subd 2]

Subd. 6. [Renumbered 3.971, subd 3a]

Subd. 7. [Renumbered 3.971, subd 4]

Subd. 8. [Renumbered 3.971, subd 5]

Subd. 9. [Renumbered 3.979, subdivision 1]

Subd. 10. [Renumbered 3.979, subd 2]

Subd. 11. [Renumbered 3.979, subd 3]

Subd. 11a. [Renumbered 3.979, subd 4]

Subd. 12. [Renumbered subd 3a]

History: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 1,23; 1Sp2001 c 10 art 2 s 10; 2006 c 262 s 1; 2007 c 13 art 1 s 1; 2009 c 101 art 2 s 3



Section 3.971 — LEGISLATIVE AUDITOR.

Subdivision 1. Appointment and term. The legislative auditor is the executive secretary of the commission. The legislative auditor shall be appointed by the commission for a six-year term and serve in the unclassified service. When in office, the legislative auditor may not at any time hold any other public office. The legislative auditor may not be removed from office before the expiration of the term of service except for cause after public hearing.

Subd. 2. Staff; compensation. The legislative auditor shall establish a Financial Audits Division and a Program Evaluation Division to fulfill the duties prescribed in this section. Each division may be supervised by a deputy auditor, appointed by the legislative auditor, with the approval of the commission, for a term coterminous with the legislative auditor's term. The deputy auditors may be removed before the expiration of their terms only for cause. The legislative auditor and deputy auditors may each appoint a confidential secretary to serve at pleasure. The salaries and benefits of the legislative auditor, deputy auditors and confidential secretaries shall be determined by the compensation plan approved by the Legislative Coordinating Commission. The deputy auditors may perform and exercise the powers, duties and responsibilities imposed by law on the legislative auditor when authorized by the legislative auditor. The deputy auditors and the confidential secretaries serve in the unclassified civil service, but all other employees of the legislative auditor are in the classified civil service. Compensation for employees of the legislative auditor in the classified service shall be governed by a plan prepared by the legislative auditor and approved by the Legislative Coordinating Commission and the legislature under section 3.855, subdivision 3. While in office, a person appointed deputy for the Financial Audit Division must hold an active license as a certified public accountant.

Subd. 3. [Repealed, 1998 c 366 s 90]

Subd. 3a. Transfer of powers, duties, and responsibilities. All the powers, duties, and responsibilities of the Department of Public Examiner relating to the state of Minnesota, its departments and agencies as described in Minnesota Statutes 1971, section 215.03, and any other law concerning powers, duties, and responsibilities of the public examiner not otherwise dealt with by Laws 1973, chapter 492, are transferred to the legislative auditor. Nothing in this subdivision shall supersede the powers conferred upon the commissioner of management and budget under section 16A.055.

Subd. 4. Prescribed duties. In addition to the legislative auditing duties concerning state financial matters, the legislative auditor shall also exercise and perform duties prescribed by rule of the legislature or either body of it or by the commission.

Subd. 5. Testimonial powers. The legislature may, by rule, provide to the legislative auditor the testimonial powers that are conferred by law on legislative standing commissions or committees.

Subd. 6. Financial audits. The legislative auditor shall audit the financial statements of the state of Minnesota required by section 16A.50 and, as resources permit, Minnesota State Colleges and Universities, the University of Minnesota, state agencies, departments, boards, commissions, offices, courts, and other organizations subject to audit by the legislative auditor, including, but not limited to, the State Agricultural Society, Agricultural Utilization Research Institute, Enterprise Minnesota, Inc., Minnesota Historical Society, ClearWay Minnesota, Minnesota Sports Facilities Authority, Metropolitan Airports Commission, and Metropolitan Mosquito Control District. Financial audits must be conducted according to generally accepted government auditing standards. The legislative auditor shall see that all provisions of law respecting the appropriate and economic use of public funds and other public resources are complied with and may, as part of a financial audit or separately, investigate allegations of noncompliance.

Subd. 6a. Data security audits. The legislative auditor shall audit, as resources permit, information and data systems supported with public funds and operated by an organization listed in subdivision 6. The audits shall include an assessment of controls designed to protect government data, particularly government data classified as not public by chapter 13, from unauthorized access and use. The audits shall also include an assessment of organizations' compliance with other applicable legal requirements related to the operation of information and data systems and proper classification and protection of the data contained in the systems.

Subd. 7. Program evaluations. The legislative auditor shall conduct program evaluations to determine the degree to which the activities and programs entered into or funded by the state are accomplishing their goals and objectives, including a critical analysis of goals and objectives, measurement of program results and effectiveness, alternative means of achieving the same results, and efficiency in the allocation of resources. The legislative auditor shall recommend ways to improve the effectiveness of the programs, reduce the cost of providing state services, and eliminate services of one agency that overlap with or duplicate the services performed by another agency. At the direction of the commission the legislative auditor may conduct program evaluations of any state department, board, commission, or agency and any metropolitan agency, board, or commission created under chapter 473; or any program or activity established or funded, in whole or in part, by the state. After an evaluation report has been released, the legislative auditor may periodically conduct a follow-up review to assess what changes have occurred.

Subd. 8. [Repealed, 1Sp2003 c 1 art 2 s 136]

Subd. 9. Obligation to notify the legislative auditor. The chief executive, financial, or information officers of an organization subject to audit under this section must promptly notify the legislative auditor when the officer obtains information indicating that public money or other public resources may have been used for an unlawful purpose, or when the officer obtains information indicating that government data classified by chapter 13 as not public may have been accessed or used unlawfully. As necessary, the legislative auditor shall coordinate an investigation of the allegation with appropriate law enforcement officials.

History: (53-13, 3286-9, 3286-16) 1925 c 426 art 3 s 10; 1939 c 431 art 4 s 2,9; 1949 c 33 s 1; 1973 c 492 s 12,27; 1973 c 720 s 76 subd 2; 1975 c 204 s 90,91; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1984 c 638 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 703 art 1 s 7; 1989 c 351 s 1; 1991 c 345 art 1 s 38,39; 1993 c 4 s 5; 1993 c 192 s 35; 1994 c 632 art 3 s 15,16; 1997 c 184 s 1,2; 1998 c 325 s 1; 1999 c 99 s 2,23; 1Sp2003 c 1 art 2 s 2; 2008 c 194 s 2; 2008 c 290 s 2; 2009 c 101 art 2 s 4,109; 2012 c 299 art 1 s 2; 2013 c 142 art 3 s 5-7



Section 3.972 — AUDITS OF AGENCIES.

Subdivision 1. Public accountant. For the purposes of this section, "public accountant" means a certified public accountant or certified public accounting firm licensed in accordance with chapter 326A.

Subd. 2. Audits of state and semistate agencies. The legislative auditor shall make a constant audit of all financial affairs of all departments and agencies of the state, and of the financial records and transactions of public boards, associations, and societies supported, wholly or in part, by state funds. Once in each year, if funds and personnel permit, without previous notice, the legislative auditor shall visit each state department and agency, association or society and, so far as practicable,

(1) inspect;

(2) thoroughly examine its books and accounts, verifying the funds, securities, and other assets;

(3) check the items of receipts and disbursements with its voucher records;

(4) ascertain the character of the official bonds for its officers and the financial ability of the bonding institution;

(5) inspect its sources of revenue and the use and disposition of state appropriations and property;

(6) investigate the methods of purchase and sale and the character of contracts on public account;

(7) ascertain proper custody and depository for its funds and securities;

(8) verify the inventory of public property and other assets held in trust; and

(9) ascertain that all financial transactions and operations involving the public funds and property of the state comply with the spirit and purpose of the law, are sound by modern standards of financial management and are for the best protection of the public interest.

Subd. 3. Audit contracts. Notwithstanding any other law, a state department, board, commission, or other state agency shall not negotiate a contract with a public accountant for an audit, except a contract negotiated by the state auditor for an audit of a local government, unless the contract has been reviewed by the legislative auditor. The legislative auditor shall not participate in the selection of the public accountant but shall review and submit written comments on the proposed contract within seven days of its receipt. Upon completion of the audit, the legislative auditor shall be given a copy of the final report.

History: (3276) 1913 c 555 s 3; 1949 c 33 s 2; 1973 c 492 s 28; 1983 c 317 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 542 s 4; 2001 c 109 art 2 s 1; 2010 c 191 s 1



Section 3.9735 — EVALUATION OF ECONOMIC DEVELOPMENT INCENTIVE PROGRAMS.

Subdivision 1. Definitions. For purposes of this section, the terms defined in this section have the meanings given them.

(a) "General incentive" means a state program, statutory provision, or tax expenditure, including tax credits, tax exemptions, tax deductions, grants, or loans, that is intended to encourage businesses to locate, expand, invest, or remain in Minnesota or to hire or retain employees in Minnesota. To be a general incentive, a state program, statutory provision, or tax expenditure must be funded by an appropriation from the general fund, and be available to multiple entities, projects, or associated projects or include eligibility criteria with the intent that it will be available to multiple entities, projects, or associated projects.

(b) "Exclusive incentive" means a state program, statutory provision, tax expenditure, or section of a general incentive, including tax credits, tax exemptions, tax deductions, grants, or loans, that is intended to encourage a single specific entity, project, or associated projects to locate, expand, invest, or remain in Minnesota or to hire or retain employees in Minnesota.

Subd. 2. Selection of general incentives for review; schedule for evaluation; report. Annually, the legislative auditor shall submit to the Legislative Audit Commission a list of three to five general incentives proposed for review. In selecting general incentives to include on this list, the legislative auditor may consider what the incentive will cost state and local governments in actual spending and foregone revenue currently or projected into the future, the legislature's need for information about a general incentive that has an upcoming expiration date, and the legislature's need for regular information on the results of all major general incentives. Annually, the Legislative Audit Commission will select at least one general incentive for the legislative auditor's evaluation. The legislative auditor will evaluate the selected general incentive or incentives, prepared according to the evaluation plan established under subdivision 4, and submit a written report to the Legislative Audit Commission.

Subd. 3. Exclusive incentive schedule. The legislative auditor's schedule shall ensure that at least once every four years the legislative auditor will complete an analysis of best practices for exclusive incentives.

Subd. 4. Evaluation plans. By February 1, 2016, the Legislative Audit Commission shall establish evaluation plans that identify elements that the legislative auditor must include in evaluations of a general incentive and an exclusive incentive. The Legislative Audit Commission may modify the evaluation plans as needed.

History: 2015 c 77 art 2 s 2



Section 3.974 — DISTRIBUTION OF WRITTEN REPORT.

For each audit, evaluation, or other review completed, the legislative auditor shall provide a written report to the organization or individual audited, evaluated, or reviewed; the Legislative Reference Library; and the Legislative Audit Commission.

History: (3286-10) 1939 c 431 art 4 s 3; 1973 c 492 s 29; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 3



Section 3.9741 — COST OF CERTAIN AUDITS.

Subdivision 1. Metropolitan Commission. Upon the audit of the financial accounts and affairs of a commission under section 473.595, 473.604, or 473.703, the affected Metropolitan Commission is liable to the state for the total cost and expenses of the audit, including the salaries paid to the examiners while actually engaged in making the examination. The legislative auditor may bill the Metropolitan Commission either monthly or at the completion of the audit. All collections received for the audits must be deposited in the general fund.

Subd. 2. Postsecondary Education Board. The legislative auditor may enter into an interagency agreement with the Board of Trustees of the Minnesota State Colleges and Universities to conduct financial audits, in addition to audits conducted under section 3.972, subdivision 2. All payments received for audits requested by the board shall be deposited in the special revenue fund and appropriated to the legislative auditor to pay audit expenses.

Subd. 3. Legacy funds. The outdoor heritage fund, the clean water fund, the parks and trails fund, and the arts and cultural heritage fund must each reimburse the general fund, in the manner prescribed in section 16A.127, for costs incurred by the legislative auditor in examining financial activities relating to each fund.

Subd. 4. Minnesota Sports Facilities Authority. Upon the audit of the financial accounts and affairs of the Minnesota Sports Facilities Authority, the authority is liable to the state for the total cost and expenses of the audit, including the salaries paid to the examiners while actually engaged in making the examination. The legislative auditor may bill the authority either monthly or at the completion of the audit. All collections received for the audits must be deposited in the general fund.

Subd. 5. State data security; account, appropriation. (a) The data security account is created in the special revenue fund.

(b) Subject to available funds appropriated under paragraph (a), the legislative auditor shall:

(1) review and audit the audit reports of subscribers and requesters submitted under section 168.327, subdivision 6, including producing findings and opinions;

(2) in collaboration with the commissioner and affected subscribers and requesters, recommend corrective action plans to remediate any deficiencies identified under clause (1); and

(3) review and audit driver records subscription services and bulk data practices of the Department of Public Safety, including identifying any deficiencies and making recommendations to the commissioner.

(c) The legislative auditor shall submit any reports, findings, and recommendations under this subdivision to the legislative commission on data practices.

History: 1984 c 638 s 2; 1988 c 469 art 1 s 1; 1993 c 13 art 2 s 2; 1Sp1993 c 2 art 3 s 1; 1995 c 212 art 4 s 1; 1995 c 254 art 1 s 37; 2010 c 361 art 3 s 1; 1Sp2010 c 1 art 14 s 1; 2012 c 299 art 1 s 3; 2014 c 293 s 1



Section 3.975 — DUTIES CONCERNING MISUSE OF PUBLIC MONEY OR OTHER RESOURCES.

If a legislative auditor's examination discloses that a state official or employee has used money for a purpose other than the purpose for which the money was appropriated or discloses any other misuse of public money or other public resources, the legislative auditor shall file a report with the Legislative Audit Commission, the attorney general, and the appropriate county attorney. The attorney general shall seek recovery of money and other resources as the evidence may warrant. The county attorney shall cause criminal proceedings to be instituted as the evidence may warrant.

History: (3286-11) 1939 c 431 art 4 s 4; 1973 c 492 s 30; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 4; 2009 c 101 art 2 s 5



Section 3.978 — AUXILIARY POWERS.

Subdivision 1. Subpoena power. In all matters relating to official duties, the legislative auditor has the powers possessed by courts of law to issue and have subpoenas served.

Subd. 2. Inquiry and inspection power; duty to aid legislative auditor. All public officials and their deputies and employees, and all corporations, firms, and individuals having business involving the receipt, disbursement, or custody of public funds shall at all times afford reasonable facilities for examinations by the legislative auditor, make returns and reports required by the legislative auditor, attend and answer under oath the legislative auditor's lawful inquiries, produce and exhibit all books, accounts, documents, data of any classification, and property that the legislative auditor may need to inspect, and in all things aid the legislative auditor in the performance of duties.

Subd. 3. Penalties. (a) If a person refuses or neglects to obey any lawful direction of the legislative auditor, a deputy or assistant, or withholds any information, book, record, paper or other document called for by the legislative auditor for the purpose of examination, after having been lawfully required by order or subpoena, upon application by the auditor, a judge of the district court in the county where the order or subpoena was made returnable shall compel obedience or punish disobedience as for contempt, as in the case of a similar order or subpoena issued by the court.

(b) A person who swears falsely concerning any matter stated under oath is guilty of a gross misdemeanor.

History: 1974 c 118 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 2005 c 163 s 1



Section 3.979 — DATA CLASSIFICATION AND DISCLOSURE.

Subdivision 1. Data practices. The legislative auditor is subject to the Government Data Practices Act, chapter 13, and shall protect from unlawful disclosure data classified as not public. If data provided by the legislative auditor to the commission is disseminated by the commission or its members or agents in violation of section 13.05, subdivision 4, the commission is subject to liability under section 13.08, subdivisions 1 and 3.

Subd. 2. Access to data by commission members. Members of the commission have access to data that is collected or used by the legislative auditor and classified as not public or as private or confidential only as authorized by resolution of the commission. The commission may not authorize its members to have access to private or confidential data on individuals collected or used in connection with the collection of any tax.

Subd. 3. Audit data. (a) "Audit" as used in this subdivision means a financial audit, review, program evaluation, best practices review, or investigation. Data relating to an audit are not public or with respect to data on individuals are confidential until the final report of the audit has been released by the legislative auditor or the audit is no longer being actively pursued. Upon release of a final audit report by the legislative auditor, data relating to an audit are public except data otherwise classified as not public.

(b) Data related to an audit but not published in the audit report and that the legislative auditor reasonably believes will be used in litigation are not public and with respect to data on individuals are confidential until the litigation has been completed or is no longer being actively pursued.

(c) Data on individuals that could reasonably be used to determine the identity of an individual supplying data for an audit are private if the data supplied by the individual were needed for an audit and the individual would not have provided the data to the legislative auditor without an assurance that the individual's identity would remain private, or the legislative auditor reasonably believes that the subject would not have provided the data.

(d) The definitions of terms provided in section 13.02 apply for purposes of this subdivision.

Subd. 4. Review of data; data protection. If, before releasing a report, the legislative auditor provides a person with data relating to the audit for the purpose of review and verification of the data, the person must protect the data from unlawful disclosure or be subject to the penalties and liabilities provided in sections 13.08 and 13.09.

Subd. 5. [Repealed, 2006 c 262 s 2]

History: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 23; 1Sp2001 c 10 art 2 s 11



Section 3.98 — FISCAL NOTES.

Subdivision 1. Preparation. The head or chief administrative officer of each department or agency of the state government, including the Supreme Court, shall prepare a fiscal note at the request of the chair of the standing committee to which a bill has been referred, or the chair of the house of representatives Ways and Means Committee, or the chair of the senate Committee on Finance.

For purposes of this subdivision, "Supreme Court" includes all agencies, committees, and commissions supervised or appointed by the state Supreme Court or the state court administrator.

Subd. 2. Contents. (a) The fiscal note, where possible, shall:

(1) cite the effect in dollar amounts;

(2) cite the statutory provisions affected;

(3) estimate the increase or decrease in revenues or expenditures;

(4) include the costs which may be absorbed without additional funds;

(5) include the assumptions used in determining the cost estimates; and

(6) specify any long-range implication.

(b) The fiscal note may comment on technical or mechanical defects in the bill but shall express no opinions concerning the merits of the proposal.

Subd. 3. Distribution. A copy of the fiscal note shall be delivered to the chair of the Ways and Means Committee of the house of representatives, the chair of the Finance Committee of the senate, the chair of the standing committee to which the bill has been referred, to the chief author of the bill and to the commissioner of management and budget.

Subd. 4. Uniform procedure. The commissioner of management and budget shall prescribe a uniform procedure to govern the departments and agencies of the state in complying with the requirements of this section.

History: 1974 c 355 s 34; 1978 c 793 s 33,34; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 292 art 8 s 1; 1993 c 4 s 6; 1Sp2001 c 10 art 2 s 12; 2004 c 284 art 2 s 2; 2009 c 101 art 2 s 109



Section 3.985 — RULE NOTES.

The governor or the chair of a standing committee to which a bill delegating rulemaking authority has been referred may require an agency to which the rulemaking authority is granted under a bill to prepare a rulemaking note on the proposed delegation of authority. The rulemaking note shall contain any of the following information requested by the governor or the chair of the standing committee: the reasons for the grant of authority; the person or groups the rules would impact; estimated cost of the rule for affected persons; estimated cost to the agency of adopting the rules; and any areas of controversy anticipated by the agency. The rulemaking note must be delivered to the governor and to the chair of the standing committee to which the bill delegating the rulemaking authority has been referred.

History: 1994 c 629 s 4



Section 3.986 — DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 3.986 to 3.989 have the meanings given them in this section.

Subd. 2. Local fiscal impact. (a) "Local fiscal impact" means increased or decreased costs or revenues that a political subdivision would incur as a result of a law enacted after June 30, 1997, or rule proposed after December 31, 1999:

(1) that mandates a new program, eliminates an existing mandated program, requires an increased level of service of an existing program, or permits a decreased level of service in an existing mandated program;

(2) that implements or interprets federal law and, by its implementation or interpretation, increases or decreases program or service levels beyond the level required by the federal law;

(3) that implements or interprets a statute or amendment adopted or enacted pursuant to the approval of a statewide ballot measure by the voters and, by its implementation or interpretation, increases or decreases program or service levels beyond the levels required by the ballot measure;

(4) that removes an option previously available to political subdivisions, or adds an option previously unavailable to political subdivisions, thus requiring higher program or service levels or permitting lower program or service levels, or prohibits a specific activity and so forces political subdivisions to use a more costly alternative to provide a mandated program or service;

(5) that requires that an existing program or service be provided in a shorter time period and thus increases the cost of the program or service, or permits an existing mandated program or service to be provided in a longer time period, thus permitting a decrease in the cost of the program or service;

(6) that adds new requirements to an existing optional program or service and thus increases the cost of the program or service because the political subdivisions have no reasonable alternative other than to continue the optional program;

(7) that affects local revenue collections by changes in property or sales and use tax exemptions;

(8) that requires costs previously incurred at local option that have subsequently been mandated by the state; or

(9) that requires payment of a new fee or increases the amount of an existing fee, or permits the elimination or decrease of an existing fee mandated by the state.

(b) When state law is intended to achieve compliance with federal law or court orders, state mandates shall be determined as follows:

(1) if the federal law or court order is discretionary, the state law is a state mandate;

(2) if the state law exceeds what is required by the federal law or court order, only the provisions of the state law that exceed the federal requirements are a state mandate; and

(3) if the state law does not exceed what is required by the federal statute or regulation or court order, the state law is not a state mandate.

Subd. 3. Mandate. A "mandate" is a requirement imposed upon a political subdivision in a law by a state agency or by judicial authority that, if not complied with, results in:

(1) civil liability;

(2) criminal penalty; or

(3) administrative sanctions such as reduction or loss of funding.

Subd. 4. Political subdivision. A "political subdivision" is a school district, county, or home rule charter or statutory city.

Subd. 5. Requiring an increased level of service. "Requiring an increased level of service" includes requiring that an existing service be provided in a shorter time.

History: 1997 c 231 art 11 s 1; 1998 c 389 art 16 s 1,2; 1999 c 243 art 16 s 1; 1Sp2003 c 21 art 11 s 1



Section 3.987 — LOCAL IMPACT NOTES FOR STATE-MANDATED ACTIONS.

Subdivision 1. Local impact notes. The commissioner of management and budget shall coordinate the development of a local impact note for any proposed legislation introduced after June 30, 1997, upon request of the chair or the ranking minority member of either legislative Tax, Finance, or Ways and Means Committee. Upon receipt of a request to prepare a local impact note, the commissioner must notify the authors of the proposed legislation that the request has been made. The local impact note must be made available to the public upon request. If the action is among the exceptions listed in section 3.988, a local impact note need not be requested nor prepared. The commissioner shall make a reasonable and timely estimate of the local fiscal impact on each type of political subdivision that would result from the proposed legislation. The commissioner of management and budget may require any political subdivision or the commissioner of an administrative agency of the state to supply in a timely manner any information determined to be necessary to determine local fiscal impact. The political subdivision, its representative association, or commissioner shall convey the requested information to the commissioner of management and budget with a signed statement to the effect that the information is accurate and complete to the best of its ability. The political subdivision, its representative association, or commissioner, when requested, shall update its determination of local fiscal impact based on actual cost or revenue figures, improved estimates, or both. Upon completion of the note, the commissioner must provide a copy to the authors of the proposed legislation and to the chair and ranking minority member of each committee to which the proposed legislation is referred.

Subd. 2. Mandate explanations. Before a committee hearing on a bill that seeks to impose program or financial mandates on political subdivisions, the chair or ranking minority member of the committee may request that the author must provide the committee with a note that gives appropriate responses to the following guidelines. The note must state and list:

(1) the policy goals that are sought to be attained and any performance standards that are to be imposed on political subdivisions;

(2) any performance standards that will allow political subdivisions flexibility and innovation of method in achieving those goals;

(3) the process by which each standard governs input such as staffing and other administrative aspects of the program;

(4) the sources of additional revenue, in addition to existing funding for similar programs, that are directly linked to imposition of the mandates that will provide adequate and stable funding for their requirements;

(5) the reasons why financial incentives or voluntary compliance would not yield the equity, efficiency, or desired level of statewide uniformity in the proposed program;

(6) what input has been obtained to ensure that the implementing agencies have the capacity to carry out the delegated responsibilities; and

(7) the efforts put forth, if any, to involve political subdivisions in the creation or development of the proposed mandate.

Subd. 3. [Repealed, 1998 c 389 art 16 s 36]

Subd. 4. No mandate restriction. Except as specifically provided by this article, nothing in this article restricts or eliminates the authority of the state to create or impose programs by law upon political subdivisions.

History: 1997 c 231 art 11 s 2; 1998 c 300 art 3 s 1; 1998 c 389 art 16 s 3,4; 1999 c 243 art 16 s 2; 2008 c 154 art 16 s 1; 2009 c 101 art 2 s 109; 2010 c 306 s 1



Section 3.988 — EXCEPTIONS TO LOCAL IMPACT NOTES.

Subdivision 1. Costs resulting from inflation. A local impact note need not be prepared for increases in the cost of providing an existing service if the increases result directly from inflation. "Resulting directly from inflation" means attributable to maintaining an existing level of service rather than increasing the level of service. A cost-of-living increase in welfare benefits is an example of a cost resulting directly from inflation.

Subd. 2. Costs not result of new program or increased service. A local impact note need not be prepared for increased local costs that do not result from a new program or an increased level of service.

Subd. 3. Miscellaneous exceptions. A local impact note or an attachment as provided in section 3.987, subdivision 2, need not be prepared for the cost of a mandated action if the law containing the mandate:

(1) accommodates a specific local request;

(2) results in no new local government duties;

(3) leads to revenue losses from exemptions to taxes;

(4) provided only clarifying or conforming, nonsubstantive charges on local government;

(5) imposes additional net local costs that are minor (an amount less than or equal to one-half of one percent of the local revenue base as defined in section 477A.011, subdivision 27, or $50,000, whichever is less for any single local government if the mandate does not apply statewide or less than $1,000,000 if the mandate is statewide);

(6) is a law or executive order enacted before July 1, 1997, or a rule initially implementing a law enacted before July 1, 1997;

(7) implements something other than a law or executive order, such as a federal, court, or voter-approved mandate;

(8) results in savings that equal or exceed costs;

(9) requires the holding of elections;

(10) ensures due process or equal protection;

(11) provides for the notification and conduct of public meetings;

(12) establishes the procedures for administrative and judicial review of actions taken by political subdivisions;

(13) protects the public from malfeasance, misfeasance, or nonfeasance by officials of political subdivisions;

(14) relates directly to financial administration, including the levy, assessment, and collection of taxes;

(15) relates directly to the preparation and submission of financial audits necessary to the administration of state laws; or

(16) requires uniform standards to apply to public and private institutions without differentiation.

History: 1997 c 231 art 11 s 3; 1998 c 389 art 16 s 5; 2008 c 154 art 16 s 2



Section 3.989 — REIMBURSEMENT TO LOCAL POLITICAL SUBDIVISIONS FOR COSTS OF STATE MANDATES.

Subdivision 1. Definitions. In this section:

(1) "Class A state mandates" means those laws under which the state mandates to political subdivisions, their participation, the organizational structure of the program, and the procedural regulations under which the law must be administered; and

(2) "Class B state mandates" means those mandates resulting from legislation enacted after July 1, 1998, that specifically reference this section and that allow the political subdivisions to opt for administration of a law with program elements mandated beforehand and with an assured revenue level from the state of at least 90 percent of full program and administrative costs.

Subd. 2. Compilation of local impact notes. The commissioner of management and budget shall post to the agency Web site a copy of all local impact notes.

Subd. 3. Certain political subdivisions; report. The political subdivisions that have opted to administer class B state mandates shall report to the commissioner of management and budget by September 1, 1998, and by September 1 of each year thereafter, identifying each instance when revenue for a class B state mandate has fallen below 85 percent of the total cost of the program and the political subdivision intends to cease administration of the program.

The commissioner shall forward a copy of the report to the chairs of the appropriate funding committees of the senate and the house of representatives.

The political subdivision may exercise its option to cease administration only if the legislature has failed to include the shortfall as an appropriation in the state budget for the next fiscal year.

Subd. 4. Exemptions. Laws and executive orders enumerated in section 3.988 are exempted from this section.

History: 1997 c 231 art 11 s 4; 1998 c 389 art 16 s 6,7; 2008 c 154 art 16 s 3,4; 2009 c 101 art 2 s 109; 2013 c 134 s 6






Chapter 3A — LEGISLATORS RETIREMENT PLAN

Section 3A.01 — DEFINITIONS.

Subdivision 1. Purposes. Each of the terms defined in this section, for the purposes of this chapter has the meaning ascribed.

Subd. 1a. Actuarial equivalent. (a) "Actuarial equivalent" means the condition of one allowance or benefit having an equal actuarial present value to another allowance or benefit, determined by the actuary retained under section 356.214 as of a given date at a specified age with each actuarial present value based on the mortality table applicable for the plan and approved under section 356.215, subdivision 18, and using the applicable preretirement or postretirement interest rate assumption specified in section 356.215, subdivision 8.

(b) For purposes of computing a joint and survivor annuity, the postretirement interest rate assumption specified in section 356.461 must be used, rather than the postretirement interest rate specified in section 356.215, subdivision 8.

Subd. 1b. Average monthly salary. "Average monthly salary" means the average of the member's highest five successive years of salary that was received as a member of the legislature and upon which the member has made contributions under section 3A.03, subdivision 1, or for which the member of the legislature has made payments for past service under Minnesota Statutes 2004, section 3A.02, subdivision 2, or has made, before July 1, 1994, payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031.

Subd. 1c. Constitutional officer. "Constitutional officer" means a person who was duly elected, qualifies for, and serves as the governor, the lieutenant governor, the attorney general, the secretary of state, or the state auditor of the state of Minnesota.

Subd. 2. Dependent child. (a) "Dependent child" means any natural or adopted child of a deceased member of the legislature or a former legislator who is under the age of 18, or who is under the age of 22 and is a full-time student, and who, in either case, is unmarried and was actually dependent for more than one-half of support upon the legislator for a period of at least 90 days immediately before the legislator's death.

(b) The term also includes any child of the member of the legislature or former legislator who was conceived during the lifetime of, and who was born after the death of, the member or former legislator.

Subd. 3. [Repealed, 2006 c 271 art 10 s 33]

Subd. 4. [Repealed, 2006 c 271 art 10 s 33]

Subd. 5. [Repealed, 1971 c 928 s 11]

Subd. 6. Director. "Director" means the executive director of the Minnesota State Retirement System who was appointed under section 352.03, subdivision 5.

Subd. 6a. [Repealed, 2006 c 271 art 10 s 33]

Subd. 6b. Former legislator. "Former legislator" means a legislator who has ceased to be a member of the legislature for any reason, including, but not limited to, the expiration of the term for which a member of the legislature was elected or the death of the member.

Subd. 6c. Member of the legislature. "Member of the legislature" means a person who was a member of the house of representatives or of the senate of the state of Minnesota who has subscribed to the oath of office after July 1, 1965, and who was first elected to a legislative office before July 1, 1997, and retained coverage by the plan under Laws 1997, chapter 233, article 2, section 15.

Subd. 7. [Repealed, 2006 c 271 art 10 s 33]

Subd. 8. Normal retirement age. "Normal retirement age" means the age of 62 years.

Subd. 9. Retirement. "Retirement" means the period of time after which a former legislator is entitled to a retirement allowance.

Subd. 10. Salary. (a) "Salary" means the regular compensation payable under law to a member of the legislature and paid to the person for service as a legislator.

(b) The term includes the monthly compensation paid to the member of the legislature and the per diem payments paid during a regular or special session to the member of the legislature.

(c) The term does not include per diem payments paid to a member of the legislature other than during the regular or special session; additional compensation attributable to a leadership position under section 3.099, subdivision 3; living expense payments under section 3.101; and special session living expense payments under section 3.103.

History: 1965 c 896 s 1; 1974 c 445 s 1; 1975 c 368 s 1,2; 1978 c 796 s 1,2; 1981 c 224 s 2,3,274; 1986 c 444; 1989 c 319 art 11 s 13; art 16 s 1,2; 1995 c 186 s 1; 2006 c 271 art 10 s 1-11; 2014 c 296 art 4 s 1



Section 3A.011 — ADMINISTRATION OF PLANS.

The executive director and the board of directors of the Minnesota State Retirement System shall administer the plans specified in this chapter consistent with this chapter and chapters 356 and 356A.

History: 1989 c 319 art 8 s 1; 2006 c 271 art 10 s 12; 2013 c 111 art 2 s 2



Section 3A.02 — RETIREMENT ALLOWANCE.

Subdivision 1. Qualifications. (a) A former legislator is entitled, upon written application to the director, to receive a retirement allowance monthly, if the person:

(1) has either served at least six full years, or has served during all or part of four regular sessions as a member of the legislature, which service need not be continuous;

(2) has attained the normal retirement age;

(3) has retired as a member of the legislature; and

(4) has made all contributions provided for in section 3A.03, has made payments for past service under subdivision 2, or has made payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031, before July 1, 1994.

(b) Unless the former legislator has legislative service before January 1, 1979, the retirement allowance is an amount equal to 2-1/2 percent per year of service of that member's average monthly salary and adjusted for that person on an actuarial equivalent basis to reflect the change in the postretirement interest rate actuarial assumption under section 356.215, subdivision 8, from five percent to six percent. The adjustment must be calculated by or, alternatively, the adjustment procedure must be specified by, the actuary retained under section 356.214. The purpose of this adjustment is to ensure that the total amount of benefits that the actuary predicts an individual member will receive over the member's lifetime under this paragraph will be the same as the total amount of benefits the actuary predicts the individual member would receive over the member's lifetime under the law in effect before enactment of this paragraph. If the former legislator has legislative service before January 1, 1979, the person's benefit must include the additional benefit amount in effect on January 1, 1979, and adjusted as otherwise provided in this paragraph.

(c) The retirement allowance accrues following the receipt by the director of a retirement application on a form prescribed by the director, but not before the normal retirement age, except as specified in subdivision 1b. The annuity is payable for the remainder of the former legislator's life, if the former legislator is not serving as a member of the legislature or as a constitutional officer as defined in section 3A.01, subdivision 1c. The annuity does not begin to accrue before the person's retirement as a legislator. No annuity payment may be made retroactive for more than 180 days before the date that the annuity application is filed with the director.

(d) Any member who has served during all or part of four regular sessions is considered to have served eight years as a member of the legislature.

(e) The retirement allowance ceases with the last payment that accrued to the retired legislator during the retired legislator's lifetime, except that the surviving spouse, if any, is entitled to receive the retirement allowance of the retired legislator for the calendar month in which the retired legislator died.

Subd. 1a. [Repealed, 1973 c 653 s 47]

Subd. 1b. Reduced retirement allowance. (a) Upon separation from service after the beginning of the 1981 legislative session, a former member of the legislature who has attained the age set by the board of directors of the Minnesota State Retirement System and who is otherwise qualified under subdivision 1 is entitled, upon making written application on a form prescribed by the director, to a reduced retirement allowance. The reduced retirement allowance is an amount equal to the retirement allowance specified in subdivision 1, paragraph (b), that is reduced so that the reduced allowance is the actuarial equivalent of the allowance that would be payable if the former member of the legislature deferred receipt of the allowance and the allowance amount was augmented at an annual rate of three percent compounded annually from the date the allowance begins to accrue until age 62.

(b) The age set by the board of directors under paragraph (a) cannot be an earlier age than the early retirement age under section 352.116, subdivision 1a.

(c) If there is an actuarial cost to the plan of resetting the early retirement age under paragraph (a), the retired legislator is required to pay an additional amount to cover the full actuarial value. The additional amount must be paid in a lump sum within 30 days of the certification of the amount by the executive director.

(d) The executive director of the Minnesota State Retirement System shall report to the Legislative Commission on Pensions and Retirement on the utilization of this provision annually on or before September 1.

Subd. 2. [Repealed, 2006 c 271 art 10 s 33]

Subd. 3. [Repealed, 2013 c 111 art 2 s 33]

Subd. 4. Deferred annuities augmentation. (a) The deferred retirement allowance of any former legislator must be augmented as provided herein.

(b) The required reserves applicable to the deferred retirement allowance, determined as of the date the benefit begins to accrue using an appropriate mortality table and an interest assumption of six percent, must be augmented from the first of the month following the termination of active service, or July 1, 1973, whichever is later, to the first day of the month in which the allowance begins to accrue, at the following annually compounded rate or rates:

(1) five percent until January 1, 1981;

(2) three percent from January 1, 1981, or from the first day of the month following the termination of active service, whichever is later, until January 1 of the year in which the former legislator attains age 55 or until January 1, 2012, whichever is earlier;

(3) five percent from the period end date under clause (2) until the effective date of retirement or until January 1, 2012, whichever is earlier; and

(4) two percent after December 31, 2011.

Subd. 5. Optional annuities. (a) The board of directors shall establish an optional retirement annuity in the form of a joint and survivor annuity and an optional retirement annuity in the form of a period certain and life thereafter. Except as provided in paragraph (b), these optional annuity forms must be actuarially equivalent to the normal allowance computed under this section, plus the actuarial value of any surviving spouse benefit otherwise potentially payable at the time of retirement under section 3A.04, subdivision 1. An individual selecting an optional annuity under this subdivision and the person's spouse waive any rights to surviving spouse benefits under section 3A.04, subdivision 1.

(b) If a retired legislator selects the joint and survivor annuity option, the retired legislator must receive a normal single-life allowance if the designated optional annuity beneficiary dies before the retired legislator and no reduction may be made in the annuity to provide for restoration of the normal single-life allowance in the event of the death of the designated optional annuity beneficiary.

(c) The surviving spouse of a legislator who has attained at least age 55 and who dies while a member of the legislature may elect an optional joint and survivor annuity under paragraph (a), in lieu of surviving spouse benefits under section 3A.04, subdivision 1.

(d) The surviving spouse of a deceased former legislator may elect an optional joint and survivor annuity under paragraph (a) in lieu of surviving spouse benefits under section 3A.04, subdivision 1, on or after the date the former legislator would have reached age 55.

Subd. 6. Postretirement adjustment eligibility. A retirement allowance under this section is eligible for postretirement adjustments under section 356.415.

History: 1965 c 896 s 2; 1967 c 877 s 1,2; 1969 c 155 s 1; 1969 c 399 s 1; 1969 c 1115 s 1; 1971 c 928 s 1,2; 1973 c 653 s 1-3; 1974 c 445 s 2-4; 1975 c 368 s 3-5; 1977 c 35 s 12; 1978 c 796 s 3-6; 1980 c 607 art 14 s 45 subd 2; 1981 c 224 s 4; 1986 c 444; 1989 c 319 art 16 s 3-5; 1993 c 307 art 1 s 1; art 2 s 1; 1994 c 528 art 1 s 1; 1995 c 186 s 2; 1995 c 262 art 8 s 1; 1997 c 233 art 1 s 3,4; 1999 c 222 art 9 s 1; 2002 c 392 art 11 s 52; 2006 c 271 art 10 s 13-17; art 12 s 1; 2007 c 134 art 2 s 1; art 11 s 2; 2009 c 169 art 1 s 1,2; 2010 c 359 art 1 s 1; 2016 c 158 art 1 s 3



Section 3A.021 — OPTIONAL DIVISION OF RETIREMENT ALLOWANCE.

Subdivision 1. Election of division. Notwithstanding section 518.58, subdivision 4, paragraph (a), clause (5), a former legislator or the former spouse of a former legislator, if a portion of the former legislator's retirement allowance is awarded to the former spouse under a marriage dissolution property division decree by a court of competent jurisdiction, may elect to have payment of the portion of the legislator's retirement allowance designated in the decree as payable to the former spouse beginning as of the first day of the month following the date on which the former legislator attains the age of 62, even if the former legislator has not applied for the receipt of retirement allowance as of that date. In all other respects, the optional retirement allowance division is governed by section 518.58, subdivision 4.

Subd. 2. Subsequent retirement allowance calculation. Upon the eventual application for a retirement allowance under this chapter by a former legislator who elected or was affected by the election of a benefit under subdivision 1, the subsequent retirement allowance must be adjusted to be the actuarial equivalent of the balance of the present value of the retirement allowance of the former legislator upon the effective date of the application remaining after a reduction equal to the present value of the partial benefit previously paid and subsequently payable to the former spouse, as calculated by the actuary retained under section 356.214 or as calculated under a procedure specified by the actuary. The retirement allowance present value calculations must include the effect of section 356.30.

Subd. 3. No optional annuity form. Section 3A.02, subdivision 5, does not apply to a partial retirement allowance payable under subdivision 1.

History: 2007 c 134 art 11 s 3



Section 3A.03 — CONTRIBUTIONS.

Subdivision 1. Percentage. (a) Every member of the legislature shall contribute nine percent of total salary.

(b) The contribution must be made by payroll deduction and must be paid into the state treasury and deposited in the general fund.

(c) The director must record the periodic contributions of each member of the legislature and must credit each contribution to the member's account.

Subd. 2. Refund. (a) A former member who has made contributions under subdivision 1 and who is no longer a member of the legislature is entitled to receive, upon written application to the executive director on a form prescribed by the executive director, a refund from the general fund of all contributions credited to the member's account with interest computed as provided in section 352.22, subdivision 2.

(b) The refund of contributions as provided in paragraph (a) terminates all rights of a former member of the legislature and the survivors of the former member under this chapter.

(c) If the former member of the legislature again becomes a member of the legislature after having taken a refund as provided in paragraph (a), the member is a member of the unclassified employees retirement program of the Minnesota State Retirement System.

(d) However, the member may reinstate the rights and credit for service previously forfeited under this chapter if the member repays all refunds taken, plus interest at the rate of 8.5 percent until June 30, 2015, and eight percent thereafter compounded annually from the date on which the refund was taken to the date on which the refund is repaid.

(e) No person may be required to apply for or to accept a refund.

Subd. 3. Legislators retirement fund. (a) The legislators retirement fund, a special retirement fund, is created within the state treasury. The legislators retirement fund must be credited with any investment proceeds on the assets of the retirement fund.

(b) The payment of annuities under section 3A.115, paragraph (b), is appropriated from the legislators retirement fund.

History: 1965 c 896 s 3; 1969 c 399 s 1; 1971 c 928 s 3; 1973 c 653 s 4; 1974 c 445 s 5,6; 1975 c 368 s 6; 1978 c 796 s 7; 1980 c 614 s 37; 1981 c 224 s 274; 1983 c 286 s 1; 1984 c 564 s 3; 1986 c 444; 1990 c 570 art 12 s 1; 1992 c 598 art 1 s 1; 1Sp2001 c 10 art 3 s 1; 2004 c 267 art 9 s 1; 2006 c 271 art 10 s 18,19; 2009 c 169 art 1 s 3; 2013 c 111 art 2 s 3; 2015 c 68 art 2 s 1



Section 3A.04 — SURVIVOR BENEFIT.

Subdivision 1. Surviving spouse. (a) Upon the death of a member of the legislature while serving as a member, or upon the death of a former member of the legislature with at least six full years of service or service in all or part of four regular legislative sessions, if section 3A.02, subdivision 5, paragraph (c), does not apply, the surviving spouse is entitled to a survivor benefit.

(b) The surviving spouse benefit is one-half of the retirement allowance of the member of the legislature computed as though the member were at least normal retirement age on the date of death and based upon the member's allowable service or upon eight years, whichever is greater. The augmentation provided in section 3A.02, subdivision 4, if applicable, must be applied for the period up to, and including, the month of death.

(c) Upon the death of a former legislator receiving a retirement allowance, the surviving spouse is entitled to one-half of the amount of the retirement allowance being paid to the legislator.

(d) The surviving spouse benefit is payable for the lifetime of the surviving spouse.

Subd. 1a. [Repealed, 2006 c 271 art 10 s 33]

Subd. 2. Dependent children. (a) Upon the death of a member of the legislature while serving as a member, or upon the death of a former member of the legislature who has rendered at least six full years of service or service in all or part of four regular legislative sessions and who was not receiving a retirement allowance, each dependent child of the member or former legislator is entitled to receive a survivor benefit in the following amount:

(1) for the first dependent child, a monthly benefit equal to 25 percent of the monthly retirement allowance of the member of the legislature or the former legislator computed as though the member or the former legislator had attained at least the normal retirement age on the date of death and based upon the average monthly salary as of the date of death or as of the date of termination, whichever applies, and the member's allowable service or eight years, whichever is greater;

(2) for each additional dependent child, a monthly benefit equal to 12-1/2 percent of the monthly retirement allowance of the member or the former legislator computed as provided in clause (1); and

(3) the total amount paid to the surviving spouse and to the dependent child or children may not exceed, in any one month, 100 percent of the monthly retirement allowance of the member or of the former legislator computed as provided in clause (1).

(b) The augmentation provided in section 3A.02, subdivision 4, if applicable, applies from the first day of the month next following the date of the termination of the person from service as a member of the legislature to the month of the death of the person.

(c) Upon the death of a former legislator who was receiving a retirement allowance, a surviving dependent child is entitled to the applicable percentage specified in paragraph (a), clause (1) or (2), whichever applies, of the amount of the allowance which was paid to the former legislator for the month immediately before the date of death of the former legislator.

(d) The payments for dependent children must be made to the surviving spouse or to the guardian of the estate of the dependent children, if there is one.

Subd. 2a. Postretirement adjustment eligibility. A survivor benefit under this section is eligible for postretirement adjustments under section 356.415.

Subd. 3. Payment. The surviving spouse and dependent child or children survivor benefits payable under this section are payable by the director monthly in the same manner as retirement allowances are authorized to be paid by this chapter.

Subd. 4. Death refunds. (a) Upon the death of a member of the legislature or of a former legislator who was not receiving a retirement allowance without leaving either a surviving spouse or a dependent child or dependent children, the last designated beneficiary named on a form that was filed with the director before the death of the legislator, or if no designation is filed, the estate of the member or the former legislator, upon application, is entitled to a refund.

(b) The refund is the amount of contributions credited to the person's account plus interest as provided in section 3A.03, subdivision 2, paragraph (a).

Subd. 5. Appropriation. The survivor benefits and the death refunds authorized by this section are appropriated to the director from the general fund when they are due and payable.

History: 1965 c 896 s 4; 1967 c 877 s 3,4; 1969 c 399 s 1; 1969 c 1115 s 2,3; 1971 c 928 s 4-6; 1973 c 653 s 5,6; 1974 c 445 s 7,8; 1975 c 368 s 7,8; 1977 c 429 s 1-3; 1978 c 796 s 8,9; 1980 c 614 s 38,39; 1981 c 224 s 5-8,274; 1986 c 444; 1989 c 319 art 11 s 13; 1991 c 269 art 2 s 1; 1996 c 438 art 1 s 1; 2006 c 271 art 10 s 20-24; art 12 s 2; 2009 c 169 art 1 s 4



Section 3A.05 — APPLICATION FOR SURVIVOR BENEFIT.

(a) Applications for survivor benefits under section 3A.04 must be filed with the director by the surviving spouse and dependent child or children entitled to benefits under section 3A.04, or by the guardian of the estate, if there is one, of the dependent child or children.

(b) Survivor benefits accrue as of the first day of the month following the death of the member of the legislature or former legislator and payments commence as of the first of the month next following the filing of the application, and are retroactive to the date the benefit accrues or the first of the month occurring 12 months before the month in which the application is filed with the director, whichever is later.

History: 1965 c 896 s 5; 1971 c 928 s 7; 1974 c 445 s 9; 1975 c 368 s 9; 1981 c 224 s 9; 2006 c 271 art 10 s 25; 2007 c 134 art 1 s 1



Section 3A.07 — APPLICATION.

(a) Except as provided in paragraph (b) and section 3A.17, this chapter applies to members of the legislature in service after July 1, 1965, who otherwise meet the requirements of this chapter.

(b) Members of the legislature who were elected for the first time after June 30, 1997, or members of the legislature who were elected before July 1, 1997, and who, after July 1, 1998, elect not to be members of the plan established by this chapter are covered by the unclassified employees retirement program governed by chapter 352D.

(c) The post-July 1, 1998, coverage election under paragraph (b) is irrevocable and must be made on a form prescribed by the director. The second chance referendum election under Laws 2002, chapter 392, article 15, also is irrevocable.

History: 1965 c 896 s 7; 1981 c 224 s 274; 1997 c 233 art 2 s 1; 2006 c 271 art 10 s 26; 2013 c 111 art 2 s 4



Section 3A.10 — SERVICE CREDIT.

Subdivision 1. Service credit for legislative term. (a) In the case of a member of the house of representatives, one full term of office must be considered two full years of service, notwithstanding the fact that the oath of office was taken on different days each biennium.

(b) In the case of a member of the senate, one full term of office must be considered four full years of service, notwithstanding the fact that the oath of office was taken on different days at the start of each term.

(c) For purposes of this chapter, a legislative term must be deemed to commence on January 1 and to end on December 31.

Subd. 2. [Repealed, 1995 c 262 art 1 s 26]

History: 1965 c 896 s 10; 1967 c 877 s 6; 1975 c 368 s 10; 1986 c 444; 2006 c 271 art 10 s 27



Section 3A.115 — RETIREMENT ALLOWANCE APPROPRIATION; POSTRETIREMENT ADJUSTMENT.

(a) The amount necessary to fund the retirement allowance granted under this chapter to a former legislator retiring after June 30, 2003, or to that legislator's survivor, and the retirement allowance granted under section 3A.17 to a former constitutional officer or the survivor of that constitutional officer is appropriated from the general fund to the director to pay pension obligations due to the retiree.

(b) The amount necessary to fund the retirement allowance granted under this chapter to a former legislator retiring before July 1, 2003, must be paid from the legislators retirement fund created under section 3A.03, subdivision 3, until the assets of the fund are exhausted and at that time, the amount necessary to fund the retirement allowances under this paragraph is appropriated from the general fund to the director to pay pension obligations to the retiree and survivor.

(c) Retirement allowances payable to retired legislators and their survivors under this chapter must be adjusted as provided in sections 3A.02, subdivision 6, and 356.415.

History: 1Sp2003 c 1 art 2 s 3; 2009 c 169 art 1 s 5; 2013 c 111 art 2 s 5



Section 3A.12 — COVERAGE BY MORE THAN ONE RETIREMENT SYSTEM OR ASSOCIATION.

Subdivision 1. Entitlement to annuity. (a) Any legislator who has been a member of a retirement plan listed in paragraph (b) is entitled, when otherwise qualified, to a retirement allowance or annuity from each plan if the total allowable service in all plans or in any two of these plans totals ten or more years.

(b) This section applies to any retirement plan or program administered by the Minnesota State Retirement System, or any retirement plan administered by the Public Employees Retirement Association, including the Public Employees Retirement Association police and fire fund, or the Teachers Retirement Association, or the Minneapolis employees retirement plan, or the State Patrol retirement plan, or any other public employee retirement system in the state of Minnesota having a like provision.

(c) This section does not apply to other retirement plans providing benefits for police or firefighters.

(d) No portion of the allowable service upon which the retirement annuity from one plan is based is again used in the computation for benefits from another plan. The annuity from each plan must be determined by the appropriate provisions of the law, except that the requirement that a person must have a minimum number of years of allowable service in the respective system or association does not apply for the purposes of this section if the combined service in two or more of these plans equals ten or more years. The augmentation of deferred annuities provided in section 3A.02, subdivision 4, applies to the annuities accruing under this section.

Subd. 2. Refund repayment. A former legislator who has received a refund as provided in section 3A.03, subdivision 2, who is a currently contributing member of a retirement plan specified in subdivision 1, paragraph (b), may repay the refund as provided in section 3A.03, subdivision 2. A member of the legislature who has received a refund from any of the retirement plans specified in subdivision 1 may repay the refund to the respective plan under such terms and conditions consistent with the law governing the retirement plan if the law governing the plan permits the repayment of refunds. If the total amount to be repaid, including principal and interest exceeds $2,000, repayment maybe made in three equal installments over a period of 18 months, with the interest accrued during the period of the repayment added to the final installment.

History: 1975 c 368 s 11; 1977 c 429 s 63; 1981 c 37 s 2; 1981 c 224 s 13; 1981 c 298 s 11; 1986 c 444; 2006 c 271 art 10 s 28



Section 3A.13 — EXEMPTION FROM PROCESS AND TAXATION; HEALTH PREMIUM DEDUCTION.

(a) The provisions of section 356.401 apply to the plans specified in this chapter.

(b) The executive director of the Minnesota State Retirement System must, at the request of a retired legislator or constitutional officer who is enrolled in a health insurance plan covering state employees, deduct the person's health insurance premiums from the person's annuity and transfer the amount of the premium to a health insurance carrier covering state employees.

History: 1993 c 307 art 1 s 2; 1998 c 390 art 2 s 1; 1Sp2005 c 8 art 10 s 1; 2013 c 111 art 2 s 6



Section 3A.15 — PROGRAMS OF THE LEGISLATORS RETIREMENT PLAN.

The provisions of sections 3A.01 to 3A.13 apply to the coordinated and basic programs of the legislators retirement plan.

History: 2002 c 392 art 15 s 1; 2013 c 111 art 2 s 7



Section 3A.17 — CONSTITUTIONAL OFFICERS.

Subdivision 1. Application. (a) This section specifies the retirement plan applicable to a former constitutional officer who was first elected to a constitutional office after July 1, 1967, and before July 1, 1997. The plan includes the applicable portions of chapters 352C and 356 in effect on the date on which the person terminated active service as a constitutional officer.

(b) Nothing in this section, this act, or Laws 2006, chapter 271, article 10, section 33, subdivision 2, is intended to increase or reduce the benefits of former constitutional officers or their survivors or to adversely modify their eligibility for benefits in effect as of June 30, 2012.

Subd. 2. Benefit adjustments. Retirement allowances payable to retired constitutional officers and surviving spouse benefits payable must be adjusted under section 356.415.

History: 2013 c 111 art 2 s 8






Chapter 3B — INITIATIVE AND REFERENDUM



Chapter 3C — REVISOR OF STATUTES

Section 3C.01 — APPOINTMENT OF REVISOR.

The Legislative Coordinating Commission shall appoint a qualified person to the position of revisor of statutes. The revisor shall serve at the pleasure of the commission. The commission shall fix the revisor's salary.

History: 1984 c 480 s 1



Section 3C.02 — REVISOR'S POWERS.

Subdivision 1. Regular staff; hiring and salaries. The revisor shall employ and may fix the salaries of drafters and technical, research, and clerical assistants necessary to do the work of the revisor's office.

Subd. 2. Additional staff; contractors. When full-time employees are not available to do the work of the office, the revisor may contract for drafting, technical, research, or clerical services.

Subd. 3. Purchasing. The revisor may purchase necessary office furniture and supplies.

Subd. 4. Contracting. The revisor may enter into contracts to provide necessary services and supplies to the office.

Subd. 5. Limitation of powers. The exercise of the powers set forth in subdivisions 1 to 4 is subject to the control of the Legislative Coordinating Commission.

Subd. 6. Contracts over $50,000. A contract for professional or technical services that is valued at more than $50,000 may be made only after the revisor has consulted with the Legislative Coordinating Commission. The contract is subject to its recommendation as provided by section 3C.10, subdivision 3, for a printing contract.

History: 1984 c 480 s 2; 1995 c 254 art 1 s 38



Section 3C.03 — DRAFTING DUTIES OF REVISOR'S OFFICE.

Subdivision 1. Limitation. As far as personnel and available appropriations permit, the Revisor's Office shall perform the drafting duties described in subdivisions 2 to 4.

Subd. 2. Drafting department. The Revisor's Office shall maintain a drafting department. On request, the office shall draft or help to draft bills, resolutions, and amendments for the governor, members of the legislature, departments or agencies of the state, or special committees or commissions created by the legislature or appointed by the governor to study or revise the laws. The Revisor's Office also has the rule drafting duties described in chapter 14.

Subd. 3. Requests for drafting services. The persons or bodies listed in subdivision 2 may submit to the Revisor's Office requests for drafting services. A request must state briefly the policy and purpose of the document to be drafted. Documents must be drafted to conform to the instructions given in the request.

Subd. 4. Drafting manual. The Revisor's Office shall prepare and issue a bill drafting manual containing styles and forms for drafting bills, resolutions, and amendments.

History: 1984 c 480 s 3



Section 3C.035 — BILL DRAFTING FOR DEPARTMENTS AND AGENCIES.

Subdivision 1. Deadlines. A department or agency intending to urge the legislature to adopt a bill shall deliver the drafting request for the bill to the revisor of statutes by November 1 before the regular session of the legislature at which adoption will be urged. A commissioner or agency head, however, may deliver a drafting request later by certifying to the revisor, with supporting facts, that the request is an emergency, relates to a matter that could not reasonably have been foreseen before November 1, or for which there is other reasonable justification for delay. The completed bill draft, in a form ready for introduction, must be delivered by the revisor to a senator or representative as directed by the department or agency. If the draft was requested after November 1, it must be accompanied by a copy of the commissioner's certification to the revisor.

Subd. 2. [Repealed, 1991 c 345 art 1 s 117]

Subd. 3. Restrictions on outside drafting. A department or agency may not contract with an attorney, consultant, or other person either to provide drafting services to the department or agency or to advise on drafting unless the revisor determines that special expertise is required for the drafting and the expertise is not available from the revisor or the revisor's staff. A department or agency may not request legislative staff, other than the revisor of statutes, to provide drafting services to the department or agency.

History: 1Sp1985 c 13 s 69; 1987 c 404 s 64,65; 1988 c 686 art 5 s 1; 1989 c 335 art 1 s 55



Section 3C.04 — OTHER OFFICE DUTIES DURING LEGISLATIVE SESSION.

Subdivision 1. Advice concerning effect of bills. The Revisor's Office shall give members of the legislature advice concerning the legal effect of bills or proposed bills, but only at the request of the members.

Subd. 2. Information gathering. The Revisor's Office shall gather information about the practical operation and effect of statutes of this and other states.

Subd. 3. Report to legislature. The Revisor's Office shall report to the legislature any statutory changes recommended or discussed or statutory deficiencies noted in any opinion of the Supreme Court or the Court of Appeals of Minnesota. The report must be made by November 15 of each even-numbered year. It must treat opinions filed during the two-year period immediately preceding September 30 of the year before the year in which the session is held. It must include any comment necessary to outline clearly the legislative problem reported.

Subd. 4. Technical bills. The Revisor's Office shall prepare and submit to the legislature bills clarifying and correcting the statutes and administrative rules.

Subd. 5. Engrossment and enrollment. The Revisor's Office shall assist in the enrollment and engrossment of bills. Senate bills are to be under the supervision of the secretary of the senate. House of representatives bills are to be under the supervision of the chief clerk of the house of representatives.

In preparing an engrossment or enrollment, the revisor may correct misspelled words and other minor clerical errors. No correction of this kind constitutes an alteration or departure from the text as shown in the journals of the senate and house of representatives.

In preparing an enrollment of a bill passed at a legislative session, the revisor shall assign the bill a chapter number. As far as practical, the numbers shall be assigned in the order of the date of the legislature's last vote on the bills before presentment to the governor. The revisor, as the agent of the legislature, shall present the enrolled bills to the governor and report to the house of origin the date of presentment of the enrollment. The revisor shall show on the enrollment the date the enrollment was presented to the governor.

Subd. 6. Other services. The Revisor's Office shall perform other services requested by the legislature or either of its branches.

History: 1984 c 480 s 4; 1988 c 479 s 2; 1991 c 199 art 1 s 1; 1992 c 416 s 1; 1992 c 494 s 1



Section 3C.05 — PROHIBITIONS AND LIMITATIONS.

Subdivision 1. General. The revisor, employees of the revisor's office, and persons assisting the office as part-time employees or independent contractors are subject to the following prohibitions and limitations:

(a) They may not reveal to any person not employed by the revisor's office the content or nature of a request for drafting services. The content of the request and documents and communications relating to the drafting service supplied is not public and is not subject to subpoena, search warrant, deposition, writ of mandamus, interrogatory, or other disclosure.

(b) They may not urge or oppose legislation on issues susceptible to action in the Minnesota legislature.

(c) They may not use office time to conduct legal business other than the business of the revisor's office.

(d) They may not engage in outside activities that violate the ethical considerations concerning independent professional judgment and interests of multiple clients contained in the Code of Professional Responsibility for Lawyers.

(e) They may not engage in activities of a partisan nature.

Subd. 2. Office hours. The revisor's office must be kept open during the time provided by law for other state offices. When the legislature is in session the office must be kept open at the hours most convenient to the members of the legislature.

History: 1984 c 480 s 5



Section 3C.06 — LAWS OF MINNESOTA.

Subdivision 1. General requirements. As soon as possible after a session of the legislature has adjourned each year, the revisor shall publish the laws of the session in a publication called "Laws of Minnesota." It must be identified by the year of the session and have suitable headnotes and indexes as required by subdivision 4. Each law must be shown with the chapter number assigned to its enrollment under section 3C.04, subdivision 5. For each law, the revisor shall show the date when it was presented to the governor as shown on the enrolled bill and the date and time of day it was:

(1) signed by the governor;

(2) enacted finally without the governor's signature; or

(3) approved by the legislature after the governor's veto.

For any bill that was vetoed, the revisor shall show that it was vetoed. If appropriate, the revisor shall show that the bill was reconsidered and not approved by the legislature. If not reconsidered, the revisor shall show whether or not the legislature has subsequently adjourned sine die.

Subd. 2. Approval dates of local laws. For each special law for which the certificate of local approval required by section 645.021 has been filed with the secretary of state before the printer's copy for Laws of Minnesota is prepared, the published volume must give the date of filing. The published volume containing the special laws must include a table giving the approval date for all special laws adopted during the biennium ending on the previous December 31.

Subd. 3. Table of sections affected. Each edition of Laws of Minnesota must contain a table showing the sections of the Minnesota Statutes and the session laws affected by the acts passed at that session of the legislature.

Subd. 4. Index. Each edition of Laws of Minnesota must contain an alphabetical index of the laws contained in the edition.

History: 1984 c 480 s 6; 1988 c 479 s 3



Section 3C.07 — MINNESOTA STATUTES, HISTORICAL STATUS.

Subdivision 1. Minnesota Revised Statutes. The compilation and revision of the general and permanent statutes of Minnesota, prepared by the revisor under the provisions of Laws of Minnesota 1943, chapter 545, and filed with the secretary of state on December 28, 1944, is adopted and enacted as Minnesota Revised Statutes. Minnesota Revised Statutes must not be cited, enumerated, or otherwise treated as a session law. Acts passed at the 1945 biennial session of the legislature are not repealed or modified by the adoption of Minnesota Revised Statutes. The laws contained in Minnesota Revised Statutes are continuations of the acts from which compiled and are not new enactments.

Subd. 2. Minnesota Statutes 1945; text, coding, histories. Immediately after the end of the biennial session of the legislature in 1945, the revisor of statutes shall prepare and deliver to the commissioner of administration printer's copy for Minnesota Statutes 1945. This copy must contain all the text embodied in the "Minnesota Revised Statutes" except as provided in this chapter. The revisor shall incorporate with the body of the text of the "Minnesota Revised Statutes" the amendments made to any of its sections at the 1945 biennial session of the legislature and omit any statutes expressly repealed at that session. The laws contained in Minnesota Statutes 1945 are continuations of the acts from which compiled and are not new enactments.

The revisor shall compile and include in Minnesota Statutes 1945, in an appropriate place and classification, all general and permanent laws enacted at the 1945 biennial session. The revisor shall assign these laws appropriate chapter and section identification by the decimal system of numbering.

After each section the revisor shall place a source note indicating the chapter and section of the session law from which the section was derived.

History: 1984 c 480 s 7



Section 3C.08 — MINNESOTA STATUTES; CONTENTS.

Subdivision 1. Permanent required contents. The Revisor's Office shall publish editions of Minnesota Statutes. Minnesota Statutes must contain the Constitution of the United States, the Constitution of Minnesota, all general and permanent statutes in force, an alphabetical index, a table of permanent local laws, rules of the Supreme Court, rules of the district court, rules of other courts, rules applicable to the courts generally, and any other information the revisor considers desirable and practicable.

Subd. 2. Decimal coding system. The decimal system of numbering of sections contained in Minnesota Statutes 1945 must be continued in all future editions of Minnesota Statutes, except that alphabetical letters may be used in addition to the decimal numbers. Chapters and sections of Minnesota Statutes retain the numbers and titles given them in Minnesota Revised Statutes until changed by the revisor or by statute.

Subd. 3. Headnotes. The headnotes of the sections of any edition of the Minnesota Statutes printed in boldface type are mere catchwords to indicate the contents of the section and are not any part of the statute.

Subd. 4. New laws incorporated. As soon as possible after a session of the legislature has adjourned, the Revisor's Office shall incorporate into the text of Minnesota Statutes the permanent general laws enacted and the amendments made to the statutes at that session and at any extra session of the legislature. The office shall also omit any sections expressly repealed. The office shall assign appropriate chapter and section numbers to these laws and shall arrange them in proper order. After each section the office shall place a source note indicating the chapter and section of the session law from which the section was derived.

Subd. 5. Form and style changes. The form and style of Minnesota Statutes may be changed as necessary to improve its quality and to permit the use of electronic data processing equipment, computer compatible media, and other related equipment in connection with its publication.

History: 1984 c 480 s 8; 1998 c 254 art 2 s 1



Section 3C.09 — MINNESOTA STATUTES; SUPPLEMENTATION.

If the Revisor's Office does not publish an edition of Minnesota Statutes in a given year, it may publish a supplement to Minnesota Statutes. The supplement must be identified by the year of publication and to the extent possible must otherwise comply with section 3C.08.

History: 1984 c 480 s 9; 1984 c 655 art 2 s 19 subd 1



Section 3C.10 — PUBLICATION POWERS.

Subdivision 1. Editorial powers for statutes. The Revisor's Office, in preparing printer's copy for editions of statutes, may not alter the sense, meaning, or effect of any legislative act, but may:

(a) renumber sections or subdivisions and parts of sections or subdivisions;

(b) change the wording of headnotes;

(c) rearrange sections or subdivisions;

(d) combine sections or subdivisions into other sections or other subdivisions, or both;

(e) divide sections or subdivisions into other sections or subdivisions so as to give to distinct subject matters a section or subdivision number;

(f) substitute the proper section, chapter, or subdivision numbers for the terms "this act," "the preceding section," and the like;

(g) substitute figures for written words and vice versa;

(h) substitute the date on which the law becomes effective for the words "the effective date of this act," and the like;

(i) change capitalization for the purpose of uniformity;

(j) correct manifest clerical, typographical, grammatical, or punctuation errors;

(k) correct words misspelled in enrollments;

(l) change reference numbers to agree with renumbered chapters, sections, or subdivisions;

(m) delete the phrases "Minnesota Statutes," "Minnesota Statutes 1980," and phrases identifying other editions of and supplements to Minnesota Statutes if the phrases are used in a reference to a statutory section;

(n) replace gender specific words with gender neutral words and, if necessary, recast the sentences containing gender specific words; and

(o) make similar editorial changes to ensure the accuracy and utility of the publication.

Subd. 2. Agency rules. The Revisor's Office may integrate agency rules into Minnesota Statutes, or publish the rules as an adjunct to Minnesota Statutes, or coordinate publication of the rules with Minnesota Statutes.

Subd. 3. Negotiated contracts. The Revisor's Office may negotiate for all or part of the editing, indexing, compiling, and printing of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota and contract with a law book publisher for these services. The provisions of chapter 16C as they relate to competitive bidding do not apply to these contracts. No contract may be made until the revisor of statutes has consulted with the Legislative Coordinating Commission. Failure or refusal of the commission to make a recommendation promptly shall be deemed an affirmative recommendation.

History: 1984 c 480 s 10; 1986 c 444 s 4; 1995 c 186 s 4; 1998 c 386 art 2 s 5



Section 3C.11 — GENERAL PUBLICATION DUTIES.

Subdivision 1. Certificate of correctness. In preparing an edition of Minnesota Statutes, a supplement to Minnesota Statutes, or an edition of Laws of Minnesota, the Revisor's Office shall compare each section in the edition with the original section of the statutes or with the original section in the enrolled act from which the section was derived, together with all amendments of the original section. In one copy of the edition, the revisor shall attach a certificate certifying that this comparison has been made and that all sections appear to be correctly printed. The copy containing the revisor's certificate must be filed in the office of the secretary of state as a public record. All other copies of the edition must contain a printed copy of the certificate.

Subd. 2. Pamphlets. The Revisor's Office shall compose, print, and deliver pamphlets containing parts of Minnesota Statutes, parts of Minnesota Rules, or combinations of parts of the statutes and rules as may be necessary for the use of public officers and departments. The Revisor's Office shall use a standard form for the pamphlets. The cost of composition, printing, and delivery of the pamphlets, together with a reasonable fee for the revisor's services, is to be borne by the office or department requesting them. The printing must be limited to actual needs as shown by experience or other competent proof. Revenue from the revisor's fee must be deposited in the general fund.

Subd. 3. Slip laws. In the time before Laws of Minnesota is published each year, the Revisor's Office shall furnish, upon request and without charge, a copy of each law or resolution to a member of the legislature, a legislative staff member, a constitutional officer, a justice of the Supreme Court, or a judge of the Court of Appeals.

History: 1984 c 480 s 11; 1987 c 404 s 66; 1988 c 686 art 5 s 2



Section 3C.12 — SALE AND DISTRIBUTION OF STATUTES AND LAWS.

Subdivision 1. Number of copies printed. The revisor shall determine how many copies of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota are to be printed. Subject to the requirements of subdivision 2, the revisor shall determine how the copies are to be distributed and disposed of.

Subd. 2. Free distribution. The revisor shall distribute without charge copies of each edition of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota to the persons or bodies listed in this subdivision. Before distributing the copies, the revisor shall inform these persons or bodies of the cost of the publication and the availability of statutes and session laws on the Internet, and shall ask whether their work requires the full number of copies authorized by this subdivision. Unless a smaller number is needed, the revisor shall distribute:

(a) 30 copies to the Supreme Court;

(b) 30 copies to the Court of Appeals;

(c) one copy to each judge of a district court;

(d) one copy to the court administrator of each district court for use in each courtroom of the district court;

(e) one copy to each judge, district attorney, clerk of court of the United States, and deputy clerk of each division of the United States district court in Minnesota;

(f) 100 copies to the Office of the Attorney General;

(g) ten copies each to the governor's office, the Departments of Agriculture, Corrections, Education, Management and Budget, Health, Transportation, Labor and Industry, Employment and Economic Development, Natural Resources, Public Safety, Human Services, Revenue, and the Pollution Control Agency;

(h) two copies to the lieutenant governor;

(i) 20 copies each to the Departments of Administration and Commerce, state auditor, and legislative auditor;

(j) one copy each to other state departments, agencies, boards, and commissions not specifically named in this subdivision;

(k) one copy to each member of the legislature;

(l) 150 copies for the use of the senate and 200 copies for the use of the house of representatives;

(m) 50 copies to the revisor of statutes from which the revisor shall send the appropriate number to the Library of Congress for copyright and depository purposes;

(n) four copies to the secretary of the senate;

(o) four copies to the chief clerk of the house of representatives;

(p) 100 copies to the State Law Library;

(q) 100 copies to the Law School of the University of Minnesota;

(r) five copies each to the Minnesota Historical Society and the secretary of state;

(s) one copy each to the public library of the largest municipality of each county if the library is not otherwise eligible to receive a free copy under this section or section 15.18; and

(t) one copy to each county library maintained pursuant to chapter 134, except in counties containing cities of the first class. If a county has not established a county library pursuant to chapter 134, the copy shall be provided to any public library in the county.

Subd. 3. Marking of state copies. Copies of Minnesota Statutes distributed to public officers, except members and officers of the legislature and officers of the United States, must be marked with the words "State Copy" and kept for the use of the office.

Subd. 4. Sale to county officers. Each county shall purchase from the revisor one copy each for the use of the county attorney, sheriff, auditor, treasurer, county recorder, and superintendent of schools.

Subd. 5. Sale to city and town officers. Each city and town shall purchase from the revisor the number of copies the city or town determines is needed for the use of each clerk of the city or town.

Subd. 6. Sale to state departments. A department, agency, board, commission, or other instrumentality of the state listed in this section may purchase from the revisor of statutes any additional copies which may be required.

Subd. 7. Sale price. The revisor shall fix a reasonable sale price of an edition of Minnesota Statutes, supplement to Minnesota Statutes, or edition of Laws of Minnesota. Revenue from the sale of the Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota must be deposited in the general fund.

History: 1984 c 480 s 12; 1984 c 654 art 5 s 58; 1985 c 14 s 1; 1985 c 248 s 1; 1Sp1985 c 13 s 73; 1Sp1985 c 14 art 9 s 75; 1Sp1986 c 3 art 1 s 82; 1987 c 275 s 1; 1987 c 404 s 67; 1988 c 686 art 5 s 3; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 254 art 2 s 2; 1999 c 250 art 1 s 37; 1Sp2001 c 4 art 6 s 2; 2003 c 112 art 2 s 50; 2003 c 130 s 12; 2004 c 206 s 52; 2009 c 101 art 2 s 109



Section 3C.13 — LEGAL STATUS OF STATUTES.

Any volume of Minnesota Statutes, supplement to Minnesota Statutes, and Laws of Minnesota certified by the revisor according to section 3C.11, subdivision 1, is prima facie evidence of the statutes contained in it in all courts and proceedings.

Revised Laws of Minnesota 1905, General Statutes of Minnesota 1913, General Statutes of Minnesota 1923, Mason's Minnesota Statutes 1927, and supplements, appendix and addenda, or added volumes to these publications are prima facie evidence of the statutes contained in them in all courts and proceedings.

History: 1984 c 480 s 13; 1984 c 655 art 2 s 19 subd 2






Chapter 3D — MINNESOTA SUNSET ACT



Chapter 3E — UNIFORM ELECTRONIC LEGAL MATERIAL ACT

Section 3E.01 — SHORT TITLE.

This chapter may be cited as the "Uniform Electronic Legal Material Act."

History: 2013 c 7 s 1,11



Section 3E.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms in this section have the meanings given them.

Subd. 2. Electronic. "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

Subd. 3. Legal material. "Legal material" means, whether or not in effect:

(1) the Minnesota Constitution;

(2) Laws of Minnesota;

(3) Minnesota Statutes; or

(4) Minnesota Rules.

Subd. 4. Official publisher. "Official publisher" means:

(1) for the Minnesota Constitution, the revisor of statutes;

(2) for Laws of Minnesota, Minnesota Statutes, and Minnesota Rules, the revisor of statutes.

Subd. 5. Publish. "Publish" means to display, present, or release to the public or cause to be displayed, presented, or released to the public by the official publisher.

Subd. 6. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Subd. 7. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

History: 2013 c 7 s 2,11



Section 3E.03 — APPLICABILITY.

This chapter applies to all legal material in an electronic record that is designated as official under section 3E.04 and first published electronically on or after January 1, 2015.

History: 2013 c 7 s 3,11



Section 3E.04 — LEGAL MATERIAL IN OFFICIAL ELECTRONIC RECORD.

Subdivision 1. Electronic publication only; requirements. If an official publisher publishes legal material only in an electronic record, the publisher shall:

(1) designate the electronic record as official; and

(2) comply with sections 3E.05, 3E.07, and 3E.08.

Subd. 2. Electronic and nonelectronic publication. An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as official if the publisher complies with sections 3E.05, 3E.07, and 3E.08.

History: 2013 c 7 s 4,11



Section 3E.05 — AUTHENTICATION OF OFFICIAL ELECTRONIC RECORD.

An official publisher of legal material in an electronic record that is designated as official under section 3E.04 shall authenticate the record. To authenticate an electronic record, the publisher shall provide a method for a user to determine that the record received by the user from the publisher is unaltered from the official record published by the publisher.

History: 2013 c 7 s 5,11



Section 3E.06 — EFFECT OF AUTHENTICATION.

Subdivision 1. Presumption of accuracy. Legal material in an electronic record that is authenticated under section 3E.05 is presumed to be an accurate copy of the legal material.

Subd. 2. Presumption in another state. If another state has adopted a law substantially similar to this chapter, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.

Subd. 3. Burden of proof. A party contesting the authentication of legal material in an electronic record authenticated under section 3E.05 has the burden of proving by a preponderance of the evidence that the record is not authentic.

History: 2013 c 7 s 6,11



Section 3E.07 — PRESERVATION AND SECURITY OF LEGAL MATERIAL IN OFFICIAL ELECTRONIC RECORD.

Subdivision 1. Preservation and security required. An official publisher of legal material in an electronic record that is or was designated as official under section 3E.04 shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.

Subd. 2. Requirements if preservation in electronic form. If legal material is preserved under subdivision 1 in an electronic record, the official publisher shall:

(1) ensure the integrity of the record;

(2) provide for backup and disaster recovery of the record; and

(3) ensure the continuing usability of the material.

History: 2013 c 7 s 7,11



Section 3E.08 — PUBLIC ACCESS TO LEGAL MATERIAL IN OFFICIAL ELECTRONIC RECORD.

An official publisher of legal material in an electronic record that is required to be preserved under section 3E.07 shall ensure that the material is reasonably available for use by the public on a permanent basis.

History: 2013 c 7 s 8,11



Section 3E.09 — STANDARDS.

In implementing this chapter, an official publisher of legal material in an electronic record shall consider:

(1) standards and practices of other jurisdictions;

(2) the most recent standards regarding authentication of, preservation and security of, and public access to legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies;

(3) the needs of users of legal material in an electronic record;

(4) the views of governmental officials and entities and other interested persons; and

(5) to the extent practicable, methods and technologies for the authentication of, preservation and security of, and public access to legal material which are compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted a law substantially similar to this chapter.

History: 2013 c 7 s 9,11



Section 3E.10 — RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, United States Code, title 15, section 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, United States Code, title 15, section 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, United States Code, title 15, section 7003(b).

History: 2013 c 7 s 10,11









Chapters 4 - 9 — CONSTITUTIONAL OFFICES AND DUTIES

Chapter 4 — GOVERNOR

Section 4.01 — CUSTODIAN OF STATE PROPERTY.

In addition to the powers and duties prescribed by the Constitution, the governor shall be the custodian of all property of the state not especially entrusted by law to other officers and may take possession thereof without legal process and adopt such measures for its safekeeping as the governor deems proper.

History: (54) RL s 26; 1986 c 444



Section 4.03 — PROCLAMATIONS.

When the governor convenes the legislature in extra session it shall be done by proclamation, giving to the members such notice as the governor deems necessary of the time of meeting; and when assembled the governor shall inform them of the purposes for which they are convened. The governor shall set apart and proclaim one day in each year as a day of solemn and public thanksgiving to Almighty God for blessings to the people and no business shall be transacted on that day at any of the departments of state. All proclamations of the governor required or authorized by law shall be filed with the secretary of state.

History: (57) RL s 28; 1986 c 444



Section 4.034 — ENROLLED BILLS.

When the governor signs an enrolled bill to finally enact it into law as provided by the Constitution, the governor shall note on the enrolled bill the date and time of day of signing. The governor shall then file the bill with the secretary of state.

When the governor vetoes a bill, the governor shall file a notice with the secretary of state indicating the chapter number of the vetoed bill.

When the governor neither signs nor vetoes a bill and legislative adjournment does not prevent its return, then the governor shall file the bill with the secretary of state with a notice that the governor is allowing the bill to become law without the governor's signature. If legislative adjournment does prevent its return, then the governor shall file a notice with the secretary of state indicating that the bill has been pocket vetoed. The notice must identify the enrolled bill by chapter number. The bill itself must be retained in the records of the governor's office.

History: 1988 c 479 s 4



Section 4.035 — EXECUTIVE ORDERS.

Subdivision 1. Applicability. A written statement or order executed by the governor pursuant to constitutional or statutory authority and denominated as an executive order, or a statement or order of the governor required by law to be in the form of an executive order, shall be uniform in format, shall be numbered consecutively, and shall be effective and expire as provided in this section. Executive orders creating agencies shall be consistent with the provisions of this section and section 15.0593.

Subd. 2. Effective date. An executive order issued pursuant to sections 12.31 to 12.32 or any other emergency executive order issued to protect a person from an imminent threat to health and safety shall be effective immediately and shall be filed with the secretary of state and published in the state register as soon as possible after its issuance. Emergency executive orders shall be identified as such in the order. Any other executive order shall be effective upon 15 days after its publication in the state register and filing with the secretary of state. The governor shall submit a copy of the executive order to the commissioner of administration to facilitate publication in the State Register.

Subd. 3. Expiration date. Unless an earlier date is specified by statute or by executive order, an executive order shall expire 90 days after the date that the governor who issued the order leaves office.

History: 1977 c 305 s 2; 1986 c 444; 2007 c 148 art 2 s 3



Section 4.04 — POWERS.

Subdivision 1. Appointments; state seal. The governor shall appoint and when necessary commission all officers and employees of the state whose selection is not otherwise provided for by law and, at pleasure, may remove any such appointee whose term of service is not by law prescribed. The governor shall exercise such powers of appointment, suspension, and removal in respect of other officials as are conferred by law. Whenever the great seal of the state is lost or worn out, the governor shall cause the same to be replaced.

Subd. 2. Delegation to lieutenant governor. The governor may delegate to the lieutenant governor such powers, duties, responsibilities and functions as are prescribed by law to be performed by the governor, subject to the governor's control, by filing a written order specifying such delegation with the secretary of state; provided, however, that no power, duty, responsibility or function imposed upon the governor by the Constitution shall be delegated by such written order or otherwise.

History: (58) RL s 29; 1971 c 949 s 1; 1986 c 444



Section 4.045 — CHILDREN'S CABINET.

The Children's Cabinet shall consist of the commissioners of education, human services, employment and economic development, public safety, corrections, management and budget, health, administration, Housing Finance Agency, and transportation, and the director of the Office of Strategic and Long-Range Planning. The governor shall designate one member to serve as cabinet chair. The chair is responsible for ensuring that the duties of the Children's Cabinet are performed.

History: 1993 c 224 art 4 s 6; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12; 2004 c 206 s 52; 2009 c 101 art 2 s 109



Section 4.055 — GOVERNOR'S RESIDENCE EMPLOYEES AND GOVERNOR APPOINTEE BACKGROUND CHECKS.

The governor's office may request a check of:

(1) systems accessible through the criminal justice data communications network, including, but not limited to, criminal history, predatory offender registration, warrants, and driver's license record information from the Department of Public Safety;

(2) the statewide supervision system maintained by the Department of Corrections; and

(3) national criminal history information maintained by the Federal Bureau of Investigation;

on candidates for positions within the governor's residence or appointment by the governor. The candidate shall provide the governor's office with a written authorization to conduct the check of these systems. For a check of the national criminal history information, the request must also include a set of fingerprints which shall be sent to the Bureau of Criminal Apprehension. The bureau has the authority to exchange the fingerprints with the FBI to facilitate the national background check. The superintendent may recover fees associated with the background checks from the governor's office.

History: 2006 c 260 art 3 s 1



Section 4.06 — VACANCY; SUCCESSION; DISABILITY.

(a) When a vacancy occurs, from any cause whatever, in the office of governor, the lieutenant governor shall become governor and the last duly elected president of the senate shall become lieutenant governor for the remainder of the term. When a vacancy occurs, from any cause whatever, in the office of governor and in the office of lieutenant governor, the president of the senate shall become governor for the remainder of the term. If there be no president of the senate, then the speaker of the house shall become governor for the remainder of the term; or if there be none, then the secretary of state, or the auditor, or the attorney general, in that order, shall upon resignation from office, become governor for the remainder of the term.

(b) In case of the death or other failure to take office of the governor-elect, the lieutenant governor-elect shall become governor from the same time and in the same manner and for the same term as provided for the governor-elect. In case of the death or other failure to take office of both the governor-elect and lieutenant governor-elect, the last duly elected president of the senate, or in the case of death or other failure to take office, the last duly elected speaker of the house, or in the case of death or other failure to take office, the secretary of state-elect, or under the same circumstances the auditor-elect, or the attorney general-elect, in that order shall become governor from the same time and in the same manner and for the same term as provided for the governor-elect.

(c) If the governor transmits to the president of the senate and the speaker of the house a written declaration of an inability to discharge the powers and duties of the office of governor, and until the governor transmits a written declaration to the contrary, the powers and duties of the governor shall be discharged by the lieutenant governor.

(d) The governor may be declared unable to discharge the powers and duties of the office if a declaration is signed by four out of five of the following persons and transmitted to the president of the senate and the speaker of the house: the chief justice of the Supreme Court, the lieutenant governor, the governor's chief of staff, the governor's personal physician, and a member of the governor's cabinet designated in advance by the governor. If no cabinet member has been designated, three out of four shall be sufficient. The lieutenant governor shall then discharge the powers and duties of the office of governor.

(e) The declaration remains in effect until the governor transmits to the president of the senate and the speaker of the house a written declaration that no inability exists, unless four out of five of the persons described in paragraph (d), or three out of four if no cabinet member has been designated, sign and transmit to the president of the senate and the speaker of the house within four days of the governor's declaration a declaration that the governor is unable to discharge the powers and duties of the office. In that event, the lieutenant governor shall continue to discharge the duties of the office until the legislature decides the issue, assembling within 48 hours for that purpose if not in session. If the legislature, within 21 days after receipt of the declaration that the governor is unable to discharge the powers and duties of the office or, if the legislature is not in session, within 21 days after being required to assemble, determines by two-thirds vote of both houses that the governor is unable to discharge the powers and duties of the office, the lieutenant governor shall continue to discharge the powers and duties of the office. Otherwise, the governor shall resume the powers and duties of the office.

History: 1961 c 573 s 1; 1973 c 720 s 76 subd 2; 1986 c 444; 1995 c 98 s 1; 2003 c 112 art 2 s 50



Section 4.07 — GOVERNOR AS STATE AGENCY FOR FEDERAL FUNDS.

Subdivision 1. When no state agency is designated. Whenever the United States of America, pursuant to federal law or any rule or regulation promulgated thereunder, makes available to the state of Minnesota or any department, agency, governmental subdivision, or other instrumentality thereof funds for any purpose and no state agency has been otherwise designated by law to apply for, receive, and accept such federal funds, the governor is hereby designated as the state agency for such purpose.

Subd. 2. State agency named to act instead. The governor may designate a state agency or agencies to act for the governor in applying for, receiving, and accepting federal funds under the provisions of subdivision 1.

Subd. 3. Federal and state law; appropriation of funds. The governor or any state department or agency designated by the governor shall comply with any and all requirements of federal law and any rules and regulations promulgated thereunder to enable the application for, the receipt of, and the acceptance of such federal funds. The expenditure of any such funds received shall be governed by the laws of the state except insofar as federal requirements may otherwise provide. All such money received by the governor or any state department or agency designated by the governor for such purpose shall be deposited in the state treasury and, subject to section 3.3005, are hereby appropriated annually in order to enable the governor or the state department or agency designated by the governor for such purpose to carry out the purposes for which the funds are received. None of such federal money so deposited in the state treasury shall cancel and they shall be available for expenditure in accordance with the requirements of federal law.

History: 1965 c 901 s 87; 1986 c 444; 1998 c 366 s 16; 2013 c 134 s 8



Section 4.071 — OIL OVERCHARGE MONEY.

Subdivision 1. Appropriation required. "Oil overcharge money" means money received by the state as a result of litigation or settlements of alleged violations of federal petroleum pricing regulations. Oil overcharge money may not be spent until it is specifically appropriated by law.

Subd. 2. Minnesota resources projects. The legislature intends to appropriate one-half of the oil overcharge money for projects that have been reviewed and recommended by the Legislative-Citizen Commission on Minnesota Resources. A work plan must be prepared for each proposed project for review by the commission. The commission must recommend specific projects to the legislature.

Subd. 3. [Repealed, 1998 c 273 s 15]

History: 1988 c 686 art 1 s 36; 1988 c 690 s 1; 1989 c 335 art 1 s 269; 1990 c 568 art 2 s 1; 1994 c 483 s 1; 2006 c 243 s 21



Section 4.075 — ADMINISTRATION OF HIGHWAY SAFETY PROGRAM; FEDERAL FUNDS.

Subdivision 1. Duties. The governor of this state shall be responsible for the administration of the state's highway safety program and, consistent with state law, may contract and cooperate with, and act as agent for state and federal agencies, political subdivisions, and public and private organizations in order to effectuate the purposes of the National Highway Safety Act of 1966 and any amendments or regulations thereto to the end that available federal money and other benefits for such purposes may be obtained. The governor may designate an appropriate agency of this state through which this state's safety program may be administered.

Subd. 2. Federal money. The governor shall provide for the receipt, allocation, and disbursement of federal money received pursuant to this act in accordance with state and federal laws and regulations.

Subd. 3. Local programs. Counties, cities, towns, municipalities, and other political subdivisions are authorized to administer local highway safety programs which have been approved by the governor as part of the state highway safety program and to receive such funds as may be available for such purposes, subject to applicable federal laws and regulations and the approval of the governor.

History: 1967 c 443 s 1-3



Section 4.077 — ST. PAUL LANDMARK AUTHORITY.

Subdivision 1. Plan to renovate courts building. (a) The Old Federal Courts Building in the city of St. Paul, called in this section the "courts building," is an outstanding example of federal architecture of its period and a significant symbol of constitutional government which spans much of this state's history. Its acquisition, preservation, and appropriate use is a concern of the state and an important aspect of state policy declared in the Historic Sites Act of 1965.

(b) The legislature is informed that feasible renovation and remodeling of the structure of this historic site would make it suitable to meet existing and foreseeable need of the state for school, classroom, and other educational use, or for use in the protection of public health, and such practical adaptation of the courts building should not be incompatible, but rather in keeping with, continued observance of the building as an historic monument.

(c) National policy expressed in enactments of the Congress (including, but not necessarily limited to, the Surplus Property Act of 1944 and Federal Property and Administrative Services Act of 1949) make this historic site, now held by and subject to the control of the administrator of the General Service Administration, available to this state, its political subdivisions or instrumentalities upon compliance with the conditions of the statutes and rules promulgated thereunder for educational use or use in the protection of the public health, or as an historic monument for the benefit of the public.

Subd. 2. Public corporation created. (a) To implement state and national policy a public corporation sole is hereby created in the persons of the governors of the state of Minnesota, that is, in the person of the incumbent governor and in the person of each successor in turn, named "the Governor's Office for a Minnesota Landmark," but referred to herein as "the corporation."

(b) The purpose of the corporation is the acquisition, preservation, and appropriate use for the public benefit of the courts building, a public purpose, and in pursuance of this purpose it has the powers and duties herein enumerated.

(c) The corporation is empowered to take title to the courts building by a donative grant as an instrumentality of the state, with such restrictions and conditions compatible with appropriate use of the courts building as may be imposed by federal authority, but it shall first determine, after consideration of all relevant factors, including but not limited to potential income from all sources, that ownership and appropriate use will be feasible and probably self-supporting.

(d) "Appropriate use" as a purpose of the corporation created by Laws 1971, chapter 605, means that the corporation will own, control, manage, and use the courts building if the courts building is transferred to it:

(1) to provide space therein by lease or other arrangement to tax-supported and other nonprofit educational institutions for school, classroom, or other educational use, or use in protection of public health; or

(2) as an historic monument; and

(3) whether or not used as in clause (1) or (2), for such other use, private and public, as may be compatible with the conditions and restrictions of the grant, permissible under controlling law and rule governing the use under the grant, and in accord with the purpose of the corporation.

Subd. 3. Associates of corporation. Associates of the corporation are:

(1) members of the executive council of the Minnesota Historical Society;

(2) members of the Capitol Area Architectural and Planning Board;

(3) the mayor and members of the council of the city of St. Paul; and

(4) members of a Minnesota nonprofit corporation that shows by its application on behalf of its members who desire to be associates that in pursuit of a purpose expressed in its articles it is engaged in an effort to save the courts building for the public benefit,

who request the corporation to be named an associate. An associate is not a member of the corporation.

Subd. 4. Board of advisors. The corporation has a board of advisors consisting of a number, not more than nine, of advisors limited by the corporation bylaws. The corporation may delegate by a bylaw to the board of advisors specified duties and authority in the management of the corporation property and affairs within the area of the authority of the corporation. The term of an advisor is four years except that the first appointments shall be so limited as to result in a staggered ending of terms with about one-half terminating each two years. An advisor receives no compensation but is reimbursed for actual expenses necessarily incurred in the business of the corporation as its bylaws may provide.

Subd. 5. Powers. In addition to the powers elsewhere given to the corporation it has the following general powers:

(1) to have succession until dissolved by law;

(2) to sue and be sued in its corporate name;

(3) to adopt, alter, and use a corporate seal which shall be judicially noticed;

(4) to accept, hold, and administer gifts and bequests of money, securities, or other personal property of whatsoever character, absolutely or on trust, for the purposes for which the corporation is created. Unless otherwise restricted by the terms of the gift or bequest, the corporation is authorized to sell, exchange, or otherwise dispose of and to invest or reinvest in such investments as it may determine from time to time the money, securities, or other property given or bequeathed to it. The principal of such corporate funds and the income therefrom, and all other revenues received by it from any source whatsoever shall be placed in such depositories as the board of directors shall determine and shall be subject to expenditure for corporate purposes;

(5) to enter into contracts generally and to execute all instruments necessary or appropriate to carry out its corporate purposes;

(6) to appoint and prescribe the duties of officers, agents, and employees as may be necessary to carry out its work and to compensate them;

(7) to purchase all supplies and materials necessary for carrying out of its purposes;

(8) to accept from the United States or the state of Minnesota, or any of their agencies, moneys or other assistance whether by gift, loan, or otherwise, to carry out its corporate purposes, and to enter into such contracts with the United States or the state of Minnesota, or any of the agencies of either, or with any of the political subdivisions of the state, as it may deem proper and consistent with the purposes of this section;

(9) to adopt such bylaws and rules as it deems necessary for the administration of its functions and the accomplishment of its purpose, including among other matter the establishment of a business office and the rules, the use of the courts building, and the administration of corporation funds;

(10) to contract and make cooperative agreements with federal, state, and municipal departments and agencies and private corporations, associations, and individuals for the use of the corporation property, including but not limited to rental agreements and concessions;

(11) to convey its property, real and personal, should the accomplishment of its purpose prove to be not feasible or compliance with the terms and conditions of the grant of the courts building appear to be impractical;

(12) to operate and maintain and furnish, restore, and as needed or suitable from time to time, renovate and remodel the courts building; and to accomplish its purpose and in execution of its powers, to borrow money and issue its debentures payable from income either unsecured or secured by pledge of revenues to be derived from the operation of its property or from other sources, or both, and to agree, if in consonance with national policy, that income derived from property conveyed to it by federal authority in excess of costs of repair, rehabilitation, restoration, and maintenance will be used by it only for park or recreational purposes, and to fulfill such agreement; and in its corporate discretion to use any such excess income which has not been so committed for park or recreation purposes, or for educational purposes by supporting educational institutions or activity, or for both of such purposes, and generally to do any and all lawful acts necessary or appropriate to carry out the purposes for which it is created.

Provided, however, that the state of Minnesota is not and shall not be held liable on any contract of the corporation for the payment of money or otherwise except as the legislature may expressly assume or accept responsibility, but this limitation does not prevent or limit the authority of a state department or agency to contract with the corporation for the rental of space, or for any other purpose, if the contract is within the general authority of the department or agency and there are funds available to it.

History: 1971 c 605 s 2-6; Ex1971 c 3 s 100 subds 2,4; 1975 c 271 s 6; 1985 c 248 s 70; 1986 c 444; 2005 c 10 art 1 s 1



Section 4.46 — WASHINGTON OFFICE.

The governor may appoint employees for the Washington, D.C., office of the state of Minnesota and may prescribe their duties. In the operation of the office, the governor may expend money appropriated by the legislature for promotional purposes in the same manner as private persons, firms, corporations, and associations expend money for promotional purposes. Promotional expenditures for food, lodging, or travel are not governed by the travel rules of the commissioner of management and budget.

History: 1991 c 345 art 2 s 7; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 4.47 — REPORT ON COMPULSIVE GAMBLING.

The governor shall report to the legislature by February 1 of each odd-numbered year on the state's progress in addressing the problem of compulsive gambling. The report must include:

(1) a summary of available data describing the extent of the problem in Minnesota;

(2) a summary of programs, both governmental and private, that

(i) provide diagnosis and treatment for compulsive gambling;

(ii) enhance public awareness of the problem and the availability of compulsive gambling services;

(iii) are designed to prevent compulsive gambling and other problem gambling by elementary and secondary school students and vulnerable adults; and

(iv) offer professional training in the identification, referral, and treatment of compulsive gamblers;

(3) the likely impact on compulsive gambling of each form of gambling; and

(4) budget recommendations for state-level compulsive gambling programs and activities.

History: 1994 c 633 art 8 s 1



Section 4.51 — EXPENSES OF GOVERNOR-ELECT.

Subdivision 1. Definitions. (a) "Governor-elect" means the person who is not currently governor and is the apparent successful candidate for the office of governor following a general election.

(b) "Commissioner" means the commissioner of the Department of Management and Budget.

Subd. 2. Transition expenses. In the fiscal year of a gubernatorial election and subject to availability of funds, the commissioner shall transfer up to $162,000 from the general contingent account in the general fund to the Department of Management and Budget. This transfer is subject to the review and advice of the Legislative Advisory Commission pursuant to section 3.30. In consultation with the governor-elect, the commissioner shall use the transferred funds to pay expenses of the governor-elect associated with preparing for the assumption of official duties as governor. The commissioner may use the transferred funds for expenses necessary and prudent for establishment of a transition office prior to the election and for dissolution of the office if the incumbent governor is reelected or after the inauguration of a new governor. Expenses of the governor-elect may include suitable office space and equipment, communications and technology support, consulting services, compensation and travel costs, and other reasonable expenses. Compensation rates for temporary employees hired to support the governor-elect and rates paid for consulting services for the governor-elect shall be determined by the governor-elect.

Subd. 3. Unused funds. No new obligations shall be incurred for expenses of the governor-elect after the date of the inauguration. By March 31 of the year of the inauguration, the commissioner shall return to the general contingent account any funds transferred under this section that the commissioner determines are not needed to pay expenses of the governor-elect.

History: 2006 c 282 art 14 s 8; 2010 c 215 art 12 s 23



Section 4.60 — POET LAUREATE.

(a) The position of poet laureate of the state of Minnesota is established. The Minnesota Humanities Center must solicit nominations for the poet laureate appointment and must make recommendations to the governor. After receiving recommendations from the Minnesota Humanities Center, the governor shall appoint a state poet laureate and conduct appropriate ceremonies to honor the person appointed. The person appointed as poet laureate continues to serve in this position until the governor appoints another person.

(b) State agencies and officers are encouraged to use the services of the poet laureate for appropriate ceremonies and celebrations.

History: 2007 c 148 art 2 s 4; 2009 c 78 art 9 s 8






Chapter 4A — STRATEGIC AND LONG-RANGE PLANNING

Section 4A.01 — STRATEGIC AND LONG-RANGE PLANNING.

Subdivision 1. Duties. The commissioner of administration is the state planning officer and is responsible for the coordination, development, assessment, and communication of information, performance measures, planning, and policy concerning the state's future. The commissioner may contract with another agency for the provision of administrative services.

Subd. 2. Long-range plan. By September 15, 2010, and every five years thereafter, the commissioner must develop an integrated long-range plan for the state based upon the plans and strategies of state agencies, public advice about the future, and other information developed under this chapter. The commissioner must coordinate activities among all levels of government and must stimulate public interest and participation in the future of the state.

The commissioner must act in coordination with the commissioner of management and budget, affected state agencies, and the legislature in the planning and financing of major public programs.

Subd. 3. Report. The commissioner must submit a report to the governor and chairs and ranking minority members of the senate and house of representatives committees with jurisdiction on state government finance by January 15 of each year that provides economic, social, and environmental demographic information to assist public and elected officials with long-term management decisions. The report must identify and assess the information important to understanding the state's two-, ten-, and 50-year outlook. The report must include the demographic forecast required by section 4A.02, paragraph (e), and information to assist with the preparation of the milestones report required by section 4A.11, and may include policy recommendations based upon the information and assessment provided.

History: 1991 c 345 art 2 s 2; 2009 c 101 art 2 s 6,109; 2013 c 134 s 9



Section 4A.02 — STATE DEMOGRAPHER.

(a) The commissioner shall appoint a state demographer. The demographer must be professionally competent in demography and must possess demonstrated ability based upon past performance.

(b) The demographer shall:

(1) continuously gather and develop demographic data relevant to the state;

(2) design and test methods of research and data collection;

(3) periodically prepare population projections for the state and designated regions and periodically prepare projections for each county or other political subdivision of the state as necessary to carry out the purposes of this section;

(4) review, comment on, and prepare analysis of population estimates and projections made by state agencies, political subdivisions, other states, federal agencies, or nongovernmental persons, institutions, or commissions;

(5) serve as the state liaison with the United States Bureau of the Census, coordinate state and federal demographic activities to the fullest extent possible, and aid the legislature in preparing a census data plan and form for each decennial census;

(6) compile an annual study of population estimates on the basis of county, regional, or other political or geographical subdivisions as necessary to carry out the purposes of this section and section 4A.03;

(7) by January 1 of each year, issue a report to the legislature containing an analysis of the demographic implications of the annual population study and population projections;

(8) prepare maps for all counties in the state, all municipalities with a population of 10,000 or more, and other municipalities as needed for census purposes, according to scale and detail recommended by the United States Bureau of the Census, with the maps of cities showing precinct boundaries;

(9) prepare an estimate of population and of the number of households for each governmental subdivision for which the Metropolitan Council does not prepare an annual estimate, and convey the estimates to the governing body of each political subdivision by June 1 of each year;

(10) direct, under section 414.01, subdivision 14, and certify population and household estimates of annexed or detached areas of municipalities or towns after being notified of the order or letter of approval by the chief administrative law judge of the State Office of Administrative Hearings;

(11) prepare, for any purpose for which a population estimate is required by law or needed to implement a law, a population estimate of a municipality or town whose population is affected by action under section 379.02 or 414.01, subdivision 14; and

(12) prepare an estimate of average household size for each statutory or home rule charter city with a population of 2,500 or more by June 1 of each year.

(c) A governing body may challenge an estimate made under paragraph (b) by filing their specific objections in writing with the state demographer by June 24. If the challenge does not result in an acceptable estimate, the governing body may have a special census conducted by the United States Bureau of the Census. The political subdivision must notify the state demographer by July 1 of its intent to have the special census conducted. The political subdivision must bear all costs of the special census. Results of the special census must be received by the state demographer by the next April 15 to be used in that year's June 1 estimate to the political subdivision under paragraph (b).

(d) The state demographer shall certify the estimates of population and household size to the commissioner of revenue by July 15 each year, including any estimates still under objection.

(e) The state demographer may contract for the development of data and research required under this chapter, including, but not limited to, population estimates and projections, the preparation of maps, and other estimates.

History: 1991 c 345 art 2 s 3; 1992 c 511 art 5 s 1; 1997 c 87 s 1; 2003 c 2 art 5 s 1; 1Sp2003 c 21 art 5 s 1; 2005 c 151 art 4 s 1; 2008 c 196 art 2 s 1; 2009 c 101 art 2 s 7,109; 2013 c 134 s 10



Section 4A.03 — POPULATION ESTIMATES AND PROJECTIONS; STATE AGENCIES.

Each state agency shall submit to the director for comment all population estimates and projections prepared by it before:

(1) submitting the estimates and projections to the legislature or the federal government to obtain approval of grants;

(2) the issuance of bonds based upon those estimates and projections; or

(3) releasing a plan based upon the estimates and projections.

History: 1991 c 345 art 2 s 4



Section 4A.04 — COOPERATIVE CONTRACTS.

(a) The director may apply for, receive, and expend money from municipal, county, regional, and other planning agencies; apply for, accept, and disburse grants and other aids for planning purposes from the federal government and from other public or private sources; and may enter into contracts with agencies of the federal government, local governmental units, the University of Minnesota, and other educational institutions, and private persons as necessary to perform the director's duties. Contracts made pursuant to this section are not subject to the provisions of chapter 16C, as they relate to competitive bidding.

(b) The director may apply for, receive, and expend money made available from federal sources or other sources for the purposes of carrying out the duties and responsibilities of the director relating to local and urban affairs.

(c) All money received by the director pursuant to this section shall be deposited in the state treasury and is appropriated to the director for the purposes for which the money has been received. The money shall not cancel and is available until expended.

History: 1992 c 513 art 4 s 27; 1998 c 386 art 2 s 6



Section 4A.06 — FIREARMS REPORT REQUIRED.

The Criminal Justice Statistical Analysis Center of the Office of Strategic and Long-Range Planning shall report to the legislature no later than January 31 of each year on the number of persons arrested, charged, convicted, and sentenced for violations of each state law affecting the use or possession of firearms. The report must include complete statistics, including the make, model, and serial number of each firearm involved, where that information is available, on each crime committed affecting the use or possession of firearms and a breakdown by county of the crimes committed.

History: 1994 c 636 art 3 s 44



Section 4A.07 — SUSTAINABLE DEVELOPMENT FOR LOCAL GOVERNMENT.

Subdivision 1. Definitions. (a) "Local unit of government" means a county, statutory or home rule charter city, town, or watershed district.

(b) "Sustainable development" means development that maintains or enhances economic opportunity and community well-being while protecting and restoring the natural environment upon which people and economies depend. Sustainable development meets the needs of the present without compromising the ability of future generations to meet their own needs.

Subd. 2. Planning guide. The Office of Strategic and Long-Range Planning must develop and publish a planning guide for local units of government to plan for sustainable development, based on the principles of sustainable development adopted by the Environmental Quality Board with advice of the Governor's Round Table on Sustainable Development. The office must make the planning guide available to local units of government within the state.

Subd. 3. Model ordinance. The Office of Strategic and Long-Range Planning, in consultation with appropriate and affected parties, must prepare a model ordinance to guide sustainable development.

Subd. 4. Specificity and distribution. The model ordinance must specify the technical and administrative procedures to guide sustainable development. When adopted by a local unit of government, the model ordinance is the minimum regulation to guide sustainable development that may be adopted. Upon completion, the Office of Strategic and Long-Range Planning must notify local units of government that the model ordinance is available, and must distribute it to interested local units.

Subd. 5. Periodic review. At least once every five years, the planning office must review the model ordinance and its use with local units of government to ensure its continued applicability and relevance.

History: 1996 c 454 s 1



Section 4A.11 — MILESTONES REPORT.

The commissioner must review the statewide system of economic, social, and environmental performance measures in use under section 16A.10, subdivision 1c, and known as Minnesota milestones. The commissioner must provide the economic, social, and environmental information necessary to assist public and elected officials with understanding and evaluating Minnesota milestones. The commissioner must report on the trends and their implications for Minnesota milestones each year and provide the commissioner of management and budget with recommendations for the use of Minnesota milestones in budget documents. The commissioner may contract for the development of information and measures.

History: 2009 c 101 art 2 s 8,109






Chapter 5 — SECRETARY OF STATE

Section 5.001 — DEFINITIONS.

Subdivision 1. Applicability. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 1a. Attempt to provide notice. "Attempt to provide notice," "attempting to provide notice," or "attempted to provide notice" as used in sections 303.17, subdivisions 2, 3, and 4; 321.0809; 321.0906; 322B.935, subdivision 3; and 323A.1004, means that the secretary of state has sent notice by mail or transmitted an e-mail to the e-mail address provided by the business entity.

Subd. 2. Business entity. "Business entity" means an organization that is formed under chapter 300, 301, 302A, 303, 308, 308A, 308B, 315, 317, 317A, 319, 319A, 321, 322A, 322B, 322C, 323, or 323A and that has filed documents with the secretary of state.

Subd. 3. Business entity filings. "Business entity filings" means any filing from a business entity and also includes filings made under chapter 333.

Subd. 4. Bulk data. "Bulk data" means data that has commercial value and is a substantial or discrete portion of or an entire formula, pattern, compilation, program, device, method, technique, process, database, or system.

History: 2009 c 101 art 2 s 9; 2011 c 106 s 1,2; 2016 c 135 art 4 s 1



Section 5.002 — E-MAIL ADDRESSES.

(a) The secretary of state is authorized to provide a field on each of the forms and on each online entry screen, used to file business entity filings, Uniform Commercial Code records, and central notification system filings, for the collection of an e-mail address to which the secretary of state can forward official notices required by law and other notices to the business entity, assumed name, or the person filing the Uniform Commercial Code or central notification system record. The e-mail address may be updated by or on behalf of the business entity by sending a notification of the change to the secretary of state. No fee shall be charged for an e-mail address update.

(b) Except as provided in paragraph (c), the business entity, holder of assumed name, or other person providing the e-mail address under this section may indicate on the screen that they do not wish the e-mail address provided under this section to be provided as bulk data.

(c) If the e-mail address in paragraph (b) is provided to the requester as a portion of a digitally scanned or digitally created image, as part of a specific request for the records of the entity or of a specific lien debtor, the e-mail address on that image is public.

History: 2009 c 101 art 2 s 10; 2013 c 110 s 1



Section 5.01 — CUSTODIAN OF RECORDS AND STATE SEAL.

The secretary of state shall be the custodian of the state seal and of all records and documents of the state not expressly required by law to be kept by other state officials.

History: (59) RL s 30



Section 5.02 — ASSISTANTS.

The secretary of state shall appoint an assistant secretary of state, who shall perform all the duties of the office when the secretary is absent or disabled. The secretary may also employ a chief clerk, a recording clerk, and a stenographer, who, besides the duties indicated by their titles, shall perform such services in connection with the office as the secretary or the assistant may require.

History: (60) RL s 31; 1986 c 444



Section 5.05 — DUTIES OF SECRETARY.

The secretary of state shall attend at the beginning of each legislative session, to call the members of the house of representatives to order and to preside until a speaker is elected.

History: (63) RL s 32; 1961 c 561 s 1



Section 5.06 — AMENDMENT TO UNITED STATES CONSTITUTION; RATIFICATION, NOTICE.

When the legislature shall ratify any amendment to the Constitution of the United States which shall be proposed by Congress, as provided by the Constitution of the United States, it shall be the duty of the secretary of state forthwith to transmit to the administrator of general services of the United States government official notice thereof. Such notice shall include the official certificate of the secretary of state of the action of the legislature ratifying any such amendment under the hand of the secretary of state and attested by the great seal of the state.

History: (64) Ex1912 c 13 s 1; 1979 c 50 s 1



Section 5.07 — OATHS, ACKNOWLEDGMENTS.

The secretary of state shall have power to administer oaths and take acknowledgments and to certify the same, appending the great seal of the state as the seal of office.

History: (64-1) 1927 c 60 s 1; 1986 c 444



Section 5.071 — SECRETARY OF STATE'S DUTIES.

The secretary of state shall secure, file, and retain custodial control over a description, photograph, and reproduction proof of the impression of the seal for viewing by the public. The secretary shall also secure and file all historical information pertaining to the reproduction and use of the seal. The Department of Administration shall respond to any inquiries about duplication of the seal for state agencies.

History: 1983 c 119 s 3



Section 5.08 — LEGISLATIVE MANUAL.

Subdivision 1. Preparation. The secretary of state shall prepare, compile, edit, and distribute for use at each regular legislative session, a convenient manual, properly indexed, and containing: The federal and state Constitutions; the acts of Congress relating to the organization of the territory and state; the rules of order and joint rules of the two houses, and lists of their members, committees and employees; the names of all state officials, whether elected or appointed, and of all persons holding office from this state under the national government; the places where the said several officials reside, and the annual compensation of each; and statistical and other information of the kind heretofore published in the legislative manuals.

Subd. 2. Distribution. 10,000 copies of the legislative manual shall be printed and distributed as follows:

(1) up to 20 copies shall be available to each member of the legislature on request;

(2) 50 copies to the State Historical Society;

(3) 25 copies to the state university;

(4) 60 copies to the state library;

(5) two copies each to the Library of Congress, the Minnesota veterans homes, the universities, the high schools, academies, seminaries, and colleges of the state, and the public libraries of the state;

(6) one copy each to other state institutions, the elective state officials, the appointed heads of departments, the officers and employees of the legislature, the justices of the Supreme Court, the judges of the Court of Appeals and the district court, the senators and representatives in Congress from this state, and the county auditors, recorders, and attorneys;

(7) one copy to each school, to be distributed through the superintendent of each school district; and

(8) the remainder may be disposed of as the secretary of state deems best.

History: 1943 c 337 s 1,2; 1947 c 108 s 1; 1967 c 148 s 2; 1975 c 204 s 65; 1975 c 321 s 2; 1977 c 455 s 67; 1979 c 333 s 59; 1981 c 356 s 252; 1983 c 247 s 4; 2004 c 293 art 2 s 1



Section 5.09 — LEGISLATIVE MANUAL, STUDENTS' EDITION.

The secretary of state may prepare, compile, edit, and distribute a brief edition of the legislative manual, as provided in section 5.08, suitable for school pupils.

History: 1959 c 415 s 1; 1977 c 455 s 68; 1992 c 513 art 3 s 18



Section 5.12 — CERTIFICATES AND CERTIFICATIONS.

Subdivision 1. Fees. The secretary of state shall charge a fee of $5 for each certificate or certification of a copy or electronically transmitted image of any document filed in the Office of the Secretary of State. The secretary of state shall charge a fee of $3 for a copy or electronically transmitted image of an original business entity filing. The secretary of state shall charge a fee of $3 for a copy or electronically transmitted image of each subsequent business entity filing. The secretary of state shall charge a fee of $3 for a copy or electronically transmitted image of any other document filed with the secretary of state. At the time of filing, the secretary of state may provide at the public counter, without charge, a copy of a filing, ten or fewer pages in length, to the person making the filing.

Subd. 2. Certificate of good standing. Upon payment of the proper fee, the secretary of state shall issue a certificate of good standing to a person when a business entity is in good standing as defined in section 5.26.

Subd. 3. Certificate of not in good standing. Upon payment of the proper fee, the secretary of state shall issue a certificate of not in good standing to a person when a business entity is not in good standing as defined in section 5.26.

Subd. 4. Certificate of registration. Upon payment of the proper fee, the secretary of state shall issue a certificate of registration to a person when a business filing with the secretary has been made that does not create a separate legal entity.

History: 3Sp1981 c 2 art 1 s 9; 1988 c 682 s 1; 1997 c 137 s 1; 2000 c 395 s 1; 2007 c 148 art 2 s 5; 2009 c 101 art 2 s 11



Section 5.14 — TRANSACTION SURCHARGE.

The secretary of state may impose a surcharge of $20 on each transaction involving expedited service that is provided by the Office of the Secretary of State.

History: 1987 c 404 s 68; 1992 c 513 art 3 s 19; 1995 c 224 s 48; 2000 c 395 s 2



Section 5.15 — ONLINE SIGNATURES, ACKNOWLEDGMENT OR NOTARIZATION ON DOCUMENTS; PENALTIES OF PERJURY.

(a) No document submitted to the Office of the Secretary of State shall be required to be notarized. Signing a document submitted to the secretary of state constitutes "acknowledgment" as defined in section 358.41, clause (2), and "verification upon oath or affirmation" as defined in section 358.41, clause (3). A person who signs a document submitted to the secretary of state without authority to sign that document or who signs the document knowing that the document is false in any material respect is subject to the penalties of perjury set forth in section 609.48.

(b) Any document submitted to the Office of the Secretary of State online may be signed by any person as agent of any person whose signature is required by law. The signing party must indicate on the application that the person is acting as the agent of the person whose signature would be required and that the person has been authorized to sign on behalf of the applicant. The name of the person signing, entered on the online application, constitutes a valid signature by such an agent.

(c) Any document relating to a filing by a business entity or assumed name, or the filing of a document under chapter 270C, 272, 336, or 336A, submitted to the Office of the Secretary of State on paper may be signed by any person as agent of any person whose signature is required by law. The signing party must indicate on the document that it is acting as the agent of the person whose signature would be required and that it has been authorized to sign on behalf of that person.

History: 1988 c 682 s 2; 2009 c 98 s 1; 2010 c 250 art 2 s 1; 2011 c 76 art 1 s 1



Section 5.16 — CORRECTION OF DOCUMENTS.

Subdivision 1. Procedure to correct inaccurate or defective instruments. Whenever an instrument authorized to be filed with the secretary of state has been filed and is an inaccurate record of the action referred to in the instrument, contains an inaccurate or erroneous statement, or was defectively or erroneously executed, sealed, acknowledged, or verified, the instrument may be corrected by articles of correction. Whenever a filing party has erroneously filed an instrument on the record of a business entity, the filing party may file articles of correction that redirect the filing to be recorded on the appropriate business entity within 60 days of the erroneous filing. Articles of correction must be signed by the person who executed the original instrument or by a person authorized to sign on behalf of that person. In the case of an entity other than a natural person, the articles of correction must be signed by an authorized person.

Subd. 2. Articles of correction. The articles of correction must:

(1) set forth the name of the person or entity who filed the instrument;

(2) identify the instrument to be corrected by description and by the date of its filing with the secretary of state;

(3) identify the inaccuracy, error, or defect to be corrected; and

(4) set forth a statement in corrected form of the portion of the instrument to be corrected.

Subd. 3. Filing articles of correction. The articles of correction shall be delivered to the secretary of state. If the secretary of state finds that the articles of correction conform to law, the secretary of state shall, when all fees have been paid as required by law:

(1) endorse on the articles of correction the word "filed" and the month, day, and year that the articles are filed; and

(2) file and record the document in the Office of the Secretary of State.

Subd. 4. Effect of filing articles of correction. After articles of correction have been filed and recorded in the Office of the Secretary of State, the instrument as corrected is considered to have been filed on the date the original instrument was filed; except that as to persons adversely affected by the correction, the instrument as corrected is considered to have been filed on the date the articles of correction were filed. A certificate issued by the secretary of state before an instrument is corrected, with respect to the effect of filing the original instrument, is considered to be applicable to the instrument as corrected as of the date the instrument as corrected is considered to have been filed under this section.

Subd. 5. Fees. The secretary of state shall collect a fee of $35 for filing articles of correction.

History: 1988 c 682 s 3; 1991 c 205 s 2; 2010 c 250 art 2 s 2



Section 5.17 — SUBSTANTIAL COMPLIANCE.

The secretary of state may accept a filing if the information on the filing is in substantial compliance with the applicable law, even if information on the filing is not identical to equivalent information in the records of the secretary of state.

History: 1989 c 236 s 1



Section 5.19 — RETURN OF DOCUMENTS.

Whenever the secretary of state is required to return a document filed with or submitted to the Office of the Secretary of State, that obligation is satisfied if:

(1) the secretary of state provides an image of the document to the person to whom the document is to be returned by electronic mail or facsimile transmission; or

(2) the person to whom the document is to be returned is given electronic access, including printing access, to an image of the document.

History: 2008 c 203 s 1



Section 5.23 — REMOVAL OF DOCUMENTS FROM PUBLIC RECORD.

Subdivision 1. Failure to pay filing fee. If a person files an instrument authorized to be filed with the secretary of state with a payment order or item that is rejected or dishonored, the secretary of state is authorized to refuse the filing of further instruments submitted by that person or on behalf of the business entity or notary on whose behalf the prior instrument was filed or relating to the same assumed name or trademark filing. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item, any service fee, and any additional collection costs incurred to collect the amount. If the payment order or item is honored, or the delinquent amount is paid, the secretary of state must resume filing instruments submitted by that person or on behalf of that business entity or notary or relating to the same assumed name or trademark filing as of the date the payment order or item is honored and an instrument is presented for filing. The secretary may impose restrictions on the manner of payment that will be accepted for any future filings. This subdivision does not apply to financing statements filed under chapter 336 or to an effective financing statement or lien notice filed under chapter 336A.

[See Note.]

Subd. 2. Failure to pay fee. If a party enters into a continuing agreement with the secretary of state for the receipt of information or products containing information and payment for services or products is made by a payment order or item that is rejected or dishonored, the secretary shall immediately terminate the agreement. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item and any additional costs incurred to collect the amount. If the payment order or item is honored, the agreement may be reinstated and the secretary may impose restrictions on the manner of payment that will be accepted during the course of the agreement.

Subd. 3. Failure to pay direct access charges. If a customer who has subscribed with the secretary of state for direct computer access to the secretary's databases makes payment for information received with a payment order or item that is rejected or dishonored, the secretary shall immediately terminate the customer's access to the databases. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item and any additional costs incurred to collect the amount. If the payment order or item is honored, access may be restored and the secretary may impose restrictions on the methods of payment that will be acceptable.

Subd. 4. Collection of all amounts. The secretary of state must collect the face amount of the rejected or dishonored payment order or item, any service fee, and all costs of collection in every possible instance. Collection must occur whether or not the customer continues to receive the information products or access to the database. Uncollectible payment orders and items must be processed according to applicable Minnesota law.

History: 1991 c 205 s 3; 1997 c 137 s 2; 1999 c 133 s 1; 2009 c 98 s 2,3

NOTE: The amendment to subdivision 1 by Laws 2009, chapter 98, section 2, is effective 30 days after the secretary of state certifies that the information systems of the Office of the Secretary of State have been modified to implement the amendment to subdivision 1. Laws 2009, chapter 98, section 2, the effective date.



Section 5.24 — SUPPLEMENTAL FILING AND INFORMATION SERVICES.

(a) The secretary of state may offer services to the public that supplement filing and information services already authorized by law. The secretary of state may discontinue the supplemental services at any time. The services must be designed to provide the public with a benefit by improving the manner of providing, or by providing an alternative manner of payment for, existing services provided by the secretary of state.

(b) The cost of providing the supplemental services to the public, as determined by the secretary of state, must be recovered from the recipients of the services. The funds collected for the services must be deposited in the Uniform Commercial Code account and are continuously available to the secretary of state for payment of the cost of providing the supplemental services.

History: 1991 c 205 s 4



Section 5.25 — SERVICE OF PROCESS.

Subdivision 1. Who may be served. A process, notice, or demand required or permitted by law to be served upon an entity governed by chapter 221, 302A, 303, 317A, 321, 322B, 322C, 323A, 330, 540, or 543 may be served on: (1) the registered agent, if any; (2) if no agent has been appointed then on an officer, manager, or general partner of the entity; or (3) if no agent, officer, manager, or general partner can be found at the address on file with the secretary of state, the secretary of state as provided in this section.

Subd. 2. Service on motor carriers and unions, groups, or associations. When service of process is to be made on the secretary of state according to section 221.67 or 540.152, the procedure in this subdivision applies. Service must be made by filing the process, notice, or demand with the secretary of state along with the payment of a fee of $35. Within ten days of the filing with the secretary of state, a copy of the process, notice, or demand shall be sent to the defendant's last known address by the person who caused it to be served on the secretary of state.

Subd. 3. Service on certain business entities; auctioneers. When service of process is to be made on the secretary of state for entities governed by chapter 302A, 317A, 321, 322B, 322C, 323, 330, or 543, the procedure in this subdivision applies. Service must be made by filing with the secretary of state one copy of the process, notice, or demand along with payment of a $35 fee.

Subd. 4. Service on foreign corporation. (a) Service of a process, notice, or demand may be made on a foreign corporation authorized to transact business in this state by delivering to and leaving with the secretary of state, or with an authorized deputy or clerk in the secretary of state's office, one copy of it and a fee of $50 in the following circumstances: (1) if the foreign corporation fails to appoint or maintain in this state a registered agent upon whom service of process may be had; (2) whenever a registered agent cannot be found at its registered office in this state, as shown by the return of the sheriff of the county in which the registered office is situated, or by an affidavit of attempted service by a person not a party; (3) whenever a corporation withdraws from the state; or (4) whenever the certificate of authority of a foreign corporation is revoked or canceled.

However, after a foreign corporation withdraws from the state, according to section 303.16, service upon the corporation may be made according to this section only when based upon a liability or obligation of the corporation incurred within this state or arising out of any business done in this state by the corporation before the issuance of a certificate of withdrawal.

(b) A foreign corporation is considered to be doing business in Minnesota if it makes a contract with a resident of Minnesota to be performed in whole or in part by either party in Minnesota, or if it commits a tort in whole or in part in Minnesota against a resident of Minnesota. These acts are considered to be equivalent to the appointment by the foreign corporation of the secretary of state of Minnesota and successors to be its true and lawful attorney upon whom may be served all lawful process in actions or proceedings against the foreign corporation arising from or growing out of the contract or tort. One copy of the process must be served on the secretary of state, together with the address to which service is to be sent and a fee of $50. The making of the contract or the committing of the tort is considered to be the agreement of the foreign corporation that any process against it which is so served upon the secretary of state has the same legal force and effect as if served personally on it within the state of Minnesota.

Subd. 5. Service on dissolved, withdrawn, or revoked business entity. (a) Process, notice, or demand may be served on a dissolved, withdrawn, or revoked business entity that was governed by chapter 302A, 303, 317A, 321, 322B, 322C, or 323A as provided in this subdivision. The court shall determine if service is proper.

(b) If a business entity has voluntarily dissolved or has withdrawn its request for authority to transact business in this state, or a court has entered a decree of dissolution or revocation of authority to do business, service must be made according to subdivision 3 or 4, so long as claims are not barred under the provisions of the chapter that governed the business entity.

(c) If a business entity has been involuntarily dissolved or its authority to transact business in this state has been revoked, service must be made according to subdivision 3 or 4.

Subd. 6. Duties of secretary of state. In the case of service of process according to subdivision 3 or 4, the secretary of state shall immediately cause a copy of a service of process to be forwarded by certified mail addressed to the business entity:

(1) in care of the agent of the business entity, at its registered office in this state as it appears in the records of the secretary of state;

(2) at the address designated in the application for withdrawal, if the business entity has withdrawn from this state in the manner provided by law;

(3) at the address provided by the party submitting the document for service of process if the business entity's authority to do business in this state has been revoked; or

(4) at the address provided by the party submitting the document for service of process if the business entity has never been authorized to do business in this state.

Subd. 7. Time to answer. If a summons is to be served upon the secretary of state according to subdivision 3 or 4, the business entity so served has 30 days from the date of mailing by the secretary of state in which to answer the complaint.

Subd. 8. Other methods of service. Nothing in this section limits the right of a person to serve any process, notice, or demand required or permitted by law to be served upon a business entity in another manner.

History: 1995 c 128 art 1 s 1; 1997 c 137 s 3; 1999 c 133 s 2-4; 2004 c 199 art 13 s 109; 2007 c 13 art 3 s 1-3; 2012 c 187 art 1 s 1; 2015 c 21 art 1 s 1; 2016 c 135 art 4 s 2-4



Section 5.26 — GOOD STANDING.

Subdivision 1. Definition. "Good standing" means that a business entity or other filer of an assumed name or trademark filing has complied with all of the filing and registration requirements with the Office of the Secretary of State described in the entity's governing chapter. A business entity or other filer of an assumed name or trademark filing that has submitted, or on whose behalf has been submitted, a payment order or item that is rejected or dishonored, is not in good standing until the payment or item is honored or the delinquent amount is paid. The secretary of state shall note on the record of the business entity whether it is in good standing.

[See Note.]

Subd. 2. Effect of status. (a) When a business entity is in good standing it may amend its organizing document that is on file with the secretary of state.

(b) When a business entity is in good standing, the secretary of state shall issue a certificate of good standing as described in section 5.12.

(c) A business entity that is not in good standing may participate in a merger where it does not survive the merger transaction or may dissolve or terminate its existence. It may not amend its organizing document or file other documents with the secretary of state, other than documents required to return the business entity to good standing.

(d) When a business entity is not in good standing, the secretary of state shall issue a certificate of not in good standing as described in section 5.12. The secretary of state shall not issue a certificate of good standing with respect to a business entity that is not in good standing.

Subd. 3. Reinstatement. Reinstatement of good standing is controlled by the provisions of the chapter that governs the business entity.

History: 1997 c 137 s 4; 2009 c 98 s 4

NOTE: The amendment to subdivision 1 by Laws 2009, chapter 98, section 4, is effective 30 days after the secretary of state certifies that the information systems of the Office of the Secretary of State have been modified to implement the amendment to subdivision 1. Laws 2009, chapter 98, section 4, the effective date.



Section 5.29 — GLOBAL FILINGS.

(a) When a registered agent for multiple business entities files an instrument that changes its name or office address, the change for each business entity must be filed online as a separate transaction, and a separate filing fee charged. The aggregate fee for a filing under this paragraph shall not exceed $35,000.

(b) When a secured party wishes to file an amendment to a financing statement making a change in secured party or debtor name and address information, each amendment must be filed online as a separate transaction and a separate filing fee charged.

History: 2000 c 395 s 3; 2007 c 13 art 3 s 4; 2009 c 101 art 2 s 12



Section 5.30 — HELP AMERICA VOTE ACT ACCOUNT.

Subdivision 1. Establishment. The Help America Vote Act account is established as an account in the state treasury. Money received from the federal government under the Help America Vote Act, Public Law 107-252, must be deposited in the state treasury and credited to the account. Money appropriated from the general fund to meet the matching requirement of section 253(b)(5) of the Help America Vote Act must be transferred to the account. Money earned from investing the assets of the account must be credited to the account. Money in the account does not cancel but remains available until expended. The account is subject to the requirements of section 254(b) of the Help America Vote Act.

Subd. 2. Appropriation. Notwithstanding section 4.07, money in the Help America Vote Act account may be spent only pursuant to direct appropriations enacted from time to time by law. Money in the account must be spent to improve administration of elections in accordance with the Help America Vote Act, the state plan certified by the governor under the act, and for reporting and administrative requirements under the act and plan. Money in the account must be used in a manner that is consistent with the maintenance of effort requirements of section 254(a)(7) of the Help America Vote Act, Public Law 107-252, based on the level of state expenditures for the fiscal year ending June 30, 2000.

History: 1Sp2003 c 7 s 1



Section 5.31 — STATEWIDE VOTER REGISTRATION SYSTEM.

The secretary of state may sell intellectual property rights associated with the statewide voter registration system to other states or to units of local government in other states. Receipts from the sale must be deposited in the state treasury and credited to the Help America Vote Act account.

History: 2005 c 156 art 2 s 1



Section 5.33 — RETURNING COMBAT VETERANS.

If any Minnesota business or nonprofit corporation, limited liability company, cooperative, limited partnership, or limited liability partnership has been administratively or statutorily dissolved, revoked, or terminated after December 31, 2006, for failure to file an annual or periodic report with the Office of the Secretary of State during a calendar year when an individual with substantial responsibility for the operation of the dissolved, revoked, or terminated business or nonprofit corporation, limited liability company, cooperative, limited partnership, or limited liability partnership was serving in active military service in the armed forces of the United States, including the reserves or National Guard, as defined in section 190.05, subdivision 5b or 5c, or was engaged in employment outside of the United States essential to the prosecution of a war or to the national defense, as designated by the United States Congress or the United States Department of Defense, the secretary of state shall waive any reinstatement fee otherwise required by law.

History: 2008 c 363 art 13 s 13



Section 5.34 — ANNUAL RENEWAL FILINGS.

(a) Any business registered with the secretary of state required to file an annual renewal in order to maintain its active status, good standing, or existence under Minnesota Statutes shall file that renewal, whether online or otherwise, in a format that states:

(1) the name in Minnesota of the organization for which the renewal is filed;

(2) the name of the organization in the jurisdiction in which it is organized, if different;

(3) the address of the registered office or designated office and the name of the registered agent of the organization for service of process, if any;

(4) the jurisdiction in which the organization is organized, if that jurisdiction is not Minnesota;

(5) the name and business address of the officer or other person exercising the principal functions of the president of a nonprofit corporation, manager of a limited liability company, or chief executive officer of a corporation or cooperative;

(6) the address of the principal executive office of a domestic business corporation or of a limited liability company or the principal place of business of a cooperative, if different from the registered office address;

(7) the address of the designated office and the name, street, and mailing address of the agent for service of process in Minnesota of a limited partnership or foreign limited partnership;

(8) the street and mailing address of the principal office of a limited partnership;

(9) the street and mailing address of the chief executive office of a partnership and, if different, the street address of an office of a partnership in Minnesota, if any;

(10) the name, street, mailing address, and telephone number of an individual who may be contacted for purposes other than services of process on behalf of a limited partnership or a limited liability partnership, if the agent for the limited liability partnership, limited partnership, or foreign limited partnership is not an individual; and

(11) the e-mail address of the organization to which notices from the secretary of state will be directed, if the organization has an e-mail address.

(b) Any business entity filed with the secretary of state whose articles were first filed with the commissioner of commerce need not file an annual renewal with the secretary of state.

(c) If a cooperative formed under chapter 308A makes a change in the principal place of business on the annual renewal, the secretary of state shall update the records of that cooperative to reflect the new principal place of business without requiring an amendment to the articles of incorporation of the cooperative.

History: 2009 c 101 art 2 s 14; 2010 c 250 art 2 s 3



Section 5.35 — AUTOMATIC NAME RESERVATION.

Upon the dissolution or termination of the filing of any business entity or assumed name for failure to file the annual renewal, the secretary of state shall automatically file a name reservation to hold that name on behalf of the dissolved or terminated entity for a period of one year from the date of the dissolution or termination.

History: 2009 c 98 s 5; 2010 c 250 art 2 s 4



Section 5.36 — REGISTERED AGENT FOR SERVICE OF PROCESS.

Subdivision 1. Registered office. A business entity shall continuously maintain a registered office in this state. A registered office need not be the same as the principal place of business in this state or the principal executive office of the corporation. If the current registered office address listed in the records of the secretary of state is not an actual office location, or is solely a post office box, the business entity must provide a new registered office address that includes an actual office location and that may also include a mailing address or post office box. A fee may not be charged if the registered office address is being changed only to bring the address into compliance. The new registered office address must have been approved by the governing body of the business entity.

Subd. 2. Registered agent. A business entity formed under the laws of Minnesota may designate a registered agent in its formation document. A business entity formed under the laws of another jurisdiction must designate a registered agent when registering to do business in Minnesota. The registered agent may be a natural person residing in this state, a domestic corporation, or limited liability company, or a foreign corporation or foreign limited liability company authorized to transact business in this state. The registered agent must maintain a business office that is identical with the registered office.

Subd. 3. Change of agent or office. A business entity may change its registered office, designate or change its registered agent, or state a change in the name of its registered agent, by filing with the secretary of state a statement containing:

(1) the name of the business entity;

(2) if the address of its registered office is to be changed, the new address of its registered office;

(3) if its registered agent is to be designated or changed, the name of its new registered agent;

(4) if the name of its registered agent is to be changed, the name of its registered agent as changed;

(5) a statement that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(6) a statement that the change of registered office or registered agent was authorized by resolution approved by the affirmative vote of a majority of the governing body of the business entity present.

Subd. 4. Resignation of agent. A registered agent of a business entity may resign by filing with the secretary of state a signed written notice of resignation, including a statement that a signed copy of the notice has been given to the business entity at its principal executive office or to a legal representative of the business entity. The appointment of the agent terminates 30 days after the notice is filed with the secretary of state.

Subd. 5. Change of business address or name of agent. If the business address or name of a registered agent changes, the agent shall change the address of the registered office or the name of the registered agent, as the case may be, of each business entity represented by that agent by filing with the secretary of state a statement as required in subdivision 1, except that it need be signed only by the registered agent, need not be responsive to subdivision 3, clause (f), and must state that a copy of the statement has been mailed to each of those business entities or to the legal representative of each of those business entities.

History: 2010 c 250 art 2 s 5



Section 5.37 — NAMES INCLUDING WORDS: BANK, TRUST, INSURANCE.

Any business entity document filed through the online filing system of the secretary of state that includes the words "bank," "trust," or "insurance" in the name of the business entity may be voided, and the use of the name is at the risk of the filing party and the business entity, even though it is accepted for filing through that system, if the name implies the business of banking or insurance underwriting in this state and the entity is not authorized to carry on this business.

History: 2010 c 250 art 2 s 6



Section 5.38 — AUTHORITY TO ACCEPT FUNDS.

The secretary of state may enter into agreements with a local governmental unit to provide a technological service or project to enhance the state's election system. The secretary of state and the local governmental unit shall agree to the amount of consideration to be paid under the agreement. In addition, the secretary of state may accept federal funds for election purposes. If the secretary of state accepts federal funds and the terms of the grant do not require the state to maintain its effort, section 3.3005 does not apply. If the secretary of state accepts federal funds and the terms of the grant do require the state to maintain its effort, section 3.3005 applies. The funds accepted under this section must be deposited in accounts in the special revenue fund and are appropriated to the secretary of state for the uses authorized by this section. The secretary of state shall report by January 15 each year to the chairs and ranking minority members of the finance committees of the house of representatives and the senate with jurisdiction over the secretary of state the total amounts received in the preceding calendar year, the sources of those funds, and the uses to which those funds were or will be put. For purposes of this section, "local governmental unit" means a county, home rule charter or statutory city, town, or school district.

History: 2013 c 142 art 3 s 8



Section 5.39 — PREFILING DOCUMENT REVIEW.

Subdivision 1. Authorization and initiation. (a) The secretary of state shall conduct a prefiling review of a document proposed for filing on behalf of a business entity if the filing party submits to the secretary of state:

(1) the document to be reviewed and a nonrefundable $250 fee; and

(2) a name reservation form, if the document proposes a name change or requires the use of a name otherwise unregistered at the time the document is submitted under this subdivision.

(b) If the secretary of state determines that the prefiled document meets all applicable statutory requirements, the document shall be returned to the filing party with an approval stamp affixed to the document that includes the approval date.

(c) The fee submitted pursuant to paragraph (a) shall be deposited by the secretary of state in the state treasury and credited to the Uniform Commercial Code account for the purposes in section 336.1-110.

Subd. 2. Subsequent filing. A document approved pursuant to subdivision 1 may be filed with the secretary of state without further substantive review if:

(1) the document submitted for filing is the document submitted for prefiling review and is submitted within six months of its approval date;

(2) the appropriate filing fee is submitted by the filing party with the document being filed; and

(3) neither the applicable statutory requirements nor the status of the business entity has changed since the approval date of the prefiling review.

History: 2014 c 170 s 1



Section 5.41 — STUDY ABROAD PROGRAMS.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Postsecondary institution" means an institution that meets the eligibility requirements under section 136A.103 to participate in state financial aid programs.

(c) "Program" means a study abroad program offered or approved for credit by a postsecondary institution in which program participants travel outside of the United States in connection with an educational experience.

Subd. 2. Report. (a) A postsecondary institution must file by November 1 of each year a report on its programs with the secretary of state. The report must contain the following information from the previous academic year, including summer terms:

(1) deaths of program participants that occurred during program participation as a result of program participation;

(2) accidents and illnesses that occurred during program participation as a result of program participation and that required hospitalization; and

(3) country, primary program host, and program type for all incidents reported in clauses (1) and (2).

(b) For purposes of paragraph (a), "primary program host" is the institution or organization responsible for or in control of the majority of decisions being made on the program including, but not limited to, student housing, local transportation, and emergency response and support.

(c) Information reported under paragraph (a), clause (1), may be supplemented by a brief explanatory statement.

(d) A postsecondary institution must request, but not mandate, hospitalization and incident disclosure from students upon completion of the program.

(e) A postsecondary institution must report to the secretary of state annually by November 1 whether its program complies with health and safety standards set by the Forum on Education Abroad or a similar study abroad program standard setting agency.

Subd. 3. Secretary of state; publication of program information. (a) The secretary of state must publish the reports required by subdivision 2 on its Web site in a format that facilitates identifying information related to a particular postsecondary institution.

(b) The secretary of state shall publish on its Web site links to the United States Department of State's Consular Information Program which informs the public of conditions abroad that may affect their safety and security. The secretary of state shall also publish links to the publicly available reports on sexual assaults and other criminal acts affecting study abroad program participants during program participation. This information shall not be limited to programs subject to this section.

Subd. 4. Office of Higher Education. The secretary of state shall provide the information it posts on its Web site under subdivision 3 to the Office of Higher Education, in electronic format, at the time it posts the information. The Office of Higher Education shall post the information on its Web site and may otherwise distribute the information. In materials distributed or posted, the Office of Higher Education must reference this section.

Subd. 5. Program material. A postsecondary institution must include in its written materials provided to prospective program participants a link to the secretary of state Web site stating that program health and safety information is available at the Web site.

History: 2014 c 312 art 1 s 5; 2015 c 69 art 3 s 1,2






Chapter 5A — INTERNATIONAL STUDENT EXCHANGE ORGANIZATIONS

Section 5A.01 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. International student exchange visitor placement organization; organization. "International student exchange visitor placement organization" or "organization" means a person, partnership, corporation, or other entity that regularly arranges the placement of international student exchange visitors for the purpose, in whole or in part, of allowing the student an opportunity to attend school in the United States.

Subd. 3. International student exchange visitor; student. "International student exchange visitor" or "student" means a person 18 years of age or under, or up to age 21 if enrolled or to be enrolled in high school in this state, placed by an international student exchange visitor placement organization, who enters the United States with a nonimmigrant visa.

History: 1993 c 238 s 1



Section 5A.02 — ORGANIZATION REGISTRATION.

(a) All international student exchange visitor placement organizations that place students in schools in the state shall register with the secretary of state.

(b) Information provided to the secretary of state under this chapter is a public record.

(c) Registration must not be considered or be represented as an endorsement of the organization by the secretary of state or the state of Minnesota.

History: 1993 c 238 s 2



Section 5A.03 — ORGANIZATION APPLICATION FOR REGISTRATION.

Subdivision 1. Placing high school students in Minnesota. (a) An application for registration as an international student exchange visitor placement organization must be submitted in the form prescribed by the secretary of state. The application must include:

(1) evidence that the organization meets the standards established by the secretary of state by rule;

(2) the name, address, and telephone number of the organization, its chief executive officer, and the person within the organization who has primary responsibility for supervising placements within the state;

(3) the organization's unified business identification number, if any;

(4) the organization's Office of Exchange Coordination and Designation, United States Department of State number, if any;

(5) evidence of Council on Standards for International Educational Travel listing, if any;

(6) whether the organization is exempt from federal income tax; and

(7) a list of the organization's placements in Minnesota for the previous academic year including the number of students placed, their home countries, the school districts in which they were placed, and the length of their placements.

(b) The application must be signed by the chief executive officer of the organization and the person within the organization who has primary responsibility for supervising placements within Minnesota. If the secretary of state determines that the application is complete, the secretary of state shall file the application and the applicant is registered.

(c) Organizations that have registered shall inform the secretary of state of any changes in the information required under paragraph (a), clause (1), within 30 days of the change. There is no fee to amend a registration.

(d) Registration under this chapter is valid for one year. The registration may be renewed annually. The fee to renew a registration is $50 per year.

(e) Organizations registering for the first time in Minnesota must pay an initial registration fee of $150.

(f) Fees collected by the secretary of state under this section must be deposited in the state treasury and credited to the general fund.

Subd. 2. Placing Minnesota students in travel abroad programs. (a) A school district or charter school with enrolled students who participate in a foreign exchange or study or other travel abroad program under a written agreement between the district or charter school and the program provider must use a form developed by the Department of Education to annually report to the department by November 1 the following data from the previous school year:

(1) the number of Minnesota student deaths that occurred while Minnesota students were participating in the foreign exchange or study or other travel abroad program and that resulted from Minnesota students participating in the program;

(2) the number of Minnesota students hospitalized due to accidents and the illnesses that occurred while Minnesota students were participating in the foreign exchange or study or other travel abroad program and that resulted from Minnesota students participating in the program; and

(3) the name and type of the foreign exchange or study or other travel abroad program and the city or region where the reported death, hospitalization due to accident, or the illness occurred.

(b) School districts and charter schools must ask but must not require enrolled eligible students and the parents or guardians of other enrolled students who complete a foreign exchange or study or other travel abroad program to disclose the information under paragraph (a).

(c) When reporting the data under paragraph (a), a school district or charter school may supplement the data with a brief explanatory statement. The Department of Education annually must aggregate and publish the reported data on the department Web site in a format that facilitates public access to the aggregated data and include links to both the United States Department of State's Consular Information Program that informs the public of conditions abroad that may affect students' safety and security and the publicly available reports on sexual assaults and other criminal acts affecting students participating in a foreign exchange or study or other travel abroad program.

(d) School districts and charter schools with enrolled students who participate in foreign exchange or study or other travel abroad programs under a written agreement between the district or charter school and the program provider are encouraged to adopt policies supporting the programs and to include program standards in their policies to ensure students' health and safety.

(e) To be eligible under this subdivision to provide a foreign exchange or study or other travel abroad program to Minnesota students enrolled in a school district or charter school, a program provider annually must register with the secretary of state and provide the following information on a form developed by the secretary of state: the name, address, and telephone number of the program provider, its chief executive officer, and the person within the provider's organization who is primarily responsible for supervising programs within the state; the program provider's unified business identification number, if any; whether the program provider is exempt from federal income tax; a list of the program provider's placements in foreign countries for the previous school year including the number of Minnesota students placed, where Minnesota students were placed, and the length of their placement; the terms and limits of the medical and accident insurance available to cover participating students and the process for filing a claim; and the signatures of the program provider's chief executive officer and the person primarily responsible for supervising Minnesota students' placements in foreign countries. If the secretary of state determines the registration is complete, the secretary of state shall file the registration and the program provider is registered. Registration with the secretary of state must not be considered or represented as an endorsement of the program provider by the secretary of state. The secretary of state annually must publish on its Web site aggregated data under paragraph (c) received from the Department of Education.

(f) Program providers, annually by August 1, must provide the data required under paragraph (a), clauses (1) to (3), to the districts and charter schools with enrolled students participating in the provider's program.

(g) The Department of Education must publish the information it has under paragraph (c), but it is not responsible for any errors or omissions in the information provided to it by a school district or charter school. A school district or charter school is not responsible for omissions in the information provided to it by students and programs.

History: 1993 c 238 s 3; 1997 c 137 s 5; 2009 c 101 art 2 s 15,108; 1Sp2015 c 3 art 12 s 1



Section 5A.04 — RULES.

(a) The secretary of state shall adopt by rule standards for international student exchange visitor placement organizations. In adopting the rules, the secretary of state may adopt standards established by the Office of Exchange Coordination and Designation, United States Department of State and the Council on Standards for International Educational Travel. The secretary of state may incorporate standards established by the Office of Exchange Coordination and Designation, United States Department of State or the Council on Standards for International Educational Travel by reference and may accept an organization's designation by the Office of Exchange Coordination and Designation, United States Department of State or acceptance for listing by the Council on Standards for International Educational Travel as evidence of compliance with the standards.

(b) The secretary of state must require that an international student exchange visitor placement organization's application form for participation as a host family include a signed document complying with section 299C.62, subdivision 2, that gives the organization permission to conduct a background check on members of the host family. Sections 299C.60 to 299C.64 apply to the background check, except that for purposes of this section the term "background check crime" includes any felony.

History: 1993 c 238 s 4; 1997 c 137 s 6; 2009 c 101 art 2 s 108



Section 5A.05 — INFORMATIONAL DOCUMENT.

International student exchange organizations that have agreed to provide services to place students in the state shall provide an informational document in English, to each student, host family, and superintendent of the school district in which the student is being placed. The document must be provided before placement and must include the following:

(1) an explanation of the services to be performed by the organization for the student, host family, and school district;

(2) a summary of this chapter prepared by the secretary of state; and

(3) telephone numbers that the student, host family, and school district may call for assistance. The telephone numbers shall include, at a minimum, an in-state telephone number for the organization, and the telephone numbers of the organization's national headquarters, if any, the Office of Exchange Coordination and Designation, United States Department of State, and the Office of the Secretary of State.

History: 1993 c 238 s 5; 2009 c 101 art 2 s 108



Section 5A.06 — COMPLAINTS.

The secretary of state may, upon receipt of a complaint regarding an international student exchange organization, report the matter to the organization involved, the Office of Exchange Coordination and Designation, United States Department of State, or the Council on Standards for International Educational Travel, as the secretary of state considers appropriate. The secretary may also investigate complaints received under this section to determine if the complaint is limited to one high school or if there are systemic problems with placements made by a particular organization. The secretary of state may terminate an organization's registration if the secretary determines the organization has failed to remain in compliance with local, state, and federal statutes, rules, and regulations.

History: 1993 c 238 s 6; 2009 c 101 art 2 s 16



Section 5A.07 — VIOLATIONS; MISDEMEANOR.

A person who fails to register as required by this chapter or who willfully and knowingly gives false or incorrect information to the secretary of state in filing statements required by this chapter, whether or not the statement or report is verified, is guilty of a misdemeanor.

History: 1993 c 238 s 7






Chapter 5B — DATA PROTECTION FOR VICTIMS OF VIOLENCE

Section 5B.01 — FINDINGS; PURPOSE.

The legislature finds that individuals attempting to escape from actual or threatened domestic violence, sexual assault, or stalking frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purpose of this chapter is to enable state and local agencies to respond to requests for data without disclosing the location of a victim of domestic violence, sexual assault, or stalking; to enable interagency cooperation with the secretary of state in providing address confidentiality for victims of domestic violence, sexual assault, or stalking; and to enable program participants to use an address designated by the secretary of state as a substitute mailing address for all purposes.

History: 2006 c 242 s 1



Section 5B.02 — DEFINITIONS.

(a) For purposes of this chapter and unless the context clearly requires otherwise, the definitions in this section have the meanings given them.

(b) "Address" means a residential street address, school address, or work address of an individual, as specified on the individual's application to be a program participant under this chapter.

(c) "Applicant" means an adult, a parent or guardian acting on behalf of an eligible minor, or a guardian acting on behalf of an incapacitated person, as defined in section 524.5-102.

(d) "Domestic violence" means an act as defined in section 518B.01, subdivision 2, paragraph (a), and includes a threat of such acts committed against an individual in a domestic situation, regardless of whether these acts or threats have been reported to law enforcement officers.

(e) "Eligible person" means an adult, a minor, or an incapacitated person, as defined in section 524.5-102 for whom there is good reason to believe (i) that the eligible person is a victim of domestic violence, sexual assault, or stalking, or (ii) that the eligible person fears for the person's safety, the safety of another person who resides in the same household, or the safety of persons on whose behalf the application is made. An individual must reside in Minnesota in order to be an eligible person. A person registered or required to register as a predatory offender under section 243.166 or 243.167, or the law of another jurisdiction, is not an eligible person.

(f) "Mail" means first class letters and flats delivered via the United States Postal Service, including priority, express, and certified mail, and excluding packages, parcels, periodicals, and catalogues, unless they are clearly identifiable as pharmaceuticals or clearly indicate that they are sent by a state or county government agency.

(g) "Program participant" means an individual certified as a program participant under section 5B.03.

(h) "Stalking" means acts criminalized under section 609.749 and includes a threat of such acts committed against an individual, regardless of whether these acts or threats have been reported to law enforcement officers.

History: 2006 c 242 s 2; 2008 c 227 s 1; 2009 c 105 s 1; 2013 c 76 s 1



Section 5B.03 — ADDRESS CONFIDENTIALITY PROGRAM.

Subdivision 1. Application. The secretary of state shall certify an eligible person as a program participant when the secretary receives an application that must contain:

(1) the full legal name of the eligible person;

(2) a statement by the applicant that the applicant has good reason to believe (i) that the eligible person listed on the application is a victim of domestic violence, sexual assault, or stalking, or (ii) that the eligible person fears for the person's safety, the safety of another person who resides in the same household, or the safety of persons on whose behalf the application is made, and (iii) that the eligible person is not applying for certification as a program participant in order to avoid prosecution for a crime;

(3) a designation of the secretary of state as agent for purposes of service of process and for the purpose of receipt of mail;

(4) the phone number or numbers where the applicant or eligible person can be called by the secretary of state;

(5) the physical residential address of the eligible person, disclosure of which will increase the risk of domestic violence, sexual assault, or stalking;

(6) if mail cannot be delivered to the residential address of the eligible person, the address to which mail should be sent;

(7) a statement whether the eligible person would like information on becoming an ongoing absentee ballot recipient pursuant to section 5B.06;

(8) a statement from the eligible person that gives the secretary of state consent to confirm the eligible person's participation in Safe at Home to a third party who provides the program participant's first and last name and Safe at Home lot number listed on the program participant's card;

(9) the signature of the applicant, an indicator of the applicant's authority to act on behalf of the eligible person, if appropriate, the name and signature of any individual or representative of any person who assisted in the preparation of the application, and the date on which the application was signed; and

(10) any other information as required by the secretary of state.

Subd. 2. Filing. Applications must be filed with the secretary of state and are subject to the provisions of section 5.15.

Subd. 3. Certification. Upon filing a completed application, the secretary of state shall certify the eligible person as a program participant. Program participants shall be certified for four years following the date of filing unless the certification is canceled, withdrawn or invalidated before that date. The secretary of state shall by rule establish a renewal procedure.

Subd. 4. Changes in information. Program participants or applicants must inform the secretary of state of any changes in the information submitted on the application.

Subd. 5. Designated address. The secretary of state must designate a mailing address to which all mail for program participants is to be sent.

Subd. 6. Attaining age of majority. An individual who became a program participant as a minor assumes responsibility for changes in information and renewal when the individual reaches age 18.

History: 2006 c 242 s 3; 2008 c 227 s 2; 2013 c 76 s 2



Section 5B.04 — CERTIFICATION CANCELLATION.

(a) If the program participant obtains a legal change of identity, the participant loses certification as a program participant.

(b) The secretary of state may cancel a program participant's certification if there is a change in the program participant's legal name or contact information, unless the program participant or the person who signed as the applicant on behalf of an eligible person provides the secretary of state with prior notice in writing of the change.

(c) The secretary of state may cancel certification of a program participant if mail forwarded by the secretary to the program participant's address is returned as nondeliverable.

(d) The secretary of state may cancel a program participant's certification if the program participant is no longer an eligible person.

(e) The secretary of state shall cancel certification of a program participant who applies using false information.

History: 2006 c 242 s 4; 2013 c 76 s 3



Section 5B.05 — USE OF DESIGNATED ADDRESS.

(a) When a program participant presents the address designated by the secretary of state to any person, that address must be accepted as the address of the program participant. The person may not require the program participant to submit any address that could be used to physically locate the participant either as a substitute or in addition to the designated address, or as a condition of receiving a service or benefit, unless the service or benefit would be impossible to provide without knowledge of the program participant's physical location.

(b) A program participant may use the address designated by the secretary of state as the program participant's work address.

(c) The Office of the Secretary of State shall forward all mail sent to the designated address to the proper program participants.

(d) If a program participant has notified a person in writing, on a form prescribed by the program, that the individual is a program participant and of the requirements of this section, the person must not knowingly disclose the program participant's name, home address, work address, or school address, unless the person to whom the address is disclosed also lives, works, or goes to school at the address disclosed, or the participant has provided written consent to disclosure of the participant's name, home address, work address, or school address for the purpose for which the disclosure will be made. This paragraph does not apply to records of the judicial branch governed by rules adopted by the Supreme Court or government entities governed by section 13.045.

History: 2006 c 242 s 5; 2013 c 76 s 4; 2014 c 173 s 1



Section 5B.06 — VOTING BY PROGRAM PARTICIPANT; ABSENTEE BALLOT.

A program participant who is otherwise eligible to vote may register with the secretary of state as a permanent absentee voter. Notwithstanding section 203B.04, subdivision 5, the secretary of state is not required to send an absentee ballot application prior to each election to a program participant registered as a permanent absentee voter under this section. As soon as practicable before each election, the secretary of state shall determine the precinct in which the residential address of the program participant is located and shall request from and receive from the county auditor or other election official the ballot for that precinct and shall forward the absentee ballot to the program participant with the other materials for absentee balloting as required by Minnesota law. The program participant shall complete the ballot and return it to the secretary of state, who shall review the ballot in the manner provided by section 203B.121, subdivision 2. If the ballot and ballot materials comply with the requirements of that section, the ballot must be certified by the secretary of state as the ballot of a program participant, and must be forwarded to the appropriate electoral jurisdiction for tabulation along with all other ballots. The name and address of a program participant must not be listed in the statewide voter registration system.

History: 2006 c 242 s 6; 2013 c 131 art 1 s 1; 2014 c 264 s 1



Section 5B.07 — DATA CLASSIFICATION.

Subdivision 1. Classification of data. (a) Data collected, created, or maintained by the secretary of state related to applicants, eligible persons, and program participants are private data on individuals as defined by section 13.02, subdivision 12. A consent for release of the address from an applicant, eligible person, or program participant is not effective.

(b) A program participant's name and address maintained by a local government entity in connection with an active investigation or inspection of an alleged health code, building code, fire code, or city ordinance violation allegedly committed by the program participant are private data on individuals as defined in section 13.02.

Subd. 2. Release of data. (a) Upon request from the Bureau of Criminal Apprehension, the secretary of state may share data that are private under subdivision 1 with the Bureau of Criminal Apprehension. Private data received by the Bureau of Criminal Apprehension may be released to a law enforcement agency upon verification that the release will aid the law enforcement agency in responding to an emergency situation or a criminal complaint or conducting an investigation.

(b) Data maintained by the secretary of state, the Bureau of Criminal Apprehension, and law enforcement agencies related to the process for data sharing under this section are nonpublic data as defined in section 13.02 but may be shared among those agencies. Data related to requests received from law enforcement agencies and the Bureau of Criminal Apprehension under this section are private or nonpublic data.

History: 2006 c 242 s 7; 2008 c 227 s 3; 2009 c 105 s 2; 2013 c 76 s 5



Section 5B.08 — ADOPTION OF RULES.

Enactment of this section satisfies the requirements of section 14.388, subdivision 1 for the enactment of rules to facilitate the administration of this chapter by state and local agencies.

History: 2006 c 242 s 8



Section 5B.09 — REPORT TO LEGISLATURE.

The secretary of state shall annually report to the chairs of the legislative committees having jurisdiction over government data practices and public safety stating the number of persons participating in the Safe at Home program during the previous calendar year. The report must be submitted annually by February 1.

History: 2008 c 227 s 4



Section 5B.10 — DISPLAY AND RELEASE OF NAME PROHIBITED.

Subdivision 1. Display by landlord. If a program participant has notified the program participant's landlord in writing that the individual is a program participant and of the requirements of this section, a local ordinance or the landlord must not require the display of the program participant's name at an address otherwise protected under this chapter.

Subd. 2. Release to local government entity. A landlord may provide a program participant's name to a local government entity only in response to a specific request made in connection with an active investigation or inspection of an alleged health, building, or fire code violation, or a violation of a city ordinance allegedly committed by the program participant.

History: 2009 c 105 s 3



Section 5B.11 — LEGAL PROCEEDINGS; PROTECTIVE ORDER.

If a program participant's address is protected under section 5B.05, no person or entity shall be compelled to disclose the participant's actual address during the discovery phase of or during a proceeding before a court or other tribunal unless the court or tribunal finds that:

(1) there is a reasonable belief that the address is needed to obtain information or evidence without which the investigation, prosecution, or litigation cannot proceed; and

(2) there is no other practicable way of obtaining the information or evidence.

The court must provide the program participant with notice that address disclosure is sought and an opportunity to present evidence regarding the potential harm to the safety of the program participant if the address is disclosed. In determining whether to compel disclosure, the court must consider whether the potential harm to the safety of the participant is outweighed by the interest in disclosure. In a criminal proceeding, the court must order disclosure of a program participant's address if protecting the address would violate a defendant's constitutional right to confront a witness.

Disclosure of a participant's actual address under this section shall be limited under the terms of the order to ensure that the disclosure and dissemination of the actual address will be no wider than necessary for the purposes of the investigation, prosecution, or litigation.

Nothing in this section prevents the court or other tribunal from issuing a protective order to prevent disclosure of information other than the participant's actual address that could reasonably lead to the discovery of the program participant's location.

History: 2011 c 116 art 1 s 1; 2015 c 65 art 3 s 1



Section 5B.12 — AUTHORITY TO ACCEPT FUNDS.

Notwithstanding sections 16A.013 to 16A.016, the secretary of state may accept funds contributed by individuals and may apply for grants from charitable foundations to be used for the address confidentiality program established in section 5B.03. In addition, the secretary of state may apply for grants from the federal government for purposes of the address confidentiality program. If the secretary of state accepts federal funds and the terms of the grant do not require the state to maintain its effort, section 3.3005 does not apply. If the secretary of state accepts federal funds and the terms of the grant do require the state to maintain its effort, section 3.3005 applies. The funds accepted under this section must be deposited in accounts in the special revenue fund and are appropriated to the secretary of state for use in the address confidentiality program. The secretary of state shall report by January 15 each year to the chairs and ranking minority members of the finance committees of the house of representatives and the senate with jurisdiction over the secretary of state the total amounts received in the preceding calendar year, the sources of those funds, and the uses to which those funds were or will be put. Any contributions from program participants must be aggregated, and the names of program participants must not be reported.

History: 2013 c 142 art 3 s 9



Section 5B.13 — CRIMINAL PENALTY.

When the performance of any act is prohibited under this chapter as of February 1, 2015, but no criminal or civil penalty is provided, the commission of the act is a misdemeanor.

History: 2015 c 65 art 6 s 1






Chapter 6 — STATE AUDITOR

Section 6.01 — DUTIES, SEAL.

The state auditor shall superintend and manage the fiscal concerns of the state as required by law. The state auditor may execute in behalf of the state assignments and satisfactions of judgments rendered in its favor. The state auditor shall have a seal bearing the words "Seal of the Auditor of Minnesota" and affix it to all official certificates and conveyances executed by the state auditor.

History: (65) RL s 33; 1955 c 863 s 1; 1986 c 444



Section 6.02 — DEPUTIES, EMPLOYEES.

The state auditor shall appoint a deputy, who may perform all the duties of the office when the auditor is absent or disabled. The state auditor may employ and at pleasure dismiss two additional deputies and a private secretary. This section does not increase the complement of the state auditor.

History: (66) RL s 34; 1955 c 863 s 2; 1986 c 444; 1992 c 592 s 1



Section 6.46 — TRANSFER OF POWERS OF PUBLIC EXAMINER TO STATE AUDITOR.

Except as otherwise provided for in Laws 1973, chapter 492, relating to the legislative auditor, all the powers, duties and responsibilities of the public examiner relating to audits of cities of all classes, counties, towns, school districts, and other governmental subdivisions or bodies corporate and politic as contained in sections 6.47 to 6.71, or any other law are hereby transferred to, vested in, and imposed upon the state auditor.

History: 1973 c 123 art 5 s 7; 1973 c 492 s 7



Section 6.465 — DEFINITIONS.

Subdivision 1. Application. For the purposes of this chapter, the terms defined in this section have the meaning given them.

Subd. 2. Political subdivision. "Political subdivision" means a county, home rule charter or statutory city, town, school district, metropolitan or regional agency, public corporation, political subdivision, or special district as defined in subdivision 3. "Political subdivision" does not include a metropolitan or regional agency or a public corporation audited by the legislative auditor.

Subd. 3. Special district. "Special district" means a public entity with a special or limited purpose, financed by property tax revenues or other public funds, that is not included in a city, county, or town financial report as a component of that local government, that is created or authorized by law, and that is governed by (1) persons directly elected to the governing board of the district, (2) persons appointed to the governing board of the district by local elected officials, (3) local elected officials who serve on the board by virtue of their elected office, or (4) a combination of these methods of selection. Special district includes special taxing districts listed in section 275.066.

History: 2008 c 200 s 1



Section 6.47 — ACCOUNTING AND BUDGETING SYSTEMS; INVESTIGATION, FORMS.

The state auditor shall inquire into the accounting and budgeting systems of all political subdivisions and shall prescribe suitable systems of accounts and budgeting, and forms, books, and instructions concerning the same. At the request of any political subdivision the state auditor may install such systems.

History: (3286-14) 1939 c 431 art 4 s 7; 1953 c 319 s 2; 1973 c 492 s 14; 2008 c 200 s 2



Section 6.475 — CITY AND TOWN ACCOUNTING SYSTEM SOFTWARE.

(a) The state auditor may charge a onetime user fee to cities, towns, and other government entities for the development, maintenance, and distribution of the small city and town accounting system software. The amount of this fee shall be set by the state auditor in consultation with the Minnesota Association of Townships, the League of Minnesota Cities, and the Minnesota Association of Small Cities.

(b) A city and town accounting systems (CTAS) account is established in the special revenue fund.

(c) Amounts received under paragraph (a) shall be credited to the CTAS account in the special revenue fund and are appropriated to the state auditor for all costs associated with the development, maintenance, and distribution of the small city and town accounting system software. If at any time the small city and town accounting system software ceases to be offered by the state auditor, any amount remaining in the CTAS account shall be equitably refunded to users. The amount of the refund shall be set by the state auditor in consultation with the Minnesota Association of Townships, the League of Minnesota Cities, and the Minnesota Association of Small Cities, and the account shall be closed.

History: 2013 c 142 art 3 s 10



Section 6.48 —

6.48 [Repealed, 2015 c 77 art 2 s88; 1Sp2015 c 6 s 3]



Section 6.481 — COUNTY AUDITS.

Subdivision 1. Powers and duties. All the powers and duties conferred and imposed upon the state auditor shall be exercised and performed by the state auditor in respect to the offices, institutions, public property, and improvements of several counties of the state. The state auditor may visit, without previous notice, each county and examine all accounts and records relating to the receipt and disbursement of the public funds and the custody of the public funds and other property. The state auditor shall prescribe and install systems of accounts and financial reports that shall be uniform, so far as practicable, for the same class of offices.

Subd. 2. Annual audit required. A county must have an annual financial audit. A county may choose to have the audit performed by the state auditor, or may choose to have the audit performed by a CPA firm meeting the requirements of section 326A.05. The state auditor or a CPA firm may accept the records and audit of the Department of Human Services instead of examining county human service funds, if the audit of the Department of Human Services has been made within any period covered by the auditor's audit of other county records.

Subd. 3. CPA firm audit. A county audit performed by a CPA firm must meet the standards and be in the form required by the state auditor. The state auditor may require additional information from the CPA firm if the state auditor determines that is in the public interest, but the state auditor must accept the audit unless the state auditor determines it does not meet recognized industry auditing standards or is not in the form required by the state auditor. The state auditor may make additional examinations as the auditor determines to be in the public interest.

Subd. 4. Audit availability; data. A copy of the annual audit by the state auditor or by a CPA firm must be available for public inspection in the Office of the State Auditor and in the Office of the County Auditor. If an audit is performed by a CPA firm, data relating to the audit are subject to the same data classifications that apply under section 6.715. A CPA firm conducting a county audit must provide access to data relating to the audit and is liable for unlawful disclosure of the data as if it were a government entity under chapter 13.

Subd. 5. Reporting. If an audit conducted by the state auditor or a CPA firm discloses malfeasance, misfeasance, or nonfeasance, the auditor must report this to the county attorney, who shall institute civil and criminal proceedings as the law and the protection of the public interests requires.

Subd. 6. Payments to state auditor. A county audited by the state auditor must pay the state auditor for the costs and expenses of the audit. If the state auditor makes additional examinations of a county whose audit is performed by a CPA firm, the county must pay the auditor for the cost of these examinations. Payments must be deposited in the state auditor enterprise fund.

Subd. 7. Procedures for change of auditor. A county that plans to change to or from the state auditor and a CPA firm must notify the state auditor of this change by August 1 of an even-numbered year. Upon this notice, the following calendar year will be the first year's records that will be subject to an audit by the new entity. A county that changes to or from the state auditor must have two annual audits done by the new entity.

History: 2015 c 77 art 2 s 3



Section 6.49 — CITIES OF FIRST CLASS.

All powers and duties conferred and imposed upon the state auditor with respect to state and county officers, institutions, property, and improvements are hereby extended to cities of the first class. Copies of the written report of the state auditor on the financial condition and accounts of such city shall be filed in the state auditor's office, with the mayor, city council, and city comptroller thereof, and with the city commissioners, if such city have such officers. If such report disclose malfeasance, misfeasance, or nonfeasance in office, copies thereof shall be filed with the city attorney thereof and with the county attorney of the county in which such city is located, and these officials of the law shall institute such proceedings, civil or criminal, as the law and the public interest require.

The state auditor shall bill said cities monthly for services rendered, including any examination, and the officials responsible for approving and paying claims shall cause said bill to be promptly paid.

A city that first became a city of the first class after 2009 may provide for an audit to be performed by a certified public accountant firm meeting the requirements of section 326A.05 instead of having an audit performed by the state auditor. An audit performed under this paragraph must meet the standards and be in the form required by the state auditor. The state auditor may require additional information from the certified public accountant firm that the state auditor deems in the public interest, but the state auditor must accept the audit unless the state auditor determines that it does not meet recognized industry auditing standards or is not in the form required by the state auditor.

History: (3279) 1913 c 555 s 6; 1949 c 206 s 1; 1973 c 492 s 14; 1986 c 444; 1Sp2003 c 1 art 2 s 5; 1Sp2011 c 10 art 3 s 23



Section 6.495 — EXAMINATION OF FIRE AND POLICE RELIEF ASSOCIATIONS.

Subdivision 1. Audit and examinations. All powers and duties conferred and imposed upon the state auditor with respect to state, county, and first-class city officers, institutions, and property are hereby extended to the various fire relief associations in the state. The state auditor shall annually audit the special and general funds of the relief association or, at the request of the board of trustees or the municipality, the state auditor may contract for an annual audit by a certified public accountant. The state auditor may determine that an annual audit is not necessary, in which case the state auditor shall develop a plan for examination of unaudited relief associations, and shall prescribe suitable systems of accounts and budgeting, and forms, books, and instructions concerning the same.

Copies of the written report of the state auditor on the financial condition and accounts of the relief association must be filed with the board of trustees of the relief association and the governing body of the municipality associated with the relief association. If the report discloses malfeasance, misfeasance, or nonfeasance with regard to relief association funds, copies thereof must be filed with the city attorney or county attorney in the city or county in which the relief association is located, and these officials of the law shall institute proceedings, civil or criminal, as the law and public interest require.

Subd. 2. [Repealed, 1987 c 404 s 191]

Subd. 3. Report to commissioner of revenue. The state auditor shall file with the commissioner of revenue a financial compliance report certifying for each relief association:

(1) the completion of the annual financial report required under section 69.051 and the auditing or certification of those financial reports under subdivision 1; and

(2) the receipt of any actuarial valuations required under section 424A.093 or Laws 2013, chapter 111, article 5, sections 31 to 42.

History: 1986 c 359 s 2; 2013 c 111 art 5 s 1,2,80



Section 6.496 — VOLUNTEER FIREFIGHTER RELIEF ASSOCIATIONS; STATE BOARD OF INVESTMENT OPTIONS.

(a) Annually, on or before March 1, the state auditor shall provide all volunteer firefighter relief associations with recent and historic investment performance results of the various accounts of the Minnesota supplemental investment fund and information on the process and procedures for a volunteer firefighter relief association to utilize the Minnesota supplemental investment fund as an investment option.

(b) Annually, on or before March 1, the state auditor shall provide all volunteer firefighter relief associations with basic information on the voluntary statewide lump-sum volunteer firefighter retirement plan, that a fire department has the option annually to join the retirement plan, and that, if the fire department joins the retirement plan, future asset investments would be the responsibility of the State Board of Investment.

(c) The information provision required by paragraphs (a) and (b) may be provided in an electronic or other format if the state auditor determines that the format is reasonably accessible by a preponderance of volunteer firefighter relief associations.

History: 2013 c 111 art 8 s 1



Section 6.50 — CITIES OF SECOND, THIRD, OR FOURTH CLASS.

The state auditor shall have like power and duty to supervise the accounts of all cities not included in section 6.49. The state auditor may require the financial officers of any city not included in section 6.49 to send all books, accounts, and vouchers pertaining to the receipt, disbursement, and custody of its public funds to the Office of the State Auditor for examination. The state auditor may prescribe and install for such cities systems of accounts and reports, which shall be uniform for each class of cities and offices. The state auditor may conduct such examinations of accounts and records as the state auditor may deem the public interest to demand.

The report of such examination shall be filed with the mayor and city council or commission; and, in case of any violation of law, such report shall be filed with the city attorney thereof and with the county attorney of the county in which the administrative offices of such city are located, and these officials of the law shall institute such proceedings as the law and the public interest require.

History: (3280) 1913 c 555 s 7; 1949 c 33 s 4; 1951 c 186 s 1; 1961 c 586 s 2; 1973 c 492 s 14; 1986 c 444



Section 6.51 — OTHER POLITICAL SUBDIVISIONS.

All powers and duties of the state auditor herein imposed and conferred with respect to the supervision, inspection, and examination of books and accounts of cities in section 6.50 are herewith extended to all political subdivisions of this state. A copy of the report of such examination shall be filed, subject to public inspection, with the clerk or chief administrative officer of the political subdivision receiving such examination, and an additional copy with the county auditor of the county in which the administrative offices of the political subdivision are located. If such report disclose malfeasance, misfeasance, or nonfeasance in office, the state auditor shall file such copy with the county attorney of the county in which the administrative offices of the political subdivision are located, and the county attorney shall institute such proceedings as the law and the public interest require.

History: (3281) 1913 c 555 s 8; 1961 c 586 s 3; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 2008 c 200 s 3



Section 6.515 — AUDIT OF FEDERAL MONEY.

The state auditor, in respect to any political subdivision subject to the state auditor's audit jurisdiction provided by this chapter, is empowered to examine all accounts and records of the subdivision relating to funds consisting in whole or part of money received from the federal government or any agency thereof.

History: 1977 c 447 art 7 s 1; 1986 c 444



Section 6.52 — TESTIMONIAL POWERS.

In all matters relating to official duties, the state auditor shall have the powers possessed by courts of law to issue subpoenas and cause them to be served and enforced. All state and county auditors, treasurers, and other public officials, and their respective deputies and employees, all officers, directors, and employees of all railway and other companies required by law to pay taxes to the state upon a gross earnings basis, and all persons having dealings with or knowledge of the affairs or methods of such companies, and likewise all corporations, firms, and individuals having business involving the receipt, disbursement, or custody of the public funds shall at all times afford reasonable facilities for such examinations, make such returns and reports to the state auditor as required, attend and answer under oath the auditor's lawful inquiries, produce and exhibit such books, accounts, documents, and property as the auditor may desire to inspect, and in all things aid the auditor in the performance of duties.

History: (3283) 1913 c 555 s 10; 1973 c 492 s 14; 1986 c 444



Section 6.53 — REFUSAL TO ASSIST; PENALTY.

Every person who shall refuse or neglect to obey any lawful direction of the state auditor, or the auditor's deputy or assistants; withhold any information, book, record, paper, or other thing called for by the auditor for the purpose of examination; willfully obstruct or mislead the auditor in the execution of duties; or swear falsely concerning any matter stated under oath, shall be guilty of a felony, the minimum penalty whereof shall be a fine of $3,000, or imprisonment in the Minnesota Correctional Facility-Stillwater for one year.

History: (3284) 1913 c 555 s 11; 1973 c 492 s 14; 1979 c 102 s 13; 1984 c 628 art 3 s 11; 1986 c 444



Section 6.54 — EXAMINATION OF POLITICAL SUBDIVISION RECORDS; PETITION.

Subdivision 1. Petition of voters for audit. The registered voters in a political subdivision other than a town or school district or the electors at an annual or special town meeting of a town may petition the state auditor to examine the books, records, accounts, and affairs of the political subdivision or of any organizational unit, activity, project, enterprise, or fund thereof; and the scope of the examination may be limited by the petition, but the examination shall cover, at least, all cash received and disbursed and the transactions relating thereto, provided that the state auditor shall not examine more than the six latest years preceding the circulation of the petition, unless it appears to the state auditor during the examination that the audit period should be extended to permit a full recovery under bonds furnished by public officers or employees, and may if it appears to the auditor in the public interest confine the period or the scope of audit or both period and scope of audit, to less than that requested by the petition. In the case of a political subdivision other than a town or school district, the petition shall be signed by a number of registered voters at least equal to 20 percent of those voting in the last presidential election.

Subd. 2. School districts. The eligible voters of any school district may petition the state auditor, who shall be subject to the same restrictions regarding the scope and period of audit, provided that the petition shall be signed by at least ten eligible voters for each 50 resident pupils in average daily membership during the preceding school year as shown on the records in the office of the commissioner of education. In the case of school districts, the petition shall be signed by at least ten eligible voters.

Subd. 3. Certifications required. At the time it is circulated, every petition shall contain a statement that the cost of the audit will be borne by the political subdivision as provided by law. Thirty days before the petition is delivered to the state auditor it shall be presented to the appropriate clerk or chief administrative officer of the political subdivision and the county auditor. The county auditor shall determine and certify whether the petition is signed by the required number of registered voters or eligible voters as the case may be. The certificate shall be conclusive evidence thereof in any action or proceeding for the recovery of the costs, charges, and expenses of any examination made pursuant to the petition.

History: (3286-1) 1929 c 259 s 1; 1937 c 415 s 1; 1951 c 185 s 1; 1953 c 689 s 1; 1959 c 518 s 1; 1973 c 71 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1979 c 82 s 1; 1983 c 314 art 7 s 2; 1984 c 562 s 1; 1987 c 266 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12; 1Sp2003 c 1 art 2 s 6; 2008 c 200 s 4



Section 6.55 — EXAMINATION OF RECORDS; RESOLUTION OF GOVERNING BODY.

The governing body of any political subdivision by appropriate resolution may ask the state auditor to examine the books, records, accounts and affairs of their government, or of any organizational unit, activity, project, enterprise, or fund thereof; and the state auditor shall examine the same upon receiving, pursuant to said resolution, a written request signed by a majority of the members of the governing body; and the governing body of any political subdivision, or of any instrumentality joint or several of any political subdivision, may request an audit of its books, records, accounts and affairs in the same manner; provided that the scope of the examination may be limited by the request, but such examination shall cover, at least, all cash received and disbursed and the transactions relating thereto. Such written request shall be presented to the clerk, recording officer, or chief administrative officer of the political subdivision or instrumentality, before being presented to the state auditor, who shall determine whether the same is signed by a majority of the members of such governing body and, if found to be so signed, shall certify such fact, and the fact that such resolution was passed, which certificate shall be conclusive evidence thereof in any action or proceedings for the recovery of the costs, charges and expenses of any examination made pursuant to such request. Nothing contained in any of the laws of the state relating to the state auditor, shall be so construed as to prevent any political subdivision from employing a certified public accountant to examine its books, records, accounts, and affairs. For the purposes of this section, the governing body of a town is the town board.

History: (3286-2) 1929 c 259 s 2; 1943 c 188 s 1; 1953 c 689 s 2; 1959 c 518 s 2; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1984 c 562 s 2; 1Sp2003 c 1 art 2 s 7; 2008 c 200 s 5



Section 6.551 — EXAMINATION OF GRANTEES AND CONTRACTORS OF POLITICAL SUBDIVISIONS.

The state auditor may examine the books, records, documents, and accounting procedures and practices of a contractor or grantee of a political subdivision pursuant to section 16C.05, subdivision 5. The examination shall be limited to the books, records, documents, and accounting procedures and practices that are relevant to the contract or transaction with the political subdivision.

History: 1993 c 315 s 1; 1998 c 386 art 2 s 7; 2008 c 200 s 6



Section 6.552 — AUDIT OF COUNTY OR MUNICIPAL HOSPITALS AND COUNTY NURSING HOMES.

Subdivision 1. Hospitals. Notwithstanding the provisions of any law to the contrary, any county or municipal hospital board may employ a certified public accountant to annually audit and examine the books of said hospital. The report of such examination or audit by such certified public accountant shall be submitted to the state auditor who shall review such audit report and may accept such audit or make such additional examinations as the state auditor deems to be in the public interest.

Subd. 2. Nursing homes. Notwithstanding the provisions of any law to the contrary, any county nursing home board may employ a certified public accountant to annually audit and examine the books of the nursing home. The report of the examination or audit by the certified public accountant must be submitted to the state auditor. The state auditor shall review the audit report and may accept the audit or make additional examinations as the state auditor deems to be in the public interest.

History: 1974 c 489 s 1; 1986 c 444; 2003 c 53 s 1



Section 6.56 — COST OF EXAMINATION, PAYMENT.

Subdivision 1. [Repealed, 2008 c 200 s 22]

Subd. 2. Billings by state auditor. Upon the examination of the books, records, accounts, and affairs of any political subdivision, as provided by law, such political subdivision shall be liable to the state for the total cost and expenses of such examination, including the salaries paid to the examiners while actually engaged in making such examination. The state auditor may bill such political subdivision periodically for service rendered and the officials responsible for approving and paying claims are authorized to pay said bill promptly. Said payments shall be without prejudice to any defense against said claims that may exist or be asserted. The state auditor enterprise fund shall be credited with all collections made for any such examinations, including interest payments made pursuant to subdivision 3.

Subd. 3. Payment of interest on late payments required. (a) A political subdivision shall pay interest to the state auditor for undisputed billings when the political subdivision has not paid the billing within 60 days following receipt of the invoice. A negotiated contract or agreement between a political subdivision and the state auditor which requires an audit by the political subdivision before acceptance and payment of the state auditor's invoice shall not be considered past due until 60 days after the completion of the audit by the political subdivision. Before any interest payment is made, the state auditor must invoice the political subdivision for the interest.

(b) The rate of interest paid by the political subdivision on undisputed bills not paid within 60 days shall be 1.5 percent per month or any part of a month.

(c) No interest penalties may accrue against a political subdivision that delays payment of a bill due to a disagreement with the state auditor over the validity of the bill if the dispute is settled within 60 days after the bill became due. Upon the resolution of the dispute, the political subdivision must pay the state auditor accrued interest on all proper invoices for which payment was not received within 60 days following the receipt of the original invoice.

(d) The minimum monthly interest penalty payment that a political subdivision shall pay the state auditor for the unpaid balance for any one overdue bill equal to or in excess of $100, is $10. For unpaid balances of less than $100, the political subdivision shall pay the actual penalty due to the state auditor.

History: (3286-3) 1929 c 259 s 3; 1949 c 33 s 5; 1951 c 187 s 1; 1955 c 870 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1989 c 335 art 4 s 3; 1993 c 315 s 2; 2013 c 142 art 3 s 12



Section 6.57 — COST OF EXAMINATION, COLLECTION.

On July 1 of each year, the state auditor shall certify all uncollected claims for the examination of any political subdivision that have remained unpaid for a period of three months from the date of such claim. The auditor shall forthwith notify the clerk, recording officer, or chief administrative officer of each political subdivision against which the state has a claim that, if the same is not paid, with interest at the rate of six percent per annum from the date of the claim, within 90 days, the full amount thereof will be certified to the county auditor of the county having such examination, or to the county auditor for the county or counties in which the political subdivision is situated, for collection by special tax levy, as herein provided. Such notice shall be served by certified mail and the deposit thereof in the United States mail shall constitute due and legal service thereof upon the political subdivision.

History: (3286-4) 1929 c 259 s 4; 1955 c 870 s 1; 1969 c 359 s 2; 1973 c 123 art 5 s 7; 1974 c 406 s 42; 1978 c 674 s 60; 2008 c 200 s 7



Section 6.581 — STATE AUDITOR ENTERPRISE FUND.

Subdivision 1. State auditor enterprise fund. A state auditor enterprise fund is established in the state treasury. All amounts received for the costs and expenses of examinations performed under this chapter shall be credited to the fund. Amounts credited to the fund are annually appropriated to the state auditor to pay the costs and expenses related to the examinations performed, including, but not limited to, salaries, office overhead, equipment, authorized contracts, and other expenses.

Subd. 2. Contract with private parties; equipment acquisition. When full-time personnel are not available, the state auditor may contract with a private entity for accounting and other technical services. Notwithstanding any law to the contrary, the acquisition of equipment may include duplicating equipment to be used in producing the reports issued by the Office of the State Auditor.

Subd. 3. Schedule of charges. The state auditor may adjust the schedule of charges for the examinations performed so that the charges are sufficient to cover all costs of the examinations performed and that the aggregate charges collected are sufficient to pay all salaries and other expenses, including the charges for the use of the equipment used in connection with the reimbursable examinations performed, and the cost of contracting for accounting and other technical services. The schedule of charges shall be based on an estimate of the cost of performing reimbursable examinations including, but not limited to, salaries, office overhead, equipment, authorized contracts, and other expenses. The state auditor may allocate a proportionate part of the total costs to an hourly or daily charge for each person or class of persons engaged in the performance of an examination. The schedule of charges shall reflect an equitable charge for the expenses incurred in the performance of any given examination. The state auditor shall review and adjust the schedule of charges for the examinations performed at least annually. All schedules of charges must be approved by the commissioner of management and budget before the charges are adopted to ensure that the amount collected is sufficient to pay all the costs connected with the examinations performed during the fiscal year.

Subd. 4. Reports to legislature. At least 30 days before implementing increased charges for examinations, the state auditor must report the proposed increases to the chairs and ranking minority members of the committees in the house of representatives and the senate with jurisdiction over the budget of the state auditor. By January 15 of each odd-numbered year, the state auditor must report to the chairs and ranking minority members of the legislative committees and divisions with primary jurisdiction over the budget of the state auditor a summary of the state auditor enterprise fund anticipated revenues, and expenditures for the biennium ending June 30 of that year. The report must also include for the biennium the number of full-time equivalents paid by the fund, any audit rate changes stated as a percentage, the number of audit reports issued, and the number of counties audited.

History: 2013 c 142 art 3 s 13



Section 6.582 — PERSONNEL PLAN.

Notwithstanding any law to the contrary, the state auditor shall develop and implement for nonclerical positions in the Office of the State Auditor a personnel recruitment and hiring plan. The plan shall be approved by the commissioner of management and budget before becoming effective.

History: 1980 c 431 s 2; 1982 c 560 s 2; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 6.59 — CLAIM OF STATE FOR COST OF EXAMINATION, CONTEST.

On or before September 1 of each year, following service of the notice, any political subdivision may serve notice, in writing, upon the attorney general that it desires to contest the legality of the state's claim, and the attorney general shall forthwith file with the court administrator of the district court of the county having such examination, or in which the political subdivision, or major part thereof, is situated, a verified statement of the state's claim, duly itemized and serve upon the auditor, clerk, or chief administrative officer of the political subdivision, by certified mail, a copy of such statement. The political subdivision may file with the court administrator of such district court, within ten days after the service of such statement upon it, verified objections to the state's claim, and such district court shall thereupon summarily, in or out of term, hear and determine the amount due the state, if any, for such examination, at a time and place fixed by the court therefor. The court administrator of court shall certify to the county auditor of the county having such examination, or to the county auditor of the county or counties in which the political subdivision is situated, the amount so determined by the court to be due to the state, if any.

History: (3286-5) 1929 c 259 s 5; 1955 c 870 s 1; 1969 c 359 s 3; 1973 c 123 art 5 s 7; 1978 c 674 s 60; 1Sp1986 c 3 art 1 s 82; 2008 c 200 s 8



Section 6.60 — STATE AUDITOR, CERTIFICATION OF AMOUNTS DUE.

On October 1 of each year, the state auditor shall certify the respective amounts due the state from the various political subdivisions, including interest computed to July first, following, to the county auditor of the county having such examination, or to the county auditor of the county in which any political subdivision is, in whole or in part, situated. The county auditor, upon receiving a certificate from the state auditor, or a certificate from the court administrator, as provided in section 6.59, shall include the amount of the state's claim, with 25 percent added, in the tax levy for general revenue purposes of the political subdivision liable therefor, and such additional levy shall not be within any limitation imposed by law upon the amount of taxes which may be levied for revenue purposes. Upon completion of the June tax settlement following such levy the county treasurer shall deduct from the amount apportioned to the political subdivision for general revenue purposes, the amount due the state, including interest, and remit the same to the commissioner of management and budget.

History: (3286-6) 1929 c 259 s 6; 1955 c 870 s 1; 1969 c 359 s 4; 1973 c 123 art 5 s 7; 1974 c 406 s 43; 1Sp1986 c 3 art 1 s 82; 2003 c 112 art 2 s 50; 2008 c 200 s 9; 2009 c 101 art 2 s 109



Section 6.61 — SUBJECT TO PRIOR ENACTMENT OF LAWS.

Subject to the provisions of Laws 1939, chapter 431, the state auditor shall have and exercise all the rights, powers, and duties conferred upon the former public examiner by Mason's Minnesota Statutes of 1927, sections 3274, 3275, 3276, 3277, 3279, 3280, 3281, 3282, 3283, 3284, and 3286, and the 1938 Supplement to Mason's Minnesota Statutes of 1927, sections 3278, 3286-1, 3286-2, 3286-3, 3286-4, 3286-5, 3286-6, and 3286-7, and acts amendatory thereof or supplementary thereto, and all the provisions thereof shall apply to and govern all matters therein specified respecting the Office and Department of the State Auditor, except that any limitations therein contained as to the number of employees to be appointed by the state auditor shall not apply. The state auditor shall account separately for all of the charges, receipts, and disbursements of the Department of the State Auditor pertaining to the examining and auditing of all school districts, towns and cities for which charges are made, and after allocating to the expense thereof a proper pro rata share of the administrative expense, such functions of the Department of the State Auditor shall be sustained, so far as practicable, by the funds collected therefor from such political subdivisions as otherwise provided by law.

History: (3286-15) 1939 c 431 art 4 s 8; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.62 — POSTAUDIT; TAX LEVY.

Subdivision 1. Levy of tax. Counties, cities and towns are authorized, if necessary, to levy an amount sufficient to pay the expense of a postaudit by the state auditor.

Subd. 2. Cost of postaudit. The amount of said levy shall be the amount of the claim or claims submitted by the state auditor for such services or the auditor's estimate of the entire cost, and said amount shall be certified by the governing body, after the request or petition for the audit has been filed, to the county auditor, along with amounts requested for other governmental purposes. If such levy has been made in excess of statutory limitations, and if the request or petition is withdrawn after the amount of the levy has been certified but the levy cannot be canceled because it has been spread on the tax lists, the governing body shall cause the proceeds of such levy to be transferred to the general fund and reduce the succeeding year's levy for general purposes accordingly. Provided, however, political subdivisions whose financial affairs are required by statute or charter to be audited at regular intervals may levy annually or biennially in anticipation of the audit expense, without the presentment of such claim or estimate by the state auditor.

Subd. 3. Use of proceeds of levy. The proceeds of said levy shall be set aside and used only to cover the state auditor's claim.

History: 1951 c 189 s 1; 1953 c 338 s 1; 1959 c 518 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1978 c 764 s 1; 1983 c 314 art 7 s 3; 1986 c 444; 1Sp1989 c 1 art 5 s 1; 1Sp1995 c 3 art 1 s 1; 2008 c 200 s 10



Section 6.63 — APPLICATION.

The units of government set forth in sections 6.465, 6.57, 6.59, 6.60, and 6.62 shall be construed, where applicable, to include, in addition to those therein specifically named, public utility commissions, public corporations, and instrumentalities.

History: 1959 c 518 s 3; 2008 c 200 s 11



Section 6.64 — COOPERATION WITH PUBLIC ACCOUNTANTS.

There shall be mutual cooperation between the state auditor and public accountants in the performance of auditing, accounting, and other related services for political subdivisions. For the purposes of sections 6.64 to 6.71 and section 6.756, the term public accountant shall have the meaning ascribed to it in section 412.222.

History: 1957 c 631 s 1; 1961 c 560 s 18; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1Sp2003 c 1 art 2 s 8; 2008 c 200 s 12



Section 6.65 — MINIMUM PROCEDURES FOR AUDITORS, PRESCRIBED.

The state auditor shall prescribe minimum procedures and the audit scope for auditing the books, records, accounts, and affairs of political subdivisions in Minnesota. The minimum scope for audits of all political subdivisions must include financial and legal compliance audits. Audits of all school districts must include a determination of compliance with uniform financial accounting and reporting standards. The state auditor shall promulgate an audit guide for legal compliance audits, in consultation with representatives of the state auditor, the attorney general, towns, cities, counties, school districts, and private sector public accountants.

History: 1957 c 631 s 2; 1973 c 492 s 14; 1983 c 301 s 62; 1988 c 629 s 6; 1989 c 67 s 1; 1990 c 562 art 8 s 1; 1993 c 224 art 14 s 1; 2001 c 161 s 1; 1Sp2003 c 1 art 2 s 9; 2008 c 200 s 13



Section 6.66 — CERTAIN PRACTICES OF PUBLIC ACCOUNTANTS AUTHORIZED.

Any certified public accountant may engage in the practice of auditing the books, records, accounts, and affairs of political subdivisions that are not otherwise required by law to be audited exclusively by the state auditor.

History: 1957 c 631 s 3; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1Sp2003 c 1 art 2 s 10; 2008 c 200 s 14; 2010 c 191 s 2



Section 6.67 — PUBLIC ACCOUNTANTS; REPORT OF POSSIBLE MISCONDUCT.

Whenever a public accountant in the course of auditing the books and affairs of a political subdivision or a local public pension plan governed by chapter 354A or 424A or Laws 2013, chapter 111, article 5, sections 31 to 42, discovers evidence pointing to nonfeasance, misfeasance, or malfeasance, on the part of an officer or employee in the conduct of duties and affairs, the public accountant shall promptly make a report of such discovery to the state auditor and the county attorney of the county in which the governmental unit is situated and the public accountant shall also furnish a copy of the report of audit upon completion to said officers. The county attorney shall act on such report in the same manner as required by law for reports made to the county attorney by the state auditor.

History: 1957 c 631 s 4; 1959 c 518 s 6; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1Sp2003 c 1 art 2 s 11; 2008 c 200 s 15; 2008 c 349 art 14 s 1; 2009 c 86 art 1 s 3; 2010 c 359 art 12 s 1; 1Sp2011 c 8 art 8 s 1,14; 2013 c 111 art 5 s 3,80



Section 6.68 — STATE AUDITOR MAY ASSIST PUBLIC ACCOUNTANT IN AUDIT.

Subdivision 1. Request to governing body. If in an audit of a political subdivision a public accountant has need of the assistance of the state auditor, the accountant may obtain such assistance by requesting the governing body of the political subdivision being examined to request the state auditor to perform such auditing or investigative services, or both, as the matter and the public interest require.

Subd. 2. Auditor's report; payment. The state auditor shall work in close cooperation with the public accountant in rendering the services so requested and the state auditor shall make such report of findings to the county attorney as is required by law to be made of nonfeasance, misfeasance, and malfeasance discovered by the state auditor. The political subdivision shall be liable for the payment of such services so performed by the state auditor in the same manner as if it had requested the services pursuant to section 6.55.

History: 1957 c 631 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1Sp2003 c 1 art 2 s 12; 2008 c 200 s 16



Section 6.69 — INFORMATION FURNISHED PUBLIC ACCOUNTANT BY STATE AUDITOR.

Subdivision 1. Governmental accounting information. The state auditor, whenever time and facilities permit, shall furnish information to public accountants, when requested by them to do so, concerning governmental accounting and auditing principles, practices, and procedures, and other related matters.

Subd. 2. Charge for services. The state auditor may charge the actual cost of furnishing such information and the public accountant shall pay the amount so charged promptly after receipt of the claim.

History: 1957 c 631 s 6; 1973 c 492 s 14



Section 6.70 — ACCESS TO REPORTS.

The state auditor and the public accountants shall have reasonable access to each other's audit reports, working papers, and audit programs concerning audits made by each of the political subdivisions.

History: 1957 c 631 s 7; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1Sp2003 c 1 art 2 s 13; 2008 c 200 s 17



Section 6.71 — SCOPE OF AUDITOR'S INVESTIGATION.

Whenever the governing body of a political subdivision shall have requested a public accountant to make an audit of its books and affairs, and such audit is in progress or has been completed, and registered voters or electors petition or the governing body requests or both the state auditor to make an examination covering the same, or part of the same, period, the state auditor may, in the public interest, limit the scope of the examination to less than that specified in section 6.54, but the scope shall cover, at least, an investigation of those complaints which are within the state auditor's powers and duties to investigate.

History: 1957 c 631 s 8; 1959 c 518 s 7; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1Sp2003 c 1 art 2 s 14; 2008 c 200 s 18



Section 6.715 — CLASSIFICATION OF STATE AUDITOR'S DATA.

Subdivision 1. Definitions. (a) For purposes of this section, "audit" means an examination, financial audit, compliance audit, or investigation performed by the state auditor.

(b) The definitions in section 13.02 apply to this section.

Subd. 2. Classification. Data relating to an audit are protected nonpublic data or confidential data on individuals, until the final report of the audit has been published or the audit is no longer being actively pursued. Data that support the conclusions of the report and that the state auditor reasonably believes will result in litigation are protected nonpublic data or confidential data on individuals, until the litigation has been completed or is no longer being actively pursued. Data on individuals that could reasonably be used to determine the identity of an individual supplying data for an audit are private if the data supplied by the individual were needed for an audit and the individual would not have provided the data to the state auditor without an assurance that the individual's identity would remain private, or the state auditor reasonably believes that the subject would not have provided the data. Data that could reasonably be used to determine the identity of an individual supplying data pursuant to section 609.456 are private.

Subd. 3. Law enforcement. Notwithstanding any provision to the contrary in subdivision 2, chapter 13, or any other statute related to the classification of government data, the state auditor may share data relating to an audit with appropriate law enforcement agencies, including data classified as not public.

Subd. 4. Access to data. It is not a violation of chapter 13 or any other statute related to the classification of government data for a state agency, statewide system, or political subdivision, as defined in section 13.02, to provide data or information to the state auditor, including data classified as not public, for the purpose of an audit or pursuant to section 609.456, subdivision 1.

Subd. 5. Review of data; data protection. If, before releasing a report, the state auditor provides a person with data relating to the audit for the purpose of review and verification of the data, the person must protect the data from unlawful disclosure or be subject to the penalties and liabilities provided in sections 13.08 and 13.09.

History: 1993 c 351 s 1; 2002 c 352 s 1,2; 2008 c 315 s 1



Section 6.72 — STATE AUDITOR; REPORT TO LEGISLATURE ON VOLUNTEER FIREFIGHTERS' RELIEF ASSOCIATIONS.

Subdivision 1. Reporting requirements. (a) Annually, the state auditor shall report to the legislature on the general financial condition of the various volunteer firefighters' relief associations in the state as of December 31 of the year preceding the filing of the report.

(b) Two copies of the report shall be filed with the executive director of the Legislative Commission on Pensions and Retirement and the report shall be filed with the director of the Legislative Reference Library as provided by section 3.195.

Subd. 2. Contents of report. The report must include for all volunteer firefighters' relief associations directly associated with the municipal fire departments and all volunteer firefighters' relief associations subsidiary to independent nonprofit firefighting corporations, the following:

(1) amount of accrued liability;

(2) amount of the assets of the special fund;

(3) amount of surplus or unfunded accrued liability;

(4) funding ratio;

(5) amount of annual accruing liability or normal cost;

(6) amount of annual required contribution to amortize the unfunded accrued liability;

(7) amount of total required contribution;

(8) amount of fire state aid and supplemental fire state aid;

(9) amount of any municipal contributions;

(10) amount of administrative expenses;

(11) amount of service pension disbursements;

(12) amount of other retirement benefit disbursements;

(13) number of active members;

(14) number of retired members;

(15) number of deferred members;

(16) amount of fidelity bond of secretary and treasurer;

(17) amount of lump sum or monthly service pension accrued per year of service credit;

(18) minimum retirement age required for commencement of a service pension;

(19) minimum years of active service credit required for commencement of service pension;

(20) minimum years of active membership credit required for commencement of service pension; and

(21) type and amount of other retirement benefits.

Subd. 3. Report format. The report required by this section must be organized in a manner that the state auditor determines to provide fair representation of the condition of the various volunteer firefighters' relief associations.

History: 1979 c 201 s 20; 1986 c 359 s 3,26; 2006 c 271 art 13 s 1; 2009 c 32 s 4



Section 6.74 — INFORMATION COLLECTED FROM LOCAL GOVERNMENTS.

The state auditor, or a designated agent, shall collect annually from all city, county, and other local units of government, information as to the assessment of property, collection of taxes, receipts from licenses and other sources including administrative fines assessed and collected pursuant to section 169.999, the expenditure of public funds for all purposes, borrowing, debts, principal and interest payments on debts, and such other information as may be needful. The data shall be supplied upon forms prescribed by the state auditor, and all public officials so called upon shall fill out properly and return promptly all forms so transmitted. The state auditor or assistants, may examine local records in order to complete or verify the information.

History: (3286-12) 1939 c 431 art 4 s 5; 1943 c 435 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 31; 1986 c 444; 1999 c 99 s 5; 1Sp2003 c 1 art 2 s 15; 2009 c 158 s 1



Section 6.745 — SUMMARY BUDGET DATA TO STATE AUDITOR.

Subdivision 1. Cities. Annually, upon adoption of the city budget, the city council of each home rule charter or statutory city shall forward summary budget information to the Office of the State Auditor. The summary budget information shall be provided on forms prescribed by the state auditor. The Office of the State Auditor shall work with representatives of city government to develop a budget reporting form that conforms with city budgeting practices and provides the necessary summary budget information to the Office of the State Auditor. The summary budget data must include separately any net unrealized gains or losses from investments. The summary budget data shall be provided to the Office of the State Auditor no later than January 31 of each budget year.

Subd. 2. Counties. Annually, upon adoption of the county budget, the county board shall forward summary budget information to the Office of the State Auditor. The summary budget information shall be provided on forms prescribed by the state auditor. The Office of the State Auditor shall work with representatives of county government to develop a budget reporting form that conforms with county budgeting practices and provides the necessary summary budget information to the Office of the State Auditor. The summary budget data must include separately any net unrealized gains or losses from investments. The summary budget data shall be provided to the Office of the State Auditor no later than January 31 of each budget year.

History: 1993 c 315 s 3; 1995 c 134 s 1; 1996 c 399 art 1 s 1; 2008 c 175 s 1



Section 6.75 — ANNUAL REPORT.

The state auditor shall make and file, annually, in the state auditor's office a summary report of the information collected, with such compilations and analyses and interpretations as may be deemed helpful. Copies of such report may be made and distributed to interested persons and governmental units. A copy of the report shall be forwarded to the legislative auditor.

History: (3286-13) 1939 c 431 art 4 s 6; 1945 c 338 s 1; 1973 c 492 s 32; 1986 c 444



Section 6.755 — REPORTS TO THE LEGISLATURE.

Section 3.195 applies to the state auditor. For purposes of determining whether members or employees of the legislature wish to receive reports or publications prepared by the state auditor, the state auditor may send a brief listing of reports to each member. The state auditor must deliver reports or publications to the legislature electronically whenever it is cost effective.

History: 2005 c 156 art 2 s 2



Section 6.756 — SPECIAL DISTRICTS; INFORMATION REQUIRED TO BE FILED WITH STATE AUDITOR; AUDITS.

Subdivision 1. Governance documents must be filed. Each special district must file with the state auditor, within 60 days of adoption, any document relating to the governance of the district, including articles of incorporation, bylaws, or agreements, and any amendment to these documents.

Subd. 2. Audit requirements. (a) A special district with total annual revenue greater than the threshold amount for cities under section 412.591, subdivision 3, paragraph (b), must provide for an annual audit of the district's financial affairs by the state auditor or a public accountant in accordance with minimum auditing procedures prescribed by the state auditor.

(b) A special district with total annual revenue that is equal to or less than the threshold amount for cities under section 412.591, subdivision 3, paragraph (b), must provide for an audit of the district's financial affairs by the state auditor or a public accountant in accordance with minimum audit procedures prescribed by the state auditor at least once every five years. The audit must be for a one-year period to be determined at random by the person conducting the audit. The audited financial statement must be prepared in a form prescribed by the state auditor similar to the reporting requirements for cities under 2,500 in population. For any year in which a special district is not audited, the district must prepare a financial statement in a form prescribed by the state auditor similar to the reporting requirements for cities reporting on a cash basis and file that statement with the state auditor.

(c) This subdivision does not apply to a special district subject to financial auditing and reporting requirements under other law.

Subd. 3. Presentation to governing board; filing with state auditor. Except as provided by other law, financial statements and audits must be completed, presented to the district's governing board, and filed with the state auditor within 180 days after the end of the district's fiscal year.

History: 2008 c 200 s 19



Section 6.76 — POLITICAL SUBDIVISION EXPENDITURES FOR LOBBYISTS.

(a) On or before January 31 of each year, all political subdivisions shall report to the state auditor, on forms prescribed by the auditor, their estimated expenditures paid for the previous calendar year to a lobbyist as defined in section 10A.01, subdivision 21, except payments to associations of political subdivisions that are reported under paragraph (b), and to any staff person not registered as a lobbyist, over 25 percent of whose time is spent during the legislative session on legislative matters.

(b) Associations of political subdivisions subject to this section shall report annually, on or before January 31, to the state auditor and the association's members the proportionate amount of each member's dues spent for lobbying purposes.

(c) For purposes of this section, "political subdivision" has the meaning given in section 6.465, but also includes a metropolitan or regional agency or a public corporation audited by the legislative auditor.

History: 1986 c 444; 1Sp1989 c 1 art 3 s 30; 1994 c 628 art 3 s 1; 1997 c 231 art 16 s 1; 1999 c 220 s 50; 2001 c 7 s 2; 2008 c 200 s 20



Section 6.78 — BEST PRACTICES REVIEWS.

The state auditor shall conduct best practices reviews that examine the procedures and practices used to deliver local government services, determine the methods of local government service delivery, identify variations in cost and effectiveness, and identify practices to save money or provide more effective service delivery. The state auditor shall recommend to local governments service delivery methods and practices to improve the cost-effectiveness of services. The state auditor shall determine the local government services to be reviewed in consultation with representatives of the Association of Minnesota Counties, the League of Minnesota Cities, the Association of Metropolitan Municipalities, the Minnesota Association of Townships, the Minnesota Municipal Utilities Association, and the Minnesota Association of School Administrators.

History: 1Sp2003 c 1 art 2 s 16



Section 6.79 — STATE MANDATES.

A county, town, school district, or statutory or home rule charter city may file a written resolution with the state auditor objecting to a state mandate or making recommendations for reforming a state mandate. The state auditor must list on the state auditor's Web site a list of all state mandates cited in a resolution under this section, and the name of the unit of local government citing the mandate.

History: 2005 c 156 art 2 s 3



Section 6.80 — RULE AND LAW WAIVER REQUESTS.

Subdivision 1. Generally. (a) Except as provided in paragraph (b), a local government unit may request the state auditor to grant a waiver from one or more administrative rules or a temporary, limited exemption from enforcement of state procedural laws governing delivery of services by the local government unit. Two or more local government units may submit a joint application for a waiver or exemption under this section if they propose to cooperate in providing a service or program that is subject to the rule or law. Before submitting an application to the state auditor, the governing body of the local government unit must approve, in concept, the proposed waiver or exemption at a meeting required to be public under chapter 13D. A local government unit or two or more units acting jointly may apply for a waiver or exemption on behalf of a nonprofit organization providing services to clients whose costs are paid by the unit or units. A waiver or exemption granted to a nonprofit organization under this section applies to services provided to all the organization's clients.

(b) A school district that is granted a variance from rules of the commissioner of education under section 122A.163, need not apply for a waiver of those rules under this section. A school district may not seek a waiver of rules under this section if the commissioner of education has authority to grant a variance to the rules under section 122A.163. This paragraph does not preclude a school district from being included in a cooperative effort with another local government unit under this section.

(c) Before petitioning the state auditor's office for an exemption from an administrative rule, the petitioner must have requested and been denied such an exemption from the appropriate agency pursuant to sections 14.055 and 14.056.

Subd. 2. Application. A local government unit requesting a waiver of a rule or exemption from enforcement of a law under this section shall present a written application to the state auditor. The application must include:

(1) the name and address of the entity for whom a waiver of a rule or exemption from enforcement of a law is being requested;

(2) identification of the service or program at issue;

(3) identification of the administrative rule or the law imposing a procedural requirement with respect to which the waiver or exemption is sought;

(4) a description of the improved service outcome sought, including an explanation of the effect of the waiver or exemption in accomplishing that outcome, and why that outcome cannot be accomplished under established rules or laws;

(5) information on the state auditor's office treatment on similar cases;

(6) the name, address, and telephone number of any person, business, or other government unit the petitioner knows would be adversely affected by the grant of the petition; and

(7) a signed statement as to the accuracy of the facts presented.

A copy of the application must be provided by the requesting local government unit to the exclusive representative certified under section 179A.12 to represent employees who provide the service or program affected by the requested waiver or exemption.

Subd. 3. Review process. (a) Upon receipt of an application from a local government unit, the state auditor shall review the application. The state auditor shall dismiss an application if the application proposes a waiver of rules or exemption from enforcement of laws that would result in due process violations, violations of federal law or the state or federal constitution, or the loss of services to people who are entitled to them.

(b) The state auditor shall determine whether a law from which an exemption for enforcement is sought is a procedural law, specifying how a local government unit is to achieve an outcome, rather than a substantive law prescribing the outcome or otherwise establishing policy. For the purposes of this section, "procedural law" does not include a statutory notice requirement. In making the determination, the state auditor shall consider whether the law specifies such requirements as:

(1) who must deliver a service;

(2) where the service must be delivered;

(3) to whom and in what form reports regarding the service must be made; and

(4) how long or how often the service must be made available to a given recipient.

(c) If the application requests a waiver of a rule or temporary, limited exemptions from enforcement of a procedural law over which the Metropolitan Council or a metropolitan agency has jurisdiction, the state auditor shall also transmit a copy of the application to the council or applicable metropolitan agency, whichever has jurisdiction, for review and comment. The council or agency shall report its comments to the board within 60 days of the date the application was transmitted to the council or agency. The council or agency may point out any resources or technical assistance it may be able to provide a local government unit submitting a request under this section.

(d) Within 15 days after receipt of the application, the state auditor shall transmit a copy of it to the commissioner of each agency having jurisdiction over a rule or law from which a waiver or exemption is sought. The agency may mail a notice that it has received an application for a waiver or exemption to all persons who have registered with the agency under section 14.14, subdivision 1a, identifying the rule or law from which a waiver or exemption is requested. If no agency has jurisdiction over the rule or law, the state auditor shall transmit a copy of the application to the attorney general. The agency shall inform the state auditor of its agreement with or objection to and grounds for objection to the waiver or exemption request within 60 days of the date when the application was transmitted to it. An agency's failure to do so is considered agreement to the waiver or exemption. The state auditor shall decide whether to grant a waiver or exemption at the end of the 60-day response period. Interested persons may submit written comments to the state auditor on the waiver or exemption request up to the end of the 60-day response period.

(e) If the exclusive representative of the affected employees of the requesting local government unit objects to the waiver or exemption request it may inform the state auditor of the objection to and the grounds for the objection to the waiver or exemption request within 60 days of the receipt of the application.

Subd. 4. Hearing. If a state agency under subdivision 3, paragraph (d), or the exclusive representative of the affected employees under subdivision 3, paragraph (e), has objected to a waiver or exemption request, the state auditor's office shall set a date for a hearing on the applications. The hearing must be conducted informally at a time and place determined by all parties. Persons representing the local government unit shall present their case for the waiver or exemption, and persons representing the agency or the exclusive representative of the affected employees shall explain their objection to it. The state auditor may request additional information from the local government unit or either objecting party. The state auditor may also request, either before or at the hearing, information or comments from representatives of business, labor, local governments, state agencies, consultants, and members of the public. If necessary, the hearing may be continued for a later date. The state auditor may modify the terms of the waiver or exemption request in arriving at the agreement required under subdivision 5.

Subd. 5. Conditions of agreements. (a) In determining whether to grant a petition for a waiver of a rule or exemption from enforcement of a law, the state auditor should consider the following factors:

(1) whether there is a true and unique impediment under current law to accomplishing the goal of the local government unit;

(2) granting the waiver of a rule or exemption from enforcement of law will only change procedural requirements of a local government unit;

(3) the purpose of any rule or law that is waived is still being met in another manner;

(4) granting the proposed waiver of a rule or exemption from enforcement of a law would result in a more efficient means of providing government services; and

(5) granting the proposed waiver will not have a significant negative impact on other state government, local government units, businesses, or citizens.

(b) If the state auditor grants a request for a waiver or exemption, the state auditor and the local government unit shall enter into an agreement providing for the delivery of the service or program that is the subject of the application. The agreement must specify desired outcomes, the reasons why the desired outcomes cannot be met under current laws or rules, and the means of measurement by which the state auditor will determine whether the outcomes specified in the agreement have been met. The agreement must specify the duration of the waiver or exemption. The duration of a waiver from an administrative rule may be for no less than two years and no more than four years, subject to renewal if both parties agree. An exemption from enforcement of a law terminates ten days after adjournment of the regular legislative session held during the calendar year following the year when the exemption is granted, unless the legislature has acted to extend or make permanent the exemption.

(c) The state auditor must report any grants of waivers or exemptions to the legislature, including the chairs of the governmental operations and appropriate policy committees in the house of representatives and senate, and the governor within 30 days.

(d) The state auditor may reconsider or renegotiate the agreement if the rule or law affected by the waiver or exemption is amended or repealed during the term of the original agreement. A waiver of a rule under this section has the effect of a variance granted by an agency under section 14.055. A local unit of government that is granted an exemption from enforcement of a procedural requirement in state law under this section is exempt from that law for the duration of the exemption. The state auditor may require periodic reports from the local government unit, or conduct investigations of the service or program.

Subd. 6. Enforcement. If the state auditor finds that the local government unit is failing to comply with the terms of the agreement under subdivision 5, the state auditor may rescind the agreement. Upon the rescission, the local unit of government becomes subject to the rules and laws covered by the agreement.

Subd. 7. Access to data. If a local government unit, through a cooperative program under this section, gains access to data collected, created, received, or maintained by another local government that is classified as not public, the unit gaining access is governed by the same restrictions on access to and use of the data as the unit that collected, created, received, or maintained the data.

History: 2005 c 156 art 2 s 4



Section 6.90 — COUNCIL ON LOCAL RESULTS AND INNOVATION.

Subdivision 1. Creation. The Council on Local Results and Innovation consists of 11 members, as follows:

(1) the state auditor;

(2) two persons appointed by the chair of the Property and Local Sales Tax Division of the house of representatives Taxes Committee;

(3) two persons appointed by the designated lead member of the largest minority party of the Property and Local Sales Tax Division of the house of representatives Taxes Committee;

(4) four persons appointed by the Subcommittee on Committees of the Senate Rules and Administration Committee;

(5) one person appointed by the Association of Minnesota Counties; and

(6) one person appointed by the League of Minnesota Cities.

Each appointment under clauses (2) to (4) must include one person with expertise or interest in county government and one person with expertise or interest in city government. No members appointed under clauses (2) to (4) may be members of the legislature. The appointing authorities must use their best efforts to ensure that a majority of council members have experience with local performance measurement systems. The membership of the council must include geographically balanced representation as well as representation balanced between large and small jurisdictions. The appointments under clauses (2) to (6) must be made within two months of the date of enactment.

Appointees to the council under clauses (2) to (4) serve terms of four years, except that one of each of the initial appointments under clauses (2) to (4) shall serve a term of two years; each appointing agent must designate which appointee is serving the two-year term. Subsequent appointments for members appointed under clauses (2) to (4) must be made by the council, including appointments to replace any appointees who might resign from the council prior to completion of their term. Appointees under clauses (2) to (4) are not eligible to vote on appointing their successor, nor on the successors of other appointees whose terms are expiring contemporaneously. In making appointments, the council shall make all possible efforts to reflect the geographical distribution and meet the qualifications of appointees required of the initial appointees. Subsequent appointments for members appointed under clauses (5) and (6) must be made by the original appointing authority. Appointees to the council under clauses (2) to (6) may serve no more than two consecutive terms.

Subd. 2. Duties. (a) By February 15, 2011, the council shall develop a standard set of approximately ten performance measures for counties and ten performance measures for cities that will aid residents, taxpayers, and state and local elected officials in determining the efficacy of counties and cities in providing services, and measure residents' opinions of those services. In developing its measures, the council must solicit input from private citizens. Counties and cities that elect to participate in the standard measures system shall report their results to the state auditor under section 6.91, who shall compile the results and make them available to all interested parties by publishing them on the auditor's Web site and report them to the legislative tax committees. Each year after the initial designation of performance measures, the council shall evaluate the usefulness of the standard set of performance measures and may revise the set by adding or removing measures as it deems appropriate.

(b) By February 15, 2012, the council shall develop minimum standards for comprehensive performance measurement systems, which may vary by size and type of governing jurisdiction.

(c) In addition to its specific duties under paragraphs (a) and (b), the council shall generally promote the use of performance measurement for governmental entities across the state and shall serve as a resource for all governmental entities seeking to implement a system of local performance measurement. The council may highlight and promote systems that are innovative, or are ones that it deems to be best practices of local performance measurement systems across the state and nation. The council should give preference in its recommendations to systems that are results-oriented. The council may, with the cooperation of the state auditor, establish and foster a collaborative network of practitioners of local performance measurement systems. The council may support the Association of Minnesota Counties and the League of Minnesota Cities to seek and receive private funding to provide expert technical assistance to local governments for the purposes of replicating best practices.

Subd. 3. Reports. (a) The council shall report its initial set of standard performance measures to the Property and Local Sales Tax Division of the house of representatives Taxes Committee and the Taxes Division on Property Taxes of the senate Taxes Committee by February 28, 2011.

(b) By February 1 of each subsequent year, the council shall report to the committees with jurisdiction over taxes in the house of representatives and the senate on participation in and results of the performance measurement system, along with any revisions in the standard set of performance measures for the upcoming year. These reports may be made by the state auditor in lieu of the council if agreed to by the auditor and the council.

Subd. 4. Operation of council. (a) The state auditor shall convene the initial meeting of the council.

(b) The chair of the council shall be elected by the members. Once elected, a chair shall serve a term of two years.

(c) Members of the council serve without compensation.

(d) Council members shall share and rotate responsibilities for administrative support of the council.

(e) Chapter 13D does not apply to meetings of the council. Meetings of the council must be open to the public and the council must provide notice of a meeting on the state auditor's Web site at least seven days before the meeting. A meeting of the council occurs when a quorum is present.

(f) The council must meet at least two times prior to the initial release of the standard set of measurements. After the initial set has been developed, the council must meet a minimum of once per year.

Subd. 5. Expiration. The council expires on January 1, 2020.

History: 2010 c 389 art 2 s 1



Section 6.91 — LOCAL PERFORMANCE MEASUREMENT AND REPORTING.

Subdivision 1. Reports of local performance measures. (a) A county or city that elects to participate in the standard measures program must report its results to its citizens annually through publication, direct mailing, posting on the jurisdiction's Web site, or through a public hearing at which the budget and levy will be discussed and public input allowed.

(b) Each year, jurisdictions participating in the local performance measurement and improvement program must file a report with the state auditor by July 1, in a form prescribed by the auditor. All reports must include a declaration that the jurisdiction has complied with, or will have complied with by the end of the year, the requirement in paragraph (a). For jurisdictions participating in the standard measures program, the report shall consist of the jurisdiction's results for the standard set of performance measures under section 6.90, subdivision 2, paragraph (a). In 2012, jurisdictions participating in the comprehensive performance measurement program must submit a resolution approved by its local governing body indicating that it either has implemented or is in the process of implementing a local performance measurement system that meets the minimum standards specified by the council under section 6.90, subdivision 2, paragraph (b). In 2013 and thereafter, jurisdictions participating in the comprehensive performance measurement program must submit a statement approved by its local governing body affirming that it has implemented a local performance measurement system that meets the minimum standards specified by the council under section 6.90, subdivision 2, paragraph (b).

Subd. 2. Benefits of participation. (a) A county or city that elects to participate in the standard measures program for 2011 is: (1) eligible for per capita reimbursement of $0.14 per capita, but not to exceed $25,000 for any government entity; and (2) exempt from levy limits under sections 275.70 to 275.74 for taxes payable in 2012, if levy limits are in effect.

(b) Any county or city that elects to participate in the standard measures program for 2012 is eligible for per capita reimbursement of $0.14 per capita, but not to exceed $25,000 for any government entity. Any jurisdiction participating in the comprehensive performance measurement program is exempt from levy limits under sections 275.70 to 275.74 for taxes payable in 2013 if levy limits are in effect.

(c) Any county or city that elects to participate in the standard measures program for 2013 or any year thereafter is eligible for per capita reimbursement of $0.14 per capita, but not to exceed $25,000 for any government entity. Any jurisdiction participating in the comprehensive performance measurement program for 2013 or any year thereafter is exempt from levy limits under sections 275.70 to 275.74 for taxes payable in the following year, if levy limits are in effect.

Subd. 3. Certification of participation. (a) The state auditor shall certify to the commissioner of revenue by August 1 of each year the counties and cities that are participating in the standard measures program and the comprehensive performance measurement program.

(b) The commissioner of revenue shall make per capita aid payments under this section on the second payment date specified in section 477A.015, in the same year that the measurements were reported.

(c) The commissioner of revenue shall notify each county and city that is entitled to exemption from levy limits by August 10 of each levy year.

Subd. 4. Appropriation. (a) The amount necessary to fund obligations under subdivision 2 is annually appropriated from the general fund to the commissioner of revenue.

(b) The sum of $6,000 in fiscal year 2011 and $2,000 in each fiscal year thereafter is annually appropriated from the general fund to the state auditor to carry out the auditor's responsibilities under sections 6.90 to 6.91.

History: 2010 c 389 art 2 s 2






Chapter 7 — STATE TREASURER



Chapter 8 — ATTORNEY GENERAL

Section 8.01 — APPEARANCE.

The attorney general shall appear for the state in all causes in the supreme and federal courts wherein the state is directly interested; also in all civil causes of like nature in all other courts of the state whenever, in the attorney general's opinion, the interests of the state require it. Upon request of the county attorney, the attorney general shall appear in court in such criminal cases as the attorney general deems proper. Upon request of a county attorney, the attorney general may assume the duties of the county attorney in sexual psychopathic personality and sexually dangerous person commitment proceedings under chapter 253D. Whenever the governor shall so request, in writing, the attorney general shall prosecute any person charged with an indictable offense, and in all such cases may attend upon the grand jury and exercise the powers of a county attorney.

History: (109) 1905 c 227 s 1; 1973 c 90 s 1; 1986 c 444; 1992 c 571 art 3 s 1; 1Sp1994 c 1 art 2 s 1; 2013 c 49 s 22



Section 8.02 — DEPUTIES, ASSISTANTS.

Subdivision 1. Appointment of deputies and assistants. The attorney general may appoint, and at pleasure remove, six deputy attorneys general and 35 assistant attorneys general. The appointees shall render such aid as is required of them in the discharge of the official duties of the attorney general. To the extent authorized in writing by the attorney general, they shall have authority to appear before grand juries or in any court of this state, as the attorney general personally might do.

The attorney general shall have power to employ such assistance, whether lay, legal, or expert, as the attorney general deems necessary for the protection of the interests of the state through the proper conduct of its legal business.

Subd. 2. Record keeping. The attorney general shall:

(1) keep a record of official correspondence and of all matters presented by the governor, auditor, commissioner of management and budget, secretary of state, or any officer or board in charge of the business of the state upon which any official action is necessary;

(2) keep a record of all legal proceedings that the attorney general's office institutes or appears in and the several steps taken therein; and

(3) make official opinions in writing and file the opinions in the attorney general's office.

History: (110) 1905 c 227 s 2; 1911 c 56 s 1; 1917 c 61 s 1; 1919 c 272 s 1; 1931 c 211 s 1; 1973 c 492 s 14; 1973 c 720 s 68; 1975 c 156 s 1; 1977 c 172 s 1; 1986 c 444; 1987 c 335 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 8.025 — PART-TIME SPECIAL ATTORNEYS, PAYMENT ON HOURLY BASIS.

No part-time special attorney assigned to any professional or occupational licensing board of state government, after having received $10,000 for performing official duties in any fiscal year, regardless of the fund from which the payment is made, shall be paid an hourly amount exceeding the equivalent amount paid full-time special assistant attorneys general, plus reasonable office expenses, as approved by the attorney general.

History: 1973 c 720 s 72; 1986 c 444



Section 8.03 — PROSECUTIONS.

The attorney general shall cause to be prosecuted all assessors and other officials for such delinquencies in connection with revenue laws as may become known; also all bonds of officers and others upon which any liability to the state has accrued. When any corporation shall have offended against the laws of the state, or misused, surrendered, abandoned, or forfeited its corporate authority, or any of its franchises or privileges, the attorney general shall cause proceedings to be instituted against it.

History: (111) 1905 c 227 s 3; 1986 c 444



Section 8.04 — PUBLIC LANDS.

The attorney general shall begin and prosecute actions against all persons claiming to own any portion of the school or other public lands adversely to the state, whenever, in the attorney general's opinion, an action can be sustained, and shall cause an appearance to be entered for the state on learning of any application to preempt any such land. In case of any such application the attorney general may require the county attorney of the county in which the same is made to enter such appearance, and may cause witnesses to be subpoenaed, and take such other measures in the premises as the public interests may require.

History: (112) 1905 c 227 s 4; 1986 c 444



Section 8.05 — FORMS PREPARED; OPINIONS.

The attorney general shall prepare forms for bonds and other contracts and instruments for the use of state officials, boards, and commissions and give legal advice in all matters relating to their official duties, whenever required by the governor, auditor, or secretary of state, or any board or commission created by law. When required by either house of the legislature the attorney general shall give a written opinion upon any question of law. The attorney general similarly shall give a written opinion upon any question of law submitted by a permanent or interim committee or commission of the legislature or of either house of the legislature, including but not limited to an interim committee of the legislature created by law for a county containing a city of the first class.

History: (113) 1905 c 227 s 5; 1967 c 43 s 1; 1986 c 444; 2003 c 112 art 2 s 50



Section 8.06 — ATTORNEY FOR STATE OFFICERS, BOARDS, OR COMMISSIONS; EMPLOY COUNSEL.

The attorney general shall act as the attorney for all state officers and all boards or commissions created by law in all matters pertaining to their official duties. When requested by the attorney general, it shall be the duty of any county attorney of the state to appear within the county and act as attorney for any such board, commission, or officer in any court of such county. The attorney general may, upon request in writing, employ, and fix the compensation of, a special attorney for any such board, commission, or officer when, in the attorney general's judgment, the public welfare will be promoted thereby. Such special attorney's fees or salary shall be paid from the appropriation made for such board, commission, or officer. Except as herein provided, no board, commission, or officer shall hereafter employ any attorney at the expense of the state.

Whenever the attorney general, the governor, and the chief justice of the Supreme Court shall certify, in writing, filed in the Office of the Secretary of State, that it is necessary, in the proper conduct of the legal business of the state, either civil or criminal, that the state employ additional counsel, the attorney general shall thereupon be authorized to employ such counsel and, with the governor and the chief justice, fix the additional counsel's compensation. The governor, if in the governor's opinion the public interest requires such action, may employ counsel to act in any action or proceeding if the attorney general is in any way interested adversely to the state. Except as herein stated, no additional counsel shall be employed and the legal business of the state shall be performed exclusively by the attorney general and the attorney general's assistants.

History: (114) 1905 c 227 s 6; 1911 c 56 s 2; 1955 c 861 s 1; 1986 c 444; 1991 c 345 art 1 s 42; 1994 c 636 art 10 s 1; 1Sp2003 c 1 art 2 s 17



Section 8.065 — PRIVATE ATTORNEY CONTRACTS.

The attorney general may not enter into a contract for legal services in which the fees and expenses paid by the state exceed, or can reasonably be expected to exceed, $1,000,000 unless the attorney general first submits the proposed contract to the Legislative Advisory Commission, and waits at least 20 days to receive a possible recommendation from the commission.

History: 2005 c 156 art 2 s 5



Section 8.07 — OPINIONS: QUESTIONS OF PUBLIC IMPORTANCE; PUBLIC SCHOOLS.

The attorney general on application shall give an opinion, in writing, to county, city, town, public pension fund attorneys, or the attorneys for the board of a school district or unorganized territory on questions of public importance; and on application of the commissioner of education shall give an opinion, in writing, upon any question arising under the laws relating to public schools. On all school matters such opinion shall be decisive until the question involved shall be decided otherwise by a court of competent jurisdiction.

History: (115) 1905 c 227 s 7; 1971 c 67 s 1; 1973 c 123 art 5 s 7; 1986 c 444; 1987 c 372 art 10 s 1; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 8.08 — REPORT.

The attorney general shall report to the governor biennially on or before October 1 of each even-numbered year the number, character, and result of all actions and proceedings in which the attorney general has appeared for the state, the expense incurred by the state in each, and the amount of fines, penalties, and other money collected; also the opinions of general interest given by the attorney general's office since the preceding report, with such recommendations for amendment of the laws as the attorney general may deem necessary or proper, and tables shall be appended showing the offenses reported to the attorney general by county attorneys.

History: (116) 1905 c 227 s 8; 1955 c 847 s 2; 1986 c 444



Section 8.09 — CLAIMS OF STATE AGAINST UNITED STATES; RETAIN COUNSEL.

The attorney general is hereby empowered, authorized, and directed to retain attorneys to take exclusive charge of prosecuting, collecting, and recovering from the United States any such claim which may be developed, and to prosecute, at their own expense, any claim before such tribunal of the government as may be deemed best for the interests of the state, detailed reports to be made, from time to time and whenever requested by the attorney general, of the progress of prosecution of any claim; provided, that no composition of any claim shall be concluded without the written approval of the attorney general.

History: (116-1) 1927 c 315 s 1



Section 8.10 — COMPENSATION OF ATTORNEYS.

The compensation of these attorneys for this service shall be 25 percent of the sums and amounts collected and received by the state, such compensation to be contingent upon collection and payment thereof to the state, with no further liability on the part of the state, and the amount of such compensation is hereby appropriated, payable upon the certificate of the attorney general filed with the commissioner of management and budget.

History: (116-2) 1927 c 315 s 2; 1973 c 492 s 14; 2009 c 101 art 2 s 109



Section 8.11 — BRINGING ACTION TO RECOVER ON BONDS.

The attorney general is hereby authorized, with the approval of the governor, to commence any action or proceeding, in the name of the state, to recover upon any bonds or obligations of any other state of the United States which may now or hereafter be held or owned by the state, or any of its boards or departments, and upon any bonds held in any sinking fund or guaranty funds deposited or pledged with the state by trust companies, banks, fidelity or insurance companies, or held by the commissioner of commerce as liquidator.

History: (116-3) 1933 c 399 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 8.12 — SOLICITOR GENERAL; DUTIES.

There shall be in the Office of the Attorney General a solicitor general who shall be appointed by the attorney general from within the limitations of the authorized staff, and who shall perform such duties in the place and stead of the attorney general as may lawfully be assigned.

History: 1955 c 320 s 1; 1961 c 561 s 3; 1986 c 444



Section 8.13 — CONTEST OF BARRIERS ON DAIRY PRODUCTS.

The attorney general is authorized to take such action as the attorney general deems necessary in order to contest or oppose existing statutes, ordinances, rules, orders or other trade barriers which may restrict the sale in other states of milk or other dairy products produced in Minnesota; to study and investigate problems concerning the free movement of milk and other dairy products in interstate commerce and to present the results thereof to such legislative and executive agencies of the federal government and the several states, such studies, investigations and presentations to executive and legislative agencies to be made either individually or jointly with others.

History: 1955 c 840 s 1; 1985 c 248 s 70; 1986 c 444



Section 8.14 — ACTIONS CHALLENGING STATE EXPENDITURES; INTERVENTION.

In any action in which the state of Minnesota or any of its officers is a party and the amount of state expenditures for a particular purpose is challenged on the ground that the expenditure is insufficient to enable the state or any of its agencies to comply with the alleged requirements of the Constitution of the United States or of federal law, the attorney general shall petition on behalf of and provide representation for (1) an individual taxpayer, who as an authorized representative of a particular class of recipients or beneficiaries of significant state appropriations, has requested the representation or (2) any other state agency that wishes to intervene in the action. The attorney general shall oppose any attempt to require the state to expend money for any purpose in excess of the amounts appropriated for that purpose by law.

History: 1975 c 434 s 28



Section 8.15 — ATTORNEY GENERAL COSTS.

Subdivision 1. Fee schedules. The attorney general in consultation with the commissioner of management and budget shall develop a fee schedule to be used by the attorney general in developing the agreements authorized in subdivision 3. The attorney general must submit a billing rate for the next biennium to the commissioner of management and budget by August 1 of each even-numbered year.

The attorney general may not assess a county any fee for legal services rendered in connection with a commitment proceeding under chapter 253D for which the attorney general assumes responsibility under section 8.01.

Subd. 2. Biennial budget request. (a) The attorney general in consultation with the commissioner of management and budget shall designate which agencies will have their legal service requests included in the budget request of the attorney general.

(b) All other agencies, in consultation with the attorney general and the commissioner of management and budget, shall include a request for legal services in their biennial budget requests.

(c) The budget request of the attorney general must include a consolidated listing that shows on one page all the appropriations that will be used to support the Office of the Attorney General and the Finance Division from which they will be requested.

Subd. 3. Agreements. (a) To facilitate the delivery of legal services, the attorney general may:

(1) enter into agreements with executive branch agencies, political subdivisions, or quasi-state agencies to provide legal services for the benefit of the citizens of Minnesota; and

(2) in addition to funds otherwise appropriated by the legislature, accept and spend funds received under any agreement authorized in clause (1) for the purpose set forth in clause (1), subject to a report of receipts to the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee by October 15 each year.

(b) When entering into an agreement for legal services, the attorney general must notify the committees responsible for funding the Office of the Attorney General. When the attorney general enters into an agreement with a state agency, the attorney general must also notify the committees responsible for funding that agency.

Funds received under this subdivision must be deposited in an account in the special revenue fund and are appropriated to the attorney general for the purposes set forth in this subdivision.

Subd. 4. Reports. The attorney general shall prepare an annual expenditure report describing actual expenditures for each agency or political subdivision receiving legal services. The report shall describe:

(1) estimated and actual expenditures, including expenditures authorized through agreements;

(2) the type of services provided; and

(3) major current and future legal issues.

The report shall be submitted to the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee by October 15 each year.

Subd. 5. Reimbursements. State agencies receiving legal services from the attorney general for nongeneral funded activities shall reimburse the full cost of those services to the general fund based on periodic billings prepared by the attorney general. Payment must be made to the attorney general for deposit to the general fund as a nondedicated receipt. The attorney general, in consultation with the commissioner of management and budget, shall develop reimbursement policies and procedures related to legal services.

History: 1Sp1985 c 13 s 75; 1987 c 404 s 69; 1988 c 686 art 1 s 39; 1989 c 335 art 1 s 56; 1991 c 345 art 1 s 43; 1992 c 571 art 3 s 2; 1993 c 192 s 36; 1994 c 636 art 10 s 2; 1Sp1994 c 1 art 2 s 2; 1996 c 390 s 9; 1999 c 250 art 1 s 38-40; 2009 c 101 art 2 s 109; 1Sp2010 c 1 art 14 s 2; 2013 c 49 s 22



Section 8.16 — ATTORNEY GENERAL; ADMINISTRATIVE SUBPOENAS.

Subdivision 1. Authority. The attorney general, or any deputy, assistant, or special assistant attorney general whom the attorney general authorizes in writing, has the authority in any county of the state to subpoena and require the production of any records of telephone companies, cellular phone companies, paging companies, subscribers of private computer networks including Internet service providers or computer bulletin board systems, electric companies, gas companies, water utilities, chemical suppliers, hotels and motels, pawn shops, airlines, buses, taxis, and other entities engaged in the business of transporting people, and freight companies, self-service storage facilities, warehousing companies, package delivery companies, and other entities engaged in the businesses of transport, storage, or delivery, and records of the existence of safe deposit box account numbers and customer savings and checking account numbers maintained by financial institutions and safe deposit companies. Subpoenas may only be issued for records that are relevant to an ongoing legitimate law enforcement investigation.

Subd. 1a. Subpoenas. The attorney general may in any county of the state subpoena and require the production of any records relating to the location of a debtor or the assets of a debtor, as that term is defined in section 16D.02, subdivision 4. Subpoenas may be issued only for records that are relevant to an investigation related to debt collection and exclude the power to subpoena personal appearance of witnesses unless the attorney general is so authorized by other statute or court rule.

Subd. 2. Enforcement. The subpoena shall be enforceable through the district court.

Subd. 3. Expenses. The person directed to produce the records must be paid reasonable expenses incurred in producing the records.

Subd. 4. Disclosure prohibited. The subpoena must state that the person to whom the subpoena is directed may not disclose the fact that the subpoena was issued or the fact that the requested records have been produced except:

(1) insofar as the disclosure is necessary to find and disclose the records; or

(2) pursuant to court order.

Subd. 5. Penalty. The willful failure to produce the documents required by the subpoena is a misdemeanor.

Subd. 6. Ex parte order. Upon the ex parte request of the attorney issuing the subpoena, the district court may issue an order directing the production of the records. It is not necessary for either the request or the order to be filed with the court administrator. Failure to comply with the court order subjects the person who fails to comply to civil or criminal contempt of court, or both.

History: 1989 c 336 art 2 s 1; 1993 c 326 art 7 s 1; 1995 c 254 art 5 s 1; 2001 c 197 s 1



Section 8.20 — DELEGATION OF CONTRACT REVIEW.

The attorney general may delegate the power to approve contracts as to form and execution to any state official if it is determined that the delegation will produce a significant, demonstrable improvement in the efficiency or operation of state government. The attorney general may condition the delegation as the attorney general determines to be necessary to protect the interests of the state.

History: 1987 c 335 s 2



Section 8.30 — COMPROMISE OF TAX AND FEE CLAIMS.

Notwithstanding any other provisions of law to the contrary, the attorney general shall have authority to compromise taxes, fees, surcharges, assessments, penalties, and interest in all cases, whether reduced to judgment or not, where the debt is being reduced by an amount exceeding $50,000 and, in the attorney general's opinion, it shall be in the best interests of the state to do so. Such a compromise must be in a form prescribed by the attorney general and shall be in writing signed by the attorney general, the taxpayer or taxpayer's representative, and the commissioner of revenue. Compromises of such debts in cases where the debt is being reduced by an amount of $50,000 or less are governed by section 16D.15.

History: 1969 c 230 s 1; 1973 c 582 s 3; 1986 c 444; 1997 c 84 art 6 s 1; 2000 c 490 art 13 s 1; 2003 c 127 art 14 s 1



Section 8.31 — ADDITIONAL DUTIES OF ATTORNEY GENERAL.

Subdivision 1. Investigate offenses against provisions of certain designated sections; assist in enforcement. The attorney general shall investigate violations of the law of this state respecting unfair, discriminatory, and other unlawful practices in business, commerce, or trade, and specifically, but not exclusively, the Nonprofit Corporation Act (sections 317A.001 to 317A.909), the Act Against Unfair Discrimination and Competition (sections 325D.01 to 325D.07), the Unlawful Trade Practices Act (sections 325D.09 to 325D.16), the Antitrust Act (sections 325D.49 to 325D.66), section 325F.67 and other laws against false or fraudulent advertising, the antidiscrimination acts contained in section 325D.67, the act against monopolization of food products (section 325D.68), the act regulating telephone advertising services (section 325E.39), the Prevention of Consumer Fraud Act (sections 325F.68 to 325F.70), and chapter 53A regulating currency exchanges and assist in the enforcement of those laws as in this section provided.

Subd. 2. Attorney general to assist in discovery and punishment of illegal practices. When the attorney general has information providing a reasonable ground to believe that any person has violated, or is about to violate, any of the laws of this state referred to in subdivision 1, the attorney general shall have power to investigate those violations, or suspected violations, and to take such steps as are necessary to cause the arrest and prosecution of all persons violating any of the statutes specifically mentioned in subdivision 1 or any other laws respecting unfair, discriminatory, or other unlawful practices in business, commerce, or trade. In connection with investigation under this section the attorney general upon specifying the nature of the violation or suspected violation may obtain discovery from any person regarding any matter, fact or circumstance, not privileged, which is relevant to the subject matter involved in the pending investigation, in accordance with the provisions of this subdivision. The discovery may be obtained without commencement of a civil action and without leave of court, except as expressly required by the provisions of subdivision 2a. The applicable protective provisions of rules 26.02, 26.03, and 30.04 of the Rules of Civil Procedure for the district courts shall apply to any discovery procedures instituted pursuant to this section. The attorney general or any person to whom discovery is directed may apply to and obtain leave of the district court in order to reduce or extend the time requirements of this subdivision, and upon a showing of good cause the district court shall order such a reduction or extension. In order to obtain discovery, the attorney general may:

(a) Serve written interrogatories on any person. Within 20 days after service of interrogatories, separate written answers and objections to each interrogatory shall be mailed to the attorney general.

(b) Upon reasonable written notice of no less than 15 days, require any person to produce for inspection and copying any documents, papers, books, accounts, letters, photographs, objects, or tangible things which are in the possession, custody, or control of that person.

(c) Upon reasonable written notice of no less than 15 days, take the testimony of any person by deposition as to any fact or opinion relevant to the subject matter involved in the pending investigation.

For the purposes of this subdivision the term "person" has the meaning specified in section 325F.68.

Subd. 2a. Failure to comply. If any person fails or refuses to answer interrogatories, to produce materials, or to be examined under oath, as required by the provisions of subdivision 2, the attorney general may apply to a district court, upon notice, and the court, on a showing by the attorney general of cause therefor, may issue such order as may be required to compel compliance with the discovery procedures authorized by this section.

Subd. 2b. Assurance of discontinuance. The attorney general may accept an assurance of discontinuance of any act or practice the attorney general deems to be in violation of the laws referred to in subdivision 1 from any person the attorney general alleges is engaging in, or has engaged in, the act or practice. The assurance may include a stipulation for the performance, provision or payment by the alleged violator of any remedies allowable under this section. Any assurance shall be in writing and shall be filed with and subject to the approval of the district court of the county in which the alleged violator resides or has a principal place of business or in Ramsey County. An assurance shall not be considered an admission of a violation for any purpose. Failure to comply with the assurance of discontinuance shall be punishable as contempt.

For the purposes of this subdivision the term "person" has the meaning specified in section 325F.68.

Subd. 2c. Undistributed money to general fund. If a court of competent jurisdiction finds that a sum recovered under this section for the benefit of injured persons cannot reasonably be distributed to the victims, because the victims cannot readily be located or identified, or because the cost of distributing the money would outweigh the benefit to the victims, then the court may order that the money be paid into the general fund. All sums recovered must be deposited into the state treasury and credited to the general fund.

Subd. 3. Injunctive relief. In addition to the penalties provided by law for violation of the laws referred to in subdivision 1, specifically and generally, whether or not injunctive relief is otherwise provided by law, the courts of this state are vested with jurisdiction to prevent and restrain violations of those laws, to require the payment of civil penalties, to require payment into the general fund, and to appoint administrators as provided in subdivision 3c. On becoming satisfied that any of those laws has been or is being violated, or is about to be violated, the attorney general shall be entitled, on behalf of the state; (a) to sue for and have injunctive relief in any court of competent jurisdiction against any such violation or threatened violation without abridging the penalties provided by law; and (b) to sue for and recover for the state, from any person who is found to have violated any of the laws referred to in subdivision 1, a civil penalty, in an amount to be determined by the court, not in excess of $25,000. All sums recovered by the attorney general under this section shall be deposited in the general fund.

Subd. 3a. Private remedies. In addition to the remedies otherwise provided by law, any person injured by a violation of any of the laws referred to in subdivision 1 may bring a civil action and recover damages, together with costs and disbursements, including costs of investigation and reasonable attorney's fees, and receive other equitable relief as determined by the court. The court may, as appropriate, enter a consent judgment or decree without the finding of illegality. In any action brought by the attorney general pursuant to this section, the court may award any of the remedies allowable under this subdivision.

Subd. 3b. Orders and judgments prima facie evidence. Any permanent injunction, judgment or order of the court made pursuant to subdivision 3 shall be prima facie evidence in an action brought under subdivision 3a that the defendant used or employed an act or practice in violation of the laws referred to in subdivision 1, provided that this subdivision shall not apply to consent judgments or decrees where the court makes no finding of illegality, including assurances of discontinuance pursuant to subdivision 2b.

Subd. 3c. Administrators. The courts of this state are vested with jurisdiction to appoint an administrator in actions brought by the attorney general under this section, for purposes of (1) monitoring, maintaining, or winding up the affairs of a business, or (2) collecting, administering, and distributing judgments obtained by the attorney general for the benefit of persons. Upon the order of a court having jurisdiction over the matter, reasonable fees and expenses may be paid to the administrator out of any sums recovered under this section or administered by the administrator.

Subd. 4. [Repealed, 1983 c 290 s 173; 1983 c 301 s 235]

History: 1947 c 587 s 8; 1957 c 821 s 10; 1965 c 51 s 70; 1967 c 302 s 1; 1969 c 6 s 41; 1973 c 35 s 50; 1973 c 155 s 1-5; 1974 c 524 s 2-8; 1980 c 509 s 125; 1985 c 248 s 2; 1986 c 444; 1987 c 366 s 1-4; 1987 c 384 art 2 s 2; 1989 c 304 s 129; 1989 c 335 art 4 s 5,6; 1992 c 377 s 1; 1992 c 504 s 1; 1996 c 305 art 1 s 139



Section 8.32 — CONSUMER AFFAIRS.

Subdivision 1. Generally. The attorney general has the responsibilities and duties prescribed by this section.

Subd. 2. Duties. The attorney general shall:

(1) enforce the provisions of law relating to consumer fraud and unlawful practices in connection therewith as set forth in sections 325F.68 and 325F.69;

(2) enforce the provisions of law set forth in sections 80D.19 and 80D.20 and Laws 1984, chapter 641, section 9; and

(3) make recommendations to the governor and the legislature for statutory needs that exist in adequately protecting the consumer.

History: 1969 c 1129 art 4 s 4; 1973 c 513 s 1; 1978 c 746 s 1; 1983 c 216 art 1 s 13; 1983 c 289 s 23,24,114 subd 2; 1984 c 641 s 1; 1Sp1986 c 3 art 1 s 1



Section 8.33 — REPRESENTATION OF CONSUMER AND SMALL BUSINESS INTEREST IN PUBLIC UTILITY MATTERS.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(1) "Public utility" means a publicly or privately owned entity engaged in supplying utility services to residential utility consumers in this state or to another public utility for ultimate distribution to residential utility consumers in this state and whose rates or charges are subject to approval by the Public Utilities Commission or an agency of the federal government. No municipal or cooperative utility shall be considered a "public utility" for the purposes of this clause.

(2) "Residential and small business utility consumer" or "consumer" means a person or small business that uses utility services at the person's residence or business location in this state and who is billed by or pays a public utility for these services. Small business has the meaning given it in section 645.445.

(3) "Utility services" means electricity, natural gas, or telephone services distributed to residential utility consumers by a public utility.

Subd. 2. Duties. The attorney general is responsible for representing and furthering the interests of residential and small business utility consumers through participation in matters before the Public Utilities Commission involving utility rates and adequacy of utility services to residential or small business utility consumers. The attorney general shall expend a reasonable portion of effort among all three kinds of utility services and shall identify and promote the needs of each class of residential and small business consumers with respect to each of the utility services. When participating in telecommunication matters that affect deployment of the infrastructure, the attorney general may apply the goals of:

(1) achieving economically efficient investment in:

(i) higher speed telecommunication services; and

(ii) greater capacity for voice, video, and data transmission; and

(2) just and reasonable rates.

Subd. 3. Right of intervention. Subject to the limitations of subdivision 2, the attorney general may intervene as of right or participate as an interested party in matters pending before the Public Utilities Commission which affect the distribution by a public utility of utility services to residential or small business utility consumers. The right of the attorney general to participate or intervene does not affect the obligation of the Public Utilities Commission to protect the public interest.

Subd. 4. Notice; procedures. The Public Utilities Commission shall give reasonable notice to the attorney general of any matter scheduled to come before the commission affecting a public utility's rates or adequacy of services to residential or small business utility consumers. Rules of the commission governing procedures before the commission apply to the attorney general and the attorney general's employees or representatives. The attorney general has the same rights and privileges accorded other intervenors or participants in matters pending before the commission.

Subd. 5. Appeals. The attorney general has an interest sufficient to maintain, intervene as of right in, or otherwise participate in any civil action in the courts of this state for the review or enforcement of any Public Utilities Commission action which affects a public utility's rates or adequacy of service to residential or small business utility consumers.

Subd. 6. Intervention in federal proceedings. The attorney general shall represent and further the interests of residential and small business utility consumers through participation as an intervenor or interested party in federal proceedings relating to the regulation of: (a) wholesale rates for energy delivered through interstate facilities; or (b) fuel used in generation of electricity or the manufacture of gas. The attorney general may maintain, intervene in, or otherwise participate in civil actions relating to the federal proceedings.

Subd. 7. Additional powers. The power granted by this section is in addition to powers otherwise provided by law to the attorney general.

History: 1978 c 746 s 2; 1980 c 579 s 2; 1980 c 614 s 123; 1983 c 247 s 24; 1983 c 289 s 25-31,114 subd 2; 1986 c 444; 1987 c 241 s 1; 1997 c 223 s 1



Section 8.34 — BIAS-MOTIVATED CRIME PROSECUTION TRAINING.

Subdivision 1. Definition. For the purposes of this section, "prosecuting attorney" means a political subdivision's elected or appointed county and city attorney and any of that attorney's assistants who have criminal prosecution responsibility for bias-motivated crimes.

Subd. 2. [Repealed, 1994 c 636 art 4 s 41]

Subd. 3. Records of attendance. The head of every agency that employs prosecuting attorneys shall maintain records of the number of prosecuting attorneys who have attended the bias-motivated crimes prosecution course and the number of those who have not. The agency head shall report annually to the attorney general on these attendance and nonattendance figures.

History: 1990 c 459 s 1



Section 8.35 — PUBLIC EDUCATION CAMPAIGN.

The attorney general, in consultation with the commissioner of human services, may establish a public service campaign designed to educate the public about the necessity of the payment of child support to the well-being of the state's children and taxpayers. The commissioner shall enter into a contract with the attorney general pursuant to Laws 1994, chapter 630, article 11, section 24, subdivision 2, for implementation of the campaign. The campaign may include public service announcements for broadcast through television, radio, and billboard media.

History: 1994 c 630 art 11 s 1






Chapter 9 — EXECUTIVE COUNCIL

Section 9.011 — MEMBERS; DUTIES, POWERS.

Subdivision 1. Members. The Executive Council consists of the governor, lieutenant governor, secretary of state, state auditor, and attorney general. The governor is chair.

Subd. 2. Executive secretary. The Executive Council appoints, fixes the salary of, and removes at pleasure an executive secretary. The executive secretary shall perform such duties as are assigned by the Executive Council.

Subd. 3. Employees. Within the limits of, and subject to the conditions of, the appropriation for salaries for the council, the executive secretary may employ such personnel as is necessary, and who may be employed in other departments of the state when so assigned.

History: 1953 c 492 s 1; 1959 c 693 s 5; 1961 c 561 s 4; 1973 c 394 s 1; 1986 c 444; 1998 c 387 art 2 s 2



Section 9.021 — MEETINGS.

The Executive Council shall meet upon the call of the governor or upon the call of the executive secretary at the request of three or more members.

History: 1953 c 492 s 2



Section 9.031 — DEPOSITORIES FOR STATE FUNDS.

Subdivision 1. Requirements for depositories. The Executive Council shall designate banks, trust companies, or credit unions within the state as depositories to receive state funds. The commissioner of management and budget is not liable for the safekeeping of the funds so lawfully deposited. The banks, trust companies, or credit unions so designated as depositories must:

(1) have been organized for at least one year; or

(2) have taken over or absorbed a bank, trust company, or credit union that has been organized for at least one year.

Subd. 2. Deposits exceeding applicable deposit insurance coverage. To the extent that state funds on deposit at the close of a depository's banking day exceed applicable deposit insurance coverage, the state shall require the depository to furnish and file with the commissioner of management and budget a corporate security bond to secure state funds deposited with it, or to deposit with the commissioner collateral security as provided in subdivision 3. The Executive Council shall approve the bond when the council is fully satisfied that the bond is in proper form, the securities sufficient, the depository prosperous and financially sound, and the capital stock claimed by it fully paid up and not impaired. Each depository bond shall provide that during the time the bond is in force the depository will pay all the state funds deposited with it to the commissioner of management and budget, free of exchange, at any place in the state designated by the commissioner of management and budget. If the deposit is a time deposit it shall be paid, together with interest, only when due. At any time the Executive Council or the commissioner of management and budget may require a new or additional bond from any depository.

Subd. 3. Collateral. (a) In lieu of the corporate bond required in subdivision 2, a depository may deposit with the commissioner of management and budget collateral to secure state funds that are to be deposited with it. The Executive Council must approve the collateral.

(b) The Executive Council shall not approve any collateral except:

(1) bonds and certificates of indebtedness, other than bonds secured by real estate, that are legal investments for savings banks under any law of the state; and

(2) bonds of any insular possession of the United States, of any state, or of any agency of this state, the payment of the principal and interest of which is provided for by other than direct taxation.

(c) The collateral deposited shall be accompanied by an assignment thereof to the state, which assignment shall recite that:

(1) the depository will pay all the state funds deposited with it to the commissioner of management and budget, free of exchange or other charge, at any place in this state designated by the commissioner of management and budget; if the deposit is a time deposit it shall be paid, together with interest, only when due; and

(2) in case of default by the depository the state may sell the collateral, or as much of it as is necessary to realize the full amount due from the depository, and pay any surplus to the depository or its assigns.

(d) Upon the direction of the Executive Council, the commissioner of management and budget, on behalf of the state, may reassign in writing to the depository any registered collateral pledged to the state by assignment thereon.

(e) A depository may deposit collateral of less value than the total designation and may, at any time during the period of its designation, deposit additional collateral, withdraw excess collateral, and substitute other collateral for all or part of that on deposit. Approval of the Executive Council is not necessary for the withdrawal of excess collateral.

(f) If the depository is not in default the commissioner of management and budget shall pay the interest collected on the deposited collateral to the depository.

Subd. 4. Bonds and collateral. A depository may furnish more than one bond or both bonds and collateral to secure state funds to be deposited with it. If both bonds and collateral are furnished the depository may withdraw all or any part of the collateral without in any way impairing the bond unless there is a provision in the bond that the collateral will not be withdrawn without the consent of the surety on the bond.

Subd. 5. Maximum deposit. The Executive Council shall prescribe the maximum amount that may be deposited in each depository. In no case shall the amount of the deposit in excess of applicable deposit insurance coverage exceed:

(1) the penalty on the bonds;

(2) 90 percent of the market value of the bonds; or

(3) the penalty on the bonds plus 90 percent of the market value of the collateral, if both are furnished.

Subd. 6. Power to deposit. The commissioner of management and budget may deposit in any qualified depository, in the name of the state, state funds in hand.

Subd. 7. Special deposits; interest. The Executive Council may permit any designated depository to receive from any official, department, institution, or other agency of the state special deposits of state moneys that have not been paid into the state treasury. All moneys so deposited are deemed deposited pursuant to such designation.

Upon direction of the commissioner of management and budget a depository may receive and carry as a special deposit an amount of money withdrawn from the treasury that may be immediately required to pay principal or interest, or both, of maturing obligations of the state. Upon the direction of the commissioner of management and budget the depository may pay out of such deposit the maturing obligations and surrender them to the commissioner of management and budget for cancellation.

The Executive Council shall fix the rate of interest to be paid upon the special accounts authorized by this subdivision or may waive payment of interest if in its judgment the average amount deposited is not sufficient to justify charging interest.

Subd. 8. Active and inactive depositories. Depositories shall be divided into two classes to be known as active and inactive. A depository may be designated as a depository of both classes.

All state funds deposited in active depositories are subject to withdrawal by the commissioner of management and budget upon demand and no interest shall be charged on these deposits.

Surplus funds not required to meet the state's current disbursements shall be deposited for a definite period in inactive depositories and interest shall be paid on these deposits at a rate of not less than one percent per annum nor more than the maximum rate authorized to be paid by Minnesota state banks other than savings banks. This rate shall be fixed by the Executive Council in accordance with the current rate upon similar deposits.

Subd. 9. Statement of financial condition. When the Executive Council deems necessary it may require any depository of state funds or any surety on a depository bond to furnish a sworn statement of the financial condition of the depository or surety. Failure to render a statement within a reasonable time is sufficient ground for revocation of the designation.

Any person who makes a false statement to the Executive Council with regard to the financial condition of a depository or the surety on a depository bond is guilty of a gross misdemeanor.

Subd. 10. Closing; default. The closing of a depository is a default by the depository and no demand by the state or its commissioner of management and budget is necessary to establish the default. When a depository closes, any time deposit therein is immediately due and payable.

Subd. 11. Winding up. In any proceeding to wind up an insolvent depository of state funds the state is a preferred creditor.

Where a bond has been given by the depository the state may proceed either as a preferred creditor against the assets of the insolvent depository or as the obligee on the surety bond against the surety thereon or against both as the Executive Council deems advisable.

If the state receives or recovers any amount of its claim from the surety, the latter is not, by reason thereof, subrogated to the claim of the state against the assets of the insolvent depository as a preferred creditor.

Subd. 12. Revoking designation of depository. The Executive Council may revoke its designation of any depository at any time. Upon revocation of an active depository the commissioner of management and budget shall withdraw the state funds deposited therein immediately and shall make no further deposits therein. Upon revocation of an inactive depository the commissioner of management and budget shall withdraw state funds deposited therein when they become due and shall make no further deposits therein.

Subd. 13. Required community reinvestment rating. Banks and trust companies designated as depositories must have received ratings of "outstanding" or "satisfactory" as their most recent rating under United States Code, title 12, section 2906. If a state depository receives a rating that is below "satisfactory," the Executive Council shall revoke its designation as a depository. The Executive Council may delay the effective date of the revocation if necessary to allow a reasonable period of time to arrange for a replacement depository.

History: 1953 c 492 s 3; 1965 c 32 s 1; 1965 c 45 s 1; 1976 c 239 s 1; 1986 c 444; 1991 c 42 s 1; 1992 c 587 art 2 s 1; 1995 c 171 s 1; 1996 c 414 art 1 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2011 c 106 s 3,4



Section 9.041 — SETTLEMENT OF CLAIMS AND CONTROVERSIES WITH UNITED STATES.

Subdivision 1. Proposing terms; accepting patents; reconveying. The Executive Council may consider and propose terms of settlement to the legislature of all claims and controversies between the state and the United States over lands granted to the state by the United States under any act of Congress. It may consider and propose terms of settlement of these claims separately or totally. When the legislature approves a settlement, the Executive Council may accept patents of land issued by the United States and may reconvey to the United States any lands that it, by unanimous vote, determines should be reconveyed to carry out the provisions of this section.

Subd. 2. Legislative action; small claims. No adjustment or settlement of any claim by the Executive Council is final until ratified by the legislature. The Executive Council may make final settlement and adjustment of individual claims of settlers or Indian allottees, where the land in question does not exceed 100 acres.

Subd. 3. Auditor's report. The state auditor shall report to the Executive Council the status of:

(1) all claims of the state against the United States for lands patented to the state by the United States under any acts or grants relating to lands; and

(2) all claims of the United States against the state for lands alleged to have been wrongfully patented or conveyed to the state by the United States.

Subd. 4. Auditor's expenses. The state auditor shall expend from any fund appropriated to maintain any department of the auditor's office sums for clerk hire, travel, hotel bills, or other expenses necessary to carry out this section. The state auditor shall audit and the Executive Council shall approve these expenditures. A per diem expenditure may be audited and approved for these purposes.

History: 1953 c 492 s 4; 1986 c 444; 1997 c 7 art 2 s 4



Section 9.061 — ADDITIONAL POWERS; EMERGENCIES.

Subdivision 1. Prevention and relief; commandeering property. The Executive Council may:

(1) take such measures as are necessary to prevent an impending disaster that threatens to destroy life or property;

(2) grant relief to communities stricken by disease, fire, action of the elements, or extreme economic distress;

(3) prevent the occurrence or spread of any disaster;

(4) grant relief to individuals or families adversely affected by a major disaster in conformance with federal disaster relief laws and regulations. Any grants made shall be refunded to the state if the financial assistance needed is received from any other source; and

(5) repair state property damaged by a major disaster in conformance with federal disaster relief laws and regulations.

In these emergencies, the Executive Council may, when necessary, commandeer and use any property, vehicle, means of transportation, means of communication, or public service. The owner of any property taken shall be given a receipt for the property and be paid for its use and for any damages inflicted upon the property while in the service of the Executive Council.

Subd. 2. Commanding state services. When necessary to grant relief or to prevent disaster, the Executive Council may use any of the facilities or offices of the state, may command the services of any state military organization, the services of the forces of the state fire marshal or any state department, and the services of employees of the state. These employees shall serve without additional pay, but all proper and necessary expenses incurred while in the performance of duty shall be paid out of funds provided in this section. Members of any state military organization shall be paid for their services while on duty as provided by the Military Code upon warrants drawn by the adjutant general.

Subd. 3. Money. When an emergency exists and the attorney general certifies that money is needed, the Executive Council shall furnish the requested money from funds provided by this section.

Subd. 4. Report of expenses. The Executive Council shall transmit to the legislature a detailed report of all its expenses and all money paid out not later than March first of each year in which there is a regular session. It shall transmit information and make recommendations to assist the legislature in the enactment of legislation to prevent calamities.

Subd. 5. Spending power. Where an emergency exists the Executive Council may expend money as necessary therefor within the limit of appropriations made to the council for this purpose.

Subd. 6. [Repealed, 1965 c 830 s 2]

Subd. 7. [Repealed, 1965 c 830 s 2]

Subd. 8. [Repealed, 1965 c 830 s 2]

Subd. 9. [Repealed, 1965 c 830 s 2]

Subd. 10. [Repealed, 1965 c 830 s 2]

History: 1953 c 492 s 6; Ex1959 c 87 s 1; 1965 c 830 s 1; 1969 c 399 s 11; 1975 c 48 s 1; 1981 c 356 s 253; 1987 c 320 s 1



Section 9.071 — SETTLEMENT OF CLAIMS; OTHER SPECIFIED POWERS.

The council has the powers with respect to:

(1) timberlands provided in sections 90.031, 90.041, and 90.151;

(2) lands acquired from the United States provided in section 94.50;

(3) lands subject to delinquent drainage assessments provided in section 84A.20;

(4) transfer of lands between departments of state government provided in section 15.16;

(5) sale or exchange of lands within national forests provided in sections 92.30 and 92.31;

(6) approval of acquisition of land for camping or parking area provided in sections 97A.135 and 97A.141;

(7) awarding leases to prospect for iron ore provided in section 93.17;

(8) approval of rules for issuance of leases to prospect for minerals under state lands provided in section 93.25; and

(9) construction of dams provided in section 103G.545.

History: 1953 c 492 s 7; 1971 c 25 s 7; 1973 c 87 s 1; 1973 c 494 s 2; 1985 c 248 s 70; 1986 c 386 art 4 s 1; 1990 c 391 art 8 s 1; 1995 c 186 s 5; 2000 c 495 s 1









Chapters 10 - 12B — GOVERNMENT MISCELLANY

Chapter 10 — MULTIPLE BRANCHES OR OFFICES; OBSERVANCES

Section 10.01 — SPACE FOR CONSTITUTIONAL OFFICES; ADDITIONAL DUTIES.

The governor, secretary of state, auditor, and attorney general shall keep their offices in rooms provided for them, respectively, in the area known as the Capitol, or as the Capitol complex, or as the Capitol area; and, in addition to the duties heretofore prescribed, shall severally render such other services and be subject to such further obligations as are required of or imposed upon them by law.

History: (117) RL s 63; 1967 c 624 s 1; 2003 c 112 art 2 s 50



Section 10.09 — OFFICERS APPOINTED BY GOVERNOR, TERMS.

Except as otherwise provided, the terms of all officers appointed by the governor shall begin upon the date when such officers qualify and assume their official duties, shall continue for the prescribed period thereafter, and until their successors are appointed and have qualified.

History: (53-48) 1925 c 426 art 20 s 1; 1969 c 9 s 4; 1973 c 35 s 2



Section 10.30 — EMPLOYEES COMPENSATION REVOLVING FUND REIMBURSEMENT.

In all cases where any state department owes the employees compensation revolving fund, created by sections 176.591 to 176.611, for claims paid its employees, and no direct appropriation is made therefor, such department shall reimburse the revolving fund from the money appropriated for operation of the department.

History: (125-13) 1935 c 391 s 39; 1937 c 457 s 38; 1977 c 455 s 69; 1Sp1981 c 4 art 1 s 1



Section 10.37 — HOLDING TWO APPOINTIVE OFFICES.

Any appointive state office which the law provides shall be filled by the governor may be held by a person already holding a state office and such person may hold both such offices and perform the functions and duties thereof; but such person shall receive only the salary by law provided for the office first held.

History: (128-1) 1925 c 353 s 1; 1986 c 444



Section 10.43 — TELEPHONE USE; APPROVAL.

(a) Each representative, senator, constitutional officer, judge, and head of a state department or agency shall sign the person's monthly long-distance telephone bills paid by the state as evidence of the person's approval of each bill. This signature requirement does not apply to a month in which the person's long-distance phone bill paid by the state is less than $5.

(b) Even if the monthly long-distance phone bill paid by the state for a person subject to this section is less than $5, the person is responsible for paying that portion of the bill that does not relate to state business. As provided in section 10.46, long-distance telephone bills paid by the state are public data, regardless of the amount of the bills.

History: 1993 c 370 s 4; 2015 c 77 art 2 s 4



Section 10.44 — HOUSE, SENATE, COURT, ELECTED OFFICE BUDGETS; HOW TREATED.

The budgets of the house of representatives, senate, constitutional officers, district courts, Court of Appeals, and Supreme Court must be submitted to and considered by the appropriate committees of the legislature in the same manner as the budgets of executive agencies.

History: 1993 c 370 s 5



Section 10.45 — BUDGETS; INFORMATION.

The budgets of the house of representatives, the senate, each constitutional officer, the district courts, Court of Appeals, and Supreme Court shall be public information and shall be divided into expense categories. The categories shall include, among others, travel and telephone expenses.

History: 1993 c 370 s 6



Section 10.46 — TELEPHONE RECORDS PUBLIC.

Long-distance telephone bills paid for by the state or a political subdivision, including those of representatives, senators, judges, constitutional officers, heads of departments and agencies, local officials, and employees thereof, are public data.

History: 1993 c 370 s 7



Section 10.47 — TELEPHONE SERVICE; OVERSIGHT.

Each member, officer, or employee in the legislative, judicial, and executive branches shall report any evidence of misuse of long-distance telephone service to the chief officer of the legislative body, judicial branch, executive office, or executive agency, and to the legislative auditor when appropriate. The legislative auditor shall investigate and report on evidence of misuse of long-distance telephone service of legislators, judges, constitutional officers, heads of executive departments and agencies, and state employees and, where appropriate, refer the evidence to other authorities.

History: 1993 c 370 s 8



Section 10.49 — NAMING.

Laws enacted on or after July 1, 2009, must not be named for living people, and laws may not name councils, buildings, roads, or other facilities or entities after living people.

History: 2009 c 101 art 2 s 17



Section 10.50 — ETHNIC AMERICAN DAY.

The first Sunday in June is designated Ethnic American Day, in recognition of the diverse population of Minnesota, from the Native Americans who were this land's first inhabitants to other peoples from all parts of the world who also have contributed their cultures, traditions, and values to their fellow citizens. The governor may take any action necessary to promote and encourage the observance of Ethnic American Day. The public schools may offer instruction and programs to foster and preserve ethnic cultures, traditions, and values.

History: 1990 c 405 s 1



Section 10.51 — HUNTING HERITAGE WEEK.

The week beginning the third Monday in September is an official week of observance to commemorate the state's valued heritage of hunting game animals. During this week, all residents of the state are urged to:

(1) reflect on hunting as an expression of our culture and heritage;

(2) acknowledge that it is our community of sportsmen, sportswomen, and hunters who have made the greatest contributions to the establishment of current game animal populations; and

(3) celebrate this culture and heritage in all lawful ways.

History: 1Sp1995 c 1 s 1



Section 10.55 — JUNETEENTH.

(a) The third Saturday in June is designated Juneteenth in recognition of the historical pronouncement of the abolition of slavery on June 19, 1865, when the Emancipation Proclamation was said to have been first publicly read in Texas by Union soldiers led by General Granger. The announcement came 2-1/2 years after President Abraham Lincoln's Emancipation Proclamation and two months after General Lee's surrender in April 1865. Juneteenth and emancipation celebrations have been commonplace in Minnesota since 1889 as a result of community-based grassroots efforts.

(b) Each year the governor shall issue a proclamation honoring this observance and recognizing the important contributions African-Americans have made to Minnesota's communities, culture, and economy. The governor may also take any additional action necessary to promote and encourage the observance of Juneteenth and public schools may offer instruction and programs on the occasion.

History: 1996 c 390 s 10; 2010 c 245 s 1



Section 10.555 — CESAR CHAVEZ DAY.

(a) March 31 shall be known as Cesar Chavez Day to celebrate the growing Latino community in Minnesota. Latinos constitute a major demographic in the state. Dedicating March 31 of each year as Cesar Chavez Day provides the citizens of Minnesota the opportunity to learn about and appreciate the Latino community and their contributions to our state.

(b) As a community organizer, Chavez improved the lives and working conditions of millions of Latinos nationwide. He dedicated his life to advocating for labor rights, political representation for ethnic minorities, environmental justice, registering voters, and improving literacy for farm workers.

History: 2014 c 159 s 1



Section 10.56 — FOUR CHAPLAINS DAY.

February 3 is designated Four Chaplains Day in honor of the four United States Army chaplains, George L. Fox, Alexander D. Goode, Clark V. Poling, and John P. Washington, who sacrificed their lives to save the lives of other service personnel while serving on the U.S.S. Dorchester, a United States Army troop transport that was sunk off the coast of Greenland on February 3, 1943. Each year the governor shall issue a proclamation of this observance.

History: 1998 c 272 s 1



Section 10.565 — HIRE A VETERAN MONTH.

The month of July is designated "Hire a Veteran Month" in honor of the more than 48,000,000 citizen soldiers who as of January 1, 2005, have served in the United States armed forces, of whom over 1,500,000 have been wounded and over 1,000,000 more have made the ultimate sacrifice by giving their lives for their country. Whenever called upon to defend our national security at home or abroad, these men and women serving in the United States Army, Navy, Marines, Air Force, and Coast Guard have always responded immediately and effectively, placing the national interests above their own. Each year, the governor shall issue a proclamation honoring this observance, urging Minnesota state and local government departments, agencies, and boards, as well as private employers, to give fair and appropriate consideration to hiring military veterans.

History: 2005 c 22 s 1; 2015 c 40 s 1



Section 10.57 — MIGHTY EIGHTH AIR FORCE WEEK.

Beginning in 2000, the week of October 8 to 14 is designated as Mighty Eighth Air Force Week in honor of the Eighth Air Force, the largest military unit to serve in World War II, whose heroic actions during the week of October 8 to 14, 1943, served as a turning point for daytime strategic bombing, despite the loss of 26,000 persons killed in action, over 28,000 prisoners of war, uncounted persons missing in action, and over 100 heavy bombers. Each year thereafter, until 2099, the governor shall issue a proclamation honoring this observance.

History: 2000 c 414 s 1



Section 10.571 — MILITARY SPOUSES AND FAMILIES DAY.

The Sunday immediately preceding Memorial Day is designated Military Spouses and Families Day in honor of the vital support and sacrifice that the spouses and families of military personnel make for the betterment and support of this country. Each year, the governor shall issue a proclamation honoring this observance.

History: 2015 c 41 s 1



Section 10.575 — MEDAL OF HONOR DAY.

March 25 is designated Medal of Honor Day in honor of the individuals from Minnesota who have served in the military or naval forces of the United States and have received the Congressional Medal of Honor, which was first presented on March 25, 1863. Each year, the governor shall issue a proclamation honoring this observance.

History: 2009 c 8 s 1



Section 10.58 — COMBAT WOUNDED VETERANS PURPLE HEART DAY.

Beginning in 2001, the day of August 7 is designated as Combat Wounded Veterans Day in honor of military veterans who were wounded by enemy action while bravely serving their country against enemy forces, and whose sacrifices have entitled them to the Purple Heart decoration. This decoration was created by General George Washington, commander-in-chief of the Revolutionary Army and a founder of our country, on August 7, 1782, and is the oldest military decoration in use in the world. Each year the governor shall issue a proclamation honoring this observance and shall send a written copy to the Minnesota department of the Military Order of the Purple Heart.

History: 2001 c 104 s 1



Section 10.581 — GENOCIDE AWARENESS AND PREVENTION MONTH.

Beginning in 2013, the month of April is designated as Genocide Awareness and Prevention Month in recognition of the state's desire to combat all acts of genocide and all human rights atrocities. Following the Holocaust, on December 9, 1948, the United Nations General Assembly adopted Resolution 260 (III) A, the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, declaring genocide to be a crime under international law, and defining genocide to include the commission of certain acts, including killing members of a group, causing serious bodily or mental harm to members of a group, deliberately inflicting conditions of life calculated to bring about a group's physical destruction in whole or in part, imposing measures intended to prevent births within a group, and forcibly transferring children of a group to another group, with the intent to destroy, in whole or in part, a national, ethnic, racial, or religious group. The state declares that in order to educate the public and help prevent future genocides, the governor may promote and encourage the observance of Genocide Awareness and Prevention Month.

History: 2013 c 26 s 1



Section 10.582 — VETERANS' VOICES MONTH.

The month of October is designated as Veterans' Voices Month in recognition of the state's desire to honor, recognize, and celebrate the contributions of veterans. Schools, organizations, and communities in the state are encouraged to hold events and programs that honor veterans and educate students and citizens about the unique culture of the military by sharing and studying veterans' experiences through stories, essays, poetry, and art from the men and women who have served in the armed forces. The state declares that in order to educate the public, the governor may promote and encourage the observance of Veterans' Voices Month.

History: 2014 c 267 s 1



Section 10.585 — FALLEN FIREFIGHTERS MEMORIAL DAY.

Each American flag and Minnesota flag flown on the grounds of the Capitol area, as described in section 15B.02, must be flown at half-staff on Minnesota's observance of Fallen Firefighters Memorial Day in honor of firefighters who have lost their lives in the line of duty. Minnesota's observance of Fallen Firefighters Memorial Day shall occur on the last Sunday in September each year.

History: 2009 c 87 s 1; 2012 c 188 s 1



Section 10.59 — DR. NORMAN E. BORLAUG WORLD FOOD PRIZE DAY.

October 16 is designated as Dr. Norman E. Borlaug World Food Prize Day, in honor of the heroic contributions to humanity of Nobel Peace Prize laureate Dr. Norman E. Borlaug, whose work in agriculture has resulted in saving millions of human lives by averting famine and alleviating hunger and malnutrition. The governor may take any action necessary to promote and encourage the observance of Dr. Norman E. Borlaug World Food Prize Day and public schools may offer instruction and programs on the occasion.

History: 2004 c 148 s 1



Section 10.595 — MITOCHONDRIAL DISEASE AWARENESS WEEK.

The third full week of September each year is designated Mitochondrial Disease Awareness Week in Minnesota.

Mitochondria, the power plants in every cell of the body, can be damaged by genetic defects, drugs, or destructive molecules called free radicals. Such damage leads to progressive diseases that affect roughly one in 4,000 children in the United States each year.

During Mitochondrial Disease Awareness Week, residents of the state are urged to become better informed about mitochondrial diseases and their impact.

History: 2011 c 104 s 2



Section 10.60 — PUBLIC WEB SITES AND PUBLICATIONS.

Subdivision 1. Definitions. For purposes of this section:

(1) "political subdivision" means a county, statutory or home rule charter city, town, school district, or other municipal corporation, and the Metropolitan Council and a metropolitan or regional agency;

(2) "publication" means a document printed with public money by an elected or appointed official of a state agency or political subdivision that is intended to be distributed publicly outside of the state agency or political subdivision;

(3) "state agency" means an entity in the executive, judicial, or legislative branch of state government; and

(4) "Web site" means a site maintained on the World Wide Web that is available for unrestricted public access and that is maintained with public money by an elected or appointed official of a state agency or political subdivision.

Subd. 2. Purpose of Web site and publications. The purpose of a Web site and a publication must be to provide information about the duties and jurisdiction of a state agency or political subdivision or to facilitate access to public services and information related to the responsibilities or functions of the state agency or political subdivision.

Subd. 3. Prohibitions. (a) A Web site or publication must not include pictures or other materials that tend to attribute the Web site or publication to an individual or group of individuals instead of to a public office, state agency, or political subdivision. A publication must not include the words "with the compliments of" or contain letters of personal greeting that promote an elected or appointed official of a state agency or political subdivision.

(b) A Web site, other than a Web site maintained by a public library or the election-related Web site maintained by the Office of the Secretary of State or the Campaign Finance and Public Disclosure Board, may not contain a link to a Weblog or site maintained by a candidate, a political committee, a political party or party unit, a principal campaign committee, or a state committee. Terms used in this paragraph have the meanings given them in chapter 10A, except that "candidate" also includes a candidate for an elected office of a political subdivision.

Subd. 4. Permitted material. (a) Material specified in this subdivision may be included on a Web site or in a publication, but only if the material complies with subdivision 2. This subdivision is not a comprehensive list of material that may be contained on a Web site or in a publication, if the material complies with subdivision 2.

(b) A Web site or publication may include biographical information about an elected or appointed official, a single official photograph of the official, and photographs of the official performing functions related to the office. There is no limitation on photographs, Webcasts, archives of Webcasts, and audio or video files that facilitate access to information or services or inform the public about the duties and obligations of the office or that are intended to promote trade or tourism. A state Web site or publication may include photographs or information involving civic or charitable work done by the governor's spouse, provided that these activities relate to the functions of the governor's office.

(c) A Web site or publication may include press releases, proposals, policy positions, and other information directly related to the legal functions, duties, and jurisdiction of a public official or organization.

(d) The election-related Web site maintained by the Office of the Secretary of State shall provide links to:

(1) the campaign Web site of any candidate for legislative, constitutional, judicial, or federal office who requests or whose campaign committee requests such a link and provides in writing a valid URL address to the Office of the Secretary of State; and

(2) the Web site of any individual or group advocating for or against or providing neutral information with respect to any ballot question, where the individual or group requests such a link and provides in writing a valid Web site address and valid e-mail address to the Office of the Secretary of State.

These links must be provided on the election-related Web site maintained by the Office of the Secretary of State from the opening of filing for the office in question until the business day following the day on which the State Canvassing Board has declared the results of the state general election, or November 30 of the year in which the election has taken place, whichever date is earlier. The link must be activated on the election-related Web site maintained by the Office of the Secretary of State within two business days of receipt of the request from a qualified candidate or committee.

Subd. 5. Other standards. This section does not prohibit a state agency or political subdivision from adopting more restrictive standards for the content of a Web site or publication maintained by the agency or political subdivision.

Subd. 6. Enforcement. Violation of this section is not a crime and is not subject to civil penalty.

History: 2005 c 156 art 2 s 6; 2006 c 242 s 9,10






Chapter 10A — CAMPAIGN FINANCE AND PUBLIC DISCLOSURE

Section 10A.01 — DEFINITIONS.

Subdivision 1. Application. For the purposes of this chapter, the terms defined in this section have the meanings given them unless the context clearly indicates otherwise.

Subd. 2. Administrative action. "Administrative action" means an action by any official, board, commission or agency of the executive branch to adopt, amend, or repeal a rule under chapter 14. "Administrative action" does not include the application or administration of an adopted rule, except in cases of rate setting, power plant and powerline siting, and granting of certificates of need under section 216B.243.

Subd. 3. Advance of credit. "Advance of credit" means any money owed for goods provided or services rendered. "Advance of credit" does not mean a loan as defined in subdivision 21.

Subd. 4. Approved expenditure. "Approved expenditure" means an expenditure made on behalf of a candidate by an entity other than the principal campaign committee of the candidate, if the expenditure is made with the authorization or expressed or implied consent of, or in cooperation or in concert with, or at the request or suggestion of the candidate, the candidate's principal campaign committee, or the candidate's agent. An approved expenditure is a contribution to that candidate.

Subd. 5. Associated business. "Associated business" means an association, corporation, partnership, limited liability company, limited liability partnership, or other organized legal entity from which the individual receives compensation in excess of $50, except for actual and reasonable expenses, in any month as a director, officer, owner, member, partner, employer or employee, or whose securities the individual holds worth more than $2,500 at fair market value.

Subd. 6. Association. "Association" means a group of two or more persons, who are not all members of an immediate family, acting in concert.

Subd. 7. Ballot question. "Ballot question" means a question or proposition that is placed on the ballot and that may be voted on by all voters of the state. "Promoting or defeating a ballot question" includes activities, other than lobbying activities, related to qualifying the question for placement on the ballot.

Subd. 7a. [Repealed by amendment, 1999 c 220 s 1]

Subd. 7b. [Renumbered subd 13]

Subd. 7c. Ballot question political committee. "Ballot question political committee" means a political committee that makes only expenditures to promote or defeat a ballot question and disbursements permitted under section 10A.121, subdivision 1.

Subd. 7d. Ballot question political fund. "Ballot question political fund" means a political fund that makes only expenditures to promote or defeat a ballot question and disbursements permitted under section 10A.121, subdivision 1.

Subd. 8. Board. "Board" means the state Campaign Finance and Public Disclosure Board.

Subd. 9. Campaign expenditure. "Campaign expenditure" or "expenditure" means a purchase or payment of money or anything of value, or an advance of credit, made or incurred for the purpose of influencing the nomination or election of a candidate or for the purpose of promoting or defeating a ballot question.

An expenditure is considered to be made in the year in which the candidate made the purchase of goods or services or incurred an obligation to pay for goods or services.

An expenditure made for the purpose of defeating a candidate is considered made for the purpose of influencing the nomination or election of that candidate or any opponent of that candidate.

Except as provided in clause (1), "expenditure" includes the dollar value of a donation in kind.

"Expenditure" does not include:

(1) noncampaign disbursements as defined in subdivision 26;

(2) services provided without compensation by an individual volunteering personal time on behalf of a candidate, ballot question, political committee, political fund, principal campaign committee, or party unit;

(3) the publishing or broadcasting of news items or editorial comments by the news media; or

(4) an individual's unreimbursed personal use of an automobile owned by the individual and used by the individual while volunteering personal time.

Subd. 9a. [Renumbered subd 16]

Subd. 10. Candidate. "Candidate" means an individual who seeks nomination or election as a state constitutional officer, legislator, or judge. An individual is deemed to seek nomination or election if the individual has taken the action necessary under the law of this state to qualify for nomination or election, has received contributions or made expenditures in excess of $750, or has given implicit or explicit consent for any other person to receive contributions or make expenditures in excess of $750, for the purpose of bringing about the individual's nomination or election. A candidate remains a candidate until the candidate's principal campaign committee is dissolved as provided in section 10A.243.

Subd. 10a. [Renumbered subd 4]

Subd. 10b. [Renumbered subd 18]

Subd. 10c. [Renumbered subd 26]

Subd. 11. Contribution. (a) "Contribution" means money, a negotiable instrument, or a donation in kind that is given to a political committee, political fund, principal campaign committee, or party unit. An allocation by an association of general treasury money to be used for activities that must be or are reported through the association's political fund is considered to be a contribution for the purposes of disclosure required by this chapter.

(b) "Contribution" includes a loan or advance of credit to a political committee, political fund, principal campaign committee, or party unit, if the loan or advance of credit is: (1) forgiven; or (2) repaid by an individual or an association other than the political committee, political fund, principal campaign committee, or party unit to which the loan or advance of credit was made. If an advance of credit or a loan is forgiven or repaid as provided in this paragraph, it is a contribution in the year in which the loan or advance of credit was made.

(c) "Contribution" does not include services provided without compensation by an individual volunteering personal time on behalf of a candidate, ballot question, political committee, political fund, principal campaign committee, or party unit; the publishing or broadcasting of news items or editorial comments by the news media; or an individual's unreimbursed personal use of an automobile owned by the individual while volunteering personal time.

Subd. 12. Depository. "Depository" means a bank, savings association, or credit union organized under federal or state law and transacting business within this state.

Subd. 13. Donation in kind. "Donation in kind" means anything of value that is given, other than money or negotiable instruments. An approved expenditure is a donation in kind.

Subd. 14. [Repealed, 1976 c 307 s 35]

Subd. 15. Election. "Election" means a primary, special primary, general, or special election.

Subd. 16. Election cycle. "Election cycle" means the period from January 1 following a general election for an office to December 31 following the next general election for that office, except that "election cycle" for a special election means the period from the date the special election writ is issued to 60 days after the special election is held. For a regular election, the period from January 1 of the year prior to an election year through December 31 of the election year is the "election segment" of the election cycle. Each other two-year segment of an election cycle is a "nonelection segment" of the election cycle. An election cycle that consists of two calendar years has only an election segment. The election segment of a special election cycle includes the entire special election cycle.

Subd. 16a. Expressly advocating. "Expressly advocating" means that a communication clearly identifies a candidate and uses words or phrases of express advocacy.

Subd. 17. Financial institution. "Financial institution" means a lending institution chartered by an agency of the federal government or regulated by the commissioner of commerce.

Subd. 17a. [Renumbered subd 30]

Subd. 17b. [Renumbered subd 34]

Subd. 17c. General treasury money. "General treasury money" means money that an association other than a principal campaign committee, party unit, or political committee accumulates through membership dues and fees, donations to the association for its general purposes, and income from the operation of a business. General treasury money does not include money collected to influence the nomination or election of candidates or to promote or defeat a ballot question.

Subd. 18. Independent expenditure. "Independent expenditure" means an expenditure expressly advocating the election or defeat of a clearly identified candidate, if the expenditure is made without the express or implied consent, authorization, or cooperation of, and not in concert with or at the request or suggestion of, any candidate or any candidate's principal campaign committee or agent. An independent expenditure is not a contribution to that candidate. An independent expenditure does not include the act of announcing a formal public endorsement of a candidate for public office, unless the act is simultaneously accompanied by an expenditure that would otherwise qualify as an independent expenditure under this subdivision.

Subd. 18a. Independent expenditure political committee. "Independent expenditure political committee" means a political committee that makes only independent expenditures and disbursements permitted under section 10A.121, subdivision 1.

Subd. 18b. Independent expenditure political fund. "Independent expenditure political fund" means a political fund that makes only independent expenditures and disbursements permitted under section 10A.121, subdivision 1.

Subd. 19. [Repealed by amendment, 1999 c 220 s 1]

Subd. 20. Loan. "Loan" means an advance of money or anything of value made to a political committee, political fund, principal campaign committee, or party unit.

Subd. 21. Lobbyist. (a) "Lobbyist" means an individual:

(1) engaged for pay or other consideration of more than $3,000 from all sources in any year for the purpose of attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit, by communicating or urging others to communicate with public or local officials; or

(2) who spends more than $250, not including the individual's own traveling expenses and membership dues, in any year for the purpose of attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit, by communicating or urging others to communicate with public or local officials.

(b) "Lobbyist" does not include:

(1) a public official;

(2) an employee of the state, including an employee of any of the public higher education systems;

(3) an elected local official;

(4) a nonelected local official or an employee of a political subdivision acting in an official capacity, unless the nonelected official or employee of a political subdivision spends more than 50 hours in any month attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit other than the political subdivision employing the official or employee, by communicating or urging others to communicate with public or local officials, including time spent monitoring legislative or administrative action, or the official action of a metropolitan governmental unit, and related research, analysis, and compilation and dissemination of information relating to legislative or administrative policy in this state, or to the policies of metropolitan governmental units;

(5) a party or the party's representative appearing in a proceeding before a state board, commission, or agency of the executive branch unless the board, commission, or agency is taking administrative action;

(6) an individual while engaged in selling goods or services to be paid for by public funds;

(7) a news medium or its employees or agents while engaged in the publishing or broadcasting of news items, editorial comments, or paid advertisements which directly or indirectly urge official action;

(8) a paid expert witness whose testimony is requested by the body before which the witness is appearing, but only to the extent of preparing or delivering testimony; or

(9) a party or the party's representative appearing to present a claim to the legislature and communicating to legislators only by the filing of a claim form and supporting documents and by appearing at public hearings on the claim.

(c) An individual who volunteers personal time to work without pay or other consideration on a lobbying campaign, and who does not spend more than the limit in paragraph (a), clause (2), need not register as a lobbyist.

(d) An individual who provides administrative support to a lobbyist and whose salary and administrative expenses attributable to lobbying activities are reported as lobbying expenses by the lobbyist, but who does not communicate or urge others to communicate with public or local officials, need not register as a lobbyist.

Subd. 22. Local official. "Local official" means a person who holds elective office in a political subdivision or who is appointed to or employed in a public position in a political subdivision in which the person has authority to make, to recommend, or to vote on as a member of the governing body, major decisions regarding the expenditure or investment of public money.

Subd. 23. Major political party. "Major political party" means a major political party as defined in section 200.02, subdivision 7.

Subd. 24. Metropolitan governmental unit. "Metropolitan governmental unit" means any of the seven counties in the metropolitan area as defined in section 473.121, subdivision 2, a regional railroad authority established by one or more of those counties under section 398A.03, a city with a population of over 50,000 located in the seven-county metropolitan area, the Metropolitan Council, or a metropolitan agency as defined in section 473.121, subdivision 5a.

Subd. 25. Minor political party. "Minor political party" means a minor political party as defined in section 200.02, subdivision 23.

Subd. 26. Noncampaign disbursement. "Noncampaign disbursement" means a purchase or payment of money or anything of value made, or an advance of credit incurred, or a donation in kind received, by a principal campaign committee for any of the following purposes:

(1) payment for accounting and legal services;

(2) return of a contribution to the source;

(3) repayment of a loan made to the principal campaign committee by that committee;

(4) return of a public subsidy;

(5) payment for food, beverages, and necessary utensils and supplies, entertainment, and facility rental for a fund-raising event;

(6) services for a constituent by a member of the legislature or a constitutional officer in the executive branch, including the costs of preparing and distributing a suggestion or idea solicitation to constituents, performed from the beginning of the term of office to adjournment sine die of the legislature in the election year for the office held, and half the cost of services for a constituent by a member of the legislature or a constitutional officer in the executive branch performed from adjournment sine die to 60 days after adjournment sine die;

(7) payment for food and beverages consumed by a candidate or volunteers while they are engaged in campaign activities;

(8) payment for food or a beverage consumed while attending a reception or meeting directly related to legislative duties;

(9) payment of expenses incurred by elected or appointed leaders of a legislative caucus in carrying out their leadership responsibilities;

(10) payment by a principal campaign committee of the candidate's expenses for serving in public office, other than for personal uses;

(11) costs of child care for the candidate's children when campaigning;

(12) fees paid to attend a campaign school;

(13) costs of a postelection party during the election year when a candidate's name will no longer appear on a ballot or the general election is concluded, whichever occurs first;

(14) interest on loans paid by a principal campaign committee on outstanding loans;

(15) filing fees;

(16) post-general election holiday or seasonal cards, thank-you notes, or advertisements in the news media mailed or published prior to the end of the election cycle;

(17) the cost of campaign material purchased to replace defective campaign material, if the defective material is destroyed without being used;

(18) contributions to a party unit;

(19) payments for funeral gifts or memorials;

(20) the cost of a magnet less than six inches in diameter containing legislator contact information and distributed to constituents;

(21) costs associated with a candidate attending a political party state or national convention in this state;

(22) other purchases or payments specified in board rules or advisory opinions as being for any purpose other than to influence the nomination or election of a candidate or to promote or defeat a ballot question; and

(23) costs paid to a third party for processing contributions made by a credit card, debit card, or electronic check.

The board must determine whether an activity involves a noncampaign disbursement within the meaning of this subdivision.

A noncampaign disbursement is considered to be made in the year in which the candidate made the purchase of goods or services or incurred an obligation to pay for goods or services.

Subd. 26a. Person. "Person" means an individual, an association, a political subdivision, or a public higher education system.

Subd. 27. Political committee. "Political committee" means an association whose major purpose is to influence the nomination or election of one or more candidates or to promote or defeat a ballot question, other than a principal campaign committee or a political party unit.

Subd. 28. Political fund. "Political fund" means an accumulation of dues or voluntary contributions by an association other than a political committee, principal campaign committee, or party unit, if the accumulation is collected or expended to influence the nomination or election of one or more candidates or to promote or defeat a ballot question. The term political fund as used in this chapter may also refer to the association acting through its political fund.

Subd. 29. Political party. "Political party" means a major political party or a minor political party. A political party is the aggregate of all its political party units in this state.

Subd. 30. Political party unit or party unit. "Political party unit" or "party unit" means the state committee or the party organization within a house of the legislature, congressional district, county, legislative district, municipality, or precinct.

Subd. 31. Political subdivision. "Political subdivision" means the Metropolitan Council, a metropolitan agency as defined in section 473.121, subdivision 5a, or a municipality as defined in section 471.345, subdivision 1.

Subd. 32. Population. "Population" means the population established by the most recent federal census, by a special census taken by the United States Bureau of the Census, by an estimate made by the Metropolitan Council, or by an estimate made by the state demographer under section 4A.02, whichever has the latest stated date of count or estimate.

Subd. 32a. Prima facie determination. A prima facie determination is a determination that a complaint filed under section 10A.022, subdivision 3, is sufficient to allege a violation of this chapter or of those sections of chapter 211B listed in section 10A.022, subdivision 3.

Subd. 33. Principal. "Principal" means an individual or association that:

(1) spends more than $500 in the aggregate in any calendar year to engage a lobbyist, compensate a lobbyist, or authorize the expenditure of money by a lobbyist; or

(2) is not included in clause (1) and spends a total of at least $50,000 in any calendar year on efforts to influence legislative action, administrative action, or the official action of metropolitan governmental units, as described in section 10A.04, subdivision 6.

Subd. 34. Principal campaign committee. "Principal campaign committee" means a principal campaign committee formed under section 10A.105.

Subd. 35. Public official. "Public official" means any:

(1) member of the legislature;

(2) individual employed by the legislature as secretary of the senate, legislative auditor, chief clerk of the house of representatives, revisor of statutes, or researcher, legislative analyst, fiscal analyst, or attorney in the Office of Senate Counsel, Research, and Fiscal Analysis, House Research, or the House Fiscal Analysis Department;

(3) constitutional officer in the executive branch and the officer's chief administrative deputy;

(4) solicitor general or deputy, assistant, or special assistant attorney general;

(5) commissioner, deputy commissioner, or assistant commissioner of any state department or agency as listed in section 15.01 or 15.06, or the state chief information officer;

(6) member, chief administrative officer, or deputy chief administrative officer of a state board or commission that has either the power to adopt, amend, or repeal rules under chapter 14, or the power to adjudicate contested cases or appeals under chapter 14;

(7) individual employed in the executive branch who is authorized to adopt, amend, or repeal rules under chapter 14 or adjudicate contested cases under chapter 14;

(8) executive director of the State Board of Investment;

(9) deputy of any official listed in clauses (7) and (8);

(10) judge of the Workers' Compensation Court of Appeals;

(11) administrative law judge or compensation judge in the State Office of Administrative Hearings or unemployment law judge in the Department of Employment and Economic Development;

(12) member, regional administrator, division director, general counsel, or operations manager of the Metropolitan Council;

(13) member or chief administrator of a metropolitan agency;

(14) director of the Division of Alcohol and Gambling Enforcement in the Department of Public Safety;

(15) member or executive director of the Higher Education Facilities Authority;

(16) member of the board of directors or president of Enterprise Minnesota, Inc.;

(17) member of the board of directors or executive director of the Minnesota State High School League;

(18) member of the Minnesota Ballpark Authority established in section 473.755;

(19) citizen member of the Legislative-Citizen Commission on Minnesota Resources;

(20) manager of a watershed district, or member of a watershed management organization as defined under section 103B.205, subdivision 13;

(21) supervisor of a soil and water conservation district;

(22) director of Explore Minnesota Tourism;

(23) citizen member of the Lessard-Sams Outdoor Heritage Council established in section 97A.056;

(24) citizen member of the Clean Water Council established in section 114D.30;

(25) member or chief executive of the Minnesota Sports Facilities Authority established in section 473J.07;

(26) district court judge, appeals court judge, or Supreme Court justice;

(27) county commissioner;

(28) member of the Greater Minnesota Regional Parks and Trails Commission; or

(29) member of the Destination Medical Center Corporation established in section 469.41.

Subd. 36. State committee. "State committee" means the organization that, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of the political party at the state level.

History: 1974 c 470 s 1; 1975 c 271 s 6; 1976 c 307 s 1-4; 1978 c 463 s 1-18; 1979 c 59 s 1-3; 1980 c 509 s 1; 1980 c 587 art 2 s 1-7; 1980 c 607 art 14 s 45 subd 1; art 17 s 1-8; 1980 c 614 s 40; 1980 c 615 s 60; 1981 c 29 art 7 s 1; 1981 c 346 s 1; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 247 s 5,6; 1983 c 258 s 10; 1983 c 289 s 114 subd 1; 1984 c 619 s 11; 1984 c 640 s 32; 1984 c 654 art 3 s 13; 1984 c 655 art 1 s 92; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1Sp1986 c 3 art 1 s 2; 1987 c 186 s 15; 1988 c 686 art 1 s 40; 1989 c 209 art 1 s 1,2; 1989 c 334 art 6 s 1; 1990 c 562 art 8 s 2; 1990 c 608 art 1 s 1-5; art 3 s 1-3; 1991 c 233 s 109; 1991 c 322 s 19; 1991 c 349 s 1,2; 1993 c 13 art 1 s 1; 1993 c 318 art 2 s 1-4; 1994 c 483 s 1; 1994 c 628 art 3 s 2; 1995 c 189 s 8; 1995 c 202 art 1 s 25; 1996 c 277 s 1; 1997 c 129 art 2 s 15; 1997 c 202 art 2 s 63; 1998 c 254 art 2 s 3; 1999 c 220 s 1,50; 2000 c 260 s 2,3; 2002 c 363 s 1; 1Sp2003 c 1 art 2 s 18; 2004 c 206 s 52; 2005 c 156 art 5 s 1; art 6 s 1,2; 2006 c 242 s 11; 2006 c 243 s 1; 2006 c 257 s 1; 2007 c 57 art 1 s 10; 2008 c 290 s 2; 2008 c 295 s 1,2; 2008 c 300 s 1,51; 2008 c 368 art 2 s 1; 2009 c 172 art 1 s 8; 2010 c 327 s 1-4; 2010 c 397 s 1-3; 1Sp2011 c 6 art 2 s 12; 2012 c 299 art 1 s 4; 2013 c 137 art 3 s 7; 2013 c 138 art 1 s 1-10; art 2 s 1; art 3 s 1; 2014 c 185 s 1; 2014 c 275 art 1 s 1; 2014 c 309 s 1-3; 2015 c 73 s 26



Section 10A.02 — CAMPAIGN FINANCE AND PUBLIC DISCLOSURE BOARD.

Subdivision 1. Membership. The Campaign Finance and Public Disclosure Board is composed of six members. The governor must appoint the members with the advice and consent of three-fifths of both the senate and the house of representatives acting separately. If either house fails to confirm the appointment of a board member within 45 legislative days after appointment or by adjournment sine die, whichever occurs first, the appointment terminates on the day following the 45th legislative day or on adjournment sine die, whichever occurs first. If either house votes not to confirm an appointment, the appointment terminates on the day following the vote not to confirm. Two members must be former members of the legislature who support different political parties; two members must be persons who have not been public officials, held any political party office other than precinct delegate, or been elected to public office for which party designation is required by statute in the three years preceding the date of their appointment; and the other two members must support different political parties. No more than three of the members of the board may support the same political party. No member of the board may currently serve as a lobbyist.

Subd. 2. Vacancy; terms. An appointment to fill a vacancy is made only for the unexpired term of a member who is being replaced and the appointee must meet the same stated qualifications as the member being replaced. The membership terms, compensation, and removal of members on the board are as provided in section 15.0575, except that the extension of terms and the filling of vacancies are subject to the advice and consent of the legislature in the same manner as provided in subdivision 1.

Subd. 3. Vote required. The concurring vote of four members of the board is required to decide any matter before the board.

Subd. 4. Officers. The board must elect from among its members a chair and a vice-chair. Meetings of the board are at the call of the chair or at the call of any four members of the board acting together.

Subd. 5. Executive director; staff. The board must appoint an executive director. The executive director is in the unclassified service. The executive director is not an ex officio member of the board. The executive director serves as secretary of the board and must keep a record of all proceedings and actions by the board. The board may also employ and prescribe the duties of other permanent or temporary employees in the unclassified service as may be necessary to administer this chapter, subject to appropriation. The executive director and all other employees serve at the pleasure of the board. Expenses of the board must be approved by the chair or another member as the rules of the board may provide and the expenses must then be paid in the same manner as other state expenses are paid.

Subd. 6. [Repealed, 1976 c 134 s 79]

Subd. 7. Political activity. All members and employees of the board are subject to any provisions of law regulating political activity by state employees. In addition, no member or employee of the board may be a candidate for, or holder of, (1) a national, state, congressional district, legislative district, county, or precinct office in a political party, or (2) an elected public office for which party designation is required by statute.

Subd. 8. Duties. (a) The board must report at the close of each fiscal year to the legislature, the governor, and the public concerning the action it has taken, the names, salaries, and duties of all individuals in its employ, and the money it has disbursed. The board must include and identify in its report any other reports it has made during the fiscal year. It may indicate apparent abuses and offer legislative recommendations.

(b) The board must prescribe forms for statements and reports required to be filed under this chapter and make the forms available to individuals required to file them.

(c) The board must make available to the individuals required to file the reports and statements a manual setting forth the recommended uniform methods of bookkeeping and reporting.

(d) The board must develop a filing, coding, and cross-indexing system consistent with the purposes of this chapter.

(e) The board must make the reports and statements filed with it available for public inspection and copying by the end of the second day following the day on which they were received. An individual may copy a report or statement by hand or by duplicating machine and the board must provide duplicating services at cost for this purpose.

(f) Notwithstanding section 138.163, the board must preserve reports and statements for a period of five years from the date of receipt.

(g) The board must compile and maintain a current list and summary of all statements or parts of statements pertaining to each candidate.

(h) The board may prepare and publish reports it considers appropriate.

(i) The board shall only vote on a matter before the board at a meeting if:

(1) the matter was placed on an agenda distributed to all members of the board at least seven days before the meeting; and

(2) background or other relevant information to the matter was distributed to all members of the board by the executive director or other staff at least seven days before the meeting.

By majority consent of all members of the board, the board may vote on a matter at a meeting that does not satisfy the requirements of this paragraph.

Subd. 9. [Renumbered 10A.022, subdivision 1]

Subd. 10. (a) [Renumbered 10A.022, subd 2]

(b) [Renumbered 10A.022, subd 2]

(c) [Renumbered subd 13, para (b)]

Subd. 11. (a) [Renumbered 10A.022, subd 3]

(b) [Renumbered 10A.022, subd 8]

(c) [Renumbered 10A.022, subd 4]

(d) [Renumbered 10A.022, subd 5, para (a)]

(e) [Renumbered 10A.022, subd 7]

Subd 11a. [Renumbered 10A.022, subd 5, para (b)]

Subd. 11b. Data privacy related to electronic reporting system. The board may develop and maintain systems to enable treasurers to enter and store electronic records online for the purpose of complying with this chapter. Data entered into such systems by treasurers or their authorized agents is not government data under chapter 13 and may not be accessed or used by the board for any purpose without the treasurer's written consent. Data from such systems that has been submitted to the board as a filed report is government data under chapter 13.

Subd. 12. Advisory opinions. (a) The board may issue and publish advisory opinions on the requirements of this chapter and of those sections listed in section 10A.022, subdivision 3, based upon real or hypothetical situations. An application for an advisory opinion may be made only by a person who is subject to this chapter and who wishes to use the opinion to guide the person's own conduct. The board must issue written opinions on all such questions submitted to it within 30 days after receipt of written application, unless a majority of the board agrees to extend the time limit.

(b) A written advisory opinion issued by the board is binding on the board in a subsequent board proceeding concerning the person making or covered by the request and is a defense in a judicial proceeding that involves the subject matter of the opinion and is brought against the person making or covered by the request unless:

(1) the board has amended or revoked the opinion before the initiation of the board or judicial proceeding, has notified the person making or covered by the request of its action, and has allowed at least 30 days for the person to do anything that might be necessary to comply with the amended or revoked opinion;

(2) the request has omitted or misstated material facts; or

(3) the person making or covered by the request has not acted in good faith in reliance on the opinion.

(c) A request for an opinion and the opinion itself are nonpublic data. The board, however, may publish an opinion or a summary of an opinion, but may not include in the publication the name of the requester, the name of a person covered by a request from an agency or political subdivision, or any other information that might identify the requester, unless the person consents to the inclusion.

Subd. 12a. Advisory opinions; rules. If the board intends to apply principles of law or policy announced in an advisory opinion issued under subdivision 12 more broadly than to the individual or association to whom the opinion was issued, the board must adopt these principles or policies as rules under chapter 14.

Subd. 13. Rules. (a) Chapter 14 applies to the board. The board may adopt rules to carry out the purposes of this chapter.

(b) In addition to the notice required under chapter 14, the board shall notify the chairs and ranking minority members of the committees or subcommittees in the senate and house of representatives with primary jurisdiction over elections within seven calendar days of taking the following actions:

(1) publication of a notice of intent to adopt rules or a notice of hearing;

(2) publication of proposed rules in the State Register;

(3) issuance of a statement of need and reasonableness; or

(4) adoption of final rules.

Subd. 14. Legal services. Notwithstanding section 8.15, the board must not be assessed the cost of legal services rendered to it by the attorney general's office.

Subd. 15. Fees and penalties. (a) Upon written request, certified pursuant to section 10A.025, subdivision 2, the board must waive that portion of a late filing fee or a civil penalty imposed for the late filing of a report or statement under this chapter for which the requester demonstrates good cause for the late filing or submission.

(b) The board must deposit all fees and civil penalties collected under this chapter into the general fund in the state treasury.

History: 1974 c 470 s 2; 1975 c 271 s 6; 1976 c 134 s 5; 1976 c 307 s 5-8; 1978 c 463 s 19-27; 1978 c 793 s 36; 1981 c 311 s 39; 1982 c 424 s 130; 1982 c 545 s 24; 1986 c 444; 1987 c 214 s 1; 1989 c 291 art 1 s 1; 1990 c 608 art 1 s 6; 1991 c 233 s 36; 1991 c 349 s 3-8; 1994 c 377 s 1; 1994 c 629 s 5; 1997 c 202 art 2 s 63; 1999 c 1 s 1; 1999 c 220 s 2,50; 2002 c 363 s 2; 1Sp2003 c 1 art 2 s 19; 2013 c 138 art 1 s 11-15; 2014 c 309 s 4-10; 2015 c 73 s 1,26



Section 10A.022 — VIOLATIONS AND ENFORCEMENT.

Subdivision 1. Documents; inspection. The executive director must inspect all material filed with the board as promptly as necessary to comply with this chapter, with other provisions of law requiring the filing of a document with the board, and with other provisions of law under the board's jurisdiction pursuant to subdivision 3. The executive director must immediately notify an individual if a written complaint is filed with the board alleging, or it otherwise appears, that a document filed with the board is inaccurate or does not comply with this chapter, or that the individual has failed to file a document required by this chapter or has failed to comply with this chapter or other provisions under the board's jurisdiction pursuant to subdivision 3.

Subd. 2. Audits and investigations. (a) Within limits of available resources, the board must make audits and investigations with respect to the requirements of this chapter. A final audit report completed under this chapter must contain the name of the primary board employee responsible for conducting the audit. The board may impose statutory civil penalties and issue orders for compliance with respect to the requirements of this chapter and provisions under the board's jurisdiction pursuant to subdivision 3. In all matters relating to its official duties, the board has the power to require testimony under oath, to permit written statements to be given under oath, and to issue subpoenas and cause them to be served. If a person does not comply with a subpoena, the board may apply to the District Court of Ramsey County for issuance of an order compelling obedience to the subpoena. A person failing to obey the order is punishable by the court as for contempt.

(b) The board shall issue rules, using the expedited rulemaking process in section 14.389, setting forth procedures to be followed for all audits and investigations conducted by the board under this chapter and other provisions under the board's jurisdiction pursuant to subdivision 3. The rules regarding the board's investigative procedure shall set forth:

(1) the process for the board initiating and overseeing an investigation;

(2) when summary proceedings may be available;

(3) dedication of staff resources in taking witness testimony and conducting discovery;

(4) parties' rights and opportunities to be heard by the board; and

(5) board hearings and disposition of complaints, audits, and investigations.

Subd. 3. Investigation authority; complaint process. The board may investigate any alleged violation of this chapter. The board may also investigate an alleged violation of section 211B.04, 211B.12, or 211B.15 by or related to a candidate, treasurer, principal campaign committee, political committee, political fund, or party unit, as those terms are defined in this chapter.

(1) Upon receipt of a written complaint filed with the board, the board chair or another board member designated by the chair shall promptly make a determination as to whether the complaint alleges a prima facie violation. If a determination is made that the complaint does not allege a prima facie violation, the complaint shall be dismissed without prejudice and the complainant and the subject of the complaint must be promptly notified of the reasons the complaint did not allege a prima facie violation. The notice to the subject of the complaint must include a copy of the complaint. If the complainant files a revised complaint regarding the same facts and the same subject, the prima facie determination must be completed by a board member other than the member who made the initial determination and who does not support the same political party as the member who made the initial determination. The chair may order that the prima facie determination for any complaint be made by the full board and must order that the prima facie determination for a complaint being submitted for the third time be made by the full board.

(2) If a determination is made that the complaint alleges a prima facie violation, the board shall, within 45 days of the prima facie determination, make findings and conclusions as to whether probable cause exists to believe the alleged violation that warrants a formal investigation has occurred. Any party filing a complaint and any party against whom a complaint is filed must be given an opportunity to be heard by the board prior to the board's determination as to whether probable cause exists to believe a violation that warrants a formal investigation has occurred.

(3) Upon a determination by the board that probable cause exists to believe a violation that warrants a formal investigation has occurred, the board must undertake an investigation under subdivision 2 and must issue an order at the conclusion of the investigation, except that if the complaint alleges a violation of section 10A.25 or 10A.27, the board must either enter a conciliation agreement or make public findings and conclusions as to whether a violation has occurred and must issue an order within 60 days after the probable cause determination has been made. Prior to making findings and conclusions in an investigation, the board must offer the subject of the complaint an opportunity to answer the allegations of the complaint in writing and to appear before the board to address the matter. The deadline for action on a written complaint may be extended by majority vote of the board.

Subd. 4. Notice. Within a reasonable time after beginning an investigation of an individual or association, the board must notify the individual or association of the fact of the investigation. The board must not make a finding that a violation has occurred without notifying the individual or association of the nature of the allegations and affording an opportunity to answer those allegations. After the board has sent notice of the investigation to the individual or association, the individual or association must preserve evidence related to the investigation.

Subd 5. Data privacy. (a) A hearing before the board or action of the board concerning a complaint or investigation other than findings, conclusions, and orders or a conciliation agreement is confidential. Until the board makes a public finding or enters a conciliation agreement:

(1) a member, employee, or agent of the board must not disclose to an individual information obtained by that member, employee, or agent concerning a complaint or investigation except as required to carry out the investigation or take action in the matter as authorized by this chapter; and

(2) an individual who discloses information contrary to this subdivision is subject to a civil penalty imposed by the board of up to $1,000.

(b) If, after making a public finding or entering a conciliation agreement, the board determines that the record of the investigation contains statements, documents, or other matter that, if disclosed, would unfairly injure the reputation of an innocent individual, the board may:

(1) retain the statement, document, or other matter as a private record, as defined in section 13.02, subdivision 12, for a period of one year, after which it must be destroyed; or

(2) return the statement, document, or other matter to the individual who supplied it to the board.

Subd. 6. Board audits; data classification. All data related to an audit, including the existence of the audit, are confidential. A member, employee, or agent of the board must not disclose information obtained by the member, employee, or agent concerning the audit except as required to carry out the audit or take action in the matter. Upon completion of the audit, the board's final audit report is public. The final audit report must contain the name of the individual subject to the audit, a description of any audit findings, a description of any responses provided by the individual who was subject to the audit, and a description of the manner in which any findings were resolved.

Subd. 7. Final disposition; prosecution. A matter that is under the board's jurisdiction pursuant to this section and that may result in a criminal offense must be finally disposed of by the board before the alleged violation may be prosecuted by a city or county attorney.

Subd. 8. Recovery of funds. (a) The board may bring legal actions or negotiate settlements in its own name to recover money raised from contributions subject to the conditions in this subdivision.

(b) No action may be commenced unless the board has made a formal determination, after an investigation, that the money was raised for political purposes as defined in section 211B.01, subdivision 6, and that the money was used for purposes not permitted under this chapter or under section 211B.12.

(c) Prior to commencing an action, the board must give the association whose money was misused written notice by certified mail of its intent to take action under this subdivision and must give the association a reasonable opportunity, for a period of not less than 90 days, to recover the money without board intervention. This period must be extended for at least an additional 90 days for good cause if the association is actively pursuing recovery of the money. The board may not commence a legal action under this subdivision if the association has commenced a legal action for the recovery of the same money.

(d) Any funds recovered under this subdivision must be deposited in a campaign finance recovery account in the special revenue fund and are appropriated as follows:

(1) an amount equal to the board's actual costs and disbursements in the action, including court reporter fees for depositions taken in the course of an investigation, is appropriated to the board for its operations;

(2) an amount equal to the reasonable value of legal services provided by the Office of the Attorney General in the recovery matter, calculated on the same basis as is used for charging legal fees to state agencies, is appropriated to the attorney general for the attorney general's operations; and

(3) any remaining balance is appropriated to the board for distribution to the association to which the money was originally contributed.

(e) Notwithstanding paragraph (d), clause (3), if the candidate of a principal campaign committee is the person who used the association's money for illegal purposes, or if the association or political fund whose money was misused is no longer registered with the board, any money remaining after the payments specified in paragraph (d), clauses (1) and (2), must be transferred to the general account of the state elections campaign account.

(f) Any action by the board under this subdivision must be commenced not later than four years after the improper use of money is shown on a report filed with the board or the board has actual knowledge of improper use. No action may be commenced under this subdivision for improper uses disclosed on reports for calendar years prior to 2011.

(g) If the board prevails in an action brought under this subdivision and the court makes a finding that the misuse of funds was willful, the court may enter judgment in favor of the board and against the person misusing the funds in the amount of the misused funds.

History: 1974 c 470 s 2; 1975 c 271 s 6; 1976 c 307 s 8; 1978 c 463 s 23-25; 1987 c 214 s 1; 1991 c 349 s 5,6; 1997 c 202 art 2 s 63; 1999 c 220 s 2; 2002 c 363 s 2; 2013 c 138 art 1 s 11-13; 2014 c 309 s 6-8,16; 2015 c 73 s 1,5,26



Section 10A.025 — FILING REQUIREMENTS.

Subdivision 1. Filing date. If a scheduled filing date under this chapter falls on a Saturday, Sunday, or legal holiday, the filing date is the next regular business day.

Subd. 1a. Electronic filing. A report or statement required to be filed under this chapter may be filed electronically. The board shall adopt rules to regulate electronic filing and to ensure that the electronic filing process is secure.

Subd. 2. Penalty for false statements. (a) A report or statement required to be filed under this chapter must be signed and certified as true by the individual required to file the report. The signature may be an electronic signature consisting of a password assigned by the board.

(b) An individual shall not sign and certify to be true a report or statement knowing it contains false information or knowing it omits required information.

(c) An individual shall not knowingly provide false or incomplete information to a treasurer with the intent that the treasurer will rely on that information in signing and certifying to be true a report or statement.

(d) A person who violates paragraph (b) or (c) is subject to a civil penalty imposed by the board of up to $3,000. A violation of paragraph (b) or (c) is a gross misdemeanor.

(e) The board may impose an additional civil penalty of up to $3,000 on the principal campaign committee or candidate, party unit, political committee, or association that has a political fund that is affiliated with an individual who violated paragraph (b) or (c).

Subd. 3. Record keeping; penalty. (a) A person required to file a report or statement or who has accepted record-keeping responsibility for the filer must maintain records on the matters required to be reported, including vouchers, canceled checks, bills, invoices, worksheets, and receipts, that will provide in sufficient detail the necessary information from which the filed reports and statements may be verified, explained, clarified, and checked for accuracy and completeness. The person must keep the records available for audit, inspection, or examination by the board or its authorized representatives for four years from the date of filing of the reports or statements or of changes or corrections to them.

(b) The board may impose a civil penalty of up to $3,000 on a person who knowingly violates this subdivision. The board may impose a separate civil penalty of up to $3,000 on the principal campaign committee or candidate, party unit, political committee, or association that has a political fund that is affiliated with an individual who violated this subdivision.

(c) A knowing violation of this subdivision is a misdemeanor.

Subd. 4. Changes and corrections. Material changes in information previously submitted and corrections to a report or statement must be reported in writing to the board within ten days following the date of the event prompting the change or the date upon which the person filing became aware of the inaccuracy. The change or correction must identify the form and the paragraph containing the information to be changed or corrected.

A person who willfully fails to report a material change or correction is subject to a civil penalty imposed by the board of up to $3,000. A willful violation of this subdivision is a gross misdemeanor.

The board must send a written notice to any individual who fails to file a report required by this subdivision. If the individual fails to file the required report within ten business days after the notice was sent, the board may impose a late filing fee of $25 per day up to $1,000 starting on the 11th day after the notice was sent. The board may send an additional notice by certified mail to an individual who fails to file a report within ten business days after the first notice was sent by the board. The certified notice must state that if the individual does not file the requested report within ten business days after the certified notice was sent, the individual may be subject to a civil penalty for failure to file a report. An individual who fails to file a report required by this subdivision within ten business days after the certified notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 5. Reconciliation information; penalty. An individual or association required to file a report under this chapter must provide information requested by the board to reconcile discrepancies between the report and reports filed by other individuals or associations. The board's request for information must be in writing. If the individual or association fails to provide the requested information within ten business days after the request was sent, the board may impose a late filing fee of $25 per day up to $1,000.

The board may send notice by certified mail to an individual or association that has not timely responded to the board's written request for reconciliation information. The certified notice must state that if the individual or association does not respond to the board's request for information within ten business days after the certified notice was sent, the individual or association may be subject to a civil penalty for failure to provide information to the board. An individual or association that does not provide the requested information within ten business days after the certified notice was sent is subject to a civil penalty imposed by the board of up to $1,000.

A person who willfully fails to cooperate with the board to reconcile a report discrepancy is subject to a civil penalty imposed by the board of up to $3,000.

History: 1974 c 470 s 10,22,23; 1975 c 271 s 6; 1976 c 307 s 20; 1978 c 463 s 38; 1986 c 444; 1990 c 608 art 3 s 8; 1999 c 220 s 3,13,24,26,50; 2002 c 363 s 3,4; 1Sp2003 c 1 art 2 s 20; 2005 c 156 art 6 s 3; 2013 c 138 art 1 s 16,17; art 3 s 2; 2014 c 309 s 11,12



Section 10A.027 — INFORMATION ON WEB SITE.

The board must not post on its Web site any canceled checks, bank account numbers, credit card account numbers, or Social Security numbers that may be in the board's possession as a result of report or statement filings, complaints, or other proceedings under this chapter.

History: 2006 c 253 s 1



Section 10A.03 — LOBBYIST REGISTRATION.

Subdivision 1. First registration. A lobbyist must file a registration form with the board within five days after becoming a lobbyist or being engaged by a new individual, association, political subdivision, or public higher education system.

Subd. 2. Form. The board must prescribe a registration form, which must include:

(1) the name, address, and e-mail address of the lobbyist;

(2) the principal place of business of the lobbyist;

(3) the name and address of each individual, association, political subdivision, or public higher education system, if any, by whom the lobbyist is retained or employed or on whose behalf the lobbyist appears;

(4) the Web site address of each association, political subdivision, or public higher education system identified under clause (3), if the entity maintains a Web site; and

(5) a general description of the subject or subjects on which the lobbyist expects to lobby.

If the lobbyist lobbies on behalf of an association, the registration form must include the name and address of the officers and directors of the association.

Subd. 3. Failure to file. If a lobbyist fails to file a registration form by the date that the form was due, the board may impose a late filing fee of $25 per day, not to exceed $1,000, starting on the day after the form was due. The board must send notice by certified mail to a lobbyist who fails to file a form within ten business days after the form was due that the lobbyist may be subject to a civil penalty for failure to file the form. A lobbyist who fails to file a form within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 4. Publication. The restrictions of section 10.60 notwithstanding, the board may publish the information required in subdivision 2 on its Web site.

Subd. 5. Exemptions. For good cause shown, the board must grant exemptions to the requirement that e-mail addresses be provided.

History: 1974 c 470 s 3; 1975 c 271 s 6; 1978 c 463 s 28,29; 1986 c 444; 1999 c 220 s 4,50; 2002 c 363 s 5; 1Sp2003 c 1 art 2 s 21; 2010 c 327 s 5; 2015 c 73 s 2



Section 10A.04 — LOBBYIST REPORTS.

Subdivision 1. Reports required. A lobbyist must file reports of the lobbyist's activities with the board as long as the lobbyist continues to lobby. The report may be filed electronically. A lobbyist may file a termination statement at any time after ceasing to lobby.

Subd. 2. Time of reports. Each report must cover the time from the last day of the period covered by the last report to 15 days before the current filing date. The reports must be filed with the board by the following dates:

(1) January 15; and

(2) June 15.

Subd. 2a. MS 2003 Supp [Expired, 1Sp2003 c 1 art 2 s 24]

Subd. 3. Information to lobbyist. An employer or employee about whose activities a lobbyist is required to report must provide the information required by subdivision 4 to the lobbyist no later than five days before the prescribed filing date.

Subd. 4. Content. (a) A report under this section must include information the board requires from the registration form and the information required by this subdivision for the reporting period.

(b) A lobbyist must report the lobbyist's total disbursements on lobbying, separately listing lobbying to influence legislative action, lobbying to influence administrative action, and lobbying to influence the official actions of a metropolitan governmental unit, and a breakdown of disbursements for each of those kinds of lobbying into categories specified by the board, including but not limited to the cost of publication and distribution of each publication used in lobbying; other printing; media, including the cost of production; postage; travel; fees, including allowances; entertainment; telephone and telegraph; and other expenses.

(c) A lobbyist must report the amount and nature of each gift, item, or benefit, excluding contributions to a candidate, equal in value to $5 or more, given or paid to any official, as defined in section 10A.071, subdivision 1, by the lobbyist or an employer or employee of the lobbyist. The list must include the name and address of each official to whom the gift, item, or benefit was given or paid and the date it was given or paid.

(d) A lobbyist must report each original source of money in excess of $500 in any year used for the purpose of lobbying to influence legislative action, administrative action, or the official action of a metropolitan governmental unit. The list must include the name, address, and employer, or, if self-employed, the occupation and principal place of business, of each payer of money in excess of $500.

(e) On the report due June 15, the lobbyist must provide a general description of the subjects lobbied in the previous 12 months.

Subd. 4a. [Repealed by amendment, 1999 c 220 s 5]

Subd. 5. Late filing. If a lobbyist or principal fails to file a report required by this section by the date the report was due, the board may impose a late filing fee of $25 per day, not to exceed $1,000, commencing the day after the report was due. The board must send notice by certified mail to any lobbyist or principal who fails to file a report within ten business days after the report was due that the lobbyist or principal may be subject to a civil penalty for failure to file the report or pay the fee. A lobbyist or principal who fails to file a report or statement or pay a fee within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 6. Principal reports. (a) A principal must report to the board as required in this subdivision by March 15 for the preceding calendar year.

(b) Except as provided in paragraph (d), the principal must report the total amount, rounded to the nearest $20,000, spent by the principal during the preceding calendar year to influence legislative action, administrative action, and the official action of metropolitan governmental units.

(c) Except as provided in paragraph (d), the principal must report under this subdivision a total amount that includes:

(1) all direct payments by the principal to lobbyists in this state;

(2) all expenditures for advertising, mailing, research, analysis, compilation and dissemination of information, and public relations campaigns related to legislative action, administrative action, or the official action of metropolitan governmental units in this state; and

(3) all salaries and administrative expenses attributable to activities of the principal relating to efforts to influence legislative action, administrative action, or the official action of metropolitan governmental units in this state.

(d) A principal that must report spending to influence administrative action in cases of rate setting, power plant and powerline siting, and granting of certificates of need under section 216B.243 must report those amounts as provided in this subdivision, except that they must be reported separately and not included in the totals required under paragraphs (b) and (c).

Subd. 7. Financial records. The board may randomly audit the financial records of lobbyists and principals required to report under this section.

Subd. 8. [Repealed by amendment, 1999 c 220 s 5]

History: 1974 c 470 s 4; 1975 c 271 s 6; 1976 c 307 s 9,10; 1978 c 463 s 30-32; 1984 c 654 art 2 s 37; 1986 c 444; 1Sp1986 c 3 art 1 s 3; 1990 c 608 art 1 s 7-11; 1993 c 318 art 2 s 5; 1994 c 377 s 2; 1999 c 220 s 5,50; 2002 c 363 s 6-8; 1Sp2003 c 1 art 2 s 22-27; 1Sp2003 c 23 s 10; 2005 c 10 art 1 s 2; 2010 c 327 s 6; 2012 c 251 s 1; 2013 c 138 art 3 s 3



Section 10A.05 — LOBBYIST REPORT.

Within 30 days after each lobbyist filing date set by section 10A.04, the executive director of the board must publish the names of the lobbyists registered who were not previously reported, the names of the individuals, associations, political subdivisions, or public higher education systems whom they represent as lobbyists, the subject or subjects on which they are lobbying, and whether in each case they lobby to influence legislative action, administrative action, or the official action of a metropolitan governmental unit.

History: 1974 c 470 s 5; 1975 c 271 s 6; 1990 c 608 art 1 s 12; 1999 c 220 s 6,50



Section 10A.06 — CONTINGENT FEES PROHIBITED.

No person may act as or employ a lobbyist for compensation that is dependent upon the result or outcome of any legislative or administrative action, or of the official action of a metropolitan governmental unit. A person who violates this section is guilty of a gross misdemeanor.

History: 1974 c 470 s 6; 1990 c 608 art 1 s 13; 1999 c 220 s 7



Section 10A.07 — CONFLICTS OF INTEREST.

Subdivision 1. Disclosure of potential conflicts. A public official or a local official elected to or appointed by a metropolitan governmental unit who in the discharge of official duties would be required to take an action or make a decision that would substantially affect the official's financial interests or those of an associated business, unless the effect on the official is no greater than on other members of the official's business classification, profession, or occupation, must take the following actions:

(1) prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict of interest;

(2) deliver copies of the statement to the official's immediate superior, if any; and

(3) if a member of the legislature or of the governing body of a metropolitan governmental unit, deliver a copy of the statement to the presiding officer of the body of service.

If a potential conflict of interest presents itself and there is insufficient time to comply with clauses (1) to (3), the public or local official must orally inform the superior or the official body of service or committee of the body of the potential conflict.

Subd. 2. Required actions. If the official is not a member of the legislature or of the governing body of a metropolitan governmental unit, the superior must assign the matter, if possible, to another employee who does not have a potential conflict of interest. If there is no immediate superior, the official must abstain, if possible, in a manner prescribed by the board from influence over the action or decision in question. If the official is a member of the legislature, the house of service may, at the member's request, excuse the member from taking part in the action or decision in question. If the official is not permitted or is otherwise unable to abstain from action in connection with the matter, the official must file a statement describing the potential conflict and the action taken. A public official must file the statement with the board and a local official must file the statement with the governing body of the official's political subdivision. The statement must be filed within a week of the action taken.

Subd. 3. Interest in contract; local officials. This section does not apply to a local official with respect to a matter governed by sections 471.87 and 471.88.

Subd. 4. Exception; judges. Notwithstanding subdivisions 1 and 2, a public official who is a district court judge, an appeals court judge, or a Supreme Court justice is not required to comply with the provisions of this section.

History: 1974 c 470 s 7; 1975 c 271 s 6; 1978 c 463 s 33; 1986 c 444; 1990 c 608 art 2 s 1; 1999 c 220 s 50; 2013 c 138 art 2 s 2



Section 10A.071 — CERTAIN GIFTS BY LOBBYISTS AND PRINCIPALS PROHIBITED.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Gift" means money, real or personal property, a service, a loan, a forbearance or forgiveness of indebtedness, or a promise of future employment, that is given and received without the giver receiving consideration of equal or greater value in return.

(c) "Official" means a public official, an employee of the legislature, or a local official of a metropolitan governmental unit.

Subd. 2. Prohibition. A lobbyist or principal may not give a gift or request another to give a gift to an official. An official may not accept a gift from a lobbyist or principal.

Subd. 3. Exceptions. (a) The prohibitions in this section do not apply if the gift is:

(1) a contribution as defined in section 10A.01, subdivision 11;

(2) services to assist an official in the performance of official duties, including but not limited to providing advice, consultation, information, and communication in connection with legislation, and services to constituents;

(3) services of insignificant monetary value;

(4) a plaque with a resale value of $5 or less;

(5) a trinket or memento costing $5 or less;

(6) informational material with a resale value of $5 or less; or

(7) food or a beverage given at a reception, meal, or meeting if:

(i) the reception, meal, or meeting is held away from the recipient's place of work by an organization before whom the recipient appears to make a speech or answer questions as part of a program; or

(ii) the recipient is a member or employee of the legislature and an invitation to attend the reception, meal, or meeting was provided to all members of the legislature at least five days prior to the date of the event.

(b) The prohibitions in this section do not apply if the gift is given:

(1) because of the recipient's membership in a group, a majority of whose members are not officials, and an equivalent gift is given to the other members of the group; or

(2) by a lobbyist or principal who is a member of the family of the recipient, unless the gift is given on behalf of someone who is not a member of that family.

History: 1994 c 377 s 5; 1999 c 220 s 50; 2005 c 156 art 6 s 4; 2008 c 295 s 3; 2010 c 327 s 7,8; 2013 c 138 art 1 s 18; art 2 s 3



Section 10A.08 — REPRESENTATION DISCLOSURE.

Subdivision 1. Disclosure required. A public official who represents a client for a fee before an individual, board, commission, or agency that has rulemaking authority in a hearing conducted under chapter 14, must disclose the official's participation in the action to the board within 14 days after the appearance. If the public official fails to disclose the participation by the date that the disclosure was due, the board may impose a late filing fee of $25 per day, not to exceed $1,000, starting on the day after the disclosure was due. The board must send notice by certified mail to a public official who fails to disclose the participation within ten business days after the disclosure was due that the public official may be subject to a civil penalty for failure to disclose the participation. A public official who fails to disclose the participation within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 2. Exception; judges. Notwithstanding subdivision 1, a public official who is a district court judge, an appeals court judge, or a Supreme Court justice is not required to comply with the provisions of this section.

History: 1974 c 470 s 8; 1975 c 271 s 6; 1978 c 463 s 34; 1982 c 424 s 130; 1986 c 444; 1999 c 220 s 11,50; 2002 c 363 s 9; 2005 c 156 art 6 s 5; 2010 c 327 s 9; 2013 c 138 art 2 s 4; 2015 c 73 s 3



Section 10A.09 — STATEMENTS OF ECONOMIC INTEREST.

Subdivision 1. Time for filing. An individual must file a statement of economic interest with the board:

(1) within 60 days of accepting employment as a public official or a local official in a metropolitan governmental unit;

(2) within 60 days of assuming office as a district court judge, appeals court judge, Supreme Court justice, or county commissioner;

(3) within 14 days after filing an affidavit of candidacy or petition to appear on the ballot for an elective state constitutional or legislative office or an elective local office in a metropolitan governmental unit other than county commissioner;

(4) in the case of a public official requiring the advice and consent of the senate, within 14 days after undertaking the duties of office; or

(5) in the case of members of the Minnesota Racing Commission, the director of the Minnesota Racing Commission, chief of security, medical officer, inspector of pari-mutuels, and stewards employed or approved by the commission or persons who fulfill those duties under contract, within 60 days of accepting or assuming duties.

Subd. 1a. Exception; retired judges. Notwithstanding subdivision 1, a retired judge or justice appointed to serve as a judge or justice under section 2.724 is not required to comply with the provisions of this section.

Subd. 2. Notice to board. The secretary of state or the appropriate county auditor, upon receiving an affidavit of candidacy or petition to appear on the ballot from an individual required by this section to file a statement of economic interest, and any official who nominates or employs a public or local official required by this section to file a statement of economic interest, must notify the board of the name of the individual required to file a statement and the date of the affidavit, petition, or nomination.

Subd. 3. Notice of filing. The board must notify the presiding officer of the house that will approve or disapprove the nomination, of the name of an individual who has filed a statement of economic interest with the board, a copy of the statement, and the date on which the statement was filed.

Subd. 4. [Repealed, 1978 c 463 s 109]

Subd. 5. Form. (a) A statement of economic interest required by this section must be on a form prescribed by the board. The individual filing must provide the following information:

(1) name, address, occupation, and principal place of business;

(2) the name of each associated business and the nature of that association;

(3) a listing of all real property within the state, excluding homestead property, in which the individual holds: (i) a fee simple interest, a mortgage, a contract for deed as buyer or seller, or an option to buy, whether direct or indirect, if the interest is valued in excess of $2,500; or (ii) an option to buy, if the property has a fair market value of more than $50,000;

(4) a listing of all real property within the state in which a partnership of which the individual is a member holds: (i) a fee simple interest, a mortgage, a contract for deed as buyer or seller, or an option to buy, whether direct or indirect, if the individual's share of the partnership interest is valued in excess of $2,500; or (ii) an option to buy, if the property has a fair market value of more than $50,000. A listing under this clause or clause (3) must indicate the street address and the municipality or the section, township, range and approximate acreage, whichever applies, and the county in which the property is located;

(5) a listing of any investments, ownership, or interests in property connected with pari-mutuel horse racing in the United States and Canada, including a racehorse, in which the individual directly or indirectly holds a partial or full interest or an immediate family member holds a partial or full interest;

(6) a listing of the principal business or professional activity category of each business from which the individual receives more than $50 in any month as an employee, if the individual has an ownership interest of 25 percent or more in the business; and

(7) a listing of each principal business or professional activity category from which the individual received compensation of more than $2,500 in the past 12 months as an independent contractor.

(b) The business or professional categories for purposes of paragraph (a), clauses (6) and (7), must be the general topic headings used by the federal Internal Revenue Service for purposes of reporting self-employment income on Schedule C. This paragraph does not require an individual to report any specific code number from that schedule. Any additional principal business or professional activity category may only be adopted if the category is enacted by law.

Subd. 6. Annual statement. Each individual who is required to file a statement of economic interest must also file an annual statement by the last Monday in January of each year that the individual remains in office. The annual statement must cover the period through December 31 of the year prior to the year when the statement is due. The annual statement must include the amount of each honorarium in excess of $50 received since the previous statement and the name and address of the source of the honorarium. The board must maintain each annual statement of economic interest submitted by an officeholder in the same file with the statement submitted as a candidate.

Subd. 6a. Place of filing. A public official required to file a statement under this section must file it with the board. A local official required to file a statement under this section must file it with the governing body of the official's political subdivision. The governing body must maintain statements filed with it under this subdivision as public data. If an official position is defined as both a public official and as a local official of a metropolitan governmental unit under this chapter, the official must file the statement with the board.

Subd. 7. Late filing. If an individual fails to file a statement of economic interest required by this section within ten business days after the statement was due, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing on the 11th day after the statement was due. The board must send notice by certified mail to any individual who fails to file a statement within ten business days after the statement was due that the individual may be subject to a civil penalty for failure to file a statement. An individual who fails to file a statement within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board up to $1,000.

Subd. 8. [Repealed, 2014 c 309 s 25]

Subd. 9. Waivers. Upon written request and for good cause shown, the board may waive the requirement that an official disclose the address of real property that constitutes a secondary residence of the official.

Subd. 10. [Renumbered 10A.022, subd 6]

History: 1974 c 470 s 9; 1975 c 271 s 6; 1976 c 307 s 11; 1978 c 463 s 35-37; 1982 c 424 s 130; 1983 c 214 s 30,31; 1983 c 305 s 3,4; 1986 c 444; 1989 c 334 art 6 s 2; 1990 c 608 art 2 s 2-4; 1991 c 233 s 109; 1997 c 202 art 2 s 6; 1999 c 220 s 12,50; 2002 c 363 s 10; 2010 c 327 s 10; 2013 c 138 art 2 s 5,6; 2014 c 309 s 13-16; 2015 c 73 s 4,5,26; 2016 c 158 art 1 s 4



Section 10A.105 — PRINCIPAL CAMPAIGN COMMITTEE.

Subdivision 1. Single committee. A candidate must not accept contributions from a source, other than self, in aggregate in excess of $750 or accept a public subsidy unless the candidate designates and causes to be formed a single principal campaign committee for each office sought. A candidate may not authorize, designate, or cause to be formed any other political committee bearing the candidate's name or title or otherwise operating under the direct or indirect control of the candidate. However, a candidate may be involved in the direct or indirect control of a party unit.

Subd. 2. Replacement of officers. A candidate may at any time without cause remove and replace the chair, treasurer, deputy treasurer, or any other officer of the candidate's principal campaign committee.

History: 1974 c 470 s 19; 1976 c 307 s 13; 1978 c 463 s 50; 1986 c 444; 1993 c 318 art 2 s 14; 1999 c 220 s 22,50; 2013 c 138 art 1 s 19



Section 10A.11 — ORGANIZATION OF COMMITTEES AND PARTY UNITS.

Subdivision 1. Chair and treasurer. A political committee, principal campaign committee, or party unit must have a chair and a treasurer. The chair and treasurer may be the same individual.

Subd. 2. Treasurer vacancy. A political committee, principal campaign committee, or party unit may not accept a contribution or make an expenditure or permit an expenditure to be made on its behalf while the office of treasurer is vacant.

Subd. 3. Deputy treasurers. The treasurer of a political committee, principal campaign committee, or party unit may appoint as many deputy treasurers as necessary and is responsible for their accounts.

Subd. 4. Depositories. The treasurer of a political committee, principal campaign committee, or party unit may designate one or two depositories in each county in which a campaign is conducted.

Subd. 5. Commingling prohibited. A political committee, principal campaign committee, or party unit may not commingle its funds with personal funds of officers, members, or associates of the committee.

Subd. 6. [Repealed, 1978 c 463 s 109]

Subd. 7. Penalty. A person who knowingly violates this section is subject to a civil penalty imposed by the board of up to $1,000.

History: 1974 c 470 s 11; 1978 c 463 s 39; 1986 c 444; 1999 c 220 s 14; 2002 c 363 s 11



Section 10A.12 — POLITICAL FUNDS.

Subdivision 1. When required for contributions and approved expenditures. An association other than a political committee or party unit may not contribute more than $750 in aggregate in any calendar year to candidates, political committees, or party units or make approved expenditures of more than $750 in aggregate in any calendar year unless the contribution or expenditure is made through a political fund.

Subd. 1a. When required for independent expenditures or ballot questions. An association other than a political committee that makes only independent expenditures or expenditures to promote or defeat a ballot question must do so through an independent expenditure or ballot question political fund if the independent expenditures aggregate more than $1,500 in a calendar year or if the expenditures to promote or defeat a ballot question aggregate more than $5,000 in a calendar year, or by contributing to an existing independent expenditure or ballot question political committee or fund.

Subd. 1b. Penalty for noncompliant independent expenditure. An association that makes an independent expenditure without complying with subdivision 1a is subject to a civil penalty of up to four times the amount of the independent expenditure, but not to exceed $25,000, except when the violation was intentional.

Subd. 2. Commingling prohibited. The contents of an association's political fund may not be commingled with other funds or with the personal funds of an officer or member of the association or the fund. It is not commingling for an association that uses only its own general treasury money to make expenditures and disbursements permitted under section 10A.121, subdivision 1, directly from the depository used for its general treasury money. An association that accepts more than $1,500 in contributions to influence the nomination or election of candidates or more than $5,000 in contributions to promote or defeat a ballot question must establish a separate depository for those contributions.

Subd. 3. Treasurer. An association that has a political fund must elect or appoint a treasurer of the political fund.

Subd. 4. Treasurer vacancy. A political fund may not accept a contribution or make an expenditure or contribution from the political fund while the office of treasurer of the political fund is vacant.

Subd. 5. Dues or membership fees. An association may, if not prohibited by other law, deposit in its political fund money derived from dues or membership fees. Under section 10A.20, the treasurer of the fund must disclose the name of any member whose dues, membership fees, and contributions deposited in the political fund together exceed $200 in a year.

Subd. 6. Penalty. A person who knowingly violates this section is subject to a civil penalty imposed by the board of up to $1,000.

History: 1974 c 470 s 12; 1978 c 463 s 40-42; 1980 c 587 art 2 s 8; 1980 c 607 art 17 s 9; 1987 c 214 s 2; 1999 c 220 s 15,50; 2002 c 363 s 12; 2010 c 397 s 4,5; 2013 c 138 art 1 s 20-22; 2014 c 309 s 17



Section 10A.121 — INDEPENDENT EXPENDITURE AND BALLOT QUESTION POLITICAL COMMITTEES AND FUNDS.

Subdivision 1. Permitted disbursements. An independent expenditure political committee or fund, or a ballot question political committee or fund, may:

(1) pay costs associated with its fund-raising and general operations;

(2) pay for communications that do not constitute contributions or approved expenditures;

(3) make contributions to independent expenditure or ballot question political committees or funds;

(4) make independent expenditures;

(5) make expenditures to promote or defeat ballot questions;

(6) return a contribution to its source;

(7) for a political fund, record bookkeeping entries transferring the association's general treasury money allocated for political purposes back to the general treasury of the association; and

(8) for a political fund, return general treasury money transferred to a separate depository to the general depository of the association.

Subd. 2. Penalty. (a) An independent expenditure political committee or independent expenditure political fund is subject to a civil penalty of up to four times the amount of the contribution or approved expenditure if it does the following:

(1) makes a contribution to a candidate, party unit, political committee, or political fund other than an independent expenditure political committee or an independent expenditure political fund; or

(2) makes an approved expenditure.

(b) No other penalty provided in law may be imposed for conduct that is subject to a civil penalty under this section.

History: 2010 c 397 s 6; 2013 c 138 art 1 s 23



Section 10A.13 — ACCOUNTS THAT MUST BE KEPT.

Subdivision 1. Accounts; penalty. The treasurer of a political committee, political fund, principal campaign committee, or party unit must keep an account of:

(1) the sum of all contributions, except any donation in kind valued at $20 or less, made to the committee, fund, or party unit;

(2) the name and address of each source of a contribution made to the committee, fund, or party unit in excess of $20, together with the date and amount of each;

(3) each expenditure made by the committee, fund, or party unit, together with the date and amount;

(4) each approved expenditure made on behalf of the committee, fund, or party unit, together with the date and amount; and

(5) the name and address of each political committee, political fund, principal campaign committee, or party unit to which contributions in excess of $20 have been made, together with the date and amount.

Any individual who knowingly violates this subdivision is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 2. Receipts. The treasurer must obtain a receipted bill, stating the particulars, for every expenditure over $100 made by, or approved expenditure over $100 made on behalf of, the committee, fund, or party unit, and for any expenditure or approved expenditure in a lesser amount if the aggregate amount of lesser expenditures and approved expenditures made to the same individual or association during the same year exceeds $100.

History: 1974 c 470 s 13; 1978 c 463 s 43; 1999 c 220 s 16,50; 2002 c 363 s 13



Section 10A.14 — REGISTRATION.

Subdivision 1. First registration. (a) The treasurer of a political committee, political fund, principal campaign committee, or party unit must register with the board by filing a registration statement. The registration statement must be filed by the earliest of the following dates:

(1) no later than 14 days after the committee, fund, or party unit has made a contribution, received contributions, or made expenditures in excess of $750;

(2) no later than the next report of receipts and expenditures filing date applicable to the committee, fund, or party unit if the committee, fund, or party unit reached the threshold in clause (1) before the end of the reporting period covered by that report; or

(3) by the end of the next business day after it has received a loan or contribution that must be reported under section 10A.20, subdivision 5.

(b) This subdivision does not apply to ballot question or independent expenditure political committees or funds, which are subject to subdivision 1a.

Subd. 1a. Independent expenditure or ballot question political committees and funds; first registration; reporting. The treasurer of an independent expenditure or ballot question political committee or fund must register with the board by filing a registration statement. The registration must be filed by the earliest of the following dates:

(1) no later than 14 calendar days after the committee or the association registering the political fund has:

(i) received aggregate contributions for independent expenditures of more than $1,500 in a calendar year;

(ii) received aggregate contributions for expenditures to promote or defeat a ballot question of more than $5,000 in a calendar year;

(iii) made aggregate independent expenditures of more than $1,500 in a calendar year; or

(iv) made aggregate expenditures to promote or defeat a ballot question of more than $5,000 in a calendar year;

(2) no later than the next report of receipts and expenditures filing date applicable to the independent expenditure or ballot question committee or fund if the committee or fund reached the threshold in clause (1) before the end of the reporting period covered by that report; or

(3) by the end of the next business day after it has received a loan or contribution that must be reported under section 10A.20, subdivision 5, and it has met one of the requirements of clause (1).

Subd. 2. Form. The statement of organization must include:

(1) the name, address, and Web site address if the registrant maintains a Web site, of the committee, fund, or party unit;

(2) the name, address, and e-mail address of the chair of a political committee, principal campaign committee, or party unit;

(3) the name and address of any supporting association of a political fund;

(4) the name, address, and e-mail address of the treasurer and any deputy treasurers;

(5) the name, address, and e-mail address of the candidate of a principal campaign committee;

(6) a listing of all depositories or safety deposit boxes used; and

(7) for the state committee of a political party only, a list of its party units.

Subd. 3. [Repealed, 1976 c 307 s 35]

Subd. 4. Failure to file; penalty. If an individual fails to file a statement required by this section by the date that the statement was due, the board may impose a late filing fee of $25 per day, not to exceed $1,000, starting on the day after the statement was due.

The board must send notice by certified mail to any individual who fails to file a statement within ten business days after the statement was due that the individual may be subject to a civil penalty for failure to file the statement. An individual who fails to file the statement within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 5. Exemptions. For good cause shown, the board must grant exemptions to the requirement that e-mail addresses be provided.

History: 1974 c 470 s 14; 1975 c 271 s 6; 1976 c 307 s 12; 1978 c 463 s 44-46; 1979 c 59 s 4; 1986 c 444; 1993 c 318 art 2 s 8; 1999 c 220 s 17,50; 2002 c 363 s 14; 2008 c 295 s 4; 2010 c 327 s 11-13; 2013 c 138 art 1 s 24,25; 2015 c 73 s 6-8



Section 10A.15 — CONTRIBUTIONS.

Subdivision 1. Anonymous contributions. A political committee, political fund, principal campaign committee, or party unit may not retain an anonymous contribution in excess of $20, but must forward it to the board for deposit in the general account of the state elections campaign account.

Subd. 2. Source; amount; date. An individual who receives a contribution in excess of $20 for a political committee, political fund, principal campaign committee, or party unit must, on demand of the treasurer, inform the treasurer of the name and, if known, the address of the source of the contribution, the amount of the contribution, and the date it was received.

Subd. 3. Deposit. All contributions received by or on behalf of a candidate, principal campaign committee, political committee, political fund, or party unit must be deposited in an account designated "Campaign Fund of ..... (name of candidate, committee, fund, or party unit)." All contributions must be deposited promptly upon receipt and, except for contributions received during the last three days of a reporting period as described in section 10A.20, must be deposited during the reporting period in which they were received. A contribution received during the last three days of a reporting period must be deposited within 72 hours after receipt and must be reported as received during the reporting period whether or not deposited within that period. A candidate, principal campaign committee, political committee, political fund, or party unit may refuse to accept a contribution. A deposited contribution may be returned to the contributor within 90 days after deposit. A contribution deposited and not returned within 90 days after that deposit must be reported as accepted.

Subd. 3a. Excess. A treasurer of a principal campaign committee of a candidate may not deposit a contribution that on its face exceeds the limit on contributions to the candidate prescribed by section 10A.27 unless, at the time of deposit, the treasurer issues a check to the source for the amount of the excess.

Subd. 3b. Attributable contributions. Contributions made to a candidate or principal campaign committee that are directed to the candidate or principal campaign committee by a political fund, committee, or party unit must be reported as attributable to the political fund, committee, or party unit and count toward the contribution limits of that fund, committee, or party unit specified in section 10A.27, if the fund, committee, or party unit was organized or is operated primarily to direct contributions other than from its own money to one or more candidates or principal campaign committees. The treasurer of the political fund, committee, or party unit must advise the candidate or the candidate's principal campaign committee if the contribution or contributions are not from the money of the fund, committee, or party unit and the original source of the money. As used in this subdivision, the term "direct" includes, but is not limited to, order, command, control, or instruct. A violation of this subdivision is a violation of section 10A.29.

Subd. 3c. Related committees. An individual, association, political committee, political fund, or party unit may establish, finance, maintain, or control a political committee, political fund, or party unit. One who does this is a "parent." The political committee, fund, or party unit so established, financed, maintained, or controlled is a "subsidiary." If the parent is an association, the association must create a political committee or political fund to serve as the parent for reporting purposes. A subsidiary must report its contribution to a candidate or principal campaign committee as attributable to its parent, and the contribution is counted toward the contribution limits in section 10A.27 of the parent as well as of the subsidiary.

Subd. 4. Penalty. An individual violating this section is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 5. Registration number on checks. A contribution made to a candidate by a lobbyist, political committee, political fund, or party unit must show the name of the lobbyist, political committee, political fund, or party unit and the number under which it is registered with the board.

History: 1974 c 470 s 15; 1975 c 271 s 6; 1978 c 463 s 47; 1988 c 707 s 1; 1990 c 603 s 1; 1993 c 318 art 2 s 9,10; 1999 c 220 s 18,50; 2002 c 363 s 15; 2013 c 138 art 1 s 26,27



Section 10A.16 — EARMARKING CONTRIBUTIONS PROHIBITED.

An individual, political committee, political fund, principal campaign committee, or party unit may not solicit or accept a contribution from any source with the express or implied condition that the contribution or any part of it be directed to a particular candidate other than the initial recipient. An individual, political committee, political fund, principal campaign committee, or party unit that knowingly accepts any earmarked contribution is subject to a civil penalty imposed by the board of up to $3,000. Knowingly accepting any earmarked contribution is a gross misdemeanor.

History: 1974 c 470 s 16; 1975 c 271 s 6; 1978 c 463 s 48; 1993 c 318 art 2 s 11; 1999 c 220 s 19; 2002 c 363 s 16; 2013 c 138 art 3 s 4



Section 10A.17 — EXPENDITURES.

Subdivision 1. Authorization. A political committee, political fund, principal campaign committee, or party unit may not expend money unless the expenditure is authorized by the treasurer or deputy treasurer of that committee, fund, or party unit.

Subd. 2. Written authorization. An individual or association may not make an approved expenditure of more than $20 without receiving written authorization from the treasurer of the principal campaign committee of the candidate who approved the expenditure stating the amount that may be spent and the purpose of the expenditure.

Subd. 3. Petty cash. The treasurer or deputy treasurer of a political committee, principal campaign committee, or party unit may sign vouchers for petty cash of up to $100 per week for statewide elections or $20 per week for legislative elections, to be used for miscellaneous expenditures.

Subd. 3a. Personal loans. A principal campaign committee, political committee, political fund, or party unit may not lend money it has raised to anyone for purposes not related to the conduct of a campaign.

Subd. 4. Independent expenditures. (a) Except as provided in paragraphs (b) and (c), an individual, political committee, political fund, principal campaign committee, or party unit that independently solicits or accepts contributions or makes independent expenditures on behalf of a candidate must publicly disclose that the expenditure is an independent expenditure. All written communications with those from whom contributions are independently solicited or accepted or to whom independent expenditures are made on behalf of a candidate must contain a statement in conspicuous type that the activity is an independent expenditure and is not approved by the candidate nor is the candidate responsible for it. Similar language must be included in all oral communications, in conspicuous type on the front page of all literature and advertisements published or posted, and at the end of all broadcast advertisements made by that individual, political committee, political fund, principal campaign committee, or party unit on the candidate's behalf.

(b) Paragraph (a) does not apply to individuals or associations that are not required to register or report under this chapter.

(c) Paragraph (a) does not apply to the following:

(1) bumper stickers, pins, buttons, pens, or similar small items on which the independent expenditure statement cannot be conveniently printed;

(2) skywriting, wearing apparel, or other means of displaying an advertisement of such a nature that the inclusion of the independent expenditure statement would be impracticable; and

(3) online banner ads and similar electronic communications that link directly to an online page that includes the independent expenditure statement.

Subd. 5. Penalty. A person who violates subdivision 2 is subject to a civil penalty imposed by the board of up to $1,000. A person who knowingly violates subdivision 3a or 4 or falsely claims that an expenditure was an independent expenditure is guilty of a gross misdemeanor and subject to a civil penalty imposed by the board of up to $3,000.

History: 1974 c 470 s 17; 1978 c 463 s 49; 1986 c 444; 1993 c 318 art 2 s 12,13; 1999 c 220 s 20,50; 2002 c 363 s 17,18; 2015 c 73 s 9



Section 10A.18 — TIME FOR RENDERING BILLS, CHARGES, OR CLAIMS; PENALTY.

A person who has a bill, charge, or claim against a political committee, political fund, principal campaign committee, or party unit for an expenditure must render in writing to the treasurer of the committee, fund, or party unit the bill, charge, or claim within 60 days after the material or service is provided. A person who violates this section is subject to a civil penalty imposed by the board of up to $1,000.

History: 1974 c 470 s 18; 1999 c 220 s 21,50; 2002 c 363 s 19



Section 10A.20 — CAMPAIGN REPORTS.

Subdivision 1. First filing; duration. (a) The treasurer of a political committee, political fund, principal campaign committee, or party unit must begin to file the reports required by this section for the first year it receives contributions or makes expenditures that require it to register under section 10A.14 and must continue to file until the committee, fund, or party unit is terminated.

(b) If, on or before the last date included in a reporting period, a political committee, political fund, principal campaign committee, or party unit received contributions or made expenditures that would require it to register under section 10A.14, the political committee, political fund, principal campaign committee, or party unit must both register with the board under section 10A.14 and report under this section by the date that the report for that reporting period is due.

(c) The reports must be filed electronically in a standards-based open format specified by the board. For good cause shown, the board must grant exemptions to the requirement that reports be filed electronically.

Subd. 1a. If treasurer position is vacant. If the position of treasurer of a principal campaign committee, political committee, political fund, or party unit is vacant, the candidate, chair of a political committee or party unit, or association officer of a political fund is responsible for filing reports required by this section.

Subd. 1b. Release of reports. Except as provided in subdivision 1c, a report filed under this section is nonpublic data until 8:00 a.m. on the day following the day the report was due.

Subd. 1c. [Repealed, 2015 c 73 s 27]

Subd. 2. Time for filing. (a) The reports must be filed with the board on or before January 31 of each year and additional reports must be filed as required and in accordance with paragraphs (b) to (f).

(b) In each year in which the name of a candidate for legislative or district court judicial office is on the ballot, the report of the principal campaign committee must be filed 15 days before a primary election and ten days before a general election, seven days before a special primary election and seven days before a special general election, and ten days after a special election cycle.

(c) In each general election year, a political committee, a political fund, a state party committee, and a party unit established by all or a part of the party organization within a house of the legislature must file reports on the following schedule:

(1) a first-quarter report covering the calendar year through March 31, which is due April 14;

(2) a report covering the calendar year through May 31, which is due June 14;

(3) a pre-primary-election report due 15 days before a primary election;

(4) a pre-general-election report due 42 days before the general election; and

(5) a pre-general-election report due ten days before a general election.

(d) In each general election year, a party unit not included in paragraph (c) must file reports 15 days before a primary election and ten days before a general election.

(e) In each year in which a constitutional office or appellate court judicial seat is on the ballot, the principal campaign committee of a candidate for that office or seat must file reports on the following schedule:

(1) a first-quarter report covering the calendar year through March 31, which is due April 14;

(2) a report covering the calendar year through May 31, which is due June 14;

(3) a pre-primary-election report due 15 days before a primary election;

(4) a pre-general-election report due 42 days before the general election;

(5) a pre-general-election report due ten days before a general election; and

(6) for a special election, a constitutional office candidate whose name is on the ballot must file reports seven days before a special primary election, seven days before a special general election, and ten days after a special election cycle.

(f) Notwithstanding paragraphs (a) to (e):

(1) the principal campaign committee of a candidate who did not file for office is not required to file the report due June 14, the report due 15 days before the primary election, or the report due seven days before a special primary election; and

(2) the principal campaign committee of a candidate whose name will not be on the general election ballot is not required to file the report due 42 days before the general election, the report due ten days before a general election, or the report due seven days before a special general election.

Subd. 3. Contents of report. (a) The report required by this section must include each of the items listed in paragraphs (b) to (o) that are applicable to the filer. The board shall prescribe forms based on filer type indicating which of those items must be included on the filer's report.

(b) The report must disclose the amount of liquid assets on hand at the beginning of the reporting period.

(c) The report must disclose the name, address, employer, or occupation if self-employed, and registration number if registered with the board, of each individual or association that has made one or more contributions to the reporting entity, including the purchase of tickets for a fund-raising effort, that in aggregate within the year exceed $200 for legislative or statewide candidates or more than $500 for ballot questions, together with the amount and date of each contribution, and the aggregate amount of contributions within the year from each source so disclosed. A donation in kind must be disclosed at its fair market value. An approved expenditure must be listed as a donation in kind. A donation in kind is considered consumed in the reporting period in which it is received. The names of contributors must be listed in alphabetical order. Contributions from the same contributor must be listed under the same name. When a contribution received from a contributor in a reporting period is added to previously reported unitemized contributions from the same contributor and the aggregate exceeds the disclosure threshold of this paragraph, the name, address, and employer, or occupation if self-employed, of the contributor must then be listed on the report.

(d) The report must disclose the sum of contributions to the reporting entity during the reporting period.

(e) The report must disclose each loan made or received by the reporting entity within the year in aggregate in excess of $200, continuously reported until repaid or forgiven, together with the name, address, occupation, principal place of business, if any, and registration number if registered with the board of the lender and any endorser and the date and amount of the loan. If a loan made to the principal campaign committee of a candidate is forgiven or is repaid by an entity other than that principal campaign committee, it must be reported as a contribution for the year in which the loan was made.

(f) The report must disclose each receipt over $200 during the reporting period not otherwise listed under paragraphs (c) to (e).

(g) The report must disclose the sum of all receipts of the reporting entity during the reporting period.

(h) The report must disclose the name, address, and registration number if registered with the board of each individual or association to whom aggregate expenditures, approved expenditures, independent expenditures, and ballot question expenditures have been made by or on behalf of the reporting entity within the year in excess of $200, together with the amount, date, and purpose of each expenditure and the name and address of, and office sought by, each candidate on whose behalf the expenditure was made, identification of the ballot question that the expenditure was intended to promote or defeat and an indication of whether the expenditure was to promote or to defeat the ballot question, and in the case of independent expenditures made in opposition to a candidate, the candidate's name, address, and office sought. A reporting entity making an expenditure on behalf of more than one candidate for state or legislative office must allocate the expenditure among the candidates on a reasonable cost basis and report the allocation for each candidate.

(i) The report must disclose the sum of all expenditures made by or on behalf of the reporting entity during the reporting period.

(j) The report must disclose the amount and nature of an advance of credit incurred by the reporting entity, continuously reported until paid or forgiven. If an advance of credit incurred by the principal campaign committee of a candidate is forgiven by the creditor or paid by an entity other than that principal campaign committee, it must be reported as a donation in kind for the year in which the advance of credit was made.

(k) The report must disclose the name, address, and registration number if registered with the board of each political committee, political fund, principal campaign committee, or party unit to which contributions have been made that aggregate in excess of $200 within the year and the amount and date of each contribution.

(l) The report must disclose the sum of all contributions made by the reporting entity during the reporting period.

(m) The report must disclose the name, address, and registration number if registered with the board of each individual or association to whom noncampaign disbursements have been made that aggregate in excess of $200 within the year by or on behalf of the reporting entity and the amount, date, and purpose of each noncampaign disbursement.

(n) The report must disclose the sum of all noncampaign disbursements made within the year by or on behalf of the reporting entity.

(o) The report must disclose the name and address of a nonprofit corporation that provides administrative assistance to a political committee or political fund as authorized by section 211B.15, subdivision 17, the type of administrative assistance provided, and the aggregate fair market value of each type of assistance provided to the political committee or political fund during the reporting period.

Subd. 3a. [Repealed by amendment, 1999 c 220 s 23]

Subd. 4. Period of report. A report must cover the period from January 1 of the reporting year to seven days before the filing date, except that the report due on January 31 must cover the period from January 1 to December 31 of the reporting year.

Subd. 5. Pre-election reports. (a) Any loan, contribution, or contributions:

(1) to a political committee or political fund from any one source totaling more than $1,000;

(2) to the principal campaign committee of a candidate for an appellate court judicial office totaling more than $2,000;

(3) to the principal campaign committee of a candidate for district court judge totaling more than $400; or

(4) to the principal campaign committee of a candidate for constitutional office or for the legislature totaling more than 50 percent of the election segment contribution limit for the office,

received between the last day covered in the last report before an election and the election must be reported to the board in the manner provided in paragraph (b).

(b) A loan, contribution, or contributions required to be reported to the board under paragraph (a) must be reported to the board either:

(1) in person by the end of the next business day after its receipt; or

(2) by electronic means sent within 24 hours after its receipt.

(c) These loans and contributions must also be reported in the next required report.

(d) This notice requirement does not apply in a primary election to a candidate who is unopposed in the primary, in a primary election to a ballot question political committee or fund, or in a general election to a candidate whose name is not on the general election ballot. The board must post the report on its Web site by the end of the next business day after it is received.

(e) This subdivision does not apply to a ballot question or independent expenditure political committee or fund that has not met the registration threshold of section 10A.14, subdivision 1a. However, if a contribution that would be subject to this section triggers the registration requirement in section 10A.14, subdivision 1a, then both registration under that section and reporting under this section are required.

Subd. 6. Report when no committee. (a) A candidate who does not designate and cause to be formed a principal campaign committee and who makes campaign expenditures in aggregate in excess of $750 in a year must file with the board a report containing the information required by subdivision 3. Reports required by this subdivision must be filed by the dates on which reports by principal campaign committees must be filed.

(b) An individual who makes independent expenditures that aggregate more than $1,500 in a calendar year or expenditures to promote or defeat a ballot question that aggregate more than $5,000 in a calendar year must file with the board a report containing the information required by subdivision 3. A report required by this subdivision must be filed by the date on which the next report by political committees and political funds must be filed.

Subd. 6a. Statement of independence. An individual, political committee, political fund, or party unit filing a report or statement disclosing an independent expenditure under subdivision 3 or 6 must file with the report a sworn statement that the disclosed expenditures were not made with the authorization or expressed or implied consent of, or in cooperation or in concert with, or at the request or suggestion of any candidate or any candidate's principal campaign committee or agent.

Subd. 6b. [Repealed, 2010 c 327 s 29]

Subd. 7. Statement of inactivity. If a principal campaign committee, party unit, or political committee has no receipts or expenditures during a reporting period, the treasurer must file with the board at the time required by this section a statement to that effect.

Subd. 7a. Activity of political fund. An association is not required to file any statement or report for a reporting period when the association accepted no contributions into the association's political fund and made no expenditures from its political fund since the last date included in its most recent filed report. If the association maintains a separate checking account for its political fund, the receipt of interest on the proceeds of that account and the payment of fees to maintain that account do not constitute activity that requires the filing of a report for an otherwise inactive political fund.

Subd. 8. Exemption from disclosure. The board must exempt a member of or contributor to an association or any other individual, from the requirements of this section if the member, contributor, or other individual demonstrates by clear and convincing evidence that disclosure would expose the member or contributor to economic reprisals, loss of employment, or threat of physical coercion.

An association may seek an exemption for all of its members or contributors if it demonstrates by clear and convincing evidence that a substantial number of its members or contributors would suffer a restrictive effect on their freedom of association if members were required to seek exemptions individually.

Subd. 9. [Repealed, 1978 c 463 s 109]

Subd. 10. Exemption procedure. An individual or association seeking an exemption under subdivision 8 must submit a written application for exemption to the board. The board, without hearing, must grant or deny the exemption within 30 days after receiving the application and must issue a written order stating the reasons for its action. The board must publish its order in the State Register and give notice to all parties known to the board to have an interest in the matter. If the board receives a written objection to its action from any party within 20 days after publication of its order and notification of interested parties, the board must hold a contested case hearing on the matter. Upon the filing of a timely objection from the applicant, an order denying an exemption is suspended pending the outcome of the contested case. If no timely objection is received, the exemption continues in effect until a written objection is filed with the board in a succeeding election year. The board by rule must establish a procedure so that an individual seeking an exemption may proceed anonymously if the individual would be exposed to the reprisals listed in subdivision 8 if the individual's identity were to be revealed for the purposes of a hearing.

Subd. 11. [Renumbered 10A.36]

Subd. 12. Failure to file; penalty. If an individual fails to file a report required by this section that is due January 31, the board may impose a late filing fee of $25 per day, not to exceed $1,000, commencing the day after the report was due.

If an individual fails to file a report required by this section that is due before a primary or general election, the board may impose a late filing fee of $50 per day, not to exceed $1,000, commencing on the day after the date the statement was due.

The board must send notice by certified mail to an individual who fails to file a report within ten business days after the report was due that the individual may be subject to a civil penalty for failure to file the report. An individual who fails to file the report within seven days after the certified mail notice was sent by the board is subject to a civil penalty imposed by the board of up to $1,000.

Subd. 13. Third-party reimbursement. An individual or association filing a report disclosing an expenditure or noncampaign disbursement that must be reported and itemized under subdivision 3, paragraph (g) or (l), that is a reimbursement to a third party must report the purpose of each expenditure or disbursement for which the third party is being reimbursed. In the alternative, the reporting individual or association may report individually each of the underlying expenditures being reimbursed. An expenditure or disbursement is a reimbursement to a third party if it is for goods or services that were not directly provided by the individual or association to whom the expenditure or disbursement is made. Third-party reimbursements include payments to credit card companies and reimbursement of individuals for expenses they have incurred.

Subd. 14. Reports by solicitors. An individual or association, other than a candidate or the members of a candidate's principal campaign committee, that directly solicits and causes others to make contributions to candidates or a party unit in a house of the legislature, that aggregate more than $5,000 between January 1 of a general election year and the end of the reporting period must file with the board a report disclosing the amount of each contribution, the names of the contributors, and to whom the contributions were given. The report must be filed 15 days before a primary and ten days before a general election. The report for each calendar year must be filed with the board by January 31 of the following year.

Subd. 15. Equitable relief. A candidate whose opponent does not timely file the report due 15 days before the primary, the report due ten days before the general election, or the notice required under section 10A.25, subdivision 10, may petition the district court for immediate equitable relief to enforce the filing requirement. A prevailing party under this subdivision may be awarded attorney fees and costs by the court.

History: 1974 c 470 s 20; 1975 c 271 s 6; 1976 c 307 s 14-18; 1977 c 346 s 1; 1978 c 463 s 51-59; 1978 c 793 s 37; 1979 c 59 s 5; 1980 c 587 art 2 s 9,10; 1980 c 607 art 17 s 10,11; 1985 c 40 s 1; 1986 c 444; 1987 c 214 s 3,4; 1990 c 608 art 3 s 5-7; 1991 c 349 s 11,12; 1993 c 318 art 2 s 15-18; 1996 c 459 s 1; 1997 c 202 art 2 s 7; 1999 c 220 s 23,50; 2002 c 363 s 20-22; 2005 c 156 art 6 s 6; 2008 c 295 s 5; 2010 c 327 s 14-18; 2010 c 397 s 7-9; 2013 c 138 art 1 s 28-34; art 3 s 5,6; 2014 c 309 s 18,19; 2015 c 73 s 10-12



Section 10A.241 — TRANSFER OF DEBTS.

A candidate may terminate the candidate's principal campaign committee for one state office by transferring any debts of that committee to the candidate's principal campaign committee for another state office if all outstanding unpaid bills or loans from the committee being terminated are assumed and continuously reported by the committee to which the transfer is being made until paid or forgiven. A loan that is forgiven is covered by section 10A.20 and is a contribution to the principal campaign committee from which the debt was transferred under this section.

History: 1986 c 475 s 1; 1991 c 199 art 2 s 1; 1999 c 220 s 28; 2013 c 138 art 1 s 35



Section 10A.243 — TERMINATION OF REGISTRATION.

Subdivision 1. Termination report. A political committee, political fund, principal campaign committee, or party unit may terminate its registration with the board after it has disposed of all its assets in excess of $100 by filing a final report of receipts and expenditures. The final report must be identified as a termination report and must include all financial transactions that occurred after the last date included on the most recent report filed with the board. The termination report may be filed at any time after the asset threshold in this section is reached.

Subd. 2. Asset disposition. "Assets" include credit balances at vendors, prepaid postage and postage stamps, as well as physical assets. Assets must be disposed of at their fair market value. Assets of a political fund that consist of, or were acquired using, only the general treasury money of the fund's supporting association remain the property of the association upon termination of the association's political fund registration and are not subject to the disposal requirements of this section.

History: 2013 c 138 art 1 s 36



Section 10A.244 — VOLUNTARY INACTIVE STATUS; POLITICAL FUNDS.

Subdivision 1. Election of voluntary inactive status. An association that has a political fund registered under this chapter may elect to have the fund placed on voluntary inactive status if the following conditions are met:

(1) the association makes a written request for inactive status;

(2) the association has filed all periodic reports required by this chapter and has received no contributions into its political fund and made no expenditures or disbursements through its political fund since the last date included on the association's most recent report; and

(3) the association has satisfied all obligations to the state for late filing fees and civil penalties imposed by the board or the board has waived this requirement.

Subd. 2. Effect of voluntary inactive status. After an association has complied with the requirements of subdivision 1:

(1) the board must notify the association that its political fund has been placed in voluntary inactive status and of the terms of this section;

(2) the board must stop sending the association reports, forms, and notices of report due dates that are periodically sent to entities registered with the board;

(3) the association is not required to file periodic disclosure reports for its political fund as otherwise required under this chapter;

(4) the association may not accept contributions into its political fund and may not make expenditures, contributions, or disbursements through its political fund; and

(5) if the association maintains a separate depository account for its political fund, it may continue to pay bank service charges and receive interest paid on that account while its political fund is in inactive status.

Subd. 3. Resumption of active status or termination. (a) An association that has placed its political fund in voluntary inactive status may resume active status upon written notice to the board.

(b) A political fund placed in voluntary inactive status must resume active status within 14 days of the date that it has accepted contributions or made expenditures, contributions, or disbursements that aggregate more than $750 since the political fund was placed on inactive status. If, after meeting this threshold, the association does not notify the board that its fund has resumed active status, the board may place the association's political fund in active status and notify the association of the change in status.

(c) An association that has placed its political fund in voluntary inactive status may terminate the registration of the fund without returning it to active status.

Subd. 4. Penalty for financial activity while in voluntary inactive status. If an association fails to notify the board of its political fund's resumption of active status under subdivision 3, the board may impose a civil penalty of $50 per day, not to exceed $1,000 commencing on the 15th calendar day after the fund resumed active status.

History: 2013 c 138 art 1 s 37



Section 10A.245 — ADMINISTRATIVE TERMINATION OF INACTIVE COMMITTEES AND FUNDS.

Subdivision 1. Inactivity defined. (a) A principal campaign committee becomes inactive on the later of the following dates:

(1) six years after the last election in which the individual for whom the committee exists was a candidate for the office sought or held at the time the principal campaign committee registered with the board; or

(2) six years after the last day on which the individual for whom the committee exists served in an elective office subject to this chapter.

(b) A political committee, political fund, or party unit becomes inactive when four years have elapsed since the end of a reporting period during which the political committee, political fund, or party unit made an expenditure or disbursement requiring itemized disclosure under this chapter.

(c) A political fund that has elected voluntary inactive status under section 10A.244 becomes inactive within the meaning of this section when four years have elapsed during which the political fund was continuously in voluntary inactive status.

Subd. 2. Termination by board. The board may terminate the registration of a principal campaign committee, party unit, political committee, or political fund found to be inactive under this section 60 days after sending written notice of inactivity by certified mail to the affected association at the last address on record with the board for that association. Within 60 days after the board sends notice under this section, the affected association must dispose of its assets as provided in this subdivision. The assets of the principal campaign committee, party unit, or political committee must be used for the purposes authorized by this chapter or section 211B.12 or must be liquidated and deposited in the general account of the state elections campaign account. The assets of an association's political fund that were derived from the association's general treasury money revert to the association's general treasury. Assets of a political fund that resulted from contributions to the political fund must be used for the purposes authorized by this chapter or section 211B.12 or must be liquidated and deposited in the general account of the state elections campaign account.

History: 2013 c 138 art 1 s 38



Section 10A.246 — UNPAID DEBT UPON TERMINATION.

Termination of a registration with the board does not affect the liability, if any, of the association or its candidates, officers, or other individuals for obligations incurred in the name of the association or its political fund.

History: 2013 c 138 art 1 s 39



Section 10A.25 — SPENDING LIMITS.

Subdivision 1. Limits are voluntary. The expenditure limits imposed by this section apply only to a candidate who has signed an agreement under section 10A.322 to be bound by them as a condition of receiving a public subsidy for the candidate's campaign.

Subd. 2. Amounts. (a) In a segment of an election cycle, the principal campaign committee of the candidate must not make campaign expenditures nor permit approved expenditures to be made on behalf of the candidate that result in aggregate expenditures in excess of the following:

(1) for governor and lieutenant governor, running together, $3,651,200 in the election segment and $1,564,800 in the nonelection segment;

(2) for attorney general, $626,000 in the election segment and $208,700 in the nonelection segment;

(3) for secretary of state and state auditor, separately, $417,300 in the election segment and $104,400 in the nonelection segment;

(4) for state senator, $94,700 in the election segment and $31,600 in a nonelection segment;

(5) for state representative, $63,100 in the election segment.

(b) In addition to the amount in paragraph (a), clause (1), a candidate for endorsement for the office of lieutenant governor at the convention of a political party may make campaign expenditures and approved expenditures of five percent of that amount to seek endorsement.

(c) If a special election cycle occurs during a general election cycle, expenditures by or on behalf of a candidate in the special election do not count as expenditures by or on behalf of the candidate in the general election.

(d) The expenditure limits in this subdivision for an office are increased by ten percent for a candidate who has not previously held the same office, whose name has not previously been on the primary or general election ballot for that office, and who has not in the past ten years raised or spent more than $750 in a run for any other office whose territory now includes a population that is more than one-third of the population in the territory of the new office. In the case of a legislative candidate, the office is that of a member of the house of representatives or senate without regard to any specific district.

Subd. 2a. Aggregated expenditures. If a candidate makes expenditures from more than one principal campaign committee for nomination or election to statewide office in the same segment of an election cycle, the amount of expenditures from all of the candidate's principal campaign committees for statewide office for that segment of the election cycle must be aggregated for purposes of applying the limits on expenditures under subdivision 2.

Subd. 3. Governor and lieutenant governor a single candidate. For the purposes of this chapter, a candidate for governor and a candidate for lieutenant governor, running together, are considered a single candidate. Except as provided in subdivision 2, paragraph (b), all expenditures made by or all approved expenditures made on behalf of the candidate for lieutenant governor are considered to be expenditures by or approved expenditures on behalf of the candidate for governor.

Subd. 3a. Independent expenditures. The principal campaign committee of a candidate must not make independent expenditures.

Subd. 4. [Repealed by amendment, 1999 c 220 s 30]

Subd. 5. Contested primary races. Notwithstanding the limits imposed by subdivision 2, the winning candidate in a contested race in a primary who received fewer than twice as many votes as any one of the candidate's opponents in that primary may make expenditures and permit approved expenditures to be made on behalf of the candidate equal to 120 percent of the applicable limit as set forth in subdivision 2, but no more than 100 percent of the limit until after the primary.

Subd. 6. [Repealed, 2013 c 138 art 1 s 55]

Subd. 7. [Repealed by amendment, 1999 c 220 s 30]

Subd. 8. [Repealed, 1978 c 463 s 109]

Subd. 9. [Repealed, 1978 c 463 s 109]

Subd. 10. Effect of opponent's conduct. (a) After the deadline for filing a spending limit agreement under section 10A.322, a candidate who has agreed to be bound by the expenditure limits imposed by this section as a condition of receiving a public subsidy for the candidate's campaign may choose to be released from the expenditure limits but remain eligible to receive a public subsidy if the candidate has an opponent who has not agreed to be bound by the limits and has received contributions or made or become obligated to make expenditures during that election cycle in excess of the following limits:

(1) up to the close of the reporting period before the primary election, receipts or expenditures equal to 20 percent of the election segment expenditure limit for that office as set forth in subdivision 2; or

(2) after the close of the reporting period before the primary election, cumulative receipts or expenditures during that election cycle equal to 50 percent of the election cycle expenditure limit for that office as set forth in subdivision 2.

Before the primary election, a candidate's "opponents" are only those who will appear on the ballot of the same party in the primary election.

(b) A candidate who has not agreed to be bound by expenditure limits, or the candidate's principal campaign committee, must file written notice with the board and provide written notice to any opponent of the candidate for the same office within 24 hours of exceeding the limits in paragraph (a). The notice must state only that the candidate or candidate's principal campaign committee has received contributions or made or become obligated to make campaign expenditures in excess of the limits in paragraph (a).

(c) Upon receipt of the notice, a candidate who had agreed to be bound by the limits may file with the board a notice that the candidate chooses to be no longer bound by the expenditure limits. A notice of a candidate's choice not to be bound by the expenditure limits that is based on the conduct of an opponent in the state primary election may not be filed more than one day after the State Canvassing Board has declared the results of the state primary.

(d) A candidate who has agreed to be bound by the expenditure limits imposed by this section and whose opponent in the general election has chosen, as provided in paragraph (c), not to be bound by the expenditure limits because of the conduct of an opponent in the primary election is no longer bound by the limits but remains eligible to receive a public subsidy.

Subd. 11. [Renumbered 10A.257, subdivision 1]

Subd. 12. [Renumbered 10A.257, subd 2]

Subd. 13. [Repealed by amendment, 1999 c 220 s 30]

History: 1974 c 470 s 25; 1975 c 271 s 6; 1976 c 307 s 21-23; 1978 c 463 s 67-74; 1986 c 444; 1987 c 214 s 5,6; 1988 c 686 art 1 s 41; 1988 c 707 s 2; 1990 c 608 art 3 s 11-15; 1991 c 349 s 13-15; 1993 c 318 art 2 s 20-25; 1996 c 459 s 2; 1999 c 220 s 30,50; 2002 c 363 s 23,24; 2013 c 138 art 1 s 40-42; 2015 c 73 s 13

NOTE: See section 10A.255, subdivision 3.



Section 10A.255 — ADJUSTMENT BY CONSUMER PRICE INDEX.

Subdivision 1. Method of calculation. The dollar amounts in section 10A.25, subdivision 2, must be adjusted for general election years as provided in this section. Each general election year, the executive director of the board must determine the percentage increase in the Consumer Price Index from December of the year preceding the last general election year to December of the year preceding the year in which the determination is made. The dollar amounts used for the preceding general election year must be multiplied by that percentage. The product of the calculation must be added to each dollar amount to produce the dollar limitations to be in effect for the next general election. The product must be rounded up to the next highest $100 increment. The index used must be the revised Consumer Price Index for all urban consumers for the St. Paul-Minneapolis metropolitan area prepared by the United States Department of Labor.

Subd. 2. [Repealed, 1999 c 220 s 51]

Subd. 3. Publication of expenditure limit. By April 15 of each election year the board must publish on its Web site the expenditure limit for each office for that calendar year under section 10A.25 as adjusted by this section. The revisor of statutes must code the adjusted amounts in the next edition of Minnesota Statutes, section 10A.25, subdivision 2.

History: 1980 c 587 art 3 s 3; 1987 c 214 s 7; 1988 c 707 s 3; 1990 c 608 art 3 s 16; 1991 c 349 s 16; 1999 c 220 s 31,32,50; 2002 c 363 s 25; 2014 c 309 s 20



Section 10A.257 — CARRYFORWARD.

Subdivision 1. Unused funds. After all campaign expenditures and noncampaign disbursements for an election cycle have been made, an amount up to 25 percent of the election cycle expenditure limit for the office may be carried forward. Any remaining amount up to the total amount of the public subsidy from the state elections campaign fund must be returned to the state treasury for credit to the general fund under section 10A.324. Any remaining amount in excess of the total public subsidy must be contributed to the state elections campaign account or a political party for multicandidate expenditures as defined in section 10A.275.

Subd. 2. Unused postage and credit balances carried forward. Postage that is purchased but not used during an election cycle and credit balances at vendors that exceed a combined total of $500 must be carried forward and counted as expenditures during the election cycle during which they are used.

History: 1974 c 470 s 25; 1975 c 271 s 6; 1976 c 307 s 21-23; 1978 c 463 s 67-74; 1986 c 444; 1987 c 214 s 5,6; 1988 c 686 art 1 s 41; 1988 c 707 s 2; 1990 c 608 art 3 s 11-15; 1991 c 349 s 13-15; 1993 c 318 art 2 s 20-25; 1996 c 459 s 2; 1999 c 220 s 30,50; 2013 c 138 art 1 s 43



Section 10A.27 — CONTRIBUTION LIMITS.

Subdivision 1. Contribution limits. (a) Except as provided in subdivision 2, a candidate must not permit the candidate's principal campaign committee to accept aggregate contributions made or delivered by any individual, political committee, political fund, or association not registered with the board in excess of the following:

(1) to candidates for governor and lieutenant governor running together, $4,000 in the election segment of an election cycle for the office sought and $2,000 in the nonelection segment of the election cycle;

(2) to a candidate for attorney general, $2,500 in the election segment of an election cycle for the office sought and $1,500 in the nonelection segment of the election cycle;

(3) to a candidate for secretary of state or state auditor, $2,000 in the election segment of an election cycle and $1,000 in the nonelection segment of the election cycle;

(4) to a candidate for state senator, $1,000 in the election segment of an election cycle for the office sought and $1,000 in a nonelection segment of the election cycle;

(5) to a candidate for state representative, $1,000 in the election segment of an election cycle for the office sought; and

(6) to a candidate for judicial office, $2,500 in the election segment of an election cycle for the office sought and $2,500 in a nonelection segment of the election cycle.

(b) The following deliveries are not subject to the bundling limitation in this subdivision:

(1) delivery of contributions collected by a member of the candidate's principal campaign committee, such as a block worker or a volunteer who hosts a fund-raising event, to the committee's treasurer; and

(2) a delivery made by an individual on behalf of the individual's spouse.

(c) A lobbyist, political committee, political party unit, an association that has a political fund, or an association not registered with the board must not make a contribution a candidate is prohibited from accepting.

Subd. 2. Political party and dissolving principal campaign committee limit. A candidate must not permit the candidate's principal campaign committee to accept contributions from any political party units or dissolving principal campaign committees in aggregate in excess of ten times the amount that may be contributed to that candidate as set forth in subdivision 1. The limitation in this subdivision does not apply to a contribution from a dissolving principal campaign committee of a candidate for the legislature to another principal campaign committee of the same candidate.

Subd. 3. [Repealed, 1978 c 463 s 109]

Subd. 4. [Repealed by amendment, 1999 c 220 s 34]

Subd. 5. [Repealed by amendment, 1999 c 220 s 34]

Subd. 6. [Repealed, 1993 c 318 art 2 s 51]

Subd. 7. [Repealed by amendment, 1999 c 220 s 34]

Subd. 8. Excess loans prohibited. A candidate must not permit the candidate's principal campaign committee to accept a loan from other than a financial institution for an amount in excess of the contribution limits imposed by this section. A candidate must not permit the candidate's principal campaign committee to accept a loan from a financial institution for which the financial institution may hold an endorser of the loan liable to pay an amount in excess of the amount that the endorser may contribute to that candidate.

Subd. 9. Contributions to and from other candidates. (a) A candidate or the treasurer of a candidate's principal campaign committee must not accept a contribution from another candidate's principal campaign committee or from any other committee bearing the contributing candidate's name or title or otherwise authorized by the contributing candidate, unless the contributing candidate's principal campaign committee is being dissolved. A candidate's principal campaign committee must not make a contribution to another candidate's principal campaign committee, except when the contributing committee is being dissolved.

(b) A principal campaign committee that makes a contribution to another principal campaign committee must provide with the contribution a written statement of the committee's intent to dissolve and terminate its registration within 12 months after the contribution was made. If the committee fails to dissolve and terminate its registration by that time, the board may levy a civil penalty up to four times the size of the contribution against the contributing committee. A contribution from a terminating principal campaign committee that is not accepted by another principal campaign committee must be forwarded to the board for deposit in the general account of the state elections campaign account.

(c) A candidate's principal campaign committee must not accept a contribution from, or make a contribution to, a committee associated with a person who seeks nomination or election to the office of president, senator, or representative in Congress of the United States.

(d) A candidate or the treasurer of a candidate's principal campaign committee must not accept a contribution from a candidate for political subdivision office in any state, unless the contribution is from the personal funds of the candidate for political subdivision office. A candidate or the treasurer of a candidate's principal campaign committee must not make a contribution from the principal campaign committee to a candidate for political subdivision office in any state.

Subd. 10. Limited personal contributions. A candidate who signs an agreement under section 10A.322 may not contribute to the candidate's own campaign during a segment of an election cycle more than five times the candidate's contribution limit for that segment under subdivision 1.

Subd. 11. Contributions from certain types of contributors. A candidate must not permit the candidate's principal campaign committee to accept a contribution from a political committee, political fund, lobbyist, or association not registered with the board if the contribution will cause the aggregate contributions from those types of contributors during an election cycle segment to exceed an amount equal to 20 percent of the election cycle segment expenditure limits for the office sought by the candidate, provided that the 20 percent limit must be rounded to the nearest $100.

Subd. 12. [Repealed by amendment, 1999 c 220 s 34]

Subd. 13. Unregistered association limit; statement; penalty. (a) The treasurer of a political committee, political fund, principal campaign committee, or party unit must not accept a contribution of more than $200 from an association not registered under this chapter unless the contribution is accompanied by a written statement that meets the disclosure and reporting period requirements imposed by section 10A.20. This statement must be certified as true and correct by an officer of the contributing association. The committee, fund, or party unit that accepts the contribution must include a copy of the statement with the report that discloses the contribution to the board.

(b) An unregistered association may provide the written statement required by this subdivision to no more than three committees, funds, or party units in a calendar year. Each statement must cover at least the 30 days immediately preceding and including the date on which the contribution was made. An unregistered association or an officer of it is subject to a civil penalty imposed by the board of up to $1,000, if the association or its officer:

(1) fails to provide a written statement as required by this subdivision; or

(2) fails to register after giving the written statement required by this subdivision to more than three committees, funds, or party units in a calendar year.

(c) The treasurer of a political committee, political fund, principal campaign committee, or party unit who accepts a contribution in excess of $200 from an unregistered association without the required written disclosure statement is subject to a civil penalty up to four times the amount in excess of $200.

(d) This subdivision does not apply:

(1) when a national political party contributes money to its state committee; or

(2) to purchases by candidates for federal office of tickets to events or space rental at events held by party units in this state (i) if the geographical area represented by the party unit includes any part of the geographical area of the office that the federal candidate is seeking and (ii) the purchase price is not more than that paid by other attendees or renters of similar spaces.

Subd. 14. Contributions of business revenue. An association may, if not prohibited by other law, contribute revenue from the operation of a business to an independent expenditure or ballot question political committee or fund without complying with subdivision 13.

Subd. 15. Contributions or use of general treasury money. (a) An association may, if not prohibited by other law, contribute its general treasury money to an independent expenditure or ballot question political committee or fund, including its own independent expenditure or ballot question political committee or fund, without complying with subdivision 13.

(b) Before the day when the recipient committee or fund's next report must be filed with the board under section 10A.20, subdivision 2 or 5, an association that has contributed more than $5,000 in aggregate to independent expenditure political committees or funds during the calendar year or has contributed more than $5,000 in aggregate to ballot question political committees or funds during the calendar year must provide in writing to the recipient's treasurer a statement that includes the name, address, and amount attributable to each person that paid the association dues or fees, or made donations to the association that, in total, aggregate more than $5,000 of the contribution from the association to the independent expenditure or ballot question political committee or fund. The statement must also include the total amount of the contribution attributable to persons not subject to itemization under this section. The statement must be certified as true by an officer of the donor association.

(c) To determine the amount of membership dues or fees, or donations made by a person to an association and attributable to the association's contribution to the independent expenditure or ballot question political committee or fund, the donor association must:

(1) apply a pro rata calculation to all unrestricted dues, fees, and contributions received by the donor association in the calendar year; or

(2) as provided in paragraph (d), identify the specific individuals or associations whose dues, fees, or contributions are included in the contribution to the independent expenditure political committee or fund.

(d) Dues, fees, or contributions from an individual or association must be identified in a contribution to an independent expenditure political committee or fund under paragraph (c), clause (2), if:

(1) the individual or association has specifically authorized the donor association to use the individual's or association's dues, fees, or contributions for this purpose; or

(2) the individual's or association's dues, fees, or contributions to the donor association are unrestricted and the donor association designates them as the source of the subject contribution to the independent expenditure political committee or fund.

(e) After a portion of the general treasury money received by an association from a person has been designated as the source of a contribution to an independent expenditure or ballot question political committee or fund, that portion of the association's general treasury money received from that person may not be designated as the source of any other contribution to an independent expenditure or ballot question political committee or fund.

Subd. 16. Treasurer to submit disclosure statements. The treasurer of a political committee or political fund receiving a statement required under subdivision 15 must file a copy of the statement before the deadline for the committee or fund's next report filed with the board under section 10A.20, subdivision 2 or 5, after receiving the statement.

Subd. 17. Penalty. (a) An association that makes a contribution under subdivision 15 and fails to provide the required statement within the time specified is subject to a civil penalty of up to four times the amount of the contribution, but not to exceed $25,000, except when the violation was intentional.

(b) An independent expenditure political committee or an independent expenditure political fund that files a report without including the statement required under subdivision 15 is subject to a civil penalty of up to four times the amount of the contribution for which disclosure was not filed, but not to exceed $25,000, except when the violation was intentional.

(c) No other penalty provided in law may be imposed for conduct that is subject to a civil penalty under this section.

History: 1974 c 470 s 22,27; 1975 c 271 s 6; 1976 c 307 s 24; 1978 c 463 s 62-65,76-82; 1978 c 793 s 38; 1986 c 444; 1990 c 608 art 3 s 8,17,18; 1991 c 349 s 17; 1993 c 318 art 2 s 26-31; 1Sp1993 c 3 s 2; 1996 c 305 art 1 s 1; 1999 c 220 s 34,50; 2002 c 363 s 26-30; 2005 c 156 art 6 s 7; 2010 c 327 s 19; 2010 c 397 s 10-13; 2013 c 138 art 1 s 44-49; art 4 s 2; 2015 c 73 s 14,15



Section 10A.273 — CONTRIBUTIONS AND SOLICITATIONS DURING LEGISLATIVE SESSION.

Subdivision 1. Contributions during legislative session. (a) A candidate for the legislature or for constitutional office, the candidate's principal campaign committee, or a political committee or party unit established by all or a part of the party organization within a house of the legislature, must not solicit or accept a contribution from a registered lobbyist, political committee, political fund, or an association not registered with the board during a regular session of the legislature.

(b) A registered lobbyist, political committee, political fund, or an association not registered with the board must not make a contribution to a candidate for the legislature or for constitutional office, the candidate's principal campaign committee, or a political committee or party unit established by all or a part of the party organization within a house of the legislature during a regular session of the legislature.

Subd. 2. Party unit solicitations. A political party unit must not solicit or receive at an event hosted by a candidate for the legislature or by a candidate for constitutional office a contribution from a lobbyist, political committee, political fund, or party unit during a regular session of the legislature.

Subd. 3. Definition. For purposes of this section, a "regular session" includes the entire first day and the entire last day of each annual session. For purposes of this section, regular session does not include a special session or the interim between the two annual sessions of a biennium.

Subd. 4. Civil penalty. A candidate, political committee, party unit, political fund, an association not registered with the board, or a registered lobbyist that violates this section is subject to a civil penalty imposed by the board of up to $1,000. If the board makes a public finding that there is probable cause to believe a violation of this section has occurred, the board may bring an action, or transmit the finding to a county attorney who must bring an action, in the District Court of Ramsey County, to collect a civil penalty as imposed by the board. Penalties paid under this section must be deposited in the general fund in the state treasury.

Subd. 5. Special election. This section does not apply in a legislative special election during the period beginning when the person becomes a candidate in the special election and ending on the day of the special election.

History: 1990 c 608 art 3 s 4; 1991 c 349 s 9,10; 1993 c 318 art 2 s 6,7; 1994 c 377 s 3,4; 1999 c 220 s 8-10,50; 2002 c 363 s 31-33; 2013 c 138 art 3 s 7,8; 2015 c 73 s 16,17



Section 10A.275 — MULTICANDIDATE POLITICAL PARTY EXPENDITURES.

Subdivision 1. Exceptions. Notwithstanding other provisions of this chapter, the following expenditures by a party unit, or two or more party units acting together, with at least one party unit being either: the state committee or the party organization within a congressional district, county, or legislative district, are not considered contributions to or expenditures on behalf of a candidate for the purposes of section 10A.25 or 10A.27 and must not be allocated to candidates under section 10A.20, subdivision 3, paragraph (g):

(1) expenditures on behalf of candidates of that party generally without referring to any of them specifically in a published, posted, or broadcast advertisement;

(2) expenditures for the preparation, display, mailing, or other distribution of an official party sample ballot listing the names of three or more individuals whose names are to appear on the ballot;

(3) expenditures for a telephone conversation including the names of three or more individuals whose names are to appear on the ballot;

(4) expenditures for a political party fund-raising effort on behalf of three or more candidates; or

(5) expenditures for party committee staff services that benefit three or more candidates.

Subd. 2. [Repealed, 1999 c 220 s 51]

Subd. 3. [Repealed, 1999 c 220 s 51]

History: 1978 c 463 s 83; 1983 c 216 art 1 s 1; 1990 c 608 art 3 s 19; 1999 c 220 s 35



Section 10A.28 — PENALTY FOR EXCEEDING LIMITS.

Subdivision 1. Exceeding expenditure limits. A candidate subject to the expenditure limits in section 10A.25 who permits the candidate's principal campaign committee to make expenditures or permits approved expenditures to be made on the candidate's behalf in excess of the limits imposed by section 10A.25, as adjusted by section 10A.255, is subject to a civil penalty up to four times the amount by which the expenditures exceeded the limit.

Subd. 2. Exceeding contribution limits. The following are subject to a civil penalty of up to four times the amount by which a contribution exceeds the applicable limits:

(1) a lobbyist, political committee, or political fund that makes a contribution in excess of the limits imposed by section 10A.27, subdivisions 1 and 8;

(2) a principal campaign committee that makes a contribution in excess of the limits imposed by section 10A.27, subdivision 2;

(3) a political party unit that makes a contribution in excess of the limits imposed by section 10A.27, subdivisions 2 and 8; or

(4) a candidate who permits the candidate's principal campaign committee to accept contributions in excess of the limits imposed by section 10A.27.

Subd. 3. Conciliation agreement. If the board finds that there is reason to believe that excess expenditures have been made or excess contributions accepted contrary to subdivision 1 or 2, the board must make every effort for a period of at least 14 days after its finding to correct the matter by informal methods of conference and conciliation and to enter a conciliation agreement with the person involved. A conciliation agreement under this subdivision is a matter of public record. Unless violated, a conciliation agreement is a bar to any civil proceeding under subdivision 4.

Subd. 4. Civil action. If the board is unable after a reasonable time to correct by informal methods a matter where there is reason to believe that excess expenditures have been made or excess contributions accepted contrary to subdivision 1 or 2, the board must make a public finding in the matter. The board may use section 10A.34 to recover fees and penalties or to seek an injunction.

History: 1974 c 470 s 28; 1975 c 271 s 6; 1978 c 463 s 84; 1986 c 444; 1990 c 608 art 3 s 20; 1993 c 318 art 2 s 32; 1999 c 220 s 36,50; 2002 c 363 s 34-36; 2005 c 156 art 6 s 8; 2014 c 309 s 21



Section 10A.29 — CIRCUMVENTION PROHIBITED.

An individual or association that attempts to circumvent this chapter by redirecting a contribution through, or making a contribution on behalf of, another individual or association is guilty of a gross misdemeanor and subject to a civil penalty imposed by the board of up to $3,000.

History: 1974 c 470 s 29; 1978 c 463 s 85; 1999 c 220 s 37; 2002 c 363 s 37



Section 10A.30 — STATE ELECTIONS CAMPAIGN ACCOUNT.

Subdivision 1. Establishment. An account is established in the special revenue fund of the state known as the "state elections campaign account."

Subd. 2. Separate account. Within the state elections campaign account there must be maintained a separate political party account for the state committee and the candidates of each political party and a general account.

Subd. 3. Special elections account. An account is established in the special revenue fund of the state known as the "state special elections campaign account."

History: 1974 c 470 s 30; 1976 c 307 s 25; 1978 c 463 s 86; 1990 c 608 art 3 s 21; 1991 c 349 s 18; 1999 c 220 s 38,50; 2013 c 138 art 3 s 9



Section 10A.31 — DESIGNATION OF INCOME TAX PAYMENTS.

Subdivision 1. Designation. An individual resident of this state who files an income tax return or a renter and homeowner property tax refund return with the commissioner of revenue may designate on their original return that $5 be paid from the general fund of the state into the state elections campaign account. If a husband and wife file a joint return, each spouse may designate that $5 be paid. No individual is allowed to designate $5 more than once in any year. The taxpayer may designate that the amount be paid into the account of a political party or into the general account.

Subd. 2. [Repealed by amendment, 1999 c 220 s 39]

Subd. 3. Form. The commissioner of revenue must provide on the first page of the income tax form and the renter and homeowner property tax refund return a space for the individual to indicate a wish to pay $5 ($10 if filing a joint return) from the general fund of the state to finance election campaigns. The form must also contain language prepared by the commissioner that permits the individual to direct the state to pay the $5 (or $10 if filing a joint return) to: (1) one of the major political parties; (2) any minor political party that qualifies under subdivision 3a; or (3) all qualifying candidates as provided by subdivision 7. The renter and homeowner property tax refund return must include instructions that the individual filing the return may designate $5 on the return only if the individual has not designated $5 on the income tax return.

Subd. 3a. Qualification of political parties. (a) A major political party qualifies for inclusion on the income tax form and property tax refund return as provided in subdivision 3 if it qualifies as a major political party by July 1 of the taxable year.

(b) A minor political party qualifies for inclusion on the income tax form and property tax refund return as provided in subdivision 3 if it qualifies as a minor party statewide by July 1 of the taxable year.

(c) The secretary of state shall notify each major and minor political party by the first Monday in January of each odd-numbered year of the conditions necessary for the party to participate in income tax form and property tax refund return programs.

(d) The secretary of state shall notify each political party, the commissioner of revenue, and the Campaign Finance and Public Disclosure Board by July 1 of each year and following certification of the results of each general election of the political parties that qualify for inclusion on the income tax form and property tax refund return as provided in subdivision 3.

Subd. 4. Appropriation. (a) The amounts designated by individuals for the state elections campaign account, less three percent, are appropriated from the general fund, must be transferred and credited to the appropriate account in the state elections campaign account, and are annually appropriated for distribution as set forth in subdivisions 5, 5a, 6, and 7. The remaining three percent must be kept in the general fund for administrative costs.

(b) In addition to the amounts in paragraph (a), $1,020,000 for each general election is appropriated from the general fund for transfer to the general account of the state elections campaign account.

Subd. 5. Allocation. (a) General account. In each calendar year the money in the general account must be allocated to candidates as follows:

(1) 21 percent for the offices of governor and lieutenant governor together;

(2) 4.2 percent for the office of attorney general;

(3) 2.4 percent each for the offices of secretary of state and state auditor;

(4) in each calendar year during the period in which state senators serve a four-year term, 23-1/3 percent for the office of state senator, and 46-2/3 percent for the office of state representative; and

(5) in each calendar year during the period in which state senators serve a two-year term, 35 percent each for the offices of state senator and state representative.

(b) Party account. In each calendar year the money in each party account must be allocated as follows:

(1) 14 percent for the offices of governor and lieutenant governor together;

(2) 2.8 percent for the office of attorney general;

(3) 1.6 percent each for the offices of secretary of state and state auditor;

(4) in each calendar year during the period in which state senators serve a four-year term, 23-1/3 percent for the office of state senator, and 46-2/3 percent for the office of state representative;

(5) in each calendar year during the period in which state senators serve a two-year term, 35 percent each for the offices of state senator and state representative; and

(6) ten percent or $50,000, whichever is less, for the state committee of a political party; one-third of any amount in excess of that allocated to the state committee of a political party under this clause must be allocated to the office of state senator and two-thirds must be allocated to the office of state representative under clause (4).

Money allocated to each state committee under clause (6) must be deposited in a separate account and must be spent for only those items enumerated in section 10A.275. Money allocated to a state committee under clause (6) must be paid to the committee by the board as it is received in the account on a monthly basis, with payment on the 15th day of the calendar month following the month in which the returns were processed by the Department of Revenue, provided that these distributions would be equal to 90 percent of the amount of money indicated in the Department of Revenue's weekly unedited reports of income tax returns and property tax refund returns processed in the month, as notified by the Department of Revenue to the board. The amounts paid to each state committee are subject to biennial adjustment and settlement at the time of each certification required of the commissioner of revenue under subdivisions 7 and 10. If the total amount of payments received by a state committee for the period reflected on a certification by the Department of Revenue is different from the amount that should have been received during the period according to the certification, each subsequent monthly payment must be increased or decreased to the fullest extent possible until the amount of the overpayment is recovered or the underpayment is distributed.

Subd. 5a. Party account for legislative candidates. To ensure that money will be returned to the counties from which it was collected and to ensure that the distribution of money rationally relates to the support for particular parties or for particular candidates within legislative districts, money from the party accounts for legislative candidates must be distributed as provided in this subdivision.

Each candidate for the state senate and state house of representatives whose name is to appear on the ballot in the general election must receive money from the candidate's party account allocated to candidates for the state senate or state house of representatives, whichever applies, according to the following formula:

For each county within the candidate's district, the candidate's share of the dollars designated by taxpayers who resided in that county and credited to the candidate's party account and allocated to that office must be:

(1) the sum of the votes cast in the last general election in that part of the county in the candidate's district for all candidates of that candidate's party whose names appeared on the ballot statewide and for the state senate and state house of representatives, divided by

(2) the sum of the votes cast in the entire county in the last general election for all candidates of that candidate's party whose names appeared on the ballot statewide and for the state senate and state house of representatives, multiplied by

(3) the amount in the candidate's party account designated by taxpayers who resided in that county and allocated to that office.

The sum of all the county shares calculated in the formula above is the candidate's share of the candidate's party account.

In a year in which an election for the state senate occurs, with respect to votes for candidates for the state senate only, "last general election" means the last general election in which an election for the state senate occurred.

For a party under whose name no candidate's name appeared on the ballot statewide in the last general election, amounts in the party's account must be allocated based on (i) the number of people voting in the last general election in that part of the county in the candidate's district, divided by (ii) the number of the people voting in the entire county in the last general election, multiplied by (iii) the amount in the candidate's party account designated by taxpayers who resided in that county and allocated to that office.

In the first general election after the legislature is redistricted, "the candidate's district" means the newly drawn district and voting data from the last general election must be applied to the area encompassing the newly drawn district, notwithstanding that the area was in a different district in the last general election.

If in a district there was no candidate of a party for the state senate or state house of representatives in the last general election, or if a candidate for the state senate or state house of representatives was unopposed, the vote for that office for that party is the average vote of all the remaining candidates of that party in each county of that district whose votes are included in the sums in clauses (1) and (2). The average vote must be added to the sums in clauses (1) and (2) before the calculation is made for all districts in the county.

Subd. 6. Distribution of party accounts. As soon as the board has obtained from the secretary of state the results of the primary election, but no later than one week after certification by the State Canvassing Board of the results of the primary, the board must distribute the available money in each party account, as certified by the commissioner of revenue one week before the state primary, to the candidates of that party who have signed a spending limit agreement under section 10A.322 and filed the affidavit of contributions required by section 10A.323, who were opposed in either the primary election or the general election, and whose names are to appear on the ballot in the general election, according to the allocations set forth in subdivisions 5 and 5a. The public subsidy from the party account may not be paid in an amount greater than the expenditure limit of the candidate or the expenditure limit that would have applied to the candidate if the candidate had not been freed from expenditure limits under section 10A.25, subdivision 10.

Subd. 6a. Party account money not distributed. Money from a party account not distributed to candidates for state senator or representative in any election year must be returned to the general fund of the state, except that the subsidy from the party account an unopposed candidate would otherwise have been eligible to receive must be paid to the state committee of the candidate's political party to be deposited in a special account under subdivision 5, paragraph (b), clause (6), and used for only those items permitted under section 10A.275. Money from a party account not distributed to candidates for other offices in an election year must be returned to the party account for reallocation to candidates as provided in subdivision 5, paragraph (b), in the following year.

Subd. 7. Distribution of general account. (a) As soon as the board has obtained the results of the primary election from the secretary of state, but no later than one week after certification of the primary results by the State Canvassing Board, the board must distribute the available money in the general account, as certified by the commissioner of revenue one week before the state primary and according to allocations set forth in subdivision 5, in equal amounts to all candidates of a major political party whose names are to appear on the ballot in the general election and who:

(1) have signed a spending limit agreement under section 10A.322;

(2) have filed the affidavit of contributions required by section 10A.323; and

(3) were opposed in either the primary election or the general election.

(b) The public subsidy under this subdivision may not be paid in an amount that would cause the sum of the public subsidy paid from the party account plus the public subsidy paid from the general account to exceed 50 percent of the expenditure limit for the candidate or 50 percent of the expenditure limit that would have applied to the candidate if the candidate had not been freed from expenditure limits under section 10A.25, subdivision 10. Money from the general account not paid to a candidate because of the 50 percent limit must be distributed equally among all other qualifying candidates for the same office until all have reached the 50 percent limit or the balance in the general account is exhausted.

Subd. 7a. Withholding of public subsidy. If a candidate who is eligible for payment of public subsidy under this section has not filed the report of receipts and expenditures required under section 10A.20 before a primary election, any public subsidy for which that candidate is eligible must be withheld by the board until the candidate complies with the filing requirements of section 10A.20 and the board has sufficient time to review or audit the report. If a candidate who is eligible for public subsidy does not file the report due before the primary election under section 10A.20 by the date that the report of receipts and expenditures filed before the general election is due, that candidate shall not be paid public subsidy for that election.

Subd. 8. [Repealed, 1993 c 318 art 2 s 51]

Subd. 9. [Repealed, 1993 c 318 art 2 s 51]

Subd. 10. December distribution. In the event that on the date of either certification by the commissioner of revenue as provided in subdivision 6 or 7, less than 98 percent of the tax returns have been processed, the commissioner of revenue must certify to the board by December 1 the amount accumulated in each account since the previous certification. By December 15, the board must distribute to each candidate according to the allocations in subdivisions 5 and 5a the amounts to which the candidates are entitled.

Subd. 10a. Form of distribution. A distribution to a candidate must be in the form of a check made "payable to the campaign fund of ......(name of candidate)......."

Subd. 10b. Remainder. Money accumulated after the final certification must be kept in the respective accounts for distribution in the next general election year.

Subd. 11. Write-in candidate. For the purposes of this section, a write-in candidate is a candidate only upon complying with sections 10A.322 and 10A.323.

Subd. 12. [Repealed by amendment, 1999 c 220 s 39]

History: 1974 c 470 s 31; 1975 c 271 s 6; 1976 c 307 s 26-33; 1978 c 463 s 87-95; 1980 c 587 art 3 s 4-6; 1981 c 343 s 1; 1982 c 523 art 5 s 1; 1983 c 216 art 1 s 2; 1984 c 502 art 2 s 1,2; 1984 c 514 art 2 s 1; 1985 c 248 s 3; 1Sp1985 c 14 art 1 s 1,2; 1986 c 444; 1987 c 268 art 1 s 1-3; 1988 c 686 art 1 s 42; 1Sp1989 c 1 art 10 s 1; 1990 c 480 art 5 s 1; 1991 c 199 art 2 s 1; 1991 c 349 s 19,20; 1992 c 513 art 3 s 20; 1993 c 13 art 2 s 1; 1993 c 318 art 2 s 33-36; 1Sp1993 c 3 s 3,4; 1996 c 471 art 1 s 1; 1997 c 202 art 2 s 63; 1999 c 220 s 39,50; 2000 c 467 s 1; 1Sp2001 c 10 art 18 s 1,2; 2002 c 363 s 38; 2004 c 277 s 1; 2005 c 156 art 6 s 9,10; 2009 c 101 art 2 s 18; 2010 c 184 s 1; 2010 c 327 s 20; 2013 c 138 art 3 s 10; art 4 s 3,4



Section 10A.315 — SPECIAL ELECTION SUBSIDY.

(a) Each eligible candidate for a legislative office in a special election must be paid a public subsidy equal to the sum of:

(1) the party account money at the last general election for the candidate's party for the office the candidate is seeking; and

(2) the general account money paid to a candidate for the same office at the last general election.

(b) A candidate who wishes to receive this public subsidy must submit a signed agreement under section 10A.322 to the board and must meet the contribution requirements of section 10A.323. The special election subsidy must be distributed in the same manner as money in the party and general accounts is distributed to legislative candidates in a general election.

(c) The amount necessary to make the payments required by this section is appropriated from the general fund for transfer to the state special elections campaign account for distribution by the board as set forth in this section.

History: 1990 c 608 art 3 s 22; 1993 c 318 art 2 s 38; 1999 c 220 s 40; 2013 c 138 art 3 s 11



Section 10A.321 — ESTIMATES OF MINIMUM AMOUNTS TO BE RECEIVED.

Subdivision 1. Calculation and certification of estimates. The commissioner of revenue must calculate and certify to the board one week before the first day for filing for office in each election year an estimate of the total amount in the state general account of the state elections campaign account and the amount of money each candidate who qualifies, as provided in section 10A.31, subdivisions 6 and 7, may receive from the candidate's party account in the state elections campaign account. This estimate must be based upon the allocations and formulas in section 10A.31, subdivisions 5 and 5a, any necessary vote totals provided by the secretary of state to apply the formulas in section 10A.31, subdivisions 5 and 5a, and the amount of money expected to be available after 100 percent of the tax returns have been processed.

Subd. 2. Publication, certification, and notification procedures. Before the first day of filing for office, the board must publish and forward to all filing officers the estimates calculated and certified under subdivision 1 along with a copy of section 10A.25, subdivision 10. Within one week after the last day for filing for office, the secretary of state must certify to the board the name, address, office sought, and party affiliation of each candidate who has filed with that office an affidavit of candidacy or petition to appear on the ballot. The auditor of each county must certify to the board the same information for each candidate who has filed with that county an affidavit of candidacy or petition to appear on the ballot. Within two weeks after the last day for filing for office, the board must notify all candidates of their estimated minimum amount. The board must include with the notice a form for the agreement provided in section 10A.322 along with a copy of section 10A.25, subdivision 10.

History: 1990 c 608 art 3 s 23; 1999 c 220 s 41,50; 2010 c 184 s 2; 2013 c 138 art 4 s 5



Section 10A.322 — SPENDING LIMIT AGREEMENTS.

Subdivision 1. Agreement by candidate. (a) As a condition of receiving a public subsidy, a candidate must sign and file with the board a written agreement in which the candidate agrees that the candidate will comply with sections 10A.25; 10A.27, subdivision 10; 10A.324; and 10A.38.

(b) Before the first day of filing for office, the board must forward agreement forms to all filing officers. The board must also provide agreement forms to candidates on request at any time. The candidate must file the agreement with the board at least three weeks before the candidate's state primary. An agreement may not be filed after that date. An agreement once filed may not be rescinded.

(c) The board must notify the commissioner of revenue of any agreement signed under this subdivision.

(d) Notwithstanding paragraph (b), if a vacancy occurs that will be filled by means of a special election and the filing period does not coincide with the filing period for the general election, a candidate may sign and submit a spending limit agreement not later than the day after the close of the filing period for the special election for which the candidate filed.

Subd. 2. How long agreement is effective. The agreement, insofar as it relates to the expenditure limits in section 10A.25, as adjusted by section 10A.255, and the contribution limit in section 10A.27, subdivision 10, remains effective for candidates until the dissolution of the principal campaign committee of the candidate or the end of the first election cycle completed after the agreement was filed, whichever occurs first.

Subd. 3. [Repealed by amendment, 1999 c 220 s 42]

Subd. 4. Refund receipt forms; penalty. (a) The board must make available to a political party on request and to any candidate for whom an agreement under this section is effective, a supply of official refund receipt forms that state in boldface type that:

(1) a contributor who is given a receipt form is eligible to claim a refund as provided in section 290.06, subdivision 23; and

(2) if the contribution is to a candidate, that the candidate has signed an agreement to limit campaign expenditures as provided in this section.

The forms must provide duplicate copies of the receipt to be attached to the contributor's claim.

(b) The willful issuance of an official refund receipt form or a facsimile of one to any of the candidate's contributors by a candidate or treasurer of a candidate who did not sign an agreement under this section is subject to a civil penalty of up to $3,000 imposed by the board.

(c) The willful issuance of an official refund receipt form or a facsimile to an individual not eligible to claim a refund under section 290.06, subdivision 23, is subject to a civil penalty of up to $3,000 imposed by the board.

(d) A violation of paragraph (b) or (c) is a misdemeanor.

History: 1990 c 608 art 3 s 24; 1991 c 291 art 6 s 1,2; 1993 c 318 art 2 s 39,40; 1999 c 220 s 42,50; 2002 c 363 s 39; 2008 c 295 s 6; 2010 c 184 s 3; 2010 c 327 s 21; 2013 c 138 art 3 s 12; 2014 c 275 art 1 s 2; 2015 c 73 s 18



Section 10A.323 — AFFIDAVIT OF CONTRIBUTIONS.

(a) In addition to the requirements of section 10A.322, to be eligible to receive a public subsidy under section 10A.31 a candidate or the candidate's treasurer must:

(1) between January 1 of the previous year and the cutoff date for transactions included in the report of receipts and expenditures due before the primary election, accumulate contributions from individuals eligible to vote in this state in at least the amount indicated for the office sought, counting only the first $50 received from each contributor, excluding in-kind contributions:

(i) candidates for governor and lieutenant governor running together, $35,000;

(ii) candidates for attorney general, $15,000;

(iii) candidates for secretary of state and state auditor, separately, $6,000;

(iv) candidates for the senate, $3,000; and

(v) candidates for the house of representatives, $1,500;

(2) file an affidavit with the board stating that the principal campaign committee has complied with this paragraph. The affidavit must state the total amount of contributions that have been received from individuals eligible to vote in this state, excluding:

(i) the portion of any contribution in excess of $50;

(ii) any in-kind contribution; and

(iii) any contribution for which the name and address of the contributor is not known and recorded; and

(3) submit the affidavit required by this section to the board in writing by the deadline for reporting of receipts and expenditures before a primary under section 10A.20, subdivision 4.

(b) A candidate for a vacancy to be filled at a special election for which the filing period does not coincide with the filing period for the general election must accumulate the contributions specified in paragraph (a) and must submit the affidavit required by this section to the board within five days after the close of the filing period for the special election for which the candidate filed.

History: 1990 c 608 art 3 s 25; 1993 c 318 art 2 s 41; 1998 c 254 art 1 s 1; 1999 c 220 s 43,50; 2002 c 363 s 40; 2008 c 295 s 7; 2010 c 184 s 4; 2010 c 327 s 22; 2010 c 397 s 14; 2013 c 138 art 1 s 50



Section 10A.324 — RETURN OF PUBLIC SUBSIDY.

Subdivision 1. When return required. A candidate must return all or a portion of the public subsidy received from the state elections campaign account or the public subsidy received under section 10A.315, under the circumstances in this section or section 10A.257, subdivision 1.

To the extent that the amount of public subsidy received exceeds the aggregate of: (1) actual expenditures made by the principal campaign committee of the candidate; and (2) approved expenditures made on behalf of the candidate, the treasurer of the candidate's principal campaign committee must return an amount equal to the difference to the board. The cost of postage that was not used during an election cycle and payments that created credit balances at vendors at the close of an election cycle are not considered expenditures for purposes of determining the amount to be returned. Expenditures in excess of the candidate's spending limit do not count in determining aggregate expenditures under this paragraph.

Subd. 2. [Repealed, 1999 c 220 s 51]

Subd. 3. How return determined. Whether or not a candidate is required under subdivision 1 to return all or a portion of the public subsidy must be determined from the report required to be filed with the board by that candidate by January 31 of the year following an election. An amount required to be returned must be submitted in the form of a check or money order and must accompany the report filed with the board. The board must deposit the check or money order in the state treasury for credit to the general fund. The amount returned must not exceed the amount of public subsidy received by the candidate.

Subd. 4. [Repealed, 1999 c 220 s 51]

Subd. 5. [Repealed, 1996 c 459 s 5]

History: 1990 c 608 art 3 s 26; 1991 c 349 s 21; 1993 c 318 art 2 s 42-44; 1999 c 220 s 44,45,50; 2013 c 138 art 4 s 6



Section 10A.34 — REMEDIES.

Subdivision 1. Personal liability. A person charged with a duty under this chapter is personally liable for the penalty for failing to discharge it.

Subd. 1a. Recovering fees and penalties. The board may bring an action in the district court in Ramsey County to recover a fee, late filing fee, or penalty imposed under this chapter. Money recovered must be deposited in the general fund of the state.

Subd. 2. Injunction. The board or a county attorney may seek an injunction in the district court to enforce this chapter.

Subd. 3. Not a crime. Unless otherwise provided, a violation of this chapter is not a crime.

Subd. 4. Penalty for violations of chapter 211B under board's jurisdiction. If a civil penalty is not specified in a section of chapter 211B brought under the board's jurisdiction by section 10A.022, subdivision 3, the board may impose a civil penalty of up to $3,000.

History: 1974 c 470 s 34; 1975 c 271 s 6; 1978 c 463 s 104; 1999 c 220 s 46; 1Sp2003 c 1 art 2 s 28; 2015 c 73 s 19,26



Section 10A.35 — COMMERCIAL USE OF INFORMATION PROHIBITED.

Information copied from reports and statements filed with the board, other than reports and statements filed by lobbyists and lobbyist principals, may not be sold or used by an individual or association for a commercial purpose. Purposes related to elections, political activities, or law enforcement are not commercial purposes. An individual or association who violates this section is subject to a civil penalty of up to $1,000. An individual who knowingly violates this section is guilty of a misdemeanor.

History: 1999 c 220 s 47; 2010 c 327 s 23



Section 10A.36 — REPRISALS PROHIBITED; PENALTY.

An individual or association must not engage in economic reprisals or threaten loss of employment or physical coercion against an individual or association because of that individual's or association's political contributions or political activity. This subdivision does not apply to compensation for employment or loss of employment if the political affiliation or viewpoint of the employee is a bona fide occupational qualification of the employment. An individual or association that violates this section is guilty of a gross misdemeanor.

History: 1974 c 470 s 20; 1975 c 271 s 6; 1976 c 307 s 14-18; 1977 c 346 s 1; 1978 c 463 s 51-59; 1978 c 793 s 37; 1979 c 59 s 5; 1980 c 587 art 2 s 9,10; 1980 c 607 art 17 s 10,11; 1985 c 40 s 1; 1986 c 444; 1987 c 214 s 3,4; 1990 c 608 art 3 s 5-7; 1991 c 349 s 11,12; 1993 c 318 art 2 s 15-18; 1996 c 459 s 1; 1997 c 202 art 2 s 7; 1999 c 220 s 23,50



Section 10A.37 — FREEDOM TO ASSOCIATE AND COMMUNICATE.

Nothing in this chapter may be construed to abridge the right of an association to communicate with its members.

History: 1978 c 463 s 75; 1999 c 220 s 33,50



Section 10A.38 — CAPTIONING OF CAMPAIGN ADVERTISEMENTS.

(a) This section applies to a campaign advertisement by a candidate who is governed by an agreement under section 10A.322.

(b) "Campaign advertisement" means a professionally produced visual or audio recording of two minutes or less produced by the candidate for the purpose of influencing the nomination or election of a candidate.

(c) A campaign advertisement that is disseminated as an advertisement by broadcast or cable television must include closed captioning for deaf and hard-of-hearing viewers, unless the candidate has filed with the board before the advertisement is disseminated a statement setting forth the reasons for not doing so. A campaign advertisement that is disseminated as an advertisement to the public on the candidate's Web site must include closed captioning for deaf and hard-of-hearing viewers, unless the candidate has posted on the Web site a transcript of the spoken content of the advertisement or the candidate has filed with the board before the advertisement is disseminated a statement setting forth the reasons for not doing so. A campaign advertisement must not be disseminated as an advertisement by radio unless the candidate has posted on the candidate's Web site a transcript of the spoken content of the advertisement or the candidate has filed with the board before the advertisement is disseminated a statement setting forth the reasons for not doing so.

History: 2008 c 295 s 8






Chapter 11 — STATE BOARD OF INVESTMENT



Chapter 11A — INVESTMENT OF STATE AND PENSION ASSETS

Section 11A.01 — STATEMENT OF PURPOSE.

The purpose of this chapter is to establish standards, in addition to the applicable standards of chapter 356A, to ensure that state and pension assets subject to this legislation will be responsibly invested to maximize the total rate of return without incurring undue risk.

History: 1980 c 607 art 14 s 1; 1989 c 319 art 8 s 2



Section 11A.02 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 11A.01 to 11A.25, the terms defined in this section shall have the meanings given them.

Subd. 2. State board. "State board" means the Minnesota State Board of Investment created by article XI, section 8 of the Constitution of the state of Minnesota for the purpose of administering and directing the investment of all state funds and pension funds.

Subd. 3. Council. "Council" means the Investment Advisory Council created by section 11A.08.

Subd. 4. Fund. "Fund" means any of the individual funds, including but not limited to the permanent school fund, general fund of the state, retirement funds and other funds and accounts for which the state board has responsibilities.

Subd. 5. Director. "Director" means the executive director of the state board.

Subd. 6. Management. "Management" means the performance or delegation of general management duties relating to any fund established pursuant to this chapter.

History: 1980 c 607 art 14 s 2



Section 11A.03 — STATE BOARD; MEMBERSHIP; ORGANIZATION.

Pursuant to article XI, section 8, of the Constitution of the state of Minnesota, the state board shall be composed of the governor, state auditor, secretary of state, and attorney general. The governor shall serve as ex officio chair of the state board.

History: 1980 c 607 art 14 s 3; 1986 c 444; 1998 c 387 art 2 s 3



Section 11A.04 — DUTIES AND POWERS; APPROPRIATION.

The state board shall:

(1) Act as trustees for each fund for which it invests or manages money in accordance with the standard of care set forth in section 11A.09 if state assets are involved and in accordance with chapter 356A if pension assets are involved.

(2) Formulate policies and procedures deemed necessary and appropriate to carry out its functions. Procedures adopted by the board must allow fund beneficiaries and members of the public to become informed of proposed board actions. Procedures and policies of the board are not subject to the Administrative Procedure Act.

(3) Employ an executive director as provided in section 11A.07.

(4) Employ investment advisors and consultants as it deems necessary.

(5) Prescribe policies concerning personal investments of all employees of the board to prevent conflicts of interest.

(6) Maintain a record of its proceedings.

(7) As it deems necessary, establish advisory committees subject to section 15.059 to assist the board in carrying out its duties.

(8) Not permit state funds to be used for the underwriting or direct purchase of municipal securities from the issuer or the issuer's agent.

(9) Direct the commissioner of management and budget to sell property other than money that has escheated to the state when the board determines that sale of the property is in the best interest of the state. Escheated property must be sold to the highest bidder in the manner and upon terms and conditions prescribed by the board.

(10) Undertake any other activities necessary to implement the duties and powers set forth in this section.

(11) Establish a formula or formulas to measure management performance and return on investment. Public pension funds in the state shall utilize the formula or formulas developed by the state board.

(12) Except as otherwise provided in article XI, section 8, of the Constitution of the state of Minnesota, employ, at its discretion, qualified private firms to invest and manage the assets of funds over which the state board has investment management responsibility. There is annually appropriated to the state board, from the assets of the funds for which the state board utilizes a private investment manager, sums sufficient to pay the costs of employing private firms. Each year, by January 15, the board shall report to the governor and legislature on the cost and the investment performance of each investment manager employed by the board.

(13) Adopt an investment policy statement that includes investment objectives, asset allocation, and the investment management structure for the retirement fund assets under its control. The statement may be revised at the discretion of the state board. The state board shall seek the advice of the council regarding its investment policy statement. Adoption of the statement is not subject to chapter 14.

(14) Adopt a compensation plan setting the terms and conditions of employment for unclassified board employees who are not covered by a collective bargaining agreement.

(15) Contract, as necessary, with the board of trustees of the Minnesota State Universities and Colleges System for the provision of investment review and selection services under section 354B.25, subdivision 3, and arrange for the receipt of payment for those services.

There is annually appropriated to the state board, from the assets of the funds for which the state board provides investment services, sums sufficient to pay the costs of all necessary expenses for the administration of the board. These sums will be deposited in the State Board of Investment operating account, which must be established by the commissioner of management and budget.

History: 1980 c 607 art 14 s 4; 1982 c 587 s 1; 1986 c 444; 1987 c 372 art 8 s 1; 1989 c 319 art 8 s 3; 1993 c 244 art 2 s 1; 1998 c 254 art 1 s 2; 2003 c 112 art 2 s 50; 2005 c 55 s 1; 2006 c 277 art 4 s 2; 2009 c 101 art 2 s 109; 2010 c 359 art 8 s 1



Section 11A.07 — EXECUTIVE DIRECTOR.

Subdivision 1. Selection. The state board shall select an executive director.

Subd. 2. Qualifications. The director of the state board shall be well qualified by training to administer and invest the money available for investment and possess experience in the management of institutional investment portfolios. The director shall be in the unclassified state service and serve at the pleasure of the state board.

Subd. 3. [Repealed, 1983 c 305 s 28]

Subd. 4. Duties and powers. The director, at the direction of the state board, shall:

(1) plan, direct, coordinate, and execute administrative and investment functions in conformity with the policies and directives of the state board and the requirements of this chapter and of chapter 356A;

(2) prepare and submit biennial and annual budgets to the board and with the approval of the board submit the budgets to the Department of Management and Budget;

(3) employ professional and clerical staff as necessary. Employees whose primary responsibility is to invest or manage money or employees who hold positions designated as unclassified under section 43A.08, subdivision 1a, are in the unclassified service of the state. Other employees are in the classified service. Unclassified employees who are not covered by a collective bargaining agreement are employed under the terms and conditions of the compensation plan approved under section 43A.18, subdivision 3b;

(4) report to the state board on all operations under the director's control and supervision;

(5) maintain accurate and complete records of securities transactions and official activities;

(6) establish a policy relating to the purchase and sale of securities on the basis of competitive offerings or bids. The policy is subject to board approval;

(7) cause securities acquired to be kept in the custody of the commissioner of management and budget or other depositories consistent with chapter 356A, as the state board deems appropriate;

(8) prepare and file with the director of the Legislative Reference Library, by December 31 of each year, a report summarizing the activities of the state board, the council, and the director during the preceding fiscal year. The report must be prepared so as to provide the legislature and the people of the state with a clear, comprehensive summary of the portfolio composition, the transactions, the total annual rate of return, and the yield to the state treasury and to each of the funds whose assets are invested by the state board, and the recipients of business placed or commissions allocated among the various commercial banks, investment bankers, money managers, and brokerage organizations and the amount of these commissions or other fees. The report must include an executive summary;

(9) include on the state board's Web site its annual report and an executive summary of its quarterly reports;

(10) require state officials from any department or agency to produce and provide access to any financial documents the state board deems necessary in the conduct of its investment activities;

(11) receive and expend legislative appropriations; and

(12) undertake any other activities necessary to implement the duties and powers set forth in this subdivision consistent with chapter 356A.

Subd. 5. Apportionment of expenses. The annual expenses incurred by the State Board of Investment will be apportioned among the state general fund, the retirement funds administered by the Minnesota State Retirement System, Public Employees Retirement Association, and Teachers Retirement Association, and all other funds as follows:

(1) on a biennial basis, the State Board of Investment, in accordance with biennial budget procedures established by the commissioner of management and budget, may request a direct appropriation that represents the portion of the State Board of Investment expenses necessary to provide investment services to the state general fund. This appropriation must be deposited in the State Board of Investment operating account;

(2) the executive director shall apportion the actual expenses incurred by the State Board of Investment, less the charge to the state general fund, among the funds whose assets are invested by the State Board of Investment, with the exception of the state general fund, based on the weighted average assets under management during the fiscal year. The amounts necessary to pay these charges are apportioned from the investment earnings of each fund. Receipts must be credited to the State Board of Investment operating account;

(3) the actual expenses apportioned and charged to the funds, with the exception of the state general fund and the retirement funds administered by the Minnesota State Retirement System, Public Employees Retirement Association, and Teachers Retirement Association, must be calculated, billed, and paid on a quarterly basis in accordance with procedures for interdepartmental payments established by the commissioner of management and budget; and

(4) the annual estimated expenses to be incurred by the State Board of Investment that will be payable by the retirement funds administered by the Minnesota State Retirement System, Public Employees Retirement Association, and Teachers Retirement Association must be deposited in the State Board of Investment operating account on the first business day of each fiscal year. A reconciliation of the actual expenses compared to the estimated costs must occur at the end of each fiscal year with any surplus or deficit being credited or debited to each of the respective funds. The State Board of Investment must present a statement of accrued actual expenses to each fund at the end of each quarter during each fiscal year.

History: 1980 c 607 art 14 s 5; 1982 c 560 s 3; 1983 c 324 s 1; 1Sp1985 c 13 s 76; 1986 c 444; 1989 c 319 art 8 s 4; 1990 c 594 art 1 s 40; 2003 c 112 art 2 s 50; 2005 c 55 s 2; 2006 c 277 art 4 s 3,4; 2009 c 101 art 2 s 19,109; 2012 c 286 art 10 s 1



Section 11A.075 — DISCLOSURE OF EXPENSE REIMBURSEMENT.

(a) A member or employee of the state board must annually disclose expenses paid for or reimbursed by: (1) each investment advisor, consultant, or outside money manager under contract to the state board; (2) each investment advisor, consultant, or outside money manager that has bid on a contract offered by the state board during that year; and (3) each business, including officers or employees of the business, in which the state board has invested money under the board's control during the annual reporting period. The disclosure requirement of this paragraph does not apply to expenses or reimbursements from an investment advisor, consultant, money manager or business if the board member or employee received less than $50 during the annual reporting period from that person or entity.

(b) For purposes of this section, expenses include payments or reimbursements for meals, entertainment, transportation, lodging, and seminars.

(c) The disclosure required by this section must be filed with the Campaign Finance and Public Disclosure Board by April 15 each year. Each disclosure report must cover the previous calendar year. The statement must be on a form provided by the Campaign Finance and Public Disclosure Board. An individual who fails to file the form required by this section or who files false information, is subject to penalties specified in sections 10A.09 and 10A.025, subdivision 2.

History: 1993 c 192 s 37; 1997 c 202 art 2 s 63; 1999 c 220 s 50



Section 11A.08 — INVESTMENT ADVISORY COUNCIL.

Subdivision 1. Membership. There is created an Investment Advisory Council consisting of 17 members. Ten of these members must be experienced in general investment matters. The state board must appoint the ten members. The other seven members are: the commissioner of management and budget; the executive director of the Minnesota State Retirement System; the executive director of the Public Employees Retirement Association; the executive director of the Teachers Retirement Association; a retiree currently receiving benefits from a statewide retirement plan; and two public employees who are active members of funds whose assets are invested by the state board. The governor must appoint the retiree and the public employees for four-year terms.

Subd. 2. Duties and powers. The council shall:

(1) advise the state board and the director on general policy matters relating to investments;

(2) advise the state board and the director on methods to improve the rate of return on invested money while insuring adequate security for that money;

(3) advise the state board and the director on the form and content of the report required by section 11A.07, subdivision 4, clause (7), so that the report clearly and objectively discloses the investment activities of the state board and the director;

(4) perform other tasks of an advisory nature as requested by the state board.

Subd. 3. Officers; meetings. The council shall annually elect a chair and vice-chair from among its members, and may elect other officers as necessary. The council shall meet upon the call of the chair of the council or the chair of the state board.

Subd. 4. Terms; compensation; removal; vacancies; expiration. The membership terms, compensation, removal of members appointed by the state board, and filling of vacancies of members shall be as provided in section 15.059 except that council members shall not receive a per diem. The council is not subject to the expiration date provisions of section 15.059.

Subd. 5. Liability; indemnification. A member of the council shall be indemnified and held harmless by the state for any reasonable costs or expenses incurred as a result of any actual or threatened litigation or administrative proceedings arising out of the performance of the member's duties, except an action brought by the state or agency thereof arising from the failure of a council member to perform duties in the manner prescribed in section 11A.09.

Subd. 6. Conflict of interest; economic interest statement. No member of the council may participate in deliberations or vote on any matter before the council which will or is likely to result in direct, measurable economic gain to the member. Additionally, no member of the council appointed by the state board may participate in deliberations or vote on any matter before the council which will or is likely to result in direct, measurable economic gain to that member's employer. Members of the council shall file with the Campaign Finance and Public Disclosure Board an economic interest statement in a manner as prescribed by section 10A.09, subdivisions 5 and 6.

History: 1980 c 607 art 14 s 6; 1981 c 298 s 3; 3Sp1982 c 1 art 2 s 3; 1983 c 260 s 4; 1983 c 324 s 2; 1984 c 654 art 2 s 38; 1986 c 444; 1993 c 300 s 1; 2009 c 169 art 1 s 6,109



Section 11A.09 — STANDARD OF CARE.

In the discharge of their respective duties, the members of the state board, director, board staff, and members of the council and any other person charged with the responsibility of investing money pursuant to the standards set forth in sections 11A.01 to 11A.25 shall act in good faith and shall exercise that degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived therefrom. In addition, for the investment of pension fund assets, the members and director of the state board and members of the Investment Advisory Council shall act in accordance with chapter 356A.

History: 1980 c 607 art 14 s 7; 1989 c 319 art 8 s 5



Section 11A.10 — DUTIES OF OTHER OFFICIALS.

Subdivision 1. Custody of securities. The commissioner of management and budget and other custodians of securities belonging to the various funds shall provide in the appropriate cases the state board and its delegates with reasonable access thereto. Each security shall be held as an asset of the fund from which the investment expenditure was made.

Subd. 2. Escheated property. The commissioner of management and budget shall report immediately to the state board all personal property other than money received by the state of Minnesota as escheated property. If the state board elects to sell escheated property, all money received from the sale shall be credited to the general fund of the state.

Subd. 3. Audits. State audits of the activities of the state board and its delegates shall be conducted by the legislative auditor.

Subd. 4. Office space. The commissioner of administration shall provide the director and staff with suitable office and storage space in the State Capitol complex as near as practicable to the office of the commissioner of management and budget.

History: 1980 c 607 art 14 s 8; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 11A.11 — INVESTMENT AND EXPENSE APPROPRIATION.

There is appropriated to the state board annually, and from time to time, the various moneys as are available for investment in the various funds subject to their supervision and control, for the purposes of the purchase, sale, exchange and lending of securities, reinvestment activities, payment of the execution expenses of securities transactions, amortization of premiums or accumulation of discounts, and contribution and redemption of participation in the funds.

History: 1980 c 607 art 14 s 9



Section 11A.12 — GAINS AND LOSSES; DISPOSITION.

All interest and profit accruing from and all losses incurred by investment activity shall be credited to or borne by the fund from which the investment was made.

History: 1980 c 607 art 14 s 10



Section 11A.13 — ASSETS AND DOCUMENTATION.

Subdivision 1. Legal title to fund assets. Legal title to the assets of state funds to be invested by the state board must be in the state of Minnesota, or its nominees. Legal title to pension funds to be invested by the state board must be as specified in section 356A.06.

Subd. 2. Rights of employees; validity of documentation. The rights of any public employee to any assets in the retirement funds shall be as fixed by the law or laws authorizing or requiring a retirement fund to purchase or order the redemption of investment participations or units on behalf of the public employee. The state board may rely on the documents, forms and applications of the various retirement funds which accompany money for investment or orders to redeem assets as being made in concert with the applicable law and with the rights of the public employees concerned. Accordingly, the state board need not inquire into the legality or validity of any documents, forms and applications.

History: 1980 c 607 art 14 s 11; 1989 c 319 art 8 s 6



Section 11A.14 — MINNESOTA COMBINED INVESTMENT FUNDS.

Subdivision 1. Establishment. The Minnesota combined investment funds are established for the purpose of providing investment vehicles for assets of the participating public retirement plans and nonretirement funds. The assets of participating nonretirement funds may not be commingled with the assets of participating public retirement plans. The combined funds shall consist of the following investment accounts: cash management accounts, equity accounts, fixed income accounts, and any other accounts determined appropriate by the state board.

Subd. 2. Assets. The assets of the combined investment funds shall consist of the money certified to and received by the state board from participating retirement plans and nonretirement funds which shall be used to purchase investment shares in the appropriate investment accounts. Each participating plan or fund shall own an undivided participation in all the assets of the particular accounts of the combined funds in which it participates. As of any date, the total claim of a participating plan or fund on the assets in each account shall be equal to the ratio of units owned by a plan or fund in each account to the total issued units then outstanding.

Subd. 3. Management. The combined investment funds shall be managed by the state board.

Subd. 4. Investments. The assets of the combined investment funds shall be invested by the state board subject to the provisions of section 11A.24, except that any individual account may be completely invested in a single asset class or managed in a separate account by the state board at its discretion.

Subd. 5. Participation in Minnesota combined investment funds. Any public retirement plan or nonretirement fund authorized by law to have its assets managed by the state board may participate in the Minnesota combined investment funds.

Subd. 6. Initial transfer of assets. As of July 1, 1980, or a later date as determined by the state board, the participating funds shall transfer to the combined investment funds all appropriate securities then held together with cash necessary for the purchase of units in the combined fund accounts.

Subd. 7. Initial valuation of assets and units. All assets transferred to the Minnesota combined investment funds shall be valued at their current market value as determined by the state board, including accrued interest. The initial value of each account unit shall be $1,000 with each participating fund allocated units in the various accounts of the Minnesota combined investment funds in the same proportion as their assets are to the total assets in each account.

Subd. 8. Realized appreciation or depreciation. Any realized gains or losses in the value of investments incurred by a transferring fund pursuant to subdivision 7 shall be recognized on the date of the transfer.

Subd. 9. Valuation of units. (a) Valuation of units for the accounts in the Minnesota combined investment funds shall be performed as of the last business day of each month, or more frequently should the state board determine that additional valuation dates are necessary.

(b) The value of a unit for each account shall be determined by the following procedure:

(1) As of the close of business on the valuation date the state board shall determine the fair market value of each asset in each account, using the references, pricing services, consultants, or other methods as the state board deems appropriate.

(2) The sum total of the market value of all securities plus cash, less the value of undistributed income in each account, shall be divided by the number of units issued and outstanding for the account to determine the value per account unit.

Subd. 10. Purchase and redemption of units. Purchase and redemption of units shall be on the first business day following the valuation date. All transactions shall be at the unit value established on the immediately preceding valuation date. Except for the initial purchase of units by an authorized participant, all purchases and redemptions shall be made in cash unless the state board determines that an exception is necessary.

Subd. 11. Earnings defined. Investment earnings shall be the sum total of the following of each account:

(1) Dividends receivable on securities trading ex-dividend to and including the valuation date.

(2) Cash dividends received to and including the valuation date that were not accounted for on a previous valuation date.

(3) Accrued interest to and including the valuation date.

(4) Interest received which had not been accrued and accounted for on a prior valuation date.

(5) Income from the sale of options, rights, warrants, or security lending.

(6) Other income received to and including the valuation date.

Subd. 12. Distribution of earnings. At least once each year the state board shall distribute to each participant net earnings determined proportionately in accordance with their average unit holdings in each account during the period. Unless otherwise directed by the participating fund, any distributions shall be used to purchase additional units in the accounts.

Subd. 13. Records required. The executive director of the state board shall keep accounting records. The records shall reflect the number of units in the Minnesota combined investment funds owned by each participating fund. No certificates or other evidence of ownership shall be required.

Subd. 14. Reports required. As of each valuation date, or as often as the state board determines, each participant shall be informed of the number of units owned and the current value of the units.

History: 1980 c 607 art 14 s 12; 1981 c 37 s 2; 1984 c 383 s 1; 1985 c 224 s 1; 1990 c 426 art 1 s 3; 1992 c 539 s 1; 1993 c 300 s 2-5; 2012 c 286 art 10 s 2



Section 11A.15 — STATE BOND FUND.

Subdivision 1. Establishment. Pursuant to article XI, section 7, of the Constitution of the state of Minnesota, there is hereby established a state bond fund for the purpose of the timely payment of principal and interest on bonds for which the full faith and credit of the state has been pledged. The state bond fund shall be a continuation of the state bond fund in existence on January 1, 1980.

Subd. 2. Assets. Any money appropriated to the state bond fund, any income arising from the invested assets of the state bond fund which is not immediately required to pay the principal or interest on state bonds and any proceeds arising from the sale of any securities in the state bond fund shall constitute the assets of the state bond fund.

Subd. 3. Management. The state bond fund shall be managed by the commissioner of management and budget who shall, from time to time, certify to the state board those portions of the state bond fund which in the judgment of the commissioner of management and budget are not required for immediate use.

Subd. 4. Investment. The state board shall invest assets of the state bond fund subject to the provisions of section 11A.25.

Subd. 5. Withdrawal of assets. Securities sufficient to equal the amount of money certified by the commissioner of management and budget as necessary to pay the principal or interest due on state bonds in excess of any cash on hand shall be sold at the request of the commissioner of management and budget and the certified amount of money shall be transferred to the commissioner of management and budget.

Subd. 6. Credit of income towards subsequent appropriations. Notwithstanding provisions of section 11A.12, the net income of the state bond fund after the recovery of any losses from the sale of securities shall be deducted from the amount of any subsequent appropriations for the payment of principal and interest of state bonds.

History: 1980 c 607 art 14 s 13; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 11A.16 — PERMANENT SCHOOL FUND.

Subdivision 1. Establishment. Pursuant to article XI, section 8, of the Constitution of the state of Minnesota, there is hereby established a permanent school fund which shall be a continuation of the permanent school fund in existence on January 1, 1980.

Subd. 2. Assets. The permanent school fund shall consist of the proceeds derived from the school lands, the swamp lands and the internal improvement lands granted to the state and all cash and investments credited to the permanent school fund, to the swamp land fund and to the internal improvement land fund.

Subd. 3. Management. The permanent school fund shall be managed by the commissioner of management and budget.

Subd. 4. Investment. The permanent school fund shall be invested by the state board subject to the provisions of section 11A.24.

Subd. 5. Calculation of income. As of the end of each fiscal year, the state board shall calculate the investment income earned by the permanent school fund. The investment income earned by the fund shall equal the amount of interest on debt securities, dividends on equity securities, and interest earned on certified monthly earnings prior to the transfer to the Department of Education. Gains and losses arising from the sale of securities shall be apportioned as follows:

(a) If the sale of securities results in a net gain during a fiscal year, the gain shall be apportioned in equal installments over the next ten fiscal years to offset net losses in those years. If any portion of an installment is not needed to recover subsequent losses identified in paragraph (b) it shall be added to the principal of the fund.

(b) If the sale of securities results in a net loss during a fiscal year, the net loss shall be recovered first from the gains in paragraph (a) apportioned to that fiscal year. If these gains are insufficient, any remaining net loss shall be recovered from interest and dividend income in equal installments over the following ten fiscal years.

Subd. 6. Disposition of income. Notwithstanding provisions of section 11A.12, the income of the permanent school fund as calculated pursuant to subdivision 5, shall be credited to the permanent school fund, and transferred to the school endowment fund as needed for payments made pursuant to section 127A.32.

History: 1980 c 607 art 14 s 14; 1984 c 482 s 3; 1992 c 539 s 2; 1999 c 86 art 1 s 3; 2009 c 101 art 2 s 109; 1Sp2011 c 11 art 1 s 1



Section 11A.17 — MINNESOTA SUPPLEMENTAL INVESTMENT FUND.

Subdivision 1. Purpose; accounts; continuation. (a) The purpose of the supplemental investment fund is to provide an investment vehicle for the assets of various public retirement plans and funds.

(b) The state board shall determine and make available investment accounts within the supplemental investment fund. These accounts shall include an appropriate array of diversified investment options for participants of the public retirement plans under subdivision 5.

(c) The assets of the supplemental investment fund must be invested by the state board in types of investments permitted under section 11A.24.

(d) The state board shall make available a volunteer firefighter account for the voluntary statewide lump-sum volunteer firefighter retirement plan under section 353G.02.

Subd. 2. Assets. (a) The assets of the supplemental investment fund consist of the money certified and transmitted to the state board from the participating public retirement plans and funds and from the voluntary statewide volunteer firefighter retirement plan under section 353G.08.

(b) With the exception of the assets of the voluntary statewide volunteer firefighter retirement fund, the assets must be used to purchase investment shares in the investment accounts as specified by the plan or fund. The assets of the voluntary statewide volunteer firefighter retirement fund must be invested in the volunteer firefighter account.

(c) These accounts must be valued at least on a monthly basis but may be valued more frequently as determined by the State Board of Investment.

Subd. 3. Management. The supplemental investment fund shall be managed by the state board.

Subd. 4. [Repealed, 2014 c 296 art 13 s 28]

Subd. 5. Participating public retirement plans or funds. Any public retirement plan or fund authorized or required by law to invest its assets in the supplemental investment fund may from time to time as provided by law certify moneys to the state board for the purchase of investment shares in the investment accounts of the supplemental investment account. The state board shall credit each purchase of investment shares to the appropriate participating public retirement plan or fund and shall confirm each purchase in writing to the appropriate plan or fund. Each participating public retirement plan or fund shall maintain adequate records to account for money certified to the supplemental investment fund.

Subd. 6. Participation in fund. Each public retirement plan or fund which has certified money to the state board for investment in the supplemental investment fund shall have a participation in each investment account of the fund in which it has money invested. The participation shall be determined by the ratio of the number of shares credited to the public retirement plan or fund to the total number of shares in that account.

Subd. 7. Purchase of shares. The state board shall allocate shares in the investment account or accounts at least monthly following the receipt of the funds for purchase of shares from the public retirement plan or fund as specified in the certification. The purchase price for shares shall be determined using the procedure specified in subdivision 9.

Subd. 8. Redemption of shares. The state board shall redeem shares in the investment account or accounts on the first business day after the valuation date next following the receipt of the request for redemption of shares from the public retirement plan or fund. The redemption value for shares shall be determined using the procedure specified in subdivision 9. Money representing the value of the redeemed shares shall be transmitted to the public retirement plan or fund making the request.

Subd. 9. Valuation of investment shares. (a) The value of shares for each investment account, excluding a money market account, must be determined by dividing the total market value of the securities constituting the respective account by the total number of shares then outstanding in the investment account.

(b) The value of shares in a money market account must be $1 a share.

Subd. 10. Certifications for investment and requests for redemption. The state board may specify the required forms for certifications of money for investment and requests for redemption of investment shares and may require the filing of any other documents which it deems necessary.

Subd. 10a. [Repealed, 1998 c 390 art 2 s 21 para (a)]

Subd. 11. Prospectus. Annually, by July 2, the state board shall prepare and shall issue a prospectus for the supplemental investment fund with separate exhibits for each investment account. The exhibit for each account must include its investment objectives, asset allocation, and past investment performance. Upon request, the board shall provide a list of each security in the fund and show the following items, whichever are applicable:

(1) the purchase price of the security;

(2) the current market value of the security;

(3) the current dividend or interest rate of the security;

(4) the rating of a debt security issued by a nationally recognized rating agency if it is other than a security issued or guaranteed by the United States government.

The state board shall transmit sufficient copies of the prospectus to each public retirement plan or fund participating in the supplemental investment account to meet the plan or fund's distribution requirements. The prospectus must be filed with the director of the Legislative Reference Library as provided by section 3.195.

Subd. 12. [Repealed, 1988 c 453 s 12]

Subd. 13. [Repealed, 1988 c 453 s 12]

Subd. 14. [Repealed, 1998 c 390 art 2 s 21 para (a)]

History: 1980 c 607 art 14 s 15; 1981 c 208 s 1; 1981 c 224 s 14; 1983 c 324 s 3; 1985 c 224 s 2; 1986 c 356 s 1-5; 1988 c 453 s 1-5; 1992 c 539 s 3-7; 1994 c 604 art 1 s 1-5; 1998 c 390 art 2 s 2; 1Sp2003 c 12 art 2 s 1; 2009 c 32 s 5; 2009 c 169 art 9 s 1,2; 2014 c 296 art 13 s 1,2; 2015 c 68 art 8 s 1



Section 11A.20 — INVESTMENT OF STATE TREASURY FUNDS NOT CURRENTLY NEEDED.

Subdivision 1. Certification. When there are funds in the state treasury over and above the amount that the commissioner of management and budget has determined are currently needed, the commissioner shall certify to the state board the amount thereof.

Subd. 2. Investment. The certified amount of state treasury funds not currently needed shall be invested by the state board subject to the provisions of section 11A.25.

Subd. 3. Crediting of investment income. Notwithstanding provisions of section 11A.12, all investment income and all investment losses attributable to the investment of state treasury funds, other than the game and fish fund, not currently needed shall be credited to the general fund.

History: 1980 c 607 art 14 s 18; 1981 c 356 s 254; 1Sp1985 c 13 s 77; 2009 c 101 art 2 s 109



Section 11A.21 — INVESTMENT OF HIGHWAY FUNDS.

Subdivision 1. Certification. The commissioner of transportation shall certify to the state board those portions of the highway user tax distribution fund established pursuant to article XIV, section 5 of the Constitution of the state of Minnesota; the trunk highway fund established pursuant to article XIV, section 6 of the Constitution of the state of Minnesota; the county state-aid highway fund established pursuant to article XIV, section 7 of the Constitution of the state of Minnesota; and the municipal state-aid street fund established pursuant to article XIV, section 8 of the Constitution of the state of Minnesota, which in the judgment of the commissioner are not required for immediate use.

Subd. 2. Investment. The certified amount of highway funds not currently needed shall be invested by the state board subject to the provisions of section 11A.25.

History: 1980 c 607 art 14 s 19; 1993 c 266 s 14



Section 11A.23 — INVESTMENT OF RETIREMENT FUNDS AND PLANS.

Subdivision 1. Certification of assets not needed for immediate use. Each executive director administering a retirement fund or plan enumerated in subdivision 4 shall, from time to time, certify to the state board for investment those portions of the assets of the retirement fund or plan which in the judgment of the executive director are not required for immediate use.

Subd. 2. Investment. Retirement fund assets certified to the state board under subdivision 1 must be invested by the state board subject to the provisions of section 11A.24. Retirement fund assets transferred to the combined investment fund or the supplemental investment fund must be invested by the state board as part of those funds.

Subd. 3. Withdrawal of assets. When an executive director administering a retirement fund or plan enumerated in subdivision 4, certifies to the state board that invested assets of the fund or plan are required for immediate use, the state board shall sell securities to equal the amount of assets certified as required and shall order the transfer of the assets to the appropriate executive director.

Subd. 4. Covered retirement funds and plans. The provisions of this section apply to the following retirement funds and plans:

(1) Board of Trustees of the Minnesota State Colleges and Universities supplemental retirement plan established under chapter 354C;

(2) state employees retirement fund established pursuant to chapter 352;

(3) correctional employees retirement plan established pursuant to chapter 352;

(4) State Patrol retirement fund established pursuant to chapter 352B;

(5) unclassified employees retirement plan established pursuant to chapter 352D;

(6) general employees retirement fund established pursuant to chapter 353;

(7) public employees police and fire fund established pursuant to chapter 353;

(8) teachers' retirement fund established pursuant to chapter 354;

(9) judges' retirement fund established pursuant to chapter 490; and

(10) any other funds required by law to be invested by the board.

History: 1980 c 607 art 14 s 21; 1981 c 37 s 2; 1981 c 208 s 10; 1981 c 224 s 15; 1992 c 464 art 1 s 2; art 2 s 1; 1993 c 13 art 1 s 8; 1995 c 141 art 4 s 1; 1995 c 212 art 4 s 64; 2009 c 169 art 1 s 7,8; 2010 c 359 art 12 s 2



Section 11A.235 — ACCOUNT FOR INVESTMENT OF CERTAIN DULUTH FUNDS OR ASSETS.

Subdivision 1. Establishment. The State Board of Investment, when requested by the city of Duluth, may invest the funds or assets of the city's community investment trust fund in a special account for that purpose in the combined investment funds established in section 11A.14, subject to the policies and procedures established by the State Board of Investment. Use of the funds in the account is restricted to debt service payments for the city's street improvement program or to any other use approved in accordance with Section 54(E) of the home rule charter of the city of Duluth.

Subd. 2. Account maintenance and investment. The city may deposit money in the account and may withdraw money from the account for purposes approved by the Duluth City Council in accordance with Section 54(E) of the home rule charter of the city of Duluth. Such transactions must be at a time and in a manner required by the executive director of the State Board of Investment. Investment earnings must be credited to the account of the city. The account may be terminated by the city at any time.

History: 2007 c 14 s 1



Section 11A.24 — AUTHORIZED INVESTMENTS.

Subdivision 1. Securities generally. (a) Pursuant to an investment policy adopted by the state board, the state board is authorized to purchase, sell, lend, and exchange the securities specified in this section, for funds or accounts specifically made subject to this section. This authority includes puts and call options, future contracts, and swap contracts marked to market, if these options and contracts are traded on a contract market regulated by a governmental agency or by a financial institution regulated by a governmental agency. These securities may be owned directly or through shares in exchange-traded or mutual funds, or as units in commingled trusts, subject to any limitations as specified in this section.

(b) Any agreement to lend securities must be concurrently collateralized with cash or securities with a market value of not less than 100 percent of the market value of the loaned securities at the time of the agreement. Any agreement for put and call options and futures contracts may only be entered into with a fully offsetting amount of cash or securities. Only securities authorized by this section, excluding those under subdivision 6, paragraph (a), clauses (1) to (3), may be accepted as collateral or offsetting securities.

Subd. 2. Government obligations. The state board is authorized to invest funds in governmental bonds, notes, bills, mortgages, and other evidences of indebtedness if the issue is backed by the full faith and credit of the issuer or if the issue is rated among the top four quality rating categories by a nationally recognized rating agency. The obligations in which the board may invest under this subdivision are guaranteed or insured issues of:

(1) the United States, its agencies, its instrumentalities, or organizations created and regulated by an act of Congress;

(2) the Dominion of Canada or any of its provinces, provided the principal and interest are payable in United States dollars;

(3) any of the states or any of their municipalities, political subdivisions, agencies, or instrumentalities; and

(4) any United States government sponsored organization of which the United States is a member, if the principal and interest are payable in United States dollars.

Subd. 3. Corporate obligations. (a) The state board is authorized to invest funds in bonds, notes, debentures, transportation equipment obligations, and any other longer term evidences of indebtedness issued or guaranteed by a corporation organized under the laws of the United States or any state of the United States, or the Dominion of Canada or any Canadian province if:

(1) the principal and interest of obligations of corporations incorporated or organized under the laws of the Dominion of Canada or any Canadian province are payable in United States dollars; and

(2) the obligations are rated among the top four quality categories by a nationally recognized rating agency.

(b) The state board may invest in unrated corporate obligations or in corporate obligations that are not rated among the top four quality categories as provided in paragraph (a), clause (2), if:

(1) the aggregate value of these obligations does not exceed five percent of the market value of the fund for which the state board is investing;

(2) the state board's participation is limited to 50 percent of a single offering subject to this paragraph; and

(3) the state board's participation is limited to 25 percent of an issuer's obligations subject to this paragraph.

Subd. 4. Other obligations. (a) The state board is authorized to invest funds in:

(1) bankers acceptances and deposit notes if issued by a United States bank that is rated in the highest four quality categories by a nationally recognized rating agency;

(2) certificates of deposit if issued by a United States bank or savings institution that is rated in the top four quality categories by a nationally recognized rating agency or whose certificates of deposit are fully insured by federal agencies, or certificates of deposits issued by a credit union in an amount within the limit of the insurance coverage provided by the National Credit Union Administration;

(3) commercial paper if issued by a United States corporation or its Canadian subsidiary and if rated in the highest two quality categories by a nationally recognized rating agency;

(4) mortgage securities and asset-backed securities if rated in the top four quality categories by a nationally recognized rating agency;

(5) repurchase agreements and reverse repurchase agreements if collateralized with letters of credit or securities authorized in this section;

(6) guaranteed investment contracts if issued by an insurance company or a bank that is rated in the top four quality categories by a nationally recognized rating agency or alternative guaranteed investment contracts if the underlying assets comply with the requirements of this section;

(7) savings accounts if fully insured by a federal agency; and

(8) guaranty fund certificates, surplus notes, or debentures if issued by a domestic mutual insurance company.

(b) Sections 16A.58, 16C.03, subdivision 4, and 16C.05 do not apply to certificates of deposit and collateralization agreements executed by the state board under paragraph (a), clause (2).

(c) In addition to investments authorized by paragraph (a), clause (4), the state board is authorized to purchase from the Minnesota Housing Finance Agency all or any part of a pool of residential mortgages, not in default, that has previously been financed by the issuance of bonds or notes of the agency. The state board may also enter into a commitment with the agency, at the time of any issue of bonds or notes, to purchase at a specified future date, not exceeding 12 years from the date of the issue, the amount of mortgage loans then outstanding and not in default that have been made or purchased from the proceeds of the bonds or notes. The state board may charge reasonable fees for any such commitment and may agree to purchase the mortgage loans at a price sufficient to produce a yield to the state board comparable, in its judgment, to the yield available on similar mortgage loans at the date of the bonds or notes. The state board may also enter into agreements with the agency for the investment of any portion of the funds of the agency. The agreement must cover the period of the investment, withdrawal privileges, and any guaranteed rate of return.

Subd. 5. Corporate stocks. The state board is authorized to invest funds in stocks or convertible issues of any corporation organized under the laws of the United States or any of its states, the Dominion of Canada or any of its provinces, or any corporation listed on an exchange that is regulated by an agency of the United States or of the Canadian national government.

An investment in any corporation must not exceed five percent of the total outstanding shares of that corporation, except that the state board may hold up to 20 percent of the shares of a real estate investment trust and up to 20 percent of the shares of a closed-end mutual fund.

Subd. 5a. Asset mix limitations. The aggregate value of investments under subdivision 5, plus the aggregate value of all investments under subdivision 6, must not exceed 85 percent of the market value of a fund.

Subd. 6. Other investments. (a) In addition to the investments authorized in subdivisions 1 to 5, and subject to the provisions in paragraph (b), the state board is authorized to invest funds in:

(1) equity and debt investment businesses through participation in limited partnerships, trusts, private placements, limited liability corporations, limited liability companies, limited liability partnerships, and corporations;

(2) real estate ownership interests or loans secured by mortgages or deeds of trust or shares of real estate investment trusts through investment in limited partnerships, bank-sponsored collective funds, trusts, mortgage participation agreements, and insurance company commingled accounts, including separate accounts;

(3) resource investments through limited partnerships, trusts, private placements, limited liability corporations, limited liability companies, limited liability partnerships, and corporations; and

(4) international securities.

(b) The investments authorized in paragraph (a) must conform to the following provisions:

(1) the aggregate value of all investments made under paragraph (a), clauses (1) to (3), may not exceed 35 percent of the market value of the fund for which the state board is investing;

(2) there must be at least four unrelated owners of the investment other than the state board for investments made under paragraph (a), clause (1), (2), or (3);

(3) state board participation in an investment vehicle is limited to 20 percent thereof for investments made under paragraph (a), clause (1), (2), or (3); and

(4) state board participation in a limited partnership does not include a general partnership interest or other interest involving general liability. The state board may not engage in any activity as a limited partner which creates general liability.

(c) All financial, business, or proprietary data collected, created, received, or maintained by the state board in connection with investments authorized by paragraph (a), clause (1), (2), or (3), are nonpublic data under section 13.02, subdivision 9. As used in this paragraph, "financial, business, or proprietary data" means data, as determined by the responsible authority for the state board, that is of a financial, business, or proprietary nature, the release of which could cause competitive harm to the state board, the legal entity in which the state board has invested or has considered an investment, the managing entity of an investment, or a portfolio company in which the legal entity holds an interest. As used in this section, "business data" is data described in section 13.591, subdivision 1. Regardless of whether they could be considered financial, business, or proprietary data, the following data received, prepared, used, or retained by the state board in connection with investments authorized by paragraph (a), clause (1), (2), or (3), are public at all times:

(1) the name and industry group classification of the legal entity in which the state board has invested or in which the state board has considered an investment;

(2) the state board commitment amount, if any;

(3) the funded amount of the state board's commitment to date, if any;

(4) the market value of the investment by the state board;

(5) the state board's internal rate of return for the investment, including expenditures and receipts used in the calculation of the investment's internal rate of return; and

(6) the age of the investment in years.

Subd. 7. Appropriation. There is annually appropriated to the state board, from the assets of the funds for which the state board invests relating to authorized investments under subdivision 6, paragraph (a), sums sufficient to pay the costs for the management of these assets by private management firms.

History: 1980 c 607 art 14 s 22; 1981 c 208 s 3-6,9; 1982 c 587 s 2; 1983 c 216 art 1 s 5; 1983 c 324 s 7-9; 1984 c 382 s 1; 1984 c 383 s 2,3; 1985 c 224 s 3-5; 1987 c 72 s 1; 1987 c 372 art 8 s 2-6; 1988 c 453 s 7,8; 1991 c 47 s 1; 1991 c 206 s 1; 1992 c 539 s 9; 1992 c 587 art 2 s 2; 1992 c 592 s 2; 1993 c 300 s 6,7; 1994 c 604 art 1 s 7-11; 1995 c 122 s 1; 1998 c 386 art 2 s 8; 2000 c 392 s 1,2; 2005 c 156 art 2 s 7; 2005 c 163 s 2; 2009 c 86 art 1 s 90; 2012 c 286 art 10 s 3; 2013 c 111 art 1 s 1



Section 11A.241 — INVESTMENT IN NORTHERN IRELAND.

Subdivision 1. List of investments. (a) By January 1 of each year, the state board shall:

(1) compile a list of corporations that, directly or through a subsidiary, do business in Northern Ireland and in whose stocks or obligations the board has invested under section 11A.24, subdivision 3 or 5; and

(2) determine whether each corporation on the list has, during the preceding year, taken affirmative action to eliminate religious or ethnic discrimination in Northern Ireland.

(b) In making the determination required by paragraph (a), clause (2), the state board shall consider whether a corporation has, during the preceding year, taken substantial action designed to lead toward the achievement of the following goals:

(1) increasing representation of persons from underrepresented religious groups at all levels in its work force;

(2) providing adequate security for employees who are members of minority religious groups, both at the workplace and while traveling to and from work;

(3) creating a climate in the workplace free from religious or political provocation;

(4) publicly advertising all job openings and making special recruiting efforts to attract applicants from underrepresented religious groups;

(5) providing that layoff, recall, and termination procedures do not favor workers who are members of particular religious groups;

(6) abolishing job reservations, apprenticeship restrictions, and differential employment criteria that discriminate on the basis of religious or ethnic origin;

(7) developing new programs and expanding existing programs to prepare current employees who are members of minority religious groups for skilled jobs;

(8) establishing procedures to assess, identify, and recruit employees who are members of minority religious groups and who have potential for advancement; and

(9) appointing senior management employees to oversee affirmative action efforts and the setting of timetables for carrying out clauses (1) to (8).

Subd. 2. Affirmative action policy. Whenever feasible, the board shall sponsor, cosponsor, or support shareholder resolutions designed to encourage corporations in which the board has invested to pursue a policy of affirmative action in Northern Ireland.

Subd. 3. Divestment not required. Nothing in this section may be construed to require the state board to dispose of existing investments or to make future investments that violate sound investment policy for public pensions.

History: 1988 c 687 s 1



Section 11A.243 — INVESTMENT IN SUDAN.

Subdivision 1. Definitions. (a) For the purposes of this section, the following items have the meanings given them in this subdivision.

(b) "Active business operations" means all business operations that are not inactive business operations.

(c) "Business operations" means engaging in commerce in any form in Sudan, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(d) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes.

(e) "Complicit" means taking actions during any preceding 20-month period that have directly supported or promoted the genocidal campaign in Darfur, including, but not limited to, preventing Darfur's victimized population from communicating with each other, encouraging Sudanese citizens to speak out against an internationally approved security force for Darfur, actively working to deny, cover up, or alter the record on human rights abuses in Darfur, or other similar actions.

(f) "Direct holdings" in a company means all securities of that company held directly by the State Board of Investment or in an account or fund in which the State Board of Investment owns all shares or interests.

(g) "Government of Sudan" means the government in Khartoum, Sudan, which is led by the national congress party (formerly known as the national Islamic front) or any successor government formed on or after October 13, 2006, including the coalition national unity government agreed upon in the comprehensive peace agreement for Sudan, and does not include the regional government of southern Sudan.

(h) "Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such purpose.

(i) "Indirect holdings" in a company means all securities of that company held in an account or fund, such as a mutual fund, managed by one or more persons not employed by the State Board of Investment, in which the State Board of Investment owns shares or interests together with other investors not subject to the provisions of this section.

(j) "Marginalized populations of Sudan" include, but are not limited to, the portion of the population in the Darfur region that has been genocidally victimized; the portion of the population of southern Sudan victimized by Sudan's north-south civil war; the Beja, Rashidiya, and other similarly underserved groups of eastern Sudan; the Nubian and other similarly underserved groups in Sudan's Abyei, Southern Blue Nile, and Nuba Mountain regions; and the Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(k) "Military equipment" means weapons, arms, military supplies, and equipment that readily may be used for military purposes, including, but not limited to, radar systems or military-grade transport vehicles, or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(l) "Mineral extraction activities" include exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as facilitating such activities, including the provision of supplies or services in support of such activities.

(m) "Oil-related activities" include, but are not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure; and facilitating such activities, including the provision of supplies or services in support of such activities, provided that the mere retail sale of gasoline and related consumer products shall not be considered oil-related activities.

(n) "Power production activities" means any business operation that involves a project commissioned by the National Electricity Corporation (NEC) of Sudan or other similar government of Sudan entity whose purpose is to facilitate power generation and delivery, including, but not limited to, establishing power-generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as facilitating such activities, including the provision of supplies or services in support of such activities.

(o) "Scrutinized company" means any company that meets the criteria in clause (1), (2), or (3):

(1) the company has business operations that involve contracts with or provision of supplies or services to:

(i) the government of Sudan;

(ii) companies in which the government of Sudan has any direct or indirect equity share;

(iii) government of Sudan-commissioned consortiums or projects; or

(iv) companies involved in government of Sudan-commissioned consortiums or projects; and

(A) more than ten percent of the company's revenues or assets linked to Sudan involve oil-related activities or mineral extraction activities; less than 75 percent of the company's revenues or assets linked to Sudan involve contracts with or provision of oil-related or mineral extracting products or services to the regional government of southern Sudan or a project or consortium created exclusively by that regional government; and the company has failed to take substantial action; or

(B) more than ten percent of the company's revenues or assets linked to Sudan involve power production activities; less than 75 percent of the company's power production activities include projects whose intent is to provide power or electricity to the marginalized populations of Sudan; and the company has failed to take substantial action;

(2) the company is complicit in the Darfur genocide; or

(3) the company supplies military equipment within Sudan, unless it clearly shows that the military equipment cannot be used to facilitate offensive military actions in Sudan or the company implements rigorous and verifiable safeguards to prevent use of that equipment by forces actively participating in armed conflict, for example, through postsale tracking of such equipment by the company, certification from a reputable and objective third party that such equipment is not being used by a party participating in armed conflict in Sudan, or sale of such equipment solely to the regional government of southern Sudan or any internationally recognized peacekeeping force or humanitarian organization.

Notwithstanding any other provision to the contrary in this section, a social development company that is not complicit in the Darfur genocide shall not be considered a scrutinized company.

(p) "Social development company" means a company whose primary purpose in Sudan is to provide humanitarian goods or services, including medicine or medical equipment, agricultural supplies or infrastructure, educational opportunities, journalism-related activities, information or information materials, spiritual-related activities, services of a purely clerical or reporting nature, food, clothing, or general consumer goods that are unrelated to oil-related activities, mineral extraction activities, or power production activities.

(q) "Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations; undertaking significant humanitarian efforts in conjunction with an international organization, the government of Sudan, the regional government of southern Sudan, or a nonprofit entity that has been evaluated and certified by an independent third party to be in substantial relationship to the company's Sudan business operations and of benefit to one or more marginalized populations of Sudan; or through engagement with the government of Sudan, materially improving conditions for the genocidally victimized population in Darfur.

Subd. 2. Identification of companies. (a) Within 90 days following May 23, 2007, the State Board of Investment shall make its best efforts to identify all scrutinized companies in which the State Board of Investment has direct or indirect holdings or could possibly have such holdings in the future. Such efforts shall include, as appropriate:

(1) reviewing and relying, as appropriate in the State Board of Investment's judgment, on publicly available information regarding companies with business operations in Sudan, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) contacting asset managers contracting with the State Board of Investment who invest in companies with business operations in Sudan; or

(3) contacting other institutional investors that have divested from or engaged with companies that have business operations in Sudan.

(b) At the first meeting of the State Board of Investment after it has completed the requirements of paragraph (a), the State Board of Investment shall assemble a list of scrutinized companies.

(c) The State Board of Investment shall update the scrutinized companies list each quarter based on continuing information, including, but not limited to, information from sources identified in paragraph (a).

Subd. 3. Engagement of scrutinized companies. The State Board of Investment shall use the following procedure for companies on the scrutinized companies list:

(a) After completing the list required under subdivision 2, paragraph (a), the State Board of Investment shall immediately identify the companies on the list in which the State Board of Investment owns direct or indirect holdings.

(b) For each company identified in paragraph (a) with only inactive business operations, the State Board of Investment shall send a written notice to the company with information about this section and encourage it to continue to refrain from initiating active business operations in Sudan until it is able to avoid scrutinized business operations. The State Board of Investment shall continue such correspondence on a semiannual basis.

(c) For each company newly identified in paragraph (a) with active business operations, the State Board of Investment shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the State Board of Investment. The notice shall offer the company the opportunity to clarify its Sudan-related activities and shall encourage the company, within 90 days, to either cease its scrutinized business operations or convert such operations to inactive business operations in order to avoid qualifying for divestment by the State Board of Investment.

(d) If, within 90 days following the State Board of Investment's first engagement with a company under paragraph (c), that company ceases scrutinized business operations, the company shall be removed from the scrutinized companies list and the provisions of this section shall cease to apply to it unless it resumes scrutinized business operations. If, within 90 days following the State Board of Investment's first engagement, the company converts its scrutinized active business operations to inactive business operations, the company shall be subject to all provisions of this section relating to inactive business operations.

Subd. 4. Divestment. (a) If, after 90 days following the State Board of Investment's first engagement with a company under subdivision 3, paragraph (c), the company continues to have scrutinized active business operations, and only while the company continues to have scrutinized active business operations, the State Board of Investment shall sell, redeem, divest, or withdraw all publicly traded securities of the company, except as provided in subdivisions 5 to 11, according to the following schedule:

(1) at least 50 percent of the assets in the company shall be removed from the State Board of Investment's assets under management by nine months after the company's most recent appearance on the scrutinized companies list; and

(2) 100 percent of the assets in the company shall be removed from the State Board of Investment's assets under management within 15 months after the company's most recent appearance on the scrutinized companies list.

(b) If a company that ceased scrutinized active business operations following engagement under subdivision 3, paragraph (c), resumes such operations, paragraph (a) shall immediately apply to the company and the State Board of Investment shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.

Subd. 5. Prohibition on acquisition of certain securities. At no time shall the State Board of Investment acquire securities of companies on the scrutinized companies list that have active business operations, except as provided in this section.

Subd. 6. Exemption. If the federal government affirmatively excludes a company from its present or any future federal sanctions regime relating to Sudan, the company is exempt from the divestment and investment requirements of subdivisions 4 and 5.

Subd. 7. Excluded securities. Notwithstanding any other provision in this section to the contrary, subdivisions 4 and 5 do not apply to indirect holdings in actively managed investment funds. The State Board of Investment shall submit letters to the managers of investment funds containing companies with scrutinized active business operations requesting the managers to consider removing such companies from the fund or to create a similar actively managed fund with indirect holdings that do not include the companies. If a manager creates a similar fund, the State Board of Investment shall promptly replace all applicable investments with investments in the similar fund consistent with prudent investing standards. For the purposes of this section, "private equity" funds shall be deemed to be actively managed investment funds.

Subd. 8. Reporting. (a) Within 30 days after creating the scrutinized companies list, the State Board of Investment shall submit the list to the chairs of the legislative committees and divisions with jurisdiction over the State Board of Investment.

(b) By January 15, 2008, and on January 15 of each year thereafter, the State Board of Investment shall submit a report to the chairs of the legislative committees and divisions with jurisdiction over the State Board of Investment and send a copy of that report to the United States Presidential Special Envoy to Sudan or the appropriate designee or successor for the envoy. The report must include:

(1) a summary of correspondence with companies engaged by the State Board of Investment under subdivision 3, paragraphs (b) and (c);

(2) a list of all investments sold, redeemed, divested, or withdrawn in compliance with subdivision 4;

(3) a list of all prohibited investments under subdivision 5; and

(4) a description of any progress made under subdivision 7.

Subd. 9. Expiration. This section shall expire upon the occurrence of any of the following:

(1) the Congress or president of the United States declares that the Darfur genocide has been halted for at least 12 months;

(2) the United States revokes all sanctions imposed against the government of Sudan;

(3) the Congress or president of the United States declares that the government of Sudan has honored its commitments to cease attacks on civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance, and allow for the safe and voluntary return of refugees and internally displaced persons; or

(4) the Congress or president of the United States, through legislation or executive order, declares that mandatory divestment of the type provided for in this section interferes with the conduct of United States foreign policy.

Subd. 10. Other legal obligations. The State Board of Investment is exempt from any statutory or common law obligations that conflict with actions taken in compliance with this section, including all good faith determinations regarding companies as required by this section, including any obligations regarding the choice of asset managers, investment funds, or investments for the State Board of Investment's securities portfolios.

Subd. 11. Reinvestment in certain companies with scrutinized active business operations. Notwithstanding any provision of this section to the contrary, the State Board of Investment shall be permitted to cease divesting from certain scrutinized companies under subdivision 4 or to reinvest in certain scrutinized companies from which it divested under subdivision 4 if clear and convincing evidence shows that the value for all assets under management by the State Board of Investment is equal to or less than 99.5 percent (50 basis points) of the hypothetical value of all assets under management by the State Board of Investment without any divestment for any company under subdivision 4. Cessation of divestment, reinvestment, or any subsequent ongoing investment authorized by this subdivision shall be strictly limited to the minimum steps necessary to avoid the contingency. For any cessation of divestment, reinvestment, or subsequent ongoing investment authorized by this subdivision, the State Board of Investment shall provide a written report to the chairs of the legislative committees and divisions with jurisdiction over the State Board of Investment in advance of initial reinvestment, updated semiannually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease divestment, reinvest, or remain invested in companies with scrutinized active business operations. This subdivision does not apply to reinvestment in companies because they have ceased scrutinized active business operations.

History: 2007 c 117 s 1



Section 11A.244 — INVESTMENT IN IRAN.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them in this subdivision.

(b) "Active business operations" means all business operations that are not inactive business operations.

(c) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes.

(d) "Direct holdings" means all publicly traded debt and equity securities of a company that are held directly by the State Board of Investment or held in an account or fund in which the State Board of Investment owns all shares or interests.

(e) "Government of Iran" means the government of the Islamic Republic of Iran or its instrumentalities or political subdivisions and companies owned or controlled by the Islamic Republic of Iran.

(f) "Inactive business operations" means the continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such a purpose.

(g) "Indirect holdings" means all investments held in an account or fund, including a mutual fund, a real estate fund, a private equity fund, or a commingled fund, managed by one or more persons who are not employed by the State Board of Investment, in which the public funds own shares or interests together with other investors who are not subject to this section.

(h) "Scrutinized company" means any company engaging in scrutinized business operations.

(i) "Scrutinized business operations" means any and all active business operations that are subject or liable to sanctions under Public Law 104-172, as amended, the Iran Sanctions Act of 1996, and that involve the maintenance of a company's existing assets or investments in Iran, or the deployment of new investments to Iran that meet or exceed the $20,000,000 threshold referred to in Public Law 104-172, as amended, the Iran Sanctions Act of 1996. "Scrutinized business operations" does not include the retail sale of gasoline and related products.

(j) "Substantial action specific to Iran" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations.

Subd. 2. Identification of scrutinized companies. (a) Within 90 days following August 1, 2009, the State Board of Investment shall make its best efforts to identify all scrutinized companies in which it has direct holdings. These efforts shall include, as appropriate:

(1) reviewing and relying, as appropriate, on publicly available information regarding companies with business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2) contacting asset managers contracting with the State Board of Investment who invest in companies with business operations in Iran; and

(3) contacting other institutional investors that have divested from or engaged with companies with business operations in Iran.

(b) At the first meeting of the State Board of Investment after it has completed the requirements of paragraph (a), the State Board of Investment shall assemble a list of scrutinized companies in which it has direct holdings.

(c) The State Board of Investment shall update the scrutinized companies list each quarter based on continuing information, including but not limited to information from sources identified in paragraph (a).

Subd. 3. Engagement of scrutinized companies. The State Board of Investment shall use the following procedures with respect to companies on the scrutinized companies list:

(1) for each company newly identified in subdivision 2 with scrutinized business operations, the State Board of Investment shall, within 90 days following its assembly of the scrutinized companies list, send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the State Board of Investment. The notice shall offer the company the opportunity to clarify its scrutinized business operations and shall encourage the company to cease, within 90 days of the date of the notice, its scrutinized business operations, or to convert them to inactive business operations in order to avoid divestment by the State Board of Investment; and

(2) if, within 90 days following the State Board of Investment's first engagement with a company under clause (1), that company publicly announces its commitment to substantial action specific to Iran, that company shall be removed from the scrutinized companies list and the provisions of this section shall cease to apply to it unless it resumes active business operations in Iran.

Subd. 4. Divestment. (a) If, after 90 days following the State Board of Investment's first engagement with a company under subdivision 3, clause (1), the company continues to have scrutinized business operations, and only while the company continues to have scrutinized business operations, the State Board of Investment shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(1) at least 50 percent of the holdings in the company shall be removed from the State Board of Investment's assets under management by nine months after the company's initial appearance on the scrutinized companies list; and

(2) 100 percent of the holdings in the company shall be removed from the State Board of Investment's assets under management within 15 months after the company's initial appearance on the scrutinized companies list.

(b) If a company that ceased scrutinized business operations following engagement under subdivision 3, clause (1), resumes such operations, paragraph (a) immediately applies to the company and the State Board of Investment shall send a written notice to the company. The company shall also be immediately reintroduced onto the scrutinized companies list.

Subd. 5. Prohibition on new acquisitions. The State Board of Investment may not acquire securities of companies on the scrutinized companies list that have scrutinized business operations, except as provided in this section.

Subd. 6. Relation to federal action. If the federal government excludes a company from its present or any future federal sanctions relating to Iran, that company is exempt from the divestment requirements and the investment prohibitions in this section.

Subd. 7. Exemptions. Subdivisions 4 and 5 do not apply to any of the following:

(1) investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Iran;

(2) investments in a company that is primarily engaged in promoting health, education, or journalistic, religious, or welfare activities in Iran; and

(3) investments in a United States company that is authorized by the federal government to have active business operations in Iran.

Subd. 8. Excluded securities. Subdivisions 4 and 5 do not apply to indirect holdings in actively managed investment funds. The State Board of Investment shall submit letters to the managers of investment funds containing companies with scrutinized active business operations requesting the managers to consider removing such companies from the fund or to create a similar actively managed fund with indirect holdings that do not include the companies. If a manager creates a similar fund, the State Board of Investment shall promptly replace all applicable investments with investments in the similar fund consistent with prudent investing standards. For the purposes of this section, "private equity" funds shall be deemed to be actively managed investment funds.

Subd. 9. Reporting. By January 15 of each calendar year, the State Board of Investment shall submit a report to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the State Board of Investment. The report must include:

(1) a copy of the most recent list of scrutinized companies;

(2) a summary of correspondence with companies engaged by the State Board of Investment under subdivision 3;

(3) a list of all investments sold, redeemed, divested, or withdrawn in compliance with subdivision 4;

(4) a list of all prohibited investments under subdivision 5; and

(5) a description of any progress made under subdivision 8.

Subd. 10. Expiration. This section ceases to be operative if either of the following apply:

(1) Iran is removed from the United States Department of State's list of countries that have been determined to repeatedly provide support for acts of international terrorism; or

(2) the president of the United States determines and certifies that state legislation similar to this section interferes with the conduct of United States foreign policy.

Subd. 11. Other legal obligations. The State Board of Investment is exempt from any statutory or common law obligations that conflict with actions taken in compliance with this section, including all good faith determinations regarding companies as required by this section, including any obligations regarding the choice of asset managers, investment funds, or investments for the State Board of Investment's securities portfolios.

Subd. 12. Severability. The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity does not affect other provisions or applications that can be given effect without the invalid provision or application.

History: 2009 c 90 s 1



Section 11A.25 — ADDITIONAL INVESTMENT PROVISIONS.

When investing assets of any funds or accounts specifically made subject to this section or not otherwise referred to in sections 11A.01 to 11A.25, all securities shall be debt obligations and shall conform to the applicable provisions of section 11A.24.

History: 1980 c 607 art 14 s 23; 1987 c 372 art 8 s 7



Section 11A.27 — REPORT ON INVESTMENT CONSULTANT ACTIVITIES AND DELIVERABLES.

(a) Annually, on or before November 1, the State Board of Investment shall file a report with the Legislative Reference Library on the activities and work product during that year of any investment consultants retained by the board.

(b) The report must include the following items:

(1) the total contract fee paid to each investment consultant;

(2) a listing of the projects in which the investment consultant was involved; and

(3) examples of the written work product provided by the investment consultant on those projects during the report coverage period.

History: 2007 c 148 art 2 s 7






Chapter 12 — EMERGENCY MANAGEMENT

Section 12.01 — CITATION.

This chapter may be cited as the "Minnesota Emergency Management Act of 1996."

History: 1951 c 694 s 1; 1996 c 344 s 1



Section 12.02 — POLICY DECLARATION.

Subdivision 1. Findings. Because of the existing and increasing possibility of the occurrence of natural and other disasters of major size and destructiveness and in order to (1) ensure that preparations of this state will be adequate to deal with disasters, (2) generally protect the public peace, health, and safety, and (3) preserve the lives and property of the people of the state, the legislature finds and declares it necessary:

(1) to create a state Division of Emergency Management, and to require the creation of local organizations for emergency management in the political subdivisions of the state;

(2) to confer upon the governor and upon governing bodies of the political subdivisions of the state the emergency and disaster powers provided in this chapter;

(3) to provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with Canadian provinces and to cooperate with the federal government with respect to carrying out of emergency management functions; and

(4) to ensure that financial assistance made available to the state of Minnesota and to eligible applicants in the state, as a result of natural or other disasters, is provided in accord with established rules and regulations.

Subd. 2. Policy. It is further declared to be the purpose of this chapter and the policy of the state that all emergency management functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, including its various departments and agencies, of other states and localities, and of private agencies of every type, to the end that the most effective preparations and use may be made of the nation's labor supply, resources, and facilities for dealing with any disaster that may occur.

History: 1951 c 694 s 2; 1953 c 745 s 2; 1965 c 660 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; Ex1979 c 2 s 1; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 2



Section 12.03 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, each term defined in this section has the meaning ascribed to it.

Subd. 1a. Activated. "Activated" means engaged in emergency management activities listed in this chapter and authorized by the state director of the Division of Emergency Management.

Subd. 1b. [Renumbered subd 1d]

Subd. 1c. MS 2004 [Expired]

Subd. 1d. City. "City" means a statutory or home rule charter city.

Subd. 1e. Declared emergency. "Declared emergency" means a national security or peacetime emergency declared by the governor under section 12.31.

Subd. 2. Disaster. "Disaster" means a situation that creates an actual or imminent serious threat to the health and safety of persons, or a situation that has resulted or is likely to result in catastrophic loss to property or the environment, and for which traditional sources of relief and assistance within the affected area are unable to repair or prevent the injury or loss.

Subd. 2a. Division. "Division" means the Division of Emergency Management in the Department of Public Safety.

Subd. 2b. Dry cask storage facility. "Dry cask storage facility" means a high-level radioactive waste facility for storage of spent nuclear fuel produced by a nuclear reactor at Prairie Island nuclear generating plant.

Subd. 3. Emergency. "Emergency" means an unforeseen combination of circumstances that calls for immediate action to prevent a disaster from developing or occurring.

Subd. 4. Emergency management. "Emergency management" means the preparation for and the carrying out of emergency functions, other than functions for which military forces are primarily responsible, to prevent, minimize and repair injury and damage resulting from disasters, from acute shortages of energy, or from incidents occurring at nuclear power plants that pose radiological or other health hazards. These functions include, without limitation, firefighting services, police services, medical and health services, rescue, engineering, warning services, communications, radiological, chemical and other special weapons defense, evacuation of persons from stricken areas, emergency human services, emergency transportation, existing or properly assigned functions of plant protection, temporary restoration of public utility services, implementation of energy supply emergency conservation and allocation measures, and other functions related to civilian protection, together with all other activities necessary or incidental to preparing for and carrying out these functions.

Subd. 4a. [Renumbered subd 4c]

Subd. 4b. Emergency response personnel. "Emergency response personnel" means an individual, organization, or team authorized by the state to supplement state or local resources for emergency response in a stricken area.

Subd. 4c. Energy supply emergency. "Energy supply emergency" means a state of emergency declared by the executive council or the legislature pursuant to section 216C.15 and rules adopted under that section.

Subd. 4d. [Renumbered subd 4f]

Subd. 4e. Entity. "Entity" includes a firm, corporation, association, limited liability company, partnership, limited liability partnership, nonprofit organization, or other business, religious, or charitable organization.

Subd. 4f. Facility. "Facility" means any real property, building, structure, or other improvement to real property or any motor vehicle, rolling stock, aircraft, watercraft, or other means of transportation. Facility does not include a private residence but may include a licensed health care facility only when other alternatives are not feasible.

Subd. 5. Federal government. "Federal government" means the United States of America.

Subd. 5a. [Renumbered subd 5c]

Subd. 5b. Hazard mitigation. "Hazard mitigation" means an action taken to reduce or eliminate the long-term risk to human life and property from natural and other types of hazards.

Subd. 5c. Imminent. "Imminent" means clear and present danger to life or property rights as a result of an emergency or disaster.

Subd. 5d. Local government. "Local government" has the meaning given in Code of Federal Regulations, title 44, section 206.2 (2012).

Subd. 6. Local organization for emergency management. "Local organization for emergency management" means an organization created in accordance with this chapter by the state or a political subdivision to perform local emergency management functions.

Subd. 6a. Medical supplies. "Medical supplies" means any medication, durable medical equipment, instruments, linens, or any other material that a health care provider deems not essential for the continued operation of the provider's practice or facility. The term medical supplies does not apply to medication, durable medical equipment, or other material that is personal property being used by individuals or that has been borrowed, leased, or rented by individuals for the purpose of treatment or care.

Subd. 6b. Nonfederal share. "Nonfederal share" has the meaning given in section 12A.02, subdivision 7.

Subd. 7. [Repealed by amendment, 1996 c 344 s 3]

Subd. 7a. Person. "Person" includes an individual, firm, corporation, association, limited liability company, partnership, limited liability partnership, and other business organizations.

Subd. 8. [Renumbered subd 10]

Subd. 9. Political subdivision. "Political subdivision" means a county, city, town, or a metropolitan airports commission organized and existing under sections 473.601 to 473.679.

Subd. 9a. MS 2004 [Expired]

Subd. 9b. Specialized emergency response team. "Specialized emergency response team" means a team that has been approved by the state director of the Division of Homeland Security and Emergency Management for the purpose of supplementing state or local resources for responding to an emergency or disaster.

Subd. 10. MS 1994 [Renumbered subd 5a]

Subd. 10. Specialized equipment. "Specialized equipment" means equipment and supplies essential for emergency management in excess of equipment and supplies provided for normal operation of the state or a political subdivision, to the acquisition of which the state or federal government may contribute.

Subd. 11. [Renumbered subd 4a]

History: 1951 c 694 s 3; 1953 c 745 s 3; 1963 c 660 s 1; 1963 c 678 s 1; 1973 c 123 art 5 s 7; 1976 c 266 s 1; 1979 c 65 s 1; Ex1979 c 2 s 2,3; 1980 c 611 s 1; 1981 c 356 s 248; 1Sp1981 c 4 art 1 s 2; 1987 c 312 art 1 s 10 subd 1; 1996 c 344 s 3,33; 2002 c 402 s 2-5,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 1,2,14; 2009 c 59 art 5 s 1; 2010 c 224 s 1; 2014 c 312 art 7 s 1,2



Section 12.04 — DIVISION OF EMERGENCY MANAGEMENT.

Subdivision 1. Division created. A division in the Department of Public Safety to be known as the Division of Emergency Management is hereby created, under the supervision and control of a state director. The commissioner of public safety may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

Subd. 2. [Repealed by amendment, 1996 c 344 s 4]

History: 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1982 c 560 s 4; 1986 c 444; 1987 c 71 s 1; 1996 c 344 s 4



Section 12.09 — DUTIES OF DIVISION OF EMERGENCY MANAGEMENT.

Subdivision 1. Coordination. The division shall coordinate state agency preparedness for and emergency response to all types of natural and other emergencies and disasters, including discharges of oil and hazardous substances.

Subd. 2. State emergency plan. The division shall develop and maintain a comprehensive state emergency operations plan and emergency management program in accord with section 12.21, subdivision 3, clause (2), and ensure that other state emergency plans that may be developed are coordinated and consistent with the comprehensive state emergency operations plan.

Subd. 3. State answering point system. The division shall establish and maintain a single state answering point system for use by persons responsible for reporting emergency incidents and conditions involving hazardous substances or oil, nuclear power plant incidents or accidents, or other emergencies or disasters to state agencies, and for requesting state or federal assistance during and following an emergency or disaster.

Subd. 4. Activation of emergency operations centers. The division shall activate the state and regional emergency operations centers when an emergency or disaster threatens or has occurred.

Subd. 5. Assistance to political subdivisions. The division shall provide guidance, information, and training sufficient to allow local political subdivisions to request state and federal disaster assistance.

Subd. 6. Coordination of local programs. The division shall coordinate the development and maintenance of emergency operations plans and emergency management programs by the political subdivisions of this state, with the plans and programs integrated into and coordinated with the emergency operations plan and emergency management program of this state to the fullest possible extent.

Subd. 7. Hazard mitigation plan. The division shall develop and maintain a comprehensive hazard mitigation plan for this state, with the plan integrated into and coordinated with the hazard mitigation plans of the federal government to the fullest possible extent. The division shall coordinate the preparation of hazard mitigation plans by the political subdivisions, with the plans integrated into and coordinated with the hazard mitigation plan of this state to the fullest possible extent.

Subd. 8. Exercise coordination. The division shall coordinate the development and conduct of emergency preparedness drills and exercises involving multiple Minnesota state agencies.

Subd. 9. Volunteer resources coordination. The division shall provide ongoing coordination of a network of state, local, and federal government agencies and private organizations to ensure the smooth coordination of donations and volunteerism during major disasters. Duties include:

(1) hotline management, including training, staffing, information distribution, and coordination with emergency operations management;

(2) coordination between government and private relief agencies;

(3) networking with volunteer organizations;

(4) locating resources for anticipated disaster needs and making these resources available to local governments in a database;

(5) training in disaster preparation;

(6) revising existing plans based on experience with disasters and testing the plans with simulated disasters; and

(7) maintaining public information about disaster donations and volunteerism.

Subd. 10. Emergency management training. (a) The division must maintain and administer an emergency management training curriculum. The division must make emergency management training courses in this curriculum available to state employees whose essential job duties involve emergency management.

(b) Each state agency that is assigned a role as a disaster or emergency response organization in the state emergency operations plan must have at least one employee who has completed the entire emergency management training curriculum maintained under this section. If an agency is not in compliance with this paragraph as of August 1, 2008, or if all employees who have completed the curriculum leave the agency, the agency must immediately file a plan with the division identifying how and when the agency will be in compliance.

(c) On September 1, 2008, and January 15 of each subsequent year, the commissioner of public safety must report to legislative committees with jurisdiction over public safety issues on compliance with this section. The report must list state agencies that are in compliance with this section and must summarize compliance efforts for state agencies not yet in compliance.

History: 1986 c 444; 1996 c 344 s 5; 1998 c 367 art 11 s 1; 2008 c 167 s 1



Section 12.11 — STATE DIRECTOR; PERSONNEL.

Subdivision 1. Division created in Department of Public Safety. A Division of Emergency Management is established within the Department of Public Safety under the supervision and control of the governor and a state director of emergency management. The commissioner of public safety shall appoint the state director, who shall not hold any other state office.

Subd. 2. Personnel. (a) As may be necessary to carry out the purposes of this chapter, the state director may:

(1) employ technical, clerical, and other personnel; and

(2) with the approval of the governor, make expenditures within the appropriation made for that purpose or, with the approval of the Executive Council, from other funds made available to the state director for purposes of emergency management.

(b) Division personnel, except the director of emergency management, must be in the classified service of the state civil service.

Subd. 3. Facilities and resources provided. The state director and other personnel of the Division of Emergency Management must be provided with appropriate facilities and resources in the same manner as provided for personnel of other state agencies.

History: 1951 c 694 s 101; 1957 c 227 s 1; 1961 c 3 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1985 c 248 s 70; 1986 c 444; 1987 c 71 s 2; 1987 c 384 art 2 s 1; 1996 c 344 s 6



Section 12.13 — NUCLEAR POWER PLANT EMERGENCY RESPONSE PLANNING.

Subdivision 1. Plan development. The state director, in cooperation with the commissioner of health and affected political subdivisions, shall develop the state and local portions of the emergency operations plans specified in the licensing of each nuclear power plant located in Minnesota.

Subd. 2. Need assessment; program development. In addition to requirements imposed by federal law, the state director shall assess the need for protective actions required to mitigate the effect of an incident at a nuclear power plant, and carry out nuclear power plant emergency operations planning including, but not limited to:

(1) purchasing equipment for the state and political subdivisions, including public warning systems, protective devices, and communication systems, and preparing public information materials and educational programs;

(2) coordinating the development of a detailed state and local nuclear emergency operations planning information system for areas surrounding each nuclear plant;

(3) training state and local emergency response personnel;

(4) developing accident scenarios and exercises for nuclear emergency operations plans; and

(5) providing other specialized response equipment necessary.

Subd. 3. Assistance. The director shall provide necessary assistance to other state agencies and political subdivisions to improve the state's nuclear power plant emergency response capacity.

History: 1980 c 611 s 2; 1996 c 344 s 7



Section 12.14 — ASSESSMENT FOR NUCLEAR SAFETY PREPAREDNESS ACT.

A person in the business of owning or operating a nuclear power plant or dry cask storage facility located in Minnesota, shall pay quarterly assessments to cover the cost of nuclear power plant emergency response programs necessary to deal with incidents resulting from either facility. An assessment of up to one quarter of the projected annual cost must be paid to the state director on July 1 of each year. An assessment must be billed by the state director based on actual costs for each quarter of the fiscal year starting with the first quarter ending September 30. The July 1 assessment must be deducted from the final quarterly billing for the fiscal year. The assessment collected must be credited to the nuclear safety preparedness account in the special revenue fund.

History: 1980 c 611 s 5; 1981 c 357 s 24; 1983 c 293 s 28; 1Sp1985 c 10 s 37; 1987 c 358 s 38; 1989 c 269 s 36; 1991 c 233 s 37; 1996 c 344 s 8



Section 12.21 — GOVERNOR.

Subdivision 1. General authority. The governor (1) has general direction and control of emergency management, (2) may carry out the provisions of this chapter, and (3) during a national security emergency declared as existing under section 12.31, during the existence of an energy supply emergency as declared under section 216C.15, or during the existence of an emergency resulting from an incident at a nuclear power plant that poses a radiological or other health hazard, may assume direct operational control over all or any part of the emergency management functions within this state.

Subd. 2. Cooperation. In performing duties under this chapter, the governor may cooperate with the federal government, with other states, with Canadian provinces, and with private agencies, in all matters pertaining to the emergency management of this state and of the nation.

Subd. 3. Specific authority. In performing duties under this chapter and to effect its policy and purpose, the governor may:

(1) make, amend, and rescind the necessary orders and rules to carry out the provisions of this chapter and section 216C.15 within the limits of the authority conferred by this section, with due consideration of the plans of the federal government and without complying with sections 14.001 to 14.69, but no order or rule has the effect of law except as provided by section 12.32;

(2) ensure that a comprehensive emergency operations plan and emergency management program for this state are developed and maintained, and are integrated into and coordinated with the emergency plans of the federal government and of other states to the fullest possible extent;

(3) in accordance with the emergency operations plan and the emergency management program of this state, procure supplies, equipment, and facilities; institute training programs and public information programs; and take all other preparatory steps, including the partial or full activation of emergency management organizations in advance of actual disaster to ensure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need;

(4) make studies and surveys of the industries, resources, and facilities in this state as may be necessary to ascertain the capabilities of the state for emergency management and to plan for the most efficient emergency use of those industries, resources, and facilities;

(5) on behalf of this state, enter into mutual aid arrangements or cooperative agreements with other states, tribal authorities, and Canadian provinces, and coordinate mutual aid plans between political subdivisions of this state;

(6) delegate administrative authority vested in the governor under this chapter, except the power to make rules, and provide for the subdelegation of that authority;

(7) cooperate with the president and the heads of the armed forces, the Emergency Management Agency of the United States and other appropriate federal officers and agencies, and with the officers and agencies of other states in matters pertaining to the emergency management of the state and nation, including the direction or control of:

(i) emergency preparedness drills and exercises;

(ii) warnings and signals for drills or actual emergencies and the mechanical devices to be used in connection with them;

(iii) shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(iv) the conduct of persons in the state, including entrance or exit from any stricken or threatened public place, occupancy of facilities, and the movement and cessation of movement of pedestrians, vehicular traffic, and all forms of private and public transportation during, prior, and subsequent to drills or actual emergencies;

(v) public meetings or gatherings; and

(vi) the evacuation, reception, and sheltering of persons;

(8) contribute to a political subdivision, within the limits of the appropriation for that purpose, not more than 25 percent of the cost of acquiring organizational equipment that meets standards established by the governor;

(9) formulate and execute, with the approval of the Executive Council, plans and rules for the control of traffic in order to provide for the rapid and safe movement over public highways and streets of troops, vehicles of a military nature, and materials for national defense and war or for use in any war industry, for the conservation of critical materials, or for emergency management purposes; and coordinate the activities of the departments or agencies of the state and its political subdivisions concerned directly or indirectly with public highways and streets, in a manner that will best effectuate those plans;

(10) alter or adjust by executive order, without complying with sections 14.01 to 14.69, the working hours, workdays and work week of, and annual and sick leave provisions and payroll laws regarding all state employees in the executive branch as the governor deems necessary to minimize the impact of the disaster or emergency, conforming the alterations or adjustments to existing state laws, rules, and collective bargaining agreements to the extent practicable;

(11) authorize the commissioner of education to alter school schedules, curtail school activities, or order schools closed as defined in section 120A.05, subdivisions 9, 11, 13, and 17, and including charter schools under chapter 124E, and elementary schools enrolling prekindergarten pupils in district programs; and

(12) transfer the direction, personnel, or functions of state agencies to perform or facilitate response and recovery programs.

Subd. 4. Plan review, availability. The governor, or state director as designee, shall ensure the conduct of an annual review by state and local officials of the state emergency operations plan specified in the licensing of each nuclear power plant. The review must include, but is not limited to such factors as changes in traffic patterns, population densities, and new construction. Opportunity for full public participation in the annual review shall be provided. Copies of a state emergency operations plan must be published, publicized, and distributed to the news media of the affected community and to the appropriate officials of affected communities and made available to the general public upon request, at no more than the cost of reproduction.

History: 1951 c 694 s 201; 1961 c 560 s 1; 1963 c 660 s 2; 1969 c 1129 art 1 s 14; 1975 c 204 s 67; Ex1979 c 2 s 4-6; 1980 c 611 s 3,4; 1981 c 356 s 248; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1987 c 312 art 1 s 10 subd 1; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1991 c 199 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 344 s 9; 1997 c 162 art 1 s 1; 1Sp1997 c 4 art 7 s 1; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 4; 2002 c 402 s 6,21; 1Sp2003 c 9 art 5 s 1; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 14; 1Sp2015 c 3 art 4 s 10



Section 12.22 — ASSISTANCE, ACCEPTANCE, RULES.

Subdivision 1. Federal aid. Whenever the federal government, or an agency or officer of the federal government, offers to the state, or through the state to any political subdivision of the state, services, equipment, supplies, materials, or funds by way of gift, grant or loan, for the purposes of emergency management, the state, acting through the governor, or the political subdivision, acting with the consent of the governor and through its governing body, may accept the offer and then may authorize an officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, or funds on behalf of the state or the political subdivision and subject to the terms of the offer and the rules, if any, of the agency making the offer. However, no money or other funds may be accepted or received as a loan nor any indebtedness incurred except as provided by law.

Subd. 2. Individual offers of aid. Whenever a person offers to the state or to a political subdivision of the state, services, equipment, supplies, materials, real property, or funds by the way of gift, grant, or loan, for purposes of civil emergency management, the state, acting through the governor, or a political subdivision, acting through its governing body, may accept the offer and then may authorize an officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, real property, or funds on behalf of the state or political subdivision, and subject to the terms of the offer. However, no money or other funds may be accepted or received as a loan nor any indebtedness incurred except as provided by law. Real property so accepted must be treated as, and subject to the same immunities during time of national security emergency as, real property owned by the state.

Subd. 2a. Volunteer protections. (a) Individuals who volunteer to assist a local political subdivision during an emergency or disaster, who register with that subdivision, and who are under the direction and control of that subdivision are considered an employee of that subdivision for purposes of workers' compensation and tort claim defense and indemnification.

(b) Individuals who volunteer to assist the state during an emergency or disaster, who register with a state agency, and who are under the direction and control of the state agency are considered an employee of the state for purposes of workers' compensation and tort claim defense and indemnification.

(c) Notwithstanding qualification for volunteer protection under paragraph (a) or (b), a Minnesota Responds Medical Reserve Corps volunteer under sections 145A.04 to 145A.06, responding at the request of the commissioner of health, must receive state workers' compensation benefits and tort claim defense and indemnification as provided in section 145A.06, subdivision 7.

Subd. 2b. Entity volunteer protections. (a) An entity or an agent acting on behalf of the entity who volunteers without compensation or the expectation of compensation to assist a local jurisdiction during an emergency or disaster, who previously registers with that jurisdiction, and who is under the direction and control of the local jurisdiction is not liable for civil damages or administrative sanctions as a result of good-faith acts or omissions by that entity or agent in rendering emergency care, advice, or assistance.

(b) An entity or an agent acting on behalf of the entity who volunteers without compensation or the expectation of compensation to assist the state during an emergency or disaster, who previously registers with a state agency, and who is under the direction and control of the state agency is not liable for civil damages or administrative sanctions as a result of good-faith acts or omissions by that entity or agent in rendering emergency care, advice, or assistance.

(c) This subdivision does not apply if the entity or agent acts in a willful and wanton or reckless manner in providing the care, advice, or assistance.

Subd. 3. Governor may establish rules. (a) The governor may establish rules in accordance with the law for the proper and efficient operation and administration of the emergency management program including methods relating to the establishment and maintenance of personnel standards on a merit basis for all employees of local emergency management agencies. However, the governor shall exercise no authority with respect to the selection, tenure of office, and compensation of any individual employed in accordance with those methods.

(b) The governor may, by rule, cooperate with the federal government as necessary to qualify for federal aid to carry out the provisions herein expressed. The governor may, by rule, also cooperate with other political units or subdivisions in establishing and maintaining personnel standards on a merit basis.

Subd. 4. Other law preserved. Nothing in this chapter shall be construed to remove any immunity from, defense to, or limitation on liability provided by the Minnesota Tort Claims Act, the Municipal Tort Claims Act, or other law.

History: 1951 c 694 s 202; Ex1959 c 13 s 1; 1963 c 660 s 3; 1985 c 248 s 70; 1996 c 344 s 10; 2005 c 150 s 3,4; 2008 c 202 s 1; 2010 c 224 s 2



Section 12.221 — MINNESOTA NATURAL DISASTER ASSISTANCE.

Subdivision 1. Disaster assistance agreement. The Division of Emergency Management may enter into an agreement with the Federal Emergency Management Agency (FEMA) for the maintenance of the Minnesota natural disaster assistance program and for administration of federal disaster assistance programs as provided for under provisions of federal law and regulation.

Subd. 2. Federal assistance for program. Under the agreement, the Federal Emergency Management Agency will provide $50,000 in federal funds annually toward the cost incurred by implementation of the natural disaster assistance program. The Division of Emergency Management shall provide two planners and the necessary equipment and facilities for project operations.

Subd. 3. Governor's authorized representative. The state director may serve as the governor's authorized representative. As such, the state director may apply for and enter into an agreement with any federal agency to accept and administer federal financial assistance made available to the state as a result of a disaster declaration. Federal money received is appropriated to the state director, who shall report its expenditure to the chairs of the house of representatives Ways and Means Committee and the appropriate senate finance committee.

Subd. 4. Subgrant agreements; state share. (a) The state director, serving as the governor's authorized representative, may enter into subgrant agreements with eligible applicants to provide federal and state financial assistance made available as a result of a disaster declaration.

(b) When state funds are used to provide the FEMA Public Assistance Program cost-share requirement for a local government, the state director must award a local government 100 percent of the nonfederal share of the local government's FEMA Public Assistance Program costs.

Subd. 5. [Repealed, 1Sp2003 c 1 art 2 s 136]

Subd. 6. Disaster assistance contingency account; appropriation. (a) A disaster assistance contingency account is created in the special revenue fund in the state treasury. Money in the disaster assistance contingency account is appropriated to the commissioner of public safety to provide:

(1) cost-share for federal assistance under section 12A.15, subdivision 1;

(2) state public disaster assistance to eligible applicants under chapter 12B;

(3) cost-share for federal assistance from the Federal Highway Administration emergency relief program under United States Code, title 23, section 125; and

(4) cost-share for federal assistance from the United States Department of Agriculture, Natural Resources Conservation Service emergency watershed protection program under United States Code, title 16, sections 2203 to 2205.

(b) For appropriations under paragraph (a), clause (1), the amount appropriated is 100 percent of any nonfederal share for state agencies and local governments. Money appropriated under paragraph (a), clause (1), may be used to pay all or a portion of the nonfederal share for publicly owned capital improvement projects.

(c) For appropriations under paragraph (a), clause (2), the amount appropriated is the amount required to pay eligible claims under chapter 12B, as certified by the commissioner of public safety.

(d) By January 15 of each year, the commissioner of management and budget shall submit a report to the chairs and ranking minority members of the house of representatives Ways and Means Committee and the senate Finance Committee detailing state disaster assistance appropriations and expenditures under this subdivision during the previous calendar year.

(e) The governor's budget proposal submitted to the legislature under section 16A.11 must include recommended appropriations to the disaster assistance contingency account. The governor's appropriation recommendations must be informed by the commissioner of public safety's estimate of the amount of money that will be necessary to:

(1) provide 100 percent of the nonfederal share for state agencies and local governments that will receive federal financial assistance from FEMA during the next biennium; and

(2) fully pay all eligible claims under chapter 12B.

(f) Notwithstanding section 16A.28:

(1) funds appropriated or transferred to the disaster assistance contingency account do not lapse but remain in the account until appropriated; and

(2) funds appropriated from the disaster assistance contingency account do not lapse and are available until expended.

History: 1978 c 661 s 1; 1987 c 71 s 2; 1993 c 176 s 1; 1996 c 344 s 11; 1997 c 12 art 3 s 1; 1998 c 386 art 2 s 9; 2014 c 312 art 7 s 3,4; 2015 c 65 art 7 s 1



Section 12.23 — FACILITIES, UTILIZATION.

In carrying out the provisions of this chapter, the governor and the governing bodies of the political subdivisions of the state shall utilize the services, equipment, supplies, and facilities of existing departments, offices, and agencies of the state and of the political subdivisions of the state to the maximum extent practicable. The officers and personnel of the departments, offices, and agencies shall cooperate with and extend services and facilities to the governor and to the emergency management organizations of the state upon request.

History: 1951 c 694 s 203; 1996 c 344 s 12



Section 12.24 — REGIONAL DISASTER OFFICES.

Subdivision 1. Authorization. The state director may create and establish such number of regional disaster offices as may be necessary to provide both administrative assistance and operational support following a disaster, and with due consideration of the plans of the federal government and of other states. The director shall designate staff for each regional disaster office who shall have primary responsibility for the organization, administration, and operation of the office.

Subd. 2. Personnel training, expenses. When the state director considers it necessary to send (1) an employee of the Division of Emergency Management or any other individual, whether or not that individual is a state employee, to a school, training or indoctrination program, or place for training or indoctrination in matter legitimately connected with emergency management, or (2) any individual, whether or not a state employee, to any place in this or another state for any purpose connected with emergency management, the state director may authorize the payment of travel expenses and reasonable subsistence for the period that the employee or other individual is required to remain at the place. These payments must be made from money appropriated to the department. Upon certification by the state director of the purpose and amount of the payment, the commissioner of management and budget shall pay the amount so certified. The stipulations in this section are subject to section 43A.18.

The state director may devise and formulate a procedure for the processing and certification of travel and subsistence expenses that allows the employee or other individual to submit monthly statements of expenses incurred during the preceding month.

History: 1951 c 694 s 204; 1953 c 745 s 6; 1969 c 1129 art 1 s 14; 1973 c 492 s 14; 1974 c 428 s 5; 1977 c 410 s 1; 1981 c 210 s 54; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 13; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 12.25 — LOCAL ORGANIZATIONS; DIRECTORS, DUTIES.

Subdivision 1. Political subdivisions; director, responsibilities. Each political subdivision shall establish a local organization for emergency management in accordance with the state emergency management program, but no town shall establish a local organization for emergency management without approval of the state director. Each local organization for emergency management must have a director appointed forthwith: in a city by the mayor, in a town by the town board, and for a public corporation organized and existing under sections 473.601 to 473.679 by its governing body. The local director is directly responsible for the organization, administration, and operation of the local organization for emergency management, subject to the direction and control of the local governing body.

Subd. 2. Counties; director, responsibilities. (a) Each county emergency management organization must have a director and one or more deputy directors. They must be appointed by the county board.

(b) A county organization for emergency management has jurisdiction throughout the county outside of a city or of a town that has a local emergency management organization.

(c) In addition to the other powers granted by this subdivision, county organizations shall:

(1) coordinate the activities of and may assist in the training of emergency management organizations of political subdivisions throughout the county;

(2) plan for the emergency operations of county government in cooperation with the county attorney, who shall give legal advice to the county organization, and with other appropriate county government officials and private sector representatives;

(3) acquire equipment necessary in connection with these activities; and

(4) expend funds provided by the county board out of general revenue funds for such purposes.

Subd. 3. Territorial limits. Each local and county organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized and, in addition, shall conduct these functions outside of its territorial limits as may be required pursuant to sections 12.23, 12.27, and 12.32 or any other applicable law.

Subd. 4. [Repealed, 1979 c 65 s 3]

Subd. 5. Common organization agreements. With approval of the state director, two or more political subdivisions may enter into agreements determining the boundaries of the geographic areas of their respective emergency management responsibilities or providing for a common emergency management organization, which for the purposes of this chapter must be a local emergency management organization.

History: 1951 c 694 s 205; 1957 c 626 s 1; 1959 c 459 s 1; 1963 c 678 s 2; 1965 c 660 s 2,3; 1973 c 123 art 5 s 7; 1Sp1981 c 4 art 1 s 3; 1996 c 344 s 14



Section 12.26 — POLITICAL SUBDIVISIONS; TAXATION, APPROPRIATIONS.

Subdivision 1. Appropriation for expenses. Each political subdivision may make appropriations in the manner provided by law for making appropriations for the ordinary expenses of the political subdivision for the payment of expenses of its local organizations for emergency management, and any local contingent of the civil air patrol.

Subd. 2. Power to tax, emergency management expenditures. To provide money for the emergency management purposes authorized by this chapter, a political subdivision may levy annually upon all taxable property in the political subdivision, except as provided in subdivision 4, a tax in excess of and over and above all taxing limitations in an amount as may be necessary to pay expenditures incurred for emergency management purposes.

Subd. 3. Power to tax, organizational equipment. (a) To provide money to purchase organizational equipment that is to be paid for in part by the federal government, a political subdivision may levy a tax upon all taxable property in the political subdivision, except as provided in subdivision 4, in excess of and over and above all taxing limitations, including those provided in subdivision 2, in an amount as may be necessary to pay its share of the cost of the organizational equipment, provided that the governor has approved the purchase.

(b) Each political subdivision that has initiated the purchase of organizational equipment may:

(1) pay into the state treasury, in trust, its share of the cost of organizational equipment required by the federal government to be paid in advance;

(2) pay into the state treasury, in trust, its share of the reimbursement of the federal government by the state as part of its share of the cost of organizational equipment purchased for the political subdivision and initially wholly paid for from the federal treasury;

(3) pay the entire cost of organizational equipment from funds derived from tax levies authorized by this section, but within the limitations of subdivision 2. Organizational equipment purchased entirely from funds of a political subdivision need not be in excess of equipment provided for normal operation of a political subdivision and may be of a type and kind usable for both local and emergency management purposes.

Subd. 4. Power to tax by county. When levied by a county, the taxes authorized in subdivisions 2 and 3, respectively, must be spread wholly and exclusively upon property within the portion of the county over which the county local organization for emergency management has jurisdiction as provided in section 12.25, subdivision 1; provided, however, that a county may levy annually a tax upon all taxable property within any city or town within the county that has a local emergency management organization.

Subd. 5. [Expired]

Subd. 6. Minneapolis, exception. Notwithstanding the limitation contained in subdivision 2, the limitation applicable to the city of Minneapolis continues at 20 cents per capita, and no levy may be made by Hennepin County on property within the city of Minneapolis pursuant to subdivision 4.

History: 1951 c 694 s 206; 1955 c 737 s 1; 1961 c 364 s 1; 1969 c 700 s 1-3; 1973 c 123 art 5 s 7; 1973 c 583 s 1,2; 1994 c 505 art 3 s 1; 1996 c 344 s 15



Section 12.27 — MUTUAL AID, ARRANGEMENTS.

Subdivision 1. Authority; organizations in Minnesota. The director of each local organization for emergency management may, in collaboration with other public and private agencies within this state, develop or cause to be developed mutual aid arrangements for reciprocal emergency management aid and assistance in an emergency or disaster too great to be dealt with unassisted. These arrangements must be consistent with the local emergency operations plan and, in time of emergency, each local organization for emergency management and its members shall render assistance in accordance with the provisions of the mutual aid arrangements.

Subd. 2. Authority; organizations in other states. The state director or the director of each local organization for emergency management may, subject to the approval of the governor, enter into mutual aid arrangements with emergency management agencies or organizations in other states for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Subd. 2a. Authority; organizations in Canadian provinces. Subject to the approval of the governor, the state director may enter into mutual aid agreements with emergency management agencies or organizations in Canadian provinces for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Subd. 3. Local delegation of authority. (a) No later than 90 days after August 1, 1996, the governing body of a political subdivision shall designate a city administrator or manager, public safety director, police chief, fire chief, public works director, or other officer who, exercising discretion and considering the needs of the political subdivision and its inhabitants, may dispatch equipment and personnel as considered necessary if a danger of fire, hazard, casualty, or another similar occurrence exists outside the political subdivision and by its suddenness it would be impractical for the governing body itself to authorize the dispatch of equipment and personnel to combat that emergency or disaster.

(b) Action under this subdivision is an act of the political subdivision. All provisions for compensation of personnel, rental of equipment, liability insurance coverage, workers' compensation insurance, and other matters pertaining to the political subdivision, its equipment, and personnel, apply in each case as if specifically authorized and directed.

(c) The officer shall end the use of equipment and personnel when the need no longer exists or earlier at the officer's discretion if it appears to be in the best interest of the political subdivision.

Subd. 4. Providing assistance to another state. At the request of another state, the governor, exercising discretion and considering the needs of this state and its inhabitants, may dispatch state equipment and personnel as deemed necessary if there is an emergency or disaster outside of this state.

The governor shall end the use of equipment and personnel when the need no longer exists or earlier at the governor's discretion if it appears to be in the best interest of the state.

History: 1951 c 694 s 207; 1988 c 422 s 1; 1996 c 344 s 16



Section 12.28 — GOVERNOR'S ORDERS, RULES; ENFORCEMENT.

Every organization for emergency management established pursuant to this chapter and its officers shall execute and enforce orders and rules as may be made by the governor under authority of this chapter or section 216C.15. Each organization must have available for inspection at its office all orders and rules made by the governor, or under the governor's authority.

History: 1951 c 694 s 208; Ex1979 c 2 s 7; 1981 c 356 s 248; 1985 c 248 s 70; 1986 c 444; 1987 c 312 art 1 s 10 subd 1; 1996 c 344 s 17



Section 12.29 — DECLARATION OF LOCAL EMERGENCY.

Subdivision 1. Authority to declare emergency. A local emergency may be declared only by the mayor of a municipality or the chair of a county board of commissioners or their legal successors. It may not be continued for a period in excess of three days except by or with the consent of the governing body of the political subdivision. Any order or proclamation declaring, continuing, or terminating a local emergency must be given prompt and general publicity and filed promptly by the chief of the local record-keeping agency of the political subdivision.

Subd. 2. Effect of declaration of emergency. A declaration of a local emergency invokes necessary portions of the response and recovery aspects of applicable local or interjurisdictional disaster plans, and may authorize aid and assistance under those plans.

Subd. 3. Interjurisdictional agencies. No interjurisdictional agency or official may declare a local emergency unless expressly authorized by the agreement under which the agency functions. However, an interjurisdictional disaster agency shall provide aid and services in accordance with the agreement under which it functions.

History: 1976 c 266 s 2; 1986 c 444; 1996 c 344 s 18



Section 12.301 — COMMUNITY DISASTER LOANS; GOVERNOR'S AUTHORITY.

Whenever, at the request of the governor, the president has declared a major disaster to exist in this state, the governor is authorized to take the following actions:

(a) Upon the governor's determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, the governor may apply to the federal government, on behalf of the political subdivision, for a loan, and receive and disburse the proceeds of the approved loan to the applicant political subdivision.

(b) The governor may determine the amount needed by an applicant political subdivision to restore or resume its governmental functions, and certify that amount to the federal government. No application amount may exceed 25 percent of the annual operating budget of the applicant for the fiscal year in which the major disaster occurs.

(c) The governor may recommend to the federal government, based upon the governor's review, the cancellation of all or any part of repayment when, in the first three full fiscal year period following the major disaster, the revenues of the political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character.

History: 1976 c 266 s 3; 1986 c 444; 1996 c 344 s 19



Section 12.31 — NATIONAL SECURITY OR PEACETIME EMERGENCY; DECLARATION.

Subdivision 1. Declaration of national security emergency. When information from the President of the United States, the Federal Emergency Management Agency, the Department of Defense, or the National Warning System indicates the imminence of a national security emergency within the United States, which means the several states, the District of Columbia, and the Commonwealth of Puerto Rico, or the occurrence within the state of Minnesota of a major disaster from enemy sabotage or other hostile action, the governor may, by proclamation, declare that a national security emergency exists in all or any part of the state. If the legislature is then in regular session or, if it is not, if the governor concurrently with the proclamation declaring the emergency issues a call convening immediately both houses of the legislature, the governor may exercise for a period not to exceed 30 days the powers and duties conferred and imposed by sections 12.31 to 12.37 and 12.381. The lapse of these emergency powers does not, as regards any act occurring or committed within the 30-day period, deprive any person, political subdivision, municipal corporation, or body politic of any right to compensation or reimbursement that it may have under this chapter.

Subd. 2. Declaration of peacetime emergency. (a) The governor may declare a peacetime emergency. A peacetime declaration of emergency may be declared only when an act of nature, a technological failure or malfunction, a terrorist incident, an industrial accident, a hazardous materials accident, or a civil disturbance endangers life and property and local government resources are inadequate to handle the situation. If the peacetime emergency occurs on Indian lands, the governor or state director of emergency management shall consult with tribal authorities before the governor makes such a declaration. Nothing in this section shall be construed to limit the governor's authority to act without such consultation when the situation calls for prompt and timely action. When the governor declares a peacetime emergency, the governor must immediately notify the majority and minority leaders of the senate and the speaker and majority and minority leaders of the house of representatives. A peacetime emergency must not be continued for more than five days unless extended by resolution of the Executive Council up to 30 days. An order, or proclamation declaring, continuing, or terminating an emergency must be given prompt and general publicity and filed with the secretary of state.

(b) By majority vote of each house of the legislature, the legislature may terminate a peacetime emergency extending beyond 30 days. If the governor determines a need to extend the peacetime emergency declaration beyond 30 days and the legislature is not sitting in session, the governor must issue a call immediately convening both houses of the legislature. Nothing in this section limits the governor's authority over or command of the National Guard as described in the Military Code, chapters 190 to 192A, and required by the Minnesota Constitution, article V, section 3.

Subd. 3. Effect of declaration of peacetime emergency. A declaration of a peacetime emergency in accordance with this section authorizes the governor to exercise for a period not to exceed the time specified in this section the powers and duties conferred and imposed by this chapter for a peacetime emergency and invokes the necessary portions of the state emergency operations plan developed pursuant to section 12.21, subdivision 3, relating to response and recovery aspects and may authorize aid and assistance under the plan.

History: 1951 c 694 s 301; 1959 c 34 s 1; 1961 c 561 s 5; 1979 c 65 s 2; 1986 c 444; 1996 c 344 s 20; 1999 c 250 art 2 s 1; 2001 c 7 s 3; 2002 c 402 s 7-9,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 5,6,14



Section 12.32 — GOVERNOR'S ORDERS AND RULES, EFFECT.

Orders and rules promulgated by the governor under authority of section 12.21, subdivision 3, clause (1), when approved by the Executive Council and filed in the Office of the Secretary of State, have, during a national security emergency, peacetime emergency, or energy supply emergency, the full force and effect of law. Rules and ordinances of any agency or political subdivision of the state inconsistent with the provisions of this chapter or with any order or rule having the force and effect of law issued under the authority of this chapter, is suspended during the period of time and to the extent that the emergency exists.

History: 1951 c 694 s 302; Ex1979 c 2 s 8; 1985 c 248 s 70; 1996 c 344 s 21; 2002 c 402 s 12,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 7,14



Section 12.33 — ASSISTANCE BETWEEN POLITICAL SUBDIVISIONS.

Subdivision 1. Authority of governor. When the public interest requires it because of an imminent emergency, the governor may authorize and direct the police, firefighting, health, or other force of a political subdivision, called the sending political subdivision, to go to the assistance of another political subdivision, called the receiving political subdivision, and to take and use the personnel, equipment, and supplies of the sending political subdivision as the governor may direct.

Subd. 2. Effect. While engaged in the activities described in subdivision 1, the officers and members of those forces have the same powers, duties, rights, privileges, and immunities as if they were performing like service in the sending political subdivision and are considered to be acting within the scope of and in the course of their regular employment, as employees of the sending political subdivision.

Subd. 3. Reimbursement by local government receiving assistance. The receiving political subdivision shall reimburse the sending political subdivision for the supplies used and the compensation paid to the officers and members of the forces furnished, during such time as the rendition of aid prevents them from performing their duties in the sending political subdivision, for the actual traveling and maintenance expenses of the officers and members while so engaged. A claim for loss, damage, or expense in using equipment or supplies or for additional expenses incurred in operating or maintaining them must not be allowed unless within 90 days after the loss, damage, or expense is sustained or incurred an itemized notice of it, verified by an officer or employee of the municipality having knowledge of the facts, is filed with the clerk of the receiving political subdivision.

Subd. 4. Reimbursement by state. It is the policy of the state to reimburse the sending political subdivision for loss or damage to equipment used outside of the corporate limits of the sending political subdivision and to reimburse the sending political subdivision for additional expenses incurred in operating and maintaining the equipment outside of its corporate limits. A claim for loss, damage, or expense in using equipment or for additional expenses incurred in operating or maintaining the equipment must not be allowed unless within 90 days after it is sustained or incurred an itemized notice of the claim, verified by an officer or employee of the sending political subdivision having knowledge of the facts, is filed with the state director.

History: 1951 c 694 s 303; 1986 c 444; 1996 c 344 s 22; 1999 c 86 art 1 s 5



Section 12.331 — LOCAL ASSISTANCE BETWEEN POLITICAL SUBDIVISIONS.

Subdivision 1. Authority between political subdivisions. When the public interest requires it because of an emergency, a political subdivision may request the assistance of another political subdivision. Upon receiving such a request, a political subdivision, called the "sending political subdivision," may go to the assistance of the requesting political subdivision, called the "receiving political subdivision." The receiving political subdivision may accept and use the personnel, equipment, and supplies of the sending political subdivision as agreed upon by both political subdivisions.

Subd. 2. Responsibility for use of personnel, equipment, supplies. (a) Unless there is a written agreement between the political subdivisions establishing the rules for conducting these activities, the provisions of paragraphs (b) to (e) shall apply while the political subdivisions are engaged in the activities described in subdivision 1.

(b) For the purposes of worker's compensation insurance, the employees, officers, and members of the sending political subdivision have the same powers, duties, rights, privileges, and immunities as if they were performing similar services in the sending political subdivision and are considered to be acting within the scope of and in the course of their regular employment, as employees of the sending political subdivision.

(c) For the purposes of chapter 466, the employees and officers of the sending political subdivision are deemed to be employees, as defined in section 466.01, subdivision 6, of the receiving political subdivision.

(d) The sending political subdivision shall be responsible for any damages to its equipment.

(e) The receiving political subdivision shall reimburse the sending political subdivision for the supplies used and the compensation paid to the officers and members of the forces furnished, during the time when the rendition of aid prevents them from performing their duties in the sending political subdivision, and for the actual travel and maintenance expenses of the officers and members while so engaged. A claim for loss, damage, or expense in using equipment or supplies or for additional expenses incurred in operating or maintaining them must not be allowed unless within 90 days after the loss, damage, or expense is sustained or incurred, an itemized notice of it, verified by an officer or employee of the municipality having knowledge of the facts, is filed with the clerk of the receiving political subdivision.

Subd. 3. Retroactive effect. Notwithstanding other laws this section is effective retroactive to March 29, 1998.

History: 1998 c 383 s 19



Section 12.34 — ASSISTANCE REQUIRED; COMPENSATION FOR PROPERTY TAKEN; PENALTY.

Subdivision 1. Emergency powers. When necessary to save life, property, or the environment during a national security emergency or during a peacetime emergency, the governor, the state director, or a member of a class of members of a state or local emergency management organization designated by the governor, may:

(1) require any person, except members of the federal or state military forces and officers of the state or a political subdivision, to perform services for emergency management purposes as directed by any of the persons described above; and

(2) commandeer, for emergency management purposes as directed by any of the persons described above, any motor vehicles, tools, appliances, medical supplies, or other personal property and any facilities.

Subd. 2. Compensation. The owner of commandeered property must be promptly paid just compensation for its use and all damages done to the property while so used for emergency management purposes. The governor or the governing body of the political subdivision concerned, respectively, according to the use of the property, shall make a formal order determining the amount of compensation. The owner may appeal to the district court of the county in which the property was commandeered if, within 30 days from the date of the order, the owner serves upon the governor or the political subdivision concerned and files with the court administrator of the district court a written notice of appeal setting forth the order appealed from and, in detail, the amount claimed as compensation. Upon appeal, the issue is the amount of damages to which the appellant is entitled. It may be noticed for trial as in the case of a civil action and the court may require other parties to be joined and to plead when necessary to a proper determination of the questions involved. The cause must be tried without a jury de novo and the court shall determine the damages and the person or persons entitled to them. Except as herein otherwise provided, the trial must be conducted and the cause disposed of according to the rules applicable to civil actions in the district court. The court in its discretion may award to the prevailing party the costs and disbursements of the appeal.

Subd. 3. Penalty. An able-bodied person required to perform services for emergency management who refuses, neglects, or otherwise fails to perform the services required under subdivision 1 is guilty of a misdemeanor and must be punished by imprisonment in the county jail for not less than ten days or more than 90 days.

History: 1951 c 694 s 304; 1963 c 660 s 4; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1996 c 344 s 23; 2002 c 402 s 13,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 8,14



Section 12.35 — ACTIVATING EMERGENCY RESPONSE PERSONNEL.

Subdivision 1. [Repealed by amendment, 1996 c 344 s 24]

Subd. 2. Personnel rights, duties, privileges. Emergency response personnel, while activated by the state, are considered state employees and have the powers, duties, rights, privileges, and immunities provided by law for the employees of this state.

Subd. 3. Local government reimbursement; emergency response. The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of employees of the political subdivision while they are activated by the state director as emergency response personnel. Reimbursement must also be provided for all payments for death, disability, or injury in the course of duty, and for all losses of or damage to supplies and equipment of the political subdivision resulting from the operations of the emergency response personnel.

Subd. 3a. Local government reimbursement; training. The state shall also reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of employees of the political subdivision while they are activated by the state director in order to participate in specifically authorized training and exercises.

Subd. 4. Reimbursement of other state. When emergency management personnel of another state render aid in Minnesota pursuant to the orders of the governor of its home state, and upon the request of the governor of Minnesota, this state shall reimburse the other state for (1) the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of the personnel of the other state while rendering aid as emergency management personnel, (2) all payments for death, disability, or injury of those personnel incurred in the course of rendering that aid, and (3) all losses of or damage to supplies and equipment of the other state, or a governmental subdivision of the other state, resulting from the rendering of aid; provided, that the laws of the other state contain provisions substantially similar to this section.

Subd. 5. [Repealed by amendment, 1996 c 344 s 24]

History: 1951 c 694 s 305; 1996 c 344 s 24



Section 12.351 — SPECIALIZED EMERGENCY RESPONSE TEAM.

The state director of the Division of Homeland Security and Emergency Management shall determine if, in response to an emergency or disaster, activation of a specialized emergency response team for deployment to any political subdivision is in the public interest. If so, the state director may activate a team. When activated by the state director, team members not employed by any political subdivision struck by the emergency or disaster are deemed employees of the state for purposes of workers' compensation and tort claim defense and indemnification. The provisions of chapter 176 and other applicable statutes must be followed for purposes of calculating workers' compensation benefits.

History: 2009 c 59 art 5 s 2



Section 12.36 — GOVERNOR'S POWERS TO FAST PROVIDE EMERGENCY AID.

(a) The governor, during an emergency or disaster and notwithstanding any other law, may:

(1) enter into contracts and incur obligations necessary to combat the disaster by protecting the health and safety of persons and the safety of property and by providing emergency assistance to the victims of the disaster; and

(2) exercise the powers vested by this subdivision in the light of the exigencies of the disaster without compliance with time-consuming procedures and formalities prescribed by law pertaining to:

(i) the performance of public work;

(ii) entering into contract;

(iii) incurring of obligations;

(iv) employment of temporary workers;

(v) rental of equipment;

(vi) purchase of supplies and materials, for example, but not limited to, publication of calls for bids;

(vii) provisions of the Civil Service Act and rules;

(viii) provisions relating to low bids; and

(ix) requirements for the budgeting and allotment of funds.

(b) All contracts must be in writing, executed on behalf of the state by the governor or a person delegated by the governor in writing so to do, and must be promptly filed with the commissioner of management and budget, who shall forthwith encumber funds appropriated for the purposes of the contract for the full contract liability and certify thereon that the encumbrance has been made.

History: 1951 c 694 s 306; 1973 c 492 s 14; 1986 c 444; 1996 c 344 s 25; 2009 c 101 art 2 s 109



Section 12.37 — POLITICAL SUBDIVISION'S POWERS TO FAST PROVIDE EMERGENCY AID.

During an emergency or disaster, each political subdivision, notwithstanding any statutory or charter provision to the contrary, and through its governing body acting within or without the corporate limits of the political subdivision, may:

(1) enter into contracts and incur obligations necessary to combat the disaster by protecting the health and safety of persons and property and by providing emergency assistance to the victims of the disaster; and

(2) exercise the powers vested by this subdivision in the light of the exigencies of the disaster without compliance with time-consuming procedures and formalities prescribed by law pertaining to:

(i) the performance of public work;

(ii) entering into contracts;

(iii) incurring of obligations;

(iv) employment of temporary workers;

(v) rental of equipment;

(vi) purchase of supplies and materials;

(vii) limitations upon tax levies; and

(viii) the appropriation and expenditure of public funds, for example, but not limited to, publication of ordinances and resolutions, publication of calls for bids, provisions of civil service laws and rules, provisions relating to low bids, and requirements for budgets.

History: 1951 c 694 s 307; 1957 c 171 s 1; 1996 c 344 s 26; 1999 c 250 art 2 s 2; 2003 c 2 art 1 s 2



Section 12.38 — STATE AGENCIES; TEMPORARY WAIVER OF FEES.

Notwithstanding any law to the contrary, a state agency as defined in section 16B.01, subdivision 2, with the approval of the governor, may waive fees that would otherwise be charged for agency services. The waiver of fees must be confined to geographic areas within a presidentially declared disaster area, and to the minimum periods of time necessary to deal with the emergency situation. The requirements of sections 14.055 and 14.056 do not apply to a waiver made under this section. The agency must promptly report the reasons for and the impact of any suspended fees to the chairs of the legislative committees that oversee the policy and budgetary affairs of the agency.

History: 1Sp2001 c 5 art 20 s 1; 2016 c 158 art 1 s 5



Section 12.381 — SAFE DISPOSITION OF DEAD HUMAN BODIES.

Subdivision 1. Powers for safe disposition. Notwithstanding chapter 149A and Minnesota Rules, chapter 4610, in connection with deaths related to a declared emergency, the governor may:

(1) direct measures to provide for the safe disposition of dead human bodies as may be reasonable and necessary for emergency response. Measures may include, but are not limited to, transportation, preparation, temporary mass burial and other interment, disinterment, and cremation of dead human bodies. Insofar as the emergency circumstances allow, the governor shall respect the religious rites, cultural customs, family wishes, and predeath directives of a decedent concerning final disposition. The governor may limit visitations or funeral ceremonies based on public health risks;

(2) consult with coroners and medical examiners, take possession or control of any dead human body, and order an autopsy of the body; and

(3) request any business or facility authorized to embalm, bury, cremate, inter, disinter, transport, or otherwise provide for disposition of a dead human body under the laws of this state to accept any dead human body or provide the use of its business or facility if the actions are reasonable and necessary for emergency management purposes and are within the safety precaution capabilities of the business or facility.

Subd. 2. Identification of bodies; data classification. (a) A person in charge of the body of a person believed to have died due to a declared emergency shall maintain a written record of the body and all available information to identify the decedent, the circumstances of death, and disposition of the body. If a body cannot be identified, a qualified person shall, prior to disposition and to the extent possible, take fingerprints and one or more photographs of the remains and collect a DNA specimen from the body.

(b) All information gathered under this subdivision, other than data required for a death certificate under Minnesota Rules, part 4601.2550, shall be death investigation data and shall be classified as nonpublic data according to section 13.02, subdivision 9, or as private data on decedents according to section 13.10, subdivision 1. Death investigation data are not medical examiner data as defined in section 13.83. Data gathered under this subdivision shall be promptly forwarded to the commissioner of health. The commissioner may only disclose death investigation data to the extent necessary to assist relatives in identifying decedents or for public health or public safety investigations.

History: 2002 c 402 s 14,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 9,14



Section 12.39 — INDIVIDUAL TREATMENT; NOTICE, REFUSAL, CONSEQUENCE.

Subdivision 1. Refusal of treatment. Notwithstanding laws, rules, or orders made or promulgated in response to a national security emergency or peacetime emergency, individuals have a fundamental right to refuse medical treatment, testing, physical or mental examination, vaccination, participation in experimental procedures and protocols, collection of specimens, and preventive treatment programs. An individual who has been directed by the commissioner of health to submit to medical procedures and protocols because the individual is infected with or reasonably believed by the commissioner of health to be infected with or exposed to a toxic agent that can be transferred to another individual or a communicable disease, and the agent or communicable disease is the basis for which the national security emergency or peacetime emergency was declared, and who refuses to submit to them may be ordered by the commissioner to be placed in isolation or quarantine according to parameters set forth in sections 144.419 and 144.4195.

Subd. 2. Information given. Before performing examinations, testing, treatment, or vaccination of an individual under subdivision 1, a health care provider shall notify the individual of the right to refuse the examination, testing, treatment, or vaccination, and the consequences, including isolation or quarantine, upon refusal.

History: 2002 c 402 s 15,21; 2004 c 279 art 11 s 7; 2005 c 149 s 7; 2005 c 150 s 10,14



Section 12.42 — OUT-OF-STATE LICENSE HOLDERS; POWERS, DUTIES.

During a declared emergency, a person who holds a license, certificate, or other permit issued by a state of the United States, the District of Columbia, or a province of Canada evidencing the meeting of qualifications for professional, mechanical, or other skills, may render aid involving those skills in this state when such aid is requested by the governor to meet the needs of the emergency. The license, certificate, or other permit of the person, while rendering aid, has the same force and effect as if issued in this state, subject to such limitations and conditions as the governor may prescribe.

History: 1951 c 694 s 402; 1996 c 344 s 27; 2005 c 150 s 11



Section 12.43 — SUBVERSIVES; HIRING, USING; OATH.

No person may be employed or associated in any capacity in an emergency management organization established under this chapter who advocates or has advocated a change by force or violence in the constitutional form of the Government of the United States or in this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for emergency management shall, before entering upon any duties, take an oath, in writing, before a person authorized to administer oaths in this state, which must be substantially as follows:

"I, .........., do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of ..... against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the Government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of emergency management organization), I will not advocate nor become a member of any political party or organization that advocates the overthrow of the Government of the United States, or of this state, by force or violence."

History: 1951 c 694 s 403; 1953 c 745 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 28



Section 12.44 — POLITICAL ACTIVITIES.

No organization for emergency management established under the authority of this chapter shall participate in any form of political activity, nor be employed directly or indirectly for political purposes, nor be employed in a legitimate labor dispute.

History: 1951 c 694 s 404; 1996 c 344 s 29



Section 12.45 — VIOLATIONS, PENALTIES.

Unless a different penalty or punishment is specifically prescribed, a person who willfully violates a provision of this chapter or a rule or order having the force and effect of law issued under authority of this chapter is guilty of a misdemeanor and upon conviction must be punished by a fine not to exceed $1,000, or by imprisonment for not more than 90 days.

History: 1951 c 694 s 405; 1985 c 248 s 70; 1996 c 344 s 30; 2004 c 228 art 1 s 72



Section 12.46 — LIMITATION OF POWERS.

Nothing in this chapter authorizes the governor or the director:

(1) by subpoena or otherwise to require any person to appear before any person or to produce any records for inspection by any person, or to examine any person under oath; and

(2) to remove summarily from office any person, other than a person appointed under this chapter, except as now provided by law or as herein specifically authorized.

History: 1951 c 694 s 406; 1986 c 444; 1996 c 344 s 31



Section 12.61 — TEMPORARY MEDICAL CARE FACILITIES; LIABILITY.

Subdivision 1. Definitions. For purposes of this section:

(a) "Emergency plan" includes:

(i) any plan for managing an emergency threatening public health developed by the commissioner of health or a local public health agency;

(ii) any plan for managing an emergency threatening public health developed by one or more hospitals, clinics, nursing homes, or other health care facilities or providers and approved by the commissioner of health or local public health agency in consultation with emergency management officials; or

(iii) any provision for assistance by out-of-state responders under interstate or international compacts, including but not limited to the Emergency Management Assistance Compact.

(b) "Regional hospital system" means all hospitals in one of the hospital bioterrorism preparedness program geographic regions of the state set forth in the most recent hospital preparedness plan available on the Department of Health Web site at www.health.state.mn.us/oep.

(c) "Responder" means any person or organization whether paid or volunteer that provides health care or other health-related services in an emergency including, but not limited to, physicians, physician assistants, registered and other nurses, certified nursing assistants, or other staff within a health care provider organization, pharmacists, chiropractors, dentists, emergency medical technicians, members of a specialized medical response unit, laboratory technicians, morticians, registered first responders, mental health professionals, hospitals, nursing and boarding care facilities, home health care agencies, other long-term care providers, medical and dental clinics, medical laboratories, and ambulance service personnel, dispatch services, and persons not registered as first responders but affiliated with a medical response unit and dispatched to the scene of an emergency by a public safety answering point or licensed ambulance service.

Subd. 2. Emergency executive order. (a) During a national security emergency or a peacetime emergency declared under section 12.31, the governor may issue an emergency executive order upon finding that the number of seriously ill or injured persons exceeds the emergency hospital or medical transport capacity of one or more regional hospital systems and that care for those persons has to be given in temporary care facilities.

(b) During the effective period of the emergency executive order, a responder in any impacted region acting consistent with emergency plans is not liable for any civil damages or administrative sanctions as a result of good-faith acts or omissions by that responder in rendering emergency care, advice, or assistance. This section does not apply in case of malfeasance in office or willful or wanton actions.

History: 2005 c 150 s 12






Chapter 12A — NATURAL DISASTER; STATE ASSISTANCE

Section 12A.01 — STATE RESPONSE TO NATURAL DISASTER.

This chapter provides a framework and procedures for state agencies to assist communities to recover from a natural disaster for areas of Minnesota that are included in a presidential declaration of major disaster.

History: 2008 c 247 s 1



Section 12A.02 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Appropriation. "Appropriation" means an appropriation provided in law specifically to implement this chapter, including but not limited to a statutory appropriation to provide the required cost-share for federal disaster assistance under section 12.221.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the agency named in the section, unless otherwise specified.

Subd. 4. Disaster. "Disaster" means a presidential declaration of major disaster and the event or events cited in the declaration.

Subd. 5. Disaster area. "Disaster area" means the area of Minnesota included in a presidential declaration of major disaster whether included in the original declaration or added later by federal government action.

Subd. 6. Local government. "Local government" has the meaning given in section 12.03, subdivision 5d.

Subd. 7. Nonfederal share. "Nonfederal share" means that portion of total FEMA Public Assistance Program costs that is no more than 25 percent and is not eligible for FEMA reimbursement.

History: 2008 c 247 s 2; 2014 c 312 art 7 s 5-7



Section 12A.03 — STATE ASSISTANCE.

Subdivision 1. Appropriations in law. Appropriations for programs and projects under this chapter must be made in law. Appropriations from the bond proceeds fund must be spent to acquire and to better publicly owned land and buildings and other public improvements of a capital nature. All appropriations must be used to assist communities within the disaster area to recover.

Subd. 2. State assistance for disaster costs not eligible for federal assistance. State assistance under this chapter may be made available for relief in a disaster area for costs that are not eligible for assistance through the FEMA Public Assistance Program or the FEMA Individual Assistance Program, and may not duplicate or replace assistance available from other federal government agencies, including the Small Business Administration, private insurance, or flood insurance.

Subd. 3. Nonduplication of federal assistance. State assistance may not duplicate or supplement eligible FEMA Public Assistance Program assistance. For eligible Public Assistance Program costs, any state cost-share money made available for that assistance must be disbursed by the Department of Public Safety to a state agency, local government, or other applicant. State assistance distributed by a state agency, other than the Department of Public Safety, to a local government or other applicant for disaster costs that are eligible for FEMA Public Assistance Program assistance constitutes an advance of funds. Such advances must be repaid to the applicable state agency when the applicant has received the FEMA Public Assistance Program assistance, and whatever state cost-share money may be made available for that assistance, from the Department of Public Safety.

Subd. 4. Reporting. A commissioner who provides non-FEMA Public Assistance Program grants or other assistance under this chapter to local government units or eligible entities must report to the appropriate finance chairs in the house of representatives and the senate on the criteria and requirements used by local government units or their agencies in the grants, loans, or assistance programs.

Subd. 5. Transfers. Unused general fund money appropriated for a project or program in this chapter may be transferred, for assistance in the disaster area, to another program or project funded in this chapter. Appropriation transfers must be used to cover unmet needs in a program or project under this chapter. The commissioner of management and budget must approve all transfers under this section and must report each transfer to the chairs of the senate Finance Committee and house of representatives Ways and Means Committee.

History: 2008 c 247 s 3; 2009 c 101 art 2 s 109; 2014 c 312 art 7 s 8



Section 12A.04 — AGRICULTURE.

The commissioner of agriculture may use state appropriations for disaster assistance. The commissioner, in consultation with the chairs of the house of representatives and senate committees with responsibility for agriculture finance, must develop eligibility criteria to distribute disaster assistance to affected agricultural producers according to need. Assistance may be provided for, but is not limited to, the following: livestock investment grants, organic certification assistance, forage production loss offsets for livestock producers, no-interest disaster recovery loans, other costs related to the disaster, and mental health counseling support to farm families and business operators through farm business management programs. To be eligible for disaster assistance under this section, a producer must operate an agricultural operation in the disaster area.

History: 2008 c 247 s 4; 2012 c 187 art 1 s 2



Section 12A.05 — BOARD OF WATER AND SOIL RESOURCES.

Subdivision 1. Reinvest in Minnesota (RIM) conservation easements. The Board of Water and Soil Resources (board) may use appropriations to acquire easements from landowners on marginal or damaged lands in the disaster area to provide flood attenuation, to restore and protect soil and water resources, and to support related fish and wildlife habitat as provided in section 103F.515.

The board may use appropriations, as provided in law, to implement the program.

Subd. 2. Erosion and sediment control, water quality and watershed protection projects. The board may establish a disaster recovery program and use appropriations to install, repair, or rehabilitate erosion and sediment control and water quality and watershed protection projects in the disaster area.

The board may use appropriations, as provided in law, to implement the disaster recovery program and to address critical conservation problems resulting from the disaster that are funded in whole or in part with state sources, to the extent that combined federal and state funding does not exceed 100 percent.

Subd. 3. Waivers and extensions authorized. The board may waive the provisions of Minnesota Rules, chapter 8400, in the disaster area on land damaged by the disaster. All existing grant agreements in the disaster area may be extended for up to two years.

History: 2008 c 247 s 5; 2010 c 382 s 2; 2011 c 67 s 1; 2012 c 187 art 1 s 3



Section 12A.06 — EDUCATION.

Subdivision 1. Disaster enrollment impact aid. As used in this section, "commissioner" means the commissioner of education. The commissioner may pay disaster enrollment impact aid to a school district in an amount set in law times the number of adjusted pupil units lost as a result of the disaster. An eligible district must provide to the commissioner documentation of the number of pupils in average daily membership lost by grade level as a result of the disaster.

Subd. 2. Disaster relief facilities grant. The commissioner may make grants to an eligible district for the costs of facilities cleanup, repair, and replacement that are related to the disaster and are not covered by the district's insurance settlement or through federal agency payments. Before a grant is awarded, the eligible school district must provide the commissioner with information as requested.

Subd. 3. Disaster relief operating grant. The commissioner may make grants to an eligible district for additional school operating costs related to the disaster that are not covered by the district's insurance settlement or through Federal Emergency Management Agency payments. Before a grant is awarded, the eligible school district must provide the commissioner with information as requested.

Subd. 4. Pupil transportation aid. The commissioner may make grants to eligible districts for the increased costs associated with transporting students as a result of the disaster.

History: 2008 c 247 s 6; 2011 c 67 s 2; 2012 c 187 art 1 s 4



Section 12A.07 — EMPLOYMENT AND ECONOMIC DEVELOPMENT.

Subdivision 1. Minnesota investment fund. As used in this section, "commissioner" means the commissioner of employment and economic development. The commissioner may use state appropriations for grants to local units of government for locally administered grants or loan programs as provided in this section for assistance to eligible organizations directly and adversely affected by the disaster. Funds may be used only to address physical damage to buildings and such personal property as machinery, equipment, fixtures, and furniture. A loan may not duplicate or replace equivalent assistance available from insurance, other organizations, or government agencies.

Subd. 2. Assistance. Criteria and requirements must be locally established with the approval of the commissioner. Local plans must specify the type of assistance to be provided to eligible organizations. Within the limits of the available grant amounts, assistance may be provided as loans with or without interest and as forgivable loans. The criteria must, at a minimum, specify that an organization receiving a forgivable loan must remain in the local community a minimum of five years after the date of the loan, after which the amount of loan forgiveness must follow a schedule provided by the commissioner for an additional five years. Loans made under this section must not be used to refinance debt that existed on the date of the disaster. Repayment of loan amounts is made to the local community consistent with subdivision 6. All assistance awards under this section must meet the requirements of section 116J.8731, subdivision 8.

Subd. 3. Eligible organizations. Assistance through a local grant agreement may be provided to businesses, cooperatives, utilities, and nonprofit organizations including, but not limited to, those that provide residential, health care, child care, social, or other services on behalf of the Department of Human Services to residents of the disaster area.

Subd. 4. Use of national emergency grant. The expenditure of any national emergency grant from the United States Department of Labor for a disaster is approved and the amount of the grant is appropriated to the commissioner for the purposes for which it was received.

To ensure the efficient use of disaster money, the commissioner must encourage contractors working on projects funded under this chapter to hire employees who are available through a grant under this subdivision, to the extent practicable.

Subd. 5. Waivers authorized. For the purposes of subdivisions 1 to 4, sections 116J.8731, subdivisions 3, 4, 5, and 7; 116J.993; 116J.994; and 116J.995 are waived. Businesses that receive grants or loans under this subdivision must set goals for jobs retained and wages paid within the disaster area.

Subd. 6. Repayments. Any repayments of loans to the local government unit under this section shall be forwarded to the commissioner and deposited in the disaster contingency account in section 116J.8731, subdivision 8.

History: 2008 c 247 s 7; 2011 c 67 s 3,4; 2012 c 187 art 1 s 5; 1Sp2012 c 1 art 1 s 17,18



Section 12A.08 — HEALTH.

Subdivision 1. Commissioner responsibilities. As used in this section, "commissioner" means the commissioner of health. In disaster-affected communities, the commissioner may provide for necessary assessment and evaluation of the following: access to health care; mental health concerns and needs; infectious disease concerns; indoor environments of public and nonprofit buildings and facilities including nursing homes and mass care facilities; food safety, lodging and shelter; public swimming pools; community and other drinking water systems; and private drinking water supply wells.

Subd. 2. Public health. The commissioner may take necessary steps to remediate the effects of a disaster to ensure public health is maintained.

Subd. 3. Implementation. To implement the requirements of this section, the commissioner may cooperate with private health care providers and facilities and community health boards as defined in section 145A.02, provide grants to assist community health boards, use volunteer services of individuals qualified to provide public health services, and enter into cooperative or mutual aid agreements to provide public health services.

History: 2008 c 247 s 8; 2012 c 187 art 1 s 6; 2015 c 21 art 1 s 109



Section 12A.09 — HOUSING FINANCE.

Subdivision 1. Economic development and housing challenge. The economic development and housing challenge program under section 462A.33 may provide for housing assistance in the disaster area as provided in this section.

Subd. 2. Assistance. Within the limits of state appropriations, assistance is provided to homeowners and rental property owners as forgivable loans up to a maximum set in law. Loans may be used for capital improvements to housing damaged by the disaster, including rehabilitation, replacement on the owner's site, or replacement on a different site within the disaster area. Loans are forgiven for owner-occupied housing if the home remains the borrower's primary residence for a period of time determined by the Housing Finance Agency to encourage continued residence in the community after the date of the loan. Loans are forgiven for rental properties if the rents remain affordable to the local work force for at least ten years after the date of the loan. The Housing Finance Agency may set income limits in excess of the limits established in section 462A.33, subdivision 5. Eligible applicants for assistance under this subdivision must apply for and accept assistance from federal programs.

Subd. 3. Capacity building grants. Grants may be made under section 462A.21, subdivision 3b, to local units of government, including regional consortia, in the disaster area and nonprofit organizations working in the disaster area to assess housing and related needs, develop and implement community or regional plans to meet those needs, and provide capacity to implement recovery plans.

Subd. 4. Waivers authorized. For assistance under subdivision 2, the requirements of section 462A.33, subdivision 3, and Minnesota Rules, parts 4900.3632 and 4900.3634, subpart 4, are waived.

Subd. 5. Repayments. Any repayments of loans made under this section must be deposited in the Housing Finance Agency's disaster relief contingency fund established in section 462A.21, subdivision 29.

History: 2008 c 247 s 9; 2011 c 67 s 5; 2012 c 187 art 1 s 7; 1Sp2012 c 1 art 1 s 19



Section 12A.10 — HUMAN SERVICES.

Subdivision 1. Costs eligible for payment. As used in this section, "commissioner" means the commissioner of human services. Notwithstanding the limitations of section 12A.01 and the requirement in section 12A.03 that all appropriations must be used to assist with recovery, the commissioner may pay parties under contract, provider agreement, or other arrangement with the commissioner as of the date of a natural disaster, or the date when action was taken in anticipation of a possible natural disaster or other event that threatens the health and safety of individuals served by a program that receives funding from medical assistance for the costs of evacuation, transportation, medical, remedial, or personal care services provided to vulnerable residents. Costs eligible for payment under this section are those necessary to ensure the health and safety of medical assistance recipients during and up to 60 days following the disaster. Only costs that are not already paid for by another source are eligible. The commissioner may make payments for documented incremental costs incurred by a party, may determine an estimate of the costs at the sole discretion of the commissioner, or may use a combination of these two methods. If after receiving payment from the commissioner for a documented cost, the provider is able to acquire payment from another source for that cost, the provider shall reimburse the commissioner in the amount paid.

Subd. 2. Payment in residential program. In a residential program, the commissioner shall make payment under this section based on an allocation of costs as determined under subdivision 1 between medical assistance recipients and all other residents. The allocation must not be done in a nursing facility. In a nursing facility the commissioner shall pay all of the costs determined under subdivision 1.

Subd. 3. Source of payment. The commissioner shall pay costs under this section using money appropriated for medical assistance and shall seek federal cost sharing to the extent permitted under the Medicaid state plan or under waivers granted by the federal Centers for Medicare and Medicaid Services.

Subd. 4. Nursing home bed layaway. In consultation with the commissioner of human services, the commissioner of health may waive timelines specified in section 144A.071, subdivision 4b, at any time when a partial or complete evacuation occurs in response to a natural disaster, a possible natural disaster, or another event that threatens the health and safety of residents of a nursing home. For a nursing home placing beds in or removing them from layaway under this subdivision, property payment rates must not be adjusted.

History: 2008 c 247 s 10; 2009 c 93 art 2 s 14; 2011 c 22 art 1 s 1; 2011 c 67 s 6; 2012 c 187 art 1 s 8,75



Section 12A.11 — MINNESOTA HISTORICAL SOCIETY.

The Minnesota Historical Society may use state appropriations for the costs of cleanup, renovation, repair, and replacement of historic structures or other historic resources damaged by the disaster.

History: 2008 c 247 s 11



Section 12A.12 — NATURAL RESOURCES.

Subdivision 1. Facility and natural resource damage. As used in this section, "commissioner" means the commissioner of natural resources. The commissioner may use state appropriations to rehabilitate and replace state facilities damaged by the disaster and to restore natural resources in the disaster area.

Subd. 2. Flood hazard mitigation grants. The commissioner may use state appropriations for the state's share of flood hazard mitigation grants for capital improvements to prevent or alleviate flood damage under section 103F.161 in the disaster area. The commissioner shall determine project priorities, as appropriate, based on need.

To the extent that the cost of a project funded under this subdivision in a given municipality exceeds two percent of the median household income in the municipality, multiplied by the number of households in the municipality, the commissioner may also use the appropriation for the local share of the project.

Subd. 3. Debris removal; public waters. The commissioner may use appropriations for expenditures in the disaster area, including removing flood debris from public waters and installing and repairing flood warning gauges.

Subd. 3a. Dam renovation and removal. The commissioner may use appropriations to provide cost share for renovating or removing publicly owned dams in the disaster area under sections 103G.511 and 103G.515.

Subd. 4. Waivers authorized. The maximum grant award under section 103F.161, subdivision 2, is waived for grants for the disaster area.

History: 2008 c 247 s 12; 2011 c 67 s 7-9; 2012 c 187 art 1 s 9



Section 12A.13 — POLLUTION CONTROL AGENCY.

Notwithstanding sections 115C.08, subdivision 4, and 115C.09, subdivision 3i, the commissioner may use an appropriation, as provided in law, from the petroleum tank release cleanup fund to make grants to safely rehabilitate buildings if a portion of the rehabilitation cost is attributable to petroleum contamination resulting from the disaster or to buy out property substantially damaged by a petroleum tank release resulting from the disaster.

History: 2008 c 247 s 13



Section 12A.14 — PUBLIC FACILITIES AUTHORITY.

Subdivision 1. Public infrastructure. The Public Facilities Authority may make grants to local units of government to assist with the cost of rehabilitation and replacement of publicly owned infrastructure, including storm sewers, wastewater systems, municipal utility services, and drinking water systems. The grants must be used for costs related to the disaster for damage that occurred on or after the date of the disaster. A general fund appropriation may be used for grants to assess underground wastewater and storm water collection systems for damages related to the disaster or for feasibility studies to address the possibility of extending municipal service to residential areas with septic systems damaged as a result of the disaster.

Subd. 2. Waivers authorized. For the purposes of this section, criteria, limitations, and repayment requirements in sections 446A.07, 446A.072, and 446A.081 are waived.

History: 2008 c 247 s 14



Section 12A.15 — PUBLIC SAFETY.

Subdivision 1. State cost-share for federal assistance. State appropriations may be used to pay 100 percent of the nonfederal share for state agencies, local governments, and utility cooperatives under section 12.221. An appropriation from the bond proceeds fund may be used as cost-share for federal disaster assistance for publicly owned capital improvement projects.

Subd. 2. Grants for debris removal. Within the limits of general fund appropriations in law, the commissioner may make grants to counties for costs related to the burial and removal of debris resulting from the disaster from residences and farms. The commissioner may require documentation of costs. Grants are available for debris removal and burial costs not covered by private insurance or federal reimbursement.

Subd. 2a. Long-term recovery assistance. The commissioner may use appropriations to provide technical assistance to local jurisdictions or to make grants to counties, regional consortia, and nonprofit organizations working in the disaster area to provide assistance in coordinating long-term recovery activities related to the disaster.

Subd. 3. Waiver of contract approval procedures. State and federal disaster assistance distributed by the commissioner of public safety is not subject to the contract approval procedures of chapter 16A, 16B, or 16C, or any other law. The commissioner of public safety may adopt internal procedures to administer and monitor these aids and grants.

History: 2008 c 247 s 15; 2009 c 93 art 2 s 15; 2011 c 67 s 10; 2014 c 312 art 7 s 9; 1Sp2015 c 1 art 3 s 1



Section 12A.16 — TRANSPORTATION.

Subdivision 1. Transportation infrastructure operation and maintenance. The commissioner may use appropriations from the trunk highway fund for transportation infrastructure operation and maintenance related to a disaster.

Subd. 1a. Emergency relief account in trunk highway fund. The commissioner may use appropriations from the emergency relief account in the trunk highway fund for infrastructure repair, maintenance, and operation related to a disaster.

Subd. 2. State highway and bridge reconstruction and repair. The commissioner is responsible to reconstruct and repair trunk highways and trunk highway bridges located in the disaster area and damaged by the disaster.

Subd. 3. Local road and bridge reconstruction and replacement. The commissioner may make grants to local governments for the capital costs of repairing, reconstructing, or replacing local roads and bridges, including necessary demolition and design costs, damaged or destroyed by the disaster. Grants may also be used for reasonable costs to mitigate damage from future disasters when to do so is part of a project to repair, reconstruct, or replace infrastructure damaged in the disaster. Before the commissioner releases grant money, a grantee must submit final plans to the commissioner for each project under this subdivision. The commissioner must determine project priorities, review project plans in light of those priorities, and, if necessary, require changes to the project plans to ensure the most prudent use of limited state resources.

Subd. 4. Local guidelines. The commissioner, in consultation with the commissioner of public safety, must develop guidelines for local governments to use to respond to natural disasters in order to maximize the use of federal disaster assistance. The guidelines must address the use of local employees and equipment and contracted employees and equipment in the disaster response and the relative eligibility for federal reimbursement and clarify agency roles and responsibilities for damage estimates used for developing emergency state appropriations.

Subd. 5. Waivers authorized. The requirements of section 174.50, subdivisions 5 to 7, are waived for grants under subdivision 3.

[See Note.]

History: 2008 c 247 s 16; 2011 c 67 s 11; 2014 c 227 art 2 s 1; 2014 c 295 s 14

NOTE: Subdivision 5 was also amended by Laws 2014, chapter 227, article 2, section 1, to read as follows:

"Subd. 5. Waivers authorized. The requirements of section 174.50, subdivisions 5, 6, and 7, are waived for grants under subdivision 3."






Chapter 12B — PUBLIC DISASTER ASSISTANCE

Section 12B.10 — PUBLIC DISASTER ASSISTANCE; ABSENT FEDERAL AID.

This chapter establishes a state public assistance program to provide cost-share assistance to local governments that sustain significant damage on a per capita basis but are not eligible for federal disaster assistance or corresponding state assistance under chapter 12A.

History: 2014 c 312 art 8 s 1



Section 12B.15 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Applicant. "Applicant" means a local government or state government agency that applies for state disaster assistance under this chapter.

Subd. 3. Commissioner. "Commissioner" means the commissioner of public safety.

Subd. 3a. County. "County" or "county government" means each county in which a governmental unit is located in whole or in part, or a county board of commissioners as defined in chapter 375.

Subd. 4. Director. "Director" means the director of the Division of Homeland Security and Emergency Management in the Department of Public Safety.

Subd. 5. Disaster. "Disaster" means any catastrophe, including but not limited to a tornado, storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought or, regardless of cause, any fire, flood, or explosion.

Subd. 6. FEMA. "FEMA" means the Federal Emergency Management Agency.

Subd. 7. Incident period. "Incident period" means the time interval of a disaster as delineated by specific start and end dates.

Subd. 8. Local government. "Local government" has the meaning given in section 12.03, subdivision 5d.

History: 2014 c 312 art 8 s 2; 2015 c 65 art 7 s 2,3



Section 12B.25 — ELIGIBILITY CRITERIA; CONSIDERATIONS.

Subdivision 1. Payment required; eligibility criteria. The director, serving as the governor's authorized representative, may enter into grant agreements with eligible applicants to provide state financial assistance made available as a result of a disaster that satisfies all of the following criteria:

(1) the state or applicable county government declares a disaster or emergency during the incident period;

(2) damages suffered and eligible costs incurred are the direct result of the disaster;

(3) federal disaster assistance is not available to the applicant because the governor did not request a presidential declaration of major disaster, the president denied the governor's request, or the applicant is not eligible for federal disaster assistance because the state or county did not meet the per capita impact indicator under FEMA's Public Assistance Program;

(4) the applicant incurred eligible damages that, on a per capita basis, equal or exceed 50 percent of the countywide per capita impact indicator under FEMA's Public Assistance Program;

(5) the applicant assumes responsibility for 25 percent of the applicant's total eligible costs; and

(6) the applicant satisfies all requirements in this chapter.

Subd. 2. Considerations; other resources available. When evaluating applicant eligibility under subdivision 1, the director must consider:

(1) the availability of other resources from federal, state, local, private, or other sources; and

(2) the availability or existence of insurance.

History: 2014 c 312 art 8 s 3; 2015 c 65 art 7 s 4



Section 12B.30 — ELIGIBLE COSTS.

Subdivision 1. Eligible costs. Costs eligible for payment under this chapter are those costs that would be eligible for federal financial assistance under FEMA's Public Assistance Program.

Subd. 2. Ineligible costs. Ineligible costs are all costs not included in subdivision 1, including but not limited to:

(1) ordinary operating expenses, including salaries and expenses of employees and public officials that are not directly related to the disaster response;

(2) costs for which payment has been or will be received from any other funding source;

(3) disaster-related costs that should, in the determination of the director, be covered and compensated by insurance; and

(4) projects and claims totaling less than the minimum FEMA project threshold.

History: 2014 c 312 art 8 s 4



Section 12B.35 — APPLICANT'S SHARE.

An applicant's share of eligible costs incurred must not be less than 25 percent. The substantiated value of donated materials, equipment, services, and labor may be used as all or part of the applicant's share of eligible costs, subject to the following:

(1) all items and sources of donation must be indicated on the application and any supporting documentation submitted to the commissioner;

(2) the rate for calculating the value of donated, nonprofessional labor is the prevailing federal minimum wage;

(3) the value of donated equipment may not exceed the highway equipment rates approved by the commissioner of transportation; and

(4) the value of donated materials and professional services must conform to market rates and be established by invoice.

History: 2014 c 312 art 8 s 5



Section 12B.40 — APPLICATION PROCESS.

(a) The director must develop application materials and may update the materials as needed. Application materials must include instructions and requirements for assistance under this chapter.

(b) A county government has 30 days from the end of the incident period or the president's official denial of the governor's request for a declaration of a major disaster to request that the governor declare a state disaster. The director may deny a late request. The county government's request for a state disaster declaration must include:

(1) the cause, location of damage, and incident period;

(2) documentation of a local, tribal, county, or state disaster or emergency declaration in response to the disaster;

(3) a description of damages, an initial damage assessment, and the amount of eligible costs incurred by the applicant;

(4) a statement or evidence that the applicant has the ability to pay for at least 25 percent of total eligible costs incurred from the disaster; and

(5) a statement or evidence that the local government has incurred damages equal to or exceeding 50 percent of the federal countywide threshold in effect during the incident period.

(c) An applicant has 60 days from the governor's declaration of a state disaster to submit a complete application for state public disaster assistance to the director.

(d) The director must review the application and supporting documentation for completeness and may return the application with a request for more detailed information. The director may consult with local public officials to ensure the application reflects the extent and magnitude of the damage and to reconcile any differences. The application is not complete until the director receives all requested information.

(e) If the director returns an application with a request for more detailed information or for correction of deficiencies, the applicant must submit all required information within 30 days of the applicant's receipt of the director's request. The applicant's failure to provide the requested information in a timely manner without a reasonable explanation may be cause for denial of the application.

(f) The director has no more than 60 days from the receipt of a complete application to approve or deny the application, or the application is deemed approved. If the director denies an application, the director must send a denial letter. If the director approves an application or the application is automatically deemed approved after 60 days, the director must notify the applicant of the steps necessary to obtain reimbursement of eligible costs, including submission of invoices or other documentation substantiating the costs submitted for reimbursement.

History: 2014 c 312 art 8 s 6; 2015 c 65 art 7 s 5



Section 12B.45 — CLAIMS PROCESS.

Subdivision 1. Claims; appeal. (a) An applicant must submit to the director completed claims for payment of actual and eligible costs on forms provided by the director. All eligible costs claimed for payment must be documented and consistent with the eligibility provisions of this chapter.

(b) If the director denies an applicant's claim for payment, the applicant has 30 days from receipt of the director's determination to appeal in writing to the commissioner. The appeal must include the applicant's rationale for reversing the director's determination. The commissioner has 30 days from receipt of the appeal to uphold or modify the director's determination and formally respond to the applicant. If, within 30 days of receiving the commissioner's decision, the applicant notifies the commissioner that the applicant intends to contest the commissioner's decision, the Office of Administrative Hearings shall conduct a hearing under the contested case provisions of chapter 14.

Subd. 2. Final inspection. Upon completion of all work by an applicant, the director may inspect all work claimed by the applicant. The applicant must provide the director with access to records pertaining to all claimed work and must permit the director to review all records relating to the work.

Subd. 3. Closeout. The director must close out an applicant's disaster assistance application after all of the following occur:

(1) eligible work is complete;

(2) the applicant receives the final amount due or pays any amount owed under section 12B.50; and

(3) any extant or scheduled audits are complete.

Subd. 4. Audit. (a) An applicant must account for all funds received under this chapter in conformance with generally accepted accounting principles and practices. The applicant must maintain detailed records of expenditures to show that grants received under this chapter were used for the purpose for which the payment was made. The applicant must maintain records for five years and make the records available for inspection and audit by the director or the state auditor. The applicant must keep all financial records for five years after the final payment, including but not limited to all invoices and canceled checks or bank statements that support all eligible costs claimed by the applicant.

(b) The director or state auditor may audit all applicant records pertaining to an application or payment under this chapter.

Subd. 5. Reporting payments. The director must post on the division Web site a list of the recipients and amounts of the payments made under this chapter.

History: 2014 c 312 art 8 s 7



Section 12B.50 — FUNDING FROM OTHER SOURCES; REPAYMENT REQUIRED.

If an applicant subsequently recovers eligible costs from another source after receiving payment under this chapter, the applicant must pay the commissioner an amount equal to the corresponding state funds received within 30 days. The commissioner must deposit any repayment in the disaster response contingency account in section 12.221, subdivision 6.

History: 2014 c 312 art 8 s 8









Chapters 13 - 13C — DATA PRACTICES

Chapter 13 — GOVERNMENT DATA PRACTICES

Section 13.01 — GOVERNMENT DATA.

Subdivision 1. Applicability. All government entities shall be governed by this chapter.

Subd. 2. Citation. This chapter may be cited as the "Minnesota Government Data Practices Act."

Subd. 3. Scope. This chapter regulates the collection, creation, storage, maintenance, dissemination, and access to government data in government entities. It establishes a presumption that government data are public and are accessible by the public for both inspection and copying unless there is federal law, a state statute, or a temporary classification of data that provides that certain data are not public.

Subd. 4. Headnotes. The headnotes printed in boldface type before paragraphs in this chapter are mere catchwords to indicate the content of a paragraph and are not part of the statute.

Subd. 5. Provisions coded in other chapters. (a) The sections referenced in this chapter that are codified outside this chapter classify government data as other than public, place restrictions on access to government data, or involve data sharing.

(b) Those sections are governed by the definitions and general provisions in sections 13.01 to 13.07 and the remedies and penalties provided in sections 13.08 and 13.09, except:

(1) for records of the judiciary, as provided in section 13.90; or

(2) as specifically provided otherwise by law.

History: 1979 c 328 s 1; 1981 c 311 s 1,39; 1Sp1981 c 4 art 1 s 4,5; 1982 c 545 s 24; 1991 c 319 s 1; 1999 c 227 s 22; 2000 c 468 s 1,2; 2005 c 163 s 3,4



Section 13.02 — DEFINITIONS.

Subdivision 1. Applicability. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Administration.

Subd. 3. Confidential data on individuals. "Confidential data on individuals" are data made not public by statute or federal law applicable to the data and are inaccessible to the individual subject of those data.

Subd. 3a. Criminal justice agencies. "Criminal justice agencies" means all state and local prosecution authorities, all state and local law enforcement agencies, the Sentencing Guidelines Commission, the Bureau of Criminal Apprehension, the Department of Corrections, and all probation officers who are not part of the judiciary.

Subd. 4. Data not on individuals. "Data not on individuals" are all government data that are not data on individuals.

Subd. 5. Data on individuals. "Data on individuals" means all government data in which any individual is or can be identified as the subject of that data, unless the appearance of the name or other identifying data can be clearly demonstrated to be only incidental to the data and the data are not accessed by the name or other identifying data of any individual.

Subd. 6. Designee. "Designee" means any person designated by a responsible authority to be in charge of individual files or systems containing government data and to receive and comply with requests for government data.

Subd. 7. Government data. "Government data" means all data collected, created, received, maintained or disseminated by any government entity regardless of its physical form, storage media or conditions of use.

Subd. 7a. Government entity. "Government entity" means a state agency, statewide system, or political subdivision.

Subd. 8. Individual. "Individual" means a natural person. In the case of a minor or an incapacitated person as defined in section 524.5-102, subdivision 6, "individual" includes a parent or guardian or an individual acting as a parent or guardian in the absence of a parent or guardian, except that the responsible authority shall withhold data from parents or guardians, or individuals acting as parents or guardians in the absence of parents or guardians, upon request by the minor if the responsible authority determines that withholding the data would be in the best interest of the minor.

Subd. 8a. Not public data. "Not public data" are any government data classified by statute, federal law, or temporary classification as confidential, private, nonpublic, or protected nonpublic.

Subd. 9. Nonpublic data. "Nonpublic data" are data not on individuals made by statute or federal law applicable to the data: (a) not accessible to the public; and (b) accessible to the subject, if any, of the data.

Subd. 10. Person. "Person" means any individual, partnership, corporation, association, business trust, or a legal representative of an organization.

Subd. 11. Political subdivision. "Political subdivision" means any county, statutory or home rule charter city, school district, special district, any town exercising powers under chapter 368 and located in the metropolitan area, as defined in section 473.121, subdivision 2, and any board, commission, district or authority created pursuant to law, local ordinance or charter provision. It includes any nonprofit corporation which is a community action agency organized pursuant to the Economic Opportunity Act of 1964 (Public Law 88-452) as amended, to qualify for public funds, or any nonprofit social service agency which performs services under contract to a government entity, to the extent that the nonprofit social service agency or nonprofit corporation collects, stores, disseminates, and uses data on individuals because of a contractual relationship with a government entity.

Subd. 12. Private data on individuals. "Private data on individuals" are data made by statute or federal law applicable to the data: (a) not public; and (b) accessible to the individual subject of those data.

Subd. 13. Protected nonpublic data. "Protected nonpublic data" are data not on individuals made by statute or federal law applicable to the data (a) not public and (b) not accessible to the subject of the data.

Subd. 14. Public data not on individuals. "Public data not on individuals" are data accessible to the public pursuant to section 13.03.

Subd. 15. Public data on individuals. "Public data on individuals" are data accessible to the public in accordance with the provisions of section 13.03.

Subd. 16. Responsible authority. (a) "Responsible authority" in a state agency or statewide system means the state official designated by law or by the commissioner as the individual responsible for the collection, use and dissemination of any set of data on individuals, government data, or summary data.

(b) "Responsible authority" in any political subdivision means the individual designated by the governing body of that political subdivision as the individual responsible for the collection, use, and dissemination of any set of data on individuals, government data, or summary data, unless otherwise provided by state law. Until an individual is designated by the political subdivision's governing body, the responsible authority is:

(1) for counties, the county coordinator or administrator. If the county does not employ a coordinator or administrator, the responsible authority is the county auditor;

(2) for statutory or home rule charter cities, the elected or appointed city clerk. If the home rule charter does not provide for an office of city clerk, the responsible authority is the chief clerical officer for filing and record keeping purposes;

(3) for school districts, the superintendent; and

(4) for all other political subdivisions, the chief clerical officer for filing and record keeping purposes.

Subd. 17. State agency. "State agency" means the state, the University of Minnesota, and any office, officer, department, division, bureau, board, commission, authority, district or agency of the state.

Subd. 18. Statewide system. "Statewide system" includes any record-keeping system in which government data is collected, stored, disseminated and used by means of a system common to one or more state agencies or more than one of its political subdivisions or any combination of state agencies and political subdivisions.

Subd. 19. Summary data. "Summary data" means statistical records and reports derived from data on individuals but in which individuals are not identified and from which neither their identities nor any other characteristic that could uniquely identify an individual is ascertainable.

History: 1974 c 479 s 1; 1975 c 401 s 1; 1976 c 239 s 2; 1976 c 283 s 1-5; 1977 c 375 s 1-5; 1978 c 790 s 1; 1979 c 328 s 2-6; 1980 c 603 s 1-6; 1980 c 618 s 25; 1981 c 311 s 2-6,39; 1982 c 545 s 1,24; 1984 c 436 s 1; 1989 c 351 s 2; 1996 c 440 art 1 s 1; 1999 c 227 s 22; 2000 c 468 s 3; 2001 c 202 s 1; 2005 c 163 s 5; 2007 c 129 s 1,2; 2012 c 290 s 1-9



Section 13.025 — GOVERNMENT ENTITY OBLIGATION.

Subdivision 1. Data inventory. The responsible authority shall prepare an inventory containing the authority's name, title, address, and a description of each category of record, file, or process relating to private or confidential data on individuals maintained by the authority's government entity. Forms used to collect private and confidential data may be included in the inventory. The responsible authority shall update the inventory annually and make any changes necessary to maintain the accuracy of the inventory. The inventory must be available from the responsible authority to the public according to the provisions of sections 13.03 and 15.17. The commissioner may require responsible authorities to submit copies of the inventory and may request additional information relevant to data collection practices, policies, and procedures.

Subd. 2. Public data access policy. The responsible authority shall prepare a written data access policy and update it no later than August 1 of each year, and at any other time as necessary to reflect changes in personnel, procedures, or other circumstances that impact the public's ability to access data.

Subd. 3. Data subject rights and access policy. The responsible authority shall prepare a written policy of the rights of data subjects under section 13.04 and the specific procedures used by the government entity for access by the data subject to public or private data on individuals. The written policy must be updated no later than August 1 of each year, and at any other time as necessary to reflect changes in personnel, procedures, or other circumstances that impact the public's ability to access data.

Subd. 4. Availability. The responsible authority shall make copies of the policies required under subdivisions 2 and 3 easily available to the public by distributing free copies to the public or by posting the policies in a conspicuous place within the government entity that is easily accessible to the public or by posting it on the government entity's Web site.

History: 2012 c 290 s 10



Section 13.03 — ACCESS TO GOVERNMENT DATA.

Subdivision 1. Public data. All government data collected, created, received, maintained or disseminated by a government entity shall be public unless classified by statute, or temporary classification pursuant to section 13.06, or federal law, as nonpublic or protected nonpublic, or with respect to data on individuals, as private or confidential. The responsible authority in every government entity shall keep records containing government data in such an arrangement and condition as to make them easily accessible for convenient use. Photographic, photostatic, microphotographic, or microfilmed records shall be considered as accessible for convenient use regardless of the size of such records.

Subd. 2. Procedures. (a) The responsible authority in every government entity shall establish procedures, consistent with this chapter, to insure that requests for government data are received and complied with in an appropriate and prompt manner.

(b) Full convenience and comprehensive accessibility shall be allowed to researchers including historians, genealogists and other scholars to carry out extensive research and complete copying of all records containing government data except as otherwise expressly provided by law.

A responsible authority may designate one or more designees.

Subd. 3. Request for access to data. (a) Upon request to a responsible authority or designee, a person shall be permitted to inspect and copy public government data at reasonable times and places, and, upon request, shall be informed of the data's meaning. If a person requests access for the purpose of inspection, the responsible authority may not assess a charge or require the requesting person to pay a fee to inspect data.

(b) For purposes of this section, "inspection" includes, but is not limited to, the visual inspection of paper and similar types of government data. Inspection does not include printing copies by the government entity, unless printing a copy is the only method to provide for inspection of the data. In the case of data stored in electronic form and made available in electronic form on a remote access basis to the public by the government entity, inspection includes remote access to the data by the public and the ability to print copies of or download the data on the public's own computer equipment. Nothing in this section prohibits a government entity from charging a reasonable fee for remote access to data under a specific statutory grant of authority. A government entity may charge a fee for remote access to data where either the data or the access is enhanced at the request of the person seeking access.

(c) The responsible authority or designee shall provide copies of public data upon request. If a person requests copies or electronic transmittal of the data to the person, the responsible authority may require the requesting person to pay the actual costs of searching for and retrieving government data, including the cost of employee time, and for making, certifying, and electronically transmitting the copies of the data or the data, but may not charge for separating public from not public data. However, if 100 or fewer pages of black and white, letter or legal size paper copies are requested, actual costs shall not be used, and instead, the responsible authority may charge no more than 25 cents for each page copied. If the responsible authority or designee is not able to provide copies at the time a request is made, copies shall be supplied as soon as reasonably possible.

(d) When a request under this subdivision involves any person's receipt of copies of public government data that has commercial value and is a substantial and discrete portion of or an entire formula, pattern, compilation, program, device, method, technique, process, database, or system developed with a significant expenditure of public funds by the government entity, the responsible authority may charge a reasonable fee for the information in addition to the costs of making and certifying the copies. Any fee charged must be clearly demonstrated by the government entity to relate to the actual development costs of the information. The responsible authority, upon the request of any person, shall provide sufficient documentation to explain and justify the fee being charged.

(e) The responsible authority of a government entity that maintains public government data in a computer storage medium shall provide to any person making a request under this section a copy of any public data contained in that medium, in electronic form, if the government entity can reasonably make the copy or have a copy made. This does not require a government entity to provide the data in an electronic format or program that is different from the format or program in which the data are maintained by the government entity. The entity may require the requesting person to pay the actual cost of providing the copy.

(f) If the responsible authority or designee determines that the requested data is classified so as to deny the requesting person access, the responsible authority or designee shall inform the requesting person of the determination either orally at the time of the request, or in writing as soon after that time as possible, and shall cite the specific statutory section, temporary classification, or specific provision of federal law on which the determination is based. Upon the request of any person denied access to data, the responsible authority or designee shall certify in writing that the request has been denied and cite the specific statutory section, temporary classification, or specific provision of federal law upon which the denial was based.

Subd. 4. Change in classification of data; effect of dissemination among agencies. (a) The classification of a government entity's data shall change if it is required to do so to comply with either judicial or administrative rules pertaining to the conduct of legal actions or with a specific statute applicable to the data in the possession of the disseminating or receiving entity.

(b) If data on individuals are classified as both private and confidential by this chapter, or any other statute or federal law, the data are private.

(c) To the extent that government data are disseminated to a government entity by another government entity, the data disseminated shall have the same classification at the entity receiving them as they had at the entity providing them.

(d) If a government entity disseminates data to another government entity, a classification provided for by law at the entity receiving the data does not affect the classification of the data at the entity that disseminates the data.

(e) To the extent that judicial branch data are disseminated to government entities by the judicial branch, the data disseminated shall have the same level of accessibility at the government entity receiving them as they had at the judicial branch entity providing them. If the data have a specific classification in state statute or federal law, the government entity must maintain the data according to the specific classification.

Subd. 5. Copyright or patent of government data. A government entity may enforce a copyright or acquire a patent for a computer software program or components of a program created by that government entity without statutory authority. In the event that a government entity acquires a patent to a computer software program or component of a program, the data shall be treated as trade secret information pursuant to section 13.37.

Subd. 6. Discoverability of not public data. If a government entity opposes discovery of government data or release of data pursuant to court order on the grounds that the data are classified as not public, the party that seeks access to the data may bring before the appropriate presiding judicial officer, arbitrator, or administrative law judge an action to compel discovery or an action in the nature of an action to compel discovery.

The presiding officer shall first decide whether the data are discoverable or releasable pursuant to the rules of evidence and of criminal, civil, or administrative procedure appropriate to the action.

If the data are discoverable the presiding officer shall decide whether the benefit to the party seeking access to the data outweighs any harm to the confidentiality interests of the entity maintaining the data, or of any person who has provided the data or who is the subject of the data, or to the privacy interest of an individual identified in the data. In making the decision, the presiding officer shall consider whether notice to the subject of the data is warranted and, if warranted, what type of notice must be given. The presiding officer may fashion and issue any protective orders necessary to assure proper handling of the data by the parties. If the data are a videotape of a child victim or alleged victim alleging, explaining, denying, or describing an act of physical or sexual abuse, the presiding officer shall consider the provisions of section 611A.90, subdivision 2, paragraph (b). If the data are data subject to the protections under chapter 5B or section 13.045, the presiding officer shall consider the provisions of section 5B.11.

Subd. 7. Data transferred to archives. When government data that is classified as not public by this chapter or any other statute, including private data on decedents and confidential data on decedents, is physically transferred to the state archives, the data shall no longer be classified as not public and access to and use of the data shall be governed by section 138.17.

Subd. 8. Change to classification of data not on individuals. Except for security information, nonpublic and protected nonpublic data shall become public either ten years after the creation of the data by the government entity or ten years after the data was received or collected by any governmental entity unless the responsible authority for the originating or custodial entity for the data reasonably determines that, if the data were made available to the public or to the data subject, the harm to the public or to a data subject would outweigh the benefit to the public or to the data subject. If the responsible authority denies access to the data, the person denied access may challenge the denial by bringing an action in district court seeking release of the data. The action shall be brought in the district court located in the county where the data are being maintained, or, in the case of data maintained by a state agency, in any county. The data in dispute shall be examined by the court in camera. In deciding whether or not to release the data, the court shall consider the benefits and harms in the same manner as set forth above. The court shall make a written statement of findings in support of its decision.

Subd. 9. Effect of changes in classification of data. Unless otherwise expressly provided by a particular statute, the classification of data is determined by the law applicable to the data at the time a request for access to the data is made, regardless of the data's classification at the time it was collected, created, or received.

Subd. 10. Costs for providing copies of data. Money may be collected by a responsible authority in a state agency for the actual cost to the agency of providing copies or electronic transmittal of government data. When money collected for purposes of this section is of a magnitude sufficient to warrant a separate account in the state treasury, that money must be deposited in a fund other than the general fund and is appropriated to the agency.

Subd. 11. Treatment of data classified as not public; public meetings. Not public data may be discussed at a meeting open to the public to the extent provided in section 13D.05.

Subd. 12. Pleadings. Pleadings, as defined by court rule, served by or on a government entity, are public data to the same extent that the data would be public if filed with the court.

History: 1979 c 328 s 7; 1980 c 603 s 7; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 6; 1982 c 545 s 2,24; 1984 c 436 s 2-4; 1985 c 298 s 1-4; 1987 c 351 s 1; 1990 c 573 s 1; 1991 c 319 s 2; 1991 c 345 art 1 s 44; 1992 c 569 s 1,2; 1994 c 618 art 1 s 1,2; 1995 c 259 art 4 s 1; 1996 c 440 art 1 s 2; 1999 c 227 s 1,22; 1999 c 250 art 1 s 41; 2000 468 s 4,5; 2004 c 290 s 1; 2005 c 163 s 6-12; 2007 c 129 s 3; 2008 c 315 s 2; 1Sp2010 c 1 art 14 s 3; 2012 c 290 s 11,12; 2015 c 65 art 3 s 2



Section 13.04 — RIGHTS OF SUBJECTS OF DATA.

Subdivision 1. Type of data. The rights of individuals on whom the data is stored or to be stored shall be as set forth in this section.

Subd. 2. Tennessen warning. An individual asked to supply private or confidential data concerning the individual shall be informed of: (a) the purpose and intended use of the requested data within the collecting government entity; (b) whether the individual may refuse or is legally required to supply the requested data; (c) any known consequence arising from supplying or refusing to supply private or confidential data; and (d) the identity of other persons or entities authorized by state or federal law to receive the data. This requirement shall not apply when an individual is asked to supply investigative data, pursuant to section 13.82, subdivision 7, to a law enforcement officer.

Subd. 3. Access to data by individual. Upon request to a responsible authority or designee, an individual shall be informed whether the individual is the subject of stored data on individuals, and whether it is classified as public, private or confidential. Upon further request, an individual who is the subject of stored private or public data on individuals shall be shown the data without any charge and, if desired, shall be informed of the content and meaning of that data. After an individual has been shown the private data and informed of its meaning, the data need not be disclosed to that individual for six months thereafter unless a dispute or action pursuant to this section is pending or additional data on the individual has been collected or created. The responsible authority or designee shall provide copies of the private or public data upon request by the individual subject of the data. The responsible authority or designee may require the requesting person to pay the actual costs of making and certifying the copies.

The responsible authority or designee shall comply immediately, if possible, with any request made pursuant to this subdivision, or within ten days of the date of the request, excluding Saturdays, Sundays and legal holidays, if immediate compliance is not possible.

Subd. 4. Procedure when data is not accurate or complete. (a) An individual subject of the data may contest the accuracy or completeness of public or private data. To exercise this right, an individual shall notify in writing the responsible authority describing the nature of the disagreement. The responsible authority shall within 30 days either: (1) correct the data found to be inaccurate or incomplete and attempt to notify past recipients of inaccurate or incomplete data, including recipients named by the individual; or (2) notify the individual that the authority believes the data to be correct. Data in dispute shall be disclosed only if the individual's statement of disagreement is included with the disclosed data.

The determination of the responsible authority may be appealed pursuant to the provisions of the Administrative Procedure Act relating to contested cases. Upon receipt of an appeal by an individual, the commissioner shall, before issuing the order and notice of a contested case hearing required by chapter 14, try to resolve the dispute through education, conference, conciliation, or persuasion. If the parties consent, the commissioner may refer the matter to mediation. Following these efforts, the commissioner shall dismiss the appeal or issue the order and notice of hearing.

(b) Data on individuals that have been successfully challenged by an individual must be completed, corrected, or destroyed by a government entity without regard to the requirements of section 138.17.

After completing, correcting, or destroying successfully challenged data, a government entity may retain a copy of the commissioner of administration's order issued under chapter 14 or, if no order were issued, a summary of the dispute between the parties that does not contain any particulars of the successfully challenged data.

Subd. 4a. Sex offender program data; challenges. Notwithstanding subdivision 4, challenges to the accuracy or completeness of data maintained by the Department of Human Services sex offender program about a civilly committed sex offender as defined in section 246B.01, subdivision 1a, must be submitted in writing to the data practices compliance official of the Department of Human Services. The data practices compliance official must respond to the challenge as provided in this section.

Subd. 5. [Repealed, 2005 c 163 s 89]

History: 1974 c 479 s 4; 1975 c 401 s 4; 1977 c 375 s 7; 1980 c 603 s 12; 1981 c 311 s 9,39; 1982 c 545 s 4,24; 1984 c 436 s 5; 1Sp1985 c 14 art 1 s 3; 1986 c 444; 1987 c 351 s 2; 1988 c 670 s 1; 1994 c 647 art 3 s 1; 1999 c 227 s 2; 2002 c 379 art 1 s 1; 2005 c 163 s 13,14; 2007 c 129 s 4,5; 2009 c 111 s 1; 2011 c 76 art 1 s 2



Section 13.045 — SAFE AT HOME PROGRAM PARTICIPANT DATA.

Subdivision 1. Definitions. As used in this section:

(1) "program participant" has the meaning given in section 5B.02, paragraph (g);

(2) "location data" means any data that may be used to physically locate a program participant, including but not limited to the program participant's residential address, work address, and school address, and that is collected, received, or maintained by a government entity prior to the date a program participant's certification expires, or the date the entity receives notice that the program participant has withdrawn from the program, whichever is earlier;

(3) "identity data" means data that may be used to identify a program participant, including the program participant's name, phone number, e-mail address, address designated under chapter 5B, Social Security number, or driver's license number, and that is collected, received, or maintained by a government entity before the date a program participant's certification expires, or the date the entity receives notice that the program participant has withdrawn from the program, whichever is earlier;

(4) "county recorder" means the county official who performs the functions of the county recorder or registrar of titles to record a document as part of the county real estate document recording system, regardless of title or office; and

(5) "real property records" means any record of data that is maintained by a county as part of the county real estate document recording system for use by the public.

Subd. 2. Notification of certification. (a) A program participant may submit a notice, in writing, to the responsible authority of any government entity other than the county recorder that the participant is certified in the Safe at Home address confidentiality program pursuant to chapter 5B. The notice must include the program participant's name, names of other program participants in the household, address designated under chapter 5B, program participant signature, date the program participant's certification in the program expires, and any other information specified by the secretary of state. A program participant may submit a subsequent notice of certification, if the participant's certification is renewed. The contents of the notification of certification are private data on individuals.

(b) To affect real property records, including but not limited to documents maintained in a public recording system, data on assessments and taxation, and other data on real property, a program participant must submit a real property notice in writing to the county recorder in the county where the property identified in the real property notice is located. A real property notice must be on a form prescribed by the secretary of state and must include:

(1) the full legal name of the program participant, including middle name;

(2) the last four digits of the program participant's Social Security number;

(3) the designated address of the program participant as assigned by the secretary of state, including lot number;

(4) the date the program participant's certification in the program expires;

(5) the legal description and street address, if any, of the real property affected by the notice;

(6) the address of the Office of the Secretary of State; and

(7) the signature of the program participant.

Only one parcel of real property may be included in each notice, but more than one notice may be presented to the county recorder. The county recorder may require a program participant to provide additional information necessary to identify the records of the program participant or the real property described in the notice. A program participant must submit a subsequent real property notice for the real property if the participant's certification is renewed. The real property notice is private data on individuals.

Subd. 3. Classification of identity and location data; sharing and dissemination. (a) Identity and location data on a program participant who submits a notice under subdivision 2, paragraph (a), that are not otherwise classified by law are private data on individuals. Notwithstanding any provision of law to the contrary, private or confidential location data on a program participant who submits a notice under subdivision 2, paragraph (a), may not be shared with any other government entity or nongovernmental entity except as provided in paragraph (b).

(b) Private or confidential location data on a program participant must not be shared or disclosed by a government entity unless:

(1) the program participant has expressly consented in writing to sharing or dissemination of the data for the purpose for which the sharing or dissemination will occur;

(2) the data are subject to sharing or dissemination pursuant to court order under section 13.03, subdivision 6; or

(3) the data are subject to sharing pursuant to section 5B.07, subdivision 2;

(4) the location data related to county of residence are needed to provide public assistance or other government services, or to allocate financial responsibility for the assistance or services;

(5) the data are necessary to perform a government entity's health, safety, or welfare functions, including the provision of emergency 911 services, the assessment and investigation of child or vulnerable adult abuse or neglect, or the assessment or inspection of services or locations for compliance with health, safety, or professional standards; or

(6) the data are necessary to aid an active law enforcement investigation of the program participant.

(c) Data disclosed under paragraph (b), clauses (4) to (6), may be used only for the purposes authorized in this subdivision and may not be further disclosed to any other person or government entity. Government entities receiving or sharing private or confidential data under this subdivision shall establish procedures to protect the data from further disclosure.

(d) Real property record data are governed by subdivision 4a.

Subd. 4. Acceptance of alternate address required. Regardless of whether a notice of certification has been submitted under subdivision 2, a government entity must accept the address designated by the secretary of state as a program participant's address, and is subject to the requirements contained in section 5B.05, paragraphs (a) to (c).

Subd. 4a. Real property records. (a) If a program participant submits a notice to a county recorder under subdivision 2, paragraph (b), the county recorder must not disclose the program participant's identity data in conjunction with the property identified in the written notice, unless:

(1) the program participant has consented to sharing or dissemination of the data for the purpose identified in a writing acknowledged by the program participant;

(2) the data are subject to sharing or dissemination pursuant to court order under section 13.03, subdivision 6; or

(3) the secretary of state authorizes the sharing or dissemination of the data under subdivision 4b for the purpose identified in the authorization.

This subdivision does not prevent the county recorder from returning original documents to the individuals that submitted the documents for recording. This subdivision does not prevent the public disclosure of the participant's name and address designated under chapter 5B in the county reception index if the participant's name and designated address are not disclosed in conjunction with location data. Each county recorder shall establish procedures for recording or filing documents to comply with this subdivision. These procedures may include masking identity or location data and making documents or certificates of title containing the data private and not viewable except as allowed by this paragraph. The procedure must comply with the requirements of chapters 386, 507, 508, and 508A and other laws as appropriate, to the extent these requirements do not conflict with this section. The procedures must provide public notice of the existence of recorded documents and certificates of title that are not publicly viewable and the provisions for viewing them under this subdivision. Notice that a document or certificate is private and viewable only under this subdivision or subdivision 4b is deemed constructive notice of the document or certificate.

(b) A real property notice is notice only to the county recorder. A notice that does not conform to the requirements of a real property notice under subdivision 2, paragraph (b), is not effective as a notice to the county recorder. On receipt of a real property notice, the county recorder shall provide a copy of the notice to the person who maintains the property tax records in that county, and provide a copy to the secretary of state at the address specified by the secretary of state in the notice.

(c) Paragraph (a) applies only to the records recorded or filed concurrently with the real property notice specified in subdivision 2, paragraph (b), and real property records affecting the same real property recorded subsequent to the county's receipt of the real property notice.

(d) The prohibition on disclosure in paragraph (a) continues until:

(1) the program participant has consented to the termination of the real property notice in a writing acknowledged by the program participant;

(2) the real property notice is terminated pursuant to a court order;

(3) the program participant no longer holds a record interest in the real property identified in the real property notice; or

(4) the secretary of state has given written notice to the county recorder who provided the secretary of state with a copy of a participant's real property notice that the program participant's certification has terminated. Notification under this paragraph must be given by the secretary of state within 90 days of the termination.

Upon termination of the prohibition of disclosure, the county recorder shall make publicly viewable all documents and certificates of title relative to the participant that were previously partially or wholly private and not viewable.

Subd. 4b. Access to real property data; title examination. (a) Upon request, the secretary of state may share data regarding a program participant's real property records for the purpose of confirming or denying that the program participant's real property is the property subject to a bona fide title examination. The request must include:

(1) the name, title, address, and affiliated organization, if applicable, of the person requesting data;

(2) the purpose for requesting data;

(3) the requestor's relationship, if any, to the program participant subject to the data; and

(4) the legal description of the property subject to the title examination and any other information required by the secretary of state to respond to the request.

The secretary of state shall approve or deny a request for access to data within two business days.

(b) In responding to a bona fide request, the secretary of state may respond by an affirmation in writing that the property subject to the title examination is or is not the property subject to a program participant's real property notice. Notwithstanding subdivision 4a, or any law to the contrary, a party examining title may rely conclusively on the information contained in a written affirmation from the secretary of state.

(c) Location data disclosed under this subdivision may be used only for the purposes authorized in this subdivision and may not be further disclosed to any other person. A person receiving private data under this subdivision shall establish procedures to protect the data from further disclosure.

Subd. 5. Duties of the secretary of state and other government entities limited. Nothing in this section establishes a duty for:

(1) the Office of the Secretary of State to identify other government entities that may hold data on a program participant; or

(2) the responsible authority of any government entity to independently determine whether it maintains data on a program participant, unless a request is received pursuant to section 13.04 or a notice of certification is submitted pursuant to this section.

Subd. 6. Service of process upon program participants. Notwithstanding any law to the contrary, after a government entity receives a notice under subdivision 2 or 4a, if the government entity seeks to serve process upon a program participant, the service must be made by personal service or service by mail upon the secretary of state under section 5B.03, subdivision 1, clause (3). In an action in which service by publication is required or necessary, publication is valid if the publication omits the name of the program participant and the secretary of state has been served as provided in this subdivision.

Subd. 7. Sharing of program participant data with the secretary of state. Nothing in this section prevents a government entity from sharing program participant data with the secretary of state for the purpose of facilitating compliance with this section.

History: 2013 c 76 s 6; 2014 c 173 s 2



Section 13.05 — DUTIES OF RESPONSIBLE AUTHORITY.

Subdivision 1. [Repealed, 2012 c 290 s 72]

Subd. 2. [Repealed, 2012 c 290 s 72]

Subd. 3. General standards for collection and storage. Collection and storage of all data on individuals and the use and dissemination of private and confidential data on individuals shall be limited to that necessary for the administration and management of programs specifically authorized by the legislature or local governing body or mandated by the federal government.

Subd. 4. Limitations on collection and use of data. Private or confidential data on an individual shall not be collected, stored, used, or disseminated by government entities for any purposes other than those stated to the individual at the time of collection in accordance with section 13.04, except as provided in this subdivision.

(a) Data collected prior to August 1, 1975, and which have not been treated as public data, may be used, stored, and disseminated for the purposes for which the data was originally collected or for purposes which are specifically approved by the commissioner as necessary to public health, safety, or welfare.

(b) Private or confidential data may be used and disseminated to individuals or entities specifically authorized access to that data by state, local, or federal law enacted or promulgated after the collection of the data.

(c) Private or confidential data may be used and disseminated to individuals or entities subsequent to the collection of the data when the responsible authority maintaining the data has requested approval for a new or different use or dissemination of the data and that request has been specifically approved by the commissioner as necessary to carry out a function assigned by law.

(d) Private data may be used by and disseminated to any person or entity if the individual subject or subjects of the data have given their informed consent. Whether a data subject has given informed consent shall be determined by rules of the commissioner.

The responsible authority may require a person requesting copies of data under this paragraph to pay the actual costs of making and certifying the copies.

(e) Private or confidential data on an individual may be discussed at a meeting open to the public to the extent provided in section 13D.05.

Subd. 4a. Informed consent for insurance purposes. Informed consent for insurance purposes must comply with this subdivision, unless otherwise prescribed by the HIPAA Standards for Privacy of Individually Identifiable Health Information, Code of Federal Regulations, title 45, section 164. Informed consent for insurance purposes is not considered to have been given by an individual subject of data by the signing of a statement authorizing a government entity to disclose information about the individual to an insurer or its authorized representative, unless the statement is:

(1) in plain language;

(2) dated;

(3) specific in designating the government entity the data subject is authorizing to disclose information about the data subject;

(4) specific as to the nature of the information the data subject is authorizing to be disclosed;

(5) specific as to the persons to whom the data subject is authorizing information to be disclosed;

(6) specific as to the purpose or purposes for which the information may be used by any of the persons named in clause (5), both at the time of the disclosure and at any time in the future; and

(7) specific as to its expiration date, which must be within a reasonable period of time, not to exceed one year.

Notwithstanding clause (7), in the case of authorizations given in connection with applications for life insurance or noncancelable or guaranteed renewable health insurance that is so identified, the expiration date must not exceed two years after the date of the policy. An authorization in connection with medical assistance under chapter 256B or MinnesotaCare under chapter 256L or for individualized education program health-related services provided by a school district under section 125A.21, subdivision 2, is valid during all terms of eligibility.

Subd. 5. Data protection. (a) The responsible authority shall:

(1) establish procedures to assure that all data on individuals is accurate, complete, and current for the purposes for which it was collected;

(2) establish appropriate security safeguards for all records containing data on individuals, including procedures for ensuring that data that are not public are only accessible to persons whose work assignment reasonably requires access to the data, and is only being accessed by those persons for purposes described in the procedure; and

(3) develop a policy incorporating these procedures, which may include a model policy governing access to the data if sharing of the data with other government entities is authorized by law.

(b) When not public data is being disposed of, the data must be destroyed in a way that prevents its contents from being determined.

Subd. 6. Contracts. Except as provided in section 13.46, subdivision 5, in any contract between a government entity subject to this chapter and any person, when the contract requires that data on individuals be made available to the contracting parties by the government entity, that data shall be administered consistent with this chapter. A contracting party shall maintain the data on individuals which it received according to the statutory provisions applicable to the data.

Subd. 7. Preparation of summary data. The use of summary data derived from private or confidential data on individuals under the jurisdiction of one or more responsible authorities is permitted. Unless classified pursuant to section 13.06, another statute, or federal law, summary data is public. The responsible authority shall prepare summary data from private or confidential data on individuals upon the request of any person if the request is in writing and the cost of preparing the summary data is borne by the requesting person. The responsible authority may delegate the power to prepare summary data (1) to the administrative officer responsible for any central repository of summary data; or (2) to a person outside of the entity if the person's purpose is set forth, in writing, and the person agrees not to disclose, and the entity reasonably determines that the access will not compromise private or confidential data on individuals.

Subd. 8. [Repealed, 2012 c 290 s 72]

Subd. 9. Intergovernmental access of data. A responsible authority shall allow another responsible authority access to data classified as not public only when the access is authorized or required by statute or federal law. An entity that supplies government data under this subdivision may require the requesting entity to pay the actual cost of supplying the data.

Subd. 10. International dissemination. No government entity shall transfer or disseminate any private or confidential data on individuals to the private international organization known as Interpol, except through the Interpol-United States National Central Bureau, United States Department of Justice.

Subd. 11. Privatization. (a) If a government entity enters into a contract with a private person to perform any of its functions, all of the data created, collected, received, stored, used, maintained, or disseminated by the private person in performing those functions is subject to the requirements of this chapter and the private person must comply with those requirements as if it were a government entity. All contracts entered into by a government entity must include a notice that the requirements of this subdivision apply to the contract. Failure to include the notice in the contract does not invalidate the application of this subdivision. The remedies in section 13.08 apply to the private person under this subdivision.

(b) This subdivision does not create a duty on the part of the private person to provide access to public data to the public if the public data are available from the government entity, except as required by the terms of the contract.

Subd. 12. Identification or justification. Unless specifically authorized by statute, government entities may not require persons to identify themselves, state a reason for, or justify a request to gain access to public government data. A person may be asked to provide certain identifying or clarifying information for the sole purpose of facilitating access to the data.

Subd. 13. Data practices compliance official. By December 1, 2000, each responsible authority or other appropriate authority in every government entity shall appoint or designate an employee of the government entity to act as the entity's data practices compliance official. The data practices compliance official is the designated employee of the government entity to whom persons may direct questions or concerns regarding problems in obtaining access to data or other data practices problems. The responsible authority may be the data practices compliance official.

History: 1974 c 479 s 2; 1975 c 401 s 2; 1976 c 239 s 3; 1976 c 283 s 6,7; 1978 c 790 s 3; 1979 c 328 s 8; 1981 c 311 s 7,39; 1Sp1981 c 4 art 1 s 7; 1982 c 545 s 24; 1984 c 436 s 6-9; 1986 c 444; 1987 c 351 s 3; 1992 c 569 s 3; 1994 c 618 art 1 s 3; 1999 c 227 s 22; 1999 c 250 art 1 s 42; 2000 c 468 s 6,7; 2002 c 277 s 1; 2002 c 374 art 10 s 1; 2005 c 163 s 15-20; 2006 c 233 s 1; 2007 c 129 s 6; 2010 c 365 art 1 s 1,2; 1Sp2011 c 11 art 3 s 12; 2014 c 284 s 1; 2014 c 293 s 2



Section 13.055 — DISCLOSURE OF BREACH IN SECURITY; NOTIFICATION AND INVESTIGATION REPORT REQUIRED.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given to them.

(a) "Breach of the security of the data" means unauthorized acquisition of data maintained by a government entity that compromises the security and classification of the data. Good faith acquisition of or access to government data by an employee, contractor, or agent of a government entity for the purposes of the entity is not a breach of the security of the data, if the government data is not provided to or viewable by an unauthorized person, or accessed for a purpose not described in the procedures required by section 13.05, subdivision 5. For purposes of this paragraph, data maintained by a government entity includes data maintained by a person under a contract with the government entity that provides for the acquisition of or access to the data by an employee, contractor, or agent of the government entity.

(b) "Contact information" means either name and mailing address or name and e-mail address for each individual who is the subject of data maintained by the government entity.

(c) "Unauthorized acquisition" means that a person has obtained, accessed, or viewed government data without the informed consent of the individuals who are the subjects of the data or statutory authority and with the intent to use the data for nongovernmental purposes.

(d) "Unauthorized person" means any person who accesses government data without a work assignment that reasonably requires access, or regardless of the person's work assignment, for a purpose not described in the procedures required by section 13.05, subdivision 5.

Subd. 2. Notice to individuals; investigation report. (a) A government entity that collects, creates, receives, maintains, or disseminates private or confidential data on individuals must disclose any breach of the security of the data following discovery or notification of the breach. Written notification must be made to any individual who is the subject of the data and whose private or confidential data was, or is reasonably believed to have been, acquired by an unauthorized person and must inform the individual that a report will be prepared under paragraph (b), how the individual may obtain access to the report, and that the individual may request delivery of the report by mail or e-mail. The disclosure must be made in the most expedient time possible and without unreasonable delay, consistent with (1) the legitimate needs of a law enforcement agency as provided in subdivision 3; or (2) any measures necessary to determine the scope of the breach and restore the reasonable security of the data.

(b) Notwithstanding section 13.15 or 13.37, upon completion of an investigation into any breach in the security of data and final disposition of any disciplinary action for purposes of section 13.43, including exhaustion of all rights of appeal under any applicable collective bargaining agreement, the responsible authority shall prepare a report on the facts and results of the investigation. If the breach involves unauthorized access to or acquisition of data by an employee, contractor, or agent of the government entity, the report must at a minimum include:

(1) a description of the type of data that were accessed or acquired;

(2) the number of individuals whose data was improperly accessed or acquired;

(3) if there has been final disposition of disciplinary action for purposes of section 13.43, the name of each employee determined to be responsible for the unauthorized access or acquisition, unless the employee was performing duties under chapter 5B; and

(4) the final disposition of any disciplinary action taken against each employee in response.

Subd. 3. Delayed notice. The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede an active criminal investigation. The notification required by this section must be made after the law enforcement agency determines that it will not compromise the investigation.

Subd. 4. Method of notice. Notice under this section may be provided by one of the following methods:

(a) written notice by first class mail to each affected individual;

(b) electronic notice to each affected individual, if the notice provided is consistent with the provisions regarding electronic records and signatures as set forth in United States Code, title 15, section 7001; or

(c) substitute notice, if the government entity demonstrates that the cost of providing the written notice required by paragraph (a) would exceed $250,000, or that the affected class of individuals to be notified exceeds 500,000, or the government entity does not have sufficient contact information. Substitute notice consists of all of the following:

(i) e-mail notice if the government entity has an e-mail address for the affected individuals;

(ii) conspicuous posting of the notice on the Web site page of the government entity, if the government entity maintains a Web site; and

(iii) notification to major media outlets that reach the general public within the government entity's jurisdiction.

Subd. 5. Coordination with consumer reporting agencies. If the government entity discovers circumstances requiring notification under this section of more than 1,000 individuals at one time, the government entity must also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in United States Code, title 15, section 1681a, of the timing, distribution, and content of the notices.

Subd. 6. Security assessments. At least annually, each government entity shall conduct a comprehensive security assessment of any personal information maintained by the government entity. For the purposes of this subdivision, personal information is defined under section 325E.61, subdivision 1, paragraphs (e) and (f).

Subd. 7. Access to data for audit purposes. Nothing in this section or section 13.05, subdivision 5, restricts access to not public data by the legislative auditor or state auditor in the performance of official duties.

History: 2005 c 163 s 21; 2005 c 167 s 1; 2006 c 212 art 1 s 17,24; 2006 c 233 s 7,8; 2014 c 284 s 2



Section 13.06 — TEMPORARY CLASSIFICATION.

Subdivision 1. Application to commissioner. (a) Notwithstanding the provisions of section 13.03, the responsible authority of a government entity may apply to the commissioner for permission to classify data or types of data on individuals as private or confidential, or data not on individuals as nonpublic or protected nonpublic, for its own use and for the use of other similar government entities on a temporary basis until a proposed statute can be acted upon by the legislature. The application for temporary classification is public.

(b) Upon receipt by the commissioner of an application for temporary classification, the data which is the subject of the application shall be deemed to be classified as set forth in the application for a period of 45 days, or until the application is disapproved, rejected, or granted by the commissioner, whichever is earlier.

(c) If the commissioner determines that an application has been submitted for purposes not consistent with this section, the commissioner may immediately reject the application, give notice of that rejection to the applicant, and return the application. When the applicant receives the notice of rejection from the commissioner, the data which was the subject of the application shall have the classification it had before the application was submitted to the commissioner.

Subd. 2. [Repealed, 2010 c 365 art 1 s 12]

Subd. 3. Contents of application. An application for temporary classification of government data shall include and the applicant shall have the burden of clearly establishing that no statute currently exists which either allows or forbids classification as not public; and one or more of the following:

(1) that data similar to that for which the temporary classification is sought have been classified as not public by other government entities; or

(2) public access to the data would render unworkable a program authorized by law.

The applicant must also clearly establish that a compelling need exists for immediate temporary classification, which if not granted could adversely affect the health, safety, or welfare of the public, or the data subject's well-being or reputation.

Subd. 4. Procedure when classification affects others. If the commissioner determines that an application for temporary classification involves data which would reasonably be classified in the same manner by all government entities similar to the one which made the application, the commissioner may approve or disapprove the classification for data of the kind which is the subject of the application for the use of all government entities similar to the applicant. If requested in the application, the commissioner may also determine that the data classification affects similar government entities. On deeming this approach advisable, the commissioner shall provide notice of the proposed action by publication in the State Register within 15 days of receiving the application. Within 30 days after publication in the State Register an affected government entity or the public may submit comments on the application. The commissioner shall consider any comments received when granting or denying a classification for data of the kind which is the subject of the application, for the use of all government entities similar to the applicant. Within 45 days after the close of the period for submitting comment, the commissioner shall grant or disapprove the application. Applications processed under this subdivision shall be either approved or disapproved by the commissioner within 90 days of the receipt of the application. For purposes of subdivision 1, the data which is the subject of the classification shall be deemed to be classified as set forth in the application for a period of 90 days, or until the application is disapproved or granted by the commissioner, whichever is earlier. Proceedings after the grant or disapproval shall be governed by the provisions of subdivision 5.

Subd. 4a. Withdrawal of application. Except when an application is processed under subdivision 4, an application may be withdrawn by the responsible authority prior to the commissioner granting or disapproving the temporary classification. The responsible authority shall notify the commissioner in writing of the entity's intent to withdraw the application. The written withdrawal must state the reason the temporary classification is no longer necessary and must be signed by the responsible authority.

Subd. 5. Determination. (a) The commissioner shall either grant or disapprove the application for temporary classification within 45 days after it is received by the commissioner. On disapproving an application, the commissioner shall set forth in detail reasons for the disapproval, and shall include a statement of belief as to what classification is appropriate for the data which is the subject of the application. Twenty days after the date the responsible authority receives the commissioner's disapproval of an application, the data which is the subject of the application shall become public data, unless the responsible authority submits an amended application for temporary classification which requests the classification deemed appropriate by the commissioner in the statement of disapproval or which sets forth additional information relating to the original proposed classification. Upon the filing of an amended application, the data which is the subject of the amended application shall be deemed to be classified as set forth in the amended application for a period of 20 days or until the amended application is granted or disapproved by the commissioner, whichever is earlier. The commissioner shall either grant or disapprove the amended application within 20 days after it is filed. Five working days after the date the responsible authority receives the commissioner's disapproval of the amended application, the data which is the subject of the application shall become public data. No more than one amended application may be submitted for any single file or system.

(b) If the commissioner grants an application for temporary classification under this section, it shall become effective immediately, and the complete record relating to the application shall be submitted to the attorney general, who shall review the classification as to form and legality. Within 25 days after receipt of the record, the attorney general shall approve the classification, disapprove a classification as confidential or protected nonpublic but approve a classification as private or nonpublic, or disapprove the classification. If the attorney general disapproves a classification, the data which is the subject of the classification shall become public data five working days after the date of the attorney general's disapproval.

Subd. 6. [Repealed, 1995 c 259 art 1 s 62]

Subd. 6a. Data use and dissemination. During the period of the temporary classification, a responsible authority may request approval from the commissioner for a new or different use or dissemination of the data as provided in section 13.05, subdivision 4, for any data temporarily classified under this section.

Subd. 7. Legislative consideration of temporary classifications; expiration. On or before January 15 of each year, the commissioner shall submit all temporary classifications in effect on January 1 in bill form to the legislature. The temporary classification expires August 1 of the year following its submission to the legislature.

History: 1976 c 283 s 8; 1977 c 375 s 6; 1978 c 790 s 2; 1979 c 328 s 9-13; 1980 c 603 s 8-11; 1981 c 311 s 8,39; 1982 c 545 s 3,24; 1984 c 436 s 10,11; 1986 c 444; 1995 c 259 art 1 s 1; 2001 c 7 s 4; 2005 c 163 s 22-25; 2010 c 365 art 2 s 1-7



Section 13.07 — DUTIES OF COMMISSIONER; RULES.

The commissioner shall promulgate rules, in accordance with the rulemaking procedures in the Administrative Procedure Act which shall apply to government entities to implement the enforcement and administration of this chapter. The rules shall not affect section 13.04, relating to rights of subjects of data. Prior to the adoption of rules authorized by this section the commissioner shall give notice to all state agencies and political subdivisions in the same manner and in addition to other parties as required by section 14.06 of the date and place of hearing, enclosing a copy of the rules to be adopted.

History: 1975 c 271 s 6; 1975 c 401 s 7; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 11; 1982 c 424 s 130; 1982 c 545 s 24; 1985 c 248 s 70; 2004 c 228 art 1 s 2; 2005 c 163 s 26



Section 13.072 — OPINIONS BY THE COMMISSIONER.

Subdivision 1. Opinion; when required. (a) Upon request of a government entity, the commissioner may give a written opinion on any question relating to public access to government data, rights of subjects of data, or classification of data under this chapter or other Minnesota statutes governing government data practices. Upon request of any person who disagrees with a determination regarding data practices made by a government entity, the commissioner may give a written opinion regarding the person's rights as a subject of government data or right to have access to government data.

(b) Upon request of a body subject to chapter 13D, the commissioner may give a written opinion on any question relating to the body's duties under chapter 13D. Upon request of a person who disagrees with the manner in which members of a governing body perform their duties under chapter 13D, the commissioner may give a written opinion on compliance with chapter 13D. A governing body or person requesting an opinion under this paragraph must pay the commissioner a fee of $200. Money received by the commissioner under this paragraph is appropriated to the commissioner for the purposes of this section.

(c) If the commissioner determines that no opinion will be issued, the commissioner shall give the government entity or body subject to chapter 13D or person requesting the opinion notice of the decision not to issue the opinion within five business days of receipt of the request. If this notice is not given, the commissioner shall issue an opinion within 20 days of receipt of the request.

(d) For good cause and upon written notice to the person requesting the opinion, the commissioner may extend this deadline for one additional 30-day period. The notice must state the reason for extending the deadline. The government entity or the members of a body subject to chapter 13D must be provided a reasonable opportunity to explain the reasons for its decision regarding the data or how they perform their duties under chapter 13D. The commissioner or the government entity or body subject to chapter 13D may choose to give notice to the subject of the data concerning the dispute regarding the data or compliance with chapter 13D.

(e) This section does not apply to a determination made by the commissioner of health under section 13.3805, subdivision 1, paragraph (b), or 144.6581.

(f) A written, numbered, and published opinion issued by the attorney general shall take precedence over an opinion issued by the commissioner under this section.

Subd. 2. Effect. Opinions issued by the commissioner under this section are not binding on the government entity or members of a body subject to chapter 13D whose data or performance of duties is the subject of the opinion, but an opinion described in subdivision 1, paragraph (a), must be given deference by a court or other tribunal in a proceeding involving the data. The commissioner shall arrange for public dissemination of opinions issued under this section, and shall indicate when the principles stated in an opinion are not intended to provide guidance to all similarly situated persons or government entities. This section does not preclude a person from bringing any other action under this chapter or other law in addition to or instead of requesting a written opinion. A government entity, members of a body subject to chapter 13D, or person that acts in conformity with a written opinion of the commissioner issued to the government entity, members, or person or to another party is not liable for compensatory or exemplary damages or awards of attorneys fees in actions for violations arising under section 13.08 or 13.085, or for a penalty under section 13.09 or for fines, awards of attorney fees, or any other penalty under chapter 13D. A member of a body subject to chapter 13D is not subject to forfeiture of office if the member was acting in reliance on an opinion.

Subd. 3. [Repealed, 1Sp1997 c 3 s 47]

Subd. 4. Data submitted to commissioner. A government entity may submit not public data to the commissioner for the purpose of requesting or responding to a person's request for an opinion. Government data submitted to the commissioner by a government entity or copies of government data submitted by other persons have the same classification as the data have when held by the government entity. If the nature of the opinion is such that the release of the opinion would reveal not public data, the commissioner may issue an opinion using pseudonyms for individuals. Data maintained by the commissioner, in the record of an opinion issued using pseudonyms that would reveal the identities of individuals protected by the use of the pseudonyms, are private data on individuals.

History: 1993 c 192 s 38,110; 1995 c 259 art 1 s 2,3,56; 2001 c 202 s 2; 1Sp2003 c 8 art 2 s 1,2; 2005 c 163 s 27; 2006 c 253 s 2; 2007 c 129 s 7; 2010 c 297 s 1; 2012 c 290 s 13



Section 13.073 — PUBLIC INFORMATION POLICY TRAINING PROGRAM.

Subdivision 1. Establishment. The commissioner may establish a program for training state and local government officials and employees on public information policy, including government data practices laws and official records and records management statutes. The program may provide for the development of broad-based expertise within state and local government entities. The program components may include basic training, specific training for specialized service sectors, and policy analysis and support.

Subd. 2. General provisions. The commissioner may publicize the development and implementation of the training program under this section and seek input from state and local government entities. The commissioner may prepare a training guide that includes an overview of the training program and its components.

Subd. 3. Basic training. The basic training component should be designed to meet the basic information policy needs of all government employees and public officials with a focus on key data practices laws and procedures that apply to all government entities. The commissioner should design the basic training component in a manner that minimizes duplication of the effort and cost for government entities to provide basic training. The commissioner may develop general programs and materials for basic training such as video presentations, data practices booklets, and training guides. The commissioner may assist state and local government entities in developing training expertise within their own entities and offer assistance for periodic training sessions for this purpose.

Subd. 4. Sector-specific training. (a) The sector-specific training component should be designed to provide for the development of specific expertise needed to deal with information policy issues within a particular service area. Service areas may include government entities such as state agencies, counties, cities, or school districts, or functional areas such as education, human services, child protection, or law enforcement. This component should focus on training individuals who implement or administer data practices and other information policy laws within their government entity.

(b) The commissioner may provide technical assistance and support and help coordinate efforts to develop sector-specific training within different sectors. Elements of sector-specific training should include:

(1) designation, training, and coordination of data practices specialists with responsibility for clarification and resolution of sector-specific information policy issues;

(2) development of telephone hot lines within different sectors for handling information policy inquiries;

(3) development of forums under which individuals with ongoing information policy administrative responsibilities may meet to discuss issues arising within their sectors;

(4) availability of expertise for coaching and consultation on specific issues; and

(5) preparation of publications, including reference guides to materials and resource persons.

Subd. 5. Policy analysis and support. The policy analysis and support component should be designed to address information policy issues at the policy level and to provide ongoing consultation and support regarding major areas of concern with a goal of developing a coherent and coordinated approach to information policy within the state. The commissioner may assist in the development and implementation of information policy and provide a clearinghouse for ideas, information, and resources. The commissioner may review public information policy and identify how that policy can be updated, simplified, and made consistent.

Subd. 6. Preparation of model policies and procedures. The commissioner shall, in consultation with affected government entities, prepare model policies and procedures to assist government entities in complying with the requirements of this chapter that relate to public access to government data and rights of subjects of data. Upon completion of a model for a governmental level, the commissioner shall offer that model for formal adoption by that level of government. Government entities may adopt or reject the model offered by the commissioner. A government entity that adopts the commissioner's model shall notify the commissioner in a form prescribed by the commissioner.

History: 1995 c 259 art 2 s 1; 1999 c 250 art 1 s 43; 2005 c 163 s 28



Section 13.08 — CIVIL REMEDIES.

Subdivision 1. Action for damages. Notwithstanding section 466.03, a responsible authority or government entity which violates any provision of this chapter is liable to a person or representative of a decedent who suffers any damage as a result of the violation, and the person damaged or a representative in the case of private data on decedents or confidential data on decedents may bring an action against the responsible authority or government entity to cover any damages sustained, plus costs and reasonable attorney fees. In the case of a willful violation, the government entity shall, in addition, be liable to exemplary damages of not less than $1,000, nor more than $15,000 for each violation. The state is deemed to have waived any immunity to a cause of action brought under this chapter.

Subd. 2. Injunction. A responsible authority or government entity which violates or proposes to violate this chapter may be enjoined by the district court. The court may make any order or judgment as may be necessary to prevent the use or employment by any person of any practices which violate this chapter.

Subd. 3. Venue. An action filed pursuant to this section may be commenced in the county in which the individual alleging damage or seeking relief resides, or in the county wherein the political subdivision exists, or, in the case of the state, any county.

Subd. 4. Action to compel compliance. (a) Actions to compel compliance may be brought either under this subdivision or section 13.085. For actions under this subdivision, in addition to the remedies provided in subdivisions 1 to 3 or any other law, any aggrieved person seeking to enforce the person's rights under this chapter or obtain access to data may bring an action in district court to compel compliance with this chapter and may recover costs and disbursements, including reasonable attorney's fees, as determined by the court. If the court determines that an action brought under this subdivision is frivolous and without merit and a basis in fact, it may award reasonable costs and attorney fees to the responsible authority. If the court issues an order to compel compliance under this subdivision, the court may impose a civil penalty of up to $1,000 against the government entity. This penalty is payable to the state general fund and is in addition to damages under subdivision 1. The matter shall be heard as soon as possible. In an action involving a request for government data under section 13.03 or 13.04, the court may inspect in camera the government data in dispute, but shall conduct its hearing in public and in a manner that protects the security of data classified as not public. If the court issues an order to compel compliance under this subdivision, the court shall forward a copy of the order to the commissioner of administration.

(b) In determining whether to assess a civil penalty under this subdivision, the court or other tribunal shall consider whether the government entity has substantially complied with general data practices under this chapter, including but not limited to, whether the government entity has:

(1) designated a responsible authority under section 13.02, subdivision 16;

(2) designated a data practices compliance official under section 13.05, subdivision 13;

(3) prepared the data inventory that names the responsible authority and describes the records and data on individuals that are maintained by the government entity under section 13.025, subdivision 1;

(4) developed public access procedures under section 13.03, subdivision 2; procedures to guarantee the rights of data subjects under section 13.025, subdivision 3; and procedures to ensure that data on individuals are accurate and complete and to safeguard the data's security under section 13.05, subdivision 5;

(5) acted in conformity with an opinion issued under section 13.072 that was sought by a government entity or another person; or

(6) provided ongoing training to government entity personnel who respond to requests under this chapter.

(c) The court shall award reasonable attorney fees to a prevailing plaintiff who has brought an action under this subdivision if the government entity that is the defendant in the action was also the subject of a written opinion issued under section 13.072 and the court finds that the opinion is directly related to the cause of action being litigated and that the government entity did not act in conformity with the opinion.

Subd. 5. Immunity from liability. A government entity or person that releases not public data pursuant to an order under section 13.03, subdivision 6 is immune from civil and criminal liability.

Subd. 6. Immunity from liability; personnel settlement. No cause of action may arise as a result of the release of data contained in a termination or personnel settlement agreement if the data were not public data as defined in section 13.02, at the time the agreement was executed but become public data under a law enacted after execution.

History: 1974 c 479 s 5; 1975 c 401 s 5; 1976 c 239 s 4,5; 1979 c 328 s 14; 1980 c 603 s 13; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 8-10; 1982 c 545 s 24; 1985 c 298 s 5,6; 1986 c 444; 1991 c 319 s 30; 1999 c 227 s 22; 2000 c 468 s 8; 2001 c 202 s 3; 1Sp2003 c 8 art 2 s 3; 2005 c 163 s 29-31; 2007 c 129 s 8; 2008 c 315 s 3,4; 2010 c 297 s 2; 2013 c 125 art 1 s 1; 2016 c 158 art 1 s 6



Section 13.085 — ADMINISTRATIVE REMEDY.

Subdivision 1. Definition. As used in this section, "office" means the Office of Administrative Hearings.

Subd. 2. Complaints. (a) A complaint alleging a violation of this chapter for which an order to compel compliance is requested may be filed with the office. An action to compel compliance does not include procedures pursuant to section 13.04, subdivision 4 or 4a.

(b) The complaint must be filed with the office within two years after the occurrence of the act or failure to act that is the subject of the complaint, except that if the act or failure to act involves concealment or misrepresentation by the government entity that could not be discovered during that period, the complaint may be filed with the office within one year after the concealment or misrepresentation is discovered.

(c) The complaint must be made in writing, submitted under oath, and detail the factual basis for the claim that a violation of law has occurred. The office may prescribe a standard form for the complaint. The complaint must be accompanied by a filing fee of $1,000 or a bond to guarantee the payment of this fee.

(d) Upon receipt of a filed complaint, the office must immediately notify the respondent and, if known, the applicable responsible authority for the government entity, if the responsible authority is not otherwise named as the respondent. The office must provide the respondent with a copy of the complaint by the most expeditious means available. Notice to a responsible authority must be delivered by certified mail. The office must also notify, to the extent practicable, any individual or entity that is the subject of all or part of the data in dispute.

(e) The office must notify the commissioner of administration of an action filed under this section. Proceedings under this section must be dismissed if a request for an opinion from the commissioner was accepted on the matter under section 13.072 before the complaint was filed, and the complainant's filing fee must be refunded.

(f) The respondent must file a response to the complaint within 15 business days of receipt of the notice. For good cause shown, the office may extend the time for filing a response.

Subd. 3. Probable cause review. (a) The chief administrative law judge must assign an administrative law judge to review each complaint. Within 20 business days after a response is filed, or the respondent's time to file the response, including any extension, has expired, the administrative law judge must make a preliminary determination for its disposition as follows:

(1) if the administrative law judge determines that the complaint and any timely response of the respondent agency do not present sufficient facts to believe that a violation of this chapter has occurred, the complaint must be dismissed; or

(2) if the administrative law judge determines that the complaint and any timely response of the respondent agency do present sufficient facts to believe that a violation of this chapter has occurred, the judge must schedule a hearing as provided in subdivision 4.

(b) The office must notify all parties of the determination made under paragraph (a). The notice must provide as follows:

(1) if the complaint is scheduled for a hearing, the notice must identify the time and place of the hearing and inform all parties that they may submit evidence, affidavits, documentation, and argument for consideration by the administrative law judge; or

(2) if the complaint is dismissed for failure to present sufficient facts to believe that a violation of this chapter has occurred, the notice must inform the parties of the right of the complainant to seek reconsideration of the decision on the record by the chief administrative law judge, as provided in paragraph (c).

(c) A petition for reconsideration may be filed no later than five business days after a complaint is dismissed for failure to present sufficient facts to believe that a violation of this chapter has occurred. The chief administrative law judge must review the petition and make a final ruling within ten business days after its receipt. If the chief administrative law judge determines that the assigned administrative law judge made a clear material error, the chief administrative law judge must schedule the matter for a hearing as provided in subdivision 4.

Subd. 4. Hearing; procedure. (a) A hearing on a complaint must be held within 30 business days after the parties are notified that a hearing will be held. An oral hearing to resolve questions of law may be waived upon consent of all parties and the presiding administrative law judge. For good cause shown, the judge may delay the date of a hearing by no more than ten business days. The judge may continue a hearing to enable the parties to submit additional evidence or testimony.

(b) The administrative law judge must consider any evidence and argument submitted until the hearing record is closed, including affidavits and documentation.

(c) All hearings, and any records relating to the hearing, must be open to the public, except that the judge may inspect in camera any government data in dispute. If the hearing record contains information that is not public data, the judge may conduct a closed hearing to consider the information, issue necessary protective orders, and seal all or part of the hearing record, as provided in section 14.60, subdivision 2. If a party contends, and the judge concludes, that not public data could be improperly disclosed while that party is presenting its arguments, the judge shall close any portion of the hearing as necessary to prevent the disclosure. A hearing may be conducted by conference telephone call or interactive audio/video system, at the discretion of the presiding judge, and upon consent of all parties.

Subd. 5. Disposition. (a) Following a hearing, the judge must determine whether the violation alleged in the complaint occurred and must make at least one of the following dispositions. The judge may:

(1) dismiss the complaint;

(2) find that an act or failure to act constituted a violation of this chapter;

(3) impose a civil penalty against the respondent of up to $300;

(4) issue an order compelling the respondent to comply with a provision of law that has been violated, and may establish a deadline for production of data, if necessary; and

(5) refer the complaint to the appropriate prosecuting authority for consideration of criminal charges.

(b) In determining whether to assess a civil penalty, the office shall consider the factors described in section 13.08, subdivision 4.

(c) The judge must render a decision on a complaint within ten business days after the hearing record closes. The chief administrative law judge shall provide for public dissemination of orders issued under this section. If the judge determines that a government entity has violated a provision of law and issues an order to compel compliance, the office shall forward a copy of the order to the commissioner of administration. Any order issued pursuant to this section is enforceable through the district court for the district in which the respondent is located.

(d) A party aggrieved by a final decision on a complaint filed under this section is entitled to judicial review as provided in sections 14.63 to 14.69. Proceedings on a complaint are not a contested case within the meaning of chapter 14 and are not otherwise governed by chapter 14.

(e) A decision of the office under this section is not controlling in any subsequent action brought in district court alleging the same violation and seeking damages.

(f) A government entity or person that releases not public data pursuant to an order under this section is immune from civil and criminal liability for that release. A government entity or person that acts in conformity with an order issued under this section to the government entity or to any other person is not liable for compensatory or exemplary damage or awards of attorney fees for acting in conformity with that order in actions under this section or section 13.08, or for a penalty under section 13.09.

Subd. 6. Costs; attorney fees. (a) A rebuttable presumption shall exist that a complainant who substantially prevails on the merits in an action brought under this section is entitled to an award of reasonable attorney fees, not to exceed $5,000. An award of attorney fees may be denied if the judge determines that the violation is merely technical or that there is a genuine uncertainty about the meaning of the governing law.

(b) Reasonable attorney fees, not to exceed $5,000, must be awarded to a substantially prevailing complainant if the government entity that is the respondent in the action was also the subject of a written opinion issued under section 13.072 and the administrative law judge finds that the opinion is directly related to the matter in dispute and that the government entity did not act in conformity with the opinion.

(c) The office shall refund the filing fee of a substantially prevailing complainant in full, less $50, and the office's costs in conducting the matter shall be billed to the respondent, not to exceed $1,000.

(d) A complainant that does not substantially prevail on the merits shall be entitled to a refund of the filing fee, less any costs incurred by the office in conducting the matter.

(e) If the administrative law judge determines that a complaint is frivolous, or brought for purposes of harassment, the judge must order that the complainant pay the respondent's reasonable attorney fees, not to exceed $5,000. The complainant shall not be entitled to a refund of the filing fee.

(f) The court shall award the complainant costs and attorney fees incurred in bringing an action in district court to enforce an order of the Office of Administrative Hearings under this section.

Subd. 7. Special account; appropriation. Proceeds collected by the office from filing fees and bonds submitted under this section shall be deposited into the administrative hearings account established under section 14.54 and are appropriated to the office for use in administering the requirements of this section. By September 1 each year, the chief administrative law judge must report to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the office on receipt and expenditure of money under this section in the preceding fiscal year.

History: 2010 c 297 s 3



Section 13.09 — PENALTIES.

(a) Any person who willfully violates the provisions of this chapter or any rules adopted under this chapter or whose conduct constitutes the knowing unauthorized acquisition of not public data, as defined in section 13.055, subdivision 1, is guilty of a misdemeanor.

(b) Willful violation of this chapter, including any action subject to a criminal penalty under paragraph (a), by any public employee constitutes just cause for suspension without pay or dismissal of the public employee.

History: 1974 c 479 s 6; 1975 c 401 s 6; 1976 c 239 s 6; 1981 c 311 s 39; 1982 c 545 s 24; 1985 c 298 s 7; 2014 c 284 s 3



Section 13.10 — DATA ON DECEDENTS.

Subdivision 1. Definitions. As used in this chapter:

(a) "Confidential data on decedents" are data which, prior to the death of the data subject, were classified by statute, federal law, or temporary classification as confidential data.

(b) "Private data on decedents" are data which, prior to the death of the data subject, were classified by statute, federal law, or temporary classification as private data.

(c) "Representative of the decedent" is the personal representative of the estate of the decedent during the period of administration, or if no personal representative has been appointed or after discharge of the personal representative, the surviving spouse, any child of the decedent, or, if there is no surviving spouse or children, the parents of the decedent.

Subd. 2. Classification of data on decedents. Upon the death of the data subject, private data and confidential data shall become, respectively, private data on decedents and confidential data on decedents. Private data on decedents and confidential data on decedents shall become public when ten years have elapsed from the actual or presumed death of the individual and 30 years have elapsed from the creation of the data. For purposes of this subdivision, an individual is presumed to be dead if either 90 years elapsed since the creation of the data or 90 years have elapsed since the individual's birth, whichever is earlier, except that an individual is not presumed to be dead if readily available data indicate that the individual is still living.

Subd. 3. Rights. Rights conferred by this chapter on individuals who are the subjects of private or confidential data shall, in the case of private data on decedents or confidential data on decedents, be exercised by the representative of the decedent. Nonpublic data concerning a decedent, created or collected after death, are accessible by the representative of the decedent. Nothing in this section may be construed to prevent access to appropriate data by a trustee appointed in a wrongful death action.

Subd. 4. Court review. Any person may bring an action in the district court located in the county where the data is being maintained or, in the case of data maintained by a state agency, in any county, to authorize release of private data on decedents or confidential data on decedents. Individuals clearly identified in the data or the representative of the decedent may be given notice if doing so does not cause an undue delay in hearing the matter and, in any event, shall have standing in the court action. The responsible authority for the data being sought or any interested person may provide information regarding the possible harm or benefit from granting the request. The data in dispute shall be examined by the court in camera. The court may order all or part of the data to be released to the public or to the person bringing the action. In deciding whether or not to release the data, the court shall consider whether the harm to the surviving spouse, children, or next of kin of the decedent, the harm to any other individual identified in the data, or the harm to the public outweighs the benefit to the person bringing the action or the benefit of the public. The court shall make a written statement of findings in support of its decision.

Subd. 5. Adoption records. Notwithstanding any provision of this chapter, adoption records shall be treated as provided in sections 259.53, 259.61, 259.79, and 259.83 to 259.89.

Subd. 6. Retention of data. Nothing in this section may be construed to require retention of government data, including private data on decedents or confidential data on decedents, for periods of time other than those established by the procedures provided in section 138.17, or any other statute.

History: 1985 c 298 s 8; 1986 c 444; 1989 c 351 s 3; 1990 c 573 s 2; 1994 c 631 s 31; 1995 c 259 art 1 s 4; 2012 c 290 s 14



Section 13.15 — COMPUTER DATA.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given.

(a) "Electronic access data" means data created, collected, or maintained about a person's access to a government entity's computer for the purpose of:

(1) gaining access to data or information;

(2) transferring data or information; or

(3) using government services.

(b) "Cookie" means any data that a government-operated computer electronically places on the computer of a person who has gained access to a government computer.

Subd. 2. Classification of data. Electronic access data are private data on individuals or nonpublic data.

Subd. 3. Notice; refusal to accept cookie. (a) A government entity that creates, collects, or maintains electronic access data or uses its computer to install a cookie on a person's computer must inform persons gaining access to the entity's computer of the creation, collection, or maintenance of electronic access data or the entity's use of cookies before requiring the person to provide any data about the person to the government entity. As part of that notice, the government entity must inform the person how the data will be used and disseminated, including the uses and disseminations in subdivision 4.

(b) Notwithstanding a person's refusal to accept a cookie on the person's computer, a government entity must allow the person to gain access to data or information, transfer data or information, or use government services by the government entity's computer.

Subd. 4. Use of electronic access data. Electronic access data may be disseminated:

(1) to the commissioner for the purpose of evaluating electronic government services;

(2) to another government entity to prevent unlawful intrusions into government electronic systems; or

(3) as otherwise provided by law.

Subd. 5. Exception. This section does not apply to a cookie temporarily installed by a government entity on a person's computer during a single session on or visit to a government entity's Web site if the cookie is installed only in a computer's memory and is deleted from the memory when the Web site browser or Web site application is closed.

History: 1Sp2003 c 8 art 2 s 4; 2010 c 222 s 1



Section 13.201 — RIDESHARE DATA.

The following data on participants, collected by the Minnesota Department of Transportation and the Metropolitan Council to administer rideshare programs, are classified as private under section 13.02, subdivision 12: residential address and telephone number; beginning and ending work hours; current mode of commuting to and from work; and type of rideshare service information requested.

History: 1999 c 227 s 8,22



Section 13.202 — POLITICAL SUBDIVISION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referenced in subdivisions 2 to 12 are codified outside this chapter. Those sections classify political subdivision data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. County boards; property tax abatement. Certain data in an application for property tax abatement are classified under section 375.192, subdivision 2.

Subd. 3. Hennepin County. (a) Data collected by the Hennepin Healthcare System, Inc. are governed under section 383B.917, subdivision 1.

(b) Records of Hennepin County board meetings permitted to be closed under section 383B.217, subdivision 7, are classified under that subdivision.

Subd. 4. Coroner; inquest data. Certain data collected or created in the course of a coroner's or medical examiner's inquest are classified under sections 390.11, subdivision 7, and 390.32, subdivision 6.

Subd. 5. Solid waste management; collector audit. Data obtained in an audit of a solid waste collector under section 400.08, subdivision 4, are classified under that subdivision.

Subd. 6. 911 emergency telephone service; public utility data. Public utility data and names, addresses, and telephone numbers provided to a 911 system under section 403.07, subdivisions 3 and 4, are classified under those subdivisions.

Subd. 7. Public Facilities Authority; financial data. Financial information received or prepared by a Public Facilities Authority is classified under section 446A.04, subdivision 18.

Subd. 8. [Repealed, 2002 c 220 art 10 s 40]

Subd. 9. Municipal rights. (a) Self-insurer claims. Disclosure of information about individual claims filed by the employees of a municipality which is a self-insurer is governed by section 471.617, subdivision 5.

(b) Meetings of governing bodies. Treatment of data discussed at meetings of governing bodies is governed by section 13D.05.

(c) Job evaluation system reports. Treatment of reports containing the results of job evaluation systems is governed by section 471.995.

(d) Pay equity compliance. Implementation reports of equitable compensation plans are classified by section 471.9981, subdivision 5b.

Subd. 10. [Repealed, 2014 c 258 s 4]

Subd. 11. Metropolitan government. (a) Affirmative action plans. Treatment of data relating to metropolitan agency affirmative action plans is governed by section 473.143, subdivisions 5 and 7.

(b) Contracts for management services. Data relating to compensation of personnel who work under a management service contract are classified by section 473.405, subdivision 12.

(c) Arena acquisition. Certain data in connection with a decision whether to acquire a sports arena are classified under section 473.598, subdivision 4.

(d) Airports commission. Certain airline data submitted to the Metropolitan Airports Commission in connection with the issuance of revenue bonds are classified under section 473.6671, subdivision 3.

(e) Solid waste landfill fee. Information obtained from the operator of a mixed municipal solid waste disposal facility under section 473.843 is classified under section 473.843, subdivision 4.

(f) Metropolitan airport parking customers. Data relating to applicants for or users of automated parking facilities at the Minneapolis-St. Paul International Airport are classified under section 473.685.

Subd. 12. Public indebtedness; municipal obligation register data. Information contained in a register with respect to the ownership of certain municipal obligations is classified under section 475.55, subdivision 6.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2007 c 96 art 1 s 15; 2008 c 277 art 2 s 1; 2008 c 315 s 5; 2009 c 86 art 2 s 1; 2012 c 290 s 15



Section 13.203 — SERVICE COOPERATIVE CLAIMS DATA.

Claims experience and all related information received from carriers and claims administrators participating in a group health or dental plan, including any long-term disability plan, offered through the Minnesota service cooperatives to Minnesota school districts and other political subdivisions, and survey information collected from employees and employers participating in these plans and programs, except when the executive director of a Minnesota service cooperative determines that release of the data will not be detrimental to the plan or program, are classified as nonpublic data not on individuals.

History: 2004 c 290 s 2



Section 13.319 — EDUCATION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify education data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. [Repealed, 2007 c 13 art 2 s 2]

Subd. 3. Program services. Data on individuals receiving services under certain programs administered by the Department of Education are classified under section 119A.50, subdivision 2.

Subd. 4. Energy programs. Treatment of data on individuals applying for benefits or services under energy programs is governed by section 216C.266.

Subd. 5. [Renumbered 13.461, subd 30]

Subd. 6. [Repealed, 2016 c 158 art 4 s 5]

Subd. 7. [Repealed, 2004 c 290 s 39]

Subd. 8. Teacher and administration programs. Section 122A.18, subdivision 1, governs data sharing between the Department of Education and the Boards of Teaching and School Administrators for program approval and improvement for education programs.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 468 s 17; 2001 c 178 art 2 s 1; 2003 c 130 s 12; 2005 c 97 art 4 s 6; 2005 c 98 art 1 s 1,24; 1Sp2005 c 5 art 8 s 7; 2010 c 297 s 4; 2011 c 76 art 2 s 1



Section 13.32 — EDUCATIONAL DATA.

Subdivision 1. Definitions. As used in this section:

(a) "Educational data" means data on individuals maintained by a public educational agency or institution or by a person acting for the agency or institution which relates to a student.

Records of instructional personnel which are in the sole possession of the maker thereof and are not accessible or revealed to any other individual except a substitute teacher, and are destroyed at the end of the school year, shall not be deemed to be government data.

Records of a law enforcement unit of a public educational agency or institution which are maintained apart from education data and are maintained solely for law enforcement purposes, and are not disclosed to individuals other than law enforcement officials of the jurisdiction are not educational data; provided, that education records maintained by the educational agency or institution are not disclosed to the personnel of the law enforcement unit. The University of Minnesota police department is a law enforcement agency for purposes of section 13.82 and other sections of Minnesota Statutes dealing with law enforcement records. Records of organizations providing security services to a public educational agency or institution must be administered consistent with section 13.861.

Records relating to a student who is employed by a public educational agency or institution which are made and maintained in the normal course of business, relate exclusively to the individual in that individual's capacity as an employee, and are not available for use for any other purpose are classified pursuant to section 13.43.

(b) "Juvenile justice system" includes criminal justice agencies and the judiciary when involved in juvenile justice activities.

(c) "Student" means an individual currently or formerly enrolled or registered, applicants for enrollment or registration at a public educational agency or institution, or individuals who receive shared time educational services from a public agency or institution.

(d) "Substitute teacher" means an individual who performs on a temporary basis the duties of the individual who made the record, but does not include an individual who permanently succeeds to the position of the maker of the record.

Subd. 2. Student health and census data; data on parents. (a) Health data concerning students, including but not limited to, data concerning immunizations, notations of special physical or mental problems and records of school nurses are educational data. Access by parents to student health data shall be pursuant to section 13.02, subdivision 8.

(b) Pupil census data, including emergency information and family information are educational data.

(c) Data concerning parents are private data on individuals but may be treated as directory information if the same procedures that are used by a school district to designate student data as directory information under subdivision 5 are followed.

Subd. 3. Private data; when disclosure is permitted. Except as provided in subdivision 5, educational data is private data on individuals and shall not be disclosed except as follows:

(a) pursuant to section 13.05;

(b) pursuant to a valid court order;

(c) pursuant to a statute specifically authorizing access to the private data;

(d) to disclose information in health, including mental health, and safety emergencies pursuant to the provisions of United States Code, title 20, section 1232g(b)(1)(I) and Code of Federal Regulations, title 34, section 99.36;

(e) pursuant to the provisions of United States Code, title 20, sections 1232g(b)(1), (b)(4)(A), (b)(4)(B), (b)(1)(B), (b)(3), (b)(6), (b)(7), and (i), and Code of Federal Regulations, title 34, sections 99.31, 99.32, 99.33, 99.34, 99.35, and 99.39;

(f) to appropriate health authorities to the extent necessary to administer immunization programs and for bona fide epidemiologic investigations which the commissioner of health determines are necessary to prevent disease or disability to individuals in the public educational agency or institution in which the investigation is being conducted;

(g) when disclosure is required for institutions that participate in a program under title IV of the Higher Education Act, United States Code, title 20, section 1092;

(h) to the appropriate school district officials to the extent necessary under subdivision 6, annually to indicate the extent and content of remedial instruction, including the results of assessment testing and academic performance at a postsecondary institution during the previous academic year by a student who graduated from a Minnesota school district within two years before receiving the remedial instruction;

(i) to appropriate authorities as provided in United States Code, title 20, section 1232g(b)(1)(E)(ii), if the data concern the juvenile justice system and the ability of the system to effectively serve, prior to adjudication, the student whose records are released; provided that the authorities to whom the data are released submit a written request for the data that certifies that the data will not be disclosed to any other person except as authorized by law without the written consent of the parent of the student and the request and a record of the release are maintained in the student's file;

(j) to volunteers who are determined to have a legitimate educational interest in the data and who are conducting activities and events sponsored by or endorsed by the educational agency or institution for students or former students;

(k) to provide student recruiting information, from educational data held by colleges and universities, as required by and subject to Code of Federal Regulations, title 32, section 216;

(l) to the juvenile justice system if information about the behavior of a student who poses a risk of harm is reasonably necessary to protect the health or safety of the student or other individuals;

(m) with respect to Social Security numbers of students in the adult basic education system, to Minnesota State Colleges and Universities and the Department of Employment and Economic Development for the purpose and in the manner described in section 124D.52, subdivision 7;

(n) to the commissioner of education for purposes of an assessment or investigation of a report of alleged maltreatment of a student as mandated by section 626.556. Upon request by the commissioner of education, data that are relevant to a report of maltreatment and are from charter school and school district investigations of alleged maltreatment of a student must be disclosed to the commissioner, including, but not limited to, the following:

(1) information regarding the student alleged to have been maltreated;

(2) information regarding student and employee witnesses;

(3) information regarding the alleged perpetrator; and

(4) what corrective or protective action was taken, if any, by the school facility in response to a report of maltreatment by an employee or agent of the school or school district;

(o) when the disclosure is of the final results of a disciplinary proceeding on a charge of a crime of violence or nonforcible sex offense to the extent authorized under United States Code, title 20, section 1232g(b)(6)(A) and (B) and Code of Federal Regulations, title 34, sections 99.31 (a)(13) and (14);

(p) when the disclosure is information provided to the institution under United States Code, title 42, section 14071, concerning registered sex offenders to the extent authorized under United States Code, title 20, section 1232g(b)(7); or

(q) when the disclosure is to a parent of a student at an institution of postsecondary education regarding the student's violation of any federal, state, or local law or of any rule or policy of the institution, governing the use or possession of alcohol or of a controlled substance, to the extent authorized under United States Code, title 20, section 1232g(i), and Code of Federal Regulations, title 34, section 99.31 (a)(15), and provided the institution has an information release form signed by the student authorizing disclosure to a parent. The institution must notify parents and students about the purpose and availability of the information release forms. At a minimum, the institution must distribute the information release forms at parent and student orientation meetings.

Subd. 4. Student's access to private data. A student shall not have the right of access to private data provided in section 13.04, subdivision 3, as to financial records and statements of the student's parents or any information contained therein.

Subd. 4a. Nonpublic school students. Data collected by a public school on a child or parent of a child, whose identity must be reported pursuant to section 120A.24, is private data which:

(1) shall not be designated directory information pursuant to subdivision 5 unless prior written consent is given by the child's parent or guardian; and

(2) may be disclosed only pursuant to subdivision 3, clause (a), (b), (c), or (f).

This provision does not apply to students who receive shared time educational services from a public agency or institution.

Subd. 5. Directory information. Information designated as directory information pursuant to the provisions of United States Code, title 20, section 1232g, and Code of Federal Regulations, title 34, section 99.37, which are in effect on January 3, 2012, is public data on individuals, to the extent required under federal law. When conducting the directory information designation and notice process required by federal law, an educational agency or institution shall give parents and students notice of the right to refuse to let the agency or institution designate any or all data about the student as directory information. This notice may be given by any means reasonably likely to inform the parents and students of the right.

Subd. 5a. Military recruitment. A secondary institution shall release to military recruiting officers the names, addresses, and home telephone numbers of students in grades 11 and 12 within 60 days after the date of the request, except as otherwise provided by this subdivision. A secondary institution shall give parents and students notice of the right to refuse release of this data to military recruiting officers. Notice may be given by any means reasonably likely to inform the parents and students of the right. Data released to military recruiting officers under this subdivision:

(1) may be used only for the purpose of providing information to students about military service, state and federal veterans' education benefits, and other career and educational opportunities provided by the military; and

(2) shall not be further disseminated to any other person except personnel of the recruiting services of the armed forces.

Subd. 6. Remedial instruction. (a) A school district that receives information under subdivision 3, paragraph (h), from a postsecondary institution about an identifiable student shall maintain the data as educational data and use that data to conduct studies to improve instruction. Public postsecondary systems as part of their participation in the Statewide Longitudinal Education Data System shall provide data on the extent and content of the remedial instruction received by individual students, and the results of assessment testing and the academic performance of, students who graduated from a Minnesota school district within two years before receiving the remedial instruction. The Office of Higher Education, in collaboration with the Department of Education, shall evaluate the data and annually report its findings to the education committees of the legislature.

(b) This section supersedes any inconsistent provision of law.

Subd. 7. Uses of data. School officials who receive data on juveniles, as authorized under section 260B.171, may use and share that data as provided in section 121A.75. A school district, its agents, and employees who use and share this data in good faith are immune from civil or criminal liability that might otherwise result from their actions.

Subd. 8. Access by juvenile justice system. (a) Upon request, the following education data shall be disclosed under subdivision 3, clause (i), to the juvenile justice system: a student's full name, home address, telephone number, date of birth; a student's school schedule, daily attendance record, and photographs, if any; and parents' names, home addresses, and telephone numbers.

(b) In addition, the existence of the following data about a student may be disclosed under subdivision 3, clause (i):

(1) use of a controlled substance, alcohol, or tobacco;

(2) assaultive or threatening conduct that could result in dismissal from school under section 121A.45, subdivision 2, clause (b) or (c);

(3) possession or use of weapons or look-alike weapons;

(4) theft; or

(5) vandalism or other damage to property.

Any request for access to data under this paragraph must contain an explanation of why access to the data is necessary to serve the student.

(c) A principal or chief administrative officer of a school who receives a request to disclose information about a student to the juvenile justice system under paragraph (b) shall, to the extent permitted by federal law, notify the student's parent or guardian by certified mail of the request to disclose information before disclosing the information. If the student's parent or guardian notifies the principal or chief administrative officer within ten days of receiving the certified notice that the parent or guardian objects to the disclosure, the principal or chief administrative officer must not disclose the information. The principal or chief administrative officer must inform the requesting member of the juvenile justice system of the objection.

(d) A principal or chief administrative officer is not required to create data under this subdivision. Information provided in response to a data request under paragraph (b) shall indicate only whether the data described in paragraph (b) exist. The principal or chief administrative officer is not authorized under paragraph (b) to disclose the actual data or other information contained in the student's education record. A principal or chief administrative officer is not required to provide data that are protected by court order. A principal or chief administrative officer must respond to a data request within 14 days if no objection is received from the parent or guardian.

(e) Nothing in this subdivision shall limit the disclosure of educational data pursuant to court order.

(f) A school district, its agents, and employees who provide data in good faith under this subdivision are not liable for compensatory or exemplary damages or an award of attorney fees in an action under section 13.08, or other law, or for a penalty under section 13.09.

(g) Section 13.03, subdivision 4, applies to data that are shared under this subdivision with a government entity. If data are shared with a member of the juvenile justice system who is not a government entity, the person receiving the shared data must treat the data consistent with the requirements of this chapter applicable to a government entity.

(h) A member of the juvenile justice system who falsely certifies a request for data under this section is subject to the penalties under section 13.09.

Subd. 9. Forms. To make a data request under subdivision 8, paragraph (b), a member of the juvenile justice system must use the following form:

REQUEST FOR INFORMATION

Family Educational Rights and Privacy Act/

Minnesota Government Data Practices Act

REASON FOR REQUEST (requester must describe why information regarding existence of the data marked below is necessary to effectively serve the student) .

.

.

.

RESPONSE TO REQUEST

The school must indicate whether it has data on the student that document any activity or behavior marked by the requester.

CERTIFICATION: The undersigned certifies that the undersigned is a member of the juvenile justice system. The requested data are needed by the juvenile justice system so it may effectively serve, prior to adjudication, the student whose records are released. The undersigned will not disclose the information received to any other party, except as provided under state law, without prior written consent as required by Code of Federal Regulations, title 34, section 99.38(b). The undersigned further certifies that the undersigned understands that by signing this request, the undersigned is subject to the penalties in Minnesota Statutes, section 13.09.

.

Signature/Title

Subd. 10. Education records; child with disability. Nothing in this chapter shall be construed as limiting the frequency of inspection of the educational records of a child with a disability by the child's parent or guardian or by the child upon the child reaching the age of majority. An agency or institution may not charge a fee to search for or to retrieve the educational records. An agency or institution that receives a request for copies of the educational records of a child with a disability may charge a fee that reflects the costs of reproducing the records except when to do so would impair the ability of the child's parent or guardian, or the child who has reached the age of majority, to exercise their right to inspect and review those records.

Subd. 10a. Access to student records; school conferences. (a) A parent or guardian of a student may designate an individual, defined under paragraph (c), to participate in a school conference involving the child of the parent or guardian. The parent or guardian must provide the school with prior written consent allowing the significant individual to participate in the conference and to receive any data on the child of the consenting parent or guardian that are necessary and relevant to the conference discussions. The consenting parent or guardian may withdraw consent, in writing, at any time.

(b) A school may accept the following form, or another consent to release student data form, as sufficient to meet the requirements of this subdivision:

"CONSENT TO PARTICIPATE IN CONFERENCES AND RECEIVE STUDENT DATA

I, ........................................... (Name of parent or guardian), as parent or guardian of ........................................... (Name of child), consent to allow ........................................... (Name of an individual) to participate in school conferences and receive student data relating to the above-named child, consistent with Minnesota Statutes, section 13.32, subdivision 10a. I understand that I may withdraw my consent, upon written request, at any time.

(c) For purposes of this section, "an individual" means one additional adult designated by a child's parent or guardian to attend school-related activities and conferences.

Subd. 11. Data sharing; improving instruction. The following educational data may be shared between the Department of Education and the Minnesota Office of Higher Education as authorized by Code of Federal Regulations, title 34, section 99.31 (a)(6), to analyze instruction in school districts for purposes of improvement:

(1) attendance data, including name of school or institution, school district, year or term of attendance, and term type;

(2) student demographic and enrollment data;

(3) academic performance and testing data; and

(4) special academic services received by a student.

Any analysis of or report on the data must contain only summary data.

History: 1979 c 328 s 18; 1980 c 603 s 26; 1981 c 311 s 14,39; 1982 c 545 s 24; 1984 c 436 s 14; 1985 c 298 s 9,10; 1986 c 444; 1989 c 351 s 4,5; 1993 c 13 art 1 s 9,10; 1993 c 351 s 2-4; 1994 c 618 art 1 s 4; 1994 c 636 art 4 s 1; 1995 c 259 art 1 s 6; 1Sp1995 c 3 art 16 s 13; 1996 c 440 art 1 s 3,4; 1Sp1997 c 3 s 1-3; 1999 c 139 art 4 s 2; 1999 c 227 s 3,4,22; 2000 c 451 s 1; 2000 c 468 s 10; 2000 c 489 art 1 s 1; 2001 c 178 art 2 s 2; 2001 c 202 s 4; 2002 c 352 s 3-5; 2003 c 130 s 12; 1Sp2003 c 8 art 2 s 5; 2005 c 10 art 1 s 3; 2005 c 163 s 32; 1Sp2005 c 5 art 2 s 1; 2007 c 129 s 9; 2008 c 298 s 1,2; 2008 c 315 s 6; 2009 c 96 art 2 s 1; 2010 c 230 s 1; 2014 c 272 art 3 s 1; 2015 c 69 art 2 s 1; 1Sp2015 c 3 art 2 s 1



Section 13.321 — PREKINDERGARTEN-GRADE 12 EDUCATIONAL DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 10 are codified outside this chapter. Those sections classify prekindergarten to grade 12 educational data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Curriculum and assessment; testing data. Data sharing involving the statewide testing and reporting system is governed by sections 120B.30, subdivision 3, and 120B.31, subdivision 4.

Subd. 2a. School accountability. Certain school accountability data are governed by sections 120B.35, subdivision 3, and 120B.36, subdivisions 1, paragraph (e), and 2.

Subd. 3. Disposition orders received by schools. Access to disposition orders received by schools is governed by section 121A.75.

Subd. 4. Student rights, responsibilities, and behavior. (a) Immunization data. Data sharing involving immunization records is governed by section 121A.15, subdivision 7.

(b) Developmental screening. Data collected in early childhood developmental screening programs are classified under section 121A.18.

(c) Exclusions and expulsions. Data sharing involving exclusions and expulsions is classified under section 121A.53.

Subd. 5. Teachers; license reporting. Data on certain teacher discharges and resignations reported under section 122A.20 are classified under that section.

Subd. 6. School district powers; energy efficiency projects. Data involving energy efficiency project contracts are governed by section 123B.65, subdivision 10.

Subd. 7. Education programs; performance tracking system. Data sharing related to the performance tracking system is governed by section 124D.52.

Subd. 8. Special education. (a) Third-party payment. Disclosure of student data to health plan companies is governed by section 125A.21, subdivision 7.

(b) Agency access. Agency access to data about a child with a disability is governed by section 125A.23.

(c) Interagency early intervention committees. Data sharing involving interagency early intervention committees is governed by sections 125A.027, subdivision 1, and 125A.30.

Subd. 8a. Military-connected youth identifier. Data collected on enrollment forms to allow students to self-identify as military-connected youth are governed by section 127A.852.

Subd. 9. High School League. Data involving the High School League are governed by section 128C.17.

Subd. 10. Teacher data from value-added assessment model. Data on individual teachers generated from a value-added assessment model are governed under section 120B.35.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 451 s 2; 2004 c 294 art 2 s 1; 2005 c 10 art 1 s 4; 2005 c 98 art 1 s 24; 1Sp2005 c 5 art 2 s 2; 2010 c 382 s 3; 2015 c 21 art 2 s 1,2; 2016 c 158 art 1 s 7



Section 13.3215 — UNIVERSITY OF MINNESOTA DATA.

Subdivision 1. Definitions. (a) For purposes of this section, the terms in this subdivision have the meanings given them.

(b) "Business data" is data described in section 13.591, subdivision 1, and includes the funded amount of the University of Minnesota's commitment to the investment to date, if any; the market value of the investment by the University of Minnesota; and the age of the investment in years.

(c) "Financial, business, or proprietary data" means data, as determined by the responsible authority for the University of Minnesota, that is of a financial, business, or proprietary nature, the release of which could cause competitive harm to the University of Minnesota, the legal entity in which the University of Minnesota has invested or has considered an investment, the managing entity of an investment, or a portfolio company in which the legal entity holds an interest.

(d) "Investment" means the investments by the University of Minnesota in the following private capital:

(1) venture capital and other private equity investment businesses through participation in limited partnerships, trusts, limited liability corporations, limited liability companies, limited liability partnerships, and corporations;

(2) real estate ownership interests or loans secured by mortgages or deeds of trust or shares of real estate investment trusts through investment in limited partnerships; and

(3) natural resource investments through limited partnerships, trusts, limited liability corporations, limited liability companies, limited liability partnerships, and corporations.

Subd. 2. Claims experience data. Claims experience and all related information received from carriers and claims administrators participating in a University of Minnesota group health, dental, life, or disability insurance plan or the University of Minnesota workers' compensation program, and survey information collected from employees or students participating in these plans and programs, except when the university determines that release of the data will not be detrimental to the plan or program, are classified as nonpublic data under section 13.02, subdivision 9.

Subd. 3. Private equity investment data. (a) Financial, business, or proprietary data collected, created, received, or maintained by the University of Minnesota in connection with investments are nonpublic data.

(b) The following data shall be public:

(1) the name of the general partners and the legal entity in which the University of Minnesota has invested;

(2) the amount of the university's initial commitment, and any subsequent commitments;

(3) quarterly reports which outline the aggregate investment performance achieved and the market value, and the fees and expenses paid in aggregate to general partner investment managers in each of the following specific asset classes: venture capital, private equity, distressed debt, private real estate, and natural resources;

(4) a description of all of the types of industry sectors the University of Minnesota is or has invested in, in each specific private equity asset class;

(5) the portfolio performance of University of Minnesota investments overall, including the number of investments, the total amount of the University of Minnesota commitments, the total current market value, and the return on the total investment portfolio; and

(6) the university's percentage ownership interest in a fund or investment entity in which the university is invested.

History: 1Sp2003 c 8 art 2 s 6; 2009 c 178 art 2 s 1



Section 13.322 — POSTSECONDARY EDUCATION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify higher education data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Public postsecondary education; immunization files. Data sharing of immunization records is governed by section 135A.14, subdivision 4.

Subd. 3. Minnesota Office of Higher Education. (a) General. Data sharing involving the Minnesota Office of Higher Education and other institutions is governed by section 136A.05.

(b) Student financial aid. Data collected and used by the Minnesota Office of Higher Education on applicants for financial assistance are classified under section 136A.162.

(c) Minnesota college savings plan data. Account owner data, account data, and data on beneficiaries of accounts under the Minnesota college savings plan are classified under section 136G.05, subdivision 10.

(d) School financial records. Financial records submitted by schools registering with the Minnesota Office of Higher Education are classified under section 136A.64.

(e) Enrollment and financial aid data. Data collected from eligible institutions on student enrollment and federal and state financial aid are governed by sections 136A.121, subdivision 18, and 136A.1701, subdivision 11.

Subd. 4. Private career schools; inspection. Data obtained from an inspection of the financial records of a school are governed by section 136A.83.

Subd. 5. Use of Social Security numbers. Certain restrictions on the use of Social Security numbers are governed by section 325E.59.

Subd. 6. Campus sexual assault data. Data relating to allegations of sexual assault at a postsecondary institution are classified under section 135A.15.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2001 c 202 s 5; 1Sp2001 c 1 art 3 s 1,23; 2005 c 107 art 2 s 60; 2006 c 212 art 2 s 1,2; 2007 c 144 art 2 s 1; 2008 c 277 art 2 s 2; 2015 c 69 art 2 s 46; art 4 s 1



Section 13.34 — EXAMINATION DATA.

Data consisting solely of testing or examination materials, or scoring keys used solely to determine individual qualifications for appointment or promotion in public service, or used to administer a licensing examination, or academic examination, the disclosure of which would compromise the objectivity or fairness of the testing or examination process are classified as nonpublic, except pursuant to court order. Completed versions of personnel, licensing, or academic examinations shall be accessible to the individual who completed the examination, unless the responsible authority determines that access would compromise the objectivity, fairness, or integrity of the examination process. Notwithstanding section 13.04, the responsible authority shall not be required to provide copies of completed examinations or answer keys to any individual who has completed an examination.

History: 1980 c 603 s 14; 1981 c 311 s 10,39; 1982 c 545 s 24



Section 13.35 — FEDERAL CONTRACTS DATA.

To the extent that a federal agency requires it as a condition for contracting with a government entity, all government data collected and maintained by the government entity because that agency contracts with the federal agency are classified as either private or nonpublic depending on whether the data are data on individuals or data not on individuals.

History: 1980 c 603 s 19; 1981 c 311 s 39; 1982 c 545 s 24; 2007 c 129 s 10



Section 13.355 — SOCIAL SECURITY NUMBERS.

Subdivision 1. General. The Social Security numbers of individuals, whether provided in whole or in part, collected or maintained by a government entity are private data on individuals, except to the extent that access to the Social Security number is specifically authorized by law.

Subd. 2. County recorder or registrar of titles. Subdivision 1 does not apply to Social Security numbers that appear in documents or records filed or recorded with the county recorder or registrar of titles, other than documents filed under section 600.23.

Subd. 3. Social Security number; prohibited on face of mailings. A government entity must not:

(1) mail or deliver or cause to be mailed or delivered an item that displays a Social Security number on the outside of the item or in a manner where the Social Security number is visible without opening the item; or

(2) require or request a person to mail or deliver or cause to be mailed or delivered an item that displays a Social Security number on the outside of the item or in a manner where the Social Security number is visible without opening the item.

History: 1994 c 618 art 1 s 12; 1995 c 259 art 1 s 13; 1999 c 227 s 22; 2007 c 129 s 11; 2008 c 315 s 7



Section 13.356 — PERSONAL CONTACT AND ONLINE ACCOUNT INFORMATION.

(a) The following data on an individual collected, maintained, or received by a government entity for notification purposes or as part of a subscription list for an entity's electronic periodic publications as requested by the individual are private data on individuals:

(1) telephone number;

(2) e-mail address; and

(3) Internet user name, password, Internet protocol address, and any other similar data related to the individual's online account or access procedures.

(b) Section 13.04, subdivision 2, does not apply to data classified under paragraph (a). Paragraph (a) does not apply to data submitted by an individual to the Campaign Finance Board to meet the legal requirements imposed by chapter 10A, to data submitted for purposes of making a public comment, or to data in a state agency's rulemaking e-mail list.

(c) Data provided under paragraph (a) may only be used for the specific purpose for which the individual provided the data.

History: 2013 c 82 s 1



Section 13.37 — GENERAL NONPUBLIC DATA.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them.

(a) "Security information" means government data the disclosure of which the responsible authority determines would be likely to substantially jeopardize the security of information, possessions, individuals or property against theft, tampering, improper use, attempted escape, illegal disclosure, trespass, or physical injury. "Security information" includes checking account numbers, crime prevention block maps and lists of volunteers who participate in community crime prevention programs and their home and mailing addresses, telephone numbers, e-mail or other digital addresses, Internet communication services accounts information or similar accounts information, and global positioning system locations.

(b) "Trade secret information" means government data, including a formula, pattern, compilation, program, device, method, technique or process (1) that was supplied by the affected individual or organization, (2) that is the subject of efforts by the individual or organization that are reasonable under the circumstances to maintain its secrecy, and (3) that derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use.

(c) "Labor relations information" means management positions on economic and noneconomic items that have not been presented during the collective bargaining process or interest arbitration, including information specifically collected or created to prepare the management position.

(d) "Parking space leasing data" means the following government data on an applicant for, or lessee of, a parking space: residence address, home telephone number, beginning and ending work hours, place of employment, work telephone number, and location of the parking space.

Subd. 2. Classification. (a) The following government data is classified as nonpublic data with regard to data not on individuals, pursuant to section 13.02, subdivision 9, and as private data with regard to data on individuals, pursuant to section 13.02, subdivision 12: Security information; trade secret information; sealed absentee ballots prior to opening by an election judge; sealed bids, including the number of bids received, prior to the opening of the bids; parking space leasing data; and labor relations information, provided that specific labor relations information which relates to a specific labor organization is classified as protected nonpublic data pursuant to section 13.02, subdivision 13.

(b) If a government entity denies a data request based on a determination that the data are security information, upon request, the government entity must provide a short description explaining the necessity for the classification.

Subd. 3. Data dissemination. (a) Crime prevention block maps and names, home addresses, and telephone numbers of volunteers who participate in community crime prevention programs may be disseminated to volunteers participating in crime prevention programs. The location of a National Night Out event is public data.

(b) The responsible authority of a government entity in consultation with the appropriate chief law enforcement officer, emergency manager, or public health official, may make security information accessible to any person, entity, or the public if the government entity determines that the access will aid public health, promote public safety, or assist law enforcement.

History: 1980 c 603 s 15; 1981 c 311 s 11,39; 1982 c 545 s 24; 1984 c 436 s 15; 1985 c 248 s 4; 1990 c 573 s 3,4; 1996 c 440 art 1 s 5,6; 1997 c 111 s 6; 1998 c 371 s 1; 1Sp2003 c 8 art 2 s 7; 2005 c 163 s 33-35; 2012 c 290 s 16,17; 2013 c 82 s 2; 2014 c 208 s 1



Section 13.3805 — PUBLIC HEALTH DATA.

Subdivision 1. Health data generally. (a) Definitions. As used in this subdivision:

(1) "Commissioner" means the commissioner of health.

(2) "Health data" are data on individuals created, collected, received, or maintained by the Department of Health, political subdivisions, or statewide systems relating to the identification, description, prevention, and control of disease or as part of an epidemiologic investigation the commissioner designates as necessary to analyze, describe, or protect the public health.

(b) Data on individuals. (1) Health data are private data on individuals. Notwithstanding section 13.05, subdivision 9, health data may not be disclosed except as provided in this subdivision and section 13.04.

(2) The commissioner or a community health board as defined in section 145A.02, subdivision 5, may disclose health data to the data subject's physician as necessary to locate or identify a case, carrier, or suspect case, to establish a diagnosis, to provide treatment, to identify persons at risk of illness, or to conduct an epidemiologic investigation.

(3) With the approval of the commissioner, health data may be disclosed to the extent necessary to assist the commissioner to locate or identify a case, carrier, or suspect case, to alert persons who may be threatened by illness as evidenced by epidemiologic data, to control or prevent the spread of serious disease, or to diminish an imminent threat to the public health.

(c) Health summary data. Summary data derived from data collected under section 145.413 may be provided under section 13.05, subdivision 7.

Subd. 2. Huntington's Disease data. All data created, collected, received, or maintained by the commissioner of health on individuals relating to genetic counseling services for Huntington's Disease provided by the Department of Health are private data on individuals. The data may be permanently transferred from the department to the Hennepin County Medical Center, and once transferred, shall continue to be classified as private data on individuals.

Subd. 3. Office of Health Facility Complaints; investigative data. Except for investigative data under section 626.556, all investigative data maintained by the Department of Health's Office of Health Facility Complaints are subject to provisions of and classified pursuant to section 626.557, subdivision 12b, paragraphs (b) to (d). Notwithstanding sections 626.556, subdivision 11, and 626.557, subdivision 12b, paragraph (b), data identifying an individual substantiated as the perpetrator are public data. For purposes of this subdivision, an individual is substantiated as the perpetrator if the commissioner of health determines that the individual is the perpetrator and the determination of the commissioner is upheld after the individual either exercises applicable administrative appeal rights or fails to exercise these rights within the time allowed by law.

Subd. 4. Drinking water testing data. Data maintained by the Department of Health or community public water systems that identify the address of the testing site and the name, address, and telephone number of residential homeowners of each specific site that is tested for lead and copper as required by the federal Safe Drinking Water Act, the United States Environmental Protection Agency's lead and copper rule, and the department's drinking water protection program are private data on individuals or nonpublic data.

Subd. 5. Radon testing and mitigation data. Data maintained by the Department of Health that identify the address of a radon testing or mitigation site, and the name, address, e-mail address, and telephone number of residents and residential property owners of a radon testing or mitigation site, are private data on individuals or nonpublic data.

History: 1981 c 311 s 31,39; 1982 c 545 s 24; 1987 c 309 s 24; 1987 c 351 s 4; 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 5,17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27,58; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2005 c 163 s 36; 2006 c 253 s 3; 2012 c 290 s 18; 2014 c 291 art 7 s 28; 2016 c 189 art 20 s 1



Section 13.3806 — PUBLIC HEALTH DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify data on public health as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 1a. Death investigation data. Data gathered by the commissioner of health to identify the body of a person believed to have died due to a declared emergency as defined in section 12.03, subdivision 1e, the circumstances of death, and disposition of the body are classified in and may be released according to section 12.381, subdivision 2.

Subd. 1b. Health care payment and pricing reform data. (a) Encounter data. Data on providers required to submit encounter data to a private entity designated by the commissioner of health under section 62U.04, subdivision 4, are classified under section 62U.04, subdivision 4, paragraph (c).

(b) Pricing data. Pricing data required to be submitted to the commissioner of health by certain health plan companies and third-party administrators under section 62U.04, subdivision 5, are classified under section 62U.04, subdivision 5, paragraph (c).

Subd. 1c. Health information exchange data. Data practices provisions regarding the health information exchange are contained in section 62J.498, subdivision 2, paragraphs (b), (c), (d), and (e).

Subd. 2. Certain epidemiologic studies. Use of data collected by the commissioner of health under sections 176.234, 268.19, and 270B.14, subdivision 11, is governed by section 144.0525.

Subd. 3. Public health studies. Data held by the commissioner of health in connection with public health studies are classified under section 144.053.

Subd. 4. Vital records. (a) Parents' Social Security number; birth record. Parents' Social Security numbers provided for a child's birth record are classified under section 144.215, subdivision 4.

(b) Foundling registration. The report of the finding of an infant of unknown parentage is classified under section 144.216, subdivision 2.

(c) New record of birth. In circumstances in which a new record of birth may be issued under section 144.218, the original record of birth is classified as provided in that section.

(d) Vital records. Physical access to vital records is governed by section 144.225, subdivision 1.

(e) Birth record of child of unmarried parents. Access to the birth record of a child whose parents were not married to each other when the child was conceived or born is governed by sections 144.225, subdivisions 2 and 4, and 257.73.

(f) Health data for birth registration. Health data collected for birth registration or fetal death reporting are classified under section 144.225, subdivision 2a.

(g) Birth record; sharing. Sharing of birth record data and data prepared under section 257.75, is governed by section 144.225, subdivision 2b.

(h) Group purchaser identity for birth registration. Classification of and access to the identity of a group purchaser collected in association with birth registration is governed by section 144.225, subdivision 6.

Subd. 4a. Birth defects information system. Information collected for the birth defects information system is governed by section 144.2217.

Subd. 5. School health records. (a) Student health data. Data collected for the health record of a school child are governed by section 144.29.

(b) Tuberculosis screening. Access to health records of persons enrolled in or employed by a school or school district for tuberculosis screening purposes is governed by section 144.441, subdivision 8.

Subd. 6. Health records. Access to health records is governed by sections 144.291 to 144.298.

Subd. 7. Immunization data. Sharing of immunization data is governed by section 144.3351.

Subd. 8. Hepatitis B maternal carrier. Sharing of information regarding the hepatitis B infection status of a newborn's mother is governed by section 144.3352.

Subd. 9. Human leukocyte antigen type registry. Data identifying a person and the person's human leukocyte antigen type which is maintained by a government entity are classified under section 144.336, subdivision 1.

Subd. 10. Health threat procedures. Data in a health directive issued by the commissioner of health or a community health board are classified in section 144.4186.

Subd. 10a. Isolation or quarantine directive. Data in a directive issued by the commissioner of health under section 144.4195, subdivision 2, to isolate or quarantine a person or group of persons are classified in section 144.4195, subdivision 6.

Subd. 11. Tuberculosis health threat. Data collected by the commissioner of health in connection with a tuberculosis health threat are classified under section 144.4813.

Subd. 12. Epidemiologic data. Epidemiologic data that identify individuals are classified under section 144.6581.

Subd. 13. Traumatic injury. Data on individuals with a brain or spinal injury or who sustain major trauma that are collected by the commissioner of health are classified under sections 144.6071 and 144.665.

Subd. 14. Cancer surveillance system. Data on individuals collected by the cancer surveillance system are classified pursuant to section 144.69.

Subd. 15. Blood-borne pathogens. Data sharing between the emergency medical services agency and facilities is governed by section 144.7402, subdivision 3.

Subd. 16. Test information. Information concerning test results is governed by section 144.7411.

Subd. 17. Lead exposure. Data on individuals exposed to lead in their residences are classified under sections 144.9502, subdivision 9, and 144.9504, subdivision 2.

Subd. 18. [Repealed, 2016 c 158 art 4 s 5]

Subd. 19. [Repealed, 2001 c 211 s 4]

Subd. 19a. Maternal death. Access to and classification of medical data and health records related to maternal death studies are governed by section 145.901.

Subd. 20. Hazardous substance exposure. Disclosure of data related to hazardous substance exposure is governed by section 145.94.

Subd. 21. Trauma hospital designation; patient data. Data on patients in information and reports related to the designation and redesignation of trauma hospitals is classified under section 144.605, subdivision 9.

Subd. 22. Medical use of cannabis data. Data collected under the registry program authorized under sections 152.22 to 152.37 are governed by sections 152.25, subdivision 1; 152.28, subdivision 2; and 152.37, subdivision 3.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2001 c 211 s 1; 1Sp2001 c 9 art 15 s 32; 2002 c 402 s 16,17,21; 2003 c 2 art 3 s 1; 2004 c 279 art 11 s 7; 2004 c 288 art 6 s 1; 2004 c 290 s 3; 2005 c 149 s 7; 2005 c 150 s 13,14; 2007 c 147 art 10 s 15; 2008 c 277 art 2 s 3; 1Sp2010 c 1 art 20 s 1; 2011 c 76 art 2 s 2; 2013 c 125 art 2 s 1; 2014 c 311 s 1; 2015 c 21 art 1 s 109; art 2 s 3; 2016 c 158 art 4 s 1



Section 13.381 — HEALTH REGULATORY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify health regulatory data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Health occupations data. (a) Health-related licensees and registrants. The collection, analysis, reporting, and use of data on individuals licensed or registered by the commissioner of health or health-related licensing boards are governed by sections 144.051, subdivisions 2 to 6, and 144.052.

(b) Health services personnel. Data collected by the commissioner of health for the database on health services personnel are classified under section 144.1485.

Subd. 3. Nursing home residents. Access to certain data on assessments of care and services to nursing home residents is governed by section 144.0721, subdivision 2.

Subd. 4. Rural hospital grants. Financial data on individual hospitals under the rural hospital grant program are classified under section 144.147, subdivision 5.

Subd. 5. Certain health inspections. Disclosure of certain data received by the commissioner of health under sections 144.50 to 144.56 is governed by section 144.58.

Subd. 6. Public hospital meetings. Data from a closed meeting of a public hospital are classified under section 144.581, subdivision 5.

Subd. 7. Medical malpractice claims reports. Reports of medical malpractice claims submitted by an insurer to the commissioner of health under section 144.693 are classified as provided in section 144.693, subdivisions 1 and 2.

Subd. 7a. Facility requirements. Data provided to, filed with, or created or obtained by the commissioner of health under section 144.7065 are classified as provided in section 144.7065, subdivision 10.

Subd. 8. Health test results. Health test results obtained under sections 144.7401 to 144.7415 are classified under section 144.7411.

Subd. 9. Nursing home noncompliance. Data from correction orders of or notices of noncompliance by nursing homes are governed under section 144A.10.

Subd. 10. Home care and hospice provider. Data regarding a home care provider under sections 144A.43 to 144A.47 are governed by section 144A.45. Data regarding home care provider background studies are governed by section 144A.476, subdivision 1. Data regarding a hospice provider under sections 144A.75 to 144A.755 are governed by sections 144A.752 and 144A.754.

Subd. 11. Health facility complaints. Information gathered by the director of the Office of Health Facility Complaints is classified under section 144A.53, subdivision 3.

Subd. 12. Ambulance service data. Data required to be reported by ambulance services under section 144E.123 are classified under that section.

Subd. 13. Review organization data. Disclosure of data and information acquired by a review organization as defined in section 145.61, subdivision 5, is governed by section 145.64.

Subd. 14. Family planning grants. Information gathered under section 145.925 is classified under section 145.925, subdivision 6.

Subd. 14a. Minnesota Responds Medical Reserve Corps. (a) The sharing of data maintained by the commissioner of health on volunteer health professionals is governed by section 145A.06, subdivision 6, paragraph (c).

(b) Criminal history record data on Minnesota Responds Medical Reserve Corps volunteers are classified under section 145A.061.

Subd. 15. Mortuary science interns. Data collected in case reports filed with the commissioner of health by mortuary science interns are classified under section 149A.20, subdivision 6.

Subd. 16. Funeral establishments. Data on individuals in annual reports required of certain funeral establishments are classified under section 149A.97, subdivision 11.

Subd. 16a. Prescription electronic reporting system. Access to data in the prescription electronic reporting system is governed by section 152.126.

Subd. 17. [Repealed, 2015 c 21 art 1 s 110]

Subd. 18. Rural health cooperatives. Data collected from health plan companies and providers for purposes of approval of rural health cooperative arrangements are classified under section 62R.09.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 1; 2002 c 252 s 1; 2005 c 10 art 1 s 5; 2007 c 147 art 11 s 1; 2009 c 97 s 1; 2011 c 76 art 2 s 3; 2013 c 43 s 1; 2013 c 108 art 11 s 1,2; 2015 c 21 art 2 s 4



Section 13.383 — HEALTH OCCUPATIONS INVESTIGATIVE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 16 are codified outside this chapter. Those sections classify health occupations investigative data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. EMT, EMT-I, EMT-P, or first responders. Reports of emergency medical technician, emergency medical technician-intermediate, emergency medical technician-paramedic, or first responder misconduct are classified under section 144E.305, subdivision 3.

Subd. 3. Unlicensed practitioners. Data relating to investigations and disciplinary actions under section 146A.06 are governed by subdivision 2 of that section.

Subd. 4. Physicians. (a) Disciplinary data generally. Data held by the Board of Medical Practice in connection with disciplinary matters are classified under section 147.01, subdivision 4. The administrative record of any disciplinary action taken by the Board of Medical Practice under sections 147.01 to 147.22 is sealed upon judicial review as provided in section 147.151.

(b) Required examinations; physician's medical record. Data obtained by the Board of Medical Practice when requiring a mental or physical examination of a physician or when accessing a physician's medical records are classified under section 147.091, subdivision 6.

(c) Sexual misconduct. Certain data relating to sexual misconduct are classified under section 147.092.

(d) Reports of violations. Certain reports of violations submitted to the Board of Medical Practice are classified under section 147.121.

(e) Patient medical records. Patient medical records provided to the Board of Medical Practice under section 147.131 are classified under that section.

Subd. 5. Physician assistants. (a) Required examinations; physician assistant's medical records. Data obtained by the Medical Practices Board when requiring a mental or physical examination of a physician assistant or when accessing a physician assistant's medical records are classified under section 147A.13, subdivision 6.

(b) Sharing complaint information. Sharing of complaint information regarding a physician assistant is governed by section 147A.26.

Subd. 6. Chiropractors. Data of the Board of Chiropractic Examiners and the peer review committee are classified under sections 148.10, subdivision 1, and 148.106, subdivision 10.

Subd. 7. Nurses. (a) Required examinations; nurse's medical records. Data obtained by the Board of Nursing when requiring a mental or physical examination of a nurse or when accessing a nurse's medical records are classified under section 148.261, subdivision 5.

(b) Reports of violations. Certain reports of violations submitted to the Board of Nursing are classified under section 148.264.

(c) Patient medical records. Medical records of a patient cared for by a nurse who is under review by the Board of Nursing are classified under sections 148.191, subdivision 2, and 148.265.

(d) Records of nurse disciplinary action. The administrative records of any disciplinary action taken by the Board of Nursing under sections 148.171 to 148.285 are sealed upon judicial review as provided in section 148.266.

Subd. 8. Psychologists and psychological practitioners. Client records of a patient cared for by a psychologist or psychological practitioner who is under review by the Board of Psychology are classified under section 148.941, subdivision 4. Data obtained by the Board of Psychology when requiring a mental, physical, or chemical dependency examination or evaluation of a regulated individual or when accessing the medical records of a regulated individual are classified under section 148.941, subdivision 8.

Subd. 9. Marriage and family therapists. (a) Disciplinary data generally. Data held by the Board of Marriage and Family Therapy in connection with disciplinary matters are classified under sections 148B.04 and 148B.175, subdivisions 2 and 5.

(b) Reports of violations. Certain reports of violations submitted to the Board of Marriage and Family Therapy are classified under section 148B.08.

(c) Client records. Client records of a patient cared for by a marriage and family therapist who is under review by the Board of Marriage and Family Therapy are classified under sections 148B.09 and 148B.11.

Subd. 10. Social workers. (a) Disciplinary data generally. Data held by the Board of Social Work in connection with disciplinary matters are classified under sections 148E.255 to 148E.270.

(b) Reports of violations. Certain reports of violations submitted to the Board of Social Work are classified under sections 148E.240 to 148E.250.

(c) Client records. Client records of a patient cared for by a social worker who is under review by the Board of Social Work are classified under section 148E.230.

Subd. 11. MS 2008 [Repealed, 2007 c 13 art 1 s 21]

Subd. 11a. Alcohol and drug counselors. (a) Sharing licensing data. Sharing of data collected for licensing of alcohol and drug counselors is governed by section 214.10, subdivision 8.

(b) Investigative data. Information obtained as part of an investigation or evaluation of a drug and alcohol counselor is governed by section 148F.025, subdivision 4, or 148F.09, subdivision 6.

(c) Client records. The privacy and access to client records obtained in the course of alcohol and drug counseling are governed by sections 148F.13 and 148F.135.

(d) Test results. Test results and interpretations regarding an individual obtained in the course of alcohol and drug counseling are classified under section 148F.18, subdivision 4.

Subd. 12. Mortuary science practitioners. Data on investigations and disciplinary actions of mortuary science practitioners by the commissioner of health are classified under section 149A.04, subdivision 5.

Subd. 13. Dentists, dental hygienists, and dental assistants. (a) Required examinations; medical records. Data obtained by the Board of Dentistry when requiring a mental or physical examination of a dentist, dental hygienist, or dental assistant or when accessing the medical records of a dentist, dental hygienist, or dental assistant are classified under sections 150A.08, subdivisions 5 and 6, and 150A.081.

(b) Patient records. Patient records of a patient cared for by a dentist, dental hygienist, or dental assistant who is under review by the Board of Dentistry are classified under section 150A.081.

(c) Investigative data. Reports submitted to the Board of Dentistry containing information about violations are classified under section 150A.14.

Subd. 14. Doctors of podiatric medicine. (a) Patient records. Patient records of a patient cared for by a doctor of podiatric medicine who is under review by the Board of Podiatric Medicine are classified under section 153.20.

(b) Access to doctor's medical data. Access to the medical data of a doctor of podiatric medicine who is under review by the Board of Podiatric Medicine is governed by section 153.21, subdivision 2.

Subd. 15. Hearing instrument dispensers. (a) Sharing complaint information. Sharing of complaint information regarding a hearing instrument dispenser is governed by section 153A.15, subdivision 3.

(b) Medical records. Medical records obtained by the commissioner of health in the course of reviewing a hearing instrument dispenser are classified under section 153A.15, subdivision 3a.

Subd. 16. Veterinarians. (a) Client records. Veterinary records on clients of a veterinarian who is under review by the Board of Veterinary Medicine are classified under section 156.082.

(b) Required examinations; veterinarian's medical record. Data obtained by the Board of Veterinary Medicine when requiring a mental or physical examination of a veterinarian or when accessing the veterinarian's medical records are classified under section 156.125.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2002 c 341 s 1; 2003 c 2 art 3 s 2; 2003 c 122 s 1; 2005 c 147 art 1 s 1; 2012 c 187 art 3 s 1; 2012 c 197 art 2 s 1; 2013 c 125 art 2 s 2



Section 13.384 — MEDICAL DATA.

Subdivision 1. Definition. As used in this section:

(a) "Directory information" means name of the patient, date admitted, and general condition.

(b) "Medical data" are data collected because an individual was or is a patient or client of a hospital, nursing home, medical center, clinic, health or nursing agency operated by a government entity including business and financial records, data provided by private health care facilities, and data provided by or about relatives of the individual.

Subd. 2. Public hospitals; directory information. (a) During the time that a person is a patient in a hospital operated by a government entity under legal commitment, directory information is public data. After the person is released by termination of the person's legal commitment, the directory information is private data on individuals.

(b) If a person is a patient other than pursuant to commitment in a hospital controlled by a government entity, directory information is public data unless the patient requests otherwise, in which case it is private data on individuals.

(c) Directory information about an emergency patient who is unable to communicate which is public under this subdivision shall not be released until a reasonable effort is made to notify the next of kin or health care agent. Although an individual has requested that directory information be private, the hospital may release directory information to a law enforcement agency pursuant to a lawful investigation pertaining to that individual.

Subd. 3. Classification of medical data. Unless the data is summary data or a statute specifically provides a different classification, medical data are private but are available only to the subject of the data as provided in sections 144.291 to 144.298, and shall not be disclosed to others except:

(a) pursuant to section 13.05;

(b) pursuant to section 253B.0921;

(c) pursuant to a valid court order;

(d) to administer federal funds or programs;

(e) to the surviving spouse, parents, children, siblings, and health care agent of a deceased patient or client or, if there are no surviving spouse, parents, children, siblings, or health care agent to the surviving heirs of the nearest degree of kindred;

(f) to communicate a patient's or client's condition to a family member, health care agent, or other appropriate person in accordance with acceptable medical practice, unless the patient or client directs otherwise; or

(g) as otherwise required by law.

History: 1979 c 328 s 16; 1980 c 603 s 27,28; 1981 c 311 s 16,39; 1982 c 545 s 24; 1989 c 175 s 1; 1995 c 189 s 1; 1996 c 440 art 1 s 8,9; 1997 c 217 art 1 s 1,2; 1999 c 227 s 22; 2007 c 129 s 12,13; 2007 c 147 art 10 s 15; 2009 c 108 s 1,2; 2012 c 290 s 19



Section 13.386 — TREATMENT OF GENETIC INFORMATION HELD BY GOVERNMENT ENTITIES AND OTHER PERSONS.

Subdivision 1. Definition. (a) "Genetic information" means information about an identifiable individual derived from the presence, absence, alteration, or mutation of a gene, or the presence or absence of a specific DNA or RNA marker, which has been obtained from an analysis of:

(1) the individual's biological information or specimen; or

(2) the biological information or specimen of a person to whom the individual is related.

(b) "Genetic information" also means medical or biological information collected from an individual about a particular genetic condition that is or might be used to provide medical care to that individual or the individual's family members.

Subd. 2. Private data. Genetic information held by a government entity is private data on individuals as defined by section 13.02, subdivision 12.

Subd. 3. Collection, storage, use, and dissemination of genetic information. (a) Unless otherwise expressly provided by law, genetic information about an individual:

(1) may be collected by a government entity, as defined in section 13.02, subdivision 7a, or any other person only with the written informed consent of the individual;

(2) may be used only for purposes to which the individual has given written informed consent;

(3) may be stored only for a period of time to which the individual has given written informed consent; and

(4) may be disseminated only:

(i) with the individual's written informed consent; or

(ii) if necessary in order to accomplish purposes described by clause (2). A consent to disseminate genetic information under item (i) must be signed and dated. Unless otherwise provided by law, such a consent is valid for one year or for a lesser period specified in the consent.

(b) Newborn screening activities conducted under sections 144.125 to 144.128 are subject to paragraph (a). Other programs and activities governed under section 144.192 are not subject to paragraph (a).

Subd. 4. MS 2012 [Expired, 2012 c 292 art 4 s 1]

History: 2006 c 253 s 4; 2012 c 292 art 4 s 1; 2013 c 82 s 3



Section 13.387 — HEALTH CARE CONTRACT DATA.

The provisions of section 13.05, subdivision 11, apply to health plan companies, managed care organizations, county-based purchasing plans, third-party administrators, providers, or other vendors, or their parent or subsidiary, contracting with a government entity for health care related services. This section is effective June 30, 2015.

History: 2014 c 293 s 3



Section 13.39 — CIVIL INVESTIGATION.

Subdivision 1. Definitions. A "pending civil legal action" includes but is not limited to judicial, administrative or arbitration proceedings. Whether a civil legal action is pending shall be determined by the chief attorney acting for the government entity.

Subd. 2. Civil actions. (a) Except as provided in paragraph (b), data collected by a government entity as part of an active investigation undertaken for the purpose of the commencement or defense of a pending civil legal action, or which are retained in anticipation of a pending civil legal action, are classified as protected nonpublic data pursuant to section 13.02, subdivision 13, in the case of data not on individuals and confidential pursuant to section 13.02, subdivision 3, in the case of data on individuals. Any government entity may make any data classified as confidential or protected nonpublic pursuant to this subdivision accessible to any person, agency or the public if the government entity determines that the access will aid the law enforcement process, promote public health or safety or dispel widespread rumor or unrest.

(b) A complainant has access to a statement provided by the complainant to a government entity under paragraph (a).

Subd. 2a. Disclosure of data. During the time when a civil legal action is determined to be pending under subdivision 1, any person may bring an action in the district court in the county where the data are maintained to obtain disclosure of data classified as confidential or protected nonpublic under subdivision 2. The court may order that all or part of the data be released to the public or to the person bringing the action. In making the determination whether data shall be disclosed, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, the government entity, or any person identified in the data. The data in dispute shall be examined by the court in camera.

Subd. 3. Inactive investigative data. Inactive civil investigative data are public, unless the release of the data would jeopardize another pending civil legal action, and except for those portions of a civil investigative file that are classified as not public data by this chapter or other law. Any civil investigative data presented as evidence in court or made part of a court record shall be public. Civil investigative data become inactive upon the occurrence of any of the following events:

(1) a decision by the government entity or by the chief attorney acting for the government entity not to pursue the civil action;

(2) expiration of the time to file a complaint under the statute of limitations or agreement applicable to the civil action; or

(3) exhaustion of or expiration of rights of appeal by either party to the civil action.

Data determined to be inactive under clause (1) may become active if the government entity or its attorney decides to renew the civil action.

Subd. 4. Exclusion. This section does not apply when the sole issue or dispute is a government entity's timeliness in responding to a data request.

History: 1981 c 311 s 22,39; 1982 c 545 s 11,24; 1985 c 298 s 11; 1987 c 351 s 5; 1994 c 618 art 1 s 6,7; 2007 c 129 s 14-17; 2008 c 315 s 8,9; 2012 c 290 s 20



Section 13.392 — INTERNAL AUDITING DATA.

Subdivision 1. Confidential data or protected nonpublic data. Data, notes, and preliminary drafts of reports created, collected, and maintained by the internal audit offices of government entities, or persons performing audits for government entities, and relating to an audit or investigation are confidential data on individuals or protected nonpublic data until the final report has been published or the audit or investigation is no longer being pursued actively, except that the data shall be disclosed as required to comply with section 6.67 or 609.456. This section does not limit in any way:

(1) the state auditor's access to government data of political subdivisions or data, notes, or preliminary drafts of reports of persons performing audits for political subdivisions; or

(2) the public or a data subject's access to data classified by section 13.43.

Subd. 2. Private data on individuals. Data on an individual supplying information for an audit or investigation, that could reasonably be used to determine the individual's identity, are private data on individuals if the information supplied was needed for an audit or investigation and would not have been provided to the internal audit office or person performing audits without an assurance to the individual that the individual's identity would remain private.

History: 1989 c 351 s 11; 1998 c 371 s 3,22; 2007 c 129 s 18



Section 13.393 — ATTORNEYS.

Notwithstanding the provisions of this chapter and section 15.17, the use, collection, storage, and dissemination of data by an attorney acting in a professional capacity for a government entity shall be governed by statutes, rules, and professional standards concerning discovery, production of documents, introduction of evidence, and professional responsibility; provided that this section shall not be construed to affect the applicability of any statute, other than this chapter and section 15.17, which specifically requires or prohibits disclosure of specific information by the attorney, nor shall this section be construed to relieve any responsible authority, other than the attorney, from duties and responsibilities pursuant to this chapter and section 15.17.

History: 1979 c 328 s 19; 1981 c 311 s 39; 1982 c 545 s 24; 1986 c 444; 1999 c 227 s 22; 2007 c 129 s 19



Section 13.40 — LIBRARY AND HISTORICAL DATA.

Subdivision 1. Records subject to this chapter. (a) For purposes of this section, "historical records repository" means an archives or manuscript repository operated by a government entity whose purpose is to collect and maintain data to further the history of a geographic or subject area. The term does not include the state archives as defined in section 138.17, subdivision 1, clause (5).

(b) Data collected, maintained, used, or disseminated by a library or historical records repository operated by a government entity shall be administered in accordance with the provisions of this chapter.

Subd. 2. Private data; library borrowers. (a) Except as provided in paragraph (b), the following data maintained by a library are private data on individuals and may not be disclosed for other than library purposes except pursuant to a court order:

(1) data that link a library patron's name with materials requested or borrowed by the patron or that link a patron's name with a specific subject about which the patron has requested information or materials; or

(2) data in applications for borrower cards, other than the name of the borrower.

(b) A library may release reserved materials to a family member or other person who resides with a library patron and who is picking up the material on behalf of the patron. A patron may request that reserved materials be released only to the patron.

Subd. 3. Nongovernmental data. Data held in the custody of a historical records repository that were not originally created, received, maintained, or disseminated by a government entity are not government data. These data are accessible to the public unless:

(1) the data are contributed by private persons under an agreement that restricts access, to the extent of any lawful limitation; or

(2) access would significantly endanger the physical or organizational integrity of the data.

History: 1980 c 603 s 21; 1981 c 311 s 39; 1982 c 545 s 6,24; 1991 c 319 s 3; 1992 c 499 art 10 s 1; 1996 c 440 art 1 s 7; 2007 c 129 s 20,21



Section 13.401 — LIBRARY AND HISTORICAL DATA CODED ELSEWHERE.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section places a restriction on access to government data.

Subd. 2. Restrictions on access to archives records. Limitations on access to records transferred to the state archives are provided in section 138.17, subdivision 1c.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.41 — LICENSING DATA.

Subdivision 1. Definition. As used in this section "licensing agency" means any board, department or agency of this state which is given the statutory authority to issue professional or other types of licenses, except the various agencies primarily administered by the commissioner of human services. Data pertaining to persons or agencies licensed or registered under authority of the commissioner of human services shall be administered pursuant to section 13.46.

Subd. 2. Private data; designated addresses and telephone numbers. (a) The following data collected, created or maintained by any licensing agency are classified as private, pursuant to section 13.02, subdivision 12: data, other than their names and designated addresses, submitted by applicants for licenses; the identity of complainants who have made reports concerning licensees or applicants which appear in inactive complaint data unless the complainant consents to the disclosure; the nature or content of unsubstantiated complaints when the information is not maintained in anticipation of legal action; the identity of patients whose medical records are received by any health licensing agency for purposes of review or in anticipation of a contested matter; inactive investigative data relating to violations of statutes or rules; and the record of any disciplinary proceeding except as limited by subdivision 5.

(b) An applicant for a license shall designate on the application a residence or business address and telephone number at which the applicant can be contacted in connection with the license application. A licensee shall designate a residence or business address and telephone number at which the licensee can be contacted in connection with the license. By designating an address under this paragraph other than a residence address, the applicant or licensee consents to accept personal service of process by service on the licensing agency for legal or administrative proceedings. The licensing agency shall mail a copy of the documents to the applicant or licensee at the last known residence address.

Subd. 3. Board of Peace Officer Standards and Training. The following government data of the Board of Peace Officer Standards and Training are private data:

(1) home addresses of licensees and applicants for licenses; and

(2) data that identify the government entity that employs a licensed peace officer.

The board may disseminate private data on applicants and licensees as is necessary to administer law enforcement licensure or to provide data under section 626.845, subdivision 1, to law enforcement agencies who are conducting employment background investigations.

Subd. 4. Confidential data. The following data collected, created or maintained by any licensing agency are classified as confidential, pursuant to section 13.02, subdivision 3: active investigative data relating to the investigation of complaints against any licensee.

Subd. 5. Public data. Licensing agency minutes, application data on licensees except nondesignated addresses, orders for hearing, findings of fact, conclusions of law and specification of the final disciplinary action contained in the record of the disciplinary action are classified as public, pursuant to section 13.02, subdivision 15. The entire record concerning the disciplinary proceeding is public data pursuant to section 13.02, subdivision 15, in those instances where there is a public hearing concerning the disciplinary action. If the licensee and the licensing agency agree to resolve a complaint without a hearing, the agreement and the specific reasons for the agreement are public data. The license numbers, the license status, and continuing education records issued or maintained by the Board of Peace Officer Standards and Training are classified as public data, pursuant to section 13.02, subdivision 15.

Subd. 6. Releasing data. Any licensing agency may make any data classified as private or confidential pursuant to this section accessible to an appropriate person or agency if the licensing agency determines that failure to make the data accessible is likely to create a clear and present danger to public health or safety.

History: 1981 c 311 s 27,39; 1982 c 545 s 12-14,24; 1984 c 436 s 16; 1984 c 654 art 5 s 58; 1987 c 351 s 6; 1990 c 573 s 5; 1993 c 351 s 5; 1994 c 618 art 1 s 8; 1997 c 214 s 1; 1Sp1997 c 3 s 4; 1999 c 227 s 22; 2000 c 468 s 11; 2002 c 375 art 1 s 1; 2002 c 389 s 1; 2007 c 129 s 22



Section 13.411 — LICENSING DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify licensing data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Home care providers. Data from criminal background studies of the owner or managerial official of a home care provider that are given to the commissioner of health are classified under section 144A.46, subdivision 5.

Subd. 3. Unlicensed complementary and alternative health care practitioners and clients. Data obtained by the commissioner of health on unlicensed complementary and alternative health care practitioners and clients are classified under sections 146A.06 and 146A.08.

Subd. 4. Marriage and family therapists. Residence addresses and telephone numbers of marriage and family therapist licensees are classified under section 148B.04, subdivision 6.

Subd. 5. Social workers. Residence addresses and telephone numbers of social worker licensees are classified under section 148B.04, subdivision 6.

Subd. 6. Practitioners of mortuary science. (a) Mortuary science. Data submitted to the commissioner of health for a license, reciprocal license, or renewal of a license to practice mortuary science are classified under sections 149A.20, subdivision 13, 149A.30, subdivision 7, and 149A.40, subdivision 10.

(b) Operation of funeral establishment. Data submitted to the commissioner of health for a license or renewal of a license to operate a funeral establishment are classified under sections 149A.50, subdivision 9, and 149A.51, subdivision 9.

(c) Operation of a crematory. Data submitted to the commissioner of health for a license or renewal of a license to operate a crematory are classified under sections 149A.52, subdivision 8, and 149A.53, subdivision 8.

Subd. 7. Examining and licensing boards. (a) Health licensing boards. Data held by health licensing boards are classified under sections 214.10, subdivision 8, and 214.25, subdivision 1.

(b) Combined boards data. Data held by licensing boards participating in a health professional services program are classified under sections 214.34 and 214.35.

Subd. 8. Private detective license. Certain data on applicants for licensure as private detectives are classified under section 326.3382, subdivision 3.

Subd. 9. Board of Accountancy. Data relating to disciplinary proceedings involving licensees of the Board of Accountancy are classified under section 326A.08, subdivision 2.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 460 s 1; 2005 c 147 art 1 s 2; 2008 c 195 s 1; 2010 c 382 s 4; 2011 c 76 art 2 s 4



Section 13.43 — PERSONNEL DATA.

Subdivision 1. Definition. As used in this section, "personnel data" means government data on individuals maintained because the individual is or was an employee of or an applicant for employment by, performs services on a voluntary basis for, or acts as an independent contractor with a government entity.

Subd. 2. Public data. (a) Except for employees described in subdivision 5 and subject to the limitations described in subdivision 5a, the following personnel data on current and former employees, volunteers, and independent contractors of a government entity is public:

(1) name; employee identification number, which must not be the employee's Social Security number; actual gross salary; salary range; terms and conditions of employment relationship; contract fees; actual gross pension; the value and nature of employer paid fringe benefits; and the basis for and the amount of any added remuneration, including expense reimbursement, in addition to salary;

(2) job title and bargaining unit; job description; education and training background; and previous work experience;

(3) date of first and last employment;

(4) the existence and status of any complaints or charges against the employee, regardless of whether the complaint or charge resulted in a disciplinary action;

(5) the final disposition of any disciplinary action together with the specific reasons for the action and data documenting the basis of the action, excluding data that would identify confidential sources who are employees of the public body;

(6) the complete terms of any agreement settling any dispute arising out of an employment relationship, including a buyout agreement as defined in section 123B.143, subdivision 2, paragraph (a); except that the agreement must include specific reasons for the agreement if it involves the payment of more than $10,000 of public money;

(7) work location; a work telephone number; badge number; work-related continuing education; and honors and awards received; and

(8) payroll time sheets or other comparable data that are only used to account for employee's work time for payroll purposes, except to the extent that release of time sheet data would reveal the employee's reasons for the use of sick or other medical leave or other not public data.

(b) For purposes of this subdivision, a final disposition occurs when the government entity makes its final decision about the disciplinary action, regardless of the possibility of any later proceedings or court proceedings. Final disposition includes a resignation by an individual when the resignation occurs after the final decision of the government entity, or arbitrator. In the case of arbitration proceedings arising under collective bargaining agreements, a final disposition occurs at the conclusion of the arbitration proceedings, or upon the failure of the employee to elect arbitration within the time provided by the collective bargaining agreement. A disciplinary action does not become public data if an arbitrator sustains a grievance and reverses all aspects of any disciplinary action.

(c) The government entity may display a photograph of a current or former employee to a prospective witness as part of the government entity's investigation of any complaint or charge against the employee.

(d) A complainant has access to a statement provided by the complainant to a government entity in connection with a complaint or charge against an employee.

(e) Notwithstanding paragraph (a), clause (5), and subject to paragraph (f), upon completion of an investigation of a complaint or charge against a public official, or if a public official resigns or is terminated from employment while the complaint or charge is pending, all data relating to the complaint or charge are public, unless access to the data would jeopardize an active investigation or reveal confidential sources. For purposes of this paragraph, "public official" means:

(1) the head of a state agency and deputy and assistant state agency heads;

(2) members of boards or commissions required by law to be appointed by the governor or other elective officers;

(3) executive or administrative heads of departments, bureaus, divisions, or institutions within state government; and

(4) the following employees:

(i) the chief administrative officer, or the individual acting in an equivalent position, in all political subdivisions;

(ii) individuals required to be identified by a political subdivision pursuant to section 471.701;

(iii) in a city with a population of more than 7,500 or a county with a population of more than 5,000: managers; chiefs; heads or directors of departments, divisions, bureaus, or boards; and any equivalent position; and

(iv) in a school district: business managers; human resource directors; athletic directors whose duties include at least 50 percent of their time spent in administration, personnel, supervision, and evaluation; chief financial officers; directors; individuals defined as superintendents and principals under Minnesota Rules, part 3512.0100; and in a charter school, individuals employed in comparable positions.

(f) Data relating to a complaint or charge against an employee identified under paragraph (e), clause (4), are public only if:

(1) the complaint or charge results in disciplinary action or the employee resigns or is terminated from employment while the complaint or charge is pending; or

(2) potential legal claims arising out of the conduct that is the subject of the complaint or charge are released as part of a settlement agreement.

This paragraph and paragraph (e) do not authorize the release of data that are made not public under other law.

Subd. 2a. Data disclosure by statewide pension plans. Notwithstanding any law to the contrary, with respect to data collected and maintained on members, survivors, and beneficiaries by statewide retirement systems that is classified as public data in accordance with subdivision 2, those retirement systems may be only required to disclose name, gross pension, and type of benefit awarded, except as required by sections 13.03, subdivisions 4 and 6; and 13.05, subdivisions 4 and 9.

Subd. 3. Applicant data. Except for applicants described in subdivision 5, the following personnel data on current and former applicants for employment by a government entity is public: veteran status; relevant test scores; rank on eligible list; job history; education and training; and work availability. Names of applicants shall be private data except when certified as eligible for appointment to a vacancy or when applicants are considered by the appointing authority to be finalists for a position in public employment. For purposes of this subdivision, "finalist" means an individual who is selected to be interviewed by the appointing authority prior to selection.

Subd. 4. Other data. All other personnel data is private data on individuals but may be released pursuant to a court order. Data pertaining to an employee's dependents are private data on individuals.

Subd. 5. Undercover law enforcement officer. All personnel data maintained by a government entity relating to an individual employed as or an applicant for employment as an undercover law enforcement officer are private data on individuals. When the individual is no longer assigned to an undercover position, the data described in subdivisions 2 and 3 become public unless the law enforcement agency determines that revealing the data would threaten the personal safety of the officer or jeopardize an active investigation.

Subd. 5a. Limitation on disclosure of certain personnel data. Notwithstanding any other provision of this section, the following data relating to employees of a secure treatment facility defined in section 253B.02, subdivision 18a, employees of a state correctional facility, or employees of the Department of Corrections directly involved in supervision of offenders in the community, shall not be disclosed to facility patients, corrections inmates, or other individuals who facility or correction administrators reasonably believe will use the information to harass, intimidate, or assault any of these employees: place where previous education or training occurred; place of prior employment; and payroll timesheets or other comparable data, to the extent that disclosure of payroll timesheets or other comparable data may disclose future work assignments, home address or telephone number, the location of an employee during nonwork hours, or the location of an employee's immediate family members.

Subd. 6. Access by labor organizations. Personnel data may be disseminated to labor organizations to the extent that the responsible authority determines that the dissemination is necessary to conduct elections, notify employees of fair share fee assessments, and implement the provisions of chapters 179 and 179A. Personnel data shall be disseminated to labor organizations and to the Bureau of Mediation Services to the extent the dissemination is ordered or authorized by the commissioner of the Bureau of Mediation Services.

Subd. 7. Employee assistance data. All data created, collected or maintained by a government entity to administer employee assistance programs similar to the one authorized by section 43A.319 are classified as private, pursuant to section 13.02, subdivision 12. This section shall not be interpreted to authorize the establishment of employee assistance programs.

Subd. 7a. Employee suggestion data. Personnel data includes data submitted by an employee to a government entity as part of an organized self-evaluation effort by the government entity to request suggestions from all employees on ways to cut costs, make government more efficient, or improve the operation of government. An employee who is identified in a suggestion shall have access to all data in the suggestion except the identity of the employee making the suggestion.

Subd. 8. Harassment data. When allegations of sexual or other types of harassment are made against an employee, the employee does not have access to data that would identify the complainant or other witnesses if the responsible authority determines that the employee's access to that data would:

(1) threaten the personal safety of the complainant or a witness; or

(2) subject the complainant or witness to harassment.

If a disciplinary proceeding is initiated against the employee, data on the complainant or witness shall be available to the employee as may be necessary for the employee to prepare for the proceeding.

Subd. 9. Peer counseling debriefing data. (a) Data acquired by a peer group member in a public safety peer counseling debriefing is private data on the person being debriefed.

(b) For purposes of this subdivision, "public safety peer counseling debriefing" means a group process oriented debriefing session held for peace officers, firefighters, medical emergency persons, dispatchers, or other persons involved with public safety emergency services, that is established by any government entity providing public safety emergency services and is designed to help a person who has suffered an occupation-related traumatic event begin the process of healing and effectively dealing with posttraumatic stress.

Subd. 10. Prohibition on agreements limiting disclosure or discussion of personnel data. (a) A government entity may not enter into an agreement settling a dispute arising out of the employment relationship with the purpose or effect of limiting access to or disclosure of personnel data or limiting the discussion of information or opinions related to personnel data. An agreement or portion of an agreement that violates this paragraph is void and unenforceable.

(b) Paragraph (a) applies to the following, but only to the extent that the data or information could otherwise be made accessible to the public:

(1) an agreement not to discuss, publicize, or comment on personnel data or information;

(2) an agreement that limits the ability of the subject of personnel data to release or consent to the release of data; or

(3) any other provision of an agreement that has the effect of limiting the disclosure or discussion of information that could otherwise be made accessible to the public, except a provision that limits the ability of an employee to release or discuss private data that identifies other employees.

(c) Paragraph (a) also applies to a court order that contains terms or conditions prohibited by paragraph (a).

Subd. 11. Protection of employee or others. (a) If the responsible authority or designee of a government entity reasonably determines that the release of personnel data is necessary to protect an employee from harm to self or to protect another person who may be harmed by the employee, data that are relevant to the concerns for safety may be released as provided in this subdivision.

(b) The data may be released:

(1) to the person who may be harmed and to an attorney representing the person when the data are relevant to obtaining a restraining order;

(2) to a prepetition screening team conducting an investigation of the employee under section 253B.07, subdivision 1; or

(3) to a court, law enforcement agency, or prosecuting authority.

(c) Section 13.03, subdivision 4, paragraph (c), applies to data released under this subdivision, except to the extent that the data have a more restrictive classification in the possession of the agency or authority that receives the data. If the person who may be harmed or the person's attorney receives data under this subdivision, the data may be used or released further only to the extent necessary to protect the person from harm.

Subd. 12. Sharing of law enforcement personnel background investigation data. A law enforcement agency shall share data from a background investigation done under section 626.87 with the Peace Officer Standards and Training Board or with a law enforcement agency doing an investigation of the subject of the data under section 626.87.

Subd. 13. Dissemination of data to Department of Employment and Economic Development. Private personnel data must be disclosed to the Department of Employment and Economic Development for the purpose of administration of the unemployment benefits program under chapter 268.

Subd. 14. Maltreatment data. (a) When a report of alleged maltreatment of a student in a school facility, as defined in section 626.556, subdivision 2, paragraph (c), is made to the commissioner of education under section 626.556, data that are relevant to a report of maltreatment and are collected by the school facility about the person alleged to have committed maltreatment must be provided to the commissioner of education upon request for purposes of an assessment or investigation of the maltreatment report. Data received by the commissioner of education pursuant to these assessments or investigations are classified under section 626.556.

(b) Personnel data may be released for purposes of providing information to a parent, legal guardian, or custodian of a child under section 626.556, subdivision 7.

Subd. 15. Dissemination of data to law enforcement. Private personnel data, or data on employees that are confidential data under section 13.39, may be disseminated to a law enforcement agency for the purpose of reporting a crime or alleged crime committed by an employee, or for the purpose of assisting law enforcement in the investigation of a crime committed or allegedly committed by an employee.

Subd. 16. School district or charter school disclosure of violence or inappropriate sexual contact. The superintendent of a school district or the superintendent's designee, or a person having administrative control of a charter school, must release to a requesting school district or charter school private personnel data on a current or former employee related to acts of violence toward or sexual contact with a student, if:

(1) an investigation conducted by or on behalf of the school district or law enforcement affirmed the allegations in writing prior to release and the investigation resulted in the resignation of the subject of the data; or

(2) the employee resigned while a complaint or charge involving the allegations was pending, the allegations involved acts of sexual contact with a student, and the employer informed the employee in writing, before the employee resigned, that if the employee resigns while the complaint or charge is still pending, the employer must release private personnel data about the employee's alleged sexual contact with a student to a school district or charter school requesting the data after the employee applies for employment with that school district or charter school and the data remain classified as provided in chapter 13.

Data that are released under this subdivision must not include data on the student.

Subd. 17. Continuity of operations. Personal home contact information may be used to ensure that an employee can be reached in the event of an emergency or other disruption affecting continuity of operation of a government entity. An employee's personal home contact information may be shared with another government entity in the event of an emergency or other disruption to ensure continuity of operation of either government entity.

Subd. 18. Private personnel data. Private personnel data of state employees must be disclosed to the Department of Administration for the purpose of administration of the workers' compensation program as provided in chapter 176.

Subd. 19. Employee of contractor or subcontractor. The following data maintained as a result of a contractual relationship entered on or after August 1, 2012, between a government entity and a contractor or subcontractor are private: the personal telephone number, home address, and e-mail address of a current or former employee of the contractor or subcontractor. A government entity maintaining data under this subdivision must share the data with another government entity to perform a function authorized by law. The data must be disclosed to a government entity or any person for prevailing wage purposes.

History: 1979 c 328 s 17; 1980 c 603 s 24,25,29; 1981 c 311 s 12,13,17,39; 1982 c 545 s 9,10,24; 1984 c 436 s 17; 1984 c 544 s 89; 1985 c 298 s 12; 1987 c 186 s 15; 1987 c 284 art 1 s 1; 1987 c 351 s 7; 1987 c 384 art 1 s 2; 1988 c 598 s 1; 1990 c 550 s 1; 1991 c 319 s 4-6; 1993 c 351 s 6,7; 1994 c 618 art 1 s 9; 1995 c 259 art 1 s 7-9; 1Sp1995 c 3 art 9 s 1; 1996 c 440 art 1 s 10-12; 1997 c 214 s 2; 1998 c 397 art 11 s 3; 1999 c 107 s 66; 1999 c 182 s 1; 1999 c 227 s 6; 1999 c 250 art 1 s 114; 2000 c 343 s 4; 2001 c 70 s 1; 2001 c 178 art 2 s 3; 2002 c 243 s 1; 2002 c 352 s 6; 2002 c 396 s 1; 2003 c 130 s 12; 1Sp2003 c 8 art 2 s 8; 2004 c 137 s 1; 2004 c 206 s 52; 2004 c 288 art 3 s 1,2; 2004 c 290 s 4,5; 2005 c 163 s 37-39; 2007 c 129 s 23-28; 2009 c 142 art 1 s 1,2; 2010 c 365 art 1 s 3,4; 2012 c 280 s 1; 2012 c 290 s 21-23; 2013 c 82 s 4,5; 2014 c 312 art 16 s 1; 2015 c 71 art 1 s 126



Section 13.435 — SALARY BENEFIT SURVEY DATA.

Salary and personnel benefit survey data purchased from consulting firms, nonprofit corporations or associations or obtained from employers with the written understanding that the data shall not be made public which is maintained by government entities are classified as nonpublic pursuant to section 13.02, subdivision 9.

History: 1981 c 311 s 19,39; 1982 c 545 s 24; 1999 c 227 s 22; 2007 c 129 s 29



Section 13.44 — PROPERTY DATA.

Subdivision 1. Real property; complaint data. The identities of individuals who register complaints with government entities concerning violations of state laws or local ordinances concerning the use of real property are classified as confidential data, pursuant to section 13.02, subdivision 3.

Subd. 2. Real property; building code violations. Code violation records pertaining to a particular parcel of real property and the buildings, improvements, and dwelling units located on it that are kept by any state, county, or city agency charged by the governing body of the appropriate government entity with the responsibility for enforcing a state, county, or city health, housing, building, fire prevention, or housing maintenance code are public data; except as otherwise provided by section 13.39, subdivision 2; 13.44; or 13.82, subdivision 7.

Subd. 3. Real property; appraisal data. (a) Confidential or protected nonpublic data. Estimated or appraised values of individual parcels of real property that are made by personnel of a government entity or by independent appraisers acting for a government entity for the purpose of selling or acquiring land through purchase or condemnation are classified as confidential data on individuals or protected nonpublic data.

(b) Private or nonpublic data. Appraised values of individual parcels of real property that are made by appraisers working for fee owners or contract purchasers who have received an offer to purchase their property from a government entity are classified as private data on individuals or nonpublic data.

(c) Public data. The data made confidential or protected nonpublic under paragraph (a) or made private or nonpublic under paragraph (b) become public upon the occurrence of any of the following:

(1) the data are submitted to a court-appointed condemnation commissioner;

(2) the data are presented in court in condemnation proceedings; or

(3) the negotiating parties enter into an agreement for the purchase and sale of the property.

The data made confidential or protected nonpublic under paragraph (a) also become public at the discretion of the government entity, determined by majority vote of the entity's governing body, or, in the case of a state agency, as determined by the commissioner of the agency.

Subd. 4. Personal and intangible property; appraisal data. Preliminary and final market value appraisals, which are made by personnel of a city or county or by an independent appraiser acting on behalf of a city or county, of personal and intangible property owned by the city or county, are classified as nonpublic data not on individuals until either (1) a purchase agreement is entered into; or (2) the parties negotiating the transaction exchange appraisals.

History: 1980 c 603 s 20; 1981 c 311 s 39; 1982 c 545 s 5,21,24; 1983 c 143 s 1; 1984 c 436 s 18; 1987 c 351 s 12; 1995 c 259 art 1 s 14; 1999 c 227 s 5,22; 1Sp2003 c 19 art 2 s 1; 2004 c 290 s 6; 1Sp2005 c 6 art 3 s 1; 2007 c 129 s 30-32; 2012 c 290 s 24



Section 13.441 — PROPERTY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify property data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Trusts. (a) Charitable trust data. Data filed by a charitable trust with the attorney general are governed by section 501B.39.

(b) Charitable trust data sharing. Data sharing of records of a charitable trust is governed by section 501B.40, subdivision 3.

Subd. 3. Probate; international will registration. Information on the execution of international wills is classified under section 524.2-1010, subdivision 1.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.46 — WELFARE DATA.

Subdivision 1. Definitions. As used in this section:

(a) "Individual" means an individual according to section 13.02, subdivision 8, but does not include a vendor of services.

(b) "Program" includes all programs for which authority is vested in a component of the welfare system according to statute or federal law, including, but not limited to, the aid to families with dependent children program formerly codified in sections 256.72 to 256.87, Minnesota family investment program, temporary assistance for needy families program, medical assistance, general assistance, general assistance medical care formerly codified in chapter 256D, child care assistance program, and child support collections.

(c) "Welfare system" includes the Department of Human Services, local social services agencies, county welfare agencies, private licensing agencies, the public authority responsible for child support enforcement, human services boards, community mental health center boards, state hospitals, state nursing homes, the ombudsman for mental health and developmental disabilities, and persons, agencies, institutions, organizations, and other entities under contract to any of the above agencies to the extent specified in the contract.

(d) "Mental health data" means data on individual clients and patients of community mental health centers, established under section 245.62, mental health divisions of counties and other providers under contract to deliver mental health services, or the ombudsman for mental health and developmental disabilities.

(e) "Fugitive felon" means a person who has been convicted of a felony and who has escaped from confinement or violated the terms of probation or parole for that offense.

(f) "Private licensing agency" means an agency licensed by the commissioner of human services under chapter 245A to perform the duties under section 245A.16.

Subd. 2. General. (a) Data on individuals collected, maintained, used, or disseminated by the welfare system are private data on individuals, and shall not be disclosed except:

(1) according to section 13.05;

(2) according to court order;

(3) according to a statute specifically authorizing access to the private data;

(4) to an agent of the welfare system and an investigator acting on behalf of a county, the state, or the federal government, including a law enforcement person or attorney in the investigation or prosecution of a criminal, civil, or administrative proceeding relating to the administration of a program;

(5) to personnel of the welfare system who require the data to verify an individual's identity; determine eligibility, amount of assistance, and the need to provide services to an individual or family across programs; coordinate services for an individual or family; evaluate the effectiveness of programs; assess parental contribution amounts; and investigate suspected fraud;

(6) to administer federal funds or programs;

(7) between personnel of the welfare system working in the same program;

(8) to the Department of Revenue to assess parental contribution amounts for purposes of section 252.27, subdivision 2a, administer and evaluate tax refund or tax credit programs and to identify individuals who may benefit from these programs. The following information may be disclosed under this paragraph: an individual's and their dependent's names, dates of birth, Social Security numbers, income, addresses, and other data as required, upon request by the Department of Revenue. Disclosures by the commissioner of revenue to the commissioner of human services for the purposes described in this clause are governed by section 270B.14, subdivision 1. Tax refund or tax credit programs include, but are not limited to, the dependent care credit under section 290.067, the Minnesota working family credit under section 290.0671, the property tax refund and rental credit under section 290A.04, and the Minnesota education credit under section 290.0674;

(9) between the Department of Human Services, the Department of Employment and Economic Development, and when applicable, the Department of Education, for the following purposes:

(i) to monitor the eligibility of the data subject for unemployment benefits, for any employment or training program administered, supervised, or certified by that agency;

(ii) to administer any rehabilitation program or child care assistance program, whether alone or in conjunction with the welfare system;

(iii) to monitor and evaluate the Minnesota family investment program or the child care assistance program by exchanging data on recipients and former recipients of food support, cash assistance under chapter 256, 256D, 256J, or 256K, child care assistance under chapter 119B, medical programs under chapter 256B or 256L, or a medical program formerly codified under chapter 256D; and

(iv) to analyze public assistance employment services and program utilization, cost, effectiveness, and outcomes as implemented under the authority established in Title II, Sections 201-204 of the Ticket to Work and Work Incentives Improvement Act of 1999. Health records governed by sections 144.291 to 144.298 and "protected health information" as defined in Code of Federal Regulations, title 45, section 160.103, and governed by Code of Federal Regulations, title 45, parts 160-164, including health care claims utilization information, must not be exchanged under this clause;

(10) to appropriate parties in connection with an emergency if knowledge of the information is necessary to protect the health or safety of the individual or other individuals or persons;

(11) data maintained by residential programs as defined in section 245A.02 may be disclosed to the protection and advocacy system established in this state according to Part C of Public Law 98-527 to protect the legal and human rights of persons with developmental disabilities or other related conditions who live in residential facilities for these persons if the protection and advocacy system receives a complaint by or on behalf of that person and the person does not have a legal guardian or the state or a designee of the state is the legal guardian of the person;

(12) to the county medical examiner or the county coroner for identifying or locating relatives or friends of a deceased person;

(13) data on a child support obligor who makes payments to the public agency may be disclosed to the Minnesota Office of Higher Education to the extent necessary to determine eligibility under section 136A.121, subdivision 2, clause (5);

(14) participant Social Security numbers and names collected by the telephone assistance program may be disclosed to the Department of Revenue to conduct an electronic data match with the property tax refund database to determine eligibility under section 237.70, subdivision 4a;

(15) the current address of a Minnesota family investment program participant may be disclosed to law enforcement officers who provide the name of the participant and notify the agency that:

(i) the participant:

(A) is a fugitive felon fleeing to avoid prosecution, or custody or confinement after conviction, for a crime or attempt to commit a crime that is a felony under the laws of the jurisdiction from which the individual is fleeing; or

(B) is violating a condition of probation or parole imposed under state or federal law;

(ii) the location or apprehension of the felon is within the law enforcement officer's official duties; and

(iii) the request is made in writing and in the proper exercise of those duties;

(16) the current address of a recipient of general assistance may be disclosed to probation officers and corrections agents who are supervising the recipient and to law enforcement officers who are investigating the recipient in connection with a felony level offense;

(17) information obtained from food support applicant or recipient households may be disclosed to local, state, or federal law enforcement officials, upon their written request, for the purpose of investigating an alleged violation of the Food Stamp Act, according to Code of Federal Regulations, title 7, section 272.1(c);

(18) the address, Social Security number, and, if available, photograph of any member of a household receiving food support shall be made available, on request, to a local, state, or federal law enforcement officer if the officer furnishes the agency with the name of the member and notifies the agency that:

(i) the member:

(A) is fleeing to avoid prosecution, or custody or confinement after conviction, for a crime or attempt to commit a crime that is a felony in the jurisdiction the member is fleeing;

(B) is violating a condition of probation or parole imposed under state or federal law; or

(C) has information that is necessary for the officer to conduct an official duty related to conduct described in subitem (A) or (B);

(ii) locating or apprehending the member is within the officer's official duties; and

(iii) the request is made in writing and in the proper exercise of the officer's official duty;

(19) the current address of a recipient of Minnesota family investment program, general assistance, or food support may be disclosed to law enforcement officers who, in writing, provide the name of the recipient and notify the agency that the recipient is a person required to register under section 243.166, but is not residing at the address at which the recipient is registered under section 243.166;

(20) certain information regarding child support obligors who are in arrears may be made public according to section 518A.74;

(21) data on child support payments made by a child support obligor and data on the distribution of those payments excluding identifying information on obligees may be disclosed to all obligees to whom the obligor owes support, and data on the enforcement actions undertaken by the public authority, the status of those actions, and data on the income of the obligor or obligee may be disclosed to the other party;

(22) data in the work reporting system may be disclosed under section 256.998, subdivision 7;

(23) to the Department of Education for the purpose of matching Department of Education student data with public assistance data to determine students eligible for free and reduced-price meals, meal supplements, and free milk according to United States Code, title 42, sections 1758, 1761, 1766, 1766a, 1772, and 1773; to allocate federal and state funds that are distributed based on income of the student's family; and to verify receipt of energy assistance for the telephone assistance plan;

(24) the current address and telephone number of program recipients and emergency contacts may be released to the commissioner of health or a community health board as defined in section 145A.02, subdivision 5, when the commissioner or community health board has reason to believe that a program recipient is a disease case, carrier, suspect case, or at risk of illness, and the data are necessary to locate the person;

(25) to other state agencies, statewide systems, and political subdivisions of this state, including the attorney general, and agencies of other states, interstate information networks, federal agencies, and other entities as required by federal regulation or law for the administration of the child support enforcement program;

(26) to personnel of public assistance programs as defined in section 256.741, for access to the child support system database for the purpose of administration, including monitoring and evaluation of those public assistance programs;

(27) to monitor and evaluate the Minnesota family investment program by exchanging data between the Departments of Human Services and Education, on recipients and former recipients of food support, cash assistance under chapter 256, 256D, 256J, or 256K, child care assistance under chapter 119B, medical programs under chapter 256B or 256L, or a medical program formerly codified under chapter 256D;

(28) to evaluate child support program performance and to identify and prevent fraud in the child support program by exchanging data between the Department of Human Services, Department of Revenue under section 270B.14, subdivision 1, paragraphs (a) and (b), without regard to the limitation of use in paragraph (c), Department of Health, Department of Employment and Economic Development, and other state agencies as is reasonably necessary to perform these functions;

(29) counties operating child care assistance programs under chapter 119B may disseminate data on program participants, applicants, and providers to the commissioner of education;

(30) child support data on the child, the parents, and relatives of the child may be disclosed to agencies administering programs under titles IV-B and IV-E of the Social Security Act, as authorized by federal law; or

(31) to a health care provider governed by sections 144.291 to 144.298, to the extent necessary to coordinate services.

(b) Information on persons who have been treated for drug or alcohol abuse may only be disclosed according to the requirements of Code of Federal Regulations, title 42, sections 2.1 to 2.67.

(c) Data provided to law enforcement agencies under paragraph (a), clause (15), (16), (17), or (18), or paragraph (b), are investigative data and are confidential or protected nonpublic while the investigation is active. The data are private after the investigation becomes inactive under section 13.82, subdivision 5, paragraph (a) or (b).

(d) Mental health data shall be treated as provided in subdivisions 7, 8, and 9, but are not subject to the access provisions of subdivision 10, paragraph (b).

For the purposes of this subdivision, a request will be deemed to be made in writing if made through a computer interface system.

Subd. 3. Investigative data. (a) Data on persons, including data on vendors of services, licensees, and applicants that is collected, maintained, used, or disseminated by the welfare system in an investigation, authorized by statute, and relating to the enforcement of rules or law are confidential data on individuals pursuant to section 13.02, subdivision 3, or protected nonpublic data not on individuals pursuant to section 13.02, subdivision 13, and shall not be disclosed except:

(1) pursuant to section 13.05;

(2) pursuant to statute or valid court order;

(3) to a party named in a civil or criminal proceeding, administrative or judicial, for preparation of defense; or

(4) to provide notices required or permitted by statute.

The data referred to in this subdivision shall be classified as public data upon submission to an administrative law judge or court in an administrative or judicial proceeding. Inactive welfare investigative data shall be treated as provided in section 13.39, subdivision 3.

(b) Notwithstanding any other provision in law, the commissioner of human services shall provide all active and inactive investigative data, including the name of the reporter of alleged maltreatment under section 626.556 or 626.557, to the ombudsman for mental health and developmental disabilities upon the request of the ombudsman.

(c) Notwithstanding paragraph (a) and section 13.39, the existence of an investigation by the commissioner of possible overpayments of public funds to a service provider or recipient may be disclosed if the commissioner determines that it will not compromise the investigation.

Subd. 4. Licensing data. (a) As used in this subdivision:

(1) "licensing data" are all data collected, maintained, used, or disseminated by the welfare system pertaining to persons licensed or registered or who apply for licensure or registration or who formerly were licensed or registered under the authority of the commissioner of human services;

(2) "client" means a person who is receiving services from a licensee or from an applicant for licensure; and

(3) "personal and personal financial data" are Social Security numbers, identity of and letters of reference, insurance information, reports from the Bureau of Criminal Apprehension, health examination reports, and social/home studies.

(b)(1)(i) Except as provided in paragraph (c), the following data on applicants, license holders, and former licensees are public: name, address, telephone number of licensees, date of receipt of a completed application, dates of licensure, licensed capacity, type of client preferred, variances granted, record of training and education in child care and child development, type of dwelling, name and relationship of other family members, previous license history, class of license, the existence and status of complaints, and the number of serious injuries to or deaths of individuals in the licensed program as reported to the commissioner of human services, the local social services agency, or any other county welfare agency. For purposes of this clause, a serious injury is one that is treated by a physician.

(ii) When a correction order, an order to forfeit a fine, an order of license suspension, an order of temporary immediate suspension, an order of license revocation, an order of license denial, or an order of conditional license has been issued, or a complaint is resolved, the following data on current and former licensees and applicants are public: the general nature of the complaint or allegations leading to the temporary immediate suspension; the substance and investigative findings of the licensing or maltreatment complaint, licensing violation, or substantiated maltreatment; the existence of settlement negotiations; the record of informal resolution of a licensing violation; orders of hearing; findings of fact; conclusions of law; specifications of the final correction order, fine, suspension, temporary immediate suspension, revocation, denial, or conditional license contained in the record of licensing action; whether a fine has been paid; and the status of any appeal of these actions.

(iii) When a license denial under section 245A.05 or a sanction under section 245A.07 is based on a determination that a license holder, applicant, or controlling individual is responsible for maltreatment under section 626.556 or 626.557, the identity of the applicant, license holder, or controlling individual as the individual responsible for maltreatment is public data at the time of the issuance of the license denial or sanction.

(iv) When a license denial under section 245A.05 or a sanction under section 245A.07 is based on a determination that a license holder, applicant, or controlling individual is disqualified under chapter 245C, the identity of the license holder, applicant, or controlling individual as the disqualified individual and the reason for the disqualification are public data at the time of the issuance of the licensing sanction or denial. If the applicant, license holder, or controlling individual requests reconsideration of the disqualification and the disqualification is affirmed, the reason for the disqualification and the reason to not set aside the disqualification are public data.

(2) For applicants who withdraw their application prior to licensure or denial of a license, the following data are public: the name of the applicant, the city and county in which the applicant was seeking licensure, the dates of the commissioner's receipt of the initial application and completed application, the type of license sought, and the date of withdrawal of the application.

(3) For applicants who are denied a license, the following data are public: the name and address of the applicant, the city and county in which the applicant was seeking licensure, the dates of the commissioner's receipt of the initial application and completed application, the type of license sought, the date of denial of the application, the nature of the basis for the denial, the existence of settlement negotiations, the record of informal resolution of a denial, orders of hearings, findings of fact, conclusions of law, specifications of the final order of denial, and the status of any appeal of the denial.

(4) When maltreatment is substantiated under section 626.556 or 626.557 and the victim and the substantiated perpetrator are affiliated with a program licensed under chapter 245A, the commissioner of human services, local social services agency, or county welfare agency may inform the license holder where the maltreatment occurred of the identity of the substantiated perpetrator and the victim.

(5) Notwithstanding clause (1), for child foster care, only the name of the license holder and the status of the license are public if the county attorney has requested that data otherwise classified as public data under clause (1) be considered private data based on the best interests of a child in placement in a licensed program.

(c) The following are private data on individuals under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9: personal and personal financial data on family day care program and family foster care program applicants and licensees and their family members who provide services under the license.

(d) The following are private data on individuals: the identity of persons who have made reports concerning licensees or applicants that appear in inactive investigative data, and the records of clients or employees of the licensee or applicant for licensure whose records are received by the licensing agency for purposes of review or in anticipation of a contested matter. The names of reporters of complaints or alleged violations of licensing standards under chapters 245A, 245B, 245C, and 245D, and applicable rules and alleged maltreatment under sections 626.556 and 626.557, are confidential data and may be disclosed only as provided in section 626.556, subdivision 11, or 626.557, subdivision 12b.

(e) Data classified as private, confidential, nonpublic, or protected nonpublic under this subdivision become public data if submitted to a court or administrative law judge as part of a disciplinary proceeding in which there is a public hearing concerning a license which has been suspended, immediately suspended, revoked, or denied.

(f) Data generated in the course of licensing investigations that relate to an alleged violation of law are investigative data under subdivision 3.

(g) Data that are not public data collected, maintained, used, or disseminated under this subdivision that relate to or are derived from a report as defined in section 626.556, subdivision 2, or 626.5572, subdivision 18, are subject to the destruction provisions of sections 626.556, subdivision 11c, and 626.557, subdivision 12b.

(h) Upon request, not public data collected, maintained, used, or disseminated under this subdivision that relate to or are derived from a report of substantiated maltreatment as defined in section 626.556 or 626.557 may be exchanged with the Department of Health for purposes of completing background studies pursuant to section 144.057 and with the Department of Corrections for purposes of completing background studies pursuant to section 241.021.

(i) Data on individuals collected according to licensing activities under chapters 245A and 245C, data on individuals collected by the commissioner of human services according to investigations under chapters 245A, 245B, 245C, and 245D, and sections 626.556 and 626.557 may be shared with the Department of Human Rights, the Department of Health, the Department of Corrections, the ombudsman for mental health and developmental disabilities, and the individual's professional regulatory board when there is reason to believe that laws or standards under the jurisdiction of those agencies may have been violated or the information may otherwise be relevant to the board's regulatory jurisdiction. Background study data on an individual who is the subject of a background study under chapter 245C for a licensed service for which the commissioner of human services is the license holder may be shared with the commissioner and the commissioner's delegate by the licensing division. Unless otherwise specified in this chapter, the identity of a reporter of alleged maltreatment or licensing violations may not be disclosed.

(j) In addition to the notice of determinations required under section 626.556, subdivision 10f, if the commissioner or the local social services agency has determined that an individual is a substantiated perpetrator of maltreatment of a child based on sexual abuse, as defined in section 626.556, subdivision 2, and the commissioner or local social services agency knows that the individual is a person responsible for a child's care in another facility, the commissioner or local social services agency shall notify the head of that facility of this determination. The notification must include an explanation of the individual's available appeal rights and the status of any appeal. If a notice is given under this paragraph, the government entity making the notification shall provide a copy of the notice to the individual who is the subject of the notice.

(k) All not public data collected, maintained, used, or disseminated under this subdivision and subdivision 3 may be exchanged between the Department of Human Services, Licensing Division, and the Department of Corrections for purposes of regulating services for which the Department of Human Services and the Department of Corrections have regulatory authority.

Subd. 5. Medical data; contracts. Data relating to the medical, psychiatric, or mental health of any individual, including diagnosis, progress charts, treatment received, case histories, and opinions of health care providers, that are maintained, used, or disseminated by any agency to the welfare system is private data on individuals and will be available to the data subject, unless the private health care provider has clearly requested in writing that the data be withheld pursuant to sections 144.291 to 144.298. Data on individuals that is collected, maintained, used, or disseminated by a private health care provider under contract to any agency of the welfare system are private data on individuals, and are subject to the provisions of sections 13.02 to 13.07 and this section, except that the provisions of section 13.04, subdivision 3, shall not apply. Access to medical data referred to in this subdivision by the individual who is the subject of the data is subject to the provisions of sections 144.291 to 144.298. Access to information that is maintained by the public authority responsible for support enforcement and that is needed to enforce medical support is subject to the provisions of section 518A.41.

Subd. 6. Other data. Data collected, used, maintained, or disseminated by the welfare system that are not data on individuals are public pursuant to section 13.03, except the following data:

(a) investigative data classified by section 13.39;

(b) welfare investigative data classified by section 13.46, subdivision 3; and

(c) security information classified by section 13.37, subdivision 2.

Subd. 7. Mental health data. (a) Mental health data are private data on individuals and shall not be disclosed, except:

(1) pursuant to section 13.05, as determined by the responsible authority for the community mental health center, mental health division, or provider;

(2) pursuant to court order;

(3) pursuant to a statute specifically authorizing access to or disclosure of mental health data or as otherwise provided by this subdivision;

(4) to personnel of the welfare system working in the same program or providing services to the same individual or family to the extent necessary to coordinate services, provided that a health record may be disclosed only as provided under section 144.293;

(5) to a health care provider governed by sections 144.291 to 144.298, to the extent necessary to coordinate services; or

(6) with the consent of the client or patient.

(b) An agency of the welfare system may not require an individual to consent to the release of mental health data as a condition for receiving services or for reimbursing a community mental health center, mental health division of a county, or provider under contract to deliver mental health services.

(c) Notwithstanding section 245.69, subdivision 2, paragraph (f), or any other law to the contrary, the responsible authority for a community mental health center, mental health division of a county, or a mental health provider must disclose mental health data to a law enforcement agency if the law enforcement agency provides the name of a client or patient and communicates that the:

(1) client or patient is currently involved in an emergency interaction with the law enforcement agency; and

(2) data is necessary to protect the health or safety of the client or patient or of another person.

The scope of disclosure under this paragraph is limited to the minimum necessary for law enforcement to respond to the emergency. Disclosure under this paragraph may include, but is not limited to, the name and telephone number of the psychiatrist, psychologist, therapist, mental health professional, practitioner, or case manager of the client or patient. A law enforcement agency that obtains mental health data under this paragraph shall maintain a record of the requestor, the provider of the information, and the client or patient name. Mental health data obtained by a law enforcement agency under this paragraph are private data on individuals and must not be used by the law enforcement agency for any other purpose. A law enforcement agency that obtains mental health data under this paragraph shall inform the subject of the data that mental health data was obtained.

(d) In the event of a request under paragraph (a), clause (6), a community mental health center, county mental health division, or provider must release mental health data to Criminal Mental Health Court personnel in advance of receiving a copy of a consent if the Criminal Mental Health Court personnel communicate that the:

(1) client or patient is a defendant in a criminal case pending in the district court;

(2) data being requested is limited to information that is necessary to assess whether the defendant is eligible for participation in the Criminal Mental Health Court; and

(3) client or patient has consented to the release of the mental health data and a copy of the consent will be provided to the community mental health center, county mental health division, or provider within 72 hours of the release of the data.

For purposes of this paragraph, "Criminal Mental Health Court" refers to a specialty criminal calendar of the Hennepin County District Court for defendants with mental illness and brain injury where a primary goal of the calendar is to assess the treatment needs of the defendants and to incorporate those treatment needs into voluntary case disposition plans. The data released pursuant to this paragraph may be used for the sole purpose of determining whether the person is eligible for participation in mental health court. This paragraph does not in any way limit or otherwise extend the rights of the court to obtain the release of mental health data pursuant to court order or any other means allowed by law.

Subd. 8. Access for auditing. To the extent required by state or federal law, representatives of federal, state, or local agencies shall have access to data maintained by public or private community mental health centers, mental health divisions of counties, and other providers under contract to deliver mental health services which is necessary to achieve the purpose of auditing. Public or private community mental health centers, mental health divisions of counties, and other providers under contract to deliver mental health services shall not permit this data to identify any particular patient or client by name or contain any other unique personal identifier.

Subd. 9. Fraud. In cases of suspected fraud, in which access to mental health data maintained by public or private community mental health centers or mental health divisions of counties and other providers under contract to deliver mental health services is necessary to a proper investigation, the county board or the appropriate prosecutorial authority shall refer the matter to the commissioner of human services. The commissioner and agents of the commissioner, while maintaining the privacy rights of individuals and families, shall have access to mental health data to conduct an investigation. Upon deeming it appropriate as a result of the investigation, the commissioner shall refer the matter to the appropriate legal authorities and may disseminate to those authorities whatever mental health data are necessary to properly prosecute the case.

Subd. 10. Responsible authority. (a) Notwithstanding any other provision of this chapter to the contrary, the responsible authority for each component of the welfare system listed in subdivision 1, clause (c), shall be as follows:

(1) the responsible authority for the Department of Human Services, state hospitals, and nursing homes is the commissioner of the Department of Human Services;

(2) the responsible authority of a county welfare agency is the director of the county welfare agency;

(3) the responsible authority for a local social services agency, human services board, or community mental health center board is the chair of the board;

(4) the responsible authority of any person, agency, institution, organization, or other entity under contract to any of the components of the welfare system listed in subdivision 1, clause (c), is the person specified in the contract; and

(5) the responsible authority of the public authority for child support enforcement is the head of the public authority for child support enforcement.

(b) A responsible authority shall allow another responsible authority in the welfare system access to data classified as not public data when access is necessary for the administration and management of programs, or as authorized or required by statute or federal law.

Subd. 11. Nursing home appraisals. Names, addresses, and other data that could identify nursing homes selected as part of a random sample to be appraised by the Department of Human Services in its rate setting process are classified as protected nonpublic data until the sample has been completed.

Subd. 12. Child care resource and referral programs. This subdivision applies to data collected by child care resource and referral programs under section 119B.19. Data collected under section 119B.19 are not licensing data under subdivision 4. Data on unlicensed family child care providers are data on individuals governed by subdivision 2. In addition to the disclosures authorized by this section, the names and addresses of unlicensed family child care providers may be disclosed to the commissioner of education for purposes of promoting and evaluating school readiness.

Subd. 13. [Repealed, 2015 c 21 art 1 s 110]

History: 1979 c 328 s 15; 1980 c 603 s 23; 1980 c 615 s 34; 1981 c 311 s 39; 1982 c 545 s 8,24; 1983 c 15 s 1; 1983 c 312 art 8 s 1; 1984 c 436 s 19-24; 1984 c 579 s 1-5; 1984 c 640 s 32; 1984 c 654 art 5 s 58; 1985 c 293 s 1,2; 1985 c 298 s 13-17; 1986 c 337 s 1; 1986 c 444; 1987 c 333 s 22; 1987 c 351 s 8-11; 1987 c 352 s 1; 1988 c 598 s 3; 1989 c 209 art 1 s 4; art 2 s 2; 1989 c 282 art 5 s 1; 1989 c 351 s 6; 1990 c 568 art 3 s 1; 1990 c 573 s 6,7; 1991 c 292 art 5 s 1; 1993 c 171 s 1; 1993 c 351 s 8-10; 1994 c 483 s 1; 1994 c 488 s 8; 1994 c 618 art 1 s 10,11; 1994 c 630 art 11 s 2; 1994 c 631 s 31; 1994 c 636 art 4 s 2; 1995 c 178 art 3 s 1; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 1; 1995 c 257 art 1 s 1; 1995 c 259 art 1 s 10-12; 1996 c 412 art 1 s 1; 1996 c 440 art 1 s 13; 1997 c 85 art 4 s 1,2; 1997 c 203 art 6 s 1; 1Sp1997 c 3 s 5; 1998 c 371 s 2; 1998 c 397 art 11 s 3; 1999 c 99 s 7; 1999 c 107 s 66; 1999 c 159 s 1,; 1999 c 205 art 1 s 1; 1999 c 227 s 22; 1999 c 241 art 9 s 1; 1999 c 245 art 7 s 1; 2000 c 260 s 87,90; 2000 c 311 art 6 s 1; 2000 c 343 s 4; 2001 c 178 art 2 s 4; 1Sp2001 c 9 art 10 s 66; art 14 s 1; 2002 c 375 art 1 s 2-4; 2002 c 379 art 1 s 113; 2003 c 15 art 1 s 33; 2003 c 130 s 12; 1Sp2003 c 14 art 1 s 106; 2004 c 206 s 52; 2004 c 290 s 7-9; 2005 c 10 art 1 s 6; 2005 c 56 s 1; 2005 c 107 art 2 s 60; 2005 c 163 s 40; 2005 c 164 s 29; 1Sp2005 c 4 art 1 s 1; 1Sp2005 c 7 s 28; 2006 c 280 s 46; 2007 c 112 s 1,2; 2007 c 147 art 2 s 1; art 10 s 15; 2008 c 361 art 7 s 1,2; 2009 c 142 art 1 s 3,4; 2009 c 163 art 2 s 1; 2012 c 216 art 15 s 1-3; 2012 c 290 s 25-29; 2014 c 228 art 1 s 1,2; 2014 c 262 art 5 s 1; 2014 c 291 art 7 s 28; art 11 s 1; 2014 c 312 art 27 s 1; 2015 c 21 art 1 s 110; 2015 c 71 art 2 s 1,2; 2016 c 158 art 2 s 3,4



Section 13.461 — HUMAN SERVICES DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify human services data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Adult mental health. (a) Client consent. Consent for release of information needed to bill the county for services provided to clients is governed by section 245.467, subdivision 5.

(b) Identity disclosure. Disclosure of the names and addresses of persons receiving mental health services is governed by section 245.467, subdivision 6.

(c) Release of commitment information for firearms and explosives background check. The release by the commissioner of human services of commitment information to law enforcement agencies for facilitating a firearms or explosives background check is governed by section 245.041.

Subd. 3. Child mental health. (a) Client consent. Informed written consent necessary for a child to receive mental health services is governed by section 245.4876, subdivision 5.

(b) Identity disclosure. Disclosure of identities of children receiving mental health services under sections 245.487 to 245.4889, and the identities of their families, is governed by section 245.4876, subdivision 7.

(c) Children's mental health collaborative. Data shared on individuals served by the collaborative are governed by section 245.493.

(d) Screening results. The classification of child mental health screening results is governed by section 245.4874, subdivision 1, paragraph (d).

Subd. 4. Mental health clinics and centers. Data collected by mental health clinics and centers approved by the commissioner of human services are classified under section 245.69, subdivision 2.

Subd. 5. Data collection system. Research involving effective mental health treatment methods and access to data and other information is governed by section 245.696, subdivision 2.

Subd. 6. Ombudsman for mental health and developmental disabilities. Access by the ombudsman for mental health and developmental disabilities to private data on individuals is provided under section 245.94, subdivision 1.

Subd. 7. Application procedures. Tribal licensing agency access to criminal history data is governed by section 245C.12.

Subd. 7a. Background studies. (a) Access to and sharing of data for human services background studies under chapter 245C are governed by that chapter.

(b) Disqualifying records that are the subject of an order for expungement are governed by section 245C.22, subdivision 7, paragraph (f).

Subd. 7b. Child care provider and recipient fraud investigations. Data related to child care fraud and recipient fraud investigations are governed by section 245E.09.

Subd. 7c. Human services license holders. Section 245D.095, subdivision 3, requires certain license holders to protect service recipient records in accordance with specified provisions of this chapter.

Subd. 8. State hospital patients. Contents of, and access to, records of state hospital patients required to be kept by the commissioner of human services are governed by section 246.13.

Subd. 8a. State institutions. Disclosure of certain data on an individual who was buried on the grounds of a state institution is governed by section 246.33, subdivision 4.

Subd. 9. Chemical dependency service agreements. Certain data received by the commissioner of human services from chemical dependency programs are classified under section 246.64, subdivision 4.

Subd. 10. Blood test results. Blood test results obtained under sections 246.71 to 246.722 are classified under section 246.719.

Subd. 11. Blood-borne pathogen test results. Data relating to blood-borne pathogen test results are governed by sections 246.719 and 246.72.

Subd. 12. Prepetition screening. Prepetition screening investigations for judicial commitments are classified as private under section 253B.07, subdivision 1, paragraph (b).

Subd. 13. Medical records. Access to health records of a patient being treated for a mental illness for purposes of medication administration is governed by section 253B.0921.

Subd. 14. Civil commitment. County attorney access to data relating to commitment of certain persons under chapter 253D is governed by that section.

Subd. 15. Subject of research; recipients of alcohol or drug abuse treatment. Access to records of individuals who are the subject of research or who receive information, assessment, or treatment concerning alcohol or drug abuse is governed by section 254A.09.

Subd. 16. Child mortality review panel. (a) Data practices of the commissioner of human services as part of the child mortality review panel are governed by section 256.01, subdivision 12.

(b) For American Indian tribes with established child mortality review panels, access to data in section 256.01, subdivision 12, is governed by section 256.01, subdivision 14b, paragraph (g).

Subd. 17. Maltreatment review panels. Data of the vulnerable adult maltreatment review panel are classified under section 256.021.

Subd. 18. State agency hearings. Disclosure of private data relating to an investigation conducted by the agency is governed by section 256.045.

Subd. 19. Action to recover assistance furnished. Disclosure of private data on the location of a party to the action is governed by section 256.87.

Subd. 20. Ombudsman for long-term care. Access to data of a state agency that is required to fulfill the ombudsman's duties is governed by section 256.9742.

Subd. 21. Ombudsman on aging. Data held by the ombudsman on aging are classified under section 256.9744.

Subd. 22. Child support. Access to information and disclosure of information collected for purposes of child support enforcement is governed by section 256.978, subdivisions 1 and 2.

Subd. 23. Medical assistance dental plans. Access to welfare data by dental plans contracted to provide services under the medical assistance program is governed by section 256B.037.

Subd. 23a. Opioid prescribing improvement program data. Data practices provisions relating to the opioid prescribing improvement program are contained in section 256B.0638, subdivision 6.

Subd. 24. Medical assistance cost reports. Medical records of medical assistance recipients obtained by the commissioner of human services for purposes of section 256B.27, subdivision 5, are classified under that section.

Subd. 24a. Managed care plans. Data provided to the commissioner of human services by managed care plans relating to contracts and provider payment rates are classified under section 256B.69, subdivisions 9a and 9c.

Subd. 25. Medical assistance enrollee safeguards. Privacy, data collection, and confidentiality safeguards under the coordinated service delivery system are required under section 256B.77, subdivision 9.

Subd. 26. MinnesotaCare. Data sharing with other government agencies that is needed to verify income for eligibility and premium payment is governed by section 256L.05.

Subd. 27. State soldiers assistance program. Access to information for purposes of verifying eligibility for the state soldiers assistance program is governed by section 197.065.

Subd. 28. Child care assistance program. Data collected, maintained, used, or disseminated by the welfare system pertaining to persons selected as legal nonlicensed child care providers by families receiving child care assistance are classified under section 119B.02, subdivision 6.

Subd. 29. Program services. Data on individuals receiving services under certain programs administered by the Department of Human Services are classified under sections 256E.32, subdivision 4, and 256E.34, subdivision 7.

Subd. 30. Transitional housing data. Certain data collected, used, or maintained by the recipient of a grant to provide transitional housing are classified under section 256E.33, subdivision 9.

Subd. 31. Family services collaborative. Data sharing involving family services collaboratives is governed by section 124D.23, subdivision 5.

Subd. 32. ABLE accounts and designated beneficiaries. Data on ABLE accounts and designated beneficiaries of ABLE accounts are classified under section 256Q.05, subdivision 7.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 2; 2000 c 451 s 2; 2000 c 465 s 1; 2000 c 468 s 17; 2001 c 178 art 2 s 1; 1Sp2001 c 9 art 11 s 1; 2002 c 379 art 1 s 2,113; 2003 c 15 art 1 s 33; 2003 c 25 s 1; 2003 c 130 s 12; 2004 c 228 art 1 s 3; 2004 c 290 s 10; 2004 c 294 art 2 s 1; 2005 c 56 s 1; 2005 c 98 art 1 s 2,24; 2007 c 13 art 3 s 5; 2007 c 147 art 7 s 75; art 8 s 38; 2008 c 364 s 1; 1Sp2011 c 9 art 6 s 1; 2012 c 216 art 1 s 1; 2013 c 49 s 22; 2013 c 59 art 2 s 1; 2013 c 108 art 5 s 1; art 8 s 1; 2013 c 125 art 2 s 3; 2015 c 21 art 2 s 5,6; 2015 c 71 art 7 s 1; 2016 c 158 art 4 s 2,3



Section 13.462 — BENEFIT DATA.

Subdivision 1. Definition. As used in this section, "benefit data" are data on individuals collected or created because an individual seeks information about becoming, is, or was an applicant for or a recipient of benefits or services provided under various housing, home ownership, rehabilitation and community action agency, Head Start, and food assistance programs administered by government entities. Benefit data does not include welfare data which shall be administered in accordance with section 13.46.

Subd. 2. Public data. The names and addresses of applicants for and recipients of benefits, aid, or assistance through programs administered by a government entity that are intended to assist with the purchase, rehabilitation, or other purposes related to housing or other real property are classified as public data on individuals. If an applicant or recipient is a corporation, the names and addresses of the officers of the corporation are public data on individuals. If an applicant or recipient is a partnership, the names and addresses of the partners are public data on individuals. The amount or value of benefits, aid, or assistance received is public data.

Subd. 3. Private data. Unless otherwise provided by law, all other benefit data are private data on individuals, and shall not be disclosed except pursuant to court order or to an agent of the government entity, including appropriate law enforcement personnel, who are acting in an investigation or prosecution of a criminal or civil proceeding relating to the administration of a program described in subdivision 1.

History: 1981 c 311 s 29,39; 1982 c 545 s 24; 1984 c 436 s 12,13; 1995 c 259 art 1 s 5; 1999 c 227 s 22; 2003 c 128 art 15 s 1; 2007 c 129 s 33-35; 2012 c 290 s 30



Section 13.465 — FAMILY AND DOMESTIC RELATIONS DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 15 are codified outside this chapter. Those sections classify domestic relations data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Child support parties. Certain data regarding the location of parties in connection with child support proceedings are governed by sections 256.87, subdivision 8; 257.70; and 518.005, subdivision 5. Certain data regarding the suspension of licenses of persons owing child support are governed by section 518A.70, and certain data on newly hired employees maintained by the public authority for support enforcement are governed by section 256.998.

Subd. 3. Records of artificial insemination. Access to records held by a court or other agency concerning artificial insemination performed on a married woman with her husband's consent is governed by section 257.56, subdivision 1.

Subd. 4. Parentage action records. Inspection of records in parentage actions held by the court, the commissioner of human services, or elsewhere is governed by section 257.70.

Subd. 5. Adoption background check. Data related to background checks of prospective adoptive parents are governed by section 259.41, subdivision 3.

Subd. 5a. Adoptive parent. Certain data that may be disclosed to a prospective adoptive parent is governed by section 260C.613, subdivision 2.

Subd. 6. Fathers' adoption registry. Data in the fathers' adoption registry are classified under section 259.52, subdivision 4.

Subd. 7. Commissioner's records of adoption. Records of adoption held by the commissioner of human services are classified, and access to them is governed by section 259.79, subdivisions 1 and 3.

Subd. 8. Adoption records. Various adoption records are classified under section 259.53, subdivision 1. Access to the original birth record of a person who has been adopted is governed by section 259.89.

Subd. 9. Parent education program. Certain data involving participation in a parent education program are governed by section 518.157, subdivision 5.

Subd. 10. Visitation dispute resolution. Certain data involving visitation dispute resolution are governed by section 518.1751, subdivision 4a.

Subd. 11. Child custody proceedings. Court records of child custody proceedings may be sealed as provided in section 518.168.

Subd. 12. Child support attorneys. Certain data provided by an applicant or recipient of child support enforcement services are classified under section 518A.47.

Subd. 13. Custody mediation. Child custody or visitation mediation records are classified under section 518.619, subdivision 5.

Subd. 14. Domestic abuse; petitioner's residence. Court records on the location or residence of a petitioner in a domestic abuse proceeding are governed by section 518B.01, subdivision 3b.

Subd. 15. Guardian or conservator; background study. Access to data for background studies required by the court under section 524.5-118, is governed by that section.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 9 art 15 s 32; 2004 c 228 art 1 s 4,5; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2012 c 216 art 1 s 2



Section 13.467 — FOSTER CARE DATA.

Subdivision 1. General. The following data collected, created and maintained by a community action agency in a study of the impact of foster care policies on families are classified as confidential data, pursuant to section 13.02, subdivision 3: names of persons interviewed; foster care placement plans obtained from other public and private agencies; and all information gathered during interviews with study participants.

Subd. 2. Hennepin County foster care review team. The foster care policy redesign commission and the foster care review team created by the Hennepin County board of commissioners to review the foster care system shall have access to not public data as defined in Minnesota Statutes, section 13.02, subdivision 8a, as provided in this section. The commission and the team shall have access to not public data on foster care cases. Access is limited to records created, collected, or maintained by any local social services agency that provided services to a child or a child's family during the five years immediately preceding any out-of-home placement of the child and continuing throughout the period of the placement until the child was returned to the custody of a parent, adopted, or otherwise was no longer the subject of a case plan developed by a county social service agency. A county social service agency shall provide the not public data described in this section to the foster care review team or the foster care policy redesign commissioner upon request.

Not public data received by the foster care review team or the Foster Care Policy Redesign Commission maintains the same classification in the possession of the team or commission as it had in the possession of the entity providing the data. Not public data received under this section shall be returned to the entity providing it upon completion of the work of the foster care policy redesign commission and the foster care review team.

History: 1981 c 311 s 28,39; 1982 c 545 s 24; 1999 c 227 s 22



Section 13.468 — DATA SHARING WITHIN COUNTIES.

County welfare, human services, corrections, public health, and veterans service units within a county may inform each other as to whether an individual or family currently is being served by the county unit, without the consent of the subject of the data. Data that may be shared are limited to the following: the name, telephone number, and last known address of the data subject; and the identification and contact information regarding personnel of the county unit responsible for working with the individual or family. If further information is necessary for the county unit to carry out its duties, each county unit may share additional data if the unit is authorized by state statute or federal law to do so or the individual gives written, informed consent.

History: 1Sp2003 c 8 art 2 s 9



Section 13.47 — EMPLOYMENT AND TRAINING DATA.

Subdivision 1. Definitions. (a) "Employment and training data" are data on individuals collected, maintained, used, or disseminated because an individual applies for, is currently enrolled in, or has been enrolled in employment and training programs funded with federal, state, or local resources, including those provided under the Workforce Investment Act of 1998, United States Code, title 29, section 2801.

(b) "Employment and training service provider" means an entity certified, or seeking to be certified, by the commissioner of employment and economic development to deliver employment and training services under section 116J.401, subdivision 2, or an organization that contracts with a certified entity or the Department of Employment and Economic Development to deliver employment and training services.

(c) "Provider of training services" means an organization or entity that provides training under the Workforce Investment Act of 1998, United States Code, title 29, section 2801.

Subd. 2. Classification. Employment and training data are private data on individuals.

Subd. 3. Dissemination. (a) Employment and training data may be disseminated by employment and training service providers:

(1) to other employment and training service providers to coordinate the employment and training services for the data subject or to determine eligibility or suitability for services from other programs;

(2) to local and state welfare agencies for monitoring the eligibility of the participant for assistance programs, or for any employment or training program administered by those agencies; and

(3) to the commissioner of employment and economic development.

(b) The commissioner of employment and economic development may disseminate employment and training data to the Office of Higher Education for purposes of supporting program improvement, system evaluation, and research initiatives including the Statewide Longitudinal Education Data System.

Subd. 4. Data preparation. To produce data required to certify the eligibility of training service providers under the Workforce Investment Act of 1998, United States Code, title 29, section 2801, or other studies required by law, the commissioner of employment and economic development may enter into a data exchange agreement with a training service provider whereby the commissioner of employment and economic development shall furnish to the provider wage information under section 268.044 on individuals who have received training services from the provider. The provider shall use this wage information to prepare summary data determined necessary by the commissioner. The provider may use this wage information for conducting studies to improve instruction.

Subd. 5. Summary data. The commissioner of employment and economic development shall provide the training service providers, as well as make available to the public, summary data on the performance of the training services.

History: 1988 c 598 s 2; 1994 c 483 s 1; 1999 c 227 s 7; 2004 c 206 s 52; 2004 c 290 s 11; 2005 c 10 art 1 s 7; 2012 c 290 s 31; 2013 c 99 art 2 s 1



Section 13.48 — AWARD DATA.

Financial data on business entities submitted to a government entity for the purpose of presenting awards to business entities for achievements in business development or performance are private data on individuals or nonpublic data.

History: 1991 c 319 s 7; 2007 c 129 s 36



Section 13.485 — CORPORATION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 3 to 6 are codified outside this chapter. Those sections classify corporation data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. [Repealed, 2001 c 7 s 91]

Subd. 3. Social and charitable organizations. (a) Solicitation investigations. Disclosure of investigative information relating to charitable organizations is governed under section 309.533.

(b) Books and records. Access to books and records, including registration statements, annual reports, and other documents of charitable organizations, is governed under section 309.54.

(c) Names of contributors. Disclosure of names of contributors to charitable organizations is governed under section 309.55.

(d) Reciprocal agreements; exchange of information. Interstate sharing of charitable contribution information is authorized under section 309.60.

Subd. 4. Professional corporations or firms. Access to records of a professional firm held by a licensing board under section 319B.11 is governed by that section.

Subd. 5. Corporations created before May 31, 1997. Government data maintained by a corporation created by a political subdivision before May 31, 1997, are governed by section 465.719, subdivision 14.

Subd. 6. Northern Technology Initiative, Inc. Government data maintained by Northern Technology Initiative, Inc. are classified under section 116T.02, subdivisions 7 and 8.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2012 c 290 s 32,33



Section 13.487 — TRADE REGULATION AND CONSUMER DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify trade regulation and consumer protection data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Motor vehicles; informal dispute settlement mechanism. Disclosure of data relating to informal dispute settlement mechanisms is governed by section 325F.665, subdivision 12.

Subd. 3. Data on videotape consumers. Personally identifiable information on videotape consumers received by law enforcement agencies is classified under section 325I.02, subdivision 2.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.495 — LODGING TAX DATA.

Data, other than basic taxpayer identification data, collected from taxpayers under a lodging tax ordinance are nonpublic.

History: 1990 c 573 s 8; 1999 c 227 s 22



Section 13.4961 — GENERAL TAX DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Revenue Department. (a) Revenue Department access to criminal justice data communications network. Access to the criminal justice data communications network by designated employees of the Revenue Department is governed under section 270C.05.

(b) Criminal tax investigations. Disclosure of Revenue Department information to prosecuting attorneys in criminal tax investigations is governed under section 270C.055, subdivision 1.

(c) Equalization real property tax hearing. Access to commissioner of revenue data, records, and files regarding real property, which is the subject of a hearing, by municipalities participating in the hearing, is governed under section 270C.923.

Subd. 3. Revenue Recapture Act. Data maintained by the commissioner of revenue under the Revenue Recapture Act are classified under section 270A.11.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2005 c 151 art 2 s 17



Section 13.4963 — CLASSIFICATION AND DISCLOSURE TAX DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 18 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Generally. Classification and disclosure of tax data created, collected, or maintained by the Department of Revenue under section 273.1315, chapter 115B, 289A (except for taxes imposed under sections 298.01, 298.015, and 298.24), 290, 290A, 291, 295, 297A, or 297H, or any similar Indian tribal tax administered by the commissioner according to a tax agreement between the state and an Indian tribal government are governed by chapter 270B.

Subd. 3. Data subjects. Disclosure of tax return information to defined data subjects is governed under section 270B.03.

Subd. 4. Statistical data. Disclosure of tax statistical data to specified parties is governed under section 270B.04.

Subd. 5. Tax proceeding. Disclosure of tax return information in a judicial or administrative proceeding pertaining to or relating to tax administration is governed under section 270B.05.

Subd. 6. Investigations. Disclosure of tax return information for investigative purposes is governed under section 270B.06.

Subd. 7. Licensing authorities. Disclosure of tax return information to licensing authorities of the state, political subdivisions, and certain boards, to the extent necessary to enforce license clearance programs, is governed under section 270B.07.

Subd. 8. Sales tax permits. Disclosure of information regarding the issuance of sales tax permits to retailers is governed under section 270B.08.

Subd. 9. Sales tax exemption certificates. Disclosure of information regarding issuance of sales tax exemption certificates is governed under section 270B.081.

Subd. 10. Collection actions. Disclosure of information regarding collection actions following execution of writs of entry are governed under section 270B.085.

Subd. 11. Contracts with state or political subdivision. Disclosure to state agencies or political subdivisions regarding vendor uncontested delinquent tax liabilities is governed under section 270B.09.

Subd. 12. Disclosure to locate taxpayers owed refunds. Disclosure of lists of names of persons owed tax refunds to newspapers or other media is governed under section 270B.11.

Subd. 13. State, federal, and county taxing authorities. Disclosure of tax return information to governmental taxing authorities is governed under section 270B.12.

Subd. 14. Access to data by vendors performing services. Access to classified tax data for certain vendors performing services for the Department of Revenue is governed under section 270B.13.

Subd. 15. Disclosure for purposes other than tax administration. Disclosure of tax return information to governmental entities for purposes other than tax administration is governed under section 270B.14.

Subd. 16. Legislative auditor. Disclosure of tax return information to the legislative auditor is governed under section 270B.15.

Subd. 17. Discovery or subpoena. Disclosure of tax data by discovery or subpoena is governed under section 270B.16.

Subd. 18. Data on mine value of ore. Data regarding value of mine ore for tax purposes are governed under section 270B.161.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2002 c 379 art 1 s 3; 2003 c 2 art 1 s 3; 2004 c 228 art 1 s 7; 2005 c 10 art 1 s 8



Section 13.4965 — PROPERTY TAX DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Certificate of value. Data in a real estate certificate of value filed with the county auditor are classified under section 272.115, subdivision 1.

Subd. 2a. Uniform assessment data. Data on property shared to promote uniform assessment is governed by section 273.061, subdivision 8a.

Subd. 3. Homestead and other applications. The classification and disclosure of certain information collected to determine eligibility of property for a homestead or other classification or benefit are governed by sections 273.124, subdivisions 13, 13a, 13b, 13c, and 13d; 273.1245; and 273.1315.

Subd. 4. Assessor's records. Disclosure of assessor's real estate tax records for litigation purposes is governed under section 278.05.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2004 c 228 art 1 s 8; 2013 c 82 s 6



Section 13.4967 — OTHER TAX DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Political contribution refund. Certain political contribution refund data in the Revenue Department are classified under section 290.06, subdivision 23.

Subd. 2a. Assignment of refund. Data regarding assignment of individual income tax refunds is classified by section 290.0679, subdivision 9.

Subd. 2b. Sustainable forest incentive. Data collected under section 290C.04 are classified and may be shared as provided in paragraph (d) of that section.

Subd. 2c. Senior citizens' property tax deferral program data. Certain income data collected and maintained by the Department of Revenue from an application to the senior citizens' property tax deferral program is classified under section 290B.04.

Subd. 3. Hospital and health care provider tax. Certain patient data provided to the Department of Revenue under sections 295.50 to 295.59 are classified under section 295.57, subdivision 2.

[See Note.]

Subd. 4. Motor vehicle registrar data. Disclosure of certain information obtained by motor vehicle registrars is governed by section 297B.12.

Subd. 5. Marijuana and controlled substance tax information. Disclosure of information obtained under chapter 297D is governed by section 297D.13, subdivisions 1 to 3.

Subd. 6. Gambling taxes. (a) Administration of taxes. Records concerning administration of gambling taxes are classified under section 297E.02, subdivision 9.

(b) Sports bookmaking tax. Disclosure of facts contained in a sports bookmaking tax return is prohibited by section 297E.03, subdivision 8.

Subd. 6a. [Repealed, 2012 c 290 s 72]

Subd. 7. Mineral rights filings. Data filed pursuant to section 298.48 with the commissioner of revenue by owners or lessees of mineral rights are classified under section 298.48, subdivision 4.

Subd. 8. Small business investment tax credit. Data related to small business investment tax credit certifications and certification of qualified small businesses, qualified investors, and qualified funds, are classified in section 116J.8737.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2002 c 379 art 1 s 4; 2003 c 2 art 3 s 3; 2004 c 228 art 1 s 9; 2009 c 86 art 2 s 2,3; 2010 c 216 s 1; 2011 c 76 art 2 s 5

NOTE: Subdivision 3 is repealed effective for gross revenues received after December 31, 2019. Laws 2011, First Special Session chapter 9, article 6, section 97.



Section 13.51 — ASSESSOR'S DATA.

Subdivision 1. Generally. The following data collected, created and maintained by political subdivisions are classified as private, pursuant to section 13.02, subdivision 12, or nonpublic depending on the content of the specific data:

Data contained on sales sheets received from private multiple listing service organizations where the contract with the organizations requires the political subdivision to refrain from making the data available to the public.

Subd. 2. Income property assessment data. The following data collected by political subdivisions from individuals or business entities concerning income properties are classified as private or nonpublic data pursuant to section 13.02, subdivisions 9 and 12:

(a) detailed income and expense figures;

(b) average vacancy factors;

(c) verified net rentable areas or net usable areas, whichever is appropriate;

(d) anticipated income and expenses;

(e) projected vacancy factors; and

(f) lease information.

Subd. 3. Data on income of individuals. Income information on individuals collected and maintained by political subdivisions to determine eligibility of property for class 4d under sections 273.128 and 273.13, is private data on individuals as defined in section 13.02, subdivision 12.

Subd. 4. Request for legal discovery of income property assessment data. Upon request by a party to a responsible authority or designee for legal discovery of income property assessment data, as defined in subdivision 2, the requesting party shall notify the owner of record of the property.

History: 1981 c 311 s 30,39; 1982 c 545 s 15,24; 1991 c 291 art 1 s 1,2; 2001 c 7 s 5; 2004 c 290 s 12,13; 2008 c 366 art 15 s 1



Section 13.52 — DEFERRED ASSESSMENT DATA.

Any data, collected by political subdivisions pursuant to section 435.193, which indicate the amount or location of cash or other valuables kept in the homes of applicants for deferred assessment, are private data pursuant to section 13.02, subdivision 12.

History: 1980 c 603 s 16; 1981 c 311 s 39; 1982 c 545 s 24



Section 13.548 — SOCIAL RECREATIONAL DATA.

The following data collected and maintained by political subdivisions for the purpose of enrolling individuals in recreational and other social programs are private: the name, address, telephone number, any other data that identify the individual, and any data which describes the health or medical condition of the individual, family relationships and living arrangements of an individual or which are opinions as to the emotional makeup or behavior of an individual.

History: 1981 c 311 s 21,39; 1982 c 545 s 24; 1994 c 618 art 1 s 13; 1999 c 227 s 22; 2012 c 290 s 34



Section 13.55 — CONVENTION CENTER DATA.

Subdivision 1. Not public classification. The following data received, created, or maintained by or for publicly owned and operated convention facilities, civic center authorities, or the Metropolitan Sports Facilities Commission are classified as nonpublic data pursuant to section 13.02, subdivision 9; or private data on individuals pursuant to section 13.02, subdivision 12:

(a) a letter or other documentation from any person who makes inquiry to or who is contacted by the facility regarding the availability of the facility for staging events;

(b) identity of firms and corporations which contact the facility;

(c) type of event which they wish to stage in the facility;

(d) suggested terms of rentals; and

(e) responses of authority staff to these inquiries.

Subd. 2. Public data. The data made not public by the provisions of subdivision 1 shall become public upon the occurrence of any of the following:

(a) five years elapse from the date on which the lease or contract is entered into between the facility and the inquiring party or parties or the event which was the subject of inquiry occurs at the facility, whichever occurs earlier;

(b) the event which was the subject of inquiry does not occur; or

(c) the event which was the subject of inquiry occurs elsewhere.

Subd. 3. Exhibitor data. The names, addresses, and contact persons for individual exhibitors at an exhibition may be withheld at the discretion of the facility to protect the competitive position of the facility or its customers.

Subd. 4. City of St. Paul data. (a) For purposes of this subdivision, "nonprofit organization" means the nonprofit organization with which the city of St. Paul contracts to market and promote the city as a tourist or convention center.

(b) Data collected, received, created, or maintained by the nonprofit organization in the course of preparing or submitting any responses to requests for proposals or requests for bids relating to events hosted, conducted, or sponsored by the nonprofit organization is classified as nonpublic data under section 13.02, subdivision 9; or private data under section 13.02, subdivision 12, until the time provided in subdivision 2, paragraph (a) or (b). The nonprofit organization is a "civic center authority" for purposes of this section.

History: 1981 c 311 s 39; 1982 c 545 s 19,24; 1991 c 319 s 8; 2005 c 152 art 1 s 1



Section 13.552 — HUMAN RIGHTS DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside this chapter. Those sections classify human rights data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Data of a political subdivision; investigative data. Data maintained by the Human Rights Department of a political subdivision, including human rights investigative data and data contained in closed or open case files, are classified the same as and administered in accordance with chapter 363A.

Subd. 3. Data provided under subpoena. Data supplied by a government entity pursuant to a subpoena issued by the commissioner of human rights is governed by section 363A.06, subdivision 2.

Subd. 4. Human rights conciliation efforts. Disclosure of information concerning efforts in a particular case to resolve a charge through education conference, conciliation, and persuasion is governed by section 363A.06, subdivision 4.

Subd. 5. Access to documents. Access to a copy of the charge and the respondent's answer to the charge is governed by section 363A.28, subdivision 9.

Subd. 6. Access to case files. Access to Human Rights Department investigative data by persons other than department employees is governed by section 363A.35.

Subd. 7. Equal pay certificate of compliance. Access to data relating to equal pay certificates of compliance is governed by section 363A.44.

History: 1989 c 351 s 7; 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2007 c 129 s 37; 2014 c 239 art 2 s 1



Section 13.585 — HOUSING AGENCY DATA.

Subdivision 1. Definition. For purposes of this section "housing agency" means the public housing agency or housing and redevelopment authority of a political subdivision.

Subd. 2. Confidential data. The following data on individuals maintained by the housing agency are confidential data: correspondence between the agency and the agency's attorney containing data collected as part of an active investigation undertaken for the purpose of the commencement or defense of potential or actual litigation, including but not limited to: referrals to the Office of the Inspector General or other prosecuting agencies for possible prosecution for fraud; initiation of lease terminations and eviction actions; admission denial hearings concerning prospective tenants; commencement of actions against independent contractors of the agency; and tenant grievance hearings.

Subd. 3. Protected nonpublic data. The following data not on individuals maintained by the housing agency are protected nonpublic data, pursuant to section 13.02, subdivision 13: correspondence between the agency and the agency's attorney containing data collected as part of an active investigation undertaken for the purpose of the commencement or defense of potential or actual litigation, including but not limited to, referrals to the Office of the Inspector General or other prosecuting bodies or agencies for possible prosecution for fraud and commencement of actions against independent contractors of the agency.

Subd. 4. Nonpublic data. The following data not on individuals maintained by the housing agency are classified as nonpublic data, pursuant to section 13.02, subdivision 9: all data pertaining to negotiations with property owners regarding the purchase of property. With the exception of the housing agency's evaluation of properties not purchased, all other negotiation data shall be public at the time of the closing of the property sale.

Subd. 5. Private data on individuals. Income information on individuals collected and maintained by a housing agency to determine eligibility of property for class 4d under sections 273.128 and 273.13, is private data on individuals as defined in section 13.02, subdivision 12. The data may be disclosed to the county and local assessors responsible for determining eligibility of the property for classification 4d.

Subd. 6. Law enforcement access to certain data. A public housing agency that enters a contract for assistance under United States Code, title 42, sections 1437 to 1440, shall furnish a local, state, or federal law enforcement officer, upon the officer's request, with the current address, Social Security number, and photograph, if available, of a recipient of assistance under United States Code, title 42, sections 1437 to 1440, if the officer:

(1) provides the name of the recipient to the housing agency; and

(2) notifies the agency that:

(i) the recipient:

(A) is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the jurisdiction from which the individual is fleeing, for a crime which is a felony under the laws of that jurisdiction;

(B) is violating a condition of probation or parole imposed under state or federal law;

(C) is a person required to register under section 243.166 and is not residing at the address at which the person is registered under section 243.166; or

(D) has information necessary for the officer to conduct the officer's official duties;

(ii) the location or apprehension of the individual is within the officer's official duties; and

(iii) the request is made in writing and in the proper exercise of the officer's official duties.

History: 1981 c 311 s 32,39; 1982 c 545 s 24; 1991 c 291 art 1 s 3; 1Sp1997 c 3 s 6; 1999 c 227 s 22; 2000 c 311 art 6 s 2; 2001 c 7 s 6; 2003 c 2 art 2 s 1; 2008 c 366 art 15 s 2; 2012 c 290 s 35,36



Section 13.586 — HOUSING AGENCY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section classifies housing agency data as other than public.

Subd. 2. Housing Finance Agency; financial data. Financial information regarding a Housing Finance Agency loan or grant recipient is classified under section 462A.065.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.587 — EMERGENCY SERVICES FOR HOMELESS PERSONS; PRIVATE DATA.

(a) "Grant recipient" includes a local government unit or nonprofit organization that receives grants from a state agency to provide emergency services for homeless persons.

(b) Data on individuals maintained by a grant recipient from which the identity of any individual receiving emergency services may be determined are private data on individuals and the grant recipient shall maintain the data in accordance with this chapter.

History: 1Sp1997 c 3 s 7; 1999 c 227 s 22



Section 13.59 — HOUSING AND REDEVELOPMENT DATA.

Subdivision 1. Private survey data. The following data collected in surveys of individuals conducted by cities and housing and redevelopment authorities for the purposes of planning, development, and redevelopment, are classified as private data pursuant to section 13.02, subdivision 12: the names and addresses of individuals and the legal descriptions of property owned by individuals.

Subd. 2. Nonpublic survey data. The following data collected in surveys of businesses conducted by cities and housing and redevelopment authorities, for the purposes of planning, development, and redevelopment, are classified as nonpublic data pursuant to section 13.02, subdivision 9: the names, addresses, and legal descriptions of business properties and the commercial use of the property to the extent disclosure of the use would identify a particular business.

Subd. 3. Financial assistance data. (a) The following data that are submitted to a housing and redevelopment authority by persons who are requesting financial assistance are private data on individuals or nonpublic data:

(1) financial statements;

(2) credit reports;

(3) business plans;

(4) income and expense projections;

(5) customer lists;

(6) balance sheets;

(7) income tax returns; and

(8) design, market, and feasibility studies not paid for with public funds.

(b) Data submitted to the authority under paragraph (a) become public data if the authority provides financial assistance to the person, except that the following data remain private or nonpublic:

(1) business plans;

(2) income and expense projections not related to the financial assistance provided;

(3) customer lists;

(4) income tax returns; and

(5) design, market, and feasibility studies not paid for with public funds.

Subd. 4. Definition. For purposes of this section, "housing and redevelopment authority" has the meaning given in section 469.002, subdivision 2, and includes a government entity exercising powers under sections 469.001 to 469.047.

History: 1984 c 436 s 26; 1999 c 227 s 22; 2001 c 202 s 6



Section 13.591 — BUSINESS DATA.

Subdivision 1. Not public data when benefit requested. The following data, that are submitted to a government entity by a business requesting financial assistance or a benefit financed by public funds, are private or nonpublic data: financial information about the business, including credit reports; financial statements; net worth calculations; business plans; income and expense projections; balance sheets; customer lists; income tax returns; and design, market, and feasibility studies not paid for with public funds.

Subd. 2. Public data when benefit received. Data submitted to a government entity under subdivision 1 become public when public financial assistance is provided or the business receives a benefit from the government entity, except that the following data remain private or nonpublic: business plans; income and expense projections not related to the financial assistance provided; customer lists; income tax returns; and design, market, and feasibility studies not paid for with public funds.

Subd. 3. Business as vendor. (a) Data submitted by a business to a government entity in response to a request for bids as defined in section 16C.02, subdivision 11, are private or nonpublic until the time and date specified in the solicitation that bids are due, at which time the name of the bidder and the dollar amount specified in the response become public. All other data in a bidder's response to a bid are private or nonpublic data until completion of the selection process. For purposes of this section, "completion of the selection process" means that the government entity has completed its evaluation and has ranked the responses. After a government entity has completed the selection process, all remaining data submitted by all bidders are public with the exception of trade secret data as defined and classified in section 13.37. A statement by a bidder that submitted data are copyrighted or otherwise protected does not prevent public access to the data contained in the bid.

If all responses to a request for bids are rejected prior to completion of the selection process, all data, other than the name of the bidder and the dollar amount specified in the response, remain private or nonpublic until a resolicitation of bids results in completion of the selection process or a determination is made to abandon the purchase. If the rejection occurs after the completion of the selection process, the data remain public. If a resolicitation of bids does not occur within one year of the bid opening date, the remaining data become public.

(b) Data submitted by a business to a government entity in response to a request for proposal, as defined in section 16C.02, subdivision 12, are private or nonpublic until the time and date specified in the solicitation that proposals are due, at which time the name of the responder becomes public. All other data in a responder's response to a request for proposal are private or nonpublic data until completion of the evaluation process. For purposes of this section, "completion of the evaluation process" means that the government entity has completed negotiating the contract with the selected vendor. After a government entity has completed the evaluation process, all remaining data submitted by all responders are public with the exception of trade secret data as defined and classified in section 13.37. A statement by a responder that submitted data are copyrighted or otherwise protected does not prevent public access to the data contained in the response.

If all responses to a request for proposal are rejected prior to completion of the evaluation process, all data, other than the names of the responders, remain private or nonpublic until a resolicitation of the requests for proposal results in completion of the evaluation process or a determination is made to abandon the purchase. If the rejection occurs after the completion of the evaluation process, the data remain public. If a resolicitation of proposals does not occur within one year of the proposal opening date, the remaining data become public.

Subd. 4. Classification of evaluative data; data sharing. (a) Data created or maintained by a government entity as part of the selection or evaluation process referred to in this section are protected nonpublic data until completion of the selection process or completion of the evaluation process at which time the data are public with the exception of trade secret data as defined and classified in section 13.37.

(b) If a government entity asks employees of other government entities to assist with the selection of the responses to a request for bid or the evaluation of responses to a request for proposal, the government entity may share not public data in the responses with those employees. The employees participating in the selection or evaluation may not further disseminate the not public data they review.

Subd. 5. Internal competitive response. (a) For purposes of this subdivision, "internal competitive response" means a bid or proposal to provide government goods or services that is prepared by the staff of a government entity in competition with bids or proposals solicited by (1) the same government entity from the private sector or (2) a different government entity from the private sector.

(b) Data in an internal competitive response is classified as private or nonpublic until completion of the selection process or completion of the evaluation process at which time the data are public with the exception of trade secret data as defined and classified in section 13.37.

History: 2001 c 202 s 7; 2005 c 163 s 41,42; 2007 c 129 s 38; 2013 c 142 art 3 s 14



Section 13.598 — EMPLOYMENT AND ECONOMIC DEVELOPMENT DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2a to 12 are codified outside this chapter and include classification of employment and economic development data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. [Repealed, 2003 c 128 art 13 s 40]

Subd. 2a. Commissioner of employment and economic development. Data maintained by the commissioner of employment and economic development are classified under sections 268.19 and 469.154, subdivision 2.

Subd. 3. Enterprise Minnesota, Inc. Data on a tape of a closed board meeting of Enterprise Minnesota, Inc. are classified under section 116O.03, subdivision 6. Certain data disclosed to the board or employees of Enterprise Minnesota, Inc. are classified under section 116O.03, subdivision 7.

Subd. 4. [Repealed, 2016 c 158 art 4 s 5]

Subd. 5. Minnesota Business Finance, Inc. Various data held by Minnesota Business Finance, Inc. are classified under section 116S.02, subdivision 8.

Subd. 6. Local economic development data. (a) Preliminary information. Access to preliminary information submitted to the commissioner of employment and economic development under sections 469.142 to 469.151 or sections 469.152 to 469.165 is limited under section 469.154, subdivision 2.

(b) Enterprise zones. Data sharing between the commissioner of revenue and the commissioner of employment and economic development or a municipality receiving an enterprise zone designation is governed by section 469.173, subdivision 5.

(c) Tax incentives. Disclosure of data by the Department of Revenue to determine eligibility for tax incentives available under section 272.0212, 469.1732, or 469.1734, is governed by section 469.1733, subdivision 1.

Subd. 7. Program data. Program data collected on individuals are classified by section 116J.401, subdivision 3.

Subd. 8. Unemployment insurance hearings. Disclosure of unemployment insurance hearing data is governed by section 268.105, subdivision 5.

Subd. 9. Minnesota youth program. Data on individuals under the Minnesota youth program are classified under section 116L.561, subdivision 7.

Subd. 10. Employment and training programs; data sharing. Data sharing of employment and training program data between the commissioner of employment and economic development, the commissioner of human services, state agency personnel, and other users of the inventory, referral and intake system, is governed by section 116L.86, subdivision 3.

Subd. 11. Vocational rehabilitation data. Disclosure of data obtained by the Department of Employment and Economic Development regarding the vocational rehabilitation of an injured or disabled employee is governed by section 268A.05.

Subd. 12. Employer data. The department may disseminate an employer's name, address, industry code, and the number of employees by ranges of not less than 100 for the purpose of assisting individuals using the Minnesota Workforce Center system in obtaining employment.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 260 s 5; 1Sp2003 c 4 s 1; 2004 c 206 s 52; 2004 c 290 s 14; 2008 c 290 s 2



Section 13.599 — GRANTS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Completion of the evaluation process" means that the granting agency has completed negotiating the grant agreement with the selected grantee.

(b) "Grant agreement" has the meaning given in section 16B.97, subdivision 1.

(c) "Grantee" means a person that applies for or receives a grant.

(d) "Granting agency" means the state agency that provides the grant.

(e) "Opened" means the act that occurs once the deadline for submitting a response to a proposal to the granting agency has been reached.

(f) "Request for proposal" means the data outlining the responsibilities the granting agency wants the grantee to assume.

(g) "Response" means the data submitted by a grantee as required by a request for proposal.

Subd. 2. Request for applications. Data created by a granting agency to create a request for proposal is classified as nonpublic until the request for proposal is published. To the extent that a granting agency involves persons outside the granting agency to create the request for proposal, the data remain nonpublic in the hands of all persons who may not further disseminate any data that are created or reviewed as part of the request for proposal development. At publication, the data in the request for proposal is public.

Subd. 3. Responses to request for proposals. (a) Responses submitted by a grantee are private or nonpublic until the responses are opened. Once the responses are opened, the name and address of the grantee and the amount requested is public. All other data in a response is private or nonpublic data until completion of the evaluation process. After a granting agency has completed the evaluation process, all remaining data in the responses is public with the exception of trade secret data as defined and classified in section 13.37. A statement by a grantee that the response is copyrighted or otherwise protected does not prevent public access to the response.

(b) If all responses are rejected prior to completion of the evaluation process, all data, other than that made public at the opening, remain private or nonpublic until a resolicitation of proposals results in completion of the evaluation process or a determination is made to abandon the grant. If the rejection occurs after the completion of the evaluation process, the data remain public. If a resolicitation of proposals does not occur within one year of the grant opening date, the remaining data become public.

Subd. 4. Evaluation data. (a) Data created or maintained by a granting agency as part of the evaluation process referred to in this section are protected nonpublic data until completion of the evaluation process at which time the data are public with the exception of trade secret data as defined and classified in section 13.37.

(b) If a granting agency asks individuals outside the granting agency to assist with the evaluation of the responses, the granting agency may share not public data in the responses with those individuals. The individuals participating in the evaluation may not further disseminate the not public data they review.

History: 2007 c 148 art 2 s 8



Section 13.601 — ELECTED AND APPOINTED OFFICIALS.

Subdivision 1. Financial disclosure statements. Financial disclosure statements of elected or appointed officials which, by requirement of the political subdivision, are filed with the political subdivision, are public data on individuals.

Subd. 2. Correspondence. Correspondence between individuals and elected officials is private data on individuals, but may be made public by either the sender or the recipient.

Subd. 3. Applicants for appointment. (a) Data about applicants for appointment to a public body collected by a government entity as a result of the applicant's application for appointment to the public body are private data on individuals except that the following are public:

(1) name;

(2) city of residence, except when the appointment has a residency requirement that requires the entire address to be public;

(3) education and training;

(4) employment history;

(5) volunteer work;

(6) awards and honors;

(7) prior government service;

(8) any data required to be provided or that are voluntarily provided in an application for appointment to a multimember agency pursuant to section 15.0597; and

(9) veteran status.

(b) Once an individual is appointed to a public body, the following additional items of data are public:

(1) residential address;

(2) either a telephone number or electronic mail address where the appointee can be reached, or both at the request of the appointee;

(3) first and last dates of service on the public body;

(4) the existence and status of any complaints or charges against an appointee; and

(5) upon completion of an investigation of a complaint or charge against an appointee, the final investigative report is public, unless access to the data would jeopardize an active investigation.

(c) Notwithstanding paragraph (b), any electronic mail address or telephone number provided by a public body for use by an appointee shall be public. An appointee may use an electronic mail address or telephone number provided by the public body as the designated electronic mail address or telephone number at which the appointee can be reached.

History: 1979 c 328 s 22; 1981 c 311 s 39; 1982 c 545 s 24; 1984 c 436 s 27; 1999 c 227 s 22; 2005 c 163 s 43; 2008 c 315 s 10; 2012 c 290 s 37



Section 13.602 — ELECTED AND APPOINTED OFFICIAL DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify elected and appointed official data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. State auditor data. (a) Public accountants. Data sharing between the state auditor and public accountants is governed by section 6.69, subdivision 1.

(b) Audit data. Data relating to an audit under chapter 6 are classified under section 6.715.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2015 c 21 art 1 s 2



Section 13.605 — LEGISLATIVE DATA.

Subdivision 1. Legislative and budget proposal data. (a) Definition. As used in this section, "state administration" means the governor's office, the Department of Management and Budget, and any state agency that is under the direct control of the governor.

(b) Classifications. Legislative and budget proposals, including preliminary drafts, that are created, collected, or maintained by the state administration are protected nonpublic data. After the budget is presented to the legislature by the state administration, supporting data, including agency requests, are public data. Supporting data do not include preliminary drafts. The state administration may disclose any of the data within the state administration and to the public at any time if disclosure would aid the administration in considering and preparing its proposals.

Subd. 2. Indian Affairs Council data. All financial information on individuals and business entities including, but not limited to, credit reports, financial statements, and net worth calculations, that are contained in applications received by the Indian Affairs Council in its administration of the Indian business development loan program are classified as private data with regard to data on individuals and as nonpublic data with regard to data not on individuals.

History: 1985 c 298 s 26; 1995 c 259 art 1 s 16; 1999 c 227 s 22; 2009 c 101 art 2 s 109



Section 13.606 — LEGISLATIVE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 5 are codified outside this chapter. Those sections classify legislative data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Legislative Coordinating Commission. Sharing of data with the Legislative Coordinating Commission is governed by section 3.885, subdivision 4.

Subd. 3. Council for Minnesotans of African Heritage. Data sharing between the commissioner of human services and the Council for Minnesotans of African Heritage is governed by section 15.0145.

Subd. 4. Legislative audit data. Data relating to an audit performed under sections 3.97, 3.971, and 3.979 are governed by section 3.979.

Subd. 5. Revisor of statutes. Disclosure of data relating to drafting services provided by the revisor of statutes is governed by section 3C.05, subdivision 1, paragraph (a).

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2015 c 77 art 2 s 87



Section 13.607 — CAMPAIGN FINANCE, PUBLIC DISCLOSURE, AND ELECTION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify campaign, ethics, and election data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Campaign Finance and Public Disclosure Board information. Disclosure by the Campaign Finance and Public Disclosure Board of information about a complaint or investigation is governed by section 10A.022.

Subd. 3. Campaign Finance and Public Disclosure Board investigation data. The record of certain investigations conducted under chapter 10A is classified, and disposition of certain information is governed, by section 10A.022, subdivision 5, paragraph (b).

Subd. 3a. Campaign Finance and Public Disclosure Board audit data. The record of certain audits conducted under chapter 10A is classified, and disposition of certain information is governed, by section 10A.022, subdivision 6.

Subd. 4. Campaign Finance and Public Disclosure Board opinions. A request for a Campaign Finance and Public Disclosure Board advisory opinion and the opinion itself are classified under section 10A.02, subdivision 12.

Subd. 5. Statements of economic interest. Disclosure of statements of economic interest filed by local officials is governed by section 10A.09, subdivision 6a.

Subd. 5a. Campaign reports and data. Certain reports filed with the Campaign Finance and Public Disclosure Board are classified under section 10A.20. Certain data stored by the Campaign Finance and Public Disclosure Board is not government data under section 10A.02, subdivision 11b.

Subd. 6. Registered voter lists. Access to registered voter lists is governed by section 201.091.

Subd. 7. Absentee ballots. Disclosure of names of voters submitting absentee ballots is governed by section 203B.12, subdivision 7.

Subd. 8. Candidates for office; address of residence. The address of residence of certain candidates for office is classified as provided in section 204B.06, subdivision 1b.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2010 c 314 s 1; 2010 c 327 s 24; 2011 c 76 art 2 s 6; 2014 c 309 s 22,23; 2015 c 73 s 20,21,26



Section 13.63 — RETIREMENT DATA.

Subdivision 1. [Repealed, 2010 c 359 art 11 s 27]

Subd. 2. Teachers Retirement Association data. The following data on beneficiaries and survivors of Teachers Retirement Association members are considered private data on individuals:

(1) address;

(2) birth date;

(3) direct deposit account number; and

(4) tax withholding data.

Subd. 3. Public Employees Retirement Association data. The following data on individual beneficiaries and survivors of Public Employment Retirement Association members are classified as private: home address, date of birth, direct deposit account number, and tax withholding data.

History: 1987 c 284 art 1 s 3; 1987 c 351 s 15; 1993 c 351 s 11; 1999 c 227 s 22



Section 13.631 — RETIREMENT DATA CODED ELSEWHERE.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section governs the disclosure of retirement data.

Subd. 2. Retirement systems, generally; marriage dissolution; access to data. Access to and disclosure of retirement data, in the event of marriage dissolution, is governed by section 356.49.

History: 1999 c 227 s 22; 2002 c 392 art 1 s 52



Section 13.632 — TEACHERS RETIREMENT FUND ASSOCIATION DATA; CERTAIN CITIES.

Subdivision 1. Beneficiary and survivor data. The following data on beneficiaries and survivors of the St. Paul Teachers Retirement Fund Association members are private data on individuals: home address, date of birth, direct deposit number, and tax withholding data.

Subd. 2. Limits on disclosure. Required disclosure of data about members, survivors, and beneficiaries is limited to name, gross annuity or benefit amount, and type of annuity or benefit awarded.

History: 1Sp2001 c 10 art 3 s 3; 2007 c 13 art 1 s 2; 2007 c 134 art 1 s 2; 2014 c 296 art 6 s 1



Section 13.635 — GENERAL STATE AGENCY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify state agency data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 1a. State Board of Investment. Certain government data of the State Board of Investment related to investments are classified under section 11A.24, subdivision 6.

Subd. 2. Official records; generally. Access to government data kept pursuant to section 15.17 is governed by sections 13.03 and 138.17.

Subd. 3. Commissioners of management and budget and administration. Access to government data of all state departments and agencies by the commissioner of management and budget and the commissioner of administration is governed by section 15.08.

Subd. 3a. Dependent eligibility audit. Data submitted to the commissioner of management and budget as part of a dependent eligibility audit are classified under section 43A.28.

Subd. 4. Capitol Area Architectural and Planning Board. Disclosure of data to the Capitol Area Architectural and Planning Board's advisory committee is governed by section 15B.11, subdivision 3.

Subd. 5. Secretary of state. Social Security numbers and tax identification numbers maintained by the secretary of state in filing systems are classified under sections 336.9-531 and 336A.14.

History: 1999 c 227 s 22; 2003 c 17 s 2; 2005 c 156 art 2 s 8; 2005 c 163 s 44; 2008 c 277 art 2 s 4; 2009 c 101 art 2 s 109; 2010 c 333 art 1 s 3; 2012 c 290 s 38



Section 13.64 — ADMINISTRATION; MANAGEMENT AND BUDGET DATA.

Subdivision 1. Department of Management and Budget. (a) Notes and preliminary drafts of reports created, collected, or maintained by the Management Analysis Division, Department of Management and Budget, and prepared during management studies, audits, reviews, consultations, or investigations are classified as confidential or protected nonpublic data until the final report has been published or preparation of the report is no longer being actively pursued.

(b) Data that support the conclusions of the report and that the commissioner of management and budget reasonably believes will result in litigation are confidential or protected nonpublic until the litigation has been completed or until the litigation is no longer being actively pursued.

(c) Data on individuals that could reasonably be used to determine the identity of an individual supplying data for a report are private if:

(1) the data supplied by the individual were needed for a report; and

(2) the data would not have been provided to the Management Analysis Division without an assurance to the individual that the individual's identity would remain private, or the Management Analysis Division reasonably believes that the individual would not have provided the data.

Subd. 2. Department of Administration. (a) Security features of building plans, building specifications, and building drawings of state-owned facilities and non-state-owned facilities leased by the state are classified as nonpublic data when maintained by the Department of Administration and may be shared with anyone as needed to perform duties of the commissioner.

(b) Data maintained by the Department of Administration that identify an individual with a disability or a family member of an individual with a disability related to services funded by the federal Assistive Technology Act, United States Code, title 29, sections 3001 to 3007, for assistive technology device demonstrations, transition training, loans, reuse, or alternative financing are private data on individuals.

Subd. 3. Unofficial fiscal note. (a) For purposes of this subdivision, "unofficial fiscal note" means a fiscal note requested by or on behalf of a member of the legislature on draft language for a bill that has not been introduced.

(b) This paragraph applies if a request for an unofficial fiscal note is accompanied by a directive from the requester that the data be classified under this paragraph. Government data on the request, the bill draft, and the unofficial fiscal note are private data on individuals or nonpublic data, provided that the data are accessible to, and may be disclosed by, the requester. If the unofficial fiscal note or an updated version is subsequently used for an introduced bill, or any legislation, including an amendment or a proposed bill, that any member of the legislature offers for consideration by a legislative committee, the fiscal note becomes public data.

History: 1984 c 436 s 28; 1986 c 444; 1989 c 351 s 8; 2001 c 162 s 1; 2009 c 101 art 2 s 20,109; 2010 c 365 art 1 s 5; 2012 c 290 s 39; 2013 c 82 s 7



Section 13.6401 — ADMINISTRATION AND MANAGEMENT AND BUDGET DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify administration and management and budget data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of Management and Budget. (a) Financial documents. Data sharing of financial documents between agencies and the commissioner of management and budget is governed by section 16A.055.

(b) Electronic payments. Data relating to government services transactions is governed by section 16A.626.

(c) Register of ownership of bonds or certificates. Information in a register of ownership of state bonds or certificates is classified under section 16A.672, subdivision 11, or, for tobacco securitization bonds, under section 16A.98, subdivision 5, paragraph (l).

Subd. 3. [Repealed, 2002 c 298 s 8]

Subd. 4. [Repealed, 1Sp2003 c 8 art 2 s 20]

Subd. 5. State debt collection; data. Data on debtors received, collected, created, or maintained by the commissioner of management and budget are classified under section 16D.06.

Subd. 6. Office of MN.IT Services. (a) Business data. Data submitted to the Office of MN.IT Services by businesses are governed by section 16E.06.

(b) North Star. Data sharing involving North Star, the state's comprehensive government online information service, is governed by section 16E.07, subdivisions 2 and 3.

Subd. 7. Personal identification data; statewide grant governance policies. Personal identification data maintained by the commissioner of administration related to comments about executive agencies violating grant governance policies is governed by section 16B.97, subdivision 5.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2005 c 156 art 5 s 23; 2009 c 101 art 2 s 109; 2011 c 76 art 2 s 7,8; 2012 c 187 art 2 s 1; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 13.643 — AGRICULTURAL DATA.

Subdivision 1. Department of Agriculture data. (a) Loan and grant applicant data. The following data on applicants, collected by the Department of Agriculture in its sustainable agriculture grant program under section 17.116, are private or nonpublic: nonfarm income; credit history; insurance coverage; machinery and equipment list; financial information; and credit information requests.

(b) Farm advocate data. The following data supplied by farmer clients to Minnesota farm advocates and to the Department of Agriculture are private data on individuals: financial history, including listings of assets and debts, and personal and emotional status information.

Subd. 2. Farm assistance data. The following data collected and maintained by counties that provide assistance to individual farmers who are experiencing economic or emotional distress are classified as private data: financial history, including listings of assets and debts, and personal and emotional status information.

Subd. 3. Aquaculture permit data. The following data collected and maintained by an agency issuing aquaculture permits under sections 17.47 to 17.498 are classified as private or nonpublic: the names and addresses of customers provided in the permit application.

Subd. 4. [Repealed, 2001 c 202 s 21]

Subd. 5. Data received from federal government. All data received by the Department of Agriculture from the United States Department of Health and Human Services, the Food and Drug Administration, and the Agriculture, Food Safety, and Inspection Service that are necessary for the purpose of carrying out the Department of Agriculture's statutory food safety regulatory and enforcement duties are classified as nonpublic data under section 13.02, subdivision 9, and private data on individuals under section 13.02, subdivision 12. This section does not preclude the obligation of the Department of Agriculture to appropriately inform consumers of issues that could affect public health.

Subd. 6. Animal premises data. (a) The following data collected and maintained by the Board of Animal Health related to registration and identification of premises and animals under chapter 35, are classified as private or nonpublic:

(1) the names and addresses;

(2) the location of the premises where animals are kept; and

(3) the identification number of the premises or the animal.

(b) Except as provided in section 347.58, subdivision 5, data collected and maintained by the Board of Animal Health under sections 347.57 to 347.64 are classified as private or nonpublic.

(c) The Board of Animal Health may disclose data collected under paragraph (a) or (b) to any person, agency, or to the public if the board determines that the access will aid in the law enforcement process or the protection of public or animal health or safety.

Subd. 7. Research, monitoring, or assessment data. (a) Except as provided in paragraph (b), the following data created, collected, and maintained by the Department of Agriculture during research, monitoring, or the assessment of farm practices and related to natural resources, the environment, agricultural facilities, or agricultural practices are classified as private or nonpublic:

(1) names, addresses, telephone numbers, and e-mail addresses of study participants or cooperators; and

(2) location of research, study site, and global positioning system data.

(b) The following data are public:

(1) location data and unique well numbers for wells and springs unless protected under section 18B.10 or another statute or rule; and

(2) data from samples collected from a public water supply as defined in section 144.382, subdivision 4.

(c) The Department of Agriculture may disclose data collected under paragraph (a) if the Department of Agriculture determines that there is a substantive threat to human health and safety or to the environment, or to aid in the law enforcement process. The Department of Agriculture may also disclose data with written consent of the subject of the data.

History: 1985 c 298 s 27; 1987 c 351 s 13; 1990 c 573 s 10; 1991 c 309 s 1; 1993 c 351 s 12; 1999 c 227 s 22; 1Sp2003 c 8 art 2 s 10; 2005 c 163 s 45; 2009 c 94 art 1 s 8; 2012 c 290 s 40,41; 2014 c 312 art 13 s 1; 1Sp2015 c 4 art 2 s 2



Section 13.6435 — AGRICULTURAL DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 13 are codified outside this chapter. Those sections classify agricultural data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of agriculture. (a) Agriculture best management practices loan program. Data collected by the commissioner on applicants or borrowers for the agriculture best management practices loan program are governed by section 17.117.

(b) Aquaculture data. Data on aquatic farming held by the Pollution Control Agency are classified under section 17.498.

(c) Aquatic farm license. Data, kept by licensees, on the operation of an aquatic farm are governed by section 17.4984, subdivision 7.

(d) Agricultural Commodities Promotion Council. Financial information on producers of agricultural commodities that is provided to the Agricultural Commodities Promotion Council is governed by section 17.62.

(e) Agricultural producer association and commodity handlers. Access to data filed with the commissioner of agriculture by agricultural producer associations and agricultural commodity handlers is governed by section 17.694, subdivision 1.

Subd. 3. Pesticide control. (a) Registration. Disclosure of data relating to pesticide registration is governed by section 18B.26, subdivision 3, paragraph (c).

(b) Dealer and applicator records. Records of pesticide dealers and applicators inspected or copied by the commissioner of agriculture are classified under sections 18B.37, subdivision 5, and 18B.38.

Subd. 4. Agricultural applications; protection of trade secrets. Treatment of data submitted to the commissioner of agriculture for the purpose of substantiating claims made by a product under section 18C.401 is governed by section 18C.405.

Subd. 4a. Industrial hemp background check data. Criminal history records provided to the commissioner by a first-time applicant for a license to grow industrial hemp for commercial purposes are classified under section 18K.04, subdivision 2.

Subd. 5. Wholesale produce dealers. Financial data submitted by a license applicant are classified under section 27.04, subdivision 2.

Subd. 6. Meat inspection data. Access to information obtained by the commissioner of agriculture under the meat inspection law is governed by section 31A.27, subdivision 3.

Subd. 7. [Repealed, 1Sp2001 c 2 s 162]

Subd. 8. Dairy products. Financial and production information obtained by the commissioner of agriculture to administer chapter 32 are classified under section 32.71, subdivision 2.

Subd. 9. [Repealed, 2010 c 382 s 87]

Subd. 10. Rural Finance Authority. Certain data received or prepared by the Rural Finance Authority are classified pursuant to section 41B.211.

Subd. 11. Farm products; grain buyer licensee data. Financial data submitted to the commissioner by grain buyer's license applicants are classified under section 223.17, subdivision 6.

Subd. 12. Farmer-lender mediation. Data on debtors and creditors under the Farmer-Lender Mediation Act are classified under section 583.29.

Subd. 13. Ethanol producer payments. Audited financial statements and notes and disclosure statements submitted to the commissioner of agriculture regarding ethanol producer payments pursuant to section 41A.09 are governed by section 41A.09, subdivision 3a.

Subd. 14. Agricultural water quality certification program. Data collected under the Minnesota agricultural water quality certification program are classified under section 17.9899.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 2 s 17; 2012 c 290 s 42; 2013 c 114 art 2 s 1; 2016 c 158 art 4 s 4



Section 13.65 — ATTORNEY GENERAL DATA.

Subdivision 1. Private data. The following data created, collected and maintained by the Office of the Attorney General are private data on individuals:

(a) the record, including but not limited to, the transcript and exhibits of all disciplinary proceedings held by a state agency, board or commission, except in those instances where there is a public hearing;

(b) communications and noninvestigative files regarding administrative or policy matters which do not evidence final public actions;

(c) consumer complaint data, other than those data classified as confidential, including consumers' complaints against businesses and follow-up investigative materials;

(d) investigative data, obtained in anticipation of, or in connection with litigation or an administrative proceeding where the investigation is not currently active; and

(e) data collected by the Consumer Division of the Attorney General's Office in its administration of the home protection hot line including: the name, address, and phone number of the consumer; the name and address of the mortgage company; the total amount of the mortgage; the amount of money needed to bring the delinquent mortgage current; the consumer's place of employment; the consumer's total family income; and the history of attempts made by the consumer to renegotiate a delinquent mortgage.

Subd. 2. Confidential data. The following data created, collected and maintained by the Office of the Attorney General are confidential, pursuant to section 13.02, subdivision 3: data acquired through communications made in official confidence to members of the attorney general's staff where the public interest would suffer by disclosure of the data.

Subd. 3. Public data. Data describing the final disposition of disciplinary proceedings held by any state agency, board, or commission are public, pursuant to section 13.02, subdivision 15.

History: 1981 c 311 s 35,39; 1982 c 545 s 24; 1985 c 298 s 20; 2012 c 290 s 43-45



Section 13.67 — EMPLOYEE RELATIONS DATA.

The following data collected, created, or maintained by the Department of Management and Budget are classified as nonpublic data pursuant to section 13.02, subdivision 9:

(a) the commissioner's plan prepared by the department, pursuant to section 3.855, which governs the compensation and terms and conditions of employment for employees not covered by collective bargaining agreements until the plan is submitted to the Legislative Commission on Employee Relations;

(b) data pertaining to grievance or interest arbitration that has not been presented to the arbitrator or other party during the arbitration process;

(c) notes and preliminary drafts of reports prepared during personnel investigations and personnel management reviews of state departments and agencies;

(d) the managerial plan prepared by the department pursuant to section 43A.18 that governs the compensation and terms and conditions of employment for employees in managerial positions, as specified in section 43A.18, subdivision 3, until the plan is submitted to the Legislative Commission on Employee Relations; and

(e) claims experience and all related information received from carriers and claims administrators participating in either the state group insurance plan, the Minnesota employee insurance program, the state workers' compensation program, or the public employees insurance program as defined in chapter 43A, and survey information collected from employees and employers participating in these plans and programs, except when the department determines that release of the data will not be detrimental to the plan or program.

History: 1981 c 311 s 34,39; 1982 c 545 s 24; 1984 c 436 s 29; 1988 c 670 s 2; 1994 c 429 s 1; 1995 c 248 art 10 s 1; 1997 c 97 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 13.6705 — EMPLOYEE RELATIONS DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify employee relations data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of Management and Budget. (a) Personnel data. The commissioner of management and budget's access to personnel data is governed by section 43A.04.

(b) Code of ethics; confidential data. Use and disclosure of confidential data by employees in the executive branch are governed by section 43A.38, subdivision 3.

History: 1999 c 227 s 22; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 13.679 — PUBLIC UTILITY DATA.

Subdivision 1. Tenant. Data collected by the commissioner of commerce that reveals the identity of a tenant who makes a complaint regarding energy efficiency standards for rental housing are private data on individuals.

Subd. 2. Utility or telephone company employee or customer. (a) The following are private data on individuals: data collected by the commissioner of commerce or the Public Utilities Commission, including the names or any other data that would reveal the identity of either an employee or customer of a telephone company or public utility who files a complaint or provides information regarding a violation or suspected violation by the telephone company or public utility of any federal or state law or rule; except these data may be released as needed to law enforcement authorities.

(b) The following are private data on individuals: data collected by the commission or the commissioner of commerce on individual public utility or telephone company customers or prospective customers, including copies of tax forms, needed to administer federal or state programs that provide relief from telephone company bills, public utility bills, or cold weather disconnection. The determination of eligibility of the customers or prospective customers may be released to public utilities or telephone companies to administer the programs.

History: 1987 c 351 s 16; 1993 c 351 s 13; 1999 c 227 s 22; 1Sp2001 c 4 art 6 s 3; 2012 c 290 s 46



Section 13.68 — ENERGY AND FINANCIAL DATA AND STATISTICS.

Subdivision 1. Nonpublic data. Energy and financial data, statistics, and information furnished to the commissioner of commerce by a coal supplier or petroleum supplier, or information on individual business customers of a public utility pursuant to section 216C.16 or 216C.17, either directly or through a federal department or agency are classified as nonpublic data as defined by section 13.02, subdivision 9.

Subd. 2. Energy audit data. Data contained in copies of bids, contracts, letters of agreement between utility companies and third-party auditors and firms, and in utility statements or documents showing costs for employee performance of energy audits which are received by the commissioner of commerce in order to arbitrate disputes arising from complaints concerning the award of contracts to perform energy conservation audits are classified as protected nonpublic data not on individuals as defined by section 13.02, subdivision 13.

History: 1981 c 85 s 1; 1981 c 311 s 39; 1981 c 356 s 248; 1982 c 545 s 7,24; 1983 c 231 s 1; 1983 c 289 s 115 subd 1; 1Sp1985 c 13 s 78; 1987 c 312 art 1 s 10 subds 1,2; 1Sp2001 c 4 art 6 s 77



Section 13.681 — ENERGY AND UTILITIES DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify certain energy or utility data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Energy forecasts, statistics. Certain energy data maintained by the commissioner of commerce are classified under section 216C.17, subdivision 4.

Subd. 3. Energy audit of residential or commercial building. Certain data gathered about consumer comments on state programs of energy audits of residential and commercial buildings may be shared under section 216C.31.

Subd. 4. Energy conservation investment loan. Data contained in applications for energy conservation investment loans, including supporting technical documentation, are governed by section 216C.37, subdivisions 3a and 3b.

Subd. 5. Energy programs. Treatment of data on individuals applying for benefits or services under energy programs is governed by section 216C.266.

Subd. 6. Utility disconnection. Utility data on disconnections provided to cities under section 216B.0976 shall be treated as private data on individuals or nonpublic data.

Subd. 7. [Repealed, 2015 c 21 art 1 s 110]

Subd. 8. Public utility expense data. Treatment of employee expense data submitted in a rate case petition is governed by section 216B.16, subdivision 17.

Subd. 9. Community energy efficiency and renewable energy loan. Energy usage data provided by an industrial, commercial, or health care facility customer for community energy efficiency and renewable energy loans are governed by section 216C.145, subdivision 3.

Subd. 10. Interconnection of on-site distributed generation. The classification of data provided by an applicant for interconnection of distributed renewable energy generation is governed by section 216B.1611, subdivision 3a.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 4 art 6 s 77; 2005 c 97 art 4 s 1; 2008 c 253 s 1; 2008 c 277 art 2 s 5; 2009 c 86 art 2 s 4; 2010 c 328 s 1; 2014 c 312 art 3 s 1; 2015 c 21 art 2 s 7



Section 13.685 — MUNICIPAL UTILITY CUSTOMER DATA.

Data on customers of municipal electric utilities are private data on individuals or nonpublic data, but may be released to:

(1) a law enforcement agency that requests access to the data in connection with an investigation;

(2) a school for purposes of compiling pupil census data;

(3) the Metropolitan Council for use in studies or analyses required by law;

(4) a public child support authority for purposes of establishing or enforcing child support; or

(5) a person where use of the data directly advances the general welfare, health, or safety of the public; the commissioner of administration may issue advisory opinions construing this clause pursuant to section 13.072.

History: 1999 c 227 s 9,22



Section 13.69 — PUBLIC SAFETY DEPARTMENT DATA.

Subdivision 1. Classifications. (a) The following government data of the Department of Public Safety are private data:

(1) medical data on driving instructors, licensed drivers, and applicants for parking certificates and special license plates issued to physically disabled persons;

(2) other data on holders of a disability certificate under section 169.345, except that (i) data that are not medical data may be released to law enforcement agencies, and (ii) data necessary for enforcement of sections 169.345 and 169.346 may be released to parking enforcement employees or parking enforcement agents of statutory or home rule charter cities and towns;

(3) Social Security numbers in driver's license and motor vehicle registration records, except that Social Security numbers must be provided to the Department of Revenue for purposes of tax administration, the Department of Labor and Industry for purposes of workers' compensation administration and enforcement, and the Department of Natural Resources for purposes of license application administration; and

(4) data on persons listed as standby or temporary custodians under section 171.07, subdivision 11, except that the data must be released to:

(i) law enforcement agencies for the purpose of verifying that an individual is a designated caregiver; or

(ii) law enforcement agencies who state that the license holder is unable to communicate at that time and that the information is necessary for notifying the designated caregiver of the need to care for a child of the license holder.

The department may release the Social Security number only as provided in clause (3) and must not sell or otherwise provide individual Social Security numbers or lists of Social Security numbers for any other purpose.

(b) The following government data of the Department of Public Safety are confidential data: data concerning an individual's driving ability when that data is received from a member of the individual's family.

Subd. 2. [Repealed, 1995 c 259 art 1 s 62]

History: 1981 c 311 s 18,37,39; 1982 c 545 s 24; 1990 c 573 s 12; 1995 c 85 s 1; 1995 c 231 art 2 s 1; 1996 c 455 art 6 s 1; 1997 c 65 s 5; 1999 c 227 s 22; 1Sp2003 c 14 art 10 s 1; 2005 c 56 s 1; 2015 c 75 art 2 s 1



Section 13.6905 — PUBLIC SAFETY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify Department of Public Safety data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Vehicle registration application data. Certain information provided in applications for motor vehicle registrations is governed under section 168.10, subdivision 1.

Subd. 3. Motor vehicle registration. Various data on motor vehicle registrations are classified under sections 168.327, subdivision 3, and 168.346.

Subd. 4. Accident report. Release of accident reports provided to the Department of Public Safety under section 169.09 is governed by section 169.09, subdivision 13.

Subd. 5. Chemical use assessment. A report of an assessment conducted in connection with a conviction for driving while intoxicated is governed by section 169A.70, subdivisions 3 and 4.

Subd. 6. Driver's license cancellations. Access to data on individuals whose driver's licenses have been canceled is governed by section 171.043.

Subd. 7. Driver's license photograph or image. Photographs or electronically produced images taken by the commissioner of public safety for drivers' licenses are classified under section 171.07, subdivision 1a.

Subd. 8. Driver's license photograph; exceptions. Allowing headwear in a driver's license photograph or allowing driver's license identification other than a photograph, under certain circumstances, are governed under section 171.071.

Subd. 9. Driver's alcohol concentration. Data on the alcohol concentration of a driver whose driver's license is revoked or suspended are classified under section 171.12, subdivision 2a.

Subd. 10. Driver's license address. The residence address of certain individuals provided to the commissioner of public safety in drivers' license applications is classified under section 171.12, subdivision 7.

Subd. 11. Driver's license cancellation due to blindness. Data on a visual examination performed for purposes of driver's license cancellation are classified under section 171.32, subdivision 3.

Subd. 12. Criminal alert network. Data on private sector members of the criminal alert network are classified under section 299A.61, subdivision 2.

Subd. 13. Undercover buy fund. Records relating to applications for grants under section 299C.065 are classified under section 299C.065, subdivision 4.

Subd. 14. Criminal gang investigative data system. Data in the criminal gang investigative data system are classified in section 299C.091.

Subd. 15. Registered predatory offenders. Data maintained relating to predatory offenders are governed by section 299C.093.

Subd. 16. Juvenile history data. Data maintained by the Bureau of Criminal Apprehension in the juvenile history record system are governed by section 299C.095.

Subd. 17. DNA evidence. DNA identification data maintained by the Bureau of Criminal Apprehension are governed by sections 299C.11 and 299C.155.

Subd. 17a. CIBRS data. Data relating to the Comprehensive Incident Based Reporting System are governed by section 299C.40.

Subd. 18. Criminal justice information network. Data collected by the criminal justice data communications network are classified under section 299C.46, subdivision 5.

Subd. 19. Access to criminal justice database. Access by criminal justice agencies to the criminal justice data communications network maintained by the Department of Public Safety is governed by section 299C.48.

Subd. 20. Missing children. Identifying information on missing children is governed under sections 299C.53 and 299C.56.

Subd. 20a. Crime Prevention and Privacy Compact. Data sharing under the National Crime Prevention and Privacy Compact is governed by section 299C.58.

Subd. 21. Residence managers. Data gathered for a background check of a residence manager are governed by section 299C.68.

Subd. 22. Fire department access to criminal history data. Access to criminal history data by fire departments is governed by section 299F.035.

Subd. 23. [Repealed, 2016 c 158 art 4 s 5]

Subd. 24. Arson investigation; reporting. Arson investigation data relating to reporting requirements are governed by section 299F.05.

Subd. 25. Fire insurance information. Data gathered by an insurance company following a fire loss or related to a potential fire loss are governed by sections 299F.054, 299F.055, and 299F.056.

Subd. 26. Arson investigation; evidence, enforcement. Data maintained as part of arson investigations are governed by sections 299F.055 and 299F.056.

Subd. 27. Hazardous substance emergency. Data collected by a fire department under sections 299F.091 to 299F.099 are classified under sections 299F.095 and 299F.096, subdivision 1.

Subd. 28. Records of state fire marshal. Records on file in the State Fire Marshal's Office are governed by section 299F.28.

Subd. 28a. Use and storage of explosives. Data related to the use and storage of explosives by individuals holding a permit are governed by sections 299F.28 and 299F.75, subdivision 4.

Subd. 29. Pipeline safety. Data related to the pipeline safety responsibilities of the commissioner of public safety are governed by section 299F.63.

Subd. 30. Office of Pipeline Safety. Data obtained by the director of the Office of Pipeline Safety are classified under section 299J.13.

Subd. 31. Director of alcohol and gambling enforcement. Access by the director of alcohol and gambling enforcement of the Department of Public Safety to criminal history data on licensees, contractors, and employees of the State Lottery, Racing Commission, or Gambling Control Board is governed by section 299L.03, subdivision 4.

Subd. 32. Gambling enforcement investigative data. Data provided to the director of the Division of Alcohol and Gambling Enforcement by a governmental entity located outside Minnesota for use in an authorized investigation, audit, or background check are governed by section 299L.03, subdivision 11.

Subd. 33. Citizenship data; voter registration. The use of citizenship data reported to the secretary of state is governed by section 201.158.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2003 c 2 art 3 s 4; 2005 c 136 art 12 s 1; 1Sp2005 c 6 art 2 s 47; 2006 c 212 art 2 s 3; 2008 c 315 s 11; 2011 c 76 art 2 s 9,10



Section 13.711 — DEPARTMENT OF COMMERCE DATA; RELEASE OF COMPLAINT TO RESPONDENT.

The commissioner may provide a copy of a complaint to the subject of the complaint when the commissioner determines that the access is necessary in order to effectively conduct the investigation.

History: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22



Section 13.712 — COMMERCE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside chapter 13. Those sections classify Department of Commerce data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of Commerce; generally. (a) Certain data received by commissioner of commerce. Certain data received because of the participation of the commissioner of commerce in various organizations are classified under section 45.012.

(b) Investigations. Classification, disclosure, and collection of data relating to investigations conducted by the commissioner of commerce pursuant to section 45.027, are governed by subdivisions 1, 7, and 7a of that section.

Subd. 3. Vehicle protection product warrantors. Financial information provided to the commissioner of commerce by vehicle protection product warrantors is classified under section 59C.05, subdivision 3.

Subd. 4. Actuarial data. Actuarial reports and related data of the Department of Commerce are classified under section 60A.1296.

Subd. 5. No transmit list. Data maintained as part of creation and maintenance of the list of individuals for whom money transmitters may not make transmissions is governed by section 53B.27, subdivision 3.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2007 c 57 art 3 s 1; 2008 c 277 art 2 s 6; 2013 c 50 s 1; 2013 c 135 art 3 s 1



Section 13.713 — BANKING DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify banking data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. General banking powers. (a) Incorporators data. Financial data on individuals submitted by incorporators proposing to organize a bank are classified under section 46.041, subdivision 1.

(b) Commerce Department data on financial institutions. The disclosure by the commissioner of commerce of facts and information obtained in the course of examining financial institutions and in relation to complaints filed with the commissioner is governed by section 46.07, subdivisions 2 and 3.

Subd. 3. Financial corporations. (a) Electronic financial terminal data. Information obtained by the commissioner of commerce in the course of verifying electronic financial terminal equipment is classified under section 47.66.

(b) Electronic financial transaction confidential information. Disclosure of confidential information acquired in the course of electronic financial terminal transactions is governed by section 47.69, subdivision 2.

Subd. 4. [Repealed, 2014 c 222 art 2 s 41]

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.714 — INSURANCE TRUST DATA; PRIVATE AND NONPUBLIC DATA.

The following data collected or created by the League of Minnesota Cities insurance trust, Minnesota Counties Intergovernmental Trust, or by the Minnesota School Board Association insurance trust in order to process claims for workers' compensation are classified as either private data in regard to claims when the insured worker is living, or nonpublic data in regard to claims when the insured worker is deceased: name, address, phone number, and Social Security account number of the claimant if the claimant is not a public employee; claim number, date of claimed injury, employee's Social Security number, home phone number, home address, date of birth, sex, and marital status; whether claimed injury caused loss of time from work; whether the employee lost time from work on the day of the claimed injury and the number of hours lost; whether the employee has returned to work; whether full or partial wages were paid for the first day of lost time and the amount paid, time of day, and location where injury occurred; whether the injury occurred on employer's premises; the name, address, and phone number of the treating physician or practitioner; identification of the hospital where treated; nature of the claimed injury or occupational illness; part of body affected; name or type of object involved in causing the injury; nature of injury; type of accident; description of actions taken to prevent recurrence; names of coworker witnesses; and all data collected or created as a result of the investigation of the claim including, but not limited to, physicians' reports; other data on the medical condition of the claimant; data collected from the claimant's physicians; and data collected in interviews of the claimant's employer, coworkers, family members, and neighbors.

History: 1985 c 298 s 18; 1999 c 227 s 22; 2015 c 21 art 1 s 109



Section 13.715 — GENERAL INSURANCE POWERS DATA; SURPLUS LINE INSURANCE.

All data appearing on copies of surplus line insurance policies collected by the Department of Commerce pursuant to sections 60A.195 to 60A.209 are classified as private data.

History: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22



Section 13.716 — GENERAL INSURANCE POWERS DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside chapter 13. Those sections classify general insurance powers data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Examination of insurance companies. Information obtained by the commissioner of commerce in the course of supervising or examining insurance companies is classified under section 60A.03, subdivision 9. An examination report of a domestic or foreign insurance company prepared by the commissioner is classified pursuant to section 60A.031, subdivision 4.

Subd. 3. Material transaction reports. Reports required to be filed by insurers regarding certain material transactions are classified under section 60A.135, subdivision 4.

Subd. 4. Surplus lines insurer data. Reports and recommendations on the financial condition of eligible surplus lines insurers submitted to the commissioner of commerce are classified under section 60A.208, subdivision 7.

Subd. 5. Risk-based capital data. Risk-based capital reports and related reports, data, and orders maintained by the commissioner of commerce are classified under section 60A.67.

Subd. 6. Insurance company information. Data received by the Department of Commerce under section 60A.93 are classified as provided by that section.

Subd. 7. Viatical settlements data. Viatical settlements data provided to the commissioner of commerce are classified under section 60A.9575.

Subd. 8. Insurance filings data. Insurance filings data received by the commissioner of commerce are classified under section 60A.08, subdivision 15.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2009 c 62 s 1; 2009 c 178 art 2 s 2; 2012 c 187 art 2 s 2



Section 13.717 — INSURANCE; HEALTH CARE COST CONTAINMENT DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 10 are codified outside chapter 13. Those sections classify health care cost containment data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. [Obsolete, 1Sp2003 c 14 art 7 s 88]

Subd. 3. Provider conflicts of interest. Certain data in transition plans submitted by providers to comply with section 62J.23, subdivision 2, on conflicts of interest are classified under that section.

Subd. 4. Information clearinghouse. Data sharing involving the information clearinghouse is governed by section 62J.2930.

Subd. 5. Health data and research initiatives. Data collected by the commissioner of health for data and research initiatives are classified under section 62J.321, subdivision 5. Data collected for purposes of section 62J.301 to 62J.42 that identify patients or providers are classified under section 62J.321, subdivision 5.

Subd. 6. [Repealed, 2013 c 125 art 1 s 108]

Subd. 7. [Repealed, 2013 c 125 art 1 s 108]

Subd. 8. [Obsolete, 1Sp2003 c 14 art 7 s 88]

Subd. 9. Health care cost containment. Data required to be submitted under health care cost containment provisions are classified by section 62J.321, subdivision 5.

Subd. 10. Ambulance services financial data. Data collected by the Emergency Medical Services Regulatory Board are classified by section 62J.49, subdivision 2.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2003 c 14 art 7 s 88



Section 13.719 — MISCELLANEOUS INSURANCE DATA.

Subdivision 1. Comprehensive health insurance data. (a) The following data on eligible persons and enrollees of the state comprehensive health insurance plan are classified as private: all data collected or maintained by the Minnesota Comprehensive Health Association, the writing carrier, and the Department of Commerce.

(b) The Minnesota Comprehensive Health Association is considered a state agency for purposes of this chapter.

(c) The Minnesota Comprehensive Health Association may disclose data on eligible persons and enrollees of the state comprehensive health insurance plan to conduct actuarial and research studies, notwithstanding the classification of these data, if:

(1) the board authorizes the disclosure;

(2) no individual may be identified in the actuarial or research report;

(3) materials allowing an individual to be identified are returned or destroyed as soon as they are no longer needed; and

(4) the actuarial or research organization agrees not to disclose the information unless the disclosure would be permitted under this chapter is made by the association.

Subd. 2. Classification of PPO agreement data. Data described in section 62E.13, subdivision 11, are nonpublic data.

Subd. 3. Workers' compensation self-insurance. (a) Group workers' compensation self-insurance data. Financial data relating to nonpublic companies that are submitted to the commissioner of commerce for the purpose of obtaining approval to self-insure workers' compensation liability as a group are classified as nonpublic data.

(b) Workers' compensation self-insurance data. Financial documents, including income statements, balance sheets, statements of changes in financial positions, and supporting financial information, submitted by nonpublic companies seeking to self-insure their workers' compensation liability or to be licensed as self-insurance plan administrators are classified as nonpublic data.

Subd. 4. Pollution liability insurance survey data. Data that could identify a company that responded to a pollution liability insurance survey taken by the Department of Commerce are classified as nonpublic data.

Subd. 5. Data on insurance companies and township mutual companies. The following data collected and maintained by the Department of Commerce are nonpublic data:

(a) that portion of any of the following data which would identify the affected insurance company or township mutual company: (1) any order issued pursuant to section 60A.031, subdivision 5, or 67A.241, subdivision 4, and based in whole or in part upon a determination or allegation by the Commerce Department or commissioner that an insurance company or township mutual company is in an unsound, impaired, or potentially unsound or impaired condition; or (2) any stipulation, consent agreement, letter agreement, or similar document evidencing the settlement of any proceeding commenced pursuant to an order of a type described in clause (1), or an agreement between the department and an insurance company or township mutual company entered in lieu of the issuance of an order of the type described in clause (1); and

(b) any correspondence or attachments relating to the data listed in this subdivision.

Subd. 6. Automobile insurance. (a) Group self-insurance data. Financial data relating to nonpublic companies that are submitted to the commissioner of commerce for the purpose of obtaining approval to self-insure liability for automobile coverage as a group are classified as nonpublic data.

(b) Self-insurance; plan administrator data. Financial documents, including income statements, balance sheets, statements of change in financial positions, and supporting financial information submitted by nonpublic companies seeking to self-insure their automobile liability or to be licensed as self-insurance plan administrators are classified as nonpublic data.

History: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22; 2001 c 202 s 8; 2012 c 290 s 47,48



Section 13.7191 — MISCELLANEOUS INSURANCE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside chapter 13. Those sections classify insurance data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Proceeding and records in summary proceedings against insurers. Access to proceedings and records of summary proceedings by the commissioner of commerce against insurers and judicial review of such proceedings is governed by section 60B.14, subdivisions 1, 2, and 3.

Subd. 3. Insurance Guaranty Association. (a) Powers of commissioner. The commissioner may share data with the board of the Minnesota Insurance Guaranty Association as provided by section 60C.14, subdivision 2.

(b) Insurer financial condition data. Recommendations on the financial condition of an insurer submitted to the commissioner of commerce by the Insurance Guaranty Association are classified under section 60C.15.

Subd. 4. Insurance holding company systems; various insurance data. Disclosure of information obtained by the commissioner of commerce under section 60D.18, 60D.19, or 60D.20 is governed by section 60D.22.

Subd. 5. Insurer supervision data. Data on insurers supervised by the commissioner of commerce under chapter 60G are classified under section 60G.03, subdivision 1.

Subd. 6. Insurance producers. (a) Licensing; termination. Access to data on insurance producer terminations held by the commissioner of commerce is governed by section 60K.51.

(b) Data sharing. Sharing of licensing and investigative data on insurance producers is governed by section 60K.52.

Subd. 7. Life and health guaranty association data. Certain data submitted to the commissioner of commerce by a life and health guaranty association are classified under section 61B.28, subdivision 2.

Subd. 8. Nonprofit Health Service Plan Corporation; solicitor or agent data. Data relating to suspension or revocation of a solicitor's or agent's license are classified under section 62C.17, subdivision 4.

Subd. 9. Health maintenance organizations. (a) Financial statements. Unaudited financial statements submitted to the commissioner by a health maintenance organization are classified under section 62D.08, subdivision 6.

(b) Examinations. Data obtained by the commissioner of health in the course of an examination of the affairs of a health maintenance organization are classified under section 62D.14, subdivisions 1 and 4a.

(c) Disclosure. Disclosure of certain information held by health maintenance organizations is governed by section 62D.145.

(d) Access to data. Data obtained by any person or committee conducting a review of a health maintenance organization or a participating entity is authorized by section 62D.22, subdivision 10.

(e) Filings and reports. Filings, reports, and other data required under sections 62D.10 to 62D.30 are classified under section 62D.23.

Subd. 10. Preferred provider agreements. The terms and conditions of certain preferred provider agreements are classified under section 62E.13, subdivision 11.

Subd. 11. [Repealed, 2001 c 215 s 41]

Subd. 12. Small employer insurance reform. (a) Health carrier data. Data received by the commissioner from health carriers under chapter 62L are classified under section 62L.10, subdivision 3.

(b) Small employer reinsurance association data. Patient identifying data held by the reinsurance association are classified under section 62L.16, subdivision 6.

Subd. 13. Utilization review of health care. (a) Data sharing. Data sharing involving utilization review organizations are governed by section 62M.04, subdivision 5.

(b) Confidentiality of data. Confidentiality of certain data obtained by a utilization review organization is governed by section 62M.08.

Subd. 14. Requirements for health plan companies. (a) Minnesota Risk Adjustment Association. Data privacy issues concerning the Minnesota Risk Adjustment Association are governed by section 62Q.03, subdivision 9.

(b) Essential community provider. Data on applications for designation as an essential community provider are classified under section 62Q.19, subdivision 2.

(c) Audits conducted by independent organizations. Data provided by an independent organization related to an audit report are governed by section 62Q.37, subdivision 8.

Subd. 14a. MNsure. Classification and sharing of data of MNsure is governed by section 62V.06.

Subd. 14b. Minnesota Health Plan Market Rules. The classification of certain information disclosures to the commissioner of commerce by a health carrier is governed by section 62K.07, paragraph (c).

Subd. 15. Automobile insurance; theft data. The sharing of data on automobile thefts between law enforcement and prosecutors and insurers is governed by section 65B.82.

Subd. 16. Regulation of trade practices; insurance contract data. Certain insurance contract data held by the commissioner of commerce are classified under section 72A.20, subdivision 15.

Subd. 17. Workers' compensation insurance; ratemaking data. Access to ratemaking data is governed by section 79.096.

Subd. 18. Workers' compensation self-insurance. (a) Self-Insurers' Advisory Committee. Data received by the Self-Insurers' Advisory Committee from the commissioner are classified under section 79A.02, subdivision 2.

(b) Self-insurers' security fund. Disclosure of certain data received by the self-insurers' security is governed by section 79A.09, subdivision 4.

(c) Commercial self-insurers' security fund. Disclosure of certain data received by the commercial self-insurers' security fund is governed by section 79A.26, subdivision 4.

(d) Self-insurers' security fund and the board of trustees. The security fund and its board of trustees are governed by section 79A.16.

(e) Commercial self-insurance group security fund. The commercial self-insurance group security fund and its board of trustees are governed by section 79A.28.

Subd. 19. Nationwide Mortgage Licensing System and Registry. Information and materials provided to the Nationwide Mortgage Licensing System and Registry or shared with state and regulatory officials with mortgage industry oversight authority are governed by section 58A.14.

Subd. 20. Broker association data. Certain reports and recommendations made by a broker association to the commissioner of commerce regarding the financial condition of any eligible surplus lines insurer are classified under section 60A.208, subdivision 7.

Subd. 21. Surplus Lines Association data. Certain data submitted to the commissioner of commerce by the Surplus Lines Association of Minnesota are classified under section 60A.2085, subdivision 8.

Subd. 22. Resident adjuster license; background check data. Certain data obtained during background checks of applicants for a resident adjuster license are classified under section 72B.041, subdivision 2.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 468 s 16; 2001 c 117 art 2 s 1; 2003 c 2 art 3 s 5; 2011 c 76 art 2 s 11,12; 2012 c 187 art 2 s 3-5; 2012 c 290 s 49,50; 2013 c 9 s 1; 2013 c 108 art 1 s 67; 2013 c 125 art 2 s 4; 2014 c 275 art 1 s 3; 2014 c 310 s 1



Section 13.72 — TRANSPORTATION DEPARTMENT DATA.

Subdivision 1. Estimates for construction projects. An estimate of the cost of a construction project of the Minnesota Department of Transportation prepared by department employees is nonpublic data and is not available to the public from the time of final design until the project is awarded.

Subd. 2. [Repealed, 1999 c 227 s 23]

Subd. 3. [Repealed, 1988 c 544 s 27; 1988 c 670 s 14]

Subd. 4. Motor carrier accident data. All data submitted to the Department of Transportation in the form of motor vehicle carrier accident reports, except the portions of the report forms in which the carrier and the driver provide their version of the accident, are classified as nonpublic data with regard to data not on individuals, and private data with regard to data on individuals.

Subd. 5. Motor carrier accident version data. Those portions of the motor vehicle carrier accident report forms, that motor vehicle carriers are required to submit to the Department of Transportation, that contain the carrier's and driver's version of the accident are classified as protected nonpublic data with regard to data not on individuals, and confidential data with regard to data on individuals.

Subd. 6. Complaint data. Names of complainants, complaint letters, and other unsolicited data furnished to the Department of Transportation by a person other than the data subject or department employee, which provide information that a person who is subject to chapter 221 or rules adopted under that chapter may not be in compliance with those requirements, are classified as confidential data or protected nonpublic data.

Subd. 7. Public investigative data. The following data created, collected, or maintained about persons subject to chapter 221 and rules adopted under that chapter are public: data contained in inspection and compliance forms and data contained in audit reports that are not prepared under contract to the Federal Highway Administration.

Subd. 8. Motor carrier operating data. The following data submitted by Minnesota intrastate motor carriers to the Department of Transportation are nonpublic data: all payroll reports including wages, hours or miles worked, hours earned, employee benefit data, and terminal and route-specific operating data including percentage of revenues paid to agent operated terminals, line-haul load factors, pickup and delivery (PUD) activity, and peddle driver activity.

Subd. 9. Rideshare data. The following data on participants, collected by the Minnesota Department of Transportation and the Metropolitan Council to administer rideshare programs, are classified as private under section 13.02, subdivision 12: residential address and telephone number; beginning and ending work hours; current mode of commuting to and from work; and type of rideshare service information requested.

Subd. 10. Transportation service data. Personal, medical, financial, familial, or locational information data pertaining to applicants for or users of services providing transportation for the disabled or elderly are private.

Subd. 11. Design-build transportation project data. (a) This subdivision applies to government data of the Department of Transportation when the commissioner of transportation undertakes a design-build transportation project as defined in section 161.3410, subdivision 6.

(b) When the commissioner solicits a request for qualifications (RFQ), as defined in section 161.3410, subdivision 9:

(1) the statement of qualifications evaluation criteria and scoring methodology, identifying information concerning the members of the technical review committee, and the statement of qualifications evaluations are confidential data on individuals or protected nonpublic data; and

(2) the statement of qualifications submitted by a potential design-build firm, as defined in section 161.3410, subdivision 4, is nonpublic data.

When the commissioner announces the short list of qualified design-build firms, the statement of qualifications evaluation criteria and scoring methodology and the statement of qualifications evaluations classified under clause (1) become public data.

(c) When the commissioner solicits a request for proposals (RFP), as defined in section 161.3410, subdivision 8:

(1) the technical proposal, alternative technical concepts, preapproved elements, price proposal, disadvantaged business enterprise and equal employment opportunity submittal, and data used to evaluate the disadvantaged business enterprise and equal employment opportunity submittal are nonpublic data; and

(2) the technical proposal evaluation criteria and scoring methodology and technical proposal evaluations are protected nonpublic data.

(d) When the commissioner opens the price proposals under section 161.3426, subdivision 1, paragraph (b):

(1) the technical proposal evaluation scores and the dollar amounts in the price proposals become public data;

(2) the statement of qualifications submitted by a potential design-build firm, the technical proposal, alternative technical concepts, preapproved elements, the disadvantaged business enterprise and equal employment opportunity submittal, and data used to evaluate the disadvantaged business enterprise and equal employment opportunity submittal remain nonpublic data until the project is awarded, with the exception of trade secret data as defined and classified in section 13.37; and

(3) the technical proposal evaluation criteria and scoring methodology; technical proposal evaluations, other than scores made public under clause (1); and identifying information concerning the members of the technical review committee remain protected nonpublic data until the project is awarded.

(e) If all responses to a request for proposals are rejected before awarding the project, data that do not become public under this subdivision retain their classification until a resolicitation of the request for proposals results in award of the project or a determination is made to abandon the project. If a resolicitation of proposals does not occur within one year of the announcement of the short list of qualified design-build firms, all data under this subdivision become public.

Subd. 12. Transportation Department data. When the commissioner of transportation determines that the design-build best-value method of project delivery is appropriate for a project under sections 161.3410 to 161.3426, relocation reports, planimetric files, digital terrain models, preliminary design drawings, commissioner's orders, requests for proposals, and requests for qualifications are classified as protected nonpublic data with regard to data not on individuals and confidential data on individuals until the department publishes the data as part of the request for proposal process. The commissioner may release design-build data to land owners, counties, cities, and other parties under contract to a government entity as necessary to facilitate project development. The released data retain their classification as protected nonpublic data with regard to data not on individuals and confidential data on individuals as provided by section 13.03, subdivision 4, paragraph (c), until the department publishes the data as part of the request for proposal process.

Subd. 13. Account data. The following data pertaining to applicants for or users of toll facilities, and high-occupancy vehicle lanes for which a user fee is charged under section 160.93, are classified as nonpublic data with regard to data not on individuals and as private data with regard to data on individuals: data contained in applications for the purchase, lease, or rental of a device such as an electronic vehicle transponder which automatically assesses charges for a vehicle's use of toll roads; personal and vehicle identification data; financial and credit data; and toll road usage data. Nothing in this subdivision prohibits the production of summary data as defined in section 13.02, subdivision 19.

Subd. 14. Market research data; classification. (a) Names, home addresses except for zip codes, home e-mail addresses, and home telephone numbers obtained for or received in response to a survey conducted by or on behalf of the Department of Transportation are classified as private data on individuals.

(b) Business names, business addresses except for zip codes, business e-mail addresses, and business telephone numbers obtained for or received in response to a survey conducted by or on behalf of the Department of Transportation are classified as nonpublic data.

Subd. 15. Overhead rate data. Financial statements and shareholder financial data provided to the commissioner of transportation by a consultant in order to establish its overhead rate, and the schedule of audit adjustments and the overhead rate schedule prepared by the Department of Transportation in order to establish the overhead rate for a consultant are classified as nonpublic data or private data on individuals. The overhead rate percentage is public data.

Subd. 16. Bid escrow data. Bid documentation held in escrow by the Department of Transportation is classified as nonpublic data. Any data on individuals in the bid documentation are classified as private data on individuals. "Bid documentation" means all writings, working papers, computer printout charts, and other data calculations used by a contractor to determine its bid in bidding for a contract. The bid documentation includes, but is not limited to, the contractor's costs for operating each piece of equipment owned by the contractor, the contractor's overhead costs and its calculated overhead rate, the contractor's pay rates for its employees, efficiency or productivity factors, arithmetic extensions, and the rates and quotations from subcontractors and material suppliers to the extent that the rates and quotations were used by the contractor in formulating and determining the amount of the bid.

Subd. 17. Adopt-a-highway data. The following data on participants collected by the Department of Transportation to administer the adopt-a-highway program are classified as private data on individuals: home addresses, except for zip codes; home e-mail addresses; and home telephone numbers.

Subd. 18. Construction manager/general contractor data. (a) When the Department of Transportation undertakes a construction manager/general contractor contract, as defined and authorized in sections 161.3207 to 161.3209, the provisions of this subdivision apply.

(b) When the commissioner of transportation solicits a request for qualifications:

(1) the following data are classified as protected nonpublic:

(i) the statement of qualifications scoring evaluation manual; and

(ii) the statement of qualifications evaluations;

(2) the statement of qualifications submitted by a potential construction manager/general contractor is classified as nonpublic data; and

(3) identifying information concerning the members of the Technical Review Committee is classified as private data.

(c) When the commissioner of transportation announces the short list of qualified construction managers/general contractors, the following data become public:

(1) the statement of qualifications scoring evaluation manual; and

(2) the statement of qualifications evaluations.

(d) When the commissioner of transportation solicits a request for proposals:

(1) the proposal scoring manual is classified as protected nonpublic data; and

(2) the following data are classified as nonpublic data:

(i) the proposals submitted by a potential construction manager/general contractor; and

(ii) the proposal evaluations.

(e) When the commissioner of transportation has completed the ranking of proposals and announces the selected construction manager/general contractor, the proposal evaluation score or rank and proposal evaluations become public data.

(f) When the commissioner of transportation conducts contract negotiations with a construction manager/general contractor, government data created, collected, stored, and maintained during those negotiations are nonpublic data until a construction manager/general contractor contract is fully executed.

(g) When the construction manager/general contractor contract is fully executed or when the commissioner of transportation decides to use another contract procurement process, other than the construction manager/general contractor authority, authorized under section 161.3209, subdivision 3, paragraph (b), all remaining data not already made public under this subdivision become public.

(h) If the commissioner of transportation rejects all responses to a request for proposals before a construction manager/general contractor contract is fully executed, all data, other than that data made public under this subdivision, retains its classification until a resolicitation of the request for proposals results in a fully executed construction manager/general contractor contract or a determination is made to abandon the project. If a resolicitation of proposals does not occur within one year of the announcement of the request for proposals, the remaining data become public.

Subd. 19. Transit customer data. (a) Data on applicants, users, and customers of public transit collected by or through the Metropolitan Council's personalized Web services or the regional fare collection system are private data on individuals. As used in this subdivision, the following terms have the meanings given them:

(1) "regional fare collection system" means the fare collection system created and administered by the council that is used for collecting fares or providing fare cards or passes for transit services which includes:

(i) regular route bus service within the metropolitan area and paratransit service, whether provided by the council or by other providers of regional transit service;

(ii) light rail transit service within the metropolitan area;

(iii) rideshare programs administered by the council;

(iv) special transportation services provided under section 473.386; and

(v) commuter rail service;

(2) "personalized Web services" means services for which transit service applicants, users, and customers must establish a user account; and

(3) "metropolitan area" means the area defined in section 473.121, subdivision 2.

(b) The council may disseminate data on user and customer transaction history and fare card use to government entities, organizations, school districts, educational institutions, and employers that subsidize or provide fare cards to their clients, students, or employees. "Data on user and customer transaction history and fare card use" means:

(1) the date a fare card was used;

(2) the time a fare card was used;

(3) the mode of travel;

(4) the type of fare product used; and

(5) information about the date, time, and type of fare product purchased.

Government entities, organizations, school districts, educational institutions, and employers may use customer transaction history and fare card use data only for purposes of measuring and promoting fare card use and evaluating the cost-effectiveness of their fare card programs. If a user or customer requests in writing that the council limit the disclosure of transaction history and fare card use, the council may disclose only the card balance and the date a card was last used.

(c) The council may disseminate transit service applicant, user, and customer data to another government entity to prevent unlawful intrusion into government electronic systems, or as otherwise provided by law.

History: 1981 c 209 s 1; 1981 c 311 s 39; 1982 c 545 s 20,24; 1985 c 298 s 22-24; 1989 c 318 s 1,2; 1990 c 573 s 9; 1991 c 339 s 2; 1993 c 351 s 14; 1999 c 227 s 8,22; 2005 c 163 s 46-48; 1Sp2005 c 7 s 16; 2007 c 129 s 39-41; 2012 c 290 s 51,52; 2013 c 82 s 8-10; 2015 c 21 art 1 s 3



Section 13.721 — TRANSPORTATION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 7 are codified outside this chapter. Those sections classify transportation data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Special transportation service provider. Certain data relating to alleged violations by special transportation service providers are governed under section 174.30, subdivision 9.

Subd. 3. Special transportation service; ambulance service. Data relating to a person's physical condition or medical treatment gathered by the commissioner of transportation or the commissioner of health in an investigation of an alleged violation by a special transportation service provider, are governed by section 174.315.

Subd. 4. [Repealed, 2010 c 215 art 10 s 6]

Subd. 5. Rail service data. Information provided to the commissioner of transportation under the Rail Service Improvement Act is governed under section 222.54.

Subd. 6. Rail carrier data. Certain data submitted to the commissioner of transportation and the attorney general by acquiring and divesting rail carriers are classified under section 222.86, subdivision 3.

Subd. 7. Aeronautical accident data. Information relating to aeronautical accidents is governed under section 360.015.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.741 — POLLUTION CONTROL; ENVIRONMENTAL QUALITY DATA.

Subdivision 1. Harmful substance compensation data. The following data on individuals filing claims for compensation with the Pollution Control Agency for injury from harmful substances are classified as confidential while the claim is being investigated and private after a decision is made by the agency about the claim: the name, address, and all other information that may identify an individual filing a claim; all medical data provided to the agency by the claimant or providers of health care to the claimant, including reports of physical examinations, mental health treatment, hospital care, physical therapy, laboratory testing, X-ray studies, and prescriptions; and all financial data provided to the agency by the claimant or the claimant's employer, insurance carrier, or other provider of benefits, including state or federal tax forms, W-2 forms, salary records, records of insurance payments, unemployment or disability benefits.

Subd. 2. Pollution Control Agency data. Data that identify specific locations within the state where intensive and global survey site investigations are under way, or are determined by the Pollution Control Agency as appropriate for studying the cause of malformations in frogs, are nonpublic data until the agency determines that it will not investigate or has completed its scientific investigation at the reported abnormal frog site.

Subd. 3. Environmental quality data. The following data collected and maintained by the Public Utilities Commission are classified as private data pursuant to section 13.02, subdivision 12: the names and addresses of individuals who submitted information and letters concerning personal health problems associated with transmission lines.

Subd. 4. Electronic submittal data. Preliminary data entered or uploaded into the Pollution Control Agency online data submission system are classified as private or nonpublic data. The data is public once electronically transmitted through and received by the Pollution Control Agency from the online data submission system, unless otherwise classified by law.

History: 1984 c 436 s 30; 1987 c 351 s 18; 1989 c 325 s 78; 1999 c 227 s 10,22; 2002 c 379 art 2 s 1; 2005 c 97 art 3 s 19; 2014 c 237 s 1



Section 13.7411 — POLLUTION CONTROL AND ENVIRONMENTAL QUALITY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 9 are codified outside this chapter. Those sections classify pollution control and environmental quality data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Environmental audits; performance schedules. Information that is a trade secret and is submitted to the commissioner of the Pollution Control Agency as part of an environmental audit performance schedule is classified under section 114C.23.

Subd. 3. Pollution Control Agency. Information held by the commissioner of the Pollution Control Agency that is trade secret or sales information is governed by section 115A.06, subdivision 13.

Subd. 4. Waste management. (a) Product stewardship program. Trade secret and sales data information submitted to the Pollution Control Agency under the product stewardship program is classified under section 115A.1415.

(b) Transfer station data. Data received by a county or district from a transfer station under section 115A.84, subdivision 5, are classified under that section.

(c) Solid waste records. Records of solid waste facilities received, inspected, or copied by a county pursuant to section 115A.882 are classified pursuant to section 115A.882, subdivision 3.

(d) Customer lists. Customer lists provided to counties or cities by solid waste collectors are classified under section 115A.93, subdivision 5.

Subd. 5. Environmental response and liability. (a) Responsible persons. Certain data obtained by the Pollution Control Agency from a person who may be responsible for a release are classified in section 115B.17, subdivision 5.

(b) Harmful substance compensation. Access to data collected and maintained in connection with harmful substance compensation reimbursement is governed by sections 115B.28, subdivision 2; and 115B.35, subdivision 2.

(c) Dry cleaners environmental account. Disclosure of data collected under section 115B.49, subdivision 4, is governed by chapter 270B.

Subd. 6. Petroleum tank release. Certain data in connection with a petroleum tank release are classified under section 115C.03, subdivision 8.

Subd. 7. Toxic pollution prevention plans. Toxic pollution prevention plans are classified under section 115D.09.

Subd. 8. Pollution Control Agency. Information provided by hazardous waste generators under section 473.151 and for which confidentiality is claimed is governed by section 116.075, subdivision 2.

Subd. 9. Environmental Quality Board. (a) Study data for radioactive waste disposal. Access to data derived from testing or studies for the disposal of radioactive waste is governed by section 116C.724, subdivision 3.

(b) Low-level radioactive waste. Certain data given to the Pollution Control Agency by persons who generate, transport, or dispose of low-level radioactive waste are classified under section 116C.840.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2002 c 379 art 2 s 2; 2004 c 228 art 1 s 10; 1Sp2005 c 1 art 2 s 161; 2010 c 241 s 1; 2013 c 114 art 4 s 1; 2014 c 248 s 1



Section 13.745 — PARI-MUTUEL HORSE RACING CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify horse racing data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Access to criminal data. (a) Racetrack licenses. The Minnesota Racing Commission's access to criminal history data, in determining whether to grant a class A license, is governed by section 240.06, subdivision 3.

(b) Racing licenses. The Minnesota Racing Commission's access to criminal history data, in determining whether to grant a class B license, is governed by section 240.07, subdivision 2.

(c) Occupation licenses. The Minnesota Racing Commission's access to criminal history, in determining whether to grant a class C license, is governed by section 240.08, subdivision 3.

(d) County fair licenses. The director of the Minnesota Racing Commission's access to criminal history data, in determining whether to grant a class D license, is governed by section 240.09, subdivision 3a.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.746 — GAMING DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify gaming data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Lawful gambling; access to criminal data. The Gambling Control Board's access to criminal history data of licensees and applicants is governed by section 349.151, subdivision 8.

Subd. 3. State Lottery. (a) Access to criminal data. The State Lottery director's access to criminal history data on certain persons is governed by sections 349A.06, subdivision 4, and 349A.07, subdivision 2.

(b) Lottery prize winners. Certain data on lottery prize winners are classified under section 349A.08, subdivision 9.

(c) Electronic transmissions. Data on individuals requesting electronic transmissions from the lottery are classified in section 349A.08, subdivision 9.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2003 c 8 art 2 s 11



Section 13.785 — VETERANS DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify veterans data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of Veterans Affairs. (a) Certain veterans benefits and military certificates of discharge. Access to military certificates of discharge and to files pertaining to claims for certain veterans benefits is governed by section 196.08.

(b) Environmental Hazards Information and Assistance Act. Disclosure of summary data and of the identity of a veteran about whom information is received under sections 196.19 to 196.26, is governed by section 196.25.

Subd. 3. Veterans rewards and privileges; service officers. Data maintained by county veterans service officers are classified under section 197.603.

Subd. 4. Deceased veterans data. Data relating to veterans deceased as a result of service-connected causes are classified under section 197.225.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2003 c 124 s 1; 1Sp2003 c 8 art 2 s 12; 2008 c 297 art 2 s 1; 2011 c 76 art 1 s 78; art 2 s 13



Section 13.79 — DEPARTMENT OF LABOR AND INDUSTRY DATA.

Subdivision 1. Identity of employees making complaints. Data that identify complaining employees and that appear on complaint forms received by the Department of Labor and Industry concerning alleged violations of the Fair Labor Standards Act, section 181.75 or 181.9641, are classified as private data.

Subd. 2. [Repealed, 2007 c 129 s 58]

History: 1984 c 436 s 31; 1985 c 298 s 29; 1986 c 444; 1987 c 186 s 15; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 3; 1995 c 259 art 1 s 17; 1999 c 227 s 22



Section 13.7905 — LABOR AND INDUSTRY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside chapter 13. Those sections classify labor and industry data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of Labor and Industry. (a) Workers' Compensation Division. Disclosure of proceedings of the Workers' Compensation Division is governed by section 175.10.

(b) Computer access to data. Computer access to and electronic data interchange of data maintained by the Department of Labor and Industry are governed by section 175.171.

(c) Reporters. Disclosure of the names of certain persons supplying information to the Department of Labor and Industry is prohibited by sections 175.24 and 175.27.

Subd. 3. Workers' compensation. (a) Loggers; payroll data. Data sharing of payroll data by the commissioner of labor and industry with a workers' compensation insurer or the Workers' Compensation Insurance Association, is governed by section 176.130, subdivision 5.

(b) Medical data. Access to medical data in connection with a workers' compensation claim is governed by section 176.138.

(c) Employment status. Data sharing, between the commissioner of labor and industry and other persons, regarding the employment status of individuals, is governed by section 176.181, subdivision 8.

(d) Identity of reporters. Access to the identity of anyone reporting that an employer may not have workers' compensation insurance is governed by section 176.184, subdivision 5.

(e) Report of death or injury to labor and industry. Access to a report of worker injury or death during the course of employment filed by an employer under section 176.231 is governed by sections 176.231, subdivisions 8 and 9, and 176.234.

Subd. 4. Employee organization; authorization signatures. Representation authorization signatures, contained in employee organization petitions or joint requests, are classified by section 179A.12, subdivision 6.

Subd. 4a. Independent contractor applications. Data in applications and required documentation submitted to the commissioner of labor and industry by independent contractors are classified under section 326B.701, subdivision 8.

Subd. 5. Terms of employment. (a) Disclosure of lie detector tests. Disclosure of lie detector tests is governed by section 181.76.

(b) Identity of employees making complaints.The disclosure of the identity of employees making certain complaints is also governed by section 181.932, subdivision 2.

(c) Employee drug and alcohol test results.Test results and other information acquired in the drug and alcohol testing process, with respect to public sector employees and applicants, are classified by section 181.954, subdivision 2, and access to them is governed by section 181.954, subdivision 3.

Subd. 6. Occupational safety and health. Certain data gathered or prepared by the commissioner of labor and industry as part of occupational safety and health inspections are classified under sections 182.659, subdivision 8, and 182.668, subdivision 2.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2013 c 125 art 2 s 5; 2014 c 305 s 31



Section 13.7908 — BUREAU OF MEDIATION SERVICES DATA.

Subdivision 1. Representation data. Authorization signatures or cards furnished in support of a petition filed or election conducted under sections 179.16, 179.18 to 179.25, and 179A.12, and ballots, prior to the time of tabulation, are classified as protected nonpublic data or confidential data on individuals.

Subd. 2. Mediation data. Data received or maintained by the staff or commissioner of the Bureau of Mediation Services during the course of providing mediation services to the parties to a labor dispute under chapter 179 are classified as protected nonpublic data or confidential data on individuals, except to the extent the commissioner of the Bureau of Mediation Services determines access to data is necessary to fulfill the requirements of section 179A.16 or to identify the general nature of or parties to a labor dispute.

History: 2007 c 129 s 42



Section 13.791 — REHABILITATION DATA.

Subdivision 1. General. Unless the data is summary data or is otherwise classified by statute or federal law, all data collected and maintained by the Department of Labor and Industry or the Department of Employment and Economic Development that pertain to individuals applying for or receiving rehabilitation services is private data on individuals.

Subd. 2. Harmful data. Medical, psychological, or other rehabilitation data determined to be harmful to the individual by either the commissioner of labor and industry or the commissioner of employment and economic development shall not be released directly to the individual but must be provided through the individual's legal representative, a physician, or a psychological practitioner.

Subd. 3. Data on blind vendors. The commissioner of employment and economic development may release the name, business address, and business telephone number of an individual licensed under section 248.07, subdivision 8. The State Committee of Blind Vendors organized in accordance with Code of Federal Regulations, title 34, section 395.14, has access to private data in the Department of Employment and Economic Development on an individual licensed under section 248.07, subdivision 8, to the extent necessary to complete its duties.

History: 1986 c 337 s 2; 1988 c 670 s 3; 1989 c 86 s 1,2; 1991 c 255 s 19; 1992 c 464 art 1 s 3; 1993 c 13 art 1 s 11; 1994 c 483 s 1; 2004 c 206 s 52



Section 13.7911 — BIOPROCESS PIPING AND EQUIPMENT DATA.

Schematic drawings, structural design, and layout of a biotechnology process piping system submitted by a business to the Department of Labor and Industry or a municipality in support of a building code permit application are classified as nonpublic data.

For the purpose of this section, "biotechnology process piping system" means piping and equipment utilizing living organisms for medical, research, or pharmaceutical purposes and meeting the most current requirements in the bioprocessing equipment standard adopted by the American Society of Mechanical Engineers and does not include process piping used to make biofood products or treat waste.

History: 2006 c 241 s 1



Section 13.792 — PRIVATE DONOR GIFT DATA.

The following data maintained by the Minnesota Zoological Garden, the University of Minnesota, the Minnesota State Colleges and Universities, the Regional Parks Foundation of the Twin Cities, State Services for the Blind, the Destination Medical Center Corporation established pursuant to section 469.41, and any related entity subject to chapter 13 are classified as private or nonpublic:

(1) research information about prospects and donors gathered to aid in determining appropriateness of solicitation and level of gift request;

(2) specific data in prospect lists that would identify prospects to be solicited, dollar amounts to be requested, and name of solicitor;

(3) portions of solicitation letters and proposals that identify the prospect being solicited and the dollar amount being requested;

(4) letters, pledge cards, and other responses received from donors regarding prospective gifts in response to solicitations;

(5) portions of thank-you letters and other gift acknowledgment communications that would identify the name of the donor and the specific amount of the gift, pledge, or pledge payment;

(6) donor financial or estate planning information, or portions of memoranda, letters, or other documents commenting on any donor's financial circumstances; and

(7) data detailing dates of gifts, payment schedule of gifts, form of gifts, and specific gift amounts made by donors.

Names of donors and gift ranges are public data.

History: 1988 c 670 s 4; 1993 c 351 s 15; 1996 c 395 s 18; 2010 c 365 art 1 s 6; 2013 c 143 art 10 s 1



Section 13.793 — NATURAL RESOURCE DATA; MINERAL DATA.

(a) Nonpublic data. Except as provided in paragraph (b), the following data received and maintained by the commissioner of natural resources are nonpublic data:

(1) a letter or other documentation from a person that is supplied to the commissioner before a public lease sale of metallic or other minerals for the purpose of making suggestions or recommendations about which state lands may be offered for public lease sale;

(2) a written report or other documentation of private analyses of a state-owned or controlled drill core that is public data and is under the custody of the commissioner; or

(3) exploration data received by the commissioner under the terms of a state mineral lease.

(b) Data become public. (1) Data under paragraph (a), clause (1), become public data three years after the date the lease sale was held or, if not held, within three years after the date the lease sale was scheduled to be held. Except as provided in clause (2), data under paragraph (a), clause (2), become public data one year after receipt by the commissioner. Except as provided in clause (3) or as otherwise provided for by law, data under paragraph (a), clause (3), become public data upon termination of the state mineral lease under which the data were gathered.

(2) If data under paragraph (a), clause (2), relate to private land that is under mineral lease to the person submitting the data, and the mineral lease is in force at the time the data are submitted, the data become public data only after the mineral lease is no longer in force. The person submitting the data that relate to private land that is under mineral lease shall provide to the commissioner at the time the data are submitted and annually thereafter, in a format designated by the commissioner, satisfactory evidence that the mineral lease is in effect. If, in a given year, satisfactory evidence that the mineral lease is still in effect is not provided to the commissioner before the anniversary date of receipt of the data by the commissioner, the data immediately become public data.

(3) If data under paragraph (a), clause (3), are nonpublic data under the provisions of section 103I.605, subdivision 4, clause (c), the data become public data pursuant to the provisions of section 103I.605, subdivision 4, clauses (c) and (d).

History: 1989 c 182 s 1; 1991 c 228 s 1; 1995 c 259 art 1 s 18; 1999 c 227 s 22



Section 13.7931 — NATURAL RESOURCE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify natural resource data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 1a. Specific location data. Specific location data are classified under section 84.0872.

Subd. 2. Forest resource data. The development and use of forest resource data are coordinated by the Interagency Information Cooperative established under section 89A.09.

Subd. 2a. Game and fish licenses; Social Security numbers. Social Security numbers obtained on applications for individual noncommercial game and fish licenses are classified, and sharing of the data required by federal law is clarified, under section 97A.482, paragraph (b).

Subd. 3. Private fish hatchery data. Information on production, harvest, and sales of aquatic life by a private fish hatchery is classified under section 97C.211, subdivision 6.

Subd. 4. Exploratory boring data. Data submitted in applying for a permit for mineral deposit evaluation and as a result of exploration are classified under sections 103I.601, subdivision 7, and 103I.605, subdivisions 2 and 4.

Subd. 5. MS 2008 [Renumbered 13.7932]

Subd. 6. Electronic licensing system data. Data on individuals created, collected, stored, or maintained by the department for the purposes of obtaining a noncommercial game and fish license, cross-country ski pass, horse pass, or snowmobile trail sticker; registering a recreational motor vehicle; or any other electronic licensing transaction are classified under sections 84.0874 and 97A.408.

[See Note.]

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2004 c 290 s 15; 2007 c 13 art 3 s 6; 2007 c 135 art 2 s 1; 2009 c 86 art 2 s 6; 2009 c 176 art 2 s 1; 2010 c 361 art 4 s 82; 2011 c 76 art 2 s 14; 2013 c 125 art 2 s 6; 2016 c 131 s 1

NOTE: The amendment to subdivision 6 by Laws 2016, chapter 131, section 1, is effective March 1, 2017. Laws 2016, chapter 131, section 1, the effective date.



Section 13.7932 — LOGGER SAFETY AND EDUCATION PROGRAM DATA.

The following data collected from persons who attend safety and education programs or seminars for loggers established or approved by the commissioner under section 176.130, subdivision 11, are public data:

(1) the names of the individuals attending the program or seminar;

(2) the names of each attendee's employer;

(3) the city where the employer is located;

(4) the date the program or seminar was held; and

(5) a description of the seminar or program.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2004 c 290 s 15; 2007 c 13 art 3 s 6; 2007 c 135 art 2 s 1; 2009 c 86 art 2 s 6; 2012 c 290 s 53



Section 13.80 — DOMESTIC ABUSE DATA.

All government data on individuals which is collected, created, received or maintained by police departments, sheriffs' offices or clerks of court pursuant to the Domestic Abuse Act, section 518B.01, are classified as confidential data, pursuant to section 13.02, subdivision 3, until a temporary court order made pursuant to subdivision 5 or 7 of section 518B.01 is executed or served upon the data subject who is the respondent to the action.

History: 1981 c 311 s 23,39; 1982 c 545 s 24



Section 13.805 — ADDRESS CONFIDENTIALITY DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. This section classifies address confidentiality program data as other than public.

Subd. 2. Safe at Home program. Data maintained by the Office of the Secretary of State, the Bureau of Criminal Apprehension, or law enforcement agencies regarding the Safe at Home program are governed by section 5B.07.

Subd. 3. Program participants. Data on program participants maintained by a local government entity in connection with an active investigation or inspection of an alleged health code, building code, fire code, or city ordinance violation are governed by section 5B.07, subdivision 1.

History: 2006 c 242 s 12; 2008 c 227 s 5; 2009 c 105 s 4; 2012 c 187 art 2 s 6



Section 13.82 — COMPREHENSIVE LAW ENFORCEMENT DATA.

Subdivision 1. Application. This section shall apply to agencies which carry on a law enforcement function, including but not limited to municipal police departments, county sheriff departments, fire departments, the Bureau of Criminal Apprehension, the Minnesota State Patrol, the Board of Peace Officer Standards and Training, the Department of Commerce, and county human service agency client and provider fraud investigation, prevention, and control units operated or supervised by the Department of Human Services.

Subd. 2. Arrest data. The following data created or collected by law enforcement agencies which document any actions taken by them to cite, arrest, incarcerate or otherwise substantially deprive an adult individual of liberty shall be public at all times in the originating agency:

(a) time, date and place of the action;

(b) any resistance encountered by the agency;

(c) any pursuit engaged in by the agency;

(d) whether any weapons were used by the agency or other individual;

(e) the charge, arrest or search warrants, or other legal basis for the action;

(f) the identities of the agencies, units within the agencies and individual persons taking the action;

(g) whether and where the individual is being held in custody or is being incarcerated by the agency;

(h) the date, time and legal basis for any transfer of custody and the identity of the agency or person who received custody;

(i) the date, time and legal basis for any release from custody or incarceration;

(j) the name, age, sex and last known address of an adult person or the age and sex of any juvenile person cited, arrested, incarcerated or otherwise substantially deprived of liberty;

(k) whether the agency employed a portable recording system, automated license plate reader, wiretaps or other eavesdropping techniques, unless the release of this specific data would jeopardize an ongoing investigation;

(l) the manner in which the agencies received the information that led to the arrest and the names of individuals who supplied the information unless the identities of those individuals qualify for protection under subdivision 17; and

(m) response or incident report number.

Subd. 3. Request for service data. The following data created or collected by law enforcement agencies which document requests by the public for law enforcement services shall be public government data:

(a) the nature of the request or the activity complained of;

(b) the name and address of the individual making the request unless the identity of the individual qualifies for protection under subdivision 17;

(c) the time and date of the request or complaint; and

(d) the response initiated and the response or incident report number.

Subd. 4. Audio recording of 911 call. The audio recording of a call placed to a 911 system for the purpose of requesting service from a law enforcement, fire, or medical agency is private data on individuals with respect to the individual making the call, except that a written transcript of the audio recording is public, unless it reveals the identity of an individual otherwise protected under subdivision 17. A transcript shall be prepared upon request. The person requesting the transcript shall pay the actual cost of transcribing the call, in addition to any other applicable costs provided under section 13.03, subdivision 3. The audio recording may be disseminated to law enforcement agencies for investigative purposes. The audio recording may be used for public safety and emergency medical services training purposes.

Subd. 5. Domestic abuse data. The written police report required by section 629.341, subdivision 4, of an alleged incident described in section 629.341, subdivision 1, and arrest data, request for service data, and response or incident data described in subdivision 2, 3, or 6 that arise out of this type of incident or out of an alleged violation of an order for protection must be released upon request at no cost to the victim of domestic abuse, the victim's attorney, or an organization designated by the Office of Justice Programs in the Department of Public Safety as providing services to victims of domestic abuse. The executive director or the commissioner of the appropriate state agency shall develop written criteria for this designation.

Subd. 6. Response or incident data. The following data created or collected by law enforcement agencies which document the agency's response to a request for service including, but not limited to, responses to traffic accidents, or which describe actions taken by the agency on its own initiative shall be public government data:

(a) date, time and place of the action;

(b) agencies, units of agencies and individual agency personnel participating in the action unless the identities of agency personnel qualify for protection under subdivision 17;

(c) any resistance encountered by the agency;

(d) any pursuit engaged in by the agency;

(e) whether any weapons were used by the agency or other individuals;

(f) a brief factual reconstruction of events associated with the action;

(g) names and addresses of witnesses to the agency action or the incident unless the identity of any witness qualifies for protection under subdivision 17;

(h) names and addresses of any victims or casualties unless the identities of those individuals qualify for protection under subdivision 17;

(i) the name and location of the health care facility to which victims or casualties were taken;

(j) response or incident report number;

(k) dates of birth of the parties involved in a traffic accident;

(l) whether the parties involved were wearing seat belts;

(m) the alcohol concentration of each driver; and

(n) whether the agency used a portable recording system to document the agency's response or actions.

Subd. 7. Criminal investigative data. Except for the data defined in subdivisions 2, 3, and 6, investigative data collected or created by a law enforcement agency in order to prepare a case against a person, whether known or unknown, for the commission of a crime or other offense for which the agency has primary investigative responsibility are confidential or protected nonpublic while the investigation is active. Inactive investigative data are public unless the release of the data would jeopardize another ongoing investigation or would reveal the identity of individuals protected under subdivision 17. Images and recordings, including photographs, video, and audio records, which are part of inactive investigative files and which are clearly offensive to common sensibilities are classified as private or nonpublic data, provided that the existence of the images and recordings shall be disclosed to any person requesting access to the inactive investigative file. An investigation becomes inactive upon the occurrence of any of the following events:

(a) a decision by the agency or appropriate prosecutorial authority not to pursue the case;

(b) expiration of the time to bring a charge or file a complaint under the applicable statute of limitations, or 30 years after the commission of the offense, whichever comes earliest; or

(c) exhaustion of or expiration of all rights of appeal by a person convicted on the basis of the investigative data.

Any investigative data presented as evidence in court shall be public. Data determined to be inactive under clause (a) may become active if the agency or appropriate prosecutorial authority decides to renew the investigation.

During the time when an investigation is active, any person may bring an action in the district court located in the county where the data are being maintained to authorize disclosure of investigative data. The court may order that all or part of the data relating to a particular investigation be released to the public or to the person bringing the action. In making the determination as to whether investigative data shall be disclosed, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, to the agency or to any person identified in the data. The data in dispute shall be examined by the court in camera.

Subd. 8. Child abuse identity data. Active or inactive investigative data that identify a victim of child abuse or neglect reported under section 626.556 are private data on individuals. Active or inactive investigative data that identify a reporter of child abuse or neglect under section 626.556 are confidential data on individuals, unless the subject of the report compels disclosure under section 626.556, subdivision 11.

Subd. 9. Inactive child abuse data. Investigative data that become inactive under subdivision 7, clause (a) or (b), and that relate to the alleged abuse or neglect of a child by a person responsible for the child's care, as defined in section 626.556, subdivision 2, are private data.

Subd. 10. Vulnerable adult identity data. Active or inactive investigative data that identify a victim of vulnerable adult maltreatment under section 626.557 are private data on individuals. Active or inactive investigative data that identify a reporter of vulnerable adult maltreatment under section 626.557 are private data on individuals.

Subd. 11. Inactive vulnerable adult maltreatment data. Investigative data that becomes inactive under subdivision 7, paragraph (a) or (b), and that relate to the alleged maltreatment of a vulnerable adult by a caregiver or facility are private data on individuals.

Subd. 12. Name change data. Data on court records relating to name changes under section 259.10, subdivision 2, which is held by a law enforcement agency is confidential data on an individual while an investigation is active and is private data on an individual when the investigation becomes inactive.

Subd. 13. Access to data for crime victims. On receipt of a written request, the prosecuting authority shall release investigative data collected by a law enforcement agency to the victim of a criminal act or alleged criminal act or to the victim's legal representative unless the release to the individual subject of the data would be prohibited under section 13.821 or the prosecuting authority reasonably believes:

(a) that the release of that data will interfere with the investigation; or

(b) that the request is prompted by a desire on the part of the requester to engage in unlawful activities.

Subd. 14. Withholding public data. A law enforcement agency may temporarily withhold response or incident data from public access if the agency reasonably believes that public access would be likely to endanger the physical safety of an individual or cause a perpetrator to flee, evade detection or destroy evidence. In such instances, the agency shall, upon the request of any person, provide a statement which explains the necessity for its action. Any person may apply to a district court for an order requiring the agency to release the data being withheld. If the court determines that the agency's action is not reasonable, it shall order the release of the data and may award costs and attorney's fees to the person who sought the order. The data in dispute shall be examined by the court in camera.

Subd. 15. Public benefit data. Any law enforcement agency may make any data classified as confidential or protected nonpublic pursuant to subdivision 7 or as private or nonpublic under section 13.825 accessible to any person, agency, or the public if the agency determines that the access will aid the law enforcement process, promote public safety, or dispel widespread rumor or unrest.

Subd. 16. Public access. When data is classified as public under this section, a law enforcement agency shall not be required to make the actual physical data available to the public if it is not administratively feasible to segregate the public data from the not public. However, the agency must make the information described as public data available to the public in a reasonable manner. When investigative data becomes inactive, as described in subdivision 7, the actual physical data associated with that investigation, including the public data, shall be available for public access.

Subd. 17. Protection of identities. A law enforcement agency or a law enforcement dispatching agency working under direction of a law enforcement agency shall withhold public access to data on individuals to protect the identity of individuals in the following circumstances:

(a) when access to the data would reveal the identity of an undercover law enforcement officer, as provided in section 13.43, subdivision 5;

(b) when access to the data would reveal the identity of a victim or alleged victim of criminal sexual conduct or sex trafficking under section 609.322, 609.341 to 609.3451, or 617.246, subdivision 2;

(c) when access to the data would reveal the identity of a paid or unpaid informant being used by the agency if the agency reasonably determines that revealing the identity of the informant would threaten the personal safety of the informant;

(d) when access to the data would reveal the identity of a victim of or witness to a crime if the victim or witness specifically requests not to be identified publicly, unless the agency reasonably determines that revealing the identity of the victim or witness would not threaten the personal safety or property of the individual;

(e) when access to the data would reveal the identity of a deceased person whose body was unlawfully removed from a cemetery in which it was interred;

(f) when access to the data would reveal the identity of a person who placed a call to a 911 system or the identity or telephone number of a service subscriber whose phone is used to place a call to the 911 system and: (1) the agency determines that revealing the identity may threaten the personal safety or property of any person; or (2) the object of the call is to receive help in a mental health emergency. For the purposes of this paragraph, a voice recording of a call placed to the 911 system is deemed to reveal the identity of the caller;

(g) when access to the data would reveal the identity of a juvenile witness and the agency reasonably determines that the subject matter of the investigation justifies protecting the identity of the witness; or

(h) when access to the data would reveal the identity of a mandated reporter under section 609.456, 626.556, or 626.557.

Data concerning individuals whose identities are protected by this subdivision are private data about those individuals. Law enforcement agencies shall establish procedures to acquire the data and make the decisions necessary to protect the identity of individuals described in clauses (c), (d), (f), and (g).

Subd. 18. Data retention. Nothing in this section shall require law enforcement agencies to create, collect or maintain data which is not required to be created, collected or maintained by any other applicable rule or statute.

Subd. 19. Data in arrest warrant indices. Data in arrest warrant indices are classified as confidential data until the defendant has been taken into custody, served with a warrant, or appears before the court, except when the law enforcement agency determines that the public purpose is served by making the information public.

Subd. 20. Property data. Data that uniquely describe stolen, lost, confiscated, or recovered property are classified as either private data on individuals or nonpublic data depending on the content of the not public data.

Subd. 21. Reward program data. To the extent that the release of program data would reveal the identity of an informant or adversely affect the integrity of the fund, financial records of a program that pays rewards to informants are protected nonpublic data in the case of data not on individuals or confidential data in the case of data on individuals.

Subd. 22. Data on registered criminal offenders. Data described in section 243.166 shall be classified as described in that section.

Subd. 23. Data in missing children bulletins. Data described in section 299C.54 shall be classified as described in that section.

Subd. 24. Exchanges of information. Nothing in this chapter prohibits the exchange of information by law enforcement agencies provided the exchanged information is pertinent and necessary to the requesting agency in initiating, furthering, or completing an investigation, except not public personnel data and data governed by section 13.045.

Subd. 25. Deliberative processes. Data that reflect deliberative processes or investigative techniques of law enforcement agencies are confidential data on individuals or protected nonpublic data; provided that information, reports, or memoranda that have been adopted as the final opinion or justification for a decision of a law enforcement agency are public data.

Subd. 26. Booking photographs. (a) For purposes of this subdivision, "booking photograph" means a photograph or electronically produced image taken by law enforcement for identification purposes in connection with the arrest of a person.

(b) Except as otherwise provided in this subdivision, a booking photograph is public data. A law enforcement agency may temporarily withhold access to a booking photograph if the agency determines that access will adversely affect an active investigation.

Subd. 27. Pawnshop and scrap metal dealer data. Data that would reveal the identity of persons who are customers of a licensed pawnbroker, secondhand goods dealer, or a scrap metal dealer are private data on individuals. Data describing the property in a regulated transaction with a licensed pawnbroker, secondhand goods dealer, or a scrap metal dealer are public.

Subd. 28. Disclosure of predatory offender registrant status. Law enforcement agency disclosure to health facilities of the registrant status of a registered predatory offender is governed by section 244.052.

Subd. 29. Juvenile offender photographs. Notwithstanding section 260B.171, chapter 609A, or other law to the contrary, photographs or electronically produced images of children adjudicated delinquent under chapter 260B shall not be expunged from law enforcement records or databases.

Subd. 30. Inactive financial transaction investigative data. Investigative data that become inactive under subdivision 7 that are a person's financial account number or transaction numbers are private or nonpublic data.

Subd. 31. Use of surveillance technology. Notwithstanding subdivision 25 and section 13.37, subdivision 2, the existence of all technology maintained by a law enforcement agency that may be used to electronically capture an audio, video, photographic, or other record of the activities of the general public, or of an individual or group of individuals, for purposes of conducting an investigation, responding to an incident or request for service, monitoring or maintaining public order and safety, or engaging in any other law enforcement function authorized by law is public data.

History: 1979 c 328 s 21; 1981 c 311 s 36,39; 1982 c 545 s 24; 1982 c 558 s 1; 1984 c 552 s 2; 1985 c 298 s 30-36; 1986 c 444; 1988 c 625 s 1; 1989 c 177 s 1; 1989 c 351 s 12,13; 1990 c 402 s 1; 1991 c 285 s 1,2; 1991 c 319 s 9,10; 1993 c 351 s 16-18; 1994 c 618 art 1 s 14,15; 1994 c 636 art 4 s 3; 1995 c 229 art 3 s 1-3; 1995 c 231 art 2 s 2; 1995 c 259 art 1 s 19-23; art 4 s 3; 1996 c 440 art 1 s 16,17; 1997 c 85 art 5 s 1; 1998 c 371 s 4; 1999 c 227 s 22; 2000 c 445 art 2 s 1; 2002 c 352 s 7; 2004 c 269 art 1 s 1; 2004 c 290 s 16; 2005 c 136 art 3 s 1; 2005 c 163 s 49,50; 2006 c 260 art 3 s 2; 2007 c 54 art 7 s 1; 2012 c 216 art 15 s 4; 2012 c 290 s 54-58; 2013 c 76 s 7; 2013 c 125 art 1 s 2; 2014 c 212 art 1 s 1; 2015 c 65 art 6 s 2; 2015 c 67 s 1,2; 2016 c 171 s 1-4



Section 13.821 — VIDEOTAPES OF CHILD ABUSE VICTIMS.

(a) Notwithstanding section 13.04, subdivision 3, an individual subject of data may not obtain a copy of a videotape in which a child victim or alleged victim is alleging, explaining, denying, or describing an act of physical or sexual abuse without a court order under section 13.03, subdivision 6, or 611A.90. The definitions of physical abuse and sexual abuse in section 626.556, subdivision 2, apply to this section, except that abuse is not limited to acts by a person responsible for the child's care or in a significant relationship with the child or position of authority.

(b) This section does not limit other rights of access to data by an individual under section 13.04, subdivision 3, other than the right to obtain a copy of the videotape, nor prohibit rights of access pursuant to discovery in a court proceeding.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 2,4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2003 c 116 s 1



Section 13.822 — SEXUAL ASSAULT DATA.

Subdivision 1. Definitions. (a) "Community-based program" means any office, institution, or center offering assistance to victims of sexual assault and their families through crisis intervention, medical, and legal accompaniment and subsequent counseling.

(b) "Sexual assault counselor" means a person who has undergone at least 40 hours of crisis counseling training and works under the direction of a supervisor in a crisis center, whose primary purpose is the rendering of advice, counseling, or assistance to victims of sexual assault.

(c) "Victim" means a person who consults a sexual assault counselor for the purpose of securing advice, counseling, or assistance concerning a mental, physical, or emotional condition caused by a sexual assault.

(d) "Sexual assault communication data" means all information transmitted in confidence between a victim of sexual assault and a sexual assault counselor and all other information received by the sexual assault counselor in the course of providing assistance to the victim. The victim shall be deemed the subject of sexual assault communication data.

Subd. 2. Classification. All sexual assault communication data are classified as private data on individuals.

History: 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 558 s 2; 1999 c 227 s 22



Section 13.823 — DOMESTIC ABUSE OR SEXUAL ASSAULT PROGRAMS.

Subdivision 1. Definitions. For purposes of this section:

(1) "domestic abuse" has the meaning given in section 518B.01, subdivision 2; and

(2) "sexual assault " has the meaning given in section 611A.211, subdivision 4.

Subd. 2. Provisions not applicable. Except as otherwise provided in this subdivision, a program that provides shelter or support services to victims of domestic abuse or a sexual assault and whose employees or volunteers are not under the direct supervision of a government entity is not subject to this chapter, except that the program shall comply with sections 13.822, 611A.32, subdivision 5, 611A.371, subdivision 3, and 611A.46.

History: 2010 c 299 s 1; 2014 c 212 art 1 s 2,14



Section 13.824 — AUTOMATED LICENSE PLATE READERS.

Subdivision 1. Definition. As used in this section, "automated license plate reader" means an electronic device mounted on a law enforcement vehicle or positioned in a stationary location that is capable of recording data on, or taking a photograph of, a vehicle or its license plate and comparing the collected data and photographs to existing law enforcement databases for investigative purposes. Automated license plate reader includes a device that is owned or operated by a person who is not a government entity to the extent that data collected by the reader are shared with a law enforcement agency.

Subd. 2. Data collection; classification; use restrictions. (a) Data collected by an automated license plate reader must be limited to the following:

(1) license plate numbers;

(2) date, time, and location data on vehicles; and

(3) pictures of license plates, vehicles, and areas surrounding the vehicles.

Collection of any data not authorized by this paragraph is prohibited.

(b) All data collected by an automated license plate reader are private data on individuals or nonpublic data unless the data are public under section 13.82, subdivision 2, 3, or 6, or are active criminal investigative data under section 13.82, subdivision 7.

(c) Data collected by an automated license plate reader may only be matched with data in the Minnesota license plate data file, provided that a law enforcement agency may use additional sources of data for matching if the additional data relate to an active criminal investigation. A central state repository of automated license plate reader data is prohibited unless explicitly authorized by law.

(d) Automated license plate readers must not be used to monitor or track an individual who is the subject of an active criminal investigation unless authorized by a warrant, issued upon probable cause, or exigent circumstances justify the use without obtaining a warrant.

Subd. 3. Destruction of data required. (a) Notwithstanding section 138.17, and except as otherwise provided in this subdivision, data collected by an automated license plate reader that are not related to an active criminal investigation must be destroyed no later than 60 days from the date of collection.

(b) Upon written request from an individual who is the subject of a pending criminal charge or complaint, along with the case or complaint number and a statement that the data may be used as exculpatory evidence, data otherwise subject to destruction under paragraph (a) must be preserved by the law enforcement agency until the criminal charge or complaint is resolved or dismissed.

(c) Upon written request from a program participant under chapter 5B, automated license plate reader data related to the program participant must be destroyed at the time of collection or upon receipt of the request, whichever occurs later, unless the data are active criminal investigative data. The existence of a request submitted under this paragraph is private data on individuals.

(d) Data that are inactive criminal investigative data are subject to destruction according to the retention schedule for the data established under section 138.17.

Subd. 4. Sharing among law enforcement agencies. (a) Automated license plate reader data that are not related to an active criminal investigation may only be shared with, or disseminated to, another law enforcement agency upon meeting the standards for requesting access to data as provided in subdivision 7.

(b) If data collected by an automated license plate reader are shared with another law enforcement agency under this subdivision, the agency that receives the data must comply with all data classification, destruction, and security requirements of this section.

(c) Automated license plate reader data that are not related to an active criminal investigation may not be shared with, disseminated to, sold to, or traded with any other individual or entity unless explicitly authorized by this subdivision or other law.

Subd. 5. Log of use required. (a) A law enforcement agency that installs or uses an automated license plate reader must maintain a public log of its use, including but not limited to:

(1) specific times of day that the reader actively collected data;

(2) the aggregate number of vehicles or license plates on which data are collected for each period of active use and a list of all state and federal databases with which the data were compared, unless the existence of the database itself is not public;

(3) for each period of active use, the number of vehicles or license plates in each of the following categories where the data identify a vehicle or license plate that has been stolen, a warrant for the arrest of the owner of the vehicle or an owner with a suspended or revoked driver's license or similar category, or are active investigative data; and

(4) for a reader at a stationary or fixed location, the location at which the reader actively collected data and is installed and used.

(b) The law enforcement agency must maintain a list of the current and previous locations, including dates at those locations, of any fixed stationary automated license plate readers or other surveillance devices with automated license plate reader capability used by the agency. The agency's list must be accessible to the public, unless the agency determines that the data are security information as provided in section 13.37, subdivision 2. A determination that these data are security information is subject to in-camera judicial review as provided in section 13.08, subdivision 4.

Subd. 6. Biennial audit. (a) In addition to the log required under subdivision 5, the law enforcement agency must maintain records showing the date and time automated license plate reader data were collected and the applicable classification of the data. The law enforcement agency shall arrange for an independent, biennial audit of the records to determine whether data currently in the records are classified, how the data are used, whether they are destroyed as required under this section, and to verify compliance with subdivision 7. If the commissioner of administration believes that a law enforcement agency is not complying with this section or other applicable law, the commissioner may order a law enforcement agency to arrange for additional independent audits. Data in the records required under this paragraph are classified as provided in subdivision 2.

(b) The results of the audit are public. The commissioner of administration shall review the results of the audit. If the commissioner determines that there is a pattern of substantial noncompliance with this section by the law enforcement agency, the agency must immediately suspend operation of all automated license plate reader devices until the commissioner has authorized the agency to reinstate their use. An order of suspension under this paragraph may be issued by the commissioner, upon review of the results of the audit, review of the applicable provisions of this chapter, and after providing the agency a reasonable opportunity to respond to the audit's findings.

(c) A report summarizing the results of each audit must be provided to the commissioner of administration, to the chair and ranking minority members of the committees of the house of representatives and the senate with jurisdiction over data practices and public safety issues, and to the Legislative Commission on Data Practices and Personal Data Privacy no later than 30 days following completion of the audit.

Subd. 7. Authorization to access data. (a) A law enforcement agency must comply with sections 13.05, subdivision 5, and 13.055 in the operation of automated license plate readers, and in maintaining automated license plate reader data.

(b) The responsible authority for a law enforcement agency must establish written procedures to ensure that law enforcement personnel have access to the data only if authorized in writing by the chief of police, sheriff, or head of the law enforcement agency, or their designee, to obtain access to data collected by an automated license plate reader for a legitimate, specified, and documented law enforcement purpose. Consistent with the requirements of paragraph (c), each access must be based on a reasonable suspicion that the data are pertinent to an active criminal investigation and must include a record of the factual basis for the access and any associated case number, complaint, or incident that is the basis for the access.

(c) The ability of authorized individuals to enter, update, or access automated license plate reader data must be limited through the use of role-based access that corresponds to the official duties or training level of the individual and the statutory authorization that grants access for that purpose. All queries and responses, and all actions in which data are entered, updated, accessed, shared, or disseminated, must be recorded in a data audit trail. Data contained in the audit trail are public, to the extent that the data are not otherwise classified by law.

Subd. 8. Notification to Bureau of Criminal Apprehension. (a) Within ten days of the installation or current use of an automated license plate reader or the integration of automated license plate reader technology into another surveillance device, a law enforcement agency must notify the Bureau of Criminal Apprehension of that installation or use and of any fixed location of a stationary automated license plate reader.

(b) The Bureau of Criminal Apprehension must maintain a list of law enforcement agencies using automated license plate readers or other surveillance devices with automated license plate reader capability, including locations of any fixed stationary automated license plate readers or other devices. Except to the extent that the law enforcement agency determines that the location of a specific reader or other device is security information, as defined in section 13.37, this list is accessible to the public and must be available on the bureau's Web site. A determination that the location of a reader or other device is security information is subject to in-camera judicial review, as provided in section 13.08, subdivision 4.

History: 2015 c 67 s 3



Section 13.825 — PORTABLE RECORDING SYSTEMS.

Subdivision 1. Application; definition. (a) This section applies to law enforcement agencies that maintain a portable recording system for use in investigations, or in response to emergencies, incidents, and requests for service.

(b) As used in this section:

(1) "portable recording system" means a device worn by a peace officer that is capable of both video and audio recording of the officer's activities and interactions with others or collecting digital multimedia evidence as part of an investigation;

(2) "portable recording system data" means audio or video data collected by a portable recording system; and

(3) "redact" means to blur video or distort audio so that the identity of the subject in a recording is obscured sufficiently to render the subject unidentifiable.

Subd. 2. Data classification; court-authorized disclosure. (a) Data collected by a portable recording system are private data on individuals or nonpublic data, subject to the following:

(1) data that document the discharge of a firearm by a peace officer in the course of duty, if a notice is required under section 626.553, subdivision 2, or the use of force by a peace officer that results in substantial bodily harm, as defined in section 609.02, subdivision 7a, are public;

(2) data are public if a subject of the data requests it be made accessible to the public, except that, if practicable, (i) data on a subject who is not a peace officer and who does not consent to the release must be redacted, and (ii) data on a peace officer whose identity is protected under section 13.82, subdivision 17, clause (a), must be redacted;

(3) portable recording system data that are active criminal investigative data are governed by section 13.82, subdivision 7, and portable recording system data that are inactive criminal investigative data are governed by this section;

(4) portable recording system data that are public personnel data under section 13.43, subdivision 2, clause (5), are public; and

(5) data that are not public data under other provisions of this chapter retain that classification.

(b) A law enforcement agency may redact or withhold access to portions of data that are public under this subdivision if those portions of data are clearly offensive to common sensibilities.

(c) Section 13.04, subdivision 2, does not apply to collection of data classified by this subdivision.

(d) Any person may bring an action in the district court located in the county where portable recording system data are being maintained to authorize disclosure of data that are private or nonpublic under this section or to challenge a determination under paragraph (b) to redact or withhold access to portions of data because the data are clearly offensive to common sensibilities. The person bringing the action must give notice of the action to the law enforcement agency and subjects of the data, if known. The law enforcement agency must give notice to other subjects of the data, if known, who did not receive the notice from the person bringing the action. The court may order that all or part of the data be released to the public or to the person bringing the action. In making this determination, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, to the law enforcement agency, or to a subject of the data and, if the action is challenging a determination under paragraph (b), whether the data are clearly offensive to common sensibilities. The data in dispute must be examined by the court in camera. This paragraph does not affect the right of a defendant in a criminal proceeding to obtain access to portable recording system data under the Rules of Criminal Procedure.

Subd. 3. Retention of data. (a) Portable recording system data that are not active or inactive criminal investigative data and are not described in paragraph (b) must be maintained for at least 90 days and destroyed according to the agency's records retention schedule approved pursuant to section 138.17.

(b) Portable recording system data must be maintained for at least one year and destroyed according to the agency's records retention schedule approved pursuant to section 138.17 if:

(1) the data document (i) the discharge of a firearm by a peace officer in the course of duty if a notice is required under section 626.553, subdivision 2, or (ii) the use of force by a peace officer that results in substantial bodily harm; or

(2) a formal complaint is made against a peace officer related to the incident.

(c) If a subject of the data submits a written request to the law enforcement agency to retain the recording beyond the applicable retention period for possible evidentiary or exculpatory use related to the circumstances under which the data were collected, the law enforcement agency shall retain the recording for an additional time period requested by the subject of up to 180 days and notify the requester that the recording will then be destroyed unless a new request is made under this paragraph.

(d) Notwithstanding paragraph (b) or (c), a government entity may retain a recording for as long as reasonably necessary for possible evidentiary or exculpatory use related to the incident with respect to which the data were collected.

Subd. 4. Access by data subjects. (a) For purposes of this chapter, a portable recording system data subject includes the peace officer who collected the data, and any other individual or entity, including any other peace officer, regardless of whether the officer is or can be identified by the recording, whose image or voice is documented in the data.

(b) An individual who is the subject of portable recording system data has access to the data, including data on other individuals who are the subject of the recording. If the individual requests a copy of the recording, data on other individuals who do not consent to its release must be redacted from the copy. The identity and activities of an on-duty peace officer engaged in an investigation or response to an emergency, incident, or request for service may not be redacted, unless the officer's identity is subject to protection under section 13.82, subdivision 17, clause (a).

Subd. 5. Inventory of portable recording system technology. A law enforcement agency that uses a portable recording system must maintain the following information, which is public data:

(1) the total number of recording devices owned or maintained by the agency;

(2) a daily record of the total number of recording devices actually deployed and used by officers and, if applicable, the precincts in which they were used;

(3) the policies and procedures for use of portable recording systems required by section 626.8473; and

(4) the total amount of recorded audio and video data collected by the portable recording system and maintained by the agency, the agency's retention schedule for the data, and the agency's procedures for destruction of the data.

Subd. 6. Use of agency-issued portable recording systems. While on duty, a peace officer may only use a portable recording system issued and maintained by the officer's agency in documenting the officer's activities.

Subd. 7. Authorization to access data. (a) A law enforcement agency must comply with sections 13.05, subdivision 5, and 13.055 in the operation of portable recording systems and in maintaining portable recording system data.

(b) The responsible authority for a law enforcement agency must establish written procedures to ensure that law enforcement personnel have access to the portable recording system data that are not public only if authorized in writing by the chief of police, sheriff, or head of the law enforcement agency, or their designee, to obtain access to the data for a legitimate, specified law enforcement purpose.

Subd. 8. Sharing among agencies. (a) Portable recording system data that are not public may only be shared with or disseminated to another law enforcement agency, a government entity, or a federal agency upon meeting the standards for requesting access to data as provided in subdivision 7.

(b) If data collected by a portable recording system are shared with another state or local law enforcement agency under this subdivision, the agency that receives the data must comply with all data classification, destruction, and security requirements of this section.

(c) Portable recording system data may not be shared with, disseminated to, sold to, or traded with any other individual or entity unless explicitly authorized by this section or other applicable law.

Subd. 9. Biennial audit. (a) A law enforcement agency must maintain records showing the date and time portable recording system data were collected and the applicable classification of the data. The law enforcement agency shall arrange for an independent, biennial audit of the data to determine whether data are appropriately classified according to this section, how the data are used, and whether the data are destroyed as required under this section, and to verify compliance with subdivisions 7 and 8. If the governing body with jurisdiction over the budget of the agency determines that the agency is not complying with this section or other applicable law, the governing body may order additional independent audits. Data in the records required under this paragraph are classified as provided in subdivision 2.

(b) The results of the audit are public, except for data that are otherwise classified under law. The governing body with jurisdiction over the budget of the law enforcement agency shall review the results of the audit. If the governing body determines that there is a pattern of substantial noncompliance with this section, the governing body must order that operation of all portable recording systems be suspended until the governing body has authorized the agency to reinstate their use. An order of suspension under this paragraph may only be made following review of the results of the audit and review of the applicable provisions of this chapter, and after providing the agency and members of the public a reasonable opportunity to respond to the audit's findings in a public meeting.

(c) A report summarizing the results of each audit must be provided to the governing body with jurisdiction over the budget of the law enforcement agency and to the Legislative Commission on Data Practices and Personal Data Privacy no later than 60 days following completion of the audit.

Subd. 10. Notification to BCA. Within ten days of obtaining new surveillance technology that expands the type or scope of surveillance capability of a portable recording system device beyond video or audio recording, a law enforcement agency must notify the Bureau of Criminal Apprehension that it has obtained the new surveillance technology. The notice must include a description of the technology and its surveillance capability and intended uses. The notices are accessible to the public and must be available on the bureau's Web site.

Subd. 11. Portable recording system vendor. (a) For purposes of this subdivision, "portable recording system vendor" means a person who is not a government entity and who provides services for the creation, collection, retention, maintenance, processing, or dissemination of portable recording system data for a law enforcement agency or other government entity. By providing these services to a government entity, a vendor is subject to all of the requirements of this chapter as if it were a government entity.

(b) A portable recording system vendor that stores portable recording system data in the cloud must protect the data in accordance with the security requirements of the United States Federal Bureau of Investigation Criminal Justice Information Services Division Security Policy 5.4 or its successor version.

(c) Subject to paragraph (d), in an action against a vendor under section 13.08 for a violation of this chapter, the vendor is liable for presumed damages of $2,500 or actual damages, whichever is greater, and reasonable attorney fees.

(d) In an action against a vendor that improperly discloses data made not public by this chapter or any other statute classifying data as not public, the vendor is liable for presumed damages of $10,000 or actual damages, whichever is greater, and reasonable attorney fees.

Subd. 12. Penalties for violation. In addition to any other remedies provided by law, in the case of a willful violation of this section a law enforcement agency is subject to exemplary damages of not less than twice the minimum, nor more than twice the maximum allowable for exemplary damages under section 13.08, subdivision 1.

History: 2016 c 171 s 5



Section 13.83 — MEDICAL EXAMINER DATA.

Subdivision 1. Definition. As used in this section, "medical examiner data" means data relating to deceased individuals and the manner and circumstances of their death which is created, collected, used or maintained by a county coroner or medical examiner in the fulfillment of official duties pursuant to chapter 390, or any other general or local law on county coroners or medical examiners.

Subd. 2. Public data. Unless specifically classified otherwise by state statute or federal law, the following data created or collected by a medical examiner or coroner on a deceased individual are public: name of the deceased; date of birth; date of death; address; sex; race; citizenship; height; weight; hair color; eye color; build; complexion; age, if known, or approximate age; identifying marks, scars and amputations; a description of the decedent's clothing; marital status; location of death including name of hospital where applicable; name of spouse; whether or not the decedent ever served in the armed forces of the United States; occupation; business; father's name (also birth name, if different); mother's name (also birth name, if different); birthplace; birthplace of parents; cause of death; causes of cause of death; whether an autopsy was performed and if so, whether it was conclusive; date and place of injury, if applicable, including work place; how injury occurred; whether death was caused by accident, suicide, homicide, or was of undetermined cause; certification of attendance by physician; physician's name and address; certification by coroner or medical examiner; name and signature of coroner or medical examiner; type of disposition of body; burial place name and location, if applicable; date of burial, cremation or removal; funeral home name and address; and name of local register or funeral director.

Subd. 3. Unidentified individual; public data. A county coroner or medical examiner unable during an investigation to identify a deceased individual, may release to the public any relevant data which would assist in ascertaining identity.

Subd. 4. Investigative data. Data created or collected by a county coroner or medical examiner which are part of an active investigation mandated by chapter 390, or any other general or local law relating to coroners or medical examiners are confidential data or protected nonpublic data, until the completion of the coroner's or medical examiner's final summary of findings but may be disclosed to a state or federal agency charged by law with investigating the death of the deceased individual about whom the medical examiner or coroner has medical examiner data. Upon completion of the coroner's or medical examiner's final summary of findings, the data collected in the investigation and the final summary of it are private or nonpublic data. However, if the final summary and the record of death indicate the manner of death is homicide, undetermined, or pending investigation and there is an active law enforcement investigation, within the meaning of section 13.82, subdivision 7, relating to the death of the deceased individual, the data remain confidential or protected nonpublic. Upon review by the county attorney of the jurisdiction in which the law enforcement investigation is active, the data may be released to persons described in subdivision 8 if the county attorney determines release would not impede the ongoing investigation. When the law enforcement investigation becomes inactive, the data are private or nonpublic data. Nothing in this subdivision shall be construed to make not public the data elements identified in subdivision 2 at any point in the investigation or thereafter.

Subd. 5. Other data on deceased individuals. All other medical examiner data on deceased individuals are nonpublic and shall not be disclosed except:

(1) pursuant to the provisions of chapter 390, or any other general or local law on county coroners or medical examiners;

(2) to a state or federal agency charged by law with investigating the death of the deceased individual about whom the medical examiner or coroner has medical examiner data; or

(3) pursuant to a valid court order.

Subd. 6. Classification of other data. Unless a statute specifically provides a different classification, all other data created or collected by a county coroner or medical examiner that are not data on deceased individuals or the manner and circumstances of their death are public pursuant to section 13.03.

Subd. 7. Court review. Any person may petition the district court located in the county where medical examiner data is being maintained to authorize disclosure of nonpublic, protected nonpublic, or confidential medical examiner data. The petitioner shall notify the medical examiner or coroner. The court may notify other interested persons and require their presence at a hearing. A hearing may be held immediately if the parties agree, and in any event shall be held as soon as practicable. After examining the data in camera, the court may order disclosure of the data if it determines that disclosure would be in the public interest.

Subd. 8. Access to nonpublic data. The data made nonpublic by this section are accessible to the physician who attended the decedent at the time of death, the legal representative of the decedent's estate and to the decedent's surviving spouse, parents, children, and siblings and their legal representatives.

Subd. 9. Change in classification. Data classified as nonpublic, protected nonpublic, or confidential by this section shall be classified as public 30 years after the date of death of the decedent.

Subd. 10. Classification of certain medical examiner and coroner data. Data described in sections 390.11, subdivision 7, and 390.32, subdivision 6, shall be classified as described therein.

History: 1981 c 311 s 24,39; 1982 c 545 s 24; 1985 c 298 s 37; 1986 c 444; 1987 c 49 s 1; 1989 c 175 s 2; 1990 c 573 s 13-17; 1991 c 319 s 11-13; 1995 c 29 s 1,2; 1995 c 259 art 1 s 24; 1Sp2001 c 9 art 15 s 32; 2008 c 277 art 2 s 7; 2012 c 290 s 59-61



Section 13.84 — COURT SERVICES DATA.

Subdivision 1. Definition. As used in this section "court services data" means data that are created, collected, used or maintained by a court services department, parole or probation authority, correctional agency, or by an agent designated by the court to perform studies or other duties and that are on individuals who are or were defendants, parolees or probationers of a district court, participants in diversion programs, petitioners or respondents to a family court, or juveniles adjudicated delinquent and committed, detained prior to a court hearing or hearings, or found to be dependent or neglected and placed under the supervision of the court.

Subd. 2. General. Unless the data is summary data or a statute, including sections 609.115 and 257.70, specifically provides a different classification, the following court services data are classified as private pursuant to section 13.02, subdivision 12:

(a) Court services data on individuals gathered at the request of a district court to determine the need for any treatment, rehabilitation, counseling, or any other need of a defendant, parolee, probationer, or participant in a diversion program, and used by the court to assist in assigning an appropriate sentence or other disposition in a case;

(b) Court services data on petitioners or respondents to a family court gathered at the request of the court for purposes of, but not limited to, individual, family, marriage, chemical dependency and marriage dissolution adjustment counseling, including recommendations to the court as to the custody of minor children in marriage dissolution cases;

(c) Court services data on individuals gathered by psychologists in the course of providing the court or its staff with psychological evaluations or in the course of counseling individual clients referred by the court for the purpose of assisting them with personal conflicts or difficulties.

Subd. 3. Third-party information. Whenever, in the course of gathering the private data specified above, a psychologist, probation officer or other agent of the court is directed by the court to obtain data on individual defendants, parolees, probationers, or petitioners or respondents in a family court, and the source of that data provides the data only upon the condition of its being held confidential, that data and the identity of the source shall be confidential data on individuals, pursuant to section 13.02, subdivision 3.

Subd. 4. Probation data. Progress reports and other reports and recommendations provided at the request of the court by parole or probation officers for the purpose of determining the appropriate legal action or disposition regarding an individual on probation are confidential data on individuals.

Subd. 5. Disclosure. Private or confidential court services data shall not be disclosed except:

(a) pursuant to section 13.05;

(b) pursuant to a statute specifically authorizing disclosure of court services data;

(c) with the written permission of the source of confidential data;

(d) to the court services department, parole or probation authority or state or local correctional agency or facility having statutorily granted supervision over the individual subject of the data;

(e) pursuant to subdivision 6;

(f) pursuant to a valid court order; or

(g) pursuant to section 611A.06, subdivision 3a.

Subd. 6. Public benefit data. (a) The responsible authority or its designee of a parole or probation authority or correctional agency may release private or confidential court services data related to:

(1) criminal acts to any law enforcement agency, if necessary for law enforcement purposes; and

(2) criminal acts or delinquent acts to the victims of criminal or delinquent acts to the extent that the data are necessary for the victim to assert the victim's legal right to restitution.

(b) A parole or probation authority, a correctional agency, or agencies that provide correctional services under contract to a correctional agency may release to a law enforcement agency the following data on defendants, parolees, or probationers: current address, dates of entrance to and departure from agency programs, and dates and times of any absences, both authorized and unauthorized, from a correctional program.

(c) The responsible authority or its designee of a juvenile correctional agency may release private or confidential court services data to a victim of a delinquent act to the extent the data are necessary to enable the victim to assert the victim's right to request notice of release under section 611A.06. The data that may be released include only the name, home address, and placement site of a juvenile who has been placed in a juvenile correctional facility as a result of a delinquent act.

(d) Upon the victim's written or electronic request and, if the victim and offender have been household or family members as defined in section 518B.01, subdivision 2, paragraph (b), the commissioner of corrections or the commissioner's designee may disclose to the victim of an offender convicted of a qualified domestic violence-related offense as defined in section 609.02, subdivision 16, notification of the city and five-digit zip code of the offender's residency upon or after release from a Department of Corrections facility, unless:

(1) the offender is not under correctional supervision at the time of the victim's request;

(2) the commissioner or the commissioner's designee does not have the city or zip code; or

(3) the commissioner or the commissioner's designee reasonably believes that disclosure of the city or zip code of the offender's residency creates a risk to the victim, offender, or public safety.

(e) Paragraph (d) applies only where the offender is serving a prison term for a qualified domestic violence-related offense committed against the victim seeking notification.

Subd. 7. Public data. The following court services data on adult individuals is public:

(a) name, age, date of birth, sex, occupation and the fact that an individual is a parolee, probationer or participant in a diversion program, and if so, at what location;

(b) the offense for which the individual was placed under supervision;

(c) the dates supervision began and ended and the duration of supervision;

(d) court services data which was public in a court or other agency which originated the data;

(e) arrest and detention orders, orders for parole or probation revocation and the reasons for revocation;

(f) the conditions of parole, probation or participation and the extent to which those conditions have been or are being met;

(g) identities of agencies, units within agencies and individuals providing supervision; and

(h) the legal basis for any change in supervision and the date, time and locations associated with the change.

Subd. 8. Limitation. Nothing in this section shall limit public access to data made public by section 13.82.

Subd. 9. Child abuse data; release to child protective services. A court services agency may release private or confidential data on an active case involving assessment or investigation of actions that are defined as sexual abuse, physical abuse, or neglect under section 626.556 to a local welfare agency if:

(1) the local welfare agency has an active case involving a common client or clients who are the subject of the data; and

(2) the data are necessary for the local welfare agency to effectively process the agency's case, including investigating or performing other duties relating to the case required by law.

Court services data disclosed under this subdivision may be used only for purposes of the active case described in clause (1) and may not be further disclosed to any other person or agency, except as authorized by law.

History: 1981 c 311 s 39; 1982 c 545 s 18,24; 1985 c 298 s 38,39; 1988 c 670 s 5,6; 1989 c 278 s 1; 1990 c 573 s 18; 1990 c 579 s 1; 1991 c 319 s 14; 1994 c 618 art 1 s 16; 1999 c 227 s 22; 2000 c 468 s 15; 2006 c 260 art 5 s 1,2; 2014 c 312 art 6 s 1,2



Section 13.841 — COURT SERVICES DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify court services data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Name changes of protected witnesses and victims. Court records of name changes of participants in a witness and victim protection program are governed by section 259.10, subdivision 2.

Subd. 3. Felony conviction data; voter registration. Felony conviction data reported to the secretary of state is governed by section 201.155.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2011 c 76 art 2 s 15,16



Section 13.85 — CORRECTIONS AND DETENTION DATA.

Subdivision 1. Definition. As used in this section, "corrections and detention data" means data on individuals created, collected, used or maintained because of their lawful confinement or detainment in state reformatories, prisons and correctional facilities, municipal or county jails, lockups, workhouses, work farms and all other correctional and detention facilities.

Subd. 2. Corrections and detention private data. Unless the data are summary data or arrest data, or a statute specifically provides a different classification, corrections and detention data on individuals are classified as private pursuant to section 13.02, subdivision 12, to the extent that the release of the data would either (a) disclose medical, psychological, or financial information, or personal information not related to their lawful confinement or detainment or (b) endanger an individual's life.

Subd. 3. Corrections and detention confidential data. Corrections and detention data are confidential, pursuant to section 13.02, subdivision 3, to the extent that release of the data would: (a) endanger an individual's life, (b) endanger the effectiveness of an investigation authorized by statute and relating to the enforcement of rules or law, (c) identify a confidential informant, or (d) clearly endanger the security of any institution or its population.

Subd. 4. Corrections and detention public data. After any presentation to a court, any data made private or confidential by this section shall be public to the extent reflected in court records.

Subd. 5. Corrections and detention public benefit data. The responsible authority or its designee of any agency that maintains corrections and detention data may release private or confidential corrections and detention data to any law enforcement agency, if necessary for law enforcement purposes, or to the victim of a criminal act where the data are necessary for the victim to assert the victim's legal right to restitution.

History: 1981 c 311 s 39; 1982 c 545 s 17,24; 1988 c 670 s 7; 1998 c 371 s 5; 1999 c 227 s 22



Section 13.851 — CORRECTIONS AND DETENTION DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify corrections and detention data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Blood test results. Blood test results obtained under sections 241.33 to 241.342 are classified under section 241.339.

Subd. 3. Sex offender treatment information. Access to sex offender treatment information prepared by sex offender treatment facilities by the commissioner of corrections is governed by section 241.67, subdivision 9.

Subd. 4. Predatory offenders. (a) Use of information. Data provided under section 243.166, subdivision 7, are classified under that section.

(b) Availability of information. Requests to treat offender information as private is governed by section 243.166, subdivision 7a.

Subd. 5. Sex offenders; civil commitment determination; commissioner of corrections. Data provided to the county attorney under section 244.05, subdivision 7, are governed by that section.

Subd. 6. Predatory offenders; end-of-confinement review committee. Certain data classified under chapter 13 are made accessible to the end-of-confinement review committee in state correctional facilities under section 244.052.

Subd. 7. Registration of predatory offenders; data sharing. Release of information about predatory offenders to certain persons under the community notification provisions of section 244.052 is governed by section 244.053, subdivision 2.

Subd. 8. Release of predatory offenders. Release of information about persons convicted of an offense which requires registration as a predatory offender under section 243.166 and who are released on probation is governed by section 244.10, subdivision 8.

Subd. 9. Civil commitment of sexual offenders. Data relating to the preparation of a petition to commit an individual as a sexual psychopathic personality or sexually dangerous person is governed by chapter 253D.

Subd. 10. Felony offender data; voter registration. The use of felony offender data made available to the secretary of state is governed by section 201.157.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 2; 2005 c 136 art 16 s 13; 2008 c 299 s 1; 2008 c 326 art 2 s 1; 2011 c 76 art 2 s 17,18; 2013 c 49 s 22; 2013 c 131 art 3 s 1



Section 13.854 — RELEASE OF ARRESTED, DETAINED, OR CONFINED PERSON; AUTOMATED NOTIFICATION SERVICE.

For requests for notification of change in custody status of an arrested, detained, or confined person from the Department of Corrections or other custodial authority made through an automated electronic notification system, all identifying information regarding the person requesting notification and that the notice was requested and provided to that person by the automated system is classified as private data on individuals as defined in section 13.02, subdivision 12, and is accessible only to that person.

History: 2013 c 34 s 1



Section 13.86 — INVESTIGATIVE DETENTION DATA.

Subdivision 1. Definition. As used in this section, "investigative detention data" means government data created, collected, used or maintained by the state correctional facilities, municipal or county jails, lockups, workhouses, work farms and other correctional and detention facilities which: (a) if revealed, would disclose the identity of an informant who provided information about suspected illegal activities, and (b) if revealed, is likely to subject the informant to physical reprisals by others.

Subd. 2. General. Investigative detention data is confidential and shall not be disclosed except:

(a) pursuant to section 13.05 or any other statute;

(b) pursuant to a valid court order; or

(c) to a party named in a civil or criminal proceeding, whether administrative or judicial, to the extent required by the relevant Rules of Civil or Criminal Procedure.

History: 1979 c 102 s 13; 1980 c 603 s 22; 1981 c 311 s 20,39; 1982 c 545 s 24



Section 13.861 — SECURITY SERVICE DATA.

Subdivision 1. Definitions. As used in this section:

(a) "Security service" means an organization that provides security services to a government entity as a part of that entity or under contract to it. Security service does not include a law enforcement agency.

(b) "Security service data" means all data collected, created, or maintained by a security service for the purpose of providing security services.

Subd. 2. Classification. Security service data that are similar to the data described as request for service data and response or incident data in section 13.82, subdivisions 3 and 6, are public. If personnel of a security service make a citizen's arrest, then any security service data that are similar to the data described as arrest data in section 13.82, subdivision 2, are public. If a security service participates in but does not make an arrest it shall, upon request, provide data that identify the arresting law enforcement agency. All other security service data are security information pursuant to section 13.37.

History: 1993 c 351 s 19; 2007 c 129 s 43; 2010 c 382 s 5



Section 13.87 — CRIMINAL JUSTICE DATA.

Subdivision 1. Criminal history data. (a) Definition. For purposes of this subdivision, "criminal history data" means all data maintained in criminal history records compiled by the Bureau of Criminal Apprehension, including, but not limited to fingerprints, photographs, identification data, arrest data, prosecution data, criminal court data, custody and supervision data.

(b) Classification. Criminal history data maintained by agencies, political subdivisions and statewide systems are classified as private, pursuant to section 13.02, subdivision 12, except that data created, collected, or maintained by the Bureau of Criminal Apprehension that identify an individual who was convicted of a crime, the offense of which the individual was convicted, associated court disposition and sentence information, controlling agency, and confinement information are public data for 15 years following the discharge of the sentence imposed for the offense. If an individual's name or other identifying information is erroneously associated with a criminal history and a determination is made through a fingerprint verification that the individual is not the subject of the criminal history, the name or other identifying information must be redacted from the public criminal history data. The name and other identifying information must be retained in the criminal history and are classified as private data.

The Bureau of Criminal Apprehension shall provide to the public at the central office of the bureau the ability to inspect in person, at no charge, through a computer monitor the criminal conviction data classified as public under this subdivision.

(c) Limitation. Nothing in paragraph (a) or (b) shall limit public access to data made public by section 13.82.

Subd. 2. Firearms data. All data pertaining to the purchase or transfer of firearms and applications for permits to carry firearms which are collected by government entities pursuant to sections 624.712 to 624.719 are private, pursuant to section 13.02, subdivision 12.

Subd. 3. Internet access. (a) The Bureau of Criminal Apprehension shall establish and maintain an Internet Web site containing public criminal history data by July 1, 2004.

(b) Notwithstanding section 13.03, subdivision 3, paragraph (a), the bureau may charge a fee for Internet access to public criminal history data provided through August 1, 2005. The fee may not exceed $5 per inquiry or the amount needed to recoup the actual cost of implementing and providing Internet access, whichever is less. Fees collected must be deposited in the general fund as a nondedicated receipt.

(c) The Web site must include a notice to the subject of data of the right to contest the accuracy or completeness of data, as provided under section 13.04, subdivision 4, and provide a telephone number and address that the subject may contact for further information on this process.

(d) The Web site must include the effective date of data that is posted.

(e) The Web site must include a description of the types of criminal history data not available on the site, including arrest data, juvenile data, criminal history data from other states, federal data, data on convictions where 15 years have elapsed since discharge of the sentence, and other data that are not accessible to the public.

(f) A person who intends to access the Web site to obtain information regarding an applicant for employment, housing, or credit must disclose to the applicant the intention to do so. The Web site must include a notice that a person obtaining such access must notify the applicant when a background check using this Web site has been conducted.

(g) This subdivision does not create a civil cause of action on behalf of the data subject.

Subd. 4. Name and event index service; data classification. (a) For purposes of this section, "name and event index service" means the data held by the Bureau of Criminal Apprehension that link data about an individual that are stored in one or more databases maintained in criminal justice agencies, as defined in section 299C.46, subdivision 2, and in the judiciary.

(b) Data collected, created, or maintained by the name and event index service are classified as private data, pursuant to section 13.02, subdivision 12, and become confidential data, pursuant to section 13.02, subdivision 3, when the data links private or public data about a specific individual to any confidential data about that individual. The data in the name and event index service revert to the private data classification when no confidential data about a specific individual are maintained in the databases. The classification of data in the name and event index service does not change the classification of the data held in the databases linked by the service.

Subd. 5. Parole and probation authority access to records. Parole and county probation authorities may access data identified in subdivision 2 on an applicant or permit holder who is subject to the supervision of that parole or county probation authority.

History: 1981 c 311 s 20,39; 1982 c 545 s 16,24; 1987 c 384 art 2 s 1; 1993 c 171 s 2; 1993 c 326 art 11 s 1; 1999 c 227 s 22; 1Sp2001 c 8 art 5 s 3; 2002 c 321 s 1; 1Sp2003 c 2 art 4 s 1; 2006 c 253 s 5; 2006 c 260 art 3 s 3; 2007 c 13 art 2 s 20; 2007 c 129 s 44,45; 2008 c 299 s 2; 2009 c 59 art 6 s 1; 2010 c 365 art 1 s 7; 2012 c 290 s 62



Section 13.871 — CRIMINAL JUSTICE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in this section are codified outside this chapter. Those sections classify criminal justice data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 1a. Mental health data received by law enforcement. Certain mental health data received by law enforcement from health care providers is classified under section 144.294, subdivision 2.

Subd. 2. Controlled substance convictions. Data on certain convictions for controlled substances offenses may be expunged under section 152.18, subdivision 3.

Subd. 3. Criminal code. (a) Sources of presentence investigation reports. Disclosure of confidential sources in presentence investigation reports is governed by section 609.115, subdivision 4.

(b) Domestic abuse investigation report. Data contained in domestic abuse investigation reports are classified under section 609.2244.

(c) Use of motor vehicle to patronize prostitutes. Use of a motor vehicle in the commission of an offense under section 609.324 is noted on the offender's driving records and the notation is classified pursuant to section 609.324, subdivision 5.

(d) Sex offender assessment. Assessor access to data relevant to sex offender assessments is governed under section 609.3457.

(e) Sexual assault crime victims. Data on sexual assault victims are governed by section 609.3471.

(f) Data for assessment of offenders. Access to data for the purpose of a mental health assessment of a convicted stalking offender is governed by section 609.749, subdivision 6.

Subd. 4. Public defenders. (a) Disclosure of financial information. Disclosure of financial information provided by a defendant seeking public defender services is governed by section 611.17.

(b) Criminal justice data. Access to the criminal justice data network is governed by section 611.272.

Subd. 5. Crime victims. (a) Crime victim notice of release. Data on crime victims who request notice of an offender's release are classified under section 611A.06.

(b) Sex offender HIV tests. Results of HIV tests of sex offenders under section 611A.19, subdivision 2, are classified under that section.

(c) Battered women. Data on battered women maintained by grantees for emergency shelter and support services for battered women are governed by section 611A.32, subdivision 5.

(d) Victims of domestic abuse. Data on battered women and victims of domestic abuse maintained by grantees and recipients of per diem payments for emergency shelter for battered women and support services for battered women and victims of domestic abuse are governed by sections 611A.32, subdivision 5, and 611A.371, subdivision 3.

(e) Personal history; internal auditing. Certain personal history and internal auditing data is classified by section 611A.46.

(f) Crime victim claims for reparations. Claims and supporting documents filed by crime victims seeking reparations are classified under section 611A.57, subdivision 6.

(g) Crime Victim Oversight Act. Data maintained by the commissioner of public safety under the Crime Victim Oversight Act are classified under section 611A.74, subdivision 2.

(h) Victim identity data. Data relating to the identity of the victims of certain criminal sexual conduct is governed by section 609.3471.

(i) Victim notification. Data on victims requesting a notice of release of an arrested or detained person are classified under sections 629.72 and 629.73.

Subd. 6. Training; investigation; apprehension; reports. (a) Reports of gunshot wounds. Disclosure of the name of a person making a report under section 626.52, subdivision 2, is governed by section 626.53.

(b) Child abuse report records. Data contained in child abuse report records are classified under section 626.556.

(c) Interstate data exchange. Disclosure of child abuse reports to agencies of another state is classified under section 626.556, subdivision 10g.

(d) Release to family court services. Release of child abuse data to a court services agency is authorized under section 626.556, subdivision 10h.

(e) Release of data to mandated reporters. Release of child abuse data to mandated reporters who have an ongoing responsibility for the health, education, or welfare of a child affected by the data is authorized under section 626.556, subdivision 10j.

(f) Release of child abuse assessment or investigative records to other counties. Release of child abuse investigative records to local welfare agencies is authorized under section 626.556, subdivision 10k.

(g) Classifying and sharing records and reports of child abuse. The classification of child abuse data and the sharing of records and reports of child abuse by and between local welfare agencies and law enforcement agencies are governed under section 626.556, subdivision 11.

(h) Disclosure of information not required in certain cases. Disclosure of certain data obtained from interviewing a minor is governed by section 626.556, subdivision 11a.

(i) Data received from law enforcement. Classifying child abuse data received by certain agencies from law enforcement agencies is governed under section 626.556, subdivision 11b.

(j) Disclosure in child fatality cases. Disclosure of information relating to a child fatality is governed under section 626.556, subdivision 11d.

(k) Reports of prenatal exposure to controlled substances. Data on persons making reports under section 626.5561 are classified under section 626.5561, subdivision 3.

(l) Vulnerable adult report records. Data contained in vulnerable adult report records are classified under section 626.557, subdivision 12b.

(m) Adult protection team information sharing. Sharing of local welfare agency vulnerable adult data with a protection team is governed by section 626.5571, subdivision 3.

(n) Child protection team. Data acquired by a case consultation committee or subcommittee of a child protection team are classified by section 626.558, subdivision 3.

(o) Peace officer discipline procedures. Access by an officer under investigation to the investigating agency's investigative report on the officer is governed by section 626.89, subdivision 6.

(p) Racial profiling study data. Racial profiling study data is governed by Minnesota Statutes 2006, section 626.951.

Subd. 7. Domestic abuse police reports. Police reports on domestic incidents are classified under section 629.341.

Subd. 8. Board of Pardons records. Access to Board of Pardons records is governed by section 638.07.

Subd. 9. Pistol permit data. Data on persons permitted to carry pistols under the terms of a permit must be shared as required by section 624.714, subdivision 6.

Subd. 10. Discharge and dismissal records. Data contained in discharge and dismissal records are classified under section 609.3751, subdivision 5.

Subd. 11. E-charging. Data in e-charging is governed by section 299C.41.

Subd. 12. Crime alert access request. Data regarding contact information provided by a citizen requesting a crime alert are classified under section 611A.0393.

Subd. 13. Orders for protection and no contact orders. Data contained in orders for protection and no contact orders are classified in section 299C.46, subdivision 6.

Subd. 14. Expungement petitions. Provisions regarding the classification and sharing of data contained in a petition for expungement of a criminal record are included in section 609A.03.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 445 art 2 s 2; 2002 c 220 art 7 s 6; 2003 c 2 art 3 s 6,7; 2003 c 28 art 2 s 1; 2004 c 290 s 17; 2005 c 83 s 1; 2005 c 136 art 4 s 1,11; 2007 c 13 art 1 s 3; 2007 c 147 art 10 s 15; 2008 c 242 s 1; 2008 c 277 art 2 s 8,9; 2009 c 22 s 1; 2009 c 86 art 2 s 5; 2010 c 299 s 2,14; 2013 c 34 s 2; 2015 c 21 art 1 s 4; art 2 s 8



Section 13.873 — INTEGRATED SEARCH SERVICE DATA SUBJECT ACCESS.

Subdivision 1. Definition. For purposes of this section, "integrated search service" is a service operated by the Bureau of Criminal Apprehension that allows authorized users to search and view data that are stored on one or more databases maintained by criminal justice agencies, as defined in section 299C.46, subdivision 2.

Subd. 2. Requests by data subject. An individual who is the subject of data accessible through the integrated search service has access to the service only as provided in this section. An individual may request that an integrated search service query to locate data about the individual be performed by state or local law enforcement agencies with integrated search service access. State and local law enforcement agencies with integrated search service access shall provide only the following:

(1) a list of the government entities that have provided public or private data about that individual through integrated search service; and

(2) data that describe what is maintained about the individual at each government entity on the list.

Subd. 3. Bureau responsibilities. The Bureau of Criminal Apprehension shall provide the following information at a public Internet site:

(1) a listing of all law enforcement agencies with integrated search service access; and

(2) information for individual data subjects on how to challenge the accuracy or completeness of data pursuant to section 13.04, subdivision 4.

History: 2007 c 129 s 46



Section 13.875 — JUVENILE JUSTICE DATA CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 5 are codified outside this chapter. Those sections classify juvenile justice data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Peace officers, court services, and corrections records of juveniles. Inspection and maintenance of juvenile records held by police and the commissioner of corrections and disclosure to school officials of court services data on juveniles adjudicated delinquent are governed by section 260B.171.

Subd. 3. Juvenile sex offenders. Certain data on children classified under chapters 13, 144, 260B, and 626 are made accessible to persons assessing whether a child adjudicated a sex offender is in need of and amenable to sex offender treatment under section 260B.198.

Subd. 4. Court records. Court records of dispositions involving placement outside this state are classified under section 260B.235, subdivision 8.

Subd. 5. Information for child placement. Certain data on children classified under chapters 13, 144, and 260C are made accessible to agencies with the legal responsibility for the residential placement of a child under section 260C.208.

History: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.88 — COMMUNITY DISPUTE RESOLUTION CENTER DATA.

The guidelines shall provide that all files relating to a case in a community dispute resolution program are to be classified as private data on individuals, pursuant to section 13.02, subdivision 12, with the following exceptions:

(1) When a party to the case has been formally charged with a criminal offense, the data are to be classified as public data on individuals, pursuant to section 13.02, subdivision 15.

(2) Data relating to suspected neglect or physical or sexual abuse of children or maltreatment of vulnerable adults are to be subject to the reporting requirements of sections 626.556 and 626.557.

History: 1984 c 654 art 2 s 39; 1995 c 229 art 4 s 2



Section 13.89 — DISSEMINATION OF DATA TO PROTECTION AND ADVOCACY SYSTEMS.

Subdivision 1. Developmental disabilities. Data on clients and residents of facilities or programs licensed pursuant to sections 144.50 to 144.58, 245A.01 to 245A.16, 245C.01 to 245C.32, and 252.28, subdivision 2, may be disseminated to the protection and advocacy system established in this state pursuant to Part C of Public Law 98-527 to protect the legal and human rights of persons with developmental disabilities or other related conditions who live in residential facilities or programs for these persons if:

(1) the protection and advocacy system receives a complaint by or on behalf of that person; and

(2) the person does not have a legal guardian or the state or a designee of the state is the legal guardian of the person.

Subd. 2. Mental illness or emotional impairment. Data on an individual who has significant mental illness or emotional impairment and who is an inpatient or resident in a facility rendering care or treatment may be disseminated to the protection and advocacy system established in this state pursuant to Public Law 99-319 to protect the rights of persons who are mentally ill if:

(1) the protection and advocacy system receives a complaint by or on behalf of the person or there is probable cause to believe that the person has been subjected to abuse or neglect, as defined in Public Law 99-319;

(2) the person is by reason of a mental or physical condition unable to authorize the system to have access to data; and

(3) the person does not have a legal guardian or the state is the legal guardian of the person.

History: 1985 c 298 s 42; 1987 c 236 s 1; 1989 c 209 art 2 s 1; 1995 c 259 art 1 s 25; 2002 c 221 s 1; 2003 c 15 art 1 s 33; 2005 c 56 s 1



Section 13.90 — JUDICIARY EXEMPT.

Subdivision 1. Definition. For purposes of this section, "judiciary" means any office, officer, department, division, board, commission, committee, or agency of the courts of this state, whether or not of record, including but not limited to the Board of Law Examiners, the Lawyer's Professional Responsibility Board, the Board of Judicial Standards, the Lawyer's Trust Account Board, the State Law Library, the State Court Administrator's Office, the District Court Administrator's Office, and the Office of the Court Administrator.

Subd. 2. Exemption. The judiciary is not governed by this chapter. Access to data of the judiciary is governed by rules adopted by the Supreme Court.

History: 1985 c 298 s 44; 1Sp1986 c 3 art 1 s 82; 1995 c 259 art 1 s 26






Chapter 13A — RELEASE OF INFORMATION BY FINANCIAL INSTITUTIONS

Section 13A.01 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Financial institution. "Financial institution" means any office of a bank, savings bank, industrial loan company, trust company, savings and loan, building and loan, credit union, or consumer finance institution, located in the state.

Subd. 3. Financial record. "Financial record" means an original of, a copy of, or information known to have been derived from, any record held by a financial institution pertaining to a customer's relationship with the financial institution.

Subd. 4. Government authority. "Government authority" means any agency or department of the state or a local unit of government, or any officer, employee, or agent of it.

Subd. 5. Customer. "Customer" means any natural person or authorized representative of that person who utilized or is utilizing any service of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in the person's name.

Subd. 6. Law enforcement inquiry. "Law enforcement inquiry" means a lawful investigation or official proceeding inquiring into a violation of, or failure to comply with, any criminal or civil statute or any rule or order issued pursuant to it.

History: 1983 c 225 s 1



Section 13A.02 — ACCESS TO FINANCIAL RECORDS BY GOVERNMENT AUTHORITIES PROHIBITED.

Subdivision 1. Access by government. Except as authorized by this chapter, no government authority may have access to, or obtain copies of, or the information contained in, the financial records of any customer from a financial institution unless the financial records are reasonably described and:

(1) the customer has authorized the disclosure;

(2) the financial records are disclosed in response to a search warrant;

(3) the financial records are disclosed in response to a judicial or administrative subpoena;

(4) the financial records are disclosed to law enforcement, a lead investigative agency as defined in section 626.5572, subdivision 13, or prosecuting authority that is investigating financial exploitation of a vulnerable adult in response to a judicial subpoena or administrative subpoena under section 388.23; or

(5) the financial records are disclosed pursuant to section 609.535 or other statute or rule.

Subd. 2. Release prohibited. No financial institution, or officer, employee, or agent of a financial institution, may provide to any government authority access to, or copies of, or the information contained in, the financial records of any customer except in accordance with the provisions of this chapter.

Nothing in this chapter shall require a financial institution to inquire or determine that those seeking disclosure have duly complied with the requirements of this chapter, provided only that the customer authorization, search warrant, subpoena, or written certification pursuant to section 609.535, subdivision 6; 626.557; or other statute or rule, served on or delivered to a financial institution shows compliance on its face.

Subd. 3. Notice to customer. Within 180 days after a government authority obtains access to the financial records of a customer pursuant to a search warrant or a judicial or administrative subpoena, it shall notify the customer of its action unless a delay of notice is obtained pursuant to section 13A.03. The notice shall be sufficient to inform the customer of the name of the government authority or government authorities having had access to the records, the financial records to which access was obtained, and the purpose of the law enforcement inquiry, including transfers of financial records made pursuant to subdivision 5. Notice may be given by providing the customer with a copy of the search warrant or subpoena.

Subd. 4. Duty of financial institutions. Upon receipt of a request for financial records made by a government authority, the financial institution shall, unless otherwise provided by law, proceed to assemble the records requested within a reasonable time and be prepared to deliver the records to the government authority upon receipt of the search warrant or subpoena required under this section.

Subd. 5. Use of information. Financial records originally obtained pursuant to this chapter may be transferred to another government authority provided the transferred records are pertinent and necessary to the receiving authority in initiating, furthering, or completing a law enforcement inquiry.

When financial records subject to this chapter are transferred to another government authority, the transferring authority shall include the name of the receiving authority and the financial records transferred in the notice required by subdivision 3 of this section or, if the transfer occurs after the notice has been sent to the customer, the transferring authority shall, upon written request by the customer, inform the customer of the name of the government authority to which the financial records were transferred.

Subd. 6. Status of records. All financial records obtained by a government authority pursuant to this section are subject to the provisions of section 13.82, subdivision 7.

History: 1983 c 225 s 2; 1999 c 227 s 22; 2009 c 119 s 1,2; 2010 c 214 s 1; 2011 c 28 s 17



Section 13A.03 — DELAYED NOTICE.

Subdivision 1. Application. Upon application of the government authority, a customer notice pursuant to section 13A.02, subdivision 3, may be delayed by order of an appropriate court if the judge finds that:

(1) the law enforcement inquiry being conducted is within the lawful jurisdiction of the government authority seeking the financial records;

(2) there is reason to believe that the records being sought are relevant to a legitimate law enforcement inquiry; and

(3) there is reason to believe that the notice will result in (i) endangering life or physical safety of any person; (ii) flight from prosecution; (iii) destruction of or tampering with evidence; (iv) intimidation of potential witnesses; or (v) otherwise seriously jeopardizing an investigation or official proceeding or unduly delaying a trial or ongoing official proceeding.

An application for delay must be made with reasonable specificity.

Subd. 2. Order. If the court makes the findings required in subdivision 1, it shall enter an ex parte order granting the requested delay for a period not to exceed 180 days and an order prohibiting the financial institution from disclosing that records have been obtained. If the court finds that there is reason to believe that the notice may endanger the life or physical safety of any person, the court may specify that the delay be indefinite.

Extensions of the delay of notice of up to 90 days each may be granted by the court upon application.

Subd. 3. Notice. Upon expiration of the period of delay of notification under this section, the customer shall be served with a copy of the notice required by section 13A.02, subdivision 3.

History: 1983 c 225 s 3



Section 13A.04 — EXCEPTIONS.

Subdivision 1. Statutory violations; financial exploitation. Nothing in this chapter precludes any financial institution, or any officer, employee, or agent of a financial institution, from notifying a government authority that the institution, or officer, employee, or agent has information which may be relevant to a possible violation of any statute or rule or the financial exploitation of a vulnerable adult and providing access to financial records relevant to the possible violation or financial exploitation.

Subd. 2. Release incident to another proceeding. Nothing in this chapter precludes a financial institution, as an incident to perfecting a security interest, proving a claim in bankruptcy, or otherwise collecting on a debt owing either to the financial institution itself or in its role as a fiduciary, from providing copies of any financial record to any court or government authority.

Subd. 3. Government assistance programs. Nothing in this chapter precludes a financial institution, as an incident to processing an application for assistance to a customer in the form of a government loan, loan guaranty, or loan insurance agreement, or as an incident to processing a default on, or administering a government guaranteed or insured loan, from providing access to an appropriate government authority with any financial record necessary to permit the authority to carry out its responsibilities under a loan, loan guaranty, or loan insurance agreement.

Whenever a customer applies for participation in a government loan, loan guaranty, or loan insurance program, the government authority administering the program shall give the customer written notice of the authority's access rights under this subdivision. No further notification shall be required for subsequent access by that authority during the term of the loan, loan guaranty, or loan insurance agreement.

Financial records obtained pursuant to this subdivision may be used only for the purpose for which they were originally obtained.

Subd. 4. Other exceptions. Nothing in this chapter:

(a) prohibits the disclosure of any financial records or information which is not identified with or identifiable as being derived from the financial records of a particular customer;

(b) prohibits examination by or disclosure to the commissioner of commerce of financial records or information in the exercise of the commissioner's supervisory, regulatory, or monetary functions with respect to a financial institution;

(c) shall apply when financial records are sought by a government authority under the Rules of Civil or Criminal Procedure in connection with litigation to which the government authority and the customer are parties;

(d) shall apply when financial records are sought by a government authority in connection with a lawful proceeding, investigation, examination, or inspection directed at the financial institution in possession of the records or at a legal entity which is not a customer;

(e) shall apply to any subpoena or court order issued in connection with proceedings before a grand jury;

(f) shall apply to subpoenas issued in civil cases pursuant to the Rules of Civil Procedure; or

(g) shall apply when a government authority is seeking only the name, address, account number, and type of account of any customer or ascertainable group of customers associated with a financial transaction or class of financial transaction.

History: 1983 c 225 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2009 c 119 s 3






Chapter 13B — MATCHING PROGRAMS; COMPUTERIZED COMPARISON OF DATA

Section 13B.01 — DEFINITIONS.

Subdivision 1. General. For purposes of this chapter, the following terms have the meanings given them.

Subd. 2. Benefit program. "Benefit program" means a program administered by a public entity or agent of a public entity that provides cash or in-kind assistance in the form of payments, grants, subsidies, loans, loan guarantees, or any other form of financial assistance to individuals.

Subd. 3. Front end verification. "Front end verification" means a computerized procedure operated by a public entity that checks the accuracy and truthfulness of data provided by an individual as part of an application with the public entity.

Subd. 4. Government data. "Government data" has the meaning given the term in section 13.02, subdivision 7.

Subd. 5. Individual. "Individual" has the meaning given the term in section 13.02, subdivision 8.

Subd. 6. Law enforcement agency. "Law enforcement agency" means an agency of the state, a political subdivision, or the University of Minnesota with the power to conduct criminal investigations or make arrests or an attorney authorized by law to prosecute or participate in the prosecution of criminal offenses.

Subd. 7. Matching program. "Matching program" means a computerized comparison of government data to government or nongovernment data for use by a public entity for purposes of determining the eligibility of individuals for a license, privilege, benefit program, or employment. Matching program does not include a comparison performed:

(1) by a public entity if all data used in the comparison are government data of one responsible authority within the public entity, other than personnel or payroll data;

(2) by a law enforcement agency after initiation of a law enforcement investigation for gathering evidence for a law enforcement proceeding against an identified individual;

(3) to produce aggregate statistical data without data that identify individuals in the final product; or

(4) to support a research or statistical project, the specific data of which may not be used to make decisions concerning the rights, benefits, or privileges of specific individuals.

Subd. 8. Public entity. "Public entity" means a state agency or statewide system as those terms are defined in section 13.02.

Subd. 9. Responsible authority. "Responsible authority" has the meaning given in section 13.02, subdivision 16.

History: 1990 c 566 s 1



Section 13B.02 — MATCHING AGREEMENTS.

Before participating in a matching program, the responsible authority in each public entity that participates in the matching program shall enter into a written agreement with the other person specifying:

(1) the rationale, purpose, and legal authority for conducting the program;

(2) a description of the data that will be matched, including each data element that will be used, the approximate number of records that will be matched, and the projected starting and completion dates of the matching program;

(3) procedures for retention and destruction of data created by the matching program consistent with section 138.17;

(4) procedures for ensuring the security of the data;

(5) prohibitions on duplication and redisclosure of data by the person who receives the data, unless authorized by the public entity that releases the data;

(6) procedures governing the use of the data provided by the public entity for the matching program, including procedures governing return to the public entity or destruction of the data consistent with section 138.17; and

(7) information on assessments that have been made on the accuracy of the data that will be used in the matching program.

History: 1990 c 566 s 2,9; 1992 c 569 s 36; 1994 c 618 art 1 s 47; 1995 c 259 art 1 s 62



Section 13B.03 — FRONT END VERIFICATION AND MATCHING PROGRAMS; RIGHTS OF SUBJECTS.

A public entity may not suspend, terminate, reduce, or make a final denial of employment or a license or other privilege or of assistance under a benefit program, or take other adverse action against an individual as a result of data produced by a matching program or front end verification, until the entity has independently verified the data. If independent verification shows that the data are correct, the entity shall give the individual written notice of its findings and an opportunity to contest the findings. The requirements of this section may be satisfied by verification, notice, hearing, and appeal rights governing the particular benefit program or employment or licensing procedure from which data were obtained to be used in the matching program.

History: 1990 c 566 s 3



Section 13B.05 — REMEDIES.

The remedies and penalties in sections 13.08 and 13.09 apply to this chapter.

History: 1995 c 259 art 1 s 28



Section 13B.06 — CHILD SUPPORT OR MAINTENANCE OBLIGOR DATA MATCHES.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Account" means a demand deposit account, checking or negotiable withdraw order account, savings account, time deposit account, or money market mutual fund.

(b) "Account information" means the type of account, the account number, whether the account is singly or jointly owned, and in the case of jointly owned accounts the name and address of the nonobligor account owner if available.

(c) "Financial institution" means any of the following that do business within the state:

(1) federal or state commercial banks and federal or state savings banks, including savings and loan associations and cooperative banks;

(2) federal and state chartered credit unions;

(3) benefit associations;

(4) life insurance companies;

(5) safe deposit companies; and

(6) money market mutual funds.

(d) "Obligor" means an individual who is in arrears in court-ordered child support or maintenance payments, or both, in an amount equal to or greater than five times the obligor's total monthly support and maintenance payments.

(e) "Public authority" means the public authority responsible for child support enforcement.

Subd. 2. Data match system established. The commissioner of human services shall establish a process for the comparison of account information data held by financial institutions with the public authority's database of child support obligors. The commissioner shall inform the financial industry of the requirements of this section and the means by which financial institutions can comply. The commissioner may contract for services to carry out this section.

Subd. 3. Duty to provide data. On written request by a public authority, a financial institution shall provide to the public authority on a quarterly basis the name, address, Social Security number, tax identification number if known, and all account information for each obligor who maintains an account at the financial institution.

Subd. 4. Method to provide data. To comply with the requirements of this section, a financial institution may either:

(1) provide to the public authority a list containing only the names and other necessary personal identifying information of all account holders for the public authority to compare against its list of child support obligors for the purpose of identifying which obligors maintain an account at the financial institution; the names of the obligors who maintain an account at the institution shall then be transmitted to the financial institution which shall provide the public authority with account information on those obligors; or

(2) obtain a list of child support obligors from the public authority and compare that data to the data maintained at the financial institution to identify which of the identified obligors maintains an account at the financial institution.

A financial institution shall elect either method in writing upon written request of the public authority, and the election remains in effect unless the public authority agrees in writing to a change.

Subd. 5. Means to provide data. A financial institution may provide the required data by submitting electronic media in a compatible format, delivering, mailing, or telefaxing a copy of the data, or by other means authorized by the commissioner of human services that will result in timely reporting.

Subd. 6. Access to data. (a) With regard to account information on all account holders provided by a financial institution under subdivision 4, clause (1), the commissioner of human services shall retain the reported information only until the account information is compared against the public authority's obligor database. Notwithstanding section 138.17, all account information that does not pertain to an obligor listed in the public authority's database must be immediately discarded, and no retention or publication may be made of that data by the public authority. All account information that does pertain to an obligor listed in the public authority's database must be incorporated into the public authority's database. Access to that data is governed by chapter 13. Notwithstanding section 16D.06, data collected pursuant to this chapter is available for the collection of child support debt only and is not available for other debt collection activities undertaken by the state under chapter 16D.

(b) With regard to data on obligors provided by the public authority to a financial institution under subdivision 4, clause (2), the financial institution shall retain the reported information only until the financial institution's database is compared against the public authority's database. Data that do not pertain to an account holder at the financial institution must be immediately discarded, and no retention or publication may be made of that data by the financial institution.

Subd. 7. Fees. A financial institution may charge and collect a fee from the public authority for providing account information to the public authority. The commissioner may pay a financial institution up to $150 each quarter if the commissioner and the financial institution have entered into a signed agreement that complies with federal law. The commissioner shall develop procedures for the financial institutions to charge and collect the fee. Payment of the fee is limited by the amount of the appropriation for this purpose. If the appropriation is insufficient, or if fund availability in the fourth quarter would allow payments for actual costs in excess of $150, the commissioner shall prorate the available funds among the financial institutions that have submitted a claim for the fee. No financial institution shall charge or collect a fee that exceeds its actual costs of complying with this section.

Subd. 8. Failure to respond to request for information. The public authority shall send by certified mail a written notice of noncompliance to a financial institution that fails to respond to a first written request for information under this section. The notice of noncompliance must explain the requirements of this section and advise the financial institution of the penalty for noncompliance. A financial institution that receives a second notice of noncompliance is subject to a civil penalty of $1,000 for its failure to comply. A financial institution that continues to fail to comply with this section is subject to a civil penalty of $5,000 for the third and each subsequent failure to comply. These penalties may be imposed and collected by the public authority.

A financial institution that has been served with a notice of noncompliance and incurs a second or subsequent notice of noncompliance has the right to a contested case hearing under chapter 14. A financial institution has 20 days from the date of the service of the notice of noncompliance to file a request for a contested case hearing with the commissioner. The order of the administrative law judge constitutes the final decision in the case.

Subd. 9. Immunity. A financial institution that provides or reasonably attempts to provide information to the public authority in compliance with this section is not liable to any person for disclosing the information or for taking any other action in good faith as authorized by this section or chapter 552.

Subd. 10. Civil action for unauthorized disclosure by financial institution. (a) An account holder may bring a civil action in district court against a financial institution for unauthorized disclosure of data received from the public authority under subdivision 4, clause (2). A financial institution found to have violated this subdivision shall be liable as provided in paragraph (b) or (c).

(b) Any financial institution that willfully and maliciously discloses data received from the public authority under subdivision 4 is liable to that account holder in an amount equal to the sum of:

(1) any actual damages sustained by the account holder as a result of the disclosure; and

(2) in the case of any successful action to enforce any liability under this section, the costs of the action taken plus reasonable attorney's fees as determined by the court.

(c) Any financial institution that negligently discloses data received from the public authority under subdivision 4 is liable to that account holder in an amount equal to any actual damages sustained by the account holder as a result of the disclosure.

(d) A financial institution may not be held liable in any action brought under this subdivision if the financial institution shows, by a preponderance of evidence, that the disclosure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any error.

History: 1997 c 203 art 6 s 3; 1997 c 245 art 3 s 1-4; 1999 c 196 art 2 s 1; 2000 c 458 s 1; 1Sp2001 c 9 art 12 s 1; 2002 c 379 art 1 s 113; 2013 c 125 art 1 s 3,4



Section 13B.07 — TAX DEBTOR DATA MATCHES.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Account" means demand deposit account, checking account, negotiable order of withdrawal account, savings account, time deposit account, money market mutual fund account, or certificate of deposit account located in Minnesota.

(b) "Account information" means the type of account, the account number, and whether the account is singly or jointly owned.

(c) "Commissioner" means the commissioner of revenue.

(d) "Debtor" means a person for whom a notice of lien has been filed by the commissioner as provided by section 270C.63, subdivision 2.

(e) "Financial institution" means any of the following that do business in this state:

(1) federal or state commercial banks and federal or state savings banks, including savings and loan associations and cooperative banks;

(2) federal and state chartered credit unions;

(3) safe deposit companies; or

(4) money market mutual funds.

(f) "Person" means a person as defined in section 270C.01, subdivision 6.

(g) "Service level agreement" means an agreement entered into between the commissioner and a financial institution that defines terms and conditions by which the financial institution will provide data matches to the commissioner.

Subd. 2. Data match system established. The commissioner shall establish a process for the comparison of account information data held by financial institutions with the Department of Revenue's database of debtors. The commissioner, in consultation with representatives from financial institutions, shall develop an implementation and administration plan for the data match system that attempts to minimize financial burdens on financial institutions for start-up and compliance costs and takes into consideration the financial institutions' existing data match systems. The commissioner shall inform the financial industry of the requirements of this section and the means by which financial institutions can comply no later than October 1, 2008, with the financial institutions receiving the first match requests no earlier than January 1, 2009. The commissioner may enter into service-level agreements with financial institutions.

Subd. 3. Duty to provide data. Within 30 days of a request by the commissioner, a financial institution shall provide to the commissioner the name, address, personal identifying information, and account information for each debtor or account holder, in accordance with the method chosen in subdivision 4, who maintains an account at the financial institution. The commissioner may request from a financial institution the data concerning any debtor not more than once every three months.

Subd. 4. Method to provide data. To comply with the requirements of this section, a financial institution must elect, in a manner authorized by the commissioner, to either:

(1) provide to the commissioner a list containing only the names and other necessary personal identifying information, including the debtor's address, Social Security number if an individual, and tax identification number if known, of all account holders for the commissioner to compare against its list of debtors for the purpose of identifying which debtors maintain an account at the financial institution; the names of the debtors who maintain an account at the institution shall then be transmitted to the financial institution which shall provide the commissioner with account information on those debtors; or

(2) obtain an electronic list of debtors from the commissioner that includes each debtor's name, address, Social Security number if an individual, and tax identification number if known, and compare that data to the data maintained at the financial institution to identify which of the identified debtors maintains an account at the financial institution.

Subd. 5. Means to provide data. A financial institution must provide the required data in encrypted form by secure electronic means or other means authorized by the commissioner.

Subd. 6. Access to data. (a) With regard to account information on all account holders provided by a financial institution under subdivision 4, clause (1), the commissioner shall retain the reported information only until the account information is compared against the commissioner's debtor database. Notwithstanding section 138.17, all account information that does not pertain to a debtor listed in the commissioner's database must be immediately destroyed and no retention or publication of that data shall be made by the commissioner. All account information that pertains to a debtor listed in the commissioner's database must be incorporated into the commissioner's database. Access to that data is governed by chapters 13 and 270B. Notwithstanding section 16D.06, data collected pursuant to this section is available for the collection of delinquent taxes only and is not available for other debt collection activities undertaken by the state.

(b) With regard to data on debtors provided by the commissioner to a financial institution under subdivision 4, clause (2), the financial institution shall retain the reported information only until the financial institution's database is compared against the commissioner's database. Data that does not pertain to an account holder at the financial institution must be immediately destroyed and no retention, publication, or any other use of that data shall be made by the financial institution.

Subd. 7. Fees. A financial institution may charge and collect a fee from the commissioner for providing account information to the commissioner. The commissioner may pay a financial institution up to $150 each quarter. The commissioner shall develop procedures for the financial institutions to charge and collect the fee. Payment of the fee is limited by the amount of the appropriation for this purpose. If the appropriation is insufficient, or if fund availability in the fourth quarter would allow payments for actual costs in excess of $150, the commissioner shall prorate the available funds among the financial institutions that have submitted a claim for the fee. No financial institution shall charge or collect a fee that exceeds its actual costs of complying with this section.

Subd. 8. Failure to respond to request for information. The commissioner shall send a written notice of noncompliance to a financial institution that fails to respond to a first written request for information under this section. The notice must be sent by certified mail and must explain the requirements of this section and advise the financial institution of the penalty for noncompliance. A financial institution that receives a second notice of noncompliance is subject to a civil penalty of $1,000 for its failure to comply. A financial institution that continues to fail to comply with this section is subject to a civil penalty of $5,000 for the third and each subsequent failure to comply. The penalties imposed under this subdivision are collected in the same manner as taxes. A financial institution that has been served with a notice of noncompliance and incurs a second or subsequent notice of noncompliance has the right to a contested case hearing under chapter 14. A financial institution has 20 days from the date of the service of the notice of noncompliance to file a request for a contested case hearing with the commissioner. The order of the administrative law judge constitutes the final decision in this case. A financial institution is considered to be in compliance with this section if it demonstrates that it is working in good faith to implement the data match program.

Subd. 9. Confidentiality. A financial institution furnishing a report to the commissioner under this section is prohibited from disclosing to a debtor that the name of the debtor has been received from or furnished to the commissioner.

Subd. 10. Immunity. A financial institution that provides or reasonably attempts to provide information to the commissioner in compliance with this section is not liable to any person for disclosing the information or for taking any other action in good faith as authorized by this section.

History: 2008 c 363 art 13 s 14; 2013 c 125 art 1 s 5






Chapter 13C — ACCESS TO CONSUMER REPORTS

Section 13C.001 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Consumer. "Consumer" means an individual.

Subd. 3. Consumer report. (a) "Consumer report" means a written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used or collected in whole or in part for:

(1) the purpose of serving as a factor in establishing the consumer's eligibility for credit or insurance to be used primarily for personal, family, or household purposes;

(2) employment purposes; or

(3) other purposes authorized under United States Code, title 15, section 1681b.

(b) Consumer report does not include:

(1) a report containing information solely as to transactions or experiences between the consumer and the person making the report;

(2) an authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or

(3) a report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys a decision with respect to the request, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures to the consumer required under United States Code, title 15, section 1681m.

Subd. 4. Consumer reporting agency. "Consumer reporting agency" means a person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

Subd. 5. Employment purposes. "Employment purposes" means evaluating a consumer for hiring, compensation, promotion, reassignment, retention, or with respect to other terms and conditions of employment.

Subd. 6. Investigative consumer report. "Investigative consumer report" means a consumer report in which information on a consumer's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with neighbors, friends, or associates of the consumer or with others with whom the consumer is acquainted or who may have knowledge concerning the information. "Investigative consumer report" does not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when the information was obtained directly from a creditor of the consumer or from the consumer.

History: 1993 c 292 s 1



Section 13C.01 — ACCESS TO CONSUMER REPORTS PREPARED BY CONSUMER REPORTING AGENCIES.

Subdivision 1. Fee for report. (a) A consumer who is the subject of a consumer report maintained by a consumer reporting agency is entitled to request and receive by mail, for a charge not to exceed $3, a copy of the consumer report once in any 12-month period. The mailing must contain a statement of the consumer's right to dispute and correct any errors and of the procedures set forth in the federal Fair Credit Reporting Act, United States Code, title 15, sections 1681 et seq., for that purpose. The consumer reporting agency shall respond to a request under this subdivision within 30 days.

(b) A consumer who exercises the right to dispute and correct errors is entitled, after doing so, to request and receive by mail, without charge, a copy of the consumer report in order to confirm that the consumer report was corrected.

(c) A consumer is entitled to a free copy of a consumer report if the consumer satisfies the procedures set forth in the federal Fair Credit Reporting Act, United States Code, title 15, sections 1681 et seq.

Subd. 2. [Repealed, 1993 c 292 s 6]

Subd. 3. Sale of certain information prohibited. A consumer reporting agency or any other business entity may not sell to, or exchange with, a third party, unless the third party holds an existing mortgage loan on the property, the existence of a credit inquiry arising from a consumer mortgage loan application when the sale or exchange is triggered by an inquiry made in response to an application for credit. This subdivision does not apply to information provided by a mortgage originator or servicer to a third party providing services in connection with the mortgage loan origination or servicing; a proposed or actual securitization; secondary market sale, including sales of servicing rights; or similar transaction related to the consumer mortgage loan.

History: 1992 c 569 s 5; 1993 c 292 s 2; 1999 c 244 s 1; 2007 c 105 s 1



Section 13C.016 — CONSUMER SECURITY FREEZE.

Subdivision 1. Definitions. (a) For purposes of this section and sections 13C.017 to 13C.019, the terms defined in this section have the meanings given.

(b) "Security freeze" means a notice placed in a consumer's consumer report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing the consumer report or any information from it, in connection with the extension of credit or the opening of a new account, without the express authorization of the consumer. If a security freeze is in place, information from a consumer's consumer report may not be released to a third party, in connection with the extension of credit or the opening of an account, without prior express authorization from the consumer. This paragraph does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer report.

(c) "Victim of identity theft" means a consumer who has a copy of a valid police report evidencing that the consumer has alleged to be a victim of identity theft as defined in section 609.527.

Subd. 2. Right to obtain security freeze. A consumer may elect to place a security freeze on the consumer's consumer report by making a request to a consumer reporting agency. The consumer may make the request:

(1) by certified mail;

(2) by telephone by providing certain personal identification required by the consumer reporting agency; or

(3) directly to the consumer reporting agency through a secure electronic mail connection if the connection is made available by the consumer reporting agency.

Subd. 3. Response of consumer reporting agency. (a) A consumer reporting agency shall place a security freeze on a consumer's consumer report no later than three business days after receiving a request under subdivision 2 from the consumer.

(b) The consumer reporting agency, within ten business days after receiving the request, shall send a written confirmation of the security freeze to the consumer and provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of the consumer's consumer report for a specific party or period of time.

(c) When a consumer requests a security freeze, the consumer reporting agency shall disclose the process of placing and temporarily lifting a freeze, including the process for allowing access to information from the consumer's consumer report for a specific party or period of time while the freeze is in place.

Subd. 4. Temporary lifting or permanent removal of freeze. (a) If the consumer wishes to allow the consumer's consumer report to be accessed for a specific party or period of time while a freeze is in place, the consumer shall contact the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(1) proper identification, which means that information generally deemed sufficient to identify a person. Only if the consumer is unable to sufficiently provide self-identifying information may a consumer reporting agency require additional information concerning the consumer's employment and personal or family history in order to verify the consumer's identity;

(2) the unique personal identification number or password provided by the credit reporting agency under subdivision 3, paragraph (b); and

(3) the proper information regarding the third party who is to receive the consumer report or the time period for which the report is to be available to users of the consumer report.

(b) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a consumer report under paragraph (a) shall comply with the request no later than three business days after receiving the request.

(c) A consumer reporting agency may develop procedures involving the use of telephone, fax, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a freeze on a consumer report under paragraph (a) in an expedited manner, with the goal of processing a request within 15 minutes after the request.

(d) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer report only in the following cases:

(1) upon consumer request under paragraph (a) or (e); or

(2) when the consumer report was frozen due to a material misrepresentation of fact by the consumer. When a consumer reporting agency intends to remove a freeze on a consumer report under this clause, the consumer reporting agency shall notify the consumer in writing three business days prior to removing the freeze on the consumer report.

(e) A security freeze remains in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer, who provides both of the following:

(1) proper identification, as defined in paragraph (a), clause (1); and

(2) the unique personal identification number or password referenced in paragraph (a), clause (2).

Subd. 5. Response by third party to denial of access. When a third party requests access to a consumer report on which a security freeze is in effect, and this request is in connection with an application for credit or the opening of an account and the consumer does not allow the consumer's consumer report to be accessed for that specific party or period of time, the third party may treat the application as incomplete.

Subd. 6. Nonapplicability. This section does not apply to the use of a consumer report by any of the following:

(1) a person or entity, or a subsidiary, affiliate, or agent of that person or entity, or an assignee of a financial obligation owing by the consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this clause, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) a subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subdivision 4 for purposes of facilitating the extension of credit or other permissible use;

(3) any federal, state, or local governmental entity, including but not limited to a law enforcement agency, court, or its agents or assigns;

(4) a private collection agency acting under a court order, warrant, or subpoena;

(5) any person or entity for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act;

(6) any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed; and

(7) any person or entity for the purpose of providing a consumer with a copy of the consumer's consumer report upon the consumer's request.

Subd. 7. Information to government agencies not affected. This section does not prohibit a consumer reporting agency from furnishing to a governmental agency a consumer's name, address, former address, places of employment, or former places of employment.

Subd. 8. Fees. (a) A consumer reporting agency may charge a fee of $5 for placing, temporarily lifting, or removing a security freeze unless:

(1) the consumer is a victim of identity theft as defined in subdivision 1, paragraph (c); and

(2) the consumer provides the consumer reporting agency with a valid copy of a police report or a police case number documenting the identity theft.

(b) In addition to the charge, if any, permitted under paragraph (a), a consumer may be charged no more than $5 if the consumer fails to retain the original personal identification number given to the consumer by the agency, but the consumer may not be charged for a onetime reissue of the same or a new personal identification number. The consumer may be charged no more than $5 for subsequent instances of loss of the personal identification number.

(c) A consumer who makes a written request by mail may pay any fee charged pursuant to this subdivision by check, money order, or credit card. A consumer who makes a request by telephone or other electronic media may pay any fee charged pursuant to this subdivision by credit card.

History: 2006 c 233 s 2; 2008 c 211 s 1



Section 13C.017 — SECURITY FREEZE; CHANGES TO INFORMATION; WRITTEN CONFIRMATION REQUIRED.

If a security freeze is in place, a consumer reporting agency may not change any of the following official information in a consumer report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: name, date of birth, Social Security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

History: 2006 c 233 s 3



Section 13C.018 — SECURITY FREEZE; NOT APPLICABLE TO CERTAIN CONSUMER REPORTING AGENCIES.

A consumer reporting agency is not required to place a security freeze in a consumer report under section 13C.016 if it acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent database of credit information from which new consumer reports are produced. However, a consumer reporting agency must honor any security freeze placed on a consumer report by another consumer reporting agency.

History: 2006 c 233 s 4



Section 13C.019 — SECURITY FREEZE; EXEMPT ENTITIES.

The following entities are not required to place a security freeze on a consumer report under section 13C.016:

(1) a check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments; and

(2) a deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

History: 2006 c 233 s 5



Section 13C.02 — DISCLOSURE OF USE OF CONSUMER REPORTS FOR EMPLOYMENT PURPOSES.

Subdivision 1. Disclosure required. A person may not obtain or cause to be prepared a consumer report on a consumer for employment purposes unless the person clearly and accurately discloses to the consumer that a consumer report may be obtained or caused to be prepared. The disclosure must inform the consumer of the right to request additional information on the nature of the report under subdivision 3. In the case of an investigative consumer report, the disclosure under this subdivision must inform the consumer that the report may include information obtained through personal interviews regarding the consumer's character, general reputation, personal characteristics, or mode of living.

Subd. 2. Form; copy. The disclosure required under subdivision 1 must be in writing and must be provided to the consumer before the consumer report is obtained or caused to be prepared. If a written application is provided for employment purposes by an employer or prospective employer, the disclosure must be included in or accompany the application. The disclosure must include a box that the person may check off and return to receive a copy of the consumer report. If the consumer requests a copy of the report, the person requesting the report shall request the person preparing the report to provide a copy to the consumer. The report must be sent to the consumer by the person preparing the report within 24 hours of providing it to the person requesting the report. The report to the consumer must include a statement of the consumer's right to dispute and correct any errors and of the procedures under United States Code, title 15, sections 1681 to 1681t. A consumer may not be charged for a report provided under this section. If no report exists, the consumer reporting agency has no obligation to the consumer under this section.

Subd. 3. Further disclosure if requested. A consumer reporting agency shall, upon written request from the consumer, make a complete and accurate disclosure of the nature and scope of the report. The disclosure under this subdivision must be in writing and must be mailed or delivered to the consumer within five days after the request for the disclosure was received or the consumer report was requested, whichever date is later.

Subd. 4. Exception. This section does not apply to:

(1) a consumer report to be used for employment purposes for which the consumer has not specifically applied; or

(2) a consumer report used for an investigation of a current violation of a criminal or civil statute by a current employee or an investigation of employee conduct for which the employer may be liable, until the investigation is completed.

History: 1993 c 292 s 3



Section 13C.03 — NOTICE OF ADVERSE ACTION.

If employment is denied or other adverse action for employment purposes is taken against a consumer wholly or partly because of information contained in a consumer report, the user of the report shall so advise the consumer and notify the consumer of the consumer's right to receive a copy of the report if a copy was not received pursuant to section 13C.02, subdivision 2. The user of the report shall also give the consumer the name and address of the consumer reporting agency making the report and a notice of the consumer's right to dispute and correct any errors and of the procedures under United States Code, title 15, sections 1681 to 1681t. Upon written request from the consumer, the consumer reporting agency shall provide a copy of the report to the consumer within five days of receipt of the request. A consumer may not be charged for a report provided under this section.

History: 1993 c 292 s 4



Section 13C.04 — ENFORCEMENT; REMEDIES.

This chapter may be enforced by the attorney general or the county attorney pursuant to section 8.31 or 325F.70 and the public and private remedies available under those sections apply to this chapter.

History: 1993 c 292 s 5









Chapter 13D — MEETINGS OF PUBLIC BODIES

Chapter 13D — OPEN MEETING LAW

Section 13D.01 — MEETINGS MUST BE OPEN TO THE PUBLIC; EXCEPTIONS.

Subdivision 1. In executive branch, local government. All meetings, including executive sessions, must be open to the public

(a) of a state

(1) agency,

(2) board,

(3) commission, or

(4) department,

when required or permitted by law to transact public business in a meeting;

(b) of the governing body of a

(1) school district however organized,

(2) unorganized territory,

(3) county,

(4) statutory or home rule charter city,

(5) town, or

(6) other public body;

(c) of any

(1) committee,

(2) subcommittee,

(3) board,

(4) department, or

(5) commission,

of a public body; and

(d) of the governing body or a committee of:

(1) a statewide public pension plan defined in section 356A.01, subdivision 24; or

(2) a local public pension plan governed by sections 424A.091 to 424A.096, or chapter 354A, or Laws 2013, chapter 111, article 5, sections 31 to 42.

Subd. 2. Exceptions. This chapter does not apply

(1) to meetings of the commissioner of corrections;

(2) to a state agency, board, or commission when it is exercising quasi-judicial functions involving disciplinary proceedings; or

(3) as otherwise expressly provided by statute.

Subd. 3. Subject of and grounds for closed meeting. Before closing a meeting, a public body shall state on the record the specific grounds permitting the meeting to be closed and describe the subject to be discussed.

Subd. 4. Votes to be kept in journal. (a) The votes of the members of the state agency, board, commission, or department; or of the governing body, committee, subcommittee, board, department, or commission on an action taken in a meeting required by this section to be open to the public must be recorded in a journal kept for that purpose.

(b) The vote of each member must be recorded on each appropriation of money, except for payments of judgments, claims, and amounts fixed by statute.

Subd. 5. Public access to journal. The journal must be open to the public during all normal business hours where records of the public body are kept.

Subd. 6. Public copy of members' materials. (a) In any meeting which under subdivisions 1, 2, 4, and 5, and section 13D.02 must be open to the public, at least one copy of any printed materials relating to the agenda items of the meeting prepared or distributed by or at the direction of the governing body or its employees and:

(1) distributed at the meeting to all members of the governing body;

(2) distributed before the meeting to all members; or

(3) available in the meeting room to all members;

shall be available in the meeting room for inspection by the public while the governing body considers their subject matter.

(b) This subdivision does not apply to materials classified by law as other than public as defined in chapter 13, or to materials relating to the agenda items of a closed meeting held in accordance with the procedures in section 13D.03 or other law permitting the closing of meetings.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 1Sp2001 c 10 art 4 s 1; 2010 c 359 art 12 s 3; 1Sp2011 c 8 art 8 s 2,14; 2013 c 111 art 5 s 4,80



Section 13D.015 — MEETINGS BY TELEPHONE OR OTHER ELECTRONIC MEANS.

Subdivision 1. Application. This section applies to:

(1) a state agency, board, commission, or department, and a statewide public pension plan defined in section 356A.01, subdivision 24; and

(2) a committee, subcommittee, board, department, or commission of an entity listed in clause (1).

Subd. 2. Conditions. An entity listed in subdivision 1 may conduct a meeting governed by this section and section 13D.01, subdivisions 1, 2, 4, and 5, by telephone or other electronic means so long as the following conditions are met:

(1) all members of the entity participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the entity can hear all discussion and all votes of members of the entity and participate in testimony;

(3) at least one member of the entity is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

Subd. 3. Quorum; participation. Each member of the entity participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

Subd. 4. Monitoring from remote site; costs. If telephone or another electronic means is used to conduct a meeting, the entity, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The entity may require the person making a connection to pay for documented marginal costs that the entity incurs as a result of the additional connection.

Subd. 5. Notice. If telephone or another electronic means is used to conduct a regular, special, or emergency meeting, the entity shall provide notice of the regular meeting location, of the fact that some members may participate by electronic means, and of the provisions of subdivision 4. The timing and method of providing notice is governed by section 13D.04. In addition, the entity must post the notice on its Web site at least ten days before any regular meeting as defined in section 13D.04, subdivision 1.

History: 2009 c 80 s 1; 2012 c 290 s 63



Section 13D.02 — MEETINGS CONDUCTED BY INTERACTIVE TV; CONDITIONS.

Subdivision 1. Conditions. A meeting governed by section 13D.01, subdivisions 1, 2, 4, and 5, and this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body;

(3) at least one member of the body is physically present at the regular meeting location; and

(4) each location at which a member of the body is present is open and accessible to the public.

Subd. 2. Members are present for quorum, participation. Each member of a body participating in a meeting by electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

Subd. 3. Monitoring from remote site; costs. If interactive television is used to conduct a meeting, to the extent practical, a public body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the public body incurs as a result of the additional connection.

Subd. 4. Notice of regular and all member sites. If interactive television is used to conduct a regular, special, or emergency meeting, the public body shall provide notice of the regular meeting location and notice of any site where a member of the public body will be participating in the meeting by interactive television. The timing and method of providing notice must be as described in section 13D.04.

Subd. 5. School boards; interactive technology with an audio and visual link. A school board conducting a meeting under this section may use interactive technology with an audio and visual link to conduct the meeting if the school board complies with all other requirements under this section.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 1Sp2011 c 11 art 2 s 1



Section 13D.021 — MEETINGS BY TELEPHONE OR OTHER ELECTRONIC MEANS; CONDITIONS.

Subdivision 1. Conditions. A meeting governed by this section and section 13D.01, subdivisions 1, 2, 4, and 5, may be conducted by telephone or other electronic means so long as the following conditions are met:

(1) the presiding officer, chief legal counsel, or chief administrative officer for the affected governing body determines that an in-person meeting or a meeting conducted under section 13D.02 is not practical or prudent because of a health pandemic or an emergency declared under chapter 12;

(2) all members of the body participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(3) members of the public present at the regular meeting location of the body can hear all discussion and testimony and all votes of the members of the body, unless attendance at the regular meeting location is not feasible due to the health pandemic or emergency declaration;

(4) at least one member of the body, chief legal counsel, or chief administrative officer is physically present at the regular meeting location, unless unfeasible due to the health pandemic or emergency declaration; and

(5) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

Subd. 2. Members are present for quorum, participation. Each member of the body participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

Subd. 3. Monitoring from remote site; costs. If telephone or another electronic means is used to conduct a meeting, to the extent practical, the body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making a connection to pay for the documented additional cost that the body incurs as a result of the additional connection.

Subd. 4. Notice of regular and all member sites. If telephone or another electronic means is used to conduct a regular, special, or emergency meeting, the public body shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of subdivision 3. The timing and method of providing notice is governed by section 13D.04 of the Open Meeting Law.

History: 2007 c 110 s 1



Section 13D.03 — CLOSED MEETINGS FOR LABOR NEGOTIATIONS STRATEGY.

Subdivision 1. Procedure. (a) Section 13D.01, subdivisions 1, 2, 4, 5, and section 13D.02 do not apply to a meeting held pursuant to the procedure in this section.

(b) The governing body of a public employer may by a majority vote in a public meeting decide to hold a closed meeting to consider strategy for labor negotiations, including negotiation strategies or developments or discussion and review of labor negotiation proposals, conducted pursuant to sections 179A.01 to 179A.25.

(c) The time of commencement and place of the closed meeting shall be announced at the public meeting.

(d) A written roll of members and all other persons present at the closed meeting shall be made available to the public after the closed meeting.

Subd. 2. Meeting must be recorded. (a) The proceedings of a closed meeting to discuss negotiation strategies shall be tape-recorded at the expense of the governing body.

(b) The recording shall be preserved for two years after the contract is signed and shall be made available to the public after all labor contracts are signed by the governing body for the current budget period.

Subd. 3. If violation claimed. (a) If an action is brought claiming that public business other than discussions of labor negotiation strategies or developments or discussion and review of labor negotiation proposals was transacted at a closed meeting held pursuant to this section during the time when the tape is not available to the public, the court shall review the recording of the meeting in camera.

(b) If the court finds that this section was not violated, the action shall be dismissed and the recording shall be sealed and preserved in the records of the court until otherwise made available to the public pursuant to this section.

(c) If the court finds that this section was violated, the recording may be introduced at trial in its entirety subject to any protective orders as requested by either party and deemed appropriate by the court.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.04 — NOTICE OF MEETINGS.

Subdivision 1. Regular meetings. A schedule of the regular meetings of a public body shall be kept on file at its primary offices. If a public body decides to hold a regular meeting at a time or place different from the time or place stated in its schedule of regular meetings, it shall give the same notice of the meeting that is provided in this section for a special meeting.

Subd. 2. Special meetings. (a) For a special meeting, except an emergency meeting or a special meeting for which a notice requirement is otherwise expressly established by statute, the public body shall post written notice of the date, time, place, and purpose of the meeting on the principal bulletin board of the public body, or if the public body has no principal bulletin board, on the door of its usual meeting room.

(b) The notice shall also be mailed or otherwise delivered to each person who has filed a written request for notice of special meetings with the public body. This notice shall be posted and mailed or delivered at least three days before the date of the meeting.

(c) As an alternative to mailing or otherwise delivering notice to persons who have filed a written request for notice of special meetings, the public body may publish the notice once, at least three days before the meeting, in the official newspaper of the public body or, if there is none, in a qualified newspaper of general circulation within the area of the public body's authority.

(d) A person filing a request for notice of special meetings may limit the request to notification of meetings concerning particular subjects, in which case the public body is required to send notice to that person only concerning special meetings involving those subjects.

(e) A public body may establish an expiration date for requests for notices of special meetings pursuant to this subdivision and require refiling of the request once each year.

(f) Not more than 60 days before the expiration date of a request for notice, the public body shall send notice of the refiling requirement to each person who filed during the preceding year.

Subd. 3. Emergency meetings. (a) For an emergency meeting, the public body shall make good faith efforts to provide notice of the meeting to each news medium that has filed a written request for notice if the request includes the news medium's telephone number.

(b) Notice of the emergency meeting shall be given by telephone or by any other method used to notify the members of the public body.

(c) Notice shall be provided to each news medium which has filed a written request for notice as soon as reasonably practicable after notice has been given to the members.

(d) Notice shall include the subject of the meeting. Posted or published notice of an emergency meeting is not required.

(e) An "emergency" meeting is a special meeting called because of circumstances that, in the judgment of the public body, require immediate consideration by the public body.

(f) If matters not directly related to the emergency are discussed or acted upon at an emergency meeting, the minutes of the meeting shall include a specific description of the matters.

(g) The notice requirement of this subdivision supersedes any other statutory notice requirement for a special meeting that is an emergency meeting.

Subd. 4. Recessed or continued meetings. (a) If a meeting is a recessed or continued session of a previous meeting, and the time and place of the meeting was established during the previous meeting and recorded in the minutes of that meeting, then no further published or mailed notice is necessary.

(b) For purposes of this subdivision, the term "meeting" includes a public hearing conducted pursuant to chapter 429 or any other law or charter provision requiring a public hearing by a public body.

Subd. 5. Closed meetings. The notice requirements of this section apply to closed meetings.

Subd. 6. State agencies. For a meeting of an agency, board, commission, or department of the state required or permitted by law to transact public business in a meeting:

(1) the notice requirements of this section apply only if a statute governing meetings of the agency, board, or commission does not contain specific reference to the method of providing notice;

(2) all provisions of this section relating to publication are satisfied by publication in the State Register or posting on the Web site of the agency, board, commission, or department; and

(3) a schedule of the regular meetings shall be kept on file at the primary offices or posted on the Web site of the agency, board, commission, or department.

Subd. 7. Actual notice. If a person receives actual notice of a meeting of a public body at least 24 hours before the meeting, all notice requirements of this section are satisfied with respect to that person, regardless of the method of receipt of notice.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 2014 c 274 s 1



Section 13D.05 — MEETINGS HAVING DATA CLASSIFIED AS NOT PUBLIC.

Subdivision 1. General principles. (a) Except as provided in this chapter, meetings may not be closed to discuss data that are not public data.

(b) Data that are not public data may be discussed at a meeting subject to this chapter without liability or penalty, if the disclosure relates to a matter within the scope of the public body's authority and is reasonably necessary to conduct the business or agenda item before the public body.

(c) Data discussed at an open meeting retain the data's original classification; however, a record of the meeting, regardless of form, shall be public.

(d) All closed meetings, except those closed as permitted by the attorney-client privilege, must be electronically recorded at the expense of the public body. Unless otherwise provided by law, the recordings must be preserved for at least three years after the date of the meeting.

Subd. 2. When meeting must be closed. (a) Any portion of a meeting must be closed if expressly required by other law or if the following types of data are discussed:

(1) data that would identify alleged victims or reporters of criminal sexual conduct, domestic abuse, or maltreatment of minors or vulnerable adults;

(2) active investigative data as defined in section 13.82, subdivision 7, or internal affairs data relating to allegations of law enforcement personnel misconduct collected or created by a state agency, statewide system, or political subdivision;

(3) educational data, health data, medical data, welfare data, or mental health data that are not public data under section 13.32, 13.3805, subdivision 1, 13.384, or 13.46, subdivision 2 or 7; or

(4) an individual's medical records governed by sections 144.291 to 144.298.

(b) A public body shall close one or more meetings for preliminary consideration of allegations or charges against an individual subject to its authority. If the members conclude that discipline of any nature may be warranted as a result of those specific charges or allegations, further meetings or hearings relating to those specific charges or allegations held after that conclusion is reached must be open. A meeting must also be open at the request of the individual who is the subject of the meeting.

Subd. 3. What meetings may be closed. (a) A public body may close a meeting to evaluate the performance of an individual who is subject to its authority. The public body shall identify the individual to be evaluated prior to closing a meeting. At its next open meeting, the public body shall summarize its conclusions regarding the evaluation. A meeting must be open at the request of the individual who is the subject of the meeting.

(b) Meetings may be closed if the closure is expressly authorized by statute or permitted by the attorney-client privilege.

(c) A public body may close a meeting:

(1) to determine the asking price for real or personal property to be sold by the government entity;

(2) to review confidential or protected nonpublic appraisal data under section 13.44, subdivision 3; and

(3) to develop or consider offers or counteroffers for the purchase or sale of real or personal property.

Before holding a closed meeting under this paragraph, the public body must identify on the record the particular real or personal property that is the subject of the closed meeting. The proceedings of a meeting closed under this paragraph must be tape recorded at the expense of the public body. The recording must be preserved for eight years after the date of the meeting and made available to the public after all real or personal property discussed at the meeting has been purchased or sold or the governing body has abandoned the purchase or sale. The real or personal property that is the subject of the closed meeting must be specifically identified on the tape. A list of members and all other persons present at the closed meeting must be made available to the public after the closed meeting. If an action is brought claiming that public business other than discussions allowed under this paragraph was transacted at a closed meeting held under this paragraph during the time when the tape is not available to the public, section 13D.03, subdivision 3, applies.

An agreement reached that is based on an offer considered at a closed meeting is contingent on approval of the public body at an open meeting. The actual purchase or sale must be approved at an open meeting after the notice period required by statute or the governing body's internal procedures, and the purchase price or sale price is public data.

(d) Meetings may be closed to receive security briefings and reports, to discuss issues related to security systems, to discuss emergency response procedures and to discuss security deficiencies in or recommendations regarding public services, infrastructure and facilities, if disclosure of the information discussed would pose a danger to public safety or compromise security procedures or responses. Financial issues related to security matters must be discussed and all related financial decisions must be made at an open meeting. Before closing a meeting under this paragraph, the public body, in describing the subject to be discussed, must refer to the facilities, systems, procedures, services, or infrastructures to be considered during the closed meeting. A closed meeting must be tape recorded at the expense of the governing body, and the recording must be preserved for at least four years.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 1999 c 227 s 22; 2002 c 379 art 1 s 5; 2004 c 276 s 1; 2004 c 290 s 18; 2007 c 110 s 2; 2007 c 147 art 10 s 15; 2008 c 335 s 1; 2010 c 365 art 1 s 8



Section 13D.06 — CIVIL FINES; FORFEITURE OF OFFICE; OTHER REMEDIES.

Subdivision 1. Personal liability for $300 fine. Any person who intentionally violates this chapter shall be subject to personal liability in the form of a civil penalty in an amount not to exceed $300 for a single occurrence, which may not be paid by the public body.

Subd. 2. Who may bring action; where. An action to enforce the penalty in subdivision 1 may be brought by any person in any court of competent jurisdiction where the administrative office of the governing body is located.

Subd. 3. Forfeit office if three violations. (a) If a person has been found to have intentionally violated this chapter in three or more actions brought under this chapter involving the same governing body, such person shall forfeit any further right to serve on such governing body or in any other capacity with such public body for a period of time equal to the term of office such person was then serving.

(b) The court determining the merits of any action in connection with any alleged third violation shall receive competent, relevant evidence in connection therewith and, upon finding as to the occurrence of a separate third violation, unrelated to the previous violations, issue its order declaring the position vacant and notify the appointing authority or clerk of the governing body.

(c) As soon as practicable thereafter the appointing authority or the governing body shall fill the position as in the case of any other vacancy.

Subd. 4. Costs; attorney fees; requirements; limits. (a) In addition to other remedies, the court may award reasonable costs, disbursements, and reasonable attorney fees of up to $13,000 to any party in an action under this chapter.

(b) The court may award costs and attorney fees to a defendant only if the court finds that the action under this chapter was frivolous and without merit.

(c) A public body may pay any costs, disbursements, or attorney fees incurred by or awarded against any of its members in an action under this chapter.

(d) No monetary penalties or attorney fees may be awarded against a member of a public body unless the court finds that there was an intent to violate this chapter.

(e) The court shall award reasonable attorney fees to a prevailing plaintiff who has brought an action under this section if the public body that is the defendant in the action was also the subject of a prior written opinion issued under section 13.072, and the court finds that the opinion is directly related to the cause of action being litigated and that the public body did not act in conformity with the opinion. The court shall give deference to the opinion in a proceeding brought under this section.

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 2008 c 335 s 2



Section 13D.065 — USE OF SOCIAL MEDIA.

The use of social media by members of a public body does not violate this chapter so long as the social media use is limited to exchanges with all members of the general public. For purposes of this section, e-mail is not considered a type of social media.

History: 2014 c 274 s 2



Section 13D.07 — CITATION.

This chapter may be cited as the "Minnesota Open Meeting Law."

History: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.08 — OPEN MEETING LAW CODED ELSEWHERE.

Subdivision 1. Board of Animal Health. Certain meetings of the Board of Animal Health are governed by section 35.0661, subdivision 1.

Subd. 2. Minnesota Life and Health Guaranty Association. Meetings of the Minnesota Life and Health Guaranty Association Board of Directors are governed by section 61B.22.

Subd. 3. Comprehensive Health Association. Certain meetings of the Comprehensive Health Association are governed by section 62E.10, subdivision 4.

Subd. 4. Health Technology Advisory Committee. Certain meetings of the Health Technology Advisory Committee are governed by section 62J.156.

Subd. 5. Health Coverage Reinsurance Association. Meetings of the Health Coverage Reinsurance Association are governed by section 62L.13, subdivision 3.

Subd. 5a. MNsure. Meetings of MNsure are governed by section 62V.03, subdivision 2.

Subd. 6. Self-insurers' security fund. Meetings of the self-insurers' security fund and its board of trustees are governed by section 79A.16.

Subd. 7. Commercial self-insurance group security fund. Meetings of the commercial self-insurance group security fund are governed by section 79A.28.

Subd. 8. Lessard-Sams Outdoor Heritage Council. Certain meetings of the Lessard-Sams Outdoor Heritage Council are governed by section 97A.056, subdivision 5.

Subd. 9. Enterprise Minnesota, Inc. Certain meetings of the board of directors of Enterprise Minnesota, Inc. are governed by section 116O.03.

Subd. 10. Minnesota Business Finance, Inc. Certain meetings of Minnesota Business Finance, Inc. are governed by section 116S.02.

Subd. 11. Northern Technology Initiative, Inc. Certain meetings of Northern Technology Initiative, Inc. are governed by section 116T.02.

Subd. 12. Agricultural Utilization Research Institute. Certain meetings of the Agricultural Utilization Research Institute are governed by section 116V.01, subdivision 10.

Subd. 13. Hospital authorities. Certain meetings of hospitals established under section 144.581 are governed by section 144.581, subdivisions 4 and 5.

Subd. 14. Advisory Council on Workers' Compensation. Certain meetings of the Advisory Council on Workers' Compensation are governed by section 175.007, subdivision 3.

Subd. 15. Electric cooperatives. Meetings of a board of directors of an electric cooperative that has more than 50,000 members are governed by section 308A.327.

Subd. 16. Town boards. Certain meetings of town boards are governed by section 366.01, subdivision 11.

Subd. 17. Hennepin County Medical Center and HMO. Certain meetings of the Hennepin County Board on behalf of the HMO or Hennepin Healthcare System, Inc. are governed by section 383B.217.

Subd. 18. Hennepin Healthcare System, Inc. Certain meetings of the Hennepin Healthcare System, Inc. are governed by section 383B.917.

History: 2012 c 290 s 64; 2013 c 9 s 2; 2013 c 108 art 1 s 67









Chapters 14 - 15A — STATE AGENCIES

Chapter 14 — ADMINISTRATIVE PROCEDURE

Section 14.001 — STATEMENT OF PURPOSE.

The purposes of the Administrative Procedure Act are:

(1) to provide oversight of powers and duties delegated to administrative agencies;

(2) to increase public accountability of administrative agencies;

(3) to ensure a uniform minimum procedure;

(4) to increase public access to governmental information;

(5) to increase public participation in the formulation of administrative rules;

(6) to increase the fairness of agencies in their conduct of contested case proceedings; and

(7) to simplify the process of judicial review of agency action as well as increase its ease and availability.

In accomplishing its objectives, the intention of this chapter is to strike a fair balance between these purposes and the need for efficient, economical, and effective government administration. The chapter is not meant to alter the substantive rights of any person or agency. Its impact is limited to procedural rights with the expectation that better substantive results will be achieved in the everyday conduct of state government by improving the process by which those results are attained.

History: 1990 c 422 s 1



Section 14.002 — STATE REGULATORY POLICY.

The legislature recognizes the important and sensitive role for administrative rules in implementing policies and programs created by the legislature. However, the legislature finds that some regulatory rules and programs have become overly prescriptive and inflexible, thereby increasing costs to the state, local governments, and the regulated community and decreasing the effectiveness of the regulatory program. Therefore, whenever feasible, state agencies must develop rules and regulatory programs that emphasize superior achievement in meeting the agency's regulatory objectives and maximum flexibility for the regulated party and the agency in meeting those goals.

History: 1998 c 303 s 1



Section 14.01 — CITATION.

Sections 14.001 to 14.69 may be cited as the Administrative Procedure Act.

History: 1969 c 599 s 1; 1977 c 443 s 8; 1980 c 615 s 2; 1981 c 253 s 3,47; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 14.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 14.001 to 14.69 the terms defined in this section have the meanings ascribed to them.

Subd. 2. Agency. "Agency" means any state officer, board, commission, bureau, division, department, or tribunal, other than a judicial branch court and the Tax Court, having a statewide jurisdiction and authorized by law to make rules or to adjudicate contested cases. "Agency" also means the Capitol Area Architectural and Planning Board.

Subd. 3. Contested case. "Contested case" means a proceeding before an agency in which the legal rights, duties, or privileges of specific parties are required by law or constitutional right to be determined after an agency hearing. "Contested case" does not include hearings held by the Department of Corrections involving the discipline or transfer of inmates or other hearings relating solely to inmate management.

Subd. 4. Rule. "Rule" means every agency statement of general applicability and future effect, including amendments, suspensions, and repeals of rules, adopted to implement or make specific the law enforced or administered by that agency or to govern its organization or procedure.

History: 1945 c 452 s 1; 1957 c 806 s 1; 1961 c 136 s 1; 1963 c 633 s 1; Ex1967 c 1 s 6; 1969 c 9 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1973 c 254 s 3; 1973 c 654 s 15; 1975 c 271 s 6; 1975 c 359 s 23; 1975 c 380 s 1; 1976 c 2 s 1; 1976 c 68 s 1,2; 1976 c 134 s 78; 1977 c 430 s 7; 1977 c 443 s 1; 1978 c 674 s 2,3; 1979 c 50 s 2; 1979 c 332 art 1 s 8; 1980 c 615 s 2; 1981 c 253 s 3,4,47; 1982 c 424 s 130; 1985 c 285 s 2; 1Sp1985 c 4 s 1; 1986 c 386 art 4 s 2; 1987 c 384 art 2 s 1,3; 1989 c 290 art 2 s 1; 1990 c 422 s 2,10



Section 14.03 — NONAPPLICABILITY.

Subdivision 1. Generally. The Administrative Procedure Act in sections 14.001 to 14.69 does not apply to (a) agencies directly in the legislative or judicial branches, (b) emergency powers in sections 12.31 to 12.37, (c) the Department of Military Affairs, (d) the Comprehensive Health Association provided in section 62E.10, or (e) the regents of the University of Minnesota.

Subd. 2. Contested case procedures. The contested case procedures of the Administrative Procedure Act provided in sections 14.57 to 14.69 do not apply to (a) proceedings under chapter 414, except as specified in that chapter, (b) the commissioner of corrections, (c) the unemployment insurance program and the Social Security disability determination program in the Department of Employment and Economic Development, (d) the commissioner of mediation services, (e) the Workers' Compensation Division in the Department of Labor and Industry, (f) the Workers' Compensation Court of Appeals, or (g) the Board of Pardons.

Subd. 3. Rulemaking procedures. (a) The definition of a rule in section 14.02, subdivision 4, does not include:

(1) rules concerning only the internal management of the agency or other agencies that do not directly affect the rights of or procedures available to the public;

(2) an application deadline on a form; and the remainder of a form and instructions for use of the form to the extent that they do not impose substantive requirements other than requirements contained in statute or rule;

(3) the curriculum adopted by an agency to implement a statute or rule permitting or mandating minimum educational requirements for persons regulated by an agency, provided the topic areas to be covered by the minimum educational requirements are specified in statute or rule;

(4) procedures for sharing data among government agencies, provided these procedures are consistent with chapter 13 and other law governing data practices.

(b) The definition of a rule in section 14.02, subdivision 4, does not include:

(1) rules of the commissioner of corrections relating to the release, placement, term, and supervision of inmates serving a supervised release or conditional release term, the internal management of institutions under the commissioner's control, and rules adopted under section 609.105 governing the inmates of those institutions;

(2) rules relating to weight limitations on the use of highways when the substance of the rules is indicated to the public by means of signs;

(3) opinions of the attorney general;

(4) the data element dictionary and the annual data acquisition calendar of the Department of Education to the extent provided by section 125B.07;

(5) the occupational safety and health standards provided in section 182.655;

(6) revenue notices and tax information bulletins of the commissioner of revenue;

(7) uniform conveyancing forms adopted by the commissioner of commerce under section 507.09;

(8) standards adopted by the Electronic Real Estate Recording Commission established under section 507.0945; or

(9) the interpretive guidelines developed by the commissioner of human services to the extent provided in chapter 245A.

Subd. 3a. Policy for future rulemaking exemptions. The legislature will consider granting further exemptions from the rulemaking requirements of this chapter for rules that are necessary to comply with a requirement in federal law or that are necessary to avoid a denial of funds or services from the federal government that would otherwise be available to the state.

History: 1957 c 806 s 1; 1961 c 136 s 1; 1963 c 633 s 1; 1969 c 9 s 6; 1975 c 380 s 1; 1976 c 2 s 1; 1977 c 430 s 7; 1978 c 674 s 2; 1979 c 50 s 2; 1979 c 332 art 1 s 8; 1980 c 615 s 2; 1981 c 253 s 3,47; 1982 c 424 s 130; 1983 c 274 s 18; 1984 c 640 s 1; 1Sp1985 c 14 art 9 s 75; 1987 c 384 art 2 s 1; 1990 c 422 s 3; 1991 c 259 s 3; 1991 c 291 art 21 s 1; 1992 c 582 s 1; 1994 c 388 art 1 s 1; 1994 c 483 s 1; 1995 c 207 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 66 s 80; 1997 c 187 art 5 s 2,3; 1998 c 397 art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4; 2003 c 2 art 5 s 2; 2003 c 130 s 12; 1Sp2003 c 3 art 2 s 20; 2004 c 206 s 52; 2005 c 136 art 4 s 2; 2008 c 238 art 3 s 1; 2016 c 158 art 1 s 8



Section 14.045 — AGENCIES; LIMITS ON PENALTIES AND FINES.

Subdivision 1. Limit on penalties. An agency may not, under authority of rule, levy a total fine or penalty of more than $700 for a single violation unless the agency has specific statutory authority to levy a fine in excess of that amount.

Subd. 2. Criminal penalty. An agency may not, by rule, establish a criminal penalty unless the agency has specific statutory authority to do so.

Subd. 3. Factors. (a) If a statute or rule gives an agency discretion over the amount of a fine, the agency must take the following factors into account in determining the amount of the fine:

(1) the willfulness of the violation;

(2) the gravity of the violation, including damage to humans, animals, and the natural resources of the state;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person by allowing or committing the violation; and

(6) other factors that justice may require.

(b) For a violation after an initial violation, the following factors must be considered in addition to the factors in paragraph (a):

(1) similarity of previous violations to the current violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 4. Effect on other law. This section does not affect the right of an agency to deny a permit, revoke a license, or take similar action, other than the imposition of a fine, even if the cost of the denial, revocation, or other action to the affected party exceeds $700.

Subd. 5. Application. Subdivisions 1, 2, and 4 apply only to fines and penalties imposed under rules for which notice of intent to adopt rules is published after July 1, 1996.

History: 1996 c 390 s 11



Section 14.05 — GENERAL AUTHORITY.

Subdivision 1. Authority to adopt original rules restricted. Each agency shall adopt, amend, suspend, or repeal its rules in accordance with the procedures specified in sections 14.001 to 14.69, and only pursuant to authority delegated by law and in full compliance with its duties and obligations. If a law authorizing rules is repealed, the rules adopted pursuant to that law are automatically repealed on the effective date of the law's repeal unless there is another law authorizing the rules. Except as provided in section 14.06, sections 14.001 to 14.69 shall not be authority for an agency to adopt, amend, suspend, or repeal rules.

Subd. 2. Authority to modify proposed rule. (a) An agency may modify a proposed rule in accordance with the procedures of the Administrative Procedure Act. However, an agency may not modify a proposed rule so that it is substantially different from the proposed rule in the notice of intent to adopt rules or notice of hearing.

(b) A modification does not make a proposed rule substantially different if:

(1) the differences are within the scope of the matter announced in the notice of intent to adopt or notice of hearing and are in character with the issues raised in that notice;

(2) the differences are a logical outgrowth of the contents of the notice of intent to adopt or notice of hearing and the comments submitted in response to the notice; and

(3) the notice of intent to adopt or notice of hearing provided fair warning that the outcome of that rulemaking proceeding could be the rule in question.

(c) In determining whether the notice of intent to adopt or notice of hearing provided fair warning that the outcome of that rulemaking proceeding could be the rule in question the following factors must be considered:

(1) the extent to which persons who will be affected by the rule should have understood that the rulemaking proceeding on which it is based could affect their interests;

(2) the extent to which the subject matter of the rule or issues determined by the rule are different from the subject matter or issues contained in the notice of intent to adopt or notice of hearing; and

(3) the extent to which the effects of the rule differ from the effects of the proposed rule contained in the notice of intent to adopt or notice of hearing.

Subd. 3. Authority to withdraw proposed rule. An agency may withdraw a rule any time before filing it with the secretary of state. An agency may withdraw a portion of a rule unless the remaining rule is substantially different from the rule as published. It shall publish notice that the rule has been withdrawn in the State Register. If a rule is withdrawn, the agency may again propose it for adoption, either in the original or modified form, but the agency shall comply with all procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge.

Subd. 4. [Expired]

Subd. 5. Review and repeal of rules. By December 1 of each year, an agency must submit to the governor, the Legislative Coordinating Commission, the policy and funding committees and divisions with jurisdiction over the agency, and the revisor of statutes, a list of any rules or portions of rules that are obsolete, unnecessary, or duplicative of other state or federal statutes or rules. The list must also include an explanation of why the rule or portion of the rule is obsolete, unnecessary, or duplicative of other state or federal statutes or rules. By December 1, the agency must either report a timetable for repeal of the rule or portion of the rule, or must develop a bill for submission to the appropriate policy committee to repeal the obsolete, unnecessary, or duplicative rule. Such a bill must include proposed authorization to use the expedited procedures of section 14.389 to repeal or amend the obsolete, unnecessary, or duplicative rule. A report submitted under this subdivision must be signed by the person in the agency who is responsible for identifying and initiating repeal of obsolete rules. The report also must identify the status of any rules identified in the prior year's report as obsolete, unnecessary, or duplicative. If none of an agency's rules are obsolete, unnecessary, or duplicative, an agency's December 1 report must state that conclusion.

Subd. 6. Veto of adopted rules. The governor may veto all or a severable portion of a rule of an agency as defined in section 14.02, subdivisions 2 and 4, by submitting notice of the veto to the State Register within 14 days of receiving a copy of the rule from the secretary of state under section 14.16, subdivision 3, 14.26, subdivision 3, or 14.386 or the agency under section 14.389, subdivision 3, or section 14.3895. The veto is effective when the veto notice is submitted to the State Register. This authority applies only to the extent that the agency itself would have authority, through rulemaking, to take such action. If the governor vetoes a rule or portion of a rule under this section, the governor shall notify the chairs of the legislative committees having jurisdiction over the agency whose rule was vetoed.

Subd. 7. Electronic documents permitted. An agency may file rule-related documents with the Office of Administrative Hearings by electronic transmission in the manner approved by that office and the Office of the Revisor of Statutes by electronic transmission in the manner approved by that office.

History: 1957 c 806 s 2; 1975 c 380 s 2; 1977 c 443 s 2; 1980 c 615 s 3; 1981 c 253 s 5,6; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1995 c 233 art 2 s 6,7,56; 1997 c 98 s 5; 1998 c 303 s 2; 1999 c 129 s 1,6; 2001 c 106 s 1; 2001 c 179 s 1,10,11; 2015 c 63 s 1



Section 14.055 — RULE VARIANCES; STANDARDS.

Subdivision 1. Authority. A person or entity may petition an agency for a variance from a rule adopted by the agency, as it applies to the circumstances of the petitioner.

Subd. 2. General terms. The following general terms apply to variances granted pursuant to this section:

(1) the agency may attach any conditions to the granting of a variance that the agency determines are needed to protect public health, safety, or the environment;

(2) a variance has prospective effect only;

(3) conditions attached to the granting of a variance are an enforceable part of the rule to which the variance applies; and

(4) the agency may not grant a variance from a statute or court order.

Subd. 3. Mandatory variances. An agency shall grant a variance from a rule as applied to the particular circumstances of the petitioner, if the agency finds that the application of the rule, as applied to the circumstances of that petitioner, would not serve any of the purposes of the rule.

Subd. 4. Discretionary variances. An agency may grant a variance if the agency finds that:

(1) application of the rule to the petitioner would result in hardship or injustice;

(2) variance from the rule would be consistent with the public interest; and

(3) variance from the rule would not prejudice the substantial legal or economic rights of any person or entity.

Subd. 5. Rules. An agency may adopt rules under section 14.389 establishing general standards for granting mandatory or discretionary variances from its rules. Section 14.389, subdivision 5, applies to these rules. An agency also may grant variances based on standards specified in other law.

Subd. 6. When not applicable. This section and section 14.056 do not apply if another state or federal law or rule authorizes or requires the granting of variances by an agency or in certain circumstances.

History: 2001 c 179 s 2



Section 14.056 — RULE VARIANCES; PROCEDURES.

Subdivision 1. Contents of variance petition. A petition for a variance under section 14.055 must include the following information:

(1) the name and address of the person or entity for whom a variance is being requested;

(2) a description of and, if known, a citation to the specific rule for which a variance is requested;

(3) the variance requested, including the scope and duration of the variance;

(4) the reasons that the petitioner believes justify a variance, including a signed statement attesting to the accuracy of the facts asserted in the petition;

(5) a history of the agency's action relative to the petitioner, as relates to the variance request;

(6) information regarding the agency's treatment of similar cases, if known; and

(7) the name, address, and telephone number of any person the petitioner knows would be adversely affected by the grant of the petition.

Subd. 2. Fees. (a) An agency may charge a petitioner a variance fee. The fee is:

(1) $10, which must be submitted with the petition, and is not refundable; or

(2) the estimated cost for the agency to process the variance petition, if the agency estimates that the cost will be more than $20.

(b) If an agency intends to charge costs to the petitioner under paragraph (a), clause (2):

(1) the agency and the petitioner must agree on the costs and the timing and manner of payment;

(2) for purposes of the 60-day limit in subdivision 5, the petition is not complete until there is agreement with the petitioner on the costs and timing and manner of payment; and

(3) if the payment made by the petitioner exceeds the agency's actual costs, the agency must refund the overpayment to the petitioner. The payment is not otherwise refundable.

(c) Proceeds from fees charged under this subdivision are appropriated to the commissioner of management and budget. The commissioner of management and budget may transfer amounts to the fund and agency that supports the program that is the subject of the variance petition when the agency makes a request for the fee proceeds and the commissioner of management and budget determines the agency needs the fee proceeds to implement this section. Annually, the commissioner of management and budget must transfer proceeds from fees that are not transferred to agencies to the general fund.

Subd. 3. Notice. In addition to any notice required by other law, an agency shall make reasonable efforts to ensure that persons or entities who may be affected by the variance have timely notice of the request for a variance. The agency may require the petitioner to serve notice on any other person or entity in the manner specified by the agency.

Subd. 4. Additional information. Before granting or denying a variance petition, an agency may request additional information from the petitioner.

Subd. 5. Order; timing. An agency must issue a written order granting or denying a variance and specifying the scope and period of any variance granted. The order must contain an agency statement of the relevant facts and the reasons for the agency's action. The agency shall grant or deny a variance petition as soon as practicable, and within 60 days of receipt of the completed petition, unless the petitioner agrees to a later date. Failure of the agency to act on a petition within 60 days constitutes approval of the petition.

Subd. 6. Order; delivery. Within five days of issuing a variance order, the agency shall send the order to the petitioner and to any other person entitled to notice under other law.

Subd. 7. Record. An agency shall maintain a record of all orders granting and denying variances under section 14.055. The records must be indexed by rule and be available for public inspection to the extent provided in chapter 13.

History: 2001 c 179 s 3; 2009 c 101 art 2 s 109



Section 14.06 — REQUIRED RULES.

(a) Each agency shall adopt rules, in the form prescribed by the revisor of statutes, setting forth the nature and requirements of all formal and informal procedures related to the administration of official agency duties to the extent that those procedures directly affect the rights of or procedures available to the public.

(b) Upon the request of any person, and as soon as feasible and to the extent practicable, each agency shall adopt rules to supersede those principles of law or policy lawfully declared by the agency as the basis for its decisions in particular cases it intends to rely on as precedents in future cases. This paragraph does not apply to the Public Utilities Commission.

History: 1957 c 806 s 2; 1975 c 380 s 2; 1977 c 443 s 2; 1980 c 615 s 41; 1982 c 424 s 130; 1995 c 233 art 2 s 8



Section 14.07 — FORM OF RULE.

Subdivision 1. Rule drafting assistance provided. (a) The revisor of statutes shall:

(1) maintain an agency rules drafting department to draft or aid in the drafting of rules or amendments to rules for any agency in accordance with subdivision 3 and the objective or other instructions which the agency shall give the revisor; and,

(2) prepare and publish an agency rules drafting guide which shall set out the form and method for drafting rules and amendments to rules, and to which all rules shall comply.

(b) An agency may not contract with an attorney, consultant, or other person either to provide rule drafting services to the agency or to advise on drafting unless the revisor determines that special expertise is required for the drafting and the expertise is not available from the revisor or the revisor's staff.

Subd. 2. Approval of form. No agency decision to adopt a rule or an emergency, exempt, or expedited rule, including a decision to amend or modify a proposed rule or proposed emergency, exempt, or expedited rule, is effective unless the agency has presented the rule to the revisor of statutes and the revisor has certified that its form is approved.

Subd. 3. Standards for form. In determining the drafting form of rules the revisor shall:

(1) minimize duplication of statutory language;

(2) not permit incorporations into the rules by reference of publications or other documents which are not conveniently available to the public;

(3) to the extent practicable, use plain language in rules and avoid technical language; and

(4) amend rules by showing the portion of the rule being amended as necessary to provide adequate notice of the nature of the proposed amendment, as it is shown in the latest compilation or supplement, or, if not yet published in a compilation or supplement, then as the text is shown in the files of the secretary of state, with changes shown by striking and underlining words.

Subd. 4. Incorporations by reference. (a) An agency may incorporate by reference into its rules the text from Minnesota Statutes, Minnesota Rules, United States Statutes at Large, United States Code, Laws of Minnesota, Code of Federal Regulations, the Federal Register, and other publications and documents which are determined by the revisor of statutes, to be conveniently available to the public. If the rule incorporates by reference other publications and documents, the rule must contain a statement of incorporation. The statement of incorporation by reference must include the words "incorporated by reference"; must identify by title, author, publisher, and date of publication the standard or material to be incorporated; must state whether the material is subject to frequent change; and must contain a statement of availability. When presented with a rule for certification pursuant to subdivision 2 and this subdivision, the revisor of statutes should indicate in the certification that the rule incorporates by reference text from other publications or documents. If the revisor certifies that the form of a rule is approved, that approval constitutes the revisor's finding that the publication or other document other than one listed by name in this subdivision, and which is incorporated by reference into the rules, is conveniently available to the public.

(b) For the purposes of paragraph (a), "conveniently available to the public" means available for loan or inspection and copying to a person living anywhere in Minnesota through a statewide interlibrary loan system or in a public library without charge except for reasonable copying fees and mailing costs.

Subd. 5. [Repealed, 1984 c 640 s 33]

Subd. 6. Style and form revisions. The revisor of statutes may periodically prepare style and form revisions of rules to clarify, modernize, or simplify the text without material change to the rules' substance or effect. Before beginning any revision, the revisor shall consult the agency whose rules will be subject to the revision. After the revision is prepared, the revisor shall present it to the agency and receive its consent to proceed to seek adoption of the revision. Upon receiving consent, the revisor shall seek adoption of the rules in accordance with sections 14.05 to 14.28. However, the need and reasonableness statement and any hearing shall be restricted to the issue of whether any material change in the substance and effect of the rule is proposed by the revisor. The revisor shall mail notice by United States mail or electronic mail of any hearing to the persons registered with the agency whose rules are the subject of the revision. The revisor shall pay all costs to publish notices in the State Register and to replenish the agency's stock of rules which exist at the time the revisor adopts the revised rules.

Subd. 7. Technical changes. The revisor may approve the form of a rule amendment which does not meet the requirements of subdivision 3, clause (4), if, in the revisor's judgment, the amendment does not change the substance of the rule and the amendment is:

(a) a relettering or renumbering instruction;

(b) the substitution of one name for another when an organization or position is renamed;

(c) the substitution of a reference to Minnesota Statutes for a corresponding reference to Laws of Minnesota;

(d) the correction of a citation to rules or laws which has become inaccurate since the rule was adopted because of repealing or renumbering of the rule or law cited; or

(e) the correction of a similar formal defect.

This subdivision does not limit the revisor's authority to make the changes described in clauses (a) to (e) during the publication process under section 14.47.

History: 1977 c 443 s 2; 1980 c 615 s 5,39,40,57; 1981 c 253 s 5,7,37,38,46; 1982 c 424 s 130; 1983 c 210 s 1; 1984 c 640 s 2,3; 1Sp1985 c 13 s 79,80; 1988 c 686 art 5 s 4,5; 1991 c 345 art 1 s 45,46; 1995 c 233 art 2 s 56; 2001 c 106 s 2; 2009 c 71 s 1



Section 14.08 — APPROVAL OF RULE AND RULE FORM; COSTS.

(a) One copy of a rule adopted under section 14.26 must be submitted by the agency to the chief administrative law judge. The chief administrative law judge shall request from the revisor certified copies of the rule when it is submitted by the agency under section 14.26. Within five days after the request for certification of the rule is received by the revisor, excluding weekends and holidays, the revisor shall either return the rule with a certificate of approval of the form of the rule to the chief administrative law judge or notify the chief administrative law judge and the agency that the form of the rule will not be approved.

If the chief administrative law judge disapproves a rule, the agency may modify it and the agency shall submit one copy of the modified rule, approved as to form by the revisor, to the chief administrative law judge.

(b) One copy of a rule adopted after a public hearing must be submitted by the agency to the chief administrative law judge. The chief administrative law judge shall request from the revisor certified copies of the rule when it is submitted by the agency. Within five working days after receipt of the request, the revisor shall either return the rule with a certificate of approval to the chief administrative law judge or notify the chief administrative law judge and the agency that the form of the rule will not be approved.

(c) If the revisor refuses to approve the form of the rule, the revisor's notice must revise the rule so it is in the correct form.

(d) After the agency has notified the chief administrative law judge that it has adopted the rule, the chief administrative law judge shall promptly file four paper copies or an electronic copy of the adopted rule in the Office of the Secretary of State. The secretary of state shall forward one copy of each rule filed to the agency, to the revisor of statutes, and to the governor.

(e) The chief administrative law judge shall assess an agency for the actual cost of processing rules under this section. Each agency shall include in its budget money to pay the assessments. Receipts from the assessment must be deposited in the administrative hearings account established in section 14.54.

History: 1980 c 615 s 50; 1981 c 253 s 19; 1982 c 424 s 130; 1983 c 210 s 2; 1984 c 640 s 4; 1Sp1985 c 13 s 81; 1987 c 404 s 70; 1988 c 686 art 5 s 6; 1991 c 345 art 1 s 47; 1995 c 233 art 2 s 9; 2001 c 106 s 3; 2015 c 63 s 2



Section 14.09 — PETITION FOR ADOPTION OF RULE.

Any person may petition an agency requesting the adoption, amendment, or repeal of any rule. The petition shall be specific as to what action is requested and the need for the action. Upon receiving a petition an agency shall have 60 days in which to make a specific and detailed reply in writing as to its planned disposition of the request and the reasons for its planned disposition of the request. If the agency states its intention to hold a public hearing on the subject of the request, it shall proceed according to sections 14.05 to 14.28. The chief administrative law judge shall prescribe by rule the form for all petitions under this section and may prescribe further procedures for their submission, consideration, and disposition.

History: 1945 c 452 s 3; 1957 c 806 s 5; 1975 c 380 s 6; 1981 c 253 s 21; 1982 c 424 s 130; 1995 c 233 art 2 s 10



Section 14.091 — PETITION; UNIT OF LOCAL GOVERNMENT.

(a) The elected governing body of a statutory or home rule city, a county, or a sanitary district may petition for amendment or repeal of a rule or a specified portion of a rule. The petition must be adopted by resolution of the elected governing body and must be submitted in writing to the agency and to the Office of Administrative Hearings, must specify what amendment or repeal is requested, and must demonstrate that one of the following has become available since the adoption of the rule in question:

(1) significant new evidence relating to the need for or reasonableness of the rule; or

(2) less costly or intrusive methods of achieving the purpose of the rule.

(b) Within 30 days of receiving a petition, an agency shall reply to the petitioner in writing stating either that the agency, within 90 days of the date of the reply, will give notice under section 14.389 of intent to adopt the amendment or repeal requested by the petitioner or that the agency does not intend to amend or repeal the rule and has requested the Office of Administrative Hearings to review the petition. If the agency intends to amend or repeal the rule in the manner requested by the petitioner, the agency must use the process under section 14.389 to amend or repeal the rule. Section 14.389, subdivision 5, applies.

(c) Upon receipt of an agency request under paragraph (b), the chief administrative law judge shall assign an administrative law judge, who was not involved when the rule or portion of a rule that is the subject of the petition was adopted or amended, to review the petition to determine whether the petitioner has complied with the requirements of paragraph (a). The petitioner, the agency, or any interested person, at the option of any of them, may submit written material for the assigned administrative law judge's consideration within ten days of the chief administrative law judge's receipt of the agency request. The administrative law judge shall dismiss the petition if the judge determines that:

(1) the petitioner has not complied with the requirements of paragraph (a);

(2) the rule is required to comply with a court order; or

(3) the rule is required by federal law or is required to maintain authority to administer a federal program.

(d) If the administrative law judge assigned by the chief administrative law judge determines that the petitioner has complied with the requirements of paragraph (a), the administrative law judge shall conduct a hearing and issue a decision on the petition within 120 days of its receipt by the Office of Administrative Hearings. The agency shall give notice of the hearing in the same manner required for notice of a proposed rule hearing under section 14.14, subdivision 1a. At the public hearing, the agency shall make an affirmative presentation of facts establishing the need for and reasonableness of the rule or portion of the rule in question. If the administrative law judge determines that the agency has not established the continued need for and reasonableness of the rule or portion of the rule, the rule or portion of the rule does not have the force of law, effective 90 days after the administrative law judge's decision, unless the agency has before then published notice in the State Register of intent to amend or repeal the rule in accordance with paragraph (e).

(e) The agency may amend or repeal the rule in the manner requested by the petitioner, or in another manner that the administrative law judge has determined is needed and reasonable. Amendments under this paragraph may be adopted under the expedited process in section 14.389. Section 14.389, subdivision 5, applies to this adoption. If the agency uses the expedited process and no public hearing is required, the agency must complete the amendment or repeal of the rule within 90 days of the administrative law judge's decision under paragraph (d). If a public hearing is required, the agency must complete the amendment or repeal of the rule within 180 days of the administrative law judge's decision under paragraph (d). A rule or portion of a rule that is not amended or repealed in the time prescribed by this paragraph does not have the force of law upon expiration of the deadline. A rule that is amended within the time prescribed in this paragraph has the force of law, as amended.

(f) The chief administrative law judge shall report the decision under paragraph (d) within 30 days to the chairs of the house of representatives and senate committees having jurisdiction over governmental operations and the chairs of the house of representatives and senate committees having jurisdiction over the agency whose rule or portion of a rule was the subject of the petition.

(g) The chief administrative law judge shall assess a petitioner half the cost of processing a petition and conducting a public hearing under paragraph (d).

History: 1999 c 193 s 1; 2000 c 335 s 1; 1Sp2003 c 1 art 2 s 29



Section 14.101 — ADVICE ON POSSIBLE RULES.

Subdivision 1. Required notice. In addition to seeking information by other methods designed to reach persons or classes of persons who might be affected by the proposal, an agency, at least 60 days before publication of a notice of intent to adopt or a notice of hearing, shall solicit comments from the public on the subject matter of a possible rulemaking proposal under active consideration within the agency by causing notice to be published in the State Register. The notice must include a description of the subject matter of the proposal and the types of groups and individuals likely to be affected, and must indicate where, when, and how persons may comment on the proposal and whether and how drafts of any proposal may be obtained from the agency.

This notice must be published within 60 days of the effective date of any new or amendatory law requiring rules to be adopted, amended, or repealed.

Subd. 2. Advisory committees. Each agency may also appoint committees to comment, before publication of a notice of intent to adopt or a notice of hearing, on the subject matter of a possible rulemaking under active consideration within the agency.

Subd. 3. Effect of good faith compliance. If an agency has made a good faith effort to comply with this section, a rule may not be invalidated on the grounds that the contents of this notice are insufficient or inaccurate.

Subd. 4. Reduction of time period. The chief administrative law judge shall reduce the time period before publication from 60 to 30 days for good cause.

History: 1995 c 233 art 2 s 11; 2001 c 106 s 4-6



Section 14.111 — FARMING OPERATIONS.

Before an agency adopts or repeals rules that affect farming operations, the agency must provide a copy of the proposed rule change to the commissioner of agriculture, no later than 30 days prior to publication of the proposed rule in the State Register.

A rule may not be invalidated for failure to comply with this section if an agency has made a good faith effort to comply.

History: 1995 c 233 art 1 s 1



Section 14.116 — NOTICE TO LEGISLATURE.

(a) By January 15 each year, each agency must submit its rulemaking docket maintained under section 14.366, and the official rulemaking record required under section 14.365 for any rule adopted during the preceding calendar year, to the chairs and ranking minority members of the legislative policy and budget committees with jurisdiction over the subject matter of the proposed rule.

(b) When an agency mails notice of intent to adopt rules under section 14.14 or 14.22, the agency must send a copy of the same notice and a copy of the statement of need and reasonableness to the chairs and ranking minority party members of the legislative policy and budget committees with jurisdiction over the subject matter of the proposed rules and to the Legislative Coordinating Commission.

(c) In addition, if the mailing of the notice is within two years of the effective date of the law granting the agency authority to adopt the proposed rules, the agency shall make reasonable efforts to send a copy of the notice and the statement to all sitting legislators who were chief house of representatives and senate authors of the bill granting the rulemaking authority. If the bill was amended to include this rulemaking authority, the agency shall make reasonable efforts to send the notice and the statement to the chief house of representatives and senate authors of the amendment granting rulemaking authority, rather than to the chief authors of the bill.

History: 1998 c 303 s 3; 2001 c 179 s 4; 2012 c 238 s 1



Section 14.125 — TIME LIMIT ON AUTHORITY TO ADOPT, AMEND, OR REPEAL RULES.

An agency shall publish a notice of intent to adopt rules or a notice of hearing within 18 months of the effective date of the law authorizing or requiring rules to be adopted, amended, or repealed. If the notice is not published within the time limit imposed by this section, the authority for the rules expires. The agency shall not use other law in existence at the time of the expiration of rulemaking authority under this section as authority to adopt, amend, or repeal these rules.

An agency that publishes a notice of intent to adopt rules or a notice of hearing within the time limit specified in this section may subsequently amend or repeal the rules without additional legislative authorization.

History: 1995 c 233 art 2 s 12



Section 14.126 — COMMITTEE AUTHORITY OVER RULE ADOPTION.

Subdivision 1. Delay action. If the standing committee of the house of representatives and the standing committee of the senate with jurisdiction over the subject matter of a proposed rule both vote to advise an agency that a proposed rule should not be adopted as proposed, the agency may not adopt the rule until the legislature adjourns the annual legislative session that began after the vote of the committees. The speaker of the house and the president of the senate shall determine if a standing committee has jurisdiction over a rule before a committee may act under this section.

Subd. 2. Vote. A committee vote under this section must be by a majority of the committee. The vote may occur any time after the publication of the rulemaking notice under section 14.14, subdivision 1a, 14.22, 14.389, subdivision 2, or 14.3895, subdivision 3, and before notice of adoption is published in the State Register under section 14.18, 14.27, 14.389, subdivision 3, or 14.3895, subdivision 3. A committee voting under this section shall notify the agency, the revisor of statutes, and the chief administrative law judge of the vote as soon as possible. The committee shall publish notice of the vote in the State Register as soon as possible.

History: 2001 c 179 s 5



Section 14.127 — LEGISLATIVE APPROVAL REQUIRED.

Subdivision 1. Cost thresholds. An agency must determine if the cost of complying with a proposed rule in the first year after the rule takes effect will exceed $25,000 for: (1) any one business that has less than 50 full-time employees; or (2) any one statutory or home rule charter city that has less than ten full-time employees. For purposes of this section, "business" means a business entity organized for profit or as a nonprofit, and includes an individual, partnership, corporation, joint venture, association, or cooperative.

Subd. 2. Agency determination. An agency must make the determination required by subdivision 1 before the close of the hearing record, or before the agency submits the record to the administrative law judge if there is no hearing. The administrative law judge must review and approve or disapprove the agency determination under this section.

Subd. 3. Legislative approval required. If the agency determines that the cost exceeds the threshold in subdivision 1, or if the administrative law judge disapproves the agency's determination that the cost does not exceed the threshold in subdivision 1, any business that has less than 50 full-time employees or any statutory or home rule charter city that has less than ten full-time employees may file a written statement with the agency claiming a temporary exemption from the rules. Upon filing of such a statement with the agency, the rules do not apply to that business or that city until the rules are approved by a law enacted after the agency determination or administrative law judge disapproval.

Subd. 4. Exceptions. (a) Subdivision 3 does not apply if the administrative law judge approves an agency's determination that the legislature has appropriated money to sufficiently fund the expected cost of the rule upon the business or city proposed to be regulated by the rule.

(b) Subdivision 3 does not apply if the administrative law judge approves an agency's determination that the rule has been proposed pursuant to a specific federal statutory or regulatory mandate.

(c) This section does not apply if the rule is adopted under section 14.388 or under another law specifying that the rulemaking procedures of this chapter do not apply.

(d) This section does not apply to a rule adopted by the Public Utilities Commission.

(e) Subdivision 3 does not apply if the governor waives application of subdivision 3. The governor may issue a waiver at any time, either before or after the rule would take effect, but for the requirement of legislative approval. As soon as possible after issuing a waiver under this paragraph, the governor must send notice of the waiver to the speaker of the house and the president of the senate and must publish notice of this determination in the State Register.

Subd. 5. Severability. If an administrative law judge determines that part of a proposed rule exceeds the threshold specified in subdivision 1, but that a severable portion of a proposed rule does not exceed the threshold in subdivision 1, the administrative law judge may provide that the severable portion of the rule that does not exceed the threshold may take effect without legislative approval.

History: 2005 c 156 art 2 s 9



Section 14.128 — EFFECTIVE DATE FOR RULES REQUIRING LOCAL IMPLEMENTATION.

Subdivision 1. Determination. An agency must determine if a local government will be required to adopt or amend an ordinance or other regulation to comply with a proposed agency rule. An agency must make this determination before the close of the hearing record or before the agency submits the record to the administrative law judge if there is no hearing. The administrative law judge must review and approve or disapprove the agency's determination. "Local government" means a town, county, or home rule charter or statutory city.

Subd. 2. Effective dates. If the agency determines that the proposed rule requires adoption or amendment of an ordinance or other regulation, or if the administrative law judge disapproves the agency's determination that the rule does not have this effect, the rule may not become effective until:

(1) the next July 1 or January 1 after notice of final adoption is published in the State Register; or

(2) a later date provided by law or specified in the proposed rule.

Subd. 3. Exceptions. Subdivision 2 does not apply:

(1) to a rule adopted under section 14.388, 14.389, or 14.3895, or under another law specifying that the rulemaking procedures of this chapter do not apply;

(2) if the agency has been directed by law to adopt the rule or to commence the rulemaking process;

(3) if the administrative law judge approves an agency's determination that the rule has been proposed pursuant to a specific federal statutory or regulatory mandate that requires the rule to take effect before the date specified in subdivision 1; or

(4) if the governor waives application of subdivision 2.

History: 2009 c 152 s 1



Section 14.131 — STATEMENT OF NEED AND REASONABLENESS.

By the date of the section 14.14, subdivision 1a, notice, the agency must prepare, review, and make available for public review a statement of the need for and reasonableness of the rule. The statement of need and reasonableness must be prepared under rules adopted by the chief administrative law judge and must include the following to the extent the agency, through reasonable effort, can ascertain this information:

(1) a description of the classes of persons who probably will be affected by the proposed rule, including classes that will bear the costs of the proposed rule and classes that will benefit from the proposed rule;

(2) the probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenues;

(3) a determination of whether there are less costly methods or less intrusive methods for achieving the purpose of the proposed rule;

(4) a description of any alternative methods for achieving the purpose of the proposed rule that were seriously considered by the agency and the reasons why they were rejected in favor of the proposed rule;

(5) the probable costs of complying with the proposed rule, including the portion of the total costs that will be borne by identifiable categories of affected parties, such as separate classes of governmental units, businesses, or individuals;

(6) the probable costs or consequences of not adopting the proposed rule, including those costs or consequences borne by identifiable categories of affected parties, such as separate classes of government units, businesses, or individuals;

(7) an assessment of any differences between the proposed rule and existing federal regulations and a specific analysis of the need for and reasonableness of each difference; and

(8) an assessment of the cumulative effect of the rule with other federal and state regulations related to the specific purpose of the rule.

The statement must describe how the agency, in developing the rules, considered and implemented the legislative policy supporting performance-based regulatory systems set forth in section 14.002.

For purposes of clause (8), "cumulative effect" means the impact that results from incremental impact of the proposed rule in addition to other rules, regardless of what state or federal agency has adopted the other rules. Cumulative effects can result from individually minor but collectively significant rules adopted over a period of time.

The statement must also describe the agency's efforts to provide additional notification under section 14.14, subdivision 1a, to persons or classes of persons who may be affected by the proposed rule or must explain why these efforts were not made.

The agency must consult with the commissioner of management and budget to help evaluate the fiscal impact and fiscal benefits of the proposed rule on units of local government. The agency must send a copy of the statement of need and reasonableness to the Legislative Reference Library when the notice of hearing is mailed under section 14.14, subdivision 1a.

History: 1984 c 640 s 7,32; 1Sp1985 c 10 s 38; 1990 c 422 s 4; 1995 c 233 art 2 s 13; 1997 c 98 s 6; 1998 c 303 s 4; 1999 c 250 art 3 s 1; 2001 c 106 s 7; 2003 c 3 s 1; 2004 c 274 s 1; 2009 c 101 art 2 s 109; 2012 c 238 s 2



Section 14.14 — HEARING ON RULE.

Subdivision 1. Required hearing. When a public hearing is required under section 14.25 or when an agency decides to proceed directly to a public hearing, the agency shall proceed under the provisions of sections 14.14 to 14.20 and hold a public hearing affording all affected interests an opportunity to participate.

Subd. 1a. Notice of rule hearing. (a) Each agency shall maintain a list of all persons who have registered with the agency for the purpose of receiving notice of rule proceedings. Persons may register to receive notice of rule proceedings by submitting to the agency:

(1) their electronic mail address; or

(2) their name and United States mail address.

The agency may inquire as to whether those persons on the list wish to remain on it and may remove persons for whom there is a negative reply or no reply within 60 days. The agency shall, at least 30 days before the date set for the hearing, give notice of its intention to adopt rules by United States mail or electronic mail to all persons on its list, and by publication in the State Register. The mailed notice must include either a copy of the proposed rule or an easily readable and understandable description of its nature and effect and an announcement that a free copy of the proposed rule is available on request from the agency. In addition, each agency shall make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule being proposed by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. The notice in the State Register must include the proposed rule or an amended rule in the form required by the revisor under section 14.07, together with an easily readable and understandable summary of the overall nature and effect of the proposed rule, a citation to the most specific statutory authority for the proposed rule, a statement of the place, date, and time of the public hearing, a statement that persons may register with the agency for the purpose of receiving notice of rule proceedings and notice that the agency intends to adopt a rule and other information required by law or rule. When an entire rule is proposed to be repealed, the agency need only publish that fact, along with an easily readable and understandable summary of the overall nature of the rules proposed for repeal, and a citation to the rule to be repealed.

(b) The chief administrative law judge may authorize an agency to omit from the notice of rule hearing the text of any proposed rule, the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient if:

(1) knowledge of the rule is likely to be important to only a small class of persons;

(2) the notice of rule hearing states that a free copy of the entire rule is available upon request to the agency; and

(3) the notice of rule hearing states in detail the specific subject matter of the omitted rule, cites the statutory authority for the proposed rule, and details the proposed rule's purpose and motivation.

Subd. 1b. Farming operations. When a public hearing is conducted on a proposed rule that affects farming operations, at least one public hearing must be conducted in an agricultural area of the state.

Subd. 2. Establishment of need and reasonableness of rule. At the public hearing the agency shall make an affirmative presentation of facts establishing the need for and reasonableness of the proposed rule and fulfilling any relevant substantive or procedural requirements imposed on the agency by law or rule. The agency may, in addition to its affirmative presentation, rely upon facts presented by others on the record during the rule proceeding to support the rule adopted.

Subd. 2a. Hearing procedure. When a hearing is held on a proposed rule, it shall be conducted by an administrative law judge assigned by the chief administrative law judge. The administrative law judge shall ensure that all persons involved in the rule hearing are treated fairly and impartially. The agency shall submit into the record the jurisdictional documents, including the statement of need and reasonableness, and any written exhibits in support of the proposed rule. The agency may also present additional oral evidence. Interested persons may present written and oral evidence. The administrative law judge shall allow questioning of agency representatives or witnesses, or of interested persons making oral statements, in order to explain the purpose or intended operation of a proposed rule, or a suggested modification, or for other purposes if material to the evaluation or formulation of the proposed rule. The administrative law judge may limit repetitive or immaterial oral statements and questioning.

Subd. 3. Hearing transcript. If the agency, the chief administrative law judge, or the attorney general requests, the administrative law judge shall cause a transcript to be prepared of the hearing.

History: 1945 c 452 s 2; 1957 c 806 s 2; 1974 c 344 s 2; 1975 c 380 s 2; 1977 c 443 s 2; 1980 c 615 s 6,42; 1981 c 253 s 8,9,11; 1981 c 357 s 25; 1982 c 424 s 130; 1983 c 210 s 4; 1983 c 301 s 64; 1984 c 640 s 8,9,32; 1995 c 233 art 1 s 2; art 2 s 14; 1997 c 98 s 7; 2001 c 106 s 8; 2009 c 71 s 2; 2010 c 280 s 1



Section 14.15 — ADMINISTRATIVE LAW JUDGE'S REPORT.

Subdivision 1. Time of preparation. After allowing a comment period during which written material may be submitted and recorded in the hearing record for five working days after the public hearing ends, or for a longer period not to exceed 20 days if ordered by the administrative law judge, the administrative law judge assigned to the hearing shall write a report as provided for in section 14.50. Before writing the report, the administrative law judge shall allow the agency and interested persons a rebuttal period of five working days after the comment period ends to respond in writing to any new information submitted. During the comment period and five-day rebuttal period, the agency may indicate in writing whether there are amendments suggested by other persons which the agency is willing to adopt. Additional evidence may not be submitted during this five-day rebuttal period. The written responses must be added to the rulemaking record.

Subd. 2. Deadline to complete report; extensions. The report shall be completed within 30 days after the close of the hearing record unless the chief administrative law judge, upon written request of the agency or the administrative law judge, orders an extension. An extension shall not be granted if the chief administrative law judge determines that an extension would prohibit a rule from being adopted or becoming effective until after a date for adoption or effectiveness as required by statute. The report shall be available to all affected persons upon request for at least five working days before the agency takes any further action on the rule.

Subd. 3. Finding of substantial difference. If the report contains a finding that a rule has been modified in a way which makes it substantially different, as determined under section 14.05, subdivision 2, from that which was originally proposed, or that the agency has not met the requirements of sections 14.131 to 14.18, it shall be submitted to the chief administrative law judge for approval. If the chief administrative law judge approves the finding of the administrative law judge, the chief administrative law judge shall advise the agency and the revisor of statutes of actions which will correct the defects. The agency shall not adopt the rule until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

Subd. 4. Need or reasonableness not established. If the chief administrative law judge determines that the need for or reasonableness of the rule has not been established pursuant to section 14.14, subdivision 2, and if the agency does not elect to follow the suggested actions of the chief administrative law judge to correct that defect, then the agency shall submit the proposed rule to the Legislative Coordinating Commission and to the house of representatives and senate policy committees with primary jurisdiction over state governmental operations for advice and comment. The agency may not adopt the rule until it has received and considered the advice of the commission and committees. However, the agency is not required to wait for advice for more than 60 days after the commission and committees have received the agency's submission.

Subd. 5. Harmless errors. The administrative law judge shall disregard any error or defect in the proceeding due to the agency's failure to satisfy any procedural requirement imposed by law or rule if the administrative law judge finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the agency has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

History: 1975 c 380 s 2; 1977 c 443 s 2; 1980 c 615 s 6; 1981 c 253 s 10; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 5-7; 1984 c 640 s 10,32; 1987 c 384 art 2 s 1; 1992 c 494 s 3,4; 1995 c 233 art 2 s 15,16; 1997 c 98 s 8; 2000 c 469 s 2; 2001 c 106 s 9



Section 14.16 — ADOPTION OF RULE; CHIEF ADMINISTRATIVE LAW JUDGE; FILING OF RULE.

Subdivision 1. Review of modifications. If the report of the administrative law judge finds no defects, the agency may proceed to adopt the rule. After receipt of the administrative law judge's report, if the agency makes any modifications to the rule, it must return the rule, approved as to form by the revisor, to the chief administrative law judge for a review of legality, including the issue of whether the rule as modified is substantially different, as determined under section 14.05, subdivision 2, from the rule as originally proposed. If the chief administrative law judge determines that the modified rule is substantially different from the rule that was originally proposed, the chief administrative law judge shall advise the agency of actions that will correct the defects. The agency may not adopt the modified rule until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

The agency shall give notice to all persons who requested to be informed that the rule has been adopted and filed with the secretary of state. This notice must be given on the same day that the rule is filed.

Subd. 2. Correction of defects. If the chief administrative law judge approves the administrative law judge's finding of a defect and advises the agency of actions which will correct the defect pursuant to subdivision 3 of section 14.15, the agency must either withdraw the rule or make the modifications required. The agency shall then resubmit the rule to the chief administrative law judge for a determination as to whether the defects have been corrected.

Subd. 3. Filing. After the agency has provided the chief administrative law judge with a signed order adopting the rule, the chief administrative law judge shall promptly file four paper copies or an electronic copy of the adopted rule in the Office of the Secretary of State. The secretary of state shall forward one copy of each rule filed to the agency, to the revisor of statutes, and to the governor.

History: 1975 c 380 s 2; 1977 c 443 s 2; 1980 c 615 s 6,44; 1981 c 253 s 11; 1982 c 424 s 130; 1984 c 640 s 11,32; 1995 c 233 art 2 s 17; 1999 c 129 s 2; 2001 c 106 s 10; 2015 c 63 s 3



Section 14.18 — PUBLICATION OF ADOPTED RULE; EFFECTIVE DATE.

Subdivision 1. Generally. A rule is effective after it has been subjected to all requirements described in sections 14.131 to 14.20 and five working days after the notice of adoption is published in the State Register unless a later date is required by section 14.126 or other law or specified in the rule. If the rule adopted is the same as the proposed rule, publication may be made by publishing notice in the State Register that the rule has been adopted as proposed and by citing the prior publication. If the rule adopted differs from the proposed rule, the portions of the adopted rule that differ from the proposed rule must be included in the notice of adoption together with a citation to the prior State Register publication of the remainder of the proposed rule. The nature of the modifications must be clear to a reasonable person when the notice of adoption is considered together with the State Register publication of the proposed rule, except that modifications may also be made that comply with the form requirements of section 14.07, subdivision 7.

If the agency omitted from the notice of proposed rule adoption the text of the proposed rule, as permitted by section 14.14, subdivision 1a, paragraph (b), the chief administrative law judge may provide that the notice of the adopted rule need not include the text of any changes from the proposed rule. However, the notice of adoption must state in detail the substance of the changes made from the proposed rule, and must state that a free copy of the portion of the adopted rule that was the subject of the rulemaking proceeding, not including any material adopted by reference as permitted by section 14.07, is available upon request to the agency.

Subd. 2. Pollution Control Agency fees. A new fee or fee increase adopted by the Pollution Control Agency is subject to legislative approval during the next biennial budget session following adoption. The commissioner shall submit a report of fee adjustments to the legislature as a supplement to the biennial budget. Any new fee or fee increase remains in effect unless the legislature passes a bill disapproving the new fee or fee increase. A fee or fee increase disapproved by the legislature becomes null and void on July 1 following adjournment.

History: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 6,45; 1981 c 253 s 12; 1982 c 424 s 130; 1983 c 210 s 9; 1987 c 384 art 2 s 1; 1991 c 254 art 2 s 1; 1995 c 233 art 2 s 18; 1997 c 98 s 9; 2001 c 179 s 6



Section 14.19 — DEADLINE TO COMPLETE RULEMAKING.

Within 180 days after issuance of the administrative law judge's report or that of the chief administrative law judge, the agency shall submit its notice of adoption, amendment, or repeal to the State Register for publication. If the agency has not submitted its notice to the State Register within 180 days, the rule is automatically withdrawn. The agency may not adopt the withdrawn rules without again following the procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge. The agency shall report to the Legislative Coordinating Commission, other appropriate committees of the legislature, and the governor its failure to adopt rules and the reasons for that failure. The 180-day time limit of this section does not include:

(1) any days used for review by the chief administrative law judge or the commission if the review is required by law;

(2) days during which the rule cannot be adopted, because of votes by legislative committees under section 14.126; or

(3) days during which the rule cannot be adopted because approval of the legislature is required under section 14.127.

History: 1980 c 615 s 11; 1981 c 253 s 18; 1982 c 424 s 130; 1983 c 210 s 10; 1984 c 640 s 32; 1995 c 233 art 2 s 19,56; 1997 c 98 s 10; 2001 c 106 s 11; 2001 c 179 s 7; 2005 c 156 art 2 s 10



Section 14.20 — APPROVAL OF FORM.

No rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the rule's form is approved.

History: 1980 c 615 s 46; 1981 c 253 s 13; 1982 c 424 s 130



Section 14.22 — NOTICE OF PROPOSED ADOPTION OF RULES.

Subdivision 1. Contents. (a) Unless an agency proceeds directly to a public hearing on a proposed rule and gives the notice prescribed in section 14.14, subdivision 1a, the agency shall give notice of its intention to adopt a rule without public hearing. The notice must be given by publication in the State Register and by United States mail or electronic mail to persons who have registered their names with the agency under section 14.14, subdivision 1a. The mailed notice must include either a copy of the proposed rule or an easily readable and understandable description of its nature and effect and an announcement that a free copy of the proposed rule is available on request from the agency. In addition, each agency shall make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. The notice in the State Register must include the proposed rule or the amended rule in the form required by the revisor under section 14.07, an easily readable and understandable summary of the overall nature and effect of the proposed rule, a citation to the most specific statutory authority for the proposed rule, a statement that persons may register with the agency for the purpose of receiving notice of rule proceedings and notice that a rule has been submitted to the chief administrative law judge, and other information required by law or rule. When an entire rule is proposed to be repealed, the notice need only state that fact, along with an easily readable and understandable summary of the overall nature of the rules proposed for repeal, and a citation to the rule to be repealed. The notice must include a statement advising the public:

(1) that the public has 30 days in which to submit comment in support of or in opposition to the proposed rule and that comment is encouraged;

(2) that each comment should identify the portion of the proposed rule addressed, the reason for the comment, and any change proposed;

(3) that if 25 or more persons submit a written request for a public hearing within the 30-day comment period, a public hearing will be held;

(4) of the manner in which persons must request a public hearing on the proposed rule;

(5) of the requirements contained in section 14.25 relating to a written request for a public hearing, and that the requester is encouraged to propose any change desired;

(6) that the proposed rule may be modified if the modifications are supported by the data and views submitted; and

(7) that if a hearing is not required, notice of the date of submission of the proposed rule to the chief administrative law judge for review will be mailed to any person requesting to receive the notice.

In connection with the statements required in clauses (1) and (3), the notice must also include the date on which the 30-day comment period ends.

(b) The chief administrative law judge may authorize an agency to omit from the notice of intent to adopt the text of any proposed rule, the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient if:

(1) knowledge of the rule is likely to be important to only a small class of persons;

(2) the notice of intent to adopt states that a free copy of the entire rule is available upon request to the agency; and

(3) the notice of intent to adopt states in detail the specific subject matter of the omitted rule, cites the statutory authority for the proposed rule, and details the proposed rule's purpose and motivation.

Subd. 2. Dual notices. The agency may, at the same time notice is given under subdivision 1, give notice of a public hearing and of its intention to proceed under sections 14.14 to 14.20, if one is required under section 14.25. The notice must include a statement advising the public of its intention to cancel the public hearing if 25 or more persons do not request one. If a hearing is required, there must be at least ten calendar days between the last day for requesting a hearing and the day of the hearing.

History: 1980 c 615 s 7,47; 1981 c 253 s 14; 1982 c 424 s 130; 1983 c 210 s 12; 1984 c 640 s 12; 1992 c 494 s 5; 1995 c 233 art 2 s 20; 1997 c 98 s 11; 2001 c 106 s 12; 2009 c 71 s 3



Section 14.225 — DUAL NOTICE RULES.

The chief administrative law judge shall adopt rules prescribing the form and content of the notice authorized by section 14.22, subdivision 2. The rules may provide for a consolidated notice that satisfies the requirements of sections 14.14, 14.22, and 14.50, and the requirements of the rules of the Office of Administrative Hearings.

History: 1992 c 494 s 9; 1997 c 98 s 12



Section 14.23 — STATEMENT OF NEED AND REASONABLENESS.

By the date of the section 14.22 notice, the agency shall prepare a statement of need and reasonableness, which must be available to the public. The statement of need and reasonableness must include the analysis required in section 14.131. The statement must also describe the agency's efforts to provide additional notification under section 14.22 to persons or classes of persons who may be affected by the proposed rules or must explain why these efforts were not made. For at least 30 days following the notice, the agency shall afford the public an opportunity to request a public hearing and to submit data and views on the proposed rule in writing.

The agency shall send a copy of the statement of need and reasonableness to the Legislative Reference Library when the notice of intent to adopt is mailed.

History: 1980 c 615 s 7; 1981 c 253 s 14; 1982 c 424 s 130; 1984 c 640 s 13; 1990 c 422 s 6; 1995 c 233 art 2 s 21; 1997 c 98 s 13; 1999 c 250 art 3 s 2; 2001 c 106 s 13



Section 14.24 — MODIFICATIONS OF PROPOSED RULE.

The proposed rule may be modified if the modifications are supported by the data and views submitted to the agency and do not result in a substantially different rule, as determined under section 14.05, subdivision 2, from the rule as originally proposed. An agency may adopt a substantially different rule after satisfying the rule requirements for the adoption of a substantially different rule.

History: 1977 c 443 s 2; 1980 c 615 s 6,44; 1981 c 253 s 5,10,11; 1982 c 424 s 130; 1995 c 233 art 2 s 22



Section 14.25 — PUBLIC HEARING.

Subdivision 1. Requests for hearing. If, during the 30-day period allowed for comment, 25 or more persons submit to the agency a written request for a public hearing of the proposed rule, the agency shall proceed under the provisions of sections 14.14 to 14.20. The written request must include: (1) the name and address of the person requesting the public hearing; and (2) the portion or portions of the rule to which the person objects or a statement that the person opposes the entire rule. If not previously published under section 14.22, subdivision 2, a notice of the public hearing must be published in the State Register and mailed to those persons who submitted a written request for the public hearing. Unless the agency has modified the proposed rule, the notice need not include the text of the proposed rule but only a citation to the State Register pages where the text appears.

A written request for a public hearing that does not comply with the requirements of this section is invalid and may not be counted by the agency for purposes of determining whether a public hearing must be held.

Subd. 2. Withdrawal of hearing requests. If a request for a public hearing has been withdrawn so as to reduce the number of requests below 25, the agency must give written notice of that fact to all persons who have requested the public hearing. No public hearing may be canceled by an agency within three working days of the hearing. The notice must explain why the request is being withdrawn, and must include a description of any action the agency has taken or will take that affected or may have affected the decision to withdraw the requests. The notice must also invite persons to submit written comments within five working days to the agency relating to the withdrawal. The notice and any written comments received by the agency is part of the rulemaking record submitted to the administrative law judge under section 14.14 or 14.26. The administrative law judge shall review the notice and any comments received and determine whether the withdrawal is consistent with section 14.001, clauses (2), (4), and (5).

This subdivision applies only to a withdrawal of a hearing request that affects whether a public hearing must be held and only if the agency has taken any action to obtain the withdrawal of the hearing request.

History: 1980 c 615 s 7,47; 1981 c 253 s 14; 1982 c 424 s 130; 1984 c 640 s 14; 1990 c 422 s 8; 1995 c 233 art 2 s 23; 2001 c 106 s 14



Section 14.26 — ADOPTION OF PROPOSED RULE; SUBMISSION TO ADMINISTRATIVE LAW JUDGE.

Subdivision 1. Submission. If no hearing is required, the agency shall submit to an administrative law judge assigned by the chief administrative law judge the proposed rule and notice as published, the rule as adopted, any written comments received by the agency, and a statement of need and reasonableness for the rule. The agency shall give notice to all persons who requested to be informed that these materials have been submitted to the administrative law judge. This notice must be given on the same day that the record is submitted. If the proposed rule has been modified, the notice must state that fact, and must also state that a free copy of the proposed rule, as modified, is available upon request from the agency. The rule and these materials must be submitted to the administrative law judge within 180 days of the day that the comment period for the rule is over or the rule is automatically withdrawn. The agency may not adopt the withdrawn rules without again following the procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge. The agency shall report its failure to adopt the rules and the reasons for that failure to the Legislative Coordinating Commission, other appropriate legislative committees, and the governor.

Subd. 2. Resubmission. Even if the 180-day period expires while the administrative law judge reviews the rule, if the administrative law judge rejects the rule, the agency may resubmit it after taking corrective action. The resubmission must occur within 30 days of when the agency receives written notice of the disapproval. If the rule is again disapproved, the rule is withdrawn. An agency may resubmit at any time before the expiration of the 180-day period. If the agency withholds some of the proposed rule, it may not adopt the withheld portion without again following the procedures of sections 14.14 to 14.28.

Subd. 3. Review. (a) Within 14 days, the administrative law judge shall approve or disapprove the rule as to its legality and its form to the extent that the form relates to legality, including the issues of whether the rule if modified is substantially different, as determined under section 14.05, subdivision 2, from the rule as originally proposed, whether the agency has the authority to adopt the rule, and whether the record demonstrates a rational basis for the need for and reasonableness of the proposed rule. If the rule is approved, the administrative law judge shall promptly file four paper copies or an electronic copy of the adopted rule in the Office of the Secretary of State. The secretary of state shall forward one copy of each rule to the revisor of statutes, to the agency, and to the governor. If the rule is disapproved, the administrative law judge shall state in writing the reasons for the disapproval and make recommendations to overcome the defects.

(b) The written disapproval must be submitted to the chief administrative law judge for approval. If the chief administrative law judge approves of the findings of the administrative law judge, the chief administrative law judge shall send the statement of the reasons for disapproval of the rule to the agency, the Legislative Coordinating Commission, the house of representatives and senate policy committees with primary jurisdiction over state governmental operations, and the revisor of statutes and advise the agency and the revisor of statutes of actions that will correct the defects. The rule may not be filed in the Office of the Secretary of State, nor be published, until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

(c) If the chief administrative law judge determines that the need for or reasonableness of the rule has not been established, and if the agency does not elect to follow the suggested actions of the chief administrative law judge to correct that defect, then the agency shall submit the proposed rule to the Legislative Coordinating Commission and to the house of representatives and senate policy committees with primary jurisdiction over state governmental operations for advice and comment. The agency may not adopt the rule until it has received and considered the advice of the commission and committees. However, the agency need not wait for advice for more than 60 days after the commission and committees have received the agency's submission.

(d) The administrative law judge shall disregard any error or defect in the proceeding due to the agency's failure to satisfy any procedural requirements imposed by law or rule if the administrative law judge finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the agency has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

Subd. 3a. Filing. If the rule is approved, the administrative law judge shall promptly file four paper copies or an electronic copy of the adopted rule in the Office of the Secretary of State. The secretary of state shall forward one copy of each rule to the revisor of statutes, to the agency, and to the governor.

Subd. 4. Costs. The Office of Administrative Hearings shall assess an agency for the actual cost of processing rules under this section. Each agency shall include in its budget money to pay the assessment. Receipts from the assessment must be deposited in the administrative hearings account created in section 14.54.

History: 1980 c 615 s 7,47; 1981 c 253 s 14; 1982 c 424 s 130; 1983 c 210 s 13; 1984 c 640 s 15,32; 1Sp1985 c 13 s 82; 1987 c 404 s 71; 1992 c 494 s 6; 1995 c 233 art 2 s 24; 1997 c 98 s 14,15; 1999 c 129 s 3; 2000 c 469 s 3; 2001 c 106 s 15,16; 2015 c 63 s 4,5



Section 14.27 — PUBLICATION OF ADOPTED RULE; EFFECTIVE DATE.

The rule is effective upon publication of the notice of adoption in the State Register in the same manner as provided for adopted rules in section 14.18.

History: 1980 c 615 s 6,45; 1981 c 253 s 12,14; 1982 c 424 s 130



Section 14.28 — APPROVAL OF FORM.

No rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the rule is approved as to form.

History: 1980 c 615 s 46; 1981 c 253 s 14,15; 1982 c 424 s 130



Section 14.365 — OFFICIAL RULEMAKING RECORD.

The agency shall maintain the official rulemaking record for every rule adopted under sections 14.05 to 14.389. The record must be available for public inspection. The record required by this section constitutes the official and exclusive agency rulemaking record with respect to agency action on or judicial review of the rule. The record must contain:

(1) copies of all publications in the State Register pertaining to the rule;

(2) all written petitions, and all requests, submissions, or comments received by the agency or the administrative law judge after publication of the notice of intent to adopt or the notice of hearing in the State Register pertaining to the rule;

(3) the statement of need and reasonableness for the rule;

(4) the official transcript of the hearing if one was held, or the tape recording of the hearing if a transcript was not prepared;

(5) the report of the administrative law judge, if any;

(6) the rule in the form last submitted to the administrative law judge under sections 14.14 to 14.20 or first submitted to the administrative law judge under sections 14.22 to 14.28;

(7) the administrative law judge's written statement of required modifications and of approval or disapproval by the chief administrative law judge, if any;

(8) any documents required by applicable rules of the Office of Administrative Hearings;

(9) the agency's order adopting the rule;

(10) the revisor's certificate approving the form of the rule; and

(11) a copy of the adopted rule as filed with the secretary of state.

History: 1984 c 640 s 23,32; 1995 c 233 art 2 s 25; 2001 c 106 s 17



Section 14.366 — PUBLIC RULEMAKING DOCKET.

(a) Each agency shall maintain a current, public rulemaking docket.

(b) The rulemaking docket must contain a listing of the precise subject matter of each possible proposed rule currently under active consideration within the agency for proposal, the name and address of agency personnel with whom persons may communicate with respect to the matter, and an indication of its present status within the agency.

(c) The rulemaking docket must list each pending rulemaking proceeding. A rulemaking proceeding is pending from the time it is begun, by publication of the notice of solicitation, the notice of intent to adopt, or notice of hearing, to the time it is terminated, by publication of a notice of withdrawal or the rule becoming effective. For each rulemaking proceeding, the docket must indicate:

(1) the subject matter of the proposed rule;

(2) a citation to all published notices relating to the proceeding;

(3) where written comments on the proposed rule may be inspected;

(4) the time during which written comments may be made;

(5) the names of persons who have made written requests for a public hearing, where those requests may be inspected, and where and when the hearing will be held;

(6) the current status of the proposed rule and any agency determinations with respect to the rule;

(7) any known timetable for agency decisions or other action in the proceeding;

(8) the date of the rule's adoption;

(9) the date the rule was filed with the secretary of state; and

(10) when the rule will become effective.

History: 1995 c 233 art 2 s 26



Section 14.37 — EFFECT OF PUBLICATION.

Subdivision 1. State Register publication. The publication or citation of a rule or order in the State Register in a manner as required by sections 14.001 to 14.69 raises a rebuttable presumption that:

(1) the rule or order was duly adopted, issued, or promulgated;

(2) the rule or order was duly filed with the secretary of state and available for public inspection at the day and hour endorsed thereon; and

(3) the copy of the rule or order published in the State Register is a true copy of the original.

Judicial notice shall be taken of material published in the State Register.

Subd. 2. Compiled rules. The text of the rules in the first compilation published by the revisor is prima facie evidence of the text of the rules as against any previous documents. However, the previous documents may be used to construe the text of a rule. Except as provided in section 14.47, subdivision 6, the compilation shall not be construed as repealing any unpublished rule. The rules published in the compilation shall be construed as continuations of prior rules and not as new rules.

Any subsequent compilation or supplement published by the revisor and containing the revisor's certificate is prima facie evidence of the administrative rules in all courts and proceedings. Except as provided in section 14.47, subdivision 6, a compilation or supplement shall not be construed as repealing an unpublished rule. If there is any material inconsistency through omission or otherwise between the first compilation, a subsequent compilation or supplement, the State Register, and a rule filed with the secretary of state, and the omission or change was not due to the provisions of section 14.47, subdivision 6 or the correction of an obvious error or unintentional omission as required by subdivision 3, the rule filed with the secretary shall prevail.

History: 1945 c 590 s 4,5; 1975 c 380 s 10,11; 1977 c 443 s 6; 1980 c 615 s 57; 1981 c 253 s 37-46; 1982 c 424 s 130; 1986 c 444; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 14.38 — EFFECT OF ADOPTION OF RULES.

Subdivision 1. Original rules. Every rule, regardless of whether it might be known as a substantive, procedural, or interpretive rule, which is filed in the Office of the Secretary of State as provided in sections 14.05 to 14.28 shall have the force and effect of law five working days after its notice of adoption is published in the State Register unless a different date is required by statute or a later date is specified in the rule. The secretary of state shall keep a permanent record of rules filed with that office open to public inspection.

Subd. 2. Retroactive application. Every existing rule, regardless of whether it might be known as a substantive, procedural, or interpretive rule, has the force and effect of law retroactive to the date on which the rule became effective if:

(1) the rule was adopted in compliance with the provisions of the Administrative Procedure Act in effect at the time the rule was adopted;

(2) the rule was approved by the attorney general or Office of Administrative Hearings before becoming effective; and

(3) the adopting agency had statutory authority to adopt the rule.

Subd. 3. Limitation. Subdivisions 1 and 2 do not apply to any rule specifically held not to have the force and effect of law by the state Supreme Court before May 8, 1981.

Subd. 4. Amendments; repealers; suspended rules. Each rule hereafter amended, suspended, or repealed is amended, suspended, or repealed five working days after the appropriate notice is published in the State Register unless a later date is required by law or specified in the rule.

Subd. 5. [Repealed, 1997 c 187 art 5 s 36]

Subd. 6. [Repealed, 1997 c 187 art 5 s 36]

Subd. 7. [Repealed, 1997 c 187 art 5 s 36]

Subd. 8. [Repealed, 1997 c 187 art 5 s 36]

Subd. 9. [Repealed, 1997 c 187 art 5 s 36]

Subd. 10. Previously filed rules; previously exempt agencies. Rules excluded from the Administrative Procedure Act in Minnesota Statutes 1978, section 15.0411, subdivision 2, but included in the rulemaking provisions of the act in Minnesota Statutes 1980, section 15.0411, subdivision 2, have the force and effect of law and shall be published by the revisor of statutes pursuant to section 14.47, to the extent the rules are still in effect, if the rules were:

(1) adopted by an agency; and,

(2) filed with the secretary of state before April 25, 1980.

Subd. 11. Unfiled rules; previously exempt agencies. Rules excluded from the Administrative Procedure Act in Minnesota Statutes 1978, section 15.0411, subdivision 2, but included in the rulemaking provisions of the act in Minnesota Statutes 1980, section 15.0411, subdivision 2, shall have the force and effect of law and be published by the revisor of statutes pursuant to section 14.47, to the extent the rules are still in effect, if:

(1) the rules were adopted by an agency;

(2) the rules were not filed with the secretary of state before April 25, 1980; and,

(3) a copy of the rules which were effective on April 25, 1980, but unfiled with the secretary of state are filed with both the secretary of state and the revisor of statutes before September 1, 1981.

History: 1957 c 806 s 3; 1963 c 822 s 1; 1974 c 344 s 4-7; 1975 c 380 s 3-5; 1977 c 443 s 3; 1980 c 615 s 12,13,51; 1981 c 109 s 1-3; 1981 c 253 s 20; 1Sp1981 c 4 art 4 s 9; 1982 c 424 s 130; 1983 c 138 s 1; 1984 c 640 s 24; 1986 c 386 art 4 s 3; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1991 c 259 s 6; 1995 c 233 art 2 s 56; 2001 c 106 s 18



Section 14.381 — UNADOPTED RULES.

Subdivision 1. Petition. (a) A person may petition the Office of Administrative Hearings seeking an order of an administrative law judge determining that an agency is enforcing or attempting to enforce a policy, guideline, bulletin, criterion, manual standard, or similar pronouncement as though it were a duly adopted rule. The petition must be supported by affidavit and must be served upon the agency. The agency shall respond in writing to the petition within ten working days. The administrative law judge may order oral argument on the petition, but only if necessary to a decision.

(b) An agency determination is not considered an unadopted rule when the agency enforces a law or rule by applying the law or rule to specific facts on a case-by-case basis.

Subd. 2. Order. The order of the administrative law judge must direct the agency to cease enforcement of the unadopted rule that is the subject of the petition. The order must be served upon the parties and the Legislative Coordinating Commission by first class mail and must be published by the agency in the State Register. The decision of the administrative law judge may be appealed under sections 14.44 and 14.45.

Subd. 3. Costs. The agency is liable for all Office of Administrative Hearings costs associated with review of the petition. If the administrative law judge rules in favor of the agency, the agency may recover all or a portion of the costs from the petitioner unless the petitioner is entitled to proceed in forma pauperis under section 563.01 or the administrative law judge determines that the petition was brought in good faith and that an assessment of the costs would constitute an undue hardship for the petitioner. If an agency has reason to believe it will prevail in the consideration of a petition, and that an effort to recover costs from the petitioner will be unsuccessful, it may request the chief administrative law judge to require the petitioner to provide bond or a deposit to the agency in an amount the chief administrative law judge estimates will be the cost to the Office of Administrative Hearings to review the petition.

History: 2001 c 179 s 8



Section 14.385 — EFFECT OF NONPUBLICATION OF EXEMPT RULES.

No rule, as defined in section 14.02, subdivision 4, which is exempt from the rulemaking provisions of this chapter has the force and effect of law as of January 1, 1985, unless prior to that date it has been submitted to the revisor for publication in Minnesota Rules.

The revisor has the same editorial powers over these rules as the revisor has over nonexempt rules.

History: 1984 c 640 s 25



Section 14.386 — PROCEDURE FOR ADOPTING EXEMPT RULES; DURATION.

(a) A rule adopted, amended, or repealed by an agency, under a statute enacted after January 1, 1997, authorizing or requiring rules to be adopted but excluded from the rulemaking provisions of chapter 14 or from the definition of a rule, has the force and effect of law only if:

(1) the revisor of statutes approves the form of the rule by certificate;

(2) the person authorized to adopt the rule on behalf of the agency signs an order adopting the rule;

(3) the Office of Administrative Hearings approves the rule as to its legality within 14 days after the agency submits it for approval and files four paper copies or an electronic copy of the adopted rule with the revisor's certificate in the Office of the Secretary of State; and

(4) a copy is published by the agency in the State Register.

The secretary of state shall forward one copy of the rule to the governor.

A statute enacted after January 1, 1997, authorizing or requiring rules to be adopted but excluded from the rulemaking provisions of chapter 14 or from the definition of a rule does not excuse compliance with this section unless it makes specific reference to this section.

(b) A rule adopted under this section is effective for a period of two years from the date of publication of the rule in the State Register. The authority for the rule expires at the end of this two-year period.

(c) The chief administrative law judge shall adopt rules relating to the rule approval duties imposed by this section and section 14.388, including rules establishing standards for review.

(d) This section does not apply to:

(1) any group or rule listed in section 14.03, subdivisions 1 and 3, except as otherwise provided by law;

(2) game and fish rules of the commissioner of natural resources adopted under section 84.027, subdivision 13, or sections 97A.0451 to 97A.0459;

(3) experimental and special management waters designated by the commissioner of natural resources under sections 97C.001 and 97C.005;

(4) game refuges designated by the commissioner of natural resources under section 97A.085; or

(5) transaction fees established by the commissioner of natural resources for electronic or telephone sales of licenses, stamps, permits, registrations, or transfers under section 84.027, subdivision 15, paragraph (a), clause (3).

(e) If a statute provides that a rule is exempt from chapter 14, and section 14.386 does not apply to the rule, the rule has the force of law unless the context of the statute delegating the rulemaking authority makes clear that the rule does not have force of law.

History: 1995 c 233 art 2 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 410 s 1; 1997 c 187 art 5 s 4; 1999 c 129 s 4; 1999 c 231 s 19; 2001 c 106 s 19; 2015 c 63 s 6



Section 14.388 — GOOD CAUSE EXEMPTION.

Subdivision 1. Requirements. If an agency for good cause finds that the rulemaking provisions of this chapter are unnecessary, impracticable, or contrary to the public interest when adopting, amending, or repealing a rule to:

(1) address a serious and immediate threat to the public health, safety, or welfare;

(2) comply with a court order or a requirement in federal law in a manner that does not allow for compliance with sections 14.14 to 14.28;

(3) incorporate specific changes set forth in applicable statutes when no interpretation of law is required; or

(4) make changes that do not alter the sense, meaning, or effect of a rule,

the agency may adopt, amend, or repeal the rule after satisfying the requirements of subdivision 2 and section 14.386, paragraph (a), clauses (1) to (4). The agency shall incorporate its findings and a brief statement of its supporting reasons in its order adopting, amending, or repealing the rule.

After considering the agency's statement and any comments received, the Office of Administrative Hearings shall determine whether the agency has provided adequate justification for its use of this section.

Rules adopted, amended, or repealed under clauses (1) and (2) are effective for a period of two years from the date of publication of the rule in the State Register.

Rules adopted, amended, or repealed under clause (3) or (4) are effective upon publication in the State Register.

Subd. 2. Notice. An agency proposing to adopt, amend, or repeal a rule under this section must give electronic notice of its intent in accordance with section 16E.07, subdivision 3, and notice by United States mail or electronic mail to persons who have registered their names with the agency under section 14.14, subdivision 1a. The notice must be given no later than the date the agency submits the proposed rule to the Office of Administrative Hearings for review of its legality and must include:

(1) the proposed rule, amendment, or repeal;

(2) an explanation of why the rule meets the requirements of the good cause exemption under subdivision 1; and

(3) a statement that interested parties have five business days after the date of the notice to submit comments to the Office of Administrative Hearings.

Subd. 3. Review by chief judge. If a rule has been disapproved by an administrative law judge, the agency may ask the chief administrative law judge to review the rule. The agency must give notice of its request for review in accordance with subdivision 2. The notice must be given no later than the date the agency requests review by the chief judge and must include a summary of any information or arguments the agency intends to submit to the chief judge that were not submitted to the judge who disapproved the rule.

Subd. 4. Costs. The costs of any proceeding conducted by the Office of Administrative Hearings in accordance with this section must be paid by the agency seeking to adopt, amend, or repeal a rule under this section.

History: 1995 c 233 art 2 s 29; 2001 c 106 s 20; 2003 c 2 art 1 s 4; 1Sp2003 c 6 s 1



Section 14.389 — EXPEDITED PROCESS.

Subdivision 1. Application. This section applies when a law requiring or authorizing rules to be adopted states that this section must or may be used to adopt the rules. When a law refers to this section, the process in this section is the only process an agency must follow for its rules to have the force and effect of law. Sections 14.19 and 14.366 apply to rules adopted under this section.

Subd. 2. Notice and comment. The agency must publish notice of the proposed rule in the State Register and must mail the notice by United States mail or electronic mail to persons who have registered with the agency to receive mailed notices. The mailed notice must include either a copy of the proposed rule or a description of the nature and effect of the proposed rule and a statement that a free copy is available from the agency upon request. The notice in the State Register must include the proposed rule or the amended rule in the form required by the revisor under section 14.07, an easily readable and understandable summary of the overall nature and effect of the proposed rule, and a citation to the most specific statutory authority for the rule, including authority for the rule to be adopted under the process in this section. The agency must allow 30 days after publication in the State Register for comment on the rule.

Subd. 3. Adoption. The agency may modify a proposed rule if the modifications do not result in a substantially different rule, as defined in section 14.05, subdivision 2, paragraphs (b) and (c). If the final rule is identical to the rule originally published in the State Register, the agency must publish a notice of adoption in the State Register. If the final rule is different from the rule originally published in the State Register, the agency must publish a copy of the changes in the State Register. The agency must also file a copy of the rule with the governor. The rule is effective upon publication in the State Register.

Subd. 4. Legal review. Before publication of the final rule in the State Register, the agency must submit the rule to an administrative law judge in the Office of Administrative Hearings. The administrative law judge shall within 14 days approve or disapprove the rule as to its legality and its form to the extent the form relates to legality.

Subd. 5. Option. A law authorizing or requiring rules to be adopted under this section may refer specifically to this subdivision. If the law contains a specific reference to this subdivision, as opposed to a general reference to this section:

(1) the notice required in subdivision 2 must include a statement that a public hearing will be held if 100 or more people request a hearing. The request must be in the manner specified in section 14.25; and

(2) if 100 or more people submit a written request for a public hearing, the agency may adopt the rule only after complying with all of the requirements of chapter 14 for rules adopted after a public hearing.

History: 1997 c 187 art 5 s 5; 1999 c 129 s 5; 2001 c 106 s 21; 2009 c 71 s 4



Section 14.3895 — PROCESS FOR REPEALING OBSOLETE RULES.

Subdivision 1. Application. An agency may use this section to repeal rules identified in the agency's annual obsolete rules report under section 14.05, subdivision 5, unless a law specifically requires another process or unless 25 requests are received under subdivision 4. Sections 14.19, 14.20, 14.365, and 14.366 apply to rules repealed under this section.

Subd. 2. Notice plan; prior approval. The agency shall draft a notice plan under which the agency will make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule repeal by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. Before publishing the notice in the State Register and implementing the notice plan, the agency shall obtain prior approval of the notice plan by the chief administrative law judge.

Subd. 3. Notice and comment. The agency shall publish notice of the proposed rule repeal in the State Register. The agency shall also mail the notice by United States mail or electronic mail to persons who have registered with the agency to receive mailed notices and to the chairs and ranking minority party members of the legislative policy and budget committees with jurisdiction over the subject matter of the proposed rule repeal. The agency shall also give notice according to the notice plan approved under subdivision 2. The mailed notice must include either a copy of the rule proposed for repeal or a description of the nature and effect of the proposed rule repeal and a statement that a free copy is available from the agency upon request. The notice must include a statement that, if 25 or more people submit a written request, the agency will have to meet the requirements of sections 14.131 to 14.20 for rules adopted after a hearing or the requirements of sections 14.22 to 14.28 for rules adopted without a hearing, including the preparation of a statement of need and reasonableness and the opportunity for a hearing. The agency shall allow 60 days after publication in the State Register for comment on the proposed rule repeal.

Subd. 4. Requests. If 25 or more people submit a written request, the agency may repeal the rule only after complying with sections 14.131 to 14.20 or the requirements of sections 14.22 to 14.28. The requests must be in the manner specified in section 14.25.

Subd. 5. Adoption. If the final repeal is identical to the action originally published in the State Register, the agency shall publish a notice of repealers in the State Register. If the final action is different from the action originally published in the State Register, the agency shall publish a copy of the changes in the State Register. The agency shall also file a copy of the repealed rule with the governor. The repeal is effective after it has been subjected to all requirements described in this section or sections 14.131 to 14.20 or 14.22 to 14.28 and five working days after the notice of repeal is published in the State Register unless a later date is required by law or specified in the rule repeal proposal.

Subd. 6. Legal review. Before publication of the final rule in the State Register, the agency shall submit the rule to the chief administrative law judge in the Office of Administrative Hearings. The chief administrative law judge shall within 14 days approve or disapprove the rule as to its legality and its form to the extent the form relates to legality.

History: 2001 c 179 s 9; 2009 c 71 s 5



Section 14.44 — DETERMINATION OF VALIDITY OF RULE.

The validity of any rule may be determined upon the petition for a declaratory judgment thereon, addressed to the Court of Appeals, when it appears that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair the legal rights or privileges of the petitioner. The agency shall be made a party to the proceeding. The declaratory judgment may be rendered whether or not the petitioner has first requested the agency to pass upon the validity of the rule in question, and whether or not the agency has commenced an action against the petitioner to enforce the rule.

History: 1957 c 806 s 6; 1982 c 424 s 130; 1984 c 640 s 26



Section 14.45 — RULE DECLARED INVALID.

In proceedings under section 14.44, the court shall declare the rule invalid if it finds that it violates constitutional provisions or exceeds the statutory authority of the agency or was adopted without compliance with statutory rulemaking procedures. Any party to proceedings under section 14.44, including the agency, may appeal an adverse decision of the Court of Appeals to the Supreme Court as in other civil cases.

History: 1957 c 806 s 7; 1977 c 443 s 4; 1982 c 424 s 130; 1983 c 247 s 7; 1984 c 640 s 27



Section 14.46 — PUBLICATION IN STATE REGISTER.

Subdivision 1. Contents. The commissioner of administration shall publish a State Register containing all notices for hearings concerning rules, giving time, place and purpose of the hearing and the full text of the action being proposed. Further, the register shall contain all rules, amendments, suspensions, or repeals thereof, pursuant to the provisions of this chapter. The commissioner shall further publish any executive order issued by the governor which shall become effective 15 days after publication except as provided in section 4.035, subdivision 2. The commissioner shall further publish any official notices in the register which a state agency requests to be published. Such notices shall include, but shall not be limited to, the date on which a new agency becomes operational, the assumption of a new function by an existing state agency, or the appointment of commissioners. The commissioner may prescribe the form, excluding the form of the rules, and manner in which agencies submit any material for publication in the State Register and may withhold publication of any material not submitted according to the form or procedures prescribed.

The commissioner of administration may organize and distribute the contents of the register according to such categories as will provide economic publication and distribution and will offer easy access to information by any interested party.

Subd. 2. Form and manner. The commissioner of administration shall publish the State Register whenever necessary, except that no material properly submitted for publication shall remain unpublished for more than ten working days.

The State Register shall have a distinct and permanent masthead with the title "State Register" and the words "state of Minnesota" prominently displayed. All issues of the State Register shall be numbered and dated.

To the extent that editing, composition, printing, distribution or other work on the State Register cannot be performed in the Department of Administration, or it is uneconomical to do so, the commissioner shall obtain competitive bids and enter into contracts to have the services performed by the lowest responsible bidder. The duration of any contracts shall not exceed the end of the state's fiscal biennium.

Subd. 3. Submission of items for publication. Any state agency which desires to publish a notice of hearing, rule or change thereof shall submit a copy of the entire document, including dates when adopted, and filed with the secretary of state, to the commissioner of administration in addition to any other copies which may be required to be filed with the commissioner by other law.

The revisor of statutes shall provide assistance to the commissioner if requested. Alternatively, the commissioner may designate a contract compositor to whom the assistance is to be supplied. The assistance, in either case, shall consist of furnishing a machine readable computer tape, or similar services, for rules which are available in the revisor's computer database and for which a written copy has been submitted by an agency to the commissioner for publication in the State Register.

Subd. 4. Cost; distribution. When an agency properly submits a rule, proposed rule, notice, or other material to the commissioner of administration, the commissioner must then be accountable for the publication of the same in the State Register. The commissioner of administration must require each agency which requests the publication of rules, proposed rules, notices, or other material in the State Register to pay its proportionate cost of the State Register unless other funds are provided and are sufficient to cover the cost of the State Register.

The State Register must be offered for public sale at a location centrally located as determined by the commissioner of administration and at a price as the commissioner of administration determines. The commissioner of administration must further provide for the mailing of the State Register to any person, agency, or organization if so requested, provided that reasonable costs are borne by the requesting party. The supply and expense appropriation to any state agency is deemed to include funds to purchase the State Register. Ten copies of each issue of the State Register, however, must be provided without cost to the Legislative Reference Library and ten copies to the State Law Library. One copy must be provided without cost to a public library in each county seat in the state or, if there is no public library in a county seat, to a public library in the county as designated by the county board. The commissioner must advise the recipient libraries of the significance and content of the State Register and encourage efforts to promote its usage.

The commissioner must make an electronic version of the State Register available on the Internet free of charge through the North Star information service.

Subd. 5. Publication account. A State Register publication account is created in the state treasury. All receipts from the sale of the State Register shall be deposited in the account. All funds in the State Register publication account in the state treasury are appropriated annually to the commissioner of administration to carry out the provisions of subdivisions 1 to 4.

History: 1974 c 344 s 8; 1975 c 380 s 12-15; 1977 c 305 s 3,4; 1977 c 323 s 1; 1977 c 443 s 7; 1980 c 615 s 25,52-54; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1998 c 366 s 18



Section 14.47 — PUBLICATION IN COMPILED FORM.

Subdivision 1. Plan of publication and supplementation. The revisor of statutes shall:

(1) formulate a plan for the compilation of all permanent agency rules and, to the extent practicable, other rules, adopted pursuant to the Administrative Procedure Act or filed pursuant to the provisions of section 14.38, subdivisions 5 to 9 or section 14.386 which were in effect at the time the rules were filed or subdivision 11, including their order, classification, arrangement, form, and indexing, and any appropriate tables, annotations, cross-references, citations to applicable statutes, explanatory notes, and other appropriate material to facilitate use of the rules by the public, and for the compilation's composition, printing, binding, and distribution;

(2) publish the compilation of permanent agency rules and, if practicable, other rules, adopted pursuant to the Administrative Procedure Act or filed pursuant to the provisions of section 14.38, subdivisions 5 to 9 or section 14.386 which were in effect at the time the rules were filed or subdivision 11, which shall be called "Minnesota Rules";

(3) periodically either publish a supplement or a new compilation, which includes all rules adopted since the last supplement or compilation was published and removes rules incorporated in prior compilations or supplements which are no longer effective;

(4) include in Minnesota Rules a consolidated list of publications and other documents incorporated by reference into the rules after June 30, 1981, and found conveniently available by the revisor under section 14.07, subdivision 4, indicating where the publications or documents are conveniently available to the public; and

(5) copyright any compilations and or supplements in the name of the state of Minnesota.

Subd. 2. Restrictions on compilation. The revisor of statutes shall not:

(1) alter the sense, meaning, or effect of any rule in the course of compiling or publishing it;

(2) aid an agency in the preparation of any statement concerning the need for or reasonableness of a rule except as provided by section 14.07, subdivision 6;

(3) act as legal counsel for an agency before an administrative law judge except as provided by section 14.07, subdivision 6.

Subd. 3. Source of text of first compilation. In order to ensure that the complete text of rules is included in the first compilation published pursuant to subdivision 1, clause (2), and containing the revisor's certificate, the revisor may use the Minnesota Code of Agency Rules, the State Register, the rule files of the secretary of state, the files of individual agencies, the records of the administrative law judge's office, and the records of the attorney general. The revisor is not required to compare the text of a rule as shown by the other possible source documents with the text of the rule in the secretary of state's file.

If any comparison of documents shows there is a material discrepancy in the text of the rule, the revisor shall include in Minnesota Rules the text in the secretary of state's files unless the discrepancy between the secretary of state's files and any of the other documents is the result of an obvious unintentional omission or clerical error. The text published by the revisor shall correct those omissions and errors. The revisor shall add an appropriate footnote describing the apparent discrepancy in text. Before publication of Minnesota Rules, the revisor shall also notify the agency whose rules are affected, the attorney general, the chief administrative law judge, and the Legislative Coordinating Commission about the omission or error.

If any comparison of documents shows that a rule has been filed with the secretary of state but apparently has not been published in the State Register as required by law the revisor may, unless the attorney general objects, include the rule in Minnesota Rules or omit the rule if the rule was a repeal but shall add an appropriate footnote describing the apparent fault. Before publication of Minnesota Rules, the revisor shall notify the agency whose rules are affected, the attorney general, the chief administrative law judge, and the Legislative Commission to Review Administrative Rules about the apparent lack of publication.

If a comparison of documents shows that a rule as adopted in the State Register has apparently not been filed with the secretary of state, the revisor may not publish the rule in Minnesota Rules unless the attorney general approves the publication. Before publication of Minnesota Rules the revisor shall notify the agency affected, the attorney general, the chief administrative law judge and the Legislative Commission to Review Administrative Rules of the apparent lack of filing of the rule. If the revisor publishes the rule, the revisor shall add an appropriate footnote describing the apparent lack of filing.

Subd. 4. Certification and filing of compilation. The revisor of statutes shall file with the secretary of state one copy of each compilation or supplement which is published. The first compilation shall contain the revisor's certificate that the rules contained in it have been incorporated into the compilation in the manner required by law and that the incorporation is correct. Each copy thereafter shall contain the revisor's certificate that the rules added to the compilation or supplement have been compared to the original rules filed with the secretary of state and are correctly incorporated into the compilation.

Subd. 5. Powers of revisor. (a) In preparing a compilation or supplement, the revisor may:

(1) renumber rules, paragraphs, clauses or other parts of a rule;

(2) combine or divide rules, paragraphs, clauses or other parts of a rule;

(3) rearrange the order of rules, paragraphs, clauses, or other parts of a rule;

(4) move paragraphs, clauses, or other parts of a rule to another rule;

(5) remove redundant language;

(6) make minor punctuation and grammatical changes to facilitate the renumbering, combining, dividing, and rearranging of rules or parts of rules;

(7) change reference numbers to agree with renumbered rules, paragraphs, clauses or other parts of a rule;

(8) change reference numbers to agree with renumbered statutes or parts of statutes;

(9) substitute the proper rule, paragraph, clause, or other part of a rule for the term "this rule," "the preceding rule" and the like;

(10) substitute numbers for written words and written words for numbers;

(11) substitute the term "rule" for the term "regulation" when "regulation" refers to a Minnesota rule;

(12) substitute the date on which the rule becomes effective for the words "the effective date of this rule," and the like;

(13) change capitalization, punctuation, and forms of citation for the purpose of uniformity;

(14) convert citations of Laws of Minnesota to citations of Minnesota Statutes;

(15) correct manifest clerical or typographical errors;

(16) correct all misspelled words;

(17) correct manifest grammatical and punctuation errors;

(18) replace gender specific words with gender neutral words and, if necessary, recast sentences containing gender specific words; and

(19) make other editorial changes to ensure the accuracy and utility of the compilation or supplement.

(b) The revisor shall provide headnotes as catch words to rules and, if appropriate, to paragraphs, clauses, or other parts of a rule. The headnotes are not part of the rule even if included with the rule when adopted. The revisor shall change headnotes to clearly indicate the subject matter of the rules. "Headnote" means any text functioning as catch words to the substance of text and not itself communicating the substantive content of the rule.

Subd. 6. Omission of text. (a) For purposes of any compilation or publication of the rules, the revisor, unless the attorney general objects, may omit any extraneous descriptive or informative text that is not an operative portion of the rule. The revisor may also omit effective date provisions, statements that a rule is repealed, prefaces, appendices, guidelines, organizational descriptions, explanations of federal or state law, and similar material. The revisor shall consult with the agency, the attorney general, the Legislative Coordinating Commission, and the chief administrative law judge before omitting text from publication.

(b) For the purposes of any compilation or publication of the rules, the revisor, unless the attorney general objects, may omit any rules that, by their own terms, are no longer effective or have been repealed directly by the agency, repealed by the legislature, or declared unconstitutional or otherwise void by a court of last resort. The revisor shall consult the agency involved, the attorney general, the chief administrative law judge, and the Legislative Coordinating Commission before omitting a rule from publication.

Subd. 7. Equipment used by revisor. Insofar as economically feasible, the revisor shall utilize the same equipment, computer assistance and procedures for drafting agency rules and publishing compilations and supplements as for preparing bill drafts and statutory publications.

Subd. 8. Sales and distribution of compilation. Any compilation, reissue, or supplement published by the revisor shall be sold by the revisor for a reasonable fee and its proceeds deposited in the general fund. An agency shall purchase from the revisor the number of copies of the compilation or supplement needed by the agency. The revisor shall provide without charge copies of each edition of any compilation, reissue, or supplement to the persons or bodies listed in this subdivision. Those copies must be marked with the words "State Copy" and kept for the use of the office. The revisor shall distribute:

(a) 25 copies to the Office of the Attorney General;

(b) two copies to the leader of each caucus in the house of representatives and the senate, two copies to the Legislative Reference Library, and one copy each to the House of Representatives Research Department and the Office of Senate Counsel and Research;

(c) three copies to the revisor of statutes for transmission to the Library of Congress for copyright and depository purposes;

(d) 150 copies to the State Law Library;

(e) ten copies to the law school of the University of Minnesota;

(f) one copy of any compilation or supplement to each county library maintained pursuant to section 134.12 upon its request, except in counties containing cities of the first class. If a county has not established a county library pursuant to section 134.12, the copy will be provided to any public library in the county upon its request; and

(g) three copies to the Office of Administrative Hearings.

Subd. 9. Contracting for publication of Minnesota Rules. Notwithstanding any provision of law to the contrary, the revisor of statutes may obtain competitive bids from and enter into contracts with the lowest responsible bidder for compiling, editing, indexing, composition, printing, binding, distribution, or other services, if the work either cannot be performed by the revisor or it is uneconomical for the revisor to do so.

History: 1980 c 615 s 57,58; 1981 c 253 s 37-46; 1982 c 424 s 130; 1983 c 210 s 15-17; 1984 c 640 s 32; 1985 c 248 s 5; 1985 c 265 art 13 s 1; 1Sp1985 c 13 s 85; 1988 c 686 art 5 s 7; 1991 c 199 art 1 s 2; 1996 c 305 art 2 s 1; 1997 c 98 s 16; 1997 c 187 art 5 s 6; 1997 c 202 art 2 s 8; 1998 c 254 art 1 s 4; 2005 c 16 s 1



Section 14.48 — OFFICE OF ADMINISTRATIVE HEARINGS.

Subdivision 1. Creation. A state Office of Administrative Hearings is created.

Subd. 2. Chief administrative law judge. The office shall be under the direction of a chief administrative law judge who shall be learned in the law and appointed by the governor, with the advice and consent of the senate, for a term ending on June 30 of the sixth calendar year after appointment. Senate confirmation of the chief administrative law judge shall be as provided by section 15.066. The chief administrative law judge may hear cases and shall appoint additional administrative law judges and compensation judges to serve in the office as necessary to fulfill the duties of the Office of Administrative Hearings. The chief administrative law judge may delegate to a subordinate employee the exercise of a specified statutory power or duty as deemed advisable, subject to the control of the chief administrative law judge. Every delegation must be by written order filed with the secretary of state. The chief administrative law judge is subject to the provisions of the Minnesota Constitution, article VI, section 6, the jurisdiction of the Board on Judicial Standards, and the provisions of the Code of Judicial Conduct.

Subd. 3. Administrative law judges and compensation judges. (a) All administrative law judges and compensation judges shall be in the classified service except that the chief administrative law judge shall be in the unclassified service, but may be removed only for cause.

(b) All administrative law judges and workers' compensation judges must be learned in the law and must be free of any political or economic association that would impair their ability to function in a fair and impartial manner. Administrative law judges shall have demonstrated knowledge of administrative procedures and workers' compensation judges shall have demonstrated knowledge of workers' compensation laws.

(c) Only compensation judges shall conduct administrative conferences, hearings, or other workers' compensation proceedings within the jurisdiction of the Office of Administrative Hearings under chapter 176, unless the proceeding is required to be conducted under chapter 14. Conducting hearings in the administrative law area does not affect a workers' compensation judge's job class established pursuant to section 43A.07 or seniority within that job class. The chief administrative law judge shall annually notify the Department of Management and Budget of the amount of credit payable to the workers' compensation special fund for time spent by workers' compensation judges on noncompensation proceedings.

(d) Administrative law judges and compensation judges are subject to the provisions of the Code of Judicial Conduct. Administrative law and compensation judges may, however, serve as a member of a governmental board when so directed by the legislature. The chief administrative law judge shall provide training to administrative law and compensation judges about the requirements of the code and shall apply the provisions of the code to their actions. Only administrative law judges serving as temporary judges under a written contract are considered to be part-time judges for purposes of the code. Reports required to be filed by the code must be filed with the chief administrative law judge. The chief administrative law judge shall apply the provisions of the Code of Judicial Conduct, to the extent applicable, to the other administrative law and compensation judges in a manner consistent with interpretations made by the Board on Judicial Standards. The chief administrative law judge shall follow the procedural requirements of the commissioner's plan for state employees if any adverse personnel action is taken based in whole or in part as a violation of the Code of Judicial Conduct.

(e) In addition to other duties provided by law, workers' compensation and administrative law judges may mediate, arbitrate, or take other appropriate action on matters referred to the Office of Administrative Hearings by any member of the federal or state judicial branch or by the Workers' Compensation Court of Appeals.

Subd. 4. Retired judges. The chief administrative law judge may appoint a retired administrative law judge or compensation judge to hear any proceeding that is properly assignable to an administrative law judge or compensation judge. When a retired administrative law judge or compensation judge undertakes this service, the retired judge shall receive pay and expenses in the amount payable to temporary administrative law judges or compensation judges serving under section 14.49.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1983 c 305 s 5; 1984 c 640 s 32; 1Sp1985 c 13 s 86; 1986 c 444; 1987 c 332 s 1; 1995 c 233 art 2 s 30; 2000 c 355 s 1; 1Sp2003 c 1 art 2 s 30; 2009 c 101 art 2 s 109; 2011 c 89 s 1,2; 2012 c 224 s 1



Section 14.49 — TEMPORARY ADMINISTRATIVE LAW JUDGES.

When regularly appointed administrative law judges are not available, the chief administrative law judge may contract with qualified individuals to serve as administrative law judges. Such temporary administrative law judges shall not be employees of the state. Compensation judges must be employees of the state, except in the following instances: (1) when all available regularly appointed compensation judges are disqualified from a specific case under the Code of Judicial Conduct, the chief administrative law judge may contract with a workers' compensation attorney or former workers' compensation judge to serve as a compensation judge for that case; and (2) when regularly appointed workers' compensation judges are not available to hear pending cases on a timely basis, the chief administrative law judge may contract with a retired workers' compensation judge, formerly an employee of the state, to serve as a workers' compensation judge.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 2011 c 89 s 3; 2015 c 26 s 1



Section 14.50 — HEARINGS BEFORE ADMINISTRATIVE LAW JUDGE.

All hearings of state agencies required to be conducted under this chapter shall be conducted by an administrative law judge assigned by the chief administrative law judge or by a workers' compensation judge assigned by the chief administrative law judge as provided in section 14.48. All hearings required to be conducted under chapter 176 shall be conducted by a compensation judge assigned by the chief administrative law judge. In assigning administrative law judges or compensation judges to conduct hearings under this chapter, the chief administrative law judge shall attempt to utilize personnel having expertise in the subject to be dealt with in the hearing. It shall be the duty of the judge to: (1) advise an agency as to the location at which and time during which a hearing should be held so as to allow for participation by all affected interests; (2) conduct only hearings for which proper notice has been given; (3) see to it that all hearings are conducted in a fair and impartial manner. Except in the case of workers' compensation hearings involving claims for compensation it shall also be the duty of the judge to make a report on each proposed agency action in which the administrative law judge functioned in an official capacity, stating findings of fact and conclusions and recommendations, taking notice of the degree to which the agency has (i) documented its statutory authority to take the proposed action, (ii) fulfilled all relevant procedural requirements of law or rule, and (iii) in rulemaking proceedings, demonstrated the need for and reasonableness of its proposed action with an affirmative presentation of facts.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 2000 c 355 s 2; 2005 c 16 s 2; 2011 c 89 s 4



Section 14.51 — PROCEDURAL RULES.

The chief administrative law judge shall adopt rules to govern: (1) the procedural conduct of all hearings, relating to both rule adoption, amendment, suspension or repeal hearings, contested case hearings, and workers' compensation hearings, and to govern the conduct of voluntary mediation sessions for rulemaking and contested cases other than those within the jurisdiction of the Bureau of Mediation Services; and (2) the review of rules adopted without a public hearing. The chief administrative law judge may adopt rules to govern the procedural conduct of other hearings conducted by the Office of Administrative Hearings. The procedural rules shall be binding upon all agencies and shall supersede any other agency procedural rules with which they may be in conflict. The procedural rules shall include in addition to normal procedural matters provisions relating to the procedure to be followed when the proposed final rule of an agency is substantially different, as determined under section 14.05, subdivision 2, from that which was proposed. The procedural rules shall establish a procedure whereby the proposed final rule of an agency shall be reviewed by the chief administrative law judge on the issue of whether the proposed final rule of the agency is substantially different than that which was proposed or failure of the agency to meet the requirements of chapter 14. The rules must also provide: (1) an expedited procedure, consistent with section 14.001, clauses (1) to (5), for the adoption of substantially different rules by agencies; and (2) a procedure to allow an agency to receive prior binding approval of its plan regarding the additional notice contemplated under sections 14.101, 14.131, 14.14, 14.22, and 14.23. Upon the chief administrative law judge's own initiative or upon written request of an interested party, the chief administrative law judge may issue a subpoena for the attendance of a witness or the production of books, papers, records or other documents as are material to any matter being heard by the Office of Administrative Hearings. The subpoenas shall be enforceable through the district court in the district in which the subpoena is issued.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1Sp1985 c 13 s 87; 1986 c 444; 1987 c 384 art 2 s 1; 1995 c 233 art 2 s 31; 2005 c 16 s 3



Section 14.52 — COURT REPORTERS; AUDIO RECORDINGS.

The Office of Administrative Hearings may maintain a court reporter system and in addition to or in lieu thereof may contract with nongovernmental sources for court reporter services. The court reporters may additionally be utilized as the chief administrative law judge directs. Unless the chief administrative law judge determines that the use of a court reporter is more appropriate, an audio magnetic recording device shall be used to keep a record at any hearing which takes place under this chapter. In all cases, the chief administrative law judge shall use audio magnetic recording devices to keep the record of hearings except when there are more than two primary parties in a case and the chief administrative law judge determines that the use of a court reporter is more appropriate. If the chief administrative law judge determines that the use of a court reporter is more appropriate, the cost of the court reporter shall be paid by the state. If the chief administrative law judge determines that the use of an audio magnetic recording device is more appropriate in a hearing, any party to that hearing may provide a court reporter at the party's expense. Court reporters provided by a party shall be selected from the chief administrative law judge's list of nongovernmental sources.

The fee charged by a court reporter to a party shall not exceed the fee which would be charged to the state pursuant to the court reporter's contract with the state.

Court reporters serving in the court reporter system of the Office of Administrative Hearings shall be in the classified service. Notwithstanding the provisions of section 15.17, subdivision 4, copies of transcriptions of hearings conducted pursuant to sections 14.48 to 14.56 may be obtained only through the Office of Administrative Hearings.

The departmental and classification seniority of an individual who was employed as a court reporter in state service prior to appointment as a court reporter in the Office of Administrative Hearings pursuant to Laws 1975, chapter 380, section 16, shall carry forward and be credited to the individual's employment with the Office of Administrative Hearings.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 3Sp1981 c 2 art 1 s 10; 1982 c 424 s 130; 1982 c 568 s 11; 1983 c 210 s 18; 1984 c 640 s 32; 1986 c 444



Section 14.53 — COSTS ASSESSED.

Except as otherwise specifically provided by statute, the chief administrative law judge, in consultation with the commissioner of management and budget, shall assess agencies the cost of services rendered to them. All agencies shall include in their budgets provisions for such assessments.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 2005 c 16 s 4; 2009 c 101 art 2 s 109



Section 14.54 — ADMINISTRATIVE HEARINGS ACCOUNT.

A state Office of Administrative Hearings account is hereby created in the state treasury. All receipts from services rendered by the state Office of Administrative Hearings shall be deposited in the account, and all funds in the account shall be annually appropriated to the state Office of Administrative Hearings for carrying out the duties specified in sections 14.48 to 14.56.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130



Section 14.55 — CONTRACTS WITH POLITICAL SUBDIVISIONS.

The chief administrative law judge may enter into contracts with political subdivisions of the state and such political subdivisions of the state may contract with the chief administrative law judge for the purpose of providing administrative law judges and reporters for administrative proceedings or informal dispute resolution. The contract may define the scope of the administrative law judge's duties, which may include the preparation of findings, conclusions, or a recommendation for action by the political subdivision. For such services there shall be an assessment in the manner provided in section 14.53.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1Sp1985 c 13 s 88



Section 14.56 — EMPLOYEES TRANSFERRED.

In consultation and agreement with the chief administrative law judge, the commissioner of administration shall pursuant to authority given in section 16B.37, transfer from state agencies, such employees as the commissioner deems necessary to the state Office of Administrative Hearings. Such action shall include the transfer of any state employee currently employed as an administrative law judge, if the employee qualifies under sections 14.48 to 14.56.

History: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 544 s 89; 1984 c 640 s 32; 1986 c 444



Section 14.57 — INITIATION; DECISION; AGREEMENT TO ARBITRATE.

(a) An agency shall initiate a contested case proceeding when one is required by law. Unless otherwise provided by law, an agency shall decide a contested case only in accordance with the contested case procedures of the Administrative Procedure Act. Upon initiation of a contested case proceeding, an agency may, by order, provide that the report or order of the administrative law judge constitutes the final decision in the case.

(b) As an alternative to initiating or continuing with a contested case proceeding, the parties, subsequent to agency approval, may enter into a written agreement to submit the issues raised to arbitration by an administrative law judge according to sections 572B.01 to 572B.31.

History: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130; 2002 c 251 s 1; 2013 c 125 art 1 s 6



Section 14.58 — NOTICE AND HEARING.

In any contested case all parties shall be afforded an opportunity for hearing after reasonable notice. The notice shall state the time, place and issues involved, but if, by reason of the nature of the case, the issues cannot be fully stated in advance of the hearing, or if subsequent amendment of the issues is necessary, they shall be fully stated as soon as practicable, and opportunity shall be afforded all parties to present evidence and argument with respect thereto. Prior to assignment of a case to an administrative law judge as provided by sections 14.48 to 14.56, all papers shall be filed with the agency. Subsequent to assignment of the case, the agency shall certify the official record to the Office of Administrative Hearings, and thereafter, all papers shall be filed with that office. The agency and any other party to a contested case may file all necessary notices, documents, and other necessary information with the Office of Administrative Hearings by any reliable method of electronic transmission in the manner approved by that office. The Office of Administrative Hearings shall maintain the official record which shall include subsequent filings, testimony and exhibits. All filings are deemed effective upon receipt. The record shall contain a written transcript of the hearing only if preparation of a transcript is requested by the agency, a party, or the chief administrative law judge. The agency or party requesting a transcript shall bear the cost of preparation. When the chief administrative law judge requests preparation of the transcript, the agency shall bear the cost of preparation. Upon issuance of the administrative law judge's report, the official record shall be certified to the agency.

History: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130; 1984 c 640 s 32; 2015 c 63 s 7



Section 14.59 — INFORMAL DISPOSITION.

Informal disposition may also be made of any contested case by arbitration, stipulation, agreed settlement, consent order or default.

History: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130; 2002 c 251 s 2



Section 14.60 — EVIDENCE IN CONTESTED CASE HEARINGS.

Subdivision 1. Admissibility. In contested cases agencies may admit and give probative effect to evidence which possesses probative value commonly accepted by reasonable prudent persons in the conduct of their affairs. They shall give effect to the rules of privilege recognized by law. They may exclude incompetent, irrelevant, immaterial and repetitious evidence.

Subd. 2. Made part of record. All evidence, including records and documents containing information classified by law as not public, in the possession of the agency of which it desires to avail itself or which is offered into evidence by a party to a contested case proceeding, shall be made a part of the hearing record of the case. No factual information or evidence shall be considered in the determination of the case unless it is part of the record. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. When the hearing record contains information which is not public, the administrative law judge or the agency may conduct a closed hearing to discuss the information, issue necessary protective orders, and seal all or part of the hearing record.

Subd. 3. Cross-examination of witnesses. Every party or agency shall have the right of cross-examination of witnesses who testify, and shall have the right to submit rebuttal evidence.

Subd. 4. Official notice. Agencies may take notice of judicially cognizable facts and in addition may take notice of general, technical, or scientific facts within their specialized knowledge. Parties shall be notified in writing either before or during hearing, or by reference in preliminary reports or otherwise, or by oral statement in the record, of the material so noticed, and they shall be afforded an opportunity to contest the facts so noticed. Agencies may utilize their experience, technical competence, and specialized knowledge in the evaluation of the evidence in the hearing record.

History: 1957 c 806 s 9; 1980 c 615 s 15-17; 1982 c 424 s 130; 1984 c 640 s 32



Section 14.61 — FINAL DECISION IN CONTESTED CASE.

Subdivision 1. Filing of exceptions. In all contested cases the decision of the officials of the agency who are to render the final decision shall not be made until the report of the administrative law judge as required by sections 14.48 to 14.56, has been made available to parties to the proceeding for at least ten days and an opportunity has been afforded to each party adversely affected to file exceptions and present argument to a majority of the officials who are to render the decision. This section does not apply to a contested case under which the report or order of the administrative law judge constitutes the final decision in the case.

Subd. 2. Closure of record. In all contested cases where officials of the agency render the final decision, the contested case record must close upon the filing of any exceptions to the report and presentation of argument under subdivision 1 or upon expiration of the deadline for doing so. The agency shall notify the parties and the presiding administrative law judge of the date when the hearing record closed. In all contested cases where the report or order of the administrative law judge constitutes the final decision in the case, the hearing record must close as ordered in writing by the presiding administrative law judge.

History: 1957 c 806 s 10; 1975 c 380 s 7; 1982 c 424 s 130; 1984 c 640 s 32; 1995 c 264 art 9 s 1; 2002 c 251 s 3



Section 14.62 — DECISIONS, ORDERS.

Subdivision 1. Writing required. Every decision and order rendered by an agency in a contested case shall be in writing, shall be based on the record and shall include the agency's findings of fact and conclusions on all material issues. A decision or order that rejects or modifies a finding of fact, conclusion, or recommendation contained in the report of the administrative law judge required under sections 14.48 to 14.56, must include the reasons for each rejection or modification. A copy of the decision and order shall be served upon each party or the party's representative and the administrative law judge by first class mail.

Subd. 2. [Repealed, 2002 c 251 s 7]

Subd. 2a. Administrative law judge decision final; exception. Unless otherwise provided by law, the report or order of the administrative law judge constitutes the final decision in the case unless the agency modifies or rejects it under subdivision 1 within 90 days after the record of the proceeding closes under section 14.61. When the agency fails to act within 90 days on a licensing case, the agency must return the record of the proceeding to the administrative law judge for consideration of disciplinary action. In all contested cases where the report or order of the administrative law judge constitutes the final decision in the case, the administrative law judge shall issue findings of fact, conclusions, and an order within 90 days after the hearing record closes under section 14.61. Upon a showing of good cause by a party or the agency, the chief administrative law judge may order a reasonable extension of either of the two 90-day deadlines specified in this subdivision.

Subd. 3. Award of fees and other expenses. Fees and expenses must be awarded as provided in sections 15.471 to 15.474.

Subd. 4. Applicability. This section does not apply to a contested case under which the report or order of the administrative law judge constitutes the final decision in the case.

History: 1957 c 806 s 11; 1980 c 615 s 18; 1982 c 424 s 130; 1983 c 247 s 8; 1984 c 640 s 32; 1986 c 377 s 6; 1986 c 444; 1995 c 264 art 9 s 2; 1997 c 7 art 2 s 68; 2002 c 251 s 4,5; 2005 c 16 s 5



Section 14.63 — APPLICATION.

Any person aggrieved by a final decision in a contested case is entitled to judicial review of the decision under the provisions of sections 14.63 to 14.68, but nothing in sections 14.63 to 14.68 shall be deemed to prevent resort to other means of review, redress, relief, or trial de novo provided by law. A petition for a writ of certiorari by an aggrieved person for judicial review under sections 14.63 to 14.68 must be filed with the Court of Appeals and served on all parties to the contested case not more than 30 days after the party receives the final decision and order of the agency. Sections 572B.01 to 572B.31 govern judicial review of arbitration awards entered under section 14.57.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 9; 2002 c 251 s 6; 2013 c 56 s 1; 2013 c 125 art 1 s 7



Section 14.64 — PETITION; SERVICE.

Proceedings for review under sections 14.63 to 14.68 shall be instituted by serving a petition for a writ of certiorari personally or by certified mail upon the agency and by promptly filing the proof of service in the Office of the Clerk of the Appellate Courts and the matter shall proceed in the manner provided by the Rules of Civil Appellate Procedure.

If a request for reconsideration is made within ten days after the decision and order of the agency, the 30-day period provided in section 14.63 shall not begin to run until service of the order finally disposing of the application for reconsideration. Nothing herein shall be construed as requiring that an application for reconsideration be filed with and disposed of by the agency as a prerequisite to the institution of a review proceeding under sections 14.63 to 14.68.

Copies of the writ shall be served, personally or by certified mail, upon all parties to the proceeding before the agency in the proceeding in which the order sought to be reviewed was made. For the purpose of service, the agency upon request shall certify to the petitioner the names and addresses of all parties as disclosed by its records. The agency's certification shall be conclusive. The agency and all parties to the proceeding before it shall have the right to participate in the proceedings for review. A copy of the petition shall be provided to the attorney general at the time of service of the parties.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 10



Section 14.65 — STAY OF DECISION; STAY OF OTHER APPEALS.

The filing of the writ of certiorari shall not stay the enforcement of the agency decision; but the agency may do so, or the Court of Appeals may order a stay upon such terms as it deems proper. When review of or an appeal from a final decision is commenced under sections 14.63 to 14.68 in the Court of Appeals, any other later appeal under sections 14.63 to 14.68 from the final decision involving the same subject matter shall be stayed until final decision of the first appeal.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 11



Section 14.66 — TRANSMITTAL OF RECORD.

Within 30 days after service of the writ of certiorari, or within any further time as the court allows, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 12



Section 14.67 — NEW EVIDENCE, HEARING BY AGENCY.

If, before the date set for hearing, application is made to the Court of Appeals for leave to present additional evidence on the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and decision by reason of the additional evidence and shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 13



Section 14.68 — PROCEDURE ON REVIEW.

The review shall be confined to the record, except that in cases of alleged irregularities in procedure, not shown in the record, the Court of Appeals may transfer the case to the district court for the county in which the agency has its principal office or the county in which the contested case hearing was held. The district court shall have jurisdiction to take testimony and to hear and determine the alleged irregularities in procedure. Appeal from the district court determination may be taken to the Court of Appeals as in other civil cases.

History: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 14



Section 14.69 — SCOPE OF JUDICIAL REVIEW.

In a judicial review under sections 14.63 to 14.68, the court may affirm the decision of the agency or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the administrative finding, inferences, conclusion, or decisions are:

(a) in violation of constitutional provisions; or

(b) in excess of the statutory authority or jurisdiction of the agency; or

(c) made upon unlawful procedure; or

(d) affected by other error of law; or

(e) unsupported by substantial evidence in view of the entire record as submitted; or

(f) arbitrary or capricious.

History: 1963 c 809 s 2; 1980 c 615 s 22; 1982 c 424 s 130






Chapter 15 — STATE AGENCIES IN GENERAL

Section 15.001 — APPLICATION OF LAWS 2005, CHAPTER 56, TERMINOLOGY CHANGES.

State agencies shall use the terminology changes specified in Laws 2005, chapter 56, section 1, when printed material and signage are replaced and new printed material and signage are obtained. State agencies do not have to replace existing printed material and signage to comply with Laws 2005, chapter 56, sections 1 and 2. Language changes made according to Laws 2005, chapter 56, sections 1 and 2, shall not expand or exclude eligibility to services.

History: 2005 c 56 s 3



Section 15.01 — DEPARTMENTS OF THE STATE.

The following agencies are designated as the departments of the state government: the Department of Administration; the Department of Agriculture; the Department of Commerce; the Department of Corrections; the Department of Education; the Department of Employment and Economic Development; the Department of Health; the Department of Human Rights; the Department of Labor and Industry; the Department of Management and Budget; the Department of Military Affairs; the Department of Natural Resources; the Department of Public Safety; the Department of Human Services; the Department of Revenue; the Department of Transportation; the Department of Veterans Affairs; and their successor departments.

History: (53-1, 53-1a) 1925 c 426 art 1 s 1; 1939 c 431 art 1 s 1; 1939 c 441 s 1; 1961 c 113 s 2; 1969 c 1129 art 3 s 1; 1973 c 492 s 14; 1973 c 507 s 45; 1973 c 582 s 3; 1975 c 271 s 1; 1976 c 149 s 2; 1976 c 166 s 7; 1977 c 430 s 5,25 subd 2; 1977 c 444 s 1; 1980 c 617 s 47; 1981 c 356 s 87; 1983 c 289 s 115 subd 1; 1984 c 654 art 5 s 58; 1Sp1985 c 14 art 9 s 75; 1987 c 312 art 1 s 26 subd 2; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 4; 2003 c 130 s 1; 1Sp2003 c 4 s 1; 2004 c 206 s 2; 2008 c 204 s 1; 2009 c 101 art 2 s 21,109



Section 15.012 — STATE AGENCIES; DESIGNATION BY TYPE.

A multimember state agency hereafter created whose membership includes two or more appointed members shall be named according to the following:

(a) An agency in the executive branch, other than a department, whose primary purpose is to perform prescribed official or representative functions shall be designated a "board." To be classified as a board, an agency must have at least one of the following powers: (i) the power to perform administrative acts, which may include the expenditure of state money, (ii) the power to issue and revoke licenses or certifications, (iii) the power to make rules, or (iv) the power to adjudicate contested cases or appeals.

(b) An agency in the executive branch whose primary purpose is to advise state officers, departments, boards, or other agencies shall be designated a "committee." To be classified as a committee, an agency must have none of the powers available to boards other than the power to compensate its members.

(c) A committee of which at least one-half of the members are required to be certain officers or representatives of specified businesses, occupations, industries, political subdivisions, organizations, or other groupings of persons other than geographical regions shall be designated a "council."

(d) An agency in the legislative branch composed exclusively of members of the legislature shall be designated a "legislative commission."

(e) An agency in the executive branch other than a department whose primary purpose is to issue bonds for the financing, ownership and development of facilities within the state shall be designated an "authority."

(f) A committee or council scheduled upon its creation to expire two years after the effective date of the act creating it or the date of appointment of its members, whichever is later, unless a shorter term is specified in statute, shall be designated an "advisory task force."

History: 1975 c 271 s 2; 1976 c 149 s 3



Section 15.014 — ADVISORY TASK FORCES.

Subdivision 1. Policy. It is the policy of the legislature to encourage state agencies to solicit and receive advice from members of the public. This advice can best be rendered by an advisory task force of a reasonable number of persons working for a limited duration on a specific and clearly defined subject. By this section it is the intent of the legislature to provide for a common nomenclature scheme, facilitate the gathering of advice, and limit the proliferation of costly, unnecessary or outmoded advisory agencies.

Subd. 2. Creation; limitations. A commissioner of a state department, a state board or other agency having the powers of a board as defined in section 15.012, may create advisory task forces to advise the commissioner or agency on specific programs or topics within the jurisdiction of the department or agency. A task force so created shall have no more than 15 members. The task force shall expire and the terms and removal of members shall be as provided in section 15.059, subdivision 6. The members of no more than four task forces created pursuant to this section in a department or agency may be paid expenses in the same manner and amount as authorized by the commissioner's plan adopted according to section 43A.18, subdivision 2. Task forces mandated by court order must not be counted for purposes of the limit on the number of task forces whose members may be paid expenses. No member of a task force shall be compensated for services in a manner not provided for in statute. A commissioner, board, council, committee, or other state agency may not create any other multimember agency unless specifically authorized by statute or unless the creation of the agency is authorized by federal law as a condition precedent to the receipt of federal money.

Subd. 3. [Repealed, 1Sp2003 c 9 art 10 s 14]

History: 1976 c 149 s 4; 1977 c 163 s 1; 1984 c 544 s 1; 1986 c 444; 1998 c 398 art 5 s 55; 2013 c 63 s 1



Section 15.0145 — ETHNIC COUNCILS.

Subdivision 1. Three ethnic councils; creation. (a) The Minnesota Council on Latino Affairs includes public members with an ethnic heritage from Mexico, any of the countries in Central or South America, Cuba, the Dominican Republic, or Puerto Rico.

(b) The Council for Minnesotans of African Heritage includes public members of black African ancestry.

(c) The Council on Asian-Pacific Minnesotans includes public members with an ethnic heritage from any of the countries east of, and including, Afghanistan or the Pacific Islands.

Subd. 2. Membership. (a) Each council has 15 voting members. Eleven members of each council are public members appointed by the governor. Four members of each council are legislators.

(b) The governor shall appoint 11 members of each council as follows:

(1) the Minnesota Council on Latino Affairs must include one member representing each of the state's congressional districts and three members appointed at large. The council must include at least five women. The governor must attempt to ensure that the demographic composition of council members accurately reflects the demographic composition of Minnesota's Latino community, including recent immigrants, as determined by the state demographer;

(2) the Council for Minnesotans of African Heritage must include members who are broadly representative of the African heritage community of the state. The council must include at least five women. At least three members must be first or second generation African immigrants, who generally reflect the demographic composition of these African immigrants, as determined by the state demographer; and

(3) the Council on Asian-Pacific Minnesotans must include one member from each of the five ancestries with the state's highest percentages of Asian-Pacific populations, as determined by the state demographer. The other six members must be broadly representative of the rest of the Asian-Pacific population, with no more than one council member from any one ancestry. The council must include at least five women. For purposes of this clause, ancestry refers to heritage that is commonly accepted in Minnesota as a unique population.

(c) Four legislators are voting members of each council. The speaker of the house and the house minority leader shall each appoint one member to each council. The Subcommittee on Committees of the senate Committee on Rules and Administration shall appoint one member of the majority caucus and one member of the minority caucus to each council.

(d) The governor may appoint a commissioner of a state agency or a designee of that commissioner to serve as an ex-officio, nonvoting member of a council.

Subd. 3. Appointments; terms; removal. (a) In making appointments to a council, the governor shall consider an appointee's proven dedication and commitment to the council's community and any expertise possessed by the appointee that might be beneficial to the council, such as experience in public policy, legal affairs, social work, business, or management. The executive director of a council and legislative members may offer advice to the governor on applicants seeking appointment.

(b) Terms, compensation, and filling of vacancies for members appointed by the governor are as provided in section 15.059. Removal of members appointed by the governor is governed by section 15.059, except that: (1) a member who missed more than half of the council meetings convened during a 12-month period automatically is removed from the council; and (2) a member appointed by the governor may be removed by a vote of three of the four legislative members of the council. The chair of a council shall inform the governor of the need for the governor to fill a vacancy on the council. Legislative members serve at the pleasure of their appointing authority.

(c) A member appointed by the governor may serve no more than a total of eight years on a council. A legislator may serve no more than eight consecutive years or 12 nonconsecutive years on any one council.

Subd. 4. Training; executive committee; meetings; support. (a) A member appointed by the governor must attend orientation training within the first six months of service for the member's initial term. The commissioner of administration must arrange for the training to include but not be limited to the legislative process, government data practices, open meeting law, Robert's Rules of Order, fiscal management, and human resources. The governor must remove a member who does not complete the training.

(b) Each council shall annually elect from among the members appointed by the governor a chair and other officers it deems necessary. These officers and one legislative member selected by the council shall serve as the executive committee of the council.

(c) Forty percent of voting members of a council constitutes a quorum. A quorum is required to conduct council business. A council member may not vote on any action if the member has a conflict of interest under section 10A.07.

(d) Each council shall receive administrative support from the commissioner of administration under section 16B.371. The council may contract in its own name but may not accept or receive a loan or incur indebtedness except as otherwise provided by law. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the powers and duties specified in this section.

(e) The attorney general shall provide legal services to the councils on behalf of the state on all matters relating to the councils, including matters relating to the state as the employer of the executive directors of the council, and other council staff.

Subd. 5. Executive director; staff. (a) The Legislative Coordinating Commission must appoint an executive director for each council. The executive director must be experienced in administrative activities and familiar with the challenges and needs of the ethnic council's larger community. The executive director serves in the unclassified service at the pleasure of the Legislative Coordinating Commission.

(b) The Legislative Coordinating Commission must establish a process for recruiting and selecting applicants for the executive director positions. This process must include consultation and collaboration with the applicable council.

(c) The executive director and applicable council members must work together in fulfilling council duties. The executive director must consult with the commissioner of administration to ensure appropriate financial, purchasing, human resources, and other services for operation of the council.

(d) Once appointed, each council is responsible for supervising the work of its director. The council chair must report to the chair of the Legislative Coordinating Commission regarding the performance of the executive director, including any recommendations regarding disciplinary actions. The executive director must appoint and supervise the work of other staff necessary to carry out the duties of the council. The executive director must consult with the council chair prior to taking the following disciplinary actions with council staff: written reprimand, suspension, demotion, or discharge. The executive director and other council staff are executive branch employees.

(e) The executive director must submit the council's biennial budget request to the commissioner of management and budget as provided under chapter 16A.

Subd. 6. Duties of council. (a) A council must work for the implementation of economic, social, legal, and political equality for its constituency. The council shall work with the legislature and governor to carry out this work by performing the duties in this section.

(b) A council shall advise the governor and the legislature on issues confronting the constituency of the council. This may include, but is not limited to, presenting the results of surveys, studies, and community forums to the appropriate executive departments and legislative committees.

(c) A council shall advise the governor and the legislature of administrative and legislative changes needed to improve the economic and social condition of the constituency of the council. This may include but is not limited to working with legislators to develop legislation to address these issues and to work for passage of the legislation. This may also include making recommendations regarding the state's affirmative action program and the state's targeted group small business program, or working with state agencies and organizations to develop business opportunities and promote economic development for the constituency of the council.

(d) A council shall advise the governor and the legislature of the implications and effect of proposed administrative and legislative changes on the constituency of the council. This may include but is not limited to tracking legislation, testifying as appropriate, and meeting with executive departments and legislators.

(e) A council shall serve as a liaison between state government and organizations that serve the constituency of the council. This may include but is not limited to working with these organizations to carry out the duties in paragraphs (a) to (d), and working with these organizations to develop informational programs or publications to involve and empower the constituency in seeking improvement in their economic and social conditions.

(f) A council shall perform or contract for the performance of studies designed to suggest solutions to the problems of the constituency of the council in the areas of education, employment, human rights, health, housing, social welfare, and other related areas.

(g) In carrying out duties under this subdivision, councils may act to advise on issues that affect the shared constituencies of more than one council.

Subd. 7. Duties of council members. A council member shall:

(1) attend and participate in scheduled meetings and be prepared by reviewing meeting notes;

(2) maintain and build communication with the community represented;

(3) collaborate with the council and executive director in carrying out the council's duties; and

(4) participate in activities the council or executive director deem appropriate and necessary to facilitate the goals and duties of the council.

Subd. 8. Reports. A council must report on the measurable outcomes achieved in the council's current strategic plan to meet its statutory duties, along with the specific objectives and outcome measures proposed for the following year. The council must submit the report by January 15 each year to the chairs of the committees in the house of representatives and the senate with primary jurisdiction over state government operations. Each report must cover the calendar year of the year before the report is submitted. The specific objectives and outcome measures for the following current year must focus on three or four achievable objectives, action steps, and measurable outcomes for which the council will be held accountable. The strategic plan may include other items that support the statutory purposes of the council but should not distract from the primary statutory proposals presented. The biennial budget of each council must be submitted to the Legislative Coordinating Commission by February 1 in each odd-numbered year.

History: 2015 c 77 art 2 s 5; 2016 c 130 s 6-8



Section 15.039 — EFFECT OF TRANSFER OF POWERS AMONG AGENCIES.

Subdivision 1. Application of section. The provisions of this section apply whenever the responsibilities of an agency are transferred by law to another agency unless the act directing the transfer provides otherwise. The term "responsibilities" includes powers, duties, rights, obligations, and other authority imposed by law on an agency. The term "new agency" means the agency to which responsibilities have been transferred from another agency.

Subd. 2. In general. The new agency is a continuation of the former agency as to those matters within the jurisdiction of the former agency that are transferred to the new agency. Following a transfer the new agency shall carry out the assigned responsibilities as though the responsibilities of the former agency had not been transferred. A transfer is not a new authority for the purpose of succession to all responsibilities of the former agency as constituted at the time of the transfer.

Subd. 3. Rules. All rules adopted pursuant to responsibilities that are transferred to another agency remain effective and shall be enforced until amended or repealed in accordance with law by the new agency. Any rulemaking authority that existed to implement the responsibilities that are transferred is transferred to the new agency.

Subd. 4. Court actions. Any proceeding, court action, prosecution, or other business or matter pending on the effective date of a transfer of responsibilities may be conducted and completed by the new agency in the same manner under the same terms and conditions, and with the same effect, as though it involved or were commenced and conducted or completed by the former agency prior to the transfer.

Subd. 5. Contracts; records. The agency whose responsibilities are transferred shall give all contracts, books, maps, plans, papers, records, and property of every description relating to the transferred responsibilities and within its jurisdiction or control to the new agency. The new agency shall accept the material presented. The transfer shall be made in accordance with the directions of the new agency.

Subd. 5a. Obligations. The new agency is the legal successor in all respects of the agency whose responsibilities are transferred. The bonds, resolutions, contracts, and liabilities of the agency whose responsibilities are transferred become the bonds, resolutions, contracts, and liabilities of the new agency.

Subd. 6. Unexpended funds. The unexpended balance of any appropriation to an agency for the purposes of any responsibilities that are transferred to another agency are reappropriated under the same conditions as the original appropriation to the new agency effective on the date of the transfer of responsibilities. If the responsibilities are transferred to more than one agency, the commissioner of management and budget shall allocate any unexpended appropriation to the agencies affected. The new agencies shall pay all valid claims presented against those appropriations.

Subd. 7. Personnel. All classified and unclassified positions associated with the responsibilities being transferred are transferred with their incumbents to the new agency. The approved complement for the agency whose responsibilities are being transferred is decreased accordingly. The approved complement for the new agency is increased accordingly. Personnel changes are effective on the date of transfer of responsibilities. Nothing in this subdivision shall be construed as abrogating or modifying any rights now enjoyed by affected employees under the managerial or commissioner's plan under section 43A.18 or the terms of an agreement between an exclusive representative of public employees and the state or one of its appointing authorities.

Subd. 8. Transfer of property; sales tax. All transfers of motor vehicles or other tangible personal property between agencies or political subdivisions under this section are exempt from the motor vehicle sales tax under chapter 297B and the general sales tax under chapter 297A.

History: 1981 c 253 s 2; 1983 c 289 s 1; 1987 c 386 art 5 s 1; 1995 c 264 art 2 s 1; 2009 c 101 art 2 s 109



Section 15.053 — USE OF THE NATIONAL GUARD EDUCATION CENTER AT CAMP RIPLEY.

The military reservation at Camp Ripley is designated as the "State of Minnesota Education and Training Center." State agencies may use the National Guard Education Center at Camp Ripley for official conferences, sessions, meetings, seminars, and any other gathering of state employees that otherwise would not be held in the agency's normal place of business.

State agencies are encouraged to coordinate with the adjutant general for availability of the Camp Ripley facilities. In the event the Camp Ripley facilities are being used for military training or are otherwise unavailable, the state agencies may contract for use alternative conference facilities. This section is not intended to preclude adherence to rules of the commissioner of management and budget.

History: 1996 c 332 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15.054 — SALE OR PURCHASE OF STATE PROPERTY; PENALTY.

No officer or employee of the state or any of its political subdivisions shall sell or procure for sale or possess or control for sale to any other officer or employee of the state or subdivision, as appropriate, any property or materials owned by the state or subdivision except pursuant to conditions provided in this section. Property or materials owned by the state or a subdivision and not needed for public purposes, may be sold to an employee of the state or subdivision after reasonable public notice at a public auction or by sealed response, if the employee is not directly involved in the auction or process pertaining to the administration and collection of sealed responses. Requirements for reasonable public notice may be prescribed by other law or ordinance so long as at least one week's published notice is specified. An employee of the state or a political subdivision may purchase no more than one motor vehicle from the state at any one auction. A person violating the provisions of this section is guilty of a misdemeanor. This section shall not apply to the sale of property or materials acquired or produced by the state or subdivision for sale to the general public in the ordinary course of business. Nothing in this section shall prohibit an employee of the state or a political subdivision from selling or possessing for sale public property if the sale or possession for sale is in the ordinary course of business or normal course of the employee's duties.

History: 1977 c 347 s 5; 1986 c 444; 1998 c 386 art 1 s 1; 2004 c 262 art 1 s 1; 2005 c 156 art 2 s 11



Section 15.057 — PUBLICITY REPRESENTATIVES.

No state department, bureau, or division, whether the same operates on funds appropriated or receipts or fees of any nature whatsoever, except the Department of Transportation, the Department of Employment and Economic Development, the Game and Fish Division, State Agricultural Society, and Explore Minnesota Tourism shall use any of such funds for the payment of the salary or expenses of a publicity representative. The head of any such department, bureau, or division shall be personally liable for funds used contrary to this provision. This section shall not be construed, however, as preventing any such department, bureau, or division from sending out any bulletins or other publicity required by any state law or necessary for the satisfactory conduct of the business for which such department, bureau, or division was created.

History: 1965 c 901 s 54; 1967 c 299 s 9; 1967 c 475 s 1; 1969 c 567 s 3; 1973 c 254 s 3; 1976 c 166 s 7; 1977 c 430 s 25 subd 1; 1981 c 356 s 88; 1983 c 289 s 115 subd 1; 1Sp1985 c 14 art 9 s 75; 1987 c 312 art 1 s 26 subd 2; 1994 c 483 s 1; 1Sp2003 c 4 s 1; 2004 c 171 s 1; 2004 c 206 s 3



Section 15.0575 — ADMINISTRATIVE BOARDS AND AGENCIES.

Subdivision 1. Procedure. The membership terms, compensation, and removal of members and the filling of membership vacancies of boards shall be governed by this section whenever specifically provided by law. As used in this section, "boards" shall refer to all boards, commissions, agencies, committees, councils, authorities and courts whose provisions are governed by this section.

Subd. 2. Membership terms. An appointment to an administrative board or agency must be made in the manner provided in section 15.0597. The terms of the members shall be four years with the terms ending on the first Monday in January. The appointing authority shall appoint as nearly as possible one-fourth of the members to terms expiring each year. If the number of members is not evenly divisible by four, the greater number of members, as necessary, shall be appointed to terms expiring in the year of commencement of the governor's term and the year or years immediately thereafter. If the number of terms which can be served by a member of a board or agency is limited by law, a partial term must be counted for this purpose if the time served by a member is greater than one-half of the duration of the regular term. If the membership is composed of categories of members from occupations, industries, political subdivisions, the public or other groupings of persons, and if the categories have two or more members each, the appointing authority shall appoint as nearly as possible one-fourth of the members in each category at each appointment date. Members may serve until their successors are appointed and qualify but in no case later than July 1 in a year in which a term expires unless reappointed.

Subd. 3. Compensation. (a) Members of the boards may be compensated at the rate of $55 a day spent on board activities, when authorized by the board, plus expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Members who, as a result of time spent attending board meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon board authorization.

(b) Members who are state employees or employees of the political subdivisions of the state must not receive the daily payment for activities that occur during working hours for which they are compensated by the state or political subdivision. However, a state or political subdivision employee may receive the daily payment if the employee uses vacation time or compensatory time accumulated in accordance with a collective bargaining agreement or compensation plan for board activities. Members who are state employees or employees of the political subdivisions of the state may receive the expenses provided for in this subdivision unless the expenses are reimbursed by another source. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their working hours.

(c) Each board must adopt internal standards prescribing what constitutes a day spent on board activities for purposes of making daily payments under this subdivision.

Subd. 4. Removal; vacancies. A member may be removed by the appointing authority at any time (1) for cause, after notice and hearing, or (2) after missing three consecutive meetings. The chair of the board shall inform the appointing authority of a member missing the three consecutive meetings. After the second consecutive missed meeting and before the next meeting, the secretary of the board shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the board, the appointing authority shall appoint, subject to the advice and consent of the senate if the member is appointed by the governor, a person to fill the vacancy for the remainder of the unexpired term.

Subd. 5. Membership vacancies within three months of appointment. When a membership on a board becomes vacant within three months after being filled through the open appointments process, the appointing authority may, upon notification to the office of secretary of state, choose a new member from the applications on hand and need not repeat the process.

History: 1976 c 134 s 1; 1982 c 560 s 5; 1983 c 305 s 6; 1984 c 531 s 2; 1986 c 444; 1987 c 354 s 1; 1989 c 343 s 2; 1990 c 506 art 2 s 1; 1993 c 80 s 1; 2001 c 61 s 1; 1Sp2001 c 10 art 2 s 16



Section 15.058 — LICENSING BOARD MEMBERS, COMPENSATION, TERMS, REMOVAL, REPORTS.

Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements for those agencies in the executive branch other than departments whose primary functions include licensing, certification or registration of persons in specified professions or occupations shall be as provided in sections 214.07 to 214.09.

History: 1975 c 136 s 76



Section 15.059 — ADVISORY COUNCILS AND COMMITTEES.

Subdivision 1. Application. The terms, compensation and removal of members, and the expiration date of an advisory council or committee shall be governed by this section whenever specifically provided by law. As used in this section "council or committee" shall mean all advisory boards, councils, committees and commissions whose provisions are governed by this section.

Subd. 2. Membership terms. An appointment to an advisory council or committee must be made in the manner provided in section 15.0597. The terms of the members of the advisory councils and committees shall be four years. The terms of one-half of the members shall be coterminous with the governor and the terms of the remaining one-half of the members shall end on the first Monday in January one year after the terms of the other members. If there is an odd number of members, the smallest possible majority of the members shall have terms coterminous with the governor. If the number of terms which can be served by a member of an advisory council or committee is limited by law, a partial term must be counted for this purpose if the time served by a member is greater than one-half of the duration of the regular term. If the membership is composed of categories of members from occupations, industries, political subdivisions, the public or other groupings of persons, and if the categories as specified in statute have two or more members each, the appointing authority shall appoint as nearly as possible one-half of the members in each category at each appointment date. Members may serve until their successors are appointed and qualify. If a successor has not been appointed by the July 1 after the scheduled end of a member's term, the term of the member for whom a successor has not been appointed shall be extended until the first Monday in January four years after the scheduled end of the term.

Subd. 3. Compensation. (a) Members of the advisory councils and committees may be compensated at the rate of $55 a day spent on council or committee activities, when authorized by the council or committee, plus expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Members who, as a result of time spent attending council or committee meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon council or committee authorization.

(b) Members who are state employees or employees of political subdivisions must not receive the daily compensation for activities that occur during working hours for which they are compensated by the state or political subdivision. However, a state or political subdivision employee may receive the daily payment if the employee uses vacation time or compensatory time accumulated in accordance with a collective bargaining agreement or compensation plan for council or committee activity. Members who are state employees or employees of the political subdivisions of the state may receive the expenses provided for in this section unless the expenses are reimbursed by another source. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their working hours.

(c) Each council and committee must adopt internal standards prescribing what constitutes a day spent on council or committee activities for purposes of making daily payments under this subdivision.

Subd. 4. Removal. A member may be removed by the appointing authority at any time at the pleasure of the appointing authority. The chair of the advisory council or committee shall inform the appointing authority of a member missing the three consecutive meetings. After the second consecutive missed meeting and before the next meeting, the secretary of the council or committee shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the board, the appointing authority shall appoint a person to fill the vacancy for the remainder of the unexpired term.

Subd. 5. [Repealed, 2014 c 286 art 1 s 5]

Subd. 5a. [Repealed, 2001 c 161 s 58]

Subd. 5b. [Repealed, 2014 c 286 art 1 s 5]

Subd. 6. Advisory task forces. If the existence of an advisory task force is mandated by statute, the task force shall expire on the date specified in the enabling legislation. If no expiration date is specified, the task force shall expire two years after the effective date of the act creating the advisory task force. If the existence of a task force is authorized but not mandated by statute, the task force shall expire at the pleasure of the person or group which creates the task force, or two years after the first members of the task force are appointed, whichever is sooner. A person or group mandated or with discretionary authority to create a task force may create another task force to continue the work of a task force which expires, unless the enabling legislation specifies an expiration date or creation of another task force is prohibited by other law.

Members of advisory task forces shall not receive the per diem specified in this section but shall receive expenses in the same manner and amount as provided in the commissioner's plan under section 43A.18, subdivision 2. Members who, as a result of time spent attending task force meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon task force authorization. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their normal working hours. Members appointed to these advisory task forces shall serve until the expiration date of the advisory task force and may be removed pursuant to subdivision 4.

History: 1975 c 315 s 1; 1976 c 149 s 5,6; 1977 c 444 s 2; 1982 c 560 s 6; 1983 c 260 s 5,6; 1984 c 571 s 1; 1986 c 444; 1987 c 354 s 2,3; 1988 c 629 s 7-9; 1989 c 343 s 3,4; 1990 c 506 art 2 s 2; 1993 c 80 s 2; 1993 c 286 s 1; 1993 c 337 s 1; 1997 c 7 art 1 s 4; 1997 c 192 s 1,2; 1998 c 359 s 1; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 6; 1999 c 139 art 4 s 2; 1999 c 216 art 2 s 28; 1999 c 241 art 10 s 8; 1999 c 245 art 2 s 1; 2000 c 445 art 2 s 3; 2001 c 61 s 2; 2001 c 161 s 2,54; 1Sp2001 c 10 art 2 s 17; 2004 c 206 s 52; 2007 c 133 art 1 s 1; 2013 c 116 art 5 s 1



Section 15.0591 — REPRESENTATIVE OF OLDER POPULATION.

Subdivision 1. Addition of members. The membership of state boards, commissions, advisory councils, task forces, or committees listed in subdivision 2 that have more than three public members shall include at least one member, 60 years of age or over. For purposes of this section, a public member is a person who is not a representative of a specified business, occupation, industry, political subdivision, organization, or other grouping of persons other than geographical regions. At least one of the members over 60 shall not be actively engaged in or retired from an occupation, profession, or industry, if any, to be regulated.

Subd. 2. Bodies affected. A member meeting the qualifications in subdivision 1 must be appointed to the following boards, commissions, advisory councils, task forces, or committees:

(1) Advisory Task Force on the Use of State Facilities;

(2) Alcohol and Other Drug Abuse Advisory Council;

(3) Board of Examiners for Nursing Home Administrators;

(4) Board on Aging;

(5) Chiropractic Examiners Board;

(6) Council on Disability;

(7) Minnesota Council on Latino Affairs;

(8) Council for Minnesotans of African Heritage;

(9) Dentistry Board;

(10) Minnesota Office of Higher Education;

(11) Housing Finance Agency;

(12) Indian Advisory Council on Chemical Dependency;

(13) Medical Practice Board;

(14) Minnesota State Arts Board;

(15) Nursing Board;

(16) Optometry Board;

(17) Pharmacy Board;

(18) Board of Physical Therapy;

(19) Podiatry Board;

(20) Psychology Board.

History: 1984 c 654 art 4 s 8; 1985 c 285 s 3; 1Sp1985 c 9 art 2 s 103; 1Sp1985 c 10 s 39; 1Sp1985 c 14 art 9 s 75; 1987 c 354 s 8; 1988 c 613 s 1; 1988 c 629 s 10; 1991 c 106 s 6; 1994 c 483 s 1; 1995 c 212 art 3 s 59; 1996 c 305 art 1 s 7; 1997 c 7 art 3 s 1; 1998 c 254 art 1 s 5; 2000 c 260 s 6; 2000 c 445 art 2 s 4; 2002 c 220 art 10 s 28; 2004 c 206 s 4; 2004 c 228 art 1 s 11; 2005 c 10 art 1 s 9; 2005 c 107 art 2 s 60; 2014 c 212 art 1 s 3; 2015 c 77 art 2 s 87



Section 15.0593 — AGENCIES CREATED BY EXECUTIVE ORDER.

The governor may by executive order create in the governor's office advisory task forces, councils and committees to advise or assist on matters relating to the laws of this state. A task force, council or committee so created shall have no more than 15 members, and vacancies may be filled by the governor. Members of a task force, council or committee shall receive no per diem but may be paid expenses as authorized by the commissioner's plan adopted according to section 43A.18, subdivision 2. A task force, council or committee shall expire two years after the date of order unless otherwise specified consistent with section 4.035, subdivision 3. The task force, council or committee shall be named beginning with the prefix "Governor's Task Force on," "Governor's Council on" or "Governor's Committee on." The governor shall not create a board, commission, authority or other similar multimember agency except as provided in this section. A multimember agency previously created by executive order shall be renamed and shall be consistent with the provisions of this section. Nothing in this section shall apply, to the extent inconsistent with statute or federal law, to any multimember agency specifically authorized by statute or specifically authorized by federal law as a condition precedent to the receipt of federal money.

History: 1977 c 305 s 5; 1984 c 544 s 2; 1986 c 444



Section 15.0594 — COMMISSIONER'S APPROVAL REQUIRED.

No person may be employed or consultant retained by an entity created under section 15.0593 without written approval of the commissioner of the Department of Management and Budget.

History: 1997 c 97 s 3; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15.0595 — COMPENSATION AND PER DIEM; SOURCE OF FUNDS.

The source of payment of per diems and expenses for agencies governed by sections 15.0575 and 15.058 shall be appropriations or funds otherwise available to the agencies. The source of payment of per diems and expenses for agencies governed by section 15.059 shall be appropriations or funds otherwise available to the appointing authority of agency members.

History: 1977 c 444 s 3



Section 15.0596 — ADDITIONAL COMPENSATION FROM CONTINGENT FUND PROHIBITED.

In all cases where the compensation of an officer of the state is fixed by law at a specified sum, it shall be unlawful for any such officer or employee to receive additional compensation for the performance of official services out of the contingent fund of the officer or the department, and it shall be unlawful for the head of any department of the state government to direct the payment of such additional compensation out of the contingent fund; and the commissioner of management and budget is hereby prohibited from issuing a warrant upon such contingent fund in payment of such additional compensation.

Every person offending against the provisions of this section shall be guilty of a misdemeanor.

History: (127, 128) 1909 c 395 s 1,2; 1971 c 23 s 1; 1973 c 492 s 14; 1986 c 444; 2009 c 101 art 2 s 109



Section 15.0597 — APPOINTMENTS TO MULTIMEMBER AGENCIES.

Subdivision 1. Definitions. As used in this section, the following terms shall have the meanings given them.

(a) "Agency" means (1) a state board, commission, council, committee, authority, task force, including an advisory task force created under section 15.014 or 15.0593, a group created by executive order of the governor, or other similar multimember agency created by law and having statewide jurisdiction; and (2) the Metropolitan Council, metropolitan agency, Capitol Area Architectural and Planning Board, and any agency with a regional jurisdiction created in this state pursuant to an interstate compact.

(b) "Vacancy" or "vacant agency position" means (1) a vacancy in an existing agency, or (2) a new, unfilled agency position. Vacancy includes a position that is to be filled through appointment of a nonlegislator by a legislator or group of legislators; vacancy does not mean (1) a vacant position on an agency composed exclusively of persons employed by a political subdivision or another agency, or (2) a vacancy to be filled by a person required to have a specific title or position.

(c) "Secretary" means the secretary of state.

Subd. 2. Collection of data. The chair of an existing agency or the chair's designee, or the appointing authority for the members of a newly created agency, shall provide the secretary, in an electronic format prepared and distributed by the secretary, with the following data pertaining to that agency:

(1) the name of the agency, its mailing address, and telephone number;

(2) the legal authority for the creation of the agency and the name of the person appointing agency members;

(3) the powers and duties of the agency;

(4) the number of authorized members, together with any prescribed restrictions on eligibility such as employment experience or geographical representation;

(5) the dates of commencement and expiration of the membership terms and the expiration date of the agency, if any;

(6) the compensation of members, and appropriations or other funds available to the agency;

(7) the regular meeting schedule, if any, and approximate number of hours per month of meetings or other activities required of members;

(8) the roster of current members, including mailing addresses, electronic mail addresses, and telephone numbers; and

(9) a breakdown of the membership showing distribution by county, legislative district, and congressional district, and, only if the member has voluntarily supplied the information, the sex, political party preference or lack of party preference, race, and national origin of the members.

The secretary may require the submission of data in accordance with this subdivision by electronic means. The publication requirement under clause (8) may be met by publishing a member's home or business address and telephone number, the address and telephone number of the agency to which the member is appointed, the member's electronic mail address, if provided, or any other information that would enable the public to communicate with the member.

Subd. 3. Publication of agency data. The secretary of state shall provide for annual updating of the required data and shall annually arrange for the publication on the Web site of the secretary of state of the compiled data from all agencies on or about October 15 of each year. The compilation must be electronically delivered to the governor and the legislature. Paper copies of the compilation must be made available by the secretary to any interested person at cost, and copies must be available for viewing by interested persons. The chair of an agency who does not submit data required by this section or who does not notify the secretary of a vacancy in the agency, is not eligible for a per diem or expenses in connection with agency service until December 1 of the following year.

Subd. 4. Notice of vacancies. The chair of an existing agency, shall notify the secretary by electronic means of a vacancy scheduled to occur in the agency as a result of the expiration of membership terms at least 45 days before the vacancy occurs. The chair of an existing agency shall give electronic notification to the secretary of each vacancy occurring as a result of newly created agency positions and of every other vacancy occurring for any reason other than the expiration of membership terms as soon as possible upon learning of the vacancy and in any case within 15 days after the occurrence of the vacancy. The appointing authority for newly created agencies shall give electronic notification to the secretary of all vacancies in the new agency within 15 days after the creation of the agency. The secretary may require the submission of notices required by this subdivision by electronic means. The secretary shall publish monthly on the Web site of the secretary of state a list of all vacancies of which the secretary has been so notified. Only one notice of a vacancy shall be so published, unless the appointing authority rejects all applicants and requests the secretary to republish the notice of vacancy. One copy of the listing shall be made available at the office of the secretary to any interested person. The secretary shall distribute by mail or electronic means copies of the listings to requesting persons. The listing for all vacancies scheduled to occur in the month of January shall be published on the Web site of the secretary of state together with the compilation of agency data required to be published pursuant to subdivision 3.

If a vacancy occurs within three months after an appointment is made to fill a regularly scheduled vacancy, the appointing authority may, upon notification by electronic means to the secretary, fill the vacancy by appointment from the list of persons submitting applications to fill the regularly scheduled vacancy.

Subd. 5. Nominations for vacancies. Any person may make a self-nomination for appointment to an agency vacancy by completing an application on a form prepared and distributed by the secretary. The secretary may provide for the submission of the application by electronic means. Any person or group of persons may, on the prescribed application form, nominate another person to be appointed to a vacancy so long as the person so nominated consents on the application form to the nomination. The application form shall specify the nominee's name, mailing address, electronic mail address, telephone number, preferred agency position sought, a statement that the nominee satisfies any legally prescribed qualifications, a statement whether the applicant has ever been convicted of a felony, and any other information the nominating person feels would be helpful to the appointing authority. The nominating person has the option of indicating the nominee's sex, political party preference or lack thereof, status with regard to disability, race, and national origin on the application form. The application form shall make the option known. If a person submits an application at the suggestion of an appointing authority, the person shall so indicate on the application form. Twenty-one days after publication of a vacancy on the Web site of the secretary of state pursuant to subdivision 4, the secretary shall submit electronic copies of all applications received for a position to the appointing authority charged with filling the vacancy. If no applications have been received by the secretary for the vacant position by the date when electronic copies must be submitted to the appointing authority, the secretary shall so inform the appointing authority. Applications received by the secretary shall be deemed to have expired one year after receipt of the application. An application for a particular agency position shall be deemed to be an application for all vacancies in that agency occurring prior to the expiration of the application and shall be public information.

Subd. 6. Appointments. In making an appointment to a vacant agency position, the appointing authority shall consider applications for positions in that agency supplied by the secretary. No appointing authority may appoint someone to a vacant agency position until (1) ten days after receipt of the applications for positions in that agency from the secretary or (2) receipt of notice from the secretary that no applications have been received for vacant positions in that agency. At least five days before the date of appointment, the appointing authority shall issue a public announcement and inform the secretary by electronic means of the name of the person the appointing authority intends to appoint to fill the agency vacancy and the expiration date of that person's term. If the appointing authority intends to appoint a person other than one for whom an application was submitted pursuant to this section, the appointing authority shall complete an application form on behalf of the appointee and submit it to the secretary indicating on the application that it is submitted by the appointing authority.

Subd. 7. Report. Together with the compilation required in subdivision 3, the secretary shall annually deliver to the governor and the legislature a report in an electronic format containing the following information:

(1) the number of vacancies occurring in the preceding year;

(2) the number of vacancies occurring as a result of scheduled ends of terms, unscheduled vacancies and the creation of new positions;

(3) breakdowns by county, legislative district, and congressional district, and, if known, the sex, political party preference or lack thereof, status with regard to disability, race, and national origin, for members whose agency membership terminated during the year and appointees to the vacant positions; and

(4) the number of vacancies filled from applications submitted by (i) the appointing authorities for the positions filled, (ii) nominating persons and self-nominees who submitted applications at the suggestion of appointing authorities, and (iii) all others.

Subd. 8. Transfer of administrative functions. The commissioner of administration with the approval of the governor may determine that the administration of the open appointment process provided for in this section more properly belongs in another agency of the state. On making that determination, the commissioner may, on or after July 1, 1981, transfer this function to that agency by reorganization order.

History: 1978 c 592 s 1,2; 1980 c 614 s 42-46; 1983 c 305 s 7; 1984 c 654 art 3 s 14; 1Sp1985 c 13 s 89; 1986 c 444; 1990 c 426 art 1 s 6; 1992 c 513 art 3 s 21; 1993 c 80 s 3-5; 1994 c 480 s 1-4; 1994 c 628 art 3 s 3; 1997 c 192 s 3,4; 1997 c 202 art 2 s 9,10; 2004 c 293 art 2 s 2-7



Section 15.0598 — EXCEPTIONS TO OPEN APPOINTMENTS.

The open appointments program shall not apply to any appointments made jointly by the governor, attorney general, and chief justice.

History: 1980 c 614 s 186



Section 15.0599 — REGISTRATION OF MULTIMEMBER AGENCIES.

Subdivision 1. Applicability. For purposes of this section, "agency" means:

(1) a state board, commission, council, committee, authority, task force, including an advisory task force established under section 15.014 or 15.0593, other multimember agency, however designated, established by statute or order and having statewide jurisdiction;

(2) the Metropolitan Council established by section 473.123, a metropolitan agency as defined in section 473.121, subdivision 5a, or a multimember body, however designated, appointed by the Metropolitan Council or a metropolitan agency if the membership includes at least one person who is not a member of the council or the agency;

(3) a multimember body whose members are appointed by the legislature if the body has at least one nonlegislative member; and

(4) any other multimember body established by law with at least one appointed member, without regard to the appointing authority.

"Secretary" means the secretary of state.

Subd. 2. Registration of new agencies. Within 30 days after the appointment of members to a new agency, the appointing authority shall register the agency with the secretary, providing the information required in subdivision 4, paragraph (a).

Subd. 3. Annual registration of existing agencies. Unless an agency has submitted its initial registration under subdivision 2 within the last 90 days, the chair of an existing agency shall register the agency with the secretary by July 15 of each year, providing the information required in subdivision 4, paragraph (b), and updating, if necessary, any of the information previously provided in accordance with subdivision 4, paragraph (a).

Subd. 4. Registration; information required. (a) The appointing authority of a newly established agency or the authority's designee shall provide the secretary with the following information:

(1) the name, mailing address, electronic mail address, and telephone number of the agency;

(2) the legal authority for the establishment of the agency and the name and the title of the person or persons appointing agency members;

(3) the powers and duties of the agency and whether the agency, however designated, is best described by section 15.012, paragraph (a), (b), (c), (e), or (f);

(4) the number of authorized members, together with any prescribed restrictions on eligibility;

(5) the roster of current members, including mailing addresses, electronic mail addresses, and telephone numbers;

(6) a breakdown of the membership showing distribution by county, legislative district, and congressional district and compliance with any restrictions listed in accordance with clause (4);

(7) if any members have voluntarily provided the information, the sex, age, political preference or lack of preference, status with regard to disability, race, and national origin of those members;

(8) the dates of commencement and expiration of membership terms and the expiration date of the agency, if any;

(9) the compensation of members and appropriations or other money available to the agency;

(10) the name of the state agency or other entity, if any, required to provide staff or administrative support to the agency;

(11) the regular meeting schedule, if any, and the approximate number of hours a month of meetings or other activities required of members; and

(12) a brief statement of the goal or purpose of the agency, along with a summary of what an existing agency has done, or what a newly established agency plans to do to achieve its goal or purpose.

The publication requirement under clause (5) may be met by publishing a member's home or business address and telephone number, the address and telephone number of the agency to which the member is appointed, the member's electronic mail address, or any other information that would enable the public to communicate with the member.

(b) The chair of an existing agency or the chair's designee shall provide information, covering the fiscal year in which it is registering, on the number of meetings it has held, its expenses, and the number of staff hours, if any, devoted to its support. The chair or designee shall also, if necessary, update any of the information previously provided in accordance with paragraph (a).

(c) The secretary shall provide electronic forms for the reporting of information required by this subdivision and may require reporting by electronic means.

Subd. 4a. Eligibility for compensation. The members of an agency that submits all the information required by this section by the prescribed deadlines are eligible to receive compensation, but no compensation, including reimbursement for expenses, may be paid to members of an agency not in compliance with this section. If an agency has not submitted all required information by its applicable deadline, the secretary shall notify the agency that it is not in compliance and that it has 30 days from the date of the notice to achieve compliance. If the agency is out of compliance at the end of the 30-day period, the secretary shall notify the commissioner of management and budget that members of the agency are not entitled to compensation. If the agency subsequently complies with this section, the secretary shall notify the commissioner that the agency's members are eligible for compensation from the date of compliance. No retroactive compensation may be paid, however, for any period during which the agency was out of compliance.

Subd. 5. Reporting by secretary. By October 15 of each year, the secretary shall furnish copies and a summary of the information collected under subdivision 4 to the Legislative Reference Library.

Subd. 6. Electronic publication. Any material that under sections 15.0597 to 15.0599 is required to be published in the State Register may instead be published on the World Wide Web.

If that option is used, the secretary of state shall publish notice of that fact in the State Register at least once a year and shall send the same notice by United States mail to all persons who have registered with the secretary for the purpose of receiving notice of the secretary's listings.

History: 1994 c 480 s 5; 1997 c 192 s 5-9; 1997 c 202 art 2 s 11; 2004 c 293 art 2 s 8; 2009 c 101 art 2 s 109



Section 15.06 — APPOINTMENT OF DEPARTMENT HEADS; TERMS; DEPUTIES.

Subdivision 1. Applicability. This section applies to the following departments or agencies: the Departments of Administration, Agriculture, Commerce, Corrections, Education, Employment and Economic Development, Health, Human Rights, Labor and Industry, Management and Budget, Natural Resources, Public Safety, Human Services, Revenue, Transportation, and Veterans Affairs; the Housing Finance and Pollution Control Agencies; the Office of Commissioner of Iron Range Resources and Rehabilitation; the Office of MN.IT Services; the Bureau of Mediation Services; and their successor departments and agencies. The heads of the foregoing departments or agencies are "commissioners."

Subd. 1a. [Repealed, 2013 c 134 s 31]

Subd. 2. Term of office; successor. The term of a commissioner shall end with the term of the office of governor. In addition, the term shall end if the governor vacates office. The appointing authority shall submit to the president of the senate the name of an appointee as permanent commissioner as provided by section 15.066, subdivision 2, within 45 legislative days after the end of the term of a commissioner and within 45 legislative days after the occurrence of a vacancy. The appointee shall take office as permanent commissioner when the senate notifies the appointing authority that it has consented to the appointment. A commissioner shall serve at the pleasure of the appointing authority.

Subd. 3. Vacancy; temporary commissioner. The purpose of this subdivision is to provide a procedure to insure the immediate accession to office of a temporary commissioner in the event of a vacancy in the office of commissioner. If at the end of a term of a commissioner the incumbent commissioner is not designated as acting commissioner pursuant to subdivision 4, or if a vacancy occurs in the office of a commissioner, the deputy commissioner as defined in subdivision 7 shall immediately become temporary commissioner without further official action. If there is more than one deputy commissioner, the appointing authority of the commissioner shall designate which of the deputies shall be temporary commissioner. If there is no deputy commissioner, the appointing authority of the commissioner shall designate a temporary commissioner.

Subd. 4. End of term; vacancy; acting commissioner. The purpose of this subdivision is to provide alternative means whereby an appointing authority may designate a person other than a temporary commissioner to serve as acting commissioner until advice and consent of the senate is received in respect to a permanent appointee. These alternative means include the following:

(1) At the end of the term of a commissioner, the incumbent commissioner may at the discretion of the appointing authority serve as acting commissioner until a successor is appointed and qualifies.

(2) An appointing authority may appoint a person other than a deputy to serve as acting commissioner and to replace any other acting or temporary commissioner designated pursuant to subdivision 3 or 4.

(3) Prior to the advice and consent of the senate, the appointing authority may designate the permanent appointee as commissioner.

Subd. 5. Effect of designation of acting or temporary commissioner. A person who is designated acting commissioner or temporary commissioner pursuant to subdivisions 3 or 4 shall immediately have all the powers and emoluments and perform all the duties of the office. A person who is designated permanent commissioner shall have all the powers and may perform all the duties of the office upon receipt of the letter of appointment by the president of the senate pursuant to section 15.066. Upon the appointment of a permanent commissioner or acting commissioner to succeed any other acting or temporary commissioner, the subsequent appointee shall immediately take the place of any other acting or temporary commissioner. No person shall serve as a permanent commissioner or acting commissioner after the senate has voted to refuse to consent to the person's appointment as permanent commissioner. Notice of the designation of a commissioner or acting commissioner, or the assumption of office by a temporary commissioner, shall be filed with the president of the senate and the speaker of the house with a copy delivered to the secretary of state and published in the next available edition of the State Register.

Subd. 6. General powers of commissioners. Except as otherwise expressly provided by law, a commissioner shall have the following powers:

(1) to delegate to any subordinate employee the exercise of specified statutory powers or duties as the commissioner may deem advisable, subject to the commissioner's control; provided, that every delegation shall be made by written order, filed with the secretary of state; and further provided that only a deputy commissioner may have all the powers or duties of the commissioner;

(2) to appoint all subordinate employees and to prescribe their duties; provided, that all departments and agencies shall be subject to the provisions of chapter 43A;

(3) with the approval of the commissioner of administration, to organize the department or agency as deemed advisable in the interest of economy and efficiency; and

(4) to prescribe procedures for the internal management of the department or agency to the extent that the procedures do not directly affect the rights of or procedure available to the public.

Subd. 7. Deputy commissioner. For purposes of this section, a "deputy commissioner" shall also include a "deputy director" when the department head bears the title "director". A deputy commissioner of a department or agency specified in subdivision 1 shall be in the unclassified civil service and shall be immediately subordinate to the commissioner. The deputy commissioner shall have all the powers and authority of the commissioner unless the commissioner directs otherwise, and shall speak for the commissioner within and without the department or agency. The primary duty of a deputy shall be to assist the commissioner in the general management of the entire department or agency or of major parts thereof, and shall not consist of operating single functional areas. A deputy commissioner serves at the pleasure of the commissioner.

Subd. 8. Number of deputy commissioners. Unless specifically authorized by statute, no department or agency specified in subdivision 1 shall have more than one deputy commissioner.

Subd. 9. Private employment. No former commissioner or deputy commissioner may, within one year after leaving the position of commissioner or deputy commissioner in a department or agency, appear or participate in proceedings of that department or agency representing the interests of private persons.

History: (53-1g) 1939 c 431 art 8 s 6; 1977 c 305 s 1; 1977 c 430 s 25; 1981 c 210 s 54; 1983 c 289 s 2,3; 1983 c 305 s 8,9; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1987 c 186 s 1; 1987 c 312 art 1 s 26 subd 2; 1991 c 345 art 2 s 8; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 5; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2004 c 206 s 5; 2005 c 156 art 5 s 2; 2007 c 148 art 2 s 9; 2008 c 204 s 2; 2009 c 101 art 2 s 22; 2013 c 134 s 11; 2016 c 158 art 1 s 9



Section 15.061 — PROFESSIONAL OR TECHNICAL SERVICES.

In accordance with sections 16C.03 and 16C.08, the head of a state department or agency may, with the approval of the commissioner of administration, contract for professional or technical services in connection with the operation of the department or agency. A contract negotiated under this section is not subject to the competitive bidding requirements of chapter 16C.

History: 1969 c 1139 s 64; 1978 c 480 s 1; 1984 c 544 s 89; 1995 c 186 s 9; 1995 c 254 art 1 s 40; 1998 c 386 art 2 s 10



Section 15.063 — BIENNIAL REPORTS; SUBMISSION.

Notwithstanding any law to the contrary, the biennial reports required to be submitted to the legislature by various departments and agencies shall be submitted by November 15 of each even-numbered year.

History: Ex1971 c 3 s 63



Section 15.066 — CONFIRMATION OF APPOINTMENTS.

Subdivision 1. Applicability. This section applies to all appointments which by statute require the advice and consent of the senate. For the purpose of this section, the term "agency" includes state departments, boards, committees, councils, commissions, authorities, and advisory task forces created by statute.

Subd. 2. Procedure. In all appointments to state agencies which require the advice and consent of the senate, the following procedure shall apply:

(a) the appointing authority shall provide to the president of the senate a letter of appointment which shall include the position title to which the appointment is being made; the name, street address, city and county of the appointee; and the term of the appointment;

(b) for those positions for which a statement of economic interest is required to be filed by section 10A.09, the appointing authority shall give the notice to the Campaign Finance and Public Disclosure Board required by section 10A.09, subdivision 2, at the time the letter of appointment is directed to the president of the senate;

(c) if the appointment is subject to the open appointments program provided by section 15.0597, the appointing authority shall provide the senate with a copy of the application provided by section 15.0597, at the time the letter of appointment is directed to the president of the senate; and

(d) the appointment shall be effective and the appointee may commence to exercise the duties of the office upon the receipt of the letter of appointment by the president of the senate.

History: 1983 c 305 s 10; 1997 c 202 art 2 s 63



Section 15.08 — COMMISSIONERS OF MANAGEMENT AND BUDGET AND ADMINISTRATION; ACCESS TO RECORDS.

The commissioner of management and budget and the commissioner of administration and their designated agents shall have free access to the records of all state departments and agencies, and may issue subpoenas for and compel the attendance of witnesses and the giving of testimony and the production of books, records, accounts, documents, and papers; and may administer oaths to witnesses or take their affirmation. If any person shall fail or refuse to appear or testify regarding that upon which the person may be lawfully interrogated, or to produce any books, records, accounts, documents or papers material in the matter under consideration, after having been lawfully required by order or subpoena, any judge of the district court in any county of the state where the order or subpoena was made returnable, on application of the commissioner of management and budget or commissioner of administration, as the case may be, shall compel obedience or punish disobedience as for contempt, as in the case of disobedience of a similar order or subpoena issued by such court.

History: (53-1d) 1939 c 431 art 8 s 3; 1973 c 492 s 14; 1986 c 444; 2009 c 101 art 2 s 109



Section 15.082 — OBLIGATIONS OF PUBLIC CORPORATIONS.

Notwithstanding any other law, the state is not liable for obligations of a public corporation created by statute. Upon dissolution of the public corporation, its wholly owned assets become state property. Partially owned assets become state property to the extent that state money was used to acquire them.

This section does not apply to a public corporation governed by chapter 119.

History: 1990 c 594 art 1 s 41



Section 15.10 — RECORDS DELIVERED TO DEPARTMENT HEADS.

The head of a department or other agency whose functions, powers, and duties are by Laws 1939, chapter 431, assigned and transferred to another department or agency, shall transfer and deliver to such other department or agency all contracts, books, maps, plans, papers, records, and property of every description within the department head's jurisdiction or control, and shall also transfer thereto any or all employees engaged in the exercise of such functions, powers, or duties. The head of such other department or agency to which such assignment or transfer is made is hereby authorized to take possession of the property, and shall take charge of the employees and shall employ them in the exercise of their respective functions, powers, and duties transferred as aforesaid, without reduction of compensation; subject to change or termination of employment or compensation as may be otherwise provided by law.

History: (53-1k) 1939 c 431 art 8 s 10; 1986 c 444



Section 15.16 — TRANSFER OF LANDS BETWEEN DEPARTMENTS.

Subdivision 1. Agreement. To facilitate the transfer of the control of state-owned lands between state departments and agencies of government and to avoid the necessity of condemning state lands by a department or agency of government of the state, a department or agency of the state government of Minnesota may acquire the control of state lands for public purposes from the department or agency of state government having those lands under its control and supervision, upon terms and conditions that are mutually agreed upon by the heads of the interested state departments or agencies.

Subd. 2. Executive Council to determine terms. If the heads of the departments or agencies acting under subdivision 1 are unable to agree on the terms and conditions of a transfer of control of state lands, the Executive Council, upon application of a state department or agency having the power to acquire lands for public purposes, shall determine the terms and conditions and may order the transfer of the control of state lands to the department or agency requesting the transfer.

Subd. 3. Commissioner of management and budget to transfer funds. The commissioner of management and budget is authorized and directed to transfer funds between state departments and agencies to effect the terms and conditions to transfer the control of real estate as provided in this section.

Subd. 4. Attorney general to prescribe form of transfer. The transfer of control of real estate as provided under this section must be made on transfer documents prescribed by the attorney general, and the transfer documents must be permanently filed in the office of the commissioner of management and budget.

Subd. 5. Obtaining recommendation. No control of state-owned lands may be transferred between state departments or agencies without the departments or agencies first consulting the chairs of the senate Finance Committee and house of representatives Ways and Means Committee and obtaining their recommendations. The recommendations are advisory only. Failure to obtain a prompt recommendation is deemed a negative recommendation.

History: 1941 c 387 s 1-4; 1973 c 492 s 14; 1973 c 720 s 52; 1983 c 301 s 65; 1986 c 444; 1990 c 506 art 2 s 3; 2003 c 112 art 2 s 50; 2004 c 284 art 2 s 3; 2009 c 101 art 2 s 109



Section 15.161 — ACCEPTANCE OF FEDERAL LANDS OR BUILDINGS; CONSULTATION WITH LEGISLATIVE COMMITTEES.

The head of a state department or agency shall consult with the chair of the house of representatives Ways and Means Committee and the chair of the senate Finance Committee before accepting any federal land or buildings thereon or any interest therein which is declared surplus by federal authorities and obtaining a recommendation thereon which shall be advisory only. Failure to obtain a recommendation thereon promptly shall be deemed a negative recommendation.

History: 1973 c 720 s 60; 1986 c 444; 1993 c 4 s 8



Section 15.17 — OFFICIAL RECORDS.

Subdivision 1. Must be kept. All officers and agencies of the state, counties, cities, towns, school districts, municipal subdivisions or corporations, or other public authorities or political entities within the state, hereinafter "public officer," shall make and preserve all records necessary to a full and accurate knowledge of their official activities. Government records may be produced in the form of computerized records. All government records shall be made on a physical medium of a quality to insure permanent records. Every public officer is empowered to reproduce records if the records are not deemed to be of permanent or archival value by the commissioner of administration and the records disposition panel under section 138.17. The public officer is empowered to reproduce these records by any photographic, photostatic, microphotographic, optical disk imaging system, microfilming, or other reproduction method that clearly and accurately reproduces the records. Each public officer may order that those photographs, photostats, microphotographs, microfilms, optical images, or other reproductions, be substituted for the originals of them. The public officer may direct the destruction or sale for salvage or other disposition of the originals from which they were made, in accordance with the disposition requirements of section 138.17. Photographs, photostats, microphotographs, microfilms, optical images, or other reproductions are for all purposes deemed the original recording of the papers, books, documents, and records reproduced when so ordered by any public officer and are admissible as evidence in all courts and proceedings of every kind. A facsimile or exemplified or certified copy of a photograph, photostat, microphotograph, microfilm, optical image, or other reproduction, or an enlargement or reduction of it, has the same effect and weight as evidence as would a certified or exemplified copy of the original.

Subd. 2. Responsibility for records. The chief administrative officer of each public agency shall be responsible for the preservation and care of the agency's government records, which shall include written or printed books, papers, letters, contracts, documents, maps, plans, computer-based data, and other records made or received pursuant to law or in connection with the transaction of public business. It shall be the duty of each agency, and of its chief administrative officer, to carefully protect and preserve government records from deterioration, mutilation, loss, or destruction. Records or record books may be repaired, renovated, or rebound when necessary to preserve them properly.

Subd. 3. Delivery to successor. Every legal custodian of government records, at the expiration of that official's term of office or authority, or on the official's death a legal representative, shall deliver to a successor in office all government records in custody; and the successor shall receipt therefor to the predecessor or legal representative and shall file in the office a signed acknowledgment of the delivery. Every public officer shall demand from a predecessor in office, or the predecessor's legal representative, the delivery of all government records belonging to the office.

Subd. 4. Accessible to public. Access to records containing government data is governed by sections 13.03 and 138.17.

History: 1941 c 553 s 1-4; 1957 c 28 s 1,2; 1973 c 123 art 5 s 7; 1973 c 422 s 1; 1979 c 328 s 23; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 573 s 1; 1986 c 444; 1990 c 506 art 2 s 4; 1993 c 71 s 1; 1999 c 227 s 11,12; 2007 c 76 s 1



Section 15.18 — DISTRIBUTION OF PUBLICATIONS.

Except as provided in sections 3C.12, subdivision 2, and 5.08 and chapter 16B, when any department, agency, or official of the state issues for public distribution any book, document, journal, map, pamphlet, or report copies thereof shall be delivered immediately as follows:

Four copies to the Minnesota Historical Society;

One copy to the general library of the University of Minnesota, and may, upon request of the librarian, deliver additional copies;

Two copies to the state library, and such additional copies as the state librarian deems necessary for exchange with other libraries, with other states, with the United States, and with governments of foreign countries;

One copy to the public library of any city of the first class;

One copy to the library of each state university as defined in chapter 136.

History: 1947 c 365 s 1; 1963 c 179 s 1; 1975 c 321 s 2; 1984 c 480 s 14; 1984 c 544 s 89; 1984 c 655 art 2 s 19 subd 3



Section 15.185 — MAILING LISTS.

A department, agency, or official of the state issuing for public distribution any book, document, journal, map, pamphlet, or report on a regular basis to a list of persons who have asked to receive regular publications shall insert into at least one publication per person per year a returnable card which must be returned by that person in order to receive future similar publications from that department, agency, or official.

History: 1982 c 562 s 3



Section 15.191 — IMPREST CASH FUNDS.

Subdivision 1. Emergency disbursements. Imprest cash funds for the purpose of making minor disbursements, providing for change, and providing employees with travel advances or a portion or all of their payroll warrant where the warrant has not been received through the payroll system, may be established by state departments or agencies from existing appropriations in the manner prescribed by this section.

Subd. 2. Approval. Before an imprest cash fund is established an application showing the need therefor shall be presented to the commissioner of management and budget who shall fix the amount of the fund for the department or agency. Upon the approval of the application by the commissioner of management and budget, the imprest cash fund is established and the commissioner of management and budget shall notify the applicant.

Subd. 3. Warrant against designated appropriation. Imprest cash funds established under this section shall be created by warrant drawn against the appropriation designated by the commissioner of management and budget.

History: 1969 c 265 s 1; 1973 c 492 s 14; 1976 c 231 s 2; 1979 c 333 s 62; 1991 c 345 art 1 s 48; 2009 c 101 art 2 s 109



Section 15.31 — STATE EMPLOYEES, LIABILITY INSURANCE, PAYMENT OF PREMIUMS.

The state shall pay premiums on insurance policies insuring its employees against liability from claims for bodily injuries, death or property damage made upon such employees while operating state-owned vehicles in the performance of, in connection with or incidental to their duties as state employees. Payment of such premiums shall be made from funds appropriated or otherwise available to the various departments and agencies of the state. The payment of such premiums shall not impose upon the state any liability whatsoever for the payment of damages as a result of a claim against the state employee.

History: 1953 c 676 s 1



Section 15.38 — NONINSURANCE OF STATE PROPERTY; EXCEPTIONS.

Subdivision 1. Insurance prohibited. No public funds shall be expended on account of any insurance upon state property against loss or damage by fire or tornado, nor shall any state officer or board contract for or incur any indebtedness against the state on account of any such insurance, except as specifically authorized in this section, section 15.39, or other law.

Subd. 2. Stillwater prison. The commissioner of corrections may insure the state of Minnesota against loss by fire or tornado to the Minnesota Correctional Facility-Stillwater, or the contents thereof, in any insurance companies licensed to do business in this state, in such an amount as the commissioner may from time to time determine and to pay the premiums therefor from the revolving fund of the institution.

Subd. 3. Minnesota State Colleges and Universities. The Board of Trustees of the Minnesota State Colleges and Universities may purchase insurance coverage as it deems necessary and appropriate to protect buildings and contents and for activities ancillary to the programs of the state colleges and universities.

Subd. 4. [Repealed, 1995 c 212 art 4 s 65]

Subd. 5. [Repealed, 2010 c 382 s 87]

Subd. 6. Department of Military Affairs. The adjutant general may purchase insurance coverage deemed necessary to indemnify the Department of Military Affairs for workers' compensation awards paid for state employees employed under federal cooperative funding agreements.

Subd. 7. Iron Range Resources and Rehabilitation Board. The Iron Range Resources and Rehabilitation Board may purchase insurance it considers necessary and appropriate to insure facilities operated by the board.

Subd. 8. Authorized purchases. The commissioner of administration may authorize the purchase of insurance on state property that agencies of state government deem necessary and appropriate to protect buildings and contents.

Subd. 9. Sibley House. The Sibley House Association may purchase fire, wind, hail, and vandalism insurance and insurance coverage for fine art objects from state appropriations.

History: (3599) 1919 c 256 s 1; 1929 c 78 s 1; 1953 c 593 s 2; 1959 c 263 s 2; 1974 c 406 s 3; 1979 c 102 s 13; 1981 c 359 s 12; 1983 c 332 s 17; 1986 c 329 s 1; 1986 c 444; 1Sp1986 c 1 art 10 s 2; 1988 c 423 s 1; 1990 c 506 art 2 s 5; 1993 c 369 s 36; 1995 c 212 art 4 s 2



Section 15.39 — EMPLOYMENT AND ECONOMIC DEVELOPMENT DEPARTMENT BUILDINGS.

Subdivision 1. Insurance. Notwithstanding other law to the contrary, the commissioner of the Department of Employment and Economic Development of the state of Minnesota may purchase insurance against loss to state-owned buildings occupied by the department, from any insurance companies licensed to do business in this state in an amount that the commissioner may from time to time determine and pay premiums for the insurance from federal funds granted for the administration of the Department of Employment and Economic Development.

Subd. 2. Requisition authority. The commissioner is authorized to requisition from the administration fund any amount necessary to pay premiums for the insurance specified in subdivision 1 and money in the amount necessary is appropriated for that purpose.

History: 1961 c 515 s 1,2; 1969 c 567 s 3; 1973 c 254 s 3; 1977 c 430 s 25 subd 1; 1983 c 216 art 1 s 87; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1990 c 506 art 2 s 6; 1991 c 199 art 1 s 3; 1994 c 483 s 1; 2004 c 206 s 52; 2005 c 10 art 1 s 10



Section 15.40 — LACK OF CARE IN KEEPING STATE PROPERTY SAFE FROM FIRE LOSS, NONFEASANCE IN OFFICE.

Every state officer, board, or other authority having the control of any state buildings or property shall keep the same at all times as safe from fire loss as is reasonably possible. Failure of any state officer, board, or authority having control over any state property to keep the same as safe from fire loss as is reasonably possible shall constitute nonfeasance in office and be grounds for removal.

History: (3602) 1919 c 256 s 4



Section 15.41 — CONSTRUCTION PERMITS, REQUISITES.

Subdivision 1. Names on permit. Every agency of the state of Minnesota and every political subdivision thereof shall specify on every construction permit the name and address of the applicant therefor, and the general contractor thereon if there be one. This information shall be a matter of public record, and available to any interested person during business hours.

Subd. 2. Posting. All construction permits shall be posted in a conspicuous and accessible place at the premises or site of construction.

History: 1957 c 125 s 1,2



Section 15.411 — PUBLIC WORKS CONTRACTS; NO DAMAGES FOR DELAY CLAUSES.

Subdivision 1. Definition. As used in this section, the term "public works contract" means a contract of the state, or a county, city, town, school district, special district, or any other political subdivision of the state, for the construction, alteration, repair, addition to, subtraction from, improvement to, or maintenance of any building, structure, highway, bridge, viaduct, pipeline, railway, public works, or any other works dealing with construction. The term includes, but is not limited to, moving, demolition, or excavation performed in conjunction with the work specified in this subdivision.

Subd. 2. Unenforceability. Any clause in a public works contract that waives, releases, or extinguishes the rights of a contractor to seek recovery for costs or damages, or seek an equitable adjustment, for delays, disruption, or acceleration in performing the contract is void and unenforceable if the delay, disruption, or acceleration is caused by acts of the contracting public entity or persons acting on behalf of the public entity for which the public entity is legally responsible.

Subd. 3. Severability. When a contract contains a provision that is void and unenforceable under subdivision 2, that provision must be severed from the other provisions of the contract to the extent that it is void and unenforceable. The fact that the provision is void and unenforceable does not affect the other provisions of the contract.

Subd. 4. Scope and effect. Subdivision 2 does not make void and unenforceable any contract provision of a public works contract that:

(1) requires notice of any delay, disruption, or acceleration by the party affected thereby;

(2) provides for reasonable liquidated damages; or

(3) provides for arbitration or any other procedure designed to settle contract disputes.

History: 2002 c 299 s 1



Section 15.415 — CORRECTIONS IN TRANSACTIONS, WAIVER.

In any instance where a correction concerning any state department or agency transaction involves an amount less than the administrative cost of making the correction, the correction shall be waived unless it is possible at a relatively nominal expense to include the correction in a later transaction. If the amount of any correction is less than $5 it shall be prima facie evidence that the cost of the correction would exceed the amount involved.

History: 1971 c 390 s 1; 1995 c 254 art 1 s 41



Section 15.43 — ACCEPTANCE OF ADVANTAGE BY STATE EMPLOYEE; PENALTY.

Subdivision 1. Financial interest of agents. No employee of the state or of the University of Minnesota in direct contact with suppliers or potential suppliers to the state or the university, or who may directly or indirectly influence a purchasing decision or contract by establishing specification, testing purchased products, evaluating contracted services, or otherwise has official involvement in the purchasing or contracting process may:

(1) have any financial interest or have any personal beneficial interest directly or indirectly in contracts or purchase orders for goods or services used by, or purchased for resale or furnished to a department or agency of the state or the university; or

(2) accept directly or indirectly from a person, firm, or corporation to which a contract or purchase order has been or may be, awarded, a rebate, gift, money, or anything of value other than items of nominal value. No such employee may further accept any promise, obligation or contract for future reward.

Subd. 2. Textbooks exempted. Textbooks, software, and other course materials authored by an employee of the Minnesota State Colleges and Universities or of the University of Minnesota may be used as required course material. Instructors in state institutions and at the university may accept free samples of textbooks and related teaching materials.

Subd. 3. Other exemptions. The commissioners of human services and corrections may by rule prescribe procedures for the acceptance of gifts from any person or organization, provided that such gifts are accepted by the commissioner, or a designated representative of the commissioner, and that such gifts are used solely for the direct benefit of patients or inmates under the jurisdiction of the accepting state officer.

Subd. 4. Penalties. A violation of this section is a misdemeanor.

History: 1973 c 349 s 2; 1973 c 400 s 1; 1975 c 321 s 2; 1982 c 560 s 7; 1984 c 654 art 5 s 58; 1986 c 444; 1996 c 398 s 1,2



Section 15.435 — AIRLINE TRAVEL CREDIT.

(a) Whenever public funds are used to pay for airline travel by an elected official or public employee, any credits or other benefits issued by any airline must accrue to the benefit of the public body providing the funding. In the event the issuing airline will not honor a transfer or assignment of any credit or benefit, the individual passenger shall report receipt of the credit or benefit to the public body issuing the initial payment within 90 days of receipt.

(b) By July 1, 1993, the appropriate authorities in the executive, legislative, and judicial branches of the state and the governing body of each political subdivision shall develop and implement policies covering accrual of credits or other benefits issued by an airline whenever public funds are used to pay for airline travel by a public employee or an elected or appointed official. The policies must apply to all airline travel, regardless of where or how tickets are purchased. The policies must include procedures for reporting receipt of credits or other benefits.

History: 1992 c 592 s 20



Section 15.44 — AIDS FOR PERSONS WITH DISABILITIES AT STATE MEETINGS.

After July 1, 1980, a state agency which sponsors, in whole or in part, a meeting or conference for the public or for state employees shall ensure that a physically disabled participant who gives reasonable advance notice to the agency will receive the auxiliary aids necessary for effective participation. Auxiliary aids may include taped or Brailled materials, interpreters or other effective means of making orally delivered material available to participants who are deaf, deafblind, and hard-of-hearing, and equipment adaptable for use by participants with manual impairments and other similar services and action; however, nothing in this section shall (1) require a state agency to provide attendants, individually prescribed devices, or other devices or services of a personal nature or (2) apply to the Minnesota State Colleges and Universities or the University of Minnesota with respect to classes, seminars or training programs which are offered by them. When sign language interpreters are provided, they shall be provided in a manner so that participants who are deaf, deafblind, and hard-of-hearing will be able to see their signing clearly. For the purposes of this section, "physically disabled" has the meaning given in section 326B.103, subdivision 10. For the purposes of this section, "agency" means any state officer, employee, board, commission, authority, department or other agency or the executive branch of state government.

History: 1980 c 574 s 8; 1984 c 544 s 89; 1996 c 395 s 18; 2005 c 56 s 1; 2007 c 140 art 4 s 61; art 13 s 4; 2013 c 62 s 1



Section 15.441 — COMMUNICATIONS SERVICES.

Subdivision 1. State agencies; bilingual employees. Every state agency that is directly involved in furnishing information or rendering services to the public and that serves a substantial number of non-English-speaking people shall employ enough qualified bilingual persons in public contact positions, or enough interpreters to assist those in these positions, to ensure provision of information and services in the language spoken by a substantial number of non-English-speaking people.

The commissioner of administration shall determine the application of this section to each state agency, in consultation with the Minnesota Council on Latino Affairs, groups representing other non-English-speaking people, and the head of the agency. In determining what constitutes a substantial number of non-English-speaking people, the commissioner shall consider:

(1) the number of people served by the agency;

(2) the number of non-English-speaking people served by the agency;

(3) the frequency with which non-English-speaking people are served by the agency; and

(4) the extent to which information or services rendered by the agency affect legal rights, privileges, or duties.

Subd. 2. Translations of materials explaining agency services. Every state agency that serves a substantial number of non-English-speaking people and that provides materials in English explaining services is encouraged to provide equivalent materials in any non-English language spoken by a substantial number of the people served by the agency. An agency should give highest priority to providing in a non-English language materials that notify people of legal rights, duties, or privileges they are entitled to, and the steps they must take to obtain or maintain those rights, duties, or privileges. When notice of the availability of material explaining services available is given, orally or in writing, it should be given in English and the non-English language into which any material has been translated.

Subd. 3. Translated materials for local offices. A state agency is encouraged to provide its local offices with written materials in the appropriate foreign language when:

(1) the local office or facility serves a substantial number of non-English-speaking people;

(2) written materials such as forms, applications, questionnaires, letters, or notices are used to ask or order a person to provide information or to give a person information; and

(3) the information asked for or given could affect the person's rights, duties, or privileges with regard to the agency's services or benefits.

Subd. 4. Limitations. (a) A state agency may not dismiss an employee or increase its complement to carry out the purposes of this section. A state agency need only implement this section by filling employee public contact positions made vacant by retirement or normal attrition.

(b) This section shall be implemented to the extent permissible under federal law, civil service laws governing state agencies, and collective bargaining agreements.

History: 1Sp1985 c 17 s 1; 1997 c 7 art 3 s 2; 2015 c 77 art 2 s 87



Section 15.45 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 15.46, the terms defined in this section have the meanings given them.

Subd. 2. Preventive health services. "Preventive health services" means services intended to:

(1) protect state employees against health hazards in their work environment;

(2) insure and facilitate the placement and suitability of employees, according to their physical capacities and their emotional make up, in work which they can reasonably perform with an acceptable degree of efficiency and without endangering their own health and safety or that of their fellow employees; and

(3) encourage personal health maintenance.

Subd. 3. [Repealed, 1987 c 186 s 16]

History: 1963 c 766 s 1; 1977 c 305 s 45; 1991 c 199 art 2 s 2



Section 15.46 — PREVENTIVE HEALTH SERVICES FOR PUBLIC EMPLOYEES.

The commissioner of the Department of Management and Budget may establish and operate a program of preventive health services for state employees and shall provide the staff, equipment, and facilities necessary to do so. The commissioner shall develop these services in accordance with the accepted practices of and standards for occupational preventive health services in the state of Minnesota. Specific services must be directed to the work environment and to the health of the employee in relation to the job. The commissioner shall cooperate with the Department of Health as well as other private and public community agencies providing health, safety, employment, and welfare services. A county or a statutory or home rule charter city may establish and operate a program of preventive health and employee recognition services for its employees and may provide necessary staff, equipment, and facilities and may expend funds as necessary to achieve the objectives of the program.

History: 1963 c 766 s 2; 1977 c 305 s 45; 1986 c 444; 1987 c 186 s 2; 1991 c 128 s 1; 1991 c 292 art 2 s 1; 2007 c 59 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15.471 — DEFINITIONS.

Subdivision 1. Terms defined. For purposes of this section and sections 15.471 to 15.474, the terms defined in this section have the meanings given them.

Subd. 2. Administrative law judge. "Administrative law judge" means the official assigned to conduct a contested case hearing under chapter 14.

Subd. 3. Contested case. "Contested case" means a proceeding defined in section 14.02, subdivision 3, in which the position of the state is represented by counsel. It does not include a contested case to establish or fix a rate or grant or renew a license.

Subd. 4. Expenses. "Expenses" means the costs incurred by the party in the litigation, including:

(1) filing fees;

(2) subpoena fees and mileage;

(3) transcript costs and court reporter fees;

(4) expert witness fees;

(5) the reasonable cost of any study, analysis, engineering report, test, or project;

(6) photocopying and printing costs;

(7) postage and delivery costs; and

(8) service of process fees.

Subd. 5. Fees. "Fees" means the reasonable attorney fees or reasonable fees charged by a person not an attorney who is authorized by law or rule to represent the party and may include reasonable charges by the party, the party's employee, or agent. The amount of fees must be based upon prevailing market rates for the kind and quality of the services furnished, subject to the following limitations:

(a) In a court action, an expert witness may not be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the state.

(b) In a contested case proceeding, an expert witness may not be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the state agency involved.

Subd. 6. Party. (a) Except as modified by paragraph (b), "party" means a person named or admitted as a party, or seeking and entitled to be admitted as a party, in a court action or contested case proceeding, or a person admitted by an administrative law judge for limited purposes, and who is:

(1) an unincorporated business, partnership, corporation, association, or organization, having not more than 500 employees at the time the civil action was filed or the contested case proceeding was initiated; and

(2) an unincorporated business, partnership, corporation, association, or organization whose annual revenues did not exceed $7,000,000 at the time the civil action was filed or the contested case proceeding was initiated.

(b) "Party" also includes a partner, officer, shareholder, member, or owner of an entity described in paragraph (a), clauses (1) and (2).

(c) "Party" does not include a person providing services pursuant to licensure or reimbursement on a cost basis by the Department of Health or the Department of Human Services, when that person is named or admitted or seeking to be admitted as a party in a matter which involves the licensing or reimbursement rates, procedures, or methodology applicable to those services.

Subd. 7. State. "State" means the state of Minnesota or an agency or official of the state acting in an official capacity.

Subd. 8. Substantially justified. "Substantially justified" means that the state's position had a reasonable basis in law and fact, based on the totality of the circumstances before and during the litigation or contested case proceeding.

History: 1986 c 377 s 1; 1988 c 469 art 1 s 1; 1997 c 7 art 2 s 69; 2000 c 439 s 1-3; 2009 c 125 s 1



Section 15.472 — FEES AND EXPENSES; CIVIL ACTION OR CONTESTED CASE PROCEEDING INVOLVING STATE.

(a) If a prevailing party other than the state, in a civil action or contested case proceeding other than a tort action, brought by or against the state, shows that the position of the state was not substantially justified, the court or administrative law judge shall award fees and other expenses to the party unless special circumstances make an award unjust.

(b) A party seeking an award of fees and other expenses shall, within 30 days of final judgment in the action, submit to the court or administrative law judge an application of fees and other expenses which shows that the party is a prevailing party and is eligible to receive an award, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing on behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. The party shall also allege that the position of the state was not substantially justified.

(c) The court or administrative law judge may reduce the amount to be awarded under this section, or deny an award, to the extent that the prevailing party during the proceedings engaged in conduct that unduly and unreasonably protracted the final resolution of the matter in controversy. The decision of an administrative law judge under this section must be made a part of the record containing the final decision of the agency and must include written findings and conclusions.

(d) This section does not preclude a party from recovering costs, disbursements, fees, and expenses under other applicable law.

History: 1986 c 377 s 2; 1988 c 469 art 1 s 1; 2000 c 439 s 4



Section 15.473 — PAYMENT OF COSTS AND FEES.

Subdivision 1. Civil action. A judgment against the state in a civil action for fees and expenses under section 15.472 must be paid from funds of the agency.

Subd. 2. Contested case proceeding. Fees and other expenses awarded in a contested case proceeding under section 15.472 must be paid by the agency over which the party prevails from funds of the agency.

History: 1986 c 377 s 3; 1988 c 469 art 1 s 1



Section 15.474 — PROCEDURE FOR AWARD OF FEES; CONTESTED CASE.

Subdivision 1. Applications. The chief administrative law judge shall by rule establish uniform procedures for the submission and consideration of applications for an award of fees and expenses in a contested case proceeding. If a court reviews the underlying decision of the contested case under sections 14.63 to 14.68, an award for fees and expenses may be made only under subdivision 3.

Subd. 2. Appeal. A party dissatisfied with the fee determination made under subdivision 1 may petition for leave to appeal to the court having jurisdiction to review the merits of the underlying decision of the contested case. If the court denies the petition for leave to appeal, no appeal may be taken from the denial. If the court grants the petition, it may modify the determination only if it finds that the failure to make an award, or the calculation of the amount of the award, was an abuse of discretion.

Subd. 3. Judicial review. (a) In awarding fees and expenses under subdivision 1 to a prevailing party in an action for judicial review of a contested case under sections 14.63 to 14.68, the court shall include in that award fees and expenses to the extent authorized in section 15.472.

(b) Fees and expenses awarded under this subdivision may be paid in accordance with section 15.473, subdivision 2.

History: 1986 c 377 s 4; 1988 c 469 art 1 s 1



Section 15.51 — DECLARATION OF POLICY.

The state of Minnesota recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

History: Ex1967 c 46 s 1



Section 15.52 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 15.51 to 15.57 the following words and phrases have the meanings ascribed to them in this section.

Subd. 2. Sending agency. "Sending agency" means any department, political subdivision or agency of the federal government or a state government which sends any employee thereof to another government agency under sections 15.51 to 15.57.

Subd. 3. Receiving agency. "Receiving agency" means any department, political subdivision or agency of the federal government or a state government which receives an employee of another government agency under sections 15.51 to 15.57.

History: Ex1967 c 46 s 2; 1969 c 1140 s 1,2



Section 15.53 — AUTHORITY TO INTERCHANGE EMPLOYEES.

Subdivision 1. No interchange except as authorized. No department, agency, political subdivision or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, the state, or another state, as a sending or receiving agency except in accordance with sections 15.51 to 15.57.

Subd. 2. Period of assignment. The period of individual assignment or detail under an interchange program shall not exceed 24 months, nor shall any person be assigned or detailed for more than 24 months during any 36-month period, except when the assignment or detail is made to coincide with an unclassified appointment under section 15.06. However, the head of an agency may extend the period of assignment for not more than two additional years. A school district, a county, or a public health entity may make an assignment for a period not to exceed five years if the assignment is made pursuant to section 124D.23, subdivision 8. Details relating to any matter covered in sections 15.51 to 15.57 may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

Subd. 3. Political subdivisions. A state department or agency must report to the Department of Management and Budget an interchange with a political subdivision in which it is participating either as a sending or receiving agency. The report must include identification of the political subdivision, the length of the individual assignment, and the duties of the individual assignment.

History: Ex1967 c 46 s 3; 1969 c 1140 s 3; Ex1971 c 48 s 11 subd 1; 1990 c 594 art 1 s 42; 1991 c 269 art 1 s 1; 1997 c 97 s 2; 1997 c 162 art 2 s 1; 1998 c 397 art 11 s 3; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15.54 — STATUS OF EMPLOYEES OF THIS STATE.

Subdivision 1. Employees considered on regular work assignments. Employees of a sending agency participating in an exchange of personnel as authorized in section 15.53 may be considered during such participation to be on detail to regular work assignments of the sending agency.

Subd. 2. Salary and benefits. Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

Subd. 3. Personal injury. Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

History: Ex1967 c 46 s 4; 1986 c 444



Section 15.55 — TRAVEL EXPENSES OF EMPLOYEES OF THIS STATE.

A sending agency in this state may, in accordance with the travel rules of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail. Such per diem allowance shall be in lieu of, but not to exceed, the travel expense allowable under the plan adopted by the commissioner of management and budget pursuant to section 43A.18, subdivision 2.

History: Ex1967 c 46 s 5; 1977 c 347 s 7; 1980 c 617 s 47; 1981 c 210 s 48; 1985 c 248 s 70; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15.56 — STATUS OF EMPLOYEES OF OTHER GOVERNMENTS.

Subdivision 1. Status of employees. When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of sections 15.51 to 15.57 may be considered to be on detail to the receiving agency.

Subd. 2. Application of appointment laws or rules. Appointments of persons so assigned may be made without regard to the laws or rules governing the selection of employees of the receiving agency. Such person shall be in the unclassified service of the state.

Subd. 3. Not considered employees. Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subdivision 4. The salary and supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

Subd. 4. Personal injury. Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee elects to receive similar benefits as an employee under the sending agency's employee compensation program.

Subd. 5. Contracts between agencies. Sending and receiving agencies may contract for the services of interchanged employees and by contract arrange for the method and amount of payment for employees and other terms of their employment, so far as not governed by sections 15.51 to 15.57. Any interchange of employees contemplated by a department, agency, or instrumentality of the state which is subject to the provisions of chapter 16B, shall be submitted for review to the commissioner of administration before arrangements are entered into for such interchange.

Subd. 6. Consultants. Consultants who are not full-time employees may be paid by both the sending and receiving agencies, but not for the same work. Sections 15.51 to 15.57 shall not affect the method of paying or employing persons for full-time or part-time service in the military service of the state or the United States.

History: Ex1967 c 46 s 6; 1969 c 1140 s 4,5; 1975 c 276 s 1; 1985 c 248 s 70; 1986 c 444; 1995 c 186 s 10



Section 15.57 — TRAVEL EXPENSES OF EMPLOYEES OF OTHER GOVERNMENTS.

A receiving agency in this state may, in accordance with the travel rules of such agency, pay travel expenses of persons assigned thereto under sections 15.51 to 15.57 during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

History: Ex1967 c 46 s 7; 1985 c 248 s 70



Section 15.58 — AGREEMENTS BETWEEN FEDERAL AND RECEIVING AGENCIES.

Notwithstanding the provisions of sections 15.51 to 15.57, a receiving agency in this state participating in an interchange of employees under the Intergovernmental Personnel Act of 1970 may enter into a written agreement with a federal agency. Such agreement may provide for the state agency to pay all or a portion of the salary and fringe benefits of the federal employee assigned. Such payments may be made directly to the employee or as reimbursement to the federal agency.

History: Ex1971 c 48 s 11 subd 2



Section 15.59 — EMPLOYEE INTERCHANGE BETWEEN STATE AND PRIVATE INDUSTRY.

In addition to the interchange of government employees, any department, political subdivision or agency of state government and private industry may serve as sending and receiving agencies as provided in section 15.52, and interchange employees pursuant to the requirements of sections 15.53 to 15.57.

History: 1974 c 320 s 1



Section 15.60 — PUBLIC SAFETY OFFICERS; AMERICAN FLAG.

(a) A public employer may not forbid a peace officer or firefighter from wearing a patch or pin depicting the flag of the United States of America on the employee's uniform, according to customary and standard flag etiquette. However, a public employer may limit the size of a flag patch worn on a uniform to no more than three inches by five inches.

(b) For purposes of this section:

(1) "peace officer" has the meaning given in section 626.84, subdivision 1, paragraph (c) or (f);

(2) "firefighter" means a person as defined in section 299A.41, subdivision 4, clause (3) or (4); and

(3) "public employer" has the meaning given in section 179A.03, subdivision 15, and also includes a municipal fire department and an independent nonprofit firefighting corporation.

(c) A peace officer or firefighter who believes a public employer is violating this section may request the attorney general to issue an opinion on the issue. Upon request, the attorney general must issue a written opinion, which is binding, unless a court makes a contrary decision. If after issuing an opinion, the attorney general determines that a public employer continues to violate this section, the attorney general may bring an action in district court to compel compliance.

History: 2005 c 156 art 2 s 12



Section 15.61 — EMPLOYMENT OF UNEMPLOYED AND UNDEREMPLOYED PERSONS.

Subdivision 1. Employment. The state of Minnesota, its departments, agencies, and instrumentalities, and any county, city, town, school district or other body corporate and politic, may employ unemployed and underemployed persons as defined in the federal Emergency Employment Act of 1971, as amended, and Comprehensive Employment and Training Act of 1973, as amended, pursuant to the terms of those acts.

Subd. 2. Preference provisions. The provisions of Minnesota Statutes 1969, sections 197.455 to 197.48 and 43A.11 and any other law or ordinance relating to preference in employment and promotion of persons having served in the armed services, the provisions of any law, rule, or regulation, the provisions of any city charter or any ordinance or resolution, or the provisions of any other law or statute in conflict with the provisions of the federal Emergency Employment Act of 1971, as amended, and Comprehensive Employment and Training Act of 1973, as amended, shall not be applicable to the employment of the persons specified in subdivision 1.

History: Ex1971 c 25 s 1; 1974 c 511 s 15; 1975 c 2 s 1; 1975 c 271 s 6; 1981 c 210 s 54; 1Sp1981 c 4 art 1 s 16; 1983 c 312 art 7 s 17; 1987 c 384 art 2 s 4



Section 15.62 — ATHLETIC LEAVE OF ABSENCE.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision shall have the meanings here given them:

(1) "public employee" has the meaning given it in section 179A.03;

(2) "team" includes any group leader, coach, official or athlete who comprise the official delegation of the United States to world or Olympic competition.

Subd. 2. Public employee. A public employee who qualifies as a member of a United States team for athletic competition on the world championship, Pan American, or Olympic team in a sport sanctioned by the International Olympic Committee, may be granted a leave of absence without loss of pay or other benefits or rights for the purpose of preparing for and engaging in the competition. In no event shall the paid leave under this section exceed the period of the official training camp and competition combined or 90 calendar days a year, whichever is less.

Subd. 3. Political subdivision employee. If the public employee granted the leave is an employee of a school district, university system or other political subdivision, the employer is responsible for the actual cost of employing a substitute.

History: 1977 c 354 s 1; 1979 c 208 s 1; 1984 c 462 s 27; 1984 c 544 s 3; 1984 c 642 s 8; 1Sp1985 c 17 s 2; 2003 c 112 art 1 s 1,2



Section 15.71 — PUBLIC CONTRACTS; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 15.71 to 15.74 unless the context clearly indicates otherwise, the terms defined in this section have the meanings given them.

Subd. 2. Public contract. "Public contract" means any purchase, lease or sale by a public agency of personal property, public improvements or services, other than agreements which are exclusively for personal services.

Subd. 3. Public agency. "Public agency" or "public contracting agency" means any agency of the state of Minnesota or any of its political subdivisions authorized by law to enter into public contracts.

Subd. 4. Public improvement. "Public improvement" means any construction of improvements on real property or highways by or for a public agency.

Subd. 5. Retainage. "Retainage" means the difference between the amount earned by the contractor on a public contract and the amount paid on the contract by the public contracting agency.

History: 1980 c 464 s 1



Section 15.72 — PROGRESS PAYMENTS ON PUBLIC CONTRACTS; RETAINAGE.

Subdivision 1. Monthly payments. Unless the terms of the contract provide otherwise, a public contracting agency shall make progress payments on a public contract for a public improvement monthly as the work progresses. Payments shall be based upon estimates of work completed as approved by the public contracting agency. A progress payment shall not be considered acceptance or approval of any work or waiver of any defects therein.

Subd. 2. Retainage. A public contracting agency may reserve as retainage from any progress payment on a public contract for a public improvement an amount not to exceed five percent of the payment. A public agency may reduce the amount of the retainage and may eliminate retainage on any monthly contract payment if, in the agency's opinion, the work is progressing satisfactorily.

History: 1980 c 464 s 2



Section 15.73 — ALTERNATIVE FORM OF RETAINAGE.

Subdivision 1. Contractor's option. At the option of the contractor, retainage shall be paid to the contractor in accordance with this section.

Subd. 2. Security. The contractor may deposit bonds or securities with the public contracting agency or in any bank or trust company to be held in lieu of cash retainage for the benefit of the public contracting agency. In that event the public agency shall reduce the retainage in an amount equal to the value of the bonds and securities and pay the amount of the reduction to the contractor. Interest on the bonds or securities shall be payable to the contractor as it accrues.

Subd. 3. Approval required. Bonds and securities deposited or acquired in lieu of retainage, as permitted by subdivision 2, shall be of a character approved by the commissioner of management and budget, including but not limited to:

(1) bills, certificates, notes or bonds of the United States;

(2) other obligations of the United States or its agencies;

(3) obligations of any corporation wholly owned by the federal government; or

(4) indebtedness of the Federal National Mortgage Association.

Subd. 4. Recovery of additional costs. If the public agency incurs additional costs as a result of the exercise of the option described in this section, the agency may recover the costs from the contractor by reducing the final payment due under the contract. As work on the contract progresses, the agency shall, upon demand, inform the contractor of all accrued costs.

History: 1980 c 464 s 3; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 15.74 — EXCEPTIONS TO APPLICATION.

Sections 15.71 to 15.73 apply to all public contracts except those contracts in which receipt of federal financing is conditioned on adherence to terms and conditions which are inconsistent with sections 15.71 to 15.73.

History: 1980 c 464 s 4



Section 15.75 — CONTRACTS WITH REGIONAL ORGANIZATIONS.

Subdivision 1. Purpose. The purpose of this section is to promote efficient and effective delivery of government services throughout greater Minnesota by encouraging state agencies to cooperate in the provision of services with a system of regional organizations that have the capacity to coordinate state resources with resources of local government units.

Subd. 2. Authority. A state agency may contract with a system of regional organizations in greater Minnesota for delivery of services not currently delivered at the regional level on behalf of the state agency.

Subd. 3. Designation of service delivery area. For the purposes of this section, the service delivery areas of the system are the challenge grant regions designated under section 116J.415, subdivision 2.

Subd. 4. Designation of regional organization. The system of regional organizations that may provide services for state agencies in service delivery areas are as established in paragraphs (a) to (d).

(a) If a service delivery area is identical to the region designated under section 462.385, the regional development commission established under section 462.387 shall perform the services.

(b) If a service delivery area contains more than one region designated under section 462.385, services must be performed on the basis of contractual agreements among all regional development commissions in the service delivery area.

(c) If a service delivery area is only partially served by active regional development commissions, state funds for the service must first be offered to potential service providers in the area not served by an active commission. If no provider agrees to provide the service, an active commission or other regional entity in the area not served by an active commission, may, on the basis of an agreement with local units of government in the service delivery area, perform the services.

(d) If a service delivery area does not contain an active regional development commission, state funds for the service must first be offered to potential service providers in the area. If no provider agrees to provide the service, a state agency may enter into an agreement with another regional entity to provide services. In this case, the regional entity providing services shall create an advisory committee which includes elected officials of counties, cities, and towns in the region.

(e) This subdivision does not limit the authority of a state agency to enter into contractual agreements for services with other agencies or with local units of government.

Subd. 5. Agreements with Department of Employment and Economic Development. The commissioner of employment and economic development may enter into agreements with regional entities established under subdivision 4 to prepare plans to ensure coordination of the department's business development, community development, workforce development, and trade functions with programs of local units of government and other public and private development agencies in the regions. The plans will identify regional development priorities and serve as a guide for the implementation of the department's programs in the regions.

History: 1993 c 139 s 1; 1996 c 369 s 12; 1Sp2003 c 4 s 1; 2004 c 171 s 2; 2009 c 78 art 2 s 1



Section 15.76 — SAVI PROGRAM.

Subdivision 1. Program established. The state agency value initiative (SAVI) program is established to encourage state agencies to identify cost-effective and efficiency measures in agency programs and operations that result in cost savings for the state. All state agencies not separately authorized to carry forward operating funds may participate in this program.

Subd. 2. Retained savings. (a) In order to encourage innovation and creative cost savings by state employees, upon approval of the commissioner of management and budget, 50 percent of any appropriations for agency operations that remain unspent at the end of a biennium because of unanticipated innovation, efficiencies, or creative cost-savings may be carried forward and retained by the agency to fund specific agency proposals or projects. Agencies choosing to spend retained savings funds must ensure that project expenditures do not create future obligations beyond the amounts available from the retained savings. The retained savings must be used only to fund projects that directly support the performance of the agency's mission. This section does not restrict authority granted by other law to carry forward money for a different period or for different purposes.

(b) This section supersedes any contrary provision of section 16A.28.

Subd. 3. Review process. An agency may spend money for a project after:

(1) the agency has posted notice of spending for the proposed project on the agency Web site for at least 30 days;

(2) the commissioner of management and budget has approved spending money from the SAVI account for the project; and

(3) the commissioner has notified the Legislative Advisory Commission for its review and comment.

Subd. 4. SAVI-dedicated account. Each agency that participates in the SAVI program shall have a SAVI-dedicated account in the special revenue fund, or other appropriate fund as determined by the commissioner of management and budget, into which the agency's savings are deposited. The agency will manage and review projects that are funded from this account. Money in the account is appropriated to the participating agency for purposes authorized by this section.

Subd. 5. Expiration. This section expires June 30, 2018.

History: 2011 c 24 s 1; 2013 c 134 s 12-14



Section 15.85 — DISCIPLINE FOR RACIAL HARASSMENT.

It is the policy of this state that each public employee has the right to work in an environment free from harassment based on race or disability and that any public employee who harasses another public employee because of disability, race, creed, color, or national origin will be subject to disciplinary action, including discharge.

History: 1989 c 96 s 1



Section 15.86 — STATE AGENCY ACTIONS.

Subdivision 1. Statement of zero tolerance of violence. In furtherance of the state policy in section 1.50, by January 1, 1993, each house of the legislature, each state agency, and each public corporation created in statute must adopt a goal of zero tolerance of violence. Each agency is encouraged to develop a plan that describes how the agency will:

(1) seek to eliminate any potential for violence in and around the agency workplace; and

(2) seek to eliminate any potential for violence by affecting the attitudes and behavior of people that the agency serves or regulates.

Agency statements and any plans must be filed with the Legislative Reference Library, where they will be available for public inspection.

Subd. 2. Workplace plans. An agency plan for eliminating potential for violence in and around the workplace may include:

(1) elimination of sexual harassment, as defined in section 363A.03, subdivision 43; and

(2) assuring that areas in and around the workplace, such as parking facilities and areas between the workplace and parking facilities, are designed and operated in a manner that provides for the safety of employees and guests.

Subd. 3. Client plans. An agency plan for eliminating violence by affecting attitudes and behavior of persons that the agency serves or regulates may include, but is not limited to, the following:

(1) educational programs;

(2) incorporating the policy of zero tolerance of violence into the agency's direct service and regulatory programs; and

(3) attempting to assure that persons and businesses receiving grants from or providing goods or services to the agency adopt zero tolerance of violence policies.

Subd. 4. Liability. This section does not create any civil liability on the part of the state of Minnesota.

History: 1992 c 452 s 2



Section 15.87 — VICTIMS OF VIOLENCE.

In furtherance of the state policy of zero tolerance for violence in section 1.50, the state shall have a goal of providing:

(1) every victim of violence in Minnesota, regardless of the county of residence, access to necessary services, including, but not limited to:

(i) crisis intervention services, including a 24-hour emergency telephone line;

(ii) safe housing;

(iii) counseling and peer support services; and

(iv) assistance in pursuing legal remedies and appropriate medical care; and

(2) every child who is a witness to abuse or who is a victim of violence, access to necessary services, including, but not limited to:

(i) crisis child care;

(ii) safe supervised parenting time or independent, neutral exchange locations for parenting time, when needed;

(iii) age appropriate counseling and support; and

(iv) assistance with legal remedies, medical care, and needed social services.

History: 1996 c 408 art 7 s 1; 2000 c 444 art 2 s 1



Section 15.97 — INFORMATION AND TELECOMMUNICATIONS INSTITUTE.

The legislature intends to establish an Institute of Telecommunications Technology Applications and Education. The institute must be structured as a collaboration between at least the computer science, health science, teacher education, and extension programs at the University of Minnesota, other postsecondary educational institutions in the state, Enterprise Minnesota, Inc., the Department of Employment and Economic Development, libraries, and other institutions and entities that have an interest in applications for and education on telecommunications and information technology. The mission of the institute will be to:

(1) engage in applied research in order to develop applications and methodologies for use of existing and expanded telecommunications and information resources and networks particularly in the areas of provision of health care, education, business, and employment communications and services; and

(2) provide technical assistance, education, and information to current and potential users of telecommunications networks and systems, including at least health care providers, teachers, employers, and employees and to advocate and promote appropriate and efficient use of the networks and systems to improve efficiency and flexibility of the networks and systems and of their users.

History: 1994 c 632 art 3 s 22; 1Sp2003 c 4 s 1; 2008 c 290 s 2



Section 15.98 — INDOOR ICE FACILITIES.

This section applies to an indoor ice arena operated by a political subdivision, a state agency, the University of Minnesota, a state higher education institution, or any other organization that makes an arena available to the public. If the arena provides more prime ice time to groups of one gender than to groups of the other gender, the arena may not deny a request for prime ice time from the group of the underrepresented gender, provided that the group of the underrepresented gender pays the same price charged to groups of the other gender. An underrepresented gender group must be allowed up to 15 percent of prime ice time for the 1994-1995 season, up to 30 percent by the 1995-1996 season, and up to 50 percent by the 1996-1997 season. This section does not: (1) require an arena to allocate more time to any one group than is generally allocated to other groups; or (2) affect a political subdivision's ability to grant preference to groups based in the political subdivision, provided this preference is not based on gender. For purposes of this section, prime ice time means the hours of 4:00 p.m. to 10:00 p.m. Monday to Friday and 9:00 a.m. to 8:00 p.m. on Saturdays and Sundays. Any group that generates revenue as a result of tickets sold to persons in attendance at arena events must be excluded in determining if the arena provides more prime ice time to groups of one gender than the other.

History: 1994 c 632 art 3 s 23



Section 15.985 — ADVISORY INSPECTIONS.

(a) Upon the voluntary request of a person to a state agency for an advisory inspection for the purpose of complying with state law, the agency must, except as provided in paragraphs (f) and (g), conduct an advisory inspection. An agency is not required to conduct an advisory inspection if the agency has a regularly scheduled inspection that would occur within 90 days after the request for the advisory inspection, or if before an advisory inspection is requested, the agency has notified the person that it will be conducting an inspection within 45 days. If an advisory inspection results in findings that potentially could make a person subject to a fine or other penalty imposed by the agency, the agency must notify the person in writing of those findings within ten days of the inspection.

(1) Except as provided in clause (2), if within 60 days of receiving notice, the person notifies the agency that it has corrected the situation that made the person potentially subject to the fine or penalty, and the agency later determines that the situation is corrected, the agency may not impose a fine or penalty as a result of the findings in the advisory inspection.

(2) For violations of chapter 177, if the person notifies the agency within the time period for remedying violations required under the applicable section of chapter 177 that it has corrected the situation that made the person potentially subject to the fine or penalty, and the agency later determines that the situation is corrected, the agency may not impose a fine or penalty as a result of the finding in the advisory inspection.

(3) A person may not request more than one advisory inspection from the same agency in a calendar year. A person may not request an advisory inspection after an inspection resulting in a fine or other penalty has been determined and the violator notified of the amount to be paid, until fines or penalties have been paid or settled.

(b) For purposes of this section:

(1) "inspection" includes an examination of real or personal property or an audit or other examination of financial or other documents;

(2) "penalty" includes a civil or administrative fine or other financial sanction;

(3) "person" includes a real person and businesses, including corporations, partnerships, limited liability companies, and unincorporated associations; and

(4) "state agency" means a department, agency, board, commission, constitutional office, or other group in the executive branch of state government.

(c) If an agency revises, amends, extends, or adds additional violations to a notice, the person has 60 days from the date of those changes to correct the situation without fine or penalty. For violations of chapter 177, the person has the time period for remedying violations under the applicable section of chapter 177 to correct the situation without fine or penalty.

(d) An agency conducting an inspection under this section may impose and collect from the person requesting the inspection a fee equal to the costs incurred by the agency related to the inspection. Fees under this section shall be considered charges for goods and services provided for the direct and primary use of a private individual, business, or other entity under section 16A.1283, paragraph (b), clause (3). Fee revenue collected under this section must be deposited in an appropriate fund other than the general fund and is appropriated from that fund to the agency collecting the fee for the purpose of conducting inspections under this section.

(e) Nothing in this section shall prohibit or interfere with an agency offering similar programs that allow independent audits or inspections, including the environmental improvement program under chapter 114C. If a person conducts a self-audit under chapter 114C, the terms and conditions of this section do not apply. For advisory inspections conducted by the Pollution Control Agency, terms and conditions of sections 114C.20 to 114C.28 shall be used instead of those in paragraphs (a) to (c) and (g).

(f) If agency staff resources are limited, an agency must give higher priority to the agency's regular inspections over advisory inspections under this section. Insofar as conducting advisory inspections reduces an agency's costs, the savings must be reflected in the charges for advisory inspections. Before hiring additional staff complement for purposes of this section, an agency must report to the chairs and ranking minority members of the legislative budget committees with jurisdiction over the agency documenting: (1) the demand for advisory inspections and why additional staff complement is needed to meet the demand; and (2) that the revenue generated by advisory inspections will cover the expenses of the additional staff complement. If a person requests an advisory inspection, but the agency does not have staff resources necessary to conduct the advisory inspection before a regular inspection is conducted, and the regular inspection results in findings that could make a person subject to a fine or penalty, the agency must take into account the person's request for an advisory inspection and the person's desire to take corrective action before taking any enforcement action against the person.

(g) This section does not apply to:

(1) criminal penalties;

(2) situations in which implementation of this section is prohibited by federal law or would result in loss of federal funding or in other federal sanctions or in which implementation would interfere with multistate agreements, international agreements, or agreements between state and federal regulatory agencies;

(3) conduct constituting fraud;

(4) violations in a manner that endangers human life or presents significant risk of major injury or severe emotional harm to humans;

(5) violations that are part of a pattern that has occurred repeatedly and shows willful intent;

(6) violations for which it may be demonstrated that the alternative inspections process is being used to avoid enforcement;

(7) violations that occur within three years of violating an applicable law;

(8) the Department of Revenue;

(9) the Workers' Compensation Division at the Department of Labor and Industry;

(10) violations of vehicle size weight limits under sections 169.80 to 169.88;

(11) commercial motor vehicle inspections under section 169.781 and motor carrier regulations under chapter 221;

(12) the Dairy and Food Inspection Division of the Department of Agriculture, if the division provides free inspections similar to those under this section;

(13) state inspections or surveys of hospitals, nursing homes, outpatient surgical centers, supervised living facilities, board and lodging with special services, home care, housing with services and assisted living settings, hospice, and supplemental nursing services agencies;

(14) examinations of health maintenance organizations or county-based purchasing entities regulated under chapter 62D;

(15) special transportation services under section 174.30; and

(16) entities regulated by the Department of Commerce's Financial Institutions and Insurance Divisions for purposes of regulatory requirements of those divisions.

If an agency determines that this section does not apply due to situations specified in clause (2), the agency must report the basis for that determination to the chairs and ranking minority members of the legislative committees with jurisdiction over the agency.

(h) An agency may terminate an advisory inspection and proceed as if an inspection were a regular inspection if, in the process of conducting an advisory inspection, the agency finds a situation that the agency determines: could lead to criminal penalties; endangers human life or presents significant risk of major injury or severe emotional harm to humans; presents a severe and imminent threat to animals, food, feed, crops, commodities, or the environment; or evidences a pattern of willful violations.

History: 2012 c 272 s 1; 2013 c 144 s 1



Section 15.99 — TIME DEADLINE FOR AGENCY ACTION.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms shall have the meanings given.

(b) "Agency" means a department, agency, board, commission, or other group in the executive branch of state government; a statutory or home rule charter city, county, town, or school district; any metropolitan agency or regional entity; and any other political subdivision of the state.

(c) "Request" means a written application related to zoning, septic systems, watershed district review, soil and water conservation district review, or the expansion of the metropolitan urban service area, for a permit, license, or other governmental approval of an action. A request must be submitted in writing to the agency on an application form provided by the agency, if one exists. The agency may reject as incomplete a request not on a form of the agency if the request does not include information required by the agency. A request not on a form of the agency must clearly identify on the first page the specific permit, license, or other governmental approval being sought. No request shall be deemed made if not in compliance with this paragraph.

(d) "Applicant" means a person submitting a request under this section. An applicant may designate a person to act on the applicant's behalf regarding a request under this section and any action taken by or notice given to the applicant's designee related to the request shall be deemed taken by or given to the applicant.

Subd. 2. Deadline for response. (a) Except as otherwise provided in this section, section 462.358, subdivision 3b, or 473.175, or chapter 505, and notwithstanding any other law to the contrary, an agency must approve or deny within 60 days a written request relating to zoning, septic systems, watershed district review, soil and water conservation district review, or expansion of the metropolitan urban service area for a permit, license, or other governmental approval of an action. Failure of an agency to deny a request within 60 days is approval of the request. If an agency denies the request, it must state in writing the reasons for the denial at the time that it denies the request.

(b) When a vote on a resolution or properly made motion to approve a request fails for any reason, the failure shall constitute a denial of the request provided that those voting against the motion state on the record the reasons why they oppose the request. A denial of a request because of a failure to approve a resolution or motion does not preclude an immediate submission of a same or similar request.

(c) Except as provided in paragraph (b), if an agency, other than a multimember governing body, denies the request, it must state in writing the reasons for the denial at the time that it denies the request. If a multimember governing body denies a request, it must state the reasons for denial on the record and provide the applicant in writing a statement of the reasons for the denial. If the written statement is not adopted at the same time as the denial, it must be adopted at the next meeting following the denial of the request but before the expiration of the time allowed for making a decision under this section. The written statement must be consistent with the reasons stated in the record at the time of the denial. The written statement must be provided to the applicant upon adoption.

Subd. 3. Application; extensions. (a) The time limit in subdivision 2 begins upon the agency's receipt of a written request containing all information required by law or by a previously adopted rule, ordinance, or policy of the agency, including the applicable application fee. If an agency receives a written request that does not contain all required information, the 60-day limit starts over only if the agency sends written notice within 15 business days of receipt of the request telling the requester what information is missing.

(b) If a request relating to zoning, septic systems, watershed district review, soil and water conservation district review, or expansion of the metropolitan urban service area requires the approval of more than one state agency in the executive branch, the 60-day period in subdivision 2 begins to run for all executive branch agencies on the day a request containing all required information is received by one state agency. The agency receiving the request must forward copies to other state agencies whose approval is required.

(c) An agency response, including an approval with conditions, meets the 60-day time limit if the agency can document that the response was sent within 60 days of receipt of the written request. Failure to satisfy the conditions, if any, may be a basis to revoke or rescind the approval by the agency and will not give rise to a claim that the 60-day limit was not met.

(d) The time limit in subdivision 2 is extended if a state statute, federal law, or court order requires a process to occur before the agency acts on the request, and the time periods prescribed in the state statute, federal law, or court order make it impossible to act on the request within 60 days. In cases described in this paragraph, the deadline is extended to 60 days after completion of the last process required in the applicable statute, law, or order. Final approval of an agency receiving a request is not considered a process for purposes of this paragraph.

(e) The time limit in subdivision 2 is extended if: (1) a request submitted to a state agency requires prior approval of a federal agency; or (2) an application submitted to a city, county, town, school district, metropolitan or regional entity, or other political subdivision requires prior approval of a state or federal agency. In cases described in this paragraph, the deadline for agency action is extended to 60 days after the required prior approval is granted.

(f) An agency may extend the time limit in subdivision 2 before the end of the initial 60-day period by providing written notice of the extension to the applicant. The notification must state the reasons for the extension and its anticipated length, which may not exceed 60 days unless approved by the applicant.

(g) An applicant may by written notice to the agency request an extension of the time limit under this section.

History: 1995 c 248 art 18 s 1; 1996 c 283 s 1; 2003 c 41 s 1; 2006 c 226 s 1; 2007 c 57 art 1 s 11; 2007 c 113 s 1



Section 15.991 — CUSTOMER SERVICE.

Subdivision 1. Definitions. For purposes of this section and section 15.992:

(1) "business license" or "license" has the meaning given it in section 116J.70, subdivision 2;

(2) "customer" means an individual; a small business as defined in section 645.445, but also including a nonprofit corporation that otherwise meets the criteria in that section; a family farm, family farm corporation, or family farm partnership as defined in section 500.24, subdivision 2; or a political subdivision as defined in section 103G.005, subdivision 14b;

(3) "initial agency" means the state agency to which a customer submits an application for a license or inquires about submitting an application; and

(4) "responsible agency" means the initial agency or another state agency that agrees to be designated the responsible agency.

Subd. 2. Responsibility for customer needs. (a) When a customer applies to a state agency for a license to engage in activity, the agency is responsible for providing the customer with information the customer needs from the state to complete the application, including information on any other agency or agencies that must take action before the license may be granted or that must issue a separate license before the customer may proceed with the activity. The employee of the initial agency or responsible agency who accepts the customer's application or inquiry regarding an application shall provide the customer with the employee's name, title, and work telephone number and shall inform the customer that the employee will be available to provide assistance and information as the customer proceeds with the application and awaits the agency's action on it.

(b) If the responsible agency determines that another state agency or agencies must act on an application, the responsible agency shall forward all necessary application forms and other required information to the other agency or agencies and shall coordinate with the other agency or agencies in an effort to assure that all action on the application is completed within the time specified in section 15.992.

(c) At the request of a customer, the responsible agency shall prepare a written work plan, which is not a binding contract, setting out the steps necessary for the customer to complete the application, the time when the responsible agency may be expected to take action on the application, the steps the responsible agency will take to forward an application or required information to any other state agency or agencies that must take action, and the process by which the other agency or agencies may be expected to act. The work plan must include information on the deadline for agency action under section 15.992 and on the result of agency failure to meet the deadline. The work plan must be provided to a customer no later than 20 working days after the customer requested the plan.

History: 1995 c 248 art 19 s 1; 1996 c 305 art 1 s 8; 2014 c 271 art 2 s 1; 1Sp2015 c 4 art 4 s 148



Section 15.992 — TIME LIMITATION.

Subdivision 1. Deadline for action. Unless a shorter period is provided by law, all state agencies that must act on a customer's application for a license shall take final action on it within 60 days after the customer's submission of a completed application to the responsible agency or within 60 days after the customer has been provided with a work plan under section 15.991, subdivision 2, paragraph (c), whichever is later. If action on the application is not completed within 60 days, the license is deemed to be granted. The time period specified in this subdivision does not begin to run until the customer has completed any required application in complete, correct form and has provided any additional required information or documentation.

Subd. 2. Longer time limits. An agency may provide for a longer time for the conclusion of action on an application, by itself and by another agency or agencies, if:

(1) the agency states in writing to the customer that a longer time is needed to protect against serious and significant harm to the public health, safety, or welfare, states the reason why, and specifies the additional time needed;

(2) the agency states in writing to the customer that a longer time is needed to comply with state or federal requirements, states the requirements, and specifies the additional time needed; or

(3) an agency that must take action on an application is a multimember board that meets periodically, in which case the agency must complete its action within 60 days after its first meeting after receipt of the application, or within a longer period established under clause (1) or (2).

Subd. 3. Exclusions. This section does not apply to an application requiring one or more public hearings or an environmental impact statement or environmental assessment worksheet.

Subd. 4. Compliance. When a license is deemed granted under subdivision 1, this section does not limit the right of an agency to suspend, limit, revoke, or change a license for failure of the customer to comply with applicable laws or rules.

Subd. 5. Limit on review. A decision of an agency under subdivision 2 that a time longer than 60 days is needed to complete action on an application is not subject to judicial review.

History: 1995 c 248 art 19 s 2



Section 15.993 — OTHER LAW.

A state agency action that is subject to section 15.99 is governed by section 15.99 if there is a conflict between that section and sections 15.991 and 15.992.

History: 1995 c 248 art 19 s 3



Section 15.994 — INTERNET GRANT INFORMATION.

A state agency with an Internet site must provide information on grants available through the agency and must provide a link to any grant application under section 16E.20.

History: 2000 c 332 s 1; 2005 c 156 art 5 s 23






Chapter 15A — PUBLIC OFFICERS AND EMPLOYEES; COMPENSATION AND ALLOWANCES

Section 15A.01 — AMOUNT.

Subdivision 1. When paid. The yearly salaries of the state officers and employees mentioned in this chapter shall be as herein fixed subject to the provisions of section 16A.17.

Subd. 2. Full payment for services. The salaries provided in this chapter for the officers and employees named herein shall be in full payment for all services that may be rendered by them either in the performance of their regular or special duties or while acting as a member or employee of any state board or commission.

Subd. 3. Fees collected paid into state treasury. All fees of any nature collected by any officer or employee named in this chapter in the performance of official duties for the state shall be paid into the state treasury.

History: (252, 252-1, 253, 254) 1913 c 400 s 1-3; 1921 c 379 s 1; 1961 c 561 s 11; Ex1971 c 32 s 28; 1986 c 444



Section 15A.081 — SALARIES; EXPENSES; LEAVE TRANSFERS.

Subdivision 1. [Repealed, 2Sp1997 c 3 s 19]

Subd. 1a. [Repealed, 1976 c 239 s 7]

Subd. 2. [Repealed, 1974 c 511 s 16]

Subd. 3. [Repealed, 1974 c 511 s 16]

Subd. 4. [Repealed, 1977 c 35 s 21]

Subd. 5. [Repealed, 1980 c 617 s 45]

Subd. 6. [Repealed, 1987 c 404 s 191]

Subd. 7. [Repealed, 2Sp1997 c 3 s 19]

Subd. 7a. [Repealed, 1Sp1985 c 16 art 2 s 39 subd 1]

Subd. 7b. [Repealed, 2003 c 133 art 2 s 21]

Subd. 7c. Minnesota State Colleges and Universities chancellor. The Board of Trustees of the Minnesota State Colleges and Universities shall establish a salary range for the position of chancellor of the Minnesota State Colleges and Universities. The board shall submit the proposed salary range to the Legislative Coordinating Commission for approval, modification, or rejection in the manner provided in section 3.855. The board shall establish the salary for the chancellor within the approved salary range.

In deciding whether to approve a salary increase, the board shall consider the performance of the chancellor in areas including educational leadership, student success, system management, human resources, and affirmative action.

Subd. 8. Expense allowance. Notwithstanding any law to the contrary, positions listed in section 15A.0815, subdivisions 2 and 3, constitutional officers, the commissioner of Iron Range resources and rehabilitation, and the director of the State Lottery are authorized an annual expense allowance not to exceed $1,500 for necessary expenses in the normal performance of their duties for which no other reimbursement is provided. The expenditures under this subdivision are subject to any laws and rules relating to budgeting, allotment and encumbrance, preaudit and postaudit. The commissioner of management and budget may adopt rules to assure the proper expenditure of these funds and to provide for reimbursement.

Subd. 9. Transfer of vacation and sick leave; certain appointees. (a) This subdivision governs transfers of accumulated vacation leave and sick leave if the governor appoints the incumbent of a position listed in section 15A.0815 to another position listed in section 15A.0815.

(b) An appointee moving between positions in the executive branch shall transfer all vacation leave and sick leave hours to the appointee's credit at the time of the new appointment.

(c) The governor may authorize an appointee to transfer accumulated vacation leave and sick leave hours under the following conditions:

(1) an appointee moving to a position in the executive branch from a position outside the executive branch may be permitted to transfer no more than 275 hours of accumulated unliquidated vacation leave and no more than 900 hours of accumulated unliquidated sick leave; and

(2) an appointee moving to a position outside the executive branch from a position within the executive branch may be permitted to transfer accumulated unliquidated vacation leave and sick leave hours up to the maximum accumulations permitted by the personnel policies governing the new position.

The governor shall notify the commissioner of management and budget of any transfers authorized under this paragraph.

History: Ex1971 c 32 s 11; 1973 c 5 s 1; 1973 c 254 s 3; 1973 c 349 s 2; 1973 c 582 s 3; 1973 c 596 s 1; 1975 c 156 s 2; 1975 c 271 s 6; 1975 c 321 s 2; 1975 c 359 s 23; 1976 c 134 s 8,78; 1976 c 166 s 7; 1977 c 35 s 1,2,5,9; 1977 c 430 s 6; 1979 c 192 s 1; 1979 c 332 art 2 s 1; 1980 c 516 s 2; 1980 c 534 s 12; 1980 c 607 art 14 s 25; 1980 c 614 s 123; 1980 c 615 s 60; 1981 c 356 s 90; 1Sp1981 c 4 art 4 s 48; 1983 c 299 s 4-7; 1984 c 619 s 12; 1984 c 640 s 32; 1984 c 654 art 2 s 40,41; art 3 s 15; art 5 s 58; 1985 c 11 s 2; 1Sp1985 c 10 s 40,41; 1Sp1985 c 11 s 9,10; 1Sp1985 c 13 s 91,92; 1Sp1985 c 14 art 9 s 2; art 10 s 1; 1Sp1985 c 16 art 2 s 40 subd 1; 1Sp1985 c 17 s 3,4,13; 1986 c 444; 1Sp1986 c 1 art 10 s 3; 1987 c 186 s 15; 1987 c 403 art 2 s 1; 1987 c 404 s 72-74; 1988 c 667 s 1,2; 1989 c 334 art 6 s 3; 1989 c 335 art 1 s 58; 1990 c 375 s 3; 1990 c 506 art 2 s 7; 1990 c 571 s 1,2; 1991 c 233 s 38; 1991 c 345 art 2 s 9; 1991 c 356 art 9 s 1; 1993 c 146 art 3 s 6; 1994 c 483 s 1; 1994 c 560 art 2 s 4-6; 1994 c 628 art 1 s 1; art 3 s 4,5; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 247 art 2 s 54; 1995 c 248 art 2 s 7; 1Sp1995 c 3 art 16 s 13; 1996 c 425 s 2; 2Sp1997 c 3 s 2-4; 2000 c 453 s 1,2; 2004 c 233 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15A.0815 — SALARY LIMITS FOR CERTAIN EMPLOYEES.

Subdivision 1. Salary limits. The governor or other appropriate appointing authority shall set the salary rates for positions listed in this section within the salary limits listed in subdivisions 2 to 4. The governor's or other appointing authority's action is subject to approval of the Legislative Coordinating Commission and the legislature as provided by subdivision 5 and section 3.855.

Subd. 2. Group I salary limits. The salary for a position listed in this subdivision shall not exceed 133 percent of the salary of the governor. This limit must be adjusted annually on January 1. The new limit must equal the limit for the prior year increased by the percentage increase, if any, in the Consumer Price Index for all urban consumers from October of the second prior year to October of the immediately prior year. The commissioner of management and budget must publish the limit on the department's Web site. This subdivision applies to the following positions:

Commissioner of administration;

Commissioner of agriculture;

Commissioner of education;

Commissioner of commerce;

Commissioner of corrections;

Commissioner of health;

Commissioner, Minnesota Office of Higher Education;

Commissioner, Housing Finance Agency;

Commissioner of human rights;

Commissioner of human services;

Commissioner of labor and industry;

Commissioner of management and budget;

Commissioner of natural resources;

Commissioner, Pollution Control Agency;

Commissioner of public safety;

Commissioner of revenue;

Commissioner of employment and economic development;

Commissioner of transportation; and

Commissioner of veterans affairs.

Subd. 3. Group II salary limits. The salary for a position listed in this subdivision shall not exceed 120 percent of the salary of the governor. This limit must be adjusted annually on January 1. The new limit must equal the limit for the prior year increased by the percentage increase, if any, in the Consumer Price Index for all urban consumers from October of the second prior year to October of the immediately prior year. The commissioner of management and budget must publish the limit on the department's Web site. This subdivision applies to the following positions:

Executive director of Gambling Control Board;

Commissioner, Iron Range Resources and Rehabilitation Board;

Commissioner, Bureau of Mediation Services;

Ombudsman for Mental Health and Developmental Disabilities;

Chair, Metropolitan Council;

School trust lands director;

Executive director of pari-mutuel racing; and

Commissioner, Public Utilities Commission.

Subd. 4. Group III salary limits. The salary for a position in this subdivision may not exceed 25 percent of the salary of the governor:

Chair, Metropolitan Airports Commission.

Subd. 5. Determining individual salaries. (a) The governor or other appointing authority may submit to the Legislative Coordinating Commission recommendations for salaries within the salary limits for the positions listed in subdivisions 2 to 4. Before recommending a salary, the governor or other appointing authority must consult with the commissioner of management and budget concerning the salary. In recommending a salary, the governor or other appointing authority shall consider the criteria established in section 43A.18, subdivision 8, and the performance of individual incumbents. The performance evaluation must include a review of an incumbent's progress toward attainment of affirmative action goals. The governor or other appointing authority shall establish an objective system for quantifying knowledge, abilities, duties, responsibilities, and accountabilities, and in determining recommendations rate each position by this system.

(b) Before the governor or other appointing authority's recommended salaries take effect, the recommendations must be reviewed and approved, rejected, or modified by the Legislative Coordinating Commission and the legislature under section 3.855, subdivisions 2 and 3.

(c) The governor or other appointing authority may propose additions or deletions of positions from those listed in subdivisions 2 to 4.

(d) The governor or other appointing authority shall set the initial salary of a head of a new agency or a chair of a new metropolitan board or commission whose salary is not specifically prescribed by law after consultation with the commissioner, whose recommendation is advisory only. The amount of the new salary must be comparable to the salary of an agency head or commission chair having similar duties and responsibilities.

(e) The salary of a newly appointed head of an agency or chair of a metropolitan agency listed in subdivisions 2 to 4 may be increased or decreased by the governor or other appointing authority from the salary previously set for that position within 30 days of the new appointment after consultation with the commissioner. If the appointing authority increases a salary under this paragraph, the appointing authority shall submit the new salary to the Legislative Coordinating Commission and the full legislature for approval, modification, or rejection under section 3.855, subdivisions 2 and 3.

History: 2Sp1997 c 3 s 5; 1998 c 351 s 1; 2000 c 501 s 1,2; 1Sp2001 c 4 art 6 s 6; 1Sp2001 c 10 art 2 s 18,19; 2003 c 130 s 12; 1Sp2003 c 2 art 5 s 1; 1Sp2003 c 4 s 1; 2004 c 206 s 6; 2005 c 55 s 3; 2005 c 56 s 1; 2005 c 107 art 2 s 60; 2008 c 204 s 3,42; 2008 c 363 art 13 s 15,16; 2009 c 101 art 2 s 23,109; 2012 c 249 s 1; 2013 c 99 art 2 s 29; 2013 c 125 art 1 s 8; 2013 c 142 art 6 s 2-5; 2013 c 99 art 2 s 29; 2014 c 151 s 1; 2015 c 3 s 2,3; 2016 c 173 s 7



Section 15A.082 — COMPENSATION COUNCIL.

Subdivision 1. Creation. A Compensation Council is created each odd-numbered year to assist the legislature in establishing the compensation of constitutional officers, justices of the Supreme Court, judges of the Court of Appeals and district court, and the heads of state and metropolitan agencies included in section 15A.0815.

Subd. 2. Membership. The Compensation Council consists of 16 members: eight nonjudges appointed by the chief justice of the Supreme Court, of whom no more than four may belong to the same political party; and one member from each congressional district appointed by the governor, of whom no more than four may belong to the same political party. Appointments must be made after the first Monday in January and before January 15. The compensation and removal of members appointed by the governor or the chief justice shall be as provided in section 15.059, subdivisions 3 and 4. The Legislative Coordinating Commission shall provide the council with administrative and support services.

Subd. 3. Submission of recommendations. (a) By April 1 in each odd-numbered year, the Compensation Council shall submit to the speaker of the house and the president of the senate salary recommendations for constitutional officers, justices of the Supreme Court, and judges of the Court of Appeals and district court. The recommended salary for each other office must take effect on the first Monday in January of the next odd-numbered year, with no more than one adjustment, to take effect on January 1 of the year after that. The salary recommendations for judges and constitutional officers take effect if an appropriation of money to pay the recommended salaries is enacted after the recommendations are submitted and before their effective date. Recommendations may be expressly modified or rejected.

(b) The council shall also submit to the speaker of the house and the president of the senate recommendations for the salary ranges of the heads of state and metropolitan agencies, to be effective retroactively from January 1 of that year if enacted into law. The recommendations shall include the appropriate group in section 15A.0815 to which each agency head should be assigned and the appropriate limitation on the maximum range of the salaries of the agency heads in each group, expressed as a percentage of the salary of the governor.

Subd. 4. Criteria. In making compensation recommendations, the council shall consider the amount of compensation paid in government service and the private sector to persons with similar qualifications, the amount of compensation needed to attract and retain experienced and competent persons, and the ability of the state to pay the recommended compensation.

Subd. 4a. Constitutional officers. No constitutional officer whose compensation is set under this section may receive monetary compensation for unused vacation or sick leave accruals.

Subd. 5. [Repealed, 1987 c 404 s 191]

Subd. 6. Expiration. Each Compensation Council shall expire upon submission of the recommendations required by subdivision 3.

History: 1983 c 299 s 8; 1984 c 654 art 2 s 42; 1Sp1985 c 13 s 93,94; 1988 c 686 art 1 s 43; 1991 c 22 s 1; 1991 c 345 art 1 s 51; 1992 c 592 s 4; 1994 c 560 art 2 s 7,8; 1994 c 628 art 1 s 2; 1995 c 236 s 1; 2Sp1997 c 3 s 18; 1998 c 254 art 2 s 4,5; 2013 c 124 s 3-6; 2013 c 142 art 6 s 6-8; 2014 c 312 art 4 s 4-6



Section 15A.0825 — LEGISLATIVE SALARY COUNCIL.

Subdivision 1. Membership. (a) The Legislative Salary Council consists of the following members:

(1) one person, who is not a judge, from each congressional district, appointed by the chief justice of the Supreme Court; and

(2) one person from each congressional district, appointed by the governor.

(b) If Minnesota has an odd number of congressional districts, the governor and the chief justice must each appoint an at-large member, in addition to a member from each congressional district.

(c) One-half of the members appointed by the governor and one-half of the members appointed by the chief justice must belong to the political party that has the most members in the legislature. One-half of the members appointed by the governor and one-half of the members appointed by the chief justice must belong to the political party that has the second most members in the legislature.

(d) None of the members of the council may be:

(1) a current or former legislator, or the spouse of a current legislator;

(2) a current or former lobbyist registered under Minnesota law;

(3) a current employee of the legislature;

(4) a current or former judge; or

(5) a current or former governor, lieutenant governor, attorney general, secretary of state, or state auditor.

Subd. 2. Initial appointment; convening authority; first meeting. Appointing authorities must make their initial appointments by January 2, 2017. The governor shall designate one member to convene and chair the first meeting of the council. The first meeting must be before January 15, 2017. At its first meeting, the council must elect a chair from among its members. Members that reside in an even-numbered congressional district serve a first term ending January 15, 2019. Members residing in an odd-numbered congressional district serve a first term ending January 15, 2021.

Subd. 3. Terms. (a) Except for initial terms and for the first term following redistricting, a term is four years or until new appointments are made after congressional redistricting as provided in subdivision 4. Members may serve no more than two full terms or portions of two consecutive terms.

(b) If a member ceases to reside in the congressional district that the member resided in at the time of appointment as a result of moving or redistricting, the appointing authority who appointed the member must appoint a replacement who resides in the congressional district to serve the unexpired term.

Subd. 4. Appointments following redistricting. Appointing authorities shall make appointments within three months after a congressional redistricting plan is adopted. Members that reside in an even-numbered district shall be appointed to a term of two years following redistricting. Members that reside in an odd-numbered district shall be appointed to a term of four years following redistricting.

Subd. 5. Removal; vacancies. Members may be removed only for cause, after notice and a hearing, for missing three consecutive meetings, or as a result of redistricting. The chair of the council or a designee shall inform the appointing authority of a member missing three consecutive meetings. After the second consecutively missed meeting and before the next meeting, the chair or a designee shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the council, the appointing authority shall appoint a person to fill the vacancy for the remainder of the unexpired term.

Subd. 6. Compensation. Members shall be compensated under section 15.059, subdivision 3.

Subd. 7. Duties. By March 31 of each odd-numbered year, the council must prescribe salaries for legislators to take effect July 1 of that year. In setting salaries, the council must take into account any other legislative compensation provided to the legislators by the state and the most recent budget forecast. The council must submit a report by March 31 of each odd-numbered year with the prescribed salaries to the governor, the majority and minority leaders of the senate and the house of representatives, the chairs of the committees in the senate and the house of representatives with jurisdiction over the legislature's budget, and the chairs of the committees in the senate and house of representatives with jurisdiction over finance. The report must describe the council's rationale for selecting the prescribed salaries.

Subd. 8. Chair. The commission shall elect a chair from among its members.

Subd. 9. Staffing. The Legislative Coordinating Commission shall provide administrative and support services for the council.

Subd. 10. No ex parte communications. Members may not have any communication with a member of the legislature during the period after the first meeting is convened under subdivision 2 and the date the legislator salaries are submitted under subdivision 7.

History: 2014 c 282 s 1

NOTE: This section, as added by Laws 2014, chapter 282, section 1, is effective upon adoption of the constitutional amendment proposed under Laws 2013, chapter 124, as amended by Laws 2014, chapter 282, sections 2 and 3. Laws 2014, chapter 282, section 1, the effective date.



Section 15A.083 — SALARIES FOR POSITIONS IN THE JUDICIAL BRANCH.

Subdivision 1. [Repealed, 1987 c 404 s 191]

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. Ranges for other judicial positions. Salaries or salary ranges are provided for the following positions in the judicial branch of government. The appointing authority of any position for which a salary range has been provided shall fix the individual salary within the prescribed range, considering the qualifications and overall performance of the employee. If district court administrators die, the amounts of their unpaid salaries for the months in which their deaths occur must be paid to their estates. The salary of the state public defender shall be fixed by the State Board of Public Defense but must not exceed the salary of a district court judge.

[Repealed, 1979 c 332 art 2 s 7]

Subd. 5. Tax Court. The salary of a judge of the Tax Court is 98.52 percent of the salary for a district court judge. The salary of the chief Tax Court judge is 98.52 percent of the salary for a chief district court judge.

Subd. 6. Referee salaries. Notwithstanding any other law or ordinance to the contrary, no referee or administrative law judge employed by a court in this state shall receive a salary which is in excess of 90 percent of the salary paid a judge of the employing court.

Subd. 6a. Administrative law judge; salaries. The salary of the chief administrative law judge is 98.52 percent of the salary of a district court judge. The salaries of the assistant chief administrative law judge and administrative law judge supervisors are 93.60 percent of the salary of a district court judge. The salary of an administrative law judge employed by the Office of Administrative Hearings is 88.67 percent of the salary of a district court judge as set under section 15A.082, subdivision 3.

Subd. 7. Workers' Compensation Court of Appeals and compensation judges. Salaries of judges of the Workers' Compensation Court of Appeals are 98.52 percent of the salary for district court judges. The salary of the chief judge of the Workers' Compensation Court of Appeals is 98.52 percent of the salary for a chief district court judge. Salaries of compensation judges are 88.67 percent of the salary of district court judges. The chief workers' compensation judge at the Department of Labor and Industry may be paid an annual salary that is up to five percent greater than the salary of workers' compensation settlement judges at the Department of Labor and Industry.

History: Ex1971 c 32 s 12; 1973 c 564 s 3; 1973 c 596 s 2; 1973 c 598 s 4; 1974 c 355 s 35; 1975 c 381 s 1; 1976 c 2 s 2; 1976 c 134 s 78; 1977 c 35 s 13; 1977 c 307 s 1,29; 1977 c 432 s 46; 1978 c 674 s 4; 1978 c 793 s 40,41; 1979 c 332 art 2 s 2-4; 1980 c 614 s 49; 1981 c 224 s 16; 1981 c 346 s 7; 1983 c 299 s 9-11; 1983 c 301 s 66,236; 1984 c 640 s 32; 1984 c 654 art 2 s 43; 1986 c 444; 1986 c 464 s 1; 1987 c 404 s 75; 1988 c 667 s 3; 1990 c 571 s 3-5; 1992 c 567 art 3 s 1; 1993 c 122 s 1; 1994 c 560 art 2 s 9; 2Sp1997 c 3 s 6-8; 1998 c 366 s 89; 1998 c 390 art 5 s 1-3; 1Sp2001 c 9 art 18 s 8; 2002 c 379 art 1 s 113; 2007 c 54 art 5 s 4



Section 15A.086 — LIMITS ON BONUS PAYMENTS.

Notwithstanding any law to the contrary, an employee of the State Lottery or of a public corporation or nonprofit corporation created by law may not receive bonus payments in any year that exceed ten percent of the employee's base salary for that year. For purposes of this section, bonus payments include any combination of merit pay, achievement awards, or any other cash payments in addition to base salary, other than severance pay or overtime or holiday pay. Groups covered by this section include, but are not limited to, the Workers' Compensation Reinsurance Association, the Minnesota Insurance Guaranty Association, the Fair plan, the Joint Underwriters Association, the Minnesota Joint Underwriters Association, the Life and Health Guaranty Association, the Minnesota Comprehensive Health Association, the Minnesota State High School League, Enterprise Minnesota, Inc., Agricultural Utilization Research Institute, Minnesota Project Outreach Corporation, and the State Agricultural Society. This section does not give any entity authority to grant a bonus not otherwise authorized by law.

History: 1993 c 192 s 42; 2000 c 260 s 7; 2002 c 379 art 1 s 6; 2008 c 290 s 2



Section 15A.13 — OTHER TERMS AND CONDITIONS OF EMPLOYMENT.

The annual salaries prescribed by chapter 15A for positions in the unclassified service of the executive branch of the state government are in addition to other terms and conditions of their employment as now or hereafter prescribed by law or the commissioner of management and budget pursuant to section 43A.18, subdivision 3.

History: 1957 c 936 s 12; Ex1971 c 32 s 17; 1979 c 332 art 1 s 9; 1980 c 617 s 47; 1981 c 210 s 54; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 15A.18 — APPELLATE COURTS EMPLOYEES.

Within the limits of their appropriations for salaries and subject to the conditions of the appropriations, the appellate courts may employ such technical, clerical, stenographic, and other personnel as is necessary.

History: (252(2)) 1913 c 400 s 1 cl 2; Ex1919 c 29 s 1; Ex1919 c 30 s 1; 1921 c 504 s 1; 1923 c 377 s 1; 1925 c 268 s 1; 1941 c 548 s 3; 1945 c 507 s 1; 1947 c 427 s 1; 1951 c 455 s 3; 1983 c 247 s 15



Section 15A.22 — PUBLIC EMPLOYEES; RELIGIOUS HOLIDAYS.

Any employee of the state, its political subdivisions, or a municipality therein who observes a religious holiday on days which do not fall on a Sunday or a legal holiday, shall be entitled to such days off from employment for such observance. Such days off shall be taken off without pay except where the employee has accumulated annual leave, and in that case such days shall be charged against the accumulated annual leave of the employee or unless the employee is able to work an equivalent number of days at some other time during the fiscal year to compensate for the days lost.

History: 1971 c 583 s 1; 1986 c 444









Chapter 15B — CAPITOL AREA

Chapter 15B — CAPITOL AREA PLANNING AND PRESERVATION

Section 15B.01 — PURPOSES OF THE BOARD.

The purposes of the Capitol Area Architectural and Planning Board are:

(1) to preserve and enhance the dignity, beauty, and architectural integrity of the Capitol, the buildings immediately adjacent to it, the Capitol grounds, and the Capitol Area;

(2) to protect, enhance, and increase the open spaces within the Capitol Area when considered necessary and desirable to improve the public enjoyment of them;

(3) to develop proper approaches to the Capitol Area for pedestrians, the highway system, and mass transit system so that the area achieves its maximum importance and accessibility; and

(4) to establish a flexible framework for growth of the Capitol buildings in keeping with the spirit of the original design.

History: 1969 c 1150 s 1; 1974 c 580 s 4; 1980 c 614 s 47; 2003 c 17 s 1, subd 1;2



Section 15B.02 — BOUNDARY OF CAPITOL AREA.

(a) The Capitol Area is that part of the city of St. Paul inside the boundary described in paragraph (b).

(b)(1) Beginning at the point of intersection of the center line of Pennsylvania Avenue and the center line of Marion Street;

(2) then go southerly along the center line of Marion Street and its extension to a point 50 feet southerly of the south curb of Concordia Avenue;

(3) then, southeasterly along a line 50 feet southerly of, and parallel with, the south curb of Concordia Avenue to a point 125 feet westerly of the west curb of southbound John Ireland Boulevard;

(4) then, southwesterly along a line 125 feet westerly of, and parallel with, the west curb of southbound John Ireland Boulevard to the south curb of Dayton Avenue;

(5) then, easterly along the south curb of Dayton Avenue to the west curb of southbound John Ireland Boulevard;

(6) then, northeasterly in a straight line to the intersection of the center line of Old Kellogg Boulevard and the center line of Summit Avenue;

(7) then, northeasterly along the center line of Summit Avenue to the center line of eastbound new West Kellogg Boulevard;

(8) then, southeasterly along the center line of eastbound and then, southbound new West Kellogg Boulevard to the easterly right-of-way line of Interstate Highway 35-E;

(9) then, northeasterly along the easterly right-of-way line of Interstate Highway 35-E to the southerly right-of-way line of Interstate Highway 94;

(10) then, easterly along the southerly right-of-way line of Interstate Highway 94 to the west curb of St. Peter Street;

(11) then, southeasterly along the west curb of St. Peter Street to the south curb of Exchange Street;

(12) then, northeasterly along the south curb of Exchange Street to the west curb of Cedar Street;

(13) then, northwesterly along the west curb of Cedar Street to the center line of Tenth Street;

(14) then, northeasterly along the center line of Tenth Street to the center line of Minnesota Street;

(15) then, northwesterly along the center line of Minnesota Street to the center line of Eleventh Street;

(16) then, northeasterly along the center line of Eleventh Street to the center line of Jackson Street;

(17) then, northerly along the center line of Jackson Street to the center line of Pennsylvania Avenue;

(18) then, westerly along the center line of Pennsylvania Avenue and its extension to the point of beginning.

History: Ex1967 c 13 s 13; 1969 c 1150 s 2; 1971 c 25 s 9; 1971 c 926 s 1; 1973 c 501 s 1; 1974 c 580 s 5; 1Sp1985 c 15 s 31; 1989 c 335 art 1 s 57; 1994 c 632 art 4 s 18; 1995 c 254 art 1 s 42; 1999 c 250 art 1 s 44; 2003 c 17 s 1, subd 6;2



Section 15B.03 — CAPITOL AREA ARCHITECTURAL AND PLANNING BOARD.

Subdivision 1. Membership. (a) The Capitol Area Architectural and Planning Board, called the board or the CAAPB in this chapter, has 12 members.

(b) The lieutenant governor is a member.

(c) The governor must appoint four members.

(d) The mayor of St. Paul must appoint three members with the advice and consent of the city council. One of the mayor's appointees must be a resident of the planning council district that includes the Capitol Area.

(e) The speaker of the house must appoint two members of the house of representatives and the president of the senate must appoint two senators.

(f) Each appointee must qualify by taking the oath of office.

(g) A quorum of the board is six members.

Subd. 2. Membership terms, compensation, removal, and vacancies. The membership terms, compensation, and removal of board members and filling of vacancies on the board are governed by section 15.0575.

Subd. 3. Board officers; legal advisor. (a) The lieutenant governor is the chair of the board.

(b) The attorney general is the legal advisor to the board.

(c) The board may elect a vice-chair. The vice-chair may preside at meetings in the absence of the lieutenant governor.

(d) The board may elect any other officers that it considers necessary to carry out its duties.

Subd. 4. Executive secretary, employees, contractors. (a) The board must appoint an executive secretary to serve the board.

(b) The board may employ any other officers and employees it considers necessary. Those employed under this paragraph are in the state classified civil service.

(c) The board may contract for professional and other similar services on the terms it considers desirable.

Subd. 5. Board meetings. The board must meet at the call of the chair and may meet at other times that it sets.

Subd. 6. General rulemaking authority. The board may adopt rules under chapter 14, the Administrative Procedure Act, that it believes are needed and reasonable to accomplish the purposes of this chapter.

Subd. 7. Expenses. (a) Except as provided in paragraph (b), the state must pay the administrative and planning expenses of the board.

(b) The administrative and planning expenses of the board for federally funded capital expenditures must be reimbursed to the state from the federal money as soon as it is received.

History: Ex1967 c 13 s 13; 1969 c 1150 s 1-3; 1974 c 580 s 4-6; 1976 c 134 s 6,7; 1980 c 614 s 47; 1Sp1981 c 4 art 2 s 2; 1983 c 305 s 11; 1Sp1985 c 13 s 90; 1993 c 144 s 1; 2003 c 17 s 1, subds 2-4,35,36,38,39;2; 2007 c 94 s 1



Section 15B.05 — COMPREHENSIVE USE PLAN.

Subdivision 1. Comprehensive plan required. The board must have, and prescribe for the Capitol Area, a comprehensive use plan called the comprehensive plan in this chapter.

Subd. 2. Land uses. The comprehensive plan must show the current uses and recommend future uses of land including, but not limited to:

(1) areas for public taking and use;

(2) zoning for private land and criteria for development of public land, including, but not limited to, building areas, open spaces, and monuments and other memorials;

(3) circulation of vehicles and pedestrians;

(4) utility systems;

(5) storage of vehicles; and

(6) elements of landscape architecture.

Subd. 3. Construction. No construction on public land in the Capitol Area may take place unless the comprehensive plan and the requirement for a competition under section 15B.10 are followed.

Subd. 4. Exceptions. (a) Under section 15B.10, subdivision 4, the board may waive the requirement of a competition.

(b) Under section 15B.13 a competition is not required.

Subd. 5. Examples. Some examples of construction under subdivision 3 are building or changing (1) a public building; (2) a street; (3) a parking lot; or (4) a monument.

Subd. 6. Plan amendment prerequisites. An amendment to the comprehensive plan does not take effect until after the CAAPB:

(1) gives 90 days' notice of the amendment to the St. Paul Planning Department and the State Board of the Arts; and

(2) conducts a public hearing on the amendment with an opportunity for public testimony at the hearing.

Subd. 7. Cooperation. The CAAPB must develop and maintain the comprehensive plan in close cooperation with the employment and economic development commissioner, St. Paul's Planning Department and City Council, and the State Board of the Arts.

Subd. 8. Priority for native vegetation. The board, as part of its comprehensive plan and adopted zoning rules, must give priority to planting native trees and shrubs, or native grasses wherever appropriate, within the Capitol Area.

History: Ex1967 c 13 s 13; 1969 c 1150 s 2; 1981 c 356 s 89; 1993 c 144 s 1; 1993 c 369 s 37; 1995 c 220 s 24; 2003 c 17 s 1, subds 5,14,16,27,28,50;2; 1Sp2003 c 4 s 2



Section 15B.06 — ZONING RULES.

Subdivision 1. Zoning rules. (a) Under the comprehensive plan, the board may regulate in the Capitol Area:

(1) the kind, character, height, and location of buildings and other structures;

(2) the size of yards and open spaces;

(3) the percentage of lots to be occupied; and

(4) the uses of land, buildings, and other structures.

(b) The regulation must be done by zoning rules adopted under chapter 14, the Administrative Procedure Act.

Subd. 2. Construction standards and design-review. The board, in its zoning rules, may include standards and design-review procedures for proposed construction in the Capitol Area that significantly affect the area's dignity, beauty, and architectural integrity.

Subd. 3. Penalty. A person who violates a zoning rule of the board is guilty of a misdemeanor.

Subd. 4. Abatement. The board may move to abate, by injunction, a violation of its zoning rules.

History: 1969 c 1150 s 1; 1971 c 926 s 1; 1980 c 614 s 48; 1993 c 144 s 1; 2003 c 17 s 1, subds 7,8,10,11;2



Section 15B.08 — CONSTRUCTION PROCESS.

Subdivision 1. Prerequisites. (a) A person must not begin construction in the Capitol Area until after completing the steps in paragraph (b).

(b) The person must:

(1) submit the construction plans to the board;

(2) secure a zoning permit from the board; and

(3) secure a certificate from the board stating that the person has complied with the board's standards and design-review procedures.

(c) The board must define construction in its rules.

Subd. 2. Board approval. No substantial change to what is described in clause (1) or (2) may be made until after the board consents to the change:

(1) the external appearance of a public building existing before July 1, 1967, that is approved in the comprehensive plan; or

(2) the exterior or interior design of a new public building proposed after April 11, 1974, whose plans are secured by competition under section 15B.10.

Subd. 3. Written approval. No substantial change or improvement may be made to public lands or public buildings in the Capitol Area without the written approval of the board.

History: Ex1967 c 13 s 13; 1974 c 580 s 5; 1990 c 426 art 1 s 7; 1993 c 144 s 1; 1993 c 369 s 37; 2003 c 17 s 1, subds 9,15,17;2



Section 15B.10 — DESIGN COMPETITIONS.

Subdivision 1. Required and permitted competitions. (a) The board must secure plans for a new public building by a competition.

(b) A competition also may be used for plans for a proposed (1) comprehensive plan; (2) landscaping scheme; (3) street plan; (4) property acquisition; or (5) change to a public building, landscaping scheme, or street plan.

(c) The competition must be conducted under rules adopted by the board.

(d) The competition must be of a type that meets the competition standards of the American Institute of Architects.

Subd. 2. Design ownership. When a design is selected in a competition it becomes the property of the state.

Subd. 3. Premiums; costs. The board may award premiums in a competition and may pay the costs and fees required to conduct it.

Subd. 4. Competition waiver. (a) Notwithstanding subdivision 1, paragraph (a), the board, without a competition, may approve plans for a project estimated to cost less than $1,000,000.

(b) The plans still must have been considered by the advisory committee established under section 15B.11.

(c) Notwithstanding paragraph (b), the advisory committee need not consider projects that are in conformity with the comprehensive plan and that are:

(1) to construct a street; or

(2) estimated to cost less than $400,000.

History: Ex1967 c 13 s 13; 1969 c 1150 s 2; 1980 c 614 s 48; 1993 c 144 s 1; 1993 c 369 s 37; 2003 c 17 s 1, subds 18-21;2



Section 15B.11 — ADVISORY COMMITTEE ON ARCHITECTURE AND PLANNING.

Subdivision 1. Advisory committee review. The board must not approve a plan for a new public building under section 15B.10 or 15B.13 unless it first receives the comments and criticism of the advisory committee established under subdivision 2 or unless the plan is excepted from the consideration of the advisory committee under section 15B.10, subdivision 4, paragraph (c).

Subd. 2. Advisory committee. (a) A three-member advisory committee to the CAAPB is established. Each of the three must be either an architect or a planner. One must be appointed by the CAAPB; one, by the State Board of the Arts; and one, by the Minnesota Society of the American Institute of Architects.

(b) The advisory committee must advise the CAAPB on all architectural and planning matters.

(c) An advisory committee member must not be a contestant in a CAAPB competition.

Subd. 3. Data classification and use. (a) The advisory committee's comments and criticism under subdivision 1 are public data under section 13.03, subdivision 1.

(b) To advise the board on all architectural and planning matters, the advisory committee must be kept current about, and have access to, all data relating to the Capitol Area as the data is developed or being prepared. Some examples of these types of data are plans, studies, reports, and proposals.

(c) The obligation under paragraph (b) extends to data developed or being prepared by (1) the commissioner of administration; (2) the commissioner of employment and economic development; (3) the Metropolitan Council; (4) the city of St. Paul; or (5) one who is an architect, planner, agency, or organization and who is engaged in any work or planning relating to the Capitol Area.

(d) Paragraph (c), clause (5), applies to all the developers or preparers whether they are public or private and whether or not they are retained by the board.

(e) If the data described in paragraph (b) is from a public employee or public agency it must be filed with the board promptly after it is prepared.

(f) The board may employ a reasonable amount of clerical and technical help to assist the committee to do its duties.

(g) When directed by the board, the advisory committee may serve as, or any of its members may serve on, the jury for a competition or as the architectural advisor for a competition under section 15B.10.

(h) The board must get the advice of its advisory committee before selecting the architectural advisor or jurors for a competition.

History: Ex1967 c 13 s 13; 1969 c 1150 s 2; 1971 c 926 s 1; 1974 c 580 s 5; 1993 c 144 s 1; 1993 c 369 s 37; 2001 c 161 s 3; 2003 c 17 s 1, subds 23-25;2; 1Sp2003 c 4 s 2; 2014 c 286 art 8 s 2



Section 15B.13 — LIGHT RAIL.

(a) Notwithstanding section 15B.10, an architectural competition is not required for the design of a light rail transit station or of light rail transit alignment within the Capitol Area.

(b) The board and its advisory committee must select a preliminary design for each transit station in the Capitol Area.

(c) Then, each stage of a station's design through working drawings must be reviewed by the board's advisory committee and be approved by the board. The review and approval are to ensure that the station's design is compatible with the comprehensive plan and the board's design criteria.

(d) The guideway and track design of light rail transit alignment within the Capitol Area also must be reviewed by the board's advisory committee and be approved by the board.

(e) From the money available for the light rail transit design, adequate money must be available to the board for design-framework studies and for review of preliminary plans for light rail transit alignment and stations in the Capitol Area.

History: 1993 c 144 s 1; 2003 c 17 s 1, subd 22;2



Section 15B.15 — ADMINISTRATION DEPARTMENT.

Subdivision 1. Duties. The commissioner of administration must:

(1) act as a consultant to the board on the physical structural needs of the state; and

(2) do studies and report the results to the board when the board requests reports for its planning.

Subd. 2. Standards and policies. (a) The board and the commissioner of administration, jointly, must have, prescribe, and periodically revise their standards and policies on the repair, furnishing, appearance, and cleanliness of, and change to, the public and ceremonial areas of the Capitol.

(b) The standards and policies are binding on the commissioner.

(c) Section 14.386 and the rest of chapter 14, the Administrative Procedure Act, do not apply to this subdivision.

Subd. 3. Capital requests. The commissioner of administration must consult with the board about building sites and design standards for capital budget requests in the Capitol Area.

Subd. 4. Interior architecture. The commissioner of administration must consult with the board about internal changes that bring about substantial changes to the architecture of the interior of a proposed building.

History: 1969 c 1150 s 2; 1974 c 580 s 5; 1991 c 345 art 1 s 50; 1993 c 144 s 1; 1993 c 369 s 37; 1997 c 187 art 5 s 7; 2003 c 17 s 1, subds 13,15a,29,49;2



Section 15B.155 — CAPITOL RESTORATION PROJECT.

Subdivision 1. Consultation and collaboration. The commissioner shall consult and collaborate with representatives designated by the governor, the majority leader of the senate, the speaker of the house, the chief justice of the Minnesota Supreme Court, the attorney general, Capitol Area and Architectural Planning Board, and the director of the Minnesota Historical Society regarding the design and construction process for the restoration of the Capitol building.

Subd. 2. Changes to space allocation. No changes shall be made to the current amount and location of space in the Capitol building for the house of representatives, senate, Supreme Court, and constitutional officers, unless approved as follows:

(1) for space currently allocated to the house of representatives, by the chief clerk of the house of representatives;

(2) for space currently allocated to the senate, by the secretary of the senate;

(3) for space currently allocated to the judicial branch, by the court administrator; and

(4) for space currently allocated to the attorney general's office, by the attorney general.

Subd. 3. Sequencing. Construction work shall be sequenced to maintain occupancy in the house of representatives and senate chambers during regular legislative sessions, unless otherwise approved by the speaker of the house and the majority leader of the senate for respective chambers.

Subd. 4. Duties of commissioner. (a) By January 15, 2013, the commissioner of administration shall submit a space recommendation report to the majority leader of the senate, the speaker of the house, and the chairs of the legislative committees with primary jurisdiction over the Capitol Area Architectural and Planning Board. The space recommendation report shall identify appropriate and required functions of the Capitol building and make recommendations to address space requirements for the tenants currently located in the Capitol building for the effective and efficient function of state government. In preparing the report, the commissioner shall consult with the Capitol Preservation Commission and representatives designated by the governor, the secretary of the senate, the chief clerk of the house of representatives, the director of the Minnesota Historical Society, and the state court administrator. Before the appropriations in Laws 2012, chapter 293, section 13, subdivision 3, paragraph (a), clauses (4) and (5), may be spent, the recommendations in the report must be approved by the governor, the secretary of the senate, and the chief clerk of the house of representatives.

(b) By July 15, 2013, the commissioner shall submit a report describing final plans and specifications for the restoration of the Capitol building to the majority leader of the senate, the speaker of the house, and to the chairs of the committees in the senate and house of representatives with primary jurisdiction over the Capitol Area Architectural and Planning Board. Before the appropriations in Laws 2012, chapter 293, section 13, subdivision 3, paragraph (a), clauses (4) and (5), may be spent, the plans and specifications must be approved by the governor, the secretary of the senate, and the chief clerk of the house of representatives.

(c) Notwithstanding sections 16C.05, subdivision 2, paragraph (b); and 16C.08, subdivision 3, clause (5), the commissioner of administration may enter into consultant and construction contracts on the Capitol restoration and repair project with a term of up to ten years.

(d) Notwithstanding section 16B.31, subdivision 2, the commissioner of administration may proceed with the Capitol restoration and repair project before obtaining an appropriation to complete the entire project.

(e) On or before December 1 of each year until final completion of the restoration project, the commissioner of administration shall submit in writing to the governor, chairs of the senate Finance and Capital Investment Committees, and chairs of the house of representatives Ways and Means and Capital Investment Committees the estimated annual amount needed for the restoration project for the upcoming fiscal year. The construction manager and the commissioner shall enter into a guaranteed maximum price contract. In the absence of an appropriation sufficient for the continued performance of work on an annual basis as determined by the commissioner of administration, the construction manager shall not be bound to complete the remaining work within the guaranteed maximum price in the contract.

(f) With the approval of the commissioner of administration, the construction manager may bid trade work in accordance with section 16C.34, subdivision 3, before the enactment of an appropriation sufficient to fully fund the trade work for completion of the full project described in the Comprehensive Master Plan. The construction manager shall enter into guaranteed maximum price contracts with subcontractors for the trade work. In the event the legislature fails to appropriate money sufficient for the continued performance of work on an annual basis as determined by the commissioner of administration, the subcontractors shall not be bound to complete the remaining work within the guaranteed maximum price in the contract. Contracts with subcontractors for trade work under this paragraph must include terms consistent with this paragraph.

History: 2012 c 293 s 27; 2013 c 125 art 1 s 9



Section 15B.17 — CAPITOL AREA PROPOSALS.

Subdivision 1. Proposals. (a) Before a state agency or other public body develops a budget proposal or plans for capital improvements within the Capitol Area to submit to the legislature and the governor, it must consult with the board.

(b) The public body must provide enough money for the board's review and planning if the board decides its review and planning services are necessary. Money received by the board under this subdivision is deposited in the special revenue fund and appropriated to the board.

Subd. 2. Expenses. (a) The state must pay the board's expenses for (1) competition premiums; (2) land acquisition in the Capitol Area; and (3) capital improvements in the Capitol Area to property owned or to be owned by the state.

(b) A public body other than the board that has its own expenses of the kinds described in paragraph (a), clauses (1) to (3), must pay them itself.

History: Ex1967 c 13 s 13; 1991 c 345 art 1 s 49; 2003 c 17 s 1, subds 40,41;2; 2007 c 148 art 2 s 10



Section 15B.19 — CONSULTATION.

Subdivision 1. Cooperation required. The board and the city of St. Paul must cooperate to ensure that the area adjacent to the Capitol Area is developed in keeping with the purposes of the board and with the comprehensive plan.

Subd. 2. Duty to advise. The city of St. Paul must advise the board.

Subd. 3. Historical Society to consult. The board must consult with and receive advice from the director of the Minnesota State Historical Society on the historic fidelity of plans for the Capitol.

History: 1971 c 926 s 1; 1974 c 580 s 5; 1980 c 614 s 48; 1993 c 369 s 37; 2003 c 17 s 1, subds 12,26,30;2



Section 15B.21 — RESPONSIBILITIES TO LEGISLATURE.

Subdivision 1. Report required. (a) The board, after consulting with the commissioner of administration, must report to the legislature and the governor before October 2 of each even-numbered year.

(b) The report must describe the status of implementing the comprehensive plan.

(c) The report must also include a program for capital improvements and site development. The commissioner of administration must provide the necessary cost estimates for the program.

Subd. 2. Update reports required. (a) A change to the comprehensive plan that is adopted by the board must then be reported by the board to the legislative committees with jurisdiction over state governmental operations policy.

(b) If asked, the board must give testimony on the changes.

Subd. 3. Testimony required. (a) The board must give testimony to the legislature on any proposal for a memorial in the Capitol Area.

(b) The testimony must deal with the proposal's compatibility with the standards, policies, and objectives of the comprehensive plan.

History: 1974 c 580 s 5; 1980 c 614 s 48; 1993 c 144 s 1; 2003 c 17 s 1, subds 31-33;2



Section 15B.23 — CONVEYANCES OF PROPERTY.

Subdivision 1. Conveyances; St. Paul. (a) The city of St. Paul may convey to the state, without compensation, any property within the Capitol Area that is owned by the city.

(b) The state may transfer to the city, without compensation, any property acquired for the purposes in section 15B.01 within the street lines of streets established as a part of the city's part of the comprehensive plan.

(c) Capitol Area tax-forfeited land held by the state in trust for its taxing subdivisions is not subject to sale or repurchase except as provided in this section and section 15B.24 unless a law expressly changes or supersedes this section or section 15B.24 to provide otherwise.

Subd. 2. Conveyances; St. Paul Housing and Redevelopment Agency. (a) The board may direct the commissioner of administration to convey a parcel to the St. Paul Housing and Redevelopment Agency after the parcel vests, unencumbered, in the state under this section or section 15B.24.

(b) The conveyance must be without compensation and made by quitclaim deed, and is subject to any restrictive easements the board determines to be necessary to implement the comprehensive plan.

History: 1969 c 1150 s 4; 1971 c 25 s 10; 1971 c 926 s 2; 1982 c 422 s 1; 2003 c 17 s 1, subds 42,44;2



Section 15B.24 — CAPITOL AREA TAX-FORFEITED LANDS.

Subdivision 1. Scope. This section governs the treatment of tax-forfeited lands in the Capitol Area. Section 383A.17 relating to Ramsey County also may apply.

Subd. 2. Recording trust title. When the state gains custody of a tax-forfeited parcel in the Capitol Area, the state's fee ownership of the parcel held in trust for the state's taxing subdivisions must be recorded in the county recorder's office.

Subd. 3. Parcel descriptions. Then, the Ramsey County Board must submit to the CAAPB the property description of the parcel with a list of the structures on the parcel.

Subd. 4. Options; default of parcel. (a) Within 90 calendar days after receiving the county board's submission, the CAAPB may either:

(1) direct the commissioner of revenue to release the tax-forfeited parcel from the trust for the taxing subdivisions of the state, thus vesting unencumbered title to the property in the name of the state; or

(2) authorize the parcel to be disposed of according to chapter 282, but only if the parcel is then used in accordance with some or all of the standards, policies, and guidelines of the comprehensive plan.

(b) If the CAAPB fails to act on the parcel within the 90 days, the parcel's disposition is governed by chapter 282.

Subd. 5. Restrictive easements. A conveyance under subdivision 4, paragraph (a), clauses (1) and (2), is subject to the restrictive easements that the CAAPB determines to be necessary to implement the comprehensive plan.

Subd. 6. Maintenance of parcel. (a) Until the parcel is released from the trust and during the 90-day period referred to in subdivision 4, the county board has the authority to maintain the parcel to minimize risk to persons and to contiguous property.

(b) If the parcel is released from the trust and conveyed unencumbered to the state, the commissioner of administration must maintain the parcel.

Subd. 7. Trust release. (a) When the board directs the commissioner of revenue to release a parcel under subdivision 4, paragraph (a), clause (1):

(1) the commissioner of revenue must release the parcel from the trust in favor of the taxing jurisdiction of the state; and

(2) on executing the release, the commissioner of revenue must certify the release to the county auditor.

(b) The attorney general must prescribe the forms of the release and the certificate described in paragraph (a).

History: 1969 c 1150 s 4; 1981 c 301 s 5; 1982 c 422 s 1; 2003 c 17 s 1, subd 43;2; 2011 c 76 art 1 s 3



Section 15B.26 — CONFLICT OF INTEREST.

Subdivision 1. Elements. (a) A person has a conflict of interest under this section if:

(1) the person is a board member, or is employed or retained by the board;

(2) the person has a financial interest in a business enterprise or activity within the Capitol Area, or in constructing or maintaining a facility within the Capitol Area for the enterprise or activity; and

(3) the board's approval is in any way required by law for the business enterprise or activity or for constructing or maintaining the facility.

(b) For purposes of this section, it does not matter whether the financial interest mentioned in paragraph (a), clause (2), is direct or indirect.

Subd. 2. Penalty. A person who has a conflict of interest under subdivision 1 is guilty of a gross misdemeanor.

History: 1969 c 1150 s 4; 1974 c 580 s 7; 2003 c 17 s 1, subds 45,46;2



Section 15B.28 — OUTDOOR ADVERTISING.

Subdivision 1. Advertising devices restricted. No advertising devices may be erected within the boundaries of the Capitol Area unless done so pursuant to rules of the board.

Subd. 2. Advertising device defined. "Advertising device" means any billboard, sign, poster, display, or other device visible to and primarily intended to advertise or to attract, and includes:

(1) a structure erected primarily for use in connection with the display of an advertising device; and

(2) all lighting and other attachments used in connection with the advertising device.

Subd. 3. Advertising a business on premises. Advertising devices to advertise a business conducted on the premises where the advertising is located may be permitted and erected according to rules adopted by the board.

Subd. 4. Removal of devices. Advertising devices that do not comply with the board's rules may be ordered by the board to be removed.

Subd. 5. Compensation. The owner of the advertising device and the owner of the real property involved must be paid just compensation for their interests that are affected by the removal.

Subd. 6. Penalty. A person who violates this section is guilty of a misdemeanor.

History: 1969 c 1150 s 5; 1971 c 926 s 3; 2003 c 17 s 1, subds 47,48;2



Section 15B.31 — CAPITOL AREA LAND ACQUISITION.

(a) The state, on recommendation of the board and within appropriations available for the purpose, must acquire by gift, purchase, or eminent domain proceedings, any real property in the Capitol Area if the board finds that the property is needed to expand or beautify the area. The acquisition may be of less than a fee simple interest in the property.

(b) The acquisition must be made for the state by the attorney general.

History: Ex1967 c 13 s 13; 1969 c 1150 s 2; 1993 c 144 s 1; 2003 c 17 s 1, subd 34;2



Section 15B.32 — STATE CAPITOL PRESERVATION COMMISSION.

Subdivision 1. Definitions. (a) As used in this section, the terms defined in this subdivision have the following meanings.

(b) "Commission" means the State Capitol Preservation Commission created under this section.

(c) "Capitol Area" means the geographic area defined in section 15B.02.

(d) "Board" means the Capitol Area Architectural and Planning Board created under section 15B.03.

(e) "Predesign" has the meaning given in section 16B.335, subdivision 3, paragraph (a).

Subd. 2. Membership. The State Capitol Preservation Commission consists of 22 members, appointed as follows:

(1) the governor;

(2) the lieutenant governor;

(3) the attorney general;

(4) the chief justice of the Supreme Court, or the chief justice's designee, who shall be a member of the Supreme Court;

(5) the majority leader of the senate or the majority leader's designee, who shall be a member of the senate;

(6) the speaker of the house or the speaker's designee, who shall be a member of the house of representatives;

(7) two members of the senate, including one member from the majority party appointed by the majority leader and one member from the minority party appointed by the minority leader;

(8) two members of the house of representatives, including one member appointed by the speaker of the house and one member from the minority party appointed by the minority leader;

(9) the chair and ranking minority member of the house of representatives committee with jurisdiction over capital investment and the chair and ranking minority member of the senate committee with jurisdiction over capital investment;

(10) the commissioner of administration or the commissioner's designee;

(11) the commissioner of public safety or the commissioner's designee;

(12) the executive director of the Minnesota Historical Society or the executive director's designee;

(13) the executive secretary of the Capitol Area Architectural and Planning Board; and

(14) four public members appointed by the governor.

Subd. 3. Terms and compensation. (a) A member serving on the commission because the member or the appointing authority for the member holds an elected or appointed office shall serve on the commission as long as the member or the appointing authority holds the office.

(b) Public members of the commission shall serve two-year terms. The public members may not serve for more than three consecutive terms.

(c) The removal of members and filling of vacancies on the commission are as provided in section 15.059. Public members may receive compensation and expenses as provided under section 15.059, subdivision 3.

Subd. 4. Officers and meetings. (a) The governor is the chair of the commission. The lieutenant governor is the vice-chair of the commission and may act as the chair of the commission in the absence of the governor. The governor may designate a staff member to attend commission meetings and vote on the governor's behalf in the absence of the governor.

(b) The commission shall meet at least quarterly and at other times at the call of the chair. Meetings of the commission are subject to chapter 13D.

Subd. 5. Administrative support. The commission may designate an executive secretary and obtain administrative support through a contract with a state agency or other means.

Subd. 6. Duties. (a) The commission:

(1) shall exercise ongoing coordination of the restoration, protection, risk management, and preservation of the Capitol building;

(2) shall consult with and advise the commissioner of administration, the board, and the Minnesota Historical Society regarding their applicable statutory responsibilities for and in the Capitol building;

(3) may assist in the selection of an architectural firm to assist in the preparation of the predesign plan for the restoration of the Capitol building;

(4) shall develop a comprehensive, multiyear, predesign plan for the restoration of the Capitol building, review the plan periodically, and, as appropriate, amend and modify the plan. The predesign plan shall identify appropriate and required functions of the Capitol building; identify and address space requirements for legislative, executive, and judicial branch functions; and identify and address the long-term maintenance and preservation requirements of the Capitol building. In developing the predesign plan, the commission shall take into account the comprehensive plan for the Minnesota State Capitol Area, as amended in 2010, the rules governing zoning and design for the Capitol Area, citizen access, information technology needs, energy efficiency, security, educational programs including public and school tours, and any additional space needs for the efficient operation of state government;

(5) shall develop and implement a plan to reopen the Minnesota State Capitol and reintroduce it to the citizens of Minnesota;

(6) shall develop and implement a comprehensive financial plan to fund the preservation and restoration of the Capitol building;

(7) shall provide annual reports about the condition of the Capitol building and its needs, as well as all activities related to the restoration of the Capitol building; and

(8) may solicit gifts, grants, or donations of any kind from any private or public source to carry out the purposes of this section. For purposes of this section, the commissioner of administration may expend money appropriated by the legislature for these purposes in the same manner as private persons, firms, corporations, and associations make expenditures for these purposes. All gifts, grants, or donations received by the commission shall be deposited in a State Capitol preservation account established in the special revenue fund. Money in the account is appropriated to the commissioner of administration for the activities of clause (5), the commission, and implementation of the predesign plan under this section. The gift acceptance procedures under sections 16A.013 to 16A.016 do not apply to this clause. Appropriations under this clause do not cancel and are available until expended.

(b) By January 15 of each year, the commission shall report to the chairs and ranking minority members of the legislative committees with jurisdiction over the commission regarding the activities and efforts of the commission in the preceding calendar year, including recommendations adopted by the commission, the comprehensive financial plan required under paragraph (a), clause (6), and any proposed draft legislation necessary to implement the recommendations of the commission.

Subd. 7. [Repealed, 2014 c 286 art 8 s 40]

History: 1Sp2011 c 6 art 4 s 3; 2016 c 84 s 1



Section 15B.34 — CAPITOL BUILDING POWERS AND DUTIES.

The board shall:

(1) jointly, with the commissioner of administration and the Minnesota Historical Society, establish standards and policies for the repair, furnishing, appearance, and cleanliness of and change to the public and ceremonial areas of the Capitol building;

(2) review and approve plans and specifications and any changes to approved plans and specifications involving the alteration of the public and ceremonial areas and the exterior of the Capitol building;

(3) jointly, with the Minnesota Historical Society, review and approve the design, structural composition, and location of all monuments, memorials, or works of art presently located in the public and ceremonial areas of the State Capitol, or that will be placed in the public or ceremonial areas, according to section 138.68; and

(4) assist the State Capitol Preservation Commission with performance of its duties as needed.

History: 1Sp2011 c 6 art 4 s 4









Chapters 15C - 16 — FRAUDULENT STATE CLAIMS

Chapter 15C — FALSE CLAIMS AGAINST THE STATE

Section 15C.01 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms in this section have the meanings given them.

Subd. 2. Claim. "Claim" includes a request or demand, whether under a contract or otherwise, for money or property and whether or not the state or a political subdivision has title to the money or property, that:

(1) is presented to an officer, employee, or agent of the state or a political subdivision; or

(2) is made to a contractor, grantee, or other recipient if the money or property is to be spent or used on behalf of the state or the political subdivision or to advance the state's or political subdivision's program or interest, and if the state or political subdivision provides or has provided a portion of the money or property that is requested or demanded, or if the state or the political subdivision has reimbursed or will reimburse the contractor, grantee, or other recipient for a portion of the money or property that is requested or demanded.

Claim does not include requests or demands for money or property that the state or a political subdivision has paid to an individual as compensation for state or political subdivision employment, or as an income subsidy with no restrictions on that individual's use of the money or property.

Subd. 3. Knowing and knowingly. "Knowing" and "knowingly" mean that a person, with respect to information:

(1) has actual knowledge of the information;

(2) acts in deliberate ignorance of the truth or falsity of the information; or

(3) acts in reckless disregard of the truth or falsity of the information.

No proof of specific intent to defraud is required, but in no case is a person who acts merely negligently, inadvertently, or mistakenly with respect to information deemed to have acted knowingly.

Subd. 3a. Material. "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

Subd. 3b. Obligation. "Obligation" means an established duty, whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship from a fee-based or similar relationship, from statute or regulation, or from the retention of any overpayment.

Subd. 4. Original source. "Original source" means a person who either:

(1) prior to a public disclosure under section 15C.05, paragraph (f), has voluntarily disclosed to the state or a political subdivision the information on which allegations or transactions in a claim are based; or

(2) has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and has voluntarily provided the information to the state or a political subdivision before filing an action under this chapter.

Subd. 5. Person. "Person" means a natural person, partnership, corporation, association or other legal entity but does not include the state or a political subdivision.

Subd. 6. Political subdivision. "Political subdivision" means a political subdivision of the state and includes a department or agency of a political subdivision.

Subd. 7. Prosecuting attorney. "Prosecuting attorney" means:

(1) the attorney general, if the false or fraudulent claim involves money, property, or services provided by the state; or

(2) the county attorney, city attorney, or other attorney representing a political subdivision, if the false or fraudulent claim involves money, property, or services provided by the political subdivision.

Subd. 8. State. "State" means the state of Minnesota and includes a department or agency of the state.

History: 2009 c 101 art 2 s 24; 2013 c 16 s 1



Section 15C.02 — LIABILITY FOR CERTAIN ACTS.

(a) A person who commits any act described in clauses (1) to (7) is liable to the state or the political subdivision for a civil penalty of not less than $5,500 and not more than $11,000 per false or fraudulent claim, plus three times the amount of damages that the state or the political subdivision sustains because of the act of that person, except as otherwise provided in paragraph (b):

(1) knowingly presents, or causes to be presented, a false or fraudulent claim for payment or approval;

(2) knowingly makes or uses, or causes to be made or used, a false record or statement material to a false or fraudulent claim;

(3) knowingly conspires to commit a violation of clause (1), (2), (4), (5), (6), or (7);

(4) has possession, custody, or control of property or money used, or to be used, by the state or a political subdivision and knowingly delivers or causes to be delivered less than all of that money or property;

(5) is authorized to make or deliver a document certifying receipt for money or property used, or to be used, by the state or a political subdivision and, intending to defraud the state or a political subdivision, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6) knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the state or a political subdivision who lawfully may not sell or pledge the property; or

(7) knowingly makes or uses, or causes to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the state or a political subdivision, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the state or a political subdivision.

(b) Notwithstanding paragraph (a), the court may assess not less than two times the amount of damages that the state or the political subdivision sustains because of the act of the person if:

(1) the person committing a violation under paragraph (a) furnished an officer or employee of the state or the political subdivision responsible for investigating the false or fraudulent claim violation with all information known to the person about the violation within 30 days after the date on which the person first obtained the information;

(2) the person fully cooperated with any investigation by the state or the political subdivision of the violation; and

(3) at the time the person furnished the state or the political subdivision with information about the violation, no criminal prosecution, civil action, or administrative action had been commenced under this chapter with respect to the violation and the person did not have actual knowledge of the existence of an investigation into the violation.

(c) A person violating this section is also liable to the state or the political subdivision for the costs of a civil action brought to recover any penalty or damages.

(d) A person is not liable under this section for mere negligence, inadvertence, or mistake with respect to activities involving a false or fraudulent claim.

History: 2009 c 101 art 2 s 25; 2013 c 16 s 2



Section 15C.03 — EXCLUSION.

This chapter does not apply to claims, records, or statements made under portions of Minnesota Statutes relating to taxation.

History: 2009 c 101 art 2 s 26



Section 15C.04 — RESPONSIBILITIES OF PROSECUTING ATTORNEY.

Subdivision 1. General. A prosecuting attorney may investigate violations of section 15C.02. If a prosecuting attorney finds that a person has violated or is violating section 15C.02, the prosecuting attorney may bring a civil action under this chapter against the person to enjoin an act in violation of section 15C.02 and to recover damages and penalties.

Subd. 2. Attorney general investigatory powers. In connection with an investigation under this section, the attorney general has the powers listed in section 8.31, subdivisions 2 and 3.

History: 2009 c 101 art 2 s 27



Section 15C.05 — PRIVATE REMEDIES; COMPLAINT UNDER SEAL; COPY OF COMPLAINT AND WRITTEN DISCLOSURE OF EVIDENCE TO BE SENT TO PROSECUTING ATTORNEY.

(a) Except as otherwise provided in this section, a person may maintain an action under this chapter on the person's own account and that of the state; the person's own account and that of a political subdivision; or on the person's own account and that of both the state and a political subdivision. After an action is commenced, it may be voluntarily dismissed only if the court and the prosecuting attorney give written consent to the dismissal and their reasons for consenting.

(b) If an action is brought under this section, no other person may bring another action under this section based on the same facts that are the subject of the pending action.

(c) An action may not be maintained under this section:

(1) against the state, the legislature, the judiciary, the executive branch, or a political subdivision, or respective officers, members, or employees if the action is based on evidence or information known to the state or political subdivision when the action was brought; or

(2) if the action is based upon allegations or transactions that are the subject of a civil action or an administrative proceeding for a monetary penalty to which the state or a political subdivision is already a party.

(d) A complaint in an action under this section must be commenced by filing the complaint with the court in chambers and the court must place it under seal for at least 60 days. No service may be made upon the defendant until the complaint is unsealed.

(e) If a complaint is filed under this section, the plaintiff shall serve a copy of the complaint on the prosecuting attorney in accordance with the Minnesota Rules of Civil Procedure and at the same time shall serve a written disclosure of all material evidence and information the plaintiff possesses.

(f) A court must dismiss an action or claim under this section, unless opposed by the prosecuting attorney, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed:

(1) in a criminal, civil, or administrative hearing in which the state or a political subdivision or its agent is a party;

(2) in a report, hearing, audit, or investigation of the legislature, the governing body of a political subdivision, the legislative auditor, or the state auditor; or

(3) by the news media.

This paragraph does not apply if the action or claim is brought by the prosecuting attorney or the person bringing the action or claim is an original source of the information.

History: 2009 c 101 art 2 s 28; 2013 c 16 s 3



Section 15C.06 — PROSECUTING ATTORNEY INTERVENTION; MOTION TO EXTEND TIME; UNSEALING OF COMPLAINT.

(a) Within 60 days after receiving a complaint and disclosure under section 15C.05, the prosecuting attorney shall intervene or decline intervention or, for good cause shown, move the court to extend the time for doing so. The motion may be supported by affidavits or other submissions in chambers.

(b) The complaint must be unsealed after the prosecuting attorney decides whether or not to intervene.

(c) Notwithstanding the prosecuting attorney's decision regarding intervention in an action brought by a plaintiff under section 15C.05, the prosecuting attorney may pursue the claim through any alternate remedy available to the state, including an administrative proceeding to determine a civil monetary penalty. If the prosecuting attorney pursues an alternate remedy in another proceeding, the person initiating the action has the same rights in that proceeding as if the action had continued under section 15C.05. A finding of fact or conclusion of law made in the other proceeding that has become final is conclusive on all parties to an action under section 15C.05. For purposes of this paragraph, a finding or conclusion is final if it has been finally determined on appeal to the appropriate state court, if the time for filing an appeal has expired, or if the finding or conclusion is not subject to judicial review.

History: 2009 c 101 art 2 s 29



Section 15C.07 — SERVICE OF UNSEALED COMPLAINT AND RESPONSE BY DEFENDANT.

When unsealed, the complaint must be served on the defendant pursuant to Rule 3 of the Minnesota Rules of Civil Procedure. The defendant must respond to the complaint within 20 days after it is served on the defendant.

History: 2009 c 101 art 2 s 30



Section 15C.08 — PROSECUTING ATTORNEY AND PRIVATE PARTY ROLES.

(a) Except as otherwise provided by this section, if the prosecuting attorney does not intervene at the outset in an action brought by a person under section 15C.05, the person has the same rights in conducting the action as the prosecuting attorney would have. A copy of each pleading or other paper filed in the action and a copy of the transcript of each deposition taken must be mailed to the prosecuting attorney if the prosecuting attorney so requests and pays the cost of doing so.

(b) If the prosecuting attorney elects not to intervene at the outset of the action, the court, without limiting the status and rights of the person initiating the action, may nevertheless permit the prosecuting attorney to intervene at a later date, upon a showing of good cause. If the prosecuting attorney so intervenes, the prosecuting attorney subsequently has primary responsibility for conducting the action.

(c) If the prosecuting attorney elects at the outset of the action to intervene, the prosecuting attorney has the primary responsibility for prosecuting the action. The person who initially brought the action remains a party but the person's acts do not bind the prosecuting attorney.

(d) If the prosecuting attorney elects to intervene, either at the outset or subsequently, the prosecuting attorney may file the prosecuting attorney's own complaint or amend the complaint of the person who initially brought the action to clarify or add details to the claims in which the prosecuting attorney is intervening and to add any additional claims with respect to which the prosecuting attorney contends the prosecuting attorney is entitled to relief. For statute of limitations purposes, any prosecuting attorney pleading relates back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the prosecuting attorney arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

(e) Whether or not the prosecuting attorney intervenes in the action, the prosecuting attorney may move to dismiss the action for good cause. The person who brought the action must be notified of the filing of the motion and may oppose it and present evidence at the hearing. The prosecuting attorney may also settle the action. If the prosecuting attorney intends to settle the action, the prosecuting attorney shall notify the person who brought the action. The state or the political subdivision may settle the action with the defendant notwithstanding the objections of the person initiating the action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, the hearing may be held in chambers.

History: 2009 c 101 art 2 s 31; 2013 c 16 s 4



Section 15C.09 — STAY OF DISCOVERY; EXTENSION.

(a) The court may stay discovery by a person who brought an action under section 15C.05 for not more than 60 days if the prosecuting attorney shows that the proposed discovery would interfere with the investigation or prosecution of a civil or criminal matter arising out of the same facts, whether or not the prosecuting attorney participates in the action.

(b) The court may extend the stay upon a further showing that the prosecuting attorney has pursued the civil or criminal investigation or proceeding with reasonable diligence and that the proposed discovery would interfere with its continuation. Discovery may not be stayed for a total of more than six months over the objection of the person who brought the action, except for good cause shown by the prosecuting attorney.

(c) A showing made pursuant to this section must be made in chambers.

History: 2009 c 101 art 2 s 32



Section 15C.10 — COURT-IMPOSED LIMITATION UPON PARTICIPATION OF PRIVATE PLAINTIFF IN ACTION.

Upon a showing by the prosecuting attorney in an action in which the prosecuting attorney has intervened that unrestricted participation by a person under this chapter would interfere with or unduly delay the conduct of the action, or would be repetitious, irrelevant, or solely for harassment, the court may limit the person's participation by limiting the number of witnesses, the length of the testimony of the witnesses, the cross-examination of witnesses by the person, or by other measures.

History: 2009 c 101 art 2 s 33



Section 15C.11 — LIMITATION OF ACTIONS; REMEDIES.

(a) An action under this chapter may not be commenced more than three years after the date of discovery of the fraudulent activity by the prosecuting attorney or more than six years after the fraudulent activity occurred, whichever occurs later, but in no event more than ten years after the date on which the violation is committed.

(b) A finding of guilt in a criminal proceeding charging a false statement or fraud, whether upon a verdict of guilty or a plea of guilty or nolo contendere, stops the person found guilty from denying an essential element of that offense in an action under this chapter based upon the same transaction as the criminal proceeding.

(c) In an action under this chapter, the state or the political subdivision and any plaintiff under section 15C.05 must prove the essential elements of the cause of action, including damages, by a preponderance of the evidence.

History: 2009 c 101 art 2 s 34



Section 15C.12 — AWARD OF EXPENSES AND ATTORNEY FEES.

If the prosecuting attorney or a person who brought an action under section 15C.05 prevails in or settles an action under this chapter, the court shall award the prosecuting attorney or person reasonable costs, reasonable attorney fees, and the reasonable fees of expert consultants and expert witnesses. These expenses must be awarded against the defendant and are not allowed against the state or a political subdivision. If the prosecuting attorney does not intervene in the action and the person bringing the action conducts the action and the defendant prevails in the action, the court shall award to the defendant reasonable expenses and attorney fees against the person bringing the action if it finds that the action was clearly frivolous or vexatious or brought in substantial part for harassment. The state or a political subdivision is not liable for expenses, attorney fees, or other costs incurred by a person in bringing or defending an action under this chapter.

History: 2009 c 101 art 2 s 35; 2013 c 16 s 5



Section 15C.13 — DISTRIBUTION TO PRIVATE PLAINTIFF IN CERTAIN ACTIONS.

If the prosecuting attorney intervenes at the outset in an action brought by a person under section 15C.05, the person is entitled to receive not less than 15 percent or more than 25 percent of any recovery of the civil penalty and damages or settlement, depending on the extent to which the person substantially contributed to the conduct of the action. If the prosecuting attorney does not intervene in the action at any time, the person is entitled to receive not less than 25 percent or more than 30 percent of any recovery of the civil penalty and damages, or settlement, as the court determines is reasonable. If the prosecuting attorney does not intervene in the action at the outset but subsequently intervenes, the person is entitled to receive not less than 15 percent or more than 30 percent of any recovery of the civil penalty and damages or settlement, as the court determines, depending on the extent to which the person substantially contributed to the prosecution of the action. For recoveries whose distribution is governed by federal code or rule, the basis for calculating the portion of the recovery the person is entitled to receive shall not include amounts reserved for distribution to the federal government or designated in their use by federal code or rule.

History: 2009 c 101 art 2 s 36; 2010 c 310 art 14 s 1; 2013 c 16 s 6



Section 15C.145 — RELIEF FROM RETALIATORY ACTIONS.

(a) An employee, contractor, or agent is entitled to all relief necessary to make that employee, contractor, or agent whole if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of an action under this chapter or other efforts to stop one or more violations of this chapter.

(b) Relief under paragraph (a) shall include reinstatement with the same seniority status that the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney fees.

(c) A civil action under this section may not be brought more than three years after the date when the retaliation occurred.

History: 2013 c 16 s 7



Section 15C.15 — DEPOSIT OF STATE FUNDS; FALSE CLAIMS ACCOUNT.

Subdivision 1. Deposit of funds. The net proceeds received by the state in an action under this chapter, after distributions made to private plaintiffs and as otherwise required by federal law, must be deposited in the state treasury and credited as follows:

(1) the portion of net proceeds equal to the amount of the actual damages that the state sustains because of an act specified in section 15C.02 must be credited to the fund that sustained the damages;

(2) the portion of net proceeds equal to the additional recovery of federal money authorized by United States Code, title 42, section 1396h, for a recovery under this chapter, as determined by the commissioner of management and budget, must be credited to the false claims account under subdivision 2, provided that the amount credited may not exceed $1,000,000 in a fiscal year; and

(3) the remainder of the net proceeds must be credited to the general fund.

Subd. 2. False claims account. A false claims account is established in the special revenue fund in the state treasury. The commissioner of management and budget may enter into interagency agreements to deposit up to $2,055,000 for litigation and related expenses under this chapter. Money in the account deposited through interagency agreement or under subdivision 1 is annually appropriated to the attorney general for purposes of this chapter.

History: 2009 c 101 art 2 s 38,109



Section 15C.16 — REPORTING.

The attorney general shall report to the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over state government finance by January 15 each year, on activities under this chapter during the prior calendar year. The report must include:

(1) the number of complaints received by the attorney general under section 15C.05;

(2) the number of times the attorney general intervened and declined to intervene after receiving a complaint;

(3) an estimate of the amount of time spent by attorneys in the attorney general's office and an estimate of the amount of time spent by other staff in the attorney general's office on activities under this chapter; and

(4) net proceeds received by the state in each action under this chapter.

History: 2009 c 101 art 2 s 39






Chapter 16 — DEPARTMENT OF ADMINISTRATION






Chapters 16A - 16E — ADMINISTRATION AND FINANCE

Chapter 16A — DEPARTMENT OF MANAGEMENT AND BUDGET

Section 16A.01 — DEPARTMENT OF MANAGEMENT AND BUDGET; COMMISSIONER; EMPLOYEES.

Subdivision 1. Commissioner. The commissioner of management and budget manages the Department of Management and Budget, which may also be known as Minnesota Management and Budget. The commissioner is the state's controller and chief accounting and financial officer.

Subd. 2. Appointment; qualification. The governor appoints the commissioner under section 15.06. The commissioner must have broad experience as an executive financial manager.

Subd. 3. Deputy; confidential secretary. The commissioner may appoint a deputy and a confidential secretary. Each serves at the commissioner's pleasure in the unclassified service.

Subd. 4. Organize, hire, delegate. The commissioner shall:

(1) organize the department;

(2) hire the agents and classified civil service employees necessary to run the department;

(3) define their duties; and

(4) set conditions for, and control, delegation of the commissioner's powers, duties, and responsibilities to them.

History: 1973 c 492 s 1; 1977 c 305 s 8,9; 1984 c 628 art 2 s 1; 2009 c 101 art 2 s 40,109



Section 16A.011 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Agency. Except when otherwise modified, "agency" includes an office, department, board, council, committee, authority, or commission of state government.

Subd. 3. Allotment. "Allotment" means a limit placed by the commissioner on the amount to be spent or encumbered during a period of time pursuant to an appropriation.

Subd. 4. Appropriation. "Appropriation" means an authorization by law to expend or encumber an amount in the treasury.

Subd. 5. [Renumbered subd 17]

Subd. 6. Biennium. "Biennium" means a period of two consecutive fiscal years beginning in an odd-numbered calendar year and ending in the next odd-numbered calendar year.

Subd. 7. Commissioner. "Commissioner" means the commissioner of management and budget unless a different commissioner is specified.

Subd. 8. Constitution. "Constitution" means the state Constitution.

Subd. 9. Department. Except in subdivision 2, "department" means the Department of Management and Budget unless a different department is specified.

Subd. 10. Employee. "Employee" includes elected officials, officers, and employees of the state, or agency, as the context requires.

Subd. 11. Encumbrance. "Encumbrance" means the commitment of a portion or all of an allotment in order to meet an obligation that is expected to be incurred to pay for goods or services received by the state or to pay a grant.

Subd. 12. Executive agency. "Executive agency" means an agency in the executive branch of state government.

Subd. 12a. Executive branch state agency. "Executive branch state agency" means an agency in the executive branch of state government, but does not include constitutional officers.

Subd. 13. Finance Committee. "Finance Committee" means the Finance Committee of the senate.

Subd. 14. Fiscal year. "Fiscal year" means the period beginning at midnight between June 30 and July 1 and ending 12 months later.

Subd. 14a. Statutory appropriation. A statutory appropriation is one which sets apart a specified or unspecified and open amount of public money or funds of the state general fund for expenditure for a purpose and makes the amount, or a part of it, available for use continuously for a period of time beyond the end of the second fiscal year after the session of the legislature at which the appropriation is made.

Every appropriation stated to be an "annual appropriation," "payable annually," "appropriated annually," or "annually appropriated," and every appropriation described by equivalent terms or language is a statutory appropriation as defined in this subdivision.

Subd. 15. [Obsolete, 2003 c 112 art 2 s 50]

Subd. 16. Treasury. Unless otherwise modified, "treasury" means the state treasury.

Subd. 17. Ways and Means Committee. "Ways and Means Committee" means the chief fiscal committee of the house of representatives.

History: (48) 1913 c 140 s 1; 1969 c 399 s 1; 1984 c 597 s 31; 1984 c 628 art 2 s 1; art 6 s 1; 1988 c 469 art 1 s 1; 1993 c 192 s 43-45; 2000 c 395 s 4; 2004 c 284 art 2 s 1,19; 2009 c 101 art 2 s 109



Section 16A.012 — WARRANTS; DISCOUNTS.

The commissioner of management and budget shall in no case purchase, redeem, or receive any warrant at less than its face value, nor receive any fee or reward for transacting any official duty, other than the salary provided by law. If the public revenue shall suffer loss by reason of the commissioner's failure to call delinquents to account when required to do so by law, the commissioner shall be accountable for all sums due from such delinquents as if the same had been paid.

History: RL s 46; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.013 — GIFTS; ACCEPTANCE.

Subdivision 1. Procedure. The commissioner of management and budget is authorized to receive and accept, on behalf of the state, any gift, bequest, devise, or endowment which may be made by any person, by will, deed, gift, or otherwise, to or for the benefit of the state, or any of its departments or agencies, or to or in aid, or for the benefit, support, or maintenance of any educational, charitable, or other institution maintained in whole or in part by the state, or for the benefit of students, employees, or inmates thereof, or for any proper state purpose or function, and the money, property, or funds constituting such gift, bequest, devise, or endowment. No such gift, bequest, devise, or endowment shall be so accepted unless the commissioner of management and budget determines that it is for the interest of the state to accept it, and approve of and direct the acceptance. If a gift, bequest, devise, or endowment is money or other negotiable instruments, then the deposit of it does not constitute acceptance. In the event that the money or other negotiable instruments are deposited but not approved, the amount deposited must be refunded. When, in order to effect the purpose for which any gift, bequest, devise, or endowment has been accepted, it is necessary to sell property so received, the commissioner of management and budget, upon request of the authority in charge of the agency, department, or institution concerned, may sell it at a price which shall be fixed by the State Board of Investment.

Subd. 2. Charitable trusts; administration. When a charitable trust is created by will or otherwise for the benefit of the state or any of its departments or agencies or to or in aid, or for the benefit, support or maintenance of any educational, charitable, or other institution maintained in whole or in part by the state, or for the benefit of students, employees, or inmates thereof and any officer or employee of the state or any of its departments or agencies is named in the trust instrument as trustee, it shall be presumed that such trust is a gift to be administered under this section and the courts shall construe the instrument creating the trust accordingly.

Subd. 3. Gift subject to contract. Whenever the gift, bequest, devise, or endowment referred to in subdivisions 1 and 2 consists of real property, or an interest therein, which is subject to a contract for the conveyance thereof made by the donor or a predecessor in interest with another, or of the vendor's interest, or some portion thereof, in such a contract for conveyance, the commissioner of management and budget is authorized, on behalf of and in the name of the state of Minnesota, upon receipt from the vendee under such contract for conveyance, or the vendee's personal representatives or assigns, of such amounts as are due the state or the department, agency, or institution involved, to execute a deed conveying to such vendee, or the vendee's personal representatives or assigns, all the right, title, and interest of the state of Minnesota in and to the real property involved.

Subd. 4. Termination of contract. In case of default by the purchaser, or the purchaser's personal representatives or assigns, in the conditions of any such contract for the conveyance of real estate, the commissioner of management and budget is authorized, in the name of the state of Minnesota, to terminate such contract under and pursuant to the provisions of Minnesota Statutes 1941, section 559.21.

Subd. 5. Previous gifts. The provisions of subdivisions 3 and 4 apply to gifts, bequests, devises, or endowments heretofore made.

History: 1907 c 170 s 1; 1941 c 353 s 1; 1945 c 359 s 1; 1973 c 492 s 14; 1983 c 301 s 63; 1986 c 444; 1995 c 254 art 1 s 39; 1Sp2001 c 10 art 2 s 15; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.014 — ADMINISTRATION OF GIFTS.

In case any such gift, bequest, devise, or endowment is so accepted, the same and the proceeds thereof shall be administered and applied according to the terms of the will, deed of gift, or other instrument defining, providing for, creating, or establishing the same; but all such property and funds shall be held by the commissioner of management and budget in an official capacity and paid out and disbursed the same as other state funds.

History: 1907 c 170 s 2; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.015 — INVESTMENT OF GIFTS.

In case it is provided by the terms of such will, deed of gift, or other instrument that the capital of the money, property, or fund constituting such gift, bequest, devise, or endowment, or any part of such capital, shall be kept invested, the same shall be invested and kept invested in the same manner and by the same officers or body as the school funds of the state are by law required to be invested.

History: 1907 c 170 s 3; 2003 c 112 art 2 s 50



Section 16A.016 — PAYMENT; APPROPRIATION.

Subdivision 1. Payment; expenditure. In the event such gift, bequest, devise, or endowment is made or designated by the donor for a certain institution, department, or agency, the commissioner of management and budget shall, from time to time, pay out in the usual manner, upon the order of the board, commission, or other body charged with the direct and immediate supervision, control, or management of the designated institution, department, or agency, all money which may become available for such purpose under the terms of such will, deed or gift, or other instrument; and the same shall be expended and applied by this board, commission, or other body as nearly as may be in accordance with the terms and conditions of such gift, bequest, devise, or endowment.

Subd. 2. Appropriation. There is hereby appropriated from the fund in the state treasury created under sections 16A.013 to 16A.015, to which such money was credited to such person, department, agency, or institution as is entitled to such payment an amount sufficient to carry out the terms and conditions of such gift, bequest, devise, or endowment.

History: 1907 c 170 s 4; 1941 c 353 s 2; 1959 c 158 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.04 — BUDGET AND CASH PROJECTION.

Subdivision 1. To prepare, consult, supervise. The commissioner shall prepare the biennial budget with projections of revenues and expenditures for both the biennial budget period and the biennium following the biennial budget period. The governor shall supervise the preparation unless there is a governor-elect, who then shall provide the supervision.

Subd. 2. [Repealed, 1984 c 628 art 2 s 4]

Subd. 3. [Repealed, 1984 c 628 art 2 s 4]

Subd. 4. [Renumbered 16A.041]

History: 1973 c 492 s 4; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 51,52; 1993 c 192 s 46



Section 16A.041 — RULEMAKING.

The commissioner may make rules on the powers, duties, and responsibilities given to the department or the commissioner under state law.

History: 1973 c 492 s 4; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 51,52



Section 16A.055 — COMMISSIONER'S DUTIES.

Subdivision 1. List. (a) The commissioner shall:

(1) receive and record all money paid into the state treasury and safely keep it until lawfully paid out;

(2) manage the state's financial affairs;

(3) keep the state's general account books according to generally accepted government accounting principles;

(4) keep expenditure and revenue accounts according to generally accepted government accounting principles;

(5) develop, provide instructions for, prescribe, and manage a state uniform accounting system; and

(6) provide to the state the expertise to ensure that all state funds are accounted for under generally accepted government accounting principles.

(b) In addition to the duties in paragraph (a), the commissioner has the powers and duties given to the commissioner in chapter 43A.

Subd. 1a. Additional duties. The commissioner may assist state agencies by providing analytical, statistical, and organizational development services to state agencies in order to assist the agency to achieve the agency's mission and to operate efficiently and effectively.

Subd. 2. Accounting system required. An agency must use the uniform accounting system prescribed by the commissioner.

Subd. 3. Access to records. An agency must give the commissioner or a designee of the commissioner free access to its financial documents.

Subd. 4. Commissioner's designee. The commissioner may assign a designee to an agency to monitor its financial activities and to ensure compliance with statutes and administrative requirements promulgated by the commissioner. The designee may assist the agency as the commissioner considers appropriate. The agency's head shall supervise its employees and develop a budget consistent with its goals, responsibilities, and priorities.

Subd. 5. Retirement fund reporting. The commissioner may not require a public retirement fund to use financial or actuarial reporting practices or procedures different from those required by section 356.20 or 356.215.

Subd. 6. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: (80-2) 1939 c 431 art 3 s 1; 1955 c 863 s 15; 1973 c 492 s 3; 1976 c 231 s 3; 1979 c 314 s 1; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 95; 1989 c 351 s 14; 1993 c 192 s 47; 1995 c 248 art 11 s 1; 1996 c 457 s 2; 1998 c 366 s 20; 2000 c 461 art 1 s 2; 2006 c 271 art 3 s 47; 2008 c 204 s 4; 2008 c 349 art 10 s 1; 2009 c 101 art 2 s 41,42



Section 16A.056 — WEB SITE WITH SEARCHABLE DATABASE ON STATE EXPENDITURES.

Subdivision 1. Web database requirement. The commissioner, in consultation with the commissioners of administration and revenue and the legislative auditor, must maintain a Web site with a searchable database providing the public with information on state contracts, state appropriations, state expenditures, state tax expenditures, and state entities that are the subject of audits. The Web site must not include information that is not public data, as defined in section 13.02, subdivision 8a. For each data field identified in subdivisions 2 to 6, the searchable database must allow a user of the Web site to:

(1) perform a search using that field;

(2) sort by that field;

(3) obtain information grouped or aggregated by that field, where groups or subtotals are feasible; and

(4) view information in that field by each fiscal year.

The searchable database may accommodate grouping and aggregating by allowing the user to download the data into a user-controlled database.

Subd. 2. Contracts. (a) The searchable database on the Web site must include at least the following data fields on state contracts:

(1) the name of the entity receiving the contract;

(2) the name of the agency entering into the contract;

(3) an indication if the contract is for (i) goods; (ii) professional or technical services; (iii) services other than professional and technical services; or (iv) a grant; and

(4) the fund or funds from which the entity receiving the contract will be paid.

(b) For each contract, the database must also include:

(1) an address for each entity receiving a contract; and

(2) a brief statement of the purpose of the contract or grant.

(c) Information on a new contract or grant must be entered into the database within 30 days after the contract or grant is entered into.

(d) For purposes of this section, a "grant" is a contract between a state agency and a recipient, the primary purpose of which is to transfer cash or a thing of value to the recipient to support a public purpose. Grant does not include aid payments to units of local government, payments to state employees, or payments made under laws providing for assistance to individuals.

Subd. 3. Appropriations. The searchable database on the Web site must include at least the following data fields on state appropriations:

(1) the agency receiving the appropriation, or the name of the nonstate entity receiving state money;

(2) the agency program, to the extent applicable;

(3) the agency activity, to the extent applicable;

(4) an item within an activity if applicable;

(5) the fund from which the appropriation is made; and

(6) the object of expenditure.

Subd. 4. State expenditures. The searchable database on the Web site must include at least the following data fields on state expenditures:

(1) the name of the agency or nonstate entity making the expenditure;

(2) the agency program, to the extent applicable;

(3) the agency activity, to the extent applicable;

(4) an item within an activity if applicable;

(5) the fund from which the expenditure is made; and

(6) the object of expenditure.

Subd. 5. Tax expenditures. The Web site must include a searchable database of state tax expenditures. For each fiscal year, the database must include data fields showing the estimated impact on state revenues of each tax expenditure item listed in the report prepared under section 270C.11.

Subd. 6. Audits. The Web site required by this section must include a link to a Web site containing the findings and results from the audits completed by the legislative auditor that have been released to the public.

Subd. 7. Retention of data. The database required under this section must include information beginning with fiscal year 2012 appropriations and must retain data for at least ten years.

Subd. 8. Consultation. The commissioner of management and budget must consult with the chairs of the house of representatives Ways and Means and senate Finance Committees before encumbering any money appropriated on or after July 1, 2009, for the planning, development, and implementation of state accounting or procurement systems. No money appropriated for these purposes may be spent unless the commissioner certifies that the systems will allow compliance with requirements of this section.

History: 2009 c 101 art 2 s 43,109; 2013 c 134 s 15



Section 16A.0561 — MAPPED DATA ON EXPENDITURES.

(a) Data on expenditure of money from the funds as specified under sections 3.303, subdivision 10, and 116P.08 may, if practicable, be made available on the Web in a manner that allows the public to obtain information about a project receiving an appropriation by clicking on a map. To the extent feasible, the map should include or link to information about each project, including, but not limited to, the location, the name of the entity receiving the appropriation, the source of the appropriation, the amount of money received, and a general statement of the purpose of the appropriation.

(b) If requested, the Legislative Coordinating Commission may, to the extent practicable, provide relevant executive branch agencies with public geospatial data that it receives for its Web site required under section 3.303, subdivision 10. The commissioner may make this information available to the public in a similar manner as information provided under paragraph (a).

(c) In creating plans for public expenditures from all geographically locatable or project based appropriations, prospective budget and project planning should consider geographic and data reporting that would facilitate the goals of this section.

History: 2010 c 392 art 1 s 2



Section 16A.057 — INTERNAL CONTROLS AND INTERNAL AUDITING.

Subdivision 1. Establishment of system. The commissioner is responsible for the system of internal controls across the executive branch. The commissioner must coordinate the design, implementation, and maintenance of an effective system of internal controls and internal auditing for all executive agencies. The system must:

(1) safeguard public funds and assets and minimize incidences of fraud, waste, and abuse;

(2) ensure that programs are administered in compliance with federal and state laws and rules; and

(3) require documentation of internal control procedures over financial management activities, provide for analysis of risks, and provide for periodic evaluation of control procedures to satisfy the commissioner that these procedures are adequately designed, properly implemented, and functioning effectively.

Subd. 2. Standards. The commissioner must adopt internal control standards and policies that agencies must follow to meet the requirements of subdivision 1. These standards and policies may include separation of duties, safeguarding receipts, time entry, approval of travel, and other topics the commissioner determines are necessary to comply with subdivision 1.

Subd. 3. Training and assistance. The commissioner shall coordinate training for accounting personnel and financial managers in state agencies on internal controls as necessary to ensure financial integrity in the state's financial transactions. The commissioner shall provide internal control support to agencies that the commissioner determines need this assistance.

Subd. 4. Sharing internal audit resources. The commissioner must administer a program for sharing internal auditors among executive agencies that do not have their own internal auditors and for assembling interagency teams of internal auditors as necessary.

Subd. 5. Monitoring Office of the Legislative Auditor audits. The commissioner must review audit reports from the Office of the Legislative Auditor and take appropriate steps to address internal control problems found in executive agencies.

Subd. 6. Budget for internal controls. The commissioner of management and budget may require that each executive agency spend a specified percentage of its operating budget on internal control systems. The commissioner of management and budget may require that an agency transfer a portion of its operating budget to the commissioner to pay for internal control functions performed by the commissioner.

Subd. 7. Annual report. The commissioner must report to the legislative audit commission and the governor by January 31 of each odd-numbered year on the system of internal controls and internal auditing in executive agencies.

Subd. 8. Agency head responsibilities. The head of each executive agency is responsible for designing, implementing, and maintaining an effective internal control system within the agency that complies with the requirements of subdivision 1, clauses (1) to (3). The head of each executive agency must annually certify that the agency head has reviewed the agency's internal control systems, and that these systems are in compliance with standards and policies established by the commissioner. The agency head must submit the signed certification form to the commissioner of management and budget, in a form specified by the commissioner.

Subd. 9. State colleges and universities. This section does not apply to the Minnesota State Colleges and Universities system.

History: 2009 c 101 art 2 s 44,109



Section 16A.06 — ADDITIONAL COMMISSIONER DUTIES AND POWERS.

Subdivision 1. Agency to comply. The commissioner has the duties and powers stated in this section. An executive agency must do what the commissioner requires of it under this section.

Subd. 2. Financial reports. The commissioner from time to time shall require an executive agency to prepare financial reports on department forms so the administration and the legislature can compare spending plans with appropriations for programs and activities.

Subd. 3. Evaluate and compare costs. The commissioner shall provide a system to measure the effect of fund expenditures so as to evaluate and compare the cost of functions or programs.

Subd. 4. Reporting agency performance. Executive agencies shall prepare performance-based budget plans according to schedules, forms, and standards as established by the commissioner. The commissioner may also require other periodic reports of agency performance.

Subd. 5. Estimates. The commissioner from time to time shall require an executive agency to report estimates of its income and receipts. The commissioner shall use the estimates to evaluate the state's financial condition.

Subd. 6. Report on financial affairs. The commissioner shall, when directed, report on the state's financial affairs to the governor.

Subd. 7. Information for policy making. The commissioner shall obtain from an executive agency any information needed to make state financial policy.

Subd. 8. [Repealed, 1994 c 632 art 3 s 65]

Subd. 9. [Repealed, 2013 c 134 s 31]

Subd. 10. [Repealed, 2003 c 112 art 1 s 19]

Subd. 11. Permanent school fund reporting. The commissioner shall annually report to the Legislative Permanent School Fund Commission and the legislature the amount of the permanent school fund transfer and information about the investment of the permanent school fund provided by the State Board of Investment. The State Board of Investment shall provide information about how they maximized the long-term economic return of the permanent school fund.

History: 1973 c 492 s 6; 1973 c 582 s 3; 1984 c 628 art 2 s 1; 1984 c 654 art 2 s 53; 1987 c 275 s 2; 1993 c 192 s 48; 1996 c 438 art 4 s 1; 1Sp2001 c 10 art 2 s 20; 2008 c 357 s 1; 2009 c 96 art 1 s 1; 2009 c 101 art 2 s 109; 2012 c 249 s 2; 2012 c 286 art 8 s 1; 2012 c 298 s 7



Section 16A.061 — MAY ISSUE COMMEMORATIVE MEDALLIONS.

The commissioner of management and budget may issue medallions to commemorate popular contemporaneous events of statewide interest.

The commissioner of management and budget may make reasonable arrangements with public or private entities for the production, distribution, marketing, and sale of the medallions. The commissioner of management and budget or other entity may solicit and receive nonstate funds or in-kind contributions in connection with any part of the medallion program. Proceeds from sales, nonstate funds, and in-kind contributions must be deposited in a dedicated account.

Money in the account is appropriated to the commissioner of management and budget for purposes of the program. Any profit earned on the sale of the medallions must be used for grants to support the event for which the medallions were issued. The state grant must be matched by an equal amount from private sources.

History: 1991 c 345 art 1 s 41; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.065 — PREPAY SOFTWARE, SUBSCRIPTIONS, UNITED STATES DOCUMENTS.

Notwithstanding section 16A.41, subdivision 1, the commissioner may allow an agency to make advance deposits or payments for software or software maintenance services for state-owned or leased electronic data processing equipment, for information technology hosting services, for sole source maintenance agreements where it is not cost-effective to pay in arrears, for exhibit booth space or boat slip rental when required by the renter to guarantee the availability of space, for registration fees where advance payment is required or advance payment discount is provided, and for newspaper, magazine, and other subscription fees customarily paid for in advance. The commissioner may also allow advance deposits by any department with the Library of Congress and federal Supervisor of Documents for items to be purchased from those federal agencies.

History: 1980 c 614 s 54; 1984 c 544 s 4; 1984 c 628 art 2 s 1; 1984 c 654 art 2 s 54; 1985 c 248 s 6; 1989 c 271 s 1; 1993 c 192 s 49; 2006 c 181 s 1; 2015 c 77 art 2 s 6



Section 16A.095 — STATE BUDGET SYSTEM.

Subdivision 1. MS 1976 [Repealed, 1977 c 455 s 95]

Subdivision 1. Rules and instructions. The commissioner shall make rules and instructions for budget preparation. They must deal with classifying expenditures and with the content and submission of budget requests and performance measures for each budget activity.

Subd. 2. Budget improvements. The commissioner may choose executive agencies to test improvements in the budget system. The commissioner shall recommend required legislation to install improvements in the budget system for all agencies that submit budget information in the system. The budget system must classify expenditures by programs and budget activities and, to the greatest extent practicable, emphasize alternative approaches in program development and criteria to evaluate and measure performance.

Subd. 2a. Mutual cooperation; due regard. Executive agencies must cooperate with the commissioner in preparing the budget. The budget must meet the commissioner's requirements while giving due regard to the executive agencies' requirements.

Subd. 3. [Repealed, 1993 c 192 s 110]

History: 1976 c 231 s 4; 1977 c 455 s 71; 1984 c 628 art 2 s 1; 2013 c 134 s 16



Section 16A.10 — BUDGET PREPARATION.

Subdivision 1. Budget format. In each even-numbered calendar year the commissioner shall prepare budget forms and instructions for all agencies, including guidelines for reporting agency performance measures, subject to the approval of the governor. The commissioner shall request and receive advisory recommendations from the chairs of the senate Finance Committee and house of representatives Ways and Means Committee before adopting a format for the biennial budget document. By June 15, the commissioner shall send the proposed budget forms to the appropriations and finance committees. The committees have until July 15 to give the commissioner their advisory recommendations on possible improvements. To facilitate this consultation, the commissioner shall establish a working group consisting of executive branch staff and designees of the chairs of the senate Finance and house of representatives Ways and Means Committees. The commissioner must involve this group in all stages of development of budget forms and instructions. The budget format must show actual expenditures and receipts for the most recent fiscal year, estimated expenditures and receipts for the current fiscal year, and estimates for each fiscal year of the next biennium. Estimated expenditures must be classified by funds and character of expenditures and subclassified by programs and activities. Agency revenue estimates must have supporting documentation to show how the estimates were made and what factors were used. Receipts must be classified by funds, programs, and activities. Expenditure and revenue estimates must be based on the law in existence at the time the estimates are prepared.

Subd. 1a. Purpose of performance data. Performance data shall be presented in the budget proposal to:

(1) provide information so that the legislature can determine the extent to which state programs are successful;

(2) encourage agencies to develop clear goals and objectives for their programs; and

(3) strengthen accountability to Minnesotans by providing a record of state government's performance in providing effective and efficient services.

Subd. 1b. Performance data format. Agencies shall present performance data that measures the performance of programs in meeting program goals and objectives. Measures reported may include indicators of outputs, efficiency, outcomes, and other measures relevant to understanding each program. Agencies shall present as much historical information as needed to understand major trends and shall set targets for future performance issues where feasible and appropriate. The information shall appropriately highlight agency performance issues that would assist legislative review and decision making.

Subd. 1c. Performance measures for change items. For each change item in the budget proposal requesting new or increased funding, the budget document must present proposed performance measures that can be used to determine if the new or increased funding is accomplishing its goals. To the extent possible, each budget change item must identify relevant statewide goals and indicators related to the proposed initiative.

Subd. 2. By October 15 and November 30. By October 15 of each even-numbered year, an agency must file the following with the commissioner:

(1) budget estimates for the most recent and current fiscal years;

(2) its upcoming biennial budget estimates;

(3) a comprehensive and integrated statement of agency missions and outcome and performance measures; and

(4) a concise explanation of any planned changes in the level of services or new activities.

The commissioner shall prepare and file the budget estimates for an agency failing to file them. By November 30, the commissioner shall send the final budget format, agency budget estimates for the next biennium, and copies of the filed material to the Ways and Means and Finance Committees, except that the commissioner shall not be required to transmit information that identifies executive branch budget decision items.

Subd. 3. Duties to governor-elect. Immediately after the election of a new governor, the commissioner shall report the budget estimates and make available to the governor-elect all department information, staff, and facilities relating to the budget.

History: (53-18m) 1939 c 431 art 3 s 14; 1977 c 455 s 72,73; 1984 c 628 art 2 s 1; 1989 c 335 art 1 s 59; 1993 c 192 s 50,51; 1997 c 202 art 2 s 12; 1998 c 366 s 21; 1Sp2001 c 10 art 2 s 21; 2003 c 112 art 1 s 3,4; 2008 c 318 art 1 s 2; 2013 c 134 s 17,18; 2013 c 142 art 3 s 15



Section 16A.101 — SERVICE CONTRACTS; EXPENDITURES.

The state accounting system must list expenditures for professional and technical service contracts, as defined in section 16C.08, subdivision 1, as a separate category. No other expenditures may be included in this category.

History: 1995 c 254 art 1 s 44; 1998 c 386 art 2 s 11



Section 16A.102 — BUDGETING REVENUES RELATIVE TO PERSONAL INCOME.

Subdivision 1. [Repealed, 2007 c 148 art 2 s 84]

Subd. 2. [Repealed, 2007 c 148 art 2 s 84]

Subd. 3. [Repealed, 2007 c 148 art 2 s 84]

Subd. 4. Reporting information. At the time of a state revenue and expenditure forecast as specified in section 16A.103, subdivision 1, and after the completion of a legislative session, the Department of Management and Budget must report on revenue relative to personal income. The information must specify (1) the share of personal income to be collected in taxes and other revenues to pay for state and local government services and (2) the division of that revenue between state and local government revenues.

History: 1994 c 587 art 7 s 1; 1998 c 389 art 16 s 8,9; 1999 c 250 art 1 s 45; 1Sp2003 c 1 art 2 s 31; 2004 c 284 art 2 s 4; 2007 c 148 art 2 s 11; 2009 c 101 art 2 s 109



Section 16A.103 — FORECASTS OF REVENUE AND EXPENDITURES.

Subdivision 1. State revenue and expenditures. In February and November each year, the commissioner shall prepare a forecast of state revenue and expenditures. The November forecast must be delivered to the legislature and governor no later than the end of the first week of December. The February forecast must be delivered to the legislature and governor by the end of February. Forecasts must be delivered to the legislature and governor on the same day. If requested by the Legislative Commission on Planning and Fiscal Policy, delivery to the legislature must include a presentation to the commission.

Subd. 1a. Forecast parameters. The forecast must assume the continuation of current laws and reasonable estimates of projected growth in the national and state economies and affected populations. Revenue must be estimated for all sources provided for in current law. Expenditures must be estimated for all obligations imposed by law and those projected to occur as a result of variables outside the control of the legislature. Expenditure estimates must not include an allowance for inflation.

Subd. 1b. Forecast variable. In determining the amount of state bonding as it affects debt service, the calculation of investment income, and the other variables to be included in the expenditure part of the forecast, the commissioner must consult with the chairs and lead minority members of the senate State Government Finance Committee and the house of representatives Ways and Means Committee, and legislative fiscal staff. This consultation must occur at least three weeks before the forecast is to be released. No later than two weeks prior to the release of the forecast, the commissioner must inform the chairs and lead minority members of the senate State Government Finance Committee and the house of representatives Ways and Means Committee, and legislative fiscal staff of any changes in these variables from the previous forecast.

Subd. 1c. Expenditure data. State agencies must submit any revisions in expenditure data the commissioner determines necessary for the forecast to the commissioner at least four weeks prior to the release of the forecast. The information submitted by state agencies and any modifications to that information made by the commissioner must be made available to legislative fiscal staff no later than three weeks prior to the release of the forecast.

Subd. 1d. Revenue data. On a monthly basis, the commissioner must provide legislative fiscal staff with an update of the previous month's state revenues no later than 12 days after the end of that month.

Subd. 1e. Economic information. The commissioner must review economic information including economic forecasts with legislative fiscal staff no later than two weeks before the forecast is released. The commissioner must invite the chairs and lead minority members of the senate Finance Committee and the house of representatives Ways and Means Committee, and legislative fiscal staff to attend any meetings held with outside economic advisors. The commissioner must provide legislative fiscal staff with monthly economic forecast information received from outside sources.

Subd. 1f. Personal income. In addition, the commissioner shall forecast Minnesota personal income for each of the years covered by the forecast and include these estimates in the forecast documents.

Subd. 1g. Period to be forecast. A forecast prepared during the first fiscal year of a biennium must cover that biennium and the next biennium. A forecast prepared during the second fiscal year of a biennium must cover that biennium and the next two bienniums.

Subd. 1h. Revenue uncertainty information. The commissioner shall report to the legislature within 14 days of a forecast under subdivision 1 on uncertainty in Minnesota's general fund revenue projections. The report shall present information on: (1) the estimated range of forecast error for revenues; and (2) the data and methods used to construct those measurements.

Subd. 2. Local revenue. In February and November of each year, the commissioner of revenue shall prepare and deliver to the governor and the legislature forecasts of revenue to be received by school districts as a group, counties as a group, and the group of cities and towns that have a population of more than 2,500. The forecasts must assume the continuation of current laws, projections of valuation changes in real property, and reasonable estimates of projected growth in the national and state economies and affected populations. Revenue must be estimated for property taxes, state and federal aids, local sales taxes, if any, and a single projection for all other revenue for each group of affected local governmental units.

Subd. 3. [Repealed, 1999 c 250 art 1 s 115]

Subd. 4. [Repealed, 2013 c 134 s 31]

History: 1994 c 587 art 7 s 2; 1997 c 202 art 2 s 13; 1998 c 366 s 22; 1999 c 250 art 1 s 46; 2000 c 488 art 12 s 9; 2002 c 220 art 13 s 1,2; 2005 c 156 art 2 s 13; 2007 c 148 art 2 s 12; 2008 c 154 art 16 s 5; 2009 c 101 art 2 s 109; 2016 c 189 art 13 s 18



Section 16A.105 — DEBT CAPACITY FORECAST.

In February and November of each year the commissioner shall prepare a debt capacity forecast to be delivered to the governor and legislature according to section 16A.103, subdivision 1. The debt capacity forecast must include statements of the indebtedness of the state for bonds, notes, and other forms of long-term general obligation indebtedness. The forecast must show the actual amount of the debt service for at least the past two completed fiscal years, and the estimated amount for the current fiscal year and the next six fiscal years, the debt authorized and unissued, and the borrowing capacity for the next six fiscal years.

History: 1991 c 342 s 1; 1993 c 192 s 52; 1998 c 404 s 28



Section 16A.11 — BUDGET TO LEGISLATURE.

Subdivision 1. When. The governor shall submit a three-part budget to the legislature. Parts one and two, the budget message and detailed operating budget, must be submitted by the fourth Tuesday in January in each odd-numbered year. However, in a year following the election of a governor who had not been governor the previous year, parts one and two must be submitted by the third Tuesday in February. Part three, the detailed recommendations as to capital expenditure, must be submitted as follows: agency capital budget requests by July 15 of each odd-numbered year, and governor's recommendations by January 15 of each even-numbered year. Detailed recommendations as to information technology expenditure must be submitted as part of the detailed operating budget. Information technology recommendations must include projects to be funded during the next biennium and planning estimates for an additional two bienniums. Information technology recommendations must specify purposes of the funding such as infrastructure, hardware, software, or training.

Subd. 2. Part one: message. Part one of the budget, the governor's message, shall include the governor's recommendations on the financial policy of the state for the coming biennium, describing the important features of the budget plan, embracing a general budget summary setting forth the aggregate figures of the budget so as to show the balanced relation between the total proposed expenditures and the total anticipated income, with the basis and factors on which the estimates are made, the amount to be borrowed, and other means of financing the budget for the coming biennium, compared with the corresponding figures for at least the last two completed fiscal years and the current year. The budget plan shall be supported by explanatory schedules or statements, classifying its expenditures by agencies and funds, and the income by agencies, sources, funds, and the proposed amount of new borrowing, as well as proposed new tax or revenue sources. The budget plan shall be submitted for all special and dedicated funds, as well as the general fund, and shall include the estimated amounts of federal aids, for whatever purpose provided, together with estimated expenditures from them.

Subd. 3. Part two: detailed budget. (a) Part two of the budget, the detailed budget estimates both of expenditures and revenues, must contain any statements on the financial plan which the governor believes desirable or which may be required by the legislature. The detailed estimates shall include the governor's budget arranged in tabular form.

(b) Tables listing expenditures for the next biennium must show the appropriation base for each year. The appropriation base is the amount appropriated for the second year of the current biennium. The tables must separately show any adjustments to the base required by current law or policies of the commissioner of management and budget. For forecasted programs, the tables must also show the amount of the forecast adjustments, based on the most recent forecast prepared by the commissioner of management and budget under section 16A.103. For all programs, the tables must show the amount of appropriation changes recommended by the governor, after adjustments to the base and forecast adjustments, and the total recommendation of the governor for that year.

(c) The detailed estimates must include a separate line listing the total cost of professional and technical service contracts for the prior biennium and the projected costs of those contracts for the current and upcoming biennium. They must also include a summary of the personnel employed by the agency, reflected as full-time equivalent positions.

(d) The detailed estimates for internal service funds must include the number of full-time equivalents by program; detail on any loans from the general fund, including dollar amounts by program; proposed investments in technology or equipment of $100,000 or more; an explanation of any operating losses or increases in retained earnings; and a history of the rates that have been charged, with an explanation of any rate changes and the impact of the rate changes on affected agencies.

Subd. 3a. Part three: detailed capital budget. The detailed capital budget must include recommendations for capital projects to be funded during the next six fiscal years and, if applicable, must meet the requirements under section 174.93, subdivision 1a. It must be submitted with projects recommended by the governor and in order of importance among that agency's requests as determined by the agency originating the request.

Subd. 3b. [Repealed, 1998 c 366 s 90]

Subd. 3c. [Repealed, 1998 c 366 s 90]

Subd. 4. Information; hearings. The commissioner shall, on request, give the governor or the legislature information on the budget and attend legislative budget hearings.

Subd. 5. Capital facilities note. The commissioner shall prepare a facilities note on each capital project, estimating program cost impacts and efficiencies stemming from the approval of that project.

Subd. 6. Building maintenance and capital betterment. The detailed operating budget and capital budget must include amounts necessary to maintain and better state buildings. The commissioner of management and budget, in consultation with the commissioner of administration, the Board of Trustees of the Minnesota State Colleges and Universities, and the regents of the University of Minnesota, shall establish budget guidelines for building maintenance and betterment appropriations. Unless otherwise provided by the commissioner of management and budget, the combined amount to be budgeted each year for building maintenance and betterment in the operating budget and capital budget is one percent of the replacement cost of the building, adjusted up or down depending on the age and condition of the building.

Subd. 7. Fees. The detailed operating budget for each executive branch agency must include proposals for any new fees or any increases in existing fees. For purposes of this section, "fees" has the meaning given in section 16A.1283, but excludes charges listed in paragraph (b) of that section.

History: (53-18n) 1939 c 431 art 2 s 15; 1969 c 399 s 1; 1973 c 35 s 5; 1974 c 355 s 43; 1977 c 455 s 74,75; 1978 c 791 s 17; 1984 c 628 art 2 s 1; 1989 c 81 s 1; 1990 c 594 art 1 s 43; 1991 c 342 s 2-5; 1993 c 192 s 53,54; 1995 c 254 art 1 s 45; 1996 c 390 s 12,13; 1997 c 202 art 2 s 14-16; 1998 c 366 s 23,24; 1998 c 404 s 29,30; 1999 c 250 art 1 s 47; 2000 c 488 art 12 s 10; 2002 c 393 s 32; 1Sp2003 c 1 art 2 s 32; 2004 c 284 art 2 s 5; 2006 c 258 s 27; 2009 c 101 art 2 s 109; 1Sp2011 c 3 art 3 s 1



Section 16A.115 — RELOCATION REQUESTS.

An agency request for an appropriation to fund relocation of all or part of the agency must include a statement of the cost per square foot of space currently occupied by the affected part of the agency, and the anticipated cost per square foot of the space the affected part of the agency will occupy after the proposed relocation.

History: 1994 c 643 s 32



Section 16A.122 — WORK FORCE PLANNING AND REPORTING.

Subdivision 1. Agency authorized work force. Within any limits imposed by law, state agencies may establish full-time, part-time, or seasonal positions as necessary to carry out assigned responsibilities and missions except that actual levels of employment are limited by availability of appropriated funding for salaries and benefits.

Subd. 2. Transfers from grants prohibited. Unless otherwise provided by law, an agency must not use grant or flow-through funds for salaries or other operating purposes.

Subd. 3. Work force reporting. The commissioner shall prepare quarterly work force reports as required for accurate reporting of state employment levels, whether for internal analysis or for nationwide comparisons of public employment levels. The reports shall express total employment in terms of full-time equivalent positions; shall indicate changes from previous reporting periods; and shall take into account all positions, including full-time, part-time, temporary, and other employees. In this subdivision, a full-time equivalent position means 2,080 working hours per year; except that the number of work hours may vary, depending upon the exact number of working days in any given year. Independent contractors are not to be included within the definition of a full-time equivalent position.

Subd. 4. Budget reporting. For purposes of budgetary reporting, position counts must be expressed as full-time equivalents as stipulated in subdivision 3. Estimated positions must be based on actual funding in the year indicated. The biennial budget document submitted to the legislature by the governor shall indicate full-time equivalent base level positions, the number of projected positions, and the number of positions for each of the two years before the base year. The governor's budget recommendations shall clearly specify any proposed changes in full-time equivalent positions. All fiscal notes and any other budgetary items submitted to the legislature shall specify relevant changes, both in full-time equivalent positions and accompanying changes in salary dollars.

History: 1993 c 192 s 55



Section 16A.124 — PROMPT PAYMENT OF STATE AGENCY BILLS REQUIRED.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings here given them.

(a) "Commissioner" means the commissioner of management and budget.

(b) "State agency" has the meaning assigned to it in section 16B.01.

Subd. 1a. State agencies are vendors. For purposes of this section, a state agency that bills another state agency for a service or commodity is considered a vendor like any nonstate vendor.

Subd. 2. Commissioner supervision. The commissioner shall monitor state agencies to insure the prompt payment of vendor obligations.

Subd. 3. Payment required. State agencies must pay each valid vendor obligation so that the vendor receives payment within the vendor's early payment discount period. If there is no early payment discount period, the state agency must pay the vendor within 30 days following the receipt of the invoice for the completed delivery of the product or service.

Subd. 4. Invoice errors. If an invoice is incorrect, defective, or otherwise improper, the agency must notify the vendor within ten days of discovering the error. Upon receiving a corrected invoice, the agency must pay the bill within the time limitation contained in subdivision 3.

Subd. 4a. Invoice errors; Department of Human Services. For purposes of Department of Human Services payments to hospitals receiving reimbursement under the medical assistance program, if an invoice is incorrect, defective, or otherwise improper, the Department of Human Services must notify the hospital of all errors, within 30 days of discovery of the errors.

Subd. 4b. Health care payments. (a) The commissioner of human services must pay or deny a valid vendor obligation for health services under the medical assistance or MinnesotaCare program within 30 days after receipt. A "valid vendor obligation" means a clean claim submitted directly to the commissioner by an eligible health care provider for health services provided to an eligible recipient. A "clean claim" means an original paper or electronic claim with correct data elements, prepared in accordance with the commissioner's published specifications for claim preparation, that does not require an attachment or text information to pay or deny the claim. Adjustment claims, claims with attachments and text information, and claims submitted to the commissioner as the secondary or tertiary payer, that have been prepared in accordance with the commissioner's published specifications, must be adjudicated within 90 days after receipt.

For purposes of this subdivision, paragraphs (b) and (c) apply.

(b) The agency is not required to make an interest penalty payment on claims for which payment has been delayed for purposes of reviewing potentially fraudulent or abusive billing practices, if there is an eventual finding by the agency of fraud or abuse.

(c) The agency is not required to make an interest penalty payment of less than $2.

Subd. 5. Payment of interest on late payments required. (a) A state agency shall pay interest to a vendor for undisputed billings when the agency has not paid the billing within 30 days following receipt of the invoice, merchandise, or service whichever is later. A negotiated contract or agreement between a vendor and a state agency which requires an audit by the state agency prior to acceptance and payment of the vendor's invoice shall not be considered past due until 30 days after the completion of the audit by the state agency. Before any interest payment is made, the vendor must invoice the state agency for such interest. For a construction contract utilizing partial payments based on an engineer's estimate or a payment application approved by an architect, an invoice includes an engineer's estimate or a payment application, as applicable, if made in regular intervals that are: (1) as specified in the contract, and (2) no less frequent than once per month.

(b) The rate of interest paid by the agency on undisputed bills not paid within 30 days shall be 1-1/2 percent per month or any part thereof.

(c) All interest penalties and collection costs must be paid from the agency's current operating budget. No agency may seek to increase its appropriation for the purpose of obtaining funds to pay interest penalties or collection costs.

(d) Any vendor who prevails in a civil action to collect interest penalties from a state agency shall be awarded its costs and disbursements, including attorney's fees, incurred in bringing the actions.

(e) No interest penalties may accrue against an agency that delays payment of a bill due to a disagreement with the vendor; provided, that the dispute must be settled within 30 days after the bill became overdue. Upon the resolution of the dispute, the agency must pay the vendor accrued interest on all proper invoices for which payment was not received within the applicable time limit contained in subdivision 3. No interest penalties accrue under this section against an agency for claims made by a contractor under a construction contract.

(f) The minimum monthly interest penalty payment that a state agency shall pay a vendor for the unpaid balance for any one overdue bill equal to or in excess of $100 is $10. For unpaid balances of less than $100, the state agency shall pay the actual penalty due to the vendor.

Subd. 5a. University of Minnesota; payment of interest on late payments authorized. The University of Minnesota may comply with the requirements of subdivision 5.

Subd. 6. [Repealed, 1994 c 632 art 3 s 65]

Subd. 7. Report to legislature. The commissioner shall report to the legislature by December 31 of each year summarizing the state's payment record for the preceding fiscal year. The report shall include the amount of interest penalties and the specific steps being taken to reduce the incidence of late payments in the future.

Subd. 8. Applicability. Subdivisions 1 to 7 apply to all agency purchases, leases, rentals, and contracts for services, including construction and remodeling contracts, except for:

(1) purchases from or contracts for service with a public utility as defined in section 216B.02 or a telephone company as defined in section 237.01 that has on file with the Public Utilities Commission an approved practice regarding late fees; and

(2) provider billings to and contracts with the commissioner of human services for health care services, which are subject only to subdivisions 4a and 4b.

History: 1984 c 502 art 14 s 1; 1985 c 136 s 1-4; 1985 c 248 s 68; 1992 c 549 art 5 s 1; 1994 c 632 art 3 s 24,25; 1995 c 241 s 1,2; 1996 c 457 s 3,4; 1997 c 203 art 9 s 1; 2009 c 101 art 2 s 109; 2014 c 287 s 1; 2016 c 158 art 2 s 5,6



Section 16A.1245 — PROMPT PAYMENT TO SUBCONTRACTORS.

Each state agency contract must require the prime contractor to pay any subcontractor within ten days of the prime contractor's receipt of payment from the state for undisputed services provided by the subcontractor. The contract must require the prime contractor to pay interest of 1-1/2 percent per month or any part of a month to the subcontractor on any undisputed amount not paid on time to the subcontractor. The minimum monthly interest penalty payment for an unpaid balance of $100 or more is $10. For an unpaid balance of less than $100, the prime contractor shall pay the actual penalty due to the subcontractor. A subcontractor who prevails in a civil action to collect interest penalties from a prime contractor must be awarded its costs and disbursements, including attorney's fees, incurred in bringing the action.

History: 1990 c 541 s 1



Section 16A.125 — STATE TRUST LANDS.

Subdivision 1. [Repealed, 1976 c 231 s 34]

Subd. 2. [Repealed, 1976 c 231 s 34]

Subd. 3. [Repealed, 1976 c 231 s 34]

Subd. 4. [Repealed, 1969 c 399 s 51]

Subd. 5. Forest trust lands. (a) The term "state forest trust fund lands" as used in this subdivision, means public land in trust under the Constitution set apart as "forest lands under the authority of the commissioner" of natural resources as defined by section 89.001, subdivision 13.

(b) The commissioner of management and budget shall credit the revenue from the forest trust fund lands to the forest suspense account. The account must specify the trust funds interested in the lands and the respective receipts of the lands.

(c) After a fiscal year, the commissioner of management and budget shall certify the costs incurred for forestry during that year under appropriations for the improvement, administration, and management of state forest trust fund lands and construction and improvement of forest roads to enhance the forest value of the lands. The certificate must specify the trust funds interested in the lands. After presentation to the Legislative Permanent School Fund Commission, the commissioner of natural resources shall supply the commissioner of management and budget with the information needed for the certificate. The certificate shall include an analysis that compares costs certified under this section with costs incurred on other public and private lands with similar land assets.

(d) After a fiscal year, the commissioner shall distribute the receipts credited to the suspense account during that fiscal year as follows:

(1) the amount of the certified costs incurred by the state for forest management, forest improvement, and road improvement during the fiscal year shall be transferred to the forest management investment account established under section 89.039;

(2) the amount of costs incurred by the Legislative Permanent School Fund Commission under section 127A.30, and by the school trust lands director under section 127A.353, shall be transferred to the general fund;

(3) the balance of the certified costs incurred by the state during the fiscal year shall be transferred to the general fund; and

(4) the balance of the receipts shall then be returned prorated to the trust funds in proportion to their respective interests in the lands which produced the receipts.

Subd. 5a. Appropriation from state forest development account. Money accruing and credited to the state forest development account is appropriated to the Division of Forestry in the Department of Natural Resources to apply state forest resource management policy and plans to forest trust fund lands. The appropriation is supervised and controlled by the commissioner of natural resources.

The appropriation shall be spent according to law and remains available until spent. The appropriation is not available for spending until any estimates required by law are approved by the commissioner of management and budget. An obligation to spend money may not be made unless there is an available balance not otherwise encumbered in the appropriation.

Subd. 6. [Repealed by amendment, 1995 c 220 s 26]

Subd. 6a. [Repealed, 1996 c 395 s 17]

Subd. 7. [Repealed, 1976 c 231 s 34]

Subd. 8. [Repealed, 1976 c 231 s 34]

Subd. 9. [Repealed, 1976 c 231 s 34]

Subd. 10. [Repealed, 1976 c 231 s 34]

History: (53-18s) 1939 c 431 art 2 s 20; 1953 c 741 s 60; 1955 c 714 s 1,2; 1957 c 140 s 1; 1957 c 852 s 1-4; 1959 c 344 s 1-4; 1959 c 667 s 1,2; 1961 c 571 s 1; 1965 c 901 s 57 subd 6; 1967 c 314 s 1; 1967 c 905 s 9; 1969 c 399 s 1; 1969 c 567 s 3; 1969 c 1129 art 3 s 1; 1971 c 24 s 2; 1973 c 254 s 3; 1973 c 492 s 14; 1973 c 507 s 45; 1974 c 10 s 1; 1974 c 224 s 1; 1976 c 239 s 10; 1982 c 511 s 31; 1983 c 301 s 88; 1984 c 628 art 2 s 1,4; art 6 s 1; 1984 c 654 art 2 s 55,56; 1989 c 335 art 4 s 7; 1994 c 465 art 3 s 4; 1995 c 220 s 26; 2003 c 112 art 2 s 50; 1Sp2005 c 1 art 2 s 12; 2009 c 101 art 2 s 109; 2012 c 249 s 3; 2012 c 298 s 7; 2014 c 312 art 13 s 2



Section 16A.126 — REVOLVING FUND BILLING.

Subdivision 1. Set rates. The commissioner shall approve the rates an agency must pay to a revolving fund for services. Funds subject to this subdivision include, but are not limited to, the revolving funds established in sections 14.46; 14.53; 16B.2975, subdivision 4; 16B.48; 16B.54; 16B.58; 16B.85; 16E.14; 43A.55; and 176.591; and the fund established in section 43A.30.

Subd. 2. Immediate needs. To reduce reserves for unforeseen needs, and so reduce these rates, the commissioner may transfer money from the general fund to a revolving fund. Before doing so, the commissioner must decide there is not enough money in the revolving fund for an immediate, necessary expenditure. The amount necessary to make the transfer is appropriated from the general fund to the commissioner of management and budget. The commissioner shall report the amount and purpose of the transfer to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the Department of Management and Budget.

Subd. 3. Repayment schedules. The commissioner shall make schedules for repayment to the general fund of the transferred money. A schedule to repay money used to buy equipment may extend over the equipment's useful life. Otherwise, a schedule may not extend beyond five years. The repayment must include interest at a rate comparable to the rate earned by the state on invested commissioner of management and budget's cash, as determined monthly by the commissioner. An amount necessary to pay the interest is appropriated from the revolving fund to which the transfer was made.

History: 1976 c 231 s 5; 1977 c 410 s 5; 1979 c 333 s 72; 1980 c 614 s 55; 1984 c 628 art 2 s 1; 1987 c 275 s 3; 1999 c 250 art 1 s 48; 2000 c 488 art 12 s 11; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 45,109; 2010 c 382 s 6; 2014 c 196 art 2 s 15; art 3 s 1; 2015 c 21 art 1 s 5



Section 16A.127 — INDIRECT COSTS.

Subdivision 1. Statewide and agency indirect costs. (a) As used in this section, "statewide indirect costs" means all general fund expenditures made by any state agency attributable to providing general support services to any other state agency.

(b) As used in this section, "agency indirect costs" means all general support costs within any agency that cannot be directly charged to any agency program.

(c) For purposes of this section, "agency" means any entity receiving general support services.

Subd. 2. Statewide plan. The commissioner shall annually prepare a plan identifying the sources and amounts of each agency's statewide indirect costs for the current fiscal year. The commissioner shall submit the plan to the cognizant federal agency for approval, and provide copies to the governor and the legislature.

Subd. 3. General reimbursement. (a) Unless indirect cost recoveries are specifically appropriated in law, agencies are obligated to reimburse the general fund for all statewide indirect costs, and that portion of agency indirect costs attributable to recoveries of general fund expenditures. However, the commissioner may, for reasons of sound financial management, waive the reimbursement under this subdivision for certain nongeneral fund activities.

(b) The commissioner shall record the reimbursement to the general fund of the statewide and agency indirect costs attributable to an agency's nongeneral fund activities for the fiscal year. All nonfederal agency indirect cost receipts are appropriated to the agency to pay administrative expenses, unless they are determined to be a reimbursement of general fund expenditures.

Subd. 3a. Appropriation. There is annually appropriated from all direct appropriated nongeneral funds an amount sufficient to reimburse the general fund for both statewide indirect costs, and any agency indirect costs attributable to general fund expenditures.

Subd. 4. Federal proposals. Agency applications for federal money shall include necessary submissions to recover both statewide and agency indirect costs. An agency indirect cost plan is unnecessary if the commissioner determines that the costs incurred in preparing and maintaining it exceed the benefit received by the state. If less than the entire agency proposal is federally approved, the commissioner may accept reimbursement of less than all of the federal receipts. If no federal funds are approved for indirect costs, the agency must document that fact to the commissioner.

Subd. 5. Federal reimbursement. Agencies shall reimburse the general fund for all federal money received as a recovery of statewide indirect costs. All federal agency indirect cost receipts are appropriated to the agency to pay administrative expenses, unless they are determined to be a reimbursement of general fund expenditures.

Subd. 6. Required information. Agencies must supply the information required by the commissioner, as needed, to carry out the provisions of this section.

Subd. 7. Audit fees. The legislative auditor may recommend waiver, and the Legislative Audit Commission may waive all or part of a fee for an audit. A state audited agency whose funds are not administered by the commissioner of management and budget must transfer to the general fund the amount of the cost of the audit attributable to the agency's nongeneral fund receipts.

Subd. 8. Exemptions. (a) No statewide or agency indirect cost liability shall be accrued to any program, appropriation, or account that is specifically exempted from the liability in federal or state law, or if the commissioner determines the funds to be held in trust, or to be a pass-through, workshop, or seminar account. Accounts receiving proceeds from bond issues and general fund accounts are also exempt from this section.

(b) Except for the costs of the legislative auditor to conduct financial audits of federal funds, this section does not apply to the Board of Trustees of the Minnesota State Colleges and Universities. Receipts attributable to financial audits conducted by the legislative auditor of federal funds administered by the board shall be deposited in the general fund.

Subd. 9. Provision for natural resources. (a) The Department of Natural Resources is exempt from recovering agency indirect costs except where federal funds are involved.

(b) The commissioner of natural resources need not bill the federal government, other states, or Canadian provinces for the indirect costs of providing emergency firefighting services, and need not reimburse the general fund for those indirect costs if the waiver is reciprocated.

History: 1976 c 231 s 6; 1983 c 301 s 89,90; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 57; 1Sp1985 c 13 s 97-100; 1987 c 264 s 1; 1987 c 275 s 4; 1987 c 404 s 76; 1990 c 375 s 3; 1Sp1993 c 2 art 3 s 2; 1994 c 632 art 3 s 26; 1995 c 254 art 1 s 46; 1996 c 395 s 18; 2003 c 112 art 1 s 5; art 2 s 50; 2009 c 101 art 2 s 109; 2013 c 134 s 19



Section 16A.1283 — LEGISLATIVE APPROVAL REQUIRED FOR FEES.

(a) Notwithstanding any law to the contrary, an executive branch state agency may not impose a new fee or increase an existing fee unless the new fee or increase is approved by law. For purposes of this section, a fee is any charge for goods, services, regulation, or licensure, and, notwithstanding paragraph (b), clause (3), includes charges for admission to or for use of public facilities owned by the state.

(b) This section does not apply to:

(1) charges billed within or between state agencies, or billed to federal agencies;

(2) the Minnesota State Colleges and Universities system;

(3) charges for goods and services provided for the direct and primary use of a private individual, business, or other entity;

(4) charges that authorize use of state-owned lands and minerals administered by the commissioner of natural resources by the issuance of leases, easements, cooperative farming agreements, and land and water crossing licenses and charges for sales of state-owned lands administered by the commissioner of natural resources; or

(5) state park fees and charges established by commissioner's order.

(c) An executive branch agency may reduce a fee that was set by rule before July 1, 2001, without legislative approval. Chapter 14 does not apply to fee reductions under this paragraph.

History: 1999 c 250 art 1 s 49; 2001 c 206 s 1; 2003 c 28 art 1 s 1



Section 16A.1285 — DEPARTMENTAL EARNINGS; CHARGES LEVIED BY AGENCY.

Subdivision 1. Definitions. In this section, "departmental earnings" means any charge for goods and services and any regulatory, licensure, or other similar charges levied by any state agency and paid by individuals, businesses, or other nonstate entities. This definition must not be construed to include general taxes collected by a state agency or charges for services provided by one state agency to another state agency.

Subd. 2. Policy. Unless otherwise provided by law, specific charges falling within definitions stipulated in subdivision 1 must be set at a level that neither significantly over recovers nor under recovers costs, including overhead costs, involved in providing the services.

Unless specifically provided otherwise in statute, in setting, adjusting, or authorizing charges that in whole or in part recover previously unrecovered costs, recovery is limited to those unrecovered costs incurred during the two fiscal years immediately preceding the setting, adjustment, or authorization.

Subd. 3. Duties of commissioner of management and budget. The commissioner of management and budget shall classify, monitor, analyze, and report all departmental earnings that fall within the definition established in subdivision 1. Specifically, the commissioner shall:

(1) establish and maintain a classification system that clearly defines and distinguishes categories and types of departmental earnings and takes into account the purpose of the various earnings types and the extent to which various earnings types serve a public or private interest;

(2) prepare a biennial report that documents collection costs, purposes, and yields of all departmental earnings, the report to be submitted to the legislature on or before the fourth Tuesday in January in each odd-numbered year and to include estimated data for the year in which the report is prepared, actual data for the two years immediately before, and estimates for the two years immediately following; and

(3) prepare and maintain a detailed directory of all departmental earnings.

In a year following the election of a governor who had not been governor the previous year, the report required by clause (2) must be submitted by the third Tuesday in February.

Subd. 4. [Repealed, 1999 c 250 art 1 s 115 para (d)]

Subd. 5. [Repealed, 1999 c 250 art 1 s 115 para (d)]

History: 1993 c 192 s 56; 1995 c 233 art 2 s 32-34; 1997 c 202 art 2 s 17; 1Sp2003 c 1 art 2 s 33; 2009 c 101 art 2 s 109



Section 16A.1286 — STATEWIDE SYSTEMS ACCOUNT.

Subdivision 1. Continuation. The statewide systems account is a separate account in the special revenue fund. All money resulting from billings for statewide systems services must be deposited in the account. For the purposes of this section, statewide systems includes the state accounting system, payroll system, human resources systems, procurement system, and related information access systems.

Subd. 2. Billing procedures. The commissioner may bill up to $10,000,000 in each fiscal year for statewide systems services provided to state agencies, judicial branch agencies, the University of Minnesota, the Minnesota State Colleges and Universities, and other entities. Each agency shall transfer from agency operating appropriations to the statewide systems account the amount billed by the commissioner. Billing policies and procedures related to statewide systems services must be developed by the commissioner in consultation with the commissioners of management and budget and administration, the University of Minnesota, and the Minnesota State Colleges and Universities.

Subd. 3. Appropriation. Money transferred into the account is appropriated to the commissioner to pay for statewide systems services.

Subd. 4. [Repealed, 2002 c 379 art 1 s 114]

Subd. 5. [Repealed, 2002 c 379 art 1 s 114]

History: 1Sp2001 c 10 art 2 s 22; 2005 c 156 art 2 s 14; 2007 c 148 art 2 s 13; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 1Sp2011 c 10 art 3 s 24



Section 16A.129 — OTHER COMMISSIONER POWERS.

Subdivision 1. List of salaries. The commissioner may require a list of the employees of an agency, and that their salaries conform with the scale of compensation established by law.

Subd. 2. Classified budget, accounts. The commissioner may classify expenditures and revenue for budget making and accounting.

Subd. 3. Cash advances. When the operations of any account would be impeded by projected cash deficiencies resulting from delays in the receipt of grants, dedicated income, or other similar receivables, and when the deficiencies would be corrected within the budget period involved, the commissioner of management and budget may use fund level cash reserves to meet cash demands. If funds are transferred from the general fund to meet cash flow needs, the cash flow transfers must be returned to the general fund as soon as sufficient cash balances are available in the account to which the transfer was made. Any interest earned on general fund cash flow transfers accrues to the general fund and not to the accounts or funds to which the transfer was made. The commissioner may advance general fund cash reserves to nongeneral fund accounts where the receipts from other governmental units cannot be collected within the budget period.

History: (53-7) 1925 c 426 art 3 s 4; 1939 c 441 s 39; 1973 c 492 s 14; 1973 c 507 s 45; 1976 c 2 s 5; 1976 c 231 s 7; 1977 c 347 s 8; 1978 c 674 s 5; 1984 c 628 art 2 s 1; 1993 c 192 s 57; 1995 c 254 art 1 s 47; 1997 c 202 art 2 s 18; 1999 c 250 art 1 s 50; 2000 c 464 art 1 s 1; 2000 c 488 art 12 s 12; 2003 c 112 art 1 s 6; 2009 c 101 art 2 s 109



Section 16A.13 — FEDERAL TAX WITHHOLDING.

Subdivision 1. Custodian; bond. The commissioner of management and budget is the custodian of all money deposited with the commissioner of management and budget for federal tax withheld from the pay of any officer or employee of the state of Minnesota. The commissioner of management and budget's bond to the state shall cover the liability for the custodian's acts. The deposits are subject to laws on keeping and paying out state money.

Subd. 2. Commissioner as federal agent. The commissioner may cooperate with and act as agent for the United States of America in collecting federal tax from the pay of employees.

Subd. 2a. Procedure. The commissioner shall see that the deduction for the withheld tax is made from an employee's pay on the payroll abstract. The commissioner shall approve one warrant payable to the commissioner for the total amount deducted on the abstract. Deductions from the pay of an employee paid direct by an agency shall be made by the employee's payroll authority. A later deduction must correct an error made on an earlier deduction. The paying authority shall see that a warrant or check for the deductions is promptly sent to the commissioner. The commissioner shall deposit the amount of the warrant or check to the credit of the proper federal authority or other person authorized by federal law to receive it.

Subd. 2b. Appropriation. There is appropriated the amount necessary to discharge the state's obligation under federal law requiring the deductions from pay in this section.

Subd. 3. Reports; payments. The commissioner shall report as required by federal law on the deductions made under this section and see that the deducted money is paid out as required.

Subd. 4. Employees to provide information. An employee shall prepare and send to the commissioner the information and forms the commissioner requires under this section.

History: 1943 c 1 s 1-4; 1973 c 492 s 14; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 58,59; 1986 c 444; 2003 s 112 art 2 s 26; 2009 c 101 art 2 s 109



Section 16A.131 — DEDUCTIONS FOR UNITED STATES SECURITIES, TRANSIT CARDS.

Subdivision 1. [Repealed, 2003 c 112 art 1 s 19]

Subd. 2. Transit cards. An employee may direct the commissioner, in writing, to deduct a stated amount from the employee's pay to buy mass transit ridership cards.

History: 1951 c 678 s 1; 1980 c 614 s 56; 1984 c 544 s 89; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 60; 2016 c 158 art 1 s 10



Section 16A.133 — CREDIT UNION, PARKING, OTHER DEDUCTIONS.

Subdivision 1. Payroll direct deposit and deductions. An agency head in the executive, judicial, and legislative branch shall, upon written request signed by an employee, directly deposit all or part of an employee's pay to those credit unions or financial institutions, as defined in section 47.015, designated by the employee.

An agency head must, upon written request of an employee, deduct from the pay of the employee a requested amount to be paid to the Minnesota Benefit Association, or to any organizations contemplated by section 179A.06, of which the employee is a member.

Subd. 2. Parking, and the like. With the written consent of an employee, an agency head shall deduct from the employee's pay the amount needed to pay for services or facilities supplied under law to the employee by the state. Food and housing, garage and parking facilities, and other facilities and services may be paid for in this way.

Subd. 3. [Repealed, 1989 c 335 art 1 s 270]

History: 1941 c 464 s 1; 1955 c 108 s 1; 1969 c 130 s 1; 1971 c 841 s 1,2; 1973 c 35 s 3; 1980 c 607 art 19 s 1; 1984 c 628 art 2 s 2; 1985 c 248 s 7; 1987 c 337 s 1; 1989 c 335 art 1 s 61; 1990 c 594 art 1 s 44; 1991 c 238 art 4 s 1; 2003 c 112 art 1 s 7; 2009 c 101 art 2 s 46



Section 16A.134 — CHARITABLE ORGANIZATIONS PAYROLL DEDUCTIONS.

An employee's contribution to a registered combined charitable organization defined in section 43A.50 may be deducted from the employee's pay. On the employee's written request, the commissioner shall deduct a requested amount from the pay of the employee for each pay period. The commissioner shall issue a warrant in that amount to the specified organization.

History: 1965 c 766 s 1; 1973 c 492 s 14; 1984 c 628 art 2 s 3; 2007 c 101 s 1



Section 16A.138 — OFFICIALS NOT TO EXCEED APPROPRIATION.

When there has been an appropriation for any purpose it shall be unlawful for any state board or official to incur indebtedness on behalf of the board, the official, or the state in excess of the appropriation made for such purpose. It is hereby made unlawful for any state board or official to incur any indebtedness in behalf of the board, the official, or the state of any nature until after an appropriation therefor has been made by the legislature. Any official violating these provisions shall be guilty of a misdemeanor and the governor is hereby authorized and empowered to remove any such official from office.

History: (125) 1907 c 272 s 2; Ex1919 c 35 s 11



Section 16A.139 — MISAPPROPRIATION OF MONEY.

(a) No official or head of any state department in the executive, legislative, or judicial branches, or any employee of a state department in those branches, may intentionally use money appropriated by law, or fees collected knowing that the use is for a purpose other than the purpose for which the money was appropriated. Unless a greater penalty is specified elsewhere in law, a person who violates this paragraph is guilty of a gross misdemeanor.

(b) A violation of paragraph (a) by a head of a department, or any state official, is cause for immediate removal of the official or head of a state department from the position held with the government of this state. A criminal conviction under paragraph (a) is not a prerequisite for removal. This paragraph does not apply to a judge, a constitutional officer, or a legislator, except as potential grounds for expulsion, impeachment, or recall in the manner specified in article IV, section 7, and article VIII of the Minnesota Constitution.

History: (125-14) 1937 c 457 s 36; 1979 c 333 s 60; 1986 c 444; 2009 c 101 art 2 s 47



Section 16A.14 — ALLOTMENT AND ENCUMBRANCE SYSTEM.

Subdivision 1. Less than fiscal year. The commissioner may set an allotment period shorter than and not extending beyond the fiscal year.

Subd. 1a. Permanent improvements. Subdivision 1 does not apply for allotments of appropriations for permanent improvements, including acquisition of real property.

Subd. 2. Application. The allotment and encumbrance system applies to all appropriations and funds except as provided in subdivisions 2a, 2b, and 2c.

Subd. 2a. Exceptions. The allotment and encumbrance system does not apply to:

(1) appropriations for the courts or the legislature;

(2) payment of unemployment benefits.

Subd. 2b. Impractical allotments. With permanent improvement contracts and transactions for the acquisition of real estate, equipment, repair, rehabilitation, appurtenances or utility systems to be used for public purposes, the commissioner may do away with periodic allotments as impractical and make rules to ensure the proper application and encumbering of funds.

Subd. 2c. Contingent funds. Contingent appropriations for the governor and the attorney general are not subject to allotment. They are subject to the prescriptions in this chapter relating to spending and encumbering of funds.

Subd. 3. Spending plan. An appropriation to an agency may not be made available for spending in the next allotment period until the agency has met all the requirements related to the policies and procedures of the Minnesota accounting and procurement system. A spending plan shall be submitted by July 31 to the commissioner on the commissioner's form. The spending plan must certify that: the amount required for each activity is accurate and is consistent with legislative intent; revenue estimates are reasonable; and the plan is structurally balanced, with all legal restrictions on spending having been met for the purpose for which money is to be spent.

Subd. 4. Approval. The commissioner shall approve the estimated amount for expenditure if the spending plan is within the amount and purpose of the appropriation. In doing so, the commissioner must keep in mind the probable needs of the agency for the rest of the term of the appropriation, and whether there is a need for the appropriation in the next allotment period. Otherwise the commissioner shall modify the spending plan and the allotment to conform with the appropriation and the future needs of the agency. The commissioner shall act promptly on a spending plan. The commissioner shall notify an agency of its allotments at least five days before an allotment period. Allotments to an agency for an appropriation term may not exceed the amount appropriated for that term.

Subd. 5. Modification. After approval, the commissioner may modify a spending plan for cause. An agency may apply for and must be notified of the modification. The modification may not result in a deficit or an undue reduction of funds to meet future agency needs.

History: 1976 c 166 s 7; 1976 c 231 s 8; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 61; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4; 2003 c 112 art 1 s 8



Section 16A.15 — ACCOUNTING SYSTEM; ALLOTMENT AND ENCUMBRANCE.

Subdivision 1. [Renumbered 16A.152, subd 4]

Subd. 2. Accounting system. The commissioner shall keep an accounting system in the department's office showing by fund and item:

(1) the amounts appropriated for and the estimated revenue of the agency;

(2) the amount allotted and available for expenditure;

(3) the amount of expenditures or obligations authorized to be incurred;

(4) the actual receipts and disbursements;

(5) actual balances on hand; and

(6) the unencumbered balances after deduction of all actual and authorized expenditures.

Subd. 3. Allotment and encumbrance. (a) A payment may not be made without prior obligation. An obligation may not be incurred against any fund, allotment, or appropriation unless the commissioner has certified a sufficient unencumbered balance or the accounting system shows sufficient allotment or encumbrance balance in the fund, allotment, or appropriation to meet it. The commissioner shall determine when the accounting system may be used to incur obligations without the commissioner's certification of a sufficient unencumbered balance. An expenditure or obligation authorized or incurred in violation of this chapter is invalid and ineligible for payment until made valid. A payment made in violation of this chapter is illegal. An employee authorizing or making the payment, or taking part in it, and a person receiving any part of the payment, are jointly and severally liable to the state for the amount paid or received. If an employee knowingly incurs an obligation or authorizes or makes an expenditure in violation of this chapter or takes part in the violation, the violation is just cause for the employee's removal by the appointing authority or by the governor if an appointing authority other than the governor fails to do so. In the latter case, the governor shall give notice of the violation and an opportunity to be heard on it to the employee and to the appointing authority. A claim presented against an appropriation without prior allotment or encumbrance may be made valid on investigation, review, and approval by the agency head in accordance with the commissioner's policy, if the services, materials, or supplies to be paid for were actually furnished in good faith without collusion and without intent to defraud. The commissioner may then draw a warrant to pay the claim just as properly allotted and encumbered claims are paid.

(b) The commissioner may approve payment for materials and supplies in excess of the obligation amount when increases are authorized by section 16C.03, subdivision 3.

(c) To minimize potential construction delay claims, an agency with a project funded by a building appropriation may allow a contractor to proceed with supplemental work within the limits of the appropriation before money is encumbered. Under this circumstance, the agency may requisition funds and allow contractors to expeditiously proceed with a construction sequence. While the contractor is proceeding, the agency shall immediately act to encumber the required funds.

Subd. 4. Periodic allotment. In the case of appropriations made for permanent improvements, including acquisition of real property, which appropriations do not lapse until the purposes of the appropriations are accomplished or abandoned, the commissioner may dispense with periodic allotments and shall make rules to ensure the proper application and encumbrance of funds.

Subd. 5. [Renumbered 16A.152, subd 6]

Subd. 6. [Renumbered 16A.152, subdivision 1]

Subd. 7. [Renumbered 16A.152, subd 7]

History: 1973 c 492 s 23-26; 1976 c 231 s 10; 1978 c 793 s 47; 1981 c 1 s 2; 1Sp1981 c 5 s 1; 2Sp1981 c 1 s 3; 3Sp1981 c 1 art 1 s 1; 3Sp1981 c 2 art 2 s 3; 1983 c 342 art 18 s 1-3; 1984 c 502 art 1 s 1; 1984 c 544 s 89; 1984 c 628 art 2 s 1; 1Sp1985 c 14 art 18 s 1,2; 1Sp1986 c 1 art 5 s 1,2; 1987 c 268 art 18 s 1,2; 1988 c 719 art 13 s 1; 1Sp1989 c 1 art 15 s 1; 1991 c 291 art 21 s 2; 1992 c 511 art 9 s 1; 1992 c 514 s 1; 1993 c 192 s 58-60,111; 1993 c 375 art 17 s 1; 1994 c 632 art 3 s 27; 1997 c 202 art 2 s 19; 1998 c 386 art 2 s 12



Section 16A.151 — PROCEEDS OF LITIGATION OR SETTLEMENT.

Subdivision 1. State funds; general fund. (a) This subdivision applies, notwithstanding any law to the contrary, except as provided in subdivision 2.

(b) A state official may not commence, pursue, or settle litigation, or settle a matter that could have resulted in litigation, in a manner that would result in money being distributed to a person or entity other than the state.

(c) Money recovered by a state official in litigation or in settlement of a matter that could have resulted in litigation is state money and must be deposited in the general fund.

Subd. 2. Exceptions. (a) If a state official litigates or settles a matter on behalf of specific injured persons or entities, this section does not prohibit distribution of money to the specific injured persons or entities on whose behalf the litigation or settlement efforts were initiated. If money recovered on behalf of injured persons or entities cannot reasonably be distributed to those persons or entities because they cannot readily be located or identified or because the cost of distributing the money would outweigh the benefit to the persons or entities, the money must be paid into the general fund.

(b) Money recovered on behalf of a fund in the state treasury other than the general fund may be deposited in that fund.

(c) This section does not prohibit a state official from distributing money to a person or entity other than the state in litigation or potential litigation in which the state is a defendant or potential defendant.

(d) State agencies may accept funds as directed by a federal court for any restitution or monetary penalty under United States Code, title 18, section 3663(a)(3) or United States Code, title 18, section 3663A(a)(3). Funds received must be deposited in a special revenue account and are appropriated to the commissioner of the agency for the purpose as directed by the federal court.

(e) Tobacco settlement revenues as defined in section 16A.98, subdivision 1, paragraph (t), may be deposited as provided in section 16A.98, subdivision 12.

Subd. 3. Definitions. For purposes of this section:

(1) "litigation" includes civil, criminal, and administrative actions;

(2) "money recovered" includes actual damages, punitive or exemplary damages, statutory damages, and civil and criminal penalties; and

(3) "state official" means the attorney general, another constitutional officer, an agency, or an agency employee, acting in official capacity.

Subd. 4. Supersede. This section supersedes section 8.31, subdivision 2c.

Subd. 5. [Repealed, 2005 c 156 art 2 s 52]

History: 1Sp2001 c 10 art 2 s 23; 2002 c 379 art 1 s 7,8; 1Sp2003 c 1 art 2 s 34; 1Sp2003 c 2 art 8 s 1; 2005 c 156 art 2 s 15; 2009 c 101 art 2 s 48; 1Sp2011 c 7 art 11 s 1



Section 16A.152 — BUDGET RESERVE AND CASH FLOW ACCOUNTS.

Subdivision 1. Cash flow account established. A cash flow account is created in the general fund in the state treasury. Amounts in the cash flow account shall remain in the account until drawn down and used to meet cash flow deficiencies resulting from uneven distribution of revenue collections and required expenditures during a fiscal year.

Subd. 1a. Budget reserve. A budget reserve account is created in the general fund in the state treasury. The commissioner of management and budget shall transfer to the budget reserve account on July 1 of each odd-numbered year any amounts specifically appropriated by law to the budget reserve.

Subd. 1b. Budget reserve level. (a) The commissioner of management and budget shall calculate the budget reserve level by multiplying the current biennium's general fund nondedicated revenues and the most recent budget reserve percentage under subdivision 8.

(b) If, on the basis of a November forecast of general fund revenues and expenditures, the commissioner of management and budget determines that there will be a positive unrestricted general fund balance at the close of the biennium and that the provisions of subdivision 2, clauses (1), (2), (3), (4), (5), and (6) are satisfied, the commissioner shall transfer to the budget reserve account in the general fund the amount necessary to increase the budget reserve to the budget reserve level determined under paragraph (a). The amount of the transfer authorized in this paragraph shall not exceed 33 percent of the positive unrestricted general fund balance determined in the forecast.

Subd. 2. Additional revenues; priority. (a) If on the basis of a forecast of general fund revenues and expenditures, the commissioner of management and budget determines that there will be a positive unrestricted budgetary general fund balance at the close of the biennium, the commissioner of management and budget must allocate money to the following accounts and purposes in priority order:

(1) the cash flow account established in subdivision 1 until that account reaches $350,000,000;

(2) the budget reserve account established in subdivision 1a until that account reaches $1,596,522,000;

(3) the amount necessary to increase the aid payment schedule for school district aids and credits payments in section 127A.45 to not more than 90 percent rounded to the nearest tenth of a percent without exceeding the amount available and with any remaining funds deposited in the budget reserve; and

(4) the amount necessary to restore all or a portion of the net aid reductions under section 127A.441 and to reduce the property tax revenue recognition shift under section 123B.75, subdivision 5, by the same amount.

(b) The amounts necessary to meet the requirements of this section are appropriated from the general fund within two weeks after the forecast is released or, in the case of transfers under paragraph (a), clauses (3) and (4), as necessary to meet the appropriations schedules otherwise established in statute.

(c) The commissioner of management and budget shall certify the total dollar amount of the reductions under paragraph (a), clauses (3) and (4), to the commissioner of education. The commissioner of education shall increase the aid payment percentage and reduce the property tax shift percentage by these amounts and apply those reductions to the current fiscal year and thereafter.

Subd. 3. Use. The use of the budget reserve should be governed by principles based on the full economic cycle rather than the budget cycle. The budget reserve may be used when a negative budgetary balance is projected and when objective measures, such as reduced growth in total wages, retail sales, or employment, reflect downturns in the state's economy.

Subd. 4. Reduction. (a) If the commissioner determines that probable receipts for the general fund will be less than anticipated, and that the amount available for the remainder of the biennium will be less than needed, the commissioner shall, with the approval of the governor, and after consulting the Legislative Advisory Commission, reduce the amount in the budget reserve account as needed to balance expenditures with revenue.

(b) An additional deficit shall, with the approval of the governor, and after consulting the Legislative Advisory Commission, be made up by reducing unexpended allotments of any prior appropriation or transfer. Notwithstanding any other law to the contrary, the commissioner is empowered to defer or suspend prior statutorily created obligations which would prevent effecting such reductions.

(c) If the commissioner determines that probable receipts for any other fund, appropriation, or item will be less than anticipated, and that the amount available for the remainder of the term of the appropriation or for any allotment period will be less than needed, the commissioner shall notify the agency concerned and then reduce the amount allotted or to be allotted so as to prevent a deficit.

(d) In reducing allotments, the commissioner may consider other sources of revenue available to recipients of state appropriations and may apply allotment reductions based on all sources of revenue available.

(e) In like manner, the commissioner shall reduce allotments to an agency by the amount of any saving that can be made over previous spending plans through a reduction in prices or other cause.

Subd. 5. Restoration. The restoration of the budget reserve should be governed by principles based on the full economic cycle rather than the budget cycle. Restoration of the budget reserve should occur when objective measures, such as increased growth in total wages, retail sales, or employment, reflect upturns in the state's economy. The budget reserve should be restored before new or increased spending commitments are made.

Subd. 6. Notice to committees. The commissioner shall notify the committees on finance and taxes and tax laws of the senate and the committees on ways and means and taxes of the house of representatives of a reduction in an allotment under this section. The notice must be in writing and delivered within 15 days of the commissioner's act. The notice must specify:

(1) the amount of the reduction in the allotment;

(2) the agency and programs affected;

(3) the amount of any payment withheld; and

(4) any additional information the commissioner determines is appropriate.

Subd. 7. Delay; reduction. The commissioner may delay paying up to 15 percent of an appropriation to a special taxing district or a system of higher education in that entity's fiscal year for up to 60 days after the start of its next fiscal year. The delayed amount is subject to allotment reduction under subdivision 4.

Subd. 8. Report on budget reserve percentage. (a) The commissioner of management and budget shall develop and annually review a methodology for evaluating the adequacy of the budget reserve based on the volatility of Minnesota's general fund tax structure. The review must take into consideration relevant statistical and economic literature. After completing the review, the commissioner may revise the methodology if necessary. The commissioner must use the methodology to annually estimate the percentage of the current biennium's general fund nondedicated revenues recommended as a budget reserve.

(b) By September 30 of each year, the commissioner shall report the percentage of the current biennium's general fund nondedicated revenue that is recommended as a budget reserve to the chairs and ranking minority members of the senate Committee on Finance, the house of representatives Committee on Ways and Means, and the senate and house of representatives Committees on Taxes. The report must also specify:

(1) whether the commissioner revised the recommendation as a result of significant changes in the mix of general fund taxes or the base of one or more general fund taxes;

(2) whether the commissioner revised the recommendation as a result of a revision to the methodology; and

(3) any additional appropriate information.

History: 1973 c 492 s 23; 1978 c 793 s 47; 1981 c 1 s 2; 1Sp1981 c 5 s 1; 2Sp1981 c 1 s 3; 3Sp1981 c 1 art 1 s 1; 3Sp1981 c 2 art 2 s 3; 1983 c 342 art 18 s 1-3; 1984 c 502 art 1 s 1; 1984 c 628 art 2 s 1; 1Sp1985 c 14 art 18 s 1,2,4; 1Sp1986 c 1 art 5 s 1-3; 1987 c 268 art 18 s 1-3; 1988 c 690 art 2 s 1; 1988 c 719 art 13 s 1,2; 1989 c 329 art 1 s 1; 1Sp1989 c 1 art 15 s 1,2; 1990 c 604 art 10 s 4; 1991 c 291 art 21 s 2; 1992 c 511 art 9 s 1; 1993 c 192 s 58-63,111; 1993 c 375 art 17 s 1,2; 1994 c 632 art 5 s 1; 1994 c 647 art 1 s 1; 1995 c 264 art 6 s 1; 1Sp1995 c 3 art 14 s 1-3; 1996 c 461 s 1; 1996 c 471 art 10 s 1; 1997 c 231 art 9 s 1; 1998 c 389 art 9 s 1; 1Sp2001 c 5 art 20 s 2,3; 1Sp2001 c 10 art 2 s 24; 2002 c 220 art 13 s 3-5; 2002 c 377 art 12 s 1; 1Sp2003 c 21 art 11 s 2-4; 2004 c 272 art 3 s 1; 2005 c 156 art 2 s 16; 2007 c 146 art 1 s 1; 2009 c 36 art 3 s 1; 2009 c 86 art 1 s 4; 2009 c 101 art 2 s 49,109; 2010 c 215 art 11 s 15; 1Sp2011 c 11 art 5 s 1; 2012 c 289 s 1; 2014 c 150 art 6 s 1-3; 2015 c 77 art 2 s 7; 1Sp2015 c 4 art 4 s 1,2; 2016 c 189 art 13 s 19



Section 16A.155 — REFUNDS; CHARGED WHEN PAID.

Notwithstanding sections 16A.14 and 16A.15, or any other law to the contrary, the payment of a refund shall be charged to the fund, appropriation, allotment or encumbrance for the period in which the refund is paid.

History: 1976 c 231 s 11; 1984 c 628 art 2 s 1



Section 16A.17 — PREPARATION OF STATE PAYROLL.

Subdivision 1. Salaries; when paid. The commissioner, with the approval of the governor, may choose to pay salaried employees semimonthly or biweekly.

Subd. 2. [Repealed, 1976 c 231 s 34]

Subd. 3. Equal payments. The commissioner may adjust the salary of an employee to provide equal payments through the year and to make use of modern accounting in preparing the payroll. Adjusted salaries must be based on a year of 2088 working hours. Fractions may be dropped or added in order to permit equal payments even if the salary is then slightly changed.

Subd. 4. Allocations. The commissioner shall set procedures for allocating and encumbering equal salary payments when a payroll period extends beyond the end of the fiscal year.

Subd. 4a. Application. Subdivision 4 applies to salaries of state officers and employees payable in equal payments throughout the year notwithstanding any other provision in Minnesota Statutes. No provision of any subsequent law relating to the budget, allotment, and encumbrance system or to appropriations for the payment of salaries of state officers and employees shall be construed as inconsistent with this subdivision except as expressly provided in the subsequent act that subdivision 4 does not apply or is superseded, modified, amended, or repealed.

Subd. 5. Payroll duties. When the department prepares the payroll for an agency, the commissioner assumes the agency head's duties to make authorized or required deductions from, or employer contributions on, the pay of the agency's employees and to prepare and issue the necessary warrants.

Subd. 5a. Voluntary deductions. The commissioner may require an employee making a voluntary deduction and the recipient of the deduction to provide information on the amount of or a change in the amount of the deduction. The employee making a voluntary deduction must sign and send the deduction instructions to the intended recipient of the deduction. The intended recipient shall forward the original signed instruction and other required information to the employee's payroll preparer.

Subd. 6. Branch payrolls. The commissioner shall prepare the payroll for the executive branch. Upon request of the Rules Committee of the senate or house of representatives or the Supreme Court, as appropriate, the commissioner shall prepare the payrolls of the legislative and judicial branches in a similar way.

Subd. 7. Certify hours. The commissioner may authorize an official to certify the hours worked for payroll purposes in anticipation of the hours actually worked.

Subd. 8. MS 1974 [Repealed, 1975 c 273 s 3]

Subd. 8. Exceptions. The commissioner shall prescribe procedures to assure payment is made only for hours worked except:

(1) for leave under a collective bargaining agreement;

(2) for leave under a plan according to section 43A.18 or the rules of the Department of Management and Budget; or

(3) to resolve a formal employee grievance permitted by law or collective bargaining agreement.

Subd. 8a. Overpayment. The head of an agency shall release to the commissioner money held for an employee when the commissioner certifies to the head that the money is required to correct an overpayment to an employee. An employee's contribution to a retirement fund may not be released until the person otherwise entitled to the employee's retirement account has been notified of the release certification and is eligible to apply for a refund. Released funds are the equivalent of a refund. Funds may not be released if the employee or a survivor is entitled to an immediate or deferred annuity or to a survivor's benefit.

Subd. 9. Agencies share. If a direct appropriation for payroll preparation is made, the commissioner shall bill an agency for its share of payroll costs. The billing shall be done through the indirect cost billing system. Money collected must be deposited in the general fund.

Subd. 10. Direct deposit. Notwithstanding section 177.23, the commissioner may require direct deposit for all state employees who are being paid by the state payroll system.

History: 1957 c 414 s 1; 1961 c 222 s 1,2; 1969 c 281 s 1; 1971 c 803 s 1,2; Ex1971 c 32 s 19; 1973 c 435 s 1; 1973 c 492 s 14; 1976 c 231 s 12-17; 1977 c 340 s 1; 1977 c 410 s 6; 1980 c 617 s 47; 1981 c 210 s 49; 1984 c 628 art 2 s 1; 2003 c 112 art 1 s 9; 1Sp2003 c 1 art 2 s 35; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 16A.18 — ACCOUNTING, PAYROLL FOR COURTS, LEGISLATURE.

The judicial and legislative branches are not required to use the state accounting system or a computerized payroll system.

History: 1973 c 720 s 74; 1984 c 628 art 2 s 1



Section 16A.19 — RETIREMENT, SOCIAL SECURITY DEFICIENCIES.

Subdivision 1. Procedure. If a direct appropriation for retirement contributions, benefits, or administrative expenses, or for Social Security contributions under section 355.03, is determined by the chief administrative official of the agency to which or by the officer to whom the appropriation was made to be insufficient to meet the state's obligation under the program for which it is made for the fiscal year for which it is made, the official or the officer shall certify to the finance committee, the appropriations committee, and the commissioner the amount necessary to meet the deficiency. Upon this certification, the commissioner shall transfer the necessary amounts to the appropriate accounts.

Subd. 2. Appropriation. The amount necessary to make the transfer under subdivision 1 is appropriated from the general fund in the state treasury to the agency to which or to the officer to whom the transfer is made.

History: 1980 c 614 s 57; 1981 c 224 s 17; 1984 c 628 art 2 s 1; 2009 c 86 art 1 s 5



Section 16A.25 — SALE OF SECURITIES BEFORE MATURITY.

The commissioner shall notify the Board of Investment if invested funds are needed for current purposes before maturity of the securities held. The Board of Investment shall then order the needed amount of securities sold or cashed.

History: 1973 c 492 s 10; 1984 c 628 art 2 s 1



Section 16A.26 — ONE DEPOSITORY ACCOUNT FOR EACH TAX.

Notwithstanding sections 297F.10, 297G.10, 298.17, 298.282, 298.39, and 298.396, and similar laws to the contrary relating to the depositing, disposition, or apportionment of tax receipts, the commissioner may use one depository account for each tax. To do so, there must be enough information to identify and dispose of or apportion the tax under law. The commissioner shall ask the appropriate officials for the transfers and necessary certifications. The commissioner may issue directives to carry out this section.

History: 1973 c 492 s 14; 1973 c 720 s 65; 1978 c 674 s 6; 1980 c 509 s 4; 1984 c 628 art 2 s 1; 1985 c 305 art 12 s 5; 1Sp1985 c 16 art 2 s 26; 1987 c 268 art 9 s 1; 1989 c 209 art 2 s 4; 1997 c 106 art 2 s 1; 1997 c 179 art 2 s 1



Section 16A.27 — STATE FUNDS; DEPOSIT; CONTROL BY COMMISSIONER.

Subdivision 1. Commissioner to comply. The commissioner shall, in the public interest, control the amount and manner of deposit of state funds in depositories by the commissioner. The commissioner shall comply with the controls.

Subd. 2. Daily record. Each day the commissioner shall maintain a record on the department's Web site of all depositories holding noninterest bearing state deposits in excess of $100,000.

Subd. 3. Competitive bids. The depository for a state account must be selected by competitive bid. The commissioner shall invite bids by written notice to designated depositories. The notice must specify the considerations, financial activities, and conditions the commissioner requires for the bid. The account must be awarded to the lowest bidding depository that can, in the opinion of the commissioner, meet the requirements.

Subd. 4. Exceptions. In exceptional cases, the commissioner may dispense with bidding. The commissioner shall report the circumstances and reasons to the Legislative Audit Commission within five days after opening the account.

Subd. 5. Charges, compensating balances. The commissioner may pay a depository a reasonable charge from appropriated money, maintain appropriate compensating balances with the depository, or purchase non-interest-bearing certificates of deposit from the depository for performing depository related services.

History: 1973 c 492 s 8; 1977 c 403 s 2; 1984 c 628 art 2 s 1; 1989 c 271 s 2; 1991 c 345 art 1 s 52; 1999 c 99 s 8; 2003 c 112 art 2 s 3,50; 2009 c 32 s 6



Section 16A.271 — DEPOSITORIES, DESIGNATION.

Where any statute of this state requires or permits a bank or trust company to deposit securities with the commissioner of management and budget, the latter, on the request of such depositor, may designate some other bank or trust company as the depository of such securities under such depository agreement as may be prescribed and approved by the depositor, and which will not deprive the commissioner of management and budget of the control thereof and the charges of such depository shall be paid by the depositing bank or trust company. If such depositing bank or trust company is a member of the Federal Reserve System, the Federal Reserve Bank in this state may be the depository designated by the commissioner of management and budget.

History: 1933 c 287 s 1; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.272 — DEPOSITS OF CERTAIN FUNDS OF PUBLIC CORPORATIONS, SECURITY.

Subdivision 1. Depository to give bond. If designated treasurer of any public corporation by any statute of this state, the commissioner of management and budget may deposit any public corporation funds in any bank or trust company in this state designated by the commissioner of management and budget unless otherwise provided in the statutes relating to such public corporation. Such deposits shall be deemed deposits of public funds, and said treasurer may require any bank or trust company in which such funds are deposited to give a corporate surety bond for the repayment of such funds or to deposit collateral securities to secure such deposits. Collateral securities so pledged shall consist of bonds and similar securities which are eligible as collateral security for deposits of state funds deposited in depositories designated by the Executive Council of this state. Such bond or collateral shall be in such amount as shall be fixed by the commissioner of management and budget.

Subd. 2. Commissioner of management and budget relieved from liability. The commissioner of management and budget shall not be liable for the safekeeping of money deposited by the commissioner of management and budget which are secured by a corporate surety bond or a pledge of collateral securities as herein provided.

Subd. 3. Section 7.19 to apply. The provisions of Minnesota Statutes 1941, section 7.19, shall apply to deposits of securities made pursuant to this section.

History: 1945 c 298 s 1-3; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.273 — INDUCEMENTS TO MAKE DEPOSITS.

Every person who shall give or promise to the commissioner of management and budget, or to any other person having the custody or control of state funds, any credit, service, or benefit, except as expressly authorized by law, as an inducement or consideration to or for the deposit, loan, or forbearance of state funds, shall be guilty of bribery or attempted bribery, as the case may be.

History: RL s 55; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.275 — AGENCY RECEIPTS; DEPOSIT, REPORT, CREDIT.

Subdivision 1. Deposit receipts. Except as otherwise provided by law, an agency shall deposit receipts totaling $1,000 or more in the state treasury daily. The depositing agency shall send a report to the commissioner on the disposition of receipts since the last report. The commissioner shall credit the deposits received during a month to the proper funds not later than the first day of the next month.

Notwithstanding the general rule stated above, the commissioner of revenue is not required to make daily deposits if (1) the volume of tax receipts cannot be processed daily with available resources, or (2) receipts cannot be immediately identified for posting to accounts.

Subd. 2. Exception. The commissioner may authorize an agency to deposit receipts totaling $1,000 or more less frequently than daily for those locations where the agency furnishes documentation to the commissioner that the cost of making daily deposits exceeds the lost interest earnings and the risk of loss or theft of the receipts.

History: 1976 c 231 s 18; 2Sp1981 c 1 s 4; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 103; 1987 c 268 art 18 s 4; 1987 c 275 s 5; 2010 c 392 art 1 s 3



Section 16A.276 — CASH OVERAGE AND SHORTAGE ACCOUNT.

The commissioner may keep accounts to record daily the difference between actual and recorded cash receipts including losses from forged and uncollectible checks. At the end of the fiscal year, the commissioner shall clear the accounts by transferring the balances to the general fund and paying the deficits from operating accounts of the agencies charged with the deficit.

History: 1978 c 793 s 48; 1984 c 628 art 2 s 1; 1997 c 7 art 2 s 5



Section 16A.28 — TREATMENT OF UNUSED APPROPRIATIONS.

Subdivision 1. Carryforward. Agencies may carry forward unexpended and unencumbered nongrant operating balances from the first year of a biennium into the second year of the biennium.

Subd. 2. Use of carryforward. No money shall be carried forward without the approval of the commissioner of management and budget.

Subd. 3. Lapse. Any portion of any appropriation not carried forward and remaining unexpended and unencumbered at the close of a fiscal year lapses to the fund from which it was originally appropriated. Except as provided in section 15.76, any appropriation amounts not carried forward and remaining unexpended and unencumbered at the close of a biennium lapse to the fund from which the appropriation was made.

Subd. 4. Reinstatement; final lapse. The commissioner may reinstate a lapsed appropriation within three months of the lapse. A reinstated appropriation lapses again no later than three months after it first lapsed. A payment under a reinstated appropriation may be made only under section 16A.15, subdivision 3.

Subd. 5. Permanent improvements. An appropriation to acquire or better public land or buildings or other public improvements of a capital nature, including the acquisition of real property does not lapse until the purposes of the appropriation are determined by the commissioner, after consultation with the affected agencies, to be accomplished or abandoned. This subdivision also applies to any part of an appropriation for a fiscal year that has been requisitioned to acquire real property or construct permanent improvements. An appropriation to pay moving expenses lapses at the end of the third fiscal year during which it was made available.

Subd. 6. Canceled October 15. On October 15 all allotments and encumbrances for the last fiscal year shall be canceled unless an agency head certifies to the commissioner that there is an encumbrance for services rendered, goods ordered, or grants issued in the last fiscal year, or certifies that funding will be carried forward under subdivision 1. Encumbrances for grants issued by June 30 may be certified for a period of one year beyond the year in which the funds were originally appropriated. Services rendered under grant contracts may occur during the certification period. The commissioner may reinstate the part of the cancellation needed to meet the certified encumbrance or charge the certified encumbrance against the current year's appropriation.

Subd. 7. Exceptions. Except as otherwise expressly provided by law, subdivisions 1 to 6 apply to every appropriation of a stated sum for a specified purpose or purposes heretofore or hereafter made, but do not, unless expressly provided by law, apply to any fund or balance of a fund derived wholly or partly from special taxes, fees, earnings, fines, federal grants, or other sources that are by law appropriated for special purposes by standing, continuing, or revolving appropriations.

Subd. 8. Historical Society. Except as provided by law, an appropriation made to the Minnesota Historical Society, if not spent during the first year, may be spent during the second year of a biennium. An unexpended balance remaining at the end of a biennium lapses and shall be returned to the fund from which appropriated. An appropriation made to the society for all or part of a biennium may be spent in either year of the biennium.

Subd. 9. Disaster assistance. (a) The commissioner of management and budget must transfer the unexpended and unencumbered balance of a general fund disaster assistance appropriation that expires as provided under this section or as otherwise provided by law to the disaster assistance contingency account in section 12.221, subdivision 6.

(b) Expired disaster assistance transferred to the disaster assistance contingency account is appropriated as provided under section 12.221, subdivision 6, regardless of the specific disaster event or purpose for which the expired disaster assistance was originally appropriated.

(c) The commissioner must report each transfer to the chairs of the house of representatives Ways and Means Committee and the senate Finance Committee.

(d) For the purposes of this subdivision, "disaster assistance appropriation" means an appropriation from the general fund to provide cost-share required for federal disaster assistance or to provide other state disaster assistance under chapter 12A or 12B.

History: (53-18p) 1939 c 431 art 2 s 17; 1969 c 399 s 1; 1973 c 720 s 77; 1976 c 231 s 19; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 62; 1993 c 192 s 64; 1993 c 369 s 39; 1995 c 254 art 1 s 48,49; 1996 c 463 s 29; 2002 c 374 art 7 s 6; 2009 c 101 art 2 s 109; 2011 c 24 s 2; 2014 c 312 art 7 s 10



Section 16A.281 — APPROPRIATIONS TO LEGISLATURE.

Except as provided in this section, section 16A.28 applies to appropriations made to the legislature, the senate, the house of representatives, or its committees or commissions. An appropriation made to the legislature, the senate, the house of representatives, or a legislative commission or committee other than a standing committee, if not spent during the first year, may be spent during the second year of a biennium. An unexpended balance not carried forward and remaining unexpended and unencumbered at the end of a biennium lapses and shall be returned to the fund from which appropriated. Balances may be carried forward into the next biennium and credited to special accounts to be used only as follows: (1) for nonrecurring expenditures on investments that enhance efficiency or improve effectiveness; (2) to pay expenses associated with sessions, interim activities, public hearings, or other public outreach efforts and related activities; and (3) to pay severance costs of involuntary terminations. The approval of the commissioner of management and budget under section 16A.28, subdivision 2, does not apply to the legislature. An appropriation made to the legislature, the senate, the house of representatives, or a standing committee for all or part of a biennium may be spent in either year of the biennium.

History: 1978 c 793 s 49; 1984 c 628 art 2 s 1; 1993 c 192 s 65; 2005 c 156 art 2 s 18; 2009 c 101 art 2 s 109



Section 16A.283 — APPROPRIATIONS TO COURTS.

If an appropriation for the courts or for an agency in the judicial branch for either fiscal year of a biennium is insufficient, the appropriation for the other fiscal year of the biennium is available for it.

History: 1Sp1985 c 13 s 104



Section 16A.284 — APPROPRIATIONS TO CONSTITUTIONAL OFFICERS.

If an appropriation for a constitutional officer for either fiscal year of a biennium is insufficient, the appropriation for the other fiscal year of the biennium is available for it.

History: 1987 c 404 s 77



Section 16A.285 — ALLOWED APPROPRIATION TRANSFERS.

An agency in the executive, legislative, or judicial branch may transfer state agency operational money between programs within the same fund if: (1) the agency first notifies the commissioner as to the type and intent of the transfer; and (2) the transfer is consistent with legislative intent. If an amount is specified for an item within an activity, that amount must not be transferred or used for any other purpose.

The commissioner shall report the transfers to the chairs of the senate finance and house of representatives ways and means committees.

History: 1993 c 192 s 66; 1995 c 226 art 1 s 18



Section 16A.36 — GRANTS FROM AND ADVANCES TO UNITED STATES.

Subdivision 1. Use of grants. Money received by the state from the federal government as federal assistance must be used only for the purpose for which the money is received. If required by the proper federal authorities, interest or income arising from the money received may be credited by the commissioner to the particular account for which the money is received and used only for the purpose of that federal assistance program, or may be repaid to the federal treasury. If not so required, the interest or income shall be credited to the general fund or to another fund authorized to receive the interest or income.

Subd. 2. Reciprocal interest policy. The commissioner may, if required by the federal government or by agreement with the proper federal authorities, establish an equitable policy providing for the state to pay interest on undisbursed federal money, and providing for the federal government to pay interest to the state on state funds advanced for a federal assistance program. The amount needed to pay the interest is appropriated from the general fund or another fund earning the interest on undisbursed federal money. The interest received from the federal government shall be deposited in the fund that lost interest on state funds advanced for a federal assistance program.

History: (53-18a) 1937 c 25 s 1; 1955 c 863 s 14; 1973 c 717 s 8; 1983 c 301 s 92; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 63; 1987 c 275 s 6



Section 16A.40 — WARRANTS AND ELECTRONIC FUND TRANSFERS.

Money must not be paid out of the state treasury except upon the warrant of the commissioner or an electronic fund transfer approved by the commissioner. Warrants must be drawn on printed blanks that are in numerical order. The commissioner shall enter, in numerical order in a warrant register, the number, amount, date, and payee for every warrant issued.

The commissioner may require payees to supply their bank routing information to enable the payments to be made through an electronic fund transfer.

History: (67) RL s 35; 1917 c 480 s 1; 1955 c 863 s 3; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 105; 1995 c 254 art 1 s 50; 2002 c 220 art 10 s 29; 2003 c 112 art 1 s 10; 1Sp2003 c 1 art 2 s 36



Section 16A.41 — CLAIMS AGAINST STATE.

Subdivision 1. Certified. Except as provided in subdivision 1a, when claims against the state are made for which there is an appropriation available, an official with authority to pay a claim shall approve the claim by certifying that the service was performed, the goods or material furnished, or monthly telephone service is in effect. The claim must be sent to the commissioner accompanied by a transmittal form as prescribed by the commissioner.

Subd. 1a. Exception to certification. When a claim against the state is made by a county, municipality, or other governmental subdivision, under an agreement with the commissioner of transportation, and that agreement provides for payment of the state's contractual obligations before commencing the work, certification that the services have been performed or that the goods or materials have been furnished is not required as a prerequisite to payment of the claim.

Subd. 2. Declaration. The commissioner may require a claimant to declare that the claim and its amount are just and correct and that no part of it has been paid. The following form may be used:

"I declare under the penalties of perjury that this claim is just and correct and that no part of it has been paid.

Signature of Claimant."

Subd. 3. Declaration same as oath. To sign the declaration in subdivision 2 is the same as to sign and swear under oath.

History: (68) 1905 c 96 s 1; 1909 c 120 s 1; 1917 c 480 s 2; 1955 c 863 s 4; 1957 c 93 s 1; 1973 c 492 s 14; 1984 c 416 s 1,2; 1984 c 628 art 2 s 1; art 6 s 1; 1988 c 613 s 2



Section 16A.42 — CLAIMS: FORM, APPROVAL, REGISTER.

Subdivision 1. Form. The commissioner shall prescribe the form of a claim.

Subd. 2. Approval. If the claim is approved, the commissioner shall complete and sign a warrant in the amount of the claim.

Subd. 3. [Repealed, 1Sp1985 c 13 s 376]

Subd. 4. Register. The commissioner shall enter a warrant in the warrant register as if it were a cash payment.

History: (69) 1905 c 96 s 1; 1909 c 120 s 2; 1909 c 169 s 1; 1917 c 480 s 3; 1955 c 863 s 5; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 106



Section 16A.43 — WARRANT A RECEIPT.

The endorsement by the payee of a warrant is a receipt in full for the claim paid by the warrant.

History: (70) 1905 c 96 s 2; 1909 c 120 s 3; 1917 c 480 s 4; 1955 c 863 s 6; 1984 c 628 art 2 s 1



Section 16A.44 — COMMISSIONER MAY COMPEL TESTIMONY.

The commissioner may subpoena, administer oaths to, and examine under oath, the parties and witnesses to any transaction between the state and a person, partnership, or corporation.

History: (72) 1917 c 498 s 2; 1955 c 863 s 7; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.45 — OUTSTANDING UNPAID WARRANTS, CANCELLATION.

Subdivision 1. Cancel; credit. Once each fiscal year the commissioner shall cancel upon the books all outstanding unpaid commissioner's warrants that have been issued and delivered on or before June 30 of the preceding year and credit state amounts subject to section 345.43 and federal amounts to the appropriate account in the federal fund. These warrants are presumed abandoned under section 345.38 and are subject to sections 345.31 to 345.60.

Subd. 2. [Repealed, 1993 c 192 s 110]

Subd. 3. [Repealed, 1993 c 192 s 110]

Subd. 4. Locating unpaid warrants. A person may not seek or receive from another person, or contract with a person for, a fee or compensation for locating outstanding unpaid commissioner's warrants before the warrants have been reported to the commissioner of commerce under section 345.41.

History: (73) 1923 c 288 s 1,2; 1955 c 863 s 8; 1969 c 399 s 1; 1973 c 492 s 14; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 64; 1Sp1985 c 13 s 107; 1991 c 345 art 1 s 53; 1992 c 513 art 4 s 28,29; 1999 c 250 art 1 s 51; 2003 c 112 art 2 s 50



Section 16A.46 — LOST OR DESTROYED WARRANT DUPLICATE; INDEMNITY.

Subdivision 1. Duplicate warrant. The commissioner may issue a duplicate of an unpaid warrant to an owner if the owner certifies that the original was lost or destroyed. The commissioner may require certification be documented by affidavit. The commissioner may refuse to issue a duplicate of an unpaid state warrant. If the commissioner acts in good faith, the commissioner is not liable, whether the application is granted or denied.

Subd. 2. Original warrant is void. When the duplicate is issued, the original is void. The commissioner may require an indemnity bond from the applicant to the state for double the amount of the warrant for anyone damaged by the issuance of the duplicate. The commissioner is not liable to any holder who took the void original warrant for value, whether or not the commissioner required an indemnity bond from the applicant.

Subd. 3. Unpaid refund or rebate. For an unpaid refund or rebate issued under a tax law administered by the commissioner of revenue that has been lost or destroyed, an affidavit is not required for the commissioner to issue a duplicate if the duplicate is issued to the same name and Social Security number as the original warrant and that information is verified on a tax return filed by the recipient.

History: (74) RL s 36; 1955 c 863 s 9; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 2000 c 490 art 13 s 2; 2003 c 112 art 1 s 11; 2013 c 143 art 18 s 1



Section 16A.461 — DUPLICATE BONDS ISSUED.

When any bond, certificate of indebtedness, or other written obligation of the state, issued by the state or by any department, bureau, board, or other agency of the state government according to law, has been lost, destroyed, or stolen, a duplicate of such obligation, with unpaid interest coupons, if any, which were attached at the time of the loss, destruction, or theft, shall be issued to the owner, the owner's guardian, or the representative of the owner's estate, as hereinafter provided, upon the furnishing of satisfactory proof of ownership and of such loss, destruction, or theft to the authority empowered to approve indemnity bonds, as hereinafter provided, and upon the certification of the approval of such proof by such authority to the commissioner of management and budget.

History: 1929 c 192 s 1; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.462 — EXECUTION OF DUPLICATES.

Such duplicate obligation shall be prepared by the commissioner of management and budget and shall be an exact and complete copy of the original, including the signatures, but need not be a facsimile. Each duplicate obligation shall have written or printed thereon a certificate, the form of which shall be approved by the attorney general, stating, in substance, that the obligation is a duplicate issued pursuant to sections 16A.461 to 16A.464 with like force and effect as the original. The certificate shall be signed by the commissioner of management and budget, attested by the secretary of state, and sealed with the great seal of the state, and bear the approval of the attorney general as to the issuance of the duplicate and the form of the certificate. Each duplicate shall have plainly written or printed thereon across the face or upon the margin the word "duplicate." Each coupon attached to the duplicate obligation shall have plainly written or printed thereon in like manner the word "duplicate," followed by the date of issue and the signature or facsimile signature of the commissioner of management and budget.

History: 1929 c 192 s 2; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.463 — DELIVERY OF DUPLICATES; BOND.

Such duplicate obligation when executed shall be delivered by the commissioner of management and budget to the owner of the original obligation, the owner's guardian, or the representative of the owner's estate; provided, such owner, guardian, or representative shall first file with the commissioner a bond in the full amount of such obligation and unpaid interest to maturity, with sufficient sureties, approved by the same authority as state depository bonds, indemnifying the state against any loss thereon by reason of the existence of the original obligation or any coupon thereto attached, unless such bond is waived as hereinafter provided; and, provided, such owner, guardian, or representative shall furnish satisfactory proof to the commissioner that such original obligation and coupons have not been found or presented for payment up to the time of such delivery; and, if any thereof have been found or presented, duplicates shall be delivered only of such as have not been found or presented. A record of the issuance and delivery of each duplicate obligation and attached coupons shall be made by the commissioner. Such duplicate obligations and coupons, when issued and delivered as hereinbefore provided shall have the same force and effect as the originals.

History: 1929 c 192 s 3; 1973 c 492 s 14; 1986 c 444; 2003 c 112 art 2 s 2,50; 2009 c 101 art 2 s 109



Section 16A.464 — BOND, WHEN CANCELED.

The authority empowered to approve the indemnity bond required by section 16A.463 may waive such bond, in its discretion, at any time six years after the date of the maturity of such lost, destroyed, or stolen bond, certificate of indebtedness, or other written obligation of the state, in any special case where it deems that the person entitled to a duplicate is unable to furnish such indemnity bond without hardship and that it is improbable that the original obligation will ever be found or presented for payment. Such waiver shall be certified to the commissioner of management and budget.

History: 1929 c 192 s 4; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16A.47 — COMMISSIONER'S ACCOUNT, DOCUMENT DUTIES.

The commissioner shall make and keep in the department's office a record of all accounts and documents required by law to be returned to or filed with the commissioner. The commissioner shall file and keep all official receipts and vouchers. The commissioner shall also keep an account for each appropriation, showing the disbursements. The commissioner shall keep other accounts needed to show the daily condition of state finances.

History: (75) RL s 37; 1955 c 863 s 10; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 108



Section 16A.48 — REFUND OF ERRONEOUS DEPOSITS.

Subdivision 1. Procedure. A verified claim may be submitted to the concerned agency head for refund of money in the treasury to which the state is not entitled. The claimant must submit with the claim a complete statement of facts and reasons for the refund. The agency head shall consider and approve or disapprove the claim, attach a statement of reasons, and forward the claim to the commissioner for settlement.

Subd. 2. Appropriation. The amount needed to pay a refund under subdivision 1 is appropriated to the person entitled to it from the fund to which the money was credited.

History: 1947 c 416 s 1,2; 1955 c 863 s 11; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1987 c 268 art 19 s 1; 1992 c 513 art 4 s 30



Section 16A.49 — REFUNDS OF $1 OR LESS.

A refund of $1 or less may not be paid from the treasury unless the receipts giving rise to the refund were $1 or less. The commissioner shall set requirements for the small refunds, which may differ from the procedure in section 16A.48.

History: Ex1967 c 48 s 69; 1973 c 492 s 4 subd 3; 1984 c 628 art 2 s 1



Section 16A.50 — FINANCIAL REPORT TO LEGISLATURE.

By December 31 of each year, the commissioner shall report to the legislature on the operation of all state funds during the last fiscal year. The report shall contain financial statements and disclosures which show the state's financial operations and position. The report must conform with generally accepted government accounting principles.

History: (79) RL s 40; 1955 c 847 s 1; 1955 c 863 s 12; 1959 c 51 s 1; 1973 c 492 s 14; 1974 c 406 s 56; 1979 c 314 s 2; 1983 c 301 s 93; 1984 c 628 art 2 s 1



Section 16A.501 — REPORT ON EXPENDITURE OF BOND PROCEEDS.

(a) The commissioner of management and budget must report annually to the legislature on the degree to which entities receiving appropriations for capital projects in previous omnibus capital improvement acts have encumbered or expended that money. The report must be submitted to the chairs of the house of representatives Ways and Means Committee and the senate Finance Committee by January 1 of each year.

(b) The commissioner of management and budget must report by January 15 of each year to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over capital investment, finance, and ways and means on the amount and percentage of each agency's capital appropriation that is used to pay for the costs of staff directly attributable to capital programs or projects funded with state general obligation bond proceeds. The report must also include information on agencies' compliance with the commissioner's policies governing the use of general obligation bond proceeds to pay staff costs and any changes to the commissioner's policies.

History: 1994 c 643 s 33; 1998 c 404 s 31; 2002 c 393 s 33; 2003 c 112 art 1 s 12; 1Sp2003 c 1 art 2 s 37; 2009 c 101 art 2 s 109; 2010 c 189 s 28



Section 16A.502 — NONSTATE COMMITMENTS TO CAPITAL PROJECTS.

If a state appropriation or grant for a capital project or project phase is not sufficient, by itself, to complete the project or project phase, and thus requires a commitment from other sources:

(1) the commitment, including any required match, must be in an amount that, when added to the appropriation or grant, is sufficient to complete the project or project phase; and

(2) the appropriation or grant is not available until the commissioner has determined that the commitment is sufficient.

In making the determination, the commissioner must apply generally accepted governmental accounting standards and principles, including those that are particularly applicable to capital projects.

History: 2005 c 20 art 1 s 29



Section 16A.53 — BOOKKEEPING ACCOUNTS.

Subdivision 1. Funds and accounts created by law. When a law creates a fund or account in the treasury into which are deposited certain revenues and out of which certain expenditures are appropriated, the commissioner may consider the creation of the fund or account as the creation of a bookkeeping account in the state's accounting system so as to reflect the revenues deposited in the treasury and credited to the bookkeeping account and the expenditures appropriated from the treasury and charged to the bookkeeping account. The commissioner must organize these bookkeeping accounts into funds in accordance with generally accepted accounting principles.

Subd. 2. Exception. Subdivision 1 does not apply to a fund created by the Constitution or to a fund required to be created in the treasury by federal law.

Subd. 3. Commissioner to manage funds and accounts. (a) As necessary, the commissioner may eliminate an account that is no longer needed for the purposes specified for it in law.

(b) The commissioner must eliminate an account that meets the criteria in paragraph (c) unless the commissioner determines that the account is necessary for efficient fiscal operation.

(c) Criteria for account elimination are:

(1) receipts to the account and transfers into the account average less than $1,000 per year in the past four years;

(2) year-end balances in the past four years average less than $1,000 per year; and

(3) the account has been in existence for at least four years.

(d) Any balances in an eliminated account must be transferred to the general fund unless some other disposition is specified in law. If the commissioner eliminates an account established in law, the commissioner must notify the legislature, in a report to the appropriate finance committees, of the elimination.

Subd. 4. Report. Each agency that manages accounts within a fund must report at least annually to the appropriate finance committees of the legislature on the number, purpose, and recent financial activity in those accounts. The commissioner must establish uniform criteria and timing for the reports.

History: 1959 c 30 s 2; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 2004 c 284 art 1 s 1-3



Section 16A.531 — FUNDS CREATED.

Subdivision 1. Environmental fund. There is created in the state treasury an environmental fund as a special revenue fund for deposit of receipts from environmentally related taxes, fees, and other sources as provided in subdivision 1a.

Subd. 1a. Revenues. The following revenues must be deposited in the environmental fund:

(1) revenue from the motor vehicle transfer fee as provided in section 115A.908, subdivision 2;

(2) all fees collected under section 116.07, subdivision 4d;

(3) all money collected by the Pollution Control Agency in enforcement matters as provided in section 115.073;

(4) all revenues from license fees for subsurface sewage treatment systems under section 115.56;

(5) all loan repayments deposited under section 115A.0716;

(6) all revenue from pollution prevention fees imposed under section 115D.12;

(7) all loan repayments deposited under section 116.994;

(8) all fees collected under section 116C.834;

(9) revenue collected from the solid waste management tax pursuant to chapter 297H;

(10) fees collected under section 473.844;

(11) interest accrued on the fund; and

(12) money received in the form of gifts, grants, reimbursement, or appropriation from any source for any of the purposes provided in subdivision 2, except federal grants.

Subd. 2. Natural resources fund. There is created in the state treasury a natural resources fund as a special revenue fund for deposit of certain receipts from fees and services associated with natural resource management by the state.

Subd. 3. Agricultural fund. There is created in the state treasury an agricultural fund as a special revenue fund for deposit of receipts from agricultural related fees and activities conducted by the state.

History: 1989 c 335 art 4 s 8; 1999 c 231 s 20; 2003 c 128 art 2 s 1,2; 2007 c 57 art 1 s 12; 2008 c 365 s 8; 2008 c 370 s 3; 2009 c 109 s 14



Section 16A.532 — MINNESOTA STATE COLLEGES AND UNIVERSITIES ENTERPRISE ACCOUNT.

There is created in the state enterprise fund a Minnesota State Colleges and Universities account. The commissioner must report to committees of the legislature having jurisdiction over the account on activity in this account at the same time fund balance statements are issued for the general fund. The amounts in this account earn investment income as provided in section 136F.71, subdivision 3.

History: 1Sp2001 c 1 art 2 s 1



Section 16A.54 — GENERAL FUND DEFINED.

Except as provided in section 16A.671, subdivision 3, the term "general fund" appearing in any existing or hereafter enacted law relating to revenues deposited in or expenditures appropriated from the treasury means such moneys as have been deposited in the treasury for the usual, ordinary, running, and incidental expenses of the state government and does not include moneys deposited in the treasury for a special or dedicated purpose.

History: 1959 c 30 s 3; 1969 c 399 s 2; 1984 c 597 s 32; 1984 c 628 art 2 s 1; art 6 s 1



Section 16A.56 — COMMISSIONER'S RECEIPT AND CLAIM DUTIES.

The commissioner or a designee shall examine every receipt and claim, and if proper, approve them, name the account to be charged or credited, and issue warrants to pay claims.

History: (80-3) 1939 c 431 art 3 s 2; 1955 c 863 s 16; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.57 — APPROPRIATION, ALLOTMENT, AND WARRANT NEEDED.

Unless otherwise expressly provided by law, state money may not be spent or applied without an appropriation, an allotment, and issuance of a warrant or electronic fund transfer.

History: (80-4) 1939 c 431 art 3 s 3; 1955 c 863 s 17; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1995 c 254 art 1 s 51



Section 16A.575 — APPROPRIATIONS; NOT DISCLOSING SOURCE.

If money is appropriated from the state treasury and the appropriation does not disclose its source, the appropriation is from the general fund.

History: Ex1971 c 3 s 97; 1988 c 469 art 1 s 1



Section 16A.58 — COMMISSIONER CUSTODIAN OF PAYMENT DOCUMENTS.

The commissioner or the head of a state agency designated by the commissioner is the custodian of original documents on which money has been or may be paid out of or received in the state treasury.

History: (80-5) 1939 c 431 art 3 s 4; 1955 c 863 s 18; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 109; 1989 c 271 s 3; 1993 c 192 s 67



Section 16A.60 — COST TO COLLECT HIGHWAY TAXES TO GENERAL FUND.

The commissioner, when authorized from time to time by law, shall transfer money from the highway user tax distribution fund to the general fund. The transfer is to reimburse the general fund for the cost of collecting the taxes mentioned in the Constitution, article XIV.

History: 1959 c 403 s 1; 1973 c 492 s 14; 1976 c 2 s 172; 1978 c 793 s 50; 1984 c 628 art 2 s 1



Section 16A.61 — CERTIFICATE MONEY TO GENERAL FUND.

The commissioner shall transfer money credited to a fund set up for paying off certificates of indebtedness to the general fund when the purpose of the certificates is accomplished.

History: Ex1961 c 88 s 57; 1969 c 399 s 3; Ex1971 c 3 s 56; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.62 — MONEY IN ABOLISHED FUND TO GENERAL FUND.

Each June 30, the commissioner shall transfer to and credit to the general fund, money in a special fund or account abolished by law.

History: Ex1967 c 48 s 97; 1969 c 399 s 4; 1984 c 628 art 2 s 1



Section 16A.626 — ELECTRONIC PAYMENTS.

(a) For purposes of this section, the terms defined in this paragraph have the meaning given them. "Agency" means a state officer, employee, board, commission, authority, department, entity, or organization of the executive branch of state government. "Government services transaction" means the conduct of business between an agency and an individual or business entity where the individual or business entity is paying a license or permit fee or tax or purchasing goods or services.

(b) Notwithstanding any other provision of law, rule, or regulation to the contrary, an agency may accept credit cards, charge cards, debit cards, or other method of electronic funds transfer for payment in government services transactions, including electronic transactions.

(c) The commissioner of management and budget shall contract with one or more entities for the purpose of enabling agencies to accept and process credit cards and other electronic financial transactions. All agencies shall process their credit card and other electronic financial transactions through the contracts negotiated by the commissioner of management and budget, unless the commissioner of management and budget grants a waiver allowing an agency to negotiate its own contract with an entity. These contracts must be approved by the commissioner of management and budget.

(d) Agencies that accept credit cards, charge cards, debit cards, or other method of electronic funds transfer for payment may impose a convenience fee to be added to each transaction, except that the Department of Revenue shall not impose a fee under this section on any payment of tax that is required by law or rule to be made by electronic funds transfer. The total amount of such convenience fee must be equal to the transaction fee charged by a processing contractor for such credit services during the most recent collection period. An agency imposing a convenience fee must notify the person using the credit services of the fee before the transaction is processed. Fees collected under this section are appropriated to the agency collecting the fee for purposes of paying the processing contractor.

(e) A convenience fee imposed by an agency under this section is in addition to any tax, fee, charge, or cost otherwise imposed for a license, permit, tax, service, or good provided by the agency.

(f) Credit card, charge card, debit card, or other method of electronic funds transfer account numbers are nonpublic data not on individuals as defined in section 13.02, subdivision 9, or private data on individuals as defined in section 13.02, subdivision 12.

History: 2000 c 419 s 1; 2003 c 112 art 2 s 4; 2009 c 101 art 2 s 109



Section 16A.631 — BOND PROCEEDS FUND.

The bond proceeds fund is established to receive the proceeds of state bonds issued under the Constitution, article XI, section 5, clause (a). The commissioner shall establish in the fund accounts having titles that reflect the state purpose or program for which the bond proceeds are appropriated and authorized to be expended.

History: 1984 c 597 s 33; 1Sp1986 c 3 art 1 s 4; 1989 c 271 s 4; 1990 c 610 art 1 s 33



Section 16A.632 — CAPITAL ASSET PRESERVATION AND REPLACEMENT ACCOUNT.

Subdivision 1. Establishment. A capital asset preservation and replacement account is established in the state bond proceeds fund established by section 16A.631, separate from any other accounts maintained in that fund, to receive state bond proceeds appropriated to the commissioner of administration to be expended for the purpose and in accordance with the standards and criteria set forth in this section.

Subd. 2. Standards. Article XI, section 5, clause (a), of the Constitution states general obligation bonds may be issued to finance only the acquisition or betterment of state land, buildings, and improvements of a capital nature. In interpreting this and applying it to the purposes of the program contemplated in this section, the following standards are adopted for the disbursement of money from the capital asset preservation and replacement account:

(a) No new land, buildings, or major new improvements will be acquired. These projects, including all capital expenditures required to permit their effective use for the intended purpose on completion, will be estimated and provided for individually through a direct appropriation for each project.

(b) An expenditure will be made from the account only when it is a capital expenditure on a capital asset previously owned by the state, within the meaning of accepted accounting principles as applied to public expenditures. The commissioner of administration will consult with the commissioner of management and budget to the extent necessary to ensure this and will furnish the commissioner of management and budget a list of projects to be financed from the account in order of their priority. The commissioner shall also furnish each revision of the list. The legislature assumes that many provisions for preservation and replacement of portions of existing capital assets will constitute betterments and capital improvements within the meaning of the Constitution and capital expenditures under correct accounting principles, and will be financed more efficiently and economically under the program than by direct appropriations for specific projects. However, the purpose of the program is to accumulate data showing how additional costs may be saved by appropriating money from the general fund for preservation measures, the necessity of which is predictable over short periods.

(c) The commissioner of administration will furnish instructions to agencies to apply for funding of capital expenditures for preservation and replacement from the account, will review applications, will make initial allocations among types of eligible projects enumerated below, will determine priorities, and will allocate money in priority order until the available appropriation has been committed.

(d) Categories of projects considered likely to be most needed and appropriate for financing are the following:

(1) unanticipated emergencies of all kinds, for which a relatively small amount should be initially reserved, replaced from money allocated to low-priority projects, if possible, as emergencies occur, and used for stabilization rather than replacement if the cost would exhaust the account and should be specially appropriated;

(2) projects to remove life safety hazards, like replacement of mechanical systems, building code violations, or structural defects, at costs not large enough to require major capital requests to the legislature;

(3) elimination or containment of hazardous substances like asbestos or PCBs;

(4) moderate cost replacement and repair of roofs, windows, tuckpointing, and structural members necessary to preserve the exterior and interior of existing buildings; and

(5) up to ten percent of an appropriation awarded under this section may be used for design costs for projects eligible to be funded from this account in anticipation of future funding from the account.

Subd. 3. Criteria for priority. Criteria can be stated only in general terms, as it is the purpose of the program to improve the allocation of limited amounts of borrowed money by enlisting the engineering expertise of the Department of Administration and the closer knowledge and experience of this and all other agencies in determining relative needs as they develop. The following criteria must be considered:

(a) Urgency in ensuring the safety of use of existing buildings is the first criterion to be applied. It will require judgments, for example, about the useful life of electric and mechanical systems and roofs, in relation to the remaining useful life of each building, and about the presence of hazardous substances and structural defects in the light of present building regulations.

(b) Economy is also to be determined and may even reinforce a decision based on the first criterion, if the project would forestall a larger future capital expenditure or would reduce operating expense.

(c) Absolute cost must also be considered. It may be too high to warrant funding except by an additional appropriation, or so high as to warrant a recommendation to abandon or to replace the building. It may be so low as to permit payment out of an agency's operating budget.

Subd. 4. Report. By January 15 of each year the commissioner of administration, with respect to each state agency, shall submit to the commissioner of management and budget, the chairs of the finance divisions that oversee the appropriations to that state agency, and to the chairs of the senate Finance Committee and the house of representatives Capital Investment Committee, a list of the projects in the agency that have been funded with money from the capital asset preservation and replacement account during the preceding calendar year, as well as a list of those priority projects for which CAPRA appropriations will be sought for the agency in that year's legislative session.

History: 1990 c 610 art 1 s 34; 1996 c 463 s 30; 1997 c 187 art 3 s 1; 2002 c 393 s 34; 2009 c 101 art 2 s 109



Section 16A.633 — CAPITAL FUNDING; MAINTAINING DATA AND REPORTING.

Subdivision 1. State agencies. Each state agency shall provide to the commissioner of administration the data necessary for the commissioner to maintain the department's database on the location, description, and condition of state-owned facilities. The data must be provided by September 1 each year. The commissioner of administration must maintain both the current inventory data and historical data. A state agency is not eligible to receive capital funding unless the agency has provided the data required.

Subd. 2. Minnesota State Colleges and Universities. The Board of Trustees of the Minnesota State Colleges and Universities shall establish and maintain data on the location, description, and condition of board-owned facilities that is comparable with the database established by the Department of Administration. The data must be updated annually and the board must maintain both current inventory data and historical data. The board is not eligible to receive capital funding unless the board has established and maintains the data required.

Subd. 3. University of Minnesota. The Board of Regents of the University of Minnesota is requested to establish and maintain data on the location, description, and condition of university-owned facilities that is comparable with the database established by the Department of Administration. The university is requested to update the data annually and maintain both current inventory data and historical data. The Board of Regents is not eligible to receive capital funding unless the board has established and maintains the data required.

Subd. 4. Report on jobs created or retained. By September 1 of each odd-numbered year, the commissioner must report to legislative committees with jurisdiction over capital investment on the jobs created or retained as a result of capital project funding by the state, whether with state general obligation bond proceeds or other state funding sources, during the previous biennium. Each state agency must provide the commissioner the information necessary, and must require its capital project grantees to provide the information necessary, for the commissioner to make the report. The report must include, but is not limited to, the following information: the number and types of jobs for each project, whether the jobs are new or retained, where the jobs are located, and pay ranges of the jobs. The Board of Regents of the University of Minnesota, the Board of Trustees of the Minnesota State Colleges and Universities, and each state agency receiving an appropriation for a capital project shall collect and provide the information at the time and in the manner required by the commissioner. This subdivision does not apply to Department of Transportation state-aid projects valued less than $5,000,000.

History: 2000 c 488 art 12 s 13; 2012 c 293 s 28; 2014 c 227 art 1 s 1



Section 16A.641 — STATE BONDS; APPROPRIATIONS.

Subdivision 1. Authority. When authorized by a law enacted in accordance with the Constitution, article XI, sections 5 and 7, the commissioner shall sell and issue general obligation bonds of the state evidencing public debt incurred for any purpose stated in those sections. The full faith, credit, and taxing powers of the state are irrevocably pledged for the prompt and full payment of the bonds and interest. The decision of the commissioner on when to sell bonds must be based on the funding needs of the capital projects, the timing of the bond issue to achieve favorable interest rates, managing cash flow requirements for debt service, other state debt management considerations, and legal factors.

Subd. 2. Report. Before a sale of general obligation bonds, the commissioner shall report the amount of bonds to be issued and a detailed list of the projects or a statement of the program to be financed to the chairs of the house of representatives Ways and Means and Tax Committees and of the senate Finance and Tax Committees, and the minority leaders of the house and senate, for their advisory recommendation. The recommendation is positive if not received within ten days.

Subd. 3. Series of bonds. Bonds authorized by a law may be issued in more than one series, and bonds authorized by more than one law may be combined in a single series, as determined by order of the commissioner. The order must state the principal amount of the bonds to be issued under each law, and the aggregate principal amount and the maturity dates and amounts of the bonds included in the series that are to be issued for the purpose of each special fund.

At any time during the 18 months following the issuance of any series of bonds, the commissioner may, by amendment to the order authorizing their issuance, determine that any portion of the bonds were issued, or shall be deemed to have been issued, pursuant to a law other than the one specified in the original order and for a different purpose, and reallocate and transfer their proceeds to the appropriate account in the bond proceeds fund or the appropriate special fund, for expenditure pursuant to the law pursuant to which the amendment determines they were issued. No such amendment shall be adopted unless:

(1) on the date of the original order, the bonds could have been issued and their proceeds expended as determined in the amended order;

(2) all actions required for the issuance of the transferred bonds have been taken on or before the date of the amendment; and

(3) the commissioner determines upon advice of counsel that the taxability of the interest on the bonds for federal income tax purposes will not be affected by the amendment.

Subd. 4. Sale and issuance. State bonds must be sold and issued upon competitive bids in the manner and on the terms and conditions determined by the commissioner in accordance with the laws authorizing them and subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. For each series, in addition to provisions required by subdivision 3, the commissioner may determine:

(1) the time, place, and notice of sale and method of comparing bids;

(2) the price, not less than par for highway bonds;

(3) the principal amount and date of issue;

(4) the interest rates and payment dates;

(5) the maturity amounts and dates, not more than 20 years from the date of issue, subject to subdivision 5;

(6) the terms, if any, on which the bonds may or must be redeemed before maturity, including notice, times, and redemption prices; and

(7) the form of the bonds and the method of execution, delivery, payment, registration, conversion, and exchange, in accordance with section 16A.672.

Subd. 4a. MS 2012 [Expired, 2009 c 93 art 1 s 22; 1Sp2011 c 12 s 38]

Subd. 4b. Negotiated sales authority. Notwithstanding the public sale requirements of subdivision 4 and section 16A.66, subdivision 2, from June 1, 2009, until June 30, 2018, the commissioner may sell bonds, including refunding bonds, at negotiated sale.

Subd. 5. Planning maturities. In issuing each series of state bonds the commissioner shall try to establish the maturities and other terms so that transfers to the state bond fund required in each year of the then current biennium under subdivision 10 may be made with the least practical effect on orderly spending plans for other appropriations from the general fund.

Subd. 6. Taxability; certification. The commissioner shall ascertain from state records and certify to the holders of each series of state bonds, subject to the approval of the attorney general, that all conditions exist and all actions have been taken that are needed to make the bonds valid and binding general obligations of the state in accordance with their terms.

The bonds may be issued with or without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. If it is intended that the interest on the bonds be exempt from federal income taxes, the commissioner shall certify for the state on the date of issue the facts, estimates, and circumstances that lead the commissioner reasonably to expect that the proceeds of the bonds and the projects financed by them will not be used in a way that would cause the interest on the bonds to be subject to federal income taxes. The commissioner may covenant with the holders of the bonds that the state will comply with the provisions of the United States Internal Revenue Code then or later enacted that apply or may apply to the bonds and that establish conditions under which the interest to be paid on the bonds will not be subject to federal income taxes. The commissioner and all other state officers shall act or refrain from acting as necessary to comply with the covenants. A sum sufficient to meet the cost of compliance is annually appropriated to the commissioner from the general fund.

Subd. 7. Credit of proceeds. (a) Proceeds of bonds issued under each law must be credited by the commissioner to a special fund, as provided in this subdivision. For the purpose of this subdivision, "proceeds of bonds" means and includes the principal amount of the bonds and any premium and accrued interest received on the sale of the bonds.

(b) Accrued interest received on sale of the bonds must be credited to the state bond fund created by the Constitution, article XI, section 7. Any premium received on the sale of the bonds on or prior to December 1, 2012, must be credited to the state bond fund. Any premium received on the sale of the bonds, except for refunding bonds, after December 1, 2012, must be credited to either the bond proceeds fund where it is used to reduce the par amount of the bonds issued or the state bond fund or used to reduce the par amount of the bond issue at the time of sale. Any premium received on the sale of the refunding bonds, after December 1, 2012, must be used or credited in accordance with paragraph (f).

(c) Except as otherwise provided by law, proceeds of state bonds issued under the Constitution, article XI, section 5, clause (a), must be credited to the bond proceeds fund established by section 16A.631.

(d) Proceeds of state highway bonds must be credited to the trunk highway fund under the Constitution, article XIV, section 6.

(e) Proceeds of bonds issued for programs of grants or loans to political subdivisions must be credited to special accounts in the bond proceeds fund or to special funds established by laws stating the purposes of the grants or loans, and the standards and criteria under which an executive agency is authorized to make them.

(f) Proceeds of refunding bonds must be either: (1) credited to the state bond fund as provided in section 16A.66, subdivision 1; or (2) in the case of premium received on the sale of the refunding bonds, used to reduce the par amount of the bond issue at the time of the bond sale.

(g) Proceeds of other bonds must be credited as provided in the law authorizing their issuance.

Subd. 8. Appropriation of proceeds. (a) The proceeds of bonds issued under each law are appropriated for the purposes described in the law and in this subdivision. This appropriation may never be canceled.

(b) Before the proceeds are received in the proper special fund, the commissioner may transfer to that fund from the general fund amounts not exceeding the expected proceeds from the next bond sale. The commissioner shall return these amounts to the general fund by transferring proceeds when received. The amounts of these transfers are appropriated from the general fund and from the bond proceeds.

(c) Actual and necessary travel and subsistence expenses of employees and all other nonsalary expenses incidental to the sale, printing, execution, and delivery of bonds must be paid from the proceeds. The proceeds are appropriated for this purpose. Bond proceeds must not be used to pay any part of the salary of a state employee involved in the sale, printing, execution, or delivery of the bonds.

(d) Bond proceeds remaining in a special fund after the purposes for which the bonds were issued are accomplished or abandoned, as certified by the head of the agency administering the special fund, or as determined by the commissioner, unless devoted under the appropriation act to another purpose designated in the act, must be transferred to the state bond fund.

(e) Before the proceeds of state highway bonds are received in the trunk highway fund, the commissioner may either:

(1) transfer funds to the trunk highway fund from the general fund; or

(2) authorize the use of funds in the trunk highway fund, in an amount not exceeding the expected proceeds from the next state highway bond sale.

These funds must be used in accordance with the legislative authorization to sell state highway bonds. The commissioner shall return these funds to the general fund or replace the funds used from the trunk highway fund by transferring proceeds when received. The amounts of these transfers are appropriated from the general fund and from the state highway bond proceeds.

Subd. 9. Special accounts; appropriation. (a) The commissioner shall establish separate accounts in the state bond fund for:

(1) state building bonds, and for other state bonds issued for each program of grants to political subdivisions for a particular class of capital expenditures, to record debt service payments and receipts of amounts appropriated from the general fund under subdivision 10;

(2) state highway bonds, to record debt service payments, receipts of amounts appropriated for debt service from the trunk highway fund pursuant to the Constitution, article XIV, section 6, and additional receipts, if any, of amounts appropriated from the general fund under subdivision 10;

(3) state bonds issued for each capital loan and for each program of capital loans to agencies or political subdivisions, to record debt service payments, receipts of loan repayments appropriated for debt service or reimbursement of debt service by the law authorizing the loan or program, and any additional receipts of amounts appropriated from the general fund under subdivision 10; and

(4) refunding bonds, as provided in section 16A.66, subdivision 1.

(b) All money credited, transferred, or appropriated to the state bond fund and all income from the investment of that money is appropriated to the commissioner for the payment of principal and interest on state bonds or, in the case of premium received on the sale of refunding bonds, as provided by subdivision 7, paragraph (f).

Subd. 10. Appropriation from general fund. There is annually appropriated to the state bond fund from the general fund the amount that, added to the amount in the state bond fund on November 1 each year for state bonds issued by January 1, 1985, and the amount that added to the amount in the state bond fund on December 1 each year for state bonds issued after January 1, 1985, is needed to pay the principal of and interest on all state bonds due and to become due through July 1 in the second ensuing year. The money appropriated must be available in the state bond fund each year before the tax otherwise required by the Constitution, article XI, section 7, is levied.

Subd. 11. Constitutional tax levy. Under the Constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the state bond fund, to pay all principal and interest on state bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limitation of rate or amount. However, the amount of money appropriated from other sources as provided in subdivision 10, and actually received and on hand prior to the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the state bond fund.

Subd. 12. Supplemental appropriation from general fund. If the proceeds of the tax levied under subdivision 11 are ever insufficient to make the principal and interest payments on state bonds when due, the balance must be paid out of the general fund. The amount needed to pay the balance is appropriated from the general fund to the commissioner.

Subd. 13. Application. This section applies to all state bonds issued after January 1, 1985, notwithstanding other laws relating to specific bonding programs.

History: 1984 c 597 s 34; 1Sp1985 c 13 s 111,112; 1Sp1985 c 14 art 4 s 2; 1986 c 444; 1989 c 271 s 5; 1990 c 610 art 1 s 35,36; 1991 c 345 art 1 s 54; 1994 c 643 s 34; 1996 c 463 s 31; 1997 c 187 art 4 s 1; 1998 c 404 s 32; 2000 c 492 art 1 s 28; 1Sp2001 c 8 art 2 s 8; 2004 c 284 art 2 s 6; 2009 c 93 art 1 s 22; 1Sp2011 c 12 s 25,26,38; 2012 c 293 s 29,30; 2014 c 294 art 2 s 1



Section 16A.642 — STATE BONDS: REPORTS; CANCELLATIONS.

Subdivision 1. Reports. (a) The commissioner of management and budget shall report to the chairs of the senate Committee on Finance and the house of representatives Committees on Ways and Means and Capital Investment by January 1 of each odd-numbered year on the following:

(1) all laws authorizing the issuance of state bonds, bonds supported by a state appropriation, or appropriating general fund money for state or local government capital investment projects enacted more than four years before January 1 of that odd-numbered year; the projects authorized to be acquired and constructed for which less than 100 percent of the authorized total cost has been expended, encumbered, or otherwise obligated; the cost of contracts to be let in accordance with existing plans and specifications shall be considered expended for this report; and the amount of general fund money appropriated but not spent or otherwise obligated, and the amount of bonds not issued and bond proceeds held but not previously expended, encumbered, or otherwise obligated for these projects; and

(2) all laws authorizing the issuance of state bonds, bonds supported by a state appropriation, or appropriating general fund money for state or local government capital programs or projects other than those described in clause (1), enacted more than four years before January 1 of that odd-numbered year; and the amount of general fund money appropriated but not spent or otherwise obligated, and the amount of bonds not issued and bond proceeds held but not previously expended, encumbered, or otherwise obligated for these programs and projects.

(b) The commissioner shall also report on general fund appropriations for capital projects, bond authorizations or bond proceed balances that may be canceled because projects have been canceled, completed, or otherwise concluded, or because the purposes for which the money was appropriated or bonds were authorized or issued have been canceled, completed, or otherwise concluded. The general fund appropriations, bond authorizations or bond proceed balances that are unencumbered or otherwise not obligated that are reported by the commissioner under this subdivision are canceled, effective July 1 of the year of the report, unless specifically reauthorized by act of the legislature.

(c) The reports required by this subdivision shall only contain bond authorizations supported by a state appropriation and their associated general fund appropriations for projects authorized or amended after December 31, 2013.

Subd. 2. Cancellation. (a) If the commissioner determines that the purposes for which general obligation bonds of the state or bonds supported by a state appropriation have been issued or for which general fund monies were appropriated are accomplished or abandoned, after consultation with the affected agencies, and there is a remaining authorization or appropriation for a specific project of $500 or less, the commissioner may cancel the remaining authorization or appropriation for that project. Bonds supported by a state appropriation shall only be canceled if they were authorized or amended after December 31, 2013.

(b) If a premium received on the sale of bonds is credited to the bond proceeds fund, pursuant to section 16A.641, subdivision 7, paragraph (b), the corresponding bond authorization to which the premium is attributable must be reduced accordingly by the commissioner.

(c) The commissioner must notify the chairs of the senate Finance Committee and the house of representatives Capital Investment Committee of any bond authorizations, including bond authorizations supported by a state appropriation, or general fund appropriations canceled under this subdivision.

Subd. 3. Application of unused bond proceeds. All canceled bond proceeds shall be transferred to the state bond fund and used to pay or redeem bonds from which they were derived.

Subd. 4. General fund cancellations. All canceled general fund appropriations for capital improvement projects under this section are canceled to the general fund.

History: 1Sp1995 c 2 art 1 s 16; 1997 c 202 art 2 s 20,21; 2000 c 492 art 1 s 29; 2003 c 112 art 1 s 13; 1Sp2003 c 1 art 2 s 38; 2009 c 101 art 2 s 109; 1Sp2011 c 12 s 27; 2014 c 294 art 2 s 2,3



Section 16A.643 — ASSESSMENTS IF AGENCY MUST PAY DEBT SERVICE.

Subdivision 1. When payment required. The commissioner of management and budget shall assess each board, agency, or other public entity, other than the higher education systems described in Laws 1992, chapter 558, section 31, for the amount that would otherwise need to be paid for debt service with respect to general obligation bonds sold to finance capital improvement projects for the entity if the law authorizing the project requires debt service for the project to be paid by the agency.

Subd. 2. Method of payment. After each sale of state general obligation bonds, the commissioner of management and budget shall notify the entity of the amounts for which the entity is responsible under subdivision 1 for each year for the life of the bonds. Each entity shall pay its assessment of debt service payments to the commissioner of management and budget by December 1 each year. If an entity fails to make an assessment payment when due, the commissioner of management and budget shall reduce allotments for appropriations from the appropriate accounts to be used by the entity to pay the assessment payment and apply the amount of the reduction to cover the missed payment. The commissioner of management and budget shall credit the payments received from the entities, or the amount of the reduction made, to the bond debt service account in the state bond fund each December 1 before money is transferred from the general fund under section 16A.641, subdivision 10.

History: 1992 c 558 s 32; 2009 c 101 art 2 s 109



Section 16A.645 — GOPHER STATE BONDS.

Subdivision 1. Establishment of program. The commissioner of management and budget, in consultation with the University of Minnesota, the Minnesota State Colleges and Universities, and the Private College Council, shall establish a college savings bond program, to be known as "gopher state bonds" to encourage individuals to save for higher education costs by investing in state general obligation bonds. The program consists of: (1) issuing a portion of the state general obligation bonds in zero coupon form and in denominations and maturities that will be attractive to individuals saving to pay for higher education costs; and (2) developing a program for marketing the bonds to investors who are saving to pay for higher education costs. The commissioner of management and budget may designate all or a portion of each state general obligation bond sale as "gopher state bonds."

Subd. 2. Denominations; maturities. The commissioner shall determine the appropriate denominations and maturities for gopher state bonds. It is the intent of the legislature to make bonds available in as small denominations as is feasible given the costs of marketing and administering the bond issue. Minimum denominations of $500 must be made available. The minimum denomination bonds need not be made available for bonds of all maturities. For purposes of this section, "denomination" means the compounded maturity amount of the bond.

Subd. 3. Direct sale permitted. Notwithstanding the provisions of section 16A.646, subdivision 5, the commissioner may sell any series of gopher state bonds directly to the public or to financial institutions for prompt resale to the public upon the terms and conditions and the restrictions the commissioner prescribes. The commissioner may enter into all contracts deemed necessary or desirable to accomplish the sale in a cost-effective manner including a private or negotiated sale, but the commissioner may contract for investment banking and banking services only after receiving competitive proposals for the services.

Subd. 4. Marketing plan. The commissioner and the Higher Education Advisory Council shall develop a plan for marketing gopher state bonds.

The plan must include strategies to:

(1) inform parents and relatives about the availability of the bonds;

(2) take orders for the bonds;

(3) target the sale of the bonds to Minnesota residents, especially parents and relatives of children who are likely to seek higher education;

(4) ensure that purchase of the bonds by corporations will not prevent individuals and relatives of future students from buying them; and

(5) market the bonds at the lowest cost to the state.

Subd. 5. Effect on student grants. The first $25,000 of gopher state bonds purchased for the benefit of a student must not be considered in determining the financial need of an applicant for the state grant program under section 136A.121. This $25,000 is in addition to any other asset exclusion authorized under chapter 136A.

History: 1997 c 183 art 2 s 1; 2009 c 101 art 2 s 109



Section 16A.646 — ZERO COUPON BONDS.

Subdivision 1. Authority to issue. When authorized by law to issue state general obligation bonds, the commissioner may issue all or part of the bonds as serial maturity bonds or as zero coupon bonds or a combination of the two.

Subd. 2. Definitions. For purposes of this section and section 16A.645, the following terms have the meanings given them.

(a) "Compounded maturity" means the amount of principal and interest payable at maturity on zero coupon bonds.

(b) "Serial maturity bonds" means bonds maturing on a specified day in two or more consecutive years and bearing interest at a specified rate payable periodically to maturity or prior redemption.

(c) "Zero coupon bonds" means bonds in a stated principal amount, maturing on a specified date or dates, and bearing interest that accrues and compounds to and is payable only at maturity or upon prior redemption of the bonds.

Subd. 3. Method of sale; principal amount. Except as otherwise provided by this section or section 16A.645, any series of bonds including zero coupon bonds must be issued and sold under the provisions of section 16A.641. The stated principal amount of zero coupon bonds must be used to determine the principal amount of bonds issued under the laws authorizing issuance of state general obligation bonds.

Subd. 4. Sinking fund. The commissioner's order authorizing the issuance of zero coupon bonds shall establish a separate sinking fund account for the zero coupon bonds in the state bond fund. There is annually appropriated from the general fund to each zero coupon bond account, beginning in the year in which the zero coupon bonds are issued, an amount not less than the sum of:

(1) the total stated principal amount of the zero coupon bonds that would have matured from their date of issue to and including the second July 1 following the transfer of appropriated money, if the bonds matured serially in an equal principal amount in each year during their term and in the same month as their stated maturity date; plus

(2) the total amount of interest accruing on the stated principal amount of the bonds and on interest previously accrued, from bonds date of issue to and including the second July 1 following the transfer of appropriated money; less

(3) the amount in the sinking fund account for the payment of the compounded maturity amount of the bonds, including interest earnings on amounts in the account. This appropriation is in lieu of all other appropriations made with respect to zero coupon bonds. The appropriated amounts must be transferred from the general fund to the sinking fund account in the state bond fund by December 1 of each year.

Subd. 5. Sale. Except as otherwise provided in section 16A.645, zero coupon bonds, or a series of bonds including zero coupon bonds, must be sold at public sale at a price not less than 98 percent of their stated principal amount. No state trunk highway bond may be sold for a price of less than par and accrued interest.

History: 1997 c 183 art 2 s 2



Section 16A.647 — TAX CREDIT AND INTEREST SUBSIDY BONDS.

Subdivision 1. Authority to issue. When authorized by law to issue state general obligation bonds or state 911 revenue bonds under section 403.275, the commissioner may issue all or part of the bonds as tax credit bonds or as interest subsidy bonds or a combination of the two.

Subd. 2. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Tax credit bonds" means bonds, the interest on which is includable in the income of the owner of the bonds for federal income tax purposes, but for which the owner is entitled to a federal tax credit.

(c) "Interest subsidy bonds" means bonds, the interest on which is includable in the income of the owner of the bonds for federal income tax purposes, but for which the issuer is entitled to federal interest subsidy payments based on a percentage of the interest payable on the interest subsidy bonds.

Subd. 3. Method of sale. Notwithstanding the provisions of section 16A.641, subdivision 4, the commissioner may sell any series of tax credit bonds or interest subsidy bonds at negotiated sale upon the terms and conditions and the restrictions the commissioner prescribes, but the commissioner may contract for investment banking and banking services only after receiving competitive proposals for the services. The commissioner may enter into all contracts deemed necessary or desirable to accomplish the sale in a cost-effective manner.

Subd. 4. Sinking fund. The commissioner's order authorizing the issuance of interest subsidy bonds must establish a separate sinking fund account for the interest subsidy bonds in the state bond fund. There is annually appropriated, as received, to each interest subsidy bond account, in addition to amounts appropriated under section 16A.641, the interest subsidy payments received from the federal government with respect to the issue of interest subsidy bonds in that year.

Subd. 5. Sale; certain costs of issuance. Tax credit bonds and interest subsidy bonds must be sold at a price not less than 98 percent of their stated principal amount. No state trunk highway bond may be sold for a price of less than par and accrued interest. When the commissioner determines to issue tax credit bonds or interest subsidy bonds to achieve a net present value debt service savings over tax-exempt bonds, the commissioner may issue an additional principal amount of bonds, not to exceed two percent of the principal amount of bonds otherwise authorized by law to be issued, to pay the costs of investment banking and banking services related to the sale or placement of the bonds, provided the additional issuance will not cause an increase in the general fund debt service transfer for the biennium during which the bonds are sold, as estimated by the commissioner. The proceeds are appropriated for this purpose.

History: 2009 c 88 art 6 s 1; 2010 c 189 s 29,30



Section 16A.66 — REFUNDING BONDS.

Subdivision 1. Authority; reduction of tax and appropriation for refunded bonds. The commissioner may, with the approval by resolution of the Executive Council, issue state bonds in accordance with section 16A.641 to refund any outstanding state bonds and interest on them. The proceeds of refunding bonds shall be credited to the account established within the state bond fund for the bonds to be refunded, and shall be credited only against the appropriations in section 16A.641, subdivisions 9 and 10 and the tax required by the Constitution with respect to the refunded bonds and interest.

Subd. 2. Special provisions for sale and issuance. Refunding bonds may be sold publicly, or directly to the State Board of Investment without bids, or may be exchanged for bonds refunded by agreement with their holders. The refunding bonds must be prepared, executed, delivered, and secured in the same way as the refunded bonds. The proceeds of refunding bonds may be deposited, invested, and applied to accomplish the refunding as provided in section 475.67, subdivisions 5 to 10 and 13. Bids for the securities to be purchased for the escrow account may be secured, at the commissioner's election, either through the State Board of Investment or a suitable financial institution. The interest rate on refunding bonds may exceed that on the refunded bonds if the purpose of refunding is to extend the maturities and to reduce the amount needed annually to pay and to secure the debt.

Subd. 3. Appropriation. The money needed to carry out this section is appropriated annually.

History: 1969 c 1047 s 2; 1973 c 35 s 1; 1973 c 492 s 14; 1976 c 2 s 172; 1Sp1981 c 1 art 10 s 1; 1983 c 301 s 96-98; 1984 c 597 s 36; 1984 c 628 art 2 s 1; art 6 s 1; 2010 c 189 s 31



Section 16A.661 — GENERAL OBLIGATION SPECIAL TAX BONDS.

Subdivision 1. Authority. When authorized by law enacted in accordance with the Constitution, article XI, sections 5 and 7, the commissioner may by order sell and issue general obligation special tax bonds of the state evidencing public debt incurred for any purpose stated in the law. The bonds are payable primarily from the proceeds of special taxes appropriated to special tax bond debt service accounts established in subdivision 3 and other money on hand in that fund from time to time; however, the bonds are general obligations of the state, and the full faith and credit of the state are pledged for their payment.

Subd. 2. Manner of issuance; maturities. The bonds must be issued and sold in accordance with section 16A.641, except that the maturities of the bonds and the interest rates applicable to the bonds must be fixed so that the principal and interest coming due in the 1987-1989 biennium on all bonds outstanding at any time does not exceed $46,750,000. Sections 16A.672 and 16A.675 apply to the bonds.

Subd. 3. Establishment of debt service fund; appropriation of debt service fund money. (a) There is established within the state bond fund a separate and special account designated as a general obligation special tax bond debt service account. There must be credited to this debt service account in each fiscal year from the tobacco tax revenue fund established in section 297F.10 an amount sufficient to increase the balance on hand in the debt service account on each December 1 to an amount equal to the full amount of principal and interest to come due on all outstanding bonds whose debt service is payable primarily from proceeds of the tax to and including the second following July 1. The money on hand in the debt service account must be used solely for the payment of the principal of, and interest on, the bonds, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

(b) There is established within the state bond fund a separate and special account designated as a general obligation special tax bond debt service account. There must be credited to this debt service account in each fiscal year from the sports and health club sales tax revenue fund established in section 297A.94 an amount sufficient to increase the balance on hand in the debt service account on each December 1 to an amount equal to the full amount of principal and interest to come due on all outstanding bonds whose debt service is payable primarily from proceeds of the tax to and including the second following July 1. The money on hand in the debt service account must be used solely for the payment of the principal of, and interest on, the bonds, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

Subd. 4. Appropriation from general fund. There is annually appropriated to the general obligation special tax bond debt service accounts from the general fund the amount that, added to the amount in the general obligation special tax bond debt service accounts on December 1 each year, after giving effect to subdivision 3, is equal to the full amount of principal and interest to come due on all bonds to and including July 1 in the second ensuing year.

Subd. 5. Constitutional tax levy. Under the Constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the general obligation special tax bond debt service accounts, to pay all principal and interest on the bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limit as to rate or amount. However, the amount of money appropriated from other sources as provided in subdivisions 3 and 4, and actually received and on hand before the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the appropriate general obligation special tax bond debt service account.

Subd. 6. [Repealed, 1990 c 610 art 1 s 59]

Subd. 7. Application and appropriation of proceeds. The proceeds of the bonds must be deposited and spent as provided in this subdivision and are appropriated for those purposes. Any accrued interest and any premium received on the sale of the bonds, and any amount of bond proceeds determined by the commissioner to be needed to pay interest payable on the bonds up to 18 months following their issuance, must be credited to the appropriate general obligation special tax bond debt service account. Except as otherwise required by law, the balance of the bond proceeds shall be credited to the bond proceeds fund and spent for the purposes specified in the law authorizing the issuance of the bonds. So much of the proceeds as is necessary must be used to pay costs incurred in issuing and selling the bonds.

History: 1987 c 400 s 31; 1988 c 633 s 1; 1989 c 271 s 6; 1997 c 106 art 2 s 2; 2000 c 418 art 1 s 44



Section 16A.662 — INFRASTRUCTURE DEVELOPMENT BONDS.

Subdivision 1. Infrastructure development fund. The infrastructure development fund is created as an account in the state treasury. The commissioner of management and budget shall credit to the fund income from the sources provided by law. The commissioner of management and budget shall from time to time certify to the State Board of Investment the assets of the fund not currently needed. The amount certified must be invested by the State Board of Investment subject to section 11A.24. Investment income and investment losses attributable to investment of fund assets must be credited to or borne by the fund.

Subd. 2. Bonds authorized. When authorized by law enacted in accordance with the Constitution, article XI, sections 5 and 7, the commissioner may by order sell and issue bonds of the state evidencing public debt incurred for any purpose stated in the law. The bonds are general obligations of the state, and the full faith and credit of the state are pledged for their payment.

Subd. 3. Manner of issuance; maturities. The bonds must be issued and sold in accordance with section 16A.641. Sections 16A.672 and 16A.675 apply to the bonds.

Subd. 4. Debt service account; appropriation of debt service account money. There is established within the state bond fund a separate and special account designated as the infrastructure development bond debt service account. The money on hand in the debt service account must be used solely for the payment of the principal of and interest on bonds issued under Laws 1990, chapter 610, article 1, section 30, subdivision 2, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

Subd. 5. Assessment to higher education systems. (a) In order to reduce the amount otherwise required to be transferred to the state bond fund with respect to bonds heretofore or hereafter issued under Laws 1990, chapter 610, article 1, section 30, subdivision 2, the commissioner of management and budget shall assess each higher education system for one-third the amount that would otherwise need to be transferred with respect to those bonds sold to finance capital improvement projects at institutions under the control of the system; provided that, to the extent that the amount to be transferred is for payment of principal and interest on bonds sold to finance life safety improvements, the commissioner must not assess the higher education systems for the transfer.

(b) After each sale of the bonds, the commissioner of management and budget shall notify the Board of Trustees of the Minnesota State Colleges and Universities and the regents of the University of Minnesota of the amounts for which each system is responsible for each year for the life of the bonds. The amounts payable each year are reduced by one-third of the net income from investment of those bond proceeds that must be allocated among the systems in proportion to the amount of principal and interest otherwise required to be paid by each. Each higher education system shall pay its annual share of debt service payments to the commissioner of management and budget by December 1 each year. If a higher education system fails to make a payment when due, the commissioner of management and budget shall reduce allotments for appropriations from the general fund otherwise payable to the system to cover the amount of the missed debt service payment. The commissioner of management and budget shall credit the payments received from the higher education systems to the infrastructure development bond debt service account in the state bond fund each December 1 before the transfer is made under subdivision 4.

Subd. 6. Appropriation from general fund. There is annually appropriated from the general fund for transfer to the infrastructure development bond debt service account the amount that, added to the amount in the infrastructure development bond debt service account on December 1 each year, after giving effect to subdivisions 4 and 5, is equal to the full amount of principal and interest to come due on all bonds to and including July 1 in the second ensuing year.

Subd. 7. Constitutional tax levy. Under the Constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the infrastructure development bond debt service account, to pay all principal and interest on the bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limit as to rate or amount. However, the amount of money appropriated from other sources as provided in subdivisions 4, 5, and 6, and actually received and on hand before the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the infrastructure development bond debt service account.

Subd. 8. Application and appropriation of proceeds. The proceeds of the bonds must be deposited and spent as provided in this subdivision and are appropriated for those purposes. Any accrued interest and any premium received on the sale of the bonds must be credited to the infrastructure development bond debt service account. Except as otherwise required by law, the balance of the bond proceeds shall be credited to the infrastructure development fund and spent for the purposes specified in the law authorizing the issuance of the bonds. So much of the proceeds as is necessary must be used to pay costs incurred in issuing and selling the bonds.

History: 1990 c 610 art 1 s 37; 1991 c 233 s 39-41; 1991 c 345 art 1 s 55; 1997 c 183 art 3 s 38; 2009 c 101 art 2 s 109



Section 16A.671 — CERTIFICATES OF INDEBTEDNESS.

Subdivision 1. Authority; advisory recommendation. To ensure that cash is available when needed to pay warrants drawn on the general fund under appropriations and allotments, the commissioner may (1) issue certificates of indebtedness in anticipation of the collection of taxes levied for and other revenues appropriated to the general fund for expenditure during each biennium; and (2) issue additional certificates to refund outstanding certificates and interest on them, under the Constitution, article XI, section 6.

Subd. 2. Advisory recommendation. Before certificates are initially sold by any of the methods authorized in subdivision 6, the commissioner shall seek the advisory recommendation of the Legislative Advisory Commission, or if there is no commission, the Executive Council, on (1) the necessity of issuing them, (2) the terms and conditions of the sale, and (3) the maximum amount to be issued and outstanding under the authorization. If the commission or council does not make a recommendation promptly, the recommendation is negative. An additional recommendation is not required for refunding outstanding certificates or for each issuance of certificates in accordance with an approved line of credit, underwriting, or placement agreement.

Subd. 3. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them:

(a) "General fund" means all cash and investments from time to time received and held in the treasury, except proceeds of state bonds and amounts received and held in special or dedicated funds created by the Constitution, or by or pursuant to federal laws or regulations, or by bond or trust instruments, pension contracts, or other agreements of the state or its agencies with private persons, entered into under state law.

(b) "Maximum current cash flow requirement" means the commissioner's written estimate of the largest of the amounts by which, on a particular designated date in each month of the term for which certificates are to be issued, the sum of (1) the warrants then outstanding against the general fund plus (2) an amount equal to five percent of the actual working capital expenditures from the general fund in the preceding fiscal year, will exceed the amount of cash or cash equivalent assets held in the general fund, excluding the proceeds of the certificates to be issued.

Subd. 4. Limitations of amount. The principal amount of certificates to be issued at any time must not exceed the lesser of the following:

(1) an amount which, with interest thereon to maturity, added to the then outstanding amount of certificates not simultaneously paid and retired, will equal the then unexpended balance of all money which will be credited to the general fund during the current biennium under existing laws, as estimated by the commissioner; or

(2) the maximum current cash flow requirement.

Subd. 5. Terms. The commissioner may establish by order with the approval of the attorney general, but not subject to chapter 14, including section 14.386, the terms of each series of certificates of indebtedness including:

(1) the manner of sale under subdivision 6;

(2) the price, principal amount, and date of issue;

(3) the interest rate or rates and payment dates, or the basis of computation of a variable rate;

(4) the maturity date or dates, within the current biennium except as provided in subdivision 10;

(5) the terms, if any, of redemption before maturity;

(6) the form and method of execution, delivery, payment, registration, conversion, and exchange, under section 16A.672.

Subd. 6. Sale. Certificates of indebtedness may be sold in any of the ways listed in paragraphs (a) to (e).

(a) The commissioner may advertise for competitive bids.

(b) The commissioner may negotiate contracts with suitable banks in or out of state to establish lines of credit, for an agreed compensation. The contracts must provide that the commissioner may issue certificates of indebtedness up to a maximum outstanding amount within an agreed period, bearing interest at a fixed or variable rate. The certificates must be subject to redemption at par plus accrued interest at any time at the commissioner's option.

(c) The commissioner may negotiate contracts with firms of underwriters that will purchase or act as agents in the placement of certificates of indebtedness issued within an agreed period, up to a maximum amount outstanding. The certificates may be sold to the underwriters or investors (1) at an agreed discount with the interest included in the face amount payable at maturity, or (2) bearing interest at a stated interest rate on the face amount, payable on one or more dates. For the further security of these certificates the commissioner may negotiate agreements for lines of credit under paragraph (b) to pay the certificates with interest to maturity, if necessary, by the issuance of new certificates under the lines of credit.

(d) The commissioner may make contracts for agreed fees with suitable banks in or out of state to authenticate, issue, pay principal and interest on, cancel, and otherwise deal as fiscal agents of the state with certificates of indebtedness issued under paragraph (a), (b), or (c).

(e) The commissioner may sell certificates of indebtedness to the State Board of Investment without advertising for bids. The board must determine that the terms are not less favorable than those available at the time for the purchase of direct obligations of the federal government or its agencies, of comparable maturities. The board may purchase the certificates with any money under its control except money in a pension fund.

Subd. 6a. Fiscal agent bank. The commissioner may enter into an agreement with a suitable bank or banks located within or outside the state to authenticate, issue, pay principal and interest on, cancel or otherwise deal with certificates of indebtedness issued pursuant to this section, for an agreed compensation.

Subd. 7. Appropriation of proceeds. The proceeds of all certificates of indebtedness must be deposited in the general fund, and shall be available for spending under any appropriation from that fund for any purpose, subject to subdivision 9.

Subd. 8. Appropriation and accounting for payment of certificates and expenses from the general fund. The amounts needed for the purposes in this subdivision are appropriated and must be paid from the general fund. These appropriations are irrevocable and shall not be canceled. They must be included in the computation of current cash flow requirements and of amounts available for allotment. The purposes of the appropriations are:

(1) payment of the principal of and interest and premium, if any, on all certificates when due;

(2) actual and necessary travel and subsistence expenses of state officers and employees and other expenses incidental to the sale or placement, printing, execution, and delivery of certificates; and

(3) costs of lines of credit.

Subd. 9. Priority of certificate payments; covenants. (a) The proceeds of certificates of indebtedness issued in whole or in part to refund outstanding certificates and interest as authorized in the Constitution are available only for that purpose until the refunded certificates and interest are paid.

(b) The commissioner may covenant by order, on behalf of the state, for the security of the holders of any certificates, to segregate cash and cash equivalent assets in a special account within the general fund in the amounts and at the times in advance of the due dates that the commissioner determines to be advisable for marketing the certificates, and to act under section 16A.152, subdivision 4, to perform the covenant. The amount in the account is available only to pay the principal of and interest and premium, if any, on the certificates referred to in the order.

Subd. 10. Covenant to refund. If cash and cash equivalent assets in the general fund in excess of the amount of outstanding warrants is not sufficient to pay any certificates of indebtedness or interest when due, the commissioner may issue refunding certificates maturing not later than December 1 in the next calendar year to pay the deficiency. With the approval of the governor, the commissioner may covenant on behalf of the state, in the order issuing any certificates, to offer refunding certificates for sale if a deficiency is expected.

Subd. 11. Constitutional tax levy. If cash and cash equivalent assets in the general fund in excess of the amount of outstanding warrants, on December 1 immediately following the close of a biennium, is not sufficient to pay:

(1) all refunding certificates of indebtedness;

(2) all other certificates outstanding at the end of the biennium and not refunded; and

(3) all interest accrued on the certificates referred to in clauses (1) and (2);

the state auditor shall levy upon all taxable property in the state the tax required by the Constitution, article XI, section 6, collectible in the next calendar year and sufficient to pay all amounts described in clauses (1), (2), and (3) on or before December 1 in the collection year with interest to the date or dates of payment.

History: 2Sp1981 c 1 s 5; 3Sp1981 c 2 art 7 s 2-5; 1982 c 424 s 130; 1982 c 639 s 28; 1Sp1982 c 3 s 2,3; 1984 c 597 s 37; 1984 c 628 art 2 s 1; art 6 s 1; 1993 c 192 s 111; 1997 c 187 art 4 s 2; 2000 c 492 art 1 s 33,34; 2005 c 20 art 1 s 30



Section 16A.672 — BONDS AND CERTIFICATES OF INDEBTEDNESS.

Subdivision 1. Authority. The commissioner may issue, execute, deliver, register, and pay bonds and certificates of indebtedness in the form and manner provided in this section, when authorized under section 16A.641 or 16A.671.

Subd. 2. Application of commercial code. All bonds and certificates are securities under sections 336.8-101 to 336.8-603. The commissioner may do for the state whatever may or must be done under those sections to comply with the orders authorizing them. The bonds or certificates may be issued:

(1) in one or more denominations;

(2) in bearer form, with interest coupons attached; and

(3) with provision for registration as to principal only; or

(4) in fully registered form; and

(5) with provision for registration of conversion and exchange of forms and denominations, transfer of ownership, and replacement of lost or damaged bonds.

Subd. 3. Preparation and execution. (a) Bonds and certificates of indebtedness may be printed or otherwise reproduced in the style and form the commissioner prescribes. They may state in a general way the purpose for which they are issued and the security provided for their payment or may incorporate the authorizing order by reference.

(b) They must be executed by the commissioner under the commissioner's official seal. The signature may be a reproduced facsimile, but no bond or certificate is valid for any purpose unless it is manually signed on its face by the commissioner or by a duly authorized representative of a bank or trust company named by the commissioner as an agent of the state to authenticate it.

Subd. 4. Delivery. The commissioner may name a bank or trust company in or out of the state to act as the state's agent to deliver bonds or certificates to the initial purchaser upon payment of the purchase price.

Subd. 5. Registrar. The commissioner, in order to issue any bonds or certificates, may name a registrar to act for the state under sections 336.8-101 to 336.8-603, and to authenticate and deliver obligations upon initial issuance and registration of transfer, exchange, or conversion. The registrar must be an incorporated bank or trust company, in or out of the state, authorized by the laws of the United States or the state in which it is located to perform these duties.

Subd. 6. Payment. The order authorizing bonds or certificates to be issued may contain provisions that the commissioner considers necessary to ensure full and prompt payment of principal and interest when due. The order may provide for payment at the office of a bank or trust company in or out of the state. The order may provide that interest due on any interest payment date is payable to the person or entity shown as the owner of the bond or certificate in the register on a specified date preceding the interest payment date, by check, draft, or other transfer to the order of that owner.

Subd. 7. Agreements. The commissioner may make agreements to carry out orders issued under this section. The agreements may provide for the paying for services performed and expenses incurred on behalf of the state, from:

(1) proceeds of the bonds or certificates;

(2) other money appropriated to the commissioner;

(3) charges to holders of the bonds or certificates; or

(4) a combination of sources in clauses (1), (2), and (3).

Subd. 8. Bond proceeds; appropriation. The proceeds of the bonds or certificates under subdivision 7 are appropriated as necessary to pay expenses incurred under that subdivision.

Subd. 9. General fund; appropriation. The money needed to pay when due the compensation and expenses of registrars, delivery agents, and paying agents, and the expenses of other agreements under subdivision 7 is appropriated annually to the commissioner from the general fund.

Subd. 9a. Taxability; certification. Certificates may be issued with or without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. If it is intended that the interest on the certificates be exempt from federal income taxes, the commissioner shall certify for the state on the date of issue the facts, estimates, and circumstances that lead the commissioner reasonably to expect that the proceeds of the certificates will not be used in a way that would cause the interest on the certificates to be subject to federal income taxes. The commissioner may covenant with the holders of the certificates that the state will comply with the provisions of the United States Internal Revenue Code then or later enacted that apply or may apply to the certificates and that establish conditions under which the interest to be paid on the certificates will not be subject to federal income taxes. The commissioner and all other state officers shall act or refrain from acting as necessary to comply with the covenants. A sum sufficient to meet the cost of compliance is annually appropriated to the commissioner from the general fund.

Subd. 10. Approval by attorney general. An agreement under subdivision 7 is not effective until approved as to form and execution by the attorney general or a designee.

Subd. 11. Registration not public information. Information in any register of ownership of bonds or certificates is nonpublic data under section 13.02, subdivision 9, or private data on individuals under section 13.02, subdivision 12. The information is open only to the subject of it, except as disclosure:

(1) is necessary for the registrar, the commissioner, or the legislative auditor to perform a duty; or

(2) is requested by an authorized representative of the state commissioner of revenue, the state attorney general, or the United States commissioner of internal revenue to determine the application of a tax; or

(3) is required under section 13.03, subdivision 4.

Subd. 12. Exchange listing. The commissioner may provide for listing of any bonds or certificates of indebtedness on an exchange or similar arrangement to facilitate their sale and exchange in the secondary market.

Subd. 13. Continuing disclosure agreements. The commissioner and any other officer of a state department or state agency charged with the responsibility of issuing bonds for or on behalf of the state department or agency, may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with, or facilitate the issuance of bonds in accordance with, federal securities laws, rules, and regulations, including securities and exchange commission rules and regulations, section 240.15c2-12. An agreement may be in the form of covenants with purchasers and holders of bonds set forth in the order or resolution authorizing the issuance of the bonds, or a separate document authorized by the order or resolution.

History: 1983 c 301 s 99; 1984 c 597 s 38; 1984 c 628 art 2 s 1; art 6 s 1; 1Sp1985 c 13 s 113-115; 1986 c 444; 1990 c 610 art 1 s 39; 1991 c 345 art 1 s 56; 1Sp1995 c 2 art 1 s 17,18; 1997 c 7 art 1 s 5,6; 2003 c 112 art 2 s 50



Section 16A.673 — CERTIFICATES OF INDEBTEDNESS ISSUED BY STATE, NEGOTIABILITY.

Certificates of indebtedness and interest coupons appurtenant thereto, heretofore or hereafter issued by the state of Minnesota in anticipation of the collection of taxes and payable as to principal and interest exclusively from the proceeds of such taxes, shall be negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code, notwithstanding that they may be payable from a particular fund.

History: 1959 c 1 s 1; 1965 c 812 s 27



Section 16A.675 — PERSONS EXECUTING OBLIGATIONS NOT LIABLE.

No officer or other person executing state bonds or certificates is liable personally on them or accountable by reason of issuing them.

History: 1977 c 410 s 7; 1984 c 597 s 39; 1984 c 628 art 2 s 1; art 6 s 1



Section 16A.68 — FEDERAL FUNDS TO THE GAME AND FISH ACCOUNT.

Subdivision 1. Pittman-Robertson Act funds. Federal aid reimbursements for the Pittman-Robertson account shall be deposited to the credit of the game and fish receipts account in the treasury.

Subd. 2. Dingell-Johnson Act funds. Federal aid reimbursements for the Dingell-Johnson account shall be deposited to the credit of the game and fish receipts account in the treasury.

History: Ex1967 c 48 s 74; 1984 c 628 art 2 s 1



Section 16A.69 — APPROPRIATIONS INTO SINGLE PROJECT ACCOUNT.

Subdivision 1. Appropriations into single project account. The commissioner shall place the money from two or more appropriations for the same or related projects in one account if all the appropriations do not lapse until their purposes are accomplished or abandoned. The agency to whom the appropriation was made shall first certify which accounts are involved to the commissioner.

Subd. 2. Transfer between accounts. Upon the awarding of final contracts for the completion of a project for construction or other permanent improvement, or upon the abandonment of the project, the agency to whom the appropriation was made may transfer the unencumbered balance in the project account to another project enumerated in the same section of that appropriation act, or may transfer unencumbered balances from agency operating funds. The transfer must be made only to cover bids for the other project that were higher than was estimated when the appropriation for the other project was made and not to cover an expansion of the other project. The money transferred under this section is appropriated for the purposes for which transferred. For transfers for technical colleges by the Board of Trustees of the Minnesota State Colleges and Universities, the total cost of both projects and the required local share for both projects are adjusted accordingly. The agency proposing a transfer shall obtain approval from the commissioner of management and budget and the chair of the senate Finance Committee and the chair of the house of representatives Ways and Means Committee before the transfer is made under this subdivision.

Subd. 3. Capitol Area planning. The department shall set aside from a state appropriation available for that purpose funds for the planning and consulting services of the Capitol Area Architectural and Planning Board when a state agency or the Minnesota Historical Society plans and constructs any capital improvement in the Capitol Area as defined in section 15B.02.

History: 1969 c 1155 s 11; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1989 c 300 art 1 s 24; 1990 c 375 s 3; 1990 c 610 art 1 s 40; 1991 c 345 art 1 s 57; 1993 c 4 s 10; 1993 c 192 s 68; 1997 c 183 art 3 s 1; 1999 c 240 art 1 s 15; 2003 c 17 s 2; 2009 c 101 art 2 s 109



Section 16A.695 — STATE BOND FINANCED PROPERTY.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "State bond financed property" means property acquired or bettered in whole or in part with the proceeds of state general obligation bonds authorized to be issued under article XI, section 5, clause (a), of the Minnesota Constitution.

(c) "Public officer or agency" means a state officer or agency, the University of Minnesota, the Minnesota Historical Society, and any county, home rule charter or statutory city, school district, special purpose district, or other public entity, or any officer or employee thereof.

(d) "Fair market value" means, with respect to the sale of state bond financed property, the price that would be paid by a willing and qualified buyer to a willing and qualified seller as determined by an appraisal of the property, or the price bid by a purchaser under a public bid procedure after reasonable public notice.

(e) "Outstanding state bonds" means the dollar amount certified by the commissioner, upon the request of a public officer or agency, to be the principal amount of state bonds, including any refunding bonds, issued with respect to the state bond financed property, less the principal amount of state bonds paid or defeased before the date of the request.

Subd. 2. Leases and management contracts. (a) A public officer or agency that is authorized by law to lease or enter into a management contract with respect to state bond financed property shall comply with this subdivision. A reference to a lease or management contract in this subdivision includes any amendments, modifications, or alterations to the referenced lease or management contract and refers to the lease wherein the public officer or agency is the lessor of the state bond financed property and the other contracting party is the lessee.

(b) The lease or management contract may be entered into for the express purpose of carrying out a governmental program established or authorized by law and established by official action of the contracting public officer or agency, in accordance with orders of the commissioner intended to ensure the legality and tax-exempt status of bonds issued to finance the property, and with the approval of the commissioner. A lease or management contract must be for a term substantially less than the useful life of the property, but may allow renewal beyond that term upon a determination by the lessor that the lessee has demonstrated that the use continues to carry out the governmental program. If the lessor and lessee do not renew the lease or management contract and if the lessee has contributed to the land and the capital improvements on the state bond financed property, the lessor may agree to reimburse the lessee for its investment in the land and capital improvements. The reimbursement may be paid, at the option of the lessor and lessee, at the time of nonrenewal without a requirement for a prior escrow of funds or at a later date and on additional terms agreed to by the lessor and the lessee. A lease or management contract must be terminable by the contracting public officer or agency if the other contracting party defaults under the contract or if the governmental program is terminated or changed, and must provide for program oversight by the contracting public officer or agency. The expiration or termination of a lease or management agreement does not require that the state bond proceeds be repaid or that the property be sold, so long as the property continues to be operated by, or on behalf of, the public officer or agency for the intended governmental program. Money received by the public officer or agency under the lease or management contract that is not needed to pay and not authorized to be used to pay operating costs of the property, or to pay the principal, interest, redemption premiums, and other expenses when due on debt related to the property other than state bonds, must be:

(1) paid to the commissioner in the same proportion as the state bond financing is to the total public debt financing for the property, excluding debt issued by a unit of government for which it has no financial liability;

(2) deposited in the state bond fund; and

(3) used to pay or redeem or defease bonds issued to finance the property in accordance with the commissioner's order authorizing their issuance.

The money paid to the commissioner is appropriated for this purpose.

(c) With the approval of the commissioner, a lease or management contract between a city and a nonprofit corporation under section 471.191, subdivision 1, need not require the lessee to pay rentals sufficient to pay the principal, interest, redemption premiums, and other expenses when due with respect to state bonds issued to acquire and better the facilities.

Subd. 3. Sale of property. A public officer or agency shall not sell any state bond financed property unless the public officer or agency determines by official action that the property is no longer usable or needed by the public officer or agency to carry out the governmental program for which it was acquired or constructed, the sale is made as authorized by law, the sale is made for fair market value, and the sale is approved by the commissioner. If any state bonds issued to purchase or better the state bond financed property that is sold remain outstanding on the date of sale, the net proceeds of sale must be applied as follows:

(1) if the state bond financed property was acquired and bettered solely with state bond proceeds, the net proceeds of sale must be paid to the commissioner and deposited in the state treasury; or

(2) if the state bond financed property was acquired or bettered partly with state bond proceeds and partly with other money, the net proceeds of sale must be used: first, to pay to the state the amount of state bond proceeds used to acquire or better the property; second, to pay in full any outstanding public or private debt incurred to acquire or better the property; third, to pay interested public and private entities, other than any public officer or agency or any private lender already paid in full, the amount of money contributed to the acquisition or betterment of the property; and fourth, any excess over the amount needed for those purposes must be divided in proportion to the shares contributed to the acquisition or betterment of the property and paid to the interested public and private entities, other than any private lender already paid in full, and the proceeds are appropriated for this purpose. In calculating the share contributed by each entity, the amount to be attributed to the owner of the property shall be the fair market value of the property that was bettered by state bond proceeds at the time the betterment began.

When all of the net proceeds of sale have been applied as provided in this subdivision, this section no longer applies to the property.

Subd. 3a. Involuntary sale of property. Notwithstanding subdivision 3, this subdivision applies to the sale of state bond financed property by a lender that has provided money to acquire or better the property. Purchase by the lender in a foreclosure sale, acceptance of a deed in lieu of foreclosure, or enforcement of a security interest in personal property, by the lender, is not a sale. Following purchase by the lender, the lender shall not operate the property in a manner inconsistent with the governmental program established as provided in subdivision 2, paragraph (b). The lender shall exercise its best efforts to sell the property to a third party as soon as feasible following acquisition of marketable title to the property by the lender. A sale by the lender must be made as authorized by law and must be made for fair market value.

Subd. 4. Relation to other laws. This section applies to all state bond financed property unless otherwise provided by law.

Subd. 5. Program funding. Recipients of grants from money appropriated from the bond proceeds fund must demonstrate to the commissioner of the agency making the grant that the recipient has the ability and a plan to fund the program intended for the facility. A private nonprofit organization that leases or manages a facility acquired or bettered with grant money appropriated from the bond proceeds fund must demonstrate to the commissioner of the agency making the grant that the organization has the ability and a plan to fund the program intended for the facility.

Subd. 6. Match requirements. Recipients of grants from money appropriated from the bond proceeds fund may be required to demonstrate a commitment of money from nonstate sources. This matching money may be pledged payments that have been deposited into a segregated account or multiyear pledges that are converted into cash or cash equivalent through a loan or irrevocable letter of credit from a financial institution. The loan or irrevocable letter of credit may be secured by a lien on the state bond financed property.

Subd. 7. Ground lease for state bond financed property. A public officer or agency, as lessee, may lease real property and improvements that are to be acquired or improved with state bond proceeds. The lease must be for a term equal to or longer than 125 percent of the useful life of the property. The expiration of the lease upon the end of its term does not require that the state be repaid or that the property be sold and upon the expiration the real property and improvements are no longer state bond financed property.

Subd. 8. General applicability. (a) This section establishes requirements for the receipt and use of general obligation grants and the ownership and operation of state bond-financed property. General obligation grants may only be issued and used to finance the acquisition and betterment of public lands and buildings and other public improvements of a capital nature that are used to operate a governmental program, and for predesign and design activities for specifically identified projects that involve the operation of a governmental program or activity. A general obligation grant may not be used for general operating expenses, staffing, or general master planning. A public officer or agency that is the recipient of a general obligation grant must comply with this section in its use of the general obligation grant and operation, management, lease, and sale of state bond-financed property. A public officer or agency that uses the proceeds of a general obligation grant for any unauthorized purpose or in violation of this section must immediately repay the outstanding balance of the grant to the commissioner, and a failure to comply authorizes the commissioner to recover the outstanding balance as a setoff against any state aid provided to the public officer or agency.

(b) This section does not create any new authority regarding the ownership, construction, rehabilitation, use, operation, lease management, or sale of state bond-financed property, or the operation of the governmental program that will be operated on the property. Any authority that is needed to enter into a management contract or lease of property, to sell property, or to operate a governmental program or carry out any activity contained in the law that appropriates money for a general obligation grant must be provided by as contained in some other law.

Subd. 9. Grant agreement. All general obligation grants must be evidenced by a grant agreement that specifies:

(1) how the general obligation grant will be used;

(2) the governmental program that will be operated on the state bond-financed property; and

(3) that the state bond-financed property must be operated in compliance with this section, all state and federal laws, and in a manner that will not cause the interest on the state general obligation bonds to be or become subject to federal income taxation for any reason. A grant agreement must comply with this section, the Minnesota Constitution, and all commissioner's orders, and also contain other provisions the commissioner of the agency making the grant deems appropriate. The commissioner shall draft and make available forms for grant agreements that satisfy the requirements of this subdivision.

History: 1994 c 643 s 36; 1Sp1995 c 2 art 1 s 19-22; 1996 c 463 s 32; 2004 c 278 s 1; 2007 c 148 art 2 s 14-19



Section 16A.72 — INCOME CREDITED TO GENERAL FUND; EXCEPTIONS.

All income, including fees or receipts of any nature, shall be credited to the general fund, except:

(1) federal aid;

(2) contributions, or reimbursements received for any account of any division or department for which an appropriation is made by law;

(3) income to the University of Minnesota;

(4) income to revolving funds now established in institutions under the control of the commissioners of corrections or human services;

(5) investment earnings resulting from the master lease program, except that the amount credited to another fund or account may not exceed the amount of the additional expense incurred by that fund or account through participation in the master lease program;

(6) investment earnings resulting from any gift, donation, devise, endowment, trust, or court ordered or approved escrow account or trust fund, which should be credited to the fund or account and appropriated for the purpose for which it was received;

(7) receipts from the operation of patients' and inmates' stores and patients' vending machines, which shall be deposited in the social welfare fund, or in the case of prison industries in the correctional revolving fund, in each institution for the benefit of the patients and inmates;

(8) income to prison industries which shall be credited to the correctional industries revolving fund;

(9) as provided in sections 16B.57 and 85.22;

(10) income to the Minnesota Historical Society;

(11) the percent of income collected by a private collection agency and retained by the collection agency as its collection fee; or

(12) as otherwise provided by law.

History: Ex1971 c 3 s 54; 1976 c 163 s 3; 1979 c 102 s 13; 1984 c 544 s 89; 1984 c 628 art 2 s 1; 1984 c 654 art 5 s 58; 1Sp1986 c 3 art 4 s 1; 1993 c 192 s 69; 1993 c 369 s 40; 1995 c 254 art 5 s 2; 1998 c 366 s 25; 2007 c 54 art 6 s 1



Section 16A.721 — STATE SEMINAR FEES, APPROPRIATION.

Subdivision 1. Account, rules. The commissioner may make rules for charging fees for seminars and workshops conducted by agencies. The commissioner may keep accounts for deposit of the seminar and workshop fee receipts. The commissioner may allow the unobligated balances in these accounts to be carried forward provided that the funds are expended in the following fiscal year. Unobligated balances that are not carried forward shall cancel to the general fund.

Subd. 2. Appropriation. The receipts collected under subdivision 1 are appropriated for payment of expenses relating to the workshops and seminars.

History: 1978 c 793 s 52; 1980 c 614 s 59; 1984 c 628 art 2 s 1; 1991 c 345 art 1 s 58



Section 16A.722 — LOSS OR DAMAGE TO STATE PROPERTY.

Notwithstanding any other law to the contrary, an agency that receives a reimbursement for the loss of or damage to state property may deposit the reimbursement in the current year's account. The reimbursement is reappropriated for the purpose of replacing or repairing the state property.

History: 1984 c 544 s 5



Section 16A.723 — GOVERNOR'S RESIDENCE; REIMBURSEMENT OF EXPENSES.

Subdivision 1. Account procedures. The commissioner may establish procedures to accept funds for reimbursement of expenditures at the governor's residence.

Subd. 2. Appropriation. The reimbursements collected under subdivision 1 are appropriated for payment of residence expenses, including dry cleaning, carpet cleaning, and the repair and replacement of household equipment and supplies used for events conducted at the governor's residence.

History: 1991 c 345 art 1 s 59; 1992 c 513 art 4 s 31



Section 16A.724 — HEALTH CARE ACCESS FUND.

Subdivision 1. Creation of fund. A health care access fund is created in the state treasury. The fund is a direct appropriated special revenue fund. The commissioner shall deposit to the credit of the fund money made available to the fund. Notwithstanding section 11A.20, after June 30, 1997, all investment income and all investment losses attributable to the investment of the health care access fund not currently needed shall be credited to the health care access fund.

Subd. 2. Transfers. (a) Notwithstanding section 295.581, to the extent available resources in the health care access fund exceed expenditures in that fund, effective for the biennium beginning July 1, 2007, the commissioner of management and budget shall transfer the excess funds from the health care access fund to the general fund on June 30 of each year, provided that the amount transferred in fiscal year 2016 shall not exceed $48,000,000, the amount in fiscal year 2017 shall not exceed $122,000,000, and the amount in any fiscal biennium thereafter shall not exceed $244,000,000. The purpose of this transfer is to meet the rate increase required under Laws 2003, First Special Session chapter 14, article 13C, section 2, subdivision 6.

(b) For fiscal years 2006 to 2011, MinnesotaCare shall be a forecasted program, and, if necessary, the commissioner shall reduce these transfers from the health care access fund to the general fund to meet annual MinnesotaCare expenditures or, if necessary, transfer sufficient funds from the general fund to the health care access fund to meet annual MinnesotaCare expenditures.

Subd. 3. MinnesotaCare federal receipts. All federal funding received by Minnesota for implementation and administration of MinnesotaCare as a basic health program, as authorized in section 1331 of the Affordable Care Act, Public Law 111-148, as amended by Public Law 111-152, is appropriated to the commissioner of human services to be used only for the MinnesotaCare program under chapter 256L. Federal funding that is received for implementing and administering MinnesotaCare as a basic health program shall be used only for that program to purchase health care coverage for enrollees and reduce enrollee premiums and cost-sharing or provide additional enrollee benefits.

Subd. 4. MinnesotaCare funding. The commissioner of human services may expend money appropriated from the health care access fund for MinnesotaCare in either year of the biennium.

History: 1992 c 549 art 9 s 1; 1995 c 234 art 9 s 1; 1Sp2005 c 4 art 8 s 1; 2007 c 147 art 4 s 1; art 5 s 1; art 19 s 11,12; 2009 c 101 art 2 s 109; 2013 c 108 art 1 s 1; art 12 s 1; 2014 c 312 art 24 s 1; 2015 c 71 art 8 s 1; 2016 c 189 art 19 s 1



Section 16A.726 — SPORTS FACILITIES TRANSFERS; APPROPRIATIONS.

(a) If state appropriation bonds have not been issued under section 16A.965, amounts not to exceed the increased revenues estimated by the commissioner of management and budget under section 297E.021, subdivision 2, are appropriated from the general fund to the commissioner of management and budget to make transfers to the Minnesota Sports Facilities Authority for stadium costs as defined under section 473J.03, subdivision 9.

(b) The commissioner shall make transfers to the Minnesota Sports Facilities Authority required to make the state payments under section 473J.13, subdivisions 2 and 4, and for the amount of Minneapolis taxes withheld under section 297A.994, subdivision 4, paragraph (a), clause (5). Amounts sufficient to make the transfers are appropriated to the commissioner from the general fund.

(c) $2,700,000 is annually appropriated from the general fund from fiscal year 2014 through fiscal year 2033 to the commissioner of management and budget for a grant to the city of St. Paul for the operating or capital costs of new or existing sports facilities.

History: 2012 c 299 art 1 s 5



Section 16A.727 — BACKUP REVENUES; FOOTBALL STADIUM FUNDING.

(a) If the commissioner of management and budget determines that the amount of revenues under section 297E.021, subdivision 2, for the next fiscal year, plus $20,000,000, will be less than the amounts specified in section 297E.021, subdivision 3, clause (1), items (i) to (iii), for that fiscal year, the commissioner may implement the revenue options authorized in Laws 2012, chapter 299, article 6; provided that this section does not constitute a pledge of tax revenues as security for the payment of principal and interest on appropriation bonds issued under section 16A.965. If the commissioner determines to exercise the authority under this section for a fiscal year, the commissioner must implement the revenue options, as necessary, in the following order:

(1) a sports-themed lottery game under section 349A.20; and

(2) a tax on suites as provided under section 473J.14.

(b) Revenue raised under the authority granted by this section must be deposited in the general fund.

(c) If the commissioner determines to implement one or more of the revenue options authorized by this section, each subsequent year the commissioner must determine if the revenue is needed and will be imposed and collected for the next fiscal year. If the commissioner determines that one or more revenue options implemented for a fiscal year are not needed for a subsequent fiscal year, the commissioner must terminate them in the reverse order they were required to be implemented by paragraph (a) with the last option implemented terminated first and so forth.

(d) Before implementing a revenue source authorized under this section, the commissioner must report the intent to do so to the Legislative Commission on Planning and Fiscal Policy. The commissioner must inform the commission of determinations to continue or discontinue each revenue source for a subsequent fiscal year.

(e) The provisions of this section no longer apply after the Minnesota Sports Facilities Authority certifies to the commissioner that it has determined that the revenues of the general fund under section 297A.994, the increased revenues under chapter 297E, and other available resources of the authority provide adequate financial security for the state and the authority.

History: 2012 c 299 art 6 s 1; 2013 c 125 art 1 s 10; 2013 c 143 art 13 s 1; 2015 c 21 art 1 s 109



Section 16A.79 — MATCHING FEDERAL APPROPRIATIONS.

Specific appropriations that are made to match federal appropriations shall be considered change requests in the following biennial budget submission if, during the biennium, the federal funding has been reduced or eliminated.

History: 1990 c 594 art 1 s 45



Section 16A.81 — TECHNOLOGY DEVELOPMENT LEASE-PURCHASE FINANCING.

Subdivision 1. Definitions. The following definitions apply to this section.

(a) "Technology system project" means the development, acquisition, installation, and implementation of a technology system that is essential to state operations and is expected to have a long useful life.

(b) "Lease-purchase agreement" means an agreement for the lease and installment purchase of a technology system project, or a portion of the project, between the commissioner, on behalf of the state, and a vendor or a third-party financing source.

(c) "Technology development lease-purchase guidelines" means policies, procedures, and requirements established by the commissioner for technology system projects that are financed pursuant to a lease-purchase agreement.

Subd. 2. Lease-purchase financing. The commissioner may enter into a lease-purchase agreement in an amount sufficient to fund a technology system project and authorize the public or private sale and issuance of certificates of participation, provided that:

(1) the technology system project has been authorized by law to be funded pursuant to a lease-purchase agreement;

(2) the term of the lease-purchase agreement and the related certificates of participation shall not exceed the lesser of the expected useful life of the technology system project financed by the lease-purchase agreement and the certificates or ten years from the date of issuance of the lease-purchase agreement and the certificates;

(3) the principal amount of the lease-purchase agreement and the certificates is sufficient to provide for the costs of issuance, capitalized interest, credit enhancement, or reserves, if any, as required under the lease-purchase agreement;

(4) funds sufficient for payment of lease obligations have been committed in the authorizing legislation for the technology system project for the fiscal year during which the lease-purchase agreement is entered into; provided that no lease-purchase agreement shall obligate the state to appropriate funds sufficient to make lease payments due under such agreement in any future fiscal year; and

(5) planned expenditures for the technology system project are permitted within the technology development lease-purchase guidelines.

Subd. 3. Covenants. The commissioner may covenant in a lease-purchase agreement that the state will abide by the terms and provisions that are customary in lease-purchase financing transactions, including, but not limited to, covenants providing that the state:

(1) will maintain insurance as required under the terms of the lease-purchase agreement;

(2) is responsible to the lessor for any public liability or property damage claims or costs related to the selection, use, or maintenance of the technology system project, to the extent of insurance or self-insurance maintained by the state, and for costs and expenses incurred by the lessor as a result of any default by the state; or

(3) authorizes the lessor to exercise the rights of a secured party with respect to the technology system project or any portion of the project in the event of default or nonappropriation of funds by the state, and for the present recovery of lease payments due during the current term of the lease-purchase agreement as liquidated damages in the event of default.

Subd. 4. Credit and appropriation of proceeds. Proceeds of the lease-purchase agreement and certificates of participation must be credited to a technology lease project fund in the state treasury. Net income from investment of the proceeds, as estimated by the commissioner, must be credited to the appropriate accounts in the technology lease project fund. Funds in the technology lease project fund are appropriated for the purposes described in the authorizing law for each technology development project and this section.

Subd. 5. Transfer of funds. Before the lease-purchase proceeds are received in the technology lease project fund, the commissioner may transfer to that fund from the general fund amounts not exceeding the expected proceeds from the lease-purchase agreement and certificates of participation. The commissioner shall return these amounts to the general fund by transferring proceeds when received. The amounts of these transfers are appropriated from the general fund and from the technology lease project fund.

Subd. 6. Administrative expenses. Actual and necessary travel and subsistence expenses of employees and all other nonsalary expenses incidental to the sale, printing, execution, and delivery of the lease-purchase agreement and certificates of participation may be paid from the lease-purchase proceeds. The lease-purchase proceeds are appropriated for this purpose.

Subd. 7. Treatment of technology lease project fund. Lease-purchase proceeds remaining in the technology lease project fund after the purposes for which the lease-purchase agreement was undertaken are accomplished or abandoned, as determined by the commissioner, must be transferred to the general fund.

Subd. 8. Lease-purchase not public debt. A lease-purchase agreement does not constitute or create a general or moral obligation or indebtedness of the state in excess of the money from time to time appropriated or otherwise available for payments or obligations under such agreement. Payments due under a lease-purchase agreement during a current lease term for which money has been appropriated is a current expense of the state.

Subd. 9. Tax treatment. Property purchased subject to a lease-purchase agreement under this section is not subject to personal property taxes. The purchaser of property for lease to the state under a valid lease-purchase agreement under this section is not subject to the sales tax on the purchase of the property or on the payments received under the agreement, but the state is subject to the tax under chapter 297A on property acquired under the agreement.

Subd. 10. Refunding certificates. The commissioner from time to time may enter into a new lease-purchase agreement and issue and sell certificates of participation for the purpose of refunding any lease-purchase agreement and related certificates of participation then outstanding, including the payment of any redemption premiums, any interest accrued or that is to accrue to the redemption date, and costs related to the issuance and sale of such refunding certificates. The proceeds of any refunding certificates may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the certificates to be refunded, to the redemption of outstanding lease-purchase agreements and certificates on any redemption date, or to pay interest on the refunding lease-purchase agreements and certificates and may, pending such application, be placed in escrow to be applied to such purchase, payment, retirement, or redemption. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on any authorized investment may also be applied to the payment of the lease-purchase agreements and certificates to be refunded, interest or premiums on the refunded certificates, or to pay interest on the refunding lease-purchase agreements and certificates. After the terms of the escrow have been fully satisfied, any balance of proceeds and any investment income may be returned to the general fund, or if applicable, the technology lease project fund, for use in a lawful manner. All refunding lease-purchase agreements and certificates issued under the provisions of this subdivision must be prepared, executed, delivered, and secured by appropriations in the same manner as the lease-purchase agreements and certificates to be refunded.

History: 2009 c 101 art 2 s 50



Section 16A.82 — TECHNOLOGY LEASE-PURCHASE APPROPRIATION.

The following amounts are appropriated from the general fund to the commissioner to make payments under a lease-purchase agreement as defined in section 16A.81 for replacement of the state's accounting and procurement systems, provided that the state is not obligated to continue such appropriation of funds or to make lease payments in any future fiscal year.

Of these appropriations, up to $2,000 per year may be used to pay the annual trustee fees for the lease-purchase agreements authorized in this section. Any unexpended portions of this appropriation cancel to the general fund at the close of each biennium. This section expires June 30, 2019.

History: 2009 c 101 art 2 s 51; 2010 c 215 art 12 s 24; 2013 c 142 art 5 s 1



Section 16A.85 — MASTER LEASE.

Subdivision 1. Authorization. The commissioner of administration may determine, in conjunction with the commissioner of management and budget, the personal property needs of the various state departments, agencies, boards, commissions and the legislature that may be economically funded through a master lease program and request the commissioner of management and budget to execute a master lease.

The commissioner of management and budget may authorize the sale and issuance of certificates of participation relative to a master lease in an amount sufficient to fund these personal property needs. The term of the certificates must be less than the expected useful life of the equipment whose purchase is financed by the certificates. The commissioner of administration may use the proceeds from the master lease or the sale of the certificates of participation to acquire the personal property through the appropriate procurement procedure in chapter 16C. Money appropriated for the lease or acquisition of this personal property is appropriated to the commissioner of management and budget to make master lease payments.

Subd. 2. Covenants. The commissioner of management and budget may covenant in a master lease that the state will abide by the terms and provisions that are customary in net lease or lease-purchase transactions including, but not limited to, covenants providing that the state:

(1) will maintain insurance as required under the terms of the lease agreement;

(2) is responsible to the lessor for any public liability or property damage claims or costs related to the selection, use, or maintenance of the leased equipment, to the extent of insurance or self-insurance maintained by the lessee, and for costs and expenses incurred by the lessor as a result of any default by the lessee;

(3) authorizes the lessor to exercise the rights of a secured party with respect to the equipment subject to the lease in the event of default by the lessee and, in addition, for the present recovery of lease rentals due during the current term of the lease as liquidated damages.

Subd. 3. Master leases not debt. The commissioner of management and budget may not enter into a master lease unless the commissioner of management and budget has conducted a demand survey of the amount of projected rentals and determines that money has been appropriated and allotted for the payment of the maximum amount of rentals that are projected to be payable from state money and that are projected to be due or to become due during the appropriation period in which the lease contract is entered into. A master lease does not constitute or create a general or moral obligation or indebtedness of the state in excess of the money from time to time appropriated or otherwise available for the payment of rent coming due under the lease, and the state has no continuing obligation to appropriate money for the payment of rent or other obligations under the lease. Rent due under a master lease during a current lease term for which money has been appropriated is a current expense of the state.

Subd. 4. Tax exemption. Property subject to a master lease is not subject to personal property taxes. Property purchased by a lessor for lease to the state under a valid master lease and rent due under the lease are not subject to sales tax.

Subd. 5. Investment income. The net income from investment of the proceeds of the certificates of participation, as estimated by the commissioner of management and budget, must be credited to the fund whose assets will be used to pay off the certificates of participation.

Subd. 6. Budget offset. The commissioner of management and budget shall reduce the operating budgets of state agencies that use the master lease program. The amount of the reduction is the difference between the budgeted purchase price of the equipment and the actual master lease payments.

History: 1Sp1985 c 13 s 116; 1987 c 404 s 78; 1989 c 271 s 7,8; 1990 c 506 art 2 s 8; 1994 c 643 s 38; 1998 c 386 art 2 s 13; 1999 c 250 art 1 s 52; 2009 c 101 art 2 s 109



Section 16A.86 — CAPITAL PROJECT GRANTS TO POLITICAL SUBDIVISIONS.

Subdivision 1. Projects covered. The capital improvement projects covered by this section are only those not covered by another state program of assistance to political subdivisions.

Subd. 2. Budget request. A political subdivision that requests an appropriation of state money for a local capital improvement project is encouraged to submit the request to the commissioner of management and budget by July 15 of an odd-numbered year to ensure its full consideration. The requests must be submitted in the form and with the supporting documentation required by the commissioner of management and budget. All requests timely received by the commissioner must be submitted to the legislature, along with the governor's recommendations, whether or not the governor recommends that a request be funded, by the deadline established in section 16A.11, subdivision 1.

Subd. 3. [Repealed, 2009 c 93 art 1 s 47]

Subd. 3a. Information provided. All requests for state assistance under this section must include the following information:

(1) the name of the political subdivision that will own the capital project for which state assistance is being requested;

(2) the public purpose of the project;

(3) the extent to which the political subdivision has or expects to provide local, private, user financing, or other nonstate funding for the project;

(4) a list of the bondable activities that the project encompasses; examples of bondable activities are public improvements of a capital nature for land acquisition, predesign, design, construction, and furnishing and equipping for occupancy;

(5) whether the project will require new or additional state operating subsidies;

(6) whether the governing body of the political subdivision requesting the project has passed a resolution in support of the project and has established priorities for all projects within its jurisdiction for which bonding appropriations are requested when submitting multiple requests;

(7) if the project requires a predesign under section 16B.335, whether the predesign has been completed at the time the capital project request is submitted, and whether the political subdivision has submitted the project predesign to the commissioner of administration for review and approval; and

(8) if applicable, the information required under section 174.93, subdivision 1a.

Subd. 4. Funding. (a) The state share of a project covered by this section must be no more than half the total cost of the project, including predesign, design, construction, furnishings, and equipment, except as provided in paragraph (b). This subdivision does not apply to a project proposed by a school district or other school organization.

(b) The state share may be more than half the total cost of a project if the project is deemed needed as a result of a disaster or to prevent a disaster or is located in a political subdivision with a very low average net tax capacity.

(c) Nothing in this section prevents the governor from recommending, or the legislature from considering or funding, projects that do not meet the deadline in subdivision 2 or the criteria in this subdivision or subdivision 3 when the governor or the legislature determines that there is a compelling reason for the recommendation or funding.

History: 1999 c 192 s 1; 2002 c 393 s 35; 2006 c 258 s 28,29; 2009 c 93 art 1 s 23,24; 2009 c 101 art 2 s 109; 1Sp2011 c 3 art 3 s 2



Section 16A.88 — TRANSIT ASSISTANCE FUND.

Subdivision 1. Transit assistance fund established. A transit assistance fund is established within the state treasury. The fund receives money distributed under section 297B.09, subdivision 1, and other money as specified by law. Money in the fund must be allocated to the greater Minnesota transit account under subdivision 1a and the metropolitan area transit account under subdivision 2 in the manner specified in section 297B.09, subdivision 1, and must be used solely for transit purposes under the Minnesota Constitution, article XIV, section 13.

Subd. 1a. Greater Minnesota transit account. The greater Minnesota transit account is established within the transit assistance fund in the state treasury. Money in the account is annually appropriated to the commissioner of transportation for assistance to transit systems outside the metropolitan area under section 174.24. The commissioner may use up to $408,000 in fiscal year 2008 and $416,000 in fiscal year 2009 and thereafter for administration of the transit program. The commissioner shall use the account for transit operations as provided in section 174.24 and related program administration.

Subd. 2. Metropolitan area transit account. The metropolitan area transit account is established within the transit assistance fund in the state treasury. All money in the account is annually appropriated to the Metropolitan Council for the funding of transit systems within the metropolitan area under sections 473.384, 473.386, 473.387, 473.388, and 473.405 to 473.449.

Subd. 3. [Repealed by amendment, 2007 c 143 art 2 s 1]

History: 1Sp2001 c 5 art 3 s 2; 2002 c 220 art 7 s 7; 1Sp2003 c 19 art 2 s 2; 2007 c 143 art 2 s 1



Section 16A.90 — EMPLOYEE GAINSHARING SYSTEM.

The commissioner shall establish a program to provide onetime bonus compensation to state employees for efforts made to reduce the costs of operating state government or for ways of providing better or more efficient state services. The commissioner may authorize an executive branch appointing authority to make a onetime award to an employee or group of employees whose suggestion or involvement in a project is determined by the commissioner to have resulted in documented cost-savings to the state. Before authorizing awards under this section, the commissioner shall establish guidelines for the program including but not limited to:

(1) the maximum award is ten percent of the documented savings in the first fiscal year in which the savings are realized up to $50,000;

(2) the award must be paid from the appropriation to which the savings accrued; and

(3) employees whose primary job responsibility is to identify cost savings or ways of providing better or more efficient state services are generally not eligible for bonus compensation under this section except in extraordinary circumstances as defined by the commissioner.

History: 1Sp2011 c 10 art 3 s 25; 2012 c 205 s 1



Section 16A.93 — MINNESOTA PAY-FOR-PERFORMANCE ACT.

Sections 16A.93 to 16A.96 may be cited as the "Minnesota Pay-for-Performance Act of 2011."

History: 1Sp2011 c 10 art 3 s 26



Section 16A.94 — PAY-FOR-PERFORMANCE PROGRAM.

Subdivision 1. Pilot program established. The commissioner shall implement a pilot program to demonstrate the feasibility and desirability of using state appropriation bonds to pay for certain services based on performance and outcomes for the people served.

Subd. 2. Oversight committee. (a) The commissioner shall appoint an oversight committee to:

(1) identify criteria to select one or more services to be included in the pilot program;

(2) identify the conditions of performance and desired outcomes for the people served by each service selected;

(3) identify criteria to evaluate whether a service has met the performance conditions; and

(4) provide any other advice or assistance requested by the commissioner.

(b) The oversight committee must include the commissioners of the Departments of Human Services, Employment and Economic Development, and Administration, or their designees; a representative of a nonprofit organization with experience in performance contracting; and any other person or organization that the commissioner determines would be of assistance in developing and implementing the pilot program.

Subd. 3. Contracts. The commissioner and the commissioner of the agency with a service to be provided through the pilot program may enter into a pay-for-performance contract with a provider that meets the criteria identified by the oversight committee. The contract must specify the service to be provided, the time frame in which it is to be provided, the outcome required for payment, and any other terms deemed necessary or convenient for implementation of the pilot program. The commissioner shall pay a provider that has met the terms and conditions of a contract with money appropriated to the commissioner from the special appropriation bond proceeds account established in section 16A.96. At a minimum, before the commissioner pays a provider, the commissioner must determine that the provider has met the return on investment criteria in subdivision 4.

Subd. 4. Return on investment calculation. The commissioner, in consultation with the oversight committee, must establish the method and data required for calculating the state's return on investment. The data at a minimum must include:

(1) state income taxes and any other revenues collected in the year after the service was provided that would not have been collected without the service; and

(2) costs avoided by the state by providing the service.

Prior to entering into a contract under subdivision 3, the commissioner in consultation with the oversight committee must determine that the services provided under the contract will yield a positive return on investment for the state that will cover the estimated state costs in financing and administering the pilot program through documented increased state tax revenue or cost avoidance.

Subd. 5. Report to governor and legislature. The commissioner must report to the governor and legislative committees with jurisdiction over capital investment, finance, and ways and means, and the services included in the pilot program, by January 15 of each year following a year in which the pilot program is operating. The report must describe and discuss the criteria for selection and evaluation of services to be provided through the program, the net benefits to the state of the program, the state's return on investment, the cost of the services provided by other means in the most recent past, the time frame for payment for the services, and the timing and costs for sale and issuance of the bonds authorized in section 16A.96.

History: 1Sp2011 c 10 art 3 s 27



Section 16A.96 — MINNESOTA PAY-FOR-PERFORMANCE PROGRAM; APPROPRIATION BONDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Appropriation bond" means a bond, note, or other similar instrument of the state payable during a biennium from one or more of the following sources:

(1) money appropriated by law in any biennium for debt service due with respect to obligations described in subdivision 2, paragraph (b);

(2) proceeds of the sale of obligations described in subdivision 2, paragraph (b);

(3) payments received for that purpose under agreements and ancillary arrangements described in subdivision 2, paragraph (d); and

(4) investment earnings on amounts in clauses (1) to (3).

(c) "Debt service" means the amount payable in any biennium of principal, premium, if any, and interest on appropriation bonds.

Subd. 2. Authority. (a) Subject to the limitations of this subdivision, the commissioner of management and budget may sell and issue appropriation bonds of the state under this section for the purposes of the Minnesota pay-for-performance program established in sections 16A.93 to 16A.96. Proceeds of the bonds must be credited to a special appropriation bond proceeds account in the state treasury. Net income from investment of the proceeds, as estimated by the commissioner, must be credited to the special appropriation bond proceeds account.

(b) Appropriation bonds may be sold and issued in amounts that, in the opinion of the commissioner, are necessary to provide sufficient funds for achieving the purposes authorized as provided under paragraph (a), and pay debt service, pay costs of issuance, make deposits to reserve funds, pay the costs of credit enhancement, or make payments under other agreements entered into under paragraph (d); provided, however, that bonds issued and unpaid shall not exceed $10,000,000 in principal amount, excluding refunding bonds sold and issued under subdivision 4. The commissioner may sell and issue bonds only in an amount that the commissioner determines will result in principal and interest payments less than the amount of savings to be generated through pay-for-performance contracts under section 16A.94. For programs achieving savings under a pay-for-performance contract, the commissioner must reduce general fund appropriations by at least the amount of principal and interest payments on bonds issued under this section.

(c) Appropriation bonds may be issued in one or more series on the terms and conditions the commissioner determines to be in the best interests of the state, but the term on any series of bonds may not exceed 20 years.

(d) At the time of, or in anticipation of, issuing the appropriation bonds, and at any time thereafter, so long as the appropriation bonds are outstanding, the commissioner may enter into agreements and ancillary arrangements relating to the appropriation bonds, including but not limited to trust indentures, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payments made or received according to the agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement. The determination of the commissioner included in an interest exchange agreement that the agreement relates to an appropriation bond shall be conclusive.

Subd. 3. Form; procedure. (a) Appropriation bonds may be issued in the form of bonds, notes, or other similar instruments, and in the manner provided in section 16A.672. In the event that any provision of section 16A.672 conflicts with this section, this section shall control.

(b) Every appropriation bond shall include a conspicuous statement of the limitation established in subdivision 6.

(c) Appropriation bonds may be sold at either public or private sale upon such terms as the commissioner shall determine are not inconsistent with this section and may be sold at any price or percentage of par value. Any bid received may be rejected.

(d) Appropriation bonds may bear interest at a fixed or variable rate.

Subd. 4. Refunding bonds. The commissioner from time to time may issue appropriation bonds for the purpose of refunding any appropriation bonds then outstanding, including the payment of any redemption premiums on the bonds, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the refunding bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the appropriation bonds to be refunded, to the redemption of the outstanding bonds on any redemption date, or to pay interest on the refunding bonds and may, pending application, be placed in escrow to be applied to the purchase, payment, retirement, or redemption. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on the investment may also be applied to the payment of the bonds to be refunded or interest or premiums on the refunded bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of the proceeds and any investment income may be returned to the general fund or, if applicable, the appropriation bond proceeds account for use in any lawful manner. All refunding bonds issued under this subdivision must be prepared, executed, delivered, and secured by appropriations in the same manner as the bonds to be refunded.

Subd. 5. Appropriation bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

(1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies;

(2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and

(3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 6. No full faith and credit; state not required to make appropriations. The appropriation bonds are not public debt of the state, and the full faith, credit, and taxing powers of the state are not pledged to the payment of the appropriation bonds or to any payment that the state agrees to make under this section. Appropriation bonds shall not be obligations paid directly, in whole or in part, from a tax of statewide application on any class of property, income, transaction, or privilege. Appropriation bonds shall be payable in each fiscal year only from amounts that the legislature may appropriate for debt service for any fiscal year, provided that nothing in this section shall be construed to require the state to appropriate funds sufficient to make debt service payments with respect to the bonds in any fiscal year.

Subd. 7. Appropriation of proceeds. The proceeds of appropriation bonds and interest credited to the special appropriation bond proceeds account are appropriated to the commissioner for payment of contract obligations under the pay-for-performance program, as permitted by state and federal law, reasonable administrative costs of the program that are directly attributable to the program, issuance costs, and nonsalary expenses incurred in conjunction with the sale of the appropriation bonds.

Subd. 8. Appropriation for debt service. The amount needed to pay principal and interest on appropriation bonds issued under this section is appropriated each year to the commissioner from the general fund subject to the repeal, unallotment under section 16A.152, or cancellation otherwise pursuant to subdivision 6.

Subd. 9. Administrative costs. The commissioner may accept donations from private sources to defray administrative costs under this section. Amounts received are appropriated to the commissioner.

Subd. 10. Validation. (a) Appropriation bonds issued under this section may be validated in the manner provided by this subdivision. If comparable appropriation bonds are judicially determined to be valid, nothing in this subdivision shall be construed to prevent sale or delivery of any appropriation bonds or notes after entry of a judgment of validation by the Minnesota Supreme Court as provided in this subdivision with respect to the appropriation bonds authorized under this section.

(b) Any appropriation bonds issued under this section that are validated shall be validated in the manner provided by this subdivision.

(c) The Minnesota Supreme Court shall have original jurisdiction to determine the validation of appropriation bonds and all matters connected with the issuance of the bonds.

(d) The commissioner may determine the commissioner's authority to issue appropriation bonds and the legality of all proceedings in connection with issuing bonds. For this purpose, a complaint shall be filed by the commissioner in the Minnesota Supreme Court against the state and the taxpayers and citizens.

(e) As a condition precedent to filing of a complaint for the validation of appropriation bonds, the commissioner shall take action providing for the issuance of appropriation bonds in accordance with law.

(f) The complaint shall set out the state's authority to issue appropriation bonds, the action or proceeding authorizing the issue and its adoption, all other essential proceedings had or taken in connection with issuing bonds, the amount of the appropriation bonds to be issued and the maximum interest they are to bear, and all other pertinent matters.

(g) The Minnesota Supreme Court shall issue an order directed against the state and taxpayers, citizens, and others having or claiming any right, title, or interest affected by the issuance of appropriation bonds, or to be affected by the bonds, allowing all persons, in general terms and without naming them, and the state through its attorney general to appear before the Minnesota Supreme Court at a designated time and place and show why the complaint should not be granted and the proceedings and appropriation bonds validated. A copy of the complaint and order shall be served on the attorney general at least 20 days before the time fixed for hearing. The attorney general shall examine the complaint, and, if it appears or there is reason to believe that it is defective, insufficient, or untrue, or if in the opinion of the attorney general the issuance of the appropriation bonds in question has not been duly authorized, defense shall be made by the attorney general as the attorney general deems appropriate.

(h) Before the date set for hearing, as directed by the Minnesota Supreme Court, either the clerk of the Minnesota Appellate Courts or the commissioner shall publish a copy of the order in a legal newspaper of general circulation in Ramsey County and the state, at least once each week for two consecutive weeks, commencing with the first publication, which shall not be less than 20 days before the date set for hearing. By this publication, all taxpayers, citizens, and others having or claiming any right, title, or interest in the state, are made parties defendant to the action and the Minnesota Supreme Court has jurisdiction of them to the same extent as if named as defendants in the complaint and personally served with process.

(i) Any taxpayer, citizen, or person interested may become a party to the action by moving against or pleading to the complaint at or before the time set for hearing. The Minnesota Supreme Court shall determine all questions of law and fact and make orders that will enable it to properly try and determine the action and render a final judgment within 30 days of the hearing with the least possible delay.

(j) If the judgment validates appropriation bonds, the judgment is forever conclusive as to all matters adjudicated and as against all parties affected and all others having or claiming any right, title, or interest affected by the issuance of appropriation bonds, or to be affected in any way by issuing the bonds, and the validity of appropriation bonds or of any revenues pledged for the payment of the bonds, or of the proceedings authorizing the issuance of the bonds, including any remedies provided for their collection, shall never be called in question in any court by any person or party.

(k)(1) Appropriation bonds, when validated under this section, shall have stamped or written on the bonds, by the proper officers of the state issuing them, a statement in substantially the following form: "This bond is one of a series of appropriation bonds, which were validated by judgment of the Supreme Court of the State of Minnesota, rendered on ....., (year) ......"

(2) A certified copy of the judgment or decree shall be received as evidence in any court in this state.

History: 1Sp2011 c 10 art 3 s 28; 2012 c 293 s 31; 2013 c 134 s 20



Section 16A.965 — STADIUM APPROPRIATION BONDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision and in chapter 473J apply to this section.

(b) "Appropriation bond" means a bond, note, or other similar instrument of the state payable during a biennium from one or more of the following sources:

(1) money appropriated by law from the general fund in any biennium for debt service due with respect to obligations described in subdivision 2, paragraph (b);

(2) proceeds of the sale of obligations described in subdivision 2, paragraph (b);

(3) payments received for that purpose under agreements and ancillary arrangements described in subdivision 2, paragraph (d); and

(4) investment earnings on amounts in clauses (1) to (3).

(c) "Debt service" means the amount payable in any biennium of principal, premium, if any, and interest on appropriation bonds.

Subd. 2. Authorization to issue appropriation bonds. (a) Subject to the limitations of this subdivision, the commissioner may sell and issue appropriation bonds of the state under this section for public purposes as provided by law, including, in particular, the financing of all or a portion of the acquisition, construction, improving, and equipping of the stadium project of the Minnesota Sports Facilities Authority as provided by chapter 473J. Proceeds of the appropriation bonds must be credited to a special appropriation stadium bond proceeds fund in the state treasury. Net income from investment of the proceeds, as estimated by the commissioner, must be credited to the special appropriation stadium bond proceeds fund.

(b) Appropriation bonds may be sold and issued in amounts that, in the opinion of the commissioner, are necessary to provide sufficient funds, not to exceed $498,000,000 net of costs of issuance, revenue generated under section 297E.021, and allocated by the commissioner of management and budget for this purpose and costs of credit enhancement for achieving the purposes authorized as provided under paragraph (a), and pay debt service including capitalized interest, pay costs of issuance, make deposits to reserve funds, pay the costs of credit enhancement, or make payments under other agreements entered into under paragraph (d); provided, however, that appropriation bonds issued and unpaid shall not exceed $600,000,000 in principal amount, excluding refunding bonds sold and issued under subdivision 4.

(c) Appropriation bonds may be issued from time to time in one or more series on the terms and conditions the commissioner determines to be in the best interests of the state, but the term on any series of appropriation bonds may not exceed 30 years. The appropriation bonds of each issue and series thereof shall be dated and bear interest, and may be includable in or excludable from the gross income of the owners for federal income tax purposes.

(d) At the time of, or in anticipation of, issuing the appropriation bonds, and at any time thereafter, so long as the appropriation bonds are outstanding, the commissioner may enter into agreements and ancillary arrangements relating to the appropriation bonds, including but not limited to trust indentures, grant agreements, lease or use agreements, operating agreements, management agreements, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payments made or received according to the agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement. The determination of the commissioner included in an interest exchange agreement that the agreement relates to an appropriation bond shall be conclusive.

(e) The commissioner may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with, or facilitate the issuance of appropriation bonds in accordance with federal securities laws, rules, and regulations, including Securities and Exchange Commission rules and regulations in Code of Federal Regulations, title 17, section 240.15c 2-12. An agreement may be in the form of covenants with purchasers and holders of appropriation bonds set forth in the order or resolution authorizing the issuance of the appropriation bonds, or a separate document authorized by the order or resolution.

(f) The appropriation bonds are not subject to chapter 16C.

Subd. 3. Form; procedure. (a) Appropriation bonds may be issued in the form of bonds, notes, or other similar instruments, and in the manner provided in section 16A.672. In the event that any provision of section 16A.672 conflicts with this section, this section shall control.

(b) Every appropriation bond shall include a conspicuous statement of the limitation established in subdivision 6.

(c) Appropriation bonds may be sold at either public or private sale upon such terms as the commissioner shall determine are not inconsistent with this section and may be sold at any price or percentage of par value. Any bid received may be rejected.

(d) Appropriation bonds must bear interest at a fixed or variable rate.

(e) Notwithstanding any other law, appropriation bonds issued under this section shall be fully negotiable.

Subd. 4. Refunding bonds. The commissioner from time to time may issue appropriation bonds for the purpose of refunding any appropriation bonds then outstanding, including the payment of any redemption premiums on the bonds, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the refunding bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the appropriation bonds to be refunded, to the redemption of the outstanding appropriation bonds on any redemption date, or to pay interest on the refunding bonds and may, pending application, be placed in escrow to be applied to the purchase, payment, retirement, or redemption. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on the investment may also be applied to the payment of the appropriation bonds to be refunded or interest or premiums on the refunded appropriation bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of the proceeds and any investment income may be returned to the general fund or, if applicable, the special appropriation stadium bond proceeds fund for use in any lawful manner. All refunding bonds issued under this subdivision must be prepared, executed, delivered, and secured by appropriations in the same manner as the appropriation bonds to be refunded.

Subd. 5. Appropriation bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

(1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies;

(2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and

(3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 6. No full faith and credit; state not required to make appropriations. The appropriation bonds are not public debt of the state, and the full faith, credit, and taxing powers of the state are not pledged to the payment of the appropriation bonds or to any payment that the state agrees to make under this section. Appropriation bonds shall not be obligations paid directly, in whole or in part, from a tax of statewide application on any class of property, income, transaction, or privilege. Appropriation bonds shall be payable in each fiscal year only from amounts that the legislature may appropriate for debt service for any fiscal year, provided that nothing in this section shall be construed to require the state to appropriate funds sufficient to make debt service payments with respect to the appropriation bonds in any fiscal year. Appropriation bonds shall be canceled and shall no longer be outstanding on the earlier of (1) the first day of a fiscal year for which the legislature shall not have appropriated amounts sufficient for debt service, or (2) the date of final payment of the principal of and interest on the appropriation bonds.

Subd. 7. Appropriation of proceeds. The proceeds of appropriation bonds and interest credited to the special appropriation stadium bond proceeds fund are appropriated to the commissioner for payment of capital expenses including capitalized interest, debt service on outstanding indebtedness of the state, and for the operating and capital reserves of the authority, each as permitted by state and federal law, and nonsalary expenses incurred in conjunction with the sale of the appropriation bonds, and such proceeds may be granted, loaned, or otherwise provided to the authority for the public purpose provided by subdivision 2, paragraph (a).

Subd. 8. Appropriation for debt service and other purposes. The amount needed to pay principal and interest on appropriation bonds issued under this section is appropriated each fiscal year from the general fund to the commissioner, subject to repeal, unallotment under section 16A.152, or cancellation, otherwise pursuant to subdivision 6, for deposit into the bond payments account established for such purpose in the special appropriation stadium bond proceeds fund.

Subd. 9. Waiver of immunity. The waiver of immunity by the state provided for by section 3.751, subdivision 1, shall be applicable to the appropriation bonds and any ancillary contracts to which the commissioner is a party.

Subd. 10. Validation. (a) Appropriation bonds issued under this section may be validated in the manner provided by this subdivision. If comparable appropriation bonds are judicially determined to be valid, nothing in this subdivision shall be construed to prevent the sale or delivery of any appropriation bonds or notes without entry of a judgment of validation by the Minnesota Supreme Court pursuant to this subdivision with respect to the appropriation bonds authorized under this section.

(b) Any appropriation bonds issued under this section that are validated shall be validated in the manner provided by this subdivision.

(c) The Minnesota Supreme Court shall have original jurisdiction to determine the validation of appropriation bonds and all matters connected therewith.

(d) The commissioner may determine the commissioner's authority to issue appropriation bonds and the legality of all proceedings in connection with issuing bonds. For this purpose, a complaint shall be filed by the commissioner in the Minnesota Supreme Court against the state and the taxpayers and citizens.

(e) As a condition precedent to filing of a complaint for the validation of appropriation bonds, the commissioner shall take action providing for the issuance of appropriation bonds in accordance with law.

(f) The complaint shall set out the state's authority to issue appropriation bonds, the action or proceeding authorizing the issue and its adoption, all other essential proceedings had or taken in connection with issuing bonds, the amount of the appropriation bonds to be issued and the maximum interest they are to bear, and all other pertinent matters.

(g) The Minnesota Supreme Court shall issue an order directed against the state and taxpayers, citizens, and others having or claiming any right, title, or interest affected by the issuance of appropriation bonds, or to be affected by the bonds, allowing all persons, in general terms and without naming them, and the state through its attorney general, to appear before the Minnesota Supreme Court at a designated time and place and show why the complaint should not be granted and the proceedings and appropriation bonds validated. A copy of the complaint and order shall be served on the attorney general at least 20 days before the time fixed for hearing. The attorney general shall examine the complaint, and, if it appears or there is reason to believe that it is defective, insufficient, or untrue, or if in the opinion of the attorney general the issuance of the appropriation bonds in question has not been duly authorized, defense shall be made by the attorney general as the attorney general deems appropriate.

(h) Before the date set for hearing, as directed by the Minnesota Supreme Court, either the clerk of the Minnesota appellate courts or the commissioner shall publish a copy of the order in a legal newspaper of general circulation in Ramsey County and the state, at least once each week for two consecutive weeks, commencing with the first publication, which shall not be less than 20 days before the date set for hearing. By this publication, all taxpayers, citizens, and others having or claiming any right, title, or interest in the state, are made parties defendant to the action and the Minnesota Supreme Court has jurisdiction of them to the same extent as if named as defendants in the complaint and personally served with process.

(i) Any taxpayer, citizen, or person interested may become a party to the action by moving against or pleading to the complaint at or before the time set for hearing. The Minnesota Supreme Court shall determine all questions of law and fact and make orders that will enable it to properly try and determine the action and render a final judgment within 30 days of the hearing with the least possible delay.

(j) If the judgment validates appropriation bonds, the judgment is forever conclusive as to all matters adjudicated and as against all parties affected and all others having or claiming any right, title, or interest affected by the issuance of appropriation bonds, or to be affected in any way by issuing the bonds, and the validity of appropriation bonds or of any revenues pledged for the payment of the bonds, or of the proceedings authorizing the issuance of the bonds, including any remedies provided for their collection, shall never be called in question in any court by any person or party.

(k)(1) Appropriation bonds, when validated under this section, shall have stamped or written on the bonds, by the proper officers of the state issuing them, a statement in substantially the following form: "This appropriation bond is one of a series of appropriation bonds which were validated by judgment of the Supreme Court of the State of Minnesota, rendered on ……. , ....... (year)".

(2) A certified copy of the judgment or decree shall be received as evidence in any court in this state.

(l) The costs shall be paid by the state, except when a taxpayer, citizen, or other person contests the action or intervenes, the court may tax the whole or any part of the costs against the person that is equitable.

(m) A justice of the Minnesota Supreme Court is not disqualified in any validation action because the justice is a landowner or taxpayer of the state.

History: 2012 c 299 art 2 s 1; 2013 c 125 art 1 s 11



Section 16A.967 — LEWIS AND CLARK APPROPRIATION BONDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Appropriation bond" or "bond" means a bond, note, or other similar instrument of the state payable during a biennium from one or more of the following sources:

(1) money appropriated by law from the general fund in any biennium for debt service due with respect to obligations described in subdivision 2, paragraph (c);

(2) proceeds of the sale of obligations described in subdivision 2, paragraph (c);

(3) payments received for that purpose under agreements and ancillary arrangements described in subdivision 2, paragraph (e); and

(4) investment earnings on amounts in clauses (1) to (3).

(c) "Debt service" means the amount payable in any biennium of principal, premium, if any, and interest on appropriation bonds.

Subd. 2. Authorization to issue appropriation bonds. (a) Subject to the limitations of this subdivision, the commissioner may sell and issue appropriation bonds of the state under this section for public purposes as provided by law, including, in particular, the financing of the land acquisition, design, engineering, and construction of facilities and infrastructure necessary to complete the next phase of the Lewis and Clark Regional Water System project, including completion of the pipeline to Magnolia, extension of the project to the Lincoln-Pipestone Rural Water System connection near Adrian, and engineering, design, and easement acquisition for the final phase of the project to Worthington. No bonds shall be sold until the commissioner determines that a nonstate match of at least $9,000,000 is committed to this project phase. Grant agreements entered into under this section must provide for reimbursement to the state from any federal money provided for the project, consistent with the Lewis and Clark Regional Water System, Inc., agreement.

(b) The appropriation bonds may be issued and sold only after the commissioner determines that the construction and administration for work done on the project will comply with (1) all federal requirements and regulations associated with the Lewis and Clark Rural Water System Act of 2000, and (2) the cooperative agreement between the United States Department of the Interior and the Lewis and Clark Regional Water System, Inc. Proceeds of the appropriation bonds must be credited to a special appropriation Lewis and Clark bond proceeds fund in the state treasury. All income from investment of the bond proceeds, as estimated by the commissioner, is appropriated to the commissioner for the payment of principal and interest on the appropriation bonds.

(c) Appropriation bonds may be sold and issued in amounts that, in the opinion of the commissioner, are necessary to provide sufficient money, not to exceed $19,000,000 net of costs of issuance, for the purposes as provided under paragraph (a), and pay debt service including capitalized interest, costs of issuance, costs of credit enhancement, or make payments under other agreements entered into under paragraph (e).

(d) Appropriation bonds may be issued in one or more issues or series on the terms and conditions the commissioner determines to be in the best interests of the state, but the term on any series of appropriation bonds may not exceed 25 years. The appropriation bonds of each issue and series thereof shall be dated and bear interest, and may be includable in or excludable from the gross income of the owners for federal income tax purposes.

(e) At the time of, or in anticipation of, issuing the appropriation bonds, and at any time thereafter, so long as the appropriation bonds are outstanding, the commissioner may enter into agreements and ancillary arrangements relating to the appropriation bonds, including but not limited to trust indentures, grant agreements, lease or use agreements, operating agreements, management agreements, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payments made or received according to the agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement. The determination of the commissioner included in an interest exchange agreement that the agreement relates to an appropriation bond shall be conclusive.

(f) The commissioner may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with or facilitate the issuance of appropriation bonds in accordance with federal securities laws, rules, and regulations, including Securities and Exchange Commission rules and regulations in Code of Federal Regulations, title 17, section 240.15c 2-12. An agreement may be in the form of covenants with purchasers and holders of appropriation bonds set forth in the order or resolution authorizing the issuance of the appropriation bonds, or a separate document authorized by the order or resolution.

(g) The appropriation bonds are not subject to chapter 16C.

Subd. 3. Form; procedure. (a) Appropriation bonds may be issued in the form of bonds, notes, or other similar instruments, and in the manner provided in section 16A.672. In the event that any provision of section 16A.672 conflicts with this section, this section shall control.

(b) Every appropriation bond shall include a conspicuous statement of the limitation established in subdivision 6.

(c) Appropriation bonds may be sold at either public or private sale upon such terms as the commissioner shall determine are not inconsistent with this section and may be sold at any price or percentage of par value. Any bid received may be rejected.

(d) Appropriation bonds must bear interest at a fixed or variable rate.

(e) Notwithstanding any other law, appropriation bonds issued under this section shall be fully negotiable.

Subd. 4. Refunding bonds. The commissioner may issue appropriation bonds for the purpose of refunding any appropriation bonds then outstanding, including the payment of any redemption premiums on the bonds, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the refunding bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the appropriation bonds to be refunded, to the redemption of the outstanding appropriation bonds on any redemption date, or to pay interest on the refunding bonds and may, pending application, be placed in escrow to be applied to the purchase, payment, retirement, or redemption. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on the investment may also be applied to the payment of the appropriation bonds to be refunded or interest or premiums on the refunded appropriation bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of the proceeds and any investment income may be returned to the general fund or, if applicable, the special appropriation Lewis and Clark bond proceeds fund for use in any lawful manner. All refunding bonds issued under this subdivision must be prepared, executed, delivered, and secured by appropriations in the same manner as the appropriation bonds to be refunded.

Subd. 5. Appropriation bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

(1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies;

(2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and

(3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 6. No full faith and credit; state not required to make appropriations. The appropriation bonds are not public debt of the state, and the full faith, credit, and taxing powers of the state are not pledged to the payment of the appropriation bonds or to any payment that the state agrees to make under this section. Appropriation bonds shall not be obligations paid directly, in whole or in part, from a tax of statewide application on any class of property, income, transaction, or privilege. Appropriation bonds shall be payable in each fiscal year only from amounts that the legislature may appropriate for debt service for any fiscal year, provided that nothing in this section shall be construed to require the state to appropriate money sufficient to make debt service payments with respect to the appropriation bonds in any fiscal year. Appropriation bonds shall be canceled and shall no longer be outstanding on the earlier of (1) the first day of a fiscal year for which the legislature shall not have appropriated amounts sufficient for debt service, or (2) the date of final payment of the principal of and interest on the appropriation bonds.

Subd. 7. Appropriation of proceeds. The proceeds of appropriation bonds and interest credited to the special appropriation Lewis and Clark bond proceeds fund are appropriated to the commissioner for payment of capital expenses for the purposes provided by subdivision 2, paragraph (a), debt service on the bonds including capitalized interest, nonsalary costs of issuance of the bonds, costs of credit enhancement of the bonds and payments under any agreements entered into under subdivision 2, paragraph (e), each as permitted by state and federal law, and such proceeds may be granted, loaned, or otherwise provided for the public purposes provided by subdivision 2, paragraph (a).

Subd. 8. Appropriation for debt service and other purposes. An amount, up to $1,351,000 needed to pay principal and interest on appropriation bonds issued under this section is appropriated each fiscal year from the general fund to the commissioner, subject to repeal, unallotment under section 16A.152, or cancellation, otherwise pursuant to subdivision 6, for deposit into the bond payments account established for such purpose in the special Lewis and Clark appropriation bond proceeds fund. The appropriation is available beginning in fiscal year 2017 and through fiscal year 2038.

Subd. 9. Waiver of immunity. The waiver of immunity by the state provided for by section 3.751, subdivision 1, shall be applicable to the appropriation bonds and any ancillary contracts to which the commissioner is a party.

History: 1Sp2015 c 5 art 3 s 1



Section 16A.97 — TOBACCO BONDS.

The commissioner may sell and issue debt under either or both of sections 16A.98 and 16A.99, but the net proceeds of bonds issued and sold under those sections together must not exceed $640,000,000 during fiscal years 2012 and 2013.

History: 1Sp2011 c 7 art 11 s 2



Section 16A.98 — TOBACCO SECURITIZATION BONDS.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Authority" means the Tobacco Securitization Authority created and established under subdivision 3.

(b) "Authorized officer" means any of the members of the authority identified and described in subdivision 3.

(c) "Bond" means any instrument evidencing the obligation to pay money authorized or issued by the authority as provided by this section, including without limitation, bonds, notes, or certificates.

(d) "Bondholder" means, in the case of a bond issued in registered form, the registered owner of the bond and otherwise, the owner of the bond.

(e) "Commissioner" means the commissioner of management and budget.

(f) "Consent judgment" means the consent judgment, as the same has been and may be corrected, amended, or modified, in the action styled as The State of Minnesota, By Hubert Humphrey, III, Its attorney general, and Blue Cross and Blue Shield of Minnesota v. Philip Morris Incorporated, et al., No. C1-94-8565 (Minnesota District Court, Second Judicial District, May 8, 1998).

(g) "General tobacco subaccount" means the account established by the authority within the tobacco settlement recovery account established under subdivision 12 for the net proceeds of bonds.

(h) "Settlement agreement" means the settlement agreement and stipulation for entry of consent judgment, dated May 8, 1998, between the State of Minnesota, By Hubert Humphrey, III, Its attorney general, and Blue Cross and Blue Shield of Minnesota, on the one hand, and Philip Morris Incorporated, et al., on the other hand, and the subject of the consent judgment.

(i) "Net proceeds of bonds" means the gross proceeds of the sale of bonds issued under subdivision 5, less any amounts applied or to be applied to pay transaction and administrative expenses, including underwriting discount, to pay capitalized interest and to fund any reserves deemed necessary or appropriate by the authority, but does not include any investment earnings realized thereon.

(j) "Participating manufacturer" means a tobacco product manufacturer that is or becomes a signatory to the settlement agreement.

(k) "Pledged tobacco revenues" means the state's tobacco settlement revenues sold to the authority under the sale agreement and pledged by the authority for the payment of bonds and any related bond facility.

(l) "Related bond facility" means any interest rate exchange or similar agreement or any bond insurance policy, letter of credit or other credit enhancement facility, liquidity facility, guaranteed investment or reinvestment agreement, or other similar agreement, arrangement, or contract.

(m) "Residual amount in tobacco settlement revenues" means any tobacco settlement revenues determined as moneys received but not required for the identified period in which revenues are received, to pay principal or interest on bonds or administrative or transaction expenses of the authority, or to fund reserves or other requirements relating to bonds issued or related bond facilities made under this section.

(n) "Sale agreement" means any agreement authorized as provided in this section in which the state provides for the sale of all or a portion of the tobacco settlement revenues to the authority.

(o) "State" means the state of Minnesota.

(p) "Tobacco settlement bond proceeds fund" is established within the state treasury and consists of the net proceeds from any sale, conveyance, or transfer of the state's tobacco settlement revenues from the authority.

(q) "Tobacco settlement recovery account" is the account established by the authority outside of the state's treasury.

(r) "Tobacco settlement revenues subaccount" means the account established by the authority within the tobacco settlement recovery account established under subdivision 12 for receipt of tobacco settlement revenues and for payment of debt service of bonds authorized under this section.

(s) "Tobacco settlement residual subaccount" means the account established by the authority within the tobacco settlement recovery account established under subdivision 12 for receipt of the residual amount in the tobacco settlement revenues subaccount.

(t) "Tobacco settlement revenues" means all tobacco settlement payments received by the state on and after July 21, 2011, and required to be made under the terms of the settlement agreement by participating manufacturers, and the state's rights to receive the tobacco settlement payments on and after July 21, 2011, exclusive of any payments made with respect to liability to make those payments for calendar years completed before July 21, 2011.

Subd. 2. Ownership, transfer, and sale of state's right to tobacco settlement revenues. All tobacco settlement revenues received and to be received by the state are the property of the state, to be used as provided by law, including a sale, assignment, or transfer of the right to receive the tobacco settlement revenues under this subdivision. During fiscal years 2012 and 2013, the commissioner may sell, convey, or otherwise transfer to the authority, and may take any action necessary to facilitate and complete the sale, conveyance, or transfer to the authority, the tobacco settlement revenues in exchange for the net proceeds of bonds and a right to the residual amount in the tobacco settlement revenues subaccount. Unless otherwise directed by statute, the net proceeds of any such sale, conveyance, or transfer shall be deposited in the general tobacco subaccount. The authority's purchased interest in tobacco settlement revenues received by the state from time to time shall be deposited in the tobacco settlement revenues subaccount, and the residual amount in tobacco settlement revenues received by the state from time to time shall be deposited in the tobacco settlement residual subaccount, in each case to be applied for the purposes and in the manner described in this section.

Any sale, conveyance, or other transfer authorized by this subdivision shall be evidenced by an instrument or agreement in writing signed on behalf of the state by the commissioner. A certified copy of the instrument or agreement shall be filed with the commissioner and the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee promptly upon execution and delivery thereof. The instrument or agreement shall require, as a condition of the sale, conveyance, or other transfer, that the authority notify the commissioner promptly upon the issuance, sale, and delivery thereof if any bonds are issued that are secured by any of the tobacco settlement revenues and provide the commissioner with all information on the distribution of the bond proceeds. The commissioner shall submit a report to the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee that includes all of the information provided to the commissioner by the authority under this subdivision. The instrument or agreement may include an irrevocable direction to pay all or a specified portion of the tobacco settlement revenues directly to or upon the order of the authority, or to any escrow agent or any trustee under an indenture or other agreement securing any bonds issued or related bond facilities made under this section. Upon execution and delivery of the sale agreement as provided in this section, the sale, conveyance, or other transfer of the right to receive the tobacco settlement revenues, shall, for all purposes, be a true sale and absolute conveyance of all right, title, and interest therein and not as a pledge or other security interest for any borrowing, valid, binding, and enforceable in accordance with the terms thereof and such instrument or agreements and any related instrument, agreement, or other arrangement, including any pledge, grant of security interest, or other encumbrance made by authority to secure any bonds issued by the authority, and shall not be subject to disavowal, disaffirmance, cancellation, or avoidance by reason of insolvency of any party, lack of consideration, or any other fact, occurrence, or rule of law. On and after the effective date of the sale of any portion, including all of the tobacco settlement revenues, the state shall have no right, title, or interest in or to the portion of the tobacco settlement revenues sold, and the portion of the tobacco settlement revenues sold shall be the property of the authority, and shall be received, held, and disbursed by the authority in a trust fund outside the state treasury. Any portions of the tobacco settlement revenues sold to the authority and held in trust may be invested in investments and deposit accounts or certificates, and with security, agreed upon with the bondholders or a trustee for the bondholders.

The procedures and requirements set forth in this subdivision shall be the sole procedures and requirements applicable to the sale of the tobacco settlement revenues.

Subd. 3. Establishment and powers of authority. (a) The authority is hereby established as a body corporate and politic and a public instrumentality of, but having a legal existence independent and separate from the state and, accordingly, the assets, liabilities, and funds of the authority shall be neither consolidated nor commingled with those of the state treasury, provided that the assets, liabilities, and funds of the authority shall be held by a duly designated agent or fiduciary of the authority. If the authority does not designate a fiduciary or an agent for the purposes of this subdivision, the assets and funds of the authority shall be held in the state treasury. The authority and its corporate existence shall continue until 12 months after all its liabilities have been met or otherwise discharged. Upon the termination of the existence of the authority, all of its rights and property shall pass to and be vested in the state. The authority shall be established for the express limited public purposes set forth in this section, and no part of the net earnings of the authority shall inure to any private individual.

(b) The authority shall be governed by a three-member board consisting of the commissioner, the commissioner of revenue, and the commissioner of health. The commissioner shall serve as the chair and chief executive officer of the authority, who shall sign instruments or agreements authorized by this section on behalf of the authority; provided that the authority may by resolution authorize a member other than the commissioner to sign authorized instruments or agreements. The authority may elect other officers as necessary from its members. The authority may also appoint a nonremunerated chief financial officer who may or may not be a member of the authority in order to provide financial analysis and advice regarding any transaction of the authority. The powers of the authority shall be subject to the terms, conditions, and limitations contained within this section, and any applicable covenants or agreements of the authority in any indenture or other agreement relating to any then outstanding bonds or related bond facilities. The authority may enter into contracts regarding any matter connected with any corporate purpose within the objects and purposes of this section. The members of the authority shall receive no salary or other compensation, either direct or indirect, for serving as members of the authority, other than reimbursement for actual and necessary expenses incurred in the performance of such person's duties. Notwithstanding the foregoing, the authority shall not be authorized to make any covenant, pledge, promise, or agreement purporting to bind the state with respect to tobacco settlement revenues, except as otherwise specifically authorized by this section.

(c) A majority of the authority, excluding vacancies, constitutes a quorum to conduct its business, to exercise its powers, and for all other purposes.

(d) The authority may conduct its business as provided under section 13D.015, including teleconference calls or interactive video, that allows for an interaction between members. If a meeting is conducted under this paragraph, a specific location must be available for the public to attend the meeting and at least one member must be present at that location.

(e) The authority may not file a voluntary petition under or be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute as may, from time to time, be in effect, and neither any public officer nor any organization, entity, or other person shall authorize the authority to be or become a debtor or bankrupt under the federal bankruptcy code or any other federal or state bankruptcy, insolvency, or moratorium law or statute, as may, from time to time be in effect.

(f) The authority may not guarantee the debts of another.

(g) The commissioner shall provide administrative services to the authority.

(h) The authority may accept appropriations, gifts, grants, bequests, and devises, and use or dispose of them for its purposes. All gifts, grants, bequests, and revenues from those sources are appropriated to the authority.

(i) Proceeds of the authority's bonds, notes, and other obligations; amounts granted or appropriated to the authority for bond debt service reserves; income from investment; money in the funds; and all revenues from fees and charges of the authority including rentals, royalties, dividends, or other proceeds are annually appropriated to the authority for the accomplishment of its corporate purposes and must be spent, administered, and accounted for in accordance with the applicable provisions of all bond and note resolutions, indentures, and other instruments, contracts, and agreements of the authority. Notwithstanding section 16A.28, these appropriations are available until expended.

Subd. 4. Certain powers of the authority. The authority shall have the power to:

(1) sue and be sued;

(2) have a seal and alter the same at pleasure;

(3) make and alter bylaws for its organization and internal management;

(4) make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this subdivision, including without limitation the purchase from the state of all or a portion of the right to receive tobacco settlement revenues, and request the attorney general to commence any action to protect or enforce any right conferred upon it by any law, contract, or other agreement;

(5) retain or contract for the services of underwriters, financial advisors, accountants or other consultants or agents;

(6) pay its operating expenses and its financing costs, including its reasonable costs of issuance and sale of bonds and those of the attorney general, if any;

(7) borrow money in its name, issue negotiable bonds as named by the authority, and provide for the rights of the holders thereof as otherwise provided in this section;

(8) procure insurance against any loss in connection with its activities, properties, and assets in such amount and from such insurers as it deems desirable;

(9) invest any funds or other moneys under its custody and control in investment securities or under any related bond facility;

(10) as security for the payment of the principal of and interest on any bonds issued by it under this section and any agreement made in connection therewith and for its obligations under any related bond facility, pledge all or any part of the tobacco settlement revenues;

(11) establish and create debt service reserve funds and capitalized interest accounts and deposit therein proceeds of bonds in such amount or amounts as shall be provided by the resolutions or trust indentures for the bonds; and

(12) do any and all things necessary and proper to carry out its purposes and exercise the powers expressly given and granted in this section.

Subd. 5. Bonds of the authority. (a) The authority shall have power and is hereby authorized to issue bonds from time to time in one or more series, in an aggregate principal amount no greater than $900,000,000, excluding refunding bonds sold and issued under this section, to provide funds not to exceed $640,000,000 and subject to the limitation in section 16A.97, for the purchase of all or a portion of the tobacco settlement revenues pursuant to subdivision 2, and also to provide sufficient funds for the establishment of a debt service reserve fund, and the payment or provision for capitalized interest and financing costs, including, without limitation, the cost of any related credit facility.

The issuance of bonds shall be authorized by a resolution of the authority, adopted by a majority of the members of the authority without further authorization or approval. The issue of the bonds of the authority shall be special limited revenue obligations payable from and secured by a pledge of the pledged tobacco revenues, those proceeds of bonds deposited in a debt service reserve fund for the benefit of bondholders, and earnings on funds of the authority, upon terms and conditions as specified by the authority in the resolution under which the bonds are issued or in a related trust indenture.

The authority shall have the power and is hereby authorized from time to time to issue bonds, whenever it deems refunding expedient, to refund any outstanding bonds by the issuance of new bonds, provided that the refunding bonds mature not more than 30 years after the date of issuance as may be determined by the authority. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded.

(b) The bonds of each issue shall be dated, shall bear interest, which may be includable in or excludable from the gross income of the owners for federal income tax purposes, at fixed or variable rates, payable at or prior to maturity, and shall mature at such time or times, not more than 30 years after the date of issuance, as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority. The principal and interest of the bonds may be made payable in any lawful medium. The resolution of the authority approving the issuance of the bonds shall determine the form of the bonds and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. If any officer whose signature or a facsimile thereof appears on any bonds shall cease to be an officer before the delivery of the bonds, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(c) The authority may sell such bonds at either public or private sale upon terms as the commissioner shall determine are not inconsistent with this section and the bonds may be sold at any price or percentage of par value. Any bid received may be rejected by the authority. The proceeds of the bonds shall be disbursed for the purposes for which the bonds were issued under the restrictions as the sale agreement and the resolution authorizing the issuance of the bonds or the related trust indenture may provide. The bonds shall be issued upon approval of the authority and without any other approvals, filings, proceedings, or the happening of any other conditions or things other than the approvals, findings, proceedings, conditions, and things that are specified and required by this section.

(d) Any pledge made by the authority shall be valid and binding at the time the pledge is made. The assets, property, revenues, reserves, or earnings so pledged shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Notwithstanding any other provision of law to the contrary, neither the resolution nor any indenture or other instrument by which a pledge is created or by which the authority's interest in pledged assets, property, revenues, reserves, or earnings is assigned need be filed, perfected, or recorded in any public records in order to protect the pledge or perfect the lien as against third parties, except that a copy shall be filed in the records of the authority.

(e) Whether or not the bonds of the authority are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments for all purposes, subject only to the provisions of the bonds for registration.

(f) At the sole discretion of the authority, any bonds issued by the authority and any related bond facility made under the provisions of this section shall be secured by a resolution or trust indenture by and between the authority and the indenture trustee, which may be any trust company or bank having the powers of a trust company, whether located within or outside the state. The trust indenture or resolution providing for the issuance of the bonds shall, without limitation: (1) provide for the creation and maintenance of reserves as the authority shall determine to be proper; (2) include covenants setting forth the duties of the authority in relation to the bonds, the income of the authority, the related sale agreement, and the related tobacco settlement revenues; (3) contain provisions relating to the transfer of the residual interest upon receipt of the tobacco settlement revenues; (4) contain provisions respecting the custody, safeguarding, and application of all moneys and securities; (5) contain provisions for protecting and enforcing against the authority or the state the rights and remedies pursuant thereto and to the sale agreement of the owners of the bonds and any provider of a related bond facility as may be reasonable and proper and not in violation of law; and (6) contain other provisions as the authority may deem reasonable and proper for priorities and subordination among the owners of the bonds and providers of related bond facilities. Any reference in this section to a resolution of the authority shall include any trust indenture authorized thereby.

(g) The net proceeds of any sale, conveyance, or transfer by the state of tobacco settlement revenues shall be deposited into the authority's general tobacco subaccount. The authority shall transfer all moneys in the general tobacco subaccount to the commissioner for deposit in the tobacco settlement bond proceeds fund. Any residual amount in tobacco settlement revenues shall be deposited in the tobacco settlement residual subaccount. The balance in the tobacco residual subaccount shall be transferred to the commissioner for deposit in the general fund, as provided in subdivision 12, paragraph (b).

(h) The authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any related bond facility (1) to facilitate the issuance, sale, resale, purchase, repurchase, or payment of bonds, interest rate savings or market diversification, or the making or performance of swap contracts, including without limitation bond insurance, letters of credit and liquidity facilities, or (2) to attempt to manage or hedge risk or achieve a desirable effective interest rate or cash flow. Such facility shall be made upon the terms and conditions established by the authority, including without limitation provisions as to security, default, termination, payment, remedy, jurisdiction, and consent to service of process.

(i) The authority may enter into, amend, or terminate, as it deems to be necessary or appropriate, any related bond facility to place the obligations or investments of the authority, as represented by the bonds or the investment of reserves securing the bonds or related bond facilities or other tobacco settlement revenues or its other assets, in whole or in part, on the interest rate, cash flow, or other basis approved by the authority, which facility may include without limitation contracts commonly known as interest rate swap agreements, forward purchase contracts, or guaranteed investment contracts and futures or contracts providing for payments based on levels of, or changes in, interest rates. These contracts or arrangements may be entered into by the authority in connection with, or incidental to, entering into, or maintaining any (1) agreement that secures bonds of the authority or (2) investment or contract providing for investment of reserves or similar facility guaranteeing an investment rate for a period of years not to exceed the underlying term of the bonds. The determination by the authority that a related bond facility or the amendment or termination thereof is necessary or appropriate as aforesaid shall be conclusive. Any related bond facility may contain such provisions as to security, default, termination, payment, remedy, jurisdiction, and consent to service of process, and other terms and conditions as determined by the authority, after giving due consideration to the creditworthiness of the counterparty or other obligated party, including any rating by any nationally recognized rating agency, and any other criteria as may be appropriate.

(j) Bonds or any related bond facility may contain a recital that they are issued or executed, respectively, pursuant to this section, which recital shall be conclusive evidence of their validity, respectively, and the regularity of the proceedings relating thereto.

(k) No member or officer of the authority or any person executing the bonds is liable personally on the bonds or is subject to any personal liability or accountability by reason of their issuance, or is liable for any other debt or obligation of the authority.

(l) Information in any register of ownership of bonds or certificates is nonpublic data under section 13.02, subdivision 9, or private data on individuals under section 13.02, subdivision 12. The information is open only to the subject of it, except as disclosure:

(1) is necessary for the registrar, the commissioner, or the legislative auditor to perform a duty;

(2) is requested by an authorized representative of the commissioner of revenue, the attorney general, or the United States commissioner of internal revenue to determine the application of a tax; or

(3) is required under section 13.03, subdivision 4.

(m) The bonds of the authority are not subject to chapter 16C.

(n) The commissioner and any other member of the authority charged with the responsibility of issuing bonds for or on behalf of the authority, may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with, or facilitate the issuance of bonds in accordance with, federal securities laws, rules, and regulations, including Securities and Exchange Commission rules and regulations, in Code of Federal Regulations, title 17, section 240.15c 2-12. An agreement may be in the form of covenants with purchasers and holders of bonds set forth in the order or resolution authorizing the issuance of the bonds, or a separate document authorized by the order or resolution.

Subd. 6. State not liable on bonds or related bond facilities. The state is not liable on bonds of the authority, and no bond or related bond facility shall constitute an indebtedness or an obligation of the state or any subdivision thereof, within the meaning of any constitutional or statutory limitation or provision or a charge against the general credit or taxing powers, if any, of any of them but shall be payable solely from pledged tobacco revenues. No owner of any bond or provider of any related bond facility shall have the right to compel the exercise of the taxing power of the state to pay any principal installment of, redemption premium, if any, or interest on the bonds or to make any payment due under any related bond facility. The bonds must contain on their face a statement to the effect of this subdivision.

Subd. 7. Agreement with the state. (a) The state pledges and agrees with the authority, and the owners of the bonds of the authority in which the authority has included such pledge and agreement, that the state shall: (1) irrevocably direct the transfer of all pledged tobacco revenues received by the state under and in accordance with the settlement agreement directly to the authority or its assignee; (2) diligently enforce its right to collect all moneys due from the participating manufacturers under the settlement agreement, in each case in the manner and to the extent deemed necessary in the judgment of and consistent with the discretion of the attorney general of the state, provided, however, that the sale agreement shall provide (i) that the remedies available to the authority and the bondholders for any breach of the pledges and agreements of the state set forth in this clause shall be limited to injunctive relief, and (ii) that the state shall be deemed to have diligently enforced this subdivision so long as there has been no judicial determination by a court of competent jurisdiction in this state, in an action commenced by a participating tobacco manufacturer, that the state has failed to diligently enforce this subdivision; (3) in any materially adverse way, neither amend the settlement agreement or take any other action that would (i) impair the authority's right to receive pledged tobacco revenues, or (ii) limit or alter the rights hereby vested in the authority to fulfill the terms of its agreements with the bondholders, or (iii) impair the rights and remedies of the bondholders or the security for such bonds until such bonds, together with the interest thereon and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid and discharged, provided, that nothing herein shall be construed to preclude the state's regulation of smoking, smoking cessation activities and laws, and taxation and regulation of the sale of cigarettes or the like or to restrict the right of the state to amend, modify, repeal, or otherwise alter statutes imposing or relating to the taxes; and (4) not amend, supersede, or repeal the settlement agreement or this section in any way that would materially adversely affect the amount of any payment to, or the rights to such payments of, the authority or the bondholders. This pledge and agreement may be included in the sale agreement and the authority may include this pledge and agreement in any contract with the bondholders of the authority.

(b) The provisions of this section, the bonds issued pursuant to this section, and the pledges and agreements by the state and the authority to the bondholders shall not be interpreted or construed to limit or impair the authority or discretion of the attorney general to administer and enforce provisions of the settlement agreement or to direct, control, and settle any litigation or arbitration proceeding arising from or relating to the settlement agreement.

Subd. 8. Enforcement of contract. The provisions of this section and of any resolution or proceeding authorizing the issuance of bonds or a related bond facility shall constitute a contract with the holders of the bonds or the related bond facility, and the provisions thereof shall be enforceable either by mandamus or other proceeding in any Minnesota court of competent jurisdiction in Ramsey County to enforce and compel the performance of all duties required by this section and by any resolution authorizing the issuance of bonds a related bond facility adopted in response hereto.

Subd. 9. Bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any bonds issued under this section: (1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies; (2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and (3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 10. Exemption from taxation. It is hereby determined that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of the state and are public purposes. Accordingly, the property of the authority, its income, and its operations shall be exempt from taxation. The authority shall not be required to pay any fees, taxes, or assessments of any kind, whether state or local, including, but not limited to, fees, taxes, ad valorem taxes on real property, sales taxes or other taxes, upon or with respect to any property owned by it or under its jurisdiction, control, or supervision, or upon the uses thereof, or upon or with respect to its activities or operations in furtherance of the powers conferred upon it by this section.

Subd. 11. Report; audit. The authority shall report to the legislature and the governor by the January 15 following the end of each fiscal year. The report must include a complete operating and financial statement covering the authority's operations during the fiscal year, including amounts of income from all sources. Books and records of the authority are subject to audit by the legislative auditor in the manner prescribed for state agencies.

Subd. 12. Tobacco settlement recovery account. (a) The authority shall establish the tobacco settlement recovery account, which shall consist of three subaccounts: (1) the general tobacco subaccount, (2) the tobacco settlement revenues subaccount, and (3) the tobacco settlement residual subaccount. The authority shall deposit all moneys paid pursuant to the settlement agreement, and any other moneys as provided by law into the several subaccounts of the tobacco settlement recovery account. Money shall be deposited into the tobacco settlement revenues subaccount and the tobacco settlement residual subaccount as provided by the terms of this section, including any agreement between the state and the authority implementing the same. All other moneys available to be deposited into the tobacco settlement recovery account shall be deposited into the general tobacco subaccount. An investment made from moneys credited to a specific subaccount constitutes part of that subaccount and such subaccount shall be credited with all income from the investment of such moneys. The commissioner may invest the moneys in the several subaccounts of the tobacco settlement recovery account in the same manner, in the same types of investments, and subject to the same limitations provided in section 11A.24. Notwithstanding the foregoing, to the extent necessary to preserve the tax-exempt status of any bonds issued pursuant to this section, the interest on which is intended to be excludable from the gross income of the owners for federal income tax purposes, moneys on deposit in the tobacco settlement revenues subaccount and the tobacco settlement residual subaccount, may be invested in obligations the interest upon which is tax exempt under the provisions of Section 103 of the Internal Revenue Code of 1986, as now or hereafter amended, or any successor code or provision.

(b) Moneys on deposit in the tobacco settlement residual subaccount shall be transferred to the commissioner for deposit in the general fund.

(c) The amounts deposited into the tobacco settlement bond proceeds fund from the general tobacco subaccount and interest thereon are appropriated to the commissioner for payment of working capital, debt service on outstanding obligations of the general fund, the funding of debt service reserves for the bonds, each as permitted by state and federal law, nonsalary expenses incurred in conjunction with the sale of the bonds and to supplement the tobacco settlement residual subaccount to pay for appropriated obligations of the tobacco settlement recovery account for state fiscal years 2012 and 2013. The commissioner may transfer the amounts available to reduce debt service on outstanding obligations of the general fund to the state bond fund under section 16A.641.

Subd. 13. Supplemental nature of section; construction and purpose. The powers conferred by this section shall be in addition to and supplemental to the powers conferred by any other law, general or special, and may be exercised notwithstanding the provisions of any other such law. Insofar as the provisions of this section are inconsistent with the provisions of any other law, general or special, the provisions of this section shall be controlling.

Subd. 14. Severability. If any provision of this section is held invalid, such provision shall be deemed to be excised and the invalidity thereof shall not affect any of the other provisions of this section. If the application of any provision of this section to any person or circumstance is held invalid, it shall not affect the application of such provision to such persons or circumstances other than those as to which it is held invalid.

History: 1Sp2011 c 7 art 11 s 3



Section 16A.99 — TOBACCO APPROPRIATION BONDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Appropriation bond" means a bond, note, or other similar instrument of the state payable during a biennium in whole or in part from tobacco settlement revenues and from one or more of the following sources:

(1) money appropriated by law in any biennium for debt service due with respect to obligations described in subdivision 2, paragraph (b);

(2) proceeds of the sale of obligations described in subdivision 2, paragraph (b);

(3) payments received for that purpose under agreements and ancillary arrangements described in subdivision 2, paragraph (d); and

(4) investment earnings on amounts in clauses (1) to (3).

(c) "Consent Judgment" means the Consent Judgment, as the same has been and may be corrected, amended or modified, in the action styled as The State of Minnesota, By Hubert Humphrey, III, Its Attorney General, and Blue Cross and Blue Shield of Minnesota v. Philip Morris Incorporated, et al., No. C1-94-8565 (Minnesota District Court, Second Judicial District, May 8, 1998).

(d) "Debt service" means the amount payable in any biennium of principal, premium, if any, and interest on appropriation bonds.

(e) "Settlement agreement" means the settlement agreement and Stipulation for Entry of Consent Judgment, dated May 8, 1998, between the State of Minnesota, By Hubert Humphrey, III, Its Attorney General, and Blue Cross and Blue Shield of Minnesota, on the one hand, and Philip Morris Incorporated, et al., on the other hand, and the subject of the Consent Judgment.

(f) "Tobacco settlement revenues" means all tobacco settlement payments received by the state on and after July 21, 2011, and required to be made, pursuant to the terms of the settlement agreement, by participating manufacturers and the state's rights to receive the tobacco settlement payments on and after July 21, 2011, exclusive of any payments made with respect to liability to make those payments for calendar years completed before July 21, 2011.

Subd. 2. Authority. (a) Subject to the limitations of this subdivision, the commissioner may sell and issue appropriation bonds of the state under this section for public purposes as provided by law. Proceeds of the bonds must be credited to a special appropriation bond proceeds fund in the state treasury. Net income from investment of the proceeds, as estimated by the commissioner, must be credited to the special appropriation bond proceeds fund.

(b) Appropriation bonds may be sold and issued in amounts that, in the opinion of the commissioner, are necessary to provide sufficient funds, not to exceed $640,000,000 and subject to the limitation in section 16A.97, for achieving the purposes authorized as provided under paragraph (a), and pay debt service, pay costs of issuance, make deposits to reserve funds, pay the costs of credit enhancement, or make payments under other agreements entered into under paragraph (d); provided, however, that bonds issued and unpaid shall not exceed $800,000,000 in principal amount, excluding refunding bonds sold and issued under subdivision 4.

(c) Appropriation bonds may be issued from time to time in one or more series on the terms and conditions the commissioner determines to be in the best interests of the state, but the term on any series of bonds may not exceed 30 years. The bonds of each issue shall be dated and bear interest, and may be includable in or excludable from the gross income of the owners for federal income tax purposes.

(d) At the time of, or in anticipation of, issuing the appropriation bonds, and at any time thereafter, so long as the appropriation bonds are outstanding, the commissioner may enter into agreements and ancillary arrangements relating to the appropriation bonds, including but not limited to trust indentures, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payments made or received according to the agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement. The determination of the commissioner included in an interest exchange agreement that the agreement relates to an appropriation bond shall be conclusive.

(e) The commissioner may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with, or facilitate the issuance of appropriation bonds in accordance with federal securities laws, rules, and regulations, including Securities and Exchange Commission rules and regulations in Code of Federal Regulations, title 17, section 240.15c 2-12. An agreement may be in the form of covenants with purchasers and holders of appropriation bonds set forth in the order or resolution authorizing the issuance of the appropriation bonds, or a separate document authorized by the order or resolution.

(f) The appropriation bonds are not subject to chapter 16C.

Subd. 3. Form; procedure. (a) Appropriation bonds may be issued in the form of bonds, notes, or other similar instruments, and in the manner provided in section 16A.672. In the event that any provision of section 16A.672 conflicts with this section, this section shall control.

(b) Every appropriation bond shall include a conspicuous statement of the limitation established in subdivision 6.

(c) Appropriation bonds may be sold at either public or private sale upon such terms as the commissioner shall determine are not inconsistent with this section and may be sold at any price or percentage of par value. Any bid received may be rejected.

(d) Appropriation bonds may bear interest at a fixed or variable rate.

(e) Notwithstanding any other law, appropriation bonds issued pursuant to this section shall be fully negotiable.

Subd. 4. Refunding bonds. The commissioner from time to time may issue appropriation bonds for the purpose of refunding any appropriation bonds or tobacco securitization bonds authorized under section 16A.98 then outstanding, including the payment of any redemption premiums on the bonds, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the refunding bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the appropriation bonds to be refunded, to the redemption of the outstanding bonds on any redemption date, or to pay interest on the refunding bonds and may, pending application, be placed in escrow to be applied to the purchase, payment, retirement, or redemption. Any escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on the investment may also be applied to the payment of the bonds to be refunded or interest or premiums on the refunded bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of the proceeds and any investment income may be returned to the general fund or, if applicable, the appropriation bond proceeds account for use in any lawful manner. All refunding bonds issued under this subdivision must be prepared, executed, delivered, and secured by appropriations in the same manner as the bonds to be refunded.

Subd. 5. Appropriation bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

(1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies;

(2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and

(3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 6. No full faith and credit; state not required to make appropriations. The appropriation bonds are not public debt of the state, and the full faith, credit, and taxing powers of the state are not pledged to the payment of the appropriation bonds or to any payment that the state agrees to make under this section. Appropriation bonds shall not be obligations paid directly, in whole or in part, from a tax of statewide application on any class of property, income, transaction, or privilege. Appropriation bonds shall be payable in each fiscal year only from amounts that the legislature may appropriate for debt service for any fiscal year, provided that nothing in this section shall be construed to require the state to appropriate funds sufficient to make debt service payments with respect to the bonds in any fiscal year. Appropriation bonds shall be canceled and shall no longer be outstanding on the earlier of (1) the first day of a fiscal year for which the legislature shall not have appropriated amounts sufficient for debt service, or (2) the date of final payment of the principal of and interest on the appropriation bonds.

Subd. 7. Appropriation of proceeds. The proceeds of appropriation bonds and interest credited to the special appropriation bond proceeds fund are appropriated to the commissioner for payment of working capital, capital expenses, debt service on outstanding indebtedness of the state and the funding of debt service reserves for the appropriation bonds, each as permitted by state and federal law, and nonsalary expenses incurred in conjunction with the sale of the appropriation bonds.

Subd. 8. Appropriation for debt service. The amount needed to pay principal and interest on appropriation bonds issued under this section is appropriated each year to the commissioner from the general fund subject to the repeal, unallotment under section 16A.152, or cancellation otherwise pursuant to subdivision 6.

Subd. 9. Validation. (a) Appropriation bonds issued pursuant to this section may be validated in the manner provided by this subdivision. Nothing in this subdivision shall be construed to prevent sale or delivery of any appropriation bonds or notes after entry of a judgment of validation by the Minnesota Supreme Court.

(b) Any appropriation bonds issued pursuant to this section that are validated shall be validated in the manner provided by this subdivision.

(c) The Minnesota Supreme Court shall have original jurisdiction to determine the validation of appropriation bonds and all matters connected therewith.

(d) The commissioner may determine the commissioner's authority to issue appropriation bonds and the legality of all proceedings in connection therewith. For this purpose a complaint shall be filed by the commissioner in the Minnesota Supreme Court against the state and the taxpayers and citizens thereof.

(e) As a condition precedent to filing of a complaint for the validation of appropriation bonds, the commissioner shall take action providing for the issuance of such appropriation bonds in accordance with law.

(f) The complaint shall set out the state's authority to issue appropriation bonds, the action or proceeding authorizing the issue and its adoption, all other essential proceedings had or taken in connection therewith, the amount of the bonds to be issued and the maximum interest they are to bear, and all other pertinent matters.

(g) The Minnesota Supreme Court shall issue an order directed against the state and taxpayers, citizens and others having or claiming any right, title, or interest affected by the issuance of appropriation bonds, or to be affected thereby, allowing all persons, in general terms and without naming them, and the state through its attorney general to appear before the Minnesota Supreme Court at a designated time and place and show why the complaint should not be granted and the proceedings and bonds validated. A copy of the complaint and order shall be served on the attorney general at least 20 days before the time fixed for hearing. The attorney general shall examine the complaint, and, if it appears or there is reason to believe that it is defective, insufficient, or untrue, or if in the opinion of the attorney general the issuance of the bonds in question has not been duly authorized, defense shall be made by the attorney general as the attorney general deems appropriate.

(h) Before the date set for hearing, as directed by the Minnesota Supreme Court, either the clerk of the Minnesota Appellate Courts or the commissioner shall publish a copy of the order in a legal newspaper of general circulation in Ramsey County and the state, at least once each week for two consecutive weeks, commencing with the first publication, which shall not be less than 20 days before the date set for hearing. By this publication, all taxpayers, citizens, and others having or claiming any right, title, or interest in the state, are made parties defendant to the action and the Minnesota Supreme Court has jurisdiction of them to the same extent as if named as defendants in the complaint and personally served with process.

(i) Any taxpayer, citizen, or person interested may become a party to the action by moving against or pleading to the complaint at or before the time set for hearing. The Minnesota Supreme Court shall determine all questions of law and fact and make such orders as will enable it to properly try and determine the action and render a final judgment within 30 days of the hearing with the least possible delay.

(j) If the judgment validates such appropriation bonds, such judgment is forever conclusive as to all matters adjudicated and as against all parties affected and all others having or claiming any right, title, or interest affected by the issuance of said bonds, or to be affected in any way thereby, and the validity of said bonds or of any revenues pledged for the payment thereof, or of the proceedings authorizing the issuance thereof, including any remedies provided for their collection, shall never be called in question in any court by any person or party.

(k)(1) Bonds, when validated under this section, shall have stamped or written thereon, by the proper officers of the state issuing them, a statement in substantially the following form: "This bond is one of a series of bonds which were validated by judgment of the Supreme Court of the State of Minnesota, rendered on ....., (year) ......"

(2) A certified copy of the judgment or decree shall be received as evidence in any court in this state.

(l) The costs shall be paid by the state, except when a taxpayer, citizen, or other person contests the action or intervenes, the court may tax the whole or any part of the costs against the person that is equitable.

(m) A justice of the Minnesota Supreme Court is not disqualified in any validation action because the justice is a landowner or taxpayer of the state.

History: 1Sp2011 c 7 art 11 s 4






Chapter 16B — DEPARTMENT OF ADMINISTRATION

Section 16B.01 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the following terms have the meanings given them, unless the context clearly indicates otherwise.

Subd. 2. Agency. "Agency" means any state officer, employee, board, commission, authority, department, or other agency of the executive branch of state government. Unless specifically provided elsewhere in this chapter, agency does not include the Minnesota State Colleges and Universities.

Subd. 3. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 4. [Repealed, 2014 c 196 art 1 s 6]

Subd. 5. [Repealed, 2014 c 196 art 1 s 6]

Subd. 6. Utility services. "Utility services" includes telephone, postal, electric light, and power service, and all other services required for the maintenance, operation, and upkeep of buildings and offices.

History: 1984 c 544 s 6; 1994 c 632 art 3 s 28; 1996 c 398 s 3; 2014 c 196 art 1 s 1



Section 16B.02 — DEPARTMENT OF ADMINISTRATION.

The Department of Administration is under the supervision and control of the commissioner of administration, who is appointed by the governor under section 15.06.

History: 1984 c 544 s 7



Section 16B.03 — APPOINTMENTS.

The commissioner is authorized to appoint staff, including two deputy commissioners, in accordance with chapter 43A.

History: 1984 c 544 s 8; 1999 c 250 art 1 s 53



Section 16B.04 — AUTHORITY.

Subdivision 1. Rulemaking authority. Subject to chapter 14, the commissioner may adopt, amend, and rescind rules relating to any purpose, responsibility, or authorization in this chapter. Rules adopted must comply with any provisions in this chapter which specify or restrict the adoption of particular rules.

Subd. 2. Powers and duties, generally. Subject to other provisions of this chapter, the commissioner is authorized to:

(1) supervise, control, review, and approve all state contracts and purchasing;

(2) provide agencies with supplies and equipment;

(3) investigate and study the management and organization of agencies, and reorganize them when necessary to ensure their effective and efficient operation;

(4) manage and control state property, real and personal;

(5) maintain and operate all state buildings, as described in section 16B.24, subdivision 1;

(6) supervise, control, review, and approve all capital improvements to state buildings and the capitol building and grounds;

(7) provide central mail facilities;

(8) oversee publication of official documents and provide for their sale;

(9) manage and operate parking facilities for state employees and a central motor pool for travel on state business;

(10) provide rental space within the capitol complex for a private day care center for children of state employees. The commissioner shall contract for services as provided in this chapter;

(11) settle state employee workers' compensation claims;

(12) purchase, accept, transfer, warehouse, sell, distribute, or dispose of surplus property in accordance with state and federal rules and regulations. The commissioner may charge a fee to cover any expenses incurred in connection with any of these acts; and

(13) provide and manage a central distribution center for federal and state surplus personal property, as defined in section 16B.2975, and may provide and manage a warehouse facility.

Subd. 3. Delegation from governor. The governor, unless otherwise provided by law, may delegate to the commissioner the administration of programs and projects of the Office of the Governor directed by either state or federal law, or which may be made available to the state under a grant of funds either public or private. Unless specifically prohibited by law, the governor may delegate to the commissioner general supervision of any program or activity of any agency the head of which is either appointed by the governor or by a gubernatorially appointed board. The provisions of this subdivision shall not be construed as authority to transfer programs or activities, or part of them, from one department to another.

Subd. 4. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste of public money;

(2) use innovative fiscal and human resource practices;

(3) coordinate the department's activities with other governmental agencies;

(4) use technology to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature changes in law necessary to carry out the mission and improve the performance of the department.

History: 1984 c 485 s 1; 1984 c 544 s 9; 1984 c 655 art 2 s 13 subd 1; 1995 c 248 art 11 s 2; 1998 c 359 s 2; 1998 c 366 s 26; 2005 c 156 art 5 s 3; 2007 c 140 art 4 s 1; 2008 c 204 s 5; 2010 c 215 art 12 s 25; 2014 c 196 art 1 s 2,3; art 2 s 15



Section 16B.05 — DELEGATION BY COMMISSIONER.

Subdivision 1. Delegation of duties by commissioner. The commissioner may delegate duties imposed by this chapter to the head of an agency and to any subordinates of the head. Delegated duties are to be exercised in the name of the commissioner and under the commissioner's supervision and control.

Subd. 2. Facsimile or digital signatures and electronic approvals. When authorized by the commissioner, facsimile signatures, electronic approvals, or digital signatures may be used in accordance with the commissioner's delegated authority and instructions. Copies of the delegated authority and instructions must be filed with the commissioner of management and budget and the secretary of state. A facsimile signature, electronic approval, or digital signature, when used in accordance with the commissioner's delegated authority and instructions, is as effective as an original signature.

History: 1984 c 544 s 10; 1986 c 444; 1994 c 632 art 3 s 29; 1997 c 202 art 3 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 16B.052 — AUTHORITY TO TRANSFER FUNDS.

The commissioner may, with the approval of the commissioner of management and budget, transfer from an internal service or enterprise fund account to another internal service or enterprise fund account, any contributed capital appropriated by the legislature. The transfer may be made only to provide working capital or positive cash flow in the account to which the money is transferred. The commissioner shall report the amount and purpose of the transfer to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the Department of Administration. The transfer must be repaid within 18 months.

History: 1988 c 613 s 3; 2000 c 488 art 12 s 14; 2009 c 101 art 2 s 109



Section 16B.053 — GRANTS.

The commissioner may apply for, receive, and expend money made available from federal or other sources for the purposes of carrying out the duties and responsibilities of the commissioner under sections 16B.054 and 16B.055.

All moneys received by the commissioner under sections 16B.054 and 16B.055 must be deposited in the state treasury and are appropriated to the commissioner for the purpose for which the moneys are received. The money does not cancel and is available until expended.

History: 1998 c 359 s 3



Section 16B.054 — DEVELOPMENTAL DISABILITIES.

The Department of Administration is designated as the responsible agency to assist the Minnesota Governor's Council on Developmental Disabilities in carrying out all responsibilities under the Developmental Disabilities Assistance and Bill of Rights Act of 2000, also known as United States Code, title 42, sections 15001 to 15115, and Public Law 106-402 (October 30, 2000, 106th Congress), as well as those responsibilities relating to the program which are not delegated to the council.

History: 1998 c 359 s 4; 1Sp2003 c 8 art 1 s 1



Section 16B.055 — LEAD AGENCY.

Subdivision 1. Federal Assistive Technology Act. (a) The Department of Administration is designated as the lead agency to carry out all the responsibilities under the Assistive Technology Act of 1998, as provided by Public Law 108-364, as amended. The Minnesota Assistive Technology Advisory Council is established to fulfill the responsibilities required by the Assistive Technology Act, as provided by Public Law 108-364, as amended. Because the existence of this council is required by federal law, this council does not expire.

(b) The governor shall appoint the membership of the council as required by the Assistive Technology Act of 1998, as provided by Public Law 108-364, as amended. After the governor has completed the appointments required by this subdivision, the commissioner of administration, or the commissioner's designee, shall convene the first meeting of the council following the appointments. Members shall serve two-year terms commencing July 1 of each odd-numbered year, and receive the compensation specified by the Assistive Technology Act of 1998, as provided by Public Law 108-364, as amended. The members of the council shall select their chair at the first meeting following their appointment.

Subd. 2. [Repealed, 2007 c 133 art 2 s 13]

Subd. 3. [Repealed, 2007 c 133 art 2 s 13]

History: 1998 c 359 s 5; 1999 c 250 art 1 s 114; 2001 c 162 s 2; 2007 c 133 art 2 s 1; 2014 c 286 art 8 s 3



Section 16B.24 — GENERAL AUTHORITY.

Subdivision 1. Operation and maintenance of buildings. The commissioner is authorized to maintain and operate the State Capitol building and grounds, subject to whatever standards and policies are set for its appearance and cleanliness by the Capitol Area Architectural and Planning Board and the commissioner under section 15B.15, subdivision 2, and all other buildings, cafeterias, and grounds in state-owned buildings in the Capitol Area under section 15B.02, the state Department of Public Safety, Bureau of Criminal Apprehension building in St. Paul, the state Department of Health building in Minneapolis, 321 Grove Street buildings in St. Paul, any other properties acquired by the Department of Administration, and, when the commissioner considers it advisable and practicable, any other building or premises owned or rented by the state for the use of a state agency. The commissioner shall assign and reassign office space in the Capitol and state buildings to make an equitable division of available space among agencies. The commissioner shall regularly update the long-range strategic plan for locating agencies and shall follow the plan in assigning and reassigning space to agencies. The plan must include locational and urban design criteria, a cost-analysis method to be used in weighing state ownership against leasing of space in specific instances, and a transportation management plan. If the commissioner determines that a deviation from the plan is necessary or desirable in a specific instance, the commissioner shall provide the legislature with a timely written explanation of the reasons for the deviation. The power granted in this subdivision does not apply to state hospitals or to educational, penal, correctional, or other institutions not enumerated in this subdivision the control of which is vested by law in some other agency.

Subd. 2. Repairs. The commissioner shall supervise and control the making of necessary repairs to all state buildings and structures, except:

(1) structures, other than buildings, under the control of the state Transportation Department; and

(2) buildings and structures under the control of the Board of Trustees of the Minnesota State Colleges and Universities.

All repairs to the public and ceremonial areas and the exterior of the State Capitol building shall be carried out subject to the standards and policies of the Capitol Area Architectural and Planning Board and the commissioner of administration adopted pursuant to section 15B.15, subdivision 2.

Subd. 3. Disposal of old buildings. (a) Upon request from the head of an agency with control of a state-owned building with an estimated market value of less than $50,000, as determined by the commissioner, the commissioner may sell, demolish, or otherwise dispose of the building if the commissioner determines that the building is no longer used or is a fire or safety hazard.

(b) Upon request of the head of an agency with control of a state-owned building with an estimated market value of $50,000 or more, as determined by the commissioner, the commissioner may sell, demolish, or otherwise dispose of the building after determining that the building is no longer used or is a fire or safety hazard and obtaining approval of the chairs of the senate Finance Committee and house of representatives Ways and Means Committee.

(c) In the event a sale is made under this subdivision, the proceeds shall be deposited in the account provided by law. If there is no requirement in law specifying how proceeds must be deposited other than section 16A.72, the proceeds must be deposited in the account from which the appropriation to acquire or construct the building was made. If the account from which the appropriation was made cannot be identified or has been terminated, the proceeds shall be deposited in the general fund.

Subd. 3a. Sale of real property. By February 1 of each year, the commissioner shall report to the chairs of the senate Committee on Finance and the house of representatives Committees on Ways and Means and Capital Investment all sales or other transfers of real property owned by the state that have taken place in the preceding calendar year. The report shall include a description of the property, reason for the sale, the name of the buyer, and the price for which the property was sold. Sales of easements need not be included. This subdivision does not apply to real property held by the Department of Natural Resources, the Department of Transportation, or the Board of Water and Soil Resources, except for real property that has been used for office space by any of those agencies. This subdivision does not apply to property owned by the Board of Trustees of the Minnesota State Colleges and Universities or the University of Minnesota.

Subd. 4. Inspections; appraisals; inventories. The commissioner shall provide for the periodic inspection and appraisal of all state property, real and personal, and for current and perpetual inventories of all state property. The commissioner shall require agencies to make reports of the real and personal property in their custody at the intervals and in the form the commissioner considers necessary.

Subd. 5. Renting out state property. (a) Authority. The commissioner may rent out state property, real or personal, that is not needed for public use, if the rental is not otherwise provided for or prohibited by law. The property may not be rented out for more than five years at a time without the approval of the State Executive Council and may never be rented out for more than 25 years. A rental agreement may provide that the state will reimburse a tenant for a portion of capital improvements that the tenant makes to state real property if the state does not permit the tenant to renew the lease at the end of the rental agreement.

(b) Restrictions. Paragraph (a) does not apply to state trust fund lands, other state lands under the jurisdiction of the Department of Natural Resources, lands forfeited for delinquent taxes, or lands acquired under section 298.22.

(c) Rental of living accommodations. The commissioner shall establish rental rates for all living accommodations provided by the state for its employees. Money collected as rent by state agencies pursuant to this paragraph must be deposited in the state treasury and credited to the general fund.

(d) Lease of space in certain state buildings to state agencies. The commissioner may lease portions of the state-owned buildings under the custodial control of the commissioner to state agencies and the court administrator on behalf of the judicial branch of state government and charge rent on the basis of space occupied. Notwithstanding any law to the contrary, all money collected as rent pursuant to the terms of this section shall be deposited in the state treasury. Money collected as rent to recover the bond interest costs of a building funded from the state bond proceeds fund shall be credited to the general fund. Money collected as rent to recover the depreciation costs of a building funded from the state bond proceeds fund and money collected as rent to recover capital expenditures from capital asset preservation and replacement appropriations and statewide building access appropriations shall be credited to a segregated asset preservation and replacement account in a special revenue fund. Fifty percent of the money credited to the account each fiscal year must be transferred to the general fund. The remaining money in the account is appropriated to the commissioner to be expended for asset preservation projects as determined by the commissioner. Money collected as rent to recover the depreciation and interest costs of a building built with other state dedicated funds shall be credited to the dedicated fund which funded the original acquisition or construction. All other money received shall be credited to the general services revolving fund.

(e) Lease of space in Andersen and Freeman buildings. The commissioner may lease space in the Elmer L. Andersen and Orville L. Freeman buildings to state agencies and charge rent on the basis of space occupied. Money collected as rent under this paragraph to fund future building repairs must be credited to a segregated account for each building in the special revenue fund and is appropriated to the commissioner to make the repairs. When the state acquires title to each building, the account for that building must be abolished and any balance remaining in the account must be transferred to the appropriate asset preservation and replacement account created under paragraph (d).

Subd. 5a. Veterans Service Building tenants. (a) The commissioner must assign quarters in the Veterans Service Building to the Department of Veterans Affairs. Some of what is assigned, as mutually determined with the commissioner of veterans affairs, must be on the first floor.

(b) The commissioner of administration must also assign space in the Veterans Service Building to:

(1) the American Legion;

(2) Veterans of Foreign Wars;

(3) Disabled American Veterans;

(4) Military Order of the Purple Heart;

(5) Veterans of World War I;

(6) auxiliaries of the groups in clauses (1) to (5), if incorporated in Minnesota; and

(7) as space becomes available and as the commissioner of administration considers desirable, other state departments and agencies.

Subd. 5b. Employee fitness and wellness facilities. An entity in the executive, legislative, or judicial branch may use space under its control to offer fitness, wellness, or similar classes or activities to its employees, and may allow persons conducting these classes or activities to charge employees a fee to participate. Revenue received by a public entity under this section is appropriated to the entity. This authorization applies to all state space, including property in the Capitol area, and other designated property as defined in rules adopted by the commissioner of public safety. Persons conducting these classes or activities, and participating employees, waive any and all claims of liability against the state for any damage or injury arising from the use of state space for employee fitness and wellness classes or similar classes or activities. Persons conducting these classes or activities agree to indemnify, save, and hold the state, its agents, and employees harmless from any claims or causes of action, including attorney fees incurred by the state that arise from these classes or activities.

Subd. 6. Property leases. (a) Leases. The commissioner shall lease land and other premises when necessary for state purposes. Notwithstanding subdivision 6a, paragraph (a), the commissioner may lease land or premises for up to ten years, subject to cancellation upon 30 days' written notice by the state for any reason except lease of other non-state-owned land or premises for the same use. The commissioner may not lease non-state-owned land and buildings or substantial portions of land or buildings within the Capitol Area as defined in section 15B.02 unless the commissioner first consults with the Capitol Area Architectural and Planning Board. If the commissioner enters into a lease-purchase agreement for buildings or substantial portions of buildings within the Capitol Area, the commissioner shall require that any new construction of non-state-owned buildings conform to design guidelines of the Capitol Area Architectural and Planning Board. Lands needed by the Department of Transportation for storage of vehicles or road materials may be leased for five years or less, such leases for terms over two years being subject to cancellation upon 30 days' written notice by the state for any reason except lease of other non-state-owned land or premises for the same use. An agency or department head must consult with the chairs of the house of representatives appropriations and senate finance committees before entering into any agreement that would cause an agency's rental costs to increase by ten percent or more per square foot or would increase the number of square feet of office space rented by the agency by 25 percent or more in any fiscal year.

(b) Use vacant public space. No agency may initiate or renew a lease for space for its own use in a private building unless the commissioner has thoroughly investigated presently vacant space in public buildings, such as closed school buildings, and found that none is available or use of the space is not feasible, prudent, and cost-effective compared with available alternatives.

(c) Preference for certain buildings. For needs beyond those which can be accommodated in state-owned buildings, the commissioner shall acquire and utilize space in suitable buildings of historical, architectural, or cultural significance for the purposes of this subdivision unless use of that space is not feasible, prudent and cost-effective compared with available alternatives. Buildings are of historical, architectural, or cultural significance if they are listed on the National Register of Historic Places, designated by a state or county historical society, or designated by a municipal preservation commission.

(d) Recycling space. Leases for space of 30 days or more for 5,000 square feet or more must require that space be provided for recyclable materials.

Subd. 6a. Lease-purchase agreement; cancellation. (a) With the approval of the commissioner of management and budget and the recommendation of the Legislative Advisory Commission, the commissioner of administration may enter into lease-purchase agreements. A lease-purchase agreement must provide the state with a unilateral right to purchase the leased premises at specified times for specified amounts. Under these lease agreements, the lease rental rates shall not be more than market rental rates. Notwithstanding subdivision 6, the term of the lease may be for more than ten years, but must not exceed 20 years. Prior to exercising the state's right to purchase the premises, the purchase must be approved by an act of the legislature.

(b) A lease-purchase agreement entered into under paragraph (a) must be subject to cancellation by the state for any reason except lease of other non-state-owned land or premises for the same use.

Subd. 7. [Repealed, 2014 c 196 art 1 s 6]

Subd. 8. Regional service center. The commissioner may establish a regional service center on a demonstration basis. The commissioner shall select agencies to participate in the demonstration service center and determine equitable methods of sharing space, personnel and equipment. The commissioner may enter into a lease for a base term of five years with a five-year leasehold renewal option to acquire suitable space for the service center.

Subd. 9. Smoking in state buildings. (a) To protect the public health, comfort, and environment and to protect the nonsmoker's right to a smoke-free environment, smoking in all buildings managed or leased by the commissioner under subdivisions 1 and 6 is prohibited except in veterans homes where smoking areas have been designated under a policy adopted in accordance with paragraph (b).

(b) A veterans home may permit smoking only in designated areas, providing that existing physical barriers and ventilation systems can be used to prevent the presence of smoke in adjacent nonsmoking areas.

No employee complaining of a violation of this subdivision to a lessor, lessee, manager, or supervisor may be subjected to any disciplinary action as a result of making the complaint.

Subd. 10. Child care/workplace school space. For state office space that is leased, purchased, or substantially remodeled after August 1, 1988, the commissioner shall consider including space usable for child care services or for a workplace school. Space must be included if the commissioner determines that it is needed and that it could be provided at reasonable cost. The commissioner may prepare sites as a common usage space for the Capitol complex.

Subd. 11. Recycling of fluorescent lamps. When a fluorescent lamp containing mercury is removed from service in a building or premises owned by the state or rented by the state, the commissioner shall ensure that the lamp is recycled if a recycling facility, which has been licensed or permitted by the agency or is operated subject to a compliance agreement with, or other approval by, the commissioner, is available in this state.

Subd. 12. State band. The commissioner must provide free rehearsal and storage space in the same building in the Capitol Area to an entity known as the Minnesota State Band, which is a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code.

History: 1983 c 216 art 1 s 87; 1984 c 544 s 29; 1Sp1985 c 13 s 121; 1986 c 444; 1987 c 98 s 1; 1988 c 613 s 9,10; 1988 c 685 s 1; 1988 c 686 art 1 s 44,45; 1989 c 335 art 1 s 62; 1990 c 506 art 2 s 11; 1990 c 572 s 4,5; 1990 c 594 art 1 s 46; 1991 c 345 art 1 s 60; 1992 c 514 s 5,6; 1992 c 558 s 33; 1993 c 192 s 70; 1993 c 249 s 4; 1994 c 483 s 1; 1994 c 634 art 1 s 2; 1994 c 643 s 39; 1Sp1995 c 2 art 1 s 23; 1996 c 395 s 18; 1996 c 463 s 33,34; 1997 c 202 art 2 s 23; 1997 c 206 s 1,2; 1998 c 359 s 6; 1999 c 250 art 1 s 55; 2003 c 17 s 2; 1Sp2003 c 1 art 2 s 39; 1Sp2003 c 8 art 1 s 2,3; 2004 c 255 s 1; 2004 c 284 art 2 s 7; 2007 c 148 art 2 s 20; 2009 c 101 art 2 s 52,109; 2010 c 369 s 1; 2010 c 382 s 7; 1Sp2015 c 2 art 5 s 1



Section 16B.2405 — CAPITOL BUILDING POWERS AND DUTIES.

The commissioner, upon receipt of funding for these purposes, shall:

(1) maintain and operate the Capitol building and grounds according to section 16B.24 and other applicable law;

(2) designate a project manager to oversee and manage predesign, design, and construction contracts and funding for all modifications to the Capitol building;

(3) manage design and construction projects and funding for the Capitol building according to section 16B.31 and other applicable law;

(4) lease space in the Capitol building, as provided in section 16B.24, to state agencies, constitutional officers, and the court administrator on behalf of the judicial branch and allocate space in the Capitol building to the legislative branch as determined by the commission;

(5) provide information about the Capitol building to the commission, legislative bodies, and others as needed regarding maintenance, operation, leasing, condition assessments, design, and construction projects; and

(6) assist the State Capitol Preservation Commission with performance of its duties as needed.

History: 1Sp2011 c 6 art 4 s 5



Section 16B.241 — COORDINATED FACILITY PLANNING.

The commissioner of administration shall develop a coordinated facility planning process for offices located outside the metropolitan area for the following agencies: the Departments of Health, Agriculture, and Natural Resources; the Pollution Control Agency; and the Board of Water and Soil Resources. Any proposals for consolidation or construction of facilities for these agencies that are included in budget documents submitted to the legislature under section 16A.11 must first be considered as part of the planning process required by this section.

History: 1994 c 643 s 40



Section 16B.242 — ENTERPRISE REAL PROPERTY ACCOUNT.

The enterprise real property technology system and services account is created in the special revenue fund. Receipts credited to the account are appropriated to the commissioner of administration for the purpose of funding the personnel and technology to maintain the enterprise real property system and services.

History: 2009 c 101 art 2 s 53



Section 16B.2421 — BIRD-SAFE BUILDINGS.

Between March 15 and May 31 and between August 15 and October 31 each year, occupants of state-owned or state-leased buildings must attempt to reduce dangers posed to migrating birds by turning off building lights between midnight and dawn, to the extent turning off lights is consistent with the normal use of the buildings. The commissioner of administration may adopt policies to implement this requirement.

History: 2009 c 101 art 2 s 54



Section 16B.245 — INVENTORY OF STATE-OWNED LAND.

Subdivision 1. Definitions. For the purposes of this section, "state-owned land" means land, with or without improvements upon it, for which the state owns fee title. It does not include:

(1) land held in trust by the state for political subdivisions of the state;

(2) permanent school trust fund lands;

(3) university trust fund lands;

(4) mineral interests; or

(5) trunk highway right-of-way.

Subd. 2. Inventory. The commissioner of administration must inventory all state-owned land and determine the number of acres owned by the state as of December 31, 2002. The inventory must identify for each parcel the state agency responsible for the parcel, its location, size, and whether it is (1) currently being used for a public purpose, (2) anticipated to be used for a public purpose in the future, or (3) not currently being used or anticipated to be used for a public purpose. The inventory must also identify how much land is included in each classification under section 86A.05. Within two months of completing the inventory, and by January 15 each odd-numbered year thereafter, the commissioner must report on the inventory to the chairs of the house of representatives and senate committees with jurisdiction over higher education, capital investment, and natural resources and environment finance, and the chairs of the house of representatives Committee on Ways and Means and the senate Committee on Finance.

History: 2002 c 393 s 36



Section 16B.25 — LOST PROPERTY ON STATE LANDS.

Subdivision 1. Permits. The commissioner may grant a permit to search upon lands, highways, or in buildings owned by the state for lost or abandoned property. Conditions of a permit may include a formula for dividing between the state and the finder the proceeds of any property found and unclaimed.

Subd. 2. Notice. Lost or abandoned property found on state lands is placed in the custody of the commissioner. If the rightful owner is known, the owner must be notified by certified mail and may reclaim the property on paying the expenses of the search.

Subd. 3. Disposal. Unclaimed property may be sold at public sale, disposed of as state surplus property, or destroyed, based on the commissioner's judgment of its value.

Subd. 4. Money. All lost or abandoned money found under a permit granted pursuant to this section, and the proceeds from the sale of other abandoned or lost property found under a permit, must be deposited in the general fund.

History: 1984 c 544 s 30; 1Sp2001 c 10 art 2 s 25



Section 16B.26 — UTILITY COMPANIES, PERMITS TO CROSS STATE-OWNED LANDS.

Subdivision 1. Easements. (a) Authority. Except where the authority conferred by this section has been imposed on some other state or county office, the commissioner may grant an easement or permit over, under, or across any land owned by the state for public purposes, including but not limited to, access, road, street, mass transit, telecommunication, flood protection, or utility purposes. This authority does not apply to land under the jurisdiction of the commissioner of natural resources or land obtained for trunk highway purposes.

(b) Notice of revocation. An easement or permit is revocable by written notice given by the commissioner if at any time its continuance will conflict with a public use of the land over, under, or upon which it is granted, or for any other reason. The notice must be in writing and is effective 90 days after the notice is sent by certified mail to the last known address of the record holder of the easement. If the address of the holder of the easement or permit is not known, it expires 90 days after the notice is recorded in the office of the county recorder of the county in which the land is located. Upon revocation of an easement, the commissioner may allow a reasonable time for the easement holder to vacate the premises affected. Notwithstanding the foregoing, the commissioner may grant to a state agency or political subdivision a permanent easement for the construction, operation, and maintenance of publicly owned infrastructure as described in paragraph (a), to have and to hold for as long as the easement area is used in accordance with the terms and conditions of the easement. If a permanent easement ceases to be used for the purposes stated in the easement or in accordance with its terms and conditions, the easement may be revoked by a written notice given by the commissioner in accordance with this paragraph.

(c) Easement runs with land. State land subject to an easement or permit granted by the commissioner remains subject to sale or lease, and the sale or lease does not revoke the permit or easement granted.

Subd. 2. Land controlled by other agencies. If the easement or permit involves land under the jurisdiction of an agency other than the Department of Administration, it is subject to the approval of the head of the agency and is subject to revocation by the commissioner as provided in this section, on request of the head of the agency.

Subd. 3. Application. An application for easement or permit under this section must include: a legal description of the land affected; a map showing the area affected by the easement or permit; and a detailed design of any structures to be placed on the land. The commissioner may require that the application be in another form and include other descriptions, maps, or designs. The commissioner may at any time order changes or modifications respecting construction or maintenance of structures or other conditions of the easement which the commissioner finds necessary to protect the public health and safety.

Subd. 4. Form; duration. The easement or permit must be in a form prescribed by the attorney general and must describe the location of the easement granted. The easement or permit continues until revoked by the commissioner, subject to change or modification as provided in this section.

Subd. 5. Consideration; terms. The commissioner may prescribe consideration and conditions for granting an easement or permit. Money received by the state under this section must be credited to the fund to which income or proceeds of sale from the land would be credited, if provision for the sale is made by law. Otherwise, it must be credited to the general fund.

History: 1984 c 544 s 31; 2010 c 189 s 32



Section 16B.27 — GOVERNOR'S RESIDENCE.

Subdivision 1. Use. The governor's residence must be used for official ceremonial functions of the state, and to provide suitable living quarters for the governor of the state.

Subd. 2. Maintenance. The commissioner shall maintain the governor's residence in the same way as other state buildings are maintained and shall rehabilitate, decorate, and furnish the building. The decoration and furnishing shall be guided by the Governor's Residence Council.

Subd. 3. Council. The Governor's Residence Council consists of the following 19 members: the commissioner; the spouse or a designee of the governor; the executive director of the Minnesota State Arts Board; the director of the Minnesota Historical Society; a member of the senate appointed pursuant to the rules of the senate; a member of the house of representatives appointed pursuant to the rules of the house of representatives; 13 persons appointed by the governor including one in the field of higher education, one member of the American Society of Interior Designers, Minnesota Chapter, one member of the American Institute of Architects, Minnesota chapter, one member of the American Society of Landscape Architects, Minnesota Chapter, one member of the family that donated the governor's residence to the state, if available, and eight public members with four public members' terms being coterminous with the governor who appoints them. Members of the council serve without compensation. Membership terms, removal, and filling of vacancies for members appointed by the governor are governed by section 15.0575. The council shall elect a chair and a secretary from among its members.

Subd. 4. Duties. The council shall develop an overall restoration plan for the governor's residence and surrounding grounds and approve alterations in the existing structure.

Subd. 5. Gifts. (a) To maintain and improve the quality of furnishings for the public areas of the building, the council may solicit and accept donated money, furnishings, objects of art and other items the council determines may have historical value in keeping with the building's period and purpose. The gift acceptance procedures of sections 16A.013 to 16A.016 do not apply to this subdivision.

(b) Notwithstanding sections 16A.013 to 16A.016, the council may solicit contributions for the renovation of and capital improvements to the governor's residence.

(c) Gifts for the benefit of the governor's residence and surrounding grounds are not accepted by the state unless accepted by the council. The council shall maintain a complete inventory of all gifts and articles received.

Subd. 6. Use by nonstate entities. A nonstate entity using the governor's residence must pay the state for all direct and indirect costs associated with use of the facility.

History: 1984 c 544 s 32; 1984 c 655 art 1 s 5; art 2 s 13 subd 1; 1986 c 444; 1988 c 629 s 12; 1993 c 46 s 1; 1998 c 359 s 7; 2001 c 161 s 5; 2001 c 162 s 3; 2002 c 374 art 7 s 7; 2003 c 112 art 2 s 50; 1Sp2003 c 18 art 5 s 1



Section 16B.275 — CAPITOL AREA CAFETERIAS.

In entering into contracts for operation of cafeterias in the capitol complex, the commissioner must attempt to ensure the department does not receive revenues in excess of those needed to operate and maintain the cafeteria space.

History: 1997 c 202 art 2 s 24



Section 16B.281 — SALE AND DISPOSITION OF SURPLUS STATE-OWNED LAND.

Subdivision 1. Applicability. All tracts or lots of real property belonging to the state or that may hereafter accrue to the state, including tracts or lots that have escheated to the state, may be disposed of according to sections 16B.281 to 16B.287. Sections 16B.281 to 16B.287 do not apply to school or other trust fund lands belonging to the state, or that may hereafter accrue to the state, under and by virtue of any act of Congress or to any other state-owned lands the sale or disposition of which is provided for under sections 94.09 to 94.16 or other law.

Subd. 2. [Repealed, 2008 c 318 art 1 s 16; 2008 c 368 art 1 s 72]

Subd. 3. Notice to agencies; determination of surplus. The commissioner of administration shall send written notice to all state departments, agencies, and the University of Minnesota describing any lands or tracts that may be declared surplus. If a department or agency or the University of Minnesota desires custody of the lands or tracts, it shall submit a written request to the commissioner, no later than four calendar weeks after mailing of the notice, setting forth in detail its reasons for desiring to acquire and its intended use of the land or tract. The commissioner shall then determine whether any of the lands described should be declared surplus and offered for sale or otherwise disposed of by transferring custodial control to other requesting state departments or agencies or to the Board of Regents of the University of Minnesota for educational purposes, provided however that transfer to the Board of Regents shall not be determinative of tax exemption or immunity. If the commissioner determines that any of the lands are no longer needed for state purposes, the commissioner shall make findings of fact, describe the lands, declare the lands to be surplus state land, and state the reasons for the sale or disposition of the lands.

Subd. 4. [Repealed, 2008 c 318 art 1 s 16; 2008 c 368 art 1 s 72]

Subd. 5. [Repealed, 2008 c 318 art 1 s 16; 2008 c 368 art 1 s 72]

Subd. 6. Maintenance of land before sale. The state department or agency holding custodial control shall maintain the state-owned lands until the lands are sold or otherwise disposed of as provided for in sections 16B.281 to 16B.287.

History: 2004 c 262 art 1 s 2; 2008 c 318 art 1 s 3; 2008 c 368 art 1 s 1



Section 16B.282 — SURVEYS, APPRAISALS, AND SALE.

Subdivision 1. Appraisal; notice and offer to public bodies. (a) Before offering any surplus state-owned lands for sale, the commissioner of administration may survey the lands and, if the value of the lands is estimated to be $50,000 or less, may have the lands appraised. The commissioner shall have the lands appraised if the estimated value is in excess of $50,000.

(b) Appraisals must be made by an appraiser that holds a state appraiser license issued by the Department of Commerce. The appraisal must be in conformity with the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.

(c) Before offering surplus state-owned lands for public sale, the lands shall first be offered to the city, county, town, school district, or other public body corporate or politic in which the lands are situated for public purposes and the lands may be sold for public purposes for not less than the appraised value of the lands. To determine whether a public body desires to purchase the surplus land, the commissioner shall give a written notice to the governing body of each political subdivision whose jurisdictional boundaries include or are adjacent to the surplus land. If a public body desires to purchase the surplus land, it shall submit a written offer to the commissioner no later than two weeks after receipt of notice setting forth in detail its reasons for desiring to acquire and its intended use of the land. In the event that more than one public body tenders an offer, the commissioner shall determine which party shall receive the property and shall submit written findings regarding the decision. If lands are offered for sale for public purposes and if a public body notifies the commissioner of its desire to acquire the lands, the public body may have up to two years from the date of the accepted offer to commence payment for the lands in the manner provided by law.

Subd. 2. Public sale requirements. (a) After complying with subdivision 1, before any public sale of surplus state-owned land is made, and at least 30 days before the sale, the commissioner of administration shall publish a notice of the sale in a newspaper of general distribution in the city or county in which the real property to be sold is situated. The notice shall specify the time and place at which the sale will commence, a general description of the lots or tracts to be offered, and a general statement of the terms of sale.

(b) Surplus state-owned land shall be sold for no less than the estimated or appraised value. The minimum bid may include expenses incurred by the commissioner in rendering the property saleable, including survey, appraisal, legal, advertising, and other expenses.

(c) Parcels remaining unsold after the offering may be sold to anyone agreeing to pay the appraised value. The sale shall continue until all parcels are sold or until the commissioner orders a reappraisal or withdraws the remaining parcels from sale.

History: 2004 c 262 art 1 s 3; 2008 c 318 art 1 s 4; 2008 c 368 art 1 s 2



Section 16B.283 — TERMS OF PAYMENT.

The purchaser must pay at the time of sale ten percent of the total amount bid and the remainder of the payment is due within 90 days of the sale date. A person who fails to make final payment within 90 days of the sale date is in default. On default, all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser in the premises shall terminate without the state doing any act or thing. A record of the default must be made in the state land records of the commissioner.

History: 2004 c 262 art 1 s 4; 2008 c 318 art 1 s 5; 2008 c 368 art 1 s 3



Section 16B.284 — QUITCLAIM DEED.

The commissioner of administration shall sign and cause to be issued a quitclaim deed on behalf of the state. The quitclaim deed shall be in a form prescribed by the attorney general and shall vest in the purchaser all of the state's interest in the subject property except as provided in section 16B.286.

History: 2004 c 262 art 1 s 5; 2008 c 318 art 1 s 6; 2008 c 368 art 1 s 4; 2009 c 86 art 1 s 6



Section 16B.286 — RESERVATION OF MINERALS.

The state reserves for its own use all the iron, coal, copper, and other valuable minerals in or upon all lands that may be sold under sections 16B.281 to 16B.287 and any contract for deed or quitclaim deed shall contain a clause reserving all such minerals for the use of the state.

History: 2004 c 262 art 1 s 7



Section 16B.287 — DISPOSITION OF PROCEEDS FROM SURPLUS STATE-OWNED LAND.

Subdivision 1. Sale proceeds credited to general fund. Money received from the sale of surplus state-owned land according to sections 16B.281 to 16B.287 shall be credited to the general fund except as provided in this section.

Subd. 2. Use of sale proceeds. A portion of the proceeds from the sale equal in amount to the survey, appraisal, legal, advertising, and other expenses incurred by the commissioner of administration or other state official in rendering the property salable shall be remitted to the account from which the expenses were paid and are appropriated and immediately available for expenditure in the same manner as other money in the account.

History: 2004 c 262 art 1 s 8; 2008 c 318 art 1 s 7; 2008 c 368 art 1 s 5



Section 16B.296 — TRANSFER OF REAL PROPERTY.

Notwithstanding any law to the contrary, real property purchased in whole or in part with state funds may not be transferred for less than the appraised value, or if the property has not been appraised, for less than the fair market value as determined by the commissioner of administration. This section does not apply to a department listed in section 15.01, the Minnesota State Colleges and Universities, the University of Minnesota, or a political subdivision of the state.

History: 2005 c 156 art 2 s 19



Section 16B.297 — ACQUISITION OF REAL PROPERTY.

Subdivision 1. Definition. For the purposes of this section, "agency" means an agency as defined in section 16B.01, subdivision 2, and the Board of Trustees of the Minnesota State Colleges and Universities, but does not include the Department of Transportation, the Department of Natural Resources, or the Board of Water and Soil Resources.

Subd. 2. Maximum price. When an agency is authorized to acquire real property or an interest in real property with public money, the procedure in this section applies. The agency must first prepare a fact sheet providing a legal description of the real property to be acquired and the legal authority for its acquisition. The agency must obtain an appraisal of the real property by a person licensed under chapter 82B as an appraiser for the type of real property being appraised and the appraisal must be done in accordance with the requirements of chapter 82B. The appraiser shall not have an interest directly or indirectly in any of the real property to be appraised. The agency may pay less for the property than the appraised value but must not agree to pay more than ten percent above the appraised value. If the real property is appraised at less than $100,000 by the agency and the seller, the agency may pay more than 110 percent of the agency's appraised value but no more than the seller's appraised value. New appraisals may be made at the discretion of the agency.

History: 2014 c 304 s 1



Section 16B.2975 — SURPLUS PROPERTY ACQUISITION, DISTRIBUTION, AND DISPOSAL.

Subdivision 1. Definitions. "Governmental unit or nonprofit organization" means a governmental unit as defined in section 471.59, subdivision 1, an Indian tribal government, and any nonprofit and tax-exempt medical institution, hospital, clinic, health center, school, school system, college, university, or other institution organized and existing for any purpose authorized by federal law to accept surplus federal property.

Subd. 2. Surplus property. "Surplus property" means state or federal commodities, equipment, materials, supplies, books, printed matter, buildings, and other personal or real property that is obsolete, unused, not needed for a public purpose, or ineffective for current use. Surplus property does not include products manufactured by or held in inventory by prison industries for sale to the general public in the normal course of its business.

Subd. 3. Authorization. (a) The commissioner is the state agency designated to transfer, purchase, accept, sell, or dispose of surplus property for the state and for the benefit of any other governmental unit or nonprofit organization for any purpose authorized by state and federal law and in accordance with state and federal rules and regulations. Any governmental unit or nonprofit organization may designate the commissioner to purchase or accept surplus property for it upon mutually agreeable terms and conditions. The commissioner may acquire, accept, warehouse, and distribute surplus property and charge a fee to cover any expenses incurred in connection with any of these acts.

(b) Federal surplus property that has been transferred to the state for donation to public agencies and nonprofit organizations must be transferred or sold in accordance with the plan developed under paragraph (c). Expenses incurred in connection with the acquisition, warehousing, distribution, and disposal of federal surplus property must be paid from the surplus services revolving fund. Proceeds of sales, minus any expenses, must be deposited in the surplus services revolving fund.

(c) The commissioner shall develop a detailed plan for disposal of donated federal property in conformance with state law and federal regulations. The plan must be submitted to the governor for certification and submission to the federal administrator of general services.

(d) The commissioner, after consultation with one or more nonprofit organizations with an interest in providing housing for homeless veterans and their families, may acquire property from the United States government that is designated by the General Services Administration as surplus property. The commissioner may lease the property to a qualified nonprofit organization that agrees to develop or rehabilitate the property for the purpose of providing suitable housing for veterans and their families. The lease agreement with the nonprofit organization may require that the property be developed for use as housing for homeless and displaced veterans and their families and for veterans and their families who lose their housing.

Subd. 4. Deposit of receipts. The surplus services revolving fund is a separate fund in the state treasury. All money resulting from the acquisition, acceptance, warehousing, distribution, and public sale of surplus property, must be deposited in the fund. Money paid into the surplus services revolving fund is appropriated to the commissioner for the purposes of the programs and services referred to in this section.

Subd. 5. Transfer or sale. (a) When the state or an agency operating under a legislative appropriation obtains surplus property from the commissioner, the commissioner of management and budget must, at the commissioner's request, transfer the cost of the surplus property, including any expenses of acquiring, accepting, warehousing, and distributing the surplus property, from the appropriation of the agency receiving the surplus property to the surplus services revolving fund. The determination of the commissioner is final as to the cost of the surplus property to the agency receiving the property.

(b) When any governmental unit or nonprofit organization other than an agency receives surplus property from the commissioner, the governmental unit or nonprofit organization must reimburse the surplus services revolving fund for the cost of the property, including the expenses of acquiring, accepting, warehousing, and distributing it, in an amount the commissioner sets. The commissioner may, however, require the governmental unit or nonprofit organization to deposit in advance in the surplus services revolving fund the cost of the surplus property upon mutually agreeable terms and conditions.

(c) The commissioner may transfer or sell state surplus property to any person at public auction, at prepriced sale, or by sealed bid process in accordance with applicable state laws.

Subd. 6. State surplus property. The commissioner may do any of the following to dispose of state surplus property:

(1) transfer it to or between state agencies;

(2) transfer it to a governmental unit or nonprofit organization in Minnesota; or

(3) sell it and charge a fee to cover expenses incurred by the commissioner in the disposal of the surplus property.

The proceeds of the sale less the fee must be deposited in an account in a fund other than the general fund and are appropriated to the agency for whose account the sale was made, to be used and expended by that agency to purchase similar state property.

Subd. 6a. Computers for schools. The commissioner may transfer state surplus computers to Minnesota Computers for Schools for refurbishing and distribution to any school, school system, college, or university in Minnesota.

Subd. 7. Gifts. The commissioner is authorized to solicit and accept donated money and fixed and consumable property for the benefit of the state and any other governmental unit or nonprofit organization for any purpose authorized by state and federal law and in accordance with federal regulations and rules. The gift acceptance procedures of sections 16A.013 to 16A.016 do not apply to this subdivision.

History: 1998 c 386 art 1 s 24; 2003 c 112 art 2 s 50; 2005 c 65 s 1; 2007 c 54 art 6 s 3; 2009 c 101 art 2 s 109; 1Sp2010 c 1 art 14 s 4; 2014 c 196 art 2 s 15



Section 16B.298 — SURPLUS PROPERTY.

Notwithstanding section 15.054 or 16B.2975, the commissioner may sell a surplus gun used by a state trooper to the trooper who used the gun in the course of employment. The sale price must be the fair market value of the gun, as determined by the commissioner.

History: 2005 c 156 art 2 s 26; 2014 c 196 art 2 s 15



Section 16B.30 — GENERAL AUTHORITY.

(a) Subject to other provisions in this chapter, the commissioner shall supervise and control the making of all contracts for the construction of buildings and for other capital improvements to state buildings and structures, other than buildings and structures under the control of the Board of Trustees of the Minnesota State Colleges and Universities. Except as provided in paragraphs (b) and (c), a state agency may not undertake improvements of a capital nature without specific legislative authority.

(b) Specific legislative authority is not required for repairs or minor capital projects financed with operating appropriations or agency receipts that:

(1) are undertaken for asset preservation or code compliance purposes; or

(2) do not materially increase the net square footage of a facility; and in either case

(3) do not materially increase the cost of agency programs.

(c) Unless the commissioner determines that an urgency exists, the commissioner of an agency undertaking a project with a cost in excess of $50,000 pursuant to paragraph (b) shall notify the chairs of the senate Finance Committee, the house of representatives Capital Investment Committee, the house of representatives Ways and Means Committee, the appropriate house of representatives and senate finance divisions, and the director of the Legislative Coordinating Commission prior to incurring any contractual obligation with regard to the project. Any agency undertaking any project pursuant to this paragraph during fiscal year 1999 must report all such projects to the legislature by January 1, 2000.

History: 1984 c 544 s 35; 1992 c 558 s 34; 1996 c 395 s 18; 1996 c 457 s 5; 1998 c 404 s 33; 1999 c 240 art 1 s 16



Section 16B.305 — CAPITAL BUDGET REQUESTS.

Subdivision 1. Architectural and cost standards. The commissioner shall discuss various architectural and cost standards with experts from the public and private sector and recommend the use of appropriate design and cost standards for all capital budget requests.

Subd. 2. Review of requests. The commissioner shall review agency requests for state buildings and help agencies prepare adequate plans for use in presenting their capital budget requests to the commissioner of management and budget, the governor, and the legislature. The commissioner shall provide information on how a building project is consistent with the department's long-range strategic plan for locating state agencies in the commissioner's recommendations on a request.

Subd. 3. Consultation required. State agencies and other public bodies considering capitol area projects shall consult with the Capitol Area Architectural and Planning Board before developing plans for capital improvements or capital budget proposals for submission to the legislature and governor. The board shall provide to the governor and legislature a statement as to the request's impact upon the capitol area and its compatibility with the comprehensive plan for the capitol area.

History: 1991 c 342 s 6; 1994 c 643 s 41; 2009 c 101 art 2 s 109



Section 16B.307 — ASSET PRESERVATION APPROPRIATIONS.

Subdivision 1. Standards. Article XI, section 5, clause (a), of the Constitution requires that state general obligation bonds be issued to finance only the acquisition or betterment of public land, buildings, and other public improvements of a capital nature. Money appropriated for asset preservation, whether from state bond proceeds or from other revenue, is subject to the following additional limitations:

(a) An appropriation for asset preservation may not be used to acquire new land nor to acquire or construct new buildings, additions to buildings, or major new improvements.

(b) An appropriation for asset preservation may be used only for a capital expenditure on a capital asset previously owned by the state, within the meaning of generally accepted accounting principles as applied to public expenditures. The commissioner of administration will consult with the commissioner of management and budget to the extent necessary to ensure this and will furnish the commissioner of management and budget a list of projects to be financed from the account in order of their priority. The legislature assumes that many projects for preservation and replacement of portions of existing capital assets will constitute betterments and capital improvements within the meaning of the Constitution and capital expenditures under generally accepted accounting principles, and will be financed more efficiently and economically under this section than by direct appropriations for specific projects.

(c) Categories of projects considered likely to be most needed and appropriate for asset preservation appropriations are the following:

(1) projects to remove life safety hazards, like building code violations or structural defects. Notwithstanding paragraph (a), a project in this category may include an addition to an existing building if it is a required component of the hazard removal project;

(2) projects to eliminate or contain hazardous substances like asbestos or lead paint;

(3) major projects to replace or repair roofs, windows, tuckpointing, mechanical or electrical systems, utility infrastructure, tunnels, site renovations necessary to support building use, and structural components necessary to preserve the exterior and interior of existing buildings; and

(4) projects to renovate parking structures.

(d) Up to ten percent of an appropriation subject to this section may be used for design costs for projects eligible to be funded under this section in anticipation of future asset preservation appropriations.

Subd. 2. Report. By January 15 of each year, the commissioner of an agency that has received an appropriation for asset preservation shall submit to the commissioner of management and budget, the chairs of the legislative committees or divisions that currently oversee the appropriations to the agency, and to the chairs of the senate and house of representatives Capital Investment Committees, a list of the projects that have been funded with money under this program during the preceding calendar year, as well as a list of those priority asset preservation projects for which state bond proceeds fund appropriations will be sought during that year's legislative session.

History: 2006 c 258 s 30; 2009 c 101 art 2 s 109



Section 16B.31 — COMMISSIONER MUST APPROVE PLANS.

Subdivision 1. Construction plans and specifications; design-build, construction manager at risk, or job order contracting. (a) The commissioner shall (1) have plans and specifications prepared for the construction, alteration, or enlargement of all state buildings, structures, and other improvements except highways and bridges, and except for buildings and structures under the control of the Board of Regents of the University of Minnesota or of the Board of Trustees of the Minnesota State Colleges and Universities; (2) approve those plans and specifications; (3) advertise for bids and award all contracts in connection with the improvements; (4) supervise and inspect all work relating to the improvements; (5) approve all lawful changes in plans and specifications after the contract for an improvement is let; and (6) approve estimates for payment. This subdivision does not apply to the construction of the Zoological Gardens.

(b) MS 2002 [Expired]

(c) MS 2002 [Expired]

(d) Notwithstanding any other law to the contrary, the commissioner may:

(1) use a design-build method of project delivery and award a design-build contract as provided in sections 16C.32 and 16C.33;

(2) use a construction manager at risk method of project delivery and award a construction manager at risk contract on the basis of the selection criteria described in section 16C.34; or

(3) use a job order contracting contractor selection as described in section 16C.35.

(e) The commissioner may require a primary designer and a construction manager at risk, by contract, to cooperate in the design, planning and scheduling, and construction process. The contract must not make the primary designer or construction manager at risk a subcontractor or joint venture partner to the other or limit the primary designer's or construction manager at risk's independent obligations to the commissioner.

(f) For projects undertaken by the Minnesota State Colleges and Universities system, the powers and duties granted in paragraphs (d) and (e) may be exercised by its board of trustees.

Subd. 2. Appropriations. Plans must be paid for out of money appropriated for the purpose of improving or constructing the building. No part of the balance may be expended until the commissioner has secured suitable plans and specifications, prepared by a competent architect or engineer, and accompanied by a detailed statement of the cost, quality, and description of all material and labor required for the completion of the work. No plan may be adopted, and no improvement made or building constructed by the commissioner or any other agency to whom an appropriation is made for a capital improvement, that contemplates the expenditure for its completion of more money than the appropriation for it, unless otherwise provided in this section or the act making the appropriation. The commissioner or other agency may not direct or permit any expenditure beyond that appropriated, and any agent of the commissioner violating this provision is guilty of a gross misdemeanor.

Subd. 3. Federal aid. (a) Application for aid. The commissioner, or any other agency to whom an appropriation is made for a capital improvement, shall apply for the maximum federal share for each project.

(b) Acceptance of aid. The commissioner is the state agency empowered to accept money provided for or made available to this state by the United States of America or any federal department or agency for the construction and equipping of any building for state purposes not otherwise provided for by law, other than University of Minnesota buildings, in accordance with the provisions of federal law and any rules or regulations promulgated under federal law. The commissioner may do whatever is required of this state by federal law, rules, and regulations in order to obtain the federal money.

(c) Federal funds considered part of appropriation. The commissioner may after consultation with the chairs of the senate Finance Committee and house of representatives Ways and Means Committee, adopt a plan, provide for an improvement, or construct a building that contemplates expenditure for its completion of more money than the appropriation for it, if the excess money is provided by the United States government and granted to the state of Minnesota under federal law or any rule or regulation promulgated under federal law. This federal money, for the purpose of this section, is a part of the appropriation for the project.

(d) Delayed federal money. If an amount is payable to a creditor of the state from a project account which is financed partly with federal money and the project is included in appropriations made to the commissioner for public buildings and equipment, and the amount cannot be paid on time because of a deficiency of money in the project account caused by a delay in the receipt of federal money, the commissioner may provide money needed to pay the amount by temporarily transferring the sum to the project account from any other appropriation made to the commissioner in the same act. Required money for a payment is appropriated for that purpose. When the delayed federal money is received, the commissioner shall have the amount of money transferred returned to the account from which it came.

Subd. 4. Capitol Area Architectural and Planning Board. (a) Comprehensive use plan; competitions. Notwithstanding any provision of this section to the contrary, plans for proposed new buildings and for features of existing public buildings in the Capitol Area which the Capitol Area Architectural and Planning Board consider to possess architectural significance are subject to sections 15B.03, subdivision 3; 15B.08, subdivision 2; 15B.10; and 15B.15, subdivision 4.

(b) Approval required. The preparation of plans and specifications for the Capitol Area, as defined in section 15B.02, may not be initiated, contracted for, or conducted without consultation with the Capitol Area Architectural and Planning Board to the extent the plans and specifications involve the public and ceremonial areas and the exterior of the Capitol building and the lobbies, public concourses, and other features of other public buildings in the Capitol Area which the Capitol Area Architectural and Planning Board considers to have architectural significance. The commissioner may not approve or adopt plans or specifications for the Capitol Area unless they have been approved by the Capitol Area Architectural and Planning Board. The Capitol Area Architectural and Planning Board must also be advised of and approve changes in plans and specifications which affect projects within the Capitol Area.

Subd. 5. Methods of acquisition. If money has been appropriated to the commissioner to acquire lands or sites for public buildings or real estate, the acquisition may be by gift, purchase, or condemnation proceedings. Condemnation proceedings must be under chapter 117.

Subd. 6. State buildings. (a) The commissioner of administration, in cooperation with the commissioner of management and budget shall:

(1) establish a state building classification system for state-owned buildings, with each class representing a different quality of building construction, to be incorporated into the capital budget format and instructions; and

(2) create and maintain an inventory of all major state buildings and office space owned or leased by the state, including a classification system on the condition and suitability of each major building.

(b) The commissioner of administration shall present to the legislature a supportable cost analysis whenever the commissioner proposes, for the purpose of providing state agency office space, to:

(1) enter into a lease for more than 50,000 square feet or for more than ten years;

(2) enter into a lease-purchase agreement or an agreement to lease with option to buy property;

(3) purchase an existing building; or

(4) construct a new building.

Subd. 7. Department may keep litigation money. Notwithstanding any law to the contrary, the Department of Administration may keep money received from successful litigations by or against the department involving capital improvements to state buildings. Awards made to the state or the department resulting from litigation against or by the department must be kept by the department to the credit of the account or accounts from which the litigation and capital improvement project were originally funded. Awards may be used to pay for litigation costs and the cost to correct the deficiencies which were the subject of the litigation. The department shall report on any awards it receives as part of its biennial budget request.

History: 1984 c 544 s 36; 1986 c 444; 1989 c 300 art 1 s 25,26; 1990 c 610 art 1 s 41; 1992 c 514 s 7; 1992 c 558 s 35; 1996 c 395 s 18; 1996 c 457 s 6; 1999 c 250 art 1 s 56; 2002 c 393 s 37; 2003 c 17 s 2; 2004 c 284 art 2 s 8; 2005 c 10 art 1 s 11; 2005 c 78 s 1; 2009 c 101 art 2 s 109



Section 16B.32 — ENERGY USE.

Subdivision 1. Alternative energy sources. Plans prepared by the commissioner for a new building or for a renovation of 50 percent or more of an existing building or its energy systems must include designs which use active and passive solar energy systems, earth sheltered construction, and other alternative energy sources where feasible.

Subd. 1a. Onsite energy generation from renewable sources. A state agency that prepares a predesign for a new building must consider meeting at least two percent of the energy needs of the building from renewable sources located on the building site. For purposes of this subdivision, "renewable sources" are limited to wind and the sun. The predesign must include an explicit cost and price analysis of complying with the two-percent requirement compared with the present and future costs of energy supplied by a public utility from a location away from the building site and the present and future costs of controlling carbon emissions. If the analysis concludes that the building should not meet at least two percent of its energy needs from renewable sources located on the building site, the analysis must provide explicit reasons why not. The building may not receive further state appropriations for design or construction unless at least two percent of its energy needs are designed to be met from renewable sources, unless the commissioner finds that the reasons given by the agency for not meeting the two-percent requirement were supported by evidence in the record.

Subd. 2. Energy conservation goals. The commissioner of administration in consultation with the commissioner of commerce, in cooperation with one or more public utilities or comprehensive energy services providers, may conduct a shared-savings program involving energy conservation expenditures on state-owned and wholly state-leased buildings. The public utility or energy services provider shall contract with appropriate state agencies to implement energy efficiency improvements in the selected buildings. A contract must require the public utility or energy services provider to include all energy efficiency improvements in selected buildings that are calculated to achieve a cost payback within ten years. The contract must require that the public utility or energy services provider be repaid solely from energy cost savings and only to the extent of energy cost savings. Repayments must be interest-free. The goal of the program in this paragraph is to demonstrate that through effective energy conservation the total energy consumption per square foot of state-owned and wholly state-leased buildings could exceed existing energy code by at least 30 percent. All agencies must report to the commissioner of administration their monthly energy usage, building schedules, inventory of energy-consuming equipment, and other information as needed by the commissioner to manage and evaluate the program.

Subd. 3. Gifts. The commissioner may accept gifts for energy efficiency improvements in state-owned and wholly leased buildings. Energy cost savings from these improvements, up to the cost of these improvements, shall be deposited in a special revenue fund established in the state treasury. Money in the special revenue fund is appropriated to the commissioner to implement further energy efficiency improvements in state-owned or wholly leased buildings.

History: 1984 c 544 s 37; 1991 c 235 art 5 s 1,3; 1994 c 632 art 3 s 32; 1994 c 634 art 1 s 3; 1995 c 254 art 1 s 91; 1999 c 250 art 1 s 57,115; 2001 c 162 s 4; 2001 c 212 art 1 s 1; 1Sp2001 c 4 art 6 s 7; 2002 c 379 art 1 s 114; 2008 c 179 s 29



Section 16B.321 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this section and section 16B.322, the terms defined in this section have the meanings given them.

Subd. 2. Energy improvement project. "Energy improvement project" means:

(1) a project to improve energy efficiency in a building or facility, including the design, acquisition, installation, construction, and commissioning of equipment or improvements to a building or facility owned or operated by a state agency, and training of building or facility staff necessary to properly operate and maintain the equipment or improvements; or

(2) a project to design, acquire, install, construct, and commission equipment or products to utilize solar, wind, geothermal, biomass, or other alternative energy sources in heating, cooling, or providing electricity for a building or facility owned or operated by a state agency and training of building or facility staff necessary to properly operate and maintain the equipment or improvements.

Subd. 3. Energy project study. "Energy project study" means a technical and financial study of one or more energy improvement projects, including:

(1) an analysis of historical energy consumption and cost data;

(2) a description of existing equipment, structural elements, operating characteristics, and other conditions affecting energy use;

(3) a description of the proposed energy improvement projects;

(4) a detailed budget for the proposed project; and

(5) calculations sufficient to demonstrate the expected energy and operational cost savings and reduction in fossil-fuel use.

Subd. 4. Financing agreement. "Financing agreement" means a tax-exempt lease-purchase agreement entered into by the commissioner of administration and a financial institution under a standard project financing agreement offered under section 16B.322, subdivision 4.

Subd. 5. State agency. "State agency" means any office, board, commission, authority, department, or other agency of the executive branch of state government.

History: 2008 c 356 s 1



Section 16B.322 — STATE ENERGY IMPROVEMENT FINANCING PROGRAM.

Subdivision 1. Commissioner's authority and duties; state agency authority. The commissioner shall administer the energy improvement financing program created by this section. A state agency may enter into contracts for the purposes of this section with the commissioner and participating financial institutions. All technical services and construction contracts shall be executed through the appropriate procurement procedure in this chapter, chapter 16C, and other applicable law.

Subd. 2. Program eligibility; voluntary program participation; targeted technical services. A state agency may elect to participate in the program. The commissioner may prioritize and target technical services offered under subdivision 3 to state agencies with state buildings or facilities that the commissioner determines offer the greatest potential to improve energy efficiency or reduce use of fossil-fuel energy.

Subd. 3. Targeted technical services. The commissioner may require full or partial reimbursement of costs for technical services provided to a state agency, subject to terms and conditions specified and agreed to by contract prior to the delivery of technical services.

Subd. 4. Financing agreement. The commissioner shall solicit proposals from private financial institutions on an individual project or line of credit basis and may enter into a financing agreement with one or more financial institutions. If a financing agreement is for an individual project, the term of the financing agreement shall not exceed 15 years from the date of final completion of the energy improvement project and a financing agreement is assignable to the state agency operating or managing the state building or facility improved by the energy improvement project. The term of a financing agreement on an individual project basis must be less than the average expected useful life of the energy saving measures implemented under the project. The proceeds from the financing agreement are appropriated to the commissioner and may be used for the purposes of this section and are available until spent.

Subd. 4a. Follow customary terms. The commissioner of administration may, in connection with a financing agreement, covenant that the state will abide by the terms and provisions that are customary in net lease or lease-purchase transactions including, but not limited to, covenants providing that the state:

(1) will maintain insurance as required under the terms of the lease agreement;

(2) is responsible to the lessor for any public liability or property damage claims or costs related to the selection, use, or maintenance of the leased equipment, to the extent of insurance or self-insurance maintained by the lessee, and for costs and expenses incurred by the lessor as a result of any default by the lessee;

(3) authorizes the lessor to exercise the rights of a secured party with respect to the equipment subject to the lease in the event of default by the lessee and, in addition, for the present recovery of lease rentals due during the current term of the lease as liquidated damages.

Subd. 4b. Master lease-purchase agreements not debt. A financing agreement under this section does not constitute or create a general or moral obligation or indebtedness of the state in excess of the money from time to time appropriated or otherwise available for the payment of rent coming due under the lease, and the state has no continuing obligation to appropriate money for the payment of rent or other obligations under the agreement. Rent due under a financing agreement under this section during a current term for which money has been appropriated is a current expense of the state.

Subd. 4c. Budget offset. The commissioner shall require a state agency that uses the state energy improvement program to certify that the agency will budget, allocate, and commit agency funds sufficient to make rent payments under a financing agreement until all rent obligations are paid in full. In the event a participating agency fails to make a rent payment, the commissioner of management and budget shall reduce the operating budget of the state agency. The amount of the reduction is the amount sufficient to make the actual payments.

Subd. 5. Qualifying energy improvement projects. The commissioner may approve an energy improvement project for a financing agreement if the commissioner determines that:

(1) the project and project financing agreement have been approved by the governing body or head of the state agency that operates or manages the state building or facility to be improved;

(2) the project is technically and economically feasible;

(3) the state agency that operates or manages the state building or facility has made adequate provision for the operation and maintenance of the project;

(4) if an energy efficiency improvement, the project is calculated to result in a positive cash flow in each year the financing agreement is in effect;

(5) the project proposer has fully explored the use of conservation investment plan opportunities under section 216B.241 with the utilities providing gas and electric service to the energy improvement project;

(6) if a renewable energy improvement, the project is calculated to reduce use of fossil-fuel energy; and

(7) if a geothermal energy improvement, the project is calculated to produce savings in terms of nongeothermal energy and costs.

For the purpose of clause (6), "renewable energy" is energy produced by an eligible energy technology as defined in section 216B.1691, subdivision 1, paragraph (a), clause (1).

Subd. 6. Program costs. Program costs incurred by the commissioner or a state agency that are not reimbursed or paid directly under a financing agreement may be paid with money made available to the commissioner under section 216C.43, subdivision 10.

Subd. 7. Conservation investment plan savings goals. A utility or association may count toward its energy-savings goals under section 216B.241, subdivision 1c, the energy savings resulting from its investment in an energy improvement project.

Subd. 8. Report. Beginning January 15, 2009, and each year thereafter, the commissioner of administration shall submit to the chairs and ranking minority members of the senate and house of representatives committees on energy finance a report containing, at a minimum, the following information regarding projects implemented under this section:

(1) the total number of projects;

(2) the amount of calculated and, if available, actual energy savings for each project;

(3) the cost of each project; and

(4) the total amount paid for technical services provided under subdivision 3 for each project.

History: 2008 c 356 s 2; 2009 c 101 art 2 s 109; 2009 c 138 art 2 s 9-11; 2010 c 369 s 2-6



Section 16B.323 — SOLAR ENERGY IN STATE BUILDINGS.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Made in Minnesota" means the manufacture in this state of:

(1) components of a solar thermal system certified by the Solar Rating and Certification Corporation; or

(2) solar photovoltaic modules that:

(i) are manufactured at a manufacturing facility in Minnesota that is registered and authorized to manufacture those solar photovoltaic modules by Underwriters Laboratory, CSA International, Intertek, or an equivalent independent testing agency;

(ii) bear certification marks from Underwriters Laboratory, CSA International, Intertek, or an equivalent independent testing agency; and

(iii) meet the requirements of section 116C.7791, subdivision 3, paragraph (a), clauses (1), (5), and (6).

For the purposes of clause (2), "manufactured" has the meaning given in section 116C.7791, subdivision 1, paragraph (b), clauses (1) and (2).

(c) "Major renovation" means a substantial addition to an existing building, or a substantial change to the interior configuration or the energy system of an existing building.

(d) "Solar energy system" means solar photovoltaic modules alone or installed in conjunction with a solar thermal system.

(e) "Solar photovoltaic module" has the meaning given in section 116C.7791, subdivision 1, paragraph (e).

(f) "Solar thermal system" has the meaning given "qualifying solar thermal project" in section 216B.2411, subdivision 2, paragraph (e).

(g) "State building" means a building whose construction or renovation is paid wholly or in part by the state from the bond proceeds fund.

Subd. 2. Solar energy system. (a) As provided in paragraphs (b) and (c), a project for the construction or major renovation of a state building, after the completion of a cost-benefit analysis, may include installation of "Made in Minnesota" solar energy systems of 40 kilowatts capacity on, adjacent, or in proximity to the state building.

(b) The capacity of a solar system must be less than 40 kilowatts to the extent necessary to match the electrical load of the building or to the extent necessary to keep the costs for the installation below the five percent maximum set by paragraph (c).

(c) The cost of the solar system must not exceed five percent of the appropriations from the bond proceeds fund for the construction or renovation of the state building. Purchase and installation of a solar thermal system may account for no more than 25 percent of the cost of a solar system installation.

(d) A project subject to this section is ineligible to receive a rebate for the installation of a solar energy system under section 116C.7791 or from any utility.

History: 2012 c 293 s 32; 2012 c 298 s 6



Section 16B.325 — SUSTAINABLE BUILDING GUIDELINES.

Subdivision 1. Development of sustainable building guidelines. The Department of Administration and the Department of Commerce, with the assistance of other agencies, shall develop sustainable building design guidelines for all new state buildings by January 15, 2003, and for all major renovations of state buildings by February 1, 2009. The primary objectives of these guidelines are to ensure that all new state buildings, and major renovations of state buildings, initially exceed the state energy code, as established in Minnesota Rules, chapter 7676, by at least 30 percent.

Subd. 2. Lowest possible cost; energy conservation. The guidelines must focus on achieving the lowest possible lifetime cost for new buildings and major renovations, and allow for changes in the guidelines that encourage continual energy conservation improvements in new buildings and major renovations. The guidelines shall define "major renovations" for purposes of this section. The definition may not allow "major renovations" to encompass less than 10,000 square feet or to encompass less than the replacement of the mechanical, ventilation, or cooling system of the building or a section of the building. The design guidelines must establish sustainability guidelines that include air quality and lighting standards and that create and maintain a healthy environment and facilitate productivity improvements; specify ways to reduce material costs; and must consider the long-term operating costs of the building, including the use of renewable energy sources and distributed electric energy generation that uses a renewable source or natural gas or a fuel that is as clean or cleaner than natural gas.

Subd. 3. Development of guidelines; applicability. In developing the guidelines, the departments shall use an open process, including providing the opportunity for public comment. The guidelines established under this section are mandatory for all new buildings receiving funding from the bond proceeds fund after January 1, 2004, and for all major renovations receiving funding from the bond proceeds fund after January 1, 2009.

Subd. 4. Guideline revisions. The commissioners of administration and commerce shall review the guidelines periodically and as soon as practicable revise the guidelines to incorporate performance standards developed under section 216B.241, subdivision 9.

History: 2001 c 212 art 1 s 2; 2008 c 179 s 30; 2008 c 278 s 1; 2008 c 365 s 9



Section 16B.326 — HEATING AND COOLING SYSTEMS; STATE-FUNDED BUILDINGS.

The commissioner must review project proposer's study for geothermal and solar thermal applications as possible uses for heating or cooling for all building projects subject to a predesign review under section 16B.335 that receive any state funding for replacement of heating or cooling systems. When practicable, geothermal and solar thermal heating and cooling systems must be considered when designing, planning, or letting bids for necessary replacement or initial installation of cooling or heating systems in new or existing buildings that are constructed or maintained with state funds. The predesign review must include a written plan for compliance with this section from a project proposer.

For the purposes of this section, "solar thermal" means a flat plate or evacuated tube with a fixed orientation that collects the sun's radiant energy and transfers it to a storage medium for distribution as energy for heating and cooling.

History: 2007 c 77 s 1; 2008 c 277 art 1 s 1



Section 16B.327 — RECYCLING CONSTRUCTION AND DEMOLITION WASTE FROM STATE BUILDINGS; REQUIREMENT.

The commissioner shall require in contracts for the construction, renovation, or demolition of a state building that the contractor and any subcontractor must divert from deposit in a landfill and must recycle at least 50 percent of the nonhazardous construction and demolition waste, measured by tonnage or volume, produced by the project or demonstrate that the waste was delivered to construction and demolition waste recycling facilities that maintain a 50 percent annual recycling rate. This requirement applies to a project to construct, renovate, or demolish a state building that receives funding from the bond proceeds fund after January 1, 2011, provided that:

(1) the project is located within 40 miles of a construction and demolition waste recycling facility that meets the requirements of this section and can process the applicable building materials; and

(2) for construction and renovation projects, funding from the bond proceeds fund is $5,000,000 or more.

For the purposes of this section, "state building" means a building wholly owned or leased by a state agency, the Minnesota State Colleges and Universities, or the University of Minnesota.

History: 2010 c 189 s 33



Section 16B.328 — OUTDOOR LIGHTING FIXTURES MODEL ORDINANCE.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "energy conservation" means reducing energy use and includes: (i) using a light with lower wattage; and (ii) using devices such as time controls, motion detectors, or on and off switches that limit unnecessary use of lighting;

(2) "cutoff luminaire" means a luminaire in which 2.5 percent or less of the lamp lumens are emitted above a horizontal plane through the luminaire's lowest part and ten percent or less of the lamp lumens are emitted at a vertical angle 80 degrees above the luminaire's lowest point;

(3) "light pollution" means the shining of light produced by a luminaire above the height of the luminaire and into the sky;

(4) "lumen" means a unit of luminous flux. One footcandle is one lumen per square foot. For purposes of this section, the lumen-output values are the initial lumen-output rating of the lamp;

(5) "luminaire" means a complete lighting unit consisting of a light source and all necessary mechanical, electrical, and decorative parts; and

(6) "outdoor lighting fixture" means any type of fixed or movable lighting equipment that is designed or used for illumination outdoors. The term includes billboard lighting, streetlights, searchlights, and other lighting used for advertising purposes and area lighting. The term does not include lighting equipment that is required by law to be installed on motor vehicles or lighting required for the safe operation of aircraft.

Subd. 2. Model ordinance. The commissioner of administration, in consultation with the commissioner of commerce, associations for local governments, and any other interested person, shall develop a model ordinance that can be adapted for use by cities, counties, and towns, governing outdoor lighting to reduce light pollution. The model ordinance must address:

(1) standards for lighting on private property; outdoor advertising; lighting on commercial, industrial, or institutional property; canopies covering fueling stations; and public streets, sidewalks, and alleys;

(2) how illumination levels should be measured;

(3) possible exemptions, such as for temporary emergency or hazard lighting;

(4) recommended elements for an exterior lighting plan for a development;

(5) treatment of nonconforming lighting;

(6) lighting standards that might apply in special subdistricts;

(7) light pole maximum heights; and

(8) light trespass.

Subd. 3. Standards for state-funded outdoor lighting fixtures. (a) An outdoor lighting fixture may be installed or replaced using state funds only if:

(1) the new or replacement outdoor lighting fixture is a cutoff luminaire if the rated output of the outdoor lighting fixture is greater than 1,800 lumens;

(2) the minimum illuminance adequate for the intended purpose is used with consideration given to nationally recognized standards;

(3) for lighting of a designated highway of the state highway system, the Department of Transportation determines that the purpose of the outdoor lighting fixture cannot be achieved by the installation of reflective road markers, lines, warning or informational signs, or other effective passive methods; and

(4) full consideration has been given to energy conservation and savings, reducing glare, minimizing light pollution, and preserving the natural night environment.

(b) Paragraph (a) does not apply if:

(1) a federal law, rule, or regulation preempts state law;

(2) the outdoor lighting fixture is used on a temporary basis because emergency personnel require additional illumination for emergency procedures;

(3) the outdoor lighting fixture is used on a temporary basis for nighttime work;

(4) special events or situations require additional illumination, provided that the illumination installed shields the outdoor lighting fixtures from direct view and minimizes upward lighting and light pollution;

(5) the outdoor lighting fixture is used solely to highlight the aesthetic aspects of a single object or distinctive building; or

(6) a compelling safety interest exists that cannot be addressed by another method.

(c) This subdivision does not apply to the operation and maintenance of lights or lighting systems purchased or installed, or for which design work is completed, before August 1, 2008.

(d) This section does not apply if a state agency or local unit of government determines that compliance with this section would:

(1) require an increased use of electricity;

(2) increase the construction cost of a lighting system more than 15 percent over the construction cost of a lighting system that does not comply with this section;

(3) increase the cost of operation and maintenance of the lighting system more than ten percent over the cost of operating and maintaining the existing lighting system over the life of the lighting system; or

(4) result in a negative safety impact.

History: 2007 c 131 art 1 s 1; 2008 c 296 art 2 s 1



Section 16B.33 — DESIGNER SELECTION BOARD.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them:

(a) "Agency" has the meaning given in section 16B.01.

(b) "Architect" means an architect or landscape architect registered to practice under sections 326.02 to 326.15.

(c) "Board" means the state Designer Selection Board.

(d) "Design-build" means the process of entering into and managing a single contract between the commissioner and the design-builder in which the design-builder agrees to both design and construct a project as specified in the contract at a guaranteed maximum or a fixed price.

(e) "Design-builder" means a person who proposes to design and construct a project in accordance with the requirements of section 16C.33.

(f) "Designer" means an architect or engineer, or a partnership, association, or corporation comprised primarily of architects or engineers or of both architects and engineers.

(g) "Engineer" means an engineer registered to practice under sections 326.02 to 326.15.

(h) "Person" includes an individual, corporation, partnership, association, or any other legal entity.

(i) "Primary designer" means the designer who is to have primary design responsibility for a project, and does not include designers who are merely consulted by the user agency and do not have substantial design responsibility, or designers who will or may be employed or consulted by the primary designer.

(j) "Project" means an undertaking to construct, erect, or remodel a building by or for the state or an agency.

(k) "User agency" means the agency undertaking a specific project. For projects undertaken by the state of Minnesota, "user agency" means the Department of Administration or a state agency with an appropriate delegation to act on behalf of the Department of Administration.

Subd. 2. Organization of board. (a) Membership. The state Designer Selection Board consists of seven individuals, the majority of whom must be Minnesota residents. Each of the following four organizations shall nominate one individual whose name and qualifications shall be submitted to the commissioner of administration for consideration: the Consulting Engineers Council of Minnesota after consultation with other professional engineering societies in the state; the AIA Minnesota; the Minnesota chapter of the Associated General Contractors after consultation with other commercial contractor associations in the state; and the Minnesota Board of the Arts. The commissioner may appoint the four named individuals to the board but may reject a nominated individual and request another nomination. The fifth member shall be a representative of the user agency, the University of Minnesota, or the Minnesota State Colleges and Universities, designated by the user agency. The remaining two citizen members shall also be appointed by the commissioner.

(b) Nonvoting member. In addition to the seven members of the board, one nonvoting member representing the commissioner shall participate in the interviewing and selection of designers pursuant to this section.

(c) Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies on the board are as provided in section 15.0575. No individual may serve for more than two consecutive terms.

(d) Officers, rules. At its first meeting, the board shall elect a voting member of the board as chair. The board shall also elect other officers necessary for the conduct of its affairs. The board shall adopt rules governing its operations and the conduct of its meetings. The rules shall provide for the terms of the chair and other officers.

(e) Meetings. The board shall meet as often as is necessary, not less than twice annually, in order to act expeditiously on requests submitted to it for selection of primary designers.

(f) Office, staff, records. The Department of Administration shall provide the board with suitable quarters to maintain an office, hold meetings, and keep records. The commissioner shall designate an employee of the Department of Administration to serve as executive secretary to the board and shall furnish a secretarial staff to the board as necessary for the expeditious conduct of the board's duties and responsibilities.

Subd. 3. Agencies must request designer. (a) Application. Upon undertaking a project with an estimated cost greater than $2,000,000 or a planning project with estimated fees greater than $200,000, every user agency, except the Capitol Area Architectural and Planning Board, shall submit a written request for a primary designer for its project to the commissioner, who shall forward the request to the board. The University of Minnesota and the Minnesota State Colleges and Universities shall follow the process in subdivision 3a to select designers for their projects. The written request must include a description of the project, the estimated cost of completing the project, a description of any special requirements or unique features of the proposed project, and other information which will assist the board in carrying out its duties and responsibilities set forth in this section.

(b) Reactivated project. If a project for which a designer has been selected by the board becomes inactive, lapses, or changes as a result of project phasing, insufficient appropriations, or other reasons, the commissioner, the Minnesota State Colleges and Universities, or the University of Minnesota may, if the project is reactivated, retain the same designer to complete the project.

(c) Fee limit reached after designer selected. If a project initially estimated to be below the cost and planning fee limits of this subdivision has its cost or planning fees revised so that the limits are exceeded, the project must be referred to the board for designer selection even if a primary designer has already been selected. In this event, the board may, without conducting interviews, elect to retain the previously selected designer if it determines that the interests of the state are best served by that decision and shall notify the commissioner of its determination.

Subd. 3a. Higher education projects. (a) When the University of Minnesota or the Minnesota State Colleges and Universities undertakes a project involving construction or major remodeling, as defined in section 16B.335, subdivision 1, with an estimated cost greater than $2,000,000 or a planning project with estimated fees greater than $200,000, the system shall submit a written request for a primary designer to the commissioner, as provided in subdivision 3.

(b) When the University of Minnesota or the Minnesota State Colleges and Universities undertakes a project involving renovation, repair, replacement, or rehabilitation, the system office may submit a written request for a primary designer to the commissioner as provided in subdivision 3.

(c) For projects at the University of Minnesota or the State Colleges and Universities, the board shall select at least two primary designers under subdivision 4 for recommendation to the Board of Regents or the Board of Trustees. Meeting records or written evaluations that document the final selection are public records. The Board of Regents or the Board of Trustees shall notify the commissioner of the designer selected from the recommendations.

Subd. 4. Designer selection process. (a) Publicity. Upon receipt of a request from a user agency for a primary designer, the board shall publicize the proposed project in order to determine the identity of designers interested in the design work on the project. The board shall establish criteria for the selection process and make this information public, and shall compile data on and conduct interviews of designers. The board's selection criteria must include consideration of each interested designer's performance on previous projects for the state or any other person. Upon completing the process, the board shall select the primary designer and shall state its reasons in writing. If the board's vote for the selection of a primary designer results in a tie vote, the nonvoting member appointed under subdivision 2, paragraph (b), must vote for the selection of the primary designer. Notification to the commissioner of the selection shall be made not more than 60 days after receipt from a user agency of a request for a primary designer. The commissioner shall promptly notify the designer and the user agency. The commissioner shall negotiate the designer's fee and prepare the contract to be entered into between the designer and the user agency.

(b) Conflict of interest. A board member may not participate in the review, discussion, or selection of a designer or firm in which the member has a financial interest.

(c) Selection by commissioner. In the event the board receives a request for a primary designer on a project, the estimated cost of which is less than the limit established by subdivision 3, or a planning project with estimated fees of less than the limit established by subdivision 3, the board may submit the request to the commissioner of administration, with or without recommendations, and the commissioner shall thereupon select the primary designer for the project.

(d) Second selection. If the designer selected for a project declines the appointment or is unable to reach agreement with the commissioner on the fee or the terms of the contract, the commissioner shall, within 60 days after the first appointment, request the board to make another selection.

(e) Sixty days to select. If the board fails to make a selection and forward its recommendation to the commissioner within 60 days of the user agency's request for a designer, the commissioner may appoint a designer to the project without the recommendation of the board.

(f) Less than satisfactory performance. The commissioner, or the University of Minnesota and the Minnesota State Colleges and Universities for projects under their supervision, shall forward to the board a written report describing each instance in which the performance of a designer selected by the board or the commissioner has been less than satisfactory. Criteria for determining satisfaction include the ability of the designer to complete design work on time, to provide a design responsive to program needs within the constraints of the budget, to solve design problems and achieve a design consistent with the proposed function of the building, to avoid costly design errors or omissions, and to observe the construction work. These reports are public data and are available for inspection under section 13.03.

Subd. 5. [Expired]

History: 1984 c 544 s 38; 1985 c 285 s 5; 1986 c 444; 1992 c 514 s 8; 1996 c 398 s 7-10; 2000 c 384 s 1,2; 2001 c 33 s 1; 2002 c 393 s 38; 1Sp2003 c 8 art 1 s 4; 2005 c 78 s 2; 2005 c 156 art 2 s 20



Section 16B.335 — REVIEW OF PLANS AND PROJECTS.

Subdivision 1. Construction and major remodeling. (a) The commissioner, or any other recipient to whom an appropriation is made to acquire or better public lands or buildings or other public improvements of a capital nature, must not prepare final plans and specifications for any construction, major remodeling, or land acquisition in anticipation of which the appropriation was made until the agency that will use the project has presented the program plan and cost estimates for all elements necessary to complete the project to the chair of the senate Finance Committee and the chair of the house of representatives Ways and Means Committee and the chairs have made their recommendations, and the chair and ranking minority member of the senate Capital Investment Committee and the chair and ranking minority member of the house of representatives Capital Investment Committee are notified. "Construction or major remodeling" means construction of a new building, a substantial addition to an existing building, or a substantial change to the interior configuration of an existing building. The presentation must note any significant changes in the work that will be done, or in its cost, since the appropriation for the project was enacted or from the predesign submittal. The program plans and estimates must be presented for review at least two weeks before a recommendation is needed. The recommendations are advisory only. Failure or refusal to make a recommendation is considered a negative recommendation. The chairs and ranking minority members of the senate Finance and Capital Investment Committees and the house of representatives Capital Investment and Ways and Means Committees must also be notified whenever there is a substantial change in a construction or major remodeling project, or in its cost.

(b) Capital projects exempt from the requirements of this subdivision include demolition or decommissioning of state assets, hazardous material projects, utility infrastructure projects, environmental testing, parking lots, parking structures, park and ride facilities, bus rapid transit stations, light rail lines, passenger rail projects, exterior lighting, fencing, highway rest areas, truck stations, storage facilities not consisting primarily of offices or heated work areas, roads, bridges, trails, pathways, campgrounds, athletic fields, dams, floodwater retention systems, water access sites, harbors, sewer separation projects, water and wastewater facilities, port development projects for which the commissioner of transportation has entered into an assistance agreement under section 457A.04, ice centers, a local government project with a construction cost of less than $1,500,000, or any other capital project with a construction cost of less than $750,000.

Subd. 2. Other projects. All other capital projects for which a specific appropriation is made must not proceed until the recipient undertaking the project has notified the chairs and ranking minority members of the senate Capital Investment and Finance Committees and the house of representatives Capital Investment and Ways and Means Committees that the work is ready to begin. Notice is not required for capital projects needed to comply with the Americans with Disabilities Act, for asset preservation projects to which section 16B.307 applies, or for projects funded by an agency's operating budget or by a capital asset preservation and replacement account under section 16A.632, or a higher education asset preservation and replacement account under section 135A.046.

Subd. 3. Predesign requirement. The definitions in paragraphs (a) and (b) apply to this section.

(a) "Predesign" means the stage in the development of a project during which the purpose, scope, cost, and schedule of the complete project are defined and instructions to design professionals are produced.

(b) "Design" means the stage in the development of a project during which schematic, design development, and contract documents are produced.

(c) A recipient to whom an appropriation is made for a project subject to review under subdivision 1 or notice under subdivision 2 shall prepare a predesign package and submit it to the commissioner for review and recommendation before proceeding with design activities. The commissioner must complete the review and recommendation within ten working days after receiving it. Failure to review and recommend within the ten days is considered a positive recommendation. The predesign package must be sufficient to define the purpose, scope, cost, and schedule of the project and must demonstrate that the project has been analyzed according to appropriate space needs standards. All predesign, design, and construction projects shall include consideration of the state of Minnesota's correctional industries program, MINNCOR Industries, consistent with section 16C.151, subdivision 2, paragraph (c), in predesign planning and product specifications.

(d) This subdivision does not apply to capital projects for park buildings owned by a local government unit in the metropolitan area defined in section 473.121, subdivision 2.

Subd. 4. Energy conservation. A recipient to whom a direct appropriation is made for a capital improvement project shall ensure that the project complies with the applicable energy conservation standards contained in law, including sections 216C.19 to 216C.20, and rules adopted thereunder. The recipient may obtain information and technical assistance from the State Energy Office in the Department of Commerce on energy conservation and alternative energy development relating to the planning and construction of the capital improvement project.

Subd. 5. Information technology. Agency requests for construction and remodeling funds shall include money for cost-effective information technology investments that would enable an agency to reduce its need for office space, provide more of its services electronically, and decentralize its operations. The Office of MN.IT Services must review and approve the information technology portion of construction and major remodeling program plans before the plans are submitted to the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee for their recommendations and the chair and ranking minority member of the senate Capital Investment Committee and the chair and ranking minority member of the house of representatives Capital Investment Committee are notified as required by subdivision 1.

Subd. 6. Information technology review precondition. No state agency or department shall propose and the legislature shall not consider building or relocation projects without reviewing implications of utilizing information technology on space utilization.

History: 1989 c 300 art 1 s 27; 1990 c 591 art 6 s 1; 1990 c 610 art 1 s 42; 1992 c 513 art 4 s 23; 1993 c 4 s 11; 1994 c 643 s 42-45; 1Sp1995 c 2 art 1 s 24-26; 1996 c 463 s 35; 1997 c 159 art 2 s 5; 1997 c 202 art 3 s 35; 1997 c 246 s 11; 1998 c 404 s 34; 1999 c 86 art 1 s 9; 1Sp2001 c 4 art 6 s 8; 1Sp2001 c 12 s 12; 2002 c 393 s 39; 2005 c 156 art 5 s 23; 2008 c 179 s 31; 2008 c 365 s 10; 2008 c 370 s 2; 2010 c 189 s 34; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 2014 c 196 art 1 s 5; 2014 c 227 art 1 s 2; 2014 c 294 art 2 s 4-6



Section 16B.34 — INMATE LABOR.

At a state institution or state park or in the maintenance of a state armory, an appropriation for construction, improvements, or maintenance may be expended through the use of inmate or project labor when authorized by the commissioner with the concurrence of the head of the interested state department.

History: 1984 c 544 s 39



Section 16B.35 — ART IN STATE BUILDINGS.

Subdivision 1. Percent of appropriations for art. An appropriation for the construction or alteration of any state building may contain an amount not to exceed one percent of the total appropriation for the building for the acquisition of works of art, excluding landscaping, which may be an integral part of the building or its grounds, attached to the building or grounds or capable of being displayed in other state buildings. Money used for this purpose is available only for the acquisition of works of art to be exhibited in areas of a building or its grounds accessible, on a regular basis, to members of the public. No more than ten percent of the total amount available each fiscal year under this subdivision may be used for administrative expenses, either by the commissioner of administration or by any other entity to whom the commissioner delegates administrative authority. For the purposes of this section "state building" means a building the construction or alteration of which is paid for wholly or in part by the state.

Subd. 1a. Not in prisons. Notwithstanding subdivision 1, no part of a state appropriation may be used to acquire or install works of art in a state correctional facility.

Subd. 1b. Exception. A prohibition on using state appropriations to pay for art in correctional facilities does not apply to art produced through programming in correctional facilities.

Subd. 2. Exempt buildings. A building for which the appropriation is less than $500,000 for construction or alteration or a building for which the commissioner of administration has determined that this section is inappropriate is exempt from the requirements of this section.

Subd. 3. Unused funds. If an amount made available under subdivision 1 is not expended for works of art for the building, the unexpended portion is available to the Minnesota Board of the Arts for the commission or purchase of works of art for state buildings existing or for which an appropriation was made prior to June 15, 1983, and is not available to pay construction costs of the building.

Subd. 4. Campuses. Art for a building on a public college or university campus shall be selected by the campus, in consultation with the Arts Board. Consideration of the artwork of faculty and students on that campus is encouraged.

Subd. 5. Contractor's bond not required. Sections 574.26 to 574.32 do not apply to this section.

History: 1984 c 544 s 40; 1996 c 398 s 11; 1997 c 202 art 2 s 25; 1999 c 126 s 2; 1999 c 216 art 4 s 1; 1Sp2003 c 1 art 2 s 40; 2007 c 148 art 2 s 21



Section 16B.355 — COOPERATIVE LOCAL FACILITIES GRANTS.

Subdivision 1. Grants authorized. Within the limits of available appropriations, the commissioner shall make grants to counties, cities, towns, and school districts to acquire, construct, or renovate public land and buildings and other public improvements of a capital nature for cooperative facilities to be owned and operated by the grantees.

Subd. 2. Match. A grant under this section may not be made until the commissioner has determined that at least 30 percent of the total project cost has been committed to the project from nonstate sources.

Subd. 3. Amount. No more than one-third of the amount appropriated by any one appropriation act may be granted to any one project.

Subd. 4. Application. (a) To be eligible to receive a grant, the grant application must be made to the commissioner on behalf of any combination of at least three counties, cities, towns, or school districts. The grant applicants must have entered into a joint powers agreement and formed a joint powers board under section 471.59 to govern the facilities. The joint powers board must approve the application by resolution.

(b) The grant application must demonstrate that acquisition, construction, or renovation of the cooperative facilities will improve the delivery of services by the grant applicants and will generate savings to the applicants in operating their buildings and programs.

(c) The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the facilities;

(2) a plan for the facilities;

(3) a description of how the facilities will improve the delivery of governmental services by the applicants;

(4) a detailed estimate, along with necessary supporting evidence, of the total costs for the facilities;

(5) an estimate of the dates when the facilities for which the grant is requested will be contracted for and completed;

(6) a detailed estimate, along with necessary supporting evidence, of the savings in operating costs of buildings and programs that the project will generate;

(7) the manner in which the applicants will meet the local match requirement; and

(8) any additional information or material the commissioner prescribes.

Subd. 5. Priority. The commissioner, in consultation with the commissioner of management and budget and the commissioners of other state departments, as appropriate, shall give priority to projects that demonstrate a significant increase in cooperation as measured by one or more of the following criteria:

(1) improved quality, access, transparency, or level of service to citizens;

(2) fundamental change in the organization of service delivery;

(3) substantial savings in operating costs; or

(4) positive return on investment over the life of the facility.

Subd. 6. Geographic distribution. At least one-half the money provided as grants each fiscal biennium must be for projects located outside the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

History: 2010 c 189 s 35; 2010 c 392 art 1 s 4



Section 16B.36 — INVESTIGATIONS.

Subdivision 1. Authority. The commissioner may examine, investigate, or make a survey of the organization, administration, and management of state agencies and institutions under their control, and may assist state agencies by providing analytical, statistical, and organizational development services to them in order to secure greater efficiency and economy through reorganization or consolidation of agencies or functions and to eliminate duplication of function, effort, or activity, so far as possible. The commissioner shall periodically submit to the legislature a list of the studies being conducted for this purpose and any future studies scheduled at the time the list is submitted. For purposes of this section, the Minnesota State Colleges and Universities is a state agency.

Subd. 2. Hearings. The commissioner shall recommend to the legislature any necessary changes in the laws of the state as a result of a survey or investigation, or otherwise, in order to secure a better organization of the state government or greater efficiency and economy in administration. For this purpose, the commissioner may hold hearings, and issue subpoenas for and compel the attendance of witnesses, the giving of testimony, and the production of books, records, accounts, documents, and papers, as provided in section 15.08.

History: 1984 c 544 s 41; 1Sp1985 c 13 s 123; 1991 c 345 art 1 s 61; 1996 c 398 s 12



Section 16B.37 — REORGANIZATION OF AGENCIES.

Subdivision 1. Commissioner's authority. To improve efficiency and avoid duplication, the commissioner may transfer personnel, powers, or duties, or any combination of them, from a state agency to another state agency that has been in existence for at least one year prior to the date of transfer. A transfer must have received the prior approval of the governor. The commissioner shall no later than January 15 of each year submit to the legislature a bill making all statutory changes required by reorganization orders issued by the commissioner during the preceding calendar year. For purposes of this section, the Minnesota State Colleges and Universities is a state agency.

Subd. 2. Reorganization order. A transfer made pursuant to subdivision 1 must be in the form of a reorganization order. A proposed reorganization order must be submitted to the chairs of the governmental operations committees in the house of representatives and the senate at least 30 days before being filed with the secretary of state. A reorganization order must be filed with the secretary of state, be uniform in format, and be numbered consecutively. An order is effective upon filing with the secretary of state and remains in effect until amended or superseded. Copies of the filed order must be delivered promptly by the commissioner to the secretary of the senate, the chief clerk of the house, and the chairs of the governmental operations committees in the senate and house of representatives. A reorganization order which transfers all or substantially all of the powers or duties or personnel of a department, the Housing Finance Agency, or the Pollution Control Agency is not effective until it is ratified by concurrent resolution or enacted into law.

Subd. 3. Appropriation. The commissioner of management and budget shall determine the fractional part of the appropriation to the transferor agency that is represented by the transferred personnel, power, or duty, and that part of the appropriation is reappropriated to the transferee agency.

Subd. 4. Work of department for another. To avoid duplication and improve efficiency, the commissioner may direct an agency to do work for another agency or may direct a division or section of an agency to do work for another division or section within the same agency and shall require reimbursement for the work. Reimbursements received by an agency are reappropriated to the account making the original expenditure in accordance with the transfer warrant procedure established by the commissioner of management and budget.

Subd. 5. Employees assigned. With the approval of the governor and by agreement of the heads of the departments or agencies concerned, any appointive subordinate officer or employee of a department or agency may be employed by or assigned to perform duties under another department or agency.

History: 1984 c 544 s 42; 1986 c 444; 1991 c 262 s 1; 1996 c 398 s 13; 2009 c 101 art 2 s 109



Section 16B.371 — ASSISTANCE TO SMALL AGENCIES.

(a) The commissioner may provide administrative support services to small agencies. To promote efficiency and cost-effective use of state resources, and to improve financial controls, the commissioner may require a small agency to receive administrative support services through the Department of Administration or through another agency designated by the commissioner. Services subject to this section include finance, accounting, payroll, purchasing, human resources, and other services designated by the commissioner. The commissioner may determine what constitutes a small agency for purposes of this section. The commissioner, in consultation with the commissioner of management and budget and small agencies, shall evaluate small agencies' needs for administrative support services. If the commissioner provides administrative support services to a small agency, the commissioner must enter into a service level agreement with the agency, specifying the services to be provided and the costs and anticipated outcomes of the services.

(b) The Minnesota Council on Latino Affairs, the Council for Minnesotans of African Heritage, the Council on Asian-Pacific Minnesotans, the Indian Affairs Council, and the Minnesota State Council on Disability must use the services specified in paragraph (a).

(c) The commissioner of administration may assess agencies for services it provides under this section. The amounts assessed are appropriated to the commissioner.

(d) For agencies covered in this section, the commissioner has the authority to require the agency to comply with applicable state finance, accounting, payroll, purchasing, and human resources policies. The agencies served retain the ownership and responsibility for spending decisions and for ongoing implementation of appropriate business operations.

History: 2012 c 278 art 2 s 7; 2015 c 77 art 2 s 87



Section 16B.38 — DISSOLVED OR SUSPENDED AGENCIES.

The commissioner shall undertake all necessary administrative functions of an agency which has been temporarily or permanently dissolved or suspended. These functions may include but are not limited to: authorizing payment of all obligations of the dissolved or suspended agency including payroll certifications; serving as custodian for and disposing of all property of the agency; and, in the event that the agency is only temporarily dissolved or suspended, serving as its chief administrative officer with all necessary powers until the agency is reconstituted. To implement these responsibilities the commissioner may spend any necessary money from a dissolved or suspended agency's appropriation.

History: 1984 c 544 s 43



Section 16B.39 — PROGRAMS FOR STATE EMPLOYEES.

Subdivision 1. [Repealed, 1987 c 365 s 25]

Subd. 1a. Endowment fund. The commissioner of administration may establish an endowment fund to reward state agencies and their employees for improving productivity and service quality. The commissioner shall use gift money to establish the fund. The interest earnings are appropriated to the commissioner to make agency and employee awards.

Subd. 2. [Renumbered 43A.319]

History: 1984 c 531 s 3; 1984 c 544 s 44; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1987 c 365 s 11; 1989 c 343 s 5; 1993 c 337 s 2; 1999 c 250 art 1 s 114



Section 16B.45 — FUNCTION OF LEGISLATIVE AUDITOR.

The legislative auditor may conduct performance evaluations of all systems analysis, information services, and computerization efforts of agencies, the University of Minnesota, and metropolitan boards, agencies, and commissions. Upon request of the governing body or the state Information Systems Advisory Council, the legislative auditor shall conduct the same services for political subdivisions of the state and report the findings to the governor and the legislature. The cost of these evaluations must be paid by the agencies being evaluated.

History: 1984 c 544 s 50



Section 16B.48 — GENERAL SERVICES REVOLVING FUNDS.

Subdivision 1. Reimbursements. Fees prescribed under section 16B.51, for the rendering of the services provided in that section are deposited in the state treasury by the collecting agency and credited to the general services revolving fund.

Subd. 2. Purpose of funds. Money in the state treasury credited to the general services revolving fund and money that is deposited in the fund is appropriated annually to the commissioner for the following purposes:

(1) to operate the central mailing service, including purchasing postage and related items and refunding postage deposits;

(2) to operate a documents service as prescribed by section 16B.51;

(3) to provide services for the maintenance, operation, and upkeep of buildings and grounds managed by the commissioner of administration;

(4) to operate a materials handling service, including interagency mail and product delivery, solid waste removal, courier service, equipment rental, and vehicle and equipment maintenance;

(5) to provide analytical, statistical, and organizational development services to state agencies, local units of government, metropolitan and regional agencies, and school districts;

(6) to perform services for any other agency. Money may be expended for this purpose only when directed by the governor. The agency receiving the services shall reimburse the fund for their cost, and the commissioner shall make the appropriate transfers when requested. The term "services" as used in this clause means compensation paid officers and employees of the state government; supplies, materials, equipment, and other articles and things used by or furnished to an agency; and utility services and other services for the maintenance, operation, and upkeep of buildings and offices of the state government; and

(7) to operate a state recycling center.

Subd. 3. [Repealed, 2005 c 156 art 5 s 24]

Subd. 4. Reimbursements. Except as specifically provided otherwise by law, each agency shall reimburse the general services revolving funds for the cost of all services, supplies, materials, labor, and depreciation of equipment, including reasonable overhead costs, which the commissioner is authorized and directed to furnish an agency. The cost of all publications or other materials produced by the commissioner and financed from the general services revolving fund must include reasonable overhead costs. The commissioner of administration shall report the rates to be charged for the general services revolving funds no later than July 1 each year to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the Department of Administration. The commissioner of management and budget shall make appropriate transfers to the revolving funds described in this section when requested by the commissioner of administration. The commissioner of administration may make allotments, encumbrances, and, with the approval of the commissioner of management and budget, disbursements in anticipation of such transfers. In addition, the commissioner of administration, with the approval of the commissioner of management and budget, may require an agency to make advance payments to the revolving funds in this section sufficient to cover the agency's estimated obligation for a period of at least 60 days. All reimbursements and other money received by the commissioner of administration under this section must be deposited in the appropriate revolving fund. Any earnings remaining in the fund established to account for the documents service prescribed by section 16B.51 at the end of each fiscal year not otherwise needed for present or future operations, as determined by the commissioners of administration and management and budget, must be transferred to the general fund.

Subd. 5. Liquidation. If the general services revolving funds are abolished or liquidated, the total net profit from the operation of each fund must be distributed to the various funds from which purchases were made. The amount to be distributed to each fund must bear to the net profit the same ratio as the total purchases from each fund bears to the total purchases from all the funds during the same period of time.

History: 1984 c 544 s 53; 1984 c 654 art 2 s 50; 1984 c 655 art 2 s 13 subd 1; 1Sp1985 c 13 s 125; 1986 c 363 s 7; 1988 c 613 s 13; 1989 c 335 art 4 s 10; 1990 c 506 art 2 s 13; 1991 c 345 art 1 s 65; 1994 c 634 art 1 s 10,11; 1996 c 457 s 8; 2000 c 488 art 12 s 15; 1Sp2003 c 1 art 2 s 44; 2005 c 156 art 5 s 4,5; 2009 c 101 art 2 s 109; 2010 c 215 art 12 s 26; 2014 c 196 art 1 s 4



Section 16B.4805 — ACCOMMODATION REIMBURSEMENT.

Subdivision 1. Definitions. "Reasonable accommodation" as used in this section has the meaning given in section 363A.08. "State agency" as used in this section has the meaning given in section 16A.011, subdivision 12. "Reasonable accommodations eligible for reimbursement" means:

(1) reasonable accommodations provided to applicants for employment;

(2) reasonable accommodations for employees for services that will need to be provided on a periodic or ongoing basis; or

(3) reasonable accommodations that involve onetime expenses that total more than $1,000 for an employee in a fiscal year.

Subd. 2. Reimbursement for making reasonable accommodation. The commissioner of administration shall reimburse state agencies for expenses incurred in making reasonable accommodations eligible for reimbursement for agency employees and applicants for employment to the extent that funds are available in the accommodation account established under subdivision 3 for this purpose.

Subd. 3. Accommodation account established. The accommodation account is created as an account in the special revenue fund for reimbursing state agencies for expenses incurred in providing reasonable accommodation eligible for reimbursement for agency employees and applicants for agency employment.

Subd. 4. Administration costs. The commissioner may use up to 15 percent of the biennial appropriation for administration of this section.

Subd. 5. Notification. By August 1, 2015, or within 30 days of final enactment, whichever is later, and each year thereafter by June 30, the commissioner of administration must notify state agencies that reimbursement for expenses incurred to make reasonable accommodation eligible for reimbursement for agency employees and applicants for agency employment is available under this section.

Subd. 6. Report. By January 31 of each year, the commissioner of administration must report to the chairs and ranking minority members of the house of representatives and the senate committees with jurisdiction over state government finance on the use of the central accommodation account during the prior calendar year. The report must include:

(1) the number and type of accommodations requested;

(2) the cost of accommodations requested;

(3) the state agencies from which the requests were made;

(4) the number of requests made for employees and the number of requests for applicants for employment;

(5) the number and type of accommodations that were not provided;

(6) any remaining balance left in the account;

(7) if the account was depleted, the date on which funds were exhausted and the number, type, and cost of accommodations that were not reimbursed to state agencies; and

(8) a description of how the account was promoted to state agencies.

History: 2015 c 77 art 2 s 8



Section 16B.481 — FEES FOR TRAINING AND MAINTENANCE.

The commissioner may charge state agencies and political subdivisions a fee for the cost of energy conservation training and preventive maintenance programs. Fees collected by the commissioner must be deposited in the state treasury and are appropriated to the commissioner to pay the cost of the training and maintenance programs.

History: 1987 c 365 s 13



Section 16B.4821 — PROVISION OF MATERIALS AND SERVICES TO MNSCU.

Subdivision 1. Materials and services available. Notwithstanding any law to the contrary, the Minnesota State Colleges and Universities may request from the commissioner of administration any services and materials available to any state agency under this chapter, including but not limited to purchasing, contracting, leasing, energy conservation, communications systems, construction, and all other programs and contracts administered by the Department of Administration, whether administered directly or indirectly by contract or otherwise. The commissioner of administration shall make reasonable efforts to comply with any such request. The chancellor of the Minnesota State Colleges and Universities and the commissioner of administration shall cooperate to identify services and materials available to state agencies from the Department of Administration.

Subd. 2. Status requested by chancellor. The Minnesota State Colleges and Universities shall be a state agency where being a state agency is a prerequisite to obtaining or participating in any services, materials acquisition, or programs under this chapter which are requested by the chancellor.

Subd. 3. Notification. The Minnesota State Colleges and Universities shall be a state agency for purposes of being included on any state agency's list to receive notices and information appropriate to the purposes of the Minnesota State Colleges and Universities.

History: 1996 c 398 s 17



Section 16B.485 — INTERFUND LOANS.

The commissioner may, with the approval of the commissioner of management and budget, make loans from an internal service or enterprise fund to another internal service or enterprise fund, and the amount necessary is appropriated from the fund that makes the loan. The commissioner shall report the amount and purpose of the loan to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the Department of Administration. The term of a loan made under this section must be not more than 24 months.

History: 1995 c 254 art 1 s 59; 2000 c 488 art 12 s 16; 2009 c 101 art 2 s 109



Section 16B.49 — CENTRAL MAILING SYSTEM.

(a) The commissioner shall maintain and operate for state agencies, departments, institutions, and offices a central mail handling unit. Official, outgoing mail for units in St. Paul must be delivered unstamped to the unit. The unit shall also operate an interoffice mail distribution system. The department may add personnel and acquire equipment that may be necessary to operate the unit efficiently and cost-effectively. Account must be kept of the postage required on that mail, which is then a proper charge against the agency delivering the mail. To provide funds for the payment of postage, each agency shall make advance payments to the commissioner sufficient to cover its postage obligations for at least 60 days. For purposes of this section, the Minnesota State Colleges and Universities is a state agency.

(b) Notwithstanding paragraph (a) or section 16C.09, the commissioner may approve the performance of mail-related functions by an agency outside the state's central mail-handling unit if the agency demonstrates it furthers program effectiveness, better use of services, greater efficiency, or greater economy in state government.

History: 1984 c 544 s 54; 1994 c 634 art 1 s 13; 1996 c 398 s 18; 1997 c 206 s 4; 1Sp2005 c 6 art 3 s 2



Section 16B.495 — HAZARD IDENTIFICATION AND ACCIDENT PREVENTION.

(a) The commissioner must operate a program of occupational hazard identification and accident prevention for state agencies and state employees, and shall provide the staff, equipment, and facilities needed for the program. The program must be offered to all state agencies through the agency safety contact or other designee; is consultative in nature; and must assist state agencies with the goal of providing a safe work environment, safe work methods, and hazard identification.

(b) The commissioner must cooperate with the Department of Labor and Industry and the Department of Health, as well as other private and public community agencies, to assist in the objective of hazard identification and accident prevention.

History: 1997 c 97 s 5; 2008 c 204 s 10,42



Section 16B.51 — AGENCY REPORTS.

Subdivision 1. Supervision by commissioner. The commissioner shall supervise and control the making and distribution of all reports and other publications of all kinds issued by the state and state agencies when not otherwise prescribed by law. The commissioner shall also prescribe the manner and form of issuing reports required by sections 8.08; 16A.50; 35.03; 129D.02, subdivision 5; 256.01; and 299C.18.

Subd. 2. Prescribe fees. The commissioner may prescribe fees to be charged for services rendered by the state or an agency in furnishing to those who request them certified copies of records or other documents, certifying that records or documents do not exist and furnishing other reports, publications, data, or related material which is requested. The fees, unless otherwise prescribed by law, may be fixed at the market rate. The commissioner of management and budget is authorized to approve the prescribed rates for the purpose of assuring that they, in total, will result in receipts greater than costs in the fund. Fees prescribed under this subdivision are deposited in the state treasury by the collecting agency and credited to the general services revolving fund. Nothing in this subdivision permits the commissioner of administration to furnish any service which is now prohibited or unauthorized by law.

Subd. 3. Sale of publications. The commissioner may sell official reports, documents, data, and publications of all kinds, may delegate their sale to state agencies, and may establish facilities for their sale within the Department of Administration and elsewhere within the state service. The commissioner may remit a portion of the price of any publication or data to the agency producing the publication or data. Money that is remitted to an agency is annually appropriated to that agency to discharge the costs of preparing the publications or data.

Subd. 4. Exceptions. This section does not apply to the Regents of the University of Minnesota or to the State Agricultural Society.

Subd. 5. Limitations on subject matter prohibited. The commissioner may not adopt rules to prescribe the fees permitted by subdivision 2 or which limit in any way the subject matter of a report or publication which the law requires or authorizes an agency to produce.

History: 1984 c 544 s 56; 1984 c 654 art 2 s 45,46; 1984 c 655 art 2 s 13 subd 1; 1987 c 365 s 14; 1987 c 394 s 1; 1994 c 634 art 1 s 14,15; 1998 c 254 art 1 s 6; 2009 c 101 art 2 s 109; 2014 c 227 art 2 s 2



Section 16B.53 — SALE OF LAWS AND RESOLUTIONS.

Subdivision 1. Authority. The commissioner shall provide for the sale and distribution of copies of laws and resolutions on file in the Office of the Secretary of State in accordance with this section. The secretary of state shall cooperate with the commissioner in furnishing the services provided for in this section.

Subd. 2. Charges. The commissioner shall establish charges for those laws and resolutions sufficient to cover their cost. Fees established for the sale and distribution of laws and resolutions, including mailing and postage charges, may be accepted by the commissioner in advance, and any unused portions amounting to $1 or more may be returned to the person entitled to them upon request, notwithstanding the provision of any other law prohibiting refunds.

Subd. 3. Revolving fund. Money collected by the commissioner under this section must be deposited in the general services revolving fund in the state treasury. Money in that fund is annually appropriated to the commissioner for the purposes of carrying out this section.

History: 1984 c 480 s 15; 1984 c 544 s 58; 1984 c 655 art 2 s 13 subd 1; 1990 c 426 art 1 s 9



Section 16B.531 — TRAVEL SERVICES.

The commissioner may offer a centralized travel service to all state departments and agencies, and to the Minnesota State Colleges and Universities, and may, in connection with that service, accept payments from travel agencies under contracts for the provision of travel services. The payments must be deposited in the motor pool revolving account established by section 16B.54, subdivision 8, and must be used for the expenses of managing the centralized travel service. Revenues in excess of the management costs of the centralized service must be returned to the general fund.

History: 1987 c 365 s 15; 1996 c 398 s 19



Section 16B.54 — CENTRAL MOTOR POOL; ESTABLISHMENT.

Subdivision 1. Motor pools. The commissioner shall manage a central motor pool of passenger motor vehicles and trucks used by state agencies with principal offices in the city of St. Paul and may provide for branch central motor pools at other places within the state. For purposes of this section, (1) "agencies" includes the Minnesota State Colleges and Universities, and (2) "truck" means a pickup or panel truck up to one ton carrying capacity.

Subd. 2. Vehicles. (a) The commissioner may direct an agency to make a transfer of a passenger motor vehicle or truck currently assigned to it. The transfer must be made to the commissioner for use in the central motor pool. The commissioner shall reimburse an agency whose motor vehicles have been paid for with funds dedicated by the Constitution for a special purpose and which are assigned to the central motor pool. The amount of reimbursement for a motor vehicle is its average wholesale price as determined from the midwest edition of the National Automobile Dealers Association official used car guide.

(b) To the extent that funds are available for the purpose, the commissioner may purchase or otherwise acquire additional passenger motor vehicles and trucks necessary for the central motor pool. The title to all motor vehicles assigned to or purchased or acquired for the central motor pool is in the name of the Department of Administration.

(c) On the request of an agency, the commissioner may transfer to the central motor pool any passenger motor vehicle or truck for the purpose of disposing of it. The department or agency transferring the vehicle or truck must be paid for it from the motor pool revolving account established by this section in an amount equal to two-thirds of the average wholesale price of the vehicle or truck as determined from the midwest edition of the National Automobile Dealers Association official used car guide.

(d) The commissioner shall provide for the uniform marking of all motor vehicles. Motor vehicle colors must be selected from the regular color chart provided by the manufacturer each year. The commissioner may further provide for the use of motor vehicles without marking by:

(1) the governor;

(2) the lieutenant governor;

(3) the Division of Criminal Apprehension, the Division of Alcohol and Gambling Enforcement, and arson investigators of the Division of Fire Marshal in the Department of Public Safety;

(4) the Financial Institutions Division and investigative staff of the Department of Commerce;

(5) the Division of Disease Prevention and Control of the Department of Health;

(6) the State Lottery;

(7) criminal investigators of the Department of Revenue;

(8) state-owned community service facilities in the Department of Human Services;

(9) the Office of the Attorney General; and

(10) the investigative staff of the Gambling Control Board.

Subd. 3. Responsible person; personnel. The commissioner is responsible for the control, regulation, acquisition, operation, maintenance, repair, and disposal of all motor vehicles of the central motor pool. The commissioner may employ a director and other necessary classified employees for the operation of the central motor pool in accordance with chapter 43A.

Subd. 4. Maintenance, repair, and storage; appropriation. (a) Maintenance, repair, storage. The commissioner may contract with the head of an agency or another person operating facilities for the maintenance, repair, and storage of motor vehicles to provide for maintenance, repair, and storage of motor vehicles of the central motor pool.

(b) Appropriation. Money received by the head of an agency under a contract with the commissioner under this subdivision is annually appropriated to the agency for the same purposes as money expended by the agency head for the operation of state-owned facilities for the maintenance, repair, and storage of motor pool vehicles.

Subd. 5. Use of motor vehicles. The motor vehicles in the central motor pool are for official state business only. An agency requiring the services of a motor vehicle shall request it from the central motor pool on either a temporary or permanent basis. No privately owned motor vehicle may be used for official state business except when authorized by the commissioner.

Subd. 6. Schedule of charges. An agency using the facilities of the central motor pool shall periodically reimburse the commissioner for the services, in accordance with the schedule of charges the commissioner establishes. This schedule of charges must be based on the costs incurred in operating the central motor pool, including reasonable overhead costs, vehicle depreciation, insurance for public liability and property damage, and other costs. The commissioner must retain records and reports and all schedules used as a basis for charging state agencies for the services furnished.

Subd. 7. Exceptions. This section does not apply to motor vehicles of the State Patrol or the University of Minnesota, or to motor vehicles of any other agency which are specially equipped for the needs of that agency.

Subd. 8. Motor pool revolving account. (a) Account established. Money or reimbursements the commissioner receives from the operation of the central motor pool is deposited in the state treasury and credited to a motor pool revolving account. Money in the account is annually appropriated to the commissioner to carry out this section. The motor pool revolving account may be used to provide material transfer services to agencies.

(b) Unobligated excess transferred. When the unobligated amount of money in the state treasury credited to the motor pool revolving account exceeds the average monthly operating expense at the end of the fiscal year, the unobligated amount in excess of one month's operating expense must be transferred to the general fund in the state treasury.

History: 1984 c 544 s 59; 1Sp1985 c 13 s 126; 1986 c 444; 1989 c 277 art 1 s 1; 1989 c 334 art 6 s 4; 1990 c 506 art 2 s 14; 1990 c 572 s 8; 1991 c 233 s 109; 1992 c 486 s 1; 1994 c 483 s 1; 1996 c 269 s 1; 1996 c 398 s 20; 1997 c 129 art 2 s 1; 1997 c 206 s 6; 1Sp2001 c 8 art 2 s 9; 2004 c 206 s 52; 2009 c 78 art 2 s 2



Section 16B.55 — USE OF STATE VEHICLES; COMPENSATION FOR USE OF PERSONAL VEHICLES.

Subdivision 1. Definition. For purposes of this section, "state vehicle" means a vehicle owned or leased by the state or loaned to the state.

Subd. 2. Prohibited uses. A state vehicle may be used only for authorized state business. A state vehicle may not be used for transportation to or from the residence of a state employee, except as provided in subdivision 3.

Subd. 3. Permitted uses. A state vehicle may be used by a state employee to travel to or from the employee's residence:

(1) on a day on which it may be necessary for the employee to respond to a work-related emergency during hours when the employee is not normally working;

(2) if the employee has been assigned the use of a state vehicle for authorized state business on an extended basis, and the employee's primary place of work is not the state work station to which the employee is permanently assigned;

(3) if the employee has been assigned the use of a state vehicle for authorized state business away from the work station to which the employee is permanently assigned, and the number of miles traveled, or the time needed to conduct the business, will be minimized if the employee uses a state vehicle to travel to the employee's residence before or after traveling to the place of state business; or

(4) if the employee is authorized to participate in a ride-sharing program established by the commissioner pursuant to section 174.257.

Use of a state vehicle under this subdivision requires the prior approval of the agency head or the designee of the agency head.

Subd. 4. Personal vehicles. No state employee shall be compensated by the state for use of a personal vehicle for travel between the employee's residence and the state work station to which the employee is permanently assigned, except pursuant to a collective bargaining agreement negotiated under chapter 179A or a compensation plan adopted by the commissioner of management and budget under section 43A.05. A collective bargaining agreement or compensation plan may only provide for this compensation in cases in which an employee is called back to work during hours when the employee is not normally working.

Subd. 5. Exclusions. Subdivisions 2 to 4 do not apply to the van pooling program established in section 16B.56, to a ride-sharing program established by the Department of Transportation, to a trooper employed by the State Patrol, or to use of a state vehicle by the governor or lieutenant governor.

Subd. 6. Vehicle operating procedures. The commissioner shall set operating procedures for use of state vehicles. These operating procedures are not subject to the Administrative Procedure Act.

History: 1984 c 544 s 60; 1986 c 444; 1988 c 613 s 14,15; 2001 c 7 s 9; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 16B.56 — COMMUTER VANS; USE BY STATE EMPLOYEES AND SPOUSES AND OTHERS.

Subdivision 1. Employee transportation program. (a) Establishment. To conserve energy and alleviate traffic congestion around state offices, the commissioner shall, in cooperation with the commissioner of transportation, the State Energy Office in the Department of Commerce, and interested nonprofit agencies, establish and operate an employee transportation program using commuter vans with a capacity of not less than seven nor more than 16 passengers. Commuter vans may be used by state employees and others to travel between their homes and their work locations. However, only state employee drivers may use the van for personal purposes after working hours, not including partisan political activity. The commissioner shall acquire or lease commuter vans, or otherwise contract for the provision of commuter vans, and shall make the vans available for the use of state employees and others in accordance with standards and procedures adopted by the commissioner. The commissioner shall promote the maximum participation of state employees and others in the use of the vans.

(b) Administrative policies. The commissioner shall adopt standards and procedures under this section without regard to chapter 14. The commissioner shall provide for the recovery by the state of vehicle acquisition, lease, operation, and insurance costs through efficient and convenient assignment of vans, and for the billing of costs and collection of fees. A state employee using a van for personal use shall pay, pursuant to the standards and procedures adopted by the commissioner, for operating and routine maintenance costs incurred as a result of the personal use. Fees collected under this subdivision shall be deposited in the accounts from which the costs of operating, maintaining, and leasing or amortization for the specific vehicle are paid.

Subd. 2. Eligible participants. State employees and their spouses and other people are eligible for the employee transportation program established by this section, if the driver and substitute driver of every vanpool are state employees and if state employees constitute a majority of the members of every vanpool. Available space in vanpools must, whenever possible, be filled by state employees.

Subd. 3. Areas of use. Use of the vans pursuant to this section is limited to areas not having adequate public transportation between the residences of state employees and others and their places of employment.

Subd. 4. [Repealed, 1994 c 634 art 1 s 26]

Subd. 5. Insurance; limitations. Notwithstanding section 15.31 or any other law to the contrary, the commissioner may purchase, pursuant to this chapter, collision insurance coverage for the commuter vans. Notwithstanding sections 16B.54, subdivision 2, and 168.012, the vans may not be marked. The vans may not be equipped with tax-exempt motor vehicle number plates.

Subd. 6. [Repealed, 1984 c 408 s 4]

History: 1984 c 408 s 1-3; 1984 c 544 s 61; 1984 c 655 art 2 s 13 subd 1; 1987 c 312 art 1 s 10 subd 2; 1Sp2001 c 4 art 6 s 9



Section 16B.57 — GASOLINE AND PETROLEUM PRODUCTS, SOURCE OF SUPPLY FOR AGENCIES.

Subdivision 1. Petroleum products facilities. The commissioner may require a state agency which has facilities for the storage and distribution of gasoline and other petroleum products to furnish gasoline and other petroleum products to any other state agency and shall require payment to compensate for the cost of those products. The commissioner shall prescribe all procedures for the guidance of state agencies in carrying out the requirements of this section.

Subd. 2. Appropriation. Money paid by one state agency to another to compensate for the cost of products furnished under subdivision 1 is annually appropriated to the state agency which furnishes those products.

History: 1984 c 544 s 62



Section 16B.58 — STATE PARKING FACILITIES.

Subdivision 1. Powers and duties of commissioner. No person may park a motor vehicle, either privately or publicly owned, upon any parking lot or facility owned or operated by the state except as authorized by this section. The commissioner shall operate and supervise all state parking lots and facilities associated with buildings described in section 16B.24, subdivision 1, or when the commissioner considers it advisable and practicable, any other parking lots or facilities owned or rented by the state for the use of a state agency or state employees. The commissioner may also provide employee shuttle service and promote alternative transportation modes, including initiatives to increase the number of multi-occupancy vehicles. The commissioner may fix and collect rents, charges, or fees in connection with and for the use of any state parking lot or facility within the cities of St. Paul and Minneapolis except for any state lot or facility the control of which is vested by law in a state agency other than the Department of Administration.

Subd. 2. Rules. Copies of the commissioner's rules under this section must be provided to all contract parkers. Each parking lot or facility must be posted with notice of who is entitled to park there.

Subd. 3. Removal and impounding of vehicles. A motor vehicle parked on a state parking lot or facility in violation of the rules of the commissioner is a public nuisance and the commissioner shall provide for the abatement of the nuisance by rules, including provision for the removal and impounding of the motor vehicle. The cost of the removal and impounding is a lien against the motor vehicle until paid.

Subd. 4. Violations. A person, elective or appointed state official, firm, association, or corporation which violates any of the provisions of this section or any rule made by the commissioner under this section is guilty of a misdemeanor.

Subd. 5. Money collected. Money collected by the commissioner as rents, charges, or fees in connection with and for the use of a parking lot or facility is appropriated to the commissioner for the purpose of operating, maintaining, improving, and replacing parking lots or facilities owned or operated by the state, including providing necessary and suitable uniforms for employees, and to carry out the purposes of this section.

Subd. 6. Legislative parking resolutions. The provisions of this section do not affect rules of parking adopted by resolution of the legislature during legislative sessions.

Subd. 7. [Repealed, 2001 c 162 s 10]

Subd. 8. [Repealed, 1997 c 202 art 2 s 64]

History: 1984 c 544 s 63; 1984 c 597 s 30; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1990 c 572 s 9; 1992 c 514 s 13; 1994 c 628 art 3 s 6; 1998 c 359 s 10; 2016 c 158 art 1 s 11



Section 16B.581 — DISTINCTIVE TAX-EXEMPT LICENSE PLATES.

Vehicles owned or leased by the state of Minnesota must display distinctive tax-exempt license plates unless otherwise exempted under section 168.012. The commissioner shall design these distinctive plates subject to the approval of the registrar. An administrative fee of $20 and a license plate fee of $10 for two plates per vehicle or a license plate fee of $5 for one plate per trailer is paid at the time of registration. The license plate registration is valid for the life of the vehicle or until the vehicle is no longer owned or leased by the state of Minnesota.

When the state of Minnesota applies for distinctive tax-exempt plates on vehicles previously owned by local units of government, it shall pay an administrative fee of $10 and a plate fee that covers the cost of replacement.

History: 1994 c 634 art 1 s 16



Section 16B.85 — RISK MANAGEMENT.

Subdivision 1. Alternatives to conventional insurance. The commissioner may implement programs of insurance or alternatives to the purchase of conventional insurance. This authority does not extend to areas of risk subject to: (1) collective bargaining agreements, (2) plans established under section 43A.18, or (3) programs established under sections 176.541 to 176.611, except for the Department of Administration. The mechanism for implementing possible alternatives to conventional insurance is the risk management fund created in subdivision 2.

Subd. 2. Risk management fund. (a) All state agencies, political subdivisions, and the Minnesota State Colleges and Universities, may, in cooperation with the commissioner, participate in insurance programs and other funding alternative programs provided by the risk management fund.

(b) When an entity described in paragraph (a) enters into an insurance or self-insurance program, each entity shall contribute the appropriate share of its costs as determined by the commissioner.

(c) The money in the fund to pay claims arising from state activities and for administrative costs, including costs for the adjustment and defense of the claims, is appropriated to the commissioner.

(d) Interest earned from the investment of money in the fund shall be credited to the fund and be available to the commissioner for the expenditures authorized in this subdivision.

(e) The fund is exempt from the provisions of section 16A.152, subdivision 4. In the event that proceeds in the fund are insufficient to pay outstanding claims and associated administrative costs, the commissioner, in consultation with the commissioner of management and budget, may assess entities participating in the fund amounts sufficient to pay the costs. The commissioner shall determine the proportionate share of the assessment of each entity.

Subd. 3. Responsibilities. The commissioner shall:

(1) review the state's exposure to various types of potential risks in consultation with affected entities and advise them as to the reduction of risk and fiscal management of those losses;

(2) be responsible for statewide risk management coordination, evaluation of funding and insuring alternatives, and the approval of all insurance purchases in consultation with affected entities;

(3) identify ways to eliminate redundant efforts in the management of state risk management and insurance programs;

(4) maintain the state risk management information system; and

(5) administer and maintain the state risk management fund.

Subd. 4. Competitive bidding. The commissioner may request bids from insurance carriers or negotiate with insurance carriers and may enter into contracts of insurance carriers that in the judgment of the division are best qualified to underwrite and service the insurance programs.

Subd. 5. Risk management fund not considered insurance. A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. The procurement of this insurance constitutes a waiver of the limits of governmental liability under section 3.736, subdivisions 4 and 4a, only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Insurance Guaranty Association, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under this section, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

History: 1986 c 455 s 3; 1988 c 613 s 18; 1992 c 513 art 4 s 32; 1993 c 192 s 111; 1994 c 634 art 1 s 17; 1996 c 398 s 21; 2001 c 162 s 7,8; 2006 c 212 art 1 s 2; 2009 c 86 art 1 s 7; 2009 c 101 art 2 s 109



Section 16B.86 — PRODUCTIVITY LOAN ACCOUNT.

The productivity loan account is a special account in the state treasury. Money in the account is appropriated to the commissioner of administration to make loans to finance agency projects that will result in either reduced operating costs or increased revenues, or both, for a state agency.

History: 1987 c 365 s 16



Section 16B.87 — AWARD AND REPAYMENT OF PRODUCTIVITY LOANS.

Subdivision 1. Committee. The Productivity Loan Committee consists of the commissioners of administration, management and budget, and revenue. The commissioner of administration serves as chair of the committee. The members serve without compensation or reimbursement for expenses.

Subd. 2. Award and terms of loans. An agency shall apply for a loan on a form provided by the commissioner of administration. The committee shall review applications for loans and shall award a loan based upon criteria adopted by the committee. The committee shall determine the amount, interest, and other terms of the loan. The time for repayment of a loan may not exceed five years.

Subd. 3. Repayment. An agency receiving a loan under this section shall repay the loan according to the terms of the loan agreement. The principal and interest must be paid to the commissioner of administration who shall deposit it in the productivity loan fund.

Subd. 4. [Repealed, 1997 c 7 art 2 s 67]

History: 1987 c 365 s 17; 2008 c 204 s 6; 2009 c 101 art 2 s 109



Section 16B.875 — REVIEW BY COMMISSIONER OF ADMINISTRATION.

The commissioner of administration shall review on a regular basis the duties and responsibilities of the various state departments, agencies and boards which have an operational effect upon the safety of the public, and recommend to the governor and the legislature such organizational and statutory policies as will best serve the purposes of Laws 1969, chapter 1129.

History: 1969 c 1129 art 1 s 1; 1976 c 5 s 1; 1977 c 305 s 35,36; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1985 c 248 s 70; 1Sp1985 c 10 s 87; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 29; 1995 c 248 art 11 s 21; 1998 c 366 s 68; 1999 c 238 art 2 s 69



Section 16B.97 — GRANTS MANAGEMENT.

Subdivision 1. Grant agreement. (a) A grant agreement is a written instrument or electronic document defining a legal relationship between a granting agency and a grantee when the principal purpose of the relationship is to transfer cash or something of value to the recipient to support a public purpose authorized by law instead of acquiring by professional or technical contract, purchase, lease, or barter property or services for the direct benefit or use of the granting agency.

(b) This section does not apply to general obligation grants as defined by section 16A.695 and capital project grants to political subdivisions as defined by section 16A.86.

Subd. 2. Grants governance. The commissioner shall provide leadership and direction for policy related to grants management in Minnesota in order to foster more consistent, streamlined interaction between executive agencies, funders, and grantees that will enhance access to grant opportunities and information and lead to greater program accountability and transparency. The commissioner has the duties and powers stated in this section. An executive agency must do what the commissioner requires under this section.

Subd. 3. Discretionary powers. The commissioner has the authority to:

(1) review grants management practices and propose policy and procedure improvements to the governor, legislature, executive agencies, and the federal government;

(2) sponsor, support, and facilitate innovative and collaborative grants management projects with public and private organizations;

(3) review, recommend, and implement alternative strategies for grants management;

(4) collect and disseminate information, issue reports relating to grants management, and sponsor and conduct conferences and studies; and

(5) participate in conferences and other appropriate activities related to grants management issues.

Subd. 4. Duties. (a) The commissioner shall:

(1) create general grants management policies and procedures that are applicable to all executive agencies. The commissioner may approve exceptions to these policies and procedures for particular grant programs. Exceptions shall expire or be renewed after five years. Executive agencies shall retain management of individual grants programs;

(2) provide a central point of contact concerning statewide grants management policies and procedures;

(3) serve as a resource to executive agencies in such areas as training, evaluation, collaboration, and best practices in grants management;

(4) ensure grants management needs are considered in the development, upgrade, and use of statewide administrative systems and leverage existing technology wherever possible;

(5) oversee and approve future professional and technical service contracts and other information technology spending related to executive agency grants management activities;

(6) provide a central point of contact for comments about executive agencies violating statewide grants governance policies and about fraud and waste in grants processes;

(7) forward received comments to the appropriate agency for further action, and may follow up as necessary;

(8) provide a single listing of all available executive agency competitive grant opportunities and resulting grant recipients;

(9) selectively review development and implementation of executive agency grants, policies, and practices; and

(10) selectively review executive agency compliance with best practices.

(b) The commissioner may determine that it is cost-effective for agencies to develop and use shared grants management technology systems. This system would be governed under section 16E.01, subdivision 3, paragraph (b).

Subd. 5. Data classification. Data maintained by the commissioner that identify a person providing comments to the commissioner under subdivision 4, paragraph (a), clauses (6) and (7), are private and nonpublic data but may be shared with the executive agency that is the subject of the comments.

History: 2007 c 148 art 2 s 22; 2010 c 365 art 1 s 9; 2015 c 77 art 2 s 9



Section 16B.98 — GRANTS MANAGEMENT PROCESS.

Subdivision 1. Limitation. (a) As a condition of receiving a grant from an appropriation of state funds, the recipient of the grant must agree to minimize administrative costs. The granting agency is responsible for negotiating appropriate limits to these costs so that the state derives the optimum benefit for grant funding.

(b) This section does not apply to general obligation grants as defined by section 16A.695 and also capital project grants to political subdivisions as defined by section 16A.86.

Subd. 2. Ethical practices and conflict of interest. An employee of the executive branch involved directly or indirectly in grants processes, at any level, is subject to the code of ethics in section 43A.38.

Subd. 3. Conflict of interest. (a) The commissioner must develop policies regarding code of ethics and conflict of interest designed to prevent conflicts of interest for employees, committee members, or others involved in the recommendation, awarding, and administration of grants. The policies must apply to employees who are directly or indirectly in the grants process, which may include the following:

(1) developing request for proposals or evaluation criteria;

(2) drafting, recommending, awarding, amending, revising, or entering into grant agreements;

(3) evaluating or monitoring performance; or

(4) authorizing payments.

(b) The policies must include:

(1) a process to make all parties to the grant aware of policies and laws relating to conflict of interest, and training on how to avoid and address potential conflicts; and

(2) a process under which those who have a conflict of interest or a potential conflict of interest must disclose the matter.

(c) If the employee, appointing authority, or commissioner determines that a conflict of interest exists, the matter shall be assigned to another employee who does not have a conflict of interest. If it is not possible to assign the matter to an employee who does not have a conflict of interest, interested personnel shall be notified of the conflict and the employee may proceed with the assignment.

Subd. 4. Reporting of violations. A state employee who discovers evidence of violation of laws or rules governing grants is encouraged to report the violation or suspected violation to the employee's supervisor, the commissioner or the commissioner's designee, or the legislative auditor. The legislative auditor shall report to the Legislative Audit Commission if there are multiple complaints about the same agency. The auditor's report to the Legislative Audit Commission under this section must disclose only the number and type of violations alleged. An employee making a good faith report under this section has the protections provided for under section 181.932, prohibiting the employer from discriminating against the employee.

Subd. 5. Creation and validity of grant agreements. (a) A grant agreement is not valid and the state is not bound by the grant unless:

(1) the grant has been executed by the head of the agency or a delegate who is party to the grant;

(2) the accounting system shows an encumbrance for the amount of the grant in accordance with policy approved by the commissioner except as provided in subdivision 11; and

(3) the grant agreement includes an effective date that references either section 16C.05, subdivision 2, or 16B.98, subdivisions 5 and 7, as determined by the granting agency.

(b) The combined grant agreement and amendments must not exceed five years without specific, written approval by the commissioner according to established policy, procedures, and standards, or unless the commissioner determines that a longer duration is in the best interest of the state.

(c) A fully executed copy of the grant agreement with all amendments and other required records relating to the grant must be kept on file at the granting agency for a time equal to that required of grantees in subdivision 8.

(d) Grant agreements must comply with policies established by the commissioner for minimum grant agreement standards and practices.

(e) The attorney general may periodically review and evaluate a sample of state agency grants to ensure compliance with applicable laws.

Subd. 6. Grant administration. A granting agency shall diligently administer and monitor any grant it has entered into.

Subd. 7. Grant payments. Payments to the grantee may not be issued until the grant agreement is fully executed. Encumbrances for grants issued by June 30 may be certified for a period of one year beyond the year in which the funds were originally appropriated as provided by section 16A.28, subdivision 6.

Subd. 8. Audit. (a) A grant agreement made by an executive agency must include an audit clause that provides that the books, records, documents, and accounting procedures and practices of the grantee or other party that are relevant to the grant or transaction are subject to examination by the granting agency and either the legislative auditor or the state auditor, as appropriate, for a minimum of six years from the grant agreement end date, receipt and approval of all final reports, or the required period of time to satisfy all state and program retention requirements, whichever is later. If a grant agreement does not include an express audit clause, the audit authority under this subdivision is implied.

(b) If the granting agency is a local unit of government, and the governing body of the local unit of government requests that the state auditor examine the books, records, documents, and accounting procedures and practices of the grantee or other party according to this subdivision, the granting agency shall be liable for the cost of the examination. If the granting agency is a local unit of government, and the grantee or other party requests that the state auditor examine all books, records, documents, and accounting procedures and practices related to the grant, the grantee or other party that requested the examination shall be liable for the cost of the examination.

Subd. 9. Authority of attorney general. The attorney general may pursue remedies available by law to avoid the obligation of an agency to pay under a grant or to recover payments made if activities under the grant are so unsatisfactory, incomplete, or inconsistent that payment would involve unjust enrichment. The contrary opinion of the granting agency does not affect the power of the attorney general under this subdivision.

Subd. 10. Grants with Indian tribes and bands. Notwithstanding any other law, an agency may not require an Indian tribe or band to deny its sovereignty as a requirement or condition of a grant with an agency.

Subd. 11. Encumbrance exception. Notwithstanding subdivision 5, paragraph (a), clause (2), or section 16C.05, subdivision 2, paragraph (a), clause (3), agencies may permit a specifically named, legislatively appropriated, noncompetitive grant recipient to incur eligible expenses based on an agreed upon work plan and budget for up to 60 days prior to an encumbrance being established in the accounting system.

History: 2007 c 148 art 2 s 23; 2012 c 264 art 5 s 1,2; 2014 c 187 s 1,2; 2015 c 77 art 2 s 10,11






Chapter 16C — STATE PROCUREMENT

Section 16C.001 — COMMISSIONER'S AUTHORITY; SCOPE.

The commissioner's authority in this section applies to an agency and is subject to other provisions of this chapter and chapter 16B. Unless otherwise provided, the provisions in this chapter and chapter 16B do not apply to the Minnesota State Colleges and Universities.

History: 1998 c 386 art 1 s 4; 2009 c 101 art 2 s 109; 2014 c 196 art 2 s 15



Section 16C.02 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the following terms have the meanings given them, unless the context clearly indicates otherwise.

Subd. 1a. [Repealed by amendment, 2014 c 196 art 2 s 1]

Subd. 2. Agency. "Agency" means any state officer, employee, board, commission, authority, department, entity, or organization of the executive branch of state government.

Unless specifically provided elsewhere in this chapter, agency does not include the Minnesota State Colleges and Universities.

Subd. 3. Award. "Award" means a commissioner's written acceptance of a bid or proposal to provide goods, services, construction, or utilities.

Subd. 3a. Best and final offer. "Best and final offer" means an optional step in the solicitation process in which responders are requested to improve their response by methods including, but not limited to, the reduction of cost, clarification or modification of the response, or the provision of additional information.

Subd. 4. Best value. "Best value" describes a result intended in the acquisition of all goods and services. Price must be one of the evaluation criteria when acquiring goods and services. Other evaluation criteria may include, but are not limited to, environmental considerations, quality, and vendor performance. In achieving "best value" strategic sourcing tools, including but not limited to best and final offers, negotiations, contract consolidation, product standardization, and mandatory-use enterprise contracts shall be used at the commissioner's discretion.

Subd. 4a. [Repealed by amendment, 2014 c 196 art 2 s 1]

Subd. 5. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 5a. Competitive proposal. "Competitive proposal" means a response to a request for proposal in which the evaluation criteria upon which an award is based consists of price and other factors such as vendor qualifications.

Subd. 5b. Construction. "Construction" means building construction, alteration improvements, or repair. Construction does not mean highway construction.

Subd. 6. Contract. "Contract" means any written instrument or electronic document containing the elements of offer, acceptance, and consideration to which an agency is a party.

Subd. 6a. Enterprise procurement. "Enterprise procurement" means the process undertaken by the commissioner to leverage economies of scale of multiple end users to achieve cost savings and other favorable terms in contracts for goods and services.

Subd. 6b. Emergency. "Emergency" means a threat to public health, welfare, or safety that threatens the functioning of government, the protection of property, or the health or safety of people.

Subd. 7. Formal solicitation. "Formal solicitation" means a solicitation which requires a sealed response.

Subd. 7a. General services. "General services" means any nonprofessional or technical services. General services does not include construction.

Subd. 8. Goods. "Goods" means all types of personal property including commodities, materials, supplies, and equipment.

Subd. 9. Informal solicitation. "Informal solicitation" means a solicitation which does not require a sealed response.

Subd. 10. Lease. "Lease" means a contract conveying from one entity to another the use of real or personal property for a designated period of time in return for payment or other consideration.

Subd. 10a. Organizational conflict of interest. "Organizational conflict of interest" means that because of existing or planned activities or because of relationships with other persons:

(1) the vendor is unable or potentially unable to render impartial assistance or advice to the state;

(2) the vendor's objectivity in performing the contract work is or might be otherwise impaired; or

(3) the vendor has an unfair advantage.

Subd. 11. Request for bid or RFB. "Request for bid" or "RFB" means a solicitation in which the terms, conditions, and specifications are described and responses are not subject to negotiation.

Subd. 12. Request for proposal or RFP. "Request for proposal" or "RFP" means a solicitation in which it is not advantageous to set forth all the actual, detailed requirements at the time of solicitation and responses are negotiated to achieve best value for the state.

Subd. 13. Resident vendor. "Resident vendor" means a person, firm, or corporation that:

(1) is authorized to conduct business in the state of Minnesota on the date a solicitation for a contract is first advertised or announced. It includes a foreign corporation duly authorized to engage in business in Minnesota;

(2) has paid unemployment taxes or income taxes in this state during the 12 calendar months immediately preceding submission of the bid or proposal for which any preference is sought;

(3) has a business address in the state; and

(4) has affirmatively claimed that status in the bid or proposal submission.

Subd. 14. Response. "Response" means the offer received from a vendor in response to a solicitation. A response includes submissions commonly referred to as "offers," "bids," "quotes," "proposals," "best and final offers," or "negotiated offers."

Subd. 15. Sealed. "Sealed" means a method determined by the commissioner to prevent the contents being revealed or known before the deadline for submission of responses.

Subd. 16. [Repealed by amendment, 2014 c 196 art 2 s 1]

Subd. 17. Services. "Services" means, unless otherwise indicated, both professional or technical services and service performed under a general service contract.

Subd. 18. Single source. "Single source" means an acquisition where, after a search, only one supplier is determined to be reasonably available for the required product, service, or construction item.

Subd. 19. Solicitation. "Solicitation" means the process used to communicate procurement requirements and to request responses from interested vendors. A solicitation may be, but is not limited to, a request for bid and request for proposal.

Subd. 20. [Repealed by amendment, 2014 c 196 art 2 s 1]

Subd. 21. Vendor. "Vendor" means a business, including a construction contractor or a natural person, and includes both if the natural person is engaged in a business.

History: 1998 c 386 art 1 s 3; 1Sp2001 c 10 art 2 s 33; 1Sp2003 c 1 art 2 s 45; 2007 c 148 art 2 s 24-29; art 3 s 1,2; 2009 c 131 s 1; 2013 c 142 art 3 s 16; 2014 c 196 art 2 s 1



Section 16C.03 — COMMISSIONER'S AUTHORITY; POWERS AND DUTIES.

Subdivision 1. MS 2012 [Renumbered 16C.001]

Subd. 2. Rulemaking authority. (a) Subject to chapter 14, the commissioner may adopt rules, consistent with this chapter and chapter 16B, relating to the following topics:

(1) procurement process including solicitations and responses to solicitations, bid security, vendor errors, opening of responses, award of contracts, tied bids, and award protest process;

(2) contract performance and failure to perform;

(3) authority to debar or suspend vendors, and reinstatement of vendors;

(4) contract cancellation;

(5) procurement from rehabilitation facilities;

(6) organizational conflicts of interest; and

(7) surplus property acquisition, distribution, and disposal.

(b) Minnesota Rules, parts 1230.0100 to 1230.4300, adopted under chapter 16B, govern under this chapter until amended, repealed, or superseded by rules adopted under chapter 16B or this chapter. In the event rules adopted under chapter 16B conflict with provisions of this chapter, this chapter governs.

Subd. 3. Acquisition authority. The commissioner shall acquire all goods, general services, building construction, and utilities needed by agencies. The commissioner shall make all decisions regarding acquisition activities. The commissioner shall conduct all contracting by, for, and between agencies and perform all contract management and review functions for contracts, except those functions specifically delegated to be performed by the contracting agency, the attorney general, or as otherwise provided for by law.

Subd. 3a. Acquisition authority; best value construction contracts. The commissioner is authorized to award construction contracts based on best value pursuant to section 16C.28.

Subd. 4. Enterprise contracts. The commissioner may require that agency staff participate in the development of enterprise procurements.

Subd. 4a. Commissioner approval. Notwithstanding any law to the contrary, any contract entered into by the Department of Transportation must be approved by the commissioner.

Subd. 5. Amendments, cancellations, and protests. The commissioner shall make all decisions regarding agency amendments, cancellations, and protests.

Subd. 6. Lease and installment purchases. The commissioner is authorized to enter into lease purchases or installment purchases for periods not exceeding the anticipated useful life of the items acquired unless otherwise prohibited by law.

Subd. 7. Lease, rental, and installment agreements. The commissioner is authorized to enter into lease, lease purchase, rental, or installment agreements for the use or acquisition, whichever is applicable, of real or personal property.

Subd. 8. Policy and procedures. The commissioner is authorized to issue policies, procedures, and standards applicable to all acquisition activities by and for agencies.

Subd. 9. [Repealed by amendment, 2014 c 196 art 2 s 2]

Subd. 10. Cooperative purchasing. The commissioner is authorized to enter into a cooperative purchasing agreement for the provision of goods, services, construction, and utilities in accordance with section 16C.105.

Subd. 11. [Repealed by amendment, 2014 c 196 art 2 s 2]

Subd. 12. [Repealed by amendment, 2014 c 196 art 2 s 2]

Subd. 13. [Repealed by amendment, 2014 c 196 art 2 s 2]

Subd. 14. Provision of goods, services, and utilities. The commissioner has the authority to provide goods, services, and utilities under this chapter to state legislative and judicial branch agencies, political subdivisions, the Minnesota State Colleges and Universities, the University of Minnesota, and federal government agencies.

Subd. 15. Reimbursement for goods, services, and utilities. The commissioner is authorized to charge a fee to cover costs and expenses associated with operating a revolving fund or an enterprise fund to acquire goods, services, construction, and utilities. The fees are appropriated to the commissioner to administer and manage the programs and facilities covered under this section.

Subd. 16. Delegation of duties. The commissioner may delegate duties imposed by this chapter to the head of an agency and to any subordinate of the agency head.

Subd. 17. [Repealed by amendment, 2014 c 196 art 2 s 2]

Subd. 18. Contracts with foreign vendors. (a) The commissioner and other agencies to which this section applies and the legislative branch of government shall, subject to paragraph (d), cancel a contract for goods or services from a vendor or an affiliate of a vendor or suspend or debar a vendor or an affiliate of a vendor from future contracts upon notification from the commissioner of revenue that the vendor or an affiliate of the vendor has not registered to collect the sales and use tax imposed under chapter 297A on its sales in Minnesota or to a destination in Minnesota. This subdivision shall not apply to state colleges and universities, the courts, and any agency in the judicial branch of government. For purposes of this subdivision, the term "affiliate" means any person or entity that is controlled by, or is under common control of, a vendor through stock ownership or other affiliation.

(b) Beginning January 1, 2006, each vendor or affiliate of a vendor selling goods or services, subject to tax under chapter 297A, to an agency or the legislature must provide its Minnesota sales and use tax business identification number, upon request, to show that the vendor is registered to collect Minnesota sales or use tax.

(c) The commissioner of revenue shall periodically provide to the commissioner and the legislative branch a list of vendors who have not registered to collect Minnesota sales and use tax and who are subject to being suspended or debarred as vendors or having their contracts canceled.

(d) The provisions of this subdivision may be waived by the commissioner or the legislative branch when the vendor is the single source of such goods or services, in the event of an emergency, or when it is in the best interests of the state as determined by the commissioner in consultation with the commissioner of revenue. Such consultation is not a disclosure violation under chapter 270B.

Subd. 19. [Repealed, 2014 c 196 art 2 s 2,16]

History: 1998 c 386 art 1 s 4; 2000 c 420 s 1; 1Sp2001 c 10 art 2 s 34,35; 1Sp2003 c 1 art 2 s 46; 1Sp2005 c 3 art 5 s 1; 2007 c 67 s 1; 2007 c 83 s 1; 2007 c 139 s 1; 2007 c 148 art 2 s 30-33; art 3 s 3-5; 2008 c 277 art 1 s 2; 2009 c 101 art 2 s 109; 2009 c 131 s 2; 2014 c 196 art 2 s 2,15



Section 16C.04 — ETHICAL PRACTICES AND CONFLICT OF INTEREST.

Subdivision 1. Duty. An employee of the executive branch involved directly or indirectly in the acquisition or grants process, at any level, is subject to the code of ethics in section 43A.38.

Subd. 2. Conflict of interest policy development. (a) The commissioner must develop policies regarding code of ethics and conflict of interest designed to prevent conflicts of interest for employees involved in the acquisition of goods, services, construction, and utilities or the award and administration of grant contracts. The policies must apply to employees who are directly or indirectly involved in the acquisition of goods, services, and utilities, developing requests for proposals, evaluating bids or proposals, awarding the contract, selecting the final vendor, drafting and entering into contracts, evaluating performance under these contracts, and authorizing payments under the contract.

(b) The policies must contain a process for making employees aware of policy and laws relating to conflict of interest, and for training employees on how to avoid and deal with potential conflicts.

(c) The policies must contain a process under which an employee who has a conflict of interest or a potential conflict of interest must disclose the matter, and a process under which work on the contract may be assigned to another employee if possible.

Subd. 3. Organizational conflicts of interest. (a) The commissioner shall make reasonable efforts to avoid, mitigate, or neutralize organizational conflicts of interest. To avoid an organizational conflict of interest, the commissioner may utilize methods including disqualifying a vendor from eligibility for a contract award or canceling the contract if the conflict is discovered after a contract has been issued. To mitigate or neutralize a conflict, the commissioner may use methods such as revising the scope of work to be conducted, allowing vendors to propose the exclusion of task areas that create a conflict, or providing information to all vendors to assure that all facts are known to all vendors.

(b) In instances where a conflict or potential conflict has been identified and the commissioner determines that vital operations of the state will be jeopardized if a contract with the vendor is not established, the commissioner may waive the requirements in paragraph (a).

History: 1998 c 386 art 1 s 5; 1Sp2001 c 10 art 2 s 36; 2002 c 298 s 1,2; 2014 c 196 art 2 s 3



Section 16C.045 — REPORTING OF VIOLATIONS.

A state employee who discovers evidence of violation of laws or rules governing state contracts is encouraged to report the violation or suspected violation to the employee's supervisor, the commissioner or the commissioner's designee, or the legislative auditor. The legislative auditor must report to the Legislative Audit Commission if there are multiple complaints about the same agency. The auditor's report to the Legislative Audit Commission under this section must disclose only the number and type of violations alleged. An employee making a good faith report under this section is covered by section 181.932, prohibiting the employer from discriminating against the employee.

History: 1Sp2003 c 1 art 2 s 47



Section 16C.05 — CONTRACT MANAGEMENT; VALIDITY AND REVIEW.

Subdivision 1. Agency cooperation and delegation. Agencies shall fully cooperate with the commissioner in the creation, management, and oversight of state contracts. Authority delegated to agencies shall be exercised in the name of the commissioner and under the commissioner's direct supervision and control. A delegation of duties may include, but is not limited to, allowing individuals within agencies to acquire goods, services, construction, and utilities within dollar limitations and for designated types of acquisitions. Delegation of contract management and review functions must be filed with the secretary of state. The commissioner may withdraw any delegation at the commissioner's sole discretion. The commissioner may require an agency head or subordinate to accept delegated responsibility to procure goods, services, or construction intended for the exclusive use of the agency receiving the delegation.

Subd. 2. Creation and validity of contracts. (a) A contract and amendments are not valid and the state is not bound by them and no agency, without the prior written approval of the commissioner granted pursuant to subdivision 2a, may authorize work to begin on them unless:

(1) they have first been executed by the head of the agency or a delegate who is a party to the contract;

(2) they have been approved by the commissioner; and

(3) the accounting system shows an encumbrance for the amount of the contract liability, except as allowed by policy approved by the commissioner and commissioner of management and budget for routine, low-dollar procurements and section 16B.98, subdivision 11.

(b) Grants, interagency agreements, purchase orders, work orders, and annual plans need not, in the discretion of the commissioner and attorney general, require the signature of the commissioner and/or the attorney general. A signature is not required for work orders and amendments to work orders related to Department of Transportation contracts. Bond purchase agreements by the Minnesota Public Facilities Authority do not require the approval of the commissioner.

(c) Amendments to contracts must entail tasks that are substantially similar to those in the original contract or involve tasks that are so closely related to the original contract that it would be impracticable for a different contractor to perform the work. The commissioner or an agency official to whom the commissioner has delegated contracting authority under section 16C.03, subdivision 16, must determine that an amendment would serve the interest of the state better than a new contract and would cost no more.

(d) A record must be kept of all responses to solicitations, including names of bidders and amounts of bids or proposals. A fully executed copy of every contract, amendments to the contract, and performance evaluations relating to the contract must be kept on file at the contracting agency for a time equal to that specified for contract vendors and other parties in subdivision 5. These records are open to public inspection, subject to section 13.591 and other applicable law.

(e) The attorney general must periodically review and evaluate a sample of state agency contracts to ensure compliance with laws.

(f) Before executing a contract or license agreement involving intellectual property developed or acquired by the state, a state agency shall seek review and comment from the attorney general on the terms and conditions of the contract or agreement.

Subd. 2a. Emergency authorization. The commissioner may grant an agency approval to authorize work to begin on a contract prior to the full execution of the contract in the event of an emergency as defined in section 16C.10, subdivision 2.

Subd. 3. [Repealed by amendment, 2014 c 196 art 2 s 4]

Subd. 4. Contract administration. A contracting agency shall diligently administer and monitor any contract it has entered into. The commissioner may require an agency to report to the commissioner at any time on the status of any contracts to which the agency is a party.

Subd. 5. Subject to audit. A contract or any pass-through disbursement of public funds to a vendor of goods or services or a grantee made by or under the supervision of the commissioner or any county or unit of local government must include, expressed or implied, an audit clause that provides that the books, records, documents, and accounting procedures and practices of the vendor or other party, that are relevant to the contract or transaction, are subject to examination by the contracting agency and either the legislative auditor or the state auditor, as appropriate, for a minimum of six years. If the contracting agency is a local unit of government, and the governing body of the local unit of government requests that the state auditor examine the books, records, documents, and accounting procedures and practices of the vendor or other party pursuant to this subdivision, the contracting agency shall be liable for the cost of the examination. If the contracting agency is a local unit of government, and the grantee, vendor, or other party requests that the state auditor examine all books, records, documents, and accounting procedures and practices related to the contract, the grantee, vendor, or other party that requested the examination shall be liable for the cost of the examination. An agency contract made for purchase, lease, or license of software and data from the state is not required to contain this audit clause.

Subd. 6. Authority of attorney general. The attorney general may pursue remedies available by law to avoid the obligation of an agency to pay under a contract or to recover payments made if services performed or goods received under the contract are so unsatisfactory, incomplete, or inconsistent that payment would involve unjust enrichment. The contrary opinion of the contracting agency does not affect the power of the attorney general under this subdivision.

Subd. 7. Contracts with Indian tribes and bands. Notwithstanding any other law, an agency may not require an Indian tribe or band to deny its sovereignty as a requirement or condition of a contract with an agency.

History: 1994 c 632 art 3 s 33; 1998 c 386 art 1 s 6; 1999 c 86 art 1 s 11; 1999 c 230 s 1; 2000 c 488 art 2 s 1; 1Sp2001 c 8 art 2 s 10; 1Sp2001 c 10 art 2 s 37; 2003 c 130 s 12; 1Sp2003 c 1 art 2 s 48,49; 2004 c 206 s 7; 2007 c 148 art 2 s 35,36; 2009 c 101 art 2 s 109; 2014 c 187 s 3; 2014 c 196 art 1 s 5; art 2 s 4



Section 16C.055 — BARTER ARRANGEMENTS LIMITED.

Subdivision 1. [Repealed, 2007 c 148 art 2 s 84]

Subd. 2. Restriction. An agency may not enter into a contract or otherwise agree with a nongovernmental entity to receive total nonmonetary consideration valued at more than $100,000 annually in exchange for the agency providing nonmonetary consideration, unless such an agreement is specifically authorized by law. This subdivision does not apply to the State Lottery or private aquaculture businesses involved in state stocking contracts.

History: 1Sp2001 c 10 art 2 s 38; 2010 c 392 art 1 s 5; 1Sp2011 c 2 art 5 s 2; 2014 c 196 art 2 s 5



Section 16C.06 — PROCUREMENT REQUIREMENTS.

Subdivision 1. Public notice required over $25,000. Unless otherwise required by law, public notice of solicitations is required for all purchases for goods and general services, professional and technical services contracts, and construction estimated to be more than $25,000, or $100,000 in the case of the Department of Transportation. To the extent practical, this must include posting on a state Web site. The manner of publication shall be designated by the commissioner. Notice requirements for procurement transactions $25,000 and under shall be determined by the commissioner.

Subd. 2. Solicitation process. (a) A formal solicitation must be used to acquire all goods, service contracts, and utilities estimated at or more than $50,000, or in the case of a Department of Transportation solicitation, at or more than $100,000, unless otherwise provided for. Formal responses must be authenticated by the responder in a manner specified by the commissioner.

(b) An informal solicitation may be used to acquire all goods, service contracts, and utilities that are estimated at less than $50,000, or in the case of a Department of Transportation solicitation, at or less than $100,000. The number of vendors required to receive solicitations may be determined by the commissioner. Informal responses must be authenticated by the responder in a manner specified by the commissioner.

Subd. 3. [Repealed, 2001 c 202 s 21]

Subd. 3a. [Repealed by amendment, 2014 c 196 art 2 s 6]

Subd. 3b. Term of contracts. (a) For goods, general services, and building construction, the combined contract and amendments must not exceed five years without specific, written approval by the commissioner according to established policy, procedures, and standards, or unless otherwise provided for by law. The term of the original contract must not exceed two years unless the commissioner determines that a longer duration is in the best interest of the state.

(b) For professional or technical services, the combined contract and amendments must not exceed five years, unless otherwise provided for by law. The term of the original contract must not exceed two years unless the commissioner determines that a longer duration is in the best interest of the state.

(c) The term of a contract may be extended for a time longer than the time specified in this section, up to a total term of ten years, if the commissioner, in consultation with the commissioner of management and budget, determines that the contractor will incur upfront costs under the contract that cannot be recovered within a two-year period and that will provide cost savings to the state and that these costs will be amortized over the life of the contract.

(d) The commissioner is authorized to enter into or approve a written agreement not to exceed 31 years with a district heating or cooling utility that will specify, but not be limited to, the appropriate terms and conditions for the interchange of district heating or cooling services.

Subd. 4. Multiple awards. The commissioner may award a contract to more than one vendor if, in the opinion of the commissioner, it is in the best interest of the state.

Subd. 5. [Repealed by amendment, 2014 c 196 art 2 s 6]

Subd. 6. Awards. (a) Contract awards shall be made utilizing requests for bids, requests for proposals, reverse auctions as provided in section 16C.10, subdivision 7, or other methods provided by law, unless a section of law requires a particular method of acquisition to be used. The determination of the acquisition method and all decisions involved in the acquisition process, unless otherwise provided for by law, shall be determined by the commissioner. The commissioner is authorized to utilize tools, including but not limited to contract consolidation, product standardization, and mandatory-use enterprise contracts to the extent determined to be in the best interest of the state.

(b) Awards based on competitive proposals must include an evaluation of price and other considerations, such as environmental considerations, quality, and vendor performance. The solicitation document used to obtain competitive proposals must state the relative importance of price and the other factors.

(c) Awards based on a low bid process must be made to the lowest responsive and responsible bidder, taking into consideration conformity with the specifications, terms of delivery, the purpose for which the contract or purchase is intended, the status and capability of the vendor, and other considerations imposed in the request for bids. The commissioner may decide which is the lowest responsible bidder for all purchases and may use the principles of life-cycle costing, where appropriate, in determining the lowest overall bid.

Subd. 7. Other states with resident preference. Acquisition of goods and services must be awarded according to the provisions of this chapter except that a resident vendor shall be allowed a preference over a nonresident vendor from a state that gives or requires a preference to vendors from that state. The preference shall be equal to the preference given or required by the state of the nonresident vendor.

Subd. 8. Federally funded projects exempt. Subdivision 7 does not apply to a contract for any project in which federal funds are expended.

Subd. 9. Rejection. At the discretion of the commissioner, any or all responses may be rejected if it is determined to be in the best interest of the state.

Subd. 10. Preferences not cumulative. The preferences provided for under subdivision 7 and sections 16C.0725 and 16C.16 are not cumulative. The total percentage of preference granted on a contract may not exceed the highest percentage of preference allowed for that contract under any one of these statutory sections.

Subd. 11. Noncompetitive bids. Agencies are encouraged to contract with small targeted group businesses designated under section 16C.16 when entering into contracts that are not subject to competitive bidding procedures.

History: 1998 c 386 art 1 s 7; 1Sp2001 c 8 art 2 s 11,12; 1Sp2001 c 10 art 2 s 39,40; 2002 c 254 s 2; 1Sp2003 c 1 art 2 s 50; 1Sp2003 c 8 art 2 s 13,20; 2005 c 163 s 51; 2013 c 142 art 3 s 17; 2014 c 196 art 1 s 5; art 2 s 6,15



Section 16C.071 — EXCEPTION FOR FEDERAL CONTRACTS.

Notwithstanding any law to the contrary, an agency may, when required by a federal agency entering into an intergovernmental contract, negotiate contract terms providing for full or partial prepayment to the federal agency before work is performed or services are provided.

History: 1998 c 403 s 1; 1999 c 86 art 1 s 7,8; 1999 c 231 s 21; 1Sp2001 c 10 art 2 s 42; 2014 c 196 art 2 s 15



Section 16C.072 — CONTRACTS FOR TAX-RELATED ACTIVITIES.

An agency may not enter into a contract for tax fraud prevention or detection, or tax audit-related activities, that compensates a vendor based on a percentage of taxes assessed or collected. This section does not apply to the commissioner's authority to contract for debt collection under section 16D.04.

History: 2011 c 112 art 11 s 1; 2014 c 196 art 2 s 15



Section 16C.0725 — PURCHASE OF RECYCLED, REPAIRABLE, AND DURABLE MATERIALS.

The commissioner shall take the recycled content and recyclability of commodities to be purchased into consideration in bid specifications. When feasible and when the price of recycled materials does not exceed the price of nonrecycled materials by more than ten percent, the commissioner, and state agencies when purchasing under delegated authority, shall purchase recycled materials. In order to maximize the quantity and quality of recycled materials purchased, the commissioner, and state agencies when purchasing under delegated authority, may also use other appropriate procedures to acquire recycled materials at the most economical cost to the state.

When purchasing commodities and services, the commissioner, and state agencies when purchasing under delegated authority, shall apply and promote the preferred waste management practices listed in section 115A.02, with special emphasis on reduction of the quantity and toxicity of materials in waste. The commissioner, and state agencies when purchasing under delegated authority, in developing bid specifications, shall consider the extent to which a commodity or product is durable, reusable, or recyclable and marketable through the state resource recovery program and the extent to which the commodity or product contains postconsumer material.

History: 1Sp1989 c 1 art 18 s 1; 1992 c 514 s 3; 1992 c 593 art 1 s 1; 1993 c 249 s 1; 2014 c 196 art 1 s 5



Section 16C.073 — PURCHASE AND USE OF PAPER STOCK; PRINTING.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Copier paper" means paper purchased for use in copying machines.

(b) "Office paper" means notepads, loose-leaf fillers, tablets, and other paper commonly used in offices.

(c) "Postconsumer material" means a finished material that would normally be discarded as a solid waste, having completed its life cycle as a consumer item.

(d) "Practicable" means capable of being used, consistent with performance, in accordance with applicable specifications, and availability within a reasonable time.

(e) "Printing paper" means paper designed for printing, other than newsprint, such as offset and publication paper.

(f) "Public entity" means the state, an office, agency, or institution of the state, the Metropolitan Council, a metropolitan agency, the Metropolitan Mosquito Control District, the legislature, the courts, a county, a statutory or home rule charter city, a town, a school district, another special taxing district, or any contractor acting pursuant to a contract with a public entity.

(g) "Soy-based ink" means printing ink made from soy oil.

(h) "Uncoated" means not coated with plastic, clay, or other material used to create a glossy finish.

Subd. 2. Purchases. (a) Whenever practicable, a public entity shall:

(1) purchase uncoated copy paper, office paper, and printing paper;

(2) purchase recycled content copy paper with at least 30 percent postconsumer material by weight and purchase printing and office paper with at least ten percent postconsumer material by weight;

(3) purchase copy, office, and printing paper which has not been dyed with colors, excluding pastel colors;

(4) purchase recycled content copy, office, and printing paper that is manufactured using little or no chlorine bleach or chlorine derivatives;

(5) use reusable binding materials or staples and bind documents by methods that do not use glue;

(6) use soy-based inks;

(7) purchase printer or duplication cartridges that:

(i) have ten percent postconsumer material; or

(ii) are purchased as remanufactured; or

(iii) are backed by a vendor-offered program that will take back the printer cartridges after their useful life, ensure that the cartridge is recycled, and comply with the definition of recycling in section 115A.03, subdivision 25b;

(8) produce reports, publications, and periodicals that are readily recyclable; and

(9) purchase paper which has been made on a paper machine located in Minnesota.

(b) Paragraph (a), clause (1), does not apply to coated paper that is made with at least 50 percent postconsumer material.

(c) A public entity shall print documents on both sides of the paper where commonly accepted publishing practices allow.

Subd. 3. Public entity purchasing. (a) Notwithstanding section 365.37, 375.21, 412.311, or 473.705, a public entity may purchase recycled materials when the price of the recycled materials does not exceed the price of nonrecycled materials by more than ten percent. In order to maximize the quantity and quality of recycled materials purchased, a public entity also may use other appropriate procedures to acquire recycled materials at the most economical cost to the public entity.

(b) When purchasing commodities and services, a public entity shall apply and promote the preferred waste management practices listed in section 115A.02, with special emphasis on reduction of the quantity and toxicity of materials in waste. A public entity, in developing bid specifications, shall consider the extent to which a commodity or product is durable, reusable, or recyclable and marketable through the applicable local or regional recycling program and the extent to which the commodity or product contains postconsumer material. When a project by a public entity involves the replacement of carpeting, the public entity may require all persons who wish to bid on the project to designate a carpet recycling company in their bids.

History: 1Sp1989 c 1 art 18 s 2; 1991 c 337 s 3; 1992 c 464 art 1 s 7; 1992 c 593 art 1 s 2; 1993 c 249 s 2; 1994 c 465 art 1 s 1; 1995 c 247 art 1 s 1; 2013 c 85 art 5 s 1; 2014 c 196 art 1 s 5; 1Sp2015 c 4 art 4 s 3; 2016 c 189 art 13 s 20



Section 16C.074 — CONSIDERATION OF ENVIRONMENTAL IMPACTS OF METAL RECYCLING FACILITIES.

(a) The state, counties, towns, and home rule charter or statutory cities shall include consideration of environmental impacts in selecting a recycling facility for the recycling of scrap metal.

(b) For the purposes of this section, "recycling facility" has the meaning given in section 115A.03, subdivision 25c.

History: 1995 c 247 art 1 s 2; 2014 c 196 art 1 s 5



Section 16C.075 — E-VERIFY.

A contract for services valued in excess of $50,000 must require certification from the vendor and any subcontractors that, as of the date services on behalf of the state of Minnesota will be performed, the vendor and all subcontractors have implemented or are in the process of implementing the federal E-Verify program for all newly hired employees in the United States who will perform work on behalf of the state of Minnesota. This section does not apply to contracts entered into by the:

(1) State Board of Investment; or

(2) the Office of Higher Education for contracts related to credit reporting services if the office certifies that those services cannot be reasonably obtained if this section applies.

History: 1Sp2011 c 10 art 3 s 29; 2015 c 69 art 2 s 2



Section 16C.08 — PROFESSIONAL OR TECHNICAL SERVICES.

Subdivision 1. Definition. For the purposes of this section, "professional or technical services" means services that are intellectual in character, including consultation, analysis, evaluation, prediction, planning, programming, or recommendation, and result in the production of a report or the completion of a task. Professional or technical contracts do not include the provision of supplies or materials except by the approval of the commissioner or except as incidental to the provision of professional or technical services.

Subd. 1a. Enterprise procurement. Notwithstanding section 15.061 or any other law, the commissioner shall, to the fullest extent practicable, conduct enterprise procurements that result in the establishment of professional or technical contracts for use by multiple state agencies. The commissioner is authorized to mandate use of any contract entered into as a result of an enterprise procurement process. Agencies shall fully cooperate in the development and use of contracts entered into under this section.

Subd. 2. Duties of contracting agencies. The following applies to all contracts for professional or technical services:

(1) no contract shall be entered into if a current state agency employee is able and available to perform the services called for by the contract;

(2) unless otherwise authorized by law, a competitive proposal process shall be used to acquire professional or technical services. A competitive bidding process shall not be utilized to acquire professional or technical services;

(3) agencies shall assign specific agency personnel to manage each contract;

(4) agencies shall not allow a contractor to begin work before the contract is fully executed unless an exception under section 16C.05, subdivision 2a, has been granted by the commissioner and funds are fully encumbered;

(5) a contract shall not establish an employment relationship between the state or the agency and any persons performing under the contract;

(6) in the event the results of the contract work will be carried out or continued by state employees upon completion of the contract, the contractor is required to include state employees in development and training, to the extent necessary to ensure that after completion of the contract, state employees can perform any ongoing work related to the same function;

(7) agencies shall not contract out their previously eliminated jobs for four years without first considering the same former employees who are on the seniority unit layoff list who meet the minimum qualifications determined by the agency;

(8) the contractor and agents must not be employees of the state;

(9) a professional or technical services contract must by its terms permit the commissioner to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the commissioner determines that further performance under the contract would not serve agency purposes; and

(10) the terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the head of the agency entering into the contract and the head of the agency has certified that the contractor has satisfactorily fulfilled the terms of the contract, unless specifically excluded or modified in writing by the commissioner. This clause does not apply to contracts for professional services as defined in sections 326.02 to 326.15.

Subd. 3. Review of professional or technical services transactions. Before issuing notice of a proposed contract for professional or technical services in excess of $25,000, the agency must provide the solicitation document along with the following for review and approval by the commissioner:

(1) a certification that all provisions of subdivision 2 and section 16C.16 have been verified or complied with;

(2) a description demonstrating that the work to be performed under the contract is necessary to the agency's achievement of its statutory responsibilities and there is statutory authority to enter into the contract;

(3) a description of the agency's plan to notify firms or individuals who may be available to perform the services called for in the solicitation;

(4) a description of the performance measures or other tools that will be used to monitor and evaluate contractor performance; and

(5) a description of the procurement method to be utilized to address accessibility standards for technology services.

Subd. 3a. Single source requests. The commissioner is required to review and approve all agency requests to enter into contracts based on single source authority specified in section 16C.10, subdivision 1. Agencies shall submit a written request to the commissioner describing the search conducted and reasons supporting the request for single source authority along with the information specified in subdivision 3, clauses (1), (2), and (4).

Subd. 4. Reports. (a) The commissioner shall submit to the governor, the chairs and ranking minority members of the house of representatives Ways and Means and senate Finance Committees, and the Legislative Reference Library a yearly listing of all contracts for professional or technical services executed. The report must identify the contractor, contract amount, duration, and services to be provided. The commissioner shall also issue yearly reports summarizing the contract review activities of the department by fiscal year.

(b) The fiscal year report must be submitted by September 1 of each year and must:

(1) be sorted by agency and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being extended;

(4) state the termination date of each contract;

(5) identify services by commodity code, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems; and

(6) identify which contracts were awarded without following the solicitation process in this chapter because it was determined that there was only a single source for the services.

(c) Within 30 days of final completion of a contract over $25,000 covered by this subdivision, the head of the agency entering into the contract must submit a report to the commissioner who must make the report publicly available online and submit a copy to the Legislative Reference Library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract;

(3) if the contract was awarded without following the solicitation process in this chapter because it was determined that there was only a single source for the services, explain why the agency determined there was only a single source for the services; and

(4) include a written performance evaluation of the work done under the contract. The evaluation must include an appraisal of the contractor's timeliness, quality, cost, and overall performance in meeting the terms and objectives of the contract. Contractors may request copies of evaluations prepared under this subdivision and may respond in writing. Contractor responses must be maintained with the contract file.

Subd. 4a. [Repealed, 2007 c 148 art 2 s 84]

Subd. 4b. Limitations on actions. No action may be maintained by a contractor against an employee or agency who discloses information about a current or former contractor under subdivision 4, unless the contractor demonstrates by clear and convincing evidence that:

(1) the information was false and defamatory;

(2) the employee or agency knew or should have known the information was false and acted with malicious intent to injure the current or former contractor; and

(3) the information was acted upon in a manner that caused harm to the current or former contractor.

Subd. 5. [Repealed by amendment, 2014 c 196 art 2 s 7]

Subd. 6. Filing copy. If the final product of the contract is a written report, a copy must be filed with the Legislative Reference Library.

Subd. 7. Exclusions. This section does not apply to contracts with individuals or organizations for administration of employee pension plans authorized under chapter 354B or 354C.

History: 1998 c 386 art 1 s 9; 1999 c 116 s 1; 1Sp2003 c 1 art 2 s 51-54; 1Sp2003 c 8 art 1 s 7; 2007 c 148 art 2 s 37-40; 2009 c 131 s 3; 2010 c 302 s 1; 2014 c 196 art 2 s 7



Section 16C.086 — CALL CENTER.

An agency may not enter into a contract for operation of a call center, or a contract whose primary purpose is to provide similar services answering or responding to telephone calls on behalf of an agency without determining if the service can be provided by state employees, and the services must be provided at offices located in the United States. For purposes of this section, "agency" includes the Minnesota State Colleges and Universities.

History: 2007 c 148 art 2 s 41



Section 16C.087 — SELECTION OF CERTAIN PROFESSIONAL SERVICE CONTRACTORS.

Subdivision 1. Professional services covered. This section applies to an agency contract for professional services of persons regulated by the Board of Architecture, Engineering, Land Surveying, Landscape Architecture, Geoscience, and Interior Design for which the agency, with the approval of the commissioner, decides to use procedures under this section. If the agency, with the approval of the commissioner, decides to use procedures under this section, it must comply with subdivisions 2, 3, and 4. This section does not apply to an agency contract that is subject to section 16B.33.

Subd. 2. Qualification-based selection. Notwithstanding section 16C.06, subdivision 6, an agency must rank contractors described in subdivision 1 on the basis of qualifications, as described in subdivision 3, for the type of professional service required. An agency may solicit pricing information from a single responder at a time in rank order, commencing with the highest ranked contractor, to determine contractor compensation only after the agency has ranked prospective contractors based on the factors the agency specifies in accordance with subdivisions 3 and 4.

Subd. 3. Procedures. Subject to subdivision 2, procedures for screening and selection of contractors are within the sole discretion of the agency and must be approved by the commissioner when the agency seeks approval to use this alternative. Procedures may be adjusted to accommodate the agency's cost, scope, and schedule objectives for a particular project. Screening and selection procedures may include a consideration of each contractor's:

(1) specialized expertise, capabilities, and technical competence as demonstrated by the proposed approach and methodology to meet the project requirements;

(2) resources available to perform the work, including any specialized services, within the specified time limits for the project;

(3) record of past performance, including but not limited to price and cost data from previous projects, quality of work, ability to meet schedules, cost control, and contract administration;

(4) ownership status and employment practices regarding women, minorities, and emerging small businesses or historically underutilized businesses;

(5) availability to the project locale;

(6) familiarity with the project locale;

(7) proposed project management techniques; and

(8) ability and proven history in handling special project constraints.

Subd. 4. Selection. (a) The agency shall rank prospective contractors based on the factors approved by the commissioner, which the agency must specify in the request for proposal, in accordance with this section. The agency and the highest ranked contractor shall mutually discuss and refine the scope of services for the project and shall negotiate conditions, including but not limited to compensation and performance schedule, based on the scope of the services. The compensation level paid must be reasonable and fair to the agency, as determined solely by the agency.

(b) If the agency and the highest ranked contractor are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the agency, the agency shall, either orally or in writing, terminate negotiations with this contractor. The agency may then negotiate with the next highest ranked contractor, as provided in this subdivision. The negotiation process may continue through successive contractors, according to agency ranking, until an agreement is reached or the agency terminates the contracting process.

History: 2001 c 100 s 1; 2014 c 196 art 2 s 15



Section 16C.09 — PROCEDURE FOR GENERAL SERVICE CONTRACTS.

(a) Before entering into or approving a general service contract valued in excess of $5,000, the commissioner must determine that:

(1) no current state employee is able and available to perform the services called for by the contract;

(2) the work to be performed under the contract is necessary to the agency's achievement of its statutory responsibilities and there is statutory authority to enter into the contract;

(3) the contract will not establish an employment relationship between the state or the agency and any persons performing under the contract;

(4) the contractor and agents are not employees of the state; and

(5) the contracting agency has specified a satisfactory method of evaluating and using the results of the work to be performed.

(b) For purposes of paragraph (a), clause (1), employees are available if qualified and:

(1) are already doing the work in question; or

(2) are on layoff status in classes that can do the work in question.

An employee is not available if the employee is doing other work, is retired, or has decided not to do the work in question.

(c) This section does not apply to an agency's use of inmates pursuant to sections 241.20 to 241.23 or to an agency's use of persons required by a court to provide:

(1) community service; or

(2) conservation or maintenance services on lands under the jurisdiction and control of the state.

History: 1998 c 386 art 1 s 10; 1999 c 230 s 2; 2005 c 136 art 13 s 1; 2013 c 142 art 3 s 18; 2014 c 196 art 2 s 8



Section 16C.10 — EXCEPTIONS AUTHORIZED.

Subdivision 1. Single source. The solicitation process described in this chapter is not required when there is clearly and legitimately only a single source for the goods and services and the commissioner determines that the price has been fairly and reasonably established.

Subd. 2. Emergency acquisition. The solicitation process described in this chapter is not required in emergencies. In emergencies, the commissioner may make any purchases necessary for the repair, rehabilitation, and improvement of a state-owned structure or may authorize an agency to do so and may purchase, or may authorize an agency to purchase, goods, services, or utility services directly for immediate use.

Subd. 3. Federal agency price schedules. Notwithstanding anything in this chapter to the contrary, the commissioner may, instead of soliciting bids, contract for purchases with suppliers who have published schedules of prices effective for sales to any federal agency of the United States. These contracts may be entered into, regardless of the amount of the purchase price, if the commissioner considers them advantageous and if the purchase price of all the commodities purchased under the contract do not exceed the price specified by the schedule.

Subd. 4. Cooperative agreements. The solicitation process described in this chapter is not required for cooperative agreements. The commissioner may enter into contracts or accept prices effective for sales to any governmental unit as defined in section 471.59, through a cooperative agreement as defined in section 471.59.

Subd. 5. Specific purchases. The solicitation process described in this chapter is not required for acquisition of the following:

(1) merchandise for resale purchased under policies determined by the commissioner;

(2) farm and garden products which, as determined by the commissioner, may be purchased at the prevailing market price on the date of sale;

(3) goods and services from the Minnesota correctional facilities;

(4) goods and services from rehabilitation facilities and extended employment providers that are certified by the commissioner of employment and economic development, and day services licensed under chapter 245D;

(5) goods and services for use by a community-based facility operated by the commissioner of human services;

(6) goods purchased at auction or when submitting a sealed bid at auction provided that before authorizing such an action, the commissioner consult with the requesting agency to determine a fair and reasonable value for the goods considering factors including, but not limited to, costs associated with submitting a bid, travel, transportation, and storage. This fair and reasonable value must represent the limit of the state's bid;

(7) utility services where no competition exists or where rates are fixed by law or ordinance;

(8) goods and services from Minnesota sex offender program facilities; and

(9) contracts of the Department of Employment and Economic Development distributing state and federal funds for the purpose of subcontracting the provision of program services to eligible recipients. For these contracts, the commissioner of employment and economic development is authorized to directly enter into agency contracts and encumber available funds. For contracts distributing state or federal funds pursuant to the federal Workforce Investment Act, United States Code, title 29, section 2911 et seq., the commissioner of employment and economic development in consultation with the Job Skills Partnership Board is authorized to directly enter into agency contracts and encumber available funds to ensure a rapid response to the needs of dislocated workers. The commissioner of employment and economic development shall adopt internal procedures to administer and monitor funds distributed under these contracts. This exception also applies to any contracts entered into by the commissioner of education that were previously entered into by the commissioner of employment and economic development.

Subd. 6. Expenditures under specified amounts. A competitive solicitation process described in this chapter is not required for the acquisition of goods, services, construction, and utilities in an amount of $5,000 or less or as authorized by section 16C.16, subdivisions 6, paragraph (b), 6a, paragraph (b), and 7, paragraph (b).

Subd. 7. Reverse auction. (a) For the purpose of this subdivision, "reverse auction" means a purchasing process in which vendors compete to provide goods or services at the lowest selling price in an open and interactive environment. Reverse auctions may not be utilized to procure engineering design services or architectural services or to establish building and construction contracts under sections 16C.26 to 16C.29.

(b) The provisions of sections 13.591, subdivision 3, and 16C.06, subdivision 2, do not apply when the commissioner determines that a reverse auction is the appropriate purchasing process.

History: 1998 c 386 art 1 s 11; 1999 c 245 art 5 s 1; 2000 c 420 s 2; 1Sp2003 c 1 art 2 s 56; 1Sp2003 c 8 art 1 s 8; art 2 s 14; 2004 c 206 s 52; 2005 c 9 s 1; 2005 c 156 art 2 s 22; 2007 c 148 art 2 s 42; 2009 c 111 s 2; 2013 c 108 art 9 s 1; 2013 c 142 art 3 s 19; 2014 c 196 art 2 s 9; 2016 c 189 art 12 s 3



Section 16C.105 — COOPERATIVES AUTHORIZED.

The following entities are authorized to enter into cooperative purchasing agreements with the commissioner in accordance with section 16C.03, subdivision 10:

(1) one or more other states or governmental units, as described in section 471.59, subdivision 1;

(2) entities defined in section 16B.2975, subdivision 1;

(3) a registered combined charitable organization and its affiliated agencies as defined by section 43A.50;

(4) a charitable organization defined in section 309.50, subdivision 4, that is also a recipient of a state grant or contract;

(5) a nonprofit community health clinic defined in section 145.9268; and

(6) health care facilities that are required to provide indigent care, or any entity recognized by another state's statutes as authorized to use that state's commodity or service contracts.

History: 2014 c 196 art 2 s 10,15



Section 16C.11 — COOPERATIVE PURCHASING VENTURE; REVOLVING FUND.

The commissioner may enter into joint or cooperative purchasing agreements with any entity that is authorized under section 16C.03, subdivision 10. The cooperative purchasing venture revolving fund is a separate account in the state treasury. The commissioner may charge a fee to cover the commissioner's administrative expenses to entities that have joint or cooperative purchasing agreements with the state under section 16C.03, subdivision 10. The fees collected must be deposited in the revolving fund established by this section. Money in the fund is appropriated to the commissioner to administer the programs and services covered by this chapter.

History: 1998 c 386 art 1 s 12; 2007 c 83 s 2



Section 16C.12 — AGRICULTURAL FOOD PRODUCTS GROWN IN STATE.

The commissioner shall encourage and make a reasonable attempt to identify and purchase food products that are grown in the state.

History: 1998 c 386 art 1 s 13



Section 16C.13 — CERTAIN VEHICLES.

Upon the written request of the commissioner of public safety, motor vehicles for use by investigative and undercover agents of the Department of Public Safety must be purchased by the brand, make, and model specified by the agency.

History: 1998 c 386 art 1 s 14



Section 16C.135 — PURCHASES OF FUEL AND VEHICLES BY STATE AGENCIES.

Subdivision 1. Definition. For purposes of this section "cleaner fuels" means:

(1) biodiesel blends of 20 percent or greater by volume (B20-B100);

(2) compressed natural gas;

(3) ethanol blends of 70 percent or greater by volume (E70-E100);

(4) hydrogen;

(5) liquefied natural gas; and

(6) liquefied petroleum gas.

Subd. 2. Fuel purchases. When purchasing fuel for use in the central motor pool or for use in a motor vehicle owned or leased by an agency, the commissioner or the agency shall purchase, and shall require persons purchasing on their behalf to purchase, cleaner fuels for use in the motor vehicle if cleaner fuels are reasonably available at similar costs to other fuels and if cleaner fuels are compatible with the use to which the motor vehicle is put.

Subd. 3. Vehicle purchases. Consistent with section 16C.137, subdivision 1, when purchasing a motor vehicle for the central motor pool or for use by an agency, the commissioner or the agency shall purchase a motor vehicle that is capable of being powered by cleaner fuels, or a motor vehicle powered by electricity or by a combination of electricity and liquid fuel, if the total life-cycle cost of ownership is less than or comparable to that of other vehicles and if the vehicle is capable of carrying out the purpose for which it is purchased.

History: 2002 c 312 s 1; 2014 c 281 s 1



Section 16C.137 — MINIMIZING ENERGY USE; RENEWABLE FUELS.

Subdivision 1. Goals and actions. Each state department must, whenever legally, technically, and economically feasible, subject to the specific needs of the department and responsible management of agency finances:

(1) ensure that all new on-road vehicles purchased, excluding emergency and law enforcement vehicles:

(i) use "cleaner fuels" as that term is defined in section 16C.135, subdivision 1;

(ii) have fuel efficiency ratings that exceed 30 miles per gallon for city usage or 35 miles per gallon for highway usage, including but not limited to hybrid electric cars and hydrogen-powered vehicles; or

(iii) are powered solely by electricity;

(2) increase its use of renewable transportation fuels, including ethanol, biodiesel, and hydrogen from agricultural products; and

(3) increase its use of Web-based Internet applications and other electronic information technologies to enhance the access to and delivery of government information and services to the public, and reduce the reliance on the department's fleet for the delivery of such information and services.

Subd. 2. Report. (a) The commissioner of administration, in collaboration with the commissioners of the Pollution Control Agency, the Departments of Agriculture, Commerce, Natural Resources, and Transportation, and other state departments, must evaluate the goals and directives established in this section and report their findings to the governor and the appropriate committees of the legislature by February 1 of each odd-numbered year. In the report, the commissioner must make recommendations for new or adjusted goals, directives, or legislative initiatives, in light of the progress the state has made implementing this section and the availability of new or improved technologies.

(b) The Department of Administration shall implement a fleet reporting and information management system. Each department will use this management system to demonstrate its progress in complying with this section.

Subd. 3. Exclusion. Petroleum-based diesel fuel used in a vehicle which a department has retrofit to use ultra low sulfur diesel fuel and to add additional emissions control technologies is excluded when evaluating progress toward the reduction goals established in subdivision 1. This exclusion applies only to vehicles purchased before the model year in which the federal Environmental Protection Agency's new clean diesel emission reduction rules take effect.

History: 1Sp2005 c 1 art 1 s 6; 2009 c 134 s 1; 2014 c 281 s 2,3; 2015 c 21 art 1 s 6



Section 16C.138 — STATE PURCHASING OF ELECTRIC AND PLUG-IN HYBRID ELECTRIC VEHICLES.

Subdivision 1. Definition. (a) As used in this section, "plug-in hybrid electric vehicle (PHEV)" means a vehicle containing an internal combustion engine that also allows power to be delivered to the drive wheels by a battery-powered electric motor and that meets applicable federal motor vehicle safety standards. When connected to the electrical grid via an electrical outlet, the vehicle must be able to recharge its battery. The vehicle must have the ability to travel at least 20 miles, powered substantially by electricity.

(b) As used in this section, "neighborhood electric vehicle" means an electrically powered motor vehicle that has four wheels and has a speed attainable in one mile of at least 20 miles per hour but not more than 25 miles per hour on a paved level surface.

(c) As used in this section, "electric vehicle" has the meaning given in section 169.011, subdivision 26a.

Subd. 2. Notice of state procurement policy in bid documents. All solicitation documents for the purchase of a passenger automobile, as defined in section 168.002, subdivision 24; pickup truck, as defined in section 168.002, subdivision 26; or van, as defined in section 168.002, subdivision 40, issued under the jurisdiction of the Department of Administration after June 30, 2006, must contain the following language: "It is the intention of the state of Minnesota to begin purchasing electric vehicles, plug-in hybrid electric vehicles, neighborhood electric vehicles, and natural gas vehicles if the total life-cycle cost of ownership is less than or comparable to that of gasoline-powered vehicles. It is the intention of the state to purchase electric vehicles, plug-in hybrid electric vehicles, neighborhood electric vehicles, and natural gas vehicles whenever practicable after these conditions have been met and as fleet needs dictate for at least five years after these conditions have been met."

History: 2006 c 245 s 1; 2009 c 134 s 7,9; 2010 c 382 s 8; 2014 c 281 s 4



Section 16C.14 — ENERGY EFFICIENCY INSTALLMENT PURCHASES.

Subdivision 1. Contract conditions. The commissioner may contract to purchase by installment payments capital or other equipment or services intended to improve the energy efficiency or reduce the energy costs of a state building or facility if:

(1) the term of the contract does not exceed 15 years, with not more than a 15-year payback beginning at the completion of the project;

(2) the entire cost of the contract is a percentage of the resultant savings in energy costs and measurable operational costs. "Savings in energy cost" means a comparison of energy cost and energy usage under the precontract conditions, including reasonable projections of energy cost and usage if no change is made to the precontract conditions, against energy cost and usage with the changes made under the contract. If it is not cost effective to directly measure energy cost and/or energy usage, reasonable engineering estimates may be substituted for measured results. "Savings in measurable operational costs" may include savings from inventory reductions and outside maintenance expense, but do not include savings from in-house staff labor;

(3) the contract for purchase must be completed using a solicitation;

(4) the commissioner has determined that the contract vendor is a responsible vendor;

(5) the contract vendor can finance or obtain financing for the performance of the contract without state assistance or guarantee; and

(6) the state may unilaterally cancel the agreement if the legislature fails to appropriate funds to continue the contract or if the contractor at any time during the term of the contract fails to perform its contractual obligations, including failure to deliver or install equipment or materials, failure to replace faulty equipment or materials in a timely fashion, and failure to maintain the equipment as agreed in the contract.

Subd. 2. Energy appropriation. The commissioner may spend money appropriated for energy costs in payment of a contract under this section.

Subd. 3. Energy conservation incentives. Notwithstanding any other law to the contrary, fuel cost savings resulting from energy conservation actions shall be available at the managerial level at which the actions took place for expenditure for other purposes within the biennium in which the actions occur or in the case of a shared savings agreement for the contract period of the shared savings agreement. For purposes of this subdivision "shared savings agreement" means a contract meeting the terms and conditions of subdivision 1.

Subd. 4. Energy and operational costs. (a) The entire cost of an energy efficiency installment purchase contract must be a percentage of the resultant savings in energy and operational costs. Neither the state nor any agency is liable to make payments on the contract except to the extent that there are savings in energy and operational costs that must be shared with other parties to the contract.

(b) The state and the contract vendor may agree to a reasonable floor price for each type of energy used in the savings calculations at the time of contract execution. If the state and the vendor agree to a floor price, that floor price shall be used throughout the term of the contract.

History: 1998 c 386 art 1 s 15; 1999 c 250 art 1 s 66; 2002 c 260 s 1



Section 16C.143 — ENERGY FORWARD PRICING MECHANISMS.

Subdivision 1. Definitions. The following definitions apply in this section:

(1) "energy" means natural gas, heating oil, propane, diesel fuel, and any other energy source except electricity used in state operations; and

(2) "forward pricing mechanism" means a contract or financial instrument that obligates a state agency to buy or sell a specified quantity of energy at a future date at a set price.

Subd. 2. Authority. Notwithstanding any other law to the contrary, the commissioner may use forward pricing mechanisms for budget risk reduction.

Subd. 3. Conditions. Forward pricing mechanism transactions must be made only under the following conditions:

(1) the quantity of energy affected by the forward pricing mechanism must not exceed 90 percent of the estimated energy use for the state agency for the same period, which shall not exceed 24 months; and

(2) a separate account must be established for each state agency using a forward pricing mechanism.

Subd. 4. Written policies and procedures. Before exercising the authority under this section, the commissioner must develop written policies and procedures governing the use of forward pricing mechanisms.

History: 2005 c 156 art 2 s 23; 2007 c 68 s 1



Section 16C.144 — GUARANTEED ENERGY-SAVINGS PROGRAM.

Subdivision 1. Definitions. The following definitions apply to this section.

(a) "Utility" means electricity, natural gas, or other energy resource, water, and wastewater.

(b) "Utility cost savings" means the difference between the utility costs after installation of the utility cost-savings measures pursuant to the guaranteed energy-savings agreement and the baseline utility costs after baseline adjustments have been made.

(c) "Baseline" means the preagreement utilities, operations, and maintenance costs.

(d) "Utility cost-savings measure" means a measure that produces utility cost savings or operation and maintenance cost savings.

(e) "Operation and maintenance cost savings" means a measurable difference between operation and maintenance costs after the installation of the utility cost-savings measures pursuant to the guaranteed energy-savings agreement and the baseline operation and maintenance costs after inflation adjustments have been made. Operation and maintenance costs savings shall not include savings from in-house staff labor.

(f) "Guaranteed energy-savings agreement" means an agreement for the installation of one or more utility cost-savings measures that includes the qualified provider's guarantee as required under subdivision 2.

(g) "Baseline adjustments" means adjusting the utility cost-savings baselines annually for changes in the following variables:

(1) utility rates;

(2) number of days in the utility billing cycle;

(3) square footage of the facility;

(4) operational schedule of the facility;

(5) facility temperature set points;

(6) weather; and

(7) amount of equipment or lighting utilized in the facility.

(h) "Inflation adjustment" means adjusting the operation and maintenance cost-savings baseline annually for inflation.

(i) "Project financing" means any type of financing including but not limited to lease, lease purchase, installment agreements, or bonds issued by an entity, other than the state, with authority to issue bonds, obligating the state to make regular payments to satisfy the costs of the utility cost-savings measures until the final payment.

(j) "Qualified provider" means a person or business experienced in the design, implementation, and installation of utility cost-savings measures.

(k) "Engineering report" means a report prepared by a professional engineer licensed by the state of Minnesota summarizing estimates of all costs of installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, repairs, and estimates of the amounts by which utility and operation and maintenance costs will be reduced.

(l) "Capital cost avoidance" means money expended by a state agency to pay for utility cost-savings measures with a guaranteed savings agreement so long as the measures that are being implemented to achieve the utility, operation, and maintenance cost savings are a significant portion of an overall project as determined by the commissioner.

(m) "Guaranteed energy-savings program guidelines" means policies, procedures, and requirements of guaranteed savings agreements established by the Department of Administration.

Subd. 2. Guaranteed energy-savings agreement. The commissioner may enter into a guaranteed energy-savings agreement with a qualified provider if:

(1) the qualified provider is selected through a competitive process in accordance with the guaranteed energy-savings program guidelines within the Department of Administration;

(2) the qualified provider agrees to submit an engineering report prior to the execution of the guaranteed energy-savings agreement. The cost of the engineering report may be considered as part of the implementation costs if the commissioner enters into a guaranteed energy-savings agreement with the provider;

(3) the term of the guaranteed energy-savings agreement shall not exceed 25 years from the date of final installation;

(4) the commissioner finds that the amount the state would spend, less the amount contributed for capital cost avoidance, on the utility cost-savings measures recommended in the engineering report will not exceed the amount to be saved in utility operation and maintenance costs over 25 years from the date of implementation of utility cost-savings measures;

(5) the qualified provider provides a written guarantee that the annual utility, operation, and maintenance cost savings during the term of the guaranteed energy-savings agreement will meet or exceed the annual payments due under the project financing. The qualified provider shall reimburse the state for any shortfall of guaranteed utility, operation, and maintenance cost savings; and

(6) the qualified provider gives a sufficient bond in accordance with section 574.26 to the commissioner for the faithful implementation and installation of the utility cost-savings measures.

Subd. 3. Project financing. The commissioner may enter into project financing with any party for the implementation of utility cost-savings measures in accordance with the guaranteed energy-savings agreement. The term of the project financing shall not exceed 25 years from the date of final installation. The project financing is assignable in accordance with terms approved by the commissioner of management and budget.

Subd. 4. Use of capital cost avoidance. The affected state agency may contribute funds for capital cost avoidance for guaranteed energy-savings agreements. Use of capital cost avoidance is subject to the guaranteed energy-savings program guidelines within the Department of Administration.

Subd. 5. Independent report. For each guaranteed energy-savings agreement entered into, the commissioner of administration shall contract with an independent third party to evaluate the cost-effectiveness of each utility cost-savings measure implemented to ensure that such measures were the least-cost measures available. For the purposes of this section, "independent third party" means an entity not affiliated with the qualified provider, that is not involved in creating or providing conservation project services to that provider, and that has expertise (or access to expertise) in energy-savings practices.

Subd. 6. [Repealed by amendment, 2005 c 156 art 2 s 24]

History: 1Sp2003 c 8 art 1 s 9; 2005 c 156 art 2 s 24; 2009 c 101 art 2 s 109; 2013 c 85 art 13 s 1; 2014 c 196 art 2 s 11; 2014 c 254 s 1; 2015 c 77 art 2 s 12



Section 16C.145 — NONVISUAL TECHNOLOGY ACCESS STANDARDS.

(a) The commissioner shall develop nonvisual technology access standards. The standards must be included in all contracts for the procurement of information technology by, or for the use of, agencies, political subdivisions, and the Minnesota State Colleges and Universities. The University of Minnesota is encouraged to consider similar standards.

(b) The nonvisual access standards must include the following minimum specifications:

(1) that effective, interactive control and use of the technology including the operating system, applications programs, prompts, and format of the data presented, are readily achievable by nonvisual means;

(2) that the nonvisual access technology must be compatible with information technology used by other individuals with whom the blind or visually impaired individual must interact;

(3) that nonvisual access technology must be integrated into networks used to share communications among employees, program participants, and the public; and

(4) that the nonvisual access technology must have the capability of providing equivalent access by nonvisual means to telecommunications or other interconnected network services used by persons who are not blind or visually impaired.

(c) Nothing in this section requires the installation of software or peripheral devices used for nonvisual access when the information technology is being used by individuals who are not blind or visually impaired.

(d) Executive branch state agencies subject to section 16E.03, subdivision 9, are not required to include nonvisual technology access standards developed under this section in contracts for the procurement of information technology.

History: 1998 c 366 s 27; 1999 c 250 art 1 s 54; 2013 c 142 art 3 s 20



Section 16C.147 — DOCUMENT IMAGING; USE OF PERSONS WITH DEVELOPMENTAL DISABILITIES.

The commissioner shall promote the use of persons with developmental disabilities to provide document imaging services for state and local government agencies.

History: 2007 c 148 art 2 s 43



Section 16C.15 — REHABILITATION FACILITIES AND EXTENDED EMPLOYMENT PROVIDERS.

The commissioner, in consultation with the commissioner of employment and economic development, shall prepare a list containing products and services of certified rehabilitation facilities and extended employment providers as described in chapter 268A for acquisition by state agencies and institutions.

History: 1998 c 386 art 1 s 16; 1Sp2003 c 8 art 1 s 10; 2004 c 206 s 52



Section 16C.151 — PURCHASES FROM CORRECTIONS INDUSTRIES.

Subdivision 1. Definitions. As used in this section:

(1) "public entity" or "public entities" includes the state and an agency, department, or institution of the state, any governmental unit as defined in section 471.59, the state legislative and judicial branches, and state colleges and universities; and

(2) "items" includes articles, products, supplies, and services.

Subd. 2. Public entities; purchases from corrections industries. (a) The commissioner of corrections, in consultation with the commissioner of administration, shall prepare updated lists of the items available for purchase from Department of Corrections industries and annually forward a copy of the most recent list to all public entities within the state. A public entity that is supported in whole or in part with funds from the state treasury may purchase items directly from corrections industries. The bid solicitation process is not required for these purchases.

(b) The commissioner of administration shall develop a contract or contracts to enable public entities to purchase items directly from corrections industries. The commissioner of administration shall require that all requests for bids or proposals, for items provided by corrections industries, be forwarded to the commissioner of corrections to enable corrections industries to submit bids. The commissioner of corrections shall consult with the commissioner of administration prior to introducing new products to the state agency market.

(c) No public entity may evade the intent of this section by adopting slight variations in specifications, when Minnesota corrections industry items meet the reasonable needs and specifications of the public entity.

History: 1995 c 226 art 5 s 1; 1996 c 408 art 8 s 1; 1998 c 386 art 1 s 2; 2001 c 161 s 4; 2001 c 210 s 1; 2002 c 379 art 1 s 114; 2004 c 206 s 52; 2007 c 54 art 6 s 2; 2007 c 133 art 2 s 2; 2014 c 196 art 1 s 5



Section 16C.155 — JANITORIAL CONTRACTS; REHABILITATION PROGRAMS AND EXTENDED EMPLOYMENT PROVIDERS.

Subdivision 1. Service contracts. The commissioner of administration shall ensure that a portion of all contracts for janitorial services; document imaging; document shredding; and mailing, collating, and sorting services be awarded by the state to rehabilitation programs and extended employment providers that are certified by the commissioner of employment and economic development, and day services licensed under chapter 245D. The amount of each contract awarded under this section may exceed the estimated fair market price as determined by the commissioner for the same goods and services by up to six percent. The aggregate value of the contracts awarded to eligible providers under this section in any given year must exceed 19 percent of the total value of all contracts for janitorial services; document imaging; document shredding; and mailing, collating, and sorting services entered into in the same year. For the 19 percent requirement to be applicable in any given year, the contract amounts proposed by eligible providers must be within six percent of the estimated fair market price for at least 19 percent of the contracts awarded for the corresponding service area.

Subd. 2. Agency notification. (a) On an annual basis, eligible service providers shall provide the following information to the commissioner in a format prescribed by the commissioner:

(1) the address for all locations where the service provider operates;

(2) the name, telephone number, and e-mail address for a contact person at each location;

(3) the capacity of the organization, by location, to provide the services identified in subdivision 1; and

(4) the state of Minnesota vendor number for the provider.

(b) The commissioner shall annually provide notice of the contracting requirements under subdivision 1 to all state authority for local purchasing buyers, as determined by the commissioner. The list shall include the names and principal addresses of the eligible service providers and the information provided to the commissioner by eligible service providers under paragraph (a). The commissioner shall inform each authority for local purchasing buyers of:

(1) the requirements of subdivision 1;

(2) the policy adopted by the commissioner to implement subdivision 1;

(3) the applicable commodity codes for each service identified in subdivision 1;

(4) the need for each authority for local purchasing buyers to record the applicable commodity code for each contract entered under subdivision 1 and for each contract covering one of the service areas identified in subdivision 1; and

(5) the authority granted to the authority for local purchasing buyers to contract directly with the eligible providers as provided in section 16C.10.

Subd. 3. Contract tracking and annual report. The commissioner shall track, by the commodity code for each service area identified in subdivision 1, each contract entered into pursuant to this section. By February 15 of each year, the commissioner shall submit the following information for the previous fiscal year to the chairs and ranking members of the legislative committees with jurisdiction over workforce development:

(1) the value of the contracts awarded to eligible service providers for each of the applicable commodity codes; and

(2) the total value for all contracts awarded in each of the service areas identified in subdivision 1.

History: 2007 c 147 art 8 s 1; 2010 c 266 s 1; 2013 c 108 art 9 s 2



Section 16C.16 — DESIGNATION OF PROCUREMENTS FROM SMALL BUSINESSES.

Subdivision 1. Small business procurements. (a) The commissioner shall for each fiscal year ensure that small businesses receive at least 25 percent of the value of anticipated total state procurement of goods and services, including printing and construction. The commissioner shall divide the procurements so designated into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses.

(b) The commissioner must solicit and encourage Minnesota small businesses to submit responses or bids when the commissioner is entering into master contracts. If cost-effective, when entering into a master contract, the commissioner must attempt to negotiate contract terms that allow agencies the option of purchasing from small businesses, particularly small businesses that are geographically proximate to the entity making the purchase.

(c) In making the annual designation of such procurements the commissioner shall attempt (1) to vary the included procurements so that a variety of goods and services produced by different small businesses are obtained each year, and (2) to designate small business procurements in a manner that will encourage proportional distribution of such awards among the geographical regions of the state. To promote the geographical distribution of awards, the commissioner may designate a portion of the small business procurement for award to bidders from a specified congressional district or other geographical region specified by the commissioner. The failure of the commissioner to designate particular procurements shall not be deemed to prohibit or discourage small businesses from seeking the procurement award through the normal process.

Subd. 2. Small business. The commissioner shall adopt the size standards for "small business" found in Code of Federal Regulations, title 49, section 26.65, for purposes of sections 16C.16 to 16C.21, 137.31, 137.35, 161.321, and 473.142, provided that the business has its principal place of business in Minnesota.

Subd. 3. Professional or technical procurements. Every state agency must for each fiscal year designate for awarding to small businesses at least 25 percent of the value of anticipated procurements of that agency for professional or technical services. The set-aside under this subdivision is in addition to that provided by subdivision 1, but must otherwise comply with section 16C.08.

Subd. 4. Targeted group purchasing. The commissioner shall establish a program for purchasing goods and services from targeted group businesses, as designated in subdivision 5. The purpose of the program is to remedy the effects of past discrimination against members of targeted groups. In furtherance of this purpose, the commissioner shall attempt to ensure that purchases from targeted group businesses reflect a fair and equitable representation of all the state's purchasing.

Subd. 5. Designation of targeted groups. (a) The commissioner of administration shall periodically designate businesses that are majority owned and operated by women, persons with a substantial physical disability, or specific minorities as targeted group businesses within purchasing categories as determined by the commissioner. A group may be targeted within a purchasing category if the commissioner determines there is a statistical disparity between the percentage of purchasing from businesses owned by group members and the representation of businesses owned by group members among all businesses in the state in the purchasing category.

(b) In addition to designations under paragraph (a), an individual business may be included as a targeted group business if the commissioner determines that inclusion is necessary to remedy discrimination against the owner based on race, gender, or disability in attempting to operate a business that would provide goods or services to public agencies.

(c) The designations of purchasing categories and businesses under paragraphs (a) and (b) are not rules for purposes of chapter 14, and are not subject to rulemaking procedures of that chapter.

Subd. 6. Purchasing methods. (a) The commissioner may award up to a six percent preference for specified goods or services to small targeted group businesses.

(b) The commissioner may award a contract for goods, services, or construction directly to a small business or small targeted group business without going through a competitive solicitation process up to a total contract award value, including extension options, of $25,000.

(c) The commissioner may designate a purchase of goods or services for award only to small businesses or small targeted group businesses if the commissioner determines that at least three small businesses or small targeted group businesses are likely to respond to a solicitation.

(d) The commissioner, as a condition of awarding a construction contract or approving a contract for professional or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to small businesses or small targeted group businesses. The commissioner must establish a procedure for granting waivers from the subcontracting requirement when qualified small businesses or small targeted group businesses are not reasonably available. The commissioner may establish financial incentives for prime contractors who exceed the goals for use of small business or small targeted group business subcontractors and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are small businesses or small targeted group businesses.

Subd. 6a. Veteran-owned small businesses. (a) Except when mandated by the federal government as a condition of receiving federal funds, the commissioner shall award up to a six percent preference, but no less than the percentage awarded to any other group under this section, on state procurement to certified small businesses that are majority-owned and operated by veterans.

(b) The commissioner may award a contract for goods, services, or construction directly to a veteran-owned small business without going through a competitive solicitation process up to a total contract award value, including extension options, of $25,000.

(c) The commissioner may designate a purchase of goods or services for award only to a veteran-owned small business if the commissioner determines that at least three veteran-owned small businesses are likely to respond to a solicitation.

(d) The commissioner, as a condition of awarding a construction contract or approving a contract for professional or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to a veteran-owned small business. The commissioner must establish a procedure for granting waivers from the subcontracting requirement when qualified veteran-owned small businesses are not reasonably available. The commissioner may establish financial incentives for prime contractors who exceed the goals for use of veteran-owned small business subcontractors and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are veteran-owned small businesses.

(e) The purpose of this designation is to facilitate the transition of veterans from military to civilian life, and to help compensate veterans for their sacrifices, including but not limited to their sacrifice of health and time, to the state and nation during their military service, as well as to enhance economic development within Minnesota.

(f) Before the commissioner certifies that a small business is majority-owned and operated by a veteran, the commissioner of veterans affairs must verify that the owner of the small business is a veteran, as defined in section 197.447.

Subd. 7. Economically disadvantaged areas. (a) The commissioner may award up to a six percent preference on state procurement to small businesses located in an economically disadvantaged area.

(b) The commissioner may award a contract for goods, services, or construction directly to a small business located in an economically disadvantaged area without going through a competitive solicitation process up to a total contract award value, including extension options, of $25,000.

(c) The commissioner may designate a purchase of goods or services for award only to a small business located in an economically disadvantaged area if the commissioner determines that at least three small businesses located in an economically disadvantaged area are likely to respond to a solicitation.

(d) The commissioner, as a condition of awarding a construction contract or approving a contract for professional or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to a small business located in an economically disadvantaged area. The commissioner must establish a procedure for granting waivers from the subcontracting requirement when qualified small businesses located in an economically disadvantaged area are not reasonably available. The commissioner may establish financial incentives for prime contractors who exceed the goals for use of subcontractors that are small businesses located in an economically disadvantaged area and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are small businesses located in an economically disadvantaged area.

(e) A business is located in an economically disadvantaged area if:

(1) the owner resides in or the business is located in a county in which the median income for married couples is less than 70 percent of the state median income for married couples;

(2) the owner resides in or the business is located in an area designated a labor surplus area by the United States Department of Labor; or

(3) the business is a certified rehabilitation facility or extended employment provider as described in chapter 268A.

(f) The commissioner may designate one or more areas designated as targeted neighborhoods under section 469.202 or as border city enterprise zones under section 469.166 as economically disadvantaged areas for purposes of this subdivision if the commissioner determines that this designation would further the purposes of this section. If the owner of a small business resides or is employed in a designated area, the small business is eligible for any preference provided under this subdivision.

(g) The Department of Revenue shall gather data necessary to make the determinations required by paragraph (e), clause (1), and shall annually certify counties that qualify under paragraph (e), clause (1). An area designated a labor surplus area retains that status for 120 days after certified small businesses in the area are notified of the termination of the designation by the United States Department of Labor.

Subd. 7a. Designated purchases and subcontractor goals. (a) When designating purchases directly to a business in accordance with this section, the commissioner may also designate a purchase of goods or services directly to any combination of small businesses, small targeted group businesses, veteran-owned small businesses or small businesses located in an economically disadvantaged area if the commissioner determines that at least three businesses in two or more of the disadvantaged business categories are likely to respond.

(b) When establishing subcontractor goals under this section, the commissioner may set goals that require the prime contractor to subcontract a portion of the contract to any combination of a small business, small targeted group business, veteran-owned small business, or small business located in an economically disadvantaged area.

Subd. 8. Surety bonds. Surety bonds guaranteed by the federal Small Business Administration and second party bonds are acceptable security for a construction award under this section. "Second party bond" means a bond that designates as principal, guarantor, or both, a person or persons in addition to the person to whom the contract is proposed for award.

Subd. 9. [Repealed, 2014 c 196 art 2 s 16]

Subd. 10. Limits. At least 75 percent of the value of the subcontracts awarded to small businesses or small targeted group businesses under subdivision 6, paragraph (c), must be performed by the business to which the subcontract is awarded or by another small business or small targeted group business.

Subd. 11. Procurement procedures. All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters apply equally to procurements involving any small business, small targeted group business, veteran-owned business, or small business located in an economically disadvantaged area.

Subd. 12. Applicability. This section does not apply to construction contracts or contracts for professional or technical services under section 16C.08 that are financed in whole or in part with federal funds and that are subject to federal disadvantaged business enterprise regulations.

Subd. 13. State-funded projects. (a) Notwithstanding section 16C.001, this subdivision applies to contracts for state-funded capital improvement projects in excess of $100,000 that are issued by organizations not subject to the small business requirements of this section, including municipalities as defined in section 466.01, subdivision 1.

(b) Organizations administering contracts described in paragraph (a) shall promote the use of targeted group businesses designated under this section and take steps to remove barriers to equitable participation of targeted group businesses.

(c) Organizations shall cooperate with the commissioner's efforts to monitor and measure compliance with this subdivision in the performance of state-funded contracts.

History: 1998 c 386 art 1 s 17; 1999 c 232 s 1; 1Sp2003 c 8 art 1 s 11; 2005 c 156 art 2 s 25; 2009 c 94 art 3 s 3; 2009 c 101 art 2 s 56,110; 2010 c 333 art 2 s 3; 2010 c 385 s 12; 2010 c 392 art 1 s 6; 2011 c 76 art 1 s 80; 2012 c 294 art 2 s 1; 2014 c 312 art 4 s 7; 2015 c 77 art 2 s 13-15; 2016 c 189 art 12 s 4-8



Section 16C.17 — ENCOURAGEMENT OF PARTICIPATION.

Subdivision 1. Commissioners' duties. The commissioners of administration and employment and economic development shall publicize the provisions of the purchasing programs in sections 16C.16 to 16C.21, attempt to locate small businesses or small targeted group businesses able to perform under the programs, and encourage participation through education, technical assistance, mentoring, and other means. When the commissioner of administration determines that a small business or small targeted group business is unable to perform under a program established in sections 16C.16 to 16C.21, the commissioner shall inform the commissioner of employment and economic development who shall assist the small business or small targeted group business in attempting to remedy the causes of the inability to perform the award. In assisting the small business or small targeted group business, the commissioner of employment and economic development in cooperation with the commissioner of administration shall use management or financial assistance programs made available by or through the Department of Employment and Economic Development, other state or governmental agencies, or private sources.

Subd. 2. [Repealed by amendment, 2007 c 133 art 2 s 3]

Subd. 3. [Repealed by amendment, 2007 c 133 art 2 s 3]

History: 1998 c 386 art 1 s 18; 2001 c 162 s 9; 1Sp2003 c 4 s 1; 2007 c 133 art 2 s 3



Section 16C.18 — REPORTS.

Subdivision 1. [Repealed, 1Sp2003 c 8 art 1 s 13]

Subd. 2. [Repealed, 2007 c 135 art 2 s 40]

Subd. 3. Reports from other agencies. The commissioner of transportation, and each metropolitan agency listed in section 473.143, subdivision 1, shall report to the commissioner of administration all information that the commissioner requests to make reports required under this section. The information must be reported at the time and in the manner requested by the commissioner of administration.

History: 1998 c 386 art 1 s 19; 1Sp2003 c 4 s 1



Section 16C.19 — ELIGIBILITY; RULES.

(a) A small business wishing to participate in the programs under section 16C.16, subdivisions 4 to 7, must be certified by the commissioner. The commissioner shall adopt by rule standards and procedures for certifying that small targeted group businesses, small businesses located in economically disadvantaged areas, and veteran-owned small businesses are eligible to participate under the requirements of sections 16C.16 to 16C.21. The commissioner shall adopt by rule standards and procedures for hearing appeals and grievances and other rules necessary to carry out the duties set forth in sections 16C.16 to 16C.21.

(b) The commissioner may make rules which exclude or limit the participation of nonmanufacturing business, including third-party lessors, brokers, franchises, jobbers, manufacturers' representatives, and others from eligibility under sections 16C.16 to 16C.21.

(c) The commissioner may make rules that set time limits and other eligibility limits on business participation in programs under sections 16C.16 to 16C.21.

(d) Notwithstanding paragraph (a), for purposes of sections 16C.16 to 16C.21, a veteran-owned small business, the principal place of business of which is in Minnesota, is certified if:

(1) it has been verified by the United States Department of Veterans Affairs as being either a veteran-owned small business or a service-disabled veteran-owned small business, in accordance with Public Law 109-461 and Code of Federal Regulations, title 38, part 74; or

(2) the veteran-owned small business supplies the commissioner with proof that the small business is majority-owned and operated by:

(i) a veteran as defined in section 197.447; or

(ii) a veteran with a service-connected disability, as determined at any time by the United States Department of Veterans Affairs.

(e) Until rules are adopted pursuant to paragraph (a) for the purpose of certifying veteran-owned small businesses, the provisions of Minnesota Rules, part 1230.1700, may be read to include veteran-owned small businesses. In addition to the documentation required in Minnesota Rules, part 1230.1700, the veteran owner must have been discharged under honorable conditions from active service, as indicated by the veteran owner's most current United States Department of Defense form DD-214.

(f) Notwithstanding paragraph (a), for purposes of sections 16C.16 to 16C.21, a minority- or woman-owned small business, the principal place of business of which is in Minnesota, is certified if it has been certified by the Minnesota unified certification program under the provisions of Code of Federal Regulations, title 49, part 26.

(g) The commissioner may adopt rules to implement the programs under section 16C.16, subdivisions 4 to 7, using the expedited rulemaking process in section 14.389.

History: 1998 c 386 art 1 s 20; 2009 c 94 art 3 s 4; 2009 c 101 art 2 s 57,110; 2010 c 333 art 2 s 4; 2014 c 312 art 4 s 8; 2015 c 77 art 2 s 16



Section 16C.20 — CERTIFICATION.

A business that is certified by the commissioner of administration as a small business, small targeted group business, a small business located in an economically disadvantaged area, or a veteran-owned small business is eligible to participate under the requirements of sections 137.31 and 161.321 and, if certified as a small business, small targeted group business, or veteran-owned small business, under section 473.142 without further certification by the contracting agency.

History: 1998 c 386 art 1 s 21; 2009 c 94 art 3 s 5; 2009 c 101 art 2 s 58,110



Section 16C.21 — CRIMINAL PENALTY.

A person who knowingly provides false information to a public official or employee for the purpose of obtaining or retaining certification as a small targeted group business or a small business located in an economically disadvantaged area under sections 16C.16 to 16C.20, 137.31, 137.35, 161.321, or 473.142 is guilty of a misdemeanor.

History: 1998 c 386 art 1 s 22



Section 16C.25 — BUILDING AND CONSTRUCTION CONTRACTS.

Notwithstanding sections 16C.06 and 16C.10, sections 16C.251 to 16C.29, and other provisions of law not inconsistent with the provisions of sections 16C.251 to 16C.29, apply to building and construction contracts entered into on or after August 1, 2002.

History: 1998 c 386 art 1 s 26; 2002 c 254 s 1; 2014 c 196 art 2 s 12



Section 16C.251 — BEST AND FINAL OFFER.

A "best and final offer" solicitation process may not be used for building and construction contracts.

History: 2007 c 148 art 2 s 44



Section 16C.26 — COMPETITIVE BIDS OR PROPOSALS.

Subdivision 1. Application. Except as otherwise provided by section 16C.10 and this section, all contracts for building and construction or repairs must be based on competitive bids or proposals. "Competitive proposals" specifically refers to the method of procurement described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 2. Requirement contracts. Standard requirement price contracts for building and construction must be established by competitive bids as provided in subdivision 1. The standard requirement price contracts may contain escalation clauses and may provide for a negotiated price increase or decrease based upon a demonstrable industrywide or regional increase or decrease in the vendor's costs or for the addition of similar products or replacement items not significant to the total value of existing contracts. The term of these contracts may not exceed five years including all extensions.

Subd. 3. Publication of notice; expenditures over $25,000. If the amount of an expenditure is estimated to exceed $25,000, bids or proposals must be solicited by public notice in a manner designated by the commissioner. To the extent practical, this must include posting on a state Web site. For expenditures over $50,000, when a solicitation is issued, the commissioner shall solicit sealed responses by posting notices at least seven days before the due date and time. All bids over $50,000 must be sealed when they are received and must be opened in public or electronically at the hour stated in the notice. All proposals responsive to a request for proposals according to section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c), shall be submitted and evaluated in the manner described in the request for proposals, regardless of the dollar amount. All original bids and proposals and all documents pertaining to the award of a contract must be retained and made a part of a permanent file or record and remain open to public inspection.

Subd. 4. Building and construction contracts; $50,000 or less. An informal bid may be used for building, construction, and repair contracts that are estimated at less than $50,000. Informal bids must be authenticated by the bidder in a manner specified by the commissioner. Alternatively, a request for proposals may be issued according to section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c), for such contracts.

Subd. 5. Standard specifications, security. Contracts must be based on the standard specifications prescribed and enforced by the commissioner under this chapter, unless otherwise expressly provided or as authorized under section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c). Each vendor or contractor must furnish security approved by the commissioner to ensure the making of the contract being bid for.

Subd. 6. MS 2012 [Renumbered 16C.06, subd. 11]

History: 2002 c 254 s 2; 2005 c 78 s 3,4; 2005 c 156 art 2 s 27,28; 2007 c 148 art 3 s 6; 2014 c 196 art 2 s 13,15



Section 16C.28 — CONTRACTS; AWARD.

Subdivision 1. Award requirements. (a) All state building and construction contracts entered into by or under the supervision of the commissioner or an agency for which competitive bids or proposals are required may be awarded to either of the following:

(1) the lowest responsible bidder, taking into consideration conformity with the specifications, terms of delivery, the purpose for which the contract is intended, the status and capability of the vendor or contractor, other considerations imposed in the call for bids, and, where appropriate, principles of life-cycle costing; or

(2) the vendor or contractor offering the best value, taking into account the specifications of the request for proposals, the price and performance criteria as set forth in subdivision 1b, and described in the solicitation document.

(b) The vendor or contractor must secure bonding, commercial general insurance coverage, and workers' compensation insurance coverage under paragraph (a), clause (1) or (2). The commissioner shall determine whether to use the procurement process described in paragraph (a), clause (1), or the procurement process described in paragraph (a), clause (2), and paragraph (c). If the commissioner uses the method in paragraph (a), clause (2), and paragraph (c), the head of the agency shall determine which vendor or contractor offers the best value, subject to the approval of the commissioner. Any or all bids or proposals may be rejected.

(c) When using the procurement process described in subdivision 1, paragraph (a), clause (2), the solicitation document must state the relative weight of price and other selection criteria. The award must be made to the vendor or contractor offering the best value applying the weighted selection criteria. If an interview of the vendor's or contractor's personnel is one of the selection criteria, the relative weight of the interview shall be stated in the solicitation document and applied accordingly.

Subd. 1a. Establishment and purpose. (a) The state recognizes the importance of the inclusion of a best value contracting system for construction as an alternative to the current low-bid system of procurement. In order to accomplish that goal, state and local governmental entities shall be able to use best value.

(b) "Best value" means the procurement method defined in subdivision 1b.

(c) The commissioner or any agency for which competitive bids or proposals are required may not use best value contracting for more than one project annually, or 20 percent of its projects, whichever is greater, in each of the first three fiscal years in which best value construction contracting is used.

Subd. 1b. Best value; definition. For the purposes of construction, building, alteration, improvement, or repair services, "best value" describes the result determined by a procurement method that considers price and other criteria, which may include, but are not limited to:

(1) the quality of the vendor's or contractor's performance on previous projects;

(2) the timeliness of the vendor's or contractor's performance on previous projects;

(3) the level of customer satisfaction with the vendor's or contractor's performance on previous projects;

(4) the vendor's or contractor's record of performing previous projects on budget and ability to minimize cost overruns;

(5) the vendor's or contractor's ability to minimize change orders;

(6) the vendor's or contractor's ability to prepare appropriate project plans;

(7) the vendor's or contractor's technical capabilities;

(8) the individual qualifications of the contractor's key personnel; or

(9) the vendor's or contractor's ability to assess and minimize risks.

"Performance on previous projects" does not include the exercise or assertion of a person's legal rights. This definition does not apply to sections 16C.32, 16C.33, 16C.34, and 16C.35.

Subd. 1c. Procedures. The commissioner shall establish procedures for developing and awarding best value requests for proposals for construction projects. The criteria to be used to evaluate the proposals must be included in the solicitation document and must be evaluated in an open and competitive manner.

Subd. 1d. Training. Any personnel administering procurement procedures for a user of best value procurement or any consultant retained by a local unit of government to prepare or evaluate solicitation documents must be trained, either by the department or through other training, in the request for proposals process for best value contracting or construction projects.

Subd. 2. Alterations and erasures. A bid containing an alteration or erasure of any price contained in the bid which is used in determining the lowest responsible bid must be rejected unless the alteration or erasure is corrected in a manner that is clear and authenticated by an authorized representative of the responder. An alteration or erasure may be crossed out and the correction printed in ink or typewritten adjacent to it and initialed by an authorized representative of the responder.

Subd. 3. Special circumstances. The commissioner may reject the bid or proposal of any vendor or contractor who has failed to perform a previous contract with the state. In the case of identical low bids from two or more bidders, the commissioner may use negotiated procurement methods with the tied low bidders for that particular transaction so long as the price paid does not exceed the low tied bid price. The commissioner may award contracts to more than one vendor or contractor in accordance with subdivision 1, if doing so does not decrease the service level or diminish the effect of competition.

Subd. 4. [Repealed by amendment, 2014 c 196 art 2 s 14]

Subd. 5. [Repealed by amendment, 2014 c 196 art 2 s 14]

Subd. 6. Contract awards. When prevailing wage laws apply, an agency shall not be liable for costs under section 177.43, subdivision 3, if it has included language in its contracts which requires vendors and contractors to comply with prevailing wage laws and the contract also contains the following elements:

(1) a description of the prevailing wage laws and a citation to relevant statutes;

(2) contact details for further information from the Department of Labor and Industry; and

(3) a statement of contractor and subcontractor liability for failure to adhere to prevailing wage laws.

History: 2002 c 254 s 4; 2005 c 78 s 5; 2005 c 156 art 2 s 29; 2007 c 148 art 3 s 8; 2009 c 78 art 5 s 1; 2014 c 196 art 2 s 14



Section 16C.285 — RESPONSIBLE CONTRACTOR REQUIREMENT DEFINED.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Construction contract" means a contract or subcontract of any tier for work on a project.

(c) "Contractor" means a prime contractor or subcontractor or motor carrier, and does not include a design professional or a material supplier. A "design professional" is a business or natural person retained to perform services on the project for which licensure is required by section 326.02. A "material supplier" is a business or natural person that supplies materials, equipment, or supplies to a subcontractor or contractor on a project, including performing delivery or unloading services in connection with the supply of materials, equipment, or supplies; provided, however, that a material supplier does not include a natural person or business that delivers mineral aggregate such as sand, gravel, or stone that is incorporated into the work under the contract by depositing the material substantially in place, directly or through spreaders, from the transporting vehicle.

(d) "Contracting authority" means a state agency, the Minnesota State Colleges and Universities, the University of Minnesota, the Metropolitan Council, the Metropolitan Airports Commission, or a municipality that enters into a construction contract or authorizes or directs entering into a construction contract.

(e) "Motor carrier" means a business or natural person providing for-hire transportation of materials, equipment, or supplies for a project.

(f) "Municipality" means a county, town, home rule charter or statutory city, school district, housing and redevelopment authority, port authority, economic development authority, sports facilities authority, joint powers board or organization created under section 471.59 or other statute, special district, instrumentality, drainage authority, watershed district, destination medical center corporation, or other municipal corporation or political subdivision of the state authorized by law to enter into contracts.

(g) "Prime contractor" means a vendor that submits a bid or proposal or otherwise responds to a solicitation document of a contracting authority for work on a project or is awarded a construction contract by a contracting authority for work on a project. A prime contractor includes a construction manager for purposes of this section.

(h) "Principal" means an owner holding at least a 25 percent ownership interest in a business.

(i) "Project" means building, erection, construction, alteration, remodeling, demolition, or repair of buildings, real property, highways, roads, bridges, or other construction work performed pursuant to a construction contract.

(j) "Related entity" means:

(1) a firm, partnership, corporation, joint venture, or other legal entity substantially under the control of a contractor or vendor;

(2) a predecessor corporation or other legal entity having one or more of the same principals as the contractor or vendor;

(3) a subsidiary of a contractor or vendor;

(4) one or more principals of a contractor or vendor; and

(5) a person, firm, partnership, corporation, joint venture, or other legal entity that substantially controls a contractor or vendor.

(k) "Solicitation document" means an invitation to bid, bid specifications, request for proposals, request for qualifications, or other solicitation of contractors for purposes of a construction contract.

(l) "Subcontractor" means a vendor that seeks to enter into a subcontract or enters into a subcontract for work on a project.

(m) "Vendor" means a business, including a construction contractor or a natural person, and includes both if the natural person is engaged in a business.

Subd. 2. Responsible contractor required. (a) A contractor must meet the minimum criteria in subdivision 3 to be eligible to be awarded a construction contract as the lowest responsible bidder or the vendor or contractor offering the best value as provided in section 16C.28, 103D.811, 103E.505, 116A.13, 123B.52, 160.17, 160.262, 161.32, 161.3206, 161.3209, 161.38, 162.17, 365.37, 374.13, 375.21, 383C.094, 412.311, 429.041, 458D.21, 469.015, 469.068, 469.101, 471.345, 473.4057, 473.523, 473.652, 473.756, 473J.11, or any of their successor provisions.

(b) This section applies to publicly owned or financed projects where the contracting authority's construction contract with the prime contractor is estimated to exceed $50,000 and is awarded pursuant to a lowest responsible bidder selection method or a best value selection method as provided in paragraph (a). The amount of any tax increment financing must be excluded in determining whether a construction contract exceeds $50,000. A subcontractor or motor carrier must meet the minimum criteria in subdivision 3 to be eligible to be awarded a subcontract on a project regardless of the value of the subcontract.

(c) If only one prime contractor responds to a solicitation document, a contracting authority may award a construction contract to the responding prime contractor even if the minimum criteria in subdivision 3 are not met.

Subd. 3. Minimum criteria. "Responsible contractor" means a contractor that conforms to the responsibility requirements in the solicitation document for its portion of the work on the project and verifies that it meets the following minimum criteria:

(1) the contractor:

(i) is in compliance with workers' compensation and unemployment insurance requirements;

(ii) is in compliance with Department of Revenue and Department of Employment and Economic Development registration requirements if it has employees;

(iii) has a valid federal tax identification number or a valid Social Security number if an individual; and

(iv) has filed a certificate of authority to transact business in Minnesota with the secretary of state if a foreign corporation or cooperative;

(2) the contractor or related entity is in compliance with and, during the three-year period before submitting the verification, has not violated section 177.24, 177.25, 177.41 to 177.44, 181.13, 181.14, or 181.722, and has not violated United States Code, title 29, sections 201 to 219, or United States Code, title 40, sections 3141 to 3148. For purposes of this clause, a violation occurs when a contractor or related entity:

(i) repeatedly fails to pay statutorily required wages or penalties on one or more separate projects for a total underpayment of $25,000 or more within the three-year period, provided that a failure to pay is "repeated" only if it involves two or more separate and distinct occurrences of underpayment during the three-year period;

(ii) has been issued an order to comply by the commissioner of labor and industry that has become final;

(iii) has been issued at least two determination letters within the three-year period by the Department of Transportation finding an underpayment by the contractor or related entity to its own employees;

(iv) has been found by the commissioner of labor and industry to have repeatedly or willfully violated any of the sections referenced in this clause pursuant to section 177.27;

(v) has been issued a ruling or findings of underpayment by the administrator of the Wage and Hour Division of the United States Department of Labor that have become final or have been upheld by an administrative law judge or the Administrative Review Board; or

(vi) has been found liable for underpayment of wages or penalties or misrepresenting a construction worker as an independent contractor in an action brought in a court having jurisdiction.

Provided that, if the contractor or related entity contests a determination of underpayment by the Department of Transportation in a contested case proceeding, a violation does not occur until the contested case proceeding has concluded with a determination that the contractor or related entity underpaid wages or penalties;

(3) the contractor or related entity is in compliance with and, during the three-year period before submitting the verification, has not violated section 181.723 or chapter 326B. For purposes of this clause, a violation occurs when a contractor or related entity has been issued a final administrative or licensing order;

(4) the contractor or related entity has not, more than twice during the three-year period before submitting the verification, had a certificate of compliance under section 363A.36 revoked or suspended based on the provisions of section 363A.36, with the revocation or suspension becoming final because it was upheld by the Office of Administrative Hearings or was not appealed to the office;

(5) the contractor or related entity has not received a final determination assessing a monetary sanction from the Department of Administration or Transportation for failure to meet targeted group business, disadvantaged business enterprise, or veteran-owned business goals, due to a lack of good faith effort, more than once during the three-year period before submitting the verification;

(6) the contractor or related entity is not currently suspended or debarred by the federal government or the state of Minnesota or any of its departments, commissions, agencies, or political subdivisions that have authority to debar a contractor; and

(7) all subcontractors and motor carriers that the contractor intends to use to perform project work have verified to the contractor through a signed statement under oath by an owner or officer that they meet the minimum criteria listed in clauses (1) to (6).

Any violations, suspensions, revocations, or sanctions, as defined in clauses (2) to (5), occurring prior to July 1, 2014, shall not be considered in determining whether a contractor or related entity meets the minimum criteria.

Subd. 4. Verification of compliance. A contractor responding to a solicitation document of a contracting authority shall submit to the contracting authority a signed statement under oath by an owner or officer verifying compliance with each of the minimum criteria in subdivision 3, with the exception of clause (7), at the time that it responds to the solicitation document. A contracting authority may accept a signed statement under oath as sufficient to demonstrate that a contractor is a responsible contractor and shall not be held liable for awarding a contract in reasonable reliance on that statement. A prime contractor, subcontractor, or motor carrier that fails to verify compliance with any one of the required minimum criteria or makes a false statement under oath in a verification of compliance shall be ineligible to be awarded a construction contract on the project for which the verification was submitted. A false statement under oath verifying compliance with any of the minimum criteria may result in termination of a construction contract that has already been awarded to a prime contractor or subcontractor or motor carrier that submits a false statement. A contracting authority shall not be liable for declining to award a contract or terminating a contract based on a reasonable determination that the contractor failed to verify compliance with the minimum criteria or falsely stated that it meets the minimum criteria. A verification of compliance need not be notarized. An electronic verification of compliance made and submitted as part of an electronic bid shall be an acceptable verification of compliance under this section, provided that it contains an electronic signature as defined in section 325L.02, paragraph (h).

Subd. 5. Subcontractor verification. A prime contractor or subcontractor shall include in its verification of compliance under subdivision 4 a list of all of its first-tier subcontractors that it intends to retain for work on the project. Prior to execution of a construction contract, and as a condition precedent to the execution of a construction contract, the apparent successful prime contractor shall submit to the contracting authority a supplemental verification under oath confirming compliance with subdivision 3, clause (7). Each contractor or subcontractor shall obtain from all subcontractors with which it will have a direct contractual relationship a signed statement under oath by an owner or officer verifying that they meet all of the minimum criteria in subdivision 3 prior to execution of a construction contract with each subcontractor. If a prime contractor or any subcontractor retains additional subcontractors on the project after submitting its verification of compliance, the prime contractor or subcontractor shall obtain verifications of compliance from each additional subcontractor with which it has a direct contractual relationship and shall submit a supplemental verification confirming compliance with subdivision 3, clause (7), within 14 days of retaining the additional subcontractors. A prime contractor shall submit to the contracting authority upon request copies of the signed verifications of compliance from all subcontractors of any tier pursuant to subdivision 3, clause (7). A prime contractor and subcontractors shall not be responsible for the false statements of any subcontractor with which they do not have a direct contractual relationship. A prime contractor and subcontractors shall be responsible for false statements by their first-tier subcontractors with which they have a direct contractual relationship only if they accept the verification of compliance with actual knowledge that it contains a false statement.

Subd. 5a. Motor carrier verification. A prime contractor or subcontractor shall obtain annually from all motor carriers with which it will have a direct contractual relationship a signed statement under oath by an owner or officer verifying that they meet all of the minimum criteria in subdivision 3 prior to execution of a construction contract with each motor carrier. A prime contractor or subcontractor shall require each such motor carrier to provide it with immediate written notification in the event that the motor carrier no longer meets one or more of the minimum criteria in subdivision 3 after submitting its annual verification. A motor carrier shall be ineligible to perform work on a project covered by this section if it does not meet all the minimum criteria in subdivision 3. Upon request, a prime contractor or subcontractor shall submit to the contracting authority the signed verifications of compliance from all motor carriers providing for-hire transportation of materials, equipment, or supplies for a project.

Subd. 6. Additional criteria. Nothing in this section shall restrict the discretion of a contracting authority to establish additional factors for defining contractor responsibility. This subdivision is not an independent grant of authority to a contracting authority to establish additional minimum criteria pursuant to subdivision 3.

Subd. 7. Implementation. The definition of responsible contractor, as defined in subdivision 3, or a statement that the term responsible contractor as used in the solicitation document means a contractor as defined in subdivision 3, shall be included in the solicitation document for all projects covered by this section. The solicitation document for any project shall state that any prime contractor or subcontractor or motor carrier that does not meet the minimum criteria in subdivision 3 or fails to verify that it meets those criteria is not a responsible contractor and is not eligible to be awarded a construction contract for the project or to perform work on the project. The solicitation document shall provide that a false statement under oath verifying compliance with any of the minimum criteria shall render the prime contractor or subcontractor or motor carrier that makes the false statement ineligible to be awarded a construction contract on the project and may result in termination of a contract awarded to a prime contractor or subcontractor or motor carrier that submits a false statement. The solicitation document shall state that a prime contractor shall submit to the contracting authority upon request copies of the signed verifications of compliance from all subcontractors of any tier and motor carriers, pursuant to subdivision 3, clause (7).

Subd. 8. Effective date. This section is effective January 1, 2015, and shall apply to all construction contracts entered into based on solicitation documents issued on or after that date.

History: 2014 c 253 s 1; 2015 c 64 s 1-8



Section 16C.29 — CONTRACT MANAGEMENT AND REVIEW.

The commissioner must develop procedures to audit agency personnel to whom the commissioner has delegated contracting authority, in order to ensure compliance with laws and guidelines governing issuance of contracts, including laws and guidelines governing conflicts of interest.

History: 2002 c 254 s 5



Section 16C.32 — DESIGN-BUILD CONTRACTS, DEFINITIONS.

Subdivision 1. Definitions. As used in sections 16C.32 to 16C.35, the following terms have the meanings given them, unless the context clearly indicates otherwise:

(1) "acceptance" means a formal resolution of the commissioner authorizing the execution of a design-build, construction manager at risk, or job order contracting contract;

(2) "agency" means any state officer, employee, board, commission, authority, department, or other agency of the executive branch of state government. Unless specifically indicated otherwise, as used in sections 16C.32 to 16C.35, agency also includes the Minnesota State Colleges and Universities;

(3) "architect" means an architect or landscape architect registered to practice under sections 326.02 to 326.15;

(4) "board" means the state Designer Selection Board, unless the estimated cost of the project is less than $2,000,000, in which case the commissioner may act as the board;

(5) "Capitol Area Architectural and Planning Board" means the board established to govern the Capitol area under chapter 15B;

(6) "commissioner" means the commissioner of administration or the Board of Trustees of the Minnesota State Colleges and Universities, whichever controls a project;

(7) "construction manager at risk" means a person who is selected by the commissioner to act as a construction manager to manage the construction process, which includes, but is not limited to, responsibility for the price, schedule, and workmanship of the construction performed in accordance with the procedures of section 16C.34;

(8) "construction manager at risk contract" means a contract for construction of a project between a construction manager at risk and the commissioner, which contract shall include a guaranteed maximum price, construction schedule, and workmanship of the construction performed;

(9) "design-build contract" means a contract between the commissioner and a design-builder to furnish the architectural, engineering, and related design services as well as the labor, materials, supplies, equipment, and construction services for a project;

(10) "design and price-based proposal" means the proposal to be submitted by a design-builder in the design and price-based selection process, as described in section 16C.33, which proposal meets the requirements of section 16C.33, subdivision 7, paragraph (c), in such detail as required in the request for proposals;

(11) "design and price-based selection" means the selection of a design-builder as described in section 16C.33, subdivision 8;

(12) "design criteria package" means performance criteria prepared by a design criteria professional who shall be either an employee of the commissioner or shall be selected in compliance with section 16B.33, 16C.08, or 16C.087;

(13) "design criteria professional" means a person licensed under chapter 326, or a person who employs an individual or individuals licensed under chapter 326, required to design a project, and who is employed by or under contract to the commissioner to provide professional, architectural, or engineering services in connection with the preparation of the design criteria package;

(14) "guaranteed maximum price" means the maximum amount that a design-builder, construction manager at risk, or subcontractor will be paid pursuant to a contract to perform a defined scope of work;

(15) "guaranteed maximum price contract" means a contract under which a design-builder, construction manager, or subcontractor is paid on the basis of their actual cost to perform the work specified in the contract plus an amount for overhead and profit, the sum of which must not exceed the guaranteed maximum price set forth in the contract;

(16) "job order contracting" means a project delivery method that requests a limited number of bids from a list of qualified contractors, selected from a registry of qualified contractors who have been prescreened and who have entered into master contracts with the commissioner, as provided in section 16C.35;

(17) "past performance" or "experience" does not include the exercise or assertion of a person's legal rights;

(18) "person" includes an individual, corporation, partnership, association, or any other legal entity;

(19) "project" means an undertaking to construct, alter, or enlarge a building, structure, or other improvements, except highways and bridges, by or for the state or an agency;

(20) "qualifications-based selection" means the selection of a design-builder as provided in section 16C.33;

(21) "request for qualifications" means the document or publication soliciting qualifications for a design-build, construction manager at risk, or job order contracting contract as provided in sections 16C.33 to 16C.35;

(22) "request for proposals" means the document or publication soliciting proposals for a design-build or construction manager at risk contract as provided in sections 16C.33 and 16C.34; and

(23) "trade contract work" means the furnishing of labor, materials, or equipment by contractors or vendors that are incorporated into the completed project or are major components of the means of construction. Work performed by trade contractors involves specific portions of the project, but not the entire project.

Subd. 2. Authority; design-build contract; construction manager at risk. (a) Subject to limitations in sections 16B.31, subdivision 1; 16B.33, subdivision 1; 16C.16; and 16C.32 to 16C.34, and notwithstanding any other law to the contrary, the commissioner may:

(1) solicit and award a design-build contract on the basis of either a qualifications based or a design and price-based selection process provided in section 16C.33 if the conditions in paragraph (b) are met;

(2) select a construction manager at risk as provided in section 16C.34, and award a guaranteed maximum price contract for a construction manager at risk if the conditions of paragraph (c) are met; and

(3) select a contractor by a job order contracting delivery method as provided in section 16C.35.

(b) The commissioner may not utilize design-build contracts for more than five percent of its total projects let, by number, in each of the fiscal years 2006 and 2007, and ten percent of its total projects let, by number, in each fiscal year thereafter, that are funded in whole or in part with proceeds from the sale of state general obligation bonds; and

(c) The commissioner may not utilize construction manager at risk contracts for more than five percent of its total projects let, by number, in each of the fiscal years 2006 and 2007, and ten percent of its total projects let, by number, in each fiscal year thereafter, that are funded in whole or in part with proceeds from the sale of state general obligation bonds.

(d) Pursuant to section 16B.31, subdivision 4, if the project is within the Capitol area, the project shall comply with sections 15B.03, subdivision 3; 15B.08, subdivision 2; 15B.10; and 15B.15, subdivision 4.

(e) The commissioner shall, for each design-build or construction manager at risk contract, make a written determination, including specific findings, indicating whether use of the design-build or construction manager at risk procurement serves the public interest.

(f) The solicitation of requests for qualifications or proposals does not obligate the commissioner to enter into a design-build or construction manager at risk contract. In accordance with the stated criteria and subcriteria for evaluating qualifications or proposals, the commissioner may accept or reject any or all responses received as a result of the request. The solicitation for qualifications or proposals may be canceled at any time in the commissioner's sole discretion if it is considered to be in the public's best interest. If the commissioner rejects all responses or cancels the solicitation for proposals, the commissioner may resolicit a request for qualifications or proposals using the same or different requirements or request selection of a primary designer pursuant to section 16B.33, 16C.08, or 16C.087 and proceed with competitive bidding pursuant to sections 16C.25 to 16C.29.

Subd. 3. [Repealed, 2014 c 196 art 2 s 16]

History: 2005 c 78 s 6; 2014 c 196 art 2 s 15



Section 16C.33 — DESIGN-BUILD.

Subdivision 1. Conflict of interest. A board member may not participate in the review, discussion, or selection of a primary designer, a design-builder, or a firm in which the member has a financial interest.

Subd. 2. Design-builder licensing requirements. (a) Each design-builder must be, employ, or have as a partner, member, coventurer, or subcontractor, persons or a firm with persons who are duly licensed and registered to provide the services required to complete the project and do business in this state.

(b) A design-builder may contract with the commissioner to provide professional or construction services for which the design-builder is not itself licensed, registered, or qualified to perform, so long as the design-builder provides such services through subcontracts with duly licensed, registered, or otherwise qualified persons in accordance with this section.

(c) Nothing in this section or section 16C.32 is intended to limit or eliminate the responsibility or liability owed by an architect or engineer on a design-build project to the commissioner and third parties under existing law. The design service portion of a design-build contract is considered a service and not a product.

Subd. 3. Solicitation of qualifications or proposals. (a) Every user agency, except the Capitol Area Architectural and Planning Board, shall submit a written request for a design-builder for its project to the commissioner who shall forward the request to the board, consistent with section 16B.33, subdivision 3, paragraph (a). The University of Minnesota shall follow the process in subdivision 4 to select design-builders for projects that are subject to section 16B.33. The written request must include a description of the project, the total project cost, a description of any special requirements or unique features of the proposed project, and other information requested by the board which will assist the board in carrying out its duties and responsibilities set forth in this section.

(b) A request for qualifications or proposals soliciting design-builders shall be prepared for each design-build contract pursuant to subdivision 5 or 7. The request for qualifications or proposals shall contain, at a minimum, the following elements:

(1) the identity of the agency for which the project will be built and that will award the design-build contract;

(2) procedures for submitting qualifications or proposals, the criteria for evaluation of qualifications or proposals and the relative weight for each criterion and subcriterion, and the procedures for making awards according to the stated criteria and subcriteria, including a reference to the requirements of this section;

(3) the proposed terms and conditions for the contract;

(4) the desired qualifications of the design-builder and the desired or permitted areas of construction to be performed by named members of the design-build team, if applicable. The primary designer shall be a named member of the design-build team;

(5) the schedule for commencement and completion of the project;

(6) any applicable budget limits for the project;

(7) the requirements for insurance and statutorily required performance and payment bonds;

(8) the identification and location of any other information in the possession or control of the agency that the user agency determines is material, which may include surveys, soils reports, drawings or models of existing structures, environmental studies, photographs, or references to public records;

(9) for a design-build design and price-based selection process, the request shall also include the design criteria package, including the performance and technical requirements for the project, and the functional and operational elements for the delivery of the completed project. The request shall also contain a description of the drawings, specifications, or other submittals to be included with the proposal, with guidance as to the form and level of completeness of the drawings, specifications or submittals that will be acceptable, and the stipend to be paid to the design-builders selected to submit the above described information; and

(10) the criteria shall not impose unnecessary conditions beyond reasonable requirements to ensure maximum participation of qualified design-builders. The criteria shall not consider the collective bargaining status of the design-builder.

(c) Notice of requests for qualifications or proposals must be advertised in a manner designated by the commissioner.

Subd. 4. University of Minnesota projects. (a) The University of Minnesota may elect to use the design-build method of project delivery for projects involving construction or major remodeling, as defined in section 16B.335, subdivision 1, with an estimated cost greater than $2,000,000, in which case the University of Minnesota shall submit a written request for a design-builder to the commissioner of administration, who shall forward the request to the board, as provided in subdivision 3. For design-build projects undertaken by the University of Minnesota under this subdivision, the Board of Regents shall exercise the powers and duties of the commissioner granted in subdivisions 5, 6, 7, and 8.

(b) When the University of Minnesota undertakes any other project involving construction, renovation, repair, replacement, or rehabilitation, the Board of Regents may, in addition to any other method of project delivery available to the University of Minnesota, submit a written request for a design-builder to the commissioner of administration, who shall forward the request to the board, as provided in subdivision 3.

(c) For projects for which the University of Minnesota requests a design-builder, the University of Minnesota may use either the design-build qualifications-based selection process under subdivision 5 or the design-build design and price-based selection process under subdivision 7. The board shall score proposals in accordance with subdivision 5 or 7, as applicable, and narrow the selection to the two highest scoring proposers for recommendation to the Board of Regents. The Board of Regents shall make the final selection and shall notify the board of the selection. Meeting records or written evaluations that document the final selection are public records.

(d) The University of Minnesota may not utilize design-build contracts for more than five percent of its total projects let, by number, in each of the fiscal years 2006 and 2007, and ten percent of its total projects let, by number, in each fiscal year thereafter, that are funded in whole or in part with proceeds from the sale of state general obligation bonds.

Subd. 5. Design-build qualifications-based selection process. In a design-build qualifications-based selection process, the following shall apply:

(a)(1) the commissioner shall establish procedures for determining the appropriate content of each request for qualifications, the weighted criteria and subcriteria to be used to evaluate the design-builders, and the procedures for evaluating qualifications in an open, competitive, and objective manner; (2) the criteria and subcriteria shall include, but are not limited to, the proposer's experience as a constructor or primary designer, including capacity of key personnel, technical competence and capability to perform, the past performance of the proposer and its employees, its safety record and compliance with state and federal law, and availability to and familiarity with the project locale; (3) the commissioner may include in the request for qualifications criteria a requirement that the proposer include the overhead and fee that the design-builder proposes to charge for its construction services; and (4) the commissioner shall issue a request for qualifications that includes the information as described in subdivision 3.

(b) After obtaining and evaluating qualifications from each design-builder, in accordance with the weighted criteria and subcriteria and procedures set forth in the request for qualifications, the board shall select a short list of at least three and no more than five proposals. The board must receive at least three proposals from design-builders or the commissioner shall either:

(1) solicit new proposals;

(2) revise the request for qualifications and thereafter solicit new proposals using the revised request for qualifications; or

(3) request selection of a primary designer pursuant to section 16B.33, 16C.08, or 16C.087 and proceed with competitive bidding pursuant to sections 16C.25 to 16C.29.

(c) The board shall conduct formal interviews with the short list of proposers, but shall not disclose any proprietary or confidential information contained in one proposal to another proposer.

(d) The board shall select the design-builder that scores the highest on the evaluation criteria and subcriteria. The commissioner shall make the award to the design-builder who scores the highest score pursuant to the weighted criteria and subcriteria as determined by the board, unless the commissioner rejects all proposals or proceeds pursuant to paragraphs (f) and (g). In the case of the Minnesota State Colleges and Universities, the board shall narrow the selection to the two design-builders that score the highest on the evaluation criteria and subcriteria for recommendation to the respective commissioner, and the commissioner shall make the final selection and shall notify the board of the selection.

(e) The commissioner shall conduct fee and contract negotiations with the selected design-builder and shall enter into the contract consistent with subdivision 6.

(f) If the selected design-builder declines the appointment or is unable to reach agreement with the commissioner on the terms of the contract, the commissioner may, within 60 days after the first selection, request the board to make another selection.

(g) If the board fails to make a selection and forward its recommendation to the commissioner within 60 days of the request for a second selection, the commissioner may appoint a design-builder without the recommendation of the board.

(h) If a project for which a design-builder has been selected by the board becomes inactive, lapses, or changes as the result of a project phasing, insufficient appropriations, or other reasons, the commissioner may, if the project is reactivated, retain the same design-builder to complete the project.

Subd. 6. Design-build qualifications-based acceptance by commissioner. The contract between the commissioner and the design-builder selected under subdivision 5 shall require the following:

(a) The design-builder shall develop design documents of the project for review and approval by the commissioner prior to project bidding.

(b) The design-builder shall competitively bid all trade contract work for the project from a list of qualified firms, subject to availability of such qualified firms for the specific work. The list of qualified firms shall be based upon an open, competitive, and objective prequalification process in which the selection criteria includes, in addition to the proposed price, the firm's experience as a constructor or primary designer, including capacity of key personnel, technical competence, capability to perform, the past performance of the firm and its employees, including its safety record and compliance with state and federal law, availability to and familiarity with the project locale, and other considerations as defined by the design-builder and the commissioner. The design-builder and the commissioner shall jointly determine the composition of the list of qualified firms. The criteria shall not impose unnecessary conditions beyond reasonable requirements to ensure maximum participation of qualified contractors.

(c) With the approval of the commissioner, the design-builder may name either or both a mechanical and electrical subcontractor or subcontractors as a named member of the design-builder's team, and if either or both a mechanical and electrical subcontractor or subcontractors is so named, the design-builder is not required to competitively bid the mechanical or electrical trade contract work. A named mechanical or electrical subcontractor member of a design-builder's team shall competitively bid all subcontracted portions of the mechanical or electrical subcontractor's work from a list of qualified firms. Such qualified firms shall be determined as described in paragraph (b). The commissioner and the design-builder shall agree to a list of labor, materials, and equipment that shall be competitively bid.

(d) With the commissioner's approval or request, team members of the design-builder, including the design-builder, may also submit bids for trade contract work.

(e) Either or both the mechanical or electrical subcontractor or subcontractors who are named subcontractor members of the design-builder's team shall enter into guaranteed maximum price contracts with the design-builder.

(f) The design-builder and the commissioner shall enter into a guaranteed maximum price contract.

Subd. 7. Design-build design and price-based proposals. (a) In a design and price-based selection process the following shall apply:

(1) selection must be based on best value, which includes an evaluation of price and design, and may include other criteria including, but not limited to, the proposer's experience as a constructor or primary designer;

(2) the commissioner shall establish procedures for determining the appropriate content of each request for qualifications, and the weighted criteria and subcriteria to be used to evaluate the design-builders including, but not limited to, the proposer's experience as a constructor or primary designer, including capacity of key personnel, technical competence, capability to perform and the past performance of the proposer and its employees, its safety record and compliance with state and federal law, quality and past performance, and the procedures for evaluating qualifications in an open, competitive, and objective manner; and

(3) the commissioner shall issue a request for qualifications that includes the information as described in subdivision 3.

(b) After obtaining and evaluating qualifications from each design-builder, in accordance with the weighted criteria and subcriteria and procedures set forth in the request for qualifications, the board shall select a short list of three proposers. The board must receive at least three proposals from design-builders or the commissioner shall either:

(1) solicit new proposals;

(2) revise the request for qualifications and thereafter solicit new proposals using the revised request for qualifications; or

(3) request selection of a primary designer pursuant to section 16B.33, 16C.08, or 16C.087 and proceed with competitive bidding pursuant to sections 16C.25 to 16C.29.

(c) The commissioner shall issue a request for proposals to the selected design-builders. The submitted proposals shall consist of, at a minimum, the following elements:

(1) preliminary plans and specifications and other information in sufficient detail to describe the character, quality, and scope of the project;

(2) a design and construction critical path schedule;

(3) the price at which the design-builder will complete all design and construction requested in the proposal for the project if selected; and

(4) other materials the board determines are necessary to fix the design, schedule, and cost of the project.

(d) Proposals must be sealed and may not be opened until the expiration of the time established for making proposals as set forth in the request for proposals.

(e) Proposals must identify the primary designer and the primary construction contracting entity that are members of the design-builder's team.

(f) The amount and type of design services requested by the board shall not be exceeded by those submitting proposals. Proposals exceeding the amount and type of design services requested by the board may be rejected by the board. Unless compensated in excess of the minimum stipend for their effort, design-builders must not be required to submit detailed architectural or engineering design or construction documents as part of the proposal.

(g) Except as described in paragraph (h), the commissioner shall award to each design-builder that submits a responsive design-build proposal under this subdivision, a stipend in an amount of not less than 0.3 percent of the commissioner's estimated cost of design and construction. If the request for proposals requires extensive design services beyond preliminary plans and specifications as requested as part of the proposal, the stipend shall be adjusted to an amount commensurate with the amount of design services requested for each proposal.

(h) No stipend shall be awarded to the design-builder selected to complete the project.

(i) For projects where the design-builder accepts the stipend offered by the board, the commissioner shall be deemed the owner of the design, subject to the rights of the proposer to such design for publication and use in other projects. However, the use of the design in its totality, or near totality, by the commissioner is prohibited.

(j) The commissioner may require each design-builder to submit with its proposal a cash deposit, letter of credit in a form acceptable to the commissioner, or bid bond not to exceed five percent of the maximum cost of the design-builder's proposal. If the proposal is accepted but the design-builder fails, without good cause to execute the design-build contract, the deposit or bond is forfeited in an amount not to exceed the difference between the proposal in question and the next highest proposal.

Subd. 8. Design-build design and price-based selection process. (a) The board shall review submissions as described in subdivision 7; conduct formal interviews with all three proposers but not allow the disclosure of any price, proprietary, or confidential information contained in one proposal to another proposer; and select the proposal that scores the highest based on the weighted evaluation criteria and subcriteria, except for projects under the control of Minnesota State Colleges and Universities. The commissioner shall make the award to the design-builder who scores the highest score pursuant to the weighted criteria and subcriteria as determined by the board, unless the commissioner rejects all proposals or proceeds pursuant to paragraph (c) or (d). For Minnesota State Colleges and Universities projects, the board shall narrow the selection to the two highest scoring proposers for recommendation to the commissioner, and the commissioner shall review the submissions as described in subdivision 7; conduct formal interviews with both proposers recommended by the board, but not allow the disclosure of any price, proprietary, or confidential information contained in one proposal to another proposer; and select the proposal that scores the highest based on the commissioner's application of the weighted evaluation criteria and subcriteria; and shall notify the board of the selection.

(b) After a proposal is accepted, the commissioner is deemed the owner of the design, subject to the rights of the proposer to such design for publication and use in other projects.

(c) After a proposal is accepted, the commissioner and the design-builder shall enter into a fixed-price contract.

(d) If the design-builder selected for a project declines the appointment or is unable to reach agreement with the commissioner concerning the terms of the contract, the commissioner may, within 60 days after the first selection, request the board to make another selection.

(e) If the design-builder selected for a project, prior to executing a design-build contract, replaces either the primary designer or the primary construction contracting entity, the commissioner shall notify the board of the replacement and request the board to either approve the new design-builder or to select another design-builder.

(f) If the board fails to make a second selection as described in paragraph (d) or (e) and forward its recommendation to the commissioner within 60 days of the commissioner's request for a second selection, the commissioner may appoint a design-builder to the project without the recommendation of the board.

History: 2005 c 78 s 7; 2006 c 212 art 3 s 1; 2013 c 142 art 3 s 21; 2014 c 196 art 2 s 15



Section 16C.34 — CONSTRUCTION MANAGER AT RISK.

Subdivision 1. Solicitation of qualifications. (a) Every user agency, except the Capitol Area Architectural and Planning Board, shall submit a written request for proposals for a construction manager at risk for its project to the commissioner. The written request for proposals must include a description of the project, the estimated cost of completing the project, a description of any special requirements or unique features of the proposed project, and other information which will assist the commissioner in carrying out its duties and responsibilities set forth in this section.

(b) The commissioner may include in the request for qualifications criteria a requirement that the proposer include the overhead and fee that the construction manager at risk proposes to charge for its services.

(c) A request for qualifications shall be prepared for each construction manager at risk contract as provided in this section. The request for qualifications shall contain, at a minimum, the following elements:

(1) the identity of the agency for which the project will be built and that will award the construction manager at risk contract;

(2) procedures for submitting qualifications, the criteria and subcriteria for evaluation of qualifications and the relative weight for each criteria and subcriteria, and the procedures for making awards in an open, competitive, and objective manner, and according to the stated criteria and subcriteria, including a reference to the requirements of this section;

(3) the terms and conditions for the contract;

(4) the qualifications that the construction manager at risk shall be desired to have;

(5) a schedule for commencement and completion of the project;

(6) any applicable budget limits for the project;

(7) requirements for insurance, statutorily required performance and payment bonds;

(8) identification and location of any other information in the possession or control of the agency that the user agency determines is material, which may include surveys, soils reports, drawings or models of existing structures, environmental studies, photographs, or references to public records; and

(9) criteria shall not impose unnecessary conditions beyond reasonable requirements to ensure maximum participation of construction managers at risk. The criteria shall not consider the collective bargaining status of the construction manager at risk.

(d) Notice of requests for qualifications must be advertised in a manner designated by the commissioner.

Subd. 2. Construction manager at risk selection process. In a construction manager at risk selection process, the following shall apply:

(a)(1) Upon receipt of a written request from a user agency for a construction manager at risk for its project, the commissioner shall create a selection committee composed of a minimum of three persons, at least one of whom has construction industry expertise; (2) the selection committee shall establish procedures for determining the appropriate content of each request for qualifications, the weighted criteria and subcriteria to be used to score the proposals of the construction managers at risk, and shall establish procedures for evaluating qualifications in an open, competitive, and objective manner; and (3) the commissioner shall issue a request for qualifications that includes the information as described in subdivision 1.

(b) In accordance with the criteria and procedures set forth in the request for qualifications, the selection committee shall evaluate the construction manager at risk's experience as a constructor, including, but not limited to, capacity of key personnel, technical competence, capability to perform, the past performance of the construction manager at risk and its employees, its safety record and compliance with state and federal law, availability to and familiarity with the project locale, and other appropriate facts submitted by the construction manager at risk in response to the request for qualifications. The commissioner must receive at least three proposals from construction managers or the commissioner may either (1) solicit new proposals; (2) request the selection committee to revise the request for qualifications and thereafter solicit new proposals using the revised request for qualifications; (3) select another allowed procurement method; or (4) reject all proposals.

(c)(1) The selection committee shall review the proposers' qualifications and create a short list of three to five proposals of construction managers at risk; (2) the commissioner shall issue a request for proposal requiring fee and expense proposals and other information as desired from the short-listed construction managers at risk; (3) the selection committee shall conduct formal interviews with the short-listed construction managers at risk but shall not disclose any proprietary or confidential information contained in one proposal to another proposer; and (4) the selection committee shall recommend the construction manager at risk achieving the highest score on the evaluation criteria as described in subdivision 1, paragraph (b).

(d) The board shall select the primary designer as described in section 16B.33 or in the case of the commissioner, section 16C.08 or 16C.087.

Subd. 3. Construction manager at risk contract. (a) The commissioner shall conduct contract negotiations with the recommended construction manager at risk.

(b) If the construction manager at risk selected for the project declines the appointment or is unable to reach agreement with the commissioner concerning the fee or terms of the contract, the commissioner shall, within 60 days after the first selection, request the selection committee to make another recommendation.

(c) If the selection committee fails to make a second recommendation and forward it to the commissioner within 60 days of the commissioner's request for a second recommendation, the commissioner may select a construction manager at risk without the recommendation of the selection committee.

(d) The primary designer selected by the board shall develop various design documents for review and approval by the commissioner.

(e) The construction manager at risk shall competitively bid all trade contract work for the project from a list of qualified firms, subject to availability of such qualified firms for the specific work. The list of qualified firms shall be based upon an open, competitive, and objective prequalification process in which the selection criteria includes the firm's experience as a constructor, including capacity of key personnel, technical competence, capability to perform, the past performance of the firm and its employees, including its safety record and compliance with state and federal law, availability to and familiarity with the project locale, and other considerations as defined by the construction manager at risk and the commissioner. The construction manager at risk and the commissioner shall jointly determine the composition of the list of qualified firms. The criteria shall not impose unnecessary conditions beyond reasonable requirements to ensure maximum participation of qualified contractors. With the commissioner's approval or request, the construction manager at risk may also submit bids for trade contract work.

(f) The construction manager at risk and the commissioner shall enter into a guaranteed maximum price contract for the project.

History: 2005 c 78 s 8; 2013 c 142 art 3 s 22; 2014 c 196 art 2 s 15



Section 16C.35 — JOB ORDER CONTRACTING.

Subdivision 1. Authority. The commissioner may undertake construction utilizing job order contracting for projects that do not exceed a construction cost of $250,000.

Subd. 2. Job order contracting request for qualifications. (a) The commissioner is authorized to issue a request for qualifications that includes the criteria that will be used for the projects, provided that these criteria do not unduly restrict competition, nor impose conditions beyond reasonable requirements to ensure maximum participation of all qualified contractors, and does not relate to the collective bargaining status of the contractor.

(b) The request for qualifications must be publicized in a manner designated by the commissioner that ensures open and unrestricted access for any potential responder. To the extent practical, this must include posting on a state Web site. To the extent practical, the commissioner must give notice to representatives of targeted group businesses designated under section 16C.16.

Subd. 3. Qualified contractors. (a) The commissioner shall review the responses to the request for qualifications and determine responder's ability to enter into the master contract that will be utilized for the projects. The commissioner shall establish a list of qualified contractors based on the proposers' ability to enter into a master contract as described in the request for qualifications.

(b) The commissioner shall enter into master contracts with all qualified contractors.

(c) The commissioner shall establish procedures to allow firms to submit qualifications at least annually to allow placement on the list of contractors qualified to enter into a master contract.

Subd. 4. Construction services bidding. The commissioner shall request bids for construction services for any project using job order contracting from qualified contractors as follows:

(1) for construction projects up to a maximum cost of $50,000, the commissioner shall request a minimum of two bids;

(2) for construction projects with a cost greater than $50,000, but less than or equal to $100,000, the commissioner shall request a minimum of three bids;

(3) for construction projects with a cost greater than $100,000 but less than or equal to $250,000, the commissioner shall request a minimum of four bids.

Subd. 5. Qualified contractor selection. The commissioner shall select the contractor who submits the lowest price bid for the construction services proposed.

Subd. 6. Reasonable distribution of bid requests among qualified contractors. The commissioner in requesting bidding for projects using job order contracting as described in this section shall develop a system to ensure a reasonable opportunity for all qualified contractors to bid on construction services on a periodic basis.

History: 2005 c 78 s 9



Section 16C.36 — REORGANIZATION SERVICES UNDER MASTER CONTRACT.

The commissioner of administration must make available under a master contract program a list of eligible contractors who can assist state agencies in using data analytics to:

(1) accomplish agency reorganization along service rather than functional lines in order to provide more efficient and effective service; and

(2) bring about internal reorganization of management functions in order to flatten the organizational structure by requiring that decisions are made closer to the service needed, eliminating redundancies, and optimizing the span of control ratios to public and private sector industry benchmarks.

The commissioner of administration must report to the legislature by January 15, 2013, and January 15, 2014, on state agency use of eligible contractors under this section, and on improvements in efficiency and effectiveness, including the contract oversight process, of state services as a result of services provided by contractors.

History: 2012 c 220 s 1






Chapter 16D — STATE DEBT COLLECTION

Section 16D.01 — CITATION AND SCOPE.

Subdivision 1. Citation. This chapter may be cited as the "Debt Collection Act."

Subd. 2. Scope. The collection procedures and remedies under this chapter are in addition to any other procedure or remedy available by law. If the referring agency's applicable state or federal law provides for the use of a particular remedy or procedure for the collection of a debt, that particular remedy or procedure governs the collection of that debt to the extent the procedure or remedy is inconsistent with this chapter.

History: 1994 c 632 art 3 s 35



Section 16D.02 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of revenue.

Subd. 3. Debt. "Debt" means an amount owed to the state directly, or through a state agency, on account of a fee, duty, lease, direct loan, loan insured or guaranteed by the state, rent, service, sale of real or personal property, overpayment, fine, assessment, penalty, restitution, damages, interest, tax, bail bond, forfeiture, reimbursement, liability owed, an assignment to the state including assignments under section 256.741, the Social Security Act, or other state or federal law, recovery of costs incurred by the state, or any other source of indebtedness to the state. Debt also includes amounts owed to individuals as a result of civil, criminal, or administrative action brought by the state or a state agency pursuant to its statutory authority or for which the state or state agency acts in a fiduciary capacity in providing collection services in accordance with the regulations adopted under the Social Security Act at Code of Federal Regulations, title 45, section 302.33. When the commissioner provides collection services to a referring agency, debt also includes an amount owed to the courts, local government units, Minnesota state colleges and universities governed by the Board of Trustees of the Minnesota State Colleges and Universities, or University of Minnesota.

Subd. 4. Debtor. "Debtor" means an individual, corporation, partnership, an unincorporated association, a limited liability company, a trust, an estate, or any other public or private entity, including a state, local, or federal government, or an Indian tribe, that is liable for a debt or against whom there is a claim for a debt.

Subd. 5. [Repealed, 2014 c 308 art 9 s 94]

Subd. 6. Referring agency. "Referring agency" means a state agency, local government unit, Minnesota state colleges and universities governed by the Board of Trustees of the Minnesota State Colleges and Universities, University of Minnesota, or a court, that has entered into an agreement with the commissioner to refer debts to the commissioner for collection.

Subd. 7. State agency. "State agency" means a state office, officer, board, commission, bureau, division, department, authority, agency, public corporation, or other unit of state government.

Subd. 8. [Repealed, 2014 c 308 art 9 s 94]

History: 1994 c 632 art 3 s 36; 1995 c 254 art 5 s 3,4; 1996 c 390 s 14,15; 1998 c 366 s 29; 1999 c 159 s 3; 2008 c 366 art 16 s 1,2; 2014 c 308 art 9 s 1,2



Section 16D.03 — SUPERVISION OF STATE DEBT COLLECTION.

Subdivision 1. Responsibility. The commissioner of management and budget shall supervise and report on state debt collection.

Subd. 2. State agency reports. State agencies shall report quarterly to the commissioner of management and budget the debts owed to them. The commissioner of management and budget, in consultation with the commissioners of revenue and human services, and the attorney general, shall establish internal guidelines for the recognition, tracking, reporting, and collection of debts owed the state. The internal guidelines must include accounting standards, performance measurements, and uniform reporting requirements applicable to all state agencies. The commissioner of management and budget shall require a state agency to recognize, track, report, and attempt to collect debts according to the internal guidelines.

Subd. 3. [Repealed, 2003 c 112 art 1 s 19]

History: 1994 c 632 art 3 s 37; 1996 c 390 s 16,17; 2009 c 101 art 2 s 109



Section 16D.04 — COLLECTION ACTIVITIES.

Subdivision 1. Duties. The commissioner shall provide services to the state and referring agencies to collect debts referred for collection under this chapter. The commissioner is not a collection agency as defined by section 332.31, subdivision 3, and is not licensed, bonded, or regulated by the commissioner of commerce under sections 332.31 to 332.35 or 332.38 to 332.44. The commissioner is subject to section 332.37, except clause (9), (10), (12), or (19). An audited financial statement may not be required as a condition of debt placement with a private agency if the private agency: (1) has errors and omissions coverage under a professional liability policy in an amount of at least $1,000,000; or (2) has a fidelity bond to cover actions of its employees, in an amount of at least $100,000.

Subd. 2. Agency participation. (a) A referring agency must refer, by electronic means, debts to the commissioner for collection. Decisions with regard to continuing collection and the uncollectibility of referred debts shall be made by the commissioner who shall then notify the commissioner of management and budget and the referring agency. A decision by the commissioner that a referred debt is uncollectible does not prevent the referring agency from taking additional collection action.

(b) Before a debt becomes 121 days past due, a referring agency may refer the debt to the commissioner for collection at any time after a debt becomes delinquent and uncontested and the debtor has no further administrative appeal of the amount of the debt. When a debt owed to a referring agency becomes 121 days past due, the referring agency must refer the debt to the commissioner for collection. This requirement does not apply if there is a dispute over the amount or validity of the debt, if the debt is the subject of legal action or administrative proceedings, or the agency determines that the debtor is adhering to acceptable payment arrangements. The commissioner may provide that certain types of debt need not be referred to the commissioner for collection under this paragraph. Methods and procedures for referral must follow internal guidelines prepared by the commissioner.

(c) If the referring agency is a court, the court must furnish a debtor's Social Security number to the commissioner when the court refers the debt.

Subd. 3. Services. The commissioner shall provide collection services for a state agency, and may provide collection services for referring agencies other than state agencies.

Subd. 4. Authority to contract. The commissioner of revenue may contract with credit bureaus, private collection agencies, and other entities as necessary for the collection of debts. A private collection agency acting under a contract with the commissioner of revenue is subject to sections 332.31 to 332.44, except that the private collection agency may indicate that it is acting under a contract with the state. The commissioner may not delegate the powers provided under section 16D.08 to any nongovernmental entity.

History: 1994 c 632 art 3 s 38; 1995 c 254 art 5 s 5,6; 1996 c 390 s 18,19; 1998 c 366 s 30,31; 1999 c 250 art 1 s 67; 2006 c 260 art 5 s 3; 2008 c 154 art 15 s 1,2; 2008 c 366 art 16 s 3; 2009 c 101 art 2 s 109; 2014 c 222 art 2 s 1,2; 2014 c 262 art 5 s 6; 2014 c 308 art 9 s 3,4; 2015 c 21 art 1 s 7



Section 16D.045 — STAFF.

If there is an increase in the complement of collectors employed by the commissioner of revenue to work for the Minnesota collection enterprise above the complement employed on June 30, 1998, the new complement of collectors must be located in the Ely office.

History: 1998 c 366 s 32; 1998 c 408 s 8



Section 16D.05 — PRIORITY OF SATISFACTION OF DEBTS.

Subdivision 1. Multiple debts. If two or more debts owed by the same debtor are submitted to the commissioner, amounts collected on those debts must be applied as prescribed in this section.

Subd. 2. Enforcement of liens. If the money received is collected on a judgment lien under chapter 550, a lien provided by chapter 514, a consensual lien or security interest, protection of an interest in property through chapter 570, by collection process provided by chapters 551 and 571, or by any other process by which the commissioner is enforcing rights in a particular debt, the money must be applied to that particular debt.

Subd. 3. Other methods of collection. If the money is collected in any manner not specified in subdivision 2, the money collected must apply first to the satisfaction of any debts for child support. Any debts other than child support must be satisfied in the order in time in which the commissioner received the debts from the referring agency.

History: 1994 c 632 art 3 s 39



Section 16D.06 — DEBTOR INFORMATION.

Subdivision 1. Access to government data not public. Notwithstanding chapter 13 or any other state law classifying or restricting access to government data, upon request from the commissioner or the attorney general, state agencies, political subdivisions, and statewide systems shall disseminate not public data to the commissioner or the attorney general for the sole purpose of collecting debt. Not public data disseminated under this subdivision is limited to financial data of the debtor or data related to the location of the debtor or the assets of the debtor.

Subd. 2. Disclosure of data. Data received, collected, created, or maintained by the commissioner or the attorney general to collect debts are classified as private data on individuals under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9. The commissioner or the attorney general may disclose not public data:

(1) under section 13.05;

(2) under court order;

(3) under a statute specifically authorizing access to the not public data;

(4) to provide notices required or permitted by statute;

(5) to an agent of the commissioner or the attorney general, including a law enforcement person, attorney, or investigator acting for the commissioner or the attorney general in the investigation or prosecution of a criminal or civil proceeding relating to collection of a debt;

(6) to report names of debtors, amount of debt, date of debt, and the agency to whom debt is owed to credit bureaus;

(7) to locate the debtor, locate the assets of the debtor, or to enforce or implement the collection of a debt, provided that the commissioner or the attorney general may disclose only the data that are necessary to enforce or implement collection of the debt; and

(8) to the commissioner of revenue for tax administration purposes.

The commissioner and the attorney general may not disclose data that is not public to a private collection agency or other entity with whom the commissioner has contracted under section 16D.04, subdivision 4, unless disclosure is otherwise authorized by law.

History: 1994 c 632 art 3 s 40; 1995 c 254 art 5 s 7; 1996 c 390 s 20; 1998 c 366 s 33



Section 16D.07 — NOTICE TO DEBTOR.

The referring agency shall send notice to the debtor by United States mail or personal delivery at the debtor's last known address at least 20 days before the debt is referred to the commissioner. The notice must state the nature and amount of the debt, identify to whom the debt is owed, and inform the debtor of the remedies available under this chapter. The referring agency shall advise the debtor of collection costs imposed under section 16D.11 and of the debtor's right to cancellation of collection costs under section 16D.11, subdivision 3.

History: 1994 c 632 art 3 s 41; 2014 c 308 art 9 s 5



Section 16D.08 — COLLECTION DUTIES AND POWERS.

Subdivision 1. Duties. The commissioner shall take all reasonable and cost-effective actions to collect debts referred to the commissioner.

Subd. 2. Powers. (a) In addition to the collection remedies available to private collection agencies in this state, the commissioner, with legal assistance from the attorney general, may utilize any statutory authority granted to a referring agency for purposes of collecting debt owed to that referring agency. The commissioner may also use the tax collection remedies in sections 270C.03, subdivision 1, clause (8), 270C.31, 270C.32, 270C.52, subdivisions 2 and 3, 270C.63, 270C.65, and 270C.67 to 270C.72. A debtor may take advantage of any administrative or appeal rights contained in the listed sections. For administrative and appeal rights for nontax debts, references to administrative appeals or to the taxpayer rights advocate shall be construed to be references to the case reviewer, references to Tax Court shall be construed to mean district court, and offers in compromise shall be submitted to the referring agency. A debtor who qualifies for cancellation of collection costs under section 16D.11, subdivision 3, clause (1), can apply to the commissioner for reduction or release of a continuous wage levy, if the debtor establishes that the debtor needs all or a portion of the wages being levied upon to pay for essential living expenses, such as food, clothing, shelter, medical care, or expenses necessary for maintaining employment. The commissioner's determination not to reduce or release a continuous wage levy is appealable to district court. The word "tax" or "taxes" when used in the tax collection statutes listed in this subdivision also means debts referred under this chapter.

(b) Before using the tax collection remedies listed in this subdivision, notice and demand for payment of the amount due must be given to the person liable for the payment or collection of the debt at least 30 days prior to the use of the remedies. The notice must be sent to the person's last known address and must include a brief statement that sets forth in simple and nontechnical terms the amount and source of the debt, the nature of the available collection remedies, and remedies available to the debtor.

History: 1994 c 632 art 3 s 42; 1995 c 254 art 5 s 8; 1996 c 390 s 21; 1998 c 366 s 34; 1Sp2001 c 5 art 7 s 1; 1Sp2003 c 1 art 2 s 57; 2005 c 151 art 2 s 1



Section 16D.09 — UNCOLLECTIBLE DEBTS.

Subdivision 1. Generally. When a debt is determined by a state agency to be uncollectible, the debt may be written off by the state agency from the state agency's financial accounting records and no longer recognized as an account receivable for financial reporting purposes. A debt is considered to be uncollectible when (1) all reasonable collection efforts have been exhausted, (2) the cost of further collection action will exceed the amount recoverable, (3) the debt is legally without merit or cannot be substantiated by evidence, (4) the debtor cannot be located, (5) the available assets or income, current or anticipated, that may be available for payment of the debt are insufficient, (6) the debt has been discharged in bankruptcy, (7) the applicable statute of limitations for collection of the debt has expired, or (8) it is not in the public interest to pursue collection of the debt. The determination of the uncollectibility of a debt must be reported by the state agency along with the basis for that decision as part of its quarterly reports to the commissioner of management and budget. Determining that the debt is uncollectible does not cancel the legal obligation of the debtor to pay the debt.

Subd. 2. [Repealed, 2003 c 112 art 1 s 19]

History: 1994 c 632 art 3 s 43; 1996 c 390 s 22; 1999 c 243 art 2 s 1; 2000 c 490 art 13 s 3; 2003 c 112 art 1 s 14; 2009 c 101 art 2 s 109



Section 16D.10 — CASE REVIEWER.

Subdivision 1. Duties. The commissioner shall make a case reviewer available to debtors. The reviewer must be available to answer a debtor's questions concerning the collection process and to review the collection activity taken. If the reviewer reasonably believes that the particular action being taken is unreasonable or unfair, the reviewer may make recommendations to the commissioner in regard to the collection action.

Subd. 2. Authority to issue debtor assistance order. On application filed by a debtor with the case reviewer, in the form, manner, and in the time prescribed by the commissioner, and after thorough investigation, the case reviewer may issue a debtor assistance order if, in the determination of the case reviewer, the manner in which the state debt collection laws are being administered is creating or will create an unjust and inequitable result for the debtor. Debtor assistance orders are governed by the provisions relating to taxpayer assistance orders under section 270C.37.

Subd. 3. Transfer of duties to taxpayer rights advocate. All duties and authority of the case reviewer under subdivisions 1 and 2 are transferred to the taxpayer rights advocate.

History: 1994 c 632 art 3 s 44; 2005 c 151 art 1 s 116; art 9 s 1



Section 16D.11 — COLLECTION COSTS.

Subdivision 1. Imposition. As determined by the commissioner of revenue, collection costs shall be added to the debts referred to the commissioner or private collection agency for collection. Collection costs are collectible by the commissioner or private agency from the debtor at the same time and in the same manner as the referred debt. If the commissioner or private agency collects an amount less than the total due, the payment is applied proportionally to collection costs and the underlying debt unless the commissioner has waived this requirement for certain categories of debt pursuant to the department's internal guidelines. Collection costs collected by the commissioner under this subdivision or retained under subdivision 6 shall be deposited in the general fund as nondedicated receipts. Collections of collection costs in excess of collection agency fees must be deposited in the general fund as nondedicated receipts.

Subd. 2. [Repealed, 2014 c 308 art 9 s 94]

Subd. 3. Cancellation. Collection costs imposed under subdivision 1 shall be canceled and subtracted from the amount due if:

(1) the debtor's household income as defined in section 290A.03, subdivision 5, excluding the exemption subtractions in subdivision 3, paragraph (3) of that section, for the 12 months preceding the date of referral is less than twice the annual federal poverty guideline under United States Code, title 42, section 9902, subsection (2);

(2) within 60 days after the first contact with the debtor by the commissioner or collection agency, the debtor establishes reasonable cause for the failure to pay the debt prior to referral of the debt to the commissioner;

(3) a good faith dispute as to the legitimacy or the amount of the debt is made, and payment is remitted or a payment agreement is entered into within 30 days after resolution of the dispute;

(4) good faith litigation occurs and the debtor's position is substantially justified, and if the debtor does not totally prevail, the debt is paid or a payment agreement is entered into within 30 days after the judgment becomes final and nonappealable; or

(5) collection costs have been added by the referring agency and are included in the amount of the referred debt.

Subd. 4. Appeal. Decisions of the commissioner denying an application to cancel collection costs under subdivision 3 are subject to the contested case procedure under chapter 14.

Subd. 5. Refund. If collection costs are collected and then canceled, the amount of the collection costs shall be refunded to the debtor within 30 days. The amount necessary to pay the refunds is annually appropriated to the commissioner.

Subd. 6. Charge to referring agency. If collection costs are canceled under subdivision 3, an amount equal to the costs is retained by the commissioner from the debt collected, and is accounted for and subject to the same provisions of this chapter as if the costs had been collected from the debtor.

Subd. 7. Adjustment of rate. By June 1 of each year, the commissioner shall determine the rate of collection costs for debts referred to the commissioner during the next fiscal year. The rate is a percentage of the debts in an amount that most nearly equals the costs of the commissioner necessary to process and collect referred debts under this chapter. In no event shall the rate of the collection costs exceed 25 percent of the debt. Determination of the rate of collection costs under this section is not subject to the fee setting requirements of section 16A.1283.

History: 1995 c 254 art 5 s 9; 1996 c 390 s 23,24; 1997 c 187 art 3 s 3; 1998 c 366 s 35; 2002 c 379 art 1 s 9; 2005 c 151 art 2 s 17; 2008 c 154 art 15 s 3,4; 2009 c 101 art 2 s 109; 2010 c 382 s 9; 2014 c 308 art 9 s 6-8



Section 16D.12 — PAYMENT OF COLLECTION AGENCY FEES.

Unless otherwise expressly prohibited by law, a state agency may pay for the services of the commissioner or a private collection agency from the money collected. The portion of the money collected which must be paid to the commissioner or the collection agency as its collection fee is appropriated from the fund to which the collected money is due.

History: 1995 c 254 art 5 s 10; 1996 c 390 s 25



Section 16D.13 — INTEREST.

Subdivision 1. Authority. Unless otherwise provided by a contract out of which the debt arises, by state or federal law, or by a written justification from an agency and approved by the Department of Management and Budget showing the costs of charging interest exceed the benefit, a state agency shall charge simple interest on debts owed to the state at the rate provided in subdivision 2 if notice has been given in accordance with this subdivision. Interest charged under this section begins to accrue on the 30th calendar day following the state agency's first written demand for payment that includes notification to the debtor that interest will begin to accrue on the debt in accordance with this section.

Subd. 2. Computation. Notwithstanding chapter 334, the rate of interest is the rate established by the Department of Revenue under section 270C.40.

Subd. 3. Exclusion. A state agency may not charge interest under this section on overpayments of assistance benefits under the programs formerly codified in sections 256.031 to 256.0361, 256.72 to 256.87, and under chapters 119B, 256D, and 256I, or the federal food stamp program. Notwithstanding this prohibition, any debts that have been reduced to judgment under these programs are subject to the interest charges provided under section 549.09.

History: 1995 c 254 art 5 s 11; 1999 c 159 s 4; 2003 c 112 art 1 s 15,16; 2005 c 151 art 2 s 17; 2007 c 147 art 2 s 2; 2009 c 101 art 2 s 109



Section 16D.14 — VENUE.

Subdivision 1. Authorization. The commissioner or the attorney general may bring an action to recover debts owed to the state in Ramsey County District Court or Ramsey County Conciliation Court at the discretion of the state. In order to bring a cause of action under this section in any county other than the county where the debtor resides or where the cause of action arose, the commissioner or the attorney general must notify the debtor as provided in subdivisions 2 to 4, unless that venue is authorized by other law.

Subd. 2. Conciliation court; claims for $2,500 or less. (a) The commissioner or the attorney general may bring a conciliation court action where the cause of action arose or where the debtor resides. Before bringing a conciliation court action for a claim for $2,500 or less under this section in any county other than where the debtor resides or where the cause of action arose, the commissioner or the attorney general shall send a form by first class mail to the debtor's last known address notifying the debtor of the intent to bring an action in Ramsey County. The commissioner or attorney general must enclose a form for the debtor to use to request that the action not be brought in Ramsey County and a self-addressed, postage paid envelope. The form must advise the debtor of the right to request that the action not be brought in Ramsey County and that the debtor has 30 days from the date of the form to make this request.

(b) If the debtor timely returns the form requesting the action not be brought in Ramsey County, the commissioner or attorney general may only file the action in the county of the debtor's residence, the county where the cause of action arose, or as provided by other law. The commissioner or attorney general shall notify the debtor of the action taken. If the debtor does not timely return the form, venue is as chosen by the commissioner or attorney general as authorized under this section.

(c) If a judgment is obtained in Ramsey County Conciliation Court when the form was sent by first class mail under this subdivision and the debtor reasonably demonstrates that the debtor did not reside at the address where the form was sent or that the debtor did not receive the form, the commissioner or the attorney general shall vacate the judgment without prejudice and return any funds collected as a result of enforcement of the judgment. Evidence of the debtor's correct address include, but are not limited to, a driver's license, homestead declaration, school registration, utility bills, or a lease or rental agreement.

Subd. 3. Conciliation court claims exceeding $2,500. (a) The commissioner or the attorney general may bring a conciliation court action where the cause of action arose or where the debtor resides. In order to bring a conciliation court claim that exceeds $2,500 under this section in a county other than where the debtor resides or where the cause of action arose, the commissioner or the attorney general shall serve with the conciliation court claim a change of venue form for the debtor to use to request that venue be changed and a self-addressed, postage paid return envelope. This form must advise the debtor that the form must be returned within 30 days of the date of service or venue will remain in Ramsey County.

(b) If the debtor timely returns the change of venue form requesting a change of venue, the commissioner or attorney general shall change the venue of the action to the county of the debtor's residence, the county where the cause of action arose, as provided by other law, or dismiss the action. The commissioner or attorney general must notify the debtor of the action taken. If the debtor does not timely return the form, venue is as chosen by the commissioner or attorney general as authorized under this section. The commissioner or the attorney general shall file the signed return receipt card or the proof of service with the court.

Subd. 4. District court. (a) In order to bring a district court action under this section in any county other than where the debtor resides or where the cause of action arose, the commissioner or attorney general shall serve the change of venue form with the summons and complaint or petition commencing the collection action. Two copies of the form must be served along with a self-addressed, postage paid return envelope. The form must advise the debtor that the form must be returned within 20 days of the date of service or venue will remain in Ramsey County. If the debtor timely returns the change of venue form, the time to answer the summons and complaint or petition runs from the date of debtor's request for change of venue.

(b) If the debtor timely returns the change of venue form requesting that the action not be brought in Ramsey County, the commissioner or attorney general shall change the venue of the action to the county of the debtor's residence, the county where the cause of action arose, as provided by other law, or dismiss the action. The commissioner or attorney general shall notify the debtor of the action taken. If the debtor is served the form to change venue along with the district court summons and complaint or petition, in accordance with court rules, but does not return the form within the statutory timelines, venue is as chosen by the commissioner or attorney general as authorized under this section. The commissioner or attorney general shall file the proof of service along with the summons and complaint or petition commencing the lawsuit.

Subd. 5. Fees. No court filing fees, docketing fees, release of judgment fees, or any other fees or costs for court services may be assessed against the state for actions filed by the state or a state agency seeking monetary relief in favor of the state.

History: 1995 c 254 art 5 s 12; 1998 c 366 s 36-38



Section 16D.15 — COMPROMISE OF DEBT.

Unless expressly prohibited by other federal or state law, a state agency may compromise debts owed to the state, whether reduced to judgment or not, where the state agency determines that it is in the best interests of the state to do so.

History: 1995 c 254 art 5 s 13



Section 16D.16 — SETOFFS.

Subdivision 1. Authorization. Unless prohibited by other law, the state agency utilizes a more specific setoff statute, or the state payments are subject to a more specific setoff statute, the commissioner or a state agency may automatically deduct the amount of a debt owed to the state from any state payment due to the debtor. Tax refunds, earned income tax credit, child care credit, funds exempt under section 550.37, or funds owed to an individual who is receiving assistance under the provisions of chapter 256 are not subject to setoff under this section. If a debtor has entered into a written payment plan with respect to payment of a specified debt, the right of setoff may not be used to satisfy that debt. Notwithstanding section 181.79, the state may deduct from the wages due or earned by a state employee to collect a debt, subject to the limitations in section 571.922.

Subd. 2. Notice and hearing. Before setoff, the commissioner or state agency shall mail written notice by certified mail to the debtor, addressed to the debtor's last known address, that the commissioner or state agency intends to set off a debt owed to the state by the debtor against future payments due the debtor from the state. For debts owed to the state that have not been reduced to judgment, if no administrative appeal process or a hearing by an impartial decision maker on the validity or accuracy of the debt has yet been made available to the debtor, before setoff for a prejudgment debt, the notice to the debtor must advise that the debtor has a right to make a written request for a contested case hearing on the validity of the debt or the right to setoff. The debtor has 30 days from the date of that notice to make a written request for a contested case hearing to contest the validity of the debt or the right to setoff. The debtor's request must state the debtor's reasons for contesting the debt or the right to setoff. If the commissioner or state agency desires to pursue the right to setoff following receipt of the debtor's request for a hearing, the commissioner or state agency shall schedule a contested case hearing within 30 days of the receipt of the request for the hearing. If the commissioner or state agency decides not to pursue the right to setoff, the debtor must be notified of that decision.

History: 1995 c 254 art 5 s 14; 1998 c 366 s 39



Section 16D.17 — ENFORCEMENT OF STATUTORY PENALTIES.

A state agency may enforce a final penalty order imposed for violations of state law in the same manner as a district court judgment if:

(1) notice and opportunity for a hearing on the penalty has been provided and the notice gives at least 30 days to request a hearing, unless the agency statute provides for a different timeline; and

(2) the notice or order of the penalty states that when the order becomes final, the agency may file and enforce the penalty as a judgment without further notice or additional proceedings.

The administrative order may be filed with a district court administrator along with an affidavit of identification and amount owed, and the court administrator shall enter and docket the administrative order as a civil judgment.

History: 1998 c 366 s 40



Section 16D.18 — RECIPROCAL AGREEMENT.

(a) The commissioner is authorized to enter into agreements with the federal Department of the Treasury that provide for offsetting state payments against federal nontax obligations. Except as provided in paragraph (d), the commissioner may charge a fee of $20 per transaction for such offsets and may collect this offset fee from the debtor by deducting it from the state payment. The agreement may provide for offsetting federal payments, as authorized by federal law, against state tax and nontax obligations, and collecting the offset cost from the debtor. The agreement shall provide that the federal Department of the Treasury may deduct a fee from each administrative offset and state payment offset. Setoffs to collect state and other entity obligations under this chapter and chapters 270A and 270C, and any other provision of Minnesota Statutes occur before a state payment offset. For purposes of this paragraph "administrative offset" is any offset of federal payments to collect state debts and "state payment offset" is any offset of state payments to collect federal nontax debts.

(b) A debt is eligible for offset under this program if notice of intent to offset the debt is sent at least 60 days prior to filing an offset claim or a shorter period of time, if required by federal law or an agreement with the federal Department of the Treasury. When there is an agreement for scheduled payments on an account, the debtor must be sent this notice each time an additional debt is claimed.

(c) The debtor shall have the time period required for notice under paragraph (b) to contest the offset. An agreement under this section must not allow for offset of payments if the debt that would be subject to the offset is being contested or if the time for appealing the determination of the debt has not yet expired. The treasury offset program agreement entered into by the state must not require federal agencies to provide different due process than the requirements under Code of Federal Regulations, title 31, section 285.6.

(d) Notwithstanding the fee authorized under paragraph (a), if the commissioner enters into a contingency fee agreement with a nonstate vendor to provide assistance under this section, the commissioner may charge a debtor a fee for the processing of state payment offsets for the recovery of federal nontax debts or the processing of federal payment offsets for the recovery of state tax and nontax debt. The fee is a separate debt and may be withheld from any refund, reimbursement, or other money held for the debtor. The fee may not exceed 15 percent of the original debt. Section 16A.1283 does not apply to fees charged under this paragraph.

History: 1Sp2011 c 10 art 3 s 30






Chapter 16E — OFFICE OF MN.IT SERVICES

Section 16E.01 — OFFICE OF MN.IT SERVICES.

Subdivision 1. Creation; chief information officer. The Office of MN.IT Services, referred to in this chapter as the "office," is an agency in the executive branch headed by a commissioner, who also is the state chief information officer. The appointment of the commissioner is subject to the advice and consent of the senate under section 15.066.

Subd. 1a. Responsibilities. The office shall provide oversight, leadership, and direction for information and telecommunications technology policy and the management, delivery, accessibility, and security of information and telecommunications technology systems and services in Minnesota. The office shall manage strategic investments in information and telecommunications technology systems and services to encourage the development of a technically literate society, to ensure sufficient access to and efficient delivery of accessible government services, and to maximize benefits for the state government as an enterprise.

Subd. 2. Discretionary powers. The office may:

(1) enter into contracts for goods or services with public or private organizations and charge fees for services it provides;

(2) apply for, receive, and expend money from public agencies;

(3) apply for, accept, and disburse grants and other aids from the federal government and other public or private sources;

(4) enter into contracts with agencies of the federal government, local governmental units, the University of Minnesota and other educational institutions, and private persons and other nongovernmental organizations as necessary to perform its statutory duties;

(5) sponsor and conduct conferences and studies, collect and disseminate information, and issue reports relating to information and communications technology issues;

(6) review the technology infrastructure of regions of the state and cooperate with and make recommendations to the governor, legislature, state agencies, local governments, local technology development agencies, the federal government, private businesses, and individuals for the realization of information and communications technology infrastructure development potential;

(7) sponsor, support, and facilitate innovative and collaborative economic and community development and government services projects, including technology initiatives related to culture and the arts, with public and private organizations; and

(8) review and recommend alternative sourcing strategies for state information and communications systems.

Subd. 3. Duties. (a) The office shall:

(1) manage the efficient and effective use of available federal, state, local, and public-private resources to develop statewide information and telecommunications technology systems and services and its infrastructure;

(2) approve state agency and intergovernmental information and telecommunications technology systems and services development efforts involving state or intergovernmental funding, including federal funding, provide information to the legislature regarding projects reviewed, and recommend projects for inclusion in the governor's budget under section 16A.11;

(3) ensure cooperation and collaboration among state and local governments in developing intergovernmental information and telecommunications technology systems and services, and define the structure and responsibilities of a representative governance structure;

(4) cooperate and collaborate with the legislative and judicial branches in the development of information and communications systems in those branches;

(5) continue the development of North Star, the state's official comprehensive online service and information initiative;

(6) promote and collaborate with the state's agencies in the state's transition to an effectively competitive telecommunications market;

(7) collaborate with entities carrying out education and lifelong learning initiatives to assist Minnesotans in developing technical literacy and obtaining access to ongoing learning resources;

(8) promote and coordinate public information access and network initiatives, consistent with chapter 13, to connect Minnesota's citizens and communities to each other, to their governments, and to the world;

(9) promote and coordinate electronic commerce initiatives to ensure that Minnesota businesses and citizens can successfully compete in the global economy;

(10) manage and promote the regular and periodic reinvestment in the information and telecommunications technology systems and services infrastructure so that state and local government agencies can effectively and efficiently serve their customers;

(11) facilitate the cooperative development of and ensure compliance with standards and policies for information and telecommunications technology systems and services, electronic data practices and privacy, and electronic commerce among international, national, state, and local public and private organizations;

(12) eliminate unnecessary duplication of existing information and telecommunications technology systems and services provided by state agencies;

(13) identify, sponsor, develop, and execute shared information and telecommunications technology projects and ongoing operations;

(14) ensure overall security of the state's information and technology systems and services; and

(15) manage and direct compliance with accessibility standards for informational technology, including hardware, software, Web sites, online forms, and online surveys.

(b) The chief information officer, in consultation with the commissioner of management and budget, must determine when it is cost-effective for agencies to develop and use shared information and telecommunications technology systems and services for the delivery of electronic government services. The chief information officer may require agencies to use shared information and telecommunications technology systems and services. The chief information officer shall establish reimbursement rates in cooperation with the commissioner of management and budget to be billed to agencies and other governmental entities sufficient to cover the actual development, operating, maintenance, and administrative costs of the shared systems. The methodology for billing may include the use of interagency agreements, or other means as allowed by law.

(c) A state agency that has an information and telecommunications technology project with a total expected project cost of more than $1,000,000, whether funded as part of the biennial budget or by any other means, shall register with the office by submitting basic project startup documentation, as specified by the chief information officer in both format and content, before any project funding is requested or committed and before the project commences. State agency project leaders must demonstrate that the project will be properly managed, provide updates to the project documentation as changes are proposed, and regularly report on the current status of the project on a schedule agreed to with the chief information officer.

(d) The chief information officer shall monitor progress on any active information and telecommunications technology project with a total expected project cost of more than $5,000,000 and report on the performance of the project in comparison with the plans for the project in terms of time, scope, and budget. The chief information officer may conduct an independent project audit of the project. The audit analysis and evaluation of the projects subject to paragraph (c) must be presented to agency executive sponsors, the project governance bodies, and the chief information officer. All reports and responses must become part of the project record.

(e) For any active information and telecommunications technology project with a total expected project cost of more than $10,000,000, the state agency must perform an annual independent audit that conforms to published project audit principles promulgated by the office.

(f) The chief information officer shall report by January 15 of each year to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the office regarding projects the office has reviewed under paragraph (a), clause (13). The report must include the reasons for the determinations made in the review of each project and a description of its current status.

History: 1997 c 202 art 3 s 7; 1998 c 366 s 41; 1999 c 250 art 1 s 68; 1Sp2003 c 1 art 2 s 58; 2005 c 156 art 5 s 6,7; 2008 c 318 art 1 s 8; 2009 c 101 art 2 s 109; 2009 c 131 s 4,5; 2013 c 134 s 21,30; 2013 c 142 art 3 s 36; 2014 c 271 art 4 s 1



Section 16E.015 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of this chapter, the following terms have the meanings given them.

Subd. 2. Accessibility; accessible. "Accessibility" and "accessible" are defined by the accessibility standards developed and required under section 16E.03.

Subd. 3. Infrastructure hardware. "Infrastructure hardware" means servers, routers, switches, and non-end-user platform devices and their operating systems.

Subd. 3a. State information network. "State information network" means optical fiber facilities and terminal equipment used in the delivery of high-speed telecommunications services.

Subd. 4. Undue burden. "Undue burden" means significant difficulty or expense determined and documented by the funding agency, including but not limited to difficulty or expense associated with technical feasibility.

History: 2009 c 131 s 6; 2013 c 134 s 22



Section 16E.016 — RESPONSIBILITY FOR INFORMATION TECHNOLOGY SERVICES AND EQUIPMENT.

(a) The chief information officer is responsible for providing or entering into managed services contracts for the provision, improvement, and development of the following information technology systems and services to state agencies:

(1) state data centers;

(2) mainframes including system software;

(3) servers including system software;

(4) desktops including system software;

(5) laptop computers including system software;

(6) a data network including system software;

(7) database, electronic mail, office systems, reporting, and other standard software tools;

(8) business application software and related technical support services;

(9) help desk for the components listed in clauses (1) to (8);

(10) maintenance, problem resolution, and break-fix for the components listed in clauses (1) to (8);

(11) regular upgrades and replacement for the components listed in clauses (1) to (8); and

(12) network-connected output devices.

(b) All state agency employees whose work primarily involves functions specified in paragraph (a) are employees of the Office of MN.IT Services. This includes employees who directly perform the functions in paragraph (a), as well as employees whose work primarily involves managing, supervising, or providing administrative services or support services to employees who directly perform these functions. The chief information officer may assign employees of the office to perform work exclusively for another state agency.

(c) Subject to sections 16C.08 and 16C.09, the chief information officer may allow a state agency to obtain services specified in paragraph (a) through a contract with an outside vendor when the chief information officer and the agency head agree that a contract would provide best value, as defined in section 16C.02, under the service-level agreement. The chief information officer must require that agency contracts with outside vendors ensure that systems and services are compatible with standards established by the Office of MN.IT Services.

(d) The Minnesota State Retirement System, the Public Employees Retirement Association, the Teachers Retirement Association, the State Board of Investment, the Campaign Finance and Public Disclosure Board, the State Lottery, and the Statewide Radio Board are not state agencies for purposes of this section.

History: 1Sp2011 c 10 art 4 s 2; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.02 — OFFICE OF MN.IT SERVICES; STRUCTURE AND PERSONNEL.

Subdivision 1. Office management and structure. (a) The chief information officer is appointed by the governor. The chief information officer serves in the unclassified service at the pleasure of the governor. The chief information officer must have experience leading enterprise-level information technology organizations. The chief information officer is the state's chief information officer and information and telecommunications technology advisor to the governor.

(b) The chief information officer may appoint other employees of the office. The staff of the office must include individuals knowledgeable in information and telecommunications technology systems and services and individuals with specialized training in information security and accessibility.

(c) The chief information officer may appoint a Webmaster responsible for the supervision and development of state Web sites under the control of the office. The Webmaster, if appointed, shall ensure that these Web sites are maintained in an easily accessible format that is consistent throughout state government and are consistent with the accessibility standards developed under section 16E.03, subdivision 9. The Webmaster, if appointed, shall provide assistance and guidance consistent with the requirements of this paragraph to other state agencies for the maintenance of other Web sites not under the direct control of the office.

Subd. 1a. Accountability. The chief information officer reports to the governor. The chief information officer must consult regularly with the commissioners of administration, management and budget, human services, revenue, and other commissioners as designated by the governor, on technology projects, standards, and services as well as management of resources and staff utilization.

Subd. 2. [Repealed, 2014 c 271 art 4 s 7]

Subd. 3. [Repealed, 2014 c 271 art 4 s 7]

History: 1997 c 202 art 3 s 8; 1999 c 250 art 1 s 69; 2000 c 260 s 8; 2005 c 156 art 5 s 8; 2009 c 101 art 2 s 109; 2009 c 131 s 7; 2010 c 392 art 1 s 7; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.03 — STATE INFORMATION AND COMMUNICATIONS SYSTEMS.

Subdivision 1. Definitions. For the purposes of chapter 16E, the following terms have the meanings given them.

(a) "Information and telecommunications technology systems and services" means all computing and telecommunications hardware and software, the activities undertaken to secure that hardware and software, and the activities undertaken to acquire, transport, process, analyze, store, and disseminate information electronically. "Information and telecommunications technology systems and services" includes all proposed expenditures for computing and telecommunications hardware and software, security for that hardware and software, and related consulting or other professional services.

(b) "Information and telecommunications technology project" means an effort to acquire or produce information and telecommunications technology systems and services.

(c) "Telecommunications" means voice, video, and data electronic transmissions transported by wire, wireless, fiber-optic, radio, or other available transport technology.

(d) "Cyber security" means the protection of data and systems in networks connected to the Internet.

(e) "State agency" means an agency in the executive branch of state government and includes the Minnesota Office of Higher Education, but does not include the Minnesota State Colleges and Universities unless specifically provided elsewhere in this chapter.

(f) "Total expected project cost" includes direct staff costs, all supplemental contract staff and vendor costs, and costs of hardware and software development or purchase. Breaking a project into several phases does not affect the cost threshold, which must be computed based on the full cost of all phases.

Subd. 2. Chief information officer's responsibility. The chief information officer shall:

(1) design a master plan for information and telecommunications technology systems and services in the state and its political subdivisions and shall report on the plan to the governor and legislature at the beginning of each regular session;

(2) coordinate, review, and approve all information and telecommunications technology projects and oversee the state's information and telecommunications technology systems and services;

(3) establish and enforce compliance with standards for information and telecommunications technology systems and services that are cost-effective and support open systems environments and that are compatible with state, national, and international standards, including accessibility standards;

(4) maintain a library of systems and programs developed by the state and its political subdivisions for use by agencies of government;

(5) direct and manage the shared operations of the state's information and telecommunications technology systems and services; and

(6) establish and enforce standards and ensure acquisition of hardware and software necessary to protect data and systems in state agency networks connected to the Internet.

Subd. 3. Evaluation and approval. A state agency may not undertake an information and telecommunications technology project until it has been evaluated according to the procedures developed under subdivision 4. The chief information officer shall give written approval of the proposed project. When notified by the chief information officer that a project has not been approved, the commissioner of management and budget shall cancel the unencumbered balance of any appropriation allotted for the project.

Subd. 4. Evaluation procedure. The chief information officer shall establish and, as necessary, update and modify procedures to evaluate information and communications projects proposed by state agencies. The evaluation procedure must assess the necessity, design and plan for development, ability to meet user requirements, accessibility, feasibility, and flexibility of the proposed data processing device or system, its relationship to other state data processing devices or systems, and its costs and benefits when considered by itself and when compared with other options.

Subd. 5. Report to legislature. The chief information officer shall submit to the legislature, at the same time as the governor's budget required by section 16A.11, a concise narrative explanation of any information and communication technology project that involves collaboration between state agencies and an explanation of how the budget requests of the several agencies collaborating on the project relate to each other.

Subd. 6. System development methods. The chief information officer shall establish and, as necessary, update and modify methods for developing information and communications systems appropriate to the specific needs of individual state agencies. The development methods shall be used to define the design, programming, and implementation of systems. The development methods must also enable and require a data processing system to be defined in terms of its computer programs, input requirements, output formats, administrative procedures, and processing frequencies.

Subd. 7. Cyber security systems. In consultation with the attorney general and appropriate agency heads, the chief information officer shall develop cyber security policies, guidelines, and standards, and shall install and administer state data security systems on the state's computer facilities consistent with these policies, guidelines, standards, and state law to ensure the integrity of computer-based and other data and to ensure applicable limitations on access to data, consistent with the public's right to know as defined in chapter 13. The chief information officer is responsible for overall security of state agency networks connected to the Internet. Each department or agency head is responsible for the security of the department's or agency's data within the guidelines of established enterprise policy.

Subd. 8. [Repealed, 2014 c 271 art 4 s 7]

Subd. 9. Accessibility standards. (a) The chief information officer shall develop accessibility standards applicable to technology, software, and hardware procurement, with the exception of infrastructure hardware. The standards shall not impose an undue burden on the state.

(b) The chief information officer shall require state agencies to adhere to the standards developed under this subdivision unless an exception is approved pursuant to subdivision 10. Except as provided in paragraph (c), the standards developed under this section must incorporate section 508 of the Rehabilitation Act, United States Code, title 29, section 794d, as amended by the Workforce Investment Act of 1998, Public Law 105-220, August 7, 1998, and the Web Content Accessibility Guidelines, 2.0. The chief information officer must review subsequent revisions to section 508 of the Rehabilitation Act and to the Web Content Accessibility Guidelines and may incorporate the revisions in the accessibility standards.

(c) If the chief information officer, in consultation with the advisory committee established under Laws 2009, chapter 131, section 12, determines that any standard developed under this subdivision poses an undue burden to the state, the chief information officer may modify the burdensome standard, provided written findings and rationale are made explaining the deviation.

Subd. 10. Exceptions to accessibility standards. Exceptions to the standards may be granted by the chief information officer based upon a request by an agency made in accordance with the thresholds and process established under Laws 2009, chapter 131, section 12, subdivision 2.

History: 1997 c 202 art 3 s 9; 1997 c 212 s 3,4; 1998 c 359 s 15; 1998 c 366 s 42-45; 1999 c 250 art 1 s 114; 2005 c 107 art 2 s 60; 2005 c 156 art 5 s 9-12,23; 2008 c 318 art 1 s 9; 2009 c 101 art 2 s 109; 2009 c 131 s 8-11; 2014 c 271 art 4 s 2



Section 16E.035 — TECHNOLOGY INVENTORY.

The chief information officer must prepare a financial inventory of technology owned or leased by MN.IT Services. The inventory must include: (1) information on how the technology fits into the state's information technology architecture; and (2) a projected replacement schedule. The chief information officer must report the inventory to the legislative committees with primary jurisdiction over state technology issues by July 1 of each even-numbered year.

History: 1Sp2001 c 10 art 2 s 44; 2005 c 156 art 5 s 23; 2014 c 271 art 4 s 3



Section 16E.036 — ADVISORY COMMITTEE.

(a) The Technology Advisory Committee is created to advise the chief information officer. The committee consists of six members appointed by the governor who are individuals actively involved in business planning for state executive branch agencies, one county member designated by the Association of Minnesota Counties, one member appointed by the governor as a representative of a union that represents state information technology employees, and one member appointed by the governor to represent private businesses.

(b) Membership terms, removal of members, and filling of vacancies are as provided in section 15.059. Members do not receive compensation or reimbursement for expenses.

(c) The committee shall select a chair from its members. The chief information officer shall provide administrative support to the committee.

(d) The committee shall advise the chief information officer on:

(1) development and implementation of the state information technology strategic plan;

(2) critical information technology initiatives for the state;

(3) standards for state information architecture;

(4) identification of business and technical needs of state agencies;

(5) strategic information technology portfolio management, project prioritization, and investment decisions;

(6) the office's performance measures and fees for service agreements with executive branch agencies;

(7) management of the state MN.IT services revolving fund; and

(8) the efficient and effective operation of the office.

History: 1Sp2011 c 10 art 4 s 3; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.04 — INFORMATION AND TELECOMMUNICATIONS TECHNOLOGY POLICY.

Subdivision 1. Development. The office shall develop, establish, and enforce policies and standards for state agencies to follow in developing and purchasing information and telecommunications technology systems and services and training appropriate persons in their use. The office shall develop, promote, and manage state technology, architecture, standards and guidelines, information needs analysis techniques, contracts for the purchase of equipment and services, and training of state agency personnel on these issues.

Subd. 2. Responsibilities. (a) The office shall develop and establish a state information architecture to ensure:

(1) that state agency information and communications systems, equipment, and services do not needlessly duplicate or conflict with the systems of other agencies; and

(2) enhanced public access to data can be provided consistent with standards developed under section 16E.05, subdivision 4.

When state agencies have need for the same or similar public data, the chief information officer, in coordination with the affected agencies, shall manage the most efficient and cost-effective method of producing and storing data for or sharing data between those agencies. The development of this information architecture must include the establishment of standards and guidelines to be followed by state agencies. The office shall ensure compliance with the architecture.

(b) The office shall review and approve agency requests for funding for the development or purchase of information systems equipment or software before the requests may be included in the governor's budget.

(c) The office shall review and approve agency requests for grant funding that have an information and technology component.

(d) The office shall review major purchases of information systems equipment to:

(1) ensure that the equipment follows the standards and guidelines of the state information architecture;

(2) ensure the agency's proposed purchase reflects a cost-effective policy regarding volume purchasing; and

(3) ensure that the equipment is consistent with other systems in other state agencies so that data can be shared among agencies, unless the office determines that the agency purchasing the equipment has special needs justifying the inconsistency.

(e) The office shall review the operation of information systems by state agencies and ensure that these systems are operated efficiently and securely and continually meet the standards and guidelines established by the office. The standards and guidelines must emphasize uniformity that is cost-effective for the enterprise, that encourages information interchange, open systems environments, and portability of information whenever practicable and consistent with an agency's authority and chapter 13.

Subd. 3. Risk assessment and mitigation. (a) A risk assessment and risk mitigation plan are required for all information systems development projects undertaken by a state agency in the executive or judicial branch or by a constitutional officer. The chief information officer must contract with an entity outside of state government to conduct the initial assessment and prepare the mitigation plan for a project estimated to cost more than $5,000,000. The outside entity conducting the risk assessment and preparing the mitigation plan must not have any other direct or indirect financial interest in the project. The risk assessment and risk mitigation plan must provide for periodic monitoring by the commissioner until the project is completed.

(b) The risk assessment and risk mitigation plan must be paid for with money appropriated for the information and telecommunications technology project. The chief information officer must notify the commissioner of management and budget when work has begun on a project and must identify the proposed budget for the project. The commissioner of management and budget shall ensure that no more than ten percent of the proposed budget be spent on the project, other than the money spent on the risk assessment and risk mitigation plan, is spent until the risk assessment and mitigation plan are reported to the chief information officer and the chief information officer has approved the risk mitigation plan.

History: 1997 c 202 art 3 s 10; 1999 c 250 art 1 s 114; 2000 c 488 art 12 s 17; 2001 c 7 s 11; 1Sp2001 c 10 art 2 s 45; 2005 c 156 art 5 s 13; 2008 c 318 art 1 s 10; 2009 c 101 art 2 s 109; 2010 c 392 art 1 s 8; 1Sp2011 c 10 art 4 s 4; 2013 c 134 s 23; 2014 c 271 art 4 s 4



Section 16E.0465 — TECHNOLOGY APPROVAL.

Subdivision 1. Application. This section applies to an appropriation of more than $1,000,000 of state or federal funds to a state agency for any information and telecommunications technology project or for any phase of such a project, device, or system. For purposes of this section, an appropriation of state or federal funds to a state agency includes an appropriation:

(1) to a constitutional officer;

(2) for a project that includes both a state agency and units of local government; and

(3) to a state agency for grants to be made to other entities.

Subd. 2. Required review and approval. (a) A state agency receiving an appropriation for an information and telecommunications technology project subject to this section must divide the project into phases.

(b) The commissioner of management and budget may not authorize the encumbrance or expenditure of an appropriation of state funds to a state agency for any phase of a project, device, or system subject to this section unless the Office of MN.IT Services has reviewed each phase of the project, device, or system, and based on this review, the chief information officer has determined for each phase that:

(1) the project is compatible with the state information architecture and other policies and standards established by the chief information officer;

(2) the agency is able to accomplish the goals of the phase of the project with the funds appropriated; and

(3) the project supports the enterprise information technology strategy.

Subd. 3. [Repealed, 2005 c 156 art 5 s 24]

History: 1Sp2001 c 10 art 2 s 46; 2005 c 156 art 5 s 14,15; 2009 c 101 art 2 s 109; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.0466 — STATE AGENCY TECHNOLOGY PROJECTS.

(a) Every state agency with an information or telecommunications project must consult with the Office of MN.IT Services to determine the information technology cost of the project. Upon agreement between the commissioner of a particular agency and the chief information officer, the agency must transfer the information technology cost portion of the project to the Office of MN.IT Services. Service level agreements must document all project-related transfers under this section. Those agencies specified in section 16E.016, paragraph (d), are exempt from the requirements of this section.

(b) Notwithstanding section 16A.28, subdivision 3, any unexpended operating balance appropriated to a state agency may be transferred to the information and telecommunications technology systems and services account for the information technology cost of a specific project, subject to the review of the Legislative Advisory Commission, under section 16E.21, subdivision 3.

History: 2013 c 134 s 30; 2013 c 142 art 3 s 23,36; 2016 c 189 art 13 s 21



Section 16E.05 — GOVERNMENT INFORMATION ACCESS.

Subdivision 1. Duties. The office, in consultation with interested persons, shall:

(1) coordinate statewide efforts by units of state and local government to plan for and develop a system for providing access to government services; and

(2) explore ways and means to improve citizen and business access to public services, including implementation of technological improvements.

Subd. 2. Approval of state agency initiatives. A state agency shall coordinate with the office when implementing a new initiative for providing electronic access to state government information.

Subd. 3. Capital investment. No state agency may propose or implement a capital investment plan for a state office building unless:

(1) the agency has developed a plan for increasing telecommuting by employees who would normally work in the building, or the agency has prepared a statement describing why such a plan is not practicable; and

(2) the plan or statement has been reviewed by the office.

Subd. 4. Standards for transparency. The chief information officer, in consultation with the Information Policy Analysis Division of the Department of Administration, shall develop standards to enhance public access to electronic data maintained by state government, consistent with the requirements of chapter 13. The standards must ensure that:

(1) the state information architecture facilitates public access to agency data;

(2) publicly available data is managed using an approved state metadata model; and

(3) all geospatial data conform to an approved state geocode model.

History: 1997 c 202 art 3 s 11; 2010 c 392 art 1 s 9; 2014 c 271 art 4 s 5



Section 16E.055 — ELECTRONIC GOVERNMENT SERVICES.

A state agency that implements electronic government services for fees, licenses, sales, or other purposes must use the single entry site created by the chief information officer for all agencies to use for electronic government services.

History: 1Sp2001 c 10 art 2 s 47; 2005 c 156 art 5 s 16



Section 16E.06 — DATA PRIVACY.

The following data submitted to the office by businesses are private data on individuals or nonpublic data: financial statements, business plans, income and expense projections, customer lists, and market and feasibility studies not paid for with public funds.

History: 1997 c 202 art 3 s 12



Section 16E.07 — NORTH STAR.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Core services" means accessible information system applications required to provide secure information services and online applications and content to the public from government units. Online applications may include, but are not limited to:

(1) standardized public directory services and standardized content services;

(2) online search systems;

(3) general technical services to support government unit online services;

(4) electronic conferencing and communication services;

(5) secure electronic transaction services;

(6) digital audio, video, and multimedia services; and

(7) government intranet content and service development.

(c) "Government unit" means a state department, agency, commission, council, board, task force, or committee; a constitutional office; a court entity; the Minnesota State Colleges and Universities; a county, statutory or home rule charter city, or town; a school district; a special district; or any other board, commission, district, or authority created under law, local ordinance, or charter provision.

Subd. 2. Established. The office shall establish "North Star" as the state's comprehensive government online information service. North Star is the state's governmental framework for coordinating and collaborating in providing online government information and services. Government agencies that provide electronic access to government information are requested to make available to North Star their most frequently requested public data.

Subd. 3. Access to data. The legislature determines that the greatest possible access to certain government information and data is essential to allow citizens to participate fully in a democratic system of government. Certain information and data, including, but not limited to the following, must be provided free of charge or for a nominal cost associated with reproducing the information or data:

(1) directories of government services and institutions, including an electronic version of the guidebook to state agency services published by the commissioner of administration;

(2) legislative and rulemaking information, including an electronic version of the State Register, public information newsletters, bill text and summaries, bill status information, rule status information, meeting schedules, and the text of statutes and rules;

(3) Supreme Court and Court of Appeals opinions and general judicial information;

(4) opinions of the attorney general;

(5) Campaign Finance and Public Disclosure Board and election information;

(6) public budget information;

(7) local government documents, such as codes, ordinances, minutes, meeting schedules, and other notices in the public interest;

(8) official documents, releases, speeches, and other public information issued by government agencies; and

(9) the text of other government documents and publications that government agencies determine are important to public understanding of government activities.

Subd. 4. Staff. The chief information officer shall appoint the manager of the North Star online information service and hire staff to carry out the responsibilities of the service.

Subd. 5. Participation; consultation; guidelines. The North Star staff shall consult with governmental and nongovernmental organizations to establish rules for participation in the North Star service. Government units planning, developing, or providing publicly accessible online services shall provide access through and collaborate with North Star and formally register with the office. The University of Minnesota is requested to establish online connections and collaborate with North Star. Units of the legislature shall make their services available through North Star. Government units may be required to submit standardized directory and general content for core services but are not required to purchase core services from North Star. North Star shall promote broad public access to the sources of online information or services through multiple technologies.

Subd. 6. Fees. The office shall establish fees for technical and transaction services for government units through North Star. Fees must be credited to the North Star account. The office may not charge a fee for viewing or inspecting data made available through North Star or linked facilities, unless specifically authorized by law.

Subd. 7. North Star account. The North Star account is created in the special revenue fund. The account consists of:

(1) grants received from nonstate entities;

(2) fees and charges collected by the office;

(3) gifts, donations, and bequests made to the office; and

(4) other money credited to the account by law.

Money in the account is appropriated to the office to be used to continue the development of the North Star project.

Subd. 8. Secure transaction system. The office shall plan and develop a secure transaction system to support delivery of government services electronically. A state agency that implements electronic government services for fees, licenses, sales, or other purposes must use the secure transaction system developed in accordance with this section.

Subd. 9. Aggregation of service demand. The office shall identify opportunities to aggregate demand for technical services required by government units for online activities and may contract with governmental or nongovernmental entities to provide services. These contracts are not subject to the requirements of chapters 16B and 16C, except sections 16C.04, 16C.08, and 16C.09.

Subd. 10. Outreach. The office may promote the availability of government online information and services through public outreach and education. Public network expansion in communities through libraries, schools, colleges, local government, and other community access points must include access to North Star. North Star may make materials available to those public sites to promote awareness of the service.

Subd. 11. Advanced development collaboration. The office shall identify information technology services with broad public impact and advanced development requirements. Those services shall assist in the development of and utilization of core services to the greatest extent possible where appropriate, cost-effective, and technically feasible. This includes, but is not limited to, higher education, statewide online library, economic and community development, and K-12 educational technology services. North Star shall participate in electronic commerce research and development initiatives with the University of Minnesota and other partners. The statewide online library service shall consult, collaborate, and work with North Star to ensure development of proposals for advanced government information locator and electronic depository and archive systems.

Subd. 12. Private entity services; fee authority. (a) The office may enter into a contract with a private entity to manage, maintain, support, and expand North Star and online government information services to citizens and businesses.

(b) A contract established under paragraph (a) may provide for compensation of the private entity through a fee established under paragraph (c).

(c) The office, subject to the approval of the agency or office responsible for the data or services involved in the transaction, may charge and may authorize a private entity that enters into a contract under paragraph (a) to charge a convenience fee for users of North Star and online government information services up to a total of $2 per transaction, provided that no fee shall be charged for viewing or inspecting data. The office shall consider the recommendation of the E-Government Advisory Council under section 16E.071 in setting the convenience fee. A fee established under this paragraph is in addition to any fees or surcharges authorized under other law.

(d) Receipts from the convenience fee shall be deposited in the North Star account established in subdivision 7. Notwithstanding section 16A.1285, subdivision 2, receipts credited to the account are appropriated to the office for payment to the contracted private entity under paragraph (a). In lieu of depositing the receipts in the North Star account, the office can directly transfer the receipts to the private entity or allow the private entity to retain the receipts pursuant to a contract established under this subdivision.

(e) The office shall report to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over state government finance by January 15 of each odd-numbered year regarding the convenience fee receipts and the status of North Star projects and online government information services developed and supported by convenience fee receipts.

History: 1997 c 202 art 2 s 63; art 3 s 13; 1998 c 366 s 46; 1998 c 386 art 2 s 15; 1999 c 250 art 1 s 114; 1Sp2003 c 1 art 2 s 59; 2005 c 156 art 5 s 17,23; 2009 c 131 s 13; 2013 c 142 art 3 s 24



Section 16E.071 — E-GOVERNMENT ADVISORY COUNCIL.

Subdivision 1. E-Government Advisory Council established. The E-Government Advisory Council is established for the purpose of improving online government information services to citizens and businesses.

Subd. 2. Membership. The council shall consist of nine members as follows:

(1) the state chief information officer or the chief information officer's designee;

(2) one public member appointed by the speaker of the house;

(3) one public member appointed by the senate Subcommittee on Committees of the Rules and Administration Committee;

(4) five members appointed by the governor representing state executive branch agencies that are actively involved with private businesses, the private business community, or the public; and

(5) one member appointed by the governor who is knowledgeable in public access to government data.

Subd. 3. Initial appointments and first meeting. Appointing authorities shall make the first appointments to the council by September 1, 2013. The first member appointed by the speaker of the house shall serve until the first Monday in January 2015. The governor shall designate three initial appointees to serve until the first Monday in January 2015. The term of the other three initial appointees of the governor and the first member appointed by the senate shall be until the first Monday in January 2017. The chief information officer or the chief information officer's designee shall convene the council's first meeting by November 1, 2013, and shall act as chair until the council elects a chair at its first meeting.

Subd. 4. Terms; removal; vacancies; compensation. Membership terms, removal of member, and filling of vacancies are as provided in section 15.059, except that members shall not receive compensation or be reimbursed for expenses and except that terms of initial appointees are as provided in subdivision 3.

Subd. 5. Chair. The council shall annually elect a chair from its members.

Subd. 6. Duties. The council shall recommend to the office the priority of North Star projects and online government information services to be developed and supported by convenience fee receipts. The council shall provide oversight on the convenience fee and its receipts in the North Star account. The council shall by majority quorum vote to recommend to approve or disapprove establishing the convenience fee on particular types of transactions, the fee amount, and any changes in the fee amount. If the convenience fee receipts are retained by or transferred to the private entity in lieu of deposit in the North Star account, the council may audit the private entity's convenience fee receipts, expenses paid by the receipts, and associated financial statements.

Subd. 7. Staff. The office shall provide administrative support to the council.

Subd. 8. Sunset. The council shall expire the first Monday in January 2017.

Subd. 9. Reports. By June 1, 2014, and every year thereafter, the council shall report to the office with its recommendations regarding establishing the convenience fee, the fee amount, and changes to the fee amount.

History: 2013 c 142 art 3 s 25



Section 16E.14 — MN.IT SERVICES REVOLVING FUND.

Subdivision 1. Creation. The MN.IT services revolving fund is created in the state treasury.

Subd. 2. Appropriation and uses of fund. Money in the MN.IT services revolving fund is appropriated annually to the chief information officer to operate information and telecommunications services, including management, consultation, and design services.

Subd. 3. Reimbursements. Except as specifically provided otherwise by law, each agency shall reimburse the MN.IT services revolving fund for the cost of all services, supplies, materials, labor, and depreciation of equipment, including reasonable overhead costs, which the chief information officer is authorized and directed to furnish an agency. The chief information officer shall report the rates to be charged for the revolving fund no later than July 1 each year to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the Office of MN.IT Services.

Subd. 4. Cash flow. The commissioner of management and budget shall make appropriate transfers to the revolving fund when requested by the chief information officer. The chief information officer may make allotments and encumbrances in anticipation of such transfers. In addition, the chief information officer, with the approval of the commissioner of management and budget, may require an agency to make advance payments to the revolving fund sufficient to cover the office's estimated obligation for a period of at least 60 days. All reimbursements and other money received by the chief information officer under this section must be deposited in the MN.IT services revolving fund.

Subd. 5. Liquidation. If the MN.IT services revolving fund is abolished or liquidated, the total net profit from the operation of the fund must be distributed to the various funds from which purchases were made. The amount to be distributed to each fund must bear to the net profit the same ratio as the total purchases from each fund bears to the total purchases from all the funds during the same period of time.

History: 2005 c 156 art 5 s 18; 2009 c 101 art 2 s 109; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.145 — INFORMATION TECHNOLOGY APPROPRIATION.

An appropriation for a state agency information and telecommunications technology project must be made to the chief information officer. The chief information officer must manage and disburse the appropriation on behalf of the sponsoring state agency. Any appropriation for an information and telecommunications technology project made to a state agency other than the Office of MN.IT Services is transferred to the chief information officer.

History: 1Sp2011 c 10 art 4 s 5; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 16E.15 — SOFTWARE SALES.

Subdivision 1. Authorization. The chief information officer may sell or license computer software products or services developed by state agencies or custom developed by a vendor, through whatever sales method the chief information officer considers appropriate. Prices for the software products or services may be based on market considerations.

Subd. 2. Software sale fund. (a) Except as provided in paragraphs (b) and (c), proceeds from the sale or licensing of software products or services by the chief information officer must be credited to the MN.IT services revolving fund. If a state agency other than the Office of MN.IT Services has contributed to the development of software sold or licensed under this section, the chief information officer may reimburse the agency by discounting computer services provided to that agency.

(b) Proceeds from the sale or licensing of software products or services developed by the Pollution Control Agency, or custom developed by a vendor for the agency, must be credited to the environmental fund.

(c) If the Department of Transportation develops software products or services using trunk highway funds, proceeds from the subsequent sale or licensing of the software products or services must be credited to the trunk highway fund. This paragraph also applies to software products or services custom developed by a vendor for the department using trunk highway funds.

History: 1987 c 365 s 12; 1990 c 506 art 2 s 12; 1991 c 199 art 1 s 6; 1995 c 220 s 27; 1999 c 205 art 4 s 1; 2003 c 130 s 12; 2005 c 156 art 5 s 23; 2007 c 100 s 1; 2011 c 97 s 1; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 2015 c 75 art 2 s 2



Section 16E.16 — MODIFICATION OF OPERATING AND MANAGEMENT PROCEDURES.

When improved program effectiveness, better use of services, and greater efficiency and economy in state government can be demonstrated, the chief information officer with the approval of the governor may require a state agency to adjust its operating and management procedures to take advantage of improved systems, procedures, and methods resulting from systems analysis and information science technology.

History: 1984 c 544 s 49; 2005 c 156 art 5 s 23



Section 16E.17 — TELECOMMUNICATION; POWERS.

The chief information officer shall supervise and control all state telecommunication facilities and services, including any transmission, emission, or reception of signs, signals, writing, images, and sounds or intelligence of any nature by wire, radio, optical, or other electromagnetic systems. Nothing in this section or section 16E.18 modifies, amends, or abridges any powers and duties presently vested in or imposed upon the commissioner of transportation or the commissioner of public safety relating to telecommunications facilities or the commissioner of transportation relating only to radio air navigation facilities or other air navigation facilities.

History: 1984 c 544 s 51; 1999 c 250 art 1 s 60; 2005 c 156 art 5 s 23



Section 16E.18 — STATE INFORMATION INFRASTRUCTURE.

Subdivision 1. Policy. (a) The state through its departments and agencies shall seek ways to meet its telecommunications needs in a manner that will help to promote investment and growth of the private sector information infrastructure throughout the state.

(b) The chief information officer shall ensure that telecommunications services are acquired in a manner that:

(1) promotes the availability of technologies with statewide high-speed or advanced telecommunications capability for both public and private customers in a reasonable and timely fashion;

(2) enables the cost-effective provision of telecommunications services to the entities identified in this section;

(3) uses standards-based open, interoperable networks to the extent practicable;

(4) promotes fair and open competition in the delivery of telecommunications services;

(5) allows effective state information infrastructure network management, responsiveness, and fault protection;

(6) provides networkwide security and confidentiality as appropriate for promoting public safety, health, and welfare; and

(7) meets performance standards that are reasonable and necessary.

(c) The state may purchase, own, or lease customer premises equipment. Customer premises equipment consists of terminal and associated equipment and inside wire located at an end user's premises and connected with communication channels at the point established in a building or a complex to separate customer equipment from the network. Customer premises equipment also includes, but is not limited to, communications devices eligible for distribution to communications impaired persons under section 237.51, subdivision 1.

(d) This section does not prohibit the chief information officer or other governmental entity from owning, leasing, operating, and staffing a network operation center that allows the chief information officer to test, troubleshoot, and maintain network operations.

Subd. 2. Creation. Except as provided in subdivision 4, the chief information officer, through the state information infrastructure, shall arrange for the provision of information technology and telecommunications services to state agencies. The state information infrastructure may also serve educational institutions, including public schools as defined in section 120A.05, subdivisions 9, 11, 13, and 17, nonpublic, church or religious organization schools that provide instruction in compliance with sections 120A.22, 120A.24, and 120A.41, and private colleges; public corporations; Indian tribal governments; state political subdivisions; and public noncommercial educational television broadcast stations as defined in section 129D.12, subdivision 2. It is not a telephone company for purposes of chapter 237. The chief information officer may purchase, own, or lease any telecommunications network facilities or equipment after first seeking bids or proposals and having determined that the private sector cannot, will not, or is unable to provide these services, facilities, or equipment as bid or proposed in a reasonable or timely fashion consistent with policy set forth in this section. The chief information officer shall not resell or sublease any services or facilities to nonpublic entities except to serve private schools and colleges. The chief information officer has the responsibility for planning, development, and operations of the state information infrastructure in order to provide cost-effective telecommunications transmission services to state information infrastructure users consistent with the policy set forth in this section.

Subd. 3. Duties. (a) The chief information officer shall:

(1) arrange for information technology and telecommunications services to the state and to political subdivisions through an account in the MN.IT services revolving fund;

(2) manage vendor relationships, network function, and capacity planning in order to be responsive to the needs of the state information infrastructure users;

(3) set rates and fees for services;

(4) approve contracts for services, facilities, or equipment relating to the system;

(5) develop a system plan and the annual program and fiscal plans for the system; and

(6) in consultation with the commissioner of education in regard to schools, assist state agencies, political subdivisions of the state, and higher education institutions, including private colleges and public and private schools, to identify their telecommunication needs, and develop plans for interoperability of the network consistent with the policies in subdivision 1, paragraphs (a) and (b). When requested, the chief information officer may also assist in identifying, purchasing, or leasing their customer premises equipment.

(b) The chief information officer may purchase, own, or lease any telecommunications network facilities or equipment after first seeking bids or proposals and having determined that the private sector cannot, will not, or is unable to provide these services, facilities, or equipment as bid or proposed in a reasonable and timely fashion consistent with the policy set forth in this section.

Subd. 4. Program participation. The chief information officer may require the participation of state agencies and the commissioner of education, and may request the participation of the Board of Regents of the University of Minnesota and the Board of Trustees of the Minnesota State Colleges and Universities, in the planning and implementation of the network to provide interconnective technologies. The Board of Trustees of the Minnesota State Colleges and Universities may opt out of participation as a subscriber on the network, in whole or in part, if the board is able to secure telecommunications services from another source that ensures it will achieve the policy objectives set forth in subdivision 1.

Subd. 5. Alternative aggregation. The chief information officer may, but is not required to, approve community-based aggregation of demand for telecommunications services for state agencies, including Minnesota State Colleges and Universities. To be considered a community-based aggregation project:

(1) the project must aggregate telecommunications demands of state agencies with that of the private sector in a community or a group of communities in a geographic region to the extent permitted by law; and

(2) the aggregation must result in telecommunications infrastructure improvements that ensure the policy set forth in subdivision 1, paragraphs (a) and (b).

Subd. 6. Rates. (a) The chief information officer shall establish reimbursement rates in cooperation with the commissioner of management and budget to be billed to participating agencies and educational institutions sufficient to cover the operating, maintenance, and administrative costs of the system.

(b) Except as otherwise provided in subdivision 4, a direct appropriation made to an educational institution for usage costs associated with the state information infrastructure must only be used by the educational institution for payment of usage costs of the network as billed by the chief information officer.

Subd. 7. Appropriation. Money appropriated for the state information infrastructure and fees for telecommunications services must be deposited in an account in the MN.IT services revolving fund. Money in the account is appropriated annually to the chief information officer to carry out the purposes of this section.

Subd. 8. Exemption. The state information network is exempt from the five- and ten-year limitation on contracts set by sections 16C.05, subdivision 2, paragraph (b); 16C.06, subdivision 3b; 16C.08, subdivision 3, clause (5); and 16C.09, clause (6). A contract compliance review must be performed by the office on a five-year basis for any contract that has a total term greater than five years. The review must detail any compliance or performance issues on the part of the contractor.

History: 1989 c 246 s 2; 1989 c 335 art 1 s 64; 1990 c 594 art 1 s 47; 1991 c 345 art 1 s 64; 1992 c 514 s 10-12; 1994 c 634 art 1 s 8,9; 1Sp1995 c 3 art 12 s 1; 1996 c 398 s 15; 1997 c 202 art 3 s 4; 1998 c 359 s 9; 1998 c 386 art 2 s 14; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 86 art 1 s 10; 1999 c 214 art 2 s 1; 1999 c 250 art 1 s 61; 2001 c 162 s 5; 2003 c 130 s 12; 1Sp2003 c 1 art 2 s 41,42; 2005 c 156 art 5 s 23; 2007 c 100 s 2-4; 2009 c 101 art 2 s 109; 2013 c 134 s 24,30; 2013 c 142 art 3 s 36; 2014 c 271 art 4 s 6



Section 16E.19 — ADMINISTRATION OF STATE COMPUTER FACILITIES.

Subdivision 1. Chief information officer's responsibility. The chief information officer shall integrate and operate the state's centralized computer facilities to serve the needs of state government. The chief information officer shall provide technical assistance to state agencies in the design, development, and operation of their computer systems.

Subd. 2. Joint actions. The chief information officer may, within available funding, join with the federal government, other states, local governments, and organizations representing those groups either jointly or severally in the development and implementation of systems analysis, information services, and computerization projects.

History: 1997 c 202 art 3 s 5; 2005 c 156 art 5 s 23



Section 16E.20 — ELECTRONIC CONDUCT OF STATE BUSINESS.

The chief information officer shall develop and implement a system under which:

(1) state business can be conducted and permits or licenses obtained through electronic communication with the appropriate state agencies; and

(2) applications for grants can be made electronically to state agencies when feasible.

History: 1994 c 559 s 2; 1997 c 202 art 3 s 6; 2000 c 332 s 2; 2005 c 156 art 5 s 23



Section 16E.21 — INFORMATION AND TELECOMMUNICATIONS ACCOUNT.

Subdivision 1. Account established; appropriation. The information and telecommunications technology systems and services account is created in the special revenue fund. Receipts credited to the account are appropriated to the Office of MN.IT Services for the purpose of defraying the costs of personnel and technology for activities that create government efficiencies in accordance with this chapter.

Subd. 2. Charges. Upon agreement of the participating agency, the Office of MN.IT Services may collect a charge or receive a fund transfer under section 16E.0466 for purchases of information and telecommunications technology systems and services by state agencies and other governmental entities through state contracts for purposes described in subdivision 1. Charges collected under this section must be credited to the information and telecommunications technology systems and services account.

Subd. 3. Legislative Advisory Commission review. (a) No funds may be transferred to the information and telecommunications technology systems and services account under subdivision 2 or section 16E.0466 until the commissioner of management and budget has submitted the proposed transfer to the members of the Legislative Advisory Commission for review and recommendation. If the commission makes a positive recommendation or no recommendation, or if the commission has not reviewed the request within 20 days after the date the request to transfer funds was submitted, the commissioner of management and budget may approve the request to transfer the funds. If the commission recommends further review of a request to transfer funds, the commissioner shall provide additional information to the commission. If the commission makes a negative recommendation on the request within ten days of receiving further information, the commissioner shall not approve the fund transfer. If the commission makes a positive recommendation or no recommendation within ten days of receiving further information, the commissioner may approve the fund transfer.

(b) A recommendation of the commission must be made at a meeting of the commission unless a written recommendation is signed by all members entitled to vote on the item as specified in section 3.30, subdivision 2. A recommendation of the commission must be made by a majority of the commission.

Subd. 4. Lapse. Any portion of any receipt credited to the information and telecommunications technology systems and services account from a fund transfer under subdivision 2 that remains unexpended and unencumbered at the close of the fiscal year four years after the funds were received in the account shall lapse to the fund from which the receipt was transferred.

Subd. 5. Report. The chief information officer shall report by September 15 of each odd-numbered year to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the Office of MN.IT Services regarding the receipts credited to the account. The report must include a description of projects funded through the information and telecommunications technology systems and services account and each project's current status.

History: 2006 c 282 art 14 s 9; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 2016 c 189 art 13 s 22-25



Section 16E.22 — STATEWIDE ELECTRONIC LICENSING SYSTEM.

Subdivision 1. Account established; appropriation. The statewide electronic licensing account is created in the special revenue fund. Receipts and transfers credited to the account are appropriated to the state chief information officer for completion of the Minnesota electronic licensing system, for transferring licensing agencies to the system, and for operation and maintenance of the system during the completion and transfer period.

Subd. 2. Requirements. The transfer of an existing electronic licensing system to the Minnesota electronic licensing system may not reduce the critical functionality provided by the existing system.

Subd. 3. Temporary licensing surcharge. (a) Except as provided in this subdivision, executive branch state agencies shall collect a temporary surcharge of ten percent of the licensing fee, but no less than $5 and no more than $150 on each business, commercial, professional, or occupational license that:

(1) requires a fee; and

(2) will be transferred to the Minnesota electronic licensing system, as determined by the state chief information officer.

The surcharge applies to initial license applications and license renewals. Each agency that issues a license subject to this subdivision shall collect the surcharge for the license for up to six years between July 1, 2009, and June 30, 2015, as directed by the state chief information officer. Receipts from the surcharge shall be deposited in the statewide licensing account established in subdivision 1.

(b) An agency may transfer an amount equivalent to the surcharge imposed under this section from existing license accounts to the statewide electronic licensing system account in lieu of collecting the surcharge required under this section. If a transfer is made under this subdivision or under section 45.24, the temporary surcharge required under paragraph (a) does not apply to the relevant license. Transfers received under this paragraph shall be deposited in the statewide licensing account established in subdivision 1.

(c) In lieu of collecting the surcharge imposed in paragraph (a), during each fiscal year beginning July 1, 2009, and ending June 30, 2015, one or more health-related boards established in chapter 214 may transfer funds from the health occupations licensing account in the state government special revenue fund to the statewide electronic licensing system account to meet the requirements under paragraph (b). If the commissioner of management and budget determines that the balance of the health occupations licensing account established in section 214.06, subdivision 1a, is insufficient to make transfers under paragraph (b), then the temporary surcharge required under paragraph (a) must be applied to the relevant licenses.

(d) Department of Commerce licensees who are paying for an existing electronic licensing database system under section 45.24 must not be required to pay the surcharge under this section.

Subd. 4. Contract authority. The state chief information officer may enter into a risk-share or phased agreement with a vendor to complete the Minnesota electronic licensing system and to transfer licensing agencies to the system, provided that the payment for the vendor's services under the agreement is limited to the revenue from the surcharge enacted under subdivision 3, after payment of state operating and maintenance costs. The agreement must clearly indicate that the state chief information officer may only expend amounts actually collected from the surcharge, after state operations and maintenance costs have been paid, in payment for the vendor's services and that the vendor assumes this risk when performing work under the contract. This section does not require the state chief information officer to pay the vendor the entire amount of the surcharge revenue that remains after payment of state operations and maintenance costs. Before entering into a contract under this subdivision, the state chief information officer must consult with the commissioner of management and budget regarding the implementation of the surcharge and the terms of the contract.

Subd. 5. Unused funds. Money remaining in the statewide electronic licensing account after payment of all costs of completing the Minnesota electronic licensing system, transferring licensing agencies to the system, and operating and maintaining the system during the completion and transfer period is appropriated to the state chief information officer for the costs of operating and maintaining the Minnesota electronic licensing system after the system has been completed.

Subd. 6. Priority. To the extent possible, in completing the Minnesota electronic licensing system, the state chief information officer must give priority to licenses that are not issued electronically. Licenses regulated by a health board under chapter 214 must not be transferred to the Minnesota electronic licensing system before July 1, 2011.

Subd. 7. Expiration. This section expires on June 30, 2017.

History: 2009 c 101 art 2 s 59,109



Section 16E.30 — GEOSPATIAL INFORMATION OFFICE.

Subdivision 1. Creation. The Minnesota Geospatial Information Office is created under the supervision of the chief geospatial information officer, who is appointed by the chief information officer.

Subd. 2. Responsibilities; authority. The office has authority to provide coordination, guidance, and leadership, and to plan the implementation of Minnesota's geospatial information technology. The office must identify, coordinate, and guide strategic investments in geospatial information technology systems, data, and services to ensure effective implementation and use of Geospatial Information Systems (GIS) by state agencies to maximize benefits for state government as an enterprise.

Subd. 3. Duties. The office must:

(1) coordinate and guide the efficient and effective use of available federal, state, local, and public-private resources to develop statewide geospatial information technology, data, and services;

(2) provide leadership and outreach, and ensure cooperation and coordination for all Geospatial Information Systems (GIS) functions in state and local government, including coordination between state agencies, intergovernment coordination between state and local units of government, and extragovernment coordination, which includes coordination with academic and other private and nonprofit sector GIS stakeholders;

(3) review state agency and intergovernment geospatial technology, data, and services development efforts involving state or intergovernment funding, including federal funding;

(4) provide information to the legislature regarding projects reviewed, and recommend projects for inclusion in the governor's budget under section 16A.11;

(5) coordinate management of geospatial technology, data, and services between state and local governments;

(6) provide coordination, leadership, and consultation to integrate government technology services with GIS infrastructure and GIS programs;

(7) work to avoid or eliminate unnecessary duplication of existing GIS technology services and systems, including services provided by other public and private organizations while building on existing governmental infrastructures;

(8) promote and coordinate consolidated geospatial technology, data, and services and shared geospatial Web services for state and local governments; and

(9) promote and coordinate geospatial technology training, technical guidance, and project support for state and local governments.

Subd. 4. [Repealed, 2013 c 95 s 5]

Subd. 5. [Repealed, 2013 c 95 s 5]

Subd. 6. Accountability. The chief geospatial information officer is appointed by the Minnesota chief information officer who shall advise on technology projects, standards, and services.

Subd. 7. Discretionary powers. The office may:

(1) review the Geospatial Information Systems (GIS) technology infrastructure of regions of the state and cooperate with and make recommendations to the governor, legislature, state agencies, local governments, local technology development agencies, the federal government, private businesses, and individuals for the realization of GIS information and technology infrastructure development potential;

(2) sponsor, support, and facilitate innovative and collaborative geospatial systems technology, data, and services projects; and

(3) review and recommend alternative sourcing strategies for state geospatial information systems technology, data, and services.

Subd. 8. Geospatial Advisory Council created. (a) The chief information officer must utilize a governance structure that includes an advisory council to provide recommendations for improving the operations and management of geospatial technology within state government and also on issues of importance to users of geospatial technology throughout the state.

(b) The Geospatial Advisory Council must advise the Minnesota Geospatial Information Office regarding the improvement of services statewide through the coordinated, affordable, reliable, and effective use of geospatial technology. The chief information officer must appoint the members of the council. The members must represent a cross-section of organizations including counties, cities, universities, business, nonprofit organizations, federal agencies, tribal governments, and state agencies. In addition, the chief geospatial information officer must be a nonvoting member.

(c) Members of the Geospatial Advisory Council must be recommended by a process that ensures that each member is designated to represent a clearly identified agency or interested party category. Members of the Geospatial Advisory Council must be selected in compliance with the state's open appointment process. Members shall serve a term of two years.

(d) The Minnesota Geospatial Information Office must provide administrative support for the Geospatial Advisory Council.

Subd. 9. [Repealed, 2011 c 68 s 2]

Subd. 10. Electronic geospatial data defined. "Electronic geospatial data" means digital data using geographic or projected map coordinate values, identification codes, and associated descriptive data to locate and describe boundaries or features on, above, or below the surface of the earth or characteristics of the earth's inhabitants or its natural or human-constructed features.

Subd. 11. Government sharing of electronic geospatial data. (a) The definitions in section 13.02 apply to this subdivision.

(b) Electronic geospatial government data must be shared at no cost with government entities, the notification center established under section 216D.03, and federal and tribal government agencies. Data received under this subdivision may be reproduced or shared with other government entities or agencies. A release of data under this subdivision must include metadata or other documentation that identifies the original authoritative data source. Government entities providing data under this subdivision are not required to provide data in an alternate format specified by the requestor. A government entity is not required to provide the same data to the same requestor more than four times per year, unless required by law or court order. Government entities and agencies sharing and receiving electronic geospatial data under this subdivision are immune from civil liability arising out of the use of the shared electronic geospatial data. This subdivision does not authorize the release of data that are not public data.

History: 2009 c 101 art 2 s 55,107,109; 2011 c 68 s 1; 1Sp2011 c 10 art 4 s 1,8; 2013 c 95 s 1-4









Chapters 17 - 43 — AGRICULTURE

Chapter 17 — DEPARTMENT OF AGRICULTURE

Section 17.01 — CREATION OF DEPARTMENT; COMMISSIONER; DEPUTY.

There is created a Department of Agriculture, which shall be in the charge of a commissioner of agriculture, in this chapter called the commissioner, who shall be appointed by the governor under the provisions of section 15.06. Before entering upon the duties of office, the commissioner shall take the oath required of state officials. The commissioner may appoint a deputy commissioner.

History: (6023, 53-27 1/2) 1919 c 444 s 1; 1921 c 78 s 1; 1923 c 261 s 1; 1929 c 387; 1951 c 713 s 4; 1961 c 113 s 1; 1961 c 128 s 1; 1969 c 1129 art 8 s 2; 1977 c 305 s 12; 1986 c 444



Section 17.013 — DELEGATIONS OF POWERS TO DEPUTY COMMISSIONER.

The commissioner of agriculture may designate the deputy commissioner of agriculture to act in the commissioner's stead as a member, with all the commissioner's rights and privileges therein, of any board, committee or commission that the commissioner is made a member of by law. The designation shall be filed with secretary of state.

History: 1957 c 267 s 1; 1961 c 113 s 1; 1986 c 444



Section 17.03 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Development of agricultural industries. The commissioner shall encourage and promote the development of agricultural industries, investigate marketing conditions affecting the marketing of farm products, and assist farmers, producers, and consumers in the organization and management of cooperative enterprises and the cooperative marketing of farm products; advise and assist in the location and establishment of local markets when the commissioner determines that the public necessity or the welfare of the community requires such markets, if satisfied that such markets will be successfully operated by a cooperative company or municipality. It shall be the duty of the Department of Agriculture and the University of Minnesota to cooperate in all ways that may be beneficial to the agricultural interests of the state. It is intended that police and organizational powers in reference to agriculture shall be exercised by the state Department of Agriculture and that the University of Minnesota shall retain its present powers and duties relating to obtaining and disseminating agricultural information and conducting agricultural research, and shall retain custody of scientific collections.

Subd. 2. [Repealed, 2014 c 181 s 14]

Subd. 3. Cooperation with federal agencies. (a) The commissioner shall cooperate with the government of the United States, with financial agencies created to assist in the development of the agricultural resources of this state, and so far as practicable may use the facilities provided by the existing state departments and the various state and local organizations. This subdivision is intended to relate to every function and duty which devolves upon the commissioner.

(b) The commissioner may apply for, receive, and disburse federal funds made available to the state by federal law or regulation for any purpose related to the powers and duties of the commissioner. All money received by the commissioner under this paragraph shall be deposited in the state treasury and is appropriated to the commissioner for the purposes for which it was received. Money made available under this paragraph may be paid pursuant to applicable federal regulations and rate structures. Money received under this paragraph does not cancel and is available for expenditure according to federal law. The commissioner may contract with and enter into grant agreements with persons, organizations, educational institutions, firms, corporations, other state agencies, and any agency or instrumentality of the federal government to carry out agreements made with the federal government relating to the expenditure of money under this paragraph. Bid requirements under chapter 16C do not apply to contracts under this paragraph.

Subd. 4. Publication of information. The commissioner is authorized to publish, from time to time, such marketing or other information as may be deemed necessary to the welfare of agriculture, and to that end may investigate marketing or other conditions relating to agriculture in this and in other states, and to make these investigations public in such manner as shall in the commissioner's judgment be most effective.

Subd. 5. [Repealed, 1987 c 312 art 1 s 25; 1987 c 396 art 10 s 7]

Subd. 6. Cooperation with Minnesota Department of Employment and Economic Development. The commissioner of agriculture and the commissioner of employment and economic development shall cooperate with each other to promote the beneficial agricultural interests of the state. The commissioner of agriculture has primary responsibility for promoting state agricultural interests to international markets. The commissioner of agriculture is also responsible for the promotion of national trade programs related to international marketing. The commissioner of agriculture has primary responsibility for promoting the agriculture interests of producers, promoting state agricultural markets, and promoting agricultural interests of the state in cooperative production and marketing efforts with other states and the United States Department of Agriculture. The commissioner of agriculture is also responsible for promoting the national and international marketing of state agricultural products.

Subd. 7. Agricultural diversification. The commissioner shall establish a program of agricultural diversification. The commissioner must assist the horticultural industry, help producers diversify farming operations, and coordinate state agency efforts regarding agricultural diversification, after consulting with farm groups, the University of Minnesota, and applicable institutions of higher learning. The commissioner shall report to the governor and legislature annually on activities and actions that should be taken in these matters.

Subd. 7a. Nontraditional agriculture; promotion. (a) The commissioner shall devise means of advancing the production and marketing of nontraditional agricultural products of the state. The commissioner shall also seek the cooperation and involvement of every department or agency of the state, and such public and nonpublic organizations as the commissioner deems appropriate, for the promotion of nontraditional agricultural products.

(b) The production and marketing of nontraditional agricultural products are considered agricultural pursuits.

(c) Except as otherwise provided in law, the commissioner may adopt appropriate rules concerning health standards for nontraditional agriculture.

(d) Except as otherwise provided in law, the slaughter of all meat producing animals, fowl, or fish that are nontraditional agriculture intended for sale in commercial outlets must occur at an inspected slaughterhouse.

(e) Except as otherwise provided in law, it is the responsibility of an owner to take all reasonable actions to maintain the nontraditional agriculture on property owned or leased by the owner, including the construction of fences, enclosures, or other barriers, and housing of a suitable design.

(f) For purposes of this subdivision, "nontraditional agriculture" and "nontraditional agricultural products" includes but is not limited to aquaculture as defined in section 17.47, subdivision 2, and the production of animals domesticated from wild stock, either native or nonnative, that are kept in confinement by the owner.

Subd. 8. [Repealed, 2003 c 128 art 13 s 40]

Subd. 9. Farm crisis assistance fees; liability. (a) The department may charge a fee for farm crisis assistance services it provides to persons outside of the department.

(b) The state is not liable for the actions of persons under contract with the department who provide farm crisis assistance services as part of their contractual duties. Persons who provide farm crisis assistance are not subject to liability for their actions that are within the scope of their contract. The immunity from liability in this subdivision is in addition to and not a limitation of immunity otherwise accorded to the state and its contractors under law.

(c) Fees collected by the department under this subdivision must be deposited in the general fund.

(d) Persons under contract with the department to provide farm crisis assistance are not employees of the state.

Subd. 10. Gifts; publication fees; advertising; appropriation. (a) The commissioner may accept for and on behalf of the state any gift, bequest, devise, grant, or interest in money or personal property of any kind tendered to the state for any purpose pertaining to the activities of the Department of Agriculture or any of its divisions.

(b) The commissioner may charge a fee for reports, publications, or other promotional or informational material produced by the Department of Agriculture. The commissioner may solicit and accept advertising revenue for any departmental publications or promotional materials.

(c) The fees collected by the commissioner under this section are to recover all or part of the costs of providing services for which the fees are paid.

(d) Money received by the commissioner for these activities may be credited to one or more special accounts in the state treasury. Money in those special accounts is annually appropriated to the commissioner to provide the services for which the money was received.

Subd. 11. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 11a. Permitting efficiency goal and report. (a) It is the goal of the Department of Agriculture that environmental and resource management permits be issued or denied within 150 days of the submission of a completed permit application. The commissioner of agriculture shall establish management systems designed to achieve the goal.

(b) The commissioner shall prepare an annual permitting efficiency report that includes statistics on meeting the goal in paragraph (a). The report is due February 1 of each year. For permit applications that have not met the goal, the report must state the reasons for not meeting the goal, steps that will be taken to complete action on the application, and the expected timeline. In stating the reasons for not meeting the goal, the commissioner shall separately identify delays caused by the responsiveness of the proposer, lack of staff, scientific or technical disagreements, or the level of public engagement. The report must specify the number of days from initial submission of the application to the day of determination that the application is complete. The report must aggregate the data for the year and assess whether program or system changes are necessary to achieve the goal. The report must be posted on the department Web site and submitted to the governor and the chairs of the house of representatives and senate committees having jurisdiction over agriculture policy and finance.

(c) The commissioner shall allow electronic submission of environmental review and permit documents to the department.

Subd. 12. Contracts; appropriation. The commissioner may accept money as part of a contract with any public or private entity to provide statutorily prescribed services by the department. A contract must specify the services to be provided by the department and the amount and method of reimbursement. Money generated in a contractual agreement under this section must be deposited in a special revenue fund and is appropriated to the department for purposes of providing services specified in the contracts. Contracts under this section must be processed in accordance with section 16C.05.

Subd. 13. Semiannual reports. (a) The commissioner shall submit to the legislative committees having jurisdiction over appropriations from the agricultural fund in section 16A.531 reports on the amount of revenue raised in each fee account within the fund, the expenditures from each account, and the purposes for which the expenditures were made. The reports must be issued in February and November each year, to coincide with the forecasts of revenue and expenditures prepared under section 16A.103.

(b) The report delivered in February of each year must include the commissioner's recommendations, if any, for changes in statutes relating to the fee accounts of the agricultural fund.

History: (6024, 6027) 1919 c 444 s 2,6; 1921 c 78 s 2,5; 1923 c 261 s 2,5; 1945 c 27 s 1; 1961 c 113 s 1; 1975 c 319 s 1; 1975 c 339 s 1; 1984 c 654 art 2 s 66; 1986 c 444; 1987 c 312 art 1 s 11; 1987 c 396 art 8 s 1; art 10 s 1; 1992 c 513 art 2 s 12,13; 1994 c 642 s 1; 1995 c 248 art 11 s 3; 1996 c 305 art 3 s 2; 1997 c 27 s 1; 1997 c 187 art 2 s 1; 1997 c 216 s 18; 1998 c 366 s 47; 1998 c 386 art 2 s 16; 1999 c 231 s 22; 2003 c 128 art 13 s 1; 1Sp2003 c 4 s 1; 1Sp2005 c 1 art 1 s 7; 2007 c 45 art 1 s 8; 2009 c 94 art 1 s 9; 2010 c 333 art 1 s 4; 2013 c 114 art 2 s 2; 2014 c 181 s 1; 2015 c 44 s 1



Section 17.035 — VENISON DISTRIBUTION AND REIMBURSEMENT.

Subdivision 1. Reimbursement. A meat processor holding a license under chapter 28A may apply to the commissioner of agriculture for reimbursement of $70 towards the cost of processing donated deer. The meat processor shall deliver the deer, processed into cuts or ground meat, to a charitable organization that is registered under chapter 309 and with the commissioner of agriculture and that operates a food assistance program. To request reimbursement, the processor shall submit an application, on a form prescribed by the commissioner of agriculture, the tag number under which the deer was taken, and a receipt for the deer from the charitable organization.

Subd. 2. Distribution. (a) The commissioner of agriculture shall ensure the equitable statewide distribution of processed deer by requiring the charitable organization to allocate and distribute processed deer according to the allocation formula used in the distribution of United States Department of Agriculture commodities under the federal emergency food assistance program. The charitable organization must submit quarterly reports to the commissioner on forms prescribed by the commissioner. The reports must include, but are not limited to, information on the amount of processed deer received and the organizations to which the meat was distributed.

(b) The commissioner of agriculture may adopt rules to implement this section.

History: 2007 c 57 art 1 s 13



Section 17.039 — ETHICAL GUIDELINES FOR FARM ADVOCATES.

Ethical guidelines developed by the commissioner must be part of the contract with each farm advocate.

History: 1986 c 398 art 22 s 1; 1Sp2001 c 2 s 18



Section 17.04 — ENFORCEMENT OF FOOD LAWS.

The commissioner shall cause to be enforced all the provisions of all laws designed to prevent fraud and deception in the manufacture and sale of food and the several ingredients thereof, and shall have authority to take all proper educational measures to foster and promote the manufacture and sale of pure food products.

History: (3793) 1921 c 495 s 6; 1961 c 128 s 2



Section 17.041 — AGRICULTURAL EMERGENCY ACCOUNT; APPROPRIATION.

Subdivision 1. Establishment; appropriation. An agricultural emergency account is established in the agricultural fund. Money in the account, including interest, is appropriated to the commissioner for emergency response and preparedness activities for agricultural emergencies affecting producers of livestock, poultry, crops, or other agricultural products. Eligible uses include, but are not limited to, purchasing necessary equipment and reimbursing costs incurred by local units of government that are not eligible for reimbursement from other sources.

Subd. 2. Transfer authorized. The commissioner may transfer money in the account to the Board of Animal Health, other state agencies, or the University of Minnesota for purposes of subdivision 1.

Subd. 3. Annual report. No later than February 1 each year, the commissioner must report activities and expenditures under this section to the legislative committees and divisions with jurisdiction over agriculture finance.

History: 2016 c 189 art 2 s 3



Section 17.101 — PROMOTIONAL ACTIVITIES.

Subdivision 1. Departmental duties. For the purposes of expanding, improving, and developing production and marketing of products of Minnesota agriculture, the commissioner shall encourage and promote the production and marketing of these products by means of:

(a) advertising Minnesota agricultural products;

(b) assisting state agricultural commodity organizations;

(c) developing methods to increase processing and marketing of agricultural commodities including commodities not being produced in Minnesota on a commercial scale, but which may have economic potential in national and international markets;

(d) investigating and identifying new marketing technology and methods to enhance the competitive position of Minnesota agricultural products;

(e) evaluating livestock marketing opportunities;

(f) assessing and developing national and international markets for Minnesota agricultural products;

(g) studying the conversion of raw agricultural products to manufactured products including ethanol;

(h) hosting the visits of foreign trade teams to Minnesota and defraying the teams' expenses;

(i) assisting Minnesota agricultural businesses desiring to sell their products;

(j) conducting research to eliminate or reduce specific production or technological barriers to market development and trade; and

(k) other activities the commissioner deems appropriate to promote Minnesota agricultural products, provided that the activities do not duplicate programs or services provided by the Minnesota Trade Division.

Subd. 2. Agricultural development grants and contracts. In order to carry out the duties in subdivision 1, the commissioner, in addition to whatever other resources the department may commit, shall make grants and enter into contracts to fulfill the obligations of subdivision 1. The commissioner may enter into partnerships or seek gifts to carry out subdivision 1. The commissioner may contract with, among others, agricultural commodity organizations, the University of Minnesota, and agriculture related businesses to fulfill the duties. The commissioner shall make permanent rules for the administration of these grants and contracts. The rules shall specify at a minimum:

(a) eligibility criteria;

(b) application procedures;

(c) provisions for application review and project approval;

(d) provisions for program monitoring and review for all approved grants and contracts; and

(e) other provisions the commissioner finds necessary.

Contracts entered into by the commissioner pursuant to this subdivision shall not exceed 75 percent of the cost of the project supported by the commissioner's grant. In any year, no organization shall receive more than $70,000 in grants from the commissioner.

Subd. 3. Audits. The books, records, documents, and accounting procedures and practices of any organization receiving a grant or contract from the commissioner under the provisions of subdivision 2 shall be subject to examination by the department. The commissioner may prescribe uniform methods of accounting to be used by grant or contract recipients.

Subd. 4. Advisory group. The commissioner may establish an ad hoc advisory group to assist in evaluating grant requests made under subdivision 2.

Subd. 5. Definitions. For purposes of this section:

(1) "agricultural commodity" means a material produced for use in or as food, feed, seed, or fiber and includes crops for fiber, food, oilseeds, seeds, livestock, livestock products, dairy, dairy products, poultry, poultry products, and other products or by-products of the farm produced for the same or similar use, except ethanol; and

(2) "agricultural product processing facility" means land, buildings, structures, fixtures, and improvements located or to be located in Minnesota and used or operated primarily for the processing or production of marketable products from agricultural commodities produced in Minnesota.

Subd. 6. Livestock development. The commissioner shall establish a process, including criteria and standards, to recognize and assist efforts by counties to maintain or expand their livestock sector.

A county that meets the criteria may apply to the commissioner to be designated a "livestock friendly" county.

History: 1963 c 486 s 1; 1983 c 293 s 29; 1984 c 640 s 32; 1986 c 444; 1987 c 312 art 1 s 12; 1987 c 396 art 10 s 2; 1995 c 233 art 2 s 56; 1997 c 216 s 19; 1998 c 401 s 14; 2000 c 260 s 9; 2000 c 477 s 1; 1Sp2001 c 2 s 19; 2002 c 373 s 1; 2003 c 128 art 13 s 2; 2007 c 45 art 1 s 9; 2014 c 181 s 2



Section 17.1015 — PROMOTIONAL EXPENDITURES.

In order to accomplish the purposes of section 17.101, the commissioner may participate jointly with private persons in appropriate programs and projects and may enter into contracts to carry out those programs and projects. The contracts may not include the acquisition of land or buildings and are not subject to the provisions of chapter 16C relating to competitive bidding.

The commissioner may spend money appropriated for the purposes of section 17.101 in the same manner that private persons, firms, corporations, and associations make expenditures for these purposes, and expenditures made pursuant to section 17.101 for food, lodging, or travel are not governed by the travel rules of the commissioner of management and budget.

History: 1983 c 300 s 1; 1995 c 186 s 11; 1998 c 386 art 2 s 17; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2013 c 114 art 2 s 3



Section 17.1017 — GOOD FOOD ACCESS PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, unless the language or context indicates that a different meaning is intended, the following terms have the meanings given them.

(b) "Account" means the good food access account established in subdivision 3.

(c) "Commissioner" means the commissioner of agriculture.

(d) "Economic or community development financial institution (ECDFI)" means a lender, including but not limited to a community development financial institution (CDFI), an economic development district (EDD), a political subdivision of the state, a microenterprise firm, or a nonprofit community lending organization that has previous experience lending to a food retailer, producer, or another healthy food enterprise in an underserved community in a low-income or moderate-income area, as defined in this section; has been in existence and operating prior to January 1, 2014; has demonstrated the ability to raise matching capital and in-kind services to leverage appropriated money; has the demonstrated ability to underwrite loans and grants; and has partnered previously with nonprofit healthy food access, public health, or related governmental departments or community organizations.

(e) "Farmers' market" means an association of three or more persons who assemble at a defined location that is open to the public for the purpose of selling directly to the consumer the products of a farm or garden occupied and cultivated by the person selling the product.

(f) "Financing" means loans, including low-interest loans, zero-interest loans, forgivable loans, and other types of financial assistance other than grants.

(g) "Food hub" means a centrally located facility with a business management structure that facilitates the aggregation, storage, processing, distribution, marketing, and sale of locally or regionally produced food products, and which may include a small-scale retail grocery operation.

(h) "Good Food Access Program Advisory Committee" means the Good Food Access Program Advisory Committee under section 17.1018.

(i) "Grocery store" means a for-profit, not-for-profit, or cooperative self-service retail establishment that sells primarily meat, fish, seafood, fruits, vegetables, dry groceries, and dairy products and may also sell household products, sundries, and other products. Grocery store includes a supermarket or a large-, mid-, or small-scale retail grocery establishment and may include a mobile food market or a delivery service operation.

(j) "Low-income area" means a census tract as reported in the most recently completed decennial census published by the United States Bureau of the Census that has a poverty rate of at least 20 percent or in which the median family income does not exceed 80 percent of the greater of the statewide or metropolitan median family income.

(k) "Moderate-income area" means a census tract as reported in the most recently completed decennial census published by the United States Bureau of the Census in which the median family income is between 81 percent and 95 percent of the median family income for that area.

(l) "Mobile food market" means a self-contained for-profit, not-for-profit, or cooperative retail grocery operation located in a movable new or renovated truck, bus, or other vehicle that is used to store, prepare, display, and sell primarily meat, fish, seafood, fruits, vegetables, dry groceries, and dairy products and may also be used to sell a nominal supply of cooking utensils and equipment and other household products and sundries.

(m) "Program" means the good food access program established in this section.

(n) "Small food retailer" means a small-scale retail food outlet, other than a grocery store as defined in this section. Small food retailer includes, but is not limited to, a corner store, convenience store, farmers' market, mobile food market, and a retail food outlet operated by an emergency food program or food hub.

(o) "Technical assistance" means needs-based project assistance provided through the program, including sustainability-focused individualized guidance, presentations, workshops, trainings, printed materials, mentorship opportunities, peer-to-peer opportunities, or other guidance and resources on relevant topics such as business planning, sales projections, cash flow, succession planning, financing, fund-raising, marketing, food preparation demonstrations, and workforce training.

(p) "Underserved community" means a census tract that is federally designated as a food desert by the United States Department of Agriculture, or a census tract in a low-income or moderate-income area that includes a substantial subpopulation such as the elderly or the disabled that has low supermarket access, regardless of distance, due to lack of transportation.

Subd. 2. Program established. (a) A good food access program is established within the Department of Agriculture to increase the availability of and access to affordable, nutritious, and culturally appropriate food, including fresh fruits and vegetables, for underserved communities in low-income and moderate-income areas by providing financial support and sustainable public-private projects to open, renovate, or expand the operations of grocery stores and small food retailers; expanding access to credit and reducing barriers to investment in underserved communities in low- and moderate-income areas; and to provide technical assistance, primarily for small food retailers with demonstrated need, to increase availability and sustainable sales of affordable, nutritious, and culturally appropriate food, including fresh fruits and vegetables, to underserved communities in low-income and moderate-income areas. The commissioner, in cooperation with public and private partners, shall establish and implement the program as provided in this section.

(b) The good food access program shall be comprised of state or private grants, loans, or other types of financial and technical assistance for the establishment, construction, expansion of operations, or renovation of grocery stores and small food retailers to increase the availability of and access to affordable fresh produce and other nutritious, culturally appropriate food to underserved communities in low-income and moderate-income areas.

Subd. 3. Good food access account. A good food access account is established in the agricultural fund. The account consists of money appropriated by the legislature to the commissioner, as provided by law, and any other money donated, allotted, transferred, or otherwise provided to the account. Money in the account, including interest, is appropriated to the commissioner for the purposes of this section, and shall be used, to the extent practicable, to leverage other forms of public and private financing or financial assistance for the projects.

Subd. 4. Program administration. (a) The commissioner shall be the administrator of the account for auditing purposes and shall establish program requirements and a competitive process for projects applying for financial and technical assistance.

(b) The commissioner may receive money or other assets from any source, including but not limited to philanthropic foundations and financial investors, for deposit into the account.

(c) Through issuance of requests for proposals, the commissioner may contract with one or more qualified economic or community development financial institutions to manage the financing component of the program and with one or more qualified organizations or public agencies with financial or other program-related expertise to manage the provision of technical assistance to project grantees.

(d) Money in the account at the close of each fiscal year shall remain in the account and shall not cancel. In each biennium, the commissioner shall determine the appropriate proportion of money to be allocated to loans, grants, technical assistance, and any other types of financial assistance.

(e) To encourage public-private, cross-sector collaboration and investment in the account and program and to ensure that the program intent is maintained throughout implementation, the commissioner shall convene and maintain the Good Food Access Program Advisory Committee.

(f) The commissioner, in cooperation with the Good Food Access Program Advisory Committee, shall manage the program, establish program criteria, facilitate leveraging of additional public and private investment, and promote the program statewide.

(g) The commissioner, in cooperation with the Good Food Access Program Advisory Committee, shall establish annual monitoring and accountability mechanisms for all projects receiving financing or other financial or technical assistance through this program.

Subd. 5. Eligible projects. (a) The commissioner, in cooperation with the program partners and advisers, shall establish project eligibility guidelines and application processes to be used to review and select project applicants for financing or other financial or technical assistance. All projects must be located in an underserved community or must serve primarily underserved communities in low-income and moderate-income areas.

(b) Projects eligible for financing include, but are not limited to, new construction, renovations, expansions of operations, and infrastructure upgrades of grocery stores and small food retailers to improve the availability of and access to affordable, nutritious food, including fresh fruits and vegetables, and build capacity in areas of greatest need.

(c) Projects eligible for other types of financial assistance such as grants or technical assistance are primarily projects throughout the state, including, but not limited to, feasibility studies, new construction, renovations, expansion of operations, and infrastructure upgrades of small food retailers.

Subd. 6. Qualifications for receipt of financing and other financial or technical assistance. (a) An applicant for receipt of financing through an economic or community development financial institution, or an applicant for a grant or other financial or technical assistance, may be a for-profit or not-for-profit entity, including, but not limited to, a sole proprietorship, limited liability company, corporation, cooperative, nonprofit organization, or nonprofit community development organization. Each applicant must:

(1) demonstrate community engagement in and support for the project;

(2) demonstrate the capacity to successfully implement the project;

(3) demonstrate a viable plan for long-term sustainability, including the ability to increase the availability of and access to affordable, nutritious, and culturally appropriate food, including fresh fruits and vegetables, for underserved communities in low-income and moderate-income areas; and

(4) demonstrate the ability to repay the debt, to the extent that the financing requires repayment.

(b) Each applicant must also agree to comply with the following conditions for a period of at least five years, except as otherwise specified in this section:

(1) accept Supplemental Nutrition Assistance Program (SNAP) benefits;

(2) apply to accept Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) benefits and, if approved, accept WIC benefits;

(3) allocate at least 30 percent of retail space for the sale of affordable, nutritious, and culturally appropriate foods, including fruits and vegetables, low-fat and nonfat dairy, fortified dairy substitute beverages such as soy-based or nut-based dairy substitute beverages, whole grain-rich staple foods, meats, poultry, fish, seafood, and other proteins, consistent with nutrition standards in national guidelines described in the current United States Department of Agriculture Dietary Guidelines for Americans;

(4) comply with all data collection and reporting requirements established by the commissioner; and

(5) promote the hiring, training, and retention of local or regional residents from low-income and moderate-income areas that reflect area demographics, including communities of color.

(c) A selected project that is a small food retailer is not subject to the allocation agreement under paragraph (b), clause (3), and may use financing, grants, or other financial or technical assistance for refrigeration, displays, or onetime capital expenditures for the promotion and sale of perishable foods, including a combination of affordable, nutritious, and culturally appropriate fresh or frozen dairy, dairy substitute products, produce, meats, poultry, and fish, consistent with nutrition standards in national guidelines described in the current United States Department of Agriculture Dietary Guidelines for Americans.

Subd. 7. Additional selection criteria. In determining which qualified projects to finance, and in determining which qualified projects to provide with grants or other types of financial or technical assistance, the commissioner, in cooperation with any entities with which the commissioner contracts for those purposes and the Good Food Access Program Advisory Committee, shall also consider:

(1) the level of need in the area to be served;

(2) the degree to which the project requires an investment of public support, or technical assistance where applicable, to move forward, build capacity, create community impact, or be competitive;

(3) the likelihood that the project will have positive economic and health impacts on the underserved community, including creation and retention of jobs for local or regional residents from low-income and moderate-income areas that reflect area demographics, including communities of color;

(4) the degree to which the project will participate in state and local health department initiatives to educate consumers on nutrition, promote healthy eating and healthy weight, and support locally grown food products through programs such as Minnesota Grown; and

(5) any other criteria that the commissioner, in cooperation with public and private partners, determines to be consistent with the purposes of this chapter.

Subd. 8. Eligible costs. Financing for project loans, including low-interest, zero-interest, and forgivable loans, grants, and other financial or technical assistance, may be used to support one or more of the following purposes:

(1) site acquisition and preparation;

(2) predevelopment costs, including but not limited to feasibility studies, market studies, and appraisals;

(3) construction and build-out costs;

(4) equipment and furnishings;

(5) workforce or retailer training; and

(6) working capital.

Subd. 9. Legislative report. The commissioner, in cooperation with any economic or community development financial institution and any other entity with which it contracts, shall submit an annual report on the good food access program by January 15 of each year to the chairs and ranking minority members of the house of representatives and senate committees and divisions with jurisdiction over agriculture policy and finance. The annual report shall include, but not be limited to, a summary of the following metrics:

(1) the number and types of projects financed;

(2) the amount of dollars leveraged or matched per project;

(3) the geographic distribution of financed projects;

(4) the number and types of technical assistance recipients;

(5) any market or commodity expansion associated with increased access;

(6) the demographics of the areas served;

(7) the costs of the program;

(8) the number of SNAP and WIC dollars spent;

(9) any increase in retail square footage;

(10) the number of loans or grants to minority-owned or female-owned businesses; and

(11) measurable economic and health outcomes, including, but not limited to, increases in sales and consumption of locally sourced and other fresh fruits and vegetables, the number of construction and retail jobs retained or created, and any health initiatives associated with the program.

History: 2016 c 189 art 2 s 4



Section 17.1018 — GOOD FOOD ACCESS PROGRAM ADVISORY COMMITTEE.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them:

(1) "program" means the good food access program under section 17.1017; and

(2) "commissioner" means the commissioner of agriculture.

Subd. 2. Creation. The Good Food Access Program Advisory Committee consists of the following members, appointed by the commissioner of agriculture, unless otherwise specified:

(1) the commissioners of health, employment and economic development, and human services, or their respective designees;

(2) one person representing the grocery industry;

(3) two people representing economic or community development, one rural member and one urban or suburban member;

(4) two people representing political subdivisions of the state;

(5) one person designated by the Council for Minnesotans of African Heritage;

(6) one person designated by the Minnesota Indian Affairs Council;

(7) one person designated by the Council on Asian Pacific Minnesotans;

(8) one person designated by the Chicano Latino Affairs Council;

(9) one person designated by the Minnesota Farmers Union;

(10) one person representing public health experts;

(11) one person representing philanthropic foundations;

(12) one person representing economic or community development financial institutions;

(13) one person representing the University of Minnesota Regional Sustainable Development Partnerships;

(14) two people representing organizations engaged in addressing food security, one representative from a statewide hunger relief organization and one from a community-based organization;

(15) one person representing immigrant farmer-led organizations;

(16) one person representing small business technical assistance with experience in food retail; and

(17) up to four additional members with economic development, health equity, financial, or other relevant expertise.

At least half of the members must reside in or their organizations must serve rural Minnesota. The commissioner may remove members and fill vacancies as provided in section 15.059, subdivision 4.

Subd. 3. Duties. The advisory committee must advise the commissioner of agriculture on managing the program, establishing program criteria, establishing project eligibility guidelines, establishing application processes and additional selection criteria, establishing annual monitoring and accountability mechanisms, facilitating leveraging of additional public and private investments, and promoting the program statewide.

Subd. 4. Meetings. The commissioner must convene the advisory committee at least two times per year to achieve the committee's duties.

Subd. 5. Administrative support. The commissioner of agriculture must provide staffing, meeting space, and administrative services for the advisory committee.

Subd. 6. Chair. The commissioner of agriculture or the commissioner's designee shall serve as chair of the committee.

Subd. 7. Compensation. The public members of the advisory committee serve without compensation or payment of expenses.

Subd. 8. Expiration. The advisory committee does not expire.

History: 2016 c 189 art 2 s 5



Section 17.102 — MINNESOTA GROWN LABEL.

Subdivision 1. Establishment and use of label. (a) The commissioner shall establish a "Minnesota grown" logo or labeling statement for use in identifying agricultural products that are grown, raised, processed, or manufactured in this state. The commissioner may develop labeling statements that apply to specific marketing or promotional needs. One version of a labeling statement must identify food products certified as organically grown in this state. The Minnesota grown logo or labeling statement may be used on products only if 80 percent or more of the agricultural product is produced in this state.

(b) The Minnesota grown logo or labeling statement may not be used without a license from the commissioner except that wholesalers and retailers may use the Minnesota grown logo and labeling statement for displaying and advertising products that qualify for use of the Minnesota grown logo or labeling statement.

Subd. 2. Label does not replace other requirements. The logo or labeling statement does not supersede or replace any federal label or grade standard that is required by law.

Subd. 3. License. A person may not use the Minnesota grown logo or labeling without an annual license from the commissioner. The commissioner shall issue licenses for a fee of $20.

Subd. 4. Minnesota grown account. The Minnesota grown account is established as an account in the agricultural fund. License fee receipts and penalties collected under this section must be deposited in the agricultural fund and credited to the Minnesota grown account. The money in the account is continuously appropriated to the commissioner for the direct costs of implementing the Minnesota grown program.

Subd. 4a. Funding sources. The Minnesota grown account shall consist of license fees, penalties, advertising revenue, revenue from the development and sale of promotional materials, gifts, and appropriations.

Subd. 4b. Appropriations must be matched by private funds. Appropriations from the Minnesota grown account may be expended only to the extent that they are matched with contributions to the account from private sources on a basis of at least $1 of private contributions to each $4 of state money. For the purposes of this subdivision, "private contributions" includes, but is not limited to, license fees, penalties, advertising revenue, revenue from the development and sale of promotional materials, and gifts.

Subd. 5. Penalty. A person who is required to have a license and uses the Minnesota grown logo or labeling without a license after being notified by the commissioner that a license is required is subject to a civil penalty up to $1,000.

Subd. 6. Rules. The commissioner shall promulgate rules authorizing and licensing the use of the logo or labeling statement.

History: 1979 c 36 s 1; 1987 c 396 art 6 s 1; 1988 c 688 art 4 s 1; 1999 c 231 s 24; 1Sp2001 c 2 s 20; 2007 c 45 art 1 s 10-14



Section 17.107 — FARM EQUIPMENT SAFETY AND MAINTENANCE PROGRAM FOR YOUTH.

Subdivision 1. Program coordination. The Minnesota Extension Service, in cooperation with the commissioner of agriculture, shall implement a voluntary farm equipment safety program for training and certifying rural youth. The program must be designed to teach young operators to safely maintain and operate tractors and other farm implements. The Extension Service shall maintain records adequate to verify the names and addresses of students certified by the safety program.

Subd. 2. Instructor development. Not later than August 1, 1991, the Minnesota Extension Service shall design a program for the recruitment and development of qualified instructors for the youth farm equipment safety program created under subdivision 1.

Subd. 3. Payment to instructors. From within public or nonpublic funds made available for the youth farm equipment safety program created under subdivision 1, the commissioner of agriculture may make payments of $25 per student to qualified instructors on a per-student basis.

History: 1991 c 254 art 3 s 1



Section 17.114 — SUSTAINABLE AGRICULTURE.

Subdivision 1. Purpose. To assure the viability of agriculture in this state, the commissioner shall investigate, demonstrate, report on, and make recommendations on the current and future sustainability of agriculture in this state. The Department of Agriculture is the lead state agency on sustainable agriculture and integrated pest management.

Subd. 2. Definitions. For purposes of this section, the following definitions apply:

(a) "Sustainable agriculture" represents the best aspects of traditional and modern agriculture by using a fundamental understanding of nature as well as the latest scientific advances to create integrated, self-reliant, resource conserving practices that enhance the enrichment of the environment and provide short- and long-term productive and economical agriculture.

(b) "Integrated pest management" means use of a combination of approaches, incorporating the judicious application of ecological principles, management techniques, cultural and biological controls, and chemical methods, to keep pests below levels where they do economic damage.

Subd. 3. Duties. The commissioner shall:

(1) establish a clearinghouse and provide information, appropriate educational opportunities and other assistance to individuals, producers, and groups about sustainable agricultural techniques, practices, and opportunities;

(2) survey producers and support services and organizations to determine information and research needs in the area of sustainable agricultural practices;

(3) demonstrate the on-farm applicability of sustainable agriculture practices to conditions in this state;

(4) coordinate the efforts of state agencies regarding activities relating to sustainable agriculture;

(5) direct the programs of the department so as to work toward the sustainability of agriculture in this state;

(6) inform agencies of how state or federal programs could utilize and support sustainable agriculture practices;

(7) work closely with farmers, the University of Minnesota, and other appropriate organizations to identify opportunities and needs as well as assure coordination and avoid duplication of state agency efforts regarding research, teaching, and extension work relating to sustainable agriculture; and

(8) work cooperatively with local governments and others to strengthen the connection between farmers who practice sustainable farming methods and urban, rural, and suburban consumers, including, but not limited to, promoting local farmers' markets and community-supported agriculture.

Subd. 3a. [Repealed, 1994 c 557 s 6]

Subd. 4. Integrated pest management. (a) The state shall promote and facilitate the use of integrated pest management through education, technical or financial assistance, information and research.

(b) The commissioner shall coordinate the development of a state approach to the promotion and use of integrated pest management, which shall include delineation of the responsibilities of the state, public postsecondary institutions, Minnesota Extension Service, local units of government, and the private sector; establishment of information exchange and integration; procedures for identifying research needs and reviewing and preparing informational materials; procedures for factoring integrated pest management into state laws, rules, and uses of pesticides; and identification of barriers to adoption.

History: 1989 c 326 art 2 s 2; 1994 c 557 s 4-7; 1999 c 86 art 3 s 1,2; 2009 c 94 art 1 s 10; 2012 c 244 art 1 s 2,3



Section 17.116 — SUSTAINABLE AGRICULTURE DEMONSTRATION GRANTS.

Subdivision 1. Establishment. The commissioner shall establish a grant program for sustainable agriculture methods that demonstrates best management practices, including farm input reduction or management, enterprise diversification including new crops and livestock, farm energy efficiency or production, or the transfer of technologies that enhance the environment and farm profitability. The commissioner shall use the program to demonstrate and publicize the energy efficiency, environmental benefit, and profitability of sustainable agriculture techniques or systems from production through marketing. The grants must fund research or demonstrations on farms consistent with the program objectives.

Subd. 2. Eligibility. (a) Grants may only be made to farmers, educational institutions, individuals at educational institutions, or nonprofit organizations residing or located in the state for research or demonstrations on farms in the state.

(b) Grants may only be made for projects that show:

(1) the ability to maximize direct or indirect energy savings or production;

(2) a positive effect or reduced adverse effect on the environment; and

(3) increased profitability for the individual farm by reducing costs or improving marketing opportunities.

Subd. 3. Awarding of grants. (a) Applications for grants must be made to the commissioner on forms prescribed by the commissioner.

(b) The applications must be reviewed, ranked, and recommended by a technical review panel appointed by the commissioner. The technical review panel shall consist of a soil scientist, an agronomist, a representative from a postsecondary educational institution, an agricultural marketing specialist, two resident farmers of the state using sustainable agriculture methods, two resident farmers of the state using organic agriculture methods, and a chair from the department.

(c) The technical review panel shall rank applications according to the following criteria:

(1) direct or indirect energy savings or production;

(2) environmental benefit;

(3) farm profitability;

(4) the number of farms able to apply the techniques or the technology proposed;

(5) the effectiveness of the project as a demonstration;

(6) the immediate transferability of the project to farms; and

(7) the ability of the project to accomplish its goals.

(d) The commissioner shall consider the recommendations of the technical review panel and may award grants for eligible projects. Priority must be given to applicants who are farmers or groups of farmers.

(e) Grants for eligible projects may not exceed $25,000 unless the portion above $25,000 is matched on an equal basis by the applicant's cash or in-kind land use contribution. Grant funding of projects may not exceed $50,000 under this section, but applicants may utilize other funding sources. A portion of each grant must be targeted for public information activities of the project.

(f) A project may continue for up to three years. Multiyear projects must be reevaluated by the technical review panel and the commissioner before second or third year funding is approved. A project is limited to one grant for its funding.

History: 1986 c 444; 1988 c 688 art 15 s 2; 1997 c 216 s 21,22; 1999 c 231 s 27; 1Sp2001 c 2 s 24



Section 17.117 — AGRICULTURE BEST MANAGEMENT PRACTICES LOAN PROGRAM.

Subdivision 1. Purpose. The purpose of the agriculture best management practices loan program is to provide low or no interest financing to farmers, agriculture supply businesses, rural landowners, and water-quality cooperatives for the implementation of agriculture and other best management practices that reduce environmental pollution.

Subd. 2. Authority. The commissioner may develop administrative guidelines specifying criteria, standards, and procedures for making loans and establish, adopt rules for, and implement a program to make loans or otherwise provide funds to local units of government, federal authorities, lending institutions, and other appropriate organizations who will in turn provide loans to landowners and businesses for facilities, fixtures, equipment, or other best management practices that prevent or mitigate pollution or other adverse environmental impacts. The agriculture best management practices loan program must provide a consistent programmatic framework for the disbursement and administration of funds available to the commissioner designated to the program for protection of environmental quality or remediation or mitigation of adverse environmental impacts. The distribution of loans or funds through the program must comply with all limitations, provisions, or requirements of the respective funding sources. Unless otherwise limited by the funding source, the commissioner shall manage the program using perpetual revolving fund accounts.

Subd. 3. Appropriations. Up to $140,000,000 of the balance in the clean water revolving fund in section 446A.07, as determined by the Public Facilities Authority, is appropriated to the commissioner for the establishment of this program. In addition, the commissioner may receive appropriations from the legislature and grants or funds from other sources for implementation of the program.

Subd. 4. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Agricultural and environmental revolving accounts" means accounts in the agricultural fund, controlled by the commissioner, which hold funds available to the program.

(c) "Agriculture supply business" means a person, partnership, joint venture, corporation, limited liability company, association, firm, public service company, or cooperative that provides materials, equipment, or services to farmers or agriculture-related enterprises.

(d) "Allocation" means the funds awarded to an applicant for implementation of best management practices through a competitive or noncompetitive application process.

(e) "Applicant" means a local unit of government eligible to participate in this program that requests an allocation of funds as provided in subdivision 6b.

(f) "Best management practices" has the meaning given in sections 103F.711, subdivision 3, and 103H.151, subdivision 2. Best management practices also means other practices, techniques, and measures that have been demonstrated to the satisfaction of the commissioner: (1) to prevent or reduce adverse environmental impacts by using the most effective and practicable means of achieving environmental goals; or (2) to achieve drinking water quality standards under chapter 103H or under Code of Federal Regulations, title 40, parts 141 and 143, as amended.

(g) "Borrower" means a farmer, an agriculture supply business, or a rural landowner applying for a low-interest loan.

(h) "Commissioner" means the commissioner of agriculture, including when the commissioner is acting in the capacity of chair of the Rural Finance Authority, or the designee of the commissioner.

(i) "Committed project" means an eligible project scheduled to be implemented at a future date:

(1) that has been approved and certified by the local government unit; and

(2) for which a local lender has obligated itself to offer a loan.

(j) "Comprehensive water management plan" means a state-approved and locally adopted plan authorized under section 103B.231, 103B.255, 103B.311, 103C.331, 103D.401, or 103D.405.

(k) "Cost incurred" means expenses for implementation of a project accrued because the borrower has agreed to purchase equipment or is obligated to pay for services or materials already provided as a result of implementing an approved eligible project.

(l) "Farmer" means a person, partnership, joint venture, corporation, limited liability company, association, firm, public service company, or cooperative that regularly participates in physical labor or operations management of farming and files a Schedule F as part of filing United States Internal Revenue Service Form 1040 or indicates farming as the primary business activity under Schedule C, K, or S, or any other applicable report to the United States Internal Revenue Service.

(m) "Lender agreement" means an agreement entered into between the commissioner and a local lender which contains terms and conditions of participation in the program.

(n) "Local government unit" means a county, soil and water conservation district, or an organization formed for the joint exercise of powers under section 471.59 with the authority to participate in the program.

(o) "Local lender" means a local government unit as defined in paragraph (n), a state or federally chartered bank, a savings association, a state or federal credit union, Agribank and its affiliated organizations, or a nonprofit economic development organization or other financial lending institution approved by the commissioner.

(p) "Local revolving loan account" means the account held by a local government unit and a local lender into which principal repayments from borrowers are deposited and new loans are issued in accordance with the requirements of the program and lender agreements.

(q) "Nonpoint source" has the meaning given in section 103F.711, subdivision 6.

(r) "Program" means the agriculture best management practices loan program in this section.

(s) "Project" means one or more components or activities located within Minnesota that are required by the local government unit to be implemented for satisfactory completion of an eligible best management practice.

(t) "Rural landowner" means the owner of record of Minnesota real estate located in an area determined by the local government unit to be rural after consideration of local land use patterns, zoning regulations, jurisdictional boundaries, local community definitions, historical uses, and other pertinent local factors.

(u) "Water-quality cooperative" has the meaning given in section 115.58, paragraph (d), except as expressly limited in this section.

Subd. 5. Uses of funds. Use of funds under this section must be in compliance with the rules and regulations of the funding source or appropriation. Use of funds from the Public Facilities Authority must comply with the federal Water Pollution Control Act, section 446A.07, and eligible activities listed in the intended use plan authorized in section 446A.07, subdivision 4.

Subd. 5a. Agricultural and environmental revolving accounts. (a) There shall be established in the special revenue fund revolving accounts to receive appropriations, transfers of the balances from previous appropriations for the activities under this section, and money from other sources. All balances from previous appropriations for activities under this section and repayments of loans granted under this section, including principal and interest, must be deposited into the appropriate revolving account created in this subdivision or the account created in subdivision 13. Interest earned in an account accrues to that account.

(b) The money in the revolving accounts and the account created in subdivision 13 is appropriated to the commissioner for the purposes of this section.

Subd. 5b. Application fee. The commissioner may impose a nonrefundable application fee of $50 for each loan issued under the program. The fees must be credited to the agricultural best management practices administration account, which is hereby established in the special revenue fund. Interest earned in the account accrues to the account. Money in the account and interest earned in the accounts established in the agricultural fund under subdivision 5a are appropriated to the commissioner for administrative expenses of the program.

Subd. 6. Application. (a) Only the following local government units may apply for funds under this program:

(1) counties or their designees;

(2) soil and water conservation districts; and

(3) joint power organizations consisting of counties or their designees or soil and water conservation districts.

(b) A county may submit an application for an allocation. A county or a group of counties may designate another local government unit to submit a local allocation request on their behalf. If a county does not submit an application, and does not designate another local government unit, a soil and water conservation district may submit an application for an allocation. If the local soil and water conservation district does not submit an application, then an eligible joint powers organization may submit an application for an allocation. In all instances, there may be only one application representing any geographic area. The applicant must coordinate and submit requests on behalf of other units of government within the geographic jurisdiction of the applicant.

(c) The commissioner must prescribe forms and establish an application process for applicants to apply for an allocation of funds. The application must include but need not be limited to (1) the geographic area served; (2) the type and estimated cost of activities or projects for which they are seeking an allocation; and (3) prioritization or targeting of proposed activities or projects.

(d) If an application is rejected, the applicant must be notified in writing as to the reasons for the rejection and given 30 days to submit a revised application. The revised application shall be reviewed according to the same procedure used to review the initial application. Failure of an applicant to be awarded funds does not constitute a rejection of the application.

Subd. 6a. Review and ranking of applications. (a) The commissioner shall chair a subcommittee for purposes of reviewing and ranking applications and recommending to the commissioner allocation amounts. The subcommittee consists of representatives of the Departments of Agriculture, Natural Resources, and Health; the Pollution Control Agency; the Board of Water and Soil Resources; the Farm Service Agency and the Natural Resources Conservation Service of the United States Department of Agriculture; the Association of Minnesota Counties; the Minnesota Association of Soil and Water Conservation Districts; and other agencies or associations the commissioner determines are appropriate.

(b) The subcommittee must use the criteria in clauses (1) to (9) as well as other criteria it determines appropriate in carrying out the review and ranking:

(1) whether the proposed activities are identified in a comprehensive water management plan or other appropriate local planning documents as priorities;

(2) the potential that the proposed activities have for improving or protecting environmental quality;

(3) the extent that the proposed activities support areawide or multijurisdictional approaches to protecting environmental quality based on defined watershed or similar geographic areas;

(4) whether the activities are needed for compliance with existing environmental laws or rules;

(5) whether the proposed activities demonstrate participation, coordination, and cooperation between local units of government and other public agencies;

(6) whether there is coordination with other public and private funding sources and programs;

(7) whether the applicant has targeted specific best management practices to resolve specific environmental problems;

(8) past performance of the applicant in completing projects identified in prior applications and allocation agreements; and

(9) whether there are off-site public benefits.

Subd. 6b. Allocation amount. (a) The subcommittee created in subdivision 6a shall recommend to the commissioner the amount of allocation for each applicant. This allocation must include:

(1) the amount of repayments received by the commissioner during the previous year from prior completed projects approved by the local government unit; and

(2) the amount of funds previously designated to committed projects.

(b) Within the limits of the funds available to the commissioner, the subcommittee may recommend an increased allocation award to the applicant based on:

(1) the ranking of the local government unit application under subdivision 6a; and

(2) the amount of unallocated or uncommitted funds in, or that will be received by, the agricultural and environmental revolving accounts within one year.

(c) Notwithstanding paragraphs (a) and (b), the commissioner may reserve up to two percent of all funds appropriated to the agricultural and environmental revolving accounts to be allocated to applicants that disburse or commit all of their current allocations or to local lenders who wish to provide financial assistance.

The commissioner may add, for the purposes of calculating future allocations under paragraphs (a) and (b), the loan amount for projects financed from these reserved funds to the allocation for the respective local government units in which jurisdiction the project was completed.

Subd. 7. Payments to local lenders. (a) Payments made from the commissioner to the local lender must be made in accordance with applicable state and federal laws and rules governing the payments and the lender agreement.

(b) Payments from the commissioner to the local lender must be disbursed on a cost-incurred basis. The request must be made in accordance with requirements and procedures established by the commissioner. Payment requests must be reviewed and approved by the commissioner.

Subd. 8. Allocation agreement. (a) Eligible local government units with an allocation award may enter into an allocation agreement with the commissioner and participate in this program.

(b) The allocation agreement must contain terms and conditions for participation in this program and providing of funds through this program, including, but not limited to: program requirements, reporting requirements, project eligibility and limitations, allowable expenses, limitations, rescission and cancellation provisions, and the responsibilities of the commissioner, local government unit, and local lender.

(c) If the commissioner determines that a local government unit is not in compliance with the terms of the allocation agreement, the commissioner may rescind all or part of any allocation awarded through this program.

Subd. 9. Allocation rescission. (a) Continued availability of allocations granted to a local government unit is contingent upon the commissioner's approval of the local government unit's annual report. The commissioner shall review this annual report to ensure that the past and future uses of the funds are consistent with the comprehensive water management plan, other local planning documents, the requirements of the funding source, and compliance to program requirements. If the commissioner concludes the past or intended uses of the money are not consistent with these requirements, the commissioner shall rescind all or part of the allocation awarded to a local government unit.

(b) The commissioner may rescind funds allocated to the local government unit that are not designated to committed projects or disbursed within one year from the date of the allocation agreement.

(c) An additional year to use the undisbursed portion of an allocation may be granted by the commissioner under extenuating circumstances.

Subd. 9a. Authority and responsibilities of local government units. (a) A local government unit that enters into an allocation agreement with the commissioner:

(1) is responsible for the local administration and implementation of the program in accordance with this section;

(2) may submit applications for allocations to the commissioner;

(3) shall identify, develop, determine eligibility, define and approve projects, designate maximum loan amounts for projects, and certify completion of projects implemented under this program. In areas where no local government unit has applied for funds under this program, the commissioner may appoint a local government unit to review and certify projects or the commissioner may assume the authority and responsibility of the local government unit;

(4) shall certify as eligible only projects that are within its geographic jurisdiction or within the geographic area identified in its local comprehensive water management plans or other local planning documents;

(5) may require withholding by the local lender of all or a portion of the loan to the borrower until satisfactory completion of all required components of a certified project;

(6) must identify which account is used to finance an approved project if the local government unit has allocations from multiple accounts in the agricultural and environmental revolving accounts;

(7) shall report to the commissioner annually the past and intended uses of allocations awarded; and

(8) may request additional funds in excess of their allocation when funds are available in the agricultural and environmental revolving accounts, as long as all other allocation awards to the local government unit have been used or committed.

(b) If a local government unit withdraws from participation in this program, the local government unit, or the commissioner in accordance with the priorities established under subdivision 6a, may designate another local government unit that is eligible under subdivision 6 as the new local government unit responsible for local administration of this program. This designated local government unit may accept responsibility and administration of allocations awarded to the former responsible local government unit.

Subd. 9b. Lender agreement. (a) Any local lender entering into a lender agreement with the commissioner may participate in this program.

(b) The lender agreement will contain terms and conditions for participation in this program and providing funds to the local lenders, including but not limited to, program requirements, loan and account management requirements, payments, repayments, term limits, allowable expenses, fee limitations, rescission and cancellation provisions, collateral and security requirements, reporting requirements, review and appeal procedure for cancellation of the loan agreement or disqualification as a local lender, and the responsibilities of the commissioner, local government unit, and local lender.

(c) If the commissioner determines that a local lender is not in compliance with the terms of the lender agreement, the commissioner may take the following actions:

(1) disqualifying the local lender as a participating lender in this program for a period of up to five years from the date that the commissioner determines noncompliance to the lender agreement; and

(2) requiring immediate or accelerated repayment of all or part of all funds provided to the local lender.

(d) Existing lender agreements, executed prior to July 1, 2001, may be amended by mutual consent of all signatory parties, to comply with this section, to establish a single allocation agreement that includes the amount of prior allocation awards and defines the terms and conditions required under subdivision 8, or to modify the amount of allocation awarded.

Subd. 10. Authority and responsibilities of local lenders. (a) Local lenders may enter into lender agreements with the commissioner.

(b) Local lenders may enter into loan agreements with borrowers to finance eligible projects under this section.

(c) The local lender shall notify the local government unit of the loan amount issued to the borrower after the closing of each loan.

(d) Local lenders with local revolving loan accounts created before July 1, 2001, may continue to retain and use those accounts in accordance with their lending agreements for the full term of those agreements.

(e) Local lenders, including local government units designating themselves as the local lender, may enter into participation agreements with other lenders.

(f) Local lenders may enter into contracts with other lenders for the limited purposes of loan review, processing and servicing, or to enter into loan agreements with borrowers to finance projects under this section. Other lenders entering into contracts with local lenders under this section must meet the definition of local lender in subdivision 4, must comply with all provisions of the lender agreement and this section, and must guarantee repayment of the loan funds to the local lender.

(g) When required by the local government unit, a local lender must withhold all or a portion of the loan disbursement for a project until notified by the local government unit that the project has been satisfactorily completed.

(h) The local lender is responsible for repaying all funds provided by the commissioner to the local lender.

(i) The local lender is responsible for collecting repayments from borrowers. If a borrower defaults on a loan issued by the local lender, it is the responsibility of the local lender to obtain repayment from the borrower. Default on the part of borrowers shall have no effect on the local lender's responsibility to repay its obligations to the commissioner whether or not the local lender fully recovers defaulted amounts from borrowers.

(j) The local lender shall provide sufficient collateral or protection to the commissioner for the funds provided to the local lender. The commissioner must approve the collateral or protection provided.

Subd. 11. Loans issued to borrower. (a) Local lenders may issue loans only for projects that are approved and certified by the local government unit as meeting priority needs identified in a comprehensive water management plan or other local planning documents, are in compliance with accepted practices, standards, specifications, or criteria, and are eligible for financing under Environmental Protection Agency or other applicable guidelines.

(b) The local lender may use any additional criteria considered necessary to determine the eligibility of borrowers for loans.

(c) Local lenders shall set the terms and conditions of loans to borrowers, except that:

(1) no loan to a borrower may exceed $200,000;

(2) no loan for a project may exceed $200,000; and

(3) no borrower shall, at any time, have multiple loans from this program with a total outstanding loan balance of more than $200,000.

(d) The maximum term length for projects in this paragraph is ten years.

(e) Fees charged at the time of closing must:

(1) be in compliance with normal and customary practices of the local lender;

(2) be in accordance with published fee schedules issued by the local lender;

(3) not be based on participation program; and

(4) be consistent with fees charged other similar types of loans offered by the local lender.

(f) The interest rate assessed to an outstanding loan balance by the local lender must not exceed three percent per year.

Subd. 11a. Eligible projects. (a) All projects that remediate or mitigate adverse environmental impacts are eligible if the project is eligible under an allocation agreement.

(b) A manure management project is eligible if the project remediates or mitigates impacts from facilities with less than 1,000 animal units as defined in Minnesota Rules, chapter 7020, and otherwise meets the requirements of this section.

(c) A drinking water project is eligible if the project:

(1) remediates the adverse environmental impacts or presence of contaminants in private well water;

(2) implements best management practices to achieve drinking water standards; and

(3) otherwise meets the requirements of this section.

Subd. 12. Data privacy. The following data on local government units, local lenders, or borrowers collected by the commissioner under this section are private for data on individuals as provided in section 13.02, subdivision 12, or nonpublic for data not on individuals as provided in section 13.02, subdivision 9: financial information, including, but not limited to, credit reports, financial statements, tax returns and net worth calculations received or prepared by the commissioner.

Subd. 13. Establishment of account. The Public Facilities Authority shall establish an account called the agriculture best management practices revolving account to provide loans and other forms of financial assistance authorized under section 446A.07. The account must be credited with repayments.

Subd. 14. [Repealed by amendment, 1Sp2001 c 2 s 25]

Subd. 15. Commissioner's report. (a) The commissioner shall prepare and submit a report to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture by October 15 of each odd-numbered year.

(b) The report shall include, but need not be limited to, matters such as loan allocations and uses, the extent to which the financial assistance is helping implement local water and other environmental planning priorities, the integration or coordination that has occurred with related programs, and other matters deemed pertinent to the implementation of the program.

Subd. 16. Liens against property. (a) The amount of loans and accruing interest made by counties acting as local lenders under this section is a lien against the real property for which the improvement was made and must be assessed against the property or properties benefited unless the amount is prepaid. An amount loaned under the program and its accruing interest assessed against the property is a priority lien only against subsequent liens.

(b) The county may bill amounts due on the loan on the tax statement for the property. Enforcement of the lien created by this subdivision must, at the county's option, be in the manner set forth in chapter 580 or 581. When the amount due and all interest has been paid, the county shall file a satisfaction of the lien created under this subdivision.

(c) A county may also secure amounts due on a loan under this section by taking a purchase money security interest in equipment in accordance with chapter 336, article 9, and may enforce the purchase money security interest in accordance with chapters 336, article 9, and 565.

Subd. 17. Referendum exemption. For the purpose of obtaining a loan from the commissioner, a local government unit acting as a local lender may provide to the commissioner its general obligation note. All obligations incurred by a local government unit in obtaining a loan from the commissioner must be in accordance with chapter 475, except that so long as the obligations are issued to evidence a loan from the commissioner to the local government unit, an election is not required to authorize the obligations issued, and the amount of the obligations shall not be included in determining the net indebtedness of the local government unit under the provisions of any law or chapter limiting the indebtedness.

History: 1994 c 632 art 2 s 11; 1995 c 202 art 1 s 25; 1995 c 220 s 28-39; 1996 c 407 s 12; 1999 c 86 art 3 s 3; 1999 c 231 s 28; 1Sp2001 c 2 s 25; 2002 c 220 art 9 s 5; 1Sp2005 c 1 art 1 s 8,9; 2007 c 45 art 1 s 15-19; 2008 c 277 art 3 s 1; 2011 c 107 s 1; 2015 c 44 s 2; 2016 c 189 art 2 s 6,7



Section 17.118 — LIVESTOCK INVESTMENT GRANT PROGRAM.

Subdivision 1. Establishment. The commissioner may award a livestock investment grant to a person who raises livestock in this state equal to ten percent of the first $500,000 of qualifying expenditures, provided the person makes qualifying expenditures of at least $4,000. The commissioner may award multiple livestock investment grants to a person over the life of the program as long as the cumulative amount does not exceed $50,000.

Subd. 2. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Livestock" means beef cattle, dairy cattle, swine, poultry, goats, mules, farmed Cervidae, Ratitae, bison, sheep, horses, and llamas.

(c) "Qualifying expenditures" means the amount spent for:

(1) the acquisition, construction, or improvement of buildings or facilities for the production of livestock or livestock products;

(2) the development of pasture for use by livestock including, but not limited to, the acquisition, development, or improvement of:

(i) lanes used by livestock that connect pastures to a central location;

(ii) watering systems for livestock on pasture including water lines, booster pumps, and well installations;

(iii) livestock stream crossing stabilization; and

(iv) fences; or

(3) the acquisition of equipment for livestock housing, confinement, feeding, and waste management including, but not limited to, the following:

(i) freestall barns;

(ii) watering facilities;

(iii) feed storage and handling equipment;

(iv) milking parlors;

(v) robotic equipment;

(vi) scales;

(vii) milk storage and cooling facilities;

(viii) bulk tanks;

(ix) computer hardware and software and associated equipment used to monitor the productivity and feeding of livestock;

(x) manure pumping and storage facilities;

(xi) swine farrowing facilities;

(xii) swine and cattle finishing barns;

(xiii) calving facilities;

(xiv) digesters;

(xv) equipment used to produce energy;

(xvi) on-farm processing facilities equipment;

(xvii) fences; and

(xviii) livestock pens and corrals and sorting, restraining, and loading chutes.

Except for qualifying pasture development expenditures under clause (2), qualifying expenditures only include amounts that are allowed to be capitalized and deducted under either section 167 or 179 of the Internal Revenue Code in computing federal taxable income. Qualifying expenditures do not include an amount paid to refinance existing debt.

Subd. 3. Eligibility. (a) To be eligible for a livestock investment grant, a person must:

(1) be a resident of Minnesota or an entity specifically defined in section 500.24, subdivision 2, that is eligible to own farmland and operate a farm in this state under section 500.24;

(2) be the principal operator of the farm;

(3) hold a feedlot registration, if required; and

(4) apply to the commissioner on forms prescribed by the commissioner including a statement of the qualifying expenditures made during the qualifying period along with any proof or other documentation the commissioner may require.

(b) The $50,000 maximum grant applies at the entity level for partnerships, S corporations, C corporations, trusts, and estates as well as at the individual level. In the case of married individuals, the grant is limited to $50,000 for a married couple.

Subd. 4. Process. The commissioner, in consultation with the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over agriculture finance, shall develop competitive eligibility criteria and may allocate grants on a needs basis. The commissioner shall place any eligible unfunded applications on a waiting list and, notwithstanding subdivision 2, paragraph (d), give them consideration during the next fiscal year in which program funding is available. The commissioner shall notify in writing any applicant who applies for a grant and is ineligible under the provisions of this section as well as any applicant whose application is received or reviewed after the fiscal year funding limit has been reached.

History: 2008 c 297 art 1 s 1; 2009 c 94 art 1 s 12,13; 2013 c 114 art 2 s 4



Section 17.119 — TRACTOR ROLLOVER PROTECTION PILOT GRANT PROGRAM.

Subdivision 1. Grants; eligibility. (a) The commissioner must award cost-share grants to Minnesota farmers who retrofit eligible tractors and Minnesota schools that retrofit eligible tractors with eligible rollover protective structures. Grants are limited to 70 percent of the farmer's or school's documented cost to purchase, ship, and install an eligible rollover protective structure. The commissioner must increase the grant award amount over the 70 percent grant limitation requirement if necessary to limit a farmer's or school's cost per tractor to no more than $500.

(b) A rollover protective structure is eligible if it meets or exceeds SAE International standard J2194.

(c) A tractor is eligible if the tractor was built before 1987.

Subd. 2. Promotion; administration. The commissioner may spend up to 20 percent of total program dollars each fiscal year to promote and administer the program to Minnesota farmers and schools.

Subd. 3. Nonstate sources; appropriation. The commissioner must accept contributions from nonstate sources to supplement state appropriations for this program. Contributions received under this subdivision are appropriated to the commissioner for purposes of this section.

Subd. 4. Expiration. This section expires on June 30, 2019.

History: 2016 c 189 art 2 s 8



Section 17.135 — FARM DISPOSAL OF SOLID WASTE.

(a) A permit is not required from a state agency, except under sections 88.16, 88.17, and 88.22 for a person who owns or operates land used for farming that buries, or burns and buries:

(1) solid waste generated from the person's household or as part of the person's farming operation; or

(2) concrete or reinforcing bar from a building or structure located on the land used for farming.

Items in clauses (1) and (2) must be buried in a nuisance-free, pollution-free, and aesthetic manner on the land used for farming. The exception in clause (1) does not apply if regularly scheduled pickup of solid waste is reasonably available at the person's farm, as determined by resolution of the county board of the county where the person's farm is located.

(b) The exemption in paragraph (a), clause (1), does not apply to burning tires or plastics, except plastic baling twine, or to burning or burial of the following materials:

(1) household hazardous waste as defined in section 115A.96, subdivision 1;

(2) appliances, including but not limited to, major appliances as defined in section 115A.03, subdivision 17a;

(3) household batteries;

(4) used motor oil; and

(5) lead acid batteries from motor vehicles.

(c) Within 90 days after completion of the burial, an owner of land used for farming who buries material under the authority of paragraph (a), clause (2), shall record, with the county recorder or registrar of titles of the county in which the land is located, an affidavit containing a legal description of the property and a map drawn from available information showing the boundary of the property and the location of concrete or reinforcing bar buried on the property. The county recorder or registrar of titles must record an affidavit presented under this paragraph in a manner that ensures its disclosure in the ordinary course of a title search of the subject property.

History: 1989 c 131 s 2; 1993 c 249 s 5; 2011 c 14 s 6



Section 17.345 — NOT DETERMINATIVE FOR PROPERTY CLASSIFICATION.

Participating in an agricultural pursuit identified in this chapter is not determinative for the classification of property under chapter 273.

History: 2012 c 203 s 1



Section 17.351 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 17.352 to 17.354.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Fur-bearing animal. "Fur-bearing animal" means a fox, mink, fitch, chinchilla, karakul, marten, nutria, or fisher that is the second or later generation raised in captivity.

Subd. 4. Fur farmer. "Fur farmer" means a person engaged in breeding, raising, producing, and marketing fur-bearing animals or the products of fur-bearing animals.

History: 1985 c 44 s 1



Section 17.352 — AGRICULTURAL PRODUCTS AND PURSUITS.

Fur-bearing animals are domestic animals and products of fur-bearing animals are agricultural products. A fur farmer is engaged in an agricultural pursuit.

History: 1985 c 44 s 2



Section 17.353 — FUR FARMER REGISTRATION.

Subdivision 1. Registration system. The commissioner shall establish a registration system for fur farmers. The registration system shall be designed to maintain information required by the commissioner, United States Department of Agriculture, and other agencies.

Subd. 2. Registration. A fur farmer may register with the commissioner by submitting a completed registration form and a fee of $10 to the commissioner by December 31. The registration is valid for a calendar year. The registration form must state the name of the applicant, the location of the fur farming activity, the species of fur-bearing animals on the fur farm, and other information required by the commissioner.

Subd. 3. Tags for transportation and sale. The commissioner shall, if requested, furnish registered fur farmers tags, without a fee, for the transport and sale of fur-bearing animals and their products. A fur farmer transporting or selling pelts of fur-bearing animals may attach the tag to a package containing pelts.

Subd. 4. Annual reports of pelts sold. A registered fur farmer must file a verified report of the number of pelts of each species of fur-bearing animal sold during the preceding calendar year. The report must be filed with the commissioner by December 31.

History: 1985 c 44 s 3



Section 17.354 — APPLICATION.

Sections 17.351 to 17.353 do not affect provisions of law relating to wild animals.

History: 1985 c 44 s 4



Section 17.41 — GRAIN DEFINED.

Unless the language or context clearly indicates that a different meaning is intended, the term "grain" shall mean whole seeds or entire grains or any broken parts thereof, of field peas, field beans, soybeans or entire legumes, or flax, wheat, rye, barley, oats, corn, sorghum, spelt or emmer, vetch, buckwheat, or any other cereals.

History: 1955 c 415 s 1



Section 17.445 — INSPECTIONS AND SERVICES; FEES.

Subdivision 1. Definitions. For the purposes of this section, the definitions in this subdivision have the meanings given them.

(a) "Apiary" means a place where a collection of one or more hives or colonies of bees or the nuclei of bees are kept.

(b) "Bee equipment" means hives, supers, frames, veils, gloves, and any apparatus, tool, machine, vehicle, or other device used in the handling, moving, or manipulating of bees, honey, wax, or hives, including containers of honey or wax, which may be used in an apiary or in transporting bees and their products and apiary supplies.

(c) "Bees" means any stage of the common honey bee, Apis mellifera (L).

(d) "Commissioner" means the commissioner of agriculture or the commissioner's designees or authorized agents.

Subd. 2. Purpose. To ensure continued access to foreign and domestic markets, the commissioner shall provide requested bee inspections and other necessary services.

Subd. 3. Inspections and other services. On request, the commissioner may make inspections for sale of bees, bee equipment, or appliances or perform other necessary services.

Subd. 4. Fees. The commissioner shall charge a fee or charge for expenses so as to recover the cost of performing the inspections and services in subdivision 3. If a person for whom these inspections or services are to be performed requests it, the commissioner shall provide to the person in advance an estimate of the fees or expenses that will be charged. All fees and charges collected under this section shall be deposited in the state treasury and credited to the agricultural fund. Revenue from inspection fees and other charges deposited in the agricultural fund, including any interest earned, is appropriated to the commissioner to perform the services provided for under this section.

History: 2006 c 265 s 1



Section 17.452 — FARM-RAISED CERVIDAE.

Subdivision 1. [Repealed, 2014 c 181 s 14]

Subd. 2. [Repealed, 2014 c 181 s 14]

Subd. 3. [Repealed, 1997 c 7 art 2 s 67]

Subd. 4. Farmed Cervidae are livestock. Farmed Cervidae are livestock and are not wild animals for purposes of game farm, hunting, or wildlife laws. Farmed Cervidae and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 5. Raising farmed Cervidae is an agricultural pursuit. Raising farmed Cervidae is agricultural production and an agricultural pursuit.

Subd. 5a. Other applicable definitions. The definitions in section 35.153 apply to this section.

Subd. 6. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 6a. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 7. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 8. Slaughter. Farmed Cervidae must be slaughtered and inspected in accordance with chapters 31 and 31A or the United States Department of Agriculture voluntary program for exotic animals, Code of Federal Regulations, title 9, part 352.

Subd. 9. Sales of farmed Cervidae and meat products. Persons selling or buying farmed Cervidae sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 31, 31A, and 31B.

Subd. 10. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 11. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 12. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 13. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 13a. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 14. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 15. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 16. [Repealed, 1Sp2005 c 1 art 1 s 98]

History: 1993 c 375 art 9 s 2; 1995 c 39 s 2,3; 1999 c 86 art 2 s 1; 2002 c 373 s 2,3; 2003 c 128 art 3 s 6-13; 1Sp2005 c 1 art 1 s 10



Section 17.453 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 17.454.

Subd. 2. Owner. "Owner" means a person who owns or is responsible for the raising of Ratitae.

Subd. 3. Ratitae. "Ratitae" means members of the Ratitae family (including ostriches, emus, and rheas) that are raised for the purpose of producing fiber, meat, or animal by-products or as breeding stock.

History: 1993 c 375 art 9 s 3



Section 17.454 — RATITAE.

Subdivision 1. Ratitae are livestock. Ratitae are livestock and are not wild animals for purposes of hunting or wildlife laws. Ratitae and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 2. Raising Ratitae is an agricultural pursuit. Raising Ratitae is agricultural production and an agricultural pursuit.

Subd. 3. Sales of Ratitae and meat products. Persons selling or buying Ratitae sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 28A, 31, 31A, and 31B.

Subd. 4. Slaughter. Ratitae must be slaughtered and inspected in accordance with the United States Department of Agriculture voluntary inspection program for exotic animals, Code of Federal Regulations, title 9, part 352.

Subd. 5. Disease inspection. Ratitae are subject to chapter 35 and the rules of the Board of Animal Health in the same manner as livestock and domestic animals, including provisions relating to importation and transportation.

History: 1993 c 375 art 9 s 4



Section 17.455 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 17.456.

Subd. 2. Llama. "Llama" means a member of the genus lama that is raised for the purpose of producing fiber, meat, or animal by-products or as breeding stock.

Subd. 3. Owner. "Owner" means a person who owns or is responsible for the raising of llamas.

History: 1993 c 375 art 9 s 5



Section 17.456 — LLAMA.

Subdivision 1. Llamas are livestock. Llamas are livestock and are not wild animals for purposes of hunting or wildlife laws. Llamas and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 2. Raising llamas is an agricultural pursuit. Raising llamas is agricultural production and an agricultural pursuit.

Subd. 3. Sales of llamas and meat products. Persons selling or buying llamas sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 28A, 31, 31A, and 31B.

Subd. 4. [Repealed, 1997 c 220 s 5]

Subd. 5. Disease inspection. Llamas are subject to chapter 35 and the rules of the Board of Animal Health in the same manner as livestock and domestic animals, including provisions relating to importation and transportation.

History: 1993 c 375 art 9 s 6



Section 17.457 — RESTRICTED SPECIES.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of agriculture.

(c) "Restricted species" means Eurasian wild pigs and their hybrids (Sus scrofa subspecies and Sus scrofa hybrids), excluding domestic hogs (S. scrofa domesticus).

(d) "Release" means an intentional introduction or escape of a species from the control of the owner or responsible party.

Subd. 2. Importation; possession; release of restricted species. It is unlawful for a person to import, possess, propagate, transport, or release restricted species, except as provided in subdivision 3.

Subd. 3. Permits. (a) The commissioner may issue permits for the transportation, possession, purchase, or importation of restricted species for scientific, research, educational, or commercial purposes. A permit issued under this subdivision may be revoked by the commissioner if the conditions of the permit are not met by the permittee or for any unlawful act or omission, including accidental escapes.

(b) The commissioner may issue permits for a person to possess and raise a restricted species for commercial purposes if the person was in possession of the restricted species on March 1, 1993. Under the permit, the number of breeding stock of the restricted species in the possession of the person may not increase by more than 25 percent and the person must comply with the certification requirements in subdivision 7.

(c) A person may possess a restricted species without a permit for a period not to exceed two days for the purpose of slaughtering the restricted species for human consumption.

Subd. 4. Notice of escape of restricted species. In the event of an escape of a restricted species, the owner must notify within 24 hours a conservation officer and the Board of Animal Health and is responsible for the recovery of the species. The commissioner may capture or destroy the escaped animal at the owner's expense.

Subd. 5. Enforcement. This section may be enforced under sections 97A.205 and 97A.211.

Subd. 6. Penalty. A person who violates subdivision 2, 4, or 7 is guilty of a misdemeanor.

Subd. 7. Certification and identification requirements. (a) A person who possesses restricted species on July 1, 1993, must submit certified numbers of restricted species in the person's possession to the Board of Animal Health by June 1, 1993.

(b) Restricted species in the possession of a person must be marked in a permanent fashion to identify ownership. The restricted species must be marked as soon as practicable after birth or purchase.

Subd. 8. Containment. The commissioner, in consultation with the commissioner of natural resources, shall develop criteria for approved containment measures for restricted species with the assistance of producers of restricted species.

Subd. 9. Bond; security. A person who possesses restricted species must file a bond or deposit with the commissioner security in the form and in the amount determined by the commissioner to pay for the costs and damages caused by an escape of a restricted species.

Subd. 10. Fee. The commissioner shall impose a fee for permits in an amount sufficient to cover the costs of issuing the permits and for facility inspections. The fee may not exceed $50. Fee receipts must be deposited in the general fund.

History: 1993 c 129 s 3; 1994 c 623 art 1 s 16-18,46; 1999 c 231 s 30; 1Sp2001 c 2 s 26



Section 17.458 — AGROFORESTRY.

Subdivision 1. Definition. "Agroforestry" means the cultivation of short-rotation woody crops using agricultural practices to produce timber or forest products.

Subd. 2. Agricultural pursuit. Agroforestry is an agricultural pursuit.

History: 1997 c 216 s 23



Section 17.459 — HORSES.

Subdivision 1. Classification as livestock. Horses and other equines raised for the purposes of riding, driving, farm or ranch work, competition, racing, recreation, sale, or as breeding stock are livestock. Horses and their products are livestock and farm products for purposes of financial transactions and collateral.

Subd. 2. Agricultural pursuit. Raising horses and other equines is agricultural production and an agricultural pursuit. A horse breeding farm, horse training farm, horse boarding farm, or a farm combining those purposes is an agricultural operation.

Subd. 3. [Repealed, 2012 c 203 s 3]

History: 2010 c 333 art 1 s 5; 2012 c 203 s 2



Section 17.46 — SHORT TITLE.

Laws 1991, chapter 309, sections 4 to 16, may be cited as the Aquaculture Development Act.

History: 1991 c 309 s 3



Section 17.47 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to Laws 1991, chapter 309, sections 2 to 16.

Subd. 2. Aquaculture. "Aquaculture" means the culture of private aquatic life for consumption or sale.

Subd. 3. Aquatic farm. "Aquatic farm" means a facility used for the purpose of culturing private aquatic life in waters, including but not limited to artificial ponds, vats, tanks, raceways, other indoor or outdoor facilities that an aquatic farmer owns or where an aquatic farmer has exclusive control of, or private fish hatcheries licensed under section 97C.211 for the sole purpose of processing or cultivating aquatic life.

Subd. 4. Aquatic farmer. "Aquatic farmer" means an individual who practices aquaculture.

Subd. 5. [Repealed, 1996 c 310 s 1]

Subd. 6. Department. "Department" means the Department of Agriculture.

Subd. 7. Private aquatic life. "Private aquatic life" means fish, shellfish, mollusks, crustaceans, turtles, and any other aquatic animals cultured within an aquatic farm. Private aquatic life is the property of the aquatic farmer.

History: 1991 c 309 s 4; 1994 c 465 art 2 s 3; 2002 c 351 s 1



Section 17.49 — AQUACULTURE PROGRAM AND PROMOTION.

Subdivision 1. [Repealed, 2001 c 161 s 58]

Subd. 2. Coordination. Aquaculture programs in the state must be coordinated through the commissioner of agriculture. The commissioner of agriculture shall direct the development of aquaculture in the state. Aquaculture research, projects, and demonstrations must be reported to the commissioner before state appropriations for the research, projects, and demonstrations are encumbered. The commissioner shall maintain a database of aquaculture research, demonstrations, and other related information pertaining to aquaculture in the state.

Subd. 2a. Development program. The commissioner may establish a Minnesota aquaculture development and aid program that may support applied research, demonstration, financing, marketing, promotion, broodstock development, and other services.

Subd. 3. [Repealed, 2009 c 94 art 1 s 107]

History: 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 318 s 1; 1989 c 350 art 4 s 1; 1990 c 502 s 1,2; 1991 c 309 s 5; 1991 c 345 art 2 s 11; 1993 c 163 art 1 s 1; 1997 c 192 s 12



Section 17.491 — AQUACULTURE IS AGRICULTURAL PURSUIT.

Aquaculture is an agricultural pursuit.

History: 1989 c 350 art 4 s 2



Section 17.494 — AQUACULTURE PERMITS; RULES.

The commissioner shall act as permit or license coordinator for aquatic farmers and shall assist aquatic farmers to obtain licenses or permits.

By July 1, 1992, a state agency issuing multiple permits or licenses for aquaculture shall consolidate the permits or licenses required for every aquatic farm location. The Department of Natural Resources transportation permits are exempt from this requirement. State agencies shall adopt rules or issue commissioner's orders that establish permit and license requirements, approval timelines, and compliance standards.

Nothing in this section modifies any state agency's regulatory authority over aquaculture production.

History: 1991 c 309 s 6



Section 17.495 — APPEAL PROCEDURES.

A state agency that denies a license or permit to an aquatic farmer shall provide the aquatic farmer with a written notice specifying the reasons for refusal.

An aquatic farmer may appeal a state agency's denial of the license or permit in a contested case proceeding under chapter 14.

History: 1991 c 309 s 7



Section 17.496 — QUARANTINE FACILITY; RULES.

By July 1, 1992, the commissioner of natural resources shall adopt rules, in consultation with the commissioner of agriculture and the Aquaculture Advisory Committee, for the construction and operation of a quarantine facility for fish eggs presently requiring quarantine and disposition of fish from the facility. Fish in a quarantine station that are determined to be disease-free under the procedures developed by the commissioner of natural resources may be bought, sold, or transported.

History: 1991 c 309 s 8



Section 17.497 — EXOTIC SPECIES IMPORTATION; RULES.

The commissioner of natural resources shall establish rules, in consultation with the commissioner of agriculture and the Aquaculture Advisory Committee, for approving or rejecting importation of "exotic" or genetically altered aquatic species to protect the integrity of the natural ecosystem and provide aquatic farmers with information that may affect business decisions.

History: 1991 c 309 s 9



Section 17.498 — RULES; FINANCIAL ASSURANCE.

(a) The commissioner of the Pollution Control Agency, after consultation and cooperation with the commissioners of agriculture and natural resources, shall present proposed rules to the Pollution Control Agency board prescribing water quality permit requirements for aquaculture facilities by May 1, 1992. The rules must consider:

(1) best available proven technology, best management practices, and water treatment practices that prevent and minimize degradation of waters of the state considering economic factors, availability, technical feasibility, effectiveness, and environmental impacts;

(2) classes, types, sizes, and categories of aquaculture facilities;

(3) temporary reversible impacts versus long-term impacts on water quality;

(4) effects on drinking water supplies that cause adverse human health concerns; and

(5) aquaculture therapeutics, which shall be regulated by the Pollution Control Agency.

(b) Net pen aquaculture and other aquaculture facilities with similar effects must submit an annual report to the commissioner of the Pollution Control Agency analyzing changes in water quality trends from previous years, documentation of best management practices, documentation of costs to restore the waters used for aquaculture to the trophic state existing before aquatic farming was initiated, and documentation of financial assurance in an amount adequate to pay for restoration costs. The trophic state, which is the productivity of the waters measured by total phosphorus, dissolved oxygen, algae abundance as chlorophyll-a, and secchi disk depth of light penetration, and the condition of the waters measured by raw drinking water parameters, shall be determined to the extent possible before aquatic farming is initiated. The financial assurance may be a trust fund, letter of credit, escrow account, surety bond, or other financial assurance payable to the commissioner for restoration of the waters if the permittee cannot or will not restore the waters after termination of aquatic farming operations or revocation of the permit.

(c) Information received as part of a permit application or as otherwise requested must be classified according to chapter 13. Information about processes, aquatic farming procedures, feed and therapeutic formulas and rates, and tests on aquatic farming products that have economic value is nonpublic data under chapter 13, if requested by the applicant or permittee.

History: 1991 c 309 s 10; 1999 c 86 art 3 s 4



Section 17.4981 — GENERAL CONDITIONS FOR REGULATION OF AQUATIC FARMS.

(a) Aquatic farms are licensed to culture private aquatic life. Cultured aquatic life is not wildlife. Aquatic farms must be licensed and given classifications to prevent or minimize impacts on natural resources. The purpose of sections 17.4981 to 17.4997 is to:

(1) prevent public aquatic life from entering an aquatic farm;

(2) prevent release of nonindigenous or exotic species into public waters without approval of the commissioner;

(3) protect against release of disease pathogens to public waters;

(4) protect existing natural aquatic habitats and the wildlife dependent on them; and

(5) protect private aquatic life from unauthorized taking or harvest.

(b) Private aquatic life that is legally acquired and possessed is an article of interstate commerce and may be restricted only as necessary to protect state fish and water resources.

(c) The commissioner of natural resources shall establish license and other fees as provided in section 16A.1285, subdivision 2, that would make aquaculture licensing and enforcement self-sustaining. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish the fees required by this section. The fees are not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply. The commissioner shall develop best management practices for aquaculture to ensure the long-term sustainability of aquaculture and wetlands used for aquaculture, including, but not limited to, fish farming in man-made ponds.

History: 1992 c 566 s 1; 2008 c 368 art 2 s 2; 2009 c 176 art 2 s 2



Section 17.4982 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 17.4981 to 17.4998.

Subd. 2. Approved laboratory methods. "Approved laboratory methods" means methods described in the latest edition of the "Procedures for the Detection and Identification of Certain Fish Pathogens" published by the American Fisheries Society Fish Health Section known as the Fish Health Blue Book.

Subd. 2a. Aquaculture therapeutics. "Aquaculture therapeutics" means drugs, medications, and disease control chemicals that are approved for aquaculture use by the United States Food and Drug Administration or the United States Environmental Protection Agency.

Subd. 3. Aquarium facilities. "Aquarium facilities" means facilities that rear or hold private aquatic life for sale for aquarium or display purposes.

Subd. 4. Aquatic farm. "Aquatic farm" means a licensed facility used for hatching, raising, rearing, and culturing private aquatic life in waters and preparing aquatic life for sale, including, but not limited to, ponds, vats, tanks, raceways, and other indoor or outdoor facilities that an aquatic farmer owns or waters of which an aquatic farmer has the use.

Subd. 5. Aquatic life. "Aquatic life" has the meaning given to "private aquatic life" in section 17.47, subdivision 7, and for purposes of commercial transactions, aquatic life is livestock.

Subd. 6. Certifiable diseases. "Certifiable diseases" includes channel catfish virus, bacterial kidney disease, bacterial furunculosis, enteric redmouth disease, enteric septicemia of catfish, infectious hematopoietic necrosis virus, infectious pancreatic necrosis virus, whirling disease, proliferative kidney disease, viral hemorrhagic septicemia virus, epizootic epitheliotropic virus, ceratomyxosis, and any emergency disease.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Containment facility. "Containment facility" means a licensed facility for salmonids, catfish, or species on the viral hemorrhagic septicemia (VHS) susceptible list published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, that complies with clauses (1), (3), and (4), or clauses (2), (3), and (4):

(1) disinfects its effluent to the standards in section 17.4991 before the effluent is discharged to public waters;

(2) does not discharge to public waters or to waters of the state directly connected to public waters;

(3) raises aquatic life that is prohibited from being released into the wild and must be kept in a facility approved by the commissioner unless processed for food consumption;

(4) contains aquatic life requiring a fish health inspection prior to transportation.

Subd. 8a. Emergency enzootic disease area. "Emergency enzootic disease area" means an enzootic disease area that harbors an emergency fish disease. Trout, salmon, or catfish species are from an emergency enzootic disease area only if the individual species in question can carry one or more of the emergency fish disease pathogens present.

Subd. 9. Emergency fish disease. "Emergency fish disease" means designated fish diseases not already present in this state that could impact populations of aquatic life if inadvertently released by infected aquatic life, including channel catfish virus, viral hemorrhagic septicemia virus, infectious hematopoietic necrosis virus, infectious pancreatic necrosis virus, whirling disease, ceratomyxosis, proliferative kidney disease, and epizootic epitheliotropic virus disease.

Subd. 10. Enzootic disease area. "Enzootic disease area" means an area with well-defined geographic boundaries which harbors one or more certifiable diseases pathogens.

Subd. 10a. Fish collector. "Fish collector" means an individual who has been certified under section 17.4989 to oversee the collection of fish samples from a facility or a water body for disease testing by a certified laboratory.

Subd. 11. Fish Health Blue Book. "Fish Health Blue Book" means the standardized set of procedures and guidelines established and published by the American Fisheries Society Fish Health Section for the detection and isolation of fish pathogens.

Subd. 12. Fish health inspection. (a) "Fish health inspection" means an on-site, statistically based sampling, collection, and testing of fish in accordance with processes in the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases, published by the International Office of Epizootics (OIE) to test for causative pathogens. The samples for inspection must be collected by a fish health inspector or a fish collector in cooperation with the producer. Testing of samples must be done by an approved laboratory.

(b) The inspection for viral hemorrhagic septicemia (VHS), infectious pancreatic necrosis (IPN), and infectious hematopoietic necrosis (IHN) in salmonids and for VHS in nonsalmonids must include at a minimum viral testing of ovarian fluids at the 95 percent confidence level of detecting two percent incidence of disease.

(c) The inspection for certifiable diseases for wild fish must follow the guidelines of the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases.

Subd. 13. Fish health inspector. "Fish health inspector" means an individual certified as a fish health inspector or an aquatic animal health inspector by the American Fisheries Society or state, federal, or provincial resource management agency, except that a certification may not be made by an inspector who has a conflict of interest in connection with the outcome of the certification.

Subd. 14. Game fish. "Game fish" has the meaning given in section 97A.015, subdivision 25, except that green or orange spotted sunfish are not game fish for purposes of determining fish of significant public value.

Subd. 15. Intensive culture. "Intensive culture" means the rearing of fish at densities greater than can be supported in the natural environment.

Subd. 16. Licensed facility. "Licensed facility" means a licensed aquatic farm, including all licensed waters.

Subd. 17. Lot. "Lot" means a group of fish of the same species and age that originated from the same discrete spawning population and that always have shared a common water supply, or various age groups of adult brood stock of the same species that have shared the same containers for one brood cycle.

Subd. 18. Minnows. "Minnows" has the meaning given in section 97A.015, subdivision 29, except the 12-inch restriction on sucker minnows does not apply.

Subd. 18a. Nonindigenous species. "Nonindigenous species" means a species of fish or other aquatic life that is:

(1) not known to have been historically present in the state;

(2) not known to be naturally occurring in a particular part of the state; or

(3) designated by rule as a prohibited or regulated invasive species.

Subd. 18b. Nonindigenous strain. "Nonindigenous strain" means a species of fish or other aquatic life that:

(1) has an original source outside of this state and contiguous states;

(2) is an unnaturally occurring hybrid or genetically engineered species; or

(3) in areas north of marked State Highway 210, is a walleye, the original source of which is from south of marked State Highway 210 or from outside the state.

Subd. 18c. Processing. "Processing" means rendering a species of aquatic life for food, bait, or other purposes so that it is no longer alive.

Subd. 19. Public waters. "Public waters" has the meaning given in section 103G.005, subdivision 15.

Subd. 20. Quarantine facility. "Quarantine facility" means a culture system that is enclosed in a building and is separated from other fish culture facilities where fish can be isolated and maintained while preventing their introduction and pathogen introduction into the environment.

Subd. 21. Standard facility. "Standard facility" means a licensed facility that is not a quarantine or containment facility.

Subd. 22. Waters of the state. "Waters of the state" has the meaning given in section 103G.005, subdivision 17.

History: 1992 c 566 s 2; 1993 c 226 s 1-3; 1996 c 410 s 3-7; 1997 c 226 s 1-3; 2004 c 243 s 1; 1Sp2011 c 2 art 5 s 3-6; 2014 c 289 s 1; 2016 c 189 art 3 s 7



Section 17.4983 — AQUATIC FARM OPERATIONS.

Subdivision 1. Acquisition and sale of private aquatic life. Aquatic life legally possessed may be bought, acquired, and sold by licensed facilities as provided in sections 17.4981 to 17.4997.

Subd. 2. Acquisition from state. (a) The commissioner may sell aquatic life to licensed facilities at fair wholesale market value. Fair wholesale market value must be determined by the average market price charged in this state and contiguous states and provinces for similar quantities.

(b) The commissioner shall establish procedures to make aquatic life available to licensed facilities if state aquatic life would otherwise die or go to waste, such as in cases of winterkill lakes, waters where piscicides will be applied, and waters subject to extreme draw-down. The public must be given angling opportunities if public access is available.

(c) The commissioner shall attempt to provide opportunities to make brood stock available to licensed facilities to reduce reliance on out-of-state sources without causing adverse impacts to game fish populations.

(d) If the commissioner denies approval to obtain aquatic life outside the state, a written notice must be submitted to the applicant stating the reasons for denial, and the commissioner shall:

(1) designate approved sources if available to obtain the desired aquatic life; or

(2) sell the aquatic life from state hatcheries at fair wholesale market value if there is a surplus from state operations.

Subd. 3. Methods to harvest aquatic life. Licensed facilities may use all reasonable methods to operate and harvest aquatic life from licensed facilities, including available nets.

Subd. 4. Discharge may require permit. The discharge from an aquatic farm must comply with discharge permits required by the Minnesota Pollution Control Agency.

Subd. 5. Ownership of aquatic life. (a) Notwithstanding other provisions of law, aquatic life lawfully acquired and possessed by a licensed facility is private aquatic life and property of the owner of the licensed facility.

(b) The state may not seize or otherwise confiscate private aquatic life without due process of law, except that private aquatic life in public waters may become property of the state if the waters are not part of a licensed facility. The commissioner shall notify the licensee that the aquatic life in a facility that is no longer licensed will become property of the state if the aquatic life is not removed. If the licensee does not respond in writing within 30 days after receiving the notice and make alternative arrangements, or does not remove the aquatic life by 60 ice-free days after receiving the notice, the private aquatic life becomes property of the state.

(c) Private aquatic life that is transferred to the state or released into public waters that are not part of a licensed facility is owned by the state and may be considered wildlife.

Subd. 6. Control of licensed waters. (a) If the public cannot legally access waters of the state that are part of a licensed aquatic farm except by permission of the licensee, the use of the waters by the public is subject to restriction by the licensee.

(b) Waters of the state may not be licensed for aquaculture use to more than one licensee.

Subd. 7. Angling in licensed waters. A person may not take fish by angling from waters subject to subdivision 6 unless the person has written permission from the licensee and:

(1) has an invoice when in possession of fish; or

(2) takes fish under an angling license, subject to the limits and conditions in the game and fish laws.

Subd. 8. Interference prohibited. A person may not knowingly damage, disturb, or interfere with legal aquatic farm operations.

History: 1992 c 566 s 3; 1993 c 226 s 4; 1997 c 226 s 4



Section 17.4984 — AQUATIC FARM LICENSE.

Subdivision 1. License required. (a) A person or entity may not operate an aquatic farm without first obtaining an aquatic farm license from the commissioner.

(b) Applications for an aquatic farm license must be made on forms provided by the commissioner.

(c) Licenses are valid for five years and are transferable upon notification to the commissioner.

(d) The commissioner shall issue an aquatic farm license on payment of the required license fee under section 17.4988.

(e) A license issued by the commissioner is not a determination of private property rights, but is only based on a determination that the licensee does not have a significant detrimental impact on the public resource.

(f) The commissioner shall not issue a new license for aquatic farm purposes on a natural water body that has been restored or subject to a protective easement or other interest in land that was at least partially paid for with state or federal money.

(g) Before a new aquatic farm license is issued for a natural water body, the applicant must notify all owners of property with direct access to the water body. The notification must include the language of this subdivision.

Subd. 2. Listed waters. (a) An aquatic farm license must list:

(1) the specific waters of the state that may be used in connection with the licensed aquatic farm and the species approved for each licensed water; and

(2) whether aeration requiring a permit is approved.

Additional waters may not be used until they are approved by the commissioner.

(b) The right to use waters licensed for private fish hatchery or aquatic farm purposes may be transferred between licensees with prior approval by the commissioner if requirements for species to be raised are met. Waters that are continually connected by a permanent watercourse to other waters must not be approved for aquatic farm use, except that connected waters that are isolated from other waters may be licensed as a single water body. Waters that are intermittently connected or may become connected with other waters may be denied, or screening or other measures may be required to prevent passage of aquatic life. Listed waters may be changed on approval by the area fisheries supervisor or the commissioner.

(c) The commissioner shall conduct an inspection of waters to be licensed prior to approving or denying initial licensing of the waters. When artificial tanks, jars, or other containers are added to existing licensed facilities, an additional inspection is not required.

(d) Waters containing game fish of significant public value may be denied licensing unless the applicant can demonstrate exclusive riparian control.

(e) Waters containing game fish of significant public value may be denied licensing unless the game fish of significant public value are, at the commissioner's option, and taking into consideration the recommendation of the licensed applicant, sold to the licensee, or removed by the Department of Natural Resources or disposed of as provided in writing by the commissioner.

(f) Waters licensed under an aquatic farm license may be aerated during open water periods without a separate aeration permit.

(g) Carp and bullheads may be removed from licensed waters, and transported and disposed of by the licensee.

Subd. 3. Listed species. (a) An aquatic farm license must list the species of aquatic life appropriate for the classification of the waters. Listed species of aquatic life may be changed on written request to and approval by the area fisheries supervisor. Species of aquatic life regulated under chapter 97A, 97B, or 97C may not be cultured unless listed on the license.

(b) All waters licensed before July 1, 1992, under a private fish farm or fish hatchery license must be approved for species listed under current licenses if other conditions for licensing are met.

(c) If licensed waters are located within a 25-year floodplain and are not enclosed within a building, species of aquatic life may be licensed at the discretion of the commissioner.

(d) Licensed waters located outside of a 25-year floodplain or enclosed within a building may be licensed for any species, except that the commissioner may deny licensing for species not present in the state.

Subd. 4. Single license for aquatic farming operation. The commissioner shall issue a single license for aquatic farming, with the following information and endorsements:

(1) waters covered by the license;

(2) classification of each of the licensed waters;

(3) aeration endorsement for each licensed water where the licensee has exclusive control of riparian access or where the conditions for an aeration permit have been met; and

(4) endorsements requested by the licensee.

Subd. 5. State list of waters. If the state uses waters of the state for aquatic farming, the state shall acquire legal access to the waters and make documentation of the access available to the public.

Subd. 6. Inspections and enforcement. (a) The premises, property, vehicles, private aquatic life, and equipment where private aquatic farm operations are being conducted are subject to reasonable and necessary inspections at reasonable times by conservation officers. The reason for the inspection must be provided in writing. The owner, operator, or designee may be present when inspections are conducted.

(b) Conservation officers may enforce sections 17.4981 to 17.4997 under section 97A.205.

Subd. 7. Nonpublic records. (a) Licensees must keep complete, up-to-date, nonpublic records of the operation of the aquatic farm. The records must remain available for at least three years.

(b) The records must be in English and include the following information:

(1) for each species acquired, the number or pounds of fish or eggs acquired, names and addresses of the sources from which acquired, and the dates of receipt;

(2) for each species sold or disposed of, the number or pounds of fish sold or disposed of, the names and addresses of the purchasers or persons to whom the conveyances are made, and the dates of sale; and

(3) for fish sperm or viable eggs, the amount acquired or sold, the names and addresses of the sources from which acquired, the purchasers to whom conveyed, and the dates of purchase or sale.

(c) On or before March 1 of each year, the licensee shall submit a complete annual report on a form furnished by the commissioner, covering the number or pounds of all species sold or purchased in the preceding licensed year.

(d) An aquatic farmer shall maintain records for reasonable inspection by the commissioner. Information on aquatic life production, harvest, and sales is nonpublic information.

History: 1992 c 566 s 4; 1993 c 226 s 5; 1996 c 410 s 8,9; 2000 c 331 s 1-3; 2007 c 57 art 1 s 14; 2008 c 368 art 2 s 3



Section 17.4985 — TRANSPORTATION OF AQUATIC LIFE.

Subdivision 1. Requirements for importation, transportation within the state, or stocking of fish. Except as provided in subdivision 3, a licensee may not import aquatic life into the state, transport aquatic life within the state, or stock waters of the state with aquatic life without first obtaining a bill of lading or transportation permit from the commissioner, with disease certification, if applicable.

Subd. 2. Bill of lading. (a) A state-issued bill of lading is required for:

(1) intrastate transportation of aquatic life other than salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, between licensed private fish hatcheries, aquatic farms, or aquarium facilities licensed for the species being transported if the aquatic life is being transported into a watershed where it is not currently present, if walleyes whose original source is south of marked State Highway 210 are being transported to a facility north of marked State Highway 210, or if the original source of the aquatic life is outside Minnesota and contiguous states; and

(2) stocking of waters other than public waters with aquatic life other than salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services.

(b) When aquatic life is transported under paragraph (a), a copy of the bill of lading must be submitted to the regional fisheries manager at least 72 hours before the transportation.

(c) For transportation and stocking of waters that are not public waters:

(1) a bill of lading must be submitted to the regional fisheries manager 72 hours before transporting fish for stocking;

(2) a bill of lading must be submitted to the regional fisheries manager within five days after stocking if the waters to be stocked are confirmed by telecopy or telephone prior to stocking by the regional fisheries office not to be public waters; or

(3) a completed bill of lading may be submitted to the regional fisheries office by telecopy prior to transporting fish for stocking. Confirmation that the waters to be stocked are not public waters may be made by returning the bill of lading by telecopy or in writing, in which cases additional copies need not be submitted to the Department of Natural Resources.

(d) Bill of lading forms may only be issued by the Department of Natural Resources in St. Paul, and new bill of lading forms may not be issued until all previously issued forms have been returned.

Subd. 3. Exemptions for transportation permits and bills of lading. (a) A state-issued bill of lading or transportation permit is not required by an aquatic farm licensee for importation of animals not on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services; transportation of animals not on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services; or export for the following:

(1) minnows taken under an aquatic farm license in this state and transported intrastate;

(2) aquarium or ornamental fish including goldfish and tropical, subtropical, and saltwater species that cannot survive in the waters of the state, which may be imported or transported if accompanied by shipping documents;

(3) fish or fish eggs that have been processed for use as food, bait, or other purposes unrelated to fish propagation;

(4) live fish from a licensed aquatic farm, which may be transported directly to an outlet for processing or for other food purposes if accompanied by shipping documents;

(5) fish being exported if accompanied by shipping documents;

(6) sucker eggs, sucker fry, or fathead minnows transported intrastate for bait propagation or feeding of cultural aquatic life, except that if either species becomes listed on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, then a transportation permit is required;

(7) species of fish that are found within the state used in connection with public shows, exhibits, demonstrations, or fishing pools for periods not exceeding 14 days;

(8) fish being transported through the state if accompanied by shipping documents; or

(9) intrastate transportation of aquatic life between or within licensed private fish hatcheries, aquatic farms, or aquarium facilities licensed for the species being transported, except where required in subdivision 2 and except that salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, may only be transferred or transported intrastate without a transportation permit if they had no record of bacterial kidney disease or viral hemorrhagic septicemia at the time they were imported into the state and if they have had a fish health inspection within the preceding year that has shown no certifiable diseases to be present.

Aquatic life being transferred between licensed private fish hatcheries, aquatic farms, or aquarium facilities must be accompanied by shipping documents and salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, being transferred or transported intrastate without a transportation permit must be accompanied by a copy of their most recent fish health inspection.

(b) Shipping documents required under paragraph (a) must show the place of origin, owner or consignee, destination, number, and species.

Subd. 4. Transportation permit requirements. A transportation permit is required for all importation, transportation, or stocking of private aquatic life not covered by subdivision 2 or exempted in subdivision 3. A transportation permit may be used for multiple shipments within the 30-day term for the permit if the source and the destination remains the same. Transportation permits, which may authorize importation or stocking of public waters, may be issued through Department of Natural Resources regional offices or the St. Paul office, and must be obtained prior to shipment.

Subd. 5. Permit application. An application for a transportation permit must be made on forms provided by the commissioner. An incomplete application must be rejected. An application for a transportation permit for salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, their eggs, or sperm must be accompanied by certification that the source of the eggs or sperm are free of certifiable diseases, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported, transported, or stocked following treatment approved by the commissioner, and fish with bacterial kidney disease or viral hemorrhagic septicemia may be imported, transported, or stocked into areas where the disease has been identified as being present. A copy of the transportation permit showing the date of certification inspection must accompany the shipment of fish while in transit and must be available for inspection by the commissioner. By 14 days after a completed application is received, the commissioner must approve or deny the importation permits as provided in this section.

Subd. 6. Vehicle identification. (a) A vehicle used by a licensee for transporting aquatic life must be identified with the licensee's name and town of residence as it appears on the license and the license number.

(b) A vehicle used by a licensee must have identification displayed so that it is readily visible from either side of the vehicle in letters and numbers not less than 2-1/2 inches high and with a three-eighths inch wide stroke. Identification may be permanently affixed to vehicles or displayed on removable plates or placards placed on opposite doors of the vehicle or on the tanks carried on the vehicle.

(c) An application to license a vehicle for minnow transport or export or for use as a fish vendor that is received by the commissioner is a temporary license until it is approved or denied.

History: 1992 c 566 s 5; 1993 c 226 s 6,7; 1996 c 410 s 10,11; 2008 c 307 s 1-3



Section 17.4986 — IMPORTATION OF AQUATIC LIFE.

Subdivision 1. Importation and stocking restrictions. A person may not import fish into or stock fish in the state without first obtaining a transportation permit with a disease certification, as prescribed under section 17.4985, subdivision 5, when required or a bill of lading from the commissioner, unless the person is exempted.

Subd. 2. Licensed facilities. (a) The commissioner shall issue transportation permits to import:

(1) indigenous and naturalized species except trout, salmon, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, and sperm from any source to a standard facility;

(2) trout, salmon, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, from a nonemergency enzootic disease area to a containment facility if the fish are certified within the previous year to be free of certifiable diseases, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease or viral hemorrhagic septicemia may be imported into areas where the disease has been identified as being present; and

(3) trout, salmon, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, from a facility in a nonemergency enzootic disease area with a disease-free history of three years or more to a standard facility, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease or viral hemorrhagic septicemia may be imported into areas where the disease has been identified as being present.

(b) If a source facility in a nonemergency enzootic disease area cannot demonstrate a history free from disease, aquatic life may only be imported into a quarantine facility.

Subd. 3. Emergency enzootic disease area. Except as otherwise provided and except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease may be imported into areas where the disease has been previously introduced, fish may be imported from emergency enzootic disease areas only as fertilized eggs under the following conditions:

(1) to be imported into a standard facility, fertilized eggs must have a disease-free history for at least five years;

(2) to be imported into a containment facility, fertilized eggs must have a disease-free history for at least three years; or

(3) to be imported into a quarantine facility, fertilized eggs may have a disease-free history of less than three years.

Subd. 4. Disease-free history. Disease-free histories required under this section must include the results of a fish health inspection. When disease-free histories of more than one year are required for importing salmonids, catfish, or species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, the disease history must be of consecutive years that include the year previous to, or the year of, the transportation request.

History: 1992 c 566 s 6; 1993 c 226 s 8,9; 1996 c 410 s 12; 2008 c 307 s 4-6; 2009 c 86 art 1 s 8



Section 17.4987 — STOCKING PRIVATE AQUATIC LIFE.

(a) A person may not release private aquatic life into public waters that are not licensed as part of an aquatic farm without first obtaining a transportation permit from the commissioner. The commissioner may:

(1) deny issuance of a permit if releasing the private aquatic life is not consistent with the management plan for the public waters; and

(2) approve the import, transport, and stocking of fish with bacterial kidney disease or viral hemorrhagic septicemia into areas or waters where either disease has been identified as being present.

(b) The commissioner shall make management plans available to the public.

(c) If a permit is denied, the commissioner must provide reasons for the denial in writing.

History: 1992 c 566 s 7; 2008 c 307 s 7



Section 17.4988 — LICENSE AND INSPECTION FEES.

Subdivision 1. Requirements for issuance. A permit or license must be issued by the commissioner if the requirements of law are met and the license and permit fees specified in this section are paid.

Subd. 2. Aquatic farming license. (a) The annual fee for an aquatic farming license is $210 for the base license. The commissioner must establish an additional fee based on the acreage of the operation.

(b) The aquatic farming license may contain endorsements for the rights and privileges of the following licenses under the game and fish laws. The endorsement must be made upon payment of the license fee prescribed in section 97A.475 for the following licenses:

(1) minnow dealer license;

(2) minnow retailer license for sale of minnows as bait;

(3) minnow exporting license;

(4) aquatic farm vehicle endorsement, which includes a minnow dealer vehicle license, a minnow retailer vehicle license, an exporting minnow vehicle license, and a fish vendor license;

(5) sucker egg taking license; and

(6) game fish packers license.

Subd. 3. Inspection and additional fees. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish fees for the services listed in clauses (1) to (3) and the additional fee required under subdivision 2, paragraph (a). The fees must be set in an amount that does not recover significantly more or less than the cost of providing the service. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The services covered under this provision include:

(1) initial inspection of each water to be licensed;

(2) fish health inspection and certification, including initial tissue sample collection, basic fish health assessment, viral pathogen testing, and bacteriological testing; and

(3) initial inspection for containment and quarantine facility inspections.

Subd. 4. Aquarium facility. (a) A person operating a commercial aquarium facility must have a commercial aquarium facility license issued by the commissioner if the facility contains species of aquatic life that are for sale and that are present in waters of the state. The commissioner may require an aquarium facility license for aquarium facilities importing or holding species of aquatic life that are for sale and that are not present in Minnesota if those species can survive in waters of the state. The fee for an aquarium facility license is $90.

(b) Game fish transferred by an aquarium facility must be accompanied by a receipt containing the information required on a shipping document by section 17.4985, subdivision 3, paragraph (b).

History: 1992 c 566 s 8; 1996 c 410 s 13,14; 1997 c 216 s 24; 2000 c 488 art 3 s 8; 2003 c 128 art 1 s 11; 2008 c 363 art 5 s 8,9; 2009 c 176 art 2 s 3



Section 17.4989 — FISH SAMPLE COLLECTING.

Subdivision 1. Training. Fish collector training may be offered by any organization or agency that has had its class and practicum syllabus approved by the commissioner. The class and practicum must include the following components:

(1) accurate identification of licensed water bodies listed according to section 17.4984 and ensuring that collection is taking place at the correct site;

(2) identification of fish internal organs;

(3) fish dissection and sample preparation as identified by the Department of Natural Resources based on specific testing requirements or as outlined in the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases, published by the International Office of Epizootics (OIE);

(4) recording and reporting data;

(5) sample preparation and shipping;

(6) a field collection site test to demonstrate mastery of the necessary skills, overseen by a certified fish health inspector; and

(7) a certificate of successful completion signed by a certified fish health inspector on a form provided by the commissioner.

Subd. 2. Certification time period. Fish collector certification is valid for five years and is not transferable. A person may renew certification only by successfully completing certification training. Certification shall be revoked if the certified person is convicted of violating any of the statutes or rules governing testing for aquatic species diseases. Certification may be suspended during an investigation associated with misconduct or violations of fish health testing and collection. The commissioner shall notify the person that certification is being revoked or suspended.

Subd. 3. Conflict of interest. A fish collector may not oversee the collection of fish from a facility or a water body when the collector has a conflict of interest in connection with the outcome of the testing.

History: 1Sp2011 c 2 art 5 s 7



Section 17.4991 — DISEASE TRANSMISSION.

Subdivision 1. Facility designation. (a) The licensee may apply to the commissioner for designation of all or a portion of a facility as a standard, containment, or quarantine facility on forms prescribed by the commissioner as part of the license application or separately.

(b) By 15 business days after an application is submitted, the commissioner must notify the applicant if there are any deficiencies in the application. By 30 business days after a complete application is submitted, the commissioner shall approve or deny the designation requested. A denial must include an assessment of the actual risk to wildlife populations at the particular site. A containment designation must be approved if the facility meets the disinfection requirements of subdivision 2 and complies with section 17.4982, subdivision 8.

Subd. 2. Disinfection. (a) Containment facilities must disinfect effluent prior to discharge to public waters. The effluent required to be disinfected includes water used by a containment facility in the production of the aquatic life of concern, waste or mortalities from the aquatic life of concern, and live forage or commercial feed discarded from the containment facility. Runoff from precipitation and excess water from natural springs, wells, or other sources that is not used in the production of aquatic life is not effluent to be disinfected.

(b) The disinfection must minimize the potential release of disease pathogens to wildlife susceptible to the pathogens based on a reasonable risk assessment. Disinfection treatment processes may include chlorination or other processes. If chlorine disinfection is utilized, a measurable residual level of 1.0 parts per million of active chlorine in the effluent must be maintained for one hour of retention time. The effluent must be sufficiently dechlorinated to prevent toxic adverse impacts to wildlife after discharge to public waters.

(c) A disinfection treatment process must ensure uninterrupted effluent treatment in the event of electrical power failure, a primary system failure, or other similar events that would cause treatment interruptions.

(d) The effluent disinfection process must be sited, designed, and operated in a manner that allows inspection by the commissioner at all times to determine whether adequate effluent disinfection is maintained.

(e) The commissioner may prescribe reasonable documentation of daily monitoring of treatment system performance to be included in the licensee's annual report. The records must be available for daily inspection by the commissioner during normal business hours and maintained for three years.

Subd. 3. Fish health inspection. (a) An aquatic farm propagating salmonids, catfish, or species on the viral hemorrhagic septicemia (VHS) susceptible list published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, and having an effluent discharge from the aquatic farm into public waters must have a fish health inspection conducted at least once every 12 months by a certified fish health inspector. Testing must be conducted according to laboratory methods of the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases, published by the International Office of Epizootics (OIE).

(b) An aquatic farm propagating any species on the VHS susceptible list and having an effluent discharge from the aquatic farm into public waters must test for VHS virus using the guidelines of the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases. The commissioner may, by written order published in the State Register, prescribe alternative testing time periods and methods from those prescribed in the Fish Health Blue Book or the OIE Diagnostic Manual if the commissioner determines that biosecurity measures will not be compromised. These alternatives are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner must provide reasonable notice to affected parties of any changes in testing requirements.

(c) Results of fish health inspections must be provided to the commissioner for all fish that remain in the state. All data used to prepare and issue a fish health certificate must be maintained for three years by the issuing fish health inspector, approved laboratory, or accredited veterinarian.

(d) A health inspection fee must be charged based on each lot of fish sampled. The fee by check or money order payable to the Department of Natural Resources must be prepaid or paid at the time a bill or notice is received from the commissioner that the inspection and processing of samples is completed.

(e) Upon receipt of payment and completion of inspection, the commissioner shall notify the operator and issue a fish health certificate. The certification must be made according to the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases by a person certified as a fish health inspector.

(f) All aquatic life in transit or held at transfer stations within the state may be inspected by the commissioner. This inspection may include the collection of stock for purposes of pathological analysis. Sample size necessary for analysis will follow guidelines listed in the Fish Health Blue Book or the Diagnostic Manual for Aquatic Animal Diseases.

(g) Salmonids, catfish, or species on the VHS susceptible list must have a fish health inspection before being transported from a containment facility, unless the fish are being transported directly to an outlet for processing or other food purposes or unless the commissioner determines that an inspection is not needed. A fish health inspection conducted for this purpose need only be done on the lot or lots of fish that will be transported. The commissioner must conduct a fish health inspection requested for this purpose within five working days of receiving written notice. Salmonids and catfish may be immediately transported from a containment facility to another containment facility once a sample has been obtained for a health inspection or once the five-day notice period has expired.

Subd. 4. Emergency disease determination. If emergency diseases exist, the commissioner may order the aquatic life in the facility to be impounded, confiscated, sold, or destroyed and the facility disinfected. The commissioner shall make every effort to allow disposed aquatic life to be sold for market if there is no imminent danger of a significant adverse impact on natural fish populations or of escape of the pathogen to public waters.

Subd. 5. Aquaculture therapeutics registration. (a) Aquaculture therapeutics must be registered and labeled in accordance with rules adopted by the commissioner of agriculture relating to drugs and feed additives.

(b) The Department of Agriculture may not require registration of those aquaculture therapeutics designated as low regulatory priority by the United States Food and Drug Administration.

History: 1992 c 566 s 9; 1993 c 226 s 10-12; 1996 c 410 s 15; 1Sp2011 c 2 art 5 s 8



Section 17.4992 — GAME FISH.

Subdivision 1. Acquisition and purchase. Game fish sperm, viable game fish eggs, or live game fish may not be taken from public waters for aquaculture purposes, but may be purchased from the state or acquired from aquatic farms.

Subd. 2. Restriction on the sale of fish. (a) Except as provided in paragraph (b), species on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, must be free of viral hemorrhagic septicemia and species of the family salmonidae or ictaluridae, except bullheads, must be free of certifiable diseases if sold for stocking or transfer to another aquatic farm.

(b) The following exceptions apply to paragraph (a):

(1) eggs with enteric redmouth, whirling disease, or furunculosis may be transferred between licensed facilities or stocked following treatment approved by the commissioner;

(2) fish with bacterial kidney disease or viral hemorrhagic septicemia may be transferred between licensed facilities or stocked in areas where the disease has been identified as being present; and

(3) the commissioner may allow transfer between licensed facilities or stocking of fish with enteric redmouth or furunculosis when the commissioner determines that doing so would pose no threat to the state's aquatic resources.

Subd. 3. Acquisition of fish for brood stock. (a) Game fish brood stock may be sold to private fish hatcheries or aquatic farms by the state at fair wholesale market value. For brood stock development, up to 20 pair of adults of each species requested may be provided to a licensee once every three years, if available, by the state through normal operations.

(b) If brood stock is not available by the June 1 following the request under paragraph (a) and a permit to take brood stock by angling is requested by the licensee, within 30 days of the request, the commissioner may issue a permit to the licensee to take, by angling, up to 20 pairs of each species requested. Game and fish laws and rules relating to daily limits, seasons, and methods apply to the taking of fish by angling pursuant to a permit issued under this paragraph.

Subd. 4. Sale of eggs by the state. The commissioner may offer for sale or barter as eggs or fry from the department's annual game fish egg harvest.

Subd. 5. Purchase of eggs dependent upon facility. Licensees may purchase game fish eggs or fry from the state at a rate based on the capacity of their facility to hatch and rear fish. Licensees may purchase walleye at a rate of no more than one-half quart of eggs or 5,000 fry for each acre or fraction of licensed surface water. This limitation may be waived if an aquatic farm is an intensive culture facility. The allowable purchase of trout or salmon eggs must be based on the capacity of rearing tanks and flow of water through the aquatic farm facility.

Subd. 6. Stocking walleyes north of marked State Highway 210. Walleyes from outside of the area of the state north of marked State Highway 210 may not be stocked in waters of the state north of marked State Highway 210 without approval by the commissioner.

History: 1992 c 566 s 10; 1993 c 226 s 13; 1996 c 410 s 16,17; 2000 c 331 s 4; 2008 c 307 s 8; 1Sp2011 c 2 art 5 s 9



Section 17.4993 — MINNOWS.

Subdivision 1. Taking from public waters. (a) Under an aquatic farm license, a licensee may take minnow sperm, minnow eggs, and live minnows for aquatic farm purposes from public waters that have been tested for viral hemorrhagic septicemia when the testing indicates the disease is not present.

(b) A licensee may take sucker eggs and sperm only in approved waters with a sucker egg license endorsement as provided by section 17.4994.

Subd. 2. [Repealed, 2012 c 277 art 1 s 91]

History: 1992 c 566 s 11; 1996 c 410 s 18; 2008 c 307 s 9



Section 17.4994 — SUCKER EGGS.

Sucker eggs may be taken from public waters with a sucker egg license endorsement for the fee prescribed in section 97A.475, subdivision 29. Taking sucker eggs from public waters is subject to chapter 97C and may be supervised by the commissioner. The commissioner may limit the amount of sucker eggs that a person with a sucker egg license endorsement may take based on the number of sucker eggs taken historically by the licensee, new requests for eggs, and the condition of the spawning runs at those historical streams and rivers that have produced previous annual quotas.

History: 1992 c 566 s 12; 1Sp2011 c 2 art 5 s 10



Section 17.4995 — RECEIPTS TO THE GAME AND FISH FUND.

Money received by the state under sections 17.4981 to 17.4997 must be deposited in the state treasury and credited to the game and fish fund.

History: 1992 c 566 s 13



Section 17.4996 — WHITE EARTH INDIAN RESERVATION.

Until the commissioner reaches an agreement with the White Earth Indian Reservation regarding the acquisition and sale of aquatic life from public waters, an aquatic farm licensee may acquire and transport rough fish, as defined in section 97A.015, subdivision 43, and yellow perch lawfully acquired and possessed by a tribal member for sale under tribal laws and regulations on the White Earth Reservation. Transportation of yellow perch off the reservation must be accompanied by documentation showing the source and number of the yellow perch.

History: 1992 c 566 s 14



Section 17.4997 — RULES.

The commissioner may adopt rules that are consistent with sections 17.4981 to 17.4996. The commissioner must notify the Minnesota Aquaculture Commission and the commissioner of agriculture prior to publication of the proposed rules.

History: 1992 c 566 s 15



Section 17.4998 — VIOLATIONS; PENALTY.

Subdivision 1. Misdemeanor. Unless a different penalty is prescribed, a violation of a provision of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is a misdemeanor.

Subd. 2. Petty misdemeanor. A first and second violation, within a three-year period, of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is a petty misdemeanor if it does not involve intentionally falsifying records and does not put public waters or other fish hatchery facilities at risk from harmful nonindigenous species, nonindigenous strains, or emergency fish diseases.

Subd. 3. License void. The license of a person convicted of a violation of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is void for a period of one year after the conviction if the person is convicted of two or more misdemeanors within a three-year period. If the commissioner determines that the public welfare will not be injured, the commissioner may reinstate a license voided under this subdivision.

History: 1993 c 226 s 14; 1997 c 226 s 5



Section 17.4999 — STORAGE, HANDLING, AND DISPOSAL OF FISH MANURE.

Fish manure from aquatic farm operations:

(1) is subject to the same requirements under state law and rules as other animal manures; and

(2) if managed in a pond system, may be applied as a manipulated manure under chapter 18C if certified by the commissioner.

History: 1994 c 561 s 1



Section 17.50 — POLICY.

The state must explore alternative uses for agricultural products to enable the state's agricultural economy to reach its full potential. The state must promote and encourage cooperative efforts between public and private interests in conducting basic research and disseminating the results on agricultural commodity utilization.

History: 1987 c 396 art 8 s 2



Section 17.51 — CITATION; AGRICULTURAL COMMODITIES PROMOTION ACT.

Sections 17.51 to 17.69 may be cited as the Agricultural Commodities Promotion Act.

History: 1969 c 1021 s 1



Section 17.52 — PURPOSE.

It is hereby declared to be in the interest of the public welfare that Minnesota farmers who produce agricultural commodities for domestic and foreign markets shall be permitted to act separately, or jointly in cooperation with handlers, dealers and processors of such products, with the Minnesota Department of Agriculture, the University of Minnesota, and any other interested agencies, to promote and stimulate the use, sale and consumption of such commodities and to improve methods of production, processing and marketing thereof; it is further declared that provision for the establishment of Minnesota agricultural commodity research and promotion councils is deemed an appropriate means to accomplish such objectives. Sections 17.51 to 17.69 shall not be construed to abrogate or limit in any way the rights, powers, duties and functions of the commissioner of agriculture or any other agency of the state, but shall be supplementary thereto, and in aid and cooperation therewith.

History: 1969 c 1021 s 2; 1976 c 149 s 8,62 subd 2



Section 17.53 — DEFINITIONS.

Subdivision 1. Scope of application. As used in sections 17.51 to 17.69, the terms defined in this section shall have the following meanings.

Subd. 2. Agricultural commodity. (a) Except as provided in paragraph (b), "agricultural commodity" means any agricultural product, including, without limitation, animals and animal products, grown, raised, produced, or fed within Minnesota for use as food, feed, seed, or any industrial or chemurgic purpose.

(b) For wheat, barley, and cultivated wild rice, "agricultural commodity" means wheat, barley, and cultivated wild rice including, without limitation, wheat, barley, and cultivated wild rice grown or produced within or outside Minnesota, for use as food, feed, seed, or any industrial or chemurgic purpose.

Subd. 3. Commercial channels. "Commercial channels" means the processes of sale of any agricultural commodity to any commercial buyer, dealer, processor, cooperative or to any person, public or private, who resells such commodity or any product produced from such commodity for slaughter, storage, processing or distribution.

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Cooperative. "Cooperative" means a nonprofit association legally constituted under the laws of Minnesota or of another state of producers who have gathered together for purposes of bargaining for a price for marketing their commodity. This includes all cooperatives domiciled inside or outside of the state which buy commodities from Minnesota producers.

Subd. 6. Council. "Council" means a council created under the provisions of sections 17.51 to 17.69.

Subd. 7. First handler. "First handler" means a person, whether an owner, agent or other person, who initially places a commodity into commercial channels, or who is engaged in the processing of the commodity into food for human consumption in any form, except for potato flour or potato starch.

Subd. 8. First purchaser. (a) Except as provided in paragraph (b), "first purchaser" means any person that buys agricultural commodities for movement into commercial channels from the producer; or any lienholder, secured party or pledgee, public or private, or assignee of said lienholder, secured party or pledgee, who gains title to the agricultural commodity from the producer as the result of exercising any legal rights by the lienholder, secured party, pledgee, or assignee thereof, regardless of when the lien, security interest or pledge was created and regardless of whether the first purchaser is domiciled within the state or without. "First purchaser" does not mean the Commodity Credit Corporation when a commodity is used as collateral for a federal nonrecourse loan unless the commissioner determines otherwise.

(b) For wheat, barley, and cultivated wild rice, "first purchaser" means a person who buys, receives delivery of, or provides storage for the agricultural commodity from a producer for movement into commercial channels; or a lienholder, secured party, or pledgee, who gains title to the agricultural commodity from the producers as the result of exercising any legal rights by the lienholder, secured party, pledgee, or assignee, regardless of when the lien, security interest, or pledge was created and regardless of whether or not the first purchaser is domiciled in the state. "First purchaser" does not mean the Commodity Credit Corporation when the wheat, barley, or cultivated wild rice is used as collateral for a federal nonrecourse loan unless the commissioner determines otherwise.

Subd. 9. Marketing year. "Marketing year" means a one-year period from July 1 through June 30, or any other one-year period determined by the promotion order of a specific council.

Subd. 10. Participating producer. "Participating producer" means a producer of an agricultural commodity for which a promotional order has been issued and exists, who produces that commodity in the organized area and meets the minimal requirements established by the council to qualify as a producer.

Subd. 11. [Repealed, 1996 c 310 s 1]

Subd. 12. Private processor. "Private processor" means a privately owned commodity processor legally constituted under the laws of Minnesota for the purpose of buying or marketing the commodity and commodity products, whether the processor is domiciled within the state or without.

Subd. 13. Producer. (a) Except as provided in paragraph (b), "producer" means any person who owns or operates an agricultural producing or growing facility for an agricultural commodity and shares in the profits and risk of loss from such operation, and who grows, raises, feeds or produces the agricultural commodity in Minnesota during the current or preceding marketing year.

(b) For wheat, barley, and cultivated wild rice, "producer" means in addition to the meaning in paragraph (a) and for the purpose of the payment or the refund of the checkoff fee paid pursuant to sections 17.51 to 17.69 only, a person who delivers into, stores within, or makes the first sale of the agricultural commodity in Minnesota.

Subd. 14. Producer-processor. "Producer-processor" means a producer who processes and markets the producer's own product. For the purpose of collecting the checkoff fee, a producer-processor is the first purchaser.

Subd. 15. Promotional order. "Promotional order" means an order issued by the commissioner, with the advice and consent of a council and after a referendum pursuant to this chapter, which establishes a program for promotion, advertising, production, market research, and market development of the growing, processing, distributing, sale or handling of an agricultural commodity and provides for the collection of checkoff fees.

Subd. 16. Qualified voter. "Qualified voter" means a producer who would be subject to the payment of fees to finance the activities described in sections 17.51 to 17.69 and who shares directly in the profits and risk of loss from the agricultural operation which produces or grows the commodity, regardless of the Internal Revenue Service tax filing status of the producer.

Subd. 17. Retailer. "Retailer" means a person who sells directly to the consumer in small quantities or broken lots.

Subd. 18. Sale. "Sale" means any passing of title from the producer to the first purchaser. Sale includes any pledge, security interest or lien after harvest.

History: 1969 c 1021 s 3; 1976 c 149 s 9,62 subd 2; 1982 c 582 s 1; 1986 c 444; 1994 c 452 s 1-3; 1Sp2001 c 2 s 27-29; 2016 c 184 s 2



Section 17.54 — COUNCILS.

Subdivision 1. Creation. A commodity research and promotion council may be created for the producers of each agricultural commodity by filing with the commissioner a petition requesting that the producers of such commodity be subjected to the provisions of sections 17.51 to 17.69. The petition must be signed by 1,000 producers or 15 percent of the producers proposed to be covered by the promotion order, whichever is less. At least two producers shall certify under oath that the petition has been signed only by producers of the commodity involved.

Subd. 2. Membership. Upon petition of the required number of producers the commissioner shall, after consultation with the various producer or commodity organizations of the particular commodity petitioning for a referendum, determine the size of the council and distribution of the council membership.

Subd. 3. Nominating committee. Within 30 days after the filing of the petition by the required number of producers of an agricultural commodity the commissioner shall appoint a nominating committee of at least five producers of that commodity who shall, within 60 days from the filing of the petition, nominate at least two producer candidates for each council position and certify the names of such nominees to the commissioner. Nominees shall be selected with a view to establishing a fair representation of all producers of the particular commodity throughout the area to be organized, which shall comprise the entire state unless the commissioner determines that at least 95 percent of the production of the commodity is in a lesser area, in which event the commissioner shall define the area following county lines. Whenever possible, the areas represented by council members shall correspond to state crop reporting districts as defined by the Minnesota crop and livestock reporting service.

Subd. 4. Election. Upon receipt of the nominations the commissioner shall promptly arrange an election to be held at places designated by the commissioner reasonably convenient to all producers in the organized area and provide notice of the election to all of the media having a general circulation in the organized area. Ballots setting forth the names of the nominated candidates and providing for write-in candidates shall be made available at all polling places. Only producers of the agricultural commodity involved shall be qualified to vote. General polling procedures shall be established by the commissioner by rule pursuant to chapter 14 to avoid voting by other than qualified producers. An impartial committee appointed by the commissioner shall tabulate the votes, and the candidates receiving the most votes shall be declared elected to the first council.

After the first council for a commodity is elected, an election shall be held annually to elect members of the council. The election shall be held in the same manner as prescribed for the first council election except that the manner of choosing nominating committee members, the time of nominations and the time and place of elections shall be fixed by the commissioner. Mail balloting may be permitted by the commissioner.

Subd. 5. Terms. At the first meeting of the first council for each commodity the commissioner shall determine by lot one-third of the council members whose terms shall expire June 30 in the calendar year following the year of the first election, one-third of the council members whose terms shall expire June 30 in the second calendar year and the remaining council members whose terms shall expire June 30 in the third calendar year. In the event the commissioner has designated specific areas for representation on the council, the terms of council members in any one area shall not expire in the same year. All council members elected in succeeding elections shall serve three-year terms and until their successors are elected and qualified. All terms shall expire on June 30 of the last year of the term unless another date is established by the commissioner for specific councils. In the event a council member ceases to have any of the qualifications herein established, that office shall be deemed vacant. An interim vacancy on the council shall be filled by the council for the remainder of the term vacated. The successor so appointed shall be a commodity producer residing in the same crop reporting district as the former member.

Subd. 6. Organization. (a) The commissioner shall serve as a member of each council without vote. Each council shall elect from its own membership a chair, a vice-chair, a secretary, and other officers the council deems appropriate. An executive committee of no more than five members including the officers may also be elected. Except as provided in paragraph (b), terms of the officers shall expire on June 30 of each year; however, they may serve until their successors have been elected but not beyond July 15.

(b) If the commissioner establishes an alternative expiration date for a specific council under subdivision 5 or 13, council members may serve on the council until their successors have been elected but not beyond 15 days after the expiration date.

Subd. 7. Meetings; quorum. Subject to the requirements of sections 17.51 to 17.69, a council shall meet at times and places as it may determine or upon call of the chair or of any three members or one-third of the council, whichever is greater. A majority of the voting members of a council shall constitute a quorum for the transaction of all business in carrying out the duties of the council.

Subd. 8. Existing councils. Any council established pursuant to any act on or before July 1, 1982, may maintain the number and regional distribution of council members in effect at that time and council members elected under the provisions of any act in effect prior to July 1, 1982, may serve out their terms according to those provisions. Any promotional order in effect prior to July 1, 1982, shall remain in effect until the promotional order would terminate under the terms of the promotional order itself, or under the provisions of the legislation authorizing that promotional order, or until the promotional order is terminated pursuant to section 17.64, whichever occurs first. No referendum need be held by the commissioner to establish any promotion order in effect prior to July 1, 1982. No referendum need be held by the commissioner to bring any promotion order into early compliance with Laws 1982, chapter 582, sections 1 to 11, when the proposed changes in the promotion order are requested by the council members and approved by the commissioner.

Subd. 9. Potato industry promotion. For the purpose of the administration of sections 17.51 to 17.69 as they pertain to a Minnesota Area Potato Research and Promotion Council established pursuant to Laws 1967, chapter 417, as amended, the state is divided into two areas. Area number one includes the counties of Kittson, Marshall, Polk, Pennington, Red Lake, Norman, Mahnomen, Clay, Wilkin, Roseau, Lake of the Woods, Beltrami, Clearwater, and Becker. Area number two includes the rest of the counties of the state. Sections 17.51 to 17.69 shall apply to any of the above areas of the state where the commissioner has determined that the area was organized prior to July 1, 1982, pursuant to section 30.464, subdivision 3, as amended through June 30, 1982.

Subd. 10. Existing area potato councils. For the purposes of sections 17.51 to 17.69, any area potato council established pursuant to section 30.465, prior to July 1, 1982, shall maintain the number and distribution of council members in effect at that time. Council members elected or appointed under the provisions of section 30.465 may serve out their terms. For the purposes of sections 17.51 to 17.69, the provisions of sections 30.462, 30.463, 30.467, 30.469 and 30.472 as amended through June 30, 1982, shall be considered to be the promotional order for an area potato council, and shall remain in effect as a promotional order until terminated or modified by referendum.

Subd. 11. Membership and terms; area potato councils. Notwithstanding subdivisions 3, 4, and 5, any area potato council which continues in existence pursuant to subdivision 10 shall include one voting member who represents potato wash plants. This member shall be appointed by the governor for a four-year term coterminous with that of the governor.

Subd. 12. Dairy industry promotion. For the purpose of the administration of sections 17.51 to 17.69 as they pertain to the Dairy Research and Promotion Council established pursuant to Laws 1969, chapter 851, as amended, the vote in the name of a cooperative association of producers may be deemed the vote of all members of that cooperative association. The commissioner shall schedule and specify procedures for bloc voting by a cooperative. A ballot prepared by the council and the commissioner shall be sent by each cooperative to all member and nonmember producers with a return envelope addressed to the commissioner. The ballot shall indicate that the cooperative association intends to vote in favor of or in opposition to the question. In the case of members the ballot shall indicate the expiration date of the ballot and state that if the ballot is not returned by that date the ballot shall be considered to be in favor of the vote of the association. The cooperative shall return the completed bloc vote ballot to the commissioner. A cooperative association shall not be required to bloc vote its producers but in that event it shall inform each producer of its decision and provide each producer with an individual referendum ballot with a return envelope addressed to the commissioner.

Each private processor of dairy products and each cooperative shall file with the commissioner a list of producers who market the bulk of their production with that private processor or cooperative. The polling procedures established by the commissioner pursuant to subdivision 4 shall ensure that dairy producers marketing the bulk of their production with a private processor have the option to vote in any referendum held pursuant to Laws 1982, chapter 586, sections 1 to 11.

Subd. 13. Terms; dairy council. Notwithstanding subdivision 5, the term of office of members of any council established for the producers of cows' milk or products derived from cows' milk shall be as provided in this subdivision. The term of office shall be two years, with the terms of half the council members expiring in odd-numbered years, and the terms of the remaining council members expiring in even-numbered years. All terms expire on June 30 of the last year of the term unless another date is established by the commissioner for the council.

History: 1969 c 1021 s 4; 1973 c 237 s 1; 1973 c 242 s 1; 1976 c 149 s 10,62 subd 2; 1982 c 424 s 130; 1982 c 582 s 2; 1986 c 318 s 1; 1986 c 444; 1990 c 417 s 1; 1997 c 187 art 3 s 4; 2000 c 285 s 1,2; 2014 c 181 s 3



Section 17.56 — COUNCIL TO FORMULATE AND SUBMIT PROMOTIONAL ORDER.

Subdivision 1. Formulation. Within 15 days after certification by the commissioner of its election the first council for producers of a particular commodity shall meet and formulate a promotional order establishing a program for development, promotion, advertising, research, distribution and the expansion of the sale, use and consumption of the commodity it represents and establishing a checkoff fee to be paid by producers to finance the proposed activities.

Subd. 2. Hearings. The commissioner, after consultation with the council, shall hold public hearings on the proposed promotional order in areas and at times affording reasonable opportunities for producers to attend. After such hearings and after consultation with the council, the commissioner shall determine whether or not the promotional order shall be amended, modified or supplemented. If changes or additions of substance are made, commissioner shall hold public hearings on the amended or supplemented promotional order.

Subd. 3. Referendum. Following the hearings, the commissioner shall conduct a referendum on the proposed final promotional order. At least ten days' notice of the time and places of such referendum shall be published in a legal newspaper of general circulation in each county affected. Notice shall also be given to other media in each county affected. A complete copy of the promotional order shall be given to each county extension office in any county involved in the referendum to afford all producers of the commodity access to complete information about the promotional order and the referendum.

Subd. 4. Adoption. The promotional order shall become effective if approved by a majority of those voting.

Subd. 5. Failed referendum. If a referendum is conducted and a proposed promotional order is not approved, the commissioner shall not conduct another referendum on any promotional order for the same commodity until one year has elapsed, except for the Minnesota Canola Council, for which six months must have elapsed.

History: 1969 c 1021 s 6; 1973 c 242 s 2; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 3; 1996 c 290 s 1; 1997 c 187 art 3 s 5



Section 17.57 — ADDITIONAL POWERS AND DUTIES OF COUNCIL.

Subdivision 1. Adoption of rules. Each council shall at its regular meetings adopt rules consistent with sections 17.51 to 17.69 for the administration of the promotional order.

Subd. 2. Budget. Each council shall prepare and submit to the commissioner on a date the commissioner determines an estimated budget for the operation of the promotional order.

Subd. 3. Report. Each council shall prepare an annual report on the programs pursuant to its promotional order for the previous operating year. The report shall be mailed to each county extension office in any county involved in the promotional order.

Subd. 4. Collection of checkoff fees and data. The promotion order shall provide a procedure for the collection of the checkoff fee by each council to finance promotional orders and for the collection of information and data which are necessary for the proper administration of orders.

Subd. 5. Donations. Each council is authorized to accept donations of funds, property, services or other assistance from public or private sources for the purpose of furthering the objectives of sections 17.51 to 17.69.

Subd. 6. Right to sue and be sued. Each council shall have the right to investigate and prosecute in the name of the state of Minnesota any action or suit to enforce the collection or insure payment of the checkoff fees authorized by the provisions of sections 17.51 to 17.69, to sue and be sued in the name of the council to hire attorneys as necessary and to do all other things necessary to the administration and implementation of sections 17.51 to 17.69.

Subd. 7. Financial statement. Each council shall make available an annual financial statement of the council to any producer upon request.

History: 1969 c 1021 s 7; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 4; 1986 c 444; 1997 c 187 art 3 s 6



Section 17.58 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Contracts. A council, with the approval of the commissioner, may contract and cooperate with any person, firm, corporation or association, or with any local, state, federal or international agency or institution, for market development, education, publicity, promotion, research, transportation and advertising within the purposes of sections 17.51 to 17.69.

Subd. 2. Personnel. The council, with the approval of the commissioner, shall appoint, employ, provide necessary bond, discharge, fix compensation for and prescribe the duties of the first chief administrative officer of any council established after July 1, 1982. The council, after consultation with the commissioner, shall appoint, employ, provide necessary bond, discharge, fix compensation for and provide duties of subsequent chief administrative officers. A council may employ other personnel as it deems necessary.

Subd. 3. General powers. In administering sections 17.51 to 17.69, the commissioner shall have such other powers as may be conferred by law not inconsistent with the provisions of sections 17.51 to 17.69. The commissioner is authorized to cooperate with any appropriate agency of any state for the purpose of carrying out the provisions of sections 17.51 to 17.69, and in securing uniformity of administration and enforcement.

Subd. 4. Rules. The organization, conduct of elections, referenda, and meetings of a council and the administration of a promotional order for any commodity shall be governed by rules promulgated by the commissioner pursuant to chapter 14.

Subd. 5. Audits. Each year the commissioner shall conduct a fiscal audit, and at least every three years the commissioner shall conduct a compliance audit of each council. A compliance audit is an audit to determine that a council has complied with the terms of sections 17.51 to 17.69, with all other applicable federal or state laws, and with the terms of any promotional orders established.

History: 1969 c 1021 s 8; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 5; 1986 c 444



Section 17.59 — FEES TO DEFRAY EXPENSES.

Subdivision 1. Checkoff fees. For the purpose of providing funds to defray the necessary expenses incurred by the commissioner and the council in formulating, submitting to referendum, issuing, administering and enforcing a promotional order, the promotional order shall provide for checkoff fees in amounts sufficient to defray such expenses, and shall indicate the maximum checkoff rate which shall not exceed one percent of the market value of the year's production of participating producers. Any increase in the maximum checkoff provided for in the promotional order must be within the limit herein prescribed and must be approved by the majority of voting participating producers in a referendum held for that purpose after reasonable notice of such proposed increase.

Subd. 1a. Dairy industry checkoff rate. (a) Notwithstanding subdivision 1, the Minnesota dairy research and promotion order, or any provision to the contrary in this chapter or rules adopted under this chapter, the checkoff rate applicable to the Dairy Research and Promotion Council must be equal to the maximum credit allowed under the Dairy Promotion and Research Order, adopted under the Dairy Production Stabilization Act of 1983, United States Code, title 7, sections 4501 to 4538, for producers participating in a qualified state or regional dairy product promotion or nutrition education program. The checkoff rate provided in this subdivision is effective and must be automatically adjusted without amendment to the Minnesota dairy research and promotion order.

(b) Subdivision 1 applies for the establishment of the checkoff rate applicable to the Dairy Research and Promotion Council if:

(1) the Dairy Production Stabilization Act of 1983 is repealed;

(2) the Dairy Promotion and Research Order is suspended or terminated, in which case subdivision 1 applies only during the period of suspension or termination; or

(3) the federal credit for participation in a qualified state or regional dairy product or nutrition education program is eliminated.

Subd. 2. Payment. The commissioner shall establish the procedure for the timely payment of the checkoff fee by the producer to the council. The procedure shall be clearly outlined in the proposed promotional order. The procedure must be fair, reasonable and the checkoff fee shall be deducted by the first purchaser at the time of sale. The first purchaser shall submit to the council any checkoff fees so deducted once every 30 days in accordance with the commissioner's rules.

Subd. 3. Financing referendums. The commissioner shall require producers petitioning for a promotional order to deposit in advance an amount necessary to defray the expense of electing the first council, formulating an order, submitting it to referendum and issuing the order. Funds received for that purpose shall be deposited in the commodity research and promotion account. If the order is issued, the producers shall be reimbursed when funds are available from assessments. If the order is not issued the commissioner shall refund only that portion of the deposit remaining after payment of expenses incurred on a pro rata basis.

Subd. 4. Deposit and use of checkoff fees. Checkoff fees collected pursuant to sections 17.51 to 17.69 shall be deposited in a federally insured depository institution and shall be disbursed by the officers and employees approved by the council for the necessary expenses incurred in the administration of sections 17.51 to 17.69. Checkoff fees collected shall be used exclusively for the purpose collected and not to support or oppose a political party or a candidate for nomination or election to a public office.

Subd. 5. Commodities research and promotion account. All fees collected by the department under sections 17.51 to 17.69 and any other fees and income received by the department in the administration of these statutes shall be deposited in a separate account known as the commodity research and promotion account in the agricultural fund. Money in the account, including interest, is appropriated to the commissioner to carry out the duties of sections 17.51 to 17.69.

History: 1969 c 1021 s 9; 1976 c 149 s 62 subd 2; 1981 c 41 s 1-3; 1981 c 356 s 256; 1982 c 582 s 6-8; 1987 c 384 art 2 s 5; 1989 c 350 art 5 s 1; 1993 c 172 s 21; 1999 c 231 s 31



Section 17.60 — COMPENSATION AND EXPENSES.

Each member of a council, except the commissioner, shall be entitled to a reasonable per diem, not exceeding the same rate of compensation per day as is authorized for payment to members of advisory councils and committees pursuant to section 15.059, subdivision 3, while engaged in the performance of duties, and actual expenses incurred while attending council meetings or executive committee meetings. Payments to council members for other official business of the council require approval by the council.

History: 1969 c 1021 s 10; 1976 c 149 s 62 subd 2; 1982 c 582 s 9; 1986 c 444



Section 17.61 — LEGAL COUNSEL.

The council may appoint an attorney who shall act for the council and the commissioner when required. The council shall fix the compensation and terms of employment of such attorney. The provisions of chapter 8 shall not apply to this attorney.

History: 1969 c 1021 s 11; 1976 c 149 s 62 subd 2



Section 17.62 — COUNCIL RECORDS.

All of the records of a council, except as otherwise provided in this section, shall be open to the public and shall be available for inspection by any person for any lawful purpose, provided, however, that the council shall be empowered to make reasonable rules concerning the inspection of the records, the time or place of inspection, or the manner in which the information shall be made available. Financial information pertaining to individual participating producers shall not be open to the public.

History: 1969 c 1021 s 12; 1976 c 149 s 62 subd 2; 1982 c 582 s 10



Section 17.63 — REFUND OF FEES.

(a) Any producer, except a producer of potatoes in area number one, as listed in section 17.54, subdivision 9, a producer of wheat or barley, a producer of canola, or a producer of cultivated wild rice, may, by the use of forms to be provided by the commissioner and upon presentation of such proof as the commissioner requires, have the checkoff fee paid pursuant to sections 17.51 to 17.69 fully or partially refunded, provided the checkoff fee was remitted on a timely basis. The request for refund must be received in the office of the commissioner within the time specified in the promotion order following the payment of the checkoff fee. In no event shall these requests for refund be accepted more often than 12 times per year. Refund shall be made by the commissioner and council within 30 days of the request for refund provided that the checkoff fee sought to be refunded has been received. Rules governing the refund of checkoff fees for all commodities shall be formulated by the commissioner, shall be fully outlined in the promotion order, and shall be available for the information of all producers concerned with the referendum.

(b) The commissioner must allow partial refund requests from corn producers who have checked off and must allow for assignment of payment to the Minnesota Corn Growers Association if the Minnesota Corn Research and Promotion Council requests such action by the commissioner.

(c) The Minnesota Corn Research and Promotion Council shall not elect to impose membership on any individual producer not requesting a partial refund or assignment of payment to the association.

(d) For any wheat, barley, or cultivated wild rice for which the checkoff fee must be paid pursuant to sections 17.51 to 17.69 and for which a checkoff fee or fee that serves a comparable purpose in a jurisdiction outside Minnesota had been previously paid for the same wheat, barley, or cultivated wild rice, the producer of the wheat, barley, or cultivated wild rice is exempt from payment of the checkoff fee. The commissioner, in consultation with the Wheat Research and Promotion Council, Barley Research and Promotion Council, and Cultivated Wild Rice Research and Promotion Council, shall determine jurisdictions outside of Minnesota which collect a checkoff fee or fee that serves a comparable purpose. In order to qualify for the exemption, the producer must demonstrate to the first purchaser that a checkoff fee or fee has been paid to such a jurisdiction.

History: 1969 c 1021 s 13; 1976 c 149 s 62 subd 2; 1982 c 582 s 11; 1986 c 444; 1990 c 477 s 1; 1991 c 191 s 1; 1992 c 513 art 2 s 14; 1994 c 452 s 4; 1Sp2001 c 2 s 30; 2014 c 181 s 4



Section 17.64 — TERMINATION OF ORDER.

Subdivision 1. By council. The council after consultation with the commissioner and by a majority vote shall suspend or terminate a promotional order whenever it finds, after a public hearing, that an order is contrary to or does not effectuate the purposes or provisions of sections 17.51 to 17.69, provided that the suspension or termination shall not become effective until the expiration of the current marketing year.

Subd. 2. By referendum. Upon petition of the same number of producers as required to initiate the promotional order, the commissioner shall within 60 days conduct a referendum to determine whether or not the promotional order shall be continued. The commissioner shall terminate the order at the end of the current marketing year if a majority of the producers voting in the referendum vote in favor of termination. The petition of producers shall include a statement certifying that the signatures are those of qualified producers of the commodity involved. The commissioner shall not conduct a referendum for termination of a promotional order if a referendum for termination of the same promotional order has been conducted within the preceding year.

History: 1969 c 1021 s 14; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 12; 1986 c 444; 1997 c 187 art 3 s 7



Section 17.66 — PERMITTED ACTIVITIES.

No activity, including meetings, undertaken in pursuance of the provisions of sections 17.51 to 17.69 and intended to benefit the producers, handlers and processors of such agricultural commodity shall be deemed or considered illegal or in restraint of trade.

History: 1969 c 1021 s 16



Section 17.67 — PENALTY FOR VIOLATIONS.

Any person who violates any provision of sections 17.51 to 17.69 or any rule of the commissioner promulgated pursuant to sections 17.51 to 17.69 is guilty of a misdemeanor. Any first handler who fails to make collections or to file a return or to pay any assessment within the time required by sections 17.51 to 17.69, or who files a falsified return, shall be liable to the council for the amount due, plus a penalty of six percent of the amount due, plus one percent of the amount for each month of delay. If satisfied that the delay was excusable, the council may return all or any part of the penalty. Penalties shall be paid to the council and disposed of as provided with respect to other money collected under sections 17.51 to 17.69.

History: 1969 c 1021 s 17; 1976 c 149 s 62 subd 2; 1982 c 582 s 13



Section 17.69 — NONLIABILITY OF STATE.

No liability shall be imposed upon the state of Minnesota for any acts or omissions of the commissioner or any council established pursuant to sections 17.51 to 17.69.

History: 1969 c 1021 s 19; 1976 c 149 s 62 subd 2



Section 17.691 — CITATION.

Sections 17.691 to 17.701 shall be known and may be cited as the "Agricultural Marketing and Bargaining Act of 1973."

History: 1973 c 736 s 1



Section 17.692 — DECLARATION OF POLICY.

Agricultural products are produced in Minnesota by many individual farmers, ranchers, and handlers scattered throughout the state. The efficient production and marketing of agricultural products by farmers, ranchers, and handlers is of vital concern to their welfare and to the general economy of Minnesota. The marketing and bargaining position of individual farmers, ranchers, and handlers will be adversely affected unless they are free to join together voluntarily in cooperative organizations as authorized by law. Interference with this right is contrary to the public interest, adversely affects the free and orderly flow of goods in interstate and foreign commerce, and affects the welfare of the people of Minnesota. It is, therefore, declared to be the policy of this state and the purpose of this chapter to establish standards of fair practices required of handlers and producers in their dealings in agricultural products and to encourage settlement of disputes between handlers and producers of agricultural products.

History: 1973 c 736 s 2; 1998 c 373 s 2



Section 17.693 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 17.691 to 17.702, the terms defined in this section have the meanings given them.

Subd. 2. Association; association of producers. "Association" or "association of producers" means an association of producers of agricultural commodities engaged in marketing, bargaining, shipping, or processing an agricultural commodity into agricultural products on behalf of its members who are producers of the agricultural commodity, which has been accredited by the commissioner.

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. Producer. "Producer" means any person, who in any one calendar year within the previous two calendar years, produces or causes to be produced any agricultural commodity in quantity beyond the person's own family use, and who is able to transfer, during the calendar year, to a handler or an association a merchantable title to the agricultural commodity or provide management, labor, machinery, facilities, or any other production input, with the assumption of risk, for the production of the agricultural commodity under a written contract.

Subd. 5. Agricultural commodity. "Agricultural commodity" includes all agricultural goods produced under contract for marketing as defined by the commissioner of agriculture. It does not include any commodity sold by a producer to another producer for the other's own exclusive use and not for resale. The kinds, types and subtypes of products to be classed together as an agricultural commodity for the purposes of sections 17.691 to 17.701 shall be determined by the commissioner on the basis of common usage and practice.

Subd. 6. Handler. "Handler" means a person, other than an association, engaged in the business or practice of acquiring agricultural commodities from producers or associations for processing or sale; grading, packaging, handling, storing, or processing agricultural commodities received from producers or associations; contracting or negotiating contracts or other arrangements with or on behalf of producers or associations with respect to the production of any agricultural commodity; or acting as an agent or broker for a handler in the performance of any function or act specified above. It does not include a producer who sells at a retail establishment which the producer owns and operates or who sells at a produce market, agricultural commodities produced by the producer and agricultural commodities produced by another producer subject to value limitation established by the commissioner.

Subd. 7. [Repealed, 1996 c 310 s 1]

Subd. 8. Marketing year. "Marketing year" shall mean, generally, any time between the second day of February of the previous calendar year and the first day of February of the subsequent year, unless the commissioner shall determine an alternative time period for a specific agricultural commodity to be designated as its marketing year.

History: 1973 c 736 s 3; 1986 c 444; 1998 c 373 s 3-5; 2001 c 161 s 57



Section 17.694 — ACCREDITATION.

Subdivision 1. Procedures. Any association accredited under this section may engage in bargaining as provided for under sections 17.691 to 17.702.

(1) An association desiring accreditation shall file with the commissioner in the form required by the commissioner. The request shall contain properly certified evidence that the association meets the standards for accreditation and shall be accompanied by a report of the names and addresses of member producers, the name of each handler to whom the member producer delivered or contracted to deliver the agricultural commodity during the previous two calendar years. A fee to cover the costs of the commissioner in processing the request shall be established pursuant to chapter 14, and paid by the association when the request is filed.

(2) The commissioner shall notify all handlers named in the request for accreditation of an association of producers. The notice must be sent to the handlers named in the request by first class mail within ten days of the commissioner receiving the request for accreditation. The commissioner shall maintain records indicating the date of mailing.

(3) The commissioner may require all handlers of an agricultural commodity produced in a bargaining unit area as individuals to file within 30 days following a request, a report, properly certified, showing the correct names and addresses of all producers of the agricultural commodity who have delivered the agricultural commodity to the handler during the two calendar years preceding the filing of the report.

(4) Data submitted to the commissioner by producer associations under clause (1) and by commodity handlers under clause (3) are private data on individuals or nonpublic data, as defined in section 13.02, subdivision 9 or 12.

Subd. 2. Bargaining unit determination. In determination of accreditation, the commissioner shall determine the appropriate bargaining unit by plant, but may define the bargaining unit by processor or company if there is a history of identical contracts offered to producers on a processor or companywide basis. This determination shall be the unit area for the bargaining provisions of sections 17.691 to 17.702 as is applicable to associations and handlers. In making a determination, the commissioner shall define as appropriate the bargaining unit area in terms of the agricultural commodity produced, the definition of the agricultural commodity, geographic area covered, and number of producers included as is consistent with the following criteria:

(1) the community of interest of the producers included;

(2) the potential serious conflicts of interests among members of the proposed unit;

(3) the effect of exclusions on the capacity of the association to effectively bargain for the bargaining unit as defined;

(4) the kinds, types, and subtypes of products to be classed together as agricultural commodity for which the bargaining unit is proposed;

(5) whether the producers eligible for membership in the proposed bargaining unit meet the definition of "producer" for the agricultural commodity involved;

(6) the wishes of the producers; and

(7) the pattern of past marketing of the commodity.

Subd. 3. Standards. An association shall be accredited only if it complies with the following:

(a) The association meets the requirements of the Capper-Volstead Act, United States Code, title 7, section 291-2.

(b) The association has submitted a copy of its bylaws which provide that: Each member of the association shall have one vote in all votes of the membership of the association; that officers or directors shall be elected by a majority of the members voting or by delegates representing a majority of the membership; and that all elections shall be by secret ballot.

(c) The association would have marketing and bargaining contracts for the current or next marketing year with more than 50 percent of the producers of an agricultural commodity who are in the bargaining unit area. An association whose main purpose is bargaining but which processes a surplus into a form which is not the subject of bargaining is not a processing cooperative. The contracts with members shall specify the agricultural commodity and that the members have appointed the association as their exclusive agent in negotiations with handlers for prices and other terms of trade with respect to the sale and marketing of the agricultural commodity and obligate the members of the association to dispose of their production or holdings of the agricultural commodity through or at the direction of the association.

Subd. 4. Accreditation determination. Within 60 days of the filing date of the request for accreditation by an association, the commissioner shall determine whether the association shall be accredited. If the commissioner determines that insufficient evidence was filed by the association, the commissioner may permit the association to file an amended request for accreditation within 30 days following the determination and notification of the association. The commissioner shall then determine, within 30 days of the filing of the amended request, whether the association shall be accredited. An association which is denied accreditation after filing of an amended request may not file another request for accreditation for a period of one year.

Subd. 4a. Hearing; appeal. Within 30 days of a decision by the commissioner denying accreditation to an association, the association may request a hearing before the commissioner. The commissioner shall then conduct a hearing to determine whether the association shall be accredited. This hearing shall be governed by the provisions of sections 14.57 and 14.60. If the commissioner, after this hearing has been held, determines that the association should not be accredited, the association may appeal this decision in accordance with sections 14.63 and 14.69. Only an association denied certification after such hearing may appeal under this chapter.

Subd. 5. Date of accreditation. Accreditation of the association by the commissioner shall be effective upon receipt by the association of the notice of accreditation from the commissioner.

Subd. 6. Revocation. The commissioner shall consider revocation of accreditation upon any of the following conditions:

(a) Upon receipt of a request from an accredited association for its own disaccreditation.

(b) Upon receipt of a petition requesting that the accredited association be disaccredited and bearing the signatures of at least ten percent of the producers of an accredited association in the bargaining unit. Within ten days following the receipt of a petition bearing the signatures of at least ten percent of the producers of an accredited association in a bargaining unit, the commissioner shall order a referendum, to take place at least seven days but not more than 20 days after the order, among the members of the accredited association and if in the referendum 50 percent of association members approve, the association accreditation shall be revoked by the commissioner. The commissioner shall have representatives of the department present at the referendum vote to conduct the referendum and take action to prevent unfair practices by the association of producers or handlers to obstruct or influence voting. Tabulation of the vote is the responsibility of the department. The department may adopt rules governing any referendum for repeal of accreditation. A request for a revocation of accreditation may occur only during the first three months of a marketing year.

Subd. 7. Representation. The accredited association shall represent all member producers who are in the bargaining unit area and it shall act as exclusive sales agents for the members of the accredited association in the bargaining unit area in negotiations with handlers. The association may not assess, bargain for, or claim to represent those producers who choose not to be represented by the association or choose not to have a bargaining committee bargain for them.

History: 1973 c 736 s 4; 1975 c 88 s 1,2; 1982 c 424 s 130; 1986 c 444; 1998 c 373 s 6-10; 2001 c 161 s 57



Section 17.695 — MARKETING AND BARGAINING COMMITTEE.

Subdivision 1. Establishment. After accreditation of the association, the association shall establish and authorize a marketing and bargaining committee to negotiate, as the association's exclusive agent, with handlers for the sale and marketing of the agricultural commodity for which the association was accredited.

Subd. 2. Membership. This committee shall be comprised of members of the association elected by the association in a secret ballot election, except that the association may contract with legal counsel who shall, at the discretion of the association, be eligible for membership on the committee.

Subd. 3. Eligibility. The production of the agricultural commodity shall comprise a significant portion of the total producing operation of each committee member.

Subd. 4. Ineligible members. Members who have any quantity contracted with a producer owned and controlled processing cooperative are not eligible to serve on a marketing and bargaining committee for such a commodity.

History: 1973 c 736 s 5



Section 17.696 — UNFAIR PRACTICES OF HANDLERS AND ASSOCIATIONS.

Subdivision 1. Unfair practices by handler. Producers of agricultural commodities are free to join together voluntarily in associations as authorized by law without interference by handlers. A handler shall not engage in any of the following practices, defined as unfair practices:

(a) To coerce a producer in the exercise of the right to join and belong to or to refrain from joining or belonging to an association or to refuse to deal with a producer because of the exercise of the right to join and belong to an association.

(b) To discriminate against a producer with respect to price, quantity, quality or other terms of purchase, acquisition or other handling of agricultural products because of membership in or contract with an association.

(c) To coerce or intimidate a producer to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a handler.

(d) To pay or loan money, give anything of value or offer any other inducement or reward to a producer for refusing or ceasing to belong to an association.

(e) To make or circulate unsubstantiated reports about the finances, management or activities of associations or other handlers.

(f) To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of sections 17.691 to 17.701.

(g) To refuse to bargain with an association with whom the handler has had prior dealings or with an association whose producers in the bargaining units have had dealings with the handler prior to July 1, 1973.

Subd. 2. Unfair practices by association. An association shall not engage nor permit an employee or agent to engage in the following practices, defined as unfair practices:

(1) coerce a producer in the exercise of the right to join and belong to or to refrain from joining or belonging to an association or refuse to deal with a producer because of the exercise of the right to join and belong to or refrain from joining an association;

(2) enter into a contract which discriminates against a producer represented by that association;

(3) act in a manner contrary to the bylaws of the association;

(4) coerce or intimidate a handler to breach, cancel, or terminate an agreement or marketing contract with an association or a contract with a producer;

(5) make or circulate unsubstantiated reports about the finances, management, or activities of other associations or handlers; or

(6) conspire, combine, agree, or arrange with another person to do or aid or abet the doing of any practice which is in violation of sections 17.691 to 17.702.

History: 1973 c 736 s 6; 1986 c 444; 1998 c 373 s 11; 2001 c 161 s 57



Section 17.697 — INFORMATIONAL EXCHANGES; DISPUTE RESOLUTION.

Subdivision 1. Definition. As used in sections 17.691 to 17.702, "informational exchange" means the mutual obligation of a handler and an association or their designated representatives to meet at a mutually agreed-upon time in conformance with sections 17.691 to 17.702 and confer and provide information about their expectations for the upcoming marketing year. The informational exchange must be a serious, fair, and reasonable attempt to reach agreement by acknowledging or refuting with reason points brought up by either party with respect to the terms and conditions of a contract relative to trading between handlers and producers of the agricultural commodity. The topics may include, but are not limited to, the following:

(1) prices and terms of sale;

(2) quality specifications;

(3) quantity to be marketed by acreage or weight;

(4) transactions involving products and services utilized by one party and provided by the other party; and

(5) checkoff procedures pursuant to assessments levied by the association whereby a portion of the producers' annual production payments under a contract are collected by handlers from producers within the bargaining unit and paid to the association on some other arrangement.

Subd. 2. First two meetings. The handler and an association of producers or their designated representatives shall meet at least two times for informational exchanges prior to 60 days before the beginning of the marketing year. Neither party, however, is required to disclose proprietary business or financial records or information. Both parties shall inform the department in writing of the time of both informational exchanges at least ten days prior to the first meeting. Verification of completion of training in negotiation, as described in section 17.702, must be included with the notification sent to the commissioner.

Subd. 3. Continuing negotiations. After the conclusion of the second informational exchange and no agreement is reached, negotiations may continue between the parties at mutually agreed-upon times. Mediation may be requested in accordance with this section by any party.

Subd. 4. Agreement not required. The parties may reach agreement for a contract during the informational exchanges. However, the obligation to meet for informational exchanges does not require either party to agree to a proposal, to make a concession, or to enter into a contract.

Subd. 5. If no agreement is reached. If an agreement is not reached during the informational exchanges, negotiations must be considered to continue and either party may request mediation as provided in this section. Negotiations may continue without mediation and an agreement may be reached without the use of mediation. Negotiations must be a serious, fair, and reasonable attempt to reach agreement by acknowledging or refuting with reason points brought up by either party with respect to the terms and conditions of a contract relative to trading between handlers and producers of the agricultural commodity. A request for mediation requires both parties to the negotiation to complete the mediation process described in this section, but does not obligate either party to agree to a proposal, to make a concession, or to enter into a contract. However, the parties are required to perform according to any agreement reached at the conclusion of the mediation process.

Subd. 6. Mediation request. An association of producers or a handler may request mediation only within ten days after the second informational exchange meeting. Written notice requesting mediation must be mailed to the commissioner and postmarked within ten days of the second informational exchange, with a copy to the nonrequesting party, and the notice for mediation must contain the last offer made by the party requesting mediation. Within three days after receiving the request for mediation, the commissioner shall require the nonrequesting party to provide reasons for rejecting the last offer made by the requesting party and revisions to the last offer that might be required to reach an agreement. The nonrequesting party will have five days from the date of the postmark to provide a response to the commissioner and also provide a copy of the response to the requesting party. The commissioner shall request the American Arbitration Association or a comparable dispute resolution organization to make available a list of at least three qualified mediators, but not more than six, for the parties to select one individual to mediate the dispute. Qualified mediators are those who have met the training requirements of Rule 114.12 of the Minnesota General Rules of Practice for the District Courts, are familiar with sections 17.691 to 17.702, and have served as mediator in at least three other commercial disputes or have commensurate experience. The handler and the association may agree on a mediator or, failing agreement, the commissioner may select the mediator from the list provided by allowing each party to strike one mediator and choosing one from the remaining names on the list.

Subd. 7. Mediation rules. The American Arbitration Association mediation rules must be followed during the mediation process. If there is a conflict between those rules and this statute, the statute prevails. Any information shared in the mediation process or offers to settle are to be considered confidential and must not be used against either party in any other proceeding, court action, or dispute resolution process unless otherwise discoverable from outside of the mediation process.

Subd. 8. Duration of mediation. The mediation process must conclude not more than 20 days after the mediator has been selected and notified by the department. If the mediator feels that additional time may result in an agreement between the parties, the mediator may extend the mediation process for an additional five days. However, the mediation must conclude, under any circumstance, no later than 15 days prior to the start of the marketing year, unless the parties agree to a different date, but no later than the first day of the marketing year.

Subd. 9. Mediation costs. All costs for retaining a mediator and proceedings during the mediation process must be shared equally by both parties.

Subd. 10. Subpoenas. The commissioner has the subpoena authority to compel participation in the mediation process for either party after the informational exchanges.

Subd. 11. Enforceability. Any final written agreement reached during the mediation procedure is enforceable under the law and in the courts of this state. The parties are not required to reach an agreement, but they are required to proceed through the mediation process as outlined in this section.

Subd. 12. Binding arbitration. If an agreement is not reached during the mediation process, and upon written consent by both parties, binding arbitration as set forth in this chapter may be used to create a contract or resolve the dispute.

Subd. 13. Notification. The parties shall each notify the commissioner after the end of the mediation period, if an agreement has not been reached, of their desire to use binding arbitration to settle the dispute. An arbitrator must be selected as provided in subdivision 18. The notification must include its final offer in which it shall identify all matters as to which the parties agree with contractual language setting forth these agreements and all matters as to which the parties do not agree with contractual language setting forth the party's final offer for resolution of those disagreements.

Subd. 14. Process. For all matters submitted to arbitration, the arbitrator may choose between the final offers of the parties or fashion a different solution between, but not exceeding, the final offers of the parties. If the parties reach an agreement on the matters under arbitration before the arbitrator issues a decision, they may submit a joint final offer that the arbitrator shall accept and render as the decision. The arbitrator may hold hearings and administer oaths, examine witnesses and documents, take testimony and receive evidence, and issue subpoenas to compel the attendance of witnesses and the production of records. A person who fails to obey the subpoena of an arbitrator may be punished for contempt of court on application by the arbitrator to the district court for the county in which the failure occurs. The arbitrator may use other information in addition to that provided by or elicited from the parties. The arbitrator shall issue a decision within ten days of the commencement of arbitration and that decision is binding on the parties. If the parties reach an agreement on the matters in the arbitrator's decision prior to signing the contract, they may submit a joint final offer to the arbitrator. The arbitrator shall rescind the previous decision and accept and render the joint final offer as the decision.

Subd. 15. Contract. Within five days after the arbitrator's decision, the handler shall prepare a contract that must include all terms agreed to by the parties in bargaining or awarded in arbitration and shall present the contract to the association of producers who must accept the terms of the contract within five days of its presentation.

Subd. 16. List of arbitrators. The commissioner, in consultation with the American Arbitration Association or comparable dispute resolution organization, shall establish a list of arbitrators who are qualified by education, training, and experience to carry out the responsibilities of an arbitrator under this section.

Subd. 17. Costs of arbitration. All costs of arbitration must be borne equally by the parties. The arbitrator shall submit a statement of charges and expenses to the parties and to the commissioner. Each party shall pay the arbitrator directly.

Subd. 18. Selection of arbitrator. The arbitrator must be selected by the commissioner. The commissioner shall submit a list composed of the names of three persons knowledgeable in the marketing of the agricultural commodity from which the arbitrator must be chosen. Qualified arbitrators are those who have met the training requirements of Rule 114.12 of the Minnesota General Rules of Practice for the District Courts, are familiar with sections 17.691 to 17.702, and have served as an arbitrator in at least three other commercial disputes or have commensurate experience. The selection must be made by the association representative and the handler representative, each striking one name from the list. If two names remain, the commissioner shall decide which one is the arbitrator.

History: 1973 c 736 s 7; 1975 c 88 s 3; 1986 c 444; 1998 c 373 s 12; 2001 c 161 s 57



Section 17.698 — FACTORS TO BE CONSIDERED IN MEDIATION AND ARBITRATION.

All decisions of mediation and arbitration which result from section 17.697 must consider the following factors:

(1) prices or projected prices for the agricultural commodity paid by the competing handlers in the market area or competing market areas worldwide;

(2) amount of the commodity produced or projections of production in the production area or competing marketing areas worldwide;

(3) relationship between the quantity produced and the quantity handled by the handler;

(4) the producers cost of production including the cost which would be involved in paying farm labor a fair wage rate and providing them with adequate housing;

(5) the efficiency of farm operations of similar size and the projected prices of alternative agricultural commodities grown in the market area;

(6) the cost of production of similar sized handlers;

(7) the average consumer prices for goods and services, commonly known as the cost of living;

(8) the component of the agricultural commodity that makes up the producer's income;

(9) the impact of the award on the competitive position of the handler in the marketing area or competing areas worldwide;

(10) the impact of the award on the competitive position of the agricultural commodity in relationship to competing commodities;

(11) a fair return on investment;

(12) kind, quality, or grade of the commodity involved;

(13) stipulation of the parties; and

(14) other factors which are normally or traditionally taken into consideration in determining prices, quality, quantity, and the costs of other services involved.

History: 1973 c 736 s 8; 1998 c 373 s 13



Section 17.70 — VIOLATION PROCEDURE.

Subdivision 1. Commissioner's duties. For the purpose of sections 17.691 to 17.702, the commissioner may receive complaints with respect to violations or threatened violations. The commissioner may make all necessary investigations, examinations or inspections of any violation or threatened violation specified in the sworn complaint filed with the commissioner. If, upon such investigation, the commissioner considers that there is reasonable cause to believe that the person charged has committed a practice in violation of sections 17.691 to 17.702, the commissioner shall issue and cause to be served a complaint upon the person. The complaint shall summon the person to a hearing before the commissioner at the time and place fixed.

Subd. 2. Findings of fact; order. If the commissioner determines that the person complained of has committed a practice in violation of sections 17.691 to 17.702, the commissioner shall state findings of fact and shall issue and cause to be served on the person an order to cease the violation and shall order further affirmative action as will effectuate the policies of sections 17.691 to 17.702.

Subd. 3. Dismissal. If the commissioner is of the opinion that the person complained of has not committed a practice in violation of sections 17.691 to 17.702, the commissioner shall make findings of fact and issue an order dismissing the complaint.

Subd. 4. Modification or set aside. Until the record in a case has been filed in a court the commissioner may, at any time upon reasonable notice and in such manner as the commissioner deems proper, modify or set aside, in whole or in part, any finding or order made or issued, with jurisdiction for such a change specified in additional findings of fact.

Subd. 5. Enforcement. The commissioner may request the attorney general of the state of Minnesota to seek the appropriate temporary relief or restraining order of injunction in district court to insure the enforcement of the commissioner's findings.

History: 1973 c 736 s 10; 1986 c 444; 1998 c 373 s 14-16; 2001 c 161 s 57



Section 17.701 — RULES.

The commissioner may promulgate rules necessary for the administration of sections 17.691 to 17.702 in accordance with sections 17.691 to 17.702 and chapter 14.

History: 1973 c 736 s 11; 1982 c 424 s 130; 1998 c 373 s 17; 2001 c 161 s 57



Section 17.702 — NEGOTIATION CLASSES REQUIRED.

Upon accreditation of an association of producers, at least two members of bargaining teams from both the association and the handler named in the application must attend instructional classes covering negotiation, mediation, arbitration, and facilitation approved by the commissioner. The instruction period must be at least three hours. The informational exchanges may not commence unless certificates of completion are on file with the commissioner. After an association has been accredited for a period exceeding one year, the association and the handler must have at least one member of their bargaining team in informational exchanges or negotiations complete training in the previous year of at least three hours in negotiation, mediation, arbitration, and facilitation, as described in this section, before the dates for informational exchanges are determined. Verification of training must accompany the notification to the commissioner that informational exchanges are scheduled.

History: 1998 c 373 s 18



Section 17.710 — AGRICULTURAL PRODUCTION CONTRACTS.

A production contract entered into, renewed, or amended on or after July 1, 1999, between an agricultural producer and a processor of agricultural products must not contain provisions that prohibit the producer from disclosing terms, conditions, and prices contained in the contract. Any provision prohibiting disclosure by the producer is void.

History: 1999 c 231 s 32



Section 17.80 — STATE AGRICULTURAL LAND PRESERVATION AND CONSERVATION POLICY.

Subdivision 1. Policy. It is the policy of the state to preserve agricultural land and conserve its long-term use for the production of food and other agricultural products by:

(a) Protection of agricultural land and certain parcels of open space land from conversion to other uses;

(b) Conservation and enhancement of soil and water resources to ensure their long-term quality and productivity;

(c) Encouragement of planned growth and development of urban and rural areas to ensure the most effective use of agricultural land, resources and capital; and

(d) Fostering of ownership and operation of agricultural land by resident farmers.

Subd. 2. Methods. The legislature finds that the policy in subdivision 1 will be best met by:

(a) Defining and locating lands well suited for the production of agricultural and forest products, and the use of that information as part of any local planning and zoning decision;

(b) Providing local units of government with coordinating guidelines, tools and incentives to prevent the unplanned and unscheduled conversion of agricultural and open space land to other uses;

(c) Providing relief from escalating property taxes and special assessments and protection of normal farm operations in agricultural areas subject to development pressures;

(d) Development of state policy to increase implementation of soil and water conservation by farmers;

(e) Assuring that state agencies act to maximize the preservation and conservation of agricultural land and minimize the disruption of agricultural production, in accordance with local social, economic and environmental considerations of the agricultural community;

(f) Assuring that public agencies employ and promote the use of management procedures which maintain or enhance the productivity of lands well suited to the production of food and other agricultural products;

(g) Guiding the orderly development and maintenance of transportation systems in rural Minnesota while preserving agricultural land to the greatest possible extent;

(h) Guiding the orderly construction and development of energy generation and transmission systems and enhancing the development of alternative energy to meet the needs of rural and urban communities and preserve agricultural land to the greatest possible extent by reducing energy costs and minimizing the use of agricultural land for energy production facilities; and

(i) Guiding the orderly development of solid and hazardous waste management sites to meet the needs and safety of rural and urban communities and preserve agricultural land to the greatest possible extent by minimizing the use of agricultural land for waste management sites.

History: 1982 c 512 s 1



Section 17.81 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 17.80 to 17.84, the terms defined in this section have the meanings given them.

Subd. 2. Action which adversely affects. "Action which adversely affects" means any of the following actions taken in respect to agricultural land which have or would have the effect of substantially restricting the agricultural use of the land: (1) acquisition for a nonagricultural use except acquisition for any unit of the outdoor recreation system described in section 86A.05, other than a trail described in subdivision 4 of that section; (2) granting of a permit, license, franchise or other official authorization for nonagricultural use; (3) lease of state-owned land for nonagricultural use except for mineral exploration or mining; or (4) granting or loaning of state funds for purposes which are not consistent with agricultural use.

Subd. 3. Agricultural land. "Agricultural land" means land which is in agricultural use, and which has been identified as agricultural land by a local unit of government pursuant to sections 394.21 to 394.37, 462.351 to 462.364, 366.10 to 366.181 or 473H.04, or which is composed of predominantly class I, II, III, or IV soils as identified in the land capability classification system of the United States Department of Agriculture Natural Resources Conservation Service and the county soil survey, if completed.

Subd. 4. Agricultural use. "Agricultural use" means use of land for the production of livestock, dairy animals, dairy products, poultry and poultry products, fur bearing animals, horticultural and nursery stock which is under chapter 18H, fruit of all kinds, vegetables, forage, grains, bees, and apiary products. Wetlands, pasture and woodlands accompanying land in agricultural use shall be considered to be in agricultural use.

Subd. 5. Agency. "Agency" means a department identified in section 15.01, and any other agency of the state whose actions are by virtue of other law governed by the provisions of sections 17.80 to 17.84.

Subd. 6. [Repealed, 1996 c 310 s 1]

History: 1982 c 512 s 2; 2007 c 13 art 3 s 7; 2015 c 21 art 1 s 109



Section 17.82 — PROHIBITED AGENCY ACTION.

Any agency action which the agency determines will adversely affect ten acres or more of agricultural land shall be referred to the commissioner to be reviewed and acted upon as provided in section 17.84. No agency shall take any action which adversely affects ten acres or more of agricultural land without first attempting to find alternative methods or locations for the action or otherwise attempting to reduce the adverse affects. If, after evaluating the alternatives, the agency determines that the benefit to the state from preserving the agricultural use of the land is less than the cost of implementing an alternative action, the agency shall inform the commissioner of that determination in writing.

An agency action is not subject to review under this section or section 17.84 if the action is reviewed as required by chapter 116D and the environmental review rules adopted under that chapter, or if a political subdivision is required by law to review and approve the action.

History: 1982 c 512 s 3



Section 17.84 — DUTIES OF COMMISSIONER.

Within 30 days of the receipt of the notice provided in section 17.82, the commissioner shall review the agency's proposed action, shall negotiate with the agency, and shall recommend to the agency in writing the implementation either of the action as proposed or an alternative. In making recommendations, the commissioner shall follow the statement of policy contained in section 17.80. If the agency receives no response from the commissioner within 30 days, it shall be deemed a recommendation that the agency take the action as proposed.

History: 1982 c 512 s 5; 1995 c 233 art 2 s 35



Section 17.844 — LIVESTOCK PRODUCTION POLICY.

(a) The policy of the state is to promote livestock production on family farms under a broad range of management systems that are environmentally sound and meet all legal requirements of all jurisdictions, including federal, state, county, town, city, and watershed district requirements.

(b) In order to promote livestock production on family farms, state agencies when appropriate shall, to the extent allowed by law:

(1) promote the establishment of livestock enterprises on family farms;

(2) promote environmental protection and water quality improvement through increased livestock production that results in controlling runoff through increased acreage of hay, pasture, and small grains; and

(3) promote more farms to use agronomically applied manure to increase the water holding capacity of the soil and control erosion.

History: 2004 c 254 s 2



Section 17.85 — LABORATORY SERVICES.

Subdivision 1. Account. A laboratory services account is established in the agricultural fund. Payments for laboratory services performed by the Laboratory Services Division of the Department of Agriculture must be deposited in the agricultural fund and credited to the laboratory services account. Money in the account, including interest earned on the account, is annually appropriated to the commissioner of agriculture to administer the programs of the Laboratory Services Division.

Subd. 2. Agriculture laboratory. The agriculture laboratory exists to provide analytical and technical services in support of agency programs that protect and enhance the states' agriculture, environment, and food chain. The laboratory may provide analytical and technical services for a fee to any public or private entity as requested or required to meet department objectives in support of Minnesota agriculture and a national food safety system.

History: 1988 c 688 art 20 s 1; 1999 c 231 s 33; 1Sp2001 c 2 s 31



Section 17.86 — URBAN FOREST PROMOTION AND DEVELOPMENT.

Subdivision 1. Overall. The following course of action is intended as a basis for prompt action to the maximum extent practical within the limits of state, local, and commercial resources. The assignment of a basic responsibility to a particular agency is not intended to confer exclusive responsibility or authority unless specifically stated, for joint action is intended as the key to a successful program.

Subd. 2. Research. The University of Minnesota and its Extension Service in cooperation with the commissioner of agriculture shall institute a continuing research program on tree varieties most suitable for growth within the state; and the proper placement of individual trees and groups of trees in new or existing commercial, industrial, and residential settings to maximize energy saving benefits. The University of Minnesota and the commissioner shall work closely with nurseries and other suppliers of trees to assure a constant and reliable supply of the desirable varieties is available for planting.

Subd. 3. Information. The University of Minnesota Extension Service, in cooperation with the commissioners of agriculture, education, natural resources, and commerce, shall serve as the principal agency for publishing and circulating information derived from research under subdivision 2 among the various municipalities and individual property owners in the state. Where practical, the Extension Service and the State Energy Office in the Department of Commerce shall secure the advice and assistance of various energy utilities interested and concerned with conservation. The commissioner of agriculture shall establish an information source for requests for nursery stock, to match needs of municipalities with stocks of trees available for planting from private and governmental sources.

Subd. 4. Transportation plantings. The commissioner of transportation shall utilize information on varieties and placement of trees to provide maximum forestation in rest areas and other areas controlled by the department. The commissioner of transportation should consider the use of trees in conjunction with solid noise walls along urban freeways to the maximum extent practical.

Subd. 5. School Arbor Day activities. The commissioners of education, agriculture, and natural resources, with the state Arbor Month Committee and its individual public and private members, shall jointly work to expand and strengthen programs available to all levels of schools in forestry education and shall encourage reinstitution of Arbor Day activities. Information on desirable shade tree varieties and efficient spacing and location of shade trees shall be made available for use in related adult education courses.

Subd. 6. Municipal action. A city of the first or second class shall, by ordinance, require of the developer the use of properly placed trees in new subdivisions and plantings on lands dedicated to parks and open spaces. Cities of the third and fourth class may adopt such ordinances. Counties may assist and encourage the smaller cities in tree planting programs. A municipality may contract on a long-term basis with nurseries and shade tree wholesalers to assure continued availability of nursery stock of the desirable shade tree varieties.

History: 1990 c 445 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 11; 2003 c 130 s 12



Section 17.861 — REPLACEMENT OF MERCURY MANOMETERS.

The commissioner, in cooperation with the Pollution Control Agency, dairy equipment manufacturers and suppliers, and other interested parties, shall develop a program to provide replacement nonmercury manometers for a $50 fee and to arrange for the acceptance, disposal, and recycling of the mercury, apparatus, and manometers at no cost to the dairy farmer. The mercury, manometers, and apparatus shall be managed in accordance with sections 115A.932 and 116.92.

History: 1997 c 216 s 26; 1Sp2005 c 1 art 2 s 161



Section 17.90 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 17.90 to 17.98.

Subd. 1a. Agricultural contract. "Agricultural contract" means any written contract between a contractor and a producer, but does not include a contract between a grain buyer licensed under section 223.17, subdivision 1, who purchases grain from a producer as a merchant or seller of grain and does not contract with the producer to grow or raise the crops producing the grain.

Subd. 2. Agricultural commodity. "Agricultural commodity" means a material produced for use in or as food, feed, seed, or fiber and includes crops for fiber, food, oilseeds, seeds, livestock, livestock products, poultry, poultry products, and other products or by-products of the farm produced for the same or similar use.

Subd. 3. Contractor. "Contractor" means a person who in the ordinary course of business buys agricultural commodities grown or raised in this state or who contracts with a producer to grow or raise agricultural commodities in this state.

Subd. 3a. [Renumbered subd 3c]

Subd. 3b. Grain. "Grain" has the meaning given in section 223.16, subdivision 4.

Subd. 3c. Legible type. "Legible type" means a typeface at least as large as ten-point modern type, one-point leaded.

Subd. 4. Producer. "Producer" means a person who produces or causes to be produced an agricultural commodity in a quantity beyond the person's own family use and:

(1) is able to transfer title to another; or

(2) provides management, labor, machinery, facilities, or any other production input for the production of an agricultural commodity.

History: 1990 c 517 s 1; 2000 c 470 s 1-3; 2002 c 373 s 4,5



Section 17.91 — REQUIRED LANGUAGE.

Subdivision 1. Mediation; arbitration. A contract for an agricultural commodity between a contractor and a producer must contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute, either party may make a written request to the commissioner for mediation or arbitration services as specified in the contract, to facilitate resolution of the dispute.

Subd. 2. Written disclosure of risks. An agricultural contract must be accompanied by a clear written disclosure setting forth the nature of the material risks faced by the producer if the producer enters into the contract. The statement must meet the plain language requirements of section 17.943. The statement may be in the form of a written statement or checklist and may be developed in cooperation with producers or producer organizations. A contractor may submit a sample material risk disclosure statement to the commissioner for examination. If the commissioner approves of the statement or fails to respond within 30 days of receipt of the statement, the statement will be deemed to comply with this subdivision and with the plain language requirements of section 17.943.

History: 1990 c 517 s 2; 2000 c 470 s 4



Section 17.92 — RECAPTURE OF CAPITAL INVESTMENT REQUIRED BY AN AGRICULTURAL CONTRACT.

Subdivision 1. Notice and damages to be paid. A contractor must not terminate or cancel a contract that requires a producer of agricultural commodities to make a capital investment in buildings or equipment that cost $100,000 or more and have a useful life of five or more years until:

(1) the producer has been given written notice of the intention to terminate or cancel the contract at least 180 days before the effective date of the termination or cancellation or as provided in subdivision 3; and

(2) the producer has been reimbursed for damages incurred by an investment in buildings or equipment that was made for the purpose of meeting minimum requirements of the contract.

Subd. 2. Notice when producer breaches contract. Except as provided in subdivision 3, if a producer fails to comply with the provisions of a contract that requires a capital investment subject to subdivision 1, a contractor may not terminate or cancel that contract until:

(1) the contractor has given written notice with all the reasons for the termination or cancellation at least 90 days before termination or cancellation or as provided in subdivision 3; and

(2) the recipient of the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice.

Subd. 3. Immediate effect of notice. The 180-day notice period under subdivision 1, clause (1), and the 90-day notice period and 60-day notice period under subdivision 2, clauses (1) and (2), are waived and the contract may be canceled or terminated immediately if the alleged grounds for termination or cancellation are:

(1) voluntary abandonment of the contract relationship by the producer; or

(2) conviction of the producer of an offense directly related to the business conducted under the contract.

History: 1990 c 517 s 3



Section 17.93 — PARENT COMPANY RESPONSIBILITY FOR CONTRACTS OF SUBSIDIARIES.

Subdivision 1. Licensing. If a contractor is required to obtain a license to purchase agricultural commodities, the licensing authority may require the parent company of a licensee subsidiary to guarantee payment or contract performance as a condition of licensing.

Subd. 2. Parent company liability. If an agricultural contractor is the subsidiary of another corporation, partnership, or association, the parent corporation, partnership, or association is liable to a seller for the amount of any unpaid claim or contract performance claim if the contractor fails to pay or perform according to the terms of the contract.

History: 1990 c 517 s 4



Section 17.94 — IMPLIED PROMISE OF GOOD FAITH.

There is an implied promise of good faith as defined in section 336.1-201(b)(20), by all parties in all agricultural contracts. In an action to recover damages, if the court finds that there has been a violation of this provision, damages, court costs, and attorney fees may be recovered.

History: 1990 c 517 s 5; 2004 c 162 art 3 s 1



Section 17.941 — PRODUCER'S RIGHT TO CANCEL.

A producer may cancel an agricultural contract by mailing a written cancellation notice to the contractor within three business days after the producer receives a copy of the signed contract, or before a later cancellation deadline if a later deadline is specified in the contract. The producer's right to cancel, the method by which the producer may cancel, and the deadline for canceling the contract shall be clearly disclosed in every agricultural contract.

History: 2000 c 470 s 5



Section 17.942 — COVER SHEET REQUIREMENTS.

Subdivision 1. Mandatory cover page. An agricultural contract entered into or substantively amended after January 1, 2001, must contain as the first page, or first page of text if it is preceded by a title page or pages, a cover sheet as provided in this section.

Subd. 2. Requirements. The cover sheet or sheets must comply with section 17.943, and must contain the following:

(1) a brief statement that the document is a legal contract between the contractor and the producer;

(2) the statement "READ YOUR CONTRACT CAREFULLY. This cover sheet provides only a brief summary of your contract. This is not the contract and only the terms of the actual contract are legally binding. The contract itself sets forth, in detail, the rights and obligations of both you and the contractor. IT IS THEREFORE IMPORTANT THAT YOU READ YOUR CONTRACT CAREFULLY.";

(3) the written disclosure of material risks required by section 17.91, subdivision 2;

(4) a statement detailing, in plain language, the producer's right to review the contract as described in section 17.941; and

(5) an index of the major provisions of the contract and the pages on which they are found, including:

(i) the names of all parties to the contract;

(ii) the definition sections of the contract;

(iii) the provisions governing cancellation, renewal, or amendment of the contract by either party;

(iv) the duties or obligations of each party; and

(v) any provisions subject to change in the contract.

History: 2000 c 470 s 6



Section 17.943 — CONTRACT FORMAT.

Subdivision 1. Readability. An agricultural contract must be in legible type, appropriately divided and captioned by its various sections, and written in clear and coherent language using words and grammar that are understandable by a person of average intelligence, education, and experience within the industry.

Subd. 2. Exceptions. Subdivision 1 does not apply to particular words, phrases, provisions, or forms of agreement specifically required, recommended, or endorsed by a state or federal statute, rule, or regulation.

Subd. 3. Customarily used terms. An agricultural contract may include technical terms to describe the services or property which are the subject of the contract, if the terms are customarily used by producers in the ordinary course of business in connection with the services or property being described.

History: 2000 c 470 s 7



Section 17.944 — REVIEW BY COMMISSIONER.

Subdivision 1. Agricultural contracts. For purposes of this section and section 17.943, "agricultural contract" includes, where applicable, the cover sheet as defined in section 17.942, and material risk disclosure statement required by section 17.91, subdivision 2.

Subd. 2. Process of review. A contractor may submit an agricultural contract to the commissioner for review as to whether it complies with section 17.943. After reviewing the contract, the commissioner shall:

(1) certify that the contract complies with section 17.943;

(2) decline to certify that the contract complies with section 17.943 and note objections;

(3) decline to review the contract because the contract's compliance with section 17.943 is subject to pending litigation; or

(4) decline to review the contract because the contract is not subject to section 17.943.

Subd. 3. Factors in determining readability. In determining whether a contract or cover sheet is readable within the meaning of section 17.943, the commissioner shall consider at least the following factors:

(1) the simplicity of the sentence structure;

(2) the extent to which commonly used and understood words are employed;

(3) the extent to which esoteric legal terms are avoided;

(4) the extent to which references to other sections or provisions of the contract are minimized;

(5) the Flesch scale analysis readability score as outlined in section 72C.09;

(6) the extent to which clear definitions are used in the text of the contract; and

(7) additional factors relevant to the contract being easy to read and understand.

Subd. 4. Process not reviewable. Actions of the commissioner under subdivision 1 are not subject to chapter 14 and are not appealable.

Subd. 5. Limited effect of certification. A contract certified under subdivision 1 is deemed to comply with section 17.943. Certification of a contract under subdivision 1 does not constitute an approval of the contract's legality or legal effect.

If the commissioner certifies a contract or fails to respond within 30 days of receipt of the contract, the contractor will have complied with sections 17.91 and 17.943, and the remedies stated in subdivisions 7 and 8 are not available.

Subd. 6. Review not required. Failure to submit a contract to the commissioner for review under subdivision 1 does not show a lack of good faith or raise a presumption that the contract violates section 17.943.

Subd. 7. Enforcement remedies. A violation of section 17.943 is a violation subject to section 8.31, subdivision 1. The remedies in section 8.31, subdivisions 3 and 3a, are limited by section 17.9441.

Subd. 8. Reformation. (a) In addition to the remedies provided in section 8.31, a court reviewing an agricultural contract may change the terms of the contract or limit a provision to avoid an unfair result if it finds that:

(1) a material provision of the contract violates section 17.943;

(2) the violation caused the producer to be substantially confused about any of the rights, obligations, or remedies of the contract; and

(3) the violation has caused or is likely to cause financial detriment to the producer.

(b) If the court reforms or limits a provision of a contract, the court shall also make orders necessary to avoid unjust enrichment. Bringing a claim for relief under this subdivision does not entitle a producer to withhold performance of an otherwise valid contractual obligation. No relief may be granted under this subdivision unless the claim is brought before the obligations of the contract have been fully performed.

History: 2000 c 470 s 8



Section 17.9441 — LIMITS ON REMEDIES.

Subdivision 1. Penalties. In a proceeding in which civil penalties are claimed from a party for a violation of section 17.943, it is a defense to the claim that the party made a good faith and reasonable effort to comply with section 17.943.

Subd. 2. Attorney's fees. A party who has made a good faith and reasonable effort to comply with section 17.943 may not be assessed attorney's fees or costs of investigation in an action for violating section 17.943.

Subd. 3. Class action attorney's fees. In a class action or series of class actions that arise from the use by a contractor of an agricultural contract found to violate section 17.943, the amount of attorney's fees and costs of investigation assessed against that contractor and in favor of the class or classes may not exceed $10,000.

Subd. 4. Limits on producer actions. Violation of section 17.943 is not a defense to a claim arising from a producer's breach of an agricultural contract. A producer may recover actual damages caused by a violation of section 17.943 only if the violation caused the producer to not understand the rights, obligations, or remedies of the contract.

Subd. 5. Statute of limitations. A claim that an agricultural contract violates section 17.943 must be raised within six years of the date the contract is executed by the producer.

History: 2000 c 470 s 9



Section 17.9442 — APPLICABILITY OF CONTRACT REQUIREMENTS.

The requirements for the written disclosure of material risks under section 17.91, subdivision 2; the three-day review period under section 17.941; the cover sheet requirement under section 17.942; and the contract readability requirements under section 17.943, subdivision 1, do not apply to contracts which provide for:

(1) the sale and purchase of a fixed amount of a commodity for delivery at a set price;

(2) cash sale and forward delivery grain contracts for grain meeting certain specifications and does not prescribe the time, manner, and nature of planting, cultivating, and harvesting the crop producing the grain, including fixed price forward contracts, minimum price contracts, mini-max contracts, basis contracts, hedge-to-arrive contracts, and delayed price contracts;

(3) contracts agreed to between a processor and an accredited bargaining organization under sections 17.691 to 17.702;

(4) futures contracts which involve the sale or purchase of a standardized quantity of a commodity for future delivery on a regulated commodity exchange;

(5) agricultural marketing contracts between a capital stock cooperative and its members under section 308A.205; or

(6) occasional sales between persons who produce or cause to be produced food, feed, or fiber in a quantity beyond their own family use.

History: 2000 c 470 s 10; 2001 c 161 s 57; 2002 c 373 s 6



Section 17.9443 — WAIVER OF CONTRACT PROVISIONS IS VOID.

Any provision of an agricultural contract which waives or attempts to waive any provision of sections 17.90 to 17.97 is void.

History: 2000 c 470 s 11



Section 17.945 — RULES.

The commissioner may adopt rules to implement sections 17.90 to 17.98, including the prohibition of specific trade practices.

History: 1990 c 517 s 6



Section 17.95 — DEPARTMENT OF AGRICULTURE OMBUDSMAN.

A position is created in the Department of Agriculture to provide information, investigate complaints arising from this chapter, and provide or facilitate dispute resolutions.

History: 1990 c 517 s 7



Section 17.97 — AGRICULTURAL INPUT PREPAYMENTS.

If a producer makes a prepayment for agricultural production inputs that include but are not limited to seed, feed, fertilizer, pesticides, or fuel for future delivery, the producer may demand a letter of credit or bank guarantee from the provider of the inputs to ensure reimbursement if delivery does not occur.

History: 1990 c 517 s 8



Section 17.98 — DAIRY MARKETING CONTRACTS EXCEPTED.

Dairy marketing agreements between producers and purchasers of milk are not contracts for purposes of sections 17.90 to 17.98.

History: 1990 c 517 s 9



Section 17.982 — CRIMINAL AND ADMINISTRATIVE PENALTIES.

Subdivision 1. Criminal penalties. A person who violates a provision of chapter 25 or 31B for which a penalty has not been prescribed is guilty of a misdemeanor.

Subd. 2. Administrative penalties. (a) The commissioner may, as an alternative to misdemeanor prosecution, impose an administrative penalty on a person who violates a statute or rule enforceable by the commissioner. For a first violation, the commissioner may impose an administrative penalty of not more than $1,000 for each violation. For a second or succeeding violation, the commissioner may impose an administrative penalty of not more than $1,500 for each violation. Each day a violation continues is a separate violation.

(b) In determining the amount of the administrative penalty the commissioner may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the person's history of past violations;

(4) the number of violations;

(5) the economic benefit from the violation; and

(6) other factors identified in the commissioner's citation.

(c) For a second or succeeding violation, the commissioner shall determine the amount of a penalty by considering the factors in paragraph (b) and:

(1) similarity between the violations;

(2) time elapsed since the last violation; and

(3) the person's response to the most recent violation.

History: 1991 c 316 s 2; 1999 c 231 s 34; 1Sp2005 c 1 art 1 s 11; 2007 c 45 art 1 s 20; 2012 c 244 art 2 s 1



Section 17.983 — ADMINISTRATIVE PENALTIES AND ENFORCEMENT.

Subdivision 1. Administrative penalties; citation. If a person has violated a provision of chapter 25, 31B, or 32, the commissioner may issue a written citation to the person by personal service or by certified mail. The citation must describe the nature of the violation and the statute or rule alleged to have been violated; state the time for correction, if applicable; and the amount of any proposed fine. The citation must advise the person to notify the commissioner in writing within 30 days if the person wishes to appeal the citation. If the person fails to appeal the citation, the citation is the final order and not subject to further review.

Subd. 2. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 3. Contested case. If a person appeals a citation or a penalty assessment within the time limits in subdivision 1, the commissioner shall initiate a contested proceeding under chapter 14.

History: 1991 c 316 s 3; 1993 c 65 s 2; 1999 c 231 s 35; 1Sp2005 c 1 art 1 s 12,13; 2007 c 45 art 1 s 21; 2012 c 244 art 2 s 2



Section 17.984 — INVESTIGATION.

Subdivision 1. Authority. To carry out the commissioner's enforcement duties under chapter 32, the commissioner may, upon presenting appropriate credentials, during regular working hours and at other reasonable times, inspect premises subject to the commissioner's enforcement and licensing authority for reasons related to the commissioner's enforcement and licensing authority; request information from persons with information relevant to an inspection; and inspect relevant papers and records, including business records. The commissioner may issue notices in lieu of citations for minor violations if a notice is in the public interest.

Subd. 2. Failure to comply. The commissioner may administer oaths, take and cause to be taken depositions of witnesses, and issue subpoenas, and may petition the district court in the county in which the premises is located to compel compliance with subpoenas or to permit an inspection.

History: 1991 c 316 s 4; 1993 c 65 s 3; 2012 c 244 art 2 s 3



Section 17.985 — PASSING ON THE FARM CENTER.

Subdivision 1. Purpose; objectives. The Passing on the Farm Center is established as a part of Southwest Technical College in Granite Falls to assist individuals beginning farming and family farming operations. The center shall also assist in facilitating the transition of farming operations from established farmers to beginning farmers by creating and maintaining an information base inventorying land and facilities available for acquisition and bringing them together to increase the number of family farming operations in this state. The objectives of the center include, but are not limited to, the following:

(1) using the services of a certified public accountant, real estate agents, and attorneys to provide education in estate planning and farm transfer programs for interested retiring farmers;

(2) assessing needs of beginning farmers and retiring farmers in order to identify program and service opportunities including developing statewide apprenticeship programs between beginning and retiring farmers; and

(3) developing, coordinating, and delivering statewide through Southwest Technical College in Granite Falls and other entities, as appropriate, targeted education to beginning farmers and retiring farm families.

Subd. 2. Programs and services. Programs and services provided by the center must include, but are not limited to, the development of skills and knowledge in farm estate planning and other topics related to intergenerational farm transfer. The center shall develop and distribute a detailed questionnaire for interested retired farmers and landowners and beginning farmers for the purpose of connecting them with each other and to develop computerized lists. The center shall coordinate to the extent practicable with agricultural information centers.

Subd. 3. Annual report. The center shall submit a report annually to the legislature on or before February 1. The report shall include, but is not limited to, recommendations for methods by which more individuals may be encouraged to enter agriculture.

History: 1995 c 220 s 41



Section 17.986 — ENTRY INTO FARM ANIMAL FACILITIES.

No law enforcement, peace, or animal control officer may enter a facility where confined farm animals are kept unless the officer follows a procedure and directive for biosecurity measures that are identified by the commissioner of natural resources and the Board of Animal Health.

This section does not apply to emergency or exigent circumstances.

History: 1997 c 55 s 1



Section 17.9891 — PURPOSE.

The commissioner, in consultation with the commissioner of natural resources, commissioner of the Pollution Control Agency, and Board of Water and Soil Resources, may implement a Minnesota agricultural water quality certification program whereby a producer who demonstrates practices and management sufficient to protect water quality is certified for up to ten years and presumed to be contributing the producer's share of any targeted reduction of water pollutants during the certification period. The program is voluntary. The voluntary program will first be piloted in selected watersheds across the state, until the commissioner, in consultation with the Minnesota Agricultural Water Quality Certification Program Advisory Committee, commissioner of natural resources, commissioner of the Pollution Control Agency, and Board of Water and Soil Resources, determines the program is suitable to be implemented in other watersheds.

History: 2013 c 114 art 2 s 5



Section 17.9892 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 17.9891 to 17.993.

Subd. 2. Certification. "Certification" means a producer has demonstrated compliance with all applicable environmental rules and statutes for all of the producer's owned and rented agricultural land and has achieved a satisfactory score through the certification instrument as verified by a certifying agent.

Subd. 3. Certifying agent. "Certifying agent" means a person who is authorized by the commissioner to assess producers to determine whether a producer satisfies the standards of the program.

Subd. 4. Effective control. "Effective control" means possession of land by ownership, written lease, or other legal agreement and authority to act as decision-maker for the day-to-day management of the operation at the time the producer achieves certification and for the required certification period.

Subd. 5. Eligible land. "Eligible land" means all acres of a producer's agricultural operation, whether contiguous or not, that are under the effective control of the producer at the time the producer enters into the program and that the producer operates with equipment, labor, and management.

Subd. 6. Program. "Program" means the Minnesota agricultural water quality certification program.

Subd. 7. Technical assistance. "Technical assistance" means professional, advisory, or cost-share assistance provided to individuals in order to achieve certification.

History: 2013 c 114 art 2 s 6



Section 17.9893 — CERTIFICATION INSTRUMENT.

The commissioner, in consultation with the Minnesota Agricultural Water Quality Certification Program Advisory Committee, commissioner of natural resources, commissioner of the Pollution Control Agency, and Board of Water and Soil Resources, shall develop an analytical instrument to assess the water quality practices and management of agricultural operations. This instrument shall be used to certify that the water quality practices and management of an agricultural operation are consistent with state water quality goals and standards. The commissioner shall define a satisfactory score for certification purposes. The certification instrument tool shall:

(1) integrate applicable existing regulatory requirements;

(2) utilize technology and prioritize ease of use;

(3) utilize a water quality index or score applicable to the landscape;

(4) incorporate a process for updates and revisions as practices, management, and technology changes become established and approved; and

(5) comprehensively address water quality impacts.

History: 2013 c 114 art 2 s 7



Section 17.9894 — CERTIFYING AGENT LICENSE.

Subdivision 1. License. A person who offers certification services to producers as part of the program must satisfy all criteria in subdivision 2 and be licensed by the commissioner. A certifying agent is ineligible to provide certification services to any producer to whom the certifying agent has also provided technical assistance. Notwithstanding section 16A.1283, the commissioner may set license fees.

Subd. 2. Certifying agent requirements. In order to be licensed as a certifying agent, a person must:

(1) be an agricultural conservation professional employed by a soil and water conservation district or the Natural Resources Conservation Service, a Minnesota certified crop advisor recognized by the American Society of Agronomy, or an individual with agricultural conservation experience approved by the commissioner. The commissioner may establish eligibility criteria by rule;

(2) have passed a comprehensive exam, as set by the commissioner, evaluating knowledge of water quality, soil health, best farm management techniques, and the certification instrument; and

(3) maintain continuing education requirements as set by the commissioner.

History: 2013 c 114 art 2 s 8



Section 17.9895 — DUTIES OF A CERTIFYING AGENT.

Subdivision 1. Duties. A certifying agent shall conduct a formal certification assessment utilizing the certification instrument to determine whether a producer meets program criteria. If a producer satisfies all requirements, the certifying agent shall notify the commissioner of the producer's eligibility and request that the commissioner issue a certificate. All records and documents used in the assessment shall be compiled by the certifying agent and submitted to the commissioner.

Subd. 2. Violations. (a) In the event a certifying agent violates any provision of sections 17.9891 to 17.993 or an order of the commissioner, the commissioner may issue a written warning or a correction order and may suspend or revoke a license.

(b) If the commissioner suspends or revokes a license, the certifying agent has ten days from the date of suspension or revocation to appeal. If a certifying agent appeals, the commissioner shall hold an administrative hearing within 30 days of the suspension or revocation of the license, or longer by agreement of the parties, to determine whether the license is revoked or suspended. The commissioner shall issue an opinion within 30 days. If a person notifies the commissioner that the person intends to contest the commissioner's opinion, the Office of Administrative Hearings shall conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases.

History: 2013 c 114 art 2 s 9



Section 17.9896 — CERTIFICATION PROCEDURES.

Subdivision 1. Producer duties. A producer who seeks certification of eligible land shall conduct an initial assessment using the certification instrument, obtain technical assistance if necessary to achieve a satisfactory score on the certification instrument, and apply for certification from a licensed certifying agent.

Subd. 2. Owned land. Once certified, if a producer obtains ownership of additional agricultural land, the producer must notify a certifying agent and obtain certification of the additional land within one year in order to retain the producer's original certification.

Subd. 3. Leased land. Once certified, if a producer leases additional land, then the producer must notify a certifying agent before farming operations commence on the newly leased land. A producer who operates leased land is not required to implement practices that permanently alter the landscape in order to be certified or remain certified if the land is added following the original certification. A producer who operates leased land must demonstrate sufficient annual crop management practices, consistent with the original certification agreement, in order to remain certified.

Subd. 4. Violations. (a) The commissioner may revoke a certification if the producer violates subdivision 2 or 3.

(b) The commissioner may revoke a certification and seek reimbursement of any monetary benefit a producer may have received due to certification from a producer who fails to maintain certification criteria.

(c) If the commissioner revokes a certification, the producer has 30 days from the date of suspension or revocation to appeal. If a producer appeals, the commissioner shall hold an administrative hearing within 30 days of the suspension or revocation of the certification, or longer by agreement of the parties, to determine whether the certification is revoked or suspended. The commissioner shall issue an opinion within 30 days. If the producer notifies the commissioner that the producer intends to contest the commissioner's opinion, the Office of Administrative Hearings shall conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases.

History: 2013 c 114 art 2 s 10



Section 17.9897 — CERTIFICATION CERTAINTY.

(a) Once a producer is certified, the producer:

(1) retains certification for up to ten years from the date of certification if the producer complies with the certification agreement, even if the producer does not comply with new state water protection laws or rules that take effect during the certification period;

(2) is presumed to be meeting the producer's contribution to any targeted reduction of pollutants during the certification period;

(3) is required to continue implementation of practices that maintain the producer's certification; and

(4) is required to retain all records pertaining to certification.

(b) Paragraph (a) does not preclude enforcement of a local rule or ordinance by a local unit of government.

History: 2013 c 114 art 2 s 11



Section 17.9898 — AUDITS.

The commissioner shall perform random audits of producers and certifying agents to ensure compliance with the program. All producers and certifying agents shall cooperate with the commissioner during these audits, and provide all relevant documents to the commissioner for inspection and copying. Any delay, obstruction, or refusal to cooperate with the commissioner's audit or falsification of or failure to provide required data or information is a violation subject to the provisions of section 17.9895, subdivision 2, or 17.9896, subdivision 4.

History: 2013 c 114 art 2 s 12



Section 17.9899 — DATA.

All data collected under the program that identifies a producer or a producer's location are considered nonpublic data as defined in section 13.02, subdivision 9, or private data on individuals as defined in section 13.02, subdivision 12. The commissioner shall make available summary data of program outcomes on data classified as private or nonpublic under this section.

History: 2013 c 114 art 2 s 13



Section 17.991 — RULEMAKING.

The commissioner may adopt rules to implement the program.

History: 2013 c 114 art 2 s 14



Section 17.992 — REPORTS.

The commissioner, in consultation with the Minnesota Agricultural Water Quality Certification Program Advisory Committee, commissioner of natural resources, commissioner of the Pollution Control Agency, and Board of Water and Soil Resources, shall issue a biennial report to the chairs and ranking minority members of the legislative committees with jurisdiction over agricultural policy on the status of the program.

History: 2013 c 114 art 2 s 15



Section 17.993 — FINANCIAL ASSISTANCE.

The commissioner may use contributions from gifts or other state accounts, provided that the purpose of the expenditure is consistent with the purpose of the accounts, for grants, loans, or other financial assistance.

History: 2013 c 114 art 2 s 16






Chapter 17A — LIVESTOCK MARKET AGENCY AND DEALER LICENSING

Section 17A.01 — CITATION.

This chapter may be cited as the Minnesota Livestock Market Agency and Dealer Licensing Act.

History: 1974 c 347 s 1; 1991 c 288 s 1



Section 17A.02 — PURPOSE.

This chapter establishes jurisdiction and authority with the commissioner of agriculture over livestock marketing by requiring financial responsibility and fair trade practices for the benefit and protection of farmers, livestock producers, marketing agencies, dealers, any business entity engaged in the marketing process, and the public.

History: 1974 c 347 s 2; 1981 c 54 s 1



Section 17A.03 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Department. "Department" means the Minnesota Department of Agriculture.

Subd. 3. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's representative.

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Livestock. "Livestock" means cattle, sheep, swine, horses intended for slaughter, mules, farmed Cervidae, as defined in section 35.153, subdivision 3, llamas, as defined in section 17.455, subdivision 2, Ratitae, as defined in section 17.453, subdivision 3, bison (buffalo), and goats.

Subd. 6. Livestock market agency. "Livestock market agency" means any person who sells consigned livestock for the account of others, but does not include an occasional or special event or disposal sale.

Subd. 7. Livestock dealer. "Livestock dealer" means any person, including a packing company, engaged in the business of buying or selling livestock on a regular basis for the person's own account or for the account of others.

"Livestock dealer" does not include:

(a) persons licensed under section 28A.04 who are primarily engaged in the sale of meats at retail and persons operating as frozen food processing plants; and

(b) persons engaged in the business of farming, when purchasing livestock for breeding or herd replacement purposes or feeding programs, and when selling the livestock they have owned and raised, fed out or fattened for slaughter in their specific farming program.

Subd. 8. Agent. "Agent" means any individual who is engaged by a livestock dealer to act as the dealer's representative.

Subd. 9. Feeder pig market. "Feeder pig market" means a trading place where producers sell feeder pigs directly to livestock dealers or other farmers.

Subd. 10. Packing plants and slaughtering houses. "Packing plants" and "slaughtering houses" means places of business where livestock purchased or acquired is slaughtered.

Subd. 11. Buying station. "Buying station" means any stockyard or concentration point, other than a public stockyard, at which livestock is bought and sold or assembled for shipment to a packing plant or a public stockyard, or graded or weighed for the purpose of establishing a basis for sale or reshipment.

Subd. 12. Public stockyard. "Public stockyard" means an assembly point operated as a public livestock market for livestock producers, feeders, market agencies and buyers; providing the services and facilities for loading and unloading, yarding and sale of all classes of livestock, for individuals or organizations granted the privilege of the market by the management of the public stockyards.

Subd. 13. State livestock weighmaster. "State livestock weighmaster" means a person employed by the department and appointed by the commissioner to weigh livestock and issue official certificates of state weight.

Subd. 14. Public livestock weigher. "Public livestock weigher" means a person employed by the company to be responsible and accountable for weighing and recording the weights of livestock.

Subd. 15. Commercial livestock scale. "Commercial livestock scale" means a livestock scale or monorail scale used in the purchase or sale of livestock or livestock carcasses. For purposes of this subdivision, "livestock scale" means a scale equipped with stock racks and gates and adapted to weighing single or multiple heads of livestock standing on the scale platform, and "monorail scale" means a scale, also called an abattoir scale, a track scale, or a rail scale, the load receiving element of which is part of a monorail conveyor system and which is used primarily for the weighing of livestock carcasses.

History: 1974 c 347 s 3; 1977 c 299 s 1,2; 1981 c 54 s 2; 1984 c 654 art 3 s 16-18; 1986 c 444; 1991 c 288 s 2-4; 1993 c 375 art 9 s 7; 2000 c 477 s 3; 2000 c 488 art 3 s 9; 1Sp2001 c 2 s 32; 2006 c 212 art 1 s 22



Section 17A.036 — CUSTODIAL ACCOUNT FOR SHIPPERS PROCEEDS.

Every market agency engaged in selling livestock on a commission or agency basis in this state shall establish and maintain a separate bank account designated as "custodial account for shippers proceeds."

History: 1990 c 530 s 19



Section 17A.04 — LICENSES.

Subdivision 1. Licensing provisions. Licenses shall be issued to livestock market agencies and public stockyards annually and shall expire on December 31 each year, renewable annually thereafter. A separate license must be obtained for each separate geographical location even though operated under the same management or same person, partnership, firm, corporation, or livestock market. The license issued to a livestock market agency and public stockyard shall be conspicuously posted at the licensee's place of business. Licenses shall be required for livestock dealers and their agents for the period beginning July 1 each year and ending June 30. The license issued to a livestock dealer or the agent of a livestock dealer shall be carried by the person so licensed. The livestock dealer shall be responsible for the acts of the dealer's agents. Licensed livestock market agencies, public stockyards, and livestock dealers shall be responsible for the faithful performance of duty of the public livestock weighers at their places of business. The license issued to a livestock market agency, public stockyard or livestock dealer or agent of a livestock dealer is not transferable. The operation of livestock market agencies, livestock dealers, agents and packers at a public stockyard are exempt from sections 17A.01 to 17A.09 and 17A.12 to 17A.17.

Subd. 1a. [Repealed, 1986 c 322 s 4]

Subd. 2. Application. Any person desiring to carry on the business of a livestock market agency or livestock dealer, or both, or a public stockyard shall make application to the commissioner on a form or forms provided by the commissioner.

Subd. 3. Financial statement or volume report. Each new applicant for a license to operate as a livestock market agency or livestock dealer shall file with the application a current balance sheet and financial statement and shall with each subsequent annual renewal application file a report of the business volume for the preceding calendar or fiscal year on a form prescribed by the commissioner, which report shall be for the purpose of determining the amount and adequacy of the applicant's bond. The commissioner may at any time require an applicant or licensee to submit a current balance sheet and financial statement if the commissioner deems it necessary for the protection of the public.

Subd. 4. Surety bonds required. Each livestock market agency and livestock dealer applying for a license under Laws 1974, chapter 347 shall file with the commissioner a valid and effective bond issued by a surety company licensed to do business in this state, or meeting the requirements of section 17A.05, in the form and amount set forth in section 17A.05. No bond shall be required of a public stockyard or any agent of a bonded livestock dealer. The commissioner may at any time raise or lower bond requirements if it appears that a modification of such bond requirements is justified and will protect the public. The bonds of livestock market agencies and dealers whose residence or principal place of business is within the state of Minnesota shall name the commissioner as the trustee. Any license issued under Laws 1974, chapter 347 shall automatically become void upon the termination of the surety bond covering the licensed operations.

Subd. 5. License fee. The applicant shall submit to the commissioner the following applicable fees and penalties for late renewal:

(a) $300 for each livestock market agency and public stockyard license, penalty $75;

(b) $100 for each livestock dealer license, penalty $25;

(c) $50 for each agent of a livestock dealer license, penalty $15;

(d) $100 for each meat packing company license, penalty $25;

(e) $50 for each agent of a meat packing company license, penalty $15.

Subd. 6. Refusal to license. The commissioner shall refuse to issue a livestock market agency or livestock dealer license if the applicant has not filed a surety bond in the form and amount required under this section and section 17A.05; the commissioner may refuse to issue a license if the applicant (1) has not satisfactorily demonstrated by a current balance sheet and financial statement that the applicant's assets exceed liabilities; (2) has been found by the department to have failed to pay, without reasonable cause, obligations incurred in connection with livestock transactions; (3) has failed to maintain and operate livestock or monorail scales in a manner to ensure accurate and correct weights; or (4) has failed to comply with other statutes, rules, or regulations enforced by the commissioner, the Board of Animal Health, the Division of Weights and Measures of the Department of Commerce, or the federal Packers and Stockyards Administration.

Subd. 7. Revocation of license. Whenever the commissioner finds that any livestock market agency or livestock dealer has violated the provisions of this chapter, or has failed to comply with other laws, rules, or regulations enforced by the Board of Animal Health, the Division of Weights and Measures of the Department of Commerce, or the federal Packers and Stockyards Administration, the commissioner may, by order, pursuant to the provisions of chapter 14, and this subdivision, revoke the license of the offender. Before any such license shall be revoked, the licensee shall be furnished with a statement of the complaints made against the licensee, and a hearing shall be had before the commissioner upon at least ten days' notice to the licensee to determine whether such license shall be revoked, which notice may be served either by certified mail addressed to the address of the licensee as shown in the license application or in the manner provided by law for the service of a summons. At the time and place fixed for hearing, the commissioner or any official, employee or agent of the department authorized by the commissioner, shall receive evidence, administer oaths, examine witnesses, hear the testimony and thereafter file an order either dismissing the proceedings or revoking the license.

Subd. 8. Suspension of license. Whenever the commissioner finds that the licensee has violated provisions of this chapter, or has failed to comply with other laws, rules, or regulations enforced by the Board of Animal Health, the Division of Weights and Measures of the Department of Commerce, or the federal Packers and Stockyards Administration, and that the continued activity of a licensee may cause irreparable injury or loss to persons engaged in business with the licensee, the commissioner may, without hearing, suspend the license of the licensee, provided that when a license is so suspended, the commissioner shall immediately initiate procedures to afford the licensee a hearing pursuant to subdivision 7 except that the ten days' notice required in subdivision 7 may be waived by the licensee.

History: 1974 c 347 s 4; 1977 c 299 s 3,4; 1978 c 674 s 60; 1980 c 467 s 31; 1981 c 356 s 257; 1982 c 424 s 130; 1983 c 293 s 30; 1984 c 654 art 3 s 19-22; 1985 c 233 s 1-3; 1986 c 322 s 1,2; 1986 c 444; 1987 c 358 s 39; 1987 c 384 art 2 s 6; 1991 c 288 s 5; 1997 c 131 s 1; 1Sp2001 c 4 art 6 s 77; 2002 c 379 art 1 s 10



Section 17A.05 — AMOUNT OF BONDS.

Subdivision 1. Livestock market agencies. The amount of each livestock market agency bond filed with the commissioner shall be not less than $10,000 or such larger amount as required, based on the commissioner's consideration of the principal's financial statement, the volume of business reported, or any other factor the commissioner deems pertinent for the protection of the public. Each such bond shall be executed on a Packers and Stockyards Act form and shall contain the condition clause applicable when the principal sells on commission. A bond equivalent executed in accordance with the Packers and Stockyards Act, 1921, as amended, (United States Code, title 7, section 181 et seq.) is acceptable.

Subd. 2. Livestock dealers. The amount of each livestock dealer bond filed with the commissioner shall be not less than $10,000 or such larger amount as required, based on the commissioner's consideration of the principal's financial statement, the volume of business reported, or any other factor the commissioner deems pertinent for the protection of the public. Each such bond shall contain the condition clause applicable when the principal buys on commission or as a dealer. A livestock dealer's bond shall be executed on a form furnished by the commissioner or in accordance with the Packers and Stockyards Act, 1921, as amended (United States Code, title 7, section 181 et seq.).

When a bond is executed on a state form furnished by the commissioner, the bond shall be for the protection of both the buyer and the seller named in the transaction when the principal fails to pay when due for livestock purchased or sold for the principal's own account or the account of others and shall be limited to the protection of claimants whose residence or principal place of livestock business is in the state of Minnesota at the time of the transaction. If the bond is filed on a form in accordance with the Packers and Stockyards Act, the bond shall cover claimants regardless of place of residence.

History: 1974 c 347 s 5; 1977 c 299 s 5; 1984 c 654 art 3 s 23; 1986 c 444; 2000 c 477 s 4



Section 17A.06 — CLAIMS AGAINST BONDS.

Subdivision 1. Filing of claims. Any person claiming to be damaged by any breach of the conditions of a bond given by a licensee may enter complaint thereof to the commissioner, which complaint shall be a written statement of the facts constituting the complaint, accompanied by documentary proof of the claim against the licensee.

Subd. 2. Hearing on claims. In case of default by the licensee, the commissioner shall have the power to have the matter heard as a contested case pursuant to procedures outlined in chapter 14. No hearing shall be required if all affected parties to a bond claim proceeding waive their right to a hearing and agree to accept the commissioner's determination as to the validity of the claim and the allocation of the proceeds of the bond.

Subd. 3. Public notice. Prior to a hearing, the commissioner shall publish a notice setting forth the default of the licensee and requiring all claimants to file proof of claim with the commissioner within 45 days of the date such notice is published or be barred from participating in the proceeds of the bond. Such publication shall be made in a newspaper published in the county in which the licensee's principal place of business is located. The commissioner shall also fulfill any notice requirements prescribed by chapter 14 and rules of the Office of Administrative Hearings. No claim shall be allowed unless it is filed with the commissioner within one year of the date of the transaction. If a livestock market agency or livestock dealer has on file a Packers and Stockyards Act bond and is registered with the Packers and Stockyards Administration, the terms of the bond or that federal agency's regulations will control.

History: 1974 c 347 s 6; 1977 c 299 s 7; 1977 c 346 s 2,3; 1982 c 424 s 130; 1983 c 216 art 1 s 8; 1984 c 654 art 3 s 24; 1986 c 444



Section 17A.07 — PROHIBITED CONDUCT.

It shall be unlawful for any person to (1) carry on the business of a livestock market agency, livestock dealer, or public stockyard without a valid and effective license issued by the commissioner under the provisions of section 17A.04; (2) carry on the business of a livestock market agency or livestock dealer without filing and maintaining a valid and effective surety bond in conformity with sections 17A.04 and 17A.05; (3) carry on the business of a livestock market agency or livestock dealer if the person cannot pay debts as they become due or ceases to pay debts in the ordinary course of business as they become due; (4) use or allow to be used any livestock scale or monorail scale which has not been certified and approved for official use or has been found to be inaccurate; (5) fail to maintain and operate livestock or monorail scales in a manner to ensure accurate and correct weights; (6) weigh livestock or carcasses at other than true and correct weights or issue accounts and records on the basis of inaccurate or incorrect weights; (7) engage in or use any unfair or deceptive practice or device in connection with marketing of livestock; (8) willfully make or cause to be made any false entry or statement of fact in any application, financial statement or report filed with the department under this chapter.

History: 1974 c 347 s 7; 1984 c 654 art 3 s 25; 1986 c 444



Section 17A.08 — RECORD KEEPING.

Every person shall make and retain such accounts, records, and memoranda necessary to fully and correctly disclose all transactions involved in the person's business, including the true ownership of such business by stockholding or otherwise. Whenever the commissioner finds that the accounts, records, and memoranda of any such person do not fully and correctly disclose all transactions involved in the person's business, the commissioner may prescribe the manner or form and length of time for retention which such accounts, records, and memoranda shall be kept. The commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against.

History: 1974 c 347 s 8; 1986 c 444



Section 17A.09 — FEEDER PIG MARKETS.

The commissioner may, by rules promulgated in accordance with sections 14.05 to 14.28, establish requirements for record making and retention, of livestock purchases and sales by operators of feeder pig markets, as the commissioner deems necessary to protect the public.

History: 1974 c 347 s 9; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56



Section 17A.10 — LIVESTOCK SCALES AND WEIGHING.

Subdivision 1. Commercial livestock scales. All livestock scales and monorail scales used for the purpose of buying or selling livestock or livestock carcasses within the state must meet the construction, maintenance, testing, and certification requirements of the Division of Weights and Measures of the Department of Commerce, and be in compliance with the scales and weighing regulations of the Packers and Stockyards Administration of the United States Department of Agriculture and be tested and certified by the state Division of Weights and Measures. The Division of Weights and Measures or an authorized scale company shall test all livestock scales at least twice per year. The Department of Agriculture may perform scale maintenance inspections at least twice per year at intervals that will provide alternate testing or inspection of each scale every 90 days. Special tests may be required as necessary. The basic maintenance tolerance for livestock scales is one pound per 1,000 pounds of test load. The responsibility for compliance of a scale with these requirements rests with the owner or manager of the scale.

Subd. 2. State livestock weighmasters. The commissioner shall appoint state employees as necessary to provide state weighing service at public stockyards, packing plants, slaughtering houses, buying stations, or livestock market agencies on application from the business entity requesting official state livestock weighing. State livestock weighmasters shall weigh all livestock coming to these places for sale, keep a record of the weights, and furnish the interested parties a certificate of state weight stating the number of animals weighed and the weight of the animals. The certificate is prima facie evidence of the facts certified. An application for official state livestock weighing constitutes an agreement between the business entity requesting state weighing and the commissioner. The agreement is for one year beginning July 1 and ending the following June 30. The agreement automatically renews each year unless the business entity gives the commissioner a written notice of intent to terminate at least 360 days prior to July 1. Otherwise the commissioner shall continue to provide state weighing services in accordance with this chapter.

Subd. 3. Supervision and enforcement. State livestock weighmasters have charge over the scales on which official certificates of state weight are issued to ensure compliance with scale maintenance and testing requirements and proper weighing procedures.

The commissioner shall appoint law compliance personnel as necessary to provide maintenance inspections, checkweighing, comparison weighing, and record audits and to investigate complaints in order to enforce this chapter.

The regulations pertaining to livestock and monorail scales adopted by the Packers and Stockyards Administration of the United States Department of Agriculture are applicable in Minnesota, and a memorandum of understanding with the Packers and Stockyards Administration provides for a cooperative state and federal enforcement program.

History: 1974 c 347 s 10; 1977 c 299 s 8; 1984 c 654 art 3 s 26; 1Sp1985 c 10 s 44; 1Sp2001 c 4 art 6 s 77



Section 17A.11 — FEES FOR LIVESTOCK WEIGHING.

The commissioner shall prescribe the fee necessary to cover the cost of state weighing, to be assessed and collected from the seller in the manner the commissioner may prescribe. The fee assessed must be the same, and the manner of collection of the fee must be uniform at all facilities. At any location where state weighing is performed in accordance with this chapter and the total annual fees collected are insufficient to pay the cost of the weighing, the annual deficit shall be assessed and collected in the manner the commissioner may prescribe. Additional money arising from the weighing of animals by the commissioner, which has been collected and retained by any person, shall be paid on demand to the commissioner. All money collected by the commissioner shall be deposited in the agricultural fund and credited to the livestock weighing account. Money in the account is appropriated to the commissioner to carry out the duties of section 17A.10 and for activities and duties required under chapter 31B.

History: 1974 c 347 s 11; 1977 c 299 s 9; 1984 c 654 art 3 s 27; 1985 c 241 s 1; 1Sp1985 c 10 s 45; 1993 c 172 s 22; 1999 c 231 s 36



Section 17A.12 — WEIGHMASTER QUALIFICATIONS.

No state livestock weighmaster shall, during the weighmaster's term of service, be in any manner financially interested in the handling, shipping, purchase, or sale of livestock or in the employment of any person engaged therein.

History: 1974 c 347 s 12; 1984 c 654 art 3 s 28



Section 17A.13 — GROSS MISDEMEANORS.

Any weigher who shall knowingly or carelessly weigh any livestock improperly, or give any false certificate of weight, or accept money or other consideration directly or indirectly for any neglect or improper performance of duty, or who shall be guilty of any neglect of duty, and any person who shall improperly influence or attempt to influence any such weigher in the performance of a duty by preventing proper access to the scales used in the weighing of livestock, or otherwise, is guilty of a gross misdemeanor.

History: 1974 c 347 s 13; 1986 c 444



Section 17A.14 — PENALTIES.

Subdivision 1. Criminal penalties. Any person, duly licensed or otherwise, who violates this chapter, for which violation a penalty has not been specifically set out, is guilty of a misdemeanor. Any subsequent violation is a gross misdemeanor.

Subd. 2. Civil penalties. (a) The commissioner, as an alternate to misdemeanor prosecution, may impose a civil penalty on a person who violates a statute or rule enforceable by the commissioner. For a first violation, the commissioner may impose a civil penalty of not more than $500 for each violation. For a second or succeeding violation, the commissioner may impose a penalty of not more than $1,000 for each violation.

(b) In determining the amount of the civil penalty, the commissioner may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the person's history of past violations;

(4) the number of violations;

(5) the economic benefit from the violations; and

(6) other factors identified in the commissioner's citation.

(c) For a second or succeeding violation, the commissioner shall determine the amount of a penalty by considering the factors in paragraph (b) and:

(1) similarity between the violations;

(2) time elapsed since the last violation; and

(3) the person's response to the most recent violation.

History: 1974 c 347 s 14; 1981 c 54 s 3; 1991 c 288 s 6



Section 17A.145 — CIVIL PENALTY PROCEDURES.

Subdivision 1. Citation. If the commissioner believes that a person has violated this chapter or a rule or order adopted under this chapter, the commissioner shall issue a written citation to the person by personal service or by certified mail. The citation must describe with particularity the nature of the violation, including a reference to the statute, rule, or order alleged to have been violated. In addition, the citation must fix a reasonable time for the abatement of the violation and notify the person of the penalty, if any, proposed to be assessed. The citation must also advise that the person has 30 working days within which to notify the commissioner in writing that the person wishes to contest the citation, proposed penalty assessment, or time allowed for correction. The commissioner may issue notices instead of citations with respect to minor violations if the commissioner believes a notice will best serve the public interest.

Subd. 2. Final order. If within 30 working days after receiving the commissioner's notice or citation the person fails to notify the commissioner in writing that the person intends to contest the citation, proposed penalty, assessment, or time allowed for correction in the citation, the citation and assessment as proposed become a final order and are not subject to further review. For good cause shown the commissioner may extend the time period for responding.

Subd. 3. Appeal. The time allowed for correcting a violation does not begin to run until the entry of a final order if the person has initiated review proceedings under this section in good faith. If the commissioner has reason to believe that a person has failed to correct a violation for which a citation has been issued within the time allowed, the commissioner shall notify the person by certified mail of the failure. The notification must state the penalty proposed to be assessed for the failure under section 17A.14 and must state that the person has 30 working days to notify the commissioner in writing that the person wishes to contest the notification or the proposed penalty assessment. If within 30 working days after receiving the notification the person fails to notify the commissioner in writing that the person intends to contest the notification or proposed penalty assessment, the notification and assessment as proposed become a final order and are not subject to further review. For good cause shown the commissioner may extend the time period for responding.

Subd. 4. Citation contest. If a person who has received a citation or a proposed penalty assessment notifies the commissioner that the person intends to contest the citation or the proposed penalty assessment within the time limits in subdivisions 2 and 3, the commissioner shall file a complaint with the Office of Administrative Hearings and serve a copy on the respondent by first class mail. The complaint must be served and copies filed within 40 days of receiving the notice of contest. The complaint must set forth all alleged violations and proposed penalties that are contested.

Subd. 5. Contested case hearing. Notwithstanding chapter 14, after an answer has been timely filed the case must be heard as a contested case except that the report of the administrative law judge is the final decision of the Department of Agriculture.

History: 1991 c 288 s 7



Section 17A.15 — POWERS AND DUTIES OF COMMISSIONER.

The commissioner shall enforce the provisions of Laws 1974, chapter 347 and shall promulgate, in the manner provided by law, such rules as the commissioner deems necessary or desirable, and may cooperate with any department of state or government, to carry out the provisions of sections 17A.01 to 17A.15. The commissioner or a duly authorized agent shall have the power to issue subpoenas, administer oaths and affirmations, examine witnesses, receive evidence, and shall have the power to require by subpoena the attendance and testimony of witnesses and the production of all such documentary evidence relating to any matter under investigation or administrative proceeding.

History: 1974 c 347 s 15; 1985 c 248 s 70; 1986 c 444



Section 17A.151 — DUTY TO PROSECUTE.

It is the duty of each county attorney or city attorney to whom the commissioner reports a violation of this chapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before a violation of this chapter is reported to a county attorney or city attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated must be given appropriate notice and an opportunity to present views before the commissioner or the commissioner's designated agent, either orally or in writing, in person, or by attorney, with regard to the contemplated proceeding.

History: 1991 c 288 s 8



Section 17A.16 — INJUNCTIVE REMEDY.

The operation of a livestock market agency or the buying or selling of livestock as a dealer by a person not licensed and bonded as required by this chapter may be enjoined by the district court on petition from the commissioner upon a showing that a person is engaged in the business of a livestock market agency or livestock dealer as defined in section 17A.03 without the license and bond required by this chapter. The court shall enjoin the person from further activities as a livestock market agency or livestock dealer until the license and bond have been properly obtained. It is not necessary to show that any individual has been injured by the actions complained of in order to obtain the issuance of the injunction. The injunctive relief provided by this section is an additional remedy to the criminal penalties provided in this chapter.

History: 1981 c 54 s 4



Section 17A.17 — AUDIT BY DEPARTMENT.

The department may audit records, including incoming purchase records of a livestock packer and shipping weights or transfer of weight invoices, in order to ensure there are no weight discrepancies in hot weight or grade and yield transactions.

History: 1984 c 654 art 3 s 29






Chapter 17B — GRAIN INSPECTION AND ANALYSIS



Chapter 18 — NOXIOUS WEED LAW

Section 18.75 — PURPOSE.

It is the policy of the legislature that residents of the state be protected from the injurious effects of noxious weeds on public health, the environment, public roads, crops, livestock, and other property. Sections 18.76 to 18.91 contain procedures for controlling and eradicating noxious weeds on all lands within the state.

History: 1992 c 500 s 1; 2009 c 94 art 1 s 14



Section 18.76 — CITATION.

Sections 18.76 to 18.91 may be cited as the "Minnesota Noxious Weed Law."

History: 1992 c 500 s 2; 2009 c 94 art 1 s 15



Section 18.77 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 18.76 to 18.91.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 2a. Certified noxious weed free. "Certified noxious weed free" means that the material being certified has been inspected, tested, or processed to devitalize or remove the noxious weed propagating parts in order to verify that viable noxious weed propagating parts are not present in the material.

Subd. 2b. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Control. "Control" means to manage or prevent the maturation and spread of propagating parts of noxious weeds from one area to another by a lawful method that does not cause unreasonable adverse effects on the environment as defined in section 18B.01, subdivision 31.

Subd. 3a. County-designated employee. "County-designated employee" means a person designated by a county board to oversee the responsibilities in section 18.81, subdivision 1a.

Subd. 4. Eradicate. "Eradicate" means to destroy the aboveground and belowground plant parts of noxious weeds by a lawful method, which prevents the maturation and spread of noxious weed propagating parts from one area to another.

Subd. 5. Growing crop. "Growing crop" means an agricultural, horticultural, or forest crop that has been planted or regularly maintained and intended for harvest. It does not mean a permanent pasture, hay meadow, woodlot, or other noncrop area that contains native or seeded perennial plants used for grazing or hay purposes, and that is not harvested on a regular basis.

Subd. 5a. Inspector. "Inspector" means the commissioner, agent of the commissioner, county agricultural inspector, local weed inspector, or assistant weed inspector.

Subd. 6. Land. "Land" means a parcel or tract of real estate including wetlands and public waters but not including buildings unless they are a place of business and open to the general public.

Subd. 7. Municipality. "Municipality" means a home rule charter or statutory city or a township.

Subd. 8. Noxious weed. "Noxious weed" means an annual, biennial, or perennial plant that the commissioner designates to be injurious to public health, the environment, public roads, crops, livestock, or other property.

Subd. 8a. Noxious weed management plan. "Noxious weed management plan" means controlling or eradicating noxious weeds in the manner designated in a management plan developed for the area or site where the infestations are found using specific strategies or methods that are to be used singly or in combination to achieve control or eradication.

Subd. 9. Occupant. "Occupant" means a person who uses land as a principal residence or who leases land or both.

Subd. 10. Permanent pasture, hay meadow, woodlot, or other noncrop area. "Permanent pasture, hay meadow, woodlot, or other noncrop area" means an area of predominantly native or seeded perennial plants that can be used for grazing or hay purposes but is not harvested on a regular basis and is not considered to be a growing crop.

Subd. 11. Person. "Person" means an individual, partnership, corporation, society, association, firm, public agency, or an agent for one of those entities.

Subd. 12. Propagating parts. "Propagating parts" means all plant parts, including seeds, that are capable of producing new plants.

Subd. 13. Weed management area. "Weed management area" means a designated area where special or unique noxious weed control or eradication strategies or methods are used according to a specific management plan developed for each management area established.

History: 1992 c 500 s 3; 2009 c 94 art 1 s 16-24; 2013 c 114 art 2 s 17-20



Section 18.771 — NOXIOUS WEED CATEGORIES.

(a) For purposes of designation under section 18.79, subdivision 13, noxious weed category means each of the following categories.

(b) "Prohibited noxious weeds" includes noxious weeds that must be controlled or eradicated on all lands within the state. Transportation of a prohibited noxious weed's propagating parts is restricted by permit except as allowed by section 18.82. Prohibited noxious weeds may not be sold or propagated in Minnesota. There are two regulatory listings for prohibited noxious weeds in Minnesota:

(1) the noxious weed eradicate list is established. Prohibited noxious weeds placed on the noxious weed eradicate list are plants that are not currently known to be present in Minnesota or are not widely established. These species must be eradicated; and

(2) the noxious weed control list is established. Prohibited noxious weeds placed on the noxious weed control list are plants that are already established throughout Minnesota or regions of the state. Species on this list must at least be controlled.

(c) "Restricted noxious weeds" includes noxious weeds that are widely distributed in Minnesota, but for which the only feasible means of control is to prevent their spread by prohibiting the importation, sale, and transportation of their propagating parts in the state, except as allowed by section 18.82.

(d) "Specially regulated plants" includes noxious weeds that may be native species or have demonstrated economic value, but also have the potential to cause harm in noncontrolled environments. Plants designated as specially regulated have been determined to pose ecological, economical, or human or animal health concerns. Species-specific management plans or rules that define the use and management requirements for these plants must be developed by the commissioner of agriculture for each plant designated as specially regulated. The commissioner must also take measures to minimize the potential for harm caused by these plants.

(e) "County noxious weeds" includes noxious weeds that are designated by individual county boards to be enforced as prohibited noxious weeds within the county's jurisdiction and must be approved by the commissioner of agriculture, in consultation with the Noxious Weed Advisory Committee. Each county board must submit newly proposed county noxious weeds to the commissioner of agriculture for review. Approved county noxious weeds shall also be posted with the county's general weed notice prior to May 15 each year. Counties are solely responsible for developing county noxious weed lists and their enforcement.

History: 2013 c 114 art 2 s 21



Section 18.78 — CONTROL OR ERADICATION OF NOXIOUS WEEDS.

Subdivision 1. Generally. A person owning land, a person occupying land, or a person responsible for the maintenance of public land shall control or eradicate all noxious weeds on the land at a time and in a manner ordered by an inspector or county-designated employee.

Subd. 2. Control of purple loosestrife. An owner of nonfederal lands underlying public waters or wetlands designated under section 103G.201 is not required to control or eradicate purple loosestrife below the ordinary high water level of the public water or wetland. The commissioner of natural resources is responsible for control and eradication of purple loosestrife on public waters and wetlands designated under section 103G.201, except those located upon lands owned in fee title or managed by the United States. The officers, employees, agents, and contractors of the commissioner of natural resources may enter upon public waters and wetlands designated under section 103G.201 and, after providing notification to the occupant or owner of the land, may cross adjacent lands as necessary for the purpose of investigating purple loosestrife infestations, formulating methods of eradication, and implementing control and eradication of purple loosestrife. The commissioner of natural resources shall, by June 1 of each year, compile a priority list of purple loosestrife infestations to be controlled with herbicides in designated public waters. The commissioner of natural resources must distribute the list to county agricultural inspectors, local weed inspectors, and their appointed agents. The commissioner of natural resources shall control listed purple loosestrife infestations in priority order within the limits of funding allocated for that purpose. This procedure shall supersede the other provisions for control of noxious weeds set forth elsewhere in this chapter. The responsibility of the commissioner of natural resources to control and eradicate purple loosestrife on public waters and wetlands located on private lands and the authority to enter upon private lands ends ten days after receipt by the commissioner of a written statement from the landowner that the landowner assumes all responsibility for control and eradication of purple loosestrife under sections 18.78 to 18.88. State officers, employees, agents, and contractors of the commissioner of natural resources are not liable in a civil action for trespass committed in the discharge of their duties under this section and are not liable to anyone for damages, except for damages arising from gross negligence.

Subd. 3. Weed control agreement. The commissioner, municipality, or county agricultural inspector or county-designated employee may enter into a weed control agreement with a landowner or weed management area group to establish a mutually agreed-upon noxious weed management plan for up to three years duration, whereby a noxious weed problem will be controlled without additional enforcement action. If a property owner fails to comply with the noxious weed management plan, an individual notice may be served.

History: 1992 c 500 s 4; 2003 c 128 art 3 s 14; 2004 c 243 s 2; 2009 c 94 art 1 s 25,26; 2013 c 114 art 2 s 22



Section 18.79 — DUTIES OF COMMISSIONER.

Subdivision 1. Enforcement. The commissioner shall administer and enforce sections 18.76 to 18.91.

Subd. 2. Authorized agents. County agricultural inspectors may administer and enforce sections 18.76 to 18.91. A county-designated employee may enforce sections 18.78, 18.82, 18.83, 18.84, 18.86, and 18.87. A county must make the identity of a county-designated employee described by this subdivision available to the public.

Subd. 3. Entry upon land. To administer and enforce sections 18.76 to 18.91, an inspector or county-designated employee may enter upon land without consent of the owner and without being subject to an action for trespass or any damages.

Subd. 4. Rules. The commissioner may adopt necessary rules under chapter 14 for the proper enforcement of sections 18.76 to 18.91.

Subd. 5. Order for control or eradication of noxious weeds. An inspector or county-designated employee may order the control or eradication of noxious weeds on any land within the inspector's or county-designated employee's jurisdiction. A county must make the identity of a county-designated employee described by this subdivision available to the public.

Subd. 6. Training for control or eradication of noxious weeds. The commissioner shall conduct initial training considered necessary for inspectors and county-designated employees in the enforcement of the Minnesota Noxious Weed Law. The director of University of Minnesota Extension may conduct educational programs for the general public that will aid compliance with the Minnesota Noxious Weed Law. Upon request, the commissioner may provide information and other technical assistance to the county agricultural inspector or county-designated employee to aid in the performance of responsibilities specified by the county board under section 18.81, subdivisions 1a and 1b.

Subd. 7. Meetings and reports. The commissioner shall designate by rule reports required to be made and meetings that must be attended by inspectors.

Subd. 8. Prescribed forms. The commissioner shall prescribe the forms to be used by inspectors and county-designated employees in the enforcement of sections 18.76 to 18.91.

Subd. 9. Injunction. If the county agricultural inspector or county-designated employee applies to a court for a temporary or permanent injunction restraining a person from violating or continuing to violate sections 18.76 to 18.91, the injunction may be issued without requiring a bond.

Subd. 10. Prosecution. On finding that a person has violated sections 18.76 to 18.91, the county agricultural inspector or county-designated employee may start court proceedings in the locality in which the violation occurred. The county attorney may prosecute actions under sections 18.76 to 18.91 within the county attorney's jurisdiction.

Subd. 11. [Repealed, 2004 c 228 art 1 s 76]

Subd. 12. Noxious-weed-free forage and mulch certification agency. The official certification agency for noxious-weed-free forage, mulch, soil, gravel, and other material must be determined by the commissioner in consultation with the director of the Minnesota agricultural experiment station. The commissioner may also certify forage, mulch, soil, gravel, or other material as noxious weed free.

Subd. 13. Noxious weed designation. The commissioner, in consultation with the Noxious Weed Advisory Committee, shall determine which plants are noxious weeds subject to regulation under sections 18.76 to 18.91. The commissioner shall prepare, publish, and revise as necessary, but at least once every three years, a list of noxious weeds and their designated classification. The list must be distributed to the public by the commissioner who may request the help of University of Minnesota Extension, the county agricultural inspectors, and any other organization the commissioner considers appropriate to assist in the distribution. The commissioner may, in consultation with the Noxious Weed Advisory Committee, accept and consider noxious weed designation petitions from Minnesota citizens or Minnesota organizations or associations.

Subd. 14. County petition. A county may petition the commissioner to designate specific noxious weeds which are a control problem in the county.

Subd. 15. Noxious weed management. The commissioner, in consultation with the Noxious Weed Advisory Committee, shall develop management strategies and criteria for each noxious weed category.

Subd. 16. Gifts; grants; contracts; funds. The commissioner, counties, and municipalities may apply for and accept any gift, grant, contract, or other funds or grants-in-aid from the federal government or other public and private sources for noxious weed control purposes.

Subd. 17. Noxious weed investigation. The commissioner shall investigate the subject of noxious weeds and conduct investigations outside this state to protect the interest of the agricultural industry, forests, or the environment of this state from noxious weeds not generally growing in Minnesota.

Subd. 18. Noxious weed education. The commissioner shall disseminate information and conduct educational campaigns with respect to control of noxious weeds or invasive plants to enhance regulatory compliance and voluntary efforts to eliminate or manage these plants. The commissioner shall call and attend meetings and conferences dealing with the subject of noxious weeds. The commissioner shall maintain on the department's Web site noxious weed management information including but not limited to the roles and responsibilities of citizens and government entities under sections 18.76 to 18.91 and specific guidance as to whom a person should contact to report a noxious weed issue.

Subd. 19. State and federal lands. The commissioner shall inform and direct state and federal agencies regarding their responsibility to manage and control noxious weeds on land that those agencies own, control, or manage.

Subd. 20. Interagency cooperation. The commissioner shall cooperate with agencies of federal, state, and local governments and other persons in carrying out duties under sections 18.76 to 18.91.

Subd. 21. Weed management area. The commissioner, in consultation with the Noxious Weed Advisory Committee, may establish a weed management area to include a part of one or more counties or all of one or more counties of this state and shall include all the land within the boundaries of the area established. Weed management plans developed for a weed management area must be reviewed and approved by the commissioner and the Noxious Weed Advisory Committee. Weed management areas may seek funding under section 18.90.

History: 1986 c 444; 1992 c 500 s 5; 1997 c 216 s 27; 2003 c 128 art 3 s 15-20; 2009 c 94 art 1 s 27; 2013 c 114 art 2 s 23,24



Section 18.80 — INSPECTORS.

Subdivision 1. County agricultural inspectors and county-designated employees. The county board shall either appoint at least one county agricultural inspector to carry out the duties specified under section 18.81, subdivisions 1a and 1b, or a county-designated employee to carry out the duties specified under section 18.81, subdivision 1a. A notice of the appointment of either a county agricultural inspector or county-designated employee must be delivered to the commissioner within 30 days.

Subd. 2. Local weed inspectors. The supervisors of each town board and the mayor of each city shall act as local weed inspectors within their respective municipalities.

Subd. 3. Assistant weed inspectors. A municipality may appoint one or more assistants to act on behalf of the appointing authority as a weed inspector for the municipality. The appointed assistant or assistants have the power, authority, and responsibility of the town board members or the city mayor in the capacity of weed inspector.

History: 1992 c 500 s 6; 2009 c 94 art 1 s 28



Section 18.81 — DUTIES OF INSPECTORS AND COUNTY-DESIGNATED EMPLOYEES.

Subdivision 1. [Repealed, 2009 c 94 art 1 s 107]

Subd. 1a. Duties; county agricultural inspectors and county-designated employees. The county agricultural inspector or county-designated employee shall be responsible for:

(1) the enforcement provisions under sections 18.78, 18.82, 18.83, 18.84, 18.86 and 18.87; and

(2) providing a point of contact within the county for noxious weed issues.

Subd. 1b. County agricultural inspectors. In addition to the mandatory duties specified in subdivision 1a, the county board must specify the responsibilities of the county agricultural inspector in the annual work plan. The responsibilities may include:

(1) to see that sections 18.76 to 18.91 and rules adopted under those sections are carried out within the inspector's jurisdiction;

(2) to see that sections 21.80 to 21.92 and rules adopted under those sections are carried out within the inspector's jurisdiction;

(3) to see that sections 21.71 to 21.78 and rules adopted under those sections are carried out within the inspector's jurisdiction;

(4) to participate in the control programs for invasive plant species, feed, fertilizer, pesticide, and plant and insect pests when requested, in writing, to do so by the commissioner;

(5) to participate in other agricultural programs under the control of the commissioner when requested, in writing, by the commissioner to do so;

(6) to administer the distribution of funds allocated by the county board to the county agricultural inspector for noxious weed control and eradication within the county;

(7) to submit reports and attend meetings that the commissioner requires;

(8) to publish a general weed notice of the legal duty to control noxious weeds in one or more legal newspapers of general circulation throughout the county; and

(9) to be the primary contact in the county for all plant biological control agents.

Subd. 2. Local weed inspectors. Local weed inspectors shall:

(1) examine all lands, including highways, roads, alleys, and public ground in the territory over which their jurisdiction extends to ascertain if section 18.78 and related rules have been complied with;

(2) see that the control or eradication of noxious weeds is carried out in accordance with section 18.83 and related rules; and

(3) issue permits in accordance with section 18.82 and related rules for the transportation of materials or equipment infested with noxious weed propagating parts.

Subd. 3. Nonperformance by inspectors; reimbursement for expenses. If local weed inspectors neglect or fail to do their duty as prescribed in this section, the county agricultural inspector or county-designated employee, in consultation with the commissioner, may issue a notice to the inspector providing instructions on how and when to do their duty. If, after the time allowed in the notice, the local weed inspector has not complied as directed, the county agricultural inspector or county-designated employee may consult with the commissioner to perform the duty for the local weed inspector. A claim for the expense of doing the local weed inspector's duty is a legal charge against the municipality in which the inspector has jurisdiction. The county agricultural inspector or county-designated employee overseeing the work may file an itemized statement of costs with the clerk of the municipality in which the work was performed. The municipality shall immediately issue proper warrants to the county for the work performed. If the municipality fails to issue the warrants, the county auditor may include the amount contained in the itemized statement of costs as part of the next annual tax levy in the municipality and withhold that amount from the municipality in making its next apportionment.

History: 1992 c 500 s 7; 2003 c 128 art 3 s 21,22; 2009 c 94 art 1 s 29-31



Section 18.82 — TRANSPORTATION OF NOXIOUS WEED PROPAGATING PARTS IN INFESTED MATERIAL OR EQUIPMENT.

Subdivision 1. Permits. Except as provided in section 21.74, if a person wants to transport along a public highway materials or equipment containing the propagating parts of weeds designated as noxious by the commissioner, the person must secure a written permit for transportation of the material or equipment from an inspector or county-designated employee. Inspectors or county-designated employees may issue permits to persons residing or operating within their jurisdiction. A permit is not required for the transport of noxious weeds for the purpose of destroying propagating parts at a Department of Agriculture-approved disposal site. Anyone transporting noxious weed propagating parts for the purpose of disposal at an approved site shall ensure that all materials are contained in a manner that prevents escape during transport.

Subd. 2. Conditions of permit issuance. The following conditions must be met before a permit under subdivision 1 may be issued:

(1) any material or equipment containing noxious weed propagating parts that is about to be transported along a public highway must be in a container that is sufficiently tight and closed or otherwise covered to prevent the blowing or scattering of the material along the highway or on other lands or water; and

(2) the destination for unloading and the use of the material or equipment containing noxious weed propagating parts must be stated on the permit along with the method that will be used to destroy the viability of the propagating parts and thereby prevent their being dumped or scattered upon land or water.

Subd. 3. Duration of permit; revocation. A permit under subdivision 1 is valid for up to one year after the date it is issued unless otherwise specified by the inspector or county-designated employee issuing the permit. The permit may be revoked if an inspector or county-designated employee determines that the applicant has not complied with this section.

History: 1992 c 500 s 8; 2009 c 94 art 1 s 32,33; 2013 c 114 art 2 s 25



Section 18.83 — CONTROL; ERADICATION; NOTICES; EXPENSES.

Subdivision 1. General weed notice. A general notice for noxious weed control or eradication must be published on or before May 15 of each year. Failure of the county agricultural weed inspector or county-designated employee to publish the general notice does not relieve a person from the necessity of full compliance with sections 18.76 to 18.91 and related rules. The published notice is legal and sufficient notice when an individual notice cannot be served.

Subd. 2. Individual notice. An inspector or county-designated employee may find it necessary to secure more prompt or definite control or eradication of noxious weeds than is accomplished by the published general notice. In these special or individual instances, involving one or a limited number of persons, the inspector or county-designated employee having jurisdiction shall serve individual notices in writing upon the person who owns the land and the person who occupies the land, or the person responsible for or charged with the maintenance of public land, giving specific instructions on when and how named noxious weeds are to be controlled or eradicated. Individual notices provided for in this section must be served in the same manner as a summons in a civil action in the district court or by certified mail. Service on a person living temporarily or permanently outside of the inspector's or county-designated employee's jurisdiction may be made by sending the notice by certified mail to the last known address of the person, to be ascertained, if necessary, from the last tax list in the county treasurer's office.

Subd. 3. Appeal of individual notice; appeal committee. (1) A recipient of an individual notice may appeal, in writing, the order for control or eradication of noxious weeds. This appeal must be filed with a member of the appeal committee in the county where the land is located within two working days of the time the notice is received. The committee must inspect the land specified in the notice and report back to the recipient and the inspector or county-designated employee who issued the notice within five working days, either agreeing, disagreeing, or revising the order. The decision may be appealed in district court. If the committee agrees or revises the order, the control or eradication specified in the order, as approved or revised by the committee, may be carried out.

(2) The county board shall appoint members of the appeal committee. The membership must include a county commissioner or municipal official and a landowner residing in the county. The expenses of the members may be reimbursed by the county upon submission of an itemized statement to the county auditor. At its option, the county board, by resolution, may delegate the duties of the appeal committee to its board of adjustment established pursuant to section 394.27. When carrying out the duties of the appeal committee, the zoning board of adjustment shall comply with all of the procedural requirements of this section.

Subd. 4. Control or eradication by inspector or county-designated employee. If a person does not comply with an individual notice served on the person or an individual notice cannot be served, the inspector or county-designated employee having jurisdiction shall have the noxious weeds controlled or eradicated within the time and in the manner the inspector or county-designated employee designates.

Subd. 5. Control or eradication by inspector or county-designated employee in growing crop. An inspector or county-designated employee may consider it necessary to control or eradicate noxious weeds along with all or a part of a growing crop to prevent the maturation and spread of noxious weeds within the inspector's or county-designated employee's jurisdiction. If this situation exists, the inspector or county-designated employee may have the noxious weeds controlled or eradicated together with the crop after the appeal committee has reviewed the matter as outlined in subdivision 3 and reported back agreement with the order.

Subd. 6. Authorization for person hired to enter upon land. The inspector or county-designated employee may hire a person to control or eradicate noxious weeds if the person who owns the land, the person who occupies the land, or the person responsible for the maintenance of public land has failed to comply with an individual notice or with the published general notice when an individual notice cannot be served. The person hired must have authorization, in writing, from the inspector or county-designated employee to enter upon the land.

Subd. 7. Expenses; reimbursements. A claim for the expense of controlling or eradicating noxious weeds, which may include the costs of serving notices, is a legal charge against the county in which the land is located. The officers having the work done must file with the county auditor a verified and itemized statement of cost for all services rendered on each separate tract or lot of land. The county auditor shall immediately issue proper warrants to the persons named on the statement as having rendered services. To reimburse the county for its expenditure in this regard, the county auditor shall certify the total amount due and, unless an appeal is made in accordance with section 18.84, enter it on the tax roll as a tax upon the land and it must be collected as other real estate taxes are collected.

If public land is involved, the amount due must be paid from funds provided for maintenance of the land or from the general revenue or operating fund of the agency responsible for the land. Each claim for control or eradication of noxious weeds on public lands must first be approved by the commissioner of agriculture.

History: 1992 c 500 s 9; 2005 c 49 s 1; 2009 c 94 art 1 s 34



Section 18.84 — LIABILITY; APPEALS.

Subdivision 1. Counties and municipalities. Counties and municipalities are not liable for damages from the noxious weed control program for actions conducted in accordance with sections 18.76 to 18.91.

Subd. 2. Appeal of charges to county board. A person who is ordered to control noxious weeds under sections 18.76 to 18.91 and is charged for noxious weed control may appeal the cost of noxious weed control to the county board of the county where the noxious weed control measures were undertaken within 30 days after being charged. The county board shall determine the amount and approve the charge and filing of a lien against the property if it determines that the owner, or occupant if other than the owner, responsible for controlling noxious weeds did not comply with the order of the inspector or county-designated employee.

Subd. 3. Appeal of costs to district court; petition. (a) A person who is ordered to control noxious weeds under sections 18.76 to 18.91 and is charged for the cost of noxious weed control may petition for judicial review of the charges. The petition must be filed within 30 days after being charged. The petition must be filed with the court administrator in the county in which the land where the noxious weed control measures were undertaken is located, together with proof of service of a copy of the petition on the county auditor. No responsive pleadings may be required of the county, and no court fees may be charged for the appearance of the county in this matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and respective county as respondents. The petition must include the petitioner's name, the legal description of the land involved, a copy of the notice to control noxious weeds, and the date or dates on which appealed control measures were undertaken.

(c) The petition must state with specificity the grounds upon which the petitioner seeks to avoid the imposition of a lien for the cost of noxious weed control measures.

Subd. 4. Hearing. (a) A hearing under subdivisions 3 to 5 must be held at the earliest practicable date, and in no event later than 90 days following the filing of the petition of objection. The hearing must be before a district judge in the county in which the land where the noxious weed control measures were undertaken is located, and must be conducted in accordance with the District Court Rules of Civil Procedure.

(b) The court shall either order that a lien representing part or all of the costs for noxious weed control measures be imposed against the land or that the landowner be relieved of responsibility for payment of noxious weed control measures undertaken.

Subd. 5. Further appeal. A party aggrieved by the decision of the reviewing court may appeal the decision as provided in the Rules of Appellate Procedure.

History: 1992 c 500 s 10; 2003 c 128 art 3 s 23; 2009 c 94 art 1 s 35-37



Section 18.86 — UNLAWFUL ACTS.

No person may:

(1) hinder or obstruct in any way an inspector or county-designated employee in the performance of duties under sections 18.76 to 18.91 or related rules;

(2) neglect, fail, or refuse to comply with section 18.82 or related rules in the transportation and use of material or equipment infested with noxious weed propagating parts;

(3) sell material containing noxious weed propagating parts to a person who does not have a permit to transport that material or to a person who does not have a screenings permit issued in accordance with section 21.74; or

(4) neglect, fail, or refuse to comply with a general notice or an individual notice to control or eradicate noxious weeds.

History: 1992 c 500 s 12; 2003 c 128 art 3 s 24; 2009 c 94 art 1 s 38



Section 18.87 — PENALTY.

A violation of section 18.86 or a rule adopted under that section is a misdemeanor. Inspectors, county-designated employees, or their appointed assistants are not subject to the penalties of this section for failure, neglect, or refusal to perform duties imposed on them by sections 18.76 to 18.91.

History: 1992 c 500 s 13; 2009 c 94 art 1 s 39



Section 18.88 — NOXIOUS WEED PROGRAM FUNDING.

Subdivision 1. County. The county board shall pay, from the general revenue or other fund for the county, the expenses for the county agricultural inspector position or county-designated employee, for noxious weed control or eradication on all land owned by the county or on land for which the county is responsible for its maintenance and for the expenses of the appeal committee. Use of funding from grants and other sources for the administration and enforcement of the Minnesota Noxious Weed Law must be approved by the county board.

Subd. 2. Municipality. The municipality shall pay, from the general revenue or other fund for the municipality, the necessary expenses of the local weed inspector in the performance of duties required for noxious weed control or eradication on land owned by the municipality or on land for which the municipality is responsible for its maintenance. Use of funding from grants and other sources for the administration and enforcement of the Minnesota Noxious Weed Law must be approved by the town board or city mayor.

Subd. 3. Funding. Funding in the form of grants or cost sharing may be provided to the counties for the performance of their activities under section 18.81, subdivisions 1a and 1b.

History: 1992 c 500 s 14; 2009 c 94 art 1 s 40



Section 18.89 — NOXIOUS WEED AND INVASIVE PLANT SPECIES ASSISTANCE ACCOUNT.

The noxious weed and invasive plant species assistance account is created in the agricultural fund. The account may be used to carry out the purposes of section 18.90. Any money transferred or appropriated to the account and any money received by the account as gifts or grants or other private or public funds obtained for the purposes in section 18.91 must be credited to the account. The money in the account is annually appropriated to the commissioner to implement section 18.90.

History: 2009 c 94 art 1 s 41



Section 18.90 — GRANT PROGRAM.

(a) From funds available in the noxious weed and invasive plant species assistance account established in section 18.89, the commissioner shall administer a grant program to assist counties and municipalities and other weed management entities in the cost of implementing and maintaining noxious weed control programs and in addressing special weed control problems. The commissioner shall receive applications by counties, municipalities, weed management areas, and weed management entities for assistance under this section and, in consultation with the Noxious Weed Advisory Committee, award grants for any of the following eligible purposes:

(1) to conduct applied research to solve locally significant weed management problems;

(2) to demonstrate innovative control methods or land management practices which have the potential to reduce landowner costs to control noxious weeds or improve the effectiveness of noxious weed control;

(3) to encourage the ongoing support of weed management areas;

(4) to respond to introductions or infestations of invasive plants that threaten or potentially threaten the productivity of cropland and rangeland over a wide area;

(5) to respond to introductions or infestations of invasive plant species that threaten or potentially threaten the productivity of biodiversity of wildlife and fishery habitats on public and private lands;

(6) to respond to special weed control problems involving weeds not included in the list of noxious weeds published and distributed by the commissioner;

(7) to conduct monitoring or surveillance activities to detect, map, or determine the distribution of invasive plant species and to determine susceptible locations for the introduction or spread of invasive plant species; and

(8) to conduct educational activities.

(b) The commissioner shall select and prioritize applications for assistance under this section based on the following considerations:

(1) the seriousness of the noxious weed or invasive plant problem or potential problem addressed by the project;

(2) the ability of the project to provide timely intervention to save current and future costs of control and eradication;

(3) the likelihood that the project will prevent or resolve the problem or increase knowledge about resolving similar problems in the future;

(4) the extent to which the project will leverage federal funds and other nonstate funds;

(5) the extent to which the applicant has made progress in addressing noxious weed or invasive plant problems;

(6) the extent to which the project will provide a comprehensive approach to the control or eradication of noxious weeds;

(7) the extent to which the project will reduce the total population or area of infestation of a noxious weed;

(8) the extent to which the project uses the principles of integrated vegetation management and sound science; and

(9) other factors that the commissioner determines to be relevant.

(c) Nothing in this section may be construed to relieve a person of the duty or responsibility to control the spread of noxious weeds on lands owned and controlled by the person.

History: 2009 c 94 art 1 s 42



Section 18.91 — ADVISORY COMMITTEE; MEMBERSHIP.

Subdivision 1. Duties. The commissioner shall consult with the Noxious Weed Advisory Committee to advise the commissioner concerning responsibilities under the noxious weed control program. The committee shall evaluate species for invasiveness, difficulty of control, cost of control, benefits, and amount of injury caused by them. For each species evaluated, the committee shall recommend to the commissioner on which noxious weed list or lists, if any, the species should be placed. Species designated as prohibited or restricted noxious weeds or specially regulated plants must be reevaluated every three years for a recommendation on whether or not they need to remain on the noxious weed lists. The committee shall also advise the commissioner on the implementation of the Minnesota Noxious Weed Law and assist the commissioner in the development of management criteria for each noxious weed category. Members of the committee are not entitled to reimbursement of expenses nor payment of per diem. Members shall serve two-year terms with subsequent reappointment by the commissioner.

Subd. 2. Membership. The commissioner shall appoint members, which shall include representatives from the following:

(1) horticultural science, agronomy, and forestry at the University of Minnesota;

(2) the nursery and landscape industry in Minnesota;

(3) the seed industry in Minnesota;

(4) the Department of Agriculture;

(5) the Department of Natural Resources;

(6) a conservation organization;

(7) an environmental organization;

(8) at least two farm organizations;

(9) the county agricultural inspectors;

(10) city, township, and county governments;

(11) the Department of Transportation;

(12) the University of Minnesota Extension;

(13) the timber and forestry industry in Minnesota;

(14) the Board of Water and Soil Resources;

(15) soil and water conservation districts;

(16) Minnesota Association of County Land Commissioners; and

(17) members as needed.

Subd. 3. [Repealed, 2013 c 114 art 2 s 69]

Subd. 4. Organization. The committee shall select a chair from its membership. Meetings of the committee may be called by or at the direction of the commissioner or upon direction of the chair.

Subd. 5. [Repealed, 2013 c 114 art 2 s 69]

History: 2009 c 94 art 1 s 43; 2013 c 114 art 2 s 26,27






Chapter 18A — PESTICIDE CONTROL



Chapter 18B — PESTICIDE CONTROL

Section 18B.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. Agricultural pesticide. "Agricultural pesticide" means a pesticide that bears labeling that meets federal worker protection agricultural use requirements established in Code of Federal Regulations, title 40, parts 156 and 170.

Subd. 1b. Agricultural pesticide dealer. "Agricultural pesticide dealer" means a person who distributes an agricultural pesticide in the state or into the state to an end user. This action would commonly be described as a retail sale.

Subd. 1c. Apiary. "Apiary" means a place where a collection of one or more hives or colonies of bees or the nuclei of bees are kept.

Subd. 2. Approved agency. "Approved agency" means a state agency, other than the Department of Agriculture, or an agency of a county, municipality, or other political subdivision that has signed a joint powers agreement under section 471.59 with the commissioner.

Subd. 2a. Bee. "Bee" means any stage of the common honeybee, Apis mellifera (L).

Subd. 2b. Bee owner. "Bee owner" means a person who owns an apiary.

Subd. 3. Beneficial insects. "Beneficial insects" means insects that are: (1) effective pollinators of plants; (2) parasites or predators of pests; or (3) otherwise beneficial.

Subd. 4. Bulk pesticide. "Bulk pesticide" means a pesticide that is held in an individual container, with a pesticide content of 56 United States gallons or more, or 100 pounds or greater net dry weight.

Subd. 4a. MS 2012 [Renumbered subd 4b]

Subd. 4a. Bulk pesticide storage facility. "Bulk pesticide storage facility" means a facility that is required to have a permit under section 18B.14.

Subd. 4b. Collection site. "Collection site" means a permanent or temporary designated location with scheduled hours for authorized collection where pesticide end users may bring their waste pesticides.

Subd. 4c. Colony. "Colony" means the aggregate of worker bees, drones, the queen, and developing young bees living together as a family unit in a hive or other dwelling.

Subd. 5. Commercial applicator. "Commercial applicator" means a person who has or is required to have a commercial applicator license.

Subd. 6. Commissioner. "Commissioner" means the commissioner of agriculture or an agent authorized by the commissioner.

Subd. 6a. Container. "Container" means a portable device in which a material is stored, transported, treated, disposed of, or otherwise handled.

Subd. 6b. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up an incident.

Subd. 7. Device. "Device" means an instrument or contrivance, other than a firearm, that is intended or used to destroy, repel, or mitigate a pest, a form of plant or animal life other than humans, or a bacterium, virus, or other microorganism on or in living animals, including humans. A device does not include equipment used for the application of pesticides if the equipment is sold separately from the instrument or contrivance.

Subd. 8. Distribute. "Distribute" means offer for sale, sell, barter, ship, deliver for shipment, receive and deliver, and offer to deliver pesticides in this state or into this state.

Subd. 9. Environment. "Environment" means surface water, groundwater, air, land, plants, humans, and animals and their interrelationships.

Subd. 9a. Fixed location. "Fixed location" means all stationary restricted and bulk pesticide facility operations owned or operated by a person located in the same plant location or locality.

Subd. 10. FIFRA. "FIFRA" means the Federal Insecticide, Fungicide, Rodenticide Act, United States Code, title 7, sections 136 to 136y, and regulations under Code of Federal Regulations, title 40, subchapter E, parts 150 to 180.

Subd. 10a. Genetic engineering. "Genetic engineering" means the modification of the genetic composition of an organism using molecular techniques. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 10b. Genetically engineered pesticide. "Genetically engineered pesticide" means an organism that has been modified through the use of genetic engineering, intended to prevent, destroy, repel, or mitigate a pest, and an organism that has been modified through the use of genetic engineering, intended for use as a plant regulator, defoliant, or desiccant.

Subd. 11. Hazardous waste. "Hazardous waste" means any substance identified or listed as hazardous waste in the rules adopted under section 116.07, subdivision 4.

Subd. 11a. Hive. "Hive" means a frame hive, box hive, box, barrel, log gum, skep, or any other receptacle or container, natural or artificial, or any part of one, which is used as a domicile for bees.

Subd. 12. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, leak, spill, emission discharge, escape, disposal, or other event that releases or immediately threatens to release a pesticide accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. "Incident" does not include a release from normal use of a pesticide or practice in accordance with law.

Subd. 13. Label. "Label" means the written, printed, or graphic matter on, or attached to, the pesticide or device or their containers or wrappers.

Subd. 14. Labeling. "Labeling" means all labels and other written, printed, or graphic matter:

(1) accompanying the pesticide or device;

(2) referred to by the label or literature accompanying the pesticide or device; or

(3) that relates or refers to the pesticide or to induce the sale of the pesticide or device.

"Labeling" does not include current official publications of the United States Environmental Protection Agency, United States Department of Agriculture, United States Department of Interior, United States Department of Health, Education and Welfare, state agricultural experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

Subd. 14a. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, soil and water conservation district, watershed district, another special purpose district, and local or regional board.

Subd. 14b. Nonagricultural pesticide. "Nonagricultural pesticide" means a pesticide that does not bear labeling that meets federal worker protection agricultural use requirements established in Code of Federal Regulations, title 40, parts 156 and 170.

Subd. 15. Noncommercial applicator. "Noncommercial applicator" means a person who has or is required to have a noncommercial applicator license.

Subd. 15a. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 15b. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including a person who has legal title to property and a person who has the right to use or contract use of the property under a lease, contract for deed, or license.

Subd. 16. [Repealed, 1996 c 310 s 1]

Subd. 17. Pest. "Pest" means an insect, rodent, nematode, fungus, weed, terrestrial or aquatic plant, animal life, virus, bacteria, or other organism designated by rule as a pest, except a virus, bacteria, or other microorganism on or in living humans or other living animals.

Subd. 18. Pesticide. "Pesticide" means a substance or mixture of substances intended to prevent, destroy, repel, or mitigate a pest, and a substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

Subd. 19. Pesticide dealer. "Pesticide dealer" means a person who has or is required to have a pesticide dealer license.

Subd. 19a. Pesticide end user. "Pesticide end user" means a farmer or other person who uses, intends to use, or owns a pesticide. Pesticide end user does not include a dealer, manufacturer, formulator, or packager.

Subd. 20. Plant regulator. "Plant regulator" means a substance or mixture of substances intended through physiological action to accelerate or retard the rate of growth or rate of maturation of a plant, or to otherwise alter the behavior of ornamental or crop plants or the produce of the plants. Plant regulator does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.

Subd. 20a. Pollinator. "Pollinator" means an insect that pollinates flowers.

Subd. 21. Private applicator. "Private applicator" means a person certified or required to be certified to use restricted use pesticides.

Subd. 22. Registrant. "Registrant" means a person that has registered a pesticide under this chapter.

Subd. 22a. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 23. Responsible party. "Responsible party" means a person who at the time of an incident has custody of, control of, or responsibility for a pesticide, pesticide container, or pesticide rinsate.

Subd. 24. Restricted use pesticide. "Restricted use pesticide" means a pesticide formulation designated as a restricted use pesticide under FIFRA or by the commissioner under this chapter.

Subd. 24a. Returnable container. "Returnable container" means a container for distributing pesticides that enables the unused pesticide product to be returned to the distributor, manufacturer, or packager, and includes bulk, mini-bulk, or dedicated containers designed to protect the integrity of the pesticide and prevent contamination through the introduction of unauthorized materials.

Subd. 25. Rinsate. "Rinsate" means a dilute mixture of a pesticide or pesticides with water, solvents, oils, commercial rinsing agents, or other substances, that is produced by or results from the cleaning of pesticide application equipment or pesticide containers.

Subd. 26. Safeguard. "Safeguard" means a facility, equipment, device, or system, or a combination of these, designed to prevent an incident as required by rule.

Subd. 26a. School pest management coordinator. "School pest management coordinator" means a person employed by a Minnesota kindergarten through 12th grade public school who is responsible for the school's pest management plans and implementation of pest management at the school, including the application of pesticides to the inside or outdoor property of the school.

Subd. 27. Site. "Site" means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances, and machinery whether fixed or mobile, including anything used for transportation.

Subd. 28. Structural pest. "Structural pest" means an invertebrate pest or commensal rodent in, on, under, or near a structure such as a residential or commercial building.

Subd. 29. Structural pest control. "Structural pest control" means the control of any structural pest through the application of pesticides or through other means in or around a building or other structures, including trucks, boxcars, ships, aircraft, docks, and fumigation vaults.

Subd. 30. Structural pest control applicator. "Structural pest control applicator" means a person who has or is required to have a structural pest control applicator license.

Subd. 30a. Substantially altering; substantially alter; substantial alteration. "Substantially altering," "substantially alter," or "substantial alteration" means modifying a bulk agricultural chemical storage facility by:

(1) changing the capacity of a safeguard;

(2) adding storage containers in excess of the capacity of a safeguard as required by rule; or

(3) increasing the size of the single largest storage container in a safeguard as approved or permitted by the Department of Agriculture. This does not include routine maintenance of safeguards, storage containers, appurtenances, piping, mixing, blending, weighing, or handling equipment.

Subd. 31. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

Subd. 31a. Waste pesticide. "Waste pesticide" means a pesticide that the pesticide end user considers a waste. A waste pesticide can be a canceled pesticide, an unusable pesticide, or a usable pesticide.

Subd. 32. Wildlife. "Wildlife" means all living things that are not human, domesticated, or pests.

History: 1987 c 358 s 43; 1989 c 326 art 5 s 1-15; 1991 c 250 s 6-9; 1993 c 367 s 1,2; 1Sp2001 c 2 s 34; 2009 c 94 art 1 s 44-47; 2013 c 114 art 2 s 28,68; 2014 c 312 art 13 s 3-8; 1Sp2015 c 4 art 2 s 3,4



Section 18B.02 — PREEMPTION OF LOCAL LAW.

Except as specifically provided in this chapter, the provisions of this chapter preempt ordinances by local governments that prohibit or regulate any matter relating to the registration, labeling, distribution, sale, handling, use, application, or disposal of pesticides. It is not the intent of this section to preempt local responsibilities for zoning, fire codes, or hazardous waste disposal.

History: 1987 c 358 s 44



Section 18B.03 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Administration by commissioner. The commissioner shall administer, implement, and enforce this chapter and the Department of Agriculture is the lead state agency for the regulation of pesticides. The commissioner has the sole regulatory authority over the terrestrial application of pesticides, including, but not limited to, the application of pesticides to agricultural crops, structures, and other nonaquatic environments. Except as provided in subdivision 3, a state agency other than the Department of Agriculture shall not regulate or require permits for the terrestrial or nonaquatic application of pesticides.

Subd. 2. Delegation of duties. The functions vested in the commissioner by this chapter may be delegated to designated employees or agents of the Department of Agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreements, delegate specific inspection, enforcement, and other regulatory duties of this chapter to officials of approved agencies.

Subd. 4. Pollinator enforcement. The commissioner may take enforcement action under chapter 18D for a violation of this chapter, or any rule adopted under this chapter, that results in harm to pollinators, including but not limited to applying a pesticide in a manner inconsistent with the pesticide product's label or labeling and resulting in pollinator death or willfully applying pesticide in a manner inconsistent with the pesticide product's label or labeling. The commissioner must deposit any penalty collected under this subdivision in the pesticide regulatory account in section 18B.05.

History: 1987 c 358 s 45; 2011 c 14 s 7; 2011 c 107 s 2; 2014 c 312 art 13 s 9



Section 18B.04 — PESTICIDE IMPACT ON ENVIRONMENT.

(a) The commissioner shall:

(1) determine the impact of pesticides on the environment, including the impacts on surface water and groundwater in this state;

(2) develop best management practices involving pesticide distribution, storage, handling, use, and disposal; and

(3) cooperate with and assist other state agencies and local governments to protect public health, pollinators, and the environment from harmful exposure to pesticides.

(b) The commissioner may assemble a group of experts under section 16C.10, subdivision 2, to consult in the investigation of pollinator deaths or illnesses. The group of experts may include representatives from local, state, and federal agencies; academia, including the University of Minnesota; the state pollinator bank; or other professionals as deemed necessary by the commissioner. The amount necessary for the purposes of this paragraph, not to exceed $100,000 per fiscal year, is appropriated from the pesticide regulatory account in section 18B.05.

History: 1987 c 358 s 46; 1989 c 326 art 5 s 16; 2014 c 312 art 13 s 10



Section 18B.045 — PESTICIDE MANAGEMENT PLAN.

Subdivision 1. Development. The commissioner shall develop a pesticide management plan for the prevention, evaluation, and mitigation of occurrences of pesticides or pesticide breakdown products in groundwaters and surface waters of the state. The pesticide management plan must include components promoting prevention, developing appropriate responses to the detection of pesticides or pesticide breakdown products in groundwater and surface waters, and providing responses to reduce or eliminate continued pesticide movement to groundwater and surface water. By September 1 of each even-numbered year, the commissioner must submit a status report on the plan to the Environmental Quality Board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture.

Subd. 2. Coordination. The pesticide management plan shall be coordinated and developed with other state agency plans and with other state agencies through the Environmental Quality Board. In addition, the University of Minnesota Extension Service, farm organizations, farmers, environmental organizations, and industry shall be involved in the pesticide management plan development.

History: 1989 c 326 art 5 s 17; 1994 c 557 s 8; 1999 c 86 art 3 s 5



Section 18B.05 — PESTICIDE REGULATORY ACCOUNT.

Subdivision 1. Establishment. A pesticide regulatory account is established in the agricultural fund. Fees, assessments, and penalties collected under this chapter must be deposited in the agricultural fund and credited to the pesticide regulatory account. Money in the account, including interest, is appropriated to the commissioner for the administration and enforcement of this chapter and up to $20,000 per fiscal year may also be used by the commissioner for purposes of section 18H.14, paragraph (e).

Subd. 2. [Repealed, 2003 c 128 art 3 s 47]

History: 1987 c 358 s 47; 1991 c 199 art 2 s 4; 1993 c 172 s 23; 1999 c 231 s 38; 1Sp2005 c 1 art 1 s 15; 1Sp2015 c 4 art 2 s 5



Section 18B.055 — COMPENSATION FOR BEES KILLED BY PESTICIDE; APPROPRIATION.

Subdivision 1. Compensation required. (a) The commissioner must compensate a person for an acute pesticide poisoning resulting in the death of bees or loss of bee colonies owned by the person, provided:

(1) the person who applied the pesticide cannot be determined;

(2) the person who applied the pesticide did so in a manner consistent with the pesticide product's label or labeling; or

(3) the person who applied the pesticide did so in a manner inconsistent with the pesticide product's label or labeling.

(b) Except as provided in this section, the bee owner is entitled to the fair market value of the dead bees and bee colonies losses as determined by the commissioner upon recommendation by academic experts and bee keepers. In any fiscal year, a bee owner must not be compensated for a claim that is less than $100 or compensated more than $20,000 for all eligible claims.

(c) To be eligible for compensation under this section, the bee owner must be registered with a commonly utilized pesticide registry program, as designated by the commissioner.

Subd. 2. Applicator responsible. In the event a person applies a pesticide in a manner inconsistent with the pesticide product's label or labeling requirements as approved by the commissioner and is determined to have caused the acute pesticide poisoning of bees, resulting in death or loss of a bee colony kept for commercial purposes, then the person so identified must bear the responsibility of restitution for the value of the bees to the owner. In these cases the commissioner must not provide compensation as provided in this section.

Subd. 3. Claim form. The bee owner must file a claim on forms provided by the commissioner and available on the Department of Agriculture's Web site.

Subd. 4. Determination. The commissioner must determine whether the death of the bees or loss of bee colonies was caused by an acute pesticide poisoning, whether the pesticide applicator can be determined, and whether the pesticide applicator applied the pesticide product in a manner consistent with the pesticide product's label or labeling.

Subd. 5. Payments; denial of compensation. (a) If the commissioner determines the bee death or loss of bee colony was caused by an acute pesticide poisoning and either the pesticide applicator cannot be determined or the pesticide applicator applied the pesticide product in a manner consistent with the pesticide product's label or labeling, the commissioner may award compensation from the pesticide regulatory account. If the pesticide applicator can be determined and the applicator applied the pesticide product in a manner inconsistent with the product's label or labeling, the commissioner may collect a penalty from the pesticide applicator sufficient to compensate the bee owner for the fair market value of the dead bees and bee colonies losses, and must award the money to the bee owner.

(b) If the commissioner denies compensation claimed by a bee owner under this section, the commissioner must issue a written decision based upon the available evidence. The decision must include specification of the facts upon which the decision is based and the conclusions on the material issues of the claim. The commissioner must mail a copy of the decision to the bee owner.

(c) A decision to deny compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator must mail a copy to the commissioner and set a time for hearing within 90 days of the filing.

Subd. 6. Deduction from payment. The commissioner must reduce payments made under this section by any compensation received by the bee owner for dead bees and bee colonies losses as proceeds from an insurance policy or from another source.

Subd. 7. Appropriation. The amount necessary to pay claims under this section, not to exceed $150,000 per fiscal year, is appropriated from the pesticide regulatory account in section 18B.05.

History: 2014 c 312 art 13 s 11; 2015 c 44 s 3



Section 18B.06 — RULES.

Subdivision 1. Authority. The commissioner shall adopt rules to implement and enforce this chapter including procedures addressing local control of pesticide regulation. Rules adopted under this chapter are part of this chapter and a violation of the rules is a violation of a provision of this chapter.

Subd. 2. Conformity with FIFRA. Rules adopted under this chapter:

(1) may not allow pesticide use that is prohibited by FIFRA; or

(2) relating to private applicators of restricted use pesticides and special local needs registrations, may not be inconsistent with the requirements of FIFRA.

Subd. 3. Pesticide use, handling, and disposal. The commissioner shall adopt rules to govern the distribution, use, storage, handling, and disposal of pesticides, rinsates, and pesticide containers.

History: 1987 c 358 s 48; 1995 c 233 art 2 s 56



Section 18B.063 — STATE USES OF PESTICIDES AND NUTRIENTS.

The state shall use integrated pest management techniques in its management of public lands, including roadside rights-of-way, parks, and forests; and shall use planting regimes that minimize the need for pesticides and added nutrients.

History: 1989 c 326 art 5 s 18



Section 18B.064 — PESTICIDE USE INFORMATION.

The commissioner shall monitor urban and rural pesticide use on a biennial basis. Information shall be collected and automated consistent with section 103B.151, subdivision 1.

History: 1989 c 326 art 5 s 19; 1990 c 391 art 10 s 3



Section 18B.065 — WASTE PESTICIDE COLLECTION PROGRAM.

Subdivision 1. Collection and disposal. The commissioner of agriculture shall establish and operate a program to collect and dispose of waste pesticides. The program must be made available to agricultural and nonagricultural pesticide end users whose waste generating activity occurs in this state. Waste pesticide generated in another state is not eligible for collection under this section.

Subd. 2. Implementation. (a) The commissioner may obtain a United States Environmental Protection Agency hazardous waste identification number to manage the waste pesticides collected.

(b) The commissioner may limit the type and quantity of waste pesticides accepted for collection and may assess pesticide end users for portions of the costs incurred.

Subd. 2a. Disposal site requirement. (a) For agricultural waste pesticides, the commissioner must enter into a contract with a county or group of counties under a joint powers agreement for household hazardous waste disposal or designate a place that is available at least every other year for persons to dispose of unused portions of agricultural pesticides. The commissioner shall consult with the person responsible for solid waste management and disposal in each county not under contract to determine an appropriate location and to advertise each collection event. Additional collection events may be provided if the commissioner determines that additional collections are warranted.

(b) For nonagricultural waste pesticides, the commissioner must enter into a contract with a county or group of counties under a joint powers agreement for household hazardous waste disposal or designate a place that is available at least every other year for persons to dispose of unused portions of nonagricultural pesticides.

(c) As provided under subdivision 7, the commissioner may enter into cooperative agreements with local units of government to provide the collections required under paragraph (a) or (b) and shall provide a local unit of government, as part of the cooperative agreement, with funding for reasonable costs incurred including, but not limited to, related supplies, transportation, advertising, and disposal costs as well as reasonable overhead costs.

(d) A person who collects waste pesticide under this section shall, on a form provided or in a method approved by the commissioner, record the actual or estimated weight of agricultural waste pesticide products collected and submit this information to the commissioner at least annually.

Subd. 3. Information; education; report. (a) The commissioner shall provide informational and educational materials regarding waste pesticides and the proper management of waste pesticides to the public.

(b) No later than March 15 each year, the commissioner must report the following to the legislative committees with jurisdiction over agriculture finance:

(1) each instance of a refusal to collect waste pesticide or the assessment of a fee to a pesticide end user as authorized in subdivision 2, paragraph (b); and

(2) waste pesticide collection information including a discussion of the type and quantity of waste pesticide collected by the commissioner and any entity collecting waste pesticide under subdivision 7 during the previous calendar year, a summary of waste pesticide collection trends, and any corresponding program recommendations.

Subd. 4. Consultation with Pollution Control Agency. The commissioner shall develop the program in this section in consultation and cooperation with the Pollution Control Agency.

Subd. 5. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 6. [Repealed, 1996 c 310 s 1]

Subd. 7. Cooperative agreements. (a) The commissioner may enter into cooperative agreements with state agencies and local units of government for administration of the waste pesticide collection program. The commissioner shall ensure that the program provides collection opportunities statewide. If the commissioner cannot contract with another party to administer the program in a county, the commissioner shall perform collections according to the provisions of this section.

(b) The commissioner, according to the terms of a cooperative agreement between the commissioner and a local unit of government, may establish limits for unusual types or excessive quantities of waste pesticide offered by pesticide end users to the local unit of government.

Subd. 8. Waste pesticide program surcharge. The commissioner shall annually collect a waste pesticide program surcharge of $50 on each pesticide product registered in the state as part of a pesticide product registration application under section 18B.26, subdivision 3.

Subd. 9. Waste pesticide cooperative agreement account. (a) A waste pesticide cooperative agreement account is created in the agricultural fund. Notwithstanding section 18B.05, the proceeds of surcharges imposed under subdivision 8 must be deposited in the agricultural fund and credited to the waste pesticide cooperative agreement account.

(b) Money in the waste pesticide cooperative agreement account, including interest, is appropriated to the commissioner and may only be used for costs incurred under a cooperative agreement pursuant to this section.

(c) Notwithstanding paragraph (b), if the amount available in the waste pesticide cooperative agreement account in any fiscal year exceeds the amount obligated to local units of government under subdivision 7, the excess is appropriated to the commissioner to perform waste pesticide collections under this section.

Subd. 10. Indemnification. (a) A local unit of government, when operating or participating in a waste pesticide collection program pursuant to a cooperative agreement with the commissioner under this section, is an employee of the state, certified to be acting within the scope of employment, for purposes of the indemnification provisions of section 3.736, subdivision 9, for claims that arise out of the transportation, management, or disposal of any waste pesticide covered by the agreement:

(1) from and after the time the waste permanently leaves the local unit of government's possession and comes into the possession of the state's authorized transporter; and

(2) during the time the waste is transported between the local unit of government facilities by the state's authorized transporter.

(b) The state is not obligated to defend or indemnify a local unit of government under this subdivision to the extent of the local unit of government's liability insurance. The local unit of government's right to indemnify is not a waiver of the limitation, defenses, and immunities available to either the local unit of government or the state by law.

History: 1989 c 326 art 5 s 20; 1993 c 367 s 3; 1Sp2001 c 2 s 35; 2007 c 45 art 1 s 22,23; 2008 c 297 art 1 s 2-5; 2009 c 94 art 1 s 48-54; 2012 c 244 art 1 s 4,5; 2015 c 44 s 4,5



Section 18B.07 — PESTICIDE USE, APPLICATION, AND EQUIPMENT CLEANING.

Subdivision 1. Pesticide use. Pesticides must be applied in accordance with the product label or labeling and in a manner that will not cause unreasonable adverse effects on the environment within limits prescribed by this chapter and FIFRA.

Subd. 2. Prohibited pesticide use. (a) A person may not use, store, handle, distribute, or dispose of a pesticide, rinsate, pesticide container, or pesticide application equipment in a manner:

(1) that is inconsistent with a label or labeling as defined by FIFRA;

(2) that endangers humans, damages agricultural products, food, livestock, fish, or wildlife; or

(3) that will cause unreasonable adverse effects on the environment.

(b) A person may not direct a pesticide onto property beyond the boundaries of the target site. A person may not apply a pesticide resulting in damage to adjacent property.

(c) A person may not directly apply a pesticide on a human by overspray or target site spray, except when:

(1) the pesticide is intended for use on a human;

(2) the pesticide application is for mosquito control operations;

(3) the pesticide application is for control of gypsy moth, forest tent caterpillar, or other pest species, as determined by the commissioner, and the pesticide used is a biological agent; or

(4) the pesticide application is for a public health risk, as determined by the commissioner of health, and the commissioner of health, in consultation with the commissioner of agriculture, determines that the application is warranted based on the commissioner's balancing of the public health risk with the risk that the pesticide application poses to the health of the general population, with special attention to the health of children.

(d) For pesticide applications under paragraph (c), clause (2), the following conditions apply:

(1) no practicable and effective alternative method of control exists;

(2) the pesticide is among the least toxic available for control of the target pest; and

(3) notification to residents in the area to be treated is provided at least 24 hours before application through direct notification, posting daily on the treating organization's Web site, if any, and by sending a broadcast e-mail to those persons who request notification of such, of those areas to be treated by adult mosquito control techniques during the next calendar day. For control operations related to human disease, notice under this paragraph may be given less than 24 hours in advance.

(e) For pesticide applications under paragraph (c), clauses (3) and (4), the following conditions apply:

(1) no practicable and effective alternative method of control exists;

(2) the pesticide is among the least toxic available for control of the target pest; and

(3) notification of residents in the area to be treated is provided by direct notification and through publication in a newspaper of general circulation within the affected area.

(f) For purposes of this subdivision, "direct notification" may include mailings, public meetings, posted placards, neighborhood newsletters, or other means of contact designed to reach as many residents as possible. Public meetings held to meet this requirement for adult mosquito control, under paragraph (d), must be held within each city or town where the pesticide treatments are to be made, at a time and location that is convenient for residents of the area where the treatments will occur.

(g) A person may not apply a pesticide in a manner so as to expose a worker in an immediately adjacent, open field.

(h) Notwithstanding that the application is done in a manner consistent with the label or labeling, it is a violation of this chapter to directly apply a pesticide to a site where an application has not been: (1) requested, ordered, contracted for, or permitted; or (2) performed pursuant to paragraph (c), clause (2), (3), or (4).

Subd. 3. Posting. Sites being treated with pesticides through irrigation systems must be posted throughout the period of pesticide treatment. The posting must be done in accordance with labeling and rules adopted under this chapter.

Subd. 4. Pesticide storage safeguards. A person may not allow a pesticide, rinsate, or unrinsed pesticide container to be stored, kept, or to remain in or on any site without safeguards adequate to prevent an incident. Pesticides may not be stored in an area with access to an open drain, unless a safeguard is provided.

Subd. 5. Use of water supplies for filling application equipment. (a) A person may not fill pesticide application equipment directly from a public water supply, as defined in section 144.382, or from public waters, as defined in section 103G.005, subdivision 15, unless the equipment or water supply is equipped with a backflow prevention device that complies with the Minnesota Plumbing Code under Minnesota Rules, parts 4715.2000 to 4715.2280.

(b) Cross connections between a water supply used for filling pesticide application equipment are prohibited.

(c) This subdivision does not apply to permitted applications of aquatic pesticides to public waters.

Subd. 6. [Repealed, 2013 c 114 art 2 s 69]

Subd. 7. Pesticide handling restrictions. (a) A person may not:

(1) clean pesticide application equipment in surface waters of the state; or

(2) fill or clean pesticide application equipment adjacent to surface waters, ditches, or wells where, because of the slope or other conditions, pesticides or materials contaminated with pesticides could enter or contaminate the surface waters, groundwater, or wells, as a result of overflow, leakage, or other causes.

(b) This subdivision does not apply to permitted application of aquatic pesticides to public waters.

Subd. 8. Pesticide, rinsate, and container disposal. A person may only dispose of pesticide, rinsate, and pesticide containers in accordance with this chapter and FIFRA. The manner of disposal must not cause unreasonable adverse effects on the environment.

History: 1987 c 358 s 49; 1989 c 326 art 5 s 21-24; 1990 c 391 art 8 s 4; 1994 c 482 s 1; 1994 c 619 s 4; 1995 c 95 s 1; 2002 c 369 s 1; 2003 c 127 art 13 s 1; 1Sp2003 c 21 art 11 s 5; 2004 c 254 s 3; 2008 c 297 art 1 s 6; 2013 c 114 art 2 s 29-31



Section 18B.08 — CHEMIGATION.

Subdivision 1. Permit required. (a) A person may not apply pesticides through an irrigation system without a chemigation permit from the commissioner. A chemigation permit is required for one or more wells or other sources of irrigation water that are protected from contamination by devices as required by rule. The commissioner may allow irrigation to be used to apply pesticides on crops and land, including agricultural, nursery, turf, golf course, and greenhouse sites.

(b) A person must apply for a chemigation permit on forms prescribed by the commissioner.

Subd. 2. Pesticide. A pesticide used under a chemigation permit must be suitable and labeled for application through an irrigation system.

Subd. 3. Equipment. A chemigation system must be fitted with effective antisiphon devices or check valves that prevent the backflow of pesticides or pesticide-water mixtures into water supplies or other materials during times of irrigation system failure or equipment shutdown. The devices or valves must be installed between:

(1) the irrigation system pump or water source discharge and the point of pesticide injection; and

(2) the point of pesticide injection and the pesticide supply.

Subd. 4. Application fee. A person applying for a chemigation permit must pay a nonrefundable application fee of $250. A person who holds a fertilizer chemigation permit under section 18C.205, is exempt from the fee in this subdivision.

Subd. 5. [Repealed, 1996 c 310 s 1]

History: 1987 c 358 s 50; 1989 c 326 art 5 s 25-27; 1Sp2005 c 1 art 1 s 16



Section 18B.09 — PESTICIDE APPLICATION IN CITIES.

Subdivision 1. Applicability. This section applies only to statutory and home rule charter cities that enact ordinances as provided in this section.

Subd. 2. Authority. Statutory and home rule charter cities may enact an ordinance containing the pesticide application warning information contained in subdivision 3, including their own licensing, penalty, and enforcement provisions. Statutory and home rule charter cities may not enact an ordinance that contains more restrictive pesticide application warning information than is contained in subdivision 3.

Subd. 3. Warning signs for pesticide application. (a) All commercial or noncommercial applicators who apply pesticides to turf areas must post or affix warning signs on the property where the pesticides are applied.

(b) Warning signs must project at least 18 inches above the top of the grass line. The warning signs must be of a material that is rain-resistant for at least a 48-hour period and must remain in place up to 48 hours from the time of initial application.

(c) The following information must be printed on the warning sign in contrasting colors and capitalized letters measuring at least one-half inch, or in another format approved by the commissioner. The sign must provide the following information:

(1) the name of the business organization, entity, or person applying the pesticide; and

(2) the following language: "This area chemically treated. Keep children and pets off until ...(date of safe entry)..." or a universally accepted symbol and text approved by the commissioner that is recognized as having the same meaning or intent as specified in this paragraph. The warning sign may include the name of the pesticide used.

(d) The warning sign must be posted on a lawn or yard between two feet and five feet from the sidewalk or street. For parks, golf courses, athletic fields, playgrounds, or other similar recreational property, the warning signs must be posted immediately adjacent to areas within the property where pesticides have been applied and at or near the entrances to the property.

History: 1987 c 358 s 51



Section 18B.095 — PESTICIDE APPLICATION IN SCHOOLS.

Subdivision 1. Authorized applicators. To the extent authorized under this chapter, application of a pesticide to the inside or outdoor property of a Minnesota kindergarten through 12th grade public school must be performed by a:

(1) structural pest control applicator;

(2) commercial or noncommercial pesticide applicator with appropriate use category certification; or

(3) school pest management coordinator or a school employee with school pest management knowledge.

Subd. 2. Exemption. Pesticides determined by the commissioner to be sanitizers or disinfectants are exempt from subdivision 1.

Subd. 3. Registry and information. The commissioner, in consultation with the Departments of Health; Administration; and Education; the University of Minnesota Extension Service; the Minnesota School Boards Association; and other persons as necessary and appropriate, must:

(1) establish and maintain a registry of school pest management coordinators; and

(2) provide information on a regular and periodic basis to school pest management coordinators on pest management techniques and programs, including model school policies; proper pesticide use, storage, handling, and disposal; and other relevant pesticide and pest management information.

History: 1Sp2001 c 2 s 36; 2003 c 130 s 12



Section 18B.10 — ACTION TO PREVENT GROUNDWATER CONTAMINATION.

(a) The commissioner may, by rule, special order, or delegation through written regulatory agreement with officials of other approved agencies, take action necessary to prevent the contamination of groundwater resulting from leaching of pesticides through the soil, from the backsiphoning or backflowing of pesticides through water wells, or from the direct flowage of pesticides to groundwater.

(b) With owner consent, the commissioner may use private water wells throughout the state to monitor for the presence of agricultural pesticides and other industrial chemicals in groundwater. The specific locations and land owners shall not be identifiable. The owner or user of a private water well sampled by the commissioner must be given access to test results.

History: 1987 c 358 s 52; 2003 c 128 art 3 s 25



Section 18B.11 — SALE OR USE OF TCDD.

A person may not sell, offer for sale, or use a pesticide containing in excess of 0.1 parts per million of 2,3,7, 8-tetrachlorodibenzo-para-dioxin (TCDD).

History: 1987 c 358 s 53



Section 18B.115 — SALE OR USE OF CHLORDANE OR HEPTACHLOR.

The state, a state agency, a political subdivision of the state, a person, or other legal entity may not sell, use, or apply the pesticide chlordane or its derivative heptachlor within the state.

History: 1989 c 326 art 5 s 28



Section 18B.12 — SALE AND DISTRIBUTION OF ADULTERATED PESTICIDES.

A person may not offer for sale or distribute a pesticide that is determined by the commissioner to be adulterated, including a pesticide that has:

(1) a strength or purity that does not meet the standard of quality expressed on its label;

(2) a constituent entirely or partially substituted; or

(3) an important or necessary constituent entirely or partially removed.

History: 1987 c 358 s 54



Section 18B.13 — SALE AND DISTRIBUTION OF MISBRANDED PESTICIDES AND DEVICES.

A person may not offer for sale or distribute a pesticide or device determined by the commissioner to be misbranded, including a pesticide or device that:

(1) is an imitation of or is offered for sale under the name of another pesticide or device; or

(2) does not comply with the labeling requirements under this chapter or FIFRA.

History: 1987 c 358 s 55



Section 18B.135 — SALE OF PESTICIDES IN RETURNABLE CONTAINERS AND MANAGEMENT OF UNUSED PORTIONS.

Subdivision 1. Acceptance of pesticide containers. (a) A person distributing, offering for sale, or selling a pesticide must accept empty pesticide containers from a pesticide end user if:

(1) the person does not participate in a designated collection program for pesticide containers after July 1, 1994;

(2) the empty container is prepared for disposal in accordance with label instructions and is returned to the place of purchase within the state; and

(3) a collection site that is seasonably accessible on multiple days has not been designated either by the county board or by agreement with other counties, the agricultural chemical dealer(s) in their respective counties, or the commissioner for the public to return empty pesticide containers for the purpose of reuse or recycling or following other approved management practices for pesticide containers in the order of preference established in section 115A.02, paragraph (b), and the county or counties have notified the commissioner of their intentions annually by February 1, in writing, to manage the empty pesticide containers.

(b) This subdivision does not prohibit the use of refillable and reusable pesticide containers.

(c) A person who has been notified by the county or counties of the designated collection site and who sells pesticides to a pesticide end user must notify purchasers of pesticides at the time of sale of the date and location designated for disposal of empty containers.

(d) For purposes of this section, pesticide containers do not include containers that have held sanitizers and disinfectants, containers made of metal or paper, plastic bags, bag-in-a-box, water soluble bags, and aerosol packaging, pesticides labeled primarily for use on humans or pets, or pesticides not requiring dilution or mixing.

Subd. 2. Rules. The commissioner may adopt rules to implement this section, including procedures and standards prescribing the exemption of certain pesticide products and pesticide containers.

History: 1989 c 326 art 5 s 29; 1993 c 367 s 4; 1994 c 557 s 9



Section 18B.14 — PESTICIDE STORAGE.

Subdivision 1. Display and storage. (a) A person may store or display pesticides and their containers only in the original container and separated from food, feed, seed, livestock remedies, drugs, plants, and other products or materials stored, displayed, or offered for sale in a manner that prevents contamination which would cause injury or damage to the other products or materials.

(b) A person may not allow open pesticide containers to be displayed for sale under any circumstances.

Subd. 2. Bulk pesticide storage. (a) A person storing pesticides in containers of a rated capacity of 500 gallons or more for more than ten consecutive days at a bulk pesticide storage facility must obtain a pesticide storage permit from the commissioner as required by rule.

(b) Applications must be on forms provided by the commissioner containing information established by rule. The initial application for a permit must be accompanied by a nonrefundable application fee of $100 for each location where the pesticides are stored. An application for a facility that includes both fertilizers as regulated under chapter 18C and bulk pesticides as regulated under this chapter shall pay only one application fee of $100.

(c) The commissioner shall by rule develop and implement a program to regulate bulk pesticides. The rules must include installation of secondary containment devices, storage site security, safeguards, notification of storage site locations, criteria for permit approval, a schedule for compliance, and other appropriate requirements necessary to minimize potential adverse effects on the environment. The rules must conform with existing rules of the Pollution Control Agency.

(d) A person must obtain a permit from the commissioner on forms provided by the commissioner before the person constructs or substantially alters a bulk pesticide storage facility. If an application is incomplete, the commissioner must notify the applicant as soon as possible. The permit must be acted upon within 30 days after receiving a completed application.

(e) An application to substantially alter a facility must be accompanied by a $50 fee. An application for a facility that includes both fertilizers regulated under chapter 18C and bulk pesticides regulated under this chapter shall pay only one application fee of $50.

(f) An additional fee of $250 must be paid by a person who begins construction of or substantially alters a bulk agricultural chemical storage facility before a permit is issued by the commissioner, except that the $250 additional fee may not be assessed if the person submits a permit application with the required fee to the commissioner before completing the construction or substantial alteration.

History: 1987 c 358 s 56; 1990 c 597 s 1; 1993 c 367 s 5



Section 18B.17 — COOPERATIVE INSPECTION AND ENFORCEMENT AGREEMENTS.

Subdivision 1. Cooperative agreements. The commissioner may enter into cooperative agreements with federal and state agencies for training, certification, inspection, and enforcement programs and may make reports to the United States Environmental Protection Agency and other federal agencies as required or requested. The commissioner may adopt and enforce federal standards, regulations, or orders relating to pesticide regulation when determined to be in the best interest of citizens of the state.

Subd. 2. Training agreements. For purposes of training only, the commissioner may enter into agreements with qualified public or private organizations that wish to offer training programs.

History: 1987 c 358 s 59



Section 18B.24 — UNSATISFIED JUDGMENTS.

(a) An applicant for a commercial, noncommercial, or structural pest control license and a commercial, noncommercial, or structural pest control applicator may not allow a final judgment against the applicant or applicator for damages arising from a violation of a provision of this chapter to remain unsatisfied for a period of more than 30 days.

(b) Failure to satisfy within 30 days a final judgment resulting from these pest control activities will result in automatic suspension of the applicator license.

History: 1987 c 358 s 66



Section 18B.26 — PESTICIDE REGISTRATION.

Subdivision 1. Requirement. (a) Except as provided in paragraphs (b) to (d), a person may not use or distribute a pesticide in this state unless it is registered with the commissioner. Pesticide registrations expire on December 31 of each year and may be renewed on or before that date for the following calendar year.

(b) Registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and used solely at the plant or warehouse as an ingredient in the formulation of a pesticide that is registered under this chapter.

(c) An unregistered pesticide that was previously registered with the commissioner may be used for a period of two years following the cancellation of the registration of the pesticide, unless the commissioner determines that the continued use of the pesticide would cause unreasonable adverse effects on the environment, or with the written permission of the commissioner. To use the unregistered pesticide at any time after the two-year period, the pesticide end user must demonstrate to the satisfaction of the commissioner, if requested, that the pesticide has been continuously registered under a different brand name or by a different manufacturer and has similar composition, or, the pesticide end user obtains the written permission of the commissioner.

(d) The commissioner may allow specific pesticide products that are not registered with the commissioner to be distributed in this state for use in another state.

(e) Each pesticide with a unique United States Environmental Protection Agency pesticide registration number or a unique brand name must be registered with the commissioner.

(f) It is unlawful for a person to distribute or use a pesticide in the state, or to sell into the state for use in the state, any pesticide product that has not been registered by the commissioner and for which the applicable pesticide registration application fee, gross sales fee, or waste pesticide program surcharge is not paid pursuant to subdivisions 3 and 4.

(g) Every person who sells for use in the state a pesticide product that has been registered by the commissioner shall pay to the commissioner the applicable registration application fees, sales fees, and waste pesticide program surcharges. These sales expressly include all sales made electronically, telephonically, or by any other means that result in a pesticide product being shipped to or used in the state. There is a rebuttable presumption that pesticide products that are sold or distributed in or into the state by any person are sold or distributed for use in the state.

Subd. 2. Application. (a) A person must file an application for registration with the commissioner. The application must include:

(1) the name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant;

(2) the brand name of the pesticide;

(3) other necessary information required by the registration application form;

(4) a true and complete copy of the labeling accompanying the pesticide as provided for in FIFRA; and

(5) current material safety data sheets for each pesticide.

(b) As part of the application, the commissioner may require the submission of any relevant information including the complete formula of a pesticide, including the active and inert ingredients. The commissioner may also require the registrant to supply analytical standards and methods for the pesticide, pesticide breakdown products, or metabolites.

Subd. 3. Registration application and gross sales fee. (a) For an agricultural pesticide, a registrant shall pay an annual registration application fee for each agricultural pesticide of $350. The fee is due by December 31 preceding the year for which the application for registration is made. The fee is nonrefundable.

(b) For a nonagricultural pesticide, a registrant shall pay a minimum annual registration application fee for each nonagricultural pesticide of $350. The fee is due by December 31 preceding the year for which the application for registration is made. The fee is nonrefundable. If the registrant's annual gross sales of the nonagricultural pesticide exceeded $70,000 in the previous calendar year, the registrant shall pay, in addition to the $350 minimum fee, a fee equal to 0.5 percent of that portion of the annual gross sales over $70,000. For purposes of this subdivision, gross sales includes both nonagricultural pesticide sold in the state and nonagricultural pesticide sold into the state for use in this state. No additional fee is required if the fee due amount based on percent of annual gross sales of a nonagricultural pesticide is less than $10. The registrant shall secure sufficient sales information of nonagricultural pesticides distributed into this state from distributors and dealers, regardless of distributor location, to make a determination. Sales of nonagricultural pesticides in this state and sales of nonagricultural pesticides for use in this state by out-of-state distributors are not exempt and must be included in the registrant's annual report, as required under paragraph (g), and fees shall be paid by the registrant based upon those reported sales. Sales of nonagricultural pesticides in the state for use outside of the state are exempt from the gross sales fee in this paragraph if the registrant properly documents the sale location and distributors. A registrant paying more than the minimum fee shall pay the balance due by March 1 based on the gross sales of the nonagricultural pesticide by the registrant for the preceding calendar year. A pesticide determined by the commissioner to be a sanitizer or disinfectant is exempt from the gross sales fee.

(c) For agricultural pesticides, a licensed agricultural pesticide dealer or licensed pesticide dealer shall pay a gross sales fee of 0.55 percent of annual gross sales of the agricultural pesticide in the state and the annual gross sales of the agricultural pesticide sold into the state for use in this state.

(d) In those cases where a registrant first sells an agricultural pesticide in or into the state to a pesticide end user, the registrant must first obtain an agricultural pesticide dealer license and is responsible for payment of the annual gross sales fee under paragraph (c), record keeping under paragraph (i), and all other requirements of section 18B.316.

(e) If the total annual revenue from fees collected in fiscal year 2011, 2012, or 2013, by the commissioner on the registration and sale of pesticides is less than $6,600,000, the commissioner, after a public hearing, may increase proportionally the pesticide sales and product registration fees under this chapter by the amount necessary to ensure this level of revenue is achieved. The authority under this section expires on June 30, 2014. The commissioner shall report any fee increases under this paragraph 60 days before the fee change is effective to the senate and house of representatives agriculture budget divisions.

(f) An additional fee of 50 percent of the registration application fee must be paid by the applicant for each pesticide to be registered if the application is a renewal application that is submitted after December 31.

(g) A registrant must annually report to the commissioner the amount, type and annual gross sales of each registered nonagricultural pesticide sold, offered for sale, or otherwise distributed in the state. The report shall be filed by March 1 for the previous year's registration. The commissioner shall specify the form of the report or approve the method for submittal of the report and may require additional information deemed necessary to determine the amount and type of nonagricultural pesticide annually distributed in the state. The information required shall include the brand name, United States Environmental Protection Agency registration number, and amount of each nonagricultural pesticide sold, offered for sale, or otherwise distributed in the state, but the information collected, if made public, shall be reported in a manner which does not identify a specific brand name in the report.

(h) A licensed agricultural pesticide dealer or licensed pesticide dealer must annually report to the commissioner the amount, type, and annual gross sales of each registered agricultural pesticide sold, offered for sale, or otherwise distributed in the state or into the state for use in the state. The report must be filed by January 31 for the previous year's sales. The commissioner shall specify the form, contents, and approved electronic method for submittal of the report and may require additional information deemed necessary to determine the amount and type of agricultural pesticide annually distributed within the state or into the state. The information required must include the brand name, United States Environmental Protection Agency registration number, and amount of each agricultural pesticide sold, offered for sale, or otherwise distributed in the state or into the state.

(i) A person who registers a pesticide with the commissioner under paragraph (b), or a registrant under paragraph (d), shall keep accurate records for five years detailing all distribution or sales transactions into the state or in the state and subject to a fee and surcharge under this section.

(j) The records are subject to inspection, copying, and audit by the commissioner and must clearly demonstrate proof of payment of all applicable fees and surcharges for each registered pesticide product sold for use in this state. A person who is located outside of this state must maintain and make available records required by this subdivision in this state or pay all costs incurred by the commissioner in the inspecting, copying, or auditing of the records.

(k) The commissioner may adopt by rule regulations that require persons subject to audit under this section to provide information determined by the commissioner to be necessary to enable the commissioner to perform the audit.

(l) A registrant who is required to pay more than the minimum fee for any pesticide under paragraph (b) must pay a late fee penalty of $100 for each pesticide application fee paid after March 1 in the year for which the license is to be issued.

Subd. 4. Effect of registration after renewal application. If a registration is in effect on December 31 and a renewal application has been made and the application fee paid, the registration continues in full force and effect until the commissioner notifies the applicant that the registration is denied or canceled, or the renewed registration expires.

Subd. 5. Review and registration. (a) The commissioner may not deny the registration of a pesticide because the commissioner determines the pesticide is not essential.

(b) The commissioner shall review each application and may approve, deny, or cancel the registration of any pesticide. The commissioner may impose state use and distribution restrictions on a pesticide as part of the registration to prevent unreasonable adverse effects on the environment.

(c) The commissioner must notify the applicant of the approval, denial, cancellation, state use or distribution restrictions.

(d) The applicant may request a hearing on any adverse action of the commissioner within 30 days after being notified.

(e) The commissioner may exempt pesticides that have been deregulated or classified as minimum risk by the United States Environmental Protection Agency from the requirement of registration.

Subd. 6. Discontinuance of registration. To ensure complete withdrawal from distribution or further use of a pesticide, a person who intends to discontinue a pesticide registration must:

(1) terminate a further distribution within the state and continue to register the pesticide annually for two successive years;

(2) initiate and complete a total recall of the pesticide from all distribution in the state within 60 days from the date of notification to the commissioner of intent to discontinue registration; or

(3) submit to the commissioner evidence adequate to document that no distribution of the registered pesticide has occurred in the state.

History: 1987 c 358 s 68; 1989 c 326 art 5 s 30-33; 1990 c 597 s 2; 1991 c 309 s 11; 1992 c 439 s 1; 1992 c 513 art 2 s 15; 1992 c 603 s 22; 1993 c 226 s 15; 1993 c 367 s 6,7; 1999 c 6 s 1; 1999 c 231 s 39; 2003 c 128 art 3 s 26; 1Sp2005 c 1 art 1 s 17; 2007 c 45 art 1 s 24; 2008 c 297 art 1 s 7; 2009 c 94 art 1 s 55,56; 2013 c 114 art 2 s 32; 2016 c 189 art 2 s 9



Section 18B.27 — PESTICIDE REGISTRATION FOR SPECIAL LOCAL NEEDS.

Subdivision 1. Application. (a) A person must file an application for a special local need application with the commissioner. The application must meet the requirements of section 18B.26, subdivision 2, and the commissioner may require other relevant information.

(b) The commissioner may require a full description of tests and test results upon which claims are based for:

(1) a pesticide use that is not registered under section 18B.26 or FIFRA; or

(2) a pesticide on which restrictions are being considered.

(c) The applicant may request in writing privacy of information submitted as provided in section 18B.38.

Subd. 2. Application review. (a) After reviewing the application accompanied by the application fee, the commissioner shall, subject to the terms and conditions of the authorization by the administrator of the United States Environmental Protection Agency to register pesticides to meet special local needs, register pesticides if the commissioner determines that:

(1) the pesticide's composition warrants the proposed claims for the pesticide;

(2) the pesticide's label and other material required to be submitted comply with this chapter;

(3) the pesticide will perform its intended function without unreasonable adverse effect on the environment;

(4) the pesticide will not generally cause unreasonable adverse effects on the environment when used in accordance with label directions; and

(5) a special local need for the pesticide exists.

(b) The commissioner may revoke or modify a special local need registration if the commissioner determines that the terms or conditions of the registration do not comply with paragraph (a).

Subd. 3. Application fee. An application fee for a special local need registration must be accompanied by a nonrefundable fee of $150.

History: 1987 c 358 s 69; 1990 c 597 s 3



Section 18B.28 — EXPERIMENTAL USE PESTICIDE PRODUCT REGISTRATION.

Subdivision 1. Requirement. A person may not use or distribute an experimental use pesticide product in the state until it is registered with the commissioner. Experimental use pesticide product registrations expire on December 31 of each year and may be renewed on or before that date.

Subd. 2. Application review and registration. (a) After reviewing the application accompanied by the application fee, the commissioner may issue an experimental use pesticide product registration if the commissioner determines that the applicant needs the registration to accumulate information necessary to register a pesticide under section 18B.26. The commissioner may prescribe terms, conditions, and a limited period of time for the experimental use product registration. After an experimental use pesticide product registration is issued, the commissioner may revoke or modify the registration at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of an experimental use pesticide product registration permit if the commissioner determines that issuance of a registration is not warranted or that the use to be made of the pesticide under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person must file an application for experimental use pesticide product registration with the commissioner. An application to register an experimental use pesticide product must include:

(1) the name and address of the applicant;

(2) a federal Environmental Protection Agency approval document;

(3) the purpose or objectives of the experimental use product;

(4) an accepted experimental use pesticide product label;

(5) the name, address, and telephone number of cooperators or participants in this state;

(6) the amount of material to be shipped or used in this state; and

(7) other information requested by the commissioner.

Subd. 4. Application fee. (a) An application for registration of an experimental use pesticide product must be accompanied by a nonrefundable application fee of $150.

(b) An additional fee of $200 must be paid by the applicant for each pesticide distributed or used in the state before an initial experimental use pesticide product registration was issued for the pesticide.

History: 1987 c 358 s 70; 1990 c 597 s 4



Section 18B.285 — EXPERIMENTAL GENETICALLY ENGINEERED PESTICIDE PRODUCT REGISTRATION.

Subdivision 1. Requirement. (a) A person may not use, distribute, or conduct release experiments with a genetically engineered pesticide in any amount in the state until it is registered under this section or section 18B.26. Use, distribution, or release of a genetically engineered pesticide must be registered under this section until the commissioner determines by rule or order that the genetically engineered pesticide may be subject to section 18B.26. Experimental genetically engineered pesticide product registrations expire on December 31 of each year and may be renewed on or before that date.

(b) After reviewing a completed application, the commissioner may issue an experimental genetically engineered pesticide product registration if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions, including, but not limited to, the period for the experimental genetically engineered pesticide product registration, the amount or number of genetically engineered pesticide product to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a registration issued under this section. After an experimental genetically engineered pesticide product registration is issued, the commissioner may revoke or change the registration at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(c) The commissioner may deny issuance of an experimental genetically engineered pesticide product registration if the commissioner determines that the use to be made of the pesticide under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 2. Application. A person must file an application for experimental genetically engineered pesticide product registration with the commissioner. An application to register an experimental genetically engineered pesticide product must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency regulatory application or approval document required under federal law or rule;

(3) the purpose or objectives of the product;

(4) an experimental genetically engineered pesticide product use label;

(5) the name, address, and telephone number of cooperators or participants in this state;

(6) the amount of material to be shipped or used in this state; and

(7) other information requested by the commissioner.

Subd. 3. Application fee. An application for registration of an experimental genetically engineered pesticide product must be accompanied by a nonrefundable application fee of $125.

History: 1991 c 250 s 10



Section 18B.29 — RECIPROCAL LICENSING AND CERTIFICATION AGREEMENTS.

The commissioner may waive all or part of the examination requirements provided for in sections 18B.29 to 18B.35 on a reciprocal basis with any other jurisdiction which has substantially the same requirements. Licenses or certificates issued under sections 18B.29 to 18B.35 may be suspended or revoked upon suspension or revocation of the license or certificate of another jurisdiction supporting the issuance of a Minnesota license or certificate and in the same manner as other licenses and certificates.

History: 1987 c 358 s 71



Section 18B.30 — PESTICIDE USE LICENSE REQUIREMENT; INTERNET SALES PROHIBITED; RESTRICTED USE PESTICIDES.

(a) A person may not use a restricted use pesticide without a license or certification required under sections 18B.29 to 18B.35 and the use may only be done under conditions prescribed by the commissioner.

(b) A person shall not sell any pesticide labeled for restricted use over an Internet Web site to a Minnesota resident who is not a licensed or certified pesticide applicator. A person selling a pesticide labeled for restricted use over an Internet Web site to a Minnesota resident must verify that the purchaser is a licensed or certified pesticide applicator under sections 18B.29 to 18B.35.

History: 1987 c 358 s 72; 1997 c 131 s 2; 2015 c 44 s 6



Section 18B.305 — PESTICIDE EDUCATION AND TRAINING.

Subdivision 1. Education and training. (a) The commissioner, as the lead agency, shall develop, implement or approve, and evaluate, in consultation with University of Minnesota Extension, the Minnesota State Colleges and Universities system, and other educational institutions, innovative educational and training programs addressing pesticide concerns including:

(1) water quality protection;

(2) endangered species protection;

(3) minimizing pesticide residues in food and water;

(4) worker protection and applicator safety;

(5) chronic toxicity;

(6) integrated pest management and pest resistance;

(7) pesticide disposal;

(8) pesticide drift;

(9) relevant laws including pesticide labels and labeling and state and federal rules and regulations; and

(10) current science and technology updates.

(b) The commissioner shall appoint educational planning committees which must include representatives of industry and applicators.

(c) Specific current regulatory concerns must be discussed and, if appropriate, incorporated into each training session. Relevant changes to pesticide product labels or labeling or state and federal rules and regulations may be included.

(d) The commissioner may approve programs from private industry, higher education institutions, and nonprofit organizations that meet minimum requirements for education, training, and certification.

Subd. 2. Training manual and examination development. The commissioner, in consultation with University of Minnesota Extension and other higher education institutions, shall continually revise and update pesticide applicator training manuals and examinations. The manuals and examinations must be written to meet or exceed the minimum standards required by the United States Environmental Protection Agency and pertinent state specific information. Questions in the examinations must be determined by the commissioner in consultation with other responsible agencies. Manuals and examinations must include pesticide management practices that discuss prevention of pesticide occurrence in groundwater and surface water of the state.

Subd. 3. [Repealed, 2007 c 133 art 2 s 13]

History: 1989 c 326 art 5 s 34; 1997 c 192 s 13; 2001 c 161 s 8; 2013 c 114 art 2 s 33



Section 18B.31 — PESTICIDE DEALER LICENSE.

Subdivision 1. Requirement. (a) Except as provided in paragraph (b), no fixed location may offer for sale or sell a restricted use or bulk pesticide to a pesticide end user without a pesticide dealer license.

(b) A pesticide dealer license is not required for:

(1) a licensed commercial applicator, noncommercial applicator, or structural pest control applicator who uses restricted use pesticides only as an integral part of a pesticide application service;

(2) a federal, state, county, or municipal agency using restricted use pesticides for its own programs;

(3) a licensed pharmacist, physician, dentist, or veterinarian when administering or dispensing a restricted use pesticide for use in the pharmacist's, physician's, dentist's, or veterinarian's practice; or

(4) a person at a fixed location that is not used to offer for sale or sell restricted use or bulk pesticides including, but not limited to, warehouses or other storage sites.

(c) A licensed pesticide dealer may sell restricted use pesticides only to an applicator licensed or certified by the commissioner, unless a sale is allowed by rule.

(d) A pesticide dealer license is required for an individual not located in Minnesota who offers for sale or sells a restricted use or bulk pesticide to a pesticide end user located in Minnesota.

(e) Only one pesticide dealer license is required per fixed location from which a restricted use or bulk pesticide is offered for sale or sold to a pesticide end user.

Subd. 2. Responsibility. A pesticide dealer is responsible for the acts of a person who assists the dealer in the solicitation and sale of restricted use pesticides.

Subd. 3. License. A pesticide dealer license:

(1) is issued by the commissioner upon receipt and review of a complete initial or renewal application;

(2) is valid for one year and expires on January 31 of each year unless it is suspended or revoked before that date;

(3) is not transferable to another location; and

(4) must be prominently displayed to the public in the pesticide dealer's place of business.

Subd. 4. Application. (a) A person must apply to the commissioner for a pesticide dealer license on the forms and in the manner required by the commissioner.

(b) The commissioner may require an additional demonstration of dealer qualification if the dealer has had a license suspended or revoked, or has otherwise had a history of violations of this chapter.

(c) An application for renewal of a pesticide dealer license is not complete until the commissioner receives the report and applicable fees required under section 18B.316, subdivision 8.

Subd. 5. Application fee. (a) An application for a pesticide dealer license must be accompanied by a nonrefundable application fee of $150.

(b) If an application for renewal of a pesticide dealer license is not filed before the license expires, an additional fee of 50 percent of the application fee must be paid by the applicant before the commissioner may issue the license.

History: 1987 c 358 s 73; 1989 c 326 art 5 s 35-37; 1993 c 367 s 8; 1995 c 95 s 2; 1Sp2005 c 1 art 1 s 18; 2009 c 94 art 1 s 57,58; 2010 c 333 art 1 s 6



Section 18B.316 — AGRICULTURAL PESTICIDE DEALER LICENSE AND REPORTING.

Subdivision 1. Requirement. (a) A person must not offer for sale or sell an agricultural pesticide in the state or into the state without first obtaining an agricultural pesticide dealer license.

(b) Each location or place of business from which an agricultural pesticide is offered for sale or sold in the state or into the state is required to have a separate agricultural pesticide dealer license.

(c) A person who is a licensed pesticide dealer under section 18B.31 is not required to also be licensed under this subdivision.

Subd. 2. Exemption. A person who is a pesticide registrant under provisions of this chapter is exempt from the requirement of subdivision 1, except in those cases where a registrant first sells an agricultural pesticide in or into the state to a pesticide end user, the registrant must first obtain an agricultural pesticide dealer license.

Subd. 3. Resident agent. A person required to be licensed under subdivisions 1 and 2, or a person licensed as a pesticide dealer pursuant to section 18B.31 and who operates from a location or place of business outside the state and who offers for sale or sells an agricultural pesticide into the state, must continuously maintain in this state the following:

(1) a registered office; and

(2) a registered agent, who may be either a resident of this state whose business office or residence is identical with the registered office under clause (1), a domestic corporation or limited liability company, or a foreign corporation of limited liability company authorized to transact business in this state and having a business office identical with the registered office.

A person licensed under this section or section 18B.31 shall annually file with the commissioner, either at the time of initial licensing or as part of license renewal, the name, address, telephone number, and e-mail address of the licensee's registered agent.

For licensees under section 18B.31 who are located in the state, the licensee is the registered agent.

Subd. 4. Responsibility. The resident agent is responsible for the acts of a licensed agricultural pesticide dealer, or of a licensed pesticide dealer under section 18B.31 who operates from a location or place of business outside the state and who offers for sale or sells an agricultural pesticide into the state, as well as the acts of the employees of those licensees.

Subd. 5. Records. A person licensed as an agricultural pesticide dealer, or a person licensed as a pesticide dealer pursuant to section 18B.31, must maintain for five years at the person's principal place of business accurate records of purchases, sales, and distributions of agricultural pesticides in and into this state, including those of its branch locations. The records shall be made available for audit under provisions of this chapter and chapter 18D.

Subd. 6. Agricultural pesticide sales invoices. (a) Sales invoices for agricultural pesticides sold in or into this state by a licensed agricultural pesticide dealer or a pesticide dealer under this section must show the percent of gross sales fee rate assessed and the gross sales fee paid under section 18B.26, subdivision 3, paragraph (c).

(b) A licensed agricultural pesticide dealer or a pesticide dealer may request an exemption from paragraph (a). The request for exemption must be in writing to the commissioner and must include verifiable information to justify that compliance with paragraph (a) is an extreme business hardship for the licensed agricultural pesticide dealer or pesticide dealer. The commissioner may approve or reject a request for exemption based upon review of the submitted information. An approved exemption under this paragraph is valid for one calendar year. The commissioner must maintain a list of those licensed agricultural pesticide dealers or pesticide dealers that have been granted an exemption on the department's Web site.

(c) A licensed agricultural pesticide dealer or a pesticide dealer issued an exemption under paragraph (b) must include the following statement on each sales invoice for any sale of an agricultural pesticide: "Minnesota Department of Agriculture Annual Gross Sales Fees of 0.55% have been Assessed and Paid on the Sale of an Agricultural Pesticide."

(d) Only the person who actually will pay the gross sales fee may show the rate or the amount of the fee as a line item on the sales invoice.

Subd. 7. License. An agricultural pesticide dealer license:

(1) is issued by the commissioner upon receipt and review of a complete initial or renewal application;

(2) is valid for one year and expires on January 31 of each year;

(3) is not transferable from one location or place of business to another location or place of business; and

(4) must be prominently displayed to the public in the agricultural pesticide dealer's place of business and in the registered office of the resident agent.

Subd. 8. Report of sales and payment to commissioner. A person who is an agricultural pesticide dealer, or is a licensed pesticide dealer under section 18B.31, who offers for sale or sells an agricultural pesticide in or into the state, and a pesticide registrant pursuant to section 18B.26, subdivision 3, paragraph (d), shall no later than January 31 of each year report and pay applicable fees on annual gross sales of agricultural pesticides to the commissioner pursuant to requirements under section 18B.26, subdivision 3, paragraphs (c) and (h).

Subd. 9. Application. (a) A person must apply to the commissioner for an agricultural pesticide dealer license on forms and in a manner approved by the commissioner.

(b) The applicant must be the person in charge of each location or place of business from which agricultural pesticides are offered for sale or sold in or into the state.

(c) The commissioner may require that the applicant provide information regarding the applicant's proposed operations and other information considered pertinent by the commissioner.

(d) The commissioner may require additional demonstration of licensee qualification if the licensee has had a license suspended or revoked, or has otherwise had a history of violations in another state or violations of this chapter.

(e) A licensed agricultural pesticide dealer who changes the dealer's address or place of business must immediately notify the commissioner of the change.

(f) Beginning January 1, 2011, an application for renewal of an agricultural pesticide dealer license is complete only when a report and any applicable payment of fees under subdivision 8 are received by the commissioner.

Subd. 10. Application fee. (a) An application for an agricultural pesticide dealer license, or a renewal of an agricultural pesticide dealer license, must be accompanied by a nonrefundable fee of $150.

(b) If an application for renewal of an agricultural pesticide dealer license is not filed before the license expires, an additional fee of 50 percent of the application fee must be paid by the applicant before the commissioner may issue the license.

History: 2009 c 94 art 1 s 59; 2010 c 333 art 1 s 7; 2012 c 244 art 1 s 6; 2013 c 114 art 2 s 34-38



Section 18B.32 — STRUCTURAL PEST CONTROL LICENSE.

Subdivision 1. Requirement. (a) A person may not engage in structural pest control applications:

(1) for hire without a structural pest control license; and

(2) as a sole proprietorship, company, partnership, or corporation unless the person is or employs a licensed master in structural pest control operations.

(b) A structural pest control licensee must have a valid license identification card to purchase a restricted use pesticide or apply pesticides for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The license identification card must contain information required by the commissioner.

Subd. 2. Licenses. (a) A structural pest control license:

(1) expires on December 31 of the year for which the license is issued;

(2) is not transferable; and

(3) must be prominently displayed to the public in the structural pest controller's place of business.

(b) The commissioner shall establish categories of master, journeyman, and fumigator for a person to be licensed under a structural pest control license.

Subd. 3. Application. (a) A person must apply to the commissioner for a structural pest control license on forms and in the manner required by the commissioner. The commissioner shall require the applicant to pass a written, closed-book, monitored examination or oral examination, or both, and may also require a practical demonstration regarding structural pest control. The commissioner shall establish the examination procedure, including the phases and contents of the examination.

(b) The commissioner may license a person as a master under a structural pest control license if the person has the necessary qualifications through knowledge and experience to properly plan, determine, and supervise the selection and application of pesticides in structural pest control. To demonstrate the qualifications and become licensed as a master under a structural pest control license, a person must:

(1) pass a closed-book test administered by the commissioner;

(2) have direct experience as a licensed journeyman under a structural pest control license for at least two years by this state or a state with equivalent certification requirements or as a full-time licensed master in another state with equivalent certification requirements; and

(3) show practical knowledge and field experience under clause (2) in the actual selection and application of pesticides under varying conditions.

(c) The commissioner may license a person as a journeyman under a structural pest control license if the person:

(1) has the necessary qualifications in the practical selection and application of pesticides;

(2) has passed a closed-book examination given by the commissioner; and

(3) is engaged as an employee of or is working under the direction of a person licensed as a master under a structural pest control license.

(d) The commissioner may license a person as a fumigator under a structural pest control license if the person:

(1) has knowledge of the practical selection and application of fumigants;

(2) has passed a closed-book examination given by the commissioner; and

(3) is licensed by the commissioner as a master or journeyman under a structural pest control license.

Subd. 4. Renewal. (a) A structural pest control applicator license may be renewed on or before the expiration of an existing license subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competency and ability to use pesticides safely and properly. The commissioner may require an additional demonstration of applicator qualification if the applicator has had a license suspended or revoked or has otherwise had a history of violations of this chapter.

(b) If a person fails to renew a structural pest control license within three months of its expiration, the person must obtain a structural pest control license subject to the requirements, procedures, and fees required for an initial license.

Subd. 5. Financial responsibility. (a) A structural pest control license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by:

(1) proof of net assets equal to or greater than $50,000; or

(2) a performance bond or insurance of a kind and in an amount determined by the commissioner.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner must immediately suspend the license of a person who fails to maintain the required bond or insurance. The performance bond or insurance policy must contain a provision requiring the insurance or bonding company to notify the commissioner by ten days before the effective date of cancellation, termination, or any other change of the bond or insurance. If there is recovery against the bond or insurance, additional coverage must be secured to maintain financial responsibility equal to the original amount required.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under the provisions of this section must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 6. Fees. (a) An applicant for a structural pest control license for a business must pay a nonrefundable application fee of $200. An employee of a licensed business must pay a nonrefundable application fee of $50 for an individual structural pest control license.

(b) An application received after expiration of the structural pest control license is subject to a penalty fee of 50 percent of the application fee.

(c) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

History: 1987 c 358 s 74; 1989 c 326 art 5 s 38; 1993 c 283 s 1; 1994 c 623 art 1 s 8; 1996 c 330 s 5; 1Sp2005 c 1 art 1 s 20; 1Sp2015 c 4 art 2 s 6



Section 18B.33 — COMMERCIAL APPLICATOR LICENSE.

Subdivision 1. Requirement. (a) A person may not apply a pesticide for hire without a commercial applicator license for the appropriate use categories or a structural pest control license.

(b) A commercial applicator licensee must have a valid license identification card to purchase a restricted use pesticide or apply pesticides for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The commissioner shall prescribe the information required on the license identification card.

Subd. 2. Responsibility. A person required to be licensed under this section who performs pesticide applications for hire or who employs a licensed applicator to perform pesticide application for pro rata compensation is responsible for proper application of the pesticide or device.

Subd. 3. License. A commercial applicator license:

(1) expires on December 31 of the year for which it is issued, unless suspended or revoked before that date;

(2) is not transferable to another person; and

(3) must be prominently displayed to the public in the commercial applicator's place of business.

Subd. 4. Application. (a) A person must apply to the commissioner for a commercial applicator license on forms and in the manner required by the commissioner. The commissioner must prescribe and administer a closed-book, monitored examination, or equivalent measure to determine if the applicant is eligible for the commercial applicator license.

(b) Aerial applicators must also fulfill applicable requirements in chapter 360.

Subd. 5. Renewal application. (a) A person must apply to the commissioner to renew a commercial applicator license. The commissioner may renew a commercial applicator license accompanied by the application fee, subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competence and ability to use pesticides safely and properly. The applicant may renew a commercial applicator license within 12 months after expiration of the license without having to meet initial testing requirements. The commissioner may require additional demonstration of applicator qualification if a person has had a license suspended or revoked or has had a history of violations of this chapter.

(b) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

Subd. 6. Financial responsibility. (a) A commercial applicator license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by: (1) proof of net assets equal to or greater than $50,000; or (2) by a performance bond or insurance of the kind and in an amount determined by the commissioner.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner must immediately suspend the license of a person who fails to maintain the required bond or insurance. The performance bond or insurance policy must contain a provision requiring the insurance or bonding company to notify the commissioner by ten days before the effective date of cancellation, termination, or any other change of the bond or insurance. If there is recovery against the bond or insurance, additional coverage must be secured to maintain financial responsibility equal to the original amount required.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under the provisions of this section must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 7. Application fees. (a) A person initially applying for or renewing a commercial applicator license must pay a nonrefundable application fee of $50.

(b) A license renewal application received after March 1 in the year for which the license is to be issued is subject to a penalty fee of 50 percent of the application fee. The penalty fee must be paid before the renewal license may be issued.

(c) An application for a duplicate commercial applicator license must be accompanied by a nonrefundable application fee of $10.

History: 1987 c 358 s 75; 1989 c 326 art 5 s 39-41; 1993 c 283 s 2,3; 1996 c 330 s 6; 1997 c 7 art 1 s 8; 1Sp2005 c 1 art 1 s 21; 2007 c 45 art 1 s 25; 1Sp2015 c 4 art 2 s 7



Section 18B.34 — NONCOMMERCIAL APPLICATOR LICENSE.

Subdivision 1. Requirement. (a) Except for a licensed commercial applicator, certified private applicator, or licensed structural pest control applicator, a person, including a government employee, may not purchase or use a restricted use pesticide in performance of official duties without having a noncommercial applicator license for an appropriate use category.

(b) A licensee must have a valid license identification card when applying pesticides and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The license identification card must contain information required by the commissioner.

Subd. 2. License. A noncommercial applicator license:

(1) expires on December 31 of the year for which it is issued unless suspended or revoked before that date;

(2) is not transferable; and

(3) must be prominently displayed to the public in the noncommercial applicator's place of business.

Subd. 3. Application. A person must apply to the commissioner for a noncommercial applicator license on forms and in the manner required by the commissioner. The commissioner must prescribe and administer a closed-book, monitored examination, or equivalent measure to determine if the applicant is eligible to acquire a noncommercial applicator license.

Subd. 4. Renewal. (a) A person must apply to the commissioner to renew a noncommercial applicator license. The commissioner may renew a license subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competence and ability to use pesticides safely and properly. The commissioner may require an additional demonstration of applicator qualification if the applicator has had a license suspended or revoked or has otherwise had a history of violations of this chapter.

(b) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

(c) An applicant has 12 months to renew the license after expiration without having to meet initial testing requirements.

Subd. 5. Fees. (a) A person initially applying for or renewing a noncommercial applicator license must pay a nonrefundable application fee of $50, except an applicant who is a government or Conservation Corps Minnesota employee who uses pesticides in the course of performing official duties must pay a nonrefundable application fee of $10.

(b) A license renewal application received after March 1 in the year for which the license is to be issued is subject to a penalty fee of 50 percent of the application fee. The penalty fee must be paid before the renewal license may be issued.

(c) An application for a duplicate noncommercial applicator license must be accompanied by a nonrefundable application fee of $10.

History: 1987 c 358 s 76; 1989 c 326 art 5 s 42-44; 1993 c 283 s 4,5; 1996 c 330 s 7; 1Sp2005 c 1 art 1 s 22; 2007 c 45 art 1 s 26; 2010 c 361 art 4 s 82; 1Sp2015 c 4 art 2 s 8



Section 18B.345 — PESTICIDE APPLICATION ON GOLF COURSES.

(a) Application of a pesticide to the property of a golf course must be performed by:

(1) a structural pest control applicator; or

(2) a commercial or noncommercial pesticide applicator.

(b) Pesticides determined by the commissioner to be sanitizers and disinfectants are exempt from the requirements in paragraph (a).

History: 1Sp2001 c 2 s 37; 2007 c 45 art 1 s 27; 2016 c 184 s 3



Section 18B.346 — PESTICIDE APPLICATION ON RAILROAD PROPERTY.

Subdivision 1. Applicability. This section applies only to common carrier railroads.

Subd. 2. Safety information. (a) In coordination with common carrier railroad companies operating in this state, the commissioner shall provide annual pesticide safety outreach opportunities for railroad employees.

(b) A common carrier railroad that operates in this state must provide annual employee pesticide safety training opportunities.

Subd. 3. Pesticide applications. (a) A person may not directly apply a restricted use pesticide to occupied or unoccupied locomotives, track repair equipment, or on-track housing units unless the pesticide is specifically labeled for that use.

(b) Employees of common carrier railroads must not be required to work in affected areas in a manner that is inconsistent with the pesticide label.

Subd. 4. Misuse reporting. A common carrier railroad or a commercial applicator hired by the common carrier railroad to apply pesticide must report to the commissioner within four hours, or as soon as practicable, any pesticide misuse known to the railroad company or commercial applicator that occurred on railroad property or to other property under the control of the railroad company. For the purposes of this section, "misuse" means a pesticide application that violates subdivision 3 or any provision in section 18B.07.

History: 2009 c 94 art 1 s 60



Section 18B.35 — APPLICATION CATEGORIES WITHIN APPLICATOR LICENSES.

Subdivision 1. Establishment. (a) The commissioner may establish categories of structural pest control, commercial applicator, and noncommercial applicator licenses for administering and enforcing this chapter. The categories may include pest control operators and ornamental, agricultural, aquatic, forest, and right-of-way pesticide applicators. Separate subclassifications of categories may be specified as to ground, aerial, or manual methods to apply pesticides or to the use of pesticides to control insects, plant diseases, rodents, or weeds.

(b) Each category is subject to separate testing procedures and requirements.

Subd. 2. No additional fee. A person may not be required to pay an additional fee for a category or subclassification of a category of a license.

History: 1987 c 358 s 77



Section 18B.36 — PRIVATE APPLICATOR CERTIFICATION.

Subdivision 1. Requirement. (a) Except for a licensed commercial or noncommercial applicator, only a certified private applicator may use a restricted use pesticide to produce an agricultural commodity:

(1) as a traditional exchange of services without financial compensation;

(2) on a site owned, rented, or managed by the person or the person's employees; or

(3) when the private applicator is one of two or fewer employees and the owner or operator is a certified private applicator or is licensed as a noncommercial applicator.

(b) A person may not purchase a restricted use pesticide without presenting a license card, certified private applicator card, or the card number.

Subd. 2. Certification. (a) The commissioner shall prescribe certification requirements and provide training that meets or exceeds United States Environmental Protection Agency standards to certify private applicators and provide information relating to changing technology to help ensure a continuing level of competency and ability to use pesticides properly and safely. The training may be done through cooperation with other government agencies and must be a minimum of three hours in duration.

(b) A person must apply to the commissioner for certification as a private applicator. After completing the certification requirements, which must include an examination as determined by the commissioner, an applicant must be certified as a private applicator to use restricted use pesticides. The certification shall expire March 1 of the third calendar year after the initial year of certification.

(c) The commissioner shall issue a private applicator card to a private applicator.

Subd. 3. Fees. (a) A person applying to be certified as a private applicator must pay a nonrefundable $10 application fee for the certification period.

(b) A $5 fee must be paid for the issuance of a duplicate private applicator card.

History: 1987 c 358 s 78; 1989 c 326 art 5 s 45,46; 1993 c 367 s 9; 1995 c 95 s 3; 1997 c 131 s 3; 2001 c 7 s 12; 2002 c 373 s 8; 2010 c 333 art 1 s 8



Section 18B.37 — RECORDS; PLANS; INSPECTIONS.

Subdivision 1. Pesticide dealer. (a) A pesticide dealer must maintain records of all sales of restricted use pesticides as required by the commissioner. Records must be kept at the time of sale on forms supplied by the commissioner or on the pesticide dealer's forms if they are approved by the commissioner.

(b) Records must be submitted upon request of the commissioner.

(c) Copies of records required under this subdivision must be maintained by the pesticide dealer for a period of five years after the date of the pesticide sale.

Subd. 2. Commercial and noncommercial applicators. (a) A commercial or noncommercial applicator, or the applicator's authorized agent, must maintain a record of pesticides used on each site. Noncommercial applicators must keep records of restricted use pesticides. The record must include the:

(1) date of the pesticide use;

(2) time the pesticide application was completed;

(3) brand name of the pesticide, the United States Environmental Protection Agency registration number, and rate used;

(4) number of units treated;

(5) temperature, wind speed, and wind direction;

(6) location of the site where the pesticide was applied;

(7) name and address of the customer;

(8) name of applicator, name of company, license number of applicator, and address of applicator company; and

(9) any other information required by the commissioner.

(b) Portions of records not relevant to a specific type of application may be omitted upon approval from the commissioner.

(c) All information for this record requirement must be contained in a document for each pesticide application, except a map may be attached to identify treated areas. An invoice containing the required information may constitute the required record. The commissioner shall make sample forms available to meet the requirements of this paragraph.

(d) The record must be completed no later than five days after the application of the pesticide.

(e) A commercial applicator must give a copy of the record to the customer.

(f) Records must be retained by the applicator, company, or authorized agent for five years after the date of treatment.

Subd. 3. Structural pest control applicators. (a) A structural pest control applicator must maintain a record of each structural pest control application conducted by that person or by the person's employees. The record must include the:

(1) date of structural pest control application;

(2) target pest;

(3) brand name of the pesticide, United States Environmental Protection Agency registration number, and amount used;

(4) for fumigation, the temperature and exposure time;

(5) time the pesticide application was completed;

(6) name and address of the customer;

(7) name of structural pest control applicator, name of company and address of applicator or company, and license number of applicator; and

(8) any other information required by the commissioner.

(b) All information for this record requirement must be contained in a document for each pesticide application. An invoice containing the required information may constitute the record.

(c) The record must be completed no later than five days after the application of the pesticide.

(d) Records must be retained for five years after the date of treatment.

(e) A copy of the record must be given to a person who ordered the application that is present at the site where the structural pest control application is conducted, placed in a conspicuous location at the site where the structural pest control application is conducted immediately after the application of the pesticides, or delivered to the person who ordered an application or the owner of the site. The commissioner must make sample forms available that meet the requirements of this subdivision.

Subd. 4. Incident response plan. A pesticide dealer, agricultural pesticide dealer, or a commercial, noncommercial, or structural pest control company or a person who is required to be permitted to store or produce bulk agricultural chemicals must develop and maintain an incident response plan that describes the actions that will be taken to prevent and respond to agricultural chemical incidents. The plan must include information the commissioner deems necessary to respond to an agricultural chemical emergency incident. The commissioner shall make sample incident response plan forms available. The plan must be kept at a principal business site or location within this state and must be submitted to the commissioner upon request. The plan must be:

(1) updated every three years or whenever information on the form becomes out of date, whichever is earlier;

(2) reviewed with employees at least once per calendar year and include documentation of training events; and

(3) made available to local first responders and documented accordingly.

Subd. 5. Inspection of records. The commissioner may enter a commercial, noncommercial, or structural pest control applicator's business and inspect the records required in this section at any reasonable time and may make copies of the records. Unless required for enforcement of this chapter, the information in the records in this section is private or nonpublic.

Subd. 6. Access to pesticide application information. (a) A physician licensed to practice in Minnesota, or a Minnesota licensed veterinarian, may submit a request to the commissioner for access to available information on the application of pesticides by a commercial or noncommercial pesticide applicator related to a course of diagnosis, care, or treatment of a patient under the care of the physician or veterinarian.

(b) A request for pesticide application information under this subdivision must include available details as to the specific location of a known or suspected application that occurred on one or more specified dates and times. The request must also include information on symptoms displayed by the patient that prompted the physician or veterinarian to suspect pesticide exposure. The request must indicate that any information discovered will become part of the confidential patient record and will not be released publicly.

(c) Upon receipt of a request under paragraph (a), the commissioner, in consultation with the commissioner of health, shall promptly review the information contained in the request and determine if release of information held by the department may be beneficial for the medical diagnosis, care, and treatment of the patient.

(d) The commissioner may release to the requester available information on the pesticide. The commissioner shall withhold nonessential information such as total acres treated, the specific amount of pesticides applied, and the identity of the applicator or property owner.

History: 1987 c 358 s 79; 1989 c 326 art 5 s 47-50; 1993 c 367 s 10; 2003 c 128 art 3 s 27; 2009 c 94 art 1 s 61; 2010 c 333 art 1 s 9; 2013 c 114 art 2 s 39; 2015 c 44 s 7-9



Section 18B.38 — PROTECTION OF TRADE SECRETS.

Subdivision 1. Requirements. In submitting data required by this chapter, the applicant may:

(1) clearly mark any portions that in the applicant's opinion are trade secrets, commercial, or financial information; and

(2) submit the marked material separately from other material.

Subd. 2. Information revealed. After consideration of the applicant's request submitted under subdivision 1, the commissioner shall not make any information public that in the commissioner's judgment contains or relates to trade secrets or to commercial or financial information obtained from an applicant. When necessary, information relating to formulas of products may be revealed to any state or federal agency consulted with similar protection of trade secret authority and may be revealed at a public hearing or in findings of facts issued by the commissioner.

Subd. 3. Notification. If the commissioner proposes to release information that the applicant or registrant believes to be protected from disclosure under subdivision 2, the commissioner shall notify the applicant or registrant by certified mail. The commissioner shall not make the information available for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under this section.

History: 1987 c 358 s 80



Section 18B.39 — EXISTING RULES.

Rules of the commissioner of agriculture in effect on July 1, 1987, relating to the distribution, use, storage, handling, and disposal of pesticides, rinsates, and pesticide containers remain in effect until they are superseded by new rules.

History: 1987 c 358 s 81; 1996 c 305 art 2 s 2






Chapter 18C — FERTILIZER, SOIL AMENDMENT, AND PLANT AMENDMENT

Section 18C.001 — CITATION.

This chapter may be cited as the "Fertilizer, Soil Amendment, and Plant Amendment Law."

History: 1989 c 326 art 6 s 1



Section 18C.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. [Repealed, 2005 c 136 art 7 s 22]

Subd. 1b. Ammonia and anhydrous ammonia. "Ammonia" and "anhydrous ammonia" are used interchangeably and mean a compound formed by the chemical combinations of the elements nitrogen and hydrogen in the molar proportion of one part nitrogen to three parts hydrogen. This relationship is shown by the chemical formula, NH3. On a weight basis, the ratio is 14 parts nitrogen to three parts hydrogen or approximately 82 percent nitrogen to 18 percent hydrogen. Ammonia may exist in either a gaseous or a liquid state. Ammonia or anhydrous ammonia does not include aqua ammonia or ammonium hydroxide, which are solutions of ammonia in water and are sometimes called ammonia.

Subd. 2. Best management practices. "Best management practices" means practices, techniques, and measures developed under section 103H.151, subdivision 2.

Subd. 3. Brand. "Brand" means a term, design, or trademark used in connection with one or several grades of fertilizers or soil and plant amendment materials.

Subd. 4. Chemigation. "Chemigation" means a process of applying fertilizers to land or crops including agricultural, nursery, turf, golf course, or greenhouse sites in or with irrigation water during the irrigation process.

Subd. 5. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 6. Compost. "Compost" is a biologically stable material derived from the composting process.

Subd. 6a. Composting. "Composting" is the biological decomposition of organic matter. It is accomplished by mixing and piling in such a way as to promote aerobic or anaerobic decay or both. The process inhibits pathogens, viable weed seeds, and odors.

Subd. 7. Custom apply. "Custom apply" means to apply a fertilizer, soil amendment, or plant amendment product for compensation.

Subd. 7a. Custom blend fertilizer. "Custom blend fertilizer" means a fertilizer blended according to the specifications that are furnished to a distributor by a consumer prior to blending.

Subd. 8. Deficiency. "Deficiency" means that amount of nutrient found by analysis is less than the amount guaranteed resulting from a lack of nutrient ingredients or from lack of uniformity.

Subd. 9. Distributor. "Distributor" means a person who imports, consigns, manufactures, produces, compounds, mixes, or blends fertilizer, or who offers for sale, sells, barters, or otherwise supplies fertilizer or soil and plant amendments in this state.

Subd. 10. Environment. "Environment" means surface water, groundwater, air, land, plants, humans, and animals and their interrelationships.

Subd. 11. Fertilizer. "Fertilizer" means a substance containing one or more recognized plant nutrients that is used for its plant nutrient content and designed for use or claimed to have value in promoting plant growth. Fertilizer does not include animal and vegetable manures that are not manipulated, marl, lime, limestone, and other products exempted by rule by the commissioner.

Subd. 12. Fixed location. "Fixed location" means all stationary fertilizer facility operations, owned or operated by a person, located in the same plant location or locality.

Subd. 12a. Genetic engineering. "Genetic engineering" means the modification of the genetic composition of an organism using molecular techniques. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 12b. Genetically engineered fertilizer. "Genetically engineered fertilizer" means an organism that has been modified through the use of genetic engineering, containing one or more recognized plant nutrients that is used for its plant nutrient content and designed for use or claimed to have value in promoting plant growth. Genetically engineered fertilizer does not include animal and vegetable manures that are not manipulated, marl, lime, limestone, and other products exempted by rule by the commissioner.

Subd. 12c. Genetically engineered plant amendment. "Genetically engineered plant amendment" means an organism that has been modified through the use of genetic engineering, and that when applied to plants or seeds is intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants except fertilizers, soil amendments, agricultural liming materials, pesticides, and other materials that are exempted by rule.

Subd. 12d. Genetically engineered soil amendment. "Genetically engineered soil amendment" means an organism that has been modified directly or indirectly using genetic engineering, intended to improve the physical characteristics of the soil for agricultural production, except fertilizers, agricultural liming materials, pesticides, and other materials exempted by rule.

Subd. 13. Grade. "Grade" means the percentage of total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O) stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis except the grade of custom blends and their raw materials, bone meals, manures, and similar raw materials may be stated in fractional units, and specialty fertilizers may be stated in fractional units of less than one percent of total nitrogen, available phosphate, and soluble potash.

Subd. 14. Guarantor. "Guarantor" means the person who is guaranteeing the material to be as stated in the guaranteed analysis.

Subd. 15. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, portable container rupture, leak, spill, emission, discharge, escape, disposal, or other event that releases or immediately threatens to release a fertilizer, soil amendment, or plant amendment accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. Incident does not include a release resulting from the normal use of a product or practice in accordance with law.

Subd. 16. Investigational allowance. "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer.

Subd. 17. Label. "Label" means the display of all written, printed or graphic matter upon the immediate container or the statement accompanying a fertilizer, soil amendment, or plant amendment.

Subd. 18. Labeling. "Labeling" means all written, printed or graphic matter on or accompanying a fertilizer, soil amendment, or plant amendment or advertisements, brochures, posters, television, radio or other announcements used in promoting the sale of fertilizers, soil amendments, or plant amendments.

Subd. 18a. Local unit of government. "Local unit of government" has the meaning given in section 18B.01, subdivision 14a.

Subd. 19. Manipulated. "Manipulated" means fertilizers that are manufactured, blended, or mixed, or animal or vegetable manures that have been treated in any manner, including mechanical drying, grinding, pelleting, and other means, or by adding other chemicals or substances.

Subd. 20. Mobile mechanical unit. "Mobile mechanical unit" means a portable machine or apparatus used to manufacture fertilizers.

Subd. 21. Official sample. "Official sample" means a sample of fertilizer, soil amendment, or plant amendment taken by the commissioner according to methods prescribed by this chapter or by rule.

Subd. 22. Organic fertilizer. "Organic fertilizer" means a material containing carbon and one or more elements other than hydrogen and oxygen essential for plant growth.

Subd. 22a. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 23. Percent; percentage. "Percent" or "percentage" means the percentage by weight.

Subd. 24. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization, the state, a state agency, or a political subdivision.

Subd. 25. Plant amendment. "Plant amendment" means a substance applied to plants or seeds that is intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants except fertilizers, soil amendments, agricultural liming materials, pesticides, and other materials that are exempted by rule.

Subd. 26. Plant food. "Plant food" means a plant nutrient generally recognized as beneficial for plant growth, including nitrogen, phosphorus, potassium, calcium, magnesium, sulfur, boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, and zinc.

Subd. 27. Registrant. "Registrant" means the person who registers fertilizer, soil amendment, or plant amendment under this chapter.

Subd. 27a. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 28. Rinsate. "Rinsate" means a dilute mixture of a fertilizer or fertilizer with water, solvents, oils, commercial rinsing agents, or other substances.

Subd. 29. Safeguard. "Safeguard" means a facility, equipment, device, or system, individually or in combination, designed to prevent an incident as required by rule.

Subd. 30. Sell. "Sell," in reference to the sale of fertilizer, soil amendment, or plant amendment, includes:

(1) the act of selling, transferring ownership;

(2) the offering and exposing for sale, exchange, distribution, giving away, and transportation in, and into, this state;

(3) the possession with intent to sell, exchange, distribute, give away or transport in, and into, this state;

(4) the storing, carrying, and handling in aid of trafficking fertilizers, plant amendments, or soil amendments, whether done in person or through an agent, employee or others; and

(5) receiving, accepting, and holding of consignment for sale.

Subd. 31. Sewage sludge. "Sewage sludge" means the solids and associated liquids in municipal wastewater that are encountered and concentrated by a municipal wastewater treatment plant. Sewage sludge does not include incinerator residues and grit, scum, or screenings removed from other solids during treatment.

Subd. 32. Site. "Site" includes land and water areas, air space, and plants, animals, structures, buildings, contrivances, and machinery, whether fixed or mobile, including anything used for transportation.

Subd. 33. Soil amendment. "Soil amendment" means a substance intended to improve the structural, physical, or biological characteristics of the soil or modify organic matter at or near the soil surface, except fertilizers, agricultural liming materials, pesticides, and other materials exempted by the commissioner's rules.

Subd. 34. Specialty fertilizer. "Specialty fertilizer" means a fertilizer labeled and distributed for, but not limited to, the following uses: greenhouses, nurseries, home gardens, house plants, lawn fertilizer, shrubs, golf courses, municipal parks, and cemeteries.

Subd. 35. Substantially altering; substantially alter; substantial alteration. "Substantially altering," "substantially alter," or "substantial alteration" means modifying a bulk agricultural chemical storage facility by:

(1) changing the capacity of a safeguard;

(2) adding storage containers in excess of the capacity of a safeguard as required by rule;

(3) increasing the size of the largest storage container in a safeguard as approved or permitted by the commissioner of agriculture; or

(4) adding or changing anhydrous ammonia storage containers or adding ammonia loading or unloading stations. This does not include routine maintenance of safeguards, storage containers, appurtenances, piping, or existing mixing, blending, weighing, or handling equipment. For dry bulk fertilizer, a person may decrease storage capacity without a substantial alteration permit and may increase storage capacity up to 150 tons per location annually without a substantial alteration permit.

Subd. 35a. [Repealed, 2005 c 136 art 7 s 22]

Subd. 36. Ton. "Ton" means a net ton of 2,000 pounds avoirdupois.

Subd. 37. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of a fertilizer.

Subd. 38. Wildlife. "Wildlife" means living things that are not human, domesticated, or pests.

History: 1989 c 326 art 6 s 2; 1991 c 250 s 11-16; 1993 c 367 s 11,12; 1996 c 330 s 8-14; 2000 c 477 s 9-12; 2002 c 345 s 1; 2011 c 14 s 8



Section 18C.110 — PREEMPTION OF LOCAL LAW.

(a) Except as specifically provided in this chapter, a local unit of government may not adopt or enforce any ordinance that prohibits or regulates, and may not in any other way prohibit or regulate, the distribution, sale, handling, use, or application of phosphorous fertilizers and phosphorous fertilizer products that are applied or will be applied to land used for growing crops or any other agricultural use.

(b) Except as specifically provided in this chapter, a local unit of government may not adopt or enforce any ordinance that prohibits or regulates the registration, labeling, distribution, sale, handling, use, application, or disposal of turf fertilizer containing phosphorus.

(c) This section does not prohibit a local ordinance that restricts the sale of turf phosphorous fertilizer that was in effect on August 1, 2002.

(d) This section does not preempt local authority or responsibility for zoning, fire codes, or hazardous waste disposal.

(e) Paragraphs (a) and (d) are effective April 20, 2002. Paragraphs (b) and (c) are effective January 1, 2004.

History: 2002 c 345 s 2; 2002 c 400 s 2



Section 18C.111 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Administration by commissioner. The commissioner shall administer, implement, and enforce this chapter and the Department of Agriculture is the lead state agency for the regulation of fertilizer, including storage, handling, distribution, use, and disposal of fertilizer.

Subd. 2. Delegation of duties. The commissioner may delegate duties under this chapter to designated employees or agents of the Department of Agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreements, delegate specific inspection, enforcement, and other regulatory duties of this chapter to officials of other agencies. The delegation may only be made to a state agency, a political subdivision, or a political subdivision's agency that has signed a joint powers agreement with the commissioner as provided in section 471.59.

Subd. 4. Certification of regulatory compliance. (a) The commissioner may, under rules adopted under section 18C.121, subdivision 1, certify a person to offer or perform a regulatory compliance inspection of any person or site that stores, handles, or distributes ammonia or anhydrous ammonia fertilizer. The deadlines established in section 14.125 are extended until June 30, 2014, for rules adopted under this subdivision.

(b) Pursuant to those rules, a person certified under paragraph (a) may issue a certification of compliance to an inspected person or site if the certified person documents in writing full compliance with the provisions of this chapter and rules adopted under this chapter.

(c) A person or site issued a certification of compliance must provide a copy of the certification to the commissioner immediately upon request or within 90 days following certification.

(d) Certifications of compliance are valid for a period of three years. The commissioner may determine a different time period in the interest of public safety or for other reasonable cause.

History: 1989 c 326 art 6 s 4; 2011 c 14 s 9; 2013 c 114 art 2 s 40



Section 18C.115 — ADOPTION OF NATIONAL STANDARDS.

Subdivision 1. Policy of uniformity. It is the policy of this state to achieve and maintain uniformity as much as possible with national standards and with other states in the regulation and control of the manufacture, distribution, and sale of fertilizer in this state.

Subd. 2. Adoption of national standards. Applicable national standards contained in the 1996 official publication, number 49, of the Association of American Plant Food Control Officials including the rules and regulations, statements of uniform interpretation and policy, and the official fertilizer terms and definitions, and not otherwise adopted by the commissioner, may be adopted as fertilizer rules of this state.

History: 1989 c 326 art 6 s 5; 1993 c 367 s 13; 1996 c 330 s 15



Section 18C.121 — RULES.

Subdivision 1. Administration. The commissioner may adopt rules necessary to implement and enforce this chapter. The rules must conform to national standards in a manner that is practicable and consistent with state law.

Subd. 2. Liming materials. The commissioner may adopt rules governing the labeling, registration, and distribution of liming materials sold for agricultural purposes.

Subd. 3. Certification of laboratories. The commissioner may adopt rules establishing procedures and requirements for certification of soil and plant food testing laboratories operating in or outside of the state for the benefit of state residents. The rules shall include but not be limited to standardization of procedures and recommendations relating to application of plant food materials. Basic data and reference material for establishment of rules will include but not be limited to findings of the University of Minnesota soil testing laboratory.

Subd. 4. Hearings. Hearings authorized or required by law must be conducted by the commissioner or an officer, agent, or employee the commissioner designates.

History: 1989 c 326 art 6 s 6; 1997 c 7 art 5 s 1



Section 18C.131 — FERTILIZER INSPECTION ACCOUNT.

A fertilizer inspection account is established in the state treasury. The fees collected under this chapter and interest attributable to money in the account must be deposited in the state treasury and credited to the fertilizer inspection account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of this chapter.

History: 1989 c 326 art 6 s 7; 1993 c 172 s 24; 1999 c 231 s 40



Section 18C.135 — APPLICATION OF REQUIREMENTS TO SEWAGE SLUDGE AND COMPOST.

Subdivision 1. Sewage sludge without charge exempt. Sewage sludge that is transferred between parties without compensation is exempt from the requirements of this chapter except the labeling requirements of this chapter.

Subd. 2. Sewage sludge analysis meets labeling requirements. A copy of the sewage sludge analysis required by the rules of the Pollution Control Agency is sufficient to meet the labeling requirements.

Subd. 3. Compost without charge exempt. Compost that is transferred between parties without compensation is exempt from all requirements of this chapter.

History: 1989 c 326 art 6 s 8



Section 18C.141 — SOIL AND MANURE TESTING LABORATORY CERTIFICATION.

Subdivision 1. Program establishment. The commissioner shall establish voluntary programs to certify the accuracy of analyses from soil and manure testing laboratories and promote standardization of soil and manure testing procedures and analytical results.

Subd. 2. Check sample system. (a) The commissioner shall institute a system of check samples that requires a laboratory to be certified to analyze at least two multiple soil or manure check samples during the calendar year. The samples must be supplied by the commissioner or by a person under contract with the commissioner to prepare and distribute the samples.

(b) Within 30 days after the laboratory receives check samples, the laboratory shall report to the commissioner the results of the analyses for all requested elements or compounds or for the elements or compounds the laboratory makes an analytical determination of as a service to others.

(c) The commissioner shall compile analytical data submitted by laboratories and provide laboratories submitting samples with a copy of the data without laboratory names or code numbers.

(d) The commissioner may conduct check samples on laboratories that are not certified.

Subd. 3. Analyses reporting standards. (a) The results obtained from soil, manure, or plant analysis must be reported in accordance with standard reporting units established by the commissioner by rule. The standard reporting units must conform as far as practical to uniform standards that are adopted on a regional or national basis.

(b) If a certified laboratory offers a recommendation for use in Minnesota, the University of Minnesota recommendation or that of another land grant college in a contiguous state must be offered in addition to other recommendations, and the source of the recommendation must be identified on the recommendation form. If relative levels such as low, medium, or high are presented to classify the analytical results, the corresponding relative levels based on the analysis as designated by the University of Minnesota or the land grant college in a contiguous state must also be presented.

Subd. 4. Revocation of certification. If the commissioner determines that analysis being performed by a laboratory is inaccurate as evidenced by check sample results, the commissioner may deny, suspend, or revoke certification.

Subd. 5. Fees. (a) The commissioner may charge the actual costs for check sample preparation and shipping.

(b) A laboratory applying for certification may be charged a nonrefundable certification fee to cover the actual costs for administration of the program.

(c) Certification is renewable on an annual basis. The commissioner shall notify a certified lab that its certification lapses within 30 to 60 days of the date when the certification lapses.

(d) The commissioner may accept donations to support the development and operation of soil and manure programs.

(e) Revenues under this section are deposited in the fertilizer account of the agricultural fund.

Subd. 6. Rules. The commissioner shall adopt rules for the establishment of minimum standards for laboratories, equipment, procedures, and personnel used in soil and manure analysis and rules necessary to administer and enforce this section. The commissioner shall consult with representatives of the fertilizer industry, representatives of the laboratories doing business in this state, and with the University of Minnesota College of Agriculture before proposing rules.

History: 1989 c 326 art 6 s 9; 1998 c 401 s 16; 1Sp2005 c 1 art 1 s 23-25



Section 18C.201 — PROHIBITED FERTILIZER ACTIVITIES.

Subdivision 1. Storage, handling, distribution, or disposal. A person may not store, handle, distribute, or dispose of a fertilizer, rinsate, fertilizer container, or fertilizer application equipment in a manner:

(1) that endangers humans, damages agricultural products, food, livestock, fish, or wildlife;

(2) that will cause unreasonable adverse effects on the environment; or

(3) that will cause contamination of public or other waters of the state, as defined in section 103G.005, subdivisions 15 and 17, from backsiphoning or backflowing of fertilizers through water wells or from the direct flowage of fertilizers.

Subd. 2. Use of public water supplies for filling equipment. A person may not fill fertilizer application equipment directly from a public water supply, as defined in section 144.382, unless the outlet from the public water supply is equipped with a backflow prevention device that complies with Minnesota Rules, parts 4715.2000 to 4715.2280.

Subd. 3. Use of public waters for filling equipment. A person may not fill fertilizer application equipment directly from public or other waters of the state, as defined in section 103G.005, subdivisions 15 and 17, unless the equipment contains proper and functioning anti-backsiphoning mechanisms.

Subd. 4. Cleaning equipment in or near surface water. A person may not:

(1) clean fertilizer application equipment in surface waters of the state; or

(2) fill or clean fertilizer application equipment adjacent to surface waters, ditches, or wells where, because of the slope or other conditions, fertilizers or materials contaminated with fertilizers could enter or contaminate the surface waters, groundwater, or wells, as a result of overflow, leakage, or other causes.

Subd. 5. Fertilizer, rinsate, and container disposal. A person may only dispose of fertilizer, rinsate, and fertilizer containers in accordance with this chapter. The manner of disposal must not cause unreasonable adverse effects on the environment.

Subd. 6. [Repealed, 2005 c 136 art 7 s 22]

Subd. 7. [Repealed, 2005 c 136 art 7 s 22]

History: 1989 c 326 art 6 s 10; 1990 c 391 art 10 s 3; 2000 c 477 s 13,14



Section 18C.205 — CHEMIGATION.

Subdivision 1. Authorization. The commissioner may issue chemigation permits for irrigation to be used to apply fertilizers on crops and land, including agricultural, nursery, turf, golf course, and greenhouse sites.

Subd. 2. Permit required. A person may not apply fertilizers through an irrigation system without a chemigation permit from the commissioner. A chemigation permit is required for one or more wells or other sources of irrigation water that are protected from contamination by the same devices as required by rule.

Subd. 3. Application. (a) A person must apply for a chemigation permit on forms prescribed by the commissioner.

(b) A person initially applying for a chemigation permit must pay a nonrefundable application fee of $50. A person who holds a valid pesticide chemigation permit as required in chapter 18B is exempt from the fee in this subdivision.

Subd. 4. Permit requirements. An irrigation system operating under a chemigation permit must be fitted with effective antisiphon devices or check valves that prevent the backflow of fertilizers or fertilizer-water mixtures into water supplies or other materials during times of irrigation system failure or equipment shutdown. The devices or valves must be installed between:

(1) the irrigation system pump or other source discharge and the point of fertilizer injection; and

(2) the point of fertilizer injection and the fertilizer supply.

Subd. 5. Rules. The commissioner shall adopt rules prescribing conditions and restrictions for applying fertilizers by irrigation.

History: 1989 c 326 art 6 s 11; 1990 c 597 s 5



Section 18C.211 — GUARANTEED ANALYSIS.

Subdivision 1. N, P, and K nutrient content stated. (a) Until the commissioner prescribes the alternative form of guaranteed analysis, it must be stated as provided in this subdivision.

(b) A guaranteed analysis must state the percentage of plant nutrient content, if claimed, in the following form:

(c) For unacidulated mineral phosphatic materials and basic slag, bone, tankage, and other organic phosphate materials, the total phosphate or degree of fineness may also be stated.

Subd. 2. Guarantees of the nutrients. (a) A person may guarantee plant nutrients other than nitrogen, phosphorus, and potassium only if allowed or required by commissioner's rule.

(b) The guarantees for the plant nutrients must be expressed in the elemental form.

(c) The sources of other elements, oxides, salt, and chelates, may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the commissioner and with the advice of the director of the agricultural experiment station.

(d) If plant nutrients or other substances or compounds are guaranteed, the plant nutrients are subject to inspection and analyses in accord with the methods and rules prescribed by the commissioner.

(e) The commissioner may, by rule, require the potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of 100 pounds per ton.

(f) The plant nutrients in a specialty fertilizer must not be below or exceed the guaranteed analysis by more than the investigational allowances established by rule.

Subd. 3. [Repealed, 1993 c 367 s 41]

Subd. 4. Guaranteed analysis of soil or plant amendment. The guaranteed analysis of a soil amendment or plant amendment must be an accurate statement of composition including the percentages of each ingredient. If the product is a microbiological product, the number of viable microorganisms per milliliter for a liquid or the number of viable microorganisms per gram for a dry product must also be listed.

History: 1989 c 326 art 6 s 12; 1993 c 367 s 14; 2002 c 345 s 3



Section 18C.215 — FERTILIZER LABELING.

Subdivision 1. Packaged fertilizers. (a) A person may not sell or distribute specialty fertilizer in bags or other containers in this state unless a label is placed on or affixed to the bag or container stating in a clear, legible, and conspicuous form the following information:

(1) the net weight;

(2) the brand and grade, except the grade is not required if primary nutrients are not claimed;

(3) the guaranteed analysis;

(4) the name and address of the guarantor;

(5) directions for use, except directions for use are not required for custom blend specialty fertilizers; and

(6) a derivatives statement.

(b) A person may not sell or distribute fertilizer for agricultural purposes in bags or other containers in this state unless a label is placed on or affixed to the bag or container stating in a clear, legible, and conspicuous form the information listed in paragraph (a), clauses (1) to (4), except:

(1) the grade is not required if primary nutrients are not claimed; and

(2) the grade on the label is optional if the fertilizer is used only for agricultural purposes and the guaranteed analysis statement is shown in the complete form as in section 18C.211.

(c) The labeled information must appear:

(1) on the front or back side of the container;

(2) on the upper one-third of the side of the container;

(3) on the upper end of the container; or

(4) printed on a tag affixed to the upper end of the container.

(d) If a person sells a custom blend specialty fertilizer in bags or other containers, the information required in paragraph (a) must either be affixed to the bag or container as required in paragraph (c) or be furnished to the customer on an invoice or delivery ticket in written or printed form.

Subd. 2. Blended, mixed, bulk, and custom applied fertilizer. (a) A distributor who blends or mixes fertilizer or distributes fertilizer, for agricultural use, in bulk, must furnish each purchaser with an invoice or delivery ticket in written or printed form showing:

(1) the net weight and guaranteed analysis of each of the materials used in the mixture and the name and address of the guarantor; or

(2) the net weight and guaranteed analysis of the final mixture and the name and address of the guarantor.

(b) A person may not custom apply specialty fertilizer in this state unless a label, invoice, or delivery ticket is given to each purchaser stating in a clear, legible, and conspicuous form the following information:

(1) the net weight, which may be listed as the total net weight applied or the net weight applied per unit treated;

(2) the guaranteed analysis;

(3) the name and address of the guarantor;

(4) the number of units treated in square feet, acres, or another unit of measure; and

(5) a derivative statement.

(c) Copies of invoices or delivery tickets must be kept for five years after the sale, delivery, or application.

Subd. 2a. Information to customer. If a person sells a custom blend specialty fertilizer in bulk, the information required in subdivision 1, paragraph (a), must be furnished to the customer on an invoice or delivery ticket in written or printed form.

Subd. 3. [Repealed, 1993 c 367 s 41]

Subd. 4. Plant food content must be uniform. The plant food content of a given lot of fertilizer must remain uniform and may not become segregated within the lot.

Subd. 5. Fertilizer in bulk storage. Fertilizer in bulk storage must be identified with a label attached to the storage bin or container stating the appropriate grade or guaranteed analysis.

History: 1989 c 326 art 6 s 13; 1993 c 367 s 15; 1996 c 330 s 16,17; 2000 c 477 s 15-17



Section 18C.221 — FERTILIZER PLANT FOOD CONTENT.

(a) Products that are deficient in plant food content are subject to this subdivision.

(b) An analysis must show that a fertilizer is deficient:

(1) in one or more of its guaranteed primary plant nutrients beyond the investigational allowances and compensations as established by regulation; or

(2) if the overall index value of the fertilizer is shown below the level established by rule.

(c) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.

(d) For the purpose of determining the commercial index value to be applied, the commissioner shall determine at least annually the values per unit of nitrogen, available phosphoric acid, and soluble potash in fertilizers in this state.

(e) If a fertilizer in the possession of the consumer is found by the commissioner to be short in weight, the registrant or licensee of the fertilizer must submit a penalty payment of two times the value of the actual shortage to the consumer within 30 days after official notice from the commissioner.

History: 1989 c 326 art 6 s 14



Section 18C.225 — MISBRANDED PRODUCTS.

Subdivision 1. Sale and distribution prohibited. A person may not sell or distribute a misbranded fertilizer, soil amendment, or plant amendment.

Subd. 2. Factors causing misbranding. A fertilizer, soil amendment, or plant amendment is misbranded if:

(1) it carries a false or misleading statement on the container, on the label attached to the container; or

(2) false or misleading statements concerning the fertilizer, soil amendment, or plant amendment are disseminated in any manner or by any means.

History: 1989 c 326 art 6 s 15



Section 18C.231 — ADULTERATION.

Subdivision 1. Sale and distribution prohibited. A person may not sell or distribute an adulterated fertilizer, soil amendment, or plant amendment product.

Subd. 2. Factors causing adulteration. A fertilizer, soil amendment, or plant amendment is adulterated if:

(1) it contains a deleterious or harmful ingredient in an amount to render it injurious to plant life if applied in accordance with directions for use on the label;

(2) the composition falls below or differs from that which the product is purported to possess by its labeling; or

(3) the product contains unwanted crop seed or weed seed.

Subd. 3. Certain adulterated products must be disposed. Adulterated products that cannot be reconditioned must be disposed of according to methods approved by the commissioner.

History: 1989 c 326 art 6 s 16



Section 18C.235 — STORAGE, HANDLING, DISPOSAL, AND INCIDENT RESPONSE PLAN.

Subdivision 1. Plan required. (a) A person required to be licensed under section 18C.415, or a person who stores fertilizers, soil amendment, or plant amendment products in bulk, must develop and maintain an incident response plan that describes the actions that will be taken to prevent and respond to agricultural chemical incidents. The plan must include information the commissioner deems necessary to respond to an agricultural chemical emergency incident. The commissioner shall make sample incident response plan forms available. The plan must be kept at a principal business site or location within this state and must be submitted to the commissioner upon request. The plan must be:

(1) updated every three years or whenever information on the form becomes out of date, whichever is earlier;

(2) reviewed with employees at least once per calendar year and include documentation of training events; and

(3) made available to local first responders and documented accordingly.

(b) A person also required to maintain an incident response plan under section 18B.37 is not required to maintain a separate incident response plan under this subdivision.

Subd. 2. [Repealed, 2015 c 44 s 37]

History: 1989 c 326 art 6 s 17; 2015 c 44 s 10



Section 18C.301 — MIXING PESTICIDE WITH FERTILIZER, SOIL AMENDMENT, OR PLANT AMENDMENT.

A distributor who blends, mixes, or otherwise adds pesticides to fertilizers, soil amendments, or plant amendments must:

(1) be licensed under section 18C.415; and

(2) comply with the provisions of chapter 18B and the federal Insecticide, Fungicide and Rodenticide Act, Public Law 92-516, as amended.

History: 1989 c 326 art 6 s 18



Section 18C.305 — FERTILIZER FACILITIES.

Subdivision 1. Construction permit. A person must obtain a permit from the commissioner on forms provided by the commissioner before the person constructs or substantially alters:

(1) safeguards; or

(2) an existing facility used for the distribution, handling, or bulk storage of fertilizers, soil amendments, or plant amendments. The commissioner may not grant a permit for a site without safeguards that are adequate to prevent the escape or movement of the fertilizers from the site.

Subd. 2. Permit fees. (a) An application for a new facility must be accompanied by a nonrefundable application fee of $100 for each location where fertilizer is stored.

(b) An application to substantially alter a facility must be accompanied by a nonrefundable $50 fee.

(c) An additional fee of $250 must be paid by a person who begins construction of, or substantially alters a bulk agricultural chemical storage facility before a permit is issued by the commissioner, except that the $250 additional fee may not be assessed if the person submits a permit application with the required fee to the commissioner before completing the construction or substantial alteration.

(d) An application for a facility that includes both fertilizers, as regulated under this chapter, and pesticides as regulated under chapter 18B shall pay only one application fee of $100.

Subd. 3. Exemption. A permit and safeguard is not required for agricultural commodity producers who store, on their own property, for their own use, no more than 6,000 gallons of liquid commercial fertilizer.

History: 1989 c 326 art 6 s 19; 1990 c 597 s 6; 1993 c 367 s 16; 2007 c 45 art 1 s 28



Section 18C.310 — GENETICALLY ENGINEERED FERTILIZER, GENETICALLY ENGINEERED SOIL AMENDMENT, OR GENETICALLY ENGINEERED PLANT AMENDMENT PERMIT.

Subdivision 1. Requirement. A person may not conduct a release of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment in any amount in the state until a permit for the release has been obtained from the commissioner under this section, a registration has been obtained under section 18C.411, or a license has been obtained under section 18C.415. A release of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment must have a permit under this section until the commissioner determines by rule or order that the release may be subject to sections 18C.411 and 18C.415, or is otherwise exempt from this section. Each new release requires a new permit.

Subd. 2. Permit application and review. (a) After reviewing a completed application, the commissioner may issue a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions including, but not limited to, the period for the genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit, the amount or number of genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a permit issued under this section. After a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit is issued, the commissioner may revoke or change the permit at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit if the commissioner determines that the use to be made of the genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person shall file an application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit with the commissioner. An application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency, United States Department of Agriculture, or other federal agency regulatory application or approval document, if required under federal law or rule;

(3) the purpose or objectives of the product;

(4) the name, address, and telephone number of cooperators or participants in this state;

(5) the amount of material to be shipped or used in this state; and

(6) other information requested by the commissioner.

History: 1991 c 250 s 17



Section 18C.401 — GENERAL LICENSING AND REGISTRATION CONDITIONS.

Subdivision 1. Substantiation of claims. The commissioner may require a person applying for a license or registration to manufacture or distribute a product for use in this state to submit authentic experimental evidence or university research data to substantiate the claims made for the product. The commissioner may rely on experimental data, evaluations, or advice furnished by experts at the University of Minnesota as evidence to substantiate claims and may accept or reject additional sources of evidence in evaluating a fertilizer, soil amendment, or plant amendment. The experimental evidence must relate to conditions in this state for which the product is intended. The commissioner may also require evidence of value when used as directed or recommended.

Subd. 2. Insufficient evidence. If the commissioner determines that the evidence submitted does not substantiate the product's usefulness in this state, the commissioner may require the applicant to submit samples, conduct tests, or submit additional information, including conditions affecting performance, to evaluate the product's performance and usefulness.

Subd. 3. Refusal to license or register. The commissioner may refuse to license a person or register a specialty fertilizer, soil amendment, or plant amendment if:

(1) the application for license or registration is not complete;

(2) the commissioner determines that the fertilizer, soil amendment, plant amendment, or other additive with substantially the same contents will not or is not likely to produce the results or effects claimed if used as directed;

(3) the commissioner determines that the fertilizer, soil amendment, plant amendment, or other additive with substantially the same contents is not useful in this state; or

(4) the facility does not properly safeguard for bulk storage.

Subd. 4. Conditional license and registration. (a) After reviewing an application accompanied by the application fee, the commissioner may issue a conditional license or registration:

(1) to prevent unreasonable adverse effects on the environment; or

(2) if the commissioner determines that the applicant needs the license or registration to accumulate information necessary to substantiate claims; or

(3) to correct minor label violations.

(b) The commissioner may prescribe terms, conditions, and a limited period of time for the conditional license or registration.

(c) The commissioner may revoke or modify a conditional license or registration if the commissioner finds that the terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(d) The commissioner may deny issuance of a conditional license or registration if the commissioner determines that issuance of a license or registration is not warranted or that the use to be made of the product under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 5. Fertilizer containing arsenic. The commissioner may not license or register for sale or use in Minnesota any fertilizer containing more than 500 parts per million by weight of arsenic.

History: 1989 c 326 art 6 s 20; 2003 c 33 s 1



Section 18C.405 — PROTECTION OF TRADE SECRETS.

Subdivision 1. Notation of protected information. In submitting data required by this chapter, the applicant may:

(1) clearly mark any portions that in the applicant's opinion are trade secrets, or commercial or financial information; and

(2) submit the marked material separately from other material.

Subd. 2. Protection of information by commissioner. (a) After consideration of the applicant's request submitted under subdivision 1, the commissioner may not allow the information to become public that the commissioner determines to contain or relate to trade secrets or to commercial or financial information obtained from an applicant. If necessary, information relating to formulas of products may be revealed to a state or federal agency consulted with similar protection of trade secret authority and may be revealed at a public hearing or in findings of facts issued by the commissioner.

(b) If the commissioner proposes to release information that the applicant or registrant believes to be protected from disclosure under paragraph (a), the commissioner must notify the applicant or registrant by certified mail. The commissioner may not make the information available for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may begin an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under this section.

History: 1989 c 326 art 6 s 21



Section 18C.411 — REGISTRATION OF SPECIALTY FERTILIZERS, SOIL AMENDMENTS, AND PLANT AMENDMENTS.

Subdivision 1. Registration required. (a) A person may not sell brands or grades of specialty fertilizers, soil amendments, or plant amendments in this state unless they are registered with the commissioner.

(b) Registration of the materials is not a warranty by the commissioner or the state.

(c) Specialty fertilizers custom applied are exempt from the registration requirements of this section.

(d) Custom blend specialty fertilizers are exempt from the registration requirements of this section if the distributor is licensed as required by section 18C.415 and the fertilizer is labeled as required by section 18C.215.

Subd. 2. Application. The application for registration must include:

(1) for specialty fertilizers:

(i) the name and address of the guarantor and registrant;

(ii) the brand and grade;

(iii) the guaranteed analysis as required by section 18C.211;

(iv) the sources from which nitrogen, phosphorus, potassium, or other elements or materials are derived; and

(v) the amount and formulas of inert ingredients; and

(2) for soil amendments and plant amendments:

(i) the name and address of the guarantor and registrant;

(ii) the brand name;

(iii) the sources from which the ingredients used in the product are derived; and

(iv) the guaranteed analysis as required by section 18C.211.

Subd. 3. Copy of label, and labeling material. Application for registration of a specialty fertilizer, a soil amendment, or a plant amendment must include:

(1) a label or label facsimile of each product for which registration is requested; and

(2) a copy of all labeling material used in this state for promotion and sale of each product being registered.

Subd. 4. Yearly registration. A registration is effective until January 1 following the date of issuance or approval. A product registration is not transferable from one person to another or from the ownership to whom the registration is issued to another ownership.

Subd. 5. Discontinuance of specialty fertilizer, soil amendment, and plant amendment registration. To ensure complete withdrawal from distribution or further use of a specialty fertilizer, soil amendment, or plant amendment, a person who intends to discontinue a specialty fertilizer, soil amendment, and plant amendment registration must:

(1) terminate any further distribution of the specialty fertilizer, soil amendment, or plant amendment within the state;

(2) continue to register the specialty fertilizer, soil amendment, or plant amendment annually for two successive years;

(3) initiate and complete a total recall of the specialty fertilizer, soil amendment, or plant amendment from all distribution in the state within 60 days from the date of notification to the commissioner of intent to discontinue registration; or

(4) submit to the commissioner evidence adequate to document that no distribution of the registered specialty fertilizer, soil amendment, or plant amendment has occurred in the state.

History: 1989 c 326 art 6 s 22; 2000 c 477 s 18; 2015 c 44 s 11



Section 18C.415 — FERTILIZER LICENSES.

Subdivision 1. License required. (a) A person may not sell or distribute bulk fertilizers for use on agricultural lands, custom apply fertilizers, or manufacture, blend, or otherwise manipulate fertilizers without obtaining a license from the commissioner from each fixed location where the person does business within the state and one license for all fixed locations that are located outside of the state.

(b) A distributor may not manipulate fertilizer by means of a mobile mechanical unit without a license from the commissioner for each mobile mechanical unit. For the purposes of this section, fertilizer application equipment owned or operated by a person licensed under paragraph (a) is not considered a mobile mechanical unit.

Subd. 2. Copy of label and labeling material. Application for license must include:

(1) a designation of the formula such as is provided on an invoice, delivery ticket, label, or label facsimile, for each product manufactured or formulated; and

(2) a copy of all labeling material used in this state for promotion of each product manufactured or formulated.

Subd. 3. Effective period. Licenses are for the period from January 1 to the following December 31 and must be renewed annually by the licensee before January 1. A license is not transferable from one person to another, from the ownership to whom issued to another ownership, or from one location to another location.

Subd. 4. Posting of license. The license must be posted in a conspicuous place in each fixed location in this state and accompany each mobile mechanical unit operated in this state.

History: 1989 c 326 art 6 s 23; 1996 c 330 s 18; 2009 c 94 art 1 s 62



Section 18C.421 — TONNAGE REPORT.

Subdivision 1. Annual tonnage report. (a) Each registrant under section 18C.411 and licensee under section 18C.415 shall file an annual tonnage report for the previous year ending June 30 with the commissioner, on forms provided or approved by the commissioner, stating the number of net tons of each brand or grade of fertilizer, soil amendment, or plant amendment distributed in this state or the number of net tons and grade of each raw fertilizer material distributed in this state during the reporting period.

(b) A tonnage report is not required to be submitted and an inspection fee under section 18C.425, subdivision 6, is not required to be paid to the commissioner by a licensee who distributes fertilizer solely by custom application.

(c) The annual tonnage report must be submitted to the commissioner on or before July 31 of each year.

(d) The inspection fee at the rate stated in section 18C.425, subdivision 6, must accompany the statement.

Subd. 2. Additional reports. The commissioner may by rule require additional reports for the purpose of gathering statistical data relating to fertilizer, soil amendments, and plant amendments distribution in the state.

Subd. 3. Late annual report and inspection fee penalty. (a) If a registrant or licensee fails to submit an annual tonnage report or pay the inspection fee under section 18C.425, subdivision 6, by July 31, the commissioner shall assess the registrant or licensee a penalty of the greater of $50 or ten percent of the amount due.

(b) The fees due, plus the penalty, may be recovered in a civil action against the licensee or registrant.

(c) The assessment of the penalty does not prevent the commissioner from taking other actions as provided in this chapter and sections 18D.301 to 18D.331.

Subd. 4. [Repealed by amendment, 2009 c 94 art 1 s 63]

Subd. 5. Verification of annual tonnage report. The commissioner may verify the records on which the annual tonnage report is based.

History: 1989 c 326 art 6 s 24; 1997 c 216 s 28; 2000 c 477 s 19; 2009 c 94 art 1 s 63



Section 18C.425 — APPLICATION AND INSPECTION FEES.

Subdivision 1. Fertilizer license. (a) An application for a license for each fixed location to be covered by the license within the state must be accompanied by a nonrefundable application fee of $100.

(b) An application for a license for all fixed locations of a firm outside of the state must be accompanied by a nonrefundable application fee of $100.

(c) An application for a license to cover mobile mechanical units must be accompanied by a nonrefundable application fee of $100 for the first unit operated by one distributor and $50 for each additional mobile mechanical unit.

Subd. 2. Specialty fertilizer registration. An application for registration of a specialty fertilizer must be accompanied by a nonrefundable application fee of $100 for each brand and grade to be sold or distributed as provided in section 18C.411.

Subd. 3. Soil amendment and plant amendment registration. An application for registration of a soil amendment or plant amendment must be accompanied by a nonrefundable application fee of $200 for each brand sold or distributed as provided in section 18C.411.

Subd. 3a. Genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit. An application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit must be accompanied by a nonrefundable application fee of $125.

Subd. 4. Fee for late application. If an application for renewal of a registration under section 18C.411 or a license under section 18C.415 is submitted to the commissioner after December 31, an additional late fee of one-half of the amount due must be paid in addition to the application fee before the renewal license or registration may be issued.

Subd. 5. [Repealed, 2007 c 45 art 1 s 66]

Subd. 6. Payment of inspection fee. (a) The person who registers and distributes in the state a specialty fertilizer, soil amendment, or plant amendment under section 18C.411 shall pay the inspection fee to the commissioner.

(b) The person licensed under section 18C.415 who distributes a fertilizer to a person not required to be so licensed shall pay the inspection fee to the commissioner, except as exempted under section 18C.421, subdivision 1, paragraph (b).

(c) The person responsible for payment of the inspection fees for fertilizers, soil amendments, or plant amendments sold and used in this state must pay an inspection fee of 39 cents per ton, and until June 30, 2019, an additional 40 cents per ton, of fertilizer, soil amendment, and plant amendment sold or distributed in this state, with a minimum of $10 on all tonnage reports. Notwithstanding section 18C.131, the commissioner must deposit all revenue from the additional 40 cents per ton fee in the agricultural fertilizer research and education account in section 18C.80. Products sold or distributed to manufacturers or exchanged between them are exempt from the inspection fee imposed by this subdivision if the products are used exclusively for manufacturing purposes.

(d) A registrant or licensee must retain invoices showing proof of fertilizer, plant amendment, or soil amendment distribution amounts and inspection fees paid for a period of three years.

History: 1989 c 326 art 6 s 25; 1991 c 250 s 18; 1997 c 216 s 29-32; 1Sp2005 c 1 art 1 s 26; 2009 c 94 art 1 s 64,65; 1Sp2015 c 4 art 2 s 9



Section 18C.430 — COMMERCIAL ANIMAL WASTE TECHNICIAN.

Subdivision 1. Requirement. (a) A person may not manage or apply animal wastes to the land for hire:

(1) without a valid commercial animal waste technician applicator license;

(2) without a valid commercial animal waste technician site manager license; or

(3) as a sole proprietorship, company, partnership, or corporation unless a commercial animal waste technician company license is held and a commercial animal waste technical site manager is employed by the entity.

(b) A person managing or applying animal wastes for hire must have a valid license identification card when managing or applying animal wastes for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The commissioner shall prescribe the information required on the license identification card.

(c) A commercial animal waste technician applicator must have a minimum of two hours of certification training in animal waste management and may only manage or apply animal waste for hire under the supervision of a commercial animal waste technician site manager. The commissioner shall prescribe the conditions of the supervision and the form and format required on the certification training.

(d) This section does not apply to a person managing or applying animal waste on land managed by the person's employer.

Subd. 2. Responsibility. A person required to be licensed under this section who performs animal waste management or application for hire or who employs a person to perform animal waste management or application for compensation is responsible for proper management or application of the animal wastes.

Subd. 3. License. (a) A commercial animal waste technician license, including applicator, site manager, and company:

(1) is valid for one year and expires on December 31 of the year for which it is issued, unless suspended or revoked before that date;

(2) is not transferable to another person; and

(3) must be prominently displayed to the public in the commercial animal waste technician's place of business.

(b) The commercial animal waste technician company license number assigned by the commissioner must appear on the application equipment when a person manages or applies animal waste for hire.

Subd. 4. Application. (a) A person must apply to the commissioner for a commercial animal waste technician license on forms and in the manner required by the commissioner and must include the application fee. The commissioner shall prescribe and administer an examination or equivalent measure to determine if the applicant is eligible for the commercial animal waste technician license, site manager license, or applicator license.

(b) The commissioner of agriculture, in cooperation with University of Minnesota Extension and appropriate educational institutions, shall establish and implement a program for training and licensing commercial animal waste technicians.

Subd. 5. Renewal application. (a) A person must apply to the commissioner of agriculture to renew a commercial animal waste technician license and must include the application fee. The commissioner may renew a commercial animal waste technician applicator or site manager license, subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the animal waste technician with information regarding changing technology and to help ensure a continuing level of competence and ability to manage and apply animal wastes properly. The applicant may renew a commercial animal waste technician license within 12 months after expiration of the license without having to meet initial testing requirements. The commissioner may require additional demonstration of animal waste technician qualification if a person has had a license suspended or revoked or has had a history of violations of this section.

(b) An applicant who meets renewal requirements by reexamination instead of attending workshops must pay a fee for the reexamination as determined by the commissioner.

Subd. 6. Financial responsibility. (a) A commercial animal waste technician license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by (1) proof of net assets equal to or greater than $50,000, or (2) a performance bond or insurance of the kind and in an amount determined by the commissioner of agriculture.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner shall immediately suspend the license of a person who fails to maintain the required bond or insurance.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under paragraph (b) must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 7. Application fee. (a) A person initially applying for or renewing a commercial animal waste technician applicator license must pay a nonrefundable fee of $25. A person initially applying for or renewing a commercial animal waste technician site manager license must pay a nonrefundable application fee of $50. A person initially applying for or renewing a commercial animal waste technician company license must pay a nonrefundable application fee of $100.

(b) A license renewal application received after March 1 in the year for which the license is to be issued is subject to a penalty fee of 50 percent of the application fee. The penalty fee must be paid before the renewal license may be issued.

(c) An application for a duplicate commercial animal waste technician license must be accompanied by a nonrefundable fee of $10.

History: 1998 c 401 s 17; 2013 c 114 art 2 s 41



Section 18C.432 — MANURE APPLICATOR EDUCATION AND TRAINING.

Subdivision 1. Education and training. (a) The commissioner shall develop, in conjunction with the University of Minnesota Extension Service, innovative educational and training programs addressing manure applicator concerns, including water quality protection and the development of manure management plans.

(b) The commissioner shall appoint educational planning committees which must include representatives of industry.

(c) Specific current regulatory concerns must be discussed and, if appropriate, incorporated into each training session.

(d) The commissioner may approve programs from private industry and nonprofit organizations that meet minimum requirements for education, training, and certification.

(e) The commissioner shall report to the house of representatives and senate agriculture policy and funding committees by January 30, 2001, with recommendations for training, examination, certification, and costs of a private applicator manure certification program.

Subd. 2. Training manual and examination development. The commissioner, in conjunction with the University of Minnesota Extension Service, shall continually revise and update manure applicator training manuals and examinations. Questions in the examinations must be determined by the commissioner. Manuals and examinations must include manure management practices that discuss prevention of manure occurrence in waters of the state.

History: 2000 c 435 s 1



Section 18C.433 — COMMERCIAL ANIMAL WASTE APPLICATION.

Subdivision 1. Requirement. Beginning January 1, 2006, only a commercial animal waste technician site manager or commercial animal waste technician applicator may apply animal waste from a feedlot that:

(1) has a capacity of 300 animal units or more; and

(2) does not have an updated manure management plan that meets the requirements of Pollution Control Agency rules.

Subd. 2. [Repealed by amendment, 2004 c 254 s 4]

Subd. 3. [Repealed by amendment, 2004 c 254 s 4]

History: 2000 c 435 s 2; 2004 c 254 s 4; 2013 c 114 art 2 s 42



Section 18C.530 — CITATION.

Sections 18C.531 to 18C.575 are known and may be cited as the "Minnesota Agricultural Liming Materials Law."

History: 1990 c 561 s 1



Section 18C.531 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 18C.531 to 18C.575.

Subd. 2. Agricultural liming materials. "Agricultural liming materials" means materials whose calcium or magnesium compounds, or both, account for an ENP of 20 percent or more and includes, but is not limited to, burnt lime, hydrated lime, industrial by-product, limestone, and marl.

Subd. 3. Brand. "Brand" means the term designating trademark, product name, or other specific designation under which individual agricultural liming material is offered for sale.

Subd. 4. Bulk. "Bulk" means in nonpackaged form.

Subd. 5. Burnt lime. "Burnt lime" means a material made from limestone that consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

Subd. 5a. Calcium carbonate equivalent; CCE. "Calcium carbonate equivalent" or "CCE" means the acid neutralizing capacity of an agricultural liming material expressed as a weight percentage of pure calcium carbonate. CCE is often referred to as the "chemical purity" of an agricultural liming material.

Subd. 6. [Repealed, 1996 c 310 s 1]

Subd. 7. Distributor. "Distributor" means a person who imports, consigns, produces, or offers for sale, sells, barters, or otherwise supplies agricultural liming material in this state.

Subd. 8. ENP. "ENP" means effective neutralizing power and is an expression of the neutralizing value of liming material based on the calcium carbonate equivalent and fineness which is expressed as a dry weight percentage.

Subd. 9. Fineness. "Fineness" means the percentage by weight of material that will pass sieves of specified sizes.

Subd. 10. Guaranteed analysis. "Guaranteed analysis" means the plant food claim in addition to claims for ENP or the ability to neutralize soil acidity.

Subd. 11. [Repealed, 1996 c 310 s 1]

Subd. 12. Hydrated lime. "Hydrated lime" means a material made from burnt lime that consists of calcium hydroxide or a combination of calcium hydroxide with either magnesium oxide, magnesium hydroxide, or both.

Subd. 13. Industrial by-product. "Industrial by-product" means an industrial waste or by-product or the by-product of a municipal water treatment process containing calcium or magnesium or both in a form that may neutralize soil acidity.

Subd. 14. Label. "Label" means the display of all written, printed, or graphic matter on the immediate container or the statement accompanying a bulk shipment of agricultural liming material.

Subd. 15. Labeling. "Labeling" means written, printed, or graphic matter on or accompanying agricultural liming material and advertisements, brochures, posters, and television, radio, or other announcements used in promoting their sale.

Subd. 16. Limestone. "Limestone" means a material consisting of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

Subd. 17. Marl. "Marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate.

Subd. 18. Official sample. "Official sample" means a sample of agricultural liming material taken by the commissioner according to methods prescribed in section 18C.561.

Subd. 19. [Repealed, 1996 c 310 s 1]

Subd. 20. [Repealed, 1996 c 310 s 1]

Subd. 21. Plant food. "Plant food" means one of the following plant nutrients or an additional plant nutrient that might be generally recognized as beneficial for plant growth: nitrogen, phosphorus, potassium, calcium, magnesium, sulfur, boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, and zinc.

Subd. 22. Producer. "Producer" means a person who operates a source of production or who blends an agricultural liming material to form a stockpile.

Subd. 23. Sell. "Sell" means:

(1) selling or transferring ownership;

(2) offering and exposing for sale, exchange, distribution, and transportation in and into this state;

(3) possession with intent to sell, exchange, distribute, or transport in and into this state;

(4) storing, carrying, and handling in aid of traffic, whether done in person or through an agent, employee, or others; or

(5) receiving, accepting, and holding a consignment for sale.

Subd. 24. Source of production. "Source of production" means a plant or facility where agricultural liming materials are produced or stockpiled.

Subd. 25. Stockpile. "Stockpile" means a supply of agricultural liming material stored for future use.

Subd. 26. [Repealed, 1996 c 330 s 23]

Subd. 27. [Repealed, 1996 c 310 s 1]

Subd. 28. Weight. "Weight" means the weight of material as offered for sale.

History: 1990 c 561 s 2; 1996 c 330 s 19,20; 1997 c 216 s 33



Section 18C.535 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Administration. The commissioner shall administer, implement, and enforce sections 18C.531 to 18C.575. The Department of Agriculture is the lead state agency for the regulation of agricultural liming materials which includes the storage, handling, distribution, and use of agricultural liming materials.

Subd. 2. Delegation of duties. The commissioner may delegate authorities and duties under sections 18C.531 to 18C.575 to designated employees or agents of the Department of Agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreement, delegate specific inspection, enforcement, and other regulatory duties of sections 18C.531 to 18C.575 to officials of approved agencies as defined in section 18B.01, subdivision 2.

History: 1990 c 561 s 3



Section 18C.541 — LICENSE.

Subdivision 1. License to sell. Before a person may sell, offer for sale, or dispose of in this state agricultural liming material to be used for the correction of soil acidity or soil fertility, the distributor and producer must obtain a license by filing with the commissioner an acceptable application for a license to sell, together with the license fee, on or before January 1 of each year. The application must state the name of the producer or distributor, the location of the principal office of the producer or distributor, the number and location of each source of production covered by the license, and the name, brand, or trademark under which the agricultural liming material will be sold.

Subd. 2. Effective dates. A license is effective until January 1 following the date of its issuance or approval. A license may not be transferred from one person to another.

Subd. 3. License posting. The license must be posted in a conspicuous place in each location where agricultural liming materials are sold.

Subd. 4. Substantiation of claims. The commissioner may require a person applying for a license to sell or produce an agricultural liming material for use in this state to submit authentic experimental evidence or university research data to substantiate the claims made for the product. As evidence to substantiate claims, the commissioner may rely on experimental data, evaluations, or advice furnished by experts at the University of Minnesota and may accept or reject additional sources of evidence in evaluating the agricultural liming material. In all cases, the experimental evidence must relate to conditions in this state for which use of the product is intended. The commissioner may also require evidence of value of the product when used as directed or recommended.

Subd. 5. Insufficient evidence. If the commissioner determines that the evidence submitted under subdivision 4 does not substantiate the product's usefulness in this state, the commissioner may require the applicant to submit samples, conduct tests, or submit additional information, including conditions affecting performance, to evaluate its performance and usefulness.

Subd. 6. Industrial by-product without charge exempt. Industrial by-product lime material that is transferred between parties without compensation, except for a fair and reasonable transportation charge, is exempt from fees for licensing and inspection.

History: 1990 c 561 s 4



Section 18C.545 — LABELING.

Subdivision 1. Product label. An agricultural liming material offered for sale in this state must be labeled in accordance with rules adopted under this chapter.

Subd. 2. Bagged and bulk shipment label. If agricultural liming material is transported or sold in bags or bulk, an invoice or delivery ticket in written or printed form as required by subdivision 1 must accompany each delivery and be supplied to each purchaser at the time of delivery.

History: 1990 c 561 s 5; 1996 c 330 s 21



Section 18C.551 — APPLICATION, SAMPLING, AND INSPECTION FEES.

Subdivision 1. Agricultural liming materials license. An application for a license must be accompanied by a nonrefundable application fee of $150. This fee does not apply to occasional sales of 50 tons or less on an annual basis.

Subd. 2. Fee for late application. If an application for license renewal is not filed before January 1, an additional nonrefundable application fee of 50 percent of the amount due may be assessed before the renewal license is issued.

Subd. 2a. Fee for product use without initial license. An applicant shall pay an additional application fee equal to the amount due for each license required if the applicant has distributed or used products in this state before the commissioner has issued an initial license for the products distributed or used.

Subd. 3. Inspection fees. A person shall pay an inspection fee of five cents per ton to the commissioner for all agricultural liming material offered for sale or sold in this state with a minimum of $10 on all tonnage reports. If more than one person is involved in the distribution of agricultural liming material, the person who first sells the agricultural liming material is responsible for the inspection fee. A person licensed under section 18C.541 must retain invoices showing proof of inspection fees paid.

Subd. 4. Sample and analysis fee. The commissioner may sample agricultural liming material from a source of production to the extent the commissioner considers necessary to implement sections 18C.531 to 18C.575. The commissioner shall charge a sampling fee of $40 for each sample collected. If the sample and analysis fee is not paid before 60 days after billing, the commissioner shall assess an additional nonrefundable late payment fee of 50 percent of the total sample and analysis fee due.

Subd. 5. Deposit of fees. Fees and penalties collected under sections 18C.531 to 18C.575 must be deposited in the general fund.

History: 1990 c 561 s 6; 1993 c 13 art 1 s 14; 1997 c 216 s 34



Section 18C.555 — TONNAGE REPORT.

Subdivision 1. Semiannual statement. A licensed distributor or producer of agricultural liming material shall file with the commissioner on forms furnished by the commissioner a semiannual statement for the periods ending December 31 and June 30 setting forth the number of net tons of agricultural liming material sold in this state during the reporting period. The report is due on or before the last day of the month following the close of each reporting period of each calendar year. For a tonnage report that is not filed within 31 days after the end of the reporting period, a penalty of $50 must be paid by the licensee and may be recovered in a civil action against the licensee. The assessment of this penalty does not prevent the department from taking other actions as provided in sections 18C.531 to 18C.575.

Subd. 2. Record verification. Submission of each tonnage report gives authority to the commissioner to verify the records upon which the statement of tonnage is based.

History: 1990 c 561 s 7



Section 18C.561 — SAMPLING METHODS.

The methods of sampling and analysis of agricultural liming materials must be those adopted by the Association of Official Analytical Chemists. In cases not covered by those methods, or in cases where methods are available in which improved applicability has been demonstrated, the commissioner may adopt appropriate methods from other sources.

History: 1990 c 561 s 8



Section 18C.565 — FALSE OR MISLEADING STATEMENTS.

A person may not sell a misbranded agricultural liming material. An agricultural liming material is misbranded if it carries a false or misleading statement on the container or on the label attached to the container or if false or misleading statements concerning the agricultural liming material are disseminated in any manner or by any means.

History: 1990 c 561 s 9



Section 18C.571 — ADULTERATION.

A person may not sell an adulterated agricultural liming material. An agricultural liming material is adulterated if:

(1) it contains a deleterious or harmful ingredient in sufficient amount to render it injurious to plant life or the environment when applied in accordance with directions for use on the label;

(2) its composition falls below or differs from that it is purported to possess by its labeling; or

(3) it contains unwanted crop seed or weed seed. Adulterated products that cannot be reconditioned must be disposed of by methods approved by the commissioner.

History: 1990 c 561 s 10



Section 18C.575 — RULES.

Subdivision 1. For administration. The commissioner may adopt rules necessary to administer sections 18C.531 to 18C.575.

Subd. 2. Liming materials. The commissioner may adopt rules governing the distribution, labeling, sale, handling, certification, use, application, storage, sampling, and analysis of liming materials.

History: 1990 c 561 s 11; 1997 c 7 art 5 s 2



Section 18C.60 — PHOSPHOROUS TURF FERTILIZER USE RESTRICTIONS.

Subdivision 1. Definition. For the purpose of this section, "turf" means noncrop land planted in closely mowed, managed grasses including, but not limited to, residential and commercial residential property, private golf courses, and property owned by federal, state, or local units of government, including parks, recreation areas, and public golf courses. Turf does not mean pasture, hayland, hay, turf grown on turf farms, or any other form of agricultural production.

Subd. 2. Phosphorus use restrictions. (a) A person may not apply a fertilizer containing the plant nutrient phosphorus to turf statewide, except under conditions listed in paragraph (b).

(b) Paragraph (a) does not apply when:

(1) a tissue, soil, or other test by a laboratory or method approved by the commissioner and performed within the last three years indicates that the level of available phosphorus in the soil is insufficient to support healthy turf growth;

(2) the property owner or an agent of the property owner is first establishing turf via seed or sod procedures, and only during the first growing season; or

(3) the fertilizer containing the plant food phosphorus is used on a golf course under the direction of a person licensed, certified, or approved by an organization with an ongoing training program approved by the commissioner.

(c) Applications of phosphorous fertilizer authorized under paragraph (b) must not exceed rates recommended by the University of Minnesota and approved by the commissioner.

Subd. 3. Consumer information. The commissioner, in consultation with the University of Minnesota Extension Service, fertilizer industry representatives, lakes groups, and other interested or affected parties, must produce consumer information on use restrictions and recommended best practices for lawn fertilizer containing phosphorus, and on best management practices for other residential sources of phosphorus in the urban landscape. The information must be in a format and of a content suitable for posting and distribution at retail points of sale of fertilizer that contains phosphorus and is for use on turf.

Subd. 4. Research evaluation; report. The commissioner, in cooperation with the University of Minnesota and the University of Minnesota Extension Service, and, after consultation with representatives of the fertilizer industry, lakes groups, and other interested or affected parties, shall evaluate research needs and encourage targeted research opportunities to investigate the effects of phosphorous fertilization of turf on urban storm water quality. The commissioner must evaluate the effectiveness of the restrictions on phosphorous fertilizers under this section and report to the legislature by January 15, 2007.

History: 2002 c 345 s 4; 2004 c 179 s 1; 2005 c 10 art 1 s 12



Section 18C.61 — FERTILIZER APPLICATION TO IMPERVIOUS SURFACE; PROHIBITION.

(a) A person may not apply a fertilizer to an impervious surface. Fertilizer released on an impervious surface must be immediately contained and either legally applied to turf or any other legal site or returned to the original or other appropriate container.

(b) For the purposes of this section, "impervious surface" means a highway, street, sidewalk, parking lot, driveway, or other material that prevents infiltration of water into the soil.

History: 2002 c 345 s 5



Section 18C.62 — ENFORCEMENT.

Sections 18C.60 and 18C.61 are enforced by local units of government under their existing authority. Violation of a provision in either of these sections is a petty misdemeanor.

History: 2002 c 345 s 6



Section 18C.70 — MINNESOTA AGRICULTURAL FERTILIZER RESEARCH AND EDUCATION COUNCIL.

Subdivision 1. Establishment; membership. (a) The Minnesota Agricultural Fertilizer Research and Education Council is established. The council is composed of 12 voting members as follows:

(1) two members of the Minnesota Crop Production Retailers;

(2) one member of the Minnesota Corn Growers Association;

(3) one member of the Minnesota Soybean Growers Association;

(4) one member of the sugar beet growers industry;

(5) one member of the Minnesota Association of Wheat Growers;

(6) one member of the potato growers industry;

(7) one member of the Minnesota Farm Bureau;

(8) one member of the Minnesota Farmers Union;

(9) one member from the Minnesota Irrigators Association;

(10) one member of the Minnesota Grain and Feed Association; and

(11) one member of the Minnesota Independent Crop Consultant Association or the Minnesota certified crop advisor program.

(b) Council members shall serve three-year terms. After the initial council is appointed, subsequent appointments must be staggered so that one-third of council membership is replaced each year. Council members must be nominated by their organizations and appointed by the commissioner. The council may add ex officio members at its discretion. The council must meet at least once per year, with all related expenses reimbursed by members' sponsoring organizations or by the members themselves.

Subd. 2. Powers and duties. The council must review applications and select projects to receive agricultural fertilizer research and education program grants, as authorized in section 18C.71. The council must establish a program to provide grants to research, education, and technology transfer projects related to agricultural fertilizer, soil amendments, and plant amendments. For the purpose of this section, "fertilizer" includes soil amendments and plant amendments, but does not include vegetable or animal manures that are not manipulated. The commissioner is responsible for all fiscal and administrative duties.

Subd. 3. Checkoff fees. The council may recommend to the governor and legislature a checkoff fee to provide funding for grants under section 18C.71.

Subd. 4. Rules. The commissioner's duties under this section and section 18C.71 are not subject to the provisions of chapter 14.

Subd. 5. Expiration. This section expires January 8, 2017.

History: 2007 c 45 art 1 s 29; 1Sp2015 c 4 art 2 s 10



Section 18C.71 — MINNESOTA AGRICULTURAL FERTILIZER RESEARCH AND EDUCATION PROGRAM.

Subdivision 1. Eligible projects. Eligible project activities include research, education, and technology transfer related to the production and application of fertilizer, soil amendments, and other plant amendments. Chosen projects must contain a component of outreach that achieves a timely dissemination of findings and their applicability to the production agricultural community.

Subd. 2. Awarding grants. Applications for program grants must be submitted in the form prescribed by the Minnesota Agricultural Fertilizer Research and Education Council. Applications must be submitted on or before the deadline prescribed by the council. All applications are subject to a thorough in-state review by a peer committee established and approved by the council. Each project meeting the basic qualifications is subject to a yes or no vote by each council member. Projects chosen to receive funding must achieve an affirmative vote from at least eight of the 12 council members or two-thirds of voting members present. Projects awarded program funds must submit an annual progress report in the form prescribed by the council.

Subd. 3. Annual audit. The program must have an annual audit of financial activities, which the council must file with the commissioner on or before June 1 for the immediately preceding year ending December 31.

Subd. 4. Expiration. This section expires January 8, 2017.

History: 2007 c 45 art 1 s 30



Section 18C.80 — AGRICULTURAL FERTILIZER RESEARCH AND EDUCATION ACCOUNT.

Subdivision 1. Account; appropriation. An agricultural fertilizer research and education account is established in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner for grants determined by the Minnesota Agricultural Fertilizer Research and Education Council under section 18C.71. The commissioner may use up to $80,000 each fiscal year for direct costs incurred to provide fiscal and administrative support to the council as required under section 18C.70, subdivision 2. The commissioner may also recover associated indirect costs from the account as required under section 16A.127.

Subd. 2. Expiration. This section expires June 30, 2020.

History: 1Sp2015 c 4 art 2 s 11






Chapter 18D — AGRICULTURAL CHEMICAL LIABILITY

Section 18D.01 — DEFINITIONS.

Subdivision 1. Definitions in chapters 18B, 18C, and 18F apply. The definitions in chapters 18B, 18C, and 18F apply to this chapter.

Subd. 2. Applicability of definitions in this section. The definitions in this section apply to this chapter.

Subd. 3. Agricultural chemical. "Agricultural chemical" means a pesticide as defined under chapter 18B or a fertilizer, agricultural liming material, plant amendment, or soil amendment as defined under chapter 18C.

Subd. 3a. Contaminated media. "Contaminated media" means any soil, water, sediment, debris, or other material which contains an agricultural chemical at a concentration that may cause unreasonable adverse effects on the environment and is not the result of a legal use, as determined by the commissioner.

Subd. 4. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up an incident.

Subd. 5. Hazardous waste. "Hazardous waste" means a substance identified or listed as hazardous waste in the rules adopted under section 116.07, subdivision 4.

Subd. 6. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, portable container rupture, leak, spill, emission, discharge, escape, disposal, or other event that releases or immediately threatens to release an agricultural chemical accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. Incident does not include a release resulting from the normal use of a product or practice in accordance with law.

Subd. 7. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including without limitation a person who may be a fee owner, lessee, renter, tenant, lessor, contract for deed vendee, licensor, licensee, or occupant.

Subd. 8. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization, the state, a state agency, or a political subdivision.

Subd. 9. Provision of this chapter. "Provision of this chapter" means a provision of this chapter, chapter 18B, 18C, 18F, or a rule adopted under those chapters.

Subd. 10. Responsible party. "Responsible party" means a person who at the time of an incident has custody of, control of, or responsibility for a pesticide, fertilizer, pesticide or fertilizer container, or pesticide or fertilizer rinsate.

History: 1989 c 326 art 7 s 1; 1990 c 561 s 12; 1991 c 250 s 19,20; 1995 c 95 s 4



Section 18D.101 — LIABILITY FOR APPLICATION.

(a) Notwithstanding other law relating to liability for agricultural chemical use, an end user or landowner is not liable for the cost of active cleanup, or damages associated with or resulting from agricultural chemicals in groundwater if the person has applied or has had others apply agricultural chemicals in compliance with state law, with any applicable labeling, and orders of the commissioner.

(b) It is a complete defense for liability if the person has complied with the provisions in paragraph (a).

History: 1989 c 326 art 7 s 2



Section 18D.103 — REPORT OF INCIDENTS REQUIRED.

Subdivision 1. Report to commissioner. A responsible party or an owner of real property must, on discovering an incident has occurred, immediately report the incident to the commissioner. The responsible party must immediately take all reasonable action necessary to minimize or abate the incident and to recover any agricultural chemicals involved in the incident with or without a directive from the commissioner.

Subd. 2. Written report. The responsible party must submit a written report of the incident to the commissioner in the form and by the time prescribed by the commissioner.

Subd. 3. Exception. A responsible party or an owner of real property who is a licensed or certified private or commercial pesticide applicator is not required to report an incident to the commissioner under this section if the amount of pesticide involved in the release plus any other releases which have occurred at the site during the preceding year is less than the maximum amount of the pesticide that, consistent with its label, can be applied to one acre of agricultural crop land unless the release occurred into or near public water or groundwater.

History: 1989 c 326 art 7 s 3; 1990 c 597 s 7; 1993 c 367 s 17



Section 18D.105 — CORRECTIVE ACTION ORDERS.

Subdivision 1. Corrective action orders. (a) After determining an incident has occurred, the commissioner may order the responsible party to take reasonable and necessary corrective actions.

(b) The commissioner shall notify the owner of real property where corrective action is ordered that access to the property will be required for the responsible party or the commissioner to take corrective action.

(c) A political subdivision may not request or order any person to take an action that conflicts with the corrective action ordered by the commissioner.

(d) The attorney general on request of the commissioner may bring an action to compel corrective action.

Subd. 2. Commissioner's corrective actions. The commissioner may take corrective action if:

(1) a responsible party cannot be identified; or

(2) an identified responsible party cannot or will not comply with a corrective action order issued under subdivision 1.

Subd. 3. Emergency corrective action. (a) To assure an adequate response to an incident, the commissioner may take corrective action without following the procedures of subdivision 1 if the commissioner determines that the incident constitutes a clear and immediate danger requiring immediate action to prevent, minimize, or mitigate damage to the public health and welfare or the environment.

(b) Before taking an action under this subdivision, the commissioner must make all reasonable efforts, taking into consideration the urgency of the situation, to order a responsible party to take a corrective action and notify the owner of real property where the corrective action is to be taken.

Subd. 3a. Passive bioremediation. Passive bioremediation must be considered for pesticide and fertilizer cleanups whenever an assessment of the site determines that there is a low potential risk to public health and the environment. The assessment may include the soil types involved, leaching potential, underlying geology, proximity to ground and surface water, and the soil half-life of the pesticides.

Subd. 4. Agriculture is lead agency. The Department of Agriculture is the lead state agency in taking corrective action for incidents.

History: 1989 c 326 art 7 s 4; 1993 c 367 s 18; 1995 c 95 s 5



Section 18D.1051 — RESPONSE TO AGRICULTURAL CHEMICAL INCIDENTS.

The commissioner of agriculture may take corrective action under this chapter, or response and remedial action under chapter 115B, or both, as provided under those chapters, in responding to an agricultural chemical incident, release, or threatened release.

History: 1990 c 597 s 72



Section 18D.1052 — LAND APPLICATION OF AGRICULTURAL CHEMICAL CONTAMINATED SOIL AND OTHER MEDIA.

Subdivision 1. Application of contaminated media. The commissioner may, upon request, provide a written authorization to a responsible party, owner of real property, or other person, for land application of contaminated media. A written land application request must be submitted to the commissioner, in a form prescribed by the commissioner, and approved by the commissioner prior to any land application. The commissioner may approve a land application request if the commissioner determines that the land application will not cause unreasonable adverse effects on the environment. An authorization for land application must prescribe appropriate application rates and other operational control practices to protect human health and the environment and must identify each site or sites where land application is authorized to be performed.

Subd. 2. Exceptions. A land application specifically allowed under a state or federal permit, license, or other written approval by an authorized state or federal agency is exempt from this section. In the event of an emergency, or for small quantities of contaminated media, as determined by the commissioner, contaminated media may be land applied without prior written approval, providing that the land application is orally approved by the commissioner prior to the application. The commissioner shall confirm the oral approval in writing within three business days of an oral approval.

History: 1995 c 95 s 6



Section 18D.111 — LIABILITY FOR COSTS.

Subdivision 1. Corrective action costs. (a) A responsible party is liable for the costs, including for a corrective action administrative cost incurred after the corrective action order has been issued, or for emergency corrective action, all costs. The commissioner may issue an order for recovery of the costs.

(b) A responsible party is liable for the costs of any destruction to wildlife. Payments of costs for wildlife destruction shall be deposited in the game and fish fund of the state treasury.

Subd. 2. Owner of real property. An owner of real property is not a responsible party for an incident on the owner's property unless that owner:

(1) was engaged in manufacturing, formulating, transporting, storing, handling, applying, distributing, or disposing of an agricultural chemical on the property;

(2) knowingly permitted any person to make regular use of the property for disposal of agricultural chemicals; or

(3) violated this chapter in a way that contributed to the incident.

Subd. 3. Liability for employees. A person licensed under chapter 18B or 18C is civilly liable for violations of this chapter, chapter 18B, or 18C by the person's employees and agents.

Subd. 4. Avoidance of liability. (a) A responsible party may not avoid liability by means of a conveyance of a right, title, or interest in real property, or by an indemnification, hold harmless agreement, or similar agreement.

(b) This subdivision does not:

(1) prohibit a person who may be liable from entering an agreement by which the person is insured, held harmless, or indemnified for part or all of the liability;

(2) prohibit the enforcement of an insurance, hold harmless, or indemnification agreement; or

(3) bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.

Subd. 5. Defense. As a defense to a penalty or liability for damages, a person may prove that a violation was caused solely by an act of God, an act of war, or an act or failure to act that constitutes sabotage or vandalism, or a combination of these defenses.

History: 1989 c 326 art 7 s 5



Section 18D.115 — APPORTIONMENT OF LIABILITY AND CONTRIBUTION.

Subdivision 1. Right of apportionment. (a) A responsible party held liable under this chapter has the right to have the trier of fact apportion liability among the responsible parties as provided in this section. The burden is on each responsible party to show how that responsible party's liability should be apportioned. The trier of fact shall reduce the amount of damages in proportion to the amount of liability apportioned to the party recovering.

(b) In apportioning the liability of a party under this section, the trier of fact shall consider the following:

(1) the extent to which that responsible party contributed to the incident;

(2) the amount of agricultural chemical involved;

(3) the degree of toxicity of the agricultural chemical involved;

(4) the degree of involvement of and care exercised by the responsible party in manufacturing, formulating, handling, storing, distributing, transporting, applying, and disposing of the agricultural chemical;

(5) the degree of cooperation by the responsible party with federal, state, or local officials to prevent any harm to the public health or the environment; and

(6) knowledge by the responsible party of the hazardous nature of the agricultural chemical.

Subd. 2. Contribution. If a responsible party is held liable under this chapter and establishes a proportionate share of the aggregate liability, the provisions of section 604.02, subdivisions 1 and 2, shall apply with respect to contribution and reallocation of any uncollectible amounts, except that an administrative law judge may also perform the functions of a court identified in section 604.02, subdivision 2.

History: 1989 c 326 art 7 s 6



Section 18D.201 — INSPECTION, SAMPLING, ANALYSIS.

Subdivision 1. Access and entry. (a) The commissioner, upon presentation of official department credentials, must be granted access at reasonable times without delay to sites:

(1) where a person manufactures, formulates, distributes, uses, disposes of, stores, or transports an agricultural chemical; or

(2) which the commissioner reasonably believes are affected, or possibly affected, by the use of an agricultural chemical, agricultural chemical container, agricultural chemical rinsate, or agricultural chemical device in violation of this chapter.

(b) The commissioner may enter sites for:

(1) inspection of equipment for the manufacture, formulation, blending, distribution, disposal, or application of agricultural chemicals and the premises on which the equipment is stored;

(2) sampling of sites actually or reportedly exposed to agricultural chemicals;

(3) inspection of storage, handling, distribution, use, or disposal areas of agricultural chemicals or their containers;

(4) inspection or investigation of complaints of injury to the environment;

(5) sampling of agricultural chemicals;

(6) observation of the use and application of an agricultural chemical;

(7) inspection of records related to the manufacture, distribution, storage, handling, use, or disposal of an agricultural chemical;

(8) investigating the source, nature, and extent of an incident, and the extent of the adverse effects on the environment; and

(9) other purposes necessary to implement this chapter, chapter 18B, or 18C.

(c) The commissioner may enter any public or private premises during or after regular business hours without a notice of inspection when a suspected incident may threaten public health or the environment.

Subd. 2. Notice of inspection samples and analyses. (a) The commissioner shall provide the owner, operator, or agent in charge with a receipt describing any samples obtained. If requested, the commissioner shall split any samples obtained and provide them to the owner, operator, or agent in charge. If an analysis is made of the samples, a copy of the results of the analysis must be furnished to the owner, operator, or agent in charge within 30 days after an analysis has been performed. If an analysis is not performed, the commissioner must notify the owner, operator, or agent in charge within 30 days of the decision not to perform the analysis.

(b) The methods of sampling and analysis must be those adopted by the United States Environmental Protection Agency or the Association of Official Analytical Chemists. In cases not covered by those methods, or in cases where methods are available in which improved applicability has been demonstrated, the commissioner may adopt appropriate methods from other sources.

(c) In sampling a lot of agricultural chemical that is registered, a single package may constitute the official sample.

Subd. 3. Inspection requests by others. (a) A person who believes that a violation of this chapter has occurred may request an inspection by giving notice to the commissioner of the violation. The notice must be in writing, state with reasonable particularity the grounds for the notice, and be signed by the person making the request. If the pesticide application is alleged to have damaged a crop or vegetation, the request for inspection must be submitted within 45 days of the date of the pesticide application.

(b) If after receiving a notice of violation the commissioner reasonably believes that a violation has occurred, the commissioner shall make a special inspection in accordance with the provisions of this section as soon as practicable, to determine if a violation has occurred.

(c) An inspection conducted pursuant to a notice under this subdivision may cover an entire site and is not limited to the portion of the site specified in the notice. If the commissioner determines that reasonable grounds to believe that a violation occurred do not exist, the commissioner must notify the person making the request in writing of the determination.

Subd. 4. Order to enter after refusal. After a refusal or an anticipated refusal based on a prior refusal to allow entrance on a prior occasion by an owner, operator, or agent in charge to allow entry as specified in this chapter, the commissioner may apply for an order in the district court in the county where a site is located, that compels a person with authority to allow the commissioner to enter and inspect the site.

Subd. 5. Violator liable for inspection costs. (a) The cost of reinspection and reinvestigation may be assessed by the commissioner if the person subject to the corrective action order or remedial action order does not comply with the order in a reasonable time as provided in the order.

(b) The commissioner may enter an order for recovery of the inspection and investigation costs.

Subd. 6. Investigation authority. (a) In making inspections under this chapter, the commissioner may administer oaths, certify official acts, issue subpoenas to take and cause to be taken depositions of witnesses, and compel the attendance of witnesses and production of papers, books, documents, records, and testimony.

(b) If a person fails to comply with a subpoena, or a witness refuses to produce evidence or to testify to a matter about which the person may be lawfully questioned, the district court shall, on application of the commissioner, compel obedience proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify in court.

Subd. 7. Compliance and inspection frequency. (a) The commissioner may implement policies and procedures that provide for a decrease in the frequency of regulatory inspection for a person or site issued a certification of compliance pursuant to section 18C.111, subdivision 4.

(b) The commissioner must consider the compliance history, enforcement record, and other public safety or environmental risk factors in determining the eligibility of a person or site for the reduced frequency of inspection described in paragraph (a). If the commissioner determines that a person or site is ineligible, the commissioner must notify the person or site of that ineligibility and the reasons for that determination.

(c) The compliance findings of the commissioner's inspection of a person or site that stores, handles, or distributes ammonia and anhydrous ammonia fertilizer may be used as a basis for decreased frequency of regulatory inspection, as described in paragraphs (a) and (b).

History: 1989 c 326 art 7 s 7; 2000 c 477 s 20; 2011 c 14 s 10



Section 18D.301 — ENFORCEMENT.

Subdivision 1. Enforcement required. (a) The commissioner shall enforce this chapter and chapters 18B, 18C, and 18F.

(b) Violations of chapter 18B, 18C, or 18F or rules adopted under chapter 18B, 18C, or 18F are a violation of this chapter.

(c) Upon the request of the commissioner, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws shall take action to the extent of their authority necessary or proper for the enforcement of this chapter or special orders, standards, stipulations, and agreements of the commissioner.

Subd. 2. Commissioner's discretion. If minor violations of this chapter, chapter 18B, 18C, or 18F occur or when the commissioner believes the public interest will be best served by a suitable notice of warning in writing, this chapter does not require the commissioner to:

(1) report the violation for prosecution;

(2) institute seizure proceedings; or

(3) issue a withdrawal from distribution or stop-sale order.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the commissioner. A county attorney may bring a civil judicial enforcement action upon the request of the commissioner and agreement by the attorney general.

Subd. 4. Injunction. The commissioner may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of this chapter.

Subd. 5. Criminal actions. For a criminal action, the county attorney from the county where a criminal violation occurred is responsible for prosecuting a violation of this chapter. If the county attorney refuses to prosecute, the attorney general on request of the commissioner may prosecute.

Subd. 6. Agent for service of process. All nonresident commercial and structural pest control applicator licensees licensed as individuals must appoint the commissioner as the agent upon whom all legal process may be served and service upon the commissioner is deemed to be service on the licensee.

History: 1989 c 326 art 7 s 8; 1991 c 250 s 21,22



Section 18D.302 — FALSE STATEMENT OR RECORD.

A person must not knowingly make or offer a false statement, record, or other information as part of:

(1) an application for registration, license, certification, permit, or land application of contaminated soil or other media under this chapter or chapter 18B, 18C, or 18F or rules adopted under one of those chapters;

(2) records or reports required under this chapter or chapter 18B, 18C, 18E, or 18F or rules adopted under one of those chapters; or

(3) an investigation of a violation of this chapter or chapter 18B, 18C, 18E, or 18F or rules adopted under one of those chapters.

History: 2002 c 373 s 9



Section 18D.305 — ADMINISTRATIVE ACTION.

Subdivision 1. Administrative remedies. The commissioner may seek to remedy violations by a written warning, administrative meeting, cease and desist, stop-use, stop-sale, removal, correction order, or other special order, seizure, stipulation, agreement, or administrative penalty, if the commissioner determines that the remedy is in the public interest.

Subd. 2. Revocation and suspension. (a) The commissioner may, after written notice and hearing, revoke, suspend, or refuse to grant or renew a registration, permit, license, or certification if a person violates a provision of this chapter or has a history within the last three years of violations of this chapter.

(b) The commissioner may refuse to accept an application for a registration, permit, license, or certification, and may revoke or suspend a previously issued registration, permit, license, or certification of a person from another state if that person has:

(1) had a registration, permit, license, or certification denied, revoked, or suspended by another state for an offense reasonably related to the requirements, qualifications, or duties of a registration, permit, license, or certification issued under chapter 18B or 18C; or

(2) been convicted of a violation, had a history of violations, or been subject to a final order imposing civil penalties authorized under the Federal Insecticide, Fungicide and Rodenticide Act (FIFRA), as amended.

Subd. 3. Cancellation of registration. (a) The commissioner may cancel the registration of a specialty fertilizer, soil amendment, or plant amendment or refuse to register a brand of specialty fertilizer, soil amendment, or plant amendment after receiving satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasion or attempted evasion of the provisions of this chapter.

(b) Registration may not be revoked until the registrant has been given opportunity for a hearing by the commissioner.

Subd. 4. Cancellation of license. (a) The commissioner may cancel a license issued under this chapter after receiving satisfactory evidence that the licensee has used fraudulent and deceptive practices in the evasion or attempted evasion of the provisions of this chapter.

(b) A license may not be revoked until the licensee has been given opportunity for a hearing by the commissioner.

Subd. 5. Cancellation of facility and equipment approval. (a) The commissioner may cancel the approval of a facility or equipment if:

(1) hazards to people's lives, adjoining property, or the environment exist; or

(2) there is satisfactory evidence that the person to whom the approval was issued has used fraudulent or deceptive practices to evade or attempt to evade the provisions of this chapter.

(b) An approval may not be canceled until the person has been given an opportunity for a hearing by the commissioner.

Subd. 6. Service of order or notice. (a) If a person is not available for service of an order, the commissioner may attach the order to the agricultural chemical container, rinsate, equipment, or device or facility and notify the owner, custodian, other responsible party, or registrant.

(b) The agricultural chemical container, rinsate, equipment, or device may not be sold, used, or removed until the agricultural chemical container, rinsate, equipment, or device has been released under conditions specified by the commissioner, by an administrative law judge, or by a court.

History: 1989 c 326 art 7 s 9; 2008 c 297 art 1 s 8



Section 18D.311 — DAMAGES FOR ADMINISTRATIVE ACTION WITHOUT CAUSE.

If the commissioner did not have probable cause for an administrative action, including the issuance of a stop-sale, stop-use, or removal order, a court may allow recovery for damages caused by the administrative action.

History: 1989 c 326 art 7 s 10



Section 18D.315 — ADMINISTRATIVE PENALTIES.

Subdivision 1. Assessment. (a) In determining the amount of the administrative penalty, the commissioner shall consider the economic gain received by the person allowing or committing the violation, the gravity of the violation in terms of actual or potential damage to human health and the environment, and the violator's culpability, good faith, and history of violations.

(b) The commissioner may assess an administrative penalty of up to $1,500 per day for a violation of a corrective action order or remedial action order.

(c) An administrative penalty may be assessed if the person subject to a corrective action order or remedial action order does not comply with the order in the time provided in the order. The commissioner must state the amount of the administrative penalty in the corrective action order or remedial action order.

Subd. 2. Collection of penalty. (a) If a person subject to an administrative penalty fails to pay the penalty, which must be part of a final order by the commissioner, by 30 days after the final order is issued, the commissioner may commence a civil action for double the assessed penalty plus attorney fees and costs.

(b) An administrative penalty may be recovered in a civil action in the name of the state brought in the district court of the county where the violation is alleged to have occurred or the district court where the commissioner has an office.

History: 1989 c 326 art 7 s 11



Section 18D.321 — APPEAL OF COMMISSIONER'S ORDERS.

Subdivision 1. Notice of appeal. (a) After service of an order, a person has 45 days from receipt of the order to notify the commissioner in writing that the person intends to contest the order.

(b) If the person fails to notify the commissioner that the person intends to contest the order, the order is a final order of the commissioner and not subject to further judicial or administrative review.

Subd. 2. Administrative review. If a person notifies the commissioner that the person intends to contest an order issued under this chapter, the state Office of Administrative Hearings shall conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases. For contested corrective action orders, the state Office of Administrative Hearings shall conduct an administrative hearing not later than 14 days after notification that a corrective action order is contested.

Subd. 3. Judicial review. Judicial review of a final decision in a contested case is available as provided in chapter 14.

History: 1989 c 326 art 7 s 12; 1990 c 597 s 8



Section 18D.323 — CREDITING OF PENALTIES, FEES, AND COSTS.

Except for money repaid to the agricultural chemical response and reimbursement account under section 18E.04, subdivision 6, penalties, cost reimbursements, fees, and other moneys collected under this chapter must be deposited into the state treasury and credited to the appropriate pesticide or fertilizer regulatory account.

History: 1990 c 597 s 9



Section 18D.325 — CIVIL PENALTIES.

Subdivision 1. General penalty. Except as provided in subdivisions 2 and 3, a person who violates this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner is subject to a civil penalty of up to $7,500 per day of violation as determined by the court.

Subd. 2. Disposal that becomes hazardous waste. A person who violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner that relates to disposal of agricultural chemicals so that they become hazardous waste, is subject to the penalties in section 115.071.

Subd. 3. Defense to civil remedies and damages. As a defense to a civil penalty or claim for damages under subdivisions 1 and 2, the defendant may prove that the violation was caused solely by an act of God, an act of war, or an act or failure to act that constitutes sabotage or vandalism, or any combination of these defenses.

Subd. 4. Actions to compel performance. In an action to compel performance of an order of the commissioner to enforce a provision of this chapter, the court may require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 5. Recovery of penalties by civil action. The civil penalties and payments provided for in this section may be recovered by a civil action brought by the county attorney or the attorney general in the name of the state.

History: 1989 c 326 art 7 s 13; 1991 c 250 s 23,24



Section 18D.331 — CRIMINAL PENALTIES.

Subdivision 1. General violation. Except as provided in subdivisions 2 and 3, a person is guilty of a misdemeanor if the person violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 2. Violation endangering humans. A person is guilty of a gross misdemeanor if the person violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner, and the violation endangers humans.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates a provision of this chapter, chapter 18B, 18C, or 18F or a standard, special order, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 4. Disposal that becomes hazardous waste. A person who knowingly disposes of an agricultural chemical in violation of this chapter, chapter 18B or 18C, or a standard, special order, stipulation agreement, or schedule of compliance of the commissioner and the agricultural chemical is hazardous waste is subject to the penalties in section 609.671, subdivision 4.

Subd. 5. [Repealed, 2005 c 136 art 7 s 22]

History: 1989 c 326 art 7 s 14; 1991 c 250 s 25-27; 1991 c 347 art 3 s 1; 2000 c 477 s 21






Chapter 18E — AGRICULTURAL CHEMICAL RESPONSE AND REIMBURSEMENT

Section 18E.01 — CITATION.

This chapter may be cited as the "Agricultural Chemical Response and Reimbursement Law."

History: 1989 c 326 art 8 s 1



Section 18E.02 — DEFINITIONS.

Subdivision 1. Definitions. The definitions contained in this section apply to this chapter. Except for terms defined in this section, the definitions contained in chapters 18B, 18C, and 18D apply to this chapter.

Subd. 2. Account. "Account" means the agricultural chemical response and reimbursement account.

Subd. 3. Agricultural chemical. "Agricultural chemical" means pesticide, fertilizer, plant amendment, or soil amendment but does not include nitrate and related nitrogen from a natural source.

Subd. 4. Board. "Board" means the Agricultural Chemical Response Compensation Board.

Subd. 5. Eligible person. "Eligible person" means:

(1) a responsible party or an owner of real property, but does not include the state, a state agency, or a political subdivision of the state, except as provided in clause (2); common carriers, as defined by section 218.011, subdivision 10; motor carriers as defined by section 221.012, subdivision 25, while transporting agricultural chemicals except as provided in clause (3); or the federal government or an agency of the federal government;

(2) the owners of municipal airports in Minnesota where a licensed aerial pesticide applicator has caused an incident through storage, handling, or distribution operations for agricultural chemicals if (i) the commissioner has determined that corrective action is necessary and (ii) the commissioner determines, and the Agricultural Chemical Response Compensation Board concurs, that based on an affirmative showing made by the owner, a responsible party cannot be identified or the identified responsible party is unable to comply with an order for corrective action; or

(3) a person involved in a transaction relating to real property who is not a responsible party or owner of the real property and who voluntarily takes corrective action on the property in response to a request or order for corrective action from the commissioner.

Subd. 5a. Emergency incident. "Emergency incident" means an incident resulting from a flood, fire, tornado, transportation accident, storage container rupture, or other event as determined by the commissioner that immediately, uncontrollably, and unpredictably releases agricultural chemicals into the environment and that may cause unreasonable adverse effects on the public health or the environment.

Subd. 5b. Recontamination. "Recontamination" means an agricultural chemical incident that occurs in a specific land area where corrective actions were taken to address a previous incident. Recontamination does not include an emergency incident.

Subd. 6. Single site. "Single site" for purposes of this chapter means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances, and machinery whether fixed or mobile including anything used for transportation within a one-half mile radius of a discovered or reported incident where agricultural chemical handling, storage, disposal, and distribution activities have occurred or are now occurring.

Subd. 7. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, leak, spill, emission discharge, escape, disposal, or other event that releases an agricultural chemical accidentally or otherwise into the environment and may cause unreasonable adverse effects on the environment. Incident does not include a release from the normal use of a product or practice in accordance with law.

History: 1989 c 326 art 8 s 2; 1992 c 500 s 15; 1995 c 182 s 1; 1996 c 407 s 15; 1999 c 231 s 41; 2002 c 373 s 10,11; 2007 c 45 art 1 s 31-33



Section 18E.03 — AGRICULTURAL CHEMICAL RESPONSE AND REIMBURSEMENT ACCOUNT.

Subdivision 1. Establishment. The agricultural chemical response and reimbursement account is established as an account in the agricultural fund.

Subd. 2. Expenditures. (a) Money in the agricultural chemical response and reimbursement account may only be used:

(1) to pay for the commissioner's responses to incidents under chapters 18B, 18C, and 18D that are not eligible for payment under section 115B.20, subdivision 2;

(2) to pay for emergency responses that are otherwise unable to be funded;

(3) to reimburse and pay corrective action costs under section 18E.04; and

(4) to reimburse the commissioner for board staff and other administrative costs and the commissioner's incident response program costs related to eligible incident sites, up to $450,000 per fiscal year.

(b) Money in the agricultural chemical response and reimbursement account is appropriated to the commissioner to make payments as provided in this subdivision.

Subd. 3. Determination of response and reimbursement fee. (a) The commissioner shall determine the amount of the response and reimbursement fee under subdivision 4 after a public hearing based on:

(1) the amount needed to maintain an unencumbered balance in the account of $1,000,000;

(2) the amount estimated to be needed for responses to incidents as provided in subdivision 2, clauses (1) and (2); and

(3) the amount needed for payment and reimbursement under section 18E.04.

(b) The commissioner shall determine the response and reimbursement fee so that the total balance in the account does not exceed $5,000,000.

(c) Money from the response and reimbursement fee shall be deposited in the treasury and credited to the agricultural chemical response and reimbursement account.

Subd. 4. Fee. (a) The response and reimbursement fee consists of the surcharges and any adjustments made by the commissioner in this subdivision and shall be collected by the commissioner. The amount of the response and reimbursement fee shall be determined and imposed annually by the commissioner as required to satisfy the requirements in subdivision 3. The commissioner shall adjust the amount of the surcharges imposed in proportion to the amount of the surcharges listed in this subdivision. License application categories under paragraph (d) must be charged in proportion to the amount of surcharges imposed up to a maximum of 50 percent of the license fees set under chapters 18B and 18C.

(b) The commissioner shall impose a surcharge on pesticides registered under chapter 18B to be collected as a surcharge on the gross sales under section 18B.26, subdivision 3, that is equal to 0.1 percent of sales of the pesticide in the state and sales of pesticides for use in the state during the previous calendar year, except the surcharge may not be imposed on pesticides that are sanitizers or disinfectants as determined by the commissioner. No surcharge is required if the surcharge amount based on percent of annual gross sales of a nonagricultural pesticide is less than $10. Sales of pesticides in the state for use outside of the state are exempt from the surcharge in this paragraph if the registrant, agricultural pesticide dealer, or pesticide dealer properly documents the sale location and the distributors.

(c) The commissioner shall impose a ten cents per ton surcharge on the inspection fee under section 18C.425, subdivision 6, for fertilizers, soil amendments, and plant amendments.

(d) The commissioner shall impose a surcharge on the license application of persons licensed under chapters 18B and 18C consisting of:

(1) a $75 surcharge for each site where pesticides are stored or distributed, to be imposed as a surcharge on pesticide dealer application fees under section 18B.31, subdivision 5, and the agricultural pesticide dealer application fee under section 18B.316, subdivision 10;

(2) a $75 surcharge for each site where a fertilizer, plant amendment, or soil amendment is distributed, to be imposed on persons licensed under sections 18C.415 and 18C.425;

(3) a $50 surcharge to be imposed on a structural pest control applicator license application under section 18B.32, subdivision 6, for business license applications only;

(4) a $20 surcharge to be imposed on commercial applicator license application fees under section 18B.33, subdivision 7; and

(5) a $20 surcharge to be imposed on noncommercial applicator license application fees under section 18B.34, subdivision 5, except a surcharge may not be imposed on a noncommercial applicator that is a state agency, political subdivision of the state, the federal government, or an agency of the federal government.

(e) A $1,000 fee shall be imposed on each site where pesticides are stored and sold for use outside of the state unless:

(1) the distributor properly documents that it has less than $2,000,000 per year in wholesale value of pesticides stored and transferred through the site; or

(2) the registrant pays the surcharge under paragraph (b) and the registration fee under section 18B.26, subdivision 3, for all of the pesticides stored at the site and sold for use outside of the state.

(f) Paragraphs (c) to (e) apply to sales, licenses issued, applications received for licenses, and inspection fees imposed on or after July 1, 1990.

Subd. 5. [Repealed, 1993 c 367 s 41]

Subd. 6. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to the agricultural chemical response and reimbursement account:

(1) the proceeds of the fees imposed by subdivisions 3 and 4;

(2) money recovered by the state for expenses paid with money from the account;

(3) interest attributable to investment of money in the account; and

(4) money received by the commissioner in the form of gifts, grants other than federal grants, reimbursements, and appropriations from any source intended to be used for the purposes of the account.

Subd. 7. Appropriation and reimbursement. The amount of the response and reimbursement fee imposed under subdivisions 3 and 4 is appropriated from the general fund to the agricultural chemical response and reimbursement account to be reimbursed when the fee is collected.

History: 1989 c 326 art 8 s 3; 1990 c 597 s 10-13; 1991 c 355 s 1,2; 1993 c 367 s 19-23; 1995 c 233 art 2 s 36; 1996 c 330 s 22; 1997 c 7 art 1 s 9; 1999 c 231 s 42; 2002 c 373 s 12; 1Sp2005 c 1 art 1 s 27; 2007 c 45 art 1 s 34; 2009 c 94 art 1 s 66,67; 2011 c 14 s 11



Section 18E.035 — FINANCIAL SECURITY; MUNICIPAL AIRPORTS.

As a condition for the use of space or facilities for the storage, handling, or distribution of agricultural chemicals on the grounds of a municipal airport, a licensed aerial pesticide applicator shall hold the owner of the airport harmless for any expenses to cover necessary corrective actions caused by the applicator.

History: 1999 c 231 s 43



Section 18E.04 — REIMBURSEMENT OR PAYMENT OF RESPONSE COSTS.

Subdivision 1. Reimbursement of response costs. The commissioner shall reimburse an eligible person from the agricultural chemical response and reimbursement account for the reasonable and necessary costs incurred by the eligible person in taking corrective action as provided in subdivision 4, if the board determines:

(1) the eligible person takes all reasonable action necessary to minimize and abate an incident and the action is subsequently approved by the commissioner;

(2) the eligible person complies with any reasonable requests for corrective action issued to the eligible person by the commissioner;

(3) the eligible person complied with corrective action orders if issued to the eligible person by the commissioner; and

(4) the incident was reported as required in chapters 18B, 18C, and 18D.

Subd. 2. Payment of corrective action costs. (a) On request by an eligible person, the board may pay the eligible person for the reasonable and necessary cash disbursements for corrective action costs incurred by the eligible person as provided under subdivision 4 if the board determines:

(1) the eligible person pays the first $1,000 of the corrective action costs;

(2) the eligible person provides the board with a sworn affidavit and other convincing evidence that the eligible person is unable to pay additional corrective action costs;

(3) the eligible person continues to assume responsibility for carrying out the requirements of corrective action orders issued to the eligible person or that are in effect;

(4) the incident was reported as required in chapters 18B, 18C, and 18D; and

(5) the eligible person submits an application for payment or reimbursement to the department, along with associated invoices, within three years of (i) performance of the eligible work, or (ii) approval of the related corrective action design or plan for that work, whichever is later.

(b) An eligible person is not eligible for payment or reimbursement and must refund amounts paid or reimbursed by the board if false statements or misrepresentations are made in the affidavit or other evidence submitted to the commissioner to show an inability to pay corrective action costs.

(c) The board may pay the eligible person and one or more designees by multiparty check.

Subd. 2a. Ineligibility for reimbursement or payment. Pesticides that are sanitizers and disinfectants and are exempt from surcharges are ineligible for reimbursement or payment under this section.

Subd. 3. Partial reimbursement. (a) If the unencumbered balance of the account drops below $2,000,000, the board may only pay or reimburse an eligible person up to $100,000 within the same fiscal year.

(b) If the board determines that an incident was caused by a violation of chapter 18B, 18C, or 18D, the board may reimburse or pay a portion of the corrective action costs of the eligible person based on the culpability of the eligible person and the percentage of the costs not attributable to the violation.

Subd. 4. Reimbursement payments. (a) The board shall pay a person that is eligible for reimbursement or payment under subdivisions 1, 2, and 3 from the agricultural chemical response and reimbursement account for 80 percent of the total reasonable and necessary corrective action costs greater than $1,000 and less than or equal to $350,000.

(b) A reimbursement or payment may not be made until the board has determined that the costs are reasonable and are for a reimbursement of the costs that were actually incurred.

(c) The board may make periodic payments or reimbursements as corrective action costs are incurred upon receipt of invoices for the corrective action costs.

(d) Money in the agricultural chemical response and reimbursement account is appropriated to the commissioner to make payments and reimbursements directed by the board under this subdivision.

(e) The board may not make reimbursement greater than the maximum allowed under paragraph (a) for all incidents on a single site which:

(1) were not reported at the time of release but were discovered and reported after July 1, 1989; and

(2) may have occurred prior to July 1, 1989, as determined by the commissioner.

(f) The board may only reimburse an eligible person for separate incidents within a single site if the commissioner determines that each incident is completely separate and distinct in respect of location within the single site or time of occurrence.

(g) Except for an emergency incident, the board may not reimburse or pay for more than 60 percent of the corrective action costs of an eligible person or for an incident within five years of a previous incident at a single site resulting from a site recontamination.

(h) The deduction of $1,000 and 20 percent from the $350,000 remuneration may be waived by the board if the incident took place on or after August 18, 2007, and was caused by flooding associated with Presidential Declaration of Major Disaster DR-1717.

Subd. 5. Reimbursement or payment decisions. (a) The board may issue a letter of intent on whether a person is eligible for payment or reimbursement. The letter is not binding on the board.

(b) The board must issue an order granting or denying a request within 30 days following the board meeting at which the board votes to grant or deny a request for reimbursement or for payment under subdivision 1, 2, or 3.

(c) After an initial request is made for reimbursement, notwithstanding subdivisions 1 to 4, the board may deny additional requests for reimbursement.

(d) An eligible person adversely affected by the board's disapproval of a reimbursement or payment application under paragraph (b) or a partial reimbursement under subdivision 3 may, within 60 days of receipt of the board's order, request a hearing of determination before the board. A request for a hearing must be made in writing and specify the grounds for the request.

(e) Within 30 days of the receipt of a request for hearing under paragraph (d), the eligible person must be notified either as to the date of the hearing for determination or of the denial of the request for a hearing. A hearing must be scheduled immediately following the next regularly scheduled board meeting as determined by the notification letter.

(f) If a dispute related to the disapproval of a reimbursement is not resolved after a hearing under paragraph (e) or if a request is denied, the eligible person may appeal the decision as a contested case hearing under chapter 14. A request for a contested case hearing must be submitted in writing to the board within 30 days of the date of the hearing or within 30 days of the receipt of notification of denial of the hearing request under paragraph (e).

Subd. 6. Subrogation. (a) If a person other than a responsible party is paid or reimbursed from the response reimbursement account as a condition of payment or reimbursement, the state is subrogated to the rights of action the person paid or reimbursed has against the responsible party. The commissioner shall collect the amounts from the responsible party and on request of the commissioner on behalf of the board the attorney general shall bring an action to enforce the collection.

(b) Amounts collected under this subdivision must be credited to the agricultural chemical response and reimbursement account.

History: 1989 c 326 art 8 s 4; 1990 c 597 s 14; 1991 c 355 s 3,4; 1993 c 367 s 24; 1995 c 182 s 2,3; 2000 c 477 s 22; 2000 c 488 art 3 s 10; 1Sp2001 c 2 s 38-40; 2002 c 373 s 13-15; 1Sp2007 c 2 art 3 s 5; 2008 c 297 art 1 s 9



Section 18E.05 — AGRICULTURAL CHEMICAL RESPONSE COMPENSATION BOARD.

Subdivision 1. Membership. (a) The Agricultural Chemical Response Compensation Board is created to consist of the commissioner of agriculture, the commissioner of commerce, and three private industry members consisting of: one representative of agricultural chemical manufacturers and wholesalers; one representative of farmers; and one representative of dealers who sell the agricultural chemicals at retail. The governor shall appoint the private industry members. Appointment, vacancies, removal, terms, and payment of compensation and expenses of members, but not expiration of the board itself, are governed by section 15.0575.

(b) The commissioner of agriculture shall provide staff to support the activities of the board.

(c) The board shall adopt rules regarding its practices and procedures, the application form and procedures for determining eligibility for and the amount of reimbursement, and procedures for investigation of claims.

Subd. 2. Duties. The board shall:

(1) accept applications for reimbursement from the account;

(2) determine the eligibility of applicants for reimbursement;

(3) determine the amount of reimbursement due each eligible applicant and the reimbursement payment schedule where applicable; and

(4) order reimbursement and notify the commissioner of the eligible person, the amount of reimbursement due, and the payment schedule, if any.

Subd. 3. Procedures. The board must receive a completed application at least 30 days before a board meeting in order for a request for reimbursement or payment to be considered at that meeting, unless the applicant and the commissioner agree to a longer time period. The board may waive the 30-day requirement if it determines that undue financial hardship to the applicant will result if action is delayed until the next regular meeting. The board must act upon a completed application request at the next regular board meeting, unless additional information is required from the applicant or the commissioner. If the board denies reimbursement or payment, its decision may be appealed in a contested case proceeding under chapter 14.

History: 1989 c 326 art 8 s 5; 1991 c 355 s 5; 1996 c 305 art 2 s 3



Section 18E.06 — REPORT.

By December 1 of each year, the Agricultural Chemical Response Compensation Board and the commissioner shall submit to the house of representatives Committee on Ways and Means, the senate Committee on Finance, the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture, and the Environmental Quality Board a report detailing the board's activities and reimbursements and the expenditures and activities associated with the commissioner's incident response program for which money from the account has been spent during the previous year.

History: 1989 c 326 art 8 s 6; 1993 c 4 s 13; 1994 c 557 s 10; 1999 c 86 art 3 s 6; 2002 c 373 s 16; 2009 c 94 art 1 s 68






Chapter 18F — GENETICALLY ENGINEERED ORGANISMS

Section 18F.01 — PURPOSE.

The purpose of sections 18F.01 to 18F.13 is to establish permits for the release of certain genetically engineered agriculturally related organisms to protect humans and the environment from the potential for significant adverse effects of those releases.

History: 1991 c 250 s 1; 1994 c 454 s 1



Section 18F.02 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 18F.01 to 18F.13, the terms defined in this section have the meanings given them.

Subd. 2. Agency. "Agency" means the Department of Agriculture.

Subd. 2a. Agriculturally related organism. "Agriculturally related organism" means any organism that is used in agricultural production or processing of agricultural products. It includes livestock and livestock products; dairy animals and dairy products; poultry and poultry products; domestic fur-bearing animals; animal feeds; horticultural stock; nursery stock, as defined in section 18G.02, subdivision 17; fruit; vegetables; forage grain; wild rice; seeds; bees; apiary products; and products for the control or mitigation of noxious weeds. It excludes vaccines and drugs for use in humans; genetic engineering of human germ cells and human somatic cells intended for use in human gene therapy; vaccines for use in livestock, dairy animals, poultry, domestic fur-bearing animals, or private aquatic life; genetically engineered wild animals; and forestry products.

Subd. 3. Commissioner. "Commissioner" means the commissioner of agriculture or an agent authorized by the commissioner.

Subd. 4. Genetic engineering. "Genetic engineering" means the introduction of new genetic material to an organism or the regrouping of an organism's genes using techniques or technology designed by humans. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 5. Genetically engineered organism. "Genetically engineered organism" means an organism that has been modified directly or indirectly using genetic engineering.

Subd. 6. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 7. [Repealed, 1994 c 454 s 14]

Subd. 8. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 9. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the environmental costs and benefits of the use of a genetically engineered organism.

History: 1991 c 250 s 2; 1994 c 454 s 2-4; 2004 c 228 art 1 s 12



Section 18F.04 — POWERS AND DUTIES OF COMMISSIONER.

The commissioner shall administer, implement, and enforce sections 18F.01 to 18F.13. The Board of Animal Health shall be consulted on permits that relate to livestock and domestic animals.

History: 1991 c 250 s 3; 1994 c 454 s 5



Section 18F.07 — GENETICALLY ENGINEERED AGRICULTURALLY RELATED ORGANISM PERMIT.

Subdivision 1. Requirement. A person may not conduct a release of a genetically engineered agriculturally related organism until a permit for the release has been obtained from the commissioner. Each release of a genetically engineered agriculturally related organism requires a new permit until the commissioner determines by rule that the proposed use of the agriculturally related organism is no longer subject to regulation under this chapter.

Subd. 2. Permit application and review. (a) After reviewing a completed application, the commissioner may issue a genetically engineered agriculturally related organism permit if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions including, but not limited to, the period for the genetically engineered agriculturally related organism permit, the amount or number of genetically engineered agriculturally related organisms to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a permit issued under this section. After a genetically engineered agriculturally related organism permit is issued, the commissioner may revoke or change the permit at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of a genetically engineered agriculturally related organism permit if the commissioner determines that the use to be made of the agriculturally related organisms under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person shall file an application for a genetically engineered agriculturally related organism permit with the commissioner. The application must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency, United States Department of Agriculture, or other federal agency regulatory application or approval document, if required under federal law or rule;

(3) the purpose or objectives of the agriculturally related organism;

(4) the name, address, and telephone number of cooperators or participants in this state;

(5) the amount or number of organisms, materials, cultures, or seeds to be shipped or used in this state; and

(6) other information requested by the commissioner.

Subd. 4. Application fee. An application for a permit for a genetically engineered agriculturally related organism must be accompanied by a nonrefundable application fee of $125.

History: 1991 c 250 s 4; 1994 c 454 s 6



Section 18F.12 — RULES.

The commissioner shall adopt rules governing the issuance of permits for proposed releases of genetically engineered agriculturally related organisms, experimental genetically engineered pesticides, and genetically engineered fertilizers, genetically engineered soil amendments, and genetically engineered plant amendments. The rules must include a requirement for environmental review subject to the provisions of chapter 116D and rules adopted under it. The rules must also include provisions requiring concurrent permit review for proposed releases that would require more than one permit under this chapter, chapter 18B or 18C.

History: 1991 c 250 s 5; 1994 c 454 s 7



Section 18F.13 — EXEMPTIONS.

(a) The commissioner may provide exemptions to the requirements to prepare an environmental assessment worksheet and obtain a permit for release of genetically engineered agriculturally related organisms for which substantial evidence, including past releases, has shown that the organism can be released without adverse effects on humans and the environment.

(b) The commissioner may provide exemptions from the requirements to prepare an environmental assessment worksheet and obtain a permit for release of genetically engineered agriculturally related organisms for which substantial evidence, including past releases, has shown that the organism can be released under alternative oversight without adverse effects to humans and the environment.

History: 1994 c 454 s 8






Chapter 18G — PLANT PROTECTION AND EXPORT CERTIFICATION

Section 18G.01 — PLANT PROTECTION; POWERS OF COMMISSIONER.

(a) This chapter authorizes the commissioner to abate, suppress, eradicate, prevent, or otherwise regulate the introduction or establishment of plant pests that threaten Minnesota's agricultural, forest, or horticultural interests or the general ecological quality of the state.

(b) The commissioner may employ entomologists, plant pathologists, and other qualified employees necessary to administer and enforce this chapter.

History: 2003 c 128 art 4 s 1



Section 18G.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Biological control agent. "Biological control agent" means a parasite, predator, pathogen, or competitive organism intentionally released by humans for the purpose of biological control with the intent of causing a reduction of a host or prey population.

Subd. 3. Certificate. "Certificate" means a document authorized or prepared by a federal or state regulatory official that affirms, declares, or verifies that an article, plant, product, shipment, or other officially regulated item meets phytosanitary, nursery inspection, pest freedom, plant registration or certification, or other legal requirements.

Subd. 4. Certification. "Certification" means a regulatory official's act of affirming, declaring, or verifying compliance with phytosanitary, nursery inspection, pest freedom, plant registration or certification, or other legal requirements.

Subd. 5. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's designated employee, representative, or agent.

Subd. 6. Compliance agreement. "Compliance agreement" means a written agreement between a person and a regulatory agency to achieve compliance with regulatory requirements.

Subd. 7. Conveyance. "Conveyance" is a means of transportation.

Subd. 8. Department. "Department" means the Department of Agriculture.

Subd. 9. Emergency regulation. "Emergency regulation" means a regulation placed in effect by the commissioner without prior public notice in order to take necessary and immediate regulatory action.

Subd. 10. Eradication. "Eradication" means elimination of a pest from a defined geographic area.

Subd. 11. Exotic species. "Exotic species" means a species that is not native to the area. Exotic species also means a species occurring outside its natural range.

Subd. 12. Harmful plant pest. "Harmful plant pest" means a plant pest that constitutes a significant threat to the agricultural, forest, or horticultural interests of Minnesota or the general environmental quality of the state.

Subd. 13. Infected. "Infected" means a plant that is:

(1) contaminated with pathogenic microorganisms;

(2) being parasitized;

(3) a host or carrier of an infectious, transmissible, or contagious pest; or

(4) so exposed to a plant listed in clause (1), (2), or (3) that one of those conditions can reasonably be expected to exist and the plant may also pose a risk of contamination to other plants or the environment.

Subd. 14. Infested. "Infested" means a plant has been overrun by plant pests, including weeds, or contains or harbors plant pests in a quantity that may threaten other plants.

Subd. 15. Invasive species. "Invasive species" means an exotic or nonnative species whose introduction and establishment causes, or may cause, economic or environmental harm or harm to human health.

Subd. 16. Mark. "Mark" means an official indicator affixed by the commissioner for purposes of identification or separation, to, on, around, or near, plants or plant material known or suspected to be infected with a plant pest. This includes, but is not limited to, paint, markers, tags, seals, stickers, tape, ribbons, signs, or placards.

Subd. 17. Nursery stock. "Nursery stock" means a plant intended for planting or propagation, including, but not limited to, trees, shrubs, vines, perennials, biennials, grafts, cuttings, and buds that may be sold for propagation, whether cultivated or wild, and all viable parts of these plants. Nursery stock does not include:

(1) field and forage crops;

(2) the seeds of grasses, cereal grains, vegetable crops, and flowers;

(3) vegetable plants, bulbs, or tubers;

(4) cut flowers, unless stems or other portions are intended for propagation;

(5) annuals; or

(6) Christmas trees.

Subd. 18. Owner. "Owner" includes, but is not limited to, the person with the legal right of possession, proprietorship of, or responsibility for the property or place where any of the articles regulated in this chapter are found, or the person who is in possession of, proprietorship of, or has responsibility for the regulated articles.

Subd. 19. Permit. "Permit" means a document issued by a regulatory official that allows the movement of any regulated item from one location to another in accordance with specified conditions or requirements and for a specified purpose.

Subd. 20. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization; the state; a state agency; or a political subdivision.

Subd. 21. Pest. "Pest" means any living agent capable of reproducing itself that causes or may potentially cause harm to plants or other biotic organisms.

Subd. 22. Phytosanitary certificate or export certificate. "Phytosanitary certificate" or "export certificate" means a document authorized or prepared by a duly authorized federal or state official that affirms, declares, or verifies that an article, nursery stock, plant, plant product, shipment, or any other officially regulated article meets applicable, legally established, plant pest regulations, including this chapter.

Subd. 23. Plant. "Plant" means a plant, plant product, plant part, or reproductive or propagative part of a plant, plant product, or plant part, including all growing media, packing material, or containers associated with the plant, plant part, or plant product.

Subd. 24. Plant pest. "Plant pest" includes, but is not limited to, an invasive species or any pest of plants, agricultural commodities, horticultural products, nursery stock, or noncultivated plants by organisms such as insects, snails, nematodes, fungi, viruses, bacterium, microorganisms, mycoplasma-like organisms, weeds, plants, and parasitic plants.

Subd. 25. Preclearance. "Preclearance" means an agreement between quarantine officials of exporting and importing states to pass plants, plant material, or other items through quarantine by allowing the exporting state to inspect the plants preshipment, rather than the importing state inspecting the shipment upon arrival.

Subd. 26. Public nuisance. "Public nuisance" means:

(1) a plant, appliance, conveyance, or article that is infested with plant pests that may cause significant damage or harm; or

(2) premises where a plant pest is found.

Subd. 27. Quarantine. "Quarantine" means an enforced isolation or restriction of free movement of plants, plant material, animals, animal products, or any article or material in order to treat, control, or eradicate a plant pest.

Subd. 28. Regulated article. "Regulated article" means any item, the movement of which is governed by quarantine or this chapter.

Subd. 29. Regulated nonquarantine pest. "Regulated nonquarantine pest" means a plant pest that has not been quarantined by state or federal agencies and whose presence in plants or articles may pose an unacceptable risk to nursery stock, other plants, the environment, or human activities.

Subd. 30. Significant damage or harm. "Significant damage" or "harm" means a level of adverse impact that results in economic damage, injury, or loss that exceeds the cost of control for a particular crop.

History: 2003 c 128 art 4 s 2; 2012 c 244 art 1 s 7



Section 18G.03 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Entry and inspection. (a) The commissioner may enter and inspect a public or private place that might harbor plant pests and may require that the owner destroy or treat plant pests, plants, or other material.

(b) If the owner fails to properly comply with a directive of the commissioner, the commissioner may have any necessary work done at the owner's expense. The commissioner shall notify the owner of the deadline for paying those expenses. If the owner does not reimburse the commissioner for an expense within a time specified by the commissioner, the expense is a charge upon the county as provided in subdivision 4.

(c) If a harmful plant pest infestation or infection threatens plants of an area in the state, the commissioner may take any measures necessary to eliminate or alleviate the potential significant damage or harm.

(d) The commissioner may collect fees required by this chapter.

(e) The commissioner may issue and enforce written or printed "stop-sale" orders, compliance agreements, and other directives and requests to the owner or custodian of any plants or articles infested or infected with a harmful plant pest.

Subd. 2. Rules. The commissioner may adopt rules to carry out the purposes of this chapter.

Subd. 3. Quarantine. The commissioner may impose a quarantine to restrict or prohibit the transportation or distribution of plants or other materials capable of carrying plant pests into or through any part of this state.

Subd. 4. Collection of charges for work done for owner. If the commissioner incurs an expense in conjunction with carrying out subdivision 1 and is not reimbursed by the owner of the land, the expense is a legal charge against the land. After the expense is incurred, the commissioner shall file verified and itemized statements of the cost of all services rendered with the county auditor of the county in which the land is located. The county auditor shall place a lien in favor of the commissioner against the land involved, which must be certified by the county auditor and collected according to section 429.101.

Subd. 5. Certain species not subject to chapter 18G. This chapter does not apply to exotic aquatic plants and wild animal species regulated under chapter 84D.

History: 2003 c 128 art 4 s 3; 1Sp2005 c 1 art 1 s 28; 2007 c 57 art 1 s 15



Section 18G.04 — ERADICATION, CONTROL, AND ABATEMENT OF NUISANCES; ISSUING CONTROL ORDERS.

Subdivision 1. Public nuisance. Any premises, plant, appliance, conveyance, or article that is infected or infested with plant pests that may cause significant damage or harm and any premises where any plant pest is found is a public nuisance and must be prosecuted as a public nuisance in all actions and proceedings. All legal remedies for the prevention and abatement of a nuisance apply to a public nuisance under this section. It is unlawful for any person to maintain a public nuisance.

Subd. 2. Control order. In order to prevent the introduction or spread of harmful or dangerous plant pests, the commissioner may issue orders for necessary control measures. These orders may indicate the type of specific control to be used, the compound or material, the manner or the time of application, and who is responsible for carrying out the control order. Control orders may include directions to control or abate the plant pest to an acceptable level; eradicate the plant pest; restrict the movement of the plant pest or any material, article, appliance, plant, or means of conveyance suspected to be carrying the plant pest; or destroy plants or plant products infested or infected with a plant pest. Material suspected of being infested or infected with a plant pest may be confiscated by the commissioner.

History: 2003 c 128 art 4 s 4



Section 18G.05 — DISCOVERY OF PLANT PESTS; OFFICIAL MARKING OF INFESTED OR INFECTED ARTICLES.

Upon knowledge of the existence of a dangerous or injurious plant pest or invasive species within the state, the commissioner may conspicuously mark all plants, infested areas, materials, and articles known or suspected to be infected or infested with the plant pest or invasive species. Persons, owners, or tenants in possession of the premises or area in which the existence of the plant pest or invasive species is suspected must be notified by the commissioner with prescribed control measures. A person must comply with the commissioner's control order within the prescribed time. If the commissioner determines that satisfactory control or mitigation of the pest has been achieved, the order must be released.

History: 2003 c 128 art 4 s 5



Section 18G.06 — ESTABLISHMENT OF QUARANTINE RESTRICTIONS.

Subdivision 1. Scope. The commissioner may impose a quarantine restricting or regulating the production, movement, or existence of plants, plant products, agricultural commodities, crop seed, farm products, or other articles or materials in order that the introduction or spread of a plant pest may be prevented or limited or an existing plant pest may be controlled or eradicated.

Subd. 2. Quarantine notice. (a) The commissioner may issue orders to take prompt regulatory action in plant pest emergencies on regulated articles. If continuing quarantine action is required, a formal quarantine may be imposed. Orders may be issued to retain necessary quarantine action on a few properties if eradication treatments have been applied and continuing quarantine action is no longer necessary for the majority of the regulated area.

(b) The commissioner may place an emergency regulation or quarantine in effect without prior public notice in order to take immediate regulatory action to prevent the introduction or establishment of a plant pest.

(c) The commissioner may enter into cooperative agreements with the United States Department of Agriculture and other federal, state, city, or county agencies to assist in the enforcement of federal quarantines. The commissioner may adopt a quarantine or regulation against a pest or an area not covered by a federal quarantine. The commissioner may seize, destroy, or require treatment of products moved from a federally regulated area if they were not moved in accordance with the federal quarantine regulations or, if certified, they were found to be infested with the pest organism.

(d) The commissioner may impose a quarantine against a plant pest that is not quarantined in other states to prevent the spread of the plant pest within this state. The commissioner may enact a quarantine against a plant pest of regional or national significance even when no federal domestic quarantine has been adopted. These quarantines regulate intrastate movement between quarantined and nonquarantined areas of this state. The commissioner may enact a parallel state quarantine if there is a federal quarantine applied to a portion of the state.

(e) The commissioner may impose a state exterior quarantine if the plant pest is not established in this state but is established in other states. State exterior quarantines may be enacted even if no federal domestic quarantine has been adopted. The commissioner may issue control orders at destinations necessary to prevent the introduction or spread of plant pests.

Subd. 3. Description of regulated areas. (a) The regulated area to be described in a quarantine may involve the entire state, portions of the state, or certain names and locations of infested properties.

(b) Regulated quarantine areas may be subdivided into suppression areas and generally infested areas if it is desirable to control movement into suppression areas from generally infested areas.

(c) Quarantine provisions or areas regulated may be amended by the commissioner through publication of a notice to that effect in local newspapers or through direct written notice to affected property owners.

(d) If an infestation in a specific regulated area has been eliminated to the extent that movement of the regulated articles no longer present a pest risk, the quarantine in that area may be removed. The commissioner may also exempt areas from specified requirements until eradication has been achieved.

Subd. 4. Movement of regulated articles. (a) A regulated article may be refused entry into this state if it is prohibited or is required to be certified and comes from an area regulated by a state or federal quarantine. The owner or carrier of regulated articles that are reportedly originating in nonregulated areas of a quarantined state must provide proof of origin of the regulated articles. An invoice, waybill, or other shipping document satisfactory to the receiving state regulatory official is acceptable as proof of origin.

(b) Certificates or permits are required for the movement of regulated articles from a regulated area to any point outside the regulated area. Certificates or permits are not required for a regulated article originating outside of a regulated area moving to another nonregulated area or moving through or reshipped from a regulated area when the point of origin of the article is clearly indicated on a waybill, bill of lading, shipper's invoice, or other similar document accompanying the shipment. Shipments moving through or being reshipped from a regulated area must be safeguarded against infestation while within the regulated area.

Subd. 5. Public notification of a state quarantine or emergency regulation. (a) For pest threats of imminent concern, the commissioner may declare an emergency quarantine or enact emergency orders.

(b) If circumstances permit, public notice and a public hearing must be held to solicit comments regarding the proposed state quarantine. If a pest threat is of imminent concern and there is insufficient time to allow full public comment on the proposed quarantine, the commissioner may impose an emergency quarantine until a state quarantine can be implemented.

(c) Upon establishment of a state quarantine, and upon institution of modifications or repeal, notices must be sent to the principal parties of interest, including federal and state authorities, and to organizations representing the public involved in the restrictive measures.

Subd. 6. Quarantine repeal. A quarantine may be repealed when its purpose has been accomplished. If a quarantine has attained its objective or if the progress of events has clearly proved that attainment is not possible by the restrictions adopted, a quarantine may be modified or repealed.

History: 2003 c 128 art 4 s 6



Section 18G.07 — TREE CARE AND TREE TRIMMING COMPANY REGISTRATION.

Subdivision 1. Creation of registry. (a) The commissioner shall maintain a list of all persons, businesses, and companies that employ persons who provide tree care or tree trimming services in Minnesota. All commercial tree care providers, tree trimmers, and employers that direct employees to remove trees, limbs, branches, brush, or shrubs for hire must be registered with the commissioner.

(b) Persons or companies who are required to be registered under paragraph (a) must register annually by providing the following to the commissioner:

(1) accurate and up-to-date business name, address, and telephone number;

(2) a complete list of all Minnesota counties in which they work; and

(3) a nonrefundable fee of $25 for initial application or renewing the registration.

(c) All persons and companies required to be registered under paragraph (a) must register before conducting the activities specified in paragraph (a). Annual registration expires December 31, must be renewed annually, and the renewal fee remitted by January 1 of the year for which it is issued. In addition, a penalty of ten percent of the renewal fee due must be charged for each month, or portion of a month, that the fee is delinquent up to a maximum of 30 percent for any application for renewal postmarked after December 31.

Subd. 2. Information dissemination. The commissioner shall provide registered tree care companies with information and data regarding any existing or potential regulated forest pest infestations within the state.

Subd. 3. Violation. It is unlawful for a person to advertise tree care or tree trimming services in Minnesota without being registered with the commissioner.

History: 2003 c 128 art 4 s 7; 2010 c 333 art 1 s 10; 2012 c 244 art 1 s 8



Section 18G.09 — SHIPMENT OF PLANT PESTS AND BIOLOGICAL CONTROL AGENTS.

Shipment, introduction into, or release in Minnesota of (1) a plant pest, noxious weed, or other organism that may directly or indirectly affect Minnesota's plant life as a harmful or dangerous pest, parasite, or predator of other organisms, or (2) an arthropod, is prohibited, except under permit issued by the commissioner.

No person may sell, offer for sale, move, convey, transport, deliver, ship, or offer for shipment any plant pest, or biological control agent without a permit from the United States Department of Agriculture, Animal and Plant Health Inspection Service or its state equivalent. A permit may be issued only after the commissioner determines that the proposed shipment or use will not create a hazard to the agricultural, forest, or horticultural interests of this state or the state's general environmental quality. For interstate movement, the permit must be affixed conspicuously to the exterior of each shipping container, box, package, or appliance; accompany each shipping container, box, package, or appliance; or comply with other directions of the commissioner. This section does not apply to intrastate shipments of federal or state-approved biological control agents used in this state for control of plant pests. Shipping containers must be escape-proof and the commissioner shall specify labeling and shipping protocols.

History: 2003 c 128 art 4 s 8



Section 18G.10 — EXPORT CERTIFICATION, INSPECTIONS, CERTIFICATES, PERMITS, AND FEES.

Subdivision 1. Purpose. To ensure continued access to foreign and domestic markets, the commissioner shall provide inspection and certification services to ensure that appropriate phytosanitary restrictions or requirements are fully met.

Subd. 2. Disposition and use of money received. All fees and penalties collected under this chapter and interest attributable to the money in the account must be deposited in the state treasury and credited to the nursery and phytosanitary account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of this chapter.

Subd. 3. Cooperative agreements. The commissioner may enter into cooperative agreements with federal and state agencies for administration of the export certification program.

Subd. 4. Phytosanitary and export certificates. An exporter of plants or plant products desiring to originate shipments from Minnesota to a foreign country requiring a phytosanitary certificate or export certificate must submit an application to the commissioner. Application for phytosanitary certificates or export certificates must be made on forms provided or approved by the commissioner. The commissioner may conduct inspections of plants, plant products, or facilities for persons that have applied for or intend to apply for a phytosanitary certificate or export certificate from the commissioner.

The commissioner may issue a phytosanitary certificate or export certificate if the plants or plant products satisfactorily meet the requirements of the importing foreign country and the United States Department of Agriculture requirements. The requirements of the destination countries must be met by the applicant.

Subd. 5. Certificate fees. (a) The commissioner shall assess fees sufficient to recover all costs for the inspection, service, and work performed in carrying out the issuance of a phytosanitary certificate or export certificate.

(b) If laboratory analysis or other technical analysis is required to issue a certificate, the commissioner must set and collect the fee to recover this additional cost.

(c) The certificate fee is $75 or a fee amount, not to exceed $300, that is sufficient to recover all processing costs for each phytosanitary or export certificate issued in addition to any mileage or inspection time charges that are assessed.

(d) For services provided for in subdivision 7 that are goods and services provided for the direct and primary use of a private individual, business, or other entity, the commissioner must set and collect the fees to cover the cost of the services provided.

Subd. 6. Certificate denial or cancellation. The commissioner may deny or cancel the issuance of a phytosanitary or export certificate for any of the following reasons:

(1) failure of the plants or plant products to meet quarantine, regulations, and requirements imposed by the country for which the phytosanitary or export certificate is being requested;

(2) failure to completely or accurately provide the information requested on the application form;

(3) failure to ship the exact plants or plant products which were inspected and approved; or

(4) failure to pay any fees or costs due the commissioner.

Subd. 7. Supplemental, additional, or other certificates and permits. (a) The commissioner may provide inspection, sampling, or certification services to ensure that Minnesota plant treatment processes, plant products, or commodities meet import requirements of other states or countries.

(b) The state plant regulatory official may issue permits and certificates verifying that various Minnesota agricultural plant treatment processes, products, or commodities meet specified plant health requirements, treatment requirements, or pest absence assurances based on determinations by the commissioner.

Subd. 8. Misuse of a certificate or permit. (a) Certificates and permits may not be altered, counterfeited, obtained, or used improperly, for any plant product.

(b) Certificates and permits are not transferable to another location or another person.

History: 2003 c 128 art 4 s 9; 1Sp2005 c 1 art 1 s 29,30; 2012 c 244 art 1 s 9,10; 1Sp2015 c 4 art 2 s 12-14



Section 18G.11 — COOPERATION WITH OTHER JURISDICTIONS.

Subdivision 1. Detection and control agreements. The commissioner may enter into cooperative agreements with organizations, persons, civic groups, governmental agencies, or other organizations to adopt and execute plans to detect and control areas infested or infected with harmful plant pests. The cooperative agreements may include provisions of joint funding of any control treatment.

If a harmful plant pest infestation or infection occurs and cannot be adequately controlled by individual persons, owners, tenants, or local units of government, the commissioner may conduct the necessary control measures independently or on a cooperative basis with federal or other units of government.

Subd. 2. New and emerging plant pest programs. The commissioner may make grants to municipalities or enter into contracts with municipalities, nurseries, colleges, universities, state or federal agencies in connection with new or emerging plant pests programs, including research, or any other organization with the legal authority to enter into contractual agreements.

History: 2003 c 128 art 4 s 10; 2007 c 57 art 1 s 16



Section 18G.12 — INVASIVE SPECIES MANAGEMENT AND INVESTIGATION.

Subdivision 1. Plant pest and invasive species research. The commissioner shall conduct research to prevent the introduction or spread of invasive species and plant pests into the state and to investigate the feasibility of their control or eradication.

Subd. 2. Statewide program. The commissioner shall establish a statewide program to prevent the introduction and the spread of harmful plant pest and terrestrial invasive species. To the extent possible, the program must provide coordination of efforts among governmental entities and private organizations.

Subd. 3. Invasive species management plan. The commissioner shall prepare and maintain a long-term terrestrial invasive species management plan which may include specific plans for individual species. The plan must address:

(1) coordination strategies for detection and prevention of accidental introductions;

(2) methods to disseminate information about harmful invasive species to the general public and appropriate agricultural and resource management agencies or organizations;

(3) coordination of control efforts for selected harmful terrestrial invasive species; and

(4) participation by local units of government and other state and federal agencies in the development and implementation of local management efforts.

Subd. 4. Regional cooperation. The commissioner shall seek cooperation with other states and Canadian provinces for the purposes of management and control of harmful invasive species.

Subd. 5. [Repealed, 2009 c 94 art 1 s 107]

History: 2003 c 128 art 4 s 11



Section 18G.13 — LOCAL PEST CONTROL.

Subdivision 1. Purpose. The purpose of this section is to authorize political subdivisions to establish and fund their own programs to control pests that are likely to cause economic or environmental harm or harm to human health.

Subd. 2. Control. The governing body of a county, city, or town may appropriate money to control native or exotic pests.

Subd. 3. Cost. The governing body of the political subdivision may levy a tax on the taxable property within the subdivision to defray the cost of the activities authorized under subdivision 2.

Subd. 4. Certificates of indebtedness. To provide funds for activities authorized in subdivision 2 in advance of collection of the tax under subdivision 3, the governing body may, after the tax has been levied and certified to the county auditor for collection, issue certificates of indebtedness in anticipation of the collection and payment of the tax. The total amount of the certificates, including principal and interest, must not exceed 90 percent of the amount of the levy and must be payable from the proceeds of the levy no later than two years from the date of issuance. They must be issued on terms and conditions determined by the governing body and must be sold as provided in section 475.60. If the governing body determines that an emergency exists, it may make appropriations from the proceeds of the certificates for authorized purposes without complying with statutory or charter provisions requiring that expenditures be based on a prior budget authorization or other budgeting requirements.

Subd. 5. Deposit of proceeds in separate fund. The proceeds of a tax levied under subdivision 3 or an issue of certificates of indebtedness under subdivision 4 must be deposited in the municipal treasury in a separate fund and spent only for purposes authorized by this section. If no disbursement is made from the fund for a period of five years, any money remaining in the fund may be transferred to the general fund.

Subd. 6. Penalty. A person who prevents, obstructs, or interferes with the county authorities or their agents in carrying out subdivisions 2 to 5, or neglects to comply with the rules and regulations of the county commissioners adopted under authority of those subdivisions, is guilty of a misdemeanor.

Subd. 7. Regulations; scope. A city council, board of county commissioners, or town board may by resolution or ordinance adopt and enforce regulations to control and prevent the spread of plant pests and diseases. The regulations may authorize appropriate officers and employees to:

(1) enter and inspect any public or private place that might harbor plant pests;

(2) provide for the summary removal of diseased trees from public or private places if necessary to prevent the spread of the disease;

(3) require the owner to destroy or treat plant pests, diseased or invasive plants, or other infested material; and

(4) provide for the work at the expense of the owner.

The expense must be a lien upon the property and may be collected as a special assessment as provided by section 429.101 or by charter. In this subdivision, "private place" means every place except a private home.

History: 2003 c 128 art 4 s 12



Section 18G.14 — MOSQUITO ABATEMENT.

Subdivision 1. Declaration of policy. The abatement or suppression of mosquitoes is advisable and necessary for the maintenance and improvement of the health, welfare, and prosperity of the people. Areas where mosquitoes incubate or hatch are declared to be public nuisances and may be abated under this section. Mosquito abatement may be undertaken under this section anywhere in the state by any governmental unit.

Subd. 2. Establishing local board. A governmental unit may engage in mosquito abatement and establish a mosquito abatement board upon adoption of a resolution to that effect by its governing body or upon adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in subdivision 3.

Subd. 3. Petition; hearing; election. If a petition signed by five percent of the property owners or 250 owners, whichever is less, is presented to a governing body requesting the governmental unit to engage in mosquito abatement, a public hearing must be held on the petition by the governing body within 15 days of presentation of the petition. If the governing body does not, within 15 days after the hearing, adopt a resolution to undertake mosquito abatement, the governing body must order a vote to be taken at the next regular election or town meeting on the proposal to undertake mosquito abatement. The governing body must provide ballots to be used at the election or meeting. The ballot must bear the words "Shall the (governmental unit) of ....... engage in mosquito abatement?" If the majority of the votes are affirmative, the governing body must take appropriate action as soon as possible to carry on mosquito abatement. A proposal to undertake mosquito abatement that is rejected by the voters must not be resubmitted to the voters for two years.

Subd. 4. Discontinuing program. If a governmental unit by action of its governing body or voters has chosen to engage in mosquito abatement, the abatement program may be discontinued in the following manner:

(1) if the mosquito abatement was originally undertaken by resolution of the governing body, then by the adoption of a resolution to that effect by the governing body, or by the adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in this subdivision; and

(2) if the mosquito abatement was originally undertaken by the adoption of a proposal to that effect by the voters of the governmental unit, then only by the adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in subdivision 5.

Subd. 5. Petition; hearing; and election to discontinue. If a petition signed by five percent of the property owners or 250 owners, whichever is less, is presented to the governing body engaged in mosquito abatement requesting it to discontinue mosquito abatement, a public hearing must be held on the petition by the governing body within 15 days after presentation of the petition. If the governing body does not, within 15 days after the hearing, adopt a resolution to discontinue mosquito abatement, the governing body must order a vote to be taken at the next regular election or town meeting on the proposal to discontinue mosquito abatement. The governing body shall provide ballots to be used at the election or meeting. The ballot must bear the words "Shall the (governmental unit) of ....... discontinue mosquito abatement?" If a majority of the votes are affirmative, the governing body must take appropriate action as soon as possible to discontinue mosquito abatement. A proposal to discontinue mosquito abatement that is rejected by the voters must not be resubmitted to the voters for two years.

Subd. 6. Abatement board. A governing body that has decided, in the manner required by this section, to engage in mosquito abatement, shall appoint three persons to serve as members of a mosquito abatement board with powers specified in subdivision 8. Each member of the board holds office at the pleasure of the governing body and serves without compensation, except that board members may be reimbursed for actual expenses incurred in fulfilling board duties.

Subd. 7. Officers; meetings. Immediately after appointment of the board and at the first meeting in each succeeding calendar year, the board shall elect a chair, a secretary, a treasurer, and other necessary officers. The board shall provide for the time and place of holding regular meetings and may establish rules for proceedings. All meetings of the board are open to the public. Two members of the board constitute a quorum, but one member may adjourn from day to day. The board shall keep a written record of its proceedings and an itemized account of all expenditures and disbursements and that record and account must be open at all reasonable times for public inspection.

Subd. 8. Powers of board. A mosquito abatement board and a joint board established under this section may, either by board action or through its members, officers, agents, or employees, as may be appropriate:

(1) enter any property within the governmental unit at reasonable times to determine whether mosquito breeding exists;

(2) take necessary and proper steps for the abatement of mosquitoes and other insects and arachnids, such as ticks, mites, and spiders, as the commissioner may designate;

(3) subject to the paramount control of county and state authorities, lagoon and clean up any stagnant pool of water and clean up shores of lakes and streams and other mosquito breeding places;

(4) spray with insecticides, approved by the commissioner, areas in the governmental unit found to be breeding places for mosquitoes or other insects or arachnids designated under clause (2);

(5) purchase supplies and equipment and employ persons necessary and proper for mosquito abatement;

(6) accept gifts of money or equipment to be used for mosquito abatement; and

(7) enter into contracts necessary to accomplish mosquito abatement.

Subd. 9. Cooperate with state departments. Each mosquito abatement board and each governmental unit engaged in mosquito abatement shall cooperate with the University of Minnesota, the commissioners of agriculture, health, natural resources, and transportation, and the agricultural experiment station.

Subd. 10. Tax levy. An annual tax may be levied for mosquito abatement purposes on all taxable property in any governmental unit undertaking mosquito abatement under this section. The tax must be certified, levied, and collected in the same manner as other taxes levied by the governmental unit.

Subd. 11. Certificates of indebtedness. At any time after the annual tax levy has been certified to the county auditor, and not earlier than October 10 in any year, any governing body may, for the purpose of providing the necessary funds for mosquito abatement for the succeeding year, by resolution, issue and sell as many certificates of indebtedness as may be needed in anticipation of the collection of taxes levied under subdivision 10. Certificates must not be issued in excess of 50 percent of the amount of the tax levy, as spread by the county auditor, to be collected for mosquito abatement. No certificate may be issued to become due and payable later than December 31 of the year succeeding the year in which the tax levy was made. The certificates must not be sold for less than par and accrued interest, and must not bear a greater rate of interest than five percent per annum. Each certificate must state upon its face that the proceeds of the certificate must be used for the mosquito abatement fund, the total amount of the certificates issued, and the amount embraced in the tax levy for that particular purpose. The certificates must be numbered consecutively and be in denominations of $100 or multiples of $100, may have interest coupons attached, and must be otherwise of a form, on terms, and made payable at a place that will best aid in their negotiation. The proceeds of the tax assessed and collected on account of the mosquito abatement fund must be irrevocably pledged for the redemption of the certificates issued. The certificates must be paid solely from the money derived from the levy for the year against which the certificates were issued, or, if they are not sufficient for that purpose, from the levy for the mosquito abatement fund in the next succeeding year. The money derived from the sale of the certificates must be credited to the mosquito abatement fund for the calendar year immediately succeeding the levy and may not be used or spent until the succeeding year. No certificates for any year may be issued until all certificates for prior years have been paid. No certificates may be extended.

Subd. 12. Deposit and use of funds. All money received for mosquito abatement purposes, either by way of tax collection or the sale of certificates of indebtedness, must be deposited in the treasury of the governmental unit to the credit of a special fund to be designated as the mosquito abatement fund, must not be used for any other purpose, and must be drawn upon by the proper officials upon the properly authenticated voucher of the mosquito abatement board. No money may be paid from the fund except on orders drawn upon the officer of the governmental unit having charge of the custody of the mosquito abatement fund and signed by the chair and the secretary of the mosquito abatement board. Each mosquito abatement board shall annually file an itemized statement of all receipts and disbursements with its governing body.

Subd. 13. Duties of commissioner. The commissioner:

(1) may establish rules for the conduct of mosquito abatement operations of governmental units and boards engaged in mosquito abatement; and

(2) is an ex officio member of a mosquito abatement board. The commissioner may appoint representatives to act for the commissioner as ex officio members of boards.

Subd. 14. Natural resources. The commissioner of natural resources must approve mosquito abatement plans or order modifications the commissioner of natural resources considers necessary for the protection of public water, wild animals, and natural resources before control operations are started on state lands administered by the commissioner of natural resources or in public waters listed on the Department of Natural Resources public waters inventory. The commissioner of natural resources may make necessary modifications in an approved plan or revoke approval of a plan at any time upon written notice to the governing body or mosquito abatement board.

Subd. 15. Cooperation between governmental units. If two or more adjacent governmental units have authorized mosquito abatement and appointed the members of the mosquito abatement board, the governing bodies may, by written contract, arrange for pooling mosquito abatement funds, apportioning all costs, cooperating in the use of equipment and personnel, and engaging jointly in mosquito abatement upon terms and conditions and subject to mutually agreed-upon rules. The immediate control and management of the joint project may, by the terms of the written contract, be entrusted to a joint committee composed of the chair of each of the boards or other board members.

Subd. 16. Unorganized towns; powers of county board. In any town that is unorganized politically, the county board of the county in which the town is situated has all the rights, powers, and duties conferred by this section upon the governing bodies of towns, including town boards, and the county board must act as though it were the governing body and town board of that town and may authorize and undertake mosquito abatement in the town and cause taxes to be levied for mosquito abatement the same as though the town were organized politically and the county board were the governing body and town board. The cost of mosquito abatement in such a town must be paid solely by a tax levy on the property within the town where mosquito abatement is undertaken and no part of the expense of mosquito abatement in that town may be a county expense or paid by the county.

Subd. 17. Cost of state's service; refunds. The actual cost to the state of any service rendered or expense incurred by the commissioner of agriculture or natural resources under this section for the benefit of a mosquito abatement board must be reimbursed by the appropriate governmental unit.

History: 2003 c 128 art 4 s 13; 2004 c 228 art 1 s 13,14






Chapter 18H — NURSERY LAW

Section 18H.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Agent. "Agent" means a person who, on behalf of another person, receives on consignment, contracts for, or solicits for sale on commission, a plant product from a producer of the product or negotiates the consignment or purchase of a plant product on behalf of another person.

Subd. 3. Annual. "Annual" means a plant growing in Minnesota with a life cycle of less than one year.

Subd. 4. Certificate. "Certificate" means a document authorized or prepared by a federal or state regulatory official that affirms, declares, or verifies that a plant, product, shipment, or other officially regulated item meets phytosanitary, nursery inspection, pest freedom, plant registration or certification, or other legal requirements.

Subd. 5. Certification. "Certification" means a regulatory official's act of affirming, declaring, or verifying compliance with phytosanitary, nursery inspection, pest freedom, plant registration or certification, or other legal requirements.

Subd. 6. Certified nursery stock. "Certified nursery stock" means nursery stock which has been officially inspected by the commissioner and found apparently free of quarantine and regulated nonquarantine pests or significant dangerous or potentially damaging plant pests.

Subd. 7. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's designated employee, representative, or agent.

Subd. 8. Consignee. "Consignee" means a person to whom a plant, nursery stock, horticultural product, or plant product is shipped for handling, planting, sale, resale, or any other purpose.

Subd. 9. Consignor. "Consignor" means a person who ships or delivers to a consignee a plant, nursery stock, horticultural product, or plant product for handling, planting, sale, resale, or any other purpose.

Subd. 10. Container-grown. "Container-grown" means a plant that was produced from a liner or cutting in a container.

Subd. 11. Department. "Department" means the Minnesota Department of Agriculture.

Subd. 12. Distribute. "Distribute" means offer for sale, sell, barter, ship, deliver for shipment, receive and deliver, offer to deliver, receive on consignment, contract for, solicit for sale on commission, or negotiate the consignment or purchase in this state.

Subd. 12a. Dormant. "Dormant" means nursery stock without etiolated growth.

Subd. 12b. Etiolated growth. "Etiolated growth" means bleached and unnatural growth resulting from the exclusion of sunlight.

Subd. 12c. Individual. "Individual" means a human being.

Subd. 13. Infected. "Infected" means a plant that is:

(1) contaminated with pathogenic microorganisms;

(2) being parasitized;

(3) a host or carrier of an infectious, transmissible, or contagious pest; or

(4) so exposed to a plant listed in clause (1), (2), or (3) that one of those conditions can reasonably be expected to exist and the plant may also pose a risk of contamination to other plants or the environment.

Subd. 14. Infested. "Infested" means a plant has been overrun by plant pests, including weeds, or contains or harbors plant pests in a quantity that may threaten other plants.

Subd. 15. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 16. Mark. "Mark" means an official indicator affixed by the commissioner for purposes of identification or separation to, on, around, or near plants or plant material known or suspected to be infected with a plant pest. This includes, but is not limited to, paint, markers, tags, seals, stickers, tape, ribbons, signs, or placards.

Subd. 16a. Nonhardy. "Nonhardy" means a plant that cannot be expected to survive or reliably produce flowers and fruit in average minimum winter temperatures at the growing site as determined by the commissioner based upon independent field trials and industry input represented by the United States Department of Agriculture Plant Hardiness Zone designations.

Subd. 17. Nursery. "Nursery" means a place where nursery stock is grown, propagated, collected, or distributed, including, but not limited to, private property or property owned, leased, or managed by any agency of the United States, Minnesota or its political subdivisions, or any other state or its political subdivisions where nursery stock is fumigated, treated, packed, or stored.

Subd. 18. Nursery certificate. "Nursery certificate" means a document issued by the commissioner recognizing that a person is eligible to sell, offer for sale, or distribute certified nursery stock at a particular location under a specified business name.

Subd. 19. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 20. Nursery stock. "Nursery stock" means a plant intended for planting or propagation, including, but not limited to, trees, shrubs, vines, perennials, biennials, grafts, cuttings, and buds that may be sold for propagation, whether cultivated or wild, and all viable parts of these plants. Nursery stock does not include:

(1) field and forage crops or sod;

(2) seeds;

(3) vegetable plants, bulbs, or tubers;

(4) cut flowers, unless stems or other portions are intended for propagation;

(5) annuals; or

(6) Christmas trees.

Subd. 21. Nursery stock broker. "Nursery stock broker" means a nursery stock dealer engaged in the business of selling or reselling certified nursery stock as a business transaction without taking ownership or handling the nursery stock.

Subd. 22. Nursery stock dealer. "Nursery stock dealer" means a person involved in the acquisition and further distribution of certified nursery stock; the utilization of certified nursery stock for landscaping or purchase of certified nursery stock for other persons; or the distribution of certified nursery stock with a mechanical digger, commonly known as a tree spade, or by any other means. A person who purchases more than half of the certified nursery stock offered for sale at a sales location during the current certificate year is considered a nursery stock dealer rather than a nursery stock grower for the purposes of determining a proper fee schedule. Nursery stock brokers, landscapers, and tree spade operators are considered nursery stock dealers for purposes of determining proper certification.

Subd. 23. Nursery stock grower. "Nursery stock grower" includes, but is not limited to, a person who raises, grows, or propagates nursery stock, outdoors or indoors. A person who grows more than half of the certified nursery stock offered for sale at a sales location during the current certificate year is considered a nursery stock grower for the purpose of determining a proper fee schedule.

Subd. 24. Owner. "Owner" includes, but is not limited to, the person with the legal right of possession, proprietorship of, or responsibility for the property or place where any of the articles regulated in this chapter are found, or the person who is in possession of, proprietorship of, or has responsibility for the regulated articles.

Subd. 24a. Packaged stock. "Packaged stock" means bare root nursery stock packed with the roots in moisture-retaining material encased in plastic film or other material designed to hold the moisture-retaining material in place.

Subd. 25. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, unincorporated organization, the state, a state agency, or a political subdivision.

Subd. 26. Place of origin. "Place of origin" means the county and state where nursery stock was most recently certified or grown for at least one full growing season.

Subd. 27. Plant. "Plant" means a plant, plant product, plant part, or reproductive or propagative part of a plant, plant product, or plant part, including all growing media, packing material, or containers associated with the plants, plant parts, or plant products.

Subd. 28. Plant pest. "Plant pest" means a biotic agent that causes or may cause harm to plants.

Subd. 28a. Pollinator lethal insecticide. "Pollinator lethal insecticide" means an insecticide absorbed by a plant that makes the plant lethal to pollinators. Pollinator lethal insecticide includes, but is not limited to, the neonicotinoid class of insecticides that affect the central nervous system of pollinators and may cause pollinator paralysis or death.

Subd. 29. Public nuisance. "Public nuisance" means:

(1) a plant, appliance, conveyance, or article that is infested with plant pests that may cause significant damage or harm; or

(2) premises where a plant pest is found.

Subd. 30. Quarantine. "Quarantine" means an enforced isolation or restriction of free movement of plants, plant material, animals, animal products, or any article or material in order to treat, control, or eradicate a plant pest.

Subd. 31. Regulated nonquarantine pest. "Regulated nonquarantine pest" means a plant pest that has not been quarantined by state or federal agencies and whose presence in plants or articles may pose an unacceptable risk to nursery stock, other plants, the environment, or human activities.

Subd. 32. Sales location. "Sales location" means a fixed location from which certified nursery stock is displayed or distributed.

Subd. 32a. Sod. "Sod" means the upper portion of soil that contains the roots of grasses and the living grass plants.

Subd. 33. Tree spade. "Tree spade" means a mechanical device or machinery capable of removing nursery stock, root system, and soil from the planting in one operation.

Subd. 34. Tree spade operator. "Tree spade operator" means a person who uses a tree spade to dig, sell, offer for sale, distribute, or transport certified nursery stock.

Subd. 35. Tropical plant. "Tropical plant" means a plant that has a United States Department of Agriculture hardiness zone designation of zone 6 or greater, or an annual minimum hardiness temperature of -9 degrees Fahrenheit.

History: 2003 c 128 art 5 s 1; 1Sp2005 c 1 art 1 s 41-46; 2009 c 94 art 1 s 69-72; 2012 c 244 art 1 s 11,12; 2014 c 299 s 1; 1Sp2015 c 4 art 2 s 15-17



Section 18H.03 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Employees. The commissioner may employ entomologists, plant pathologists, and other employees necessary to administer this chapter.

Subd. 2. Entry and inspection; fees. (a) The commissioner may enter and inspect a public or private place that might harbor plant pests and may require that the owner destroy or treat plant pests, plants, or other material.

(b) If the owner fails to properly comply with a directive of the commissioner within a given period of time, the commissioner may have any necessary work done at the owner's expense. If the owner does not reimburse the commissioner for the expense within a time specified by the commissioner, the expense is a charge upon the county as provided in subdivision 4.

(c) If a dangerous plant pest infestation or infection threatens plants of an area in the state, the commissioner may take any measures necessary to eliminate or alleviate the danger.

(d) The commissioner may collect fees required by this chapter.

(e) The commissioner may issue and enforce a written or printed "stop-sale" order to the owner or custodian of any nursery stock if fees required by the nursery are not paid. The commissioner may not be held liable for the deterioration of nursery stock during the period for which it is held pursuant to a stop-sale order.

Subd. 3. Quarantines. The commissioner may impose a quarantine to restrict or prohibit the transportation of nursery stock, plants, or other materials capable of carrying plant pests into or through any part of the state.

Subd. 4. Collection of charges for work done for owner. If the commissioner incurs an expense in conjunction with carrying out subdivision 2 and is not reimbursed by the owner of the land, the expense is a legal charge against the land. After the expense is incurred, the commissioner shall file verified and itemized statements of the cost of all services rendered with the county auditor of the county in which the land is located. The county auditor shall place a lien in favor of the commissioner against the land involved, certified by the county auditor, and collected according to section 429.101.

Subd. 5. Delegation authority. The commissioner may, by written agreements, delegate specific inspection, enforcement, and other regulatory duties of this chapter to officials of other agencies. This delegation may only be made to a state agency, a political subdivision, or a political subdivision's agency that has signed a joint powers agreement with the commissioner as provided in section 471.59.

Subd. 6. Dissemination of information. The commissioner may disseminate information among growers relative to treatment of nursery stock in both prevention and elimination of attack by plant pests and diseases.

Subd. 7. Other duties of service. The commissioner may carry out other duties or responsibilities that are of service to the industry or that may be necessary for the protection of the industry.

History: 2003 c 128 art 5 s 2



Section 18H.04 — ADOPTION OF RULES.

The commissioner may adopt rules to carry out the purposes of this chapter. The rules may include, but are not limited to, rules in regard to labeling and the maintenance of viability and vigor of nursery stock. Rules of the commissioner that are in effect on July 1, 2003, relating to plant protection, nursery inspection, or the Plant Pest Act remain in effect until they are superseded by new rules.

History: 2003 c 128 art 5 s 3



Section 18H.05 — NURSERY CERTIFICATE REQUIREMENTS.

(a) No person may offer for sale or distribute certified nursery stock as a nursery stock grower or dealer without first obtaining the appropriate nursery stock certificate from the commissioner. The commissioner may not issue a certificate to a person who does not sell certified nursery stock. Certificates are issued solely for these purposes and may not be used for other purposes.

(b) A certificate issued by the commissioner expires on December 31 of the year it is issued.

(c) A person required to be certified by this section must apply for a certificate or for renewal on a form furnished by the commissioner which must contain:

(1) the name and address of the applicant, the number of locations to be operated by the applicant and their addresses, and the assumed business name of the applicant;

(2) if other than an individual, a statement whether a person is a partnership, corporation, or other organization;

(3) the type of business to be operated and, if the applicant is an agent, the principals the applicant represents; and

(4) source or sources of purchased nursery stock.

(d) No person may:

(1) falsely claim to be a certified dealer, grower, broker, or agent;

(2) make willful false statements when applying for a certificate; or

(3) sell or distribute certified nursery stock to an uncertified nursery stock dealer who is required to be certified or nursery stock grower.

(e) Each application for a certificate must be accompanied by the appropriate certificate fee under section 18H.07.

(f) Certificates issued by the commissioner must be prominently displayed to the public in the place of business where certified nursery stock is sold or distributed.

(g) The commissioner may refuse to issue a certificate for cause.

(h) Each grower or dealer is entitled to one sales location under the certificate of the grower or dealer. Each additional sales location maintained by the person requires the payment of the full certificate fee for each additional sales outlet.

(i) A grower who is also a dealer is certified only as a grower for that specific site.

(j) A certificate is personal to the applicant and may not be transferred. A new certificate is necessary if the business entity is changed or if the membership of a partnership is changed, whether or not the business name is changed.

(k) The certificate issued to a dealer or grower applies to the particular premises named in the certificate. However, if prior approval is obtained from the commissioner, the place of business may be moved to the other premises or location without an additional certificate fee.

(l) A collector of nursery stock from the wild is required to obtain a dealer's certificate from the commissioner and is subject to all the requirements that apply to the inspection of nursery stock. All collected nursery stock must be labeled as "collected from the wild."

History: 2003 c 128 art 5 s 4; 1Sp2005 c 1 art 1 s 47



Section 18H.06 — EXEMPT NURSERY SALES.

Subdivision 1. Not-for-profit sales. An organization or individual may offer for sale certified nursery stock and be exempt from the requirement to obtain a nursery stock dealer certificate if sales are conducted by a nonprofit charitable, educational, or religious organization that:

(1) conducts sales or distributions of certified nursery stock on ten or fewer days in a calendar year; and

(2) uses the proceeds from its certified nursery stock sales or distribution for charitable, educational, or religious purposes.

Subd. 2. Occasional sales. (a) An individual may offer nursery stock for sale and be exempt from the requirement to obtain a nursery stock certificate if:

(1) the gross sales of all nursery stock in a calendar year do not exceed $2,000;

(2) all nursery stock sold or distributed by the individual is intended for planting in Minnesota;

(3) all nursery stock purchased or procured for resale or distribution was grown in Minnesota and has been certified by the commissioner; and

(4) the individual conducts sales or distributions of nursery stock on ten or fewer days in a calendar year.

(b) The commissioner may prescribe the conditions of the exempt nursery sales under this subdivision and may conduct routine inspections of the nursery stock offered for sale.

History: 2003 c 128 art 5 s 5; 1Sp2005 c 1 art 1 s 48; 1Sp2015 c 4 art 2 s 18



Section 18H.07 — FEE SCHEDULE.

Subdivision 1. Establishment of fees. The commissioner shall establish fees sufficient to allow for the administration and enforcement of this chapter and rules adopted under this chapter, including the portion of general support costs and statewide indirect costs of the agency attributable to that function, with a reserve sufficient for up to six months. The commissioner shall review the fee schedule annually in consultation with the Minnesota Nursery and Landscape Advisory Committee. For the certificate year beginning January 1, 2006, the fees are as described in this section.

Subd. 2. Nursery stock grower certificate. (a) A nursery stock grower must pay an annual fee based on the area of all acreage on which nursery stock is grown as follows:

(1) less than one-half acre, $150;

(2) from one-half acre to two acres, $200;

(3) over two acres up to five acres, $300;

(4) over five acres up to ten acres, $350;

(5) over ten acres up to 20 acres, $500;

(6) over 20 acres up to 40 acres, $650;

(7) over 40 acres up to 50 acres, $800;

(8) over 50 acres up to 200 acres, $1,100;

(9) over 200 acres up to 500 acres, $1,500; and

(10) over 500 acres, $1,500 plus $2 for each additional acre.

(b) In addition to the fees in paragraph (a), a penalty of ten percent of the fee due must be charged for each month, or portion thereof, that the fee is delinquent up to a maximum of 30 percent for any application for renewal not postmarked by December 31 of the current year.

(c) A nursery stock grower found operating without a valid nursery stock grower certificate cannot offer for sale or sell nursery stock until: (1) payment is received by the commissioner for (i) the certificate fee due, and (ii) a penalty equal to the certificate fee owed; and (2) a new certificate is issued to the nursery stock grower by the commissioner.

Subd. 3. Nursery stock dealer certificate. (a) A nursery stock dealer must pay an annual fee based on the dealer's gross sales of certified nursery stock per location during the most recent certificate year. A certificate applicant operating for the first time must pay the minimum fee. The fees per sales location are:

(1) gross sales up to $5,000, $150;

(2) gross sales over $5,000 up to $20,000, $175;

(3) gross sales over $20,000 up to $50,000, $300;

(4) gross sales over $50,000 up to $75,000, $425;

(5) gross sales over $75,000 up to $100,000, $550;

(6) gross sales over $100,000 up to $200,000, $675; and

(7) gross sales over $200,000, $800.

(b) In addition to the fees in paragraph (a), a penalty of ten percent of the fee due must be charged for each month, or portion thereof, that the fee is delinquent up to a maximum of 30 percent for any application for renewal not postmarked by December 31 of the current year.

(c) A nursery stock dealer found operating without a valid nursery stock dealer certificate cannot offer for sale or sell nursery stock until: (1) payment is received by the commissioner for (i) the certificate fee due, and (ii) a penalty equal to the certificate fee owed; and (2) a new certificate is issued to the nursery stock dealer by the commissioner.

Subd. 4. Reinspection; additional or optional inspection fees. If a reinspection is required or an additional inspection is needed or requested a fee must be assessed based on mileage and inspection time as follows:

(1) mileage must be charged at the current United States Internal Revenue Service reimbursement rate; and

(2) inspection time must be charged at a rate sufficient to recover all inspection costs, including the driving time to and from the location in addition to the time spent conducting the inspection.

History: 2003 c 128 art 5 s 6; 1Sp2005 c 1 art 1 s 49-51; 2009 c 94 art 1 s 73,74; 1Sp2015 c 4 art 2 s 19



Section 18H.08 — SMALL LOT INSPECTIONS; VIRUS DISEASE-FREE CERTIFICATION; OTHER SERVICES.

Subdivision 1. Services and fees. The commissioner may make small lot inspections or perform other necessary services for which another charge is not specified. For these services the commissioner shall set a fee plus expenses that will recover the cost of performing this service. The commissioner may set an additional acreage fee for inspection of seed production fields for exporters in order to meet domestic and foreign plant quarantine requirements.

Subd. 2. Virus disease-free certification. The commissioner may provide special services such as virus disease-free certification and other similar programs. Participation by nursery stock growers is voluntary. Plants offered for sale as certified virus-free must be grown according to certain procedures in a manner defined by the commissioner for the purpose of eliminating viruses and other injurious disease or insect pests. The commissioner shall collect reasonable fees from participating nursery stock growers for services and materials that are necessary to conduct this type of work.

History: 2003 c 128 art 5 s 7



Section 18H.09 — NURSERY STOCK CERTIFICATION REQUIREMENTS.

(a) All nursery stock growing at sites identified by nursery stock dealers or nursery stock growers and submitted for inspection must be inspected by the commissioner within the previous 12 months prior to sale and found apparently free from quarantine and regulated nonquarantine pests as well as significantly dangerous or potentially damaging plant pests. The commissioner may waive a site inspection under the following conditions:

(1) the nursery stock is not going to be sold within 12 months;

(2) the nursery stock will not be moved out of Minnesota; and

(3) the nursery site or stock is not subject to certification requirements associated with a state or federally regulated or quarantined plant pest.

All nursery stock originating from out of state and offered for sale in Minnesota must have been inspected by the appropriate state or federal agency during the previous 12 months and found free from quarantine and regulated nonquarantine pests as well as significantly dangerous or potentially damaging plant pests. A nursery stock certificate is valid from January 1 to December 31.

(b) Nursery stock must be accessible to the commissioner for inspection during regular business hours. Weeds or other growth that hinder a proper inspection are grounds to suspend or withhold a certificate or require a reinspection.

(c) Inspection reports issued to growers must contain a list of the plant pests found at the time of inspection. Withdrawal-from-distribution orders are considered part of the inspection reports. A withdrawal-from-distribution order must contain a list of plants withdrawn from distribution and the location of the plants.

(d) The commissioner may post signs to delineate sections withdrawn from distribution. These signs must remain in place until the commissioner removes them or grants written permission to the grower to remove the signs.

(e) Inspection reports issued to dealers must outline the violations involved and corrective actions to be taken including withdrawal-from-distribution orders which would specify nursery stock that could not be distributed from a certain area.

(f) Optional inspections of plants may be conducted by the commissioner upon request by any persons desiring an inspection. A fee as provided in section 18H.07 must be charged for such an inspection.

History: 2003 c 128 art 5 s 8; 1Sp2005 c 1 art 1 s 52; 2009 c 94 art 1 s 75



Section 18H.10 — STORAGE OF NURSERY STOCK.

(a) All nursery stock must be kept and displayed under conditions of temperature, light, and moisture sufficient to maintain the viability and vigor of the nursery stock.

(b) Packaged dormant nursery stock must be stored under conditions that retard growth, prevent etiolated growth, and protect its viability.

(c) Balled and burlapped nursery stock being held for sale to the public must be kept in a moisture-holding material approved by the commissioner and not toxic to plants. The moisture-holding material must adequately cover and protect the ball of earth and must be kept moist at all times.

History: 2003 c 128 art 5 s 9; 2009 c 94 art 1 s 76; 2012 c 244 art 1 s 13



Section 18H.11 — NURSERY STOCK STANDARDS.

The American Standard for Nursery Stock, ANSI Z60.1, published by the Nursery and Landscape Association, must be used by the commissioner in determining standards and grades of nursery stock when not in conflict with this chapter.

History: 2003 c 128 art 5 s 10



Section 18H.12 — DAMAGED, DISEASED, INFESTED, OR MISREPRESENTED STOCK.

(a) No person may knowingly offer to distribute, advertise, or display nursery stock that is infested or infected with quarantine or regulated nonquarantine pests or significant dangerous or potentially damaging plant pests, including noxious weeds or nursery stock that is in a dying condition, desiccated, frozen or damaged by freezing, or materially damaged in any way.

(b) No person may knowingly offer to distribute, advertise, or display nursery stock that may result in the capacity and tendency or effect of deceiving any purchaser or prospective purchaser as to the quantity, size, grade, kind, species name, age, variety, maturity, condition, vigor, hardiness, number of times transplanted, growth ability, growth characteristics, rate of growth, time required before flowering or fruiting, price, origin, place where grown, or any other material respect.

(c) Upon discovery or notification of damaged, diseased, infested, or misrepresented stock, the commissioner may place a stop-sale and distribution order on the material. The order makes it an illegal action to distribute, give away, destroy, alter, or tamper with the plants.

(d) The commissioner may conspicuously mark all plants, materials, and articles known or suspected to be infected or infested with quarantine or regulated nonquarantine pests or significant dangerous or potentially damaging plant pests. The commissioner shall notify the persons, owners, or the tenants in possession of the premises or area in question of the existence of the plant pests.

(e) If the commissioner determines that this chapter has been violated, the commissioner may order that the nuisance, infestation, infection, or plant pest be abated by whatever means necessary, including, but not limited to, destruction, confiscation, treatment, return shipment, or quarantine.

(f) The plant owner is liable for all costs associated with a stop order or a quarantine, treatment, or destruction of plants. The commissioner is not liable for any actual or incidental costs incurred by a person due to authorized actions of the commissioner. The commissioner must be reimbursed by the owner of plants for actual expenses incurred by the commissioner in carrying out a stop order.

History: 2003 c 128 art 5 s 11



Section 18H.13 — SHIPMENT OF NURSERY STOCK INTO MINNESOTA.

Subdivision 1. Identification of origin. Proof of valid nursery certification and origin of all nursery stock must accompany the shipment. It is the shared responsibility of both the consignee and consignor to examine all shipments for the presence of current and applicable nursery stock certifications for all plant material from all sources of stock in each shipment.

Subd. 2. Reciprocity. A person residing outside the state may distribute nursery stock in Minnesota if:

(1) the person is duly certified under the nursery laws of the state where the nursery stock originates and the laws of that state are essentially equivalent to the laws of Minnesota as determined by the commissioner; and

(2) the person complies with this chapter and the rules governing nursery stock distributed in Minnesota.

Subd. 3. Reciprocal agreements. The commissioner may cooperate with and enter into reciprocal agreements with other states regarding licensing and movement of nursery stock. Reciprocal agreements with other states do not prevent the commissioner from prohibiting the distribution in Minnesota of any nursery stock that fails to meet minimum criteria for nursery stock of Minnesota certified growers, dealers, or both. An official directory of certified nurseries and related nursery industry businesses from other states is acceptable in lieu of individual nursery certificates.

Subd. 4. Foreign nursery stock. A person receiving a shipment of nursery stock from a foreign country that has not been inspected and released by the United States Department of Agriculture at the port of entry must notify the commissioner of the arrival of the shipment, its contents, and the name of the consignor. The person must hold the shipment unopened until inspected or released by the commissioner.

Subd. 5. Transportation companies. A person who acts as the representative of a transportation company, private carrier, commercial shipper, common carrier, express parcel carrier, or other transportation entity, and receives, ships, or otherwise distributes a carload, box, container, or any package of plants, plant materials, or nursery stock, that does not have all required certificates attached as required or fails to immediately notify the commissioner is in violation of this chapter.

History: 2003 c 128 art 5 s 12; 1Sp2005 c 1 art 1 s 53



Section 18H.14 — LABELING AND ADVERTISING OF NURSERY STOCK.

(a) Plants, plant materials, or nursery stock must not be labeled or advertised with false or misleading information including, but not limited to, scientific name, variety, place of origin, hardiness zone as defined by the United States Department of Agriculture, and growth habit.

(b) All nonhardy nursery stock as designated by the commissioner must be labeled correctly for hardiness or be labeled "nonhardy" in Minnesota.

(c) A person may not offer for distribution plants, plant materials, or nursery stock, represented by some specific or special form of notation, including, but not limited to, "free from" or "grown free of," unless the plants are produced under a specific program approved by the commissioner to address the specific plant properties addressed in the special notation claim.

(d) Nursery stock collected from the wild state must be inspected and certified prior to sale and at the time of sale must be labeled "Collected from the Wild." The label must remain on each plant or clump of plants while it is offered for sale and during the distribution process. The collected stock may be grown in nursery rows at least two years, after which the plants may be sold without the labeling required by this paragraph.

(e) A person selling at retail or providing to an end user may not label or advertise an annual plant, bedding plant, or other plant, plant material, or nursery stock as beneficial to pollinators if the annual plant, bedding plant, plant material, or nursery stock has:

(1) been treated with a systemic insecticide that:

(i) has a pollinator protection box on the label; or

(ii) has a pollinator, bee, or honey bee precautionary statement in the environmental hazards section of the insecticide product label; and

(2) a concentration in its flowers greater than the no observed adverse effect level of a systemic insecticide.

The commissioner shall enforce this paragraph as provided in chapter 18J.

(f) For the purposes of paragraph (e):

(1) "systemic insecticide" means an insecticide that is both absorbed by the plant and translocated through the plant's vascular system; and

(2) "no observed adverse effect level" means the level established by the United States Environmental Protection Agency for acute oral toxicity for adult honeybees.

History: 2003 c 128 art 5 s 13; 2012 c 244 art 1 s 14; 2014 c 299 s 2; 2015 c 44 s 12



Section 18H.15 — VIOLATIONS.

(a) A person who offers to distribute nursery stock that is uncertified, uninspected, or falsely labeled or advertised possesses an illegal regulated commodity that is considered infested or infected with harmful plant pests and subject to regulatory action and control. If the commissioner determines that the provisions of this section have been violated, the commissioner may order the destruction of all of the plants unless the person:

(1) provides proper phytosanitary preclearance, phytosanitary certification, or nursery stock certification;

(2) agrees to have the plants, plant materials, or nursery stock returned to the consignor; and

(3) provides proper documentation, certification, or compliance to support advertising claims.

(b) The plant owner is liable for all costs associated with a withdrawal-from-distribution order or the quarantine, treatment, or destruction of plants. The commissioner is not liable for actual or incidental costs incurred by a person due to the commissioner's actions. The commissioner must be reimbursed by the owner of the plants for the actual expenses incurred in carrying out a withdrawal-from-distribution order or the quarantine, treatment, or destruction of any plants.

(c) It is unlawful for a person to:

(1) misrepresent, falsify, or knowingly distribute, sell, advertise, or display damaged, mislabeled, misrepresented, infested, or infected nursery stock;

(2) fail to obtain a nursery certificate as required by the commissioner;

(3) fail to renew a nursery certificate, but continue business operations;

(4) fail to display a nursery certificate;

(5) misrepresent or falsify a nursery certificate;

(6) refuse to submit to a nursery inspection;

(7) fail to provide the cooperation necessary to conduct a successful nursery inspection;

(8) offer for sale uncertified plants, plant materials, or nursery stock;

(9) possess an illegal regulated commodity;

(10) violate or disobey a commissioner's order;

(11) violate a quarantine issued by the commissioner;

(12) fail to obtain phytosanitary certification for plant material or nursery stock brought into Minnesota;

(13) deface, mutilate, or destroy a nursery stock certificate, phytosanitary certificate, or phytosanitary preclearance certificate, or other commissioner mark, permit, or certificate;

(14) fail to notify the commissioner of an uncertified shipment of plants, plant materials, or nursery stock;

(15) transport uncertified plants, plant materials, or nursery stock in Minnesota; or

(16) sell nursery stock to an uncertified nursery stock dealer who is required to be certified.

History: 2003 c 128 art 5 s 14; 1Sp2005 c 1 art 1 s 54



Section 18H.16 — POLITICAL SUBDIVISION ORDINANCES.

A political subdivision must not enact an ordinance or resolution that conflicts with this chapter.

History: 2003 c 128 art 5 s 15



Section 18H.17 — NURSERY AND PHYTOSANITARY ACCOUNT.

A nursery and phytosanitary account is established in the state treasury. The fees and penalties collected under this chapter and interest attributable to money in the account must be deposited in the state treasury and credited to the nursery and phytosanitary account in the agricultural fund. Money in the account, including interest earned, is annually appropriated to the commissioner for the administration and enforcement for this chapter. The commissioner may spend no more than $20,000 from the account each fiscal year for purposes of section 18H.14, paragraph (e).

History: 2003 c 128 art 5 s 16; 1Sp2015 c 4 art 2 s 20



Section 18H.18 — CONSERVATION OF CERTAIN WILDFLOWERS.

Subdivision 1. Restrictions on collecting. No person shall distribute any species of orchids (Orchidaceae), any gentian (Gentiana), arbutus (Epigaea repens), lilies (Lilium species), coneflowers (Echinacea species), bloodroot (Sanguinaria canadensis), mayapple (Podophyllum peltatutum), any species of trillium (Trillium species), or lotus (Nelumbo lutea), which have been collected in any manner from any public or private property without the written permission of the property owner and written authorization from the commissioner.

Subd. 2. Collection without sale. Wildflower collection from public or private land for the purpose of transplanting the plants to a person's private property and not offering for immediate sale, requires the written permission from the property owner of the land on which the wildflowers are growing.

Subd. 3. Collection with intent to sell or distribute wildflowers. (a) The wildflowers listed in this section may be offered for immediate sale only if the plants are to be used for scientific or herbarium purposes.

(b) The wildflowers listed in this section must not be collected and sold commercially unless the plants are:

(1) growing naturally, collected, and cultivated on the collector's property; or

(2) collected through the process described in subdivision 2 and transplanted and cultivated on the collector's property.

(c) The collector must obtain a written permit from the commissioner before the plants may be offered for commercial sale.

History: 2003 c 128 art 5 s 17; 1Sp2005 c 1 art 1 s 55






Chapter 18J — INSPECTION AND ENFORCEMENT

Section 18J.01 — DEFINITIONS.

(a) The definitions in sections 18G.02, 18H.02, 18K.02, 27.01, 223.16, 231.01, and 232.21 apply to this chapter.

(b) For purposes of this chapter, "associated rules" means rules adopted under this chapter, chapter 18G, 18H, 18K, 27, 223, 231, or 232, or sections 21.80 to 21.92.

History: 2003 c 128 art 6 s 1; 2012 c 244 art 1 s 15; 1Sp2015 c 4 art 2 s 21



Section 18J.02 — DUTIES OF COMMISSIONER.

The commissioner shall administer and enforce this chapter, chapters 18G, 18H, 18K, 27, 223, 231, and 232; sections 21.80 to 21.92; and associated rules.

History: 2003 c 128 art 6 s 2; 2012 c 244 art 1 s 16; 1Sp2015 c 4 art 2 s 22



Section 18J.03 — CIVIL LIABILITY.

A person regulated by this chapter, chapter 18G, 18H, 18K, 27, 223, 231, or 232, or sections 21.80 to 21.92, is civilly liable for any violation of one of those statutes or associated rules by the person's employee or agent.

History: 2003 c 128 art 6 s 3; 2012 c 244 art 1 s 17; 1Sp2015 c 4 art 2 s 23



Section 18J.04 — INSPECTION, SAMPLING, ANALYSIS.

Subdivision 1. Access and entry. The commissioner, upon presentation of official department credentials, must be granted immediate access at reasonable times to sites where a person manufactures, distributes, uses, handles, disposes of, stores, or transports seeds, plants, grain, household goods, general merchandise, produce, or other living or nonliving products or other objects regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules.

Subd. 2. Purpose of entry. (a) The commissioner may enter sites for:

(1) inspection of inventory and equipment for the manufacture, storage, handling, distribution, disposal, or any other process regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules;

(2) sampling of sites, seeds, plants, products, grain, household goods, general merchandise, produce, or other living or nonliving objects that are manufactured, stored, distributed, handled, or disposed of at those sites and regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules;

(3) inspection of records related to the manufacture, distribution, storage, handling, or disposal of seeds, plants, products, grain, household goods, general merchandise, produce, or other living or nonliving objects regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules;

(4) investigating compliance with chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules; or

(5) other purposes necessary to implement chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules.

(b) The commissioner may enter any public or private premises during or after regular business hours without notice of inspection when a suspected violation of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules may threaten public health or the environment.

Subd. 3. Notice of inspection samples and analyses. (a) The commissioner shall provide the owner, operator, or agent in charge with a receipt describing any samples obtained. If requested, the commissioner shall split any samples obtained and provide them to the owner, operator, or agent in charge. If an analysis is made of the samples, a copy of the results of the analysis must be furnished to the owner, operator, or agent in charge within 30 days after an analysis has been performed. If an analysis is not performed, the commissioner must notify the owner, operator, or agent in charge within 30 days of the decision not to perform the analysis.

(b) The sampling and analysis must be done according to methods provided for under applicable provisions of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules. In cases not covered by those sections and methods or in cases where methods are available in which improved applicability has been demonstrated the commissioner may adopt appropriate methods from other sources.

Subd. 4. Inspection requests by others. (a) A person who believes that a violation of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules has occurred may request an inspection by giving notice to the commissioner of the violation. The notice must be in writing, state with reasonable particularity the grounds for the notice, and be signed by the person making the request.

(b) If after receiving a notice of violation the commissioner reasonably believes that a violation has occurred, the commissioner shall make a special inspection in accordance with the provisions of this section as soon as practicable, to determine if a violation has occurred.

(c) An inspection conducted pursuant to a notice under this subdivision may cover an entire site and is not limited to the portion of the site specified in the notice. If the commissioner determines that reasonable grounds to believe that a violation occurred do not exist, the commissioner must notify the person making the request in writing of the determination.

Subd. 5. Order to enter after refusal. After a refusal, or an anticipated refusal based on a prior refusal, to allow entrance on a prior occasion by an owner, operator, or agent in charge to allow entry as specified in this section, the commissioner may apply for an order in the district court in the county where a site is located, that compels a person with authority to allow the commissioner to enter and inspect the site.

Subd. 6. Violator liable for inspection costs. (a) The cost of reinspection and reinvestigation may be assessed by the commissioner if the person subject to an order of the commissioner does not comply with the order in a reasonable time as provided in the order.

(b) The commissioner may enter an order for recovery of the inspection and investigation costs.

Subd. 7. Investigation authority. (a) In making inspections under this chapter, the commissioner may administer oaths, certify official acts, issue subpoenas to take and cause to be taken depositions of witnesses, and compel the attendance of witnesses and production of papers, books, documents, records, and testimony.

(b) If a person fails to comply with a subpoena, or a witness refuses to produce evidence or to testify to a matter about which the person may be lawfully questioned, the district court shall, on application of the commissioner, compel obedience proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify in court.

History: 2003 c 128 art 6 s 4; 2012 c 244 art 1 s 18-21; 1Sp2015 c 4 art 2 s 24-27



Section 18J.05 — ENFORCEMENT.

Subdivision 1. Enforcement required. (a) A violation of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or an associated rule is a violation of this chapter.

(b) Upon the request of the commissioner, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws must take action to the extent of their authority necessary or proper for the enforcement of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules or valid orders, standards, stipulations, and agreements of the commissioner.

Subd. 2. Commissioner's discretion. If minor violations of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules occur or the commissioner believes the public interest will be best served by a suitable notice of warning in writing, this section does not require the commissioner to:

(1) report the violation for prosecution;

(2) institute seizure proceedings; or

(3) issue a withdrawal from distribution, stop-sale, or other order.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the commissioner. A county attorney may bring a civil judicial enforcement action upon the request of the commissioner and agreement by the attorney general.

Subd. 4. Injunction. The commissioner may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of this chapter.

Subd. 5. Criminal actions. For a criminal action, the county attorney from the county where a criminal violation occurred is responsible for prosecuting a violation of this chapter. If the county attorney refuses to prosecute, the attorney general on request of the commissioner may prosecute.

Subd. 6. Agent for service of process. All persons licensed, permitted, registered, or certified under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules must appoint the commissioner as the agent upon whom all legal process may be served and service upon the commissioner is deemed to be service on the licensee, permittee, registrant, or certified person.

History: 2003 c 128 art 6 s 5; 2012 c 244 art 1 s 22-24; 1Sp2015 c 4 art 2 s 28-30



Section 18J.06 — FALSE STATEMENT OR RECORD.

A person must not knowingly make or offer a false statement, record, or other information as part of:

(1) an application for registration, license, certification, or permit under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules;

(2) records or reports required under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules; or

(3) an investigation of a violation of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules.

History: 2003 c 128 art 6 s 6; 2012 c 244 art 1 s 25; 1Sp2015 c 4 art 2 s 31



Section 18J.07 — ADMINISTRATIVE ACTION.

Subdivision 1. Administrative remedies. The commissioner may seek to remedy violations by a written warning, administrative meeting, cease and desist, stop-use, stop-sale, removal, correction order, or an order, seizure, stipulation, or agreement, if the commissioner determines that the remedy is in the public interest.

Subd. 2. Revocation and suspension. The commissioner may, after written notice and hearing, revoke, suspend, or refuse to grant or renew a registration, permit, license, or certification if a person violates this chapter or has a history within the last three years of violation of this chapter.

Subd. 3. Cancellation of registration, permit, license, certification. The commissioner may cancel or revoke a registration, permit, license, or certification provided for under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules or refuse to register, permit, license, or certify under provisions of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules if the registrant, permittee, licensee, or certified person has used fraudulent or deceptive practices in the evasion or attempted evasion of a provision of chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules.

Subd. 4. Service of order or notice. (a) If a person is not available for service of an order, the commissioner may attach the order to the facility, site, seed or seed container, plant or other living or nonliving object regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules and notify the owner, custodian, other responsible party, or registrant.

(b) The seed, seed container, plant, or other living or nonliving object regulated under chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules may not be sold, used, tampered with, or removed until released under conditions specified by the commissioner, by an administrative law judge, or by a court.

Subd. 5. Unsatisfied judgments. (a) An applicant for a license, permit, registration, or certification under provisions of this chapter, chapter 18G, 18H, 18K, 27, 223, 231, or 232; sections 21.80 to 21.92; or associated rules may not allow a final judgment against the applicant for damages arising from a violation of those statutes or rules to remain unsatisfied for a period of more than 30 days.

(b) Failure to satisfy, within 30 days, a final judgment resulting from a violation of this chapter results in automatic suspension of the license, permit, registration, or certification.

History: 2003 c 128 art 6 s 7; 2012 c 244 art 1 s 26-28; 1Sp2015 c 4 art 2 s 32-34



Section 18J.08 — APPEALS OF COMMISSIONER'S ORDERS.

Subdivision 1. Notice of appeal. (a) After service of an order, a person has 45 days from receipt of the order to notify the commissioner in writing that the person intends to contest the order.

(b) If the person fails to notify the commissioner that the person intends to contest the order, the order is a final order of the commissioner and not subject to further judicial or administrative review.

Subd. 2. Administrative review. If a person notifies the commissioner that the person intends to contest an order issued under this section, the state Office of Administrative Hearings must conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases.

Subd. 3. Judicial review. Judicial review of a final decision in a contested case is available as provided in chapter 14.

History: 2003 c 128 art 6 s 8



Section 18J.09 — CREDITING OF PENALTIES, FEES, AND COSTS.

Penalties, cost reimbursements, fees, and other money collected under this chapter must be deposited into the state treasury and credited to the appropriate nursery and phytosanitary, industrial hemp, or seed account.

History: 2003 c 128 art 6 s 9; 1Sp2015 c 4 art 2 s 35



Section 18J.10 — CIVIL PENALTIES.

Subdivision 1. General penalty. Except as provided in subdivision 2, a person who violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner is subject to a civil penalty of up to $7,500 per day of violation as determined by the court.

Subd. 2. Defense to civil remedies and damages. As a defense to a civil penalty or claim for damages under subdivision 1, the defendant may prove that the violation was caused solely by an act of God, an act of war, or an act or failure to act that constitutes sabotage or vandalism, or any combination of these defenses.

Subd. 3. Actions to compel performance. In an action to compel performance of an order of the commissioner to enforce a provision of this chapter, the court may require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 4. Recovery of penalties by civil action. The civil penalties and payments provided for in this chapter may be recovered by a civil action brought by the county attorney or the attorney general in the name of the state.

History: 2003 c 128 art 6 s 10



Section 18J.11 — CRIMINAL PENALTIES.

Subdivision 1. General violation. Except as provided in subdivisions 2, 3, and 4, a person is guilty of a misdemeanor if the person violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 2. Violation endangering humans. A person is guilty of a gross misdemeanor if the person violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner, and the violation endangers humans.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 4. Controlled substance offenses. Prosecution under this section does not preclude prosecution under chapter 152.

History: 2003 c 128 art 6 s 11; 1Sp2015 c 4 art 2 s 36,37






Chapter 18K — INDUSTRIAL HEMP DEVELOPMENT

Section 18K.01 — SHORT TITLE.

This chapter may be referred to as the "Industrial Hemp Development Act."

History: 1Sp2015 c 4 art 2 s 38



Section 18K.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Industrial hemp. "Industrial hemp" means the plant Cannabis sativa L. and any part of the plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis. Industrial hemp is not marijuana as defined in section 152.01, subdivision 9.

Subd. 4. Marijuana. "Marijuana" has the meaning given in section 152.01, subdivision 9.

History: 1Sp2015 c 4 art 2 s 39



Section 18K.03 — AGRICULTURAL CROP; POSSESSION AUTHORIZED.

Industrial hemp is an agricultural crop in this state. A person may possess, transport, process, sell, or buy industrial hemp that is grown pursuant to this chapter.

History: 1Sp2015 c 4 art 2 s 40



Section 18K.04 — LICENSING.

Subdivision 1. Requirement; issuance; presumption. (a) A person must obtain a license from the commissioner before growing industrial hemp for commercial purposes. A person must apply to the commissioner in the form prescribed by the commissioner and must pay the annual registration and inspection fee established by the commissioner in accordance with section 16A.1285, subdivision 2. The license application must include the name and address of the applicant and the legal description of the land area or areas where industrial hemp will be grown by the applicant.

(b) When an applicant has paid the fee and completed the application process to the satisfaction of the commissioner, the commissioner must issue a license which is valid until December 31 of the year of application.

(c) A person licensed under this section is presumed to be growing industrial hemp for commercial purposes.

Subd. 2. Background check; data classification. The commissioner must require each first-time applicant for a license to submit to a background investigation conducted by the Bureau of Criminal Apprehension as a condition of licensure. As part of the background investigation, the Bureau of Criminal Apprehension must conduct criminal history checks of Minnesota records and is authorized to exchange fingerprints with the United States Department of Justice, Federal Bureau of Investigation for the purpose of a criminal background check of the national files. The cost of the investigation must be paid by the applicant. Criminal history records provided to the commissioner under this section must be treated as private data on individuals, as defined in section 13.02, subdivision 12.

Subd. 3. Federal requirements. The applicant must demonstrate to the satisfaction of the commissioner that the applicant has complied with all applicable federal requirements pertaining to the production, distribution, and sale of industrial hemp.

History: 1Sp2015 c 4 art 2 s 41



Section 18K.05 — ANNUAL REPORT; SALES NOTIFICATION.

(a) Annually, a licensee must file with the commissioner:

(1) documentation demonstrating to the commissioner's satisfaction that the seeds planted by the licensee are of a type and variety that contain no more than three-tenths of one percent delta-9 tetrahydrocannabinol; and

(2) a copy of any contract to grow industrial hemp.

(b) Within 30 days, a licensee must notify the commissioner of each sale or distribution of industrial hemp grown by the licensee including, but not limited to, the name and address of the person receiving the industrial hemp and the amount of industrial hemp sold or distributed.

History: 1Sp2015 c 4 art 2 s 42



Section 18K.06 — RULEMAKING.

(a) The commissioner shall adopt rules governing the production, testing, and licensing of industrial hemp.

(b) Rules adopted under paragraph (a) must include, but not be limited to, provisions governing:

(1) the supervision and inspection of industrial hemp during its growth and harvest;

(2) the testing of industrial hemp to determine delta-9 tetrahydrocannabinol levels;

(3) the use of background check results required under section 18K.04 to approve or deny a license application; and

(4) any other provision or procedure necessary to carry out the purposes of this chapter.

(c) Rules issued under this section must be consistent with federal law regarding the production, distribution, and sale of industrial hemp.

History: 1Sp2015 c 4 art 2 s 43

NOTE: This section as added by Laws 2015, First Special Session chapter 4, article 2, section 43, is effective the day after the federal government authorizes the commercial production of industrial hemp. Laws 2015, First Special Session chapter 4, article 2, section 43, the effective date.



Section 18K.07 — FEES.

Fees collected under this chapter must be credited to the industrial hemp account, which is hereby established in the agricultural fund in the state treasury. Interest earned in the account accrues to the account. Funds in the industrial hemp account are annually appropriated to the commissioner to implement and enforce this chapter.

History: 1Sp2015 c 4 art 2 s 44



Section 18K.08 — DEFENSE FOR POSSESSION OF MARIJUANA.

It is an affirmative defense to a prosecution for the possession of marijuana under chapter 152 if:

(1) the defendant possesses industrial hemp grown pursuant to this chapter; or

(2) the defendant has a valid controlled substance registration from the United States Department of Justice, Drug Enforcement Administration, if required under federal law.

History: 1Sp2015 c 4 art 2 s 45



Section 18K.09 — PILOT PROGRAM; OTHER RESEARCH AUTHORIZED.

Subdivision 1. Authorized activity. The commissioner may grow or cultivate industrial hemp pursuant to a pilot program administered by the commissioner to study the growth, cultivation, or marketing of industrial hemp. The commissioner may: (1) authorize institutions of higher education to grow or cultivate industrial hemp as part of the commissioner's pilot program or as is necessary to perform other agricultural, renewable energy, or academic research; and (2) contract with public or private entities for testing or other activities authorized under this subdivision. Authorized activity under this section may include collecting seed from wild hemp sources.

Subd. 2. Site registration. Before growing or cultivating industrial hemp pursuant to this section, each site must be registered with and certified by the commissioner. A person must register each site annually in the form prescribed by the commissioner and must pay the annual registration and certification fee established by the commissioner in accordance with section 16A.1285, subdivision 2.

Subd. 3. Rulemaking. The commissioner may adopt rules that govern the pilot program pursuant to this section and Public Law 113-79.

History: 1Sp2015 c 4 art 2 s 46






Chapter 19 — APIARIES



Chapter 20 — NOXIOUS BUSHES AND WEEDS



Chapter 21 — SEEDS

Section 21.001 — DEFINITION.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

History: 1961 c 113 s 1; 1961 c 128 s 4



Section 21.111 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 21.111 to 21.122 the terms defined in this section shall have the meanings ascribed to them.

Subd. 2. Inspected. "Inspected" means that the potato plants are examined in the field and that the harvested potatoes produced by such plants are examined by or under the authority of the commissioner.

Subd. 3. Certified. "Certified" means that the potatoes were inspected while growing in the field and again after being harvested, and were thereafter duly certified by or under the authority of the commissioner, as provided in sections 21.111 to 21.122, and as provided by rules adopted and published by the commissioner.

Subd. 3a. Interstate cooperation. In order to best use state resources, the commissioner may enter into agreements with other seed potato certification entities to carry out the purposes of sections 21.111 to 21.122. Any agreement may provide for field inspections, shipping point inspections, winter tests, and other certification functions to be carried out by personnel employed by either entity according to methods determined by the certification entities of the respective areas. The commissioner may extend seed potato certification services to states where growers wish to grow certified seed potatoes and the state does not have a seed potato certification program. Any agreement must be reported to the chairs of the legislative committees responsible for the budget or policy of the seed potato inspection program and to the commissioner of management and budget.

Subd. 4. [Repealed, 1955 c 287 s 1]

Subd. 5. Seed potatoes. "Seed potatoes" means potatoes used, sold, offered or exposed for sale, or held with intent to sell or as a sample representing any lot or stock of potatoes offered or exposed for sale or held with intent to sell within this state, for the purpose of planting.

Subd. 6. Person. "Person" includes an individual, partnership, corporation, company, society, association, and firms.

History: 1951 c 465 s 2; 1985 c 248 s 70; 1986 c 444; 2002 c 373 s 17; 2009 c 101 art 2 s 109



Section 21.112 — COMMISSIONER, DUTIES; SEED POTATOES.

Subdivision 1. Duties, employees. The commissioner shall provide the means and direct the work for the inspection, certification, promotion of quality, and creation of demand and sale of seed potatoes. The commissioner may enter into contracts and ground leases for planting and growing potatoes outside of the state for experimental and research purposes. The commissioner shall provide such forms as are necessary and keep a record of the work performed, and shall appoint, designate, or employ such officers, inspectors, and employees as may be deemed necessary and fix their compensation.

Subd. 2. [Repealed by amendment, 2007 c 133 art 2 s 4]

History: 1951 c 465 s 3; 1983 c 260 s 12; 1986 c 444; 1997 c 192 s 14; 2001 c 161 s 9; 2007 c 133 art 2 s 4



Section 21.113 — CERTIFICATES OF INSPECTION.

The commissioner shall cause certificates of inspection to be issued only when seed potatoes have been inspected while growing in the field and again after being harvested. Such certificates shall show the varietal purity and the freedom from disease and physical injury of such potatoes and shall contain such other information as may be prescribed by rules adopted and published under sections 21.111 to 21.122.

History: 1951 c 465 s 4; 1985 c 248 s 70



Section 21.115 — FEES; SEED POTATO INSPECTION ACCOUNT.

The commissioner shall fix the fees for all inspections and certifications in such amounts as from time to time may be found necessary to pay the expenses of carrying out and enforcing the purposes of sections 21.111 to 21.122, with a reasonable reserve, and shall require the same to be paid before such inspections or certifications are made. All moneys collected as fees or as penalties for violations of any of the provisions of such sections shall be paid into the agricultural fund and credited to the seed potato inspection account of the commissioner, which account is hereby created and appropriated for carrying out the purposes of sections 21.111 to 21.122. Interest, if any, received on deposits of these moneys shall be credited to the account, and there shall be paid into this fund any sum provided by the legislature for the purpose of carrying out the provisions of such sections.

History: 1951 c 465 s 6; 1993 c 172 s 25; 1999 c 231 s 44



Section 21.116 — EXPENSES.

All necessary expenses incurred in carrying out the provisions of sections 21.111 to 21.122 and the compensation of officers, inspectors, and employees appointed, designated, or employed by the commissioner, as provided in such sections, together with their necessary traveling expenses, together with the traveling expenses of the members of the advisory seed potato certification committee, and other expenses necessary in attending committee meetings, shall be paid from, and only from, the seed potato inspection account, on order of the commissioner and commissioner of management and budget's voucher warrant.

History: 1951 c 465 s 7; 1973 c 492 s 14; 1999 c 231 s 45; 2009 c 101 art 2 s 109



Section 21.117 — APPLICATIONS FOR INSPECTIONS; WITHDRAWALS.

Any person may make application to the commissioner for inspection or certification of seed potatoes growing or to be grown. Upon receiving such application and the required fee and such other information as may be required, the commissioner shall cause such potatoes to be inspected or certified in accordance with the provisions of sections 21.111 to 21.122 and the rules adopted and published thereunder.

If a grower wishes to withdraw a field after having made application for inspection and such withdrawal is requested before the field inspection has been made, the fee paid shall be refunded to said grower.

History: 1951 c 465 s 8; 1985 c 248 s 70; 1986 c 444



Section 21.118 — RULES.

It shall be the duty of the commissioner to promulgate reasonable rules for carrying out the purposes and enforcing the provisions of sections 21.111 to 21.122.

History: 1951 c 465 s 9; 1985 c 248 s 70



Section 21.119 — USE OF CERTAIN TERMS FORBIDDEN; EXCEPTIONS.

It shall be unlawful to use or employ the term "certified" or the term "inspected," or any term or terms conveying a meaning substantially equivalent to the meaning of either of these terms, either orally or in writing, printing, marking, or otherwise in reference to or in connection with, or in advertising or characterizing or labeling seed potatoes or the containers thereof, unless such potatoes shall have been duly inspected and certified pursuant to the provisions of sections 21.111 to 21.122.

History: 1951 c 465 s 10; 1955 c 287 s 2



Section 21.1195 — MINIMUM STANDARDS FOR PLANTING.

Seed potatoes may not be planted in the state in lots of ten or more acres unless the seed meets the minimum disease standards prescribed by the commissioner. Seed potatoes may meet the standards by being certified in accordance with this chapter and rules adopted by the commissioner, or under the certification program of another state or province which, in the judgment of the commissioner, provides equivalent assurances of seed potato quality. Seed potatoes may be planted without certification if they have had at least field inspection as required for certified seed potatoes, have passed the field inspection standards of disease tolerance, and are free from ring rot. A person that plants seed potatoes in violation of this section is subject to a civil penalty of $20 per acre for each acre or part of an acre planted in violation of this section. Failure to maintain complete and accurate records in accordance with this section or rules adopted by the commissioner is an additional violation resulting in a separate civil penalty of $200 for each failure.

If there is not available to be planted in this state, in any year, a sufficient volume of potato seed meeting certified seed potato disease standards, in any or all varieties, the commissioner may, upon application by one or more growers, permit seed that does not comply with this section to be planted for that growing season if the seed does not pose a serious disease threat.

Each grower shall keep records of each lot of seed potatoes planted. For each growing season, the records must include, by field, the variety and source of the seed potatoes. Each grower shall file records as prescribed by the commissioner. All records must be made available for inspection by the commissioner or the commissioner's agents during normal business hours.

In addition to the enforcement powers and penalties in this section, the commissioner may issue a subpoena to a grower in order to compel delivery of records which are required under this section. These subpoenas are enforceable by any court of competent jurisdiction.

History: 1987 c 124 s 1



Section 21.1196 — RESTRICTED SEED POTATO GROWING AREA.

Subdivision 1. Definition. (a) "Restricted seed potato growing area" means Clearwater, Kittson, Koochiching, and Roseau Counties; the portions of Marshall and Pennington Counties that lie east of United States Highway No. 59; the portion of Red Lake County that lies east of United States Highway No. 59 and north of Minnesota Highway No. 92; the portion of Polk County that lies north of Minnesota Highway No. 92; and the portion of Beltrami County that lies north of Beltrami County Highway No. 32 and west of Minnesota Highway No. 72.

(b) "Historic certified seed potato area" means the portion of Marshall County included in the towns of Augsburg and Nelson Park that are north of Marshall County Highway No. 5.

Subd. 2. Restriction. (a) The seed potato certification requirements under sections 21.111 to 21.122 apply to potatoes grown in plots of ten acres or more in the restricted seed potato growing area. Qualifying potatoes grown in the restricted seed potato growing area must be certified as seed potatoes.

(b) The commissioner may enter and inspect plots subject to paragraph (a) during the growing season.

Subd. 3. Penalty. A potato grower who violates subdivision 2, paragraph (a), is subject to a penalty of $100 per acre of potatoes grown and not certified.

History: 1990 c 479 s 1; 1992 c 397 s 1; 1994 c 422 s 1



Section 21.121 — VIOLATIONS; REPORTS, PROSECUTIONS.

It shall be the duty of every prosecuting officer, to whom the commissioner shall report any violation of sections 21.111 to 21.122, to cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay for the enforcement of the penalties in such case as provided in such sections.

History: 1951 c 465 s 11



Section 21.122 — PENALTIES.

Any person violating any provision of sections 21.111 to 21.121 or any rule promulgated by the commissioner thereunder shall be guilty of a misdemeanor; and upon conviction for a first offense shall be punished by a fine of not less than $25 nor more than $1,000 or by imprisonment for not less than 10 days nor more than 90 days; and for each second and subsequent offense such persons shall be guilty of a gross misdemeanor and shall be punished by a fine of not less than $50 nor more than $3,000 or by imprisonment for not less than 30 days nor more than six months. Upon conviction for such second offense the commissioner shall refuse the violator the privilege of handling in any way certified seed potatoes during the season in which such second offense was committed.

History: 1951 c 465 s 12; 1984 c 628 art 3 s 11; 1985 c 248 s 70; 2004 c 228 art 1 s 72



Section 21.71 — CITATION, MINNESOTA SCREENINGS ACT.

Sections 21.71 to 21.78 may be cited as the "Minnesota Screenings Act."

History: 1959 c 172 s 1



Section 21.72 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 21.73 to 21.78, the terms defined in this section have the meanings given them.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Vendor. "Vendor" means any person who sells any weed-seed infested agricultural seeds and grains, or screenings.

Subd. 4. Sell. "Sell" when applying to weed-seed infested agricultural seeds and grains, or screenings, and samples thereof, shall be construed as including:

(1) the act of selling, transferring ownership;

(2) the offering and exposing for sale, exchange, distribution, giving away, and transportation in, and into, this state;

(3) the having in possession with intent to sell, exchange, distribute, give away, or transport in, and into, this state;

(4) the storing, carrying, and handling in aid of traffic therein, whether done in person or through an agent, employee, or others; and

(5) receiving, accepting, and holding on consignment for sale.

Subd. 5. Advertisement. "Advertisement" means all representation disseminated in any manner or by any means relating to weed-seed infested agricultural seeds and grains, or screenings, within the scope of sections 21.71 to 21.78.

Subd. 6. Consumer. "Consumer" refers to any person that uses for the purpose of feeding any weed-seed infested agricultural seeds and grains, or screenings.

Subd. 7. Record. "Record" includes all information relating to the shipment, or shipments, involved in a lot of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 8. Lot. "Lot" means a definite quantity of weed-seed infested agricultural seeds and grains, or screenings, which can be definitely identified.

Subd. 9. Seizure. "Seizure" means a legal process carried out by court order against a definite amount of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 10. Stop-sale. "Stop-sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a definite amount of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 11. Screenings. "Screenings" means chaff, florets, immature seed, weed seeds, inert matter, and other foreign material removed in any way from any seeds or grains in any kind of cleaning and processing, or obtained from any other source.

Subd. 12. Agricultural seeds and grains. "Agricultural seeds and grains" includes the seeds of grass, forage, cereal, and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural or field seeds, lawn seeds, and mixtures of such seeds.

Subd. 13. Weed seeds. "Weed seeds" includes the seeds of all plants generally recognized as weeds within this state, including noxious weed seeds.

Subd. 14. Noxious weed seeds. "Noxious weed seeds" includes restricted noxious weed seeds as defined in subdivision 15.

Subd. 15. Restricted weed seeds. "Restricted weed seeds" are those weed seeds which, if present in weed-seed infested agricultural seeds and grains, or screenings, shall not be present singly or collectively in excess of the rate of 90 per pound. Restricted weed seeds are seeds of buckhorn plantain (Plantago lanceolata), dodder (Cuscuta spp.), Frenchweed (Thlaspi arvense), hoary alyssum (Berteroa incana), horse nettle (Solanum carolinense), wild mustard (Brassica ssp.), quack grass (Agropyron repens), Canada thistle (Cirsium arvense), field bindweed (Convolvulus arvensis), leafy spurge (Euphorbia esula), perennial peppergrass (Cardaria draba), perennial sow thistle (Sonchus arvensis), and Russian knapweed (Centaurea repens).

History: 1959 c 172 s 2; 1961 c 127 art 2 s 4



Section 21.73 — PROHIBITED ACTS.

Subdivision 1. Infested feed grain; screenings. It is unlawful for any person to feed or to sell, offer for sale, or expose for sale, or transport, to the consumer, for feeding purposes, any weed-seed infested agricultural seeds and grains, or screenings:

(1) Containing restricted weed seeds in excess of the legal limit;

(2) Containing more than ten percent total weed seeds by weight.

Subd. 2. False advertisement; obstruction; noncompliance with orders. It is unlawful for any person:

(1) to disseminate any false or misleading advertisement concerning weed-seed infested agricultural seeds and grains, or screenings, in any manner or by any means;

(2) to hinder or obstruct in any way any authorized person in the performance of duties under sections 21.71 to 21.78; and

(3) to fail to comply with a stop-sale order.

History: 1959 c 172 s 3; 1961 c 127 art 2 s 5; 1986 c 444



Section 21.74 — EXCEPTIONS.

The provisions of section 21.73 shall not apply to:

(1) Agricultural seeds and grains, or screenings, not intended for feeding purposes;

(2) Weed-seed infested agricultural seeds and grains, or screenings, being transported upon any public highway to or from a cleaning or processing establishment for cleaning or processing, which same are carried or transported in such vehicles or containers as will prevent the leaking or scattering thereof;

(3) Weed-seed infested agricultural seeds and grains, or screenings, which have first been devitalized by grinding, heating, chemical treatment, or any other suitable method;

(4) The sale of weed-seed infested agricultural seeds and grains, or screenings, to each other by jobbers, manufacturers, or processors who mix or grind concentrated commercial feeding stuff for sale; provided that the restrictions applying to clause (2), are complied with;

(5) The sale of weed-seed infested agricultural seeds and grains, or screenings, by any vendor to a consumer, provided that the restrictions set forth in clauses (2) and (3) are complied with. However, where the vendor is not equipped to devitalize weed seeds, the vendor may sell weed-seed infested agricultural seeds, grains, or screenings only to a consumer who holds a permit issued by the commissioner for such a purchase. The commissioner shall issue such a permit annually to a consumer only if the consumer has the necessary facilities for devitalization, as determined by the commissioner, or has access to such facilities. The consumer shall devitalize such weed-seed infested agricultural seeds, grains, or screenings. The commissioner may revoke a permit after due notice and a hearing if the consumer does not comply with the provisions of this clause. The provisions of this clause shall not apply to the sale at a farm auction of a vendors agricultural seeds or grains for feeding or processing purposes. "Farm auction" for the purpose of this clause means the final sale at auction of the personal property of the farmer to the highest bidder. However, if such agricultural seeds and grains are sold under variety names, and in such manner and at such prices as to indicate that it is intended to use the seeds and grains for seeding purposes, the seeds and grains are then subject to all laws relating to cleaning, testing, and labeling of agricultural seed as set forth in the agricultural seed laws and the agricultural weed laws of the state of Minnesota and such rules as have been promulgated by the commissioner of agriculture thereunder; and

(6) Weed-seed infested agricultural seed and grains or screenings, produced by the farmer and fed on the farmer's own farm, provided it does not contain restricted weed seeds in excess of the legal limit.

History: 1959 c 172 s 4; 1961 c 127 art 2 s 6; 1961 c 713 s 1; 1963 c 592 s 1; 1985 c 248 s 70; 1986 c 444



Section 21.75 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Enforcement; rulemaking. The duty of enforcing sections 21.71 to 21.78 and carrying out the provisions and requirements thereof is vested in the commissioner of agriculture. The commissioner, personally or through agents, shall:

(1) Sample, inspect, make analysis of, and test weed-seed infested agricultural seeds and grains, or screenings, transported, sold, or offered, or exposed for sale within this state for any purpose, at such time and place, and to such extent as the commissioner may deem necessary to determine whether such weed-seed infested agricultural seeds and grain, or screenings, is in compliance with the provisions of sections 21.71 to 21.78, and to notify promptly the person who transported, sold, offered, or exposed the weed-seed infested agricultural seeds and grains, or screenings, for sale of any violation;

(2) Prescribe and, after public hearing following due public notice, adopt such rules as may be necessary to secure the efficient enforcement of sections 21.71 to 21.78. Such rules are to be adopted in accordance with the law; and

(3) Prescribe and, after public hearing following due public notice, establish, add to, or subtract therefrom by rules a restricted noxious weed-seed list.

Subd. 2. Entry, orders, and testing. The commissioner of agriculture, personally or through agents, is further authorized to:

(1) enter upon any public or private premises, excluding the home, during regular business hours in order to have access to weed-seed infested agricultural seeds and grains, or screenings, subject to sections 21.71 to 21.78, and the rules thereunder;

(2) issue and enforce a written or printed stop-sale order to the owner or custodian of any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, which the commissioner finds is in violation of any of the provisions of sections 21.71 to 21.78, which order shall prohibit further sale of such weed-seed infested agricultural seeds and grains, or screenings, until such officer has evidence that the law has been complied with; provided, that no stop-sale order shall be issued or attached to any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, without first giving the owner or custodian of such weed-seed infested agricultural seeds and grains, or screenings, an opportunity to comply with the law; provided, further, that in respect to weed-seed infested agricultural seeds and grains, or screenings, which have been denied sale as provided in this paragraph, the owner or custodian of such weed-seed infested agricultural seeds and grains, or screenings, shall have the right to appeal from such order to a court of competent jurisdiction in the locality in which the weed-seed infested agricultural seeds and grains, or screenings, are found, praying for a judgment as to the justification of said order and for the discharge of such weed-seed infested agricultural seeds and grains, or screenings, from the order prohibiting the sale in accordance with the findings of the court; and provided, further, that the provisions of this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of 21.71 to 21.78;

(3) test weed-seed infested agricultural seeds and grains, or screenings, under presently existing facilities; and

(4) make or provide for making tests of weed-seed infested agricultural seeds and grains, or screenings, for farmers and dealers on request; to prescribe rules governing such testing; and to fix and collect charges for the tests made.

History: 1959 c 172 s 5; 1961 c 127 art 1 s 7; 1985 c 248 s 70; 1986 c 444



Section 21.76 — INJUNCTION; BOND.

When in the performance of duties the commissioner applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 21.71 to 21.78, or any rules thereunder, said injunction, if any be granted, shall be issued without bond.

History: 1959 c 172 s 6; 1985 c 248 s 70; 1986 c 444



Section 21.77 — SEIZURE.

Any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, not in compliance with the provisions of sections 21.71 to 21.78, is subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the weed-seed infested agricultural seeds and grains, or screenings, are located. In the event that the court finds the weed-seed infested agricultural seeds and grains, or screenings, to be in violation of said sections and orders the condemnation of said weed-seed infested agricultural seeds and grains, or screenings, they shall be denatured, processed, destroyed, or otherwise disposed of in compliance with the laws of this state; provided, that in no instance shall the court order such disposition of said weed-seed infested agricultural seeds and grains, or screenings, without first having given the claimant any opportunity to apply to the court for the release of said weed-seed infested agricultural seeds and grains, or screenings, or permission to process them to bring them into compliance with these sections.

History: 1959 c 172 s 7



Section 21.78 — VIOLATIONS; ENFORCEMENT.

Subdivision 1. Misdemeanor. Any person violating any of the provisions of sections 21.71 to 21.78, or any of the rules promulgated by the commissioner thereunder, is guilty of a misdemeanor.

Subd. 2. Duty to prosecute. It is the duty of every prosecuting officer to whom the commissioner shall report any violation of sections 21.71 to 21.78, or of any of the rules promulgated thereunder, to cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay for the enforcement of the penalties as in such case provided.

History: 1959 c 172 s 8; 1985 c 248 s 70



Section 21.80 — MINNESOTA SEED LAW.

Sections 21.80 to 21.92 may be cited as the "Minnesota Seed Law."

History: 1983 c 293 s 39



Section 21.81 — DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 21.80 to 21.92 have the meanings given them in this section.

Subd. 1a. Address. "Address" means the complete primary mailing address of the labeler or the person or firm selling seed. A complete address includes the street address, post office box, or rural route, and city, state, and zip code or postal code.

Subd. 2. Advertisement. "Advertisement" means any representation, other than on a label, disseminated in any manner or by any means, relating to seed within the scope of sections 21.80 to 21.92.

Subd. 3. Agricultural seeds. "Agricultural seeds" includes the seeds of grass, forage, cereal, oil, fiber crops, seeds of vegetables grown for processing, and any other kinds of seeds commonly recognized within this state as agricultural or field seeds, lawn seeds, or mixtures of those seeds, and may include noxious weed seed when the commissioner determines that the seed is being used as agricultural seed.

Subd. 4. Blend. "Blend" means seed consisting of more than one variety of a kind, each in excess of five percent of the whole.

Subd. 5. Certified seed. "Certified seed" means certified, registered, or foundation seed, or any other term conveying a similar meaning when referring to seed that has been produced, conditioned, and labeled in compliance with the rules of an officially recognized seed certification agency.

Subd. 6. Commissioner. "Commissioner" means the commissioner of agriculture or an authorized agent and may include a county agricultural inspector.

Subd. 7. Conditioning. "Conditioning" means cleaning to remove chaff, sterile florets, immature seeds, weed seeds, inert matter, and other crop seeds, scarifying, combining to obtain uniform quality, or any other operation which would change the purity or germination of the seed and require retesting to determine the quality of the seed. Conditioning does not include such operations as packaging, labeling, combining uniform lots of the same kind or variety without cleaning or preparing a mixture without cleaning, if it would not require retesting to determine the quality of the seed.

Subd. 7a. Dormant. "Dormant" means viable seed, exclusive of hard seed, that fail to germinate under the specified germination conditions for the kind of seed.

Subd. 8. Flower seeds. "Flower seeds" includes seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name of flower seeds in this state. This does not include native or introduced wildflowers.

Subd. 9. Genuine grower's declaration. A "genuine grower's declaration" is a statement signed by the grower which gives for a lot of agricultural seed, the lot number, kind, variety, origin, weight, year of production, date of shipment, and to whom it was sold, shipped, or delivered.

Subd. 10. Germination. "Germination" means the percentage of seeds other than hard seeds which are capable of producing normal seedlings under favorable growing conditions. Broken, weak, diseased, malformed, or abnormal seedlings shall not be considered as having germinated.

Subd. 10a. Hard seed. "Hard seed" means seeds that remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

Subd. 11. Hybrid. "Hybrid" when applied to kinds or varieties of seed means the first generation seed of a cross produced by controlling the pollination and by combining (a) two or more inbred lines; (b) one inbred or a single cross with an open pollinated variety; or (c) two selected clones, seed lines, varieties, or species. "Controlling the pollination" means to use a method of hybridization which will produce pure seed which is at least 75 percent hybrid seed. The second generation or subsequent generations from these crosses are not hybrids. Hybrid designations shall be treated as variety names.

Subd. 11a. Inert matter. "Inert matter" means all matter that is not seed, including broken seeds, sterile florets, chaff, fungus bodies, and stones as determined by methods defined by rule.

Subd. 12. Initial labeler. "Initial labeler" means a person who is the first to label for sale within this state an agricultural, vegetable, flower, tree, or shrub seed.

Subd. 13. Kind. "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, such as wheat, oats, or sweet clover.

Subd. 14. Label. "Label" includes a tag or other device attached to or written, stamped, or printed on any container or accompanying any lot of bulk seeds purporting to set forth the kind of seeds contained, or any other information relating to the labeled seed and includes invoices under which any seed is imported into the state.

Subd. 15. Lot. "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

Subd. 16. Mixture. "Mixture" means seeds consisting of more than one kind, each in excess of five percent of the whole.

Subd. 16a. Native wildflower. "Native wildflower" means a kind, type, or variety of wildflower derived from wildflowers that are indigenous to Minnesota and wildflowers that are defined or designated as native species under chapter 84D.

Subd. 17. Noxious weed seeds. "Noxious weed seeds" includes prohibited and restricted noxious weed seeds.

Subd. 17b. Origin. "Origin," for an indigenous stand of trees, means the area on which the trees are growing and, for a nonindigenous stand, the place from which the seed or plants were originally introduced. "Origin" for agricultural and vegetable seed is the area where the seed was produced, and for native grasses and forbs, it is the area where the original seed was harvested.

Subd. 17c. Other crop seed. "Other crop seed" means seed of plants grown as crops, other than the variety included in the pure seed, as determined by methods defined by rule.

Subd. 17d. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization; the state, a state agency, or a political subdivision.

Subd. 18. [Repealed, 1996 c 310 s 1]

Subd. 19. Prohibited noxious weed seeds. "Prohibited noxious weed seeds" are those weed seeds which are prohibited from being present in any agricultural, vegetable, flower, tree or shrub seed. They are the seeds of weeds which are highly destructive and difficult to control by good cultural practices or by the use of herbicides. They not only reproduce by seed but also may spread by underground reproductive parts such as roots and rootstocks and aboveground reproductive parts such as runners and stolons.

Subd. 20. Pure live seed. "Pure live seed" means the product of the percent germination multiplied by the percent pure seed divided by 100 percent.

Subd. 21. Pure seed. "Pure seed" means seed exclusive of inert matter and all other seeds not of the kind of seed being considered as defined by the rules for testing seeds of the Association of Official Seed Analysts.

Subd. 22. Record. "Record" includes all information relating to seed shipments and includes a file sample of each lot of seed. For tree and shrub seed, the record includes all documents regarding statement of origin and elevation where the seed originated.

Subd. 23. Restricted noxious weed seeds. "Restricted noxious weed seeds" are those weed seeds which, if present in agricultural, vegetable, flower, tree or shrub seed, shall be named on the label together with the number per pound of seed specified and which shall not exceed the legal limit. They are seeds of weeds which are objectionable in fields, lawns, and gardens of this state and can be controlled by good cultural practice and use of herbicides.

Subd. 24. Screenings. "Screenings" means chaff, sterile florets, immature seed, weed seeds, inert matter, and other material removed from seed in any kind of conditioning and which contains less than 25 percent by weight of live agricultural or vegetable seed.

Subd. 25. Seizure. "Seizure" means a legal process carried out by a court order against a definite amount of seed.

Subd. 26. Sell. "Sell," when applying to agricultural, vegetable, flower, tree or shrub seed, and seed samples, includes:

(a) selling or transferring ownership;

(b) offering and exposing for sale, exchange, distribution, giving away, and transportation in or into this state;

(c) having in possession with intent to sell, exchange, distribute, give away, or transport in or into this state;

(d) storing, carrying, and handling in aid of traffic in seeds, whether done in person or through an agent, employee, or other person; and

(e) receiving, accepting, and holding on consignment for sale.

Subd. 27. Stop sale. "Stop sale" means an administrative order restraining the sale, use, disposition, and movement of a definite amount of seed.

Subd. 27a. Total viable. "Total viable" means the sum of the germination percentage, plus hard seeds, dormant seeds, or both.

Subd. 28. Treated. "Treated" means that the seed has received an application of a substance or that it has been subjected to a process for which a claim is made.

Subd. 29. Tree and shrub seeds. "Tree and shrub seeds" includes seeds of woody plants commonly known and sold as tree and shrub seeds in this state.

Subd. 30. Tree seed collector's declaration. A "tree seed collector's declaration" is a statement signed by a grower or person having knowledge of the place of collection which gives for a lot of seed: the lot number, common or scientific name of the species, subspecies if appropriate, origin, elevation, and quantity of tree and shrub seed.

Subd. 31. Type. "Type" means a group of varieties so nearly similar that individual varieties cannot be clearly differentiated except under special conditions.

Subd. 32. Vegetable seeds. "Vegetable seeds" includes the seeds of those crops which are grown in gardens and on truck farms that are generally known and sold under the name of vegetable or herb seeds in this state.

Subd. 33. Variety. "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics by which it can be differentiated from other plants of the same kind.

Subd. 34. Weed seeds. "Weed seeds" includes the seeds of all plants generally recognized as weeds within this state, including noxious weed seeds.

History: 1983 c 293 s 40; 1986 c 444; 2003 c 128 art 8 s 1-8; 2015 c 44 s 13,14



Section 21.82 — LABEL REQUIREMENTS; AGRICULTURAL, VEGETABLE, FLOWER, OR WILDFLOWER SEEDS.

Subdivision 1. Form. Each container of agricultural, vegetable, flower, or wildflower seed which is offered for sale for sowing purposes must bear or have attached in a conspicuous place a plainly written or printed label or tag in the English language giving the information required by this section. This statement must not be modified or denied in the labeling or on another label attached to the container.

Subd. 2. Content. For agricultural, vegetable, flower, or wildflower seeds offered for sale as agricultural seed, except as otherwise provided in subdivisions 4, 5, and 6, the label must contain:

(a) The name of the kind or kind and variety for each seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. The commissioner shall by rule designate the kinds that are required to be labeled as to variety. If the variety of those kinds generally labeled as to variety is not stated and it is not required to be stated, the label shall show the name of the kind and the words: "Variety not stated." The heading "pure seed" must be indicated on the seed label in close association with other required label information.

(1) The percentage that is hybrid shall be at least 95 percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds or varieties are present in excess of five percent and are named on the label, each that is hybrid shall be designated as hybrid on the label. Any one kind or kind and variety that has pure seed which is less than 95 percent but more than 75 percent hybrid seed as a result of incompletely controlled pollination in a cross shall be labeled to show the percentage of pure seed that is hybrid seed or a statement such as "contains from 75 percent to 95 percent hybrid seed." No one kind or variety of seed shall be labeled as hybrid if the pure seed contains less than 75 percent hybrid seed. The word hybrid shall be shown on the label in conjunction with the kind.

(2) Blends shall be listed on the label using the term "blend" in conjunction with the kind.

(3) Mixtures shall be listed on the label using the term "mixture," "mix," or "mixed."

(b) Lot number or other lot identification.

(c) Origin, if known, or that the origin is unknown.

(d) Percentage by weight of all weed seeds present. This percentage may not exceed one percent. The heading "weed seed" must be indicated on the seed label in close association with other required label information.

(e) Name and rate of occurrence per pound of each kind of restricted noxious weed seeds present. They must be listed under the heading "noxious weed seeds" in close association with other required label information.

(f) Percentage by weight of seeds other than those kinds and varieties required to be named on the label. They must be listed under the heading "other crop" in close association with other required label information.

(g) Percentage by weight of inert matter. The heading "inert matter" must be indicated on the seed label in close association with other required label information.

(h) Net weight of contents, to appear on either the container or the label.

(i) For each named kind or variety of seed:

(1) percentage of germination, exclusive of hard or dormant seed or both;

(2) percentage of hard or dormant seed or both, if present; and

(3) the calendar month and year the percentages were determined by test or the statement "sell by (month and year)" which may not be more than 12 months from the date of test, exclusive of the month of test.

The headings for "germination" and "hard seed or dormant seed" percentages must be stated separately on the seed label. A separate percentage derived from combining these percentages may also be stated on the seed label as "total viable."

(j) Name and address of the person who labeled the seed or who sells the seed within this state, or a code number which has been registered with the commissioner.

Subd. 3. Treated seed. For all named agricultural, vegetable, flower, or wildflower seeds which are treated, for which a separate label may be used, the label must contain:

(1) a word or statement to indicate that the seed has been treated;

(2) the commonly accepted, coined, chemical, or abbreviated generic chemical name of the applied substance;

(3) the caution statement "Do not use for food, feed, or oil purposes" if the substance in the amount present with the seed is harmful to human or other vertebrate animals;

(4) in the case of mercurials or similarly toxic substances, a poison statement and symbol;

(5) a word or statement describing the process used when the treatment is not of pesticide origin; and

(6) the date beyond which the inoculant is considered ineffective if the seed is treated with an inoculant. It must be listed on the label as "inoculant: expires (month and year)" or wording that conveys the same meaning.

Subd. 4. Hybrid seed corn. For hybrid seed corn purposes a label must contain:

(1) a statement indicating the number of seeds in the container may be listed along with or in lieu of the net weight of contents; and

(2) for each variety of hybrid seed field corn, the day classification as determined by the originator or owner. The day classification must approximate the number of days of growing season necessary from emergence of the corn plant above ground to relative maturity and must be within three days of maturity ratings determined in comparative trials by the Minnesota agricultural experiment station.

Subd. 5. Grass seed. For grass seed and mixtures of grass seeds intended for lawn and turf purposes, the requirements in paragraphs (a) and (b) must be met.

(a) The label must contain the statement "sell by (month and year listed here)" which may be no more than 15 months from the date of test, exclusive of the month of test.

(b) When grass seeds are sold outside their original containers, the labeling requirements are met if the seed is weighed from a properly labeled container in the presence of the purchaser.

Subd. 6. Coated agricultural seeds. For coated agricultural seeds the label must contain:

(1) percentage by weight of pure seeds with coating material removed;

(2) percentage by weight of coating material shown as a separate item in close association with the percentage of inert matter; and

(3) percentage of germination determined on 400 pellets with or without seeds.

Subd. 7. Vegetable seeds. For vegetable seeds prepared for use in home gardens or household plantings the requirements in paragraphs (a) to (p) apply. Vegetable seeds packed for sale in commercial quantities to farmers, conservation groups, and other similar entities are considered agricultural seeds and must be labeled accordingly.

(a) The label must contain the name of the kind or kind and variety for each seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. If the variety of those kinds generally labeled as to variety is not stated and it is not required to be stated, the label must show the name of the kind and the words "variety not stated."

(b) The percentage that is hybrid must be at least 95 percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds of varieties are present in excess of five percent and are named on the label, each that is hybrid must be designated as hybrid on the label. Any one kind or kind and variety that has pure seed that is less than 95 percent but more than 75 percent hybrid seed as a result of incompletely controlled pollination in a cross must be labeled to show the percentage of pure seed that is hybrid seed or a statement such as "contains from 75 percent to 95 percent hybrid seed." No one kind or variety of seed may be labeled as hybrid if the pure seed contains less than 75 percent hybrid seed. The word "hybrid" must be shown on the label in conjunction with the kind.

(c) Blends must be listed on the label using the term "blend" in conjunction with the kind.

(d) Mixtures shall be listed on the label using the term "mixture," "mix," or "mixed."

(e) The label must show a lot number or other lot identification.

(f) The origin may be omitted from the label.

(g) The label must show the year for which the seed was packed for sale listed as "packed for (year)" for seed with a percentage of germination that exceeds the standard last established by the commissioner, the percentage of germination and the calendar month and year that the percentages were determined by test, or the calendar month and year the germination test was completed and the statement "sell by (month and year listed here)," which may be no more than 12 months from the date of test, exclusive of the month of test.

(h) For vegetable seeds which germinate less than the standard last established by the commissioner, the label must show:

(1) a percentage of germination, exclusive of hard or dormant seed or both;

(2) a percentage of hard or dormant seed or both, if present; and

(3) the words "below standard" in not less than eight point type and the month and year the percentages were determined by test.

(i) The net weight of the contents or a statement indicating the number of seeds in the container or both, must appear on either the container or the label.

(j) The heading for and percentage by weight of pure seed may be omitted from a label if the total is more than 90 percent.

(k) The heading for and percentage by weight of weed seed may be omitted from a label if they are not present in the seed.

(l) The heading "noxious weed seeds" may be omitted from a label if they are not present in the seed.

(m) The heading for and percentage by weight of other crop seed may be omitted from a label if it is less than five percent.

(n) The heading for and percentage by weight of inert matter may be omitted from a label if it is less than ten percent.

(o) The label must contain the name and address of the person who labeled the seed or who sells the seed in this state or a code number that has been registered with the commissioner.

(p) The labeling requirements for vegetable seeds prepared for use in home gardens or household plantings when sold outside their original containers are met if the seed is weighed from a properly labeled container in the presence of the purchaser.

Subd. 8. Flower seeds. For flower and wildflower seeds prepared for use in home gardens or household plantings, the requirements in paragraphs (a) to (l) apply. Flower and wildflower seeds packed for sale in commercial quantities to farmers, conservation groups, and other similar entities are considered agricultural seeds and must be labeled accordingly.

(a) The label must contain the name of the kind and variety or a statement of type and performance characteristics as prescribed by rule.

(b) The percentage that is hybrid must be at least 95 percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds of varieties are present in excess of five percent and are named on the label, each that is hybrid must be designated as hybrid on the label. Any one kind or kind and variety that has pure seed that is less than 95 percent but more than 75 percent hybrid seed as a result of incompletely controlled pollination in a cross must be labeled to show the percentage of pure seed that is hybrid seed or a statement such as "contains from 75 percent to 95 percent hybrid seed." No one kind or variety of seed may be labeled as hybrid if the pure seed contains less than 75 percent hybrid seed. The word "hybrid" must be shown on the label in conjunction with the kind.

(c) Blends must be listed on the label using the term "blend" in conjunction with the kind.

(d) Mixtures must be listed on the label using the term "mixture," "mix," or "mixed."

(e) The label must contain the lot number or other lot identification.

(f) The origin may be omitted from the label.

(g) The label must contain the year for which the seed was packed for sale listed as "packed for (year)" for seed with a percentage of germination that exceeds the standard last established by the commissioner, the percentage of germination and the calendar month and year that the percentages were determined by test, or the calendar month and year the germination test was completed and the statement "sell by (month and year listed here)," which may be no more than 12 months from the date of test, exclusive of the month of test.

(h) For flower seeds which germinate less than the standard last established by the commissioner, the label must show:

(1) percentage of germination exclusive of hard or dormant seed or both;

(2) percentage of hard or dormant seed or both, if present; and

(3) the words "below standard" in not less than eight point type and the month and year this percentage was determined by test.

(i) The label must show the net weight of contents or a statement indicating the number of seeds in the container, or both, on either the container or the label.

(j) The heading for and percentage by weight of pure seed may be omitted from a label if the total is more than 90 percent.

(k) The heading for and percentage by weight of weed seed may be omitted from a label if they are not present in the seed.

(l) The heading "noxious weed seeds" may be omitted from a label if they are not present in the seed.

(m) The heading for and percentage by weight of other crop seed may be omitted from a label if it is less than five percent.

(n) The heading for and percentage by weight of inert matter may be omitted from a label if it is less than ten percent.

(o) The label must show the name and address of the person who labeled the seed or who sells the seed within this state, or a code number which has been registered with the commissioner.

History: 1983 c 293 s 41; 2003 c 128 art 8 s 9; 2012 c 244 art 1 s 29,30; 2015 c 44 s 15,16



Section 21.83 — LABEL REQUIREMENTS; TREE OR SHRUB SEEDS.

Subdivision 1. Form. Each container of tree or shrub seed which is offered for sale for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label or tag in the English language giving the information required by this section. This label statement shall not be modified or denied in the labeling or on another label attached to the container, except that labeling of seed supplied under a contractual agreement may be made by an invoice accompanying the shipment or by an analysis tag attached to the invoice if each bag or other container is clearly identified by a lot number stenciled on the container. Each bag or container that is not so stenciled must carry complete labeling.

Subd. 2. Label content. For all tree or shrub seed subject to this section the label shall contain:

(a) the common name of the species, and the subspecies if appropriate;

(b) the scientific name of the genus and species, and the subspecies if appropriate;

(c) the lot number or other lot identification;

(d) for seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county;

(e) for seed collected from a predominantly nonindigenous stand, the identity of the area of collection and the origin of the stand or the words "origin not indigenous";

(f) the elevation or the upper and lower limits of elevation within which the seed was collected;

(g) the percentage of pure seed by weight;

(h) for those kinds of seed for which standard testing procedures are prescribed:

(1) the percentage of germination exclusive of hard or dormant seed;

(2) the percentage of hard or dormant seed, if present; and

(3) the calendar month and year the percentages were determined by test; or

(4) in lieu of the requirements of clauses (1) to (3), the seed may be labeled "test is in progress, results will be supplied upon request";

(i) for those species for which standard germination testing procedures have not been prescribed by the commissioner, the calendar year in which the seed was collected; and

(j) the name and address of the person who labeled the seed or who sells the seed within this state.

Subd. 3. Treated seed. For all treated tree and shrub seeds for which a separate label may be used the label shall contain:

(a) a word or statement to indicate that the seed has been treated;

(b) the commonly accepted, coined, chemical, or abbreviated generic chemical name of the applied substance;

(c) the caution statement "Do not use for food, feed, or oil purposes" if the substance in the amount present with the seed is harmful to human or other vertebrate animals;

(d) in the case of mercurials or similarly toxic substances, a poison statement and symbol;

(e) a word or statement describing the process used when the treatment is not of pesticide origin;

(f) if the seed has been treated with an inoculant, the date beyond which the inoculant is considered ineffective. It shall be listed on the label as "inoculant: expires (month and year)" or wording which conveys the same meaning.

History: 1983 c 293 s 42; 2003 c 128 art 8 s 10



Section 21.84 — RECORDS.

Each person whose name appears on the label of agricultural, vegetable, flower, wildflower, tree, or shrub seeds subject to section 21.82 or 21.83 shall keep for three years complete records of each lot of agricultural, vegetable, flower, wildflower, tree, or shrub seed sold in this state and shall keep for one year a file sample of each lot of seed after disposition of the lot.

History: 1983 c 293 s 43; 2003 c 128 art 8 s 11



Section 21.85 — COMMISSIONER'S POWERS AND DUTIES.

Subdivision 1. [Repealed, 2003 c 128 art 8 s 22]

Subd. 2. Seed laboratory. (a) The commissioner shall establish and maintain a seed laboratory for seed testing, employing necessary agents and assistants to administer and enforce sections 21.80 to 21.92, who shall be governed by chapter 43A.

(b) The laboratory procedures for testing official seed samples are the procedures set forth in the Rules for Testing Seeds that is published annually by the Association of Official Seed Analysts. If a laboratory procedure rule does not exist for a particular type of seed, then laboratory procedures from other recognized seed testing sources may be used, including procedures under the Code of Federal Regulations, title 7, part 201, or the International Rules for Testing Seeds.

Subd. 3. [Repealed, 2003 c 128 art 8 s 22]

Subd. 4. [Repealed, 2003 c 128 art 8 s 22]

Subd. 5. [Repealed, 2003 c 128 art 8 s 22]

Subd. 6. [Repealed, 2003 c 128 art 8 s 22]

Subd. 7. [Repealed, 2003 c 128 art 8 s 22]

Subd. 8. [Repealed, 2003 c 128 art 8 s 22]

Subd. 9. [Repealed, 2003 c 128 art 8 s 22]

Subd. 10. Commissioner may alter requirements in emergencies. In the event of acute shortages of any seed or seeds, or the occurrence of other conditions which in the opinion of the commissioner create an emergency which would make impractical the enforcement of any requirement of sections 21.80 to 21.92 relating to the percentage of purity, weed seed content, and the variety name of any seed or seeds, the commissioner may temporarily change and alter any requirement relating to percentage of purity, weed seed content, and the variety name for the duration of the emergency.

Subd. 11. Rules. The commissioner may adopt rules under this chapter. A violation of the rules is a violation of this chapter.

Subd. 12. Service testing and identification. The commissioner shall provide for purity and germination tests of seeds and identification of seeds and plants for farmers, dealers, and others, and shall establish schedules to recover the cost of services provided. Money collected must be deposited in the laboratory services account in the agricultural fund.

Subd. 13. Sampling export seed. The commissioner may sample agricultural, vegetable, flower, wildflower, tree, or shrub seeds which are destined for export to other countries, and may establish and collect suitable fees from the exporter for this service.

Subd. 14. Cooperation with United States Department of Agriculture. The commissioner shall cooperate with the United States Department of Agriculture in Seed Law enforcement.

Subd. 15. Prohibited and restricted seeds. The commissioner shall determine species that are considered prohibited weed seeds and restricted noxious weed seeds and the allowable rate of occurrence of restricted noxious weed seeds.

History: 1983 c 293 s 44; 1984 c 640 s 32; 1986 c 444; 1992 c 567 art 3 s 2; 1993 c 367 s 25; 1995 c 233 art 2 s 56; 1Sp2001 c 2 s 41; 2003 c 128 art 8 s 12,13; 2015 c 44 s 17,18



Section 21.86 — UNLAWFUL ACTS.

Subdivision 1. Prohibitions. A person may not advertise or sell any agricultural, vegetable, flower, wildflower, tree, or shrub seed if:

(a) a test to determine the percentage of germination required by sections 21.82 and 21.83 has not been completed within a 12-month period, exclusive of the calendar month in which the test was completed or it is offered for sale beyond the sell by date exclusive of the calendar month in which the seed was to have been sold, except that:

(1) when advertised or offered for sale as agricultural seed, native grass and forb (wildflowers) seeds must have been tested for percentage of germination as required by section 21.82 within a 15-month period, exclusive of the calendar month in which the test was completed;

(2) it is unlawful to offer cool season lawn and turf grasses including Kentucky bluegrass, red fescue, chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bent grass, creeping bent grass, and mixtures or blends of those grasses, for sale beyond the sell by date exclusive of the calendar month in which the seed was to have been sold;

(3) this prohibition does not apply to tree, shrub, agricultural, flower, wildflower, or vegetable seeds packaged in hermetically sealed containers. Seeds packaged in hermetically sealed containers under the conditions defined by rule may be offered for sale for a period of 36 months after the last day of the month that the seeds were tested for germination prior to packaging; and

(4) if seeds in hermetically sealed containers are offered for sale more than 36 months after the last day of the month in which they were tested prior to packaging, they must be retested within a nine-month period, exclusive of the calendar month in which the retest was completed;

(b) it is not labeled in accordance with sections 21.82 and 21.83 or has false or misleading labeling;

(c) false or misleading advertisement has been used in respect to its sale;

(d) it contains prohibited noxious weed seeds;

(e) it consists of or contains restricted noxious weed seeds in excess of 25 seeds per pound or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(f) it contains more than one percent by weight of all weed seeds;

(g) it contains less than the stated net weight of contents;

(h) it contains less than the stated number of seeds in the container;

(i) it contains any labeling, advertising, or other representation subject to sections 21.82 and 21.83 representing the seed to be certified unless:

(1) it has been determined by a seed certifying agency that the seed conformed to standards of purity and identity as to kind, species, subspecies, or variety, and also that tree seed was found to be of the origin and elevation claimed, in compliance with the rules pertaining to the seed; and

(2) the seed bears an official label issued for it by a seed certifying agency stating that the seed is of a certified class and a specified kind, species, subspecies, or variety;

(j) it is labeled with a variety name but not certified by an official seed certifying agency when it is a variety for which a United States certificate of plant variety protection has been granted under United States Code, title 7, sections 2481 to 2486, specifying sale by variety name only as a class of certified seed. Seed from a certified lot may be labeled as to variety name when used in a blend or mixture by or with approval of the owner of the variety; or

(k) the person whose name appears on the label does not have complete records including a file sample of each lot of agricultural, vegetable, flower, tree or shrub seed sold in this state as required in section 21.84.

Subd. 2. Miscellaneous violations. No person may:

(a) detach, alter, deface, or destroy any label required in sections 21.82 and 21.83, alter or substitute seed in a manner that may defeat the purposes of sections 21.82 and 21.83, or alter or falsify any seed tests, laboratory reports, records, or other documents to create a misleading impression as to kind, variety, history, quality, or origin of the seed;

(b) hinder or obstruct in any way any authorized person in the performance of duties under sections 21.80 to 21.92;

(c) fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a stop sale order or attached tags, except with express permission of the enforcing officer for the purpose specified;

(d) use the word "type" in any labeling in connection with the name of any agricultural seed variety;

(e) use the word "trace" as a substitute for any statement which is required; or

(f) plant any agricultural seed which the person knows contains weed seeds or noxious weed seeds in excess of the limits for that seed.

History: 1983 c 293 s 45; 2000 c 477 s 23; 2003 c 128 art 8 s 14



Section 21.87 — EXEMPTION.

(a) Sections 21.82 and 21.83 do not apply to:

(1) seed or grain not intended for sowing purposes;

(2) seed in storage in or being transported or consigned to a conditioning establishment for conditioning, provided that the invoice or label accompanying any shipment of the seeds bears the statement "seeds for conditioning," and provided that any labeling or other representation which may be made with respect to the unconditioned seed is subject to the provisions of sections 21.82 and 21.83;

(3) any carrier with respect to seed transported or delivered for transportation in the ordinary course of its business as a carrier, provided that the carrier is not engaged in producing, conditioning, or marketing seeds subject to sections 21.82 and 21.83; or

(4) interpersonal sharing of seed for home, educational, charitable, or personal noncommercial use.

(b) Notwithstanding paragraph (a), sections 21.82 and 21.83 do apply if a person distributes seed found to:

(1) contain seed of patented, protected, or proprietary varieties used without permission of the patent or certificate holder of the intellectual property associated with the variety;

(2) have been misrepresented as certified seed; or

(3) contain prohibited or restricted weed seeds or seeds from species listed as noxious by the commissioner under chapter 18.

History: 1983 c 293 s 46; 2015 c 44 s 19



Section 21.88 — PENALTIES NOT TO APPLY.

A person is not subject to penalties for having sold seeds which were incorrectly labeled or represented as to kind, species, subspecies, if appropriate, variety, type, origin and year, elevation or place of collection if required, if the seeds cannot be identified by examination unless the person has failed to obtain an invoice or genuine grower's or tree seed collector's declaration or other labeling information and to take other reasonable precautions to ensure the identity is as stated.

History: 1983 c 293 s 47; 1986 c 444; 2003 c 128 art 8 s 15



Section 21.89 — SEED FEE PERMITS.

Subdivision 1. Seed fee. In order to pay for administering and enforcing sections 21.80 to 21.92, the commissioner shall establish the fees charged for various seeds and shall collect the fees on all seeds covered by sections 21.82 to 21.92.

Subd. 2. Permits; issuance and revocation. The commissioner shall issue a permit to the initial labeler of agricultural, vegetable, flower, and wildflower seeds which are sold for use in Minnesota and which conform to and are labeled under sections 21.80 to 21.92. The categories of permits are as follows:

(1) for initial labelers who sell 50,000 pounds or less of agricultural seed each calendar year, an annual permit issued for a fee established in section 21.891, subdivision 2, paragraph (b);

(2) for initial labelers who sell vegetable, flower, and wildflower seed packed for use in home gardens or household plantings, and initial labelers who sell native grasses and wildflower seed in commercial or agricultural quantities, an annual permit issued for a fee established in section 21.891, subdivision 2, paragraph (c), based upon the gross sales from the previous year; and

(3) for initial labelers who sell more than 50,000 pounds of agricultural seed each calendar year, a permanent permit issued for a fee established in section 21.891, subdivision 2, paragraph (d).

In addition, the person shall furnish to the commissioner an itemized statement of all seeds sold in Minnesota for the periods established by the commissioner. This statement shall be delivered, along with the payment of the fee, based upon the amount and type of seed sold, to the commissioner no later than 30 days after the end of each reporting period. Any person holding a permit shall show as part of the analysis labels or invoices on all agricultural, vegetable, flower, wildflower, tree, or shrub seeds all information the commissioner requires. The commissioner may revoke any permit in the event of failure to comply with applicable laws and rules.

Subd. 3. Penalty. A penalty fee established by the commissioner shall be assessed any permit holder who fails to submit a statement and pay the fee due within the 30 days following the end of each reporting period.

Subd. 4. Exemptions. An initial labeler who sells for use in Minnesota agricultural, vegetable, or flower seeds must have a seed fee permit unless the agricultural, vegetable, or flower seeds are of the breeder or foundation seed classes of varieties developed by publicly financed research agencies intended for the purpose of increasing the quantity of seed available.

History: 1983 c 293 s 48; 1989 c 312 s 1,2; 2003 c 128 art 8 s 16,17; 1Sp2015 c 4 art 2 s 47



Section 21.891 — FEES.

Subdivision 1. Sampling export seed. In accordance with section 21.85, subdivision 13, the commissioner may, if requested, sample seed destined for export to other countries. The fee for sampling export seed is an hourly rate published annually by the commissioner and it must be an amount sufficient to recover the actual costs of the service provided.

Subd. 2. Seed fee permits. (a) An initial labeler who wishes to sell seed in Minnesota must comply with section 21.89, subdivisions 1 and 2, and the procedures in this subdivision. Each initial labeler who wishes to sell seed in Minnesota must apply to the commissioner to obtain a permit. The application must contain the name and address of the applicant, the application date, and the name and title of the applicant's contact person.

(b) The application for a seed permit covered by section 21.89, subdivision 2, clause (1), must be accompanied by an application fee of $75.

(c) The application for a seed permit covered by section 21.89, subdivision 2, clause (2), must be accompanied by an application fee based on the level of annual gross sales as follows:

(1) for gross sales of $0 to $25,000, the annual permit fee is $75;

(2) for gross sales of $25,001 to $50,000, the annual permit fee is $150;

(3) for gross sales of $50,001 to $100,000, the annual permit fee is $300;

(4) for gross sales of $100,001 to $250,000, the annual permit fee is $750;

(5) for gross sales of $250,001 to $500,000, the annual permit fee is $1,500;

(6) for gross sales of $500,001 to $1,000,000, the annual permit fee is $3,000; and

(7) for gross sales of $1,000,001 and above, the annual permit fee is $4,500.

(d) The application for a seed permit covered by section 21.89, subdivision 2, clause (3), must be accompanied by an application fee of $75. Initial labelers holding seed fee permits covered under this paragraph need not apply for a new permit or pay the application fee. Under this permit category, the fees for the following kinds of agricultural seed sold either in bulk or containers are:

(1) oats, wheat, and barley, 9 cents per hundredweight;

(2) rye, field beans, buckwheat, and flax, 12 cents per hundredweight;

(3) field corn, 17 cents per 80,000 seed unit;

(4) forage, lawn and turf grasses, and legumes, 69 cents per hundredweight;

(5) sunflower, $1.96 per hundredweight;

(6) sugar beet, 12 cents per 100,000 seed unit;

(7) soybeans, 7.5 cents per 140,000 seed unit; and

(8) for any agricultural seed not listed in clauses (1) to (7), the fee for the crop most closely resembling it in normal planting rate applies.

(e) If, for reasons beyond the control and knowledge of the initial labeler, seed is shipped into Minnesota by a person other than the initial labeler, the responsibility for the seed fees are transferred to the shipper. An application for a transfer of this responsibility must be made to the commissioner. Upon approval by the commissioner of the transfer, the shipper is responsible for payment of the seed permit fees.

(f) Seed permit fees may be included in the cost of the seed either as a hidden cost or as a line item cost on each invoice for seed sold. To identify the fee on an invoice, the words "Minnesota seed permit fees" must be used.

(g) All seed fee permit holders must file semiannual reports with the commissioner, even if no seed was sold during the reporting period. Each semiannual report must be submitted within 30 days of the end of each reporting period. The reporting periods are October 1 to March 31 and April 1 to September 30 of each year or July 1 to December 31 and January 1 to June 30 of each year. Permit holders may change their reporting periods with the approval of the commissioner.

(h) The holder of a seed fee permit must pay fees on all seed for which the permit holder is the initial labeler and which are covered by sections 21.80 to 21.92 and sold during the reporting period.

(i) If a seed fee permit holder fails to submit a semiannual report and pay the seed fee within 30 days after the end of each reporting period, the commissioner shall assess a penalty of $100 or eight percent, calculated on an annual basis, of the fee due, whichever is greater, but no more than $500 for each late semiannual report. A $15 penalty must be charged when the semiannual report is late, even if no fee is due for the reporting period. Seed fee permits may be revoked for failure to comply with the applicable provisions of this paragraph or the Minnesota seed law.

Subd. 3. [Repealed, 2003 c 128 art 8 s 22]

Subd. 4. [Repealed, 2003 c 128 art 8 s 22]

Subd. 5. Brand name registration fee. The fee is $50 for each variety registered for sale by brand name.

History: 2003 c 128 art 8 s 18; 1Sp2015 c 4 art 2 s 48,49



Section 21.901 — BRAND NAME REGISTRATION.

The owner or originator of a variety of nonhybrid seed that is to be sold in this state must annually register the variety with the commissioner if the variety is to be sold only under a brand name. The registration must include the brand name and the variety of seed. The brand name for a blend or mixture need not be registered.

History: 1996 c 407 s 16; 2003 c 128 art 8 s 21



Section 21.91 — SEED CERTIFICATION AGENCIES.

Subdivision 1. Minnesota. The official seed certification agency for Minnesota shall be determined by the commissioner of agriculture and the director of the Minnesota Agricultural Experiment Station.

Subd. 2. Other jurisdictions. The official seed certification agency for other jurisdictions shall be determined and the identity filed as a public record in the office of the commissioner of agriculture. The determination shall be made by the commissioner of agriculture and the director of the Minnesota Agricultural Experiment Station.

History: 1983 c 293 s 50



Section 21.92 — SEED INSPECTION ACCOUNT.

There is established in the agricultural fund an account known as the seed inspection account. Fees and penalties collected by the commissioner under sections 21.80 to 21.92 and interest attributable to money in the account shall be deposited into this account. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of sections 21.80 to 21.92.

History: 1983 c 293 s 51; 1985 c 248 s 9; 1993 c 172 s 26; 1996 c 305 art 3 s 5; 1999 c 231 s 47; 1999 c 250 art 3 s 5






Chapter 21A — SOYBEANS



Chapter 22 — COOPERATIVE MARKETING



Chapter 23 — COOPERATIVE CREDITS



Chapter 24 — CHEMICAL COMPOUNDS



Chapter 25 — COMMERCIAL FEED

Section 25.31 — CITATION, COMMERCIAL FEED LAW.

Sections 25.31 to 25.43 are known and may be cited as the "Minnesota Commercial Feed Law."

History: 1971 c 433 s 1; 1980 c 509 s 5; 1997 c 216 s 35



Section 25.32 — COMMISSIONER'S DUTIES.

Sections 25.31 to 25.43 shall be administered by the commissioner.

History: 1971 c 433 s 2; 1980 c 509 s 6; 1997 c 216 s 36



Section 25.33 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 25.31 to 25.43, the terms defined in this section have the meanings given them.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Distribute. "Distribute" means to offer for sale, sell, exchange, barter, or otherwise supply commercial feed. The term distribute shall not include or apply to any feeds manufactured for livestock owned by the distributor.

Subd. 4. Distributor. "Distributor" means any person who distributes commercial feed in this state.

Subd. 5. Commercial feed. "Commercial feed" means materials or combinations of materials that are distributed or intended to be distributed for use as feed or for mixing in feed, including feed for aquatic animals, unless the materials are specifically exempted. Unmixed whole seeds and physically altered entire unmixed seeds, if the whole or physically altered seeds are not chemically changed or are not adulterated within the meaning of section 25.37, paragraph (a), are exempt. The commissioner by rule may exempt from this definition, or from specific provisions of sections 25.31 to 25.43, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances if those commodities, compounds, or substances are not intermixed with other materials, and are not adulterated within the meaning of section 25.37, paragraph (a).

Subd. 6. Feed ingredient. "Feed ingredient" means each of the constituent materials making up a commercial feed.

Subd. 7. Mineral feed. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

Subd. 8. Drug. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body.

Subd. 9. Customer formula feed. "Customer formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

Subd. 10. Manufacture. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

Subd. 11. Brand name. "Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or license holder and distinguishing it from that of others.

Subd. 12. Product name. "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

Subd. 13. Label. "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

Subd. 14. Labeling. "Labeling" means all labels and other written, printed, or graphic matter upon a commercial feed or any of its containers or wrapper or accompanying or supporting such commercial feed.

Subd. 15. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

Subd. 16. Percent; percentages. "Percent" or "percentages" means percentages by weights.

Subd. 17. Official sample. "Official sample" means a sample of feed taken by the commissioner or the commissioner's agent in accordance with the provisions of section 25.41, subdivision 3, 5, or 6.

Subd. 18. [Repealed, 2012 c 244 art 1 s 83]

Subd. 19. Pet food. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

Subd. 20. Pet. "Pet" means a domesticated dog or cat normally maintained in or near the household of its owner.

Subd. 21. Commissioner. "Commissioner" means the commissioner of agriculture or a designated representative.

Subd. 22. Specialty pet. "Specialty pet" means a domesticated animal normally maintained in a cage or tank, including, but not limited to, a gerbil, hamster, canary, psittacine bird, mynah, finch, tropical fish, goldfish, snake, or turtle. "Specialty pet" does not include a dog, cat, horse, rabbit, or wild bird.

Subd. 23. Specialty pet food. "Specialty pet food" means commercial feed prepared and distributed for consumption by specialty pets.

Subd. 24. Quantity statement. "Quantity statement" means a statement of the net weight (mass), net volume (liquid or dry), count, or other form of measurement.

History: 1971 c 433 s 3; 1980 c 509 s 7,8; 1985 c 248 s 70; 1986 c 444; 1991 c 309 s 12; 1997 c 216 s 37-45; 2006 c 203 s 1; 2012 c 244 art 1 s 31



Section 25.341 — LICENSING.

Subdivision 1. Requirement. Before a person may: (1) manufacture a commercial feed in the state; (2) distribute a commercial feed in or into the state; or (3) have the person's name appear on the label of a commercial feed as guarantor, the person must have a commercial feed license for each manufacturing or distributing facility. A person who makes only retail sales of commercial feed, guaranteed by another, is not required to obtain a license.

Subd. 2. Application; fee; term. A person who is required to have a commercial feed license shall submit an application on a form provided or approved by the commissioner accompanied by a fee of $75 paid to the commissioner for each location. A license is not transferable from one person to another, from one ownership to another, or from one location to another. The license year is the calendar year. A license expires on December 31 of the year for which it is issued, except that a license is valid through January 31 of the next year or until the issuance of the renewal license, whichever comes first, if the licensee has filed a renewal application with the commissioner on or before December 31 of the year for which the current license was issued. Any person who is required to have, but fails to obtain a license or a licensee who fails to comply with license renewal requirements, shall pay a $100 late fee in addition to the license fee.

Subd. 3. Copies of labels. The commissioner may request from a licensee copies of labels and labeling in order to determine compliance with sections 25.31 to 25.43.

Subd. 4. Denial; revocation; suspension; limits. The commissioner may deny a license to a person or suspend or revoke the license of a person who is not in compliance with sections 25.31 to 25.43. The commissioner may impose conditions that limit production or distribution of a particular commercial feed on the license of a person who is not in compliance with sections 25.31 to 25.43. A license may not be made conditional, suspended, refused, or revoked unless the applicant or licensee has been given an opportunity to be heard before the commissioner in order to comply with the requirements of sections 25.31 to 25.43.

History: 1997 c 216 s 46; 1Sp2005 c 1 art 1 s 57; 2007 c 45 art 1 s 35; 1Sp2015 c 4 art 2 s 50



Section 25.342 — CERTIFICATES, FREE SALE.

A nonrefundable application fee of $25 must accompany all free sale certificate requests to facilitate the movement of Minnesota processed and manufactured feeds destined for export from the state. Each label submitted for review must be accompanied by a nonrefundable $50 application fee.

History: 1Sp2005 c 1 art 1 s 58



Section 25.35 — LABELING.

(a) A commercial feed, except a customer formula feed, must be accompanied by a label bearing the following information:

(1) the product name and the brand name, if any, under which the commercial feed is distributed;

(2) the guaranteed analysis, stated in terms the commissioner requires by rule, to advise the user of the composition of the feed or to support claims made in the labeling. The substances or elements must be determinable by laboratory methods such as the methods published by the AOAC International or other generally recognized methods;

(3) the common or usual name of each ingredient used in the manufacture of the commercial feed. The commissioner may by rule permit the use of a collective term for a group of ingredients which perform a similar function, or may exempt commercial feeds or any group of commercial feeds from this requirement on finding that an ingredient statement is not required in the interest of consumers;

(4) the name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(5) adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by rule as necessary for their safe and effective use;

(6) precautionary statements which the commissioner determines by rule are necessary for the safe and effective use of the commercial feed; and

(7) a quantity statement.

(b) A customer formula feed must be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) name and address of the manufacturer;

(2) name and address of the purchaser;

(3) date of delivery;

(4) the product name and either (i) the quantity of each commercial feed and each other ingredient used in the mixture, or (ii) a guaranteed analysis and list of ingredients in paragraph (a), clauses (2) and (3);

(5) adequate directions for use for all customer formula feeds containing drugs and for other feeds the commissioner requires by rule as necessary for their safe and effective use;

(6) precautionary statements the commissioner determines by rule are necessary for the safe and effective use of the customer formula feed;

(7) if a product containing a drug is used:

(i) the purpose of the medication (claim statement); and

(ii) the established name of each active drug ingredient and the level of each drug used in the final mixture expressed in a manner required by the commissioner by rule; and

(8) for a customer formula feed for which the formula is developed by someone other than the manufacturer, a disclaimer may be included on the label stating "THIS FEED IS A CUSTOMER FORMULA FEED DEVELOPED BY SOMEONE OTHER THAN THE MANUFACTURER. THE MANUFACTURER DOES NOT CLAIM, REPRESENT, WARRANT, OR GUARANTEE, AND IS NOT RESPONSIBLE FOR THE NUTRITIONAL ADEQUACY OF THIS FEED OR THE NUTRITIONAL SUITABILITY OF THIS FEED FOR ITS INTENDED PURPOSE."

(c) The manufacturer of a customer formula feed the formula of which is developed by someone other than the manufacturer is not responsible or liable for the nutritional adequacy or the nutritional suitability of the feed for its intended purpose if: (1) the manufacturer does not make a claim of nutritional adequacy for the customer formula feed and does not make a claim for nutritional suitability of the feed for its intended purpose; and (2) the manufacturer includes the disclaimer in paragraph (b), clause (8). A person other than the manufacturer who develops or recommends a formula for a customer formula feed is responsible for providing to the manufacturer of the feed the appropriate labeling information and for providing the appropriate use information to the feed manufacturer.

History: 1971 c 433 s 5; 1985 c 248 s 70; 1986 c 444; 1997 c 216 s 47



Section 25.36 — MISBRANDING.

A commercial feed is misbranded if:

(1) its labeling is false or misleading in any particular;

(2) it is distributed under the name of another commercial feed;

(3) it is not labeled as required in section 25.35;

(4) it purports to be or is represented as a commercial feed or it purports to contain or is represented as containing a commercial feed ingredient unless that commercial feed or feed ingredient conforms to the definition, if any, prescribed by rule by the commissioner;

(5) any word, statement, or other information required by or under authority of sections 25.31 to 25.43 to appear on the label or labeling is not prominently placed on it with such conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(6) its labeling would deceive or mislead the purchaser with respect to its composition or suitability.

History: 1971 c 433 s 6; 1980 c 509 s 10; 1985 c 248 s 70; 1997 c 216 s 48



Section 25.37 — ADULTERATION.

(a) A commercial feed or a material exempted from the definition of commercial feed under section 25.33, subdivision 5, is adulterated if:

(1) it bears or contains a poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, the commercial feed is not considered adulterated if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health;

(2) it bears or contains an added poisonous, deleterious, or nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act, other than the one which is a pesticide chemical in or on a raw agricultural commodity, or a food additive;

(3) it is unsafe or bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;

(4) it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and that raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed is not unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act;

(5) it is, or it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act;

(6) it is, or it bears or contains, any new animal drug which is unsafe within the meaning of section 512 of the Federal Food, Drug, and Cosmetic Act;

(7) it consists, in whole or in part, of any filthy, putrid, or decomposed substance, or is otherwise unfit for feed;

(8) it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or may have been rendered injurious to health;

(9) it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter which is unsafe within the meaning of section 402(a)(1) or (2) of the Federal Food, Drug, and Cosmetic Act;

(10) its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(11) it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under section 409 of the Federal Food, Drug, and Cosmetic Act.

(b) A commercial feed is adulterated if:

(1) any valuable constituent has been in whole or in part omitted or abstracted from it or any less valuable substance substituted for a constituent;

(2) its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(3) it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules promulgated by the commissioner to assure that the drug meets the safety requirements of sections 25.31 to 25.43 and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In adopting rules under this clause, the commissioner shall adopt the current good manufacturing practice rules for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless the commissioner determines that they are not appropriate to the conditions which exist in this state; or

(4) it contains viable weed seeds in amounts exceeding limits established by the commissioner by rule.

History: 1971 c 433 s 7; 1985 c 248 s 70; 1986 c 444; 1997 c 216 s 49



Section 25.371 — GOOD MANUFACTURING PRACTICES CERTIFICATE FOR COMMERCIAL FEED AND FEED INGREDIENTS.

Subdivision 1. Definition of words and terms. In addition to the definitions in section 25.33, for the purpose of this section, the terms defined in this subdivision have the meanings given them.

(a) "Adulteration" means the presence of any poisonous or deleterious substance at a level that may render feed or feed ingredients injurious to human or animal health, as provided in section 25.37, paragraph (a).

(b) "Establishment" includes, but is not limited to, buildings, structures, facilities, equipment, and conveyances that receive, store, manufacture, process, package, label, transport, or distribute feed or feed ingredients.

(c) "Pest" means any objectionable animal, including, but not limited to, bats, birds, rodents, insects, and insect larvae.

Subd. 2. Certificate application. (a) A person may apply to the commissioner for a good manufacturing practices certificate for commercial feed and feed ingredients. Application for good manufacturing practices certificates must be made on forms provided or approved by the commissioner. The commissioner shall conduct inspections of facilities for persons that have applied for or intend to apply for a good manufacturing practices certificate for commercial feed and feed ingredients from the commissioner. The commissioner shall not conduct an inspection under this section if the applicant has not paid in full the inspection fee for previous inspections. Certificate issuance shall be based on compliance with subdivisions 3 to 14, or United States Food and Drug Administration rules regarding preventive controls for animal feed.

(b) The commissioner may assess a fee for the inspection, service, and work performed in carrying out the issuance of a good manufacturing practices certificate for commercial feed and feed ingredients. The inspection fee must be based on mileage and the cost of inspection.

Subd. 3. Personnel. (a) Persons working in direct contact with feed and feed ingredients must conform to good hygienic practices to minimize the risk of adulteration.

(b) Persons who receive, store, manufacture, process, package, label, sample, transport, or distribute feed or feed ingredients must be trained for the persons' areas of responsibility.

Subd. 4. Establishments. (a) Establishments must be of a size, construction, and design to facilitate routine maintenance and cleaning.

(b) The grounds of establishments must be maintained in a condition that minimizes pest infestation of feed or feed ingredients.

Subd. 5. Maintenance and housekeeping. (a) Establishments must be kept in sufficient repair and condition to minimize the risk of adulteration.

(b) Establishments must be cleaned in a manner and at a frequency that minimizes the risk of adulteration.

(c) Establishments must implement procedures that are effective in minimizing pest infestation of feed or feed ingredients.

(d) Substances not approved for use in feed or feed ingredients must be received, stored, and used in a manner that minimizes the risk of adulteration, and in accordance with applicable laws and regulations. These substances must be physically separated from work areas and equipment used for the production or storage of feed and feed ingredients.

Subd. 6. Equipment. (a) All equipment, including scales, metering devices, and mixers must be of a suitable size, design, construction, precision, and accuracy for the equipment's intended purpose, and to minimize the risk of adulteration.

(b) All equipment, including scales, metering devices, and mixers must be designed to facilitate inspection and cleaning, and must be properly maintained and operated to minimize the risk of adulteration.

(c) All equipment must be constructed and maintained so as to minimize the risk of lubricants and coolants becoming adulterants in feed or feed ingredients.

(d) All scales and metering devices must be tested for accuracy upon installation and at least annually thereafter.

(e) All mixers must be tested to demonstrate the capability of the equipment to produce a homogeneous mix upon installation and periodically thereafter to ensure proper function. Mixers must be operated utilizing procedures that provide for proper mixing and proper mixing times as demonstrated by testing.

(f) Records sufficient to document the testing of equipment identified in paragraphs (d) and (e) must be maintained until a subsequent test is conducted or for one year from the date of the test, whichever is longer.

Subd. 7. Receiving and storage for further manufacture. Specifications and procedures effective in minimizing the risk of adulteration must be established and implemented to govern the acceptance, rejection, and storage of inbound feed or feed ingredients intended for further manufacturing of feed or feed ingredients. The procedures must include the following:

(1) feed or feed ingredients must be visually inspected during receiving to confirm identity and check required labeling;

(2) feed or feed ingredients to be used in the further manufacture of feed or feed ingredients must be stored in a manner that maintains the identity and minimizes the risk of adulteration;

(3) cleanout procedures must be established and implemented for equipment, conveyances, and storage structures or containers that are effective in minimizing the risk of adulteration of feed or feed ingredients;

(4) inventory practices, including inventory rotation, must be established and implemented for feed or feed ingredients to minimize the risk of adulteration; and

(5) records must be maintained identifying the immediate previous source, quantity, type or name, and date received for each feed or feed ingredient for at least one year from the date of disposition.

Subd. 8. Manufacturing. (a) A feed or feed ingredient that is considered adulterated must not be used in the manufacture of feed or feed ingredients unless made safe for the feed or feed ingredient's intended use.

(b) Procedures effective in minimizing the risk of adulteration and ensuring safety and identity must be established and implemented for the manufacture of feed or feed ingredients. The procedures must include the following:

(1) a description of the manufacturing operation, which may include, but is not limited to, feed or feed ingredient formulation, mixing, and production practices;

(2) measures effective in minimizing manufacturing errors that may result in adulteration of feed or feed ingredients. The measures must include, but are not limited to:

(i) cleanout practices, which may include sequencing, flushing, or other methods; and

(ii) measures to minimize the inclusion of physical adulterants, including metal, in feed or feed ingredients.

(c) Records sufficient to document the production history of the feed or feed ingredient manufactured in the establishment must be maintained for at least one year from the date of disposition.

Subd. 9. Packaging. (a) Packaged feed or feed ingredients must be packaged in a manner that maintains identity and minimizes the risk of adulteration.

(b) Bags and totes used as packaging for feed or feed ingredients must not be reused unless cleaned using effective and documented cleanout procedures.

(c) Records sufficient to document these cleanout procedures must be maintained for at least one year from the date of disposition.

Subd. 10. Labeling. (a) A label or other unique identifier must be affixed to, or accompany feed or feed ingredients to maintain identity and facilitate safe and effective use.

(b) Labels must be stored, handled, and used in a manner that minimizes errors.

(c) Obsolete labels must be discarded promptly.

Subd. 11. Storage of finished feed or feed ingredients. (a) Finished feed or feed ingredients must be stored in a manner that minimizes the risk of adulteration. The bin, bulk tank, or other location where feed or feed ingredients are stored must be clearly identified.

(b) Inventory practices, including inventory rotation, must be established and implemented for feed or feed ingredients to minimize the risk of adulteration.

Subd. 12. Inspection, sampling, and testing of incoming and finished feed or feed ingredients for adulterants. (a) Finished feed or feed ingredients must be visually inspected for the presence of visible adulterants and verification of identity.

(b) When sampling and testing of feed or feed ingredients is performed by the establishment to monitor for adulteration, test results must be reviewed by trained personnel. Test results that indicate feed or feed ingredients are adulterated must be investigated by the establishment. Investigations may include, but are not limited to, review of:

(1) ingredient specifications used in the development of the formula;

(2) formula;

(3) production records; and

(4) sampling and testing methods.

(c) Records must be kept for at least one year after the investigation and review of test results for adulterants, and of any corrective action or actions taken when adulterants are detected. Records must not be used as the sole basis for official enforcement actions or penalties by the commissioner.

Subd. 13. Transportation of feed or feed ingredients. Feed or feed ingredients must be transported utilizing methods that minimize the risk of adulterations, including, but not limited to, the following:

(1) conveyances used to transport feed or feed ingredients must be inspected for cleanliness and structural integrity prior to loading;

(2) feed, feed ingredients, or other materials or substances that may pose a risk of adulterating feed or feed ingredients must not be loaded onto the same conveyance unless measures are taken to minimize risk; and

(3) records must be maintained for each feed or feed ingredient identifying the immediate subsequent recipient, quantity, type or name, unique identifier if available, and date shipped for at least one year from the date of disposition.

Subd. 14. Voluntary recall; withdrawal. (a) Sufficient records and other information concerning the identity and disposition of feed or feed ingredients must be maintained for at least one year from the date of disposition to permit the rapid and effective recall from the marketplace or withdrawal from feeding if a feed or feed ingredient is found to be adulterated.

(b) Voluntary recalls of feed or feed ingredients should be guided by procedures outlined by the United States Food and Drug Administration in the Code of Federal Regulations, title 21, section 7.

Subd. 15. Expiration. Subdivisions 1 and 3 to 14 expire upon the United States Food and Drug Administration's adoption of rules regarding preventative controls for animal feed.

History: 2012 c 124 s 1



Section 25.38 — PROHIBITED ACTS.

The following acts and causing the following acts in Minnesota are prohibited:

(1) manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) adulteration or misbranding of any commercial feed;

(3) distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of section 25.37, paragraph (a);

(4) removal or disposal of a commercial feed in violation of an order under section 25.42;

(5) failure or refusal to obtain a commercial feed license under section 25.341 or to provide a small package listing under section 25.39; or

(6) failure to pay inspection fees or file reports as required by section 25.39.

History: 1971 c 433 s 8; 1997 c 216 s 50



Section 25.39 — INSPECTION FEES AND REPORTS.

Subdivision 1. Amount of fee. (a) An inspection fee at the rate of 16 cents per ton must be paid to the commissioner on commercial feeds distributed in this state by the person who first distributes the commercial feed, except that:

(1) no fee need be paid on:

(i) a commercial feed if the payment has been made by a previous distributor; or

(ii) customer formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients; or

(2) a Minnesota feed distributor who can substantiate that greater than 50 percent of the distribution of commercial feed is to purchasers outside the state may purchase commercial feeds without payment of the inspection fee under a tonnage fee exemption permit issued by the commissioner. Such location specific permits shall be issued on a calendar year basis to commercial feed distributors who submit a $100 nonrefundable application fee and comply with rules adopted by the commissioner relative to record keeping, tonnage of commercial feed distributed in Minnesota, total of all commercial feed tonnage distributed, and all other information which the commissioner may require so as to ensure that proper inspection fee payment has been made.

(b) In the case of pet food distributed in the state only in packages of ten pounds or less, a listing of each product and a current label for each product must be submitted annually on forms provided by the commissioner and accompanied by an annual fee of $100 for each product in lieu of the inspection fee. This annual fee is due by July 1. The inspection fee required by paragraph (a) applies to pet food distributed in packages exceeding ten pounds.

(c) In the case of specialty pet food distributed in the state only in packages of ten pounds or less, a listing of each product and a current label for each product must be submitted annually on forms provided by the commissioner and accompanied by an annual fee of $100 for each product in lieu of the inspection fee. This annual fee is due by July 1. The inspection fee required by paragraph (a) applies to specialty pet food distributed in packages exceeding ten pounds.

(d) The minimum inspection fee is $75 per annual reporting period.

Subd. 1a. Containers of ten pounds or less. A distributor who is subject to the annual fee specified in subdivision 1, paragraph (b) or (c), shall do the following:

(1) before beginning distribution, file with the commissioner a listing of pet and specialty pet foods to be distributed in the state only in containers of ten pounds or less, on forms provided by the commissioner. The listing under this clause must be renewed annually before July 1 and is the basis for the payment of the annual fee. New products added during the year must be submitted to the commissioner as a supplement to the annual listing before distribution; and

(2) if the annual renewal of the listing is not received before July 1 or if an unlisted product is distributed, pay a late filing fee of $100 per product in addition to the normal charge for the listing. The late filing fee under this clause is in addition to any other penalty under this chapter.

Subd. 2. Annual statement. A person who is liable for the payment of a fee under this section shall file with the commissioner on forms furnished by the commissioner an annual statement setting forth the number of net tons of commercial feeds distributed in this state during the calendar year. The report is due by the 31st of each January. The inspection fee at the rate specified in subdivision 1 must accompany the statement. For each tonnage report not filed or payment of inspection fees not made on time, a penalty of ten percent of the amount due, with a minimum penalty of $10, must be assessed against the license holder, and the amount of fees due, plus penalty, is a debt and may be recovered in a civil action against the license holder. The assessment of this penalty does not prevent the department from taking other actions as provided in this chapter.

Subd. 3. Records. Each person required to pay an inspection fee or to report in accordance with this section shall keep records, as determined by the commissioner, accurately detailing the tonnage of commercial feed distributed in this state. Records upon which the tonnage is based must be maintained for six years and made available to the commissioner for inspection, copying, and audit. A person who is located outside of this state must maintain and make available records required by this section in this state or pay all costs incurred in auditing of the records at another location. Unless required for the enforcement of this chapter, the information in the records required by this subdivision is private or nonpublic.

Subd. 4. Commercial feed inspection account. A commercial feed inspection account is established in the agricultural fund. Fees and penalties collected under this chapter and interest attributable to money in the account must be deposited in the agricultural fund and credited to the commercial feed inspection account. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of this chapter.

History: 1971 c 433 s 9; 1973 c 448 s 1; 1985 c 248 s 70; 1Sp1985 c 10 s 46; 1993 c 172 s 27; 1997 c 216 s 51; 1999 c 231 s 48; 1Sp2005 c 1 art 1 s 59,60; 2006 c 203 s 2,3; 1Sp2015 c 4 art 2 s 51,52



Section 25.40 — RULES.

Subdivision 1. Adoption. The commissioner may adopt rules for commercial feeds, pet foods, and specialty pet foods as are authorized in sections 25.31 to 25.43 and other reasonable rules as may be necessary for the efficient enforcement of sections 25.31 to 25.43. In the interest of uniformity the commissioner shall by rule adopt, unless the commissioner determines that they are inconsistent with the provisions of sections 25.31 to 25.43 or are not appropriate to conditions which exist in this state, the official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization.

Subd. 2. Notice; public comment. Before the issuance, amendment, or repeal of any rule authorized by sections 25.31 to 25.43, the commissioner shall publish the proposed rule, amendment, or notice to repeal an existing rule in a manner reasonably calculated to give interested parties, including all current license holders, adequate notice and shall afford all interested persons an opportunity to present their views orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the commissioner shall take appropriate action to issue the proposed rule or to amend or repeal an existing rule. The provisions of this subdivision notwithstanding, if the commissioner, pursuant to the authority of sections 25.31 to 25.43, adopts the official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, any amendment or modification adopted by the association shall be adopted automatically under sections 25.31 to 25.43 without regard to the publication of the notice required by this subdivision unless the commissioner, by order specifically determines that the amendment or modification shall not be adopted.

Subd. 3. Food and drug rules. Applicable federal regulations including recodification contained in Code of Federal Regulations, title 21, parts 1 to 1299, not otherwise adopted herein, also are adopted as feed rules of this state.

History: 1971 c 433 s 10; 1980 c 509 s 11; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10; 2006 c 203 s 4; 2012 c 124 s 2-4



Section 25.41 — INSPECTION, SAMPLING, AND ANALYSIS.

Subdivision 1. Authorization; limitation. For the purpose of enforcement of sections 25.31 to 25.43, and associated rules, in order to determine whether the provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized:

(1) to enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and

(2) to inspect at reasonable times, within reasonable limits, and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of records and production and control procedures related to the manufacture, distribution, storage, handling, or disposal of commercial feed as may be necessary to determine compliance with this chapter.

Subd. 2. Notification; promptness. A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the owner, operator, or agent in charge of the facility or vehicle shall be so notified.

Subd. 3. Receipt for samples. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

Subd. 4. Refusal to admit inspector. If the owner, operator, or agent in charge of any factory, warehouse, or establishment described in subdivision 1 refuses to admit the commissioner or the commissioner's agent to inspect in accordance with subdivisions 1 and 2, the commissioner is authorized to obtain from the district court of the county in which the premises are located a warrant directing the owner, operator, or agent in charge to submit the premises described in the warrant to inspection.

Subd. 5. Entry of premises. For the purpose of the enforcement of sections 25.31 to 25.43, the commissioner or the commissioner's duly designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

Subd. 6. Methods. Sampling and analysis must be conducted in accordance with methods published by the AOAC International or other generally recognized methods.

Subd. 7. Notice of analysis. The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicated a commercial feed has been adulterated or misbranded and upon request within 30 days following receipt of the analysis the commissioner shall furnish to the license holder a portion of the sample concerned.

Subd. 7a. Manufacturer's report of investigation. If the inspection and analysis of an official sample indicates that a commercial feed has been adulterated or misbranded, the person whose name appears on the label of the indicated commercial feed as guarantor shall provide a manufacturer's report of investigation to the commissioner within 30 days following the receipt of the official analysis.

Subd. 8. Use of official sample. The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in section 25.33, subdivision 17 and obtained and analyzed as provided for in subdivisions 3, 5, and 6.

History: 1971 c 433 s 11; 1980 c 509 s 12,13; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10; 1997 c 216 s 52; 2006 c 203 s 5-9



Section 25.42 — DETAINED COMMERCIAL FEEDS.

Subdivision 1. Withdrawal from distribution order. When the commissioner or the commissioner's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of sections 25.31 to 25.43 or of any of the prescribed rules under sections 25.31 to 25.43, the commissioner or agent may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when said provisions and rules have been complied with. If compliance is not obtained within 30 days, the commissioner may begin, or upon request of the distributor or license holder shall begin, proceedings for condemnation.

Subd. 2. Seizure; disposition. Any lot of commercial feed not in compliance with said provisions and rules shall be subject to seizure on complaint of the commissioner to the district court of the county in which said commercial feed is located. In the event the court finds the commercial feed to be in violation of sections 25.31 to 25.43 and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state; provided, that in no instance, shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with sections 25.31 to 25.43.

History: 1971 c 433 s 12; 1980 c 509 s 14; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10; 2006 c 203 s 10



Section 25.43 — PENALTIES.

Subdivision 1. Misdemeanor. Any person convicted of violating any of the provisions of sections 25.31 to 25.43 or who shall impede, hinder, or otherwise prevent, or attempt to prevent, said commissioner or duly authorized agent in performance of a duty in connection with the provisions of sections 25.31 to 25.43, shall be guilty of a misdemeanor.

Subd. 2. Minor violations. Nothing in sections 25.31 to 25.43 shall be construed as requiring the commissioner or the commissioner's representative to: (1) report for prosecution, or (2) institute seizure proceedings, or (3) issue a withdrawal from distribution order, as a result of minor violations of sections 25.31 to 25.43, or when the commissioner or representative believes the public interest will best be served by suitable notice of warning in writing.

Subd. 3. County attorney duties. Each county attorney to whom any violation is reported shall cause appropriate proceedings to be instituted and prosecuted in the district court or other court of competent jurisdiction without delay. Before the commissioner reports a violation for such prosecution, an opportunity shall be given the distributor to present views to the commissioner.

Subd. 4. Injunction. The commissioner may apply to the district court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 25.31 to 25.43 or any rule promulgated under the act notwithstanding the existence of other remedies at law.

Subd. 5. Appeal. Any person adversely affected by an act, order, or ruling made pursuant to the provisions of sections 25.31 to 25.43 may seek judicial review in accordance with chapter 14.

History: 1971 c 433 s 13; 1980 c 509 s 15; 1982 c 424 s 130; 1983 c 247 s 17; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10






Chapter 26 — PRODUCE WAREHOUSES



Chapter 27 — WHOLESALE PRODUCE DEALERS

Section 27.001 — PUBLIC POLICY.

The legislature recognizes that perishable agricultural products are important sources of revenue to a large number of citizens of this state engaged in producing, processing, manufacturing, or selling such products and that such products cannot be repossessed in case of default. It is therefore declared to be the policy of the legislature that certain financial protection be afforded those who are producers on the farm; farmer cooperatives which are not wholesale produce dealers as described in section 27.01, subdivision 8; and licensed wholesale produce dealers, including the retail merchant purchasing produce directly from farmers. The provisions of this chapter which relate to perishable agricultural commodities shall be liberally construed to achieve these ends and shall be administered and enforced with a view to carrying out the above declaration of policy.

History: 1969 c 471 s 1; 1975 c 227 s 1



Section 27.01 — DEFINITIONS.

Subdivision 1. [Repealed, 1996 c 310 s 1]

Subd. 2. Produce. "Produce" means:

(1) perishable fresh fruits and vegetables;

(2) milk and cream and products manufactured from milk and cream; and

(3) poultry and poultry products.

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. Voluntary extension of credit. The term "voluntary extension of credit" means a written agreement between the seller and the licensee wherein the time of payment for the purchase price of produce is extended beyond the due date.

Subd. 5. Due date. "Due date" means ten days from the date of delivery of produce by the seller to the licensee if the due date is not specified in the contract. For purposes of this definition a signed invoice with a due date is a contract.

If produce is consigned, "due date" means ten days from the date the sale is made by the broker or handler, except as to milk processing plants, where the due date means 15 days following the monthly day of accounting subsequent to deliveries following the date fixed by each milk processing plant for that accounting.

Subd. 6. [Repealed, 1996 c 310 s 1]

Subd. 7. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

Subd. 8. Wholesale produce dealer. (a) "Wholesale produce dealer" or "dealer at wholesale" means:

(1) a person who buys from or contracts with a seller for production or sale of produce in wholesale lots for resale;

(2) a person engaging in the business of a broker or agent, who handles or deals in produce for a commission or fee;

(3) a truck owner or operator who buys produce in wholesale lots for resale; and

(4) a person engaged in the business of a cannery, food manufacturer, or food processor, who purchases produce in wholesale lots as a part of that business.

(b) For purposes of paragraph (a), "wholesale lots" means purchases from Minnesota sellers must total more than $12,000 annually.

(c) "Wholesale produce dealer" or "dealer at wholesale" does not include:

(1) a truck owner and operator who regularly engages in the business of transporting freight, including produce, for a transportation fee only, and who does not purchase, contract to purchase, or sell produce;

(2) a marketing cooperative association in which substantially all of the voting stock is held by patrons who patronize the association and in which at least 75 percent of the business of the association is transacted with member or stockholder patrons;

(3) a person who purchases Minnesota seasonally grown perishable fresh fruits and vegetables, and pays cash, including lawful money of the United States, a cashier's check, a certified check, or a bank draft;

(4) a person who handles and deals in only canned, packaged, or processed produce or packaged dairy products that are no longer perishable as determined by the commissioner by rule; or

(5) retail merchants who purchase produce, defined in subdivision 2, directly from farmers, which in the aggregate does not exceed $500 per month.

Subd. 9. [Repealed, 1996 c 310 s 1]

Subd. 10. Seller. "Seller" means a farmer or wholesale produce dealer, whether the person is the owner of the produce or produces it for another person who holds title to it.

History: (6240-18 1/2a) 1931 c 394 s 2; 1939 c 251 s 2; 1943 c 479 s 1; 1953 c 345 s 1; 1961 c 113 s 1; 1961 c 128 s 9; 1961 c 163 s 1; 1965 c 787 s 1; 1969 c 471 s 2; 1975 c 227 s 2-4; 1Sp1981 c 4 art 1 s 38; 1990 c 530 s 2-5; 2000 c 477 s 24



Section 27.03 — DEALER REGULATION.

Subdivision 1. License. A person may not engage in, or purport to be engaged in, or hold out as being engaged in, the business of a dealer at wholesale, or as being a dealer at wholesale, unless licensed and bonded by the commissioner.

Subd. 2. [Repealed, 1986 c 322 s 4]

Subd. 3. Brokers. (a) A wholesale produce dealer operating as a broker, upon negotiating the sale of farm products, shall issue to both buyer and seller a written memorandum of sale before the close of the next business day showing price, date of delivery, quality, and other details of the transaction.

(b) The memorandum required in paragraph (a) must have an individual identifying number printed upon it. Numbers must be organized and printed on the memoranda so that each memorandum can be identified and accounted for sequentially. Unused or damaged memoranda must be retained by the broker for accounting purposes.

(c) A wholesale produce dealer operating as a broker may not alter the terms of a transaction specified on the original memorandum of sale required in paragraph (a) without the consent of both parties to the transaction. Upon making a change, the broker is required to issue a clearly marked corrected memorandum of sale indicating the date and time when the adjustment or change was made. The broker shall transmit the corrected memorandum to both the buyer and seller before the close of the next business day.

Subd. 4. Payments for produce. If there is a contract between a seller and a wholesale produce dealer to buy produce, the wholesale produce dealer must pay for the produce that is delivered to the wholesale produce dealer at the time and in the manner specified in the contract with the seller. If the due date is not set by the contract, the wholesale produce dealer shall pay for the produce by ten days after delivery or taking possession of the produce. A payment received after the due date must include payment of 12 percent annual interest prorated for the number of days past the due date.

History: (6240-18 1/2b) 1931 c 394 s 3; 1975 c 227 s 5; 1985 c 233 s 4; 1986 c 444; 1990 c 530 s 6-8



Section 27.04 — APPLICATION FOR LICENSE.

Subdivision 1. Issuance. The commissioner shall issue a wholesale produce dealer's license to engage in the business of a dealer at wholesale to persons submitting an application, paying the prescribed fee, and complying with the conditions in this section.

Subd. 2. Application contents. (a) The application must be in writing, accompanied by the prescribed fee, and state:

(1) the place or places where the applicant intends to carry on the business for which the license is desired;

(2) the estimated amount of business to be done monthly;

(3) the amount of business done during the preceding year, if any;

(4) the full names of the persons constituting the firm for a partnership, and for a corporation the names of the officers of the corporation and where incorporated;

(5) a financial statement showing the value and character of the assets and the amount of liabilities of the applicant;

(6) the income and expenses for the most recent year;

(7) the names and addresses of all shareholders who own at least five percent of a corporate applicant's shares of stock;

(8) whether the applicant or any of its officers, partners, or agents have been involved in any litigation relating to the business of a wholesale produce dealer in the previous five years; and

(9) any other information relevant to the conduct of its business as a wholesale produce dealer in the previous five years, as the commissioner may require.

(b) If a contract is used in a transaction, a copy of the contract must also be filed with the commissioner.

(c) Financial data required of an applicant under this section is classified as private data with regard to data on individuals and as nonpublic data with regard to data not on individuals under section 13.02.

Subd. 3. Filing. Applications shall be filed annually.

History: (6240-18 1/2c) 1931 c 394 s 4; 1935 c 186 s 1; 1955 c 233 s 1; 1955 c 846 s 1; 1957 c 561 s 1; 1959 c 17 s 1; 1969 c 471 s 3; 1969 c 1148 s 6; 1975 c 227 s 6; 1986 c 444; 1990 c 530 s 9



Section 27.0405 — INVESTIGATIONS.

Subdivision 1. Production and review of information. (a) Upon special order, the commissioner may require persons engaged in the business of a dealer at wholesale to file at the time and in the manner the commissioner directs, sworn or unsworn reports or answers in writing to specific questions on any matter which the commissioner may investigate.

(b) For the purposes of this section, the commissioner or the commissioner's authorized agents may audit and review any records relating to the financial condition of any dealer at wholesale and any transactions between the dealer and persons entitled to the protections of this chapter, if the records are in the possession of or under the case, custody, or control of the dealer or the dealer's authorized agent.

Subd. 2. False and incomplete information. A person may not willfully make any false entries or statements or fail to make full and true entries and statements in a report, answer required, or document demanded under this chapter.

Subd. 3. Preservation of documents. A person may not remove from the state, mutilate, or alter a document relevant to an investigation, hearing, or proceeding conducted under chapter 27.

History: 1990 c 530 s 10



Section 27.041 — BONDS; LICENSES.

Subdivision 1. Bonds. (a) The applicant required to be bonded shall execute and file with the commissioner a surety bond to the state of Minnesota to be approved by the commissioner, the amount, form, and effective date to be determined by the commissioner with the maximum not to exceed $1,000,000. In lieu of the surety bond, the commissioner may accept a duly executed letter of credit. The bond or letter of credit shall be conditioned on the faithful performance of the applicant's duties as a dealer at wholesale, including:

(1) the observance of all laws relating to the carrying on of the business of a dealer at wholesale;

(2) payment when due, unless it appears to the commissioner that a voluntary extension of credit has been given on the produce by the seller to the licensee beyond the due date;

(3) the prompt settlement and payment of all claims and charges due the state for services rendered or otherwise;

(4) the prompt reporting of sales as required by law to all persons consigning produce to the licensee for sale on commission; and

(5) the prompt payment to the persons entitled thereto of the proceeds of the sales, less lawful charges, disbursements, and commissions.

(b) The bond shall cover all wholesale produce business subject to the protection outlined in section 27.001 which is:

(1) transacted within this state; or

(2) transacted in part within this state and in part within the states and provinces contiguous with this state and sold by Minnesota sellers.

Subd. 1a. Additional bonds. (a) The commissioner, after determining a bond given by a licensee is inadequate for the proper protection of the public, may require the licensee to give additional bonds in amounts as determined by the commissioner, with sureties to be approved by the commissioner, and conditioned as provided in this section.

(b) To set or change the amount of a bond, the commissioner may require a licensee to provide verified statements of the licensee's business.

(c) Failure of the licensee to furnish the information or to give a new or additional bond is cause for:

(1) suspension of the licensee's license for as long as the failure continues; or

(2) revocation of the license, on ten days' notice to the licensee and opportunity to be heard.

(d) If the commissioner determines it is in the public's interest, the commissioner may suspend the license after giving notice and holding a hearing.

Subd. 2. Licenses. (a) The license, or a certified copy of the license, must be kept posted in the office of the licensee at each place within the state where the licensee transacts business. A wholesale produce dealer may not appoint, delegate, or authorize a person, firm, or company to purchase produce unless a certified copy, identification card, or truck decal has been issued at the request of the wholesale produce dealer to that person, firm, or company acting as the buyer or agent.

(b) A license expires June 30 following its issuance and must be renewed July 1 of each year.

(c) A license issued under this subdivision is automatically void upon the termination of the surety bond covering the licensed operation.

(d) The fee for each license must include a $75 registration fee and an additional fee of .045 percent of the total annual dollar amount of produce purchased the previous year from sellers within the state of Minnesota subject to this chapter. Fees may not exceed $2,000 per license. In addition, a fee of $20 shall be charged for each certified copy of a license, $5 for each license identification card, and $10 for each license identification truck decal.

(e) A penalty amounting to ten percent of the fees due may be imposed by the commissioner for each month for which the fees are delinquent.

(f) A licensee who sells, disposes of, or discontinues the licensee's business during the lifetime of a license shall, at the time the action is taken, notify the commissioner in writing, and upon demand produce before the commissioner a full statement of all assets and liabilities as of the date of transfer or discontinuance of the business.

Subd. 3. Account; appropriation. A wholesale produce dealers account is created in the agricultural fund. All fees, charges, and penalties collected under sections 27.01 to 27.069 and 27.11 to 27.19, including interest attributable to that money, must be deposited in the wholesale produce dealers account. Money in the account is appropriated to the commissioner for the purposes of sections 27.01 to 27.069 and 27.11 to 27.19.

History: 1975 c 227 s 7; 1981 c 356 s 265; 1983 c 293 s 52; 1986 c 444; 1987 c 358 s 83; 1990 c 530 s 11; 1Sp2001 c 2 s 42; 2011 c 14 s 12



Section 27.06 — COMPLAINTS TO COMMISSIONER, HEARING; ACTION ON BOND.

A person claiming to be damaged by a breach of the conditions of a bond given by a licensee may submit a complaint to the commissioner within 40 days after the due date. The complaint must be a written statement of the facts constituting the complaint. After receiving a filed complaint, the commissioner shall investigate the charges made and may have the matter heard as a contested case pursuant to chapter 14 if an affected party requests a hearing.

History: (6240-18 1/2e) 1931 c 394 s 6; 1935 c 186 s 2; 1955 c 233 s 3; 1961 c 163 s 3; 1969 c 471 s 4; 1975 c 227 s 8; 1977 c 346 s 4; 1982 c 424 s 130; 1986 c 444; 1990 c 530 s 12



Section 27.069 — DEFINITION OF PRODUCE.

For the purposes of Minnesota Statutes 1961, sections 27.07 to 27.10, and acts amendatory thereof, the term "produce" means decorative forest products and the products of farms and waters of this state.

History: 1965 c 787 s 2



Section 27.07 — GRADES ESTABLISHED; INSPECTION.

Subdivision 1. Commissioner's power. The commissioner shall have power to establish grades on all produce and when deemed necessary shall provide for inspecting and grading produce subject to sale at such marketing points within the state as the commissioner may designate.

Subd. 2. Certificates. The commissioner shall provide for the issuing of certificates of inspection showing the grade, quality, and conditions of the produce, and may charge and collect a reasonable fee therefor, a schedule thereof to be adopted and published from time to time. Such certificates of inspection shall be prima facie evidence in all courts of this state as to the grade, quality, and condition of the produce at the time the inspection was made.

Subd. 3. Application for inspector's services. Any person who wants produce to be inspected may apply to the commissioner for the service of an inspector and, if it appears to the commissioner that the volume of the produce is sufficient to justify the request, the commissioner may grant the service upon terms and conditions fixed by the commissioner and this section.

Subd. 4. Deposit agreement. The commissioner may require an agreement, prior to the establishment of the inspection service, requiring the user of the inspection service to at all times have on deposit with the department a sufficient amount of money to pay the estimated costs of such inspection service for a period of not less than 15 days in advance. When any such agreement shall terminate by action of either party thereto, the commissioner shall pay to the depositor any money remaining to the depositor's credit after the deduction of the costs at the time such agreement terminates.

Subd. 5. Fees. Fees for inspection shall be determined by the commissioner and shall be reviewed and adjusted every six months. In determining the fees to be charged, the commissioner shall take into consideration fees charged in other states offering similar inspection services to the end that the fees charged will provide a competitive marketing position for Minnesota produce.

Subd. 6. Cooperative agreements; fees; account. The commissioner may collect fees as provided for in cooperative agreements between the commissioner and the United States Department of Agriculture for the inspection of fresh fruits, vegetables, and other products. The fees and interest attributable to money in the account must be deposited in the agricultural fund and credited to a fruit and vegetables inspection account. Money in the account, including interest earned, is appropriated to the commissioner to administer the cooperative agreements.

History: (6240-18 1/2f) 1931 c 394 s 7; 1955 c 232 s 1; 1961 c 163 s 4; 1975 c 204 s 97; 1977 c 234 s 1; 1986 c 444; 1987 c 358 s 84; 1993 c 172 s 28; 1999 c 231 s 49



Section 27.08 — FILING BRAND OR LABEL; PERMIT.

Any person producing, manufacturing, or handling, in this state, any of the products mentioned in section 27.01, except cheese and butter, and preparing, packing, and offering the same for sale, may file with the commissioner a brand or label, and the applicant may place upon this brand or label such descriptive or locative matter as shall be approved by the commissioner. The commissioner may issue to such applicant for brands and labels a permit to use the same, subject to such rules and restrictions as to quality of product so branded as the commissioner may determine. The brand or label shall be recorded in the office of the commissioner and any person who shall, without authority of the commissioner, brand and label therewith products or commodities of a quality below the standard permitted under the brand or label, shall be subject to the penal provisions of section 27.19.

History: (6240-18 1/2g) 1931 c 394 s 8; 1961 c 163 s 5; 1985 c 248 s 70



Section 27.09 — INSPECTION CERTIFICATE.

When produce is ready for sale, or is on its way to market, the owner thereof, or the conveyor, or the prospective buyer, or any other interested party, may call for and shall be entitled to inspection of such produce and to an inspection certificate, as provided for in section 27.07.

History: (6240-18 1/2h) 1931 c 394 s 9



Section 27.10 — PRODUCE EXAMINED, WHEN.

When produce is shipped to or received by a dealer at wholesale for handling, purchase, or sale in this state at any market point therein giving inspection service, as provided for in section 27.07, and the dealer at wholesale finds the same to be in a spoiled, damaged, unmarketable, or unsatisfactory condition, unless both parties shall waive inspection before sale or other disposition thereof, the dealer shall cause the same to be examined by an inspector assigned by the commissioner for that purpose, and the inspector shall execute and deliver a certificate to the applicant thereof stating the day, the time and place of the inspection, and the condition of the produce and mail or deliver a copy of the certificate to the shipper thereof.

History: (6240-18 1/2i) 1931 c 394 s 10; 1986 c 444



Section 27.11 — SHIPMENTS ON CONSIGNMENT.

When any dealer at wholesale to whom produce has been shipped or consigned for sale on a commission basis or on consignment or under any circumstances wherein the title to the produce remains with the shipper, has received the same, the dealer shall, within a reasonable time thereafter, make a written report to the shipper, which report shall include the exact time of arrival, the quantity, quality, and price per unit of the produce and at the same time shall pay the shipper the net amount due.

History: (6240-18 1/2j) 1931 c 394 s 11; 1986 c 444



Section 27.12 — SHIPPER MAY COMPLAIN TO COMMISSIONER.

When a shipper, after demand therefor, shall have received no remittance or report of sale, or shall be dissatisfied with the remittance, sale, or report, the shipper may complain in writing to the commissioner, who shall investigate the matter complained of.

History: (6240-18 1/2k) 1931 c 394 s 12; 1986 c 444



Section 27.13 — INVESTIGATION OF COMPLAINTS; SUSPENSION OR REVOCATION OF LICENSE.

The commissioner is authorized to receive complaints against any persons dealing in, shipping, transporting, storing, or selling produce, and shall have authority to make any and all necessary investigations relative to the handling of, or storing, shipping, or dealing in produce at wholesale and shall, at all times, have access to all buildings, yards, warehouses, storage and transportation facilities in which any produce is kept, stored, handled or transacted. For the purpose of enforcing the provisions of sections 27.01 to 27.14 and 27.19, the commissioner shall have the authority, upon complaint being filed for any alleged violation of the provisions thereof, or the rules issued thereunder, or upon information furnished by an inspector of the Department of Agriculture, to suspend while violation continues or revoke any license issued by the commissioner upon ten days notice to the licensee and an opportunity to be heard. Where the public interest requires it the commissioner may suspend a license after such notice pending hearing and decision. The commissioner shall have, and is hereby granted, full authority to issue subpoenas requiring the attendance of witnesses before the commissioner, with books, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matter under investigation, and shall have full authority to administer oaths and to take testimony; and the commissioner shall thereafter give the complainant a written report of the investigation. Such report shall be prima facie evidence of the matters therein contained. All parties disobeying the orders or subpoenas of the commissioner shall be guilty of contempt as in proceedings in district courts of the state and may be punished in like manner.

History: (6240-18 1/2l) 1931 c 394 s 13; 1955 c 232 s 2; 1961 c 113 s 1; 1961 c 163 s 6; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 12



Section 27.131 — MEDIATION AND ARBITRATION.

A contract for produce between a buyer and a seller must contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute, either party may make a written request to the department for mediation or arbitration, as specified in the contract to facilitate resolution of the dispute.

History: 1990 c 530 s 13



Section 27.133 — PARENT COMPANY LIABILITY.

If a wholesale produce dealer is a subsidiary of another corporation, partnership, or association, the parent corporation, partnership, or association is liable to a seller for the amount of any unpaid claim or contract performance claim if the wholesale produce dealer fails to pay or perform according to the terms of the contract and this chapter.

History: 1990 c 530 s 14



Section 27.137 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 27.138.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Proceeds. "Proceeds" means whatever is received upon the sale, exchange, collection, or transfer of produce, products of produce, or proceeds from the produce or products of produce.

Subd. 6. [Repealed, 1996 c 310 s 1]

Subd. 7. Products of produce. "Products of produce" means products derived from produce through manufacturing, processing, or packaging.

Subd. 8. [Repealed, 1996 c 310 s 1]

Subd. 9. Trust assets. "Trust assets" means produce, products of produce, and proceeds from the produce or products of produce.

Subd. 10. Wholesale produce dealer. "Wholesale produce dealer" has the meaning given in section 27.01, subdivision 8, and includes the person whether or not the person is licensed.

History: 1990 c 530 s 15



Section 27.138 — WHOLESALE PRODUCE DEALERS' TRUST.

Subdivision 1. Trust establishment and maintenance. (a) The produce and products of produce of a wholesale produce dealer and proceeds are held in trust for the benefit of unpaid sellers.

(b) The trust assets are to be maintained as a nonsegregated floating trust. Commingling of the trust assets is contemplated.

(c) The wholesale produce dealer must maintain the trust assets in a manner that makes the trust assets freely available to satisfy the amounts owed to unpaid sellers and may not divert trust assets in a manner that impairs the ability of unpaid sellers to recover amounts due.

(d) A wholesale produce dealer must maintain the trust assets in trust until payment has been made in full to unpaid sellers. Payment is not made if a seller receives a payment instrument that is dishonored.

(e) A wholesale produce dealer holds trust assets in trust for the seller, except that the wholesale produce dealer may transfer title to trust assets if the proceeds of the transfer are maintained as trust assets. Until a seller is paid, a wholesale produce dealer does not transfer title to trust assets:

(1) in a transaction made to another wholesale produce dealer;

(2) in a transaction intended to impair the ability of unpaid sellers to recover amounts due; or

(3) for which the value is inadequate to satisfy filed beneficiaries notices.

Subd. 2. Sellers' rights to trust assets. (a) An unpaid seller may recover trust assets for the net amount unpaid after the due date after allowing deductions of contemplated expenses or advances made in connection with the transaction. An amount is considered unpaid if a seller receives a payment instrument that is dishonored.

(b) An unpaid seller may recover trust assets after filing a beneficiaries notice with the wholesale produce dealer to whom the produce was transferred and the commissioner, and after filing in the central filing system under section 336.9-501 as if the trust were a security interest in the trust assets by 40 days after the due date for the payment to the seller or 40 days after a payment instrument to the seller for the produce is dishonored, whichever is later.

Subd. 3. Beneficiaries notice. (a) A beneficiaries notice must be in writing and in a form prescribed by the commissioner.

(b) The beneficiaries notice must contain:

(1) the name and address of the seller;

(2) the name and address of the wholesale produce dealer maintaining the trust assets;

(3) the produce, amount of produce, amount to be paid the seller, and the due date of transactions that are unpaid or, if appropriate, the date a payment instrument was dishonored; and

(4) a description of the trust assets.

(c) The filing officer shall enter on the initial financing statement filed pursuant to this section the time of day and date of filing. The filing officer shall accept filings, amendments, and terminations of an initial financing statement filed pursuant to this section and charge the same filing fees as provided in section 336.9-525. An initial financing statement filed pursuant to this section is void and may be removed from the filing system 18 months after the date of filing. The beneficiaries notice may be physically destroyed 30 months after the date of filing.

Subd. 4. Priority of unpaid sellers' interests in trust assets. (a) The unpaid seller's interest in trust assets is paramount to all other liens, security interests, and encumbrances in the trust assets. An unpaid seller who recovers trust assets recovers them free of any liens, security interests, or encumbrances.

(b) If the trust assets are inadequate to pay unpaid sellers the amount due, the unpaid sellers shall share proportionately in the trust assets.

Subd. 5. Recovery actions. An action to recover trust assets may be brought in district court in a county where trust assets are located after the beneficiaries notice is filed. The beneficiaries notice may be amended, except the amount due, by leave of the court in furtherance of justice. An action to recover trust assets is barred if it is not brought by 18 months after the date the beneficiaries notice is filed.

Subd. 6. Terminations of beneficiaries notice. A seller must terminate a beneficiaries notice by ten days after the amount due for the wholesale produce dealer is paid. The commissioner may terminate a beneficiaries notice upon request and demonstration by the wholesale produce dealer that the amounts due under the beneficiaries notice have been paid.

History: 1990 c 530 s 16; 1991 c 199 art 1 s 7; 2001 c 195 art 2 s 1,2



Section 27.14 — RULES.

In the manner provided by law, the commissioner, from time to time, shall make and publish uniform rules, not inconsistent with law, for carrying out and enforcing the provisions of sections 27.01 to 27.14 and 27.19 and governing the rates charged by, and the buying, selling, advertising and trading practices of, dealers at wholesale.

History: (6240-18 1/2m) 1931 c 394 s 14; 1961 c 163 s 7; 1985 c 248 s 70; 1997 c 7 art 1 s 12



Section 27.19 — VIOLATIONS, PENALTIES.

Subdivision 1. Prohibited acts. (a) A person subject to the provisions of this section and sections 27.01 to 27.14 may not:

(1) operate or advertise to operate as a dealer at wholesale without a license;

(2) make any false statement or report as to the grade, condition, markings, quality, or quantity of produce, as defined in section 27.069, received or delivered, or act in any manner to deceive a consignor or purchaser;

(3) refuse to accept a shipment contracted for by the person, unless the refusal is based upon the showing of a state inspection certificate secured with reasonable promptness after the receipt of the shipment showing that the kind and quality of produce, as defined in section 27.069, is other than that purchased or ordered by the person;

(4) fail to account or make a settlement for produce within the required time;

(5) violate or fail to comply with the terms or conditions of a contract entered into by the person for the purchase, production, or sale of produce;

(6) purchase for a person's own account any produce received on consignment, either directly or indirectly, without the consent of the consignor;

(7) issue a false or misleading market quotation, or cancel a quotation during the period advertised by the person;

(8) increase the sales charges on produce shipped to the person by means of "dummy" or fictitious sales;

(9) receive decorative forest products and the products of farms and waters from foreign states or countries for sale or resale, either within or outside of the state, and give the purchaser the impression, through any method of advertising or description, that the produce is of Minnesota origin;

(10) fail to notify in writing all suppliers of produce of the protection afforded to suppliers by the person's licensee bond, including: availability of a bond, notice requirements, and any other conditions of the bond;

(11) make a false statement to the commissioner on an application for license or bond or in response to written questions from the commissioner regarding the license or bond;

(12) commit to pay and not pay in full for all produce committed for. A processor may not pay an amount less than the full contract price if the crop produced is satisfactory for processing and is not harvested for reasons within the processor's control. If the processor sets the date for planting, then bunching, unusual yields, and a processor's inability or unwillingness to harvest must be considered to be within the processor's control. Under this clause growers must be compensated for passed acreage at the same rate for grade and yield as they would have received had the crop been harvested in a timely manner minus any contractual provision for green manure or feed value. Both parties are excused from payment or performance for crop conditions that are beyond the control of the parties; or

(13) discriminate between different sections, localities, communities, or cities, or between persons in the same community, by purchasing produce from farmers of the same grade, quality, and kind, at different prices, except that price differentials are allowed if directly related to the costs of transportation, shipping, and handling of the produce and a person is allowed to meet the prices of a competitor in good faith, in the same locality for the same grade, quality, and kind of produce. A showing of different prices by the commissioner is prima facie evidence of discrimination.

(b) A separate violation occurs with respect to each different person involved, each purchase or transaction involved, and each false statement.

Subd. 2. [Repealed, 2012 c 244 art 1 s 83]

Subd. 3. [Repealed, 2012 c 244 art 1 s 83]

Subd. 4. Settlements. (a) The commissioner or the commissioner's authorized representative may enter into a written agreement with a person in settlement of an alleged violation whether or not a hearing is held. An agreement must be construed as a "no contest" pleading and may encompass sanctions, penalties, and affirmative actions that are mutually satisfactory and are consistent with the intent and purpose of this chapter.

(b) The agreement is final and conclusive with respect to the action, except upon a showing of fraud or malfeasance or misrepresentation of a material fact. The matter agreed upon in the agreement may not be reopened or modified by an officer, employee, or agent of the state. In an action, suit, or proceeding, the agreement and any determination or payment made under the agreement is final and conclusive and may not be annulled, modified, set aside, or disregarded.

History: (6240-18 1/2o) 1931 c 394 s 16; 1955 c 232 s 4; 1959 c 17 s 2; 1961 c 113 s 1; 1961 c 163 s 9; 1965 c 787 s 3; 1975 c 227 s 9; 1985 c 248 s 70; 1986 c 444; 1990 c 530 s 18; 1991 c 254 art 3 s 14; 1997 c 7 art 1 s 12; 2000 c 477 s 25






Chapter 28 — COLD STORAGE

Section 28.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms shall, for the purposes of this chapter, be given the meanings subjoined to them.

Subd. 2. Cold storage. "Cold storage" means the storing or keeping of articles of food in a cold storage warehouse or in any refrigerated space leased for public use other than an individual locker.

Subd. 3. Cold storage warehouse. The term "cold storage warehouse" means and includes every place other than an individual locker, whether a single room or enclosed space, or a group of rooms that is cooled, mechanically or by any artificial means, including the cooling by use of ice, in which articles of food are placed and held for 30 days or more. Any room in a cold storage warehouse leased, controlled, and operated apart from the general storage business of such warehouse and to which the general public has not access for storage purposes, is hereby declared a separate cold storage warehouse, subject to licensing and supervision under this chapter. Refrigerator cars and ships, when used solely for the transportation, as distinguished from the storage, of foods shall not be regarded as cold storage warehouses, nor shall the ice boxes of retail food establishments, private homes, hotels, or restaurants, and chill-rooms used only for the holding of food for periods of less than 30 days be so regarded. The commissioner shall, for the proper enforcement of this chapter, have the right of inspection of such chill-rooms and as well of the food held therein.

Subd. 4. Articles of food. "Articles of food" mean every article used for, entering into the consumption of, or used or intended for use in the preparation of, food, drink, confectionery, or condiment, whether simple, mixed, or compound for either human or animal consumption.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

History: (6207) 1921 c 310 s 1; 1923 c 233 s 1; 1943 c 232 s 1; 1961 c 113 s 1; 1961 c 128 s 10; 1969 c 319 s 1



Section 28.04 — RECORDS; REPORTS.

Every person, firm or corporation operating a cold storage warehouse under sections 28.01 to 28.13 shall keep accurate records of the articles of food received in, and of the articles of food withdrawn from, the cold storage warehouse and the commissioner shall have free access to such records at any time. Said person, firm or corporation shall submit a monthly report to the commissioner setting forth its itemized particulars and the quantity and kinds of articles of food in the cold storage warehouse. These monthly reports shall be filed pursuant to the rules of the commissioner and a summary only of these reports if prepared by the commissioner be open to public inspection.

History: (6210) 1921 c 310 s 4; 1923 c 233 s 4; 1969 c 319 s 3; 1985 c 248 s 70; 1986 c 444; 2013 c 125 art 1 s 12



Section 28.05 — INSPECTION.

The commissioner shall inspect and supervise all cold storage warehouses and make such inspection of articles of food therein as the commissioner may deem necessary to secure the proper enforcement of this chapter, and the commissioner shall have access to all cold storage warehouses, together with all related offices, toilet, wash and locker rooms, egg-candling rooms, power houses or rooms, loading and unloading platforms, passageways, approaches, and other spaces, the state of sanitation of which may affect the sanitary conditions of the cold storage foods, or which may require visitation or inspection for the enforcement of any of the provisions of this chapter, at all reasonable times. The commissioner may appoint such persons as the commissioner deems qualified to make any inspection under this chapter.

History: (6211) 1921 c 310 s 5; 1923 c 233 s 5; 1986 c 444



Section 28.06 — FOOD WHICH MAY BE PLACED IN COLD STORAGE.

No article of food intended for human consumption shall be placed, received, or kept in any cold storage warehouse unless the same is in an apparently pure and wholesome condition. A food will be deemed "wholesome" only when it is in all respects fit for human consumption. The commissioner may seize and condemn any articles of food in cold storage warehouses which are found to be unfit for human consumption, and these articles of food shall be destroyed or otherwise disposed of under such conditions as the commissioner shall prescribe.

History: (6212) 1921 c 310 s 6; 1923 c 233 s 6



Section 28.07 — MARKING ARTICLES OF FOOD.

No person, firm, or corporation shall place, receive, or keep in any cold storage warehouse in this state, articles of food unless the same shall be plainly marked, stamped, or tagged, either upon the container in which they are packed, or upon the articles of food itself, with a lot number; and no person, firm, or corporation shall remove or allow to be removed such articles of food from any cold storage warehouse unless the same shall be plainly marked, stamped, or tagged, either on the container in which it is enclosed or upon the article of food itself, with the lot number, and such marks, stamps, and tags shall be prima facie evidence by which to trace the receipt, and removal, and of the date thereof. It shall be unlawful to remove, deface, add to, alter, or change any mark, or marks placed upon the container, wrapper, or upon the articles of food itself, or upon the label or tag attached thereto, which marks are required under the provisions of this chapter, or in compliance with rules adopted by the commissioner or under the provisions of the Cold Storage Act of any other state, without permission or under the direction of the commissioner.

If the articles of food are stored by the lessee of a room or rooms in a cold storage warehouse, the lessee shall be responsible for the goods placed by the lessee or the lessee's employees in said leased space, and also for the placing upon them of the required marks. Cold storage products may be removed from one container to another for the purpose of grading or repacking into more convenient commercial form, either during cold storage or at the time of withdrawal therefrom providing that the old container was properly marked; the lot number or numbers, shall be marked also upon the new container.

History: (6213) 1921 c 310 s 7; 1923 c 233 s 7; 1943 c 232 s 2; 1985 c 248 s 70; 1986 c 444



Section 28.08 — LENGTH OF STORAGE PERIOD.

No person, firm, or corporation shall keep or permit to remain in any cold storage warehouse any article of food which has been held in cold storage either within or without the state for a longer aggregate period than 12 months, except with the consent of the commissioner, as herein provided.

The commissioner upon written application made and presented during the 12-month period may extend the allowable storage period for any particular article of food, provided the same upon examination is found to be in proper condition for further cold storage. If the commissioner shall grant the application for such further cold storage period the commissioner shall enter an order specifying the period for which such additional storage may be permitted. The commissioner shall make written report on each case in which such extension of storage is granted, including therein the information relating to the reason for the action taken, specifying the kinds and amounts of the articles of food covered by such extension order and the length of time for which the extension is granted, and this report and the order based thereon shall be kept on file in the office of the commissioner at all times open to the public.

In case the owner of any article of food in storage in a cold storage warehouse fails or refuses to remove the same before the expiration of the period of time within which the storage may lawfully be continued, then and in such case the commissioner may sell or order the same to be sold under a procedure specified by the commissioner.

History: (6214) 1921 c 310 s 8; 1923 c 233 s 8; 1943 c 232 s 3; 1986 c 444



Section 28.09 — SHORTENING STORAGE PERIOD.

When, in the opinion of the commissioner, the market condition of food articles, resulting from hoarding or deterioration is such as to require the release for immediate sale of food stuffs held in cold storage, so that there is immediate market therefor at fair and reasonable prices, the commissioner, by order, may shorten the 12 months storage period herein provided for as to any particular article of food and may, by order, fix and establish a shorter storage period for the article of food, and thereupon the article covered by the order shall, upon the expiration of the shortened period, be released from storage and removed from the storage warehouse.

History: (6215) 1921 c 310 s 9; 1923 c 233 s 9; 1986 c 444



Section 28.12 — RETURNING FOOD TO COLD STORAGE; TRANSFER.

After food has been withdrawn from a cold storage warehouse, for the purpose of placing it on the market for sale, it shall be unlawful for any person, firm, or corporation to return such food, or any portion thereof, to that cold storage warehouse, or to any similar warehouse. Subject to such rules as may be prescribed by the commissioner, food may be transferred from one cold storage warehouse or refrigerating plant to another. The total length of time this food shall remain in such cold storage for the purpose of sale shall not exceed the time specified in section 28.08.

History: (6218) 1921 c 310 s 12; 1923 c 233 s 12; 1985 c 248 s 70



Section 28.13 — RULES.

In the manner provided by law, the commissioner shall make and publish uniform rules for the purpose of protecting the public health and interest and may make and publish uniform rules to make public current tariff rates and cold storage holdings.

History: (6219) 1921 c 310 s 13; 1923 c 233 s 13; 1961 c 128 s 11; 1969 c 319 s 4; 1985 c 248 s 70






Chapter 28A — LICENSING FOOD HANDLERS

Section 28A.01 — CITATION, MINNESOTA CONSOLIDATED FOOD LICENSING LAW.

Sections 28A.01 to 28A.16 shall be known as the "Minnesota Consolidated Food Licensing Law."

History: 1971 c 339 s 1



Section 28A.02 — DECLARATION OF POLICY.

It is hereby declared to be the policy of the legislature, recognizing that food in its various forms is essential to the health and well-being of the people of this state and that its production, processing, packaging, labeling, handling, distribution and sale may create health hazards, misinform consumers, perpetuate frauds or otherwise jeopardize the public health and welfare and in order to effect an efficient and simple form of licensing, to require that every person who handles food in a manner described herein, shall obtain a license therefor from the commissioner and that all producers, processors, packagers, labelers, handlers, distributors and vendors of food, whether or not subject to licensing, shall be required to comply with all applicable rules adopted by the commissioner.

History: 1971 c 339 s 2; 1985 c 248 s 70



Section 28A.03 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 28A.01 to 28A.16.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Person. "Person" has the meaning given in section 34A.01, subdivision 10.

Subd. 4. Place of business. "Place of business" means every location where food or food items are manufactured, processed, sold, stored, or handled, including buildings, locations, permanent or portable structures, carnivals, circuses, fairs, or any other permanent or temporary location.

Any vehicle or similar mobile unit from which food is sold shall be considered a place of business for purposes of this section if the food therefrom has been manufactured, packaged or dispensed from bulk, or processed in any manner thereon.

Subd. 5. Food. "Food," "nonperishable food," "frozen food," "perishable food," and "readily perishable food" have the meanings given in section 34A.01.

Subd. 6. Sell; sale. "Sell" and "sale" have the meanings given in section 34A.01, subdivision 12.

Subd. 7. Principal mode of business. "Principal mode of business" means that type of business described under paragraph (a), (b), (c) or (d) in section 28A.05 within which category the greatest amount of the applicant's food business lies.

Subd. 8. Custom processor. "Custom processor" means a person who slaughters animals or processes noninspected meat for the owner of the animals, and returns the meat products derived from the slaughter or processing to the owner. "Custom processor" does not include a person who slaughters animals or poultry or processes meat for the owner of the animals or poultry on the farm or premises of the owner of the animals, meat, or poultry. For the purpose of this clause, "animals" or "meat" do not include poultry or game animals or meat derived therefrom.

Subd. 9. Major violations. "Major violation" includes conditions that cause food products to become adulterated, as defined in section 31.121, or fraudulently misbranded, as defined in section 31.123.

Subd. 10. Vending machine. "Vending machine" means a self-service device that, upon insertion of a coin, paper currency, token, card, or key, dispenses unit servings of food in bulk or in packages without the necessity of replenishing the device between each vending operation.

History: 1971 c 339 s 3; 1975 c 412 s 9; 1977 c 160 s 1; 1978 c 502 s 1; 1983 c 300 s 3; 1986 c 444; 1995 c 220 s 42; 1996 c 407 s 17; 2008 c 297 art 1 s 10; 2012 c 244 art 2 s 4-6



Section 28A.04 — LICENSE REQUIRED; CUSTOM PROCESSING PERMIT APPLICATIONS; RENEWALS.

Subdivision 1. Application; date of issuance. (a) No person shall engage in the business of manufacturing, processing, selling, handling, or storing food without having first obtained from the commissioner a license for doing such business. Applications for such license shall be made to the commissioner in such manner and time as required and upon such forms as provided by the commissioner and shall contain the name and address of the applicant, address or description of each place of business, and the nature of the business to be conducted at each place, and such other pertinent information as the commissioner may require.

(b) A retail or wholesale food handler license shall be issued for the period July 1 to June 30 following and shall be renewed thereafter by the licensee on or before July 1 each year, except that:

(1) licenses for all mobile food concession units and retail mobile units must be issued for the period April 1 to March 31, and must be renewed thereafter by the licensee on or before April 1 each year; and

(2) a license issued for a temporary food concession stand must have a license issuance and renewal date consistent with appropriate statutory provisions.

A license for a food broker or for a food processor or manufacturer shall be issued for the period January 1 to December 31 following and shall be renewed thereafter by the licensee on or before January 1 of each year, except that a license for a wholesale food processor or manufacturer operating only at the state fair shall be issued for the period July 1 to June 30 following and shall be renewed thereafter by the licensee on or before July 1 of each year. A penalty for a late renewal shall be assessed in accordance with section 28A.08.

(c) A person applying for a new license up to 14 calendar days before the effective date of the new license period under paragraph (b) must be issued a license for the 14 days and the next license year as a single license and pay a single license fee as if the 14 days were part of the upcoming license period.

Subd. 2. Custom processing permit. In addition to the license requirements set forth in subdivision 1, every custom processor shall obtain a custom processing permit. Application for a permit shall be made on forms provided by the commissioner. The commissioner shall cause the custom processor's place of business to be inspected and if the commissioner finds that the applicant's place of business complies with state standards relating to meat processing plants, a custom processing permit shall be issued to the applicant. No additional fee shall be charged for a custom processing permit.

History: 1971 c 339 s 4; 1975 c 412 s 10; 1977 c 160 s 2; 1996 c 407 s 18; 1999 c 59 s 1; 1Sp2001 c 2 s 43; 2007 c 45 art 1 s 36



Section 28A.05 — CLASSIFICATION.

All persons required to have a license under section 28A.04 shall be classified into one of the following classes of food handlers, according to their principal mode of business.

(a) Retail food handlers are persons who sell or process and sell food directly to the ultimate consumer or who custom process meat or poultry. The term includes a person who sells food directly to the ultimate consumer through the use of vending machines, and a person who sells food for consumption on site or off site if the sale is conducted on the premises that are part of a grocery or convenience store operation.

(b) Wholesale food handlers are persons who sell to others for resale. A person who handles food in job lots (jobbers) is included in this classification.

(c) Wholesale food processors or manufacturers are persons who process or manufacture raw materials and other food ingredients into food items, or who reprocess food items, or who package food for sale to others for resale, or who commercially slaughter animals or poultry. Included herein are persons who can, extract, ferment, distill, pickle, bake, freeze, dry, smoke, grind, mix, stuff, pack, bottle, recondition, or otherwise treat or preserve food for sale to others for resale, cold storage warehouse operators as defined in section 28.01, subdivision 3, salvage food processors as defined in section 31.495, subdivision 1, and dairy plants as defined in section 32.01, subdivision 6.

(d) A food broker is a person who buys and sells food and who negotiates between a buyer and a seller of food, but who at no time has custody of the food being bought and sold.

History: 1971 c 339 s 5; 1974 c 2 s 1; 1975 c 412 s 11; 1986 c 375 s 1; 1986 c 444; 1991 c 52 s 1; 2008 c 297 art 1 s 11; 2014 c 181 s 5



Section 28A.06 — EXTENT OF LICENSE.

No person, except as described in sections 27.03 and 27.04, shall be required to hold more than one license in order to engage in any aspect of food handling described in section 28A.05 provided, that each issued license shall be valid for no more than one place of business, except that a license for a mobile unit or a retail food vehicle, portable structure, or cart is valid statewide and is required to be issued only once each year unless the licensee fails to display the license as required by section 28A.07 or it is a seasonal permanent food stand, seasonal temporary food stand, food cart, or special event food stand as defined in section 157.15, in which case the duration of the license is restricted by the limitations found in the definitions in section 157.15.

History: 1971 c 339 s 6; 2007 c 45 art 1 s 37



Section 28A.065 — LICENSE REQUIREMENTS FOR A CARNIVAL, CIRCUS, OR FAIR.

No person whose place of business is a carnival, circus, or fair and who holds a license pursuant to this chapter or chapter 157 shall be required to obtain any additional license or permit pursuant to the provisions of an ordinance or rule of a political subdivision in order to engage in any aspect of food handling or to operate a restaurant.

This section does not exempt the person from compliance with the provisions of chapters 37 and 38, any sanitation, public health or zoning ordinance, privilege license requirements or other rule of the fair or political subdivision having jurisdiction over the area in which the carnival, circus, or fair is conducted.

History: 1982 c 625 s 1; 1985 c 248 s 70



Section 28A.07 — ISSUANCE OF LICENSE.

Prior to the issuance or renewal of any license herein, the commissioner may cause appropriate inspections to be made to determine under applicable statutory and promulgated rule requirements, the applicant's fitness to engage in the mode(s) of business described in that person's license application. A valid and properly displayed license shall be sufficient to allow the licensee to engage in the manner of food handling so described in the licensee's application, provided that the commissioner may withhold authorization to engage in any aspects of business for which the applicant is not deemed fit under this section. A licensee may, at any time, apply to change such application which shall then be considered by the commissioner in the same manner as a new or renewal application hereunder.

History: 1971 c 339 s 7



Section 28A.075 — DELEGATION TO LOCAL BOARD OF HEALTH.

(a) At the request of a local board of health that licensed and inspected grocery and convenience stores on January 1, 1999, the commissioner must enter into agreements before January 1, 2001, with local boards of health to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. At the request of a local board of health that licensed and inspected part of any grocery or convenience store on January 1, 1999, the commissioner must enter into agreements before July 1, 2001, with local boards of health to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. At any time thereafter, the commissioner may enter into an agreement with a local board of health that licensed and inspected all or part of any grocery or convenience store on January 1, 1999, to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. Retail grocery or convenience stores inspected under the state meat inspection program of chapter 31A are exempt from delegation.

(b) A local board of health must adopt an ordinance consistent with the Minnesota Food Code, Minnesota Rules, chapter 4626, for all of its jurisdiction to regulate grocery and convenience stores and the ordinance (Food Code) must not be in conflict with standards set in law or rule.

(c) A fee to recover the estimated costs of enforcement of this chapter must be established by ordinance and must be fair, reasonable, and proportionate to the actual cost of the licensing and inspection services. The fee must only be maintained and used for the estimated costs of enforcing this chapter.

History: 1991 c 52 s 2; 1999 c 231 s 50; 2000 c 477 s 26; 1Sp2001 c 2 s 44



Section 28A.0752 — DELEGATION OF POWERS AND DUTIES.

Subdivision 1. Agreements to perform duties of commissioner. (a) Agreements to delegate licensing and inspection duties pertaining to retail grocery or convenience stores shall include licensing, inspection, reporting, and enforcement duties authorized under sections 17.04, 29.21, 29.23, 29.235, 29.236, 29.237, 29.24, 29.25, 29.26, 29.27, and 30.49, appropriate sections of the Minnesota Food Law, chapters 31 and 34A, and applicable Minnesota food rules.

(b) Agreements are subject to subdivision 3.

(c) This subdivision does not affect agreements entered into under section 28A.075 or current cooperative agreements which base inspections and licensing responsibility on the firm's most predominant mode of business.

Subd. 2. Approval of agreements. An agreement to delegate licensing and inspection of retail food handlers that are grocery or convenience stores to a community health board must be approved by the commissioner and is subject to subdivision 3.

Subd. 3. Terms of agreements. (a) Agreements authorized under this section must be in writing and signed by the delegating authority and the designated agent.

(b) The agreement must list criteria the delegating authority will use to determine if the designated agent's performance meets appropriate standards and is sufficient to replace performance by the delegating authority.

(c) The agreement may specify minimum staff requirements and qualifications, set procedures for the assessment of costs, and provide for termination procedures if the delegating authority determines that the designated agent has failed to comply with the agreement.

(d) The delegating authority and the designated agent are required to perform inspections utilizing the Minnesota Food Code's minimum and maximum standards.

(e) A designated agent must not perform licensing, inspection, or enforcement duties under the agreement in territory outside its jurisdiction unless approved by the commissioner and governing body for that territory through a separate agreement.

(f) The scope of agreements established under this section is limited to duties and responsibilities agreed upon by the parties. The agreement may provide for automatic renewal and for notice of intent to terminate by either party.

(g) During the life of the agreement, the delegating authority shall not perform duties that the designated agent is required to perform under the agreement, except inspections necessary to determine compliance with the agreement and this section or as agreed to by the parties.

(h) The delegating authority shall consult with, advise, and assist a designated agent in the performance of its duties under the agreement.

(i) This section does not alter the responsibility of the delegating authority for the performance of duties specified by law and rule.

History: 1999 c 231 s 51; 1Sp2001 c 2 s 45; 2013 c 125 art 1 s 13; 2014 c 181 s 6; 2015 c 21 art 1 s 109



Section 28A.0753 — ENFORCEMENT OF LAWS BY COMMISSIONER.

Subdivision 1. Actions commenced; forfeiture of license; annulment of corporate existence. The commissioner is authorized, if upon investigation the commissioner is satisfied that the laws of the state, relative to any laws placed within the commissioner's jurisdiction, have been violated, to cause to be instituted, in the commissioner's own name as commissioner or in the name of the state, actions in the proper court, to secure punishment of the guilty party; and, if the party complained against is a corporation, to secure the cancellation of its authority and the annulment of its corporate existence, if a domestic corporation; or, if a foreign corporation, the forfeiture of its license to do business in this state.

Subd. 2. Reports to prosecuting officers. If, after an investigation, it appears to the commissioner that the laws of this state have been violated in any respect, the commissioner shall present all available information bearing upon such apparent violation to the proper law enforcing or prosecuting officer of the state or of the United States.

Subd. 3. Food manufacturer, processor, or distributor; licensing, preemption by state. When a food manufacturer, processor, or distributor is licensed by the commissioner of agriculture, the food manufacturer, processor or distributor is exempt from the licensing requirements of any municipal corporation or subdivision of state government, except for licensing requirements which may be imposed by the municipal corporation or subdivision of state government in which the manufacturer, processor, or distributor locates a plant. All delivery equipment used by such a food manufacturer, processor or distributor is included within the meaning of this section, whether owned or operated, independently contracted, or contracted with a common carrier approved by the commissioner of agriculture. This delivery equipment is exempt from licensing by any municipal corporation or subdivision of state government except for those requirements which may be imposed by the municipal corporation or subdivision of state government in which the equipment is principally located. Delivery equipment approved by the commissioner of agriculture shall carry, at all times, a certificate of approval for the purposes for which the equipment is utilized. Nothing in this section is intended to permit the enactment of an ordinance regulating an activity where the state has preempted the field.

History: (6025, 6244) 1919 c 444 s 3; Ex1919 c 47 s 4; 1921 c 78 s 3; 1923 c 261 s 3; 1967 c 756 s 1; 1986 c 444; 2014 c 181 s 13



Section 28A.08 — LICENSE FEES; PENALTIES.

Subdivision 1. General. License fees, penalties for late renewal of licenses, and penalties for not obtaining a license before conducting business in food handling that are set in this section apply to the sections named except as provided under section 28A.09. Except as specified herein, bonds and assessments based on number of units operated or volume handled or processed which are provided for in said laws shall not be affected, nor shall any penalties for late payment of said assessments, nor shall inspection fees, be affected by this chapter. The penalties may be waived by the commissioner. Fees for all new licenses must be based on the anticipated future gross annual food sales. If a firm is found to be operating for multiple years without paying license fees, the state may collect the appropriate fees and penalties for each year of operation.

Subd. 2. [Repealed, 1995 c 220 s 141]

History: 1971 c 339 s 8; 1975 c 412 s 12; 1977 c 114 s 2; 1981 c 356 s 266; 1983 c 293 s 53; 1987 c 396 art 11 s 4; 1991 c 254 art 3 s 15; 1992 c 513 art 2 s 17; 1995 c 220 s 43; 1996 c 407 s 19; 1997 c 216 s 53; 1999 c 59 s 2; 1999 c 231 s 52; 2003 c 128 art 3 s 28; 2008 c 297 art 1 s 12; 2014 c 181 s 7



Section 28A.081 — CERTIFICATE FEES.

A fee of $75 for each certificate shall be charged to all food establishments that request certificates issued by the Minnesota Department of Agriculture to facilitate the movement of Minnesota processed and manufactured foods destined for export from the state of Minnesota. Certificates include, but are not limited to, a certificate of free sale, certificate of export, certificate of sanitation, sanitary certificate, certificate of origin and/or free sale, certificate of health and/or free sale, sanitation, and purity, certificate of free trade, certificate of free sale, sanitation, purity, and origin, certificate of health, sanitation, purity, and free sale, and letter of plant certification.

The commissioner shall bill a food establishment within seven days after issuing a certificate to the establishment. The operator of the food establishment must submit payment for a certificate within ten days of the billing date. If a certificate fee payment is not received within 15 days of the billing date, the commissioner may not issue any future certificates until previous fees due are paid in full.

History: 1999 c 231 s 53



Section 28A.082 — FOOD HANDLER PLAN REVIEW FEES.

Subdivision 1. Fees; application. The fees for review of food handler facility floor plans under the Minnesota Food Code are based upon the square footage of the structure being newly constructed, remodeled, or converted. The fees for the review shall be:

The applicant must submit the required fee, review application, plans, equipment specifications, materials lists, and other required information on forms supplied by the department at least 30 days prior to commencement of construction, remodeling, or conversion. The commissioner may waive this fee after determining that the facility's principal mode of business is not the sale of food and that the facility sells only prepackaged foods.

Subd. 2. Food handler plan review account; appropriation. A food handler plan review account is created in the agricultural fund. Fees paid under subdivision 1 must be deposited in the food handler plan review account. Money in the account, including interest accrued, is appropriated to the commissioner for the costs of the food handler plan review program.

Subd. 3. Disaster areas. If the governor declares a disaster in an area of the state, the commissioner of agriculture may waive the plan review fee and direct agency personnel to expedite the plan review process.

History: 1Sp2001 c 2 s 46; 2007 c 45 art 1 s 38; 2008 c 297 art 1 s 13; 2010 c 333 art 1 s 11



Section 28A.085 — REINSPECTION FEES.

Subdivision 1. Violations; prohibited acts. The commissioner may charge a reinspection fee for each reinspection of a food handler that:

(1) is found with a major violation of requirements in chapter 28, 29, 30, 31, 31A, 32, 33, or 34, or rules adopted under one of those chapters; or

(2) fails to correct equipment and facility deficiencies as required in rules adopted under chapter 28, 29, 30, 31, 31A, 32, or 34.

The first reinspection of a firm with gross food sales under $1,000,000 must be assessed at $150. The fee for a firm with gross food sales over $1,000,000 is $200. The fee for a subsequent reinspection of a firm for the same violation is 50 percent of their current license fee or $300, whichever is greater. The establishment must be issued written notice of violations with a reasonable date for compliance listed on the notice. An initial inspection relating to a complaint is not a reinspection.

Subd. 2. Market withdrawal; food safety emergency. A food handler that requires a reinspection due to adulteration or misbranded foods that result in a food being recalled from commerce may be assessed for reasonable and direct reinspection costs incurred by the commissioner, including personnel, travel, laboratory analysis, and attorney general costs. Reinspection related to floods, earthquakes, storms, accidental fires, and power outages are excluded. The commissioner, upon request of the food handler, shall provide, within a reasonable time, an estimate of the anticipated cost for resolving the food safety emergency.

Subd. 3. Manner and timing of payment. Unless an appeal is filed under subdivision 5, a food handler must pay all fees and assessments in the manner and timing requested by the commissioner. If a timely appeal is requested, the fees and assessments are stayed until a decision on the appeal is issued by the hearing officer. A license may not be renewed until all fees and penalties under this chapter are paid.

Subd. 4. Food handler reinspection account; appropriation. A food handler reinspection account is established in the agricultural fund. All reinspection fees and assessments collected must be deposited in the state treasury and are credited to the food handler reinspection account. Money in the account, including interest accrued, is appropriated to the commissioner to pay the expenses relating to reinspections conducted under the chapters listed in subdivision 1.

Subd. 5. Appeals. Food handlers may appeal reinspection fees and assessments to the department hearing officer within 30 days of receipt of the notice of fee assessment. The appeal must be submitted to the commissioner in writing.

History: 1995 c 220 s 44; 1Sp2001 c 2 s 47; 2003 c 128 art 3 s 29; 2009 c 94 art 1 s 77; 2013 c 125 art 1 s 14; 2016 c 184 s 4



Section 28A.09 — INSPECTION FEES FOR VENDING MACHINES.

Subdivision 1. Annual fee; exceptions. Every food vending machine is subject to an annual state inspection fee of $25 for each nonexempt machine except nut vending machines which are subject to an annual state inspection fee of $10 for each machine, provided that:

(1) Food vending machines may be inspected by either a home rule charter or statutory city, or a county, but not both, and if inspected by a home rule charter or statutory city, or a county they shall not be subject to the state inspection fee, but the home rule charter or statutory city, or the county may impose an inspection or license fee of no more than the state inspection fee. A home rule charter or statutory city or county that does not inspect food vending machines shall not impose a food vending machine inspection or license fee.

(2) Vending machines dispensing only gum balls, hard candy, unsorted candy, or ice manufactured and packaged by another, and water dispensing machines serviced by a cashier, are exempt from the state inspection fee, but may be inspected by the state. A home rule charter or statutory city may impose by ordinance an inspection or license fee of no more than the state inspection fee for nonexempt machines on the vending machines and water dispensing machines described in this paragraph. A county may impose by ordinance an inspection or license fee of no more than the state inspection fee for nonexempt machines on the vending machines and water dispensing machines described in this paragraph which are not located in a home rule charter or statutory city.

(3) Vending machines dispensing only bottled or canned soft drinks are exempt from the state, home rule charter or statutory city, and county inspection fees, but may be inspected by the commissioner or the commissioner's designee.

Subd. 2. Identification; rules. The commissioner may require that a vending machine must be identified in accordance with rules promulgated pursuant to chapter 14.

History: 1971 c 339 s 9; 1978 c 502 s 2; 1982 c 424 s 130; 1983 c 293 s 54; 1983 c 300 s 4; 1984 c 503 s 1; 1986 c 375 s 2; 1987 c 58 s 1; 1987 c 384 art 3 s 15; 1996 c 407 s 20; 2003 c 128 art 3 s 30; 2008 c 297 art 1 s 14



Section 28A.10 — POSTING OF LICENSE; RULES.

All such licenses shall be issued for a period of one year and shall be posted or displayed in a conspicuous place at the place of business so licensed. Except as provided in sections 29.22, subdivision 4 and 31.39, all such license fees and penalties collected by the commissioner shall be deposited into the state treasury and credited to the general fund. The commissioner may adopt such rules in conformity with law as the commissioner deems necessary to effectively and efficiently carry out the provisions of sections 28A.01 to 28A.16.

History: 1971 c 339 s 10; 1985 c 248 s 70; 1986 c 444



Section 28A.11 — ADJUSTMENTS.

The commissioner shall make appropriate license fee adjustments for up to one year from July 1, 1971, for persons required to be licensed hereunder, who hold validly issued licenses as of the date of this act under the provisions of law amended or repealed herein. The commissioner may also make appropriate license fee adjustments for licensees changing their classification under section 28A.05 prior to the expiration date of their current license.

History: 1971 c 339 s 11



Section 28A.14 — TRANSFER OF BUSINESS.

A transfer of a business or a discontinuance of its operation by the licensee at the address covered by the license voids the license and the license certificate shall be surrendered to the commissioner immediately by anyone in possession of the same.

History: 1971 c 339 s 14



Section 28A.15 — EXCLUSIONS.

Subdivision 1. Licensing provisions applicability. The licensing provisions of sections 28A.01 to 28A.16 shall not apply to the following:

Subd. 2. Sales by farmers; others not in food business. Persons selling the products of the farm or garden occupied and cultivated by them, or to persons not regularly engaged in the business of manufacturing and selling food and who prepare food only on order of and for sale directly to the ultimate consumer, or to educational, charitable or religious organizations not regularly engaged in the business of manufacturing, processing, or selling food at their established educational, charitable or religious institutions.

Subd. 3. Farmer slaughtering personal animals. A farmer slaughtering personal animals, rabbits or poultry, on the farmer's own farm for: (a) personal use; or (b) the use of the farmer's immediate family.

Subd. 4. Chapter 221 permittees; warehouse operators. Trucks operating under a certificate or permit issued pursuant to chapter 221 or warehouse operators, other than cold storage warehouse operators, offering storage or warehouse facilities for compensation.

Subd. 5. Section 157.16 or 327.15 licensees. Persons whose principal mode of business is licensed under section 157.16 or 327.15; provided that the holding of any license pursuant to section 157.16 or 327.15 shall not exempt any person from the applicable requirements of the laws and rules administered by the commissioner, as they relate to composition, standards of identity, adulteration, labeling or misbranding of food.

Subd. 6. [Repealed, 1978 c 502 s 3]

Subd. 7. Ice; soft drinks; snacks. Persons whose principal business is not food handling but who sell only ice manufactured and prepackaged by another, bottled or canned soft drinks, prepackaged candy or nuts at retail, or persons who for their own convenience or the convenience of their employees have available for rehydration and consumption on the premises such nonperishable items as dehydrated coffee, soup, hot chocolate or other dehydrated food or beverage.

Subd. 8. Licensed pharmacy. A licensed pharmacy selling only food additives, food supplements, canned or prepackaged infant formulae, ice manufactured and packaged by another, or bottled or canned soft drinks and prepackaged candy or nuts at retail.

Subd. 9. [Repealed, 1Sp2015 c 4 art 2 s 87]

Subd. 10. [Repealed, 1Sp2015 c 4 art 2 s 87]

History: 1971 c 339 s 15; 1974 c 2 s 2-4; 1975 c 412 s 13; 1980 c 509 s 17; 1985 c 237 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 7; 1992 c 602 s 1,2; 1996 c 407 s 21-23; 1996 c 451 art 4 s 70; 2002 c 383 s 1; 2004 c 254 s 5; 2006 c 265 s 2



Section 28A.151 — FARMERS' MARKET OR COMMUNITY EVENT; FOOD PRODUCT SAMPLING AND DEMONSTRATION.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Farmers' market" means an association of three or more persons who assemble at a defined location that is open to the public for the purpose of selling directly to the consumer the products of a farm or garden occupied and cultivated by the person selling the product.

(c) "Food product sampling" means distributing to individuals at a farmers' market or community event, for promotional or educational purposes, small portions of a food item that include as a main ingredient a product sold by the vendor at the farmers' market or community event. For purposes of this subdivision, "small portion" means a portion that is no more than three ounces of food or beverage.

(d) "Food product demonstration" means cooking or preparing food products to distribute to individuals at a farmers' market or community event for promotional or educational purposes.

Subd. 2. Food sampling and demonstration. The licensing provisions of sections 28A.01 to 28A.16 shall not apply to persons engaged in food product sampling or food product demonstrations.

Subd. 3. Food required to be provided at no cost. Food provided through food product sampling or food product demonstrations must be provided at no cost to the individual.

Subd. 4. Regulatory authority oversight. Any person conducting food product sampling or food product demonstrations shall provide to the regulatory authority upon request the following information related to the food product sampling or food product demonstration conducted by the person:

(1) the source of the food used in the sampling or demonstration and whether or not the food was produced at the person's farm or garden;

(2) the type and volume of food to be served, held, prepared, packaged, or otherwise provided for human consumption;

(3) the equipment used to serve, hold, prepare, package, or otherwise provide food for human consumption;

(4) the time period and location of the food product sampling or food product demonstration;

(5) the availability of facilities for hand washing by persons conducting the food product sampling or food product demonstrations;

(6) information on facilities available for ware washing of multiuse utensils and equipment;

(7) the available source of water; and

(8) methods of liquid and solid waste disposal.

Subd. 5. Food safety and equipment standards. Any person conducting food product sampling or food product demonstrations shall meet the same food safety and equipment standards that are required of a special event food stand in Minnesota Rules, parts 4626.1855, items B to O, Q, and R; and 4626.0330.

Subd. 6. Definition exception. The definition of farmers' market in subdivision 1, paragraph (b), does not prohibit a farmers' market association from establishing a definition of farmers' market that applies to its membership that is more restrictive than the definition in subdivision 1, paragraph (b).

History: 2014 c 163 s 1



Section 28A.152 — COTTAGE FOODS EXEMPTION.

Subdivision 1. Licensing provisions applicability. (a) The licensing provisions of sections 28A.01 to 28A.16 do not apply to the following:

(1) an individual who prepares and sells food that is not potentially hazardous food, as defined in Minnesota Rules, part 4626.0020, subpart 62, if the following requirements are met:

(i) the prepared food offered for sale under this clause is labeled to accurately reflect the name and address of the individual preparing and selling the food, the date on which the food was prepared, and the ingredients and any possible allergens; and

(ii) the individual displays at the point of sale a clearly legible sign or placard stating: "These products are homemade and not subject to state inspection."; and

(2) an individual who prepares and sells home-processed and home-canned food products if the following requirements are met:

(i) the products are pickles, vegetables, or fruits having an equilibrium pH value of 4.6 or lower;

(ii) the products are home-processed and home-canned in Minnesota;

(iii) the individual displays at the point of sale a clearly legible sign or placard stating: "These canned goods are homemade and not subject to state inspection."; and

(iv) each container of the product sold or offered for sale under this clause is accurately labeled to provide the name and address of the individual who processed and canned the goods, the date on which the goods were processed and canned, and ingredients and any possible allergens.

(b) An individual who qualifies for an exemption under paragraph (a), clause (2), is also exempt from the provisions of sections 31.31 and 31.392.

Subd. 2. Direct sales to consumers. (a) An individual qualifying for an exemption under subdivision 1 may sell the exempt food:

(1) directly to the ultimate consumer;

(2) at a community event or farmers' market; or

(3) directly from the individual's home to the consumer, to the extent allowed by local ordinance.

(b) If an exempt food product will be delivered to the ultimate consumer upon sale of the food product, the individual who prepared the food product must be the person who delivers the food product to the ultimate consumer.

(c) Food products exempt under subdivision 1, paragraph (a), clause (2), may not be sold outside of Minnesota.

(d) Food products exempt under subdivision 1 may be sold over the Internet but must be delivered directly to the ultimate consumer by the individual who prepared the food product. The statement "These products are homemade and not subject to state inspection." must be displayed on the Web site that offers the exempt foods for purchase.

Subd. 3. Limitation on sales. An individual selling exempt foods under this section is limited to total sales with gross receipts of $18,000 or less in a calendar year.

Subd. 4. Registration. An individual who prepares and sells exempt food under subdivision 1 must register annually with the commissioner. The annual registration fee is $50. An individual with $5,000 or less in annual gross receipts from the sale of exempt food under this section is not required to pay the registration fee.

Subd. 5. Training. (a) An individual with gross receipts between $5,000 and $18,000 in a calendar year from the sale of exempt food under this section must complete a safe food handling training course that is approved by the commissioner before registering under subdivision 4. The training shall not exceed eight hours and must be completed every three years while the individual is registered under subdivision 4.

(b) An individual with gross receipts of less than $5,000 in a calendar year from the sale of exempt food under this section must satisfactorily complete an online course and exam as approved by the commissioner before registering under subdivision 4. The commissioner shall offer the online course and exam under this paragraph at no cost to the individual.

Subd. 6. Local ordinances. This section does not preempt the application of any business licensing requirement or sanitation, public health, or zoning ordinance of a political subdivision.

Subd. 7. Account established. A cottage foods account is created as a separate account in the agricultural fund in the state treasury for depositing money received by the commissioner under this section. Money in the account, including interest, is appropriated to the commissioner for purposes of this section.

History: 1Sp2015 c 4 art 2 s 53



Section 28A.16 — PERSONS SELLING LIQUOR.

The provisions of the Minnesota consolidated food licensing law, sections 28A.01 to 28A.16 and acts amendatory thereto, shall not apply to persons licensed to sell 3.2 percent malt liquor "on-sale" as provided in section 340A.403, or to persons licensed to sell intoxicating liquors "on-sale" or "off-sale" as provided in sections 340A.404 to 340A.407, provided that these persons sell only ice manufactured and packaged by another, or bottled or canned soft drinks and prepacked candy at retail.

History: 1971 c 339 s 16; 1974 c 2 s 5; 1985 c 305 art 12 s 5; 1Sp1985 c 16 art 2 s 26; 1991 c 249 s 31; 1996 c 407 s 24



Section 28A.17 — LICENSE RENEWAL.

Licenses for food processors or manufacturers or food brokers shall be renewed annually on January 1. Licenses for retail and wholesale food handlers shall be renewed annually on July 1. Licenses for mobile food concessions and for retail mobile units shall be renewed annually on April 1.

History: 1976 c 2 s 7; 1996 c 407 s 25



Section 28A.21 — FOOD SAFETY AND DEFENSE TASK FORCE.

Subdivision 1. Establishment. The Food Safety and Defense Task Force is established to advise the commissioner and the legislature on food issues and food safety.

Subd. 2. Membership. (a) The Food Safety and Defense Task Force consists of:

(1) the commissioner of agriculture or the commissioner's designee;

(2) the commissioner of health or the commissioner's designee;

(3) a representative of the United States Food and Drug Administration;

(4) a representative of the United States Department of Agriculture;

(5) a representative of the Agricultural Utilization Research Institute;

(6) one member of the Minnesota Grocers Association;

(7) one member from the University of Minnesota knowledgeable in food and food safety issues; and

(8) nine members appointed by the governor who are interested in food and food safety, of whom:

(i) two persons are health or food professionals;

(ii) one person represents a statewide general farm organization;

(iii) one person represents a local food inspection agency;

(iv) one person represents a food-oriented consumer group; and

(v) one person represents a Minnesota-based manufacturer of microbial detection equipment and remediation products.

(b) Members shall serve without compensation. Members appointed by the governor shall serve four-year terms.

Subd. 3. Organization. (a) The commissioner or the commissioner's designee shall convene the first meeting of the task force.

(b) The task force shall meet monthly or as determined by the chair.

(c) The members of the task force shall annually elect a chair and other officers as the members deem necessary.

Subd. 4. Staff. The commissioner shall provide support staff, office space, and administrative services for the task force.

Subd. 5. Duties. The task force shall:

(1) coordinate educational efforts regarding food safety and defense;

(2) provide advice and coordination to state agencies as requested by the agencies;

(3) serve as a source of information and referral for the public, news media, and others concerned with food safety and defense; and

(4) make recommendations to Congress, the legislative committees with jurisdiction over agriculture finance and policy, the legislature, and others about appropriate action to improve food safety and defense in the state.

Subd. 6. Expiration. This section expires June 30, 2017.

History: 2007 c 45 art 1 s 39; 2009 c 94 art 1 s 78; 2012 c 244 art 2 s 7; 2014 c 286 art 8 s 4






Chapter 29 — POULTRY, EGGS

Section 29.001 — DEFINITION.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

History: 1961 c 113 s 1; 1961 c 128 s 12



Section 29.021 — COMMISSIONER'S POWERS AND DUTIES.

The commissioner of agriculture shall have the power to employ such persons as are necessary to carry out the provisions of sections 29.021 to 29.081, and to fix all salaries and provide for expenses generally not inconsistent with law. The commissioner is authorized and directed to formulate and adopt plans whereby owners of poultry flocks and poultry breeding flocks may, upon application, have their flocks culled, inspected, and supervised, to the end that these flocks may be accredited and certified for standard type and egg quality and production; and likewise, poultry hatcheries and dealers may be accredited and certified as hatching and selling products produced only from accredited and certified flocks. The commissioner is authorized to make, publish, and enforce rules to these ends, not inconsistent with law, and to define, prescribe, and authorize the use of uniform terminology to apply to varying degrees of accreditation and certification. The commissioner is authorized to adopt the "standard breeding plan" of accreditation and certification sponsored by the United States Department of Agriculture, or any other plan, and to cooperate with that department in matters of poultry improvement, egg quality and production. The commissioner is authorized to prescribe and collect fees for inspection and supervision, and to prescribe and furnish labels, leg bands, and certificates of accreditation and certification and such other supplies as may be necessary, and to prescribe and collect fees for the same. Fees shall be fixed by the commissioner at the beginning of each fiscal year and reviewed and adjusted, if necessary, at the end of each six-month period in order that the fees prescribed shall, insofar as practicable, cover the cost of all services rendered. The commissioner is authorized to do such other things as the commissioner may deem needful and expedient to improve poultry breeding and practices and egg quality and production and to give effect to sections 29.021 to 29.081, in connection with those parties who wish to comply with the programs promulgated in accordance with this section.

History: (5460-9) 1931 c 408 s 3; 1957 c 672 s 2; 1959 c 116 s 1; 1961 c 110 s 3; 1961 c 113 s 1; 1975 c 204 s 71; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 1; 1995 c 186 s 12



Section 29.031 — ADVERTISING.

Owners of accredited and certified poultry breeding flocks and hatcheries shall have the right to use the terminology prescribed by the commissioner of agriculture in their literature and advertising and on shipping labels. The commissioner may, by rule, require the submission of all or any part of such literature and advertising matter to the commissioner for review and approval before publication or issuance.

History: (5460-10) 1931 c 408 s 4; 1957 c 672 s 3; 1961 c 113 s 1; 1985 c 248 s 70; 1986 c 444



Section 29.051 — POULTRY DISEASE ERADICATION.

The Board of Animal Health shall cooperate with the commissioner of agriculture in all ways consistent with law. The board shall have exclusive jurisdiction and control over all matters pertaining to poultry diseases and the control and eradication thereof. The board is authorized to formulate, adopt, and enforce rules whereby owners of poultry breeding flocks may, upon agreement with the board, have flocks examined, tested, and officially designated as meeting the qualifications for any stage of eradication of any specified communicable infectious disease when and as approved methods for official testing for the other disease may be adopted by the board, if personnel is available and funds are appropriated for the use of the board in making the tests and inspections.

History: (5460-12) 1931 c 408 s 6; 1957 c 672 s 5; 1961 c 113 s 1; 1980 c 467 s 32



Section 29.061 — PRODUCTS TO BE LABELED.

All poultry and poultry products shipped under the authority of sections 29.021 to 29.081 shall be uniformly labeled with designs prescribed and furnished by the commissioner of agriculture; provided that all labeling pertaining to disease or freedom therefrom shall first be approved by the Board of Animal Health.

History: (5460-13) 1931 c 408 s 7; 1957 c 672 s 6; 1961 c 113 s 1; 1980 c 467 s 33; 1987 c 384 art 2 s 1



Section 29.071 — CERTAIN ADVERTISING FORBIDDEN.

No person, firm, association, partnership, or corporation shall use in literature, advertising material or on shipping labels, or otherwise, any language, words or phrases implying or indicating a breeding or a disease eradication or control status in conjunction with either the word "state" or the word "Minnesota," or both, as related to a poultry hatchery or a poultry breeding flock, except under the authority of sections 29.021 to 29.081.

History: (5460-14) 1931 c 408 s 8; 1957 c 672 s 7; 1987 c 384 art 2 s 1



Section 29.081 — MAY CANCEL CERTIFICATES.

The commissioner of agriculture may cancel any certificate of accreditation or certification issued under the commissioner's authority, and likewise the secretary and executive officer of the Board of Animal Health may cancel any certificate of testing, approval, or accreditation issued under the authority of the board, for violation of sections 29.021 to 29.081, or any rule adopted thereunder; and any person, firm, association, partnership, or corporation who shall violate any provision of sections 29.021 to 29.081, or any rule adopted thereunder, shall be guilty of a misdemeanor.

History: (5460-15) 1931 c 408 s 9; 1957 c 672 s 8; 1961 c 113 s 1; 1980 c 467 s 34; 1986 c 444; 1987 c 384 art 2 s 1



Section 29.201 — BUYERS OF DOMESTIC FOWL; DEALERS' REGISTERS.

Every person who engages in the business of buying chickens, turkeys, or other domestic fowl of any kind shall keep and maintain a complete record of all such transactions in a ledger or other suitable book of account permanently bound, which for the purposes of sections 29.201 to 29.205 shall be known as such dealer's register. In such register the buyer shall enter a complete record of each purchase of chickens, turkeys, or other domestic fowl, to which the buyer was a party; and shall show the name and address of the person from whom the same was bought, and, when the transaction is with a person other than a regular customer of the buyer from whom the buyer has made similar purchases within one year from the date of such transaction, the means by which the same were transported to the place of purchase, the type of conveyance, and if by truck or other motor vehicle the license number of such truck or motor vehicle, the date of such purchase, and the number, kind, species and a general description of all such chickens, turkeys, or other domestic fowl involved in such transaction.

History: (6240-19) 1927 c 319 s 1; 1943 c 102 s 1; 1986 c 444



Section 29.203 — REGISTER PRIMA FACIE EVIDENCE.

Every register made or kept in compliance with the provisions of sections 29.201 to 29.205 shall be prima facie evidence of the truth and accuracy of the facts therein stated or appearing as required thereby. Every such register shall at all times be open to inspection and examination by any peace officer or any public official charged with the duty of law enforcement, as often as and when required.

History: (6240-20) 1927 c 319 s 2; 1986 c 444



Section 29.205 — FAILURE TO KEEP REGISTERS; FALSE ENTRY THEREIN.

Any person who fails to keep such record or causes to be entered or recorded any false, untruthful, deceptive, or misleading statement or data in any register required to be kept by sections 29.201 to 29.205, or who changes, alters, destroys, mutilates, injures, secretes, conceals, or withholds from inspection any such register, or any part thereof, shall be guilty of a misdemeanor. This misdemeanor shall be deemed separate, apart from, and in addition to, any other crime or offense against the law committed by such person in connection with such transaction.

History: (6240-21) 1927 c 319 s 3



Section 29.21 — DEFINITIONS.

Subdivision 1. Person. The word "person" when used in sections 29.21 to 29.27 means any individual, firm, partnership, corporation, company, association, joint stock association, and shall include any officer, employee, agent, trustee, receiver, assignee, or other similar representative thereof, provided that neither a producer of eggs when selling shell eggs produced on a farm occupied and cultivated by the producer, nor a hatchery which produces or purchases shell eggs solely for hatching shall be deemed a "person."

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Department. The word "department" means the Department of Agriculture unless otherwise indicated.

Subd. 4. Checks. "Checks" means eggs that have cracks or breaks in the shell but have intact shell membranes that do not leak.

Subd. 5. Dirties. "Dirties" means eggs with adhering dirt, foreign material, prominent stains, or moderate stains covering more than 1/32 of the shell surface, if localized, or 1/16 of the shell surface, if scattered.

Subd. 6. Egg handler. "Egg handler" means a person who buys, sells, transports, stores, processes, or in any other way receives or has shell eggs. This includes farmers who sell candled and graded eggs off their premises.

Subd. 7. Grading. "Grading" means assigning an identifying classification to a group of eggs that demonstrates that those eggs have the same degree of quality.

Subd. 8. Incubator rejects. "Incubator rejects" means eggs that have been subjected to incubation and have been removed during the hatching operation as infertile or otherwise unhatchable.

Subd. 9. Leakers. "Leakers" means eggs that have a crack or break in the shell and shell membrane to the extent that the contents pass or are free to pass through the shell.

Subd. 10. Loss. "Loss" means eggs that are unfit for human consumption because they are smashed, broken, leaking, overheated, frozen, contaminated, or incubator rejects, or because they contain bloody whites, large meat spots, a large quantity of blood, or other foreign material.

Subd. 11. Restricted eggs. "Restricted eggs" means eggs that contain dirties, checks, leakers, inedibles, loss, and incubator rejects.

History: 1957 c 819 s 1; 1961 c 113 s 1; 1961 c 406 s 1; 1967 c 141 s 1; 1986 c 444; 1991 c 179 s 1-8; 2013 c 125 art 1 s 15



Section 29.22 — EGG HANDLERS ANNUAL INSPECTION FEE; DISPOSITION OF FEES.

Subdivision 1. [Repealed, 1971 c 339 s 27]

Subd. 2. Fee. In addition to the annual food handler's license, required under section 28A.04, there is an annual inspection fee applicable to every person who engages in the business of buying for resale, selling, or trading in eggs except a retail grocer who sells eggs previously candled and graded. The fee must be computed on the basis of the number of cases of shell eggs handled at each place of business during the highest volume month of each licensing year. If a given lot of eggs is moved from one location of business to a second location of business and the food handler's license is held by the same person at both locations, the given lot of eggs must be counted in determining the volume of business on which the inspection fee is based at the first location of business but must not enter into the computation of volume of business for the second location. For the purpose of determining fees, "case" means one of 30 dozen capacity. The schedule of fees is as follows:

Each person subject to the inspection fee in this section shall, under the direction of the commissioner, keep records necessary to accurately determine the volume of shell eggs on which the inspection fee is due and shall prepare annually a written report of the volume upon forms supplied by the commissioner. This report, together with the required inspection fee, must be filed with the department on or before the last day of May of each year.

Subd. 3. Candlers and graders. The commissioner has general supervisory powers over the candlers and graders of eggs and may conduct, in collaboration with the College of Agriculture and the Extension Service of the University of Minnesota, an educational and training program to improve the efficiency and quality of the work done by candlers.

Subd. 4. Egg breaking. Any person engaged in the business of breaking eggs for resale shall at all times comply with the rules of the department in respect to the conduct of that business. The commissioner shall collect from each egg breaking plant laboratory fees for routine analysis and full reimbursement for services performed by a state inspector assigned to that plant on a continuous basis under section 29.27.

Subd. 5. Disposition of fees. All fees collected and all fines paid for a violation of sections 29.21 to 29.27 or rules promulgated under those sections, as well as all license fees and penalties must be deposited in the agricultural fund, and credited to a separate account to be known as the egg law inspection account, which is hereby created, set aside, and appropriated as a revolving account to be used by the department to help defray the expense of inspection, supervision, and enforcement of sections 29.21 to 29.27 and is in addition to and not in substitution for the sums regularly appropriated or otherwise made available for this purpose to the department.

History: 1957 c 819 s 2; 1959 c 49 s 1; 1961 c 406 s 2-4; 1969 c 231 s 1; 1971 c 339 s 17-19; 1985 c 248 s 70; 1986 c 444; 1991 c 254 art 3 s 16; 1999 c 231 s 54; 1Sp2001 c 2 s 48; 2013 c 125 art 1 s 16



Section 29.23 — GRADING.

Subdivision 1. Grades, weight classes and standards for quality. All eggs purchased on the basis of grade by the first licensed buyer shall be graded in accordance with grade and weight classes established by the commissioner. The commissioner shall establish, by rule, and from time to time, may amend or revise, grades, weight classes, and standards for quality. When grades, weight classes, and standards for quality have been fixed by the secretary of the Department of Agriculture of the United States, they must be accepted and published by the commissioner as definitions or standards for eggs in interstate and intrastate commerce.

Subd. 2. Equipment. The commissioner shall also by rule provide for minimum plant and equipment requirements for candling, grading, handling and storing eggs, and shall define candling. Equipment in use by a wholesale food handler before July 1, 1991, that does not meet the design and fabrication requirements of this chapter may remain in use if it is in good repair, capable of being maintained in a sanitary condition, and capable of maintaining a temperature of 45 degrees Fahrenheit (7 degrees Celsius) or less.

Subd. 3. Egg temperature. Eggs must be held at a temperature not to exceed 45 degrees Fahrenheit (7 degrees Celsius) after being received by the egg handler except for cleaning, sanitizing, grading, and further processing when they must immediately be placed under refrigeration that is maintained at 45 degrees Fahrenheit (7 degrees Celsius) or below. Eggs offered for sale by a retail food handler must be held at a temperature not to exceed 41 degrees Fahrenheit (7 degrees Celsius). Equipment in use prior to August 1, 1991, is not subject to this requirement. Shell eggs that have been frozen must not be offered for sale except as approved by the commissioner.

Subd. 4. Vehicle temperature. A vehicle used to transport shell eggs from a warehouse, retail store, candling and grading facility, or egg holding facility must have an ambient air temperature of 45 degrees Fahrenheit (7 degrees Celsius) or below.

History: 1957 c 819 s 3; 1961 c 406 s 5; 1973 c 29 s 1; 1985 c 248 s 70; 1991 c 179 s 9; 1Sp2001 c 2 s 49-51; 2008 c 297 art 1 s 15



Section 29.235 — SALE OF SHELL EGGS.

Subdivision 1. Restriction. Checks and dirties must not be sold for human consumption as shell eggs, but may be sold as such to be processed for human consumption by a processor licensed by the commissioner to break eggs for resale, except that a producer may sell such shell eggs of the producer's own production on the producer's premises directly to a household consumer for the consumer's own personal use.

Subd. 2. Package label. All eggs offered for sale in cartons, boxes or cases, racks, or other packaging materials must contain the statement: "Perishable. Keep Refrigerated."

History: 1969 c 231 s 3; 1983 c 300 s 5; 1986 c 444; 1991 c 179 s 10



Section 29.236 — EGGS IN UNCOOKED OR UNDERCOOKED FOODS.

Pasteurized eggs must be used in uncooked or undercooked food or food containing unpasteurized eggs must be processed under a method approved by the commissioner sufficient to destroy the pathogen salmonella. This section does not exclude the use of shell eggs certified free of pathogens by a process or mechanism approved by the commissioner.

History: 1991 c 179 s 11



Section 29.237 — UNIFORMITY WITH FEDERAL LAW.

Subdivision 1. Shell eggs. Federal regulations governing the grading of shell eggs and United States standards, grades, and weight classes for shell eggs, in effect on July 1, 2000, as provided by Code of Federal Regulations, title 7, part 56, are the grading and candling rules in this state, subject to amendment by the commissioner under chapter 14, the Administrative Procedure Act.

Subd. 2. Inspection. Federal regulations governing the inspection of eggs and egg products, in effect on May 1, 2000, as provided by Code of Federal Regulations, title 7, part 59, are the inspection of egg and egg products rules in this state, subject to amendment by the commissioner under chapter 14, the Administrative Procedure Act.

History: 1991 c 179 s 12; 1Sp2001 c 2 s 52



Section 29.24 — ADULTERATED OR INEDIBLE EGGS, SALE FORBIDDEN.

No person shall buy, sell, offer or expose for sale, or possess for sale, eggs for human consumption that are inedible or adulterated. Eggs that are filthy, putrid, decomposed, or otherwise unfit for food in whole or in part, shall be deemed to be adulterated. Eggs which contain black rots, white rots, mixed rots (addled eggs), sour eggs with green whites, eggs with stuck yolks, moldy eggs, musty eggs, eggs showing blood rings, eggs containing embryo chicks (at or beyond the blood ring stage), or any other eggs that are filthy, decomposed, or putrid shall be deemed to be inedible.

History: 1957 c 819 s 4; 1986 c 444



Section 29.25 — DOCKAGE; OVERGRADE OR UNDERGRADE OF EGGS; RECORDS OF SALES AND PURCHASES.

No person in buying or selling eggs shall take or give a greater or lesser dockage for eggs unfit for human food, as herein defined, than the actual dockage as determined by the correct candling of the eggs purchased or sold. No person in buying or selling eggs shall overgrade or undergrade eggs. All licensed persons shall keep such candling and grading records of eggs purchased or sold as may be required by the rules promulgated by the commissioner, which records shall be available at all reasonable times for inspection and examination by the commissioner, inspector or employees of the Department of Agriculture.

History: 1957 c 819 s 5; 1961 c 113 s 1; 1985 c 248 s 70



Section 29.26 — EGGS IN POSSESSION OF RETAILER.

All eggs sold or offered for sale at retail must have been candled and graded and must be clearly labeled according to Minnesota consumer grades as established by rule under section 29.23. No eggs shall be sold or offered for sale as "ungraded," "unclassified," or by any other name that does not clearly designate the grade. All eggs in possession of the retailer, either in temporary storage or on display, must be held at a temperature not to exceed 45 degrees Fahrenheit (7 degrees Celsius).

Candled and graded eggs held 31 days past the coded pack date lose their grades and must be removed from sale.

History: 1957 c 819 s 6; 1961 c 406 s 6; 1985 c 248 s 70; 1991 c 179 s 13



Section 29.27 — RULES.

The department may supervise, regulate, and, in the manner provided by law make reasonable rules relative to grading, candling, cleaning, breaking, purchasing, and selling of eggs and egg products for purpose of preserving and protecting the public health. In addition hereto, it is the express purpose herein that inasmuch as the breaking of eggs for resale is a matter of state concern, the surroundings in which such product is handled must be maintained in a sanitary condition, and, therefore, the department may establish, in the manner provided by law, reasonable rules relative to the inspection of all establishments wherein the business of breaking eggs for resale is maintained, and when the sanitary conditions of any such establishment are such that the product is rendered, or is likely to be rendered, unclean, unsound, unhealthful, unwholesome, or otherwise unfit for human consumption, it may revoke such license to break eggs for resale until such time as the department is satisfied that the establishment is maintained in a sanitary condition. The department shall have the right, from time to time, to adopt rules in the same manner as herein set forth. All liquid, frozen or dried egg products sold or offered for sale shall be processed under continuous supervision of an inspector of the department or of the United States Department of Agriculture.

History: 1957 c 819 s 7; 1961 c 110 s 1; 1963 c 286 s 1; 1969 c 231 s 2; 1985 c 248 s 70; 1991 c 179 s 14






Chapter 30 — WILD RICE

Section 30.001 — DEFINITION.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

History: 1961 c 113 s 1; 1961 c 128 s 13



Section 30.002 — ENFORCEMENT.

It shall be the duty of the commissioner to enforce the provisions of this chapter.

History: (3945-11, 3945-18, 3945-18i, 3945-22) 1931 c 70 s 11; 1933 c 420 s 2; Ex1933 c 41 s 4; 1935 c 164 s 8; 1937 c 282 s 5



Section 30.49 — WILD RICE LABELING.

Subdivision 1. Cultivated wild rice. Wild rice containing a portion of wild rice that is cultivated and offered for wholesale or retail sale in this state must be plainly and conspicuously labeled as either "paddy" or as "cultivated" in letters of a size and form prescribed by the commissioner.

Subd. 2. Natural lake or river wild rice. (a)(i) A package containing only 100 percent natural lake or river wild rice that is offered for sale at wholesale or retail sale in this state must be plainly and conspicuously labeled as "100 percent naturally grown, lake and river wild rice" in letters of a size and form prescribed by the commissioner. A package of wild rice labeled "100 percent naturally grown, lake and river wild rice" must also contain the license number issued under section 84.152 of the last licensed dealer, if any, who handled the wild rice.

(ii) A package containing only 100 percent natural lake or river wild rice that contains a portion of wild rice grown in Canada and offered for wholesale or retail sale in Minnesota must be plainly and conspicuously labeled as "Canadian" wild rice in letters of a size and form prescribed by the commissioner.

(b) A package that does not contain 100 percent natural lake or river wild rice may not contain a label authorized under paragraph (a).

(c) A package containing a portion of 100 percent naturally grown lake and river wild rice that is harvested by use of mechanical harvesting devices and that is offered for sale at wholesale or retail in this state must be plainly and conspicuously labeled as "machine harvested" in letters of a size and form prescribed by the commissioner. In addition, the letters "machine harvested" must be placed near the product's identity on the label. Packages containing 100 percent hand-harvested wild rice may be labeled as "hand harvested."

Subd. 2a. Place of origin. A package of cultivated or natural lake or river wild rice offered for sale at wholesale or retail in this state must specify the place of origin of the wild rice by a plain and conspicuous label placed near the product's identity on the label in letters of a size and form prescribed by the commissioner. Only packages containing cultivated or natural lake or river wild rice that is 100 percent grown in Minnesota may be labeled as "grown in Minnesota."

Subd. 3. Records. (a) A person who buys, sells, processes, or markets over 500 pounds of cultivated or natural lake or river wild rice not for use in packaged blended rice and ready-to-eat rice must maintain the following records for a period of three years. A person who buys or sells, processes, or markets cultivated or natural lake or river wild rice not for use in packaged blended rice and ready-to-eat rice shall provide the department, on demand, relevant information from the records required under this section.

(b) Except for persons who sell or offer cultivated or natural lake or river wild rice for sale at retail, the records must contain:

(1) the date of each transaction;

(2) the quantity of wild rice bought or sold;

(3) an identification of whether the wild rice is cultivated or paddy grown, or, whether it is naturally grown lake and river wild rice and whether it is machine harvested or hand harvested;

(4) an identification of the place of origin of the wild rice;

(5) the names and addresses of the parties of the transaction and the Department of Natural Resources license or permit numbers;

(6) the lot numbers of all the wild rice bought or sold in each transaction; and

(7) documents that track the rice, by lot number, through processing and the assignment of a final lot number on the finished product offered for distribution or sale in Minnesota.

(c) The records for persons who sell or offer wild rice for sale at retail must include an invoice indicating:

(1) the actual name of the product;

(2) the amount purchased;

(3) the date of the purchase; and

(4) the name, address, zip code, and telephone number of the supplier.

Subd. 4. Fair packaging and labeling. Natural lake and river-harvested wild rice from public waters and cultivated or paddy grown wild rice are separate and distinct ingredients under the fair packaging and labeling provisions of section 31.103.

Subd. 4a. Bulk sales. For purposes of this section, the bulk food product module labeling requirements contained in section 31.82 for cultivated or natural lake or river wild rice offered for sale at retail in bulk include the place of origin of the wild rice, and, if the wild rice is 100 percent natural lake or river wild rice and is machine harvested, the letters "machine harvested." The place of origin must be placed near the product's identity in letters of a size and form prescribed by the commissioner. The letters "machine harvested" must be placed near the product's identity in letters of a size and form prescribed by the commissioner.

Subd. 5. Misbranding relating to Indian harvested or processed wild rice. A wild rice label that implies the wild rice is harvested or processed by Indians is misbranded unless the package contains only 100 percent natural lake or river wild rice harvested by Indians.

Subd. 5a. Misbranding relating to wild rice grown in Minnesota. A wild rice label that implies the wild rice is grown within the boundaries of the state of Minnesota is misbranded unless the package contains only 100 percent wild rice grown in Minnesota.

Subd. 6. Packaged blended rice and certain ready-to-eat rice. A package containing a blend of wild rice and at least 40 percent other grains or food products, and ready-to-eat wild rice that is consumed or packaged on the retail premises, are exempt from this section, except subdivisions 3, 5, and 7.

Subd. 7. Penalty. Any person who sells wild rice at wholesale or retail which is not labeled as required by this section is guilty of a misdemeanor.

Subd. 8. Exception. This section does not apply to cultivated or natural lake or river wild rice sold at wholesale or retail outside this state.

History: 1981 c 249 s 1; 1989 c 350 art 19 s 1; 1992 c 521 s 1-7; 1994 c 563 s 1; 2003 c 107 s 1






Chapter 31 — FOOD

Section 31.001 — CITATION.

This chapter may be cited as the "Minnesota Food Law."

History: 1974 c 84 s 1



Section 31.002 — POLICY.

It is the policy of this state to seek to achieve and maintain uniformity with the federal government and with other states insofar as possible, of regulation and control of the manufacture, distribution and sale of food in this state. To that end it is desirable and necessary that federal regulations adopted under authority of the federal act become state rules, and such rules shall be promulgated pursuant to state law.

History: 1974 c 84 s 2; 1985 c 248 s 70



Section 31.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the words, terms, and phrases defined in this section shall for the purposes of this chapter, have the meanings given to them.

Subd. 2. Person. "Person" has the meaning given in section 34A.01, subdivision 10.

Subd. 3. Food. "Food" has the meaning given in section 34A.01, subdivision 4.

Subd. 4. Sell and sale. "Sell" and "sale" have the meanings given in section 34A.01, subdivision 12.

Subd. 5. [Repealed, 1974 c 84 s 38]

Subd. 6. [Renumbered 32.55, subd 2]

Subd. 7. [Renumbered 32.55, subd 3]

Subd. 8. [Renumbered 32.55, subd 4]

Subd. 9. [Renumbered 32.55, subd 5]

Subd. 10. [Renumbered 32.55, subd 6]

Subd. 11. [Renumbered 32.55, subd 7]

Subd. 12. [Renumbered 32.55, subd 8]

Subd. 13. [Renumbered 32.55, subd 9]

Subd. 14. [Renumbered 32.55, subd 10]

Subd. 15. [Renumbered 32.55, subd 11]

Subd. 16. [Renumbered 32.55, subd 12]

Subd. 17. [Renumbered 32.55, subd 13]

Subd. 18. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

Subd. 19. [Repealed, 1974 c 84 s 38]

Subd. 20. Consumer commodity. "Consumer commodity," except as otherwise specifically provided by this subdivision, means any food as defined in subdivision 3 or by the federal act. Such term does not include:

(1) any tobacco or tobacco product;

(2) any commodity subject to packaging or labeling requirements imposed under chapter 24;

(3) any drug subject to the provisions of sections 151.34 to 151.40;

(4) any beverage subject to the provisions of chapter 340A; or

(5) any commodity subject to the provisions of chapter 21.

Subd. 21. Label. "Label" has the meaning given in section 34A.01, subdivision 6.

Subd. 22. Principal display panel. "Principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

Subd. 23. Immediate container. "Immediate container" does not include package liners.

Subd. 24. Package. "Package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchases, but does not include:

(1) shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof; or

(2) shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

Subd. 25. Labeling. "Labeling" has the meaning given in section 34A.01, subdivision 7.

Subd. 26. Advertisement. "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food.

Subd. 27. Contaminated with filth. "Contaminated with filth" applies to any food not securely protected from dust, dirt and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

Subd. 28. Pesticide. "Pesticide" has the meaning given in section 18B.01, subdivision 18.

Subd. 29. Raw agricultural commodity. "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

Subd. 30. Food additive. "Food additive" means any substance the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food; including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of radiation intended for any such use; if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures, or in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food, to be safe under the conditions of its intended use; except that such term does not include:

(1) a pesticide chemical in or on a raw agricultural commodity;

(2) a pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity;

(3) a color additive; or

(4) any substance used in accordance with a sanction or approval granted prior to the enactment of the food additives amendment of 1958, pursuant to the federal act; the Poultry Products Inspection Act (United States Code, title 21, section 451 et seq.) of the Meat Inspection Act of March 4, 1907 (Statutes at Large, volume 34, page 1260), as amended and extended (United States Code, title 21, section 71 et seq.).

Subd. 31. Color additive. "Color additive" means a material which

(1) is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from the vegetable, animal, mineral, or other source, and

(2) when added or applied to a food is capable, alone or through reaction with other substance, of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the federal act.

"Color" includes black, white and intermediate grays. Nothing in this subdivision shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

Subd. 32. Federal act. "Federal act" means the Federal Food, Drug, and Cosmetic Act, as amended (United States Code, title 21, section 301 et seq.).

History: (3790, 3791, 3792, 3871) 1921 c 495 s 3,5,84; 1953 c 518 s 1; 1961 c 113 s 1; 1961 c 128 s 14; 1961 c 144 art 1 s 1-3; 1967 c 672 s 1; 1969 c 90 s 1; 1974 c 84 s 3-18; 1983 c 300 s 6; 1985 c 248 s 70; 1986 c 444; 2012 c 244 art 2 s 8-13



Section 31.02 — PROHIBITED ACTS.

The following acts set out in this section and the causing of such acts within this state are prohibited:

(1) the manufacture, sale, or delivery, holding or offering for sale of any food that is adulterated or misbranded;

(2) the adulteration or misbranding of any food;

(3) the receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(4) the distribution in commerce of a consumer commodity, as defined in section 31.01, subdivision 20, if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to the provisions of law and of rules promulgated pursuant to section 31.101; provided, however, that this prohibition shall not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons are engaged in the packaging or labeling of such commodities, or prescribe or specify by any means the manner in which such commodities are packaged or labeled;

(5) the sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 31.131;

(6) the dissemination of any false advertisement;

(7) the refusal to permit entry or inspection, or to permit the taking of a sample, or to permit access to or copying of any record as authorized by section 31.04;

(8) the giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the state of Minnesota from whom the relying person received in good faith the food;

(9) the removal or disposal of a detained or embargoed article in violation of section 34A.11;

(10) the alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food if such act is done while such article is held for sale and results in such article being adulterated or misbranded;

(11) forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by rules promulgated under the provisions of section 31.101 or of the federal act;

(12) the using by any person to the person's own advantage, or revealing, other than to the commissioner or the commissioner's authorized representative or to the courts when relevant in any judicial proceeding of any information acquired under authority of the Minnesota Food Law concerning any method or process which as a trade secret is entitled to protection; and

(13) the identification or sale as food for human consumption of any product which has previously been labeled or otherwise identified as animal food or seed which has received a seed treatment.

History: (3789) 1921 c 495 s 2; 1961 c 144 art 2 s 1; 1974 c 84 s 19; 1980 c 442 s 1; 1985 c 248 s 70; 1986 c 444; 2013 c 125 art 1 s 17



Section 31.021 — DETERMINATION OF MISLEADING.

If an article is alleged to be misbranded because the label is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

History: 1974 c 84 s 20



Section 31.032 — PENALTIES AND GUARANTY.

Subdivision 1. Misdemeanor. Any person who violates any of the provisions of section 31.02 is guilty of a misdemeanor.

Subd. 2. Exception. No person shall be subject to the penalties of subdivision 1 for having violated section 31.02, clause (2) or (4), if the person establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the state of Minnesota from whom the person received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of the Minnesota Food Law.

Subd. 3. Publisher, broadcaster, agency. No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section for the dissemination of such false advertisement.

History: 1974 c 84 s 22; 1986 c 444



Section 31.04 — INSPECTION AUTHORITY.

Subdivision 1. Allowable actions. For purposes of enforcement of the Minnesota Food Law, the commissioner, or any of the commissioner's authorized agents, is authorized upon presenting appropriate credentials to the owner, operator or agent in charge:

(1) to enter at reasonable times any factory, warehouse, or establishment in which food is manufactured, processed, packed or held for introduction into commerce or after such introduction or to enter any vehicle being used to transport or hold such food in commerce;

(2) to inspect at reasonable times and within reasonable limits and in a reasonable manner such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein; and to obtain samples necessary to the enforcement of the Minnesota Food Law; and

(3) to have access to and to copy all records of carriers in commerce showing the movement in commerce of any food or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; provided, that evidence obtained under this clause shall not be used in a criminal prosecution of the person from whom obtained; and provided, further, that carriers shall not be subject to the other provisions of the Minnesota Food Law by reason of their receipt, carriage, holding, or delivery of food in the usual course of business as carriers.

Subd. 2. Written report. Upon completion of any such inspection of a factory, warehouse, or other establishment and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator or agent in charge a report in writing setting forth any conditions or practices observed which in the agent's judgment indicate that any food in such establishment:

(1) consists in whole or in part of any filthy, putrid, or decomposed substance, or

(2) has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

A copy of such report shall be sent promptly to the commissioner.

Subd. 3. Receipt for samples. An authorized agent making any such inspection of a factory, warehouse or other establishment who has obtained any sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

Subd. 4. Copy of analysis result. When in the course of any such inspection of a factory or other establishment where food is manufactured, processed or packed, the officer or employee making the inspection obtains a sample of any such food and an analysis is made of such sample for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid or decomposed substance or is otherwise unfit for food, a copy of the result of such analysis shall be furnished promptly to the owner, operator or agent in charge.

History: (3798) 1921 c 495 s 9; 1961 c 144 art 2 s 2; 1974 c 84 s 23; 1986 c 444



Section 31.07 — PRICE NOT COLLECTIBLE.

No action shall be maintained for the purchase price or value of any food, the sale of which is now or hereafter prohibited by law or which is manufactured, used, sold, transported, kept or offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport in violation of any law now or hereafter enacted; nor shall any person be liable for the price or value of food or board furnished in violation of any such law.

History: (3801) 1921 c 495 s 12; 1961 c 144 art 2 s 5



Section 31.08 — ADDITIONAL POWERS AND AUTHORITY; FOOD IN TRANSIT.

The commissioner or any of the commissioner's assistants, inspectors, agents, or employees, in addition to the authority and powers otherwise conferred by law, is authorized and empowered to have and to take access to any and all trucks, aeroplanes, airships, vehicles, and railroad cars of every sort and nature transported or being within this state, all railroad stations, storage houses, warehouses, express offices, or other places wherein at any time there may be food transported or shipped into from without this state, whether or not such food has been manufactured, sold, or given away without the state; provided, that such food was manufactured, sold, or given away with the intent that it be delivered, had, or used within this state; and the commissioner shall have the same power and authority to open any package, car, or vessel containing food so transported or shipped into from without the state, which contains, or which the commissioner has reason to believe contains, any such food; to inspect the contents thereof and to take samples for analysis and examination, all after the same manner and with the same procedure as obtains by law in reference to similar goods manufactured, sold, transported, offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport within this state. If it shall appear that any such food is adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious, the commissioner shall have the same rights and remedies and shall enforce the same in the same manner as in the case of food manufactured, sold, transported, offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport within this state. On receiving notice from the commissioner or any authorized agent or employee of a desire to inspect the contents of any such package, can, or vessel, it shall be the duty of any common carrier, storage agent, warehouse operator, or their employees, or other person having the same in possession or under control, to withhold the same from delivery within this state for such period of time as may be reasonably necessary for the inspection, examination, and analysis thereof. It is further made the duty of all such persons to render to the commissioner and the commissioner's agents and employees all the assistance in their power when so required to effectuate the purposes of laws now or hereafter enacted relating to food. In case such inspection, examination, or analysis of any such food shall disclose it to be adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious, such persons shall, on demand, disclose to the commissioner the names and addresses of the consignor and consignee of the package, can, or vessel containing the same, and the commissioner, before proceeding further, shall notify such consignor and consignee, in writing, at their respective addresses, of the result of the inspection, examination, or analysis as so disclosed. Any common carrier, warehouse operator, storage agent, employee, or other person having such food in possession or under control, failing or refusing to comply with any of the provisions of this section shall be guilty of a misdemeanor.

History: (3802) 1921 c 495 s 13; 1961 c 144 art 2 s 6; 1986 c 444



Section 31.09 — COMMISSIONER TO RENDER CERTAIN FOOD UNSALABLE.

The commissioner and the commissioner's assistants, inspectors, agents, and employees, shall also have power and authority, in their discretion, to render unsalable for use as food, any food the sale or use of which is now or hereafter prohibited by law, or which is manufactured, sold, used, transported, offered for sale or transportation, or had in possession with intent to use, sell, or transport in violation of any provision thereof, or in violation of any provision of any rule, definition, standard, or ruling made, adopted, and published thereunder, and the commissioner and assistants, inspectors, agents, and employees shall be exempt from liability for any such action. The test of the condition of any such food shall be its condition at the time of discovery. Any reasonable and necessary means may be adopted for rendering such food unsalable for use as food.

History: (3803) 1921 c 495 s 14; 1961 c 144 art 2 s 7; 1985 c 248 s 70; 1986 c 444



Section 31.095 — DENATURING AND LABELING.

All food originally designated as food for human consumption which is diverted to animal food channels or to seed must be labeled in compliance with animal food or seed laws and rules, and any which has been embargoed pursuant to section 34A.11 must be denatured in a manner approved by the Minnesota Department of Agriculture.

History: 1980 c 442 s 2; 1981 c 261 s 3; 1985 c 248 s 70; 2013 c 125 art 1 s 18



Section 31.10 — STANDARDS, DEFINITIONS; PROMULGATION.

For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall be the duty of the commissioner to fix, adopt, and publish, from time to time, by rulings, in writing, definitions and standards of quality, purity, identity, composition, analysis, content and strength of articles of food, for which no definitions and standards are prescribed by law, and such definitions and standards so fixed, adopted, and published by the commissioner shall be the lawful definitions and standards thereof before all courts; provided that when definitions and standards have been or may be fixed by the secretary of the Department of Agriculture, or the secretary of the Department of Health and Human Services of the United States, except in cases where definitions or standards otherwise are prescribed by law, they may be accepted by the commissioner and if accepted, published as definitions or standards for Minnesota. All definitions and standards promulgated and adopted by the commissioner shall be done in the manner provided by law. Until such definitions and standards are promulgated and adopted in the manner stated, the definitions and standards heretofore prescribed by law or promulgated and adopted by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall manufacture, use, sell, transport, package, offer for sale or transportation, or have in possession with the intent to sell, package, repackage, offer for sale or transportation, or use, or transport, any article of food, which does not conform to such definitions or standards so fixed, adopted, and published, shall be guilty of a misdemeanor.

History: (3804) 1921 c 495 s 15; 1953 c 518 s 2; 1955 c 538 s 4; 1961 c 144 art 2 s 8; 1983 c 300 s 7; 1985 c 248 s 70



Section 31.101 — RULES; HEARINGS; UNIFORMITY WITH FEDERAL LAW.

Subdivision 1. Authority. The commissioner may promulgate and amend rules for the efficient administration and enforcement of the Minnesota Food Law. The rules when applicable must conform, insofar as practicable and consistent with state law, with those promulgated under the federal law. This rulemaking authority is in addition to that in sections 31.10, 31.11, and 31.12. Rules adopted under this section may be amended by the commissioner under chapter 14, subject to the limitation in subdivision 7.

Subd. 2. Hearings. Hearings authorized or required by law must be conducted by the commissioner or an officer, agent, or employee the commissioner designates for the purpose.

Subd. 3. Pesticide chemical rules. Federal pesticide chemical regulations adopted under authority of the Federal Insecticide, Fungicide and Rodenticide Act, as provided by United States Code, title 7, chapter 6, are the pesticide chemical rules in this state.

Subd. 4. Food additive rules. Federal food additive regulations, as provided by Code of Federal Regulations, title 21, parts 170 to 199, are the food additive rules in this state.

Subd. 5. Color additive rules. Federal color additive regulations, as provided by Code of Federal Regulations, title 21, parts 70 to 82, are the color additive rules in this state.

Subd. 6. Special dietary use rules. Federal special dietary use regulations, as provided by Code of Federal Regulations, title 21, parts 104 and 105, are the special dietary use rules in this state.

Subd. 7. Fair packaging and labeling rules. Federal regulations adopted under the Fair Packaging and Labeling Act, as provided by United States Code, title 15, sections 1451 to 1461, are the rules in this state. The commissioner may not adopt amendments to these rules or adopt other rules which are contrary to the labeling requirements for the net quantity of contents required pursuant to section 4 of the Fair Packaging and Labeling Act and the regulations adopted under that act.

Subd. 8. Food and drugs rules. Applicable federal regulations including recodification contained in Code of Federal Regulations, title 21, parts 0-1299, Food and Drugs, not otherwise adopted herein, also are adopted as food rules of this state.

Subd. 9. Fishery products rules. Federal regulations, as provided by Code of Federal Regulations, title 50, parts 260 to 267, are incorporated as part of the fishery products rules in this state for state inspections performed under a cooperative agreement with the United States Department of Commerce, National Marine Fisheries Service.

Subd. 10. Meat and poultry rules. Federal regulations, as provided by Code of Federal Regulations, title 9, part 301, et seq., are incorporated as part of the meat and poultry rules in this state.

Subd. 11. Standards for fresh fruits, vegetables, and other products. Federal regulations, as provided by Code of Federal Regulations, title 7, parts 51 and 52, are incorporated as part of the rules in this state.

Subd. 12. Dairy grade rules; manufacturing plant standards. Federal grading and inspection standards for manufacturing dairy plants and products, as provided by Code of Federal Regulations, title 7, part 58, subparts B-W, are adopted as the dairy grade rules and manufacturing plant standards in this state.

History: 1974 c 84 s 26; 1975 c 412 s 14; 1979 c 68 s 5; 1980 c 442 s 3; 1983 c 300 s 8-13; 1985 c 248 s 70; 1987 c 396 art 11 s 5-10; 1989 c 350 art 11 s 1; 1990 c 511 s 2; 1994 c 571 s 1; 1997 c 220 s 1; 1999 c 231 s 55; 2000 c 477 s 27; 1Sp2001 c 2 s 53; 2002 c 373 s 18; 2003 c 107 s 3-12



Section 31.102 — DEFINITIONS, STANDARDS OF IDENTITY; TEMPORARY PERMITS.

Subdivision 1. Identity, quantity, and fill of container rules. Federal definitions and standards of identity, quality, and fill of container adopted under authority of the federal act, are the definitions and standards of identity, quality, and fill of container in this state. The rules may be amended by the commissioner under chapter 14.

Subd. 2. Temporary permits. The commissioner may issue temporary permits for intrastate shipment of experimental packs of food. Such permits shall specify the conditions and terms of shipment, and the conditions may be at variance from the requirements of the rules relating to definitions and standards of identity as provided for in subdivision 1 when necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded. Rules relating to the issuance of such permits may be promulgated by the commissioner.

History: 1974 c 84 s 27; 1975 c 412 s 15; 1985 c 248 s 70; 1989 c 350 art 11 s 2; 1994 c 571 s 2; 1997 c 220 s 2; 2000 c 477 s 28; 2002 c 373 s 19; 2003 c 107 s 13



Section 31.103 — FAIR PACKAGING AND LABELING PROVISIONS.

Subdivision 1. Consumer commodities labeling rules. All labels of consumer commodities must conform with the requirements for the declaration of net quantity of contents of section 4 of the Fair Packaging and Labeling Act (United States Code, title 15, section 1451 et seq.) and federal regulations adopted under authority of that act, except to the extent that the commissioner amends the rules under chapter 14. Consumer commodities exempted from the requirements of section 4 of the Fair Packaging and Labeling Act are also exempt from this subdivision.

Subd. 2. Serving size. The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

Subd. 3. Qualifying words; supplemental material. No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of net quantity of contents required by subdivision 1, but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents; provided, that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

Subd. 4. Rules. Whenever the commissioner determines that rules containing prohibitions or requirements other than those prescribed by subdivision 1, are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the commissioner shall promulgate, with respect to that commodity, rules effective to:

(1) establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity, but this paragraph shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity;

(2) regulate the placement upon any package containing any commodity, or upon any label affixed to such commodity, of any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

(3) require that the label on each package of a consumer commodity bear the common or usual name of such consumer commodity, if any, and, in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, but nothing in this clause shall be deemed to require that any trade secret be divulged; or

(4) prevent the nonfunctional slack-fill of packages containing consumer commodities.

For the purposes of clause (4), a package shall be deemed to be nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than protection of the contents of such package or the requirements of machines used for enclosing the contents in such package.

History: 1974 c 84 s 28; 1975 c 412 s 16; 1985 c 248 s 70; 1986 c 444; 1989 c 350 art 11 s 3; 1994 c 571 s 3; 1997 c 220 s 3; 2000 c 477 s 29; 2002 c 373 s 20; 2003 c 107 s 14



Section 31.104 — FOOD LABELING EXEMPTION RULES.

The commissioner shall promulgate rules exempting from any labeling requirement food which is, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded upon removal from such processing, labeling, or repacking establishment.

Federal regulations in effect on April 1, 2001, adopted under authority of the federal act relating to such exemptions are effective in this state unless the commissioner amends them. The commissioner also may amend existing rules concerning exemptions under chapter 14.

History: 1974 c 84 s 29; 1975 c 412 s 17; 1985 c 248 s 70; 1986 c 444; 1989 c 350 art 11 s 4; 1994 c 571 s 4; 1997 c 220 s 4; 2000 c 477 s 30; 2002 c 373 s 21



Section 31.11 — RULES.

Subdivision 1. Food laws. For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall also be the duty of the commissioner to make and publish uniform rules, not inconsistent with law, for carrying out and enforcing the provisions of laws now or hereafter enacted relating to food; which rules shall be made in the manner provided by law. Until such rules are made and published, the rules heretofore made by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall manufacture, use, sell, transport, offer for use, sale or transportation, or have in possession with intent to use, sell or transport, any article of food contrary to the provisions of any such rule, or who shall fail to comply with any such rule, shall be guilty of a misdemeanor.

Subd. 2. [Repealed, 1Sp2001 c 2 s 162]

History: (3805) 1921 c 495 s 16; 1961 c 144 art 2 s 9; 1985 c 248 s 70; 1989 c 350 art 11 s 5



Section 31.115 — LAWFUL TO PRODUCE BEVERAGES IN BASEMENTS OR OTHER SUBGRADE AREAS, USE BUILDINGS FOR OTHER PURPOSES.

For the purposes of inspection, licensing, permitting, and registration by the commissioner of agriculture under Minnesota Rules, parts 1550.1650 to 1550.1870, it is lawful to locate in a basement or other subgrade area an installation to manufacture, mix, or compound flavored beverage base or syrup; bottle or treat water; package carbonated or noncarbonated beverages; or bottle beer or other malt beverages. Buildings or portions thereof within the scope of Minnesota Rules, parts 1550.1710 to 1550.1870, may also be used for other purposes.

History: 2010 c 209 s 1



Section 31.12 — LABELING.

For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall be the duty of the commissioner, by rulings not inconsistent with law, to require that any article of food, or the package, receptacle, or container thereof, before it be sold, transported, used, offered for sale or transportation, or had in possession with intent to use, sell or transport within this state, shall be labeled, stamped, stenciled, marked, or branded in such manner as to plainly exhibit to the purchaser any or all of the following data or information: The percentages and true composition of such food article, its quality, strength, quantity, source of its manufacture or production or the person by or for whom the same is manufactured, produced, packed, or shipped. The commissioner shall also have authority to prescribe by such rulings the date on which the same shall take effect and be in force, and also the form, size, style, and wording of, and the place, time, method, means and manner of use of all such labels, stamps, stencils, brands, and markings, which rulings shall be made in the manner provided by law. Until such rulings are made and in effect the rulings heretofore made by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall fail to comply with such ruling or rulings shall be guilty of a misdemeanor.

History: (3806) 1921 c 495 s 17; 1961 c 144 art 2 s 10



Section 31.121 — FOOD ADULTERATION.

A food shall be deemed to be adulterated if it is covered by section 34A.02.

History: 1974 c 84 s 30; 1985 c 248 s 70; 1990 c 554 s 1; 1992 c 486 s 2; 2012 c 244 art 2 s 14



Section 31.122 — FOOD; TOLERANCES FOR ADDED POISONOUS INGREDIENTS.

Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, shall with respect to any particular use or intended use be deemed unsafe for the purpose of application of section 34A.02, clause (2), with respect to any food, unless there is in effect a rule pursuant to section 31.101 limiting the quantity of such substance, and the use or intended use of such substance conforms to the terms prescribed by such rule. While such rules relating to such substance are in effect, a food shall not, by reason of bearing or containing such substance in accordance with the rules, be considered adulterated within the meaning of section 34A.02, clause (1).

History: 1974 c 84 s 31; 1985 c 248 s 70; 2016 c 184 s 5



Section 31.123 — FOOD MISBRANDING.

A food is misbranded if it is covered by section 34A.03.

History: 1974 c 84 s 32; 1985 c 248 s 70; 2012 c 244 art 2 s 15



Section 31.124 — FALSE ADVERTISING.

An advertisement of a food shall be deemed to be false if it is false or misleading in any particular.

History: 1974 c 84 s 33



Section 31.13 — ANALYSIS; EVIDENCE.

It shall be the duty of the laboratory director, managers, and analysts to make analyses and examinations of such articles as shall be furnished to them by the commissioner, for the purpose of determining from such examination whether such articles are adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious and whether such articles have been manufactured, used, sold, transported, offered for use, sale, or transportation, or had in possession with intent to use, sell, or transport in violation of any law now or hereafter enacted relating to food, or of any definition, standard, rule, or ruling made and published thereunder, and to certify the result of such analysis and examination to the commissioner. A copy of the result of the examination or analysis of any such article, duly authenticated, by the analyst making such determinations or examination, under oath of such analyst, shall be prima facie evidence in all courts of the matters and facts therein contained.

History: (3807) 1921 c 495 s 18; 1961 c 144 art 2 s 11; 1985 c 248 s 70; 2012 c 244 art 1 s 32



Section 31.131 — EMERGENCY PERMIT CONTROL.

Subdivision 1. Temporary conditional permits. Whenever the commissioner finds after investigation that the distribution in the state of Minnesota of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, the commissioner then, and in such case only, shall promulgate rules providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packaging, or packing of such class of food, for such temporary period of time as may be necessary to protect the public health; and after the effective date of such rules, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the commissioner as provided by such rules.

Subd. 2. Immediate permit suspension. The commissioner is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended may at any time apply for the reinstatement of such permit, and the commissioner shall, immediately after prompt hearing and inspection of the establishment, reinstate such permit or issue an amended permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

Subd. 3. Inspection. Any officer or employee duly designated by the commissioner shall have access to any factory or establishment, the operator of which holds a permit from the commissioner, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

History: 1974 c 84 s 34; 1985 c 248 s 70; 1986 c 444



Section 31.132 — PUBLICITY.

Subdivision 1. Reports. The commissioner may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under the Minnesota Food Law, including the nature of the charge and the disposition thereof.

Subd. 2. Public health information. The commissioner may also disseminate such substantiated information regarding food as the commissioner deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the commissioner from collecting, reporting, and illustrating the results of the investigations of the commissioner.

History: 1974 c 84 s 35; 1986 c 444



Section 31.15 — DISPOSAL OF RECEIPTS.

In all prosecutions under section 34A.04, save as therein specifically provided, the fine or fines collected by and under the same shall be forthwith transmitted by the officer collecting the same to the commissioner of management and budget, to the credit of the general fund, and all other fees and payments made to the commissioner, except as aforesaid, shall be accounted for and disposed of in the same manner.

History: (3810) 1921 c 495 s 21; 1961 c 144 art 2 s 13; 1969 c 399 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2013 c 125 art 1 s 19



Section 31.161 — FOOD; INSANITARY CONDITIONS PROHIBITED.

No person, firm, or corporation shall operate any bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room, eating house, fruit box, receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or food products are manufactured, packed, stored, deposited, collected, prepared, produced, or served for the purpose of sale or profit, or sold for any purpose whatever, if the same is in a filthy, unclean, or insanitary condition, or is permitted to be in a filthy, unclean, or insanitary condition.

History: (3832) 1921 c 495 s 43



Section 31.165 — REMOVAL OF INSANITARY CONDITIONS.

If, in the opinion of the commissioner or the commissioner's assistant, inspector, or agent, after an investigation thereof, any bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room, or eating house, fruit box, receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced, served or sold for any purpose whatever, is operated in violation of section 31.161, the commissioner, assistant, inspector, or agent shall notify, in writing, the proprietor, owner, or manager of such bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room or eating house, fruit box or receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced, served, or sold for any purpose, to place the same in a clean and sanitary condition within a reasonable time to be stated in the notice, which time so stated shall in no case be less than two days, and failure to comply with such notice within the time so stated shall be deemed a violation of the provisions of sections 31.161 to 31.171.

History: (3833) 1921 c 495 s 44; 1961 c 144 art 2 s 14; 1986 c 444



Section 31.171 — EMPLOYMENT OF DISEASED PERSON.

It shall be unlawful for any person to work in or about any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced or sold, whose condition is such that disease may be spread to associates direct, or through the medium of milk, cream, butter, other food or food products, likely to be eaten without being cooked after handling, whether such condition be due to a contagious or infectious disease, in its active or convalescent stage, or to the presence of disease germs, whether accompanied by, or without, any symptoms of the disease itself.

It shall be the duty of the commissioner, or the commissioner's assistant, inspector, or agent, to report to the state commissioner of health for investigation, any person suspected to be dangerous to the public health, as provided for in this section, and immediately to exclude such person from such employment pending investigation and during the period of infectiousness, if such person is certified by the state commissioner of health, or an authorized agent, to be dangerous to the public health.

History: (3834) 1921 c 495 s 45; 1977 c 305 s 45; 1986 c 444; 2008 c 297 art 1 s 17



Section 31.175 — WATER, PLUMBING, AND SEWAGE.

A person who is required by statutes administered by the Department of Agriculture, or by rules adopted pursuant to those statutes, to provide a suitable water supply, or plumbing or sewage disposal system shall not engage in the business of manufacturing, processing, selling, handling, or storing food at wholesale or retail unless the person's water supply is satisfactory pursuant to rules adopted by the Department of Health, the person's plumbing is satisfactory pursuant to rules adopted by the Department of Labor and Industry, and the person's sewage disposal system satisfies the rules of the Pollution Control Agency.

History: 1983 c 300 s 14; 1986 c 444; 2007 c 140 art 12 s 1; 2008 c 297 art 1 s 18



Section 31.31 — COMMERCIAL CANNERIES, REGULATION.

All commercial canneries shall be under the supervision and regulation of the commissioner. For the purpose of sections 31.31 to 31.392, a commercial cannery is defined to mean any place or building where food is received in a raw or partly processed form, except for meats and meat products frozen in retail stores for sale directly to the consumer, for the purpose of canning in hermetically sealed containers and where sterilization by heat is used, or where preservation of vegetable products is accomplished by the use of approved chemical preservatives, sugar, salt or acidity factors introduced as ingredients or additives, or by freezing food for sale as and for food in any other type of vessel, bottle, can, bag, container or other type or form of package, and the products placed on the market for general consumption as human food; but shall not include private homes where farmers or others may pack or preserve vegetables, fruits, fish or other food products for their own use, or a food establishment that processes meat or poultry products under supervision of the U.S. Department of Agriculture. At such times as the commissioner may deem proper, the commissioner shall cause all commercial canneries to be inspected, and shall require the correction of all unsanitary conditions or practices found therein, and may search and enter all cupboards, closets, or any other places in such canneries for the purpose of enforcing the provisions of laws and rules provided therefor.

History: (3835) 1921 c 495 s 46; 1927 c 177 s 1; 1947 c 558 s 1; 1955 c 499 s 1; 1961 c 144 art 4 s 1; 1967 c 673 s 1; 1975 c 412 s 18; 1985 c 248 s 70; 1986 c 444



Section 31.311 — INSPECTION UNDER SUPERVISION OF COMMISSIONER.

The inspection of commercial canneries shall be under the supervision of the commissioner of the Department of Agriculture. The commissioner shall appoint trained and qualified sanitarians who shall inspect commercial canneries as often as is necessary, conduct bacteriological surveys, make sanitary inspections, and assist the canning industry. All commercial canneries shall comply with all food and sanitary laws and related rules; shall use only proper raw materials and ingredients in the preparation of food products; and shall utilize approved processing techniques in the packing and preservation of food products. In making inspections of commercial canneries the quality of any raw materials or ingredients used in canning, packing, or preserving food products shall be examined, and any raw materials or other ingredients thereof unfit for use in the packaging, canning, or preservation of food products shall be condemned. All such trained and qualified sanitarians and bacteriologists employed under the provisions of Laws 1967, chapter 673, shall be subject to the provisions of chapter 43A. All analyses, examinations, and assays of food samples and specimens either obtained during inspections or submitted to the laboratories of the Minnesota Department of Agriculture pursuant to law or rules shall be examined, analyzed, or assayed under the supervision of a bacteriologist of the Department of Agriculture.

History: 1947 c 558 s 2; 1957 c 114 s 1; 1961 c 113 s 1; 1967 c 673 s 2; 1981 c 210 s 54; 1985 c 248 s 70



Section 31.32 — REPORTS; INFORMATION FURNISHED.

The commissioner shall issue public bulletins of information, report and publish the conditions found in canning factories, furnish and disseminate information regarding the canning industry, and for that purpose may arrange for educational exhibits and demonstrations, public meetings, and give instructions to processors and superintendents of canneries; such information shall be available to any person who is a resident of this state, or those now engaged in the business of canning, and to those who may hereafter engage therein who may properly apply therefor.

History: (3836) 1921 c 495 s 47



Section 31.36 — RULES FOR CANNERIES.

The commissioner, in the manner provided by law, may prescribe rules for the operations of canneries, and proper labels, standards, and definitions of grades on products of canneries.

History: (3840) 1921 c 495 s 51; 1961 c 144 art 4 s 2; 1985 c 248 s 70



Section 31.37 — NOTICE OF INTENTION TO OPERATE.

Any person owning or operating a canning factory shall, by written notice on or before June first, of each year, notify the commissioner whether or not such factory is to be operated during that season or year, giving kinds and varieties of products to be canned or manufactured that season. At least ten days prior to the beginning of operation of any canning factory, the commissioner shall be notified, in writing, of such intended operation. On or before November fifteenth, of each year, the owner, manager, or superintendent of such factory shall furnish the commissioner, agent, or inspector, with a report giving such information concerning the factory as the commissioner, agent, or inspector may require.

History: (3841) 1921 c 495 s 52; 1986 c 444



Section 31.38 — CERTIFICATE OF INSPECTION, COMMERCIAL CANNERIES; LABELS, BRANDS.

The commissioner shall furnish to each commercial cannery that shall have fully complied with the provisions of sections 31.31 to 31.392, a certificate of inspection that such cannery has been inspected and has complied with all laws and rules applying thereto. The commissioner may authorize the proprietor of such cannery to use the following or similar label or brand on products: "Packed under rules of, and in cannery inspected by Minnesota Department of Agriculture," or such other label, trademark, device, brand, or guarantee certificate as the commissioner may designate or adopt.

History: (3842) 1921 c 495 s 53; 1927 c 177 s 4; 1961 c 113 s 1; 1961 c 144 art 4 s 3; 1985 c 248 s 70; 1986 c 444



Section 31.39 — ASSESSMENTS; INSPECTION SERVICES; COMMERCIAL CANNERIES ACCOUNT.

Subdivision 1. Assessments. The commissioner is hereby authorized and directed to collect from each commercial cannery an assessment for inspection and services furnished, and for maintaining a bacteriological laboratory and employing such bacteriologists and trained and qualified sanitarians as the commissioner may deem necessary. The assessment to be made on each commercial cannery, for each and every packing season, shall not exceed one-half cent per case on all foods packed, canned, or preserved therein, nor shall the assessment in any one calendar year to any one cannery exceed $6,000, and the minimum assessment to any cannery in any one calendar year shall be $100. The commissioner shall provide appropriate deductions from assessments for the net weight of meat, chicken, or turkey ingredients which have been inspected and passed for wholesomeness by the United States Department of Agriculture. The commissioner may, when the commissioner deems it advisable, graduate and reduce the assessment to such sum as is required to furnish the inspection and laboratory services rendered. The amount of the assessment shall be due and payable on or before December 31, of each year, and if not paid on or before February 15 following, shall bear interest after that date at the rate of seven percent per annum, and a penalty of ten percent on the amount of the assessment shall also be added and collected.

Subd. 2. Commercial canneries inspection account; appropriation. A commercial canneries inspection account is created in the agricultural fund. The assessments collected under subdivision 1 shall be deposited in the commercial canneries inspection account. Money in the account is appropriated to the commissioner to meet the expense of special inspection, laboratory, and other services rendered, as provided in sections 31.31 to 31.392.

History: (3843) 1921 c 495 s 55; 1923 c 379 s 1; 1925 c 385 s 1; 1927 c 177 s 5; 1947 c 558 s 3; 1961 c 144 art 4 s 4; 1967 c 673 s 3; 1971 c 339 s 21; 1975 c 412 s 19; 1986 c 444; 1991 c 254 art 3 s 17; 1Sp2001 c 2 s 54



Section 31.392 — CANNING IN DWELLING OR BASEMENT.

No commercial canning of any food products shall be permitted in a house or dwelling or in the basement of any building.

History: 1947 c 558 s 5



Section 31.495 — REGULATION OF FOOD SALVAGE OPERATIONS.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Distressed food" means any food, the label of which has been lost, defaced, or obliterated, or food which has been subjected to possible damage due to accident, fire, flood, adverse weather, or to any other similar cause; or food which is suspected of having been rendered unsafe or unsuitable for food use.

(c) "Reconditionable or salvageable food" is distressed food which it is possible to reclaim for food, feed, or seed use as determined by examination by the commissioner or the commissioner's representatives.

(d) "Reconditioned or salvaged food" is reconditionable or salvageable food which has been reconditioned or salvaged under supervision of the commissioner so as to comply with the standards established under this section.

(e) "Reconditioning" or "salvaging" is the act of cleaning, culling, sorting, scouring, labeling, relabeling, or in any way treating "distressed food" so that it may be deemed to be "reconditioned" or "salvaged food" and therefore is acceptable for sale or use as human food, animal feed, or seed as provided therefor by the commissioner.

(f) "Salvage food processor" is a person who holds a license under section 28A.04 to operate as a salvage food processor and who receives supervision of the salvaging operations from the commissioner.

(g) "Labeling" means any legend or descriptive matter or design appearing upon an article of food or its container, and includes circulars, pamphlets and the like, which are packed and go with the article to the purchaser, and placards which may be allowed to be used to describe the food.

(h) "Salvage food distributor" means a person who engages in the business of selling, distributing, or otherwise trafficking at wholesale in any distressed or salvaged food.

Subd. 2. Licensing; permit. (a) It is unlawful for any person either to claim to be a salvage food processor, or to engage in the activities of reconditioning or salvaging distressed food, or both, without a license issued under section 28A.04 authorizing that person to operate as a salvage food processor, which license may not be issued absent compliance with all the provisions of this section and all rules promulgated under this section.

(b) Before issuing a license, the commissioner shall determine that the applicant's salvage establishment meets at least the minimum requirements adopted by rule for such an establishment which shall include but not be limited to adequacy of buildings, location, water supply, waste disposal, equipment, hand washing and toilet facilities, and sanitation practices, as the same relate to the protection of the public health and welfare.

(c) It is unlawful for any person either to claim to be a salvaged food distributor or to engage in the activities of selling, distributing, or otherwise trafficking in any distressed or salvaged food, or both, at wholesale, without a license issued under section 28A.04 authorizing that person to operate as a salvage food distributor, which license may not be issued absent compliance with all the provisions of this section and all rules adopted under this section.

Subd. 3. [Repealed, 1974 c 2 s 8]

Subd. 4. Sale of distressed food. (a) No salvage food processor shall sell distressed food for human food, animal feed, or seed without first notifying the commissioner who shall inspect and examine the distressed food and determine if it needs to be salvaged. If the commissioner determines that the distressed food is reconditionable or salvageable, the commissioner shall issue a stop sale order which shall require the distressed food to be held inviolate pending supervision of the reconditioning or salvaging of the distressed food by the commissioner. If distressed food is found to be in need of salvage and is salvageable, the commissioner shall direct it to be salvaged by any salvage food processor who holds a valid license and is duly authorized by the owner of the food or the owner's agent to salvage it, after which the salvaged food shall be released by the commissioner for sale. If it is found not to be salvageable for human food, it may be salvaged for animal feed or seed, unless it is not suitable for animal feed or seed, in which case the commissioner shall render such distressed food unsalable for use as human food, animal feed, or seed and order it disposed of under the commissioner's supervision.

(b) No person shall offer for sale as human food any distressed food which has been diverted to animal feed or seed use or has been rendered unsalable as human food by the commissioner or the commissioner's assistants.

Subd. 4a. Labeling requirements. (a) Any container of food with the label or mandatory information missing that cannot be identified and relabeled correctly must not be sold. When original labels are missing or illegible, relabeling or overlabeling is required.

(b) All salvaged food, except as described in paragraph (e), shall be identified to indicate that the food has been salvaged by clearly marking the term "salvaged food" on all invoices, bills of lading, shipping invoices, receipts, and inventory records.

(c) All persons selling salvaged food, at retail, except as described in paragraph (e), shall notify the consumer that the food is salvaged either by (1) labeling each retail package or container "salvaged" or "reconditioned" or (2) posting a conspicuous placard at the retail display location stating "salvaged food" or "reconditioned food." Placards must be readable, using letters of not less than 1-1/2 inch type. Placards shall also state "This item has been reconditioned and has been determined wholesome for human consumption under applicable state requirements by (name of food seller)."

(d) All salvaged food in containers must be provided with labels that comply with the requirements contained in this chapter and chapters 29, 30, 31A, 32, 33, and 34. If original labels are removed from containers that are to be resold or redistributed, the replacement labels must show as the distributor the name and address of the salvage food processor and the date of reconditioning for sale or distribution.

(e) Paragraphs (b) and (c) do not apply to food products damaged in the normal course of handling and transportation, where the food is intact in its original container and has not been subject to fire, chemical spills, temperature abuse in perishable food products, immersion in water, or other similar risk of contamination.

(f) The commissioner, in consultation with the commissioner of health, may adopt rules providing for the identification and labeling of food products pursuant to this subdivision.

Subd. 4b. Record-keeping requirements. A written record or receipt of distressed, salvageable, and salvaged food must be kept by the salvage food processor and distributor for inspection by the commissioner during business hours. The records must include the name of the product, the source of the distressed food, the date received, the type of damage, the salvage process conducted, and the purchaser of the salvaged food. These records must be kept on the premises of the salvage food processor and distributor for a period of one year following the completion of transactions involving the food.

Subd. 5. Exceptions. The provisions of this section do not apply to:

(1) any food manufacturer, distributor, retailer, or processor who in the normal course of the business of manufacturing, processing, retailing, or distributing of food engages in the activities of reconditioning and salvaging distressed food manufactured, distributed or processed by or for that person and not purchased by that person solely for the purpose of reconditioning, salvaging, and sale;

(2) any person who reassembles or disposes of undamaged food which is from lots in which food or packaging materials or containers are damaged in the normal course of commerce or while in that person's possession and which is not purchased by that person solely for the purpose of reconditioning, salvaging, and sale, or any common carrier or agent of the common carrier who disposes of or otherwise transfers undamaged or distressed food to a person exempt under this section or to a salvage food processor who holds a valid license under this section; or

(3) any person who stores, handles or processes grain or oil seeds in the normal course of business except when such person purchases for the purpose of reconditioning, salvaging, and sale as human food grain or oil seeds contaminated by bird, rodent or animal excreta or by chemicals poisonous, injurious or detrimental to human life or health.

History: 1967 c 635 s 1; 1969 c 399 s 1; 1971 c 339 s 22,23; 1974 c 406 s 5,6; 1985 c 248 s 70; 1986 c 444; 1994 c 563 s 2-6; 1995 c 186 s 13,14



Section 31.51 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 31.51 to 31.56, the terms defined in this section have the meanings ascribed to them.

Subd. 2. Slaughter house. "Slaughter house" means an establishment in which animals other than poultry are slaughtered, eviscerated, or dressed for human food.

Subd. 3. Retail meat market; wholesale meat processing establishment. "Retail meat market" or "wholesale meat processing establishment" means an establishment with or without slaughtering facilities, where animal carcasses or edible products derived therefrom are cured, salted, processed, packaged, or otherwise prepared for sale as food intended for human consumption; provided, however, that retail meat market or wholesale meat processing establishment does not include: (1) a purveyor of meals, or (2) a frozen food processing plant in which no slaughtering operations are conducted.

Subd. 4. Sausage plant. "Sausage plant" means an establishment in which meats are processed into sausages or other similar products and packed for shipment, storage, or for wholesale sales.

Subd. 5. [Repealed, 1969 c 87 s 7]

Subd. 6. Poultry dressing plant. "Poultry dressing plant" means an establishment in which poultry is killed and dressed for human food.

Subd. 7. [Repealed, 1969 c 87 s 7]

Subd. 8. Rabbit dressing plant. "Rabbit dressing plant" means an establishment in which rabbits are killed and dressed for human food.

Subd. 9. Animal. "Animal" means cattle, swine, sheep, goats, farmed Cervidae, as defined in section 35.153, subdivision 3, horses, mules or other equines, llamas as defined in section 17.455, subdivision 2, and Ratitae, as defined in section 17.453, subdivision 3.

Subd. 10. [Repealed, 1996 c 310 s 1]

Subd. 11. [Repealed, 1963 c 598 s 4]

Subd. 12. [Repealed, 1996 c 310 s 1]

Subd. 13. [Repealed, 1969 c 87 s 7]

Subd. 14. Purveyor of meals. "Purveyor of meals" means a person who cooks or otherwise prepares for sale directly to the consumer meat or poultry products from animals or poultry which have been slaughtered or processed in a state licensed establishment, or an establishment holding a state permit or in an establishment which is under the inspection program of the United States Department of Agriculture.

History: 1955 c 494 s 1; 1959 c 284 s 1-5; 1961 c 113 s 1; 1961 c 560 s 2,3; 1963 c 598 s 1; 1969 c 87 s 1-4; 1983 c 300 s 15; 1993 c 375 art 9 s 8; 2002 c 379 art 1 s 12; 2006 c 212 art 1 s 22; 2013 c 125 art 1 s 20



Section 31.53 — INSPECTIONS; CORRECTIVE ORDERS.

The commissioner shall at such times as the commissioner deems necessary cause any plant processor or place of business where animal or poultry slaughtering, packing or processing occurs, to be inspected and shall make such order as is necessary to correct unsanitary conditions in any such plant. Each order shall specify the time within which it shall be complied with, and such order shall be served in person or by certified mail. Failure to comply with such orders within the time stated shall be deemed a violation of this section. The commissioner or any of the commissioner's representatives or inspectors may enter any plant or any place of business in which such operations are being conducted, at any reasonable hour for inspection purposes. Free access to every part of the premises shall be afforded and aid and assistance necessary to enable the person making the inspection to make a thorough and complete examination shall be given.

History: 1955 c 494 s 3; 1969 c 87 s 6; 1978 c 674 s 60; 1986 c 444



Section 31.54 — RULES.

The commissioner may, in order to supplement federal regulation and inspection of any plant, processor or place of business, promulgate rules covering the construction and operation of such plants or processor, the water supply, sanitary conditions and disposal of sewage, offal, vapors, odors and gases and all other sanitary conditions and precautions for the purpose of insuring the purity of the products prepared at any such plant or place of business in which such operations will be or are conducted, where such operations are not then federally inspected or licensed.

History: 1955 c 494 s 4



Section 31.56 — LIMITATION.

Subdivision 1. Farmer's own animals. Sections 31.51 to 31.56 do not apply to a farmer slaughtering the farmer's own rabbits or poultry on the farmer's own farm for: (1) personal use, (2) the use of the farmer's immediate family, or (3) sale directly to the ultimate consumer; or to the farmer slaughtering the farmer's own animals on the farmer's own farm for personal use or the use of the farmer's household and nonpaying guests and employees.

Subd. 2. Dead or dying animals. No animals, poultry, or rabbits that were in a dying condition when killed, nor animals that have died as a result of accident or of natural causes or disease, shall be accepted, for any purpose whatsoever into any establishment licensed under sections 28A.04 to 28A.10.

Subd. 3. Injured animals slaughtered elsewhere. When it is necessary to slaughter an injured animal at a location other than in an approved establishment, the carcass may be accepted into an approved establishment provided that the carcass with the head and all viscera, except the stomach, bladder and intestines, held by the natural attachments is inspected and approved for further processing by a licensed veterinarian.

Subd. 4. Procedures in same establishment. Every animal which is eviscerated in a state licensed establishment must have been killed and bled in the establishment.

Subd. 5. Prohibited sales. Except as provided in this section, no person shall sell, offer for sale, or possess with intent to sell any meat, poultry, or rabbit product unless said product comes from animals, poultry, or rabbits which have been slaughtered or processed in establishments which are licensed by the state or are under the inspection program of the United States Department of Agriculture.

History: 1955 c 494 s 6; 1959 c 284 s 7; 1963 c 598 s 3; 1971 c 25 s 14; 1971 c 339 s 24; 1983 c 300 s 16; 1986 c 444; 2013 c 125 art 1 s 21



Section 31.59 — HUMANE SLAUGHTER OF LIVESTOCK; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 31.59 to 31.591, the following terms have the meanings given them.

Subd. 2. Slaughterer. "Slaughterer" means any person, partnership, corporation, or association regularly engaged in the commercial slaughtering of livestock.

Subd. 3. Livestock. "Livestock" means cattle, horses, swine, sheep and goats.

Subd. 4. Humane methods. "Humane methods" means:

(1) Any method of slaughtering livestock which normally causes animals to be rendered insensible to pain by a single blow of a mechanical instrument or shot of a firearm or by chemical, or other means that are rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or

(2) The methods of preparation necessary to safe handling of the animals for Halal ritual slaughter, Jewish ritual slaughter and of slaughtering required by the ritual of the Islamic or Jewish faith, whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

Subd. 5. Inhumane method. The use of a manually operated hammer or sledge is declared an inhumane method of slaughter.

History: 1959 c 670 s 1; 2001 c 54 s 1; 2013 c 125 art 1 s 22



Section 31.591 — SLAUGHTER MUST BE HUMANE.

After July 1, 1961, no slaughterer may slaughter livestock or handle livestock in connection with slaughter except by humane method.

History: 1959 c 670 s 2



Section 31.60 — MEAT INDUSTRY DIVISION.

Subdivision 1. Division duties; director; personnel. A Meat Industry Division is created in the Department of Agriculture which shall enforce and administer laws enforced and administered by the commissioner of agriculture relating to meat, fish, and dressed poultry, except laws enforced and administered by the Division of Poultry Industries. The Meat Industry Division is under the supervision of a director in the classified service. The commissioner shall appoint the director, who shall be experienced and knowledgeable in the meat industry.

Subd. 2. [Repealed, 1983 c 260 s 68]

Subd. 3. [Repealed, 1983 c 260 s 68]

History: Ex1967 c 36 s 1; 1973 c 507 s 45; 1975 c 271 s 6; 1975 c 315 s 5,6; 1980 c 617 s 47; 2008 c 204 s 42; 2009 c 101 art 2 s 60



Section 31.601 — PROTECTION OF MEAT.

Every dealer in meats, fish, fowl, or game for human food, at the place of offering or exposing for sale, and in the transportation of such food from place to place to customers, shall protect the same from dust, flies, and other vermin or substance which may injuriously affect it, by securely covering it while being so offered or exposed for sale or transported. Every violation of the foregoing provision shall be a misdemeanor.

History: (3825) 1921 c 495 s 36



Section 31.602 — SALE OF UNWHOLESOME POULTRY OR GAME.

Every person who shall offer or expose for sale at retail, for human food, at any public market, store, shop, or house, or in or about any street or other public place, any domestic or wild fowls, or any slaughtered rabbits, squirrels, or other small animals, wild or tame, unless the entrails, crops, or other offensive parts are properly drawn and removed shall be guilty of a misdemeanor.

History: (10251) RL s 4994



Section 31.611 — VEAL.

No person shall sell, offer or expose for sale, or have in possession with intent to sell, the veal of calves killed when less than four weeks old. Any person violating any of the provisions of this section shall be guilty of a misdemeanor and shall be fined not less than $50, or by imprisonment for not less than 60 days.

History: (3826) 1921 c 495 s 37



Section 31.621 — SALE OF HORSE MEAT FOR HUMAN CONSUMPTION.

Subdivision 1. Requirements. It shall be unlawful for any person to sell, offer or expose for sale, or have in possession with intent to sell, horse meat for human consumption:

(1) unless a sign is posted in a conspicuous place both inside and outside the store, eating establishment, or building in which said meat is sold or offered or exposed for sale, reading "horse meat sold here";

(2) unless the counter or container in which the same is offered or exposed for sale is plainly and conspicuously marked with the words "horse meat" and no other meat of any kind shall be placed in the same container with horse meat; if horse meat is placed in the same counter with other cuts of meat each cut shall be plainly labeled "horse meat";

(3) unless all packages, boxes or containers in which horse meat is delivered to the purchaser shall be plainly and conspicuously marked with the words "horse meat."

Subd. 2. Sales in restaurants and boarding houses. It shall be unlawful for any restaurant, boarding house or other place where food is served to the public to prepare or serve horse meat to any customer or patron unless a sign is posted in a conspicuous place, both inside and outside the building or restaurant in which such meat is prepared and sold reading "horse meat served here," and unless the same words are printed or typed on all menus used therein.

Subd. 3. Mixed meat. In the event that horse meat is mixed with any other kind of meat, the mixture shall be considered as horse meat and its sale, preparation or serving shall be subject to all of the provisions of this section.

Subd. 4. Enforcement. The commissioner shall enforce the provisions of this section.

Subd. 5. [Repealed, 2012 c 244 art 2 s 36]

History: 1943 c 446 s 1-5; 1959 c 606 s 10; 1961 c 144 art 2 s 18; 1965 c 45 s 3



Section 31.631 — HORSE MEAT INTENDED FOR OTHER THAN HUMAN CONSUMPTION.

Subdivision 1. Preparation. It shall be unlawful for any person to offer or expose for sale, or possess or traffic in, any horse meat with intent to use or sell the same for other than human consumption unless it is denatured or decharacterized so as to make it readily distinguishable from horse meat intended for human consumption, or unless it complies with federal laws and regulations applicable thereto.

Subd. 2. Labels. All packing boxes and containers containing denatured horse meat shall bear thereon in a conspicuous manner in boldface type not less than one-half inch in height the statement "FOR ANIMAL FOOD ONLY." Such statement shall be printed or form a part of the main label affixed to or stamped on such packing boxes or containers, or shall be stamped on the same end or side of such packing boxes or containers that such main label is affixed or stamped thereon.

Subd. 3. Inspection. For obtaining information regarding compliance with law the commissioner of agriculture, and any of the commissioner's agents, representatives or employees, shall have access to all places, buildings or premises, and to all wagons, automobiles, vehicles or cars used in the preparation, production, distribution, transportation, exposing for sale or sale of any horse meat not intended for sale or use for human consumption and shall have such other authority as is provided in section 31.04.

Subd. 4. [Repealed, 2012 c 244 art 2 s 36]

History: 1953 c 583 s 1-4; 1961 c 113 s 1; 1986 c 444



Section 31.632 — MINNESOTA APPROVED MEATS AND POULTRY; USE OF LABEL.

The commissioner may authorize, pursuant to rules promulgated in the manner provided by law, the use of the label "Minnesota Approved" on meats, meat products, poultry, and poultry products processed by persons licensed under sections 31.51 to 31.56, or by establishments under the inspection program of the United States Department of Agriculture, if the ingredients of the poultry, poultry products, meats, and meat products are meat, meat by-products, poultry, poultry products, or meat food products which have been inspected and passed by the United States Department of Agriculture, or the Minnesota Department of Agriculture and further if the poultry, poultry products, meats, and meat products, after such processing, are sound, healthful, wholesome, and fit for human food. A person or establishment desiring to label poultry, poultry products, meats, and meat products as provided in this section shall apply to the commissioner for authority to do so. The commissioner shall grant this authority to the applicant if the applicant complies with the provisions of this section and rules promulgated pursuant to this section. A person using the label "Minnesota Approved" on poultry, poultry products, meat, or meat products contrary to law is guilty of a misdemeanor.

History: 1963 c 187 s 1; 1969 c 663 s 1; 1985 c 248 s 70; 2000 c 477 s 31; 2013 c 125 art 1 s 23



Section 31.633 — MEAT OR POULTRY SUBSTITUTES; INDICATION ON MENU; PENALTIES.

Subdivision 1. Menu requirement. Any restaurant, eating place, or other establishment serving meat or poultry in any form to the public that has any filler or meat or poultry substitute added to it or incorporated in it, shall clearly and prominently indicate on its menu or bill of fare the meat entrees that contain filler or meat or poultry substitutes.

Subd. 2. [Repealed, 2012 c 244 art 2 s 36]

History: 1975 c 133 s 1; 2000 c 477 s 32



Section 31.651 — KOSHER PRODUCTS, UNLAWFUL SALE.

Subdivision 1. Kosher requirements. No person shall sell or expose for sale any poultry, poultry products, meat, or meat preparations and falsely represent the same to be kosher, whether such poultry, poultry products, meat, or meat preparations be raw or prepared for human consumption; nor shall the person permit any such products or the contents of any package or container to be labeled or to have inscribed thereon the word "kosher" in any language unless such products display a stamp, label, or other type of indicia from a rabbinic authority indicating that the products were prepared or processed in accordance with that rabbinic authority, with the name and institutional affiliation and denominational affiliation, if any, of the rabbinic authority identified.

Subd. 2. Notice required. Any person who sells or exposes for sale in the same place of business both kosher and nonkosher poultry, meat, or meat preparations, either raw or prepared for human consumption, shall indicate on window signs and all display advertising, in block letters at least four inches in height, "kosher and nonkosher meat and poultry sold here"; and shall display over each kind of poultry, meat, or meat preparation so exposed a sign, in block letters at least two inches in height, reading, "kosher meat," "kosher poultry," "nonkosher meat," or "nonkosher poultry," as the case may be; provided that subdivision 2 shall not apply to persons selling or offering for sale kosher poultry, poultry products, meats, or meat products solely in separate consumer packages, which have been prepackaged and properly labeled "kosher."

Subd. 3. Presumption. Possession of nonkosher poultry, poultry products, meat, or meat preparations in any place of business shall be presumptive evidence that the person in possession thereof exposes the same for sale.

Subd. 4. Prima facie evidence. The absence of a duly sanctioned kosher "plumba," mark, stamp, tag, brand, or label from any poultry, poultry products, meat, meat preparation, or food product shall be prima facie evidence that such product is nonkosher.

History: (3826-1) 1929 c 398 s 1; 1959 c 563 s 1; 1986 c 444; 2000 c 477 s 33; 2004 c 232 s 1



Section 31.658 — HALAL PRODUCTS.

Subdivision 1. Halal food requirements. A person must not:

(1) serve, sell, or expose for sale food or food products, meat or meat products, or poultry or poultry products that are falsely represented as Halal;

(2) permit food, food products, meat or meat products, or poultry or poultry products, or the contents of a package or container to be labeled or inscribed with the "Halal" sign unless the food or food products, meat or meat products, or poultry or poultry products have been prepared and maintained in compliance with the laws and customs of the Islamic religion; or

(3) make an oral or written statement that deceives or otherwise leads a reasonable person to believe that non-Halal food or food products, meat or meat products, or poultry or poultry products are Halal.

Subd. 2. Presumption. Possession of non-Halal food or food products, meat or meat products, or poultry or poultry products in a place of business is presumptive evidence that the person in possession of them exposes them for sale.

Subd. 3. Defense. It is a defense against a charge of misrepresenting non-Halal food or food products, meat or meat products, or poultry or poultry products as Halal that the person relied in good faith upon the representation of a slaughterhouse, manufacturer, processor, packer, distributor, or person or organization which certifies or represents a food or food product, meat or meat product, or poultry or poultry product as having been prepared under or sanctioned by Islamic religious requirements.

History: 2001 c 54 s 2



Section 31.661 — MARKS, STAMPS, TAGS, BRANDS, OR LABELS.

No person shall:

(1) willfully mark, stamp, tag, brand, label, or in any other way or by any other means of identification, represent or cause to be marked, stamped, tagged, branded, labeled, or represented as kosher or as having been prepared as prescribed by a rabbinic authority, with the name and institutional affiliation and denominational affiliation, if any, of the rabbinic authority identified, food or food products not kosher or not so prepared;

(2) willfully mark, stamp, tag, brand, label, or in any other way or by any other means of identification, represent or cause to be marked, stamped, tagged, branded, labeled, or represented as Halal or as having been prepared in accordance with the Islamic religious requirements, food or food products, meat or meat products, or poultry or poultry products not Halal or not so prepared;

(3) willfully remove, deface, obliterate, cover, alter, or destroy or cause to be removed, defaced, obliterated, covered, altered, or destroyed the original slaughterhouse plumba or any other mark, stamp, tag, brand, label, or any other means of identification affixed to foods or food products to indicate that such foods or food products are kosher or have been prepared as prescribed by a rabbinic authority, with the name and institutional affiliation and denominational affiliation, if any, of the rabbinic authority identified;

(4) willfully remove, deface, obliterate, cover, alter, or destroy or cause to be removed, defaced, obliterated, covered, altered, or destroyed the original Halal sign, mark, stamp, tag, brand, label, or any other means of identification affixed to foods or food products, meat or meat products, or poultry or poultry products to indicate that the foods or food products, meat or meat products, or poultry or poultry products are Halal or have been prepared in accordance with Islamic religious requirements;

(5) knowingly sell, dispose of, or possess for the purpose of resale to any person as kosher, any food or food products not having affixed thereto the original slaughterhouse plumba or any other mark, stamp, tag, brand, label, or other means of identification employed to indicate that such food or food products are kosher or have been prepared as prescribed by a rabbinic authority, with the name and institutional affiliation and denominational affiliation, if any, of the rabbinic authority identified, or any food or food products to which such plumba, mark, stamp, tag, brand, label, or other means of identification has or have been fraudulently affixed; or

(6) knowingly sell, dispose of, or possess for the purpose of resale to any person as Halal, any food or food products, meat or meat products, or poultry or poultry products not having affixed the original Halal sign, mark, stamp, tag, brand, label, or other means of identification employed to indicate that the food or food products, meat or meat products, or poultry or poultry products are Halal or have been prepared in accordance with Islamic religious requirements or any food or food products, meat or meat products, or poultry or poultry products to which the original Halal mark, stamp, tag, brand, label, or other means of identification has been fraudulently affixed.

History: 1959 c 563 s 2; 1986 c 444; 2001 c 54 s 3; 2004 c 232 s 2



Section 31.671 — RULES.

The commissioner of agriculture shall have the power to promulgate rules for the purpose of carrying out the provisions of sections 31.651 to 31.661.

History: 1959 c 563 s 3; 1961 c 113 s 1; 1985 c 248 s 70; 2013 c 125 art 1 s 24



Section 31.74 — SALE OF IMITATION HONEY.

Subdivision 1. Honey defined. As used in this section "honey" means the nectar and saccharine exudation of plants, gathered, modified and stored in the comb by honey bees, which is levorotatory, contains not more than 25 percent of water, not more than 25/100 percent of ash, and not more than eight percent sucrose.

Subd. 2. Prohibited sale. Notwithstanding any law or rule to the contrary, it is unlawful for any person to sell or offer for sale any product which is in semblance of honey and which is labeled, advertised, or otherwise represented to be honey, if it is not honey. The word "imitation" shall not be used in the name of a product which is in semblance of honey whether or not it contains any honey. The label for a product which is not in semblance of honey and which contains honey may include the word "honey" in the name of the product and the relative position of the word "honey" in the product name, and in the list of ingredients, when required, shall be determined by its prominence as an ingredient in the product.

Subd. 3. [Repealed, 2012 c 244 art 2 s 36]

History: 1974 c 71 s 1; 1985 c 248 s 70



Section 31.75 — ARTIFICIAL SWEETENING PRODUCTS.

Subdivision 1. Labeling. It is lawful for any person, firm, or corporation to manufacture and sell, or cause to be sold, within the state any article of food or beverage intended for human consumption as a special dietary product when such food or beverage is sweetened or made palatable with saccharin, sulfamate, or other artificial sweetening product approved by the commissioner of agriculture, when saccharin, sulfamate, or other approved artificial sweetening product is completely substituted for sugar or other nutritive sweetener in any defined article of food or beverage. The container in which any such food or beverage is sold or offered for sale to the public shall be clearly, legibly, and noticeably labeled. Such label shall contain the following information:

"FOR DIETARY PURPOSES," or "FOR DIETETIC USE," or "ARTIFICIALLY SWEETENED," or substantially similar statements approved by the commissioner, and a statement that the product contains (Name of approved artificial form of sweetening product), and a statement to the effect that the food contains a nonnutritive artificial sweetener, for use by persons who desire to restrict their intake of ordinary sweets.

Subd. 2. Rules. For the purpose of protecting the public interest in the manufacture, use, sale and transportation of food and promoting the free flow of approved foods in interstate commerce, and cooperation with the secretary of the United States Department of Agriculture and the commissioner of food and drugs of the United States Food and Drug Administration, the commissioner may prescribe, according to law and rules for the use of nutritive sweeteners and approved artificial, nonnutritive sweeteners separately or in combination in food, which are consistent as is practicable with the rules and regulations established under federal laws.

History: 1953 c 323 s 1; 1961 c 112 s 1; 1961 c 113 s 1; 1969 c 91 s 1; 1969 c 1067 s 1; 1985 c 248 s 70



Section 31.76 — CONFECTIONS CONTAINING ALCOHOL.

Subdivision 1. Definition. "Confection containing alcohol" is a confection that contains or bears not more than five percent alcohol by volume where the alcohol is in a nonliquid form by reason of being mixed with other substances in the manufacture of the confection. "Confection containing alcohol" does not include liqueur-filled candy as defined in section 340A.101, subdivision 15b.

Subd. 2. Regulations. (a) A confection containing alcohol may not be sold to any person under the age of 21 years.

(b) Each confection containing alcohol must bear a label that contains (1) a conspicuous, readily legible statement that reads "This product may not be sold to anyone under age 21 years of age," and (2) a conspicuous, readily legible statement to the effect that the product contains less than five percent alcohol by volume.

(c) A confection containing alcohol may be sold only by (1) an exclusive liquor store licensed under chapter 340A, or (2) a business establishment that derives more than 50 percent of its gross sales from the sale of confections.

History: 1992 c 486 s 3



Section 31.77 — SANITATION AND PRODUCTS STANDARDS.

No city or other lawful authority may require sanitary requirements for bakeries, appurtenances, distribution vehicles, and bakery products, or standards of identity or labeling requirements for bakery products, which are not consistent with laws of this state administered by the state Department of Agriculture or rules promulgated by the commissioner of agriculture. Within 90 days after May 18, 1967, the commissioner shall promulgate rules relating to sanitary requirements for bakeries, appurtenances, distribution vehicles, bakery products, standards of identity and labeling requirements for bakery products which are at least equal to and no lower than those fixed by the Food and Drug Administration of the United States Department of Health, Education, and Welfare.

History: 1967 c 522 s 1; 1973 c 123 art 5 s 7; 1985 c 248 s 70



Section 31.781 — DECLARATION OF POLICY.

The legislature recognizes the entire food industry in the nation as leaders in the world in providing wholesome, nutritious, fresh and clean food to its citizens and to others. The Minnesota Department of Agriculture is hereby authorized and directed to promulgate rules which provide for a quality assurance date on perishable foods, to assure this industry's continuation and the degree of improvement reasonable and feasible, so as to provide people with wholesome, nutritious, fresh and clean food.

History: 1973 c 686 s 1; 1985 c 248 s 70



Section 31.782 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 31.781 to 31.789, the following terms shall have the meanings ascribed to them.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Perishable food. "Perishable food" means any food intended for human consumption (other than meat and poultry, frozen food, or fresh fruit or vegetables), which has a quality assurance date.

Subd. 4. Quality assurance date. "Quality assurance date" means any date after which the manufacturer or processor reasonably determines that the product may, by spoilage, wiltage, drying or any other foreseeable and normal natural phenomenon, lose its palatability or its desired or nutritive properties. The date shall include the day, month, and, if appropriate, the year.

History: 1973 c 686 s 2



Section 31.783 — RULES, SCOPE.

Subdivision 1. Rules. The commissioner shall administer and enforce the provisions of sections 31.781 to 31.789 by rules adopted prior to October 1, 1973 pursuant to the Administrative Procedure Act.

Subd. 2. 90 days or less. Perishable foods which bear a quality assurance date of 90 days or less from the date of packaging shall be dated in accordance with the rules adopted pursuant to sections 31.781 to 31.789.

Subd. 3. More than 90 days. Perishable foods which bear a quality assurance date of more than 90 days from the date of packaging may require dating in accordance with rules adopted pursuant to sections 31.781 to 31.789.

Subd. 4. Waiver of rule. Whenever the commissioner has reason to believe that any rule adopted pursuant to sections 31.781 to 31.789 is inappropriate or unsuitable to any particular perishable food product or products, the commissioner may, in accordance with the Administrative Procedure Act, waive the application of such rules as to such product or products.

History: 1973 c 686 s 3; 1985 c 248 s 70



Section 31.784 — EXPIRATION OF QUALITY ASSURANCE DATE.

Nothing contained in sections 31.781 to 31.789 or any rule adopted pursuant hereto shall require the removal from sale of a perishable food product after the expiration of the quality assurance date on the product nor imply that after the expiration of the quality assurance date on the product, the product is not wholesome or safe for human consumption.

History: 1973 c 686 s 4; 1985 c 248 s 70



Section 31.785 — REGULATIONS OF OTHER STATES AND THE FEDERAL GOVERNMENT.

If any other state, or the federal government, adopts an open dating statute or regulation which provides for information and enforcement equal to or greater than that of sections 31.781 to 31.789, the commissioner may, by rule, exempt any product from the provisions of sections 31.781 to 31.789 if it is in compliance with such other statute or regulation.

History: 1973 c 686 s 5; 1985 c 248 s 70



Section 31.786 — LOCAL ORDINANCES PREEMPTED.

No subordinate unit of government may adopt or enforce any rule or ordinance regarding open dating of perishable foods other than sections 31.781 to 31.789.

History: 1973 c 686 s 6



Section 31.787 — ENFORCEMENT.

In enforcing the provisions of sections 31.781 to 31.789, the commissioner may receive complaints and investigate possible violations. The commissioner and the commissioner's employees shall have reasonable access to all places wherein any item of perishable food regulated pursuant to sections 31.781 to 31.789 is sold or held or offered for sale, and may take samples of perishable food for analysis. The attorney general, acting for the commissioner, or any municipal or county official responsible for the enforcement of rules or ordinances, may bring an action to restrain violations of sections 31.781 to 31.789.

History: 1973 c 686 s 7; 1986 c 444



Section 31.788 — PENALTIES.

Any person injured by a violation of sections 31.781 to 31.789 may bring a civil action and recover damages, together with costs and disbursements.

History: 1973 c 686 s 8



Section 31.789 — EXEMPTION.

Nothing in sections 31.781 to 31.789 shall apply to any sale exempt from a license by the Minnesota Constitution, article 13, section 7.

History: 1973 c 686 s 9; 1976 c 2 s 172



Section 31.80 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 31.80 to 31.875, the terms defined in this section have the meanings given them.

Subd. 2. Bulk food. "Bulk food" means unpackaged and unwrapped food in aggregate containers from which quantities are withdrawn by the consumer, excluding fresh fruits, fresh vegetables, nuts in the shell, and food in salad bars.

Subd. 3. Product module. "Product module" means a multiuse or single service food contact container designed for customer self-service of bulk food by either direct or indirect means.

History: 1984 c 476 s 1



Section 31.81 — SCOPE.

Sections 31.80 to 31.875 apply to persons required to be licensed as retail food handlers under chapter 28A.

History: 1984 c 476 s 2



Section 31.82 — LABELING.

Bulk food product modules must be conspicuously labeled with the common name of the product, a list of ingredients in order of predominance, and a declaration of artificial color or flavor and any chemical preservatives contained in the product. This section does not apply to bulk food manufactured on the premises or manufactured by the same person.

History: 1984 c 476 s 3



Section 31.83 — PROTECTION.

Subdivision 1. Containers and display. Bulk food and product modules must be protected from contamination during display, customer self-service, refilling, and storage. Each product module must have a tight-fitting lid that is kept in a closed position at all times except during stocking and customer service. Containers supplied by customers may not be used by others in a manner that contaminates bulk food. Take-home containers, including bags, cups, and lids, provided for customer use must be stored and dispensed in a sanitary manner. Pet food and nonfood items must be separated from product modules and bulk food.

Subd. 2. Food sold as bulk food. Food that consists in whole or in part of milk or milk products, eggs, meat, poultry, fish, shellfish, edible crustacea, or other ingredients in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms may not be sold as bulk food. Clean, whole, uncracked, odor-free shell eggs and food that has a pH level of 4.6 or below or a water activity value of 0.85 or less at 25 degrees centigrade may be sold as bulk food. Bulk food removed from a product module by a consumer may not be offered for resale.

History: 1984 c 476 s 4



Section 31.84 — DISPENSING.

Subdivision 1. Dispensing devices. Bulk food may be dispensed by: mechanical dispensing devices including gravity dispensers, pumps, extruders, and augers; or manual dispensing utensils including tongs, scoops, ladles, and spatulas.

Subd. 2. Utensils. A manual dispensing utensil must have a handle long enough to avoid consumer contact with the bulk food. When not in use, dispensing utensils must be stored either in the food with the handle extended out of the food, or in a protective enclosure attached or adjacent to the display unit with the utensil on a tether of easily cleanable material short enough to prevent contact with the floor.

History: 1984 c 476 s 5



Section 31.85 — CONSTRUCTION; MATERIALS.

Subdivision 1. Product modules and utensils. Product modules and utensils must be metal or plastic and corrosion resistant, nonabsorbent, smooth, easily cleanable, and durable under conditions of normal use. They may not impart odors, color, taste, or contamination to the food. Product modules must be easily removable from the display unit for servicing unless they can be effectively cleaned and sanitized without removal by a procedure that will not contaminate bulk food or related equipment.

Subd. 2. Noncontact surfaces. Surfaces of product module display units, tethers, and all display equipment not intended for food contact, but exposed to food debris or other soiling, must be nonabsorbent, smooth, cleanable, durable under conditions of normal use, and free of unnecessary ledges, projections, and crevices. Tethers must be easily removable for cleaning. Racks that hold food containers must be constructed of material that is smooth, easily cleanable, and nonabsorbent. The materials for surfaces that do not come in contact with food must be nonabsorbent or made nonabsorbent by being finished and sealed with a cleanable coating.

History: 1984 c 476 s 6



Section 31.86 — CLEANING FREQUENCY.

Except in municipalities with less than 1,000 inhabitants, or in towns, manual dispensing utensils and tethers must be cleaned and sanitized at least daily, or at more frequent intervals based on the type of food and the food particle accumulation or soiling. Manual dispensing utensils and tethers in retail stores in municipalities with less than 1,000 inhabitants, or in towns, shall be cleaned and sanitized at frequent intervals based on the types of food and the food particle accumulation or soiling. Product modules, lids, and other equipment must be cleaned prior to restocking, when soiled, or at intervals on a schedule based on the type of food and amount of food particle accumulation. Food contact surfaces must be cleaned and sanitized immediately if contamination is observed or suspected.

History: 1984 c 476 s 7



Section 31.87 — SIGN.

A sign must be posted conspicuously within the immediate display area directing customers for health reasons to use the utensils provided when serving themselves, not to handle the food directly, and not to consume food on the premises.

History: 1984 c 476 s 8



Section 31.874 — DISEASE CONTROL.

If the commissioner of agriculture finds that a disease or foreign matter is actually transmitted by a method of dispensing bulk foods that is permitted by section 31.84, the commissioner may adopt rules more restrictive on the sale of that food than section 31.84. The rules must address the specific relationship between the disease or foreign matter being transmitted and the dispensing methods permitted by section 31.84.

History: 1984 c 476 s 9; 1984 c 640 s 32; 1997 c 7 art 5 s 4



Section 31.875 — LOCAL STANDARDS.

A local unit of government may not adopt standards governing persons, facilities, or activities covered by sections 31.80 to 31.874 that conflict with the provisions in sections 31.80 to 31.874.

History: 1984 c 476 s 10



Section 31.903 — EVIDENCE OF INTENT; ACT OF AGENT THAT OF PRINCIPAL.

No person who shall commit or assist in committing any offense defined in the laws relating to food administered by the Department of Agriculture, shall be exempt from conviction and punishment therefor for the reason that the person acted as the agent, employee, or representative of another. When construing and enforcing the provisions thereof, the act, omission, or failure of any officer, agent, or other person acting for or employed by any corporation, copartnership, company, society, or association within the scope of an employment or office, shall, in every case, be also deemed to be the act, omission, or failure of such corporation, copartnership, company, society, or association, as well as that of the person.

The having in possession of any article, the manufacture, sale, use or transportation of which is restricted, regulated, or forbidden thereunder shall be deemed prima facie evidence of intent to sell, manufacture, transport, or use the same in violation of laws.

History: (3871) 1921 c 495 s 84; 1961 c 113 s 1; 1961 c 144 art 6 s 2; 1986 c 444



Section 31.92 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 31.92 to 31.94, the terms defined in this section have the meanings given.

Subd. 1a. [Repealed, 1996 c 310 s 1]

Subd. 2. Department. "Department" means the Department of Agriculture.

Subd. 2a. [Repealed, 2003 c 107 s 33]

Subd. 2b. Federal law. "Federal law" means the Organic Foods Production Act of 1990, United States Code, title 7, sections 6501 et seq. and associated regulations in Code of Federal Regulations, title 7, section 205.

Subd. 3. Organic. "Organic" is a labeling term that refers to an agricultural product produced in accordance with federal law.

Subd. 3a. Organic production. "Organic production" means a production system that is managed in accordance with federal law to respond to site-specific conditions by integrating cultural, biological, and mechanical practices that foster cycling of resources, promote ecological balance, and conserve biodiversity.

Subd. 4. Producer. "Producer" means a person who is responsible for growing or raising organic food.

Subd. 5. [Repealed, 2003 c 107 s 33]

History: 1985 c 237 s 3; 1990 c 547 s 1,2; 2003 c 107 s 15-17



Section 31.925 — UNIFORMITY WITH FEDERAL LAW.

The federal law specified in section 31.92, subdivision 2b, is adopted as the organic food production law and rules in this state.

History: 2003 c 107 s 18



Section 31.94 — ORGANIC AGRICULTURE; COMMISSIONER DUTIES.

(a) In order to promote opportunities for organic agriculture in Minnesota, the commissioner shall:

(1) survey producers and support services and organizations to determine information and research needs in the area of organic agriculture practices;

(2) work with the University of Minnesota and other research and education institutions to demonstrate the on-farm applicability of organic agriculture practices to conditions in this state;

(3) direct the programs of the department so as to work toward the promotion of organic agriculture in this state;

(4) inform agencies about state or federal programs that support organic agriculture practices; and

(5) work closely with producers, producer organizations, the University of Minnesota, and other appropriate agencies and organizations to identify opportunities and needs as well as ensure coordination and avoid duplication of state agency efforts regarding research, teaching, marketing, and extension work relating to organic agriculture.

(b) By November 15 of each year that ends in a zero or a five, the commissioner, in conjunction with the task force created in paragraph (c), shall report on the status of organic agriculture in Minnesota to the legislative policy and finance committees and divisions with jurisdiction over agriculture. The report must include available data on organic acreage and production, available data on the sales or market performance of organic products, and recommendations regarding programs, policies, and research efforts that will benefit Minnesota's organic agriculture sector.

(c) A Minnesota Organic Advisory Task Force shall advise the commissioner and the University of Minnesota on policies and programs that will improve organic agriculture in Minnesota, including how available resources can most effectively be used for outreach, education, research, and technical assistance that meet the needs of the organic agriculture sector. The task force must consist of the following residents of the state:

(1) three organic farmers;

(2) one wholesaler or distributor of organic products;

(3) one representative of organic certification agencies;

(4) two organic processors;

(5) one representative from University of Minnesota Extension;

(6) one University of Minnesota faculty member;

(7) one representative from a nonprofit organization representing producers;

(8) two public members;

(9) one representative from the United States Department of Agriculture;

(10) one retailer of organic products; and

(11) one organic consumer representative.

The commissioner, in consultation with the director of the Minnesota Agricultural Experiment Station; the dean and director of University of Minnesota Extension and the dean of the College of Food, Agricultural and Natural Resource Sciences, shall appoint members to serve three-year terms.

Compensation and removal of members are governed by section 15.059, subdivision 6. The task force must meet at least twice each year and expires on June 30, 2019.

(d) For the purposes of expanding, improving, and developing production and marketing of the organic products of Minnesota agriculture, the commissioner may receive funds from state and federal sources and spend them, including through grants or contracts, to assist producers and processors to achieve certification, to conduct education or marketing activities, to enter into research and development partnerships, or to address production or marketing obstacles to the growth and well-being of the industry.

(e) The commissioner may facilitate the registration of state organic production and handling operations including those exempt from organic certification according to Code of Federal Regulations, title 7, section 205.101, and accredited certification agencies operating within the state.

History: 1985 c 237 s 5; 1990 c 547 s 3; 1995 c 233 art 2 s 56; 1999 c 231 s 56; 2003 c 107 s 19; 1Sp2005 c 1 art 1 s 61; 2009 c 94 art 1 s 79; 2012 c 244 art 1 s 33; 2013 c 114 art 2 s 43; 2016 c 184 s 6



Section 31.96 — FOOD HANDLER CERTIFICATION.

The commissioner may require certification of retail food handlers in establishments licensed under section 28A.05, paragraph (a), for retail food preparation, handling, and service practices. A retail food handler licensed under section 28A.05, paragraph (a), shall comply with the requirements for the manager certification program under section 157.011, subdivision 2. An interagency agreement with the Department of Health must be established for the transfer of funds to the commissioner to cover the cost of administering the manager certification program.

History: 1997 c 161 s 1






Chapter 31A — MEAT AND POULTRY INSPECTION

Section 31A.01 — POLICY.

Meat, poultry, poultry food products, and meat food products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that meat, poultry, and meat food products distributed to them are wholesome, unadulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded meat, poultry, poultry food products, or meat food products injure the public welfare, destroy markets for wholesome, unadulterated, and properly labeled and packaged meat, poultry, poultry food products, and meat food products, and result in losses to livestock producers and processors of meat, poultry, poultry food products, and meat food products and injury to consumers. Unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with wholesome, unadulterated, and properly labeled and packaged articles, to the detriment of consumers and the general public.

Regulation by the commissioner and cooperation between this state and the United States under this chapter are appropriate to protect the health and welfare of consumers and accomplish the purposes of this chapter.

History: 1969 c 225 s 1; 1988 c 469 art 2 s 1; 1999 c 231 s 58; 2000 c 477 s 34



Section 31A.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's delegate.

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. Animals. "Animals" means cattle, swine, sheep, goats, poultry, farmed Cervidae, as defined in section 35.153, subdivision 3, llamas, as defined in section 17.455, subdivision 2, Ratitae, as defined in section 17.453, subdivision 3, horses, equines, and other large domesticated animals.

Subd. 5. Custom processing. "Custom processing" means slaughtering, eviscerating, dressing, or processing an animal or processing meat products or poultry products for the owner of the animal or of the meat products and poultry products, if all meat products or poultry products derived from the custom operation are returned to the owner of the animal or of the meat products or poultry products. No person may sell, offer for sale, or possess with intent to sell meat derived from custom processing.

Subd. 6. Meat broker. "Meat broker" means a person in the business of buying or selling carcasses, parts of carcasses, meat, meat food products, poultry, or poultry products of animals on commission, or otherwise negotiating purchases or sales of those articles other than for the person's own account or as an employee of another person, firm, or corporation.

Subd. 7. Renderer. "Renderer" means a person in the business of rendering carcasses, or parts or products of the carcasses of animals, except rendering conducted under inspection under sections 31A.01 to 31A.16.

Subd. 8. Animal food manufacturer. "Animal food manufacturer" means a person in the business of manufacturing or processing animal food derived wholly or in part from animal carcasses or carcass parts or products.

Subd. 9. Intrastate commerce. "Intrastate commerce" means commerce within this state.

Subd. 10. Meat food product; poultry food product. "Meat food product" or "poultry food product" means a product usable as human food and made wholly or in part from meat or poultry or a portion of the carcass of cattle, sheep, swine, poultry, farmed Cervidae, as defined in section 35.153, subdivision 3, llamas, as defined in section 17.455, subdivision 2, Ratitae, as defined in section 17.453, subdivision 3, or goats. "Meat food product" or "poultry food product" does not include products which contain meat, poultry, or other portions of the carcasses of cattle, sheep, swine, farmed Cervidae, llamas, Ratitae, or goats only in a relatively small proportion or that historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product or poultry food product by the commissioner under the conditions the commissioner prescribes to assure that the meat or other portions of carcasses contained in the products are not adulterated and that the products are not represented as meat food products or poultry food products.

"Meat food product," as applied to products of equines, has a meaning comparable to that for cattle, sheep, swine, farmed Cervidae, llamas, Ratitae, and goats.

Subd. 11. Usable as human food. "Usable as human food" means that a carcass, or part or product of a carcass, of an animal (1) is not denatured or otherwise identified as required by rules of the commissioner to deter its use as human food, or (2) is not naturally inedible by humans.

Subd. 12. Prepared. "Prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

Subd. 13. Adulterated. "Adulterated" means an item is covered by section 34A.02.

Subd. 14. Misbranded. "Misbranded" means an item is covered by section 34A.03.

Subd. 15. Label. "Label" has the meaning given in section 34A.01, subdivision 6.

Subd. 16. Labeling. "Labeling" has the meaning given in section 34A.01, subdivision 7.

Subd. 17. Federal Meat Inspection Act. "Federal Meat Inspection Act" means the Federal Meat Inspection Act.

Subd. 17a. Federal Poultry Inspection Act. "Federal Poultry Inspection Act" means the Federal Poultry Products Inspection Act, as amended.

Subd. 18. Federal Food, Drug, and Cosmetic Act. "Federal Food, Drug, and Cosmetic Act" means the Federal Food, Drug, and Cosmetic Act, as amended.

Subd. 19. Pesticide chemical; food additive; color additive; raw agricultural commodity. "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" have the meanings given them in the Federal Food, Drug, and Cosmetic Act.

Subd. 20. Official mark. "Official mark" means the official inspection legend or other symbol prescribed by rule of the commissioner to identify the status of an article or animal under this chapter.

Subd. 21. Official inspection legend. "Official inspection legend" means a symbol prescribed by rule of the commissioner showing that an article was inspected and passed under this chapter.

Subd. 22. Official certificate. "Official certificate" means a certificate prescribed by rule of the commissioner for issuance by an inspector or other person performing official functions under this chapter.

Subd. 23. Official device. "Official device" means a device prescribed or authorized by the commissioner for use in applying an official mark.

Subd. 24. Poultry. "Poultry" means any domesticated bird, including, but not limited to, chickens, turkeys, ducks, geese, or guineas.

History: 1969 c 225 s 2; 1983 c 300 s 17; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 1993 c 375 art 9 s 9,10; 1999 c 231 s 59-61; 2000 c 477 s 35-39; 2006 c 212 art 1 s 22; 2012 c 244 art 2 s 16-19



Section 31A.03 — INSPECTION OF LIVE ANIMALS; DISPOSITION OF DEFECTIVE ANIMALS.

To prevent the use in intrastate commerce of adulterated meat, meat food products, poultry, and poultry food products, the commissioner shall appoint inspectors and have them examine and inspect all animals before the animals enter a slaughtering, packing, meat canning, rendering, or similar establishment in this state in which slaughtering of animals and preparation of meat, meat food products, poultry, and poultry food products are conducted solely for intrastate commerce. Animals found on inspection to show symptoms of disease must be set apart and slaughtered separately from other animals. The carcasses of those animals must be carefully examined and inspected under rules of the commissioner.

History: 1969 c 225 s 3; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 40



Section 31A.04 — INSPECTION OF CARCASSES AND PARTS; MARKING; DISPOSITION OF CONDEMNED CARCASSES.

Inspectors appointed by the commissioner for that purpose shall make a postmortem examination and inspection of the carcasses and parts of all animals usable as human food prepared at a slaughtering, meat canning, salting, packing, rendering, or similar establishment in this state in which carcasses or parts are prepared solely for intrastate commerce. Carcasses and parts of animals found to be unadulterated must be marked, stamped, tagged, or labeled, as "Inspected and Passed." The inspectors shall label, mark, stamp, or tag as "Inspected and Condemned" carcasses and parts of animals found to be adulterated. Carcasses and animal parts inspected and condemned must be destroyed for food purposes by the establishment in the presence of an inspector. The commissioner may remove inspectors from an establishment which fails to destroy a condemned carcass or animal part.

After the first inspection, inspectors shall, if they consider it necessary, reinspect the carcasses or animal parts to determine whether they have become adulterated since the first inspection. If a carcass or animal part is then found to be adulterated, it must be destroyed for food purposes by the establishment in the presence of an inspector. The commissioner may remove inspectors from an establishment which fails to destroy a condemned carcass or animal part.

History: 1969 c 225 s 4; 1988 c 469 art 2 s 1



Section 31A.05 — APPLICATION OF INSPECTION PROVISIONS.

Sections 31A.03 and 31A.04 apply to carcasses or parts of animals, poultry, or poultry food products, and meat or meat products derived from them that are usable as human food, when these items are brought into a slaughtering, meat canning, salting, packing, rendering, or similar establishment, where inspection under sections 31A.01 to 31A.16 is done. Examination and inspection must be made before the carcasses or animal parts may enter into a department where they are to be treated and prepared for meat food products or poultry food products.

Sections 31A.03 and 31A.04 also apply to products which, after having been issued from a slaughtering, meat canning, salting, packing, rendering, or similar establishment, must be returned to it or to a similar establishment where inspection is done.

The commissioner may limit the entry of carcasses, parts of carcasses, poultry, poultry food products, meat, meat food products, and other materials into an establishment where inspection under sections 31A.01 to 31A.16 is done to conditions the commissioner prescribes to assure that allowing the entry of articles into inspected establishments is consistent with the purposes of this chapter.

History: 1969 c 225 s 5; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 41



Section 31A.06 — INSPECTORS' DUTIES.

The commissioner shall appoint inspectors to examine and inspect poultry food products and meat food products prepared in a slaughtering, meat canning, salting, packing, rendering, or similar establishment, where the articles are prepared solely for intrastate commerce. For examination and inspection purposes, the inspectors must be given access at all times, whether the establishment is operated or not, to every part of the establishment. The inspectors shall mark, stamp, tag, or label as "Minnesota Inspected and Passed" all products found to be unadulterated, and the inspectors shall label, mark, stamp, or tag as "Minnesota Inspected and Condemned" all products found to be adulterated. Condemned meat food products or poultry food products must be destroyed for food purposes under section 31A.04. The commissioner may remove inspectors from an establishment which fails to destroy condemned poultry food products or meat food products.

History: 1969 c 225 s 6; 1988 c 469 art 2 s 1; 2000 c 477 s 42



Section 31A.07 — MARKING OR LABELING OF INSPECTED ARTICLES.

Subdivision 1. Labeling; packing. When poultry, poultry food products, meat, or meat food products prepared for intrastate commerce which have been inspected and marked "Minnesota Inspected and Passed" is placed or packed in a can, pot, tin, canvas, or other receptacle or covering in an establishment where inspection is done under sections 31A.01 to 31A.31, the person, firm, or corporation preparing the product shall have a label attached to the can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector. The label must state that the contents have been "Minnesota Inspected and Passed" under sections 31A.01 to 31A.31. An inspection or examination of poultry, poultry food products, meat, or meat food products deposited or enclosed in cans, tins, pots, canvas, or other receptacles or coverings in an establishment where inspection is done under this chapter is not complete until the poultry, poultry food products, meat, or meat food products have been sealed or enclosed in the can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

Subd. 2. Labels; marks. All carcasses, parts of carcasses, poultry, poultry food products, meat, and meat food products inspected at an establishment under this chapter and found not to be adulterated, must when they leave the establishment bear, directly or on their containers, legible labels or official marks as required by the commissioner.

Subd. 3. Labeling styles, sizes; standards of identity, composition, and fill. If the commissioner determines that it is necessary for the protection of the public, the commissioner may prescribe:

(1) the styles and sizes of type to be used in material required to be incorporated in labeling to avoid false or misleading labeling of articles or animals subject to sections 31A.01 to 31A.20; and

(2) definitions and standards of identity, composition, or fill of container for articles subject to sections 31A.01 to 31A.16 consistent with standards established under the Federal Food, Drug, and Cosmetic Act or the Federal Meat Inspection Act. The commissioner and the Secretary of Agriculture of the United States shall consult before issuance of standards to avoid inconsistent state and federal standards.

Subd. 4. Misleading labeling or containers. No article subject to sections 31A.01 to 31A.16 may be sold or offered for sale by a person in intrastate commerce under a name or other marking or labeling which is false or misleading or in a container of a misleading form or size. Established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the commissioner are permitted.

Subd. 5. Commissioner's orders. If the commissioner has reason to believe that a marking or labeling or the size or form of a container in use or proposed for use with an article subject to sections 31A.01 to 31A.16 is false or misleading, the commissioner may direct that its use be withheld unless the marking, labeling, or container is modified in a manner the commissioner prescribes so that it will not be false or misleading. If the person using or proposing to use the marking, labeling, or container does not accept the determination of the commissioner, the person may request a hearing. The use of the marking, labeling, or container must, if the commissioner so directs, be withheld pending hearing and final determination by the commissioner. A determination by the commissioner is conclusive unless the person adversely affected appeals to the district court within 30 days after receiving the notice of final determination.

History: 1969 c 225 s 7; 1971 c 24 s 5,6; 1971 c 25 s 15; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 43,44



Section 31A.08 — SANITATION.

The commissioner shall have experts in sanitation or other competent inspectors inspect all slaughtering, meat canning, salting, packing, rendering, or similar establishments in which animals are slaughtered and their poultry, poultry food products, meat, and meat food products are prepared solely for intrastate commerce. The inspections must be conducted as necessary for the commissioner to know the sanitary conditions of the establishments, and to prescribe the rules of sanitation under which the establishments must be maintained. If an establishment has sanitary conditions that allow poultry, poultry food products, meat, or meat food products to become adulterated, the commissioner shall refuse to allow the poultry, poultry food products, meat, or meat food products to be labeled, marked, stamped, or tagged as "Minnesota Inspected and Passed."

History: 1969 c 225 s 8; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 45



Section 31A.09 — NIGHTTIME INSPECTIONS.

Inspections under section 31A.08 must be made at night as well as during the daytime if slaughtering of animals or preparation of food products is conducted at night.

History: 1969 c 225 s 9; 1988 c 469 art 2 s 1



Section 31A.10 — PROHIBITIONS.

No person may, with respect to an animal, carcass, part of a carcass, poultry, poultry food product, meat, or meat food product:

(1) slaughter an animal or prepare an article that is usable as human food, at any establishment preparing articles solely for intrastate commerce, except in compliance with this chapter;

(2) sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce (i) articles which are usable as human food and are adulterated or misbranded at the time of sale, transportation, offer for sale or transportation, or receipt for transportation; or (ii) articles required to be inspected under sections 31A.01 to 31A.16 that have not been inspected and passed;

(3) do something to an article that is usable as human food while the article is being transported in intrastate commerce or held for sale after transportation, which is intended to cause or has the effect of causing the article to be adulterated or misbranded; or

(4) sell, offer for sale, or possess with intent to sell meat derived from custom processing.

History: 1969 c 225 s 10; 1983 c 300 s 18; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 46



Section 31A.11 — FORGING OF OFFICIAL MARKS OR CERTIFICATES.

Subdivision 1. Unauthorized marks or certificates. No brand manufacturer, printer, or other person may cast, print, lithograph, or otherwise make a device containing an official mark, simulation of an official mark, label bearing a mark or simulation, or form of official certificate or simulation, except as authorized by the commissioner.

Subd. 2. Prohibitions. No person may:

(1) forge an official device, mark, or certificate;

(2) without authorization from the commissioner use a real or simulated official device, mark, or certificate, or alter, detach, deface, or destroy an official device, mark, or certificate;

(3) contrary to the rules prescribed by the commissioner, detach, deface, destroy, or fail to use an official device, mark, or certificate;

(4) knowingly possess, without promptly notifying the commissioner or the commissioner's representative, an official device, a counterfeit, simulated, forged, or improperly altered official certificate, or a device, label, or carcass, part, or product of an animal bearing a counterfeit, simulated, forged, or improperly altered official mark;

(5) knowingly make a false statement in a shipper's certificate or other certificate provided for in the rules of the commissioner; or

(6) knowingly represent falsely that an article has been inspected and passed, or exempted, under this chapter.

History: 1969 c 225 s 11; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.12 — HORSE MEAT.

No person may sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce, whole or parts of carcasses of horses, mules, or other equines or meat or meat food products derived from them, unless they are plainly and conspicuously marked, labeled, or otherwise identified as required by rules prescribed by the commissioner to show the kinds of animals from which they were derived. When required by the commissioner with respect to establishments where inspection is done under sections 31A.01 to 31A.16, equines and their carcasses, parts, meat, and meat food products must be prepared in establishments separate from those in which cattle, sheep, swine, or goats are slaughtered or their carcasses, parts, meat, or meat food products are prepared.

History: 1969 c 225 s 12; 1971 c 24 s 7; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.13 — INSPECTORS.

The commissioner shall appoint inspectors to inspect animals, whole or parts of carcasses, poultry, poultry food products, meat, and meat food products the inspection of which is provided for by law, and the sanitary conditions of all establishments in which the poultry, poultry food products, meat, and meat food products are prepared. Inspectors shall refuse to stamp, mark, tag, or label a whole or part of a carcass or a meat food product derived from it, prepared in an establishment covered by sections 31A.01 to 31A.12, until it has actually been inspected and found to be not adulterated. Inspectors shall perform other duties required by this chapter or by rules adopted by the commissioner that are necessary for the efficient execution of this chapter. Inspections under this chapter must conform to the rules adopted by the commissioner consistent with this chapter.

History: 1969 c 225 s 13; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 47



Section 31A.14 — BRIBERY.

A person who gives or receives anything of value in order to influence the performance of sections 31A.01 to 31A.31 violates section 609.42 or 609.43.

History: 1969 c 225 s 14; 1988 c 469 art 2 s 1



Section 31A.15 — EXEMPTIONS.

Subdivision 1. Inspection. The provisions of sections 31A.01 to 31A.16 requiring inspection of the slaughter of animals and the preparation of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products at establishments conducting slaughter and preparation do not apply:

(1) to the processing by a person of the person's own animals and the owner's preparation and transportation in intrastate commerce of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products of those animals exclusively for use by the owner and members of the owner's household, nonpaying guests, and employees; or

(2) to the custom processing by a person of cattle, sheep, swine, poultry, or goats delivered by the owner for processing, and the preparation or transportation in intrastate commerce of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products of animals, exclusively for use in the household of the owner by the owner and members of the owner's household, nonpaying guests, and employees. Meat from custom processing of cattle, sheep, swine, poultry, or goats must be identified and handled as required by the commissioner, during all phases of processing, chilling, cooling, freezing, preparation, storage, and transportation. The custom processor may not engage in the business of buying or selling carcasses, parts of carcasses, meat, poultry, poultry food products, or meat food products of animals usable as human food unless the carcasses, parts of carcasses, meat, poultry, poultry food products, or meat food products have been inspected and passed and are identified as inspected and passed by the Minnesota Department of Agriculture or the United States Department of Agriculture.

Subd. 2. Sanitary conditions. The processing of animals and preparation of articles referred to in subdivision 1, clause (2), must be conducted in accordance with sanitary conditions that the commissioner may by rule prescribe.

Subd. 3. Adulteration and misbranding. The adulteration and misbranding provisions of sections 31A.01 to 31A.16, other than the requirement of the inspection legend, apply to articles which are not required to be inspected under this section.

History: 1969 c 225 s 15; 1983 c 300 s 19; 1986 c 444; 1988 c 469 art 2 s 1; 1999 c 231 s 62; 2000 c 477 s 48



Section 31A.16 — STORING AND HANDLING CONDITIONS.

The commissioner may adopt rules prescribing conditions under which carcasses, parts of carcasses, poultry, poultry food products, meat, and meat food products of animals usable as human food must be stored or otherwise handled by a person in the business of buying, selling, freezing, storing, or transporting them, in or for intrastate commerce, if the commissioner considers action necessary to assure that the articles will not be adulterated or misbranded when delivered to the consumer.

History: 1969 c 225 s 16; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 49



Section 31A.17 — ARTICLES NOT INTENDED AS HUMAN FOOD.

Inspection must not be provided under sections 31A.01 to 31A.16 at an establishment for the slaughter of animals or the preparation of carcasses or parts or products of animals which are not intended for use as human food. Before they are offered for sale or transportation in intrastate commerce, those articles must be denatured or otherwise identified as prescribed by rules of the commissioner to deter their use for human food, unless they are naturally inedible by humans. No person may buy, sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, carcasses, parts of carcasses, poultry, poultry food products, meat, or meat food products of animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the rules of the commissioner or are naturally inedible by humans.

History: 1969 c 225 s 17; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 50



Section 31A.18 — RECORDS.

Subdivision 1. Who must keep. The following classes of persons shall keep records that fully and correctly disclose all transactions involved in their businesses:

(1) persons in the business, for intrastate commerce, of slaughtering animals or preparing, freezing, packaging, or labeling animal carcasses, parts, or products of carcasses for use as human or animal food;

(2) persons in the intrastate business of buying or selling (as meat brokers, wholesalers, or otherwise), transporting, or storing animal carcasses or parts or products of animal carcasses; and

(3) persons in the intrastate business of rendering, or in the intrastate business of buying, selling, or transporting dead, dying, disabled, or diseased animals or parts of the carcasses of animals that died other than by slaughter.

Subd. 1a. Examination of records, facilities. Upon notice by an authorized representative of the commissioner, persons subject to this section shall, at all reasonable times, give the representative and an authorized representative of the Secretary of Agriculture of the United States accompanied by a representative of the commissioner access to their places of business and opportunity to examine the facilities, inventory, and records of the business, to copy business records, and to take reasonable samples of their inventory upon payment of the fair market value of the samples.

Subd. 2. Retention. Records required by this section must be maintained for the period of time the commissioner prescribes by rule.

History: 1969 c 225 s 18; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.19 — REGISTRATION OF BUSINESSES.

No person may engage in intrastate business as:

(1) a meat broker, renderer, or animal food manufacturer;

(2) a wholesaler of animal carcasses, carcass parts, or products of carcasses, intended for human food or other purposes;

(3) a public warehouse operator storing carcasses or parts of carcasses of animals in or for intrastate commerce; or

(4) a buyer, seller, or transporter of dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of animals that died other than by slaughter unless, when required by rule of the commissioner, the person has provided the commissioner with the person's name and the address of each place of business at which, and all trade names under which, the person conducts business.

History: 1969 c 225 s 19; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.20 — DEAD, DYING, DISABLED, OR DISEASED ANIMALS; RULES.

This section covers dead, dying, or disabled animals and the whole or partial carcasses of animals that died other than by slaughter.

The commissioner may adopt rules to assure that items covered by this section are not used as human food. A person in the intrastate business of buying, selling, or transporting items covered by this section must comply with those rules.

History: 1969 c 225 s 20; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.21 — COOPERATION WITH FEDERAL GOVERNMENT.

Subdivision 1. Designation. The Minnesota Department of Agriculture is the state agency responsible for cooperating with the United States Secretary of Agriculture under section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act to develop and administer the state meat inspection program under this chapter so that its requirements at least equal those imposed under titles I and IV of the Federal Meat Inspection Act and of the Poultry Products Inspection Act to develop and administer the state program under sections 31A.17 to 31A.20 to carry out the purposes of this chapter and the federal act.

Subd. 2. Federal assistance. In its cooperative efforts, the Minnesota Department of Agriculture may accept from the United States Secretary of Agriculture (1) advisory assistance in planning and otherwise developing the state program, (2) technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and (3) financial and other aid for the administration of the program.

Subd. 3. Advice; consultation. The Minnesota Department of Agriculture may recommend to the United States Secretary of Agriculture officials or employees of this state for appointment to the advisory committees provided for in section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act. The Minnesota Department of Agriculture shall serve as the representative of the governor for consultation with the secretary under paragraph (c) of section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act unless the governor selects another representative.

Subd. 4. Municipalities; government subdivisions. If the state program includes performance of functions by a municipality or other subdivision of state government, the municipality or subdivision is part of the Minnesota Department of Agriculture for the purposes of this section.

Subd. 5. Application to operate inspection service. A municipality or other subdivision of state government, through the agent of a community health board as authorized under section 145A.04 or other appropriate authority, may apply in writing for designation to operate a state-approved inspection service under supervision of the commissioner. Applications must be filed on forms obtained from the commissioner and include the information the commissioner requires.

Subd. 6. Inspection and designation. On receipt of an application under subdivision 5, the commissioner shall determine whether the applicant's inspection service conforms with this chapter and the designation to operate under the commissioner's supervision as an approved inspection service. A municipality or other subdivision of state government may be designated only after the commissioner determines that each establishment under supervision of the municipality or other subdivision conforms with this chapter and the rules of the commissioner and that the municipality or subdivision is effectively enforcing laws and rules equivalent to sections 31A.01 to 31A.31 and the rules of the commissioner. The department shall make regular inspections and surveys to determine if the inspection service continues to comply. The commissioner may revoke the designation of inspection service by an agency if the commissioner finds that there is a failure to conform to the provisions of this chapter or the rules.

Subd. 7. Reimbursement by state. If a municipality or other subdivision of state government performs inspection service under this section, the agency may be reimbursed for the service at a rate contracted with Minnesota Department of Agriculture.

History: 1969 c 225 s 21; 1985 c 248 s 70; 1986 c 444; 1987 c 309 s 24; 1988 c 469 art 2 s 1; 1999 c 231 s 63,64; 1Sp2001 c 2 s 55; 2015 c 21 art 1 s 109



Section 31A.22 — REFUSAL OR WITHDRAWAL OF INSPECTION.

The commissioner may, for a length of time the commissioner considers necessary to carry out the purposes of this chapter, refuse to provide, or withdraw, inspection service under sections 31A.01 to 31A.16 from an establishment. The commissioner may refuse or withdraw inspection service if the commissioner determines, after giving the applicant for or recipient of the service an opportunity for a hearing, that the applicant or recipient is unfit to engage in any business requiring inspection under sections 31A.01 to 31A.16 because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in a federal or state court, of (1) a felony, or (2) more than one violation of a law, other than a felony, based on acquiring, handling, or distributing unwholesome, mislabeled, or deceptively packaged food or on fraud in connection with transactions in food. This section does not affect other provisions of this chapter for withdrawal of inspection services under sections 31A.01 to 31A.16 from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat, or meat food products.

For the purpose of this section a person is responsibly connected with a business if the person is a partner, officer, director, holder, or owner of ten percent or more of its voting stock or an employee in a managerial or executive capacity.

A determination and order of the commissioner under this section is final unless the affected applicant for or recipient of inspection service applies for judicial review within 30 days after the effective date of the order in the district court. Judicial review of an order must be based on the same record as the determination and order.

History: 1969 c 225 s 22; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.23 — DETENTION OF ANIMALS OR PRODUCTS.

This section applies to a carcass, part of a carcass, meat, or meat food product of an animal, a product exempted from the definition of a meat food product, or a dead, dying, disabled, or diseased animal. If an authorized representative of the commissioner finds such an article or animal on premises where it is held for purposes of, during, or after distribution in intrastate commerce, and there is reason to believe that it is adulterated or misbranded and is usable as human food, or that it has not been inspected, in violation of sections 31A.01 to 31A.16, the Federal Meat Inspection Act, or the Federal Food, Drug, and Cosmetic Act, or that the article or animal has been or is intended to be distributed in violation of a provision of those laws, it may be detained by the representative for up to 20 days pending action under section 34A.11, subdivision 2, or notification of federal authorities having jurisdiction over the article or animal. It must not be moved by a person, firm, or corporation from the place at which it is located when detained, until released by the representative. The representative may require all official marks to be removed from the article or animal before it is released unless the commissioner is satisfied that the article or animal is eligible to retain the official marks.

History: 1969 c 225 s 23; 1988 c 469 art 2 s 1; 2012 c 244 art 2 s 20



Section 31A.25 — ACCESS BY INSPECTORS.

To get information about suspected violations of law, the commissioner and the commissioner's assistants, inspectors, appointees, agents and employees must be given access to the following:

(1) places where food or something else, the manufacture, sale, use, or transportation of which is restricted, regulated, or prohibited by a law of this state, is or may be manufactured, prepared, stored, sold, used, transported, offered for sale or transportation, or had in possession with intent to use, sell, or transport, or where cows or other animals are pastured or stabled;

(2) cars or other carriages used to transport the articles or animals; and

(3) places where food is or may be cooked, prepared, sold, or kept for sale to or for the public or distributed as a part of the compensation of an employee or agent, including public and private hospitals, lumber and railroad camps, inns, boarding and eating houses, drinking places, dining cars, boats, and other places where any of these articles may be manufactured, sold, used, offered for sale or transportation, or possessed with intent to use, sell, or transport.

They may inspect a package, receptacle, or container found in those places apparently containing food, a food ingredient, or something else the manufacture, use, sale, or transportation of which is restricted, regulated, or forbidden by state law, and may take samples from it for analysis. A person obstructing entry or inspection, or failing upon request to assist in the inspection, is guilty of a misdemeanor.

History: 1969 c 225 s 25; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.27 — POWERS OF COMMISSIONER.

Subdivision 1. Gathering information. The commissioner may, for the purposes of this chapter:

(1) gather and compile information concerning and investigate the organization, business, conduct, practices, and management of a person in intrastate commerce and the person's relation to other persons; and

(2) require, by general or special orders, a person, persons, or a class of persons engaged in intrastate commerce to file with the commissioner, in the form the commissioner prescribes, annual and special reports or answers in writing to specific questions, giving the commissioner the information the commissioner requires about the organization, business, conduct, practices, management, and relation to other persons, of the person filing the reports or answers. The reports and answers must be made under oath, or otherwise, as the commissioner prescribes, and filed with the commissioner within a reasonable time the commissioner prescribes, unless additional time is granted by the commissioner.

Subd. 2. Examination of documents for evidence. (a) For the purposes of this chapter, the commissioner must at all reasonable times be allowed to examine and copy documentary evidence of a person being investigated or proceeded against. The commissioner may subpoena witnesses and require the production of documentary evidence of a person relating to any matter under investigation. The commissioner may sign subpoenas, administer oaths and affirmations, examine witnesses, and receive evidence.

(b) Attendance of witnesses and the production of documentary evidence may be required at a designated hearing place. In case of disobedience to a subpoena, the commissioner may invoke the aid of the district court to require the attendance and testimony of witnesses and the production of documentary evidence.

(c) The district court, in case of refusal to obey a subpoena issued to a person, may issue an order requiring the person to appear before the commissioner or to produce documentary evidence if ordered, or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as a contempt.

(d) Upon the application of the attorney general of this state at the request of the commissioner, the district court may order a person to comply with sections 31A.01 to 31A.31 or an order of the commissioner made under those sections.

(e) The commissioner may order testimony to be taken by deposition in a proceeding or investigation pending under this chapter at any state of the proceeding or investigation. Depositions may be taken before a person designated by the commissioner and having power to administer oaths. The testimony must be reduced to writing by the person taking the deposition or under the person's direction and must then be signed by the witness. A person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner.

(f) Witnesses summoned before the commissioner may be paid the same fees and mileage that are paid witnesses in the district courts. Witnesses whose depositions are taken and the persons taking them may be entitled to the fees that are paid for those services in the district court.

(g) A person is not excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the commissioner or in obedience to the subpoena of the commissioner whether the subpoena is signed or issued by the commissioner or the commissioner's delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of an alleged violation of this chapter because the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No person may be prosecuted or subjected to a penalty or forfeiture on account of a matter concerning which the person is compelled, after having claimed a privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that a witness is not exempt from prosecution and punishment for perjury committed in testifying.

Subd. 3. Penalties related to testimony and records. (a) A person who neglects or refuses to attend and testify, to answer a lawful inquiry, or to produce documentary evidence, if it is in the person's power to do so, in obedience to the subpoena or lawful requirement of the commissioner is guilty of a misdemeanor.

(b) A person who willfully (1) makes or causes to be made a false entry or statement of fact in a report required under this chapter; (2) makes or causes to be made a false entry in an account, record, or memorandum kept by a person subject to this chapter; (3) neglects or fails to make or to cause to be made full and correct entries in the accounts, records, or memoranda, of all facts and transactions relating to the person's business; (4) leaves the jurisdiction of this state; (5) mutilates, alters, or by any other means falsifies documentary evidence of a person subject to this chapter; or (6) refuses to submit to the commissioner, for inspection and copying, any documentary evidence of a person subject to this chapter in the person's possession or control, is guilty of a misdemeanor.

(c) A person required by this chapter to file an annual or special report who fails to do so within the time fixed by the commissioner for filing the report and continues the failure for 30 days after notice of failure to file, is guilty of a misdemeanor.

(d) An officer or employee of this state who makes public information obtained by the commissioner without the commissioner's authority, unless directed by a court, is guilty of a misdemeanor.

History: 1969 c 225 s 27; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.29 — COST OF ADMINISTRATION; OVERTIME WORK.

The cost of administering this chapter, including the cost of inspection, must be paid from appropriations made for this purpose, except to the extent of federal contributions as provided in section 31A.21. The commissioner may pay employees of the Department of Agriculture employed in establishments subject to this chapter for overtime work performed at the establishments. The commissioner may accept from the establishments where the overtime work is performed reimbursement for sums paid by the commissioner for overtime work. Reimbursements must be deposited in the treasury and credited to the accounts from which the overtime costs were paid.

History: 1969 c 225 s 29; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.31 — CITATION.

This chapter may be cited as the "Minnesota Meat and Poultry Inspection Act."

History: 1969 c 225 s 31; 1988 c 469 art 2 s 1; 1999 c 231 s 65






Chapter 31B — PACKERS AND STOCKYARDS

Section 31B.01 — CITATION.

This chapter is known and may be cited as the "Minnesota Packers and Stockyards Act."

History: 1990 c 530 s 20



Section 31B.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Dealer. "Dealer" means a person, other than a market agency in the business of buying or selling livestock, either on the person's own account or as the employee or agent of the vendor or purchaser.

Subd. 4. Livestock. "Livestock" means live or dead cattle, sheep, swine, horses, mules, farmed Cervidae, as defined in section 35.153, subdivision 3, llamas, as defined in section 17.455, subdivision 2, Ratitae, as defined in section 17.453, subdivision 3, bison (buffalo), or goats.

Subd. 5. Livestock products. "Livestock products" means products and by-products other than meats and meat food products of the slaughtering and meat-packing industry derived in whole or in part from livestock.

Subd. 6. Market agency. "Market agency" means a person engaged in the business of (1) buying or selling livestock on a commission basis, or (2) furnishing stockyard services and includes a person who sells or offers for sale livestock located in this state by satellite video auction.

Subd. 7. Meat food products. "Meat food products" means edible products and by-products of the slaughtering and meat-packing industry.

Subd. 8. Packer. "Packer" means a person in the business of (1) buying livestock for purposes of slaughter, (2) manufacturing or preparing meats or meat food products for sale or shipment, or (3) marketing meats, meat food products, or livestock products in an unmanufactured form acting as a wholesale broker, dealer, or distributor.

Subd. 9. Stockyard. "Stockyard" means a place, establishment, or facility commonly known as a stockyard conducted, operated, or managed for profit or nonprofit as a public market for livestock producers, feeders, market agencies, and buyers, consisting of pens, or other enclosures, and their appurtenances, in which live cattle, sheep, swine, horses, mules, or goats are received, held, or kept for sale or shipment.

Subd. 10. Stockyard owner. "Stockyard owner" means a person in the business of conducting or operating a stockyard.

Subd. 11. Stockyard services. "Stockyard services" means services or facilities furnished at a stockyard in connection with the receiving, buying, or selling on a commission basis or otherwise, marketing, feeding, watering, holding, delivery, shipment, weighing, or handling of livestock.

History: 1990 c 530 s 21; 1993 c 375 art 9 s 11; 2000 c 477 s 51; 2006 c 212 art 1 s 22



Section 31B.03 — REPORTING REQUIREMENTS.

A packer, stockyard owner, market agency, and dealer and grain and feed businesses with livestock contracts shall file annually with the commissioner a copy of the annual report form of the federal packers and stockyards regulations filed with the federal packers and stockyards administration and any additional information that may be required on a form prescribed by the commissioner. The report and any additional information must be filed with the commissioner not later than April 15 following the end of the calendar year or, if the records are kept on a fiscal year basis, not later than 90 days after the close of the fiscal year.

The commissioner shall require: (1) a packer to annually complete a form showing the maximum capacity of each of the packer's packing plants; and (2) a copy of each contract a packer has entered into with a livestock producer and each agreement that will become part of the contract that a packer has with a livestock producer for the purchase or contracting of livestock.

History: 1990 c 530 s 22



Section 31B.04 — PROMPT PAYMENT FOR PURCHASE OF LIVESTOCK.

Subdivision 1. Kind of payment; time required. A packer, market agency, or dealer purchasing livestock shall, before the close of the next business day following the purchase of livestock and transfer of its possession, deliver to the seller or the seller's authorized representative the full amount of the purchase price. If a packer, market agency, or dealer is purchasing livestock for slaughter, that person shall, before the close of the next business day following purchase of livestock and transfer of its possession, actually deliver at the point of transfer of possession to the seller or the seller's authorized representative a check or shall wire transfer funds to the seller's account for the full amount of the purchase price; or, in the case of a purchase on a carcass or "grade and yield" basis, the purchaser shall make payment by check at the point of transfer of possession or shall wire transfer funds to the seller's account for the full amount of the purchase price not later than the close of the first business day following determination of the purchase price. If the seller or a duly authorized representative is not present to receive payment at the point of transfer of possession, the packer, market agency, or dealer shall wire funds or place a check in the United States mail for the full amount of the purchase price properly addressed to the seller within the time limits specified in this section, and that action complies with the requirement for prompt payment.

Subd. 2. Waiver. Notwithstanding subdivision 1 and subject to terms and conditions the commissioner may prescribe, the parties to the purchase and sale of livestock may expressly agree in writing, before the purchase or sale, to effect payment in a manner other than that required in subdivision 1. The agreement must be disclosed in the records of the market agency or dealer selling the livestock, and in the purchaser's records and on the accounts or other documents issued by the purchaser relating to the transaction.

Subd. 3. Delay in payment or attempt to delay. Any delay or attempt to delay by a market agency, dealer, or packer purchasing livestock, the collection of funds under this section, or otherwise for the purpose of or resulting in extending the normal period of payment for the livestock is an "unfair practice" in violation of this chapter.

History: 1990 c 530 s 23



Section 31B.05 — UNFULFILLED CONTRACT TO BUY LIVESTOCK.

A packer who has committed either orally or in writing to buy more livestock than the packer's plant can process and who cannot fulfill the commitment to the producer within 30 days of the delivery date of the contract is subject to denial, suspension, or revocation of the packer's license.

History: 1990 c 530 s 24



Section 31B.06 — PACKER AND PROCESSOR ACCOUNTING REQUIREMENTS.

Hog, cattle, sheep, and dairy processors with annual sales greater than $10,000,000 are required to conduct all financial transactions relating to a contract feeding operation through a separate and exclusive bank account. This separate account is subject to audit and inspection at any reasonable time by the commissioner.

Grain and feed businesses with annual sales greater than $10,000,000 are required to conduct all financial transactions relating to contract feeding of hogs, cattle, sheep, or dairy cows through a separate and exclusive bank account. This separate account is subject to audit and inspection at any reasonable time by the commissioner.

History: 1990 c 530 s 25






Chapter 32 — DAIRY PRODUCTS

Section 32.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the words defined in this section, shall for the purposes of this chapter, have the meanings given to them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. [Repealed, 1961 c 147 art 3 s 3]

Subd. 6. Dairy plant. "Dairy plant" means any place where a dairy product is manufactured, processed, or handled and includes milk-receiving stations, creameries, cheese factories, condenseries, milk plants, transfer stations, cream stations, marketing organizations not operating dairy plants, but purchasing milk and cream directly from producers for resale, and other establishments, as those terms are used in this chapter and chapters 17, 27, 31, and 33; but does not include a dairy farm or an establishment where no dairy products are processed, but dairy products are sold at wholesale or retail only.

Subd. 7. [Repealed, 1999 c 154 s 4]

Subd. 8. Overrun. "Overrun" is the difference between the weight of any given amount of pure butterfat and the weight of the butter manufactured therefrom; and this difference, ascertained in any case, divided by the given amount of pure butterfat in such case and multiplied by 100, is the "percentage of overrun" in the manufacture of butter.

Subd. 9. Milk-receiving station. "Milk-receiving station" means any dairy plant where raw milk for pasteurization or for manufacture is received, handled, or prepared for processing or for resale as unpasteurized milk or fluid milk products.

Subd. 10. Dairy product. "Dairy product" means milk as defined by Code of Federal Regulations, title 21, cream, any product or by-product of either, or any commodity among the principal constituents or ingredients of which is one or a combination of two or more of them, as determined by standards, grades, or rules duly adopted by the commissioner.

Subd. 11. Adulterated. "Adulterated" means an item is covered by section 34A.02.

Subd. 12. Misbranded. "Misbranded" or "misbranding" means an item is covered by section 34A.03.

History: (3821-1, 3871, 3873-1, 3928-4) 1921 c 495 s 84; 1927 c 162 s 1; 1927 c 169 s 1; 1935 c 61 s 1; 1949 c 192 s 2; 1949 c 196 s 1; 1955 c 146 s 1-4; 1961 c 113 s 1; 1961 c 147 art 1 s 1-3; 1967 c 219 s 1; 1971 c 339 s 25; 1985 c 248 s 70; 1995 c 186 s 15; 2003 c 107 s 20; 2012 c 244 art 2 s 21,22



Section 32.021 — DUTIES AND POWERS OF COMMISSIONER.

Subdivision 1. Enforcement. The commissioner shall be charged with the enforcement of the provisions of this chapter.

Subd. 2. Power and authority. For the purpose of enforcing the provisions of chapter 32 and amendatory acts the commissioner and the commissioner's assistants, agents, and employees, shall have the power and authority granted under the provisions of sections 31.02 to 31.171.

History: (3928-11) 1935 c 61 s 8; 1949 c 192 s 2; 1961 c 147 art 2 s 1; 1974 c 84 s 37; 1986 c 444



Section 32.071 — MILK AND CREAM BUYER AND TESTER, LICENSE.

No person shall operate a milk or cream testing apparatus for the purpose of determining the percentage of butterfat in milk or cream, and no person shall grade milk or cream either by apparatus or by an organoleptic method for the purpose of purchasing the same either personally or for others without first securing a license from the commissioner as hereinafter provided.

History: 1949 c 176 s 1; 1986 c 444



Section 32.072 — APPLICATION FOR LICENSE.

Any person desiring to secure such license shall make application therefor on forms to be prepared and provided by the commissioner, and before a license is issued the commissioner shall determine that the applicant is competent and qualified to use such testing apparatus and to make accurate tests with them, and to make accurate organoleptic tests. No person who is not a resident of the United States shall be licensed under the provisions of sections 32.071 to 32.078.

History: 1949 c 176 s 2



Section 32.073 — LICENSES; EXAMINATIONS, QUALIFICATIONS.

A grading and testing license shall be issued by the commissioner to a person making application therefor, after the commissioner has determined that the applicant is competent and qualified to grade and test milk and cream, and that the applicant understands and is familiar with the provisions of sections 32.01 to 32.486. Any conviction for violating sections 32.01 to 32.486 or the standards, grades, and rules adopted by the commissioner shall be taken into consideration in determining whether or not the applicant is competent and qualified.

History: 1949 c 176 s 3; 1955 c 835 s 1; 1985 c 248 s 70; 2002 c 379 art 1 s 13



Section 32.074 — LICENSED DAIRY PLANT; LICENSED PERSON TO GRADE AND TEST.

Every milk and cream buyer shall maintain at each licensed dairy plant where milk and cream is purchased, a licensed person to grade and test milk and cream. Any person gathering cream or milk and transporting it by bulk pickup and not in individual containers from farm to plant shall have a license to grade and sample such milk and cream.

History: 1949 c 176 s 4; 1953 c 679 s 1



Section 32.075 — TERM OF LICENSE; TRANSFERABILITY; FEES AND PENALTIES.

An initial license issued by the commissioner expires on the following December 31st and is not transferable. A renewal license is valid for two years and expires on December 31 of the second year. The fee for an initial or renewal license is $60. The fee shall be paid to the commissioner before the commissioner issues an initial or renewal license. If a license renewal is not applied for on or before January 1 of each year, a penalty of $30 shall be imposed. A person who does not renew a license within one year following its December 31 expiration date, except those persons who do not renew such license while engaged in active military service, shall be required to prove competency and qualification pursuant to section 32.073, before a license is issued. The commissioner may require any other person who renews a license to prove competency and qualification in the same manner. All license fees and penalties received by the commissioner shall be deposited in the dairy services account in the agricultural fund.

History: 1949 c 176 s 5; 1955 c 820 s 5; 1959 c 19 s 3; 1963 c 102 s 1; 1963 c 123 s 4; 1969 c 1148 s 9; 1975 c 412 s 20; 1981 c 356 s 267; 1983 c 293 s 55; 1986 c 444; 1987 c 358 s 86; 1Sp2015 c 4 art 2 s 54



Section 32.076 — OFFENSES.

The grading or testing of each lot of milk and cream by an unlicensed person shall constitute a separate offense.

History: 1949 c 176 s 6



Section 32.078 — SUSPENSION OR CANCELLATION.

The commissioner is empowered to suspend or cancel any license issued pursuant to the provisions of sections 32.071 to 32.076 after a hearing upon written notice containing the grounds therefor, which notice shall be served personally upon the licensee or the licensee's agent at least five days prior to such hearing.

History: 1949 c 176 s 8; 1986 c 444; 1997 c 7 art 1 s 13



Section 32.10 — LICENSES; SUSPENSION, REVOCATION.

When any person licensed under sections 28A.04 and 32.10 shall have been convicted of a violation of any provision of any law of this state relating to the manufacture or sale of butter or cheese or other dairy products, or the operation of dairy plants, or other establishments in which dairy products or goat milk, as defined in section 32.391, subdivision 1, are manufactured, processed, or handled, or for transportation, or of any provision of any rule of the commissioner made and promulgated under the provisions of law or there has been a continued course of conduct by such licensee or any agent, representative or employee of such licensee which deceives or defrauds producers or consumers, the license (1) may be suspended for the time stated in order of suspension, (2) may be revoked or canceled by the commissioner, or (3) upon application for a renewal license, the commissioner may refuse to issue the same, upon ten days' written notice with opportunity to be heard. The commissioner shall promulgate procedural rules governing the notice, hearing, evidence, findings, order, and record to be kept in such hearings, in the manner provided by law. Upon conviction of a second or any subsequent offense, the commissioner may revoke and cancel such license with or without notice of hearing, in the commissioner's discretion, and in such case the commissioner shall not issue another license for the operation of such plant or establishment for a term of one year from the date of such cancellation or revocation.

History: (3935-3) 1927 c 187 s 3; 1955 c 608 s 1; 1961 c 147 art 3 s 2; 1963 c 101 s 2; 1973 c 35 s 11; 1985 c 248 s 70; 1986 c 444



Section 32.102 — PROSECUTIONS.

It shall be the duty of every prosecuting officer to whom the commissioner shall report any violation of sections 28A.04 and 32.10 to cause appropriate proceedings to be instituted and to be prosecuted in the proper courts, without delay, for the enforcement as in such cases therein provided. All fines imposed and paid thereunder shall be paid into the state treasury.

History: (3935-5) 1927 c 187 s 5; 1973 c 35 s 13



Section 32.103 — INSPECTION OF DAIRIES.

(a) At times the commissioner determines proper, the commissioner shall cause to be inspected all places where dairy products are made, stored, or served as food for pay, and all places where cows are kept by persons engaged in the sale of milk, and shall require the correction of all insanitary conditions and practices found. During routine inspections or as necessary, the commissioner shall inspect for:

(1) evidence of use of rBGH in violation of section 32.75, by producers providing affidavits of nontreatment under that section; and

(2) mercury manometers in violation of section 116.92.

(b) A refusal or physical threat that prevents the completion of an inspection or neglect to obey a lawful direction of the commissioner or the commissioner's agent given while carrying out this section may result in the suspension of the offender's permit or certification. The offender is required to meet with a representative of the offender's plant or marketing organization and a representative of the commissioner within 48 hours excluding holidays or weekends or the suspension will take effect. A producer may request a hearing before the commissioner or the commissioner's agent if a serious concern exists relative to the retention of the offender's permit or certification to sell milk.

History: (3819) 1921 c 495 s 30; 1986 c 444; 1989 c 312 s 3; 1990 c 511 s 3; 1994 c 632 art 2 s 13; 1997 c 216 s 54



Section 32.105 — MILK PROCUREMENT FEE.

Each dairy plant operator within the state must pay to the commissioner on or before the 18th of each month a fee of 1.1 cents per hundredweight of milk purchased the previous month. If a milk producer within the state ships milk out of the state for sale, the producer must pay the fee to the commissioner unless the purchaser voluntarily pays the fee.

Producers who ship milk out of state or processors must submit monthly reports as to milk purchases along with the appropriate procurement fee to the commissioner. The commissioner may have access to all relevant purchase or sale records as necessary to verify compliance with this section and may require the producer or purchaser to produce records as necessary to determine compliance.

The fees collected under this section must be deposited in the dairy services account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

History: 1Sp2001 c 2 s 56; 1Sp2015 c 4 art 2 s 55



Section 32.106 — MULTIUSE DAIRY PRODUCT CONTAINERS.

Subdivision 1. Cleaning. Before being reused, dairy product containers which may be used more than once shall be cleaned in accordance with rules promulgated in the manner provided by law by the commissioner, except, that in no instance shall such rules serve to eliminate any producers product from the market, whose present method of production, bears no evidence of endangering the health of the consumers. All rules heretofore adopted by the commissioner relating to the cleaning of dairy product containers which are in effect at the time Laws 1961, chapter 147, article 4, section 1 takes effect and which are not in conflict with this section, shall remain in effect until amended, modified, or repealed by the commissioner.

Subd. 2. Return. Every person, receiving any dairy product in containers which may be used more than once and which are to be returned to the sender or seller shall cause such containers to be promptly emptied, thoroughly cleansed as required by rules promulgated by the commissioner, and immediately returned.

History: (3816) 1921 c 495 s 27; 1957 c 119 s 1; 1961 c 147 art 4 s 1; 1985 c 248 s 70



Section 32.21 — ADULTERATED DAIRY PRODUCTS.

Subdivision 1. Purchase and sale prohibition. A person may not sell or knowingly buy adulterated dairy products.

Subd. 2. Manufacture of food for human consumption from adulterated milk or cream prohibited. An article of food for human consumption may not be manufactured from adulterated milk or cream, except as provided in section 32.22 or the Federal Food, Drug, and Cosmetic Act, United States Code, title 21, section 301 et seq., and related federal regulations.

Prior to processing milk, all bulk milk pickup tankers must be tested for the presence of beta lactum drug residues and for other residues as determined necessary by the commissioner. Test methods must be those approved by the Association of Analytical Chemists (AOAC) or under the AOAC C2 program. Bulk milk tankers testing positive must be reported to the commissioner or the commissioner's agent within 24 hours. This report must include how and where the milk was disposed of, the volume, the responsible producer, and the possible cause of the violative residue. All milk sample residue results must be recorded and retained for examination by the commissioner or the commissioner's agent for six months by the receiving plant. Milk received from a producer in other than a bulk milk pickup tanker is also subject to this section.

Subd. 3. Adulterated milk. For purposes of this section and section 32.22, milk is adulterated if it:

(1) is drawn in a filthy or unsanitary place;

(2) is drawn from unhealthy or diseased cows;

(3) is drawn from cows that are fed garbage or an unwholesome animal or vegetable substance;

(4) is drawn from cows within 15 days before calving, or five days after calving;

(5) contains water in excess of that normally found in milk;

(6) contains a substance that is not a normal constituent of the milk except as allowed in this chapter; or

(7) contains drug residues or other chemical or biological substances in amounts above the tolerances or safe levels established by rule or under section 32.415.

Subd. 4. Penalties. (a) A person, other than a milk producer, who violates this section is guilty of a misdemeanor or subject to a civil penalty up to $1,000.

(b) A milk producer may not change milk plants within 30 days, without permission of the commissioner, after receiving notification from the commissioner under paragraph (c) or (d) that the milk producer has violated this section.

(c) A milk producer who violates subdivision 3, clause (1), (2), (3), (4), or (5), is subject to clauses (1) to (3) of this paragraph.

(1) Upon notification of the first violation in a 12-month period, the producer must meet with the qualified dairy sanitarian to initiate corrective action within 30 days.

(2) Upon the second violation within a 12-month period, the producer is subject to a civil penalty of $300. The commissioner shall notify the producer by certified mail stating the penalty is payable in 30 days, the consequences of failure to pay the penalty, and the consequences of future violations.

(3) Upon the third violation within a 12-month period, the producer is subject to an additional civil penalty of $300 and possible revocation of the producer's permit or certification. The commissioner shall notify the producer by certified mail that all civil penalties owed must be paid within 30 days and that the commissioner is initiating administrative procedures to revoke the producer's permit or certification to sell milk for at least 30 days.

(d) The producer's shipment of milk must be immediately suspended if the producer is identified as an individual source of milk containing residues causing a bulk load of milk to test positive in violation of subdivision 3, clause (6) or (7). The Grade A or manufacturing grade permit must be converted to temporary status for not more than 30 days and shipment may resume only after subsequent milk has been sampled by the commissioner or the commissioner's agent and found to contain no residues above established tolerances or safe levels.

The Grade A or manufacturing grade permit may be restored if the producer completes the "Milk and Dairy Beef Residue Prevention Protocol" with a licensed veterinarian, displays the signed certificate in the milkhouse, and sends verification to the commissioner within the 30-day temporary permit status period. If the producer does not comply within the temporary permit status period, the Grade A or manufacturing grade permit must be suspended. A milk producer whose milk supply is in violation of subdivision 3, clause (6) or (7), and has caused a bulk load to test positive is subject to clauses (1) to (3) of this paragraph.

(1) For the first violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pickups are prohibited until subsequent testing reveals the milk is free of drug residue. A farm inspection must be completed by a qualified dairy sanitarian and the producer to determine the cause of the residue and actions required to prevent future violations.

(2) For the second violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pickups are prohibited until subsequent testing reveals the milk is free of drug residue. A farm inspection must be completed by a qualified dairy sanitarian to determine the cause of the residue and actions required to prevent future violations.

(3) For the third or subsequent violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pickups are prohibited until subsequent testing reveals the milk is free of drug residue. The commissioner or the commissioner's agent shall also notify the producer by certified mail that the commissioner is initiating administrative procedures to revoke the producer's permit or certification to sell milk for a minimum of 30 days.

(4) If a bulk load of milk tests negative for residues and there is a positive producer sample on the load, no civil penalties may be assessed to the producer. The plant must report the positive result within 24 hours and reject further milk shipments from that producer until the producer's milk tests negative. A farm inspection must be completed by a qualified dairy sanitarian to determine the cause of the residue and actions required to prevent future violations. The department shall suspend the producer's permit and count the violation on the producer's record. The Grade A or manufacturing grade permit must be converted to temporary status for not more than 30 days during which time the producer must review the "Milk and Dairy Beef Residue Prevention Protocol" with a licensed veterinarian, display the signed certificate in the milkhouse, and send verification to the commissioner. If these conditions are met, the Grade A or manufacturing grade permit must be reinstated. If the producer does not comply within the temporary permit status period, the Grade A or manufacturing grade permit must be suspended.

(e) A milk producer that has been certified as completing the "Milk and Dairy Beef Residue Prevention Protocol" within 12 months of the first violation of subdivision 3, clause (7), need only review the cause of the violation with a field service representative within three days to maintain Grade A or manufacturing grade permit and shipping status if all other requirements of this section are met.

(f) Civil penalties collected under this section must be deposited in the milk inspection services account established in this chapter.

History: (3811) 1921 c 495 s 22; 1961 c 147 art 5 s 1; 1967 c 219 s 2; 1985 c 93 s 1; 1987 c 20 s 1; 1990 c 511 s 4; 1992 c 602 s 3; 1996 c 407 s 26; 1999 c 231 s 67; 2000 c 385 s 1; 1Sp2001 c 2 s 57; 2003 c 107 s 21; 2007 c 45 art 1 s 40



Section 32.212 — MILK HOUSES FOR BULK TANKS.

Any producer using a bulk tank for cooling and storage of milk to be used for manufacturing purposes shall have an enclosed milk room which shall conform to the standards provided by this section. The floor shall be constructed of concrete or other impervious material, maintained in good repair, and graded to provide proper drainage. The walls and ceilings of the room shall be sealed and constructed of smooth easily cleaned material. All windows shall be screened and doors shall be self-closing. It shall be well ventilated and must meet the following requirements:

(1) The bulk tank shall not be located over a drain or under a ventilator.

(2) The hose port shall be located in an exterior wall and fitted with a tight self-closing door.

(3) Each milk room shall have an adequate supply of water readily accessible with facilities for heating the water, to insure the cleaning and sanitizing of the bulk tank, utensils and equipment and the keeping of the milk room clean.

(4) No lights shall be placed directly over the bulk tank.

(5) The bulk tank shall be properly located in the milk room for easy access to all areas for cleaning and servicing.

(6) The milkhouse shall be used only for storage of milk, milk utensils, and supplies incidental to the production of milk.

(7) This section is effective for all bulk tanks for milk produced for manufacturing purposes.

(8) No milk processor shall buy milk from any producer of milk using a bulk tank to be used for manufacturing purposes unless such producer has complied with the provisions of this section.

(9) After July 1, 1965, no person shall install a bulk tank except in a milk room or milkhouse which complies with the provisions of this section.

(10) The enforcement of this section shall be administered by the Minnesota Department of Agriculture.

(11) Any person violating any provisions of this section shall be punished by a fine of not more than $50.

History: 1965 c 530 s 1; 1967 c 257 s 1; 1969 c 337 s 1; 1983 c 216 art 1 s 9; 2007 c 45 art 1 s 41



Section 32.22 — SKIMMED MILK.

Notwithstanding the provisions of section 32.21, milk from which the cream has been removed, if such milk is otherwise wholesome and unadulterated, may be sold as such to makers of skimmed milk cheese, and by licensed dealers; but in the latter case only from vessels legibly marked "skimmed milk" in plain, common black letters upon a light colored background, each letter being at least one inch high and one-half inch wide, and these words being placed on the top or side of such vessel. These requirements shall not apply to skimmed or separated milk delivered to any patron of a creamery who furnishes milk thereto, but all skimmed milk from creameries and all whey from cheese factories so delivered to patrons shall first be pasteurized at a minimum temperature of 145 degrees Fahrenheit for not less than 30 minutes, or at a minimum temperature of 180 degrees Fahrenheit for continuous flow pasteurization.

History: (3812) 1921 c 495 s 23



Section 32.25 — MILK, CREAM, SKIM MILK, AND BUTTERMILK BOUGHT BY WEIGHT; TESTING METHODS.

Subdivision 1. Milk fat, protein, and solids not fat bases of payment; tests. Milk must be purchased from producers using a formula based on one or more of the following:

(1) payment of a standard rate with uniform differentials for milk testing above or below 3.5 percent milk fat;

(2) payment of a standard rate for the pounds of milk fat contained in the milk;

(3) payment of a standard rate for the pounds of protein contained in the milk;

(4) payment of a standard rate for the pounds of solids not fat contained in the milk; or

(5) payment of standard rates based on other attributes of value in the milk.

In addition, an adjustment may be made on the basis of milk quality and other premiums.

Testing procedures for determining the percentages of milk fat, protein, and solids not fat must comply with the Association of Analytical Chemists approved methods or be as adopted by rule.

Subd. 2. Apparatus to conform to specifications. All glassware, test bottles, pipettes, acid measures, chemicals, scales, and other apparatus used in the operation of these tests shall conform to the specifications set forth for the particular test method.

Subd. 3. Penalties for violations. Any person

(1) who shall employ any test other than those tests authorized by rule promulgated by the commissioner, or any methods other than the standard official methods for determining the milk fat content of milk or cream, or

(2) who shall incorrectly sample milk or cream purchased or sold, or

(3) who shall incorrectly weigh milk or cream purchased or sold, or

(4) who shall incorrectly grade milk or cream purchased or sold, or

(5) who shall make a false entry of the weight, or test result, or grade of any milk or cream purchased or sold, or

(6) who shall incorrectly sample, weigh, test, or record or report weights or tests of skim milk or buttermilk purchased or sold, or

(7) who shall underread the tests, or

(8) who shall falsify the reading of the tests, or

(9) who shall manipulate the reading of the tests, or

(10) who shall falsely state, certify, or use in the purchase or sale of milk or cream a misreading of such tests, whether the tests or actual reading shall have been made by such person or by any other person, shall be guilty of a misdemeanor.

History: (3815) 1921 c 495 s 26; 1927 c 154 s 1; 1941 c 327 s 1; 1945 c 164 s 1; 1947 c 461 s 1; 1955 c 521 s 1; 1961 c 147 art 5 s 2; 1963 c 90 s 1; 1965 c 310 s 2,3; 1984 c 509 s 1; 1985 c 248 s 70; 1993 c 367 s 27; 1999 c 154 s 1



Section 32.391 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 1a. [Repealed, 2003 c 107 s 33]

Subd. 1b. [Repealed, 2003 c 107 s 33]

Subd. 1c. [Repealed, 2003 c 107 s 33]

Subd. 1d. Milk solids-not-fat. "Milk solids-not-fat" is the portion of a milk product that is not water and is not fat as determined by procedures outlined in Standard Methods For The Examination Of Dairy Products (current edition).

Subd. 1e. Fluid milk products. "Fluid milk products" means cream, sour cream, half and half, reconstituted half and half, concentrated milk, concentrated milk products, skim milk, nonfat milk, chocolate flavored milk, chocolate flavored drink, chocolate flavored reconstituted milk, chocolate flavored reconstituted drink, buttermilk, cultured buttermilk, cultured milk, vitamin D milk, reconstituted or recombined milk, reconstituted cream, reconstituted skim milk, homogenized milk, and any other fluid milk product made by the addition of any substance to milk or to any of the above enumerated fluid milk products, when the same is declared to be a fluid milk product by rule promulgated by the commissioner.

Subd. 1f. Goat milk. "Goat milk" is a whole, fresh, clean lacteal secretion free from colostrum, obtained by the complete milking of one or more healthy goats.

Subd. 1g. Sheep milk. "Sheep milk" is a whole, fresh, clean lacteal secretion free from colostrum, obtained by the complete milking of one or more healthy sheep.

Subd. 2. Pasteurization. (a) The terms "pasteurization," "pasteurized," and similar terms mean:

(1) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to a temperature of at least 145 degrees Fahrenheit and holding the temperature for at least 30 minutes;

(2) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to a temperature of at least 161 degrees Fahrenheit and holding the temperature for at least 15 seconds; or

(3) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to the temperatures and holding for the times as the commissioner may prescribe by rule adopted in accordance with law containing standards more stringent than those imposed by this subdivision.

(b) Nothing contained in this definition shall be construed as excluding any other process which has been demonstrated to be equally efficient and is approved by the commissioner.

Subd. 3. Cooling after pasteurization. Immediately following pasteurization, all milk, fluid milk products, goat milk, and sheep milk shall be cooled, in properly operated equipment approved by the commissioner, to a temperature of 45 degrees Fahrenheit or lower, and maintained at 45 degrees Fahrenheit or lower until delivered; provided, however, that if the milk, fluid milk products, goat milk, or sheep milk is to be cultured immediately after pasteurization, then such cooling may be delayed until after the culturing process is completed; provided further that the commissioner may prescribe by rule adopted in accordance with law standards more stringent than those imposed by this subdivision.

History: 1945 c 384 s 1,2; 1953 c 536 s 1; 1967 c 219 s 3-5; 1985 c 248 s 70; 1986 c 354 s 1; 1990 c 511 s 5



Section 32.392 — APPROVAL OF DAIRY PLANTS.

No person shall operate a dairy plant in this state unless the dairy plant, and the equipment, water supply and plumbing system connected therewith shall have been first approved by the commissioner and a permit issued to operate the same. At the time of filing the application for a permit, the applicant shall submit to the commissioner duplicate floor plans of such plant which shall show the placement of equipment, the source of water supply and method of distribution, and the location of the plumbing system, including the disposal of wastes. All new construction or alteration of any existing dairy plants shall be made only with the approval of the commissioner and duplicate plans for such construction or alteration shall be submitted to the commissioner for approval. Any permit may be revoked by the commissioner for due cause after the holder of the permit has been given the opportunity for a hearing, in which case the holder of the permit shall be notified in writing, at least seven days prior to the date of such hearing, of the time and place of such hearing.

The fee for approval services is $45 per hour of department staff time spent in the approval process. The fees must be deposited in the dairy services account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

History: 1945 c 384 s 3; 1949 c 403 s 1; 1953 c 536 s 2; 1955 c 658 s 1; 1967 c 219 s 6; 1986 c 444; 1Sp2001 c 2 s 58



Section 32.393 — LIMITATION ON SALE.

Subdivision 1. Pasteurization. No milk, fluid milk products, goat milk, or sheep milk shall be sold, advertised, offered or exposed for sale or held in possession for sale for the purpose of human consumption in fluid form in this state unless the same has been pasteurized and cooled, as defined in section 32.391; provided, that this section shall not apply to milk, cream, skim milk, goat milk, or sheep milk occasionally secured or purchased for personal use by any consumer at the place or farm where the milk is produced.

Subd. 2. Labels. All pasteurized milk, fluid milk products, goat milk, or sheep milk sold, offered or exposed for sale or held in possession for sale shall be labeled or otherwise designated as pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, or pasteurized sheep milk, and in case of pasteurized fluid milk products the label shall also state the name of the specific product.

History: 1945 c 384 s 4; 1949 c 403 s 1; 1953 c 536 s 3; 1986 c 444; 1990 c 511 s 6



Section 32.394 — GRADE A PASTEURIZED MILK.

Subdivision 1. Grade A pasteurized bacteria counts. Grade A pasteurized milk, fluid milk products and goat milk are Grade A raw milk, fluid milk products and goat milk for pasteurization which have been pasteurized, cooled and prepared for distribution in a dairy plant approved by the commissioner, the bacterial count of which at no time after pasteurization and until delivery exceeds 20,000 bacteria per milliliter. The coliform count must not exceed ten per milliliter except that bulk tank transport shipments must not exceed 100 per milliliter. The standard plate count standard shall be omitted in the case of sour cream, cultured buttermilk, other cultured fluid milk products and cultured goat milk; provided further that the commissioner may prescribe standards and rules adopted in accordance with law more stringent than those imposed by this subdivision.

Subd. 2. Grade A raw bacteria counts. Grade A raw milk or goat milk for pasteurization purposes is raw milk or goat milk which complies with all the requirements for its production, the bacterial count of which does not exceed 100,000 bacteria per milliliter prior to commingling with other producer milk at which time the bacteria count must not exceed 300,000 per milliliter prior to pasteurization. The commissioner may prescribe standards and rules adopted in accordance with law more stringent than those imposed by this subdivision.

Subd. 3. Exemption. Nothing in this section shall be construed to mean compulsory grading of pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization, or raw goat milk for pasteurization; such grade shall apply only to pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization, or raw goat milk for pasteurization on which the grade is declared on the label.

Subd. 4. Rules. The commissioner shall by rule adopt identity, production, and processing standards for milk, milk products, and goat milk which are intended to bear the Grade A label.

In the exercise of the authority to establish requirements for Grade A milk, milk products, and goat milk, the commissioner adopts definitions, standards of identity, and requirements for production and processing contained in the "Grade A Pasteurized Milk Ordinance" of the United States Department of Health and Human Services, in a manner provided for and not in conflict with law.

Subd. 5. Sales as Grade A milk. No person shall sell, offer or expose for sale, any milk, milk products or goat milk labeled Grade A, unless the milk, milk products or goat milk have been produced and processed in accordance with the requirements of Minnesota law and rule. Any processor desiring to use the Grade A label on milk, milk products or goat milk shall make application for a permit to the commissioner on a form prescribed and furnished by the commissioner. The permit shall be issued by the commissioner when the commissioner has determined that the applicant has complied with the requirements of Minnesota law and rule. Permits shall not be transferable with respect to person or location. A permit may be suspended by the commissioner upon failure by the holder of the permit to comply with any of the terms of Minnesota law and rule or for interference with inspection, and may be revoked by the commissioner for due cause after the holder of the permit has been given the opportunity for a hearing, in which case the holder of the permit shall be given a notice in writing of the time and place of such hearing at least seven days before the date of such hearing.

Subd. 6. Inspection service. To assure compliance with the laws and rules governing the production, handling, processing, and sale of Grade A milk, Grade A milk products and Grade A goat milk, the commissioner is hereby authorized to provide a service to be performed by trained and duly qualified milk sanitarians, for the inspection of such milk, milk products and goat milk, and of the premises and plants where such milk, milk products and goat milk are produced, handled and processed. Such service shall be for acquainting the processor and producers with the requirements for a Grade A milk supply, for preliminary inspection to determine if a processor has brought the processor's farms and plant to the state of compliance which will qualify the processor's products for the Grade A label, and for continuous inspection to assure that any farms and plants so accepted and all products therefrom so labeled shall remain in compliance. Said Grade A processor shall provide a continuous field service to assist the producers, who sell their milk to the processor's plant, to attain and to maintain compliance with Grade A requirements. Any person who performs such field service for such Grade A processor first shall obtain a permit therefor from the commissioner. Any person desiring to secure such permit shall make application therefor on a form provided by the commissioner, and before a permit is issued the commissioner shall determine that the applicant is competent and qualified to perform such field service. Said permit shall not be transferable and may be revoked for due cause after the holder of the permit has been given the opportunity for a hearing in which case the holder of the permit shall be given a notice in writing of the time and place of such hearing at least seven days before the date of such hearing.

Subd. 7. Availability. The aforesaid state service shall be available to all processors who wish to use the Grade A label on their milk, milk products and goat milk and who have not available to them substantially equivalent service, imposed with equal effectiveness by a city within the state.

Subd. 8. Grade A inspection fees. A processor or marketing organization of milk, milk products, sheep milk, or goat milk who wishes to market Grade A milk or use the Grade A label must apply for Grade A inspection service from the commissioner. A pasteurization plant requesting Grade A inspection service must hold a Grade A permit and pay an annual inspection fee of no more than $500. For Grade A farm inspection service, the fee must be no more than $50 per farm, paid annually by the processor or by the marketing organization on behalf of its patrons. For a farm requiring a reinspection in addition to the required biannual inspections, an additional fee must be paid by the processor or by the marketing organization on behalf of its patrons. The fee for reinspection of a farm with fewer than 100 cows is $60 per reinspection. The fee for reinspection of a farm with 100 or more cows is $150 per reinspection.

Subd. 8a. Laboratory certification. A laboratory, before conducting a test the results of which are to be used in the enforcement of requirements for distribution of milk, milk products or goat milk under the Grade A label, must be certified as meeting the requirements for laboratory approval that are established by rule of the commissioner, and must receive a permit from the commissioner. The permit shall remain valid without renewal unless suspended or revoked by the commissioner for failure to comply with the requirements. Satisfactory analytical procedures and results for split samples, the nature, number and frequency of which shall be in accordance with rules established by the commissioner, shall be required of a certified laboratory for retention of its certification and permit.

An application for initial certification or biennial recertification, or for recertification following suspension or revocation of a permit shall be accompanied by an annual fee based on the number of analysts approved and the number of specific tests for which they are approved. The fee is not less than $150 or more than $200 for each analyst approved and not less than $35 or more than $50 for each test approved. The commissioner may annually adjust assessments within the limits established by this subdivision to meet the cost recovery of the services required by this subdivision.

Subd. 8b. Manufacturing grade farm certification. A processor or marketing organization of milk, milk products, sheep milk, or goat milk who wishes to market other than Grade A milk must apply for a manufacturing grade farm certification inspection from the commissioner. A manufacturing plant that pasteurizes milk or milk by-products must pay an annual fee based on the number of pasteurization units. This fee must not exceed $140 per unit. The fee for farm certification inspection must not be more than $25 per farm to be paid annually by the processor or by the marketing organization on behalf of its patrons. For a farm requiring more than the one inspection for certification, a reinspection fee of $45 must be paid by the processor or by the marketing organization on behalf of its patrons.

Subd. 8c. Grade A or manufacturing grade raw milk. Grade A or manufacturing grade raw milk must not have been stored longer than 72 hours when it is picked up at the farm by the receiving plant. The commissioner or an agent of the commissioner may waive the 72-hour time limit in a case of hardship, emergency, or natural disaster. On farms permitted or certified for bulk tank storage, the milk may only be picked up from approved bulk milk tanks in proper working order.

Subd. 8d. Processor assessment. (a) A manufacturer shall pay to the commissioner a fee for fluid milk processed and milk used in the manufacture of fluid milk products sold for retail sale in Minnesota in an amount not less than five cents and not more than nine cents per hundredweight as set by the commissioner's order except that beginning July 1, 2003, the fee is set at seven cents per hundredweight and thereafter no change within any 12-month period may be in excess of one cent per hundredweight.

(b) Processors must report quantities of milk processed under paragraph (a) on forms provided by the commissioner. Processor fees must be paid monthly. The commissioner may require the production of records as necessary to determine compliance with this subdivision.

(c) The commissioner may create within the department a dairy consulting program to provide assistance to dairy producers who are experiencing problems meeting the sanitation and quality requirements of the dairy laws and rules.

The commissioner may use money appropriated from the dairy services account created in subdivision 9 to pay for the program authorized in this paragraph.

Subd. 8e. Farm bulk milk pickup tankers. Farm bulk milk pickup tankers, milk transports, and tankers used to transport milk products must be inspected and obtain a permit issued by the commissioner annually by July 1. The owner or operator must pay a $25 permit fee per tanker to the commissioner. The commissioner may appoint such persons as the commissioner deems qualified to make inspections.

Subd. 9. Payments; refunds; disposition. Fees are payable by a processor or marketing organization by July 1 of each year for Grade A, and by January 1 of each year for manufacturing grade, and if not paid within 30 days of the due date, the service must be discontinued, and permission to market manufacturing grade or Grade A milk or milk products or use the Grade A label must be withdrawn. A processor may terminate payment and service without loss of the Grade A label if written notice of that intention is given prior to the due date of the payment of an assessment and if the continuous inspection of the plant is assumed by a city whose milk control ordinance is substantially equivalent to Minnesota law and rule and is enforced with equal effectiveness. If a farm discontinues the production of milk within six months of the billing date, a request for a refund based on inspection services not received may be made by the processor or by the marketing organization on behalf of its patrons. This request must be made in writing by July 1 for manufacturing grade, or by December 31 for Grade A, and on approval by the commissioner refunds must be made to the processor or marketing organization.

The fees for services performed by the activities of this section must be deposited in the agricultural fund and constitute a separate account to be known as the dairy services account, which is hereby created. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

Subd. 10. [Repealed, 1961 c 147 art 5 s 7]

Subd. 11. Waiver of rules; water well distance requirement. A dairy farmer who wishes to be permitted to produce grade A milk may not be denied the grade A permit solely because of provisions in rules adopted by the commissioner of health requiring a minimum distance between a water well and a dairy barn. To be eligible for a grade A permit, the following conditions must be met:

(1) the water well must have been in place prior to January 1, 1974;

(2) the water well must comply with all rules of the commissioner of health other than the minimum distance requirement; and

(3) water from the well must be tested at least once every six months in compliance with guidelines established by the commissioner of agriculture unless the water from the well meets water quality requirements for three consecutive years, in which case the water must be tested only once every 12 months until the water fails to meet water quality requirements during one of the tests.

Subd. 12. Water testing guidelines. The commissioner of agriculture, in consultation with the commissioner of health, shall establish guidelines for the testing required under section 32.394, subdivision 11, clause (3).

History: 1945 c 384 s 5; 1949 c 403 s 1; 1953 c 536 s 4; 1953 c 752 s 1; 1955 c 379 s 1; 1959 c 400 s 1; 1961 c 113 s 1; 1967 c 219 s 7-11; 1971 c 703 s 1,2; 1973 c 123 art 5 s 7; 1975 c 412 s 21-23; 1977 c 120 s 1,2; 1983 c 300 s 20; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 3 s 1; 1987 c 396 art 11 s 11-13; 1990 c 511 s 7-10; 1991 c 254 art 3 s 18-20; 1992 c 544 s 2,3; 1993 c 65 s 4,5; 1993 c 172 s 29; 1997 c 187 art 1 s 1; 1997 c 216 s 55; 1999 c 231 s 68; 1Sp2001 c 2 s 59-61; 2003 c 107 s 22,23; 2003 c 128 art 3 s 31-33; 2007 c 45 art 1 s 42; 2009 c 94 art 1 s 81



Section 32.395 — MILK OTHER THAN GRADE A.

Subdivision 1. Pasteurized milk, fluid milk products and goat milk, other than Grade A. Pasteurized milk, fluid milk products and goat milk, other than Grade A, are raw milk, fluid milk products and goat milk for pasteurization which have been pasteurized, cooled and prepared for distribution in a plant approved by the commissioner, the bacterial count of which at no time after pasteurization and until delivery, exceeds 50,000 bacteria per milliliter, standard plate count, as determined by averaging the logarithms of the results of the last four consecutive tests of samples taken on separate days, except that such average may be over 50,000 bacteria per milliliter if the last individual result is 50,000 bacteria per milliliter or lower, and not more than one of the last four coliform counts of which shall exceed ten per milliliter unless the last individual result is ten per milliliter or lower; provided that the standard plate count standard shall be omitted in the case of sour cream, cultured buttermilk, other cultured fluid milk products and cultured goat milk.

Subd. 2. Raw milk or raw goat milk for pasteurization purposes, other than Grade A. Raw milk or raw goat milk for pasteurization purposes, other than Grade A, is raw milk or raw goat milk which complies with all the requirements for its production, the bacterial count of which does not exceed 500,000 bacteria per milliliter, standard plate count or direct microscopic clump count, as determined by averaging the logarithms of the results of the last four consecutive tests of samples taken on separate days, except that such average may be over 500,000 bacteria per milliliter if the last individual result is 500,000 bacteria per milliliter or lower.

Subd. 3. Rules. The commissioner is authorized to promulgate by rule production and processing standards for pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization and raw goat milk for pasteurization.

Subd. 4. Other methods. The commissioner may authorize, in respect to raw milk or raw goat milk for pasteurization purposes, any other method or methods of determining bacterial count.

History: 1945 c 384 s 6; 1953 c 536 s 5; 1985 c 248 s 70; 1986 c 444



Section 32.397 — ENFORCEMENT STANDARDS.

The standards set forth in sections 32.391 to 32.398 and rules adopted thereunder by the commissioner shall be the only such standards for use in the state of Minnesota. No municipality or other subdivision of state government shall provide, by ordinance more stringent or comprehensive standards than are contained in sections 32.391 to 32.398 and rules adopted thereunder by the commissioner.

History: 1945 c 384 s 9; 1961 c 147 art 5 s 5; 1967 c 219 s 12; 1985 c 248 s 70



Section 32.398 — ENFORCEMENT AND VIOLATIONS.

Subdivision 1. Enforcement. The commissioner shall enforce the provisions of sections 32.391 to 32.398.

Subd. 2. [Repealed, 1996 c 310 s 1]

History: 1945 c 384 s 8,10; 1961 c 144 art 2 s 20



Section 32.401 — MILK AND CREAM FOR MANUFACTURING.

Subdivision 1. Standards, grades, and price differentials. In order to protect the public health and welfare, to promote the interests of the dairy industry in Minnesota, and to secure uniformity, the commissioner of agriculture may adopt standards, grades and price differentials between various grades of milk and cream for milk and cream purchased for manufacturing purposes. Before adopting any standards, grades, or price differentials for milk and cream, the commissioner shall hold a public hearing thereon, as provided by law. Until such standards, grades and price differentials are made and filed, the standards, grades, and price differential heretofore made by the commissioner remain in effect except as otherwise prescribed by law.

Subd. 2. Statement of purchases furnished to seller. All milk or cream purchased for manufacturing purposes shall be purchased on the basis of the standards, grades, and price differentials between grades so adopted. Every purchaser of milk or cream for manufacturing purposes shall, at time of payment therefor, furnish the person from whom purchased a statement showing the date of grading, the grade, and the price paid therefor. The statement may be included on the check delivered by the purchaser to the seller in payment of the milk or cream.

Subd. 3. Enforcement. The commissioner of agriculture shall enforce the provisions of this section.

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Application. This section shall not apply to any action now pending in any of the courts of this state, or to any cause of action arising, or violation which occurred, prior to April 18, 1955.

History: 1947 c 396 s 1-4; 1949 c 196 s 2; 1953 c 197 s 1; 1955 c 481 s 1; 1961 c 113 s 1; 1961 c 144 art 2 s 21; 1961 c 147 art 5 s 6; 1976 c 61 s 1; 1985 c 248 s 70



Section 32.415 — MILK FOR MANUFACTURING; QUALITY STANDARDS.

(a) The commissioner may adopt rules to provide uniform quality standards, and producers of milk used for manufacturing purposes shall conform to the standards contained in Subparts B, C, D, E, and F of the United States Department of Agriculture Consumer and Marketing Service Recommended Requirements for Milk for Manufacturing Purposes and its Production and Processing, except that the commissioner shall develop methods by which producers can comply with the standards without violation of religious beliefs.

(b) The commissioner shall perform or contract for the performance of the inspections necessary to implement this section or shall certify dairy industry personnel to perform the inspections.

(c) The commissioner and other employees of the department shall make every reasonable effort to assist producers in achieving the milk quality standards at minimum cost and to use the experience and expertise of the University of Minnesota and the Agricultural Extension Service to assist producers in achieving the milk quality standards in the most cost-effective manner.

(d) The commissioner shall consult with producers, processors, and others involved in the dairy industry in order to prepare for the implementation of this section including development of informational and educational materials, meetings, and other methods of informing producers about the implementation of standards under this section.

History: 1983 c 232 s 1; 1984 c 640 s 32; 1990 c 511 s 11; 1996 c 407 s 29; 1997 c 216 s 56; 1Sp2001 c 2 s 62; 2003 c 107 s 24; 2007 c 45 art 1 s 43



Section 32.416 — SOMATIC CELL COUNT, GOAT MILK.

Notwithstanding any federal standard incorporated by reference in this chapter, the maximum allowable somatic cell count for raw goat milk is 1,500,000 cells per milliliter.

History: 2008 c 297 art 1 s 19



Section 32.475 — BUTTER, GRADING AND LABELING.

Subdivision 1. Definitions. As used in this section, score or grade means the grading of butter by its examination for flavor and aroma, body and texture, color, and salt, and by the use of other tests or procedures approved by the commissioner of agriculture, for ascertaining the quality of butter in whole or in part.

Subd. 2. Minnesota grades. It is unlawful to sell, offer or expose for sale, or have in possession with intent to sell any butter at retail unless it has been graded and labeled with such grades as follows:

(a) Grade, Minnesota, AA -- U.S. Grade AA

(b) Grade, Minnesota, A -- U.S. Grade A

(c) Grade, Minnesota, B -- U.S. Grade B

(d) Grade, Minnesota, undergrade -- all butter below Minnesota B.

For the purposes of this section "sale at retail" shall include all sales to a restaurant or eating establishment that serves butter to its patrons or that uses butter in the preparation of any food which is served to its patrons.

Subd. 3. United States grades. United States AA, A and B grades, or as such grades may be amended or as they may be administered by the United States Department of Agriculture, shall be accepted in lieu of the corresponding Minnesota AA, A and B grades, but all United States grades below B shall, for the purpose of this section, correspond to Minnesota undergrade.

Subd. 4. Methods and procedures, promulgation by commissioner of agriculture. Methods and procedures to be used for ascertaining quality, grades, grading, labeling, and for arbitrating disputes with respect to grades may be promulgated by the commissioner of agriculture.

Subd. 5. Foreign butter. Butter from outside of the state of Minnesota sold within this state shall comply with the state grade and labeling standards provided in this section; and, unless marked with United States AA, A, and B grades, shall indicate the grade in a manner equivalent to the requirements for butter manufactured and sold within this state.

Subd. 6. Advertisement for retail sale, indication of grade. Any advertisement of butter offered for sale at retail to the public at a given price shall plainly and conspicuously indicate the grade of such butter.

Subd. 7. Penalty. Any person violating any provision of this section shall be guilty of a misdemeanor.

History: 1955 c 219 s 1; 1957 c 145 s 1; 1971 c 23 s 5; 1Sp2001 c 2 s 63



Section 32.481 — CHEESE.

Subdivision 1. Definition. "Cheese" as used in sections 32.481 to 32.484 includes all varieties of cheese, cheese spreads, cheese foods, cheese compounds, or processed cheese, made or manufactured in whole or in part from cow's, goat's, or sheep's milk.

Subd. 2. [Repealed, 1Sp2001 c 2 s 162]

History: 1947 c 184 s 1; 1990 c 407 s 3; 1997 c 7 art 1 s 14



Section 32.482 — MANUFACTURE OF CHEESE, REQUIREMENTS IN PROCESS.

No person, firm, or corporation shall manufacture, transport, sell, offer, or expose for sale or have in possession with intent to sell, at retail to a consumer any cheese which has not been (1) manufactured from milk or milk products which have been pasteurized in accordance with sections 32.391 and 32.392, (2) subjected to a heat treatment equivalent to pasteurization during the process of manufacture or processing, or (3) subjected to an aging process whereby it has been kept for at least 60 days after manufacture at a temperature not lower than 35 degrees Fahrenheit. Any cheese which has been made from unpasteurized milk and which has been repackaged, handled or processed in any manner so as to obliterate or destroy its date of manufacture shall be labeled to show the true date of manufacture or in lieu thereof bear a statement that such cheese is more than 60 days of age.

History: 1947 c 184 s 2; 1955 c 484 s 1; 1959 c 29 s 1



Section 32.483 — STATEMENT BY MANUFACTURER.

Each cheese or packaged cheese sold, offered, or exposed for sale or held in possession with intent to sell at either retail or wholesale, within this state, shall have affixed thereto by the manufacturer a statement clearly setting forth:

(1) the factory number where manufactured, or in states where official factory numbers are not assigned, the name of the manufacturer and address of the plant where manufactured; provided, however, that in case of process cheese, cheese spreads, cheese foods and cheese compounds, the name and address of the jobber or distributor may be substituted for the name of the manufacturer and address of the plant where manufactured;

(2) the name of the variety or the distinctive name of the product and the word "Pasteurized" if made from pasteurized milk;

(3) the name of the variety or the distinctive name of the product and the date of manufacture if made from unpasteurized milk; and

(4) the name of the variety or the distinctive name of the product and the word "Pasteurized" if made from milk which is pasteurized in the curd form during the making process.

When a cheese is repackaged or divided into wholesale cuts, the distributor shall affix to each package or cut a label containing the information required in clause (2) or (3), which appears on the original cheese, together with the name and address of the distributor. When selling cheese to the consumer, that portion to which the label is affixed shall be sold last.

History: 1947 c 184 s 3



Section 32.484 — ENFORCEMENT.

The commissioner of agriculture shall be charged with the enforcement of sections 32.481 to 32.483 and shall have authority to promulgate in the manner provided by law all such rules as are necessary to the enforcement thereof.

History: 1947 c 184 s 4; 1961 c 113 s 1; 1961 c 144 art 2 s 19; 1985 c 248 s 70



Section 32.486 — CULTURED DAIRY FOOD; FARMSTEAD CHEESE.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Cultured dairy food" means a dairy product other than a grade A cultured dairy product.

(c) "Minnesota farmstead cheese" means cheese manufactured within the state of Minnesota on the same farm on which the milk is produced that is used in the manufacture.

Subd. 1a. Processing requirements. (a) Milk used to manufacture Minnesota farmstead cheese may not be more than 48 hours old when used.

(b) Before requiring pasteurization, the commissioner shall provide a plan at least 60 days before the next inspection to the manufacturer to assist the manufacturer in meeting the processing and facility requirements. The commissioner may require pasteurization if test samples demonstrate cheese and cultured dairy foods are not free of pathogens. The commissioner must inspect facilities at least four times each year.

Subd. 2. Use of name restricted. No cheese or packaged cheese that is sold, offered, or exposed for sale or held in possession with intent to sell at either retail or wholesale within this state may be labeled or described as "Minnesota farmstead cheese" unless it meets the criteria set forth in subdivision 1, and the manufacturer has obtained a written permit to use the name from the commissioner of agriculture, or the commissioner's designate.

Subd. 3. Permit. The commissioner or the commissioner's designate shall issue a permit authorizing the use of the name "Minnesota farmstead cheese" upon application made therefor on forms furnished by the commissioner, if the commissioner or the commissioner's designate is satisfied that the cheese manufactured by the applicant meets the requirements prescribed by subdivision 1. The commissioner or the commissioner's designated agents shall inspect the farm at reasonable times to insure compliance with subdivision 1. The permit may be suspended or revoked by the commissioner if the commissioner finds that the permittee is not in compliance with subdivision 1.

History: 1977 c 114 s 1; 1986 c 444; 1989 c 123 s 1,2; 1991 c 327 s 1



Section 32.55 — DEFINITIONS; FROZEN DAIRY FOODS.

Subdivision 1. Terms. For the purposes of subdivisions 2 to 13 and sections 32.56 to 32.645, and acts amendatory thereof, the terms defined in subdivisions 2 to 13, and acts amendatory thereof, have the meanings given them.

Subd. 2. Frozen food. "Frozen foods" means ice cream, frozen custard, French ice cream, French custard ice cream, ice milk, fruit sherbets, water ices, frozen malted milk, frozen milk shakes, frozen malts, frozen yogurt, frozen low-fat yogurt, frozen nonfat yogurt, reduced-fat ice cream, low-fat ice cream, nonfat ice cream, or any frozen food for which the commissioner has established a standard of identity, but shall not include frozen vegetables, fruits, meats, poultry, or bakery products.

Subd. 3. Milk products. "Milk products" means pure, clean, and wholesome cream, dried cream, plastic cream -- sometimes known as concentrated milk fat, butter, butter oil, milk, concentrated milk, evaporated milk, sweetened condensed milk, superheated condensed milk, dried milk, skim milk, concentrated skim milk, evaporated skim milk, condensed skim milk, superheated condensed skim milk, sweetened condensed skim milk, sweetened condensed part-skim milk, nonfat dry milk, sweet cream buttermilk, condensed sweet cream buttermilk, dried sweet cream buttermilk, whey, concentrated whey, and dry whey, and shall include any of the foregoing products from which lactose has been wholly or partially removed.

Subd. 4. Mix, ice cream mix. "Mix" means the unfrozen combination of all ingredients of a frozen food with or without fruit, fruit juices, candy, nut meats, flavoring, or coloring. "Ice cream mix" means the mix from which ice cream is frozen, made from a combination of milk products and such other ingredients in such quantities as are consistent with such ingredients and quantities in definitions and standards established by the commissioner. Ice cream mix in concentrated or condensed form shall contain such relative amounts of ingredients that, when diluted according to directions, it shall comply with the definition of ice cream mix.

Subd. 5. Mix base; ice cream mix base. "Mix base" means mix powder or dry base and is the product resulting from the removal of water from mix and contains not more than five percent of moisture.

"Ice cream mix base" means ice cream powder or dry ice cream mix and is the product resulting from the removal of water from ice cream mix and contains not more than five percent of moisture.

Subd. 6. [Repealed, 1965 c 119 s 7]

Subd. 7. [Repealed, 1965 c 119 s 7]

Subd. 8. [Repealed, 1965 c 119 s 7]

Subd. 9. [Repealed, 1965 c 119 s 7]

Subd. 10. [Repealed, 1965 c 119 s 7]

Subd. 11. [Repealed, 1965 c 119 s 7]

Subd. 12. Imitation ice cream. "Imitation ice cream" means any frozen substance, mixture or compound regardless of the name under which it is represented, which is made in imitation or semblance of ice cream, or is prepared or frozen as ice cream is customarily prepared or frozen and which is not a frozen food as provided for in this section.

Subd. 13. Manufacture. "Manufacture" means processing or freezing, or both.

Subd. 14. Frozen yogurt; frozen low-fat yogurt; frozen nonfat yogurt. "Frozen yogurt," "frozen low-fat yogurt," or "frozen nonfat yogurt" means a frozen dairy food made from a mix containing safe and suitable ingredients including, but not limited to, milk products. All or a part of the milk products must be cultured with a characterizing live bacterial culture that contains the lactic acid producing bacteria Lactobacillus bulgaricus and Streptococus thermopilus and may contain other lactic acid producing bacteria.

Subd. 15. [Repealed, 1Sp2001 c 2 s 162]

Subd. 16. [Repealed, 1Sp2001 c 2 s 162]

Subd. 17. [Repealed, 1Sp2001 c 2 s 162]

History: (3827-6) 1937 c 101 s 1; 1941 c 62 s 1; 1949 c 658 s 1; 1955 c 538 s 1-3; 1957 c 263 s 1; 1961 c 144 art 1 s 4; 1961 c 533 s 1-9; 1965 c 119 s 1-3,6; 1967 c 434 s 1,2; 1990 c 407 s 4-8



Section 32.555 — COMPLIANCE WITH FEDERAL REGULATIONS.

(a) Frozen yogurt, frozen low-fat yogurt, and frozen nonfat yogurt must comply with Code of Federal Regulations, title 21, and sections 32.55 to 32.90.

(b) Reduced-fat ice cream, low-fat ice cream, and nonfat ice cream must comply with the frozen dessert provisions in Code of Federal Regulations, title 21, part 135.

History: 1990 c 407 s 9



Section 32.56 — MANUFACTURERS OF FROZEN FOODS TO OBTAIN LICENSE.

No person shall manufacture frozen foods, mix, ice cream mix, mix base, or ice cream mix base for resale, without first having obtained a license therefor from the Department of Agriculture, which is charged with the duty and power of administering and enforcing the provisions of sections 32.56 to 32.64. The commissioner shall establish standards in the manner provided in section 31.10, and acts amendatory thereof, for frozen foods for which no Minnesota standards exist. In the exercise of the authority to establish standards for frozen foods, the commissioner shall adopt definitions and standards of identity established pursuant to the Federal Food, Drug and Cosmetic Act insofar as said definitions and standards do not conflict with law. Nothing in sections 32.56 to 32.64 shall apply to educational institutions or to charitable, fraternal or religious organizations not regularly engaged in the manufacture of frozen foods, mix, ice cream mix, mix base, or ice cream mix base or to private homes manufacturing for their own use.

History: (3827-7) 1937 c 101 s 2; 1961 c 113 s 1; 1961 c 147 art 7 s 1; 1965 c 119 s 4



Section 32.61 — LICENSES; REVOCATION, SUSPENSION.

The Department of Agriculture shall have the power to suspend or revoke any license or certificate of registration thus granted, for failure to comply with the provisions of sections 32.56 to 32.64, or rules made thereunder.

History: (3827-12) 1937 c 101 s 7; 1955 c 538 s 7; 1961 c 113 s 1; 1961 c 147 art 7 s 2; 1985 c 248 s 70



Section 32.62 — CONTAINERS, LABELS.

Subdivision 1. Contents of labels. All cans or containers used in the sale or distribution of mix, ice cream mix, mix base, or ice cream mix base shall bear a label attached to the same giving the following information:

(1) Name of product;

(2) Percentage of milk fat contained in product;

(3) Percentage of total solids in products;

(4) Statement of net contents; and

(5) Name and address of manufacturer or distributor.

Every package of frozen foods packed by the manufacturer shall bear a label. The label shall give the name of the product, the name and address of the manufacturer or distributor, a statement of the net contents, and such other information as the commissioner may require pursuant to section 31.12, and acts amendatory thereof. When the name and address of the distributor is given on the label of mix, ice cream mix, mix base, ice cream mix base or frozen foods, the name and address of the manufacturer also shall be given or in lieu of the name and address of the manufacturer an identification number or code assigned by the commissioner of agriculture may be used to represent such manufacturer.

Subd. 2. Frozen foods, restrictions. (1) No person shall sell, advertise or expose for sale, or offer for sale a frozen food, or mix, or mix base therefor, unless it conforms to a standard of identity prescribed by the commissioner in accordance with law.

(2) When ice milk is sold, offered or exposed for sale in a package form, there shall be conspicuously printed thereon in ink upon a contrasting background, in type not less than 24-point Gothic capitals, the words "ice milk." When ice milk is served to a consumer, the owner, operator or manager of such retail establishment shall have signs conspicuously posted on the inside of such retail establishment with lettering large enough to be distinctly seen and read containing the words "ice milk sold here." Such signs shall remain posted so long as ice milk is sold or offered for sale to consumers.

(3) No person shall sell, advertise or offer or expose for sale any imitation ice cream.

(4) No person shall sell, offer for sale or advertise for sale any frozen food or mix, or mix base therefor, if the brand name of the frozen food, or mix, or mix base or label upon it, or the advertising accompanying it, shall give a false indication of origin, character, composition, name of manufacturer, or is otherwise false or misleading in any particular.

History: (3827-13) 1937 c 101 s 8; 1949 c 229 s 2; 1953 c 518 s 3; 1955 c 538 s 8,9; 1961 c 533 s 10; 1965 c 119 s 5; 1967 c 434 s 3; 1974 c 170 s 1



Section 32.63 — PLANTS KEPT SANITARY.

Any plant or establishment for the manufacture of frozen foods, mix, ice cream mix, mix base, or ice cream mix base operated under the provisions of sections 32.56 to 32.64 shall be so located, constructed, and equipped that it may be kept in a clean and sanitary condition, in accordance with the rules promulgated by the commissioner in the manner provided by law.

History: (3827-14) 1937 c 101 s 9; 1955 c 538 s 10; 1961 c 147 art 7 s 3; 1985 c 248 s 70



Section 32.64 — PASTEURIZATION.

Subdivision 1. Requirement; definition. All mix or ice cream mix shall be pasteurized. Pasteurization is hereby defined as the process of heating every particle of mix or ice cream mix in properly operated equipment approved by the commissioner to such temperatures and holding for such times as have been recognized by the United States Public Health Service and which have been adopted by the commissioner in accordance with law. Nothing contained in this definition shall be construed as excluding any other process which has been demonstrated to be equally efficient and is approved by the commissioner.

Subd. 2. Cooling. Immediately after pasteurization such mix or ice cream mix shall be cooled in properly operated equipment approved by the commissioner to such temperature as the commissioner shall prescribe by rule and held at or below that temperature until frozen.

Subd. 3. Record chart. A recording thermometer record chart, properly dated, of each batch of mix or ice cream mix pasteurized for use in the manufacture of frozen foods, mix base, or ice cream mix base, shall be available at the plant of pasteurization at all reasonable times, for inspection by the Department of Agriculture.

Subd. 4. Bacterial count tests. At no time after pasteurization shall frozen foods, mix, ice cream mix, reconstituted mix base, or reconstituted ice cream mix base have a bacterial count or a coliform count exceeding standards set forth in rules adopted by the commissioner in accordance with law. Such tests shall be made of a representative sample of frozen foods, mix, ice cream mix, mix base, reconstituted mix base, ice cream mix base, or reconstituted ice cream mix base taken from an unbroken package in the possession of the manufacturer, but in the event that no unbroken package is available when sample is requested, then it shall be taken from a broken package in the possession of the manufacturer.

History: (3827-15) 1937 c 101 s 10; 1955 c 538 s 11; 1961 c 113 s 1; 1963 c 34 s 1; 1967 c 434 s 4-6; 1985 c 248 s 70



Section 32.645 — PENALTIES.

Subdivision 1. Gross misdemeanor; license revocation. Any person licensed under the provisions of sections 28A.04, 28A.14, and 32.56 who knowingly violates, or who directs or knowingly permits any officer, agent, or employee to violate, section 32.62, subdivision 2, clause (1) or (3), is guilty of a gross misdemeanor. For each subsequent offense, in addition to any fine or imprisonment imposed under this subdivision, upon conviction thereof, the commissioner of agriculture shall revoke or withhold issuing to such offender any license required under the provisions of sections 28A.04, 28A.14, and 32.56.

Subd. 2. Lesser penalties. Any person violating section 32.62, subdivision 2, clause (2) or (4), for each first offense is guilty of a petty misdemeanor and for each subsequent offense, is guilty of a misdemeanor.

History: (3827-16) 1937 c 101 s 11; 1953 c 518 s 4; 1973 c 35 s 14; 1984 c 628 art 3 s 11; 1987 c 329 s 21; 2005 c 10 art 3 s 3; 2014 c 181 s 8



Section 32.70 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 32.70 to 32.74.

Subd. 2. Basic cost. (a) "Basic cost" for a processor means the actual cost of the raw milk plus 75 percent of the actual processing and handling costs for a selected class I or class II dairy product.

(b) "Basic cost" for a wholesaler means the actual cost of the selected class I or class II dairy product purchased from the processor or another wholesaler.

(c) "Basic cost" for a retailer means the actual cost of the selected class I or class II dairy product purchased from a processor or wholesaler.

Subd. 3. Bona fide charity. "Bona fide charity" means a corporation, trust, fund, or foundation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes.

Subd. 4. Processor. "Processor" means a person engaged in manufacturing or processing selected class I or class II dairy products in the person's own plant for sale in Minnesota.

Subd. 5. Producer. "Producer" means a person who operates a dairy herd or herds in Minnesota producing milk or cream commercially and whose milk or cream is sold to, or received or handled by, a distributor or processor. "Producer" does not include an incorporated or unincorporated association of producers.

Subd. 6. Responsible person. "Responsible person" means the business entity that makes payment to an individual Grade A or Grade B milk producer.

Subd. 7. Selected class I dairy products. "Selected class I dairy products" means milk for human consumption in fluid form and all other class I dairy products as defined by the Upper Midwest Milk Marketing Order, Code of Federal Regulations, title 7, part 1030.40, or successor orders.

Subd. 8. Selected class II dairy products. "Selected class II dairy products" means milk for human consumption processed into fluid cream, eggnog, yogurt, and all other class II dairy products as defined by the Upper Midwest Milk Marketing Order, Code of Federal Regulations, title 7, part 1030.40, or successor orders.

Subd. 9. Sell at retail; sale at retail; retail sales. "Sell at retail," "sale at retail," and "retail sales" mean a retail sale or offer for retail sale of a selected class I or class II dairy product for ultimate consumption or use.

Subd. 10. Sell at wholesale; sale at wholesale; wholesale sales. "Sell at wholesale," "sale at wholesale," and "wholesale sales" mean sale or offer for sale of a selected class I dairy product for purposes of resale or further processing or manufacturing, but does not include a producer selling or delivering milk to a processor.

Subd. 11. Wholesaler. "Wholesaler" means a person including a distributor in the business of making sales of selected class I or class II dairy products, at wholesale in Minnesota. In the case of a person making sales at both retail and wholesale, "wholesaler" applies only to the sales at wholesale.

History: 1993 c 65 s 6; 1993 c 367 s 29; 1998 c 254 art 1 s 7,8; 1Sp2001 c 2 s 64,65



Section 32.71 — DUTIES AND POWERS OF THE COMMISSIONER; DATA PRIVACY.

Subdivision 1. Duties; rules. The commissioner shall adopt rules to implement and administer sections 32.70 to 32.74 as necessary.

Subd. 2. Data privacy. Financial and production information received by the commissioner on processors, wholesalers, or retailers including, but not limited to, financial statements, fee reports, price schedules, cost documentation, books, papers, records, or other documentation for the purpose of administration and enforcement of this chapter shall be classified private data or nonpublic data pursuant to chapter 13. That classification shall not limit the use of the information in the preparation, institution, or conduct of a legal proceeding by the commissioner in enforcing this chapter.

History: 1993 c 65 s 7; 1997 c 7 art 5 s 6



Section 32.72 — SALES BELOW COST PROHIBITED; EXCEPTIONS.

Subdivision 1. Policy; processors; wholesalers; retailers. (a) It is the intent of the legislature to accomplish partial deregulation of milk marketing with a minimum negative impact upon small volume retailers.

(b) A processor or wholesaler may not sell or offer for sale selected class I or class II dairy products at a price lower than the processor's or wholesaler's basic cost.

(c) A retailer may not sell or offer for sale selected class I or class II dairy products at a retail price lower than (1) 105 percent of the retailer's basic cost until June 30, 1994; and (2) the retailer's basic cost beginning July 1, 1994, and thereafter. A retailer may not use any method or device in the sale or offer for sale of a selected dairy product that results in a violation of this section.

Subd. 2. Exceptions. The minimum processor, wholesaler, and retailer prices of subdivision 1 do not apply:

(i) to a sale complying with section 325D.06, clauses (1) to (4);

(ii) to a retailer giving away selected class I and class II dairy products free if the customer is not required to make a purchase; or

(iii) to a processor, wholesaler, or retailer giving away selected class I and class II dairy products free or at a reduced cost to a bona fide charity.

History: 1993 c 65 s 8; 1993 c 367 s 30; 1994 c 558 s 1



Section 32.74 — REDRESS FOR INJURY OR THREATENED INJURY.

A person injured by a violation of sections 32.70 to 32.74 may commence a legal action based on the violation in a court of competent jurisdiction and may recover economic damages and the costs of the action, including reasonable attorneys' fees. A person injured or who is threatened with injury or loss by reason of violation of sections 32.70 to 32.74 may commence a legal action based on the violation and obtain injunctive relief in a court of competent jurisdiction against persons involved in a violation or threatened violation of sections 32.70 to 32.74 to prevent and restrain violations or threatened violations of sections 32.70 to 32.74 without alleging or proving actual damages or that an adequate remedy at law does not exist, so that injunctive relief can be obtained promptly and without awaiting evidence of injury or actual damage. This injunctive relief does not abridge and is not in lieu of any other civil remedy provided in sections 32.70 to 32.74.

History: 1993 c 65 s 10



Section 32.745 — ANNUAL SUSPENSION OF DAIRY TRADE PRACTICES ACT.

The provisions of section 32.72 are suspended during the months of June, July, and August 1997, and for the month of June each year thereafter in honor of "Dairy Month."

History: 1997 c 244 s 1



Section 32.75 — RECOMBINANT BOVINE GROWTH HORMONE LABELING.

Subdivision 1. Definition. For purposes of this section and sections 32.103, 151.01, and 151.15, "recombinant bovine growth hormone" or "rBGH" means a growth hormone, intended for use in bovine animals, that has been produced through recombinant DNA techniques, described alternately as recombinant bovine somatotropin, or rBST.

Subd. 2. Labeling. (a) Products offered for wholesale or retail sale in this state which contain milk, cream, or any product or by-product of milk or cream, which have been processed and handled pursuant to the requirements of this section, may be labeled: "Milk in this product is from cows not treated with rBGH." Labeling of dairy products under this section which are offered for sale within this state may also include an indication that the milk used is "farmer certified rBGH-free." Products offered for wholesale or retail sale in this state need not contain any further label information relative to the use of rBGH in milk production.

(b) The label described in paragraph (a) may appear on the principal display panel, as defined in section 31.01, subdivision 22, of a packaged product, be conspicuously attached to the container of a bulk product, or appear in any advertisement, as defined in section 31.01, subdivision 26, for a product, including media advertising, or displays or placards posted in retail stores.

Subd. 3. Affidavit; records. (a) A dairy plant purchasing milk or cream to be used in products labeled pursuant to subdivision 2 shall require an affidavit approved by the commissioner from producers supplying such milk. This affidavit must be signed by the producer or authorized representative and state that all cows used in the producer's dairy operations have not and will not be treated with rBGH, without advanced written notice of at least 30 days to the dairy plant.

(b) Dairy plants shall keep original affidavits on file for a period of not less than two years after receiving written notice from the producer of anticipated rBGH use, as provided in paragraph (a). These affidavits and corresponding records must be made available for inspection by the commissioner. Dairy plants supplying milk or cream to a processor or manufacturer of a product to be labeled pursuant to subdivision 2, for use in that product, shall supply a certification to that processor or manufacturer stating that producers of the supplied milk or cream have executed and delivered affidavits pursuant to paragraph (a).

Subd. 4. Separation of nontreated cows and milk. All milk or cream from non-rBGH-treated cows used in manufacturing or processing of products labeled pursuant to subdivision 2, or milk or cream supplied by a producer under an affidavit pursuant to subdivision 3, must be kept fully separate from any other milk or cream through all stages of storage, transportation, and processing until the milk or resulting dairy products are in final packaged form in a properly labeled container. Records of the separation must be kept by the dairy plant and product processor or manufacturer at all stages and made available to the commissioner for inspection.

History: 1994 c 632 art 2 s 14



Section 32.90 — PENALTY.

Any person, firm, corporation, association or copartnership violating any of the provisions of this chapter or any amendatory act for which no specific penalty is provided shall be guilty of a misdemeanor.

History: 1949 c 122 s 1; 1971 c 23 s 6






Chapter 32A — DAIRY UNFAIR TRADE PRACTICES



Chapter 32B — DAIRY PROMOTION



Chapter 32C — DAIRY RESEARCH, TEACHING, AND CONSUMER EDUCATION AUTHORITY

Section 32C.01 — ORGANIZATION.

Subdivision 1. Establishment. The Dairy Research, Teaching, and Consumer Education Authority is established as a public corporation. The business of the authority must be conducted under the name "Dairy Research, Teaching, and Consumer Education Authority."

Subd. 2. Board of directors. The authority is governed by a board of nine directors. The term of a director, except as otherwise provided in this subdivision, is four years. The commissioner of agriculture is a member of the board. The governor shall appoint four members of the board. Two of the members appointed by the governor must be currently engaged in the business of operating a dairy. Two of the members appointed by the governor must be representatives of Minnesota-based businesses actively engaged in working with or serving Minnesota's dairy industry. The dean of the University of Minnesota College of Food, Agriculture and Natural Resource Sciences, or the dean's designee, is a member of the board. One member of the board must be a representative of a state trade association that represents the interests of milk producers. One member of the board must be a representative of the Minnesota Division of the Midwest Dairy Council. One member of the board must be a member of the agricultural education faculty of the Minnesota State Colleges and Universities system. The four members of the initial board of directors who are appointed by the governor must be appointed for terms of four years, and the other four members must be appointed for an initial term of two years. Vacancies for the governor's appointed positions on the board must be filled by appointment of the governor. Vacancies for other positions on the board must be filled by the named represented entities. Board members must not be compensated for their services.

Subd. 3. Bylaws. The board must adopt bylaws necessary for the conduct of the business of the authority, consistent with this chapter.

Subd. 4. Place of business. The board must locate and maintain the authority's place of business within the state.

Subd. 5. Chair. The board must annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 6. Meetings. The board must meet at least four times each year and may hold additional meetings upon giving notice in accordance with the bylaws of the authority. Board meetings are subject to chapter 13D.

Subd. 7. Conflict of interest. A director, employee, or officer of the authority may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 8. Economic interest statements. Directors and officers of the authority are public officials for the purpose of section 10A.09, and must file statements of economic interest with the Campaign Finance and Public Disclosure Board.

History: 2012 c 244 art 1 s 34



Section 32C.02 — POWERS.

Subdivision 1. General corporate powers. (a) The authority has the powers granted to a business corporation by section 302A.161, subdivisions 3; 4; 5; 7; 8; 9; 11; 12; 13, except that the authority may not act as a general partner in any partnership; 14; 15; 16; 17; 18; and 22, and the powers necessary or convenient to exercise the enumerated powers.

(b) Section 302A.041 applies to this chapter and the authority in the same manner that it applies to business corporations established under chapter 302A.

Subd. 2. Facility design; development and operation. The authority may enter into management contracts, lease agreements, or both, with a Minnesota nonprofit corporation to design, develop, and operate a facility to further the purposes of this chapter at the site determined by the board and on the terms that the board finds desirable. The board must identify and acquire a site that will accommodate the following facilities and activities:

(1) housing for bred and lactating animals;

(2) milking parlor;

(3) automatic milking systems;

(4) cross-ventilated and natural-ventilated housing;

(5) transition cow housing;

(6) special needs and hospital housing;

(7) classrooms and a conference room;

(8) dairy processing facility with retail;

(9) visitors' center;

(10) student housing;

(11) laboratory facilities;

(12) space to accommodate installation of an anaerobic digester system to research energy production from feedstock produced on site or from off-site sources; and

(13) space for feed storage to allow for research capabilities at the facility.

Notwithstanding the provisions of section 32C.01, subdivision 7, relating to conflict of interest, a director or officer of the authority who is also a director, officer, or member of a nonprofit corporation with which the authority enters into management contracts or lease agreements may participate in and vote on the decision of the board as to the terms and conditions of management contracts or lease agreements between the Minnesota nonprofit corporation and the authority.

Subd. 3. Funds. The authority may accept and use gifts, grants, or contributions from any source to support operation of the facility. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of, and invest or reinvest the money, securities, or other property given or bequeathed to it. The principal of these funds, the income from them, and all other revenues received by the authority from any nonstate source must be placed in depositories chosen by the board and are subject to expenditure for the board's purposes. Expenditures of $25,000 or more must be approved by the full board.

Subd. 4. Animals; regulation. The authority must comply with all applicable laws and rules relating to quarantine, transportation, examination, habitation, care, and treatment of animals.

History: 2012 c 244 art 1 s 35



Section 32C.03 — EMPLOYEES.

(a) The board may hire an executive director of the authority and other employees the board considers necessary to carry out the program, conduct research, and operate and maintain facilities of the authority.

(b) Persons employed by contractors or lessees are not state employees and may not participate in state retirement, deferred compensation, insurance, or other plans that apply to state employees generally and are not subject to regulation by the Campaign Finance and Public Disclosure Board, provided, however, that any employee of the state or any employee or faculty member of the University of Minnesota or Minnesota State Colleges and Universities system who teaches or conducts research at the authority does not have their status as employees of the state, the University of Minnesota, or Minnesota State Colleges and Universities system interrupted by virtue of having their employment activity take place at facilities owned by the authority.

History: 2012 c 244 art 1 s 36



Section 32C.04 — ACCOUNTS; AUDITS.

The authority may establish funds and accounts that it determines to be reasonable and necessary to conduct the business of the authority. The board shall be subject to audit by the legislative auditor. A copy of an audit must be filed with the secretary of state.

History: 2012 c 244 art 1 s 37; 2013 c 142 art 3 s 26



Section 32C.05 — ANNUAL REPORT.

The board shall submit a report to the chairs and ranking minority members of the senate and house of representatives agriculture committees and the governor on the activities of the authority and its contractors and lessees by February 1 of each year. The report must include at least the following:

(1) a description of each of the programs that the authority has provided or undertaken at some time during the previous year;

(2) an identification of the sources of funding in the previous year for the authority's programs including federal, state, and local government; foundations; gifts; donations; fees; and all other sources;

(3) a description of the administrative expenses of the authority during the previous year;

(4) a listing of the assets and liabilities of the authority at the end of the previous fiscal year;

(5) a description of any changes made to the operational plan during the previous year; and

(6) a description of any newly adopted or significant changes to bylaws, policies, rules, or programs created or administered by the authority during the previous year.

Reports must be made to the legislature as required by section 3.195.

History: 2012 c 244 art 1 s 38



Section 32C.06 — EXPIRATION.

If by August 1, 2017, the authority board has not identified and acquired a site for a facility, as provided in section 32C.02, subdivision 2, sections 32C.01 to 32C.05 and this section are repealed on that date. The Department of Agriculture shall notify the revisor of statutes if the repealer under this section becomes effective.

History: 2012 c 244 art 1 s 39






Chapter 33 — BUTTER SUBSTITUTES



Chapter 34 — NONALCOHOLIC BEVERAGES

Section 34.001 — DEFINITION.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Agriculture.

History: 1961 c 113 s 1; 1961 c 128 s 17



Section 34.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the terms defined in subdivisions 2 and 3, for the purposes of sections 34.02 to 34.11, shall have the meanings given them.

Subd. 2. Soft drinks and other nonalcoholic beverages. The term "soft drinks and other nonalcoholic beverages" means and includes (1) carbonated or still beverages, (2) natural and mineral waters, carbonated, plain or otherwise, (3) apple or fruit ciders, natural or reconstituted fruit juices, or cereal beverages and other finished beverages.

Subd. 3. Adulterated soft drinks and nonalcoholic beverages. In addition to the requirements of other laws relating to adulteration of food which are administered by the Department of Agriculture, all soft drinks and other nonalcoholic beverages not conforming to the provisions of sections 34.02 to 34.11, or to the rules, definitions, and standards made thereunder, shall be deemed to be adulterated.

Subd. 4. [Renumbered 34.119]

History: (3965-3, 3965-9) 1927 c 42 s 3,9; 1933 c 378 s 1; 1937 c 359 s 1; 1945 c 39 s 1; 1947 c 447 s 1; 1953 c 586 s 1; 1961 c 113 s 1; 1961 c 128 s 18; 1961 c 144 art 2 s 23; 1967 c 92 s 1



Section 34.02 — LICENSES; EXCEPTIONS.

No person may manufacture, mix, or compound any soft drinks or other nonalcoholic beverage, to be sold in bottles, barrels, kegs, jars, coolers, cans, glasses or tumblers, or other containers, without first having obtained a license from the commissioner. License fees shall be established in accordance with section 28A.05, clause (c). Sections 34.02 to 34.11 do not apply to beverages manufactured, mixed, or compounded in quantities of one quart or less at one time.

History: (3965-1) 1927 c 42 s 1; 1947 c 447 s 2; 1953 c 586 s 2; 1983 c 293 s 57



Section 34.03 — SOFT DRINKS INSPECTED; REGISTRATION.

Soft drinks or other nonalcoholic beverages, that are mixed, compounded, or sold for home consumption are subject to rules established under section 34.09.

History: (3965-2) 1927 c 42 s 2; 1957 c 106 s 1; 1986 c 375 s 3



Section 34.07 — BEVERAGE INSPECTION ACCOUNT; APPROPRIATION.

A beverage inspection account is created in the agricultural fund. All fees and fines collected under this chapter shall be credited to the beverage inspection account. Money in the account is appropriated to the commissioner for inspection and supervision under this chapter.

History: (3965-7) 1927 c 42 s 7; 1986 c 444; 1Sp2001 c 2 s 66



Section 34.09 — SANITATION; RULES.

The commissioner shall promulgate rules covering those persons licensed under section 28A.04, who manufacture, sell, or dispense soft drinks and other nonalcoholic beverages establishing minimum sanitary requirements which are reasonably necessary to protect the public health and interest. The rules must include, but are not limited to, sanitary practices involving beverage manufacturing plants, beverage dispensing equipment, and the use of sterile containers in packaging beverages for home consumption. Rules must be adopted in accordance with chapter 14.

History: (3965-10) 1927 c 42 s 10; 1967 c 92 s 2; 1985 c 248 s 70; 1986 c 375 s 4



Section 34.11 — RESTRICTIONS ON USE OF TRADE NAMES.

No person shall label or represent soft drinks or nonalcoholic beverages by using any trademark, trade name or proprietary name other than one owned by the person, unless the soft drink or beverage is marketed or sold under franchise, license, permit or contract with the owner or holder of the trademark, trade name or proprietary name.

History: (3965-12) 1927 c 42 s 12; 1947 c 447 s 4; 1969 c 411 s 1; 1986 c 444



Section 34.112 — ENFORCEMENT.

The commissioner, and the commissioner's inspectors, assistants, and employees, shall enforce the provisions of sections 34.02 to 34.11.

History: (3965-1, 3965-13) 1927 c 42 s 1,13; 1961 c 144 art 2 s 25; 1986 c 444






Chapter 34A — FOOD LAW; INSPECTION AND ENFORCEMENT

Section 34A.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section and chapters 28, 28A, 29, 30, 31, 31A, 32, and 34 apply to this chapter. The definitions in this section apply to chapter 32.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Federal act. "Federal act" means the federal Food, Drug, and Cosmetic Act, as amended, United States Code, title 21, sections 301 et seq.

Subd. 4. Food. "Food" means every ingredient used for, entering into the consumption of, or used or intended for use in the preparation of food, drink, confectionery, or condiment for humans or other animals, whether simple, mixed, or compound; and articles used as components of these ingredients.

Subd. 5. Frozen food. "Frozen food" is food that is processed and preserved by freezing and which is intended to be sold in the frozen state.

Subd. 6. Label. "Label" means a display of written, printed, or graphic matter upon or affixed to the container of any food, and includes a like display, if required by law or rule, on the outside container or wrapper, if there is one, of the retail package of the food, not including package liners.

Subd. 7. Labeling. "Labeling" means labels and other written, printed, or graphic matter:

(1) on food or its containers or wrappers;

(2) accompanying or supporting food; or

(3) a placard in, on, or adjacent to the food.

Subd. 8. Nonperishable food. "Nonperishable food" is food with a shelf life of more than 90 days and that is not perishable food, readily perishable food, or frozen food.

Subd. 9. Perishable food. "Perishable food" means food including, but not limited to, fresh fruits, fresh vegetables, and other products that need protection from extremes of temperatures in order to avoid decomposition by microbial growth or otherwise.

Subd. 10. Person. "Person" means any individual, firm, partnership, cooperative, society, joint stock association, association, company, or corporation and includes any officer, employee, agent, trustee, receiver, assignee, or other similar business entity or representative of one of those entities.

Subd. 11. Readily perishable food. "Readily perishable food" is food or a food ingredient consisting in whole or in part of milk, milk products, eggs, meat, fish, poultry, or other food or food ingredient that is capable of supporting growth of infectious or toxigenic microorganisms. Readily perishable food requires time and temperature control to limit pathogenic microorganism growth or toxin formation.

Subd. 12. Sell; sale. "Sell" and "sale" mean keeping, offering, or exposing for sale, use, transporting, transferring, negotiating, soliciting, or exchanging food; having in possession with intent to sell, use, transport, negotiate, solicit, or exchange food; storing, manufacturing, producing, processing, packing, and holding of food for sale; dispensing or giving food; or supplying or applying food in the conduct of any food operation or carrying food in aid of traffic in food whether done or permitted in person or through others.

History: 2012 c 244 art 2 s 23



Section 34A.012 — EXCLUSIONS.

The following items are not perishable food, readily perishable food, or frozen food:

(1) packaged pickles;

(2) jellies, jams, and condiments in sealed containers;

(3) bakery products such as bread, rolls, buns, donuts, fruit-filled pies, and pastries;

(4) dehydrated packaged food;

(5) dry or packaged food with a water activity that precludes development of microorganisms; and

(6) food in unopened hermetically sealed containers that is commercially processed to achieve and maintain commercial sterility under conditions of nonrefrigerated storage and distribution.

History: 2012 c 244 art 2 s 24



Section 34A.02 — ADULTERATION.

Food is adulterated if:

(1) it bears or contains any poisonous or deleterious substance which may render it injurious to health; but if the substance is not an added substance, the item is not adulterated under this clause if the quantity of the substance in the item does not ordinarily render it injurious to health;

(2) it bears or contains any added poisonous, deleterious, or nonnutritive substance, other than one which is a pesticide in or on a raw agricultural commodity; a food additive; or a color additive, that is unsafe within the meaning of section 31.122 or section 406 of the federal act;

(3) it bears or contains, by administration of a substance to the live animal or otherwise, an added poisonous or harmful substance, other than a pesticide in or on a raw agricultural commodity, a food additive, or a color additive, that may, in the judgment of the commissioner, make the article unfit for human food;

(4) it is unsafe or bears or contains any food additive that is unsafe within the meaning of section 31.122 or section 409 of the federal act;

(5) it is or bears or contains any color additive that is unsafe within the meaning of section 31.122 or section 706 of the federal act;

(6) it is a raw agricultural commodity and it bears or contains a pesticide that is unsafe within the meaning of section 31.122 or section 408 of the federal act;

(7) it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(8) it has been produced, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health;

(9) it is in whole or in part the product of a diseased animal or of an animal which has died otherwise than by slaughter that is unsafe within the meaning of section 402(a)(1) or (2) of the federal act, or of an animal that has been fed upon the uncooked offal from a slaughterhouse;

(10) its container is wholly or partly composed of any poisonous or deleterious substance that may render the contents injurious to health;

(11) it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a rule, regulation, or exemption in effect pursuant to section 31.122 or section 409 of the federal act;

(12) any valuable constituent has been in whole or in part omitted or abstracted from the food; if any substance has been substituted wholly or in part for the food; or if damage or inferiority has been concealed in any manner;

(13) any substance has been added to it or mixed or packed with it so as to increase its bulk or weight, reduce its quality or strength, or make it appear better or of greater value than it is;

(14) its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling; or

(15) it is confectionery and:

(i) has partially or completely imbedded in the food any nonnutritive object, provided that this clause does not apply in the case of any nonnutritive object if in the judgment of the commissioner, as provided by rules, the object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to human or animal health; or

(ii) bears or contains any nonnutritive substance; provided that this item does not apply to a confection containing alcohol as defined in section 31.76, or a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of the confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of this chapter, and provided further that the commissioner may, for the purpose of avoiding or resolving uncertainty as to the application of this clause, issue rules allowing or prohibiting the use of particular nonnutritive substances.

History: 2012 c 244 art 2 s 25



Section 34A.03 — MISBRANDING.

(a) Food is misbranded if:

(1) its labeling is false or misleading in any particular, or its labeling, whether on the item itself, its container, or its package, fails to conform with the requirements of this chapter;

(2) it is offered for sale or distributed under the name of another food;

(3) it is an imitation of another food for which a definition and standard of identity have been prescribed by rules as provided by sections 31.10 and 31.102; or if it is an imitation of another food that is not subject to clause (5), unless in either case its label bears in type of uniform size and prominence the word "imitation" and immediately thereafter the name of the food imitated;

(4) its container is so made, formed, or filled as to be misleading;

(5) it purports to be or is represented as a food for which a definition and standard of identity have been prescribed by rules as provided by sections 31.10, 31.102, and 31A.07, unless it conforms to that definition and standard, and its label bears the name of the food specified in the definition and standard, and insofar as may be required by the rules, the common names of optional ingredients, other than spices, flavoring, and coloring, present in the food;

(6) it purports to be or is represented as:

(i) a food for which a standard of quality has been prescribed by rules as provided by sections 31.10 and 31.102, and its quality falls below that standard unless its label bears in a manner and form the rules specify, a statement that it falls below the standard; or

(ii) a food for which a standard or standards of fill of container have been prescribed by rule as provided by sections 31.10, 31.102, and 31A.07, and it falls below the standard of fill of container applicable thereto unless its label bears, in a manner and form the rules specify, a statement that it falls below the standard;

(7) it is not subject to clause (5), unless it bears labeling clearly giving the common or usual name of the food, if there is one, and in case it is fabricated from two or more ingredients, the common or usual name of each ingredient, except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each, provided that to the extent that compliance with the requirements of this clause is impractical or results in deception or unfair competition, exemptions must be established by rules promulgated by the commissioner;

(8) it purports to be or is represented for special dietary uses, unless its label bears information concerning its vitamin, mineral, and other dietary properties as the commissioner determines to be, and by rules prescribed as, necessary in order to fully inform purchasers as to its value for those uses;

(9) it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided that, to the extent that compliance with the requirements of this clause is impracticable, exemptions must be established by rules promulgated by the commissioner. The provisions of this clause and clauses (5) and (7) with respect to artificial coloring do not apply to butter, cheese, or ice cream. The provisions with respect to chemical preservatives do not apply to a pesticide when used in or on a raw agricultural commodity which is the product of the soil;

(10) it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded;

(11) it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to the color additive prescribed under the provisions of the federal act;

(12) it is food subject to section 31.101, subdivision 10, or chapter 31A, that fails to bear, directly or on its container, as the commissioner by rule prescribes, the inspection legend and other information the commissioner may require by rule to ensure that it will not have false or misleading labeling, and that the public will be told how to keep the article wholesome; or

(13) its labeling would deceive or mislead the purchaser with respect to its composition or suitability.

(b) Food is also misbranded if it is a raw agricultural commodity which is the product of the soil, bearing or containing a pesticide applied after harvest, unless the shipping container of that commodity bears labeling which declares the presence of the chemical in or on the commodity and the common or usual name and the function of the chemical. No such declaration is required while the commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of the container in accordance with the custom of the trade.

History: 2012 c 244 art 2 s 26



Section 34A.04 — ENFORCEMENT.

Subdivision 1. Enforcement required. (a) The commissioner shall enforce this chapter and chapters 28, 28A, 29, 30, 31, 31A, and 34. To carry out the enforcement duties under these chapters, the commissioner may, upon presenting appropriate credentials, during regular working hours and at other reasonable times, inspect premises subject to the commissioner's enforcement and licensing authority; require information from persons with information relevant to an inspection; and inspect and copy relevant papers and records, including business records.

(b) The commissioner may administer oaths, take and cause to be taken depositions of witnesses, and issue subpoenas, and may petition the district court in the county in which the premises is located to compel compliance with subpoenas or to permit an inspection.

(c) Violations of chapters 28, 28A, 29, 30, 31, 31A, and 34, or rules adopted under chapters 28, 28A, 29, 30, 31, 31A, and 34, are a violation of this chapter.

(d) Upon the request of the commissioner, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws shall take action to the extent of their authority necessary or proper for the enforcement of this chapter or standards, stipulations, and agreements of the commissioner.

Subd. 2. Commissioner's discretion. If minor violations of this chapter occur or the commissioner believes the public interest will be best served by a suitable notice of warning in writing, this chapter does not require the commissioner to take any additional action.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the commissioner. A county attorney may bring a civil judicial enforcement action upon the request of the commissioner and agreement by the attorney general.

Subd. 4. Injunction. The commissioner may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of provisions of this chapter.

Subd. 5. Criminal actions. Each county attorney or city attorney to whom the commissioner reports any violation of this chapter shall consider instituting appropriate proceedings in the proper courts and prosecuting them in the manner required by law. If the county or city attorney refuses to prosecute, the attorney general, on request of the commissioner, may prosecute.

History: 2012 c 244 art 2 s 27



Section 34A.05 — FALSE STATEMENT OR RECORD.

A person must not knowingly make or offer a false statement, record, or other information as part of:

(1) an application for registration, listing, license, certification, or permit subject to this chapter;

(2) records or reports required subject to this chapter; or

(3) an investigation of a violation of this chapter.

History: 2012 c 244 art 2 s 28



Section 34A.06 — ADMINISTRATIVE ACTIONS.

Subdivision 1. Administrative enforcement. (a) The commissioner may enforce this chapter by written warning, administrative meeting, cease and desist, forced sale, detention, embargo, condemnation, citation, corrective action order, seizure, agreement, withdrawal from distribution, or administrative penalty if the commissioner determines that the remedy is in the public interest.

(b) For facilities required to submit a plan review under rules of the commissioner of agriculture, the commissioner may withdraw by written order the approval of a facility or equipment if:

(1) hazards to human life exist; or

(2) there is satisfactory evidence that the person to whom the approval was issued has used fraudulent or deceptive practices to evade or attempt to evade provisions of this chapter.

(c) Any action under this subdivision may be appealed pursuant to section 34A.08.

Subd. 2. License revocation, suspension, and refusal. (a) The commissioner may revoke, suspend, limit, modify, or refuse to grant or renew a registration, listing, permit, license, or certification if a person violates or has violated this chapter within the last three years.

(b) The commissioner may revoke, suspend, limit, modify, or refuse to grant or renew a registration, listing, permit, license, or certification to a person from another state if that person has had a registration, permit, license, or certification denied, revoked, or suspended by another state for an offense reasonably related to the requirements, qualifications, or duties of a registration, permit, license, or certification issued under this chapter.

(c) The commissioner may revoke, suspend, limit, modify, or refuse to grant or renew a registration, listing, permit, license, or certification to a person after receiving satisfactory evidence that the registrant, permittee, licensee, or certificate holder has used fraudulent and deceptive practices in the evasion or attempted evasion of this chapter.

(d) A registration, listing, permit, license, or certification may not be revoked or suspended until the registrant, permittee, licensee, or certificate holder has been given opportunity for a hearing by the commissioner. After receiving notice of revocation or suspension, a registrant, permittee, licensee, or certificate holder has ten days to request a hearing, or another time period mutually agreed to by both parties. If no request is made within ten days or other agreed-upon time, the registration, listing, permit, license, or certification is revoked or suspended. In the case of a refusal to grant a registration, listing, permit, license, or certification, the registrant, permittee, licensee, or certificate holder has ten days from notice of refusal to request a hearing. Upon receiving a request for hearing, the department shall proceed pursuant to section 34A.08, subdivision 2.

History: 2012 c 244 art 2 s 29



Section 34A.07 — ADMINISTRATIVE PENALTIES.

Subdivision 1. Assessment. (a) In determining the amount of the administrative penalty, the commissioner shall consider the economic gain received by the person allowing or committing the violation, the gravity of the violation in terms of actual or potential damage to human or animal health and the environment, the willfulness of the violation, number of violations, history of past violations, and other factors justice may require, if the additional factors are specifically identified in the inspection report. For a violation after an initial violation, the commissioner shall also consider the similarity of the most recent previous violation and the violation to be penalized, the time elapsed since the last violation, the number of previous violations, and the response of the person to the most recent previous violation identified.

(b) The commissioner may issue an administrative citation assessing an administrative penalty of up to $1,500 for each violation of this chapter. Each day a violation continues is a separate violation. The citation must describe the nature of the violation, the statute or rule alleged to have been violated, the time for correction, if applicable, and the amount of any proposed fine. The citation must advise the person to notify the commissioner in writing within 20 days, or another time period mutually agreed to by the commissioner and the person subject to the citation, if the person wishes to appeal the citation, and that if the person fails to appeal the citation, the citation is the final order and not subject to further review.

(c) An administrative penalty may be assessed if the person subject to a written order does not comply with the order in the time provided in the order.

Subd. 2. Collection of penalty. (a) If a person subject to an administrative penalty fails to pay the penalty, which must be part of a final citation by the commissioner, by 30 days after the final order is issued, the commissioner may commence a civil action for double the assessed penalty plus attorney fees and costs.

(b) An administrative penalty may be recovered in a civil action in the name of the state brought in the district court of the county where the violation is alleged to have occurred or the district court where the commissioner has an office.

History: 2012 c 244 art 2 s 30



Section 34A.08 — APPEAL OF ADMINISTRATIVE ACTION OR PENALTY.

Subdivision 1. Notice of appeal. (a) After service of a citation under section 34A.07 or order under section 34A.06, subdivision 1, a person has 20 days from receipt of the citation or order, or another time period mutually agreed to by the commissioner and the person subject to the citation or order, to notify the commissioner in writing that the person intends to contest the citation or order through a hearing. The hearing request must specifically identify the order or citation being contested and state the grounds for contesting it.

(b) If the person fails to notify the commissioner that the person intends to contest the citation or order, the citation or order is final and not subject to further judicial or administrative review.

Subd. 2. Administrative review. If a person notifies the commissioner that the person intends to contest a citation or order issued under this chapter, the Office of Administrative Hearings shall conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases.

History: 2012 c 244 art 2 s 31



Section 34A.09 — CIVIL PENALTIES.

Subdivision 1. General penalty. A person who violates this chapter or an order, standard, stipulation, agreement, citation, or schedule of compliance of the commissioner, or impedes, hinders, or otherwise prevents or attempts to prevent performance of a duty by the commissioner in connection with this chapter is subject to a civil penalty of up to $7,500 per day of violation as determined by the court.

Subd. 2. Actions to compel performance. In an action to compel performance of an order of the commissioner to enforce this chapter, the court must require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 3. Recovery of penalties by civil action. The civil penalties and payments provided for in this section may be recovered by a civil action brought by the county attorney or the attorney general in the name of the state.

History: 2012 c 244 art 2 s 32



Section 34A.10 — CRIMINAL PENALTIES.

Subdivision 1. General violation. Except as provided in subdivisions 2 and 3, a person is guilty of a misdemeanor if the person violates this chapter or an order, standard, citation, stipulation, agreement, or schedule of compliance of the commissioner, or impedes, hinders, or otherwise prevents, or attempts to prevent the commissioner or a duly authorized agent in performance of a duty in connection with this chapter. Unless otherwise specified in this chapter, each separate violation is a separate offense, except that in the case of a violation through continuing failure or neglect to obey this chapter, each day the failure or neglect continues is a separate offense.

Subd. 2. Violation endangering humans or animals. A person is guilty of a gross misdemeanor if the person violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner and the violation endangers humans or animals.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates this chapter or an order, standard, stipulation, agreement, or schedule of compliance of the commissioner.

History: 2012 c 244 art 2 s 33



Section 34A.11 — EMBARGO, SEIZURE, AND CONDEMNATION.

Subdivision 1. Tag, notice, or withdrawal from distribution. If the commissioner finds probable cause to believe that any food, animal, or consumer commodity is being distributed in violation of this chapter or rules under this chapter, or is adulterated or so misbranded as to be dangerous or fraudulent, the commissioner shall affix to the food, animal, equipment, facility, or consumer commodity a tag, withdrawal from distribution order, or other appropriate marking giving notice that the food, animal, equipment, facility, or consumer commodity is, or is suspected of being, adulterated, misbranded, or distributed in violation of this chapter, and has been detained or embargoed, and warning all persons not to remove or dispose of the food, animal, equipment, facility, or consumer commodity by sale or otherwise until permission for removal or disposal is given by the commissioner or the court. It is unlawful for a person to remove or dispose of a detained or embargoed food, animal, equipment, food stored in a facility, or consumer commodity by sale or otherwise without the commissioner's or a court's permission and each transaction is a separate violation of this subdivision.

Subd. 2. Seizure. A carcass; part of a carcass; meat or meat food product of an animal; or dead, dying, disabled, or diseased animal that is being transported in intrastate commerce, or is held for sale in this state after transportation in intrastate commerce, may be proceeded against, seized, and condemned if:

(1) it is or has been prepared, sold, transported, or otherwise distributed, offered, or received for distribution in violation of this chapter;

(2) it is usable as human food and is adulterated or misbranded; or

(3) it is in any other way in violation of this chapter.

The commissioner may act against the article or animal at any time on a complaint in the district court of the judicial district where the article or animal is found.

Subd. 3. Action for condemnation. If food, article, equipment, or animal detained or embargoed under subdivision 1 has been found by the commissioner to be adulterated or misbranded or in violation of this chapter, the commissioner shall petition the district court in the county in which the food, article, equipment, or animal is detained or embargoed for an order and decree for the condemnation of the food, article, equipment, or animal. The commissioner shall release the food, article, equipment, or animal when this chapter and rules adopted under this chapter have been complied with or the food, article, equipment, or animal is found to be not adulterated or misbranded.

Subd. 4. Remedies. If the court finds that a detained or embargoed food, article, equipment, or animal is adulterated, misbranded, or in violation of this chapter or rules adopted under this chapter, the following remedies are available:

(1) after entering a decree, the food, article, equipment, or animal may be destroyed at the expense of the claimant under the supervision of the commissioner, and all court costs, fees, storage, and other proper expenses must be assessed against the claimant of the food, article, equipment, or animal or the claimant's agent; and

(2) if adulteration or misbranding can be corrected by proper labeling or processing of the food, animal, or repair of the equipment, the court, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the food or animal must be properly labeled or processed or equipment properly repaired, has been executed, may by order direct that the food or animal be delivered to the claimant for proper labeling or processing or repairing of equipment under the supervision of the commissioner. The expense of the supervision must be paid by the claimant. The food, animal, or equipment must be returned to the claimant and the bond must be discharged on the representation to the court by the commissioner that the food, animal, or equipment is no longer in violation and that the expenses for the supervision have been paid.

Subd. 5. Duties of commissioner. If the commissioner finds in any room, building, piece of equipment, vehicle of transportation, or other structure any meat, seafood, poultry, vegetable, fruit, or other perishable articles of food that are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the commissioner shall condemn or destroy the item or in any other manner render the item as unsalable as human food, and no one has any cause of action against the commissioner on account of the commissioner's action.

Subd. 6. Emergency response. If the governor declares an emergency order under section 12.31 and if the commissioner finds or has probable cause to believe that livestock, food, or a consumer commodity within a specific area is likely to be adulterated because of the emergency or so misbranded as to be dangerous or fraudulent, or is in violation of section 31.131, subdivision 1, the commissioner may embargo a geographic area that is included in the declared emergency. The commissioner shall provide notice to the public and to those with custody of the product in as thorough a manner as is practicable under the emergency circumstances.

Subd. 7. Emergency powers. After an emergency declaration issued under chapter 12, chapter 35, or the federal Stafford Act, the commissioner may restrict the movement of food if the commissioner has probable cause to believe that the movement of food may: threaten the agricultural economy; transport a dangerous, infectious, or communicable disease; or threaten the health of animals. The commissioner may provide for the issuance of permits to allow for the continued movement of food upon meeting the disease control measures established by the commissioner.

History: 2012 c 244 art 2 s 34; 2015 c 44 s 20



Section 34A.12 — POWERS OF THE COMMISSIONER.

Subdivision 1. Gathering information. The commissioner may, for the purposes of this chapter:

(1) gather and compile information concerning and investigate the organization, business, conduct, practices, and management of a person in intrastate commerce and the person's relation to other persons; and

(2) require, by general or special orders, a person, persons, or a class of persons engaged in intrastate commerce to file with the commissioner, in the form the commissioner prescribes, annual and special reports or answers in writing to specific questions, giving the commissioner the information the commissioner requires about the organization, business, conduct, practices, management, and relation to other persons, of the person filing the reports or answers. The reports and answers must be made under oath, or otherwise, as the commissioner prescribes, and filed with the commissioner within a reasonable time the commissioner prescribes, unless additional time is granted by the commissioner.

Subd. 2. Examination of documents for evidence. (a) For purposes of this chapter, the commissioner must at all reasonable times be allowed to examine and copy documentary evidence of a person being investigated or proceeded against. The commissioner may subpoena witnesses and require the production of documentary evidence of a person relating to any matter under investigation. The commissioner may sign subpoenas, administer oaths and affirmations, examine witnesses, and receive evidence.

(b) Attendance of witnesses and the production of documentary evidence may be required at a designated hearing place. In case of disobedience to a subpoena, the commissioner may invoke the aid of the district court to require the attendance and testimony of witnesses and the production of documentary evidence.

(c) The district court, in case of refusal to obey a subpoena issued to a person, may issue an order requiring the person to appear before the commissioner or to produce documentary evidence if ordered, or to give evidence touching the matter in question. Failure to obey the order of the court may be punishable by the court as a contempt.

(d) Upon the application of the attorney general at the request of the commissioner, the district court may order a person to comply with this chapter or an order of the commissioner made under this chapter.

(e) The commissioner may order testimony to be taken by deposition in a proceeding or investigation pending under this chapter at any state of the proceeding or investigation. Depositions may be taken before a person designated by the commissioner and having power to administer oaths. The testimony must be reduced to writing by the person taking the deposition or under the person's direction and must then be signed by the witness. A person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner.

(f) Witnesses summoned before the commissioner may be paid the same fees and mileage that are paid witnesses in the district courts. Witnesses whose depositions are taken and the persons taking them may be entitled to the fees that are paid for those services in the district court.

(g) A person is not excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the commissioner or in obedience to the subpoena of the commissioner whether the subpoena is signed or issued by the commissioner or the commissioner's agent, or in any cause or proceeding, criminal or otherwise, based upon or growing out of an alleged violation of this chapter because the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No person may be prosecuted or subjected to a penalty or forfeiture on account of a matter concerning which the person is compelled, after having claimed a privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that a witness is not exempt from prosecution and punishment for perjury committed in testifying.

Subd. 3. Penalties related to testimony and records. (a) A person who neglects or refuses to attend and testify, to answer a lawful inquiry, or to produce documentary evidence, if it is in the person's power to do so in obedience to the subpoena or lawful requirement of the commissioner, is guilty of a misdemeanor.

(b) A person who willfully:

(1) makes or causes to be made a false entry or statement of fact in a report required under this chapter;

(2) makes or causes to be made a false entry in an account, record, or memorandum kept by a person subject to this chapter;

(3) neglects or fails to make or to cause to be made full and correct entries in the accounts, records, or memoranda of all facts and transactions relating to the person's business;

(4) leaves the jurisdiction of this state;

(5) mutilates, alters, or by any other means falsifies documentary evidence of a person subject to this chapter; or

(6) refuses to submit to the commissioner, for inspection and copying, any documentary evidence of a person subject to this chapter in the person's possession or control, is guilty of a misdemeanor.

(c) A person required by this chapter to file an annual or special report who fails to do so within the time fixed by the commissioner for filing the report and continues the failure for 30 days after notice of failure to file, is guilty of a misdemeanor.

(d) An officer or employee of this state who makes public information obtained by the commissioner without the commissioner's authority, unless directed by a court, is guilty of a misdemeanor.

History: 2012 c 244 art 2 s 35






Chapter 35 — ANIMAL HEALTH

Section 35.01 — DEFINITIONS.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the words defined in this section as used in this chapter have the meanings given them.

Subd. 2. Board; state board. "Board" or "state board" means the Board of Animal Health.

Subd. 3. MS 1978 [Repealed, 1980 c 467 s 44]

Subd. 3. Livestock, domestic animals. "Livestock" and "domestic animals" include poultry.

Subd. 4. MS 1978 [Repealed, 1980 c 467 s 44]

Subd. 4. MS 1994 [Repealed, 1996 c 310 s 1; 1997 c 7 art 1 s 171]

Subd. 5. [Repealed, 1980 c 467 s 44]

Subd. 6. [Repealed, 1980 c 467 s 44]

Subd. 7. [Repealed, 1980 c 467 s 44]

Subd. 8. [Renumbered subd 3]

History: (5395, 5433) RL s 2155; 1913 c 160 s 1; 1923 c 112 s 2; 1953 c 98 s 1; 1957 c 113 s 1; 1980 c 467 s 1,2; 1985 c 265 art 1 s 1; 1997 c 7 art 1 s 15



Section 35.02 — BOARD OF ANIMAL HEALTH.

Subdivision 1. Members; officers. The board has five members appointed by the governor with the advice and consent of the senate, three of whom are producers of livestock in the state, and two of whom are practicing veterinarians licensed in Minnesota. The commissioners of agriculture, natural resources, and health, the dean of the College of Veterinary Medicine, and the director of the Veterinary Diagnostic Laboratory of the University of Minnesota may serve as consultants to the board without vote. Appointments to fill unexpired terms must be made from the classes to which the retiring members belong. The board shall elect a president and a vice-president from among its members and a veterinarian licensed in Minnesota who is not a member to be its executive director for a term of one year and until a successor qualifies. The board shall set the duties of the director.

Subd. 2. Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies on the board are governed by section 15.0575.

History: (53-43, 5395) RL s 2155; 1913 c 160 s 1; 1925 c 426 art 16 s 1; 1951 c 713 s 5; 1959 c 23 s 1; 1976 c 134 s 13; 1980 c 467 s 3; 1985 c 265 art 1 s 1; 1999 c 231 s 69; 1Sp2005 c 1 art 1 s 62; 2007 c 19 s 1



Section 35.03 — POWERS, DUTIES, AND REPORTS.

The board shall protect the health of Minnesota domestic animals and carry out the provisions of this chapter. The board shall make rules necessary to protect the health of domestic animals. The board shall meet at least quarterly. Officers must be elected each April. On or before November 1 of each year the board shall publish an annual report. The University of Minnesota Veterinary Diagnostic Laboratory is the official laboratory for the board. At least quarterly, the director of the Veterinary Diagnostic Laboratory must report on the laboratory's activities.

History: (5396) RL s 2156; 1955 c 847 s 3; 1980 c 467 s 4; 1985 c 100 s 1; 1985 c 265 art 1 s 1; art 12 s 1; 1Sp2005 c 1 art 1 s 63



Section 35.05 — AUTHORITY OF STATE BOARD.

(a) The state board may quarantine or kill any domestic animal infected with, or which has been exposed to, a contagious or infectious dangerous disease if it is necessary to protect the health of the domestic animals of the state.

(b) The board may regulate or prohibit the arrival in and departure from the state of infected or exposed animals and, in case of violation of any rule or prohibition, may detain any animal at its owner's expense. The board may regulate or prohibit the importation of domestic animals which, in its opinion, may injure the health of Minnesota livestock.

(c) When the governor declares an emergency under section 35.0661, the board, through its executive director, may assume control of such resources within the University of Minnesota's Veterinary Diagnostic Laboratory as necessary to effectively address the disease outbreak. The director of the laboratory and other laboratory personnel must cooperate fully in performing necessary functions related to the outbreak or threatened outbreak.

(d) The board may test or require tests of any bovine or cervidae in the state when the board deems it necessary to achieve or maintain bovine tuberculosis accredited free state or zone status under the regulations and laws administered by the United States Department of Agriculture.

History: (5398) RL s 2158; 1980 c 467 s 5; 1985 c 100 s 2; 1985 c 265 art 1 s 1; 1999 c 231 s 71; 1Sp2005 c 1 art 1 s 64; 2006 c 282 art 9 s 5



Section 35.051 — EPHEDRINE AND PSEUDOEPHEDRINE PRODUCTS.

Subdivision 1. Prescription required. Drugs and products for any species of animal that contain ephedrine or pseudoephedrine require a written prescription from a veterinarian to be sold or distributed for lay use.

Subd. 2. Sale and purchase restrictions. A drug or product for any species of animal containing ephedrine or pseudoephedrine may only be dispensed, sold, or distributed by a veterinarian or a veterinary assistant under the supervision or direction of a veterinarian. A person who is not a veterinarian may not purchase a drug or product for animal consumption containing ephedrine or pseudoephedrine without a prescription.

History: 2005 c 136 art 7 s 1



Section 35.06 — REPORTING DISEASE; COMPELLING TESTIMONY.

A person who knows or reasonably suspects that a contagious or infectious disease exists in a domestic animal shall immediately notify the board. The board, or any member or authorized agent of the board, may examine under oath all persons believed to have knowledge of the existence or threat of disease among domestic animals and, for this purpose, may take depositions and compel witnesses to attend and testify.

History: (5399) RL s 2159; 1980 c 467 s 6; 1985 c 265 art 1 s 1



Section 35.063 — QUARANTINE MAINTAINED.

The board may establish and maintain, at the owner's expense, a quarantine of domestic animals imported into the state when, in its judgment, a quarantine is necessary to protect the health of Minnesota domestic animals. The quarantine must specify its terms, conditions, scope, and application.

History: (5460-17) 1933 c 33 s 1; 1980 c 467 s 7; 1985 c 265 art 1 s 1



Section 35.065 — MAY NOT BREAK QUARANTINE.

It is unlawful for the owner or the person having the custody or control of domestic animals subject to a quarantine to remove any of them from their first location within the state after the interstate shipment or transportation is completed until they are released by authority of the board.

History: (5460-18) 1933 c 33 s 2; 1980 c 467 s 8; 1985 c 265 art 1 s 1



Section 35.0661 — TEMPORARY EMERGENCY RESTRICTIONS ON MOVEMENT OF PEOPLE, LIVESTOCK, MACHINERY, AND OTHER PERSONAL PROPERTY.

Subdivision 1. Disastrous animal disease outbreaks; declaration of emergency. (a) If the board determines that a confirmed case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population, it shall certify the case to the governor. After receiving certification from the board, the governor may declare an emergency under this section for purposes of allowing the board to establish quarantine zones of control to protect the health of domestic animals from animal diseases of potentially disastrous proportions. The governor may declare an emergency under this section without declaring a peacetime emergency under section 12.31. A declaration under this section may specify that it applies to all or certain units of state or local government, must specify the time period for which it applies, and must be filed with the secretary of state. This section is in addition to and does not limit authority granted to the governor or local government officials by chapter 12 or other law.

(b) The board may meet by electronic means without violating state open meeting laws for the purpose of declaring that a confirmed case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population. If the board meets by electronic means for this purpose, it shall comply with the emergency meeting notice provisions of section 13D.04, subdivision 3, and, to the fullest extent possible, provide public and media access to the meeting.

Subd. 2. Quarantine zones. Upon an emergency declaration by the governor under subdivision 1, the board or any licensed veterinarian designated by the board may establish quarantine zones of control in any area where a specific animal is deemed by a licensed veterinarian as likely to be infected with the disease based on an actual veterinary examination or laboratory testing. Quarantine zones of control to restrict the movement of livestock must be the smallest size practicable to prevent the spread of disease and must exist for the shortest duration consistent with effective disease control.

Subd. 3. Restrictions on movement out of quarantine zones. (a) The board may issue orders restricting the movement of persons, machinery, and personal property off infected premises designated by the board as quarantined under subdivision 2. The executive director of the board or any licensed veterinarian designated by the board may issue the orders. An order may be issued upon a determination that reasonable cause exists to believe that the movement of persons or personal property out of a quarantine zone will reasonably threaten to transport a dangerous, infectious, or communicable disease outside of the quarantine zone.

(b) The order must be served upon any person subject to the order. The restrictions sought by the board on movement out of a quarantine zone must be limited to the greatest extent possible consistent with the paramount disease control objectives as determined by the board. An order under this section may be served on any day at any time. The order must include a notice of the person's rights under this section, including the ability to enter into an agreement to abide by disease control measures under paragraph (c) and the right to request a court hearing under paragraph (d).

(c) No person may be restricted by an order under this subdivision for longer than 72 hours, exclusive of Saturdays, Sundays, and legal holidays, so long as the person agrees to abide by the disease control measures established by the board. The person shall sign an acknowledgment form prepared by the board evidencing the person's agreement to abide by the disease control measures established by the board.

(d) A person whose movements are restricted by an order under this subdivision may seek a district court hearing on the order at any time after it is served on the person. The hearing may be held by electronic means as soon as possible. The subject of the order may:

(1) contest imposition of the order on grounds that it is an abuse of the board's discretion under this section; or

(2) seek a variance from it to allow movement of a person inconsistent with the order, upon a showing that the person would otherwise suffer irreparable harm.

Subd. 4. [Repealed, 1Sp2005 c 1 art 1 s 98]

History: 2001 c 192 s 1; 2003 c 107 s 25; 2012 c 244 art 1 s 40,41



Section 35.0662 — TEMPORARY EMERGENCY RESTRICTIONS HEARING.

Subdivision 1. Grounds. If the board determines that a person is not reasonably likely to abide by the disease control measures established by the board, the board may request a court hearing to determine if the emergency temporary restrictions should continue. The court shall schedule the hearing as expeditiously as possible. When the board requests a court hearing under this section, restrictions under section 35.0661, subdivision 3, continue to apply to the person until the court has held the temporary emergency restrictions hearing and issues an order.

Subd. 2. Time of notice. If the board requests a court hearing pursuant to this section, notice of the hearing must be served upon the person or persons to be restricted at least 24 hours before the hearing.

Subd. 3. Contents of notice. The notice must contain the following information:

(1) the time, date, and place of the hearing;

(2) the grounds and underlying facts upon which continued restrictions are sought;

(3) the person's right to appear by electronic means at the hearing and the right to have a representative appear in person at the hearing;

(4) the person's right to present and cross-examine witnesses; and

(5) the person's right to counsel, including the right, if the person is indigent, to representation by counsel designated by the court or county of venue.

Subd. 4. Order for continued temporary restrictions. The court may order the continued restriction on the movement of the person if it finds, by a preponderance of the evidence, that travel outside of the quarantine zone by the person would pose an imminent threat of transporting a dangerous, infectious, or communicable disease outside of the boundaries of the quarantine zone. If the person agrees to sign and comply with the acknowledgment form referred to in section 35.0661, subdivision 3, the temporary restrictions must not continue longer than 30 days. If the person refuses to sign and comply with the acknowledgment form, the temporary restrictions may continue for a longer time specified by the court. Refusal by the person to sign and comply with the acknowledgment form constitutes a knowing violation of section 35.0661 and subjects the person to the penalties specified in section 35.96.

History: 2001 c 192 s 2



Section 35.085 — INDEMNITY FOR DESTROYED CATTLE.

(a) The board may pay indemnity to cattle owners who choose to euthanize cattle that test suspect for bovine tuberculosis, if funds are available from appropriations for the purpose and if the United States Department of Agriculture refuses to pay indemnity for the animal. The board shall pay fair market value less salvage value as appraised by a disinterested appraiser appointed by the board. The board's decision as to the amount of indemnity is final. If the owner refuses the board's offer, the owner need not dispose of the animal unless and until it later shows positive to any official test for bovine tuberculosis.

(b) The board is a buyer in the ordinary course of business under chapter 336A when making indemnity payments under this section.

History: 2007 c 45 art 1 s 44



Section 35.086 — BOVINE TUBERCULOSIS MANAGEMENT ZONE; RESTRICTIONS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Bovine tuberculosis management zone" means the area within the ten-mile radius around the five presumptive tuberculosis-positive deer sampled during the fall 2006 hunter-harvested surveillance effort.

(c) "Located within" means that the herd was kept in the area for at least a part of calendar year 2007.

Subd. 2. Cattle herd buyout. (a) The board shall offer a herd buyout payment to cattle owners with existing cattle that are located within the bovine tuberculosis management zone. The payment shall be $500 per bovine animal. By July 15, 2008, the cattle owner must accept or decline the offer for herd buyout payments under this subdivision. A cattle owner receiving payment under this subdivision must sign a contract with the board that provides:

(1) all cattle that are at least one year old and located within the bovine tuberculosis management zone will be slaughtered by January 31, 2009;

(2) all cattle that are less than one year old are either slaughtered or moved out of the bovine tuberculosis management zone, as provided in paragraph (b), by January 31, 2009;

(3) the landowner and cattle owner will not have or allow any livestock to be located on land in the board's proposed modified accredited zone, unless authorized by the board; and

(4) a landowner or cattle owner who violates a condition under this subdivision must repay all payments received under this section and is subject to penalties for violations under this chapter.

(b) Cattle that are less than one year old may be moved out of the bovine tuberculosis management zone to comply with paragraph (a), clause (2), only when:

(1) they are from a herd that received a whole herd tuberculosis test within the previous 12 months;

(2) they are not sexually intact; and

(3) they have had a tuberculosis test within 60 days of being moved out of the zone.

(c) After May 6, 2008, livestock shall not be moved into the bovine tuberculosis management zone unless authorized by the board.

(d) Before the board issues payment to a cattle owner under this subdivision, the board shall verify all cattle owned by that cattle owner and located within the bovine tuberculosis management zone have been slaughtered.

(e) A cattle owner who signs a contract under paragraph (a) or who depopulated an infected herd and signs a contract containing the provisions of paragraph (a), clauses (1) to (3), shall receive an annual payment of $75 for each bovine animal slaughtered. The board shall make the first annual payment by June 30, 2009, and make annual payments by June 30 each year thereafter until the area receives a bovine tuberculosis-free status and the owner is authorized by the board to have cattle located within the bovine tuberculosis management zone.

Subd. 3. Cattle herds remaining in the zone. The board shall conduct a risk assessment for cattle that remain located within the bovine tuberculosis management zone. If the board determines that cattle herds within the bovine tuberculosis management zone present a risk of interaction between cattle and deer or elk, the board shall require the owner of the cattle to keep all cattle in a manner that does not allow cattle and deer or elk interface. The board may also require that any person who stores forage crops within the bovine tuberculosis management zone, including but not limited to a person who participates in the herd buyout in subdivision 2, must keep stored forage crops in a manner that does not allow deer or elk access. The board shall offer cost-share assistance for fencing under subdivision 4 to a person who is required to:

(1) keep cattle in a manner that does not allow cattle and deer or elk interface; or

(2) keep stored forage crops in a manner that does not allow deer or elk access.

Subd. 4. Cost-share assistance for fencing. (a) The board shall provide cost-share assistance to persons required to fence stored forage crops or fence cattle in areas where the board determines that there is an unacceptable risk of transmitting bovine tuberculosis to deer or elk. The cost-share payments shall be 90 percent of the cost of an approved fence up to a maximum cost-share payment of $75,000. The payments under this subdivision shall be on a reimbursement basis and paid by the board after the board determines that the fence is built to the specifications required by the board.

(b) The board shall establish specifications for fences that qualify for cost-share assistance under this subdivision and provide cattle owners or those who store forage crops with a list of approved fencing contractors. The fencing must be constructed and maintained by an approved fencing contractor, the landowner, or the tenant.

(c) The board shall periodically inspect fences for which cost-share assistance has been received under this subdivision. If the board determines that a fence for which cost-share assistance has been received is not being maintained or used properly, the board may:

(1) order that the fence be repaired or used properly; or

(2) require repayment of any cost-share assistance received by the person and, if the fence was intended to keep cattle in a manner that does not allow cattle and deer or elk interface, the board may place the herd under quarantine.

History: 2008 c 274 s 1



Section 35.13 — ENTRY TO PREMISES FORBIDDEN.

During the prevalence among domestic animals of any of the diseases referred to in this chapter, any owner or keeper of these animals may post upon the premises a notice forbidding all persons to enter any building or enclosure in which animals are kept. No person may then enter, except a member or agent of the board.

History: (5406) RL s 2164; 1980 c 467 s 14; 1985 c 265 art 1 s 1



Section 35.15 — TRANSPORTATION OF LIVESTOCK; COMPLIANCE WITH RULES.

Subdivision 1. Importation of animals and poultry. Animals or poultry may not be brought into the state for work, feeding, breeding, dairy purposes, or sale except in compliance with the rules of the board.

Subd. 2. [Repealed, 1988 c 485 s 15]

History: (5409) 1907 c 355 s 1; 1935 c 31 s 1; 1965 c 40 s 1; 1965 c 91 s 1; 1980 c 467 s 15; 1981 c 37 s 2; 1985 c 265 art 1 s 1



Section 35.153 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to section 17.452, this section, and section 35.155.

Subd. 2. Cervidae. "Cervidae" means animals that are members of the family Cervidae and includes, but is not limited to, white-tailed deer, mule deer, red deer, elk, moose, caribou, reindeer, and muntjac.

Subd. 3. Farmed Cervidae. "Farmed Cervidae" means Cervidae that are:

(1) raised for any purpose; and

(2) registered in a manner approved by the Board of Animal Health.

Subd. 4. Owner. "Owner" means a person who owns or is responsible for the raising of farmed Cervidae.

Subd. 5. Herd. "Herd" means all Cervidae:

(1) maintained on common ground for any purpose; or

(2) under common ownership or supervision, geographically separated, but that have an interchange or movement of animals without regard to whether the animals are infected with or exposed to diseases.

History: 1Sp2005 c 1 art 1 s 65



Section 35.155 — FARMED CERVIDAE.

Subdivision 1. Running at large prohibited. (a) An owner may not allow farmed Cervidae to run at large. The owner must make all reasonable efforts to return escaped farmed Cervidae to their enclosures as soon as possible. The owner must notify the commissioner of natural resources of the escape of farmed Cervidae if the farmed Cervidae are not returned or captured by the owner within 24 hours of their escape.

(b) An owner is liable for expenses of another person in capturing, caring for, and returning farmed Cervidae that have left their enclosures if the person capturing the farmed Cervidae contacts the owner as soon as possible.

(c) If an owner is unwilling or unable to capture escaped farmed Cervidae, the commissioner of natural resources may destroy the escaped farmed Cervidae. The commissioner of natural resources must allow the owner to attempt to capture the escaped farmed Cervidae prior to destroying the farmed Cervidae. Farmed Cervidae that are not captured by 24 hours after escape may be destroyed.

Subd. 2. Wild Cervidae inside confinement area. An owner or an employee or agent under the direction of the owner must destroy wild Cervidae found within the owner's farmed Cervidae confinement area. The owner, employee, or agent must report the wild Cervidae destroyed to a conservation officer or an employee of the Department of Natural Resources, Division of Wildlife, within 24 hours. The wild Cervidae must be disposed of as prescribed by the commissioner of natural resources.

Subd. 3. Farming in native elk area. A person may not raise farmed red deer in the native elk area without written approval of the commissioner of natural resources. The native elk area is the area north of U.S. Highway 2 and west of U.S. Highway 71 and Trunk Highway 72. The commissioner of natural resources shall review the proposed farming operation and approve with any condition or deny approval based on risks to the native elk population.

Subd. 4. Fencing. Farmed Cervidae must be confined in a manner designed to prevent escape. All perimeter fences for farmed Cervidae must be at least 96 inches in height and be constructed and maintained in a way that prevents the escape of farmed Cervidae or entry into the premises by free-roaming Cervidae.

Subd. 5. Disease control programs. Farmed Cervidae are subject to this chapter and the rules of the Board of Animal Health in the same manner as other livestock and domestic animals, including provisions related to importation and transportation.

Subd. 6. Identification. (a) Farmed Cervidae must be identified by means approved by the Board of Animal Health. The identification must be visible to the naked eye during daylight under normal conditions at a distance of 50 yards. Newborn animals must be identified before December 31 of the year in which the animal is born or before movement from the premises, whichever occurs first.

(b) The Board of Animal Health shall register farmed Cervidae. The owner must submit the registration request on forms provided by the board. The forms must include sales receipts or other documentation of the origin of the Cervidae. The board shall provide copies of the registration information to the commissioner of natural resources upon request. The owner must keep written records of the acquisition and disposition of registered farmed Cervidae.

Subd. 7. Inspection. The commissioner of agriculture and the Board of Animal Health may inspect farmed Cervidae, farmed Cervidae facilities, and farmed Cervidae records. For each herd, the owner or owners must, on or before January 1, pay an annual inspection fee equal to $10 for each cervid in the herd as reflected in the most recent inventory submitted to the Board of Animal Health, up to a maximum fee of $100. The commissioner of natural resources may inspect farmed Cervidae, farmed Cervidae facilities, and farmed Cervidae records with reasonable suspicion that laws protecting native wild animals have been violated and must notify the owner in writing at the time of the inspection of the reason for the inspection and must inform the owner in writing after the inspection of whether (1) the cause of the inspection was unfounded; or (2) there will be an ongoing investigation or continuing evaluation.

Subd. 8. Cervidae inspection account. A Cervidae inspection account is established in the state treasury. The fees collected under this section and interest attributable to money in the account must be deposited in the state treasury and credited to the Cervidae inspection account in the special revenue fund. Money in the account, including interest earned, is appropriated to the Board of Animal Health for the administration and enforcement of this section.

Subd. 9. Contested case hearing. A person raising farmed Cervidae that is aggrieved with any decision regarding the farmed Cervidae may request a contested case hearing under chapter 14.

Subd. 10. Mandatory registration. A person may not possess live Cervidae in Minnesota unless the person is registered with the Board of Animal Health and meets all the requirements for farmed Cervidae under this section. Cervidae possessed in violation of this subdivision may be seized and destroyed by the commissioner of natural resources.

Subd. 11. Mandatory surveillance for chronic wasting disease. (a) An inventory for each farmed Cervidae herd must be verified by an accredited veterinarian and filed with the Board of Animal Health every 12 months.

(b) Movement of farmed Cervidae from any premises to another location must be reported to the Board of Animal Health within 14 days of the movement on forms approved by the Board of Animal Health.

(c) All animals from farmed Cervidae herds that are over 16 months of age that die or are slaughtered must be tested for chronic wasting disease.

Subd. 12. Importation. A person must not import Cervidae into the state from a herd that is infected or exposed to chronic wasting disease or from a known chronic wasting disease endemic area, as determined by the board. A person may import Cervidae into the state only from a herd that is not in a known chronic wasting disease endemic area, as determined by the board, and the herd has been subject to a state or provincial approved chronic wasting disease monitoring program for at least three years. Cervidae imported in violation of this section may be seized and destroyed by the commissioner of natural resources.

Subd. 13. Rules. The Board of Animal Health shall adopt rules as necessary to implement this section and to otherwise provide for the control of Cervidae diseases.

History: 2002 c 373 s 22; 2003 c 128 art 3 s 34; 1Sp2005 c 1 art 1 s 66



Section 35.16 — TRANSPORTATION COMPANIES TO HOLD LIVESTOCK AND POULTRY.

If rules of the board have not been complied with, transportation companies shall notify the board and shall hold the animals or poultry at the first station within Minnesota where there are suitable facilities for holding animals or poultry for inspection by the board. The inspection must be at the owner's expense.

History: (5410) 1907 c 355 s 2; 1935 c 31 s 2; 1980 c 467 s 16; 1985 c 265 art 1 s 1



Section 35.165 — LIABILITY FOR ILLEGALLY TRANSPORTING LIVESTOCK.

A transportation company or corporation or its agent, the owner or driver of a vehicle for hire or a private vehicle used to haul livestock, or a person violating section 35.15 or 35.16 is liable in a civil action to a person injured for the full amount of damages that may result from a violation of section 35.15 or 35.16. Action may be brought in a county where the livestock is sold, offered for sale, delivered to a purchaser, or detained in transit.

History: 1988 c 485 s 1



Section 35.244 — CONTROL OF BOVINE TUBERCULOSIS.

Subdivision 1. Designation of zones. The board may establish zones for the control and eradication of tuberculosis and restrict the movement of cattle, bison, goats, and farmed Cervidae within and between tuberculosis zones in the state.

Subd. 2. Requirements within a tuberculosis control zone. In a tuberculosis control zone, the board may:

(1) require owners of cattle, bison, goats, or farmed Cervidae to report personal contact information and location of livestock to the board;

(2) require a permit or movement certificates for all cattle, bison, goats, and farmed Cervidae moving between premises within the zone or leaving or entering the zone;

(3) require official identification of all cattle, bison, goats, and farmed Cervidae within the zone or leaving or entering the zone;

(4) require a whole-herd tuberculosis test on each herd of cattle, bison, goats, or farmed Cervidae when any of the animals in the herd is kept on a premises within the zone;

(5) require a negative tuberculosis test within 60 days prior to movement for any individual cattle, bison, goat, or farmed Cervidae moved from a premises in the zone to another location in Minnesota, with the exception of cattle moving under permit directly to a slaughter facility under state or federal inspection;

(6) require a whole-herd tuberculosis test within 12 months prior to moving cattle, bison, goats, or farmed Cervidae from premises in the zone to another location in Minnesota;

(7) require annual herd inventories on all cattle, bison, goat, or farmed Cervidae herds; and

(8) require that a risk assessment be performed to evaluate the interaction of free-ranging deer and elk with cattle, bison, goat, and farmed Cervidae herds and require the owner to implement the recommendations of the risk assessment.

Subd. 3. Authority to adopt rules. The board may adopt rules to provide for the control of tuberculosis in cattle. The rules may include provisions for quarantine, tests, and such other measures as the board deems appropriate. Federal regulations, as provided by Code of Federal Regulations, title 9, part 77, and the Bovine Tuberculosis Eradication Uniform Methods and Rules, are incorporated as part of the rules in this state.

History: 2007 c 45 art 1 s 45; 2008 c 274 s 2; 2010 c 333 art 1 s 12,13



Section 35.67 — RABIES INVESTIGATION.

If the executive director of the Board of Animal Health, or a community health board as defined in section 145A.02, subdivision 5, receives a written complaint that rabies exists in a town or city in the board's jurisdiction, the community health board shall investigate, either personally or through subordinate officers, the truth of the complaint. A community health board may also make an investigation and determination independently, without having received a complaint. The fact that a community health board has investigated and determined that rabies does not exist in a jurisdiction does not deprive the executive director of the Board of Animal Health of jurisdiction or authority to make an investigation and determination with reference to the territory. For the purposes of sections 35.67 to 35.69, the jurisdiction of the executive director of the Board of Animal Health is the entire state.

History: (5389) 1913 c 541 s 1; 1973 c 123 art 5 s 7; 1980 c 467 s 18; 1985 c 265 art 1 s 1; 1987 c 309 s 14; 1999 c 231 s 75; 2014 c 291 art 7 s 28



Section 35.68 — RABIES PROCLAMATION.

If a community health board as defined in section 145A.02, subdivision 5, investigates and finds that rabies does exist in a town or city the community health board shall make and file a proclamation of the investigation and determination which prohibits the owner or custodian of any dog from allowing the dog to be at large within the town or city unless the dog is effectively muzzled so that it cannot bite any other animal or person.

If the executive director of the Board of Animal Health, after investigation, has determined that rabies exists in any territory in the state, similar proclamations must be issued in all towns and cities within the territory or area in which it is necessary to control the outbreak and prevent the spread of the disease. The proclamation must prohibit the owner or custodian of any dog within the designated territory from permitting or allowing the dog to be at large within the territory unless the dog is effectively muzzled so that it cannot bite any other animal or person.

All local peace officers and community health boards shall enforce sections 35.67 to 35.69.

A proclamation issued by the community health board must be filed with the clerk of the political subdivision responsible for the community health board. One issued by the executive director of the Board of Animal Health must be filed with the clerk of each town and city within the territory it covers.

Each officer with whom the proclamation is filed shall publish a copy of it in one issue of a legal newspaper published in the clerk's town or city if one is published there. If no newspaper is published there, the clerk must post a copy of the proclamation in three public places. Publication is at the expense of the municipality.

Proof of publication must be by affidavit of the publisher and proof of posting must be by the person doing the posting. The affidavit must be filed with the proclamation. The proclamation is effective five days after the publication or posting and remains effective for the period of time not exceeding six months specified in it by the community health board making the proclamation.

History: (5390) 1913 c 541 s 2; 1929 c 34; 1973 c 123 art 5 s 7; 1980 c 467 s 19; 1985 c 265 art 1 s 1; 1987 c 309 s 15; 1988 c 485 s 3; 1999 c 231 s 76; 2014 c 291 art 7 s 28



Section 35.69 — UNMUZZLED DOGS NOT PERMITTED AT LARGE.

The owner or custodian of a dog may not permit it to be at large, either on the premises of the owner or elsewhere, within any city or town covered by a proclamation made under section 35.68, during the time the proclamation is in force, unless the dog is effectively muzzled so that it cannot bite any other animal or person.

Any person may kill a dog running at large on the public streets or roads in violation of sections 35.67 to 35.69. The owner of the dog has no claim against the person who kills the dog.

Peace officers and agents of a community health board as authorized under section 145A.04 shall file a complaint concerning any known violation of sections 35.67 to 35.69.

History: (5391) 1913 c 541 s 3; 1973 c 123 art 5 s 7; 1985 c 265 art 1 s 1; 1987 c 309 s 24; 2015 c 21 art 1 s 109



Section 35.73 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 35.73 to 35.80 the terms defined in this section have the meanings given.

Subd. 2. [Repealed, 1980 c 467 s 44]

Subd. 3. [Repealed, 1996 c 310 s 1; 1997 c 7 art 1 s 171]

Subd. 4. Garbage. "Garbage" means animal or vegetable refuse, including all waste material, by-products of a kitchen, restaurant, or slaughter house, and refuse accumulation of animal, fruit, or vegetable matter, liquid or solid, but does not mean vegetable waste or by-products resulting from the manufacture or processing of canned or frozen vegetables or materials exempted under section 35.751.

History: 1953 c 355 s 1; 1985 c 265 art 1 s 1; 1992 c 381 s 1; 1996 c 310 s 1; 1997 c 7 art 1 s 15,171



Section 35.74 — EXCEPTIONS.

Sections 35.73 to 35.80 do not apply to a person who has animals or poultry who are fed garbage obtained only from the person's private household.

History: 1953 c 355 s 2; 1985 c 265 art 1 s 1; 1986 c 444



Section 35.75 — LICENSES.

Subdivision 1. Requirement, renewal. No person shall feed garbage to livestock or poultry without first securing a license from the board, and no person shall transport garbage over the public highways of this state for the purpose of feeding it to livestock or poultry unless the person has a license. A license must be renewed on or before the first day of July each year.

Subd. 2. Application. A person desiring a license or the renewal of a license to feed garbage to livestock and poultry shall make written application to the board in accordance with its rules.

Subd. 3. Revocation; refusal to issue. Upon determination that a person who has or has applied for a license issued under sections 35.73 to 35.80 has violated or failed to comply with sections 35.73 to 35.80 or any rules made under those sections, the board may revoke the license or refuse to issue a license to the applicant.

History: 1953 c 355 s 3-5; 1985 c 265 art 1 s 1



Section 35.751 — EXEMPT MATERIALS PERMIT.

Subdivision 1. Permit required. If it is considered by the board to be in the best interest of the livestock industry of the state and not detrimental to the public health, safety, or general welfare, the board may adopt rules authorizing an exempt materials permit for specified materials of a nonmeat nature. No person may feed material exempted under section 35.73, subdivision 4, to livestock or poultry without first securing a permit from the board, and no person may transport exempted material over the public highways of the state for the purpose of feeding it to livestock or poultry unless the person has a permit. A permit must be renewed on or before July 1 each year.

Subd. 2. Application. A person desiring a permit or the renewal of a permit under this section shall make written application to the board in accordance with its rules.

Subd. 3. Revocation; denial. Upon determination that a person who has a permit or who has applied for a permit issued under this section has violated sections 35.73 to 35.79 or any rules made under those sections, the board may revoke the permit or refuse to issue a permit to the applicant.

History: 1992 c 381 s 2



Section 35.76 — GARBAGE, TREATMENT.

No person may feed garbage to livestock or poultry until it has been thoroughly heated to at least 212 degrees Fahrenheit for a continuous period of at least 30 minutes unless it is treated in some other manner which is approved in writing by the board as being equally effective for the protection of public health and the control of livestock diseases, and no person may knowingly permit livestock or poultry owned or controlled by that person to have access to any garbage which has not been heated or otherwise treated pursuant to this section.

History: 1953 c 355 s 6; 1985 c 265 art 1 s 1; 1986 c 444



Section 35.77 — QUARANTINE, PERMIT FOR REMOVAL OF LIVESTOCK OR POULTRY.

All premises on which garbage is fed to livestock or poultry are under quarantine and must be maintained in a reasonably sanitary condition. Livestock or poultry to which garbage has been fed may not be removed from the premises except under a permit from the board.

History: 1953 c 355 s 7; 1985 c 265 art 1 s 1



Section 35.78 — INSPECTION AND INVESTIGATION OF PREMISES, RECORDS.

An authorized representative of the board may enter any property at reasonable times for the purpose of inspecting and investigating conditions relating to the feeding and treating of garbage to be fed to livestock and poultry. An authorized representative of the board may examine records or memoranda pertaining to the feeding of garbage to livestock and poultry, or pertaining to the acquisition and sale of garbage-fed livestock and poultry. The board may require the maintenance of records relating to the operation of equipment for a procedure of treating garbage to be fed to swine. Copies of the records must be submitted to the board on request.

History: 1953 c 355 s 8; 1985 c 265 art 1 s 1



Section 35.79 — ENFORCEMENT.

The board shall administer and enforce sections 35.73 to 35.80 and may make and enforce reasonable rules it considers necessary to carry out their provisions.

History: 1953 c 355 s 9; 1985 c 265 art 1 s 1



Section 35.80 — VIOLATIONS.

A person violates sections 35.73 to 35.80, who fails to perform any duties imposed by those sections or violates any rule made under those sections.

History: 1953 c 355 s 10; 1985 c 265 art 1 s 1; 1988 c 485 s 5



Section 35.81 — TRANSPORTATION OF ANIMALS AND POULTRY, RULES.

The board may make reasonable rules for the cleaning and disinfection of railroad cars, automobiles, trucks, and other vehicles used as public carriers for the transportation of live animals and poultry over the public highways and railroads within the state.

History: (4882) 1921 c 179 s 2; 1927 c 182; 1980 c 467 s 26; 1985 c 265 art 1 s 1



Section 35.815 — LIVESTOCK MORTALITIES.

(a) Notwithstanding any other law, the executive director of the Board of Animal Health is responsible for the regulation and oversight of the disposal of livestock mortalities due to animal disease.

(b) Notwithstanding any other law, the executive director of the Board of Animal Health is responsible for the regulation and oversight of livestock mortality disposal due to nondisease causes to protect animal health and the environment. The board shall, in cases where the disposal may adversely affect ground or surface water, seek the input of the Pollution Control Agency.

History: 2011 c 14 s 13



Section 35.82 — RENDERING PLANT PERMITS; DISPOSITION OF CARCASSES.

Subdivision 1. Permit required. No person may engage in the business of rendering all or parts of animals, poultry, or fish, including scraps and grease, without first obtaining a permit from the board in accordance with the rules adopted by the board relative to transportation, rendering, and other provisions the board considers necessary to prevent the spread of disease.

Subd. 1a. [Repealed, 1974 c 159 s 5]

Subd. 1b. Carcasses for pet or mink food. (a) The board, through its executive director, may issue a permit to the owner or operator of a pet food processing establishment, a mink rancher, or a supplier of an establishment, located within the boundaries of Minnesota, to transport the carcasses of domestic animals that have died or have been killed, other than by being slaughtered for human or animal consumption, over the public highways to the establishment for pet food or mink food purposes only. The owners and operators of pet food processing establishments or their suppliers and mink ranch operators located in any adjacent state with which a reciprocal agreement is in effect under subdivision 3 are not required to possess a permit issued under this subdivision. The permit is valid for one year following the date of issue unless it is revoked.

(b) The owner or operator of a pet food processing plant or mink ranch shall employ an official veterinarian. A veterinarian named in the permit application who is accepted by the board to act as the official veterinarian is authorized to act as its representative.

(c) Carcasses collected by owners or operators under permit may be used for pet food or mink food purposes if the official veterinarian examines them and finds them suitable for pet food or mink food purposes.

(d) Carcasses not passed by the official veterinarian for pet food or mink food purposes must be disposed of by a rendering plant operating under permit from the board.

(e) The board must require pet food processing establishments, owners and operators of mink ranches, and suppliers of these establishments to conform to rules of the board applicable to rendering plants within the state.

Subd. 2. Disposition of carcasses. (a) Except as provided in subdivision 1b and paragraph (d), every person owning or controlling any domestic animal that has died or been killed otherwise than by being slaughtered for human or animal consumption, shall as soon as reasonably possible bury the carcass at a depth adequate to prevent scavenging by other animals in the ground or thoroughly burn it or dispose of it by another method approved by the board as being effective for the protection of public health and the control of livestock diseases. The board, through its executive director, may issue permits to owners of rendering plants located in Minnesota which are operated and conducted as required by law, to transport carcasses of domestic animals and fowl that have died, or have been killed otherwise than by being slaughtered for human or animal consumption, over the public highways to their plants for rendering purposes in accordance with the rules adopted by the board relative to transportation, rendering, and other provisions the board considers necessary to prevent the spread of disease. The board may issue permits to owners of rendering plants located in an adjacent state with which a reciprocal agreement is in effect under subdivision 3.

(b) Carcasses collected by rendering plants under permit may be used for pet food or mink food if the owner or operator meets the requirements of subdivision 1b.

(c) An authorized employee or agent of the board may enter private or public property and inspect the carcass of any domestic animal that has died or has been killed other than by being slaughtered for human or animal consumption. Failure to dispose of the carcass of any domestic animal within the period specified by this subdivision is a public nuisance. The board may petition the district court of the county in which a carcass is located for a writ requiring the abatement of the public nuisance. A civil action commenced under this paragraph does not preclude a criminal prosecution under this section. No person may sell, offer to sell, give away, or convey along a public road or on land the person does not own, the carcass of a domestic animal when the animal died or was killed other than by being slaughtered for human or animal consumption unless it is done with a special permit pursuant to this section. The carcass or parts of a domestic animal that has died or has been killed other than by being slaughtered for human or animal consumption may be transported along a public road for a medical or scientific purpose if the carcass is enclosed in a leakproof container to prevent spillage or the dripping of liquid waste. The board may adopt rules relative to the transportation of the carcass of any domestic animal for a medical or scientific purpose. A carcass on a public thoroughfare may be transported for burial or other disposition in accordance with this section.

No person who owns or controls diseased animals shall negligently or willfully permit them to escape from that control or to run at large.

(d) A sheep producer may compost sheep carcasses owned by the producer on the producer's land without a permit and is exempt from compost facility specifications contained in rules of the board.

(e) The board shall develop best management practices for dead animal disposal and the Pollution Control Agency feedlot program shall distribute them to livestock producers in the state.

Subd. 3. Reciprocity. The executive director of the board may enter into a reciprocal agreement on behalf of this state with an adjacent state which provides for permits to be issued to rendering plants, pet food processing establishments or suppliers of establishments, and mink ranch operators located in either state to transport carcasses to their plants, establishments, or ranches over the public highways of this state and the reciprocating state.

This subdivision applies if the adjacent state has in effect standards and requirements which are the equivalent of the standards and requirements of this state as established by the board.

Subd. 4. Domestic animals. The term "domestic animal" as used in this section does not include any species of domestic animal which in common practice is maintained in the home of the owner whether or not the particular domestic animal was so housed at any time prior to its death. Nothing in this section limits the authority of local governmental units to regulate the disposition of carcasses of domestic animals excluded from the provisions of this section by this subdivision.

History: (10273) RL s 5011; 1921 c 486 s 1; 1927 c 218; 1939 c 104; 1949 c 484 s 1; 1961 c 625 s 1; 1967 c 275 s 1,2; 1967 c 305 s 1; 1969 c 32 s 1,2; 1974 c 159 s 1-4; 1980 c 467 s 27; 1985 c 265 art 1 s 1; 1986 c 444; 1988 c 485 s 6; 1991 c 37 s 1,2; 1995 c 233 art 1 s 4; 1998 c 401 s 18; 1999 c 231 s 77-79



Section 35.821 — DEFINITIONS.

Subdivision 1. Scope. Unless the context clearly indicates otherwise, for the purposes of sections 35.821 to 35.831 the terms defined in this section have the meanings given them.

Subd. 2. [Repealed, 1980 c 467 s 44]

Subd. 3. Brand. "Brand" means a permanent identification mark, of which the letters, numbers, and figures used are each four inches or more in length or diameter and applied using the technique of freeze branding or burned into the hide of a live animal with a hot iron, which is to be considered in relation to its location on the animal. The term relates to both the mark burned into the hide and its location. In the case of sheep, the term includes, but is not limited to, a painted mark which is renewed after each shearing.

Subd. 3a. Freeze branding. "Freeze branding" means the application of an intensely cold iron to the hide of a live animal.

Subd. 4. Mark. "Mark" means a permanent identification cut from the ear or ears of a live animal and for farmed Cervidae, as defined in section 35.153, subdivision 3, means a tag, collar, electronic implant, tattoo, or other means of identification approved by the board.

Subd. 5. Animal. The term "animal" means any cattle, horse, sheep, or mule.

History: 1965 c 291 s 1; 1985 c 265 art 1 s 1; 1993 c 375 art 9 s 12; 1996 c 407 s 30,31; 2006 c 212 art 1 s 22



Section 35.822 — REGISTRATION OF MARKS OR BRANDS WITH BOARD.

The board shall approve marks or brands for registration, issue certificates of approval, and administer sections 35.821 to 35.831. The board shall publish a state brand book containing a facsimile of each mark or brand that is registered with it, showing the owner's name and address and the pertinent laws and rules pertaining to brand registrations and reregistrations.

History: 1965 c 291 s 2; 1980 c 467 s 28; 1985 c 265 art 1 s 1



Section 35.824 — APPLICATION FOR REGISTRATION; PENALTIES, DUPLICATE BRANDS.

The board shall prepare standard forms and supply the forms for distribution to those who desire to apply for a brand. The application must show a left and right side view of the animals upon which a mark or brand will be eligible for registry. The mark or brand location must be designated to the following body regions: head, bregma, right and left jaw, neck, shoulder, rib, hip, and breech. The applicant must select at least three distinct marks or brands listed in preferred order, and three locations on the animal listed in preferred order. The application must be properly signed and notarized and accompanied by a fee of $10. The mark or brand, if approved and accepted by the board, is valid during the ten-year period in which it is recorded. A person who knowingly places on an animal a mark or brand which has not been registered with the board and which is in duplication of a mark or brand that is registered with the board is guilty of a felony. "Duplication" means the use of a similar mark or brand, used in any position on the animal designated for the use of a registered mark or brand, such as the head, bregma, jaw, neck, shoulder, rib, hip, or breech. A person who alters or defaces a brand or mark on any animal to prevent its identification by its owner is guilty of a felony.

History: 1965 c 291 s 4; 1975 c 228 s 1; 1985 c 265 art 1 s 1



Section 35.825 — CHECKING OF APPLICATIONS; CONFLICTS.

Marks or brands received by the board must be held and listed by the board, which shall immediately check the mark or brand applications for conflicts. If a conflict is found, the fee and the conflicting application must be returned to the person making the application.

History: 1965 c 291 s 5; 1985 c 265 art 1 s 1



Section 35.826 — STATE BRAND BOOKS; REREGISTRATION OF MARKS, BRANDS.

All approved mark or brand applications must be sorted in a systematic manner and published in the state brand book. Supplements and revised brand books must be published at the discretion of the board. At least six months before expiration, all registered mark or brand owners and assignees must be notified in writing that their marks or brands will terminate in six months and that they must be renewed. A reregistration fee of $10 must be charged for the ensuing ten-year period or part of ten years. Failure to renew a mark or brand on or before the time specified, in accordance with sections 35.821 to 35.831, is an absolute abandonment to the state of the mark or brand. The board may not reissue a mark or brand abandoned under this section except to the original owner or, after a period of two years, to another applicant upon proper application.

History: 1965 c 291 s 6; 1975 c 228 s 2; 1985 c 265 art 1 s 1



Section 35.827 — SALE OF BRAND BOOKS.

The state brand book and all supplements for the ten-year period must be sold to the public at a price which includes the costs of printing, handling, and mailing. The board shall distribute all brand books and supplements to the sheriff of each county without cost.

History: 1965 c 291 s 7; 1975 c 228 s 3; 1985 c 265 art 1 s 1



Section 35.828 — EVIDENCE.

Marks or brands which appear in the state brand book or its supplements or which are registered with the board, are prima facie evidence of ownership and take precedence over similar marks or brands if the question of ownership arises. The owner whose mark or brand does not appear in the state brand book or its supplement and which is not registered with the board must produce evidence to establish title to the property in the event of controversy.

History: 1965 c 291 s 8; 1975 c 228 s 4; 1985 c 265 art 1 s 1



Section 35.829 — TRANSFER OF BRANDS.

Only brands registered with the board or appearing in the state brand book or its supplement are subject to sale, assignment, transfer, devise, or bequest, the same as other personal property. The board shall prescribe forms for the sale or assignment of a brand. A transferred brand must be recorded with the board. The fee for recording it is $10.

History: 1965 c 291 s 9; 1975 c 228 s 5; 1985 c 265 art 1 s 1



Section 35.830 — SALE OF BRANDED LIVESTOCK; WRITTEN BILL OF SALE.

Persons selling animals marked or branded with their mark or brand recorded in a current state brand book or its supplement or registered with the board shall execute to the purchaser a written bill of sale bearing the signature and residence of the seller, the name and address of the purchaser, the total number of animals sold, a description of each animal sold as to sex and kind, and all registered brands. The bill of sale must be kept by the purchaser for two years and for as long afterwards as the purchaser owns any of the animals described in the bill of sale. A copy of the bill of sale must be given to each hauler of the animals, other than railroads, and must accompany the shipment of animals while in transit. The bill of sale or a copy must be shown by the possessor on demand to any peace officer or compliance representative of the board. The bill of sale is prima facie evidence of the sale of the animals described by the bill of sale.

History: 1965 c 291 s 10; 1975 c 228 s 6; 1980 c 467 s 29; 1985 c 265 art 1 s 1; 1988 c 485 s 7



Section 35.831 — RULES.

The board may make rules it considers necessary to carry out the purposes of sections 35.821 to 35.831.

History: 1965 c 291 s 11; 1980 c 467 s 30; 1985 c 265 art 1 s 1



Section 35.90 — GENERAL INSPECTION AUTHORITY.

Subdivision 1. Access and entry. Except as otherwise specifically provided, the Board of Animal Health and the board's agents, upon issuance of a notice of inspection, must be granted access at reasonable times to sites where the board has reason to believe a violation of this chapter is occurring or has occurred.

Subd. 2. Notice of inspection samples and analyses. Before leaving the premises inspected, the Board of Animal Health or the board's agents must provide the owner, operator, or agent in charge with a receipt describing any samples obtained. If an analysis is made of the samples, a copy of the results of the analysis must be furnished to the owner, operator, or agent in charge.

History: 1988 c 485 s 8



Section 35.91 — VIOLATION OF RULES AND ORDERS.

Violation of a rule adopted under this chapter or an order made under the authority of this chapter is a violation of this chapter.

History: 1988 c 485 s 9



Section 35.92 — ENFORCEMENT.

Subdivision 1. Enforcement required. (a) The Board of Animal Health shall enforce this chapter and rules adopted under this chapter. The board may delegate to the executive director authority to act on behalf of the board.

(b) Upon the request of the Board of Animal Health or an agent authorized by the board, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws shall take action to the extent of their authority necessary or proper for the enforcement of this chapter, or special orders, standards, stipulations, and agreements of the board.

Subd. 2. Criminal actions. For a criminal action, the county attorney where a violation occurred is responsible for prosecuting a violation of this chapter. If the county attorney or, if appropriate, the city attorney refuses to prosecute, the attorney general may prosecute at the request of the board.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the Board of Animal Health. A county attorney may bring a civil judicial enforcement action upon the request of the board and the attorney general.

Subd. 4. Injunction. The Board of Animal Health may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of this chapter.

Subd. 5. Subpoenas. The Board of Animal Health through its executive director may issue subpoenas to compel the attendance of witnesses or submission of books, documents, and records affecting the authority or privilege granted by a license, registration, certification, or permit issued under this chapter or by the board or issued by the commissioner of agriculture if agreed to by the commissioner.

History: 1988 c 485 s 10; 1999 c 231 s 80



Section 35.93 — ADMINISTRATIVE ACTION.

Subdivision 1. Administrative remedies. The Board of Animal Health may seek to remedy violations by authorizing the executive director to issue a written warning, administrative meeting, cease and desist, stop-sale, or other special order, seizure, stipulation, or agreement, if the board determines that the remedy is in the public interest.

Subd. 2. Revocation and suspension. The board may, after written notice and hearing, revoke, suspend, or refuse to renew a permit, license, or certification if a person violates this chapter.

Subd. 3. Remedial action orders. (a) If the Board of Animal Health has probable cause to believe that a diseased animal is kept, sold, transported, or disposed of in violation of this chapter, the board may investigate and issue a written cease and desist, stop-sale, stop-use, or removal order or other remedial action to the owner, custodian, or other responsible party. If the owner, custodian, or other responsible party is not available for service of the order, the board may attach the order to the animal and notify the owner, custodian, or other responsible party. The animal may not be sold, slaughtered, or transported until the violation has been corrected or brought into compliance and the order has been released in writing under conditions specified by the board, or until the violation has been otherwise disposed of by a court.

(b) If a violation of this chapter results in conditions that may have an unreasonable adverse effect on humans, domestic animals, wildlife, or the environment, the Board of Animal Health may, by order, require remedial action, including removal and proper disposal.

History: 1988 c 485 s 11; 1999 c 231 s 81



Section 35.94 — DAMAGES AGAINST STATE FOR ADMINISTRATIVE ACTION WITHOUT CAUSE.

If the Board of Animal Health did not have probable cause for an administrative action under section 35.93, including the issuance of a stop-sale or removal order, a court may allow recovery for damages caused by the administrative action.

History: 1988 c 485 s 12



Section 35.95 — CIVIL PENALTIES.

Subdivision 1. General penalty. Except as provided in subdivisions 2 and 5, a person who violates this chapter or a special order, standard, stipulation, agreement, or schedule of compliance of the board is subject to a civil penalty of up to $10,000 as determined by the board.

Subd. 2. Wildlife and other damages. (a) A person who violates this chapter is liable for and must pay to the state a sum to constitute just compensation for the loss or destruction of wild animals, fish, or other aquatic life and for actual damages to the state.

(b) The amounts paid as compensation for loss or destruction of wildlife, fish, or other aquatic life must be deposited into the state treasury and credited to the game and fish fund.

Subd. 3. Defense to civil remedies and damages. As a defense to a civil penalty or claim for damages under subdivisions 1 and 2, the defendant may prove that the violation was caused solely by an act of God, an act of war, an act or failure to act that constitutes sabotage or vandalism, or a combination of these defenses.

Subd. 4. Actions to compel performance. In an action to compel performance of an order of the Board of Animal Health to enforce this chapter, the court may require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 5. Recovery of penalties by civil action. The civil penalties and payments provided for in this section may be recovered by a civil action brought by the county attorney, the board, or the attorney general in the name of the state.

Subd. 6. Recovery of litigation costs and expenses. In an action brought by the attorney general or a county attorney in the name of the state under this chapter for civil penalties or injunctive relief or in an action to compel compliance, if the state finally prevails, the state, in addition to other penalties provided in this chapter, must be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses including attorney fees incurred by the state or county attorney. In determining the amount of these litigation expenses to be allowed, the court shall give consideration to the economic circumstances of the defendant.

History: 1988 c 485 s 13; 1993 c 129 s 1,2



Section 35.96 — CRIMINAL PENALTIES.

Subdivision 1. General violation. Except as provided in subdivisions 2 to 6, a person is guilty of a misdemeanor if the person violates this chapter, a rule adopted under this chapter, or a special order, standard, stipulation, agreement, or schedule of compliance of the Board of Animal Health.

Subd. 2. Violation endangering humans. A person is guilty of a gross misdemeanor if the person violates this chapter or a special order, standard, stipulation, agreement, or schedule of compliance of the Board of Animal Health and the violation endangers humans.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates this chapter or a standard, a special order, stipulation, agreement, or schedule of compliance of the Board of Animal Health.

Subd. 4. [Repealed, 1999 c 231 s 207]

Subd. 5. [Repealed, 2008 c 277 art 1 s 98]

Subd. 6. Transportation of livestock. A person violating a provision of section 35.15 or 35.16 relating to transportation of livestock is guilty of a gross misdemeanor, except that a person who fails or refuses to stop for inspection when directed to stop by a compliance representative is guilty of a misdemeanor.

History: 1988 c 485 s 14






Chapter 36 — POULTRY; BREEDING, INSPECTION



Chapter 37 — STATE AGRICULTURAL SOCIETY; STATE FAIR

Section 37.01 — PUBLIC CORPORATION.

The State Agricultural Society is a public corporation. The conveyance to the state of the land in Ramsey County described as Southeast Quarter (SE 1/4) of Section Twenty-one (21) and East half (E 1/2) of East half (E 1/2) of Southwest Quarter (SW 1/4), Section Twenty-one (21), Township Twenty-nine (29), Range Twenty-three (23), is confirmed. Anything in that conveyance to the contrary notwithstanding, the state holds that land and any other property known and used as the "State Fairgrounds" forever for the following public purposes: (1) exhibiting under the management and control of the society, at annual fairs and at other times determined by the society, the agricultural, stock-breeding, horticultural, mining, mechanical, industrial, and other products and resources of the state, including proper exhibits and expositions of the arts, human skills, and sciences; and (2) other uses and purposes determined by the State Agricultural Society, including the leasing of parts of the State Fairgrounds. The society shall not lease any part of the State Fairgrounds if the lessee is going to compete with an existing established business of auto racing within a radius of 40 miles, except during the operation of the state fair and all other public exhibitions pertinent to expositions of human art, industry, or skill. Neither the state nor the society shall ever charge or encumber this property. Any part of the State Fairgrounds which is within the boundaries of a city or other political subdivision of the state is detached from the city or political subdivision. Nothing in this section exempts otherwise taxable property on the fairgrounds or the fairgrounds itself from real and personal property taxes pursuant to chapters 272 to 275 and 471.

History: (7860) RL s 3079; Ex1957 c 6 s 1; 1982 c 625 s 2; 1985 c 265 art 2 s 1



Section 37.02 — BUDGET; BUILDING RESTRICTIONS; EXEMPTIONS.

The State Agricultural Society is subject to and has all powers, rights, and privileges granted by law, with the following exceptions:

(1) The society need not comply with the provisions of Laws 1939, chapter 431, relating to budgets, allotments, and encumbering of funds.

(2) The society is not subject to the supervision of the commissioner of administration in the erection and construction of any new building.

(3) The books and accounts of the society are subject to examination by the legislative auditor.

History: (53-1m, 53-43) 1925 c 426 art 17 s 1; 1939 c 431 art 8 s 12; 1951 c 489 s 1; 1974 c 492 s 14; 1985 c 265 art 2 s 1



Section 37.03 — MEMBERSHIP.

Subdivision 1. Members. (a) Members of the State Agricultural Society must be citizens of this state. The membership is as follows:

(1) Three delegates chosen annually by each agricultural society or association in the state which maintains an active existence, holds annual fairs, and is entitled to share in the state appropriation under the provisions of section 38.02. If one of those societies or associations fails to choose delegates, then its president, secretary, and treasurer, by virtue of their offices, are its delegates. If two fairs receiving state aid are operating in one county, each delegate from each society or association is entitled to one-half vote at regular or special meetings of the state society.

(2) One delegate appointed by the county board of each county in which no county or district agricultural society exists.

(3) Individuals elected by the society as honorary members for having performed eminent services in agriculture, horticulture, or related arts and sciences or long and faithful service in or benefits to the society. Honorary members must be elected by two-thirds vote at any annual meeting. The number of honorary members may not exceed the society's membership and only one honorary member may be elected annually. Each honorary member is entitled to one vote.

(4) Two elected delegates and the president may represent each of the following societies and associations: the Minnesota State Horticultural Society, the Minnesota Dairy Goat Association, the Minnesota Honey Producers Association, Inc., the Minnesota Livestock Breeders' Association, the Minnesota Crop Improvement Association, the Minnesota Pork Producers Association, the Minnesota Lamb and Wool Producers Association, the Minnesota Horse Breeders' Association, the Minnesota Veterinary Medical Association, the Minnesota Beef Cattle Improvement Association, the Central Livestock Association, the Minnesota State Poultry Association, the Farm Equipment Association, the Minnesota State Florists Association, the State Fair Exhibitors' Organization, the Minnesota Federation of County Fairs, the Minnesota Forestry Association, the Minnesota Horse Council, Minnesota Nursery and Landscape Association, Minnesota Apple Growers' Association, State Grange of Minnesota, Minnesota Farmers' Union, American Dairy Association of the Midwest, and the Minnesota Farm Bureau Federation.

(5) The following societies and associations are entitled to one delegate each: Central Minnesota Vegetable Growers Association, the Minnesota Fruit and Vegetable Growers' Association, Minnesota Shorthorn Breeders' Association, the Minnesota Milking Shorthorn Association, Minnesota Guernsey Breeders' Association, Minnesota Jersey Cattle Club, Minnesota Holstein Association, Minnesota Hereford Breeders, the Minnesota Angus Association, Minnesota Ayreshire Breeders' Association, Minnesota Brown Swiss Association, Minnesota Poland China Breeders' Association, Minnesota Duroc Breeders', Minnesota Chester White Association, Minnesota Turkey Growers' Association, Minnesota Gladiolus Society, Minnesota Hampshire Sheep Association, Minnesota Suffolk Sheep Association, North American Dairy Sheep Association, and the Minnesota Berkshire Association.

(b) The societies and associations listed in paragraph (a), clauses (4) and (5), must be active and statewide in their scope and operation, hold annual meetings, and be incorporated under the laws of the state before they are entitled to a delegate. The societies and associations must file with the secretary of state, on or before December 20, a report showing that the society or association has held a regular annual meeting for that year, a summary of its financial transactions for the current year, and an affidavit of the president and secretary that it has a paid-up membership of at least 25. On or before December 31, the secretary of state shall certify to the secretary of the State Agricultural Society the names of the societies or associations that have complied with these provisions.

(c) If a society or association ceases to exist or otherwise fails to comply with the requirements of paragraph (b), its membership in the State Agricultural Society and its right to delegates is terminated and it may be replaced by another society or association representing the same or similar interests and chosen by a majority vote of the members of the society at its next annual meeting.

(d) The members of the board of managers of the State Agricultural Society are members of the society and entitled to one vote each.

Subd. 2. Eligibility to vote. On all questions arising for determination by the State Agricultural Society, including the election of members of the board of managers, each delegate present is entitled to one vote. The society shall not recognize proxies except that when less than three delegates of a county or district agricultural society shall attend the annual meeting, those present may cast the full vote of that society. All delegates must be accredited, in writing, and their credentials must be signed by the president and secretary of the society or association represented.

History: (7861) RL s 3080; 1905 c 307; 1911 c 381 s 1; 1913 c 194; 1919 c 116 s 1; 1921 c 290 s 1; 1927 c 144 s 1; 1931 c 231; 1933 c 136; Ex1933 c 57 s 1,2; 1935 c 227; Ex1936 c 110; 1937 c 106 s 1; 1961 c 630 s 1; 1973 c 97 s 1; 1985 c 265 art 2 s 1; 1988 c 522 s 1; 1991 c 35 s 1; 2001 c 85 s 1; 2003 c 2 art 1 s 5



Section 37.04 — BOARD OF MANAGERS.

Subdivision 1. Membership; quorum. A board of managers shall manage and control the State Agricultural Society. The board consists of a president and nine other members, two of whom are vice-presidents. Each member represents one of nine regional districts. Six members constitute a quorum for the purposes of any board meeting.

Subd. 2. Regional districts. For purposes of electing members of the board of managers of the State Agricultural Society, the regional districts are identical with the nine congressional districts as established by Laws 1933, chapter 185, and are numbered accordingly.

Subd. 3. Annual meeting. The annual meeting of the society must be held at the State Fairgrounds or at any other place in Minnesota selected by the board of managers. The meeting must be held during a three-day period selected by the board of managers commencing no earlier than January 2 and no later than January 31. At least 30 days' written notice of the time and place of the annual meeting must be given to all members of the society.

Subd. 4. Elections. At the annual meeting, the members of the society shall elect a president from among the members of the board of managers for a term of one year. The president may not be a resident of the fourth or the fifth regional districts. The members shall also elect seven managers as follows:

(1) at the annual meeting on each third year after 1963, one manager from each of the first, third, and sixth regional districts;

(2) at the annual meeting on each third year after 1964, one manager from each of the seventh and ninth regional districts;

(3) at the annual meeting on each third year after 1965, one manager from each of the second and eighth regional districts.

At the annual meeting in each even-numbered year a vice-president must be elected from the fifth regional district, and in each odd-numbered year a vice-president must be elected from the fourth regional district.

Subd. 5. Regional representatives. Only one member of the board of managers, exclusive of the president, may be a resident of any one regional district. On the day before the last day of the annual meeting, the accredited delegates to the meeting from each regional district whose manager's term expires in that year shall meet together at the place of the annual meeting and nominate and certify to the annual meeting the choice of that district for manager. At the time fixed for the election of the president of the society and after the nominations have been certified, presented, and read to the annual meeting, the annual meeting shall proceed to elect managers to fill all expiring terms.

Subd. 6. Vacancies. A vacancy which occurs before the expiration of any term of office of a member of the board of managers may be filled by the remaining members of the board. Any person appointed to fill a vacancy holds office only until the next annual meeting of the society, at which a successor must be elected in the manner provided to serve the balance of the unexpired term.

History: (7862) RL s 3081; 1911 c 381 s 2; 1917 c 277 s 1; 1917 c 508 s 1; 1963 c 141 s 1; 1982 c 625 s 3; 1985 c 265 art 2 s 1



Section 37.05 — OFFICERS; COMPENSATION; EXPENSES.

The annual honorarium of the president of the board of managers is $1,400, and that of the other members is $1,000 each.

On the final day of each annual meeting of the society the board shall elect a secretary to hold office for one year and until a successor is elected and qualified. The board shall set the compensation of the secretary. The board may also appoint a treasurer for the term of one year and fix the treasurer's compensation. The treasurer shall keep all accounts and fiscal records of the society. The board may designate the secretary as the treasurer of the society.

The board may allow the traveling expenses of its members and of the secretary and treasurer or other employees while in the performance of their official duties. Claims for traveling expenses must be itemized in full and verified before allowance.

History: (7863) RL s 3082; 1911 c 381 s 3; 1963 c 388 s 1; 1965 c 431 s 1; 1982 c 625 s 4; 1985 c 265 art 2 s 1



Section 37.06 — SECRETARY; LEGISLATIVE AUDITOR; DUTIES; REPORT.

The secretary shall keep a complete record of the proceedings of the annual meetings of the State Agricultural Society and all meetings of the board of managers and any committee of the board, keep all accounts of the society other than those kept by the treasurer of the society, and perform other duties as directed by the board of managers. On or before December 31 each year, the secretary shall report to the governor for the fiscal year ending October 31 all the proceedings of the society during the current year and its financial condition as appears from its books. This report must contain a full, detailed statement of all receipts and expenditures during the year.

The books and accounts of the society for the fiscal year must be examined and audited annually by an independent auditor, either a private auditor or the legislative auditor. If the audit is conducted by the legislative auditor, the cost of the examination must be paid by the society to the state and credited to the general fund.

A summary of this examination, certified by the auditor, must be appended to the secretary's report, along with the auditor's recommendations and the proceedings of the first annual meeting of the society held following the secretary's report, including addresses made at the meeting as directed by the board of managers. The summary, recommendations, and proceedings must be printed in the same manner as the reports of state officers. Copies of the report must be printed annually and distributed as follows: to each society or association entitled to membership in the society, to each newspaper in the state, and the remaining copies as directed by the board of managers.

History: (7864) RL s 3083; 1911 c 381 s 4; 1957 c 61 s 1; 1963 c 388 s 2; 1973 c 492 s 14; 1982 c 625 s 5; 1985 c 265 art 2 s 1; 1999 c 99 s 9; 1Sp2011 c 10 art 3 s 31



Section 37.07 — MONTHLY STATEMENTS BY SECRETARY; PURCHASES, EXPENDITURES.

The secretary of the State Agricultural Society shall prepare a signed statement each month summarizing receipts and expenditures for the preceding month, which must be approved by the president or a vice-president of the board of managers. The secretary's affidavit must be attached to this statement. The affidavit must state:

(1) that all articles were purchased by or under the secretary's direction, and that to the secretary's best information and belief, all articles purchased by the board of managers were purchased at a fair cash market value and received by the society, and that all services charged for were actually provided;

(2) that neither the secretary nor any person in the secretary's behalf, or the board of managers, to the secretary's best information and belief, had any pecuniary or other interest in any purchase made or services rendered, or received any pecuniary or other benefit from the purchases or services, directly or indirectly, by commission, percentage, deduction, or otherwise; and

(3) that the articles specified conformed in every respect to the goods ordered, in both quality and quantity.

The report must also show the amount of money in the hands of the treasurer of the society.

Copies of the secretary's monthly report must be furnished to the commissioner of management and budget and to each member of the board of managers no later than the tenth of the month following the month's activities reported.

The board of managers shall designate one or more national or state banks, or trust companies authorized to do a banking business, as official depositories for the society's money, and shall then require the treasurer to deposit all or part of that money in the designated bank or banks. The designation must be in writing and must set forth all the terms and conditions upon which the deposits are made, and it must be signed by the president and secretary and made a part of the minutes of the board. Any bank or trust company designated must qualify as a depository by furnishing a corporate surety bond or collateral as required by section 118A.03, and must, as long as any of the society's money is on deposit with it, maintain the bond or collateral in the amounts required by that section. No bond or collateral is required to secure any deposit if it is insured under federal law, as provided in section 118A.03.

History: (7865) 1911 c 381 s 8; 1963 c 388 s 3; 1965 c 411 s 1; 1973 c 492 s 14; 1985 c 265 art 2 s 1; 1996 c 399 art 2 s 12; 1999 c 99 s 10; 2009 c 101 art 2 s 109



Section 37.13 — OWNERSHIP OF MONEY AND PROPERTY; CAPITAL IMPROVEMENTS.

Subdivision 1. Use of money. The state owns all money and other property of the society in the name of the society and there may be no division of its assets among society members. Money received by the society must be used for holding its annual fair and for other exhibitions or expositions the society holds, for the improvement of the fairgrounds, for the payment of expenses, premiums, and purses, for the acquisition of real and personal property, for the use and benefit of the society, and for furnishing attractions and amusements the board of managers considers necessary for the success of its fairs and other exhibitions and expositions.

Subd. 2. [Repealed, 1Sp2003 c 21 art 8 s 20]

History: (7872) RL s 3084; Ex1957 c 6 s 2; 1965 c 411 s 2; 1985 c 265 art 2 s 1; 2000 c 418 art 1 s 2



Section 37.14 — MANAGEMENT OF PROPERTY; GENERAL OFFICES.

The custody, management, and control of the fairgrounds and all fairgrounds structures are vested in the society as a department of the state, and its general offices containing its property and records must be maintained upon the fairgrounds.

History: (7873) RL s 3085; 1985 c 265 art 2 s 1



Section 37.15 — EXHIBITIONS.

The society shall hold upon the fairgrounds an annual fair and may invite the cooperation of any other states or countries in that fair. The society shall provide for and pay premiums, and money spent for premiums, exhibits, or other displays must be for the purpose of encouraging agriculture, horticulture, stock-breeding, manufactures, and the mining, mechanical, and industrial arts and sciences.

History: (7874) RL s 3086; 1961 c 561 s 6; 1985 c 265 art 2 s 1



Section 37.16 — RULES; VIOLATION.

The society may make all bylaws, ordinances, and rules consistent with law which it considers necessary or proper for the government of the fairgrounds and all fairs to be held on them, and for the protection, health, safety, and comfort of the public on the fairgrounds. The bylaws, ordinances, and rules are effective when filed with the secretary of the society. The violation of a bylaw, rule, or ordinance of the society is a misdemeanor.

History: (7875) RL s 3087; 1965 c 796 s 1; 1985 c 265 art 2 s 1



Section 37.17 — SHOWS, EXHIBITIONS, PERFORMANCES, PRIVILEGES.

Subdivision 1. License, regulation. The society may license and regulate shows, exhibitions, performances, and privileges on the fairgrounds, revoke licenses, and prohibit, remove, and summarily stop exhibitions, performances, or privileges which violate society rules or other law.

Subd. 2. Service of process. The acceptance of any license given pursuant to subdivision 1 by a nonresident of Minnesota is an appointment by the nonresident of the secretary of state to be a lawful agent upon whom may be served all legal processes in any action or proceeding against the nonresident resulting from the operation of the licensed show, exhibition, performance, or privilege. The acceptance of a license by the nonresident signifies agreement that service of process upon the secretary of state has the same effect as service upon the nonresident personally. Publication of summons need not be made upon the nonresident. In all cases under this subdivision, service of process or service of any writ or notice in an action or proceedings must be made upon the secretary of state in the manner provided by law for service upon residents of the state, and has the same effect as personal service within the state upon the nonresident. After a nonresident appears in an action or proceeding by an attorney residing in Minnesota, papers must be served upon the attorney.

Subd. 3. [Repealed, 1982 c 625 s 16]

Subd. 4. Solicitation. No person may solicit money or sell or distribute any merchandise or material of any kind without a license issued by the society authorizing the solicitation, sale, or distribution from a fixed location on the fairgrounds.

History: (7876) RL s 3088; 1951 c 253 s 1; 1981 c 357 s 27; 1982 c 625 s 6-8; 1985 c 265 art 2 s 1; 1Sp1985 c 14 art 8 s 1; 1986 c 390 s 1



Section 37.18 — UNLICENSED OR IMPROPER EXHIBITION.

A person who engages in a play, game, concert, or theatrical or other performance, or who exhibits a show of any kind on the fairgrounds without a license from the society is guilty of a misdemeanor and must be removed from the fairgrounds.

A person who sells, distributes, or exhibits obscene materials or performances is guilty of a misdemeanor and the board of managers of the society shall suspend that person's license and require the forfeiture of all money paid to the society in connection with the performance or exhibit.

History: (7877) RL s 3089; 1982 c 625 s 9; 1985 c 265 art 2 s 1



Section 37.19 — CONTRACTS.

The society may contract in its own name and through its officers and agents without advertising for or publicly requesting bids. This chapter and all ordinances, bylaws, and rules adopted by the society's board of managers are a part of every contract entered into with any exhibitor, privilege holder, lessee, licensee, or other person. The society may contract for the purchase of services from any business, municipality, county, state agency, or department. The society may purchase, sell, lease, or otherwise engage in transactions respecting real property in its own name, and with terms and conditions acceptable to its board of managers. The provisions of section 37.01 apply to the specific properties described in it, except space rental contracts and ground leases for a term of one year or less. The society shall submit to the state Executive Council for its approval, as provided by chapter 9, all its transactions involving real properties, and no transaction involving real property is final until it is approved by the Executive Council. All transactions involving real property previously made by the society are ratified, confirmed, and approved.

History: (7878) RL s 3090; Ex1957 c 6 s 3; 1965 c 411 s 3; 1982 c 625 s 10; 1983 c 337 s 4; 1984 c 441 s 1; 1985 c 265 art 2 s 1



Section 37.20 — SPECIAL PEACE OFFICERS.

The secretary or the president of the society may appoint, in a writing signed by either of them, as many peace officers, as defined in section 626.84, subdivision 1, clause (c), as are necessary, both during the annual fair and throughout the year for the regulation of the Minnesota State Fairgrounds. These peace officers, before entering upon their duties, shall take and subscribe the usual oath of office, endorsed upon their appointment. They have upon the fairgrounds all the power and authority of peace officers and may, within these limits, without warrant, arrest any person found violating state law or any rule, bylaw, or ordinance of the society. They may summarily remove the persons and property of the offenders from the grounds, and take them before any court of competent jurisdiction to be dealt with according to law. Each peace officer shall wear an appropriate badge of office while acting as a peace officer. The society may also contract with the state, any county, or any municipality for police service and protection on the fairgrounds.

History: (7879) RL s 3091; 1965 c 796 s 2; 1982 c 625 s 11; 1985 c 265 art 2 s 1



Section 37.21 — SALE OF LIQUORS.

Subdivision 1. Liquor prohibited. Except as provided in subdivision 2, no person may sell, barter, give away, or otherwise dispose of or introduce, have, or keep for barter, gift, or sale, any intoxicating liquors of any kind upon the State Fairgrounds, or aid and abet any of those acts. The presence and possession of any kind of these liquors, in any quantity, upon the person or upon the premises leased or occupied by any person within these limits is a public nuisance and is prima facie evidence of the purpose of the person to barter, give away, or sell the liquor. Any person who violates this section is guilty of a misdemeanor.

Subd. 2. Exceptions. The following exceptions apply:

(1) The State Agricultural Society may issue, under terms and conditions it chooses, licenses for the sale, possession, and consumption of intoxicating liquors at special events taking place on the fairgrounds at times other than during the annual fair including, but not limited to, family reunions, class reunions, weddings, conventions, and similar events.

(2) The State Agricultural Society may issue, under terms and conditions it chooses, consistent with state law, licenses for the sale, possession, and consumption of intoxicating malt liquors during the annual fair or at other times of their choosing, provided that at least one Minnesota brewed malt liquor is made available for sale at each allowed location within the grounds.

(3) The State Agricultural Society may issue a license for the sale and consumption of wine to a holder of a state fair concession's contract with the State Agricultural Society which authorizes the licensee to sell Minnesota-produced wine by the glass at the state fair in connection with the sale of food by the concessionaire. For the purposes of this subdivision, "Minnesota-produced wine" means wine produced by a farm winery licensed under section 340A.315.

History: (7880) RL s 3092; 1982 c 625 s 12; 1985 c 265 art 2 s 1; 2000 c 440 s 1; 2007 c 13 art 1 s 4; 2007 c 89 s 1,2; 2010 c 255 s 1



Section 37.22 — LOCKUP; SEIZURE OF LIQUORS.

The society may provide and maintain a watchhouse or lockup on the fairgrounds for the confinement of offenders and the temporary detention of suspected persons. The society's peace officers shall, without warrant, seize and destroy any intoxicating liquors found upon the fairgrounds.

History: (7881) RL s 3093; 1982 c 625 s 13; 1985 c 265 art 2 s 1



Section 37.24 — UNLAWFUL ADMISSIONS.

Any person who steals or unlawfully obtains a ticket, paper, or other writing entitling, or purporting to entitle, the holder to admission to any part of the State Fairgrounds or who sells or disposes of a ticket which upon its face appears to be nontransferable and to have been issued to another, without informing the purchaser of its character, is guilty of a misdemeanor.

History: (7883) RL s 3095; 1985 c 265 art 2 s 1



Section 37.25 — MISDEMEANORS.

In addition to other misdemeanors specified by statute, during the annual state fair or during any period when the board of managers requires fees for admission to the fairgrounds, every person who trespasses on, enters, or attempts to enter the fairgrounds in any manner, except through the entrance gates, without payment of the required fees or who trespasses on, enters, or attempts to enter any reserved enclosure on the fairgrounds, or who obtains permission to do so by impersonating another or by any misrepresentation or false pretense is guilty of a misdemeanor. A person who is found lurking, lying in wait, or loitering in the immediate vicinity of, or concealed in any building, yard, or premises upon the fairgrounds with intent to commit any offense or mischief is guilty of a misdemeanor.

History: (7884) RL s 3096; 1965 c 796 s 4; 1985 c 265 art 2 s 1



Section 37.27 — FAIR FOUNDATION.

The State Agricultural Society may establish a nonprofit corporation to be operated exclusively for charitable purposes as contemplated by sections 170(c)(2) and 501(c)(3) of the United States Internal Revenue Code. Subject to those sections, the corporation must be organized and operated exclusively for the benefit and to carry out the purposes of the State Agricultural Society for so long as the State Agricultural Society is and remains an organization as described in section 509(a)(1) or 509(a)(2) of the Internal Revenue Code. The corporation shall solicit, receive, hold, invest, and contribute funds and property for the use and benefit of the State Agricultural Society in a manner consistent with the public good and primarily for capital expenditures and other needs not funded by other means. The corporation may be known as the Minnesota State Fair Foundation.

History: 2001 c 85 s 2



Section 37.31 — ISSUANCE OF BONDS.

Subdivision 1. Bonding authority. The society may issue negotiable bonds in a principal amount that the society determines necessary to provide sufficient money for achieving its purposes, including the payment of interest on bonds of the society, the establishment of reserves to secure its bonds, the payment of fees to a third party providing credit enhancement, and the payment of all other expenditures of the society incident to and necessary or convenient to carry out its corporate purposes and powers. Bonds of the society may be issued as bonds or notes or in any other form authorized by law. The principal amount of bonds issued and outstanding under this section at any time may not exceed $20,000,000, excluding bonds for which refunding bonds or crossover refunding bonds have been issued.

Subd. 2. Refunding of bonds. The society may issue bonds to refund outstanding bonds of the society, to pay any redemption premiums on those bonds, and to pay interest accrued or to accrue to the redemption date next succeeding the date of delivery of the refunding bonds. The society may apply the proceeds of any refunding bonds to the purchase or payment at maturity of the bonds to be refunded, or to the redemption of outstanding bonds on the redemption date next succeeding the date of delivery of the refunding bonds and may, pending the application, place the proceeds in escrow to be applied to the purchase, retirement, or redemption of the bonds. Pending use, escrowed proceeds may be invested and reinvested in obligations issued or guaranteed by the state or the United States or by any agency or instrumentality of the state or the United States, or in certificates of deposit or time deposits secured in a manner determined by the society, maturing at a time appropriate to assure the prompt payment of the principal and interest and redemption premiums, if any, on the bonds to be refunded. The income realized on any investment may also be applied to the payment of the bonds to be refunded. After the terms of the escrow have been fully satisfied, any balance of the proceeds and any investment income may be returned to the society for use by it in any lawful manner. All refunding bonds issued under this subdivision must be issued and secured in the manner provided by resolution of the society.

Subd. 3. Kind of bonds. Bonds issued under this section must be negotiable investment securities within the meaning and for all purposes of the Uniform Commercial Code, subject only to the provisions of the bonds for registration. The bonds issued must be limited obligations of the society not secured by its full faith and credit and payable solely from specified sources or assets.

Subd. 4. Resolution and terms of sale. The bonds of the society must be authorized by a resolution or resolutions adopted by the society. The bonds must bear the date or dates, mature at the time or times, bear interest at a fixed or variable rate, including a rate varying periodically at the time or times and on the terms determined by the society, or any combination of fixed and variable rates, be in the denominations, be in the form, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States, at the place or places within or without the state, and be subject to the terms of redemption or purchase before maturity as the resolutions or certificates provide. If, for any reason existing at the date of issue of the bonds or existing at the date of making or purchasing any loan or securities from the proceeds or after that date, the interest on the bonds is or becomes subject to federal income taxation, this fact does not affect the validity or the provisions made for the security of the bonds. The society may make covenants and take or have taken actions that are in its judgment necessary or desirable to comply with conditions established by federal law or regulations for the exemption of interest on its obligations. The society may refrain from compliance with those conditions if in its judgment this would serve the purposes and policies set forth in this chapter with respect to any particular issue of bonds, unless this would violate covenants made by the society. The maximum maturity of a bond, whether or not issued for the purpose of refunding, must be 30 years from its date. The bonds of the society may be sold at public or private sale, at a price or prices determined by the society; provided that:

(1) the aggregate price at which an issue of bonds is initially offered by underwriters to investors, as stated in the society's official statement with respect to the offering, must not exceed by more than three percent the aggregate price paid by the underwriters to the society at the time of delivery;

(2) the commission paid by the society to an underwriter for placing an issue of bonds with investors must not exceed three percent of the aggregate price at which the issue is offered to investors as stated in the society's offering statement; and

(3) the spread or commission must be an amount determined by the society to be reasonable in light of the risk assumed and the expenses of issuance, if any, required to be paid by the underwriters.

Subd. 5. Exemption. The notes and bonds of the society are not subject to sections 16C.03, subdivision 4, and 16C.05.

Subd. 6. Reserves; funds; accounts. The society may establish reserves, funds, or accounts necessary to carry out the purposes of the society or to comply with any agreement made by or any resolution passed by the society.

Subd. 7. Approval; commissioner of management and budget. Before issuing bonds under this section, the society must obtain the approval, in writing, of the commissioner of management and budget.

Subd. 8. Expiration. The authority to issue bonds, other than bonds to refund outstanding bonds, under this section expires July 1, 2025.

History: 2003 c 127 art 12 s 1; 1Sp2003 c 21 art 10 s 11; 2004 c 228 art 1 s 15; 2009 c 88 art 6 s 2; 2009 c 101 art 2 s 109; 2014 c 150 art 5 s 1



Section 37.32 — TENDER OPTION.

An obligation may be issued giving its owner the right to tender or the society to demand tender of the obligation to the society or another person designated by it, for purchase at a specified time or times, if the society has first entered into an agreement with a suitable financial institution obligating the financial institution to provide funds on a timely basis for purchase of bonds tendered. The obligation is not considered to mature on any tender date and the purchase of a tendered obligation is not considered a payment or discharge of the obligation by the society. Obligations tendered for purchase may be remarketed by or on behalf of the society or another purchaser. The society may enter into agreements it considers appropriate to provide for the purchase and remarketing of tendered obligations, including:

(1) provisions under which undelivered obligations may be considered tendered for purchase and new obligations may be substituted for them;

(2) provisions for the payment of charges of tender agents, remarketing agents, and financial institutions extending lines of credit or letters of credit assuring repurchase; and

(3) provisions for reimbursement of advances under letters of credit that may be paid from the proceeds of the obligations or from tax and other revenues appropriated for the payment and security of the obligations and similar or related provisions.

History: 2003 c 127 art 12 s 2; 1Sp2003 c 21 art 10 s 11



Section 37.33 — BOND FUND.

Subdivision 1. Creation and contents. The society may establish a special fund or funds for the security of one or more or all series of its bonds. The funds must be known as debt service reserve funds. The society may pay into each debt service reserve fund:

(1) the proceeds of sale of bonds to the extent provided in the resolution or indenture authorizing the issuance of them;

(2) money directed to be transferred by the society to the debt service reserve fund; and

(3) other money made available to the society from any other source only for the purpose of the fund.

Subd. 2. Use of funds. Except as provided in this section, the money credited to each debt service reserve fund must be used only for the payment of the principal of bonds of the society as they mature, the purchase of the bonds, the payment of interest on them, or the payment of any premium required when the bonds are redeemed before maturity. Money in a debt service reserve fund must not be withdrawn at a time and in an amount that reduces the amount of the fund to less than the amount the society determines to be reasonably necessary for the purposes of the fund. However, money may be withdrawn to pay principal or interest due on bonds secured by the fund if other money of the society is not available.

Subd. 3. Investment. Money in a debt service reserve fund not required for immediate use may be invested in accordance with section 37.07.

Subd. 4. Minimum amount of reserve at issuance. If the society establishes a debt service reserve fund for the security of any series of bonds, it shall not issue additional bonds that are similarly secured if the amount of any of the debt service reserve funds at the time of issuance does not equal or exceed the minimum amount required by the resolution creating the fund, unless the society deposits in each fund at the time of issuance, from the proceeds of the bonds, or otherwise, an amount that when added together with the amount then in the fund will be at least the minimum amount required.

Subd. 5. Transfer of excess. To the extent consistent with the resolutions and indentures securing outstanding bonds, the society may at the close of a fiscal year transfer to any other fund or account from any debt service reserve fund any excess in that reserve fund over the amount determined by the society to be reasonably necessary for the purpose of the reserve fund.

History: 2003 c 127 art 12 s 3; 1Sp2003 c 21 art 10 s 11



Section 37.34 — MONEY OF THE SOCIETY.

The society may contract with the holders of any of its bonds as to the custody, collection, securing, investment, and payment of money of the society or money held in trust or otherwise for the payment of bonds, and to carry out the contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of the money may be secured in the same manner as money of the society, and all banks and trust companies are authorized to give security for the deposits.

History: 2003 c 127 art 12 s 4; 1Sp2003 c 21 art 10 s 11



Section 37.35 — NONLIABILITY.

Subdivision 1. Nonliability of individuals. No member of the society or other person executing the bonds is liable personally on the bonds or is subject to any personal liability or accountability by reason of their issuance.

Subd. 2. Nonliability of state. The state is not liable on bonds of the society issued under section 37.31 and those bonds are not a debt of the state. The bonds must contain on their face a statement to that effect.

History: 2003 c 127 art 12 s 5; 1Sp2003 c 21 art 10 s 11



Section 37.36 — PURCHASE AND CANCELLATION BY SOCIETY.

Subject to agreements with bondholders that may then exist, the society may purchase out of money available for the purpose, bonds of the society which shall then be canceled, at a price not exceeding the following amounts:

(1) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date of the bonds; or

(2) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

History: 2003 c 127 art 12 s 6; 1Sp2003 c 21 art 10 s 11



Section 37.37 — STATE PLEDGE AGAINST IMPAIRMENT OF CONTRACTS.

The state pledges and agrees with the holders of bonds issued under section 37.31 that the state will not limit or alter the rights vested in the society to fulfill the terms of any agreements made with the bondholders or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The society may include this pledge and agreement of the state in any agreement with the holders of bonds issued under section 37.31.

History: 2003 c 127 art 12 s 7; 1Sp2003 c 21 art 10 s 11






Chapter 38 — COUNTY AGRICULTURAL SOCIETIES, FAIRS, EXTENSION SERVICE

Section 38.01 — COUNTY AGRICULTURAL SOCIETIES; FORMATION, POWERS.

(a) An agricultural society or association may be incorporated by citizens of any county, or two or more counties jointly, but only one agricultural society shall be organized in any county. An agricultural society may sue and be sued in its corporate name; may adopt bylaws, rules, and regulations, alter and amend the same; may purchase and hold, lease and control any real or personal property deemed to promote the objects of the society, and may rent, lease, sell, exchange, and convey the same. Any income from the rental or lease of the property may be used for any or all of the following purposes: (1) Acquisition of additional real property; (2) Construction of additional buildings; or (3) Maintenance and care of the society's property. This section shall not be construed to preclude the continuance of any agricultural society now existing or the granting of aid to the society.

(b) An agricultural society shall have jurisdiction and control of the grounds upon which its fairs are held and of the streets and adjacent grounds during the fair, so far as may be necessary for fair purposes, and are exempt from local zoning ordinances throughout the year as provided in section 38.16.

(c) The society may contract with the sheriff, local municipality, or security guard as defined in section 626.88 to provide the society with police service. A person providing police service pursuant to a contract is not, by reason of the contract, classified as an employee of the agricultural society for any purpose other than the discharge of powers and duties under the contract.

(d) Any person who shall willfully violate any rule or regulation made by agricultural societies during the days of a fair shall be guilty of a misdemeanor.

The provisions of this section supersede all special laws on the same subject.

History: (7885) RL s 3097; 1909 c 416 s 1; 1911 c 381 s 5; 1921 c 464 s 1; 1923 c 146 s 1; 1923 c 232 s 1; 1937 c 352 s 1; 1955 c 618 s 1; 1963 c 408 s 1; 1986 c 444; 1Sp2005 c 1 art 1 s 67; 2011 c 14 s 14



Section 38.013 — TORT LIABILITY.

Subdivision 1. General. Except as provided in subdivision 2, the provisions of chapter 466, regarding tort liability, apply to county agricultural societies organized under this chapter.

Subd. 2. Unpaid board members; liability. A person who serves without compensation as a member of the board of a county agricultural society created or organized under this chapter is not civilly liable for an act or omission by that person if the act or omission was in good faith, was within the scope of the person's responsibilities as a member of the board, and did not constitute willful or reckless misconduct.

This subdivision does not apply to:

(1) an action or proceeding brought by the attorney general for a breach of a fiduciary duty by a board member;

(2) a cause of action to the extent it is based on federal law; or

(3) a cause of action based on a board member's express contractual obligation.

This subdivision does not limit the liability of a member of the board for physical injury to the person of another or for wrongful death that is personally and directly caused by the board member.

For purposes of this subdivision, the term "compensation" means any thing of value received for services rendered, except:

(1) reimbursement for expenses actually incurred;

(2) a per diem in an amount not to exceed the per diem authorized for state advisory councils and committees under section 15.059, subdivision 3; or

(3) payment by the county agricultural society of insurance premiums on behalf of a member of the board.

History: 1978 c 659 s 1; 1990 c 555 s 5



Section 38.02 — AID, DISTRIBUTION.

Subdivision 1. Pro rata distribution; conditions. (a) Money appropriated to aid county and district agricultural societies and associations shall be distributed among all county and district agricultural societies or associations in the state pro rata, upon condition that each of them has complied with the conditions specified in paragraph (b).

(b) To be eligible to participate in the distribution of aid, each agricultural society or association shall have:

(1) held an annual fair for each of the three years last past, unless prevented from doing so because of a calamity or an epidemic declared by the community health board as defined in section 145A.02, subdivision 5, the state commissioner of health, or the Board of Animal Health to exist;

(2) an annual membership of 15 or more;

(3) paid out to exhibitors for premiums awarded at the last fair held a sum not less than the amount to be received from the state;

(4) published and distributed, or made available on an Internet Web site, not less than three weeks before the opening day of the fair a premium list, listing all items or articles on which premiums are offered and the amounts of such premiums and shall have paid premiums pursuant to the amount shown for each article or item to be exhibited; provided that premiums for school exhibits may be advertised in the published premium list by reference to a school premium list prepared and circulated during the preceding school year; and shall have collected all fees charged for entering an exhibit at the time the entry was made and in accordance with schedule of entry fees to be charged as published in the premium list;

(5) paid not more than one premium on each article or item exhibited, excluding championship or sweepstake awards, and excluding the payment of open class premium awards to 4H Club exhibits which at this same fair had won a first prize award in regular 4H Club competition; and

(6) submitted to the commissioner of agriculture on or before the first day of November of the year in which the fair was held its annual report of premiums paid.

(c) All payments authorized under the provisions of this chapter shall be made only upon the presentation by the commissioner of agriculture with the commissioner of management and budget of a statement of premium allocations. As used herein the term premium shall mean the cash award paid to an exhibitor for the merit of an exhibit of livestock, livestock products, grains, fruits, flowers, vegetables, articles of domestic science, handicrafts, hobbies, fine arts, other products of a creative nature, and articles made by school pupils, or the cash award paid to the merit winner of events such as 4H Club or Future Farmer contest, youth group contests, school spelling contests and school current events contests, the award corresponding to the amount offered in the advertised premium list referred to in schedule 2. Payments of awards for horse races, horse pulls, tractor pulls, demolition derby, automobile or other racing, jackpot premiums, ball games, musical contests, talent contests, parades, and for amusement features for which admission is charged, are specifically excluded from consideration as premiums within the meaning of that term as used herein. The amount shall be computed as follows: On the first $750 premiums paid by each society or association at the last fair held, the society or association shall receive 100 percent reimbursement; on the second $750 premiums paid, 80 percent; on the third $750 premiums paid, 60 percent; and on any sum in excess of $2,250, 40 percent. The commissioner of management and budget shall make payments not later than July 15 of the year following the calendar year in which the annual fair was held to those agricultural societies or associations entitled to payments under the provisions of this chapter.

(d) If the total amount of state aid to which the agricultural societies and associations are entitled under the provisions of this chapter exceeds the amount of the appropriation, the amounts to which the societies or associations are entitled shall be prorated so that the total payments by the state will not exceed the appropriation.

Subd. 1a. Premiums for certain livestock and livestock products. A livestock and livestock product exhibit for which a premium may be paid pursuant to subdivision 1, paragraph 3, includes, but is not limited to, livestock exhibited live on the association or society grounds and the carcass of the same animal exhibited later at a place of slaughter off the association or society grounds.

Subd. 2. [Repealed, 2004 c 254 s 49]

Subd. 3. [Repealed, 2009 c 94 art 1 s 107]

Subd. 4. [Repealed, 2009 c 94 art 1 s 107]

History: (7886) RL s 3098; 1911 c 381 s 6; 1913 c 425 s 1; 1915 c 243 s 1; 1919 c 138 s 1; 1921 c 452 s 1; 1923 c 301 s 1; 1925 c 47 s 1; 1929 c 211 s 1; 1937 c 352 s 2; 1947 c 493 s 1; 1949 c 508 s 1; 1951 c 446 s 1-4; 1953 c 69 s 1; 1955 c 618 s 2-4; 1963 c 195 s 1; 1963 c 408 s 2; 1967 c 513 s 1; 1973 c 492 s 14; 1976 c 163 s 4,5; 1976 c 239 s 14; 1977 c 121 s 2-4; 1977 c 305 s 45; 1983 c 300 s 22,23; 1984 c 654 art 3 s 30; 1986 c 444; 1987 c 309 s 24; 2003 c 128 art 3 s 35,36; 2004 c 254 s 6,7; 2009 c 101 art 2 s 109; 2014 c 291 art 7 s 28



Section 38.03 — LEASE OF COUNTY LANDS.

The county board of any county may lease to agricultural societies established and existing in its county, for such period and on such terms as it shall deem expedient, any lands of the county, including any portion of lands of the county used as a poor farm, to be used by the society for fair purposes. The society may construct on the leased land, suitable buildings, racetracks, and other improvements; provided, that in case of the leasing by the county board of any county of lands previously set aside as a poor farm, such improvements shall be constructed according to a plan previously submitted to the county board and approved by it.

History: (7887) RL s 3099; 1915 c 346 s 1; 1955 c 618 s 5



Section 38.04 — ANNUAL MEETINGS; REPORTS.

Every county agricultural society shall hold an annual meeting for the election of officers and the transaction of other business on or before the third Tuesday in November. Service on the county agricultural society board or as an officer of the board is not a public office. Elected officials of the state or its political subdivisions may serve on the board or be elected as officers.

At the annual meeting, an officer of the society shall make a report of its proceedings for the preceding year and a financial statement prepared in accordance with generally accepted accounting principles. The report must also list the amount paid out for premiums and for other purposes.

Reports of the society are public data under chapter 13 and must be made available for inspection by any person.

History: (7888) RL s 3100; 1911 c 381 s 7; 1919 c 114 s 1; 1947 c 493 s 2; 1973 c 492 s 14; 1976 c 181 s 2; 1977 c 121 s 5; 1983 c 214 s 32; 1984 c 655 art 1 s 6; 1986 c 444; 1989 c 164 s 1; 2004 c 254 s 8; 2004 c 290 s 19



Section 38.05 — POWER OF EMINENT DOMAIN.

Every county agricultural society may acquire, by power of eminent domain, such private real property as may be necessary or convenient for the transaction of the public business for which it was formed.

History: (7888-1) 1921 c 296 s 1; 2006 c 214 s 20



Section 38.12 — APPROPRIATIONS BY MUNICIPALITIES.

The council of any city and the board of supervisors of any town having fairs of county and district agricultural societies or associations, who are members of the Minnesota State Agricultural Society, held within or in close proximity to their corporate limits, may appropriate money to the agricultural society or association.

History: (7889) 1913 c 546 s 1; 1973 c 123 art 5 s 7; 2004 c 254 s 9



Section 38.14 — APPROPRIATIONS FOR COUNTY FAIRS.

Subdivision 1. Conditions, procedures, bond. A county board may annually appropriate money to assist in maintaining a county fair managed by a county agricultural society. The appropriation shall be made either to the treasurer of the society or to some other suitable person.

Subd. 2. Except Ramsey County. This section and section 38.15 do not apply to Ramsey County.

History: (737) 1913 c 271 s 1; 1917 c 311 s 1; 1923 c 205; 1951 c 218 s 1; 1959 c 173 s 1; 1974 c 435 art 7 s 1; 1986 c 444; 2004 c 254 s 10



Section 38.15 — SITES AND BUILDINGS.

The county board in any county may appropriate money for the purpose of procuring a suitable site and erecting on it a suitable county building, for the building or repairing of a race track and for grading and improving the grounds, to be used in connection with a county fair, but the site and the building and improvements remain the property of the county, and the appropriation shall be used only for the purpose of acquiring the site and building and grading and for the necessary care, repair, maintenance, and upkeep thereof.

History: (738) 1913 c 271 s 2; 1917 c 311 s 2; 1957 c 637 s 1; 2004 c 254 s 11



Section 38.16 — EXEMPTION FROM ZONING ORDINANCES.

When lands lying within the corporate limits of towns or cities are owned by a county or agricultural society and used for agricultural fair purposes, the lands and the buildings now or hereafter erected are exempt from the zoning, building, and other ordinances of the town or city; provided, that no license or permit need be obtained from, nor fee paid to, the town or city in connection with the use of the lands. For the purposes of this section, "agricultural fair purposes" includes the management of property as provided in section 38.01, paragraph (a).

History: (738-1) 1927 c 212; 1931 c 166 s 1; 2004 c 254 s 12; 1Sp2005 c 1 art 1 s 68



Section 38.18 — COUNTY FAIRGROUNDS; IMPROVEMENT AIDED.

Each town, statutory city, or school district in this state, at any time having an estimated market value of all its taxable property of more than $105,000,000, and having a county fair located within its corporate limits, may pay part of the expense of improving the fairground to the treasurer of the county owning the fairground, not exceeding $10,000, as its governing body, by resolution, determines to be for the best interest of the political subdivision. The amounts paid to the county must be used solely to improve the fairground in the manner the county board determines to be for the best interest of the county.

History: (738-3) 1925 c 321 s 1; 1973 c 123 art 5 s 7; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 1; 2013 c 143 art 14 s 1



Section 38.19 — EXPENDITURE OF APPROPRIATIONS.

The county board owning any such fairground may expend the funds so appropriated and paid over by any such town, statutory city, or school district for the use of the county, in the same manner as the funds of the county set apart for these purposes may be expended; and may, by resolution, set apart for the use of the town, statutory city, or school district any building, or any portion of the fairground, that may be constructed or otherwise improved with the funds so appropriated and paid over to the county by the town, statutory city, or school district, but the title to the building, or other improvement, shall be and remain the property of the county as part of the fairground property.

History: (738-4) 1925 c 321 s 2; 1973 c 123 art 5 s 7



Section 38.20 — SUPPLEMENTAL TO EXISTING LAWS.

Sections 38.18 to 38.20 shall be supplemental to any existing laws authorizing any town, statutory city, or school district to appropriate funds to aid in the carrying on of any county fair located within the limits of the town, statutory city, or school district, and any town, statutory city, or school district which now has such power shall continue to have such power to make the appropriations to any such county agricultural society as may be authorized by existing laws.

History: (738-5) 1925 c 321 s 3; 1973 c 123 art 5 s 7



Section 38.27 — COUNTY AGRICULTURAL SOCIETIES.

Subdivision 1. Tax levy; powers. All counties may annually levy a tax upon all property subject to taxation and appropriate and pay over the proceeds of this tax to any county agricultural society of its county which is a member of the State Agricultural Society, to assist the society in paying its financial obligations and for the construction, reconstruction, alteration, repairs and improvements of necessary buildings.

Subd. 2. [Repealed, 1973 c 583 s 37]

Subd. 3. [Repealed, 1989 c 277 art 2 s 77]

History: (738-15) 1927 c 111; 1947 c 97 s 1; 1953 c 514 s 1; 1963 c 142 s 1; 1973 c 583 s 4; 1978 c 659 s 2; 1987 c 384 art 2 s 8; 1989 c 277 art 2 s 1



Section 38.33 — COORDINATION TO MAINTAIN COUNTY EXTENSION WORK.

Sections 38.33 to 38.38 coordinate the work of the federal, state, and county government and the Minnesota Extension Service of the University of Minnesota to maintain county extension work.

History: (6121) 1923 c 423 s 1; 1953 c 202 s 1; 1990 c 376 s 1



Section 38.331 — DEFINITIONS.

Subdivision 1. Application. In sections 38.33 to 38.38, the definitions in this section apply.

Subd. 2. County extension work. "County extension work" means educational programs and services provided by extension educators in the areas of agriculture; agricultural finance; economic development; nutrition; youth leadership development including 4-H programs; leadership; and environment and natural resources.

Subd. 3. Director of extension. "Director of extension" means the dean and director of the Minnesota Extension Service of the University of Minnesota.

History: 1990 c 376 s 2; 2002 c 373 s 23



Section 38.34 — COUNTY BOARD MAY PAY FOR EXTENSION WORK.

A board of county commissioners may incur expenses and spend money for county extension work as provided in sections 38.33 to 38.38.

History: (6122) 1923 c 423 s 2; 1953 c 202 s 2; 1990 c 376 s 3



Section 38.345 — APPROPRIATIONS BY MUNICIPALITIES.

The council of any city and the board of supervisors of any town may spend money for county extension work, as provided in sections 38.33 to 38.38.

History: 2010 c 333 art 1 s 14



Section 38.35 — STATE APPROPRIATIONS; HOW SPENT.

Money appropriated by the state to maintain and pay expenses of county extension work must be spent under the direction of the director of extension, who, acting with the county extension committee, shall carry out sections 38.33 to 38.38.

History: (6124) 1923 c 423 s 4; 1953 c 202 s 3; 1986 c 444; 1990 c 376 s 4



Section 38.36 — COUNTY EXTENSION COMMITTEE.

Subdivision 1. Committee composition. A county must have an extension committee. The committee must have nine members. Two members must be county commissioners appointed by the county board. The county auditor or the auditor's designee must be a member. If the county has no office of auditor, the county board shall appoint a member from the county administration. Six members must be appointed at large by the county board as provided in this section. The county board at its annual meeting shall appoint for a term of three years the number of members required to fill the memberships on that committee expiring at that time.

Subd. 2. Budget recommendations. In cooperation with the director of extension, or the director's designee, the county extension committee, each year, in accordance with county budgetary deadlines, shall prepare a budget showing the total funds available and needed and shall recommend to the county board the amount of county funds necessary to maintain, support, and pay the expenses of county extension work during the following year. A copy of the budget must be presented to the county board.

Subd. 3. County appropriations, how spent. The county board shall consider the recommended county share of money necessary to maintain, support, and pay the expenses of county extension work during the following year. For these purposes, the county board may appropriate money annually from its general revenue fund and may include the amount of the county's share in the annual levy of county taxes or may make a special levy for county extension purposes or both. The money set aside and appropriated by the county board for these purposes is the county extension fund. Money from the fund may be paid out by orders of the director of extension, or the director's designee, to pay a part of the compensation of the agents employed, to pay directly the compensation of county support employees, and to pay other expenses incident to county extension work. An order to pay money from the fund must not be issued until the expenditure has been audited and signed by the county auditor or other appropriate county official. A balance in the county extension fund at the end of a year must be carried over or reappropriated.

History: (6125) 1923 c 423 s 5; 1947 c 157 s 1; 1951 c 390 s 1; 1951 c 412 s 1; 1953 c 202 s 4; 1957 c 208 s 1; 1963 c 198 s 1; 1969 c 1081 s 1; 1973 c 528 s 1; 1973 c 583 s 5; 1986 c 444; 1990 c 376 s 5



Section 38.37 — COUNTY EXTENSION COMMITTEE; PROGRAM, COUNTY AGENTS.

The county extension committee shall, annually, plan a program of county extension work in cooperation with the Minnesota Extension Service of the University of Minnesota and the United States Department of Agriculture. To run the program, the county extension committee, acting with the director of extension, or the director's designee, shall recommend for employment suitable and qualified persons to be known as extension agents. The extension agents must be employed according to university personnel procedures and must be university employees. The extension agents shall provide educational programs and services to enhance the quality and productivity of county extension work.

History: (6126) 1923 c 423 s 6; 1953 c 202 s 5; 1969 c 1081 s 2; 1986 c 444; 1990 c 376 s 6



Section 38.38 — EXTENSION COMMITTEE; DUTY, OFFICERS, PAY.

The county extension committee shall encourage all individuals and organizations to cooperate to make profitable use of extension activities. It shall elect its own chair and vice-chair, who shall serve for one year. The county auditor, the auditor's designee, or the appointee from the county administration is the secretary of the county extension committee. The secretary shall keep a record of all its proceedings and shall forward copies of all resolutions of the county board appropriating funds to the director of extension. County commissioners who are members of the committee may receive a per diem under section 375.055, subdivision 1, and may be reimbursed for their necessary expenses, including mileage under section 471.665. Other committee members may be reimbursed for expenses or may receive a per diem allowance under section 375.47.

History: (6127) 1923 c 423 s 7; 1953 c 202 s 6; 1957 c 208 s 2; 1969 c 1081 s 3; 1975 c 301 s 1; 1986 c 444; 1990 c 376 s 7






Chapter 39 — STALLIONS, JACKS



Chapter 40 — SOIL AND WATER CONSERVATION



Chapter 40A — AGRICULTURAL LAND PRESERVATION PROGRAM

Section 40A.01 — STATE AGRICULTURAL LAND PRESERVATION POLICY.

Subdivision 1. Goals. The goals of this chapter are to:

(1) preserve and conserve agricultural land, including forest land, for long-term agricultural use in order to protect the productive natural resources of the state, maintain the farm and farm-related economy of the state, and assure continued production of food and timber and agricultural uses;

(2) preserve and conserve soil and water resources; and

(3) encourage the orderly development of rural and urban land uses.

Subd. 2. Methods. The goals contained in subdivision 1 will be best met by combining state policies and guidelines with local implementation and enforcement procedures and private incentives.

History: 1984 c 654 art 3 s 31; 1Sp1985 c 13 s 128



Section 40A.02 — DEFINITIONS.

Subdivision 1. Terms defined. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. [Repealed, 1991 c 345 art 2 s 69]

Subd. 3. Agricultural use. "Agricultural use" means the production of livestock, dairy animals, dairy products, poultry or poultry products, fur-bearing animals, horticultural or nursery stock, fruit, vegetables, forage, grains, timber, trees, or bees and apiary products. "Agricultural use" also includes wetlands, pasture, forest land, wildlife land, and other uses that depend on the inherent productivity of the land.

Subd. 4. Board. "Board" means the Board of Water and Soil Resources.

Subd. 5. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 6. Crop equivalent rating. "Crop equivalent rating" means a rating that reflects the net economic return per acre of soil when managed for cultivated crops, permanent pasture, or forest, whichever provides the highest net return.

Subd. 7. Department. "Department" means the Department of Agriculture.

Subd. 8. Development. "Development" means the subdivision and partitioning of land or the construction of residences on land or the conversion to competing land uses.

Subd. 9. District. "District" means a soil and water conservation district.

Subd. 10. Agricultural preserve or preserve. "Agricultural preserve" or "preserve" means a preserve created under this chapter.

Subd. 11. Forest land. "Forest land" means land that is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land that the trees described above have been removed from to less than ten percent stocking and that has not been developed for other use; and afforested areas.

Subd. 12. Local government. "Local government" means a county or municipality.

Subd. 13. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 14. Municipality. "Municipality" means a statutory or home rule charter city or town.

Subd. 15. Official controls. "Official controls" or "controls" has the meaning given in section 394.22, subdivision 6.

Subd. 16. Soil survey. "Soil survey" means the comprehensive inventory and classification of soil types being conducted by the Minnesota Cooperative Soil Survey.

History: 1984 c 654 art 3 s 32; 1Sp1985 c 13 s 129-131; 1987 c 358 s 34; 1987 c 384 art 3 s 42; 1989 c 313 s 1



Section 40A.04 — STATEWIDE AGRICULTURAL LAND PRESERVATION.

Subdivision 1. Counties. A county located outside of the metropolitan area may submit to the commissioner and to the regional development commission in which it is located, if one exists, a proposed agricultural land preservation plan and proposed official controls implementing the plan. To the extent practicable, submission of the proposal must coincide with the completion of the county soil survey. The commissioner, in consultation with the regional development commission, shall review the plan and controls for consistency with the elements in this chapter and shall submit written comments to the county within 60 days of receipt of the proposal. The comments must include a determination of whether the plan and controls are consistent with the elements in this chapter. The commissioner shall notify the county of its determination. If the commissioner determines that the plan and controls are consistent, the county shall adopt the controls within 90 days of completion of the commissioner's review. If the commissioner determines that the plan and controls are not consistent, the comments must include the additional elements that must be addressed by the county. The county shall amend its plan and controls to include the additional elements and adopt the amended controls within 120 days of completion of the commissioner's review.

Subd. 2. Nonmetropolitan city. A city that is located partially within a county in the metropolitan area but is not included in the definition of the metropolitan area may elect to be governed by this section. The city may:

(1) request the county outside of the metropolitan area where it is partially located to include the city in the agricultural land preservation plan and official controls of the county under section 394.32; or

(2) perform the duties of a county independently under this section.

If the city does not elect to be governed by this section, the city may perform the duties of an authority under chapter 473H.

History: 1984 c 654 art 3 s 34; 1Sp1985 c 13 s 133; 1989 c 313 s 2; 2016 c 158 art 1 s 12



Section 40A.05 — ELEMENTS OF PLAN AND OFFICIAL CONTROLS.

Subdivision 1. General. The plans and official controls prepared under this chapter must be adopted in accordance with the provisions of chapter 394 or 462 that apply to comprehensive plans and official controls and must address the elements contained in this section.

Subd. 2. Plan. A plan must address at least the following elements:

(1) integration with comprehensive county and municipal plans;

(2) relationship with shoreland, surface water, and other land use management plans;

(3) identification of land currently in agricultural use, including the type of agricultural use, the relative productive value of the land based on the crop equivalent rating, and the existing level of investment in buildings and equipment;

(4) identification of forest land;

(5) identification of areas in which development is occurring or is likely to occur during the next 20 years;

(6) identification of existing and proposed public sanitary sewer and water systems;

(7) classification of land suitable for long-term agricultural use and its current and future development;

(8) determination of present and future housing needs representing a variety of price and rental levels and an identification of areas adequate to meet the demonstrated or projected needs; and

(9) a general statement of policy as to how the county will achieve the goals of this chapter.

Subd. 3. Official controls. Official controls implementing a plan must be consistent with the plan and must address at least the following elements:

(1) designation of land suitable for long-term agricultural use and the creation of exclusive agricultural use zones, allowing for conditional, compatible uses that do not conflict with long-term agricultural use;

(2) designation of urban expansion zones where limited growth and development may be allowed;

(3) residential density requirements and minimum lot sizes in exclusive agricultural use zones and urban expansion zones; and

(4) standards and procedures for county decisions on rezoning, subdivision, and parcel divisions.

History: 1984 c 654 art 3 s 35; 1Sp1985 c 13 s 134,135



Section 40A.06 — CONTESTED CASE HEARINGS; JUDICIAL REVIEW.

If a county or a municipality in the county disputes the determination of the commissioner relating to whether the plan and controls address the elements under this chapter, the county or municipality may request that the commissioner initiate a contested case proceeding under chapter 14 within 30 days after receiving the determination. In addition, ten or more eligible voters of the county who own real estate within the county may request a contested case proceeding. The commissioner shall initiate the proceeding within 30 days after receiving the request. Judicial review of the contested case decision is as provided in chapter 14.

History: 1984 c 654 art 3 s 36; 1Sp1985 c 13 s 136



Section 40A.07 — MUNICIPAL AGRICULTURAL LAND PRESERVATION.

Subdivision 1. Failure by county to plan. As of January 1, 1990, if a county has not submitted a proposed agricultural land preservation plan and proposed official controls to the commissioner and the regional development commission, if one exists, a municipality within the county may request by resolution that the county submit a plan and official controls to the commissioner and the regional development commission. If the county does not do so within one year of receipt of the resolution, the municipality may perform the duties of the county with respect to land under its jurisdiction.

Subd. 2. Relationship to other laws. Nothing in this chapter limits a municipality's power to plan or adopt official controls under other laws or to adopt official controls that are consistent with or more restrictive than those enacted by the county.

Subd. 3. Consistency of municipal plans and controls with county plan. Municipalities shall revise existing plans and official controls to conform with the county approved agricultural land preservation plan and official controls and shall initiate implementation of the revised plans and controls within one year after receiving the county approved agricultural land preservation plan and controls.

History: 1984 c 654 art 3 s 37; 1Sp1985 c 13 s 137,138



Section 40A.071 — AMENDED PLAN AND CONTROLS.

A county or municipality that has adopted a plan and official controls under this chapter may amend the plan and controls under the initial review procedure contained in section 40A.04.

History: 1Sp1985 c 13 s 139



Section 40A.09 — AGRICULTURAL PRESERVE; ELIGIBILITY.

An owner or owners of land that has been designated for exclusive long-term agricultural use under a plan submitted to or approved by the commissioner is eligible to apply for the creation of an agricultural preserve. Eligibility continues unless the commissioner determines that the plan and official controls do not address the elements contained in this chapter or unless the county fails to implement the plan and official controls as required by this chapter.

History: 1984 c 654 art 3 s 39; 1989 c 313 s 10



Section 40A.10 — APPLICATION FOR CREATION OF AGRICULTURAL PRESERVE.

Subdivision 1. Contents. An eligible person may apply to the county in which the land is located for the creation of an agricultural preserve on forms provided by the commissioner. In case a preserve is located in more than one county, the application must be submitted to the county in which the majority of the land is located. The application shall be executed and acknowledged in the manner required by law to execute and acknowledge a deed and must contain at least the following information and other information the commissioner requires:

(1) legal description of the area to be designated and parcel identification numbers where designated by the county auditor;

(2) name and address of the owner; and

(3) a statement by the owner covenanting that the land will be kept in exclusive agricultural use and will be used in accordance with the provisions of this chapter that exist on the date of application and providing that the restrictive covenant will be binding on the owner or the owner's successor or assignee, and will run with the land.

Subd. 2. Review and notice. Upon receipt of an application, the county shall determine if all material required by subdivision 1 has been submitted and, if so, shall determine that the application is complete. When used in this chapter, the term "date of application" means the date the application is determined to be complete by the county. The county shall send a copy of the application to the county assessor, the regional development commission, where applicable, and the soil and water conservation district where the land is located. The district shall prepare an advisory statement of existing and potential conservation problems in the zone. The district shall send the statement to the owner of record and to the commissioner. A copy of the application and a legal description of the property must also be sent to the commissioner.

Subd. 3. Recording. Within five days of the date of application, the county shall forward the application to the county recorder for recording, or to the registrar of titles for filing if the land is registered. The county recorder shall record the application containing the restrictive covenant and return it to the applicant. If the land is registered, the registrar of titles shall memorialize the application containing the restrictive covenant upon the certificate of title. The recorder or registrar of titles shall notify the county that the application has been recorded or memorialized.

Subd. 4. Commencement of agricultural preserve. The land is an agricultural preserve and subject to the benefits and restrictions of this chapter commencing 30 days from the date the county determines the application is complete under subdivision 1.

Subd. 5. Fee. The county may require an application fee, not to exceed $50.

Subd. 6. Maps. The commissioner shall maintain agricultural preserve maps illustrating land covenanted as agricultural preserves.

History: 1984 c 654 art 3 s 40; 1989 c 313 s 3,10; 1999 c 11 art 1 s 1,2



Section 40A.11 — DURATION OF AGRICULTURAL PRESERVE.

Subdivision 1. General. An agricultural preserve continues in existence until either the owner or the county initiates expiration as provided in this section. The date of expiration by the owner or the county must be at least eight years from the date of notice under this section.

Subd. 2. Termination by owner. The owner may initiate expiration of an agricultural preserve by notifying the county on a form prepared by the commissioner and available in each county. The notice must describe the property involved and must state the date of expiration. The notice may be rescinded by the owner during the first two years following notice.

Subd. 3. Termination by county. The county may initiate expiration of the agricultural preserve by notifying the owner by registered mail on a form provided by the commissioner, provided that before notification the following conditions are met:

(1) the agricultural land preservation plan and official controls have been amended so that the land is no longer designated for long-term agricultural use; and

(2) the commissioner has reviewed and approved the amended plan and official controls for consistency with the guidelines contained in this chapter. The notice must describe the property involved and must state the date of expiration.

Subd. 4. Notice and recording; termination. When the county receives notice under subdivision 2 or serves notice under subdivision 3, the county shall forward the original notice to the county recorder for recording, or to the registrar of titles if the land is registered, and shall notify the regional development commission, the commissioner, and the county soil and water conservation district of the date of expiration. Designation as an agricultural preserve and the benefits and limitations contained in this chapter and the restrictive covenant filed with the application cease on the date of expiration. If the land is registered, the registrar of titles shall cancel the memorial of the application containing the restrictive covenant upon the certificate of title on the effective date of the expiration.

Subd. 5. Early expiration. An agricultural preserve may be terminated earlier than as provided in this section only in the event of a public emergency upon petition from the owner or county to the governor. The determination of a public emergency must be made by the governor through executive order under section 4.035 and chapter 12. The executive order must identify the agricultural preserve, the reasons requiring the action, and the date of expiration.

History: 1984 c 654 art 3 s 41; 1989 c 313 s 4,10; 1999 c 11 art 1 s 3



Section 40A.12 — PROTECTION FOR NORMAL AGRICULTURAL PRACTICES.

Local governments may not enact ordinances or regulations that may restrict or regulate normal agricultural practices within an agricultural preserve unless the restriction or regulation has a direct relationship to public health and safety. This section applies to the operation of vehicles and machinery for planting, maintaining, and harvesting crops and timber and for caring and feeding farm animals, to the type of farming, and to the design of farm structures, except for residences.

History: 1984 c 654 art 3 s 42; 1989 c 313 s 10



Section 40A.121 — ANNEXATION PROCEEDINGS.

Subdivision 1. Annexation prohibited. Land within an agricultural preserve that is within a township may not be annexed to a municipality under chapter 414, unless the chief administrative law judge of the state Office of Administrative Hearings finds that either:

(1) the owner or the county has initiated termination of the zone under section 40A.11;

(2) because of size, tax base, population or other relevant factors, the township would not be able to provide normal governmental functions and services; or

(3) the zone would be completely surrounded by lands within a municipality.

Subd. 2. Exception. This section does not apply to annexation agreements approved under chapter 414 prior to creation of the zone.

History: 1Sp1985 c 13 s 140; 1989 c 313 s 10; 2003 c 2 art 5 s 3; 2008 c 196 art 2 s 2



Section 40A.122 — EMINENT DOMAIN ACTIONS.

Subdivision 1. Applicability. An agency of the state, a public benefit corporation, a local government, or any other entity with the power of eminent domain under chapter 117, except a public utility as defined in section 216B.02, a municipal electric or gas utility, a municipal power agency, a cooperative electric association organized under chapter 308A, or a pipeline operating under the authority of the Natural Gas Act, United States Code, title 15, sections 717 to 717z, shall follow the procedures in this section before:

(1) acquiring land or an easement in land with a total area over ten acres within an agricultural preserve; or

(2) advancing a grant, loan, interest subsidy, or other funds for the construction of dwellings, commercial or industrial facilities, or water or sewer facilities that could be used to serve structures in areas that are not for agricultural use, that require an acquisition of land or an easement in an exclusive agricultural zone.

Subd. 2. Notice of intent. At least 60 days before an action described in subdivision 1, notice of intent must be filed with the Environmental Quality Board containing information and in the manner and form required by the Environmental Quality Board. The notice of intent must contain a report justifying the proposed action, including an evaluation of alternatives that would not affect land within an agricultural preserve.

Subd. 3. Review and order. The Environmental Quality Board, in consultation with affected local governments, shall review the proposed action to determine its effect on the preservation and enhancement of agriculture and agricultural uses within the zone and the relationship to local and regional comprehensive plans. If the Environmental Quality Board finds that the proposed action might have an unreasonable effect on a zone, the Environmental Quality Board shall issue an order within the 60-day period under subdivision 2 for the party to refrain from the proposed action for an additional 60 days.

Subd. 4. Public hearing. During the additional 60 days, the Environmental Quality Board shall hold a public hearing concerning the proposed action at a place within the affected zone or easily accessible to the zone. Notice of the hearing must be published in a newspaper having a general circulation within the area of the zone. Individual written notice must be given to the local governments with jurisdiction over the zone, the agency, corporation or government proposing to take the action, the owner of land in the zone, and any public agency having the power of review or approval of the action.

Subd. 5. Joint review. The review process required in this section may be conducted jointly with any other environmental impact review by the Environmental Quality Board.

Subd. 6. Suspension of action. The Environmental Quality Board may suspend an eminent domain action for up to one year if it determines that the action is contrary to the purposes of this chapter and that there are feasible and prudent alternatives that may have a less negative impact on a zone.

Subd. 7. Termination of zone. Designation as an agricultural preserve and all benefits and limitations under this chapter, including the restrictive covenant for the portion of the zone taken, ends on the date the final certificate is filed with the administrator of district court under section 117.205.

Subd. 8. Action by attorney general. The Environmental Quality Board may request the attorney general to bring an action to enjoin an agency, corporation or government from violating this section.

Subd. 9. Exception. This section does not apply to an emergency project that is immediately necessary for the protection of life and property.

History: 1Sp1985 c 13 s 141; 1Sp1986 c 3 art 1 s 82; 1989 c 313 s 10; 1989 c 356 s 4



Section 40A.123 — LIMITATION ON CERTAIN PUBLIC PROJECTS.

Subdivision 1. Projects and assessments prohibited; exception. Notwithstanding any other law, construction projects for public sanitary sewer systems, public water systems, and public drainage systems are prohibited in exclusive agricultural use zones. New connections between land or buildings in a zone and public projects are prohibited. Land in a zone may not be assessed for public projects built in the vicinity of the zone.

Subd. 2. Exception; owner option. Subdivision 1 does not apply to public projects necessary to serve land primarily in agricultural use or if the owner of land in an agricultural preserve elects to use and benefit from a public project.

Subd. 3. [Repealed, 1989 c 313 s 11]

History: 1Sp1985 c 13 s 142; 1989 c 313 s 10



Section 40A.13 — SOIL CONSERVATION PRACTICES.

Subdivision 1. Conservation practices to prevent soil loss required. An owner of agricultural land in an agricultural preserve shall manage the land with sound soil conservation practices that prevent excessive soil loss according to the model ordinance adopted by the commissioner. The model ordinance and sections 103F.401 to 103F.455, and sections relating to soil loss apply to all land in an exclusive agricultural zone. A sound soil conservation practice prevents excessive soil loss or reduces soil loss to the most practicable extent.

Subd. 2. [Repealed, 1Sp1985 c 13 s 376]

Subd. 3. [Repealed, 1Sp1985 c 13 s 376]

Subd. 4. [Repealed, 1Sp1985 c 13 s 376]

Subd. 5. [Repealed, 1Sp1985 c 13 s 376]

History: 1984 c 654 art 3 s 43; 1Sp1985 c 13 s 143; 1989 c 313 s 10; 1990 c 391 art 8 s 5



Section 40A.14 — AGRICULTURAL LAND PRESERVATION AND CONSERVATION AWARENESS PROGRAM.

Subdivision 1. Establishment and administration. An agricultural land preservation and conservation awareness program is created. The commissioner shall administer the program as provided in this section. The purposes of the program are to promote and increase public awareness of:

(1) the need for agricultural land preservation and conservation and the consequences of resource degradation;

(2) the physical, environmental, and social factors that affect agricultural land use; and

(3) the availability and effectiveness of agricultural land preservation and conservation approaches and technologies.

The commissioner shall administer the program in order to develop a working partnership between the state and local governments.

Subd. 2. Survey. The commissioner shall survey awareness of agricultural land preservation and conservation problems, technologies, and available technical and financial resources. The survey must include:

(1) an assessment of related efforts of the United States Department of Agriculture, the Board of Water and Soil Resources, the Minnesota Association of Soil and Water Conservation Districts, and other related public and private organizations;

(2) an assessment of programs in other states; and

(3) an assessment of attitudes among a variety of target audiences in Minnesota that are involved in or affected by land use decisions.

Subd. 3. [Repealed, 2001 c 161 s 58]

History: 1984 c 654 art 3 s 44; 1987 c 358 s 34; 1987 c 384 art 3 s 42



Section 40A.15 — AGRICULTURAL LAND PRESERVATION AND CONSERVATION ASSISTANCE PROGRAM.

Subdivision 1. Establishment and administration. An agricultural land preservation and conservation assistance program is created to provide technical and financial assistance for agricultural land preservation and conservation activities and to provide assistance to counties and municipalities in preparing agricultural land preservation plans and official controls. The commissioner shall administer the program under rules promulgated under chapter 14. The commissioner shall actively seek the involvement of local government officials in the rulemaking process.

Subd. 2. Eligible recipients. All counties within the state, municipalities that prepare plans and official controls instead of a county, and districts are eligible for assistance under the program. Counties and districts may apply for assistance on behalf of other municipalities. In order to be eligible for financial assistance a county or municipality must agree to levy at least 0.01209 percent of estimated market value for agricultural land preservation and conservation activities or otherwise spend the equivalent amount of local money on those activities, or spend $15,000 of local money, whichever is less.

Subd. 3. Program development. In administering the program the commissioner shall time the promotion of public awareness and the distribution of technical and financial assistance in order to maximize the use of available resources, facilitate the agricultural land preservation process, and promote sound soil conservation practices.

Subd. 4. Financial assistance. The commissioner shall administer grants for up to 50 percent of the cost of the activity to be funded, except that grants to the pilot counties shall be for 100 percent of the cost up to $30,000 of preparing new plans and official controls required under this chapter. Grants may not be used to reimburse the recipient for activities that are already completed. Grants may be used to employ and train staff, contract with other units of government or private consultants, and pay other expenses related to promoting and implementing agricultural land preservation and conservation activities. The commissioner shall prepare and publish an inventory of sources of financial assistance. To the extent practicable, the commissioner shall assist recipients in obtaining matching grants from other sources.

Subd. 5. Technical assistance. The commissioner shall provide for technical assistance for eligible recipients. The commissioner shall provide model plans and model official controls for the preservation of land for long-term agricultural use that address the elements contained in this chapter. To the extent practicable, the commissioner shall provide technical assistance through existing administrative structures. The commissioner may contract for the delivery of technical assistance by a regional development commission, a district, any state or federal agency, any political subdivision of the state, or private consultants. The commissioner shall prepare and publish an inventory of sources of technical assistance, including studies, publications, agencies, and persons available.

History: 1984 c 654 art 3 s 45; 1Sp1985 c 13 s 144; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 4; 2013 c 143 art 14 s 2



Section 40A.151 — MINNESOTA CONSERVATION FUND.

Subdivision 1. Establishment. The Minnesota conservation fund is established as an account in the state treasury. Money from counties under section 40A.152 must be deposited in the state treasury and credited one-half to the Minnesota conservation fund account and one-half to the general fund.

Subd. 2. Use of fund. Money in the fund is annually appropriated to the commissioner of revenue to reimburse taxing jurisdictions as provided in sections 273.119 and 473H.10.

History: 1986 c 398 art 28 s 1; 2002 c 377 art 12 s 2



Section 40A.152 — COUNTY CONSERVATION FEE; ACCOUNT.

Subdivision 1. Fee. A county that is a metropolitan county under section 473.121, subdivision 4, has allowed exclusive agricultural zones to be created under this chapter, or has elected to become an agricultural land preservation pilot county, shall impose an additional fee of $5 per transaction on the recording or registration of a mortgage subject to the tax under section 287.05 and an additional $5 on the recording or registration of a deed subject to the tax under section 287.21. One-half of the fee must be deposited in a special conservation account to be created in the county general revenue fund and one-half must be transferred to the commissioner of revenue for deposit in the state treasury pursuant to section 40A.151, subdivision 1.

Subd. 2. Use of account. Money from the county conservation account must be spent by the county to reimburse the county and taxing jurisdictions within the county for revenue lost under the conservation tax credit under section 273.119 or the valuation of agricultural preserves under section 473H.10. If expenditures from other county funds for the same purposes remain at least equal to the amount spent in the previous county budget year, money remaining in the account after the reimbursements are made may be spent for the following purposes:

(1) agricultural land preservation and conservation planning and implementation of official controls under this chapter or chapter 473H;

(2) soil conservation activities and enforcement of soil loss ordinances;

(3) incentives for landowners who create exclusive agricultural use zones;

(4) payments to municipalities within the county for the purposes of clauses (1) to (3).

Subd. 3. Transfer to state fund. Money in the county conservation account that is not encumbered by the county within one year of deposit in the account must be transferred to the commissioner of revenue for deposit in the state treasury pursuant to section 40A.151, subdivision 1.

History: 1986 c 398 art 28 s 2; 1987 c 396 art 7 s 2,3; 2002 c 377 art 12 s 3,4



Section 40A.16 — INTERAGENCY COOPERATION.

The board, districts, the agency, and the Department of Natural Resources shall cooperate with and assist the commissioner in developing and implementing the agricultural land preservation and conservation awareness and assistance programs. The commissioner may enter into agreements under which staff from those agencies are loaned for the purpose of administering the programs.

History: 1984 c 654 art 3 s 46



Section 40A.17 — REPORT.

The commissioner shall report to the legislature on March 1 of each even-numbered year on activities under this chapter. By July 1, 1985, the report must include the survey of public awareness in the awareness program. The report shall include recommendations for funding levels and other necessary legislative action.

History: 1984 c 654 art 3 s 47; 1989 c 313 s 5; 2012 c 244 art 1 s 42



Section 40A.18 — LAND USE.

Subdivision 1. Agricultural production. Land within an agricultural preserve must be maintained for agricultural production. The average maximum density of residential structures within an agricultural preserve and the location of a new structure must conform to locally applicable plan or zoning regulations. Commercial and industrial uses are not permitted except as provided in subdivision 2 after the user is issued a permit by the local government. The local government is responsible for enforcing this section.

Subd. 2. Allowed commercial and industrial operations. Commercial and industrial operations are not allowed on land within an agricultural preserve except:

(1) small on-farm commercial or industrial operations normally associated with and important to farming in the agricultural preserve area;

(2) storage use of existing farm buildings that does not disrupt the integrity of the agricultural preserve; and

(3) small commercial use of existing farm buildings for trades not disruptive to the integrity of the agricultural preserve such as a carpentry shop, small scale mechanics shop, and similar activities that a farm operator might conduct.

"Existing" in clauses (2) and (3) means existing on August 1, 1989.

Subd. 3. Density restriction after subdivision. If a separate parcel is created for a residential structure, commercial, or industrial use permitted under subdivision 1, the parcel is no longer an agricultural preserve unless the eligibility requirements of section 40A.09 and any county eligibility requirements are met. However, the separate parcel must remain under the maximum residential density restrictions in effect for the original preserve at the time it was placed into the preserve until the agricultural preserve status for the original parcel ends.

History: 1989 c 313 s 6



Section 40A.19 — TRANSFER FROM AGRICULTURAL PROPERTY TAX LAW TREATMENT.

When land which has been receiving the special agricultural valuation and tax deferment provided in section 273.111 becomes an agricultural preserve under sections 40A.02 to 40A.17, the recapture of deferred tax and special assessments as provided in section 273.111, subdivisions 9 and 11, may not be made. Special assessments deferred under section 273.111, at the date of commencement of the preserve, must continue to be deferred for the duration of the preserve. All these deferred special assessments are payable within 90 days of the date of expiration unless other terms are mutually agreed upon by the authority and the owner. In the event of early termination of a preserve or a portion of it under section 40A.11, subdivision 5, all special assessments accruing to the terminated portion plus interest are payable within 90 days of the date of termination unless otherwise deferred or abated by executive order of the governor. In the event of a taking under section 40A.122, all special assessments accruing to the taken portion plus interest are payable within 90 days of the date the final certificate is filed with the court administrator of district court in accordance with section 117.205.

History: 1989 c 313 s 7






Chapter 41 — FAMILY FARM SECURITY PROGRAM



Chapter 41A — AGRICULTURAL DEVELOPMENT

Section 41A.01 — PURPOSE.

Sections 41A.01 to 41A.08 provide for agricultural and economic development in the state. All credit advanced pursuant to loan guaranty commitments is to be secured by subrogation of the state to mortgage security and other security interests granted to the private lender, in proportion to the amount advanced by the state. A board is established to investigate the feasibility of each project, its conformity to public policy and to environmental standards, the qualifications of the owners, operators, and lenders, and the nature and extent of the security, prior to commitment. The board shall also seek to secure financial participation by private persons not supported by the guaranty, to assure that in these respects each project satisfies and will continue to satisfy criteria which are adequate in the judgment of the board.

History: 1984 c 502 art 10 s 1; 1Sp1985 c 13 s 145; 1987 c 386 art 9 s 1



Section 41A.02 — DEFINITIONS; ACTIONS BY THE STATE.

Subdivision 1. Scope. The definition of each term given in this section applies whenever the term is used in sections 41A.01 to 41A.09.

Subd. 2. Agricultural resource. "Agricultural resource" means any organic matter which is available on a renewable basis from agricultural processes, including agricultural crop, animal, and wood production, waste, and residues.

Subd. 3. Minnesota Agricultural and Economic Development Board; board. "Minnesota Agricultural and Economic Development Board" or "board" consists of the commissioner of management and budget as chair, the commissioner of agriculture, the commissioner of employment and economic development, the commissioner of the Pollution Control Agency, the president of Enterprise Minnesota, Inc. or the president's designee, and two public members with experience in finance, appointed by Enterprise Minnesota, Inc. The membership terms, compensation, removal, and filling of vacancies of public members of the board are as provided in section 15.0575.

Subd. 4. Minnesota agricultural and economic development account; development account. "Minnesota agricultural and economic development account" or "development account" means the account created by section 41A.05.

Subd. 5. Agricultural resource loan guaranty program; program. "Agricultural resource loan guaranty program" or "program" includes all projects, loan guaranties and bonds approved or issued pursuant to this chapter.

Subd. 6. Agricultural resource project; project. "Agricultural resource project" or "project" means (1) any facility, or portion of a facility, located in the state which is operated or to be operated primarily for the production from agricultural resources of marketable products, (2) buildings, equipment, and land used for the commercial production of turkeys or turkey products, (3) a facility or portion of a facility used for the commercial production of fish or of products made from commercially produced fish or rough fish, as defined in section 97A.015, subdivision 43, that are not commercially produced, or (4) real or personal property used or useful in connection with a revenue-producing enterprise, or a combination of two or more revenue-producing enterprises engaged in a business, that is not used for the production of livestock, other than poultry, or for the production of crops, plants, or milk. The land in clause (2) is limited to land on which buildings and equipment are situated and immediately surrounding land used for storage, waste disposal, or other functions directly related to the commercial production of turkeys or turkey products at that project site. The land in clause (2) does not include land used for the growing or raising of crops or the grazing of livestock other than poultry. A project includes a facility or portion of a facility for mixing or producing substances to be mixed with other substances for use as a fuel or as a substitute for petroleum or petrochemical feedstocks.

Subd. 7. Applicant. "Applicant" means any borrower or lender acting on behalf of a borrower or any rural development finance authority organized, or any county exercising the powers of such an authority, pursuant to chapter 362A, which applies to the state for approval of a guaranty of a loan to a borrower or issuance of bonds for a project.

Subd. 7a. Bonds. "Bonds" means bonds, notes, or other obligations issued by the board pursuant to this chapter.

Subd. 8. Borrower. "Borrower" means any private individual, company, cooperative, partnership, corporation, association, consortium, or other entity organized for a common business purpose, which is obligated or to be obligated to pay a guaranteed loan or receives a loan of bond proceeds.

Subd. 9. Construction. "Construction" means construction of a new agricultural resource project, or conversion of a facility to such a project, or expansion or improvement of a project to increase its capacity or efficiency. "Construction" includes acquisition of land, easements, buildings, structures, improvements, and equipment and machinery for use in or at the site of a project or on easements adjacent to the project site.

Subd. 10. Cost. "Cost" of a project means the sum of all obligations paid or to be paid or incurred by the borrower which are reasonably required for the construction and completion of the project, including but not limited to (i) surveys, estimates, plans, specifications, supervision of construction, and other engineering and architectural service; (ii) payments under construction contracts and for payment and performance bonds; (iii) purchase and installation of equipment and machinery; (iv) recording, filing, permit, legal, financial, underwriting, placement, commitment, publication, advertising, and other charges, fees, and expenses incurred for establishing title, mortgage liens, and security interests with respect to the project, for securing permits for construction and approval of the loan guaranty, for establishing the terms of the loan and underlying security agreements, and for offering, selling, or placing with investors and printing and delivering the obligations evidencing the loan; and (v) interest, discount, fees, and expenses accruing with respect to the loan, and taxes and other government charges payable with respect to the project, during construction.

Subd. 11. Lender. "Lender" means a corporation or any investment or commercial banking institution, savings and loan institution, insurance company, investment company, other financial institution or institutional investor making, purchasing, or participating in a loan or any part of a loan, or a public entity authorized to make agricultural loans.

Subd. 12. Loan. "Loan" means any obligation to repay money borrowed to finance the construction of a project or to refund or refinance such an obligation.

Subd. 13. Loan agreement. "Loan agreement" means a written agreement or agreements setting forth the terms and conditions of the obligation of the borrower to the lender and the pledges and covenants made and mortgage lien and other security interests granted for the security of the obligations, including a mortgage, note, indenture, or other agreement however designated.

Subd. 14. Loan guaranty. "Loan guaranty" means a written agreement executed on behalf of the state that guarantees, in accordance with the terms and conditions contained in the agreement or in a loan agreement, the payment of sums of money owing by a borrower to a lender.

Subd. 15. State. "State" actions contemplated in sections 41A.01 to 41A.06 may be taken on behalf of the state by resolutions of the Minnesota Agricultural and Economic Development Board, subject to approval by the governor if required by the governor, or by a member of the board or another state officer in the department headed by the member, pursuant to authority delegated by resolution of the board. Resolutions of the board are effective when approved by the vote of a majority of its members.

Subd. 16. Eligible small business. "Eligible small business" means:

(1) an enterprise determined by the board to constitute a small business concern as defined in regulations of the United States Small Business Administration under United States Code, title 15, sections 631 to 647; or

(2) an enterprise eligible to receive assistance under section 41A.036.

Subd. 17. Small business development loan. "Small business development loan" means a loan to a business that is an "eligible small business" to finance:

(1) capital expenditures on an interim or long-term basis to acquire or improve land, acquire, construct, rehabilitate, remove, or improve buildings, or to acquire and install fixtures and equipment useful to conduct a small business, including facilities of a capital nature useful or suitable for a business engaged in an enterprise promoting employment including, without limitation, facilities included within the meaning of the term "project" as defined in sections 469.153, subdivision 2, and 469.155, subdivision 4;

(2) working capital; and

(3) intangible property, such as any patent, copyright, formula, process, design, pattern, know-how, format, or other similar item.

History: 1984 c 502 art 10 s 2; 1Sp1985 c 13 s 146-150; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 2-7,20; 1988 c 615 s 1,2; 1989 c 209 art 2 s 1; 1989 c 335 art 4 s 12; 1991 c 322 s 19; 1993 c 337 s 3; 2001 c 200 s 3; 1Sp2003 c 4 s 1; 2008 c 290 s 2; 2009 c 78 art 6 s 2; 2009 c 101 art 2 s 109



Section 41A.021 — SUCCESSOR STATUS.

The board is the legal successor in all respects of the Minnesota Agricultural and Economic Development Board established by Laws 1984, chapter 502, article 10, and all bonds, resolutions, contracts, and liabilities of the Minnesota Agricultural and Economic Development Board are the bonds, resolutions, contracts, and liabilities of the board as renamed and reconstituted by section 41A.02, subdivision 3.

History: 1987 c 386 art 9 s 8,20



Section 41A.022 — MINNESOTA ENERGY AND ECONOMIC DEVELOPMENT AUTHORITY; SUCCESSOR STATUS.

The board is the legal successor in all respects of the Minnesota Energy and Economic Development Authority under the general bond resolution for the Minnesota small business development loan program, as amended and restated by the authority on September 24, 1986. All bonds, resolutions, contracts, and liabilities of the Minnesota Energy and Economic Development Authority relating to the Minnesota small business development loan program are the bonds, resolutions, contracts, and liabilities of the Minnesota Agricultural and Economic Development Board.

History: 1987 c 386 art 9 s 9



Section 41A.023 — POWERS.

In addition to other powers granted by this chapter, the board may:

(1) sue and be sued;

(2) acquire, hold, lease, and transfer any interest in real and personal property for its corporate purposes;

(3) sell at public or private sale, at the price or prices determined by the board, any note, mortgage, lease, sublease, lease purchase, or other instrument or obligation evidencing or securing a loan made for the purpose of economic development, job creation, redevelopment, or community revitalization by a public agency to a business, for-profit or nonprofit organization, or an individual;

(4) obtain insurance on its property;

(5) obtain municipal bond insurance, letters of credit, surety obligations, or similar agreements from financial institutions;

(6) enter into other agreements or transactions, without regard to chapter 16B or 16C, that the board considers necessary or appropriate to carry out the purposes of this chapter with federal or state agencies, political subdivisions of the state, or other persons, firms, or corporations;

(7) establish and collect fees without regard to chapter 14 and section 16A.1285;

(8) accept appropriations, gifts, grants, and bequests;

(9) use money received from any source for any legal purpose or program of the board;

(10) participate in loans for agricultural resource projects in accordance with section 41A.035;

(11) provide small business development loans in accordance with section 41A.036; and

(12) guarantee or insure bonds or notes issued by the board.

History: 1987 c 386 art 9 s 10; 1988 c 580 s 1; 1996 c 305 art 3 s 6; 1998 c 386 art 2 s 18



Section 41A.0235 — BOARD MEETINGS BY TELEPHONE OR OTHER ELECTRONIC MEANS.

(a) If compliance with section 13D.02 is impractical, the Minnesota Agricultural and Economic Development Board may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the board participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the board can hear clearly all discussion and testimony and all votes of members of the board and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the board is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the board participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the board, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The board may require the person making such a connection to pay for documented marginal costs that the board incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the board shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 2005 c 163 s 52



Section 41A.03 — LOAN GUARANTIES.

Subdivision 1. Authority for and limitation of guaranty. Subject to the provisions of sections 41A.01 to 41A.06 and upon determination that a loan will serve the public purposes and satisfy the conditions set forth in sections 41A.01 to 41A.06, the state may guarantee and commit to guarantee against loss an amount not exceeding 90 percent, exclusive of accrued interest, of a loan for the cost of an agricultural resource project or the refunding or refinancing of a loan. The loan must be secured by the best available collateral including but not limited to a mortgage on and security interest in all real and personal property comprising the project and other collateral as provided in the loan agreement.

Subd. 2. Limitation of loan amount. The total principal amount of any guaranteed loan may not exceed 80 percent of the total cost of the related project as estimated by the state at the time the commitment to guarantee is made or, in the case of a refunding or refinancing loan, 80 percent of the aggregate amount of principal and interest refunded or refinanced. If the actual cost exceeds the estimate the state may, upon request of the borrower and the lender, consent to an increase of the loan by a principal amount not greater than 80 percent of the excess cost, and may increase the guaranteed amount by not more than 90 percent of the increase in the principal amount, and accrued interest on that amount.

Subd. 3. Required provisions. A loan guaranty or loan agreement pertaining to any loan guaranteed by the state may provide that:

(a) Payments of principal and interest made by the borrower under the loan shall be applied by the lender to reduce the guaranteed and nonguaranteed portion of the loan on a proportionate basis, and the nonguaranteed portion shall not in any event receive preferential treatment over the guaranteed portion.

(b) A period of grace shall be allowed of not less than 60 days from a date a principal or interest payment is due, prior to the making of demand for payment pursuant to the loan guaranty, to permit adequate time for a decision on behalf of the state regarding principal and interest assistance in accordance with subdivision 4. Payment as required by the loan guaranty shall be made within 60 days after receipt by the state of written demand complying with the terms and conditions of the guaranty.

(c) The lender may not accelerate repayment of the loan or exercise other remedies available to the lender if the borrower defaults, unless (i) the borrower fails to pay a required payment of principal or interest, or (ii) the state consents in writing, or (iii) as otherwise permitted in the loan guaranty. In the event of a default, the lender may not make demand for payment pursuant to the guaranty unless the state agrees in writing that such default has materially affected the rights or security of the parties, and finds that the lender should be entitled to receive payment pursuant to the loan guaranty.

(d) If a payment of principal or interest is made by the state upon default of the borrower, the state shall be subrogated to the rights of the lender with respect to the payment.

(e) The borrower shall have promptly prepared and delivered to the state annual audited or reviewed financial statements of the project prepared by a certified public accountant according to generally accepted accounting principles.

(f) Duly authorized representatives of the state shall have access to the project site at reasonable times during construction and operation of the project.

(g) The borrower shall maintain adequate records and documents concerning the construction and operation of the project in order that representatives of the state may determine its technical and financial conditions and its compliance with environmental requirements. The records shall include the amounts of all sales and use taxes paid on personal property and services purchased for the construction and operation of the project, with tax receipts furnished by the sellers or other supporting documentation determined by the board to be satisfactory. The amounts of those taxes shall be reported to the board in the manner and at the times required by the board.

(h) The borrower shall protect and preserve at all times the project assets and other collateral securing the loan and shall assist in liquidation of collateral to minimize loss in the event of default.

(i) Orderly liquidation of assets of the project shall be provided for in the event of default, with an option on the part of the state to acquire from the lender the lender's interest in the assets pursuant to the nonguaranteed portion of the loan.

(j) The state shall be paid at or prior to the closing of the guaranteed loan a fee or fees for the loan guaranty or the commitment to guarantee the loan. The aggregate fee may not exceed one percent of the total principal amount of the guaranteed portion of the loan.

(k) The lender shall perfect and maintain the mortgage lien on the real estate and the security interest in personal property and collateral granted as security for the loan, and shall cause all other loan servicing functions to be performed which are normally required or performed by a reasonable and prudent lender with respect to a loan without a guaranty.

(l) The state shall be notified in writing without delay of (i) the date and amount of and basis for each disbursement of loan proceeds; (ii) any nonpayment of principal or interest due; (iii) any failure to honor a commitment by any person of an intended source of capital for the project; and (iv) any significant adverse changes from original cash flow projections as evidenced by reports from the borrower, or any other known evidence that the borrower might be unable to meet a future scheduled payment of principal or interest.

(m) The loan agreement shall require the borrower to establish a reserve, from the proceeds of the loan or otherwise, to be maintained with the lender or with a trustee for the holders of the borrower's obligations in cash or securities of a specified market value not less than one-half of the annual amount which would be required to amortize the entire amount of the loan over the term and at the interest rate (or at the rate of yield resulting from the interest rates) provided in the loan agreement.

(n) The agreement shall contain other terms and conditions that the board in its sole discretion determines necessary and appropriate to carry out the purposes of this chapter.

Subd. 4. Principal and interest assistance. The state may at any time enter into a written contract with the borrower to pay the lender, on behalf of the borrower, an amount not greater than the amount of principal and interest to become due on one or more subsequent dates, without acceleration, if the state determines that (i) the borrower is not in default in payment of principal or interest due more than 60 days prior to the date of the contract; (ii) the borrower is or may become unable to meet in full principal or interest payments, or both, which are due or to become due within a specified period; (iii) it is in the public interest to permit the borrower to continue to pursue the purposes of the project; (iv) the probable net financial loss to the state will be less than that which would result in the event of a default; (v) the borrower is obligated by the contract to reimburse the state for all principal or interest advanced, with interest on those amounts, upon terms and conditions satisfactory to the state; and (vi) funds are available for allocation to the account established for the project in the guaranty fund, and are continuously allocated to the account in accordance with the provisions of section 4, subdivision 3, in an amount equal to the amount of interest on the advances until actually reimbursed to the state by the borrower. All sums so advanced and interest on those amounts shall be secured by the mortgage lien and security interest granted by the loan agreement, but none of the advances shall thereafter be repaid to the state until and unless all principal and interest currently due on the loan has been fully paid. In the event of subsequent default by the borrower, acceleration by the lender, and payment by the state of the full amount due under the loan guaranty, the state shall be subrogated to the rights of the lender with respect to the principal paid by it under the contract. Upon payment of the loan in full, with accrued interest, the remaining amount of the advances and interest on the advances may be paid to the state.

Subd. 5. Limitation on liability. The liability of the state for loan guaranties or bonds authorized under this chapter is limited to the amount of funds appropriated to the guaranty fund pursuant to section 41A.06. The legislature intends not to appropriate money from the general fund to the guaranty fund, other than the sales and use taxes from a project as provided for in section 41A.06, subdivision 4. The loan guaranties or bonds are not a general obligation or debt of the state.

History: 1984 c 502 art 10 s 3; 1Sp1985 c 13 s 151-153; 1990 c 610 art 2 s 2



Section 41A.035 — AGRICULTURAL RESOURCES LOAN PARTICIPATION.

The board may participate in loans made to finance agricultural resource projects by purchasing from a lender up to 75 percent of the amount of each eligible loan. If the loan participated in is for $500,000 or less, the loan may be for 100 percent of the cost of the project. If the loan participated in exceeds $500,000, the loan may not exceed 80 percent of the cost of the project. The lender shall service the loan or cause it to be serviced in a manner that equally protects the lender's and the board's interests.

History: 1987 c 386 art 9 s 11



Section 41A.036 — SMALL BUSINESS DEVELOPMENT LOANS.

Subdivision 1. Loans; limitations. (a) The board may make, purchase, or participate with financial institutions in making or purchasing small business development loans not exceeding $1,000,000 in principal amount with respect to small business loans made or purchased by the board and not exceeding $1,000,000 principal amount with respect to the board's share when the board participates in making or purchasing small business loans.

(b) With respect to loans that the board makes or purchases or participates in, the board may determine or provide for their servicing, the percentage of board participation, if any, the times the loans or participations are payable and the amounts of payment, their amount and interest rates, their security, if any, and other terms, conditions, and provisions necessary or convenient in connection with them and may enter into all necessary contracts and security instruments in connection with them. The board may enter into commitments to purchase or participate with financial institutions or other persons upon the terms, conditions, and provisions determined by it. Loans or participations may be serviced by financial institutions or other persons designated by the board.

(c) The board shall obtain the best available security for all loans. The board may provide for or require the insurance or guaranteeing of the loans or board participations in whole or in part by the federal government or a department, agency, or instrumentality of it, by an appropriate board account, or by a private insurer.

Subd. 2. Small business development loans; preferences. The following eligible small businesses have preference among all business applicants for small business development loans:

(1) businesses located in rural areas of the state that are experiencing the most severe unemployment rates in the state;

(2) businesses that are likely to expand and provide additional permanent employment in rural areas of the state, or enhance the quality of existing jobs in those areas;

(3) businesses located in border communities that experience a competitive disadvantage due to location;

(4) businesses that have been unable to obtain traditional financial assistance due to a disadvantageous location, minority ownership, or other factors rather than due to the business having been considered a poor financial risk;

(5) businesses that utilize state resources and reduce state dependence on outside resources, and that produce products or services consistent with the long-term social and economic needs of the state; and

(6) businesses located in border city enterprise zones, as described in section 469.166.

Subd. 3. Local governmental unit sponsor; resolution. A business applying for a loan must be sponsored by a resolution of the governing body of the local governmental unit within whose jurisdiction the project is located. For purposes of this paragraph, "local governmental unit" means a home rule charter or statutory city when the project is located in an incorporated area, a county when the project is located in an unincorporated area, or an American Indian tribal council when the project is located within a federally recognized American Indian reservation or community.

Subd. 4. Exemption from limitation. If the board determines that an eligible small business is eligible for special assistance, the $1,000,000 limitation established in subdivision 1 does not apply.

Subd. 5. Designation; criteria. An eligible small business is not eligible to receive special assistance unless the board has passed a resolution designating the eligible small business as being in need of special assistance. The resolution must include findings that the designation and receipt of the special assistance will be of exceptional benefit to the state of Minnesota in that at least three of the following criteria are met:

(1) to expand or remain in Minnesota, the eligible small business has demonstrated that it cannot obtain suitable financing from other sources;

(2) special assistance will enable an eligible small business not currently located in Minnesota to locate a facility in Minnesota that directly increases the number of jobs in the state;

(3) the eligible small business will create or retain significant numbers of jobs in a Minnesota community;

(4) the eligible small business has a significant potential for growth in jobs or economic activities in Minnesota during the ensuing five-year period; and

(5) the eligible small business will maintain a significant level of productivity in Minnesota during the ensuing five-year period.

Subd. 6. [Repealed, 1988 c 615 s 7]

History: 1987 c 386 art 9 s 12; 1988 c 615 s 3-5; 2003 c 128 art 13 s 3; 2009 c 78 art 6 s 3,4; 2012 c 294 art 2 s 2



Section 41A.04 — APPLICATION AND APPROVAL.

Subdivision 1. Requirements. (a) Any applicant may file a written application with the state commissioner of employment and economic development on behalf of the board, to be considered by the board, for a guaranty by the state of a portion of a loan or for issuance of bonds for an agricultural resource project. In general, the application must provide information similar to that required by an investment banking or other financial institution considering such a project for debt financing. Specifically, each application must include in brief but precise form the following information, as supplied by the applicant, the borrower, or the lender:

(1) a description of the scope, nature, extent, and location of the proposed project, including the identity of the borrower and a preliminary or conceptual design of the project;

(2) a description of the technology to be used in the project and the prior construction and operating experience of the borrower with such projects;

(3) a detailed estimate of the items comprising the total cost of the project, including escalation and contingencies, with explanation of the assumptions underlying the estimate;

(4) a general description of the financial plan for the project, including the mortgage and security interests to be granted for the security of the guaranteed loan or the bonds, and all sources of equity, grants, or contributions or of borrowing the repayment of which is not to be secured by the mortgage and security interests, or, if so secured, is expressly subordinated to the guaranteed loan;

(5) an environmental report analyzing potential environmental effects of the project, any necessary or proposed mitigation measures, and other relevant data available to the applicant to enable the board to make an environmental assessment;

(6) a list of applications to be filed and estimated dates of approvals of permits required by federal, state, and local government agencies as conditions for construction and commencement of operation of the project;

(7) an estimated construction schedule;

(8) an analysis of the estimated cost of production of and market for the product, including economic factors justifying the analysis and proposed and actual marketing contracts, letters of intent, and contracts for the supply of feedstock;

(9) a description of the management experience of the borrower in organizing and undertaking similar projects;

(10) pro forma cash flow statements for the first five years of project operation including income statements and balance sheets;

(11) a description of the borrower's organization and, where applicable, a copy of its articles of incorporation or partnership agreement and bylaws;

(12) the estimated amount of the loan or bonds and percentage of the guaranty requested, the proposed repayment schedule, and other terms and conditions and security provisions of the loan;

(13) an estimate of the amounts and times of receipt of guaranty fees, sales and use taxes, property tax increments, and any other governmental charges which may be available for the support of the agricultural development fund as a result of the construction of the project, with an analysis of the assumptions on which the estimate is based;

(14) a copy of any lending commitment issued by a lender to the borrower;

(15) a statement from the lender, if identified, as to its general experience in financing and servicing debt incurred for projects of the size and general type of the project, and its proposed servicing and monitoring plan; and

(16) additional information required by the board.

(b) If the application is made by an applicant other than the county or rural development finance authority and tax increment financing is to be used for the project, the application must include a copy of a resolution adopted by the governing body of the county or rural development finance authority in which the project is located. The resolution must authorize the use of tax increment financing for the project as required by section 41A.06, subdivision 5.

Subd. 2. Environmental assessment. Notwithstanding any other law or rule, no environmental impact statement must be completed prior to the approval of an application and the issuance of a conditional commitment for the guaranty of a loan for an agricultural resource project, or the taking of any other action permitted by sections 41A.01 to 41A.09, including the issuance of bonds, which is considered necessary or desirable by the board to prepare for a final commitment and to make it effective. Environmental review, to the extent required by law, shall be made in conjunction with the issuance by state agencies of environmental permits for the project. Permits may be applied for prior to the issuance of a conditional commitment. Action shall be taken as expeditiously as possible on environmental review and all permits required. Environmental review shall be completed within 180 days after the initial filing of an application to the Pollution Control Agency for the first permit. Final action shall be taken on permits within 90 days after completion of environmental review or, as to any permit requiring a public hearing, within 90 days after the receipt of the administrative law judge's report.

Subd. 3. Commitment. The commissioner of employment and economic development on behalf of the board shall determine as to each project for which an application is submitted whether it appears in the commissioner's judgment to conform to the requirements of this chapter. The board may waive any of the application requirements in subdivision 1 if it determines in its sole discretion that the waiver of the requirements is necessary or appropriate to carry out the purposes of this chapter. The board may not waive the requirements of subdivision 1, paragraph (c). In evaluating applications the board shall consider the extent to which the public subsidies sought by the applicant under the program would provide the project with an unfair advantage in competing with other products produced or processed in Minnesota. It may but need not adopt rules setting forth criteria for evaluating applications for loan guaranties. Upon determination by the board that a project conforms to the requirements of this chapter, it may by resolution make on behalf of the state a conditional commitment to guarantee a portion of the proposed loan or to issue bonds as it determines, not exceeding the limitations set forth in section 41A.03. No action is allowable under section 116B.03, subdivision 1, with respect to acts of any person authorized or required in order to execute the resolution. The commitment is not binding upon the state unless the board has executed on behalf of the state a final loan guaranty instrument in conformity with section 41A.03 or has issued bonds.

Subd. 4. Rulemaking authority. In order to effectuate the purposes of sections 41A.01 to 41A.09, the board shall adopt rules which are subject to the provisions of chapter 14.

History: 1984 c 502 art 10 s 4; 1984 c 640 s 32; 1Sp1985 c 13 s 154-156; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 13; 1993 c 337 s 4,5; 1996 c 305 art 2 s 5; 2001 c 200 s 3; 1Sp2003 c 4 s 1



Section 41A.05 — MINNESOTA AGRICULTURAL AND ECONOMIC DEVELOPMENT ACCOUNT AND BONDS.

Subdivision 1. Establishment of account. The Minnesota agricultural and economic development account is established in the special revenue fund and may be invested by the state Board of Investment. All money appropriated to the account, and all guaranty fees, retail sales taxes, property tax increments, and other money from any source may be credited to the account and are appropriated to the board to carry out the purposes of this chapter. The board may maintain or establish within the Minnesota agricultural and economic development account reserve accounts, project accounts, trustee accounts, special guaranty fund accounts, or other restrictions it determines necessary or appropriate. The board may enter into pledge and escrow agreements or indentures of trust with a trustee for the purpose of maintaining the accounts.

Subd. 2. Issuance of bonds. (a) The board by resolution may exercise the powers of a rural development authority under sections 469.142 to 469.151 and the powers of a municipality under sections 469.152 to 469.165 for the purposes of financing one or more projects, including the issuance of bonds and the application of the bond proceeds and investment income pursuant to a lease, loan, loan guaranty, loan participation, or other agreement. The bonds must be issued, sold, and secured on the terms and conditions and in the manner determined by resolution of the board. Notwithstanding subdivision 1, a reserve established for the bonds provided by the borrower, including out of bond proceeds, may be deposited and held in a separate account in the Minnesota agricultural and economic development account and applied to the last installments of principal or interest on the bonds, subject to the reserves being withdrawn for any purpose permitted by subdivision 1. The board may by resolution or indenture pledge any or all amounts in the fund, including any reserves and investment income on amounts in the fund, to secure the payment of principal and interest on any or all series of bonds, upon the terms and conditions as provided in the resolution or indenture. To the extent the board deems necessary or desirable to prevent interest on bonds from becoming subject to federal income taxation, (1) the amounts in the fund shall be invested in obligations or securities with restricted yields; and (2) the investment income on the amounts are released from the pledge securing the bonds or loan guaranty and appropriately applied to prevent taxation.

(b) Bonds issued pursuant to this chapter are not general obligations of the state or the board. The full faith and credit and taxing powers of the state and the board are not and may not be pledged for the payment of the bonds. No person may compel the levy of a tax for the payment or compel the appropriation of money of the state or the board for the payment of the bonds, except as specifically provided in this chapter.

(c) For purposes of sections 474A.01 to 474A.21, the board is a local issuer and may apply for allocations of authority to issue private activity obligations and may enter into an agreement for the issuance of obligations by another issuer.

Subd. 3. Covenant. In fulfillment of the state's covenant with the beneficiary of each loan guaranty executed by the board on behalf of the state pursuant to the agricultural resource loan guaranty program, in accordance with section 41A.04, subdivision 3, the state will not limit or alter the rights vested in the board to comply with the terms of the loan guaranties.

Subd. 4. Income tax exemption. In the issuance of state bonds and the making of loan guaranties for the purposes of the program, the commissioner of management and budget and the board may and shall make all provisions and do or cause to be done all acts and things, consistent with sections 41A.01 to 41A.06, which are or may be effective under federal laws and regulations to comply with conditions for the exemption of interest on such bonds from federal income taxation. However, if for any reason, whether existing at the date of issue of any bonds or the date of execution of any loan guaranty or thereafter, the interest on any such bonds shall be or become subject to federal income taxes, this shall not impair or affect the validity of the bonds or of any loan guaranty or the provisions made for the security thereof, and shall not impair or affect the covenant made by the state in subdivision 3. Nothing herein affects the federal or state income tax treatment of interest on obligations of a borrower other than the state, whether or not guaranteed by the state.

Subd. 5. Guaranty fund; reduction. Amounts in the guaranty fund may be transferred to the general fund if the remaining amount in the fund exceeds the principal amount and one year's interest on the outstanding bonds and the guaranteed portion of outstanding guaranteed loans.

History: 1984 c 502 art 10 s 5; 1Sp1985 c 13 s 157-160; 1987 c 291 s 193; 1987 c 384 art 2 s 9; art 3 s 23; 1987 c 386 art 9 s 14,15; 1989 c 335 art 4 s 13,106; 1990 c 594 art 3 s 2; 1994 c 465 art 2 s 4; 2009 c 101 art 2 s 109



Section 41A.06 — PROJECT TAXES AND OTHER CHARGES.

Subdivision 1. Appropriation. The payments, taxes, and governmental charges described in this section which are received as a consequence of the undertaking, completion, and operation of each agricultural resource loan project for which a loan guaranty is made by the state are appropriated to the loan guaranty fund. This appropriation shall not lapse at the close of any fiscal year under the provisions of section 16A.28, and the receipts from the appropriation shall remain available as provided in section 41A.05, subdivision 1. The state is not obligated, however, to continue the appropriation with respect to charges not yet collected, except to the extent determined to be necessary for compliance with the terms of the loan guaranty agreement.

Subd. 2. Allocation to project accounts. Receipts of charges related to a particular project shall be deposited and recorded in its project account in the guaranty fund; but the board may reallocate receipts in any project account which cause the amount held in the account to exceed the minimum balance established initially pursuant to section 41A.04, subdivision 3, clause (2). The reallocation may be made to another project account for the purpose of maintaining the minimum balance in the account.

Subd. 3. Payments by borrowers. Guaranty and commitment fees paid by borrowers pursuant to the loan guaranty provision required by section 41A.03, subdivision 3, clause (j), and repayments by borrowers of amounts advanced by the state under contracts referred to in section 41A.03, subdivision 4, shall be deposited in the project account for the borrower's project and shall not be disbursed or transferred for any purpose other than the fulfillment of the state's obligations under the loan guaranty for that project. Funds may be transferred out of the account if the minimum required balance in the project account is maintained and exceeds the aggregate amount of fees and payments previously received from the borrower plus interest received from the investment thereof.

Subd. 4. Sales and use taxes. All collections of the excise taxes imposed by chapter 297A upon retail sales, and upon the privilege of use, storage, or consumption in Minnesota, of personal property and services purchased for the construction or operation of any project for which a loan guaranty has been made or conditionally committed, less any refunds required by law and a proportionate share of the cost of administration and enforcement of the assessment and collection of the taxes, are appropriated and shall be deposited from the general fund into the project account in the guaranty fund at least once each year from and after the date of the conditional commitment. The commissioner of management and budget shall secure from each borrower the amount of taxes so imposed and from the commissioner of revenue the amount of refunds or costs to be deducted from them.

Subd. 5. Property tax increments. If tax increment financing is to be used for the project, the applicant for a loan guaranty or bonds for any project, and the county in which the project is situated, shall do all acts and things necessary for the computation and segregation of property tax increments resulting from the construction of the project in accordance with the provisions of section 469.149, and for the remittance to the commissioner of management and budget, for deposit in the loan guaranty fund, of all tax increments received from and after the date of the conditional commitment for the loan guaranty. If the project account contains an amount equal to the average annual payment of principal and interest on the bonds or for the guaranteed portion of a guaranteed loan, the board must annually return the excess tax increment to be distributed as provided by section 469.176, subdivision 2, clause (4), until the increment has been discharged under the agreement or section 469.149.

History: 1984 c 502 art 10 s 6; 1Sp1985 c 13 s 161,162; 1987 c 291 s 194; 2009 c 101 art 2 s 109



Section 41A.08 — STAFF.

Subdivision 1. Employees. Subject to all other applicable laws governing employees of or employment by a department or agency of the state, the commissioner of employment and economic development, on behalf of the board, may retain or employ the officers, employees, agents, contractors, and consultants the commissioner determines necessary or appropriate to discharge the functions of the board in respect to the agricultural resource loan program. The commissioner shall define their duties and responsibilities.

Subd. 2. Executive director. The commissioner shall employ, with the concurrence of the board, an executive director. The executive director shall perform the duties that the board may require in carrying out its responsibilities. The executive director's position is in the unclassified service.

History: 1Sp1985 c 13 s 163; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 17; 1Sp2003 c 4 s 1



Section 41A.09 — ETHANOL DEVELOPMENT.

Subdivision 1. [Repealed, 2003 c 128 art 3 s 47]

Subd. 1a. MS 2012 [Repealed, 2011 c 14 s 16]

Subd. 2. [Repealed, 1995 c 220 s 141]

Subd. 2a. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources, that:

(1) meets all of the specifications in ASTM specification D4806-04a; and

(2) is denatured as specified in Code of Federal Regulations, title 27, parts 20 and 21.

(b) "Ethanol plant" means a plant at which ethanol is produced.

(c) "Commissioner" means the commissioner of agriculture.

(d) "Rural economic infrastructure" means the development of activities that will enhance the value of agricultural crop or livestock commodities or by-products or waste from farming operations through new and improved value-added conversion processes and technologies, the development of more timely and efficient infrastructure delivery systems, and the enhancement of marketing opportunities. "Rural economic infrastructure" also means land, buildings, structures, fixtures, and improvements located or to be located in Minnesota and used or operated primarily for the processing or the support of production of marketable products from agricultural commodities or wind energy produced in Minnesota.

Subd. 3. [Repealed, 1995 c 220 s 141]

Subd. 3a. MS 2012 [Repealed, 2011 c 14 s 16]

Subd. 4. MS 2012 [Repealed, 2011 c 14 s 16]

Subd. 5. [Repealed, 1995 c 220 s 141]

Subd. 5a. [Repealed, 2003 c 128 art 3 s 47]

Subd. 6. [Repealed, 2003 c 128 art 3 s 47]

Subd. 7. [Repealed, 2003 c 128 art 3 s 47]

Subd. 8. [Repealed, 2003 c 128 art 3 s 47]

Subd. 9. [Repealed, 2007 c 45 art 1 s 66]

Subd. 10. MS 2012 [Repealed, 2011 c 14 s 16]

History: 1Sp1986 c 1 art 8 s 1; 1987 c 390 s 1,2; 1988 c 688 art 18 s 1; 1989 c 257 s 1,2; 1989 c 269 s 37; 1989 c 277 art 1 s 2; 1989 c 335 art 4 s 106; 1991 c 254 art 3 s 21; 1991 c 302 s 1; 1992 c 513 art 2 s 18; 1992 c 575 s 1,2; 1993 c 13 art 1 s 52; 1993 c 172 s 30,31; 1993 c 366 s 2; 1994 c 632 art 2 s 15-17; 1995 c 220 s 45-48; 1996 c 471 art 5 s 1; 1997 c 7 art 5 s 8; 1997 c 216 s 57; 1998 c 299 s 30; 1998 c 401 s 19,20; 2000 c 488 art 3 s 11; 1Sp2001 c 4 art 6 s 77; 2002 c 220 art 9 s 6; 2002 c 379 art 1 s 14; 2003 c 107 s 26; 2003 c 128 art 3 s 37,38; 1Sp2003 c 14 art 7 s 1; 2004 c 254 s 13; 1Sp2005 c 1 art 1 s 69-72; art 4 s 2; 2008 c 297 art 1 s 20; 2008 c 363 art 7 s 5; 2009 c 94 art 1 s 82; 2011 c 107 s 99



Section 41A.11 — TWENTY-FIVE BY TWENTY-FIVE GOAL.

It is the goal of the state that no later than January 1, 2025, the state's agricultural, forestry, and working land should provide from renewable resources not less than 25 percent of the total energy consumed in this state while continuing to produce safe, abundant, and affordable food, feed, and fiber.

History: 2007 c 45 art 1 s 48



Section 41A.12 — AGRICULTURAL GROWTH, RESEARCH, AND INNOVATION PROGRAM.

Subdivision 1. Establishment. The agricultural growth, research, and innovation program is established in order to promote the advancement of the state's agricultural and renewable energy industries.

Subd. 2. Activities authorized. For the purposes of this program, the commissioner may issue grants, loans, or other forms of financial assistance. Eligible activities include, but are not limited to, grants to livestock producers under the livestock investment grant program under section 17.118, bioenergy awards, cost-share grants for the installation of biofuel blender pumps, and financial assistance to support other rural economic infrastructure activities.

Subd. 3. Oversight. The commissioner, in consultation with the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over agriculture finance, must allocate available funds among eligible uses, develop competitive eligibility criteria, and award funds on a needs basis. By February 1 each year, the commissioner shall report to the legislature on the allocation among eligible uses and any financial assistance provided under this section.

Subd. 3a. Grant awards. Grant projects may continue for up to three years. Multiyear projects must be reevaluated by the commissioner before second- and third-year funding is approved. A project is limited to one grant for its funding.

Subd. 4. Sunset. This section expires on June 30, 2025.

History: 2009 c 94 art 1 s 83; 2012 c 244 art 1 s 43,44; 2013 c 114 art 2 s 49,50; 2015 c 44 s 21; 2016 c 158 art 1 s 13; 2016 c 189 art 2 s 10



Section 41A.14 — AGRICULTURE RESEARCH, EDUCATION, EXTENSION, AND TECHNOLOGY TRANSFER GRANT PROGRAM.

Subdivision 1. Duties; grants. The agriculture research, education, extension, and technology transfer grant program is created. The purpose of the grant program is to provide investments that will most efficiently achieve long-term agricultural productivity increases through improved infrastructure, vision, and accountability. The scope and intent of the grants, to the extent possible, shall provide for long-term base funding that allows the grantee to continue the functions of the research, education, extension, and technology transfer efforts to a practical conclusion. Priority for grants shall be given to human infrastructure. The commissioner shall provide grants for:

(1) agricultural research, extension, and technology transfer needs at the University of Minnesota for use by any of the following:

(i) the College of Food, Agricultural and Natural Resource Sciences;

(ii) the Minnesota Agricultural Experiment Station;

(iii) the University of Minnesota Extension Service;

(iv) the University of Minnesota Veterinary School;

(v) the Veterinary Diagnostic Laboratory; or

(vi) the Stakman-Borlaug Center;

(2) agriculture rapid response for plant and animal diseases and pests; and

(3) agricultural education including but not limited to the Minnesota Agriculture Education Leadership Council, farm business management, mentoring programs, graduate debt forgiveness, and high school programs.

Subd. 2. Advisory panel. (a) In awarding grants under this section, the commissioner and a representative of the College of Food, Agricultural and Natural Resource Sciences at the University of Minnesota must consult with an advisory panel consisting of the following stakeholders:

(1) a representative of the Minnesota State Colleges and Universities system;

(2) a representative of the Minnesota Farm Bureau;

(3) a representative of the Minnesota Farmers Union;

(4) a person representing agriculture industry statewide;

(5) a representative of each of the state commodity councils organized under section 17.54 and the Minnesota Pork Board;

(6) a person representing an association of primary manufacturers of forest products;

(7) a person representing organic or sustainable agriculture; and

(8) a person representing statewide environment and natural resource conservation organizations.

(b) Members under paragraph (a), clauses (1) to (3) and (5), shall be chosen by their respective organizations.

Subd. 3. Account. An agriculture research, education, extension, and technology transfer account is created in the agricultural fund in the state treasury. The account consists of money received in the form of gifts, grants, reimbursement, or appropriations from any source for any of the purposes provided in subdivision 1, and any interest or earnings of the account. Money in the account is appropriated to the commissioner of agriculture for the purposes under subdivision 1.

History: 1Sp2015 c 4 art 2 s 56; 2016 c 184 s 7; 2016 c 189 art 2 s 11



Section 41A.15 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 41A.15 to 41A.18, the terms defined in this section have the meanings given them.

Subd. 2. Advanced biofuel. "Advanced biofuel" has the meaning given in section 239.051, subdivision 1a.

Subd. 2a. Biobased content. "Biobased content" means a chemical, polymer, monomer, or plastic that is not sold primarily for use as food, feed, or fuel and that has a biobased percentage of at least 51 percent as determined by testing representative samples using American Society for Testing and Materials specification D6866.

Subd. 2b. Biobased formulated product. "Biobased formulated product" means a product that is not sold primarily for use as food, feed, or fuel and that has a biobased content percentage of at least ten percent as determined by testing representative samples using American Society for Testing and Materials specification D6866, or that contains a biobased chemical constituent that displaces a known hazardous or toxic constituent previously used in the product formulation.

Subd. 2c. Biobutanol. "Biobutanol" means fermentation isobutyl alcohol that is derived from agricultural products, including potatoes, cereal grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources.

Subd. 2d. Biobutanol facility. "Biobutanol facility" means a facility at which biobutanol is produced.

Subd. 3. Biomass thermal production. "Biomass thermal production" means the generation of energy for commercial heat or industrial process heat from a cellulosic material or other material composed of forestry or agricultural feedstocks for a new or expanding capacity facility or a facility that is displacing existing use of fossil fuel after July 1, 2015.

Subd. 4. Cellulosic biomass. "Cellulosic biomass" means material primarily made up of cellulose, hemicellulose, or lignin, or a combination of those ingredients.

Subd. 5. Cellulosic sugar. "Cellulosic sugar" means sugar derived from cellulosic biomass from agricultural or forestry resources.

Subd. 6. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 7. Cover crops. "Cover crops" means grasses, legumes, forbs, or other herbaceous plants that are known to be noninvasive and not listed as a noxious weed in Minnesota and that are either interseeded into living cash crops or planted on agricultural fields during fallow periods for seasonal cover and conservation purposes.

Subd. 8. MMbtu. "MMbtu" means 1,000,000 British thermal units.

Subd. 9. Perennial crops. "Perennial crops" means agriculturally produced plants that are known to be noninvasive and not listed as a noxious weed in Minnesota and that have a life cycle of at least three years at the location where the plants are being cultivated. Biomass from alfalfa produced in a two-year rotation shall be considered a perennial crop.

Subd. 9a. Quarterly. "Quarterly" means any of the following three-month intervals in a calendar year: January through March, April through June, July through September, or October through December.

Subd. 10. Renewable chemical. "Renewable chemical" means a chemical with biobased content.

History: 1Sp2015 c 4 art 2 s 57; 2016 c 158 art 1 s 14; 2016 c 189 art 2 s 12-17



Section 41A.16 — ADVANCED BIOFUEL PRODUCTION INCENTIVE.

Subdivision 1. Eligibility. (a) A facility eligible for payment under this section must source at least 80 percent raw materials from Minnesota. If a facility is sited 50 miles or less from the state border, raw materials may be sourced from within a 100-mile radius. Raw materials must be from agricultural or forestry sources or from solid waste. The facility must be located in Minnesota, must begin production at a specific location by June 30, 2025, and must not begin operating above 23,750 MMbtu of quarterly biofuel production before July 1, 2015. Eligible facilities include existing companies and facilities that are adding advanced biofuel production capacity, or retrofitting existing capacity, as well as new companies and facilities. Production of conventional corn ethanol and conventional biodiesel is not eligible. Eligible advanced biofuel facilities must produce at least 23,750 MMbtu of biofuel quarterly.

(b) No payments shall be made for advanced biofuel production that occurs after June 30, 2035, for those eligible biofuel producers under paragraph (a).

(c) An eligible producer of advanced biofuel shall not transfer the producer's eligibility for payments under this section to an advanced biofuel facility at a different location.

(d) A producer that ceases production for any reason is ineligible to receive payments under this section until the producer resumes production.

(e) Renewable chemical production for which payment has been received under section 41A.17, and biomass thermal production for which payment has been received under section 41A.18, are not eligible for payment under this section.

(f) Biobutanol is eligible under this section.

Subd. 2. Payment amounts; limits. (a) The commissioner shall make payments to eligible producers of advanced biofuel. The amount of the payment for each eligible producer's annual production is $2.1053 per MMbtu for advanced biofuel production from cellulosic biomass, and $1.053 per MMbtu for advanced biofuel production from sugar or starch at a specific location for ten years after the start of production.

(b) Total payments under this section to an eligible biofuel producer in a fiscal year may not exceed the amount necessary for 2,850,000 MMbtu of biofuel production. Total payments under this section to all eligible biofuel producers in a fiscal year may not exceed the amount necessary for 17,100,000 MMbtu of biofuel production. The commissioner shall award payments on a first-come, first-served basis within the limits of available funding.

(c) For purposes of this section, an entity that holds a controlling interest in more than one advanced biofuel facility is considered a single eligible producer.

Subd. 3. Perennial and cover crops required. To be eligible for payment under this section, a producer that produces advanced biofuel from agricultural cellulosic biomass other than corn kernel fiber or biogas must derive at least the following portions of the producer's total eligible MMbtus from perennial crop or cover crop biomass:

(1) ten percent during the first two years of eligible production;

(2) 30 percent during the third and fourth years of eligible production; and

(3) 50 percent during the fifth through tenth years of eligible production.

Subd. 4. Cellulosic forestry biomass requirements. All forestry-derived cellulosic biomass must be produced using Minnesota state biomass harvesting guidelines or the equivalent. All biomass from brushlands must be produced using Minnesota brushland harvesting biomass harvest guidelines or the equivalent. Forestry-derived cellulosic biomass that comes from land parcels greater than 160 acres must be certified by the Forest Stewardship Council, Sustainable Forestry Initiative, or American Tree Farm System. Uncertified land from parcels of 160 acres or less and federal land must be harvested by a logger who has completed training for biomass harvesting from the Minnesota logger education program or the equivalent and have a forest stewardship plan.

Subd. 5. Agricultural cellulosic biomass sourcing plan. (a) An eligible producer who utilizes agricultural cellulosic biomass must submit a responsible biomass sourcing plan for approval by the commissioner prior to applying for payments under this section. The commissioner shall make the plan publicly available. The plan must:

(1) provide a detailed explanation of how agricultural cellulosic biomass will be produced and managed in a way that preserves soil quality, does not increase soil and nutrient runoff, avoids introduction of harmful invasive species, limits negative impacts on wildlife habitat, and reduces greenhouse gas emissions;

(2) include the producer's approach to verifying that biomass suppliers are following the plan;

(3) discuss how new technologies and practices that are not yet commercially viable may be encouraged and adopted during the life of the facility, and how the producer will encourage continuous improvement during the life of the project;

(4) include specific numeric goals and timelines for making progress;

(5) require agronomic practices that result in a positive Natural Resources Conservation Service Soil Conditioning Index score for acres from which biomass from corn stover will be harvested; and

(6) include biennial soil sampling to verify maintained or increased levels of soil organic matter.

(b) An eligible producer who utilizes agricultural cellulosic biomass and receives payments under this section shall submit an annual report on the producer's responsible biomass sourcing plan to the commissioner by January 15 each year. The report must include data on progress made by the producer in meeting specific goals laid out in the plan. The commissioner shall make the report publicly available. The commissioner shall perform an annual review of submitted reports and may make a determination that the producer is not following the plan based on the reports submitted. The commissioner may take appropriate steps, including reducing or ceasing payments, until the producer is in compliance with the plan.

Subd. 6. Claims. (a) By the last day of October, January, April, and July, each eligible biofuel producer shall file a claim for payment for advanced biofuel production during the preceding three calendar months. An eligible biofuel producer that files a claim under this subdivision shall include a statement of the eligible biofuel producer's total advanced biofuel production in Minnesota during the quarter covered by the claim. For each claim and statement of total advanced biofuel production filed under this subdivision, the volume of advanced biofuel production must be examined by a CPA firm with a valid permit to practice under chapter 326A, in accordance with Statements on Standards for Attestation Engagements established by the American Institute of Certified Public Accountants.

(b) The commissioner must issue payments by November 15, February 15, May 15, and August 15. A separate payment must be made for each claim filed.

History: 1Sp2015 c 4 art 2 s 58; 2016 c 189 art 2 s 18



Section 41A.17 — RENEWABLE CHEMICAL PRODUCTION INCENTIVE.

Subdivision 1. Eligibility. (a) A facility eligible for payment under this program must source at least 80 percent biobased content from Minnesota. If a facility is sited 50 miles or less from the state border, biobased content must be sourced from within a 100-mile radius. Biobased content must be from agricultural or forestry sources or from solid waste. The facility must be located in Minnesota, must begin production at a specific location by June 30, 2025, and must not begin production of 750,000 pounds of chemicals quarterly before January 1, 2015. Eligible facilities include existing companies and facilities that are adding production capacity, or retrofitting existing capacity, as well as new companies and facilities. Eligible renewable chemical facilities must produce at least 750,000 pounds of renewable chemicals quarterly. Renewable chemicals produced through processes that are fully commercial before January 1, 2000, are not eligible.

(b) No payments shall be made for renewable chemical production that occurs after June 30, 2035, for those eligible renewable chemical producers under paragraph (a).

(c) An eligible producer of renewable chemicals shall not transfer the producer's eligibility for payments under this section to a renewable chemical facility at a different location.

(d) A producer that ceases production for any reason is ineligible to receive payments under this section until the producer resumes production.

(e) Advanced biofuel production for which payment has been received under section 41A.16, and biomass thermal production for which payment has been received under section 41A.18, are not eligible for payment under this section.

Subd. 2. Payment amounts; bonus; limits. (a) The commissioner shall make payments to eligible producers of renewable chemicals located in the state. The amount of the payment for each producer's annual production is $0.03 per pound of sugar-derived renewable chemical, $0.03 per pound of cellulosic sugar, and $0.06 per pound of cellulosic-derived renewable chemical produced at a specific location for ten years after the start of production.

(b) An eligible facility producing renewable chemicals using agricultural cellulosic biomass is eligible for a 20 percent bonus payment for each pound produced from agricultural biomass that is derived from perennial crop or cover crop biomass.

(c) Total payments under this section to an eligible renewable chemical producer in a fiscal year may not exceed the amount necessary for 99,999,999 pounds of renewable chemical production. Total payments under this section to all eligible renewable chemical producers in a fiscal year may not exceed the amount necessary for 599,999,999 pounds of renewable chemical production. The commissioner shall award payments on a first-come, first-served basis within the limits of available funding.

(d) For purposes of this section, an entity that holds a controlling interest in more than one renewable chemical production facility is considered a single eligible producer.

Subd. 3. Cellulosic biomass requirements. All forestry-derived cellulosic biomass must be produced using Minnesota state biomass harvesting guidelines or the equivalent. All cellulosic biomass from brushlands must be produced using Minnesota brushland harvesting biomass harvest guidelines or the equivalent. Forestry-derived cellulosic biomass that comes from land parcels greater than 160 acres must be certified by the Forest Stewardship Council, Sustainable Forestry Initiative, or American Tree Farm System. Uncertified land from parcels of 160 acres or less and federal land must be harvested by a logger who has completed training for biomass harvesting from the Minnesota logger education program or the equivalent and have a forest stewardship plan.

Subd. 4. Agricultural cellulosic biomass sourcing plan. (a) An eligible producer who utilizes agricultural cellulosic biomass must submit a responsible biomass sourcing plan to the commissioner prior to applying for payments under this section. The plan must:

(1) provide a detailed explanation of how agricultural cellulosic biomass will be produced and managed in a way that preserves soil quality, does not increase soil and nutrient runoff, avoids introduction of harmful invasive species, limits negative impacts on wildlife habitat, and reduces greenhouse gas emissions;

(2) include the producer's approach to verifying that biomass suppliers are following the plan;

(3) discuss how new technologies and practices that are not yet commercially viable may be encouraged and adopted during the life of the facility, and how the producer will encourage continuous improvement during the life of the project; and

(4) include specific numeric goals and timelines for making progress.

(b) An eligible producer who utilizes agricultural cellulosic biomass and receives payments under this section shall submit an annual report on the producer's responsible biomass sourcing plan to the commissioner by January 15 each year. The report must include data on progress made by the producer in meeting specific goals laid out in the plan. The commissioner shall make the report publicly available. The commissioner shall perform an annual review of submitted reports and may make a determination that the producer is not following the plan based on the reports submitted. The commissioner may take appropriate steps, including reducing or ceasing payments, until the producer is in compliance with the plan.

Subd. 5. Claims. (a) By the last day of October, January, April, and July, each eligible renewable chemical producer shall file a claim for payment for renewable chemical production during the preceding three calendar months. An eligible renewable chemical producer that files a claim under this subdivision shall include a statement of the eligible producer's total renewable chemical production in Minnesota during the quarter covered by the claim. For each claim and statement of total renewable chemical production filed under this paragraph, the volume of renewable chemical production must be examined by a CPA firm with a valid permit to practice under chapter 326A, in accordance with Statements on Standards for Attestation Engagements established by the American Institute of Certified Public Accountants.

(b) The commissioner must issue payments by November 15, February 15, May 15, and August 15. A separate payment must be made for each claim filed.

History: 1Sp2015 c 4 art 2 s 59; 2016 c 158 art 1 s 15; 2016 c 189 art 2 s 19,20



Section 41A.18 — BIOMASS THERMAL PRODUCTION INCENTIVE.

Subdivision 1. Eligibility. (a) A facility eligible for payment under this section must source at least 80 percent raw materials from Minnesota. If a facility is sited 50 miles or less from the state border, raw materials should be sourced from within a 100-mile radius. Raw materials must be from agricultural or forestry sources. The facility must be located in Minnesota, must have begun production at a specific location by June 30, 2025, and must not begin before July 1, 2015. Eligible facilities include existing companies and facilities that are adding production capacity, or retrofitting existing capacity, as well as new companies and facilities. Eligible biomass thermal production facilities must produce at least 250 MMbtu of biomass thermal quarterly.

(b) No payments shall be made for biomass thermal production that occurs after June 30, 2035, for those eligible biomass thermal producers under paragraph (a).

(c) An eligible producer of biomass thermal production shall not transfer the producer's eligibility for payments under this section to a biomass thermal production facility at a different location.

(d) A producer that ceases production for any reason is ineligible to receive payments under this section until the producer resumes production.

(e) Biofuel production for which payment has been received under section 41A.16, and renewable chemical production for which payment has been received under section 41A.17, are not eligible for payment under this section.

Subd. 2. Payment amounts; bonus; limits; blending. (a) The commissioner shall make payments to eligible producers of biomass thermal located in the state. The amount of the payment for each producer's annual production is $5.00 per MMbtu of biomass thermal production produced at a specific location for ten years after the start of production.

(b) An eligible facility producing biomass thermal using agricultural cellulosic biomass is eligible for a 20 percent bonus payment for each MMbtu produced from agricultural biomass that is derived from perennial crop or cover crop biomass.

(c) Total payments under this section to an eligible thermal producer in a fiscal year may not exceed the amount necessary for 30,000 MMbtu of thermal production. Total payments under this section to all eligible thermal producers in a fiscal year may not exceed the amount necessary for 150,000 MMbtu of total thermal production. The commissioner shall award payments on a first-come, first-served basis within the limits of available funding.

(d) An eligible facility may blend a cellulosic feedstock with other fuels in the biomass thermal production facility, but only the percentage attributable to cellulosic material is eligible to receive payment.

(e) For purposes of this section, an entity that holds a controlling interest in more than one biomass thermal production facility is considered a single eligible producer.

Subd. 3. Cellulosic biomass requirements. All forestry-derived cellulosic biomass must be produced using Minnesota state biomass harvesting guidelines or the equivalent. All biomass from brushland must be produced using Minnesota brushland harvesting biomass guidelines or the equivalent. Forestry-derived cellulosic biomass that comes from land parcels greater than 160 acres must be certified by the Forest Stewardship Council, the Sustainable Forestry Initiative, or American Tree Farm. Uncertified land from parcels of 160 acres or less and federal land must be harvested by a logger who has completed training for biomass harvesting from the Minnesota logger education program or the equivalent and have a forest stewardship plan.

Subd. 4. Agricultural cellulosic biomass sourcing plan. (a) An eligible producer who utilizes agricultural cellulosic biomass must submit a responsible biomass sourcing plan to the commissioner prior to applying for payments under this section. The plan must:

(1) provide a detailed explanation of how agricultural cellulosic biomass will be produced and managed in a way that preserves soil quality, does not increase soil and nutrient runoff, avoids introduction of harmful invasive species, limits negative impacts on wildlife habitat, and reduces greenhouse gas emissions;

(2) include the producer's approach to verifying that biomass suppliers are following the plan;

(3) discuss how new technologies and practices that are not yet commercially viable may be encouraged and adopted during the life of the facility, and how the producer will encourage continuous improvement during the life of the project; and

(4) include specific numeric goals and timelines for making progress.

(b) An eligible producer who utilizes agricultural cellulosic biomass and receives payments under this section shall submit an annual report on the producer's responsible biomass sourcing plan to the commissioner by January 15 each year. The report must include data on progress made by the producer in meeting specific goals laid out in the plan. The commissioner shall make the report publicly available. The commissioner shall perform an annual review of submitted reports and may make a determination that the producer is not following the plan based on the reports submitted. The commissioner may take appropriate steps, including reducing or ceasing payments, until the producer is in compliance with the plan.

Subd. 5. Claims. (a) By the last day of October, January, April, and July, each producer shall file a claim for payment for biomass thermal production during the preceding three calendar months. A producer that files a claim under this subdivision shall include a statement of the producer's total biomass thermal production in Minnesota during the quarter covered by the claim. For each claim and statement of total biomass thermal production filed under this paragraph, the volume of biomass thermal production must be examined by a CPA firm with a valid permit to practice under chapter 326A, in accordance with Statements on Standards for Attestation Engagements established by the American Institute of Certified Public Accountants.

(b) The commissioner must issue payments by November 15, February 15, May 15, and August 15. A separate payment shall be made for each claim filed.

History: 1Sp2015 c 4 art 2 s 60; 2016 c 189 art 2 s 21



Section 41A.19 — REPORT; INCENTIVE PROGRAMS.

By January 15 each year, the commissioner shall report on the incentive programs under sections 41A.16, 41A.17, and 41A.18 to the legislative committees with jurisdiction over environment and agriculture policy and finance. The report shall include information on production and incentive expenditures under the programs.

History: 1Sp2015 c 4 art 2 s 61



Section 41A.20 — SIDING PRODUCTION INCENTIVE.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Commissioner" means the commissioner of agriculture.

(c) "Forest resources" means raw wood logs and material primarily made up of cellulose, hemicellulose, or lignin, or a combination of those ingredients.

Subd. 2. Eligibility. (a) A facility eligible for payment under this section must source at least 80 percent raw materials from Minnesota. If a facility is sited 50 miles or less from the state border, raw materials may be sourced from within a 100-mile radius. Raw materials must be from forest resources. The facility must be located in Minnesota, must begin production at a specific location by June 30, 2025, and must not begin operating before July 1, 2017. Eligible facilities include existing companies and facilities that are adding siding production capacity, or retrofitting existing capacity, as well as new companies and facilities. Eligible siding production facilities must produce at least 200,000,000 siding square feet on a 3/8 inch nominal basis of siding each year.

(b) No payments shall be made for siding production that occurs after June 30, 2035, for those eligible producers under paragraph (a).

(c) An eligible producer of siding shall not transfer the producer's eligibility for payments under this section to a facility at a different location.

(d) A producer that ceases production for any reason is ineligible to receive payments under this section until the producer resumes production.

Subd. 3. Payment amounts; limits. (a) The commissioner shall make payments to eligible producers of siding. The amount of the payment for each eligible producer's annual production is $7.50 per 1,000 siding square feet on a 3/8 inch nominal basis of siding produced at a specific location for ten years after the start of production.

(b) Total payments under this section to an eligible siding producer in a fiscal year may not exceed the amount necessary for 400,000,000 siding square feet on a 3/8 inch nominal basis of siding produced. Total payments under this section to all eligible siding producers in a fiscal year may not exceed the amount necessary for 400,000,000 siding square feet on a 3/8 inch nominal basis of siding produced. The commissioner shall award payments on a first-come, first-served basis within the limits of available funding.

(c) For purposes of this section, an entity that holds a controlling interest in more than one siding facility is considered a single eligible producer.

Subd. 4. Forest resources requirements. Forest resources that come from land parcels greater than 160 acres must be certified by the Forest Stewardship Council, Sustainable Forestry Initiative, or American Tree Farm System. Uncertified land from parcels of 160 acres or less and federal land must be harvested by a logger who has completed training from the Minnesota logger education program or the equivalent, and have a forest stewardship plan.

Subd. 5. Claims. (a) By the last day of October, January, April, and July, each eligible siding producer shall file a claim for payment for siding production during the preceding three calendar months. An eligible siding producer that files a claim under this subdivision shall include a statement of the eligible producer's total board feet of siding produced during the quarter covered by the claim. For each claim and statement of total board feet of siding filed under this subdivision, the board feet of siding produced must be examined by a certified public accounting firm with a valid permit to practice under chapter 326A, in accordance with Statements on Standards for Attestation Engagements established by the American Institute of Certified Public Accountants.

(b) The commissioner must issue payments by November 15, February 15, May 15, and August 15. A separate payment must be made for each claim filed.

Subd. 6. Appropriation. A sum sufficient to make the payments required by this section, not to exceed $3,000,000 in a fiscal year, is annually appropriated from the general fund to the commissioner.

History: 2016 c 189 art 2 s 22






Chapter 41B — RURAL FINANCE AUTHORITY

Section 41B.01 — CITATION; PURPOSE.

Subdivision 1. Citation. Sections 41B.01 to 41B.23 shall be known as and may be cited as the "Minnesota Rural Finance Authority Act of 1986."

Subd. 2. Purpose. Sections 41B.01 to 41B.23 create and establish the Minnesota Rural Finance Authority and establish a program under which state bonds are authorized to be issued and proceeds of their sale are appropriated under the authority of article XI, section 5, clause (h) of the Minnesota Constitution, to develop the state's agricultural resources by extending credit on real estate security. The purpose of the Rural Finance Authority's programs and of the bonds issued to finance or provide security for the programs is to purchase participation interests in loans, including seller-sponsored loans to be made available by agricultural lenders to farmers on terms and conditions not otherwise available from other credit sources. It is hereby found and declared that there presently exist in the state economic conditions which have severely adversely affected the economic viability of farms to the detriment of the rural economy and to the detriment of the economy of the state of Minnesota as a whole. It is further found and declared that as a result of public agricultural policies, agricultural market conditions, and other causes, the condition of the farm economy of the state of Minnesota is such as to jeopardize the continued existence and successful operation of farms in this state, necessitating the establishment of the programs in sections 41B.01 to 41B.23 to provide new sources of credit on favorable terms and conditions. It is further found and declared that providing credit for farmers on favorable terms and conditions will serve and promote the public welfare by assuring the viability of farm operations, by preventing erosion of the tax base in rural areas, by reducing foreclosures on farm property, and by enhancing the financial stability of farmers and of the businesses which depend on farmers as customers. It is further found and declared that in establishing a Minnesota Rural Finance Authority and in authorizing the programs in sections 41B.01 to 41B.23, the legislature is acting in all respects for the benefit of the people of the state of Minnesota to serve the public purpose of improving and otherwise promoting their health, welfare, and prosperity and that the Minnesota Rural Finance Authority, as created and established, is empowered to act on behalf of the people of the state of Minnesota in serving this public purpose for the benefit of the general public.

History: 1986 c 398 art 6 s 1; 1987 c 396 art 1 s 3,31; 1988 c 688 art 10 s 1



Section 41B.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 41B.01 to 41B.23, the terms defined in this section have the meanings given them.

Subd. 1a. Amortized restructured loan. "Amortized restructured loan" means a loan after it has been modified pursuant to section 41B.04, subdivision 9, paragraph (d).

Subd. 2. Authority. "Authority" means the Minnesota Rural Finance Authority created in section 41B.025.

Subd. 3. MS 1986 [Renumbered subd 10]

Subd. 3. Basic interest. "Basic interest" means that part of interest on primary principal that is payable while the loan is in effect.

Subd. 4. MS 1987 Supp [Renumbered subd 8]

Subd. 4. Bonds. "Bonds" means bonds, notes, or other obligations issued by the authority. For the purposes of section 41B.19, "bonds" also includes bonds or other obligations issued by the state.

Subd. 5. MS 1987 Supp [Renumbered subd 9]

Subd. 5. Borrower. "Borrower" means the person or persons liable on a qualified agricultural loan.

Subd. 6. MS 1987 Supp [Renumbered subd 13]

Subd. 6. Current market value. "Current market value" means, for the purposes of section 41B.04, the value determined by an appraisal considering comparable sales in the area where the real estate is located and the reasonable productive value of the property based on past production history. The state and the eligible agricultural lender must mutually agree on the current market value.

Subd. 7. MS 1986 [Renumbered subd 4]

Subd. 7. Deferred interest. "Deferred interest" means that portion of the interest on primary principal and secondary principal the payment of which is deferred for the term of the deferred restructured loan. The deferred interest on primary principal may accrue at a different rate from the deferred interest on secondary principal as described in section 41B.04.

Subd. 7a. Direct loan. "Direct loan" means a loan originated and serviced by the authority without involvement of an eligible lender.

Subd. 7b. Deferred restructured loan. "Deferred restructured loan" means a loan after it has been modified pursuant to section 41B.04, subdivision 9, paragraph (a).

Subd. 8. MS 1986 [Renumbered subd 16]

Subd. 8. Eligible agricultural lender; eligible lender. "Eligible agricultural lender" or "eligible lender" means a bank, credit union, or savings association chartered by the state or federal government, a subdivision of the Farm Credit System, the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or any insurance company, fund, or other financial institution doing business as an agricultural lender within the state, if the authority determines that the agricultural lender has sufficient personnel and other resources to efficiently and properly originate and service qualified agricultural loans. An eligible agricultural lender must enter into one or more agreements with the authority providing for the origination and servicing of qualified agricultural loans on the terms and conditions the authority determines to be appropriate.

Subd. 9. Eligible borrower. "Eligible borrower" means a borrower who meets the eligibility criteria for a program in section 41B.03.

Subd. 10. MS 1986 [Renumbered subd 15]

Subd. 10. Farm. "Farm" means a family farm as defined in section 500.24, located in Minnesota.

Subd. 10a. Livestock expansion. "Livestock expansion" means improvements to a livestock operation, including the purchase and construction or installation of improvements to land, buildings, and other permanent structures, including equipment incorporated in or permanently affixed to the land, buildings, or structures, which are useful for and intended to be used for the purpose of raising livestock.

Subd. 11. MS 1987 Supp [Renumbered subd 3]

Subd. 11. Original loan. "Original loan" means a loan prior to restructuring as provided in section 41B.04.

Subd. 12. MS 1986 [Renumbered subd 7]

Subd. 12. Primary principal. "Primary principal" means that portion of the outstanding balance on a loan covered by section 41B.04 that is equal to the current market value of the property secured by the loan or such lesser amount as may be established by the authority by rule.

Subd. 13. MS 1987 Supp [Renumbered subd 6]

Subd. 13. Qualified agricultural loan. "Qualified agricultural loan" means a loan to an eligible borrower made under agricultural programs established and implemented by the authority.

Subd. 14. MS 1987 Supp [Renumbered subd 5]

Subd. 14. Restructured loan. "Restructured loan" means both a deferred restructured loan and an amortized restructured loan after it is modified pursuant to section 41B.04.

Subd. 15. MS 1987 Supp [Renumbered subd 11]

Subd. 15. Secondary principal. "Secondary principal" means that portion of the outstanding balance of a deferred restructured loan covered by section 41B.04 that is in excess of the primary principal.

Subd. 16. MS 1986 [Renumbered subd 14]

Subd. 16. Security account. "Security account" means the Rural Finance Authority security account established in section 41B.19, subdivision 5.

Subd. 17. MS 1986 [Repealed, 1987 c 396 art 1 s 32]

Subd. 18. Seller-sponsored loan. "Seller-sponsored loan" means a loan in which part or all of the price of a farm is financed by a loan from the seller of the farm who is a natural person, a partnership, or a family farm corporation as defined in section 500.24, located in Minnesota.

Subd. 19. Agricultural improvements. "Agricultural improvements" means improvements to a farm, including the purchase and construction or installation of improvements to land, buildings, and other permanent structures, including equipment incorporated in or permanently affixed to the land, buildings, or structures, which are useful for and intended to be used for the purpose of farming. "Agricultural improvements" includes wind energy conversion facilities, as defined in section 216C.06, subdivision 19, each with an output capacity of one megawatt or less, as determined by the nameplate capacity. "Agricultural improvements" does not include equipment not affixed to real estate or improvements or additions to that equipment.

Subd. 20. Ethanol production facility. "Ethanol production facility" means a facility that ferments, distills, dewaters, or otherwise produces ethanol as defined in section 41A.09, subdivision 2a, paragraph (a).

History: 1986 c 398 art 6 s 2; 1Sp1986 c 3 art 2 s 45; 1987 c 396 art 1 s 4-11,31; 1988 c 688 art 10 s 2; 1989 c 273 s 1-3; 1992 c 602 s 8; 1993 c 298 s 1; 1993 c 342 s 1-7; 1994 c 619 s 5; 1995 c 202 art 1 s 25; 1995 c 220 s 49; 1995 c 245 s 1



Section 41B.025 — RURAL FINANCE AUTHORITY.

Subdivision 1. Establishment. There is created a public body corporate and politic to be known as the "Minnesota Rural Finance Authority," which shall perform the governmental functions and exercise the sovereign powers delegated to it in sections 41B.01 to 41B.23 and chapter 41C in furtherance of the public policies and purposes declared in section 41B.01. The board of the authority consists of the commissioners of agriculture, commerce, employment and economic development, and management and budget, the state auditor, and six public members appointed by the governor with the advice and consent of the senate. The state auditor may designate one staff member to serve in the auditor's place. No public member may reside within the metropolitan area, as defined in section 473.121, subdivision 2. Each member shall hold office until a successor has been appointed and has qualified. A certificate of appointment or reappointment of any member is conclusive evidence of the proper appointment of the member.

Subd. 2. Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies for the public members of the authority are as provided in section 15.0575.

Subd. 3. Chair. The commissioner of agriculture is the chair of the board. The commissioner of management and budget is the vice-chair of the board.

Subd. 4. [Repealed, 1987 c 396 art 1 s 32]

Subd. 5. Actions of the authority. A majority of the members of the authority, excluding vacancies, constitutes a quorum for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of a quorum present.

Subd. 6. Administrative control. The authority is under the administrative control of the commissioner of agriculture.

Subd. 7. Personal liability. The members and officers of the authority are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the authority.

Subd. 8. Technical assistance. The authority must make technical assistance available to potential lenders and applicants to encourage applications for loans.

History: 1986 c 398 art 6 s 4; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 396 art 1 s 13,14,31; 1991 c 332 s 1-3; 1Sp2001 c 2 s 67; 1Sp2003 c 4 s 1; 2009 c 101 art 2 s 109



Section 41B.026 — TELEPHONE OR ELECTRONIC MEETING.

(a) Notwithstanding section 13D.01, the Rural Finance Authority may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the authority participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the authority can hear all discussion and testimony and all votes of members of the authority;

(3) at least one member of the authority is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the authority participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the authority, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The authority may require the person making such a connection to pay for documented marginal costs that the authority incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the authority shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 1997 c 154 s 3



Section 41B.03 — BORROWER ELIGIBILITY CRITERIA.

Subdivision 1. Eligibility generally. To be eligible for a program in sections 41B.01 to 41B.23:

(1) a borrower must be a resident of Minnesota or a domestic family farm corporation or family farm partnership, as defined in section 500.24, subdivision 2; and

(2) the borrower or one of the borrowers must be the principal operator of the farm or, for a prospective homestead redemption borrower, must have at one time been the principal operator of a farm.

Subd. 2. Eligibility for restructured loan. In addition to the eligibility requirements of subdivision 1, a prospective borrower for a restructured loan must:

(1) have received at least 50 percent of average annual gross income from farming for the past three years or, for homesteaded property, received at least 40 percent of average gross income from farming in the past three years, and farming must be the principal occupation of the borrower;

(2) have projected annual expenses, including operating expenses, family living, and interest expenses after the restructuring, that do not exceed 95 percent of the borrower's projected annual income considering prior production history and projected prices for farm production, except that the authority may reduce the 95 percent requirement if it finds that other significant factors in the loan application support the making of the loan;

(3) demonstrate substantial difficulty in meeting projected annual expenses without restructuring the loan; and

(4) have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $660,000 in 2004 and an amount in subsequent years which is adjusted for inflation by multiplying that amount by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

Subd. 3. Eligibility for beginning farmer loans. (a) In addition to the requirements under subdivision 1, a prospective borrower for a beginning farm loan in which the authority holds an interest, must:

(1) have sufficient education, training, or experience in the type of farming for which the loan is desired;

(2) have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $350,000 in 2004 and an amount in subsequent years which is adjusted for inflation by multiplying that amount by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index;

(3) demonstrate a need for the loan;

(4) demonstrate an ability to repay the loan;

(5) certify that the agricultural land to be purchased will be used by the borrower for agricultural purposes;

(6) certify that farming will be the principal occupation of the borrower;

(7) agree to participate in a farm management program approved by the commissioner of agriculture for at least the first three years of the loan, if an approved program is available within 45 miles from the borrower's residence. The commissioner may waive this requirement for any of the programs administered by the authority if the participant requests a waiver and has either a four-year degree in an agricultural program or certification as an adult farm management instructor; and

(8) agree to file an approved soil and water conservation plan with the Natural Resources Conservation Service office in the county where the land is located.

(b) If a borrower fails to participate under paragraph (a), clause (7), the borrower is subject to penalty as determined by the authority.

Subd. 4. [Repealed, 1989 c 273 s 8]

Subd. 5. Eligibility for seller-sponsored loans. In addition to the requirements under subdivision 1, a prospective borrower under the seller-sponsored loan program must either meet the conditions of subdivision 3 if the person is a beginning farmer, or other conditions the authority prescribes if the person is reentering farming through the seller-sponsored loan program.

Subd. 6. Application fee. The authority may impose a reasonable nonrefundable application fee for each application submitted for a beginning farmer loan or a seller-sponsored loan. The application fee is initially $50. The authority may review the fee annually and make adjustments as necessary. The fee must be deposited in the state treasury and credited to the Rural Finance Authority administrative account established in subdivision 7.

Subd. 7. Rural Finance Authority administrative account. There is established in the agricultural fund a Rural Finance Authority administrative account. Money in the account, including interest, is appropriated to the commissioner of agriculture for the administrative expenses of the loan programs administered by the Rural Finance Authority.

History: 1986 c 398 art 6 s 3; 1986 c 444; 1987 c 396 art 1 s 12; 1988 c 688 art 10 s 3; 1989 c 273 s 4,5; 1991 c 332 s 4; 1993 c 332 s 1,2; 1993 c 342 s 8; 1994 c 619 s 6; 1995 c 220 s 50; 2000 c 477 s 53,54; 2000 c 488 art 3 s 12,13; 1Sp2001 c 2 s 68; 2002 c 373 s 24,25; 2004 c 254 s 14,15; 2015 c 21 art 1 s 109; 1Sp2015 c 4 art 2 s 62,63



Section 41B.036 — GENERAL POWERS OF THE AUTHORITY.

For the purpose of exercising the specific powers granted in section 41B.04 and effectuating the other purposes of sections 41B.01 to 41B.23 the authority has the general powers granted in this section.

(a) It may sue and be sued.

(b) It may have a seal and alter the seal.

(c) It may make, and from time to time, amend and repeal rules consistent with sections 41B.01 to 41B.23.

(d) It may acquire, hold, and dispose of real or personal property for its corporate purposes.

(e) It may enter into agreements, contracts, or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization, including contracts or agreements for administration and implementation of all or part of sections 41B.01 to 41B.23.

(f) It may acquire real property, or an interest therein, in its own name, by purchase or foreclosure, where such acquisition is necessary or appropriate.

(g) It may provide general technical services related to rural finance.

(h) It may provide general consultative assistance services related to rural finance.

(i) It may promote research and development in matters related to rural finance.

(j) It may enter into agreements with lenders, borrowers, or the issuers of securities for the purpose of regulating the development and management of farms financed in whole or in part by the proceeds of qualified agricultural loans.

(k) It may enter into agreements with other appropriate federal, state, or local governmental units to foster rural finance. It may give advance reservations of loan financing as part of the agreements, with the understanding that the authority will only approve the loans pursuant to normal procedures, and may adopt special procedures designed to meet problems inherent in such programs.

(l) It may undertake and carry out studies and analyses of rural financing needs within the state and ways of meeting such needs including: data with respect to geographical distribution; farm size; the distribution of farm credit needs according to debt ratios and similar factors; the amount and quality of available financing and its distribution according to factors affecting rural financing needs and the meeting thereof; and may make the results of such studies and analyses available to the public and may engage in research and disseminate information on rural finance.

(m) It may survey and investigate the rural financing needs throughout the state and make recommendations to the governor and the legislature as to legislation and other measures necessary or advisable to alleviate any existing shortage in the state.

(n) It may establish cooperative relationships with such county and multicounty authorities as may be established and may develop priorities for the utilization of authority resources and assistance within a region in cooperation with county and multicounty authorities.

(o) It may contract with, use, or employ any federal, state, regional, or local public or private agency or organization, legal counsel, financial advisors, investment bankers or others, upon terms it deems necessary or desirable, to assist in the exercise of any of the powers granted in sections 41B.01 to 41B.23 and to carry out the objectives of sections 41B.01 to 41B.23 and may pay for the services from authority funds.

(p) It may establish cooperative relationships with counties to develop priorities for the use of authority resources and assistance within counties and to consider county plans and programs in the process of setting the priorities.

(q) It may delegate any of its powers to its officers or staff.

(r) It may enter into agreements with qualified agricultural lenders or others insuring or guaranteeing to the state the payment of all or a portion of qualified agricultural loans.

(s) It may enter into agreements with eligible agricultural lenders providing for advance reservations of purchases of participation interests in restructuring loans, if the agreements provide that the authority may only purchase participation interests in restructuring loans under the normal procedure. The authority may provide in an agreement for special procedures or requirements designed to meet specific conditions or requirements.

(t) It may allow farmers who are natural persons to combine programs of the federal Agriculture Credit Act of 1987 with programs of the Rural Finance Authority.

(u) From within available funds generated by program fees, it may provide partial or full tuition assistance for farm management programs required under section 41B.03, subdivision 3, clause (7).

(v) It may accept for and on behalf of the state any gift, bequest, devise, grant, or interest in money or personal property of any kind tendered to the state for any purpose pertaining to the activities of the authority.

History: 1986 c 398 art 6 s 6; 1987 c 396 art 1 s 24,31; 1988 c 688 art 10 s 7; 1992 c 381 s 5; 2012 c 244 art 1 s 45



Section 41B.037 — HOMESTEAD REDEMPTION PROGRAM.

The authority may establish and implement a homestead redemption program under sections 41B.01 to 41B.23. The purpose of the program is to assist persons who have lost their farms due to foreclosure, granting a deed in lieu of foreclosure, or other actions necessary to settle their agricultural debts, and who are otherwise unable to secure the credit necessary to repurchase their farm homestead. The authority may enter into agreements with an eligible lender for the purposes of the program. The authority may, by rule, establish eligibility standards for the program that are different from those established for other programs of the authority. The authority's interest in a homestead redemption loan may not exceed one-half of the loan amount or $25,000, whichever is less.

History: 1987 c 396 art 1 s 15



Section 41B.038 — PROGRAMS FOR COMMITMENTS TO OTHER ENTITIES.

The authority may establish programs to make or purchase and enter into commitments to make or purchase qualified agricultural loans or portions of the loans issued to persons described in section 41B.03, subdivision 1. The agricultural loans must be insured or guaranteed by the United States Department of Agriculture, Farmers Home Administration, Farm Credit System, a subdivision of the Farm Credit System, or any similar federal agency or federally chartered institution whose obligations are directly or indirectly guaranteed or insured by the United States. The commissioner of management and budget may not issue general obligation bonds pursuant to section 41B.19 or 41B.195 to finance any programs established under this section.

History: 1987 c 396 art 1 s 16; 2009 c 101 art 2 s 109



Section 41B.039 — BEGINNING FARMER PROGRAM.

Subdivision 1. Establishment. The authority may establish, develop criteria, and implement a beginning farmer program.

Subd. 2. State participation. The state may participate in a new real estate loan with an eligible lender to a beginning farmer to the extent of 45 percent of the principal amount of the loan or $400,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the lender's retained portion of the loan.

Subd. 3. [Repealed, 1989 c 273 s 8]

Subd. 4. [Repealed, 1989 c 273 s 8]

Subd. 5. [Repealed, 1989 c 273 s 8]

History: 1987 c 396 art 1 s 17; 1988 c 688 art 10 s 4-6; 1989 c 273 s 6; 1992 c 381 s 6; 1992 c 532 s 1; 1993 c 332 s 3; 2000 c 477 s 55; 2000 c 488 art 3 s 14; 2004 c 254 s 16; 2009 c 94 art 1 s 84; 2015 c 44 s 22



Section 41B.04 — LOAN RESTRUCTURING PROGRAM.

Subdivision 1. Restructuring authority. The authority may enter into agreements or programs with eligible agricultural lenders for the restructuring of mortgage loans on real property located in Minnesota which is farmed by Minnesota residents, on such terms and conditions as the authority determines are not inconsistent with sections 41B.01 to 41B.23. This section governs the programs of the authority.

Subd. 2. Implementation of program. The authority may implement a program to restructure agricultural loans and to purchase loan participation interests in qualified restructuring loans made by eligible agricultural lenders to eligible borrowers. Each such purchase shall be made only upon determination by or on behalf of the authority that the loan is a qualified restructuring loan as provided in this section.

Subd. 3. Criteria. Loans must comply with the following criteria:

(a) Each loan must be for the purpose of developing the state's agricultural resources and must be an extension of credit on real estate security. The loan may be secured by eligible security in addition to real estate. The security interests granted by the eligible borrower must be senior and prior to any other security interest in the pledged assets.

(b) No loan may be made to finance activities of the borrower which are not an agricultural use as defined in section 40A.02, subdivision 3.

(c) A participation interest in a restructuring loan may be purchased by the authority only if the eligible agricultural lender has determined and has certified to the authority that the borrower is an eligible borrower who has the reasonable ability to make timely payment of principal and interest on the loan when due over the term of the loan. The eligible agricultural lender shall further certify to the authority that the loan is a qualified agricultural loan.

Subd. 3a. Debt-to-asset ratio. Notwithstanding Minnesota Rules, part 1653.0031, and other law to the contrary, a person who farms land located in a county that has been the subject of a state or federal disaster declaration may participate in a loan restructuring program under this section even if the person has a debt-to-asset ratio under 50 percent. The person must apply to participate in the program within 18 months of the disaster declaration.

Subd. 4. Program availability. The authority shall exercise its best efforts to assure that credit made available through the loan restructuring program is made available throughout the agricultural areas of the state, and that the number or amount of loans are not unduly concentrated in any one area of the state.

Subd. 5. Benefits. The authority shall exercise its best efforts to assure that the program provides the maximum feasible benefits to as many eligible borrowers as is reasonably possible.

Subd. 6. [Repealed, 1987 c 396 art 1 s 32]

Subd. 7. Restructuring procedure. (a) The eligible agricultural lender or borrower shall propose restructuring a loan to the authority. Within 30 days of receiving adequate information concerning a proposal, the authority and the eligible lender shall notify the borrower of their determination of eligibility. An eligible agricultural lender shall then expeditiously draft the loan restructuring agreement which must be consistent with this section and documents previously approved by the authority.

(b) An eligible borrower may participate in the restructured loan or the homestead redemption loan, but not both loans.

Subd. 8. State participation. With respect to loans that are eligible for restructuring under sections 41B.01 to 41B.23 and upon acceptance by the authority, the authority shall enter into a participation agreement or other financial arrangement whereby it shall participate in a restructured loan to the extent of 45 percent of the primary principal or $525,000, whichever is less. The authority's portion of the loan must be protected during the authority's participation by the first mortgage held by the eligible lender to the extent of its participation in the loan.

Subd. 9. Restructured loan agreement. (a) For a deferred restructured loan, all payments on the primary and secondary principal, all payments of interest on the secondary principal, and an agreed portion of the interest payable to the eligible agricultural lender on the primary principal must be deferred to the end of the term of the loan.

(b) Interest on secondary principal must accrue at a below market interest rate.

(c) At the conclusion of the term of the restructured loan, the borrower owes primary principal, secondary principal, and deferred interest on primary and secondary principal. However, part of this balloon payment may be forgiven following an appraisal by the lender and the authority to determine the current market value of the real estate subject to the mortgage. If the current market value of the land after appraisal is less than the amount of debt owed by the borrower to the lender and authority on this obligation, that portion of the obligation that exceeds the current market value of the real property must be forgiven by the lender and the authority in the following order:

(1) deferred interest on secondary principal;

(2) secondary principal;

(3) deferred interest on primary principal;

(4) primary principal as provided in an agreement between the authority and the lender; and

(5) accrued but not deferred interest on primary principal.

(d) For an amortized restructured loan, payments must include installments on primary principal and interest on the primary principal. An amortized restructured loan must be amortized over a time period and upon terms to be established by the authority by rule.

(e) A borrower may prepay the restructured loan, with all primary and secondary principal and interest and deferred interest at any time.

(f) The authority may not participate in refinancing a restructured loan at the conclusion of the restructured loan.

Subd. 10. Interest rate. Unless the authority determines that it is not in the best interests of the restructured loan program, the interest rate per annum on the portion of the restructured loan represented by the participation interest purchased by the authority must be that rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations issued by the authority, and to provide for the reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the program. The interest rate per annum borne by the primary principal portion of the restructuring loan retained by the eligible agricultural lender must be a rate of interest approved by the authority. The authority may specify the points, fees, and other charges which the eligible agricultural lender may charge to the eligible borrower.

Subd. 11. Administration. The eligible lender shall administer the loans and shall bear all costs of the loan administration. Ordinary costs of administration include appraisals, litigation, abstracts of title, and similar costs.

Subd. 12. Assignability. Loans restructured under this section may not be assigned to anyone other than a borrower meeting the eligibility requirements of section 41B.03, subdivision 1, and any other requirements imposed or approved by the authority. If such an assignment is contemplated, the borrower must obtain prior written approval of the eligible lender and the administration and the assignee shall thereafter be subject to the same terms and conditions and events of default as the original borrower. If assigned to some other party, the eligible agricultural lender may exercise its foreclosure remedies as provided by its contracts and by law.

Subd. 13. [Repealed, 1987 c 396 art 1 s 32]

Subd. 14. [Repealed, 1987 c 396 art 1 s 32]

Subd. 15. [Repealed, 1987 c 396 art 1 s 32]

Subd. 16. [Repealed, 1987 c 396 art 1 s 32]

Subd. 17. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application and an origination fee for each loan issued under the loan restructuring program. The origination fee is 1.5 percent of the authority's participation interest in the loan and the application fee is $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to the Rural Finance Authority administrative account established in section 41B.03.

History: 1986 c 398 art 6 s 5; 1987 c 396 art 1 s 18-23,31; 1993 c 342 s 9,10; 1994 c 514 s 1; 1995 c 220 s 51; 2Sp1997 c 2 s 15; 2000 c 477 s 56; 2000 c 488 art 3 s 15; 2004 c 254 s 17; 2009 c 94 art 1 s 85; 2013 c 114 art 2 s 51; 2015 c 44 s 23; 1Sp2015 c 4 art 2 s 64



Section 41B.042 — SELLER-SPONSORED PROGRAM.

Subdivision 1. Establishment. The authority must, within 120 days after August 1, 1989, establish, develop criteria, and implement a seller-sponsored loan participation program to assist persons entering or reentering farming. The authority must conduct a study on the feasibility of implementing a program for assistance to persons entering or reentering farming through seller-participation contracts for deed and report to the legislature by January 15, 1990.

Subd. 2. Security. Seller-sponsored loans in which the authority holds an interest must be secured by a real estate mortgage evidenced by one or more notes that may carry different interest rates.

Subd. 3. Prohibited participation. The authority may not participate in seller-sponsored loans if the buyer or seller has previously participated in a family farm security loan or a seller-sponsored loan under chapter 41. Unless the loan is partially financed by an eligible lender, the authority may not participate in loans between persons that are related to each other as parent and child, brother and sister, grandparent and grandchild, uncle or aunt and niece or nephew, or first cousins.

Subd. 4. Participation limit; interest. The authority may participate in new seller-sponsored loans to the extent of 45 percent of the principal amount of the loan or $400,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the seller's retained portion of the loan.

History: 1989 c 273 s 7; 1992 c 532 s 2; 1993 c 332 s 4; 2000 c 477 s 57; 2000 c 488 art 3 s 16; 2004 c 254 s 18; 2009 c 94 art 1 s 86; 2015 c 44 s 24



Section 41B.043 — AGRICULTURAL IMPROVEMENT LOAN PROGRAM.

Subdivision 1. Establishment. The authority may establish, adopt rules for, and implement an agricultural improvement loan program to finance agricultural improvements.

Subd. 1a. [Repealed, 2007 c 45 art 1 s 66]

Subd. 1b. Loan participation. The authority may participate in an agricultural improvement loan with an eligible lender to a farmer who meets the requirements of section 41B.03, subdivision 1, clauses (1) and (2), and who is actively engaged in farming. Participation is limited to 45 percent of the principal amount of the loan or $400,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the lender's retained portion of the loan.

Subd. 2. Specifications. Each loan participation must be secured by a mortgage on real property and such other security as the authority may require.

Subd. 2a. Snow, flood, or other naturally caused damage. A prospective borrower applying for a loan participation through an eligible lender may refinance an existing debt in order to repair or replace farm driveways, drainage ditches and tile lines, grassed waterways, or agricultural buildings damaged due to snow, flooding, or other weather-related causes.

Subd. 3. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application submitted for a participation issued under the agricultural improvement loan program. The application fee is initially $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to the Rural Finance Authority administrative account established in section 41B.03.

Subd. 4. Interest rate. The interest rate per annum on the agricultural improvement participation must be the rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations of the authority issued under chapter 41B to provide financing for participations made under the agricultural improvement loan program, and to provide for reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the agricultural improvement loan program.

Subd. 5. Total net worth limit. A prospective borrower for an agricultural improvement loan in which the authority holds an interest must have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $350,000 in 2004 and an amount in subsequent years which is adjusted for inflation by multiplying that amount by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

History: 1992 c 602 s 9; 1993 c 298 s 2; 1995 c 220 s 52-54; 2Sp1997 c 2 s 16; 1998 c 383 s 31; 2000 c 477 s 58; 2000 c 488 art 3 s 17; 1Sp2001 c 2 s 69,70; 2004 c 254 s 19,20; 2007 c 45 art 1 s 49-51; 2009 c 94 art 1 s 87; 2015 c 44 s 25; 1Sp2015 c 4 art 2 s 65



Section 41B.044 — ETHANOL DEVELOPMENT PROGRAM.

Subdivision 1. Ethanol production facility loan program. The authority may establish, adopt rules for, and implement an ethanol production facility loan program to provide capital for ethanol production facilities. The program may provide for secured or unsecured loans, loan participations and loan guarantees with respect to real or personal property comprising all or part of an ethanol production facility, and the payment of costs incurred by the authority to establish and administer the program.

Subd. 2. Ethanol development fund. There is established in the state treasury an ethanol development fund. All repayments of financial assistance granted under subdivision 1, including principal and interest, must be deposited into the general fund.

Subd. 3. Revenue bonds. The authority may issue revenue bonds to finance the ethanol production facility loan program in accordance with sections 41B.08 to 41B.15, 41B.17, and 41B.18. Bonds may be refunded by the issuance of refunding bonds in the manner authorized by chapter 475.

Subd. 4. Program requirements. The requirements in this subdivision apply to the ethanol production facility loan program.

(a) Individuals, corporations, cooperatives, partnerships, and joint ventures may participate in the program and are not required to meet the eligibility requirements of section 41B.03, subdivision 1.

(b) Program participants may be required to pay reasonable nonrefundable application fees and origination fees established by the authority by rule under section 41B.07. Application and origination fees received by the authority must be deposited in the ethanol development fund.

(c) Total assistance provided to an ethanol production facility from appropriated funds must not exceed $500,000 or a lesser amount as provided by rules relating to the program.

(d) The interest payable on loans and loan participations made by the authority must, if funded by revenue bond proceeds, be at a rate not less than the rate on the revenue bonds, and may be established at a higher rate necessary to pay costs associated with the issuance of the revenue bonds and a proportionate share of the cost of administering the program. The interest payable on loans and loan participations funded from sources other than revenue bond proceeds must be at a rate determined by the authority.

History: 1993 c 342 s 11; 1994 c 642 s 3; 1999 c 231 s 82



Section 41B.045 — LIVESTOCK EXPANSION LOAN PROGRAM.

Subdivision 1. Establishment. The authority may establish, adopt rules for, and implement a loan program to finance livestock expansions in the state.

Subd. 2. Loan participation. The authority may participate in a livestock expansion loan with an eligible lender to a livestock farmer who meets the requirements of section 41B.03, subdivision 1, clauses (1) and (2), and who are actively engaged in a livestock operation. A prospective borrower must have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $660,000 in 2004 and an amount in subsequent years which is adjusted for inflation by multiplying that amount by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

Participation is limited to 45 percent of the principal amount of the loan or $525,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different from the interest rates and repayment terms of the lender's retained portion of the loan.

Subd. 3. Specifications. Each loan participation must be secured by a mortgage on real property and such other security as the authority may require.

Subd. 4. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application for a loan participation and an origination fee for each loan issued under the livestock expansion loan program. The origination fee initially shall be set at 1.5 percent and the application fee at $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to the Rural Finance Authority administrative account established in section 41B.03.

Subd. 5. Interest rate. The interest rate per annum on the livestock expansion loan participation must be at the rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations of the authority issued under this chapter, to provide financing for loan participations made under the livestock expansion loan program, and to provide for reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the livestock expansion loan program.

History: 1994 c 619 s 7; 1995 c 220 s 55; 2000 c 477 s 59; 2000 c 488 art 3 s 18; 2002 c 379 art 1 s 15; 2004 c 254 s 21; 2009 c 94 art 1 s 88; 2015 c 44 s 26; 1Sp2015 c 4 art 2 s 66,67



Section 41B.046 — VALUE-ADDED AGRICULTURAL PRODUCT LOAN PROGRAM.

Subdivision 1. Definitions. For purposes of this section:

(1) "Agricultural commodity" has the meaning given in section 17.90.

(2) "Agricultural product processing facility" means land, buildings, structures, fixtures, and improvements located or to be located in Minnesota and used or operated primarily for the processing or production of marketable products from agricultural commodities or agricultural energy resources, including waste and residues from agricultural commodities, but, except as provided in subdivision 4a, not including livestock or livestock products, poultry or poultry products, or wood or wood products.

(3) "Value-added agricultural product" means a product derived from agricultural commodities or agricultural energy resources, including waste and residues from agricultural commodities, but, except as provided in subdivision 4a, not including livestock or livestock products, poultry or poultry products, or wood or wood products, which are processed by an agricultural product processing facility.

(4) "Agricultural energy resources" means energy products and resources available on and around agricultural land including wind, solar, and biomass energy.

(5) "Farm-generated wind energy production facility" means a wind energy conversion facility for the generation of electricity and its support structure, base, switch gear, and associated equipment installed on agricultural land.

Subd. 2. Establishment. The authority shall establish and implement a value-added agricultural product loan program to help farmers finance the purchase of stock in a cooperative, limited liability company, or limited liability partnership that is proposing to build or purchase and operate an agricultural product processing facility or already owns and operates an agricultural product processing facility.

Subd. 3. [Repealed, 1Sp2005 c 1 art 1 s 98]

Subd. 4. Eligibility. To be eligible for this program a borrower must:

(1) be a resident of Minnesota or a domestic family farm corporation as defined in section 500.24, subdivision 2;

(2) be a grower of the agricultural product which is to be processed by an agricultural product processing facility;

(3) demonstrate an ability to repay the loan; and

(4) meet any other requirements which the authority may impose by rule.

Subd. 4a. Certain livestock processing facilities eligible. An applicant may be eligible for a loan under this section if:

(1) the facility is owned and operated by a cooperative organized under chapter 308A. For purposes of this subdivision, "owned and operated" includes a contractual arrangement with another entity to provide management and operations services for a facility owned by the cooperative; and

(2) its agricultural product processing facility is located in Minnesota and operated primarily for the processing of livestock.

Subd. 4b. Farm-generated wind energy production facilities eligible. An applicant is eligible for a loan for a farm-generated wind energy production facility under this section if:

(1) the facility is owned and operated by a cooperative organized under chapter 308A. For purposes of this subdivision, "owned and operated" includes a contractual arrangement with another entity to provide management and operations services for a facility owned by the cooperative;

(2) all shares and membership in the cooperative are held by natural persons or estates, at least 51 percent of whom reside in a county or contiguous to a county where farm-generated wind energy production facilities of the cooperative are located; and

(3) its farm-generated wind energy production facilities are located entirely on agricultural property in Minnesota principally used for farming as defined in section 500.24, subdivision 2, paragraph (a), owned by the shareholders of the cooperative, with no more than two megawatts of nameplate capacity located on any one shareholder's agricultural property.

Subd. 5. Loans. (a) The authority may participate in a stock loan with an eligible lender to a farmer who is eligible under subdivision 4. Participation is limited to 45 percent of the principal amount of the loan or $40,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may differ from the interest rates and repayment terms of the lender's retained portion of the loan, but the authority's interest rate must not exceed 50 percent of the lender's interest rate.

(b) No more than 95 percent of the purchase price of the stock may be financed under this program.

(c) Security for stock loans must be the stock purchased, a personal note executed by the borrower, and whatever other security is required by the eligible lender or the authority.

(d) The authority may impose a reasonable nonrefundable application fee for each application for a stock loan. The authority may review the fee annually and make adjustments as necessary. The application fee is initially $50. Application fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

(e) Stock loans under this program will be made using money in the revolving loan account established in section 41B.06.

(f) The authority may not grant stock loans in a cumulative amount exceeding $2,000,000 for the financing of stock purchases in any one cooperative.

(g) Repayments of financial assistance under this section, including principal and interest, must be deposited into the revolving loan account established in section 41B.06.

Subd. 6. Rules. The authority may adopt rules necessary for the administration of the program including rules which establish a minimum cost of any agricultural product processing facility for which financial assistance may be given to any farmer to help finance the purchase of stock in a cooperative.

History: 1994 c 642 s 4; 1995 c 220 s 56,57; 1995 c 245 s 2,3; 1Sp2001 c 2 s 71; 2002 c 373 s 26; 2002 c 379 art 1 s 16; 2004 c 254 s 22; 1Sp2005 c 1 art 1 s 73; 1Sp2015 c 4 art 2 s 68



Section 41B.047 — DISASTER RECOVERY LOAN PROGRAM.

Subdivision 1. Establishment. The authority shall establish and implement a disaster recovery loan program to help farmers:

(1) clean up, repair, or replace farm structures and septic and water systems, as well as replace seed, other crop inputs, feed, and livestock, when damaged by high winds, hail, tornado, or flood;

(2) purchase watering systems, irrigation systems, and other drought mitigation systems and practices when drought is the cause of the purchase;

(3) restore farmland; or

(4) replace flocks, make building improvements, or cover the loss of revenue when the replacement, improvements, or loss of revenue is due to the confirmed presence of the highly pathogenic avian influenza in a commercial poultry or game flock located in Minnesota.

Subd. 2. [Repealed, 2002 c 220 art 9 s 8]

Subd. 3. Eligibility. To be eligible for this program, a borrower must:

(1) meet the requirements of section 41B.03, subdivision 1;

(2) certify that the damage or loss was (i) sustained within a county that was the subject of a state or federal disaster declaration or (ii) due to the confirmed presence of the highly pathogenic avian influenza in a commercial poultry or game flock located in Minnesota;

(3) demonstrate an ability to repay the loan; and

(4) have received at least 50 percent of average annual gross income from farming for the past three years.

Subd. 4. Loans. (a) The authority may participate in a disaster recovery loan with an eligible lender to a farmer who is eligible under subdivision 3. Participation is limited to 45 percent of the principal amount of the loan or $200,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may differ from the interest rates and repayment terms of the lender's retained portion of the loan, but the authority's interest rate must not exceed four percent.

(b) Standards for loan amortization shall be set by the Rural Finance Authority not to exceed ten years.

(c) Security for the disaster recovery loans must be a personal note executed by the borrower and whatever other security is required by the eligible lender or the authority.

(d) The authority may impose a reasonable nonrefundable application fee for a disaster recovery loan. The authority may review the fee annually and make adjustments as necessary. The application fee is initially $50. Application fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

(e) Disaster recovery loans under this program will be made using money in the revolving loan account established under section 41B.06.

(f) Repayments of financial assistance under this section, including principal and interest, must be deposited into the revolving loan account established under section 41B.06.

History: 1998 c 383 s 32; 2002 c 379 art 1 s 17; 2007 c 45 art 1 s 52; 2015 c 44 s 27-29; 1Sp2015 c 4 art 2 s 69-71



Section 41B.048 — AGROFORESTRY LOAN PROGRAM.

Subdivision 1. Purpose. The purpose of the agroforestry loan program is to provide low-interest financing to farmers during the growing period required to convert agricultural land to agroforestry.

Subd. 2. Establishment. The authority shall establish and implement an agroforestry loan program to help finance the production of short rotation woody crops. The authority may contract with a fiscal agent to provide an efficient delivery system for this program.

Subd. 3. Rules. The authority may adopt rules necessary for administration of the program established under subdivision 2.

Subd. 4. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Fiscal agent" means any lending institution or other organization of a for-profit or nonprofit nature that is in good standing with the state of Minnesota that has the appropriate business structure and trained personnel suitable to providing efficient disbursement of loan funds and the servicing and collection of loans over an extended period of time.

(c) "Growing cycle" means the number of years from planting to harvest.

(d) "Harvest" means the day that the crop arrives at the scale of the buyer of the crop.

(e) "Short rotation woody crops" or "crop" means hybrid poplar and other woody plants that are harvested for their fiber within 15 years of planting.

Subd. 5. Eligibility. To be eligible for this program a borrower must:

(1) be a resident of Minnesota or any entity eligible to own farm land under section 500.24;

(2) be or plan to become a grower of short rotation woody crops on agricultural land that is suitable for the profitable production of short rotation woody crops;

(3) be a member of a producer-owned cooperative that will contract to market the short rotation woody crop to be planted by the borrower;

(4) demonstrate an ability to repay the loan;

(5) not receive assistance under this program for more than $150,000 in the producer's lifetime;

(6) agree to work with appropriate local, state, and federal agencies, and the marketing cooperative, to develop an acceptable establishment and maintenance plan;

(7) agree not to plant short-rotation woody crops within one-quarter of a mile of state or federally protected prairie; and

(8) meet any other requirements the authority may impose by administrative procedure or by rule.

Subd. 6. Loans. (a) The authority may disburse loans through a fiscal agent to farmers and agricultural landowners who are eligible under subdivision 5. The total accumulative loan principal must not exceed $75,000 per loan.

(b) The fiscal agent may impose a loan origination fee in the amount of one percent of the total approved loan. This fee is to be paid by the borrower to the fiscal agent at the time of loan closing.

(c) The loan may be disbursed over a period not to exceed 12 years.

(d) A borrower may receive loans, depending on the availability of funds, for planted areas up to 160 acres for up to:

(1) the total amount necessary for establishment of the crop;

(2) the total amount of maintenance costs, including weed control, during the first three years; and

(3) 70 percent of the estimated value of one year's growth of the crop for years four through 12.

(e) Security for the loan must be the crop, a personal note executed by the borrower, an interest in the land upon which the crop is growing, and whatever other security is required by the fiscal agent or the authority. All recording fees must be paid by the borrower.

(f) The authority may prescribe forms and establish an application process for applicants to apply for a loan.

(g) The authority may impose a reasonable, nonrefundable application fee for each application for a loan under this program. The application fee is initially $50. Application fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

(h) Loans under the program must be made using money in the revolving loan account established under section 41B.06.

(i) All repayments of financial assistance granted under this section, including principal and interest, must be deposited into the revolving loan account established under section 41B.06.

(j) The interest payable on loans made by the authority for the agroforestry loan program must, if funded by revenue bond proceeds, be at a rate not less than the rate on the revenue bonds, and may be established at a higher rate necessary to pay costs associated with the issuance of the revenue bonds and a proportionate share of the cost of administering the program. The interest payable on loans for the agroforestry loan program funded from sources other than revenue bond proceeds must be at a rate determined by the authority.

(k) Loan principal balance outstanding plus all assessed interest must be repaid within 120 days of harvest, but no later than 15 years from planting.

Subd. 7. [Repealed, 2012 c 244 art 1 s 83]

Subd. 8. Revenue bonds. The authority may issue revenue bonds to finance the agroforestry loan program in accordance with sections 41B.08 to 41B.15, 41B.17, and 41B.18. Bonds may be refunded by the issuance of refunding bonds in the manner authorized by chapter 475.

History: 2000 c 488 art 3 s 19; 2012 c 244 art 1 s 46; 1Sp2015 c 4 art 2 s 72



Section 41B.049 — METHANE DIGESTER LOAN PROGRAM.

Subdivision 1. Establishment. The authority shall establish and implement a methane digester loan program to help finance the purchase of necessary equipment and the construction of a system that will utilize manure to produce electricity.

Subd. 2. Deposit of repayments. All repayments of financial assistance granted under subdivision 1, including principal and interest, must be deposited into the revolving loan account established in section 41B.06.

Subd. 3. Eligibility. Notwithstanding section 41B.03, to be eligible for a loan under this section a borrower must:

(1) locate the projects and utilize the equipment and practices on land located in Minnesota;

(2) provide evidence of financial stability;

(3) demonstrate an ability to repay the loan; and

(4) provide evidence that the practices implemented and capital assets purchased will be properly managed and maintained.

Subd. 4. Loans. (a) The authority may make a direct loan or participate in a loan with an eligible lender to a farmer who is eligible under subdivision 3. Repayment terms of the authority's participation interest may differ from repayment terms of the lender's retained portion of the loan. Loans made under this section must be no-interest loans.

(b) Application for a direct loan or a loan participation must be made on forms prescribed by the authority.

(c) Standards for loan amortization shall be set by the Rural Finance Authority not to exceed ten years.

(d) Security for the loans must be a personal note executed by the borrower and whatever other security is required by the eligible lender or the authority.

(e) No loan proceeds may be used to refinance a debt existing prior to application.

(f) The authority may impose a reasonable nonrefundable application fee for each application for a direct loan or a loan participation. The authority may review the application fees annually and make adjustments as necessary. The application fee is initially set at $100 for a loan under subdivision 1. The fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

Subd. 5. Loan criteria. (a) To be eligible, a borrower must be a resident of Minnesota or an entity that is not prohibited from owning agricultural land under section 500.24.

(b) State participation in a participation loan is limited to 45 percent of the principal amount of the loan. A direct loan or loan participation may not exceed $250,000.

(c) Loans under this program may be used as a match for federal loans or grants.

(d) A borrower who has previously received a loan under subdivision 1 is prohibited from receiving another methane digester loan under subdivision 1.

History: 2002 c 373 s 27; 1Sp2005 c 1 art 1 s 74,75; 1Sp2015 c 4 art 2 s 73



Section 41B.055 — LIVESTOCK EQUIPMENT LOAN PROGRAM.

Subdivision 1. Establishment. The authority must establish and implement a livestock equipment loan program to help finance the purchase of livestock-related equipment and make livestock facilities improvements.

Subd. 2. Eligibility. Notwithstanding section 41B.03, to be eligible for this program a borrower must:

(1) be a resident of Minnesota or general partnership or a family farm corporation, authorized farm corporation, family farm partnership, or authorized farm partnership as defined in section 500.24, subdivision 2;

(2) be the principal operator of a livestock farm;

(3) have a total net worth, including assets and liabilities of the borrower's spouse and dependents, no greater than the amount stipulated in section 41B.03, subdivision 3;

(4) demonstrate an ability to repay the loan; and

(5) hold an appropriate feedlot registration or be using the loan under this program to meet registration requirements.

Subd. 3. Loans. (a) The authority may participate in a livestock equipment loan equal to 90 percent of the purchased equipment value with an eligible lender to a farmer who is eligible under subdivision 2. Participation is limited to 45 percent of the principal amount of the loan or $40,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may differ from the interest rates and repayment terms of the lender's retained portion of the loan, but the authority's interest rate must not exceed three percent. The authority may review the interest annually and make adjustments as necessary.

(b) Standards for loan amortization must be set by the Rural Finance Authority and must not exceed ten years.

(c) Security for a livestock equipment loan must be a personal note executed by the borrower and whatever other security is required by the eligible lender or the authority.

(d) Refinancing of existing debt is not an eligible purpose.

(e) The authority may impose a reasonable, nonrefundable application fee for a livestock equipment loan. The authority may review the fee annually and make adjustments as necessary. The initial application fee is $50. Application fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

(f) Loans under this program must be made using money in the revolving loan account established in section 41B.06.

Subd. 4. Eligible expenditures. Money may be used for loans for the acquisition of equipment for animal housing, confinement, animal feeding, milk production, and waste management, including the following, if related to animal husbandry:

(1) fences;

(2) watering facilities;

(3) feed storage and handling equipment;

(4) milking parlors;

(5) milking equipment;

(6) scales;

(7) milk storage and cooling facilities;

(8) manure pumping and storage facilities;

(9) capital investment in pasture;

(10) hoop barns;

(11) portable structures;

(12) hay and forage equipment; and

(13) related structural work for the installation of equipment.

History: 1Sp2005 c 1 art 1 s 76; 2007 c 45 art 1 s 53; 2012 c 244 art 1 s 47; 1Sp2015 c 4 art 2 s 74



Section 41B.056 — PILOT AGRICULTURAL MICROLOAN PROGRAM.

Subdivision 1. Establishment. The authority shall establish and implement a pilot agricultural microloan program to help finance the production of specialty crops or eligible livestock. The authority may contract with an intermediary to provide an efficient delivery system for this program.

Subd. 2. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Intermediary" means any lending institution or other organization of a for-profit or nonprofit nature that is in good standing with the state of Minnesota that has the appropriate business structure and trained personnel suitable to providing efficient disbursement of loan funds and the servicing and collection of loans.

(c) "Specialty crops" means agricultural crops, such as annuals, flowers, perennials, and other horticultural products, that are intensively cultivated.

(d) "Eligible livestock" means beef cattle, dairy cattle, swine, poultry, goats, mules, farmed Cervidae, Ratitae, bison, sheep, horses, and llamas.

Subd. 3. Eligibility. To be eligible for this program a borrower must:

(1) be a legal resident of Minnesota;

(2) either:

(i) be a member of a protected group as defined in section 43A.02, subdivision 33; or

(ii) be a qualified noncitizen as defined in section 256B.06, subdivision 4, paragraph (b);

(3) be or plan to become a grower of specialty crops or eligible livestock;

(4) market or contract to market the specialty crops or eligible livestock; and

(5) demonstrate an ability to repay the loan.

Subd. 4. Loans. (a) The authority may disburse loans through an intermediary to farmers who are eligible under subdivision 3. The total accumulative loan principal must not exceed $10,000 per loan.

(b) Refinancing an existing debt is not an eligible purpose.

(c) The loan may be disbursed over a period not to exceed six years.

(d) A borrower may receive loans, depending on the availability of funds, up to 70 percent of the estimated value of the crop or livestock.

(e) Security for the loan must be a personal note executed by the borrower and any other security required by the intermediary or the authority.

(f) The authority may prescribe forms and establish an application process for applicants to apply for a loan.

(g) The interest payable on loans for the pilot agricultural microloan program must be at a rate determined by the authority.

(h) Loans under this program will be made using money in the revolving loan account established under section 41B.06.

(i) Repayments of financial assistance under this section, including principal and interest, must be deposited into the revolving loan account established under section 41B.06.

History: 2012 c 244 art 1 s 48; 1Sp2015 c 4 art 2 s 75



Section 41B.057 — FARM OPPORTUNITY LOAN PROGRAM.

Subdivision 1. Establishment. The authority shall establish a farm opportunity loan program to provide loans that enable farmers to:

(1) add value to crops or livestock produced in Minnesota;

(2) adopt best management practices that emphasize sufficiency and self-sufficiency;

(3) reduce or improve management of agricultural inputs resulting in environmental improvements; or

(4) increase production of on-farm energy.

Subd. 2. Loan criteria. (a) The farm opportunity loan program shall provide loans for purchase of new or used equipment and installation of equipment for projects that make environmental improvements and enhance farm profitability. The loan program shall also be used to add value to crops or livestock produced in Minnesota by, but not limited to, initiating or expanding livestock product processing; purchasing equipment to initiate, upgrade, or modernize value-added agricultural businesses; or increasing farmers' processing and aggregating capacity facilitating entry into farm-to-institution and other markets. Eligible loan uses do not include expenses related to seeds, fertilizer, fuel, or other operating expenses.

(b) The authority may impose a reasonable, nonrefundable application fee for a farm opportunity loan. The authority may review the fee annually and make adjustments as necessary. The initial application fee is $50. Application fees received by the authority must be deposited in the Rural Finance Authority administrative account established in section 41B.03.

(c) Loans may only be made to Minnesota residents engaged in farming. Standards for loan amortization must be set by the Rural Finance Authority and must not exceed ten years.

(d) The borrower must show the ability to repay the loan.

(e) Refinancing of existing debt is not an eligible expense.

(f) Loans under this program must be made using money in the revolving loan account established in section 41B.06.

Subd. 3. Loan participation. The authority may participate in a farm opportunity loan with an eligible lender, as defined in section 41B.02, subdivision 8, to a farmer or a group of farmers on joint projects who are eligible under subdivision 2, paragraph (c), and who are actively engaged in farming. Participation is limited to 45 percent of the principal amount of the loan or $45,000 per individual, whichever is less. For loans to a group made up of four or more individuals, participation is limited to 45 percent of the principal amount of the loan or $180,000, whichever is less. The interest rate on the loans must not exceed six percent.

History: 1Sp2015 c 4 art 2 s 76



Section 41B.06 — RURAL FINANCE AUTHORITY REVOLVING LOAN ACCOUNT.

There is established in the rural finance administration fund a Rural Finance Authority revolving loan account that is eligible to receive appropriations and the transfer of loan funds from other programs. All repayments of financial assistance granted from this account, including principal and interest, must be deposited into this account. Interest earned on money in the account accrues to the account, and the money in the account is appropriated to the commissioner of agriculture for purposes of the Rural Finance Authority livestock equipment, methane digester, disaster recovery, value-added agricultural product, agroforestry, agricultural microloan, and farm opportunity loan programs, including costs incurred by the authority to establish and administer the programs.

History: 1Sp2005 c 1 art 1 s 77; 2007 c 45 art 1 s 54; 2012 c 244 art 1 s 49; 1Sp2015 c 4 art 2 s 77



Section 41B.07 — RULES.

The authority may adopt rules for the efficient administration of sections 41B.01 to 41B.23.

History: 1986 c 398 art 6 s 7; 1987 c 396 art 1 s 31; 1997 c 187 art 1 s 2



Section 41B.08 — REVENUE BONDS; PURPOSES, TERMS, APPROVAL.

Subdivision 1. Bonds for program. The authority from time to time may issue its negotiable bonds in a principal amount which, in the opinion of the authority, is necessary to provide sufficient funds for achieving its purposes including the making of qualified agricultural loans or the purchase of interests in those loans, the payment of interest on bonds of the authority, the establishment of reserves to secure the bonds, and the payment of all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers. Bonds of the administration may be issued as bonds or notes or in any other form authorized by law.

Subd. 2. Refunding of bonds. The authority from time to time may issue bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the redemption date next succeeding the date of delivery of those refunding bonds. The proceeds of any refunding bonds may, in the discretion of the authority, be applied to the purchase or payment at maturity of the bonds to be refunded, or to the redemption of such outstanding bonds on the redemption date next succeeding the date of delivery of such refunding bonds and may, pending such application, be placed in escrow to be applied to such purchase, retirement, or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations issued or guaranteed by the state or the United States or by any agency or instrumentality thereof, or in certificates of deposit or time deposits secured in a manner determined by the authority, maturing at a time or times appropriate to assure the prompt payment of the principal of and interest and redemption premiums, if any, on the bonds to be refunded. The income earned or realized on any such investment may also be applied to the payment of the bonds to be refunded. After the terms of the escrow have been fully satisfied, any balance of such proceeds and any investment income may be returned to the authority for use by it in any lawful manner. All refunding bonds issued under the provisions of this subdivision must be issued and secured in the manner provided by resolution of the authority.

Subd. 3. Kind of bonds. All bonds issued under this section must be negotiable investment securities within the meaning and for all purposes of the Uniform Commercial Code, subject only to any provisions of the bonds and notes for registration. All bonds so issued may be either general obligations of the authority, secured by its full faith and credit, and payable out of any money, assets, or revenues of the authority, subject to the provisions of resolutions or indentures pledging and appropriating particular money, assets, or revenues to particular bonds, or limited obligations of the authority not secured by its full faith and credit, and payable solely from specified sources or assets.

Subd. 4. Required rating. No bonds may be issued unless a rating of "A" or better has been awarded to the bonds by a national bond rating agency. The "A" rating is not required if the bonds are initially sold to corporations or financial institutions for investment purposes and not for the purpose of remarketing the bonds to the public.

History: 1986 c 398 art 6 s 8; 1987 c 396 art 1 s 25,31



Section 41B.09 — REVENUE BONDS; RESOLUTIONS AUTHORIZING, ADDITIONAL TERMS, SALE.

The bonds of the authority must be authorized by a resolution or resolutions adopted by the authority, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States, at such place or places within or without the state, and be subject to such terms of redemption or purchase prior to maturity as the resolutions or certificates may provide. If, for any reason, whether existing at the date of issue of any bonds or at the date of making or purchasing any loan or securities from the proceeds or after that date, the interest on any bonds is or becomes subject to federal income taxation, this shall not impair or affect the validity or the provisions made for the security of the bonds. The authority may make covenants and take or cause to be taken actions which are in its judgment necessary or desirable and possible to comply with conditions established by federal law or regulations for the exemption of interest on its obligations. The authority may refrain from compliance with those conditions if in its judgment this would serve the purposes and policies set forth in sections 41B.01 to 41B.23 with respect to any particular issue of bonds, unless this would violate covenants made by the authority. The bonds of the authority may be sold at public or private sale at a price or prices determined by the authority. The underwriting discount, spread, or commission paid or allowed to the underwriters of the bonds, however, must be an amount not in excess of the amount determined by the authority to be reasonable in the light of the risk assumed and the expenses of issuance, if any, required to be paid by the underwriters.

History: 1986 c 398 art 6 s 9; 1987 c 396 art 1 s 31



Section 41B.10 — REVENUE BONDS; OPTIONAL RESOLUTION AND CONTRACT PROVISIONS.

Any resolution authorizing any bonds or any issue of bonds may contain provisions, which must be a part of the contract with the holders of the bonds, as to the matters referred to in this section.

(a) It may pledge or create a lien on all or any part of the money or property of the authority and any money held in trust or otherwise by others to secure the payment of the bonds or of any issue of bonds, subject to any agreements with bondholders which exist.

(b) It may provide for the custody, collection, securing, investment, and payment of any money of the authority.

(c) It may set aside reserves or sinking funds and provide for their regulation and disposition and may create other special funds into which any money of the authority may be deposited.

(d) It may limit the loans and securities to which the proceeds of sale of bonds may be applied and may pledge repayments thereon to secure the payment of the notes or bonds or of any issue of notes or bonds.

(e) It may limit the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.

(f) It may prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which that consent may be given.

(g) It may vest in a trustee or trustees property, rights, powers, and duties in trust determined by the authority, which may include any or all of the rights, powers, and duties of the bondholders, or may limit the rights, powers, and duties of the trustee.

(h) It may define the acts or omissions to act which constitute a default in the obligations and duties of the authority and may provide for the rights and remedies of the holders of bonds in the event of a default, and provide any other matters of like or different character, consistent with the general laws of the state and other provisions of sections 41B.01 to 41B.23, which in any way affect the security or protection of the bonds and the rights of the bondholders.

History: 1986 c 398 art 6 s 10; 1987 c 396 art 1 s 31



Section 41B.11 — PLEDGES.

Any pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged and later received by the authority is immediately subject to the lien of the pledge without any physical delivery of the property or money or further act, and the lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not those parties have notice of the lien or pledge. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

History: 1986 c 398 art 6 s 11; 1987 c 396 art 1 s 31



Section 41B.12 — REVENUE BONDS; NONLIABILITY OF INDIVIDUALS.

The members of the authority and its staff and any person executing the bonds are not personally liable on the bonds or subject to any personal liability or accountability by reason of their issuance.

History: 1986 c 398 art 6 s 12; 1987 c 396 art 1 s 26



Section 41B.13 — REVENUE BONDS; PURCHASE AND CANCELLATION BY AUTHORITY.

The authority, subject to agreements with bondholders which may then exist, has power out of any funds available for the purpose to purchase bonds of the authority at a price not exceeding (a) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

History: 1986 c 398 art 6 s 13; 1987 c 396 art 1 s 31



Section 41B.14 — REVENUE BONDS; NONLIABILITY OF STATE.

The state of Minnesota is not liable on bonds of the authority issued under sections 41B.08 and 41B.044 and those bonds are not a debt of the state. The bonds must contain on their face a statement to that effect.

History: 1986 c 398 art 6 s 14; 1987 c 396 art 1 s 31; 1993 c 342 s 12



Section 41B.15 — STATE PLEDGE AGAINST IMPAIRMENT OF CONTRACTS.

The state pledges and agrees with the holders of any bonds issued under section 41B.08, that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the bondholders, or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of bonds issued under section 41B.08.

History: 1986 c 398 art 6 s 15; 1987 c 396 art 1 s 31



Section 41B.16 — SECURITY ACCOUNT.

Upon determining that a default may occur in the payment of principal or interest on any issue of bonds issued under section 41B.08, or if any debt service reserve fund established in connection with those bonds is drawn upon because the revenues of the program are not then sufficient to make any payment of the principal or interest on them, the authority shall certify those facts to the commissioner of management and budget and shall request that the commissioner of management and budget transfer from the security account established under section 41B.19, subdivision 5, to accounts or funds designated by the authority an amount required to cure the deficiency.

History: 1986 c 398 art 6 s 16; 1987 c 396 art 1 s 31; 2009 c 101 art 2 s 109



Section 41B.17 — POWERS AND DUTIES OF TRUSTEE.

Subdivision 1. General. The trustee designated in any indenture or resolution securing an issue of bonds may, and upon written request of the holders of 25 percent in principal amount of the notes or bonds then outstanding shall, in the trustee's own name, subject to the provisions of the indenture or resolution:

(1) enforce all rights of the bondholders, including the right to require the authority to collect fees, charges, interest, and payments on loans or interests therein held by the authority and eligible securities purchased by it adequate to carry out any agreement as to, or pledge of, those fees, charges, and payments, and to require the authority to carry out any other agreements with the holders of the notes or bonds and to perform its duties under sections 41B.01 to 41B.23;

(2) bring suit upon the bonds;

(3) require the authority to account as if it were the trustee of any express trust for the holders of the bonds;

(4) enjoin any acts or things which may be unlawful or in violation of the rights of holders of the bonds; or

(5) declare all the bonds due and payable, and if all defaults are made good, then, with the consent of the holders of 25 percent of the principal amount of the bonds then outstanding, the trustee may annul the declaration and consequences.

Subd. 2. Additional powers. In addition to the powers in subdivision 1, the trustee has all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

Subd. 3. Venue; notice. The venue of any action or proceedings brought by a trustee under sections 41B.01 to 41B.23, is in Ramsey County. Before declaring the principal of bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, the authority, and the commissioner of management and budget.

History: 1986 c 398 art 6 s 17; 1987 c 396 art 1 s 31; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 41B.18 — REVENUE BOND FUND; REPORTS.

Subdivision 1. Authority. The authority may create and establish a special fund or funds for the security of one or more or all series of its bonds, which funds are known as debt service reserve funds. The authority may pay into each debt service reserve fund:

(1) any money appropriated by the state only for the purposes of that fund;

(2) any money transferred from the security fund for the purposes of that fund;

(3) any proceeds of sale of bonds to the extent provided in the resolution or indenture authorizing their issuance;

(4) any funds directed to be transferred by the authority to that debt service reserve fund; and

(5) any other money made available to the authority only for the purpose of that fund from any other source.

Subd. 2. Use of money. The money held in or credited to each debt service reserve fund, except as provided in this section, must be used solely for the payment of the principal of bonds of the authority as the bonds mature, the purchase of the bonds, the payment of interest on the bonds, or the payment of any premium required when the bonds or notes are redeemed before maturity; provided, that money in a debt service reserve fund may not be withdrawn at any time in an amount which would reduce the amount of the fund to less than the amount which the authority determines to be reasonably necessary for the purposes of the fund, except for the purpose of paying principal or interest due on bonds secured by the fund, for the payment of which other money of the authority is not available.

Subd. 3. Limitation. If the authority creates a debt service reserve fund for the security of any series of bonds, it shall not issue any additional bonds which are similarly secured if the amount of any of the debt service reserve funds at the time of issuance does not equal or exceed the minimum amount, if any, required by the resolution creating that fund, unless the authority deposits in each fund at the time of issuance, from the proceeds of the bonds or otherwise, an amount which, together with the amount then in the fund, will not be less than the minimum amount required.

Subd. 4. Excess funds. To the extent consistent with the resolutions and indentures securing outstanding bonds, the authority may, at the close of any fiscal year, transfer to any other fund or account from any debt service reserve fund, any excess in that fund over the amount deemed by the authority to be reasonably necessary for the purpose of the fund. Any excess must be transferred first to the security fund to the extent of any prior withdrawals from the security fund which have not previously been restored to the security fund.

Subd. 5. Construction. Nothing in this section may be construed to limit the right of the authority to create and establish by resolution or indenture other funds or security in addition to debt service reserve funds which are necessary or desirable in connection with any bonds or programs.

Subd. 6. Report. The authority shall submit a biennial report of its activities, projected activities, receipts, and expenditures for the next biennium, to the governor and the legislature on or before January 15 in each odd-numbered year. The report must include the distribution of money under each authority program by county. In addition, the report must include the cost to the authority of the issuance of its bonds for each issue in the biennium.

Subd. 7. Audit. The books and records of the authority are subject to audit by the legislative auditor in the manner prescribed for other state agencies. The authority may also employ and contract in its resolutions and indentures for the employment of public accountants for the audit of books and records pertaining to any fund.

History: 1986 c 398 art 6 s 18; 1987 c 396 art 1 s 31



Section 41B.19 — GENERAL OBLIGATION BONDS.

Subdivision 1. Procedure. For the purpose of developing the state's agricultural resources by providing for the extension of credit on real estate security and to assure the timely payment of the principal of and interest on the bonds or other obligations issued by the Rural Finance Authority, and upon request of the Rural Finance Authority under section 41B.08, the commissioner of management and budget may at the direction of the authority, issue general obligation bonds of the state in a principal amount not exceeding $50,000,000. Additional amounts for the same purpose may be authorized from time to time by law. The bonds must be secured as provided in the Minnesota Constitution, article XI, section 7, and, except as provided in this section, must be issued and secured as provided in section 16A.641. The proceeds of the bonds, except any premium and accrued interest, must be deposited and held in, and disbursed from, a separate account in the bond proceeds fund and used solely for the purposes specified in this section. The authority may use the proceeds of the bonds to make direct loans or to purchase participations in qualified agricultural loans as provided in this chapter. The participations purchased with the bond proceeds must be held as assets of the rural renewal bond account established by subdivision 4 in the state bond fund. The premium and accrued interest, if any, must be deposited in the rural renewal bond account in the state bond fund.

Subd. 2. Terms of bonds. Notwithstanding any provision of section 16A.641 to the contrary, the commissioner of management and budget may fix the terms of the bonds as provided in sections 475.54, subdivision 5a, and 475.56, paragraph (b), and may enter into on behalf of the state all agreements deemed necessary for this purpose, including those authorized to be entered into by municipalities by that section. The proceeds of the general obligation bonds may be used to reimburse the commissioner of management and budget for the costs of issuance of the bonds and the costs of development of programs authorized in sections 41B.01 to 41B.23.

Subd. 3. Sale of bonds. If determined by the commissioner of management and budget to be necessary in order to reduce costs of issuance, to secure a favorable prevailing interest rate, or to receive the bond proceeds by a specified date, or if the terms of the bonds are fixed as provided in sections 475.54, subdivision 5a, and 475.56, paragraph (b), the bonds may be sold by negotiation and without solicitation of sealed bids.

Subd. 4. Bond fund account. The commissioner of management and budget shall maintain in the state bond fund a separate bookkeeping account designated as the rural renewal bond account, to record receipts and disbursements of money transferred to the account to pay bonds issued under this section and to record income from the investment of the money in the account. The income must be credited to the account in each fiscal year in an amount equal to the approximate average return that year on all funds invested by the commissioner of management and budget, as determined by the commissioner of management and budget, times the average balance in the account that year.

Subd. 5. Rural Finance Authority security account. The commissioner of management and budget shall maintain a separate account designated as the Rural Finance Authority security account, into which must be deposited the proceeds of the rural renewal general obligation bonds issued as provided in this section. The commissioner of management and budget shall maintain a separate bookkeeping account to record receipts and disbursements of money transferred to or from the security account and to record income from the investment of money in the account. Upon the written request of the authority, the commissioner of management and budget shall transfer from the security account to an account or accounts the authority shall designate, a sum of money sufficient in amount, if available, when added to the balances then on hand in the designated accounts, to pay bonds issued by the authority under sections 41B.01 to 41B.23 and the interest on them due and to become due on the next succeeding date for the payment of the principal of and interest on the bonds of the authority or to restore to any debt service reserve fund established in connection with the bonds any amount withdrawn from the debt service reserve account to pay the bonds. When no revenue bonds secured by the security account are outstanding under the resolution authorizing their issuance, the commissioner of management and budget shall transfer all money and securities on hand in the security account to the state bond fund.

Subd. 6. Investment of security account. (a) Money from time to time on deposit in the security account must be invested by the State Board of Investment at the request of the authority in any investment authorized by this subdivision. Money on deposit in the security account may be invested in:

(1) certificates of deposit issued by or interest-bearing time deposits with a national banking association or a bank and trust company organized under the laws of any state;

(2) deposits secured by obligations of the United States or of the state of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give security for those deposits;

(3) qualified agricultural loans or in participation interests in qualified agricultural loans; or

(4) qualified restructured loans.

(b) The principal amount of the investment under paragraph (a), clause (1), must be fully insured by the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation; or if not fully insured, the institution issuing the certificate of deposit or accepting the time deposit must be rated in the AA or a higher category as defined by a nationally recognized bond rating agency or in an equivalent or higher rating category based on any later redefinition.

(c) If and to the extent money has been transferred from the security account to provide for the timely payment of the principal of and interest on bonds issued by the authority, or to transfer money to a debt service reserve fund established in connection with the bonds, the authority shall transfer to the security account on or before December 1 of each succeeding year an amount equal to that previously transferred from the security account, provided that the authority's obligation to transfer money to the security account is limited to money then on hand in funds or accounts of the authority in excess of those appropriated to other purposes or required to provide for the payment of the principal of and interest on bonds issued by the authority and to pay the costs of issuing, carrying, administering, and securing the bonds of the authority and of administering and implementing the programs of the authority financed by the bonds.

Subd. 7. Transfers, appropriation. In addition to the money required to be transferred to the rural renewal bond account under subdivision 5, and in order to reduce the amount of taxes otherwise required by the Minnesota Constitution to be levied for the state bond fund, the commissioner of management and budget shall transfer from the general fund to the rural renewal bond account, on December 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand in that account, to pay all bonds issued under this section and the interest on them due and to become due to and including July 1 in the second ensuing year. All money to be so credited and all income from its investment is annually appropriated for the payment of the bonds and interest on them, and shall be available in the rural renewal bond account before the levy of the tax in any year required by the Minnesota Constitution, article XI, section 7. The legislature may also appropriate to the rural renewal bond account any other money in the state treasury not otherwise appropriated, for the security of bonds issued under this section in the event that sufficient money is not available in the account from the appropriation in this section, before the levy of the tax in any year. The commissioner of management and budget shall make the appropriate entries in the accounts of the respective funds.

Subd. 8. Constitutional levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then in the rural renewal bond account, to pay the entire amount of principal and interest due on or before July 1 in the second year thereafter on bonds issued under this section. This tax must be levied upon all real property used for a homestead, as well as other taxable property, notwithstanding section 273.13, subdivision 22. The tax must not be limited in rate or amount until all the bonds and interest on them are fully paid. The proceeds of this tax are appropriated and must be credited to the state bond fund, and the principal and interest on the bonds are payable from all the proceeds. As much of the proceeds as is necessary is appropriated for the payments. If at any time there is insufficient money from the proceeds of the taxes to pay the principal and interest when due on the bonds, the principal and interest must be paid out of the general fund in the state treasury, and the amount necessary for the payment is hereby appropriated.

Subd. 9. Compliance with federal law. The commissioner of management and budget may covenant and agree with the holders of the bonds issued under this section that the state will comply, insofar as possible, with the provisions of the United States Internal Revenue Code now or hereafter enacted that are applicable to the bonds and that establish conditions under which the interest to be paid on the bonds will not be includable in gross income for federal tax purposes.

Subd. 10. Taxability of interest. Interest on the bonds authorized by this section may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes.

History: 1986 c 398 art 6 s 19; 1987 c 396 art 1 s 27,28,31; 1989 c 271 s 9; 1996 c 463 s 36; 2009 c 101 art 2 s 109



Section 41B.195 — ADDITIONAL USE OF GENERAL OBLIGATION BONDS.

If the Rural Finance Authority determines to issue revenue bonds under section 41B.08 for the purposes specified in section 41B.04, the commissioner may by order provide for the transfer of all or a portion of the remaining general obligation bond proceeds and interest on them, and all or a portion of the participations purchased with the bond proceeds and proceeds of them, to be transferred to the security account established in section 41B.19, subdivision 5, and used for the purposes specified in section 41B.19, subdivisions 1 and 5.

History: 1987 c 396 art 1 s 29,31; 1989 c 271 s 10; 1996 c 463 s 37



Section 41B.20 — EXEMPTION FROM TAXES.

The property of the authority and its income and operation shall be exempt from all taxation by the state or any of its political subdivisions.

History: 1986 c 398 art 6 s 20; 1987 c 396 art 1 s 31



Section 41B.21 — CERTAIN ACTIONS.

Any action brought by any person with respect to the rights or powers of the authority or calling into question the validity or enforceability of bonds or obligations authorized by sections 41B.01 to 41B.23 is a remedial case of which the Supreme Court has original jurisdiction pursuant to article VI, section 2 of the Constitution. The action may be commenced solely by service upon the state auditor, the commissioner of agriculture, or the executive director of the authority and by filing of the summons and complaint with the Supreme Court. Upon filing of an answer to the complaint, the court shall order a hearing which must be held not later than 30 days from the date of filing of the answer. At the hearing, the court shall establish an expedited schedule for the action.

History: 1986 c 398 art 6 s 21; 1987 c 396 art 1 s 31



Section 41B.211 — DATA PRIVACY.

Subdivision 1. Data on individuals. Financial information, including credit reports, financial statements, and net worth calculations, received or prepared by the authority regarding any authority loan and the name of each individual who is the recipient of a loan are private data on individuals, under chapter 13, except that information obtained under the agricultural development bond program in sections 41C.01 to 41C.13 may be released as required by federal tax law.

Subd. 2. Data not on individuals. The following data submitted to the authority by businesses that are requesting financial assistance are nonpublic data as defined in section 13.02: financial information about the applicant, including credit reports, financial statements, net worth calculations, business plans, income and expense projections, customer lists, market and feasibility studies not paid for with public funds, tax returns, and financial reports provided to the authority after closing of the financial assistance.

History: 1987 c 396 art 1 s 30; 1991 c 332 s 5; 1995 c 259 art 1 s 29



Section 41B.22 — CONSTRUCTION.

Sections 41B.01 to 41B.23 are necessary for the welfare of the state of Minnesota and its inhabitants; therefore, they shall be liberally construed to effect their purpose.

History: 1986 c 398 art 6 s 22



Section 41B.23 — SEVERABILITY; ACTIONS.

Each of the provisions of sections 41B.01 to 41B.23, and each application thereof to particular circumstances, is severable. If any provision or application is found to be unconstitutional and void, it is the intention that the remaining provisions and applications shall be valid and enforceable to the full extent possible under section 645.20. The Supreme Court shall have original jurisdiction, pursuant to article VI, section 2 of the Constitution, in all cases seeking a remedy based upon an issue raised as to the validity of any such provision or application.

History: 1986 c 398 art 6 s 23






Chapter 41C — AGRICULTURAL DEVELOPMENT

Section 41C.01 — SHORT TITLE.

This chapter shall be called and may be cited as the "Minnesota Agricultural Development Act."

History: 1991 c 332 s 6



Section 41C.02 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Agricultural business enterprise. "Agricultural business enterprise" means a small business, as defined in section 645.445, subdivision 2, which owns or plans to own properties, real or personal, used or useful in connection with the general processing of agricultural products or in the manufacturing, assembly, or fabrication of agricultural or agriculture-related equipment. "Agricultural business enterprise" does not include an operation that involves the breeding or raising of livestock.

Subd. 3. Agricultural improvements. "Agricultural improvements" means improvements, buildings, structures, or fixtures suitable for use in farming located on agricultural land, including a single-family dwelling located on agricultural land that is or will be occupied by a beginning farmer and structures attached to or incidental to the use of the dwelling.

Subd. 4. Agricultural land. "Agricultural land" means land suitable for use in farming.

Subd. 5. Authority. "Authority" means the Minnesota Rural Finance Authority established in section 41B.025.

Subd. 6. Beginning farmer. "Beginning farmer" means an individual or partnership with a low or moderate net worth who engages in farming or plans to engage in farming.

Subd. 7. Bonds. "Bonds" means bonds, notes, or other evidence of indebtedness issued by the authority under this chapter.

Subd. 8. Conservation farm equipment. "Conservation farm equipment" means the specialized planters, cultivators, and tillage equipment used for reduced tillage or no-till planting of row crops.

Subd. 9. Depreciable agricultural property. "Depreciable agricultural property" means personal property suitable for use in farming for which an income tax deduction for depreciation is allowable in computing federal income tax under the Internal Revenue Code of 1986, as amended.

Subd. 10. Farming. "Farming" means the cultivation of land for the production of agricultural crops, the raising of poultry, the production of eggs, the production of milk, the production of fruit or other horticultural crops, grazing, the production of livestock, aquaculture, hydroponics, or the production of forest products.

Subd. 11. Lending institution. "Lending institution" includes "eligible lender" as defined in section 41B.02 and individuals.

Subd. 12. Low or moderate net worth. "Low or moderate net worth" means:

(1) for an individual, an aggregate net worth of the individual and the individual's spouse and minor children of less than $350,000 in 2004 and an amount in subsequent years which is adjusted for inflation by multiplying that amount by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index; or

(2) for a partnership, an aggregate net worth of all partners, including each partner's net capital in the partnership, and each partner's spouse and minor children of less than twice the amount set for an individual in clause (1). However, the aggregate net worth of each partner and that partner's spouse and minor children may not exceed the amount set for an individual in clause (1).

History: 1991 c 332 s 7; 1992 c 532 s 3,4; 1996 c 347 s 1; 2004 c 254 s 23



Section 41C.03 — GUIDING PRINCIPLES.

(a) In the performance of its duties, implementation of its powers, and selection of specific programs and projects to receive its assistance under this chapter, the authority must be guided by the principles in paragraphs (b) to (e).

(b) The authority shall not become an owner of real or depreciable property, except on a temporary basis if it is necessary in order to implement its programs, to protect its investments by means of foreclosure or other means, or to facilitate transfer of real or depreciable property for the use of beginning farmers.

(c) The authority shall exercise diligence and care in selection of projects to receive its assistance and shall apply customary and acceptable business and lending standards in selection and subsequent implementation of the projects. The authority may delegate primary responsibility for determination and implementation of the projects to any federal governmental agency that assumes any obligation to repay the loan, either directly or by insurance or guarantee.

(d) The authority shall establish a beginning farmer and agricultural business enterprise loan program to aid in the acquisition of agricultural land and improvements and depreciable agricultural property by beginning farmers and real and personal property for an agricultural business enterprise.

(e) The authority shall develop programs for providing financial assistance to agricultural producers in this state.

History: 1991 c 332 s 8



Section 41C.04 — COMBINATION PROGRAMS.

Programs authorized in this chapter may be combined with any other programs authorized in this chapter or under another state or federal program in order to facilitate as far as practicable the acquisition of agricultural land and property by beginning farmers, to facilitate the implementation of permanent soil and water conservation practices and the acquisition of conservation farm equipment, and to encourage the development of agricultural business enterprises.

History: 1991 c 332 s 9



Section 41C.05 — AGRICULTURAL DEVELOPMENT BOND BEGINNING FARMER AND AGRICULTURAL BUSINESS ENTERPRISE LOAN PROGRAM.

Subdivision 1. Development of program. The authority shall develop an agricultural development bond beginning farmer and agricultural business enterprise loan program to facilitate the acquisition of agricultural land and improvements and depreciable agricultural property by beginning farmers and real and personal property by an agricultural business enterprise. The authority shall exercise the powers granted to it in this chapter in order to fulfill the goal of providing financial assistance to beginning farmers and agricultural business enterprises in the acquisition of agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. The authority may participate in and cooperate with programs of the Farmers Home Administration, Federal Land Bank, or any other agency or instrumentality of the federal government or with any program of any other state agency in the administration of the agricultural development bond beginning farmer and agricultural business enterprise loan program and in the making or purchasing of mortgage or secured loans under this chapter.

Subd. 2. Eligibility; beginning farmers. The authority shall provide in the agricultural development bond beginning farmer and agricultural business enterprise loan program that a mortgage or a contract on behalf of a beginning farmer may be provided if the borrower qualifies under authority rules and under federal tax law governing qualified small issue bonds and must:

(1) be a resident of Minnesota;

(2) have sufficient education, training, or experience in the type of farming for which the loan is desired;

(3) have a low or moderate net worth, as defined in section 41C.02, subdivision 12;

(4) certify that the agricultural land to be purchased will be used by the borrower for agricultural purposes;

(5) certify that farming will be the principal occupation of an individual borrower;

(6) agree to participate in a farm management program approved by the commissioner of agriculture for at least the first three years of the loan, if an approved program is available within 45 miles from the borrower's residence. The commissioner may waive this requirement for any of the programs administered by the authority if the participant requests a waiver and provides justification; and

(7) agree to file an approved soil and water conservation plan with the Natural Resources Conservation Service office in the county where the land is located.

Subd. 3. Eligibility; agricultural business enterprises. (a) The authority shall provide in the agricultural development bond beginning farmer and agricultural business enterprise loan program that a mortgage or contract on behalf of an agricultural business enterprise may be provided if the borrower qualifies under this chapter and rules of the authority and under federal tax law governing qualified small issue bonds.

(b) An agricultural business enterprise is eligible for a program loan in an aggregate amount not exceeding $250,000.

(c) An agricultural business enterprise is eligible for program loans only for new or expanded operations located in a community with a population of 5,000 or less.

Subd. 4. Loans and contracts for beginning farmers and agricultural business enterprises. (a) The authority may:

(1) make loans to qualified beginning farmers for the acquisition of agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. Each loan made by the authority under this program and all collateral securing the loan may be assigned as security for the authority's bond.

(2) enter into contracts to purchase agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. Each contract entered into by the authority under this program and all obligations of the authority under the contract shall be assigned to the beginning farmer or agricultural business enterprise without recourse.

(b) Loan documents and contracts entered into by the authority shall contain such terms and conditions of repayment as may be agreed to between the beginning farmer or agricultural business enterprise and the individual or agricultural lender involved, and such terms and conditions as the authority may deem necessary.

(c) Each individual or agricultural lender purchasing a bond from the authority under this program is responsible for making their own independent credit evaluation of the beginning farmer or the agricultural business enterprise involved, and for the creation and perfection of any security interest which they deem necessary for the loan or contract to be made on behalf of the beginning farmer or the agricultural business enterprise.

(d) The authority shall bear no continuing responsibility for repayment of any bond issued under the program other than the assignment of its interests under the loan document made with the proceeds of the bond or the contract entered into in connection with the bond.

Subd. 5. Other terms. The authority may provide that loans and contracts made under this program may not be assumed or any interest in the agricultural land or improvements or depreciable agricultural property or real or personal property of an agricultural business enterprise may not be leased, sold, or otherwise conveyed without its prior written consent and may provide a due-on-sale clause with respect to the occurrence of any of the foregoing events without its prior written consent. The authority may provide by rule the grounds for permitted assumptions of loans and contracts or for the leasing, sale, or other conveyance of any interest in the agricultural land or improvements or real or personal property of an agricultural business enterprise. However, the authority shall provide and state in its loan documents and contracts that the interest rate of the loan or contracts shall increase to the then prevailing market rate if the loan or contract is assumed by anyone other than a qualified beginning farmer or agricultural business enterprise. This subdivision controls with respect to a loan or contract made under this program, notwithstanding other law.

History: 1991 c 332 s 10; 1993 c 342 s 13; 2007 c 45 art 1 s 55; 2015 c 21 art 1 s 109



Section 41C.06 — LOAN ALLOCATION.

Not more than 25 percent of the total bond allocation available for beginning farmer and agricultural business enterprise loans may be used for agricultural business enterprise loans. However, any portion of the bond allocation that remains unencumbered on November 1 of each year may be made available for agricultural business enterprise loans.

History: 1991 c 332 s 11



Section 41C.07 — BONDS.

Subdivision 1. Authority. The authority may issue its negotiable bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its corporate purposes, the payment of interest on its bonds, the establishment of reserves to secure its bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its purposes and powers. The bonds are investment securities and negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code.

Subd. 2. Payment of bonds. Bonds are payable solely and only out of the money, assets, or revenues of the authority and as provided in the agreement with bondholders pledging any particular money, assets, or revenues. Bonds are not an obligation of this state or any political subdivision of this state other than the authority within the meaning of any constitutional or statutory debt limitations, but are special obligations of the authority payable solely and only from the sources provided in this chapter, and the authority shall not pledge the credit or taxing power of this state or any political subdivision of this state other than the authority or make its debts payable out of any money except that of the authority.

Subd. 3. Resolution of authority. Bonds must be authorized by a resolution of the authority. However, a resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds by an appropriate certificate of the authorized officer.

Subd. 4. Requirements. Bonds must:

(1) state the date and series of the issue, be consecutively numbered and state on their face that they are payable both as to principal and interest solely out of the assets of the authority and do not constitute an indebtedness of this state or any political subdivision of this state other than the authority within the meaning of any constitutional or statutory debt limit; and

(2) be either registered, registered as to principal only, issued in denominations as the authority prescribes, fully negotiable instruments under the laws of this state, signed on behalf of the authority with the manual or facsimile signature of the chair or vice-chair, attested by the manual or facsimile signature of the secretary, have impressed or imprinted on them the seal of the authority or a facsimile of it, be payable as to interest at rates and at times as the authority determines, be payable as to principal at times over a period not to exceed 50 years from the date of issuance, at places and with reserved rights of prior redemption as the authority prescribes, be sold at prices, at public or private sale, and in a manner as the authority prescribes, and the authority may pay all expenses, premiums, and commissions that it considers necessary or advantageous in connection with the issuance and sale, and be issued under and subject to the terms, conditions, and covenants providing for the payment of the principal, redemption premiums, if any, interest and other terms, conditions, covenants, and protective provisions safeguarding payment, not inconsistent with this chapter, as are found to be necessary by the authority for the most advantageous sale.

Subd. 5. Refunding. The authority may issue its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption of the outstanding bonds. Until the proceeds of bonds issued for the purpose of refunding outstanding bonds are applied to the purchase or retirement of outstanding bonds or the redemption of outstanding bonds, the proceeds may be placed in escrow and be invested and reinvested in accordance with the provisions of this chapter. The interest, income, and profits earned or realized on an investment may also be applied to the payment of the outstanding bonds to be refunded by purchase, retirement, or redemption. After the terms of the escrow have been fully satisfied and carried out, any balance of proceeds and interest earned or realized on the investments may be returned to the authority for use by it in any lawful manner. All refunding bonds shall be issued and secured and are subject to the provisions of this chapter in the same manner and to the same extent as other bonds.

Subd. 6. Anticipation notes. The authority may issue negotiable bond anticipation notes and may renew them from time to time, but the maximum maturity of the notes, including renewals, must not exceed ten years from the date of issue of the original notes. Notes are payable from any available money of the authority not otherwise pledged or from the proceeds of the sale of bonds in anticipation of which the notes were issued. Notes may be issued for any corporate purpose of the authority. Notes must be issued in the same manner as bonds and notes and the resolution authorizing them may contain any provisions, conditions, or limitations, not inconsistent with the provisions of this subdivision, which the bonds or a bond resolution of the authority may contain. Notes may be sold at public or private sale. In case of default on its notes or violation of any obligations of the authority to the noteholders, the noteholders have all the remedies provided in this chapter for bondholders. Notes are as fully negotiable as bonds of the authority.

Subd. 7. Filing. A copy of each pledge agreement by or to the authority, including without limitation each bond resolution, indenture of trust or similar agreement, or any revisions or supplements to it must be filed with the secretary of state and no further filing or other action under article 9 of the Uniform Commercial Code or any other law of the state is required to perfect the security interest in the collateral or any additions to it or substitutions for it and the lien and trust so created are binding from and after the time made against all parties having claims of any kind in tort, contract, or otherwise against the pledgor.

Subd. 8. Personal liability limited. Members of the authority and any person executing its bonds are not liable personally on the bonds or subject to personal liability or accountability by reason of the issuance of the authority's bonds.

Subd. 9. Notice. The authority shall publish a notice of intention to issue bonds in a newspaper published and of general circulation in the state. The notice shall include a statement of the maximum amount of bonds proposed to be issued and, in general, what net revenues will be pledged to pay the bonds and interest on them. An action may not be brought questioning the legality of the bonds or the power of the authority to issue the bonds or the legality of any proceedings in connection with the authorization or issuance of the bonds after 60 days from the date of publication of the notice.

History: 1991 c 332 s 12



Section 41C.08 — RESERVE FUNDS AND APPROPRIATIONS.

Subdivision 1. Authority. The authority may create and establish one or more special funds, each to be known as a "bond reserve fund" and shall pay into each bond reserve fund any money appropriated and made available by the state for the purpose of the fund, any proceeds of sale of bonds to the extent provided in the resolutions of the authority authorizing their issuance, and any other money that is available to the authority for the purpose of the fund from any other sources. Money held in a bond reserve fund, except as otherwise provided in this chapter, must be used as required solely for the payment of the principal of bonds secured in whole or in part by the fund or of the sinking fund payments with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds, or the payments of any redemption premium required to be paid when the bonds are redeemed prior to maturity.

Subd. 2. Withdrawals. Money in a bond reserve fund may not be withdrawn from it in an amount that will reduce the amount of the fund to less than the bond reserve fund requirement established for the fund, as provided in this section, except for the purpose of making payment when due of principal, interest, redemption premiums, and the sinking fund payments with respect to the bonds for the payment of which other money of the authority is not available. Any income or interest earned by, or incremental to, a bond reserve fund due to the investment of it may be transferred by the authority to other funds or accounts of the authority to the extent the transfer does not reduce the amount of that bond reserve fund below the bond reserve fund requirement for it.

Subd. 3. Issuance of secured bonds. The authority may not at any time issue bonds, secured in whole or in part by a bond reserve fund if, upon the issuance of the bonds, the amount in the bond reserve fund will be less than the bond reserve fund requirement for the fund, unless the authority at the time of issuance of the bonds deposits in the fund from the proceeds of the bonds issued or from other sources an amount which, together with the amount then in the fund will not be less than the bond reserve fund requirement for the fund. For the purposes of this section, the term "bond reserve fund requirement" means, as of any particular date of computation, an amount of money required to be on deposit therein in the bond reserve fund, as provided in the resolutions of the authority authorizing the bonds with respect to which the fund is established.

Subd. 4. Repayment. Amounts paid over to the authority by the state under this section constitute and must be accounted for as advances by the state to the authority and, subject to the rights of the holders of any bonds of the authority, must be repaid to the state without interest from all available operating revenues of the authority in excess of amounts required for the payment of bonds, the bond reserve fund, and operating expenses.

Subd. 5. Annual report. The authority shall cause to be delivered to the finance committees in the legislature within 90 days of the close of its fiscal year its annual report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority selected by the authority. In the event that the principal amount of any bonds deposited in a bond reserve fund is withdrawn for payment of principal or interest thereby reducing the amount of that fund to less than the bond reserve fund requirement, the authority shall immediately notify the legislature of this event and take steps to restore the fund to its bond reserve fund requirement from any amounts available, other than principal of a bond issue, that are not pledged to the payment of other bonds.

History: 1991 c 332 s 13



Section 41C.09 — REMEDIES OF BONDHOLDERS.

Subdivision 1. Default. If the authority defaults in the payment of principal or interest on an issue of bonds at maturity or upon call for redemption and the default continues for a period of 30 days or if the authority fails or refuses to comply with the provisions of this chapter, or defaults in an agreement made with the holders of an issue of bonds, the holders of 25 percent in aggregate principal amount of bonds of the issue then outstanding, by instrument filed in the office of the clerk of the county in which the principal office of the authority is located and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds for the purposes provided in this section.

Subd. 2. Actions. The authority or any trustee appointed under the indenture under which the bonds are issued may, but upon written request of the holders of 25 percent in aggregate principal amount of the issue of bonds then outstanding shall:

(1) enforce all rights of the bondholders including the right to require the authority to carry out its agreements with the holders and to perform its duties under this chapter;

(2) bring suit upon the bonds;

(3) by action require the authority to account as if it were the trustee of an express trust for the holders;

(4) by action enjoin any acts or things which are unlawful or in violation of the rights of the holders; and

(5) declare all the bonds due and payable and, if all defaults are made good, with the consent of the holders of 25 percent of the aggregate principal amount of the issue of bonds then outstanding, annul the declaration and its consequences.

Subd. 3. Trustee's powers. The trustees may exercise functions specifically set forth or incident to the general representation of bondholders in the enforcement and protection of their rights.

Subd. 4. Notice. Before declaring the principal of bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, to the authority, and to the attorney general of the state.

Subd. 5. Jurisdiction. The district court has jurisdiction of any action by the trustee on behalf of bondholders. The venue of the action is in the county in which the principal office of the authority is located.

The bondholders may, to the extent provided in the resolution to which the bonds were issued or in its agreement with the authority, enforce any of the remedies in subdivision 2, clauses (1) to (5), or the remedies provided in the proceedings or agreements for and on their own behalf.

History: 1991 c 332 s 14



Section 41C.10 — BONDS AS LEGAL INVESTMENTS.

Bonds are securities in which public officers, state departments and agencies, political subdivisions, insurance companies, and other persons carrying on an insurance business, banks, trust companies, savings associations, investment companies, and other persons carrying on a banking business, administrators, executors, guardians, conservators, trustees, and other fiduciaries and other persons authorized to invest in bonds or other obligations of this state may properly and legally invest funds including capital in their control or belonging to them. The bonds are also securities which may be deposited with and may be received by public officers, state departments and agencies, and political subdivisions for any purpose for which the deposit of bonds or other obligations of this state is authorized.

History: 1991 c 332 s 15; 1995 c 202 art 1 s 25



Section 41C.11 — CONFLICTS OF INTEREST.

Subdivision 1. Disclosure; prohibitions. If a member or employee of the authority has an interest, either direct or indirect, in a contract to which the authority is or is to be a party or in a mortgage lender requesting a loan from or offering to sell mortgage or secured loans to the authority, the interest must be disclosed to the authority in writing and must be set forth in the minutes of the authority. The member or employee having the interest may not participate in action by the authority with respect to that contract or mortgage lender.

Subd. 2. Certain interests. This section does not limit the right of a member, officer, or employee of the authority to acquire an interest in bonds or notes or to limit the right of a member or employee other than the executive director to have an interest in a bank or other financial institution in which the funds of the authority are deposited or which is acting as trustee or paying agent under a trust indenture to which the authority is a party.

Subd. 3. Executive director's interest. The executive director may not have an interest in a bank or other financial institution in which the funds of the authority are deposited or which is acting as trustee or paying agent under a trust indenture to which the authority is a party. The executive director may not receive, in addition to fixed salary or compensation, any money or valuable thing, either directly or indirectly, or through any substantial interest in any other corporation or business unit, for negotiating, procuring, recommending, or aiding in any purchase or sale of property or loan made by the authority, nor shall the executive director be pecuniarily interested, either as principal, co-principal, agent, or beneficiary, either directly, indirectly, or through any substantial interest in any other corporation or business unit, in any purchase, sale, or loan.

History: 1991 c 332 s 16



Section 41C.12 — APPLICATION AND ORIGINATION FEE.

The authority may impose a reasonable application and origination fee for each loan issued under the beginning farmer and agricultural business enterprise loan program. The origination fee initially shall be set at 1.5 percent and the application fee at $50. The authority shall review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to the general fund.

History: 1991 c 332 s 17



Section 41C.13 — RULES.

The authority may adopt rules for the efficient administration of this chapter.

History: 1991 c 332 s 18; 1997 c 187 art 1 s 3






Chapter 41D — AGRICULTURE EDUCATION LEADERSHIP COUNCIL

Section 41D.01 — MINNESOTA AGRICULTURE EDUCATION LEADERSHIP COUNCIL.

Subdivision 1. Establishment; membership. (a) The Minnesota Agriculture Education Leadership Council is established. The council is composed of 17 members as follows:

(1) the chair of the University of Minnesota agricultural education program;

(2) a representative of the commissioner of education;

(3) a representative of the Minnesota State Colleges and Universities recommended by the chancellor;

(4) the president and the president-elect of the Minnesota Association of Agriculture Educators;

(5) a representative of the Future Farmers of America Foundation;

(6) a representative of the commissioner of agriculture;

(7) the dean of the College of Agriculture, Food, and Environmental Sciences at the University of Minnesota;

(8) a representative of the Minnesota Private Colleges Council;

(9) two members representing agriculture education and agriculture business appointed by the governor;

(10) the chair of the senate Committee on Agriculture, General Legislation and Veterans Affairs;

(11) the chair of the house of representatives Committee on Agriculture;

(12) the ranking minority member of the senate Committee on Agriculture, General Legislation and Veterans Affairs, and a member of the senate Education Committee designated by the Subcommittee on Committees of the Committee on Rules and Administration; and

(13) the ranking minority member of the house of representatives Agriculture Committee, and a member of the house of representatives Education Committee designated by the speaker.

(b) An ex officio member of the council under paragraph (a), clause (1), (4), (7), (10), (11), (12), or (13), may designate a permanent or temporary replacement member representing the same constituency.

Subd. 2. Powers and duties. Specific powers and duties of the council are to:

(1) develop recommendations to the legislature and the governor and provide review for agriculture education programs in Minnesota;

(2) establish a grant program to foster and encourage the development of secondary and postsecondary agriculture education programs;

(3) coordinate and articulate Minnesota's agriculture education policy across all programs and institutions;

(4) identify the critical needs for agriculture educators;

(5) serve as a link between the agribusiness sector and the agriculture education system to communicate mutual concerns, needs, and projections;

(6) establish and maintain an increased awareness of agriculture education and its continued need to all citizens of Minnesota;

(7) operate the Minnesota Center for Agriculture Education created in section 41D.03;

(8) gain broad public support for agriculture education in Minnesota; and

(9) report annually on its activities to the senate Agriculture and Rural Development Committee and the house of representatives Agriculture Committee.

Subd. 3. Council officers; terms and compensation of appointees; staff. (a) The chair of the senate Agriculture, General Legislation and Veterans Affairs Committee and the chair of the house of representatives Agriculture Committee, or their designees, are the cochairs of the council.

(b) The council's membership terms, compensation, filling of vacancies, and removal of members are as provided in section 15.0575.

(c) The council may employ an executive director and any other staff to carry out its functions.

Subd. 4. Expiration. This section expires on June 30, 2018.

History: 1997 c 183 art 3 s 2; 2001 c 6 s 1-3; 2003 c 107 s 27; 2003 c 130 s 12; 2003 c 133 art 2 s 1; 2007 c 144 art 2 s 2; 2008 c 297 art 1 s 22; 2013 c 114 art 2 s 52



Section 41D.02 — AGRICULTURE EDUCATION GRANT PROGRAM.

Subdivision 1. Establishment. The Minnesota Agriculture Education Leadership Council shall establish a program to provide grants under subdivisions 2 and 3 to educational institutions and other appropriate entities for secondary and postsecondary agriculture education programs.

Subd. 2. Elementary and secondary agricultural education. The council may provide grants for:

(1) planning and establishment costs for elementary and secondary agriculture education programs;

(2) new instructional and communication technologies; and

(3) curriculum updates.

Subd. 3. Postsecondary education. The council may provide grants for:

(1) new instructional and communication technologies; and

(2) special project funding, including programming, in-service training, and support staff.

History: 1997 c 183 art 3 s 3; 1999 c 241 art 5 s 1



Section 41D.03 — MINNESOTA CENTER FOR AGRICULTURE EDUCATION.

Subdivision 1. Governance. The Minnesota Center for Agriculture Education is governed by the Minnesota Agriculture Education Leadership Council.

Subd. 2. Powers and duties of council. (a) The council has the powers necessary for the care, management, and control of the Minnesota Center for Agriculture Education and all its real and personal property. The powers shall include, but are not limited to, those listed in this subdivision.

(b) The council may employ necessary employees, and contract for other services to ensure the efficient operation of the Center for Agriculture Education.

(c) The council may receive and award grants. The council may establish a charitable foundation and accept, in trust or otherwise, any gift, grant, bequest, or devise for educational purposes and hold, manage, invest, and dispose of them and the proceeds and income of them according to the terms and conditions of the gift, grant, bequest, or devise and its acceptance. The council shall adopt internal procedures to administer and monitor aids and grants.

(d) The council may establish or coordinate evening, continuing education, and summer programs for teachers and pupils.

(e) The council may determine the location for the Minnesota Center for Agriculture Education and any additional facilities related to the center, including the authority to lease a temporary facility.

(f) The council may enter into contracts with other public and private agencies and institutions for building maintenance services if it determines that these services could be provided more efficiently and less expensively by a contractor than by the council itself. The council may also enter into contracts with public or private agencies and institutions, school districts or combinations of school districts, or educational cooperative service units to provide supplemental educational instruction and services.

Subd. 3. Center account. There is established in the state treasury a center for agriculture education account in the special revenue fund. All money collected by the council, including rental income, shall be deposited in the account. Money in the account, including interest earned, is appropriated to the council for the operation of its services and programs.

Subd. 4. Employees. The employees hired under this subdivision and any other necessary employees hired by the council shall be employees of the University of Minnesota.

Subd. 5. Policies. The council may adopt administrative policies about the operation of the center.

Subd. 6. Public postsecondary institutions; providing space. Public postsecondary institutions shall provide space for the Minnesota Center for Agriculture Education at a reasonable cost to the center to the extent that space is available at the public postsecondary institutions.

Subd. 7. Purchasing instructional items. Technical educational equipment may be procured for programs of the Minnesota Center for Agriculture Education by the council either by brand designation or in accordance with standards and specifications the council may adopt, notwithstanding chapter 16C.

History: 1997 c 183 art 3 s 4; 1998 c 384 s 6; 1998 c 386 art 2 s 19



Section 41D.04 — RESOURCE, MAGNET, AND OUTREACH PROGRAMS.

Subdivision 1. Resource and outreach. The center shall offer resource and outreach programs and services statewide aimed at the enhancement of agriculture education opportunities for pupils in elementary and secondary school.

Subd. 2. Center responsibilities. The center shall:

(1) provide information and technical services to agriculture teachers, professional agriculture organizations, school districts, and the Department of Education;

(2) gather and conduct research in agriculture education;

(3) design and promote agriculture education opportunities for all Minnesota pupils in elementary and secondary schools; and

(4) serve as liaison for the Department of Education to national organizations for agriculture education.

History: 1997 c 183 art 3 s 5; 2003 c 130 s 12






Chapter 42 — WEATHER MODIFICATION



Chapter 43 — STATE CIVIL SERVICE






Chapter 43A — STATE EMPLOYMENT

Chapter 43A — STATE PERSONNEL MANAGEMENT

Section 43A.01 — POLICIES.

Subdivision 1. General. It is the policy of the state to maintain an efficient and effective merit based personnel management system to meet the management needs of the state and the social, economic and program needs of the people of the state. The system shall provide means to recruit, select and develop an effective, productive and responsive work force representative of the labor market according to the demands of society, equity and law, and shall include policies and procedures for employee hiring and advancement, training and career development, job classification, salary administration, employee benefits, discipline, discharge, retirement and other related activities as appropriate, taking into consideration formal and informal labor relations arrangements.

Subd. 2. Precedence of merit principles and nondiscrimination. It is the policy of this state to provide for equal employment opportunity consistent with chapter 363A by ensuring that all personnel actions be based on the ability to perform the duties and responsibilities assigned to the position without regard to age, race, creed or religion, color, disability, sex, national origin, marital status, status with regard to public assistance, or political affiliation. It is the policy of this state to take affirmative action to eliminate the underutilization of qualified members of protected groups in the civil service, where such action is not in conflict with other provisions of this chapter or chapter 179, in order to correct imbalances and eliminate the present effects of past discrimination.

No contract executed pursuant to chapter 179A shall modify, waive or abridge this section and sections 43A.07 to 43A.121, 43A.15, and 43A.17 to 43A.21, except to the extent expressly permitted in those sections.

Subd. 3. Equitable compensation relationships. It is the policy of this state to attempt to establish equitable compensation relationships between female-dominated, male-dominated, and balanced classes of employees in the executive branch. Compensation relationships are equitable within the meaning of this subdivision when the primary consideration in negotiating, establishing, recommending, and approving total compensation is comparability of the value of the work in relationship to other positions in the executive branch.

History: 1981 c 210 s 1; 1982 c 634 s 1; 1997 c 79 s 1; 2016 c 158 art 1 s 16



Section 43A.02 — DEFINITIONS.

Subdivision 1. Interpretation. Unless the language or context indicates that a different meaning is intended, the following terms, for the purposes of this chapter, have the meanings given them in this section.

Subd. 2. Agency. "Agency" means a department, commission, board, institution, or other employing entity of the civil service, in which all positions are under the same appointing authority.

Subd. 3. Allocation. "Allocation" means the assignment of an individual position to an appropriate class on the basis of the kind, difficulty, or responsibility of the work performed in the position.

Subd. 4. Applicant. "Applicant" means a person who has satisfied the minimum requirements for application established by the commissioner.

Subd. 4a. Applicant pool. "Applicant pool" means those applicants who satisfy any limits on consideration for the position under section 43A.10, subdivision 6a, and who have been determined to meet the minimum qualifications for a vacant position.

Subd. 5. Appointing authority. "Appointing authority" means a person or group of persons empowered by the Constitution, statute, or executive order to employ persons in or to make appointments to positions in the civil service.

Subd. 6. Appointment. "Appointment" means the act of filling a vacancy by placement of a person in a civil service position through selection from a finalist pool or a noncompetitive or qualifying process including transfer, demotion or reinstatement.

Subd. 6a. Balanced class. "Balanced class" means any class in which no more than 80 percent of the incumbents are male and no more than 70 percent of the incumbents are female.

Subd. 7. [Repealed, 2004 c 207 s 31]

Subd. 8. [Repealed, 2004 c 207 s 31]

Subd. 9. Change in allocation. "Change in allocation" means reclassification resulting from abrupt, management-imposed changes in the duties and responsibilities of a position.

Subd. 10. Civil service. "Civil service" means all employees in the legislative, judicial and executive branches of state government and all positions in the classified and unclassified services as provided in sections 43A.07 and 43A.08.

Subd. 11. Class. "Class" means one or more positions sufficiently similar with respect to duties and responsibilities that the same descriptive title may be used with clarity to designate each position allocated to the class and the same schedule of pay can be applied with equity to all positions in the class under the same or substantially the same employment conditions.

Subd. 12. Classified service. "Classified service" means all positions now existing or hereafter created in the civil service and not specifically designated unclassified pursuant to section 43A.08.

Subd. 13. Commissioner. "Commissioner" means the commissioner of management and budget.

Subd. 14. Commissioner's plan. "Commissioner's plan" means the plan required by section 3.855 regarding total compensation and terms and conditions of employment, including grievance administration, for employees of the executive branch who are not otherwise provided for in this chapter or other law.

Subd. 14a. Comparability of the value of the work. "Comparability of the value of the work" means the value of the work measured by the composite of the skill, effort, responsibility, and working conditions normally required in the performance of the work.

Subd. 15. [Repealed, 2004 c 207 s 31]

Subd. 16. [Repealed, 2004 c 207 s 31]

Subd. 17. Declassified position. "Declassified position" means a position which is removed from the classified service and placed in the unclassified service.

Subd. 18. Department. "Department" means the Department of Management and Budget.

Subd. 19. [Repealed, 2004 c 207 s 31]

Subd. 20. [Repealed, 2004 c 207 s 31]

Subd. 21. Employee. "Employee" means any person currently occupying, or on leave from, a civil service position.

Subd. 22. Executive branch. "Executive branch" means heads of all agencies of state government, elective or appointive, established by statute or Constitution and all employees of those agency heads who have within their particular field of responsibility statewide jurisdiction and who are not within the legislative or judicial branches of government. The executive branch also includes employees of the Iron Range Resources and Rehabilitation Board. The executive branch does not include agencies with jurisdiction in specifically defined geographical areas, such as regions, counties, cities, towns, municipalities, or school districts, the University of Minnesota, the Public Employees Retirement Association, the Minnesota State Retirement System, the Teachers Retirement Association, the Minnesota Historical Society, and all of their employees, and any other entity which is incorporated, even though it receives state funds.

Subd. 22a. Female-dominated class. "Female-dominated class" means any class in which more than 70 percent of the incumbents are female.

Subd. 22b. Finalist pool. "Finalist pool" means those members of the applicant pool who have been determined to best meet all the qualifications for a vacant position and who may be legally appointed to the position.

Subd. 22c. Goal unit. "Goal unit" means, for the purposes of affirmative action, the group of jobs in an agency or agency subdivision assigned to one of the federal Equal Employment Opportunity (EEO) occupation categories applicable to state employment.

Subd. 23. Intermittent employee. "Intermittent employee" means an employee who works an irregular and uncertain schedule which alternately begins, ceases and begins again as the needs of the agency require.

Subd. 24. Intern. "Intern" means an individual who, for a work experience, is receiving academic credit from or is fulfilling an academic requirement of, an accredited educational institution.

Subd. 25. Judicial branch. "Judicial branch" means all judges of the appellate courts, all employees of the appellate courts, including commissions, boards, and committees established by the Supreme Court, the Board of Law Examiners, the law library, the Office of the State Public Defender, district public defenders and their employees, all judges of all courts of law, district court referees, judicial officers, court reporters, law clerks, district administration employees under section 484.68, court administrator or employee of the court in a judicial district under section 480.181, subdivision 1, paragraph (b), guardian ad litem program employees, and other agencies placed in the judicial branch by law. Judicial branch does not include district administration or public defenders or their employees in the Second and Fourth Judicial Districts, court administrators not under section 480.181, subdivision 1, paragraph (b), or their staff under chapter 485, or other employees within the court system whose salaries are paid by the county, other than employees who remain on the county payroll under section 480.181, subdivision 2.

Subd. 26. Layoff list. "Layoff list" means a list of former permanent or probationary employees of a job class who are eligible to be recalled to that class under the provisions of a collective bargaining agreement or plan established under section 43A.18.

Subd. 27. Legislative branch. "Legislative branch" means all legislators and all employees of the legislature, legislative committees or commissions.

Subd. 27a. Male-dominated class. "Male-dominated class" means any class in which more than 80 percent of the incumbents are male.

Subd. 28. Managerial. "Managerial" means those positions designated pursuant to section 43A.18, subdivision 3 as being accountable for determining, securing, and allocating human, financial, and other resources needed to accomplish objectives. Positions in this category also are accountable for determining overall objectives, priorities, and policies within a program area. Higher level positions in this category handle significant and involved relationships with governmental leadership. Incumbents of these positions have the authority to exercise discretionary powers on a regular basis.

Subd. 29. Officer. For purposes of chapter 15A the term "officer" may be used interchangeably with the term "employee" within the executive branch.

Subd. 30. Permanent status. "Permanent status" means the state or condition achieved by an employee in the classified service who has successfully completed an initial probationary period or a probationary period required following reinstatement or reemployment, or whose probationary period is waived through specific statutory direction.

Subd. 31. Position. "Position" means a group of duties and responsibilities assigned or delegated by competent authority, requiring the full-time or less than full-time employment of one person.

Subd. 32. Probationary period. "Probationary period," part of the selection process, means a working period following unlimited appointment to a position in the classified service, during which the employee is required to demonstrate ability to perform the duties and fulfill the responsibilities of the position.

Subd. 33. Protected groups. For affirmative action purposes, "protected groups" means females, persons with disabilities, and members of the following minorities: Black, Hispanic, Asian or Pacific Islander, and American Indian or Alaskan native.

Subd. 34. Qualifying appointment. "Qualifying appointment" means the selection, from other than a finalist pool, of an applicant who has demonstrated through a selection process that the applicant meets minimum job-related requirements.

Subd. 35. Reallocation. "Reallocation" means reclassification resulting from significant changes over a period of time in the duties and responsibilities of a position.

Subd. 36. Reclassification. "Reclassification" means changing the allocation of a position to a higher, lower or equivalent class.

Subd. 37. [Repealed, 2004 c 207 s 31]

Subd. 38. Total compensation. "Total compensation" means salaries, cash payments and employee benefits including paid time off, group insurance benefits, and other direct and indirect items of compensation with the exception of retirement plans.

Subd. 39. Unclassified service. "Unclassified service" means all positions designated not being classified pursuant to section 43A.08.

Subd. 40. Unlimited appointment. "Unlimited appointment" means an appointment for which there is no specified maximum duration.

History: 1981 c 210 s 2; 1982 c 560 s 8; 1982 c 634 s 2-5; 1983 c 247 s 19; 1989 c 335 art 3 s 2; 1990 c 594 art 2 s 1; 1993 c 146 art 2 s 9; 1997 c 79 s 2-6; 1999 c 182 s 2,3; 1999 c 216 art 7 s 1; 2004 c 207 s 1-8; 2004 c 287 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 43A.04 — GENERAL POWERS AND RESPONSIBILITIES OF COMMISSIONER.

Subdivision 1. Statewide leadership. (a) The commissioner is the chief personnel and labor relations manager of the civil service in the executive branch.

Whenever any power or responsibility is given to the commissioner by any provision of this chapter, unless otherwise expressly provided, the power or authority applies to all employees of agencies in the executive branch and to employees in classified positions in the Office of the Legislative Auditor, the Minnesota State Retirement System, the Public Employees Retirement Association, and the Teacher's Retirement Association. Unless otherwise provided by law, the power or authority does not apply to unclassified employees in the legislative and judicial branches.

(b) The commissioner shall operate an information system from which personnel data, as defined in section 13.43, concerning employees and applicants for positions in the classified service can be retrieved.

The commissioner has access to all public and private personnel data kept by appointing authorities that will aid in the discharge of the commissioner's duties.

(c) The commissioner may consider and investigate any matters concerned with the administration of provisions of this chapter, and may order any remedial actions consistent with law. The commissioner, at the request of an agency, shall provide assistance in employee misconduct investigations. The commissioner shall have the right to assess from the requesting agency, any costs incurred while assisting the agency in the employee misconduct investigation. Money received by the commissioner under this paragraph is appropriated to the commissioner for purposes of this paragraph.

(d) The commissioner may assess or establish and collect premiums from all state entities to cover the costs of programs under sections 15.46 and 176.603.

Subd. 1a. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 2. Executive direction. The commissioner shall direct all departmental services, appoint employees and may enter into contracts to carry out the provisions of this chapter. The commissioner may appoint one deputy with principal responsibility for employee relations. The deputy shall serve in the unclassified service.

Subd. 3. Rules. The commissioner shall adopt rules under the Administrative Procedure Act to implement the provisions of this chapter that directly affect the rights of or processes available to the general public. The rules have the force and effect of law and may include but are not limited to:

(1) the processes for determining the extent of competition for filling vacancies, for recruiting applicants, for conducting selection procedures and for making appointments of individuals who are not employees of the civil service;

(2) the process for effecting noncompetitive and qualifying appointments;

(3) the process for temporary designation of positions in the unclassified service and for effecting appointments to the unclassified service;

(4) a statewide affirmative action program to include requirements for agency affirmative action plans, statewide policies and procedures, reporting requirements, accountability and responsibility of employees in the executive branch, and overall objectives of the program;

(5) conditions under which moving and other expenses may be authorized and paid prior to appointment to persons who have accepted state employment;

(6) procedures for administration of the code of ethics for employees of the executive branch;

(7) examination procedures for candidates with disabilities as described in section 43A.15, subdivision 14; and

(8) procedures or policies that affect the operation of or participation in the public employees insurance program.

Subd. 4. Administrative procedures. The commissioner shall develop administrative procedures, which are not subject to the rulemaking provisions of the Administrative Procedure Act, to effect provisions of chapter 43A which do not directly affect the rights of or processes available to the general public. The commissioner may also adopt administrative procedures, not subject to the Administrative Procedure Act, which concern topics affecting the general public if those procedures concern only the internal management of the department or other agencies and if those elements of the topics which affect the general public are the subject of department rules.

Administrative procedures shall be reproduced and made available for comment to agencies, employees, and appropriate exclusive representatives certified pursuant to sections 179A.01 to 179A.25, for at least 15 days prior to implementation and shall include but are not limited to:

(1) maintenance and administration of a plan of classification for all positions in the classified service and for comparisons of unclassified positions with positions in the classified service;

(2) procedures for administration of collective bargaining agreements and plans established pursuant to section 43A.18 concerning total compensation and the terms and conditions of employment for employees;

(3) procedures for effecting all personnel actions internal to the state service such as processes and requirements for agencies to publicize job openings and consider applicants who are referred or nominate themselves, conduct of selection procedures limited to employees, noncompetitive and qualifying appointments of employees and leaves of absence;

(4) maintenance and administration of employee performance appraisal, training and other programs; and

(5) procedures for pilots of the reengineered employee selection process. Employment provisions of this chapter, associated personnel rules adopted under subdivision 3, and administrative procedures established under clauses (1) and (3) may be waived for the purposes of these pilots. The pilots may affect the rights of and processes available to members of the general public seeking employment in the classified service. The commissioner will provide public notice of any pilot directly affecting the rights of and processes available to the general public and make the administrative procedures available for comment to the general public, agencies, employees, and appropriate exclusive representatives certified pursuant to sections 179A.01 to 179A.25 for at least 30 days prior to implementation.

Subd. 5. Precedence of collective bargaining provisions. A provision of an agreement entered into by the commissioner pursuant to section 179A.22, subdivision 4, shall supersede the provisions of any rule or administrative procedure or portion thereof which is inconsistent with the agreement unless the provision is found to violate existing law.

Subd. 6. Payment for grievance settlements. Notwithstanding any other law to the contrary, the commissioner may authorize an appointing authority to pay an employee for hours not worked, pursuant to the resolution of a grievance through a formal grievance procedure established by a collective bargaining agreement or one of the plans established pursuant to section 43A.18.

Subd. 7. Reporting. The commissioner shall issue a written report by February 1 and August 1 of each year to the chair of the Legislative Coordinating Commission. The report must list the number of appointments made under each of the categories in section 43A.15, the number made to the classified service other than under section 43A.15, and the number made under section 43A.08, subdivision 2a, during the six-month periods ending June 30 and December 31, respectively.

Subd. 8. Donation of time. Notwithstanding any law to the contrary, the commissioner shall authorize the appointing authority to permit the donation of up to eight hours of accumulated vacation time in each year by each employee who is a member of law enforcement unit number 1 to their union representative for the purpose of carrying out the duties of office.

Subd. 9. Experimental or research projects. The commissioner may conduct experimental or research projects designed to improve recruitment, selection, referral, or appointment processes for the filling of state classified positions.

The commissioner shall meet and confer with the affected exclusive bargaining representative of state employees concerning the design and implementation of experimental and research projects under this subdivision.

Any provision in section 43A.02, except for subdivisions 33 and 38, sections 43A.07 to 43A.16, associated personnel rules adopted under subdivision 3, or administrative procedures established under subdivision 4, is waived for the purposes of these projects. The commissioner may not use an experimental or research project under this section to transfer positions between the unclassified and the classified service. The number of appointments under this subdivision may not exceed five percent of the total number of appointments in the preceding fiscal year, unless the commissioner authorizes appointments in excess of five percent with the mutual agreement of any affected bargaining unit.

The commissioner shall report by September 1 to the joint subcommittee on Employee Relations the results of the experimental research projects conducted in the preceding fiscal year.

Subd. 10. Equitable compensation compliance. The commissioner may adopt rules under the Administrative Procedure Act to assure compliance with sections 471.991 to 471.999.

Subd. 11. Training for agency rulemaking staff. The commissioner, in cooperation with the Office of Administrative Hearings, the attorney general, the revisor of statutes, and experienced agency rulemaking staff, shall provide training to agency staff involved in rulemaking, including information about the availability of mediators through the Office of Administrative Hearings.

The commissioner may charge agency staff a registration fee for attending this training. The fee must be set at a level that permits the commissioner to recover the costs, excluding costs of staff time for staff positions funded through general fund appropriations, of providing this training.

The Office of Administrative Hearings, the attorney general, agencies involved in providing this training, and the revisor of statutes shall not assess the commissioner for the cost of staff time to conduct the training provided under this subdivision.

Subd. 12. Total compensation reporting. (a) The commissioner, in consultation with the commissioner of management and budget, shall report to the governor and the legislature by January 15 each year on executive branch employee salary and benefits. The purpose of the report is to assist in effective long-range planning and to provide data necessary to compute annual and biennial costs related to the state workforce. The report must use data available in the biennial budget system and other necessary sources. The report also must be made available to the public in an electronic format.

(b) The report must be organized by agency. The report must list the salary or hourly rate of pay for each agency employee. The report may list the employee by name or by an identification number.

(c) The report must also include an estimate of the average cost to the state of providing insurance and other benefits to a state employee.

(d) The report must also include the number of employees by agency or department, separated by retirement plan membership, and for each plan, the total compensation, the total employee retirement plan contribution, and the total employer retirement plan contributions.

Subd. 13. Combined charities campaign. (a) The commissioner shall administer the state employee combined charities campaign. This duty includes registration of combined charitable organizations under section 43A.50, and coordination of the process under which state employees contribute to combined charitable organizations.

(b) The commissioner, in consultation with other commissioners, shall appoint a voluntary board of state employees to oversee the conduct of an annual combined charities campaign. The board must, to the extent possible, represent a cross-section of state employee groups and geographic areas where state employees are located. The board shall provide direction to the commissioner's employee assigned to administer the annual campaign.

History: 1981 c 210 s 4; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 560 s 9-11; 1983 c 293 s 61; 1984 c 462 s 27; 1984 c 654 art 3 s 48; 1985 c 11 s 3; 1Sp1985 c 13 s 164; 1986 c 444; 1988 c 667 s 4; 1990 c 571 s 6-8; 1991 c 128 s 2; 1995 c 233 art 2 s 37; 1995 c 248 art 2 s 7; art 10 s 2; art 11 s 4; 1997 c 79 s 7-10; 1997 c 97 s 4; 1998 c 286 s 1; 1998 c 366 s 48; 1999 c 182 s 4; 2001 c 70 s 2; 1Sp2001 c 10 art 2 s 49,50; 2004 c 207 s 9,10; 2006 c 277 art 5 s 1; 2007 c 101 s 2; 2008 c 204 s 7-9; 2009 c 101 art 2 s 109



Section 43A.045 — RESTRUCTURING.

(a) It is the policy of the state of Minnesota that any restructuring of executive branch agencies must include efforts to ensure that fair and equitable arrangements are carried out to protect the interests of executive branch employees and to provide the best possible service to the public. The commissioner shall make an effort to train and retrain existing employees for a changing work environment. Where restructuring may involve a loss of existing positions and employment, the commissioner shall assist affected employees in finding suitable employment.

(b) Options available to employees whose positions will be eliminated by implementation of a restructuring plan must include, at a minimum, job and training opportunities necessary to qualify for another job in the same, an equal, or a lower classification within their current department or in another state agency.

(c) Implementation of this section, as well as procedures for notifying employees affected by restructuring plans, must be negotiated into collective bargaining agreements under chapter 179A. Nothing in this section shall be construed as diminishing any rights defined in collective bargaining agreements under this chapter or chapter 179A.

History: 1991 c 345 art 1 s 67; 1993 c 192 s 75



Section 43A.046 — STAFF REDUCTIONS.

In order to maximize delivery of services to the public, if layoffs of state employees are necessary, each agency with more than 50 full-time equivalent employees must reduce at least the same percentage of management and supervisory personnel as line and support personnel.

History: 1997 c 202 art 2 s 31



Section 43A.047 — CONTRACTED SERVICES.

(a) Executive agencies, including the Minnesota State Colleges and Universities system, must demonstrate that they cannot use available staff before hiring outside consultants or services. If use of consultants is necessary, agencies are encouraged to negotiate contracts that will involve permanent staff, so as to upgrade and maximize training of state employees.

(b) If agencies reduce operating budgets, agencies must give priority to reducing spending on professional and technical service contracts before laying off permanent employees.

(c) This section does not apply to an agency's use of inmates pursuant to sections 241.20 to 241.23 or to an agency's use of persons required by a court to provide:

(1) community service; or

(2) conservation or maintenance services on lands under the jurisdiction and control of the state.

History: 1997 c 202 art 2 s 32; 1999 c 250 art 1 s 71; 1Sp2001 c 10 art 2 s 51; 2005 c 136 art 13 s 2



Section 43A.05 — POWERS AND RESPONSIBILITIES; PERSONNEL.

Subdivision 1. General. The commissioner shall perform the duties assigned in this chapter.

The commissioner's authority and responsibility shall include but not be limited to maintenance of a classification plan, assignment of all positions in the classified service to job classes, maintenance and approval of total compensation plans for all positions in the executive branch pursuant to the provisions of section 43A.18 and other provisions of law; administration of systems for employee selection; maintenance of employee performance appraisal, training and affirmative action programs; and maintenance and publication of logical career paths in the classified civil service.

Subd. 2. Requests for nonstate funds. The commissioner shall have the authority to review and comment upon all requests for other than state appropriated funds by any agency for personnel and labor relations purposes before any funding request is made to a federal, local or private agency.

Subd. 3. Commissioner's plan. The commissioner shall periodically develop and establish pursuant to this chapter a commissioner's plan. The commissioner shall submit the plan, before becoming effective, to the Legislative Coordinating Commission for approval.

Subd. 4. Time off in emergencies. The commissioner shall authorize appointing authorities to pay for time off in emergencies. The commissioner, after consultation with the commissioner of public safety, may excuse employees from duty with full pay in the event of a natural or other emergency, if continued operation would involve a threat to the health or safety of individuals. Absence with pay shall not exceed 16 working hours at any one time unless the commissioner authorizes a longer duration. Authority to excuse employees from duty with full pay on the campuses of the Minnesota State Colleges and Universities is vested in the college and university presidents, under guidelines established by the Board of Trustees of the Minnesota State Colleges and Universities.

Subd. 5. Comparability adjustments. The commissioner shall compile, subject to availability of funds and personnel, and submit to the Legislative Coordinating Commission by January 1 of each odd-numbered year a list showing, by bargaining unit, and by plan for executive branch employees covered by a plan established under section 43A.18, those female-dominated classes and those male-dominated classes in state civil service for which a compensation inequity exists based on comparability of the value of the work. The commissioner shall also submit to the Legislative Coordinating Commission, along with the list, an estimate of the appropriation necessary for providing comparability adjustments for classes on the list. The commission shall review and approve, disapprove, or modify the list and proposed appropriation. The commission's action must be submitted to the full legislature. The full legislature may approve, reject, or modify the commission's action. The commission shall show the distribution of the proposed appropriation among the bargaining units and among the plans established under 43A.18. Each bargaining unit and each plan must be allocated that proportion of the total proposed appropriation that equals the cost of providing adjustments for the positions in the unit or plan approved by the commission for comparability adjustments divided by the total cost of providing adjustments for all positions on the list approved by the commission for comparability adjustments. Distribution of any appropriated funds within each bargaining unit or plan must be determined by collective bargaining agreements or by plans.

Subd. 6. Allocation. The amount recommended by the Legislative Coordinating Commission pursuant to subdivision 5 to make comparability adjustments shall be submitted to the full legislature by March 1 of each odd-numbered year. The legislature may accept, reject, or modify the amount recommended. The commissioner shall allocate the amount appropriated by the legislature, on a pro rata basis, if necessary, to the proper accounts for distribution to incumbents of classes which have been approved for comparability adjustments.

Funds appropriated for purposes of comparability adjustments for state employees shall be drawn exclusively from and shall not be in addition to the funds appropriated for salary supplements or other employee compensation. Funds not used for purposes of comparability adjustments shall revert to the appropriate fund.

Subd. 7. Human rights. The commissioner of human rights or any state court may use as evidence the results of any job evaluation system established under subdivision 5 and the reports compiled under subdivision 5 in any proceeding or action alleging discrimination.

History: 1981 c 210 s 5; 1982 c 560 s 12; 1982 c 634 s 6,8; 1983 c 301 s 100; 1984 c 462 s 27; 1989 c 223 s 1; 1994 c 560 art 2 s 10; 1995 c 248 art 2 s 7; 1996 c 398 s 22; 1997 c 79 s 11,12; 2004 c 207 s 11; 2008 c 204 s 11,12



Section 43A.06 — POWERS AND RESPONSIBILITIES; LABOR RELATIONS.

Subdivision 1. General. (a) The commissioner shall perform the duties assigned to the commissioner by sections 3.855, 179A.01 to 179A.25 and this section.

(b) The commissioner shall be the state labor negotiator for purposes of negotiating and administering agreements with exclusive representatives of employees and shall perform any other duties delegated by the commissioner subject to the limitations in paragraph (c).

(c) The Board of Trustees of the Minnesota State Colleges and Universities may exercise the powers under this section for employees included in the units provided in clauses (9), (10), and (11) of section 179A.10, subdivision 2, except with respect to sections 43A.22 to 43A.31, which shall continue to be the responsibility of the commissioner. The commissioner shall have the right to review and comment to the Minnesota State Colleges and Universities on the board's final proposals prior to exchange of final positions with the designated bargaining units as well as any requests for interest arbitration. When submitting a proposed collective bargaining agreement to the Legislative Coordinating Commission and the legislature under section 3.855, subdivision 2, the Board of Trustees must use procedures and assumptions consistent with those used by the commissioner in calculating the costs of the proposed contract. The Legislative Coordinating Commission must, when considering a collective bargaining agreement or arbitration award submitted by the Board of Trustees, evaluate market conditions affecting the employees in the bargaining unit, equity with other bargaining units in the executive branch, and the ability of the trustees and the state to fund the agreement or award.

Subd. 2. Hearings. The commissioner shall represent the state at hearings conducted by the commissioner of the bureau of mediation services.

Subd. 3. Collective bargaining. The commissioner shall represent the state in all collective bargaining between the state and exclusive representatives, and shall represent the state in mediation and arbitration of collective bargaining disputes.

Subd. 4. Reports. The commissioner shall report to the Legislative Coordinating Commission pursuant to section 3.855.

Subd. 5. Interpretation of collective bargaining agreements. The commissioner shall be responsible for management interpretation of all collective bargaining agreements between the state and exclusive representatives and provide management personnel with training in the interpretation and application of these collective bargaining agreements.

Subd. 6. Grievances; arbitration. The commissioner shall oversee the administration of all written grievances arising under collective bargaining agreements between the state and an exclusive representative and shall represent the state at all grievance arbitrations.

Subd. 7. Grievance settlement. The commissioner shall have final authority to decide if a grievance shall be submitted to arbitration or if it shall be settled without arbitration.

Subd. 8. Unfair labor practice charges. The commissioner shall direct investigations and shall have authority to decide whether agencies in the executive branch shall settle unfair labor practice charges filed against the employer, appointing authorities or their agents pursuant to chapter 179A.

History: 1981 c 210 s 6; 1984 c 462 s 27; 1987 c 186 s 15; 1992 c 582 s 2; 1994 c 532 art 4 s 1; 1995 c 212 art 4 s 64; 1995 c 248 art 2 s 7; 1996 c 398 s 23; 1997 c 156 s 2; 1999 c 182 s 5; 2001 c 133 s 1; 2008 c 204 s 13,14



Section 43A.07 — CLASSIFIED SERVICE.

Subdivision 1. Classification plan. The commissioner shall maintain, revise and administer a classification plan.

Subd. 2. Job classes and titles. An appointing authority shall notify the commissioner when a new position is to be established in the classified service. The commissioner shall allocate the position to an appropriate class in the classification plan or if the position cannot be allocated to an existing class, establish a new class. The commissioner shall assign an appropriate salary rate or range to the class. If the class is in a bargaining unit under the provisions of section 179A.10, and there is an applicable provision in the collective bargaining agreement the commissioner shall establish the salary rate or range pursuant to the agreement.

The commissioner may independently conduct classification studies or, upon request of a permanent employee, may investigate the duties of a classified position. If a request is denied, the employee must be given a written explanation. The commissioner shall investigate the duties of a classified position upon request of an appointing authority. The commissioner may reclassify the position, change the title of the position or establish a new class. The commissioner shall assign an appropriate salary rate or range to the class. If the class is in a collective bargaining unit under the provisions of section 179A.10, and there is an applicable provision in the collective bargaining agreement, the commissioner shall establish the salary rate or range pursuant to the agreement.

Subd. 3. Protested allocation or reclassification. An appointing authority who is affected by a position allocation or reclassification or an employee who is affected by a position reclassification may protest the allocation or reclassification in writing to the commissioner. The commissioner shall review the allocation or reclassification and may change the allocation or reclassification decision. This procedure shall not be subject to contested case provisions of the Administrative Procedure Act.

Subd. 4. Effect of reclassification. Except as provided in section 43A.17, subdivision 5, the incumbent of a position which has been reclassified shall continue in the position only if the employee is eligible for and is appointed to the position of the new class in accordance with the provisions of this chapter and the rules, administrative procedures or a collective bargaining agreement entered into under sections 179A.01 to 179A.25 governing reallocation or change in allocation of positions, promotion, transfer, and demotion. If the incumbent is ineligible to continue in the position and is not transferred, promoted or demoted, the layoff provisions of plans pursuant to section 43A.18 or a collective bargaining agreement entered into under sections 179A.01 to 179A.25 shall apply. Personnel changes required by the reclassification of positions shall be completed within a reasonable period of time, as prescribed by the commissioner, following the reclassification notice to an appointing authority.

Subd. 5. Leaves to accept unclassified appointments. An employee may be granted a leave of absence from a position in the classified service to accept a position in the unclassified service. Upon request, during the unclassified appointment or within 60 days of the end of the unclassified appointment, the employee shall be reappointed in the agency from which the employee was granted the leave, to a classified position comparable to that held immediately prior to being appointed to the unclassified position.

Subd. 6. Rights of incumbents of declassified positions. Except for just cause, an incumbent with permanent status shall not be removed from a position which is declassified for a period of one year following the declassification. An appointing authority may remove an incumbent of a declassified position after one year with 30 days' prior notice. At any time after the declassification, and prior to the end of the 30-day notice period, if so requested, the employee shall be appointed within the same agency to a classified position comparable to the position that was declassified or, if a comparable position is unavailable, to a position in that agency comparable to that held immediately prior to being appointed to the declassified position. This section applies only to the incumbent at the time the position is declassified and not to employees subsequently appointed to the declassified position.

History: 1981 c 210 s 7; 1984 c 462 s 27; 1Sp1985 c 13 s 165; 1986 c 444; 1997 c 97 s 6; 1999 c 182 s 6,7



Section 43A.071 — SERVICE WORKER.

The disability levels and types covered under the service worker category in the state civil service may include persons with physical disabilities, mental health disabilities, and developmental disabilities.

History: 1987 c 232 s 1; 2005 c 56 s 1



Section 43A.08 — UNCLASSIFIED SERVICE.

Subdivision 1. Unclassified positions. Unclassified positions are held by employees who are:

(1) chosen by election or appointed to fill an elective office;

(2) heads of agencies required by law to be appointed by the governor or other elective officers, and the executive or administrative heads of departments, bureaus, divisions, and institutions specifically established by law in the unclassified service;

(3) deputy and assistant agency heads and one confidential secretary in the agencies listed in subdivision 1a and in the Office of Strategic and Long-Range Planning;

(4) the confidential secretary to each of the elective officers of this state and, for the secretary of state and state auditor, an additional deputy, clerk, or employee;

(5) intermittent help employed by the commissioner of public safety to assist in the issuance of vehicle licenses;

(6) employees in the offices of the governor and of the lieutenant governor and one confidential employee for the governor in the Office of the Adjutant General;

(7) employees of the Washington, D.C., office of the state of Minnesota;

(8) employees of the legislature and of legislative committees or commissions; provided that employees of the Legislative Audit Commission, except for the legislative auditor, the deputy legislative auditors, and their confidential secretaries, shall be employees in the classified service;

(9) presidents, vice-presidents, deans, other managers and professionals in academic and academic support programs, administrative or service faculty, teachers, research assistants, and student employees eligible under terms of the federal Economic Opportunity Act work study program in the Perpich Center for Arts Education and the Minnesota State Colleges and Universities, but not the custodial, clerical, or maintenance employees, or any professional or managerial employee performing duties in connection with the business administration of these institutions;

(10) officers and enlisted persons in the National Guard;

(11) attorneys, legal assistants, and three confidential employees appointed by the attorney general or employed with the attorney general's authorization;

(12) judges and all employees of the judicial branch, referees, receivers, jurors, and notaries public, except referees and adjusters employed by the Department of Labor and Industry;

(13) members of the State Patrol; provided that selection and appointment of State Patrol troopers must be made in accordance with applicable laws governing the classified service;

(14) examination monitors and intermittent training instructors employed by the Departments of Management and Budget and Commerce and by professional examining boards and intermittent staff employed by the technical colleges for the administration of practical skills tests and for the staging of instructional demonstrations;

(15) student workers;

(16) executive directors or executive secretaries appointed by and reporting to any policy-making board or commission established by statute;

(17) employees unclassified pursuant to other statutory authority;

(18) intermittent help employed by the commissioner of agriculture to perform duties relating to pesticides, fertilizer, and seed regulation;

(19) the administrators and the deputy administrators at the State Academies for the Deaf and the Blind; and

(20) chief executive officers in the Department of Human Services.

Subd. 1a. Additional unclassified positions. Appointing authorities for the following agencies may designate additional unclassified positions according to this subdivision: the Departments of Administration; Agriculture; Commerce; Corrections; Education; Employment and Economic Development; Explore Minnesota Tourism; Management and Budget; Health; Human Rights; Labor and Industry; Natural Resources; Public Safety; Human Services; Revenue; Transportation; and Veterans Affairs; the Housing Finance and Pollution Control Agencies; the State Lottery; the State Board of Investment; the Office of Administrative Hearings; the Office of MN.IT Services; the Offices of the Attorney General, Secretary of State, and State Auditor; the Minnesota State Colleges and Universities; the Minnesota Office of Higher Education; the Perpich Center for Arts Education; and the Minnesota Zoological Board.

A position designated by an appointing authority according to this subdivision must meet the following standards and criteria:

(1) the designation of the position would not be contrary to other law relating specifically to that agency;

(2) the person occupying the position would report directly to the agency head or deputy agency head and would be designated as part of the agency head's management team;

(3) the duties of the position would involve significant discretion and substantial involvement in the development, interpretation, and implementation of agency policy;

(4) the duties of the position would not require primarily personnel, accounting, or other technical expertise where continuity in the position would be important;

(5) there would be a need for the person occupying the position to be accountable to, loyal to, and compatible with, the governor and the agency head, the employing statutory board or commission, or the employing constitutional officer;

(6) the position would be at the level of division or bureau director or assistant to the agency head; and

(7) the commissioner has approved the designation as being consistent with the standards and criteria in this subdivision.

Subd. 1b. Exception. The provisions of Laws 1982, chapter 634 do not apply to the positions contained in Minnesota Statutes 1981 Supplement, section 43A.08, subdivision 1, clause (g).

Subd. 2. [Repealed, 1982 c 560 s 65]

Subd. 2a. Temporary unclassified positions. The commissioner, upon request of an appointing authority, may authorize the temporary designation of a position in the unclassified service. The commissioner may make this authorization only for professional, managerial or supervisory positions which are fully anticipated to be of limited duration.

Subd. 3. Unclassified titles; salary rates and ranges; investigations. Except for those positions listed in section 43A.18, subdivisions 4 and 6, when a new position is to be established in the unclassified service, the commissioner shall compare the position to a class in the classified service if a comparable class exists or if not, establish a salary rate or range and official title for the position.

The commissioner shall independently or upon request of an appointing authority or employee investigate the duties of a position unclassified under provisions of subdivision 1a or rule. If the commissioner determines the position is incorrectly placed in the unclassified service, the commissioner shall place the position in the classified service. If the commissioner determines the position is improperly compared or assigned to an inappropriate salary range, the commissioner shall recompare the position, change the title or establish a new title or reassign the position to a different salary rate or range.

If a new title is established for the position or if the position is reassigned to a different salary rate or range and the position will be covered by a bargaining unit under the provisions of section 179A.10, and if there is an applicable provision in a collective bargaining agreement, the commissioner shall establish the salary rate or range pursuant to the collective bargaining agreement.

Subd. 4. Length of service for student workers. A person may not be employed as a student worker in the unclassified service under subdivision 1 for more than 36 months. Employment at a school that a student attends is not counted for purposes of this 36-month limit. Student workers in the Minnesota Department of Transportation SEEDS program who are actively involved in a four-year degree program preparing for a professional career job in the Minnesota Department of Transportation may be employed as a student worker for up to 48 months.

History: 1981 c 37 s 2; 1981 c 210 s 8; 1982 c 560 s 13-16; 1982 c 634 s 9; 1983 c 258 s 11; 1983 c 289 s 10; 1984 c 462 s 27; 1984 c 544 s 79; 1984 c 640 s 29; 1Sp1985 c 13 s 166; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1987 c 186 s 3; 1987 c 312 art 1 s 13; 1987 c 398 art 10 s 5,6; 1988 c 667 s 5; 1988 c 686 art 1 s 49; 1989 c 269 s 38; 1989 c 326 art 5 s 51; 1989 c 329 art 12 s 1; 1989 c 335 art 1 s 269; 1990 c 375 s 3; 1990 c 571 s 9; 1990 c 589 art 1 s 1; 1991 c 233 s 109; 1991 c 238 art 1 s 2-4; 1992 c 567 art 3 s 3,4; 1994 c 483 s 1; 1994 c 532 art 4 s 2; 1994 c 560 art 2 s 11,12; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 247 art 2 s 54; 1995 c 248 art 10 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1996 c 412 art 9 s 19; 1996 c 425 s 3; 1997 c 79 s 13,14; 1999 c 241 art 10 s 8; 2001 c 70 s 3; 1Sp2001 c 4 art 6 s 13; 2003 c 112 art 2 s 50; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2005 c 107 art 2 s 60; 1Sp2005 c 1 art 2 s 161; 2006 c 260 art 4 s 1; 2006 c 281 art 4 s 1; 2008 c 204 s 15,42; 2009 c 101 art 2 s 109; 2013 c 134 s 25



Section 43A.09 — RECRUITMENT.

The commissioner in cooperation with appointing authorities of all state agencies shall maintain an active recruiting program publicly conducted and designed to attract sufficient numbers of well-qualified people to meet the needs of the civil service, and to enhance the image and public esteem of state service employment. Special emphasis shall be given to recruitment of veterans and protected group members to assist state agencies in meeting affirmative action goals to achieve a balanced work force.

History: 1981 c 210 s 9; 2012 c 192 s 2



Section 43A.10 — SELECTION PROCESS; ELIGIBILITY TO COMPETE.

Subdivision 1. General. Entrance to the classified service shall be through successful competition in a selection process and appointment from a finalist pool except as provided in section 43A.15 or other law and for employees in a bargaining unit as defined in section 179A.10, appointments shall be subject to applicable provisions of collective bargaining agreements.

Subd. 2. Selection criteria and methods. All selection criteria and methods for filling positions in the classified service shall be job related and designed to fairly assess ability to perform the duties of the vacant position for which the selection process is conducted.

Subd. 2a. Application requirements. The commissioner shall establish and maintain a database of applicants for state employment. The commissioner shall establish, publicize, and enforce minimum requirements for application. The appointing authority shall enforce the established minimum requirements for application for individuals who express interest directly to the appointing authority.

Subd. 2b. Term of eligibility. The term of eligibility on layoff lists shall be as provided in the collective bargaining agreement or plan established under section 43A.18, under which the layoff list was established. The term of eligibility for all other applicants shall be determined by the commissioner but shall not be less than six months.

Subd. 3. Facilities furnished for selection procedures. The authorities having control of public buildings in political subdivisions of the state and school districts, upon written request of the commissioner, shall furnish convenient facilities for the administration of selection procedures. Upon such request, it shall be the duty of state and local authorities and employees, as it is consistent with their other duties, to aid in carrying out the provisions of this section. Campuses of the Minnesota State Colleges and Universities may charge the commissioner for actual costs incurred in providing facilities for selection procedures, provided that the costs were incurred due solely to the selection procedure.

Subd. 4. Applicants; expenses. The commissioner or an appointing authority may pay travel expenses incurred by applicants invited for oral examinations or employment interviews in the manner and amounts authorized by the commissioner.

Subd. 5. [Repealed by amendment, 2004 c 207 s 12]

Subd. 6. [Repealed by amendment, 2004 c 207 s 12]

Subd. 6a. Limited consideration of applicants. The commissioner may limit consideration to only those applicants who have indicated availability for the geographic location, employment condition, travel status, and job grouping of the vacant position and who have indicated possession of the minimum qualifications for the vacant position. In addition, the commissioner may limit consideration to only those applicants who are:

(1) employees on a layoff list for the job class of the position. The appointing authority shall consider those names as provided in collective bargaining agreements and plans established under section 43A.18;

(2) current employees of the civil service, the Minnesota State Retirement System, the Public Employees Retirement Association, and the Teacher's Retirement Association, or employees of one or more agencies or organizational units under them;

(3) former permanent and probationary employees of the job class who separated from the class within the past four years and have indicated availability for reinstatement to the class; or

(4) current permanent and probationary employees who have indicated availability for transfer or demotion to the job class.

Subd. 6b. Refusal to consider an applicant. The commissioner may remove from consideration any applicant who:

(1) has been dismissed for cause from the public service;

(2) has directly or indirectly given or promised to give anything of value to any person in connection with the selection process, appointment, or proposed appointment;

(3) has made a false statement of any material fact, or practiced or attempted to practice any deception or fraud in the application or selection process or in securing eligibility or appointment; or

(4) has a prior conviction of a crime directly related to the vacant position provided the refusal is consistent with the requirements and procedures of chapter 364.

When the commissioner refuses to consider an applicant, the commissioner shall, upon request of the applicant, furnish the applicant a statement of the reasons for the refusal. Upon receipt of relevant information, the commissioner shall reconsider the refusal and may restore the applicant to consideration.

Subd. 7. Selection process accommodations. Upon request, the commissioner or appointing authority shall provide selection process accommodations to an applicant with a disability that does not prevent performance of the duties of the position. The accommodations must provide an opportunity to fairly assess the ability of the applicant to perform the duties of the position notwithstanding the disability but must preserve, to the extent feasible, the validity of the selection process and equitable comparison of results with the results of competitors without disabilities.

Subd. 8. [Repealed by amendment, 2004 c 207 s 12]

History: 1981 c 210 s 10; 1983 c 39 s 1; 1984 c 544 s 80; 1984 c 642 s 1; 1985 c 11 s 4; 1Sp1985 c 13 s 167; 1986 c 444; 1987 c 232 s 2; 1990 c 571 s 10,11; 1995 c 248 art 10 s 4; 1996 c 398 s 24; 2004 c 207 s 12; 2005 c 144 s 1



Section 43A.11 — VETERAN'S PREFERENCE.

Subdivision 1. Creation. Recognizing that training and experience in the military services of the government and loyalty and sacrifice for the government are qualifications of merit which cannot be readily assessed by examination, a veteran's preference shall be available pursuant to this section to a veteran as defined in section 197.447.

Subd. 2. [Repealed, 2005 c 95 s 1; 2005 c 156 art 4 s 12]

Subd. 3. [Repealed, 2004 c 207 s 31]

Subd. 4. [Repealed, 2004 c 207 s 31]

Subd. 5. Disabled veteran; definitions. For the purpose of the preference to be used in securing appointment from an applicant pool, "disabled veteran" means a person who has a compensable service connected disability as adjudicated by the United States Veterans Administration, or by the retirement board of one of the several branches of the armed forces, which disability is existing at the time preference is claimed.

Subd. 6. Preference for spouses. A preference available pursuant to this section may be used by the surviving spouse of a deceased veteran and by the spouse of a disabled veteran who because of the disability is unable to qualify.

Subd. 7. Ranking of veterans. Applicants who meet the minimum qualifications for a vacant position and claim disabled veteran's preference shall be listed in the applicant pool ahead of all other applicants. Applicants who meet the minimum qualifications for a vacant position and claim nondisabled veteran's preference shall be listed in the applicant pool after those claiming disabled veteran's preference and ahead of nonveterans. Each recently separated veteran who meets minimum qualifications for a vacant position and has claimed a veterans or disabled veterans preference must be considered for the position. The top five recently separated veterans must be granted an interview for the position by the hiring authority.

The term "recently separated veteran" means a veteran, as defined in section 197.447, who has served in active military service, at any time on or after September 11, 2001, and who has been honorably discharged from active service, as shown by the person's form DD-214.

Subd. 8. Notification. The commissioner or an appointing authority, when notifying applicants that they have been accepted into the state's selection process, shall notify applicants that they may elect to use veteran's preference.

Subd. 9. Rejection; explanation. If the appointing authority rejects a member of the finalist pool who has claimed veteran's preference, the appointing authority shall notify the finalist in writing of the reasons for the rejection.

History: 1981 c 210 s 11; 1982 c 560 s 17-20; 1984 c 468 s 1; 1984 c 609 s 1; 1985 c 248 s 85; 1Sp1985 c 16 art 2 s 8; 1986 c 444; 2004 c 207 s 13-16; 2009 c 94 art 3 s 6



Section 43A.111 — NONCOMPETITIVE APPOINTMENT OF CERTAIN DISABLED VETERANS.

(a) Whenever a vacancy occurs in a position in the classified service, the appointing authority may appoint a disabled veteran, on a noncompetitive basis, if all of the following occur:

(1) the disabled veteran has served in the United States armed forces and is included on a United States armed forces permanent disability list with a disability rating of at least 30 percent or the disabled veteran has been rated by the United States Department of Veterans Affairs as having a compensable service-connected disability of at least 30 percent;

(2) the disabled veteran presents to the appointing authority written documentation from an appropriate department of the federal government certifying the existence and extent of disability. The certification must have been issued by the appropriate department of the federal government within the year preceding appointment; and

(3) the appointing authority determines that the disabled veteran meets the minimum qualifications for the vacant position.

(b) If an appointing authority elects to appoint a disabled veteran to a vacant position on a noncompetitive basis under paragraph (a), an appointing authority is not required to interview any other person.

History: 2012 c 231 s 1



Section 43A.121 — RANKING OF THE APPLICANT POOL.

Applicants referred from a layoff list shall be ranked as provided in the collective bargaining agreement or plan established under section 43A.18, under which the layoff list was established. All other names in an applicant pool shall be ranked according to the veteran's preference provisions of section 43A.11, subdivision 7, and then in descending order of the number of skill matches for the vacant position. If any ties in rank remain, those names shall appear in alphabetical order.

History: 2004 c 207 s 17



Section 43A.14 — APPOINTMENTS.

All appointments to the classified service shall be based upon merit and ability to perform the duties of the position and the needs of the employing agency, including the need to achieve and maintain a representative work force. For employees in a bargaining unit as defined in section 179A.10 appointments shall be subject to applicable provisions of collective bargaining agreements.

History: 1981 c 210 s 14; 1984 c 462 s 27



Section 43A.15 — NONCOMPETITIVE AND QUALIFYING APPOINTMENTS.

Subdivision 1. General. Positions in the classified service may be filled other than by appointment from a finalist pool only as provided in this section or other law, provided that appointments made pursuant to subdivisions 5, 6, 10, 12, and 13 shall be subject to applicable provisions of collective bargaining agreements.

Subd. 2. Emergency appointments. An appointing authority may make an emergency appointment for up to 45 working days. No person may be employed in any one agency on an emergency basis for more than 45 working days in any 12-month period.

Subd. 3. Temporary appointments. The commissioner may authorize an appointing authority to make a temporary appointment of up to six months. The commissioner may, in the best interest of the state, grant an extension of a temporary appointment or approve a temporary appointment to fill a vacancy created by an approved leave of absence to a maximum period of one year. When practicable, the appointing authority may search the employment database for qualified applicants or, when necessary, the commissioner may authorize the appointment of any person deemed qualified by the appointing authority.

No person shall be employed on a temporary basis in any one agency for more than 12 months in any 24-month period.

Subd. 4. Provisional appointments. The commissioner may authorize an appointing authority to make a provisional appointment if no applicant is suitable or available for appointment and the person to be provisionally appointed is qualified in all respects except for completion of a licensure or certification requirement.

No person shall be employed on a provisional basis for more than six months unless the commissioner grants an extension to a maximum of 12 months in the best interest of the state. No extension may be granted beyond 12 months except where there is a lack of applicants and the provisional appointee is continuing to work to complete the licensure or certification requirement.

At the request of an appointing authority, the commissioner may authorize the probationary appointment of a provisional appointee who has performed satisfactorily for at least 60 days and has completed the licensure or certification requirement.

Subd. 5. Noncompetitive promotions. The commissioner may authorize an appointing authority to promote the incumbent with permanent or probationary status to a reallocated classified position.

Subd. 6. Appointments through transfer or demotion. The commissioner may authorize the transfer or demotion of an employee in the classified service within an agency or between agencies. Prior to authorizing a transfer or demotion, the commissioner shall determine that the employee to be transferred or demoted is qualified for the new position. An authorized transfer may result in the movement of an employee between agencies in the same class or between or within agencies in different classes provided that the compensation for the classes is similar.

The commissioner may enter into arrangements with public personnel agencies in other jurisdictions for the purpose of effecting transfers or voluntary demotions of employees between jurisdictions.

Subd. 7. Appointments for unclassified incumbents of newly classified positions. The commissioner may authorize the probationary appointment of an incumbent who has passed a qualifying selection process and who has served at least one year in an unclassified position which has been placed in the classified service by proper authority.

Subd. 8. [Repealed, 2004 c 207 s 31]

Subd. 9. [Repealed, 2004 c 207 s 31]

Subd. 10. Routine service. The commissioner may authorize the administration of a qualifying selection process if a class is of a routine, service nature involving unskilled tasks, the performance of which cannot be directly related to qualifications beyond a minimum competency level.

Subd. 11. [Repealed, 2004 c 207 s 31]

Subd. 12. Work-training appointments. The commissioner may authorize the probationary appointment of persons who successfully complete on-the-job state training programs which have been approved by the commissioner.

Subd. 13. Revenue seasonal employees. The commissioner may authorize the administration of a qualifying selection process for the filling of seasonal positions in the Department of Revenue used in the processing of returns and providing information during the tax season. The commissioner of revenue may consider any candidate found qualified through this process for probationary appointment.

Subd. 14. On-the-job demonstration process and appointment. The commissioner shall establish qualifying procedures for applicants whose disabilities are of such a severe nature that the applicants are unable to demonstrate their abilities in the selection process. The qualifying procedures must consist of up to 700 hours on-the-job trial work experience for which the disabled person has the option of being paid or unpaid. Up to three persons with severe disabilities and their job coach may be allowed to demonstrate their job competence as a unit through the on-the-job trial work experience selection procedure. This on-the-job demonstration process must be limited to applicants for whom there is no reasonable accommodation in the selection process.

The commissioner may authorize the probationary appointment of an applicant based on the request of the appointing authority that documents that the applicant has successfully demonstrated qualifications for the position through completion of an on-the-job trial work experience. The implementation of this subdivision may not be deemed a violation of chapter 43A or 363A.

Subd. 15. Reinstatement. An appointing authority may directly reinstate a person who is a former permanent or probationary employee of the job class, within four years of separation from the class. The four-year limitation does not apply to former permanent or probationary employees of the class who are receiving disability benefits under a state retirement plan.

History: 1981 c 210 s 15; 1982 c 560 s 24,25; 1Sp1985 c 13 s 168; 1988 c 667 s 6; 1990 c 571 s 19; 1995 c 248 art 10 s 6; 1999 c 182 s 9,10; 2004 c 207 s 18-24; 2005 c 144 s 2



Section 43A.16 — PROBATIONARY PERIODS.

Subdivision 1. General. All unlimited appointments to positions in the classified service except as provided in this subdivision shall be for a probationary period the duration of which shall be determined through collective bargaining agreements or plans established pursuant to section 43A.18 but which shall not be less than 30 days of full-time equivalent service nor more than two years of full-time equivalent service. An appointing authority may require a probationary period for transfers, reinstatements, voluntary demotions, and appointments from layoff lists of former employees of a different appointing authority. For employees in a bargaining unit as defined in section 179A.10 the requirement of such a probationary period shall be subject to applicable provisions of collective bargaining agreements.

Subd. 2. Termination during probationary period. There is no presumption of continued employment during a probationary period. Terminations or demotions may be made at any time during the probationary period subject to the provisions of this section and collective bargaining agreements or plans established pursuant to section 43A.18.

If during the probationary period an employee with permanent status is dismissed for inability to perform the duties of the new position or for other cause not related to misconduct or delinquency, the employee shall be restored to a position in the employee's former class and agency.

History: 1981 c 210 s 16; 1984 c 462 s 27; 2004 c 207 s 25



Section 43A.17 — SALARY LIMITS, RATES, RANGES AND EXCEPTIONS.

Subdivision 1. Salary limits. As used in subdivisions 1 to 9, "salary" means hourly, monthly, or annual rate of pay including any lump-sum payments and cost-of-living adjustment increases but excluding payments due to overtime worked, shift or equipment differentials, work out of class as required by collective bargaining agreements or plans established under section 43A.18, and back pay on reallocation or other payments related to the hours or conditions under which work is performed rather than to the salary range or rate to which a class is assigned. For presidents of state universities, "salary" does not include a housing allowance provided through a compensation plan approved under section 43A.18, subdivision 3a.

Subd. 2. General compensation. For classes or positions covered under the provisions of section 43A.18, subdivision 1, the commissioner shall negotiate compensation. For classes or positions covered under the provisions of section 43A.18, subdivisions 2 and 3, the commissioner shall establish compensation. Employees covered under section 43A.18 shall receive salary at the appropriate single rate or within the limits of the salary range to which their class is assigned or their position compared except for any lump-sum payments including cost of living lump-sum payments. The commissioner may grant further exemptions from this subdivision as provided in subdivisions 3, 5, 6, and 7.

Subd. 3. Unusual employment situations. (a) Upon the request of the appointing authority, and when the commissioner determines that changes in employment situations create difficulties in attracting or retaining employees, the commissioner may approve an unusual employment situation increase to advance an employee within the salary range.

(b) The following conditions apply to a request under paragraph (a) to advance an employee within a salary range:

(1) the appointing authority making the request must submit a detailed written statement for each position contained in the request, specifying the changes in employment situations that create difficulties in attracting or retaining an employee for the position;

(2) the commissioner shall review each proposal giving due consideration to salary rates paid to other employees in the same class and agency and, if other conditions in this paragraph are met, may approve any request that in the commissioner's judgment is in the best interest of the state;

(3) the action must be consistent with applicable provisions of collective bargaining agreements or plans adopted under section 43A.18;

(4) each increase or exemption must be separately documented for each employee or position and may not be applied to groups of employees; and

(5) the commissioner shall report the granting of a request to the chair of the Legislative Coordinating Commission within three working days.

Subd. 4. [Repealed, 2013 c 142 art 6 s 13]

Subd. 5. Salary on demotion; special cases. The commissioner may, upon request of an appointing authority, approve payment of an employee with permanent status at a salary rate above the maximum of the class to which the employee is demoted. The commissioner shall take such action as required by collective bargaining agreements or plans pursuant to section 43A.18. If the action is justified by the employee's long or outstanding service, exceptional or technical qualifications, age, health, or substantial changes in work assignment beyond the control of the employee, the commissioner may approve a rate up to and including the employee's salary immediately prior to demotion. Thereafter, so long as the employee remains in the same position, the employee shall not be eligible to receive any increase in salary until the employee's salary is within the range of the class to which the employee's position is allocated unless such increases are specifically provided in collective bargaining agreements or plans pursuant to section 43A.18.

Subd. 6. Salary on transfer. The commissioner may authorize an employee transferring between two classes established as equivalent for purposes of transfer to retain a rate of compensation above the maximum of the range of the class to which the employee is transferring. The commissioner shall take such action as required by a collective bargaining agreement or plans pursuant to section 43A.18. Thereafter, so long as the employee remains in the same class, the employee shall receive an increase in salary only as provided pursuant to applicable collective bargaining agreements or plans pursuant to section 43A.18, until the employee's salary is within the range of the class to which the position is allocated.

Subd. 7. Injured on duty pay. Notwithstanding section 176.021, subdivision 5, the commissioner may provide for injured on duty pay through collective bargaining agreements or plans pursuant to section 43A.18.

Subd. 8. Accumulated vacation leave. The commissioner shall not agree to a collective bargaining agreement or recommend a compensation plan pursuant to section 43A.18, subdivisions 1, 2, 3, and 4, nor shall an arbitrator issue an award under sections 179A.01 to 179A.25, if the compensation plan, agreement, or award permits an employee to convert accumulated vacation leave into cash before separation from state service.

This section does not prohibit the commissioner from negotiating a collective bargaining agreement or recommending approval of a compensation plan which: (1) permits an employee to receive payment for accumulated vacation leave upon beginning an unpaid leave of absence approved for more than one year in duration if the leave of absence is not for the purpose of accepting an unclassified position in state civil service; (2) permits an employee to receive payment for accumulated vacation leave upon layoff; or (3) permits an employee to receive payment for accumulated vacation leave if a change in employment results in the employee being ineligible to accrue further vacation leave.

Subd. 9. Political subdivision compensation limit. (a) The salary and the value of all other forms of compensation of a person employed by a political subdivision of this state, excluding a school district, may not exceed 110 percent of the salary of the governor as set under section 15A.082, except as provided in this subdivision. For purposes of this subdivision, "political subdivision of this state" includes a statutory or home rule charter city, county, town, metropolitan or regional agency, or other political subdivision, but does not include a hospital, clinic, or health maintenance organization owned by such a governmental unit.

(b) Beginning in 2006, the limit in paragraph (a) must be adjusted annually in January. The limit must equal the limit for the prior year increased by the percentage increase, if any, in the Consumer Price Index for all-urban consumers from October of the second prior year to October of the immediately prior year.

(c) Deferred compensation and payroll allocations to purchase an individual annuity contract for an employee are included in determining the employee's salary. Other forms of compensation which must be included to determine an employee's total compensation are all other direct and indirect items of compensation which are not specifically excluded by this subdivision. Other forms of compensation which must not be included in a determination of an employee's total compensation for the purposes of this subdivision are:

(1) employee benefits that are also provided for the majority of all other full-time employees of the political subdivision, vacation and sick leave allowances, health and dental insurance, disability insurance, term life insurance, and pension benefits or like benefits the cost of which is borne by the employee or which is not subject to tax as income under the Internal Revenue Code of 1986;

(2) dues paid to organizations that are of a civic, professional, educational, or governmental nature; and

(3) reimbursement for actual expenses incurred by the employee which the governing body determines to be directly related to the performance of job responsibilities, including any relocation expenses paid during the initial year of employment.

The value of other forms of compensation is the annual cost to the political subdivision for the provision of the compensation.

(d) The salary of a medical doctor or doctor of osteopathic medicine occupying a position that the governing body of the political subdivision has determined requires an M.D. or D.O. degree is excluded from the limitation in this subdivision.

(e) The commissioner may increase the limitation in this subdivision for a position that the commissioner has determined requires special expertise necessitating a higher salary to attract or retain a qualified person. The commissioner shall review each proposed increase giving due consideration to salary rates paid to other persons with similar responsibilities in the state and nation. The commissioner may not increase the limitation until the commissioner has presented the proposed increase to the Legislative Coordinating Commission and received the commission's recommendation on it. The recommendation is advisory only. If the commission does not give its recommendation on a proposed increase within 30 days from its receipt of the proposal, the commission is deemed to have made no recommendation. If the commissioner grants or granted an increase under this paragraph, the new limitation must be adjusted beginning in August 2005 and in each subsequent calendar year in January by the percentage increase equal to the percentage increase, if any, in the Consumer Price Index for all-urban consumers from October of the second prior year to October of the immediately prior year.

Subd. 10. Local elected officials; certain compensation prohibited. The compensation plan for an elected official of a statutory or home rule charter city, county, or town may not include a provision for vacation or sick leave. The salary of an official covered by this subdivision may not be diminished because of the official's absence from official duties because of vacation or sickness.

Subd. 11. Severance pay for certain employees. (a) For purposes of this subdivision, "highly compensated employee" means an employee of the state whose estimated annual compensation is greater than 60 percent of the governor's annual salary, and who is not covered by a collective bargaining agreement negotiated under chapter 179A.

(b) Severance pay for a highly compensated employee includes benefits or compensation with a quantifiable monetary value, that are provided for an employee upon termination of employment and are not part of the employee's annual wages and benefits and are not specifically excluded by this subdivision. Severance pay does not include payments for accumulated vacation, accumulated sick leave, and accumulated sick leave liquidated to cover the cost of group term insurance. Severance pay for a highly compensated employee does not include payments of periodic contributions by an employer toward premiums for group insurance policies. The severance pay for a highly compensated employee must be excluded from retirement deductions and from any calculations of retirement benefits. Severance pay for a highly compensated employee must be paid in a manner mutually agreeable to the employee and the employee's appointing authority over a period not to exceed five years from retirement or termination of employment. If a retired or terminated employee dies before all or a portion of the severance pay has been disbursed, the balance due must be paid to a named beneficiary or, lacking one, to the deceased's estate. Except as provided in paragraph (c), severance pay provided for a highly compensated employee leaving employment may not exceed an amount equivalent to six months of pay.

(c) Severance pay for a highly compensated employee may exceed an amount equivalent to six months of pay if the severance pay is part of an early retirement incentive offer approved by the state and the same early retirement incentive offer is also made available to all other employees of the appointing authority who meet generally defined criteria relative to age or length of service.

Subd. 12. [Repealed, 1999 c 221 s 9]

History: 1981 c 210 s 17; 1982 c 560 s 26; 1983 c 299 s 12-14; 1984 c 462 s 27; 1Sp1985 c 17 s 7; 1986 c 444; 1988 c 667 s 7,8; 1990 c 571 s 20,21; 1992 c 505 s 1; 1992 c 549 art 5 s 2; 1993 c 315 s 5,6; 1993 c 345 art 5 s 2; 1995 c 248 art 2 s 7; 1996 c 425 s 4; 1997 c 202 art 2 s 33; 2Sp1997 c 3 s 9,10; 1998 c 351 s 2; 1998 c 366 s 49; 1998 c 398 art 5 s 1,2; 1999 c 182 s 11; 1999 c 221 s 3; 1Sp2003 c 1 art 2 s 60; 2005 c 169 s 1; 2006 c 282 art 16 s 1; 2008 c 204 s 16; 2010 c 359 art 12 s 4; 2013 c 142 art 6 s 9,10; 2016 c 119 s 7



Section 43A.18 — TOTAL COMPENSATION; COLLECTIVE BARGAINING AGREEMENTS; PLANS.

Subdivision 1. Collective bargaining agreements. Except as provided in section 43A.01 and to the extent they are covered by a collective bargaining agreement, the compensation, terms and conditions of employment for all employees represented by an exclusive representative certified pursuant to chapter 179A shall be governed solely by the collective bargaining agreement executed by the parties and approved by the legislature.

Subd. 2. Commissioner's plan. Except as provided in section 43A.01, the compensation, terms and conditions of employment for all classified and unclassified employees, except unclassified employees in the legislative and judicial branches, who are not covered by a collective bargaining agreement and not otherwise provided for in chapter 43A or other law are governed solely by a plan developed by the commissioner. The Legislative Coordinating Commission shall review and approve, reject, or modify the plan under section 3.855, subdivision 2. The plan need not be adopted in accordance with the rulemaking provisions of chapter 14.

Subd. 3. Managerial plan. (a) The commissioner shall identify individual positions or groups of positions in the classified and unclassified service in the executive branch as being managerial. The list must not include positions listed in subdivision 4.

(b) The commissioner shall periodically prepare a plan for total compensation and terms and conditions of employment for employees of those positions identified as being managerial and whose salaries and benefits are not otherwise provided for in law or other plans established under this chapter. Before becoming effective those portions of the plan establishing compensation and terms and conditions of employment must be reviewed and approved or modified by the Legislative Coordinating Commission and the legislature under section 3.855, subdivisions 2 and 3.

(c) Incumbents of managerial positions as identified under this subdivision must be excluded from any bargaining units under chapter 179A.

(d) The management compensation plan must provide methods and levels of compensation for managers that will be generally comparable to those applicable to managers in other public and private employment. The plan must ensure that compensation within assigned salary ranges is related to level of performance. The plan must also provide a procedure for establishment of a salary rate for a newly created position and a new appointee to an existing position and for progression through assigned salary ranges. The employee benefits established under the provisions of the managerial plan may be extended to agency heads whose salaries are established in section 15A.0815 and to constitutional officers, judges of the Workers' Compensation Court of Appeals, and Tax Court judges.

Subd. 3a. Board of Trustees of the Minnesota State Colleges and Universities plan. Total compensation for unclassified managerial positions under section 43A.08, subdivision 1, clause (9), in the Board of Trustees of the Minnesota State Colleges and Universities not covered by a collective bargaining agreement must be determined by the Board of Trustees of the Minnesota State Colleges and Universities. Before submitting a compensation plan to the legislature and the Legislative Commission on Employee Relations, the Board of Trustees of the Minnesota State Colleges and Universities must submit the plan to the commissioner of management and budget for review and comment. The commissioner must complete the review within 14 days of its receipt. Compensation plans established under this subdivision must be approved by the legislature and the Legislative Commission on Employee Relations under section 3.855, before becoming effective.

Subd. 3b. State Board of Investment plan. Total compensation for unclassified positions not covered by a collective bargaining agreement under section 11A.04 in the State Board of Investment must be determined by the State Board of Investment. Before submitting a compensation plan to the legislature and the Legislative Coordinating Commission, the State Board of Investment must submit the plan to the commissioner of management and budget for review and comment. The commissioner must complete the review within 14 days of its receipt. Compensation plans established under this subdivision must be approved by the legislature and the Legislative Coordinating Commission under section 3.855, before becoming effective.

Subd. 4. Plans not established but approved by commissioner. (a) Notwithstanding any other law to the contrary, terms and conditions of employment for employees listed in this subdivision must be set by appointing authorities within the limits of compensation plans that have been approved by the commissioner before becoming effective. Compensation plans established under paragraph (c) must be reviewed and approved, modified, or rejected by the legislature and the Legislative Coordinating Commission under section 3.855, subdivisions 2 and 3, before becoming effective.

(b) Total compensation for employees who are not covered by a collective bargaining agreement in the offices of the governor, lieutenant governor, attorney general, secretary of state, and state auditor must be determined by the governor, lieutenant governor, attorney general, secretary of state, and state auditor, respectively.

(c) Total compensation for unclassified positions not covered by a collective bargaining agreement in the Minnesota Office of Higher Education must be determined by the Minnesota Office of Higher Education.

Subd. 4a. Compensation reports. On July 1 of each odd-numbered year the State Agricultural Society, the Enterprise Minnesota, Inc. board of directors, and the governing board of the Minnesota State High School League shall each submit a report to the Legislative Commission on Employee Relations on the total compensation plan for their employees.

Subd. 5. [Repealed, 1Sp2001 c 10 art 2 s 102]

Subd. 6. Legislative and judicial branch compensation. Total compensation plans for unclassified employees of the legislature and of legislative commissions shall be determined by the legislature consistent with chapter 3, provided that insurance benefits for these employees and for legislators shall be determined by the Legislative Coordinating Commission, consistent with sections 43A.22 to 43A.30. Total compensation plans for unclassified employees of the judicial branch shall be determined by the appointing authority, unless other law provides a different method for establishing this compensation. Judicial branch compensation plans shall be consistent with sections 43A.22 to 43A.30.

Subd. 7. Members of Minnesota National Guard. Members of the Minnesota National Guard shall receive the pay and allowances prescribed by the armed forces of the United States for similar rank and time in service.

Subd. 8. Compensation relationships of positions. In preparing management negotiating positions for compensation which is established pursuant to subdivision 1, and in establishing, recommending and approving total compensation for any position within the plans covered in subdivisions 2, 3 and 4, the commissioner shall assure that:

(a) Compensation for positions in the classified and the unclassified service compare reasonably to one another;

(b) Compensation for state positions bears reasonable relationship to compensation for similar positions outside state service;

(c) Compensation for management positions bears reasonable relationship to compensation of represented employees managed;

(d) Compensation for positions within the classified service bears reasonable relationships among related job classes and among various levels within the same occupation; and

(e) Compensations bear reasonable relationships to one another within the meaning of this subdivision if compensation for positions which require comparable skill, effort, responsibility, and working conditions is comparable and if compensation for positions which require differing skill, effort, responsibility, and working conditions is proportional to the skill, effort, responsibility, and working conditions required.

Subd. 9. Summary information on Web site. Before the commissioner submits a proposed collective bargaining agreement, arbitration award, or compensation plan to the Legislative Coordinating Commission for review under section 3.855, the commissioner must post on a state Web site a summary of the proposed agreement, award, or plan. The summary must include the amount of and nature of proposed changes in employee compensation, the estimated cost to the state of proposed changes in employee compensation, and a description of proposed significant changes in policy. After approval of an agreement, award, or plan by the Legislative Coordinating Commission, the commissioner must provide a link from the commissioner's summary to the full text of the agreement, award, or plan. The summary must remain on the Web site at least until the full legislature has approved the agreement, award, or plan. This section also applies to agreements, awards, and plans covering employees of the Minnesota State Colleges and Universities and to compensation plans that must be submitted to the Legislative Coordinating Commission by other executive appointing authorities. The Minnesota State Colleges and Universities and other executive appointing authorities must submit information to the commissioner, at a time and in a manner specified by the commissioner, so the commissioner can post information relating to these appointing authorities on the Web as required by this section.

History: 1981 c 210 s 18; 1982 c 424 s 130; 1982 c 560 s 27,28; 1982 c 634 s 7; 1983 c 216 art 1 s 12; 1983 c 258 s 12; 1983 c 299 s 15-17; 1984 c 462 s 27; 1984 c 640 s 32; 1Sp1985 c 10 s 48; 1Sp1985 c 13 s 170; 1986 c 444; 1987 c 186 s 6; 1988 c 667 s 9; 1990 c 375 s 3; 1990 c 571 s 22-24; 1991 c 238 art 1 s 5; 1993 c 122 s 2; 1994 c 532 art 4 s 3,4; 1994 c 560 art 2 s 13-16; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 248 art 2 s 7; 1996 c 425 s 5; 2Sp1997 c 3 s 11,12,18; 1999 c 86 art 1 s 79; 1999 c 182 s 12; 2000 c 260 s 10; 2003 c 112 art 2 s 50; 2005 c 55 s 4; 2005 c 107 art 2 s 60; 2008 c 204 s 42; 2008 c 290 s 2; 2009 c 101 art 2 s 109; 2010 c 323 s 2



Section 43A.181 — UNREIMBURSED MEDICAL COSTS VACATION DONATION PROGRAM.

Subdivision 1. Donation of vacation time. A state employee may donate up to 12 hours of accrued vacation time in any fiscal year to the account established by subdivision 2 for the benefit of another state employee. The employee must notify the employee's agency head of the amount of accrued vacation time the employee wishes to donate and the name of the other state employee who is to benefit from the donation. The agency head shall determine the monetary value of the donated time, using the gross salary of the employee making the donation. The agency head shall transfer that amount, less deductions for applicable taxes and retirement contributions, to the account established by subdivision 2. A donation of accrued vacation time is irrevocable once its monetary value has been transferred to the account.

Subd. 2. Benefit account. The vacation benefit account, consisting of money transferred under subdivision 1, is administered by the commissioner of management and budget. Money in the account is appropriated to the commissioner for purposes of this section.

Subd. 3. Use of account assets. Expenditures from the account established by subdivision 2 may be made to pay unreimbursed medical expenses when the total of those expenses is at least $10,000 and the expenses are incurred because of the illness of or injury to a state employee or the employee's spouse or dependent. Up to 40 percent of the funds donated to an individual employee's account may be used to pay for housing and transportation accessibility costs required by the employee who suffered an injury. Any money remaining after all of the expenses incurred by the employee named to benefit from a donation have been paid may be transferred to a general pool. The commissioner may use the pool to pay unreimbursed medical expenses for another state employee named to benefit from donated vacation time but whose unreimbursed expenses exceed the monetary value of the donated time.

History: 1990 c 571 s 25; 1991 c 9 s 1; 1994 c 516 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 43A.1815 — VACATION DONATION TO SICK LEAVE ACCOUNT.

(a) In addition to donations under section 43A.181, a state employee may donate a total of up to 40 hours of accrued vacation leave each fiscal year to the sick leave account of one or more state employees. A state employee may not be paid for more than 80 hours in a payroll period during which the employee uses sick leave credited to the employee's account as a result of a transfer from another state employee's vacation account.

(b) The recipient employee must receive donations, as available, for a life-threatening condition of the employee or spouse or dependent child that prevents the employee from working. A recipient may use program donations retroactively to when all forms of paid leave are exhausted if the employee has sufficient donations to cover the period of retroactivity. A recipient who receives program donations under this section may use up to 80 hours of program donations after the death of a spouse or dependent child.

(c) An applicant for benefits under this section who receives an unfavorable determination may select a designee to consult with the commissioner or commissioner's designee on the reasons for the determination.

(d) The commissioner shall establish procedures under section 43A.04, subdivision 4, for eligibility, duration of need based on individual cases, monitoring and evaluation of individual eligibility status, and other topics related to administration of this program.

History: 1996 c 425 s 6; 2009 c 101 art 2 s 61; 2014 c 166 s 1



Section 43A.183 — PAYMENT OF SALARY DIFFERENTIAL TO RESERVE FORCES WHO REPORT FOR ACTIVE SERVICE.

Subdivision 1. Payment required. Each agency head shall pay to each eligible member an amount equal to the person's salary differential for each month or portion of month that the person is ordered to serve in active service.

This payment may be made only to a person for whom the amount in subdivision 2, paragraph (b), clause (1), is greater than the amount in subdivision 2, paragraph (b), clause (2). Payments must be made at the intervals at which the member received pay as a state employee, except that any back pay due under this section may be paid as a lump sum. Payment under this section must not extend beyond four years from the date the employee reported for active service, plus any additional time the employee may be legally required to serve. An eligible member may apply for the salary differential benefits authorized under this section prior to, during, or following the person's active service on or after May 29, 2003.

Subd. 2. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Salary differential" means the difference between:

(1) the person's monthly total gross earnings as an active state employee, excluding any overtime pay received but including all other earnings, averaged over the last three full months of the person's active state employment prior to reporting to active service, and including any additional salary or earnings adjustments that the person would have received at any time during the person's authorized leave from state employment had the person been serving as an active state employee during that time; and

(2) the person's monthly base pay in active service.

(c) "Eligible member" means:

(1) any member of the National Guard or other reserve component of the United States armed forces who was an employee of the state of Minnesota at the time the member took military leave under section 192.261 to report for active military service; and

(2) any member of any other nonmilitary reserve component of the uniformed services of the United States who was an employee of Minnesota at the time the member took properly authorized leave from state employment under substantially comparable federal or state authority ordering the person to report for federal or state active service.

(d) "State employee" means an employee of the executive, judicial, or legislative branch of state government or an employee of the Minnesota State Retirement System, the Public Employee Retirement Association, or the Teachers Retirement Association.

(e) "Active service" has the meaning given in section 190.05, subdivision 5, for military members, and includes substantially comparable service for reserve members of other nonmilitary components of the uniformed services of the United States, but excludes service performed exclusively for purposes of:

(1) basic training, advanced individual training, annual training, and periodic inactive duty training;

(2) special training periodically made available to reserve members;

(3) service performed in accordance with section 190.08, subdivision 3; and

(4) service performed as part of the active guard/reserve program pursuant to United States Code, title 32, section 502(f), or other applicable authority, as well as substantially comparable service by members of other nonmilitary components of the uniformed services of the United States.

Subd. 3. Health and dental coverage. The agency head must continue the employee's enrollment in health and dental coverage, and the employer contribution toward that coverage, until the employee reports for active service. If the employee had elected dependent coverage for health or dental coverage as of the time that the employee reported for active service, the agency head must offer the employee the option to continue the dependent coverage at the employee's own expense. The agency head must permit the employee to continue participating in any pretax account in which the employee participated when the employee reported for active service, to the extent of employee pay available for that purpose. An employee who has opted to continue a permitted benefit may cancel that continuation at any time during the person's authorized leave from state employment by written notification from the employee, or from the employee's designated attorney-in-fact under a power of attorney, to the agency head or the commissioner of management and budget.

Subd. 4. Notice. The agency head must periodically inform in writing all agency personnel who are or may be members of the reserve component of the United States armed forces or any other nonmilitary reserve component of the uniformed services of the United States of the benefits provided under this section and of the procedures relevant to securing those benefits, including, but not limited to, any procedures regarding the continuation and discontinuation of any optional deductions. It will suffice to meet this requirement if the agency head posts the information on the agency Web site in a highly recognizable manner that can be easily found and understood by the employees to whom it might apply.

Upon being ordered to active service, the employee must notify the agency head of that order in a timely manner and must provide to the agency head the name of and contact information for the employee's designated attorney-in-fact under a power of attorney. Prior to the commencement of the employee's authorized leave from state employment, the agency head must ensure the agency's receipt of that information and immediately convey that information to the commissioner of management and budget, including any subsequent change in that designation by the employee. When communicating with the employee during the person's leave, the agency head and the commissioner of management and budget must immediately provide a copy of the communication to the employee's designated attorney-in-fact. Those officials must also honor requests for information or other appropriate directives from that designee on behalf of the employee during the employee's leave.

Subd. 5. Procedures. The commissioner of management and budget shall adopt procedures required to implement this section. The procedures are exempt from chapter 14.

Subd. 6. Exclusion. This section does not apply to a judge, legislator, or constitutional officer of the executive branch.

History: 2003 c 123 s 1; 2005 c 35 s 1; 2006 c 273 s 1; 2008 c 204 s 17-19; 2009 c 101 art 2 s 109

NOTE: This section applies to state employees serving in active military service on or after May 29, 2003. Laws 2005, chapter 35, section 1.



Section 43A.184 — SICK LEAVE FOR VETERANS WITH SERVICE-RELATED DISABILITIES.

On a form prescribed by the commissioner, a state employee who is a veteran with a service-related disability may apply to the employee's appointing authority for additional sick leave to receive treatment for the disability, as provided in this section. The employee must qualify as a veteran under section 197.447, and have a sick leave balance that is insufficient to receive treatment for the disability. If the appointing authority approves the request, the appointing authority shall authorize up to 40 hours of sick leave for the employee in the current fiscal year. The appointing authority may approve sick leave for an employee under this section one time in each fiscal year.

History: 2009 c 101 art 2 s 62



Section 43A.185 — DISASTER VOLUNTEER LEAVE.

Subdivision 1. Leave authorized. A state employee who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with 100 percent of pay, not to exceed 15 working days in each year, to participate in specialized disaster relief services for the American Red Cross. The employee must be released from work for this function upon the request of the American Red Cross for the services of that employee, and upon the approval of that employee's appointing authority. The appointing authority shall compensate the employee granted leave under this section at 100 percent of the employee's regular rate of pay for those regular hours during which the employee is absent from work. This leave, if granted by the appointing authority, may not affect the employee's vacation leave, pension, compensatory time, personal vacation days, sick leave, earned overtime accumulation, or cause a loss of seniority.

Subd. 2. Liability. The state is not liable for workers' compensation claims arising from accident or injury while a state employee is on assignment as a certified disaster service volunteer for the American Red Cross. Duties performed while on disaster leave are not considered to be a work assignment by a state agency. The employee is granted leave based on the need for expertise in the employee's certified area. Job functions, although similar or related to the employee's state job functions, are performed on behalf of and for the benefit of the American Red Cross.

History: 1994 c 583 s 1; 1998 c 356 s 1



Section 43A.187 — BLOOD DONATION LEAVE.

A state employee must be granted leave from work with 100 percent of pay to donate blood at a location away from the place of work. The total amount of leave used under this section may not exceed three hours in a 12-month period, and must be determined by the employee. A state employee seeking leave from work under this section must provide 14 days' notice to the appointing authority. This leave must not affect the employee's vacation leave, pension, compensatory time, personal vacation days, sick leave, earned overtime accumulation, or cause a loss of seniority. For the purposes of this section, "state employee" does not include an employee of the Minnesota State Colleges and Universities.

History: 2008 c 318 art 1 s 11



Section 43A.19 — AFFIRMATIVE ACTION.

Subdivision 1. Statewide affirmative action program. (a) To assure that positions in the executive branch of the civil service are equally accessible to all qualified persons, and to eliminate the underutilization of qualified members of protected groups, the commissioner shall adopt and periodically revise, if necessary, a statewide affirmative action program. The statewide affirmative action program must consist of at least the following:

(1) objectives, goals, and policies;

(2) procedures, standards, and assumptions to be used by agencies in the preparation of agency affirmative action plans, including methods by which goals and timetables are established;

(3) the analysis of separation patterns to determine the impact on protected group members; and

(4) requirements for annual objectives and submission of affirmative action progress reports from heads of agencies.

(b) The commissioner shall establish statewide affirmative action goals for each of the federal Equal Employment Opportunity (EEO) occupational categories applicable to state employment, using at least the following factors:

(1) the percentage of members of each protected class in the recruiting area population who have the necessary skills; and

(2) the availability for promotion or transfer of current employees who are members of protected classes.

(c) The commissioner may use any of the following factors in addition to the factors required under paragraph (b):

(1) the extent of unemployment of members of protected classes in the recruiting area population;

(2) the existence of training programs in needed skill areas offered by employing agencies and other institutions; and

(3) the expected number of available positions to be filled.

(d) The commissioner shall designate a state director of diversity and equal employment opportunity who may be delegated the preparation, revision, implementation, and administration of the program. The commissioner of management and budget may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

Subd. 2. [Repealed, 1Sp1985 c 13 s 376]

Subd. 3. Exemptions. Implementation of the provisions of this section shall not be deemed a violation of other provisions of this chapter or chapter 363A.

History: 1981 c 210 s 19; 1982 c 560 s 29; 1Sp1985 c 13 s 171; 1988 c 667 s 10; 1995 c 248 art 10 s 7; 1999 c 182 s 13; 2004 c 287 s 2; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 43A.191 — AGENCY AFFIRMATIVE ACTION PROGRAMS.

Subdivision 1. Affirmative action officers. (a) Each agency with 1,000 employees or more shall have at least one full-time affirmative action officer, who shall have primary responsibility for developing and maintaining the agency's affirmative action plan. The officer shall devote full time to affirmative action activities. The affirmative action officer shall report administratively and on policy issues directly to the agency head.

(b) The agency heads shall assign affirmative action officers or designees for agencies with fewer than 1,000 employees. The designees shall report administratively and on policy issues directly to the agency head.

(c) An agency may not use authority under section 43A.08, subdivision 1a, to place the position of an agency affirmative action officer or designee in the unclassified service.

Subd. 2. Agency affirmative action plans. (a) The head of each agency in the executive branch shall prepare and implement an agency affirmative action plan consistent with this section and rules issued under section 43A.04, subdivision 3.

(b) The agency plan must include a plan for the provision of reasonable accommodation in the hiring and promotion of qualified disabled persons. The reasonable accommodation plan must consist of at least the following:

(1) procedures for compliance with sections 363A.08 to 363A.19, and 363A.28, subdivision 10, and, where appropriate, regulations implementing United States Code, title 29, section 794, as amended through December 31, 1984, which is section 504 of the Rehabilitation Act of 1973, as amended and the Americans with Disabilities Act, United States Code, title 42, sections 101 to 108, 201 to 231, 241 to 246, 401, 402, and 501 to 514;

(2) methods and procedures for providing reasonable accommodation for disabled job applicants, current employees, and employees seeking promotion; and

(3) provisions for funding reasonable accommodations.

(c) The agency plan must be prepared by the agency head with the assistance of the agency affirmative action officer and the director of diversity and equal employment opportunity. The Council on Disability shall provide assistance with the agency reasonable accommodation plan.

(d) The agency plan must identify any positions in the agency that can be used for supported employment as defined in section 268A.01, subdivision 13, of persons with severe disabilities. The agency shall report this information to the commissioner. An agency that hires more than one supported worker in the identified positions must receive recognition for each supported worker toward meeting the agency's affirmative action goals and objectives.

(e) An agency affirmative action plan may not be implemented without the commissioner's approval.

Subd. 3. Audits; sanctions and incentives. (a) The commissioner shall annually audit the record of each agency to determine the rate of compliance with affirmative action requirements.

(b) By March 1 of each odd-numbered year, the commissioner shall submit a report on affirmative action progress of each agency and the state as a whole to the governor and to the Finance Committee of the senate, the Ways and Means Committee of the house of representatives, the Governmental Operations Committees of both houses of the legislature, and the Legislative Coordinating Commission. The report must include noncompetitive appointments made under section 43A.08, subdivision 2a, or 43A.15, subdivisions 3 to 7, 10, and 12, and cover each agency's rate of compliance with affirmative action requirements.

(c) An agency that does not meet its hiring goals must justify its nonaffirmative action hires in competitive and noncompetitive appointments according to criteria issued by the Department of Management and Budget. "Missed opportunity" includes failure to justify a nonaffirmative action hire. An agency must have 25 percent or less missed opportunities in competitive appointments and 25 percent or less missed opportunities in appointments made under sections 43A.08, subdivisions 1, clauses (9), (11), and (16); and 2a; and 43A.15, subdivisions 3, 10, 12, and 13. In addition, an agency shall:

(1) demonstrate a good faith effort to recruit protected group members by following an active recruitment plan;

(2) implement a coordinated retention plan; and

(3) have an established complaint resolution procedure.

(d) The commissioner shall develop reporting standards and procedures for measuring compliance.

(e) An agency is encouraged to develop other innovative ways to promote awareness, acceptance, and appreciation for diversity and affirmative action. These innovations will be considered when evaluating an agency's compliance with this section.

(f) An agency not in compliance with affirmative action requirements of this section must identify methods and programs to improve performance, to reallocate resources internally in order to increase support for affirmative action programs, and to submit program and resource reallocation proposals to the commissioner for approval. An agency must submit these proposals within 120 days of being notified by the commissioner that it is out of compliance with affirmative action requirements. The commissioner shall monitor quarterly the affirmative action programs of an agency found to be out of compliance.

(g) The commissioner shall establish a program to recognize an agency that has made significant and measurable progress in implementing an affirmative action plan.

History: 1Sp1985 c 13 s 172; 1987 c 186 s 7; 1987 c 354 s 8; 1988 c 667 s 11; 1990 c 571 s 26,27; 1992 c 513 art 9 s 2; 1995 c 248 art 10 s 8-10; 1996 c 305 art 1 s 11; 2004 c 207 s 26; 2007 c 35 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 43A.20 — PERFORMANCE APPRAISAL AND PAY.

The commissioner shall design and maintain a performance appraisal system under which each employee in the civil service in the executive branch shall be evaluated and counseled on work performance at least once a year. Individual pay increases for all employees not represented by an exclusive representative certified pursuant to chapter 179A shall be based on the evaluation and other factors the commissioner includes in the plans developed pursuant to section 43A.18. Collective bargaining agreements entered into pursuant to chapter 179A may, and are encouraged to, provide for pay increases based on employee work performance.

History: 1981 c 210 s 20; 1999 c 182 s 14



Section 43A.21 — TRAINING PROGRAMS.

Subdivision 1. Authority; purpose. The commissioner shall develop and interpret policy and administer and, to the extent possible, conduct programs in training and development for employees to promote individual, group and agency efficiency and effectiveness.

Subd. 2. Responsibilities. The commissioner is responsible for developing and coordinating consistent training policy which shall be binding on all state agencies in the executive branch. The policies shall include conditions under which employees may receive or be assigned to training; internships and work-training programs; minimum and maximum training standards for employee participation and agency reporting requirements. Career development training is a permissive subject of collective bargaining. Each appointing authority in the executive branch, including the Minnesota State Retirement System and the Teachers Retirement Association, is primarily responsible for planning, budgeting, conducting and evaluating training programs.

Subd. 3. Programs. The commissioner or the commissioner's designee shall design and implement management training and development programs for the state service. The programs shall include but not be limited to mandatory training and development requirements for managers and supervisors. No person shall acquire permanent status in a management or supervisory position in the classified service until training and development requirements have been met.

Subd. 4. Funds. For purposes of training and development, the commissioner is authorized to apply for and accept funds from any source including reimbursement charges from agencies for reasonable program costs. Funds received shall be deposited in the special revenue fund of the state treasury and shall be appropriated annually to the department for the purposes for which they are received.

Subd. 5. [Repealed, 1994 c 429 s 5]

History: 1981 c 210 s 21; 1983 c 299 s 18; 1Sp1985 c 17 s 8; 1989 c 335 art 4 s 106; 1994 c 429 s 3



Section 43A.22 — BENEFITS; INTENT.

(a) It is the intent of the state to provide eligible employees and other eligible persons with life insurance and hospital, medical, and dental benefits coverage through provider organizations, hereafter referred to as "carriers," authorized to do business in the state.

(b) The commissioner may self-insure any hospital and medical plan offered under sections 43A.22 to 43A.31 to promote reasonably stable and predictable premiums for hospital and medical benefits paid by the state and its employees and to promote affordable, ongoing relationships between employees and dependents and their medical providers. The commissioner shall consult with the commissioners of commerce and health and human services regarding the development and reporting of quality of care measures.

History: 1981 c 210 s 22; 1999 c 250 art 1 s 72



Section 43A.23 — CONTRACTING AUTHORITY.

Subdivision 1. General. (a) The commissioner is authorized to request proposals or to negotiate and to enter into contracts with parties which in the judgment of the commissioner are best qualified to provide service to the benefit plans. Contracts entered into are not subject to the requirements of sections 16C.16 to 16C.19. The commissioner may negotiate premium rates and coverage. The commissioner shall consider the cost of the plans, conversion options relating to the contracts, service capabilities, character, financial position, and reputation of the carriers, and any other factors which the commissioner deems appropriate. Each benefit contract must be for a uniform term of at least one year, but may be made automatically renewable from term to term in the absence of notice of termination by either party. A carrier licensed under chapter 62A is exempt from the taxes imposed by chapter 297I on premiums paid to it by the state.

(b) All self-insured hospital and medical service products must comply with coverage mandates, data reporting, and consumer protection requirements applicable to the licensed carrier administering the product, had the product been insured, including chapters 62J, 62M, and 62Q. Any self-insured products that limit coverage to a network of providers or provide different levels of coverage between network and nonnetwork providers shall comply with section 62D.123 and geographic access standards for health maintenance organizations adopted by the commissioner of health in rule under chapter 62D.

(c) Notwithstanding paragraph (b), a self-insured hospital and medical product offered under sections 43A.22 to 43A.30 is required to extend dependent coverage to an eligible employee's child to the full extent required under chapters 62A and 62L. Dependent child coverage must, at a minimum, extend to an eligible employee's dependent child to the limiting age as defined in section 62Q.01, subdivision 9, disabled children to the extent required in sections 62A.14 and 62A.141, and dependent grandchildren to the extent required in sections 62A.042 and 62A.302.

(d) Beginning January 1, 2010, the health insurance benefit plans offered in the commissioner's plan under section 43A.18, subdivision 2, and the managerial plan under section 43A.18, subdivision 3, must include an option for a health plan that is compatible with the definition of a high-deductible health plan in section 223 of the United States Internal Revenue Code.

Subd. 2. Contract to contain statement of benefits. (a) Each contract under sections 43A.22 to 43A.30 shall contain a detailed statement of benefits offered and shall include any maximums, limitations, exclusions, and other definitions of benefits the commissioner deems necessary or desirable. Each hospital and medical benefits contract shall provide benefits at least equal to those required by section 62E.06, subdivision 2.

(b) All summaries of benefits describing the hospital and medical service benefits offered to state employees must comply with laws and rules for content and clarity applicable to the licensed carrier administering the product. Referral procedures must be clearly described. The commissioners of commerce and health, as appropriate, shall review the summaries of benefits, whether written or electronic, and advise the commissioner on any changes needed to ensure compliance.

Subd. 3. Contract with insurance carriers. The commissioner of management and budget may contract with carriers authorized to provide coverage under the state employees group insurance plan to extend coverage to eligible employees who incur medical expenses due to a personal injury which results from their state employment which is compensable under chapter 176.

Subd. 4. Coverage for autism spectrum disorders. For participants in the state employee group insurance program, the commissioner of management and budget must administer the identical benefit as is required under section 62A.3094.

History: 1981 c 210 s 23; 1983 c 290 s 1; 1983 c 301 s 101; 1984 c 544 s 81; 1984 c 642 s 2; 1988 c 667 s 12,13; 1990 c 571 s 28; 1991 c 199 art 2 s 1; 1998 c 386 art 2 s 20; 1999 c 250 art 1 s 73,74; 2000 c 394 art 2 s 1; 2005 c 156 art 3 s 1; 2007 c 35 s 2; 2007 c 147 art 12 s 1; 2008 c 204 s 20,42; 2008 c 358 art 4 s 1; 2009 c 94 art 3 s 7; 2009 c 101 art 2 s 109; 2013 c 84 art 1 s 1; 2013 c 108 art 12 s 2



Section 43A.24 — ELIGIBILITY FOR STATE PAID INSURANCE AND BENEFITS.

Subdivision 1. General. Employees, including persons on layoff from a civil service position, and employees who are employed less than full time, shall be eligible for state paid life insurance and hospital, medical and dental benefits as provided in collective bargaining agreements or plans established pursuant to section 43A.18.

Subd. 2. Other eligible persons. The following persons are eligible for state paid life insurance and hospital, medical, and dental benefits as determined in applicable collective bargaining agreements or by the commissioner or by plans pursuant to section 43A.18, subdivision 6, or by the Board of Regents for employees of the University of Minnesota not covered by collective bargaining agreements. Coverages made available, including optional coverages, are as contained in the plan established pursuant to section 43A.18, subdivision 2:

(1) a member of the state legislature, provided that changes in benefits resulting in increased costs to the state shall not be effective until expiration of the term of the members of the existing house of representatives. An eligible member of the state legislature may decline to be enrolled for state paid coverages by filing a written waiver with the commissioner. The waiver shall not prohibit the member from enrolling the member or dependents for optional coverages, without cost to the state, as provided for in section 43A.26. A member of the state legislature who returns from a leave of absence to a position previously occupied in the civil service shall be eligible to receive the life insurance and hospital, medical, and dental benefits to which the position is entitled;

(2) an employee of the legislature or an employee of a permanent study or interim committee or commission or a state employee on leave of absence to work for the legislature, during a regular or special legislative session, as determined by the Legislative Coordinating Commission;

(3) a judge of the appellate courts or an officer or employee of these courts; a judge of the district court, a judge of county court, or a judge of county municipal court; a district court referee, judicial officer, court reporter, or law clerk; a district administrator; an employee of the Office of the District Administrator that is not in the Second or Fourth Judicial District; a court administrator or employee of the court administrator in a judicial district under section 480.181, subdivision 1, paragraph (b), and a guardian ad litem program employee;

(4) a salaried employee of the Public Employees Retirement Association;

(5) a full-time military or civilian officer or employee in the unclassified service of the Department of Military Affairs whose salary is paid from state funds;

(6) an employee of the Minnesota Historical Society, whether paid from state funds or otherwise, who is not a member of the governing board;

(7) an employee of the regents of the University of Minnesota;

(8) notwithstanding section 43A.27, subdivision 3, an employee of the state of Minnesota or the regents of the University of Minnesota who is at least 60 and not yet 65 years of age on July 1, 1982, who is otherwise eligible for employee and dependent insurance and benefits pursuant to section 43A.18 or other law, who has at least 20 years of service and retires, earlier than required, within 60 days of March 23, 1982; or an employee who is at least 60 and not yet 65 years of age on July 1, 1982, who has at least 20 years of state service and retires, earlier than required, from employment at Rochester state hospital after July 1, 1981; or an employee who is at least 55 and not yet 65 years of age on July 1, 1982, and is covered by the Minnesota State Retirement System correctional employee retirement plan or the State Patrol retirement fund, who has at least 20 years of state service and retires, earlier than required, within 60 days of March 23, 1982. For purposes of this clause, a person retires when the person terminates active employment in state or University of Minnesota service and applies for a retirement annuity. Eligibility shall cease when the retired employee attains the age of 65, or when the employee chooses not to receive the annuity that the employee has applied for. The retired employee shall be eligible for coverages to which the employee was entitled at the time of retirement, subject to any changes in coverage through collective bargaining or plans established pursuant to section 43A.18, for employees in positions equivalent to that from which retired, provided that the retired employee shall not be eligible for state-paid life insurance. Coverages shall be coordinated with relevant health insurance benefits provided through the federally sponsored Medicare program;

(9) an employee of an agency of the state of Minnesota identified through the process provided in this paragraph who is eligible to retire prior to age 65. The commissioner and the exclusive representative of state employees shall enter into agreements under section 179A.22 to identify employees whose positions are in programs that are being permanently eliminated or reduced due to federal or state policies or practices. Failure to reach agreement identifying these employees is not subject to impasse procedures provided in chapter 179A. The commissioner must prepare a plan identifying eligible employees not covered by a collective bargaining agreement in accordance with the process outlined in section 43A.18, subdivisions 2 and 3. For purposes of this paragraph, a person retires when the person terminates active employment in state service and applies for a retirement annuity. Eligibility ends as provided in the agreement or plan, but must cease at the end of the month in which the retired employee chooses not to receive an annuity, or the employee is eligible for employer-paid health insurance from a new employer. The retired employees shall be eligible for coverages to which they were entitled at the time of retirement, subject to any changes in coverage through collective bargaining or plans established under section 43A.18 for employees in positions equivalent to that from which they retired, provided that the retired employees shall not be eligible for state-paid life insurance;

(10) employees of the state Board of Public Defense, with eligibility determined by the state Board of Public Defense in consultation with the commissioner of management and budget; and

(11) employees of supporting organizations of Enterprise Minnesota, Inc., established after July 1, 2003, under section 116O.05, subdivision 4, as paid for by the supporting organization.

Subd. 3. [Repealed, 1993 c 122 s 7]

History: 1981 c 37 s 2; 1981 c 210 s 24; 1982 c 522 s 1; 1983 c 247 s 20; 1986 c 444; 1987 c 186 s 8; 1988 c 605 s 1; 1989 c 81 s 2,3; 1989 c 335 art 3 s 3; 1990 c 594 art 2 s 2; 1993 c 146 art 2 s 10; 1995 c 189 s 8; 1995 c 248 art 10 s 11; 1996 c 277 s 1; 1996 c 305 art 1 s 12; 1999 c 216 art 7 s 2; 2000 c 457 s 5; 2003 c 128 art 15 s 2; 1Sp2003 c 14 art 7 s 88; 2008 c 204 s 42; 2008 c 290 s 2; 2009 c 101 art 2 s 109; 2014 c 174 s 2



Section 43A.241 — INSURANCE CONTRIBUTIONS; FORMER EMPLOYEES.

(a) This section applies to a person who:

(1) was employed by the commissioner of the Department of Corrections or by the Department of Human Services;

(2) was covered by the correctional employee retirement plan under section 352.91 or the general state employees retirement plan of the Minnesota State Retirement System as defined in section 352.021;

(3) while employed under clause (1), was assaulted by:

(i) a person under correctional supervision for a criminal offense; or

(ii) a client or patient at the Minnesota sex offender program, or at a state-operated forensic services program as defined in section 352.91, subdivision 3j, under the control of the commissioner of the Department of Human Services; and

(4) as a direct result of the assault under clause (3), was determined to be totally and permanently physically disabled under laws governing the Minnesota State Retirement System.

(b) For a person to whom this section applies, the commissioner of the Department of Corrections or the commissioner of the Department of Human Services, using existing budget resources, must continue to make the employer contribution for medical and dental benefits under the State Employee Group Insurance Program after the person terminates state service. If the person had dependent coverage at the time of terminating state service, employer contributions for dependent coverage also must continue under this section. The employer contributions must be in the amount of the employer contribution for active state employees at the time each payment is made. The employer contributions must continue until the person reaches age 65, provided the person makes the required employee contributions, in the amount required of an active state employee, at the time and in the manner specified by the commissioner.

History: 2014 c 158 s 1; 2015 c 65 art 5 s 1; 2015 c 71 art 4 s 1



Section 43A.26 — OPTIONAL COVERAGES.

The commissioner may make available to eligible persons and their dependents certain optional coverages provided by carriers selected by the commissioner. Eligible employees may elect to purchase optional coverages at their own expense.

History: 1981 c 210 s 26



Section 43A.27 — ELIGIBILITY FOR INDIVIDUAL PAID INSURANCE AND BENEFITS.

Subdivision 1. General. Notwithstanding any other provisions of this chapter, the persons listed in subdivisions 2 and 3, and their dependents, may elect to enroll at their own expense in the appropriate life insurance, hospital, medical and dental benefits, and optional coverages at the time, in the manner, and under conditions of eligibility the commissioner prescribes and otherwise approves. The commissioner may also provide for payroll deductions to be made in the same manner and under the same conditions as provided in section 43A.30, subdivision 2, authorizing payroll deductions for an eligible employee and the employee's dependents.

Subd. 2. Elective eligibility. The following persons, if not otherwise covered by section 43A.24, may elect coverage for themselves or their dependents at their own expense:

(1) a state employee, including persons on layoff from a civil service position as provided in collective bargaining agreements or a plan established pursuant to section 43A.18;

(2) an employee of the Board of Regents of the University of Minnesota, including persons on layoff, as provided in collective bargaining agreements or by the Board of Regents;

(3) an officer or employee of the State Agricultural Society, State Horticultural Society, Sibley House Association, Minnesota Humanities Center, Minnesota Area Industry Labor Management Councils, Minnesota International Center, Minnesota Academy of Science, Science Museum of Minnesota, Minnesota Safety Council, state Office of Disabled American Veterans, state Office of the American Legion and its auxiliary, state Office of Veterans of Foreign Wars and its auxiliary, or state Office of the Military Order of the Purple Heart;

(4) a civilian employee of the adjutant general who is paid from federal funds and who is not eligible for benefits from any federal civilian employee group life insurance or health benefits program;

(5) an officer or employee of the State Capitol Credit Union or the Highway Credit Union; and

(6) an employee of the joint underwriting association pursuant to section 62I.121 or Minnesota FAIR plan pursuant to section 65A.35, subdivision 5, unless the commissioner determines that making these employees eligible to purchase this coverage would cause the state employee group insurance program to lose its status as a governmental plan or would cause the program to be treated as a multiemployer welfare arrangement.

Subd. 3. Retired employees. (a) A person may elect to purchase at personal expense individual and dependent hospital, medical, and dental coverages if the person is:

(1) a retired employee of the state or an organization listed in subdivision 2 or section 43A.24, subdivision 2, who, at separation of service:

(i) is immediately eligible to receive a retirement benefit under chapter 354B or an annuity under a retirement program sponsored by the state or such organization of the state;

(ii) immediately meets the age and service requirements in section 352.115, subdivision 1; and

(iii) has five years of service or meets the service requirement of the collective bargaining agreement or plan, whichever is greater; or

(2) a retired employee of the state who is at least 50 years of age and has at least 15 years of state service.

(b) The commissioner shall offer at least one plan which is actuarially equivalent to those made available through collective bargaining agreements or plans established under section 43A.18 to employees in positions equivalent to that from which retired.

(c) A spouse of a person eligible under paragraph (a) may purchase the coverage listed in this subdivision if the spouse was a dependent under the retired employee's coverage at the time of the retiree's death.

(d) Coverages must be coordinated with relevant health insurance benefits provided through the federally sponsored Medicare program. Until the retired employee reaches age 65, the retired employee and dependents must be pooled in the same group as active employees for purposes of establishing premiums and coverage for hospital, medical, and dental insurance. Coverage for retired employees and their dependents may not discriminate on the basis of evidence of insurability or preexisting conditions unless identical conditions are imposed on active employees in the group that the employee left. Appointing authorities shall provide notice to employees no later than the effective date of their retirement of the right to exercise the option provided in this subdivision. The retired employee must notify the commissioner or designee of the commissioner within 30 days after the effective date of the retirement of intent to exercise this option.

Subd. 4. Retired judges; former legislators. (a) Retired judges or former legislators may elect to purchase coverage for themselves or their dependents at their own expense as provided in paragraphs (b) and (c).

(b) A retired judge of the state Supreme Court, the Court of Appeals, a district court, a county court, a county municipal court, or a probate court may elect to purchase coverage provided persons listed in section 43A.24, subdivision 2, clause (3). The commissioner shall notify judges no later than the effective date of their retirement of their right to exercise the option provided in this subdivision. A retired judge must notify the commissioner or designee of the commissioner within 30 days after the effective date of retirement if the judge intends to exercise the option.

(c) A former member of the legislature may elect to purchase coverage provided persons listed in section 43A.24, subdivision 2, clause (1).

Subd. 5. Employees of exclusive representatives. Upon request of an exclusive representative of state employees listed in section 179A.10, subdivision 2, those employees of exclusive representatives whose duties involve representing state employees for at least 75 percent of their time and their dependents may elect to enroll at their own expense in the appropriate life insurance, hospital, medical and dental benefits, and optional coverages at the time, in the manner, and under the conditions of eligibility the commissioner prescribes and otherwise approves.

Subd. 6. [Repealed, 1996 c 310 s 1]

History: 1981 c 210 s 27; 1982 c 424 s 5; 1982 c 560 s 30; 1983 c 247 s 21; 1984 c 654 art 2 s 69; 1985 c 32 s 1; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 394 s 2; 1988 c 667 s 14,15; 1989 c 282 art 2 s 2; 1990 c 571 s 29; 1992 c 488 s 1; 1995 c 248 art 10 s 12; 1995 c 254 art 1 s 65,66; 1997 c 79 s 16; 1997 c 97 s 7,20; 1999 c 222 art 19 s 1; 2009 c 78 art 9 s 8; 2014 c 184 s 1



Section 43A.28 — ENROLLMENT.

Subdivision 1. General. The time, manner, and conditions and terms of eligibility for enrollment of persons eligible for state paid or individual paid life insurance, hospital, medical and dental benefits, and optional coverages authorized shall be determined and prescribed by the commissioner according to collective bargaining agreements and plans established pursuant to section 43A.18.

Subd. 2. Audit data. Data submitted to the commissioner by individuals for the purposes of a dependent eligibility audit conducted pursuant to Laws 2011, First Special Session chapter 10, article 3, section 40, for life insurance and hospital, medical, and dental benefits are private data on individuals as defined in section 13.02, subdivision 12, provided that the data may be shared with and used by an employer if necessary to pursue any action arising out of apparent ineligibility of a dependent.

History: 1981 c 210 s 28; 2012 c 290 s 65



Section 43A.29 — CONTRIBUTIONS BY STATE.

The total contribution by the state for eligible state employees and for dependents of eligible state employees shall be prescribed by collective bargaining agreements or plans established pursuant to section 43A.18.

History: 1981 c 210 s 29



Section 43A.30 — PAYMENT OF PREMIUMS.

Subdivision 1. Payments from agency revenues. Each agency shall pay the amounts due for state paid life insurance and hospital, medical and dental benefits coverage authorized for eligible employees pursuant to this chapter.

Each agency shall pay the amounts from accounts and funds from which the agency receives its revenues, including appropriations from the general fund and from any other fund, now or hereafter existing for the payment of salaries and in the same proportion as it pays therefrom the amounts of salaries. In order to enable the commissioner of management and budget to maintain proper records covering the appropriations pursuant to this section, the commissioner of management and budget may require certifications in connection with payments as the commissioner of management and budget deems necessary from the Minnesota Historical Society, the University of Minnesota, or any agency whose employees receive benefits pursuant to this chapter. The accounts and funds from which agencies receive appropriations under the terms of this section are a source of revenue for the purposes of any other law or statutory enactment.

Subd. 2. Payroll deduction. If an eligible person who is on any payroll of the state or an eligible person's dependents is enrolled for any of the optional coverages made available by the commissioner pursuant to section 43A.26 the commissioner of management and budget, upon the person's written order, shall deduct from the salary or wages of the person those amounts required from time to time to maintain the optional coverages in force, and issue a warrant therefor to the appropriate carrier.

Subd. 3. [Repealed, 1Sp1981 c 4 art 4 s 10]

Subd. 4. Employee insurance trust fund. The commissioner may direct that all or a part of the amounts paid for life insurance, hospital, medical, and dental benefits, and optional coverages authorized for eligible employees and other eligible persons be deposited by the state in an employee insurance trust fund in the state treasury, from which the approved claims of eligibles are to be paid. Investment income and investment losses attributable to the investment of the fund shall be credited to the fund. There is appropriated from the fund to the commissioner amounts needed to pay the approved claims of eligibles, related service charges, insurance premiums, and refunds. The commissioner shall not market or self-insure life insurance. The commissioner may market and self-insure dental and optional coverages. Nothing in this subdivision precludes the commissioner from determining plan design, providing informational materials, or communicating with employees about coverages.

Subd. 5. Administration. The commissioner may administer the employee insurance program. The commissioner may assess agencies, and employers of persons eligible for state-paid insurance and benefits under section 43A.24, the cost of these administrative services, including assessment, referral, and training services provided by the employee assistance program under section 43A.319, and include it in the amounts billed for life insurance, hospital, medical, and dental benefits, and optional coverages authorized. Receipts from the assessments must be deposited in the state treasury and credited to a special account in the employee insurance trust fund and are appropriated to the commissioner to pay these administrative costs.

Subd. 6. Contingency reserve. The commissioner shall maintain a contingency reserve within the employee insurance trust fund. The reserve must be used to increase the controls over medical plan provisions and insurance costs for the state's employee populations. The reserve consists of appropriations from the general fund, receipts from billings to agencies, and credited investment gains and losses attributable to balances in the account. The State Board of Investment shall invest the assets of the account according to section 11A.24.

History: 1981 c 210 s 30; 1984 c 654 art 2 s 68; 1Sp1985 c 13 s 174,175; 1986 c 444; 1987 c 186 s 9; 1997 c 79 s 17; 1997 c 97 s 8,9; 1998 c 366 s 50; 1999 c 250 art 1 s 75,114; 2004 c 143 s 1; 2008 c 204 s 21,22; 2009 c 101 art 2 s 109



Section 43A.31 — ADMINISTRATION.

Subdivision 1. General. The commissioner shall maintain records, prepare reports, and perform all functions necessary to carry out the intent of sections 43A.22 to 43A.30. Upon request of the commissioner, the commissioner of management and budget shall perform necessary accounting and disbursement functions.

Subd. 2. [Repealed, 2013 c 134 s 31]

Subd. 3. Agency reports and records. Each agency shall keep the records, make the certifications, and furnish the commissioner or carriers with the information and reports necessary to enable the commissioner or carriers to carry out their functions under sections 43A.22 to 43A.30.

Subd. 4. [Repealed, 1993 c 337 s 20]

Subd. 5. Customer assistance. The commissioner shall employ staff for the purposes of assisting state employees and their dependents in:

(1) understanding their benefits and coverage levels;

(2) obtaining information and responses to questions regarding issues of coverage, benefits, and service from carriers and providers; and

(3) making use of all grievance, appeals, and complaint resolution processes provided by law or contract.

Subd. 6. Dissemination of information. The commissioner may electronically transmit to active employees all information necessary to administer sections 43A.22 to 43A.30, including, but not limited to, information necessary for open enrollment elections. The commissioner must provide notification that the information will be electronically transmitted.

History: 1981 c 210 s 31; 1983 c 260 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1999 c 250 art 1 s 76,77; 2005 c 144 s 3; 2009 c 101 art 2 s 109



Section 43A.311 — DRUG PURCHASING PROGRAM.

The commissioner, in conjunction with the commissioner of human services and other state agencies, shall evaluate whether participation in a multistate or multiagency drug purchasing program can reduce costs or improve the operations of the drug benefit programs administered by the department and other state agencies. The commissioner and other state agencies may enter into a contract with a vendor or other states for purposes of participating in a multistate or multiagency drug purchasing program.

History: 1Sp2003 c 1 art 2 s 61; 2008 c 204 s 23



Section 43A.315 — STATE EMPLOYEE EFFICIENT USE OF HEALTH CARE INCENTIVE PROGRAM.

The commissioner of management and budget may develop and implement a program that creates an incentive for efficient use by state employees of State Employee Group Insurance Program (SEGIP). The program may reward employees covered by SEGIP as a group if per capita employee health care costs paid by SEGIP for a calendar year prove to be less than estimated by the commissioner prior to the beginning of the calendar year. The reward may consist of payments of one-half of the cost-savings into the employees' health reimbursement accounts, to be made no later than June 30 of the following calendar year.

History: 1Sp2011 c 10 art 3 s 39



Section 43A.316 — PUBLIC EMPLOYEES INSURANCE PROGRAM.

Subdivision 1. Intent. The legislature finds that the creation of a statewide program to provide public employees and other eligible persons with life insurance and hospital, medical, and dental benefit coverage through provider organizations would result in a greater utilization of government resources and would advance the health and welfare of the citizens of the state.

Subd. 2. Definitions. For the purpose of this section, the terms defined in this subdivision have the meaning given them.

(a) Commissioner. "Commissioner" means the commissioner of management and budget.

(b) Employee. "Employee" means:

(1) a person who is a public employee within the definition of section 179A.03, subdivision 14, who is insurance eligible and is employed by an eligible employer;

(2) an elected public official of an eligible employer who is insurance eligible;

(3) a person employed by a labor organization or employee association certified as an exclusive representative of employees of an eligible employer or by another public employer approved by the commissioner, so long as the plan meets the requirements of a governmental plan under United States Code, title 29, section 1002(32); or

(4) a person employed by a county or municipal hospital.

(c) Eligible employer. "Eligible employer" means:

(1) a public employer within the definition of section 179A.03, subdivision 15, that is a town, county, city, school district as defined in section 120A.05, service cooperative as defined in section 123A.21, intermediate district as defined in section 136D.01, Cooperative Center for Vocational Education as defined in section 123A.22, regional management information center as defined in section 123A.23, or an education unit organized under the joint powers action, section 471.59; or

(2) an exclusive representative of employees, as defined in paragraph (b);

(3) a county or municipal hospital; or

(4) another public employer approved by the commissioner.

(d) Exclusive representative. "Exclusive representative" means an exclusive representative as defined in section 179A.03, subdivision 8.

(e) Program. "Program" means the statewide public employees insurance program created by subdivision 3.

Subd. 3. Public employee insurance program. The commissioner shall be the administrator of the public employee insurance program and may determine its funding arrangements. The commissioner shall model the program after the plan established in section 43A.18, subdivision 2, but may modify that plan.

Subd. 4. [Repealed, 2014 c 286 art 1 s 5]

Subd. 5. Public employee participation. (a) Participation in the program is subject to the conditions in this subdivision.

(b) Each exclusive representative for an eligible employer determines whether the employees it represents will participate in the program. The exclusive representative shall give the employer notice of intent to participate at least 30 days before the expiration date of the collective bargaining agreement preceding the collective bargaining agreement that covers the date of entry into the program. The exclusive representative and the eligible employer shall give notice to the commissioner of the determination to participate in the program at least 30 days before entry into the program. Entry into the program is governed by a schedule established by the commissioner.

(c) Employees not represented by exclusive representatives may become members of the program upon a determination of an eligible employer to include these employees in the program. Either all or none of the employer's unrepresented employees must participate. The eligible employer shall give at least 30 days' notice to the commissioner before entering the program. Entry into the program is governed by a schedule established by the commissioner.

(d) Participation in the program is for a two-year term. Participation is automatically renewed for an additional two-year term unless the exclusive representative, or the employer for unrepresented employees, gives the commissioner notice of withdrawal at least 30 days before expiration of the participation period. A group that withdraws must wait two years before rejoining. An exclusive representative, or employer for unrepresented employees, may also withdraw if premiums increase 50 percent or more from one insurance year to the next.

(e) The exclusive representative shall give the employer notice of intent to withdraw to the commissioner at least 30 days before the expiration date of a collective bargaining agreement that includes the date on which the term of participation expires.

(f) Each participating eligible employer shall notify the commissioner of names of individuals who will be participating within two weeks of the commissioner receiving notice of the parties' intent to participate. The employer shall also submit other information as required by the commissioner for administration of the program.

Subd. 6. Coverage. (a) By January 1, 1989, the commissioner shall announce the benefits of the program. The program shall include employee hospital, medical, dental, and life insurance for employees and hospital and medical benefits for dependents. Health maintenance organization options and other delivery system options may be provided if they are available, cost-effective, and capable of servicing the number of people covered in the program. Participation in optional coverages may be provided by collective bargaining agreements. For employees not represented by an exclusive representative, the employer may offer the optional coverages to eligible employees and their dependents provided in the program.

(b) The commissioner shall periodically assess whether it is financially feasible for the program to offer or to continue an individual retiree program that has competitive premium rates and benefits. If the commissioner determines it to be feasible to offer an individual retiree program, the commissioner shall announce the applicable benefits, premium rates, and terms of participation. Eligibility to participate in the individual retiree program is governed by subdivision 8, but applies to retirees of eligible employers that do not participate in the program and to those retirees' dependents and surviving spouses.

Subd. 6a. Chiropractic services. All benefits provided by the program or a successor program relating to expenses incurred for medical treatment or services of a physician must also include chiropractic treatment and services of a chiropractor to the extent that the chiropractic services and treatment are within the scope of chiropractic licensure.

This subdivision is intended to provide equal access to benefits for program members who choose to obtain treatment for illness or injury from a doctor of chiropractic, as long as the treatment falls within the chiropractor's scope of practice. This subdivision is not intended to change or add to the benefits provided for in the program.

Subd. 7. Premiums. The proportion of premium paid by the employer and employee is subject to collective bargaining or personnel policies. If, at the beginning of the coverage period, no collective bargaining agreement has been finalized, the increased dollar costs, if any, from the previous year is the sole responsibility of the individual participant until a collective bargaining agreement states otherwise. Premiums, including an administration fee, shall be established by the commissioner. Each employer shall pay monthly the amounts due for employee benefits including the amounts under subdivision 8 to the commissioner no later than the dates established by the commissioner. If an employer fails to make the payments as required, the commissioner may cancel program benefits and pursue other civil remedies.

Subd. 8. Continuation of coverage. (a) A former employee of an employer participating in the program who is receiving a public pension disability benefit or an annuity or has met the age and service requirements necessary to receive an annuity under chapter 353, 353C, 354, 354A, 356, or 423, or Minnesota Statutes 2008, chapter 422A, and the former employee's dependents, are eligible to participate in the program. This participation is at the person's expense unless a collective bargaining agreement or personnel policy provides otherwise. Premiums for these participants must be established by the commissioner.

The commissioner may provide policy exclusions for preexisting conditions only when there is a break in coverage between a participant's coverage under the employment-based group insurance program and the participant's coverage under this section. An employer shall notify an employee of the option to participate under this paragraph no later than the effective date of retirement. The retired employee or the employer of a participating group on behalf of a current or retired employee shall notify the commissioner within 30 days of the effective date of retirement of intent to participate in the program according to the rules established by the commissioner.

(b) The spouse of a deceased employee or former employee may purchase the benefits provided at premiums established by the commissioner if the spouse was a dependent under the employee's or former employee's coverage under this section at the time of the death. The spouse remains eligible to participate in the program as long as the group that included the deceased employee or former employee participates in the program. Coverage under this clause must be coordinated with relevant insurance benefits provided through the federally sponsored Medicare program.

(c) The program benefits must continue in the event of strike permitted by section 179A.18, if the exclusive representative chooses to have coverage continue and the employee pays the total monthly premiums when due.

(d) A participant who discontinues coverage may not reenroll.

Persons participating under these paragraphs shall make appropriate premium payments in the time and manner established by the commissioner.

Subd. 9. Insurance trust fund. The insurance trust fund in the state treasury consists of deposits of the premiums received from employers participating in the program and transfers before July 1, 1994, from the excess contributions holding account established by section 353.65, subdivision 7. All money in the fund is appropriated to the commissioner to pay insurance premiums, approved claims, refunds, administrative costs, and other related service costs. Premiums paid by employers to the fund are exempt from the taxes imposed by chapter 297I. The commissioner shall reserve an amount of money to cover the estimated costs of claims incurred but unpaid. The State Board of Investment shall invest the money according to section 11A.24. Investment income and losses attributable to the fund must be credited to the fund.

Subd. 10. Exemption. The public employee insurance program and, where applicable, the employers participating in it are exempt from chapters 60A, 62A, 62C, 62D, 62E, and 62H, section 471.617, subdivisions 2 and 3, and the bidding requirements of section 471.6161. The public employee insurance program must follow the requirements of section 471.6161, subdivision 8.

Subd. 11. Proposal from school district; response required. Upon receipt of a request for a proposal from a school district pursuant to section 471.6161, subdivision 8, the public employees insurance program shall respond to the request within 60 days.

History: 1987 c 404 s 89; 1988 c 605 s 2; 1988 c 629 s 13; 1988 c 667 s 16-19; 1989 c 90 s 1; 1989 c 319 art 6 s 1; 1990 c 571 s 30-36; 1990 c 589 art 2 s 1; 1991 c 128 s 4; 1991 c 291 art 9 s 1; 1992 c 488 s 2; 1992 c 491 s 1-4; 1994 c 632 art 3 s 46; 1995 c 248 art 10 s 13; 1Sp1995 c 3 art 13 s 1; 1996 c 412 art 13 s 1; 1998 c 271 s 1; 1998 c 397 art 11 s 3; 2000 c 394 art 2 s 2; 2001 c 161 s 11; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2010 c 359 art 12 s 5; 1Sp2011 c 8 art 8 s 3,14; 2014 c 279 s 1,2; 2014 c 286 art 1 s 1-3



Section 43A.317 — MINNESOTA EMPLOYEES INSURANCE PROGRAM.

Subdivision 1. Intent. The legislature finds that the creation of a statewide program to provide employers with the advantages of a large pool for insurance purchasing would advance the welfare of the citizens of the state.

Subd. 2. Definitions. (a) Scope. For the purposes of this section, the terms defined have the meaning given them.

(b) Commissioner. "Commissioner" means the commissioner of management and budget.

(c) Eligible employee. "Eligible employee" means an employee eligible to participate in the program under the terms described in subdivision 6.

(d) Eligible employer. "Eligible employer" means an employer eligible to participate in the program under the terms described in subdivision 5.

(e) Eligible individual. "Eligible individual" means a person eligible to participate in the program under the terms described in subdivision 6.

(f) Employee. "Employee" means an employee of an eligible employer. "Employee" includes a sole proprietor, partner of a partnership, member of a limited liability company, or independent contractor.

(g) Employer. "Employer" means a private person, firm, corporation, partnership, limited liability company, association, or other entity actively engaged in business or public services. "Employer" includes both for-profit and nonprofit entities.

(h) Program. "Program" means the Minnesota employees insurance program created by this section.

Subd. 3. Administration. After consulting with the chairs of the senate Governmental Operations and Veterans Committee and the house of representatives Governmental Operations and Veterans Affairs Policy Committee, the commissioner may determine when the program provided under this section is available. When the commissioner makes the program available, the commissioner shall, consistent with the provisions of this section, administer the program and determine its coverage options, funding and premium arrangements, contractual arrangements, and all other matters necessary to administer the program. The commissioner's contracting authority for the program, including authority for competitive bidding and negotiations, is governed by section 43A.23.

Subd. 4. [Repealed, 2014 c 286 art 1 s 5]

Subd. 5. Employer eligibility. (a) Procedures. All employers are eligible for coverage through the program subject to the terms of this subdivision. The commissioner shall establish procedures for an employer to apply for coverage through the program.

(b) Term. The initial term of an employer's coverage may be for up to two years from the effective date of the employer's application. After that, coverage will be automatically renewed for an additional term unless the employer gives notice of withdrawal from the program according to procedures established by the commissioner or the commissioner gives notice to the employer of the discontinuance of the program. The commissioner may establish conditions under which an employer may withdraw from the program prior to the expiration of a term, including by reason of an increase in health coverage premiums of 50 percent or more from one insurance year to the next. An employer that withdraws from the program may not reapply for coverage for a period of time equal to its initial term of coverage.

(c) Minnesota work force. An employer is not eligible for coverage through the program if five percent or more of its eligible employees work primarily outside Minnesota, except that an employer may apply to the program on behalf of only those employees who work primarily in Minnesota.

(d) Employee participation; aggregation of groups. An employer is not eligible for coverage through the program unless its application includes all eligible employees who work primarily in Minnesota, except employees who waive coverage as permitted by subdivision 6. Private entities that are eligible to file a combined tax return for purposes of state tax laws are considered a single employer, except as otherwise approved by the commissioner.

(e) Private employer. A private employer is not eligible for coverage unless it has two or more eligible employees in the state of Minnesota. If an employer has only two eligible employees and one is the spouse, child, sibling, parent, or grandparent of the other, the employer must be a Minnesota-domiciled employer and have paid Social Security or self-employment tax on behalf of both eligible employees.

(f) Minimum participation. The commissioner must require as a condition of employer eligibility that at least 75 percent of its eligible employees who have not waived coverage participate in the program. The participation level of eligible employees must be determined at the initial offering of coverage and at the renewal date of coverage. For purposes of this section, waiver of coverage includes only waivers due to coverage under another group health benefit plan.

(g) Employer contribution. The commissioner must require as a condition of employer eligibility that the employer contribute at least 50 percent toward the cost of the premium of the employee and may require that the contribution toward the cost of coverage is structured in a way that promotes price competition among the coverage options available through the program.

(h) Enrollment cap. The commissioner may limit employer enrollment in the program if necessary to avoid exceeding the program's reserve capacity.

Subd. 6. Individual eligibility. (a) Procedures. The commissioner shall establish procedures for eligible employees and other eligible individuals to apply for coverage through the program.

(b) Employees. An employer shall determine when it applies to the program the criteria its employees must meet to be eligible for coverage under its plan. An employer may subsequently change the criteria annually or at other times with approval of the commissioner. The criteria must provide that new employees become eligible for coverage after a probationary period of at least 30 days, but no more than 90 days.

(c) Other individuals. An employer may elect to cover under its plan:

(1) the spouse, dependent children to the limiting age as defined in section 62Q.01, subdivision 9, disabled children to the extent required in sections 62A.14 and 62A.141, and dependent grandchildren to the extent required in sections 62A.042 and 62A.302;

(2) a retiree who is eligible to receive a pension or annuity from the employer and a covered retiree's spouse, dependent children to the limiting age as defined in section 62Q.01, subdivision 9, disabled children to the extent required in sections 62A.14 and 62A.141, and dependent grandchildren to the extent required in sections 62A.042 and 62A.302;

(3) the surviving spouse, dependent children to the limiting age as defined in section 62Q.01, subdivision 9, disabled children, and dependent grandchildren of a deceased employee or retiree, if the spouse, children, or grandchildren were covered at the time of the death;

(4) a covered employee who becomes disabled, as provided in sections 62A.147 and 62A.148; or

(5) any other categories of individuals for whom group coverage is required by state or federal law.

An employer shall determine when it applies to the program the criteria individuals in these categories must meet to be eligible for coverage. An employer may subsequently change the criteria annually, or at other times with approval of the commissioner. The criteria for dependent children to the limiting age as defined in section 62Q.01, subdivision 9, disabled children, and dependent grandchildren may be no more inclusive than the criteria under section 43A.18, subdivision 2. This paragraph shall not be interpreted as relieving the program from compliance with any federal and state continuation of coverage requirements.

(d) Waiver and late entrance. An eligible individual may waive coverage at the time the employer joins the program or when coverage first becomes available. The commissioner may establish a preexisting condition exclusion of not more than 18 months for late entrants as defined in section 62L.02, subdivision 19.

(e) Continuation coverage. The program shall provide all continuation coverage required by state and federal law.

Subd. 7. Coverage. Coverage is available through the program beginning on July 1, 1993. Until an arrangement is in place to provide coverage through a transfer of risk to one or more carriers regulated under chapter 62A, 62C, or 62D, the commissioner shall solicit bids under section 43A.23, from carriers regulated under chapters 62A, 62C, and 62D, to provide coverage of eligible individuals. The commissioner shall provide coverage through contracts with carriers, unless the commissioner receives no reasonable bids from carriers.

(a) Health coverage. Health coverage is available to all employers in the program. The commissioner shall attempt to establish health coverage options that have strong care management features to control costs and promote quality and shall attempt to make a choice of health coverage options available. Health coverage for a retiree who is eligible for the federal Medicare program must be administered as though the retiree is enrolled in Medicare parts A and B. To the extent feasible as determined by the commissioner and in the best interests of the program, the commissioner shall model coverage after the plan established in section 43A.18, subdivision 2. Health coverage must include at least the benefits required of a carrier regulated under chapter 62A, 62C, or 62D for comparable coverage. Coverage under this paragraph must not be provided as part of the health plans available to state employees.

(b) Optional coverages. In addition to offering health coverage, the commissioner may arrange to offer dental coverage through the program. Employers with health coverage may choose to offer dental coverage according to the terms established by the commissioner.

(c) Open enrollment. The program must meet all underwriting requirements of chapter 62L and must provide periodic open enrollments for eligible individuals for those coverages where a choice exists.

(d) Technical assistance. The commissioner may arrange for technical assistance and referrals for eligible employers in areas such as health promotion and wellness, employee benefits structure, tax planning, and health care analysis services as described in section 62J.2930.

Subd. 8. Premiums. (a) Payments. Employers enrolled in the program shall pay premiums according to terms established by the commissioner. If an employer fails to make the required payments, the commissioner may cancel coverage and pursue other civil remedies.

(b) Rating method. The commissioner shall determine the premium rates and rating method for the program. The rating method for eligible small employers must meet or exceed the requirements of chapter 62L. The rating methods must recover in premiums all of the ongoing costs for state administration and for maintenance of a premium stability and claim fluctuation reserve. On June 30, 1999, after paying all necessary and reasonable expenses, the commissioner must apply up to $2,075,000 of any remaining balance in the Minnesota employees' insurance trust fund to repayment of any amounts drawn or expended for this program from the health care access fund.

(c) Taxes and assessments. To the extent that the program operates as a self-insured group, the premiums paid to the program are not subject to the taxes imposed by chapter 297I, but the program is subject to a Minnesota Comprehensive Health Association assessment under section 62E.11.

Subd. 9. Minnesota employees insurance trust fund. (a) Contents. The Minnesota employees insurance trust fund in the state treasury consists of deposits received from eligible employers and individuals, contractual settlements or rebates relating to the program, investment income or losses, and direct appropriations.

(b) Appropriation. All money in the fund is appropriated to the commissioner to pay insurance premiums, approved claims, refunds, administrative costs, and other costs necessary to administer the program.

(c) Reserves. For any coverages for which the program does not contract to transfer full financial responsibility, the commissioner shall establish and maintain reserves:

(1) for claims in process, incomplete and unreported claims, premiums received but not yet earned, and all other accrued liabilities; and

(2) to ensure premium stability and the timely payment of claims in the event of adverse claims experience. The reserve for premium stability and claim fluctuations must be established according to the standards of section 62C.09, subdivision 3, except that the reserve may exceed the upper limit under this standard until July 1, 1997.

(d) Investments. The State Board of Investment shall invest the fund's assets according to section 11A.24. Investment income and losses attributable to the fund must be credited to the fund.

Subd. 10. Program status. The Minnesota employees insurance program is a state program to provide the advantages of a large pool to small employers for purchasing health coverage, other coverages, and related services from insurance companies, health maintenance organizations, and other organizations. The program is not an insurance company. Coverage under this program shall be considered a certificate of insurance or similar evidence of coverage and is subject to all applicable requirements of chapters 60A, 62A, 62C, 62E, 62H, 62L, and 72A, and is subject to regulation by the commissioner of commerce to the extent applicable.

Subd. 11. [Repealed, 1996 c 310 s 1]

Subd. 12. Status of agents. Notwithstanding sections 60K.49 and 72A.07, the program may use, and pay referral fees, commissions, or other compensation to, agents licensed as insurance producers under chapter 60K or licensed under section 62C.17, regardless of whether the agents are appointed to represent the particular health carriers or community integrated service networks that provide the coverage available through the program. When acting under this subdivision, an agent is not an agent of the health carrier or community integrated service network, with respect to that transaction.

History: 1992 c 549 art 3 s 1; 1993 c 13 art 1 s 15; 1993 c 247 art 3 s 1-3; 1993 c 345 art 8 s 1; 1994 c 625 art 10 s 1,50; 1995 c 234 art 5 s 23; 1995 c 248 art 10 s 14; 1997 c 225 art 2 s 62; 1998 c 366 s 51; 1999 c 182 s 15,16; 2000 c 394 art 2 s 3; 2001 c 117 art 2 s 2; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2013 c 84 art 1 s 2



Section 43A.318 — PUBLIC EMPLOYEES GROUP LONG-TERM CARE INSURANCE PROGRAM.

Subdivision 1. Definitions. (a) Scope. For the purposes of this section, the terms defined have the meanings given them.

(b) Eligible person. "Eligible person" means:

(1) a person who is eligible for insurance and benefits under section 43A.24;

(2) a person who at the time of separation from employment was eligible to purchase coverage at personal expense under section 43A.27, subdivision 3, regardless of whether the person elected to purchase this coverage;

(3) a spouse of a person described in clause (1) or (2), regardless of the enrollment status in the program of the person described in clause (1) or (2); or

(4) a parent of a person described in clause (1), regardless of the enrollment status in the program of the person described in clause (1).

(c) Program. "Program" means the statewide public employees long-term care insurance program created under subdivision 2.

(d) Qualified vendor. "Qualified vendor" means an entity licensed or authorized to underwrite, provide, or administer group long-term care insurance benefits in this state.

Subd. 2. Program creation; general provisions. (a) The commissioner may administer a program to make long-term care coverage available to eligible persons. The commissioner may determine the program's funding arrangements, request bids from qualified vendors, and negotiate and enter into contracts with qualified vendors. Contracts are not subject to the requirements of section 16C.16 or 16C.19. Contracts must be for a uniform term of at least one year, but may be made automatically renewable from term to term in the absence of notice of termination by either party. The program may not be self-insured until the commissioner has completed an actuarial study of the program and reported the results of the study to the legislature and self-insurance has been specifically authorized by law.

(b) The program may provide coverage for home, community, and institutional long-term care and any other benefits as determined by the commissioner. Coverage is optional. The enrolled eligible person must pay the full cost of the coverage.

(c) The commissioner shall promote activities that attempt to raise awareness of the need for long-term care insurance among residents of the state and encourage the increased prevalence of long-term care coverage. These activities must include the sharing of knowledge gained in the development of the program.

(d) The commissioner may employ and contract with persons and other entities to perform the duties under this section and may determine their duties and compensation consistent with this chapter.

(e) The benefits provided under this section are not terms and conditions of employment as defined under section 179A.03, subdivision 19, and are not subject to collective bargaining.

(f) The commissioner shall establish underwriting criteria for entry of all eligible persons into the program. Eligible persons who would be immediately eligible for benefits may not enroll.

(g) Eligible persons who meet underwriting criteria may enroll in the program upon hiring and at other times established by the commissioner.

(h) An eligible person enrolled in the program may continue to participate in the program even if an event, such as termination of employment, changes the person's employment status.

(i) Participating public employee pension plans and public employers may provide automatic pension or payroll deduction for payment of long-term care insurance premiums to qualified vendors contracted with under this section.

(j) The premium charged to program enrollees must include an administrative fee to cover all program expenses incurred in addition to the cost of coverage. All fees collected are appropriated to the commissioner for the purpose of administrating the program.

Subd. 3. [Repealed, 2007 c 133 art 2 s 13]

Subd. 4. Long-term care insurance trust fund. (a) The long-term care insurance trust fund in the state treasury consists of deposits of the premiums received from persons enrolled in the program. All money in the fund is appropriated to the commissioner to pay premiums, claims, refunds, administrative costs, and other related service costs. The commissioner shall reserve an amount of money sufficient to cover the actuarially estimated costs of claims incurred but unpaid. The trust fund must be used solely for the purpose of the program.

(b) The State Board of Investment shall invest the money in the fund according to section 11A.24. Investment income and losses attributable to the fund must be credited to or deducted from the fund.

Subd. 5. Private sources. This section does not prohibit or limit individuals or local governments from purchasing long-term care insurance through other private sources.

History: 1999 c 250 art 1 s 78; 2001 c 94 s 1; 2007 c 133 art 2 s 5



Section 43A.319 — EMPLOYEE ASSISTANCE PROGRAM.

The commissioner shall provide an employee assistance program of training, assessment, counseling, and referral services for state employees and their dependents.

History: 1984 c 531 s 3; 1984 c 544 s 44; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1987 c 365 s 11; 1989 c 343 s 5; 1993 c 337 s 2; 1999 c 250 art 1 s 114; 2004 c 143 s 2



Section 43A.32 — POLITICAL ACTIVITIES.

Subdivision 1. Prohibition. No employee shall, directly or indirectly, during hours of employment solicit or receive funds for political purposes, or use official authority or influence to compel an employee in the classified service to apply for membership in or become a member of any political organization, to pay or promise to pay any assessment, subscription, or contribution or to take part in any political activity.

Subd. 2. Leaves of absence for elected public officials, candidates. Except as herein provided any officer or employee in the classified service shall:

(1) take leave of absence upon assuming an elected federal office or an elected state office other than state legislative office or, if elected to state legislative office, during times that the legislature is in session;

(2) take leave of absence upon assuming any elected public office other than enumerated in clause (1), if, in the opinion of the commissioner, the holding of the office conflicts with regular state employment; and

(3) upon request, be granted leave of absence upon becoming a candidate, or during the course of candidacy, for any elected public office.

All requests for opinions of the commissioner and all opinions from the commissioner under the provisions of clause (2) shall be in writing and shall be delivered by mail or by use of a facsimile machine.

The commissioner shall issue an opinion under the provisions of clause (2) within seven calendar days of receipt of the request.

Subd. 3. Leave of absence. No executive branch officer or employee in the unclassified service who is covered by a collective bargaining agreement, and no executive branch officer or employee in the classified service, may be required to take a leave of absence upon becoming a candidate, or during the course of candidacy, for any elected public office. Said officers and employees shall take leave of absence upon assuming an elected federal office or an elected state office other than state legislative office or, if elected to state legislative office, during times that the legislature is in session.

History: 1981 c 210 s 32; 1986 c 444; 1987 c 281 s 1,2; 1994 c 429 s 4



Section 43A.321 — VOLUNTEER FIREFIGHTER AND RESCUE WORKERS; AGREEMENTS.

(a) An employee may reach an agreement with the employee's appointing authority to respond to emergency calls as a volunteer emergency fire or rescue worker during working hours, provided that:

(1) the employee does not respond to a call when the employee's sudden absence would endanger others; and

(2) the employee remits to the appointing authority any compensation received for responding to the call.

(b) If such an agreement is entered into:

(1) the appointing authority shall make no deductions from the employee's wages or sick or vacation time for time spent responding to calls; and

(2) workers' compensation liability is the responsibility of the entity for which the emergency services are provided while the employee is responding to the call.

History: 1993 c 136 s 1



Section 43A.325 — BEST PRACTICES FOR INVESTIGATIONS.

The commissioner of management and budget must develop and make available to appointing authorities in the executive branch a best practices policy for conducting investigations in which the appointing authority compels its employees to answer questions about allegedly inappropriate activity. The best practices policy must be designed to facilitate effective investigations, without compromising the ability to prosecute criminal cases when appropriate. Each appointing authority must follow the best practices policy or, in consultation with the attorney general, must develop its own policy for conducting these investigations.

History: 2009 c 101 art 2 s 63,109



Section 43A.33 — GRIEVANCES.

Subdivision 1. Discharge, suspension, demotion for cause, salary decrease. Managers and employees shall attempt to resolve disputes through informal means prior to the initiation of disciplinary action. No permanent employee in the classified service shall be reprimanded, discharged, suspended without pay, or demoted, except for just cause.

Subd. 2. Just cause. For purposes of this section, just cause includes, but is not limited to, consistent failure to perform assigned duties, substandard performance, insubordination, and serious violation of written policies and procedures, provided the policies and procedures are applied in a uniform, nondiscriminatory manner.

Subd. 2a. Abuse. In an arbitration or hearing proceeding involving discipline of an employee for allegedly abusing a resident of a state hospital or a state nursing home, "abuse" includes but is not limited to:

(1) Conduct which constitutes abuse under policies or procedures adopted by state hospitals or state nursing homes; or

(2) Any act which constitutes a violation under sections 609.221 to 609.235, 609.322, 609.342, 609.343, 609.344, or 609.345; or

(3) The intentional and nontherapeutic infliction of physical pain or injury, or any persistent course of conduct intended to produce mental or emotional distress.

Subd. 3. Procedures. (a) Procedures for discipline and discharge of employees covered by collective bargaining agreements shall be governed by the agreements. Procedures for employees not covered by a collective bargaining agreement shall be governed by this subdivision and by the commissioner's and managerial plans.

(b) For discharge, suspension without pay or demotion, no later than the effective date of such action, a permanent classified employee not covered by a collective bargaining agreement shall be given written notice by the appointing authority. The content of that notice as well as the employee's right to reply to the appointing authority shall be as prescribed in the grievance procedure contained in the applicable plan established pursuant to section 43A.18. The notice shall also include a statement that the employee may elect to appeal the action to the Bureau of Mediation Services within 30 calendar days following the effective date of the disciplinary action. A copy of the notice and the employee's reply, if any, shall be filed by the appointing authority with the commissioner no later than ten calendar days following the effective date of the disciplinary action. The commissioner shall have final authority to decide whether the appointing authority shall settle the dispute prior to the hearing provided under subdivision 4.

(c) For discharge, suspension, or demotion of an employee serving an initial probationary period, and for noncertification in any subsequent probationary period, grievance procedures shall be as provided in the plan established pursuant to section 43A.18.

(d) Within ten days of receipt of the employee's written notice of appeal, the commissioner of the Bureau of Mediation Services shall provide both parties with a list of potential arbitrators according to the rules of the Bureau of Mediation Services to hear the appeal. The process of selecting the arbitrator from the list shall be determined by the plan.

The hearing shall be conducted pursuant to the rules of the Bureau of Mediation Services. If the arbitrator finds, based on the hearing record, that the action appealed was not taken by the appointing authority for just cause, the employee shall be reinstated to the position, or an equal position in another division within the same agency, without loss of pay. If the arbitrator finds that there exists sufficient grounds for institution of the appointing authority's action but the hearing record establishes extenuating circumstances, the arbitrator may reinstate the employee, with full, partial, or no pay, or may modify the appointing authority's action. The appointing authority shall bear the costs of the arbitrator for hearings provided for in this section.

Subd. 4. [Repealed, 2005 c 114 s 3]

History: 1981 c 210 s 33; 1982 c 424 s 130; 1982 c 560 s 31-33; 1984 c 425 s 1; 1984 c 462 s 27; 1984 c 544 s 82,83; 1986 c 444; 1987 c 186 s 10; 2005 c 114 s 1



Section 43A.34 — RETIREMENT.

Subdivision 1. [Repealed, 2006 c 271 art 3 s 46]

Subd. 2. [Repealed, 1987 c 186 s 16; 1987 c 284 art 2 s 9]

Subd. 3. Correctional personnel exempted. Any employee of the state of Minnesota in a covered classification as defined in section 352.91, who is a member of the special retirement program for correctional personnel established pursuant to sections 352.90 to 352.95, may elect to retire from employment in the covered correctional position upon reaching the age of 55 years.

Subd. 4. Officers exempted. Notwithstanding any provision to the contrary, (a) conservation officers and crime bureau officers who were first employed on or after July 1, 1973, and who are members of the State Patrol retirement fund by reason of their employment, and members of the Minnesota State Patrol Division and Alcohol and Gambling Enforcement Division of the Department of Public Safety who are members of the State Patrol Retirement Association by reason of their employment, may not continue employment after attaining the age of 60 years, except for a fractional portion of one year that will enable the employee to complete the employee's next full year of allowable service as defined pursuant to section 352B.011, subdivision 3; and (b) conservation officers and crime bureau officers who were first employed and are members of the State Patrol retirement fund by reason of their employment before July 1, 1973, may not continue employment after attaining the age of 70 years.

History: 1981 c 37 s 2; 1981 c 210 s 34; 1982 c 578 art 3 s 1; 1984 c 654 art 5 s 58; 1986 c 444; 1987 c 186 s 12,13; 1987 c 284 art 2 s 1,2; 1990 c 570 art 1 s 1; 1997 c 129 art 2 s 2; 2005 c 114 s 2; 2009 c 169 art 2 s 1



Section 43A.345 — EARLY RETIREMENT INCENTIVE.

Subdivision 1. Eligibility. The incentive in subdivision 2 is available to any employee of the Bureau of Criminal Apprehension in the Department of Public Safety who:

(1) retires during the pay period in which the employee's 55th birthday occurs, or retires during the first pay period after the employee's 55th birthday in which the employee's anniversary date occurs;

(2) is covered by the State Patrol retirement fund and is eligible to receive an annuity from that fund at the time of retirement; and

(3) is receiving the full employer contribution for health and dental coverage immediately before retirement, or is on an unpaid leave of absence immediately before retirement which began not more than six months before retirement, during which leave the employee continues to be covered by the state group insurance program by employee payment of premiums.

Subd. 2. Incentive. For an employee who meets the requirements of subdivision 1, the employer shall pay the full employer contribution, as specified in the collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1), for health and dental insurance for the employee and, if the employee had dependent coverage immediately before retirement, for the employee's dependents. Notwithstanding section 179A.20, subdivision 2a, the employer contributions under this subdivision must continue until the employee reaches age 65. The postretirement health and dental insurance coverage provided under this section is that coverage the employee was receiving as of the date of retirement, subject to any changes in coverage specified in the collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1).

Subd. 3. Pre-55 incentive. An employee who meets the conditions in subdivision 1 but has attained the age of 50 but not yet 55 at the time of retirement must receive until age 65 an employer contribution of 120 times the amount of the monthly employer contribution applicable to the employee at the time of retirement, divided by the number of months from the date of retirement until the employee attains age 65.

Subd. 4. Duration. If a collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1), does not contain an early retirement incentive similar to that provided in this section, the benefits under this section are not available to an employee who retires after the implementation date of the agreement.

Subd. 5. Transition. An employee otherwise eligible for an early retirement incentive under subdivisions 1 and 2 who retires on or after the employee's 55th birthday and between June 30, 1997, and July 1, 1998, is entitled to the incentive in subdivision 2.

History: 1998 c 351 s 3



Section 43A.346 — POSTRETIREMENT OPTION.

Subdivision 1. Definition. For purposes of this section, "terminated state employee" means a person who occupied a civil service position in the executive or legislative branch of state government, the Minnesota State Retirement System, the Public Employees Retirement Association, the Office of the Legislative Auditor, or a person who was employed by the Metropolitan Council.

Subd. 2. Eligibility. (a) This section applies to a terminated state employee who:

(1) for at least the five years immediately preceding separation under clause (2), was regularly scheduled to work 1,044 or more hours per year in a position covered by a pension plan administered by the Minnesota State Retirement System or the Public Employees Retirement Association;

(2) terminated state or Metropolitan Council employment;

(3) at the time of termination under clause (2), met the age and service requirements necessary to receive an unreduced retirement annuity from the plan and satisfied requirements for the commencement of the retirement annuity or, for a terminated employee under the unclassified employees retirement plan, met the age and service requirements necessary to receive an unreduced retirement annuity from the plan and satisfied requirements for the commencement of the retirement annuity or elected a lump-sum payment; and

(4) agrees to accept a postretirement option position with the same or a different appointing authority, working a reduced schedule that is both (i) a reduction of at least 25 percent from the employee's number of previously regularly scheduled work hours; and (ii) 1,044 hours or less in state or Metropolitan Council service.

(b) For purposes of this section, an unreduced retirement annuity includes a retirement annuity computed under a provision of law which permits retirement, without application of an earlier retirement reduction factor, whenever age plus years of allowable service total at least 90.

(c) For purposes of this section, as it applies to state employees who are members of the Public Employees Retirement Association who are at least age 62, the length of separation requirement and termination of service requirement prohibiting return to work agreements under section 353.01, subdivisions 11a and 28, are not applicable.

Subd. 3. Unclassified service. Notwithstanding any law to the contrary, state postretirement option positions shall be in the unclassified service but shall not be covered by the Minnesota State Retirement System unclassified employees plan.

Subd. 4. Annuity reduction not applicable. Notwithstanding any law to the contrary, the provisions of section 352.115, subdivision 10, or 353.37 governing annuities of reemployed annuitants, shall not apply for the duration of a terminated state employee's employment in a postretirement option position.

Subd. 5. Appointing authority discretion. The appointing authority has sole discretion to determine if and the extent to which a postretirement option position under this section is available to a terminated state employee. Any offer of such a position must be made in writing to the person by the appointing authority on a form prescribed by the Department of Management and Budget and the Minnesota State Retirement System or the Public Employees Retirement Association. If the person is under age 62, an offer of a postretirement option position and any related verbal offer or agreement must not be made until at least 30 days after the person terminated employment. The appointing authority may not require a person to waive any rights under a collective bargaining agreement or unrepresented employee compensation plan as a condition of participation.

Subd. 6. Duration. Postretirement option employment is for an initial period not to exceed one year. During that period, the appointing authority may not modify the conditions specified in the written offer without the person's consent, except as required by law or by the collective bargaining agreement or compensation plan applicable to the person. At the end of the initial period, the appointing authority has sole discretion to determine if the offer of a postretirement option position will be renewed, renewed with modifications, or terminated. Postretirement option employment may be renewed for periods of up to one year, not to exceed a total duration of five years. No person may be employed in one or a combination of postretirement option positions under this section for a total of more than five years.

Subd. 7. Copy to fund. The appointing authority shall provide the Minnesota State Retirement System or the Public Employees Retirement Association with a copy of the offer, the terminated state employee's acceptance of the terms, and any subsequent renewal agreement.

Subd. 8. No service credit. Notwithstanding any law to the contrary, a person may not earn service credit in the Minnesota State Retirement System or the Public Employees Retirement Association for employment covered under this section, and employer contributions and payroll deductions for the retirement fund must not be made based on earnings of a person working under this section. No change shall be made to a monthly annuity or retirement allowance based on employment under this section.

Subd. 9. Insurance contribution. Notwithstanding any law to the contrary, the appointing authority must make an employer insurance contribution for a person who is employed in a postretirement option position under this section and who is not receiving any other state-paid or Metropolitan Council-paid employer insurance contribution. The amount of the contribution must be equal to the percent time worked in the postretirement option position (hours scheduled to be worked annually divided by 2,088) times 1.5 times the full employer contribution for employee-only health and dental coverage. The appointing authority must contribute that amount to a health reimbursement arrangement.

Subd. 10. Subsequent employment. If a person has been in a postretirement option position and accepts any other position in state or Metropolitan Council-paid service, in the subsequent state or Metropolitan Council-paid employment the person may not earn service credit in the Minnesota State Retirement System or Public Employees Retirement Association, no employer contributions or payroll deductions for the retirement fund shall be made, and the provisions of section 352.115, subdivision 10, or section 353.37, shall apply.

History: 2005 c 156 art 3 s 2; 2007 c 134 art 11 s 4,5; 2007 c 148 art 2 s 45; 2008 c 204 s 42; 2008 c 349 art 3 s 1-6; 2009 c 101 art 2 s 109; 2009 c 169 art 4 s 1,2



Section 43A.35 — DEATH BENEFIT FOR RETIRED EMPLOYEES.

Employees who retire from the civil service on or after July 1, 1977, and before July 1, 1981, shall be entitled to a $500 cash death benefit payable to a beneficiary designated by the employee, if, at the time of the employee's death, the employee is entitled to an annuity under a state retirement program. A $500 cash death benefit shall also be payable to the designated beneficiary of an employee who becomes totally and permanently disabled after July 1, 1979, and before July 1, 1981, and who at the time of death is receiving a state disability benefit and is eligible for a deferred annuity under a state retirement program.

Employees who retire from the civil service on or after July 1, 1981 shall be entitled to a cash death benefit payable to a beneficiary designated by the employee if provided in collective bargaining agreements or plans pursuant to section 43A.18 in effect at the time of the employee's retirement.

History: 1981 c 210 s 35



Section 43A.36 — RELATIONSHIPS WITH OTHER AGENCIES AND JURISDICTIONS.

Subdivision 1. Cooperation; state agencies. The commissioner may delegate administrative functions associated with the duties of the commissioner to appointing authorities who have the capability to perform such functions when the commissioner determines that it is in the best interests of the state civil service. The commissioner shall consult with agencies and agencies shall cooperate as appropriate in implementation of this chapter.

The commissioner, in conjunction with appointing authorities, shall analyze and assess current and future human resource requirements of the civil service and coordinate personnel actions throughout the civil service to meet the requirements. The commissioner shall provide recruiting assistance and make the applicant database available to appointing authorities to use in making appointments to positions in the unclassified service.

The head of each agency in the executive branch shall designate an agency personnel officer. The agency personnel officer shall be accountable to the agency head for all personnel functions prescribed by laws, rules, collective bargaining agreements, the commissioner and the agency head. Except when otherwise prescribed by the agency head in a specific instance, the personnel officer shall be assumed to be the authority accountable to the agency head over any other officer or employee in the agency for personnel functions.

The head of each agency in the executive branch shall designate an affirmative action officer who shall have primary responsibility for the administration of the agency's affirmative action plan. The officer shall report directly to the head of the agency on affirmative action matters.

Subd. 2. Services available to political subdivisions. The services and facilities of the department and its staff may be made available upon request to political subdivisions of the state. Enforcement and administration of other provisions of this chapter shall take precedence over the provision of the services and facilities. Political subdivisions shall reimburse the state for the reasonable cost of services and facilities.

Subd. 3. Services exchanged with other jurisdictions. The commissioner may enter into arrangements with personnel agencies in other jurisdictions to exchange services. The commissioner may also join or subscribe to any association or service having as its purpose the interchange of information relating to the practices of personnel administration and labor relations. The commissioner is authorized as an agent of the state of Minnesota to enter into contracts or cooperative agreements involving matters of personnel and labor relations with other governments within the United States.

History: 1981 c 210 s 36; 1997 c 79 s 18,19; 2004 c 207 s 27



Section 43A.37 — PAYROLLS.

Subdivision 1. Accuracy of payroll. The appointing authority shall ensure that all employees have been appointed as required by law, rules, or administrative procedures and that the salary or compensation is within the compensation plan fixed by law. The appointing authority shall ensure that all employees are performing service as required by law. This provision does not apply to positions defined in section 43A.08, subdivision 1, clauses (8), (9), (10), and (12). Employees to whom this subdivision does not apply may be paid on the state's payroll system, and the appointing authority or fiscal officer submitting their payroll register is responsible for the accuracy and legality of the payments.

Salary or compensation claims presented against existing appropriations, which have been deemed in violation of the provisions of this subdivision, may be certified for payment if, upon investigation, the commissioner determines the personal services for which payment is claimed actually have been rendered in good faith without collusion and without intent to defraud.

Subd. 2. Salaries paid contrary to provisions recovered from appointing employee. Any sum intentionally paid contrary to the provisions of this section may be recovered from any employee making the appointments in contravention of the provisions of law or the rules, or from any employee signing or countersigning or authorizing the signing or countersigning of any warrant for the payment of the sum, or from the sureties on the official bond of any employee, in an action maintained by the commissioner in the district court of any county within the state. All money recovered in any action brought under this section when collected shall be paid into the state treasury.

Subd. 3. Action against appointing employees; not reimbursed for sums paid. Any person appointed contrary to the provisions of this chapter and the rules, whose payroll or account is refused certification, shall have an action against the employee employing or appointing or attempting to appoint the person for the amount due by reason of the employment or purported employment and the costs of the action. No employee, during the time of official service, or thereafter, shall be reimbursed by the state for any sum recovered in any court action under subdivision 2.

History: 1981 c 210 s 37; 1982 c 560 s 34; 1990 c 571 s 37; 1991 c 238 art 1 s 6; 1994 c 632 art 3 s 47



Section 43A.375 — DEDUCTION FOR EXPENSES; FRAUD OR MISTAKE.

If expenses are reimbursed to an employee by the employer under circumstances of fraud or mistake, the expenses may be deducted from wages earned by or due the employee.

History: 1997 c 97 s 10



Section 43A.38 — CODE OF ETHICS FOR EMPLOYEES IN THE EXECUTIVE BRANCH.

Subdivision 1. Definitions. For the purpose of this section the following definitions shall apply:

(a) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual or any other legal entity which engages either in nonprofit or profit making activities.

(b) "Confidential information" means any information obtained under government authority which has not become part of the body of public information and which, if released prematurely or in nonsummary form, may provide unfair economic advantage or adversely affect the competitive position of an individual or a business.

(c) "Private interest" means any interest, including but not limited to a financial interest, which pertains to a person or business whereby the person or business would gain a benefit, privilege, exemption or advantage from the action of a state agency or employee that is not available to the general public.

Subd. 2. Acceptance of gifts; favors. Employees in the executive branch in the course of or in relation to their official duties shall not directly or indirectly receive or agree to receive any payment of expense, compensation, gift, reward, gratuity, favor, service or promise of future employment or other future benefit from any source, except the state for any activity related to the duties of the employee unless otherwise provided by law. However, the acceptance of any of the following shall not be a violation of this subdivision:

(a) Gifts of nominal value or gifts or textbooks which may be accepted pursuant to section 15.43.

(b) Plaques or similar mementos recognizing individual services in a field of specialty or to a charitable cause.

(c) Payment of reimbursement expenses for travel or meals, not to exceed actual expenses incurred, which are not reimbursed by the state and which have been approved in advance by the appointing authority as part of the work assignment.

(d) Honoraria or expenses paid for papers, talks, demonstrations, or appearances made by employees on their own time for which they are not compensated by the state.

(e) Tips received by employees engaged in food service and room cleaning at restaurant and lodging facilities in Itasca State Park.

Subd. 3. Use of confidential information. An employee in the executive branch shall not use confidential information to further the employee's private interest, and shall not accept outside employment or involvement in a business or activity that will require the employee to disclose or use confidential information.

Subd. 4. Use of state property. (a) An employee shall not use or allow the use of state time, supplies or state-owned or leased property and equipment for the employee's private interests or any other use not in the interest of the state, except as provided by law.

(b) An employee may use state time, property, or equipment to communicate electronically with other persons including, but not limited to, elected officials, the employer, or an exclusive bargaining representative under chapter 179A, provided this use, including the value of the time spent, results in no incremental cost to the state or results in an incremental cost that is so small as to make accounting for it unreasonable or administratively impracticable.

(c) The commissioners of administration and management and budget shall issue a statewide policy on the use of electronic mail and other forms of electronic communications by executive branch state employees. The policy is not subject to the provisions of chapter 14 or 179A. Appointing authorities in the legislative and judicial branches shall issue policies on these issues for their employees. The policies shall permit state employees to make reasonable use of state time, property, and equipment for personal communications and shall address issues of privacy, content of communications, and the definition of reasonable use as well as other issues the commissioners and appointing authorities identify as necessary and relevant.

Subd. 5. Conflicts of interest. The following actions by an employee in the executive branch shall be deemed a conflict of interest and subject to procedures regarding resolution of the conflicts, section 43A.39 or disciplinary action as appropriate:

(1) use or attempted use of the employee's official position to secure benefits, privileges, exemptions or advantages for the employee or the employee's immediate family or an organization with which the employee is associated which are different from those available to the general public;

(2) acceptance of other employment or contractual relationship that will affect the employee's independence of judgment in the exercise of official duties;

(3) actions as an agent or attorney in any action or matter pending before the employing agency except in the proper discharge of official duties or on the employee's behalf; or

(4) the solicitation of a financial agreement for the employee or entity other than the state when the state is currently engaged in the provision of the services which are the subject of the agreement or where the state has expressed an intention to engage in competition for the provision of the services; unless the affected state agency waives this clause.

Subd. 6. Determination of conflicts of interest. When an employee believes the potential for a conflict of interest exists, it is the employee's duty to avoid the situation. A conflict of interest shall be deemed to exist when a review of the situation by the employee, the appointing authority or the commissioner determines any one of the following conditions to be present:

(1) the use for private gain or advantage of state time, facilities, equipment or supplies or badge, uniform, prestige or influence of state office or employment;

(2) receipt or acceptance by the employee of any money or other thing of value from anyone other than the state for the performance of an act which the employee would be required or expected to perform in the regular course or hours of state employment or as part of the duties as an employee;

(3) employment by a business which is subject to the direct or indirect control, inspection, review, audit or enforcement by the employee;

(4) the performance of an act in other than the employee's official capacity which may later be subject directly or indirectly to the control, inspection, review, audit or enforcement by the employee.

Subd. 7. Resolution of conflict of interest. If the employee, appointing authority or commissioner determine that a conflict of interest exists, the matter shall be assigned to another employee who does not have a conflict of interest. If it is not possible to assign the matter to an employee who does not have a conflict of interest, interested persons shall be notified of the conflict and the employee may proceed with the assignment.

Subd. 8. Precedence of chapter 10A. Where specific provisions of chapter 10A apply to employees and would conflict with this section, the provisions of chapter 10A shall apply.

Subd. 9. Limits. This section shall not be interpreted to apply to any activity which is protected by sections 179A.01 to 179A.25 and collective bargaining agreements and practices thereunder nor to prevent a current or former employee from accepting employment with a labor or employee organization representing employees.

History: 1981 c 210 s 38; 1982 c 560 s 35; 1984 c 462 s 27; 1Sp1985 c 17 s 9; 1987 c 128 s 1; 1997 c 202 art 2 s 34; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 43A.39 — COMPLIANCE WITH LAW.

Subdivision 1. Prohibited acts; penalties. All employees shall comply with and aid in all proper ways the enforcement of the provisions of this chapter. No employee or any other person shall intentionally:

(1) make any false oral or written statement, mark, rating or report concerning any application, selection process, or appointment made under provisions of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter;

(2) directly or indirectly, give, render, pay, offer, solicit, or accept any money, service or other valuable consideration for any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in obtaining, a position in the civil service;

(3) defeat, deceive, or obstruct any person in exercising rights under this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to appointment, advancement or retention in the classified service;

(4) violate the provisions of section 43A.37 or 43A.38; or

(5) if in the classified service, engage in activities prohibited by section 43A.32.

Subd. 2. Noncompliance. Any employee who intentionally fails to comply with the provisions of chapter 43A shall be subject to disciplinary action and action pursuant to chapter 609. An appointing authority shall report in writing to the legislative auditor when there is probable cause to believe that a substantial violation has occurred. Any person convicted of a crime based on violations of this chapter shall be ineligible for appointment in the civil service for three years following conviction.

Subd. 3. Violations; position vacated. Intentional violation of section 43A.37 may be cause for disciplinary action and conviction of an employee in the classified service under section 43A.32 shall render the position vacant.

History: 1981 c 210 s 39; 1982 c 560 s 36; 2004 c 207 s 28



Section 43A.421 — SUPPORTED WORK PROGRAM.

A total of 50 full-time positions within agencies of state government may be selected for inclusion for a supported work program for persons with severe disabilities. A full-time position may be shared by up to three persons with severe disabilities and their job coach. The job coach is not a state employee within the scope of section 43A.02, subdivision 21, or 179A.03, subdivision 14, unless the job coach holds another position within the scope of section 43A.02, subdivision 21, or 179A.03, subdivision 14.

History: 1987 c 232 s 3; 1988 c 667 s 20; 1999 c 182 s 17



Section 43A.48 — PRETAX EXPENSE ACCOUNTS.

The commissioner may use FICA savings generated from the dependent care and medical and dental expense account programs to pay for the administrative costs of the programs and to pay for unfunded liabilities in the medical and dental expense account program. Forfeited balances from the programs may be used to pay for the administrative costs of the programs.

History: 1991 c 345 art 1 s 69; 1992 c 375 s 1; 2008 c 204 s 24



Section 43A.49 — VOLUNTARY UNPAID LEAVE OF ABSENCE.

(a) Appointing authorities in state government may allow each employee to take unpaid leaves of absence for up to 1,040 hours in each two-year period beginning July 1 of each odd-numbered year. Each appointing authority approving such a leave shall allow the employee to continue accruing vacation and sick leave, be eligible for paid holidays and insurance benefits, accrue seniority, and accrue service credit and credited salary in retirement plans as if the employee had actually been employed during the time of leave. An employee covered by the unclassified plan may voluntarily make the employee contributions to the unclassified plan during the leave of absence. If the employee makes these contributions, the appointing authority must make the employer contribution. If the leave of absence is for one full pay period or longer, any holiday pay shall be included in the first payroll warrant after return from the leave of absence. The appointing authority shall attempt to grant requests for the unpaid leaves of absence consistent with the need to continue efficient operation of the agency. However, each appointing authority shall retain discretion to grant or refuse to grant requests for leaves of absence and to schedule and cancel leaves, subject to the applicable provisions of collective bargaining agreements and compensation plans.

(b) To receive eligible service credit and credited salary in a defined benefit plan, the member shall pay an amount equal to the applicable employee contribution rates. If an employee pays the employee contribution for the period of the leave under this section, the appointing authority must pay the employer contribution. The appointing authority may, at its discretion, pay the employee contributions. Contributions must be made in a time and manner prescribed by the executive director of the applicable retirement system.

History: 1Sp2003 c 1 art 2 s 130; 2007 c 35 s 3; 2009 c 101 art 2 s 64



Section 43A.50 — STATE EMPLOYEE COMBINED CHARITIES CAMPAIGN REGISTRATION.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "Registered combined charitable organization" means a federated funding organization:

(1) which is tax exempt under section 501(c)3 of the Internal Revenue Code of 1986, as amended through December 31, 1992 (hereinafter "Internal Revenue Code"), and to which contributions are deductible under section 170 of the Internal Revenue Code;

(2) which is properly registered with the attorney general of Minnesota to solicit contributions in Minnesota;

(3) which secures funds through the state employee combined charities campaign for distribution to 14 or more affiliated agencies, each of which must devote substantially all of its activities to providing health, welfare, social, or other services that benefit individuals in Minnesota and contiguous counties;

(4) which is governed either by an independent, voluntary board and at least 90 percent of the directors of the governing board live or work in Minnesota or contiguous counties or, if the charitable agencies are solely educational institutions which meet the requirements of paragraph (c), by a national board of directors that has a local advisory board composed of members who live or work in Minnesota or contiguous counties;

(5) which expended no more than 30 percent of total contributions received in the organization's accounting year last reported for management and general costs and fund-raising costs;

(6) which distributed at least 70 percent of total contributions received in the organization's accounting year last reported to affiliated agencies, programs, and designated agencies in Minnesota and contiguous counties or, if the charitable agencies are solely educational institutions which meet the requirements of paragraph (c), distributes at least 70 percent of the state employee combined charitable campaign income and revenue directly to Minnesota residents or schools using established eligibility criteria; and

(7) which has been registered with the commissioner in accordance with this section.

Registered combined charitable organization includes a charitable organization organized by Minnesota state employees and their exclusive representatives for the purpose of providing grants to nonprofit agencies providing Minnesota residents with food or shelter if the charitable organization meets the requirements of clauses (1), (2), (4), (5), (6), and (7).

(c) "Affiliated agency" means a charitable agency that is represented by a federation and has an ongoing relationship with that federation which involves a review and monitoring process to ensure financial, managerial, and programmatic responsibility.

(d) "Charitable agency" means a governmental agency or an organization (1) which is tax-exempt under section 501(c)3 of the Internal Revenue Code; (2) to which contributions are deductible under section 170 of the Internal Revenue Code; and (3) which is in compliance with the provisions of this chapter.

(e) "State employee combined charities campaign" means the annual state campaign that allows a state employee to authorize payroll deduction for the employee's contribution to a registered combined charitable organization, pursuant to section 16A.134.

(f) "Management and general costs" means costs as defined in section 309.50, subdivision 11.

(g) "Fund-raising costs" means costs as defined in section 309.50, subdivision 12.

(h) "Contiguous counties" means counties in Iowa, North Dakota, South Dakota, and Wisconsin that share a border with Minnesota.

Subd. 2. Registration. (a) A federated funding organization shall apply to the commissioner by March 1 in order to be eligible to participate in the state employee combined charities campaign for that year.

(b) A federated funding organization must apply in the form prescribed by the commissioner and shall provide the following:

(1) assurance of tax-exempt status for the federated funding organization and each of the charitable agencies identified by the federated funding organization as an affiliated agency;

(2) assurance of proper registration with the attorney general of Minnesota to solicit contributions in the state of Minnesota for the federated funding organization and each of the charitable agencies identified by the federated funding organization as an affiliated agency. A copy of the registration letter in effect at the time of application for the state employee combined charities campaign must be available upon request;

(3) an affidavit signed by a duly constituted officer of the federated funding organization attesting to the fact that the federated funding organization and its affiliated agencies are in compliance with each of the provisions of this section;

(4) a list of the board of directors or local advisory board for the federated funding organization which identifies the members who live or work in Minnesota and contiguous counties;

(5) a list of the name and business address of each affiliated agency the federated funding organization supports;

(6) a list of any related organizations, as defined in section 317A.011, subdivision 18;

(7) the total contributions received in the organization's accounting year last reported and, from those contributions, the amounts expended by the federated funding organization for management and general costs and for fund-raising costs and the amount distributed to the affiliated agencies, programs, and designated agencies it supports; and

(8) a fee of $100, or ten percent of the funds raised from state employees in the previous campaign, whichever is less. The fee for an organization which did not participate in the previous year's state employee campaign is $100. These fees must be credited to an account in the special revenue fund and are appropriated to the commissioner to be expended with the approval of the Combined Charities Board in section 43A.04 for costs associated with administering the annual campaign.

The commissioner may require submission of additional information needed to determine compliance with the provisions of this chapter.

(c) The commissioner shall register or not register the application of an organization and shall notify the organization of the decision by May 1. An organization whose application is denied has ten calendar days after receiving notice of the denial to appeal the decision or file an amended application correcting the deficiency. The commissioner shall register or not register the organization within ten calendar days after receiving the appeal or amended application. If registration is denied a second time, the organization may appeal within five calendar days after receiving notice of the denial. A hearing shall be scheduled by the commissioner and shall be held within 15 calendar days after receiving notice of the appeal. The parties may mutually agree to a later date. The provisions of chapter 14 do not apply to the hearing. The hearing shall be conducted in a manner considered appropriate by the commissioner. The commissioner shall make a determination within five calendar days after the hearing has been completed.

(d) Only organizations that are approved may participate in the state employee combined charities campaign for the year of approval and only contributions to approved organizations may be deducted from an employee's pay pursuant to section 16A.134.

Subd. 3. Related organization. No two federated funding campaigns that are related organizations, as defined in section 317A.011, subdivision 18, may participate simultaneously in the state employee combined charities campaign.

Subd. 4. Optional designations. A registered combined charitable organization may offer the option of designating in writing that the amount deducted in section 16A.134 be designated to any charitable agency whether or not the charitable agency receives funds from the single, annual consolidated effort.

History: 2007 c 101 s 3; 2008 c 204 s 25,26; 2010 c 392 art 1 s 10



Section 43A.55 — MANAGEMENT ANALYSIS REVOLVING FUND.

Subdivision 1. Creation. The management analysis revolving fund is created in the state treasury.

Subd. 2. Appropriation and use of funds. Money in the management analysis revolving fund is appropriated annually to the commissioner to provide analytical, statistical, and organizational development services to state agencies, local units of government, metropolitan and regional agencies, school districts, and other public entities in the state.

Subd. 3. Reimbursements. Except as specifically provided otherwise, each agency shall reimburse the management analysis revolving fund for the cost of all services, supplies, materials, labor, and depreciation of equipment, including reasonable overhead costs, that the commissioner is authorized and directed to furnish an agency. The commissioner shall report the rates to be charged for the revolving fund no later than July 1 of each year to the chair of the committee or division of the senate or the house of representatives with primary jurisdiction over the budget of the Department of Management and Budget.

Subd. 4. Cash flow. The commissioner may make appropriate transfers to the revolving fund according to section 16A.126. The commissioner may make allotment and encumbrances in anticipation of these transfers. In addition, the commissioner may require an agency to make advance payments to the revolving fund sufficient to cover the office's estimated obligation for a period of at least 60 days. All reimbursements and other money received by the commissioner under this section must be deposited in the management analysis revolving fund.

Subd. 5. Liquidation. If the management analysis revolving fund is abolished or liquidated, the total net profit from the operation of the fund must be distributed to the various funds from which purchases were made. For a given period of time, the amount of total net profit to be distributed to each fund shall reflect the same ratio of total purchases attributable to each fund divided by the total purchases from all funds.

History: 2009 c 101 art 2 s 65,109









Chapter 44 — CITY MERIT SYSTEMS

Chapter 44 — MUNICIPAL CIVIL SERVICE

Section 44.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the context requires otherwise, the words and phrases defined in the following subdivisions shall have the meanings there ascribed to them.

Subd. 2. Appointing authority. "Appointing authority" means the official, employee, council, board, or commission empowered by statute, charter, or ordinance to make an appointment to the position referred to in the context.

Subd. 3. Board. "Board" means the personnel board provided for in section 44.04.

Subd. 4. Council. "Council" means the city council or other body having general authority to adopt ordinances.

Subd. 5. Classified service. "Classified service" means the positions covered by the merit system.

Subd. 6. Employee. "Employee" includes an officer, employee, or other holder of a position in a municipality.

Subd. 7. Merit system. "Merit system" means the method provided in sections 44.01 to 44.16 and rules adopted thereunder for the employment, promotion, dismissal and discipline of municipal employees.

Subd. 8. Merit system ordinance. "Merit system ordinance" means the ordinance establishing the merit system in any municipality and includes, except where preceded by the word "original," all amendments thereto.

Subd. 8a. Peace officer. "Peace officer" means an employee of a city with a merit system established under section 44.02 who is licensed by the Minnesota Board of Peace Officer Standards and Training, is charged with the prevention and detection of crime and the enforcement of the general criminal laws of the state, and has the full power of arrest.

Subd. 9. Position. "Position" includes an office, employment, or place in the municipal service that may be filled by an employee.

History: 1951 c 675 s 1; 1973 c 123 art 5 s 7; 2010 c 186 s 1



Section 44.02 — MUNICIPAL MERIT SYSTEM, ESTABLISHMENT.

Any city of the second, third, or fourth class, however organized, or any statutory city may, by ordinance approved by a majority of the voters voting on the question of its approval at a general or special election, establish the merit system.

History: 1951 c 675 s 2; 1973 c 123 art 5 s 7



Section 44.03 — MERIT SYSTEM.

Subdivision 1. Classified service; exceptions. In any municipality establishing the merit system under this chapter, every employee of the municipality shall be in the classified service except the following:

(a) Any officer chosen by popular election or appointed to fill a vacancy in an elective office.

(b) Any official reporter, bailiff, or other employee appointed by any court, or judge or justice thereof.

(c) Members of any board or commission provided for by statute, charter, or ordinance.

(d) The city manager.

(e) Any other employee expressly excluded by the merit system ordinance.

Subd. 2. Employees, placing in unclassified service. The council may make the exclusions authorized in subdivision 1, clause (e), by entire departments, by class of position, or by individual positions; but no position under the jurisdiction of a police or firefighter's civil service commission at the time the merit system is adopted in any municipality shall be so excluded by the original merit system ordinance and no such position shall be thereafter excluded unless the ordinance proposing to do so is submitted to the voters as a separate proposition and approved by two-thirds of those voting on the proposition of its adoption. After the ordinance establishing the merit system has been approved by the voters in a municipality, the council may add to or subtract from the exclusions made under subdivision 1, clause (e), by an amendment to the original ordinance approved by the voters as in the case of the original ordinance. Any position established by the municipality after the original ordinance is approved by the voters shall be in the classified service without further action by the council unless the position is (1) excluded from the classified service by subdivision 1, clause (a), (b), (c), (d), or (e) in a department or class of positions excluded from the classified service by the merit system ordinance; but any such position may thereafter be excluded from the classified service by ordinance amendment adopted under subdivision 1, clause (e).

History: 1951 c 675 s 3; 1973 c 123 art 5 s 7; 1977 c 429 s 63



Section 44.04 — PERSONNEL BOARD.

Subdivision 1. Appointment, terms, oath. Within 30 days after the effective date of the merit system ordinance in any municipality, a personnel board shall be appointed. Except as provided in subdivisions 2 and 3, the board shall consist of three members and be appointed by the mayor with the consent of the council. Each member shall serve for a term of three years, except that of the members first appointed, one shall be appointed for a term of one year, one for a term of two years, and one for a term of three years; and each shall serve until a successor is appointed and qualified. A member may be removed by the mayor with the consent of the council for cause after written notice and an opportunity to be heard. No member shall hold any other municipal position. Before entering upon the duties of office, each member shall subscribe and file with the city clerk or recorder an oath for the faithful discharge of the duties. A chair shall be elected under such rules as the board may adopt.

Subd. 2. Police or firefighter's civil service commission, as personnel board. When a merit system ordinance is adopted in any municipality having a police or firefighter's civil service commission, the existing commission shall become the personnel board and its members shall serve for the duration of terms for which they were originally appointed. Successors shall be appointed for three-year terms as provided in subdivision 1.

Subd. 3. Membership reduced. When a merit system ordinance is adopted in any municipality having both police and fire civil service commissions, all the members of such commission shall become the members of the board established under sections 44.01 to 44.16 and shall continue to serve as members of the new board for the remainder of the terms for which they were originally appointed. No successor shall be appointed for the members whose terms are the first, third, and fifth of the six to end, but at the end of every other term, one member shall be appointed for a three-year term, thus reducing the board membership to five by the end of the first year, four by the end of the second year, and three by the end of the third year.

Subd. 4. Meetings. The board shall hold regular and special meetings as provided by its rules. All meetings and hearings shall be open to the public. Two members of the board shall constitute a quorum. Members shall be paid all necessary expenses. The board shall select a secretary to serve at the pleasure of the board. The secretary may be a member of the board or an employee of the municipality. The council may authorize the payment of compensation for the secretary's services and for the members of the board in an amount to be determined by the council.

History: 1951 c 675 s 4; 1957 c 328 s 1; 1973 c 123 art 5 s 7; 1977 c 429 s 63; 1986 c 444; 1987 c 216 s 1



Section 44.05 — POSITIONS; GRADED, CLASSIFIED.

The board shall, as soon as practicable after its appointment and organization and after consultation with appointing authorities and principal supervisory officials, grade and classify all positions in the classified service according to the duties and responsibilities of each position and appropriate lines of promotion and it shall allocate each position in the classified service to the appropriate class therein. The titles in the classification plan shall be used for original appointments, promotions, payrolls, and all other personnel records, and rates of pay shall be fixed according to the grades of positions established in the classification plan. The board shall prepare and maintain an employment roster on which shall be entered in their respective classes of employment, the names, ages, compensation, period of past employment and such other facts with reference to each employee in the classified service as the board deems useful.

History: 1951 c 675 s 5



Section 44.06 — APPOINTMENTS, PROMOTIONS.

Subdivision 1. Competitive examinations. Every appointment or promotion to a position in the classified service shall be made after a competitive examination given by the board or under its direction as provided in section 44.07.

Subd. 2. Lists of eligibles. The board shall, as the need arises, prepare and maintain lists of eligibles for classes of positions in the classified service in accordance with their standing in examinations, taking into account the credit given war veterans by section 197.455.

Subd. 3. Three names certified. Whenever a vacancy occurs in a position in the classified service, the appointing authority shall notify the board of the vacancy. The board shall certify to the appointing authority the three names standing highest on the appropriate eligible list. If two or more vacancies are to be filled in the same class, the board shall certify two more names than the number of vacancies to be filled. The appointing authority shall appoint one person from the names so certified to fill each vacancy.

Subd. 4. Temporary employment. An appointing authority may, to the extent authorized by the rules of the board, temporarily employ persons on eligible lists but without regard to rank thereon for a period not to exceed 90 days in emergencies and may provisionally employ persons for not more than 90 days when necessary because of the lack of eligibles on the eligible list. No person shall serve as a temporary or provisional employee for more than 90 days in any calendar year.

History: 1951 c 675 s 6; 1978 c 674 s 10



Section 44.07 — EXAMINATIONS.

Subdivision 1. Requirements. Every examination shall be impartial, fair, and designed only to test the relative qualification and fitness of applicants to discharge the duties of the particular position for which it is designed. No questions in any examination shall relate to the political or religious convictions or affiliations of the applicant. All applicants for positions of trust and responsibility shall be specially examined as to moral character, sobriety, and integrity, and all applicants for positions requiring special experience, skill, or faithfulness shall be especially examined in respect to those qualities. Within these limits, the board may make use of any appropriate testing technique, including oral examinations or interviews.

Subd. 2. Notice. Public notice of the time and place of an examination shall be given by one publication in the official newspaper of the municipality, or in a newspaper of general circulation in the municipality if there is no official newspaper, at least ten days in advance of the examination and by posting for a similar period. A written notice shall also be mailed in advance of the examination to each person who has submitted an application for the position to the board before the public notice is given.

Subd. 3. Examiners. It shall be the duty of every employee of the municipality to act as an examiner at the request of the board without additional compensation for such service. The board may make use of other qualified persons who are not employees of the municipality to act as examiners.

History: 1951 c 675 s 7; 1986 c 444



Section 44.08 — PERMANENT EMPLOYEES, DISMISSAL, SUSPENSION.

Subdivision 1. Just cause; notice, charges filed. No permanent employee in the classified service shall be dismissed or suspended without pay for more than 30 days, except for just cause, which shall not be religious, racial, or political. No such action shall be taken except after the employee has been given notice of the action in writing. A copy of the notice shall be transmitted to the board. Upon written request made by the employee within 15 days after receipt of such notice, the appointing authority shall file the charges of inefficiency or misconduct on which the dismissal or suspension is based with the employee concerned and with the secretary of the board and a hearing shall be held by the board thereon after 10 days' written notice to the employee of the time and place of the hearing. Action of the appointing authority shall be final if no such written request is made within 15 days after receipt of the notice of dismissal or suspension.

Subd. 2. Public hearing, witnesses. The hearing on the charges shall be open to the public and each member of the board shall have the power to issue subpoenas, to administer oaths, and to compel the attendance and testimony of witnesses and the production of books and papers relevant to the investigation. The board shall require by subpoena the attendance of any witness requested by the employee who can be found in the county. The board may make complaint to the district court of disobedience of its subpoenas or orders and the court shall prescribe notice to the person accused and require obedience to the board's subpoena and order and punish disobedience as a contempt of court. Witnesses shall be entitled to the same fees and mileage as for attendance upon the district court, except that any officer, agent, or employee of the municipality who receives compensation shall not be entitled to fees or mileage.

Subd. 3. Determination. If, after the hearing, the board finds that the charges are sustained, the dismissal or suspension shall be final unless an appeal to the courts is taken under section 44.09. If the board finds that the charges are not sustained, the employee, if suspended pending investigation, shall be immediately reinstated and shall be paid all back pay due for the period of suspension; if not suspended, the employee shall be continued in the position as though the action had not been brought, subject to the right of the appointing authority to appeal as provided in section 44.09.

Subd. 4. Findings; filing, notice. Findings hereunder and orders sustaining disciplinary actions or compelling reinstatement shall be in writing and shall be filed within three days after the completion of the hearing among the records of the secretary of the board. The secretary shall give written notice of the decision to any employee concerned and to the appointing authority.

History: 1951 c 675 s 8; 1986 c 444



Section 44.09 — APPEALS.

Subdivision 1. Notice. The employee or the appointing authority may appeal to the district court from an order of the board concerning the employee's dismissal or suspension without pay for more than 30 days by serving written notice of the appeal upon the secretary of the board within ten days after receiving written notice of the board's order.

Subd. 2. Certification of record. Within five days after receiving service of the notice, the secretary shall certify the record of the proceedings, including all documents, testimony, and minutes to the court administrator of the district court. The administrator shall then place the cause on the calendar for determination at the next general term of the court to be held at the nearest place in the county where the municipality is located. The question to be determined by the court shall be: "Was the order of the personnel board reasonably supported by the evidence?"

Subd. 3. Appeal. The employee or the appointing authority may appeal from the district court as in other civil cases.

History: 1951 c 675 s 9; 1983 c 247 s 22; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 44.10 — PROBATIONARY PERIOD.

Subdivision 1. Employees in classified service. (a) Except as provided in paragraph (b) and subdivision 2, every person holding a position in the classified service of a municipality on the effective date of the merit system ordinance and every person subsequently appointed to such a position shall serve a probationary period of six months.

(b) The probationary period for a peace officer is 12 months.

(c) During the probationary period described in this subdivision, the person may be dismissed summarily without compliance with section 44.08, but the dismissal shall be in writing and reported to the board.

Subd. 2. Police or fire department employees. Subject to the completion of an existing probationary period, any permanent employee of a police or fire department under the jurisdiction of a police or fire civil service commission at the time of the effective date of a merit system ordinance shall automatically become a permanent employee in the classified service subject to and protected by this chapter without the service of any additional probationary period thereunder for the position then occupied.

History: 1951 c 675 s 10; 1986 c 444; 2010 c 186 s 2



Section 44.11 — RULES.

Subdivision 1. Publication. The board shall, as soon as practicable after its appointment and from time to time thereafter, adopt rules consistent with this chapter on the subjects enumerated in subsequent subdivisions in order to carry out the purposes thereof. Copies of the rules may be published in the official newspaper or made available at the office of the city clerk in printed form for general distribution. If not so published, copies shall be posted in a conspicuous place in the city hall and in such other public places as the board shall specify, and no rules of general application with reference to employment, promotion, dismissal, or suspension shall be effective until so posted or published.

Subd. 2. Classification of positions. The board shall provide by rule for the classification of all positions in the classified service on the basis of duties and responsibilities.

Subd. 3. Public competitive examinations. The board shall provide by rule for public competitive examinations, after public notice, to test the relative fitness of applicants for positions.

Subd. 4. Lists of eligibles. The board shall provide by rule for the creation and maintenance of lists of eligibles. No name shall remain on an eligible list for more than two years.

Subd. 5. Rejection of candidates. The board shall provide for the rejection of candidates or eligibles who fail to comply with reasonable requirements of the board with respect to age, residence, physical condition or otherwise, or who have been guilty of criminal, infamous, or disgraceful conduct, or of any willful misrepresentation, deception, or fraud in connection with their applications.

Subd. 6. Certification of names to appointing authority. The board shall provide by rule for certification of names to the appointing authority from the appropriate eligible list for appointment, promotion, or reemployment.

Subd. 7. Temporary and provisional appointments. The board may provide by rule for temporary and provisional appointments.

Subd. 8. Promotion. The board shall provide by rule for promotion based on competitive examination, supplemented by records of efficiency, character, conduct, and seniority when a passing grade is obtained upon the examination.

Subd. 9. Suspension. The board shall provide by rule for the suspension by the appointing authority of any employee in the classified service for a period of not to exceed 30 days for disciplinary reasons.

Subd. 10. Layoffs. The board shall provide by rule for the layoff, because of curtailment of work or funds, of employees in the classified service and for the conditions under which employees thus laid off shall be reinstated.

Subd. 11. Hours of work, holidays, leaves of absence. The board shall provide by rule for hours of work, holidays, attendance regulations, and annual, sick and special leaves of absence for positions in the classified service.

Subd. 12. Periodic check of payrolls. The board may provide by rule for the periodic check of municipal payrolls to determine if all employees being paid by the municipality have been properly paid and are entitled to such payment.

Subd. 13. Procedure of board. The board may adopt rules governing its own procedure and such other rules, not inconsistent with this chapter, as may be found necessary to carry out the purposes thereof.

History: 1951 c 675 s 11; 1973 c 123 art 5 s 7



Section 44.12 — EXPENSES, PAYMENT.

Whenever the classified service includes employees who are under the jurisdiction of a board or commission with authority independent of the council to appropriate money and pay bills, the personnel board's expenses incurred in recruiting such employees shall be paid by the independent board or commission concerned; and the board shall provide for the apportionment of general expenses of the board between the funds of the council and the funds of such independent boards or commissions in the proportion that the number of full-time employees of each in the classified service bears to the total number of full-time employees in the classified service. The council and each independent board and commission shall provide for the payment of all reasonable expenses of the board thus apportioned to it; and the council shall provide for the payment of all reasonable expenses of the board in all other cases.

History: 1951 c 675 s 12



Section 44.13 — CONTRACTS, TECHNICAL SERVICES.

With the approval of the council or independent board or commission responsible in the particular case for the payment of the cost incurred, the board may contract with the state or any other political subdivision, or any public or private agency, for the conduct of competitive examinations, for the formulation of classification plans, or for the performance of any other technical service in connection with the discharge of its duties under this chapter.

History: 1951 c 675 s 13



Section 44.14 — EFFECT ON VETERANS PREFERENCE LAW.

This chapter does not exclude or modify the application of sections 197.455 and 197.46.

History: 1951 c 675 s 14; 1975 c 45 s 3



Section 44.15 — PROHIBITED PRACTICES.

Subdivision 1. Influencing examination, appointment, or promotion. No applicant for examination, appointment or promotion in the classified service of a municipality shall directly or indirectly give, render, or pay, or promise to give, render or pay, any money, service or other thing to any person, for or on account of, or in connection, with an examination, appointment or proposed appointment or promotion. Any person violating this provision shall be guilty of a misdemeanor.

Subd. 2. By employee. No employee in the classified service shall directly or indirectly solicit or receive or be in any manner concerned in soliciting or receiving any assistance, assessment, or subscription, whether voluntary or involuntary, for any political purpose whatsoever, or for any political party or affiliate. Any violation of this provision shall be cause for dismissal from the service of the municipality.

History: 1951 c 675 s 15; 1986 c 444



Section 44.16 — MERIT SYSTEM, ABANDONMENT.

Subdivision 1. Procedure. The merit system may be abandoned and the board abolished in any municipality in the manner provided in this subdivision. The council may, and upon petition therefor signed by voters equal in number to at least 25 percent of the electors voting at the last general municipal election shall, submit to the voters at a regular or special election the question of abolition of the board. The question on the ballot shall be stated substantially as follows: "Shall the personnel board be abolished?" If a majority of the votes cast on the proposition is in favor of abolition of the board, the board shall cease to exist and the status of all departments and employees shall thereafter be the same as if no board had been established; but if the board supplanted a police or firefighter's civil service commission, the board shall not be abolished unless two-thirds of the electors voting at the election vote in favor of the proposition.

Subd. 2. Home rule charter provisions. Nothing in subdivision 1 shall preclude any municipality from abolishing the board or modifying its powers and duties by home rule charter provisions or from supplanting the merit system provided by this chapter by a different provision in a home rule charter. The provisions of this chapter shall thereafter become inapplicable to such city except as otherwise provided in the charter.

History: 1951 c 675 s 16; 1977 c 429 s 63









Chapters 44A - 45 — COMMERCE

Chapter 44A — WORLD TRADE CENTER



Chapter 45 — DEPARTMENT OF COMMERCE; GENERAL POWERS

Section 45.011 — DEFINITIONS.

Subdivision 1. Scope. As used in chapters 45 to 80C, 80E to 83, 155A, 332, 332A, 332B, 345, and 359, and sections 123A.21, subdivision 7, paragraph (a), clause (23); 123A.25; 325D.30 to 325D.42; 326B.802 to 326B.885; 386.62 to 386.78; 471.617; and 471.982, unless the context indicates otherwise, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Department. "Department" means the Department of Commerce.

Subd. 4. Duties and responsibilities entrusted to the commissioner. "Duties and responsibilities entrusted to the commissioner" includes the administration of those chapters referred to in subdivision 1 and chapter 115C, as well as rules adopted or orders issued under those chapters.

History: 1983 c 289 s 11; 1993 c 204 s 1,2; 1994 c 385 s 1,2; 1996 c 439 art 1 s 2; 1997 c 222 s 1; 1Sp2001 c 5 art 20 s 4; 2006 c 212 art 1 s 3; 2007 c 57 art 3 s 22007 c 140 art 8 s 30; art 13 s 4; 2009 c 37 art 4 s 1; 2009 c 178 art 1 s 1; 2011 c 108 s 1; 2016 c 158 art 1 s 17



Section 45.0112 — STREET AND E-MAIL ADDRESSES REQUIRED.

Licensees or applicants for licenses issued by the commissioner shall provide to the commissioner a residence telephone number, a street address where the licensee actually resides, a street address where the licensee's business is physically located, and a current e-mail address for business use. The individual shall notify the department of any change in street address, e-mail address for business use, or residence telephone number within ten days.

History: 1997 c 222 s 3; 2010 c 384 s 1



Section 45.012 — COMMISSIONER.

(a) The Department of Commerce is under the supervision and control of the commissioner of commerce. The commissioner is appointed by the governor in the manner provided by section 15.06.

(b) Data that is received by the commissioner or the commissioner's designee by virtue of membership or participation in an association, group, or organization that is not otherwise subject to chapter 13 is confidential or protected nonpublic data but may be shared with the department employees as the commissioner considers appropriate. The commissioner may release the data to any person, agency, or the public if the commissioner determines that the access will aid the law enforcement process, promote public health or safety, or dispel widespread rumor or unrest.

(c) It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

(d) The commissioner also has all the powers and responsibilities and shall perform all the duties previously assigned to the commissioner of public service and the Department of Public Service under chapters 216, 216A, 216B, 216C, 237, 238, 239, and other statutes prior to the date of final enactment of Laws 2001, First Special Session chapter 4, except in the case where those powers, responsibilities, or duties have been specifically otherwise assigned by law.

History: 1983 c 289 s 12; 1992 c 564 art 1 s 1; 1995 c 248 art 11 s 5; 1998 c 366 s 52; 1Sp2001 c 4 art 6 s 14



Section 45.013 — POWER TO APPOINT STAFF.

The commissioner of commerce may appoint four deputy commissioners, four assistant commissioners, and an assistant to the commissioner. Those positions, as well as that of a confidential secretary, are unclassified. The commissioner may appoint other employees necessary to carry out the duties and responsibilities entrusted to the commissioner.

History: 1983 c 289 s 13



Section 45.0135 — COMMERCE FRAUD BUREAU.

Subdivision 1. [Repealed, 2004 c 269 art 1 s 12]

Subd. 2. [Repealed, 2004 c 269 art 1 s 12]

Subd. 2a. Authorization. The commissioner may appoint peace officers, as defined in section 626.84, subdivision 1, paragraph (c), and establish a law enforcement agency, as defined in section 626.84, subdivision 1, paragraph (f), known as the Commerce Fraud Bureau, to conduct investigations, and to make arrests under sections 629.30 and 629.34. The jurisdiction of the law enforcement agency is limited to offenses related to insurance fraud.

Subd. 2b. Duties. The Commerce Fraud Bureau shall:

(1) review notices and reports of insurance fraud submitted by authorized insurers, their employees, and agents or producers;

(2) respond to notifications or complaints of suspected insurance fraud generated by other law enforcement agencies, state or federal governmental units, or any other person;

(3) initiate inquiries and conduct investigations when the bureau has reason to believe that insurance fraud has been or is being committed; and

(4) report incidents of alleged insurance fraud disclosed by its investigations to appropriate law enforcement agencies, including, but not limited to, the attorney general, county attorneys, or any other appropriate law enforcement or regulatory agency, and shall assemble evidence, prepare charges, and otherwise assist any law enforcement authority having jurisdiction.

Subd. 2c. Arrests and investigations. The initial processing of a person arrested by the Commerce Fraud Bureau for an offense within its jurisdiction is the responsibility of the bureau unless otherwise directed by the law enforcement agency with primary jurisdiction. Subsequent investigation shall be the responsibility of the bureau unless otherwise directed by the law enforcement agency with primary jurisdiction. At the request of the primary jurisdiction, the bureau may assist in a subsequent investigation being carried out by the primary jurisdiction.

Subd. 2d. Policy for notice of investigations. The Commerce Fraud Bureau must develop a policy for notifying the law enforcement agency with primary jurisdiction when it has initiated investigation of any person within the jurisdiction of that agency.

Subd. 2e. Chief law enforcement officer. The commissioner shall appoint a peace officer employed full time to be the chief law enforcement officer and to be responsible for the management of the Commerce Fraud Bureau. The chief law enforcement officer shall possess the necessary police and management experience to manage a law enforcement agency. The chief law enforcement officer may appoint, discipline, and discharge all employees of the bureau. All police managerial and supervisory personnel must be full-time employees of the bureau. Supervisory personnel must be on duty and available any time peace officers of the bureau are on duty.

Subd. 2f. Compliance. Except as otherwise provided in this section, the Commerce Fraud Bureau shall comply with all statutes and administrative rules relating to the operation and management of a law enforcement agency.

Subd. 3. Evidence, documentation, and related materials. If the bureau seeks evidence, documentation, and related materials pertinent to an investigation, and the matter is located outside of this state, the bureau may designate representatives, including officials of the state where the matter is located, to secure the matter or inspect the matter on its behalf.

Subd. 4. Confidentiality and immunity. The provisions of chapter 13, including, but not limited to, section 13.82, apply to the classification, disclosure, and collection of data relating to the Commerce Fraud Bureau.

Subd. 5. Annual report on activities and cost-effectiveness. The Commerce Fraud Bureau shall maintain records and information in order to produce an annual report of its activities as may be prescribed by the commissioner of commerce. The commissioner shall report annually to the house of representatives and senate standing committees with jurisdiction over insurance issues as to the activities of the bureau and the cost-effectiveness of the programs established by the bureau.

Subd. 6. Insurance fraud prevention account. The insurance fraud prevention account is created in the state treasury. Money received from assessments under subdivision 7 and transferred from the automobile theft prevention account in section 65B.84, subdivision 1, is deposited in the account. Money in this fund is appropriated to the commissioner of commerce for the purposes specified in this section and sections 60A.951 to 60A.956.

Subd. 7. Assessment. Each insurer authorized to sell insurance in the state of Minnesota, including surplus lines carriers, and having Minnesota earned premium the previous calendar year shall remit an assessment to the commissioner for deposit in the insurance fraud prevention account on or before June 1 of each year. The amount of the assessment shall be based on the insurer's total assets and on the insurer's total written Minnesota premium, for the preceding fiscal year, as reported pursuant to section 60A.13. The assessment is calculated to be an amount up to the following:

For purposes of this subdivision, the following entities are not considered to be insurers authorized to sell insurance in the state of Minnesota: risk retention groups; or township mutuals organized under chapter 67A.

Subd. 8. Investigations; health-related boards. (a) The Commerce Fraud Bureau may consult with the appropriate health-related board when a licensee, licensed under chapter 144E, 147, 148, 148B, or 150A, is suspected of insurance fraud.

(b) The bureau shall, for any conviction involving or related to insurance, send copies of all public data in its possession to the appropriate health-related licensing board.

Subd. 9. Administrative penalty for insurance fraud. (a) The commissioner may:

(1) impose an administrative penalty against any person in an amount as set forth in paragraph (b) for each intentional act of insurance fraud committed by that person; and

(2) order restitution to any person suffering loss as a result of the insurance fraud.

(b) The administrative penalty for each violation described in paragraph (a) may be no more than:

(1) $20,000 if the funds or the value of the property or services wrongfully obtained exceeds $5,000;

(2) $10,000 if the funds or value of the property or services wrongfully obtained exceeds $1,000, but not more than $5,000;

(3) $3,000 if the funds or value of the property or services wrongfully obtained is more than $500, but not more than $1,000; and

(4) $1,000 if the funds or value of the property or services wrongfully obtained is $500 or less.

(c) If an administrative penalty is not paid after all rights of appeal have been waived or exhausted, the commissioner may bring a civil action in a court of competent jurisdiction to collect the administrative penalty, including expenses and litigation costs, reasonable attorney fees, and interest.

(d) This section does not affect a person's right to seek recovery, including expenses and litigation costs, reasonable attorney fees, and interest, against any person that commits insurance fraud.

(e) For purposes of this subdivision, "insurance fraud" has the meaning given in section 60A.951, subdivision 4.

(f) Hearings under this subdivision must be conducted in accordance with chapter 14 and any other applicable law.

(g) All revenues from penalties, expenses, costs, fees, and interest collected under paragraphs (a) to (c) shall be deposited in the insurance fraud prevention account under subdivision 6.

History: 2002 c 331 s 1; 2004 c 269 art 1 s 2-9; 2005 c 10 art 2 s 4; 2005 c 77 s 1; 2005 c 147 art 11 s 1; 2009 c 178 art 1 s 2; 2013 c 85 art 6 s 1; 2013 c 135 art 3 s 2; 1Sp2015 c 1 art 3 s 2



Section 45.014 — SEAL OF DEPARTMENT OF COMMERCE.

The commissioner of commerce shall devise a seal for official use as the seal of the Department of Commerce. The seal must be capable of being legibly reproduced under photographic methods. A description of the seal, and a copy of it, must be filed in the Office of the Secretary of State.

History: 1995 c 202 art 1 s 1



Section 45.015 — PROOF OF MAILING.

In any provision of law related to the duties and responsibilities entrusted to the commissioner, and unless a different method is specified, when a person is required to provide notice or perform a similar act, this action may be accomplished by mail, and proof of mailing is sufficient to prove compliance with the requirement.

History: 1994 c 485 s 1



Section 45.016 — SERVICE OF ORDERS OR OTHER PAPERS.

Service of orders or other papers required or permitted to be issued by the commissioner related to the duties and responsibilities entrusted to the commissioner may be by any of the following methods:

(1) personal service consistent with requirements for service of a summons or process under section 303.13 or 543.19, or under rule 4.03 of the Minnesota Rules of Civil Procedure;

(2) first class United States mail, including certified United States mail, or overnight express mail service, postage prepaid and addressed to the party at the party's last known address. Service by United States mail, including certified mail, is complete upon placing the order or other paper in the mail or otherwise delivering the order or other paper to the United States mail service. Service by overnight express mail service is complete upon delivering the order or other document to an authorized agent of the express mail service; or

(3) any other method of service provided under the laws relating to duties and responsibilities entrusted to the commissioner.

History: 1996 c 439 art 1 s 3



Section 45.022 — CONSUMER SATISFACTION; COMMERCE.

(a) The commissioner of commerce shall submit a memorandum each year to the governor and the chairs of the house of representatives and senate standing committees with jurisdiction over the department's programs that provides the following information:

(1) the number of calls made to each of the department's help lines by consumers and citizens regarding the services provided by the department;

(2) the program area related to the call;

(3) the number of calls resolved at the department;

(4) the number of calls that were referred to a county agency for resolution;

(5) the number of calls that were referred elsewhere for resolution;

(6) the number of calls that remain open; and

(7) the number of calls that were without merit.

(b) The initial memorandum shall be submitted no later than February 15, 2012, with subsequent memoranda submitted no later than February 15 each following year.

(c) The commissioner shall publish the annual memorandum on the department's Web site each year no later than March 1.

History: 2010 c 329 art 1 s 22



Section 45.023 — RULES.

The commissioner of commerce may adopt, amend, suspend, or repeal rules in accordance with chapter 14, and as otherwise provided by law, whenever necessary or proper in discharging the commissioner's official responsibilities.

History: 1983 c 289 s 14; 1984 c 640 s 32; 1995 c 233 art 2 s 56



Section 45.024 — HEARINGS.

Subdivision 1. General. In any case in which the commissioner of commerce is required by law to conduct a hearing, the hearing must be conducted in accordance with chapter 14 and other applicable laws.

Subd. 2. Delegation. The commissioner of commerce may delegate to a deputy commissioner, assistant commissioner, or director the exercise of the commissioner's statutory powers and duties, including the authority to decide and issue final orders in contested cases, rulemaking proceedings, and other hearings held under chapter 14.

This delegation is in addition to, and does not in any way limit, the commissioner's authority to delegate pursuant to section 15.06, subdivision 6, or any other law.

History: 1983 c 289 s 15; 1987 c 337 s 2; 1994 c 485 s 2



Section 45.026 — REGULATION OF BUSINESS OF FINANCIAL PLANNING.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(a) "Person" means an individual, corporation, partnership, joint venture, joint stock association, trust, or unincorporated association.

(b) "Financial planner" means a person who, on advertisements, cards, signs, circulars, letterheads, or in another manner, indicates that the person is a "financial planner," "financial counselor," "financial adviser," "investment counselor," "investment adviser," "financial consultant," or other similar designation, title, or combination is considered to be representing that the person is engaged in the business of financial planning.

(c) "Advertisement" includes:

(1) printed or published material, audiovisual material, and descriptive literature of a financial planner used in direct mail, newspapers, magazines, other periodicals, radio scripts, television scripts, billboards, and other similar displays, excluding advertisements prepared for the sole purpose of obtaining employees, agents, or agencies;

(2) descriptive literature and sales ads of all kinds issued by a financial planner for presentation to members of the public, including but not limited to, circulars, leaflets, booklets, depictions, illustrations, and form letters;

(3) prepared sales talks, presentations, and materials for use by a financial planner and any representations made by a financial planner in accordance with these talks, presentations, and materials; and

(4) statements, written or oral, by a financial planner.

Subd. 2. Fiduciary duty. Persons who represent that they are financial planners have a fiduciary duty to persons for whom services are performed for compensation. In an action for breach of fiduciary duty, a person may recover actual damages resulting from the breach, together with costs and disbursements.

Subd. 3. Penalty. A financial planner is subject to section 45.027, subdivision 5.

History: 1987 c 336 s 1



Section 45.027 — INVESTIGATIONS AND SUBPOENAS.

Subdivision 1. General powers. In connection with the duties and responsibilities entrusted to the commissioner, and Laws 1993, chapter 361, section 2, the commissioner of commerce may:

(1) make public or private investigations within or without this state as the commissioner considers necessary to determine whether any person has violated or is about to violate any law, rule, or order related to the duties and responsibilities entrusted to the commissioner;

(2) require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter being investigated;

(3) hold hearings, upon reasonable notice, in respect to any matter arising out of the duties and responsibilities entrusted to the commissioner;

(4) conduct investigations and hold hearings for the purpose of compiling information related to the duties and responsibilities entrusted to the commissioner;

(5) examine the books, accounts, records, and files of every licensee, and of every person who is engaged in any activity regulated; the commissioner or a designated representative shall have free access during normal business hours to the offices and places of business of the person, and to all books, accounts, papers, records, files, safes, and vaults maintained in the place of business;

(6) publish information which is contained in any order issued by the commissioner;

(7) require any person subject to duties and responsibilities entrusted to the commissioner, to report all sales or transactions that are regulated. The reports must be made within ten days after the commissioner has ordered the report. The report is accessible only to the respondent and other governmental agencies unless otherwise ordered by a court of competent jurisdiction; and

(8) assess a natural person or entity subject to the jurisdiction of the commissioner the necessary expenses of the investigation performed by the department when an investigation is made by order of the commissioner. The cost of the investigation shall be determined by the commissioner and is based on the salary cost of investigators or assistants and at an average rate per day or fraction thereof so as to provide for the total cost of the investigation. All money collected must be deposited into the general fund. A natural person or entity licensed under chapter 60K, 82, or 82B shall not be charged costs of an investigation if the investigation results in no finding of a violation. This clause does not apply to a natural person or entity already subject to the assessment provisions of sections 60A.03 and 60A.031.

Subd. 1a. Response to department requests. An applicant, registrant, certificate holder, licensee, or other person subject to the jurisdiction of the commissioner shall comply with requests for information, documents, or other requests from the department within the time specified in the request, or, if no time is specified, within 30 days of the mailing of the request by the department. Applicants, registrants, certificate holders, licensees, or other persons subject to the jurisdiction of the commissioner shall appear before the commissioner or the commissioner's representative when requested to do so and shall bring all documents or materials that the commissioner or the commissioner's representative has requested.

Subd. 2. Power to compel production of evidence. For the purpose of any investigation, hearing, proceeding, or inquiry related to the duties and responsibilities entrusted to the commissioner, the commissioner or a designated representative may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner considers relevant or material to the inquiry.

A subpoena issued pursuant to this subdivision must state that the person to whom the subpoena is directed may not disclose the fact that the subpoena was issued or the fact that the requested records have been given to law enforcement personnel except:

(1) insofar as the disclosure is necessary to find and disclose the records; or

(2) pursuant to court order.

Subd. 3. Court orders. In case of a refusal to appear or a refusal to obey a subpoena issued to any person, the district court, upon application by the commissioner, may issue to any person an order directing that person to appear before the commissioner, or the officer designated by the commissioner, there to produce documentary evidence if so ordered or to give evidence relating to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

Subd. 4. Scope of privilege. No person is excused from attending and testifying or from producing any document or record before the commissioner, or from obedience to the subpoena of the commissioner or any officer designated by the commissioner or in a proceeding instituted by the commissioner, on the ground that the testimony or evidence required may tend to incriminate that person or subject that person to a penalty of forfeiture. No person may be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the person is compelled, after claiming the privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Subd. 5. Legal actions; injunctions. Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any law, rule, or order related to the duties and responsibilities entrusted to the commissioner, the commissioner may bring an action in the name of the state in Ramsey County District Court or the district court of an appropriate county to enjoin the acts or practices and to enforce compliance, or the commissioner may refer the matter to the attorney general or the county attorney of the appropriate county. A permanent injunction or other appropriate relief must be granted based solely upon a showing that the person has engaged or is about to engage in an act or practice constituting a violation of a law, rule, cease and desist order, or other order related to the duties and responsibilities entrusted to the commissioner. The terms of this subdivision govern an action brought under this subdivision, including an action against a person who, for whatever reason, claims that the subject law, rule, cease and desist order or other order does not apply to the person.

Subd. 5a. Cease and desist orders. (a) Whenever it appears to the commissioner that a person has engaged or is about to engage in an act or practice constituting a violation of a law, rule, or order related to the duties and responsibilities entrusted to the commissioner, the commissioner may issue and cause to be served upon the person an order requiring the person to cease and desist from violations.

(b) The cease and desist order must be calculated to give reasonable notice of the rights of the person to request a hearing and must state the reasons for the entry of the order. A hearing must be held not later than ten days after the request for the hearing is received by the commissioner. After the completion of the hearing, the administrative law judge shall issue a report within ten days. Within 15 days after receiving the administrative law judge's report, the commissioner shall issue a further order vacating or making permanent the cease and desist order. The time periods provided in this provision may be waived by agreement of the person requesting the hearing and the Department of Commerce and the person against whom the cease and desist order is issued. If the person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the person is in default, and the proceeding may be determined against that person upon consideration of the cease and desist order, the allegations of which may be considered to be true. Unless otherwise provided, all hearings must be conducted according to chapter 14. The commissioner may adopt rules of procedure concerning all proceedings conducted under this subdivision.

(c) If no hearing is requested within 30 days of service of the order, the cease and desist order will become permanent.

(d) A cease and desist order issued under this subdivision remains in effect until it is modified or vacated by the commissioner. The administrative proceeding provided by this subdivision, and subsequent appellate judicial review of that administrative proceeding, constitutes the exclusive remedy for determining whether the commissioner properly issued the cease and desist order and whether the cease and desist order should be vacated or made permanent.

Subd. 5b. Enforcement of violations of cease and desist orders. (a) Whenever the commissioner under subdivision 5 seeks to enforce compliance with a cease and desist order that has been made permanent, the allegations in the cease and desist order are considered conclusively established for purposes of a proceeding under subdivision 5 for permanent or temporary relief to enforce the cease and desist order. Whenever the commissioner under subdivision 5 seeks to enforce compliance with a cease and desist order when a hearing or hearing request on the cease and desist order is pending, or the time has not yet expired to request a hearing on whether a cease and desist order should be vacated or made permanent, the allegations in the cease and desist order are considered conclusively established for purposes of a proceeding under subdivision 5 for temporary relief to enforce the cease and desist order.

(b) Notwithstanding this subdivision or subdivision 5 or 5a to the contrary, the person against whom the cease and desist order is issued and who has requested a hearing under subdivision 5a may within 15 days after service of cease and desist order bring an action in Ramsey County District Court for issuance of an injunction to suspend enforcement of the cease and desist order pending a final decision of the commissioner under subdivision 5a to vacate or make permanent the cease and desist order. The court shall determine whether to issue such an injunction based on traditional principles of temporary relief.

Subd. 6. Violations and penalties. The commissioner may impose a civil penalty not to exceed $10,000 per violation upon a person who violates any law, rule, or order related to the duties and responsibilities entrusted to the commissioner unless a different penalty is specified. If a civil penalty is imposed on a health carrier as defined in section 62A.011, the commissioner must divide 50 percent of the amount among any policyholders or certificate holders affected by the violation, unless the commissioner certifies in writing that the division and distribution to enrollees would be too administratively complex or that the number of enrollees affected by the penalty would result in a distribution of less than $50 per enrollee.

Subd. 7. Actions against licensees. (a) In addition to any other actions authorized by this section, the commissioner may, by order, deny, suspend, or revoke the authority or license of a person subject to the duties and responsibilities entrusted to the commissioner, as described under section 45.011, subdivision 4, or censure that person if the commissioner finds that:

(1) the order is in the public interest; and

(2) the person has violated any law, rule, or order related to the duties and responsibilities entrusted to the commissioner; or

(3) the person has provided false, misleading, or incomplete information to the commissioner or has refused to allow a reasonable inspection of records or premises; or

(4) the person has engaged in an act or practice, whether or not the act or practice directly involves the business for which the person is licensed or authorized, which demonstrates that the applicant or licensee is untrustworthy, financially irresponsible, or otherwise incompetent or unqualified to act under the authority or license granted by the commissioner.

(b)(1) The commissioner shall issue an order requiring a licensee or applicant for a license to show cause why the license should not be revoked or suspended, or the licensee censured, or the application denied and provide the licensee or applicant an opportunity to request a hearing under the contested case provisions of chapter 14. The order must: (i) state the reasons that an order is being sought and whether a civil penalty is sought; and (ii) inform the licensee or applicant that unless the licensee or applicant requests a hearing on the matter within 30 days of receipt of the order, it becomes final by operation of law and that a final order will be issued under paragraph (a). If a hearing is requested by the licensee or applicant pursuant to item (ii): (A) the commissioner shall, within 15 days of receiving the request, set the date and time for the hearing and notify the licensee or applicant of those facts; and (B) the commissioner may modify, vacate, or extend the order, until the commissioner issues a final order under paragraph (a).

(2) The commissioner may, by order, summarily suspend a license pending final determination of an order to show cause issued under clause (1). If a license is suspended pending final determination of an order to show cause and the licensee requests a hearing on the matter within 30 days of receipt of the order to show cause, a hearing on the merits must be held within 30 days of receipt of the hearing request. The summary suspension or summary revocation procedure does not apply to action by the commissioner against the certificate of authority of an insurer authorized to do business in Minnesota.

(c) All hearings must be conducted according to chapter 14. After the hearing, the commissioner shall enter a final order disposing of the matter as the facts require. If the licensee or applicant fails to appear at a hearing after having been duly notified of it, the person is considered in default, and the proceeding may be determined against the licensee or applicant.

(d) If an order becomes final because a person subject to an order does not timely request a hearing as provided in paragraph (b) or if the petition for judicial review is not timely filed after a hearing and a final order is issued by the commissioner as provided in paragraph (a), the commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The final order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(e) If a person does not comply with a final order under this section, the commissioner may petition a court of competent jurisdiction to enforce the order. The court may not require the commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount up to $10,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

(f) Except for information classified as confidential under sections 60A.03, subdivision 9; 60A.031; 60A.93; and 60D.22, the commissioner may make any data otherwise classified as private or confidential pursuant to this section accessible to an appropriate person or agency if the commissioner determines that the access will aid the law enforcement process, promote public health or safety, or dispel widespread rumor or unrest. If the commissioner determines that private or confidential information should be disclosed, the commissioner shall notify the attorney general as to the information to be disclosed, the purpose of the disclosure, and the need for the disclosure. The attorney general shall review the commissioner's determination. If the attorney general believes that the commissioner's determination does not satisfy the purpose and intent of this paragraph, the attorney general shall advise the commissioner in writing that the information may not be disclosed. If the attorney general believes the commissioner's determination satisfies the purpose and intent of this provision, the attorney general shall advise the commissioner in writing, accordingly.

After disclosing information pursuant to this provision, the commissioner shall advise the chairs of the senate and house of representatives judiciary committees of the disclosure and the basis for it.

Subd. 7a. Authorized disclosures of information and data. (a) The commissioner may release and disclose any active or inactive investigative information and data to any national securities exchange or national securities association registered under the Securities Exchange Act of 1934 when necessary for the requesting agency in initiating, furthering, or completing an investigation.

(b) The commissioner may release any active or inactive investigative data relating to the conduct of the business of insurance to the Office of the Comptroller of the Currency or the Office of Thrift Supervision in order to facilitate the initiation, furtherance, or completion of the investigation.

Subd. 8. Stop order. In addition to any other actions authorized by this section, the commissioner may issue a stop order denying effectiveness to or suspending or revoking any registration.

Subd. 9. Powers additional. The powers contained in subdivisions 1 to 8 are in addition to all other powers of the commissioner.

Subd. 10. Rehabilitation of criminal offenders. Chapter 364 does not apply to an applicant for a license or to a licensee where the underlying conduct on which the conviction is based would be grounds for denial, censure, suspension, or revocation of the license.

Subd. 11. Actions against lapsed license. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect, or impose a civil penalty as provided for in subdivision 6.

Subd. 12. Conditions of relicensure. A revocation of a license prohibits the licensee from making a new application for a license for at least two years from the effective date of the revocation. The commissioner may, as a condition of reapplication, require the applicant to obtain a bond or comply with additional reasonable conditions of licensure the commissioner considers necessary to protect the public.

History: 1987 c 336 s 2; 1989 c 330 s 2; 1990 c 415 s 1; 1991 c 306 s 1-6; 1992 c 564 art 1 s 2-8; 1993 c 145 s 1; 1993 c 204 s 3-7; 1993 c 361 s 3; 1994 c 385 s 3; 1996 c 384 s 1,2; 1996 c 439 art 1 s 4,5; art 2 s 1; 1997 c 7 art 2 s 7; 1999 c 137 s 1,2; 2000 c 483 s 1; 1Sp2001 c 9 art 16 s 1; 2002 c 379 art 1 s 113; 2004 c 285 art 4 s 1; 2004 c 290 s 20; 2009 c 37 art 2 s 5; 2010 c 384 s 2; 2013 c 135 art 3 s 3; 2014 c 198 art 4 s 1; 2016 c 156 s 1



Section 45.028 — SERVICE OF PROCESS.

Subdivision 1. Requirement. (a) When a person, including any nonresident of this state, engages in conduct prohibited or made actionable by chapters 45 to 83, 155A, 309, and 332, and section 326B.802, or any rule or order under those chapters, and the person has not filed a consent to service of process under chapters 45 to 83, 155A, 309, and 332, and section 326B.802, that conduct is equivalent to an appointment of the commissioner as the person's attorney to receive service of process in any noncriminal suit, action, or proceeding against the person which is based on that conduct and is brought under chapters 45 to 83, 155A, 309, and 332, and section 326B.802, or any rule or order under those chapters.

(b) Subdivision 2 applies in all other cases under chapters 45 to 83, 155A, 309, and 332, and section 326B.802, or any rule or order under those chapters, in which a person, including a nonresident of this state, has filed a consent to service of process. This paragraph supersedes any inconsistent provision of law.

(c) Subdivision 2 applies in all cases in which service of process is allowed to be made on the commissioner of commerce.

Subd. 2. How made. Service of process under this section may be made by leaving a copy of the process in the office of the commissioner, or by sending a copy of the process to the commissioner by certified mail, and is not effective unless: (1) the plaintiff, who may be the commissioner in an action or proceeding instituted by the commissioner, sends notice of the service and a copy of the process by certified mail to the defendant or respondent at the last known address; and (2) the plaintiff's affidavit of compliance is filed in the action or proceeding on or before the return day of the process, if any, or within further time as the court allows.

History: 1987 c 336 s 3; 1989 c 209 art 2 s 5; 1989 c 330 s 3; 1992 c 564 art 2 s 1; 1997 c 222 s 4; 1999 c 137 s 3; 2007 c 140 art 8 s 30; art 13 s 4



Section 45.029 — FINANCIAL STATEMENT.

Wherever used in chapters 45 to 83, or rules adopted thereunder, the term "certified" as applied to balance sheets, profit and loss statements or other financial statements shall be construed as meaning an audited financial statement prepared in accordance with generally accepted accounting principles that has been examined by an independent certified public accountant for the purpose of expressing an opinion. The opinion by the certified public accountant shall contain a statement that it fairly represents the financial position of the organization or person.

History: 1987 c 336 s 4



Section 45.0291 — DEPARTMENT BONDS.

Bonds issued under chapters 45 to 83, 309, 332, and sections 326B.802 to 326B.885, are not state bonds or contracts for purposes of sections 8.05 and 16C.05, subdivision 2.

History: 1992 c 564 art 4 s 1; 1998 c 386 art 2 s 22; 2007 c 140 art 8 s 30; art 13 s 4



Section 45.0292 — LICENSE RECIPROCITY.

The commissioner may waive all or part of the requirements of prelicense education, examination, and continuing education for individuals of other jurisdictions if:

(1) a written reciprocal licensing agreement is in effect between the commissioner and the licensing officials of that jurisdiction;

(2) the individual is licensed in that jurisdiction; and

(3) the licensing requirements of that jurisdiction are substantially similar to the corresponding licensing requirements of the Commerce Department.

History: 1997 c 222 s 5



Section 45.21 — APPLICATION FEES.

Subdivision 1. Fee refunds. Refunds must not be given other than for overpayment of fees. Overpayment means any payment of money in excess of a statutory fee or for a license for which a person does not qualify. An overpayment of a fee must be returned upon proper application by the applicant. If an applicant requests a refund of an overpayment, the request must be received by the commissioner within six months of the date of deposit or the overpayment will be forfeited. An overpayment of a fee may be returned to the person entitled to it upon determination by the commissioner that an overpayment was made.

Subd. 2. Withdrawal of application. An application that is incomplete is considered withdrawn if the applicant does not submit a complete application within six months of the date the application was received. The application fee is nonrefundable if an application is withdrawn according to this subdivision.

History: 2005 c 100 s 1



Section 45.22 — LICENSE EDUCATION APPROVAL.

License education courses must be approved in advance by the commissioner. Each education provider who offers a license education course must be approved by the commissioner. Each approved education provider must have at least one coordinator who meets the criteria specified in this chapter, and who is responsible for supervising the educational program and assuring compliance with all laws and rules.

History: 2005 c 100 s 2; 2006 c 255 s 1; 2009 c 63 s 1,78; 2014 c 222 art 1 s 1



Section 45.23 — LICENSE EDUCATION FEES.

The following fees must be paid to the commissioner:

(1) initial course approval, $10 for each hour or fraction of one hour of education course approval sought. Initial course approval expires on the last day of the 24th month after the course is approved;

(2) renewal of course approval, $10 per course. Renewal of course approval expires on the last day of the 24th month after the course is renewed;

(3) initial education provider approval, $100. Initial education provider approval issued under this section is valid for a period not to exceed 24 months and expires on January 31 of the renewal year assigned by the commissioner; and

(4) renewal of education provider approval, $10. Each renewal of education provider approval is valid for a period of 24 months.

History: 1Sp2005 c 1 art 4 s 3; 2006 c 255 s 2; 2009 c 63 s 2,78; 2014 c 222 art 1 s 2



Section 45.24 — LICENSE TECHNOLOGY FEES.

(a) The commissioner may establish and maintain an electronic licensing database system for license origination, renewal, and tracking the completion of continuing education requirements by individual licensees who have continuing education requirements, and other related purposes.

(b) The commissioner shall pay for the cost of operating and maintaining the electronic database system described in paragraph (a) through a technology surcharge imposed upon the fee for license origination and renewal, for individual licenses that require continuing education.

(c) The surcharge permitted under paragraph (b) shall be up to $40 for each two-year licensing period, except as otherwise provided in paragraph (f), and shall be payable at the time of license origination and renewal.

(d) The Commerce Department technology account is hereby created as an account in the special revenue fund.

(e) The commissioner shall deposit the surcharge permitted under this section in the account created in paragraph (d), and funds in the account are appropriated to the commissioner in the amounts needed for purposes of this section. The commissioner of management and budget shall transfer an amount determined by the commissioner of commerce from the account to the statewide electronic licensing system account under section 16E.22 for the costs of the statewide licensing system attributable to the inclusion of licenses subject to this section.

(f) The commissioner shall temporarily reduce or suspend the surcharge as necessary if the balance in the account created in paragraph (d) exceeds $2,000,000 as of the end of any calendar year and shall increase or decrease the surcharge as necessary to keep the fund balance at an adequate level but not in excess of $2,000,000.

History: 2007 c 57 art 3 s 3; 2009 c 101 art 2 s 66,109



Section 45.25 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 45.25 to 45.43, the terms defined in this section have the meanings given them.

Subd. 2. Appropriate and related knowledge. "Appropriate and related knowledge" means facts, information, or principles that are clearly relevant to the licensee in performing responsibilities under a license. These facts, information, or principles must convey substantive and procedural knowledge as it relates to postlicensing issues and must be relevant to the technical aspects of a particular area of continuing education.

Subd. 2a. Classroom course. "Classroom course" means an educational process based on live or real-time instruction including, but not limited to:

(1) a course in which there is no geographic separation of instructor and learner;

(2) a course taught live that is concurrently simulcast to remote locations and where each location is monitored by a proctor; and

(3) a course taught live that is concurrently simulcast to individual students online and that includes a process to authenticate the student's identity and technology to guarantee seat time.

Subd. 3. Classroom hour. "Classroom hour" means a 50-minute hour. Breaks must not be accumulated in order to dismiss the class early. Classes must not be offered to any one student for longer than eight hours in one day, excluding meal breaks.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Coordinator. "Coordinator" means an individual who is responsible for monitoring approved educational offerings.

Subd. 5a. Distance learning course. "Distance learning course" means an education process, other than the courses specified in subdivision 2a, clauses (2) and (3), that is based on the geographical separation of instructor and learner. This includes, but is not limited to:

(1) an interactive Internet course that does not meet the requirements of subdivision 2a, clauses (2) or (3); and

(2) a noninteractive course taught via the Internet, video, or other electronic means.

Subd. 6. Education provider. "Education provider" means a person offering or providing approved education.

Subd. 7. Encrypted online examination. "Encrypted online examination" means an examination offered over the Internet that is (1) inaccessible to anyone but the student taking the examination, who must have a unique login and password to see it, and (2) protected with security measures that make it unreadable if it is electronically stolen. In addition, the student must not have the ability to download and save the examination in any readable form.

Subd. 8. Instructor. "Instructor" means an individual who (1) lectures in an approved educational offering, or (2) creates an interactive Internet or self-study course.

Subd. 9. Licensee. "Licensee" means a person licensed by the Department of Commerce for whom an examination is required before licensure.

Subd. 10. Overpayment. "Overpayment" means any payment of money in excess of a statutory fee.

Subd. 11. Person. "Person" means a natural person, firm, institution, partnership, corporation, limited liability company, limited liability partnership, or association.

Subd. 12. Proctor. "Proctor" means a disinterested third party with no conflict of interest who verifies a student's identity and processes an affidavit testifying that the student received no outside assistance with the course or examination.

Subd. 13. Professional designation. "Professional designation" means a written, proctored, and graded examination, the passage of which leads to a bona fide professional designation used by licensees.

Subd. 14. Self-study course. "Self-study course" means a distance learning course that is not entirely taught by the instructor live via the Internet, video, or other electronic means.

History: 2009 c 63 s 3,78; 2011 c 108 s 2-4; 2014 c 249 s 1,2



Section 45.26 — PAYMENT OF FEES.

Subdivision 1. Manner of payment. All fees must be paid by check, draft, or other negotiable or nonnegotiable instrument or order of withdrawal that is drawn against funds held by a financial institution. Cash will not be accepted.

Subd. 2. Refunds. An overpayment of a course or coordinator approval fee must be refunded within 90 days after a letter requesting the refund is received by the commissioner and signed by the person making the overpayment.

Refunds must not be given for other than overpayment of fees. A request for a refund of an overpayment must be received by the commissioner within six months of the date of deposit or it will be forfeited.

History: 2009 c 63 s 4,78



Section 45.27 — FORMS.

All forms required by this chapter must be made in the form set forth by the commissioner. Forms may be duplicated, but must be readable. Computer generated lists and forms with the same information as required in existing forms must be accepted by the department if prior approval is granted by the department.

History: 2009 c 63 s 5,78



Section 45.28 — TEXTBOOKS REQUIRED.

All prelicense courses must require the use of a textbook or a detailed workbook. The textbook or workbook must cover the subject matter of the course and must be current.

History: 2009 c 63 s 6,78



Section 45.29 — INITIAL EDUCATION.

Subdivision 1. Content. Successful completion of prelicense education includes full-time attendance throughout the course, completion of required assignments or reading material if applicable, and passage of an examination designed by the education provider that is sufficiently comprehensive to measure the student's knowledge of all aspects of the course.

Prelicensing courses may include coverage of subject matter not prescribed in this section. However, the subject matter must be presented in addition to, and must not be substituted for, the course content or hours specified for the particular industry. A student must not be required to pass an examination, or part of an examination, on this material in order to be able to obtain a license.

Subd. 2. Course submission. Courses must be submitted by the coordinator, instructor, or education provider at least 30 days before the initial offering of the course.

History: 2009 c 63 s 7,78



Section 45.30 — CONTINUING EDUCATION.

Subdivision 1. Content. Continuing education consists of approved courses that impart appropriate and related knowledge in the field for which approval is requested. The burden of demonstrating that courses impart appropriate and related knowledge is upon the person seeking approval or credit. The commissioner may approve any educational offering approved by the regulatory agency of another state if it does not conflict with Minnesota law, and any courses leading to a nationally recognized professional designation used by licensees regulated by this chapter.

Subd. 2. Examinations. Course examinations are required for interactive Internet courses but are not required for other continuing education courses unless they are required by the education provider. When certain prelicense courses are permitted to be used for continuing education, the licensee must pass the same examination as is required for those taking the course for prelicensing.

Subd. 3. Textbooks. Textbooks are not required to be used for continuing education courses unless the course is also approved as a prelicense course. If textbooks are not used, students are to be provided with a syllabus containing, at a minimum, the course title, the times and dates of the course offering, the names and addresses or telephone numbers of the course coordinator and instructor, and a detailed outline of the subject materials to be covered. Any written or printed material given to students must be of readable quality and contain accurate and current information.

Subd. 4. Credit earned. (a) Upon completion of approved courses, students must earn one hour of continuing education credit for each hour approved by the commissioner. Continuing education courses must be attended in their entirety in order to receive credit for the number of approved hours.

(b) Qualified instructors will earn three hours of continuing education credit for each classroom hour of approved instruction that they deliver (1) independently, or (2) as part of a team presentation in a course of two hours or less, if they attend the course in its entirety. For licensees other than appraisers, no more than one-half of the continuing education hours required for renewal of a license may be earned as a qualified instructor at the rate of three hours of continuing education credit for each classroom hour of approved instruction. For licensed appraisers, no more than one-half of the continuing education hours required for renewal of a license may be earned as a qualified instructor. No credit will be earned if the licensee has previously obtained credit for the same course as either a student or instructor during the same licensing period.

(c) A licensee must not receive credit for more than eight hours of continuing education in one day.

Subd. 5. Nonapproved courses for continuing education. The following courses will not be approved for credit:

(1) courses designed solely to prepare students for passing a license examination;

(2) courses in mechanical office or business skills, including typing, speed reading, or other machines or equipment. Computer skills courses are allowed, if appropriate and related to the industry to which the courses are directed;

(3) courses in sales promotion, including meetings held in conjunction with the general business of the licensee;

(4) courses in motivation, salesmanship, psychology, time management, or communication, except as prescribed in prelicense training;

(5) courses related to office management or intended to improve the operation of the licensee's business; and

(6) courses that are primarily intended to impart knowledge of specific products of specific companies, if the use of the product or products relates to the sales promotion or marketing of one or more of the products discussed.

Subd. 6. Course approval. (a) Courses must be approved by the commissioner in advance. A course that is required by federal criteria or a reciprocity agreement to receive a substantive review will be approved or disapproved on the basis of its compliance with the provisions of laws and rules relating to the appropriate industry. At the commissioner's discretion, a course that is not required by federal criteria or a reciprocity agreement to receive a substantive review may be approved based on a qualified provider's certification on a form specified by the commissioner that the course complies with the provisions of this chapter and the laws and rules relating to the appropriate industry. For the purposes of this section, a "qualified provider" is one of the following: (1) a degree-granting institution of higher learning located within this state; (2) a private school licensed by the Minnesota Office of Higher Education; or (3) when conducting courses for its members, a bona fide trade association that staffs and maintains in this state a physical location that contains course and student records and that has done so for not less than three years. The commissioner may review any approved course and may cancel its approval with regard to all future offerings. The commissioner must make the final determination as to accreditation and assignment of credit hours for courses. Courses must be at least one hour in length, except courses for real estate appraisers must be at least two hours in length.

Approval will not include time spent on meals or other unrelated activities.

(b) Courses must be submitted at least 30 days before the initial proposed course offering.

(c) Approval must be granted for a subsequent offering of identical continuing education courses without requiring a new application. The commissioner must deny future offerings of courses if they are found not to be in compliance with the laws relating to course approval.

(d) When either the content of an approved course or its method of instruction changes, the course is no longer approved for license education credit. A new application must be submitted for the changed course if the education provider intends to offer it for license education credit.

Subd. 6a. Professional designation coursework. Approved courses leading to the achievement or maintenance of a professional designation listed in section 60K.36, subdivision 4a, qualify for continuing education.

Subd. 7. Courses open to all. (a) All course offerings must be open to any interested individuals. Access may be restricted by the education provider based on class size only, except that access to a course offering sponsored by, offered by, or affiliated with an insurance company or agency may be restricted to agents of the company or agency. Courses must not be approved if attendance is restricted to any particular group of people, except for company-sponsored courses allowed by statute.

(b) Notwithstanding paragraph (a), attendance at approved courses leading to the achievement or maintenance of a professional designation listed in section 60K.36, subdivision 4a, may be limited to those producers seeking the professional designation or those producers who have met prerequisite coursework for the course offering. Courses leading to the achievement or maintenance of a professional designation listed in section 60K.36, subdivision 4a, may require a prerequisite such as candidacy for the designation or sequential coursework relating to the attainment or maintenance of the designation. A course leading to the achievement or maintenance of a professional designation listed in section 60K.36, subdivision 4a, is not considered to be company sponsored unless it is provided by an insurance company.

History: 2009 c 63 s 8,78; 2010 c 215 art 4 s 8; 2010 c 384 s 3; 2011 c 108 s 5,6



Section 45.304 — VERIFICATION REQUIREMENTS.

A self-study course must not be approved unless it is objectively verifiable that:

(1) it includes a closed-book, end-of-course examination; and

(2) successful completion of the end-of-course examination can be objectively documented.

History: 2011 c 108 s 7



Section 45.305 — PRELICENSE EDUCATION COURSES OFFERED OVER THE INTERNET.

Subdivision 1. Appraiser and insurance Internet prelicense courses. The design and delivery of an appraiser prelicense education course or an insurance prelicense education course must be approved by the International Distance Education Certification Center (IDECC) before the course is submitted for the commissioner's approval.

Subd. 2. Real estate Internet prelicense courses. The design and delivery of a real estate prelicense education course must be approved by either IDECC or the Association of Real Estate License Law Officials before the course is submitted for the commissioner's approval.

Subd. 3. Academic credit Internet courses. Subdivisions 1 and 2 do not apply to Internet prelicense courses offered for academic credit by an accredited college, community college, or university that offers distance education programs and is approved or accredited by the Commission on Colleges, a regional or national accreditation association, or by an accrediting agency that is recognized by the United States Secretary of Education.

Subd. 4. Interactive Internet course requirements. An interactive Internet prelicense education course must:

(1) specify the minimum system requirements;

(2) provide encryption that ensures that all personal information, including the student's name, address, and credit card number, cannot be read as it passes across the Internet;

(3) include technology to guarantee seat time;

(4) include a high level of interactivity;

(5) include graphics that reinforce the content;

(6) include the ability for the student to contact an instructor within a reasonable amount of time;

(7) include the ability for the student to get technical support within a reasonable amount of time;

(8) include a statement that the student's information will not be sold or distributed to any third party without prior written consent of the student. Taking the course does not constitute consent;

(9) be available 24 hours a day, seven days a week, excluding minimal down time for updating and administration, except that this provision does not apply to live courses taught by an actual instructor and delivered over the Internet;

(10) provide viewing access to the online course at all times to the commissioner, excluding minimal down time for updating and administration;

(11) include a process to authenticate the student's identity;

(12) inform the student and the commissioner how long after its purchase a course will be accessible;

(13) inform the student that license education credit will not be awarded for taking the course after it loses its status as an approved course;

(14) provide clear instructions on how to navigate through the course;

(15) provide automatic bookmarking at any point in the course;

(16) provide questions after each unit or chapter that must be answered before the student can proceed to the next unit or chapter;

(17) include a reinforcement response when a quiz question is answered correctly;

(18) include a response when a quiz question is answered incorrectly;

(19) include a comprehensive final examination covering all required topics;

(20) allow the student to go back and review any unit at any time, except during the final examination;

(21) provide a course evaluation at the end of the course. At a minimum, the evaluation must ask the student to report any difficulties caused by the online education delivery method; and

(22) provide a completion certificate when the course and exam have been completed and the provider has verified the completion. Electronic certificates are sufficient.

Subd. 5. Final examination. The final examination for a prelicense education course offered over the Internet must be monitored by a proctor who certifies that the student took the examination. The exam must be either a paper examination or an encrypted online examination. The student must not be allowed to review the course content once the examination has begun.

History: 2009 c 63 s 9,78



Section 45.306 — CONTINUING EDUCATION COURSES OFFERED OVER THE INTERNET.

Subdivision 1. Appraiser Internet continuing education courses. The design and delivery of an appraiser continuing education course must be approved by the International Distance Education Certification Center (IDECC) before the course is submitted for the commissioner's approval.

Subd. 2. Interactive Internet course requirements. An interactive Internet continuing education course must:

(1) specify the minimum system requirements;

(2) provide encryption that ensures that all personal information, including the student's name, address, and credit card number, cannot be read as it passes across the Internet;

(3) include technology to guarantee seat time;

(4) include a high level of interactivity;

(5) include graphics that reinforce the content;

(6) include the ability for the student to contact an instructor within a reasonable amount of time;

(7) include the ability for the student to get technical support within a reasonable amount of time;

(8) include a statement that the student's information will not be sold or distributed to any third party without prior written consent of the student. Taking the course does not constitute consent;

(9) be available 24 hours a day, seven days a week, excluding minimal down time for updating and administration, except that this provision does not apply to live courses taught by an actual instructor and delivered over the Internet;

(10) provide viewing access to the online course at all times to the commissioner, excluding minimal down time for updating and administration;

(11) include a process to authenticate the student's identity;

(12) inform the student and the commissioner how long after its purchase a course will be accessible;

(13) inform the student that license education credit will not be awarded for taking the course after it loses its status as an approved course;

(14) provide clear instructions on how to navigate through the course;

(15) provide automatic bookmarking at any point in the course;

(16) provide questions after each unit or chapter that must be answered before the student can proceed to the next unit or chapter;

(17) include a reinforcement response when a quiz question is answered correctly;

(18) include a response when a quiz question is answered incorrectly;

(19) include a final examination;

(20) allow the student to go back and review any unit at any time, except during the final examination;

(21) provide a course evaluation at the end of the course. At a minimum, the evaluation must ask the student to report any difficulties caused by the online education delivery method; and

(22) provide a completion certificate when the course and exam have been completed and the provider has verified the completion. Electronic certificates are sufficient.

Subd. 3. Final examination. The final examination must be either an encrypted online examination or a paper examination that is monitored by a proctor who certifies that the student took the examination. The student must not be allowed to review the course content once the examination has begun.

History: 2009 c 63 s 10,78



Section 45.307 — EDUCATION PROVIDER.

Subdivision 1. Duty to make records and data available to commissioner. A person applying for approval as an education provider must make available upon request such records and data required by the commissioner to administer the provisions and further the purposes of this chapter.

Subd. 2. Responsibility for actions of coordinators and instructors. An education provider is responsible for any actions taken by one or more of its coordinators or instructors in the course of performing activities associated with license education courses provided under this chapter.

Subd. 3. Responsibility for approval of coordinator. An education provider must ensure that an individual acting as a coordinator on its behalf under this chapter has received prior approval from the commissioner to act as a coordinator.

History: 2009 c 63 s 11,78; 2013 c 135 art 3 s 4



Section 45.31 — COURSE COORDINATOR.

Subdivision 1. Requirement. Each course of study must have at least one coordinator, approved by the commissioner, who is responsible for supervising the program and assuring compliance with all laws and rules. Education providers may engage an additional coordinator, approved for their providership, in order to assist the coordinator or to act as a substitute for the coordinator in the event of an emergency or illness.

Subd. 2. Approval. (a) The commissioner must approve as a coordinator a person meeting one or more of the following criteria: at least three years of full-time experience in the administration of an education program during the five-year period immediately before the date of application, or a degree in education plus two years experience during the immediately preceding five-year period in one of the regulated industries for which courses are being approved, or a minimum of five years experience within the previous six years in the regulated industry for which courses are held. A person applying for approval as a course coordinator must make available upon request such records and data required by the commissioner to administer the provisions and further the purposes of this chapter.

(b) Coordinator approval may not be transferred to an individual who has not already been approved as an additional coordinator for the applicable license type for the providership in question. An individual must be approved as a coordinator by the commissioner before acting on behalf of an approved education provider.

Subd. 3. Responsibilities. A coordinator is responsible for:

(1) assuring compliance with all laws and rules relating to educational offerings governed by the commissioner;

(2) assuring that students are provided with current and accurate information relating to the laws and rules governing their licensed activity;

(3) supervising and evaluating courses and instructors. Supervision includes assuring, especially when a course will be taught by more than one instructor, that all areas of the curriculum are addressed without redundancy and that continuity is present throughout the entire course;

(4) ensuring that instructors are qualified to teach the course offering;

(5) furnishing the commissioner, upon request, with copies of course and instructor evaluations and qualifications of instructors. Evaluations must be completed by students and coordinators;

(6) investigating complaints related to course offerings and instructors and forwarding a copy of the written complaints to the Department of Commerce;

(7) maintaining accurate records relating to course offerings, instructors, tests taken by students, and student attendance for a period of three years from the date on which the course was completed. These records must be made available to the commissioner upon request. In the event that an education provider ceases operation for any reason, the coordinator is responsible for maintaining the records or providing a custodian for the records acceptable to the commissioner. The coordinator must notify the commissioner of the name and address of that person. In order to be acceptable to the commissioner, custodians must agree to make copies of acknowledgments available to students at a reasonable fee. Under no circumstances will the commissioner act as custodian of the records;

(8) ensuring that the coordinator is available to instructors and students throughout course offerings and providing to the students and instructor the name of the coordinator and a telephone number at which the coordinator can be reached;

(9) attending workshops or instructional programs as reasonably required by the commissioner;

(10) providing course completion certificates within ten days of, but not before, completion of the entire course. Course completion certificates must be completed in their entirety. It is not necessary to provide a written course completion certificate if the course completion certificate has been electronically delivered to the department or its designated licensing contractor. A coordinator may require payment of the course tuition as a condition for receiving the course completion certificate;

(11) notifying the commissioner immediately of any change in an application for the course, coordinator, or instructor approval application; and

(12) in conjunction with the instructor, assuring and certifying attendance of students enrolled in courses.

History: 2009 c 63 s 12,78; 2010 c 275 art 1 s 1



Section 45.32 — INSTRUCTORS.

Subdivision 1. Requirement. Each course of study, except self-study courses, must have an instructor who is qualified by education, training, or experience to ensure competent instruction. In the case of a self-study course, this requirement applies to the author of the course material. Failure to have only qualified instructors teach at an approved course offering will result in loss of course approval. A person applying for approval as an instructor must make available upon request such records and data required by the commissioner to administer the provisions and further the purposes of this chapter.

Subd. 2. Qualification for continuing education instructors. Qualified continuing education instructors must have one of the following qualifications:

(1) a four-year degree in any area plus two years practical experience in the subject area being taught;

(2) five years of practical experience in the subject area being taught; or

(3) a college or graduate degree in the subject area being taught.

Subd. 2a. Continuing education; qualifications for instructors of the Minnesota Supervisor/Trainee Appraiser Course. In addition to qualifying under subdivision 2, an instructor of the Minnesota Supervisor/Trainee Appraiser Course offered as continuing education must:

(1) be licensed in good standing as either a certified residential real property appraiser or a certified general real property appraiser, and must have been so licensed for the three-year period immediately preceding the individual's application to become an instructor of the Minnesota Supervisor/Trainee Appraiser Course; and

(2) not have been the subject of any license or certificate suspension or revocation, or been prohibited from supervising activities in this state or any other state within the three years immediately preceding the individual's application to become an instructor of the Minnesota Supervisor/Trainee Appraiser Course.

Subd. 3. Qualifications for prelicensing instructors. Qualified prelicense instructors must have one of the following qualifications:

(1) a four-year degree in the industry for which the course is being taught;

(2) a four-year degree with three years full-time experience in the industry for which the course is being taught;

(3) a four-year degree with three years full-time experience in the business or profession relating to the subject being taught;

(4) a postgraduate degree and completion of 45 hours of continuing education in the industry for which the course is being taught;

(5) a two-year degree in the industry for which the education is being given and completion of 45 hours of continuing education in the industry for which the course is being taught;

(6) a two-year degree or certificate with five years full-time experience in the industry for which the course is being taught;

(7) a degree or certificate with five years full-time experience in the business or profession relating to the subject being taught; or

(8) eight years of experience in the subject area being taught, gained in the eight years immediately preceding the first course offering taught.

Subd. 3a. Prelicense education; qualifications for instructors of the Minnesota Supervisor/Trainee Appraiser Course. In addition to qualifying under subdivision 3, an instructor of the Minnesota Supervisor/Trainee Appraiser Course offered as prelicense education must:

(1) be licensed in good standing as either a certified residential real property appraiser or a certified general real property appraiser, and must have been so licensed for the three-year period immediately preceding the individual's application to become an instructor of the Minnesota Supervisor/Trainee Appraiser Course; and

(2) not have been the subject of any license or certificate suspension or revocation, or been prohibited from supervising activities in this state or any other state within the three years immediately preceding the individual's application to become an instructor of the Minnesota Supervisor/Trainee Appraiser Course.

Subd. 4. Responsibilities. Approved instructors are responsible for:

(1) compliance with all laws and rules relating to industry education;

(2) providing students with current and accurate information;

(3) maintaining an atmosphere conducive to learning in the classroom;

(4) in conjunction with the coordinator, assuring and certifying attendance of students enrolled in courses;

(5) providing assistance to students and responding to questions relating to course materials; and

(6) attending the workshops or instructional programs that are required by the commissioner.

History: 2009 c 63 s 13,78; 2014 c 198 art 1 s 1,2



Section 45.33 — PROHIBITED PRACTICES FOR COORDINATORS AND INSTRUCTORS.

Subdivision 1. Prohibitions. In connection with an approved course, coordinators and instructors must not:

(1) recommend or promote the services or practices of a particular business;

(2) encourage or recruit individuals to engage the services of, or become associated with, a particular business;

(3) use materials, clothing, or other evidences of affiliation with a particular entity;

(4) require students to participate in other programs or services offered by the instructor, coordinator, or education provider;

(5) attempt, either directly or indirectly, to discover questions or answers on an examination for a license;

(6) disseminate to any other person specific questions, problems, or information known or believed to be included in licensing examinations;

(7) misrepresent any information submitted to the commissioner;

(8) fail to cover, or ensure coverage of, all points, issues, and concepts contained in the course outline approved by the commissioner during the approved instruction; and

(9) issue inaccurate course completion certificates.

Subd. 2. Notification of disciplinary action. Coordinators must notify the commissioner within ten days of a felony or gross misdemeanor conviction or of disciplinary action taken against an occupational license held by the coordinator or an instructor teaching an approved offering. The notification may be grounds to suspend, deny, or revoke the approval of the coordinator and grounds to disallow the use of a particular instructor.

History: 2009 c 63 s 14,78



Section 45.34 — FEES.

Fees for approved courses and related materials must be clearly identified to students. In the event that a course is canceled for any reason, all fees must be returned within 15 days from the date of cancellation. In the event that a course is postponed for any reason, students must be given the choice of attending the course at a later date or of having their fees refunded in full. If a student is unable to attend a course or cancels the registration in a course, education provider policies regarding refunds will govern.

History: 2009 c 63 s 15,78



Section 45.35 — FACILITIES.

Each course of study, except self-study courses, must be conducted in a classroom or other facility that is adequate to comfortably accommodate the faculty and the number of students enrolled. The education provider may limit the number of students enrolled in a course. Approved courses must not be held on the premises of a company doing business in the regulated area, except for company-sponsored courses allowed by statute or noncompany-sponsored courses offered by a bona fide trade association. A bona fide trade association may offer noncompany-sponsored courses on the premises of an insurance company or agency so long as the course is not restricted to employees or appointed agents of the insurance company or agency.

History: 2009 c 63 s 16,78; 2011 c 108 s 8



Section 45.36 — SUPPLEMENTARY MATERIALS.

An adequate supply of supplementary materials to be used or distributed in connection with an approved course must be available in order to ensure that each student receives all necessary materials. Outlines and any other materials that are reproduced must be legible.

History: 2009 c 63 s 17,78



Section 45.37 — ADVERTISING COURSES.

(a) Paragraphs (b) to (f) govern the advertising of prelicense and continuing education courses.

(b) Advertising must be truthful and not deceptive or misleading. Courses must not be advertised in any manner as approved unless approval has been granted in writing by the commissioner.

(c) No advertisement, pamphlet, circular, or other similar materials pertaining to an approved offering may be circulated or distributed in this state, unless one of the following statements is prominently displayed:

For prelicense education courses, "This course has been approved by the Minnesota Commissioner of Commerce for (relevant industry) prelicense education."

For continuing education courses, "This course has been approved by the Minnesota Commissioner of Commerce for ..... hours for (relevant industry) continuing education."

(d) Advertising of approved courses must be clearly distinguishable from the advertisement of other nonapproved courses and services.

(e) Courses must not be advertised before approval, unless the course is described in the advertising as "approval pending" and that is, in fact, the case.

(f) The number of hours for which a course has been approved must be prominently displayed on an advertisement for the course. If the course offering is longer than the number of hours of credit to be given, it must be clear that credit is not earned for the entire course.

History: 2009 c 63 s 18,78



Section 45.38 — NOTICE TO STUDENTS.

At the beginning of each approved offering, the following notice must be handed out in printed form or must be read to students: "This educational offering is recognized by the Minnesota Commissioner of Commerce as satisfying ..... hours of credit toward (choose one or more of the following as appropriate: prelicensing or continuing) (insert appropriate industry) education requirements."

History: 2009 c 63 s 19,78



Section 45.39 — AUDITS.

The commissioner reserves the right to audit subject offerings with or without notice to the education provider.

History: 2009 c 63 s 20,78



Section 45.40 — FALSIFICATION OF REPORTS.

A licensee or applicant found to have falsified an education report to the commissioner will be considered to have violated the laws relating to the industry for which the person has a license and will be subject to suspension or revocation of the license or denial of the application for licensure.

The commissioner reserves the right to audit a licensee's education records.

History: 2009 c 63 s 21,78



Section 45.41 — DISCIPLINARY ACTION.

The commissioner may deny, censure, suspend, or revoke the approval of a coordinator or course and disallow the use of a qualified instructor if it is determined that the coordinator, course, or instructor is not in compliance with this chapter.

History: 2009 c 63 s 22,78



Section 45.42 — WAIVERS AND EXTENSIONS.

Subdivision 1. [Repealed, 2014 c 222 art 1 s 58]

Subd. 2. Extensions. When a licensee documents to the commissioner's satisfaction that the person is unable to complete continuing education requirements within the required time period owing to a financial or medical hardship, the commissioner may extend, for up to 90 days, the time period during which the continuing education must be successfully completed. Loss of income from either attendance at courses or cancellation of a license is not a bona fide financial hardship. Requests for extensions must be submitted in writing no later than 60 days before the education is due and must include an explanation with verification of the hardship, plus verification of enrollment in an approved course of study.

Subd. 3. Exception. This section does not apply to appraiser license education.

History: 2009 c 63 s 23,78



Section 45.43 — REPORTING REQUIREMENTS.

Subdivision 1. Course completions. Required education must be reported in a manner prescribed by the commissioner within ten days of the course completion.

Subd. 2. Violations and penalties. (a) Each failure to report an individual licensee's course completion in the manner prescribed by subdivision 1 constitutes a separate violation.

(b) The commissioner may impose a civil penalty not to exceed $500 per violation upon an education provider that violates subdivision 1.

History: 2009 c 63 s 24,78; 2013 c 135 art 3 s 5









Chapters 46 - 59 — BANKING

Chapter 46 — GENERAL BANKING POWERS

Section 46.01 — POWERS.

Subdivision 1. General. The Department of Commerce shall have charge of the execution of all laws relating to state banks, savings banks, trust companies, savings associations, and other financial institutions organized under the laws of this state, and the business thereof.

Subd. 2. Rulemaking. The commissioner of commerce may promulgate rules as necessary to administer or execute the laws relating to financial institutions subject to the commissioner's supervision or examination.

History: (5320) 1909 c 201 s 1; 1977 c 272 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.04 — REGULATORY AUTHORITY OF COMMISSIONER.

Subdivision 1. General. The commissioner of commerce, referred to in chapters 46 to 59A, 332A, and 332B as the commissioner, is vested with all the powers, authority, and privileges which, prior to the enactment of Laws 1909, chapter 201, were conferred by law upon the public examiner, and shall take over all duties in relation to state banks, savings banks, trust companies, savings associations, and other financial institutions within the state which, prior to the enactment of chapter 201, were imposed upon the public examiner. The commissioner of commerce shall exercise a constant supervision, either personally or through the examiners herein provided for, over the books and affairs of all state banks, savings banks, trust companies, savings associations, credit unions, industrial loan and thrift companies, and other financial institutions doing business within this state; and shall, through examiners, examine each financial institution at least once every 24 calendar months. In satisfying this examination requirement, the commissioner may accept reports of examination prepared by a federal agency having comparable supervisory powers and examination procedures. With the exception of industrial loan and thrift companies which do not have deposit liabilities and licensed regulated lenders, it shall be the principal purpose of these examinations to inspect and verify the assets and liabilities of each and so far investigate the character and value of the assets of each institution as to determine with reasonable certainty that the values are correctly carried on its books. Assets and liabilities shall be verified in accordance with methods of procedure which the commissioner may determine to be adequate to carry out the intentions of this section. It shall be the further purpose of these examinations to assess the adequacy of capital protection and the capacity of the institution to meet usual and reasonably anticipated deposit withdrawals and other cash commitments without resorting to excessive borrowing or sale of assets at a significant loss, and to investigate each institution's compliance with applicable laws and rules. Based on the examination findings, the commissioner shall make a determination as to whether the institution is being operated in a safe and sound manner. None of the above provisions limits the commissioner in making additional examinations as deemed necessary or advisable. The commissioner shall investigate the methods of operation and conduct of these institutions and their systems of accounting, to ascertain whether these methods and systems are in accordance with law and sound banking principles. The commissioner may make requirements as to records as deemed necessary to facilitate the carrying out of the commissioner's duties and to properly protect the public interest. The commissioner may examine, or cause to be examined by these examiners, on oath, any officer, director, trustee, owner, agent, clerk, customer, or depositor of any financial institution touching the affairs and business thereof, and may issue, or cause to be issued by the examiners, subpoenas, and administer, or cause to be administered by the examiners, oaths. In case of any refusal to obey any subpoena issued under the commissioner's direction, the refusal may at once be reported to the district court of the district in which the bank or other financial institution is located, and this court shall enforce obedience to these subpoenas in the manner provided by law for enforcing obedience to subpoenas of the court. In all matters relating to official duties, the commissioner of commerce has the power possessed by courts of law to issue subpoenas and cause them to be served and enforced, and all officers, directors, trustees, and employees of state banks, savings banks, trust companies, savings associations, and other financial institutions within the state, and all persons having dealings with or knowledge of the affairs or methods of these institutions, shall afford reasonable facilities for these examinations, make returns and reports to the commissioner of commerce as the commissioner may require; attend and answer, under oath, the commissioner's lawful inquiries; produce and exhibit any books, accounts, documents, and property as the commissioner may desire to inspect, and in all things aid the commissioner in the performance of duties.

Subd. 2. Transactions between bank holding company and state bank affiliate. With respect to specific transactions between a bank holding company and a state bank affiliate, the commissioner of commerce shall have the authority to examine the records of such holding company that directly pertain to such transactions to the same extent such holding company were a state bank or trust company. For purposes of this subdivision, a bank holding company is defined as a company registered as such with the Federal Reserve System pursuant to the Bank Holding Company Act of 1956, as amended.

Subd. 3. Financial institutions and licensee records. For purposes of examination and regulation of those entities referred to in subdivisions 1 and 2, records may be maintained on optical image storage systems acceptable to the commissioner. Electronically maintained and stored records must meet the following minimum standards:

(1) a document or record may be transferred to and stored on a nonerasable imaging system and retained only in that format if all documents and records preserved on nonerasable optical imaging systems meet nationally recognized standards for permanent records and are available for retrieval for as long as applicable law requires;

(2) a backup copy of the record is created and stored at a site other than the site where the original is kept. The backup copy must be preserved either: (i) on a nonerasable optical imaging system; or (ii) by another reproduction method approved by the commissioner; and

(3) all contracts for third-party maintenance and storage of those records must include assurance of access by the commissioner consistent with the purposes of this section.

Subd. 4. Applications, facsimile or electronic media. (a) The commissioner when providing forms and procedural guidance to persons governed by or seeking approval to operate under the chapters referred to in this section may prescribe alternatives to paper forms and delivery in person or by mail. In considering accepting filings by facsimile or electronic media, the commissioner may accept fees and reimbursement for costs associated with the applications and notices by wire transfer and debit card.

(b) Certifications required to authenticate, officiate, or establish standing of the application or notice as a matter of law, rule, or sound business practice may be authenticated in an alternative to paper-based original signatures or notarial seals on facsimile or electronic media submissions in a technically competent means at the discretion of the commissioner, including but not limited to, document imaging meeting the standard in subdivision 3, bar coding, personal identification numbers, or other reliable communicated verification technique.

History: (5323) 1909 c 201 s 4; 1943 c 12 s 1; 1957 c 601 s 25; 1963 c 153 s 1; 1977 c 272 s 2; 1979 c 229 s 1; 1980 c 604 s 1; 1981 c 182 s 1; 1981 c 220 s 1; 1983 c 289 s 114 subd 1; 1984 c 576 s 3; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 2; art 2 s 1; 1997 c 157 s 1; 2003 c 51 s 1; 2007 c 57 art 3 s 4; 2009 c 37 art 4 s 2



Section 46.041 — BANK APPLICATIONS.

Subdivision 1. Filing; fee; public inspection. The incorporators of a bank proposed to be organized under the laws of this state shall execute and acknowledge a written application in the form prescribed by the commissioner of commerce. The application must be signed by two or more of the incorporators and request a certificate authorizing the proposed bank to transact business at the place and in the name stated in the application. The applicant shall file the application with the department with an $8,000 filing fee. The commissioner may waive the fee for a bank to be located in a low- or moderate-income area as defined in Code of Federal Regulations, title 12, part 25(1), (n)(1) and (n)(2), and where no other depository institution operates an office. If the proposed bank is being organized in connection with a reorganization or merger of an existing bank, the filing fee is $2,000. The fees must be turned over by the commissioner to the commissioner of management and budget and credited to the general fund. The application file must be public, with the exception of financial data on individuals which is private under the Minnesota Government Data Practices Act and data defined as trade secret information under section 13.37, subdivision 1, paragraph (b), which must be given nonpublic classification upon written request by the applicant.

Subd. 2. Notice of filing application; publication. Upon notice of acceptance of an application as complete in all respects for filing, the applicant shall within 30 days of the receipt of the form prescribed by the commissioner, publish a notice of the filing of the application, in a qualified newspaper published in the municipality in which the proposed bank is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the bank is proposed to be located. The notice must be in the form prescribed by the commissioner.

Subd. 3. Comments, requests for hearing. Within 15 days after the notice of application has been published, any person may submit to the commissioner either or both written comments on an application and a written request for a hearing on the application. The request must state the nature of the issues or facts to be presented and the reasons why written submissions would be insufficient to make an adequate presentation to the commissioner. Comments challenging the legality of an application should be submitted separately in writing.

Written requests for hearing must be evaluated by the commissioner who may grant or deny the request. A hearing must generally be granted only if it is determined that written submissions would be inadequate or that a hearing would otherwise be beneficial to the decision-making process. A hearing may be limited to issues considered material by the commissioner.

If a request for a hearing has been denied, the commissioner shall notify the applicant and all interested persons stating the reasons for denial. Interested parties may submit to the commissioner with simultaneous copies to the applicant additional written comments on the application within 14 days after the date of the notice of denial. The applicant shall be provided an additional seven days after the 14-day deadline has expired within which to respond to any comments submitted within the 14-day period. A copy of any response submitted by the applicant shall also be mailed simultaneously by the applicant to the interested parties. The commissioner may waive the additional seven-day comment period if so requested by the applicant.

Subd. 4. Hearing. In any case in which the commissioner grants a request for a hearing or makes the independent determination that a hearing is warranted on the basis of the conditions in subdivision 3, the commissioner shall fix a time for a hearing conducted pursuant to chapter 14 to decide whether or not the application will be granted. A notice of the hearing must be published by the applicant in the form prescribed by the commissioner in a newspaper published in the municipality in which the proposed bank is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the bank is proposed to be located. The notice must be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. At the hearing the commissioner shall consider the application and hear the applicants and witnesses that appear in favor of or against the granting of the application of the proposed bank. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the Department of Commerce in approving or disapproving the application, payable to the Department of Commerce to be deposited in the general fund, must be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 5. Approval, disapproval, after hearing. If, upon the hearing or upon other information submitted, it appears to the commissioner that the application should be granted, the commissioner shall, not later than 90 days after the hearing, and after the applicants have otherwise complied with the provisions of law applicable to the organization of a bank, including the provisions herein contained, make and file in the commissioner's office a written order directing the issuance of a certificate of authorization as provided by law. If the certificate of authorization is not activated within a period of 12 months from date of issuance, the commissioner may upon written notice to the applicants request a new hearing. If the commissioner decides that the application should not be granted, the commissioner shall deny the application and make a written order to that effect, file it in the commissioner's office, and forthwith give notice thereof by certified mail to one of the incorporators named in the application for the proposed bank, addressed to the incorporator at the address stated in the application. Thereupon the commissioner shall refuse to issue the certificate of authorization to the proposed bank.

History: (3997) 1919 c 86 s 1; 1921 c 498 s 1; 1951 c 67 s 1; 1957 c 601 s 2; 1959 c 88 s 1; 1969 c 399 s 1; 1969 c 772 s 1; 1978 c 674 s 60; 1983 c 250 s 1; 1983 c 289 s 16,114 subd 2; 1984 c 576 s 1; 1984 c 655 art 1 s 8,9; 1986 c 444; 1987 c 349 art 3 s 1; 1989 c 166 s 1; 1992 c 587 art 1 s 1; 1994 c 382 s 1; 1995 c 202 art 1 s 3; 1996 c 414 art 1 s 3; 1999 c 151 s 1,2; 2003 c 51 s 2; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 46.042 — NOTICE AND HEARING, WHEN NOT GIVEN.

The commissioner of commerce may dispense with the notice and hearing provided for by section 46.041 if application is made for the incorporation of a new bank to take over the assets of one or more existing banks or if the application contemplates the reorganization of a national bank into a state bank in the same locality, or where the application is made for the incorporation of a new bank in the same locality coincidental with the closing of an existing bank by the commissioner or federal authorities. This section does not increase the number of banks in the community affected.

History: (3997-1) 1929 c 146 s 1; 1983 c 289 s 17,114 subd 2; 1986 c 444; 1987 c 349 art 1 s 1



Section 46.044 — BANK CHARTERS.

Subdivision 1. Issuance and conditions. An application for a bank charter must be granted if (1) the applicants are of good moral character and financial integrity, (2) there is a reasonable public demand for this bank in this location, (3) the probable volume of business in this location is sufficient to insure and maintain the solvency of the new bank and the solvency of the then existing bank or banks in the locality without endangering the safety of any bank in the locality as a place of deposit of public and private money, (4) the commissioner of commerce is satisfied that the proposed bank will be properly and safely managed, and (5) the commissioner is satisfied that the capital funds required pursuant to section 48.02 are available and the commissioner may accept any reasonable demonstration including subscription agreements supported by current financial statements. If the application does not satisfy the requirements of this subdivision, it must be denied. In case of the denial of the application, the commissioner of commerce shall specify the grounds for the denial. A person aggrieved may obtain judicial review of the determination in accordance with chapter 14.

Subd. 2. Expiration and extension of order. If a bank charter is not activated within 18 months from the date of the order, the approval order automatically expires. Upon request of the applicant prior to the automatic expiration date of the order, the commissioner may grant reasonable extensions of time to the applicant to activate the facility as the commissioner deems necessary. The extensions of time shall not exceed a total of an additional 12 months. If the commissioner's order is the subject of an appeal in accordance with chapter 14, the time period referred to in this section for activation of the bank charter and any extensions shall begin when all appeals or rights of appeal from the commissioner's order have concluded or expired.

Subd. 3. Special purpose banks, exceptions. For purposes of applications to organize and operate special purpose banks as defined in section 46.046, subdivision 5, the conditions in subdivision 1, clauses (2) and (4), do not apply.

History: (3999) 1919 c 86 s 3; 1983 c 247 s 23; 1983 c 289 s 19,114 subd 2; 1986 c 339 s 1; 1Sp1986 c 3 art 2 s 23; 1992 c 587 art 1 s 2; 1993 c 257 s 2; 1996 c 414 art 1 s 4; 1997 c 157 s 2; 2008 c 277 art 1 s 3



Section 46.045 — MANDATORY INSURANCE OF ACCOUNTS.

Subdivision 1. Continuing requirement. Every bank shall at all times maintain in effect insurance of its deposits by the Federal Deposit Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banking institutions. In the case of fiduciary funds deposited with the bank, this insurance requirement may be met by depositing collateral security under section 48.74. A bank which fails to meet this requirement for insurance of its deposits shall either dissolve, merge or consolidate with another bank which is insured by the Federal Deposit Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banks. For purposes of this section, "bank" means a bank defined in section 46.046, subdivision 2, which accepts deposits.

Subd. 2. [Repealed, 2014 c 222 art 1 s 58]

Subd. 2a. Certain trust companies; secured deposit exceptions; violations. The requirements of this section may be met by trust companies not exercising banking powers, with the exception of deposit activities as defined in this subdivision, provided the following conditions are met:

(a) the number of nonfiduciary deposit accounts does not exceed 35, and;

(b) the total amount held in nonfiduciary deposit accounts does not exceed five percent of the aggregate of the trust company's capital stock, surplus, and undivided profits, and;

(c) the nonfiduciary funds deposited with the trust company referred to in (a) and (b) shall be secured against loss by the assignment, transfer to, and deposit with the commissioner of commerce or a designee, of direct obligations of the United States government in an amount, based upon the securities market value, of not less than 110 percent of such deposited funds, with the right of the trust company to collect the income and to substitute other like securities of equal value, and;

(d) each account holder must be disclosed to in writing that the account is not insured by the federal or state governments or their agencies, and;

(e) the determination of the limitations in (a) and (b) shall be made by the trust company from the records of the trust company and based upon statement of financial condition at the close of each business day, and security deposit defined in (c) adjusted if needed within one business day thereafter, and;

(f) any violation of the requirements in (a) to (e) shall be grounds for action by the commissioner under sections 46.24 to 46.33.

Subd. 3. Insurance of accounts in new bank. No bank shall be issued a certificate of authorization after the effective date of Laws 1982, chapter 473, sections 1 to 29 unless the bank has obtained a commitment for insurance of its deposits by the Federal Deposit Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring deposits of banks.

Subd. 4. Deposit insurance. In any case where Minnesota Statutes require, either generally or by reference to a specific program, that deposits in any financial institution be insured, the requirement shall be deemed satisfied if the deposits are insured in the requisite amount by an agency of the federal government insuring deposits.

History: 1982 c 473 s 1; 1983 c 289 s 20,114 subd 2; 1984 c 576 s 2; 1986 c 444; 1993 c 257 s 3



Section 46.046 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the word defined in subdivision 2, for the purposes of sections 46.041 to 46.044, shall be given the meaning subjoined to it; and the word defined in subdivision 3, for the purposes of chapters 46 to 83, shall be given the meaning subjoined to it.

Subd. 2. Bank. The word "bank" means any savings bank or bank of discount or deposit or trust company organized under the laws of this state.

Subd. 2a. Banking institution. "Banking institution" means a bank, trust company, bank and trust company, savings bank, or industrial loan and thrift operating under section 53.04, subdivision 5, that is organized under the laws of this state, or a holding company which owns or otherwise controls the banking institution.

Subd. 3. Department. "Department" means the Department of Commerce of the state of Minnesota.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Special purpose bank. "Special purpose bank" means a bank as defined in subdivision 2 that:

(1) engages only in credit card operations as authorized in section 47.59;

(2) does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) does not accept savings or time deposits of less than $100,000;

(4) maintains only one office that accepts deposits; and

(5) does not engage in the business of making commercial loans.

History: (4000) 1925 c 261 s 1,2; 1983 c 289 s 21,22,114 subd 2; 1985 c 248 s 12; 1995 c 202 art 1 s 4; 1997 c 157 s 3; 2014 c 222 art 1 s 3



Section 46.048 — NOTICE OF PROPOSED ACQUISITION.

Subdivision 1. Requirement. Whenever a change in the outstanding voting stock of a banking institution will result in control or in a change in the control of the banking institution, the person acquiring control of the banking institution, including an out-of-state bank holding company, shall file notice of the proposed acquisition of control with the commissioner of commerce at least 60 days before the actual effective date of the change, except that the commissioner may extend the 60-day period an additional 30 days if in the commissioner's judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required. The notice must be accompanied by a filing fee of $3,000 payable to the commissioner of commerce, unless the person filing the notice has been associated with the banking institution as an officer or director for at least three years, in which case the filing fee is $1,000. No filing fee is required of a person required to file a notice because of a stock redemption or other transaction by others that caused the change in control. As used in this section, the term "control" means the power to directly or indirectly direct or cause the direction of the management or policies of the banking institution. A change in ownership of capital stock that would result in direct or indirect ownership by a stockholder or an affiliated group of stockholders of less than 25 percent of the outstanding capital stock is not considered a change of control. If there is any doubt as to whether a change in the outstanding voting stock is sufficient to result in control or to effect a change in the control, the doubt shall be resolved in favor of reporting the facts to the commissioner. The commissioner shall use the criteria established by the Financial Institution Regulatory and Interest Rate Control Act of 1978, United States Code, title 12, section 1817(j), and the regulations adopted under it, when reviewing the acquisition and determining if the acquisition should or should not be disapproved. Within three days after making the decision to disapprove a proposed acquisition, the commissioner shall notify the acquiring party in writing of the disapproval. The notice must provide a statement of the basis for the disapproval.

Subd. 2. [Repealed, 1993 c 257 s 49]

Subd. 2a. Contents. The notice required by subdivision 1 must contain the following information to the extent that it is known by the person making the notice:

(1) the identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including the person's material business activities and affiliations during the past five years, and a description of any material pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of that person by a state or federal court;

(2) a statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five years immediately preceding the date of the notice, together with related statements of income, sources, and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each person, together with related statements of income, source, and application of funds as of a date not more than 90 days before the date of the filing of the notice;

(3) the terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) the identity, source, and amount of the funds or other consideration to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with those persons;

(5) any plans or proposals that a party making the acquisition may have to liquidate the bank, to sell its assets or merge it, or make any other major change in its business or corporate structure or management;

(6) the identity of any person employed, retained, or to be compensated by the acquiring party, or by any person on the acquiring party's behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of the employment, retainer, or arrangement for compensation;

(7) copies of all invitations, tenders, or advertisements making tender offers to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) any additional relevant information in the form the commissioner requires by rule or by specific request in connection with any particular notice.

Subd. 2b. Notice. Upon the filing of a notice:

(1) an acquiring party shall publish once in a newspaper of general circulation notice of the proposed acquisition in a form acceptable to the commissioner; and

(2) the commissioner shall accept public comment on a notice for a period of not less than 21 days from the date of the publication required by clause (1).

Subd. 3. Background checks. In addition to any other information the commissioner may be able to obtain pursuant to section 13.82, the Minnesota Bureau of Criminal Apprehension shall, upon the commissioner's request, provide fingerprint and background checks on all persons named in the notice required by subdivision 2 and is authorized to exchange fingerprints with the Federal Bureau of Investigation for the purpose of a criminal background check of the national files.

Subd. 4. Hearings. Within ten days of receipt of notice of disapproval according to subdivision 1, the acquiring party may request a department hearing on the proposed acquisition. At the hearing, all issues must be determined on the record according to chapter 14 and the rules adopted by the commissioner. At the conclusion of the hearing, the commissioner shall by order approve or disapprove the proposed acquisition on the basis of the record made at the hearing.

History: 1990 c 491 art 2 s 2; 1992 c 587 art 1 s 4; 1993 c 257 s 4; 1995 c 202 art 4 s 1-4; 1996 c 414 art 1 s 5; 1999 c 151 s 3,4



Section 46.05 — SUPERVISION OVER FINANCIAL INSTITUTIONS.

Every state bank, savings bank, trust company, savings association, debt management services provider, debt settlement services provider, and other financial institutions shall be at all times under the supervision and subject to the control of the commissioner of commerce. If, and whenever in the performance of duties, the commissioner finds it necessary to make a special investigation of any financial institution under the commissioner's supervision, and other than a complete examination, the commissioner shall make a charge therefor to include only the necessary costs thereof. Such a fee shall be payable to the commissioner on the commissioner's making a request for payment.

History: (5324) 1909 c 201 s 5; 1965 c 171 s 2; 1977 c 272 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2007 c 57 art 3 s 5; 2009 c 37 art 4 s 3



Section 46.06 — REFUSAL TO OBEY DIRECTIONS OF COMMISSIONER.

Every person who shall refuse or neglect to obey any lawful direction or order of the commissioner of commerce; withhold any information, book, record, paper or other thing called for by the commissioner for the purpose of examination and ascertaining the true condition of the corporation; willfully obstruct or mislead the commissioner in the execution of duties, or falsely swear concerning any matter stated under oath, shall be guilty of a felony; the minimum penalty thereof shall be a fine of $3,000, or imprisonment in the Minnesota Correctional Facility-Stillwater for one year.

History: (5325) 1909 c 201 s 6; 1979 c 102 s 13; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.07 — RECORDS.

Subdivision 1. Department records. The commissioner of commerce shall keep all proper records and files pertaining to the duties and work of that office.

Subd. 2. Confidential records. The commissioner shall divulge facts and information obtained in the course of examining financial institutions under the commissioner's supervision only when and to the extent required or permitted by law to report upon or take special action regarding the affairs of an institution, or ordered by a court of law to testify or produce evidence in a civil or criminal proceeding, except that the commissioner may furnish information as to matters of mutual interest to an official or examiner of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Federal Office of Thrift Supervision, the Federal Home Loan Bank System, the National Credit Union Administration, comptroller of the currency, other state bank supervisory agencies subject to cooperative agreements authorized by section 49.411, subdivision 7, the United States Small Business Administration, for purposes of sections 53.09, subdivision 2a, and 56.10, subdivision 1, or state and federal law enforcement agencies. The commissioner shall not be required to disclose the name of a debtor of a financial institution under the commissioner's supervision, or anything relative to the private accounts, ownership, or transactions of an institution, or any fact obtained in the course of an examination thereof, except as herein provided. For purposes of this subdivision, a subpoena is not an order of a court of law. These records are classified confidential or protected nonpublic for purposes of the Minnesota Government Data Practices Act and their destruction, as prescribed in section 46.21, is exempt from the provisions of chapter 138 and Laws 1971, chapter 529, so far as their deposit with the state archives.

Subd. 3. Complaint files. Notwithstanding the provisions of subdivision 2 to the contrary, data gathered and maintained in relation to a complaint filed with the commissioner is private or nonpublic pursuant to the Minnesota Government Data Practices Act.

History: (5326) 1909 c 201 s 7; 1921 c 250 s 1; 1955 c 847 s 6; 1967 c 102 s 1; 1969 c 1129 art 4 s 8; 1971 c 9 s 1; 1982 c 473 s 2; 1983 c 250 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 176,177; 1986 c 444; 1987 c 349 art 1 s 2; 1992 c 587 art 1 s 5; 1997 c 157 s 5



Section 46.08 — EMPLOYEES.

Subdivision 1. Assistant commissioner, examiners and other employees. The commissioner of commerce may appoint an assistant commissioner and such examiners, assistant examiners, stenographers, and such other employees as may be necessary to carry out the duties and responsibilities entrusted, subject to such rules as may be established by civil service with regard to qualifications and general fitness. During the absence or disability of the commissioner of commerce said assistant commissioner shall have charge of the office and administer its affairs. Such examiners shall confine their work to those institutions which are subject to the supervision of the commissioner of commerce and may be transferred from one supervisory district to another at the option of said commissioner when it shall appear that the interest of the Department of Commerce shall be better served by so doing.

Subd. 2. Examiner in charge of liquidation. The commissioner of commerce may appoint an examiner in charge of liquidation and such special deputy examiners and other employees as are needed in the liquidation of banks. The certificates of appointment of the examiner in charge of liquidation, and of such special deputy examiners shall be filed in the office of the commissioner of commerce and a certified copy thereof shall be filed in the Office of the Secretary of State and in the office of the court administrator of the district court of the county in which the principal office of the bank concerned was located. The qualifications of such examiner in charge of liquidation and special deputy examiners shall be the same as prescribed in subdivision 1 for examiners. The commissioner of commerce may from time to time authorize any such special deputy examiner to perform such duties connected with such liquidation and distribution as the commissioner may deem proper. The commissioner of commerce shall require from the examiner in charge of liquidation and each special deputy examiner such bond for the faithful discharge of duties as the commissioner may deem proper. The commissioner of commerce may procure such expert assistance as may be necessary in the liquidation and distribution of the assets of such bank and may retain such of its officers or employees as the commissioner may deem necessary.

Subd. 3. Examiners not to examine institutions in which they have a financial interest. No examiner shall have the right to examine any bank, savings bank or other financial corporation in which the examiner may have an interest, either directly or indirectly.

History: (5327) 1909 c 201 s 8; 1919 c 121; 1921 c 42; 1923 c 371 s 1; 1943 c 442 s 1; 1957 c 601 s 3; 1959 c 88 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1991 c 326 s 3



Section 46.09 — DEPARTMENT OF COMMERCE EXAMINERS OR EMPLOYEES NOT TO MAINTAIN INTEREST IN SUPERVISED INSTITUTIONS.

Subdivision 1. Prohibition. No person who is an examiner of financial institutions or other officer of the Department of Commerce directly responsible for the supervision of financial institutions shall be interested, either directly or indirectly, as a stockholder, director, officer, trustee, assignee, employee, or otherwise, in a bank, savings bank, trust company, financial institution, or corporation holding the stock of any such corporation within this state, or which carries on a banking business within this state, either directly or indirectly, or through an affiliated group or chain bank operating within this state. The provisions of this subdivision do not apply to the commissioner of commerce.

Subd. 2. Exceptions. Officers and examiners of the Department of Commerce referred to in subdivision 1 may:

(1) maintain a demand or trust account in any financial institution;

(2) maintain a savings, time or share account in any financial institution;

(3) transact business with any national bank, federally chartered savings association or federally chartered credit union;

(4) transact business with any financial institution or licensee subject to the examination by the commissioner of commerce to the extent the transaction is on the same terms, conditions and to the same extent available to all other customers of the financial institution or licensee.

Subd. 3. Loans and credit advances. The exceptions created in subdivision 2 do not include a loan or advance of credit from a financial institution or licensee subject to examination by the commissioner of commerce. A transaction not specifically exempt by subdivision 2, clauses (1) to (3), is subject to disclosure to the commissioner of commerce upon request to determine if a conflict of interest exists or interest contemplated by subdivision 1.

Subd. 4. Application. This section applies to those employees, examiners, and officers of the Department of Commerce who are directly responsible for the examination and supervision of financial institutions or licensees.

History: (5328) 1915 c 164 s 1; 1931 c 43 s 1; 1977 c 272 s 4; 1981 c 31 s 1; 1982 c 473 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 257 s 5; 1995 c 202 art 1 s 25



Section 46.10 — PENALTY FOR VIOLATION.

Any person violating the provisions of section 46.09 shall be disqualified from holding any office or employment in the Department of Commerce and shall be removed from such office or employment by the commissioner of commerce immediately upon knowledge of the violation.

History: (5328-1) 1931 c 43 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.11 — EXAMINERS' DISTRICTS.

For the purpose of the better administration of the department, the commissioner of commerce shall divide the counties of the state into as many districts for the purpose of supervision as may be practical, taking into consideration the volume of work represented and the number of examiners or assistants available, and shall also designate the district in which each of the examiners or assistants appointed under the provisions of section 46.08 shall make examinations. In arranging the districts, the commissioner of commerce shall also consider the matter of convenience and economy as much as possible in covering the same by examiners.

History: (5329) 1909 c 201 s 9; 1959 c 88 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.12 — REPORTS OF EXAMINERS.

Each examiner appointed under Laws 1909, chapter 201, as amended, shall make report to the commissioner of commerce immediately after the completion of an examination of the actual financial condition of the institution examined, with such recommendations and suggestions as the examiner may deem advisable.

History: (5330) 1909 c 201 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.131 — ASSESSMENTS AND FEES FOR FINANCIAL INSTITUTIONS.

Subdivision 1. Examination fee authority. Examination fees of the Department of Commerce shall be assessed against financial institutions in accordance with the provisions of this section.

Subd. 2. Assessment authority. Each bank, trust company, savings bank, savings association, regulated lender, industrial loan and thrift company, credit union, motor vehicle sales finance company, debt management services provider, debt settlement services provider, and insurance premium finance company organized under the laws of this state or required to be administered by the commissioner of commerce shall pay into the state treasury its proportionate share of the cost of maintaining the Department of Commerce.

Subd. 3. Assessment allocation. A proportionate share of all annual office expenses of the commissioner of commerce and the portion of the general support costs of the Department of Commerce and of the cost of services provided by the attorney general that is attributable to the commissioner of commerce, as well as all actual expenses of the examiners in the field, excepting salaries, shall be allocated to each industry affected, and referred to in subdivision 4, as assessments and on the basis of the total time devoted to each.

Subd. 4. General assessment basis. Assessments shall be made by the commissioner against each institution within the industry on an equitable basis, according to the total assets of each institution as of the end of the previous calendar year.

Subd. 5. Application and adjustment of fees. If the income from the fees provided for herein during any fiscal year shall be more than 103 percent of such expenditures for that year, any excess above such sum of 103 percent may be carried over to succeeding years in order to cover any deficit below 103 percent which may occur in such succeeding years. If the income from the fees provided for herein during any fiscal year shall produce less than the expenditures for that year, the Department of Commerce in adjusting its schedule of fees for use in the next fiscal year shall fix the fees so as to produce income in the amount of the expenditures for the latter year plus the amount of the difference between the expenditures for the first year referred to herein and the total income from such fees during the year and plus three percent of the total expenditures for both the latter and the first year referred to herein.

Subd. 6. [Repealed, 1981 c 220 s 18]

Subd. 7. Fiscal year assessments. Such assessments shall be levied on July 1, 1965, and at the beginning of each fiscal period beginning July 1 and ending June 30 thereafter, and shall be based on the total estimated expense as herein referred to during such period.

Subd. 8. Examination fee amounts. In addition to such assessments, each institution referred to in subdivision 2, with the exception of credit unions under $25,000, shall pay an examination fee upon the request of the commissioner and to be based on the salary cost of examiners or assistants, and at such an average rate per day or fraction thereof so as to provide for the total cost of such examinations.

Subd. 9. Payment requirements. These assessments or fees shall be paid by the institution examined within 20 days after a statement of the amount has been submitted to the institution examined by the commissioner of commerce and, if not so paid, shall bear interest at the rate of interest provided for by section 549.09. The penalty shall be payable to the commissioner on request.

Subd. 10. Change fee. Each financial institution described in subdivision 2 shall pay a fee of $50 to the commissioner of commerce upon application to the commissioner for approval of a change in its certificate, charter, articles of incorporation, bylaws, powers or license. Money collected by the commissioner under this subdivision shall be deposited in the general fund.

History: 1965 c 475 s 1; 1967 c 102 s 2,3; 1977 c 272 s 5,6; 1981 c 220 s 2,3; 1981 c 357 s 29; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 3; 1997 c 157 s 6; 1999 c 151 s 5; 2007 c 57 art 3 s 6; 2009 c 37 art 4 s 4



Section 46.14 — EXAMINERS' POWERS ENLARGED.

The examiner in charge of liquidation in the Department of Commerce is hereby authorized to sign the name of the commissioner of commerce and to act for the commissioner in all matters connected with the liquidation of insolvent corporations under the supervision and control of the commissioner of commerce, with the same force and effect as though the commissioner had signed or acted; provided, that the examiner shall have no authority to order an assessment against the stockholders of an insolvent state bank or trust company under the provisions of Laws 1927, chapter 254, as amended.

History: (5332-1) 1931 c 137; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.17 — SALARY OF EXAMINER IN CHARGE OF LIQUIDATION.

The commissioner of commerce shall fix the salary of the examiner in charge of liquidation appointed by the commissioner, but not to exceed the salary of a bank examiner in the classified service of the state and the same shall be paid out of the funds of banks in the hands of the commissioner of commerce for liquidation.

History: (252(9)) 1913 c 400 s 1; 1933 c 232 s 2; 1959 c 88 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.21 — DESTRUCTION OF CERTAIN RECORDS.

Subdivision 1. Reports, correspondence. After ten years, the commissioner of commerce may dispose of any examination report, call report of the condition of state banks, earnings and dividend report, oath of office of director, examining committee report, or any correspondence with reference to any examination report. After a period of two years the commissioner of commerce need not retain the examiner's original pencil copy of any examination report.

Subd. 2. Upon liquidation. At any time after ten years from the date of payment of the final dividend in liquidation, the commissioner of commerce may destroy the records, documents, or correspondence of any financial corporation of which the commissioner has taken possession or any records, documents, or correspondence relating to liquidation of any financial corporation which has been liquidated.

History: 1957 c 505 s 1,2; 1981 c 220 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.23 — UNSAFE PRACTICES; DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 46.23 to 46.33, the following terms shall have the meaning here given them.

Subd. 2. Cease and desist order which has become final; order which has become final. "Cease and desist order which has become final" and "order which has become final" mean a cease and desist order, or an order issued by the commissioner with the consent of the institution or the director, trustee, officer, or other person concerned, with respect to which no timely petition for review of the action of the commissioner has been filed in a district court as specified in section 46.30, subdivision 2, or with respect to which the action of the court in which a petition for review has been filed is not subject to further review by the courts of the state.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Institution. "Institution" means a bank, savings bank, savings association, trust company, credit union, industrial loan and thrift company, small loan company, safe deposit company, investment company, debt prorating agency, insurance premium finance company, or motor vehicle retail installment sales finance company subject to the supervision of the commissioner.

Subd. 5. Violation. "Violation" includes without limitation any action, alone or with others, toward causing, bringing about, participating in, counseling, or aiding or abetting a violation.

History: 1978 c 544 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.24 — CEASE AND DESIST PROCEEDINGS; INJUNCTIVE RELIEF.

Subdivision 1. Notice of charges, issuance, contents; hearing; cease and desist order, issuance, service, contents. If in the opinion of the commissioner any institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution is engaging, or has engaged, or the commissioner has reasonable cause to believe that the institution is about to engage, in an unsafe or unsound practice in conducting the business of such institution or is violating, has violated, or the commissioner has reasonable cause to believe that the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution is about to violate a law or rule, or a condition imposed in writing by the commissioner in connection with the granting of any application or other request by the institution or any written agreement entered into with the commissioner, the commissioner may issue and serve upon the institution or director, officer, employee, agent or other person, a notice of charges in respect thereof. The notice shall contain a statement of the facts constituting the alleged unsafe or unsound practice or violation, and shall fix a time and place at which a hearing will be held to determine whether an order to cease and desist therefrom should issue against the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution. The hearing shall be not earlier than ten days nor later than 30 days after service of the notice unless an earlier or a later date is set by the commissioner at the request of any party so served. Unless the party or parties so served appear at the hearing by a duly authorized representative, they are deemed to have consented to the issuance of the cease and desist order. In the event of consent, or if upon the record made at any hearing the commissioner finds that any unsafe or unsound practice or violation specified in the notice of charges has been established, the commissioner may issue and serve upon the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution an order to cease and desist from the practice or violation. By provisions which may be mandatory or otherwise, the order may require the institution or its directors, officers, employees, agents and other persons participating in the conduct of the affairs of the institution to cease and desist from the same and to take affirmative action to correct the conditions resulting from the practice or violation.

Subd. 2. Effective date. A cease and desist order is effective at the expiration of 30 days after the service of the order upon the institution or other person concerned, except in the case of an order issued upon consent which is effective at the time specified therein, and remains effective and enforceable as provided therein, except to the extent it is stayed, modified, terminated or set aside by the action of the commissioner or a reviewing court.

Subd. 3. Temporary cease and desist orders. (1) Whenever the commissioner of commerce determines that the violation or threatened violation or the unsafe or unsound practice or practices, specified in the notice of charges served upon the institution or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution pursuant to subdivision 1, or the continuation thereof, is likely to cause insolvency or substantial dissipation of assets or earnings of the institution, or is likely to seriously weaken the condition of the institution or otherwise seriously prejudice the interests of the institution's depositors prior to the completion of the proceedings conducted pursuant to subdivision 1, the commissioner may issue a temporary order requiring the institution or a director, officer, employee, agent, or other person to cease and desist from the violation or practice and to take affirmative action to prevent insolvency, dissipation, condition, or prejudice pending completion of the proceedings. The order becomes effective upon service upon the institution or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution and, unless set aside, limited, or suspended by a court in proceedings authorized by clause (2), remains effective and enforceable pending the completion of the administrative proceedings pursuant to the notice and until the time the commissioner dismisses the charges specified in the notice, or if a cease and desist order is issued against the institution or a director, officer, employee, agent or other person, until the effective date of the order.

(2) Within ten days after the institution concerned or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution has been served with a temporary cease and desist order, the institution or a director, officer, employee, agent, or other person may apply to the appropriate district court for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order pending the completion of the administrative proceedings pursuant to the notice of charges served upon the institution or a director, officer, employee, agent, or other person under subdivision 1, and the court has jurisdiction to issue an injunction.

History: 1978 c 544 s 2; 1980 c 604 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.26 — VIOLATIONS BY DIRECTORS, TRUSTEES, OR OFFICERS.

Subdivision 1. Notice of intent to remove from office. Whenever in the opinion of the commissioner any director, trustee or officer of an institution has committed any violation of law; has violated a cease and desist order which has become final; has engaged or participated in any unsafe or unsound practice in connection with the institution; or has committed or engaged in any act, omission, or practice which constitutes a breach of a fiduciary duty as a director, trustee or officer of the institution, and the commissioner determines that the institution has suffered or will probably suffer substantial financial loss or other damage or that the interest of its depositors could be seriously prejudiced by reason of the violation, practice, or breach of fiduciary duty, the commissioner may serve a written notice of intent to remove from office upon the director, trustee or officer.

Subd. 2. Notice of intent to remove from office or prohibit further participation. (a) Whenever in the opinion of the commissioner any director, trustee or officer of an institution, by conduct or practice with respect to another institution or business organization which has resulted in substantial financial loss or other damage to that institution or business organization, has evidenced a personal disability and unfitness to continue as a director, trustee or officer of the institution, and whenever in the opinion of the commissioner any other person participating in the conduct of the affairs of an institution, by conduct or practice with respect to such institution, another institution, or other business organization which has resulted in substantial financial loss or other damage to the institution or business organization, has evidenced a personal disability and unfitness to participate in the conduct of the affairs of such institution, the commissioner may serve a written notice upon the director, trustee, officer, or other person of the commissioner's intent to remove that person from office or to prohibit further participation in any manner in the conduct of the affairs of the institution.

(b) Whenever any director, trustee or officer of an institution, or other person participating in the conduct of the affairs of an institution, is convicted in any state or federal court of a felony involving dishonesty or breach of trust the commissioner may serve upon the director, trustee, officer, or other person a written notice of the commissioner's intention to remove the person from office or to prohibit further participation in any manner in the conduct of the affairs of the institution.

Subd. 3. [Renumbered, subd 2, paragraph (b)]

Subd. 4. Contents. A notice of intention to remove a director, trustee, officer, or other person from office or to prohibit participation in the conduct of the affairs of an institution shall contain a statement of the facts constituting grounds therefor, and shall fix a time and place at which a hearing will be held thereon. The hearing shall be held not earlier than 10 days nor later than 30 days after the date of service of the notice, unless an earlier or later date is set by the commissioner at the request of the director, trustee, officer, or other person and for good cause shown. Unless the director, trustee, officer, or other person appears at the hearing in person or by a duly authorized representative, that person shall be deemed to have consented to the issuance of an order of removal or prohibition. In the event of consent, or if upon the record made at the hearing the commissioner finds that any of the grounds specified in the notice has been established, the commissioner may issue such orders of suspension, removal from office, or prohibition from participation in the conduct of the affairs of the institution as the commissioner deems appropriate. The order shall become effective at the expiration of 30 days after service upon the institution and the director, trustee, officer, or other person concerned, except in the case of an order issued upon consent which shall become effective at the time specified therein. The order shall remain effective and enforceable until it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

History: 1978 c 544 s 3; 1986 c 444



Section 46.29 — BOARD OF DIRECTORS OR TRUSTEES, LACK OF QUORUM, TEMPORARY DIRECTORS OR TRUSTEES.

If at any time because of the suspension or removal of one or more directors or trustees pursuant to sections 46.23 to 46.33, the board of directors or trustees of an institution has less than a quorum of directors or trustees not so suspended or removed, all powers and functions vested in, or exercisable by, the board shall vest in and be exercisable by the directors or trustees of the board not so suspended or removed until such time as there is a quorum of the board of directors or trustees. If all of the directors or trustees of an institution have been suspended or removed, the commissioner shall appoint persons to serve temporarily as directors or trustees, pending the termination of the suspensions or removals, or until such time as their successors are duly elected and take office.

History: 1978 c 544 s 4



Section 46.30 — HEARINGS, DECISION; REVIEW, MODIFICATION, TERMINATION OR STAY OF ORDERS.

Subdivision 1. Conduct of hearing. Any hearing provided for in sections 46.23 to 46.33 shall be conducted in accordance with the provisions of chapter 14, provided, the hearing shall be private unless the commissioner after fully considering the views of the party afforded the hearing determines that a public hearing is necessary to protect the public interest. After the hearing and within 90 days after the commissioner has notified the parties that the case has been submitted for final decision, the commissioner shall render a decision which shall include findings of fact upon which the decision is predicated and shall issue and serve upon each party to the proceeding an order consistent with the provisions of this section.

Subd. 2. Order review. Any party to the hearing, or any person required by an order issued under sections 46.23 to 46.33 to cease and desist from any of the violations or practices stated therein or to be suspended, removed, or prohibited from participation in the conduct of the affairs of an institution may obtain a review of any order, other than a consent order, which review shall be pursuant to chapter 14. Unless a petition for review is timely filed as provided in chapter 14, the commissioner, at any time, upon such notice and in such manner as the commissioner deems proper may modify, terminate, or set aside the order. Upon the timely filing of a petition for review, the commissioner may modify, terminate, or set aside the order with the permission of the court.

Subd. 3. Restriction on order review. No order issued under sections 46.23 to 46.33 shall be subject to review by the commissioner of commerce.

History: 1978 c 544 s 5; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.31 — ENFORCEMENT OF NOTICES OR ORDERS.

The commissioner may apply to the district court of the county in which the home office of the institution is located or to the District Court for Ramsey County for the enforcement of any effective and outstanding notice or order issued under sections 46.23 to 46.33, and the court shall have jurisdiction to require compliance therewith.

History: 1978 c 544 s 6



Section 46.32 — VIOLATION OF NOTICE OR FINAL ORDER; CRIMINAL PENALTY.

Any director, trustee or officer, or former director, trustee or officer, of an institution or any other person against whom there is outstanding and effective any notice or final order served upon the director, trustee, officer, or other person pursuant to section 46.26 who (1) participates in any manner in the conduct of the affairs of such institution; (2) directly or indirectly solicits, procures, transfers, or attempts to transfer, votes, or attempts to vote any proxies, consents, or authorizations in respect to any voting rights in such institution; or (3) without the prior written approval of the commissioner, votes for a director or trustee or serves as a director, trustee, officer, or employee of such institution is guilty of a gross misdemeanor and may be fined not more than $10,000 or imprisoned for not more than one year, or both.

History: 1978 c 544 s 7; 1984 c 628 art 3 s 11



Section 46.33 — MANNER OF SERVICE; COPIES TO FEDERAL AUTHORITIES; CEASE AND DESIST ORDERS.

Any service required or authorized to be made by the commissioner pursuant to sections 46.23 to 46.33 may be made by registered or certified mail to the last known address of the person or principal Minnesota office of the institution to whom service is directed, or in such other manner reasonably calculated to give actual notice as the commissioner by rule or otherwise may provide. Copies of any notice or order served by the commissioner upon any institution or any director, trustee or officer thereof or other person participating in the conduct of its affairs, pursuant to the provisions of sections 46.23 to 46.33, may also be sent to the appropriate federal supervisory authorities.

History: 1978 c 544 s 8



Section 46.34 — CERTAIN SECURITIES DEPOSITED WITH THE COMMISSIONER OF MANAGEMENT AND BUDGET.

All securities required or permitted by law to be assigned to and deposited with the commissioner of commerce for any purpose must, after June 2, 1987, be assigned to and deposited with the commissioner of management and budget, who shall give a receipt therefor. This receipt must be filed with the commissioner, in lieu of the securities, and in this case neither the commissioner nor the commissioner's bonding agents are responsible for the safekeeping of these securities. The commissioner of management and budget shall perform all the duties with regard to the safekeeping of these securities which the commissioner is now required to perform. The commissioner of management and budget is subject to the same obligations and under the same liability, with reference to the safekeeping of these securities, as the commissioner. The commissioner of management and budget shall accept, release, surrender, and permit substitutions of securities assigned to and deposited with the commissioner of management and budget under the provisions of Laws 1923, chapter 155, upon order of the commissioner.

History: 1987 c 349 art 1 s 4; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 46.35 — INTERPRETATIONS.

The commissioner of commerce may upon request from an interested party give an interpretive opinion in connection with the administration of chapters 45 to 56. No penalty provision in these chapters or of any other chapter to which chapters 45 to 56 may refer applies to any act done or not done in conformity with a written interpretive opinion of the commissioner, notwithstanding that the written interpretive opinion may, after the act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

History: 1995 c 171 s 3






Chapter 47 — FINANCIAL CORPORATIONS

Section 47.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of this chapter, shall be given the meanings ascribed to them.

Subd. 2. Bank. A bank is a corporation under public control, having a place of business where credits are opened by the deposit or collection of money and currency, subject to be paid or remitted upon draft, check, or order, and where money is advanced, loaned on stocks, bonds, bullion, bills of exchange, and promissory notes, and where the same are received for discount or sale; and all persons and copartnerships, respectively, so operating, are bankers. The term does not include a savings bank.

Subd. 3. Savings bank. A savings bank is a corporation authorized to do business under chapter 50.

Subd. 4. Trust company. A trust company is a corporation under like control authorized, within prescribed limitations, to act as a safe deposit company, trustee or representative for or under any court, public or private corporation, or individual, and as surety or guarantor.

Subd. 5. Savings association. A savings association is a corporation under like control authorized to accumulate funds to be loaned to persons to assist them in acquiring homes and which is organized pursuant to the provisions of chapter 51A and includes savings associations of both mutual and stock organization.

History: (7635) RL s 2967; 1982 c 473 s 4; 1995 c 171 s 4,5; 1995 c 202 art 1 s 25



Section 47.015 — CLOSING ON CERTAIN DAYS.

Subdivision 1. Financial institutions. As used in this section the term "financial institution" shall include banks, trust companies, banks and trust companies, savings banks, industrial loan and thrift companies having outstanding certificates of indebtedness for investment, savings associations, national banking associations, Federal Reserve banks, federal savings associations, and federal savings banks doing business in this state, and includes any branch or detached facility of any of them.

Subd. 2. Holiday closings generally. Any financial institution in the state may remain closed on any Monday next following a Sunday on which falls a holiday designated by any law of this state and on any Saturday next following a Friday holiday or preceding a Sunday or Monday holiday. Any such Saturday or any such Monday on which any financial institution remains closed is a holiday and not a business day with respect to that institution. Any act which by law or contract may be performed on any such Saturday or any such Monday, at, by, or with respect to any such financial institution remaining closed on such day may be performed on the next succeeding regular business day. No liability or loss of rights on the part of any person or financial institution shall result from such closing.

Subd. 3. Exceptions; Mondays or holidays. Any financial institution in the state may remain open for the transaction of business on any such Monday or on any holiday designated by any law of this state, and on any such day any financial institution in this state may accept, certify or pay checks, drafts or other instruments, may charge the same against the accounts of customers, and may receive payment of notes, drafts and other instruments, all to the same extent and with the same legal effect as if such day were a regular business day, but nothing herein contained shall affect the due date of any time instrument.

Subd. 4. Good Friday. A financial institution may close for up to three hours on Good Friday. The financial institution shall post on its premises a written notice of the closing.

Subd. 5. December 24 or 31. A financial institution may close at noon on December 24 or on December 31. The financial institution shall post on its premises a written notice of the closing.

History: 1949 c 38 s 1; 1951 c 128 s 1; 1953 c 61 s 1; 1953 c 445 s 1; 1955 c 9 s 1; 1955 c 202 s 1; 1955 c 229 s 1; 1955 c 631 s 1; 1955 c 787 s 1; 1981 c 220 s 5; 1Sp1985 c 13 s 178; 1989 c 166 s 2; 1992 c 587 art 1 s 6; 1995 c 171 s 6; 2003 c 51 s 3; 2012 c 142 s 1



Section 47.0151 — EMERGENCY SUSPENSION OF BUSINESS, DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 47.0151 to 47.0155, the terms defined in this section have the meanings given them, unless the context requires otherwise.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Financial institution. "Financial institution" includes a bank, a savings bank, a trust company, any branch or agency of a foreign banking organization, a person or association of persons lawfully carrying on the business of banking, a savings association, and, so far as the provisions of sections 47.0151 to 47.0155 are consistent with federal law, national banks and federal savings associations, and includes any branch or detached facility of any of them.

Subd. 4. Officer. "Officer" means the person designated by the board of directors, board of trustees, or other governing body of a financial institution, to act for the financial institution in carrying out the provisions of sections 47.0151 to 47.0155 or, in the absence of a designation or of the officer or officers designated, the president or any other officer currently in charge of the operations of the financial institution or of the office or offices in question.

Subd. 5. Office. "Office" means any place at which a financial institution transacts its business or conducts operations related to its business.

Subd. 6. Emergency. "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a financial institution and which poses an imminent or existing threat to the safety or security of persons or property, or both. An emergency includes but is not limited to fire; flood; earthquake; hurricane; wind, rain, or snow storms; labor disputes and strikes; power failures; transportation failures; interruption of communication facilities; shortages of fuel, housing, food, transportation or labor; robbery or attempted robbery; actual or threatened enemy attack; epidemics or other catastrophes, riots; civil commotions; and other acts of lawlessness or violence.

History: 1971 c 318 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 179; 1995 c 202 art 1 sec 25



Section 47.0152 — EMERGENCY CLOSINGS; POWER OF COMMISSIONER.

Whenever the commissioner is of the opinion that an emergency exists, or is impending, in the state or in a part of it, the commissioner may, by proclamation, authorize financial institutions located in the affected area to close any or all of their offices. In addition, if the commissioner is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular financial institution or a particular office of it, but not financial institutions located in the area generally, the commissioner may authorize the particular financial institution or office affected, to close or to temporarily relocate. The office closed shall remain closed until the commissioner proclaims that the emergency has ended, or until an earlier time when the officers of the financial institution determine that an office, closed because of the emergency, should reopen, and, in either event, for the further time reasonably necessary to reopen. The provisions of section 47.101 shall be waived for a temporary location established due to an emergency.

History: 1971 c 318 s 2; 1Sp1985 c 13 s 180; 1986 c 444



Section 47.0153 — CLOSINGS; POWERS OF OFFICERS.

Subdivision 1. Emergency closings. When the officers of a financial institution are of the opinion that an emergency exists, or is impending, which affects, or may affect, a financial institution's offices, they shall have the authority, in the reasonable exercise of their discretion, to determine not to open any of its offices on any business day or, if having opened, to close an office during the continuation of the emergency, even if the commissioner does not issue a proclamation of emergency. The office closed shall remain closed until the time that the officers determine the emergency has ended, and for the further time reasonably necessary to reopen. No financial institution office shall remain closed for more than 48 consecutive hours, excluding other legal holidays, without the prior approval of the commissioner.

Subd. 2. Special observance closings. The officers of a financial institution may close the financial institution or one or more of the financial institution's offices on a day designated, by the President of the United States or the governor as a day of national mourning, rejoicing, or other special observance.

History: 1971 c 318 s 3; 1994 c 382 s 2



Section 47.0154 — NOTICE TO COMMISSIONER.

A financial institution closing an office or offices pursuant to the authority granted under section 47.0153, subdivision 1, shall give as prompt notice of its action, as conditions will permit and by any means available, to the commissioner.

History: 1971 c 318 s 4; 1994 c 382 s 3



Section 47.0155 — EFFECT OF CLOSING.

Any day on which a financial institution, or any of its offices, is closed during all or part of its normal business hours pursuant to sections 47.0151 to 47.0155 shall be, with respect to the financial institution or, if not all of its offices are closed, then with respect to the office which is closed, a legal holiday for all purposes with respect to any financial institution business of any character. No liability, or loss of rights of any kind, on the part of any financial institution, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by sections 47.0151 to 47.0155.

The provisions of sections 47.0151 to 47.0155 shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States, authorizing the closing of a financial institution or excusing the delay by a financial institution in the performance of its duties and obligations because of emergencies or conditions beyond the financial institution's control, or otherwise.

History: 1971 c 318 s 5



Section 47.0156 — CLOSING EFFECTING A PERMANENT CESSATION OF BUSINESS.

The permanent closing of a financial institution as defined in section 47.015 or 47.0151 for purposes, or with a result, other than authorized in sections 47.015 to 47.0155 is unlawful unless at least 60 days' written notice is given to the commissioner.

History: 1Sp1985 c 13 s 181; 1993 c 257 s 6; 1999 c 151 s 6



Section 47.016 — DISPOSITION OF CREDIT INSURANCE INCOME.

Subdivision 1. Definitions. (a) For the purpose of this section, the following terms have the meanings given them.

(b) "Credit insurance" means credit life, accident and health insurance, and credit involuntary unemployment insurance as defined in section 62B.02.

(c) "Officer," "director," "employee," and "shareholder" include the spouse and minor children of the officer, director, employee, or shareholder.

(d) "Interest" includes ownership through a spouse or minor children; ownership through a broker, nominee, or agent; and ownership through a corporation, partnership, association, joint venture, or proprietorship.

(e) "Financial institution" means any person who lends money and sells credit insurance to the borrower.

Subd. 2. Scope and purpose. This section applies to sales of credit insurance by employees, officers, directors, and shareholders of a financial institution and by corporations, partnerships, associations, and other entities in which these persons have an interest. The purposes of this section are (1) to prohibit employees, officers, directors, members, and shareholders of financial institutions from benefiting personally on the sale of credit insurance to loan customers and (2) to encourage marketing of credit insurance through the use of financial facilities only under arrangements which assure that employees, officers, directors, and shareholders do not receive benefits not shared with all stockholders or members of the financial institution.

Subd. 3. Distribution of credit insurance income. No employee, officer, director, or shareholder of a financial institution, nor a corporation, partnership, association, or other entity in which these persons have an interest, may retain commissions or other income from the sale of credit insurance in connection with a loan made by the financial institution. All such income received by these persons or by a corporation, partnership, association, or other entity in which these persons have an interest, must be turned over to the financial institution. Nothing in this section prohibits a financial institution from receiving the income directly in the form of commissions or as compensation for use of its premises, personnel, and good will.

History: 1983 c 250 s 8; 1993 c 343 s 1



Section 47.02 — "BANK" AND "SAVINGS BANK."

A "bank" is a corporation having a place of business in this state, where credits are opened by the deposit of money or currency, or the collection of the same, subject to be paid or remitted on draft, check, or order; and where money is loaned or advanced on stocks, bonds, bullion, bills of exchange, or promissory notes, and where the same are received for discount or sale. A "savings bank" is a corporation authorized to do business under chapter 50. Every "bank" or "savings bank" in this state shall at all times be under the supervision and subject to the control of the commissioner of commerce, and when so conducted the business shall be known as "banking."

History: (7636) 1907 c 111 s 1; 1909 c 103 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 7



Section 47.03 — USE OF CERTAIN WORDS PERMITTED.

Subdivision 1. Bank, banker, banking. No individual, partnership, unincorporated association, or corporation, except as specifically authorized by the laws of this state, who does not hold an effective certificate of authority, issued by the commissioner of commerce, to engage in the business of banking and is not subject to and complying with all the provisions of law relating to banks shall engage in such business, or make use of the words "bank," "banker," or "banking," or any derivative or compound of any such words, or any word or words in a foreign language having the same or a similar meaning, in its business name or in any sign, symbol, token, letterhead, circular, advertisement, or any other written or printed matter, in such manner as might indicate to any person that such individual, partnership, unincorporated association, or corporation is authorized to engage in the business of banking. This subdivision shall not apply to any holding company affiliate or affiliate as defined in the Act of Congress, known as the Banking Act of 1933, nor to any insurance company authorized to engage in the insurance business in the state of Minnesota.

Subd. 2. Violations. Every individual, partnership, unincorporated association, or corporation which shall violate any of the provisions of this section shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, as determined by the court, to be recovered in a civil action to be brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined from any further violation in an action brought in the name of the state for that purpose.

History: (7637) 1907 c 111 s 2; 1945 c 133 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.07 — COMPANIES SUBJECT TO PROVISIONS.

All companies, associations, and corporations organized under any law of this state, other than those relating to the organization of banks and trust companies, which assume or exercise any of the functions, powers, or privileges conferred upon banks or trust companies under any law of this state, shall be subject to all the limitations, penalties, and requirements incident or pertaining to these functions, powers, or privileges; and the stockholders or persons forming the same shall be liable in the same manner and to the same extent as if these companies, associations, and corporations were organized as banks or trust companies under this chapter.

History: (7655) RL s 2982



Section 47.08 — ARTICLES OF INCORPORATION FILED WITH COMMISSIONER.

All persons proposing to incorporate and organize any financial institution, whether defined or described as such by the laws of the state, shall, before doing any business in the state as a corporation, and before filing their articles of incorporation with the secretary of state or with any other officer with whom the law requires such articles to be filed or recorded, file a copy of such articles with the commissioner of commerce.

History: (7656) 1911 c 323 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.09 — ADVERTISEMENTS.

No such financial institution shall, directly, indirectly, or by inference of any kind, display, represent, hold out or otherwise advertise as its capital, resources, assets or financial strength or ability or availability therefor, any capital, resources, or assets of any other financial institution or institutions, whether or not such other financial institution or institutions are in any way connected with such financial institution through or by way of a holding company or other corporation or similar structure; nor shall any such financial institution, the capital stock of which is, in whole or in part, controlled or owned by any such holding company, other corporation or similar structure, display, represent, hold out or otherwise advertise that it is affiliated with or has any other connection with such company, corporation or similar structure other than that which truly and actually exists; and no such financial institution shall advertise as its capital any amount other or greater than the amount of actual paid-in capital, which it shall have at the time of the appearance of such advertisement, and no such financial institution shall advertise in any way the aggregate or individual responsibility or financial worth of its stockholders, or in any manner seek to convey the impression that the financial resources of its stockholders above the limit provided by law are available for the purpose of meeting its liabilities.

History: (7657) 1911 c 323 s 2; 1925 c 169; 1931 c 380



Section 47.096 — TIME DEPOSITS; NOTICE OF AUTOMATIC RENEWAL.

If a deposit for a term of one year or more, including a savings certificate and a certificate of deposit, is automatically renewable by its own terms if not redeemed at a specified redemption date, the financial corporation receiving the deposit shall give mailed written notice to the owner or holder of the deposit not less than 30 days prior to the redemption date. The written notice shall be sent to the last known address of the owner or holder as filed with the financial corporation, shall state the date of the automatic renewal and shall state any penalty diminution of interest or other consequences to the owner or holder arising out of the failure to redeem prior to automatic renewal. In lieu of complying with the provisions of this section, a financial corporation may comply with the requirements of the federal Truth in Savings Act and regulations, notwithstanding whether or not that act or those regulations apply to the deposit.

History: 1976 c 187 s 1; 1993 c 257 s 7



Section 47.10 — REAL ESTATE; ACQUISITION, HOLDING.

Subdivision 1. Authority, approval, limitations. (a) Except as otherwise specially provided, the net book value of land and buildings for the transaction of the business of the corporation, including parking lots and premises leased to others, shall not be more than as follows:

(1) for a bank, trust company, savings bank, or stock savings association, if investment is for acquisition and improvements to establish a new banking office, or is for improvements to existing property or acquisition and improvements to adjacent property, approval by the commissioner of commerce is not required if the total investment does not exceed 50 percent of its existing capital stock and paid-in surplus. Upon written prior approval of the commissioner of commerce, a bank, trust company, savings bank, or stock savings association may invest in the property and improvements in clause (1) or for acquisition of nonadjacent property for expansion or future use, if the aggregate of all such investments does not exceed 100 percent of its existing capital stock and paid-in surplus;

(2) for a mutual savings association, five percent of its net assets.

(b) For purposes of this subdivision, an intervening highway, street, road, alley, other public thoroughfare, or easement of any kind does not cause two parcels of real property to be nonadjacent.

Subd. 2. Books and records. With the exception of annual amortization charges which are made in accordance with generally accepted accounting principles, no state bank, trust company, savings bank, or savings association shall decrease the actual cost of the investment as shown on its books by a charge to any of its capital accounts unless approved by the commissioner.

Subd. 3. Leasehold place of business; approval of certain lease agreements. No bank, trust company, savings bank, or savings association may acquire real property and improvements of any nature to it for its place of business by lease agreement if the lessor has an existing direct or indirect interest in the management or ownership of the bank, trust company, savings bank, or savings association without prior written approval by the commissioner. This includes subsequent amendments and associated leasehold improvements. A lessee's expenditures to maintain the leasehold premises consistent with ordinary business conditions and within the preapproved lease agreement does not constitute an amendment requiring prior written approval.

Subd. 4. Approval of certain insider agreements. No bank, trust company, savings bank, or savings association may purchase, sell, or lease real property, personal property, improvements or equipment of a value of $25,000 or more if the purchaser, seller, lessor, or lessee other than the bank, trust company, savings bank, or savings association has an existing direct or indirect interest in the institution without prior written approval by the commissioner. Each bank, trust company, savings bank, or savings association must maintain documentation of transactions with interested parties, including personal property leases and purchases or sales of under $25,000, which demonstrates the commercial reasonableness and fair market value of the transaction.

History: (7648) RL s 2976; 1941 c 37 s 1; 1955 c 104 s 1; 1957 c 601 s 4; 1982 c 473 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 349 art 1 s 5,6; 1992 c 587 art 1 s 7; 1995 c 171 s 8; 1995 c 202 art 1 s 25; art 2 s 2; 1996 c 414 art 1 s 6; 2001 c 56 s 1; 2005 c 118 s 1



Section 47.101 — PLACE OF BUSINESS; RELOCATION, DISPOSAL.

Subdivision 1. Approval. A bank, trust company, savings bank, or savings association may change its location, dispose of its place of business, and acquire another upon the written approval of the commissioner of commerce or otherwise as provided for in this section.

Subd. 2. Banking institutions; certain relocations, applications, notice, approval. A banking institution defined in section 48.01, subdivision 2, desiring to relocate its main office within the lesser of a radius of three miles measured in a straight line or the municipality, as defined in section 47.51, in which it is located shall notify the commissioner of commerce in a form prescribed by the commissioner of commerce. The applicant shall publish once in a form prescribed by the commissioner a notice of the relocation in a qualified newspaper published in the municipality where the banking institution is located. If there are no such newspapers, then notice shall be published in qualified newspapers likely to give notice in the municipality. The applicant shall cause the notice to be publicly displayed in its lobby.

Subd. 3. Applications to Department of Commerce. An application by a banking institution to relocate its main office other than those provided for in subdivision 2 shall be accompanied by a filing fee of $3,000 payable to the commissioner of commerce and approved or disapproved by the commissioner of commerce as provided for in sections 46.041 and 46.044.

History: 1982 c 473 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 13,14; 1989 c 166 s 3; 1992 c 587 art 1 s 8; 1995 c 202 art 1 s 25; 1996 c 414 art 3 s 1,2; 1999 c 151 s 7; 2003 c 51 s 4



Section 47.11 — SELECTION OF NAME.

Before execution of the certificate of incorporation of any such corporation or conduct of business under an assumed name, its proposed name or proposed assumed name shall be submitted to the commissioner of commerce, who shall compare it with those of corporations operating in the state, and if it is likely to be mistaken for any of them, or to confuse the public as to the character of its business, or is otherwise objectionable, additional names shall be submitted until a satisfactory one is selected, whereupon the commissioner shall issue a certificate of approval thereof.

History: (7644) RL s 2972; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 202 art 1 s 5



Section 47.12 — FINANCIAL CORPORATIONS.

Subdivision 1. Purposes. Corporations may be formed for any one of the following purposes:

(1) carrying on the business of banking, by receiving deposits, buying, selling, and discounting notes, bills, and other evidences of debt legal for investment, domestic or foreign, dealing in gold and silver bullion and foreign coins, issuing circulating notes, and loaning money upon real estate or personal security or upon the creditworthiness of the borrower;

(2) establishing and conducting clearinghouses, for effecting, in one place, the speedy and systematic daily exchange and adjustment of balances between banks and bankers in any municipality, town, or county, establishing and enforcing uniform methods of conducting the banking business in such locality, and adjusting disputes or misunderstandings between members of such clearinghouse engaged in the banking business;

(3) creating and conducting savings banks for the reception, on deposit, of money offered for that purpose, the investment thereof, and the declaring, crediting, and paying of dividends or interest thereon, as authorized and provided by law;

(4) transacting business as a trust company in conformity with the laws relating thereto; and

(5) carrying on, in accordance with law, the business of savings associations.

Subd. 2. Organization. Three or more persons may form a corporation for any of the purposes specified in this section by applying to the Department of Commerce and complying with all applicable organizational requirements and the conditions set out in clauses (1) to (7). The incorporators must subscribe a certificate specifying:

(1) the corporation's name, which must distinguish it from all other corporations authorized to do business in this state, and must contain the word "company," "corporation," "bank," "trust," "association," or "incorporated";

(2) the general nature of the corporation's business and its principal place of business;

(3) the period of its duration, if limited;

(4) the names and places of residence of the incorporators;

(5) the board in which the management of the corporation will be vested, the date of the annual meeting at which it will be elected, and the names and addresses of the board members until the first election, a majority of whom must always be residents of this state or reside within 50 miles of the main office of the corporation;

(6) the amount of capital stock, if any, how the capital stock is to be paid in, the number of shares into which it is to be divided, and the par value of each share; and, if there is to be more than one class, a description and the terms of issue of each class, and the method of voting on each class; and

(7) the highest amount of indebtedness or liability to which the corporation will at any time be subject. However, a corporation subject to section 48.27 may show its highest amount of indebtedness to be 30 times the amount of its capital and actual surplus.

The certificate may contain any other lawful provision defining and regulating the powers and business of the corporation, its officers, directors, trustees, members, and stockholders.

Subd. 3. Powers. (a) A corporation formed under this chapter may:

(1) be known by its corporate name for the time stated in its certificate of incorporation;

(2) sue and be sued in any court;

(3) have, use, and alter a common seal, but a seal must not be required;

(4) acquire, by purchase or otherwise, and hold, enjoy, improve, lease, encumber, and convey all real and personal property necessary for the purposes of its organization, subject to the limitations hereafter declared;

(5) elect or appoint in any manner it determines all necessary or proper officers, agents, boards, and committees, to fix their compensation, and to define their powers and duties;

(6) make and amend consistently with law bylaws providing for the management of its property and the regulation and government of its affairs; and

(7) wind up and liquidate its business in the manner provided by law.

(b) A corporation formed under this chapter shall indemnify persons against certain expenses and liabilities only as provided in section 302A.521.

History: (7441) RL s 2847; 1965 c 171 s 3; 1995 c 171 s 9; 2005 c 69 art 1 s 1; 2008 c 203 s 2



Section 47.13 — APPLICATION OF BUSINESS CORPORATION ACT.

The provisions of chapter 302A, other than sections 302A.471, 302A.473, 302A.671, 302A.673, 302A.675, and 302A.701 to 302A.791, apply to corporations formed for any of the purposes specified in section 47.12, except:

(1) that section 302A.215, subdivisions 2 and 3, only apply if the corporation's certificate of incorporation provides cumulative voting; and

(2) to the extent those provisions are inconsistent with any of the provisions of this chapter and chapters 46 to 50.

History: 2005 c 69 art 1 s 2



Section 47.14 — CERTIFICATE; HOW ACCOMPANIED.

The certificate of incorporation, when presented to the commissioner of commerce, shall be accompanied, in the case of a bank, with the certificate of a solvent bank in this state of the deposit therein, in cash, to the credit of the proposed bank, and payable upon its order when countersigned by the commissioner of commerce, of an amount equal to its capital stock, surplus and undivided profits. In the case of a reorganization of a former national bank, it shall also be accompanied with the written consent of the holders of a majority of its former capital stock. In the case of a savings bank, it shall be accompanied with proof of four weeks' published notice of the intention of the incorporators to organize the same, specifying its proposed name and location, and the names of the proposed incorporators, and that a majority thereof reside in the county of its proposed location, and a sworn declaration by each proposed trustee that the trustee will perform the duties as such to the best of that person's ability, according to law, with proof of the record of such declaration with the county recorder; and if there is a savings bank organized and doing business in such county, a copy of such notice shall be served by mail on such bank at least 15 days before the filing of such certificate.

History: (7645) RL s 2973; 1965 c 171 s 4; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 47.15 — BYLAWS.

Subdivision 1. Adoption of bylaws. Initial bylaws may be adopted pursuant to section 302A.171 by the incorporators. If not adopted by the incorporators, the bylaws must be adopted by the first board. Unless reserved by the articles to the shareholders, the power to adopt, amend, or repeal the bylaws is vested in the board. The power of the board is subject to the power of the shareholders, exercisable in the manner provided in section 302A.181, subdivision 3, to adopt, amend, or repeal bylaws adopted, amended, or repealed by the board. The bylaws may be amended by the shareholders at a regular or special meeting called for that purpose. After the adoption of the initial bylaws, the board shall not adopt, amend, or repeal a bylaw fixing a quorum for meetings of shareholders, prescribing procedures for removing directors or filling vacancies in the board, or fixing the number of directors or their classifications, qualifications, or terms of office, but may adopt or amend a bylaw to increase the number of directors.

Subd. 2. Filing. Within 90 days after the adoption of bylaws or any amendment thereof, a certified copy of the same shall be filed with the commissioner of commerce.

History: (7647) RL s 2975; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 2005 c 69 art 1 s 3



Section 47.16 — CERTIFICATION BY COMMISSIONER.

Subdivision 1. Filing. The certificate of a corporation must be filed for record with the secretary of state. If the secretary of state finds that it conforms to law and that the required fee has been paid, the secretary of state must record it and certify that fact on it. The secretary of state may not accept a certificate for filing unless the certificate also contains the endorsement of the commissioner of commerce.

Subd. 2. [Repealed, 1982 c 473 s 30]

Subd. 2. Certificate of authority. If the commissioner of commerce is satisfied that the corporation has been organized for legitimate purposes, and under such conditions as to merit and have public confidence, and that all provisions of law applicable to every branch of business in which, by the terms of its certificate, it is authorized to engage, have been complied with, the commissioner shall so certify. When the original certificate and the certificate of incorporation from the secretary of state is filed with the commissioner of commerce, the commissioner shall, within 60 days thereafter, execute and deliver to it a certificate of authority.

History: (7646) RL s 2974; 1955 c 820 s 11; 1980 c 541 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 4; 2005 c 69 art 1 s 4



Section 47.171 — CERTIFICATES OF INCORPORATION, AMENDMENT; EXCEPTIONS.

The certificate of incorporation of a financial corporation organized and existing under the laws of this state may be amended to change its name; to increase or decrease its capital stock; to change the number and, subject to section 48.02, the par value of the shares of its capital stock; to eliminate or limit a director's personal liability; or in respect to another matter which an original certificate of a corporation of the same kind might lawfully have contained. The change must be accomplished by the adoption of a resolution specifying the proposed amendment at a regular meeting or at a special meeting called for that expressly stated purpose, in either of the following ways:

(1) by a majority vote of all its shares; or

(2) by a majority vote of its entire board of directors within one year after authorization by specific resolution duly adopted at a meeting of shareholders. The resolution must be included in a certificate duly executed by its president and secretary, or other presiding and recording officers, and approved and filed in the manner prescribed for the execution, approval, and filing of a like original certificate.

History: 2005 c 69 art 1 s 5



Section 47.172 — RESTATED CERTIFICATES OF INCORPORATION.

Subdivision 1. Procedure. A financial corporation may by action taken in the same manner required for amendment of certificates of incorporation adopt a restated certificate of incorporation consisting of the certificate of incorporation as amended to date. The restated certificate of incorporation may be adopted in connection with an amendment to the certificate of incorporation. The restated certificate of incorporation must contain all the statements required by section 47.12, subdivision 2, to be included in the original certificate of incorporation except that: in lieu of setting forth the names and addresses of the first board of directors, the restated certificate of incorporation must include the names and addresses of the directors at the time of the adoption of the restated certificate of incorporation; and no statement need be made with respect to the names and addresses of the incorporators.

Subd. 2. Effect. The certificate to be filed to accomplish a restated certificate of incorporation must be entitled "restated certificate of incorporation of (name of financial corporation)" and must contain a statement that the restated certificate supersedes and takes the place of the existing certificate of incorporation and all amendments to it. The restated certificate of incorporation when executed, filed and recorded in the manner prescribed for certificate of amendment supersedes and takes the place of an existing certificate of incorporation and amendments to it. The secretary of state upon request must certify the restated certificate of incorporation.

History: 2005 c 69 art 1 s 6



Section 47.18 — "CORPORATION"; "AGENCY."

For the purpose of this section and section 47.19, the term "corporation" shall be construed to mean any bank, savings bank, trust company, insurance company, or savings association organized under the laws of this state; and the term "agency" shall be construed to mean the federal home loan bank of the district of which this state is a part, or of an adjoining district if convenience shall so require, or other financial corporation, association or agency created by any act of Congress.

History: (7658-1) 1933 c 101 s 1; 1995 c 202 art 1 s 25



Section 47.19 — CORPORATION MAY BE MEMBER OR STOCKHOLDER OF FEDERAL AGENCY.

Any corporation is hereby empowered and authorized to become a member of, or stockholder in, any such agency, and to that end to purchase stock in, or securities of, or deposit money with, such agency and/or to comply with any other conditions of membership or credit; to borrow money from such agency upon such rates of interest, not exceeding the contract rate of interest in this state, and upon such terms and conditions as may be agreed upon by such corporation and such agency, for the purpose of making loans, paying withdrawals, paying maturities, paying debts, and for any other purpose not inconsistent with the objects of the corporation; provided, that the aggregate amount of the indebtedness, so incurred by such corporation, which shall be outstanding at any time shall not exceed 35 percent of the then total assets of the corporation; to assign, pledge and hypothecate its bonds, mortgages or other assets; and, in case of savings associations, to repledge with such agency the shares of stock in such association which any owner thereof may have pledged as collateral security, without obtaining the consent thereunto of such owner, as security for the repayment of the indebtedness so created by such corporation and as evidenced by its note or other evidence of indebtedness given for such borrowed money; and to do any and all things which shall or may be necessary or convenient in order to comply with and to obtain the benefits of the provisions of any act of Congress creating such agency, or any amendments thereto.

History: (7658-2) 1933 c 101 s 2; 1995 c 202 art 1 s 25; 2007 c 44 s 1; 2007 c 57 art 3 s 7



Section 47.20 — LENDING AUTHORITY OF FINANCIAL INSTITUTIONS.

Subdivision 1. General authority. Pursuant to rules the commissioner of commerce finds to be necessary and proper, if any, banks, savings banks, and savings associations organized under the laws of this state or the United States, trust companies, trust companies acting as fiduciaries, and other banking institutions subject to the supervision of the commissioner of commerce, and mortgagees or lenders approved or certified by the secretary of housing and urban development or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the Farmers Home Administration or any successor, or approved or certified by the Federal Home Loan Mortgage Corporation, or approved or certified by the Federal National Mortgage Association, are authorized:

(1) to make loans and advances of credit and purchases of obligations representing loans and advances of credit which are insured or guaranteed by the secretary of housing and urban development pursuant to the National Housing Act, as amended, or the administrator of veterans affairs pursuant to the Servicemen's Readjustment Act of 1944, as amended, or the administrator of the Farmers Home Administration or any successor pursuant to the Consolidated Farm and Rural Development Act, Public Law 87-128, as amended, and to obtain the insurance or guarantees;

(2) to make loans secured by mortgages on real property and loans secured by a share or shares of stock or a membership certificate or certificates issued to a stockholder or member by a cooperative apartment corporation which the secretary of housing and urban development, the administrator of veterans affairs, or the administrator of the Farmers Home Administration or any successor has insured or guaranteed or made a commitment to insure or guarantee, and to obtain the insurance or guarantees;

(3) to make, purchase, or participate in such loans and advances of credit; including reverse mortgage loans, notwithstanding anything in subdivision 4b, sections 47.58 and 334.01, and chapter 56 to the contrary; as would be eligible for purchase, in whole or in part, by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, but without regard to any limitation placed upon the maximum principal amount of an eligible loan;

(4) to make, purchase or participate in such loans and advances of credit secured by mortgages on real property which are authorized or allowed by the Office of Thrift Supervision or the Office of the Comptroller of the Currency, or any successor to these federal agencies.

Subd. 2. Definitions. For the purposes of this section the terms defined in this subdivision have the meanings given them:

(1) "Actual closing costs" mean reasonable charges for or sums paid for the following, whether or not retained by the mortgagee or lender:

(a) Any insurance premiums including but not limited to premiums for title insurance, fire and extended coverage insurance, flood insurance, and private mortgage insurance, but excluding any charges or sums retained by the mortgagee or lender as self-insured retention.

(b) Abstracting, title examination and search, and examination of public records.

(c) The preparation and recording of any or all documents required by law or custom for closing a conventional or cooperative apartment loan.

(d) Appraisal and survey of real property securing a conventional loan or real property owned by a cooperative apartment corporation of which a share or shares of stock or a membership certificate or certificates are to secure a cooperative apartment loan.

(e) A single service charge, which includes any consideration, not otherwise specified herein as an "actual closing cost" paid by the borrower and received and retained by the lender for or related to the acquisition, making, refinancing or modification of a conventional or cooperative apartment loan, and also includes any consideration received by the lender for making a borrower's interest rate commitment or for making a borrower's loan commitment, whether or not an actual loan follows the commitment. The term service charge does not include forward commitment fees. The service charge shall not exceed one percent of the original bona fide principal amount of the conventional or cooperative apartment loan, except that in the case of a construction loan, the service charge shall not exceed two percent of the original bona fide principal amount of the loan. That portion of the service charge imposed because the loan is a construction loan shall be itemized and a copy of the itemization furnished the borrower. A lender shall not collect from a borrower the additional one percent service charge permitted for a construction loan if it does not perform the service for which the charge is imposed or if third parties perform and charge the borrower for the service for which the lender has imposed the charge.

(f) Charges and fees necessary for or related to the transfer of real or personal property securing a conventional or cooperative apartment loan or the closing of a conventional or cooperative apartment loan paid by the borrower and received by any party other than the lender.

(2) "Contract for deed" means an executory contract for the conveyance of real estate, the original principal amount of which is less than $300,000. A commitment for a contract for deed shall include an executed purchase agreement or earnest money contract wherein the seller agrees to finance any part or all of the purchase price by a contract for deed.

(3) "Conventional loan" means a loan or advance of credit, other than a loan or advance of credit made by a credit union or made pursuant to section 334.011, to a noncorporate borrower in an original principal amount of less than $100,000, secured by a mortgage upon real property containing one or more residential units or upon which at the time the loan is made it is intended that one or more residential units are to be constructed, and which is not insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the Farmers Home Administration, and which is not made pursuant to the authority granted in subdivision 1, clause (3) or (4). The term mortgage does not include contracts for deed or installment land contracts.

(4) "Cooperative apartment loan" means a loan or advance of credit, other than a loan or advance of credit made by a credit union or made pursuant to section 334.011, to a noncorporate borrower in an original principal amount of less than $100,000, secured by a security interest on a share or shares of stock or a membership certificate or certificates issued to a stockholder or member by a cooperative apartment corporation, which may be accompanied by an assignment by way of security of the borrower's interest in the proprietary lease or occupancy agreement in property issued by the cooperative apartment corporation and which is not insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the Farmers Home Administration.

(5) "Cooperative apartment corporation" means a corporation or cooperative organized under chapter 308A or 317A, the shareholders or members of which are entitled, solely by reason of their ownership of stock or membership certificates in the corporation or association, to occupy one or more residential units in a building owned or leased by the corporation or association.

(6) "Forward commitment fee" means a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make conventional loans to two or more credit worthy purchasers, including future purchasers, of residential units, or a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make conventional loans to two or more credit worthy purchasers, including future purchasers, of units to be created out of existing structures pursuant to chapter 515B, or a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make cooperative apartment loans to two or more credit worthy purchasers, including future purchasers, of a share or shares of stock or a membership certificate or certificates in a cooperative apartment corporation; provided, that the forward commitment rate of interest does not exceed the maximum lawful rate of interest effective as of the date the forward commitment is issued by the lender.

(7) "Borrower's interest rate commitment" means a binding commitment made by a lender to a borrower wherein the lender agrees that, if a conventional or cooperative apartment loan is made following issuance of and pursuant to the commitment, the conventional or cooperative apartment loan shall be made at a rate of interest not in excess of the rate of interest agreed to in the commitment, provided that the rate of interest agreed to in the commitment is not in excess of the maximum lawful rate of interest effective as of the date the commitment is issued by the lender to the borrower.

(8) "Borrower's loan commitment" means a binding commitment made by a lender to a borrower wherein the lender agrees to make a conventional or cooperative apartment loan pursuant to the provisions, including the interest rate, of the commitment, provided that the commitment rate of interest does not exceed the maximum lawful rate of interest effective as of the date the commitment is issued and the commitment when issued and agreed to shall constitute a legally binding obligation on the part of the mortgagee or lender to make a conventional or cooperative apartment loan within a specified time period in the future at a rate of interest not exceeding the maximum lawful rate of interest effective as of the date the commitment is issued by the lender to the borrower; provided that a lender who issues a borrower's loan commitment pursuant to the provisions of a forward commitment is authorized to issue the borrower's loan commitment at a rate of interest not to exceed the maximum lawful rate of interest effective as of the date the forward commitment is issued by the lender.

(9) "Finance charge" means the total cost of a conventional or cooperative apartment loan including extensions or grant of credit regardless of the characterization of the same and includes interest, finders fees, and other charges levied by a lender directly or indirectly against the person obtaining the conventional or cooperative apartment loan or against a seller of real property securing a conventional loan or a seller of a share or shares of stock or a membership certificate or certificates in a cooperative apartment corporation securing a cooperative apartment loan, or any other party to the transaction except any actual closing costs and any forward commitment fee. The finance charges plus the actual closing costs and any forward commitment fee, charged by a lender shall include all charges made by a lender other than the principal of the conventional or cooperative apartment loan. The finance charge, with respect to wraparound mortgages, shall be computed based upon the face amount of the wraparound mortgage note, which face amount shall consist of the aggregate of those funds actually advanced by the wraparound lender and the total outstanding principal balances of the prior note or notes which have been made a part of the wraparound mortgage note.

(10) "Lender" means any person making a conventional or cooperative apartment loan, or any person arranging financing for a conventional or cooperative apartment loan. The term also includes the holder or assignee at any time of a conventional or cooperative apartment loan.

(11) "Loan yield" means the annual rate of return obtained by a lender over the term of a conventional or cooperative apartment loan and shall be computed as the annual percentage rate as computed in accordance with sections 226.5 (b), (c), and (d) of Regulation Z, Code of Federal Regulations, title 12, part 226, but using the definition of finance charge provided for in this subdivision. For purposes of this section, with respect to wraparound mortgages, the rate of interest or loan yield shall be based upon the principal balance set forth in the wraparound note and mortgage and shall not include any interest differential or yield differential between the stated interest rate on the wraparound mortgage and the stated interest rate on the one or more prior mortgages included in the stated loan amount on a wraparound note and mortgage.

(12) "Person" means an individual, corporation, business trust, partnership or association or any other legal entity.

(13) "Residential unit" means any structure used principally for residential purposes or any portion thereof, and includes a unit in a common interest community, a nonowner occupied residence, and any other type of residence regardless of whether the unit is used as a principal residence, secondary residence, vacation residence, or residence of some other denomination.

(14) "Vendor" means any person or persons who agree to sell real estate and finance any part or all of the purchase price by a contract for deed. The term also includes the holder or assignee at any time of the vendor's interest in a contract for deed.

Subd. 3. Conventional or cooperative loans and obligations. Notwithstanding the provisions of section 334.01, lenders are authorized to make conventional or cooperative apartment loans and purchases of obligations representing conventional or cooperative apartment loans pursuant to rules the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the maximum lawful interest rate prescribed in subdivision 4a. Contract for deed vendors are authorized to charge interest on contracts for deed at an interest rate not in excess of the maximum lawful interest rate prescribed in subdivision 4a.

Subd. 4. [Repealed, 1981 c 351 s 14]

Subd. 4a. Maximum interest rate. (a) No conventional or cooperative apartment loan or contract for deed shall be made at a rate of interest or loan yield in excess of a maximum lawful interest rate in an amount equal to the Federal National Mortgage Association posted yields on 30-year mortgage commitments for delivery within 60 days on standard conventional fixed-rate mortgages published in the Wall Street Journal for the last business day of the second preceding month plus four percentage points.

(b) The maximum lawful interest rate applicable to a cooperative apartment loan or contract for deed at the time the loan or contract is made is the maximum lawful interest rate for the term of the cooperative apartment loan or contract for deed. Notwithstanding the provisions of section 334.01, a cooperative apartment loan or contract for deed may provide, at the time the loan or contract is made, for the application of specified different consecutive periodic interest rates to the unpaid principal balance, if no interest rate exceeds the maximum lawful interest rate applicable to the loan or contract at the time the loan or contract is made.

(c) The maximum interest rate that can be charged on a conventional loan or a contract for deed, with a duration of ten years or less, for the purchase of real estate described in section 83.20, subdivisions 11 and 13, is three percentage points above the rate permitted under paragraph (a) or 15.75 percent per year, whichever is less. This paragraph is effective August 1, 1992.

(d) Contracts for deed executed pursuant to a commitment for a contract for deed, or conventional or cooperative apartment loans made pursuant to a borrower's interest rate commitment or made pursuant to a borrower's loan commitment, or made pursuant to a commitment for conventional or cooperative apartment loans made upon payment of a forward commitment fee including a borrower's loan commitment issued pursuant to a forward commitment, which commitment provides for consummation within some future time following the issuance of the commitment may be consummated pursuant to the provisions, including the interest rate, of the commitment notwithstanding the fact that the maximum lawful rate of interest at the time the contract for deed or conventional or cooperative apartment loan is actually executed or made is less than the commitment rate of interest, provided the commitment rate of interest does not exceed the maximum lawful interest rate in effect on the date the commitment was issued. The refinancing of: (1) an existing conventional or cooperative apartment loan, (2) a loan insured or guaranteed by the secretary of housing and urban development, the administrator of veterans affairs, or the administrator of the Farmers Home Administration, or (3) a contract for deed by making a conventional or cooperative apartment loan is deemed to be a new conventional or cooperative apartment loan for purposes of determining the maximum lawful rate of interest under this subdivision. The renegotiation of a conventional or cooperative apartment loan or a contract for deed is deemed to be a new loan or contract for deed for purposes of paragraph (b) and for purposes of determining the maximum lawful rate of interest under this subdivision. A borrower's interest rate commitment or a borrower's loan commitment is deemed to be issued on the date the commitment is hand delivered by the lender to, or mailed to the borrower. A forward commitment is deemed to be issued on the date the forward commitment is hand delivered by the lender to, or mailed to the person paying the forward commitment fee to the lender, or to any one of them if there should be more than one. A commitment for a contract for deed is deemed to be issued on the date the commitment is initially executed by the contract for deed vendor or the vendor's authorized agent.

(e) A contract for deed executed pursuant to a commitment for a contract for deed, or a loan made pursuant to a borrower's interest rate commitment, or made pursuant to a borrower's loan commitment, or made pursuant to a forward commitment for conventional or cooperative apartment loans made upon payment of a forward commitment fee including a borrower's loan commitment issued pursuant to a forward commitment at a rate of interest not in excess of the rate of interest authorized by this subdivision at the time the commitment was made continues to be enforceable in accordance with its terms until the indebtedness is fully satisfied.

Subd. 4b. Future appreciation of mortgaged property. Notwithstanding any other provision of this chapter, including section 47.203, with respect to any conventional loan pursuant to which the mortgagee or lender shall receive any share of future appreciation of the mortgaged property, the following limitations shall apply:

(1) The share of future appreciation of the mortgaged property which the lender or mortgagee may receive shall be limited to the proportionate amount produced by dividing the lesser of the acquisition cost or fair market value of the mortgaged property at the time the conventional loan is made into the original principal amount of the conventional loan; provided that in no event shall the annual rate of return obtained by the lender or mortgagee over the term of the conventional loan exceed the maximum lawful interest rate prescribed in subdivision 4a.

(2) The lender or mortgagee shall not receive any share of future appreciation of the mortgaged property except (a) upon sale or transfer of the mortgaged property or any interest therein, whether by lease, deed, contract for deed or otherwise, whether for consideration or by gift or in the event of death, or otherwise, and whether voluntarily, involuntarily, or by operation of law, provided that if the mortgagor or mortgagors own the mortgaged property as cotenants, the transfer of the mortgaged property or any interest therein from one of such cotenants to another cotenant, whether by reason of death or otherwise, shall not be considered a sale or transfer, and a taking by eminent domain shall not be considered a sale or transfer unless it is a total taking for which payment is made for the full value of the mortgaged property, and a casualty loss shall not be considered a sale or transfer unless the proceeds of any insurance claim made in connection with such casualty loss are applied to prepay the principal of the conventional loan; or (b) upon the stated maturity of the loan, if the loan is made pursuant to or in connection with a specific housing program undertaken by a city, housing and rehabilitation authority, port authority, or other political subdivision or agency of the state.

(3) Before the loan is made, the lender shall disclose to the mortgagor or mortgagors the terms and conditions upon which the lender or mortgagee shall receive any share of future appreciation of the mortgaged property.

Subdivision 6a shall not be construed to prohibit the lender or mortgagee from declaring the entire debt of a conventional loan subject to this subdivision due and payable upon a sale or transfer of the mortgaged property or any interest therein, as provided in clause (2).

The commissioner may from time to time make, amend and rescind rules, forms and orders necessary to carry out the provisions of this subdivision. The provisions of this subdivision shall not apply to loans made pursuant to the program authorized by Laws 1981, chapter 97.

Subd. 5. Precomputed loan refunds. A precomputed conventional loan or precomputed loan authorized in subdivision 1 shall provide for a refund of the precomputed finance charge according to the actuarial method if the loan is paid in full by cash, renewal or refinancing, or a new loan, one month or more before the final installment due date. The actuarial method for the purpose of this section is the amount of interest attributable to each fully unexpired monthly installment period of the loan contract following the date of prepayment in full, calculated as if the loan was made on an interest-bearing basis at the rate of interest provided for in the note based on the assumption that all payments were made according to schedule. A precomputed loan for the purpose of this section means a loan for which the debt is expressed as a sum comprised of the principal amount and the amount of interest for the entire term of the loan computed actuarially in advance on the assumption that all scheduled payments will be made when due, and does not include a loan for which interest is computed from time to time by application of a rate to the unpaid principal balance, interest-bearing loans, or simple-interest loans. For the purpose of calculating a refund for precomputed loans under this section, any portion of the finance charge for extending the first payment period beyond one month may be ignored. Nothing in this section shall be considered a limitation on discount points or other finance charges charged or collected in advance, and nothing in this section shall require a refund of the charges in the event of prepayment. Nothing in this section shall be considered to supersede section 47.204.

Subd. 6. Conventional loans on primary residences; consent to transfer. If the purpose of a conventional loan is to enable a borrower to purchase a one to four family dwelling for the borrower's primary residence, the lender shall consent to the subsequent transfer of the real estate if the existing borrower continues after transfer to be obligated for repayment of the entire remaining indebtedness. The lender shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making conventional loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the real estate used as collateral, and (2) executes an agreement in writing with the lender whereby the transferee assumes the obligations of the existing borrower under the loan instruments. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument. A lender may charge a fee not in excess of one-tenth of one percent of the remaining unpaid principal balance in the event the loan or advance of credit is assumed by the transferee and the existing borrower continues after the transfer to be obligated for repayment of the entire assumed indebtedness. A lender may charge a fee not in excess of one percent of the remaining unpaid principal balance in the event the remaining indebtedness is assumed by the transferee and the existing borrower is released from all obligations under the loan instruments. This subdivision applies to all conventional loans made on or after June 1, 1979, and before May 9, 1981.

Subd. 6a. Loan assumptions. If the purpose of a conventional loan, or loan made pursuant to the authority granted in subdivision 1, clause (3) or (4), is to enable a borrower to purchase a one to four family dwelling for the borrower's primary residence, the lender shall consent to the subsequent transfer of the real estate and shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making conventional loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the real estate used as collateral, (2) executes an agreement in writing with the lender whereby the transferee assumes the obligations of the existing borrower under the loan instruments, and (3) executes an agreement in writing to pay interest on the remaining obligation at a new interest rate not to exceed the lender's current market rate of interest on similar loans at the time of the transfer, the most recently published monthly index of the Federal Home Loan Mortgage Corporation auction yields or the existing interest rate provided for by the terms of the note, whichever is greater. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument.

Subd. 6b. Delinquency or late payment fees. A lender making a conventional loan may assess and collect fees for late payments according to the provision of section 47.59.

Subd. 6c. Extension of certain loan assumptions. Conventional loans made on or after June 1, 1979, and before May 9, 1981, continue to be assumable under the provisions of Minnesota Statutes 1984, section 47.20, subdivision 6, until October 1, 1990.

Subd. 7. Discount points prohibited. (1) Conventional or cooperative apartment loans made may contain provisions permitting discount points, if the loan does not provide a loan yield in excess of that permitted by subdivision 4a. The loan yield is computed using the amount resulting when the discount points are included in the finance charge.

(2) Forward commitment fees are not discount points within the meaning of this subdivision.

(3) No charges, fees, or sums permitted by this section which are paid to and received by a lender may be increased for purposes of evading compliance with this subdivision.

Subd. 8. Conventional loan provisions. A lender making a conventional loan shall comply with the following:

(1) The promissory note and mortgage evidencing a conventional loan shall be printed in not less than the equivalent of 8-point type, .075 inch computer type, or elite-size typewritten numerals, or shall be legibly handwritten.

(2) The mortgage evidencing a conventional loan shall contain a provision whereby the lender agrees to furnish the borrower with a conformed copy of the promissory note and mortgage at the time they are executed or within a reasonable time after recordation of the mortgage.

(3) The mortgage evidencing a conventional loan shall contain a provision whereby the lender, if it intends to foreclose, agrees to give the borrower written notice of any default under the terms or conditions of the promissory note or mortgage, by sending the notice by certified mail to the address of the mortgaged property or such other address as the borrower may have designated in writing to the lender. The lender need not give the borrower the notice required by this paragraph if the default consists of the borrower selling the mortgaged property without the required consent of the lender. The mortgage shall further provide that the notice shall contain the following provisions:

(a) the nature of the default by the borrower;

(b) the action required to cure the default;

(c) a date, not less than 30 days from the date the notice is mailed by which the default must be cured;

(d) that failure to cure the default on or before the date specified in the notice may result in acceleration of the sums secured by the mortgage and sale of the mortgaged premises;

(e) that the borrower has the right to reinstate the mortgage after acceleration; and

(f) that the borrower has the right to bring a court action to assert the nonexistence of a default or any other defense of the borrower to acceleration and sale.

Subd. 9. Escrow accounts. For purposes of this subdivision the term "mortgagee" shall mean all state banks and trust companies, national banking associations, state and federally chartered savings associations, mortgage banks, savings banks, insurance companies, credit unions or assignees of the above.

(a) Each mortgagee requiring funds of a mortgagor to be paid into an escrow, agency or similar account for the payment of taxes or homeowner's insurance premiums with respect to a mortgaged one-to-four family, owner-occupied residence located in this state, unless the account is required by federal law or regulation or maintained in connection with a conventional loan in an original principal amount in excess of 80 percent of the lender's appraised value of the residential unit at the time the loan is made or maintained in connection with loans insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the Farmers Home Administration or any successor, shall calculate interest on such funds at a rate of not less than three percent per annum. Such interest shall be computed on the average monthly balance in such account on the first of each month for the immediately preceding 12 months of the calendar year or such other fiscal year as may be uniformly adopted by the mortgagee for such purposes and shall be annually credited to the remaining principal balance on the mortgage, or at the election of the mortgagee, paid to the mortgagor or credited to the mortgagor's account. If the interest exceeds the remaining balance, the excess shall be paid to the mortgagor or vendee. The requirement to pay interest shall apply to such accounts created in conjunction with mortgage loans made prior to July 1, 1996.

(b) Unless the account is exempt from the requirements of paragraph (a), a mortgagee shall allow a mortgagor to elect to discontinue escrowing for taxes and homeowner's insurance after the seventh anniversary of the date of the mortgage, unless the mortgagor has been more than 30 days delinquent in the previous 12 months. This paragraph shall apply to accounts created prior to July 1, 1996, as well as to accounts created on or after July 1, 1996. The mortgagor's election shall be in writing. The lender or mortgage broker shall, with respect to mortgages made on or after August 1, 1997, notify an applicant for a mortgage of the applicant's rights under this paragraph. This notice shall be given at or prior to the closing of the mortgage loan and shall read substantially as follows:

"NOTICE OF RIGHT TO DISCONTINUE ESCROW

If your mortgage loan involves an escrow account for taxes and homeowner's insurance, you may have the right in five years to discontinue the account and pay your own taxes and homeowner's insurance. If you are eligible to discontinue the escrow account, you will be notified in five years."

If the escrow account has a negative balance or a shortage at the time the mortgagor requests discontinuance, the mortgagee is not obligated to allow discontinuance until the escrow account is balanced or the shortage has been repaid.

(c) The mortgagee shall notify the mortgagor within 60 days after the seventh anniversary of the date of the mortgage if the right to discontinue the escrow account is in accordance with paragraph (b). For mortgage loans entered into, on or prior to July 1, 1989, the notice required by this paragraph shall be provided to the mortgagor by January 1, 1997.

(d) Effective January 1, 1998, the requirements of paragraph (b), regarding the mortgagor's election to discontinue the escrow account, and paragraph (c), regarding notification to mortgagor, shall apply when the fifth anniversary of the date of the mortgage has been reached.

(e) A mortgagee may require the mortgagor to reestablish the escrow account if the mortgagor has failed to make timely payments for two consecutive payment periods at any time during the remaining term of the mortgage, or if the mortgagor has failed to pay taxes or insurance premiums when due. A payment received during a grace period shall be deemed timely.

(f) The mortgagee shall, subject to paragraph (b), return any funds remaining in the account to the mortgagor within 60 days after receipt of the mortgagor's written notice of election to discontinue the escrow account.

(g) The mortgagee shall not charge a direct fee for the administration of the escrow account, nor shall the mortgagee charge a fee or other consideration for allowing the mortgagor to discontinue the escrow account.

Subd. 10. Waiver. Except as provided in subdivision 5, the provisions of this section may not be waived by any oral or written agreement executed by any person.

Subd. 11. [Repealed, 1Sp1985 c 13 s 376]

Subd. 12. [Repealed, 1Sp1985 c 13 s 376]

Subd. 13. Conventional loan usury penalties. Any conventional loan having an interest rate or loan yield in excess of the maximum lawful interest rate provided for in subdivision 4a shall be usurious and subject to the same penalties as a loan made in violation of section 334.01. Any lender intentionally violating any other provision of this section shall be fined not more than $100 for each offense.

Subd. 13a. Contract for deed or cooperative apartment loan usury penalties. Any contract for deed or cooperative apartment loan having an interest rate in excess of the maximum lawful interest rate provided for in subdivision 4a is usurious. No contract for deed or cooperative apartment loan is unenforceable solely because the interest rate thereon is usurious. Persons who have paid usurious interest may recover an amount not to exceed five times the usurious portion of the interest paid under the contract for deed or cooperative apartment loan plus attorneys' fees from the person to whom the interest has been paid. The penalty provisions of chapter 334, do not apply to usurious contracts for deed or cooperative apartment loans.

Subd. 14. [Repealed, 1999 c 151 s 49]

Subd. 15. [Repealed, 1983 c 215 s 16; 1984 c 474 s 7; 1985 c 306 s 26; 1987 c 292 s 36; 1989 c 350 art 16 s 7]

History: (7658-3) 1935 c 49 s 1; 1937 c 88 s 1; 1969 c 579 s 1; 1976 c 196 s 1; 1976 c 300 s 2; 1977 c 350 s 1; 1978 c 529 s 2-4; 1979 c 48 s 1,3; 1979 c 279 s 1-8; 1980 c 373 s 1-5; 1981 c 137 s 1,2,4-8; 1981 c 351 s 1-9; 1982 c 424 s 7; 1982 c 632 s 1; 1983 c 215 s 1; 1983 c 288 s 1-3; 1983 c 289 s 114 subd 1; 1984 c 474 s 1; 1984 c 655 art 1 s 92; 1985 c 203 s 1; 1985 c 306 s 1; 1Sp1985 c 16 art 2 s 43; 1Sp1985 c 18 s 1; 1986 c 358 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 6; 1989 c 144 art 2 s 1; 1989 c 304 s 137; 1992 c 587 art 1 s 9-11; 1993 c 257 s 8; 1994 c 382 s 4; 1995 c 171 s 10,11; 1995 c 202 art 2 s 3,4; 1996 c 414 art 1 s 7-9; 1997 c 157 s 7,8; 1999 c 11 art 3 s 1; 1999 c 151 s 8; 2002 c 342 s 1; 2008 c 276 s 1; 2014 c 222 art 1 s 4



Section 47.201 — GRADUATED PAYMENT MORTGAGES AND COOPERATIVE APARTMENT LOANS.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision shall have the meanings given them:

(1) "Financial institution" means a state bank or trust company, a national banking association, a state or federally chartered savings association, a mortgage bank, or savings bank.

(2) "Graduated payment home loan" means a conventional or cooperative apartment loan made pursuant to section 47.20 and subject to the provisions therein, whereunder initial periodic repayments are lower than those under the standard conventional or cooperative apartment loan having equal periodic repayments, and gradually rise to a predetermined point after which they remain constant.

Subd. 2. Authorization. Notwithstanding the provisions of sections 334.01, subdivision 1, and 51A.37, subdivision 3, clause (d), any financial institution is authorized to make graduated payment home loans and purchases representing graduated payment home loans pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the maximum lawful interest rate prescribed in section 47.20, subdivision 4a. Notwithstanding the provisions of section 334.01, subdivision 1, where initial repayments of a graduated payment home loan are less than the total accrued outstanding interest, the excess accrued and unpaid interest may be added to the outstanding loan balance on which interest accrues at the contracted rate.

Subd. 3. Graduated payments. A graduated payment home loan may provide that periodic repayments of principal and interest on graduated payment home loans may increase in amounts not exceeding the following:

(a) 7.5 percent annually during a period of five years or less;

(b) 6.5 percent annually during a period of six years;

(c) 5.5 percent annually during a period of seven years;

(d) 4.5 percent annually during a period of eight years;

(e) 3.5 percent annually during a period of nine years; and

(f) 3 percent annually during a period of ten years.

No graduated payment home loan may provide for principal and interest increases after its first ten years. The increases in payments of principal and interest provided in clauses (a) to (f) are independent and one graduation period may not be used in conjunction with another period.

Subd. 4. Changes restricted. Payments of principal and interest may not be changed more than once a year. The first change may not occur until one year after the date of the first payment under the graduated payment home loan.

Subd. 5. Conversion rights. Borrowers taking a graduated payment home loan shall have the right to convert, at a time chosen by the borrower, to a standard nongraduated payment conventional loan or cooperative apartment loan. No assessment or penalties shall be made if the borrower chooses to convert at the interest rate and outstanding principal of the graduated payment home loan.

Subd. 6. Disclosure. Each prospective borrower shall receive materials explaining in reasonably simple terms the graduated payment home loan offered and a comparable standard conventional loan or cooperative apartment loan instrument with a fixed interest rate and level payments. The material shall include:

(a) A comparison of the terms of the graduated payment home loan and a standard conventional loan or cooperative apartment loan;

(b) Payment schedules for both types of instruments and the total payment in dollars over the full term of the loan;

(c) A description of the conversion option; and

(d) A prominent statement that borrowers have the option to elect a standard conventional loan or cooperative apartment loan instrument.

Subd. 7. Savings associations; first lien. Capitalization of interest resulting from any negative amortization of a graduated payment home loan made by a savings association shall not change the status of the mortgage as a first lien against the property securing the loan pursuant to section 51A.38, subdivision 5. The capitalization of interest in a negative amortization shall not be considered as a loan or debt separate from the graduated payment mortgage contracted for at the time of loan origination.

History: 1979 c 239 s 1; 1981 c 351 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 12; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 10,44; 1997 c 157 s 67; 1998 c 260 s 1



Section 47.203 — FEDERAL PREEMPTION OVERRIDE.

The provisions of Public Law 96-221, title V, part A, section 501(a)(1) (United States Code, title 12, section 1735f-7a), do not apply with respect to a loan, mortgage, credit sale or advance made in this state after June 2, 1981, nor with respect to a loan, mortgage, credit sale or advance secured by real property located in this state and made after June 2, 1981.

History: 1980 c 599 s 4; 1980 c 604 s 4; 1981 c 351 s 11; 1Sp1981 c 4 art 1 s 47; 1999 c 151 s 9



Section 47.204 — TEMPORARY REMOVAL OF MORTGAGE USURY LIMITS.

Subdivision 1. Limits on interest and other charges. Notwithstanding any law to the contrary, except as stated in section 58.137, no limitation on the rate or amount of interest, points, finance charges, fees, or other charges applies to a loan, mortgage, credit sale, or advance as described in United States Code, title 12, section 1735f-7a, as amended, which is made in this state after June 2, 1981.

Subd. 2. Enforceable throughout term. If the rate or amount of interest, discount points, finance charges, or other charges are permitted by this section at the time the loan, mortgage, credit sale or advance is made, the rate or amount of interest, discount points, finance charges or other charges are permitted throughout the original term of the agreement and any extension agreed upon by the borrower and the lender or their respective successors in interest.

History: 1981 c 351 s 12; 1984 c 576 s 4; 1987 c 349 art 1 s 7; 1999 c 151 s 10; 2002 c 342 s 2



Section 47.205 — ASSIGNMENT OF MORTGAGE; DUTIES; PENALTIES.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Lender" means all state banks and trust companies, national banking associations, state and federally chartered savings associations, mortgage banks, savings banks, insurance companies, credit unions making a loan, or any person making a conventional loan as defined under section 47.20, subdivision 2, clause (3) or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4). A "selling lender" is a lender who sells, assigns, or transfers the servicing of a loan, to a "purchasing lender or a servicing agent."

(b) "Loan" means all loans and advances of credit authorized under section 47.20, subdivision 1, clauses (1) to (4) and conventional loans as defined under section 47.20, subdivision 2, clause (3) or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4).

(c) "Escrow account" means escrow, agency, or similar account for the payment of taxes or insurance premiums with respect to a mortgaged one-to-four family, owner-occupied residence located in this state.

(d) "Person" means an individual, corporation, business trust, partnership or association, or any other legal entity.

Subd. 2. Assignment or sale of mortgage loans. If the servicing of mortgage loans financing one-to-four family owner-occupied residences located in this state is sold or assigned to another person:

(1) the selling lender shall notify the mortgagor of the sale no more than ten days after the actual date of transfer. The notification must include the name, address, and telephone number of the person who will assume responsibility for servicing and accept payments for the mortgage loan and the notification must also include a detailed written financial breakdown, including but not limited to, interest rate, monthly payment amount, and current escrow balance;

(2) the purchasing lender shall issue corrected coupon or payment books, if used, and shall provide notification to the mortgagor within 20 days after the first payment to the purchasing lender is due, of the name, address, and telephone number of the person from whom the mortgagor can receive information regarding the servicing of the loan, and shall inform the mortgagor of any changes made regarding the mortgage escrow accounts or servicing requirements including, but not limited to, interest rate, monthly payment amount, and current escrow balance; and

(3) the purchasing lender shall respond within 15 business days to a written request for information from a mortgagor. A written response must include the telephone number of the company representative who can assist the mortgagor.

Subd. 3. Administration of escrow accounts. Each lender requiring funds of a mortgagor to be paid into an escrow account for payment of taxes or insurance premiums with respect to a mortgaged one-to-four family owner-occupied residence located in this state shall make payments for the taxes or insurance from the escrow account in a timely manner as these obligations become due provided that funds paid into the account by the mortgagor are sufficient for the payment. If there is a shortage of funds, the lender shall promptly notify the mortgagor of the shortage. If the lender fails to make timely payments, the lender is liable to the mortgagor for actual damages caused by the failure to pay the amounts when due and is subject to penalties provided in subdivision 4, except that the lender may present any legal defense in any subsequent hearing. The lender is permitted to make a payment on behalf of the mortgagor even though there are not sufficient funds in a particular account to cover the payment.

Subd. 4. Penalties. If a lender fails to comply with the requirements of subdivisions 2 and 3, the lender is liable to the mortgagor for actual damages caused by the violation. In addition, the lender is liable to the mortgagor for $500 per occurrence if the violation of subdivision 2 or 3 was due to the lender's failure to exercise reasonable care.

History: 1986 c 358 s 1; 1987 c 349 art 1 s 8,9; 1995 c 171 s 13



Section 47.206 — INTEREST RATE OR DISCOUNT POINT AGREEMENTS.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Lender" means a person or entity referred to in section 47.20, subdivision 1, a credit union, or a person making a conventional loan as defined under section 47.20, subdivision 2, clause (3), or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4), except that conventional loans or cooperative apartment loans include any loan or advance of credit in an original principal balance of less than $200,000. "Lender" also means a mortgage broker as defined in paragraph (e).

(b) "Loan" means loans and advances of credit authorized under section 47.20, subdivision 1, clauses (1) to (4), and conventional loans as defined under section 47.20, subdivision 2, clause (3), or cooperative apartment loans as defined under section 47.20, subdivision 2, clause (4), except that conventional loans or cooperative apartment loans also include all loans and advances of credit in an original principal balance of less than $200,000. "Loan" does not include a loan or advance of credit secured by a mortgage upon real property containing more than one residential unit or secured by a security interest in shares of more than one residential unit in a building owned or leased by a cooperative apartment corporation.

(c) "Borrower" means a natural person who has submitted an application for a loan to a lender.

(d) "Interest rate or discount point agreement" or "agreement" means a contract between a lender and a borrower under which the lender agrees, subject to the lender's underwriting and approval requirements, to make a loan at a specified interest rate or number of discount points, or both, and the borrower agrees to make a loan on those terms. The term also includes an offer by a lender that is accepted by a borrower under which the lender promises to guarantee or lock in an interest rate or number of discount points, or both, for a specific period of time.

(e) "Mortgage broker" includes:

(1) a person who performs or offers to perform the activities of "mortgage brokering" or "soliciting, placing, or negotiating a residential mortgage loan" as defined by chapter 58; or

(2) the employees of a person described in clause (1).

Subd. 2. Disclosures. A lender offering borrowers the opportunity to enter into an agreement in advance of closing shall disclose, in writing, to the borrowers at the time the offer is made: (1) a definite expiration date or term of the agreement, which may not be less than the reasonably anticipated closing date or time required to process, approve, and close the loan; (2) the circumstances, if any, under which the borrower will be permitted to close at a lower rate of interest or points than expressed in the agreement; (3) the steps required to process, approve, and close the loan, including the actions required of the borrower and lender; (4) that the agreement is enforceable by the borrower; and (5) the consideration required for the agreement.

Subd. 3. Agreements to be in writing. A borrower or lender may not maintain an action on an agreement unless the agreement is in writing or is permitted by subdivision 4, expresses consideration, sets forth the relevant terms and conditions, and is signed by the borrower and the lender.

Subd. 4. Oral agreements and acceptances prohibited. A lender may not offer or induce a borrower to accept an oral agreement and a borrower may not be permitted to orally accept an agreement, provided that if the borrower and lender have not executed a written agreement, this subdivision does not prohibit the offer and acceptance of an oral agreement which is offered and accepted during a period no greater than ten days before closing.

Subd. 5. Statement of current terms not an offer. An oral or written statement of current loan terms and conditions, including interest rates and number of discount points, is not an offer or an inducement by a lender to enter into an agreement. A written statement of current loan terms and conditions must be accompanied by a disclaimer that the statement is not an offer to enter into an agreement and that an offer may only be made pursuant to subdivisions 3 and 4.

Subd. 6. Prohibited acts. A person, including a lender, may not advise, encourage, or induce a borrower or third party to misrepresent information that is the subject of a loan application or to violate the terms of the agreement. Neither a mortgage lender nor a mortgage broker shall advertise mortgage terms, including interest rate and discount points, which were not available from the lender or broker on the date or dates specified in the advertisement. For purposes of this section, "advertisement" shall include a list or sampler of mortgage terms compiled from information provided by the lender or broker, with or without charge to the lender or broker, by a newspaper, and shall also include advertising on the Internet.

Subd. 7. Penalties. (a) Except as provided in paragraph (c), a lender who violates this section or who causes unreasonable delay in processing a loan application beyond the expiration date of the agreement is liable to the borrower for a penalty in an amount not to exceed the borrower's actual out-of-pocket damages, including the present value of the increased interest costs over the normal life of the loan, or specific performance of the agreement. This paragraph applies to an agreement entered into after January 1, 1987.

(b) In addition to the penalty in paragraph (a), a lender is liable to the borrower for $500 for each violation of this section or for unreasonable delay in processing a loan application which causes the agreement to expire before closing.

(c) A lender who violates subdivision 4 is jointly and severally liable to the borrower for specific performance of the agreement or for a penalty in the amount of $500 or an amount not to exceed the borrower's actual out-of-pocket damages, including the present value of the increased costs over the normal life of the loan, whichever is greater, due to the good faith reliance of the borrower on the lender's oral representation.

(d) For purposes of this subdivision, evidence of unreasonable delay includes, but is not limited to:

(1) failure of the lender to return telephone calls or otherwise respond to the borrower's inquiries concerning the status of the loan;

(2) the addition by the lender of new requirements for processing or approving the loan that were not disclosed to the borrower under subdivision 2, clause (3), unless the requirements result from governmental agency or secondary mortgage market changes, other than changes in interest rates, that occur after the date of the agreement; or

(3) failure by the lender to take actions necessary to process or approve the loan within a reasonable period of time, if the borrower provided information requested by the lender in a timely manner.

History: 1987 c 336 s 5; 1996 c 439 art 5 s 1; 1997 c 157 s 9; 1998 c 343 art 2 s 1



Section 47.207 — CANCELLATION OF PRIVATE MORTGAGE INSURANCE.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given:

(a) "Current fair market value" means the value of the mortgagor's property determined by an appraisal conducted within 90 days of a mortgagor's written request for cancellation of private mortgage insurance. The appraisal shall be conducted by a real estate appraiser, licensed or certified by a state or federal agency, who is reasonably acceptable to the servicer. The appraisal may be conducted at either the request of the lender, mortgagor, or servicer. The mortgagor is responsible for the cost of the appraisal.

(b) "Lender" means a person who makes or holds a residential mortgage loan.

(c) "Private mortgage insurance" means insurance paid for by the mortgagor, including any mortgage guaranty insurance, against the nonpayment of, or default on, a residential mortgage loan, other than mortgage insurance made available under the federal National Housing Act, United States Code, title 38, or title V of the federal Housing Act of 1949. "Private mortgage insurance" does not mean lender-paid mortgage insurance.

(d) "Residential mortgage loan" means a loan secured by either: (1) a mortgage on residential real property; or (2) by certificates of stock or other evidence of ownership interest in and proprietary lease from corporations, partnerships, or other forms of business organizations formed for the purpose of cooperative ownership of residential real property.

(e) "Servicer" means a person who, through any medium or mode of communication, engages in the collection or remittance for, or the right or obligation to collect or remit for, a lender, mortgagee, note owner, noteholder, or for a person's own account, of payments, interest, principal, and escrow items such as insurance and taxes for property subject to a residential mortgage loan.

Subd. 2. Right to cancel. With respect to an existing or future residential mortgage loan, a mortgagor shall have the right to elect, in writing, to cancel private mortgage insurance in connection with a residential mortgage loan if all of the following terms and conditions have been met:

(1) the current unpaid principal balance of the mortgage is 80 percent or less of the current fair market value of the property;

(2) the mortgagor has not:

(i) been 60 days or longer past due on a mortgage payment during the 12-month period beginning 24 months before the date on which the servicer receives the mortgagor's written request for cancellation; or

(ii) been 30 days or longer past due on a mortgage payment during the 12 months preceding the date on which the servicer receives the mortgagor's written request for cancellation;

(3) the mortgage was made at least 24 months prior to the receipt of a request for cancellation;

(4) the property securing the mortgage loan is owner-occupied; and

(5) the mortgage has not been pooled with other mortgages in order to constitute, in whole or in part, collateral for bonds issued by the state of Minnesota or any political subdivision of the state of Minnesota or of any agency of any political subdivision of the state of Minnesota.

Subd. 3. Notice. (a) With respect to each existing or future residential mortgage loan, a servicer must provide an annual written notice to the mortgagor currently paying premiums for private mortgage insurance. The notice must be in 12-point type or greater and appear substantially as follows:

NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE

If you currently pay private mortgage insurance premiums, you may have the right under federal law or Minnesota law to cancel the insurance and stop paying premiums. This would reduce your total monthly payment.

You may have the right to cancel private mortgage insurance if the principal balance of your loan is 80 percent or less of the current market value of your home. Under Minnesota law, the value of your property can be determined by a professional appraisal. You need to pay for this appraisal, but in most cases you will be able to recover this cost in less than a year if your mortgage insurance is canceled.

If you wish to learn whether you are eligible to cancel this insurance, please contact us at (enter address and phone number of servicer).

(b) The notice required by this subdivision must be on its own page, but a disclosure notice concerning private mortgage insurance required by federal law may be included on the same page as the disclosure notice required by this subdivision. The page containing the notice required by this subdivision may be included with other disclosures or notices required by federal law that are sent to the mortgagor.

(c) If the mortgage has been pooled with other mortgages in order to constitute, in whole or in part, collateral for bonds issued by the state of Minnesota or any political subdivision of the state of Minnesota or of any agency of any political subdivision of the state of Minnesota and notice of right to cancel private mortgage insurance is required under federal law, no notice under this subdivision is required.

Subd. 4. Servicer response to cancellation request. (a) Within 30 days of receipt of a mortgagor's written request to cancel private mortgage insurance, a servicer shall:

(1) provide a written notice to the insurer to cancel the private mortgage insurance and written notice to the mortgagor that a request for cancellation has been sent to the insurer if the servicer determines that the private mortgage insurance should be canceled;

(2) provide a written response to the mortgagor identifying all additional information needed from the mortgagor if the servicer reasonably needs more information from the mortgagor to determine whether the mortgagor is eligible for cancellation of private mortgage insurance; or

(3) provide a written notice to the mortgagor of the reasons for the servicer's refusal to cancel the private mortgage insurance if the servicer determines that the mortgagor does not meet the requirements for cancellation of private mortgage insurance.

(b) If a lender, or any other person involved in the mortgage transaction, receives a written request for cancellation of private mortgage insurance, the lender or other person shall promptly forward the mortgagor's request for cancellation to the servicer, if the servicer is known to the lender or other person. If the servicer is not known to the lender or other person, the lender or other person shall advise the mortgagor to contact the company to which the mortgagor sends the monthly payment.

Subd. 5. Lender charges; return of unearned premium. (a) A lender requiring or offering private mortgage insurance shall make available to the borrower or other person paying the insurance premium the same premium payment plans as are available to the lender in paying the private mortgage insurance premium.

(b) Any refund or rebate for unearned private mortgage insurance premiums shall be paid to the mortgagor or other person actually providing the funds for payment of the premium.

(c) A lender or servicer shall not charge the mortgagor a fee or other consideration for cancellation of the private mortgage insurance or for any of the acts required by this section, except that the lender or servicer shall have the right to recover the cost of an appraisal if the mortgagor elects to have the lender or servicer perform or arrange for the appraisal.

Subd. 6. Interpretation. Nothing in this section shall be deemed to be inconsistent with the federal Homeowner's Protection Act of 1998, codified at United States Code, title 12, sections 4901 to 4910, within the meaning of "inconsistent" as used in section 9 of that act, codified at United States Code, title 12, section 4908.

History: 1999 c 151 s 11



Section 47.208 — DELIVERY OF SATISFACTION OF MORTGAGE.

Subdivision 1. Delivery required. Upon written request, a good and valid satisfaction of mortgage in recordable form shall be delivered to any party paying the full and final balance of a mortgage indebtedness that is secured by Minnesota real estate; such delivery shall be in hand or by certified mail postmarked within 45 days of the receipt of the written request to the holder of any interest of record in said mortgage and within 45 days of the payment of all sums due thereon.

Subd. 2. Penalty. If a lender fails to comply with the requirements of subdivision 1, the lender may be held liable to the party paying the balance of the mortgage debt, for a civil penalty of up to $500, in addition to any actual damages caused by the violation.

History: 1987 c 336 s 6



Section 47.209 — MANUFACTURED HOME FINANCING; PROPERTY TAX COLLECTION REQUIREMENT.

Subdivision 1. Applicability. This section applies to any agreement entered into after December 31, 1992, for the financing or refinancing of a purchase of a manufactured home. As used in this section and section 277.17, "lender" includes a state bank and trust company, national banking association, state or federally chartered savings association, mortgage bank, savings bank, insurance company, credit union, or a dealer as defined in section 327B.01, subdivision 7, that enters into an agreement for financing or refinancing a purchase of a manufactured home.

Subd. 2. Condition of financing agreement. Each agreement must contain a statement that it is a condition of the agreement that the borrower must agree to pay all taxes on the manufactured home when due.

Subd. 3. Collection of delinquent taxes. Within 30 days of receipt of a notice of delinquency from a county under section 277.17, the lender must notify the mortgagor that the tax must be paid in full no later than 60 days from the date of issuance of the notice. The notice must inform the mortgagor that if the tax is not paid by that date, the lender may pay the delinquent tax, together with any penalty and interest then due, in full to the county. The notice may inform the mortgagor of the lender's option to begin foreclosure proceedings. The county may only request payment and collection of taxes that have been delinquent for no longer than one year under this section. The county must notify the lender if the owner of the manufactured home pays the delinquent taxes at any time during the 60 days after the notice has been issued.

History: 1991 c 291 art 15 s 1; 1992 c 511 art 2 s 1; 1995 c 171 s 14



Section 47.21 — INAPPLICABLE LAWS; AUTHORIZED INVESTMENTS.

Subdivision 1. Limits relating to loans. No other law in this state, except as stated in section 58.137, prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, shall be deemed to apply to loans, advances of credit or purchases made pursuant to section 47.20, subdivisions 1, 3 and 4a.

Subd. 2. Investments. (a) The institutions described in section 47.20, subdivision 1, may invest in notes or bonds secured by mortgages, trust deeds, or security interests insured or guaranteed as described in section 47.20, subdivision 1, clause (2), and in securities issued by national mortgage associations.

(b) The notes, bonds, and other securities described in paragraph (a) may be used wherever security is required by statute or rule for the deposit of public funds or other funds; or wherever deposits are required by statute or rule to be made with any public official or public department; or wherever an investment of capital or surplus, or a reserve or other fund, is required by statute or rule to be maintained consisting of designated securities.

History: (7658-4) 1935 c 49 s 2; 1937 c 88 s 2; 1976 c 300 s 3; 1981 c 351 s 13; 2002 c 342 s 3



Section 47.23 — USE OF CERTAIN WORDS PERMITTED.

Subdivision 1. Savings, trust, safe deposit. Except as specifically authorized by other laws of this state, no individual, partnership, unincorporated association, or corporation, other than a savings bank, safe deposit company, or trust company, holding an effective certificate of authority or license issued by the commissioner of commerce and subject to and complying with all of the provisions of law relating to such savings banks, safe deposit companies, and trust companies, respectively, shall in any manner display or make use of any sign, symbol, token, letterhead, card, circular, or advertisement stating, representing, or indicating authorization to transact the business which a savings bank, safe deposit company, or trust company usually does, or under these provisions is authorized to do; nor shall any such individual, partnership, unincorporated association, or corporation use the words "savings" or "trust" or "safe deposit" alone or in combination in title or name or otherwise, or in any manner solicit business or make loans or solicit or receive deposits or transact business as a savings bank, safe deposit company, or trust company; except that a state bank, or trust company, regularly incorporated and authorized to do business under the laws of this state, may establish and maintain a savings department under the supervision of the commissioner of commerce, and may solicit and receive deposits in this savings department and advertise the same as such, and every such trust company having a savings department shall use in its name or title, in addition to the word "trust", the word "savings". Savings deposits received by such a trust company shall be invested only in authorized securities, as defined by law, and the trust company shall keep on hand, at all times, such securities in an amount at least equal to the amount of the deposits, and these securities shall be the representative of, and the fund for, applicable first and exclusively to the payments of, the savings deposits. Deposits received by the trust company subject to its right to require notice of withdrawal evidenced by passbooks or by written receipt or agreement shall be deemed savings deposits.

Subd. 2. Use of "trust" by life insurance company. Any old line life insurance company which does not in any manner display or make use of any sign, symbol, token, letterhead, card, circular, or advertisement representing or indicating that it is authorized to transact any business which a savings bank, safe deposit company, or trust company usually does and which does not attempt to do any such business; and which uses the word "trust" in its name in combination with other words in such a manner that it is apparent that the company is not either a savings bank, safe deposit company, or trust company, and does not attempt to do any of the business which a savings bank, safe deposit company, or trust company usually does, shall not be prohibited from so using such word "trust" in its name.

Subd. 3. Violations. Every individual, partnership, unincorporated association, or corporation which shall violate any of the provisions of this section shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, to be recovered in a civil action to be brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined from any further violation in an action brought in the name of the state for that purpose.

History: (7651) RL s 2978; 1909 c 178 s 1; 1915 c 236 s 1; 1929 c 77 s 1; 1945 c 133 s 2; 1961 c 298 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 47.24 — FAILURE TO REPORT; FORFEITURES.

Every corporation which shall fail to make and transmit to the commissioner of commerce, within ten days after the time prescribed by law therefor, any report required by the provisions of this chapter, or by other lawful authority, or shall fail to include therein any matter required by the commissioner of commerce, shall forfeit to the state the sum of $100 for every day that the report is withheld or delayed or that it shall fail to report any such omitted matter.

History: (7652) RL s 2979; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.25 — NOTICE OF MEETINGS.

At least 30 days prior to any annual, and at least ten days prior to any special, meeting of its stockholders, mailed notice shall be given to each stockholder, specifying the time, place, and purpose thereof; also a notice of any resolution or proposition on which action is proposed to be taken.

History: (7653) RL s 2980



Section 47.26 — VIOLATIONS.

Every officer, agent, or employee of any corporation or copartnership, and every other individual, who shall knowingly and willfully do or omit anything, the doing or omission of which on the part of any corporation, copartnership, or individual is in violation of any of the provisions of this chapter and who continues or repeats such act or omission for or during more than ten successive days, shall be guilty of a felony.

History: (7654) RL s 2981



Section 47.27 — DEFINITIONS.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the words, terms, and phrases defined in subdivisions 2, 3 and 4, shall, for the purposes of sections 47.27 to 47.30, be given the meanings subjoined to them.

Subd. 2. Savings bank. "Savings bank" shall have the meaning set forth in sections 47.01 and 47.02.

Subd. 3. Savings association. "Savings association" shall have the meaning set forth in section 51A.02, subdivision 7.

Subd. 4. Federal association. "Federal association" means a savings association, savings and loan association or savings bank organized under that certain act of Congress known as The Home Owners Loan Act of 1933, and acts amendatory thereof.

History: 1949 c 337 s 1; 1984 c 592 s 1; 1995 c 171 s 15; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 45; 1997 c 157 s 67; 1998 c 254 art 1 s 9; 1998 c 260 s 1; 1999 c 151 s 12



Section 47.28 — SAVINGS BANKS MAY CONVERT INTO SAVINGS ASSOCIATIONS.

Subdivision 1. Procedure. Any savings bank organized and existing under and by virtue of the law of this state may amend its articles of incorporation so as to convert itself into a savings association, by complying with the following requirements and procedure:

The savings bank by a two-thirds vote of the entire board of directors, at any regular or special meeting of said board duly called for that purpose, shall (a) pass a resolution declaring their intention to convert the savings bank into a savings association, and (b) cause an application in writing to be executed, by such persons as the directors may direct, in the form prescribed by the Department of Commerce, requesting a certificate of authorization (charter) as a savings association to transact business at the place and in the name stated in the application. The amendments proposed to the articles of incorporation and bylaws shall be included as part of the application.

The application shall be submitted to, considered and acted upon by the Department of Commerce in the same manner and by the same standards as applications are submitted, considered and acted upon under chapter 51A.

Subd. 2. Amendment of articles. If the certificate of authorization (charter) be issued, the articles of incorporation may then be amended so as to convert the savings bank into a savings association by following the procedure prescribed for amending articles of incorporation of savings banks.

Subd. 3. Recording. Upon receipt of the fees required for filing and recording amended articles of incorporation of savings banks, the secretary of state shall record the amended articles of incorporation and certify that fact thereon, whereupon the conversion of such savings bank into a savings association shall become final and complete and thereafter said corporation shall have the powers and be subject to the duties and obligations prescribed by the laws of this state applicable to savings associations.

Subd. 4. [Repealed by amendment, 1995 c 171 s 16]

Subd. 5. Conformance to applicable laws. The resulting association shall as soon as practicable and within such time not extending beyond three years from the date the conversion becomes final and complete and by such methods as the department of commerce shall direct, cause its organization, its securities and investments, the character of its business, and the methods of transacting the same to conform to the laws applicable to savings associations.

History: 1949 c 337 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1995 c 171 s 16; 1995 c 202 art 1 s 6



Section 47.30 — SAVINGS ASSOCIATION MAY CONVERT INTO SAVINGS BANK.

Subdivision 1. Procedure. Any capital stock savings association organized and existing under and by virtue of the laws of this state may amend its articles of incorporation so as to convert itself into a savings bank, by complying with the following requirements and procedure:

A meeting of the shareholders shall be held upon not less than 15 days' written notice to each shareholder, served either personally or by mail prepaid, directed to the shareholder's last known post office address according to the records of the association, stating the time, place and purpose of such meeting.

At such meeting, the shareholders may by two-thirds vote (according to the book value of said shares) of those present in person or by proxy pass a resolution declaring their intention to convert such association into a savings bank and setting forth the names of the proposed first board of directors. A copy of the minutes of such meeting verified by the affidavit of the chair and the secretary of the meeting, shall be filed in the office of the Department of Commerce within ten days after the meeting. Such copy, when so filed, shall be evidence of the holding of such meeting and of the action taken.

Subd. 2. Application. An application for a certificate authorizing a savings bank to transact business, in the form required by sections 46.041 and 46.046, shall be submitted to, considered and acted upon by the Department of Commerce in the same manner and by the same standards as applications are submitted, considered and acted upon under sections 46.041, 46.044, 46.046, and 50.01. The fees required by section 46.041 shall be paid and the amendments proposed to the articles of incorporation and bylaws shall be included as part of the application.

Subd. 3. Amendment of articles. If the Department of Commerce grants the application, the certificate of authorization (charter) shall be issued as provided by section 46.041, and the articles of incorporation may then be amended so as to convert the savings association into a savings bank by following the procedure prescribed for amending articles of incorporation of savings associations: Provided, that the proposed amended articles shall contain the names of, and be signed by, the proposed first board of directors.

Subd. 4. [Repealed, 1995 c 171 s 70]

Subd. 5. Recording. Upon receipt of the fees required for filing and recording amended articles of incorporation of savings associations, the secretary of state shall record the amended articles of incorporation and certify that fact thereon, whereupon the conversion of such savings association into a savings bank shall become final and complete and thereafter the signers of said amended articles and their successors shall be a corporation, and have the powers and be subject to the duties and obligations prescribed by the laws of this state applicable to savings banks.

Subd. 6. [Repealed, 1995 c 171 s 70]

Subd. 7. Conformance to applicable laws. The resulting savings bank shall as soon as practicable and within such time not extending beyond three years from the date the conversion becomes final and complete and by such methods as the commissioner of commerce shall direct, cause its organization, its securities and investments, the character of its business, and the methods of transacting the same to conform to the laws applicable to savings banks.

History: 1949 c 337 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 16,17,70; 1986 c 444; 1995 c 171 s 19-22



Section 47.325 — APPEAL AND JUDICIAL REVIEW.

A savings bank aggrieved by any action or inaction of the commissioner under sections 47.27 to 47.30 may appeal under sections 14.63 to 14.69.

History: 1995 c 171 s 24; 1998 c 254 art 1 s 10; 2014 c 222 art 1 s 5



Section 47.41 — NEGOTIABLE INSTRUMENTS, FACSIMILE SIGNATURES, DISBURSEMENT OF PUBLIC FUNDS.

Any public officer or other person who is authorized singly or in conjunction with another or others, to sign checks, drafts, warrants, warrant-checks, vouchers or other orders on public funds on deposit in a depository bank may authorize the bank to honor any such instrument bearing a facsimile of that person's signature and to charge the same to the account upon which drawn, as fully as though it bore a manually written signature. Instruments so honored shall be wholly operative and binding in favor of the bank although such facsimile signature shall have been affixed without authority of such officer or other person. Any one or more or all of the signatures upon any such instrument may be facsimile as herein provided. As here used "public funds" means funds of the state or of any county, city, town, school district, any political subdivision of the state, or of any commission, board, department or agency of any thereof.

History: 1955 c 96 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 47.42 — FACSIMILE SIGNATURES, OFFICER NOT LIABLE.

If the governing body of the depositor political subdivision, or of any commission, board, department or agency thereof, by resolution approves the action of the public officer or other person in the use of such facsimile, and shall have insured the depositor with an insurance company authorized to do business in this state, in such amount and form as the governing body approves, against loss of any public funds withdrawn upon unauthorized use of such facsimile signature, such public officer or other person shall not be personally liable for loss, if any, resulting from the use of any such facsimile signature unless the loss occurs by reason of that person's own wrongful act.

History: 1955 c 96 s 2; 1986 c 444



Section 47.51 — DETACHED BANKING FACILITIES; DEFINITIONS.

As used in sections 47.51 to 47.57:

"Extension of the main banking house" means any structure or stationary mechanical device serving as a drive-in or walk-up facility, or both, which is located within 1,500 feet of the main banking house or detached facility, the distance to be measured in a straight line from the closest points of the closest structures involved and which performs one or more of the functions described in section 47.53. An unstaffed after-hour depository drop box located anywhere within the municipality where the bank's main office or detached facility is located is also considered an extension of the main banking house even if it is not located within 1,500 feet of the main banking house or detached facility.

"Detached facility" means any permanent structure, office accommodation located within the premises of any existing commercial or business establishment, stationary automated remote controlled teller facility, stationary unstaffed cash dispensing or receiving device, located separate and apart from the main banking house which is not an "extension of the main banking house" as above defined, that serves as a drive-in or walk-up facility, or both, with one or more tellers windows, or as a remote controlled teller facility or a cash dispensing or receiving device, and which performs one or more of those functions described in section 47.53.

"Bank" means a bank as defined in section 46.046 and any banking office established prior to the effective date of Laws 1923, chapter 170, section 1.

"Commissioner" means the commissioner of commerce.

"Municipality" means the geographical area encompassing the boundaries of any home rule charter or statutory city located in this state, and any detached area, pursuant to section 473.625, operated as a major airport by the Metropolitan Airports Commission pursuant to sections 473.601 to 473.679. When a bank is located in a township, the term municipality is expanded to mean the geographical area encompassing the boundaries of the township.

History: 1971 c 855 s 1; 1977 c 378 s 1; 1979 c 220 s 1; 1981 c 220 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 18; 1986 c 444; 1996 c 414 art 3 s 3; 2001 c 56 s 2



Section 47.52 — AUTHORIZATION.

(a) With the prior approval of the commissioner, any bank doing business in this state may establish and maintain detached facilities provided the facilities are located within: (1) the municipality in which the principal office of the applicant bank is located; or (2) 5,000 feet of its principal office measured in a straight line from the closest points of the closest structures involved; or (3) a municipality in which no bank is located at the time of application; or (4) a municipality having a population of more than 10,000; or (5) a municipality having a population of 10,000 or less, as determined by the commissioner from the latest available data from the state demographer, or for municipalities located in the seven-county metropolitan area from the Metropolitan Council, and all the banks having a principal office in the municipality have consented in writing to the establishment of the facility.

(b) A detached facility shall not be closer than 50 feet to a detached facility operated by any other bank and shall not be closer than 100 feet to the principal office of any other bank, the measurement to be made in the same manner as provided above. This paragraph shall not be applicable if the proximity to the facility or the bank is waived in writing by the other bank and filed with the application to establish a detached facility.

(c) A bank is allowed, in addition to other facilities, part-time deposit-taking locations at elementary and secondary schools located within the municipality in which the main banking house or a detached facility is located if they are established in connection with student education programs approved by the school administration and consistent with safe, sound banking practices.

(d) In addition to other facilities, a bank may operate part-time locations at nursing homes and senior citizen housing facilities located within the municipality in which the main banking house or a detached facility is located, or within the seven-county metropolitan area if the bank's main banking facility or a detached facility is located within the seven-county metropolitan area, if they are operated in a manner consistent with safe, sound banking practices.

History: 1971 c 855 s 2; 1974 c 221 s 1; 1977 c 378 s 2; 1980 c 444 s 1; 1981 c 220 s 7; 1987 c 161 s 1; 1993 c 257 s 9; 1995 c 202 art 2 s 5; art 4 s 5; 1996 c 305 art 1 s 129; 1996 c 414 art 3 s 4; 1999 c 151 s 13; 2000 c 427 s 1



Section 47.521 — CLOSED BANK LOCATION; AUTHORIZATION.

Where the commissioner has determined that an existing state bank or national banking association is about to fail or has failed and it is in the public interest to prevent the loss of banking services in the community affected, the limitations on location and number of detached facilities in section 47.52 do not apply to an application to establish a detached facility in the same locality. In the event the commissioner has determined that it is necessary and in the public interest to act immediately on the application, the commissioner may waive the requirements of section 47.54.

History: 1983 c 242 s 2



Section 47.53 — FUNCTIONS OF A FACILITY.

A detached facility may provide any service or perform any function that may be offered or performed at the bank's main banking house.

History: 1971 c 855 s 3; 1977 c 378 s 3; 1980 c 468 s 1



Section 47.54 — NOTICES AND APPROVAL PROCEDURES.

Subdivision 1. Application. Any bank desiring to establish a detached facility shall execute and acknowledge a written application in the form prescribed by the commissioner and shall file the application in the commissioner's office with a fee of $500. The applicant shall within 30 days of the receipt of the form prescribed by the commissioner publish a notice of the filing of the application in a qualified newspaper published in the municipality in which the proposed detached facility is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed detached facility is to be located.

Subd. 2. Approval order. If no objection is received by the commissioner within 15 days after the publication of the notice, the commissioner shall issue an order approving the application without a hearing if it is found that (a) the applicant bank meets current industry standards of capital adequacy, management quality, and asset condition, (b) the establishment of the proposed detached facility will improve the quality or increase the availability of banking services in the community to be served, and (c) the establishment of the proposed detached facility will not have an undue adverse effect upon the solvency of existing financial institutions in the community to be served. Otherwise, the commissioner shall deny the application. Any proceedings for judicial review of an order of the commissioner issued under this subdivision without a contested case hearing shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in such proceedings shall be as provided therein. Nothing herein shall be construed as requiring the commissioner to conduct a contested case hearing if no written objection is timely received by the commissioner from a bank within three miles of the proposed location of the detached facility.

Subd. 3. Objections; hearing. If any bank within three miles of the proposed location of the detached facility objects in writing within 15 days, the commissioner shall consider the objection. If the objection also requests a hearing, the objector must include the nature of the issues or facts to be presented and the reasons why written submissions would be insufficient to make an adequate presentation to the commissioner. Comments challenging the legality of an application should be submitted separately in writing.

Written requests for hearing must be evaluated by the commissioner who may grant or deny the request. A hearing must generally be granted only if it is determined that written submissions would be inadequate or that a hearing would otherwise be beneficial to the decision-making process. A hearing may be limited to issues considered material by the commissioner.

If a request for a hearing has been denied, the commissioner shall notify the applicant and all interested persons stating the reasons for denial. Interested parties may submit to the commissioner with simultaneous copies to the applicant additional written comments on the application within 14 days after the date of the notice of denial. The applicant shall be provided an additional seven days after the 14-day deadline has expired within which to respond to any comments submitted within the 14-day period. A copy of any response submitted by the applicant shall also be mailed simultaneously by the applicant to the interested parties. The commissioner may waive the additional seven-day comment period if so requested by the applicant.

Subd. 4. Hearing. In any case in which the commissioner grants a request for a hearing, or makes the independent determination that a hearing is warranted on the basis of the conditions in subdivision 3, the commissioner shall fix a time for a hearing conducted pursuant to chapter 14 to decide whether or not the application will be granted. A notice of the hearing must be published by the applicant in the form prescribed by the commissioner in a qualified newspaper published in the municipality in which the proposed detached facility is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed detached facility is to be located. The notice must be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. At the hearing the commissioner shall consider the application and hear the applicants and witnesses that appear in favor of or against the granting of the application of the proposed detached facility. If an application is contested and a hearing is granted, 50 percent of an additional fee equal to the actual costs incurred by the Department of Commerce in approving or disapproving the application, payable to the commissioner of commerce to be deposited in the general fund, must be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 5. Decision after hearing. If upon the hearing, it appears to the commissioner that the requirements for approval contained in subdivision 2 have been met, the commissioner shall, not later than 90 days after the hearing, issue an order approving the application. If the commissioner shall decide that the application should not be granted, the commissioner shall issue an order to that effect and forthwith give notice by certified mail to the applicant.

Subd. 6. Expiration and extension of order. If a facility is not activated within 18 months from the date of the order, the approval order automatically expires. Upon request of the applicant prior to the automatic expiration date of the order, the commissioner may grant reasonable extensions of time to the applicant to activate the facility as the commissioner deems necessary. The extensions of time shall not exceed a total of an additional 12 months. If the commissioner's order is the subject of an appeal in accordance with chapter 14, the time period referred to in this section for activation of the facility and any extensions shall begin when all appeals or rights of appeal from the commissioner's order have concluded or expired.

History: 1971 c 855 s 4; 1977 c 378 s 4; 1979 c 64 s 1; 1981 c 220 s 8; 1982 c 424 s 130; 1983 c 247 s 25; 1983 c 250 s 3; 1984 c 576 s 7; 1986 c 444; 1987 c 384 art 2 s 1; 1989 c 166 s 5; 1990 c 422 s 10; 1992 c 587 art 1 s 12; 1993 c 257 s 10; 1994 c 382 s 5; 1999 c 151 s 14,15; 2002 c 342 s 4,5



Section 47.55 — EXISTING BANKING FACILITIES OR BRANCHES OF SAVINGS ASSOCIATIONS.

Subdivision 1. Banking facilities in operation prior to May 1, 1971. A bank may retain and operate one detached facility as it may have had in operation prior to May 1, 1971 without requirement of approval hereunder.

Subd. 2. Facilities of banks or branches of savings associations in operation prior to acquisition. The purchase of assets and assumption of liabilities of an existing detached facility of another bank or branch of a savings association or savings bank must follow the notice and approval procedures in section 47.54 to establish and maintain a new detached facility of the acquiring bank at that location but need not obtain the consent of other banks as required by section 47.52.

History: 1971 c 855 s 5; 1977 c 378 s 5; 1992 c 587 art 1 s 13; 1993 c 257 s 11; 1995 c 202 art 1 s 25; 1997 c 157 s 10



Section 47.56 — TRANSFER OF LOCATION.

The location of a detached facility transferred to another location outside of a radius of three miles measured in a straight line is subject to the same procedures and approval as required hereunder for establishing a new detached facility. The location of a detached facility transferred to another location within the lesser of a radius of three miles measured in a straight line from the existing location or the municipality, as defined in section 47.51, in which it is located is subject to the same procedures and approval as are required in section 47.101, subdivision 2. The relocation of a detached facility within a municipality of 10,000 or less population shall not require consent of other banks required in section 47.52.

History: 1971 c 855 s 6; 1993 c 257 s 12; 1995 c 202 art 2 s 6; 1997 c 157 s 11



Section 47.561 — IDENTIFICATION OF DETACHED FACILITY.

A detached facility must be properly identified at its location in a manner which includes the name of the parent bank. A detached facility in existence on March 19, 1982 must comply with this section by December 31, 1982.

History: 1982 c 473 s 7



Section 47.57 — VIOLATION; PENALTIES.

A violation of sections 47.51 to 47.57 shall be subject to penalties applicable to violations of laws affecting banks. In addition, a violation of sections 47.51 to 47.57 may be enjoined by a civil action for injunction by any aggrieved bank.

History: 1971 c 855 s 7



Section 47.58 — REVERSE MORTGAGE LOANS.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Reverse mortgage loan" means a loan:

(1) Made to a borrower wherein the committed principal amount is paid to the borrower in equal or unequal installments over a period of months or years, interest is assessed, and authorized closing costs are incurred as specified in the loan agreement;

(2) Which is secured by a mortgage on residential property owned solely by the borrower; and

(3) Which is due upon the death of the last surviving borrower, or upon the borrower terminating use of the property as principal residence so as to disqualify the property from the homestead credit refund given in chapter 290A.

(b) "Lender" means any bank subject to chapter 48, credit union subject to chapter 52, savings bank organized and operated pursuant to chapter 50, savings association subject to chapter 51A, any residential mortgage originator subject to chapter 58, or any insurance company as defined in section 60A.02, subdivision 4. "Lender" also includes any federally chartered bank supervised by the comptroller of the currency or federally chartered savings association supervised by the Federal Home Loan Bank Board or federally chartered credit union supervised by the National Credit Union Administration, to the extent permitted by federal law.

(c) "Borrower" includes any natural person holding an interest in severalty or as joint tenant or tenant-in-common in the property securing a reverse mortgage loan.

(d) "Outstanding loan balance" means the current net amount of money owed by the borrower to the lender whether or not that sum is suspended pursuant to the terms of the reverse mortgage loan agreement or is immediately due and payable. The outstanding loan balance is calculated by adding the current totals of the items described in clauses (1) to (5) and subtracting the current totals of the item described in clause (6):

(1) The sum of all payments made by the lender which are necessary to clear the property securing the loan of any outstanding mortgage encumbrance or mechanics or material supplier's lien.

(2) The total disbursements made by the lender to date pursuant to the loan agreement as formulated in accordance with subdivision 3.

(3) All taxes, assessments, insurance premiums and other similar charges paid to date by the lender pursuant to subdivision 6, which charges were not reimbursed by the borrower within 60 days.

(4) All actual closing costs which the borrower has deferred, if a deferral provision is contained in the loan agreement as authorized by subdivision 7.

(5) The total accrued interest to date, as authorized by subdivision 5.

(6) All payments made by the borrower pursuant to subdivision 4.

(e) "Actual closing costs" mean reasonable charges or sums ordinarily paid at the time of closing for the following, whether or not retained by the lender:

(1) Any insurance premiums on policies covering the mortgaged property including but not limited to premiums for title insurance, fire and extended coverage insurance, flood insurance, and private mortgage insurance.

(2) Abstracting, title examination and search, and examination of public records related to the mortgaged property.

(3) The preparation and recording of any or all documents required by law or custom for closing a reverse mortgage loan agreement.

(4) Appraisal and survey of real property securing a reverse mortgage loan.

(5) A single service charge, which service charge shall include any consideration, not otherwise specified in this section as an "actual closing cost," paid by the borrower to the lender for or in relation to the acquisition, making, refinancing or modification of a reverse mortgage loan, and shall also include any consideration received by the lender for making a commitment for a reverse mortgage loan, whether or not an actual loan follows the commitment. The service charge shall not exceed one percent of the bona fide committed principal amount of the reverse mortgage loan.

(6) Charges and fees necessary for or related to the transfer of real property securing a reverse mortgage loan or the closing of a reverse mortgage loan agreement paid by the borrower and received by any party other than the lender.

Subd. 2. Authorization. Pursuant to rules which the commissioner of commerce may find to be necessary and proper, if any, and subject to federal laws and regulations, lenders may make investments in reverse mortgage loans and purchases of obligations representing reverse mortgage loans, provided the aggregate total of committed principal of the investment in reverse mortgage loans by any bank, savings bank, or savings association, does not exceed five percent of that lender's total deposits and savings accounts. This limitation shall be determined at each June 30 and December 31 for the following six-month period. Any decline in the total of deposits and savings accounts subsequent to a determination may be disregarded. Security for loans made under this section shall be a first lien on residential property (a) which the borrower occupies as principal residence and which qualifies for homestead classification pursuant to section 273.13, and (b) to which the borrower alone has title.

Subd. 3. Payment; repayment; amount. The committed principal amount of a reverse mortgage loan shall be paid to the borrower over the period of months or years as specified in the loan agreement. The borrower and lender may, by written agreement, amend the loan agreement from time to time. Pursuant to the terms of the contract the borrower shall make repayment to the lender upon the occurrence of any of the events specified in clauses (1) to (4);

(1) upon sale of the property securing the loan;

(2) upon the death of the last surviving borrower;

(3) upon the borrower terminating use of the property as principal residence so as to disqualify the property from homestead classification under section 273.13; or

(4) upon renegotiation of the terms of the reverse mortgage loan agreement, unless the parties agree in writing to postpone repayment.

Except as otherwise provided in this subdivision, the outstanding loan balance as projected by the lender to the anticipated time of payment to the borrower of the final installment of committed principal shall not exceed 80 percent of the appraised value of the property at inception of the loan. If upon reappraisal of the property made at any time during the term of the loan, the projected outstanding loan balance does not exceed 70 percent of the reappraised value of the property, the schedule of the lender's installment payments may be extended and the amount of the committed principal amount increased, provided the revised outstanding loan balance at payment of the lender's final installment of committed principal does not exceed 80 percent of the reappraised value of the property.

Subd. 4. Extension; early repayment. The installments may be extended by written agreement of the parties and repayment or partial repayment of the outstanding loan balance may be made at any time without penalty, except that partial repayment may be made not more often than once per year and in no amount less than $1,000. The borrower may cancel the reverse mortgage loan at any time without penalty by payment of the outstanding loan balance.

Subd. 5. Interest. Notwithstanding the provisions of section 334.01, subdivision 1, lenders may make reverse mortgage loans and purchases of obligations representing reverse mortgage loans, at an interest rate or loan yield not in excess of the maximum lawful interest rate prescribed for conventional loans by section 47.20, subdivision 4a. If section 47.20, subdivision 4a expires, the interest rate last published pursuant to the provisions of section 47.20, subdivision 4a shall be the maximum lawful interest rate for reverse mortgage loans. A contract rate within the maximum lawful interest rate applicable to a reverse mortgage loan at the time the loan is made shall be the maximum lawful interest rate for the term of the reverse mortgage loan.

Notwithstanding the provisions of section 334.01, subdivision 1, a reverse mortgage loan agreement may provide that interest will be added to the outstanding loan balance monthly as it accrues, with interest accruing on the outstanding loan balance at a rate not to exceed the rate of interest permitted under this subdivision at the time of the signing of the original loan agreement or any subsequent extension agreement.

Subd. 6. Taxes; insurance. The borrower shall pay real estate taxes, assessments and insurance premiums on the property securing the loan, and the lender may require the borrower to provide evidence of payment. Mortgage registry tax required under sections 287.01 to 287.12 must be paid at the time of the recording or registering of the original reverse mortgage. If the borrower does not make timely payment the lender may pay taxes, assessments, insurance premiums and other similar charges for the protection of the property securing its loan and may add these payments to the outstanding loan balance if not repaid by the borrower within 60 days after the borrower receives notice that the lender has made the payment.

Subd. 7. Loan closing. The lender may require the borrower to pay no more than actual closing costs incurred in connection with the making, closing, disbursing or extending of a reverse mortgage loan. A reverse mortgage loan agreement or extension agreement may provide for deferral of payment of any portion of actual closing costs. Deferred closing costs shall be added to the outstanding loan balance as provided in subdivision 1, clause (e). Unless the agreement provides for deferral, actual closing costs shall be paid by the borrower at the time of signing the agreement.

Upon signing a reverse mortgage loan agreement or extension agreement the lender shall furnish to the borrower:

(a) A schedule showing the projected pattern of the outstanding loan balance over the period of the agreement;

(b) A statement indicating in detail the charges and fees the borrower has paid or is obligated to pay to the lender or to any other person in connection with the loan; and

(c) Any other information required by state or federal law.

Subd. 8. Counseling; requirement; penalty. Prior to accepting a final and complete application for a reverse mortgage loan or assessing any fees, a lender must:

(a) refer the prospective borrower to an independent housing counseling agency for reverse mortgage counseling. The lender shall provide the prospective borrower with a list of at least three independent housing counseling agencies. The lender shall positively promote the benefits of reverse mortgage counseling to the potential borrower; and

(b) receive a certification from the applicant or the applicant's authorized representative that the applicant has received counseling as defined in this subdivision from an independent housing counseling agency. The certification must be signed by the applicant and the counselor from the independent agency and must include the date of the counseling, and the name, address, and telephone number of both the counselor from the independent agency and the applicant. The lender shall maintain the certification in an accurate, reproducible, and accessible format for the term of the reverse mortgage. A failure by the lender to comply with this subdivision results in a $1,000 civil penalty payable to the borrower.

For the purposes of this subdivision:

(1) "independent counseling agency" means an agency approved by the United States Department of Housing and Urban Development, domiciled in Minnesota, to provide loan counseling that has no business relationship with the lender and, except for an authorized foreclosure prevention counseling agency, as defined in section 580.021, subdivision 2, neither makes loans nor refers borrowers to any person or entity that makes loans; and

(2) "counseling" means that during a session, which must be no less than 60 minutes, the following services are provided to the borrower:

(i) a review of the advantages and disadvantages of a reverse mortgage loan;

(ii) a discussion of the borrower's finances, assets, liabilities, expenses, and income needs and a review of options other than a reverse mortgage loan that are available to the borrower, including other housing, social services, health, and financial options;

(iii) a review of other home equity conversion or other loan options that are or may become available to the borrower;

(iv) an explanation of the financial implication of entering into a reverse mortgage loan, including the costs of the loan;

(v) an explanation that a reverse mortgage loan may have tax consequences, affect eligibility for assistance under federal and state programs, and have an impact on the estate and heirs of the borrower;

(vi) an explanation of the lending process;

(vii) an opportunity for the borrower to ask questions of the counselor;

(viii) an explanation that:

(A) the lender may not condition a reverse mortgage loan on the purchase of an annuity, investment, life insurance, or long-term care insurance product; and

(B) a reverse mortgage loan cannot obligate the borrower to purchase an annuity, investment, life insurance, or long-term care insurance product; and

(ix) notification to the borrower that, following the receipt of a written commitment to make a reverse mortgage loan and prior to the expiration of the seven-day cooling off period provided under subdivision 10, the borrower may seek additional information and an analysis of the commitment from the counselor.

Subd. 9. Lender default; forfeiture. A lender who fails to make loan advances as required in the loan documents, and fails to cure an actual default after notice as specified in the loan documents, shall forfeit any right to repayment of the outstanding loan balance with respect to a mortgage that is not federally insured. Any mortgage that is not federally insured securing a reverse mortgage loan agreement in which a forfeiture has occurred pursuant to this subdivision may be declared null and void by a court of competent jurisdiction.

Subd. 10. Seven-day cooling off period; right of rescission. (a) A borrower shall not be bound for seven days after the borrower's acceptance, in writing, of the lender's written commitment to make the reverse mortgage loan, and cannot be required to close or proceed with the loan during that time period. The lender shall provide the borrower with written notice of the seven-day cooling off period, which must be on a separate sheet of paper and in at least ten-point type. A borrower may not waive the provisions of this paragraph.

(b) The borrower may rescind any reverse mortgage loan within three days of execution, as provided in Code of Federal Regulations, Regulation Z.

Subd. 11. Sales of insurance products in connection with reverse mortgage loan transactions. No lender, mortgage broker, or residential mortgage originator may:

(1) require the purchase of an annuity, investment, life insurance, or long-term care insurance product as a condition of obtaining a reverse mortgage loan;

(2) enter into any agreement to make a reverse mortgage loan that obligates the borrower to purchase an annuity, investment, life insurance, or long-term care insurance product; or

(3) receive compensation for providing the borrower with information relating to an annuity, investment, life insurance, or long-term care insurance product.

For the purposes of this subdivision, "mortgage broker" has the meaning given in section 58.02, subdivision 13, and "residential mortgage originator" has the meaning given in section 58.02, subdivision 19.

History: 1979 c 265 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 14 art 4 s 5,6; 1986 c 444; 1Sp1986 c 3 art 1 s 7; 1991 c 201 s 1; 1991 c 291 art 20 s 1; 1993 c 257 s 13; 1995 c 202 art 1 s 7,25; 2000 c 260 s 11; 2009 c 37 art 3 s 1; 2010 c 375 s 1-6; 2014 c 275 art 1 s 4



Section 47.59 — FINANCIAL INSTITUTION CREDIT EXTENSION MAXIMUM RATES.

Subdivision 1. Definitions. For purposes of this section, the following definitions shall apply.

(a) "Actuarial method" has the meaning given the term in Code of Federal Regulations, title 12, part 226, and appendix J thereto.

(b) "Annual percentage rate" has the meaning given the term in Code of Federal Regulations, title 12, part 226, but using the definition of "finance charge" used in this section.

(c) "Borrower" means a debtor under a loan or a purchaser or debtor under a credit sale contract.

(d) "Business purpose" means a purpose other than a personal, family, household, or agricultural purpose.

(e) "Cardholder" means a person to whom a credit card is issued or who has agreed with the financial institution to pay obligations arising from the issuance to or use of the card by another person.

(f) "Consumer loan" means a loan made by a financial institution in which:

(1) the debtor is a person other than an organization;

(2) the debt is incurred primarily for a personal, family, or household purpose; and

(3) the debt is payable in installments or a finance charge is made.

(g) "Credit" means the right granted by a financial institution to a borrower to defer payment of a debt, to incur debt and defer its payment, or to purchase property or services and defer payment.

(h) "Credit card" means a card or device issued under an arrangement pursuant to which a financial institution gives to a cardholder the privilege of obtaining credit from the financial institution or other person in purchasing or leasing property or services, obtaining loans, or otherwise. A transaction is "pursuant to a credit card" only if credit is obtained according to the terms of the arrangement by transmitting information contained on the card or device orally, in writing, by mechanical or electronic methods, or in any other manner. A transaction is not "pursuant to a credit card" if the card or device is used solely in that transaction to:

(1) identify the cardholder or evidence the cardholder's creditworthiness and credit is not obtained according to the terms of the arrangement;

(2) obtain a guarantee of payment from the cardholder's deposit account, whether or not the payment results in a credit extension to the cardholder by the financial institution; or

(3) effect an immediate transfer of funds from the cardholder's deposit account by electronic or other means, whether or not the transfer results in a credit extension to the cardholder by the financial institution.

(i) "Credit sale contract" means a contract evidencing a credit sale. "Credit sale" means a sale of goods or services, or an interest in land, in which:

(1) credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind; and

(2) the debt is payable in installments or a finance charge is made.

(j) "Finance charge" has the meaning given in Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of default or delinquency under subdivision 6 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge made for an extension or deferment under subdivision 5, unless the parties agree that these charges are finance charges;

(2) an additional charge under subdivision 6;

(3) a discount, if a financial institution purchases a loan at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation;

(4) fees paid by a borrower to a broker, provided the financial institution or a person described in subdivision 4 does not require use of the broker to obtain credit; or

(5) a commission, expense reimbursement, or other sum received by a financial institution or a person described in subdivision 4 in connection with insurance described in subdivision 6.

(k) "Financial institution" means a state or federally chartered bank, a state or federally chartered bank and trust, a trust company with banking powers, a state or federally chartered saving bank, a state or federally chartered savings association, an industrial loan and thrift company organized under chapter 53, a regulated lender organized under chapter 56, or an operating subsidiary of any such institution.

(l) "Loan" means:

(1) the creation of debt by the financial institution's payment of money to the borrower or a third person for the account of the borrower;

(2) the creation of debt pursuant to a credit card in any manner, including a cash advance or the financial institution's honoring a draft or similar order for the payment of money drawn or accepted by the borrower, paying or agreeing to pay the borrower's obligation, or purchasing or otherwise acquiring the borrower's obligation from the obligee or the borrower's assignee;

(3) the creation of debt by a cash advance to a borrower pursuant to an overdraft line of credit arrangement;

(4) the creation of debt by a credit to an account with the financial institution upon which the borrower is entitled to draw immediately;

(5) the forbearance of debt arising from a loan; and

(6) the creation of debt pursuant to open-end credit.

"Loan" does not include the forbearance of debt arising from a sale or lease, a credit sale contract, or an overdraft from a person's deposit account with a financial institution which is not pursuant to a written agreement to pay overdrafts with the right to defer repayment thereof.

(m) "Official fees" means:

(1) fees and charges which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating, or satisfying a security interest or mortgage relating to a loan or credit sale, and any separate fees or charges which actually are or will be paid to public officials for recording a notice described in section 580.032, subdivision 1; and

(2) premiums payable for insurance in lieu of perfecting a security interest or mortgage otherwise required by a financial institution in connection with a loan or credit sale, if the premium does not exceed the fees and charges described in clause (1), which would otherwise be payable.

(n) "Organization" means a corporation, government, government subdivision or agency, trust, estate, partnership, joint venture, cooperative, limited liability company, limited liability partnership, or association.

(o) "Person" means a natural person or an organization.

(p) "Principal" means the total of:

(1) the amount paid to, received by, or paid or repayable for the account of, the borrower; and

(2) to the extent that payment is deferred:

(i) the amount actually paid or to be paid by the financial institution for additional charges permitted under this section; and

(ii) prepaid finance charges.

Subd. 2. Application. Extensions of credit or purchases of extensions of credit by financial institutions under sections 47.20, 47.21, 47.201, 47.204, 47.58, 47.60, 48.153, 48.185, 48.195, 59A.01 to 59A.15, 334.01, 334.011, 334.012, 334.022, 334.06, and 334.061 to 334.19 may, but need not, be made according to those sections in lieu of the authority set forth in this section to the extent those sections authorize the financial institution to make extensions of credit or purchase extensions of credit under those sections. If a financial institution elects to make an extension of credit or to purchase an extension of credit under those other sections, the extension of credit or the purchase of an extension of credit is subject to those sections and not this section, except this subdivision, and except as expressly provided in those sections. A financial institution may also charge an organization a rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit a financial institution elects to make under section 334.01, 334.011, 334.012, 334.022, 334.06, or 334.061 to 334.19, chapter 334 does not apply to extensions of credit made according to this section or the sections listed in this subdivision. This subdivision does not authorize a financial institution to extend credit or purchase an extension of credit under any of the sections listed in this subdivision if the financial institution is not authorized to do so under those sections. A financial institution extending credit under any of the sections listed in this subdivision shall specify in the promissory note, contract, or other loan document the section under which the extension of credit is made.

Subd. 3. Finance charge for loans. (a) With respect to a loan, including a loan pursuant to open-end credit but excluding open-end credit pursuant to a credit card, a financial institution may contract for and receive a finance charge on the unpaid balance of the principal amount not to exceed the greater of:

(1) an annual percentage rate not exceeding 21.75 percent; or

(2) the total of:

(i) 33 percent per year on that part of the unpaid balance of the principal amount not exceeding $1,125; and

(ii) 19 percent per year on that part of the unpaid balance of the principal amount exceeding $1,125.

With respect to open-end credit pursuant to a credit card, the financial institution may contract for and receive a finance charge on the unpaid balance of the principal amount at an annual percentage rate not exceeding 18 percent per year.

(b) On a loan where the finance charge is calculated according to the method provided for in paragraph (a), clause (2), the finance charge must be contracted for and earned as provided in that provision or at the single annual percentage rate computed to the nearest one-tenth of one percent that would earn the same total finance charge at maturity of the contract as would be earned by the application of the graduated rates provided in paragraph (a), clause (2), when the debt is paid according to the agreed terms and the calculations are made according to the actuarial method.

(c) With respect to a loan, the finance charge must be considered not to exceed the maximum annual percentage rate permitted under this section if the finance charge contracted for and received does not exceed the equivalent of the maximum annual percentage rate calculated in accordance with Code of Federal Regulations, title 12, part 226, but using the definition of finance charge provided in this section.

(d) This subdivision does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount, discount points, precomputed charges, single annual percentage rate, variable rate, interest in advance, compounding, average daily balance method, or otherwise, if the annual percentage rate does not exceed that permitted by this section. Discount points permitted by this paragraph and not collected but included in the principal amount must not be included in the amount on which credit insurance premiums are calculated and charged.

(e) With respect to a loan secured by real estate, if a finance charge is calculated or collected in advance, or included in the principal amount of the loan, and the borrower prepays the loan in full, the financial institution shall credit the borrower with a refund of the charge to the extent that the annual percentage rate yield on the loan would exceed the maximum rate permitted under paragraph (a), taking into account the prepayment. The refund need not be made if it would be less than $7.50.

(f) With respect to all other loans, if the finance charge is calculated or collected in advance, or included in the principal amount of the loan, and the borrower prepays the loan in full, the financial institution shall credit the borrower with a refund of the charge to the extent the annual percentage rate yield on the loan would exceed the annual percentage rate on the loan as originally determined under paragraph (a) and taking into account the prepayment. The refund need not be made if it would be less than $7.50.

(g) For the purpose of calculating the refund under this subdivision, the financial institution may assume that the contract was paid before the date of prepayment according to the schedule of payments under the loan and that all payments were paid on their due dates.

(h) For loans repayable in substantially equal successive monthly installments, the financial institution may calculate the refund under paragraph (f) as the portion of the finance charge allocable on an actuarial basis to all wholly unexpired payment periods following the date of prepayment, based on the annual percentage rate on the loan as originally determined under paragraph (a), and for the purpose of calculating the refund may assume that all payments are made on the due date.

(i) The dollar amounts in this subdivision, subdivision 6, paragraph (a), clause (4), and the dollar amount of original principal amount of closed-end credit in subdivision 6, paragraph (d), shall change periodically, as provided in this section, according to and to the extent of changes in the implicit price deflator for the gross domestic product, 2005 = 100, compiled by the United States Department of Commerce, and hereafter referred to as the index. The index for December 2011 is the reference base index for adjustments of dollar amounts.

(j) The designated dollar amounts shall change on July 1 of each even-numbered year if the percentage of change, calculated to the nearest whole percentage point, between the index for December of the preceding year and the reference base index is ten percent or more; but

(1) the portion of the percentage change in the index in excess of a multiple of ten percent shall be disregarded and the dollar amounts shall change only in multiples of ten percent of the amounts appearing in Laws 1995, chapter 202, on May 24, 1995; and

(2) the dollar amounts shall not change if the amounts required by this section are those currently in effect pursuant to Laws 1995, chapter 202, as a result of earlier application of this section.

(k) If the index is revised, the percentage of change pursuant to this section shall be calculated on the basis of the revised index. If a revision of the index changes the reference base index, a revised reference base index shall be determined by multiplying the reference base index then applicable by the rebasing factor furnished by the Department of Commerce. If the index is superseded, the index referred to in this section is the one represented by the Department of Commerce as reflecting most accurately changes in the purchasing power of the dollar for consumers.

(l) The commissioner shall:

(1) announce and publish on or before April 30 of each year in which dollar amounts are to change, the changes in dollar amounts required by paragraph (j);

(2) announce and publish promptly after the changes occur, changes in the index required by paragraph (k) including, if applicable, the numerical equivalent of the reference base index under a revised reference base index and the designation or title of any index superseding the index; and

(3) promptly notify the revisor of statutes in writing of the changes announced and published by the commissioner pursuant to clauses (1) and (2). The revisor shall publish the changes in the next edition of Minnesota Statutes.

(m) A person does not violate this chapter with respect to a transaction otherwise complying with this chapter if that person relies on dollar amounts either determined according to paragraph (j), clause (2), or appearing in the last publication of the commissioner announcing the then current dollar amounts.

(n) The adjustments provided in this section shall not be affected unless explicitly provided otherwise by law.

Subd. 4. Finance charge for credit sales made by a third party. (a) A person may enter into a credit sale contract for sale to a financial institution and a financial institution may purchase and enforce the contract, if the annual percentage rate provided for in the contract does not exceed that permitted in this section, or, in the case of a retail installment sale of a motor vehicle as defined in section 53C.01, the annual percentage rates permitted by subdivision 4a.

(b) The annual percentage rate may not exceed the equivalent of the greater of either of the following:

(1) the total of:

(i) 36 percent per year on that part of the unpaid balances of the amount financed that is $300 or less;

(ii) 21 percent per year on that part of the unpaid balances of the amount financed which exceeds $300 but does not exceed $1,000; and

(iii) 15 percent per year on that part of the unpaid balances of the amount financed which exceeds $1,000; or

(2) 19 percent per year on the unpaid balances of the amount financed.

(c) This subdivision does not limit or restrict the manner of calculating the finance charge whether by way of add-on, discount, discount points, single annual percentage rate, precomputed charges, variable rate, interest in advance, compounding, or otherwise, if the annual percentage rate calculated under paragraph (d) does not exceed that permitted by this section. The finance charge may be contracted for and earned at the single annual percentage rate that would earn the same finance charge as the graduated rates when the debt is paid according to the agreed terms and the finance charge is calculated under paragraph (d). If the finance charge is calculated and collected in advance, or included in the principal amount of the contract, and the borrower prepays the contract in full, the financial institution shall credit the borrower with a refund of the charge to the extent the annual percentage rate yield on the contract would exceed the annual percentage rate on the contract as originally determined under paragraph (d) and taking into account the prepayment. For the purpose of calculating the refund under this subdivision, the financial institution may assume that the contract was paid before the date of prepayment according to the schedule of payments under the contract and that all payments were paid on their due dates. For contracts repayable in substantially equal successive monthly installments, the financial institution may calculate the refund as the portion of the finance charge allocable on an actuarial basis to all wholly unexpired payment periods following the date of prepayment, based on the annual percentage rate on the contract as originally determined under paragraph (d), and for the purpose of calculating the refund may assume that all payments are made on the due date.

(d) The annual percentage rate must be calculated in accordance with Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of delinquency or default under subdivision 6 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge made for an extension or deferment under subdivision 5, unless the parties agree that these charges are finance charges;

(2) an additional charge under subdivision 6; or

(3) a discount, if a financial institution purchases a contract evidencing a credit sale at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder according to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation.

Subd. 4a. Finance charge for motor vehicle retail installment sales. A retail installment contract evidencing the retail installment sale of a motor vehicle as defined in section 53C.01 is subject to the finance charge limitations in paragraphs (a) and (b).

(a) The finance charge authorized by this subdivision in a retail installment sale may not exceed the following annual percentage rates applied to the principal balance determined in the same manner as in section 53C.08, subdivision 2, clause (5):

(1) Class 1. A motor vehicle designated by the manufacturer by a year model of the same or not more than one year before the year in which the sale is made, 18 percent per year.

(2) Class 2. A motor vehicle designated by the manufacturer by a year model of two to three years before the year in which the sale is made, 19.75 percent per year.

(3) Class 3. Any motor vehicle not in Class 1 or Class 2, 23.25 percent per year.

(b) A sale of a manufactured home made after July 31, 1983, is governed by this subdivision for purposes of determining the lawful finance charge rate, except that the maximum finance charge for a Class 1 manufactured home may not exceed 14.5 percent per year. A retail installment sale of a manufactured home that imposes a finance charge that is greater than the rate permitted by this subdivision is lawful and enforceable in accordance with its terms until the indebtedness is fully satisfied if the rate was lawful when the sale was made.

Subd. 5. Extensions, deferments, and conversion to interest bearing. (a) The parties may agree in writing, either in the loan contract or credit sale contract or in a subsequent agreement, to a deferment of wholly unpaid installments. For precomputed loans and credit sale contracts, the manner of deferment charge shall be determined as provided for in this section. A deferment postpones the scheduled due date of the earliest unpaid installment and all subsequent installments as originally scheduled, or as previously deferred, for a period equal to the deferment period. The deferment period is that period during which no installment is scheduled to be paid by reason of the deferment. The deferment charge for a one-month period may not exceed the applicable charge for the installment period immediately following the due date of the last undeferred payment. A proportionate charge may be made for deferment periods of more or less than one month. A deferment charge is earned pro rata during the deferment period and is fully earned on the last day of the deferment period. If a loan or credit sale is prepaid in full during a deferment period, the financial institution shall make or credit to the borrower a refund of the unearned deferment charge in addition to any other refund or credit made for prepayment of the loan or credit sale in full.

For the purpose of this subdivision, "applicable charge" means the amount of finance charge attributable to each monthly installment period for the loan or credit sale contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond the one month, or reduction in charge for a first installment less than one month, is ignored. The applicable charge for any installment period is that which would have been made for the period had the loan been made on an interest-bearing basis at the single annual percentage rate provided for in the contract based upon the assumption that all payments were made according to schedule. For convenience in computation, the financial institution may round the single annual rate to the nearest one quarter of one percent.

(b) Subject to a refund of unearned finance or deferment charge required by this section, a financial institution may convert a loan or credit sale contract to an interest bearing balance, if:

(1) the loan contract or credit sale contract so provides and is subject to a change of the terms of the written agreement between the parties; or

(2) the loan contract so provides and two or more installments are delinquent one full month or more on any due date.

Thereafter, the single annual percentage rate and other charges must be determined as provided under this section for interest-bearing transactions.

Subd. 6. Additional charges. (a) For purposes of this subdivision, "financial institution" includes a person described in subdivision 4, paragraph (a). In addition to the finance charges permitted by this section, a financial institution may contract for and receive the following additional charges that may be included in the principal amount of the loan or credit sale unpaid balances:

(1) official fees and taxes;

(2) charges for insurance as described in paragraph (b);

(3) with respect to a loan or credit sale contract secured by real estate, the following "closing costs," if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this section:

(i) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes;

(ii) fees for preparation of a deed, mortgage, settlement statement, or other documents, if not paid to the financial institution;

(iii) escrows for future payments of taxes, including assessments for improvements, insurance, and water, sewer, and land rents;

(iv) fees for notarizing deeds and other documents;

(v) appraisal and credit report fees; and

(vi) fees for determining whether any portion of the property is located in a flood zone and fees for ongoing monitoring of the property to determine changes, if any, in flood zone status;

(4) a delinquency charge on a payment, including the minimum payment due in connection with open-end credit, not paid in full on or before the tenth day after its due date in an amount not to exceed five percent of the amount of the payment or $7.80, whichever is greater;

(5) for a returned check or returned automatic payment withdrawal request, an amount not in excess of the service charge limitation in section 604.113, except that, on a loan transaction that is a consumer small loan as defined in section 47.60, subdivision 1, paragraph (a), in which cash is advanced in exchange for a personal check, the civil penalty provisions of section 604.113, subdivision 2, paragraph (b), may not be demanded or assessed against the borrower; and

(6) charges for other benefits, including insurance, conferred on the borrower that are of a type that is not for credit.

(b) An additional charge may be made for insurance written in connection with the loan or credit sale contract, which may be included in the principal amount of the loan or credit sale unpaid balances:

(1) with respect to insurance against loss of or damage to property, or against liability arising out of the ownership or use of property, if the financial institution furnishes a clear, conspicuous, and specific statement in writing to the borrower setting forth the cost of the insurance if obtained from or through the financial institution and stating that the borrower may choose the person through whom the insurance is to be obtained;

(2) with respect to credit insurance or mortgage insurance providing life, accident, health, or unemployment coverage, if the insurance coverage is not required by the financial institution, and this fact is clearly and conspicuously disclosed in writing to the borrower, and the borrower gives specific, dated, and separately signed affirmative written indication of the borrower's desire to do so after written disclosure to the borrower of the cost of the insurance; and

(3) with respect to the vendor's single interest insurance, but only (i) to the extent that the insurer has no right of subrogation against the borrower; and (ii) to the extent that the insurance does not duplicate the coverage of other insurance under which loss is payable to the financial institution as its interest may appear, against loss of or damage to property for which a separate charge is made to the borrower according to clause (1); and (iii) if a clear, conspicuous, and specific statement in writing is furnished by the financial institution to the borrower setting forth the cost of the insurance if obtained from or through the financial institution and stating that the borrower may choose the person through whom the insurance is to be obtained.

(c) In addition to the finance charges and other additional charges permitted by this section, a financial institution may contract for and receive the following additional charges in connection with open-end credit, which may be included in the principal amount of the loan or balance upon which the finance charge is computed:

(1) annual charges, not to exceed $50 per annum, payable in advance, for the privilege of opening and maintaining open-end credit;

(2) charges for the use of an automated teller machine;

(3) charges for any monthly or other periodic payment period in which the borrower has exceeded or, except for the financial institution's dishonor would have exceeded, the maximum approved credit limit, in an amount not in excess of the service charge permitted in section 604.113;

(4) charges for obtaining a cash advance in an amount not to exceed the service charge permitted in section 604.113; and

(5) charges for check and draft copies and for the replacement of lost or stolen credit cards.

(d) In addition to the finance charges and other additional charges permitted by this section, a financial institution may contract for and receive a onetime loan administrative fee not exceeding $25 in connection with closed-end credit, which may be included in the principal balance upon which the finance charge is computed. This paragraph applies only to closed-end credit in an original principal amount of $6,480 or less. The determination of an original principal amount must exclude the administrative fee contracted for and received according to this paragraph.

Subd. 7. Advances to perform covenants of borrower or purchaser. (a) If the agreement with respect to a loan or credit sale contract contains covenants by the borrower or purchaser to perform certain duties pertaining to insuring or preserving collateral and the financial institution according to the agreement pays for performance of the duties on behalf of the borrower or purchaser, the financial institution may add to the debt or contract balance the amounts so advanced. Before or within a reasonable time not more than 30 days after advancing any sums, the financial institution shall state to the borrower or purchaser in writing the amount of sums advanced or to be advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the borrower or purchaser performed by the financial institution pertain to insurance, a brief description of the insurance paid for or to be paid for by the financial institution including the type and amount of coverages. Additional information need not be given. The actions of the financial institution pursuant to this subdivision shall not be deemed to cure the borrower's failure to perform covenants in the loan or credit sale contract, unless the loan or credit sale contract expressly provides otherwise.

(b) A finance charge equal to that specified in the loan agreement or credit sale contract may be made for sums advanced under paragraph (a).

Subd. 8. Attorney's fees. With respect to a loan or credit sale, the agreement may provide for payment by the borrower of the attorney's fees and court costs incurred in connection with collection or foreclosure. This subdivision is not a limitation on attorney's fees that may be charged to an organization.

Subd. 9. Right to prepay. The borrower or purchaser may prepay in full the unpaid balance of a consumer loan or credit sale contract, at any time without penalty.

Subd. 9a. Prompt crediting of payments. (a) A financial institution shall credit a payment to the consumer's account as of the date of receipt except when a delay in crediting does not result in a finance or other charge or except as provided in paragraph (b).

(b) If a financial institution, in the loan agreement or, in the case of open-end credit, on or with a periodic statement or similar document, specifies requirements for the consumer to follow in making payments, but accepts a payment that does not conform to the requirements, the creditor shall credit the payment within five days of receipt.

(c) If a financial institution fails to credit a payment, as required by paragraph (a) or (b) in time to avoid the imposition of finance or other charges, the financial institution shall adjust the consumer's account so that the charges imposed are credited to the consumer's account promptly or, in the case of open-end credit, no later than during the next billing cycle.

Subd. 10. Credit insurance. (a) The sale of credit insurance or mortgage insurance is subject to chapters 61A, 62A, and 62B, as applicable, and the rules adopted under those chapters, if any. In case there are multiple consumers obligated under a transaction subject to this chapter, no policy or certificate of insurance providing credit insurance may be procured by or through a financial institution or person described in subdivision 2 upon more than two of the consumers, in which case they may be insured jointly.

(b) A financial institution that provides credit insurance in relation to open-end credit may calculate the charge to the borrower in each billing cycle by applying the current premium rate to the balance in the manner permitted with respect to finance charges by the provisions on finance charge in this section.

(c) Upon prepayment in full of a consumer loan or credit sale contract by the proceeds of credit insurance or mortgage insurance, the consumer or the consumer's estate is entitled to a refund of any portion of a separate charge for insurance that by reason of prepayment is retained by the financial institution or returned to it by the insurer, unless the charge was computed from time to time on the basis of the balances of the consumer's loan or credit sale contract.

(d) This section does not require a financial institution to grant a refund to the consumer if all refunds due to the consumer under paragraph (c) amount to less than $5 and, except as provided in paragraph (c), does not require the financial institution to account to the consumer for any portion of a separate charge for insurance because:

(1) the insurance is terminated by performance of the insurer's obligation;

(2) the financial institution pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

(3) the financial institution receives directly or indirectly under a policy of insurance a gain or advantage not prohibited by law.

(e) Except as provided in paragraph (d), the financial institution shall promptly make or cause to be made an appropriate refund to the consumer with respect to a separate charge made to the consumer for insurance if:

(1) the insurance is not provided or is provided for a shorter term than for which the charge to the borrower for insurance was computed; or

(2) the insurance terminates before the end of the term for which it was written because of prepayment in full or otherwise.

(f) If a financial institution requires insurance, upon notice to the borrower, the borrower has the option of providing the required insurance through an existing policy of insurance owned or controlled by the borrower, or through a policy to be obtained and paid for by the borrower, but the financial institution for reasonable cause may decline the insurance provided by the borrower.

Subd. 11. Property and liability insurance. (a) Except as otherwise provided in this section and subject to the provisions on additional charges and maximum finance charges in this section, a financial institution may agree to sell, as an agent, property and liability insurance, and may contract for and receive a charge for this insurance separate from and in addition to other charges. This section does not authorize the issuance of the insurance prohibited under any statute or rule governing the business of insurance nor does it authorize a financial institution to underwrite insurance.

(b) This section does not apply to an insurance premium loan. A financial institution may request cancellation of a policy of property or liability insurance only after the borrower's default or in accordance with a written authorization by the borrower. In either case, the cancellation does not take effect until written notice is delivered to the borrower or mailed to the borrower at the borrower's address as stated by the borrower. The notice must state that the policy may be canceled on a date not less than ten days after the notice is delivered, or, if the notice is mailed, not less than 13 days after it is mailed. A cancellation may not take effect until those notice periods expire.

Subd. 12. Consumer protections. (a) Financial institutions shall comply with the requirements of the federal Truth in Lending Act, United States Code, title 15, sections 1601 to 1693, as the same may be amended from time to time, in connection with a consumer loan or credit sale for a consumer purpose where the federal Truth in Lending Act is applicable. A financial institution shall give the following disclosure to the borrower in writing at the time an open-end credit account is established if the financial institution imposes a loan fee, points, or similar charge that relates to the opening of the account which is not included in the annual percentage rate given pursuant to the federal Truth in Lending Act: "YOU HAVE BEEN ASSESSED FINANCE CHARGES, OR POINTS, WHICH ARE NOT INCLUDED IN THE ANNUAL PERCENTAGE RATE. THESE CHARGES MAY BE REFUNDED, IN WHOLE OR IN PART, IF YOU DO NOT USE YOUR LINE OF CREDIT OR IF YOU REPAY YOUR LINE OF CREDIT EARLY. THESE CHARGES INCREASE THE COST OF YOUR CREDIT."

(b) Financial institutions shall comply with the following consumer protection provisions in connection with a consumer loan or credit sale for a consumer purpose: sections 325G.02 to 325G.05; 325G.06 to 325G.11; 325G.15 to 325G.22; and 325G.29 to 325G.36, and Code of Federal Regulations, title 12, part 535, where those statutes or regulations are applicable.

(c) An assignment of a consumer's earnings by the consumer to a financial institution as payment or as security for payment of a debt arising out of a consumer loan or consumer credit sale is unenforceable by the financial institution except where the assignment: (1) by its terms is revocable at the will of the consumer; (2) is a payroll deduction plan or preauthorized payment plan, beginning at the time of the transaction, in which the consumer authorizes a series of wage deductions as a method of making each payment; or (3) applies only to wages or other earnings already earned at the time of the assignment.

Subd. 13. Loans and contracts other than consumer loans and contracts. Loans and credit sale contracts other than consumer loans and consumer credit sale contracts are not subject to the provisions and limitations of subdivisions 9; 10; 11, paragraph (b); and 12.

Subd. 14. Effect of violations on rights of parties. (a) If a financial institution has violated any provision of this section applying to collection of finance or other charges, the borrower or purchaser under a credit sale contract may recover from the financial institution actual damages and, in an action other than a class action, a penalty in an amount determined by the court but not less than $100 nor more than $1,000. With respect to violations arising from other than open-end credit transactions, no action may be brought according to this paragraph and no setoff or recoupment may be asserted according to this paragraph more than one year after the making of the debt.

(b) A borrower or purchaser under a credit sale contract is not obligated to pay a charge in excess of that allowed by this section and has a right of refund of any excess charge paid. A refund may not be made by reducing the borrower's or purchaser's obligation by the amount of the excess charge, unless the financial institution has notified the borrower or purchaser that the borrower or purchaser may request a refund and the borrower or purchaser has not so requested within 30 days thereafter. If the borrower or purchaser has paid an amount in excess of the lawful obligation under the agreement, the borrower or purchaser may recover the excess amount from the financial institution that made the excess charge or from an assignee of the financial institution's rights that undertakes direct collection of payments from or enforcement of rights against borrowers or purchasers arising from the debt.

(c) If a financial institution has contracted for or received a charge in excess of that allowed by this section, or if a borrower or purchaser under a credit sale contract is entitled to a refund and a person liable to the borrower or purchaser refuses to make a refund within a reasonable time after demand, the borrower or purchaser may recover from the financial institution or the person liable in an action other than a class action a penalty in an amount determined by the court but not less than $100 nor more than $1,000. With respect to excess charges arising from other than open-end credit transactions, no action according to this paragraph may be brought more than one year after the making of the debt. For purposes of this paragraph, a reasonable time is presumed to be 30 days.

(d) A violation of this section does not impair rights on a debt.

(e) A financial institution is not liable for a penalty under paragraph (a) or (c) if it notifies the borrower or purchaser under a credit sale contract of a violation before the financial institution receives from the borrower or purchaser written notice of the violation or the borrower or purchaser has brought an action under this section, and the financial institution corrects the violation within 45 days after notifying the borrower or purchaser. If the violation consists of a prohibited agreement, giving the borrower or purchaser a corrected copy of the writing containing the violation is sufficient notification and correction. If the violation consists of an excess charge, correction must be made by an adjustment or refund.

(f) A financial institution may not be held liable in an action brought under this section for a violation of this section if the financial institution shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error.

(g) In an action in which it is found that a financial institution has violated this section, the court shall award to the borrower or the purchaser under a credit sale contract the costs of the action and to the borrower's or purchaser's attorneys their reasonable fees.

History: 1995 c 202 art 3 s 1; 1996 c 414 art 2 s 1-6; 1997 c 157 s 12-16; 1999 c 151 s 16; 2000 c 427 s 2-5; 2002 c 342 s 6; 2003 c 51 s 5; 2003 c 128 art 14 s 1; 2005 c 10 art 1 s 13; 2005 c 19 s 1; 2007 c 44 s 2; 2007 c 57 art 3 s 8; 2013 c 135 art 2 s 1,2



Section 47.60 — CONSUMER SMALL LOANS.

Subdivision 1. Definitions. For purposes of this section, the terms defined have the meanings given them:

(a) "Consumer small loan" is a loan transaction in which cash is advanced to a borrower for the borrower's own personal, family, or household purpose. A consumer small loan is a short-term, unsecured loan to be repaid in a single installment. The cash advance of a consumer small loan is equal to or less than $350. A consumer small loan includes an indebtedness evidenced by but not limited to a promissory note or agreement to defer the presentation of a personal check for a fee.

(b) "Consumer small loan lender" is a financial institution as defined in section 47.59 or a business entity registered with the commissioner and engaged in the business of making consumer small loans.

Subd. 2. Authorization, terms, conditions, and prohibitions. (a) In lieu of the interest, finance charges, or fees in any other law, a consumer small loan lender may charge the following:

(1) on any amount up to and including $50, a charge of $5.50 may be added;

(2) on amounts in excess of $50, but not more than $100, a charge may be added equal to ten percent of the loan proceeds plus a $5 administrative fee;

(3) on amounts in excess of $100, but not more than $250, a charge may be added equal to seven percent of the loan proceeds with a minimum of $10 plus a $5 administrative fee;

(4) for amounts in excess of $250 and not greater than the maximum in subdivision 1, paragraph (a), a charge may be added equal to six percent of the loan proceeds with a minimum of $17.50 plus a $5 administrative fee.

(b) The term of a loan made under this section shall be for no more than 30 calendar days.

(c) After maturity, the contract rate must not exceed 2.75 percent per month of the remaining loan proceeds after the maturity date calculated at a rate of 1/30 of the monthly rate in the contract for each calendar day the balance is outstanding.

(d) No insurance charges or other charges must be permitted to be charged, collected, or imposed on a consumer small loan except as authorized in this section.

(e) On a loan transaction in which cash is advanced in exchange for a personal check, a return check charge may be charged as authorized by section 604.113, subdivision 2, paragraph (a). The civil penalty provisions of section 604.113, subdivision 2, paragraph (b), may not be demanded or assessed against the borrower.

(f) A loan made under this section must not be repaid by the proceeds of another loan made under this section by the same lender or related interest. The proceeds from a loan made under this section must not be applied to another loan from the same lender or related interest. No loan to a single borrower made pursuant to this section shall be split or divided and no single borrower shall have outstanding more than one loan with the result of collecting a higher charge than permitted by this section or in an aggregate amount of principal exceed at any one time the maximum of $350.

Subd. 3. Filing. Before a business entity other than a financial institution as defined by section 47.59 engages in the business of making consumer small loans to Minnesota residents, the business entity shall file with the commissioner as a consumer small loan lender. The filing must be on a form prescribed by the commissioner together with a fee of $250 for each place of business and contain the following information in addition to the information required by the commissioner:

(1) evidence that the filer has available for the operation of the business at the location specified, liquid assets of at least $50,000; and

(2) a biographical statement on the principal person responsible for the operation and management of the business to be certified.

Revocation of the filing is the same as in the case of a regulated lender license in section 56.09.

For purposes of this subdivision, "business entity" includes one that does not have a physical location in Minnesota that makes a consumer small loan electronically via the Internet.

Subd. 4. Books of account; annual report; schedule of charges; disclosures. (a) A lender filing under subdivision 3 shall keep and use in the business books, accounts, and records as will enable the commissioner to determine whether the filer is complying with this section.

(b) A lender filing under subdivision 3 shall annually on or before March 15 file a report to the commissioner giving the information the commissioner reasonably requires concerning the business and operations during the preceding calendar year, including the information required to be reported under section 47.601, subdivision 4.

(c) A lender filing under subdivision 3 shall display prominently in each place of business a full and accurate schedule, to be approved by the commissioner, of the charges to be made and the method of computing those charges. A lender shall furnish a copy of the contract of loan to a person obligated on it or who may become obligated on it at any time upon the request of that person. This is in addition to any disclosures required by the federal Truth in Lending Act, United States Code, title 15.

(d) A lender filing under subdivision 3 shall, upon repayment of the loan in full, mark indelibly every obligation signed by the borrower with the word "Paid" or "Canceled" within 20 days after repayment.

(e) A lender filing under subdivision 3 shall display prominently, in each licensed place of business, a full and accurate statement of the charges to be made for loans made under this section. The statement of charges must be displayed in a notice, on plastic or other durable material measuring at least 12 inches by 18 inches, headed "CONSUMER NOTICE REQUIRED BY THE STATE OF MINNESOTA." The notice shall include, immediately above the statement of charges, the following sentence, or a substantially similar sentence approved by the commissioner: "These loan charges are higher than otherwise permitted under Minnesota law. Minnesota law permits these higher charges only because short-term small loans might otherwise not be available to consumers. If you have another source of a loan, you may be able to benefit from a lower interest rate and other loan charges." The notice must not contain any other statement or information, unless the commissioner has determined that the additional statement or information is necessary to prevent confusion or inaccuracy. The notice must be designed with a type size that is large enough to be readily noticeable and legible. The form of the notice must be approved by the commissioner prior to its use.

Subd. 5. Complaints alleging violation. A person obligated to or having been obligated to a consumer small loan lender filing under subdivision 3 and having reason to believe that this section has been violated may file with the commissioner a written complaint setting forth the details of the alleged violation. The commissioner, upon receipt of the complaint, may inspect the pertinent books, records, letters, and contracts of the lender and borrower involved. The commissioner may assess against the lender a fee covering the necessary costs of an investigation under this section. The commissioner may maintain an action for the recovery of the costs in a court of competent jurisdiction.

Subd. 6. Penalties for violation. A person who violates or participates in the violation of any of the provisions of this section is liable in the same manner as in section 47.601, subdivision 6.

[See Note.]

History: 1995 c 202 art 3 s 2; 1996 c 305 art 1 s 14; 1996 c 414 art 2 s 7; 1999 c 151 s 17; 2000 c 427 s 6; 2007 c 44 s 3; 2007 c 57 art 3 s 9; 2009 c 37 art 3 s 2,3; 2009 c 68 s 1,2; 2010 c 382 s 10,11

NOTE: Subdivision 6 was also amended by Laws 2009, chapter 37, article 3, section 4, to read as follows:

"Subd. 6. Penalties for violation. A business entity or the entity's members, officers, directors, agents, and employees who violate or participate in the violation of any of the provisions of this section may be liable in the same manner as in section 56.19."



Section 47.601 — CONSUMER SHORT-TERM LOANS.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Borrower" means an individual who obtains a consumer short-term loan primarily for personal, family, or household purposes.

(c) "Commissioner" means the commissioner of commerce.

(d) "Consumer short-term loan" means a loan to a borrower which has a principal amount, or an advance on a credit limit, of $1,000 or less and requires a minimum payment within 60 days of loan origination or credit advance of more than 25 percent of the principal balance or credit advance. For the purposes of this section, each new advance of money to a borrower under a consumer short-term loan agreement constitutes a new consumer short-term loan. A "consumer short-term loan" does not include any transaction made under chapter 325J or a loan made by a consumer short-term lender where, in the event of default on the loan, the sole recourse for recovery of the amount owed, other than a lawsuit for damages for the debt, is to proceed against physical goods pledged by the borrower as collateral for the loan.

(e) "Consumer short-term lender" means an individual or entity engaged in the business of making or arranging consumer short-term loans, other than a state or federally chartered bank, savings bank, or credit union.

Subd. 2. Consumer short-term loan contract. (a) No contract or agreement between a consumer short-term loan lender and a borrower residing in Minnesota may contain the following:

(1) a provision selecting a law other than Minnesota law under which the contract is construed or enforced;

(2) a provision choosing a forum for dispute resolution other than the state of Minnesota; or

(3) a provision limiting class actions against a consumer short-term lender for violations of subdivision 3 or for making consumer short-term loans:

(i) without a required license issued by the commissioner; or

(ii) in which interest rates, fees, charges, or loan amounts exceed those allowable under section 47.59, subdivision 6, or 47.60, subdivision 2, other than by de minimis amounts if no pattern or practice exists.

(b) Any provision prohibited by paragraph (a) is void and unenforceable.

(c) A consumer short-term loan lender must furnish a copy of the written loan contract to each borrower. The contract and disclosures must be written in the language in which the loan was negotiated with the borrower and must contain:

(1) the name; address, which may not be a post office box; and telephone number of the lender making the consumer short-term loan;

(2) the name and title of the individual employee or representative who signs the contract on behalf of the lender;

(3) an itemization of the fees and interest charges to be paid by the borrower;

(4) in bold, 24-point type, the annual percentage rate as computed under United States Code, chapter 15, section 1606; and

(5) a description of the borrower's payment obligations under the loan.

(d) The holder or assignee of a check or other instrument evidencing an obligation of a borrower in connection with a consumer short-term loan takes the instrument subject to all claims by and defenses of the borrower against the consumer short-term lender.

Subd. 3. Debt collection. A consumer short-term lender collecting or attempting to collect on an indebtedness in connection with a consumer short-term loan must not engage in the prohibited debt collection practices referenced in section 332.37.

Subd. 4. Record keeping; annual reports; notifications. In addition to any other information required to be filed under chapters 45 through 56, a consumer short-term lender must annually file a report with the commissioner that contains the following information for each calendar year:

(1) the total dollar amount, over and above principal, collected on consumer short-term loans;

(2) the average annual percentage rate and range of annual percentage rates for consumer short-term loans;

(3) the number of individual borrowers who obtained one or more consumer short-term loans;

(4) a breakdown of the number of individual borrowers identified in clause (3) by the number of individual borrowers who obtained:

(i) five or more loans;

(ii) ten or more loans;

(iii) 15 or more loans; and

(iv) 20 or more loans; and

(5) the total number and dollar amount of loans charged off or written off.

Subd. 5. Jurisdiction. For the purposes of this section, a consumer short-term loan transaction is deemed to take place in the state of Minnesota if the borrower is a Minnesota resident and the borrower completes the transaction, either personally or electronically, while physically located in the state of Minnesota.

Subd. 6. Penalties for violation; private right of action. (a) Except for a "bona fide error" as set forth under United States Code, chapter 15, section 1640, subsection (c), an individual or entity who violates subdivision 2 or 3 is liable to the borrower for:

(1) all money collected or received in connection with the loan;

(2) actual, incidental, and consequential damages;

(3) statutory damages of up to $1,000 per violation;

(4) costs, disbursements, and reasonable attorney fees; and

(5) injunctive relief.

(b) In addition to the remedies provided in paragraph (a), a loan is void, and the borrower is not obligated to pay any amounts owing if the loan is made:

(1) by a consumer short-term lender who has not obtained an applicable license from the commissioner;

(2) in violation of any provision of subdivision 2 or 3; or

(3) in which interest, fees, charges, or loan amounts exceed the interest, fees, charges, or loan amounts allowable under sections 47.59, subdivision 6, and 47.60, subdivision 2.

Subd. 7. Attorney general enforcement. The attorney general shall enforce this section under section 8.31.

Subd. 8. Remedies cumulative. The remedies provided in this section are cumulative and do not restrict any remedy that is otherwise available. The provisions of this section are not exclusive and are in addition to any other requirements, rights, remedies, and penalties provided by law.

History: 2009 c 68 s 3



Section 47.602 — MOTOR VEHICLE TITLE LOANS.

Subdivision 1. Definitions. (a) The terms defined in this section have the meanings given them.

(b) "Automobile dealer" means a dealer, as defined in section 168.002, subdivision 6, and a used motor vehicle dealer.

(c) "Banking institution" means a banking institution, as defined in section 48.01, subdivision 2, and includes any bank, savings bank, savings association, or any subsidiary of any of them, that is subject to supervision by a federal regulatory agency.

(d) "Consumer loan" means a loan to a borrower which has a principal amount, or an advance on a credit limit, of $1,000 or less and requires a minimum payment within 60 days of loan origination or credit advance of more than 25 percent of the principal balance or credit advance. For the purposes of this section, each new advance of money to a borrower under a consumer loan agreement constitutes a new consumer loan.

(e) "Credit union" includes a credit union, as defined under section 52.001, subdivision 4, and a federal credit union, as defined under section 52.001, subdivision 7.

Subd. 2. Requirements. A lender who is not a pawnbroker, as defined in section 325J.01, subdivision 4, and uses a title to a motor vehicle as collateral for making a consumer loan:

(1) must possess a valid license from the Department of Commerce as either an industrial loan and thrift company under chapter 53 or a regulated lender under chapter 56;

(2) must comply with all provisions of section 325J.095; and

(3) may not demand or collect interest, fees, or any other charges that in the aggregate exceed the amounts allowed to be demanded and collected under section 325J.07.

Subd. 3. Exemptions. This section does not apply to a banking institution, a credit union, an automobile dealer, or any transaction conducted under chapter 53C.

History: 2013 c 40 s 1



Section 47.605 — LOAN SOLICITATION; UNREQUESTED CHECKS REGULATED.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Facsimile check" means a document that resembles a negotiable check, money order, draft, or other instrument.

(c) "Live check" means a negotiable check, money order, draft, or other instrument that may be used by a consumer to activate a loan.

Subd. 2. Unrequested checks. No financial institution or other lender may offer to make a loan by mailing to a Minnesota resident a live check payable to the addressee, which the addressee is requested to endorse and then cash, deposit, or otherwise negotiate as a means of accepting the loan offered, except as provided in subdivision 3. This section does not apply if the addressee already has an open-end credit arrangement or business relationship with the financial institution or other lender or if the addressee has requested in writing that the live check be mailed to the addressee.

Subd. 3. Effect of live checks. (a) The addressee is not liable for any loan contracted or allegedly contracted by means of a live check that violates subdivision 2, unless the live check is offered in compliance with the requirements in paragraphs (b) to (g).

(b) The live check, regardless of its form, must not be negotiable after a period no longer than 30 days after the date shown on the live check. Printed material accompanying the live check must advise the consumer to void and destroy the live check if it is not going to be negotiated, and must be substantially similar to the following disclosure:

"THIS IS A SOLICITATION FOR A LOAN--READ THE ENCLOSED DISCLOSURES BEFORE SIGNING AND CASHING THIS CHECK."

(c) Notification of the loan agreement must be on the back of the live check so that the consumer is advised that by signing the back of the live check the consumer will have activated a loan transaction. The following disclosure must appear on the back of the live check:

"By endorsing this instrument, you agree to repay this loan according to the terms of the Loan Agreement, which you acknowledge receiving and which provides you with the contract terms in connection with this loan transaction."

(d) Opt-out provisions of United States Code, title 15, section 1681b(e), must be noted by reference in printed materials that accompany the live check.

(e) Live check loan solicitations must be mailed in envelopes with no indication that a negotiable instrument is contained in the mailing. Envelopes must be marked with instructions to the postal service stating that the item is not to be forwarded if the intended addressee is no longer at the location.

(f) The creditor who receives a negotiated live check must execute the following steps consistent with the structure of the creditor's business:

(1) ensure that the instrument is placed in the consumer's loan folder, record, or other filing procedure consistent with the creditor's business which will enable recovery of the item, or an exact facsimile of the original document; and

(2) provide to the customer a coupon book or billing statement or other medium consistent with the creditor's business practice as confirmation of the activation of the loan.

(g) In the event that a live check is stolen or incorrectly received by someone other than the intended payee, and the live check is fraudulently cashed or otherwise negotiated, the following safeguards for the consumer must be triggered:

(1) the creditor, upon receipt of notification that the consumer did not negotiate the live check, shall provide, and the consumer may complete, a statement confirming that the consumer did not deposit, cash, or otherwise negotiate the live check;

(2) completion of the confirmation statement must be facilitated by the creditor by providing the consumer the opportunity to fill it out at a local location of the creditor, by mail, or both, and by explaining that the consumer is relieved from any liability on the loan. The creditor shall also provide the consumer with a contact person to provide assistance if required; and

(3) upon submitting a completed confirmation statement to the creditor, the consumer who was the intended payee shall have no liability for the loan obligation, absent any fraud by that consumer.

Subd. 4. Facsimile checks. No financial institution or other lender shall mail to a Minnesota resident a solicitation for a cash loan that includes a facsimile check payable to the addressee unless:

(1) the facsimile check contains on the front and back, in at least a 30-point bold font, the words:

"This is not a check";

(2) the opt-out provisions of United States Code, title 15, section 1681b(e), are noted by reference in printed materials that accompany the facsimile check; and

(3) the solicitation is mailed in an envelope that does not make it appear that a negotiable instrument is contained in the mailing.

History: 1998 c 335 s 1



Section 47.61 — ELECTRONIC FUNDS TRANSFER FACILITIES; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 47.61 to 47.74, unless the context requires otherwise, the following terms shall have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Electronic financial terminal. (a) "Electronic financial terminal" means an electronic information processing device that is established to do either or both of the following:

(1) capture the data necessary to initiate financial transactions; or

(2) through its attendant support system, store or initiate the transmission of the information necessary to consummate a financial transaction.

(b) "Electronic financial terminal" does not include:

(1) a telephone;

(2) an electronic information processing device that is used internally by a financial institution to conduct the business activities of the institution;

(3) an electronic point-of-sale terminal operated by a retailer that is used to process payments for the purchase of goods and services by consumers, and which also may be used to obtain cash advances or cash back not to exceed $25 and only if incidental to the retail sale transactions, through the use of credit cards or debit cards, provided that the payment transactions using debit cards are subject to the federal Electronic Funds Transfer Act, United States Code, title 15, sections 1693 et seq., and Regulation E of the Federal Reserve Board, Code of Federal Regulations, title 12, subpart 205.2; this clause does not exempt the retailer from liability for negligent conduct or intentional misconduct of the operator under section 47.69, subdivision 5;

(4) stored-value cards to only process transactions other than those authorized by this section. Stored-value cards are transaction cards having magnetic stripes or computer chips that enable electronic value to be added or deducted as needed; or

(5) a personal computer possessed by and operated exclusively by the account holder.

Subd. 4. Financial institution. "Financial institution" means a national banking association, federal savings association, or federal credit union having its main office in this state, or a bank, savings bank, savings association, credit union, industrial loan and thrift company, or regulated lender under chapter 56 established and operating under the laws of this state.

Subd. 4a. Minnesota transmission facility. "Minnesota transmission facility" means: (1) a transmission facility which is owned or controlled by financial institutions located in Minnesota; (2) a transmission facility owned or controlled by a bank holding company or savings and loan holding company if domiciled or headquartered in Minnesota; or (3) a transmission facility established in Minnesota and approved by the commissioner under section 47.65, subdivision 1, as of August 1, 1990.

Subd. 5. [Repealed, 1983 c 102 s 3]

Subd. 6. Retailer. "Retailer" means a person primarily engaged in the business of selling goods or services to consumers or a person who owns or operates a mall area.

Subd. 7. Transmission facility. "Transmission facility" means the electronic system which is used to forward from one financial institution, its affiliate, or agent, to one or more financial institutions, their affiliates, or agents, financial transaction data originating from an electronic financial terminal and its attendant support system.

History: 1978 c 469 s 1; 1983 c 252 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 41 s 1; 1990 c 491 art 3 s 1; 1995 c 202 art 1 s 25; art 2 s 7; 1996 c 414 art 1 s 11; 1997 c 157 s 17; 2007 c 13 art 3 s 8



Section 47.62 — AUTHORIZATION.

Subdivision 1. General authority. Any person may establish and maintain one or more electronic financial terminals. Any financial institution may provide for its customers the use of an electronic financial terminal by entering into an agreement with any person who has established and maintains one or more electronic financial terminals if that person authorizes use of the electronic financial terminal to all financial institutions on a nondiscriminatory basis pursuant to section 47.64.

Subd. 2. Approval required. No electronic financial terminal shall be established by a person other than a state or federal savings association, state or federal savings bank, state or federal credit union, or state bank or national banking association unless the commissioner has approved the establishment of the terminal.

Subd. 3. Application and required findings. Application for authorization shall be made in the manner prescribed by rule. The commissioner shall grant authorization for the establishment of an electronic financial terminal if the commissioner finds that:

(a) There is reason to believe that the terminal will be properly and safely managed;

(b) The applicant is financially sound;

(c) The proposed charges for making the services of the terminal available to financial institutions are fair, equitable, and nondiscriminatory;

(d) The applicant has furnished all of the information required by rule;

(e) The terminal applicant will not gain an unfair competitive advantage because the terminal is not operationally available to other financial institutions or their data processors within a reasonable period of time.

If the commissioner has not denied the application within 45 days of its submission, the authorization shall be deemed to be granted.

Subd. 4. Multiple terminals. When more than one electronic financial terminal is established and maintained at a single place of business by the same person, or if a person wishes to make an application that encompasses more than one place of business or location, a single application and fee shall be sufficient. For each application, a $100 fee shall be paid to the commissioner, and for each application for a change in pricing structure, a $10 fee shall be paid to the commissioner. If the $100 fee or the $10 fee is less than the costs incurred by the commissioner in approving or disapproving the application, the fee shall be equal to those costs.

Subd. 5. [Repealed, 2007 c 44 s 9; 2007 c 57 art 3 s 64]

Subd. 6. Relocation; procedure. An application or notification to relocate an existing financial terminal outside a radius of three miles measured in a straight line must be approved by, or a notification must be filed with, the commissioner of commerce as provided for in this section.

History: 1978 c 469 s 2; 1983 c 102 s 1; 1986 c 444; 1995 c 171 s 25; 1995 c 202 art 1 s 8; art 2 s 8-10; 1996 c 414 art 3 s 5; 2007 c 44 s 4; 2007 c 57 art 3 s 10



Section 47.63 — FUNCTIONS OF AN ELECTRONIC FINANCIAL TERMINAL.

Financial transactions which may be performed by an electronic financial terminal shall be limited to the disbursement of funds under a preauthorized credit agreement, the withdrawal of funds from a customer's account, the deposit of funds in a customer's account, the receiving of cash or checks, the disbursement of cash, the payment of loan payments, and the transfer of funds to or from one or more accounts in one or more financial institutions. All permitted transactions must be made pursuant to a preexisting contractual agreement between the financial institution and an account holder. Accounts may not be opened at an electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility. Any retailer may also operate a device which is capable of performing the functions of an electronic financial terminal for any internal business activity of that retailer.

History: 1978 c 469 s 3; 1987 c 41 s 2



Section 47.64 — OPERATION OF AN ELECTRONIC FINANCIAL TERMINAL.

Subdivision 1. Request to use. (a) Any person establishing and maintaining an electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility for use by one type of financial institution shall, upon written request, make its services available to any requesting financial institution of similar type on a fair, equitable, and nondiscriminatory basis. A financial institution requesting use of an electronic financial terminal shall be permitted its use only if the financial institution conforms to reasonable technical operation standards which have been established by the electronic financial terminal provider. For purposes of this subdivision, the types of financial institutions are: (1) commercial banks and savings banks; (2) credit unions, industrial loan and thrift companies, and regulated lenders under chapter 56; and (3) savings associations. The services of an electronic financial terminal may be made available to any type of financial institution. After March 1, 1979, or earlier if determined by the commissioner to be technically feasible, an electronic financial terminal which is used by or made available to one type of financial institution shall be made available, upon request, to other types of financial institutions on a fair, equitable, and nondiscriminatory basis. The charges required to be paid to any person establishing and maintaining an electronic financial terminal shall be related to an equitable proportion of the direct costs of establishing, operating, and maintaining the terminal plus a reasonable return on those costs to the owner of the terminal. The charges may provide for amortization of development costs and capital expenditures over a reasonable period of time.

(b) Any person establishing and maintaining an electronic financial terminal located on and as a part of a financial institution's principal office, branch, detached facility, or lending office where deposits are not taken may, at the financial institution's option, (1) maintain the electronic financial terminal for the exclusive use of the financial institution's customers; or (2) maintain the electronic financial terminal for the use of the financial institution's customers and make some or all of the electronic financial terminal's services available to any other requesting financial institution on a fair, equitable, and nondiscriminatory basis.

Subd. 2. Use by federal savings association or federal credit union. If a person establishing and maintaining an electronic financial terminal makes it available for use by one or more federal savings associations or one or more federal credit unions and their customers, the federal savings association or federal credit union shall agree to grant to any financial institution use of all similar devices owned, maintained, or used by it. A state chartered financial institution or a national bank may participate upon contractual agreement in the use of a device which is capable of performing the functions of an electronic financial terminal and is owned or operated by one or more federal savings associations or federal credit unions.

Subd. 3. Use agreement or charge. Any agreement or charge between a person establishing an electronic financial terminal and the person at whose location the terminal is established shall be upon such commercially reasonable terms and conditions as are agreed to by the parties. A person at whose location an electronic financial terminal is established and maintained may limit the kind of financial transaction functions which the terminal may perform. If the electronic financial terminal is not located on the premises of a financial institution's principal office, branch, or detached facility, the person shall make available upon request every financial transaction function which the terminal does perform to all financial institutions, their affiliates, or agents on a nondiscriminatory basis. A function involving either a bank credit card authorized pursuant to section 48.185 or other credit card authorized under any other similar open end consumer credit sales plan need not be made so available.

Subd. 4. Staffing. An electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility, if staffed, shall be operated exclusively by a person who is not employed by any financial institution, any financial institution holding company, or subsidiary thereof. However, persons assisting customers of financial institutions at the site of the terminal may be trained by employees of a financial institution, financial institution holding company, or subsidiary thereof, and nothing in this section shall be construed to prohibit periodic servicing of an electronic financial terminal by an employee of a financial institution, financial institution holding company, or subsidiary thereof.

Subd. 5. Bond, security, or financial statement. To insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of an electronic financial terminal any person seeking to establish an electronic financial terminal shall, at the option of the commissioner, file with the commissioner's office either a financial statement in an acceptable form, or a bond, rider to an existing bond, or other collateral security acceptable to and in an amount set by the commissioner. The commissioner shall permit the filing of a financial statement in lieu of a bond or other security only if the financial statement demonstrates that the person seeking to establish the electronic financial terminal has the financial ability to insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of the electronic financial terminal. If the filing of a financial statement is permitted, additional periodic financial information shall be filed as required by the commissioner.

Subd. 6. Use by customers of institutions located outside Minnesota. A customer of a bank, savings bank, savings association, or credit union located outside Minnesota may, with the consent of the person establishing an electronic financial terminal, use the terminal for the withdrawal of funds and for the inquiry as to the balance in that customer's accounts maintained with that institution. Nothing in sections 47.61 to 47.74 shall be construed to authorize any person, other than a financial institution, to engage in business which is only legally authorized to be engaged in by financial institutions.

Subd. 7. Prohibition. An agreement to share electronic financial terminals may not contain provisions distinguishing between cards issued by United States financial institutions and cards issued by Canadian financial institutions relative to a fee that may be charged to a cardholder by the owner or operator of an electronic financial terminal, if the terminal is located within 50 miles of the Canadian border, and the enforcement of any such provision is prohibited.

History: 1978 c 469 s 4; 1983 c 102 s 2; 1983 c 250 s 4; 1983 c 252 s 2; 1986 c 444; 1987 c 41 s 3-5; 1995 c 171 s 26; 1995 c 202 art 1 s 25; 1997 c 157 s 18



Section 47.65 — TRANSMISSION FACILITY.

Subdivision 1. Establishment. Any person may establish a transmission facility in this state upon approval by the commissioner pursuant to the provisions of this section, except that a financial institution may establish a transmission facility in this state after giving the commissioner written notice of its intent to do so, provided that the commissioner does not issue an order disallowing such establishment within 15 days after receiving a completed notice. Any such notice must be made using a form prescribed by the commissioner. A transmission facility which is used by, or made available to, any financial institution must be made available to all other financial institutions upon request of such financial institution and agreement by the financial institution to pay fees on a fair, equitable, and nondiscriminatory basis. A person requesting use of a transmission facility shall be permitted its use only if the person conforms to reasonable technical operating standards which have been established by the transmission facility provider. The charges required to be paid to any person establishing a transmission facility shall be related to an equitable proportion of the direct costs of establishing, operating and maintaining such facility plus a reasonable return on those costs to the owner of the facility. The charges may provide for amortization of development costs and capital expenditures over a reasonable period of time.

Subd. 1a. Use by other facilities. A Minnesota transmission facility which is used by, or made available to, any other Minnesota transmission facility must be made available on fair, equitable, and nondiscriminatory terms to all other Minnesota transmission facilities upon request of such Minnesota transmission facility. Such person requesting use of a Minnesota transmission facility shall be permitted its use only if the person conforms to reasonable technical operating standards which have been established by the Minnesota transmission facility.

The charges required to be paid to any Minnesota transmission facility shall be related to the costs of establishing, operating, and maintaining such facility plus a reasonable return on those costs to the owner of the facility and may provide for amortization of development costs and capital expenditures over a reasonable period of time; provided such charges as may be separately determined and established from time to time by each Minnesota transmission facility are fair, equitable, and nondiscriminatory.

Subd. 1b. State and local government contracts. Nothing in subdivision 1a shall prevent a corporation contracting with Minnesota state and local governmental units to provide electronic benefits transfer or electronic fund transfer services from utilizing their point of service terminals, networks, or attendant support systems for commercial purposes.

Subd. 2. Application. Before installation and operation, a transmission facility application by a person who is required to submit an application under subdivision 1 shall be submitted to the commissioner on a form provided by the commissioner which states:

(a) The location where the transmission facility will be operated;

(b) The ownership of the transmission facility;

(c) If applicable, the bonding or insurance company which has provided the bond for the transmission facility; and

(d) Such other information as the commissioner requires.

If the commissioner finds that (a) the facility will be properly and safely managed, (b) the applicant is financially sound, (c) there is a reasonable probability of success for the facility, (d) the proposed charges for making the services of the facility available to financial institutions are fair, equitable and nondiscriminatory, and (e) all information has been furnished by the applicant, the commissioner shall approve the application within 90 days. If the commissioner has not denied the application within 90 days of the submission of the application, the authorization shall be deemed granted. For each application, a $500 fee shall be paid to the commissioner. For each application for change in pricing structure, a $50 fee shall be paid to the commissioner. If the $500 fee or the $50 fee is less than the costs incurred by the commissioner in approving or disapproving the application, the application fee shall be equal to those costs.

Subd. 3. Bond, security, or financial statement. To insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of a transmission facility any person seeking to establish a transmission facility shall, at the option of the commissioner, file in the commissioner's office either a financial statement in an acceptable form, or a bond, rider to an existing bond, or other collateral security acceptable to and in an amount set by the commissioner. The commissioner shall permit the filing of a financial statement in lieu of a bond or other security only if the financial statement demonstrates that the person seeking to establish the transmission facility has the financial ability to insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of the transmission facility. If the filing of a financial statement is permitted, additional periodic financial information shall be filed as required by the commissioner.

History: 1978 c 469 s 5; 1986 c 444; 1990 c 491 art 3 s 2,3; 1995 c 171 s 27,28



Section 47.66 — EXAMINATION.

An electronic financial terminal or a transmission facility may be examined by the commissioner to the extent permitted by law as to any financial transaction by, with, or involving a financial institution solely for the purpose of reconciling accounts and verifying the security and accuracy of such electronic financial terminals or transmission facilities, including any supporting equipment, structures, or systems. All facts and information obtained in the course of such examination shall not be disclosed except as otherwise provided by law. The person examined shall pay examination fees as determined by the commissioner.

History: 1978 c 469 s 6



Section 47.67 — ADVERTISING.

No advertisement by a person which relates to an electronic financial terminal may be inaccurate or misleading with respect to such a terminal. Except with respect to direct mailings by financial institutions to their customers, the advertising of rate of interest paid on accounts in connection with electronic financial terminals is prohibited.

History: 1978 c 469 s 7; 1987 c 41 s 6; 1995 c 202 art 2 s 11; 2003 c 51 s 6



Section 47.68 — ELECTRONIC FINANCIAL TERMINAL SECURITY.

Every person establishing and maintaining an electronic financial terminal and every financial institution using an electronic financial terminal shall adopt and maintain safeguards to insure the safety of funds, items, and other information, which safeguards shall include security devices consistent with the appropriate requirements specified under the federal Bank Protection Act of 1968, Public Law 90-389, or such alternative security precautions as are approved by the commissioner.

History: 1978 c 469 s 8



Section 47.69 — CONSUMER PRIVACY.

Subdivision 1. General requirements. To protect the privacy of customers using electronic financial terminals, including any supporting equipment, structures or systems, information received by or processed through such terminals, supporting equipment, structures or systems shall be treated and used only in accordance with applicable law relating to the dissemination and disclosure of such information. The person establishing and maintaining an electronic financial terminal, including any supporting equipment, structures or systems, shall take such steps as are reasonably necessary to restrict disclosure of information to that necessary to complete the transaction and to safeguard any information received or obtained about a customer or that customer's account from misuse by any person staffing an electronic financial terminal, including any supporting equipment, structures or systems.

Subd. 2. Rulemaking. The commissioner shall have the authority by rule to require each person operating pursuant to sections 47.61 to 47.74 to supply information to customers using electronic financial terminals of the person's consumer protection policies including the rights and liabilities of the consumer and protection against wrongful and unnecessary or accidental disclosure of confidential information.

Subd. 3. Liability. Every financial institution using an electronic financial terminal shall maintain reasonable procedures to minimize losses from unauthorized withdrawals from its customers' accounts by use of an electronic financial terminal. After a customer makes a bona fide deposit or payment at an electronic financial terminal and has received a receipt, any loss due to theft or other reason shall not be borne by the customer; provided, loss due to the nonpayment or dishonor of a check, or other order for payment, deposited at an electronic financial terminal shall be governed by the applicable provisions of chapter 336. A financial institution shall be liable for all unauthorized withdrawals unless the unauthorized withdrawal was due to the loss or theft of the customer machine readable card, including a debit card, in which case the customer shall be liable, subject to a maximum liability of $50, for those unauthorized withdrawals made prior to the time the financial institution is notified of the loss or theft. With respect to debit card transactions, this subdivision applies to unauthorized withdrawals made from an electronic financial terminal or from an electronic point-of-sale terminal operated by a retailer, described in section 47.61, subdivision 3, paragraph (b), clause (3). The limitation on liability is effective only if the issuer is notified of unauthorized charges contained in a bill within 60 days of receipt of the bill by the person in whose name the card is issued. For purposes of this subdivision, "unauthorized withdrawal" means a withdrawal by a person other than the customer without actual authority to initiate the withdrawal and from which the customer receives no benefit. The term does not include any withdrawal that is: (1) initiated by a person who was furnished with the card by the customer, unless the customer has notified the financial institution involved that transfers by that person are no longer authorized; (2) initiated with fraudulent intent by the customer or any person acting in concert with the customer; or (3) initiated by the financial institution or its employee.

Subd. 4. Limitation on use of Social Security number. No person's Social Security number shall be used as the personal identification number or as any code to activate any electronic financial terminal.

Subd. 5. Remedies. Any customer of a financial institution may bring a civil action against any person violating any subdivision of this section in the district court in the county of the alleged violator's residence or principal place of business or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant shall be liable for actual damages, or $500, whichever is greater, punitive damages when applicable, together with the court costs and reasonable attorneys' fees incurred by the plaintiff. The court may provide such equitable relief as it deems necessary or proper, including enjoining the defendant from further violations. If the unauthorized withdrawal was due to the negligent conduct or the intentional misconduct of an operator or person establishing and maintaining an electronic financial terminal other than a financial institution or agent of a financial institution, that operator or person establishing and maintaining an electronic financial terminal or its agent is liable and subject to a civil action under this subdivision by the financial institution considered liable under subdivision 3 that has reimbursed the customer.

Subd. 6. Transaction receipt. Every financial institution using an electronic financial terminal shall provide its customers a receipt or record of each transaction initiated at the terminal, and shall provide its customers a transaction statement at least quarterly specifying types, dates, and amounts of all electronic financial terminal transactions for the previous statement period.

History: 1978 c 469 s 9; 1986 c 444; 1987 c 349 art 1 s 10; 1995 c 202 art 2 s 12,13; 1998 c 295 s 1



Section 47.70 — ANTITRUST.

No person engaged in electronic financial terminal or transmission facility activities shall contract, combine, or conspire to restrain trade in the market for electronic financial terminals, or engage in any anticompetitive practices to the detriment of the public interest. Notwithstanding section 325D.55, subdivision 2, the provisions of sections 325D.49 to 325D.66 shall apply to persons engaged in electronic financial terminal or transmission facility activities.

Nothing in sections 47.61 to 47.74 shall operate or be construed to create an exception to the antitrust laws of the United States for any contract or combination required or authorized by sections 47.61 to 47.74.

History: 1978 c 469 s 10



Section 47.71 — RULES.

Subdivision 1. Authorization. The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of sections 47.61 to 47.74.

Subd. 2. [Deleted, 1995 c 233 art 2 s 56]

History: 1978 c 469 s 11; 1980 c 486 s 1; 1982 c 424 s 130; 1984 c 640 s 32



Section 47.72 — CEASE AND DESIST ORDER; INJUNCTION; PENALTIES.

Subdivision 1. Authorization. If the commissioner determines that a person, other than a national bank, federal savings association, or federal credit union, is violating or about to violate sections 47.61 to 47.74 or any rule promulgated thereunder or is engaged or about to engage in an unsafe, unsound, unfair, or discriminatory practice, the commissioner may:

(a) issue and serve on such person a cease and desist order which shall become effective at the time specified therein, and remain effective and enforceable as provided therein, except to the extent that it is stayed, modified, terminated, or set aside by action of the commissioner or review in court;

(b) serve notice on such person who has established and maintains a transmission facility or an electronic financial terminal of intent to revoke or suspend its approval to establish and maintain the transmission facility or electronic financial terminal.

When acting pursuant to this subdivision, the commissioner shall furnish the person against whom the action is being taken with a statement of alleged violations or practices.

Subd. 2. Revocation or suspension of approval. If the violation or the unsound, unsafe, unfair or discriminatory practice continues 15 days after service of a notice of intention to revoke or suspend a person's approval to establish and maintain a transmission facility or electronic financial terminal, the commissioner may revoke or suspend such approval.

Subd. 3. Enforcement authority. The commissioner may bring an action in district court to enjoin violations of sections 47.61 to 47.74 or any rule promulgated thereunder, or to enforce compliance with the provisions of sections 47.61 to 47.74 or any rule promulgated thereunder, and may refer the matter to the attorney general. The court may also impose a penalty not exceeding $5,000 per violation.

History: 1978 c 469 s 12; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 25



Section 47.73 — HEARING.

Any person aggrieved with a cease and desist order, revocation, suspension, or denial of an application to establish an electronic financial terminal or transmission facility may request a hearing. Within seven days after receipt of a written request with respect to a cease and desist order, revocation, or suspension, or 45 days with respect to a denial of an application, the commissioner shall hold a formal hearing which shall be conducted pursuant to chapter 14. No revocation or suspension shall be effective until after a hearing if a hearing is requested. Notwithstanding section 14.53, all costs of the hearing shall be paid by the aggrieved party.

History: 1978 c 469 s 13; 1982 c 424 s 130



Section 47.74 — FEDERAL INSTITUTIONS; APPLICATION.

The provisions of sections 47.61 to 47.74 shall apply to national banks, federal savings associations, and federal credit unions to the extent permitted by federal law.

History: 1978 c 469 s 14; 1995 c 202 art 1 s 25



Section 47.75 — LIMITED TRUSTEESHIP.

Subdivision 1. Retirement, health savings, and medical savings accounts. (a) A commercial bank, savings bank, savings association, credit union, or industrial loan and thrift company may act as trustee or custodian:

(1) under the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended;

(2) of a medical savings account under the federal Health Insurance Portability and Accountability Act of 1996, as amended;

(3) of a health savings account under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, as amended; and

(4) under the federal Employee Retirement Income Security Act of 1974, as amended.

(b) The trustee or custodian may accept the trust funds if the funds are invested only in savings accounts or time deposits in the commercial bank, savings bank, savings association, credit union, or industrial loan and thrift company, except that health savings accounts may also be invested in transaction accounts. Health savings accounts invested in transaction accounts shall not be subject to the restrictions in section 48.512, subdivision 3. All funds held in the fiduciary capacity may be commingled by the financial institution in the conduct of its business, but individual records shall be maintained by the fiduciary for each participant and shall show in detail all transactions engaged under authority of this subdivision.

Subd. 2. [Repealed, 1984 c 576 s 27]

History: 1982 c 473 s 8; 1984 c 473 s 1; 1995 c 202 art 1 s 25; 1997 c 157 s 19; 2005 c 118 s 2; 2007 c 44 s 5; 2007 c 57 art 3 s 11



Section 47.76 — REQUIRED SAVINGS ACCOUNT.

A federal or state chartered financial institution, including, but not limited to, a bank, savings association, savings bank, or credit union, shall offer to a Minnesota resident a savings account to promote thrift that has no service charge or fee, if such an account has an average monthly balance of more than $50.

History: 1987 c 161 s 2; 1995 c 202 art 1 s 25



Section 47.77 — TRANSFER OF ACCOUNTS PROHIBITED; NOTICE ON CLOSING.

(a) No financial institution shall initiate a transfer of a deposit account to another deposit account bearing different identification information without sending at least 30 days' prior notice to at least one of the deposit account holders at the last known address on file with the financial institution. If the new account is subject to different terms, the financial institution must obtain the written consent of at least one of the deposit account holders before the new terms become effective.

(b) No financial institution shall initiate a closure of a deposit account without first sending at least one of the deposit account holders a notice of intent to close the deposit account. The notice must be sent to the deposit account holder's last known address on file with the financial institution at least 30 days before the financial institution closes the deposit account; except that, if the financial institution has reasonable suspicion to believe that account is being used in connection with a check-related fraud or other crime or that funds will not be available to pay items drawn on the account, the notice may be sent the same day as the account is closed.

(c) As used in this section, the following terms have the meanings given them. "Deposit account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit share account, and other like arrangement. "Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, savings associations, industrial loan and thrift companies, and credit unions.

History: 1987 c 349 art 1 s 11; 1995 c 202 art 1 s 25



Section 47.78 — CONTRACTS TO PROVIDE SERVICES.

(a) Notwithstanding any other law to the contrary, a financial institution, the "customer institution," may contract with another financial institution, the "service institution," to grant the service institution the authority to render services to the customer institution's depositors, borrowers or other customers, provided notice of the proposed contract is given to the commissioner and the commissioner does not object to the contract within 30 days of the notice.

(b) For purposes of this section: "Financial institution" means a national banking association, federal savings association, or federal credit union having its main office in this state, or a bank, savings bank, savings association, or credit union established and operating under the laws of this state; and "services" means accepting and receiving deposits, honoring and paying withdrawals, issuing money orders, cashiers' checks, and travelers' checks or similar instruments, cashing checks or drafts, receiving loan payments, receiving or delivering cash and instruments and securities, disbursing loan proceeds by machine, and any other transactions authorized by section 47.63.

The term also includes a bank subsidiary of a bank holding company or affiliated savings association to the extent agency activities are permitted under section 18 of the Federal Deposit Insurance Act, United States Code, title 12, section 1828, as amended, effective September 29, 1995, and title I, Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994.

(c) A contract entered into pursuant to this section may include authority to conduct transactions at or through any principal office, branch, or detached facility of either financial institution which is a party to the contract.

History: 1993 c 52 s 1; 1995 c 202 art 4 s 6; 2014 c 222 art 2 s 4






Chapter 48 — BANKS

Section 48.01 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the term defined in subdivision 2, for the purposes of sections 48.56 to 48.59, 48A.07, and 48A.08, has that meaning; and the term defined in subdivision 3, for the purposes of this chapter, has that meaning.

Subd. 2. Banking institution. The term "banking institution" means any bank, trust company, bank and trust company, or savings bank which is now or may hereafter be organized under the laws of this state. For purposes of sections 48A.07, 48A.08, and 501C.0901, subdivision 10, and to the extent permitted by federal law, "banking institution" includes any national banking association or affiliate exercising trust powers in this state.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

History: (7658-6) 1935 c 319 s 1; 1982 c 473 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 473 s 1,2; 1995 c 171 s 29; 1997 c 157 s 20; 1998 c 331 s 2,3; 2015 c 5 art 15 s 1



Section 48.02 — CAPITAL AND SURPLUS; PREPAYMENT OF CAPITAL.

(a) The capital and surplus of every state bank hereafter organized shall be at least $250,000. The capital stock of a state bank must be divided into shares of not less than $1. In addition thereto undivided profits shall be provided for in such an amount as the commissioner shall determine to be adequate under the circumstances to avoid any possible impairment of capital and surplus. The total of these outlays shall be known as capital funds, and payment thereof shall be made in full, in cash or authorized securities, deposited in an approved custodial bank, and certified to the commissioner, under oath of the president, and cashier or other chief financial officer, as well as the custodial bank, before the proposed state bank shall be authorized to commence business. The capital funds of a proposed bank shall not be less than a total amount which the commissioner considers necessary, having in mind the deposit potential for such a proposed bank and current banking industry standards of capital adequacy.

(b) The directors of a state bank may issue shares of its unissued, authorized capital stock and may fix the amount of money or the actual value of the consideration for which the stock is issued.

History: (7659) RL s 2983; 1965 c 171 s 5; 1977 c 272 s 7; 1992 c 587 art 1 s 14; 2005 c 69 art 1 s 7



Section 48.03 — SHARES.

Subdivision 1. Shareholder list. The president and cashier of any bank of discount and deposit shall at all times keep an accurate verified list of all its shareholders, with the amount of shares held by each, the dates of all transfers and names of transferees.

Subd. 2. Shareholder liability. Except as provided in section 302A.425, no shareholder in any bank of discount and deposit or in any banking or trust corporation or association shall be personally liable for debts of such bank, corporation or association.

Subd. 3. [Repealed, 2001 c 56 s 12]

Subd. 3a. Effect of transfer; share books. The transfer of shares is not binding upon the company until it is regularly entered on the books of the company to show the names of the persons by and to whom transferred, the number or other designation of the shares, and the date of the transfer. The books of the company must be kept to show intelligibly the original shareholders, their respective interests, the amount which has been paid in on their shares, and all transfers of the shares.

Subd. 4. [Repealed, 1992 c 587 art 1 s 31]

Subd. 4a. Record of shares. The directors must cause accurate and complete records to be kept of all corporate proceedings and of all shares subscribed, transferred, canceled, or retired and proper books, accounts, files, and records of all other business transacted.

Subd. 5. [Repealed, 1992 c 587 art 1 s 31]

History: (7669) RL s 2985; 1907 c 137 s 1; 1955 c 14 s 1,2; 1957 c 601 s 5; 1965 c 171 s 6; 1967 c 102 s 4; 1976 c 181 s 2; 1984 c 576 s 8; 2001 c 56 s 3,4; 2005 c 69 art 1 s 8



Section 48.032 — PREEMPTIVE RIGHTS.

(a) Unless otherwise denied or limited in the certificate of incorporation or by the board pursuant to section 302A.401, subdivision 2, paragraph (b), a shareholder of a banking institution has the preemptive rights provided in section 302A.413.

(b) If preemptive rights are denied or limited pursuant to paragraph (a) after a shareholder has acquired shares, the shareholder has the rights of a dissenting shareholder under paragraph (c).

(c) A shareholder may dissent from and obtain payment for the value of the shareholder's shares in the event that preemptive rights are denied or limited pursuant to paragraph (a) by objecting to the action and demanding payment for the shareholder's shares at a meeting of the shareholders held on the action or within 20 days after the meeting. If the denial or limitation of preemptive rights takes effect at any time after this demand, the shareholder may, at any time within 60 days after the demand, apply to the district court in the county of the banking institution's principal place of business for the appointment of three persons to appraise the value of that person's shares. The court shall appoint the appraisers and designate the time and the place of their first meeting, give directions with regard to their proceedings the court considers proper, and direct the time and manner in which payment must be made of the value of that person's shares to the shareholder. The appraisers shall meet at the time and place designated, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal, and deliver one copy to the banking institution and another to the shareholder. The shareholder and the banking institution shall each pay one-half of the charges and expenses of the appraisers.

History: 2005 c 69 art 1 s 9



Section 48.033 — STATE BANKS, LIABILITY OF SHAREHOLDERS.

Notwithstanding sections 48.03 and 49.24, any shareholder of a state bank whose deposits are not insured by the Federal Deposit Insurance Corporation, shall be personally liable for the debts of said bank to the extent of the par value of the shares held by the shareholder.

History: 1955 c 335 s 1; 2005 c 69 art 3 s 1



Section 48.04 — INCREASE AND REDUCTION OF CAPITAL.

No increase or reduction of the capital of any banking institution shall be valid until the entire new capital has been paid in cash, and certified to the commissioner under oath of the president, vice-president, or cashier. The commissioner shall thereupon issue a certificate of that fact and of approval thereof. No reduction of the surplus of any banking institution shall be valid until such reduction has been approved by the commissioner of commerce. No reduction shall affect the liability of any shareholder for any indebtedness incurred prior thereto.

For purposes of this section, directors have the authority granted under section 48.02, paragraph (b).

History: (7691) RL s 3003; 1957 c 601 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 257 s 14; 2005 c 69 art 1 s 10



Section 48.05 — CAPITAL NOT TO BE WITHDRAWN; DIVIDENDS.

No portion of the capital or surplus of any banking institution shall ever be withdrawn by any person or in any way, either in dividends or otherwise, except upon reduction as provided by law. No dividend on common stock shall be made except as provided in section 48.09.

History: (7681) RL s 2997; 1957 c 601 s 7; 1993 c 257 s 15



Section 48.055 — ISSUANCE OF PREFERRED STOCK, CONDITIONS.

Subdivision 1. Authorization. Any state bank may issue preferred stock of one or more classes, with or without voting rights, with the approval of the commissioner of commerce and without change of its certificate of incorporation, when its board of directors is so authorized by a majority vote of its stockholders, at a general or special meeting thereof called for such purpose. Provided, however, that in no event shall the amount of preferred stock exceed 50 percent of the total common stock and surplus of such issuing bank.

Subd. 2. Limits on issuance. Such preferred stock may be issued to any person, firm, or corporation, and the holders thereof shall have such rights as are set forth under the terms of issue of such preferred stock. No issue of preferred stock shall be valid until the capital stock shall have been fully paid in, and no dividend shall be paid on the common stock of a bank until all terms of the issue of such preferred stock shall have been satisfied.

Subd. 3. Terms of issue. The terms of issue of such preferred stock shall set its rank or priority as between other stock issue, provided that such preferred stock shall be subordinated to all claims of depositors or other creditors in case of the insolvency of the issuing bank. Such preferred stock shall in no case be subject to any assessment, nor shall otherwise be liable for the obligations of the issuing bank. Before any such preferred stock is retired or paid by the issuing bank, it must first obtain the approval of the commissioner of commerce.

Subd. 4. Surplus fund requirement. At the end of each dividend period, after deducting all necessary expenses, losses, amounts receivable more than one year overdue and not well secured, interest, and taxes due or levied, all of the remaining net profits for the period shall be set aside as a surplus fund, if the surplus fund of such bank is not then equal to one-fifth of the capital stock. If the surplus fund is more than one-fifth of the capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the total capital stock. After these provisions are complied with, the bank may, without prior approval of the commissioner, pay dividends as provided under the terms of issue of such preferred stock. Dividends on preferred stock may be paid out of the undivided profit account without regard to earnings in the last concluded year, if the surplus equals 50 percent of the total capital stock and the undivided profit account would not be thereby reduced to less than 25 percent of the total capital stock.

Subd. 5. Preferred stock as capital stock. Any preferred stock issued by a state bank shall be part of its capital stock structure, and the terms "capital stock" or "capital" in any laws of this state pertaining to state banks shall be deemed to also include and apply to preferred stock.

Subd. 6. Rules and orders. The commissioner is authorized to issue such rules and orders as may be necessary to administer and carry out the provisions and purposes of this section.

History: 1957 c 634 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1987 c 349 art 1 s 12



Section 48.056 — REVERSE STOCK SPLIT.

Subdivision 1. Power to effect. (a) A banking institution may effect a reverse stock split by reducing its outstanding shares of stock if the commissioner finds that the transaction:

(1) has a legitimate business purpose including, but not limited to, reducing corporate expenses, simplifying corporate procedures, or becoming a qualified S corporation under the Internal Revenue Code of 1986, as amended through December 31, 1998; and

(2) complies with safe and sound banking practices.

(b) The stock reduction is effective upon approval by the shareholders and the commissioner and filing with the commissioner and with the secretary of state, of the articles of amendment to the certificate of incorporation of the banking institution.

Subd. 2. Fractional shares. A banking institution may issue fractions of a share as a result of a reverse stock split by reducing its outstanding shares of stock according to this subdivision. If a banking institution inserts into its certificate of incorporation a provision prohibiting the issue of fractions of a share, it shall pay in cash the value of fractions of a share as of the time when persons entitled to receive the fractions are determined.

Subd. 3. [Repealed, 2005 c 69 art 4 s 1]

Subd. 4. Rights of dissenting stockholders. A stockholder of the banking institution not voting in favor of the amendment of the certificate of incorporation of the banking institution to effect a reverse stock split that will impact upon the stockholder's voting rights in the banking institution may, at the meeting of the stockholders held on the amendment, or within 20 days after the meeting, object to the stock reduction and demand payment for that person's stock. If the stock reduction takes effect at any time after this demand, the stockholder may, at any time within 60 days after the demand, apply to the district court in the county of the banking institution's principal place of business for the appointment of three persons to appraise the value of that person's stock. The court shall appoint the appraisers and designate the time and place of their first meeting, give directions with regard to their proceedings the court considers proper, and direct the time and manner in which payment must be made of the value of that person's stock to the stockholder. The appraisers shall meet at the time and place designated, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal, and deliver one copy to the banking institution and another to the stockholder. The stockholder and the banking institution shall each pay one-half of the charges and expenses of the appraisers.

History: 1999 c 151 s 18



Section 48.06 — BOARD OF DIRECTORS.

Subdivision 1. Size. The business of a bank must be managed by a board of at least five directors, unless a greater number is otherwise required by law. A board of directors of a financial institution referred to in section 47.12 which has fewer than five members on August 1, 1995, is not subject to this requirement but may be increased to not more than five members by order of the commissioner of commerce.

If the number of directors exceeds nine, they may designate, semiannually, by resolution, nine of their number, a majority of whom constitutes a quorum for the transaction of business. Every director of a bank shall take and subscribe an oath to faithfully perform the official duties of a director, and not knowingly violate, or permit to be violated, any provision of law. The taking of this oath must be duly certified in the minutes of the records of the bank.

Subd. 2. Classes. In its certificate of incorporation, a corporation may establish classes of its directors and the terms for each class. No class may be elected for a term of less than one year, or more than five years, and the term of office of at least one class must expire each year.

Subd. 3. Vacancies. If the certificate of incorporation or the bylaws so provides, a vacancy in the board of directors may be filled by the remaining directors. Not more than one-third of the members of the board may be so filled in any one year except any number may be appointed to provide for at least five directors until any subsequent meeting of the shareholders.

Subd. 4. Quorum to do business. Except as otherwise provided in subdivision 1, a majority of the directors constitutes a quorum for the transaction of business.

Subd. 5. Action without meeting. Any action which might be taken at a meeting of the board of directors may be taken without a meeting if done in writing signed by all of the directors.

History: (7670) RL s 2986; 1927 c 260 s 1; 1965 c 171 s 7; 1981 c 220 s 9; 1982 c 473 s 10; 1983 c 250 s 5; 1986 c 444; 2005 c 69 art 1 s 11



Section 48.07 — OFFICERS; APPOINTMENT, REMOVAL.

The board of directors of a bank or trust company organized under the laws of this state shall have full power and authority at any time to appoint and remove any officer or employee.

Every bank or trust company organized under the laws of this state, except when otherwise specially provided, must have a president, secretary, and treasurer, and may have one or more vice-presidents and other officers, as its certificate of incorporation or bylaws may provide. Their respective duties must be prescribed in the certificate of incorporation or in the bylaws. Only one president of record may act on behalf of the bank or trust company; however, additional officers may be titled president for purposes of empowering those additional officers to function as managing officers of detached facilities of banks.

History: (7699-4) 1927 c 259 s 1; 2005 c 69 art 1 s 12



Section 48.08 — DIRECTORS AND OFFICERS, RESTRICTED USE OF BANK FUNDS; DEALINGS WITH BANK.

No director, officer or employee shall, directly or indirectly, in any manner, use the funds of the bank, or any part thereof, except in its regular business transactions, and every loan made to any of its directors, officers, employees, or agents shall be upon the same security required of others and in strict conformity to its rules and regulations. No cashier or other officer or employee of a bank shall sell to the bank, directly or indirectly, any mortgage, bond, note, stock, or other security without the written approval of the board of directors, filed in the office of the bank or embodied in a resolution adopted by the board. A copy of this written approval or resolution shall immediately be sent to the commissioner of commerce.

History: (7673) RL s 2989; 1925 c 305 s 1; 1957 c 601 s 8; 1965 c 171 s 8; 1980 c 399 s 1; 1984 c 576 s 9; 2003 c 51 s 7



Section 48.09 — DIVIDENDS; SURPLUS.

Subdivision 1. Creation of surplus fund. At the end of each dividend period, after deducting all necessary expenses, losses, amounts receivable more than one year overdue and not well secured, interest, and taxes due or levied, all of the remaining net profits for the period shall be set aside as a surplus fund, if the surplus fund of the banking institution is not then equal to one-fifth of the capital stock. If the surplus fund is more than one-fifth of the capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the capital stock. The directors may then declare a dividend of so much of the remainder as they may think expedient, subject to the commissioner's approval. When in any way impaired the surplus fund shall be raised to this percentage in like manner.

Subd. 2. Undeclared net profits, prior dividend periods. Any amount of remaining net profits qualifying for dividend declaration in subdivision 1 and not declared at the end of each annual dividend period may be subject to dividend declaration under the requirements of subdivision 1 during any of the three subsequent annual dividend periods.

Subd. 3. Qualified subchapter S subsidiary. A bank that has met the eligibility requirements under title I, subtitle C of the Small Business Job Protection Act of 1996 or related state of Minnesota tax law may apply to the commissioner for approval of a plan and agreement for a distribution of earnings to the shareholder(s) of the bank on a basis other than a dividend under subdivisions 1 and 2. Approval of a plan of distribution under this subdivision may be rescinded by the commissioner upon 90-day prior notice to the bank. Failure to comply with this notice or qualification of a distribution under subdivisions 1 and 2 is considered a violation subject to the commissioner's action under section 45.027 or 46.24.

History: (7671) RL s 2987; 1939 c 38 s 1; 1957 c 601 s 9; 1993 c 257 s 16; 1996 c 414 art 1 s 12; 1997 c 157 s 21



Section 48.10 — ANNUAL AUDIT; REPORT.

The board of directors of a bank, bank and trust, or trust company shall annually examine its books, either in person, or by appointing an examining committee, or an auditor, who may be an independent auditor or accountant. The examining committee or auditor shall be solely responsible to the directors. A report shall be made to the directors as to the scope of the examination or audit, and also to show those assets, excluding marketable securities and fixed assets, which are carried on the books for more than actual value. This report shall be retained as a permanent record or incorporated in the minutes of the meeting.

History: (7672) RL s 2988; 1945 c 94 s 1; 1957 c 601 s 10; 1959 c 88 s 5; 1977 c 272 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 414 art 1 s 13; 2005 c 118 s 3



Section 48.11 — CONTRACTS, HOW MADE.

Every contract made by any bank, except routine business, shall be first duly authorized by resolution of its board of directors, signed by the president or vice-president and by the cashier or some other officer specially designated by the board, and have its corporate seal impressed thereon.

History: (7678) RL s 2994



Section 48.12 — BONDS OF OFFICERS AND EMPLOYEES.

Every state bank shall be protected against loss by reason of the unlawful act of any of its officers or employees by a surety bond in an amount approved by the board of directors, issued by a solvent corporate surety in good standing authorized to do business in this state, or by a fidelity insurance policy written by a solvent insurance corporation in good standing authorized to do business in this state. The commissioner of commerce or the board of directors of such bank may require an increase of the amount of such bond whenever either deems it necessary. This shall not require the bonding or insuring of officers or directors of a bank not having active management or control thereof, or employees of a bank not holding positions of trust. Any bond given or contract of insurance secured shall be in favor of the bank.

History: (7699-1) 1925 c 351 s 1; 1945 c 72 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.13 — CONDITIONS OF BONDS.

Subdivision 1. Securities. If a bond is given, it shall be in favor of the bank and shall have one corporate surety, which shall be a solvent insurance corporation in good standing authorized to do business in Minnesota, or at least five individual sureties, not one of whom shall be an officer, director, or stockholder of the bank, and each of whom shall justify in a sum equal to the penalty of the bond and, in addition thereto, each individual surety shall furnish to the bank, in connection with the bond, a verified financial statement showing solvency and responsibility, which statement shall be renewed and revised annually by each surety. If a contract of insurance is secured, it shall be in favor of the bank and shall be executed by some insurance company possessing the qualifications heretofore specified. No cancellation or termination at the request of the underwriter of a bond or contract of insurance required by section 48.12 shall be effective unless the underwriter gives in advance at least 60 days' written notice by registered mail to the commissioner of commerce.

Subd. 2. Securities in lieu of bond. With the prior written approval of the commissioner and in lieu of the corporate surety or five individual sureties, there may be posted a deposit in securities of a form and amount acceptable to the commissioner. These funds are under the control of the commissioner for the purposes of section 48.12. All deposits must remain in the custody of the commissioner of management and budget and pursuant to section 16A.271 may be released only upon order from the commissioner. These control and custody requirements must not prevent any interest or dividend earnings accruing on the funds posted to be paid over to pledgor.

History: (7699-2) 1925 c 351 s 2; 1984 c 576 s 10; 1Sp1985 c 13 s 182; 1986 c 444; 1987 c 384 art 2 s 10; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 48.14 — EXAMINATIONS, REPORTS TO SHOW NAMES OF BONDED OFFICERS AND EMPLOYEES.

When an examination is made of a bank by the commissioner, or an examiner, the report of the examination made to the commissioner shall state the names of all the officers and employees of the bank so bonded or insured, and the penalty of the bonds or the amount of the insurance covering them. When blanket coverage is provided, the names of all the officers and employees need not be stated. When the commissioner, after an investigation, or upon receipt of a notice of cancellation or other termination required by section 48.13, finds as a fact that any bank is not adequately protected against loss by reason of the unlawful act of any officer or employee thereof, whether through the omission to secure any bond or contract of insurance, or through the insufficiency of the sureties or the insurer on the bond or policy given, or otherwise, the commissioner may require, by written order, that such bonds or contracts of insurance in favor of the bank be obtained as in the commissioner's opinion would adequately protect the bank against loss by reason of the unlawful act of any of its officers or employees, and shall thereupon notify the bank, by certified mail, of the order; and, if the same is not complied with within 30 days after the date of the mailing of the order, the bank may be closed and, if closed, shall not be permitted to resume business until the order has been fully complied with. All such bonds or contracts of insurance shall remain in the custody of the bank protected thereby and shall be available for examination and inspection by the commissioner.

History: (7699-3) 1925 c 351 s 3; 1969 c 772 s 2; 1978 c 674 s 60; 1984 c 576 s 11; 1986 c 444



Section 48.15 — SPECIAL POWERS.

Subdivision 1. Authority. In addition to the inherent and granted powers of corporations in general, any such bank shall have power to exercise, by its board of directors, or duly authorized officers and agents, subject to law, all such powers as shall be necessary to carry on the business of banking by discounting bills, notes, and other evidences of debt, by receiving deposits, by buying and selling gold and silver bullion, foreign coin, promissory notes, mortgages, and other evidences of debt legal for investment, and foreign and inland bills of exchange, by lending money on real and personal securities and receiving interest on any of the same in advance, by conducting savings promotion raffles in the manner and subject to the requirements set forth in section 609.761, subdivision 6, and by exercising all the usual and incidental powers and privileges belonging to the business; but it shall not transact any business, except such as is incidental and necessarily preliminary to its establishment, until authorized by the commissioner to commence business.

Subd. 2. Activity authorized by federal authority. The commissioner of commerce may authorize banks, bank and trust companies, or trust companies organized under the laws of this state to engage in any banking or trust activity in which banks subject to the jurisdiction of the federal government may hereafter be authorized to engage by federal legislation, ruling, or regulation and those activities authorized in section 48.61, subdivision 7, paragraph (a), clause (3). The commissioner may not authorize state banks as defined by section 48.01, to engage in any activity prohibited by the laws of this state.

Subd. 2a. Authorized activities. The commissioner may authorize a state bank to undertake any activities, exercise any powers, or make any investments that are authorized by chapter 50, as of August 1, 1995, for any state savings bank, or that become authorized by chapter 50, for state savings banks after August 1, 1995. The commissioner may not authorize state banks to engage in any banking activity prohibited by the laws of this state.

Subd. 3. Limits on authority to act as paying agent for public issuers. No such bank shall act as paying agent of any municipality or other public issuer of obligations, other than an issuer within whose corporate limits the principal office of the bank is situated, unless the bank is authorized to execute the powers conferred in section 48A.07.

Subd. 4. Retirement, health savings, and medical savings accounts. (a) A state bank may act as trustee or custodian:

(1) of a self-employed retirement plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended;

(2) of a medical savings account under the federal Health Insurance Portability and Accountability Act of 1996, as amended;

(3) of a health savings account under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, as amended; and

(4) of an individual retirement account under the federal Employee Retirement Income Security Act of 1974, as amended, if the bank's duties as trustee or custodian are essentially ministerial or custodial in nature and the funds are invested only (i) in the bank's own savings or time deposits, except that health savings accounts may also be invested in transaction accounts. Health savings accounts invested in transaction accounts shall not be subject to the restrictions in section 48.512, subdivision 3; or (ii) in any other assets at the direction of the customer if the bank does not exercise any investment discretion, invest the funds in collective investment funds administered by it, or provide any investment advice with respect to those account assets.

(b) Affiliated discount brokers may be utilized by the bank acting as trustee or custodian for self-directed IRAs, if specifically authorized and directed in appropriate documents. The relationship between the affiliated broker and the bank must be fully disclosed. Brokerage commissions to be charged to the IRA by the affiliated broker should be accurately disclosed. Provisions should be made for disclosure of any changes in commission rates prior to their becoming effective. The affiliated broker may not provide investment advice to the customer.

(c) All funds held in the fiduciary capacity may be commingled by the financial institution in the conduct of its business, but individual records shall be maintained by the fiduciary for each participant and shall show in detail all transactions engaged under authority of this subdivision.

(d) The authority granted by this section is in addition to, and not limited by, section 47.75.

History: (7660) RL s 2984; 1965 c 171 s 9; 1969 c 1129 art 4 s 9; 1976 c 324 s 25; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 353 s 1; 1987 c 349 art 1 s 13; 1995 c 171 s 30; 1997 c 157 s 22,23; 1999 c 151 s 19,20; 2005 c 118 s 4; 2007 c 44 s 6; 2007 c 57 art 3 s 12; 2015 c 29 s 1



Section 48.151 — ADDITIONAL POWERS.

Any bank, savings bank, or trust company organized under the laws of this state, or any national banking association doing business in this state, shall have the power to advertise for sale and sell for a fee money orders, traveler's checks, cashier's checks, drafts, registered checks, and certified checks and no other person, firm, or corporation, either directly or through agents, shall advertise for sale or shall sell for a fee any evidence of indebtedness on which there appears the words, "money order," "traveler's check," "cashier's check," "draft," "registered check," "certified check," or other words or symbols whether of the same or different character which tend to lead the purchaser to believe that such evidence of indebtedness is other than a personal check, unless such evidence of indebtedness is issued by a person, firm or corporation which is a savings association, or telegraph company, or, in the case of cashier's checks, is issued by an industrial loan and thrift company with deposit liabilities, provided that these instruments are issued in conformity with the Uniform Commercial Code, or is issued by a person, firm, or corporation licensed under chapter 53B. Any person, firm or corporation who shall violate any provision of this section shall be guilty of a misdemeanor.

History: 1955 c 555 s 1; 1959 c 88 s 6; 1Sp1985 c 1 s 1; 1995 c 202 art 1 s 25; 2001 c 148 s 1



Section 48.152 — STATE BANK ACQUISITION AND LEASING OF PERSONAL PROPERTY.

Subdivision 1. Authorization. A state bank may acquire and lease or participate in the acquisition and leasing of personal property to customers, and may incur such additional obligations as may be incidental to becoming an owner and lessor of such property, subject to the rules of the commissioner and the conditions specified in this section.

Subd. 2. Limitation. The property must be acquired upon the specific request of and for the use of a customer.

Subd. 3. Net lease required. The lease may not be an operating lease, but must be a "net" lease wherein the bank retains no obligation for maintenance or operation of the property.

Subd. 4. Full-payout lease. The lease must be a full-payout, noncancelable obligation of the lessee serving the same purpose as other forms of bank financing. For the purposes of this subdivision a full-payout lease is one in which the lessor will realize from the transaction a return of its full investment in the leased property plus the estimated cost to it of financing the property over the term of the lease in rentals, estimated tax benefits, and the estimated residual value of the property at the expiration of the initial term of the lease. In all instances where the bank estimates and uses the residual value of leased property to satisfy the requirements of a full-payout lease, the estimated value must be reasonable so that the bank's primary risk in the overall transaction depends on the credit worthiness of the lessee and not market value of the leased item; provided, that in no event shall the estimated residual value exceed 25 percent of the original cost of the property to the lessor. As an alternative to this test, residual values may be set at any level where the bank receives a guarantee of the residual value from the manufacturer, the lessee, or any third party which is not an affiliate of the bank, and where it has determined that the guarantor has the resources to meet the guarantee. Selection of residual values at unreasonable levels shall be considered an unsafe and unsound banking practice if it cannot be shown that, at the time of such selection, the bank made a good faith effort to be accurate and reasonable.

For purposes of leasing to government entities "full-payout" calculations may be based on reasonably anticipated future renewals.

If, in good faith, the bank believes that there has been a significant unanticipated change in conditions which threatens its financial position by increasing its exposure to loss, and, if its interest in the property is sufficient to justify action, the limitation contained in subdivision 3 shall not prevent the bank from taking any reasonable and appropriate action to salvage or protect the value of the property to prevent loss.

Subd. 5. Periodic rental payments. The terms of the lease shall require periodic rental payments to be made at least annually.

Subd. 6. Payment schedule. The terms of the lease shall establish a rental payment schedule by which no individual rental payment shall exceed the average rental payment by more than 50 percent, the average rental payment to be computed by dividing the total dollar amount of rental payments to be made over the term of the lease by the number of payments to be made.

Subd. 7. Lease term. Except upon the written approval of the commissioner, the term of the lease shall not exceed 12 years, 32 days.

Subd. 8. Unpaid rent as customer liability. The total amount of unpaid rental obligations of a customer to a bank on personal property, shall constitute a liability of the customer within the meaning of section 48.24, subdivisions 1 and 4.

Subd. 9. [Repealed, 1983 c 80 s 2]

Subd. 10. Nonconforming personal property leases. The acquisition of personal property for leasing to customers under this section not in conformity with subdivision 4 is authorized if the total investment in this personal property does not exceed 200 percent of the sum of the bank's capital actually paid in cash and its actual surplus fund.

History: 1975 c 300 s 1; 1979 c 321 s 1; 1983 c 80 s 1; 1988 c 631 s 1



Section 48.153 — INSTALLMENT LOANS; FINANCE CHARGES; MINIMUM CHARGES.

Subdivision 1. [Repealed, 1982 c 494 s 5]

Subd. 1a. Authorized rate of interest charged by banks or banking associations. A bank organized under the laws of this state, or a national banking association doing business in this state, making a loan of money not exceeding $35,000 repayable in installments, may charge, at the time the loan is made, a rate of interest upon the unpaid principal balance of the amount financed of 12 percent a year, or the rate of interest authorized by section 48.195, whichever is greater. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

Subd. 2. Terms of bank loans. Installment payments on loans made pursuant to this section by a bank or national banking association shall not extend beyond a period of 12 years and 32 days from the date of the loan. The loan may be secured by a mortgage, pledge, or other collateral.

Subd. 3. [Repealed, 1982 c 494 s 5]

Subd. 3a. Authorized rate of interest charged by savings banks or associations. A savings bank organized under chapter 50, a savings association subject to the provisions of sections 51A.01 to 51A.57, or a savings association chartered under the laws of the United States, that has its principal place of business in this state, may make a loan for consumer purposes to a natural person in an amount not exceeding $25,000 repayable in installments, and may charge a rate of interest upon the unpaid principal balance of the amount financed of 12 percent a year, or the rate of interest authorized by section 48.195, whichever is greater. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

Subd. 4. Terms of savings association loans. Installment payments on loans made pursuant to this section by a savings bank, a savings association subject to the provisions of sections 51A.01 to 51A.57, or a savings association chartered under the laws of the United States shall not extend beyond a period of 12 years and 32 days from the date of the loan. The loan may be secured by a mortgage, pledge, or other collateral.

Subd. 5. Charges. Charges in reference to installment loans under this section shall be computed and collected only on the unpaid principal balance of the amount financed actually outstanding. One day's finance charge means an amount equal to 1/365 of the per annum rate provided for in an installment loan. If the total finance charge determined on an installment loan, single payment or demand loan shall be less than $10 the amount charged may nevertheless be $10. No loan shall be made pursuant to this section if over 50 percent of the proceeds of the loan are used to finance the purchase of a borrower's primary residence other than a manufactured home.

History: 1945 c 544 s 1; 1947 c 314 s 1; 1955 c 616 s 1; 1957 c 916 s 1; 1961 c 298 s 7; 1963 c 577 s 1; 1973 c 511 s 1; 1976 c 196 s 2; 1977 c 350 s 2; 1980 c 522 s 1; 1980 c 606 s 1; 1981 c 365 s 9; 1982 c 494 s 1,2; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 14; 1997 c 157 s 67; 1998 c 260 s 1



Section 48.154 — PREPAYMENT, EXTENSION OF TERMS.

The borrower may repay the entire balance or any portion of the balance of an installment loan in advance without penalty. An installment loan contract may provide that the parties, before or after default, may agree in writing to an extension of all or part of the unpaid installments and collect as an extension fee a finance charge not exceeding that rate agreed to in the original loan contract. No such extension shall be permitted to cause repayment of a loan to exceed those maturities set down in section 48.153. One day's finance charge shall mean an amount equal to 1/365 of the per annum rate provided for in an installment loan.

History: 1945 c 544 s 2; 1965 c 171 s 10; 1976 c 196 s 3



Section 48.155 — ALLOWABLE ADDITIONAL CHARGES.

No charge other than those provided for in sections 48.153 and 48.154 shall be made directly or indirectly for any such installment loan except that there may be charged to the borrower or included in the amount financed:

(a) Any lawful fees paid or to be paid by the lender to any public officer for filing, recording, or releasing in any public office any instrument securing the loan;

(b) Any lawful premium or charge for insurance protecting the lender against the risk of loss from not filing or recording a security agreement or financing statement and in lieu of filing thereof. Such premium or charge shall not exceed the actual premium or charge made by the insurance company to the lender and in no event in excess of the costs if the document were actually filed, recorded, or released in any public office;

(c) The premium on any life, property or other insurance taken as security for the loan; provided, that the borrower has acknowledged by signature that the borrower has been notified in writing that the borrower may, at the borrower's own cost, procure and deposit with the lender such insurance if written by a responsible company. Such premium may be included as part of the loan.

History: 1945 c 544 s 3; 1963 c 153 s 3; 1971 c 33 s 1; 1976 c 196 s 4; 1986 c 444



Section 48.156 — LOAN DUE ON DEFAULT.

Nothing in sections 48.153 to 48.157 shall prohibit the lender from declaring the whole of such loan immediately due and payable upon default if the loan agreement shall so provide.

History: 1945 c 544 s 4



Section 48.157 — COPY OF NOTE TO BORROWER.

At the time of making an installment loan under the provisions of sections 48.153 to 48.157, the borrower shall be furnished a signed copy of the note and also a copy or statement of all charges made by the bank on such loan.

History: 1945 c 544 s 5; 1986 c 444



Section 48.158 — SETTLEMENT OF CHECKS AT LESS THAN PAR.

No bank or trust company organized under the laws of this state shall settle any check drawn on it otherwise than at par. The provisions of this section shall not apply with respect to the settlement of a check sent to such bank or trust company as a special collection item. This section is in effect on and after November 1, 1968.

History: 1967 c 156 s 1



Section 48.16 — BANKS MAY NOT PLEDGE ASSETS; EXCEPTIONS.

No bank or trust company shall pledge, hypothecate, assign, transfer, or create a lien upon or charge against any of its assets except as follows:

(1) to the state;

(2) to secure public deposits;

(3) to secure funds of trustees in bankruptcy;

(4) to secure money borrowed in good faith from other banks, trust companies, a financial agency created by act of Congress, or the state in programs specifically authorizing state banks to participate as an eligible local lender;

(5) to finance the acquisition of real estate to be carried as an asset as provided for in section 47.10;

(6) to secure a liability that arises from a transfer of a direct obligation of, or obligations that are fully guaranteed as to principal and interest by, the United States government or an agency thereof, or obligations of United States government-sponsored entities which are exempt from the registration requirements of the Securities Act of 1933, United States Code, title 15, section 77a, that the bank or trust company is obligated to repurchase;

(7) to a counterparty to secure an interest rate swap agreement.

This section shall not be construed to permit the use of assets as security for public deposits other than the securities made eligible by law for that purpose.

History: (7699-14) 1927 c 257 s 1; 1931 c 341; 1933 c 149 s 1; 1939 c 46; Ex1967 c 30 s 1; 1982 c 473 s 11; 1995 c 202 art 2 s 14; 2001 c 56 s 5



Section 48.17 — POWERS OF OFFICERS OR EMPLOYEES.

No officer or employee of a bank or trust company shall have power or authority to borrow money, execute guaranties or endorse, otherwise than without recourse, pledge or hypothecate any note, bond, or other obligation belonging to the bank or trust company unless the power and authority shall have been given the officer or employee by the board of directors and a written record thereof made in the minute book of the bank and a certified copy of the record delivered to the creditor, guarantee, pledgee, or endorsee of the note, bond, guaranty, or other obligation.

History: (7699-15) 1927 c 257 s 2



Section 48.18 — PLEDGES OR LIENS OF ASSETS SUBJECT TO PRIOR LIENS.

No bank or trust company shall pledge or hypothecate or create a lien upon or charge against any of its assets subject to a prior lien, hypothecation, or charge.

History: (7699-16) 1927 c 257 s 3



Section 48.185 — OPEN END LOAN ACCOUNT ARRANGEMENTS.

Subdivision 1. Authorization. Any bank organized under the laws of this state, any national banking association doing business in this state, any savings bank organized and operated pursuant to chapter 50, any savings association organized under chapter 51A, and any federally chartered savings association, may extend credit through an open end loan account arrangement with a debtor, pursuant to which the debtor may obtain loans from time to time by cash advances, purchase or satisfaction of the obligations of the debtor incurred pursuant to a credit card plan, or otherwise under a credit card or overdraft checking plan.

Subd. 2. [Repealed, 1980 c 599 s 9]

Subd. 3. Maximum finance charge. A financial institution referred to in subdivision 1, may collect a periodic rate of finance charge in connection with extensions of credit under this section, which finance charge does not exceed the equivalent of an annual percentage rate of 18 percent computed on a 365-day year and in accordance with the Truth in Lending Act, United States Code, title 15, section 1601 et seq., and the Code of Federal Regulations, title 12, part 226 (1985).

If credit is extended pursuant to an overdraft checking plan on the day on which an increase in the periodic rate of finance charge is made effective pursuant to this section, the rate in effect prior to the increase shall be the maximum lawful rate chargeable on the amount of credit so extended until that credit is fully repaid according to the terms of the plan.

Subd. 3a. Prepayment statement. Any periodic statement evidencing an overdraft checking plan loan balance shall clearly state that all or any part of said balance may be prepaid at any time.

Subd. 4. Other charges. No charges other than those provided for in subdivision 3 shall be made directly or indirectly for any credit extended under the authority of this section, except that there may be charged to the debtor:

(a) annual charges, not to exceed $50 per annum, payable in advance, for the privilege of using a bank credit card;

(b) charges for premiums on credit life, credit accident and health, and credit involuntary unemployment insurance if:

(1) the insurance is not required by the financial institution and this fact is clearly disclosed in writing to the debtor; and

(2) the debtor is notified in writing of the cost of the insurance and affirmatively elects, in writing, to purchase the insurance;

(c) charges for the use of an automated teller machine when cash advances are obtained pursuant to this section through the use of an automated teller machine;

(d) in the case of a financial institution referred to in subdivision 1 that does not charge an annual fee, delinquency and collection charges as follows:

(1) on each payment in arrears for a period not less than ten days, in an amount not in excess of the delinquency and collection charge permitted in section 53C.08;

(2) for any monthly or other periodic payment period where the debtor has exceeded or thereby exceeds the maximum approved credit limit under the open-end loan account arrangement, in an amount not in excess of the service charge limitations in section 604.113; and

(3) for any returned check or returned automatic payment withdrawal request, in an amount not in excess of the service charge limitation in section 604.113; and

(e) to the extent not otherwise prohibited by law, charges for other goods or services offered by or through a financial institution referred to in subdivision 1 which the debtor elects to purchase, including, but not limited to, charges for check and draft copies and for the replacement of lost or stolen cards.

Subd. 4a. [Repealed, 1986 c 376 s 4]

Subd. 5. Credit card plan; finance charge limitation. If the balance in a revolving loan account under a credit card plan is attributable solely to purchases of goods or services charged to the account during one billing cycle, and the account is paid in full before the due date of the first statement issued after the end of that billing cycle, no finance charge shall be charged on that balance.

Subd. 6. Application. This section shall apply to all open end credit transactions of a bank or savings bank in extending credit under an open end loan account or other open end credit arrangement to persons who are residents of this state, if the bank or savings bank induces such persons to enter into such arrangements by a continuous and systematic solicitation either personally or by an agent or by mail, and retail merchants and banks or savings banks within this state are contractually bound to honor credit cards issued by the bank or savings bank, and the goods, services and loans are delivered or furnished in this state and payment is made from this state. A term of a writing or credit card device executed or signed by a person to evidence an open end credit arrangement specifying:

(a) that the law of another state shall apply;

(b) that the person consents to the jurisdiction of another state; and

(c) which fixes venue,

is invalid with respect to open end credit transactions to which this section applies. An open end credit arrangement made in another state with a person who was a resident of that state when the open end credit arrangement was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

Subd. 7. Violations. Any bank or savings bank extending credit in compliance with the provisions of this section, which is injured competitively by violations of this section by another bank or savings bank, may institute a civil action in the district court of this state against that bank or savings bank for an injunction prohibiting any violation of this section. The court, upon proper proof that the defendant has engaged in any practice in violation of this section, may enjoin the future commission of that practice. Proof of monetary damage or loss of profits shall not be required. Costs and attorneys' fees may be allowed to the plaintiff, unless the court directs otherwise. The relief provided in this subdivision is in addition to remedies otherwise available against the same conduct under the common law or statutes of this state.

Service of process shall be as in any other civil suit, except that if a defendant in the action is a foreign corporation or a national banking association with its principal place of business in another state, service of process may also be made by personal service outside the state, or in the manner provided by section 5.25, or in such manner as the court may direct, or in accordance with section 45.028, subdivision 2. Process is valid if it satisfies the requirements of due process of law, whether or not defendant is doing business in Minnesota regularly or habitually.

History: 1976 c 196 s 5; 1979 c 101 s 1-3; 1981 c 138 s 1; 1981 c 259 s 2; 1986 c 376 s 1-3; 1987 c 341 s 1; 1992 c 564 art 2 s 2; 1993 c 343 s 2; 1995 c 128 art 1 s 2; 1995 c 202 art 1 s 25; 2005 c 19 s 1



Section 48.194 — INSTALLMENT SALES CONTRACTS; LOANS.

A person may enter into a credit sale or service contract for sale to a state or national bank doing business in this state, and a bank may purchase and enforce the contract under the terms and conditions set forth in sections 47.59, subdivisions 2 and 4 to 14; and 51A.386, subdivision 4. A state bank or national bank may extend credit pursuant to the terms and conditions set forth in sections 47.59, 47.60, and 51A.386, subdivision 4.

History: 1988 c 666 s 1; 1993 c 257 s 17; 1995 c 202 art 3 s 3; 1996 c 414 art 1 s 15; 1997 c 157 s 67; 1998 c 260 s 1



Section 48.195 — INTEREST RATES; USURY LIMIT FOR DEPOSITORY INSTITUTIONS.

Notwithstanding any law to the contrary, a bank, savings bank, savings association, or credit union organized under the laws of this state, or a national bank or federally chartered savings bank, savings association, or credit union, doing business in this state, may charge on any loan or discount made or upon any note, bill or other evidence of debt, except an extension of credit made pursuant to section 48.185, interest at a rate of not more than 4-1/2 percent in excess of the discount rate, including any surcharge thereon, on 90-day commercial paper in effect at the Federal Reserve Bank located in the Ninth Federal Reserve District.

History: 1980 c 343 s 1; 1981 c 259 s 1; 2Sp1981 c 4 s 1; 1982 c 494 s 3; 1995 c 202 art 1 s 25



Section 48.196 — PENALTY FOR USURIOUS INTEREST.

The taking, receiving, reserving or charging by a lender of a rate of interest greater than is allowed by state law shall be deemed a forfeiture of the entire interest which the note, bill, or other evidence of debt carries with it, or which has been agreed to be paid thereon. In case the greater rate of interest has been paid, the person paying it, or the person's legal representatives, may recover, in an action in the nature of an action of debt, twice the amount of the interest thus paid from the lender taking or receiving the interest, if the action is commenced within two years from the time the usurious transaction occurred. For purposes of this section, the term "lender" means a bank or savings bank organized under the laws of this state, a federally chartered savings association, a savings association organized under chapter 51A, a federally chartered credit union, a credit union organized under chapter 52, an industrial loan and thrift company organized under chapter 53, a regulated lender licensed under chapter 56, or a mortgagee or lender approved or certified by the secretary of housing and urban development or approved or certified by the administrator of veterans affairs.

History: 1980 c 606 s 2; 1983 c 252 s 3; 1986 c 444; 1995 c 202 art 1 s 25



Section 48.20 — UNAUTHORIZED PLEDGES, NOTES, LIENS VOID.

Any note, endorsement, guaranty, pledge, hypothecation, lien or other obligation given contrary to the provisions of sections 48.16 to 48.18 shall be null and void.

History: (7699-18) 1927 c 257 s 5



Section 48.21 — REAL ESTATE; RESTRICTIONS ON HOLDING.

Subdivision 1. Specific restrictions. (a) A bank may purchase, carry as an asset, and convey real estate only:

(1) as provided for in section 47.10;

(2) if acquired through foreclosure of a mortgage given to it in good faith as security for loans made by or money due to it;

(3) if conveyed to it in satisfaction of debts previously contracted in good faith in the course of its dealings;

(4) if acquired by sale on execution or judgment of a court in its favor; or

(5) if reasonably necessary to mitigate or avoid loss on a loan or investment theretofore made.

(b) Real estate acquired under paragraph (a), clauses (2) to (5), shall be carried as an asset only in accordance with rules the commissioner prescribes. The maximum period for holding other real estate as an asset shall be five years, provided that upon application to the commissioner, the commissioner may approve the possession of such real estate by a bank for a period longer than five years, but not to exceed an additional five years, if:

(1) the bank has made a good faith attempt to dispose of the real estate within the initial five-year period; or

(2) disposal within the initial five-year period would be detrimental to the bank.

Subd. 2. Real estate holdings not bank liabilities. Real estate owned by a bank as a result of actions authorized in subdivision 1, paragraph (a), clauses (2) to (5), and subsequently sold to any buyer on a contract for deed may not be considered creating a liability to a bank for purposes of section 48.24.

Subd. 3. Real estate holdings not sold; authority to write off. Notwithstanding any rules of the commissioner to the contrary, if real estate owned by a bank pursuant to subdivision 1, paragraph (a), clauses (2) to (5), is not sold or otherwise disposed of within the maximum period, the bank may write off any remaining balance at a rate not less than one-fifth of that balance each subsequent calendar year.

History: (7679) RL s 2995; 1919 c 85 s 1; 1921 c 258 s 1; 1929 c 54 s 1; 1945 c 63 s 1; 1955 c 104 s 2; 1957 c 601 s 12; 1982 c 473 s 12; 1987 c 349 art 1 s 14; 2009 c 37 art 3 s 5



Section 48.221 — RESERVES.

A state bank or trust company shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for any individual state bank or trust company from time to time based upon examination findings or other reports relating to the bank or trust company that are available to the commissioner. Reserves for an individual state bank or trust company as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

History: 1981 c 182 s 2; 1982 c 424 s 130; 1997 c 187 art 3 s 8



Section 48.23 — BANK NOT TO LEND ON ITS OWN STOCK OR PURCHASE SAME.

Any such bank shall make no loan or discount on the security of its own capital stock, nor be the purchaser or holder thereof, unless necessary to prevent loss upon a debt previously contracted in good faith, and all stock so acquired shall be disposed of, at public or private sale, within six months after it is so acquired.

History: (7676) RL s 2992



Section 48.24 — RESTRICTIONS UPON TOTAL LIABILITIES TO A BANK.

Subdivision 1. Total liabilities of any individual. The total liabilities to any such bank, as principal, guarantor or endorser of any individual, including the liabilities of any corporation or limited liability company in which the individual owns or controls a majority interest, any partnership, unincorporated association, limited liability company, or corporation, including the liabilities of the several members of an unincorporated association and including the liabilities of the general partners but not the limited partners of a partnership, and in case of a corporation or limited liability company, of all subsidiaries thereof in which such corporation or limited liability company owns or controls a majority interest, shall never exceed 20 percent of the bank's capital actually paid in cash and of its actual surplus fund, except that obligations not to exceed 25 percent of said capital and surplus to any one borrower shall not be included as liabilities for the purposes of this section, but shall be liabilities of the borrowers, provided they are secured by not less than a like amount of any one of the various types of obligations of the United States or which are fully guaranteed as to principal and interest by the United States, and providing that such bonds or obligations have a market value of at least ten percent in excess of the amount loaned thereon at the time each loan is made.

Liabilities include any credit exposure to an individual arising from a derivative transaction. The term "derivative transaction" includes any transaction that is a contract, agreement, swap, or note that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more currencies, interest or other rates, or interest rate indices, and that is subject to regulation by the commissioner of commerce.

For the purpose of this section the members of a family living together in one household, if borrowed funds are to be used in the conduct of a common enterprise, shall be regarded as one person and the total liabilities of the members of the family shall be limited as herein provided. The endorser or guarantor of any obligation which is exempt from loaning limits according to the provisions of this section shall also be exempt from such loaning limits to the extent of the amount of liability on such obligations for the purposes of this section but shall be liable thereon. Individual extensions of credit which result in liabilities of individuals, corporations, or limited liability companies exceeding the limitations set forth in this section shall be construed to conform to the provisions of this subdivision upon reduction in an amount sufficient to reduce the total liability to not more than the legal amount, but until paid in full shall not exempt the officer or employee of the bank from being personally liable to the bank for the amount of the original excess portion of the loan as set forth in subdivision 8.

Subd. 2. Loan liabilities. Loans not exceeding 25 percent of such capital and surplus made upon first mortgage security on improved real estate in any state in which the bank or a branch established under section 49.411 is located, or in any state adjoining a state in which the bank or a branch established under section 49.411 is located, shall not constitute a liability of the maker of the notes secured by such mortgages within the meaning of the foregoing provision limiting liability, but shall be an actual liability of the maker. These mortgage loans shall be limited to, and in no case exceed, 50 percent of the cash value of the security covered by the mortgage, except mortgage loans guaranteed as provided by the Servicemen's Readjustment Act of 1944, as now or hereafter amended, or for which there is a commitment to so guarantee or for which a conditional guarantee has been issued, which loans shall in no case exceed 60 percent of the cash value of the security covered by such mortgage. For the purposes of this subdivision, real estate is improved when substantial and permanent development or construction has contributed substantially to its value, and agricultural land is improved when farm crops are regularly raised on such land without further substantial improvements.

Subd. 3. Treatment of certain sales or lease agreements. Conditional sales contracts or other paper evidencing an agreement to purchase or lease personal property owned and guaranteed by the person discounting same, not to exceed 30 percent of the capital stock and surplus, taken from any one person, shall not constitute a liability within the meaning of this section, but the actual liabilities on such agreements are not to be construed as affected by the provisions of this subdivision: Provided, however, if information as to the financial condition of each purchaser or lessee is reasonably adequate by reason of the bank's own records or actual knowledge of an officer of the bank and, upon written certification by an officer appointed by the bank's board of directors for that purpose, that the responsibility of each purchaser or lessee has been evaluated and the bank is relying primarily upon the purchaser or lessee for the payment of the obligation, the limitations of subdivision 1 as to each purchaser or lessee shall be the sole applicable loan limitation.

Subd. 4. [Repealed, 1993 c 257 s 49]

Subd. 5. Treatment of secured or guaranteed loans. Loans or obligations shall not be subject under this section to any limitation based upon such capital and surplus to the extent that they are secured or covered by guarantees, or by commitments or agreements to take over or to purchase the same, made by:

(1) the Minnesota Department of Agriculture;

(2) any Federal Reserve bank;

(3) the United States or any department, bureau, board, commission, or establishment of the United States, including any corporation wholly owned directly or indirectly by the United States;

(4) the Minnesota Employment and Economic Development Department; or

(5) a municipality or political subdivision within Minnesota to the extent that the guarantee or collateral is a valid and enforceable general obligation of that political body.

Subd. 6. Treatment of discounts of certain classes of paper. The discount of the following classes of paper shall not be regarded as creating liability within the meaning of this section:

(1) Bonds, orders, warrants, or other evidences of indebtedness of the United States, of federal land banks, of this state or of any county, city, town, hospital district, or school district in this state, or of the bonds, representing general obligation of any other state in the United States, or bonds and obligations of the federal home loan banks established by act of Congress known as the Federal Home Loan Bank Act, approved July 23, 1932, and acts amendatory thereto, or debentures and other obligations of the federal intermediate credit banks established by act of Congress known as the Federal Intermediate Credit Banks Act, approved March 4, 1923, and acts amendatory thereto, in obligations issued by the banks for cooperatives or any of them, and in bonds and obligations of the home owners' loan corporation established by act of Congress, known as the Home Owners' Loan Act of 1933, and acts amendatory thereto, in exchange for mortgages on homes, or contracts for deed, or real estate held by it.

(2) Bills of exchange drawn in good faith against actually existing values, including bills which are secured by shipping documents conveying or securing title to goods shipped, and which are not to be surrendered until such bills are paid in cash or solvent credits. This includes bankers' acceptances or participations in bankers' acceptances of the kind and maturities made eligible by law for rediscount with, or purchase by, Federal Reserve banks, providing the same are accepted or endorsed by a bank or trust company incorporated under the laws of this state; or by any bank or trust company in the United States which is a member of the Federal Reserve system.

(3) Paper based upon the collateral security of warehouse receipts covering agricultural or manufactured products stored in elevators or warehouses under the following conditions:

First, when the actual market value of the property covered by such receipts at all times exceeds by at least ten percent the amount loaned thereon, and

Second, when the full amount of every such loan is at all times covered by fire insurance in duly authorized companies, within the limit of their ability to cover such amounts, and the excess, if any, in companies having sufficient paid-up capital to authorize their admission, and payable, in case of loss, to the bank or holder of the warehouse receipt.

(4) Total loans to an obligor secured by segregated deposit accounts in the lending bank, provided that a security interest in the deposit has been perfected. Where the deposit is eligible for withdrawal before the secured loan matures, the bank shall establish internal procedures to prevent release of the deposit without the lending bank's prior consent.

(5) Debentures issued under the authority of the federal National Mortgage Association.

(6) Obligations representing loans from one business day to the next to any state bank or national banking association of excess reserve balances from time to time maintained under the provisions of section 48.221, or of section 19 of the Federal Reserve Act, as amended, United States Code, title 12, sections 461 et seq.

Subd. 7. Treatment of feeder livestock loan security instruments. Obligations of any individual or organization, however organized, in the form of notes or drafts secured by shipping documents or instruments transferring or securing title covering feeder livestock which is free from all other encumbrances, when the market value of the livestock securing the obligation at the time of the making of the loan is not less than 115 percentum of the face amount of the notes covered by such documents, shall be subject under this subdivision to a limitation of 20 percent of capital and surplus in addition to 20 percent of capital and surplus as included in provisions of subdivision 1. Feeder livestock loans as referred to in this subdivision is defined to include only obligations secured by liens or giving title to cattle, sheep, goats, hogs or poultry being fattened for market, but excluding dairy cattle, milk goats, poultry used for production of eggs, or barnyard or work animals.

Subd. 7a. Treatment of certain insurance liability. Pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, the liability or obligation to a bank of any insurance company admitted and authorized to do business in this state shall not be subject under this section to any limitation based upon such capital and surplus to the extent that such insurance company issues policies or certificates of indemnity of mortgage guaranty insurance.

For the purposes of this subdivision "mortgage guaranty insurance" shall mean insurance against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note, bond, mortgage, security agreement, or other instrument constituting a first lien, security interest or charge on real property or manufactured homes.

Subd. 8. Criminal liability for permitting or approving loan in excess of allowable amounts. When a bank shall allow any individual, partnership, limited liability company, unincorporated association, or corporation, or any officer or director of the bank, to become indebted to it, directly or indirectly, in excess of the amount, exclusive of interest permitted by the laws of this state, the officer or employee of the bank willfully permitting or approving the loan shall be guilty of a gross misdemeanor and, in addition thereto, shall be personally liable to the bank for the amount of the loan in excess of the statutory limit.

Subd. 9. Right to act to avoid loss. This section does not prohibit the bank from advancing funds that may be reasonably necessary to avoid loss on a loan or investment made subject to this section or an obligation created in good faith. The rights under this subdivision are in addition to and not inconsistent with section 48.21.

Subd. 10. Treatment of grain forward sale contracts. Obligations of any individual or organization, however organized, where the note is secured by a perfected first lien on stored grain and a perfected assignment of the proceeds of a forward contract for sale of the grain (1) with a recognized commodity buyer or broker, reasonably satisfactory to the bank, (2) where the delivery of grain under the contract will occur within 270 days, (3) where the grain is insured for full value against loss by fire or other casualty, and (4) where the value of the forward contract exceeds 115 percent of the face amount of the secured note, is subject under this subdivision to a limitation of ten percent of capital and surplus in addition to the 20 percent of capital and surplus as included in subdivision 1.

History: (7677) RL s 2993; 1907 c 156 s 1; 1911 c 160 s 1; 1919 c 103 s 1; 1927 c 258 s 1; 1931 c 9 s 1; Ex1933 c 70 s 1; 1943 c 23 s 1; 1945 c 62 s 1; 1947 c 82 s 1; 1957 c 601 s 13-16; 1959 c 88 s 8,9,17; 1963 c 153 s 6; 1965 c 171 s 15-17; 1967 c 102 s 7,8; 1969 c 438 s 1,2; 1969 c 772 s 3; 1971 c 100 s 1; 1973 c 35 s 18; 1973 c 123 art 5 s 7; 1976 c 210 s 11; 1980 c 523 s 1; 1981 c 365 s 9; 1983 c 289 s 114 subd 1; 1984 c 576 s 13; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 353 s 2; 1986 c 444; 1987 c 349 art 1 s 15; 1987 c 384 art 2 s 1; 1988 c 631 s 2,3; 1993 c 137 s 1-3; 1993 c 257 s 18-20; 1995 c 202 art 2 s 15; 1997 c 157 s 24,25; 1999 c 151 s 21,22; 2002 c 379 art 1 s 18; 2002 c 380 art 2 s 1; 2003 c 51 s 8; 1Sp2003 c 4 s 1; 2012 c 142 s 2; 2012 c 244 art 1 s 50



Section 48.245 — WAR VETERAN, MINORITY; CONTRACT FOR LOAN.

The disability of minority of any person otherwise eligible for guaranty or insurance pursuant to the Servicemen's Readjustment Act of 1944, as amended (Public Law 346, 78th Congress, as amended), the National Housing Act, as amended (Public Law 475, 81st Congress), or the Defense Housing and Community Facilities and Services Act of 1951, (Public Law 139, 82nd Congress), and of the minor spouse of any eligible veteran irrespective of age, in connection with any transaction entered into pursuant thereto, is hereby removed for all purposes in connection with such transaction, including but not limited to incurring of indebtedness or obligations and acquiring, encumbering, selling, releasing, or conveying property or any interest therein and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction be guaranteed or insured by the administrator of Veterans Affairs pursuant to any act hereinbefore referred to; provided, that this section shall not be construed to impose any other or greater rights or liabilities than would exist if any such person were under no such disability.

History: 1945 c 177 s 1; 1947 c 178 s 1; 1953 c 699 s 3



Section 48.27 — LIMITATION ON AMOUNT OF DEPOSITS.

No bank or trust company organized under the laws of this state shall accept deposits in a sum exceeding 30 times the amount of its capital stock and its actual surplus.

History: (7699-12) 1927 c 325 s 1; 1943 c 342 s 2; 1945 c 73 s 1; 1947 c 11 s 1; 1949 c 24 s 1; 1959 c 88 s 11



Section 48.28 — LIQUIDATION, UNLESS DEPOSITS ARE REDUCED.

If any such bank or trust company shall violate the provisions of Minnesota Statutes 1945, section 48.27, as amended, the commissioner of commerce may take possession thereof and liquidate such corporation in accordance with law, unless said bank or trust company shall within 90 days after notice from the commissioner of commerce reduce its deposits to the amount allowed by law or increase its capital stock accordingly.

History: (7699-13) 1927 c 325 s 2; 1943 c 342 s 1; 1945 c 73 s 2; 1947 c 11 s 2; 1949 c 24 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.30 — DEPOSITS IN NAME OF MINOR.

Any deposit made in the name of a minor, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with the dividends or interest thereon, shall be paid to the minor, and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposit, or any part thereof, until a conservator or guardian appointed for the minor shall have delivered a certificate of appointment to the depository.

History: (7711) RL s 3019; 1907 c 468 s 6; 1985 c 292 s 1



Section 48.301 — MULTIPARTY ACCOUNTS.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the financial institution are determined by chapter 524.

History: 1985 c 292 s 2; 1996 c 305 art 1 s 15; 1996 c 414 art 1 s 16



Section 48.31 — STATE BANKS ORGANIZED FROM NATIONAL BANKS.

When any national bank authorized to dissolve has taken the necessary steps for that purpose, a majority of its directors, upon authority, in writing, of the owners of two-thirds of the capital stock and the approval of the commissioner, may execute a certificate of incorporation under the provisions of this chapter, which, in addition to the other requirements of law, shall state the authority derived from the stockholders of the national bank; and, upon recording and publishing this certificate, as provided by law, it shall become a legal state bank. Thereupon the assets, real and personal, of the dissolved bank, subject to its liabilities not liquidated under the federal law before this incorporation, shall vest in and become the property of the state bank.

History: (7695) RL s 3006



Section 48.32 — STATE BANKS OR TRUST COMPANIES MAY BE MEMBERS OF FEDERAL RESERVE BANKS.

Any incorporated state bank or trust company may become a member of the Federal Reserve Bank of the Federal Reserve district in which the bank or trust company is located, and may invest in and hold stock therein.

History: (7649) 1915 c 28 s 1



Section 48.33 — EXECUTION OF TRUST.

When any state bank shall reorganize as a national bank, this national bank shall be regarded as continuing the existence of the state bank, and any officer of the bank elected to a corresponding office in this national bank shall be regarded as holding over as such state bank officer, for the purpose of carrying out any duty or trust reposed in the person holding such office or a successor in the state bank as personal representative of a will or trustee of any trust; and successors in office in the national bank shall be regarded as that person's successors in office in such state bank for the purpose of executing such will or performing such trust; and the personal representative of any will, or any trustee thereunder, who by such will has been directed or recommended to deposit the money of such estate or trust in this state bank, may deposit the same in the national bank under the same conditions as that person might have deposited them in the state bank, and with the same immunity from responsibility for its safety.

History: (7696) RL s 3007; 1986 c 444; 1999 c 171 s 5



Section 48.35 — CLEARINGHOUSES.

Clearinghouses may make and enforce suitable provisions for effecting, at one place, daily exchanges and the settlement and adjustment of accounts between banks in the same locality and, under appropriate rules, may issue clearinghouse certificates for those purposes only, and may otherwise act in maintaining and enforcing uniformity of methods and harmonious action in banking business.

History: (7697) RL s 3008; 1985 c 248 s 70



Section 48.36 — APPLICATION.

Subdivision 1. State bank to acquire trust authority. Any state bank having a capital and surplus of not less than $500,000 may exercise the powers and privileges conferred by sections 48A.07 and 48A.08, in addition to all other powers granted by law, upon complying with the conditions and requirements of those sections, and receiving the approval of the commissioner of commerce, who may grant or reject, in the commissioner's judgment, the application of any bank to acquire trust authority, and in doing so shall take into consideration the following factors:

(1) The needs of the community for trust service of the kind applied for and the probable volume of such trust business available to the bank;

(2) The general condition of the bank, particularly the adequacy of its net capital and surplus funds in relation to the character and condition of its assets and to its deposit liabilities and other corporate responsibilities, including the proposed exercise of trust powers;

(3) The general character and ability of the management of the bank;

(4) The nature of the supervision to be given to the proposed trust activities, including the qualifications and experience of the members of the proposed trust investment committee;

(5) The qualifications, experience, and character of the proposed executive officer or officers of the trust department;

(6) Whether the bank has available competent legal counsel to advise and pass upon trust matters whenever necessary; and

(7) Any other facts and circumstances that seem proper.

Subd. 2. Filing fee. The application required under subdivision 1 shall be in the form prescribed by the commissioner and shall be accompanied with a $250 filing fee, which shall be deposited into the general fund.

History: (7662) 1923 c 274 s 2; 1959 c 88 s 12; 1965 c 171 s 18; 1977 c 272 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1998 c 331 s 4



Section 48.37 — CERTIFICATES FROM COMMISSIONER.

In order to exercise the powers herein conferred, any such bank shall invest and keep invested in one or more of the first, second, third, fourth, seventh, and eighth classes of authorized securities, at least 25 percent of its capital, which securities in the amounts above provided shall be duly assigned, transferred to, and deposited with the commissioner provided, however, that no bank and trust shall be required to deposit securities in excess of $1,000,000, and shall be maintained unimpaired as a guaranty fund for the integrity of its trusts and for the faithful discharge of its duties, in connection therewith, with the right to the bank to collect the income thereof and to substitute other like authorized securities of equal amount and value. The commissioner shall carefully examine the securities offered for deposit and, if they comply with all the provisions of law applicable thereto, and, if the bank making such deposit shall possess the qualifications stated in section 48.36, shall issue to the bank a certificate stating that it is qualified to exercise the powers herein conferred, and, upon the issuance of this certificate and while the same remains in force, the bank may exercise the powers and privileges conferred by sections 48A.07 and 48A.08.

In case of any increase in the capital of any bank which has qualified hereunder, this certificate shall be and become revoked and the bank shall not thereafter exercise the powers herein conferred until it shall have deposited the required proportion of its capital in authorized securities and received a new certificate that it is qualified hereunder.

History: (7662) 1923 c 274 s 2; 1977 c 272 s 10; 1986 c 444; 1998 c 331 s 5



Section 48.39 — TRUST ACCOUNTS RECORDED.

Besides its general books of account, it shall keep separate books of account for all fiduciary accounts. All funds and property held by it in a fiduciary capacity shall at all times be kept separate from its own funds and property, and all fiduciary funds deposited or held as fiduciary by the bank awaiting investment shall be carried in a separate account, and shall not be used by the bank in the conduct of its business, unless the bank, under authorization by its board of directors, first delivers to the commissioner of commerce, as collateral security: (1) bonds, notes, bills, certificates of indebtedness or other direct obligations of the United States or its instrumentalities, or obligations fully guaranteed by the United States as to principal and interest; or (2) other readily marketable securities of the classes in which said trust companies or state banks exercising trust powers are authorized or permitted to invest trust funds under the laws of this state. The securities so deposited as collateral shall be owned by the bank and shall at all times be at least equal in market value to the amount of the trust funds so used in the conduct of the bank's business, and all deposits made by it of such funds in any other banking institutions shall be deposited as fiduciary funds, to its credit as fiduciary, and not otherwise. Every security or property in which the funds held by it as trustee, personal representative, guardian, conservator, receiver, or assignee, or in any other fiduciary capacity are invested, shall at once upon receipt thereof be immediately entered in the proper books as belonging to the particular fiduciary account whose funds have been invested therein. Any change in such investment shall be fully specified in and under the account of the particular fiduciary account to which it belongs so that all fiduciary funds and property can be readily identified at any time by any person. It shall be unlawful for any bank to lend any officer, director or employee any funds held as fiduciary under the powers conferred by section 48.37. Any officer, director or employee to whom such a loan is made shall be guilty of theft of the amount of such loan from the time of the making thereof. Any state bank, when acting in a fiduciary capacity, either alone or jointly with an individual or individuals, may, with the consent of such individual fiduciary or fiduciaries, who are hereby authorized to give such consent, cause any stocks, securities, or other property now held or hereafter acquired in such capacity to be registered and held in the name of a nominee or nominees of such state bank without mention of the fiduciary relationship. Any such state bank shall be liable for any loss occasioned by the acts of any of its nominees with respect to such stocks, securities or other property so registered.

History: (7664) 1923 c 274 s 4; 1943 c 338 s 1; 1957 c 311 s 1; 1965 c 35 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1998 c 331 s 6; 1999 c 171 s 5



Section 48.40 — SUBJECT TO ORDERS OF COURT.

Every such bank shall be subject at all times to the orders of any court from which it shall have accepted any trust or appointment and shall render to the court such itemized and verified accounts and reports as may be required by law or the court. In addition to other reports required by law, it shall render to the commissioner, at such times as the commissioner may direct, full and itemized reports of investments, trust funds, and other business performed under the provisions hereof, and a condensed statement of the report, either separately stated or consolidated with the other reports required of it by law, shall be published as required by law.

History: (7665) 1923 c 274 s 5; 1986 c 444



Section 48.41 — CORPORATE NAME.

Any such bank which has qualified and obtained a certificate, as provided in section 48.37, may use in its corporate name or title, in addition to the word "bank" or other words now permitted by law, the words "trust" or "trust company," and may display and make use of signs, symbols, tokens, letterheads, cards, circulars and advertisements stating or indicating that it is authorized to transact the business authorized by said sections, and any such bank using the words "trust" or "trust company" is not required to use the word "state" in its corporate name.

History: (7666) 1923 c 274 s 6; 1998 c 331 s 7



Section 48.42 — BANK MAY BE DESIGNATED AS SAVINGS BANK.

Any state bank which has qualified under section 48.37 and obtained the certificate therein provided, and which has established and maintains a savings department, may use in its name or title, in addition to other words permitted by law, the words "savings" or "savings bank." Savings deposits received by any such state bank using the words "savings" or "savings bank" in its corporate name or title, shall be invested only in authorized securities, as defined by law, and the bank shall keep in hand at all times, in addition to the securities required to be deposited under the provisions of section 48.37, such securities as deposits in savings banks may be invested in to an amount at least equal to the savings deposits, and these securities to the amount of these deposits shall be representative of and the fund for and applicable first and exclusively to the payment of the savings deposits. Deposits received by the bank subject to its right to require notice of withdrawal evidenced by pass books, shall be deemed savings deposits.

History: (7667) 1923 c 274 s 7; 1998 c 331 s 8



Section 48.43 — BANK MAY CEASE OPERATIONS; DUTIES OF COMMISSIONER.

Any state bank which has qualified hereunder may at any time notify the commissioner, in writing, that it intends to cease to operate under the provisions of section 48.37, and thereupon the certificate issued to it, as provided in section 48.37, shall be canceled and revoked, and the bank shall thereafter exercise no power or privilege except those permitted to state banks which have not qualified hereunder, and the securities deposited with the commissioner, as provided in section 48.37, shall forthwith be reassigned and returned to the bank; provided, that no part of the deposited securities shall be so returned until the bank shall have eliminated from its corporate name the words "trust," "trust company," or "savings," nor until it has ceased to hold any trust or trust office authorized by section 48.37, nor until all its accounts in any such trust shall have been settled and allowed and all property held in trust by it delivered to the persons entitled thereto, nor until all liabilities incurred by it as trustee, agent, or otherwise, under the provisions of section 48.37, and which it could not have incurred unless qualified thereunder, shall have been discharged; provided, further, that if the amount of all these liabilities, or the maximum limit thereof, has been or can be definitely ascertained, the commissioner may retain only such part of the deposited securities as shall be at least equal to and as shall be in the commissioner's opinion sufficient to liquidate the same. If any such bank so surrendering its powers hereunder shall have heretofore used the word "savings" in its corporate name, the provisions of section 48.42, relating to the investment of savings deposits and the rights of such depositors, shall remain operative as to all savings deposits on hand at the date of surrendering such certificate and until the savings deposits shall have been paid to the persons entitled thereto.

History: (7668) 1923 c 274 s 8; 1986 c 444; 1998 c 331 s 9



Section 48.44 — BANK MAY ORGANIZE AS TRUST COMPANY.

Hereafter state banks which may be organized in the manner now provided by law may be organized with the additional authority to exercise the fiduciary powers and privileges set out in sections 48A.07 and 48A.08; provided, that the capital and surplus of any such bank shall not be less than $500,000.

History: (7661-1) 1931 c 267 s 1; 1969 c 772 s 5; 1977 c 272 s 11; 1998 c 331 s 10



Section 48.45 — CORPORATE NAMES.

A bank with the additional authority provided for in sections 48A.07 and 48A.08 may be organized with a corporate name which may include the words "trust" or "trust company," in addition to the word "bank" or other words now permitted by law, and the word "state" shall not be a required part of the corporate name of any such state bank.

History: (7661-2) 1931 c 267 s 2; 1998 c 331 s 11



Section 48.46 — AUTHORIZED SECURITIES PURCHASED.

No state bank hereafter organized with authority to exercise fiduciary powers pursuant to the provisions of sections 48A.07 and 48A.08, the corporate name of which contains the words "trust" or "trust company," shall transact any banking or trust company business until it shall have invested in and assigned, transferred to, and deposited with the commissioner the authorized securities described in and required by section 48.37, relating to the authorization of existing state banks to exercise such fiduciary powers, and until the commissioner of commerce has issued the certificate provided by section 47.16, and a certificate stating that such bank is qualified to exercise the fiduciary powers set forth in sections 48A.07 and 48A.08.

History: (7661-3) 1931 c 267 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1998 c 331 s 12



Section 48.47 — BANKING AND TRUST COMPANY BUSINESS.

After the application of the corporation shall have been favorably acted on by the department in compliance with sections 46.041 to 46.044, and upon compliance with the terms hereof and the issuance of such certificates, the bank may commence the transaction of banking and trust company business and may exercise, in addition to all the powers and privileges conferred by law on state banks, the powers and privileges set forth in sections 48A.07 and 48A.08, and the bank shall thereafter comply with and be subject to all of the provisions of law relating to state banks exercising such fiduciary powers and privileges.

History: (7661-4) 1931 c 267 s 4; 1994 c 382 s 6; 1998 c 331 s 13



Section 48.48 — REPORTS TO COMMISSIONER.

Subdivision 1. Submission and publication. At least four times in each year, and at any other time when so requested by the commissioner, every bank or trust company shall, within 30 days of the date of notice, make and transmit to the commissioner or to the commissioner's designee, in a form the commissioner prescribes, a report, attested to in the official minutes of its directors, stating in detail, under appropriate heads, as required by the commissioner, its assets and liabilities at the close of business on the day specified in the request. The commissioner may accept a report made to a federal authority having supervision of banks or trust companies in fulfilling this requirement. That portion of the report constituting the statement of assets, liabilities, and capital and statement of income and expenses must be made available to the public within 45 days of the notice at every location of the bank or trust company including detached facilities and trust service offices.

Subd. 2. Penalties for late submission. For failure to send these reports to the commissioner or to the commissioner's designee in the time specified, a bank or trust company shall forfeit to the state the sum of $25 for each day of delay and shall pay the accumulated sum to the commissioner upon a formal demand for payment by the commissioner. If it appears that a report was transmitted by a bank or trust company on or before the end of the 30-day period, the commissioner shall waive any forfeit. In the event it does not appear that a report was timely transmitted, the commissioner may nevertheless waive forfeit upon a showing by the bank or trust company to the satisfaction of the commissioner that failure to send the reports was the result of causes beyond the control of the bank or trust company.

History: (7674) RL s 2990; 1949 c 35 s 1; 1951 c 65 s 1; 1961 c 298 s 3; 1963 c 153 s 8; 1979 c 98 s 1; 1981 c 220 s 11; 1982 c 473 s 13; 1984 c 543 s 2; 1984 c 576 s 14,15; 1986 c 444; 1989 c 166 s 7; 1995 c 202 art 2 s 16,17



Section 48.49 — BOOKS TO BE KEPT.

Every such bank shall open and keep such books and accounts as the commissioner may prescribe, for the purpose of keeping accurate and convenient records of its transactions.

History: (7675) RL s 2991; 1995 c 202 art 2 s 18



Section 48.512 — PROCEDURES FOR OPENING CHECKING ACCOUNTS.

Subdivision 1. Definitions. For the purpose of this section the following terms have the meanings given:

(a) "Financial intermediary" means any person doing business in this state who offers transaction accounts to the public.

(b) "Transaction account" means a deposit or account established and maintained by a natural person or persons under an individual or business name for personal, household, or business purposes, on which the depositor or account holder is permitted to make withdrawals by negotiable or transferable instruments, payment orders of withdrawal, or other similar device for the purpose of making payments or transfers to third persons or others, including demand deposits or accounts subject to check, draft, negotiable order of withdrawal, share draft, or other similar item. A transaction account does not include the deposit or account of a partnership having more than three partners, the personal representative of an estate, the trustee of a trust or a limited partnership.

Subd. 2. Required information. Before opening or authorizing signatory power over a transaction account, a financial intermediary shall require one applicant to provide the following information on an application document signed by the applicant:

(a) full name;

(b) birth date;

(c) address of residence;

(d) address of current employment, if employed;

(e) telephone numbers of residence and place of employment, if any;

(f) Social Security number;

(g) driver's license or identification card number issued pursuant to section 171.07. If the applicant does not have a driver's license or identification card, the applicant may provide an identification document number issued for identification purposes by any state, federal, or foreign government if the document includes the applicant's photograph, full name, birth date, and signature. A valid Wisconsin driver's license without a photograph may be accepted in satisfaction of the requirement of this paragraph until January 1, 1985;

(h) whether the applicant has had a transaction account at the same or another financial intermediary within 12 months immediately preceding the application, and if so, the name of the financial intermediary;

(i) whether the applicant has had a transaction account closed by a financial intermediary without the applicant's consent within 12 months immediately preceding the application, and if so, the reason the account was closed; and

(j) whether the applicant has been convicted of a criminal offense because of the use of a check or other similar item within 24 months immediately preceding the application.

A financial intermediary may require an applicant to disclose additional information.

An applicant who makes a false material statement that the applicant does not believe to be true in an application document with respect to information required to be provided by this subdivision is guilty of perjury. The financial intermediary shall notify the applicant of the provisions of this paragraph.

Subd. 3. Confirm no involuntary closing. Before opening or authorizing signatory power over a transaction account, the financial intermediary shall attempt to verify the information disclosed for subdivision 2, clause (i). Inquiries made to verify this information through persons in the business of providing such information must include an inquiry based on the applicant's identification number provided under subdivision 2, clause (g). The financial intermediary may not open or authorize signatory power over a transaction account if (i) the applicant had a transaction account closed by a financial intermediary without consent because of issuance by the applicant of dishonored checks within 12 months immediately preceding the application, or (ii) the applicant has been convicted of a criminal offense because of the use of a check or other similar item within 24 months immediately preceding the application.

If the transaction account is refused pursuant to this subdivision, the reasons for the refusal shall be given to the applicant in writing and the applicant shall be allowed to provide additional information.

Subd. 4. Identification is required. A financial intermediary shall not open or authorize signatory power over a transaction account if none of the applicants provides a driver's license, identification card, or identification document as required by subdivision 2. If the applicant provides a driver's license or identification card issued under section 171.07, the financial intermediary must confirm the identification number and name on that card through the records of the department of public safety. The financial intermediary need not confirm this information if the checking account applicant presents a driver's license impervious to alteration as is reasonably practicable in the design and quality of material and technology. The financial intermediary need not confirm this information if an employee of the financial intermediary has known the identity of the applicant for at least one year prior to the time of the application, and the employee provides a signed statement confirming that fact. When a minor is the applicant and the minor does not have a driver's license or identification card issued pursuant to section 171.07, the identification requirements of subdivision 2, clause (g), and this subdivision are satisfied if the minor's parent or guardian provides identification of that person's own that meets the identification requirement. The financial intermediary may waive the identification requirement if the applicant has had another type of account with the financial intermediary for at least one year immediately preceding the time of application.

Subd. 4a. Identification not required for debit card transactions. The identification requirements of subdivision 4 do not apply to a transaction account that is accessible exclusively by debit card. A debit card activates a transaction account at a financial intermediary by means of an electronic information processing device and contemporaneously completes the debt to the account only on the condition that funds are available and confirmed.

Subd. 5. No liability. The requirements of this section do not impose any liability on financial intermediaries offering transaction accounts or, except as provided in subdivisions 3 and 4, limit a financial intermediary's discretion as to whether to grant or deny an application subject to this section. This subdivision does not exempt a financial intermediary from civil penalties imposed under section 45.027.

Subd. 6. [Repealed, 1995 c 202 art 4 s 25]

Subd. 7. Transaction account service charges and charges relating to dishonored checks. (a) The establishment of transaction account service charges and the amounts of the charges not otherwise limited or prescribed by law or rule is a business decision to be made by each financial intermediary according to sound business judgment and safe, sound financial institution operational standards. In establishing transaction account service charges, the financial intermediary may consider, but is not limited to considering:

(1) costs incurred by the institution, plus a profit margin, in providing the service;

(2) the deterrence of misuse by customers of financial institution services;

(3) the establishment of the competitive position of the financial institution in accordance with the institution's marketing strategy; and

(4) maintenance of the safety and soundness of the institution.

(b) Transaction account service charges must be reasonable in relation to these considerations and should be arrived at by each financial intermediary on a competitive basis and not on the basis of any agreement, arrangement, undertaking, or discussion with other financial intermediaries or their officers.

(c) A financial intermediary may not impose a service charge in excess of $4 for a dishonored check on any person other than the issuer of the check.

Subd. 8. Check labeling. A person providing printed checks for a transaction account shall print the month and year that the original order was received or the month and year that appears on the facsimile of the check from which the new checks are produced, unless the applicant has an existing account in good standing or a previous account in good standing within the past five years that was voluntarily closed. This subdivision no longer applies after the account has been open and in good standing for one year.

Subd. 9. Powers affecting checking accounts; other financial information. The commissioner of commerce may exercise the powers authorized under section 45.027 if the commissioner has reason to believe that a financial intermediary or drawer has failed to:

(1) comply with the verification requirements of subdivision 2, 3, or 4; or

(2) release information as required under section 609.535, subdivision 7.

Subd. 10. Federal law compliance. In lieu of the identification rules in subdivision 2, a financial intermediary may choose to comply with the federal customer identification standards set forth in United States Code, title 31, section 5318, and its implementing regulation, Code of Federal Regulations, title 31, section 103.121, as amended from time to time.

History: 1983 c 225 s 5; 1984 c 436 s 32; 1984 c 576 s 12; 1986 c 339 s 3; 1986 c 444; 1989 c 129 s 1; 1991 c 256 s 1-6; 1992 c 587 art 1 s 15; 1997 c 157 s 27; 2005 c 118 s 5



Section 48.513 — FINANCIAL INTERMEDIARY FEES.

A financial intermediary may charge a fee for the assembly, production, and copying of records requested under chapter 13A, not to exceed the schedule established from time to time by the Federal Reserve System under Regulation S, Code of Federal Regulations, title 12, part 219, except that a fee may not be imposed if the records are requested by a law enforcement agency or prosecuting authority. This section does not apply to requests made under section 609.535. For purposes of this section, "financial intermediary" has the meaning given in section 48.512, subdivision 1.

History: 1991 c 256 s 7



Section 48.56 — BANKING INSTITUTION MAY USE FEDERAL BANKING LAWS.

Subdivision 1. General powers. The board of directors of a banking institution may enter into a contract, incur an obligation, or generally do what is necessary or appropriate to make use of United States Code, title 12, section 1811, or any act or resolution of Congress enacted or resolved to aid, regulate, or safeguard banking institutions and their depositors.

Subd. 2. General rights and privileges. Memberships, loans, subscriptions, contracts, grants, rights, or privileges that, under the act or resolution, are available to or enure to banking institutions, or their depositors, creditors, stockholders, receivers, or liquidators may be taken advantage of under this section.

Subd. 3. Purchase of FDIC securities. The board may subscribe for and acquire securities of the Federal Deposit Insurance Corporation.

Subd. 4. Complying with FDIC requirements. The board may comply with the corporation's requirements.

History: (7658-7) 1935 c 319 s 2; 2000 c 427 s 7



Section 48.59 — COMMISSIONER MAY ACCEPT EXAMINATIONS AND REPORTS OF CORPORATION.

(a) The commissioner may accept, in lieu of any examination authorized by the laws of this state to be conducted by the department of a banking institution, the examination that may have been made of same within a reasonable period by the Federal Deposit Insurance Corporation, or the Federal Reserve Bank, provided a copy of this examination is furnished to the commissioner. The commissioner also has the discretionary authority to accept any report relative to the condition of a banking institution which may have been obtained by the corporation within a reasonable period, in lieu of a report authorized by the laws of this state to be required of the institution by the department, provided a copy of this report is furnished to the commissioner.

(b) The commissioner may furnish to the corporation, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institutions any deposits of which are insured by the corporation and of any or all reports made by same, and shall give access to and disclose to the corporation, or any official or examiner thereof, any and all information possessed by the office of the commissioner with reference to the conditions or affairs of any such insured institution.

(c) Nothing in this section shall be construed to limit the duty of any banking institution in this state, deposits of which are to any extent insured under the provisions of Section 8 of the "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended (Mason's United States Code Annotated, title 12, section 264)), or of any amendment of or substitution for the same, to comply with the provisions of that act, its amendments or substitutions, or requirements of the corporation relative to examinations and reports, nor to limit the powers of the commissioner with reference to examinations and reports under any law of this state.

History: (7658-9) 1935 c 319 s 4; 1957 c 601 s 20; 1986 c 444



Section 48.605 — STATE BANKS, EMPLOYEE STOCK OPTION AND STOCK PURCHASE PLANS.

Subdivision 1. Authority and terms. Any state bank may grant options to purchase, sell, or enter into agreements to sell shares of its capital stock to its employees, for a consideration of not less than 100 percent of the fair market value of the shares on the date the option is granted or, if pursuant to a stock purchase plan, 85 percent of the fair market value on the date the purchase price is fixed, pursuant to the terms of an employee restricted stock option plan or employee stock purchase plan which has been adopted by the board of directors of the bank and approved by the holders of at least three-fourths of the outstanding shares of the bank entitled to vote and by the commissioner of commerce. Stock options issued hereunder shall not extend beyond a period of ten years from date of issuance and shall otherwise qualify as restricted stock options under the Internal Revenue Code, and acts amendatory thereof.

Subd. 2. Exercise or purchase. Employee stock options and stock purchase agreements may provide that options may be exercisable or that shares may be purchased on any business day.

Subd. 3. Capital stock increase. Any state bank to carry out the provisions of this section, may increase its capital stock as provided by law and upon approval of the commissioner of commerce as provided by Minnesota Statutes 1961, section 48.04, except that the provisions of said section requiring the entire new capital to be immediately paid in cash shall not apply. Notwithstanding any law to the contrary the bank may hold such authorized but unissued new capital stock but only for the purpose of disposing of the same by the issuing of shares to its employees as authorized by this section. All proceeds from the issuance and sale of such shares shall be paid into the capital and surplus of the bank. Stock and options issued pursuant to this section shall not increase the capital or surplus of the bank until the stock is paid for in full in cash and certified to the commissioner.

History: 1965 c 369 s 1; 1969 c 6 s 8; 1983 c 216 art 1 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.61 — AUTHORIZED INVESTMENTS FOR STATE BANKS AND TRUST COMPANIES.

Subdivision 1. Agricultural credit corporations. Any bank or trust company organized under the laws of this state is authorized to invest not to exceed 20 percent of its capital and surplus in the capital stock of any agricultural credit corporation organized under the laws of this state, and entitled to discount privileges with any federal intermediate bank organized under the laws of the United States.

Subd. 2. Small business investment companies. Any such bank or trust company may invest not to exceed five percent of its capital and surplus in shares of stock in small business investment companies organized under the provisions of the Small Business Investment Act of 1958.

Subd. 3. Banks or bank holding companies. The bank or trust company may invest not to exceed ten percent of its capital and surplus in shares of stock in any banks or bank holding companies wherein the stock of the banks or bank holding companies is (1) owned exclusively by bank holding companies or banks, and (2) at least 51 percent of the voting stock is owned or controlled by bank holding companies or banks authorized to do business in the state of Minnesota.

Subd. 4. Limited partnerships, limited liability companies, corporations, or community welfare projects. Any such bank or trust company may make equity or debt investments in limited partnerships, limited liability companies, corporations, or projects designed primarily to promote community welfare, such as the rehabilitation or development of economically depressed residential, commercial, or industrial areas. A bank or trust company investment in any one limited partnership, limited liability company, corporation, or project shall not exceed five percent of its capital and surplus and its aggregate investment in all such limited partnerships, limited liability companies, corporations, or projects shall not exceed ten percent of its capital and surplus.

Subd. 5. Investment companies. In the absence of an express provision to the contrary, whenever any statute, rule, charter, trust indenture, authorizing resolution, or other instrument governing the investment of funds of a banking institution, as defined in section 48.01, subdivision 2, directs, requires, authorizes, or permits direct investment in certain obligations, investment in these obligations may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933.

Shares of investment companies whose portfolios contain investments which are subject to limits under other state law or rule as direct investments may only be held in an amount not in excess of 20 percent of the banks' capital stock and paid in surplus in each such investment company. These obligations shall be carried at the lower of cost or market on the banks' books and adjusted to market on a quarterly basis.

Subd. 6. Federal Agricultural Mortgage Corporation. Any bank may invest in the voting stock of the Federal Agricultural Mortgage Corporation created pursuant to the Agricultural Credit Act of 1987, Public Law 100-233, in an amount not to exceed the greater of ten percent of the bank's capital and surplus or the amount required by the Federal Agricultural Mortgage Corporation for the bank to qualify for its participation in the corporation's programs.

Subd. 7. Subsidiaries. (a) A state bank or trust company may organize, acquire, or invest in a subsidiary located in this state for the purposes of engaging in one or more of the following activities, subject to the prior written approval of the commissioner:

(1) any activity, not including receiving deposits or paying checks, that a state bank is authorized to engage in under state law or rule or under federal law or regulation unless the activity is prohibited by the laws of this state;

(2) any activity that a bank clerical service corporation is authorized to engage in under section 48.89; and

(3) any other activity authorized for a national bank, a bank holding company, or a subsidiary of a national bank or bank holding company under federal law or regulation of general applicability, and approved by the commissioner.

(b) A bank or trust company subsidiary may engage in an activity under this section only upon application together with a filing fee of $250 and with the prior written approval of the commissioner. In approving or denying a proposed activity, the commissioner shall consider the financial and management strength of the bank or trust company, the current written operating plan and policies of the proposed subsidiary corporation, the bank or trust company's community reinvestment record, and whether the proposed activity should be conducted through a subsidiary of the bank or trust company.

(c) The aggregate amount of funds invested in either an equity or loan capacity in all of the subsidiaries of the bank or trust company authorized under this subdivision shall not exceed 50 percent of the capital stock and paid in surplus of the bank or trust company.

(d) A subsidiary organized or acquired under this subdivision is subject to the examination and enforcement authority of the commissioner under chapters 45 and 46 to the same extent as a state bank or trust company.

(e) For the purposes of this section, "subsidiary" means a corporation of which at least 20 percent of the voting shares are owned or controlled by the bank or trust company.

Subd. 8. Parity with national banks. A state bank or trust company may invest in any securities that are authorized investments for national banks on May 27, 1989, subject to the same restrictions as apply to national banks. The commissioner may authorize a state bank or trust company to invest in any securities that become authorized investments for national banks after May 27, 1989, subject to the same restrictions as apply to national banks. This authority is in addition to the investment authority granted to state banks under other provisions of state law.

Subd. 9. Merger with subsidiaries; authority. (a) Notwithstanding any other law to the contrary, a bank may merge a subsidiary authorized and established according to this section into itself if it owns 100 percent of the outstanding voting stock.

(b) A merger of a subsidiary authorized by subdivision 1 must conform to the procedures in section 302A.621.

(c) Before filing the articles of merger with the secretary of state, the merger plan must be filed with and approved in writing by the commissioner who shall determine that:

(1) the provisions of section 302A.621 are followed; and

(2) the merger will not have an undue adverse effect on the safety and soundness of the bank.

Subd. 10. Subsidiaries organized for purposes of corporate reorganization. A subsidiary may be organized solely for purposes of liquidating assets in a reorganization subject to the following conditions:

(1) the subsidiary must be a bank holding company whose assets and liabilities and subsidiary bank control have been removed; and

(2) the operations of the subsidiary must be limited to the time period reasonably related to the completion of the reorganization.

History: (7677-1) 1935 c 174; 1963 c 153 s 9; 1969 c 772 s 6; 1974 c 421 s 1; 1980 c 445 s 1; 1981 c 116 s 1; 1982 c 632 s 2; 1985 c 187 s 1; 1985 c 248 s 70; 1987 c 349 art 1 s 17,18; 1988 c 631 s 4; 1989 c 129 s 2; 1989 c 341 art 2 s 1; 1993 c 257 s 21-23; 1995 c 202 art 1 s 10; art 2 s 19; 1997 c 157 s 28,29; 2001 c 56 s 6



Section 48.62 — BANK MAY ISSUE NOTES OR DEBENTURES.

With the approval of the commissioner any banking institution may, at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. These capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors.

In determining whether the capital of any banking institution is impaired, outstanding capital notes or debentures, legally issued by the institution and sold by it to the Reconstruction Finance Corporation, shall not be considered as liabilities of the institutions, but for all other purposes they shall be, and shall be considered as, liabilities of the institution.

No capital notes, or debentures, shall be retired or paid by any such institutions if this retirement or payment would impair the capital of the institution.

These capital notes or debentures shall in no case be subject to any assessment. The holders of the capital notes or debentures shall not be held individually responsible, as holders, for any debts, contracts, or engagements of the institutions, and shall not be held liable for assessments to restore impairments in the capital of the institution.

Any required reserve established for the retirement of capital notes or debentures may be considered as surplus, and the term "surplus" in any laws of this state pertaining to state banks shall be deemed to include such reserve, if an agreement is filed with the commissioner to transfer such reserve to surplus upon the request of the commissioner after the capital notes or debentures have matured.

History: (7697-7) 1935 c 305 s 1; 1967 c 102 s 9



Section 48.63 — SECURITY FOR DEPOSITS NOT REQUIRED.

Notwithstanding any provisions of law of this state requiring security for deposits in any bank or trust company in the form of collateral, surety bond or any other form, security for such deposits shall not be required to the extent the deposits are insured under the provisions of Section 12B of the Federal Reserve Act, as amended (Mason's United States Code Annotated, title 12, section 264), or any amendments thereto.

History: (7697-8) 1935 c 317 s 1



Section 48.64 — DEPOSITS OF TRUST FUNDS.

Any person, firm, or corporation appointed by a court of competent jurisdiction as representative of the estate of a deceased person, or as guardian or conservator, or any trustee of a firefighters' relief association, or any referee, receiver, or trustee appointed by a court of record in this state, may deposit funds for safekeeping and disbursing, unless otherwise directed by the court, in any bank, credit union, if the beneficial owner is a member, or trust company, however organized, the deposits of which are insured, in whole or in part, by an agency of the federal government insuring deposits, to the extent that the funds so deposited are fully insured.

History: (7697-9) 1937 c 318 s 1; 1977 c 429 s 63; 1986 c 444; 1993 c 257 s 24; 1999 c 171 s 5



Section 48.74 — FUNDS AND PROPERTY HELD IN FIDUCIARY CAPACITY.

Besides its general books of account, it shall keep separate books for all fiduciary accounts. All funds and property held by it in a fiduciary capacity shall at all times be kept separate from its own funds and property, and all fiduciary funds deposited or held as fiduciary by the bank awaiting investment shall be carried in a separate account, and shall not be used by the bank in the conduct of its business, unless the bank, under authorization by its board of directors, first delivers to the commissioner of commerce, as collateral security: (1) Bonds, notes, bills, certificates of indebtedness, or other direct obligations of the United States or its instrumentalities, or obligations fully guaranteed by the United States as to principal and interest; or (2) other readily marketable securities of the classes in which said trust companies or state banks exercising trust powers are authorized or permitted to invest trust funds under the laws of this state. Every security or property in which the funds held by it as trustee, personal representative, guardian, conservator, receiver, or assignee, or in any other fiduciary capacity are invested, shall at once upon receipt thereof be immediately entered in the proper books as belonging to the particular fiduciary account whose funds have been invested therein. Any change in such investment shall be fully specified in and under the account of the particular fiduciary account to which it belongs, so that all fiduciary funds and property can be readily identified at any time, by any person. Any trust company incorporated under the laws of this state and any national banking association authorized to act in a fiduciary capacity in this state, when acting in a fiduciary capacity, either alone or jointly with an individual or individuals, may, with the consent of such individual fiduciary or fiduciaries, who are hereby authorized to give such consent, cause any stocks, securities, or other property now held or hereafter acquired in such capacity to be registered and held in the name of a nominee or nominees of such corporate fiduciary without mention of the fiduciary relationship. Any such corporate fiduciary shall be liable for any loss occasioned by the acts of any of its nominees with respect to such stocks, securities or other property so registered.

History: (7739) RL s 3044; 1943 c 339 s 1; 1959 c 88 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1999 c 171 s 5



Section 48.88 — VIOLATIONS; PENALTIES.

Subdivision 1. Criminal penalty. Any officer or employee of a bank or trust company who violates the provisions of sections 48.15 and 48.16 to 48.20, or who consents thereto or connives thereat, shall be guilty of a gross misdemeanor.

Subd. 2. [Repealed, 1994 c 382 s 15]

History: (7699-13 1/2a, 7699-19) 1927 c 257 s 6; 1929 c 144 s 2; 1Sp1981 c 4 art 2 s 5



Section 48.89 — CLERICAL SERVICE CORPORATION.

Subdivision 1. Definitions. For the purposes of this section the following terms defined in this subdivision have the meanings given them:

(a) The term "commissioner" means the commissioner of commerce.

(b) The term "clerical services" means services such as check and deposit, sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a bank.

(c) The term "clerical service corporation" means a corporation organized as a business corporation to perform clerical services for two or more banks, each of which owns part of the capital stock of such corporation.

(d) The term "invest" includes any advance of funds to a clerical service corporation, whether by the purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of such payment.

(e) The term "banks" is defined as prescribed in section 46.046.

Subd. 2. Bank investment in stock and loans. (a) No limitation or prohibition otherwise imposed by any provision of state law exclusively relating to banks shall prevent any two or more banks from investing not more than ten percent of the paid-in and unimpaired capital and unimpaired surplus of each of them in a clerical service corporation if in stock of such a corporation and 15 percent of unimpaired capital and unimpaired surplus if in the making of a loan or extending credit to such a corporation. In no event shall the aggregate of the investments in stock and loans exceed 15 percent of the unimpaired capital and unimpaired surplus of the investing bank.

(b) If stock in a clerical service corporation has been held by two banks, and one of such banks ceases to utilize the services of the corporation and ceases to hold stock in it, and leaves the other as the sole stockholding bank, the corporation may nevertheless continue to function as such and the other bank may continue to hold stock in it.

Subd. 3. Duty to supply services. Whenever a bank, referred to in this section as an "applying bank," applies for a type of clerical services for itself from a clerical service corporation which supplies the same type of clerical services to another bank, and the applying bank is competitive with any bank, referred to in this section as a "stockholding bank," which holds stock in such corporation, the corporation must offer to supply such services by either:

(1) issuing stock to the applying bank and furnishing clerical services to it on the same basis as to the other banks holding stock in the corporation; or

(2) furnishing clerical services to the applying bank at rates no higher than necessary to fairly reflect the cost of such services, including the reasonable cost of the capital provided to the corporation by its stockholders,

at the corporation's option, unless comparable services at competitive overall cost are available to the applying bank from another source, or unless the furnishing of the services sought by the applying bank would be beyond the practical capacity of the corporation. In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the clerical service corporation to show such availability.

Subd. 4. Limitation on activity. No clerical service corporation may engage in any activity other than the performance of clerical services for banks.

Subd. 5. Assurances to commissioner. No bank may cause to be performed, by contract or otherwise, any clerical services for itself from a clerical service corporation or any other person, whether on or off its premises, unless assurances satisfactory to the commissioner are furnished to the commissioner by both the bank and the party performing such services that the performance thereof will be subject to regulation and examination by the commissioner to the same extent as if such services were being performed by the bank itself on its own premises.

Subd. 6. Corporation not considered branch. A clerical service corporation shall not be considered a branch of any bank owning shares in such corporation.

History: 1963 c 140 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 19; 1992 c 587 art 1 s 16



Section 48.892 — CLERICAL SERVICES OFFICES.

A bank may perform clerical services, as defined in section 48.89, subdivision 1, for itself at an off-premises data processing and storage center located within the state if the bank furnishes assurances satisfactory to the commissioner that the performances of those services will be subject to regulation and examination by the commissioner to the same extent as if the services were being performed at the bank's main office or detached facility. A data processing and storage center is not considered a branch or detached facility, as defined in section 47.51. The establishment of a data processing and storage center may include acquiring real and personal property, which shall be subject to section 47.10.

History: 1989 c 129 s 3



Section 48.90 — LEGISLATIVE INTENT.

Subdivision 1. Express intent. It is the express intention of the Minnesota legislature to act pursuant to the United States Code, title 12, section 1842(d), as amended by title I of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 to provide for interstate banking on a nationwide basis and to preserve certain state law, policy, and practices.

Subd. 2. Nonaffected activities. Laws 1986, chapter 339 should not be construed to limit the power granted to a bank in this state to conduct its business or to limit the conduct of business by any bank holding company in which the operation of its banking subsidiaries are principally conducted in this state.

Subd. 3. Prohibited activities. Laws 1986, chapter 339 does not authorize:

(1) the establishment in this state of branch offices of a banking subsidiary of any out-of-state bank holding company making an acquisition pursuant to Laws 1986, chapter 339 if the banking subsidiary does not have its principal place of business in this state; or

(2) the establishment in this state of branch offices of a bank having its principal place of business in this state unless authorized by sections 47.51 to 47.57.

History: 1986 c 339 s 4; 1995 c 202 art 4 s 7



Section 48.91 — TITLE.

Sections 48.90 to 48.99 may be cited as the "Interstate Banking Act."

History: 1986 c 339 s 5; 1995 c 202 art 4 s 8



Section 48.92 — DEFINITIONS.

Subdivision 1. Terms. When used in sections 48.90 to 48.99, the terms defined in this section have the meanings given them, unless their context requires a different meaning.

Subd. 2. Control. "Control," with respect to a bank holding company, bank, or bank to be organized pursuant to chapters 46, 47, 48, and 300, means that term as defined in section 46.048, subdivision 1.

Subd. 3. Bank. "Bank" means any bank, or bank and trust company which is now or may hereafter be organized under the laws of this state that is an insured institution as the term is defined in section 3(h) of the Federal Deposit Insurance Act, United States Code, title 12, section 1813(h), that:

(1) accepts deposits that the depositor has a legal right to withdraw on demand; and

(2) engages in the business of making commercial loans.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 5. Department. "Department" means the Department of Commerce of the state of Minnesota.

Subd. 6. Home state. "Home state" means: (1) with respect to a national bank, the state in which the main office of the bank is located; (2) with respect to a state bank, the state by which the bank is chartered; and (3) with respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of the company are the largest on the later of (i) July 1, 1966, or (ii) the date on which the company becomes a bank holding company under the Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1842.

Subd. 7. Host state. "Host state" is a state other than the home state of the bank holding company, in which the company controls, or seeks to control, a bank subsidiary.

Subd. 8. Out-of-state bank holding company. "Out-of-state bank holding company" means a bank holding company as defined in the Bank Holding Company Act of 1956, as amended, whose home state is a state other than Minnesota.

Subd. 9. Interstate bank holding company. "Interstate bank holding company" means (a) a bank holding company whose home state is Minnesota and that is engaging in interstate banking, and (b) an out-of-state bank holding company engaged in banking in this state.

Subd. 10. Equity capital. "Equity capital" means the sum of common stock, preferred stock, paid in surplus, reserves for loss loans and undivided profits.

Subd. 11. Out-of-state bank. "Out-of-state bank" means a bank whose home state is other than Minnesota.

History: 1986 c 339 s 6; 1Sp1986 c 3 art 2 s 24; 1987 c 349 art 1 s 19; 1988 c 616 s 1; 1990 c 491 art 4 s 1; 1991 c 296 s 1; 1994 c 484 s 1; 1995 c 202 art 1 s 12; art 4 s 9-14



Section 48.93 — ACQUISITION PROCEDURE.

Subdivision 1. Application. An out-of-state bank holding company may, through a purchase of stock or assets of a bank, or through a purchase of stock or assets of or merger with a bank holding company, acquire control in an existing bank or banks whose home state is Minnesota if it meets the conditions in this section and section 46.048 and it files an application in writing with the commissioner on forms provided by the department. The commissioner, upon receipt of the application, shall act upon it in the manner provided for in section 46.048, except that the commissioner may extend the 60-day period an additional 30 days if in the commissioner's judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required by statute, rule, or the commissioner. Within three days after making the decision to disapprove any proposed acquisition, the commissioner shall notify the acquiring party in writing of the disapproval. The notice must provide a statement of the basis for the disapproval.

Subd. 2. Hearings. Within ten days of receipt of notice of disapproval pursuant to subdivision 1, the acquiring party may request an agency hearing on the proposed acquisition. At the hearing, all issues must be determined on the record pursuant to chapter 14 and the rules issued by the department. At the conclusion of the hearing, the commissioner shall by order approve or disapprove the proposed acquisition on the basis of the record made at the hearing.

Subd. 3. Criteria for approval. Except as otherwise provided by rule of the department, an application filed pursuant to subdivision 1 must contain the information required by section 46.048.

Subd. 4. Disapproval. The commissioner shall disapprove any proposed acquisition if:

(1) the financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or prejudice the interests of the depositors of the bank;

(2) the competence, experience, integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank, or in the interest of the public to permit the person to control the bank;

(3) the acquisition will result in undue concentration of resources or substantial lessening of competition in this state;

(4) the application is incomplete or any acquiring party neglects, fails, or refuses to furnish all the information required by the commissioner;

(5) a subsidiary of the acquiring bank holding company has failed to meet the requirements set forth in the federal Community Reinvestment Act; or

(6) the bank to be acquired has not been in existence for at least five years. For purposes of this paragraph, a bank that has been chartered solely for the purpose of, and does not open for business before, acquiring control of, or acquiring all or substantially all of the assets of, an existing bank is considered to have been in existence for the same period of time as the bank to be acquired. For determining the time period of existence of a bank, the time period begins after the issuance of a certificate of authorization and from the date the approved bank actually opens for business.

Subd. 5. Appeals. The Court of Appeals of the state of Minnesota will have exclusive original jurisdiction of any judicial review of an order issued under this section. The bank holding company that is the subject of the order may seek judicial review at any time within 90 days of the date of an order lawfully issued pursuant to this section.

History: 1986 c 339 s 7; 1986 c 444; 1988 c 616 s 2; 1990 c 491 art 1 s 7; 1995 c 202 art 4 s 15-17; 2014 c 222 art 2 s 5,6



Section 48.96 — SUPERVISION.

The department may enter into cooperative and reciprocal agreements with federal or state regulatory authorities responsible for supervision of out-of-state bank holding companies for exchange or acceptance of reports of examination and other records from the authorities in lieu of conducting its own examinations. The department may enter into joint actions with federal or state regulatory authorities responsible for supervision of out-of-state bank holding companies to carry out its responsibilities and assure compliance with the laws of this state.

History: 1986 c 339 s 10; 1995 c 202 art 4 s 18



Section 48.99 — SPECIAL ACQUISITIONS AUTHORIZED.

Subdivision 1. Application criteria for approval. Pursuant to the present requirement of the United States Code, title 12, section 1842(d) and notwithstanding any other provision of state law, an out-of-state bank holding company, or any subsidiary of a bank holding company, may acquire a bank located in this state where the commissioner has determined that a merger, consolidation, or purchase of assets and assumption of liabilities is necessary and in the public interest to prevent the probable failure of a bank or is made for the incorporation of a new bank in the same locality coincidental with the closing of an existing bank by the commissioner or federal authorities and does not increase the number of banks in the community affected. The acquisition is subject to the prior written approval of the commissioner of an application submitted under this section and after the following considerations:

(1) the financial and managerial resources of the applicant;

(2) the future prospects of the applicant and the state bank or its subsidiary whose assets, interest in, or shares it will acquire;

(3) the financial history of the applicant;

(4) whether the acquisition or holding may result in undue concentration of resources or substantial lessening of competition in this state, but any deposit concentration limitations imposed on the acquisition by Public Law 103-328, title 1, section 101, (a)(2), may be waived by order of the commissioner;

(5) the convenience and needs of the public of this state; and

(6) whether the acquisition or holding will strengthen the financial condition of the state bank.

Subd. 2. Intrastate priority. In determining the priority of applications submitted to seek approval to acquire a bank located in this state which meets the criteria in subdivision 1, the commissioner shall give first consideration to the approval of applications from applicants located in this state, then to reciprocating state bank holding companies.

Subd. 3. Supervision. The department may enter into cooperative and reciprocal agreements with federal or bank regulatory authorities of other states for exchange or acceptance of reports of examination and other records from the authorities in lieu of conducting its own examinations of acquiring reciprocating state bank holding companies. The department may enter into joint actions with federal or bank regulatory authorities of other states to carry out its responsibilities under Laws 1986, chapter 339 and assure compliance with the laws of this state.

Subd. 4. Reports. A reciprocating state bank holding company that directly or indirectly, through any subsidiary, acquires a bank pursuant to Laws 1986, chapter 339 shall file with the commissioner copies of all regular and periodic reports which the bank holding company is required to file under section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended, but excluding any portions not available to the public, and such other reports as the commissioner may require by rule.

History: 1986 c 339 s 13; 1987 c 349 art 1 s 22; 1995 c 202 art 4 s 19



Section 48.992 — EXEMPTION.

Subdivision 1. Resolution. The board of directors of a bank or a bank holding company located in this state may adopt a resolution before July 1, 1987, to exempt the bank or bank holding company from section 48.93. If the board of directors adopts the resolution and files a certified copy of it as required by subdivision 2, the bank or bank holding company may not be acquired under section 48.93.

Subd. 2. Filing. If a resolution is adopted under this section, the board of directors shall file a certified copy of the resolution with the department in person or by certified mail. The board of directors may revoke the resolution by notifying the department in writing of its decision to revoke the resolution.

History: 1986 c 339 s 15; 1Sp1986 c 3 art 2 s 26






Chapter 48A — TRUST COMPANIES

Section 48A.01 — ORGANIZATION OF A STATE TRUST COMPANY.

Subdivision 1. Articles of incorporation. (a) Subject to the other provisions of this chapter, three or more persons may organize and charter a state trust company for purposes of transacting business as a trust company in conformity with the applicable laws.

(b) A state trust company may be organized under section 47.12. If the trust company does not exercise banking powers, it may exercise the powers of a Minnesota business corporation reasonably necessary or helpful to enable exercise of its specific powers under this chapter.

(c) A state trust company may be organized as a limited liability company if it does not exercise banking powers.

(d) The articles of incorporation or articles of organization of the company must be signed and acknowledged by each organizer and must contain:

(1) the name of the state trust company;

(2) the period of its duration, which may be perpetual;

(3) the powers of the state trust company, which may be stated as:

(i) all powers granted to a state trust company in this state; or

(ii) a list of the specific powers that the state trust company chooses and is authorized to exercise;

(4) the aggregate number of shares or membership interests that the state trust company will be authorized to issue, the number of classes of shares or membership interests, which may be one or more, the number of shares or membership interests of each class if more than one class, and a statement of the par value of the shares of each class or that the shares or membership interests are to be without par value;

(5) if the shares or membership interests are to be divided into classes, the designation of each class and statement of the preferences, limitations, and relative rights of the shares or membership interests of each class, which in the case of a limited trust association may be more fully set forth in the statement of membership interest;

(6) a provision limiting or denying to participants the preemptive right to acquire additional or treasury membership interests or shares of the state trust company;

(7) a provision granting the right of members or shareholders to cumulative voting in the election of directors or managers;

(8) the aggregate amount of consideration to be received for all shares or membership interests initially issued by the state trust company, and a statement that all authorized contributions or shares have been subscribed and that all subscriptions received provide for the consideration to be fully paid in cash before the charter is issued;

(9) a provision consistent with law that the organizers elect to set forth in the articles of incorporation or articles of organization for the regulation of the internal affairs of the state trust company or that is otherwise required by this chapter to be set forth in the articles;

(10) the street address of the state trust company's principal office; and

(11) the number of directors or governors constituting the initial board, which must not be fewer than five or more than 25, and a statement that management is vested in a board.

Subd. 2. Directors or managers; qualifications; vacancies; how filled. A majority of the directors or governors of a trust company must be residents of this state. Each must take and subscribe an oath to diligently and honestly perform the official duties of a director or manager and not knowingly violate, or permit to be violated, any provision of law relating to trust companies. The taking of this oath must be noted on the minutes of the records of the corporation and filed with the commissioner. Failure of a person selected as director to qualify creates a vacancy in the board. All vacancies in the board must be filled by the qualified members. However, not more than one-third of the membership of the board may be so filled in any one year.

History: 1998 c 331 s 14; 2005 c 69 art 3 s 2



Section 48A.02 — APPLICATION FOR STATE TRUST COMPANY CHARTER.

Subdivision 1. Procedure. An application for a trust company charter must be in the form prescribed by the commissioner. The procedure in sections 46.041 to 46.045 apply, except for the conditions in section 46.044, subdivision 1, clauses (1) to (6).

Subd. 2. Conditions. The commissioner shall grant an application for a trust company charter if:

(1) the applicants are of good moral character and financial integrity;

(2) there is reasonable public demand for this trust company in this location that:

(i) considers the needs of the community for trust service of the kind applied for and the probable volume of trust business available to the applicant; and

(ii) the probable volume of business in this location is sufficient to ensure and maintain the solvency of the new trust company and the solvency of the existing trust company or trust companies in the locality;

(3) the commissioner is satisfied the proposed trust company will be properly and safely managed considering:

(i) the general character and ability of the proposed management;

(ii) the nature of the supervision to be given to the proposed trust activities, including the qualifications and experience of the members of the proposed trust investment committee;

(iii) the qualifications, experience, and character of the proposed executive officer or officers of the trust company; and

(iv) whether the trust company will have available competent legal counsel to advise and pass upon trust matters whenever necessary;

(4) the commissioner is satisfied that the capital funds are available and the commissioner may accept any reasonable demonstration including subscription agreements supported by current financial statements; and

(5) any other facts and circumstances that the commissioner considers proper.

The commissioner shall deny an application that does not satisfy the requirements of this subdivision.

History: 1998 c 331 s 15



Section 48A.03 — CAPITAL AND SURPLUS REQUIREMENTS OF TRUST COMPANIES.

Subdivision 1. Required amount. The capital of a trust company organized under this chapter must be not less than $500,000. The trust company must also provide a surplus of at least 20 percent of its capital in addition to the capital amounts required by this section. The capital or the surplus must not be reduced without the approval of the commissioner of commerce. In the case of a trust company organized as a limited liability company, "capital and surplus" is considered the "contribution" of its members reflected in the required records of a limited liability company.

Subd. 2. Required investment. No trust company shall transact business until all of its authorized capital stock and required surplus has been paid in, in cash, and at least 25 percent of the capital has been invested in one or more of the first, second, third, and fourth classes of authorized securities and railroad bonds, as described by section 48.37, and also in the farm loan bonds issued by the federal land banks, federal intermediate credit banks, and the banks for cooperatives. These investments must be assigned and transferred to and deposited with the commissioner of management and budget, provided, however, that no trust company shall be required to deposit securities in excess of $1,000,000. The commissioner of management and budget shall submit the securities deposited according to this subdivision to the commissioner. The commissioner shall carefully examine the securities offered for deposit and determine if they comply with all applicable provisions of law. Upon receipt of an order of the commissioner, the commissioner of management and budget shall issue a receipt. This deposit must be maintained unimpaired as a guaranty fund for depositors and creditors and for the faithful discharge of the trust company's duties, with the right to collect the income from it and to substitute other similar authorized securities, of equal amount and value, upon approval and order of the commissioner.

If the securities comply with the law, the commissioner shall issue a certificate of authorization for the trust company to begin business.

Subd. 3. Reduction of capital stock. The capital stock of a trust company may be reduced with the approval of the commissioner, but not below the minimum amounts in this section. A trust company shall not return assets to the stockholders unless its deposits of authorized securities after the return equal one-fourth of the reduced capital, which in no event may be less than $125,000. The liability of a stockholder or participant upon an existing contract is not affected by the return of assets.

Subd. 4. Requirements for consolidated or merged companies. When two or more trust companies have been or are consolidated under sections 49.34 to 49.41, or, in the case of a limited liability company that has been or is merged under sections 322B.70 to 322B.75 or 322C.1001 to 322C.1005 and 322C.1015, the capital of the consolidated or merged trust company is considered substituted for the capital of the several trust companies entering into the consolidation or merger, and the aggregate of the securities of these trust companies on deposit with the commissioner of management and budget, according to this section, must be increased or diminished accordingly.

Subd. 5. Requirements for limited purpose companies. A company may also be organized, with its principal place of business in the state, with a capital of not less than $10,000, to be paid in cash, of which 50 percent must be invested in authorized securities and deposited with the commissioner of management and budget, as provided in this section. The powers and business of the company must be to act as assignee under an assignment for the benefit of creditors, or be appointed and act as a trustee or receiver, as a guardian of the person, conservator of the estate, or personal representative of an estate. The company may accept and perform any other lawful trust over which a state or federal court has jurisdiction. The company, before entering upon the duties of its trust, shall give a surety bond in the sum the court directs, with sufficient surety, conditioned for the faithful performance of its duties. The business of a company is limited to the matters in this subdivision. A company with a capital stock of less than $10,000 shall not use the word "trust" in the title or name of the company.

History: 1998 c 331 s 16; 2003 c 112 art 2 s 50; 2007 c 12 s 1; 2009 c 101 art 2 s 109; 2014 c 157 art 2 s 1



Section 48A.04 — CERTAIN TRUST COMPANIES MAY ASSUME POWERS OF STATE BANKS.

Subdivision 1. Authority. Upon complying with the terms of this section, a trust company organized under section 47.12 has all the powers and privileges of a state bank not otherwise granted to trust companies and is subject to and must comply with all the laws of this state applicable to state banks.

Subd. 2. Application. In considering the application of a trust company to assume the powers of a state bank, the department shall proceed in the same manner and be governed by the same laws that are applicable to applications for charters for new state banks.

Subd. 3. Certificates to be amended. In order to exercise the powers granted under this subdivision, the trust company shall amend its certificate of incorporation to include the additional powers of a state banking corporation. This amendment may include the change of the corporate name of the trust company. The trust company shall display in its place of business the certificate of the authorization issued by the commissioner of commerce.

Amendments to the certificate of incorporation must be made under section 47.171. Before becoming effective, these amendments must be approved by the department and the approval must be endorsed upon the certificate of amendment.

Subd. 4. Trust companies to comply with certain laws. No trust company of this state shall conduct a banking business, as defined in section 47.02, exercising deposit taking powers, without complying with the reserve requirements of section 48.221.

History: 1998 c 331 s 17; 2005 c 69 art 3 s 3,4



Section 48A.05 — NATIONAL ASSOCIATIONS; POWERS.

The commissioner of commerce may authorize trust companies organized under the laws of this state to engage in trust activity in which banks exercising trust powers subject to the jurisdiction of the federal government may be authorized to engage. The commissioner may not authorize trust companies to engage in an activity prohibited by the laws of this state.

History: 1998 c 331 s 18



Section 48A.06 — PROHIBITED DEALINGS AND INDEBTEDNESS.

(a) A trust company shall not engage in banking, mercantile, manufacturing, or other business, unless this business is expressly authorized in this chapter.

(b) A trust company shall not lend its funds, money, capital, trust funds, or other property to a director, officer, agent, or employee.

(c) A director, officer, agent, or employee of a trust company shall not become indebted to it by means of an overdraft, promissory note, account, endorsement, guaranty, or any other contract. A director, officer, agent, or employee who violates this paragraph is guilty of theft of the amount of the indebtedness from the time of its creation.

History: 1998 c 331 s 19



Section 48A.07 — TRUST COMPANY OR BANK; SPECIAL POWERS AND DUTIES AS FIDUCIARY.

Subdivision 1. Qualifying organizations. A trust company, or bank that holds a certificate as provided in section 48.37, may exercise the powers and privileges set forth in this section.

Subd. 2. Taking and holding real and personal property in trust. (a) The bank or trust company may take and hold in trust any real or personal property, wherever situated, by order, judgment, or decree of a court, or by gift, grant, assignment, transfer, devise, legacy, or bequest from, or by lawful contract with, a public or private corporation or an individual or copartnership. It may manage this real or personal property upon the terms and conditions declared or imposed.

(b) The bank or trust company may act as agent for the signatures, countersignatures, registration, transfer, or redemption of certificates of stock, bonds, coupons, or other evidences of indebtedness.

(c) The bank or trust company may act as trustee under mortgages in the form of trust deeds.

(d) The bank or trust company may act as general or special agent or attorney in fact in the acquisition, management, sale, assignment, transfer, encumbrance, conveyance, or other disposition of real or personal property, in the collection of rents, payment of taxes, and generally as the representative of a person, corporation, or copartnership.

(e) The bank or trust company may guarantee the title to securities sold and transferred by it.

Subd. 3. Taking and holding deposits. The bank or trust company may take and hold on deposit or for safekeeping, money, bonds, stocks, or other securities, or personal property, that: (1) is given to it by a public officer or a trustee or other legal representative or a public or private corporation or a person; or (2) is authorized, ordered, or otherwise required by law to be deposited in a safe depository or paid into any court of record. If a court orders the deposit, and the depositor takes the receipt of the bank or trust company for it, the depositor and the depositor's sureties are relieved from liability on the deposits while they are held by the bank or trust company. With respect to trust companies only, deposits do not include checking or savings accounts, certificates of deposit, or other liabilities not relating to its fiduciary activities, except as may be authorized by sections 47.23 and 48A.04.

Subd. 4. Accepting and performing assignments or trusts. The bank or trust company may act as assignee under an assignment for the benefit of creditors, or be appointed as a trustee, receiver, guardian, executor, or administrator, and may accept and perform any other lawful trust conferred by a court or by a corporation or individual. No oath or security is required of a bank or trust company accepting or performing a trust under this subdivision.

Subd. 5. Court-ordered deposit of securities. The judge or court having jurisdiction may direct an executor, administrator, guardian, assignee, receiver, or other trustee to deposit with the bank or trust company any securities belonging to the trust subject to the order of the trustee when countersigned by the judge of the court. The court may fix the security to be given by the trustee with reference only to the remainder of the trust estate. Securities may not be withdrawn and no part of the principal or interest of the securities may be collected without a court order. However, an officer of the bank or trust company, upon satisfactory proof that additional security has been furnished by the trustee or that the estate or fund has been so reduced that the deposit is no longer required, may withdraw securities or collect the principal of or interest on the securities.

Subd. 6. Investment authority. (a) The bank or trust company may, in its discretion, retain and continue an investment and security or securities coming into its possession in a fiduciary capacity.

(b) In the absence of an express prohibition in the trust instrument, the trustee may acquire and retain securities of an open-end or closed-end management company or unit investment trust registered under the federal Investment Company Act of 1940. The fact that the banking institution or an affiliate of the banking institution, is providing services to the investment company or trust as investment advisor, sponsor, broker, distributor, custodian, transfer agent, registrar, or otherwise, and receiving compensation for the services does not preclude the trustee from investing in the securities of that investment company or trust. The banking institution shall disclose to all current income beneficiaries of the trust the rate, formula, and method of the compensation. This paragraph does not alter the degree of care and judgment required of trustees by section 501C.0901.

(c) Except as otherwise provided in this subdivision, a bank or trust company shall invest an amount not less than $500 received by it as representative or trustee or by order of the court, not required for the purposes of the trust and not to be accounted for within one year, as provided in this subdivision, in authorized securities then held by it or specially procured by it. Except as may be otherwise provided in the governing will, trust agreement, court order, or other instrument, any amount in any one trust account, may be invested in certificates of deposit or savings accounts in the same bank, or any other bank or banks if the certificates of deposit or savings accounts are fully insured by the Federal Deposit Insurance Corporation and receive the prevailing rate of interest on the certificates or savings accounts.

(d) Where funds are invested in authorized securities, as defined by law, the provisions of section 48.24 limiting the amount of liability of a person, corporation, or copartnership, with reference to a percentage of the capital and surplus of the bank, does not apply.

(e) A bank or trust company may invest all money received by it in trust in authorized securities. It is responsible to the owner or cestui que trust for the validity, regularity, quality, value, and genuineness of these investments and securities at the time they are made. It is also responsible to the owner or cestui que trust for the safekeeping of these securities and evidences of them. When special directions are given in an order, judgment, decree, will, or other written instrument as to the particular manner or the particular class or kind of securities or property in which an investment must be made, the bank or trust company must follow these directions and is not responsible for the performance of the trust. In all other cases it may invest funds held in any trust capacity in authorized securities using its best judgment in the selection of them, and is responsible for the validity, regularity, quality, and value of them at the time made, and for their safekeeping.

(f) As the sole trustee or one of two or more cotrustees, it may invest in fractional parts of, as well as in whole, securities, or may commingle funds for investment. If it invests in fractional parts of securities or commingles funds for investment, all of the fractional parts of the securities, or the whole of the funds so commingled must be owned and held by the bank or trust company in its several trust capacities. The bank or trust company is liable for the administration of these trusts in all respects as though separately invested. Not more than $100,000, at the cost price of the investments, may be invested for any one trust at any one time in fractional parts or as commingled funds for investment by a bank or trust company having capital and surplus of less than $500,000, unless the authority to invest in fractional parts or as commingled funds is given in the order, judgment, decree, will, or other written instrument governing the trust. Funds so commingled for investment must be designated collectively as a common trust fund. The trust company or bank shall maintain the common trust fund in conformity with the rules and regulations prevailing from time to time of the federal governmental agency that regulates the collective investment of trust funds by national banks. It may, in its discretion, retain and continue an investment and security or securities coming into its possession in any fiduciary capacity. Paragraphs (a) to (f) apply whether a corporate trustee is acting alone or with an individual cotrustee.

(g) Notwithstanding the provisions of paragraph (f), a bank or trust company may:

(1) establish and maintain common trust funds for the collective investment of funds held in a fiduciary capacity by it or by another bank or trust company that is owned or controlled by a corporation that owns or controls the bank or trust company; and

(2) as a fiduciary or cofiduciary, invest funds that it holds for investment in common trust funds established and maintained according to clause (1) if the investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship. This section applies to fiduciary relationships now in existence or hereafter created.

To the extent not inconsistent with this paragraph, the provisions of paragraph (f) relating to common trust funds apply to the establishment and maintenance of common trust funds under this paragraph.

(h) A bank or trust company is entitled to reasonable compensation for the faithful performance of its duties and discharge of its trust, including all necessary expenses and interest at the legal rate, or the amount that has been or may be agreed upon by the parties. No compensation or commission paid or agreed to be paid by it for the negotiation of a loan, or the execution of a trust, is considered interest within the meaning of the law, and no excess over the legal rate of interest is considered usury.

History: 1998 c 331 s 20; 2015 c 5 art 15 s 2



Section 48A.08 — INCIDENTAL INVESTMENTS, POWERS, AND LIMITATIONS.

Subdivision 1. Qualifying organization. A trust company, or a bank that holds a certificate as provided in section 48.37, may exercise the powers and privileges set forth in this section.

Subd. 2. Investment powers. (a) The bank or trust company may acquire, use, and improve, and for that purpose mortgage, lease, sell, and convey, real and personal property that is necessary for the transaction of its business.

(b) The bank or trust company may sell or continue to hold and use for its interests or those of the estate or trust to which it belongs an estate or interest in real estate that the bank or trust company acquires through foreclosure of a mortgage, trust deed, or other security, or by the settlement of an obligation or otherwise in the course of its business.

(c) The bank or trust company may become the purchaser at a foreclosure or judicial sale to which it is a party as trustee or otherwise.

(d) The bank or trust company may accept or make a deed, mortgage, or other instrument necessary for the transaction of its business. It may loan money and secure the loans by mortgage, trust deed or pledge, and/or purchase. It may sell and assign notes, bonds, mortgages, and other evidences of indebtedness, and securities, and convert them into cash or into other authorized securities, or securities and property not expressly prohibited by this chapter.

(e) The investment of funds owned by the trust company, as distinguished from funds held by it in trust, are restricted to authorized securities.

(f) The bank or trust company may guarantee a title to securities sold and transferred by it.

(g) The bank or trust company may become sole surety upon a bond. For trust companies organized after April 10, 1965, the bond must pertain to its own fiduciary activities.

(h) The bank or trust company may maintain and operate safe deposit vaults.

(i) The bank or trust company shall not invest its capital or surplus in real estate except as authorized. It shall not invest deposits, trust funds, or property except as authorized, or under or by virtue of an express contract, judgment, or other instrument conferring or imposing special power and authority so to do.

Subd. 3. Powers of court; annual report to the court. The bank or trust company is subject at all times to the orders, judgments, and decrees of a court of record from which it has accepted a trust, appointment, or commission as to the trust. It shall provide to the court itemized and verified accounts, statements, and reports required by law, or as the court orders as to a particular trust. The bank or trust company is subject to the general jurisdiction and authority of the district court of the county of its principal place of business.

History: 1998 c 331 s 21



Section 48A.09 — DEFINITIONS.

Subdivision 1. Terms. For purposes of this section and section 48A.10, the terms defined in this section have the meanings given them.

Subd. 2. Affiliated bank. "Affiliated bank," with respect to another bank or a trust company, means a bank that is owned or controlled by the corporation that owns or controls that other bank or trust company, including a wholly owned subsidiary of the other bank or trust company.

Subd. 3. Bank. "Bank" means a state bank permitted to exercise trust powers under sections 48.37 to 48.47, and a national bank authorized to exercise fiduciary powers under the laws of the United States, including a national bank whose operations are limited to those of a trust company and related activities.

Subd. 4. Fiduciary capacity. "Fiduciary capacity" means a capacity resulting from a bank undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with its undertaking. The term includes, but is not limited to, the capacities of trustee, including trustee of a common trust fund; executor; administrator; personal representative; registrar or transfer agent with respect to stocks, bonds, or other evidences of indebtedness of a corporation, association, municipality, state or public authority; guardian of estates; conservator; receiver; escrow agent; agent for the investment of money; attorney-in-fact; or any other similar capacity.

Subd. 5. Trust company. "Trust company" means a trust company incorporated under the laws of this state that is duly authorized to exercise fiduciary powers.

History: 1998 c 331 s 22



Section 48A.10 — SUBSTITUTION; PROCEDURE.

Subdivision 1. Application. A bank or trust company may file an application with the district court in the county in which an affiliated bank or other bank or trust company for which it seeks to be substituted is located requesting that it be substituted, except as is expressly excluded in the application, in every fiduciary capacity held by the affiliated bank or other bank or trust company that is specified in the application. The affiliated bank or other bank or trust company for which substitution is sought shall join in the application. The application need not list the fiduciary capacities in which substitution is requested.

Subd. 2. Hearing notice. When the application is filed with the district court, the court shall set a date and time for hearing and direct that notice of the hearing be given as provided in this subdivision. The applicant shall cause a copy of the notice to be published at least once a week for two consecutive weeks in a legal newspaper in the county where the hearing is to be held, the last publication of which is to be at least ten days before the time set for the hearing. The court may require additional notice as it considers necessary. A defect in giving notice does not limit or affect the validity of an order entered according to this section.

Subd. 3. Order. Upon finding that the applicant is authorized to exercise fiduciary powers, the district court shall enter an order substituting the applicant bank or trust company in every fiduciary capacity held by the affiliated bank or other bank or trust company for which substitution is sought and which joined in the application, except as may be otherwise specified in the application, and except for fiduciary capacities in any account with respect to which a person beneficially interested in the account has filed objection to the substitution and has appeared and been heard in support of the objection. Upon entry of the order, or at a later date as may be specified in the order, the applicant bank or trust company is substituted in every fiduciary capacity to which the order extends. The substitution may be made a matter of record in any county of this state by filing a certified copy of the order of substitution in the office of the court administrator of a district court, or by filing a certified copy of the order in the office of the county recorder.

Subd. 4. Effect of substitution. A designation in a will or other instrument of an affiliated bank as fiduciary is considered a designation of the bank or trust company substituted for the affiliated bank according to this section except where the will or other instrument is executed after the substitution and expressly provides that this section does not apply. Except as otherwise provided in this subdivision, a grant in a will or other instrument of a discretionary power is considered conferred upon the bank or trust company substituted as the fiduciary according to this section.

Subd. 5. Accounting and transfer of assets. An affiliated bank or other bank or trust company shall account jointly with the substituted bank or trust company for the accounting period during which the substitution occurred. Upon substitution according to this section, the affiliated bank or other bank or trust company shall deliver to the substituted bank or trust company all assets held by the affiliated bank or other bank or trust company as fiduciary, except assets held for fiduciary accounts with respect to which no substitution occurs. Upon substitution, all assets become the property of the substituted bank or trust company without the necessity of any instrument of transfer or conveyance.

Subd. 6. Transfer of trusts to company; condition. The trustees of an estate or property may surrender and resign the trust in favor of the trust company that will accept the trust and convey and deliver to it all property and assets of the trust, upon condition that the grantor, cestui que trust, and all parties in any manner interested in the execution and performance of the trust shall execute, acknowledge, and deliver an instrument in writing, consenting to the transfer, releasing and discharging the original trustee, and appointing the trust company as successor. If either party to the original trust is dead or does not join in the written consent, or if the original trust was created under a last will or an order or decree of a court of record, then the transfer is not valid except after full compliance with the judgment or decree of a court having jurisdiction to remove the acting trustee.

Subd. 7. Trust funds; investment of accumulations. A bank or trust company that receives $500 or more as executor, administrator, guardian, or other trustee, or by order of court, that is not required for the purposes of the trust, or does not have to be accounted for within one year, shall invest it as soon as practicable in authorized securities either then held by it or specially obtained by it. The income, less its proper charges, becomes part of the trust estate. The net accumulations on the income must be invested, accounted for, and allowed in the settlement of the trust.

Except as may be otherwise provided in the governing will, trust agreement, court order, or other instrument, any amount in a trust account may be invested in certificates of deposit, share certificates, or savings accounts in a bank or banks, or credit union, if the beneficial owner is a member, if the certificates of deposit, share certificates, or savings accounts are fully insured by an agency of the federal government insuring deposits and receive the prevailing rate of interest on the certificates or savings accounts.

History: 1998 c 331 s 23; 2006 c 260 art 5 s 4



Section 48A.11 — NATIONAL BANKS AS FIDUCIARIES.

A national bank in this state granted a special permit to act in a fiduciary capacity by either the Federal Reserve Board under subsection K of section 11 of the Federal Reserve Act, as amended by the act of September 26, 1918, or the Office of the Comptroller of the Currency under the provisions of United States Code, title 12, section 92a, may without oath or security assign, transfer to, and deposit with the commissioner, the kinds and amounts of authorized securities required by section 48A.03 of a bank or trust company in a city in which the national bank is located. If the national bank has a capital of $500,000 or more, it is not required to deposit these securities for more than the lesser of ten percent of this capital or $1,000,000. The securities so deposited must be held and maintained as a guaranty fund for the national bank for the performance of its duties in this fiduciary capacity.

When a national bank has complied with section 48A.03, no oath or security is required of it to accept and perform the trust, as provided in section 48A.07, subdivision 4.

For purposes of this section, "bank" and "trust company" have the meanings given in section 48A.09.

History: 1998 c 331 s 24



Section 48A.12 — DEFINITIONS.

Subdivision 1. Terms. For purposes of sections 48A.12 to 48A.22, the following words and phrases have the meanings given them.

Subd. 2. Account. "Account" means the client relationship established with a trust company involving the transfer of funds or property to the trust company, including a relationship in which the trust company acts as trustee, executor, administrator, guardian, custodian, conservator, bailee, receiver, registrar, or agent, but excluding a relationship in which the trust company acts solely in an advisory capacity.

Subd. 3. Administer. "Administer" with respect to real or tangible personal property means, as an agent or in another representative capacity, to possess, purchase, sell, lease or insure, safekeep, or otherwise manage the property.

Subd. 4. Affiliate. "Affiliate" means a company that directly or indirectly controls, is controlled by, or is under common control with a trust institution or other company.

Subd. 5. Bank. "Bank" has the meaning given the term in United States Code, title 12, section 1813(h). The term "bank" does not include a "foreign bank" as defined in United States Code, title 12, section 3101(7), except for a foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

Subd. 6. Bank supervisory agency. "Bank supervisory agency" means:

(1) an agency of another state with primary responsibility for chartering and supervising a trust institution; and

(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision, and any successor to these agencies.

Subd. 7. Branch. "Branch," with respect to a trust company or depository institution, has the meaning given in section 48A.17 and in sections 47.51 and 49.411, subdivision 2, paragraph (d).

Subd. 8. Charter. "Charter" means a charter, license, or other authority issued by the commissioner or a bank supervisory agency authorizing a trust institution to act as a fiduciary in its home state.

Subd. 9. Client. "Client" means a person to whom a trust institution owes a duty or obligation under a trust or other account administered by the trust institution or as an advisor or agent, regardless of whether the trust institution owes a fiduciary duty to the person. The term includes the noncontingent beneficiaries of an account.

Subd. 10. Commissioner. "Commissioner" means the commissioner of commerce and, where appropriate, all of the commissioner's successors and predecessors in office.

Subd. 11. Company. "Company" includes a bank, trust company, corporation, limited liability company, partnership, association, business trust, or another trust.

Subd. 12. Department. "Department" means the Minnesota Commerce Department.

Subd. 13. Fiduciary record. "Fiduciary record" means a matter written, transcribed, recorded, received, or otherwise in the possession or control of a trust company, whether in physical, electromagnetic, or optical disk form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust company.

Subd. 14. Home state. "Home state" means:

(1) with respect to a federally chartered trust institution, the state in which the institution maintains its principal office; and

(2) with respect to any other trust institution, the state that chartered the institution.

Subd. 15. Home state regulator. "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution.

Subd. 16. Host state. "Host state" means a state, other than the home state of a trust institution, in which the trust institution maintains or seeks to acquire or establish an office.

Subd. 17. New trust office. "New trust office" means a trust office located in a host state that:

(1) is originally established by the trust institution as a trust office; and

(2) does not become a trust office of the trust institution as a result of:

(i) the acquisition of another trust institution or trust office of another trust institution; or

(ii) a merger, consolidation, or conversion involving the trust institution or trust office.

Subd. 18. Office. "Office," with respect to a trust institution, means the principal office, a trust office, or a representative trust office, but not a detached facility.

Subd. 19. Out-of-state bank. "Out-of-state bank" means a bank chartered to act as a fiduciary in a state or states other than this state.

Subd. 20. Out-of-state trust company. "Out-of-state trust company" means a trust company that is not a state trust company whose principal office is not located in this state.

Subd. 21. Out-of-state trust institution. "Out-of-state trust institution" means a trust institution that is not a state trust institution.

Subd. 22. Principal office. "Principal office" with respect to:

(1) a state trust company, means a location registered with the commissioner as the state trust company's home office at which:

(i) the state trust company does business;

(ii) the state trust company keeps its corporate books and a set of its material records, including material fiduciary records; and

(iii) at least one executive officer of the state trust company maintains an office; or

(2) a trust institution other than a state trust company, means its principal place of business in the United States.

Subd. 23. Registration. "Registration" means the process by which a trust institution has been authorized by the commissioner to acquire, establish, or maintain a representative trust office in this state.

Subd. 24. Representative trust office. "Representative trust office" means an office at which a trust institution has been authorized by the commissioner to engage in a trust business other than:

(1) accepting or executing trusts, including to:

(i) act as trustee under a written agreement;

(ii) receive money or other property in its capacity as a trustee for investment in real or personal property;

(iii) act as trustee and perform the fiduciary duties committed or transferred to it by order of court of competent jurisdiction;

(iv) act as trustee of the estate of a deceased person; or

(v) act as trustee for a minor or incapacitated person;

(2) administering in any other fiduciary capacity real or personal property; or

(3) acting according to an order of a court of competent jurisdiction as executor or administrator of the estate of a deceased person or as a guardian or conservator for a minor or incapacitated person.

Subd. 25. State. "State" means a state of the United States, the District of Columbia, a territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

Subd. 26. State bank and trust. "State bank and trust" means a bank chartered by this state with the additional authority to exercise fiduciary powers and privileges set out in sections 48A.07 and 48A.08.

Subd. 27. State trust company. "State trust company" means a corporation or a limited liability trust company organized or reorganized under this chapter, including a trust company organized under the laws of this state before August 1, 1998.

Subd. 28. State trust institution. "State trust institution" means a trust institution chartered by the state.

Subd. 29. Trust business. "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to perform any service of a trust institution.

Subd. 30. Trust company. "Trust company" means a state trust company or other company chartered to act as a fiduciary that is not a depository institution or a foreign bank.

Subd. 31. Trust institution. "Trust institution" means a bank and trust, or trust company.

Subd. 32. Trust office. "Trust office" means an office, other than the principal office, at which a trust institution is authorized by the commissioner to conduct any trust business incidental to the trust business that it is permitted to conduct at its principal office or branch. It may not accept deposits except as incidental to the trust business.

Subd. 33. Unauthorized activity. "Unauthorized activity" means:

(1) a company, other than one identified in section 48.37, 48A.01, or 48A.11, acting as a fiduciary within this state;

(2) a company engaging in a trust business in this state at an office of the company that is not its principal office, if it is a state trust institution, or that is not a trust office or a representative trust office of the company; or

(3) an out-of-state trust institution engaging in a trust business in this state at any time an order issued by the commissioner under section 48A.22 is in effect.

History: 1998 c 331 s 25; 1999 c 86 art 1 s 13



Section 48A.13 — STATE TRUST COMPANY PRINCIPAL OFFICE.

Subdivision 1. Requirement. A state trust company must have and continuously maintain a principal office in this state.

Subd. 2. Service of process. Each executive officer at the principal office is an agent of the state trust company for service of process.

Subd. 3. Notice of change. A state trust company not authorized to engage in the business of banking may change its principal office to a location within this state by filing a written notice with the commissioner setting forth the name of the state trust company, the street address of its principal office before the change, the street address to which the principal office is to be changed, and a copy of the resolution adopted by the board authorizing the change.

The change of principal office takes effect on the 31st day after the date the commissioner receives the notice under this subdivision, unless the commissioner establishes an earlier or later date or unless before that day the commissioner notifies the state trust company that it must establish to the satisfaction of the commissioner that the relocation is consistent with the original determination made under section 48A.02, for the establishment of a state trust company at that location, in which event the change of principal office takes effect when approved by the commissioner.

History: 1998 c 331 s 26



Section 48A.14 — STATE TRUST INSTITUTIONS; REPRESENTATIVE TRUST OFFICES.

Subdivision 1. Authority. (a) A state trust institution may establish or acquire and maintain representative trust offices anywhere in this state. A state trust institution may establish or acquire and maintain the office by filing a written notice with the commissioner setting forth the name of the state trust institution and the location of the proposed additional office, together with a copy of the resolution adopted by the board authorizing the additional office, and a filing fee of $250.

(b) The state trust institution may begin business at the additional office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

Subd. 2. Review by commissioner. The 30-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

Subd. 3. Disapproval. The commissioner may deny approval of the additional office if the commissioner finds that the state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.

History: 1998 c 331 s 27



Section 48A.15 — STATE BANKS AND TRUST COMPANIES; TRUST SERVICE OFFICES.

Subdivision 1. Authorization. A trust company organized under the laws of this state or a state bank and trust may, after completing the notification procedure required by this subdivision, establish and maintain a trust service office at any office in this state or of any other state or national bank. A state bank may, after completing the notification procedure required by this subdivision, permit a trust company organized under the laws of this state or a state bank and trust or a national bank in this state that is authorized to exercise trust powers to establish and maintain a trust service office at any of its banking offices.

The trust company or state bank and trust and a state bank at which a trust service office is to be established according to this section shall jointly file, on forms provided by the commissioner, a notification of intent to establish a trust service office. The notification must be accompanied by a filing fee of $100 payable to the commissioner, to be deposited in the general fund of the state. No trust service office shall be established according to this section if disallowed by order of the commissioner within 30 days of the filing of a complete and acceptable notification of intent to establish a trust service office. An order of the commissioner to disallow the establishment of a trust service office under this section is subject to judicial review under sections 14.63 to 14.69.

Subd. 2. Services permitted. The trust company or bank and trust that establishes a trust service office under this section may conduct at the office any trust business and business incidental to the trust business that it is permitted to conduct at its principal office. It may not accept deposits except as incidental to the trust business.

Subd. 3. General requirements for banks. (a) If the bank at which a trust service office is to be established has exercised trust powers, then the trust company or bank and trust that is establishing the trust service office shall enter into an agreement respecting those fiduciary powers to which the trust company or bank and trust shall succeed and shall file the agreement with the commissioner.

(b) The trust company or bank and trust that is establishing a trust service office under this section shall publish a notice of the filing in the form prescribed by the commissioner in a newspaper published in the municipality in which the trust service office is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed trust service office is to be located. The trust company or bank and trust shall file proof of publication of the notice with the commissioner immediately after the notice is published.

(c) After filing and publication, the trust company or bank and trust establishing the trust service office shall, as of the date the office first opens for business, succeed to and be substituted for the bank at which the trust service office is located as to all fiduciary powers, rights, duties, privileges, and liabilities of the bank in its capacity as fiduciary for all estates, trusts, conservatorships, guardianships, and other fiduciary relationships of which the bank is then serving as fiduciary, except as may be otherwise specified in the agreement between the bank and the trust company or bank and trust which has established the trust service office.

(d) The trust company or bank and trust that has established the trust service office shall also be considered named as fiduciary in all writings, including, but not limited to, wills, trusts, court orders, and similar documents and instruments, naming the bank at which the trust service office is located signed before the date the trust service office first opens for business, unless expressly negated by the writing or otherwise specified in the agreement between the trust company or bank and trust and the bank at which the trust service office is located.

(e) On the effective date of the substitution, the bank at which the trust service office has been established is released and absolved from all fiduciary duties and obligations under the writings and shall discontinue its exercise of trust powers on all matters not specifically retained by the agreement. This subdivision does not absolve the bank from liabilities arising out of a breach of fiduciary duty or obligation occurring before the date the trust service office first opens for business.

(f) This subdivision does not affect the authority, duties, or obligations of a bank with respect to relationships that may be established without trust powers, whether the relationships arise before or after the establishment of the trust service office.

Subd. 4. Supervision. A trust company or state bank and trust establishing and operating one or more trust service offices according to this section shall at all times maintain records acceptable to the commissioner regarding transactions originating at the trust service offices and available at its principal office for examination according to sections 46.04 and 46.05.

Subd. 5. National banks; requirements. If a trust service office is established by a national bank at the banking office of another national bank, then the agreement respecting fiduciary powers required by subdivision 3 must be filed with the comptroller of the currency of the United States and the notice required by subdivision 3 must be in the form prescribed by the comptroller of the currency.

Subd. 6. Notice of substitutions; denial of substitution. Not less than 60 days before the effective date of the proposed substitution under subdivision 3 or 5, the parties to the substitution shall send written notice of the proposed substitution to each cofiduciary, each surviving settlor of a trust, each conservatee or ward under a conservatorship or guardianship, each person who alone or in conjunction with others has the power to remove the fiduciary being substituted, and each adult beneficiary currently receiving or entitled to receive a distribution of principal or income from a trust or estate with respect to which the substitution is to be effected. Intentional failure to send the notice to a party at the party's current address as shown on the fiduciary's records makes the substitution of fiduciaries ineffective with respect to the fiduciary relationship. An unintentional failure to give notice does not impair the validity or effect of any substitution of fiduciaries under subdivision 3 or 5. A trust company or bank that is substituted or about to be substituted as fiduciary with respect to a trust, estate, conservatorship, or guardianship under subdivision 3 or 5 may be removed as fiduciary, or the substitution may be denied, upon petition by a cofiduciary, by a beneficiary of a trust or estate, by the settlor of a trust, or on behalf of a conservatee or ward under a conservatorship or guardianship if the trust company or bank files a written consent to its removal or a written declination to act, or if the court having jurisdiction over the fiduciary relationship, upon notice and hearing, approves the petition as in the best interests of the petitioner and all other parties interested in the trust, estate, conservatorship, or guardianship. This section applies in addition to any applicable provision for removal of a fiduciary or appointment of a successor fiduciary in any other statute or in the instrument creating the fiduciary relationship.

History: 1998 c 331 s 28; 1999 c 151 s 23



Section 48A.16 — DETACHED FACILITIES.

A state trust institution may establish or acquire and maintain detached facilities for the conduct of any or all of the activities permitted for a trust institution following the procedure and in compliance with sections 47.52 to 47.57.

History: 1998 c 331 s 29



Section 48A.17 — AUTHORITY FOR OUT-OF-STATE TRUST OFFICES; PRIOR WRITTEN NOTICE.

(a) A state trust institution may establish and maintain a new trust office or a representative trust office or acquire and maintain an office in a state other than this state. The state trust institution shall:

(1) file a notice on a form prescribed by the commissioner stating the name of the state trust institution, the location of the proposed office, and whether the laws of the jurisdiction where the office will be located permit the office to be maintained by the state trust institution;

(2) furnish a copy of the resolution adopted by the board authorizing the out-of-state office; and

(3) pay the filing fee of $250.

(b) The state trust institution may begin business at the additional office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The 30-day period of review may be extended by the commissioner if the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the additional office if the commissioner finds that the state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

History: 1998 c 331 s 30



Section 48A.18 — OUT-OF-STATE TRUST INSTITUTION TRUST OFFICES.

Subdivision 1. Requirement. An out-of-state trust institution may act as a fiduciary in this state or engage in a trust business at an office in this state only if it maintains a trust office in this state as permitted by this section.

Subd. 2. Establishing an interstate trust office. An out-of-state trust institution that does not operate a trust office in this state and that meets the requirements of this section may acquire and maintain a trust office or establish and maintain a new trust office in this state. An out-of-state trust institution may not establish a new trust office in this state unless a similar institution chartered under the laws of this state to act as a fiduciary is permitted to establish a new trust office that may engage in activities substantially similar to those permitted to trust offices of out-of-state trust institutions under subdivision 1 in the state where the out-of-state trust institution has its principal office.

Subd. 3. Notice. An out-of-state trust institution seeking to establish and maintain a new trust office or acquire and maintain a trust office in this state according to this section shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the trust office. The filing of the notice must be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional office and the filing fee, if any, prescribed by the commissioner.

Subd. 4. Conditions for approval. (a) No trust office of an out-of-state trust institution may be acquired or established in this state under this section unless:

(1) the out-of-state trust institution has confirmed in writing to the commissioner that for as long as it maintains a trust office in this state, it will comply with all applicable laws of this state;

(2) the out-of-state trust institution has provided satisfactory evidence to the commissioner that it has complied with:

(i) the applicable requirements of section 303.25; and

(ii) the applicable requirements of its home state regulator for acquiring or establishing and maintaining the office; and

(3) the commissioner, acting within 60 days after receiving notice under this section, has certified to the home state regulator that the requirements of this section have been met and the notice has been approved or, if applicable, that any conditions imposed by the commissioner under paragraph (b) have been satisfied.

(b) The out-of-state trust institution may begin business at the trust office on the 61st day after the date the commissioner receives the notice unless the commissioner specifies an earlier or later date, provided, with respect to an out-of-state trust institution that is not a depository institution and for which the commissioner has conditioned the approval on the satisfaction by the out-of-state trust institution of any requirement applicable to a state trust company under section 48A.02, the institution has satisfied the conditions and provided to the commissioner satisfactory evidence of that fact.

(c) The 60-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the office if the commissioner finds that the out-of-state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

Subd. 5. Additional trust offices. An out-of-state trust institution that maintains a trust office in this state under this section may establish trust service offices, or representative trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state according to the procedures for establishing or acquiring these offices.

History: 1998 c 331 s 31



Section 48A.19 — OUT-OF-STATE TRUST INSTITUTION REPRESENTATIVE TRUST OFFICES.

Subdivision 1. Authorization. (a) Subject to the requirements contained in this section, an out-of-state trust institution may establish and maintain representative trust offices anywhere in this state.

(b) An out-of-state trust institution may establish or acquire and maintain a representative trust office in this state. An out-of-state trust institution not maintaining a trust office in this state and desiring to establish or acquire and maintain a representative trust office shall:

(1) file a notice on a form prescribed by the commissioner stating the name of the out-of-state trust institution and the location of the proposed office and satisfactory evidence that it is a trust institution;

(2) furnish a copy of the resolution adopted by the board authorizing the representative trust office; and

(3) pay the filing fee, if any, prescribed by the commissioner.

(c) The out-of-state trust institution may begin business at the representative trust office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

Subd. 2. Review by commissioner. The 30-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the representative trust office only on prior written approval by the commissioner.

Subd. 3. Disapproval. The commissioner may deny approval of the representative trust office if the commissioner finds that the out-of-state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interests. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

History: 1998 c 331 s 32



Section 48A.20 — SUPERVISION OF OUT-OF-STATE TRUST INSTITUTIONS.

Subdivision 1. Examinations. To the extent consistent with subdivision 3, the commissioner may make examinations of an office established and maintained in this state under this chapter by an out-of-state trust institution as the commissioner considers necessary to determine whether the office is being operated in compliance with the laws of this state and according to safe and sound banking practices. Section 46.04 applies to these examinations.

Subd. 2. Periodic reports. The commissioner may require periodic reports regarding an out-of-state trust institution that has established and maintained an office in this state according to this chapter. The required reports shall be provided by the trust institution or by the home state regulator. Any reporting requirements prescribed by the commissioner under this subdivision shall be:

(1) consistent with the reporting requirements applicable to state trust companies; and

(2) appropriate to allow the commissioner to carry out the commissioner's responsibilities under this chapter.

Subd. 3. Cooperative agreements. (a) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of an office in this state of an out-of-state trust institution, or an office of a state trust institution in a host state. The commissioner may accept a report of examination and report of investigation from a party to the agreement in lieu of conducting the commissioner's own examination or investigation.

(b) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a state trust institution or an out-of-state trust institution maintaining an office in this state to engage the services of that agency's examiners at a reasonable rate of compensation or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation.

(c) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any office established and maintained in this state by an out-of-state trust institution or an office established and maintained by a state trust institution in any host state. The commissioner may at any time take actions independently if the commissioner considers the actions to be necessary or appropriate to carry out the commissioner's responsibilities under this section or to ensure compliance with the laws of this state. In the case of an out-of-state trust institution, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

Subd. 4. Fees. Each out-of-state trust institution that maintains one or more offices in this state may be assessed and, if assessed, shall pay supervisory and examination fees according to the laws of this state and rules of the commissioner. The fees may be shared with other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies under agreements between the parties and the commissioner.

History: 1998 c 331 s 33



Section 48A.21 — NOTICE OF SUBSEQUENT MERGER, CLOSING.

Each out-of-state trust institution that maintains an office in this state according to section 48A.18, or the home state regulator of the trust institution, shall give at least 30 days prior written notice or, in the case of an emergency transaction, shorter notice as is consistent with applicable state or federal law, to the commissioner of:

(1) a merger, consolidation, or other transaction that would cause a change of control with respect to the out-of-state trust institution or any bank holding company that controls the trust institution, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, United States Code, title 12, section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1841 et seq., or any successor statutes;

(2) a transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

(3) the closing or disposition of an office in this state.

History: 1998 c 331 s 34



Section 48A.22 — ENFORCEMENT.

Subdivision 1. General authority of commissioner. (a) Consistent with hearing provisions of sections 46.23 to 46.33, if the commissioner finds that:

(1) an office maintained by an out-of-state trust institution in this state is being operated in violation of the laws of this state or in an unsafe and unsound manner; or

(2) a company is engaged in an unauthorized trust activity,

the commissioner may take any enforcement action the commissioner could take if the office or the company were a state trust company including, but not limited to, issuing an order temporarily or permanently prohibiting the company from engaging in a trust business in this state.

(b) The commissioner may determine by order that an out-of-state trust institution engaging in or proposing to engage in a trust business in this state does not meet the requirements for establishing a representative trust office in this state according to section 48A.19, the order is effective on the date of issuance or another date the commissioner determines.

Subd. 2. Immediate enforcement action; subsequent hearing. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any action permitted by subdivision 1 without notice or opportunity for hearing but shall promptly upon application of the out-of-state trust institution afford a subsequent hearing to rescind the action taken. The commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state trust institution and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.

History: 1998 c 331 s 35






Chapter 49 — LIQUIDATION, CONSOLIDATION, MERGER

Section 49.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 49.01 to 49.32, the following terms shall be given the meanings subjoined to them.

Subd. 2. Financial institution. "Financial institution" means and includes a bank, a savings bank, a trust company, a savings association, a credit union, and an industrial loan and thrift company.

Subd. 3. Investment company. "Investment company" means any person, copartnership, association, or corporation referred to in sections 54.26 to 54.297.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. District court. "The district court," unless otherwise specifically stated, means the district court of the county in which the financial institution being liquidated had its principal place of business prior to the time the commissioner took possession of its business and assets.

Subd. 6. Liquidation Division. "Liquidation Division" means the Liquidation Division of the Department of Commerce, consisting of the commissioner of commerce, a deputy, any examiner in charge of liquidation, deputy examiners, attorneys, and other employees engaged in carrying out the provisions of sections 49.01 to 49.32, and performing functions incidental thereto.

Subd. 7. State bank. "State bank," for the purposes of sections 49.02 to 49.41, shall mean any bank, savings bank, trust company, or bank and trust company which is now or may hereafter be organized under the laws of this state.

History: 1945 c 128 s 1 subds 1-6; 1975 c 166 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 12; 1995 c 171 s 31; 1995 c 202 art 1 s 13,25



Section 49.013 — INSOLVENT FINANCIAL INSTITUTIONS; ASSIGNMENT PROHIBITED.

No financial institution shall make an assignment by reason of existing or probable insolvency. Its governing board or managing officers, if satisfied that it is, or is about to become, insolvent, shall immediately report that fact to the commissioner.

History: (7682) RL s 2998; 1945 c 128 s 1 subd 7



Section 49.02 — ASSESSMENTS ON STOCK; STOCK UNPAID OR CAPITAL IMPAIRED.

Subdivision 1. Grounds for assessment. Every bank or trust company which shall have failed to pay up its capital stock as required by law, or the capital of which shall have become impaired, within 90 days after receiving notice thereof from the commissioner, shall make up the deficiency by a pro rata assessment on the capital stock, to be made by the stockholders at a meeting called for that purpose, and, in case of its refusal to do so, the commissioner may proceed forthwith to take possession of its property and business and liquidate it as hereinafter provided; but, with the commissioner's consent and approval it may reduce its paid-up capital stock, as provided by law, pay in any remaining deficiency, and thereupon continue business upon the reduced capital.

Subd. 2. Procedure. The directors of any bank or trust company receiving notice from the commissioner to make good an impairment of capital shall fix the time when the assessment made at the stockholders' meeting shall become due and payable, which time shall be not less than 15, nor more than 30, days after the assessment is levied. Notice of this assessment shall be mailed to each stockholder at the office address as shown by the stock books of the bank or trust company.

If any stockholder shall fail to pay in cash the amount of the assessment against stock for a period of 30 days after the same shall become due and payable, the directors of the bank or trust company shall sell the same at public sale upon ten days' notice, to be given by posting copies of the notice of sale in three public places in the city, town, or community where the bank or trust company is located, or at a private sale, after giving the stockholder ten days' written notice by certified mail addressed to the post office address as shown by the stock books of the bank or trust company.

Upon sale of any stock, as herein provided, the purchaser shall forthwith become liable for, and shall pay in cash, the amount of the assessment thereon.

Subd. 3. Sale of stock. This stock shall not be sold for less than the amount due thereon and the expense of sale, and any excess shall be paid to the delinquent stockholder. If no bidder offers the amount due and expenses of sale, the amount previously paid on the stock shall be forfeited, and the stock sold by order of the directors within six months thereafter, or canceled and deducted from the capital of the corporation; and when, by reason of this cancellation and reduction, the capital is reduced below the minimum required by law, the deficiency shall be paid in within 30 days, or the commissioner shall take possession of the property and business of said bank or trust company and may proceed to liquidate it as hereinafter provided.

History: (7681-1, 7684, 7686) RL s 3000, 3002; 1939 c 302 s 1; 1945 c 128 s 2-4; 1978 c 674 s 60; 1986 c 444



Section 49.04 — INVOLUNTARY LIQUIDATION OF FINANCIAL INSTITUTIONS.

Subdivision 1. Commissioner taking possession; grounds for; rights of third parties. When it shall appear to the commissioner that any financial institution has violated its charter, or any law of the state, or is conducting its business in an unsafe or unauthorized manner, or that its capital is impaired, or if it or any of its controlling officers shall refuse to submit its books, papers, and concerns to the inspection of the commissioner, or any duly authorized assistant, or if any of its officers shall refuse to be examined upon oath touching its concerns, or if it shall suspend payment of its obligations, or furnish reason for the commissioner concluding that it is in an unsound or unsafe condition to transact the business for which it was organized, or that it is unsafe and inexpedient for it to continue business, or if it shall neglect or refuse to observe a proper order of the commissioner, the commissioner may forthwith take possession of its property and business including forfeiture of its certificate of authorization and retain this possession until it shall resume business or its affairs be finally liquidated, as herein provided. On taking possession of the property and business of any such financial institution, the commissioner shall forthwith give notice of that fact to any and all financial institutions or other corporations, associations, partnerships, and individuals holding, or in possession of, any of its assets. No financial institution or other corporation, association, partnership, or individual knowing of such taking possession by the commissioner, or notified, as aforesaid, shall have a lien or charge for any payment, advance, or clearance thereafter made, or liability thereafter incurred against any of the assets of the financial institution of whose property and business the commissioner shall have taken possession, as aforesaid. The financial institution may, with the consent of the commissioner, resume business upon such conditions as may be approved by the commissioner. Upon taking possession of the property and business of the financial institution, the commissioner is authorized to collect money due to it and to do such other acts as are necessary to conserve its assets and business, and shall proceed to liquidate the affairs thereof, if in the commissioner's opinion it cannot safely resume business, as hereinafter provided.

Subd. 2. Application to enjoin liquidation. Whenever any such financial institution of whose property and business the commissioner has taken possession as aforesaid deems itself aggrieved thereby it may at any time within ten days after such taking possession apply to the district court to enjoin further proceedings, and said court, after citing the commissioner to show cause why further proceedings should not be enjoined, and hearing the allegations and proofs of the parties in determining the facts, may upon the merits dismiss such application or enjoin the commissioner from further proceedings and direct the commissioner to surrender such business and property to such financial institutions.

Subd. 3. Actions stayed. When the commissioner shall take possession of the business and property of any financial institution, any action at law pending against it shall be stayed, upon motion to the court in which such action is pending setting forth said fact, so long as such possession continues, unless otherwise ordered by the court, pursuant to the provisions of subdivision 5.

Subd. 4. Garnishments, attachments, levies vacated. All garnishments, attachments, and levies in any action against the financial institution shall likewise be set aside and vacated upon motion.

Subd. 5. Judgments vacated. Any judgment for money only entered against such financial institution within 30 days preceding the date when the commissioner takes possession shall be vacated and set aside upon motion, and the judgment creditor shall be entitled to file a claim with the commissioner; all other judgments entered within that period of 30 days shall be vacated upon the application of the commissioner to the court wherein such judgment is entered, when it appears to the court that the judgment is detrimental to the interest of the creditors of the financial institution.

Subd. 6. Subsequent levies and attachments unlawful. It shall be unlawful for any officer or other person to levy upon, seize, or attach any of the assets of any financial institution to the possession of which the commissioner is entitled, after the commissioner has taken possession, and so long as this possession continues.

History: (7688, 7699-25, 7699-26, 7699-27, 7699-28) 1909 c 179 s 2; 1927 c 261 s 1-4; 1945 c 128 s 5; 1986 c 444; 1987 c 349 art 1 s 23



Section 49.05 — POWERS AND DUTIES OF COMMISSIONER ON LIQUIDATION.

Subdivision 1. General powers. In all cases where the commissioner has taken possession of the property and business of any financial institution, or any such financial institution is in the process of liquidation by the commissioner, the commissioner may, in the name of the financial institution or of the commissioner acting as such, for its use, bring and carry to an end all necessary actions in the proper courts to reduce its assets to money and to protect its property and rights, and to that end may, in the name of the financial institution or of the commissioner acting as such, execute all bonds and other papers necessary to carry on any such actions, and may, in its name, satisfy, discharge, and assign, by written instrument, any and all real estate and chattel mortgages and all other liens held by it, and may foreclose in the manner provided by law any real estate mortgage held by it, and execute, in its name, to the attorney employed to foreclose any such mortgage, any power of attorney required by law.

Subd. 2. Certificates prior to foreclosure sales. Prior to any sale under any foreclosure proceedings, the commissioner shall record in the office of the county recorder of the county where any land affected by any such foreclosure sale is situated, a certificate under the commissioner's hand, as such commissioner, stating therein the corporate name of the financial institution affected; its principal place of business; that possession of its property and business has been taken by the commissioner under the laws of the state, and the date of taking possession thereof; and that it is in process of liquidation by the commissioner, pursuant to the laws of this state, if such be the fact. A like certificate shall be recorded by the commissioner in the office where any such mortgage or lien is recorded. This certificate, or a duly certified copy thereof, shall be prima facie evidence of the facts therein set forth. Only one such certificate need be recorded as hereinbefore provided in this section, for each financial institution in liquidation. All foreclosure proceedings heretofore conducted, whether the certificate was recorded as to each such foreclosure or not, are hereby validated if one such certificate has been recorded as to each financial institution in liquidation, or if the commissioner shall after any foreclosure sale record a certificate reciting the facts required to be set out in an original certificate, as they existed prior to the foreclosure sale.

Subd. 3. Certificates prior to judgments and final orders. A like certificate shall be filed by the commissioner in the office of the court administrator of the district court in any county where any action or proceeding affecting any such financial institution or its property shall be brought, in the name of such financial institution, or in the name of the commissioner for its use, prior to the entry of judgment or the making of any final order therein, and this certificate, or a duly certified copy thereof, shall be prima facie evidence of the facts therein set forth.

Subd. 4. Certain actions, orders, and judgments validated. Where the commissioner has heretofore taken possession of the property and business of any financial institution, or any financial institution has been liquidated, or the same is in process of liquidation by the commissioner, and actions or proceedings have been heretofore brought in the name of any such financial institution, or in the name of the commissioner for its use, in any court of the state, all such actions, and all orders and judgments that have heretofore been, or may hereafter be, made or entered therein, are hereby in all things validated, on the filing of a certificate reciting the facts required to be set out as provided for in subdivision 3, in the court wherein any such action or proceeding is or has been pending.

Subd. 5. Federal Deposit Insurance Corporation as receiver or liquidator. The Federal Deposit Insurance Corporation created by section 12B of the Federal Reserve Act, as amended, upon appointment by the commissioner, may act without bond as receiver or liquidator of a financial institution, the deposits in which are to any extent insured by this corporation, and that has been closed pursuant to section 49.04, subdivision 1.

Notwithstanding any other provision of law the appropriate state authority having the right to appoint a receiver or liquidator of a financial institution may, in the event of the closing, tender to the corporation the appointment as receiver or liquidator of the financial institution; and, if the corporation accepts the appointment, the corporation shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator, respectively, of a financial institution, its depositors, and other creditors.

Subd. 6. Right of subrogation. When a financial institution has been closed, and the Federal Deposit Insurance Corporation has paid or made available for payment the insured deposit liabilities of the closed institution, the corporation, whether or not it has or shall thereafter become a liquidating agent of the closed institution is subrogated, by operation of law with like force and effect as if the closed institution were a national bank, to all rights of the owners of these deposits against the closed financial institution in the same manner and to the same extent as now or hereafter necessary to enable the Federal Deposit Insurance Corporation under federal law to make insurance payments available to depositors of closed insured financial institutions; provided, that the rights of depositors and other creditors of the closed institution shall be determined in accordance with the laws of this state. The commissioner may, in the event of the closing of any financial institution pursuant to section 49.04, subdivision 1, the deposits of which financial institution are to any extent insured by the corporation, tender to the corporation the appointment as liquidating agent of this financial institution and, if the corporation accepts the appointment, it shall have and possess all the powers and privileges provided by the laws of this state with respect to a special deputy examiner of the Department of Commerce in the management and liquidation of this institution, and be subject to all of the duties of the special deputy examiner; provided, that nothing contained in this subdivision shall be construed as a surrender of the right of the commissioner to liquidate financial institutions under the commissioner's supervision pursuant to the statute in such case made and provided; and the commissioner may waive the filing of a bond by the corporation as the special deputy examiner.

Subd. 7. Commissioner may borrow money. With respect to a banking institution which is or may be closed on account of inability to meet the demands of its depositors or by action of the commissioner or of a court or by action of its directors, or, in the event of its insolvency or suspension, the commissioner may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of the institution to the corporation as security for a loan from same. The order of a court of record of competent jurisdiction shall be first obtained approving this loan. The commissioner or receiver or liquidator appointed by the commissioner upon the order of a court of record of competent jurisdiction may sell to the corporation any part or all of the assets of the institution.

The provisions of this subdivision shall not be construed to limit the power of any banking institution, or the commissioner, to pledge or sell assets in accordance with any other law of this state.

History: (7690) 1913 c 447 s 1; 1933 c 10 s 1; 1945 c 128 s 6; 1976 c 181 s 2; 1Sp1985 c 1 s 2,3; 1Sp1985 c 13 s 183,184; 1Sp1985 c 16 art 2 s 37; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 349 art 1 s 24; 2005 c 4 s 2



Section 49.06 — CONSOLIDATION DURING LIQUIDATION.

Any such financial institution in course of liquidation may, with the consent of the commissioner, consolidate with any other like financial institution, upon such terms as may be authorized by their respective boards of directors, with the consent of a majority of the stockholders, and may transfer to such financial institution its entire assets, subject to its existing liabilities.

History: (7643) RL s 2971; 1945 c 128 s 7



Section 49.07 — REORGANIZATION DURING LIQUIDATION.

Subdivision 1. Plan. When the commissioner, with a view to restoring the solvency of any bank or trust company of which the commissioner has taken charge pursuant to law, shall approve a reorganization plan entered into between the depositors and unsecured creditors of such bank or trust company and the bank or trust company or reorganizers thereof which represent 90 percent of the amount of deposits and unsecured claims of the bank or trust company, then and in such case all other depositors and unsecured creditors shall be held to be subject to this agreement to the same extent and with the same effect as if they had joined in the execution thereof, and their claims shall be treated in all respects as if they had joined in the execution of the articles or reorganization plan in the event of restoration of the bank or trust company to solvency, and the reopening of the same for business.

Subd. 2. Deposits. All deposits made in any state bank or trust company subsequent to the passage of Laws 1925, chapter 38, shall be subject to the provisions of this section.

Subd. 3. Deposits exempt. Deposits of the state, counties, cities, towns and school districts are exempt from the operation of this section.

History: (7690-1, 7690-2, 7690-3) 1925 c 38 s 1-3; 1945 c 128 s 8; 1973 c 123 art 5 s 7; 1986 c 444



Section 49.17 — ASSESSMENTS AGAINST STOCKHOLDERS; ORDERS FOR.

In all cases where a state bank or trust company has been closed and the commissioner of commerce has taken charge of its business, property, and assets, and the corporation is in process of liquidation by the commissioner and the commissioner shall find and determine that the corporation is insolvent, and it is necessary, in order that the creditors thereof may be paid, to levy an assessment on and against the stockholders of the corporation, in such case the commissioner is hereby authorized and empowered to make and file an order in the commissioner's office, levying an assessment against and upon the stockholders of the corporation. This order shall set forth a summary statement of the assets of the corporation and the probable value thereof, and of the deposits and other liabilities of the corporation, and state the reason for the assessment and the rate thereof against each share of stock, and fix the time within which the assessment must be paid, which time shall not be less than 40 days from the date of filing the order.

A certified copy of the order shall be filed in the office of the court administrator in the county where the corporation has its principal place of business.

A copy of the order shall be served by the commissioner of commerce, by certified mail, on each of the stockholders of the corporation, directed to the stockholder's last known address, within ten days after the filing of the order in the office of the commissioner.

History: (7699-20) 1927 c 254 s 1; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 49.18 — REVIEW OF ORDERS OF COMMISSIONER.

The order is a conclusive determination that the necessity for the levying of the assessment exists; provided, that the corporation, or any stockholder or creditor thereof, may secure a review of the commissioner's order by serving a notice requesting review upon the commissioner within 20 days after the service of the order upon the aggrieved party. This notice, with proof of service, shall be filed within ten days after service with the court administrator of the district court in the county where the corporation has its principal place of business. The district court then has jurisdiction to consider the necessity of levying the assessment. It shall hear and determine the matter de novo in or out of term at any place in the district. This hearing shall take precedence of all other matters and may be held upon ten days' written notice by either party. The judge shall make such order in the premises as is proper, and may affirm, vacate, or modify the commissioner's order. An appeal may be taken therefrom as in other civil cases. During the pendency of the appeal the commissioner of commerce shall remain in charge of the business, property, and assets of the corporation involved.

History: (7699-21) 1927 c 254 s 2; 1983 c 247 s 26; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1986 c 3 art 1 s 82



Section 49.19 — DEFENSES BY STOCKHOLDERS.

In all other respects the stockholders in the corporation shall have and retain all defenses that they may now have, in case an action is brought to enforce payment of the assessment.

History: (7699-22) 1927 c 254 s 3



Section 49.20 — REMEDY EXCLUSIVE.

The provisions of sections 49.17 to 49.19 shall not be cumulative but shall be the exclusive procedure for the levying of assessments upon and against stockholders of banks or trust companies in charge of the commissioner of commerce and in process of liquidation by the commissioner.

History: (7699-23) 1927 c 254 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 49.215 — VOLUNTARY LIQUIDATIONS.

Subdivision 1. Resolution. By a resolution duly adopted by the holders of 75 percent of its stock, a bank, a trust company, one acting in the capacity of both a bank and trust company, a savings bank, an industrial loan and thrift company, or an investment company may go into voluntary liquidation upon filing a certified copy of such resolution with the commissioner and obtaining written consent to such voluntary liquidation.

Subd. 2. Notice to creditors. After the filing of such certified copy of such resolution and obtaining the written consent of the commissioner, it shall give eight weeks' published notice, in a qualified newspaper in the county of the principal place of business of such financial institution, to creditors to present their claims, file a copy thereof with the commissioner within one week after the first publication thereof, and file with the commissioner proof of the publication within ten days after the completion thereof.

Subd. 3. Certificate of liquidation. Upon compliance with the foregoing and upon filing with the commissioner an affidavit of the president and cashier or vice president conducting the duties of cashier of said financial institution that the provisions of subdivision 4 have been complied with and that all depositors and other creditors have been paid in full, or, if any dividends or any moneys set apart for the payment of claims remain unpaid and the places of residence of the depositors or other creditors are unknown to the persons making the affidavit, that sufficient funds have been turned over to the commissioner for payment into the state treasury to pay said depositors and other creditors, in the manner provided by subdivision 5, the commissioner shall issue a certificate of liquidation, and upon the recording in the office of the county recorder of the county of the principal place of business of such financial institution immediately prior to its voluntary liquidation, the liquidation of said financial institution shall be complete, and its corporate existence shall thereupon terminate.

Subd. 4. Omitted assets; trustee. If any assets have been omitted from the liquidation, before the commissioner shall file a certificate of liquidation the financial institution being liquidated shall petition the district court for the appointment of a trustee and shall transfer the title to all assets so omitted from its liquidation to the trustee, except unpaid dividends or any moneys set apart for the payment of claims remaining unpaid, and turn over to the commissioner of commerce for payment into the state treasury, as provided for in subdivision 5, for the benefit of the persons entitled thereto. Such assets shall thereafter be administered and distributed by the trustee subject to the approval of the district court.

Subd. 5. Disposition of unclaimed dividends. If any dividends or any moneys set apart for the payment of claims remain unpaid and the places of residence of the owners thereof are unknown to the officers of the financial institution being liquidated, they may pay the same over to the commissioner for payment into the state treasury, furnishing the commissioner certified triplicate lists of any such unclaimed dividends or other moneys, specifying the name of each owner, the amount due, and the owner's last known address. Thereafter the commissioner shall deposit said unpaid dividends or other moneys in the state treasury in the manner provided for in section 49.24, subdivision 13, with reference to unclaimed dividends and other moneys in the commissioner's hands as a result of involuntary liquidations and the provisions of said subdivision 13 which apply to such unclaimed dividends and other moneys.

History: 1945 c 128 s 12; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 157 s 30; 2005 c 4 s 3; 2014 c 283 s 1



Section 49.24 — PROCEDURE IN LIQUIDATION.

Subdivision 1. Inventory. Upon taking possession of the property and assets of any financial institution the commissioner shall make an inventory of the assets of such financial institution, in duplicate, one to be filed in the office of the commissioner and one in the office of the court administrator of the district court, and thereupon the district court shall assume jurisdiction for the purpose of taking such action as is provided for in sections 49.24 to 49.32.

Subd. 2. Collection of debts; compromise of debts and sale of property. The commissioner shall collect all debts due and all claims belonging to such financial institution. Whenever the commissioner is of the opinion that a debt due such financial institution is bad or doubtful the commissioner may present a verified petition to a judge of the district court setting forth the facts; and the judge if satisfied that it is for the best interests of the creditors may hear such petition without notice and make an order granting such petition and authorizing the petitioner to sell, compound, or compromise such debt. Personal property or real estate may be sold on like petition, approval, and order. If a petition for the sale of real estate is presented, the judge may require that notice of a hearing thereon be given to the creditors by publication in such manner as the judge orders. The commissioner may compromise bad or doubtful debts and sell personal property having a book value, as shown by the commissioner's inventory, of not to exceed $200 without such order.

Subd. 3. Attorneys. Upon the request of the commissioner in writing the attorney general shall employ a special attorney to act as counsel in all matters relating to the liquidation of each financial institution, which appointment shall be made according to the provisions of the statutes regulating the employment by the attorney general of special attorneys for state boards and officers, and the payment of such attorney shall be made in the manner provided in subdivision 7 for the payment of compensation and expenses in liquidation of financial institutions.

Subd. 4. Notice to file claims. The commissioner shall cause notice to be given by advertisement in a legal newspaper in the city where such financial institution had its principal place of business prior to liquidation, or, if none in such city, then in the county, weekly for five consecutive weeks, calling on all persons who may have claims against such financial institution to present the same to the commissioner, and make legal proof thereof at a place and within a time not earlier than one week after the last day of publication, which time and place shall be specified in said notice. The commissioner shall mail a similar notice to all persons whose names appear as creditors upon the books of the financial institution.

Subd. 5. Rejection of claims; actions; limitations. If the commissioner doubts the justice or validity of any claim, the commissioner may reject the same in whole or in part and serve notice of such rejection upon the claimant, either by mail or personally. An affidavit of the service of such notice made according to law shall be filed with the commissioner. An action upon a claim so rejected must be brought within 60 days after such service and the filing of proof thereof. The venue of such action shall be in the county in which such financial institution had its principal place of business prior to liquidation, and such action shall be brought jointly against the financial institution and the commissioner or receiver or liquidator appointed by the commissioner as statutory liquidator thereof. Any person having a claim against such financial institution which is not presented and filed within the time fixed in the notice to creditors may thereafter present the same and the commissioner shall allow or reject the same in whole or in part and give notice of any rejection, as hereinbefore provided. Suit on any such claim not filed within the time fixed by the notice which is rejected must be brought within 30 days after the service and filing of proof of such rejection. Any claim not filed within the time fixed in the notice to creditors but later received and filed as by this section provided and duly allowed, shall participate and share in such dividends only as shall be paid from the proceeds of those assets remaining undistributed at the time of filing of such claim, and any claim not filed prior to the declaration of a final dividend shall be barred. No action shall be commenced against any such financial institution after possession of the business and property thereof has been taken by the commissioner on any claim until such claim has been filed with and rejected, in whole or in part, by the commissioner. As to any action pending at the time the commissioner takes possession of the business and property of such financial institution which has been stayed by order of the court, a claim may be filed for the subject matter of said action. If the claim be allowed, the action shall terminate and be dismissed without costs and disbursements, but, if rejected in whole or in part, the stay order shall be vacated, and the action may continue. No interest shall be allowed or paid on any deposit or other claim from and after the closing of the financial institution and the taking over of the same by the commissioner for purposes of liquidation.

Subd. 6. Filing list of claims. Upon the expiration of the time fixed for the presentation of claims, the commissioner shall make in duplicate a complete list of the claims presented, including and specifying such claims as have been rejected by the commissioner, one such list to be filed in the commissioner's office and one in the office of the court administrator of the district court. The inventory and list of claims shall be open at all reasonable times to inspection.

Subd. 7. Payment expenses of supervision and liquidation. All expenses of supervision and liquidation and the compensation of legal counsel as fixed by the attorney general, shall be paid upon the certificate of the commissioner out of the commissioner of commerce's liquidation fund created by this section. The commissioner shall determine monthly the amount of compensation paid to each employee for services in connection with the liquidation of each financial institution and of all other expenses in connection therewith and thereupon shall pay to the commissioner of management and budget from the assets of each such financial institution the amount so determined, if such assets be sufficient to pay the amount of such compensation and expenses, which shall be deposited in such commissioner of commerce's liquidation fund.

Subd. 8. Deposit of moneys collected on liquidation. The money collected by the commissioner shall be from time to time deposited in one or more state banks or trust companies, and, in case of a suspension or insolvency of the depository, such deposit shall be preferred before all of the deposits.

Subd. 9. Dividends on claims. At any time after the expiration of the date fixed for the presentation of claims the commissioner may, out of the funds remaining on hand after the payment of expenses and amounts due to depositors, declare one or more dividends, and after the expiration of one year from the first publication of notice to creditors, may declare a final dividend, such dividends to be paid to such persons in such amounts as may be directed by the district court.

If any dividend on any claim shall be less than $1, the commissioner may hold that dividend until it with subsequent dividends amounts to the sum of $1 or more. The commissioner shall pay all dividends so withheld with the final dividend.

Subd. 10. Objections to claims. Objections to any claim not rejected by the commissioner may be made by any party interested by filing a copy of such objections with the commissioner, who shall present the same to the district court at the time of the next application to declare a dividend.

Subd. 11. [Repealed, 1945 c 128 s 13]

Subd. 12. Completion of liquidation after full payment of claims. Whenever the commissioner shall have paid each and every depositor and other creditor of any financial institution in liquidation (not including stockholders) whose claim or claims as such creditor or depositor shall have been duly approved and allowed, and who can be located by the commissioner for the purpose of making payment, the full amount of such claim or claims as allowed, and shall have made proper provisions for any dividends or other moneys set apart for the payment of claims remaining unpaid, and shall have paid all the expenses of the liquidation, the commissioner shall call a meeting of the stockholders of such financial institution by giving notice thereof for ten days by publishing such notice in one or more newspapers of the county where it had its principal place of business prior to liquidation. At such meeting the stockholders shall determine whether the commissioner shall be continued as liquidator and shall wind up the affairs of such financial institution, or whether an agent or agents shall be elected for that purpose, and in so determining the said stockholders shall vote by ballot, in person or by proxy, each share of stock entitling the holder to one vote, and the majority of the stock shall be necessary to a determination. In case it is determined to continue the liquidation under the commissioner, the commissioner shall complete the liquidation of the affairs of such financial institution, and after paying the expenses thereof, if there are proceeds of liquidation as yet undistributed shall reimburse any stockholders who have paid stock assessments pursuant to any order for assessment to the extent that each has paid, and if the proceeds are insufficient to reimburse such paying stockholders in full, then in just proportion. Any proceeds remaining undistributed after such paying stockholders have been reimbursed as by this subdivision provided shall be distributed among all the stockholders in proportion to their several holdings of stock in such manner and upon such notice as may be directed by the district court. In case it is determined to appoint an agent or agents to liquidate, the stockholders shall thereupon select such agent or agents by ballot, a majority of the stock present and voting, in person or by proxy, being necessary to a choice. Such agent or agents shall execute and file with the commissioner a bond to the state of Minnesota, in such amount, with such sureties, and in such form as shall be approved by the commissioner, conditioned for the faithful performance of all the duties of trust, and thereupon the commissioner shall transfer and deliver to such agent or agents all the undivided or uncollected or other assets of such corporation then remaining in the commissioner's hands, and upon such transfer and delivery the said commissioner shall be discharged from any and all further liability to such financial institution and its creditors. Such agent or agents shall convert the assets into cash and shall account for and make distribution of the property of such financial institution as is herein provided in the case of distribution by the commissioner, except that the expenses thereof shall be subject to the direction and control of the district court. In case of the death, removal or refusal to act of any such agent, the stockholders, on the same notice as that after which they were elected, and in the same way may elect a successor who shall have the same powers and be subject to the same liabilities and duties as the agent originally elected.

Subd. 13. Disposition of unclaimed dividends. Upon the liquidation of any financial institution liquidated by the commissioner as statutory liquidator, if any dividends or other moneys set apart for the payment of claims remain unpaid, and the places of residence of the owners thereof are unknown to the commissioner, the commissioner may pay same into the state treasury as hereinafter provided. Whenever the commissioner shall be satisfied that the process of liquidation should not be further continued the commissioner may make and certify triplicate lists of any such unclaimed dividends or other moneys, specifying the name of each owner, the amount due, and the last known address. Upon one of such lists, to be retained by the commissioner shall be endorsed the commissioner's order that such unclaimed moneys be forthwith deposited in the state treasury. When so deposited, one of said lists shall be delivered to the commissioner of management and budget and the commissioner shall retain in the commissioner's office such records and proofs concerning said claims as the commissioner may have, which shall thereafter remain on file in the office. The commissioner of management and budget shall execute upon the list retained by the commissioner a receipt for such money, which shall operate as a full discharge of the commissioner on account of such claims. At any time within six years after such receipt, but not afterward, the claimant may apply to the commissioner for the amount so deposited for the claimant's benefit, and upon proof satisfactory to the governor, the attorney general and the commissioner, or to a majority of them, they shall give an order to the commissioner of management and budget to issue a warrant for such amount, and such warrant shall thereupon be issued. If no such claim be presented within six years, the commissioner shall so note upon the commissioner's copy of said list and certify the fact to the commissioner of management and budget who shall make like entries upon the commissioner of management and budget's corresponding lists; and all further claims to said money shall be barred. Provided, that the commissioner of management and budget shall transfer to the commissioner of commerce's liquidation fund created by this section not to exceed 50 percent of the amount so turned over by the commissioner, to be used to partially defray expenses in connection with the liquidation of closed banks and the conduct of the liquidation division, in such amounts and at such times as the commissioner shall request.

There is hereby appropriated to the persons entitled to such amounts, from such moneys in the state treasury not otherwise appropriated, an amount sufficient to make such payment.

Subd. 14. Destruction of books and records. At any time after ten years from the date of payment of the final dividend in liquidation of any financial institution the commissioner may destroy all books and records of such financial institution which came into the commissioner's care and custody at the time the commissioner took possession of the assets thereof, unless requested by some interested party to preserve any such books or records for any purpose for any period beyond such ten years.

Subd. 15. Liquidation fund created. There is hereby created the commissioner of commerce's liquidation fund, for the purpose of paying the expenses of liquidating financial institutions and of conducting the Liquidation Division. Such fund shall consist of the moneys transferred to it as herein provided, which are appropriated to the commissioner for the purposes of this section. Such funds shall be kept in the state treasury and shall be paid out upon authorization of the commissioner in the manner prescribed by law for moneys therein.

Subd. 16. Transfers to liquidation fund. The following moneys shall be transferred to and deposited in the commissioner of commerce's liquidation fund:

(1) All moneys paid to the commissioner of management and budget by the commissioner out of funds of any financial institution in the commissioner's hands as reimbursement for services and expenses pursuant to the provisions of subdivision 7.

(2) All moneys in the possession of the commissioner set aside for the purpose of meeting unforeseen and contingent expenses incident to the liquidation of closed financial institutions, which funds have been or shall be hereafter established by withholding portions of final liquidating dividends in such cases.

(3) All moneys which the commissioner shall request the commissioner of management and budget to transfer to such fund pursuant to the provisions of subdivision 13.

(4) All moneys in the possession of the commissioner now carried on the commissioner's books in "stamp account," "suspense account," and "unclaimed deposit account."

(5) All moneys in the possession of the commissioner which the commissioner may be authorized by order of any district court having jurisdiction of any liquidation proceedings to transfer to such fund, or to use for any of the purposes for which the fund is established.

(6) All moneys in the possession of the commissioner carried on the commissioner's books in the "unclaimed bonds account." At any time within six years after any bond the proceeds of the sale of which constitute a portion of the moneys in this paragraph referred to came into the possession of the commissioner as liquidator of any financial institution, any claimant thereto may apply to the commissioner for the proceeds of the sale of such bond, and, upon proof satisfactory to the governor, the attorney general, and the commissioner, or a majority of them, they shall give an order to the commissioner of management and budget to issue a warrant for such amount, without interest, and such warrant shall thereupon be issued and the amount thereof paid out of the commissioner of commerce's liquidation fund. If no such claim be presented within such period, all further claims to the proceeds of any such bond shall be barred.

(7) All sums which the commissioner may receive from the sale of personal property of liquidated financial institutions where the final dividend has been paid and no disposition of said property made by any order of the court, and the proceeds of sales of any personal property used by the liquidation division which have been purchased with funds of financial institutions in liquidation.

Subd. 17. Disbursements from liquidation fund. The commissioner of commerce's liquidation fund shall be used for the purpose of paying compensation and expenses as provided in subdivision 7, for the payment of salaries of employees, regular and special, the compensation of legal counsel, and all other expenses incurred by the commissioner in connection with the administration of the Liquidation Division.

History: (7689) 1909 c 179 s 3; 1933 c 168 s 1; 1941 c 183 s 1; 1943 c 442 s 2; 1945 c 128 s 9,13; 1955 c 16 s 1; 1959 c 158 s 4; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 349 art 1 s 25; 1990 c 464 s 1; 2003 c 112 art 2 s 7,8,50; 2009 c 101 art 2 s 109



Section 49.30 — COMMITTEE TO COMPLETE LIQUIDATION.

At any time after a period of three years shall have elapsed, after the commissioner shall have taken possession of the business and property of a financial institution, a majority of the creditors in number and amount may petition the court for the appointment of a committee of three competent persons, residents of the county, named by them, the court may make such appointment, and any officer or member of the board of directors of the financial institution may be appointed as members of said committee, if residents of the county. All rights and duties of the commissioner shall then devolve upon the committee.

History: (7683) RL s 2999; 1933 c 310 s 1; 1945 c 128 s 10



Section 49.31 — COMMITTEE TO FURNISH BONDS.

The committee provided for by section 49.30 shall furnish adequate bond, to be approved by the district court, for the faithful performance of its duties.

History: (7683-1) 1933 c 310 s 2



Section 49.32 — DISCHARGE OF COMMISSIONER AS STATUTORY LIQUIDATOR.

Upon this order of the court, the commissioner shall be discharged as statutory liquidator of the financial institution and released from any further liability thereunder.

History: (7683-2) 1933 c 310 s 3; 1945 c 128 s 11



Section 49.33 — CONSOLIDATION AND MERGER, WHEN AUTHORIZED.

Subject to the provisions of sections 49.33 to 49.41, with the written consent of the commissioner of commerce, any bank, savings bank, or trust company may effect a transfer of its assets and liabilities to another bank, savings bank, or trust company for the purpose of consolidating or merging, but the same shall be without prejudice to the creditors of either.

History: (7692) RL s 3004; 1983 c 289 s 114 subd 1; 1989 c 166 s 8; 1997 c 157 s 31



Section 49.34 — CONSOLIDATION OR MERGER OF STATE BANKS OR TRUST COMPANIES, PROCEDURE.

Subdivision 1. Generally. Any two or more state banks, operating in the same city, may be consolidated or merged into a consolidated or merged state bank, and any two or more trust companies, operating in the same city, may be consolidated or merged into a consolidated or merged trust company, and any state bank or state banks and any trust company or trust companies, operating in the same city, may be consolidated or merged into a consolidated or merged state bank or consolidated or merged trust company, as the respective boards of directors thereof may determine. The consolidation or merger shall be effected in the manner provided in sections 49.35 to 49.41 and when so organized, the consolidated or merged corporation shall be governed and conducted in all other respects as provided by the statutes relating to the respective classes of financial corporations.

Subd. 2. Acquisition of bank or savings association for operation as detached facility. (a) Notwithstanding the geographic limitations of subdivision 1 and the limitations on number of facilities, distance limitations, and consent requirements contained in section 47.52, a state bank may apply to the commissioner, pursuant to the procedures contained in sections 47.51 to 47.56 and 49.35 to 49.41, to acquire another state bank or national banking association and its detached facilities through merger, consolidation, or purchase of assets and assumption of liabilities and operate them as detached facilities of the successor bank.

(b) Where the commissioner has determined that a merger, consolidation or purchase of assets and assumption of liabilities is necessary and in the public interest to prevent the probable failure of a state bank, national banking association, or state or federal savings association or savings bank, the limitations on location and number of detached facilities in section 47.52 shall not apply to the establishment of a detached facility directly resulting from such acquisition. The establishment of a detached facility in order to prevent a probable failure as provided in this paragraph shall not require the written consent of banks having a principal office in the municipality in which the resulting detached facility will be located, notwithstanding the provisions of section 47.52.

The consolidation or merger under this paragraph of a capital stock savings association or savings bank and a bank shall be effected in the manner provided in sections 49.33 to 49.41. A savings association or savings bank that is a mutual association may be acquired directly under this paragraph through the purchase of assets and assumption of liabilities. A state bank acquiring a savings association or savings bank under this paragraph must, with the approval of the commissioner of commerce, establish a reasonable date by which the bank will cease all activities conducted by the savings association or savings bank that are not authorized activities for the bank.

History: (7699-5) 1925 c 156 s 1; 1973 c 123 art 5 s 7; 1981 c 57 s 1; 1987 c 161 s 3; 1989 c 166 s 9; 1992 c 587 art 1 s 17; 1993 c 7 s 1; 1995 c 202 art 1 s 25



Section 49.35 — CONSOLIDATION OR MERGER AGREEMENT.

The respective boards of directors of the consolidating or merging corporations may, by the majority vote of all of the members of each board, make or authorize to be made between the corporations a written agreement, in duplicate, for the consolidation or merger of the corporations. The agreement shall specify each corporation to be a party to the transaction, and shall prescribe the terms and conditions thereof; the mode of carrying it into effect; the authorized capital stock of the consolidated or surviving corporation; the name of the consolidated or surviving corporation, which may be the name, in whole or in part, of any corporation which is a party to the agreement, and shall specify the city in which it shall have its principal place of business. It shall name the persons who shall constitute the board of directors of the consolidated or surviving corporation, but the number and qualifications of these persons shall be in accordance with the statutes relating to the number and qualifications of directors of that class of corporation.

History: (7699-6) 1925 c 156 s 2; 1973 c 123 art 5 s 7; 1989 c 166 s 10; 1993 c 257 s 26



Section 49.36 — APPROVAL BY COMMISSIONER.

Subdivision 1. Requirements. This consolidation or merger agreement and certified copy of the proceedings of the meetings of the respective boards of directors, at which the making of the agreement was authorized, must be submitted to the commissioner of commerce for approval with a fee of $2,000 payable to the commissioner of commerce. The agreement shall not be effective until so approved by the commissioner. The commissioner shall take action after the documents are submitted, and is entitled to further information from any party to the transaction as may be requested by the commissioner, or as may be obtained upon a hearing directed by the commissioner.

Subd. 2. Procedures. The procedures contained in section 47.54 must also be adhered to when a merger, consolidation, or purchase of assets and assumption of liabilities is effected pursuant to section 49.34, subdivision 2. In the event the commissioner has determined that it is necessary and in the public interest to act immediately on a merger, consolidation or purchase of assets and assumption of liabilities to prevent the probable failure of a bank, the commissioner may waive the requirements of section 47.54.

Subd. 3. Application decisions. In all applications filed under this section the commissioner in determining whether to approve or disapprove the application shall consider (a) the effects of the proposed merger transaction on competition, (b) the convenience and needs of the community to be served, and (c) the financial and managerial resources and future prospects of the existing and successor banks.

Subd. 4. Notice of proposed acquisition. The successor bank shall give reasonable notice of the acquisition to each of the depositors and creditors of an acquired bank or savings association at a time and in a form determined in the discretion of the commissioner. This notice may be coordinated to include federal regulator concerns for impact on deposit insurance of accounts and information designed to alert depositors and creditors of any changes in procedures or practices. If detached facilities are to be closed as a result of transactions authorized by this section, adequate notice shall be provided by the bank prior to closing, unless the commissioner has acted to prevent the probable failure of the bank or savings association, and then as soon as practicable after the acquisition date.

History: (7699-7) 1925 c 156 s 3; 1981 c 57 s 2; 1983 c 250 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 166 s 11; 1993 c 257 s 27,28; 1997 c 157 s 32; 1999 c 151 s 24



Section 49.37 — STOCKHOLDERS TO APPROVE; CERTIFICATE OF CONSOLIDATION OR MERGER.

Either before or after the consolidation or merger agreement has been approved by the commissioner of commerce, it must be submitted to the stockholders of each corporation at a meeting thereof called, and it does not become binding upon the corporation until it has been approved at each of the meetings required by this section by the vote or ballot of the stockholders, holding at least a majority of the amount of stock of the respective corporations, or a higher percentage as may be required by the certificate of incorporation of the corporations. Proof of the holding of these meetings and the results thereof must be submitted to the commissioner of commerce. After the agreement called for by sections 49.33 to 49.41 has been approved by the stockholders of the respective corporations and by the commissioner of commerce, the latter shall issue a certificate reciting that the corporations have complied with the provisions of sections 49.34 to 49.41 and declaring the consolidation or merger of these corporations and the name of the consolidated or surviving corporation, the amount of capital stock thereof, the names of the first board of directors, and the place of business of the consolidated or surviving corporation, which must be within the city where any of the constituent corporations have been previously authorized to have their places of business. Upon the issuing of this certificate and the filing of it for record in the Office of the Secretary of State, the incorporation is deemed to be complete in the case of the consolidation, and the assets of the constituent corporations merged into the survivor in the case of a merger, and the consolidated or surviving corporation shall, from the date of this certificate, have the term of corporate existence as may be specified in it, not exceeding the longest unexpired term of any constituent corporation. The certificate of the commissioner of commerce is prima facie evidence that all of the provisions of sections 49.34 to 49.41 have been complied with, and is conclusive evidence of the existence of the consolidated or surviving corporation.

History: (7699-8) 1925 c 156 s 4; 1973 c 123 art 5 s 7; 1976 c 181 s 2; 1983 c 250 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 166 s 12



Section 49.38 — CORPORATE EXISTENCE MERGED; RIGHTS, POWERS, OBLIGATIONS.

Upon the consolidation or merger of a corporation with or into any one or more corporations as herein provided, the corporate existence of each former corporation shall be merged into that of the consolidated or merged corporation, and all and singular its rights, privileges, and franchises, and its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and all things in action, and every right, privilege, interest, or asset of conceivable value or benefit then existing which would inure to it under an unmerged or unconsolidated existence, shall be deemed fully and finally transferred to and vested in the consolidated or surviving corporation without further act or deed, and the last mentioned corporation shall have and hold the same in its own right as fully as the same was possessed and held by the former corporation from which it was, by operation of sections 49.34 to 49.41, transferred. Its rights, obligations, and relations to any person, creditor, depositor, trustee, or beneficiary of any trust shall remain unimpaired and the corporation into which it shall have been consolidated or merged shall succeed to these relations, obligations, trusts, and liabilities and shall execute and perform all such trusts in the same manner as though it had itself assumed the relation or trust, or incurred the obligation or liability; and its liabilities and obligations to creditors existing for any cause shall not be impaired by the consolidation or merger, nor shall any obligation or liability of any stockholder, in any corporation which is a party to the consolidation or merger, be affected by any such consolidation or merger, but these obligations and liabilities shall continue as fully and to the same extent as existed before the consolidation or merger. The consolidated or surviving corporation shall become, without further act or deed, the successor of the consolidating or constituent corporations in any and all fiduciary capacities, in which each consolidated or constituent corporation may be acting at the time of the consolidation or merger, and shall be liable to all beneficiaries as fully as if the consolidating or merging corporations had continued its separate corporate existence. If any consolidating or merging corporation shall be nominated and appointed, or shall have been nominated or appointed, as executor, guardian, administrator, agent, or trustee, or in any other trust relationship of fiduciary capacities in any will, trust agreement, trust conveyance, or any other conveyance, order, or judgment of any court, or any other instrument prior to the consolidation or merger, even though the will or other instrument shall not be operative or effective until after the consolidation or merger shall have become effective, every such office, trust relationship, fiduciary capacity, and all of the rights, powers, privileges, duties, discretions, and responsibilities so provided to devolve upon, vest in, or inure to the corporation so nominated or appointed, shall fully and in every respect devolve upon, vest in, and inure to, and be exercised by, the consolidated or surviving corporation, whether there be one or more successive mergers or consolidations.

History: (7699-9) 1925 c 156 s 5; 1989 c 166 s 13



Section 49.39 — CONSOLIDATION OR MERGER OF BANKS AND TRUST COMPANIES.

Upon the consolidation or merger of a trust company with a national banking corporation into a consolidated or merged banking corporation, as provided by any existing act of Congress of the United States, the corporate existence of that trust company shall be consolidated or merged into that of the consolidated or merged banking corporation to the same extent and with the same effect provided in section 49.38, relating to the consolidation or merger of two or more state banks or trust companies.

History: (7699-9 1/2) 1931 c 348 s 1; 1989 c 166 s 14



Section 49.40 — PENDING ACTIONS OR PROCEEDINGS NOT AFFECTED.

Any pending action or other judicial proceeding in which any consolidating or merging corporation is a party shall not be deemed to have abated or to have discontinued by reason of the consolidation or merger but may be prosecuted to final judgment, order, or decree in the same manner as if the consolidation or merger had not been made, or the consolidated or merged corporation may be substituted as a party to the action or proceeding, and any judgment, order, or decree may be rendered for or against it that might have been rendered for or against that corporation if the consolidation or merger had not occurred.

History: (7699-10) 1925 c 156 s 6; 1989 c 166 s 15



Section 49.41 — RIGHTS OF DISSENTING SHAREHOLDERS.

Any shareholder not voting in favor of the agreement of consolidation or merger at the meeting prescribed in section 49.37 may, at that meeting, or within 20 days thereafter, object to the consolidation or merger and demand payment for that person's shares. If the consolidation or merger takes effect at any time after this demand, the shareholder may, at any time within 60 days thereafter, apply to the district court in the county wherein is situated the principal place of business of the corporation with which the other or others are consolidated or merged, for the appointment of three persons to appraise the value of that person's shares. The court shall thereupon appoint these appraisers and designate the time and place of their first meeting, with such directions in regard to their proceedings as shall be deemed proper, and also direct the time and manner in which payment shall be made of the value of that person's shares to the shareholder. The appraisers shall meet at the time and place designated, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the shares at the time of the appraisal, and deliver one copy to the corporation and another to the shareholder, if demanded. The charges and expenses of the appraisers shall be paid one-half by the shareholder and one-half by the corporation. When the corporation shall have paid the appraised value of the shares, the shares shall be canceled and this shareholder shall cease to be a member of the corporation or to have any interest in the shares or in the corporation or in the corporate property, and the shares may be held and disposed of by the corporation for its own benefit.

History: (7699-11) 1925 c 156 s 7; 1986 c 444; 1989 c 166 s 16; 2005 c 69 art 1 s 13



Section 49.411 — INTERSTATE BANK MERGERS AFFECTING INTERSTATE BRANCHING.

Subdivision 1. Purpose. It is the express intent of this section to permit interstate branching by mergers under section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law 103-328, according to this section.

Subd. 2. Definitions. As used in this section, unless the context clearly indicates otherwise, the following terms have the meanings given them.

(a) "Bank" has the meaning given in United States Code, title 12, section 1813(h) with the following exceptions: (1) the term does not include a foreign bank as defined in United States Code, title 12, section 3101(7); and (2) the term includes a foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(b) "Bank holding company" has the meaning given in United States Code, title 12, section 1841(a)(1).

(c) "Bank supervisory agency" means:

(1) an agency of another state with the primary responsibility for chartering and supervising banks; and

(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.

(d) "Branch" has the meaning given in United States Code, title 12, section 1813(o).

(e) "Commissioner" means the commissioner of commerce.

(f) "Control" has the meaning given in section 46.048, subdivision 1.

(g) "Home state" has the meaning given in section 48.92, subdivision 6, except in relation to foreign banks, for which home state means the state determined to be the home state of the foreign bank under United States Code, title 12, section 3103(c).

(h) "Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is chartered.

(i) "Host state" means a state other than the home state of a bank in which the bank maintains or seeks to establish and maintain a branch.

(j) "Interstate merger transaction" means:

(1) the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2) the purchase of all or substantially all of the assets including all or substantially all of the branches of a bank whose home state is different from the home state of the acquiring bank.

(k) "Out-of-state bank" has the meaning given in section 48.92, subdivision 11.

(l) "Out-of-state state bank" means a bank chartered under the laws of any state other than Minnesota.

(m) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this section.

(n) "State" means any state of the United States, the District of Columbia, or any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(o) "Minnesota bank" means a bank whose home state is Minnesota.

(p) "Minnesota state bank" means a bank chartered under the laws of Minnesota.

Subd. 3. Authority of state banks to establish interstate branches by merger. With the prior approval of the commissioner, a Minnesota state bank may establish, maintain, and operate one or more branches in a state other than Minnesota as a result of an interstate merger transaction in which the Minnesota state bank is the resulting bank. Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant Minnesota state bank shall file with the commissioner an application on a form prescribed by the commissioner and pay the fee prescribed by section 49.36. The applicant shall also comply with the applicable provisions of sections 49.33 to 49.41. After considering the criteria in section 49.36, subdivision 3, the commissioner may approve the interstate merger transaction and the operation of branches outside of Minnesota by the Minnesota state bank. Such an interstate merger transaction may be consummated only after the applicant has received the commissioner's written approval.

Subd. 4. Interstate merger transactions and branching permitted. (a) One or more Minnesota banks may enter into an interstate merger transaction with one or more out-of-state banks under this section, and an out-of-state bank resulting from the transaction may maintain and operate the branches in Minnesota of a Minnesota bank that participated in the transaction if the conditions and filing requirements of this section are met.

(b) An interstate merger transaction resulting in the acquisition by an out-of-state bank of a Minnesota state bank, or all or substantially all of the branches of a Minnesota state bank, shall not be permitted under this section unless the Minnesota state bank has been in continuous operation, on the date of the acquisition, for at least five years. For purposes of this paragraph, a bank that has been chartered solely for the purpose of, and does not open for business before, acquiring control of, or acquiring all or substantially all of the assets of, an existing bank is considered to have been in existence for the same period of time as the bank to be acquired. For determining the time period of existence of a bank, the time period begins after the issuance of a certificate of authorization and from the date the approved bank actually opens for business.

Subd. 5. Notice and filing requirement. An out-of-state bank that will be the resulting bank under an interstate merger transaction involving a Minnesota state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner and pay the filing fee, if any, required by the commissioner. A Minnesota state bank that is a party to an interstate merger transaction shall comply with sections 49.33 to 49.41 and with other applicable state and federal laws. An out-of-state bank that is the resulting bank in such an interstate merger transaction shall provide satisfactory evidence to the commissioner of compliance with applicable requirements of the bank's home state.

Subd. 6. Powers; additional branches. (a) An out-of-state state bank that establishes and maintains one or more branches in Minnesota under this section may conduct any activities at the branch or branches that are authorized under the laws of this state for Minnesota state banks.

(b) A Minnesota state bank may conduct any activities at or in connection with a branch outside Minnesota that are permissible for a bank chartered by the host state where the branch is located, except to the extent that the activities are expressly prohibited by the laws of this state or by any rule or order of the commissioner applicable to the Minnesota state bank. The commissioner may waive the prohibition if the commissioner determines, by rule or order, that the involvement of out-of-state branches of Minnesota state banks in particular activities would not threaten the safety or soundness of the banks.

(c) An out-of-state bank that has established or acquired a branch in Minnesota under this section may establish or acquire additional branches in Minnesota to the same extent that a Minnesota bank may establish or acquire a branch in Minnesota under applicable federal and state law where a bank involved in the transaction could have established, acquired, or operated the additional branches if the bank had not been a party to the merger transaction.

Subd. 7. Examinations; periodic reports; cooperative agreements; assessment of fees. (a) To the extent consistent with paragraph (c), the commissioner may make examinations of a branch established and maintained in this state under this section by an out-of-state state bank as the commissioner considers necessary to determine whether the branch is being operated in compliance with the laws of this state and according to safe and sound banking practices. Section 46.04 applies to the examinations.

(b) The commissioner may prescribe requirements for periodic reports regarding an out-of-state bank that operates a branch in Minnesota under this section. The required reports must be provided by the bank or by the bank supervisory agency having primary responsibility for the bank. Reporting requirements prescribed by the commissioner under this paragraph must be: (1) consistent with the reporting requirements applicable to Minnesota state banks; and (2) appropriate for the purpose of enabling the commissioner to carry out responsibilities under this section.

(c) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of a branch in Minnesota of an out-of-state state bank, or a branch of a Minnesota state bank in a host state. The commissioner may accept the parties' reports of examination and reports of investigation in lieu of conducting the commissioner's own examinations or investigations.

(d) The commissioner may enter into contracts with a bank supervisory agency that has concurrent jurisdiction over a Minnesota state bank or an out-of-state state bank operating a branch in this state under this section to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over a branch in Minnesota of an out-of-state state bank or a branch of a Minnesota state bank in a host state. However, the commissioner may at any time take the actions independently if the commissioner considers the actions to be necessary or appropriate to carry out responsibilities under this section or to ensure compliance with the laws of this state. In the case of an out-of-state state bank, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f) Each out-of-state state bank that maintains one or more branches in this state may be assessed and charged according to section 46.131 as if it were a Minnesota state bank and, if assessed, shall pay supervisory and examination fees according to the laws of this state and rules of the commissioner. The fees may be shared with other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies according to agreements between the parties and the commissioner.

Subd. 8. Enforcement. If the commissioner determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of the laws of this state, or that the branch is being operated in an unsafe and unsound manner, the commissioner has the authority to take all enforcement actions the commissioner would be empowered to take if the branch were a Minnesota state bank. The commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving enforcement action.

Subd. 9. Notice of subsequent merger. Each out-of-state state bank that has established and maintains a branch in this state under this section shall give at least 60 days' prior written notice or, in the case of an emergency transaction, shorter notice as is consistent with applicable state or federal law to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed under United States Code, title 12, section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1841, et seq.

Subd. 10. Severability. If a provision of this section, or the application of the provision, is found by any court of competent jurisdiction in the United States to be invalid as to a bank, bank holding company, foreign bank, or other person or circumstances, or to be superseded by federal law, the remaining provisions of this section shall not be affected and shall continue to apply to a bank, bank holding company, foreign bank, or other person or circumstance.

History: 1996 c 414 art 3 s 7



Section 49.42 — STATE BANK.

As used in sections 49.42 to 49.46:

"State bank" means any bank, savings bank, trust company, or bank and trust company which is now or may hereafter be organized under the laws of this state.

"National banking association" means a bank, savings bank, bank and trust company, or bank exclusively exercising trust powers organized under the laws of the United States.

History: 1951 c 99 s 1; 1995 c 171 s 32; 1997 c 157 s 33



Section 49.43 — STATE BANK; CONVERSION, MERGER, CONSOLIDATION; NATIONAL BANKING ASSOCIATION.

A state bank may convert into a national banking association or merge or consolidate with one or more national banking associations under the charter of one of such national banking associations as permitted by any law of the United States without approval of any authority of this state, upon the affirmative vote, at a meeting of stockholders called for that purpose, of the holders of not less than two-thirds of the voting power of all stockholders of such state bank entitled under the articles of incorporation to vote. Any stockholder not voting in favor of such conversion or merger or consolidation at such meeting may, at that meeting or within 20 days thereafter, object to the conversion, merger, or consolidation and demand payment for that person's stock at the par value or the book value thereof, whichever shall be the greater. If the conversion, merger or consolidation takes effect at any time after this demand and the resulting national bank has not made payment in the amount demanded, the stockholder may, at any time within 60 days thereafter, apply to the district court in the county wherein is situated the principal place of business of the national banking association into which the state bank has been converted or with which it has merged or consolidated for the appointment of three persons to appraise the value of that person's stock. The court shall thereupon appoint these appraisers and designate the time and place of their first meeting, with such directions in regard to their proceedings as shall be deemed proper and also direct the time and manner in which payment shall be made of the value of that person's stock to the stockholder. The appraisers shall meet at the time and place designated and, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal and deliver one copy to the national banking association and another to the stockholder. The charges and expenses of the appraisers shall be paid one-half by the stockholder and one-half by the national banking association. When the national banking association shall have paid the appraised value of the stock, the stock shall be canceled and the stockholder shall cease to be a member of the national banking association or to have any interest in the stock or in the corporation or in the corporate property and the stock may be held and disposed of by the national banking association for its own benefit. In lieu of the rights given a dissenting stockholder by this section, the stockholder may exercise any rights given by applicable law of the United States.

History: 1951 c 99 s 2; 1986 c 444



Section 49.44 — NATIONAL BANKING ASSOCIATION; CONVERSION, MERGER, CONSOLIDATION; STATE BANK.

A national banking association which is located in this state and which has taken the corporate action required therefor by the laws of the United States may convert into a state bank upon complying with the provisions applicable to the organization of a state bank except as herein otherwise provided. In such case the certificate of incorporation and the application for a certificate authorizing the proposed bank to transact business shall be executed by a majority of the directors of the national banking association and in addition thereto there shall be filed with the application a copy of the plan of conversion and a certificate signed by the president and the cashier of the national banking association setting forth the corporate action taken by the national banking association authorizing the conversion. The Department of Commerce may, at its discretion, dispense with the notice and hearing provided in section 46.041, if the granting of the certificate of authority will not increase the number of banks in the community affected. No certificate of deposit of an amount equal to the capital stock of the proposed bank shall be required but the president and the cashier of the national banking association shall certify to the commissioner of commerce that the association has a paid in and unimpaired capital not less than that specified in the certificate of incorporation of the proposed bank. Upon the conversion of a national banking association into a state bank as herein provided, the corporate existence of the national banking association shall be merged into that of the state bank and all and singular its rights, privileges, and franchises and its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and all things in action and every right, privilege, interest, or asset of conceivable value or benefit then existing which inure to it under an unconverted existence shall be deemed fully and finally transferred to and vested in the state bank without further act or deed and the state bank shall have and hold the same in its own right as fully as the same was possessed and held by the national banking association from which it was by operation hereof transferred. Its rights, obligations, and relations to any person, creditor, depositor, trustee, or beneficiary of any trust shall remain unimpaired and the state bank into which it shall have been converted shall succeed to these relations, obligations, trusts, and liabilities and shall execute and perform all such trusts in the same manner as though it had itself assumed the relation or trust or incurred the obligation or liability and its liabilities and obligations to creditors existing for any cause shall not be impaired by the conversion, nor shall any obligation or liability of any stockholder of the national banking association be affected by such conversion, but these obligations and liabilities shall continue as fully and to the same effect as existed before the conversion. The state bank shall become without further act or deed the successor of the national banking association in any and all fiduciary capacities in which the national banking association may be acting at the time of the conversion and shall be liable to all beneficiaries as fully as if the national banking association had continued its existence as such. If the national banking association shall be nominated or appointed or shall have been nominated or appointed as executor, guardian, administrator, agent or trustee, or in any other trust relation or fiduciary capacity in any will, trust agreement, trust conveyance or any other conveyance, order or judgment of any court or any other instrument prior to the conversion, even though the will or other instrument shall not become operative or effective until after the conversion shall have become effective, every such office, trust relationship, fiduciary capacity, and all of the rights, powers, privileges, duties, discretions, and responsibilities so provided to devolve upon, vest in, or inure to the national banking association so nominated or appointed shall fully and in every respect devolve upon, vest in, and inure to and be exercised by the state bank into which the national banking association shall have been converted.

History: 1951 c 99 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 384 art 2 s 13



Section 49.45 — MERGER OR CONSOLIDATION.

One or more national banking associations which are located in this state and which have taken the corporate action required therefor by the laws of the United States may merge or consolidate with a state bank or banks. The merger or consolidation shall be effected in the manner provided in sections 49.34 to 49.41, and governed by the provisions thereof except that the name of the consolidated corporation shall not contain the word "national" and except that the rights of dissenting stockholders of the national banking associations shall be those prescribed in cases by the laws of the United States.

History: 1951 c 99 s 4; 1981 c 57 s 3



Section 49.46 — STATE BANK, RETENTION OF ASSETS.

The commissioner of commerce, subject to such conditions as the commissioner may prescribe, may permit a state bank resulting from a conversion, merger or consolidation of a national banking association to retain and carry at a valuation determined by the commissioner, such of the assets of such national banking association as do not conform to the legal requirements relative to assets acquired and held by state banks.

History: 1951 c 99 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444






Chapter 50 — SAVINGS BANKS

Section 50.001 — APPLICATION FOR CERTIFICATE OF AUTHORITY; PROCEDURE.

The procedures for the application and issuance of a certificate of authority to a savings bank organized pursuant to section 47.12 shall be those applicable to a state bank in sections 46.041 to 46.045.

History: 1995 c 171 s 33; 2005 c 69 art 3 s 5



Section 50.01 — EXPEDIENCY ASCERTAINED.

To enable the commissioner of commerce to determine the expediency of the organization of a savings bank, as in this chapter prescribed, the commissioner shall investigate and ascertain:

(1) whether greater convenience of access to a savings bank will be afforded to any considerable number of depositors by opening the proposed bank;

(2) whether the population in the vicinity of the location of the bank affords reasonable promise of adequate support therefor; and

(3) whether the responsibility, character, and general fitness of the persons named as directors in the certificate are such as to command the confidence of the community in the proposed bank.

History: (7700) RL s 3009; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 171 s 34



Section 50.04 — BONDS OF TRUSTEES OR DIRECTORS.

Every director, before entering upon any duties, shall give bond to the state in a penal sum of not less than $5,000, with sureties approved by the commissioner of commerce, conditioned for the faithful discharge of those duties, and file the same with the commissioner of commerce. An action may be maintained on this bond by any person aggrieved by breach of any of its conditions, upon leave granted by any judge of the district court, for such damages as the plaintiff may be entitled to, not exceeding its amount; and like successive actions may be maintained until such amount is exhausted.

History: (7703) RL s 3012; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 171 s 35



Section 50.05 — BONDS OF OFFICERS AND EMPLOYEES.

A savings bank shall be protected against loss by reason of the unlawful act of its officers or employees by a surety bond in an amount approved by the board of directors and issued by a solvent corporate surety in good standing authorized to do business in this state, or by a fidelity insurance policy written by a solvent insurance company in good standing authorized to do business in this state. The commissioner of commerce or the board of directors of the savings bank may require an increase of the amount of the bond whenever either deems it necessary. This section shall not require the bonding or insuring of officers or directors of a savings bank not having active management or control of the savings bank or of employees of a savings bank not holding positions of trust. Any bond given or contract of insurance secured shall be in favor of the savings bank.

History: (7704) RL s 3013; 1986 c 444; 1995 c 171 s 36



Section 50.06 — DIRECTORS.

Subdivision 1. Authority and qualifications. The business of every such stock savings bank shall be managed by a board of not less than seven directors who are residents of this state. Each director must file a written acceptance of the position before the director is authorized to act. The persons named in the certificate of authorization shall constitute the first board.

Subd. 2. Classes. In its certificate of incorporation, a corporation may establish classes of its directors and the terms for each class. No class may be elected for a term of less than one year, or more than five years, and the term of office of at least one class must expire each year.

Subd. 3. Vacancies. Each vacancy shall be filled by the board as soon as practicable, at a regular meeting thereof, except when a resolution reducing the number of directors named in its charter to a number not less than seven shall have been incorporated into its bylaws, and a copy thereof filed with the commissioner of commerce, in which case vacancies shall not be filled until the number has been reduced to that specified in this resolution. The number may be increased to any number specified in a like resolution, consented to, in writing, by the commissioner of commerce.

Subd. 4. Quorum to do business. A majority of the directors constitutes a quorum for the transaction of business.

Subd. 5. Action without meeting. Any action which might be taken at a meeting of the board of directors may be taken without a meeting if done in writing signed by all of the directors.

History: (7705) RL s 3014; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 37; 2005 c 69 art 1 s 14



Section 50.065 — OFFICERS.

Every savings bank, except when otherwise specially provided, must have a president, secretary, and treasurer, and may have one or more vice-presidents and other officers, as its certificate of incorporation or bylaws may provide. The time and manner of their election and their respective duties must be prescribed in the certificate of incorporation or in the bylaws. Only one president of record may act on behalf of the savings bank; however, additional officers may be titled president for purposes of empowering those additional officers to function as managing officers of detached facilities of banks.

History: 2005 c 69 art 1 s 15



Section 50.085 — POWERS.

Subdivision 1. Generally. Every savings bank incorporated pursuant to or operating under this chapter shall be a body corporate; shall have all the powers enumerated, authorized, and permitted by this chapter and other applicable law; shall have other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the savings bank; and shall have those powers possessed by corporations organized under chapter 302A.

Subd. 2. Borrowing. A savings bank may borrow money and issue its obligations for the borrowed money, including, but not limited to, obligations, bonds, notes, or other debt securities, except as otherwise provided by this chapter or by rules of the commissioner of commerce. An obligation, bond, note, or other debt security may include a written provision subordinating the debt to claims of other creditors or of depositors. Borrowings may be secured by property of the savings bank.

Subd. 3. Facilitating organizations. A savings bank may become a member of, purchase stock or securities in, deposit money with, deal with, make reasonable payments or contributions to, or comply with any other conditions of membership or credit from any corporation or agency of the United States or of this state, or of any other organization to the extent the corporation, agency, or organization assists in furthering or facilitating the saving bank's purposes, powers, or community responsibilities.

Subd. 4. Loans, contracts, and leases. A savings bank may make, sell, purchase, invest in, and participate or otherwise deal in loans and installment sale contracts and other forms of indebtedness, and take any manner of security for the loans and contracts. A savings bank may also acquire and lease or participate in the acquisition and leasing of personal property.

Subd. 5. Savings, loans, investment. A savings bank may acquire deposits in the form of demand accounts, checking accounts, negotiable order of withdrawal accounts, savings accounts, time deposits, money market deposit accounts, treasury tax and loan accounts, and other types of deposits, and pay interest or dividends on those accounts, except that interest or dividends must not be paid on demand deposit accounts. No capital stock savings bank shall accept deposits in a sum exceeding 30 times the amount of its capital stock and its actual surplus.

Subd. 6. Insurance of accounts. A savings bank may obtain and maintain insurance of its deposit accounts by the Federal Deposit Insurance Corporation or any other federal agency established for the purpose of insuring deposit accounts in savings banks.

Subd. 7. Safe deposit boxes. A savings bank may maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon agreed-upon terms and conditions. This subdivision does not supersede any inconsistent provision of statute.

Subd. 8. Drafts. A savings bank may issue drafts and similar instruments drawn on the savings bank to aid in effecting withdrawals and for other purposes of the savings bank; accept for payment at a future date drafts drawn upon it by its customers; and issue, advise, or confirm letters of credit authorizing holders to draw drafts upon it or its correspondents.

Subd. 9. Fiscal agent. A savings bank may act as fiscal agent of the United States, and, when so designated by the Secretary of Treasury, perform, under regulations the secretary prescribes, all reasonable duties as fiscal agent of the United States as the secretary may require; and act as agent for any instrumentality of the United States and as agent of this state and any instrumentality of it.

Subd. 10. Servicing. A savings bank may service loans and investments for others.

Subd. 11. Insurance agency. (a) A savings bank located and doing business in any place where the population does not exceed 5,000 inhabitants as shown by the last preceding decennial census may, directly or through a subsidiary, subject to any rules adopted by the commissioner, act as an agent for any property-casualty, life, or other insurance company authorized by the commissioner to do business in this state. Except as provided in paragraph (c), a savings bank may not directly or through a subsidiary act as an agent for any property-casualty, life, or other insurance company in any place where the population exceeds 5,000 inhabitants as shown by the last preceding decennial census.

(b) To the extent allowed under paragraphs (a) and (c), a savings bank or its subsidiary may solicit or sell insurance and collect premiums on policies issued by the insurance company and may receive for these services the fees and commissions agreed upon between the savings bank and the insurance company.

(c) A savings bank may, directly or through a subsidiary, act as an agent for any property-casualty, life, or other insurance company in a place where the population exceeds 5,000 inhabitants as shown by the last preceding decennial census, if:

(1) the savings bank is a direct or indirect subsidiary of a state or federal savings association or of a state or federal savings association holding company that, prior to August 1, 1995, had a license from the commissioner to solicit or sell insurance of the type in question, or directly or indirectly controlled a subsidiary that held such a license; or

(2) the savings bank is a successor to a state or federal savings association as a result of merger, charter conversion, or otherwise, which association, prior to August 1, 1995, held a license from the commissioner to solicit or sell insurance of the type in question, or directly or indirectly controlled a subsidiary that held such a license.

Subd. 12. Limited trusteeship. A savings bank may act as trustee or custodian of a self-employed retirement plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended, and of an individual retirement account under the federal Employee Retirement Income Security Act of 1974, as amended, to the same extent permitted for state banks under section 48.15. All funds held in a fiduciary capacity by the savings bank under the authority of this subdivision may be commingled and consolidated for appropriate purposes of investment if records reflecting each separate beneficial interest are maintained by the fiduciary unless the responsibility is lawfully assumed by another appropriate party.

Subd. 13. Escrow. A savings bank may engage in an escrow business.

Subd. 14. Trust powers. Upon application to and approval by the commissioner of commerce, a savings bank may act as trustee, executor, administrator, personal representative, conservator, custodian, guardian, or in any other fiduciary capacity in which state banks, trust companies, or other corporations are permitted to act, and receive reasonable compensation for it. A savings bank that has qualified and obtained a certificate, as provided in section 48.37, may use in its corporate name or title, in addition to the words "savings bank" or other words permitted by law, the words "trust" or "trust company," and may display and make use of signs, symbols, tokens, letterheads, cards, circulars, and advertising stating or indicating that it is authorized to transact the business authorized by those sections, and a savings bank using the words "trust" or "trust company" is not required to use the word "state" in its corporate name. A savings bank may not invest, pursuant to section 50.1465, in a corporation that engages in activities described in this subdivision, without first obtaining the approval of the commissioner of commerce.

Subd. 15. Securing deposits. In addition to the authority conferred in subdivision 2, a savings bank may pledge, hypothecate, assign or transfer, or create a lien upon or charge against its assets to secure: (1) public funds, including money or deposits of the United States or any instrumentality of it and of this state or any instrumentality of it; (2) money or deposits of a trustee in bankruptcy; (3) money borrowed in good faith from other banks, trust companies, financial institutions, or any financial agency created by act of Congress; (4) the acquisition of real estate to be carried as an asset as provided in section 47.10; (5) a liability that arises from a transfer of a direct obligation of, or obligations that are fully guaranteed as to principal and interest by, the United States government or an agency of it that the savings bank is obligated to repurchase; (6) money and deposits held in escrow; (7) money and deposits if acting as a corporate fiduciary; and (8) treasury tax and loan accounts as provided in section 50.171.

Subd. 16. Data processing services. A savings bank may provide data processing services to others and act as a custodian of records for others on a for-profit basis and utilize data processing services and place records of the savings bank for storage and safekeeping with another person for a fee.

Subd. 17. Electronic financial terminals. A savings bank may directly or indirectly acquire, place, and operate, or participate in the acquisition, placement, and operation of, electronic financial terminals and transmission facilities, in accordance with the requirements of sections 47.61 to 47.74.

Subd. 18. Additional powers authorized for state banks. A savings bank may exercise the powers that are specifically enumerated by law for banks authorized to do business under chapter 48.

Subd. 19. Parity provision. (a) In addition to other investments authorized by law and the powers conferred by this chapter, and subject to the regulation of the commissioner of commerce, a savings bank may, directly or through a subsidiary, undertake any activities, exercise any powers, or make any investments that any state bank or national bank located or doing business in this state may undertake, exercise, or make as of August 1, 1995.

(b) The commissioner may authorize a savings bank to undertake any activities, exercise any powers, or make any investments that become authorized activities, powers, or investments after August 1, 1995, for any state bank or national bank located or doing business in this state.

(c) Subject to rules adopted by the commissioner, and subject to the investment limits in section 50.1465, a subsidiary of a savings bank may undertake any activities, exercise any powers, or make any investments not authorized for any state bank or national bank but authorized as of August 1, 1995, for any state bank or national bank subsidiary located and doing business in this state.

(d) The commissioner may authorize a subsidiary of a savings bank to undertake any activities, exercise any powers, or make any investments that become authorized activities, powers, or investments after August 1, 1995, for any state bank or national bank subsidiary located and doing business in this state.

(e) The commissioner at any time may limit any activity, power, or investment for any savings bank or savings bank subsidiary under this subdivision or section 50.1465, subdivision 1, clauses (2) and (3), for supervisory, legal, or safety and soundness reasons. A savings bank aggrieved by an action of the commissioner under this subdivision may appeal the action, and the proceedings shall be conducted pursuant to sections 14.63 to 14.69.

History: 1995 c 171 s 38; 1998 c 331 s 36; 2005 c 69 art 3 s 6



Section 50.11 — SECURITIES HELD FOR SAFEKEEPING; SAFE DEPOSIT BOXES; LIMITATION OF LIABILITY.

A savings bank may receive for safekeeping for its depositors obligations of the United States or its possessions or of a state or territory of the United States, or of any political subdivision of any such state or territory, and it may provide for, and hire to, its depositors safe deposit boxes in which to keep securities and valuable papers, but the liability of a savings bank to any person or association of persons on account of hiring such safe deposit box or boxes shall in no event exceed $20,000.

History: (7710) 1923 c 312 s 1; 1995 c 171 s 39



Section 50.13 — REAL ESTATE.

A savings bank may purchase, hold, or convey land sold upon foreclosure of mortgages owned by it, or upon judgments or decrees in its favor, or in settlement of debts, or received in exchange as part of the consideration of real estate sold by it. Real estate so received in exchange shall not be carried on the books of the bank at a price exceeding the cost of that exchanged, less the cash payment, and all real estate so acquired shall be sold within ten years after its acquirement, unless the time is extended by the commissioner of commerce on application of the board of directors.

History: (7713) RL s 3021; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 40



Section 50.14 — AUTHORIZED SECURITIES.

Subdivision 1. Definition. Except as it relates to the investment of trust funds by corporate trustees or by individual trustees, the term "authorized securities" whenever used in the statutes and laws of this state shall be understood as referring to the following described securities in which the directors of any savings bank shall invest the money deposited therein and which at the time of the purchase thereof are included in one or more of the following classes.

Subd. 2. Class one. Class one shall be:

(a) the bonds or other interest bearing obligations of the United States, or in securities for the payment of which and interest thereon the faith of the government is pledged;

(b) shares of an investment company registered under the Investment Company Act of 1940, whose shares are registered under the Securities Act of 1933, provided that the only investments of that company are in obligations of the United States government, in obligations fully guaranteed by the United States government, or in obligations of instrumentalities of the United States government such as the Federal National Mortgage Association, the Federal Home Loan Banks, the Federal Land Banks, the Federal Intermediate Credit Banks, or the Banks for Cooperatives;

(c) the bonds or other interest bearing securities of the Dominion of Canada, provided that the full faith and credit of the Dominion of Canada is pledged for the payment thereof and provided further that they are payable in United States dollars within the United States.

Subd. 3. Class two. Class two shall be the bonds or notes of any state which has not defaulted in the payment of any bonded debt within ten years prior to the making of such investment; and in the highway revenue bonds or certificates of such states payable out of irrevocably pledged special revenues to be derived from gasoline or other motor fuel taxes or motor vehicle license fees, provided that such revenues during the most recent fiscal year of such state (next preceding the date of such investment) were equal to at least 1-1/4 times the interest, principal, and sinking fund requirements of such revenue bonds or certificates during such fiscal year.

Subd. 4. Class three. Class three shall be:

(a) the bonds, certificates of indebtedness, or other interest bearing obligations, payable out of a levy of ad valorem taxes, of any county, city, town, or any school district, drainage district, or other district, or of any board of any municipality, or of any public authority, created pursuant to law for public purposes in Minnesota, without regard to any debt limits other than those in section 475.53;

(b) the bonds, certificates of indebtedness or other interest-bearing obligations, payable out of a levy of ad valorem taxes, of any county, city, town, or school, drainage or other district, or public authority, created pursuant to law for public purposes in any state of the United States other than Minnesota, provided that the total bonded indebtedness of the county, municipality, district or authority, after deducting the amount of all sinking funds and of all revenue bonds or certificates (including among revenue bonds and certificates those which pledge the full faith and credit of the issuer, if the net revenues applicable to the payment of the bonds or certificates during the three fiscal years immediately preceding the date of purchase exceeded by at least five percent the amount required to pay principal and interest on those bonds or certificates during that period), shall not exceed ten percent of its assessed value; and provided further that if the county, municipality, district or authority is of any state other than Iowa, Wisconsin, North Dakota, or South Dakota, it contains at least 3,500 inhabitants;

(c) the bonds, certificates or other interest-bearing obligations, payable out of special revenues, of any county, city, town, or school, drainage, or other district, or public authority, created pursuant to law for public purposes in any state of the United States, provided that:

(1) if the county, municipality, district or authority is of any state other than Minnesota, it contains at least 3,500 inhabitants;

(2) the obligations were issued to finance the purpose of construction of or addition to a public enterprise furnishing water, sewer, lighting, power, gas, or road facilities, from which revenue is to be derived;

(3) the governing body or other legally constituted authority has covenanted or is required by law to establish and maintain rates to yield sufficient revenue for the payment of operating expenses, maintenance expenses, and principal and interest on the revenue obligations and to pledge that revenue irrevocably for those purposes;

(4) at the date of investment the public enterprise has been in operation for at least three years; and

(5) during the preceding three fiscal years its annual net earnings, after payment of operating expenses and maintenance expenses, have been on the average at least 1-1/4 times the average annual interest, principal, and sinking fund requirements on the revenue obligations during the period from the end of its most recent fiscal year to the final maturity of the obligations; and

(d) the bonds or other interest-bearing obligations, payable from revenues other than ad valorem taxes as contemplated in clause (a), validly issued by any state or insular possession of the United States, or by any agency, instrumentality, municipality, or governmental or public subdivision, district, corporation, commission, board, council, or authority of whatsoever kind, created for public purposes by or pursuant to the laws of any state, provided that the bonds or other interest-bearing obligations are at the time of purchase rated among the highest three quality categories, not applicable to bonds or other interest-bearing obligations in default as to principal, used by a nationally recognized rating agency for rating the quality of similar bonds or other interest-bearing obligations, and are not rated lower by any other such agency.

Subd. 5. Class four. (1) Class four shall be:

(a) notes or bonds secured by mortgages or trust deeds on unencumbered real estate, whether in fee or in a leasehold of a duration not less than ten years beyond the maturity of the loan, in any state of the United States, worth at least the amount loaned thereon;

(b) notes or bonds secured by mortgages or trust deeds on unencumbered real estate in clause (1)(a) where the notes or bonds do not exceed 80 percent of the appraised value of the security for the same, provided that the notes or bonds are payable in installments aggregating not less than five percent of the original principal a year in addition to the interest; or, are payable on a regular amortization basis in equal installments, including principal and interest, these installments to be payable monthly in amounts that the debt will be fully paid in not to exceed 30 years if the security is nonagricultural real estate, and these installments to be payable annually or semiannually in amounts that the debt will be fully paid in not to exceed 25 years if the security is agricultural real estate. A construction loan is deemed amortized as required by this clause if the first installment thereon is payable not later than 18 months after the date of the first advance in the case of residential construction or not later than 36 months after the date of the first advance in the case of nonresidential construction; and

(c) notes or bonds secured by mortgages or trust deeds on unencumbered real estate in clause (1)(a) which are in an original principal amount of $100,000 or more and which do not exceed 95 percent of the appraised value of the security for the same which may be payable in the manner as the directors of the savings bank prescribe, provided that construction loans made by a savings bank pursuant to this clause (1)(c) do not exceed in the aggregate five percent of the assets of the savings bank.

(2) Class four investments shall be made only on report of a committee directed to investigate the same and report its value, according to the judgment of its members, and its report shall be preserved among the bank's records.

(3) Notwithstanding anything to the contrary in clause (1)(b), a savings bank organized under the laws of this state may invest in notes or bonds secured by mortgages or trust deed where the notes or bonds do not exceed 95 percent of the appraised value of the security for the same. Except as modified herein, the other provisions of clause (1)(b) apply.

(4) For purposes of this subdivision, real estate is deemed unencumbered if the only existing mortgage or lien against the real estate is a first mortgage lien in favor of the savings bank making a second mortgage loan or if the total unpaid aggregate of all outstanding liens against the same real estate does not exceed 80 percent of its appraised value.

(5) Renegotiable rate notes or bonds secured by mortgages or trust deeds where the notes or bonds do not exceed 95 percent of the appraised value of the security for the same.

For the purposes of this clause, a renegotiable rate mortgage loan is a loan issued for a term of three years to five years, secured by a mortgage maturing in not to exceed 30 years, and automatically renewable at equal intervals after the original loan term which may be up to six months shorter or longer than subsequent terms. The loan must be repayable in equal monthly installments of principal and interest during the loan term, in an amount at least sufficient to amortize a loan with the same principal and at the same interest rate over the remaining life of the mortgage.

In the mortgage documents, the savings bank must grant to the borrower an option to renew the loan for a new term, but not beyond the maturity date of the mortgage, at a new interest rate which shall be the savings bank's current market rate of interest on similar loans determined 60 days before the due date of the loan: provided, that the maximum interest rate increase shall be equal to one-half of one percent per year multiplied by the number of years in the loan term with a maximum net increase of five percent over the life of the mortgage. Interest rate increases are optional with the savings bank; net decreases from the previous loan term are mandatory.

The borrower may not be charged costs connected with the renewal of the loan.

Sixty days before the due date of the loan, the savings bank shall send a written notification to the borrower containing the following information: (i) The date on which the entire balance of borrower's loan is due and payable; (ii) a statement that the loan will be renewed automatically by the savings bank at the rate specified in the notice unless the borrower pays the loan by the due date; (iii) the amount of the monthly payment, calculated according to the new rate determined at the time of notice; (iv) a statement that the borrower may prepay the loan without penalty at any time after the original loan becomes due and payable; and (v) the name and phone number of a savings bank employee who will answer the borrowers' questions concerning the information in the notice.

An applicant for a renegotiable rate mortgage loan must be given, at the time an application is requested, written disclosure materials prepared in reasonably simple terms that contain at least the following information: (i) An explanation of how a renegotiable rate mortgage differs from a standard fixed rate mortgage; (ii) an example of a renegotiable rate mortgage indicating the maximum possible interest rate increase and monthly payment calculated on that rate at the time of the first renewal; and (iii) an explanation of how the savings bank determines what the rate will be at the end of each loan term.

(6) An investment in notes or bonds secured by mortgages or trust deeds on real estate in fee or in a leasehold may exceed the 80 percent requirement in paragraph (1), clause (b), and the 95 percent requirement in paragraph (2), if the amount of the loan in excess of those limits is insured or guaranteed by a private mortgage insurer that the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association has determined to be a qualified private insurer.

Subd. 6. Class five. Class five shall be notes secured by such bonds or mortgages, as the bank under this section is authorized to invest in, but no such bond or mortgage shall be taken as collateral security for more than its par value, nor shall the aggregate amount of securities taken be less than the full amount loaned thereon, and no such loan shall be made for a longer time than one year, nor to a greater amount to any one person than three percent of the total deposits of the bank. No such bank shall loan in the aggregate, on the security specified in this paragraph, more than one-fourth of its deposits.

Subd. 7. Class six. Class six shall be the "eligible obligations" of "qualifying railroad corporations," both as hereinafter defined.

(a) A "qualifying railroad corporation" shall be one which at the time of investment

(1) Shall have been incorporated under the laws of the United States or of any state thereof or of the District of Columbia, and

(2) Shall own or operate within the United States not less than 500 miles of standard gauge railroad lines exclusive of sidings, or shall have had, for its five preceding fiscal years, average gross railway operating revenues of at least $10,000,000 annually, or shall own or operate railroad terminal property located in a city within the United States having at least 200,000 population, and

(3) Shall not have been in default in the payment of any part of the principal or interest owing by it upon any part of its funded indebtedness, at any times during its current fiscal year and its five consecutive fiscal years immediately prior thereto, except that if the corporation shall have been reorganized in receivership or bankruptcy within such period such corporation shall not have been in such default since the effective date of reorganization, and

(4) Shall not have fixed interest obligations in excess of 60 percent of the total sum of (a) its fixed interest obligations, (b) obligations, if any, bearing interest on a contingent basis, (c) preferred stock, if any, at par or stated value, (d) common stock at par or stated value and (e) earned surplus, and

(5) Shall have had net earnings (a) in its five fiscal years immediately preceding time of purchase, of an average annual amount not less than 1-1/2 times the fixed charges of the year immediately preceding time of purchase, and (b) in four of its five fiscal years immediately preceding time of purchase and in its fiscal year immediately preceding time of purchase, not less than the fixed charges of those respective years, except that if the corporation shall have been reorganized in receivership or bankruptcy within such period, its net earnings for each year shall have been not less than the fixed charges of the reorganized company. As used herein "net earnings" shall be defined as gross operating and nonoperating income of a railroad corporation or its predecessor corporation, minus traffic and transportation expenses, maintenance, depreciation, rent of equipment and joint facilities, and other operating expenses, and taxes excluding income and profits taxes. As used herein "fixed charges" shall be defined as interest on debt on which there is an unqualified obligation to pay interests, leased line rentals and amortization of debt discount and expense, except that if a corporation has been reorganized in receivership or bankruptcy within five years prior to time of purchase "fixed charges" shall be the fixed charges of the reorganized company.

(b) "Eligible obligations" shall be bonds, notes or other obligations which

(1) Shall have been issued by a qualifying railroad corporation, or shall have been assumed or guaranteed as to principal and interest by a qualifying railroad corporation, and

(2) Shall bear interest at a fixed rate, and

(3) Shall have a definite maturity date, and

(4) Shall be secured by either (a) a lien upon railroad lines which shall be a first lien upon at least two-thirds of the total mileage covered by such lien and upon at least 100 miles of main lines or (b) a first mortgage or lien on railroad terminal property and assumed or guaranteed as to principal and interest by two or more qualifying railroad corporations.

(c) No savings bank shall invest in securities of class six to an amount exceeding in the aggregate 15 percent of its deposits; nor in securities of class six secured by lien upon railroad lines, issued, guaranteed, or assumed by any one railroad corporation to an amount exceeding two percent of its deposits; nor in securities of class six secured by lien upon any one railroad terminal property to an amount exceeding one percent of its deposits.

The requirements set forth herein governing investments in securities under this subdivision shall affect only those securities acquired after the effective date of Laws 1945, chapter 140.

Subd. 8. Class seven. Class seven shall be farm loan bonds issued by any federal land bank, or by a joint stock land bank in the Federal Reserve district in which Minnesota is situated, in accordance with the provisions of an Act of Congress of the United States of July 17, 1916, known and designated as "The Federal Farm Loan Act," and acts amendatory thereto; stocks, bonds, and obligations of the Federal Home Loan Banks established by Act of Congress known as the Federal Home Loan Bank Act approved July 22, 1932, and acts amendatory thereto; and bonds issued by the federal land banks, federal intermediate credit banks, and the banks for cooperatives in accordance with the provisions of an Act of Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto.

Subd. 9. Class eight. Class eight shall be bankers' acceptances of the kind and character following:

(a) Bankers acceptances of the kind and maturities made eligible by law for rediscount with or purchase by Federal Reserve banks, providing the same are accepted or endorsed by a bank, or trust company incorporated under the laws of this state; or by any bank or trust company in the United States which is a member of the Federal Reserve System.

(b) Not more than 20 percent of the assets of any savings bank shall be invested in such acceptances. Not more than seven percent of the aggregate amount credited to the depositors of any savings bank shall be invested in the acceptances of or deposited with a trust and banking company or with a national bank of which a trustee of such savings bank is a director.

Subd. 10. Class nine. Class nine shall be railroad equipment trust obligations, comprising bonds, notes or certificates, which when issued are secured by new standard gauge rolling stock purchased or leased by any railroad incorporated in the United States or in Canada, or by the receiver or trustee of any such railroad, or by any corporation engaged in the business of leasing or furnishing railroad rolling stock, provided, that the entire issue of such obligations:

(a) Is required to be paid, in United States dollars within the United States, within 15 years from date of issue in approximately equal annual or semiannual installments commencing not later than three years after the date of issue, and

(b) Is of an aggregate amount not exceeding 80 percent of the cost of the equipment securing such issue; but if issued originally in an amount which exceeded such 80 percent, then investment in the obligations of such issue shall nevertheless be authorized as soon as or at any time after all the unpaid obligations of such issue are reduced to or are less than 50 percent of the cost of the equipment securing such issue.

Subd. 11. Class ten. Class ten shall be the bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and transacting the business of supplying electrical energy, or artificial gas, or natural gas purchased from another corporation and supplied in substitution for or in mixture with artificial gas, for light, heat, power and other purposes, or transacting any or all of such business, provided that at least 75 percent of the gross operating revenues of any such corporation are derived from such business and that not more than 15 percent of the gross operating revenues are derived from any one kind of business other than supplying electricity or gas or electricity and gas, and provided further that such corporation, if operating outside of Minnesota, is subject to regulation by a public utilities commission or public utility commissioner or other similar regulatory body duly established by the laws of the United States or the states or state in which such corporation operates, subject to the following conditions:

(a) Such corporation shall have all franchises necessary to operate in the territory in which at least 75 percent of its gross income is earned, which franchises either shall be indeterminate permits or agreements with, or subject to the jurisdiction of, a public utilities commission or other duly constituted regulatory body, or shall extend at least five years beyond the maturity of such bonds, and such corporation shall file with the commissioner of commerce or make public each year a statement and a report giving the income account covering the previous fiscal year and the balance sheet showing in reasonable detail the assets and liabilities at the end of such fiscal year.

(b) The book value of the outstanding capital stock of such corporation shall at the time of such investment be equal to at least two-thirds of its total funded debt.

(c) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a substantial portion of its property was acquired by consolidation, merger, purchase, or as a successor corporation, shall be considered together in determining the required period.

(d) For a period of five fiscal years next preceding the date of such investment the net earnings of such corporation shall have been each year not less than twice the annual interest charges on its total funded debt applicable to that period, and for such period the gross operating revenues of any such corporation shall have averaged per year not less than $1,000,000.

(e) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial portion thereof within five years immediately preceding the date of such investment by consolidation, merger, purchase or as a successor corporation, the gross operating revenues, net earnings and interest charges of the predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (d) have been complied with.

(f) The gross operating revenues and expenses of a corporation for the purpose of this subdivision shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated or leased and operated by such corporation, as determined by the system of accounts prescribed by the public utility commission or other similar regulatory body having jurisdiction in the matter. The gross operating revenues and expenses, as defined above, of subsidiary companies must be included, provided that all the mortgage bonds and a controlling interest in stock or stocks of such subsidiary companies are pledged as part security for the mortgage debt of the principal corporation.

(g) The net earnings of a corporation for the purpose of this subdivision shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, taxes other than federal and state income taxes, rentals, depreciation and provision for renewals and retirements of the physical assets of the corporation, and by adding to said balance its income from securities and miscellaneous sources, but not, however, to exceed 15 percent of said balance. The term "funded debt" shall be construed to mean all interest-bearing debt excepting therefrom unsecured obligations maturing within one year of date of issue.

(h) Such bonds must be part of an original issue of not less than $1,000,000 and must be mortgage bonds secured by a first or refunding mortgage secured by property owned and operated by the corporation issuing or assuming them, or must be underlying mortgage bonds secured by property owned and operated by the corporation issuing or assuming them, provided that such bonds are to be refunded by a junior mortgage providing for their retirement and provided further that the bonds under such junior mortgage comply with the requirements of this subdivision and that such underlying mortgage either is a closed mortgage or remains open solely for the issuance of additional bonds which are to be pledged under such junior mortgage. The aggregate principal amount of bonds secured by such first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed 60 percent of the value of the physical property owned as shown by the books of the corporation and subject to the lien of such mortgage or mortgages securing the total mortgage debt, provided that if a refunding mortgage, it must provide for the retirement on or before the date of their maturity of all bonds secured by prior liens on the property. No such savings bank shall loan upon or invest in bonds of such public utility companies in an amount exceeding in the aggregate ten percent of its deposits and surplus, nor exceeding five percent thereof in the bonds of any one public utility company.

Subd. 12. Class eleven. Class eleven shall be the bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and authorized to engage, and engaging, in the business of furnishing telephone service in the United States, provided that such corporation is subject to regulation by a public utility commission or similar federal or state regulatory body duly established by the laws of the United States or the states or state in which such corporation operates, subject to the following conditions:

(a) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a substantial portion of its property was acquired by consolidation, merger, purchase or as a successor corporation, shall be considered together in determining the required period; and such corporation shall file with the commissioner of commerce or make public in each year a statement and a report giving the income account covering the previous fiscal year and the balance sheet showing in reasonable detail the assets and liabilities at the end of such fiscal year.

(b) The book value of the outstanding capital stock of such corporation shall at the time of such investment be equal to at least two-thirds of its total funded debt.

(c) For a period of five fiscal years next preceding the date of such investment the net earnings of such corporation shall have been each year not less than twice the annual interest charges on its total funded debt applicable to that period, and for such period, the gross operating revenues of any such corporation shall have averaged per year not less than $5,000,000.

(d) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial portion thereof within five years immediately preceding the date of such investment by consolidation, merger, purchase or as a successor corporation, the gross operating revenues, net earnings and interest charges of the predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (c) have been complied with.

(e) The gross operating revenues and expenses of a corporation for the purpose of this subdivision shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated or leased and operated by such corporation, as determined by the system of accounts prescribed by the public utility commission or similar federal or state regulatory body having jurisdiction in the matter.

(f) The net earnings of a corporation for the purpose of this subdivision shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, taxes, other than federal and state income taxes, rentals, depreciation and provision, for renewals and retirements of the physical assets of the corporation, and by adding to said balance its income from securities and miscellaneous sources, but not, however, to exceed 15 percent of said balance. The term "funded debt" shall be construed to mean all interest-bearing debt excepting therefrom unsecured obligations maturing within one year of date of issue.

(g) Such bonds must be a part of an original issue or of a subsequent series of bonds of the aggregate amount of not less than $5,000,000, both the original issue and the subsequent series being protected by the same mortgage provisions, and must be secured by a first or refunding mortgage, and the aggregate principal amount of bonds secured by such first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed 60 percent of the value of the property, real and personal, owned absolutely as shown by the books of the corporation and subject to the lien of such mortgage, provided that if a refunding mortgage, it must provide for the retirement of all bonds secured by prior liens on the property. Not more than 33-1/3 percent of the property constituting the specific security for such bonds may consist of stock or unsecured obligations of affiliated or other telephone companies, or both. No such savings banks shall loan upon or invest in bonds of such telephone companies in an amount exceeding in the aggregate ten percent of its deposits and surplus, nor exceeding five percent thereof in the bonds of any one telephone company.

Subd. 13. Class twelve. Class twelve shall be: (a) bonds and obligations of the Federal Home Loan Banks established by Act of Congress known as the Federal Home Loan Bank Act, approved July 23, 1932, and Acts amendatory thereto, and in bonds and obligations of the Home Owners' Loan Corporation established by Act of Congress known as the Home Owners' Loan Act of 1933, and Acts amendatory thereto;

(b) certificates of deposits of any bank or trust company, however organized, the deposits of which are insured in whole or in part by the Federal Deposit Insurance Corporation, to the extent that such certificates of deposit are fully insured;

(c) loans secured by its own passbooks or other evidences of indebtedness;

(d) shares, accounts, or certificates of any savings association, however organized, the accounts of which are insured in whole or in part by the federal savings and loan insurance corporation, to the extent that such shares, accounts, or certificates are fully insured.

Subd. 14. Trust or estate assets. (a) The district court, upon petition of a trustee under a will or other instrument may, if the trust does not otherwise provide, authorize the trustee to invest the income or principal of the trust fund in policies of life or endowment insurance or annuity contracts issued by a life insurance company duly authorized to transact business in the state, on the life of any beneficiary of the trust or on the life of any person in whose life such beneficiary has an insurable interest.

(b) The district court, upon the application of a guardian, may authorize the guardian to invest income or principal of the estate of the ward in policies of life or endowment insurance or annuity contracts, issued by a life insurance company duly authorized to transact business in the state, on the life of the ward or on the life of a person in whose life the ward has an insurable interest.

Subd. 15. Class thirteen. Class thirteen shall be obligations payable in United States dollars issued or fully guaranteed by International Bank for Reconstruction and Development.

Subd. 16. Class fourteen. Class fourteen shall be obligations payable in United States dollars issued or fully guaranteed by the Asian Development Bank.

Subd. 17. Class fifteen. Class fifteen shall be obligations payable in United States dollars issued or fully guaranteed by the Inter-American Development Bank.

Subd. 18. Class sixteen. Class sixteen shall be obligations payable in United States dollars issued or fully guaranteed by the African Development Bank.

History: (7714) RL s 3022; 1907 c 468 s 7,8; 1913 c 124 s 1; 1913 c 506 s 1; 1917 c 88 s 1; 1919 c 181 s 1; 1923 c 421 s 1; 1927 c 368 s 1; 1927 c 422 s 1; 1931 c 296 s 1; 1933 c 256 s 1,2; 1933 c 307 s 1; 1933 c 368 s 1; Ex1933 c 50 s 1; 1939 c 105 s 1; 1939 c 141 s 1; 1939 c 409 s 1; 1941 c 380 s 1-3; 1943 c 197 s 1; 1943 c 635 s 6; 1945 c 140 s 1; 1951 c 344 s 1; 1953 c 261 s 1; 1953 c 496 s 1; 1957 c 601 s 22; 1959 c 88 s 15; 1959 c 601 s 1; 1961 c 298 s 5,6; 1963 c 153 s 10; 1965 c 46 s 2; 1965 c 315 s 1; 1969 c 51 s 1; 1973 c 123 art 5 s 7; 1973 c 426 s 1; 1973 c 497 s 2; 1974 c 27 s 1; 1974 c 64 s 1-3; 1976 c 2 s 33; 1977 c 5 s 1; 1978 c 674 s 11; 1980 c 524 s 1; 1980 c 551 s 1; 1980 c 599 s 2; 1980 c 614 s 123; 1980 c 618 s 12; 1Sp1981 c 4 art 2 s 6; 1983 c 289 s 114 subd 1; 1984 c 382 s 2; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 2; 1995 c 171 s 41-44; 1995 c 189 s 8; 1995 c 202 art 1 s 25; 1996 c 277 s 1; 2003 c 2 art 4 s 1



Section 50.145 — AUTHORIZED INVESTMENTS; GENERAL AUTHORITY.

Any savings bank subject to the supervision of the commissioner of commerce of the state of Minnesota shall in addition to other investments authorized by law have the power to purchase and hold as investments such bonds and securities as are legal investments for state banks and trust companies in Minnesota, but subject however to any limitation in such power that may be imposed by the commissioner of commerce, and the total amount of the investments made by any bank pursuant to this section and held at any one time shall not exceed 20 percent of the deposit liability of such bank, and not to exceed three-fourths of one percent of the deposit liability of such bank may be invested pursuant hereto in the securities or obligations of any one obligor.

History: 1947 c 78 s 1; 1959 c 88 s 16; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 45



Section 50.146 — AUTHORIZED INVESTMENTS; CORPORATIONS.

Subdivision 1. General authority. In addition to other investments authorized by law, a savings bank may invest in the following:

(a) The preferred stocks of any corporation organized under the laws of the United States or of any state, except banks, bank holding companies and trust companies, provided the net earnings of such corporation available for its fixed charges for five fiscal years next preceding the date of investment shall have averaged per year not less than 1-1/2 times the sum of its annual fixed interest charges, if any, its annual maximum contingent interest, if any, and its annual preferred dividend requirements; and during either of the last two years of such period, such net earnings shall have been not less than 1-1/2 times the sum of its fixed interest charges, if any, contingent interest, if any, and preferred dividend requirements for such year.

(b) The common stocks of any corporation organized under the laws of the United States or of any state, except banks, bank holding companies and trust companies, provided such stocks are registered on a national securities exchange, and such corporation shall have earned and paid cash dividends on its common stocks in each year for a period of ten fiscal years next preceding the date of investment.

(c) The stocks and bonds, notes, debentures or any other obligation of any corporation organized under the laws of the United States or of any state, except the stock of banks, bank holding companies and trust companies located in the Ninth Federal Reserve District, provided such investment shall be made with such prudence, discretion, and intelligence as will protect the safety of the principal of such investment as well as the income to be derived therefrom.

Subd. 2. General limitations. No investment shall be made by a savings bank pursuant to subdivision 1 in any corporation if the total amounts so invested by it exceeds an amount equal to 15 percent of its assets, or if the total investment in any one corporation exceeds (1) in amount, one-half of one percent of the assets of the savings bank, or (2) in number of shares, one percent of the total issued and outstanding shares of stock of such corporation, or if the total investment pursuant to the provisions of paragraph (c) of subdivision 1 exceeds an amount equal to three percent of the assets of the savings bank, nor shall any investment be made in any corporation with assets of less than ten million dollars.

Subd. 3. Specific limitation; domestic savings banks. Investments made pursuant to subdivision 1 shall be limited to savings banks organized under the laws of this state.

History: 1959 c 120 s 1-3; 1965 c 46 s 1; 1969 c 51 s 2,3; 1995 c 171 s 46



Section 50.1465 — AUTHORIZED INVESTMENTS; SERVICE CORPORATIONS.

Subdivision 1. Generally. In addition to other investments authorized by law, a savings bank may invest in the capital stock, obligations, or other securities of any corporation organized under the laws of this state if all or a majority of the capital stock of the corporation is owned by the savings bank, and if substantially all of the activity of the corporation consists of:

(1) activities in which the savings bank could engage directly;

(2) activities in which a state bank or national bank, or a subsidiary of a state bank or national bank, is authorized to engage as of August 1, 1995; and

(3) activities in which any state bank or national bank becomes authorized to engage after August 1, 1995, which are authorized by the commissioner.

Subd. 2. Restriction. No savings bank may make any investment under subdivision 1 in a subsidiary that engages primarily in activities in which the savings bank could not engage directly if its aggregate outstanding investment under this section in all subsidiaries that engage in activities in which the savings bank could not engage directly exceeds 25 percent of the capital stock and surplus of the savings bank.

History: 1979 c 321 s 2; 1995 c 171 s 47



Section 50.147 — AUTHORIZED INVESTMENTS; STUDENT LOANS.

In addition to other investments authorized by law, a savings bank organized under the laws of this state may make student loans. Such loans may be secured or unsecured, and the lender may require a comaker or guaranty under a governmental student loan guarantee plan, or both. The borrower shall certify to the lender that the proceeds of the loan are to be used by a student solely for the payment of expenses of college, university or vocational education.

History: 1969 c 658 s 1



Section 50.148 — AUTHORIZED INVESTMENTS; MANUFACTURED HOME LOANS.

In addition to other investments authorized by law, a savings bank organized and operated pursuant to this chapter, may make loans upon the security of manufactured homes, and any equipment installed or to be installed therein, in an amount not exceeding $30,000 repayable in installments, and the installment payments shall not exceed 15 years and 32 days from the date of the loan, notwithstanding that such loan is required to be repaid in installments or that the loan is secured by mortgage, pledge, or other collateral. Section 50.1485, subdivision 2, applies to all manufactured home loans made pursuant to the authority granted by this section. The authority granted by this section shall not extend to loans which finance the acquisition of inventory by a manufactured home dealer. A savings bank may purchase or invest in notes, bonds and retail installment sales contracts secured by or constituting first liens upon manufactured homes.

History: 1973 c 426 s 2; 1977 c 5 s 2; 1981 c 365 s 9; 1995 c 171 s 48



Section 50.1485 — LENDING AUTHORITY.

Subdivision 1. Generally. In addition to other investments authorized by law, a savings bank may make, purchase, or invest in:

(a) loans secured by the pledge of policies of life insurance, the assignment of which is properly acknowledged by the insurer;

(b) consumer loans, which may be unsecured or secured by personal or real property. Consumer loans include, but are not limited to, closed-end installment loans, single payment loans, nonamortizing loans, open-end revolving line of credit loans, credit card loans and extensions of credit, and overdraft protection loans. For the purpose of this paragraph, "consumer loan" means a loan made by the savings bank in which: (1) the debtor is a person other than an organization; (2) the debt is incurred primarily for personal, family, or household purpose; and (3) the debt is payable in installments or a finance charge is made;

(c) secured and unsecured loans to organizations and natural persons for business or commercial purposes. For the purpose of this paragraph, "organization" means a corporation, government or governmental subdivision, or agency, trust, estate, partnership, limited liability partnership, limited liability company, joint venture, cooperative, or association. "Business or commercial purpose" means a purpose other than personal, family, household, or agricultural purpose;

(d) secured and unsecured loans for agricultural purposes. For the purpose of this paragraph, "agricultural purpose" means a purpose relating to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, and forest products, and products raised or produced on farms, including processed or manufactured products;

(e) credit sale contracts, which means a sale of goods, services, or an interest in land in which credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind, and the debt is payable in installments or a finance charge is made;

(f) loans on the security of deposit accounts;

(g) real estate loans, subject to the conditions applicable to savings associations under section 51A.38 and Minnesota Statutes 1994, section 51A.385. "Real estate loans" which include a loan or other obligation secured by a first lien on real estate in fee or in a leasehold extending or renewable automatically for a period of at least ten years beyond the date scheduled for the final principal payment of the loan or obligation, or a transaction out of which a first lien or claim is created against the real estate, including the purchase of the real estate in fee by a savings bank and the concurrent or immediate sale of it on installment contract;

(h) secured or unsecured loans for the purpose of repair, improvement, rehabilitation, or furnishing of real estate;

(i) loans for the purpose of financing or refinancing an ownership interest in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, or a proprietary lease from, a corporation, limited liability company, trust, limited liability partnership, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of certificates or other evidence of ownership of the borrower;

(j) loans guaranteed or insured, in whole or in part, by the United States or any of its instrumentalities;

(k) issuance of letters of credit or other similar arrangements; and

(l) any other type of loan authorized by rules adopted by the commissioner.

Subd. 2. Loans and extensions of credit. (a) A savings bank may extend credit and make loans under section 47.59 on the same terms and subject to the same conditions as apply to other lenders under that chapter. A person may enter into a credit sale or service contract for sale to a savings bank, and a savings bank may purchase and enforce the contract, under the terms and conditions set forth in section 47.59, subdivisions 1 and 4 to 14.

(b) A savings bank may make or purchase extensions of credit authorized by sections 47.20, subdivision 1, 3, or 4a; 47.204; 47.21; 47.60; 48.153 to 48.155; 48.185; 48.195; 53C.01 to 53C.14; 59A.15; 334.01; 334.011; 334.012, and any other applicable law. The extensions of credit or purchases of extensions of credit may, but need not, be made under those sections in lieu of the authority set forth in this subdivision, and if so, are subject to those sections, and not this subdivision. A savings bank may also charge an organization any rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit the savings bank elects to make under section 334.01, subdivision 2, 334.011, or 334.012, chapter 334 does not apply to extensions of credit made pursuant to this section or the sections mentioned in this subdivision.

Subd. 3. Limit on total liabilities. The total liabilities to a savings bank, as principal, guarantor, or endorser of an individual, including the liabilities of a corporation which the individual owns or controls a majority interest in, a partnership, limited liability partnership, limited liability company, or unincorporated association, and in case of a corporation, of all subsidiaries of it in which the corporation owns or controls a majority interest, shall never exceed the limit provided for state banks under section 48.24.

Subd. 4. Real estate loans. In the case of any investment made by a savings bank in a loan secured by a mortgage on real property, including a real estate loan, in the event the ownership of the real estate security or any part of it becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, a savings bank may, without notice to the other party or parties, deal with the successor or successors in interest with reference to the mortgage and the debt secured in the same manner as with the party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured, without discharging or in any way affecting the original liability of the party or parties upon the debt secured.

Subd. 5. Leases of personal property. A savings bank may acquire and lease or participate in the acquisition and leasing of personal property to customers, and may incur additional obligations incidental to becoming an owner and lessor of the property to the same extent, and subject to the same conditions, as state banks under section 48.152.

History: 1995 c 171 s 49,69; 1996 c 414 art 1 s 19; 1997 c 157 s 67; 1998 c 260 s 1; 2005 c 19 s 1



Section 50.155 — PURCHASE OF CERTAIN MORTGAGE LOANS.

Savings banks that are subject to the supervision of the commissioner of commerce are authorized to make or purchase loans secured by real estate mortgage the payment of which is guaranteed in whole or in part by the United States or any instrumentality thereof under the Servicemen's Readjustment Act of 1944 and amendments thereof provided that the unguaranteed portion of such loan does not exceed 70 percent of the appraised value of the security.

History: 1945 c 236 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 50



Section 50.17 — DEPOSIT ACCOUNTS.

Subdivision 1. Generally. A deposit account with a savings bank is subject to a lien for the payment of charges that may accrue on the account under this chapter. A deposit account is subject to a debt offset for the debts of the deposit account holder to the savings bank. Deposit accounts may not be assessed for any debts or losses of the savings bank.

Subd. 2. Interest. The savings bank shall determine the rate and amount of interest, if any, to be paid on or credited to deposit accounts. The savings bank may establish reasonable classifications of accounts based on the types of accounts, the length of time accounts are continued in effect, the size of initial deposits into accounts, the minimum balances of accounts required for payment of interest, the frequency and extent of the activity on accounts, or location of the account, or on other classifications the savings bank considers appropriate.

Subd. 3. Ownership. Deposit accounts must be represented only by the account of each deposit account holder on the books of the savings bank, and the accounts or any interest is transferable only on the books of the savings bank and upon proper written application by the transferee. The savings bank may treat the holder of record of a deposit account as the owner of it for all purposes without being affected by any notice to the contrary unless the savings bank has acknowledged in writing notice of a pledge of the deposit account. A savings bank may also offer negotiable time deposits.

Subd. 4. Minors. A savings bank may issue deposit accounts to or in the name of a minor, which shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with interest or dividends, shall be paid to the minor. The minor's receipt, draft, negotiable order of withdrawal, or acquittance in any form, is sufficient release and discharge of the savings bank for withdrawal, until a guardian appointed in this state for the minor has delivered a certificate of appointment to the savings bank.

Subd. 5. School or institution thrift savings plan. A savings bank may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the savings bank in any school or institution thrift or savings plan, and it may accept savings accounts at the school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for this purpose.

Subd. 6. P.O.D. deposits. When a deposit is made in the names of two or more persons jointly, or by a person payable on death (P.O.D.) to another, or by a person in trust for another, the rights of the parties and the savings bank are determined by sections 524.6-201 to 524.6-214.

Subd. 7. Joint tenancy. The pledge or hypothecation to a savings bank of all or part of a deposit account in joint tenancy signed by a tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account must, unless the terms of the deposit account provide specifically to the contrary, be a valid pledge and transfer to the savings bank of that part of the account pledged or hypothecated, and must not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

Subd. 8. Fiduciary deposits. A savings bank may accept deposits in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. The fiduciary may open, make additions to, and withdraw the account in whole or in part. The withdrawal value of the account, and interest, or other rights relating to it may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long as the fiduciary is living. The payment or delivery to the fiduciary or a receipt or acquittance signed by the fiduciary to whom the payment or any delivery of rights is made is a valid and sufficient release and discharge of a savings bank for the payment or delivery so made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to a savings bank and the savings bank has no written notice of any other disposition of the beneficial estate, the withdrawal value of the account, and interest or dividends, or other rights relating to it may, at the option of a savings bank, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. The payment or delivery to the beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by the beneficiary, beneficiaries, or designated person, for the payment or delivery is a valid and sufficient release and discharge of a savings bank for the payment or delivery. This section does not apply to P.O.D. accounts under sections 524.6-201 to 524.6-214.

Subd. 9. Payments to guardian. When a deposit account is held in a savings bank by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the savings bank may pay or deliver the withdrawal value of the deposit account and any earnings that may have accrued on it to the guardian for the person upon proof of appointment and qualification. If the savings bank has received no written notice and is not on actual notice that the deposit account holder has been adjudicated incompetent, it may pay or deliver the funds to the holder in accordance with the provisions of the deposit account contract, and the receipt or acquittance of the holder is a valid and sufficient release and discharge of the savings bank for the payment or delivery so made.

Subd. 10. Investment by certain entities. Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary, and public corporations authorized by law, funds, and organizations, are specifically authorized and empowered to invest funds held by them, without any order of any court, in deposit accounts of a savings bank, and the investments are considered legal investments for the funds.

Subd. 11. Service charges. A savings bank may contract with depositors for service charges in connection with the opening and maintaining of deposit accounts and for providing services ancillary to the opening and maintaining of deposit accounts. The service charges are a matter of contract between the savings bank and the depositor, and the contract will be fully enforceable in accordance with its stated terms.

History: (7717) RL s 3025; 1907 c 468 s 9; 1951 c 411 s 1; 1953 c 82 s 1; 1957 c 601 s 23; 1986 c 444; 1995 c 171 s 51



Section 50.171 — TREASURY TAX AND LOAN ACCOUNTS OF THE UNITED STATES.

A savings bank shall have the power and authority to accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of the Treasury of the United States.

History: 1978 c 747 s 1



Section 50.175 — NEGOTIABLE ORDER OF WITHDRAWAL ACCOUNT.

Subdivision 1. Authorization. Any savings bank organized and operating pursuant to this chapter, may establish negotiable order of withdrawal accounts on which it may or may not pay interest or dividends. Withdrawals from the accounts are subject to the right of the savings bank to require the depositor or account holder to give notice of an intended withdrawal not less than 14 days before the withdrawal is made, even though in practice the notice is not regularly required and the depositor or account holder is allowed to make withdrawals by negotiable or transferable instruments for the purpose of making payments to third persons or otherwise.

Subd. 2. Reserves. A savings bank shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for any individual savings bank from time to time based upon examination findings or other reports relating to the savings bank that are available to the commissioner. Reserves for an individual savings bank as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

History: 1977 c 104 s 1; 1981 c 182 s 3; 1982 c 424 s 130; 1995 c 171 s 52; 1997 c 187 art 3 s 9



Section 50.18 — METHOD OF DETERMINING SURPLUS.

In determining the percent of surplus held by any such bank, its interest paying stock, notes, and bonds shall be estimated at their market value; notes and bonds having not more than six months' unpaid interest at their face, and real estate not above cost. As to stocks, bonds, and notes having more than six months accrued and unpaid interest, and all other investments not herein enumerated, their value shall be determined by the commissioner of commerce, who may change their valuation from time to time.

History: (7718) RL s 3026; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 50.19 — REPORTS TO THE COMMISSIONER.

Each savings bank shall submit the reports required of state banks pursuant to section 48.48 and such other information as the commissioner of commerce may require.

History: (7719) RL s 3027; 1907 c 468 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 53



Section 50.20 — REPORT TO SHOW LIABILITIES.

This report shall also state all its liabilities on the morning of January first, and show:

(1) the amount due the depositors, including any dividend to be credited to them for the half year ending on that day; and

(2) all other debts or claims against it which are or may be a charge upon its assets.

It shall also state the amount deposited during the previous year and the amounts withdrawn during the same period; the whole amount of interest or profits received or earned and the amount of dividends or interest credited to depositors; the number of accounts opened or reopened; the number of accounts closed during the year; and the number of open accounts at the end of the year; and such other information as may be required by the commissioner of commerce.

History: (7720) RL s 3028; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 50.212 — SAVINGS BANK REGULATION.

Subdivision 1. Commerce Department to control. The commissioner of commerce shall have charge of the execution of all laws relating to the savings banks chartered under the laws of Minnesota and relating to the business of those savings banks.

Subd. 2. Commissioner supervision. The commissioner shall supervise the books, records, and affairs of all savings banks doing business in the state as provided in section 46.04.

Subd. 3. Official communications referred to directors. Each official communication from the commissioner to a savings bank relating to any examination conducted by the commissioner or containing suggestions and recommendations as to the conduct of business of the savings bank, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and noted in the meeting minutes.

History: 1995 c 171 s 55



Section 50.24 — EXISTING BANKS CONFORMED; EXCEPTIONS.

The powers, privileges, and duties conferred and imposed on any savings corporation heretofore organized by its charter or act of incorporation, are hereby abridged, enlarged, or modified, as each case may require, so that each such charter or act shall be conformed to the provisions hereof; and every such savings corporation shall possess the powers and privileges, and be subject to the duties, liabilities, and restrictions herein prescribed; but investments heretofore lawfully made shall be unaffected by this section, if the same be conformed to the provisions of this chapter as rapidly as may be, in the ordinary course of business, without loss or embarrassment to the bank and its patrons; provided, that savings banks organized and existing prior to the passage of Laws 1879, chapter 109, may continue under the laws then in force applicable thereto and amendatory thereof until they reorganize hereunder, unaffected by any provision in Revised Laws 1905, repealing the same, expressly or by implication.

History: (7724) RL s 3032



Section 50.245 — BRANCHES; ACQUISITIONS.

Subdivision 1. Authority for branch offices. A savings bank may establish any number of detached facilities as may be approved by the commissioner of commerce pursuant to sections 47.51 to 47.57. The savings bank shall not change the location of a detached facility without prior written approval of the commissioner of commerce. A savings bank may establish a loan production office, without restriction as to geographical location, upon written notice to the commissioner of commerce.

Subd. 2. Authority for branch offices in other states. The authorization contained in subdivision 1 is in addition to the authority granted savings banks in section 47.52. A savings bank chartered in this state, whether or not the subsidiary of a savings bank holding company, has the same authority as a bank to conduct interstate mergers affecting interstate branching under section 49.411. The merger may be between banks and with other banks or savings banks.

Subd. 3. Interstate acquisitions. A savings bank chartered in this state and a savings bank holding company with its principal offices in this state may acquire control of a financial institution chartered in any other state or a financial institution holding company with principal offices in any other state. A savings bank chartered in any other state and a savings bank holding company with principal offices in any other state may acquire control of a savings bank chartered in this state or a savings bank holding company with principal offices in this state.

Subd. 4. Procedural requirements. Procedural requirements contained in sections 48.90 to 48.99 apply to interstate acquisitions by savings banks and savings bank holding companies.

Subd. 5. Definitions. For the purpose of this section, the terms defined in this subdivision have the meanings given them.

(a) "Financial institution" means a bank, savings bank, savings association, or trust company, whether chartered under the laws of this state, another state or territory, or under the laws of the United States.

(b) "Loan production office" means a place of business at which a savings bank provides lending if the loans are approved at the main office or detached facility of the savings bank, but at which a savings bank may not accept deposits except through a remote service unit.

(c) "Remote service unit" means an electronic financial terminal as defined in section 47.61.

Subd. 6. [Repealed by amendment, 1997 c 157 s 34]

History: 1980 c 514 s 1; 1995 c 171 s 58; 1996 c 414 art 1 s 20; art 3 s 8; 1997 c 157 s 34



Section 50.25 — BANKS ORGANIZED UNDER THE LAWS OF MINNESOTA; CAPITAL STOCK; AMENDMENT OF ARTICLES.

A corporation which was incorporated and organized under the laws of Minnesota for the purpose of doing a savings bank business, may have capital stock of $100 per share, par value; provided, the minimum required capital shall not be less than $500,000. The capital funds of a proposed savings bank shall be in such greater amount which the commissioner considers necessary, having in mind the deposit potential for such a proposed bank and current industry standards of capital adequacy.

History: (7725) 1911 c 332 s 1; 1982 c 473 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 59



Section 50.28 — DECLARATORY JUDGMENTS.

At any time after a controversy has arisen between the commissioner of commerce and a savings bank with respect to a question of law or rule or with respect to a question involving immeasurable or irreparable damage to the savings bank, and before an administrative or judicial hearing, the savings bank or the commissioner may apply to a court of competent jurisdiction in the county in which the home office of the savings bank is located for a declaratory judgment as to the question.

History: 1995 c 171 s 60






Chapter 51 — SAVINGS, BUILDING, AND LOAN



Chapter 51A — SAVINGS ASSOCIATIONS

Section 51A.01 — CITATION.

Sections 51A.01 to 51A.58 may be cited as the "Savings Association Act."

History: 1969 c 490 s 1; 1989 c 217 s 1; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.02 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 51A.01 to 51A.57, the words and phrases defined in this section have the meanings given them, except to the extent that any such word or phrase specifically is qualified by its context.

Subd. 2. MS 1986 [Renumbered subd 7]

Subd. 2. Affiliate. "Affiliate" means a person or organization controlled by, controlling, or under common control with another person or organization.

Subd. 2a. MS 1986 [Renumbered subd 10]

Subd. 3. MS 1986 [Renumbered subd 13]

Subd. 3. Agreement. "Agreement" means the bargain of the parties in fact as found in their contract language or by implication from other circumstances including course of dealings, usage of trade, or course of performance.

Subd. 4. MS 1986 [Repealed by amendment, 1988 c 666 s 2]

Subd. 4. Agricultural purpose. "Agricultural purpose" means a purpose relating to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and their products, including processed and manufactured products, and products raised or produced on farms, including processed or manufactured products.

Subd. 4a. MS 1986 [Repealed by amendment, 1988 c 666 s 2]

Subd. 5. MS 1986 [Renumbered subd 23]

Subd. 5. Amount financed. "Amount financed" has the meaning given the term in the Code of Federal Regulations, title 12, part 226.

Subd. 6. MS 1986 [Renumbered subd 24]

Subd. 6. Annual percentage rate. "Annual percentage rate" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, but using the definition of "finance charge" used in this section.

Subd. 7. Association. "Association" means a mutual or capital stock savings association or savings association chartered under the provisions of sections 51A.01 to 51A.57.

Subd. 8. Branch office. "Branch office" means an office other than the home office at which deposit accounts are opened and loans are made.

Subd. 9. MS 1986 [Renumbered subd 30]

Subd. 9. Business purpose. "Business purpose" means a purpose other than personal, family, household, or agricultural purpose.

Subd. 10. MS 1986 [Renumbered subd 31]

Subd. 10. Capital stock. "Capital stock" means the aggregate of shares of nonwithdrawable capital issued by a capital stock association, but does not include nonwithdrawable capital represented by capital certificates.

Subd. 11. MS 1986 [Renumbered subd 32]

Subd. 11. Card issuer. "Card issuer" means a person who provides credit by issuing a credit card.

Subd. 12. MS 1986 [Renumbered subd 34]

Subd. 12. Cardholder. "Cardholder" means a person to whom a credit card is issued or who has agreed with the card issuer to pay obligations arising from the issuance to or use of the card by another person.

Subd. 13. MS 1986 [Renumbered subd 36]

Subd. 13. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 14. MS 1986 [Renumbered subd 38]

Subd. 14. Conditional sale contract. "Conditional sale contract" or "credit sale contract" means a contract evidencing a sale on credit.

Subd. 15. Conspicuous. "Conspicuous" means, in reference to a term or clause, that it is written so that a reasonable person against whom it is to operate ought to have noticed it.

Subd. 16. MS 1986 [Repealed by amendment, 1988 c 666 s 2]

Subd. 16. Consumer. "Consumer" means the debtor to whom credit is granted in a consumer loan.

Subd. 17. MS 1986 [Renumbered subd 46]

Subd. 17. Consumer loan. "Consumer loan" means a loan made by an association in which:

(1) the debtor is a person other than an organization;

(2) the debt is incurred primarily for a personal, family, household, or agricultural purpose; and

(3) the debt is payable in installments or a finance charge is made.

Subd. 18. MS 1986 [Renumbered subd 47]

Subd. 18. Credit. "Credit" means the right granted by an association to a borrower to defer payment of debt, to incur debt and defer its payment, or to purchase property or services and defer payment.

Subd. 19. MS 1986 [Renumbered subd 48]

Subd. 19. Credit card. "Credit card" means a card or device issued under an arrangement pursuant to which a card issuer gives to a cardholder the privilege of obtaining credit from the card issuer or other person in purchasing or leasing property or services, obtaining loans, or otherwise. A transaction is "pursuant to a credit card" only if credit is obtained according to the terms of the arrangement by transmitting information contained on the card or device orally, in writing, by mechanical or electronic methods, or in any other manner. A transaction is not "pursuant to a credit card" if the card or device is used solely in that transaction to:

(1) identify the cardholder or evidence the cardholder's creditworthiness and credit is not obtained according to the terms of the arrangement;

(2) obtain a guarantee of payment from the cardholder's deposit account, whether or not the payment results in a credit extension to the cardholder by the card issuer; or

(3) effect an immediate transfer of funds from the cardholder's deposit account by electronic or other means, whether or not the transfer results in a credit extension to the cardholder by the card issuer.

Subd. 20. MS 1986 [Renumbered subd 49]

Subd. 20. Credit sale. "Credit sale" means a sale of goods, services, or an interest in land in which:

(1) credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind; and

(2) the debt is payable in installments or a finance charge is made.

Subd. 21. MS 1986 [Renumbered subd 50]

Subd. 21. Demand deposit account. "Demand deposit account" has the meaning given the term in the Code of Federal Regulations, title 12, part 204.

Subd. 22. MS 1986 [Renumbered subd 51]

Subd. 22. Deposit account. "Deposit account" means funds deposited with an association in the form of a savings account, time deposit account, NOW account, demand deposit account, or treasury and tax loan account.

Subd. 22a. MS 1986 [Renumbered subd 52]

Subd. 22b. MS 1986 [Renumbered subd 53]

Subd. 23. MS 1986 [Renumbered subd 54]

Subd. 23. Dwelling unit. "Dwelling unit" means a single, unified combination of rooms designed for residential use by one family in a multiple dwelling unit structure, and which is not "home property."

Subd. 24. MS 1986 [Repealed by amendment, 1988 c 666 s 2]

Subd. 24. Earnings. "Earnings" means that part of the sources available for payment of earnings of an association which is declared payable on savings accounts from time to time by the board of directors, and is the cost of savings money to the association. Earnings also may be referred to as "interest" or "dividends."

Subd. 25. MS 1986 [Renumbered subd 56]

Subd. 25. Federal association. "Federal association" means an association or savings bank with its home office in this state and chartered under the federal Home Owners' Loan Act of 1933, United States Code, title 12, sections 1461 to 1470.

Subd. 26. Finance charge. "Finance charge" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of default or delinquency under section 47.59 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge for an extension or deferment under section 47.59, unless the parties agree that these charges are finance charges;

(2) any additional charge under section 47.59, subdivision 6; or

(3) a discount, if an association purchases a contract evidencing a credit sale or loan at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation.

Subd. 27. Financial institution. "Financial institution" means a savings association, commercial bank, trust company, credit union, or industrial loan and thrift company.

Subd. 28. Home office. "Home office" means the office of the association designated by it as its principal office.

Subd. 29. Home property. "Home property" means real estate on which there is located, or will be located pursuant to a real estate loan, either a structure designed for residential use by one family or a unit in a residential common interest community, including all elements pertinent thereto, designed for residential use by one family in a multiple dwelling unit structure or complex, and includes fixtures, furnishings and equipment.

Subd. 30. Impaired condition. "Impaired condition" means a condition in which, based upon accepted examination practices, the assets of an association do not have an aggregate value equal to the aggregate amount of liabilities of the association to its creditors, including its members and all other persons.

Subd. 31. Improved real estate. "Improved real estate" means real estate on which there is a structure or an enclosure, or which is reclaimed, prepared as building lots or sites, or otherwise occupied, made better, more useful, or of greater value by care so as to provide an enjoyment thereof.

Subd. 32. Insured association. "Insured association" means an association the deposit accounts of which are insured wholly or in part in accordance with the provisions of sections 51A.01 to 51A.57.

Subd. 33. Lender credit card. "Lender credit card" means a credit card issued by an association or federal association.

Subd. 34. Liquid assets. "Liquid assets" means cash on hand; cash on deposit in federal home loan banks, state banks performing similar reserve functions, commercial banks, or insured associations or federal associations, which is withdrawable upon not more than 30 days' notice and which is not pledged as security for indebtedness, except that any deposits in a bank under the control or in the possession of any supervisory authority shall not be considered as liquid assets; and obligations of the United States, or such government guaranteed obligations as are approved by the Federal Savings and Loan Insurance Corporation.

Subd. 35. Loan. (a) Except as provided in paragraph (b), "loan" includes:

(1) the creation of debt by the association's or federal association's payment of or agreement to pay money to the borrower or to a third person for the account of the borrower;

(2) the creation of debt pursuant to a lender credit card in any manner, including a cash advance or the card issuer's honoring a draft or similar order for the payment of money drawn or accepted by the borrower, paying or agreeing to pay the borrower's obligation, or purchasing or otherwise acquiring the borrower's obligation from the obligee or the borrower's assignee;

(3) the creation of debt by a cash advance to a borrower pursuant to an overdraft line of credit arrangement;

(4) the creation of debt by a credit to an account with the lender upon which the borrower is entitled to draw immediately;

(5) the forbearance of debt arising from a loan; and

(6) the creation of debt pursuant to open-end credit.

(b) "Loan" does not include the forbearance of debt arising from a sale or lease.

Subd. 36. Member. "Member" means a person holding a deposit account of a mutual association, and a person borrowing from or assuming or obligated upon a loan or interest therein held by a mutual association, or purchasing property securing a loan or interest held by a mutual association, and any other person obligated to a mutual association. A joint and survivorship relationship, whether of savers or borrowers, constitutes a single membership.

Subd. 37. Money market deposit account. "Money market deposit account" has the meaning given the term in the Code of Federal Regulations, title 12, part 561.

Subd. 38. Net income. "Net income" means gross revenues for an accounting period less all expenses paid or incurred, taxes, and losses sustained as shall not have been charged to reserves pursuant to the provisions of sections 51A.01 to 51A.57.

Subd. 39. NOW account. "NOW account" has the meaning given the term in the Code of Federal Regulations, title 12, part 561.

Subd. 40. Official fees. "Official fees" means:

(1) fees and charges which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating, or satisfying a security interest or mortgage related to a loan or credit sale, and any separate fees or charges that actually are or will be paid to public officials for recording a notice described in section 580.032, subdivision 1; and

(2) premiums payable for insurance in lieu of perfecting a security interest or mortgage otherwise required by an association in connection with a loan or credit sale, if the premium does not exceed the fees and charges described in clause (1) which would otherwise be payable.

Subd. 41. One borrower. "One borrower" means (1) any person or entity which is, or which upon the making of a loan will become, obligor on a real estate loan, (2) nominees of such obligor, (3) all persons, trusts, partnerships, syndicates, and corporations of which such obligor is a nominee or a beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock, and (4) if such obligor is a trust, partnership, syndicate, or corporation, all trusts, partnerships, syndicates, and corporations of which any beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock, is also a beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock of such obligor.

Subd. 42. Open-end credit. "Open-end credit" means an arrangement pursuant to which:

(1) an association may permit a borrower, from time to time, to obtain loans, including but not limited to an overdraft checking line of credit arrangement, a secured or unsecured line of credit agreement, or a credit card line of credit;

(2) the amounts financed and the finance and other appropriate charges are debited to an account; and

(3) the finance charge, if made, is computed on the account periodically.

Subd. 43. Organization. "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, joint venture, cooperative, limited liability company, or association.

Subd. 44. Payable in installments. "Payable in installments" means that payment is required or permitted by agreement to be made in more than four periodic payments. If any periodic payment under an agreement requiring or permitting two or more periodic payments is more than twice the amount of any other periodic payment, a loan is "payable in installments."

Subd. 45. Person. "Person" means a natural person or an organization.

Subd. 46. Primary lending area. "Primary lending area" means the state of Minnesota.

Subd. 47. Real estate loan. "Real estate loan" means any loan or other obligation secured by a first lien on real estate held in fee or in a leasehold extending or renewable automatically for a period of at least ten years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a first lien or claim is created against such real estate, including inter alia the purchase of such real estate in fee by an association and the concurrent or immediate sale thereof on installment contract.

Subd. 48. Savings account. "Savings account" means any deposit account other than a time deposit account, a NOW account, a demand deposit account, or a treasury tax and loan account. Savings accounts include but are not limited to money market deposit accounts.

Subd. 49. Savings liability. "Savings liability" means the aggregate amount of savings accounts, including earnings credited to such accounts, less redemptions and withdrawals.

Subd. 50. Service organization. "Service organization" means an affiliate organization substantially all the activities of which consist of activities as the commissioner may approve.

Subd. 51. Sources available for payment of earnings. "Sources available for payment of earnings" means net income for an accounting period less amounts transferred to reserves as provided in or permitted by sections 51A.01 to 51A.57, plus any balance of undivided profits whether same are designated as such or by other language from preceding accounting periods.

Subd. 52. Stockholder. "Stockholder" means the holder of one or more shares of any class of capital stock of a capital stock association organized and operating pursuant to the provisions of Laws 1981, chapter 276.

Subd. 53. Surplus. "Surplus" means the aggregate amount of the undistributed net income for an association held as undivided profits or unallocated reserves for general corporate purposes, and any paid-in surplus held by an association.

Subd. 54. Thrift institution. "Thrift institution" means an association, a mutual savings bank, a cooperative bank, a homestead association, a savings association, a federal association, and a supervised thrift and residential financing institution of a substantially similar nature.

Subd. 55. Time deposit. "Time deposit" has the meaning given the term in the Code of Federal Regulations, title 12, part 204.

Subd. 56. Withdrawal value. "Withdrawal value" means the amount credited to a deposit account of a member, less lawful deduction therefrom, as shown by the records of the association.

History: 1969 c 490 s 2; 1971 c 387 s 1; 1980 c 524 s 2-4; 1980 c 618 s 12; 1981 c 276 s 1-5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 2; 1989 c 217 s 2; 1993 c 137 s 4; 1993 c 257 s 29; 1995 c 171 s 61-63; 1995 c 202 art 1 s 25; art 3 s 4-6; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 1999 c 11 art 3 s 2



Section 51A.03 — INCORPORATION.

Subdivision 1. Application for certificate of incorporation. Any three or more individuals, residents of this state, may apply to form a mutual association or capital stock association to promote thrift and home financing subject to approval as provided in sections 51A.01 to 51A.57. Three of the individual applicants shall be incorporators and sign and acknowledge before an officer competent to take acknowledgments of deeds, two copies of an application for a certificate of incorporation in the form prescribed by the commissioner of commerce, and of the bylaws in the form set out in this section or in a form approved by the commissioner, which shall be filed with the commissioner, accompanied by the incorporation fee. The applicants shall submit with their application statements, exhibits, map, and other data which the commissioner may require. The data must be sufficiently detailed and comprehensive to enable the commissioner of commerce to pass upon the application as to the criteria set out in subdivision 3.

Subd. 2. Preapproved bylaws of mutual associations. The following form of bylaws may be adopted and used by any mutual association without specific approval of the commissioner. The bylaws may be amended and different bylaws may be adopted with the approval of the commissioner.

(1) Meeting procedure. All meetings of the members and of the board of directors shall be conducted in accordance with Robert's Rules of Order.

(2) Annual meeting of members. The annual meeting of the members of the association for the election of directors and for the transaction of other business of the association shall be held at its home office at a time and day to be specified in January in each year, or, if a legal holiday, then on the next succeeding day not a legal holiday. The annual meeting may be held at another time and day in January or at another place in the same community the board of directors determines, but at least ten days' written notice thereof shall be sent to the last known address of each member as it appears upon the membership records of the association, or ten days' notice of the other time, date, and place of meeting shall be given by publication in a newspaper of general circulation in the county in which the home office of the association is located. At each annual meeting, the officers shall make a report of the financial condition of the association and of its progress for the preceding year, and shall outline a program for the succeeding year.

(3) Special meetings of members. A special meeting of the members of the association may be called at any time by the chair of the board of directors, the president, or the board of directors, and shall be called by the president, a vice-president, or the secretary upon the written request of members of record holding, in the aggregate, at least one-tenth of the savings liability of the association. The written requests shall state the purposes of the meeting and shall be delivered at the principal office of the association addressed to the president.

(4) Notice of meetings of members. Except as hereinabove provided, no notice of annual meetings of members need be given to members. Notice of each special meeting of members shall state the purposes for which the meeting is called, the place of meeting, and the time when it shall convene, and shall be published once a week for two consecutive calendar weeks, in each instance on any day of the week, prior to the date on which the special meeting shall convene, in a newspaper of general circulation in the county in which the principal office of the association is located. In addition to the publication of the notice, a copy thereof shall be posted in a conspicuous public place in the principal office of the association during the 14 days immediately preceding the date on which the special meeting shall convene.

(5) Procedure for nomination of directors. On or before the 30th day prior to the date of the annual meeting the president, with the approval of the board of directors, shall appoint a nominating committee of three members of the association, and the nominating committee shall, on or before the 15th day prior to the date of the annual meeting, nominate a qualified member of the association to serve as a director for each vacancy in the board of directors of the association and to succeed each director whose term is expiring at the annual meeting. The nominations shall be in writing, signed by the members of the nominating committee, and shall be filed with the secretary of the association. Any member of the association, acting in that capacity, may nominate any qualified member of the association for the office of director to fill any vacancy in the board of directors or to succeed each director whose term is expiring at the annual meeting, provided the nomination is made in writing, signed by the member, and filed with the secretary of the association and with the commissioner at least 15 days before the meeting. The written nomination by a member acting in that capacity shall contain the following information to the extent known to the member: (1) The names and addresses of the nominees; (2) the major occupations of the nominees; (3) the total number of votes that to the knowledge of the member will be voted for the nominees; (4) the name and residence address of the member; and (5) the number of votes which may be cast by the members. The names of all nominees nominated by the nominating committee and by members, as herein provided, shall be printed, typed, or written upon ballots, which shall be used in the election of directors at the annual meeting, and no other nomination shall be considered at the meeting; provided that in the event no nomination has been made either by the nominating committee or by a member as herein provided, nominations may be made from the floor at the annual meeting.

(6) New business. Any new business to be taken up at the annual meeting, including any proposal to increase or decrease the number of directors of the association, shall be stated in writing and filed with the secretary of the association on or before the 20th day prior to the date of the annual meeting, and all business so stated, proposed, and filed shall be considered at the annual meeting, but no other proposals shall be acted upon at the annual meeting. Any member may make any other proposal at the annual meeting and the same may be discussed; but unless stated in writing and filed with the secretary at least 20 days before the meeting, the proposals shall be laid over for action at an adjourned, special, or regular meeting of the members taking place 30 days or more after the annual meeting. This provision shall not prevent consideration at the annual meeting of the reports of officers and reports of committees. No new business shall be acted upon at a special meeting of the members except that which has been stated in the published notice of the meeting as provided in paragraph 4 of the bylaws.

(7) Meetings of the board of directors. The board of directors shall meet regularly without notice at least once each month at the place, hour, and date fixed by resolution of the board of directors. Special meetings of the board of directors may be held and shall be called by the secretary upon the written request of the president or of three directors. All special meetings shall be held upon at least three days' written notice to each director unless notice be waived in writing by each director before or after the meeting. The notice shall state the place, time, and purposes of the meeting. No notice need be given of any meeting at which every director shall be present. A majority of the total number of directors authorized shall constitute a quorum for the transaction of business. The act of a majority of the directors present at any meeting at which there is a quorum shall be the act of the board of directors. If the board of directors of the association elects a chair of the board of directors, that person shall preside at all meetings of the board of directors, if present, and may exercise any and all powers and perform any and all duties which the board of directors, by resolution, confers.

(8) Resignation and removal of directors. Any director may resign at any time by sending a written notice of the resignation to the principal office of the association addressed to the secretary. Unless otherwise specified therein, the resignation shall take effect upon receipt thereof by the secretary. Any director may be removed either with or without cause at any time by the majority of all votes cast at any annual meeting of members, or at any special meeting of members called for that purpose. Any director, after an opportunity for being heard, may be removed for cause by a two-thirds majority vote of the total number of directors authorized, at any regular meeting or at any special meeting called for that purpose. More than three consecutive absences from regular meetings of the board of directors, unless excused by resolution of the board of directors, shall automatically constitute a resignation, effective when the resignation is accepted by the board of directors.

(9) Compensation of directors. The board of directors, by resolution, may provide for reasonable compensation to be paid to directors for services as directors, which compensation shall not preclude any director from serving the association in any other capacity and receiving compensation therefor.

(10) Executive and other committees. The president with the approval of the board of directors may appoint an executive committee of not less than three members of the board which shall have all the powers of the board of directors between meetings of the board. Actions taken by the executive committee shall be disclosed to the board of directors at its next regular or special meeting. There may be a loan policy committee, and other committees the president appoints and empowers with the approval of the board of directors.

(11) Officers. The officers of the association shall consist of a president to be chosen from among the directors, one or more vice-presidents, a secretary, a treasurer, and any other officers authorized by the board of directors, and shall be elected at the first meeting of the board of directors which follows the annual meeting of members, and which shall be held within 30 days after the annual meeting of members. The board of directors may authorize the appointment of additional officers and employees as it may from time to time determine. Any one person may hold any two offices, except that during tenure as president, the president may not hold the office of secretary or treasurer. The term of office of all officers shall be one year or until their respective successors are elected and qualified; but any officer may be removed at any time by the board of directors for or without cause. The officers shall have the powers, duties, and authority generally appropriate to the office held, subject to special provision made by the board of directors at any time.

(12) Execution of instruments. All contracts, notes, drafts, acceptances, checks, endorsements, assignments, releases, deeds, all evidences of indebtedness of the association, and all documents, instruments, or writings of any nature shall be signed, executed, verified, acknowledged, and delivered by the officers, agents, or employees of the association, or any one of them in a manner as from time to time may be determined by resolution of the board of directors. Proxies to vote with respect to securities or accounts owned by the association may be executed and delivered from time to time by the president, a vice-president, the secretary or treasurer of the association, or by any other person authorized by resolution of the board of directors.

(13) Evidence of savings account. Officers or employees designated by the board of directors shall deliver to each person upon the initial credit to that person's savings account in the association an account book or other written evidence of the account where the issuance of the evidence may be required.

(14) Corporate seal. The seal shall be two concentric circles between which shall be the name of the association. The year of incorporation and the name of this state shall, and an emblem may, appear in the center.

(15) Fiscal year. The fiscal year shall be the calendar year.

(16) Amendments. With the approval of the commissioner, amendments of these bylaws may be made from time to time or different bylaws adopted by vote of the members, or by a two-thirds majority vote of the total number of directors authorized.

We, the undersigned, being the incorporators of the .................... SAVINGS ASSOCIATION, do hereby adopt and for that purpose do sign and acknowledge the foregoing bylaws as and for the bylaws of the .................... SAVINGS ASSOCIATION, this ..... day of ..............., .....

[Repealed, 1988 c 666 s 75]

Subd. 2b. Regulation of capital stock associations. The incorporation, formation, and corporate governance of capital stock associations are governed by chapter 302A, except to the extent the provisions of this chapter conflict with the provisions of chapter 302A, in which case the provisions of this chapter govern.

Subd. 3. Notice and hearing. Upon receipt of an application for a certificate of incorporation to form an association, including supporting data, the commissioner of commerce shall fix a time, within 60 days after the filing of the application, for a hearing at its office at the State Capitol, at which hearing it shall decide whether or not the application shall be granted. A notice of hearing shall be published in the form prescribed by the commissioner of commerce in a newspaper of general circulation published in the municipality in which the proposed association is to be located, and if there be no such newspaper, then at the county seat of the county in which the association is proposed to be located. The notice shall be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. Any interested person may appear at the hearing in person or by agent or attorney, and orally or in writing show cause upon any relevant ground why the certificate should not be issued.

If upon the hearing it appears that the applicants are of good moral character and financial integrity, that there is a reasonable public demand for this association in the location specified by the application, that there is a reasonable probability of the proposed association's usefulness and success, that the association can be established without undue injury to the properly conducted, existing financial institution in the locality, and that the association will be properly and safely managed, the application may be granted; otherwise it shall be denied. Any hearing required by this section shall be conducted by the commissioner of commerce in accordance with the provisions of the Administrative Procedure Act, sections 14.001 to 14.69, governing contested cases, including the provisions of the act relating to judicial review of agency decisions.

Subd. 4. Procedure; filing of articles. The procedure for processing the application, conducting the hearing, and other matters pertinent thereto, must be established by rules adopted by the commissioner. After approval, if approved, the commissioner shall issue a certificate of approval and the articles of incorporation must then be filed with the secretary of state, who shall record them and certify the fact thereon.

Subd. 5. [Repealed, 1984 c 618 s 61]

History: 1969 c 490 s 3; 1971 c 387 s 2-4; 1976 c 181 s 2; 1981 c 276 s 6; 1982 c 424 s 130; 1982 c 473 s 16; 1983 c 250 s 11,12; 1983 c 289 s 114 subd 1; 1984 c 609 s 2; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 666 s 3; 1990 c 422 s 10; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 254 art 1 s 107; 1998 c 260 s 1; 2005 c 69 art 3 s 7



Section 51A.04 — ORGANIZATION OF MUTUAL ASSOCIATIONS.

Subdivision 1. Selection of chair of incorporators; savings liability required. The incorporators of a mutual association shall appoint one of their number as chair of the incorporators. The incorporators, before a certificate of incorporation is issued, shall pay in cash to the chair, as subscriptions to the savings accounts of the proposed association, including that part of the original subscription paid by the chair, an aggregate amount, not less than $100,000; provided the commissioner may require a larger amount to be paid in.

Subd. 2. Chair of incorporators to procure surety bond. The chair of the incorporators shall procure from a surety company or other surety acceptable to the commissioner, a surety bond in form approved by the commissioner in an amount at least equal to the amount subscribed by the incorporators plus the expense fund. The bond shall name the commissioner as obligee and shall be delivered to the commissioner. It shall assure the safekeeping of the funds subscribed and their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers. In the event of the failure to complete organization, the bond shall assure the return of the amounts collected to the respective subscribers or their assigns, less reasonable expense which shall be deducted from the expense fund.

Subd. 3. Expense fund for incorporation and organization. The incorporators, in addition to their subscriptions to savings accounts, shall create an expense fund in an amount not less than one-half of the minimum amount of savings account subscriptions required to be paid in under sections 51A.01 to 51A.57, from which expense fund the expense of organizing the association and its operating expenses may be paid until the time its net income is sufficient to pay the earnings declared and paid or credited to its savings account holders from sources available for payment of earnings. The incorporators and others, before a certificate of incorporation is issued, shall deposit to the credit of the chair of the incorporators and others shall not constitute a liability of the association except as hereinafter provided.

Subd. 4. Repayment of contributions made to expense fund. Contributions made by the incorporators and others to the expense fund may be repaid pro rata to the contributors from the net income of the association after provision for statutory reserves and declaration of earnings of not less than two percent on savings accounts. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contributions to the expense fund remaining unexpended, after the payment of expenses of liquidation, all creditors, and the withdrawal value of all savings accounts, shall be repaid to the contributors pro rata. The books of the association shall reflect the expense fund. Contributors to the expense fund shall at the times earnings regularly are distributed to savings account holders be paid earnings on the amounts paid in by them and for this purpose the contributions shall in all respects be considered as savings accounts of the association.

Subd. 5. Organization meeting. Within 30 days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of sections 51A.01 to 51A.57 and the bylaws. At the organization meeting the directors shall take other action as appropriate in connection with beginning the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

History: 1969 c 490 s 4; 1981 c 276 s 7; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.041 — ORGANIZATION OF CAPITAL STOCK ASSOCIATIONS.

Subdivision 1. Selection of chair of incorporators; surety bond and capital required. The incorporators of a capital stock association shall appoint one of their number as chair of the incorporators and the chair shall procure from a surety company or other surety acceptable to the commissioner, a surety bond in an amount at least equal to the amount of capital stock contributions, plus the additional amounts described in subdivision 2. The bond shall name the commissioner as obligee and shall be delivered to the commissioner. It shall assure the safekeeping of the funds described; their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers; and, in the event of the failure to complete organization, the return of the amounts collected to the respective subscribers or their assigns, less reasonable expenses which shall be deducted from the paid-in surplus. Before a certificate of incorporation is issued, the capital of the association shall be paid in by subscribers to the chair in cash or authorized securities and shall be the sum of the par or initially stated value of all shares of voting capital stock. Each share of capital stock shall entitle the holder thereof to one vote. The minimum required capital shall be not less than $500,000, provided the commissioner may require a larger amount to be paid in. No portion of the capital stock shall be withdrawn by any person or in any way, either in dividends or otherwise, except as provided by law. No dividend on capital stock shall be made except as provided in section 51A.21, subdivision 21.

Subd. 1a. Qualifications required of directors of stock associations. Except with the written consent of the commissioner, no person shall be eligible for election or shall serve as director or officer of an association who has been adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust. A director shall automatically cease to be a director when adjudicated a bankrupt or convicted of a criminal offense as herein provided.

Subd. 2. Payments of minimum paid-in, surplus and expense fund. In addition to the required capital stock the incorporators shall pay an additional amount as the commissioner shall determine which shall constitute minimum paid-in surplus. This paid-in surplus shall in no event be less than 25 percent of the amount of required capital stock. Furthermore, there shall be established an expense fund in an amount determined by the commissioner to be adequate to meet the expense of organizing the association and its operating expenses until the time its net income is sufficient.

Subd. 3. Issuance of certificate of incorporation. After approval by the commissioner of commerce of the application for a certificate of incorporation, and prior to issuance of the certificate of incorporation by the commissioner, the incorporators of the proposed association shall file with the commissioner a statement in a form and with the supporting data and proof as it may require, verifying that the entire capital and paid-in surplus has been unconditionally paid in, and that the funds representing the capital and paid-in surplus, less sums of the paid-in surplus expended for land, building, supplies, fixtures, equipment, and organization, are on hand.

Subd. 4. Issuance of capital stock. As of the date corporate existence begins, the association shall issue capital stock as necessary to satisfy the minimum capital requirements of this section and additional capital stock as may be approved for issuance by its board of directors up to the amount authorized in its certificate of incorporation, and thereafter shall issue no other shares except as authorized in Laws 1981, chapter 276. Any capital stock of an association, when issued, shall constitute permanent capital and shall not be retired or withdrawn except as hereinafter provided until all liabilities of the association have been satisfied in full, including the withdrawal value of all deposit accounts, and until outstanding capital certificates have been retired. An association may issue shares of common stock and preferred stock, with or without par value, and the common and preferred stock may be divided into classes and the classes into series. Capital stock of an association shall be issued pursuant to the following requirements:

(a) Except for stock issued pursuant to the incorporation of the association, an employee stock option plan, or other forms of stock-based compensation or a plan of merger, consolidation, conversion from a mutual to a capital stock association, or other type of reorganization which has been approved by the commissioner, the consideration for the issuance of capital stock shall be paid in cash. The par value or stated value of the stock shall be maintained as the permanent capital of the association, and any additional amount paid in shall be credited to paid-in surplus.

(b) The aggregate par value or stated value of all outstanding shares of capital stock shall be the permanent capital of the association, and except as otherwise specifically provided by Laws 1981, chapter 276, the capital stock shall not be retired until final liquidation of the association. No association shall reduce the par or stated value of its outstanding capital stock without first obtaining the written approval of the commissioner, and the approval shall be withheld if the reduction will cause the par or stated value of outstanding capital stock to be less than the minimum required by Laws 1981, chapter 276, or will result in less than adequate net worth as the commissioner may determine. No association shall retire any part of its capital stock unless the retirement is approved by the commissioner. With the written approval of the commissioner, an association may purchase its capital stock from the personal representative of a deceased stockholder; and with the written approval, an association may contract with a living stockholder for this purpose upon the stockholder's death. Any purchase shall be for the price, and upon the terms and conditions, agreed upon by the association and the stockholder or personal representative; provided, however, that the purchase shall not reduce the net worth accounts of the association, or any of them, to an amount less than required by applicable law or by any approved insurer of the association's savings accounts. An association agreeing with a stockholder to purchase that stockholder's capital stock upon the stockholder's death may purchase insurance upon the life of the stockholder to fund or partially fund the purchase. Any stock purchased from a decedent's personal representative may be resold by the association at the price, and upon the terms and conditions, as the board of directors of the association shall approve, or may be retired; provided, however, that prior to the resale, notice shall be filed with the commissioner disclosing the price, terms, and conditions of the proposed resale.

Subd. 5. Organization meeting. Within 30 days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of Laws 1981, chapter 276 and the bylaws. At the organization meeting the directors shall take other action as appropriate in connection with beginning the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

History: 1981 c 276 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 4-6; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.05 — NAME; OFFICE.

Subdivision 1. Corporate name. The name of every association shall include the word "saving" or "savings." The use of the words "national," "federal," or "United States," or any form of these words, separately or in any combination with other words or syllables, is prohibited as part of the corporate name of an association. Any association in existence at the time of the adoption of sections 51A.01 to 51A.57 may continue to operate under its existing name.

Subd. 2. Exclusiveness of name. No person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless lawfully authorized to do business in this state under the provisions of sections 51A.01 to 51A.57 and actually engaged in carrying on a savings association business shall do business under any name or title which contains the terms "savings association," "savings and loan association," "building and loan association," "building association," or any combination employing either or both of the words "building" or "loan" with one or more of the words "saving," "savings," or words of similar import, or any combination employing one or more of the words "saving," "savings," or words of similar import with one or more of the words "association," "institution," "society," "company," "fund," "corporation," or words of similar import, or use any name or sign or circulate or use any letterhead, billhead, circular or paper whatever, or advertise or represent in any manner which indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an association of which is likely to lead any person to believe that the business is that of an association. Upon application by the commissioner or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this subdivision. Any person who violates any provision of this subdivision shall be guilty of a gross misdemeanor. The prohibitions of this subdivision shall not apply to any corporation or association formed for the purpose of promoting the interests of thrift institutions, the membership of which is comprised of thrift institutions, their officers, or other representatives.

Subd. 3. [Repealed, 1988 c 666 s 75]

Subd. 3a. Offices. The association shall obtain approval from the commissioner pursuant to rules prior to opening a branch office. The association shall not change the location of any branch office without prior written approval of the commissioner. The association may, however, operate other business facilities not constituting branch offices as defined in section 51A.02, subdivision 8, including automated teller machines and loan production offices upon providing notice under this subdivision.

Subd. 4. [Repealed, 1988 c 666 s 75]

Subd. 5. [Repealed, 1988 c 666 s 75]

History: 1969 c 490 s 5; 1986 c 444; 1988 c 666 s 7,8; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.06 — CONVERSION.

Subdivision 1. [Repealed, 1981 c 276 s 32]

Subd. 2. [Repealed, 1981 c 276 s 32]

Subd. 3. Limitation. No conversion of an association, direct or indirect, shall be permitted except as specifically authorized by sections 51A.01 to 51A.57 or other provision of the Minnesota Statutes.

History: 1969 c 490 s 6; 1988 c 666 s 9; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.065 — MUTUAL AND CAPITAL STOCK CONVERSIONS.

Subdivision 1. Types of conversions. Any mutual or capital stock association, or mutual or capital stock federal association, if substantial business benefit to the applicant will result, may apply to convert to one of the following other forms of organization: mutual association, capital stock association, mutual federal association, or capital stock federal association in accordance with the provisions of subdivisions 2 to 4 and one of the three plans of conversion set forth in subdivisions 5 to 7.

Subd. 2. Board of directors approval of plan. Any applicant seeking to convert its corporate form pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized.

Subd. 3. Supervisory approval of plan. Upon approval of the plan of conversion by the board of directors, the plan and the resolution approving it shall be submitted to the commissioner. The commissioner may approve or disapprove the plan of conversion in its discretion, but shall not approve the plan unless a finding is made, after appropriate examination, that: substantial business benefit to the applicant will result; the plan of conversion is fair and equitable; the interests of the applicant, its members or stockholders, its savings account holders and the public are adequately protected; and the converting applicant has complied with the requirements of this section. If the commissioner approves the plan of conversion, the approval, which shall be in writing and sent to the home office of the converting applicant, may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the applicant to conform with the requirements of Laws 1981, chapter 276. If the commissioner disapproves the plan of conversion, the objections shall be stated in writing and sent to the home office of the converting applicant, and the applicant afforded an opportunity to amend and resubmit the plan within a reasonable time as prescribed by the authority. In the event that the commissioner disapproves the plan after resubmission, written notice of the final disapproval shall be sent by certified mail to the applicant's home office.

Subd. 4. Submission to members or stockholders. If the commissioner approves a plan of conversion in accordance with subdivision 3, the plan must be submitted for adoption to the members or stockholders of the converting applicant by vote at a meeting called to consider the action. Except in the case of a conversion of an association to a federal association of like corporate form, or vice versa pursuant to subdivision 7 and in addition to any notice of annual or special meeting required by Laws 1981, chapter 276, and at least three weeks prior to the meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon the members or stockholders and the converted applicant as a result of the adoption of the plan, must be mailed to each member or stockholder eligible to vote at the meeting. The plan of conversion may be approved by not less than a majority of the total number of votes eligible to be cast at the meeting. If the plan is approved, action must be taken to obtain a charter, articles of incorporation, articles of association or similar instrument, adopt bylaws, elect directors and officers and take other action prescribed or appropriate for the type of corporation into which the converting applicant will be converted. A certified report of the proceedings at the meeting must be filed promptly with the commissioner.

Subd. 5. Plan of conversion; mutual to capital stock. In any plan of conversion from mutual form of organization to capital stock form, the following requirements are mandatory:

(a) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converting institution.

(b) All voting capital stock issued by an association to accomplish the conversion shall be subscribed and fully paid for and shall not be eligible either directly or indirectly as security for a loan or other credit advance to facilitate its own purchase and each account holder shall receive without payment nontransferable rights for a period of at least 20 days to purchase a proportionate share of voting capital stock at a price equal to the initial stated value thereof. Thereafter, any stock remaining unsubscribed may be offered for sale to others, provided the offering shall be sold in a public offering through an underwriter or if directly by the converting association in a direct community marketing program as provided for in the plan for conversion approved by the commissioner or other responsible authority, except that no officer, director, employee, or spouse thereof shall be entitled to purchase any stock if the purchase would result in ownership of more than one percent of the total offering of capital stock, nor shall these persons in the aggregate be entitled to purchase any stock if the purchase would result in ownership of more than 15 percent thereof. Any stock purchased by an officer, director, or employee of the converting institution, or any of their spouses, in connection with a conversion hereunder shall not, for a period of two years following the date of issuance of the certificate of conversion, be subject to inter vivos sale, pledge, assignment, hypothecation, transfer, any agreement to sell or otherwise alienate in the future, or any other form of alienation.

(c) The record date for determining savings account holders' rights to distribution under paragraph (b) shall be set by the converting institution's board of directors, but the date shall be not less than 90 days prior to the date of approval of the conversion plan by the directors.

(d) The proportionate share of voting capital stock subscription rights of each savings account holder of record shall be a fraction, the numerator of which is the total savings account balance of the account holder and the denominator of which is the total savings liability of the converting institution as of the record date determined in accordance with paragraph (c). Fractional shares need not be issued but subscription rights representing less than the initial stated value per share shall be issued and may be combined to authorize the subscription of one or more shares of stock.

(e) The plan shall demonstrate with particularity the substantial business benefit to the applicant that will result from the conversion.

(f) The plan shall provide that the conversion will not result in any insurance of accounts being canceled by the insuring agency, and will not result in a taxable reorganization under federal law.

(g) The plan shall provide for the election of directors on a staggered term basis.

(h) The plan shall contain other provisions, requirements or information and be in a form acceptable to the commissioner or other appropriate supervisory authority to enable a determination that substantial business benefit to the applicant will result from the conversion; that the plan is fair and equitable; that the interests of the applicant, its members or shareholders, its savings account holders and the public are adequately protected; and that the converting applicant has complied with the requirements of this section.

Subd. 6. Plan of conversion; capital stock to mutual. In any plan of conversion from capital stock form of organization to mutual form, the following requirements are mandatory:

(a) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converting capital stock institution.

(b) The plan shall specify how and in what amount the return of capital to each class of stockholder in the form of an exchange of stock for savings accounts shall be effectuated.

(c) The plan shall provide for allocation of voting rights to the holders of savings accounts and the manner of exercise thereof.

(d) The requirements of subdivision 5, clauses (e), (f), (g) and (h).

Subd. 7. Plan of conversion; mutual to mutual or stock to stock. In any conversion of a state association to a federally chartered association of like corporate form, or vice versa, the following requirements are mandatory:

(a) Each savings account holder shall receive a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converted institution.

(b) Each savings account holder with voting rights or capital stockholder with voting rights, as the case may be, shall, to the extent permitted by law applicable to the converted institution, receive substantially identical voting rights in the converted institution.

(c) The requirements of subdivision 5, clauses (e), (f), (g) and (h).

Subd. 8. Certificate of conversion. If the commissioner finds that a conversion proceeding has been completed in accordance with the requirements of this section, the commissioner shall issue to the applicant a certificate of conversion, attaching as a part of the certificate a copy of the charter, articles of incorporation, articles of association or similar instrument. The conversion shall not become effective until the issuance of the certificate as provided in this section.

Subd. 9. Succession. Upon the issuance to any applicant of a certificate of conversion as provided in subdivision 8, the corporate existence of the converting applicant shall not terminate, but the applicant shall be a continuation of the entity so converted and all property of the converted applicant, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of the converted applicant, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting applicant, and the converted applicant, upon issuance of the certificate of conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting applicant. All pending actions and other judicial proceedings to which the converting applicant is a party shall not be abated or discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made, and the converted applicant may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting applicant theretofore involved in the proceedings.

Subd. 10. Appeal. Any association aggrieved by any action or inaction of the commissioner under this section may appeal therefrom and the proceedings shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in the proceedings shall be as provided therein.

Subd. 11. Federal association. Nothing in this section applies to the conversion of a federal association to another form of federally chartered institution.

History: 1981 c 276 s 9; 1982 c 424 s 130; 1983 c 250 s 13; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 666 s 10-14; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.07 — POWER TO REORGANIZE, MERGE, OR CONSOLIDATE.

Pursuant to a plan adopted by the board of directors and approved by the commissioner as equitable to the members or stockholders of the association and as not impairing the usefulness and success of other properly conducted associations in the community, an association shall have power to reorganize or to merge or consolidate with another association or federal association within its primary lending area; provided, that the plan of the reorganization, merger, or consolidation shall be approved at an annual meeting or at any special meeting of the members or stockholders called to consider the action by a vote of more than 50 percent of the total number of votes of the members cast in person or by proxy. In all cases the corporate continuity of the resulting corporation shall possess the same incidents as that of an association which has converted in accordance with sections 51A.01 to 51A.57. No association, directly or indirectly, shall convert or reorganize, or merge, consolidate, assume liability to pay savings accounts or other liabilities of, transfer assets in consideration of the assumption of liabilities for any portion of the savings accounts, deposits made in, or other liabilities of the association to, or acquire the assets of or assume liability to pay any liabilities of, any financial institution or any other organization, person, or entity, except as specifically authorized by the commissioner. Any association aggrieved by any action or nonaction of the commissioner under this section may appeal therefrom and the proceedings shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in the proceedings shall be as provided therein.

History: 1969 c 490 s 7; 1981 c 276 s 10; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1988 c 666 s 15; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.08 — DISSOLUTION.

Subdivision 1. Notice and vote. Any association, by a vote of three-fourths of its members or stockholders eligible to vote at any regular meeting of its members or stockholders or at any special meeting called for that purpose, of which regular or special meeting at least ten days' written notice, specifying the matter to be considered under this section, shall have been mailed to each member or stockholder at that person's last recorded address, may, with the approval of the commissioner, voluntarily go into liquidation.

Subd. 2. Certificate of dissolution. Upon the vote, five copies of a certificate of dissolution, which shall state the vote cast in favor of dissolution, shall be signed by two officers and acknowledged before an officer competent to take acknowledgments of deeds. Five copies of the certificate shall be filed with the commissioner, who shall examine the association, and if the commissioner finds that it is not in an impaired condition, shall so note, together with approval of the dissolution, upon all the copies of the certificate of dissolution. The commissioner shall place a copy in the permanent files of the commissioner's office, file a copy with the secretary of state, and return the remaining copies to the parties filing the same. Notice of commissioner's approval shall be mailed to each member or stockholder and shall be published at least once in a qualified legal newspaper published at the principal place of business of the association.

Subd. 3. Association continues as corporate entity for sole purpose of winding up affairs. Upon approval, the association shall be dissolved and shall cease to carry on business but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up, and dissolve its business and affairs.

Subd. 4. Directors to act as liquidating trustees. The board of directors shall act as trustees for liquidation as provided in this section. They shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of the dissolved association and, without prejudice to the generality of the authority, may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets in cash or in kind among savings account members of a mutual association or stockholders of a capital stock association according to their respective pro rata interests after paying or adequately providing for the payment of other liabilities, and perform all acts necessary or expedient to the winding up of the association. All deeds or other instruments shall be in the name of the association and executed by the president or a vice-president and the secretary or an assistant secretary. The board of directors shall also have power to exchange or otherwise dispose of or to put in trust all, or substantially all, or any part of the assets, upon terms and conditions and for considerations, which may be money, stock, bonds, shares, or accounts of any insured association, or of any federal association, or other instruments for the payment of money, or other property, or other considerations, the board of directors deems reasonable or expedient, and may distribute considerations or the proceeds thereof, or trust receipts, or certificates of beneficial interest among the savings account members or stockholders in proportion to their pro rata interests therein. In the absence of fraud, any determination of value made by the board of directors for these purposes shall be conclusive.

Subd. 5. Association subject to commissioner during liquidation. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of the liquidation to the commissioner from time to time as the commissioner may require. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of the liquidation. The approval of the report by the commissioner shall operate as a complete and final discharge of the board of directors and each member or stockholder thereof in connection with the liquidation of the association. No dissolution or any action of the board of directors in connection therewith shall impair any contract right between the association and any borrower or other person or persons or the vested rights of any member or stockholder of the association.

History: 1969 c 490 s 8; 1981 c 276 s 11; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.09 — MEETINGS OF MEMBERS OF MUTUAL ASSOCIATIONS.

Subdivision 1. Annual and special. An annual meeting of the members of each mutual association shall be held in the month of January, as fixed in the bylaws of the association. Special meetings may be called as provided in the bylaws.

Subd. 2. Members entitled to vote. The members who shall be entitled to vote at any meeting of the members shall be those who are members of record at the end of the calendar month next preceding the date of the meeting of members, except those who have ceased to be members. The number of votes which members shall be entitled to cast shall be in accordance with the books on the date determinative of entitlement to vote.

Subd. 3. Voting rights. In the determination of all questions requiring action by the members, each member shall be entitled to cast one vote, plus an additional vote for each $100 or fraction thereof of the withdrawal value of savings accounts, if any, held by the member. No member, however, shall cast more than 150 votes.

Subd. 4. Voting by proxy. At any meeting of the members, voting may be in person or by proxy, provided that no proxy shall be eligible to be voted at any meeting unless the proxy shall have been filed with the secretary of the association, for verification, at least five days prior to the date of the meeting. Every proxy shall be in writing and signed by the member or a duly authorized attorney-in-fact and, when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a writing duly delivered to the secretary or until superseded by subsequent proxies.

Subd. 5. Quorum. At an annual meeting or at any special meeting of the members, any number of members present in person or by proxy eligible to be voted constitutes a quorum. A majority of all votes cast at any meeting of members shall determine any question unless sections 51A.01 to 51A.57 specifically provide otherwise.

History: 1969 c 490 s 9; 1981 c 276 s 12; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.10 — MEMBERSHIP CHARGES PROHIBITED.

The mutual association shall not directly or indirectly charge any membership, admission, withdrawal, or any fee or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the mutual association, except charges authorized by this chapter. Except as authorized by this chapter, the mutual association shall not charge any member any sum of money by way of fine or penalty for any cause.

History: 1969 c 490 s 10; 1981 c 276 s 14; 1988 c 666 s 16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.11 — ACCESS TO BOOKS AND RECORDS; COMMUNICATION WITH MEMBERS OR STOCKHOLDERS.

Subdivision 1. Exclusiveness of access. The right of inspection and examination of the books and records of an association including those pertaining to loans and accounts shall be limited (1) to the commissioner or duly authorized representatives as provided in sections 51A.01 to 51A.57, (2) to persons duly authorized by the association to act for the association, (3) to affiliates, and (4) to any federal or state instrumentality or agency authorized by the association to inspect or examine the books and records of an insured association. The books and records pertaining to the accounts, loans, and voting rights of depositors, borrowers, or stockholders shall otherwise be kept confidential by such association, its directors, officers, and employees, and by the commissioner, the commissioner's examiners and representatives, except where the disclosure thereof shall be compelled by a court of competent jurisdiction or public authority in accordance with law, and no depositor, borrower, or stockholder or any other person shall have access to the books and records or shall be furnished or shall possess a partial or complete list of the depositors, borrowers, or stockholders except upon authority of the board of directors.

Subd. 2. Communication with members or stockholders. In the event, however, that any member, members, stockholder, or stockholders desires to communicate with the other members or stockholders of the association with reference to any question pending or to be presented for consideration at a meeting of the members or stockholders, the association shall furnish upon request a statement of the approximate number of members or stockholders of the association at the time of the request, and an estimate of the cost of forwarding the communication. The requesting member, members, stockholder, or stockholders shall then submit the communication, together with a sworn statement that the proposed communication is not for any reason other than the business welfare of the association, to the commissioner who, if the commissioner finds it to be appropriate, truthful, and in the best interests of the association and its members or stockholders, shall execute a certificate setting out the findings, forward the certificate together with the communication to the association, and direct that the communication be prepared and mailed by the association to the members or stockholders upon the requesting member's, members', stockholder's, or stockholders' payment to it of the expenses of the preparation and mailing. If the commissioner finds the proposed communication to be inappropriate, untruthful, or contrary to the best interests of the association and its members or stockholders, the commissioner shall have the discretion to make any disposition of the request to communicate which the commissioner deems proper and shall execute a certificate setting out the finding and deliver it to the requesting member or stockholder together with an order making disposition of the request.

Subd. 3. [Repealed, 1988 c 666 s 75]

History: 1969 c 490 s 11; 1981 c 276 s 15; 1986 c 444; 1988 c 666 s 17; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.12 — FINANCIAL STATEMENT; MUTUAL ASSOCIATIONS.

Every mutual association shall prepare and publish annually within 30 days of the close of the association's fiscal year in a newspaper of general circulation in the county in which the principal office of the association is located, and shall deliver to each member upon application therefor, a statement of its financial condition in the form prescribed or approved by the commissioner.

History: 1969 c 490 s 12; 1981 c 276 s 16; 1988 c 666 s 18; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.13 — DIRECTORS OF MUTUAL ASSOCIATIONS.

Subdivision 1. Composition. The business of the association shall be directed by a board of directors of not less than five nor more than 15 as determined by, and elected by ballot from among, the members by a plurality of the votes of the members present. If authorized by vote of the members the directors may elect all directors. At all times at least two-thirds of the directors shall be bona fide residents of this state.

Subd. 2. Qualifications. Except with the written consent of the commissioner, no member shall be eligible for election or shall serve as a director or officer of an association who has been adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust. A director shall automatically cease to be a director on ceasing to be a member, on being adjudicated a bankrupt, or on being convicted of a criminal offense as herein provided, but no action of the board of directors shall be invalidated through the participation of the director in the action. However, if a director becomes ineligible under the terms of this subdivision by reason of the exercise by the association of the right of redemption of savings accounts provided for in section 51A.34, the director shall remain validly in office until the expiration of the term of office or until the director otherwise becomes ineligible, resigns, or is removed, whichever may occur first.

Subd. 2a. [Repealed by amendment, 1988 c 666 s 19]

Subd. 3. Classification. At the first annual meeting, the members shall by majority vote divide the directors into three classes of as nearly equal numbers as possible. The term of office of directors of the first class shall expire at the annual meeting next after the first election; of the second class, one year thereafter; and of the third class, two years thereafter; and at each annual election thereafter directors shall be chosen for a full term of three years to succeed those whose terms expire.

Subd. 4. Number. The authorized number of directors determined by the members within the limits hereinabove specified may subsequently be increased or decreased only by vote of the members.

Subd. 5. Vacancies. If the members fail to elect a director to fill each vacancy created by any increase, the directors may fill the vacancy by electing a director to serve until the next annual meeting of the members, at which time a director shall be elected to fill the vacancy for the unexpired term for the class of director in which the vacancy exists.

Subd. 6. Classification. Whenever under the provisions hereof the number of directors is changed and vacancies caused by the change are filled, the directors so elected shall be classified in accordance with the provisions hereof, so that each of the three classes shall always contain numbers as nearly equal as possible.

Subd. 7. When vacancy on board of directors of mutual associations may be filled by directors. Any vacancy among directors, not so filled by the members, may be filled by a majority vote of the remaining directors, though less than a quorum, by electing a director to serve until the next annual meeting of the members, at which time a director shall be elected to fill the vacancy for the unexpired term for the class of director in which the vacancy exists. In event of a vacancy on the board of directors from any cause, the remaining directors shall have full power and authority to continue direction of the association until the vacancy is filled.

History: 1969 c 490 s 13; 1981 c 276 s 17; 1983 c 250 s 14,15; 1986 c 444; 1988 c 666 s 19; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.131 — DIRECTORS OF CAPITAL STOCK ASSOCIATIONS.

The duties and qualifications required of directors of capital stock associations are governed by chapter 302A.

History: 1988 c 666 s 20; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 2005 c 69 art 3 s 8



Section 51A.14 — INDEMNITY BONDS.

All directors, officers, and employees of an association shall, before entering upon the performance of any of their duties, execute their individual bonds with adequate corporate surety payable to the association as an indemnity for any loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misapplication, misplacement, destruction or misappropriation, or any other dishonest or criminal act or omission by any such director, officer, employee, or agent. Associations which employ collection agents, who for any reason are not covered by a bond as hereinabove required, shall provide for the bonding of each such agent in an amount equal to at least twice the average monthly collection of such agent. Such agents shall be required to make settlement with the association at least monthly. No bond coverage will be required of any agent which is a financial institution insured by the Federal Deposit Insurance Corporation or by the federal savings and loan insurance corporation. The amounts and form of such bonds and sufficiency of the surety thereon shall be approved by the board of directors and by the commissioner. In lieu of individual bonds, a blanket bond, protecting the association from loss through any such act or acts on the part of any such director, officer, or employee, may be obtained. Such bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until ten days' notice in writing first shall have been given to the commissioner unless the commissioner shall have approved such cancellation earlier.

History: 1969 c 490 s 14; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.15 — TRANSACTIONS OF OFFICERS AND DIRECTORS.

Subdivision 1. Fiduciary relationships. Directors and officers occupy a fiduciary relationship to the association of which they are directors or officers, and no director or officer shall engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the association, which would result in a conflict of personal interests with those of the association which that person serves, unless such business or transactions are conducted in good faith and are honest, fair, and reasonable to the association; a full disclosure of such business or transactions and the nature of the director's or officer's interest is made to the board of directors; such business or transactions are approved in good faith by the board of directors, any interested director abstaining, and such approval is recorded in the minutes; any profits inuring to the officer or director are not at the expense of the association and do not prejudice the best interests of the association in any way; and such business or transaction does not represent a breach of the officer's or director's fiduciary duty and is not fraudulent, illegal, or ultra vires; and without limitation by any of the specific provisions of any of the subdivisions hereof, the commissioner may require the disclosure by directors, officers, and employees of their personal interest directly or indirectly in any business or transactions on behalf of or involving the association and of their control of or active participation in enterprises having activities related to the business of the association. The following restrictions governing the conduct of directors and officers expressly are specified, but such specification is not to be construed in any manner as excusing such persons from the observance of any other aspect of the general fiduciary duty owed by them to the association which they serve.

Subd. 2. Dual status. No officer or director of an association shall hold office or status as a director or officer of another nonaffiliated financial institution the principal office of which is located in the association's primary lending area; except such directors or officers who are holding office at the time of the adoption of sections 51A.01 to 51A.57, and such directors or officers may continue to be reelected for two additional terms.

Subd. 3. Remuneration. No director shall receive remuneration as director except reasonable fees for service as a director or for service as a member of a committee of directors, except that nothing herein contained shall be deemed to prohibit or in any way to limit any right of a director who is also an officer or employee of or attorney for the association to receive compensation for service as an officer, employee, or attorney.

Subd. 4. Loans. No director or officer shall have any interest, directly or indirectly, in the proceeds of a loan or investment or of a purchase or sale made by the association, unless such loan, investment, purchase, or sale is authorized expressly by resolution of the board of directors, and unless such resolution is approved by vote of at least two-thirds of the directors authorized of the association, any interested director taking no part in such vote.

Subd. 5. Savings. No director or officer shall have any interest, direct or indirect, in the purchase at less than its face value of any evidence of a savings account, deposit, or other indebtedness issued by the association.

Subd. 6. Coercion. No director, association, or officer thereof shall require, as a condition of the granting of any loan or the extension of any other service by the association, that the borrower or any other person undertake a contract of insurance or any other agreement, or understanding with respect to the furnishing of any other goods or services, with any specific company, agency, or individual.

Subd. 7. Voting rights; office. No officer or director acting as proxy for a member or stockholder of an association shall exercise, transfer, or delegate the vote or votes in any consideration of a private benefit or advantage, direct or indirect, accruing to that person, nor surrender control or pass that person's office to any other for any consideration of a private benefit or advantage, direct or indirect. The voting rights of members, stockholders, and directors shall not be the subject of sale, barter, exchange, or similar transaction, either directly or indirectly. Any officer or director who violates the provisions of this section shall be held accountable to the association for any increment.

Subd. 8. Inducements. No director or officer shall solicit, accept, or agree to accept, directly or indirectly, from any person other than the association any gratuity, compensation, or other personal benefit for any action taken by the association or for endeavoring to procure any such action.

Subd. 9. Penalty. Any violation of the provisions of this section is punishable as a misdemeanor.

History: 1969 c 490 s 15; 1971 c 387 s 5; 1981 c 276 s 18; 1986 c 444; 1988 c 666 s 21; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.16 — DEPOSITORIES.

No association shall deposit any of its funds except with a depositary approved by a vote of a majority of the directors authorized of the association, any director who is an officer, partner, director, or trustee of the depository so designated taking no part in such vote.

History: 1969 c 490 s 16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.17 — INDEMNIFICATION OF OFFICERS, DIRECTORS AND EMPLOYEES.

The indemnification of officers, directors, and employees of associations is governed by section 302A.521.

History: 1969 c 490 s 17; 1986 c 444; 1988 c 666 s 22; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 2005 c 69 art 3 s 9



Section 51A.19 — RECORDS.

Subdivision 1. Records to be kept at home office. Every association shall keep at the home office correct and complete books of account and minutes of the proceedings of members, directors, stockholders, and the executive committee. Complete records of all business transacted at the home office shall be maintained at the home office. Control records of all business transacted at other offices shall be maintained at the home office.

Subd. 2. [Repealed, 1988 c 666 s 75]

Subd. 3. [Repealed, 1988 c 666 s 75]

Subd. 4. Books to be closed at least annually. Every association shall close its books at the close of business on December 31 of each year, or more often if desired by the association.

Subd. 5. Charging off or setting up reserves against bad assets. The commissioner may order that assets, individually or in the aggregate, to the extent that such assets are overvalued on an association's books, be charged off, or that a special reserve or reserves equal to such overvaluation be set up by transfers from undivided profits or reserves.

Subd. 6. Bonds and other obligations to be carried at cost. The bonds or other interest bearing obligations purchased by an association shall not be carried on its books at more than the cost thereof.

Subd. 7. Real estate to be carried at amount invested in same. An association shall not carry any real estate on its books at a sum in excess of the total amount invested by such association on account of such real estate, including advances, costs, and improvements but excluding accrued but uncollected interest.

Subd. 8. Appraisal of real estate owned and that securing delinquent loans. Every association shall have appraised each parcel of real estate at the time of acquisition. The report of each appraisal shall be kept in the records of the association. In addition to the powers under section 51A.44, subdivision 6, the commissioner may require the appraisal of real estate securing loans which are delinquent more than four months.

Subd. 9. Maintenance of loan and investment records. Every association shall maintain complete loan and investment records, and shall do so in a manner satisfactory to the commissioner. Detailed records necessary to make determinations of compliance by an association with the requirements of sections 47.59 and 51A.35 to 51A.386, and other provisions of sections 51A.01 to 51A.57 shall be maintained consistently and at all times, the record of each real estate loan or other secured loan or investment containing documentation to the satisfaction of the commissioner of the type, adequacy, and complexion of the security.

Subd. 10. Maintenance of membership records. Every mutual association shall maintain membership records, which shall show the name and address of the member, the status of the member as a savings account holder, or an obligor, or a savings account holder and obligor, and the date of membership thereof. In the case of members holding a savings account the mutual association shall obtain a savings account contract containing the signature of each holder of such account or a duly authorized representative, and shall preserve such contract in the records of the association.

Subd. 11. Maintenance of stockholder records; report to commissioner. Every capital stock association shall at all times keep an accurate verified list of all its stockholders with the amount of stock held by each, the type of stock, voting status, the dates of all issuances and transfers, and names of transferees, and shall annually file a copy of the list as it appears on the date of the annual stockholders meeting with the commissioner. A capital stock association has the power to employ the services of a transfer agent to maintain stockholder records and perform stock transfer services. Whenever a change occurs in the outstanding voting stock of any capital stock association which will result in control or in a change in the control of the association it shall promptly report the facts to the commissioner of commerce. As used in this subdivision the term "control" means the power to directly or indirectly direct or cause the direction of the management or policies of the association. A change in ownership of capital stock which would result in direct or indirect ownership by a stockholder or an affiliated group of stockholders of less than 25 percent of the outstanding capital stock shall not be considered a change of control. If there is any doubt as to whether a change in the outstanding voting stock is sufficient to result in control thereof or to effect a change in control thereof, the doubt shall be resolved in favor of reporting the facts to the commissioner.

Subd. 12. Commissioner may require forms and other records. Every association shall use the forms and keep the records, including without limitation, those of its members or stockholders, the commissioner from time to time requires.

Subd. 13. Reproduction and destruction of records. Any association may cause any or all records kept by the association to be copied or reproduced by any photostatic, photographic, or microfilming process which correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material, and the association may thereafter dispose of the original record. Any copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification, or certified copy of any copy or reproduction reproduced from a film record shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.

History: 1969 c 490 s 19; 1976 c 196 s 7; 1981 c 276 s 19-22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 23-25; 1989 c 209 art 2 s 1; 1995 c 202 art 3 s 7; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.20 — RESERVE ACCOUNTS; SURPLUS AND UNDIVIDED PROFITS.

Subdivision 1. Mutual associations. Every association shall set up and maintain the reserves required by, and may set up and maintain additional reserves permitted by, sections 51A.01 to 51A.57. On or before the closing date of each accounting period, after payment of or provision for all expenses, each association shall transfer to a separate reserve account, which shall be set up and maintained for the sole purpose of absorbing losses (termed in sections 51A.01 to 51A.57 "general reserve"), an amount equal to at least ten percent of its net income or, in the case of an association which at the close of the period has assets in excess of $20 million or which has done business as a savings association in this state for more than 20 years, the greater of ten percent of its net income or an amount equal to the difference between four percent of its assets, excluding liquid assets, at the end of the period and the amount of its general reserve at the beginning of the period, until the general reserve is equal to at least ten percent of the savings liability. Upon advance written application of an association, the commissioner has sole discretionary authority to approve the transfer to the general reserve of a lesser amount for the period; provided, that the reduction shall not be greater than that of federal regulations. In the event that any credit to the general reserve is made following July 1, 1969, in excess of the minimum requirement, the dollar amount of any excess may be carried over as a credit toward the minimum requirement of any subsequent period. If and whenever the general reserve is not equal to at least ten percent of its savings liability, credits, as above provided, shall again be made to the general reserve until it shall again be equal to at least ten percent of its savings liability. The board of directors may make additional transfers to surplus or other reserve accounts. Interest receivable on all loans shall be accrued monthly and an evaluation account shall be maintained equivalent to all accrued and uncollected interest. On or before each closing date, after payment or provision for all expenses and appropriate transfers to reserves, the remainder of net income for the period shall be credited to the undivided profits account.

Subd. 2. Capital stock associations. At the end of each dividend period, after deducting all necessary expenses and losses, all of the remaining net profits for the period shall be set aside as a surplus fund provided the surplus fund of the association is not equal to at least 25 percent of outstanding capital stock. If the surplus fund is equal to or exceeds 25 percent of outstanding capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the capital stock. The directors may then declare a dividend of so much of the remainder as they may deem expedient, subject to the commissioner's approval.

History: 1969 c 490 s 20; 1981 c 276 s 23; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.21 — POWERS OF ASSOCIATION.

Subdivision 1. Generally. Every association incorporated pursuant to or operating under the provisions of sections 51A.01 to 51A.57 shall have all the powers enumerated, authorized, and permitted by sections 51A.01 to 51A.57 and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association, and in addition shall have those powers possessed by corporations organized under chapter 302A. Among others, and except as otherwise limited by the provisions of sections 51A.01 to 51A.57, every association shall have the powers set forth in this section.

Subd. 2. Existence; seal; bylaws. To have perpetual existence; to adopt and use a corporate seal, which may be affixed by imprint, facsimile, or otherwise; and to adopt and amend bylaws as provided in sections 51A.01 to 51A.57.

Subd. 3. Plaintiff; defendant. To sue and be sued, complain and defend in any court of law or equity.

Subd. 4. Property transfers. To acquire, hold, sell, dispose of and convey real and personal estate consistent with its objects and powers; to mortgage, pledge, or lease any real or personal estate; and to take property by gifts, devise, or bequest.

Subd. 5. Borrowing. To borrow from sources, individual or corporate, not more than an aggregate amount equal to one-half of its total assets on the date of borrowing and additional sums the commissioner approves. The advance written approval of the commissioner, who has sole discretionary authority to grant or withhold such approval, is required for sources of borrowing other than financial institutions or federal home loan banks. A subsequent reduction of total assets shall not affect in any way outstanding obligations for borrowed money. All borrowing under this subdivision may be secured by property of the association, and may be evidenced by notes, bonds, debentures, commercial paper, bankers' acceptances, or other obligations or securities, (except capital stock and capital certificates).

Subd. 6. [Repealed, 1988 c 666 s 75]

Subd. 6a. Loans and contracts. To make, sell, purchase, invest in, and participate or otherwise deal in loans and conditional sale contracts and other forms of indebtedness and leases, and to take any manner of security for the loans and contracts.

Subd. 6b. Business property. To acquire or own real property or interests in real property the directors consider necessary or convenient for the conduct of the business of the association, which for the purposes of sections 51A.01 to 51A.57 includes the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of this property or interests. The amount so invested must not exceed the sum equal to five percent of net assets of the association, provided that the commissioner may authorize a greater amount to be so invested.

Subd. 7. Insurance of accounts. To obtain and maintain insurance of its savings accounts by the Federal Savings and Loan Insurance Corporation or any other federal agency established for the purpose of insuring savings accounts in associations.

Subd. 8. Federal home loan bank membership. To qualify as and become a member of a federal home loan bank.

Subd. 9. Employees. To appoint and remove officers, agents, and employees as its business shall require and to provide them suitable compensation; to provide for life, health, and casualty insurance for officers and employees, and to adopt and operate reasonable bonus plans and retirement benefits for such officers and employees; and to provide for indemnification of its officers, employees, and directors as prescribed or permitted in sections 51A.01 to 51A.57 whether by insurance or otherwise.

Subd. 10. Facilitating organizations. To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent such organization assists in furthering or facilitating the association's purposes, powers, or community responsibilities, and to comply with any reasonable conditions of eligibility.

Subd. 11. Safe deposit boxes. To maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon such terms and conditions as may be agreed upon, other statutory provisions withstanding.

Subd. 12. Money orders. To sell money orders, travel checks, and similar instruments, or as agent for any organization empowered to sell such instruments through agents within this state.

Subd. 13. Fiscal agent. If and when an association is a member of a federal home loan bank, to act as fiscal agent of the United States, and, when so designated by the Secretary of the Treasury, to perform, under such regulations as the secretary may prescribe, all such reasonable duties as fiscal agent of the United States as the secretary may require; and to act as agent for any instrumentality of the United States and as agent of this state or any instrumentality thereof.

Subd. 14. Servicing. To service loans and investments for others.

Subd. 15. Savings, loans, investments. To acquire deposits and pay earnings thereon, and to lend and commit to lend, extend credit, and invest its funds as provided in sections 51A.01 to 51A.57.

Subd. 16. [Repealed, 1982 c 473 s 30]

Subd. 16a. [Repealed, 1982 c 473 s 30]

Subd. 17. Agency. To act as agent or holder of an escrow for others in any transaction incidental to the operation of its business.

Subd. 18. Treasury tax and loan accounts of the United States. To accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of the Treasury of the United States.

Subd. 19. [Repealed, 1988 c 666 s 75]

Subd. 20. Capital certificates. To issue and sell, directly or through underwriters, capital certificates which shall represent nonwithdrawable capital contributions, and constitute part of the reserves and net worth of the association. The certificates shall have no voting rights, shall be subordinate to all savings accounts, debt obligations, and claims of creditors of the association and shall constitute a claim in liquidation against any reserves, surplus, and other net worth accounts remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors. The capital certificates shall be entitled to the payment of earnings prior to the allocation of any income to surplus or other net worth accounts of the association and may be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof. Losses shall be charged against capital certificates only after reserves, surplus, and other net worth accounts have been exhausted.

Subd. 21. Dividends on capital stock. To declare and pay dividends on capital stock in cash or property out of the unreserved and unrestricted earned surplus of the association, or its own shares from time to time except when the association has failed within the preceding 12 months to make any minimum allocation to surplus or reserve accounts required by section 51A.20 or to maintain any minimum required level, and except when the association is in an impaired condition or when the payment thereof would cause the association to be in an impaired condition.

Subd. 22. Limited trusteeship. To act and receive compensation as trustee of a trust created or organized in the United States and forming a part of a stock bonus, pension, or profit-sharing plan that qualifies or is qualified for specific tax treatment under section 401 of the Internal Revenue Code of 1986, as amended through December 31, 1987, and to act as trustee or custodian of an individual retirement account within the meaning of section 408 of that code if the funds of the trust or account are invested only in savings accounts of the association or in obligations or securities issued by the association. All funds held in a fiduciary capacity by the association under the authority of this subdivision may be commingled and consolidated for appropriate purposes of investment if records reflecting each separate beneficial interest are maintained by the fiduciary unless the responsibility is lawfully assumed by another appropriate party.

Subd. 23. Automated teller machines. To own or use automated teller machines and establish electronic financial terminals and transmission facilities as provided in sections 47.61 to 47.74.

Subd. 24. Payroll savings. To contract with an employer with respect to the following:

(1) Soliciting, collecting, and receiving savings by payroll deduction. These savings are to be credited to a designated account of an employee who may voluntarily participate in a payroll deduction plan.

(2) Direct deposit of wages or salary paid by the employer to an employee's account in a financial depository institution. Deposits may be made by electronic or other medium. Direct deposits may be made if the employee authorizes the deposits in writing and designates the association or other financial depository institution as the recipient of these deposits.

Subd. 25. Drafts. To issue drafts and similar instruments drawn on the association to aid in effecting withdrawals and for other purposes of the association.

Subd. 26. Deposits. To raise funds in the form of (1) savings accounts; (2) time deposit accounts; (3) NOW accounts; (4) demand deposit accounts; and (5) treasury tax and loan accounts.

Subd. 27. Trust powers. Upon application and approval by the commissioner, to act as trustee, executor, administrator, personal representative, conservator, custodian, guardian, or in any other fiduciary capacity in which state banks, trust companies, or other corporations are permitted to act, and to receive reasonable compensation therefore.

Subd. 28. Service charges. To contract with depositors for service charges in connection with the opening and maintaining of deposit accounts and for providing services ancillary to the opening and maintaining of deposit accounts. Service charges are a matter of contract between the association and the depositor, and any such contract is fully enforceable according to its stated terms.

History: 1969 c 490 s 21; 1971 c 136 s 1; 1978 c 747 s 2; 1978 c 748 s 1; 1980 c 512 s 3; 1980 c 522 s 2; 1981 c 276 s 24-26; 1Sp1981 c 1 art 9 s 3; 1986 c 444; 1988 c 666 s 26-41; 1995 c 171 s 64; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 2005 c 69 art 3 s 10



Section 51A.22 — SAVINGS LIABILITY.

Subdivision 1. Operation of savings liability. The savings liability of an association shall consist only of the aggregate amount of savings accounts, plus earnings credited to the accounts, less redemption and withdrawal payments. Except as limited by the board of directors from time to time, additions may be made to an account holder's savings accounts in the amounts and at times the account holder elects. Savings accounts may be opened for cash or property in which the association is authorized to invest, and, in the absence of fraud in the transaction, the value of the property taken in payment therefor as determined by the board of directors shall be conclusive. The account holders of an association shall not be responsible for any losses which its savings liability shall not be sufficient to satisfy, and savings accounts shall not be subject to assessment, nor shall the holders thereof be liable for any unpaid installments on their accounts. Earnings shall be declared in accordance with the provisions of sections 51A.01 to 51A.57. Except as provided in section 51A.32, no association shall prefer one of its savings accounts over any other savings account as to the right to participate in earnings. No preference between savings account holders shall be created with respect to the distribution of assets upon voluntary liquidation, dissolution, or winding up of an association. No association shall issue, sell, negotiate, or advertise for issuance or sale to savings account holders any type of savings or investment media other than savings accounts, nor shall it contract with respect to the savings liability in a manner inconsistent with the provisions of sections 51A.01 to 51A.57.

Subd. 2. Amount of savings liability. The savings liability of a mutual association is not limited. The savings liability of a stock association shall not exceed a sum which is 30 times the amount of its capital stock and its actual surplus. For purposes of this subdivision capital certificates outstanding pursuant to section 51A.21, subdivision 20, may be included in the definition of capital stock.

History: 1969 c 490 s 22; 1981 c 276 s 27; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.23 — SAVINGS ACCOUNT.

Subdivision 1. Ownership. Trust funds received by a real estate broker or the broker's salespersons in trust may be deposited in a savings association. Deposit accounts shall be represented only by the account of each deposit account holder on the books of the association, and the accounts or any interest therein shall be transferable only on the books of the association and upon proper written application by the transferee. The association may treat the holder of record of a savings account as the owner of it for all purposes without being affected by any notice to the contrary unless the association has acknowledged in writing notice of a pledge of the deposit account. Notwithstanding the foregoing, an association or federal association may offer negotiable time deposits.

An association may issue deposit accounts to or in the name of a minor, which shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with dividends thereon, shall be paid to the minor, and receipt or acquittance in any form, shall be sufficient release and discharge of the association for withdrawal, until a guardian appointed in this state for the minor shall have delivered a certificate of appointment.

Subd. 2. [Repealed, 1988 c 666 s 75]

Subd. 3. [Repealed, 1988 c 666 s 75]

Subd. 4. [Repealed, 1988 c 666 s 75]

Subd. 5. [Repealed, 1988 c 666 s 75]

Subd. 6. Insurance of accounts. Every association incorporated pursuant to or operating under the provisions of sections 51A.01 to 51A.57 shall at all times maintain in effect insurance of its savings accounts by the Federal Savings and Loan Insurance Corporation, an agency of this state or other federal agency established for the purpose of insuring savings accounts in associations. An association which fails to meet this requirement for insurance of its savings accounts shall either dissolve, merge or consolidate with another association which is insured by the Federal Savings and Loan Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring savings accounts in associations.

Subd. 7. Insurance of accounts in new associations. No association shall be issued a certificate of approval by the commissioner of commerce after April 10, 1976, unless such association has obtained a commitment for insurance of its deposits by the Federal Savings and Loan Insurance Corporation or any agency of this state or any federal agency established for the purpose of insuring savings accounts in associations.

History: 1969 c 490 s 23; 1971 c 136 s 3; 1971 c 387 s 6; 1976 c 219 s 1,2; 1982 c 473 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 105 s 1; 1988 c 666 s 42; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.24 — CONTRACTS FOR SCHOOL SAVINGS PROGRAMS.

An association may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the association in any school or institutional thrift or savings plan, and it may accept savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for such purpose.

History: 1969 c 490 s 24; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.251 — MARRIED PERSONS AND MINORS.

An association may issue deposit accounts or negotiable order of withdrawal accounts to any married person or minor as the sole and absolute owner of the account, and receive payments thereon by or for the other, and pay withdrawals or drafts, accept pledges to the association, and act in any other manner with respect to the accounts on the order of the married person or minor. Any payment or delivery of rights to a married person or to any minor, or a receipt of or acquisition signed by a married person or by a minor who holds an account, shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the married person or minor. In the case of a minor, the receipt, acquittance, pledge or other action required by the association to be taken by the minor shall be binding upon the minor as if the minor were of full age and legal capacity. The parent or guardian of the minor shall not in the capacity as parent or guardian have the power to attach or in any manner to transfer any account issued to or in the name of the minor; provided, however, that in the event of the death of the minor the receipt or acquittance of either parent or of a person standing in loco parentis to the minor shall be a valid and sufficient discharge of the association for any sum or sums not exceeding in the aggregate $2,500 unless the minor shall have given written notice to the association to accept the signature of the parent or person.

History: 1981 c 276 s 28; 1986 c 444; 1988 c 666 s 43; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.261 — DEPOSITS IN NAME OF MINOR.

A deposit made at an association in the name of a minor, or shares issued in a minor's name, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons except creditors, and together with the dividends or interest thereon shall be paid the minor, and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposits or shares, or any part thereof, until a conservator or guardian appointed for the minor has delivered a certificate of appointment to the depository.

History: 1985 c 292 s 3; 1988 c 666 s 44; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.262 — MULTIPARTY ACCOUNTS.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the association are determined by chapter 528.

History: 1985 c 292 s 4; 1988 c 666 s 45; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.27 — PLEDGE TO ASSOCIATION OF SAVINGS ACCOUNTS IN JOINT TENANCY.

The pledge or hypothecation to any association or federal association of all or part of a savings account in joint tenancy signed by any tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account shall, unless the terms of the savings account provide specifically to the contrary, be a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

History: 1969 c 490 s 27; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.28 — ACCOUNTS OF ADMINISTRATORS, EXECUTORS, GUARDIANS, CUSTODIANS, TRUSTEES, AND OTHER FIDUCIARIES.

Any association may accept deposit accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. Any such fiduciary shall have power to vote as a member in a mutual association as if the membership were held absolutely, to open and to make additions to, and to withdraw any such account in whole or in part. The withdrawal value of any such account, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship shall have been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such account, and earnings thereon, or other rights relating thereto may, at the option of an association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. The payment or delivery to any such beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by any such beneficiary, beneficiaries, or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. This section does not apply to a P.O.D. account under chapter 528.

History: 1969 c 490 s 28; 1985 c 292 s 5; 1988 c 666 s 46; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.29 — ACCOUNTS OF INCOMPETENTS.

When a savings account is held in any association or federal association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, such an association may pay or deliver the withdrawal value of such savings account and any earnings that may have accrued thereon to the guardian for such person upon proof of appointment and qualification; provided that if such association has received no written notice and is not on actual notice that such savings account holder has been adjudicated incompetent, it may pay or deliver such funds to such holder in accordance with the provisions of the savings account contract, and the receipt or acquittance of such holder therefor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

History: 1969 c 490 s 29; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.30 — ACCOUNTS OF DECEASED NONRESIDENTS.

When a savings account is held in any association or federal association by a person residing in another state or country, the account, together with additions thereto and earnings thereon, or any part thereof, shall be exempt from any taxation otherwise imposed by this state and may be paid to the administrator or executor appointed in the state or country where the account holder resided at the time of death provided such administrator or executor has furnished the association with (1) authenticated copies of the letters and of the order of the court which issued the letters authorizing that person to collect, receive, and remove the personal estate, and (2) an affidavit by the administrator or executor that to that person's knowledge no letters then are outstanding in this state and no petition for letters by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this state, and that there are no creditors of the estate in this state. Upon payment or delivery to such representative after receipt of the affidavit and authenticated copies, the association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator, and is not required to see to the application or disposition of the property. No action at law or in equity shall be maintained against the association for payment made in accordance with this section.

History: 1969 c 490 s 30; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.31 — SAVINGS ACCOUNTS AS LEGAL INVESTMENTS.

Subdivision 1. Legal investments. Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary and such public corporations as are authorized by law, funds, and organizations, are specifically authorized and empowered to invest funds held by them, without any order of any court, in savings accounts of associations, and such investments shall be deemed and held to be legal investments for such funds.

Subd. 2. Provisions supplemental. The provisions of this section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations, and officials referred to in this section.

History: 1969 c 490 s 31; 1988 c 666 s 47; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.32 — EARNINGS.

Subdivision 1. Mutual association. A mutual association may pay earnings on its savings accounts from sources available for payment of earnings at such rate and at such times and for such time or notice periods as shall be determined by resolution of its board of directors. All deposit account holders shall participate equally in earnings pro rata to the withdrawal value of their respective accounts, except that an association may classify its deposit accounts according to the character, amount, or duration thereof, or regularity of additions thereto, and may agree in advance to pay an additional or different rate of earnings not to exceed one percent over and above the rate of earnings paid on all deposit accounts on accounts based on such classification, and shall regulate such earnings in such manner that each deposit account in the same classification shall receive the same ratable portion of such additional earnings, except for accounts which shall be classified according to a specified contractual time or notice period. Earnings shall be declared on the withdrawal value of each deposit account at the beginning of the accounting period, plus additions thereto made during the period (less amounts previously withdrawn and noticed for withdrawal, which for earnings purposes shall be deducted from the latest previous additions thereto) computed at the declared rate for the time the funds have been invested, determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one or more classifications or additions thereto received by the association on or before a date not later than the 20th day of the month in which such payments were received; if the board shall make such determination, it also shall determine that payments received subsequent to such determination date shall either (1) receive earnings as if invested on the first day of the next succeeding month, or (2) receive earnings from the date of actual receipt by the association. Unless the commissioner shall issue approval in writing, no earnings shall be declared or paid for an accounting period unless the allocation to the general reserve for the preceding accounting period required by section 51A.20 or approved by the commissioner thereunder has been made. Notwithstanding the provisions of the second sentence of this section, the board of directors, by resolution, may determine that earnings shall not be paid on any deposit account which has a withdrawal value of a specified amount less than $50 or which by written agreement is intended to be closed within a specified period less than 15 months from the date on which the account is opened, provided that an exception may be made and earnings paid on deposit accounts opened pursuant to section 51A.24. The directors shall determine by resolution the method of calculating the amount of any earnings on savings accounts as herein provided, and the time or times when earnings are to be declared, paid, or credited.

Subd. 2. Capital stock associations. A capital stock association may pay interest, if any, on its savings accounts in accordance with the terms of the account contract.

History: 1969 c 490 s 32; 1986 c 444; 1988 c 666 s 48; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.33 — WITHDRAWAL.

Any savings account member or authorized representative may at any time present a written application for withdrawal of all or any part of the member's savings accounts. Every application shall request immediate withdrawal of a stated amount in accordance with this section. Any member may cancel an application at any time in whole or in part by a writing. Every association shall pay or number, date, and file in the order of actual receipt every withdrawal application. Withdrawals shall be made in the order of actual receipt of applications, except as provided in this section. Upon receipt of a withdrawal request signed by the person or persons authorized to withdraw by the savings account contract or by operation of law, an association shall pay the amount stated thereon in the form of cash or one or more checks or similar instruments payable to the order of any person or to the order of others as directed, or transfer credits to the account or accounts of others in the institution as directed, but not in excess of the withdrawal value of the savings account or accounts, together with any earnings which may have been declared and may have accrued thereon for the current period. If an association so elects, it may at any time pay in full each and every application as presented. It shall not, however, pay some in full unless it pays every application on file in full, except by paying all applications on file on the rotation system prescribed in this section. The board of directors, however, shall have an absolute right to pay upon any application not exceeding $200 to any one savings account member in any one month in any order. No association can obligate itself to pay withdrawals on any plan other than as provided in sections 51A.01 to 51A.57. Savings account holders who have filed written applications for withdrawal shall remain savings account members so long as their applications remain on file. No earnings shall be declared upon that portion of an account which has been noticed for withdrawal, which for earnings purposes is required to be deducted from the latest previous additions to such account, so long as application is on file. The rotation system for payment of withdrawals is as follows: On the first day of each month, each application which has been on file since the first day of the preceding month and which is reached in order shall be paid $1,000 on account, or in full if the amount noticed for withdrawal or the unpaid balance of the application is less than $1,000. Each application for more than $1,000 so paid shall be deemed refiled as if filed on that day. Limited payment on the first day of each month and renumbering shall take place on the first day of each subsequent month as long as there are applications unpaid. At least one-third of the receipts of an association from its members during the preceding calendar month shall be applied on the first day of each month to the payment of applications which have been on file since the first day of the preceding month. Any association may apply to withdrawals an amount larger than one-third of the receipts, but cannot obligate itself to do so. When an application to withdraw is reached for payment as above provided, a written notice shall be sent to the applicant by mail at the last address recorded on the books, and unless the applicant shall apply in person or in writing for the withdrawal within 30 days from the date of the notice, no payment on account of the application shall be made and the application shall be canceled. In no event shall an association voluntarily or involuntarily delay or postpone the whole or partial payment of the value of any savings account pursuant to a written withdrawal application by a savings account member for a period exceeding 30 days following the receipt of the application without first securing written permission, in the case of an association the accounts of which are not insured by the federal savings and loan insurance corporation, from the commissioner, or in the case of an association the accounts of which are insured by the Federal Savings and Loan Insurance Corporation, from the corporation. If the association is under control of a conservator appointment pursuant to section 51A.45, subdivision 2, withdrawal shall be governed by the lawful rules and orders of the conservator.

History: 1969 c 490 s 33; 1981 c 220 s 13; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.34 — REDEMPTION.

At any time funds are on hand for the purpose, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts on an earnings date by giving 30 days' notice by certified mail addressed to each affected account holder at the last address of the account holder as recorded on the books of the association. No association shall redeem any of its savings accounts when the association is in an impaired condition or when it has applications for withdrawal which have been on file more than 30 days and have not been reached for payment. The redemption price of savings accounts redeemed shall be full value of the account redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the withdrawal value. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, earnings upon the accounts called for redemption shall cease to accrue from and after the earnings date specified as the redemption date, and all rights with respect to such accounts shall forthwith, after such redemption date, terminate, except only any right of the account holder of record to receive the redemption price without interest.

History: 1969 c 490 s 34; 1978 c 674 s 60; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.35 — INVESTMENT IN SECURITIES.

Associations shall have power to invest in securities as follows:

(1) without limit, in obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this state or the political subdivision of this state in stock or obligations of any federal home loan bank or banks; in stock or obligations of the federal savings and loan insurance corporation; in demand, time, or savings deposits, shares or accounts, or other obligations of any financial institution the accounts of which are insured by a federal agency; and

(2) not in excess of 25 percent of its assets in (i) bonds, notes, or other evidences of indebtedness which are a general obligation of, or guaranteed as to principal and interest by, any agency or instrumentality of the United States not specified in clause (1) or of this state, or any city, town, county, district, or other municipal corporation or political subdivision of this state, or any instrumentality or authority of any one or more of the foregoing; (ii) capital stock, obligations, or other securities of service organizations, provided that the aggregate of such investments shall not thereupon exceed three percent of its liabilities.

History: 1969 c 490 s 35; 1973 c 123 art 5 s 7; 1988 c 666 s 49; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.361 — RESERVES.

An association shall maintain reserves in the form of liquid assets, as defined in section 51A.02, subdivision 34, at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. The commissioner of commerce may prescribe the required amount of reserves for any individual association from time to time based upon examination findings or other reports relating to the association that are available to the commissioner. Reserves for an individual association as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

History: 1981 c 182 s 4; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 666 s 50; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1997 c 187 art 3 s 10; 1998 c 260 s 1



Section 51A.37 — INVESTMENT IN LOANS.

Subdivision 1. Generally. Every association shall have power to invest in loans and other investments as set forth in this section.

Subd. 2. Savings account loans. Loans secured by its savings accounts.

Subd. 3. Real estate loans. Real estate loans in any amount, subject to the following conditions:

(a) An association may participate with one or more financial institutions or other entities in any real estate loan of the type in which the association is authorized to invest on its own account.

(b) The aggregate balances outstanding of real estate loans on real estate located outside the primary lending area of an association shall at no time exceed ten percent of the assets of the association, except that (1) loans insured or guaranteed in whole or in part by the United States, or a federal agency and (2) loans in which an association owns or has purchased no more than a 75 percent participation interest are not subject to this restriction.

(c) Real estate loans on home property by mortgage or contract for deed, as provided in paragraphs (a) and (b) with no limit on purchase or sale thereof; and may participate with other lenders in the making, purchasing, or selling of the loans.

(d) An association may purchase, at any sheriff's, judicial, or other sale, public or private, any real estate upon which it has a mortgage, judgment, or other lien, or in which it has any interest. It may acquire title to any real estate on which it holds any lien, in full or part satisfaction thereof, and may sell, convey, hold, lease, or mortgage the same. In transactions involving the purchase by a vendee of real estate, an association may, when authorized by its bylaws, acquire the title thereof, and it may give to the vendee a contract to convey the same as upon a sale thereof. Provided, that no association shall hereafter invest more than 50 percent of its assets in such contracts to convey. Upon default in the conditions of the contract, the association may terminate the interest of the vendee or the vendee's representatives or assigns by serving the notice provided by section 559.21, upon the vendee, or the vendee's representative or assigns.

Subd. 4. Insurance policy loans. Loans secured by the pledge of policies of life insurance, the assignment of which is properly acknowledged by the insurer.

Subd. 5. Improvement loans. Property improvement loans made pursuant to the provisions of any title of the National Housing Act, and, other loans, secured or unsecured, to home owners and other property owners for the maintenance, repair, alteration, modernization, landscaping, improvements, including new construction, furnishings, and equipment installed and intended for use as part of the structure.

Subd. 6. Manufactured home loans. Loans made for the purpose of manufactured home financing, subject to any limitations as to maximum loan amount which may be prescribed by rule of the commissioner for all associations. For the purposes of this subsection "manufactured home" shall mean a movable accommodation or relocatable housing used or designed for use as living quarters.

Subd. 7. [Repealed, 1988 c 666 s 75]

Subd. 8. Educational loans. Loans made for the payment of expenses of college or university education but the aggregate of such loans shall not exceed five percent of the association's assets. These loans may be secured, partially secured, or unsecured, and the association may require a comaker or comakers, insurance, guarantee under a governmental loan guarantee plan, or other protection against contingencies and subject to rules of the commissioner. The term "college or university education" means education at an institution which awards a bachelor's degree or which provides not less than a two-year program which is acceptable for full credit toward such a degree.

Subd. 9. [Repealed, 1988 c 666 s 75]

Subd. 10. Consumer loans. Consumer loans.

Subd. 11. Business loans. Loans to organizations and natural persons for business purposes.

Subd. 12. Agricultural loans. Loans for agricultural purposes.

Subd. 13. Loan to one borrower limits. (a) No mutual association shall make a loan to one borrower if the sum of (1) the amount of the loan and (2) the total balances of all outstanding loans owed to the association by the borrower exceeds an amount equal to ten percent of the association's savings liability or an amount equal to the sum of the association's reserves for losses and undivided profits, whichever amount is less, except that any such loan may be made if the sum of clauses (1) and (2) does not exceed $500,000.

(b) No stock association shall make a loan to one borrower if the sum of (1) the amount of the loan and (2) the total balances of all outstanding loans owed to the association by the borrower exceeds an amount equal to ten percent of the association's savings liability or an amount equal to the sum of the association's reserves for losses and capital and surplus, whichever amount is less, except that any such loan may be made if the sum of clauses (1) and (2) does not exceed $500,000.

History: 1969 c 490 s 37; 1971 c 136 s 2; 1971 c 387 s 7; 1980 c 524 s 5; 1981 c 365 s 9; 1985 c 248 s 70; 1986 c 444; 1988 c 666 s 51-58; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.38 — LOAN PLANS.

Subdivision 1. Generally. Real estate loans and other loans secured by a mortgage on real estate that are eligible for investment by an association under sections 51A.01 to 51A.57 may be written according to this section and section 51A.386, or upon any other plan approved by the commissioner.

Subd. 2. Appraisal. No investment in a real estate loan, the proceeds of which are used for the purchase of the real estate, shall be made until a qualified person or persons approved by the board of directors shall have made a physical inspection and submitted a signed appraisal of the value of the real estate securing such loan.

Subd. 3. Payments. Payments on real estate loans shall be applied first to other charges, and the payment of interest on the unpaid balance of the loan, in the manner determined by the association, and the remainder on the reduction of principal. All loans may be prepaid in part or in full, at any time. An association may charge a borrower a prepayment fee on any loan that is not a consumer loan. Unless otherwise agreed in writing, any prepayment of principal on any loan may, at the option of the association, be applied on the final installment of the note or other obligation until fully paid, and thereafter on the installments in the inverse order of their maturity, or, at the option of the association, the payments may be applied from time to time wholly or partially to offset payments which subsequently accrue under the loan contract.

Subd. 4. Evidence of loan. Every loan shall be evidenced by a note or instrument of obligation for the amount of the loan. The note or instrument shall specify the amount, rate of interest, or manner of calculating the rate of interest of a variable rate loan, and terms of repayment including any prepayment penalty or charge for late payment, mortgage assumption fee, and may contain all other terms of the loan contract.

Subd. 5. Security instrument for loans secured by real estate. Every loan secured by a mortgage on real property, including a real estate loan, shall be evidenced by a mortgage, deed of trust, or other transaction or instrument constituting a lien or claim upon the real estate securing the loan, according to any lawful and recognized practice which is suited to the transaction. Any such instrument or transaction shall provide specifically for the usual insurance risks, ground rents, taxes, assessments, other governmental levies, maintenance, and repairs. It may provide for an assignment of rents, and if such assignment is made, any such assignment shall be absolute upon the borrower's default, becoming operative upon written demand made by the association. All such mortgages shall be recorded in accordance with the law of this state.

Subd. 6. [Repealed, 1988 c 666 s 75]

Subd. 7. Advances for taxes. An association may pay taxes, assessments, ground rents, insurance premiums, and other similar charges for the protection of any loan secured by a mortgage on real property, including a real estate loan. All such payments shall be added to the unpaid balance of the loan and shall be equally secured by the lien on the property. An association may require life insurance to be assigned as additional collateral upon any real estate loan. In such event, the association shall obtain a lien upon such policy and may advance premiums thereon, and such premium advances shall be added to the unpaid balance of the loan and shall be equally secured by a lien on the property as provided above.

Subd. 8. Provision for taxes, insurance. An association may require a borrower on any loan secured by a mortgage on real property, including a real estate loan, to pay monthly in advance, in addition to interest or interest and principal payments, the equivalent of 1/12 of the estimated annual taxes, assessments, insurance premiums, ground rents, and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. The amount of such monthly charges may be increased or decreased so as to provide reasonably for the payment of the estimated annual taxes, assessment, insurance premiums, and other charges. The association at its option may hold such funds in trust and commingle them with other such funds and use the same for such purposes, or hold such funds in open account and commingle them with its own funds and advance like amounts for such purposes, or credit such funds as received to the mortgage account and advance a like amount for the purposes stated. If such funds are held in trust or invested in savings accounts, the amounts may be pledged to further secure the indebtedness and, if held in open account or credited to the loan account, the amounts when advanced for the purposes stated may be secured by the mortgage with the same priority as the original amount advanced under the mortgage. The association shall have no obligation to pay interest, earnings, or other increment to the borrower upon such monthly payments, nor to invest the same for the benefit of the borrower, unless such funds have been placed in a savings account or accounts in the borrower's name. Every association shall keep a record of the status of taxes, assessments, insurance, ground rents, and other charges on all real estate securing its real estate loans and on all real and other property owned by it.

History: 1969 c 490 s 38; 1986 c 444; 1988 c 666 s 59-65; 1989 c 217 s 3; 1996 c 414 art 1 s 44; 1997 c 157 s 35,67; 1998 c 260 s 1



Section 51A.386 — TERMS AND CONDITIONS OF LOANS, CONTRACTS, AND EXTENSIONS OF CREDIT.

Subdivision 1. Application. Except as otherwise provided in this section, this section applies to loans made and contracts purchased by federal and state associations, and "association" as used in this section applies to federal and state associations.

Subd. 2. Finance charge for credit sales made by a third party. A person may enter into a credit sale contract for sale to an association and an association may purchase and enforce a contract evidencing the sale, if the annual percentage rate provided for in the contract does not exceed that permitted in section 47.59 or, in the case of contracts governed by sections 53C.01 to 53C.14, the rates permitted by those sections.

Subd. 3. Finance charge for loans. An association may make loans and extend credit at the rates and on the terms provided for in section 47.59.

Subd. 4. Additional authority. Extensions of credit, and purchases of extensions of credit, authorized by sections 47.20, subdivision 1, 3, or 4a; 47.204; 47.21; 47.58; 47.60; 47.69; 48.153; 48.185; 48.195; 53C.01 to 53C.14; 59A.01 to 59A.15; 334.01; 334.011; and 334.012 may, but need not, be made according to those sections in lieu of the authority set forth in subdivisions 1 to 3, and if so, are subject to those sections, and not this section, except this subdivision. An association may also charge an organization a rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit the association elects to make under section 334.01, 334.011, or 334.012, chapter 334 does not apply to extensions of credit made according to this section or the sections mentioned in this subdivision.

Subd. 5. Additional charges. In addition to the finance charges permitted by this section, an association, or a person described in subdivision 2, to the extent not otherwise prohibited by law, may contract for and receive the additional charges that may be included in the amount financed provided for in section 47.59.

History: 1995 c 202 art 3 s 8; 1996 c 414 art 1 44; 1997 c 157 s 67; 1998 c 260 s 1; 2005 c 19 s 1



Section 51A.40 — DEALING WITH SUCCESSORS IN INTEREST.

In the case of any investment made by an association in a loan secured by a mortgage on real property, including a real estate loan, in the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, an association may, without notice to such party or parties, deal with such successor or successors in interest with reference to said mortgage and the debt thereby secured in the same manner as with such party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or in any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

History: 1969 c 490 s 40; 1988 c 666 s 67; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.41 — RIGHT TO ACT TO AVOID LOSS.

Nothing in sections 51A.01 to 51A.57 or the statute law of the state shall be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.

History: 1969 c 490 s 41; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.42 — SAVINGS ASSOCIATIONS.

Subdivision 1. Commerce Department to control. The Department of Commerce shall have charge of the execution of all laws relating to the savings associations chartered under the laws of Minnesota and the business thereof.

Subd. 2. Supervisor. The commissioner may appoint a savings association supervisor, whose duties shall be the supervision of all savings associations in this state.

Subd. 3. Commissioner to supervise. (a) Visits; examinations; books and records. The commissioner shall exercise a constant supervision over the books and affairs of all associations doing business within the state as provided in section 46.04.

(b) Rules. The commissioner shall have the right to pass further rules deemed necessary to enable savings associations to properly carry on the activities authorized under sections 51A.01 to 51A.57 and which are not inconsistent with the provisions of sections 51A.01 to 51A.57.

Subd. 4. Official communications referred to directors. Each official communication from the commissioner to an association, relating to any examination conducted by the Commerce Department, or containing suggestions and recommendations as to the conduct of business of the association, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and noted in the minutes thereof.

History: 1969 c 490 s 42; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.43 — SUPERVISORY POWER OF COMMISSIONER.

The commissioner shall have general supervision over all associations, service organizations the principal offices of which are located in this state and which are principally owned by one or more thrift institutions, and corporations which are subject to the provisions of sections 51A.01 to 51A.57 as provided in section 46.06.

History: 1969 c 490 s 43; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.44 — REPORTS AND EXAMINATIONS.

Subdivision 1. Annual report. On or before the last day of April in each year, every association shall make an annual written report to the commissioner, upon a form to be prescribed and furnished by the commissioner, of its affairs and operations, which shall include a complete statement of its financial condition, including a statement of income and expense since its last previous similar report, for the 12 months ending on the 31st day of December of the previous year. Every such report shall be verified by the president and treasurer.

Subd. 2. Other reports. Every association also shall make such other reports as the commissioner may from time to time require, which shall be in such form and filed on such date as the commissioner may prescribe and shall, if required, be verified in the same manner as the annual report.

Subd. 3. [Repealed, 1984 c 576 s 27]

Subd. 4. Commissioner may accept examinations made by certain federal agencies. In lieu of such examination, the commissioner may accept any examination made by a federal home loan bank, the federal home loan bank board, or by the Federal Savings and Loan Insurance Corporation. One copy of any examination, signed and certified by the agencies making such examination, shall be filed promptly with the commissioner.

Subd. 5. Extra or additional examinations; reports. Whenever, in the judgment of the commissioner, the condition of any association renders it necessary or expedient to make an extra examination of audit or to devote any extraordinary attention to its affairs, the commissioner shall cause the same to be done. A full and complete copy of the report of all examinations and audits shall be furnished to the association examined. Such report of examination or audit shall be presented by the president to the board of directors at its next regular or special meeting.

Subd. 6. Commissioner authorized to have appraisals made at expense of association. The commissioner is authorized in connection with any examination or audit of any association to cause to be made appraisal so real estate held by the association or securing the association's assets when specific facts or information with respect to real estate held, secured loans or lending, or when in the commissioner's opinion the association's policies, practices, operating results and trends give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association or assets secured by real estate are overvalued. In lieu of causing such appraisals to be made, the commissioner may accept any appraisal caused to be made by a federal home loan bank, the Federal Home Loan Bank Board, or by the Federal Savings and Loan Insurance Corporation or other insuring agency of an insured association. Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this section shall be made by a professional appraiser or appraisers selected by the commissioner, and the cost of such appraisal promptly shall be paid by such association directly to such appraiser or appraisers upon receipt by the association of a statement of such cost bearing the written approval of the commissioner. A copy of the report of each appraisal caused to be made by the commissioner pursuant to this subdivision shall be furnished to the association within a reasonable time, not to exceed 60 days, following the completion of such appraisals, and may in the case of an insured association be furnished to the insuring agency.

History: 1969 c 490 s 44; 1986 c 444; 1988 c 666 s 68; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.45 — ENFORCEMENT AND CONSERVATORSHIP.

Subdivision 1. Commissioner may order association to discontinue any illegal practice. If the commissioner, as a result of any examination or from any report made, shall find that any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state or of the United States, or any lawful order or rule of the commissioner, the commissioner shall, by a formal written order delivered to the association as aforesaid, state any alleged violation, together with a statement of the facts alleged to be such violation, and order discontinuance of such violation and conformance with all requirements of law. Such order shall specify the effective date thereof, which may be immediate or may be at a later date, and such order shall remain in effect until withdrawn by the commissioner or until terminated by a court order. Such order of the commissioner, upon application made on or after the effective date thereof by the commissioner to a court of general jurisdiction in the county in which the principal office of the association is located, shall be enforced ex parte and without notice by an order to comply entered by said court. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Any association affected by such order of the commissioner shall, after receipt thereof, have the right to apply within 30 days to any such court for an immediate hearing and order suspending the order of the commissioner until such time as the hearing has been completed. The hearing of such application to the court shall be upon such notice to the commissioner as the court shall provide. Whether upon application by the commissioner or by the association, such court shall have power to and shall adjudicate the question and enter the proper order or orders and enforce the same.

Subd. 2. Conservator. If the commissioner, as a result of any examination or from any report made believes that the public interest may be served by the appointment of a conservator, and if the commissioner shall find that any association: (a) Is in an impaired condition; (b) is engaging in practices which threaten to result in an impaired condition; or (c) is in violation of an order of injunction, as authorized by this section, which has become final in that time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a conservator for such association, which may be the commissioner, a deputy or any other person, and upon such appointment shall apply immediately to a court of general jurisdiction in the county in which the principal office of the association is located for confirmation of such appointment, and such court shall have exclusive jurisdiction to determine the issues and all related matters. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Such court shall confirm such appointment if it shall find that one or more such grounds exist, and a certified copy of the order of the court confirming such appointment shall be evidence thereof. Such conservator shall have the power and authority provided in sections 51A.01 to 51A.57 and such other power and authority as may be expressed in the order of the court. Such conservator shall endeavor promptly to remedy the situations complained of by the commissioner in the application for confirmation of such appointment. Within six months of the date of such appointment, or within 12 months if the court shall extend the six-month period, such association shall be returned to the board of directors thereof and thereafter shall be managed and operated as if no conservator had been appointed, or a receiver shall be appointed as hereinafter provided. The compensation of the conservator, as determined by the court, shall be paid by the association. A certified copy of the order of the court discharging such conservator and returning such association to the directors thereof shall be sufficient evidence thereof.

Subd. 3. Conservator; powers. Any conservator appointed shall have all the rights, powers, and privileges possessed by the officers, board of directors, and members of the association.

Subd. 4. Conservator; expenses; prohibitions. The conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

Subd. 5. Conservator; removal of officer or director. The directors and officers shall remain in office and the employees shall remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer shall be approved in writing by the commissioner.

Subd. 6. Under conservator, association may be operated as a "going concern." While the association is in the charge of a conservator, members of such association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator may permit savings account members to withdraw their accounts from the association pursuant to the provisions of sections 51A.01 to 51A.57 or under and subject to such rules as the commissioner may prescribe. The conservator shall have power to accept savings accounts and additions to savings accounts, but any such amounts received by the conservator may be segregated if the commissioner shall so order in writing; if so ordered, such amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of such association existing at the time the conservator was appointed for it or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of any such association existing at the time such conservator was appointed. All expenses of the association during such conservatorship shall be paid by the association.

History: 1969 c 490 s 45; 1985 c 248 s 70; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.46 — RECEIVERSHIP.

Subdivision 1. Appointment of receiver. If the commissioner shall find that any association: (a) is in an impaired condition; (b) is engaging in practices which threaten to result in an impaired condition; or (c) is in violation of an order or injunction, as provided in section 51A.45, which has become final in that the time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a receiver for such association, which may be the commissioner, a deputy or any other person, and upon such appointment shall apply immediately to a court of general jurisdiction in the county in which the principal office of the association is located for confirmation of such appointment, and such court shall have exclusive jurisdiction to determine the issues and all related matters. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Such court shall confirm such appointment if it shall find that one or more such grounds exist, and a certified copy of the order of the court confirming such appointment shall be evidence thereof. In the case of an insured association, the appointment by the commissioner of a receiver under this section shall constitute an official determination of a public authority of this state pursuant to which a receiver is appointed for the purpose of liquidation as contemplated by and within the meaning of section 401(d) of the National Housing Act of 1934, as amended, if, within ten days after the date the application of the commissioner is filed, confirmation of such appointment or denial of confirmation has not been issued by the court. Such receiver shall have all the powers and authority of a conservator plus the power to liquidate, and shall have such other powers and authority as may be expressed in the order of the court. If the commissioner, or a deputy, or examiner is appointed receiver, then the compensation of the receiver, as determined by the court, shall be paid from the assets of the association.

Subd. 2. Appointment of Federal Savings and Loan Insurance Corporation as receiver or coreceiver. If the association is an institution insured by the Federal Savings and Loan Insurance Corporation, the Federal Savings and Loan Insurance Corporation shall be tendered appointment as receiver or coreceiver. If it accepts such appointment, it may, nevertheless, make loans on the security of or purchase at public or private sale any part or all of the assets of the association of which it is receiver or coreceiver, provided such loan or purchase is approved by such court.

Subd. 3. Procedure. The procedure in such receivership action shall be in all other respects in accordance with the practice in such court, including all rights of appeal and review. The directors, officers, and attorneys of an association in office at the time of the initiation of any proceeding under this section or section 51A.45 may contest any such proceeding.

History: 1969 c 490 s 46; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.47 — CORRECTION OF WRONGDOINGS BY UNIMPAIRED INSTITUTION.

No conservator or receiver shall be appointed, or private property seized, with respect to an association which is not in an impaired condition if the alleged wrongdoing can be otherwise corrected as provided in sections 51A.01 to 51A.57 or otherwise as provided by law.

History: 1969 c 490 s 47; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.48 — RIGHT TO DECLARATORY JUDGMENT.

At any time after any controversy has arisen between the commissioner and an association with respect to any question of law or rule or with respect to any question involving immeasurable or irreparable damage to the association, and prior to an administrative or judicial hearing, the association or the commissioner may apply to any court of competent jurisdiction in the county in which the home office of the association is located for a declaratory judgment as to such question, and such court shall have and shall take jurisdiction and decide the controversy on its merits in accordance with the weight of the evidence, and such court shall have full power to enforce its orders.

History: 1969 c 490 s 48; 1985 c 248 s 70; 1988 c 666 s 69; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.50 — FEDERAL ASSOCIATIONS.

The following sections apply to federal associations, except to the extent they are inconsistent with federal law or regulations: sections 47.59; 51A.01; 51A.02; 51A.065; 51A.15, subdivision 6; 51A.21, subdivisions 6a, 15, 16, 22, 25, 27, and 28; 51A.23, subdivision 1; 51A.24; 51A.251; 51A.261; 51A.262; 51A.27; 51A.28; 51A.29; 51A.30; 51A.31; 51A.37, subdivisions 1, 2, 3, paragraphs (a), (c), (d), 4, 5, 6, 7, 8, 9, 10, 11, and 12; 51A.38; 51A.386; 51A.40; 51A.50; 51A.52; 51A.56; and 51A.57.

History: 1969 c 490 s 50; 1981 c 276 s 29; 1984 c 576 s 25; 1988 c 666 s 70; 1995 c 202 art 3 s 9; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.51 — FEES.

Subdivision 1. Fees to be paid to commissioner of management and budget. An association shall pay fees by delivering to the commissioner a check payable to the commissioner of management and budget.

Subd. 2. Incorporation fee. At the time of filing the application for a certificate of incorporation, the incorporators shall pay a $1,000 filing fee which shall be paid into the state treasury and credited to the general fund, and shall pay to the banking department a $500 investigation fee. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the Department of Commerce in approving or disapproving the application, payable to the commissioner of management and budget and credited by the commissioner of management and budget to the general fund, shall be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 3. Fee for change of location of an established office. There shall accompany each application to the commissioner for leave to change the location of an established office, a fee of $50 payable to the banking department. In the event of a hearing on the application to change the location of an established office, an additional fee of $1,000 payable to the state treasury and $450 payable to the banking department shall be delivered to the office of the commissioner of commerce prior to the publication of the notice of hearing.

Subd. 3a. Fee for establishment of other than principal office. There shall accompany each application to the commissioner for establishment of other than the principal office a $1,000 filing fee payable to the state treasury and $500 payable to the banking department. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the Department of Commerce in approving or disapproving the application, payable to the commissioner of management and budget and credited by the commissioner of management and budget to the general fund, shall be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 4. Supervision and examination fee. At the time of filing its annual report each association shall pay to the commissioner as a fee for supervision and examination an annual assessment as determined by the commissioner pursuant to the provisions of section 46.131. Such assessment shall be in lieu of all other license fees and charges of any kind whatsoever to any other state department or office, municipality, county, or other political subdivision; provided that the commissioner may assess against any such association the actual and necessary per diem expenses of and incidental to any additional examinations, or to supervision, or to any appraisal or special audit made pursuant to an order of the commissioner acting under authority of sections 51A.01 to 51A.58.

Subd. 5. Merger fee. At the time of filing with the commissioner of any proposed merger or consolidation plan, the associations proposing so to merge or consolidate shall submit therewith a fee of $250 payable to the banking department, which fee shall be paid in equal parts by the associations parties to the proposal.

History: 1969 c 399 s 1; 1969 c 490 s 51; 1971 c 387 s 8-10; 1973 c 35 s 19; 1983 c 250 s 16,17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 10,11,92; 1988 c 666 s 71; 1989 c 217 s 13; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 51A.52 — DIRECTORS, EMPLOYEES, MEMBERS, AND STOCKHOLDERS OF ASSOCIATION MAY ACKNOWLEDGE INSTRUMENTS TO WHICH IT IS A PARTY.

No public officer qualified to take acknowledgments or proofs of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument in writing in which an association is interested by reason of membership in, stockholder interest in, or employment by an association so interested, and any acknowledgments or proofs heretofore taken are hereby validated.

History: 1969 c 490 s 52; 1981 c 276 s 30; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.53 — POWERS OF FEDERAL ASSOCIATIONS; APPROVAL.

Subject to the approval of the commissioner, any savings association organized under sections 51A.01 to 51A.58 is vested with all powers conferred upon a federal association organized under the laws and regulations of the United States or its agencies, as amended, as fully and completely as if the powers were specifically enumerated and described herein, provided that the same are not specifically prohibited by state law.

History: 1969 c 490 s 53; 1981 c 276 s 31; 1988 c 666 s 72; 1989 c 217 s 14; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.54 — INSOLVENT ASSOCIATIONS LIQUIDATED.

Insolvent associations shall be liquidated under and pursuant to the statutes relating to the liquidation of insolvent banks.

History: 1969 c 490 s 54; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.55 — CONFORMITY.

Subdivision 1. Thrift and home financing organizations. All persons accepting moneys from the public and engaged in home financing, whether or not incorporated, and every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes, except those regulated under other Minnesota statutes or federal laws, by whatever name known, shall at the time sections 51A.01 to 51A.58 become effective be subject to the provisions of sections 51A.01 to 51A.58 and shall be deemed to exist hereunder.

Subd. 2. Existing corporations. The name, rights, powers, privileges, and immunities of every such corporation heretofore incorporated in this state shall be governed, controlled, construed, extended, limited, and determined by the provisions of sections 51A.01 to 51A.58 to the same extent and effect as if such corporation had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, or charter, however entitled, bylaws and constitution, or other rules of every such corporation heretofore made or existing are hereby modified, altered, and amended to conform to the provisions of sections 51A.01 to 51A.58, with or without the issuance or approval by the commissioner of conformed copies of such documents, and the same are declared void to the extent that the same are inconsistent with the provisions of sections 51A.01 to 51A.58; except that the obligations of any such existing corporation, whether between such corporation and its members, or any of them, or any other person or persons, or any valid contract between the members of any such corporation, or between such corporation and any other person or persons, existing on July 1, 1969, shall not be in any way impaired by the provisions of sections 51A.01 to 51A.58, and, with such exceptions, every such corporation shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by sections 51A.01 to 51A.58, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution, or rules.

Subd. 3. All obligations heretofore contracted may be enforced. All obligations to any such corporation heretofore contracted shall be enforceable by it and in its name, and demands, claims, and rights of action against any such corporation may be enforced against it as fully and completely as they could have been enforced heretofore.

History: 1969 c 490 s 55; 1989 c 217 s 15,16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.56 — ACT CONTROLLING.

Insofar as the provisions of sections 51A.01 to 51A.58 are inconsistent with the provisions of any other law affecting associations, the provisions of sections 51A.01 to 51A.58 shall control.

History: 1969 c 490 s 56; 1988 c 666 s 73; 1989 c 217 s 17; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.57 — SEPARABILITY.

If any provision, clause, or phrase of sections 51A.01 to 51A.58 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of sections 51A.01 to 51A.58 which can be given effect without the invalid provisions or application, and to this end the provisions of sections 51A.01 to 51A.58 are declared to be separable.

History: 1969 c 490 s 57; 1989 c 217 s 18; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.58 — INTERSTATE BRANCHING.

An association, whether or not the subsidiary of a savings and loan holding company, may, by acquisition, merger, purchase and assumption of some or all of the assets and liabilities, or consolidation, establish or operate branch offices in any reciprocating state, and a savings association chartered in any reciprocating state may establish or operate branch offices in this state by acquisition, merger, purchase, and assumption of some or all of the assets or liabilities or consolidation. A savings and loan holding company with its headquarters in this state may acquire by direct or indirect ownership or control the voting shares of a savings and loan holding company, savings association, or savings bank located in any reciprocating state, and a savings and loan holding company with its headquarters in a reciprocating state, may acquire by direct or indirect ownership or control the voting shares of a savings and loan holding company, a savings association, or savings bank located in this state, and may acquire and merge with a savings and loan holding company with its headquarters in this state. For the purposes of this section, "reciprocating state" is a state that authorizes the establishment of branch offices in that state by an association located in this state, and the acquisition of savings associations and savings banks located in that state by a savings and loan holding company with its headquarters in this state, under conditions no more restrictive than those imposed by the laws of Minnesota as determined by the commissioner of commerce.

The commissioner of commerce shall adopt rules to provide that procedural requirements equivalent to those contained in sections 48.90 to 48.99 apply to reciprocal interstate branching and acquisitions by savings associations.

History: 1986 c 339 s 16; 1Sp1986 c 3 art 2 s 27; 1987 c 349 art 1 s 26; 1994 c 484 s 2; 1995 c 202 art 1 s 14,25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1






Chapter 52 — CREDIT UNIONS

Section 52.001 — DEFINITIONS.

Subdivision 1. Application. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Board. "Board" means the board of directors of a credit union.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the Department of Commerce.

Subd. 4. Credit union. "Credit union" means a cooperative, not-for-profit financial institution formed and operating under this chapter.

Subd. 5. Community. "Community" means an identifiable local neighborhood, community, rural district, or other geographically well-defined area in which individuals have common interests or interact. "Well-defined" means the proposed area has specific geographic boundaries, including a school district, city, township, county, or clearly identifiable neighborhood, but does not include the state as a whole.

Subd. 6. Director. "Director" means a member of the board.

Subd. 7. Federal credit union. "Federal credit union" means a credit union organized and operating under the laws of the United States.

Subd. 8. Insolvent. "Insolvent" means the condition that results when the cash value of assets realizable in a reasonable period of time is less than the liabilities that must be met within that time.

Subd. 9. Member. "Member" means a person whose application for membership has been approved as meeting the membership criteria of the credit union, who has paid any required entrance or membership fee, and who has paid for one or more shares.

Subd. 10. Organization. "Organization" means any corporation, association, partnership, limited liability company, cooperative, trust, or other legal entity.

Subd. 11. Out-of-state credit union. "Out-of-state credit union" means a credit union organized under the laws of another state or United States territory or possession.

Subd. 12. Small group. "Small group" means a group that has less than 500 potential members that has made a written request to a credit union for credit union services.

Subd. 13. Unsafe or unsound practice. "Unsafe or unsound practice" means any action or lack of action that is contrary to generally accepted standards of prudent operation and that poses an abnormal risk of loss to the credit union or its members.

History: 2002 c 339 s 1



Section 52.01 — ORGANIZATION.

Any seven residents of the state may apply to the commissioner of commerce for permission to organize a credit union.

A credit union is a cooperative society, incorporated for the twofold purpose of promoting thrift among its members and creating a source of credit for them at legitimate rates of interest for provident purposes.

A credit union is organized in the following manner:

(1) The applicants execute, in duplicate, a certificate of organization by the terms of which they agree to be bound, which shall state:

(a) the name and location of the proposed credit union;

(b) the names and addresses of the subscribers to the certificate and the number of shares subscribed by each;

(2) The applicants submit the following in the form prescribed by the commissioner of commerce:

(a) a statement of the common bond of the proposed credit union;

(b) the number of potential members;

(c) the geographic dispersion of the potential members;

(d) evidence of interest, including willingness of potential members to assume responsibility for leadership and service;

(e) a two-year forecast of probable levels of assets, shares and deposits, and income and expense;

(f) the availability of other credit union services to the potential members;

(g) other information the commissioner requires;

(3) They next prepare and adopt bylaws for the general governance of the credit union consistent with the provisions of this chapter, and execute them in duplicate;

(4) The certificate and the bylaws, both executed in duplicate, are forwarded to the commissioner of commerce with a $1,000 application fee, which may be waived by the commissioner for a credit union to be located in a low- or moderate-income area as defined in Code of Federal Regulations, title 12, part 25(1), (n)(1) and (n)(2), and where no other depository institution operates an office;

(5) The commissioner of commerce shall, within 60 days of the receipt of the certificate, the information required by paragraph (2), and the bylaws determine whether they comply with the provisions of this chapter, and whether or not the organization of the credit union in question would benefit its members, be economically feasible, and be consistent with the purposes of this chapter;

(6) Thereupon the commissioner of commerce shall notify the applicants of the decision. If it is favorable, the commissioner shall upon receipt of a commitment for insurance of accounts as required by section 52.24, subdivision 2, issue a certificate of approval, attached to the duplicate certificate of organization, and return them with the duplicate bylaws to the applicants. If it is unfavorable, the applicants may, within 60 days after the decision, appeal for a review in a court of competent jurisdiction;

(7) The applicants shall thereupon file the duplicate of the certificate of organization, with the certificate of approval attached thereto, with the secretary of state, who shall make a record of the certificate and return it, with a certificate of record attached thereto, to the commissioner of commerce for permanent records; and

(8) Thereupon the applicants shall be a credit union incorporated in accordance with the provisions of this chapter.

In order to simplify the organization of credit unions, the commissioner of commerce shall prepare approved forms of certificate of organization and bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance, and on written application of seven residents of the state, shall supply them without charge with a blank certificate of organization and a copy of the form of suggested bylaws.

History: (7774-1) 1925 c 206 s 1; 1949 c 88 s 1; 1951 c 308 s 1; 1971 c 154 s 1; 1975 c 303 s 1; 1976 c 181 s 2; 1981 c 220 s 14; 1983 c 230 s 1; 1983 c 289 s 114 subd 1; 1984 c 512 s 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 27; 1999 c 151 s 25



Section 52.02 — BYLAWS AND AMENDMENTS, APPROVAL.

Subdivision 1. Amendments by members. (a) To amend the certificate of organization or bylaws, proposed amendments shall be set forth as follows:

(1) if balloting by mail has not been authorized by the board of directors, then a statement of intent to amend which identifies the proposed amendments shall be set forth in the notice of the meeting; or

(2) if balloting by mail has been authorized by the board of directors as either the exclusive means of voting or in conjunction with voting in person, a statement of intent to amend which identifies the proposed amendments shall be set forth in a notice mailed to all members eligible to vote at least 30 days prior to the close of balloting by mail. Any amendments to the certificate of organization or bylaws shall be approved by two-thirds vote of the members actually voting, if the members actually voting constitute a quorum.

(b) A member receiving notice of a proposed bylaw amendment pursuant to this subdivision may request a written copy of the proposed bylaw amendment. This request must be made no later than ten days prior to the close of balloting by mail or the date set for the meeting. The credit union shall provide the member with a written copy of the proposed bylaw amendment upon receipt of a timely request and the original notice must inform the member of the right to make a request. A copy of the proposed amendments shall be posted in the credit union's office for member review 30 days prior to the close of balloting by mail or the date of the meeting.

Subd. 2. Bylaw amendments by directors. The members may, pursuant to subdivision 1, provide for the bylaws to be amended by the board of directors. If the bylaws permit amendment by the directors, any amendments shall be approved by a two-thirds vote of the total number of directors authorized. The board of directors shall not adopt, amend, or repeal a bylaw fixing a quorum for meetings of members, prescribing procedures for removing directors or filling vacancies in the board, or fixing the number of directors or their classifications, qualifications, or terms of office, but may adopt or amend a bylaw to increase the number of directors. If three percent or more of all members propose a resolution for action by the members to adopt, amend, or repeal bylaws adopted, amended, or repealed by the board and the resolution sets forth the provisions proposed for adoption, amendment, or repeal, the resolution shall be submitted to the members for a vote as provided in subdivision 1.

Subd. 3. Approval. Amendments to the certificate of organization or bylaws, other than the addition to the field of membership of a small group or a group determined by the commissioner under section 52.05 to be too small to form its own credit union, must be approved by the commissioner of commerce before they become operative. The commissioner shall not unreasonably withhold approval if the amendments do not violate any provision of this chapter or other state law. In any event, the commissioner shall approve or disapprove the proposed amendment within 60 days of the date the proposed amendment is submitted to the commissioner by the credit union. In case of disapproval the credit union shall have the right to appeal to a court of competent jurisdiction within the time limits stated in section 52.01, clause (6). In case any amendment to the certificate of organization is adopted, the resolution, containing a full text of the amendment and verified by its president or treasurer and approved by the commissioner of commerce, shall be recorded in the Office of the Secretary of State. Upon addition to the field of membership of a small group or a group determined by the commissioner under section 52.05 to be too small to form its own credit union, a credit union must provide timely written notice to the commissioner, and the commissioner shall have 30 days from receipt of the notice to reject the addition of that group; if the commissioner does not reject the addition within that period, it is deemed approved.

History: (7774-2) 1925 c 206 s 2; 1933 c 346 s 1; 1949 c 88 s 2; 1961 c 331 s 1; 1971 c 154 s 2; 1976 c 176 s 1; 1976 c 181 s 2; 1982 c 429 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 185; 1987 c 349 art 1 s 28; 1989 c 127 s 1; 2002 c 339 s 2



Section 52.03 — "CREDIT UNION," UNLAWFUL USE.

Subdivision 1. Penalty. Except as provided in subdivision 2, it shall be a misdemeanor for any person, association, copartnership, or corporation, except corporations organized in accordance with the provisions of this chapter, to use the words "credit union" in their name or title.

Subd. 2. Reciprocity. With the approval of the commissioner, a credit union chartered in another state shall be permitted to do business in Minnesota if Minnesota credit unions are permitted to do business in that state, and if:

(a) the credit union is organized under laws similar to Minnesota laws applicable to credit unions;

(b) the credit union is financially solvent;

(c) the credit union needs to conduct business in this state to adequately serve its members in this state;

(d) the credit union satisfies the mandatory share and deposit insurance requirements in section 52.24;

(e) the credit union designates and maintains an agent for the service of process in this state; and

(f) the credit union complies with the provisions of section 52.04.

Subd. 3. Cease and desist. If subsequent to approval it is determined that a reciprocating state credit union is not in compliance with the criteria of subdivision 2, the commissioner may by order require such reciprocating state credit union to discontinue its Minnesota operations by a date certain. The order would be subject to the procedures applicable to cease and desist proceedings pursuant to sections 46.23 to 46.33 and any rules promulgated thereunder.

History: (7774-3) 1925 c 206 s 3; 1984 c 500 s 1; 1984 c 655 art 2 s 7 subd 1



Section 52.04 — POWERS.

Subdivision 1. Generally. A credit union has the following powers:

(1) to offer its members and other credit unions various classes of shares, share certificates, deposits, or deposit certificates;

(2) to receive the savings of its members either as payment on shares or as deposits, including the right to conduct Christmas clubs, vacation clubs, and other thrift organizations within its membership. Trust funds received by a real estate broker or the broker's salespersons in trust may be deposited in a credit union;

(3) to make loans to members for provident or productive purposes as provided in section 52.16;

(4) to make loans to a cooperative society or other organization having membership in the credit union;

(5) to deposit in state and national banks and trust companies authorized to receive deposits;

(6) to invest in any investment legal for savings banks or for trust funds in the state and, notwithstanding clause (3), to invest in and make loans of unsecured days funds (federal funds or similar unsecured loans) to financial institutions insured by an agency of the federal government and a member of the Federal Reserve System or required to maintain reserves at the Federal Reserve;

(7) to borrow money as hereinafter indicated;

(8) to adopt and use a common seal and alter the same at pleasure;

(9) to make payments on shares of and deposit with any other credit union chartered by this or any other state or operating under the provisions of the Federal Credit Union Act, in amounts not exceeding in the aggregate 25 percent of its unimpaired assets. However, payments on shares of and deposit with credit unions chartered by other states are restricted to credit unions insured by the National Credit Union Administration. The restrictions imposed by this clause do not apply to share accounts and deposit accounts of the Minnesota corporate credit union in United States central credit union or to share accounts and deposit accounts of credit unions in the Minnesota corporate credit union;

(10) to contract with any licensed insurance company or society to insure the lives of members to the extent of their share accounts, in whole or in part, and to pay all or a portion of the premium therefor;

(11) to indemnify each director, officer, or committee member, or former director, officer, or committee member against all expenses, including attorney's fees but excluding amounts paid pursuant to a judgment or settlement agreement, reasonably incurred in connection with or arising out of any action, suit, or proceeding to which that person is a party by reason of being or having been a director, officer, or committee member of the credit union, except with respect to matters as to which that person is finally adjudged in the action, suit, or proceeding to be liable for negligence or misconduct in the performance of duties. The indemnification is not exclusive of any other rights to which that person may be entitled under any bylaw, agreement, vote of members, or otherwise;

(12) upon written authorization from a member, retained at the credit union, to make payments to third parties by withdrawals from the member's share or deposit accounts or through proceeds of loans made to such member, or by permitting the credit union to make those payments from the member's funds prior to deposit; to permit draft withdrawals from member accounts, but a credit union proposing to permit draft withdrawals shall notify the commissioner of commerce, in the form prescribed, of its intent not less than 90 days prior to authorizing draft withdrawals. The board of directors of a credit union may restrict one class of shares to the extent that it may not be redeemed, withdrawn, or transferred except upon termination of membership in the credit union;

(13) to inform its members as to the availability of various group purchasing plans which are related to the promotion of thrift or the borrowing of money for provident and productive purposes by means of informational materials placed in the credit union's office, through its publications, or by direct mailings to members by the credit union;

(14) to facilitate its members' voluntary purchase of types of insurance incidental to promotion of thrift or the borrowing of money for provident and productive purposes including, but not limited to the following types of group or individual insurance: Fire, theft, automobile, life and temporary disability; to be the policyholder of a group insurance plan or a subgroup under a master policy plan and to disseminate information to its members concerning the insurance provided thereunder; to remit premiums to an insurer or the holder of a master policy on behalf of a credit union member, if the credit union obtains written authorization from the member for remittance by share or deposit withdrawals or through proceeds of loans made by the members, or by permitting the credit union to make the payments from the member's funds prior to deposit; and to accept from the insurer reimbursement for expenses incurred or in the case of credit life, accident and health, and involuntary unemployment insurance within the meaning of chapter 62B commissions for the handling of the insurance. The amount reimbursed or the commissions received may constitute the general income of the credit union. The directors, officers, committee members and employees of a credit union shall not profit on any insurance sale facilitated through the credit unions;

(15) to contract with another credit union to furnish services which either could otherwise perform. Contracted services under this clause are subject to regulation and examination by the commissioner of commerce like other services;

(16) in furtherance of the twofold purpose of promoting thrift among its members and creating a source of credit for them at legitimate rates of interest for provident purposes, and not in limitation of the specific powers hereinbefore conferred, to have all the powers enumerated, authorized, and permitted by this chapter, and such other rights, privileges and powers incidental to, or necessary for, the accomplishment of the objectives and purposes of the credit union;

(17) to rent safe deposit boxes to its members if the credit union obtains adequate insurance or bonding coverage for losses which might result from the rental of safe deposit boxes;

(18) notwithstanding the provisions of section 52.05, to accept deposits of public funds in an amount secured by insurance or other means pursuant to chapter 118A or section 9.031 or other applicable law and to receive deposits of trust funds provided that either the provider or the beneficial owner of the funds is a member of the credit union accepting the deposit;

(19) to accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of Treasury of the United States;

(20) to accept deposits pursuant to section 149A.97, subdivision 5, notwithstanding the provisions of section 52.05, if the deposits represent funding of prepaid funeral plans of members;

(21) to sell, in whole or in part, real estate secured loans provided that:

(a) the loan is secured by a first lien;

(b) the board of directors approves the sale;

(c) if the sale is partial, the agreement to sell a partial interest shall, at a minimum:

(i) identify the loan or loans covered by the agreement;

(ii) provide for the collection, processing, remittance of payments of principal and interest, taxes and insurance premiums and other charges or escrows, if any;

(iii) define the responsibilities of each party in the event the loan becomes subject to collection, loss or foreclosure;

(iv) provide that in the event of loss, each owner shall share in the loss in proportion to its interest in the loan or loans;

(v) provide for the distribution of payments of principal to each owner proportionate to its interest in the loan or loans;

(vi) provide for loan status reports;

(vii) state the terms and conditions under which the agreement may be terminated or modified; and

(d) the sale is without recourse or repurchase unless the agreement:

(i) requires repurchase of a loan because of any breach of warranty or misrepresentation;

(ii) allows the seller to repurchase at its discretion; or

(iii) allows substitution of one loan for another;

(22) in addition to the sale of loans secured by a first lien on real estate, to sell, pledge, discount, or otherwise dispose of, in whole or in part, to any source, a loan or group of loans, other than a self-replenishing line of credit; provided, that within a calendar year beginning January 1 the total dollar value of loans sold, other than loans secured by real estate or insured by a state or federal agency, shall not exceed 25 percent of the dollar amount of all loans and participating interests in loans held by the credit union at the beginning of the calendar year, unless otherwise authorized in writing by the commissioner;

(23) to designate the par value of the shares of the credit union by board resolution;

(24) to exercise by resolution the powers set forth in United States Code, title 12, section 1757. Before exercising each power, the board must submit a plan to the commissioner of commerce detailing implementation of the power to be used;

(25) to offer self-directed individual retirement accounts and Keogh accounts and act as custodian and trustee of these accounts if:

(1) all contributions of funds are initially made to a deposit, share or share certificate account in the credit union;

(2) any subsequent transfer of funds to other assets is solely at the direction of the member and the credit union exercises no investment discretion and provides no investment advice with respect to plan assets; and

(3) the member is clearly notified of the fact that National Credit Union Share Insurance Fund coverage is limited to funds held in deposit, share or share certificate accounts of National Credit Union Share Insurance Fund-insured credit unions;

(26) to impose reasonable charges for the services it provides to its members;

(27) to impose financing charges and reasonable late charges in the event of default on loans, and recover reasonable costs and expenses, including, but not limited to, actual collection costs and attorneys' fees incurred both before and after judgment, incurred in the collection of sums due, if provided for in the note or agreement signed by the borrower;

(28) to acquire, lease, hold, assign, pledge, sell, or otherwise dispose of interests in a loan or groups of loans other than a self-replenishing line of credit; and

(29) to conduct savings promotion raffles in the manner and subject to the requirements set forth in section 609.761, subdivision 6.

Subd. 2. [Repealed, 1985 c 137 s 3]

Subd. 2a. Credit sales or service contracts. A person may enter into a credit sale or service contract for sale to a state or federal credit union doing business in this state, and a credit union may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 4 to 14.

Subd. 3. Parity. Notwithstanding any other provision of law, and in addition to all powers and activities, express, implied, or incidental, that a credit union has under the laws of this state, a credit union may exercise the powers and activities of, or take any action permitted for, a federal credit union, upon approval of the commissioner. The commissioner must approve or deny a request under this subdivision within 60 days after submission of the request by a credit union. The commissioner may not authorize state credit unions subject to this chapter to engage in credit union activity prohibited by the laws of this state.

History: (7774-4) 1925 c 206 s 4; 1937 c 213 s 1; 1943 c 247 s 1; 1949 c 88 s 3; 1961 c 331 s 2; 1963 c 384 s 1; 1967 c 301 s 1; 1971 c 154 s 3; 1973 c 740 s 1; 1975 c 394 s 1; 1976 c 308 s 1; 1977 c 71 s 1; 1977 c 84 s 1; 1977 c 315 s 1; 1978 c 747 s 3; 1979 c 50 s 7; 1979 c 149 s 1; 1981 c 99 s 1; 1981 c 316 s 1; 1983 c 43 s 1; 1983 c 289 s 114 subd 1; 1984 c 512 s 2; 1984 c 655 art 1 s 92; 1985 c 137 s 1; 1986 c 353 s 3; 1986 c 444; 1987 c 105 s 2; 1991 c 42 s 2; 1993 c 257 s 30,31; 1993 c 343 s 3; 1995 c 202 art 3 s 10; 1997 c 157 s 36,37; 1997 c 215 s 2; 2000 c 427 s 8; 2001 c 7 s 90; 2002 c 339 s 3,4; 2015 c 29 s 2



Section 52.05 — MEMBERSHIP.

Subdivision 1. Requirements. Credit union membership consists of the incorporators and other persons as may be elected to membership and subscribe to at least one share as designated by the board of directors, pay the initial installment thereon and the entrance fee if any. In addition to a regularly qualified member, the spouse of a member, the blood or adoptive relatives of either of them and their spouses may be members. When an individual member of a credit union leaves the field of membership, the member, and all persons who became members by virtue of that individual's membership may continue as members. The surviving spouse of a regularly qualified member, and the blood or adoptive relatives of either of them and their spouses may become members. Organizations, incorporated or otherwise, composed for the most part of the same general group as the credit union membership may be members. Credit unions chartered by this or any other state, or any federal credit union may be members. Credit union organizations shall be limited to persons within one or more groups or any combination of groups having a common bond of occupation, association, or community.

Subd. 2. Application. Any two persons representing a group of 30 or less or any 15 persons representing a larger group may apply to the commissioner, advising the commissioner of the common bond of the group and its number of potential members, for a determination whether it is feasible for the group to form a credit union. Upon a determination that it is not feasible to organize because the number of potential members is too small, the applicants will be certified by the commissioner as eligible to petition for membership in an existing credit union capable of serving the group. If the credit union so petitioned resolves to accept the group into membership, it shall follow the bylaw amendment and approval procedure set forth in section 52.02.

The commissioner may adopt rules to implement this subdivision. If adopted, these rules must provide that:

(1) for the purpose of this subdivision, groups with a potential membership of less than 500 will be considered too small to be feasible as a separate credit union;

(2) for the purpose of this subdivision, groups with a potential membership of at least 500 but less than 3,000 may be considered to be too small to be feasible as a separate credit union, based upon criteria developed by the commissioner, taking into account the objectives of this subdivision;

(3) groups with a potential membership of 3,000 or more will be considered in light of all circumstances relevant to the objectives of this subdivision; and

(4) all group applications, except for applications from groups made up of members of existing credit unions or groups made up of people who have a common employer which qualifies them for membership in an existing credit union, will be considered separately from any consideration of the membership provisions of existing credit unions; except that, groups made up of members of an existing credit union may be certified under this subdivision with the agreement of the credit union.

History: (7774-5) 1925 c 206 s 5; 1945 c 540 s 1; 1949 c 88 s 4; 1953 c 40 s 1; 1955 c 453 s 1; 1961 c 331 s 3; 1971 c 154 s 4; 1973 c 740 s 2; 1979 c 106 s 1; 1983 c 230 s 2; 1984 c 512 s 3; 1986 c 444; 1987 c 181 s 1; 1995 c 202 art 4 s 22; 1999 c 151 s 26; 2002 c 339 s 5,6



Section 52.06 — SUPERVISION; REPORTS; AUDITS; FEES.

Subdivision 1. Report and audit schedule. Credit unions shall be under the supervision of the commissioner of commerce. Each credit union shall annually, on or before January 25, file a report with the commissioner of commerce on forms supplied by the commissioner for that purpose giving such relevant information as the commissioner may require concerning the operations during the preceding calendar year. Additional reports may be required. Credit unions shall be examined, at least once every 24 calendar months, by the commissioner of commerce. Further, in lieu of this examination the commissioner may accept any examination made by the National Credit Union Administration, provided a copy of the examination is furnished to the commissioner. A report of the examination by the commissioner of commerce shall be forwarded to the president, or the chair of the board if the position is so designated pursuant to section 52.09, subdivision 4, of the examined credit union within 60 days after completion of the examination. Within 60 days of the receipt of such report, a general meeting of the directors and committees shall be called to consider matters contained in the report. For failure to file reports when due, unless excused for cause, the credit union shall pay to the commissioner of management and budget $5 for each day of its delinquency.

Subd. 2. Bookkeeping standards. Whenever it shall appear to the commissioner of commerce that any credit union operating in this state does not keep books and accounts in such manner as to enable the commissioner to readily ascertain the true condition of such credit union, the commissioner may require the officers of such credit union or any of them to open and keep such books or accounts as the commissioner may determine and prescribe for the purpose of keeping accurate and convenient records of the transactions and accounts of such credit union. Credit union books and records must be maintained in one location and be available for examination sometime between the hours of 8:00 a.m. and 5:00 p.m. weekdays. Any credit union failing to produce the books and records when requested shall be charged for such attempted examination by the examiner on the basis outlined in section 46.131 and a like charge shall be assessed for each and every attempt made by the examiner to obtain the books and records. Prepaid expenses may be treated as an asset account in accordance with sound accounting procedures.

History: (7774-6) 1925 c 206 s 6; 1945 c 540 s 2; 1949 c 88 s 5; 1961 c 331 s 4; 1963 c 396 s 1; 1967 c 51 s 1; 1971 c 154 s 5; 1973 c 740 s 3,4; 1981 c 73 s 1; 1983 c 289 s 114 subd 1; 1984 c 576 s 17; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1992 c 587 art 1 s 18; 2003 c 51 s 9; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 52.062 — CREDIT UNIONS; SUSPENSION OF OPERATION.

Subdivision 1. Reasons for commissioner's action. Whenever the commissioner of commerce shall find that a credit union is engaged in unsafe or unsound practices in conducting its business or that the shares of the members are impaired or are in immediate danger of becoming impaired, or that such credit union has knowingly or negligently permitted any of its officers, directors, committee members, or employees to violate any material provision of any law, bylaw, or rule to which the credit union is subject, the commissioner of commerce may proceed in the manner provided by subdivision 2, 3, or 4.

Subd. 2. Suspension. The commissioner of commerce may suspend the operation of the credit union by giving notice to its board of directors by certified mail. Said notice shall include a list of reasons for said suspension and a list of any specific violations of law, bylaw, or rule, and shall specify which operations of the credit union may be continued during the period of suspension. The notice shall also fix a time and place for a hearing before the commissioner of commerce or such person or persons as the commissioner of commerce may designate. The hearing shall be held within 60 days of the notice of suspension. Evidence may be produced at said hearing by any party thereto, and the commissioner of commerce shall base the decision as to the continued suspension of operation of the credit union upon said evidence. If the commissioner of commerce decides to continue the suspension, the commissioner shall give notice of the decision to the board of directors of the credit union.

Subd. 3. [Repealed, 2005 c 118 s 18]

Subd. 4. Consent cease and desist order. In lieu of suspension of the operation of the credit union, the commissioner of commerce and the board of directors of the credit union may agree to execute a consent cease and desist order in which the parties agree to waive the right to a hearing and agree that the credit union shall cease and desist from unsafe or unsound practices, or violations. The order must specify whether credit union operation may continue, and if operation may continue, the conditions under which operation may continue.

History: 1967 c 51 s 3; 1978 c 674 s 60; 1983 c 260 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1997 c 157 s 38,39; 2005 c 118 s 6



Section 52.063 — PROCEEDINGS FOLLOWING SUSPENSION, CONTINUATION OF SUSPENSION, OR CONSENT CEASE AND DESIST ORDER; APPOINTMENT OF NATIONAL CREDIT UNION ADMINISTRATION BOARD AS RECEIVER.

Subdivision 1. Proceedings following suspension or continuation of suspension. Upon receipt of the suspension notice or the notice of the continuation of suspension under section 52.062, subdivision 2 or 3, the credit union shall immediately cease or continue cessation of all operations except those operations specifically authorized by the commissioner of commerce. If the notice is given pursuant to determination by the commissioner of commerce after a hearing, the board of directors shall have 60 days from the receipt of said notice in which to file with the commissioner of commerce a proposed plan of corrective actions or to request that a receiver be appointed for the credit union. The commissioner of commerce shall have 30 days from the receipt of the proposed plan of corrective actions to determine if the proposed corrective actions are sufficient to correct the deficiencies which formed the basis for the suspension. If the commissioner of commerce determines that the proposed corrective actions are sufficient, the suspension shall be lifted and the credit union returned to normal operations under its board of directors. If the commissioner of commerce believes the proposed corrective actions insufficient, or if the board has failed to answer the suspension notice, or has requested that a receiver be appointed, then the commissioner of commerce shall apply to the district court for appointment of a receiver. The credit union shall have the right, within six months of the receipt of any notice of suspension or continuation of suspension pursuant to a determination by the commissioner of commerce after hearing, to appeal to the district court for a ruling as to the validity of such notice.

Subd. 2. Proceedings following consent cease and desist order. If the commissioner of commerce and the board of directors of the credit union execute a consent cease and desist order in lieu of a suspension under section 52.062, subdivision 4, the board of directors of the credit union may request that the commissioner of commerce seek court appointment of a receiver for the credit union. The consent cease and desist order must state that the credit union has requested that the commissioner seek appointment of a receiver.

Subd. 3. Appointment of National Credit Union Administration Board as receiver. Upon a request by the commissioner of commerce, the court may appoint the National Credit Union Administration Board, created by section 3 of the Federal Credit Union Act, as amended, as receiver of a credit union, without bond, when the deposits of the credit union are to any extent insured by the National Credit Union Administration Board, and the credit union has had its operations suspended or has executed a consent cease and desist order with the commissioner in lieu of a suspension under section 52.062. Notwithstanding any other provisions of law, the commissioner of commerce may, in the event of the suspension or consent cease and desist order, tender to the National Credit Union Administration Board the proposed appointment as receiver of the credit union. If the National Credit Union Administration Board accepts the proposed appointment and the court appoints the National Credit Union Administration Board as receiver upon a request by the commissioner, the National Credit Union Administration Board shall have and possess all the powers and privileges provided by the laws of this state and section 207 of the Federal Credit Union Act, as amended, with respect to a receiver of a credit union, the board of directors of the credit union, and its members.

History: 1967 c 51 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 40



Section 52.064 — RECEIVERSHIP.

Subdivision 1. Ceasing operations; planning for return. A receiver shall take possession and control of all the books, assets, and records of the credit union, which shall not be subject to any levy or attachment, and shall cease or continue cessation of all operations except those which have been authorized by the court. For a period of 90 days after the appointment of the receiver, or such longer time as the court may prescribe, the receiver, the board of directors of the credit union, or any group of 15 members of the credit union may apply to the court for permission to file, and if permitted may file, a plan of reorganization, merger, or consolidation for the credit union. If such plan is approved by the commissioner of commerce and the court, the books, assets, and records of the credit union shall be returned to the members pursuant to the plan, and the receiver shall be discharged.

Subd. 2. Winding up. If a plan of reorganization, merger, or consolidation is not submitted during the 90-day period, or such other period allowed by the court, or if any such plan is not approved by the commissioner of commerce and the court, the receiver shall proceed to collect and distribute the assets of the credit union, discharge its debts, and do such other acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing its claims, debts, and obligations until its affairs are completed and the receiver discharged. The receiver shall use the assets of the credit union to pay first, expenses incidental to the receivership and liquidation proceedings; second, any creditors other than depositors; and third, depositors. Assets then remaining shall be distributed to the members proportionately to shares held by each member as of the date the receiver is appointed.

Subd. 3. Waiver when credit union requests appointment of National Credit Union Administration Board as receiver. If the board of directors of the credit union has made a request to the commissioner of commerce to seek court appointment of the National Credit Union Administration Board as its receiver, and the commissioner elects to seek this appointment, then the board of directors of the credit union may waive the right to apply to the court for permission to file, and the right to file, a plan of reorganization, merger, or consolidation for the credit union within 90 days of the appointment of the receiver under subdivision 1. The board of directors of the credit union may waive this right on behalf of itself, and on behalf of the members of the credit union, when the board of directors of the credit union determines that such action is in the best interests of the credit union and its members, so that the deposit insurer may proceed expeditiously to wind up the affairs of the credit union upon appointment as receiver.

History: 1967 c 51 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 41



Section 52.07 — FISCAL YEAR; MEETINGS; VOTING.

The fiscal year of all credit unions shall end December 31. General and special meetings may be held in the manner and for the purposes indicated in the bylaws. At least ten days before any regular meeting, and at least seven days before any special meeting, written notice shall be mailed or handed to each member, and in the case of a special meeting, the notice shall clearly state the purpose of the meeting and what matters will be considered thereat. No member shall be eligible to vote at any meeting or to hold any office unless the member owns at least one share of the credit union which is fully paid. At all meetings a member shall have but a single vote, whatever the member's share holdings. Upon resolution of the board of directors, credit union members shall be authorized to vote by mail for election of directors, credit committee and supervisory members and amendments to bylaws at annual and special meetings. There shall be no voting by proxy. Any firm, society or corporation having a membership in the credit union and entitled to vote may cast its vote by one person upon presentation of written authority of the firm, society or corporation.

History: (7774-7) 1925 c 206 s 7; 1933 c 346 s 2; 1937 c 213 s 2; 1943 c 20 s 1; 1976 c 176 s 2; 1986 c 444



Section 52.08 — ANNUAL MEETING.

At the annual meeting the credit union shall elect a board of directors of not less than five members and may elect a credit committee of not less than three members, all to hold office for the terms provided in the bylaws and until successors qualify. The credit union must have a supervisory committee. Pursuant to its bylaws, the credit union may elect a supervisory committee of not less than three members nor more than five members, or the board of directors may appoint the supervisory committee. Some or all of the terms of office may be staggered, as provided in the bylaws. A record of the names and addresses of the members of the board and committees and the officers shall be filed with the commissioner of commerce within ten days of their election. A full-time manager of a credit union may be a director of a credit union operating under this chapter.

The organization meeting shall be the first annual meeting.

History: (7774-8) 1925 c 206 s 8; 1961 c 331 s 5; 1965 c 724 s 1; 1982 c 429 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 597 s 1; 1991 c 42 s 3



Section 52.09 — DIRECTORS; POWERS AND DUTIES.

Subdivision 1. Meetings; officers. At their first meeting, and annually thereafter at the first meeting following the annual meeting of members, the directors shall elect from their own number a president, vice president, and from their own number or otherwise a treasurer, and secretary, of whom the last two named may be the same individual, and the directors may engage such other employees as may be necessary to properly conduct the business of the credit union.

Subd. 2. Particular duties. The directors shall manage the affairs of the credit union and shall:

(1) act on applications for membership. This power may be delegated to a membership chair who serves at the pleasure of the board of directors and is subject to its rules. An application must contain a certification signed by the membership chair or a member of the board showing the basis of membership;

(2) determine interest rates on loans and on deposits. The interest period on deposits may be on a daily, monthly, quarterly, semiannual, or annual basis, and may be paid on all deposits whether or not the deposits have been withdrawn during the interest period. Interest may be computed on a daily basis;

(3) fix the amount of the surety bond required of all officers and employees handling money;

(4) declare dividends and transmit to the members recommended amendments to the bylaws;

(5) fill vacancies in the board and in the credit committee until successors are chosen and qualify at the next annual meeting;

(6) limit the number of shares and deposits which may be owned by a member, not to exceed ten percent of the outstanding shares and deposits, or $2,000, whichever is larger, and the maximum individual loan which can be made with and without security, including liability indirectly as a comaker, guarantor, or endorser to ten percent of outstanding shares and deposits. The ten percent share and deposit limitation is not applicable to the Minnesota corporate credit union, or to credit unions insured by the National Credit Union Administration;

(7) have charge of investments including loans to members. If a credit committee is established pursuant to section 52.08 or clause (13), then the credit committee shall have charge of loans to members;

(8) fix the salaries of the treasurer and other employees, which must be on a fixed monthly or annual basis, in dollars (not percentage);

(9) designate the depository institution in which the funds of the credit union will be deposited;

(10) authorize the officers of the credit union to borrow money from any source, as provided in section 52.15;

(11) with the permission of the commissioner of commerce, suspend any member of the credit committee or supervisory committee if it deems this action necessary to the proper conduct of the credit union, and call the members together to act on the suspension within a reasonable time after the suspension. The members at the meeting may, by majority vote of those present, sustain the suspension and remove the committee members permanently or may reinstate the committee members;

(12) provide financial assistance to the supervisory committee in carrying out its audit responsibilities;

(13) if the bylaws so provide and no credit committee has been elected pursuant to section 52.08, appoint a credit manager or a credit committee of not less than three members; and

(14) to establish different classes of shares.

Subd. 3. Officers, bylaws; compensation. The duties of the officers shall be as determined in the bylaws, except that the treasurer may be the general manager. No member of the board, the supervisory committee or an elected credit committee shall receive a salary as such, but may be reimbursed for necessary expenses incurred while serving in such capacity and may be compensated for time actually spent in official duties at an hourly rate as determined by the annual meeting of members. Provision of reasonable health, accident, and similar insurance protection shall not be considered compensation, and is subject to approval by the membership.

Subd. 4. Officers' titles. Notwithstanding the other provisions of this chapter, the bylaws may provide that the position of president and vice-president of the directors as set forth in this chapter be designated chair of the board and vice-chair, and if so designated, the position of manager or general manager as set forth in this chapter may be designated president, and one or more vice-presidents may be appointed. If the position of manager or general manager is designated president pursuant to this section, the treasurer may be the president. A change of titles pursuant to this section does not change the powers and duties of the position.

Subd. 5. Elimination or limitation of liability. A director's personal liability to the credit union or its members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the bylaws. The bylaws shall not eliminate or limit liability of a director:

(1) for breach of the director's duty of loyalty to the credit union or its members;

(2) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) for a transaction from which the director derived an improper personal benefit; or

(4) for an act or omission occurring prior to the date when the provision in the bylaws eliminating or limiting liability becomes effective.

History: (7774-9) 1925 c 206 s 9; 1937 c 213 s 3; 1945 c 540 s 3; 1955 c 453 s 2; 1961 c 331 s 6; 1963 c 384 s 2,3; 1967 c 301 s 2,3; 1971 c 154 s 6; 1979 c 149 s 2; 1981 c 73 s 2; 1982 c 429 s 3,4; 1983 c 43 s 2; 1983 c 289 s 114 subd 1; 1984 c 512 s 4; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 29; 1989 c 304 s 130; 1991 c 42 s 4; 2002 c 339 s 7



Section 52.10 — CREDIT COMMITTEE; CREDIT MANAGER; POWERS.

Subdivision 1. Authority of credit committee. The credit committee shall have the general supervision of all loans to members as provided herein. Applications for loans shall be on a form prepared by the credit committee, shall set forth the purpose for which the loan is desired, the security, if any, offered and such other data as may be required. Within the meaning of this section, an assignment of shares or deposits or the endorsement of a note may be deemed security. Except where the credit committee approves the extension of a self-replenishing line of credit pursuant to section 52.16, subdivision 2, at least a majority of the members of the credit committee shall pass on all loans and approval must be in writing and by unanimous vote of the members present. The credit committee shall meet as often as may be necessary after due notice to each member of the committee. In the case of any credit union having total assets in excess of $10,000, the board of directors may authorize the credit committee to appoint one or more loan officers. Loan officers, subject to the supervision of the committee, may be delegated authority by the credit committee to act on all or some applications for loans and to approve them, reporting thereon to the credit committee at their next meeting or within 15 days. The credit committee and the board of directors, meeting jointly and acting collectively as a whole, shall have the general supervision of all loans to a member who is a director, officer, or a member of the credit or supervisory committee whenever the application exceeds the amount of the member's holdings in shares and deposits. Application for these loans shall be in similar form as may be required to be furnished to the credit committee for a loan in the case of any other member. At least a majority of the members of the credit committee and of the board of directors at a joint meeting and acting collectively as a whole, shall pass on all such loans in the absence of the applicant, and the approval of the loan must be in writing and by unanimous vote of all members present. The credit committee and the board of directors shall meet for this purpose as often as may be necessary after due notice to each member of the board and credit committee.

Subd. 2. Authority of credit manager. If a credit manager is appointed, the board shall have the powers and responsibilities described in subdivision 1 for a credit committee. The board may delegate in writing any or all of these powers and responsibilities to a credit manager.

History: (7774-10) 1925 c 206 s 10; 1943 c 647 s 2; 1945 c 540 s 4; 1955 c 453 s 3; 1967 c 301 s 4; 1978 c 663 s 1; 1982 c 429 s 5



Section 52.11 — SUPERVISORY COMMITTEE; DUTIES.

The supervisory committee shall:

(1) make an examination of the affairs of the credit union at least semiannually, in June and December, including an audit of its books and, in the event the committee feels such action to be necessary, it shall call the members together thereafter and submit to them its report;

(2) make an annual report of its audits and submit the same at the annual meeting of the members; and

(3) by unanimous vote, if it deem such action to be necessary to the proper conduct of the credit union, suspend any officer, director, or member of committee, and call the members together to act on the suspension. The members at the meeting may, by majority vote of those present, sustain the suspension and remove an officer permanently, or may reinstate the officer.

By majority vote, the supervisory committee may call a special meeting of the members to consider any matter submitted to it by the committee. The committee shall fill vacancies in its own membership until successors are chosen and qualify at the next annual meeting.

History: (7774-11) 1925 c 206 s 11; 1937 c 213 s 4



Section 52.12 — CAPITAL; ENTRANCE FEES; CREDIT UNION TO HAVE LIEN.

The capital of a credit union includes shares, share certificates, any special class of shares, undivided earnings, reserves, member investment shares, nonmember subordinated debt, member paid-in capital, and any entrance or membership fees. The credit union shall have a lien on the shares and deposits of a member for any sum due to the credit union from the member, or for any loan endorsed by that member. In addition to any other statutory right of setoff or lien and subject to any contractual provision, if any party to an account is indebted to a credit union, the credit union has a right to setoff against any account in which the party has or had immediately before death a present right of withdrawal. A credit union may, at its discretion, charge an entrance or annual membership fee if authorized by the bylaws.

History: (7774-12) 1925 c 206 s 12; 1971 c 154 s 7; 1984 c 512 s 5; 1986 c 444; 1993 c 257 s 32; 2002 c 339 s 8



Section 52.13 — DEPOSITS IN NAME OF MINOR.

Any deposit made in the name of a minor, or shares issued in a minor's name, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons except creditors, and together with the dividends or interest thereon shall be paid to the minor; and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposits or shares, or any part thereof, until a conservator or guardian appointed for the minor shall have delivered a certificate of appointment to the depository. Deposits may be accepted pursuant to the authority set forth in chapter 527, provided that either the custodian or the minor is a member of the credit union accepting the deposit.

History: (7774-13) 1925 c 206 s 13; 1949 c 88 s 6; 1961 c 331 s 7; 1985 c 292 s 6; 1997 c 157 s 42



Section 52.131 — MULTIPARTY ACCOUNTS.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the financial institution are determined by chapter 524.

History: 1985 c 292 s 7; 1996 c 414 art 1 s 21



Section 52.137 — INDIVIDUAL RETIREMENT ACCOUNTS.

Notwithstanding sections 52.04, subdivision 1, clause (1), and 52.05, a credit union may receive payment as deposits to establish an individual retirement account for the spouse of a blood or adoptive relative of a regularly qualified member if the blood or adoptive relative is a member of the credit union.

History: 1994 c 382 s 9



Section 52.14 — INTEREST ON LOANS.

Subdivision 1. [Repealed, 1982 c 494 s 5]

Subd. 2. Maximum allowable rate. Interest rates on unpaid balances of loans made by a credit union shall not exceed one percent a month or the rate of interest authorized by section 48.195, whichever is greater at the time the loan is made. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

History: (7774-14) 1925 c 206 s 14; 1980 c 522 s 3; 1982 c 494 s 4



Section 52.141 — LOAN EXPENSES.

In addition to the interest charged on loans, the borrowing member may be required to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of personal or real estate loans. The commissioner of commerce may prescribe by rule which of said expenses may be charged to the member and may further prescribe maximum amounts which may be charged.

History: 1967 c 301 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70



Section 52.15 — BORROWING; LIMITATION.

Subdivision 1. Fifty percent of unimpaired assets. A credit union may borrow from any source, or sources, sums not exceeding in the aggregate 50 percent of its unimpaired assets. For the purposes of this subdivision, "unimpaired assets" mean total assets less borrowings, including all forms of indebtedness, accounts payable, and any amount by which reserves and undivided earnings will not be adequate to meet the reserve requirements caused by classified assets.

Subd. 2. More borrowing for liquidity needs. Notwithstanding the provisions of subdivision 1, a credit union, with the prior written approval of the commissioner of commerce, may borrow additional sums to meet its liquidity needs. For purposes of this subdivision, "liquidity needs" means the needs of a credit union for:

(a) Short-term adjustment credit to cushion deposit or share outflows pending an orderly adjustment of assets and liabilities;

(b) Seasonal needs arising from a combination of expected patterns of movement in share and deposit accounts and loans; and

(c) Protracted adjustment needs in the event of unusual or emergency circumstances of a longer-term nature resulting from national, regional or local difficulties. Applications for written approval shall include the specific dollar amount or increase in the aggregate percentage with respect to unimpaired assets that may be borrowed by the credit union and the period of time the additional borrowed sums will be needed. The commissioner's approval must state the specific dollar amount or increase in the aggregate percentage being approved and the period of time for which the approval is effective.

History: (7774-15) 1925 c 206 s 15; 1943 c 647 s 3; 1961 c 331 s 13; 1979 c 149 s 3; 1983 c 43 s 3,4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 2002 c 339 s 9



Section 52.16 — LENDING; CONDITIONS.

Subdivision 1. Purposes; repayment; loans involving officers. A credit union may loan to members. Loans must be for a provident or productive purpose and are made subject to the conditions contained in the bylaws. A borrower may repay a loan, in whole or in part, any day the office of the credit union is open for business. Except for loans secured by first real estate mortgages on homes owned and occupied, of the character made to other members, no director, officer, or member of the credit or supervisory committee may become liable, as a borrower or endorser for other borrowers, or both, to the credit union in which that person holds office, beyond the amount of the person's holdings in shares and deposits therein, unless the loan shall have been approved in the manner provided by section 52.10.

Subd. 2. Self-replenishing line of credit. Upon application by a member, the credit committee may approve in advance a self-replenishing line of credit, and advances may be granted to a member within the limit of the extension of credit. Where a self-replenishing line of credit has been approved, additional loan applications may be required.

History: (7774-16) 1925 c 206 s 16; 1943 c 647 s 4; 1978 c 663 s 2; 1986 c 444



Section 52.165 — GRADUATED PAYMENT HOME LOAN.

Subdivision 1. Definition. As used in this section, "graduated payment home loan" means a real estate loan made pursuant to section 52.16, whereunder initial periodic repayments are lower than those under the standard real estate loan having equal periodic repayments, and gradually rise to a predetermined point after which they remain constant.

Subd. 2. Authorization. Notwithstanding the provisions of section 334.01, subdivision 1, and subject to the provisions of section 47.201, subdivisions 4 to 6, a credit union may make graduated payment home loans and purchases representing graduated payment home loans pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the rate prescribed in section 52.14. Notwithstanding the provisions of section 334.01, subdivision 1, where initial repayments of a graduated payment home loan are less than the total accrued outstanding interest, the excess accrued and unpaid interest may be added to the outstanding loan balance on which interest accrues at the contracted rate.

History: 1979 c 239 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 52.17 — RESERVE FUND.

Subdivision 1. [Repealed, 2002 c 342 s 11]

Subd. 2. Required liquidity. Every credit union shall maintain a reserve in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves must be in cash and balances due from solvent banks or which may be, in whole or in part, in short term obligations guaranteed as to principal and interest by the United States government or in certificates of deposit of a federally insured bank or in a passbook or other account in a federally insured savings association or in balances due from the Minnesota Corporate Credit Union or ICU Services Corporation or United States Central Credit Union. The commissioner of commerce may prescribe the required amount of reserves for any individual credit union from time to time based upon examination findings or other reports relating to the credit union that are available to the commissioner. Reserves for an individual credit union as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

History: (7774-17) 1925 c 206 s 17; 1933 c 346 s 3; 1937 c 213 s 5; 1971 c 154 s 8; 1973 c 740 s 5; 1975 c 394 s 2; 1978 c 642 s 1; 1980 c 492 s 1; 1981 c 182 s 5; 1982 c 424 s 130; 1983 c 43 s 5; 1983 c 289 s 114 subd 1; 1984 c 512 s 6; 1984 c 655 art 1 s 92; 1989 c 127 s 2; 1995 c 202 art 1 s 25; 1997 c 187 art 3 s 11



Section 52.18 — DIVIDENDS.

The directors of a credit union may, on a daily, monthly, quarterly, semiannual, or annual basis as its board of directors may determine, declare and pay a dividend from net earnings or accumulated net undivided profits remaining after statutory reserve has been set aside, which dividend may be paid on all shares whether or not they have been withdrawn during the dividend period. Dividends may be computed on a daily basis. The board of directors may classify its share accounts according to character, amount and duration and declare dividends which may be at variable rates with due regard to the conditions that pertain to each class of shares, or pay no dividend at all. A dividend shall be uniform within a classification. Shares which become fully paid up during a dividend period shall be entitled to a proportional part of the dividend calculated from the first day of the month following the payment in full. For the purpose of this section, shares which become fully paid up by the 15th day of any month may be treated as being paid up from the first day of the month.

History: (7774-18) 1925 c 206 s 18; 1937 c 213 s 6; 1961 c 331 s 8; 1967 c 301 s 6; 1971 c 154 s 9; 1973 c 740 s 6; 1976 c 176 s 3; 1984 c 512 s 7; 1987 c 349 art 1 s 30



Section 52.19 — EXPULSION OR WITHDRAWAL OF MEMBERS.

Subdivision 1. General regulation. A member may be expelled by a two-thirds vote of the members present at a special meeting called to consider the matter, but only after a hearing. A member may also be expelled by the board of directors in accordance with a procedure and policy under subdivision 2. Any member may withdraw from the credit union at any time, but notice of withdrawal may be required. All amounts paid on shares or as deposits of an expelled or withdrawing member, with any dividends or interest accredited thereto, to the date thereof, shall, as funds become available and after deducting all amounts due from the member to the credit union and an amount as necessary to honor outstanding share drafts drawn against the accounts of the member, be paid to the member. The credit union may require 60 days' notice of intention to withdraw shares and 30 days' notice of intention to withdraw deposits, except that a credit union shall not at any time require notice of withdrawal of funds subject to withdrawal by share drafts. Withdrawing or expelled members shall have no further right in the credit union, but are not, by the expulsion or withdrawal, released from any remaining liability to the credit union.

Subd. 2. Board procedure and policy. The board of directors may adopt a procedure and policy for expulsion of members for cause and for nonparticipation in the affairs of the credit union. The nonparticipation policy must be based on:

(1) failure to purchase and maintain at least one credit union share or to pay entrance or membership fees, if any; or

(2) causing monetary loss to the credit union.

If adopted, written notice of the procedure and policy and their effective date shall be mailed not less than 30 days before their effective date to each member of the credit union at the member's address on the credit union records. Each new member shall be provided written notice of the procedure and policy before or upon applying for membership.

History: (7774-19) 1925 c 206 s 19; 1981 c 316 s 2; 1986 c 444; 1988 c 597 s 2; 2002 c 339 s 10



Section 52.191 — INACTIVE ACCOUNTS.

Whenever a member's share or deposit balance is less than $25 and the member has not transacted any business with the credit union for a period of at least three years, the board of directors, after giving 30 days' written notice by certified mail to the last known address of the member, may transfer the balance to the operating reserve fund of the credit union. Thereafter, subject to the law governing abandoned funds, the member may recover the funds in the account at the time of the transfer by making application to the credit union for such funds, but the credit union shall have no obligation to the member for the payment of dividends or interest on the funds after the transfer to the operating reserve.

History: 1969 c 453 s 1; 1994 c 382 s 10



Section 52.20 — VOLUNTARY DISSOLUTION.

Subdivision 1. Special meeting; liquidation committee. A credit union may be voluntarily liquidated after two-thirds of the members present and entitled to vote shall have voted such liquidation at a special meeting called by a majority of the board of directors for that purpose, upon 14 days mailed written notice to each member at the member's last known address clearly stating the purpose of the special meeting, or at any regular meeting after like notice of the purpose has been given. By a majority vote of the members present and entitled to vote at the meeting, a committee of three members shall be elected to liquidate the credit union.

Vacancies in this committee shall be filled by the remaining members of the committee, acting jointly with the board of directors serving at the time of the vote for liquidation, or by and with the approval of any ten or more shareholders. In case the remaining members of the committee or a majority of said board of directors shall notify the commissioner of commerce that a vacancy can not be filled in the manner therein provided, the commissioner shall have authority to fill the vacancy from the membership of the credit union as it existed at the time of the vote for liquidation.

Subd. 2. Recording documents; commissioner's approval; bond. Immediately after this meeting and before the committee shall proceed with the liquidation, the officers of the credit union shall file with the commissioner of commerce a certified copy of the minutes of this meeting, a written statement outlining the plan of liquidation, and a verified statement, in writing, signed by a majority of the officers, consenting to this liquidation containing the names and addresses of all officers and directors of the credit union. After the commissioner of commerce shall, by proper examination, determine that the credit union is solvent, the commissioner shall, within 60 days, issue a certificate of approval of the liquidation, which certificate shall be recorded with the county recorder in the county where the credit union is located. A "solvent" credit union is one which is able to pay all of its debts and deposits. From and after this special meeting the credit union shall cease to do business except for purposes of liquidation. Before commencing the liquidation the committee shall execute and file with the commissioner of commerce a bond running to the state of Minnesota for the benefit of the members and creditors of the credit union in such amount and with such sureties and in such form as shall be approved by the commissioner of commerce, conditioned for the faithful performance of all duties of its trust. A bond may be waived in case of a bulk sale of assets to one or more purchasers upon terms approved by the commissioner of commerce. Such purchasers may include other credit unions or an association of credit unions.

Subd. 3. Time of dissolution. Upon recording this certificate with the county recorder, the credit union shall be deemed dissolved and its corporate existence terminated except for the purpose of discharging its debts, collecting and distributing its assets, and doing all other acts required in order to liquidate. The credit union shall have a corporate existence and may sue and be sued.

Subd. 4. Commissioner's intervention. If the credit union shall not be completely liquidated and its assets discharged within three years after the special meeting of the members, the commissioner of commerce may take possession of the books, records and assets and proceed to complete liquidation. If the commissioner determines after one year from the commencement of liquidation proceedings that the liquidation is not proceeding in a reasonable and expeditious manner under all of the circumstances, the commissioner may take possession of the books, records, and assets and appoint a liquidating agent who shall give a bond running to the state of Minnesota.

Subd. 5. Unclaimed dividends. Funds representing unclaimed dividends in liquidation in the hands of the liquidating committee or the commissioner of commerce for six months after date of final dividend, shall be deposited with the commissioner of management and budget, who shall, within one year thereafter, pay over the money so held to the persons respectively entitled thereto upon being furnished satisfactory evidence of their right to the same, and at the end of that year the commissioner of management and budget shall credit all residue of the deposit to the general fund.

There is hereby appropriated to the persons entitled to such amounts, from the funds or accounts in the state treasury to which the money was credited, an amount sufficient to make the payment.

Subd. 6. Final statement. Upon completion of the liquidation by the liquidating committee, it shall file with the commissioner of commerce a verified statement in writing signed by the members of the committee stating that all debts of the credit union, and all deposits, and all shares, or portions of shares which can be paid from the liquidation proceeds, have been paid, except any unclaimed dividends, and if any such, the amount thereof, the names of the persons entitled thereto, with their last known addresses, and all books and papers of the credit union shall thereupon be deposited with the commissioner of commerce.

History: (7774-20) 1925 c 206 s 20; 1933 c 346 s 4; 1937 c 213 s 7; 1943 c 20 s 2; 1959 c 158 s 5; 1961 c 331 s 9; 1967 c 301 s 7-9; 1969 c 399 s 1; 1971 c 154 s 10; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2003 c 112 art 2 s 50; 2005 c 4 s 4,5; 2009 c 101 art 2 s 109



Section 52.201 — REORGANIZING FEDERAL CREDIT UNION INTO STATE CREDIT UNION.

When any federal credit union authorized to convert to a state charter has taken the necessary steps under the federal law for that purpose, seven or more members, upon authority of two-thirds of the members present and entitled to vote and who shall have voted for such conversion at a regular or special meeting upon 14 days mailed written notice to each member at the member's last known address clearly stating that such conversion is to be acted upon, and upon approval of the commissioner of commerce, may execute a certificate of incorporation under the provisions of the state Credit Union Act, which, in addition to the other requirements of law, shall state the authority derived from the shareholders of such federal credit union; and upon recording such certificate as required by law, it shall become a legal state credit union and the members of the federal credit union shall without further action be members of the state credit union. This includes members of the federal credit union on the basis of acceptance of small employer groups provided the commissioner may require contemporaneous filing of applications under section 52.05, subdivision 2. Thereupon the assets of the federal credit union, subject to its liabilities not liquidated under the federal law before such incorporation, shall vest in and become the property of such state credit union and the members upon request shall be entitled to a new passbook showing existing share and loan balances. The commissioner of commerce shall approve or disapprove of the conversion within 60 days of the date the proposal is presented.

History: 1941 c 510 s 1; 1961 c 331 s 10; 1971 c 154 s 11; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 157 s 43



Section 52.202 — DIRECTORS MAY EXECUTE CERTIFICATES.

When any state credit union authorized to dissolve has taken the necessary steps for that purpose, pursuant to section 52.20, excepting the necessity for the appointment of a liquidating committee and filing a bond, the number of its members required by federal law may execute a certificate of incorporation under the provisions of the Federal Credit Union Act, which federal credit union shall be regarded as continuing the existence of the state credit union. Upon approval of the conversion by the federal regulatory agency and upon recording of such certificates as required by law the state credit union shall be fully dissolved. Any officer of the state credit union, or member of supervisory and credit committees, elected to a corresponding office in the federal credit union shall be regarded as holding over such office from the state credit union to the federal credit union.

History: 1941 c 510 s 2; 1961 c 331 s 11



Section 52.203 — MERGER OR CONSOLIDATION.

Any credit union chartered by this state may merge with and be absorbed by any other state or federal credit union, and any credit union chartered by this or any other state or any federal credit union may be merged into a successor credit union chartered by this state, upon approval of all regulatory agencies concerned, and upon compliance with this section as regards the credit union chartered by this state. At the time of filing with the commissioner of any proposed merger or consolidation plan, the credit unions proposing to merge or consolidate shall submit a fee of $100 payable to the commissioner of commerce. The fee shall be paid in equal parts by the credit unions' party to the proposal.

A credit union may be absorbed after two-thirds of its members present and entitled to vote have voted in favor of the merger at a special meeting called by a majority of the board of directors for that purpose, upon 14 days mailed written notice to each member at the member's last known address clearly stating the purpose of the special meeting, or at any regular meeting after like notice of the purpose has been given. Thereafter, the board of directors may execute an agreement of merger with the successor credit union, subject to approval of the agreement by the commissioner of commerce. The commissioner shall approve or disapprove of the agreement within 60 days of the date the agreement is submitted. The approved agreement must be filed with the secretary of state.

If the successor credit union which absorbs one or more credit unions is chartered by this state it may execute an agreement of merger upon approval of the agreement by the commissioner of commerce and by the board of directors of the credit union. The commissioner of commerce shall approve the merger agreement if it is in the best interest of the credit unions involved. In any event, the commissioner of commerce shall approve or disapprove of the merger agreement within 60 days of the date the agreement is submitted. Members of, and persons eligible for membership in, the credit union being absorbed have all rights of membership in the successor credit union.

The charter and license and all other rights and property of the credit union being absorbed is deemed to be transferred to and invested in the successor credit union upon execution and approval of the merger agreement without further action. Any pending action or other judicial proceeding to which the credit union being absorbed is a party at the date of merger does not abate by reason of the merger. If the credit union being absorbed is chartered by this state, its corporate existence ceases upon the execution and approval of the merger agreement without further action.

History: 1961 c 331 s 12; 1967 c 63 s 1; 1971 c 154 s 12; 1976 c 181 s 2; 1977 c 16 s 1; 1983 c 250 s 18; 1984 c 576 s 18; 1986 c 444



Section 52.21 — CHANGE OF PLACE OF BUSINESS.

A credit union may change its place of business within this state only with the written consent of the commissioner of commerce. The commissioner of commerce shall consent, or give notice to the credit union of failure to consent, within 60 days of the date the request for a change of place of business is submitted.

History: (7774-21) 1925 c 206 s 21; 1931 c 213 s 8; 1971 c 154 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 52.211 — STUDENT EDUCATION PROGRAMS.

A credit union is allowed to establish part-time deposit-taking locations at elementary and secondary schools provided that the locations are established in connection with student education programs approved by the school administration and consistent with safe and sound financial institution practices. For purposes of this section, students do not need to be members of the credit union to participate, and the students' parents are not eligible to become members solely by reason of their child's participation.

History: 1995 c 202 art 2 s 20



Section 52.212 — SENIOR CITIZEN LOCATIONS.

In addition to its primary member location, a credit union may operate part-time locations in nursing homes and senior citizen housing facilities if they are operated in a manner consistent with safe and sound practices.

History: 1999 c 151 s 27



Section 52.24 — MANDATORY SHARE AND DEPOSIT INSURANCE.

Subdivision 1. Insurance accounts. Every credit union under the supervision of the commissioner of commerce shall at all times maintain in effect insurance of member share and deposit accounts under the provisions of title II of the National Credit Union Act. A credit union which fails to meet this requirement for insurance of its share and deposit accounts shall either dissolve or merge with another credit union which is insured under title II of the National Credit Union Act.

Subd. 2. Certificate of approval. No credit union shall be granted a certificate of approval by the commissioner of commerce unless the credit union has obtained a commitment for insurance of its member share and deposit accounts under the provisions of title II of the National Credit Union Act.

Subd. 3. Exclusion. Notwithstanding the provisions of subdivisions 1 and 2, any one share of a member, as designated in the bylaws of the credit union, may be excluded from the requirement for insurance. At the time a share so designated as an uninsured, nonwithdrawable membership share is subscribed to, the person subscribing will be provided the following separate notification printed in not less than the equivalent of 8-point type, 0.075 inch computer type, or elite-sized typewriter numerals, or shall be legibly handwritten:

"Membership shares are not insured by any state or federal agency and may be used to pay the expenses and losses of the credit union in the event all other available reserves have been depleted."

History: 1976 c 219 s 3; 1982 c 473 s 19; 1983 c 289 s 114 subd 1; 1984 c 512 s 8; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 186,187; 1989 c 127 s 3,4; 1992 c 587 art 1 s 19; 1994 c 382 s 11






Chapter 53 — INDUSTRIAL LOAN AND THRIFT COMPANIES

Section 53.01 — ORGANIZATION.

It is lawful for three or more persons, who desire to form a corporation for the purpose of carrying on primarily the business of loaning money to persons within the conditions set forth in this chapter, to organize, under this chapter, an industrial loan and thrift company, by filing with the secretary of state articles of incorporation, and upon paying the fees prescribed by chapter 302A and upon compliance with the procedure provided for the organization and government of ordinary corporations under the laws of this state, and upon compliance with the additional requirements of this chapter prior to receiving authorization to do business. If an industrial loan and thrift company is owned or controlled by a company, as defined in United States Code, title 12, section 1467a(a)(1)(C), the industrial loan and thrift company is not authorized, or eligible to apply for authorization, to accept deposits under this chapter, unless the company that owns or controls the industrial loan and thrift company would qualify to own a federal savings association under United States Code, title 12, section 1467a(c)(9).

History: (7774-25) 1933 c 246 s 1; 1943 c 67 s 1; 1976 c 181 s 2; 1980 c 541 s 2; 1981 c 270 s 126; 1982 c 547 s 1; 1983 c 250 s 19; 1984 c 576 s 19; 1996 c 414 art 1 s 22; 2004 c 253 s 1



Section 53.015 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in this section shall have the meanings given them.

Subd. 2. Surplus. "Surplus" means the sum total of all funds: (1) received as consideration in excess of the par value of preferred or common stock; and (2) transferred from undivided profits as dedicated funds, by action of the board of directors.

Subd. 3. Undivided profits. "Undivided profits" means the net remaining funds resulting from the operation of the corporation and shall include, but not be limited to retained earnings, earned surplus, undivided profits and current earnings.

Subd. 4. Capital stock. "Capital stock" means the par value of preferred or common stock multiplied by the respective number of shares of each type of stock. For purposes of section 53.05, clause (7), capital stock may include an amount of mandatory convertible debentures approved by the commissioner. The terms and conditions for redemption of the qualifying debentures must include the prior written approval of the commissioner as a condition for a redemption, but in no event an amount in excess of 50 percent of total preferred or common stock.

Subd. 5. [Repealed by amendment, 1989 c 166 s 17]

Subd. 6. [Repealed by amendment, 1989 c 166 s 17]

History: 1971 c 442 s 1; 1989 c 166 s 17; 1995 c 202 art 2 s 21



Section 53.02 — CAPITAL.

No corporation shall be organized under this chapter or qualified to do business thereunder with a capital represented by shares of common stock of less than $25,000 in cities with less than 50,000 people; $50,000 in cities with more than 50,000 people and less than 100,000 people; and $75,000 in cities with 100,000 people, or more, according to the last official census; each share of that common stock to have a par value of not less than $1 per share. No corporation shall begin doing business under this chapter unless the required capital is fully paid, and unless a surplus of no less than ten percent of that required capital shall have also been fully paid and set up. After the required capital of a corporation organized or doing business under this chapter shall have been fully paid and a surplus of not less than ten percent thereof also fully paid and set up, additional capital stock in that corporation may be sold at not less than par, provided, however, that there is always maintained a surplus of at least ten percent of the capital of the corporation represented by shares of common stock.

History: (7774-26) 1933 c 246 s 2; 1943 c 67 s 2; 1947 c 20 s 1; 1971 c 442 s 2; 1989 c 166 s 18



Section 53.03 — CERTIFICATE.

Subdivision 1. Application, fee, notice. Any corporation hereafter organized as an industrial loan and thrift company, shall, after compliance with the requirements set forth in sections 53.01 and 53.02, file a written application with the Department of Commerce for a certificate of authorization. A corporation that will not sell or issue thrift certificates for investment as permitted by this chapter need not comply with subdivision 2b. The application must be in the form prescribed by the Department of Commerce. The application must be made in the name of the corporation, executed and acknowledged by an officer designated by the board of directors of the corporation, requesting a certificate authorizing the corporation to transact business as an industrial loan and thrift company, at the place and in the name stated in the application. At the time of filing the application the applicant shall pay $1,500 filing fee if the corporation will not sell or issue thrift certificates for investment, and a filing fee of $8,000 if the corporation will sell or issue thrift certificates for investment. The fees must be turned over by the commissioner to the commissioner of management and budget and credited to the general fund. The applicant shall also submit a copy of the bylaws of the corporation, its articles of incorporation and all amendments thereto at that time. An application for powers under subdivision 2b must also require that a notice of the filing of the application must be published once within 30 days of the receipt of the form prescribed by the Department of Commerce, at the expense of the applicant, in a qualified newspaper published in the municipality in which the proposed industrial loan and thrift company is to be located, or, if there be none, in a qualified newspaper likely to give notice in the municipality in which the company is proposed to be located. If the Department of Commerce receives a written objection to the application from any person within 15 days of the notice having been fully published, the commissioner shall proceed in the same manner as required under section 46.041, subdivisions 3 and 4, relating to state banks.

Subd. 2. Department of Commerce; duties. Upon receiving an application the Department of Commerce shall make, or cause to be made, an examination to ascertain whether the assets of such corporation, over and above all its liabilities, have an actual value of not less than the par value of all of its capital represented by shares of common stock, which shall not be less than the amount prescribed by section 53.02. If upon its investigation or hearing provided for in subdivision 1 those facts appear and it further appears that the bylaws and articles of incorporation and amendments thereto are in accordance with law; that the shareholders of the corporation are of good moral character and financial integrity; that the company reasonably anticipates public demand for the loans it proposes to make in the location specified in the application, and that the proposed company will be properly and safely managed, the application shall be granted; otherwise it shall be denied.

Subd. 2a. Selection, change of name. Before filing the articles of incorporation or an amendment to them, the proposed name of the industrial loan and thrift company shall be submitted to the commissioner. If it is likely to confuse the public as to the character of its business, or is otherwise objectionable, additional names shall be submitted. When a satisfactory name is selected, the commissioner shall give written approval of it and issue an amended certificate of authorization.

Subd. 2b. Additional duties; thrift certificates for investment. If an application includes the right to issue thrift certificates for investment, the Department of Commerce must, in addition to the duties in subdivision 2, make a determination that there is a reasonable public demand for that company and that the probable volume of business in that location is sufficient to insure the solvency of any then existing industrial loan and thrift companies or banks in that locality, without endangering the safety of the company or bank in the locality as a place for investing or depositing public and private money.

Subd. 3. [Repealed, 1977 c 346 s 14]

Subd. 3a. Actions on applications. If the application be granted without hearing the Department of Commerce shall, not later than 60 days after the application has been accepted, issue a certificate authorizing the corporation to transact business as an industrial loan and thrift company as provided in this chapter. If the application be denied without hearing the Department of Commerce shall, not later than 60 days after the application has been accepted, notify the corporation of the denial and the reasons for the denial. The applicant may request within 30 days of receiving the notice of denial, and shall be granted, a contested case hearing on the application which shall then be conducted as if no order of denial had been issued. If the commissioner approves the application after a hearing the commissioner shall, not later than 30 days after a hearing, issue a certificate authorizing the corporation to transact business as an industrial loan and thrift company as provided in this chapter. If the application be denied after a hearing the commissioner shall, not later than 30 days after a hearing, notify the corporation of the denial.

Subd. 4. [Repealed, 1Sp1985 c 1 s 25]

Subd. 5. Place of business. Not more than one place of business may be maintained under any certificate of authorization issued subsequent to the enactment of Laws 1943, chapter 67, pursuant to the provisions of this chapter, but the Department of Commerce may issue more than one certificate of authorization to the same corporation upon compliance with all the provisions of this chapter governing an original issuance of a certificate of authorization. To the extent that previously filed applicable information remains unchanged, the applicant need not refile this information, unless requested. The filing fee for a branch application shall be $500 and the investigation fee $250. An industrial loan and thrift corporation with deposit liabilities may change one or more of its locations upon the written approval of the commissioner of commerce. A fee of $100 must accompany each application to the commissioner for approval to change the location of an established office. An industrial loan and thrift corporation that does not sell and issue thrift certificates for investment may change one or more locations by giving 30 days' written notice to the Department of Commerce which shall promptly amend the certificate of authorization accordingly. No change in place of business of a company to a location outside of its current trade area or more than 25 miles from its present location, whichever distance is greater, shall be permitted under the same certificate unless all of the applicable requirements of this section have been met.

Subd. 6. Amended certificates, thrift certificates for investment, application, fee, notice. Upon approval by the commissioner of commerce of a commitment for insurance or guarantee of certificates to be held for investment as required in section 53.10, subdivision 3, an industrial loan and thrift company may apply to the Department of Commerce for an amended certificate of authorization and consent to sell and issue thrift certificates for investment.

The application, in triplicate, must be in the form prescribed by the Department of Commerce and filed in its office. At the time of filing the application, the applicant shall pay a filing fee of $8,000 and if an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the Department of Commerce in approving or disapproving the application, payable to the commissioner of management and budget and credited by the commissioner of management and budget to the general fund, must be paid by the applicant and 50 percent equally by the intervening parties. A notice of the filing of the application must be published once within 30 days of the receipt of the form prescribed by the Department of Commerce, at the expense of the applicant, in a newspaper published in the municipality in which the place of business under the application is located, or if there is none, in a newspaper published at the county seat of the county in which the place of business is located. Not more than one place of business maintained under a certificate of authorization may be the subject of an application.

Subd. 7. Objection to application. Upon receiving written objection to the application from any person within 15 days of the notice having been fully published, the Department of Commerce shall order a contested case hearing to be conducted on the application.

Subd. 8. Investigation. Upon receiving an application, the Department of Commerce shall make or cause to be made, an investigation of the application to determine that the corporation is in a solvent condition, meets current thrift industry standards of management quality and asset condition, is in compliance with the requirements of this chapter. If upon completion of its investigation and any hearing provided for in subdivision 7, it appears to the Department of Commerce that the requirements for approval contained in this subdivision have been met, the application shall be approved. In all other cases, the application shall be denied. As a condition of approval, the capital funds of the applicant corporation shall not be less than the total amount which the Department of Commerce considers necessary having in mind the potential for the issuance of certificates for investment by the applicant. The procedure in subdivision 3a shall be followed in decisions, notice, and hearing of applications for consent to sell and issue thrift certificates for investment by issuance of an amended certificate of authorization.

History: (7774-27) 1933 c 246 s 3; 1943 c 67 s 3; 1947 c 20 s 2; 1951 c 70 s 1; 1969 c 347 s 2; 1969 c 399 s 1; 1969 c 1129 art 4 s 10; 1971 c 442 s 3; 1976 c 181 s 2; 1976 c 235 s 1; 1977 c 346 s 5-7; 1978 c 674 s 12; 1981 c 132 s 1-4; 1983 c 250 s 20-22; 1983 c 252 s 4; 1983 c 289 s 114; 1984 c 576 s 20-22; 1984 c 655 art 1 s 12; 1Sp1985 c 1 s 4-11; 1989 c 166 s 19,20; 1992 c 587 art 1 s 20; 1993 c 257 s 33; 1996 c 414 art 1 s 23; 1999 c 151 s 28-30; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 53.04 — SPECIAL POWERS.

Subdivision 1. Authorization. Industrial loan and thrift companies, in addition to the general and usual powers incidental to ordinary corporations in this state, which are not specifically restricted in this chapter, shall have the special powers enumerated in subdivisions 2 to 5.

Subd. 2. Discount or purchase choses in action. The right to discount or purchase notes, bills of exchange, acceptances or other choses in action.

Subd. 3. [Repealed, 1981 c 258 s 23]

Subd. 3a. Loans. (a) The right to make loans, secured or unsecured, at the rates and on the terms and other conditions permitted under chapters 47 and 334. Loans made under this authority must be in amounts in compliance with section 53.05, clause (7). A licensee making a loan under this chapter secured by a lien on real estate shall comply with the requirements of section 47.20, subdivision 8.

(b) Loans made under this subdivision may be secured by real or personal property, or both. If the proceeds of a loan secured by a first lien on the borrower's primary residence are used to finance the purchase of the borrower's primary residence, the loan must comply with the provisions of section 47.20.

(c) An agency or instrumentality of the United States government or a corporation otherwise created by an act of the United States Congress or a lender approved or certified by the secretary of housing and urban development, or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the Farmers Home Administration, or approved or certified by the Federal Home Loan Mortgage Corporation, or approved or certified by the Federal National Mortgage Association, that engages in the business of purchasing or taking assignments of mortgage loans and undertakes direct collection of payments from or enforcement of rights against borrowers arising from mortgage loans, is not required to obtain a certificate of authorization under this chapter in order to purchase or take assignments of mortgage loans from persons holding a certificate of authorization under this chapter.

(d) This subdivision does not authorize an industrial loan and thrift company to make loans under an overdraft checking plan.

Subd. 3b. [Repealed, 1996 c 414 art 2 s 15]

Subd. 3c. [Repealed, 1996 c 414 art 2 s 15]

Subd. 4. [Repealed, 1981 c 258 s 23]

Subd. 4a. [Repealed, 1996 c 414 art 2 s 15]

Subd. 5. Sell and issue certificates of indebtedness. The right, with the consent of the Department of Commerce, to (1) sell and issue for investment certificates of indebtedness, under any descriptive name, which may bear interest, if any, as their terms provide, and which may require the payment to the company of amounts, from time to time as their terms provide, and permit the withdrawal of amounts paid on them, in whole or in part, from time to time, and the credit of amounts thereon upon conditions set forth therein; and (2) receive savings accounts or savings deposits.

Subd. 5a. Credit sales and service contracts. A person may enter into a credit sale or service contract for sale to an industrial loan and thrift company operating under this chapter in this state, and an industrial loan and thrift company may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 2 and 4 to 14.

Subd. 5b. Negotiable order of withdrawal accounts. Notwithstanding section 53.05, clause (1), and consistent with United States Code, title 12, section 1832, issue negotiable order of withdrawal accounts, which may not be referred to as checking accounts and may include the following transactions:

(1) automatic (preauthorized) transfers for the purpose of paying loans at the same institution;

(2) transfers or withdrawals made by mail, messenger, automated teller machine, or in person as withdrawals or transfers to another account of the depositor at the same institution;

(3) withdrawals initiated by telephone and consummated by an official check mailed to the depository;

(4) automated clearinghouse debits;

(5) transfers from a customer's account under a preauthorized agreement to cover overdrafts on another transaction account;

(6) drafts payable to third parties; and

(7) debit card transactions.

Agreements establishing negotiable order of withdrawal accounts must include a prominent disclosure of the following:

"We reserve the right to at any time require not less than seven days' notice in writing before each withdrawal from this account."

A negotiable order of withdrawal account may be with or without interest and is considered a transaction account for purposes of section 48.512.

Before exercising this power, the company must submit a plan to the commissioner detailing implementation of the power.

Subd. 6. [Repealed, 1981 c 258 s 23]

Subd. 7. [Repealed, 1981 c 258 s 23]

History: (7774-28) 1933 c 246 s 4; 1945 c 439 s 1; 1953 c 133 s 1; 1963 c 596 s 1; 1971 c 906 s 1; 1975 c 373 s 1; 1976 c 235 s 2; 1980 c 551 s 3; 1981 c 258 s 20; 1982 c 473 s 20; 1982 c 547 s 2,3; 1983 c 250 s 23; 1983 c 252 s 5,6; 1984 c 473 s 2-4; 1984 c 576 s 5; 1984 c 655 art 1 s 13; art 2 s 3 subd 1; 1Sp1985 c 1 s 12; 1Sp1985 c 13 s 188; 1987 c 349 art 1 s 31,32; 1989 c 341 art 2 s 2; 1993 c 257 s 34; 1995 c 202 art 1 s 15; art 3 s 11-14; 1996 c 414 art 2 s 8; 1997 c 157 s 44



Section 53.05 — POWERS, LIMITATION.

No industrial loan and thrift company may do any of the following:

(1) carry demand banking accounts; use the word "savings" unless the institution's investment certificates, savings accounts, and savings deposits are insured by the Federal Deposit Insurance Corporation and then only if the word is not followed by the words "and loan" in its corporate name; use the word "bank" or "banking" in its corporate name; operate as a savings bank;

(2) have outstanding at any one time certificates of indebtedness, savings accounts, and savings deposits 30 times the sum of capital stock and surplus of the company;

(3) accept trusts, except as provided in section 47.75, subdivision 1, or act as guardian, administrator, or judicial trustee in any form;

(4) deposit any of its funds in any banking corporation, unless that corporation has been designated by vote of a majority of directors or of the executive committee present at a meeting duly called, at which a quorum was in attendance;

(5) change any allocation of capital made pursuant to section 53.03 or reduce or withdraw in any way any portion of the capital stock and surplus without prior written approval of the commissioner of commerce;

(6) take any instrument in which blanks are left to be filled in after execution;

(7) lend money in excess of 20 percent of the total of its capital stock and surplus at all its authorized locations to a person primarily liable. Companies not issuing investment certificates of indebtedness under section 53.04 need not comply with the requirement if the amount of money lent does not exceed $100,000 of principal as defined by section 47.59, subdivision 1, paragraph (p).

However, industrial loan and thrift companies with deposit liabilities must comply with the provisions of section 48.24; or

(8) issue cashier's checks pursuant to section 48.151, unless and at all times the aggregate liability to all creditors on these instruments is protected by a special fund in cash or due from banks to be used solely for payment of the cashier's checks.

History: (7774-29) 1933 c 246 s 5; 1947 c 20 s 3; 1971 c 442 s 4; 1975 c 373 s 2; 1976 c 235 s 3; 1983 c 250 s 24; 1983 c 252 s 7; 1983 c 289 s 114 subd 1; 1984 c 473 s 5; 1984 c 655 art 1 s 92; 1Sp1985 c 1 s 13; 1987 c 349 art 1 s 33; 1989 c 166 s 21; 1997 c 157 s 45



Section 53.06 — DIRECTORS, RESIDENCE.

At least three-fourths of the directors of any industrial loan and thrift company holding a certificate that includes the right to issue thrift certificates for investment must be residents of Minnesota.

History: (7774-30) 1933 c 246 s 6; 1943 c 67 s 3; 1947 c 20 s 4; 1971 c 442 s 6; 1980 c 503 s 1; 1983 c 250 s 25; 1989 c 166 s 22; 1989 c 341 art 2 s 3



Section 53.07 — RESERVE.

Subdivision 1. Liquidity requirement. An industrial loan and thrift company shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for an individual industrial loan and thrift company from time to time based upon examination findings or other reports relating to the industrial loan and thrift company that are available to the commissioner. Reserves for an individual industrial loan and thrift company as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

Subd. 2. Temporary reserve minimum. Until an industrial loan and thrift company obtains a commitment for insurance or guarantee of accounts acceptable to the commissioner as required by section 53.10, it shall establish a minimum reserve against the certificates of indebtedness, savings accounts, and savings deposits described in section 53.04, subdivision 5, of not less than ten percent of the amount of indebtedness thus created. Three percent of this indebtedness shall be in cash in the actual possession of the industrial loan company or on demand deposit in approved banks of this state, and seven percent of the total indebtedness may be in bonds admissible for investment by savings banks under the laws of this state.

History: (7774-31) 1933 c 246 s 7; 1976 c 235 s 4; 1982 c 473 s 21; 1983 c 252 s 8; 1987 c 384 art 2 s 1; 1996 c 414 art 1 s 24; 1997 c 187 art 3 s 12



Section 53.08 — DIVIDENDS.

Subdivision 1. General conditions for dividends. When an industrial loan and thrift company is organized under this chapter or operating thereunder, the board of directors may declare a dividend of so much of the net profits of the corporation, after providing for all expenses, reserves, interest, and taxes accrued or due from the corporation, as they shall judge expedient, but before any dividend is declared, not less than one-tenth of the net profits of the industrial loan and thrift company of the preceding half year, or for such period as is covered by the dividend, shall be carried to surplus until the aggregate of undivided profits and surplus shall amount to 20 percent of its capital represented by shares of common stock.

Subd. 2. Special conditions for deposit companies. In addition to the conditions in subdivision 1, industrial loan and thrift companies having outstanding time certificates of indebtedness, savings accounts, or savings deposits must comply with the following special conditions:

(1) the dividend period for the purpose of declaring dividends shall be the period beginning on January 1 and ending as of the close of business December 31 of each calendar year and the net income for this period shall be determined from the consolidated report of income of each company;

(2) the Department of Commerce will supply each company with forms to be completed with information called for. The forms must be mailed or delivered to the commissioner within ten days of the date of declaration of any dividend and at least 15 days before the proposed payment date of any dividend. The forms shall contain a statement by the commissioner providing that if certain requirements as set forth in the statement are met, the company may pay a cash dividend or dividends without specific approval of the commissioner in the year after the dividend period in amounts so as not to reduce the company's capital, surplus, undivided profits, and reserves below these requirements;

(3) declared dividends shall be deducted from undivided profits and carried on the books as another liability entitled "dividends payable." The other liability account shall be reversed upon payment or nonapproval by the commissioner; and

(4) except as provided in clause (2), no company shall pay a cash dividend to its stockholders until written approval for the dividend has been obtained from the commissioner.

History: (7774-32) 1933 c 246 s 8; 1947 c 20 s 5; 1971 c 442 s 5; 1989 c 166 s 23



Section 53.09 — OVERSIGHT AND ADMINISTRATION.

Subdivision 1. General examinations. The commissioner shall make examinations for the purposes set forth in section 46.04, subdivision 1, at least once every 18 calendar months, of each authorized place of business of every industrial loan and thrift company with the right to issue thrift certificates for investment organized or operating under this chapter to satisfy the commissioner that the corporation is in a solvent condition and is complying with the requirements of this chapter and operating according to sound business principles. In order to enforce actions in this connection, the commissioner is hereby vested with the same authority as in the examination and regulation of state banks. The corporation so examined shall pay to the commissioner such fees as may be required under section 46.131. The commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 2. Annual report. (1) Each industrial loan and thrift company shall annually on or before the first day of March file a report with the commissioner stating in detail, under appropriate heads, its assets and liabilities at the close of business on the last day of the preceding calendar year and, if applicable, information required under section 47.601, subdivision 4. This report shall be made under oath in the form prescribed by the commissioner.

(2) Each industrial loan and thrift company which holds authority to accept accounts pursuant to section 53.04, subdivision 5, shall in place of the requirement in clause (1) submit the reports required of state banks pursuant to section 48.48.

(3) Within 30 days following a change in controlling ownership of the capital stock of an industrial loan and thrift company, it shall file a written report with the commissioner stating in detail the nature of such change in ownership.

Subd. 2a. Compliance examinations. For the purpose of discovering violations of this chapter or securing information lawfully required by the commissioner under this chapter, the commissioner may, at any time, either personally or by a person or persons duly designated, investigate the loans and business, and examine the books, accounts, records, and files used in the business, of every licensee and of every person engaged in the business whether or not the person acts or claims to act as principal or agent, or under the authority of this chapter. For the purposes of this subdivision, the commissioner and duly designated representatives have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all these persons. The commissioner and all persons duly designated may require the attendance of and examine, under oath, all persons whose testimony the commissioner may require relative to the loans or business or to the subject matter of an examination, investigation, or hearing. Upon written agreement with the company, the commissioner may conduct examinations applying the procedures for purposes of subdivision 1, and section 46.04, subdivision 1, to facilitate the qualifications of the company to participate in the United States Small Business Administration loan guarantee or similar programs.

Each licensee shall pay to the commissioner the amount required under section 46.131, and the commissioner may maintain an action for the recovery of the costs in a court of competent jurisdiction.

Subd. 3. Penalties. The penalties for violation of this chapter, or for any wrongdoing in connection therewith, shall be the same as those applied to state banks under the laws of this state. In addition to being subject to the penalties in section 48.28, a company in violation of section 53.05, clause (2), may cure this violation in the manner provided in section 48.28.

Subd. 4. Interpretive opinions. The commissioner may honor requests from interested parties for interpretive opinions in connection with the administration of this chapter. No provision of this chapter or of any other chapter to which this chapter refers which imposes any penalty shall apply to any act done or not done in conformity with any written interpretive opinion of the commissioner, notwithstanding that such written interpretive opinion may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

History: (7774-33) 1933 c 246 s 9; 1943 c 67 s 4; 1947 c 20 s 6; 1965 c 475 s 2; 1980 c 503 s 2; 1983 c 289 s 114 subd 1; 1984 c 576 s 23; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 34; 1989 c 166 s 24; 1992 c 587 art 1 s 21; 1993 c 257 s 35; 1995 c 202 art 1 s 16-18; 1996 c 414 art 1 s 25; 1997 c 157 s 46; 2009 c 68 s 4; 2010 c 382 s 12



Section 53.10 — MANDATORY INSURANCE OF ACCOUNTS.

Subdivision 1. Requirement for existing companies. Not later than July 1, 1987, every industrial loan and thrift company operating under this chapter with consent or holding a certificate of authorization, which includes the right to sell and issue for investment certificates of indebtedness, savings accounts, and savings deposits, shall obtain a commitment for insurance or guarantee of the certificates, accounts, or deposits by the Federal Deposit Insurance Corporation, an agency of this state, or a federal agency established for the purpose of insuring deposits in banks or otherwise eligible to insure the savings accounts and savings deposits in industrial loan and thrift companies operating pursuant to this chapter.

Subd. 2. Extension to obtain commitment. The commissioner of commerce shall grant additional time or times to obtain the commitment for insurance or guarantee upon satisfactory evidence that the industrial loan and thrift company has made or is making a substantial effort to achieve the conditions precedent to issuance of the commitment. Additional time or times shall not extend later than July 1, 1988.

Subd. 3. Requirement for new companies. No industrial loan and thrift company shall hereafter be granted consent, or issued a certificate of authorization which includes the right to issue for investment certificates of indebtedness, savings accounts, and savings deposits unless the industrial loan and thrift company has obtained a commitment for insurance or guarantee of such certificates which meets the conditions of subdivision 1.

Subd. 4. Transitional requirement; continuing requirement. Until the time the requirements of subdivisions 1 and 2 are fully satisfied, any existing insurance or guarantee approved by the commissioner of commerce pursuant to Laws 1980, chapter 503, section 3, must be maintained as a condition to continued operations. Thereafter every industrial loan and thrift company shall at all times maintain in effect insurance of its accounts by the Federal Deposit Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banks or otherwise eligible to insure the accounts of industrial loan and thrift companies operating pursuant to this chapter. If it appears to the commissioner that an industrial loan and thrift company has failed to meet the requirements of this section, the commissioner shall issue an order pursuant to sections 46.24 to 46.33 requiring compliance or the noncompliant industrial loan and thrift company to cease and desist from accepting savings or deposit accounts and submit a plan to the commissioner for the orderly and timely divestiture of all existing savings and deposit accounts.

History: 1980 c 503 s 3; 1981 c 132 s 5; 1983 c 252 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 189






Chapter 53A — CURRENCY EXCHANGES

Section 53A.01 — DEFINITIONS.

Subdivision 1. Currency exchange. "Currency exchange" means any person, except a bank, trust company, savings bank, savings association, credit union, or industrial loan and thrift company, engaged in the business of cashing checks, drafts, money orders, or travelers' checks for a fee. "Currency exchange" does not include a person who provides these services incidental to the person's primary business if the charge for cashing a check or draft does not exceed $1 or one percent of the value of the check or draft, whichever is greater.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

History: 1989 c 247 s 1; 1995 c 202 art 1 s 25



Section 53A.02 — LICENSE.

Subdivision 1. Requirement. A person may not engage in the business of a currency exchange without first obtaining a license from the commissioner. Not more than one place of business may be operated under the same license, but the commissioner may issue more than one license to the same licensee upon compliance by the applicant with all the provisions of this chapter for each new license issued.

Subd. 2. Distance limitation. No license may be issued or renewed under this chapter if the place of business to be operated under the license is located or proposed to be located within one-half mile of another licensed currency exchange. The distance limitation imposed by this subdivision is measured by a straight line from the closest points of the closest structures involved.

Subd. 3. Prohibition. A licensee may not contract with another person or business entity to manage the currency exchange business. This subdivision does not prohibit the licensee from employing persons to operate a currency exchange facility.

History: 1989 c 247 s 2; 1992 c 504 s 2



Section 53A.03 — APPLICATION FOR LICENSE; FEES.

(a) An application for a license must be in writing, under oath, and in the form prescribed and furnished by the commissioner and must contain the following:

(1) the full name and address (both of residence and place of business) of the applicant, and if the applicant is a partnership or association, of every member, and the name and business address if the applicant is a corporation;

(2) the county and municipality, with street and number, if any, of all currency exchange locations operated by the applicant; and

(3) the applicant's occupation or profession, for the ten years immediately preceding the application; present or previous connection with any other currency exchange in this or any other state; whether the applicant has ever been convicted of any crime; and the nature of the applicant's occupancy of the premises to be licensed; and if the applicant is a partnership or a corporation, the information specified in this paragraph must be supplied for each partner and each officer and director of the corporation. If the applicant is a partnership or a nonpublicly held corporation, the information specified in this paragraph must be required of each partner and each officer, director, and stockholders owning in excess of ten percent of the corporate stock of the corporation.

(b) The application shall be accompanied by a nonrefundable fee of $1,000 for the review of the initial application. Upon approval by the commissioner, an additional license fee of $500 must be paid by the applicant as an annual license fee for the remainder of the calendar year. An annual license fee of $500 is due for each subsequent calendar year of operation upon submission of a license renewal application on or before September 1. Fees must be deposited in the state treasury and credited to the general fund. Upon payment of the required annual license fee, the commissioner shall issue a license for the year beginning January 1.

(c) The commissioner shall require the applicant to submit to a background investigation conducted by the Bureau of Criminal Apprehension as a condition of licensure. As part of the background investigation, the Bureau of Criminal Apprehension shall conduct criminal history checks of Minnesota records and is authorized to exchange fingerprints with the Federal Bureau of Investigation for the purpose of a criminal background check of the national files. The cost of the investigation must be paid by the applicant.

(d) For purposes of this section, "applicant" includes an employee who exercises management or policy control over the company, a director, an officer, a limited or general partner, a manager, or a shareholder holding more than ten percent of the outstanding stock of the corporation.

History: 1989 c 247 s 3; 1992 c 504 s 3; 1993 c 354 s 1; 1999 c 223 art 2 s 2



Section 53A.04 — APPROVAL OR DENIAL OF AN APPLICATION.

(a) Within 30 days after the receipt of a complete application, the commissioner shall deny the application or submit the application to the governing body of the local unit of government in which the applicant is located or is proposing to be located. The commissioner may not approve the application without the concurrence of the governing body. The governing body shall give published notice of its intention to consider the issue and shall solicit testimony from interested persons, including those in the community in which the applicant is located or is proposing to be located. If the governing body has not approved or disapproved the issue within 60 days of receipt of the application, concurrence is presumed. The commissioner must approve or disapprove the application within 30 days from receiving the decision of the governing body. The governing body shall have the sole responsibility for its decision. The state shall have no responsibility for that decision.

(b) If the application is denied, the commissioner shall send by mail notice of the denial and the reason for the denial to the applicant at the address contained in the application. If an application is denied, the applicant may, within 30 days of receiving the notice of a denial, request a contested case hearing pursuant to chapter 14; provided that if the denial is based upon the refusal of the governing body to concur the governing body must afford the applicant a hearing. The applicant shall have no right to the hearing provided for in this section if the denial is based upon the governing body's refusal to concur but shall have a hearing before the governing body.

(c) This section applies to initial applications and renewal applications.

(d) The state shall have no responsibility for the action of the governing body.

History: 1989 c 247 s 4; 1992 c 504 s 4



Section 53A.05 — CHANGE OF NAME, OWNERSHIP, OR LOCATION.

Subdivision 1. Name or location. If a licensee proposes to change the name or location of any or all of its currency exchanges, the licensee shall file an application for approval of the change with the commissioner. The commissioner shall not approve a change of location if the requirements of sections 53A.02, subdivision 2, and 53A.04 have not been satisfied. If the change is approved by the commissioner, the commissioner shall issue an amended license in the licensee's new name or location. A $100 fee must be paid for the amended license.

Subd. 2. Ownership. The licensee shall notify the commissioner 30 business days in advance of any change in ownership of the currency exchange. The commissioner may revoke the currency exchange license if the new ownership would have resulted in a denial of the initial license under the provisions of chapter 53A.

History: 1989 c 247 s 5; 1992 c 504 s 5; 1999 c 223 art 2 s 3



Section 53A.06 — FINE, SUSPENSION, OR REVOCATION OF LICENSE.

(a) The commissioner may suspend or revoke any license under section 45.027, including when the commissioner finds that:

(1) the licensee has failed to pay the annual license fee or to maintain in effect the required bond or to comply with any order, decision, or finding of the commissioner under this chapter;

(2) the licensee, or any officer or director of a corporate licensee, has violated any provision of this chapter or any rule or order of the commissioner under this chapter or chapter 45;

(3) the licensee, or any officer or director of a corporate licensee, has violated any other law which would indicate that the person is untrustworthy or not qualified to operate a currency exchange; or

(4) any fact or condition exists which, if it had existed at the time of the original or renewal application for the license, would have warranted the commissioner refusing the issuance of the license.

(b) A licensee may surrender any license by delivery to the commissioner. The surrender does not affect the licensee's civil or criminal liability for acts committed before the surrender, or affect the liability on the bond required by sections 53A.01 to 53A.13, or entitle the licensee to a return of any part of any license fee.

(c) Before suspension or revocation of the license, the commissioner may fine a licensee for violations of this chapter as authorized under chapter 45.

History: 1989 c 247 s 6; 2014 c 222 art 1 s 6



Section 53A.07 — FILING OF FEES; UNREASONABLE FEES.

Subdivision 1. Approval of fees. Fees charged at each location for check cashing services must be filed with and approved by the commissioner.

Subd. 2. Amendment of fees. A licensee may amend its fees at any time by filing the proposed amendments with the commissioner. The application for amendment shall be in writing, under oath, and in the form prescribed by the commissioner. A fee of $50 shall accompany the application. The commissioner shall approve or deny the application 60 days after the filing of a complete application to amend its fees.

Subd. 3. Standards; unreasonable fees prohibited. The commissioner may disapprove the fees filed by a currency exchange if they are not fair and reasonable. In determining whether a fee is fair and reasonable, the commissioner shall take into consideration:

(1) rates charged in the past for cashing of checks by those persons and organizations providing check cashing services in the state of Minnesota;

(2) the income, cost, and experience of the operations of currency exchanges existing prior to this enactment or in other states under similar conditions or regulations;

(3) the amount of risk involved in the type of check to be cashed and the location where the currency exchange operates;

(4) the general cost of doing business, insurance costs, security costs, banking fees, and other costs associated with the operations of the particular currency exchange;

(5) a reasonable profit for a currency exchange operation; and

(6) any other matter the commissioner deems appropriate.

The commissioner shall set a separate rate, consistent with the above standards, for checks issued by a government entity in an amount up to $500 to be cashed by a currency exchange.

History: 1989 c 247 s 7



Section 53A.08 — BOND.

Before a license may be issued to a currency exchange, the applicant shall file annually with and have approved by the commissioner a surety bond, issued by a bonding company authorized to do business in this state in the principal amount of $10,000. The bond must run to the commissioner and is for the benefit of creditors of the currency exchange for liability incurred by the currency exchange on money orders issued or sold by the currency exchange, for liability incurred by the currency exchange for sums due to a payee or endorsee of a check, draft, or money order left with the currency exchange for collection, and for liability incurred by the currency exchange in connection with providing currency exchange services. The commissioner may require a licensee to file a bond in an additional amount if the commissioner considers it necessary to meet the requirements of this section. In determining the additional amount of the bond which may be required, the commissioner may require the licensee to file its financial records, including all bank statements, pertaining to the sale of money orders for the preceding 12-month period. In no case may the bond be less than the initial $10,000 or more than the outstanding liabilities.

History: 1989 c 247 s 8; 1992 c 504 s 6



Section 53A.09 — POWERS; LIMITATIONS; PROHIBITIONS.

Subdivision 1. Deposits; escrow accounts. A currency exchange may not accept money or currency for deposit, or act as bailee or agent for persons, firms, partnerships, associations, or corporations to hold money or currency in escrow for others for any purpose. However, a currency exchange may act as agent for the issuer of money orders or travelers' checks.

Subd. 2. Gambling establishments. A currency exchange located on the premises of a gambling establishment as defined in section 256.9831, subdivision 1, may not cash a warrant that bears a restrictive endorsement under section 256.9831, subdivision 3.

History: 1989 c 247 s 9; 1996 c 465 art 3 s 1



Section 53A.10 — VIOLATIONS.

Any person, firm, association, partnership, or corporation that violates this chapter shall be guilty of a misdemeanor.

History: 1989 c 247 s 10



Section 53A.11 — BOOKS OF ACCOUNT; ANNUAL REPORT.

The licensee shall keep and use in the licensee's business the books, accounts, and records that will enable the commissioner to determine whether the licensee is complying with this chapter and with the rules adopted by the commissioner. A licensee shall preserve the books, accounts, and records for at least two years after making the final entry.

History: 1989 c 247 s 11



Section 53A.12 — RULES.

The commissioner may adopt rules under chapter 14 as may be necessary to administer and enforce this chapter.

History: 1989 c 247 s 12



Section 53A.13 — FEE NOTICE; FALSE ADVERTISING; PENALTY.

Subdivision 1. Fee notice. The fees charged by currency exchanges for rendering any service authorized by sections 53A.01 to 53A.13 must be prominently displayed on the premises of the currency exchange in the fashion required by the commissioner.

Subd. 2. False advertising. A licensee may not advertise, print, display, publish, distribute, or broadcast any statement or representation that is false, misleading, or deceptive, or that omits material information.

Subd. 3. Civil liability; penalty. A person who violates any subdivision of this chapter is liable to the person damaged by the violation for actual damages. The court may award reasonable attorney fees and costs.

History: 1989 c 247 s 13






Chapter 53B — MONEY TRANSMITTERS

Section 53B.01 — CITATION.

This chapter may be cited as the "Minnesota Money Transmitters Act."

History: 2001 c 148 s 2



Section 53B.02 — LICENSE REQUIRED.

On or after January 1, 2002, no person except those exempt pursuant to section 53B.04 shall engage in the business of money transmission without a license as provided in this chapter. A licensee may conduct business in this state at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, under a single license granted to the licensee.

History: 2001 c 148 s 3



Section 53B.03 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the definitions in this section apply unless the context requires otherwise.

Subd. 2. Applicant. "Applicant" means a person filing an application for a license under this chapter.

Subd. 3. Authorized delegate. "Authorized delegate" means an entity designated by the licensee under this chapter, or by an exempt entity, to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Control. "Control" means ownership of, or the power to vote, ten percent or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, the person's interest must be aggregated with the interest of any other person controlled by the person or by any spouse, parent, or child of the person.

Subd. 6. Controlling person. "Controlling person" means any person in control of a licensee.

Subd. 7. Electronic instrument. "Electronic instrument" means a card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic stripe, or other means for the storage of information, that is prefunded and for which the value is decreased upon each use. The term does not include a prepaid telephone card, electronic benefits transfer card, or any other card or other tangible object that is redeemable by the issuer in the issuer's goods or services.

Subd. 8. Executive officer. "Executive officer" means the licensee's president, chair of the executive committee, senior officer responsible for the licensee's business, chief financial officer, and any other person who performs similar functions.

Subd. 9. Exempt entity. "Exempt entity" means a person to which this chapter does not apply under section 53B.04.

Subd. 10. Key shareholder. "Key shareholder" means any person, or group of persons acting in concert, who is the owner of ten percent or more of any voting class of an applicant's stock.

Subd. 11. Licensee. "Licensee" means a person licensed under this chapter.

Subd. 12. Material litigation. "Material litigation" means any litigation in which an applicant or a licensee has been a defendant or been named in a civil judgment involving claims of fraud, misrepresentation, conversion, mismanagement of funds, breach of fiduciary duty, or breach of contract.

Subd. 13. Money transmission. "Money transmission" means selling or issuing payment instruments or engaging in the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any and all means, including but not limited to payment instrument, wire, facsimile, or electronic transfer.

Subd. 14. Outstanding payment instrument. "Outstanding payment instrument" means any payment instrument issued by the licensee that has been sold in the United States directly by the licensee or any payment instrument issued by the licensee that has been sold by an authorized delegate of the licensee in the United States, and that has not yet been paid by or for the licensee.

Subd. 15. Payment instrument. "Payment instrument" means any electronic or written check, draft, money order, travelers check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. The term does not include any credit card voucher, letter of credit, or instrument that is redeemable by the issuer in goods or services.

Subd. 16. Permissible investments. "Permissible investments" means:

(1) cash;

(2) certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3) bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the Federal Reserve System;

(4) any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates these securities;

(5) investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest of the United States, or any obligations of any state, municipality, or any political subdivision of a state or municipality;

(6) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures, or a fund composed of one or more permissible investments;

(7) any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8) receivables that are due to a licensee from its authorized delegates under a contract described in section 53B.20, that are not past due or doubtful of collection; or

(9) any other investments or security device approved by the commissioner.

Subd. 17. Person. "Person" means any individual, corporation, limited liability company, business trust, general or limited partnership, association, sole proprietorship, or similar organization.

Subd. 18. Remit. "Remit" means either to make direct payment of the funds to the licensee or its representatives authorized to receive those funds or to deposit the funds in a bank, credit union, savings association, or other similar financial institution in an account specified by the licensee.

History: 2001 c 148 s 4



Section 53B.04 — EXEMPTIONS.

Authorized delegates of a licensee or of an exempt entity, acting within the scope of authority conferred by a written contract as described in section 53B.20, are not required to obtain a license under this chapter. This chapter does not apply to:

(1) the United States or any department, agency, or instrumentality of the United States;

(2) the United States Postal Service;

(3) the state or any political subdivision of the state;

(4) banks, credit unions, savings associations, savings banks, mutual banks organized under the laws of any state or the United States, or bank holding companies which have a banking subsidiary located in Minnesota and whose debt securities have an investment grade rating by a national rating agency, provided that if they issue or sell payment instruments through authorized delegates who are not banks, bank holding companies, credit unions, savings associations, savings banks, or mutual banks, those authorized delegates must comply with all requirements imposed upon authorized delegates under this chapter; and

(5) the provision of electronic transfer of government benefits for any federal, state, or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for and on behalf of the United States or any department, agency, or instrumentality of the United States, or any state or any political subdivision of the state.

History: 2001 c 148 s 5



Section 53B.05 — LICENSE QUALIFICATIONS.

Subdivision 1. Net worth. Each licensee engaging in money transmission in three or fewer locations in the state, either directly or through authorized delegates, must have a net worth of at least $25,000. Each licensee engaging in money transmission at more than three locations in the state, but fewer than seven locations, either directly or through authorized delegates, must have a net worth of at least $50,000. Each licensee engaging in money transmission at more than six locations in the state, either directly or through authorized delegates, shall have a net worth of $100,000 and an additional net worth of $50,000 for each location or authorized delegate located in the state in excess of seven, to a maximum of $500,000. Net worth shall be calculated in accordance with generally accepted accounting principles.

Subd. 2. Corporate applicant; good standing. Every corporate applicant, at the time of the filing of an application for a license under this chapter and at all times after a license is issued, must be in good standing in the state of its incorporation. All noncorporate applicants shall, at the time of the filing of an application for a license under this chapter and at all times after a license is issued, be registered or qualified to do business in the state.

History: 2001 c 148 s 6; 2002 c 326 s 1



Section 53B.06 — PERMISSIBLE INVESTMENTS AND STATUTORY TRUST.

(a) Each licensee under this chapter must at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments sold by the licensee or reported as sold by an authorized delegate in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment instruments does not exceed the bond or other security devices posted by the licensee under section 53B.08.

(b) Permissible investments, even if commingled with other assets of the licensee, are considered to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.

History: 2001 c 148 s 7



Section 53B.07 — LICENSE APPLICATION.

Subdivision 1. Requirements. An application for a license under this chapter must be made in writing, under oath, and in a form prescribed by the commissioner.

Subd. 2. General contents. An application must contain:

(1) the exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(2) the history of the applicant's or any controlling person's material litigation during the preceding ten years and criminal convictions;

(3) a description of the activities conducted by the applicant and a history of operations;

(4) a description of the business activities in which the applicant seeks to be engaged in the state;

(5) a list identifying the applicant's proposed authorized delegates in the state, if any, at the time of the filing of the license application;

(6) a sample authorized delegate contract, if applicable;

(7) a sample form of payment instrument, if applicable;

(8) the location or locations at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the state; and

(9) the name, address, and account numbers for the clearing bank or banks on which the applicant's payment instruments will be drawn or through which these payment instruments will be payable.

Subd. 3. Additional information from corporations. If the applicant is a corporation, the applicant must also provide:

(1) the date of the applicant's incorporation and state of incorporation;

(2) a certificate of good standing from the state in which the applicant was incorporated;

(3) a description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(4) the name, business and residence address, and employment history for the past five years of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed under this chapter;

(5) the name, business and residence address, and employment history for the period five years prior to the date of the application of any key shareholder of the applicant;

(6) the history of material litigation during the preceding ten years and criminal convictions of every executive officer or key shareholder of the applicant;

(7) a copy of the applicant's most recent audited financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position, and, if available, the applicant's audited financial statements for the immediately preceding two-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two-year period or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision; and

(8) copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing the application.

Subd. 4. Additional information from noncorporate applicants. If the applicant is not a corporation, the applicant must also provide:

(1) the name, business and residence address, personal financial statement, and employment history for the past five years, of each principal of the applicant and the name, business and residence address, and employment history for the past five years of any other person or persons who will be in charge of the applicant's activities to be licensed under this chapter;

(2) the place and date of the applicant's registration or qualification to do business in this state;

(3) the history of material litigation during the preceding ten years and criminal convictions for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and

(4) copies of the applicant's audited financial statements, including balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, for the immediately preceding two-year period.

Subd. 5. Waiver. The commissioner may, for good cause shown, waive any requirement of this section with respect to any license application or to permit a license applicant to submit substituted information in its license application in lieu of the information required by this section.

History: 2001 c 148 s 8



Section 53B.08 — BOND OR OTHER SECURITY DEVICE.

Subdivision 1. Requirement. Each application must be accompanied by a surety bond, irrevocable letter of credit, or other similar security device acceptable to the commissioner in the amount of $25,000. If the applicant proposes to engage in business under this chapter at more than three locations, but less than seven locations, through authorized delegates or otherwise, then the amount of the security device must be increased to $50,000. If the applicant proposes to engage in business under this chapter at more than six locations, through authorized delegates or otherwise, then the amount of the security device must be increased by $50,000 for each location over six, up to a maximum of $250,000. The security device must be in a form satisfactory to the commissioner and must run to the state for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments or transmission of money. In the case of a bond, the aggregate liability of the surety in no event shall exceed the principal sum of the bond. Claimants against the licensee may themselves bring suit directly on the security device or the commissioner may bring suit on behalf of these claimants, either in one action or in successive actions.

Subd. 2. Acceptable alternatives. In lieu of a security device under subdivision 1 or of any portion of the principal of the security device, as required by subdivision 1, the licensee may deposit with the commissioner, or with banks in this state that the licensee designates and the commissioner approves, cash, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality of the United States, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device or portion of the security device. The securities or cash must be deposited and held to secure the same obligations as would the security device. The depositor shall receive all interest and dividends. The depositor may, with the approval of the commissioner, substitute other securities for those deposited, and is required to do so on written order of the commissioner made for good cause shown.

Subd. 3. Cancellation. The security device remains in effect until cancellation, which may occur only after 30 days' written notice to the commissioner. Cancellation does not affect the rights of any claimant for any liability incurred or accrued during the period for which the bond was in force.

Subd. 4. Duration. The security device must remain in place for no longer than five years after the licensee ceases money transmission operations in the state. However, notwithstanding this provision, the commissioner may permit the security device to be reduced or eliminated before that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The commissioner may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the commissioner for the security device in place at the time the licensee ceases money transmission operations in the state.

History: 2001 c 148 s 9; 2002 c 326 s 2



Section 53B.09 — APPLICATION FEE.

Each application must be accompanied by a nonrefundable application fee in the amount of $4,000.

History: 2001 c 148 s 10



Section 53B.10 — ISSUANCE OF LICENSE.

Subdivision 1. Investigation. Upon the filing of a complete application, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant. The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which must be borne by the applicant. If the commissioner finds that the requirements imposed by this chapter have been met and that the required license fee has been paid, the commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this state for a term of one year. If these requirements have not been met, the commissioner shall deny the application in writing, setting forth the reasons for the denial.

Subd. 2. Denial hearing. Any applicant aggrieved by a denial issued by the commissioner under this section may at any time within 30 days from the date of receipt of written notice of the denial contest the denial by serving a response on the commissioner. The commissioner shall set a date for a hearing not later than 60 days after service of the response, unless a later date is set with the consent of the denied applicant.

History: 2001 c 148 s 11



Section 53B.11 — RENEWAL OF LICENSE AND ANNUAL REPORT.

Subdivision 1. Fee. The annual fee for renewal of a license under this chapter is $2,500.

Subd. 2. Report. The renewal fee must be accompanied by a report, in a form prescribed by the commissioner. The form must be sent by the commissioner to each licensee no later than three months immediately preceding the date established by the commissioner for license renewal. The licensee must include in this annual renewal report:

(1) a copy of its most recent audited consolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity, and statement of changes in financial position, or, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(2) for the most recent quarter for which data are available prior to the date of the filing of the renewal application, but in no event more than 120 days prior to the renewal date, the licensee must provide the number of payment instruments sold by the licensee in the state, the dollar amount of those instruments, and the dollar amount of those instruments currently outstanding;

(3) any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this chapter;

(4) a list of the licensee's permissible investments; and

(5) a list of the locations within this state at which business regulated by this chapter is being conducted by either the licensee or its authorized delegate.

Subd. 3. License display. A copy of the license issued by the commissioner to the licensee shall be prominently displayed in each location where money transmission services are offered.

History: 2001 c 148 s 12



Section 53B.12 — EXTRAORDINARY REPORTING REQUIREMENTS.

Within 15 days of the occurrence of any one of the events listed below, a licensee shall file a written report with the commissioner describing the event and its expected impact on the licensee's activities in the state:

(1) the filing for bankruptcy or reorganization by the licensee;

(2) the institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensee's money transmission activities;

(3) any felony indictment of the licensee or any of its key officers or directors related to money transmission activities; or

(4) any felony conviction of the licensee or any of its key officers or directors related to money transmission activities.

History: 2001 c 148 s 13



Section 53B.13 — CHANGES IN CONTROL OF A LICENSEE.

Any purchaser of ten percent or more of an ownership interest in a licensee must notify the commissioner at least 30 days in advance of the purchase and submit a completed license application form. The commissioner may revoke the license if the new ownership would have resulted in a denial of the initial license under this chapter. The commissioner may waive this notification requirement if, in the commissioner's discretion, the change in control does not pose any risk to the interests of the public.

History: 2001 c 148 s 14



Section 53B.14 — EXAMINATIONS.

The commissioner has under this chapter the same powers with respect to financial examinations that the commissioner has under section 46.04.

History: 2001 c 148 s 15



Section 53B.15 — MAINTENANCE OF RECORDS.

Subdivision 1. Requirement. Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years:

(1) a record or records of each payment instrument sold;

(2) a general ledger containing all assets, liability, capital, income, and expense accounts, which must be posted at least monthly;

(3) bank statements and bank reconciliation records;

(4) records of outstanding payment instruments;

(5) records of each payment instrument paid within the three-year period; and

(6) a list of the names and addresses of all of the licensee's authorized delegates.

Subd. 2. Compliance. (a) Any licensee selling money orders shall maintain a record of the date, amount, serial number, and the location of the sale for each money order sold in this state.

(b) Any licensee engaged in the business of receiving money for transmission or transmitting money shall maintain a record of the identity of the remitter, identity of the recipient, amount of the transmission, date of the transaction, date funds were transmitted, and the location from which the funds were remitted for each transaction initiated in this state.

(c) Maintenance of the documents required by this section in a photographic, electronic, or other similar form constitutes compliance with this section.

Subd. 3. Location. Records may be maintained at a location other than within this state if they are made accessible to the commissioner on seven days' written notice.

History: 2001 c 148 s 16



Section 53B.16 — CONFIDENTIALITY OF DATA SUBMITTED TO THE COMMISSIONER.

Data or other information obtained by the commissioner under this chapter, whether as a result of the license application or renewal process or examinations, is subject to chapter 13.

History: 2001 c 148 s 17



Section 53B.17 — SOLVENCY REQUIRED.

If the commissioner determines that a licensee is insolvent, that its capital is impaired, or that its condition is such as to render the continuance of its business hazardous to the public or to those having funds in its custody, the commissioner may apply to the district court for the county in which the main office is located, or for Ramsey County if the licensee does not have a main office in Minnesota, for appointment of a receiver to receive the assets of the licensee for the purpose of liquidating or rehabilitating its business and for such other relief as the interest of the public may require. The reasonable and necessary expenses of the receivership have priority over all other claims on the bond required by this chapter.

History: 2001 c 148 s 18



Section 53B.18 — PROHIBITED PRACTICES.

No licensee shall:

(1) fail to comply with chapter 345 as it relates to unclaimed property requirements;

(2) refuse to indemnify an instrument holder for any misappropriation of money caused by any of its authorized delegates in conducting activities on behalf of the licensee for whom it acts as an authorized delegate;

(3) fail to transmit all money received for wire transmission in accordance with the purchaser's instructions within five days; or

(4) fail to comply with section 53B.27.

History: 2001 c 148 s 19; 2012 c 234 s 1



Section 53B.19 — SUSPENSION OR REVOCATION OF LICENSES.

After notice and hearing, the commissioner may suspend or revoke a licensee's license if the commissioner finds that:

(1) any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

(2) the licensee's net worth becomes inadequate and the licensee, after ten days' written notice from the commissioner, fails to take steps the commissioner considers necessary to remedy the deficiency;

(3) the licensee violates any material provision of this chapter or any rule or order validly adopted by the commissioner under authority of this chapter;

(4) the licensee is conducting its business in an unsafe or unsound manner;

(5) the licensee is insolvent;

(6) the licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(7) the licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy;

(8) the licensee refuses to permit the commissioner to make any examination authorized by this chapter; or

(9) the licensee fails to make any report required by this chapter.

History: 2001 c 148 s 20



Section 53B.20 — AUTHORIZED DELEGATE CONTRACTS.

Subdivision 1. Contents of contract. Licensees that conduct licensed activities through authorized delegates shall authorize each delegate to operate under an express written contract that, for contracts entered into after August 1, 2001, provide the following:

(1) that the licensee appoint the person as its delegate with authority to engage in money transmission on behalf of the licensee;

(2) that neither a licensee nor an authorized delegate authorize subdelegates without the written consent of the commissioner; and

(3) that licensees are subject to supervision and regulation by the commissioner and that as a part of that supervision and regulation, the commissioner may require the licensee to cancel an authorized delegate contract as a result of a violation of section 53B.21.

Subd. 2. Termination of authorized delegate contract. Upon termination of any authorized delegate contract, the licensee must notify the commissioner within a reasonable amount of time of the termination.

Subd. 3. Exempt entities. For purposes of this section, "licensee" includes exempt entities.

History: 2001 c 148 s 21



Section 53B.21 — AUTHORIZED DELEGATE CONDUCT.

(a) An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the commissioner.

(b) An authorized delegate shall conduct its money transmission activities in a safe and sound manner.

(c) An authorized delegate shall cooperate with an investigation conducted by the commissioner under this chapter by providing any relevant information in its possession that the commissioner cannot reasonably obtain from another source.

(d) An authorized delegate is under a duty to act only as authorized under the contract with the licensee and any authorized delegate who exceeds its authority is subject to cancellation of its contract.

(e) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission, constitute trust funds owned by and belonging to the licensee from the time the funds are received by the authorized delegate until the time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee. If an authorized delegate commingles any funds with other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property must be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

(f) For purposes of this section, "licensee" includes exempt entities.

History: 2001 c 148 s 22



Section 53B.22 — LICENSEE LIABILITY.

A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate is limited to the amount of money tendered or the face amount of the payment instrument purchased.

History: 2001 c 148 s 23



Section 53B.23 — HEARINGS; PROCEDURES.

The provisions of the Minnesota Administrative Procedure Act, chapter 14, apply to any hearing under this chapter.

History: 2001 c 148 s 24



Section 53B.24 — ENFORCEMENT.

Section 45.027 applies to this chapter.

History: 2001 c 148 s 25



Section 53B.25 — RULE NOTICES.

At the time the commissioner files a notice of proposed adoption, amendment, or repeal of a rule adopted under this chapter, a copy of the notice must be sent by regular United States mail, postage prepaid, to all then-current licensees and applicants for licenses under this chapter.

History: 2001 c 148 s 26



Section 53B.26 — APPOINTMENT OF COMMISSIONER AS AGENT FOR SERVICE OF PROCESS.

Subdivision 1. Consent and appointment. Any licensee, authorized delegate, or other person who knowingly engages in business activities that are regulated under this chapter, with or without filing an application, is considered to have done both of the following:

(1) consented to the jurisdiction of the courts of this state for all actions arising under this chapter; and

(2) appointed the commissioner as the lawful agent for the purpose of accepting service of process in any action, suit, or proceeding that may arise under this chapter.

Subd. 2. Service of process. Service of process must be made in accordance with section 45.028, subdivision 2.

History: 2001 c 148 s 27



Section 53B.27 — MONEY TRANSMITTERS; COOPERATION REQUIRED IN COMBATTING FRAUD.

Subdivision 1. Fraud prevention measures required. Each money transmitter shall:

(1) provide a clear, concise, and conspicuous consumer fraud warning on all transmittal forms used by consumers to send money to an individual;

(2) provide consumer fraud prevention training for agents involved with transmittals;

(3) monitor agent activity relating to consumer transmittals; and

(4) establish a toll-free number for consumers to call to report fraud or suspected fraud.

Subd. 2. Voluntary disqualification by customer. A money transmitter that originates money transfers in this state must allow an individual to voluntarily disqualify the individual from sending or receiving money transfers. The disqualification lasts for one year, unless the individual requests that it be in effect for a period longer than one year. The individual may terminate the disqualification at any time upon written notice to the money transmitter.

Subd. 3. No transmit list. (a) The commissioner shall create and maintain an electronic list of individuals for whom money transmitters may not make money transmissions. The commissioner may contract with a third-party vendor to create and maintain the list. The electronic list must include sufficient identifying information about individuals on the list to allow for money transmitters to match names on the "No Transmit List" with the names of individuals seeking to utilize the money transmitter's services to make money transmissions.

(b) The "No Transmit List" shall be populated in the following ways:

(1) an individual may request that the commissioner put the individual's name on the "No Transmit List;"

(2) persons with the legal authority to act on behalf of an individual may request that the commissioner put the individual's name on the "No Transmit List;"

(3) money transmitters shall request that the commissioner put the names of individuals on the "No Transmit List" that the money transmitter, their employees, their authorized delegates, or their authorized delegates' employees have detected are victims of a scheme to defraud and the names of individuals they have detected are participants in a scheme to defraud individuals residing in Minnesota;

(4) state and local law enforcement agencies and departments may request that the commissioner put the names of individuals residing in Minnesota who have been victims of a scheme to defraud on the "No Transmit List"; and

(5) money transmitters shall request that the commissioner put the names of individuals on the "No Transmit List" who have made a request directly to the money transmitter to be prohibited from making or receiving money transmissions.

(c) An individual on the "No Transmit List" shall remain on the list for a minimum of one year. After the expiration of one year, the individual may at any time request that his or her name be removed from the "No Transmit List," otherwise the name will remain on the list. An individual whose name was put on the "No Transmit List" by a person authorized to act on an individual's behalf shall remain on the list for a minimum of one year. After the expiration of one year, the person authorized to act on the individual's behalf may at any time request that the commissioner remove the individual's name from the "No Transmit List," otherwise the name will remain on the list.

(d) An individual who requests that the individual's name be put on the "No Transmit List" may indicate at the time of the request that the name shall not be removed from the "No Transmit List" unless both the individual and at least one of two designated individuals requests the individual's name be removed from the list.

(e) The commissioner shall create request forms and establish procedures for submission of requests under this subdivision. The commissioner's forms and procedures shall include necessary requirements for verifying the identity and authority of individuals submitting requests. All requests must be submitted to the commissioner on the forms created by the commissioner and in accordance with the procedures established by the commissioner.

(f) Except as otherwise provided in this paragraph, data on individuals in the "No Transmit List" and in requests to have names put on or removed from the list are private data on individuals as defined in section 13.02, subdivision 12. The name of an individual on the "No Transmit List" may be provided to the individual or a person authorized to act on the individual's behalf and shall be provided to a money transmitter through a matching process for the purpose of determining whether it may initiate a money transmission. Data classified under this paragraph may be disclosed to requesting law enforcement agencies for law enforcement purposes or to other government agencies for purposes related to the regulation of money transmissions.

Subd. 4. Suspicious activity report. Each time a money transmitter requests that the commissioner put the name of an individual on the "No Transmit List" pursuant to subdivision 3, paragraph (b), clause (3), the money transmitter shall also submit a suspicious activity report pursuant to the federal Bank Secrecy Act.

Subd. 5. High incidence of schemes to defraud. The commissioner, after consulting with licensed money transmitters, may recommend a maximum transaction amount for money transmissions to countries associated with high incidence of schemes to defraud.

Subd. 6. Notification of attempted receipt of money transfer at unexpected location. Upon request of a sender of a money transmission, a money transmitter shall promptly notify the sender if the money transmitter receives notice that a person has attempted to receive the transfer at a physical location in a state or country other than the state or country specified by the sender. The money transmitter shall not authorize receipt of the transfer at any physical location not specified in writing by the sender at the time of the transmission unless the money transmitter has received authorization from the sender.

Subd. 7. Verification of name and location of receipt of money transfer. Upon request of a sender or the authorized delegate of a money transmission, a money transmitter shall provide the sender verification of the location where the transfer was received and the name of the person receiving the transfer. This subdivision only applies to transmissions received at a physical location.

History: 2012 c 234 s 2; 2013 c 50 s 2-6; 2013 c 103 s 1






Chapter 53C — MOTOR VEHICLE RETAIL INSTALLMENT SALES

Section 53C.01 — MOTOR VEHICLE RETAIL INSTALLMENT SALES; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 53C.01 to 53C.14 the terms defined in this section have the meanings given them.

Subd. 2. Cash sale price. "Cash sale price" means the price at which the seller would in good faith sell to the buyer, and the buyer would in good faith buy from the seller, the motor vehicle which is the subject matter of the retail installment contract, if such sale were a sale for cash, instead of a retail installment sale. The cash sale price may include any taxes, charges for delivery, servicing, repairing, or improving the motor vehicle, including accessories and their installation, and any other charges agreed upon between the parties. The cash price may not include a documentary fee or document administration fee in excess of $75 for services actually rendered to, for, or on behalf of, the retail buyer in preparing, handling, and processing documents relating to the motor vehicle and the closing of the retail sale. "Documentary fee" and "document administration fee" do not include an optional electronic transfer fee as defined under subdivision 14.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 4. Finance charge. "Finance charge" means any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as a condition of the extension of credit under a retail installment contract, and includes a time price differential. The term does not include the cost of any insurance and other benefits included in the retail installment contract and any other permissible cost or expense incidental to the retail installment sale or any charge of a type payable in a comparable cash transaction, or any taxes, fees, or charges that actually are or will be paid to public officials or government agencies for determining the existence of or for perfecting, releasing, or satisfying a security interest. The term also does not include premiums for insurance against loss of or damage to property, or against liability arising out of the ownership or use of property if the insurance coverage may be obtained from a person of the buyer's choice.

Subd. 5. Motor vehicle. "Motor vehicle" means any device propelled or drawn by any power other than muscular power, in, upon, or by which any person or property is, or may be transported or drawn upon a highway, excepting building and road construction equipment not subject to motor vehicle registration fees, snowmobiles, three-wheel off-road vehicles, boat, snowmobile, and other utility trailers, farm tractors, and agricultural machinery not designed primarily for highway transportation, but which may incidentally transport persons or property on a public highway, or any other device which may not be lawfully operated upon a highway at the time of sale.

Subd. 6. Person. "Person" means an individual, partnership, corporation, association, and other group however organized.

Subd. 7. Retail buyer or buyer. "Retail buyer" or "buyer" means a person who buys or agrees to buy a motor vehicle from a retail seller not for the purpose of resale and who executes a retail installment contract in connection therewith.

Subd. 8. Retail installment contract. "Retail installment contract" means any agreement, entered into in this state, evidencing a retail installment sale of a motor vehicle, other than for the purpose of resale, when purchased primarily for personal, family or household use, pursuant to which title to, or a lien upon the motor vehicle is retained by the retail seller as security for the retail buyer's obligation. This term includes a mortgage, conditional sale contract, or any contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to the retail installment sale price of the motor vehicle and by which it is agreed that the bailee or lessee is bound to become, or has the option of becoming, the owner of such motor vehicle for no additional consideration or for nominal additional consideration. "Retail installment contract" does not include any agreement, entered into in this state, evidencing an installment sale of a motor vehicle purchased primarily for use in business. For purposes of this subdivision, "business" means a commercial or industrial enterprise which is carried on for the purpose of active or passive investment or profit.

Subd. 9. Retail installment sale. "Retail installment sale" means any sale evidenced by a retail installment contract wherein retail buyer agrees to buy and retail seller agrees to sell a motor vehicle at a sale price payable in one or more installments with the payment of a finance charge.

Subd. 10. Retail seller or seller. "Retail seller" or "seller" means a person who sells or agrees to sell a motor vehicle under a retail installment contract to a retail buyer.

Subd. 11. Rule of construction. Words in the singular include the plural and vice versa.

Subd. 12. Sales finance company. "Sales finance company" means a person engaged, in whole or in part, in the business of purchasing retail installment contracts in this state from one or more retail sellers. The term includes a bank, trust company, or industrial loan and thrift company, if so engaged. The term also includes a retail seller engaged, in whole or in part, in the business of creating and holding retail installment contracts. The term does not include the pledges of an aggregate number of the contracts to secure a bona fide loan thereon.

Subd. 12a. Service contract. "Service contract" has the meaning given it in section 59B.02, subdivision 11.

Subd. 12b. Surface protection product. "Surface protection product" means the following products:

(1) undercoating;

(2) rustproofing;

(3) chemical or film paint sealant or protectant; or

(4) chemical sealant or stain inhibitor for carpet and fabric.

Subd. 12c. Theft deterrent device. "Theft deterrent device" means the following devices:

(1) a vehicle alarm system;

(2) a window etch product;

(3) a body part marking product;

(4) a steering lock;

(5) a pedal or ignition lock; or

(6) a fuel or ignition kill switch.

Subd. 13. Total of payments. "Total of payments" means the amount which the buyer contracts to pay under a retail installment contract, excluding any down payment.

Subd. 14. Optional electronic transfer fee. "Optional electronic transfer fee" means a charge for services agreed upon between the parties for electronic transmission of ownership records. The charge must be separately stated and identified as "optional electronic transfer fee" on the sales agreement maintained under Minnesota Rules, part 7400.5200. At least half of the fee must be paid to an electronic transmission service provider.

History: 1957 c 266 s 1; 1959 c 54 s 1; 1961 c 438 s 1; 1971 c 577 s 11; 1980 c 614 s 95; 1982 c 473 s 27; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 349 art 2 s 3-8; 2003 c 128 art 14 s 2; 2005 c 19 s 1; 2005 c 45 s 4,5; 2007 c 99 s 1-3; 2008 c 344 s 1; 2010 c 382 s 13



Section 53C.02 — SALES FINANCE COMPANY; LICENSE, FEES, REFUND.

(a) No person shall engage in the business of a sales finance company in this state without a license therefor as provided in sections 53C.01 to 53C.14 provided, however, that no bank, trust company, savings bank, savings association, or credit union, whether state or federally chartered, industrial loan and thrift company, or licensee under the Minnesota Regulated Loan Act authorized to do business in this state shall be required to obtain a license under sections 53C.01 to 53C.14.

(b) The application for a license shall be in writing, under oath and in the form prescribed by the commissioner. The application shall contain the name of the applicant; date of incorporation, if incorporated; the address where the business is or is to be conducted and similar information as to any branch office of the applicant; the name and resident address of the owner or partners, or, if a corporation or association, of the directors, trustees and principal officers, and other pertinent information the commissioner requires.

(c) The licensee fee for the fiscal year beginning July 1 and ending June 30 of the following year, or any part thereof shall be the sum of $250 for the principal place of business of the licensee, and the sum of $125 for each branch of the licensee, maintained in this state. Any licensee who proves to the satisfaction of the commissioner, by affidavit or other proof satisfactory to the commissioner, that during the 12 calendar months of the immediately preceding fiscal year, for which the license has been paid that the licensee has not held retail installment contracts exceeding $15,000 in amount, shall be entitled to a refund of that portion of each license fee paid in excess of $25. The commissioner shall certify to the commissioner of management and budget that the licensee is entitled to a refund, and payment thereof shall be made by the commissioner of management and budget. The amount necessary to pay for the refundment of the license fee is appropriated out of the general fund. All license fees received by the commissioner under sections 53C.01 to 53C.14 shall be deposited with the commissioner of management and budget.

(d) Each license shall specify the location of the office or branch and must be conspicuously displayed there. In case the location be changed, the commissioner shall endorse the change of location on the license.

(e) Upon the filing of such application, and the payment of the fee, the commissioner shall issue a license to the applicant to engage in the business of a sales finance company under and in accordance with the provisions of sections 53C.01 to 53C.14 for a period which shall expire the last day of June next following the date of its issuance. The license shall not be transferable or assignable. No licensee shall transact any business provided for by sections 53C.01 to 53C.14 under any other name.

History: 1957 c 266 s 2; 1959 c 364 s 1; 1961 c 281 s 1; 1969 c 399 s 1; 1973 c 492 s 14; 1976 c 86 s 1; 1981 c 220 s 15; 1983 c 230 s 3; 1984 c 576 s 24; 1986 c 444; 1995 c 202 art 1 s 25; 1999 c 151 s 40; 2003 c 112 art 2 s 50; 2005 c 19 s 1; 2009 c 101 art 2 s 109



Section 53C.03 — SUSPENSION OR REVOCATION OF VEHICLE SALES FINANCE COMPANY LICENSE; APPEAL.

(a) A license may be suspended or revoked by the commissioner on the following grounds:

(1) material misstatement in application for license;

(2) intentional failure to comply with any provision of sections 53C.01 to 53C.14 relating to retail installment contract;

(3) defrauding any retail buyer to the buyer's damage;

(4) fraudulent misrepresentation, circumvention or concealment by the licensee through whatever subterfuge or device of any of the material particulars or the nature thereof required to be stated or furnished to the retail buyer under sections 53C.01 to 53C.14.

(b) If a licensee is a firm, association or corporation, it shall be sufficient cause for the suspension or revocation of a license that any officer, director or trustee of a licensed firm, association or corporation, or any member of a licensed partnership, has so acted or failed to act as would be cause for suspending or revoking a license to such part as an individual. Each licensee shall be responsible for the acts of any or all of the licensee's employees while acting as the licensee's agent, if the licensee after actual knowledge of that employee's act retained the benefits, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

(c) No license shall be suspended or revoked except after hearing. The commissioner shall give the licensee at least ten days' written notice, in the form of an order to show cause, of the time and place of the hearing by certified mail addressed to the principal place of business in this state of the licensee. The notice shall contain the grounds of complaint against the licensee. Any order suspending or revoking the license shall recite the grounds upon which it is based. The order shall be entered upon the records of the commissioner and shall not be effective until after 30 days' written notice thereof given after such entry forwarded by certified mail to the licensee at such principal place of business. No revocation, suspension or surrender of any license shall impair or affect the obligation of any lawful retail installment contract acquired previously thereto by the licensee.

(d) Within 30 days after the service of notice of any order of suspension or revocation of a license, the licensee aggrieved may appeal from the order to the district court for the county in which the principal place of business of the licensee in this state is located, by service of a written notice of appeal upon the commissioner, and filing it with proof of service with the court administrator of the court to which the appeal is taken, within five days. The district court has jurisdiction over the appeal. It shall be entered upon the records of the court and tried according to the Rules of Civil Procedure in so far as they are applicable. Upon receiving service of a notice of appeal, the commissioner shall file with the court administrator of the district court to which the appeal is taken a certified copy of the order appealed from and of the order to show cause upon which it was based. Unless otherwise ordered by the court, the documents filed shall frame the issues to be determined upon the appeal. The court shall determine, de novo, all questions, both of fact and of law, touching upon the legality and reasonableness of the determination of the commissioner, and shall render such judgment as shall be lawful and just. Pending final judgment on the appeal, the order appealed from shall be stayed. Upon motion of the licensee or the commissioner, the appeal shall be tried ahead of all other actions pending before the court except criminal cases. Appeals may be taken as in other civil cases.

History: 1957 c 266 s 3; 1978 c 674 s 60; 1983 c 247 s 68; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2005 c 19 s 1



Section 53C.04 — COMPLAINT ALLEGING VIOLATION OF VEHICLE SALE INSTALLMENT CONTRACT LAWS.

Any retail buyer having reason to believe that sections 53C.01 to 53C.14 relating to the buyer's retail installment contract has been violated may file with the commissioner a written complaint setting forth the details of such alleged violation and the commissioner, upon receipt of such complaint, may inspect the pertinent books, records, letters and contracts of the licensee, assignee of the licensee or retail seller, and of the retail seller involved, relating to such specific written complaint.

History: 1957 c 266 s 4; 1986 c 444; 1994 c 382 s 14; 1996 c 414 art 1 s 31; 2005 c 19 s 1



Section 53C.05 — TESTIMONIAL POWERS OF COMMISSIONER.

(a) The commissioner shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before the commissioner in any matter over which the commissioner has jurisdiction, control or supervision pertaining to sections 53C.01 to 53C.14. The commissioner shall have the power to administer oaths and affirmations to any person whose testimony is required.

(b) If any person shall refuse to obey any such subpoena, or to give testimony, or to produce evidence as required thereby, any judge of any district court may, upon application and proof of such refusal, make an order for the issuance of a subpoena, or subpoena duces tecum, for the witness to appear before the commissioner and to give testimony, and to produce evidence as required thereby. Upon filing such order in the office of the court administrator of such court the commissioner shall issue a subpoena, as directed, under the seal of said court, requiring the person to whom it is directed to appear at the time and place therein designated.

(c) If any person served with any such subpoena shall refuse to obey the same, or to give testimony or to produce evidence as required thereby, the commissioner may report such refusal to the court, and the court shall thereupon enforce obedience to the subpoena in the manner provided by law for enforcing obedience to subpoenas of the court.

History: 1957 c 266 s 5; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2005 c 19 s 1



Section 53C.06 — VEHICLE CONDITIONAL SALES INSTALLMENT CONTRACT; EXAMINATION, SPECIAL INVESTIGATION, COST ASSESSMENT.

(a) For the purpose of discovering violations of sections 53C.01 to 53C.14 or securing information lawfully required by the commissioner hereunder, the commissioner may, at any time, either personally or by a person or persons duly designated by the commissioner, investigate the conditional sales contracts and business related to the conditional sales contracts and examine the books, accounts, records, and files used therein, of every licensee, assignee of the licensee, and of every person who shall be engaged in the business of a sales finance company, including the retail seller and assignee of the retail seller, whether the person shall act as principal or agent, or under or without the authority of sections 53C.01 to 53C.14. For that purpose, the commissioner and the commissioner's duly designated representative shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all these persons. The commissioner and all persons duly designated by the commissioner shall have authority to require the attendance of and to examine, under oath, all persons whomsoever whose testimony the commissioner may require relative to the conditional sales contract or the business or to the subject matter of any examination, investigation, or hearing.

(b) The commissioner may make an examination of the affairs, business, office, and records of licensees, and of other persons subject to examination under this section, as often as considered necessary. The commissioner may assess a fee covering the necessary costs of an examination or special investigation under this section, section 53C.04, or reports filed under section 53C.07. The fee is payable to the commissioner on the commissioner's request for payment. The commissioner may maintain an action for the recovery of the costs in any court of competent jurisdiction.

History: 1971 c 398 s 1; 1981 c 220 s 16; 1986 c 444; 1987 c 349 art 2 s 9; 1996 c 414 art 1 s 32; 2005 c 19 s 1



Section 53C.07 — VEHICLE SALES FINANCE COMPANY BOOKS OF ACCOUNT, ANNUAL REPORT.

(a) The licensee shall keep and use in the licensee's business such books, accounts, and records as will enable the commissioner to determine whether the licensee is complying with the provisions of sections 53C.01 to 53C.14 and with the rules lawfully made by the commissioner hereunder. Every licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least two years after making the final entry on any conditional sale contract recorded therein.

(b) Each licensee shall annually on or before March 15 file a report to the commissioner giving such relevant information as the commissioner reasonably may require concerning the business and operations during the preceding calendar year of each licensed place of business, conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the commissioner, who shall make and publish annually an analysis and recapitulation of such reports.

History: 1971 c 398 s 3; 1985 c 248 s 70; 1986 c 444; 2005 c 19 s 1



Section 53C.08 — MOTOR VEHICLE RETAIL INSTALLMENT CONTRACT.

Subdivision 1. Terms and limitations. (a) Every retail installment contract shall be in writing, shall contain all the agreements of the parties, shall be signed by the retail buyer and seller, and a copy signed by the retail buyer shall be furnished to such retail buyer at the time the retail buyer executes the contract. The copy signed by both the retail buyer and retail seller shall be provided to the retail buyer within seven days after delivery of the vehicle. With respect to any contract executed prior to August 1, 1996, which has not been paid in full by the retail buyer, the retail seller shall provide such retail buyer a copy signed by both the retail buyer and retail seller within 120 days after August 1, 1996.

(b) No provisions for confession of judgment or power of attorney therefor contained in any retail installment contract or contained in a separate agreement relating thereto, shall be valid or enforceable.

(c) The holder of a precomputed retail installment contract may, if the contract so provides, collect a delinquency and collection charge on each installment in arrears for a period not less than ten days in an amount not in excess of five percent of each installment or $5, whichever is greater. In addition to such delinquency and collection charge, the retail installment contract, whether interest-bearing or precomputed, may provide for the payment of attorneys' fees not exceeding 15 percent of the amount due and payable under such contract where such contract is referred to an attorney not a salaried employee of the holder of the contract for collection plus the court costs.

(d) Unless written notice has been given to the retail buyer of actual or intended assignment of a retail installment contract, payment thereunder or tender thereof made by the retail buyer to the last known holder of such contract shall be binding upon all subsequent holders or assignees.

(e) Upon written request from the retail buyer, the holder of the retail installment contract shall give or forward to the retail buyer a written statement of the dates and amounts of payments and the total amount unpaid under such contract. A retail buyer shall be given a written receipt for any payment when made in cash.

Subd. 1a. Disclosures required. Prior to the execution of a retail installment contract, the seller shall provide to a buyer, and obtain the buyer's signature on, a written disclosure that sets forth the following information:

(1) a description and the total price of all items sold in the following categories if the contract includes a charge for the item:

(i) a service contract;

(ii) an insurance product;

(iii) a debt cancellation agreement;

(iv) a theft deterrent device; or

(v) a surface protection product;

(2) the amount that would be calculated under the contract as the regular installment payment if charges for the items referenced under clause (1) are not included in the contract;

(3) the amount that would be calculated under the contract as the regular installment payment if charges for the items referenced under clause (1) are included in the contract; and

(4) the disclosures required under this subdivision must be in at least ten-point type and must be contained in a single document that is separate from the retail installment contract and any other vehicle purchase documents.

Subd. 2. Contents. The retail installment contract shall contain the following items:

(1) the cash sale price of the motor vehicle which is the subject matter of the retail installment contract;

(2) the total amount of the retail buyer's down payment, whether made in money or goods, or partly in money or partly in goods;

(3) the difference between clauses (1) and (2);

(4) the amount, if any, included in the transaction but not included in clause (1) to pay the balance of an existing purchase money motor vehicle lien which exceeds the value of the trade-in amount, to discharge an interest in an existing motor vehicle lease, for any insurance, specifying the types of coverage, taxes, fees, and charges that actually are or will be paid to public officials or government agencies, including those for perfecting, releasing, or satisfying a security interest, and any other amount to be financed that is related to the transaction;

(5) principal balance, which is the sum of clauses (3) and (4);

(6) the amount of the finance charge;

(7) the total of payments payable by the retail buyer to the retail seller and the number of installment payments required and the amount of each installment expressed in dollars or percentages, and date of each payment necessary finally to pay the total of payments, which is the sum of clauses (5) and (6).

Provided, however, that said clauses (1) to (7) inclusive need not be stated in the terms, sequence, or order set forth above. Provided further, that clauses (6) and (7) may be disclosed on the assumption that all scheduled payments under the contract will be made when due.

In lieu of the above clauses, the retail seller may give the retail buyer disclosures which satisfy the requirements of the federal Truth-In-Lending Act in effect as of the time of the contract, notwithstanding whether or not that act applies to the transaction.

Subd. 3. Insurance. Every retail seller or sales finance company, if a charge for insurance on the motor vehicle is included in a retail installment contract shall within 30 days after execution of the retail installment contract send or cause to be sent to the retail buyer a policy or policies or certificate of insurance, which insurance shall be written by a company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of the insurance. The buyer of a motor vehicle under a retail installment contract shall have the privilege of purchasing such insurance from an agent or broker of the buyer's own selection and selecting an insurance company mutually acceptable to the seller and the buyer; provided, however, that the inclusion of the cost of the insurance premium in the retail installment contract when the buyer selects the agent, broker or company, shall be optional with the seller.

Subd. 4. Contract transferability. Any sales finance company hereunder may purchase or acquire from any retail seller any retail installment contract on such terms and conditions as may be mutually agreed upon between them.

Subd. 5. Proof of delivery. An acknowledgment by the retail buyer of the delivery of any such copy or notice as required in subdivision 1 contained in the body of the statement or contract shall be conclusive proof of delivery in any action or proceeding by or against any assignee of a retail installment contract.

History: 1957 c 266 s 6; 1965 c 812 s 26; 1986 c 444; 1987 c 349 art 2 s 10; 1989 c 341 art 2 s 4; 1996 c 414 art 1 s 33; 1999 c 151 s 41; 2003 c 128 art 14 s 3; 2005 c 19 s 1; 2007 c 99 s 4



Section 53C.083 — CONSUMER REPORT DISCLOSURE.

(a) When a consumer report from a consumer reporting agency has been obtained by a lender or retail seller for use in connection with an application for credit initiated by a buyer for the purchase or lease of a motor vehicle:

(1) the lender shall provide to the retail seller, upon written request of the buyer, and unless required by federal law to provide the adverse action notice, prior to the sale or lease of the motor vehicle, the name of each credit reporting agency providing a consumer report that was obtained and used by the lender;

(2) the retail seller shall provide, prior to the sale or lease of the motor vehicle the following notice in at least ten-point boldface type on a document separate from the sale or lease contract, which must also include the name, address, and telephone number of four principal consumer reporting agencies:

"NOTICE TO MOTOR VEHICLE CREDIT APPLICANT

A consumer report from a consumer reporting agency was used in connection with your application to finance the acquisition of a motor vehicle. Consumer reports include data about your credit history and payment patterns. Consumer reports are important because they are used in determining whether to extend credit and may be used to determine the annual percentage rate you may be offered.

If you have questions about your consumer report, you are entitled to know the name, address, and telephone number of the consumer reporting agency that provided the consumer report used to evaluate your loan application. You may ask the dealer for this information. You may then contact the consumer reporting agency at the address and telephone number provided. You are entitled under federal law to a free copy annually of your consumer report by calling 1-877-322-8228 or visiting annualcreditreport.com"; and

(3) upon written request of the buyer, the retail seller shall obtain from the lender the consumer reporting agency information specified in clause (1) and shall provide that information to the buyer.

(b) This section does not require a dealer to provide more than one disclosure for each purchase or lease transaction. For purposes of this section, "consumer report" and "consumer reporting agency" have the meanings given in section 13C.001.

History: 2007 c 99 s 5



Section 53C.09 — FINANCE CHARGE ON INSTALLMENT CONTRACT FOR VEHICLE OR MANUFACTURED HOME.

Subdivision 1. Finance charge provisions, computation. (a) The finance charge authorized by sections 53C.01 to 53C.14 in a retail installment sale may not exceed the following simple interest annual percentage rates:

Class 1. Any motor vehicle designated by the manufacturer by a year model of the same or not more than one year prior to the year in which the sale is made - 18 percent per year.

Class 2. Any motor vehicle designated by the manufacturer by a year model of two or three years prior to the year in which the sale is made - 19.75 percent per year.

Class 3. Any motor vehicle not in Class 1 or Class 2 - 23.25 percent per year.

(b) The finance charge must be computed on the principal balance outstanding from time to time. The beginning principal balance must be as originally determined under section 53C.08.

(c) Retail installment contracts may be interest-bearing or precomputed, and fixed-rate or variable rate. For precomputed retail installment contracts, the finance charge may be calculated in advance on the assumption that all scheduled payments will be made when due and the effect of prepayment in full is governed by section 53C.10.

(d) To compute time for the purpose of calculating interest under this section and section 53C.10, a day may be considered 1/30 of a month when calculation is made for a fraction of a calendar month. A year is 12 calendar months. A calendar month is that period from a given date in one month to the same numbered date in the following month, and if there is no same-numbered date, to the last day of the following month. When a period of time includes a whole month and a fraction of a month, the fraction of a month is considered to follow the whole month. In the alternative, for interest-bearing retail installment contracts, a retail seller may charge finance charges not to exceed 1/365th of the simple interest annual percentage rate permitted in this section for each actual day elapsed from the date of the retail installment contract through and including the date of payment in full.

(e) The finance charge is inclusive of all charges incident to investigating and making the contract, and for the extension of the credit provided for in the contract and no fee, commission, expense, or other charge whatsoever may be taken, received, reserved, or contracted for except taxes, fees, and charges that actually are or will be paid to public officials or government agencies for determining the existence of or for perfecting, releasing, or satisfying a security interest, and except as provided in sections 53C.01 to 53C.14.

Subd. 2. Prompt crediting of payments. (a) A contract holder shall credit a payment to the customer's account as of the date of receipt except when a delay in crediting does not result in a finance or other charge or except as provided in paragraph (b).

(b) If a retail installment contract or other instructions specify requirements for the consumer to follow in making payments, but the contract holder accepts a payment that does not conform to the requirements, the contract holder shall credit the payment within five days of receipt.

(c) If a contract holder fails to credit a payment, as required by paragraphs (a) and (b), in time to avoid the imposition of finance or other charges, the contract holder shall adjust the consumer's account so that the charges imposed are credited to the consumer's account promptly.

Subd. 3. Manufactured homes. A sale of a manufactured home made after July 31, 1983, is governed by the provisions of subdivision 1 for purposes of determining the lawful finance charge rate, except that the maximum finance charge for a class I manufactured home may not exceed 14.5 percent per year. A retail installment sale of a manufactured home that imposes a time price differential rate that is greater than the rate permitted by this subdivision is lawful and enforceable in accordance with its terms until the indebtedness is fully satisfied if the rate was lawful when the sale was made.

Subd. 4. Other law may apply. In lieu of this section and sections 53C.01, subdivisions 2, 4, and 13; 53C.08; 53C.10; and 53C.11, a retail seller may proceed under section 47.59 relating to credit sales made by a third party. In cases where the retail seller proceeds under section 47.59, the remaining provisions of sections 53C.01 to 53C.14 apply notwithstanding section 47.59.

History: 1957 c 266 s 7; 1980 c 451 s 1; 1980 c 599 s 5; 1981 c 365 s 9; 1983 c 250 s 29; 1983 c 350 s 1; 1985 c 107 s 1,2; 1987 c 349 art 2 s 11,12; 1989 c 217 s 20; 1996 c 414 art 2 s 11; 2000 c 427 s 18; 2005 c 19 s 1



Section 53C.10 — VEHICLE INSTALLMENT CONTRACT PREPAYMENT, REFUND CREDITS, ALLOWANCE.

Subdivision 1. Prepayment in full. (a) Notwithstanding the provisions of any retail installment contract to the contrary, any retail buyer may pay in full at any time before maturity the debt of any retail installment contract without penalty. In paying a precomputed retail installment contract in full, the retail buyer shall receive a refund credit thereon for such anticipation of payments. For contracts with substantially equal scheduled monthly payments remaining after the date of prepayment in full, the refund must be calculated for all fully unexpired monthly payment periods following the date of payment in full. For all other contracts, the refund must be calculated as of the date in the month following prepayment which corresponds to the original contract date. The refund shall be calculated according to the actuarial method, less an acquisition cost of $15 which may be deducted from the refund so calculated.

(b) Where the amount of the credit for anticipation of payment is less than $1, no refund need be made.

(c) The actuarial method means the method of allocating payments on a contract between the principal amount and finance charge at the contract rate charged under section 53C.09, whereby a payment is applied first to the accumulated finance charge and then to the unpaid principal balance based on the original terms of the contract and based on the assumption that all payments are made on the due date as originally scheduled or deferred.

Subd. 2. Partial prepayment; notice. If a payment results in the prepayment of three or more installment payments on a precomputed contract, the retail seller or assignee of the retail seller shall within 15 days of receipt of the prepayment, deliver or mail to the retail buyer a notice in at least eight-point type. The notice must contain the following statement:

"You have substantially prepaid the installment payments on your contract and may experience an interest savings over the remaining term only if you refinance the balance within the next 30 days."

History: 1957 c 266 s 8; 1987 c 349 art 2 s 13; 1989 c 217 s 21; 1996 c 414 art 1 s 34; 2005 c 19 s 1



Section 53C.11 — EXTENSION OF VEHICLE INSTALLMENT CONTRACT SCHEDULES, PAYMENTS.

The holder of a precomputed retail installment contract may, upon written agreement with the retail buyer, extend the scheduled due date, or defer the scheduled payment of all or part of any installment payment or payments, or renew the balance of such contract. In any such case the holder may restate the amount of the installments and the time schedule therefor, and collect as a refinance charge for such extension, deferment or renewal, a flat service fee not to exceed $5 and a total additional charge not exceeding the simple interest annual percentage rate under the original retail installment contract calculated on the respective descending balances computed from the date of such extension, deferment or renewal.

History: 1957 c 266 s 9; 1976 c 86 s 2; 1987 c 349 art 2 s 14; 2005 c 19 s 1



Section 53C.12 — VEHICLE SALES FINANCE COMPANY VIOLATIONS; REMEDIES.

Subdivision 1. Criminal violations. Any person engaged in the business of a sales finance company in this state without a license therefor as provided in sections 53C.01 to 53C.14 shall be guilty of a gross misdemeanor and punished by a fine not exceeding $3,000, or by imprisonment for a period not to exceed one year, or by both such fine and imprisonment in the discretion of the court.

Subd. 2. Fraudulent violations. In case of a fraudulent violation of any provision of sections 53C.01 to 53C.14, the buyer shall have a right to recover from the person committing such violation, to set off or counterclaim in any action by such person to enforce such contract an amount as liquidated damages, the whole of the contract due and payable, plus reasonable attorneys' fees.

Subd. 3. Other violations. In case of a failure to comply with any provision of sections 53C.01 to 53C.14, other than a fraudulent violation, the buyer shall have a right to recover from the person committing such violation, to set off or counterclaim in any action by such person to enforce such contract an amount as liquidated damages equal to three times the amount of any time price differential charged in excess of the amount authorized by sections 53C.01 to 53C.14 or $50, whichever is greater, plus reasonable attorneys' fees.

History: 1957 c 266 s 10; 1971 c 398 s 2; 1984 c 628 art 3 s 11; 2003 c 128 art 14 s 4; 2005 c 19 s 1



Section 53C.13 — SEVERABILITY CLAUSE.

If any provision of sections 53C.01 to 53C.14 or the application thereof to any person or circumstances is held unconstitutional, the remainder of sections 53C.01 to 53C.14 and the application of such provision to other persons or circumstances shall not be affected thereby.

History: 1957 c 266 s 11; 2005 c 19 s 1



Section 53C.14 — CITATION OF ACT.

Sections 53C.01 to 53C.14 may be cited as the "Motor Vehicle Retail Installment Sales Act."

History: 1957 c 266 s 12; 2005 c 19 s 1






Chapter 54 — INVESTMENT AND LOAN COMPANIES

Section 54.26 — SUPERVISION BY COMMISSIONER.

Face amount certificate investment companies as defined by the Federal Investment Company Act of 1940, organized and doing business under the laws of this state, or having their principal place of business within this state, and other investment companies having face amount certificates outstanding, which companies are not subject to Section 28 of the Investment Company Act of 1940, shall be under the supervision of the commissioner of commerce.

History: (7771) 1909 c 333 s 1; 1911 c 321 s 1; 1937 c 271 s 1; 1939 c 109 s 1; 1943 c 659 s 1; 1975 c 166 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 54.27 — COMMISSIONER'S EXAMINATION OF BOOKS AND ACCOUNTS.

Subdivision 1. Compliance with federal standards. The commissioner, with reference to face amount certificate investment companies, as defined in Minnesota Statutes 1974, section 54.26, shall have the supervisory power to make periodic examinations of the books and accounts of such companies for the purpose of determining

(a) that face amount certificate investment companies maintain certificate reserves and deposits of qualified assets in accordance with the requirements of the Federal Investment Company Act of 1940 and the rules and regulations thereunder, and that other investment companies described in Minnesota Statutes 1974, section 54.26 maintain certificate reserves and deposits of qualified assets as if they were subject to the Federal Investment Company Act of 1940 and rules and regulations thereunder so far as the same may be appropriate and except as hereinafter provided, and

(b) that the accounting principles of all face amount certificate companies conform to generally accepted accounting principles for face amount certificate companies which are promulgated by the United States Securities and Exchange Commission. The accounting principles for investment companies shall include, where appropriate, any statements of investments or assets in a manner which relates historical cost of such investments or assets or other information required by the United States Securities and Exchange Commission. Assets maintained on deposit by companies not subject to Section 28(c) of the Investment Company Act of 1940 shall consist of first mortgages and first deeds of trust on improved real estate, government bonds, state bonds, municipal bonds, obligations issued or guaranteed in whole or in part by the United States government or by a government chartered institution or agency, assets of the kind which life insurance companies were permitted, by the laws of the state of New York as of January 1, 1949, to acquire or hold, and such other assets as the commissioner may by rule or order approve for such purpose. The commissioner shall, in recognizing approved assets in rulemaking, give consideration to assets of the kind which life insurance companies were permitted to invest in or hold under the provisions of the code of the District of Columbia.

Subd. 2. Location of deposits. Investments required to be maintained on deposit by a company subject to section 54.26 shall be maintained within this state, provided, however, that where qualified investments are maintained on deposit by such company in respect of its liabilities under certificates issued to or held by residents of any state as required by the statutes of such state or any official or agency thereof, or are maintained outside of this state pursuant to any requirement of the federal government under the Investment Company Act of 1940, or otherwise, the amount so on deposit shall be deducted from the amount of qualified investments required to be maintained on deposit within this state.

History: (7772) 1909 c 333 s 2; 1911 c 321 s 2; 1927 c 215 s 7; 1937 c 271 s 2; 1955 c 820 s 12; 1975 c 166 s 2



Section 54.294 — ANNUAL EXAMINATION; INFORMATIONAL REPORTS; COST OF EXAMINATION.

Subdivision 1. Documents filed for examination. Notwithstanding the examination frequency prescribed by section 46.04, the examination of the face amount certificate companies described in Minnesota Statutes 1974, section 54.26, shall be carried out on an annual basis by the commissioner. In conducting such examination, the commissioner may utilize reports which have been audited and attested to by independent certified public accountants. The procedures employed by the independent certified public accountants shall conform to generally accepted auditing standards. Each face amount certificate investment company shall file with the commissioner copies of its prospectuses, semiannual and annual reports to shareholders, S-1 registration statements and amendments thereto, and annual reports to the United States Securities and Exchange Commission, all as filed pursuant to the requirements of the Securities Act of 1933, as amended and the rules and regulations adopted pursuant thereto, the Securities Exchange Act of 1934, as amended and the rules and regulations adopted pursuant thereto, and the Investment Company Act of 1940, as amended and the rules and regulations adopted pursuant thereto. The commissioner may accept as filed copies of the foregoing material previously filed with the commissioner of commerce. Other face amount certificate investment companies described in Minnesota Statutes 1974, section 54.26, shall file with the commissioner copies of their semiannual and annual reports, which annual reports have been audited and attested to by independent certified public accountants as to assets maintained on deposit and the value thereof, and semiannual and annual reports, which annual reports have been certified by independent certified public accountants, as to certificate liabilities.

Subd. 2. Company to pay expenses. Face amount certificate investment companies subject to the supervision of the commissioner of commerce shall pay to the commissioner of commerce the actual necessary expenses incurred by the commissioner of commerce in the performance of duties and the exercise of powers of examination, including all salaries, wages, and expenses of examiners employed by the commissioner to make examinations provided for by law. In addition, such companies shall be assessed and shall pay examination fees in accordance with the provisions of section 46.131.

History: 1975 c 166 s 3; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 25



Section 54.295 — DECLARATION OF CREDIT.

When the amount of any additional or other credit, which under the terms of an outstanding face amount certificate issued by a company described in section 54.26, is payable solely in the discretion of the board of directors of the issuer, is computed on a basis which is reduced because of any loan outstanding from the issuer to the certificate holder during the period for which the credit is declared, the reduction in the amount of the credit paid to the certificate holder shall not constitute interest paid by the borrowing certificate holder or be considered in any way for the purposes of any law pertaining to the declaration or distribution of corporate dividends or prescribing or limiting interest rates upon loans.

History: 1975 c 166 s 4



Section 54.296 — RULES.

The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of this chapter pursuant to chapter 14.

History: 1975 c 166 s 5; 1985 c 248 s 70



Section 54.297 — APPLICATION FOR RECEIVER.

When in the judgment of the commissioner grounds for liquidation as set forth in section 49.04, exist or are about to occur, the commissioner may make application to the district court in which a company defined in section 54.26, is situated for the appointment of a receiver or conservator.

History: 1975 c 166 s 6






Chapter 55 — SAFE DEPOSIT COMPANIES

Section 55.01 — DEFINITIONS.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases shall, for the purposes of the laws of this state, be given the meanings subjoined to them.

Subd. 2. Safe deposit box. The words "safe deposit box" mean any box, safe, safe deposit box, receptacle, or any part or parts thereof, and any space in a vault, which may be used for the safekeeping and storage of valuable personal property.

Subd. 3. Valuable personal property. The words "valuable personal property" mean jewelry, plate, money, specie, bullion, stocks, bonds, valuable papers, or other personal property of value.

Subd. 4. Person. "Person" means an individual, partnership, unincorporated association or a corporation. "It" includes "he," "she," and "they."

Subd. 5. Safe deposit company. "Safe deposit company" means any person who lets out or rents, as lessor, for hire, safe deposit boxes, or space therein.

History: (7747-1) 1933 c 340 s 1; 1945 c 114 s 1; 1986 c 444



Section 55.02 — POWERS.

Any safe deposit company which complies with the provisions of this chapter shall have power:

(1) to let out or rent as lessor, for hire, safe deposit boxes, upon such terms and for such compensation as may be agreed upon by such safe deposit company and the lessee; and

(2) to take and receive valuable personal property for safekeeping and storage, as bailee, for hire, upon such terms and for such compensation as may be agreed upon by such safe deposit company and the bailor. No such safe deposit company shall make any loans or advances upon any valuable personal property so left with it for safekeeping and storage.

History: (7747-2) 1933 c 340 s 2; 1945 c 114 s 2



Section 55.03 — LICENSE REQUIRED.

Except as in this chapter otherwise provided, no person shall exercise the powers granted safe deposit companies by section 55.02 unless licensed so to do.

History: (7747-3) 1933 c 340 s 3; 1945 c 114 s 3



Section 55.04 — LICENSES.

Subdivision 1. Place of business. The commissioner of commerce may license any person to engage in the business of a safe deposit company and to exercise the powers set forth in section 55.02, which license shall designate the place of business of the safe deposit company, which place of business shall be located upon the premises in which the safe deposit boxes are located.

Subd. 2. Application for license. Application for license shall be in writing, under oath, and in the form prescribed by the commissioner of commerce, and contain the name and address, both of the residence and place of business, of the applicant, and if the applicant is a partnership or unincorporated association, of every member thereof, and if a corporation, of each officer and director thereof; also the county and municipality, with street and number, if any, where the business is to be conducted; and further information the commissioner of commerce requires. The applicant at the time of making application shall pay to the commissioner the sum of $250 as a fee for investigating the application, and the additional sum of $150 as an annual license fee for a period terminating on the last day of the current calendar year.

Subd. 3. Business at stated place only. It shall be unlawful for any safe deposit company holding such license to engage in this business upon any premises or in any building other than that designated in the license.

History: (7747-4) 1933 c 340 s 4; 1945 c 114 s 4; 1982 c 473 s 22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1999 c 151 s 31



Section 55.041 — ANNUAL LICENSE FEE.

Every licensee shall, on or before the 20th day of each December, pay to the commissioner the sum of $150 as an annual license fee for the next succeeding calendar year.

History: 1982 c 473 s 23



Section 55.05 — BONDS.

Before a license is issued, the applicant shall execute and file with the commissioner of commerce a bond to the state of Minnesota in the penal sum of not less than $5,000 nor more than $1,000,000, as fixed by the commissioner of commerce. The bond must be issued by a corporate surety in good standing authorized to do business in this state and must secure the faithful performance of the safe deposit company's contracts of rental or deposit and protect persons doing business with it from the results of its negligence. The bond must enure to the benefit of any one damaged by a breach of a rental or deposit contract or negligence. Each bond, or a substitute like bond, approved by the commissioner of commerce shall be kept on file and maintained in effect by the safe deposit company so long as that company continues to do business. Failure to maintain the bond shall be grounds for revocation of the safe deposit company's license by the commissioner of commerce. No safe deposit company shall lease a safe deposit box or receive valuable personal property for safekeeping or storage until the bond is on file and in force.

History: (7747-5) 1933 c 340 s 5; 1945 c 114 s 5; 1982 c 473 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.06 — BUSINESS NOT TO BE CONDUCTED WITHOUT LICENSE.

Subdivision 1. Prohibition. No person except a bank, a savings bank, a credit union, a savings association, industrial loan and thrift company issuing investment certificates of indebtedness, or a trust company may let out or rent as lessor, for hire, safe deposit boxes or take or receive valuable personal property for safekeeping and storage, as bailee, for hire, without procuring a license and giving a bond, as required by this chapter, except as otherwise authorized by law so to do.

Subd. 2. Civil penalty. Every person who shall violate the provisions of subdivision 1 or any other provision of this chapter shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, after written notice by the commissioner of commerce to discontinue such violation, to be recovered in a civil action brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined by any court having jurisdiction from any further violation, in an equitable action brought by the attorney general in the name of the state for that purpose.

History: (7747-6) 1933 c 340 s 6; 1945 c 114 s 6; 1977 c 84 s 2; 1980 c 524 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 47



Section 55.07 — DEPOSITS, HOW KEPT; ACCOUNTS KEPT.

Subdivision 1. Vault approved by commissioner. No person shall carry on the business of a safe deposit company as authorized by section 55.02 unless the safe deposit boxes let out or rented by it and the valuable personal property taken and received by it for safekeeping and storage are kept in a fireproof vault approved by the commissioner of commerce.

Subd. 2. Accounts. Every licensed safe deposit company shall keep books in which shall be entered an account of all its transactions relative to the letting, renting, or leasing of its safe deposit boxes, and to the receipt of valuable personal property for safekeeping or storage.

History: (7747-7) 1933 c 340 s 7; 1945 c 114 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.08 — LICENSE POSTED.

Immediately upon the receipt of the license issued by the commissioner of commerce, pursuant to the provisions of this chapter, the licensee named therein shall cause the license to be posted and conspicuously displayed in the place of business for which it is issued, so that all persons visiting the place of business may readily see the same. It shall be unlawful for any safe deposit company holding a license to post the license, or permit the license to be posted, upon premises other than that designated therein, or knowingly deface or destroy any such license.

History: (7747-8) 1933 c 340 s 8; 1945 c 114 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.095 — DUTIES OF COMMISSIONER OF COMMERCE.

Every safe deposit company is at all times under the supervision and subject to the control of the commissioner of commerce. The commissioner may at any time examine a licensed safe deposit company to ascertain whether the safe deposit company is complying with the provisions of this chapter and whether its methods and systems are in accordance with law and designed to protect the property of persons doing business with it. For each examination the commissioner shall charge the actual expenses of examination. If the commissioner of commerce determines that the safe deposit company is violating the provisions of this chapter, any law of the state, or has engaged or the commissioner has reason to believe that a licensee is about to engage in an unlawful, unsafe, or unsound practice in the conduct of its business, the commissioner may proceed pursuant to sections 46.24 to 46.33 or serve notice on the safe deposit company of intention to revoke the license, stating in general the grounds therefor and giving reasonable opportunity to be heard. If for a period of 15 days after the notice, the violation continues, the commissioner of commerce may revoke the license and take possession of the business and property of the safe deposit company and maintain possession until the time the commissioner permits it to continue business, or its affairs are finally liquidated. The liquidation must proceed pursuant to sections 49.04 to 49.32.

History: 1945 c 114 s 10; 1977 c 347 s 14; 1980 c 524 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 190; 1986 c 444; 1987 c 349 art 2 s 1



Section 55.10 — LIABILITY; EXEMPTIONS.

Subdivision 1. Permitting access, removal, or delivery. When a safe deposit box shall have been hired from any licensed safe deposit company in the name of two or more persons, including husband and wife, with the right of access being given to either, or with access to either or the survivor or survivors of the person, or property is held for safekeeping by any licensed safe deposit company for two or more persons, including husband and wife, with the right of delivery being given to either, or with the right of delivery to either of the survivor or survivors of these persons, any one or more of these persons, whether the other or others be living or not, shall have the right of access to the safe deposit box and the right to remove all, or any part, of the contents thereof, or to have delivered to all or any one of them, or any part of the valuable personal property so held for safekeeping; and, in case of this access, removal, or delivery, the safe deposit company shall be exempt from any liability for permitting the access, removal, or delivery.

Subd. 2. [Repealed, 1Sp1985 c 14 art 13 s 14]

Subd. 3. Access granted to agents, government officers. No safe deposit company shall be liable to any person by reason of having permitted access to a safe deposit box to an authorized agent of the tenant of such box, after the death of such tenant, until actual notice of such death has been received by the safe deposit company, nor shall any such company be liable to any person because of having granted access to any safe deposit box to any state or federal officer acting under authority of an order of any court of general jurisdiction.

Subd. 4. Will searches, burial documents procurement, and inventory of contents. (a) Upon being furnished with satisfactory proof of death of a sole lessee or the last surviving co-lessee of a safe deposit box, an employee of the safe deposit company shall open the box and examine the contents in the presence of an individual who appears in person and furnishes an affidavit stating that the individual believes:

(1) the box may contain the will or deed to a burial lot or a document containing instructions for the burial of the lessee or that the box may contain property belonging to the estate of the lessee; and

(2) the individual is an interested person as defined in this section and wishes to open the box for any one or more of the following purposes:

(i) to conduct a will search;

(ii) to obtain a document required to facilitate the lessee's wishes regarding body, funeral, or burial arrangements; or

(iii) to obtain an inventory of the contents of the box.

(b) The safe deposit company may not open the box under this section if it has received a copy of letters of office of the representative of the deceased lessee's estate or other applicable court order.

(c) The safe deposit company need not open the box if:

(1) the box has previously been opened under this section for the same purpose;

(2) the safe deposit company has received notice of a written or oral objection from any person or has reason to believe that there would be an objection; or

(3) the lessee's key or combination is not available.

(d) For purposes of this section, the term "interested person" means any of the following:

(1) a person named as personal representative in a purported will of the lessee;

(2) a person who immediately prior to the death of the lessee had the right of access to the box as a deputy;

(3) the surviving spouse of the lessee;

(4) a devisee of the lessee;

(5) an heir of the lessee;

(6) a person designated by the lessee in a writing acceptable to the safe deposit company which is filed with the safe deposit company before death; or

(7) a state or county agency with a claim authorized by section 256B.15.

(e) For purposes of this section, the term "will" includes a will or a codicil.

(f) If the box is opened for the purpose of conducting a will search, the safe deposit company shall remove any document that appears to be a will and make a true and correct machine copy thereof, replace the copy in the box, and then deliver the original thereof to the clerk of court for the county in which the lessee resided immediately before the lessee's death, if known to the safe deposit company, otherwise to the clerk of the court for the county in which the safe deposit box is located. The will must be personally delivered or sent by registered mail. If the interested person so requests, any deed to burial lot or document containing instructions for the burial of the lessee may be copied by the safe deposit box company and the copy or copies thereof delivered to the interested person.

(g) If the box is opened for the purpose of obtaining a document required to facilitate the lessee's wishes regarding the body, funeral, or burial arrangements, any such document may be removed from the box and delivered to the interested person with a true and correct machine copy retained in the box. If the safe deposit box company discovers a document that appears to be a will, the safe deposit company shall act in accordance with paragraph (f).

(h) If the box is opened for the purpose of obtaining an inventory of the contents of the box, the employee of the safe deposit company shall make, or cause to be made, an inventory of the contents of the box, to which the employee and the interested person shall attest under penalty of perjury to be correct and complete. Within ten days of opening the box pursuant to this subdivision, the safe deposit company shall deliver the original inventory of the contents to the court administrator for the county in which the lessee resided immediately before the lessee's death, if known to the safe deposit company, otherwise to the court administrator for the county in which the safe deposit box is located. The inventory must be personally delivered or sent by registered mail. If the interested person so requests, the safe deposit company shall make a true and correct copy of any document in the box, and of the completed inventory form, and deliver that copy to the interested person. If the contents of the box include a document that appears to be a will, the safe deposit company shall act in accordance with paragraph (f).

(i) If a box opened for the purpose of conducting an inventory, will search, or burial document search is completely empty, the safe deposit company need not follow the procedures above. Instead, the employee of the safe deposit company can complete an inventory of the box contents indicating the fact that the box contained nothing. The form must be signed by the employee and the interested person. If the interested person so requests, the safe deposit company may provide a copy of the completed inventory form to the interested person. The interested person shall then complete the documentation needed by the safe deposit company to surrender the empty box. If another interested person inquires about the box after it has been surrendered, the safe deposit company may state that the deceased renter had previously rented the box and that the box was surrendered because it was empty.

(j) The safe deposit company need not ascertain the truth of any statement in the affidavit required to be furnished under this subdivision and when acting in reliance upon an affidavit, it is discharged as if it dealt with the personal representative of the lessee. The safe deposit company is not responsible for the adequacy of the description of any property included in an inventory of the contents of a safe deposit box, nor for conversion of the property in connection with actions performed under this subdivision, except for conversion by intentional acts of the company or its employees, directors, officers, or agents. If the safe deposit company is not satisfied that the requirements of this subdivision have been met, it may decline to open the box.

(k) No contents of a box other than a will and a document required to facilitate the lessee's wishes regarding body, funeral, or burial arrangements may be removed pursuant to this subdivision. The entire contents of the box, however, may be removed pursuant to section 524.3-1201.

History: (7747-10) 1933 c 340 s 10; 1945 c 114 s 11; 1986 c 444; 1988 c 581 s 1; 1Sp1986 c 3 art 1 s 82; 1995 c 130 s 1; 1996 c 414 art 1 s 26; 1997 c 217 art 2 s 1; 2005 c 118 s 7



Section 55.11 — NOT CHARGED WITH NOTICE OF FIDUCIARY RELATION.

No such safe deposit company shall be obliged to ascertain or take notice of any trust or fiduciary relationship which the tenant of a safe deposit box may bear to the contents thereof, but shall be presumed to deal with the tenant of a box in an individual and not in a representative capacity, and shall be protected if it grants access to a box to the lessee thereof, according to the terms of the contract of rental.

History: (7747-11) 1933 c 340 s 11; 1945 c 114 s 12; 1986 c 444



Section 55.12 — LIABILITY MAY BE LIMITED.

Any licensed safe deposit company may, in any lease or contract governing or regulating the use of any safe deposit box to or by any customer or customers, limit its liability as such lessor or bailee in the following respects:

(1) limit its total liability for any loss by negligence to such maximum amount as may be stipulated; and

(2) stipulate that it shall in no event be liable for loss of such valuable property as may be excepted against in such lease or contract.

History: (7747-12) 1933 c 340 s 12; 1945 c 114 s 13



Section 55.15 — APPLICATION.

This chapter shall not be held or construed as limiting, restricting, or in any way affecting the operation or management of safe deposit boxes or vaults, or a safe deposit business, by any savings bank, bank, credit union, or trust company. If any bank, savings bank, credit union, or trust company elects to transact the business of a safe deposit company under the provisions of this chapter, it shall so notify the commissioner of commerce and thereafter the provisions of sections 55.02 and 55.10 to 55.12 shall apply to such safe deposit business and said bank, savings bank, credit union, or trust company shall have the benefit thereof. The provisions of sections 55.03 to 55.08 and the provisions of section 55.095 shall not apply to a bank, savings bank, credit union, or trust company carrying on the business of a safe deposit company.

History: (7747-15) 1933 c 340 s 15; 1945 c 114 s 16; 1Sp1981 c 4 art 1 s 48; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 349 art 1 s 35; 1987 c 384 art 2 s 1; 2004 c 174 s 1






Chapter 56 — REGULATED LOANS

Section 56.0001 — CITATION.

Sections 56.001 to 56.26 may be cited as the "Minnesota Regulated Loan Act."

History: 1982 c 547 s 4



Section 56.001 — DEFINITIONS.

Subdivision 1. Terms. When used in this chapter, the terms defined in this section have the meanings given them, unless their context requires a different meaning.

Subd. 2. Actuarial method. "Actuarial method" means the method of allocating payments made on a loan between the principal amount and interest whereby a payment is applied first to the accumulated interest and then to the unpaid principal amount.

Subd. 3. Applicable charge. "Applicable charge" means the amount of interest attributable to each monthly installment period of the loan contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond one month, or reduction in charge for a first installment less than one month, is ignored. The applicable charge for any installment period is that which would have been made for the period had the loan been made on an interest-bearing basis at the single annual percentage rate permitted by section 56.131, subdivision 1, based upon the assumption that all payments were made according to schedule. For convenience in computation, the licensee may round the single annual rate to the nearest one quarter of one percent.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. [Repealed, 2014 c 222 art 1 s 58]

Subd. 6. [Repealed, 2014 c 222 art 1 s 58]

Subd. 7. Precomputed loan. "Precomputed loan" means a loan in which the debt is a sum comprising the principal amount and the amount of interest computed actuarially in advance on the assumption that all scheduled payments will be made when due.

Subd. 8. Person. "Person" includes individuals, copartnerships, associations, and corporations.

Subd. 9. Principal amount. "Principal amount" means the amount of cash paid to, or paid or payable for, the account of the borrower.

History: 1981 c 258 s 1; 1Sp1981 c 4 art 4 s 35; 1983 c 250 s 26; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 56.002 — APPLICATION.

This chapter does not apply to a person doing business under and as permitted by any law of this state or of the United States relating to banks, savings associations, trust companies, licensed pawnbrokers, or credit unions. Notwithstanding the provisions of section 56.01, an industrial loan and thrift company under chapter 53 may contract for and receive the charges, including those in section 56.155, authorized by this chapter without being licensed pursuant to this chapter, but shall comply with all other provisions of this chapter when contracting for or receiving charges on loans regulated by this chapter.

History: 1981 c 258 s 2; 1Sp1981 c 4 art 4 s 11; 1995 c 202 art 1 s 25



Section 56.01 — NECESSITY OF LICENSE.

(a) Except as authorized by this chapter and without first obtaining a license from the commissioner, no person shall engage in the business of making loans of money, credit, goods, or things in action, in an amount or of a value not exceeding that specified in section 56.131, subdivision 1, and charge, contract for, or receive on the loan a greater rate of interest, discount, or consideration than the lender would be permitted by law to charge if not a licensee under this chapter.

(b) An agency or instrumentality of the United States government or a corporation otherwise created by an act of the United States Congress or a lender approved or certified by the secretary of housing and urban development, or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the Farmers Home Administration, or approved or certified by the Federal Home Loan Mortgage Corporation, or approved or certified by the Federal National Mortgage Association, that engages in the business of purchasing or taking assignments of mortgage loans and undertakes direct collection of payments from or enforcement of rights against borrowers arising from mortgage loans, is not required to be licensed under this chapter in order to purchase or take assignments of mortgage loans from licensees under this chapter.

History: (7774-41) 1939 c 12 s 1; 1959 c 573 s 1; 1967 c 261 s 1; 1974 c 412 s 1; 1981 c 258 s 3; 1Sp1985 c 1 s 14; 1986 c 444



Section 56.02 — APPLICATION FEE.

Application for license shall be in writing, under oath, and in the form prescribed by the commissioner, and contain the name and the address, both of the residence and place of business, of the applicant and, if the applicant is a copartnership or association, of every member thereof, and if a corporation, of each officer and director thereof; also the county and municipality, with street and number, if any, where the business is to be conducted, and such further information as the commissioner may require. The applicant at the time of making application, shall pay to the commissioner the sum of $500 as a fee for investigating the application, and the additional sum of $250 as an annual license fee for a period terminating on the last day of the current calendar year. In addition to the annual license fee, every licensee hereunder shall pay to the commissioner the actual costs of each examination, as provided for in section 56.10. All moneys collected by the commissioner under this chapter shall be turned over to the commissioner of management and budget and credited by the commissioner of management and budget to the general fund of the state.

Every applicant shall also prove, in form satisfactory to the commissioner, that the applicant has available for the operation of the business at the location specified in the application, liquid assets of at least $50,000.

History: (7774-42) 1939 c 12 s 2; 1959 c 573 s 2; 1969 c 347 s 3; 1969 c 399 s 1; 1975 c 379 s 1; 1981 c 258 s 4; 1986 c 444; 1999 c 151 s 32; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 56.04 — INVESTIGATION; ISSUANCE OF LICENSE; DENIAL; REFUNDS.

Upon the filing of the application and payment of these fees, the commissioner shall investigate the facts, and if the commissioner shall find (1) that the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant be a copartnership or association, and of the person with direct responsibility for the operation and management of the proposed office are such as to command confidence and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this chapter, and primarily for purposes other than making loans to finance the purchase of products or services, other than insurance products authorized in this chapter or chapter 62B, offered by the applicant, a person which controls or is controlled by the applicant, or a person which is controlled by persons which also control the applicant; and (2) that the applicant has available for the operation of the business, at the specified location, liquid assets of at least $50,000 (the foregoing facts being conditions precedent to the issuance of a license under this chapter), the commissioner shall thereupon issue and deliver a license to the applicant to make loans, in accordance with the provisions of this chapter, at the location specified in the application. If the commissioner shall not so find, the commissioner shall not issue a license and shall notify the applicant of the denial and return to the applicant the sum paid by the applicant as a license fee, retaining the $500 investigation fee to cover the costs of investigating the application. The commissioner shall approve or deny every application for license hereunder within 60 days from the filing thereof with the fees.

If the application is denied, the commissioner shall, within 20 days thereafter, file in the commissioner's office a written decision and findings with respect thereto containing the evidence and the reasons supporting the denial, and forthwith serve upon the applicant a copy thereof.

There is hereby appropriated to such persons as are entitled to such refund, from the fund or account in the state treasury to which the money was credited, an amount sufficient to make the refund and payment.

History: (7774-44) 1939 c 12 s 4; 1959 c 157 s 4; 1959 c 573 s 3; 1971 c 526 s 1; 1981 c 258 s 5; 1Sp1985 c 1 s 15; 1986 c 444; 1992 c 587 art 1 s 22; 2001 c 56 s 7



Section 56.05 — LICENSE; TO BE POSTED.

The license shall state the address at which the business is to be conducted and shall state fully the name of the licensee, and if the licensee is a copartnership or association, the names of the members thereof, and if a corporation, the date and place of its incorporation. The license shall be kept conspicuously posted in the place of business of the licensee, and shall not be transferable or assignable.

History: (7774-45) 1939 c 12 s 5



Section 56.07 — CONTROL OVER LOCATION.

Subdivision 1. General. Not more than one place of business shall be maintained under the same license, but the commissioner may issue more than one license to the same licensee upon compliance with all the provisions of this chapter governing an original issuance of a license, for each such new license. To the extent that previously filed applicable information remains substantially unchanged, the applicant need not refile this information, unless requested.

When a licensee shall wish to change a place of business, the licensee shall give written notice thereof 30 days in advance to the commissioner, who shall within 30 days of receipt of such notice, issue an amended license approving the change. No change in the place of business of a licensee to a location outside of its current trade area or more than 25 miles from its present location, whichever distance is greater, shall be permitted under the same license unless all of the requirements of section 56.04 have been met.

A licensed location must be open for business and examination purposes on a schedule provided to and approved by the commissioner. This schedule of regular business must be conspicuously posted at the licensed location.

Subd. 2. Interactive kiosk locations. Licensed locations providing limited services on an interactive telephone-customer service communications terminal are required to comply with paragraphs (a) to (c).

(a) The licensee must maintain business books, accounts, and records on a suitable alternative system of maintenance approved by the commissioner.

(b) The license required to be posted under section 56.05 may be displayed on the customer service communications terminal screen for a period of no less than 15 seconds.

(c) The full and accurate schedule of charges required by section 56.14, clause (5), may be displayed on the customer service communications terminal screen for no less than 20 seconds.

History: (7774-47) 1939 c 12 s 7; 1965 c 45 s 7; 1981 c 258 s 6; 1Sp1985 c 1 s 16; 1986 c 444; 1992 c 587 art 1 s 23; 1997 c 157 s 48



Section 56.08 — ANNUAL LICENSE FEE.

Every licensee shall, on or before the 20th day of each December, pay to the commissioner the sum of $150 as an annual license fee for the next succeeding calendar year.

History: (7774-48) 1939 c 12 s 8; 1959 c 573 s 5; 1975 c 379 s 2



Section 56.09 — SUSPENSION OR REVOCATION OF LICENSE.

The commissioner shall, upon ten days' notice to the licensee stating the contemplated action and in general the grounds therefor, and upon reasonable opportunity to be heard, revoke any license issued hereunder if the commissioner shall find that:

(1) The licensee has failed to pay the annual license fee required under the provisions of this chapter, or to comply with any demand, ruling, or requirement of the commissioner lawfully made pursuant to and within the authority of this chapter; or that

(2) The licensee has violated any material provision of this chapter or any rule lawfully made by the commissioner under and within the authority of this chapter; or that

(3) Any fact or condition exists which, if it had existed at the time of the original application for the license, clearly would have warranted the commissioner in refusing originally to issue the license.

The commissioner may, upon three days' notice and a hearing, suspend any license for a period not exceeding 30 days, pending investigation.

The commissioner may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist, or, if the commissioner shall find that the grounds for revocation or suspension are of general application to all offices, or to more than one office, operated by the licensee, the commissioner shall revoke or suspend all of the licenses issued to the licensee or the licenses as the grounds apply to, as the case may be.

Any licensee may surrender any license by delivering to the commissioner written notice that the licensee thereby surrenders the license, but the surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender.

No revocation or suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked, or suspended in accordance with the provisions of this chapter, but the commissioner shall have authority, on the commissioner's own initiative, to reinstate suspended licenses or to issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the commissioner in refusing originally to issue the license under this chapter.

When the commissioner shall revoke or suspend a license issued pursuant to this chapter, a written order to that effect and findings with respect thereto containing the evidence and the reasons supporting the revocation or suspension shall be filed in the commissioner's office, and a copy thereof forthwith served upon the licensee.

History: (7774-49) 1939 c 12 s 9; 1959 c 573 s 6; 1981 c 258 s 7; 1985 c 248 s 70; 1986 c 444



Section 56.10 — GENERAL OVERSIGHT AND ADMINISTRATION.

Subdivision 1. Examinations. For the purpose of discovering violations of this chapter or securing information lawfully required by the commissioner hereunder, the commissioner may, at any time, either personally or by a person or persons duly designated, investigate the loans and business and examine the books, accounts, records, and files used therein, of every licensee and of every person who shall be engaged in the business described in section 56.01, whether the person shall act or claim to act as principal or agent, or under or without the authority of this chapter. For that purpose the commissioner and a duly designated representative shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all such persons. The commissioner and all persons duly designated shall have authority to require the attendance of and to examine, under oath, all persons whomsoever whose testimony the commissioner may require relative to the loan or the business or to the subject matter of any examination, investigation, or hearing. Upon written agreement with the licensee, the commissioner may conduct examinations applying the procedures for purposes of this subdivision and section 46.04, subdivision 1, to facilitate the qualifications of the licensee to participate in the United States Small Business Administration loan guarantee or similar programs.

Each licensee shall pay to the commissioner such amount as may be required under section 46.131, and the commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 2. Interpretive opinions. The commissioner may honor requests from interested parties for interpretive opinions in connection with the administration of this chapter. No provision of this chapter or of any other chapter to which this chapter refers which imposes any penalty shall apply to any act done or omitted to be done in conformity with any written interpretive opinion of the commissioner, notwithstanding that such written interpretive opinion may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

History: (7774-50) 1939 c 12 s 10; 1965 c 475 s 3; 1981 c 258 s 8; 1986 c 444; 1993 c 257 s 36; 1997 c 157 s 49



Section 56.11 — BOOKS OF ACCOUNT; ANNUAL REPORT.

The licensee shall keep and use in the licensee's business such books, accounts, and records as will enable the commissioner to determine whether the licensee is complying with the provisions of this chapter and with the rules lawfully made by the commissioner hereunder. Every licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least two years after making the final entry on any loan recorded therein. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods which provide information equivalent to that otherwise required are acceptable for this purpose.

Each licensee shall annually on or before the first day of March, file a report with the commissioner giving such relevant information as the commissioner reasonably may require concerning the business and operations during the preceding calendar year of each licensed place of business, conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the commissioner, who shall make and publish annually an analysis and recapitulation of such reports.

History: (7774-51) 1939 c 12 s 11; 1943 c 106 s 1; 1981 c 258 s 9; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 19



Section 56.12 — ADVERTISING; TAKING OF SECURITY; PLACE OF BUSINESS.

No licensee shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner any statement or representation with regard to the rates, terms, or conditions for the lending of money, credit, goods, or things in action which is false, misleading, or deceptive. The commissioner may order any licensee to desist from any conduct which the commissioner shall find to be a violation of the foregoing provisions.

The commissioner may require that rates of charge, if stated by a licensee, be stated fully and clearly in such manner as the commissioner may deem necessary to prevent misunderstanding thereof by prospective borrowers. In lieu of the disclosure requirements of this section and section 56.14, a licensee may give the disclosures required by the federal Truth-in-Lending Act.

A licensee may take a lien upon real estate as security for any loan exceeding $6,480 in principal amount made under this chapter. The provisions of sections 47.20 and 47.21 do not apply to loans made under this chapter, except as provided in this section. No loan secured by a first lien on a borrower's primary residence shall be made pursuant to this section if the proceeds of the loan are used to finance the purchase of the borrower's primary residence, unless:

(1) the proceeds of the loan are used to finance the purchase of a manufactured home or a prefabricated building; or

(2) the proceeds of the loan are used in whole or in part to satisfy the balance owed on a contract for deed.

If the proceeds of the loan are used to finance the purchase of the borrower's primary residence, the licensee shall consent to the subsequent transfer of the real estate if the existing borrower continues after transfer to be obligated for repayment of the entire remaining indebtedness. The licensee shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the property used as collateral, and (2) executes an agreement in writing with the licensee whereby the transferee assumes the obligations of the existing borrower under the loan instruments. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument. A licensee may charge a fee not in excess of one-tenth of one percent of the remaining unpaid principal balance in the event the loan is assumed by the transferee and the existing borrower continues after the transfer to be obligated for repayment of the entire assumed indebtedness. A licensee may charge a fee not in excess of one percent of the remaining unpaid principal balance in the event the remaining indebtedness is assumed by the transferee and the existing borrower is released from all obligations under the loan instruments, but in no event shall the fee exceed $360.

A licensee making a loan under this chapter secured by a lien on real estate shall comply with the requirements of section 47.20, subdivision 8.

No licensee shall conduct the business of making loans under this chapter within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, if the commissioner finds that the character of the other business is such that it would facilitate evasions of this chapter or of the rules lawfully made hereunder. The commissioner may promulgate rules dealing with such other businesses.

No licensee shall transact the business or make any loan provided for by this chapter under any other name or at any other place of business than that named in the license. No licensee shall take any confession of judgment or any power of attorney. No licensee shall take any note or promise to pay that does not accurately disclose the principal amount of the loan, the time for which it is made, and the agreed rate or amount of charge, nor any instrument in which blanks are left to be filled in after execution. Nothing herein is deemed to prohibit the making of loans by mail or arranging for settlement and closing of real estate secured loans by an unrelated qualified closing agent at a location other than the licensed location.

History: (7774-52) 1939 c 12 s 12; 1959 c 573 s 7; 1967 c 261 s 2; 1974 c 412 s 2; 1981 c 258 s 10; 1982 c 547 s 5; 1982 c 642 s 13; 1984 c 576 s 6; 1985 c 248 s 70; 1Sp1985 c 1 s 17; 1986 c 444; 1987 c 349 art 1 s 36; 1992 c 587 art 1 s 24; 1993 c 257 s 37; 1995 c 202 art 1 s 20; 2013 c 135 art 2 s 3



Section 56.125 — OPEN-END LOANS.

Subdivision 1. Authorization. A licensee may make open-end loans under this chapter other than loans under an overdraft checking plan and may charge a daily, monthly, or other periodic rate of finance charge on unpaid balances not in excess of the maximum rate of interest permitted by section 56.131, subdivision 1, paragraph (a), under section 47.59, subdivision 3, paragraph (a), clause (1). For purposes of this section "open-end loan" means an agreement whereby: (1) the licensee pursuant to written agreement permits the borrower to obtain advances of money from the licensee from time to time or the licensee advances money on behalf of the borrower from time to time as directed by the borrower; (2) the borrower has the option of paying the balance in full at any time without penalty; (3) the amount of each advance and permitted charges and costs are debited to the borrower's account and payments and other credits are credited to the same account; and (4) the charges are computed on the unpaid principal balance of the account from time to time. A finance charge imposed on a transaction subject to this section must be computed on: (1) the previous balance after deducting all payments on accounts received by the licensee during the cycle and all credits to the account during the cycle applicable to any transaction reflected in the previous balance; (2) the average daily balance determined by adding the daily balances on the account for each day in the billing cycle and dividing the total by the number of days in the billing cycle; or (3) daily balances. The daily balance is figured by taking the beginning balance of the account each day, adding any new advances, subtracting any principal payments or credits, and any unpaid interest. The average daily balance is calculated by adding together all of the daily balances for the billing cycle, and the sum is then divided by the total number of days in the billing cycle. A billing cycle is considered to be monthly if the billing dates are on the same day of each month or do not vary by more than four days from that day. If a licensee makes loans under a credit card plan, it may do so only on the same terms and subject to the same conditions as apply to lenders under section 47.59.

Subd. 2. Real estate as security. A licensee may take a lien upon real estate as security for any open-end loan at or after such time as the outstanding balance first exceeds $6,480. A subsequent reduction in the balance below $6,480 has no effect on the lien. A licensee may retain the security interest until it terminates the open-end account. If there is no outstanding balance in the account and there is no commitment by the licensee to a line of credit in excess of $6,480, the licensee shall, within 20 days following written demand by the borrower, deliver to the borrower a release of the mortgage on any real property taken as security for the open-end loan agreement. A real estate mortgage authorized for a financial institution secures all advances and obligations thereunder from the date of recording.

Subd. 3. Charges. In addition to the charges authorized in subdivision 1, a licensee may contract for and receive in connection with an open-end loan agreement the additional charges, fees, costs, and expenses with respect to the line of credit limit permitted by sections 47.59, subdivisions 5 and 6, paragraph (a), clause (4); 56.131, subdivisions 2, 5, and 6; and 56.155 with respect to other loans, with the following variations:

(1) If credit life, disability, or involuntary unemployment insurance is provided and if the insured dies, becomes disabled, or becomes involuntarily unemployed when there is an outstanding open-end loan indebtedness, the amount of the insurance may not exceed the total balance of the loan due on the date of the borrower's death or on the date of the last billing statement in the case of credit life insurance, or all minimum payments which become due on the loan during the covered period of disability in the case of credit disability insurance, or during the covered period of involuntary unemployment in the case of credit involuntary unemployment insurance. The additional charge for credit life insurance, credit disability insurance, or credit involuntary unemployment insurance must be calculated in each billing cycle by applying the current monthly premium rate for the insurance to the unpaid balances in the borrower's account.

(2) The amount, terms, and conditions of any credit insurance against loss or damage to property must be reasonable in relation to the character and value of the property insured.

Subd. 4. Compliance. Prior to any licensee taking a lien upon the borrower's homestead, as defined in chapter 510, as security for any open-end loan pursuant to subdivision 2, the borrower shall be provided with a statement in substantially the following form, in boldface type of a minimum size of 12 points, signed and dated by the borrower at the time of the execution of the contract surrendering the homestead exemption, immediately adjacent to a listing of the homestead property: "I understand that some or all of the above real estate is normally protected by law from the claims of creditors, and I voluntarily give up my right to that protection for the above listed property with respect to claims arising out of this contract."

History: 1984 c 473 s 6; 1Sp1985 c 1 s 18; 1993 c 343 s 4; 1995 c 202 art 1 s 21; art 3 s 15,16; 2013 c 135 art 2 s 4



Section 56.131 — MAXIMUM RATES AND CHARGES.

Subdivision 1. Interest rates and charges. (a) On any loan in a principal amount not exceeding $100,000 or 15 percent of a Minnesota corporate licensee's capital stock and surplus as defined in section 53.015, if greater, a licensee may contract for and receive interest, finance charges, and other charges as provided in section 47.59.

(b) With respect to a loan secured by an interest in real estate, and having a maturity of more than 60 months, the original schedule of installment payments must fully amortize the principal and interest on the loan. The original schedule of installment payments for any other loan secured by an interest in real estate must provide for payment amounts that are sufficient to pay all interest scheduled to be due on the loan.

(c) A licensee may contract for and collect a delinquency charge as provided for in section 47.59, subdivision 6, paragraph (a), clause (4).

(d) A licensee may grant extensions, deferments, or conversions to interest-bearing as provided in section 47.59, subdivision 5.

Subd. 2. Additional charges. In addition to the charges provided for by this section and section 56.155, and notwithstanding section 47.59, subdivision 6, to the contrary, no further or other amount whatsoever, shall be directly or indirectly charged, contracted for, or received for the loan made, except actual out of pocket expenses of the licensee to realize on a security after default, and except for the following additional charges which may be included in the principal amount of the loan:

(a) lawful fees and taxes paid to any public officer to record, file, or release security;

(b) with respect to a loan secured by an interest in real estate, the following closing costs, if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this section; provided the costs do not exceed one percent of the principal amount or $600, whichever is greater:

(1) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes;

(2) fees, if not paid to the licensee, an employee of the licensee, or a person related to the licensee, for preparation of a mortgage, settlement statement, or other documents, fees for notarizing mortgages and other documents, and appraisal fees;

(c) the premium for insurance in lieu of perfecting and releasing a security interest to the extent that the premium does not exceed the fees described in paragraph (a);

(d) discount points and appraisal fees may not be included in the principal amount of a loan secured by an interest in real estate when the loan is a refinancing for the purpose of bringing the refinanced loan current and is made within 24 months of the original date of the refinanced loan. For purposes of this paragraph, a refinancing is not considered to be for the purpose of bringing the refinanced loan current if new funds advanced to the customer, not including closing costs or delinquent installments, exceed $1,500; and

(e) the onetime loan administrative fee in section 47.59, subdivision 6, paragraph (d).

Subd. 3. Splitting. No licensee shall induce or permit any borrower to split up or divide any loan or permit any person to become obligated under more than one contract of loan for the same purpose or at the same time for the purpose or with the result of obtaining a higher rate of charge than would otherwise be permitted by this section. However, if a person becomes obligated on a contract of loan as an accommodation party, a preceding or subsequent loan to that person is not a violation of this subdivision nor shall such loans be aggregated in determining the applicable rate of charge.

Subd. 4. Adjustment of dollar amounts. The dollar amounts in subdivisions 2 and 6, sections 56.12 and 56.125 shall change periodically, as provided in section 47.59, subdivision 3.

Subd. 5. Attorney's fees. No term of writing may provide for the payment by the debtor of attorney's fees, except for lawful fees to be paid to an attorney in connection with the foreclosure of a real estate mortgage.

Subd. 6. Discount points. A loan made under this section that is secured by real estate and that is in a principal amount of $18,000 or more and has a maturity of 60 months or more may contain a provision permitting discount points, if the loan does not provide a loan yield in excess of the maximum rate of interest permitted by this section. Loan yield means the annual rate of return obtained by a licensee computed as the annual percentage rate is computed under Federal Regulation Z. If the loan is prepaid in full, the licensee must make a refund to the borrower to the extent that the loan yield will exceed the maximum rate of interest provided by this section when the prepayment is taken into account. Discount points permitted by this subdivision and not collected but included in the principal amount must not be included in the amount on which credit insurance premiums are calculated and charged.

History: 1981 c 258 s 11; 1Sp1981 c 4 art 4 s 12; 1982 c 473 s 25; 1982 c 547 s 6,7; 1983 c 250 s 27; 1983 c 252 s 10,11; 1984 c 473 s 7; 1Sp1985 c 1 s 19-21; 1986 c 444; 1989 c 166 s 26; 1989 c 217 s 19; 1990 c 464 s 2,3; 1992 c 587 art 1 s 25; 1993 c 257 s 38; 1995 c 202 art 1 s 22,23; art 3 s 17,18; 1996 c 414 art 1 s 27; art 2 s 9,10; 1997 c 157 s 50,51; 1999 c 151 s 33; 2000 c 427 s 9; 2013 c 135 art 2 s 5,6; 2014 c 222 art 1 s 7



Section 56.132 — INSTALLMENT SALES CONTRACTS.

A person may enter into a credit sale or service contract for sale to a licensee under this chapter doing business in this state, and a licensee may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 2 and 4 to 14.

History: 1993 c 257 s 41; 1995 c 202 art 3 s 19



Section 56.14 — DUTIES OF LICENSEE.

Every licensee shall:

(1) deliver to the borrower (or if there are two or more borrowers to one of them) at the time any loan is made a statement making the disclosures and furnishing the information required by the federal Truth-in-Lending Act, United States Code, title 15, sections 1601 to 1667e, as amended from time to time, with respect to the contract of loan. A copy of the loan contract may be delivered in lieu of a statement if it discloses the required information;

(2) deliver or mail to the borrower without request, a written receipt within 30 days following payment for each payment by coin or currency made on account of any loan wherein charges are computed and paid on unpaid principal balances for the time actually outstanding, specifying the amount applied to charges and the amount, if any, applied to principal, and stating the unpaid principal balance, if any, of the loan; and wherein precomputed charges have been added to the principal of the loan specifying the amount of the payment applied to principal and charges combined, the amount applied to default or extension charges, if any, and stating the unpaid balance, if any, of the precomputed loan contract. A periodic statement showing a payment received by mail complies with this clause;

(3) permit payment to be made in advance in any amount on any contract of loan at any time, but the licensee may apply the payment first to all charges in full at the agreed rate up to the date of the payment;

(4) upon repayment of the loan in full, mark indelibly every obligation and security, other than a mortgage or security agreement which secures a new loan to the licensee, signed by the borrower with the word "Paid" or "Canceled," and release any mortgage or security agreement which no longer secures a loan to the licensee, restore any pledge, and cancel and return any note, and any assignment given to the licensee which does not secure a new loan to the licensee within 20 days after the repayment. For purposes of this requirement, the document including actual evidence of an obligation or security may be maintained, stored, and retrieved in a form or format acceptable to the commissioner under section 46.04, subdivision 3;

(5) display prominently in each licensed place of business a full and accurate schedule, to be approved by the commissioner, of the charges to be made and the method of computing the same; furnish a copy of the contract of loan to any person obligated on it or who may become obligated on it at any time upon the request of that person;

(6) show in the loan contract or statement of loan the rate or rates of charge on which the charge in the contract is based, expressed in terms of rate or rates per annum. The rate expression shall be printed in at least 8-point type on the loan statement or copy of the loan contract given to the borrower.

History: (7774-54) 1939 c 12 s 14; 1959 c 573 s 9; 1967 c 261 s 4; 1981 c 258 s 12; 1982 c 473 s 26; 1983 c 252 s 12; 1990 c 464 s 4; 1995 c 202 art 2 s 22; 1996 c 414 art 1 s 28; 2014 c 222 art 1 s 8



Section 56.15 — CHARGES.

Subdivision 1. Limitation. No licensee shall directly or indirectly, charge, contract for, or receive any interest, discount, charges, or consideration greater than the lender would be permitted by law to charge if the lender were not a licensee hereunder upon the loan, use or forbearance of money, goods, or things in action, or upon the loan, use or sale of credit, of the amount or value of more than that regulated by this chapter. The foregoing prohibition shall also apply to any licensee who permits any person, as borrower, or otherwise, to owe, directly or contingently, or both, to the licensee at any time a sum of more than that regulated by this chapter for principal.

Subd. 2. [Repealed, 1981 c 258 s 23]

History: (7774-55) 1939 c 12 s 15; 1959 c 573 s 10; 1963 c 117 s 1; 1967 c 261 s 5; 1974 c 412 s 5; 1977 c 382 s 2; 1981 c 258 s 13; 1986 c 444



Section 56.155 — INSURANCE IN CONNECTION WITH LOAN.

Subdivision 1. Authorization. Notwithstanding section 47.59 to the contrary, no licensee shall, directly or indirectly, sell or offer for sale any insurance in connection with any loan made under this chapter except as and to the extent authorized by this section. The sale of credit life, credit accident and health, and credit involuntary unemployment insurance is subject to the provisions of chapter 62B, except that the term of the insurance may exceed 60 months if the term of the loan exceeds 60 months. Life, accident, health, and involuntary unemployment insurance, or any of them, may be written upon or in connection with any loan but must not be required as additional security for the indebtedness. If the debtor chooses to procure credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance as security for the indebtedness, the debtor shall have the option of furnishing this security through existing policies of insurance that the debtor owns or controls, or of furnishing the coverage through any insurer authorized to transact business in this state. A statement in substantially the following form must be made orally, except for loans by mail pursuant to section 56.12, and provided in writing in boldface type of a minimum size of 12 points to the borrower before the transaction is completed for each credit life, accident and health, and involuntary unemployment insurance coverage sold:

CREDIT LIFE INSURANCE, CREDIT DISABILITY INSURANCE, AND CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE ARE NOT REQUIRED TO OBTAIN CREDIT. YOU MAY BUY ANY INSURANCE FROM ANYONE YOU CHOOSE OR YOU MAY USE EXISTING INSURANCE.

The licensee shall disclose whether or not the benefits commence as of the first day of disability or involuntary unemployment and shall further disclose the number of days that an insured obligor must be disabled or involuntarily unemployed, as defined in the policy, before benefits, whether retroactive or nonretroactive, commence. In case there are multiple obligors under a transaction subject to this chapter, no policy or certificate of insurance providing credit accident and health, credit life insurance, or credit unemployment benefits may be procured by or through a licensee upon more than two of the obligors in which case they shall be insured jointly or in the case of credit unemployment benefits on a basis provided for in rules adopted by the commissioner. The premium or identifiable charge for the insurance must not exceed that filed by the insurer with the Department of Commerce. The charge, computed at the time the loan is made for a period not to exceed the full term of the loan contract on an amount not to exceed the total amount required to pay principal and charges, may be deducted from the proceeds or may be included as part of the principal of any loan. If a borrower procures insurance by or through a licensee, the statement required by section 56.14 must disclose the cost to the borrower and the type of insurance, and the licensee shall cause to be delivered to the borrower a copy of the policy, certificate, or other evidence thereof, within a reasonable time. No licensee shall decline new or existing insurance which meets the standards set out in this section nor prevent any obligor from obtaining this insurance coverage from other sources. Notwithstanding any other provision of this chapter, any gain or advantage to the licensee or to any employee, affiliate, or associate of the licensee from this insurance or the sale or provision thereof is not an additional or further charge in connection with the loan; nor are any of the provisions pertaining to insurance contained in this section prohibited by any other provision of this chapter.

Subd. 2. Property insurance. A licensee may require the obligors to provide insurance on real or personal property security against reasonable risks of loss, damage, and destruction. The amount and term of the insurance shall be reasonable in relation to the value of the security and shall not exceed the principal amount of the loan less any existing insurance, including homeowner's insurance as defined by section 65A.27, subdivision 4, on the secured property as to which the lender has been provided a loss payable clause, except that the lender may insure or arrange for insurance not to exceed the reasonable value of any motor vehicle collateral less any existing insurance on the motor vehicle as to which the lender has been provided a loss payable clause. The term of the insurance shall also be reasonable in relation to the value of the security and shall not exceed the term of the loan. The restrictions contained in this subdivision shall not apply to the sale or provision of homeowner's insurance as defined in section 65A.27. In all cases when insurance is offered the obligor shall be informed that the obligor has the option of providing insurance through existing policies of insurance that the obligor owns or controls, or by procuring and furnishing the offered coverage through any insurer authorized to transact an insurance business within this state. The purchase of such insurance through the licensee or from an agent, broker, or insurer specified by the licensee shall not be required.

History: 1981 c 258 s 14; 1982 c 547 s 8; 1983 c 250 s 28; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 27; 1993 c 257 s 42; 1993 c 343 s 5; 1994 c 382 s 12; 1995 c 202 art 2 s 23; art 3 s 20



Section 56.16 — OVERAGES DEEMED INTEREST.

The payment of money, credit, goods, or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall, for the purposes of regulation under this chapter, be deemed a loan secured by the assignment, and the amount by which the assigned compensation exceeds the amount of the consideration actually paid shall, for the purposes of regulation under this chapter, be deemed interest or charges upon the loan from the date of the payment to the date the compensation is payable. This transaction shall be governed by, and subject to, the provisions of this chapter.

History: (7774-56) 1939 c 12 s 16; 1959 c 573 s 11; 1967 c 261 s 6; 1974 c 412 s 6; 1981 c 258 s 15



Section 56.17 — LIMITATION; ASSIGNMENT OF WAGES; SECURITY AGREEMENT.

No assignment of, or order for payment of, any salary, wages, commissions, or other compensation for services earned or to be earned, given to secure any loan made by any licensee under this chapter, shall be valid unless the principal amount of the loan is paid to the borrower simultaneously with its execution; nor shall any assignment or order, or any security agreement or other lien on household furniture then in the possession and use of the borrower, be valid unless it is in writing, signed in person by the borrower. If the borrower is married, an assignment, order, security agreement, or other lien is not valid without the spouse's written consent, if the spouse's consent would be necessary under applicable law to make the property offered as security available to satisfy the debt in the event of default.

Under any assignment or order for the payment of future salary, wages, commissions, or other compensation for services, given as security for a loan made by any licensee under this chapter, a sum not to exceed ten percent of the borrower's salary, wages, commissions, or other compensation for services shall be collectible from the employer of the borrower by the licensee at the time for each payment to the borrower of salary, wages, commissions, or other compensation for services, from the time that a copy of the assignment, verified by the oath of the licensee or the licensee's agent, together with a similarly verified statement of the amount unpaid upon the loan and a printed copy of this section is served upon the employer; provided, that this section shall not be construed as giving the assignee any greater rights than those under section 181.05.

This section shall control, with respect to licensees, notwithstanding anything in section 47.59, subdivision 12, clause (c), to the contrary.

History: (7774-57) 1939 c 12 s 17; 1981 c 258 s 16; 1986 c 444; 1995 c 202 art 1 s 24



Section 56.18 — UNLICENSED PERSONS NOT TO MAKE LOANS.

No person, except as authorized in this chapter, shall, directly or indirectly, charge, contract for, or receive any interest, discount, or consideration greater than the lender would be permitted by law to charge if that person were not authorized hereunder upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit of the amount regulated by this chapter.

The foregoing prohibition shall apply to any person who, by any device, subterfuge, or pretense, shall charge, contract for, or receive greater interest, consideration, or charges than is authorized by this chapter for any such loan, use or forbearance of money, goods, or things in action, or for any such loan, use or sale of credit.

No loan made by a person not authorized hereunder in an amount regulated by this chapter for which a greater rate of interest, consideration, or charges than is permitted by the laws of this state has been charged, contracted for, or received, wherever made, shall be enforced by a licensee in this state, and every person in anywise participating therein in this state shall be subject to the provisions of this chapter, provided, that the foregoing shall not apply to loans legally made in another state.

History: (7774-58) 1939 c 12 s 18; 1959 c 573 s 12; 1967 c 261 s 7; 1974 c 412 s 7; 1981 c 258 s 17; 1986 c 444



Section 56.19 — VIOLATION.

Subdivision 1. Criminal penalty. Any person or the several members, officers, directors, agents, and employees thereof, who violates or participates in the violation of any of the provisions of sections 56.01 and 56.18 is guilty of a gross misdemeanor.

Subd. 2. [Repealed, 1983 c 252 s 16]

Subd. 2a. Penalty for intentional violations. Any lender intentionally violating this chapter, when the violation does not also constitute a violation of any other provision of state or federal law for which there is a remedy, shall be liable to the consumer in an amount not to exceed $100 for each violation.

Subd. 3. Unlicensed lenders. If a person has violated this chapter by not obtaining a license when required to make loans subject to this chapter, the loan is void and the debtor is not obligated to pay any amounts owing. The debtor may recover from such persons all amounts paid. No action may be brought under this subdivision more than one year after the date of the last scheduled payment on the loan.

Subd. 4. Remedies exclusive. The remedies set forth in this section and section 48.196 are exclusive. A violation of this chapter does not impair rights on a debt.

History: (7774-59) 1939 c 12 s 19; 1981 c 258 s 18; 1Sp1981 c 4 art 4 s 13; 1983 c 252 s 13; 1Sp1985 c 1 s 22,23



Section 56.21 — RULES OF COMMISSIONER.

The commissioner of commerce is hereby authorized and empowered to make general rules and specific rulings, demands, and findings for the enforcement of this chapter, in addition hereto and not inconsistent herewith.

History: (7774-61) 1939 c 12 s 21; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70



Section 56.22 — MODIFICATION OF LAW NOT TO AFFECT CONTRACTS.

This chapter, or any part thereof, may be modified, amended, or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder; provided, that such cancellation or alteration shall not impair or affect the obligation of any preexisting lawful contract between any licensee and any borrower.

History: (7774-62) 1939 c 12 s 22



Section 56.23 — APPEALS.

Any applicant or licensee may appeal from any decision or order of the commissioner to the Court of Appeals in accordance with chapter 14.

History: (7774-63) 1939 c 12 s 23; 1983 c 247 s 27



Section 56.24 — EXISTING CONTRACTS VALID.

Nothing herein contained shall be so construed as to impair or affect the obligation of any contract of loan, which was lawfully entered into prior to June 1, 1939.

History: (7774-64) 1913 c 439 s 1,2; 1915 c 117 s 1; 1939 c 12 s 24



Section 56.25 — LICENSEE TO BE RESPONSIBLE.

The licensee hereunder shall, at all times, be beholden and liable to the commissioner for all acts and proceedings taken by assignees, assigns, endorsees, and transferees in enforcing, and as to the method of enforcing, collection of any obligation taken hereunder, as fully and to the same extent as though the same were taken by the licensee hereunder.

History: (7774-65) 1939 c 12 s 25; 1986 c 444



Section 56.26 — CONTINUATION OF LICENSING.

All persons licensed under the provisions of this chapter on August 1, 1981 are licensed to make loans regulated by Laws 1981, chapter 258, and the commissioner shall, upon request, within 90 days deliver evidence of licensing to the requester.

History: (7774-60a) 1939 c 22 s 1; 1981 c 258 s 19






Chapter 58 — MORTGAGE ORIGINATOR AND SERVICER LICENSING

Section 58.01 — CITATION.

This chapter shall be cited as the "Minnesota Residential Mortgage Originator and Servicer Licensing Act."

History: 1998 c 343 art 1 s 1



Section 58.02 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given to them.

Subd. 2. Act. "Act" means the Minnesota Residential Mortgage Originator and Servicer Licensing Act.

Subd. 3. Advance fee. "Advance fee" means a commission, fee, charge, or compensation of any kind paid to a residential mortgage originator before the closing of a loan, that is intended in whole or in part as payment for the originator's services in finding or attempting to find a loan for a borrower. Advance fee does not include pass-through fees or commitment or extended lock fees or other fees as determined by the commissioner.

Subd. 3a. Advertisement. "Advertisement" includes, but is not limited to, any illustration, circular, or statement that presents information to the public in either a paper, electronic, or other medium that is intended to attract clients, generate interest, or otherwise make known the existence of the licensee and which addresses services, fees, or products provided by or available through the licensee, including, but not limited to, interest rates, loan origination fees, types of available loans, discount points, closing costs, or sample mortgage terms.

Subd. 4. Borrower. "Borrower" means a person or persons applying for a residential mortgage loan, a mortgagor, or the person or persons on whose behalf the activities in subdivisions 12, 14, 22, and 23 are conducted.

Subd. 5. Closing. "Closing" means either or both of the following: (1) the process whereby the real estate contract between a buyer and a seller is consummated; or (2) the process whereby the documents creating a security interest in real property become effective between the borrower and the lender.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. Employee. "Employee" means an individual who is treated as an employee by the residential mortgage originator or servicer for purposes of compliance with federal income tax laws.

Subd. 8. Escrow account. "Escrow account" means a trust account that is established and maintained to hold funds received from a borrower, such as real estate taxes and insurance premiums, incurred in connection with the servicing of the mortgage.

Subd. 9. Exempt person. "Exempt person" means a person exempt from residential mortgage originator licensing requirements, and a person exempt from residential mortgage service licensing requirements.

Subd. 10. Financial institution. "Financial institution" means a bank, bank and trust, trust company with banking powers, savings bank, savings association, or credit union, organized under the laws of this state, any other state, or the United States; an industrial loan and thrift under chapter 53; or a regulated lender under chapter 56. The term "financial institution" also includes a subsidiary or operating subsidiary of a financial institution or of a bank holding company as defined in the federal Bank Holding Company Act, United States Code, title 12, section 1841 et seq., if the subsidiary or operating subsidiary can demonstrate to the satisfaction of the commissioner that it is regulated and subject to active and ongoing oversight and supervision by a federal banking agency, as defined in the Federal Deposit Insurance Act, United States Code, title 12, section 1811 et seq., or the commissioner.

Subd. 11. Lender. "Lender" means a person who makes residential mortgage loans including a person who provides table funding.

Subd. 12. Making a residential mortgage loan. "Making a residential mortgage loan" means for compensation or gain, or the expectation of compensation or gain, to advance funds or make a commitment to advance funds in connection with a residential mortgage.

Subd. 13. Mortgage broker; broker. "Mortgage broker" or "broker" means a person who performs the activities described in subdivisions 14 and 23.

Subd. 14. Mortgage brokering; brokering. "Mortgage brokering" or "brokering" means helping to obtain from another person, for a borrower, a residential mortgage loan or assisting a borrower in obtaining a residential mortgage loan in return for consideration to be paid by the borrower or lender or both. Mortgage brokering or brokering includes, but is not limited to, soliciting, placing, or negotiating a residential mortgage loan.

Subd. 15. [Repealed, 2000 c 427 s 21]

Subd. 16. Person. "Person" means a natural person, firm, partnership, limited liability partnership, corporation, association, limited liability company, or other form of business organization and the officers, directors, employees, or agents of that person.

Subd. 17. Person in control. "Person in control" means any member of senior management, including owners or officers, and other persons who possess, directly or indirectly, the power to direct or cause the direction of the management policies of an applicant or licensee under this chapter, regardless of whether the person has any ownership interest in the applicant or licensee. Control is presumed to exist if a person, directly or indirectly, owns, controls, or holds with power to vote ten percent or more of the voting stock of an applicant or licensee or of a person who owns, controls, or holds with power to vote ten percent or more of the voting stock of an applicant or licensee.

Subd. 18. Residential mortgage loan. "Residential mortgage loan" means a loan secured primarily by either: (1) a mortgage on residential real property; or (2) certificates of stock or other evidence of ownership interest in and proprietary lease from corporations, partnerships, or other forms of business organizations formed for the purpose of cooperative ownership of residential real property.

Subd. 19. Residential mortgage originator. "Residential mortgage originator" means a person who, directly or indirectly, for compensation or gain or in expectation of compensation or gain, solicits or offers to solicit, or accepts or offers to accept an application for a residential mortgage loan through any medium or mode of communication from a borrower, or makes a residential mortgage loan. "Residential mortgage originator" includes a lender as defined in subdivision 11 and a broker as defined in subdivision 13.

Subd. 20. Residential mortgage servicer; servicer. "Residential mortgage servicer" or "servicer" means a person who engages in the activity of servicing a residential mortgage as defined in subdivision 22.

Subd. 21. Residential real property; residential real estate. "Residential real property" or "residential real estate" means real property improved or intended to be improved by a structure designed principally for the occupancy of from one to four families, whether or not the owner occupies the real property.

Subd. 22. Servicing; servicing a residential mortgage loan. "Servicing" or "servicing a residential mortgage loan" means through any medium or mode of communication the collection or remittance of, or the right or obligation to collect or remit for a lender, mortgagee, note owner, noteholder, or for a person's own account, payments, interest, principal, and escrow items such as insurance and taxes for property subject to a residential mortgage loan.

Subd. 23. Soliciting, placing, or negotiating a residential mortgage loan. "Soliciting, placing, or negotiating a residential mortgage loan" means for compensation or gain or expectation of compensation or gain, whether directly or indirectly, accepting or offering to accept an application for a residential mortgage loan, assisting, or offering to assist a borrower in applying for a residential mortgage loan, or negotiating or offering to negotiate the terms or conditions of a residential mortgage loan with a lender on behalf of a borrower.

Subd. 24. [Repealed, 2004 c 203 art 1 s 11]

Subd. 25. Trust account. "Trust account" means a negotiable order of withdrawal account, demand deposit, or checking account maintained for the purpose of segregating trust funds from other funds. A "trust account" must not allow the financial institution a right of setoff against the money owed it by the account holder.

Subd. 26. Trust funds. "Trust funds" means funds received by a residential mortgage originator or servicer in a fiduciary capacity for later distribution, such as appraisal or credit report fees, taxes, or insurance premiums. Trust funds includes commitment, lock, extended lock, and advance fees.

Subd. 27. Subprime loan. "Subprime loan" means, in the case of an adjustable rate loan secured by a first lien on a dwelling that can increase in interest rate but not decrease in interest rate below the fully indexed rate at the time of origination, a loan for which the annual percentage rate (APR) is greater than two percentage points above the yield on United States Treasury securities having comparable periods of maturity, as of the 15th day of the preceding month if the rate is set between the first and the 14th day of the month and as of the 15th day of the current month if the rate is set on or after the 15th day.

For all other loans secured by a first lien on a dwelling, the term means a loan for which the APR is greater than three percentage points above the yield on United States Treasury securities having comparable periods of maturity, as of the 15th day of the preceding month if the rate is set between the first and the 14th day of the month and as of the 15th day of the current month if the rate is set on or after the 15th day.

For loans secured by a subordinate lien on a dwelling, the term means a loan for which the APR is greater than five percentage points above the yield on United States Treasury securities having comparable periods of maturity, as of the 15th day of the preceding month if the rate is set between the first and the 14th day of the month and as of the 15th day of the current month if the rate is set on or after the 15th day.

For purposes of this section, the annual percentage rate has the meaning given in Code of Federal Regulations, title 12, part 226.

Subd. 28. Negative amortization. "Negative amortization" occurs when the borrower's compliance with any repayment option offered pursuant to the terms of the residential mortgage loan is insufficient to satisfy the interest accruing on the loan, resulting in an increase in the loan balance. Negative amortization does not occur when a residential mortgage loan is originated, subsidized, or guaranteed by or through a state, tribal, or local government, or nonprofit organization, and bears one or more of the following nonstandard payment terms that substantially benefit the borrower: payments vary with income; payments of principal and interest are deferred until the maturity date of the loan or the sale of the residence; principal or interest is forgivable under specified conditions; or where no interest or an annual interest rate of two percent or less is charged in connection with the loan.

Subd. 29. Fully indexed rate. "Fully indexed rate" equals the index rate prevailing at the time a residential mortgage loan is originated, plus the margin that will apply after the expiration of an introductory interest rate.

Subd. 30. Transaction agent. A "transaction agent" is the person identified in a mortgage recorded with the county recorder or registrar of titles as the nominee or agent for a third party also identified in the mortgage.

History: 1998 c 343 art 1 s 2; 1999 c 86 art 1 s 14; 2000 c 427 s 10; 2001 c 56 s 8; 2007 c 18 s 1; 2007 c 74 s 1,2; 2008 c 238 art 1 s 1; 2008 c 240 s 1,2; 2009 c 178 art 1 s 3



Section 58.03 — CLASSES OF LICENSE.

The commissioner may issue the following classes of license under this chapter:

(1) a residential mortgage originator license; and

(2) a residential mortgage servicer license.

History: 1998 c 343 art 1 s 3



Section 58.04 — LICENSING REQUIREMENT.

Subdivision 1. Residential mortgage originator licensing requirements. (a) No person shall act as a residential mortgage originator, or make residential mortgage loans without first obtaining a license from the commissioner according to the licensing procedures provided in this chapter.

(b) A licensee must be either a partnership, limited liability partnership, association, limited liability company, corporation, or other form of business organization, and must have and maintain a surety bond in the amounts prescribed under section 58.08.

(c) The following persons are exempt from the residential mortgage originator licensing requirements:

(1) a person who is not in the business of making residential mortgage loans and who makes no more than three such loans, with its own funds, during any 12-month period;

(2) a financial institution as defined in section 58.02, subdivision 10;

(3) an agency of the federal government, or of a state or municipal government;

(4) an employee or employer pension plan making loans only to its participants;

(5) a person acting in a fiduciary capacity, such as a trustee or receiver, as a result of a specific order issued by a court of competent jurisdiction; or

(6) a person exempted by order of the commissioner.

Subd. 2. Residential mortgage servicer licensing requirements. (a) Beginning August 1, 1999, no person shall engage in activities or practices that fall within the definition of "servicing a residential mortgage loan" under section 58.02, subdivision 22, without first obtaining a license from the commissioner according to the licensing procedures provided in this chapter.

(b) The following persons are exempt from the residential mortgage servicer licensing requirements:

(1) a person licensed as a residential mortgage originator;

(2) an employee of one licensee or one person holding a certificate of exemption based on an exemption under this subdivision;

(3) a person servicing loans made with its own funds, if no more than three such loans are made in any 12-month period;

(4) a financial institution as defined in section 58.02, subdivision 10;

(5) an agency of the federal government, or of a state or municipal government;

(6) an employee or employer pension plan making loans only to its participants;

(7) a person acting in a fiduciary capacity, such as a trustee or receiver, as a result of a specific order issued by a court of competent jurisdiction; or

(8) a person exempted by order of the commissioner.

Subd. 3. Conducting business under license. No person required to be licensed under this chapter may, without a license, do business under a name or title or circulate or use advertising or make representations or give information to a person, that indicates or reasonably implies activity within the scope of this chapter.

No person licensed under this chapter may do business under more than one name or title.

Subd. 4. Applicability to banks and credit unions. Except for sections 58.13 and 58.137, subdivisions 2 and 3, this chapter does not apply to a bank, savings bank, savings association, or credit union, or to any subsidiary of any of them, that is subject to supervision by either a federal regulatory agency or the commissioner.

History: 1998 c 343 art 1 s 4; 1999 c 151 s 34; 2000 c 427 s 11-13; 2002 c 342 s 7; 2007 c 57 art 3 s 13; 2010 c 347 art 5 s 1



Section 58.05 — EXEMPTIONS FROM LICENSE.

Subdivision 1. Exempt person. An exempt person as defined by section 58.04, subdivision 1, paragraph (c), and subdivision 2, paragraph (b), is exempt from the licensing requirements of this chapter, but is subject to all other provisions of this chapter.

Subd. 2. [Repealed, 2000 c 427 s 21]

Subd. 3. Certificate of exemption. A person must obtain a certificate of exemption from the commissioner to qualify as an exempt person under section 58.04, subdivision 1, paragraph (c), a financial institution under clause (2), or by order of the commissioner under clause (6); or under section 58.04, subdivision 2, paragraph (b), as a financial institution under clause (4), or by order of the commissioner under clause (8).

History: 1998 c 343 art 1 s 5; 2000 c 427 s 14; 2007 c 57 art 3 s 14; 2009 c 37 art 3 s 6; 2009 c 86 art 1 s 9



Section 58.06 — APPLICATION REQUIREMENTS FOR RESIDENTIAL MORTGAGE ORIGINATORS AND SERVICERS.

Subdivision 1. License application form. Application for a residential mortgage originator or a residential mortgage servicer license must be in writing, under oath, and on a form obtained from and prescribed by the commissioner.

Subd. 2. Application contents. (a) The application must contain the name and complete business address or addresses of the license applicant. The license applicant must be a partnership, limited liability partnership, association, limited liability company, corporation, or other form of business organization, and the application must contain the names and complete business addresses of each partner, member, director, and principal officer. The application must also include a description of the activities of the license applicant, in the detail and for the periods the commissioner may require.

(b) A residential mortgage originator applicant must submit a surety bond that meets the requirements of section 58.08, subdivision 1a.

(c) The application must also include all of the following:

(1) an affirmation under oath that the applicant:

(i) is in compliance with the requirements of section 58.125;

(ii) will advise the commissioner of any material changes to the information submitted in the most recent application within ten days of the change;

(iii) will advise the commissioner in writing immediately of any bankruptcy petitions filed against or by the applicant or licensee;

(iv) will maintain at all times a surety bond in the amount of at least $100,000;

(v) complies with federal and state tax laws; and

(vi) complies with sections 345.31 to 345.60, the Minnesota unclaimed property law;

(2) information as to the mortgage lending, servicing, or brokering experience of the applicant and persons in control of the applicant;

(3) information as to criminal convictions, excluding traffic violations, of persons in control of the license applicant;

(4) whether a court of competent jurisdiction has found that the applicant or persons in control of the applicant have engaged in conduct evidencing gross negligence, fraud, misrepresentation, or deceit in performing an act for which a license is required under this chapter;

(5) whether the applicant or persons in control of the applicant have been the subject of: an order of suspension or revocation, cease and desist order, or injunctive order, or order barring involvement in an industry or profession issued by this or another state or federal regulatory agency or by the Secretary of Housing and Urban Development within the ten-year period immediately preceding submission of the application; and

(6) other information required by the commissioner.

Subd. 3. Waiver. The commissioner may, for good cause shown, waive any requirement of this section with respect to an initial license application or to permit a license applicant to submit substituted information in its license application in lieu of the information required by this section.

History: 1998 c 343 art 1 s 6; 1999 c 151 s 35; 2007 c 57 art 3 s 15,16; 2009 c 37 art 3 s 7; 2010 c 347 art 5 s 2



Section 58.08 — BONDS; LETTERS OF CREDIT.

Subdivision 1. [Repealed, 2007 c 57 art 3 s 64]

Subd. 1a. Residential mortgage originators. (a) An applicant for a residential mortgage originator license must file with the department a surety bond in the amount of $100,000, issued by an insurance company authorized to do so in this state. The bond must cover all mortgage loan originators who are employees or independent agents of the applicant. The bond must be available for the recovery of expenses, fines, and fees levied by the commissioner under this chapter and for losses incurred by borrowers as a result of a licensee's noncompliance with the requirements of this chapter, sections 325D.43 to 325D.48, and 325F.67 to 325F.69, or breach of contract relating to activities regulated by this chapter.

(b) The bond must be submitted with the originator's license application and evidence of continued coverage must be submitted with each renewal. Any change in the bond must be submitted for approval by the commissioner, within ten days of its execution. The bond or a substitute bond shall remain in effect during all periods of licensing.

(c) Upon filing of the mortgage call report as required by section 58A.17, a licensee shall maintain or increase its surety bond to reflect the total dollar amount of the closed residential mortgage loans originated in this state in the preceding year according to the table in this paragraph. A licensee may decrease its surety bond according to the table in this paragraph if the surety bond required is less than the amount of the surety bond on file with the department.

For purposes of this subdivision, "mortgage loan originator" has the meaning given the term in section 58A.02, subdivision 7.

Subd. 2. Residential mortgage servicers. A residential mortgage servicer licensee shall continuously maintain a surety bond or irrevocable letter of credit in an amount not less than $100,000 in a form approved by the commissioner, issued by an insurance company or bank authorized to do so in this state. The bond or irrevocable letter of credit must be available for the recovery of expenses, fines, and fees levied by the commissioner under this chapter, and for losses or damages incurred by borrowers or other aggrieved parties as the result of a licensee's noncompliance with the requirements of this chapter, sections 325D.43 to 325D.48, and 325F.67 to 325F.69, or breach of contract relating to activities regulated by this chapter.

The bond or irrevocable letter of credit must be submitted with the servicer's license application and evidence of continued coverage must be submitted with each renewal. Any change in the bond or letter of credit must be submitted for approval by the commissioner, within ten days of its execution.

Subd. 3. Exemption. Subdivision 2 does not apply to mortgage originators or mortgage servicers who are approved as seller/servicers by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

Subd. 4. Irrevocable letter of credit. As used in this chapter, an irrevocable letter of credit must be accepted only if it is clean, irrevocable, and contains an evergreen clause.

(a) "Clean" means a letter of credit that is not conditioned on the delivery of any other documents or materials.

(b) "Irrevocable" means a letter of credit that cannot be modified or revoked without the consent of the beneficiary once the beneficiary is established.

(c) "Evergreen clause" means one that specifically states the expiration of a letter of credit will not take place without a 60-day notice by the issuer and one that allows the issuer to conduct an annual review of the account party's financial condition. If prior notice of expiration is not given by the issuer, the letter of credit is automatically extended for one year.

A clean irrevocable letter of credit must be accepted only if it is issued by a financial institution that is authorized to engage in banking in any of the 50 states or under the laws of the United States, and whose business is substantially confined to banking and supervised by the state commissioner of commerce or similar official, and that has a long-term debt rating by a recognized national rating agency of investment grade or better. If no long-term debt rating is available, the financial institution must have the equivalent investment grade financial characteristics.

History: 1998 c 343 art 1 s 8; 1999 c 151 s 36; 2000 c 427 s 15; 2007 c 57 art 3 s 17; 2010 c 347 art 5 s 3



Section 58.09 — TERM OF LICENSE.

Licenses for residential mortgage originators and residential mortgage servicers issued under this chapter expire on December 31 and are renewable on January 1 of each year after that date.

History: 1998 c 343 art 1 s 9; 2010 c 347 art 5 s 4



Section 58.10 — FEES.

Subdivision 1. Amounts. The following fees must be paid to the commissioner:

(1) for a residential mortgage originator license, $1,000, $50 of which is credited to the consumer education account in the special revenue fund;

(2) for a renewal license, $500, $50 of which is credited to the consumer education account in the special revenue fund;

(3) for a residential mortgage servicer's license, $500;

(4) for a renewal license, $250; and

(5) for a certificate of exemption, $100.

Subd. 2. Forfeiture. All fees are nonrefundable except that an overpayment of a fee must be refunded upon proper application.

Subd. 3. Consumer education account; money credited and appropriated. (a) The consumer education account is created in the special revenue fund. Money credited to this account may be appropriated to the commissioner for the purpose of making grants to programs and campaigns designed to help consumers avoid being victimized by unscrupulous lenders and mortgage brokers. Preference shall be given to programs and campaigns designed by coalitions of public sector, private sector, and nonprofit agencies, institutions, companies, and organizations.

(b) A sum sufficient is appropriated annually from the consumer education account to the commissioner to make the grants described in paragraph (a).

History: 1998 c 343 art 1 s 10; 2000 c 427 s 16; 2001 c 208 s 3,4; 2007 c 57 art 3 s 18; 2010 c 347 art 5 s 5



Section 58.11 — LICENSE RENEWAL.

Subdivision 1. Term. Licenses are renewable on January 1 of each year.

Subd. 2. Timely renewal. (a) A person whose application is properly and timely filed who has not received notice of denial of renewal is considered approved for renewal and the person may continue to transact business as a residential mortgage originator or servicer whether or not the renewed license has been received on or before January 1 of the renewal year. Application for renewal of a license is considered timely filed if received by the commissioner by, or mailed with proper postage and postmarked by, December 15 of the renewal year. An application for renewal is considered properly filed if made upon forms duly executed and sworn to, accompanied by fees prescribed by this chapter, and containing any information that the commissioner requires.

(b) A person who fails to make a timely application for renewal of a license and who has not received the renewal license as of January 1 of the renewal year is unlicensed until the renewal license has been issued by the commissioner and is received by the person.

Subd. 3. Contents of renewal application. Application for the renewal of an existing license must contain the information specified in section 58.06, subdivision 2; however, only the requested information having changed from the most recent prior application need be submitted.

Subd. 4. Cancellation. A licensee ceasing an activity or activities regulated by this chapter and desiring to no longer be licensed shall so inform the commissioner in writing and, at the same time, surrender the license and all other symbols or indicia of licensure. The licensee shall include a plan for the withdrawal from regulated business, including a timetable for the disposition of the business.

History: 1998 c 343 art 1 s 11; 2010 c 347 art 5 s 6



Section 58.115 — EXAMINATIONS.

The commissioner has under this chapter the same powers with respect to examinations that the commissioner has under section 46.04.

History: 2007 c 57 art 3 s 19; 2014 c 222 art 1 s 9



Section 58.12 — DENIAL, SUSPENSION, REVOCATION OF LICENSES.

Subdivision 1. Powers of commissioner. (a) The commissioner may by order take any or all of the following actions:

(1) bar a person from engaging in residential mortgage origination or servicing;

(2) deny, suspend, or revoke a residential mortgage originator or a servicer license;

(3) censure a licensee;

(4) impose a civil penalty as provided for in section 45.027, subdivision 6; or

(5) revoke an exemption or certificate of exemption.

(b) In order to take the action in paragraph (a), the commissioner must find:

(1) that the order is in the public interest; and

(2) that the residential mortgage originator, servicer, applicant, or other person, an officer, director, partner, employee, or agent or any person occupying a similar status or performing similar functions, or a person in control of the originator, servicer, applicant, or other person has:

(i) violated any provision of this chapter or rule or order under this chapter;

(ii) filed an application for a license that is incomplete in any material respect or contains a statement that, in light of the circumstances under which it is made, is false or misleading with respect to a material fact;

(iii) failed to maintain compliance with the affirmations made under section 58.06, subdivision 2;

(iv) violated a standard of conduct or engaged in a fraudulent, coercive, deceptive, or dishonest act or practice, whether or not the act or practice involves the residential mortgage lending business including, but not limited to, negligently making a false statement or knowingly and willfully omitting a material fact;

(v) engaged in an act or practice, whether or not the act or practice involves the business of making a residential mortgage loan, that demonstrates untrustworthiness, financial irresponsibility, or incompetence;

(vi) pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or a misdemeanor involving moral turpitude;

(vii) paid a civil penalty or been the subject of disciplinary action by the commissioner, or an order of suspension or revocation, cease and desist order or injunction order or order barring involvement in an industry or profession issued by this or any other state or federal regulatory agency or by the Secretary of Housing and Urban Development;

(viii) been found by a court of competent jurisdiction to have engaged in conduct evidencing gross negligence, fraud, misrepresentation, or deceit;

(ix) refused to cooperate with an investigation or examination by the commissioner;

(x) failed to pay any fee or assessment imposed by the commissioner; or

(xi) failed to comply with state and federal tax obligations.

Subd. 2. Orders of the commissioner. To begin a proceeding under this section, the commissioner shall issue an order requiring the subject of the proceeding to show cause why action should not be taken against the person according to this section. The order must be calculated to give reasonable notice of the time and place for the hearing and must state the reasons for entry of the order. The commissioner may by order summarily suspend a license or exemption or summarily bar a person from engaging in residential mortgage origination or servicing, pending a final determination of an order to show cause. If a license or exemption is summarily suspended or if the person is summarily barred from any involvement in the residential mortgage loan business, pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of summary suspension or bar. All hearings must be conducted under chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the subject of the order fails to appear at a hearing after having been duly notified of it, the person is considered in default, and the proceeding may be determined against the subject of the order upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Actions against lapsed license. If a license or certificate of exemption lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license or certificate of exemption was last effective and enter a revocation or suspension order as of the last date on which the license or certificate of exemption was in effect, and may impose a civil penalty as provided for in this section or section 45.027, subdivision 6.

History: 1998 c 343 art 1 s 12; 2014 c 198 art 4 s 2



Section 58.125 — PROHIBITION ON SERVICE AS A RESIDENTIAL MORTGAGE ORIGINATOR.

Subdivision 1. Definitions. (a) "Dishonesty" means directly or indirectly to cheat or defraud; to cheat or defraud for monetary gain or its equivalent; or to wrongfully take property belonging to another in violation of any criminal statute. Dishonesty includes acts involving want of integrity, lack of probity, or a disposition to distort, cheat, or act deceitfully or fraudulently, and may include crimes which federal, state, or local laws define as dishonest.

(b) "Breach of trust" means a wrongful act, use, misappropriation, or omission with respect to any property or fund which has been committed to a person in a fiduciary or official capacity, or the misuse of one's official or fiduciary position to engage in a wrongful act, use, misappropriation, or omission.

Subd. 2. Generally. Except with the prior written consent of the commissioner under subdivision 4, any individual, who has been convicted of a criminal offense involving dishonesty or a breach of trust or money laundering, or has agreed to or entered into a pretrial diversion or similar program in connection with a prosecution for such offense, may not serve as a residential mortgage originator or be employed in that capacity by a person licensed as a mortgage originator.

Subd. 3. De minimis offenses. Approval is automatically granted and an application will not be required if the covered offense is considered de minimis because it meets all of the following criteria:

(1) there is only one conviction or program entry of record for a covered offense;

(2) the offense was punishable by imprisonment for a term of less than one year and/or a fine of less than $1,000, and the individual did not serve time in jail;

(3) the conviction or program was entered at least five years before the date an application would otherwise be required; and

(4) the offense did not involve a financial institution or residential mortgage loans.

Subd. 4. Prior consent. (a) An application for prior consent of the commissioner under this section must be in writing, under oath, and on a form obtained from and prescribed by the commissioner. The following factors must be considered by the commissioner when reviewing an application:

(1) the specific nature of the offense and the circumstances surrounding the offense;

(2) evidence of rehabilitation since the offense;

(3) the age of the person at the time of conviction; and

(4) whether or not restitution has been made.

(b) The receipt by an individual of prior consent of the commissioner under this section must not be construed as imposing upon an employer an affirmative obligation to employ that individual in any capacity. Nothing in this section precludes an employer from denying employment based upon the existence of a criminal offense specified in subdivision 2 or for any other lawful reason.

History: 2005 c 118 s 8



Section 58.13 — STANDARDS OF CONDUCT.

Subdivision 1. Generally. (a) No person acting as a residential mortgage originator or servicer, including a person required to be licensed under this chapter, and no person exempt from the licensing requirements of this chapter under section 58.04, except as otherwise provided in paragraph (b), shall:

(1) fail to maintain a trust account to hold trust funds received in connection with a residential mortgage loan;

(2) fail to deposit all trust funds into a trust account within three business days of receipt; commingle trust funds with funds belonging to the licensee or exempt person; or use trust account funds for any purpose other than that for which they are received;

(3) unreasonably delay the processing of a residential mortgage loan application, or the closing of a residential mortgage loan. For purposes of this clause, evidence of unreasonable delay includes but is not limited to those factors identified in section 47.206, subdivision 7, clause (d);

(4) fail to disburse funds according to its contractual or statutory obligations;

(5) fail to perform in conformance with its written agreements with borrowers, investors, other licensees, or exempt persons;

(6) charge a fee for a product or service where the product or service is not actually provided, or misrepresent the amount charged by or paid to a third party for a product or service;

(7) fail to comply with sections 345.31 to 345.60, the Minnesota unclaimed property law;

(8) violate any provision of any other applicable state or federal law regulating residential mortgage loans including, without limitation, sections 47.20 to 47.208 and 47.58;

(9) make or cause to be made, directly or indirectly, any false, deceptive, or misleading statement or representation in connection with a residential loan transaction including, without limitation, a false, deceptive, or misleading statement or representation regarding the borrower's ability to qualify for any mortgage product;

(10) conduct residential mortgage loan business under any name other than that under which the license or certificate of exemption was issued;

(11) compensate, whether directly or indirectly, coerce or intimidate an appraiser for the purpose of influencing the independent judgment of the appraiser with respect to the value of real estate that is to be covered by a residential mortgage or is being offered as security according to an application for a residential mortgage loan;

(12) issue any document indicating conditional qualification or conditional approval for a residential mortgage loan, unless the document also clearly indicates that final qualification or approval is not guaranteed, and may be subject to additional review;

(13) make or assist in making any residential mortgage loan with the intent that the loan will not be repaid and that the residential mortgage originator will obtain title to the property through foreclosure;

(14) provide or offer to provide for a borrower, any brokering or lending services under an arrangement with a person other than a licensee or exempt person, provided that a person may rely upon a written representation by the residential mortgage originator that it is in compliance with the licensing requirements of this chapter;

(15) claim to represent a licensee or exempt person, unless the person is an employee of the licensee or exempt person or unless the person has entered into a written agency agreement with the licensee or exempt person;

(16) fail to comply with the record keeping and notification requirements identified in section 58.14 or fail to abide by the affirmations made on the application for licensure;

(17) represent that the licensee or exempt person is acting as the borrower's agent after providing the nonagency disclosure required by section 58.15, unless the disclosure is retracted and the licensee or exempt person complies with all of the requirements of section 58.16;

(18) make, provide, or arrange for a residential mortgage loan that is of a lower investment grade if the borrower's credit score or, if the originator does not utilize credit scoring or if a credit score is unavailable, then comparable underwriting data, indicates that the borrower may qualify for a residential mortgage loan, available from or through the originator, that is of a higher investment grade, unless the borrower is informed that the borrower may qualify for a higher investment grade loan with a lower interest rate and/or lower discount points, and consents in writing to receipt of the lower investment grade loan;

For purposes of this section, "investment grade" refers to a system of categorizing residential mortgage loans in which the loans are: (i) commonly referred to as "prime" or "subprime"; (ii) commonly designated by an alphabetical character with "A" being the highest investment grade; and (iii) are distinguished by interest rate or discount points or both charged to the borrower, which vary according to the degree of perceived risk of default based on factors such as the borrower's credit, including credit score and credit patterns, income and employment history, debt ratio, loan-to-value ratio, and prior bankruptcy or foreclosure;

(19) make, publish, disseminate, circulate, place before the public, or cause to be made, directly or indirectly, any advertisement or marketing materials of any type, or any statement or representation relating to the business of residential mortgage loans that is false, deceptive, or misleading;

(20) advertise loan types or terms that are not available from or through the licensee or exempt person on the date advertised, or on the date specified in the advertisement. For purposes of this clause, advertisement includes, but is not limited to, a list of sample mortgage terms, including interest rates, discount points, and closing costs provided by licensees or exempt persons to a print or electronic medium that presents the information to the public;

(21) use or employ phrases, pictures, return addresses, geographic designations, or other means that create the impression, directly or indirectly, that a licensee or other person is a governmental agency, or is associated with, sponsored by, or in any manner connected to, related to, or endorsed by a governmental agency, if that is not the case;

(22) violate section 82.77, relating to table funding;

(23) make, provide, or arrange for a residential mortgage loan all or a portion of the proceeds of which are used to fully or partially pay off a "special mortgage" unless the borrower has obtained a written certification from an authorized independent loan counselor that the borrower has received counseling on the advisability of the loan transaction. For purposes of this section, "special mortgage" means a residential mortgage loan originated, subsidized, or guaranteed by or through a state, tribal, or local government, or nonprofit organization, that bears one or more of the following nonstandard payment terms which substantially benefit the borrower: (i) payments vary with income; (ii) payments of principal or interest are not required or can be deferred under specified conditions; (iii) principal or interest is forgivable under specified conditions; or (iv) where no interest or an annual interest rate of two percent or less is charged in connection with the loan. For purposes of this section, "authorized independent loan counselor" means a nonprofit, third-party individual or organization providing homebuyer education programs, foreclosure prevention services, mortgage loan counseling, or credit counseling certified by the United States Department of Housing and Urban Development, the Minnesota Home Ownership Center, the Minnesota Mortgage Foreclosure Prevention Association, AARP, or NeighborWorks America;

(24) make, provide, or arrange for a residential mortgage loan without verifying the borrower's reasonable ability to pay the scheduled payments of the following, as applicable: principal; interest; real estate taxes; homeowner's insurance, assessments, and mortgage insurance premiums. For loans in which the interest rate may vary, the reasonable ability to pay shall be determined based on a fully indexed rate and a repayment schedule which achieves full amortization over the life of the loan. For all residential mortgage loans, the borrower's income and financial resources must be verified by tax returns, payroll receipts, bank records, or other similarly reliable documents.

Nothing in this section shall be construed to limit a mortgage originator's or exempt person's ability to rely on criteria other than the borrower's income and financial resources to establish the borrower's reasonable ability to repay the residential mortgage loan, including criteria established by the United States Department of Veterans Affairs or the United States Department of Housing and Urban Development for interest rate reduction refinancing loans or streamline loans, or criteria authorized or promulgated by the Federal National Mortgage Association or Federal Home Loan Mortgage Corporation; however, such other criteria must be verified through reasonably reliable methods and documentation. The mortgage originator's analysis of the borrower's reasonable ability to repay may include, but is not limited to, consideration of the following items, if verified: (1) the borrower's current and expected income; (2) current and expected cash flow; (3) net worth and other financial resources other than the consumer's equity in the dwelling that secures the loan; (4) current financial obligations; (5) property taxes and insurance; (6) assessments on the property; (7) employment status; (8) credit history; (9) debt-to-income ratio; (10) credit scores; (11) tax returns; (12) pension statements; and (13) employment payment records, provided that no mortgage originator shall disregard facts and circumstances that indicate that the financial or other information submitted by the consumer is inaccurate or incomplete. A statement by the borrower to the residential mortgage originator or exempt person of the borrower's income and resources or sole reliance on any single item listed above is not sufficient to establish the existence of the income or resources when verifying the reasonable ability to pay.

(25) engage in "churning." As used in this section, "churning" means knowingly or intentionally making, providing, or arranging for a residential mortgage loan when the new residential mortgage loan does not provide a reasonable, tangible net benefit to the borrower considering all of the circumstances including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's circumstances;

(26) the first time a residential mortgage originator orally informs a borrower of the anticipated or actual periodic payment amount for a first-lien residential mortgage loan which does not include an amount for payment of property taxes and hazard insurance, the residential mortgage originator must inform the borrower that an additional amount will be due for taxes and insurance and, if known, disclose to the borrower the amount of the anticipated or actual periodic payments for property taxes and hazard insurance. This same oral disclosure must be made each time the residential mortgage originator orally informs the borrower of a different anticipated or actual periodic payment amount change from the amount previously disclosed. A residential mortgage originator need not make this disclosure concerning a refinancing loan if the residential mortgage originator knows that the borrower's existing loan that is anticipated to be refinanced does not have an escrow account; or

(27) make, provide, or arrange for a residential mortgage loan, other than a reverse mortgage pursuant to United States Code, title 15, chapter 41, if the borrower's compliance with any repayment option offered pursuant to the terms of the loan will result in negative amortization during any six-month period.

(b) Paragraph (a), clauses (24) through (27), do not apply to a state or federally chartered bank, savings bank, or credit union, an institution chartered by Congress under the Farm Credit Act, or to a person making, providing, or arranging a residential mortgage loan originated or purchased by a state agency or a tribal or local unit of government. This paragraph supersedes any inconsistent provision of this chapter.

[See Note.]

Subd. 2. Statements, representations, or advertising. A statement, representation, or advertisement is deceptive or misleading if it has the capacity or tendency to deceive or mislead a borrower or potential borrower. The commissioner shall consider the following factors in deciding whether a statement, representation, or advertisement is deceptive or misleading: the overall impression that the statement, representation, or advertisement reasonably creates; the particular type of audience to which it is directed; and whether it may be reasonably comprehended by the segment of the public to which it is directed.

History: 1998 c 343 art 1 s 13; 2004 c 203 art 1 s 1; art 2 s 61; 2007 c 18 s 2; 2007 c 74 s 3; 2008 c 241 s 1; 2008 c 276 s 2; 2009 c 37 art 3 s 9

NOTE: Subdivision 1, clauses (9) and (19), were found preempted for national banks by the federal National Bank Act in Bohnhoff v. Wells Fargo Bank, N.A., 853 F.Supp.2d 849 (D. Minn. 2012).



Section 58.136 — RATES AND CHARGES.

Notwithstanding any other law to the contrary, a residential mortgage originator making a residential mortgage loan to a borrower located in this state must comply with any applicable limits on the rate and amount of interest, discount points, finance charges, fees, and other charges as found in the laws of this state.

Nothing in this section authorizes a residential mortgage originator to make loans on terms and conditions that would not be available to it in the absence of this section.

This section applies to residential mortgage originators located in this state and residential mortgage originators located outside this state.

History: 2001 c 56 s 9



Section 58.137 — INTEREST, POINTS, FINANCE CHARGES, FEES, AND OTHER CHARGES.

Subdivision 1. Financed interest, points, finance charges, fees, and other charges. A residential mortgage originator making or modifying a residential mortgage loan to a borrower located in this state must not include in the principal amount of any residential mortgage loan all or any portion of any lender fee in an aggregate amount exceeding five percent of the loan amount. This subdivision shall not apply to residential mortgage loans which are insured or guaranteed by the secretary of housing and urban development or the administrator of veterans affairs or the administrator of the Farmers Home Administration or any successor.

"Lender fee" means interest, points, finance charges, fees, and other charges payable in connection with the residential mortgage loan: (1) by the borrower to any residential mortgage originator or to any assignee of any residential mortgage originator; or (2) by the lender to a mortgage broker. Lender fee does not include recording fees, mortgage registration taxes, pass-throughs, or other amounts that are paid by any person to any government entity, filing office, or other third party that is not a residential mortgage originator or an assignee of a residential mortgage originator. Lender fee also does not include any amount that is set aside to pay taxes or insurance on any property securing the residential mortgage loan.

"Loan amount" means: (1) for a line of credit, the maximum principal amount of the line of credit; and (2) for any other residential mortgage loan, the principal amount of the residential mortgage loan excluding all interest, points, finance charges, fees, and other charges. A residential mortgage originator shall not charge, receive, or collect any excess financed interest, points, finance charges, fees, or other charges described in this subdivision, or any interest, points, finance charges, fees, or other charges with respect to this excess.

Subd. 2. Prepayment penalties. (a) A residential mortgage originator making a residential mortgage loan that is a prime loan to a borrower located in this state shall not charge, receive, or collect any prepayment penalty, fee, premium, or other charge:

(1) for any partial prepayment of the residential mortgage loan; or

(2) for any prepayment of the residential mortgage loan upon the sale of any residential real property, or the sale of any stock, interest, or lease relating to cooperative ownership of residential real property, securing the loan; or

(3) for any prepayment of the residential mortgage loan if the prepayment is made more than 42 months after the date of the note or other agreement for the residential mortgage loan; or

(4) for any prepayment of the residential mortgage loan if the aggregate amount of all prepayment penalties, fees, premiums, and other charges exceeds the lesser of (i) an amount equal to two percent of the unpaid principal balance of the residential mortgage loan at the time of prepayment, or (ii) an amount equal to 60 days' interest, at the interest rate in effect on the residential mortgage loan at the time of prepayment, on the unpaid principal balance of the residential mortgage loan at the time of prepayment.

(b) If a residential mortgage originator offers or makes residential mortgage loans to any borrowers located in this state with prepayment penalties, fees, premiums, or other charges exceeding the maximum amount under paragraph (a), clause (4), then the residential mortgage originator shall provide the following disclosure to each prospective borrower located in this state that requests a residential mortgage loan from the residential mortgage originator, whether or not the prospective borrower receives a residential mortgage loan:

THIS IS VERY IMPORTANT

THIS LENDER CHARGES YOU A SUBSTANTIAL PENALTY IF YOU PAY OFF OR REFINANCE YOUR LOAN BEFORE MATURITY. ASK THE LENDER HOW MUCH THE PENALTY WILL BE FOR YOUR LOAN.

The residential mortgage originator shall read the disclosure to the prospective borrower when the prospective borrower requests a residential mortgage loan, and again within three days before the borrower signs the note or other agreement for the residential mortgage loan. The residential mortgage originator also shall provide the disclosure to the prospective borrower in writing so that it is received by the prospective borrower within five days after the residential mortgage originator receives the prospective borrower's request for a residential mortgage loan, and again within three days before the prospective borrower signs the note or other agreement for the residential mortgage loan. The written disclosure must be stated in at least 16-point capitalized boldface type on a single sheet of paper that contains only the disclosure, the date on which the disclosure form is sent or provided, the name, address, and telephone number of the residential mortgage originator, the name and address of the prospective borrower, and, at the option of the residential mortgage originator, the prospective borrower's dated and signed acknowledgment of receipt of the disclosure form. The provisions of the disclosure form, other than the disclosure in this subdivision, are not required to be in at least 16-point capitalized boldface type. The prospective borrower shall be permitted to keep a copy of each written disclosure form. When a prospective borrower asks a residential mortgage originator for information about a prepayment penalty, the residential mortgage originator shall give the prospective borrower the requested information, and shall tell the borrower the highest aggregate amount of the prepayment penalties, fees, premiums, and other charges that the residential mortgage originator would charge to the prospective borrower for prepayment of the residential mortgage loan one year after it is funded, based on a hypothetical unpaid principal balance of $100,000 and also based on the highest interest rate that the residential mortgage originator would charge to the prospective borrower. A mortgage originator responding to requests for residential mortgage loans via the Internet may make the disclosure in a manner acceptable to the commissioner.

(c) A residential mortgage originator shall not enter into a subprime loan that contains a provision requiring or permitting the imposition of a penalty, fee, premium, or other charge in the event the residential mortgage loan is prepaid in whole or in part. This prohibition does not apply to any loan with a principal amount that, or, in the case of an open-end credit plan, in which the borrower's initial maximum credit limit, exceeds the conforming loan size limit for a single-family dwelling as established from time to time by Fannie Mae.

Subd. 3. Application. This section applies to residential mortgage originators located in this state and residential mortgage originators located outside this state.

History: 2002 c 342 s 8; 2007 c 18 s 3; 2007 c 74 s 4



Section 58.14 — RECORD KEEPING AND NOTIFICATION REQUIREMENTS.

Subdivision 1. Change in licensing data. A licensee must advise the commissioner of any material changes to the information submitted in the most recent license application within ten days of the change.

Subd. 2. Notice of bankruptcy petitions. A licensee or person who has been issued a certificate of exemption must advise the commissioner in writing immediately of any bankruptcy petitions filed against or by the licensee.

Subd. 3. Documentation and resolution of complaints. A licensee or exempt person must investigate and attempt to resolve complaints made regarding acts or practices subject to the provisions of this chapter. If a complaint is received in writing, the licensee or exempt person must maintain a file containing all materials relating to the complaint and subsequent investigation for a period of 60 months.

Subd. 4. Trust account records for mortgage originators. A residential mortgage originator shall keep and maintain for 60 months a record of all trust funds, sufficient to identify the transaction, date and source of receipt, and date and identification of disbursement.

Subd. 5. Record retention. A licensee or exempt person must keep and maintain for 60 months the business records, including advertisements, regarding residential mortgage loans applied for, originated, or serviced in the course of its business.

History: 1998 c 343 art 1 s 14; 2001 c 56 s 10; 2008 c 240 s 3-5



Section 58.15 — DISCLOSURE REQUIREMENTS FOR CERTAIN RESIDENTIAL MORTGAGE ORIGINATORS.

Subdivision 1. Nonagency disclosure. If a residential mortgage originator or exempt person other than a mortgage broker does not contract or offer to contract to act as an agent of a borrower, or accept an advance fee, it must, within three business days of accepting an application for a residential mortgage loan, provide the borrower with a written disclosure as provided in subdivision 2.

Subd. 2. Form and content requirements. The disclosure must be a separate document, 8-1/2 inches by 11 inches, must be signed by the borrower and must contain the following statement in 14-point boldface print:

Originator IS NOT ACTING AS YOUR AGENT IN CONNECTION WITH OBTAINING A RESIDENTIAL MORTGAGE LOAN. WHILE WE SEEK TO ASSIST YOU IN MEETING YOUR FINANCIAL NEEDS, WE CANNOT GUARANTEE THE LOWEST OR BEST TERMS AVAILABLE IN THE MARKET.

Subd. 3. Electronic application disclosure requirement. In case of an electronic residential mortgage application, the disclosure requirements of this section may be satisfied by providing the disclosure statement as a separate screen if the disclosure must be acknowledged by the borrower before an application is accepted.

Subd. 4. Exemption from disclosure requirement. If the Department of Housing and Urban Development adopts and implements a disclosure requirement that the commissioner determines to be substantially similar to the disclosure required in subdivision 2, compliance with the HUD disclosure shall be considered sufficient to satisfy the requirements of subdivision 2.

History: 1998 c 343 art 1 s 15; 2001 c 56 s 11; 2007 c 18 s 4



Section 58.16 — RESIDENTIAL MORTGAGE ORIGINATORS; STANDARDS OF CONDUCT FOR AGENCY OR ADVANCE FEE TRANSACTIONS.

Subdivision 1. Compliance. Residential mortgage originators who solicit or receive an advance fee in exchange for assisting a borrower located in this state in obtaining a loan secured by a lien on residential real estate, or who offer to act as an agent of the borrower located in this state in obtaining a loan secured by a lien on residential real estate shall be considered to have created a fiduciary relationship with the borrower and shall comply with the requirements of subdivisions 2 to 7. This section does not apply to mortgage brokers who do not solicit or receive an advance fee.

Subd. 2. Contract provisions. (a) A residential mortgage originator who engages in the activities described in subdivision 1 shall enter into a written contract with each borrower and shall provide a copy of the written contract to each borrower at or before the time of receipt of any fee or valuable consideration paid for mortgage origination services. The written contract must:

(1) specifically describe the services to be provided by the residential mortgage originator and if the originator collects an advance fee, the dates by which the services will be performed;

(2) specifically identify whether the residential mortgage originator may receive compensation from sources other than the borrower in connection with the loan transaction;

(3) state the total amount of commission or compensation that the borrower agrees to pay for the residential mortgage originator's services, or the basis on which the compensation will be computed;

(4) state the maximum rate of interest to be charged on any residential mortgage loan obtained;

(5) contain a statement that notifies the borrower of the right to cancel the contract according to subdivision 3 and disclose the cancellation rights and procedures provided in subdivision 3; and

(6) disclose, with respect to the 12-month period ending ten business days before the date of the contract in question, the percentage of the mortgage originator's customers for whom loans have actually been funded as a result of the residential mortgage originator's services.

(b) If an advance fee is solicited or received the contract must also:

(1) identify the trust account into which the fees or consideration will be deposited;

(2) set forth the circumstances under which the residential mortgage originator will be entitled to disbursement from the trust account; and

(3) set forth the circumstances under which the borrower will be entitled to a refund of all or part of the fee.

Subd. 3. Cancellation. A borrower who pays an advance fee, or who enters into a contract for residential mortgage services as set forth in subdivisions 1 and 2, has an unconditional right to rescind the contract for residential mortgage origination services at any time until midnight of the third business day after the day on which the contract is signed. Cancellation is evidenced by the borrower giving written notice of cancellation to the residential mortgage originator at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox properly addressed to the originator with postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the borrower not be bound by the contract. No act of a borrower or a residential mortgage originator is effective to waive the right to rescind as provided in this subdivision.

Subd. 4. Trust account. The residential mortgage originator shall deposit in a trust account within three business days all fees received before the time a loan is actually funded. The trust account must be in a financial institution located within the state of Minnesota, and, with respect to advance fees, the account must be controlled by an unaffiliated accountant, attorney, or bank.

Subd. 5. Records. The residential mortgage originator shall maintain a separate record of all fees received for services performed or to be performed as a residential mortgage originator. Each record must set forth the date the funds are received; the person from whom the funds are received; the amount received; the date of deposit in the escrow account, the account number, the date the funds are disbursed and the check number of the disbursement, and a description of each disbursement and the justification for the disbursement.

Subd. 6. Monthly statement. The residential mortgage originator shall provide to each borrower at least monthly a detailed written accounting of all disbursements of the borrower's funds from the trust account.

Subd. 7. Disclosure of lenders. The residential mortgage originator shall provide to each borrower at the expiration of the contract a list of the lenders or loan sources to whom loan applications were submitted on behalf of the borrower.

History: 1998 c 343 art 1 s 16; 2004 c 203 art 1 s 2,3; 2005 c 118 s 9; 2007 c 18 s 5



Section 58.161 — MORTGAGE BROKER DUTIES OF AGENCY.

Subdivision 1. Generally. A mortgage broker shall be considered to have created an agency relationship with the borrower in all cases and shall comply with the following duties:

(1) mortgage brokers shall act in the borrower's best interest and in the utmost good faith toward borrowers, and shall not compromise a borrower's right or interest in favor of another's right or interest, including a right or interest of the mortgage broker. A mortgage broker shall not accept, give, or charge any undisclosed compensation or realize any undisclosed remuneration, either through direct or indirect means, that inures to the benefit of the mortgage broker on an expenditure made for the borrower;

(2) mortgage brokers will carry out all lawful instructions given by borrowers;

(3) mortgage brokers will disclose to borrowers all material facts of which the mortgage broker has knowledge which might reasonably affect the borrower's rights, interests, and/or ability to receive the borrower's intended benefit from the residential mortgage loan, but not facts which are reasonably susceptible to the knowledge of the borrower;

(4) mortgage brokers will use reasonable care in performing duties; and

(5) mortgage brokers will account to a borrower for all the borrower's money and property received as agent.

Subd. 2. Scope. (a) The duty of agency between mortgage broker and borrower applies when the mortgage broker is acting in the capacity of mortgage broker as described in section 58.02, subdivision 14 or 23.

(b) Nothing in this section prohibits a mortgage broker from contracting for or collecting a fee for services rendered and which had been disclosed to the borrower in advance of the provision of such services.

(c) Nothing in this section requires a mortgage broker to obtain a loan containing terms or conditions not available to the mortgage broker in the mortgage broker's usual course of business, or to obtain a loan for the borrower from a mortgage lender with whom the mortgage broker does not have a business relationship.

History: 2007 c 18 s 6



Section 58.162 — TRANSACTION AGENTS OR SERVICERS; DISCLOSURE OF NOTE OWNER INFORMATION TO MORTGAGOR.

Upon written request of a mortgagor, a transaction agent or servicer shall provide in writing to the mortgagor the identity, address, and telephone number of the current owner of the note secured by the mortgage, based on the transaction agent's or servicer's actual knowledge. A transaction agent or servicer must provide the information within ten business days of receipt of the request. Upon request of a mortgagor, a transaction agent or servicer must provide this information about the current owner of the note without a fee once per calendar year. In lieu of complying with this section, a transaction agent or servicer may comply with the requirements of section 6(k) of the Real Estate Settlement Procedures Act, as amended by section 1463 of Public Law 111-203, regardless of whether those acts apply to the mortgage.

History: 2011 c 61 s 1



Section 58.17 — SCOPE OF CHAPTER.

Subdivision 1. Residential mortgage originator services. This chapter applies when an offer of residential mortgage origination services is made to a borrower in this state or when the residential mortgage originator is located in this state.

Subd. 2. Residential mortgage servicing. The provisions of this chapter regarding residential mortgage servicing apply when the borrower is a resident of this state.

Subd. 3. Offer. For purposes of this section, an "offer" means any advertisement or solicitation of any type, including an advertisement or solicitation in newspapers and magazines, by mail, by telephone, on television, on radio, or via the Internet or any other electronic medium of any kind, for residential mortgage originator services. The term "offer" excludes an advertisement or solicitation that specifically states that the services are not available to Minnesota residents.

History: 1998 c 343 art 1 s 17



Section 58.18 — PRIVATE RIGHT OF ACTION.

Subdivision 1. Remedies. A borrower injured by a violation of the standards, duties, prohibitions, or requirements of sections 58.13, 58.136, 58.137, 58.16, and 58.161 shall have a private right of action and the court shall award:

(1) actual, incidental, and consequential damages;

(2) statutory damages equal to the amount of all lender fees included in the amount of the principal of the residential mortgage loan as defined in section 58.137;

(3) punitive damages if appropriate, and as provided in sections 549.191 and 549.20; and

(4) court costs and reasonable attorney fees.

Subd. 2. Private attorney general statute. A borrower injured by a violation of the standards, duties, prohibitions, or requirements of sections 58.13, 58.136, 58.137, 58.16, and 58.161 also may bring an action under section 8.31. A private right of action by a borrower under this chapter is in the public interest.

Subd. 3. Remedies cumulative. The remedies provided in this section are cumulative and do not restrict any other right or remedy otherwise available to the borrower.

Subd. 4. Exemption. This section does not apply to a residential mortgage loan originated by a federal or state chartered bank, savings bank, or credit union.

History: 2007 c 74 s 5; 2008 c 276 s 3,4



Section 58.19 — REVERSE MORTGAGE LOANS COORDINATION WITH CHAPTER 47.

No person acting as a residential mortgage originator or servicer, including a person required to be licensed under this chapter, and no person exempt from the licensing requirements of this chapter under section 58.04, shall make, provide, or arrange for a reverse mortgage as defined in chapter 47 without complying with that chapter.

History: 2010 c 375 s 7






Chapter 58A — INDIVIDUAL MORTGAGE ORIGINATOR LICENSING

Section 58A.01 — TITLE.

This chapter may be cited as the "Minnesota Secure and Fair Enforcement for Mortgage Licensing Act of 2010" or "Minnesota S.A.F.E. Mortgage Licensing Act of 2010."

History: 2010 c 347 art 4 s 1



Section 58A.02 — DEFINITIONS.

Subdivision 1. Application. For purposes of this chapter, the definitions in subdivisions 2 to 15 have the meanings given them.

Subd. 2. Depository institution. "Depository institution" has the meaning given in United States Code, title 12, section 1813, and includes a credit union.

Subd. 3. Federal banking agencies. "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the comptroller of the currency, the director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

Subd. 4. Immediate family member. "Immediate family member" means a spouse, child, sibling, a parent, grandparent, or grandchild. This includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

Subd. 5. Individual. "Individual" means a natural person.

Subd. 6. Loan processor or underwriter. "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under chapter 58. For purposes of this subdivision, the term "clerical or support duties" may include after the receipt of an application:

(1) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(2) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that the communication does not include offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

Subd. 7. Mortgage loan originator. "Mortgage loan originator":

(1) means an individual who for compensation or gain or in the expectation of compensation or gain:

(i) takes a residential mortgage loan application; or

(ii) offers or negotiates terms of a residential mortgage loan;

(2) does not include an individual engaged solely as a loan processor or underwriter except as otherwise provided in section 58A.03, subdivision 3;

(3) does not include a person or entity that only performs real estate brokerage activities and is licensed or registered according to Minnesota law, unless the person or entity is compensated by a lender, a mortgage broker, or other mortgage loan originator or by an agent of the lender, mortgage broker, or other mortgage loan originator;

(4) does not include a person or entity solely involved in extensions of credit relating to timeshare plans, as that term is defined in United States Code, title 11, section 101(53D); and

(5) does not include a person who merely assists, without advising, the consumer in locating or understanding a loan application, and does not do anything that would be considered to be acting as a mortgage loan originator under federal or state laws. This clause is subject to final approval by the United States Department of Housing and Urban Development, and is severable to the extent that the department determines that it is not compliant with federal law.

Subd. 8. Nationwide Mortgage Licensing System and Registry. "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

Subd. 9. Nontraditional mortgage product. "Nontraditional mortgage product" means a mortgage product other than a 30-year fixed rate mortgage loan.

Subd. 9a. Offers or negotiates terms of a residential mortgage loan for compensation or gain. "Offers or negotiates terms of a residential mortgage loan for compensation or gain" means an individual:

(1)(i) presents for acceptance by a borrower or prospective borrower residential mortgage loan terms;

(ii) communicates directly or indirectly with a borrower or prospective borrower for the purpose of reaching an understanding about prospective residential mortgage loan terms; or

(iii) recommends, refers, or steers a borrower to a particular lender or set of residential mortgage loan terms, in accordance with a duty to or incentive from any person other than the borrower or prospective borrower; and

(2) receives or expects to receive payment of money or anything of value in connection with the activities described in clause (1) or as a result of any residential mortgage loan terms entered into as a result of such activities.

This subdivision is subject to final approval by the United States Department of Housing and Urban Development, and is severable to the extent that the department determines that it is not compliant with federal law.

Subd. 10. Person. "Person" means a natural person, corporation, company, limited liability company, partnership, or association.

Subd. 11. Real estate brokerage activity. "Real estate brokerage activity" means an activity that involves offering or providing real estate brokerage services to the public, including:

(1) acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(2) bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(3) negotiating, on behalf of a party, a portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property other than in connection with providing financing with respect to the transaction;

(4) engaging in an activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and

(5) offering to engage in any activity, or act in any capacity, described in clause (1), (2), (3), or (4).

Subd. 12. Registered mortgage loan originator. "Registered mortgage loan originator" means an individual who:

(1) meets the definition of mortgage loan originator and is an employee of:

(i) a depository institution;

(ii) a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or

(iii) an institution regulated by the Farm Credit Administration; and

(2) is registered with, and maintains a unique identifier through, the Nationwide Mortgage Licensing System and Registry.

Subd. 13. Residential mortgage loan. "Residential mortgage loan" means a loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in United States Code, title 15, section 1602(v), or residential real estate upon which a dwelling is constructed or intended to be constructed.

Subd. 14. Residential real estate. "Residential real estate" means real property located in Minnesota, upon which a dwelling is constructed or is intended to be constructed.

Subd. 14a. Takes a residential mortgage loan application. "Takes a residential mortgage loan application" means the individual receives a residential mortgage loan application for the purpose of deciding, or influencing or soliciting the decision of another, whether to extend an offer of residential mortgage loan terms to a borrower or prospective borrower, or to accept the terms offered by a borrower or prospective borrower in response to a solicitation, whether the application is received directly or indirectly from the borrower or prospective borrower. This subdivision is subject to final approval by the United States Department of Housing and Urban Development, and is severable to the extent that the department determines that it is not compliant with federal law.

Subd. 15. Unique identifier. "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

History: 2010 c 347 art 4 s 2



Section 58A.03 — LICENSE AND REGISTRATION REQUIRED.

Subdivision 1. Generally. An individual, unless specifically exempted from this chapter under subdivision 2, shall not engage in the business of a mortgage loan originator with respect to a dwelling located in this state without first obtaining and maintaining a license under this chapter. An individual may not engage in the mortgage loan business unless the individual is employed and supervised by an entity which is either licensed or exempt from licensing under chapter 58. A licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

Subd. 2. Exemptions. The following are exempt from this chapter:

(1) a registered mortgage loan originator, when acting for an entity described in section 58A.02, subdivision 12, clause (1);

(2) an individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual;

(3) an individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence;

(4) a licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of the lender, mortgage broker, or other mortgage loan originator; and

(5) an employee of a nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, or a local unit of government, that is not otherwise engaged in the mortgage loan business, engaged in the financing of housing for low- and moderate-income households or housing counseling under programs designed specifically for those purposes, to the extent exempted by the commissioner by rule, advisory ruling, or interpretation, after taking into consideration any law, rule, advisory ruling, or interpretation by the United States Department of Housing and Urban Development.

Subd. 3. Independent contractor loan processors or underwriters. A loan processor or underwriter who is an independent contractor may not engage in the activities of a loan processor or underwriter unless the independent contractor loan processor or underwriter obtains and maintains a license under subdivision 1. An independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

History: 2010 c 347 art 4 s 3



Section 58A.04 — STATE LICENSE AND REGISTRATION APPLICATION AND ISSUANCE.

Subdivision 1. Application form. An applicant for a license shall apply in a form as prescribed by the commissioner. The form must contain content as set forth by rule, instruction, or procedure of the commissioner and may be changed or updated as necessary by the commissioner in order to carry out the purposes of this chapter.

Subd. 2. Commissioner may establish relationships or contracts. In order to fulfill the purposes of this chapter, the commissioner is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this chapter.

Subd. 3. Waive or modify requirements. For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the commissioner is authorized to waive or modify, in whole or in part, by rule or order, any or all of the requirements of this chapter and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

Subd. 4. Background checks. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:

(1) fingerprints for submission to the Federal Bureau of Investigation, and a governmental agency or entity authorized to receive the information for a state, national, and international criminal history background check; and

(2) personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry, including the submission of authorization for the Nationwide Mortgage Licensing System and Registry and the commissioner to obtain:

(i) an independent credit report obtained from a consumer reporting agency described in United States Code, title 15, section 1681a(p); and

(ii) information related to administrative, civil, or criminal findings by a governmental jurisdiction.

Subd. 5. Agent for purposes of requesting and distributing criminal information. For the purposes of this section and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of subdivision 4, clauses (1) and (2), the commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency.

Subd. 6. Agent for purposes of requesting and distributing noncriminal information. For the purposes of this section and in order to reduce the points of contact which the commissioner may have to maintain for purposes of subdivision 4, clause (2), the commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the commissioner.

History: 2010 c 347 art 4 s 4



Section 58A.045 — TERM OF LICENSE AND FEES.

Subdivision 1. Term. Licenses for mortgage loan originators issued under this chapter expire on December 31 and are renewable on January 1 of each year after that date.

Subd. 2. Fees. The following fees must be paid to the commissioner:

(1) for a mortgage loan originator license, $90; and

(2) for a renewal mortgage loan originator license, $50.

History: 2010 c 347 art 4 s 5



Section 58A.05 — ISSUANCE OF LICENSE.

The commissioner shall not issue a mortgage loan originator license unless the commissioner finds at a minimum, that:

(1) the applicant has never had a mortgage loan originator license revoked in a governmental jurisdiction, except that a subsequent formal vacation of a revocation shall not be deemed a revocation;

(2) the applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court:

(i) during the seven-year period preceding the date of the application for licensing and registration;

(ii) at any time preceding the date of application, if the felony involved an act of fraud, dishonesty, or a breach of trust, or money laundering; or

(iii) provided that a pardon of a conviction is not a conviction for purposes of this clause;

(3) the applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this chapter. For purposes of this chapter, a person has shown that the person is not financially responsible when the person has shown a disregard in the management of the person's own financial condition. A determination that an individual has not shown financial responsibility may include, but is not limited to:

(i) current outstanding judgments, except judgments solely as a result of medical expenses;

(ii) current outstanding tax liens or other government liens and filings;

(iii) foreclosures within the past three years; and

(iv) a pattern of seriously delinquent accounts within the past three years;

(4) the applicant has completed the prelicensing education requirement described in section 58A.06;

(5) the applicant has passed a written test that meets the test requirement described in section 58A.07; and

(6) the applicant has met the surety bond requirement as required under section 58A.13.

History: 2010 c 347 art 4 s 6



Section 58A.06 — PRELICENSING AND RELICENSING EDUCATION OF LOAN ORIGINATORS.

Subdivision 1. Minimum educational requirements. In order to meet the prelicensing education requirement referred to in section 58A.05, clause (4), a person shall complete at least 20 hours of education approved according to subdivision 2, that includes at least:

(1) three hours of federal law and regulations;

(2) three hours of ethics, which includes instruction on fraud, consumer protection, and fair lending issues; and

(3) two hours of training related to lending standards for the nontraditional mortgage product marketplace.

Subd. 2. Approved educational courses. For purposes of subdivision 1, prelicensing education courses must be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a prelicensing education course must include review and approval of the course provider.

Subd. 3. Approval of employer and affiliate educational courses. Nothing in this section precludes a prelicensing education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

Subd. 4. Venue of education. Prelicensing education may be offered in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

Subd. 5. Reciprocity of education. The prelicensing education requirements approved by the Nationwide Mortgage Licensing System and Registry in subdivision 1 for a state must be accepted as credit toward completion of prelicensing education requirements in Minnesota.

Subd. 6. Relicensing education requirements. A person previously licensed under this chapter after July 31, 2010, applying to be licensed again must prove that the person has completed all of the continuing education requirements for the year in which the license was last held.

History: 2010 c 347 art 4 s 7



Section 58A.07 — TESTING OF LOAN ORIGINATORS.

Subdivision 1. Generally. In order to meet the written test requirement referred to in section 58A.05, clause (5), an individual shall pass, in accordance with the standards established under this section, a qualified written test developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards.

Subd. 2. Qualified test. A written test must not be treated as a qualified written test for purposes of subdivision 1 unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) ethics;

(2) federal law and regulation pertaining to mortgage origination;

(3) state law and rule pertaining to mortgage origination; and

(4) federal and state law and rule, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

Subd. 3. Testing location. Nothing in this section prohibits a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of a subsidiary or affiliate of the employer of the applicant, or the location of an entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

Subd. 4. Minimum competence. (a) An individual is not considered to have passed a qualified written test unless the individual achieves a test score of not less than 75 percent correct answers to questions.

(b) An individual may retake a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(c) After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(d) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which the individual is a registered mortgage loan originator.

History: 2010 c 347 art 4 s 8



Section 58A.08 — STANDARDS FOR LICENSE RENEWAL.

Subdivision 1. Generally. The minimum standards for license renewal for a mortgage loan originator include that the mortgage loan originator:

(1) continues to meet the minimum standards for license issuance under section 58A.05;

(2) has satisfied the annual continuing education requirements described in section 58A.09; and

(3) has paid all required fees for renewal of the license.

Subd. 2. Failure to satisfy minimum standards of license renewal. The license of a mortgage loan originator failing to satisfy the minimum standards for license renewal expires. The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nationwide Mortgage Licensing System and Registry.

History: 2010 c 347 art 4 s 9



Section 58A.09 — CONTINUING EDUCATION FOR MORTGAGE LOAN ORIGINATORS.

Subdivision 1. Generally. In order to meet the annual continuing education requirements referred to in section 58A.08, subdivision 1, clause (2), a licensed mortgage loan originator shall complete at least eight hours of education approved according to subdivision 2 that includes at least:

(1) three hours of federal law and regulations;

(2) two hours of ethics, which includes instruction on fraud, consumer protection, and fair lending issues; and

(3) two hours of training related to lending standards for the nontraditional mortgage product marketplace.

Subd. 2. Approved educational courses. For purposes of subdivision 1, continuing education courses must be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course must include review and approval of the course provider.

Subd. 3. Approval of employer and affiliate educational courses. Nothing in this section precludes an education course, as approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity that is affiliated with the mortgage loan originator by an agency contract, or a subsidiary or affiliate of the employer or entity.

Subd. 4. Venue of education. Continuing education may be offered either in a classroom, online, or by other means approved by the Nationwide Mortgage Licensing System and Registry.

Subd. 5. Calculation of continuing education credits. A licensed mortgage loan originator:

(1) except for subdivision 9 and section 58A.08, subdivision 2, may only receive credit for a continuing education course in the year in which the course is taken; and

(2) may not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

Subd. 6. Instructor credit. A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours credit for every one hour taught.

Subd. 7. Reciprocity of education. A person having successfully completed the education requirements approved by the Nationwide Mortgage Licensing System and Registry in subdivision 1 for a state must be accepted as credit toward completion of continuing education requirements in Minnesota.

Subd. 8. Lapse in license. A licensed mortgage loan originator who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held before a new or renewed license is issued.

Subd. 9. Deficiency. A person meeting the requirements of section 58A.08, subdivision 1, clauses (1) and (3), may make up a deficiency in continuing education as established by rule of the commissioner.

History: 2010 c 347 art 4 s 10



Section 58A.10 — AUTHORITY TO REQUIRE LICENSE.

In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the commissioner may participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the commissioner may establish by rule or order requirements as necessary, including but not limited to:

(1) background checks for:

(i) criminal history through fingerprint or other databases;

(ii) civil or administrative records;

(iii) credit history; or

(iv) other information as determined necessary by the Nationwide Mortgage Licensing System and Registry;

(2) the payment of fees to apply for or renew licenses through the Nationwide Mortgage Licensing System and Registry;

(3) the setting or resetting as necessary of renewal or reporting dates; and

(4) requirements for amending or surrendering a license or other activities the commissioner considers necessary for participation in the Nationwide Mortgage Licensing System and Registry.

History: 2010 c 347 art 4 s 11



Section 58A.11 — NATIONWIDE MORTGAGE LICENSING SYSTEM AND REGISTRY INFORMATION CHALLENGE PROCESS.

The commissioner shall establish a process that allows mortgage loan originators to challenge information entered into the Nationwide Mortgage Licensing System and Registry by the commissioner.

History: 2010 c 347 art 4 s 12



Section 58A.12 — ENFORCEMENT AUTHORITIES, VIOLATIONS, AND PENALTIES.

(a) In order to ensure the effective supervision and enforcement of this chapter, the commissioner may, pursuant to chapter 14:

(1) deny, suspend, revoke, condition, or decline to renew a license for a violation of this chapter, rules issued under this chapter, or order or directive entered under this chapter;

(2) deny, suspend, revoke, condition, or decline to renew a license if an applicant or licensee fails at anytime to meet the requirements of section 58A.05 or 58A.08, or withholds information or makes a material misstatement in an application for a license or renewal of a license;

(3) order restitution against persons subject to this chapter for violations of this chapter;

(4) impose fines on persons subject to this chapter pursuant to paragraphs (b) to (d); and

(5) issue orders or directives under this chapter as follows:

(i) order or direct persons subject to this chapter to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(ii) order or direct persons subject to this chapter to cease any harmful activities or violations of this chapter, including immediate temporary orders to cease and desist;

(iii) enter immediate temporary orders to cease business under a license if the commissioner determines that the license was erroneously granted or the licensee is currently in violation of this chapter; and

(iv) order or direct other affirmative action the commissioner considers necessary.

(b) The commissioner may impose a civil penalty on a mortgage loan originator or person subject to this chapter if the commissioner finds, on the record after notice and opportunity for hearing, that the mortgage loan originator or person subject to this chapter has violated or failed to comply with any requirement of this chapter or any rule prescribed by the commissioner under this chapter or order issued under authority of this chapter.

(c) The maximum amount of penalty for each act or omission described in paragraph (b) is $25,000.

(d) Each violation or failure to comply with any directive or order of the commissioner is a separate and distinct violation or failure.

History: 2010 c 347 art 4 s 13; 2014 c 313 s 1



Section 58A.13 — SURETY BOND REQUIRED.

Subdivision 1. Coverage, form, and rules. (a) Each mortgage loan originator must be covered by a surety bond meeting the requirements of this section. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this chapter, the surety bond of the person subject to this chapter can be used in lieu of the mortgage loan originator's surety bond requirement.

(b) The surety bond shall provide coverage for each mortgage loan originator in an amount as prescribed in subdivision 2.

(c) The surety bond must be in a form as prescribed by the commissioner.

Subd. 2. Penal sum of surety bond. The penal sum of the surety bond must be maintained in an amount that reflects the dollar amount of loans originated as determined by the commissioner.

Subd. 3. Action on bond. When an action is commenced on a licensee's bond the commissioner may require the filing of a new bond.

Subd. 4. New bond. Immediately upon recovery upon any action on the bond the licensee shall file a new bond.

History: 2010 c 347 art 4 s 14



Section 58A.14 — CONFIDENTIALITY.

Subdivision 1. Protections. Except as otherwise provided in Public Law 110-289, section 1512, the requirements under chapter 13 or any federal law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to the information or material, continue to apply to the information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. The information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by chapter 13 or federal law.

Subd. 2. Agreements and sharing arrangements. For purposes of this section, the commissioner is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies as established by rule or order of the commissioner.

Subd. 3. Nonapplicability of certain requirements. Information or material that is subject to a privilege or confidentiality under subdivision 1 is not subject to:

(1) disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(2) subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to the information or material, the person to whom the information or material pertains waives, in whole or in part, in the discretion of the person, that privilege.

Subd. 4. Coordination with Minnesota Government Data Practices Act. Chapter 13 relating to the disclosure of confidential supervisory information or any information or material described in subdivision 1 that is inconsistent with subdivision 1 is superseded by the requirements of this section.

Subd. 5. Public access to information. This section does not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that are included in the Nationwide Mortgage Licensing System and Registry for access by the public.

History: 2010 c 347 art 4 s 15



Section 58A.15 — INVESTIGATION AND EXAMINATION AUTHORITY.

Subdivision 1. Generally. In addition to any authority allowed under this chapter, the commissioner may conduct investigations and examinations according to subdivisions 2 to 9.

Subd. 2. Authority to access information. For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this chapter, the commissioner may access, receive, and use any books, accounts, records, files, documents, information, or evidence including but not limited to:

(1) criminal, civil, and administrative history information, including nonconviction data;

(2) personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in United States Code, title 15, section 1681a(p); and

(3) any other documents, information, or evidence the commissioner considers relevant to the inquiry or investigation regardless of the location, possession, control, or custody of the documents, information, or evidence.

Subd. 3. Investigation, examination, and subpoena authority. For the purposes of investigating violations or complaints arising under this chapter, or for the purposes of examination, the commissioner may review, investigate, or examine a licensee, individual, or person subject to this chapter, as often as necessary in order to carry out the purposes of this chapter. The commissioner may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the commissioner considers relevant to the inquiry.

Subd. 4. Availability of books and records. A licensee, individual, or person subject to this chapter shall make available to the commissioner upon request the books and records relating to the operations of the licensee, individual, or person subject to this chapter. The commissioner shall have access to the books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person subject to this chapter concerning the licensee's, individual's, or person's business.

Subd. 5. Reports and other information as directed. A licensee, individual, or person subject to this chapter shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this section including but not limited to:

(1) accounting compilations;

(2) information lists and data concerning loan transactions in a format prescribed by the commissioner; or

(3) other information the commissioner considers necessary to carry out the purposes of this section.

Subd. 6. Control access to records. In making an examination or investigation authorized by this chapter, the commissioner may control access to documents and records of the licensee or person under examination or investigation. The commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the commissioner. Unless the commissioner has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being, altered or destroyed for purposes of concealing a violation of this chapter, the licensee or owner of the documents and records has access to the documents or records as necessary to conduct its ordinary business affairs.

Subd. 7. Additional authority. In order to carry out the purposes of this section, the commissioner may:

(1) retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(2) enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this section;

(3) use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to this chapter;

(4) accept and rely on examination or investigation reports made by other government officials, within or without this state; or

(5) accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to this chapter in the course of that part of the examination covering the same general subject matter as the audit and incorporate the audit report in the report of the examination, report of investigation, or other writing of the commissioner.

Subd. 8. Effect of authority. The authority of this section remains in effect, whether a licensee, individual, or person subject to this chapter acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

Subd. 9. Withhold records. A licensee, individual, or person subject to investigation or examination under this section shall not knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

History: 2010 c 347 art 4 s 16



Section 58A.16 — PROHIBITED ACTS AND PRACTICES.

Subdivision 1. Generally. It is a violation of this chapter for a person or individual subject to this chapter to:

(1) directly or indirectly employ any scheme, device, or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) engage in any unfair or deceptive practice toward any person;

(3) obtain property by fraud or misrepresentation;

(4) solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this chapter may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(5) solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting;

(6) conduct any business covered by this chapter without holding a valid license as required under this chapter, or assist or aide and abet any person in the conduct of business under this chapter without a valid license as required under this chapter;

(7) fail to make disclosures as required by this chapter and any other applicable state or federal law or regulations;

(8) fail to comply with this chapter or rules adopted under this chapter or fail to comply with any other state or federal law or regulations applicable to any business authorized or conducted under this chapter;

(9) make, in any manner, any false or deceptive statement or representation including, with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan; or engage in bait-and-switch advertising;

(10) negligently make a false statement or knowingly and willfully make an omission of material fact in connection with any information or reports filed with a governmental agency or the Nationwide Mortgage Licensing System and Registry or in connection with an investigation conducted by the commissioner or another governmental agency;

(11) make a payment, threat, or promise, directly or indirectly, to a person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make a payment threat or promise, directly or indirectly, to an appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

(12) collect, charge, attempt to collect or charge, or use or propose an agreement purporting to collect or charge a fee prohibited by this chapter;

(13) cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer; or

(14) fail to truthfully account for money belonging to a party to a residential mortgage loan transaction.

Subd. 2. Loan processor or underwriter activities. An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

History: 2010 c 347 art 4 s 17



Section 58A.17 — MORTGAGE CALL REPORTS.

A mortgage licensee shall submit to the Nationwide Mortgage Licensing System and Registry reports of condition, which must be in the form and contain the information the Nationwide Mortgage Licensing System and Registry requires.

History: 2010 c 347 art 4 s 18



Section 58A.18 — REPORT TO NATIONWIDE MORTGAGE LICENSING SYSTEM AND REGISTRY.

The commissioner shall regularly report violations of this chapter, as well as enforcement actions and other relevant information, to the Nationwide Mortgage Licensing System and Registry subject to the provisions contained in section 58A.14.

History: 2010 c 347 art 4 s 19



Section 58A.20 — UNIQUE IDENTIFIER SHOWN.

The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards or Web sites, and any other documents as established by rule or order of the commissioner.

History: 2010 c 347 art 4 s 20



Section 58A.22 — INCORPORATION BY REFERENCE.

The final rules adopted by the United States Department of Housing and Urban Development under the Secure and Fair Enforcement for Mortgage Licensing Act of 2008, and subsequent amendments, are incorporated by reference.

History: 2010 c 347 art 4 s 21






Chapter 59 — CERTAIN INVESTMENT COMPANIES






Chapters 59A - 79A — INSURANCE

Chapter 59A — INSURANCE PREMIUM FINANCE COMPANIES

Section 59A.01 — CITATION.

Sections 59A.01 to 59A.15 may be cited as the "Insurance Premium Finance Company Act."

History: 1974 c 353 s 1



Section 59A.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 59A.01 to 59A.15, the words, terms and phrases defined in this section have the meanings ascribed to them except where the context clearly indicates a different meaning.

Subd. 2. Insurance premium finance agreement. "Insurance premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company or to its assignee the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance policy together with a service charge. Any agreement to finance premiums is a premium finance agreement if an insurance policy, other than a life or disability insurance policy, is made the security or collateral for the repayment of the debt incurred under the agreement. Provided, however, an agreement to finance premiums for insurance which is included in a retail installment transaction or purchased in connection with a real estate transaction, mortgage, deed of trust or other security agreement is not a premium finance agreement. Provided further, that an agreement by an insurance company to finance policies written by itself or by companies other than itself or its parent company, its subsidiaries or companies with which it shares a common parent company is not a premium finance agreement.

Subd. 3. Licensee. "Licensee" means a person licensed by the commissioner to engage in the business of insurance premium financing. The term does not include a person in the business of insurance premium financing exclusively financing premiums for business, agricultural, or corporate purposes.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

History: 1974 c 353 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 257 s 43



Section 59A.03 — LICENSES; PENALTY.

Subdivision 1. Requirement. No person other than a savings association, bank, savings bank, trust company, regulated lender, industrial loan and thrift company, credit union or resident insurance agent who, within 15 days after entering into an insurance premium finance agreement, transfers such agreement to a licensee or to any of the organizations exempt under this subdivision may engage in the business of entering into, acquiring or holding insurance premium finance agreements unless licensed to do so by the commissioner. A violation of this subdivision is a misdemeanor.

Subd. 2. Required fees. The applicant at the time of making application, shall pay to the commissioner the sum of $250 as a fee for investigating the application, and the additional sum of $200 as an annual licensee fee for a period terminating on May 31 of each year. In addition to the annual license fee, every licensee shall pay to the commissioner the actual costs of each examination as may be required to be conducted under the terms of sections 59A.01 to 59A.15.

Subd. 3. Commissioner's authority. The person to whom the license or the renewal thereof may be issued shall file sworn answers to such interrogatories as the commissioner may require. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers and employees and may refuse to issue or issue a license in the name of any firm, partnership, or corporation if not satisfied that any officer, employee, stockholder or partner thereof, who may materially influence the applicant's conduct, meets the standards of sections 59A.01 to 59A.15.

History: 1974 c 353 s 3; 1976 c 2 s 34; 1976 c 111 s 1; 1986 c 444; 1994 c 382 s 13; 1995 c 202 art 1 s 25; 1999 c 151 s 37



Section 59A.04 — ACTION BY COMMISSIONER ON APPLICATION.

Subdivision 1. Investigation and hearing. Upon the filing of an initial application and the payment of the license fee, the commissioner shall make an investigation of each applicant. If a license has not been issued within 30 days after receipt of the application the commissioner shall, at the request of the applicant, give the applicant a full hearing.

Subd. 2. License issued. The commissioner shall issue or renew a license when satisfied that the person to be licensed:

(a) is competent and trustworthy and intends to act in good faith in the financing of insurance premiums;

(b) has a good business reputation and has had experience, training or education so as to be qualified in financing insurance premiums; and

(c) if a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.

History: 1974 c 353 s 4; 1986 c 444



Section 59A.05 — REVOCATION AND SUSPENSION OF LICENSES.

The commissioner may after a hearing revoke, suspend, or refuse to renew the license of any licensee if it appears to the commissioner that:

(a) the license was obtained by fraud;

(b) there was any misrepresentation in the application for the license;

(c) the holder of the license is untrustworthy or incompetent to finance insurance premiums, or is involved in any fraudulent, dishonest or deceptive practice; or

(d) the licensee has violated any of the provisions of sections 59A.01 to 59A.15 or rules adopted pursuant to sections 59A.01 to 59A.15.

History: 1974 c 353 s 5; 1986 c 444



Section 59A.06 — BOOKS AND RECORDS.

Subdivision 1. Licensee duties. Every licensee shall maintain records satisfactory to the commissioner of its premium finance transactions. The records shall be open to examination and investigation by the commissioner at any time during ordinary business hours. The commissioner may, at any time, require any licensee to bring these records to the commissioner's office for examination.

Subd. 2. Retention requirements. Every licensee shall preserve its records of premium finance transactions for at least three years after making the final entry in respect to any premium finance agreement. The records may be preserved in photographic form or in a form acceptable to the commissioner under section 46.04, subdivision 3.

Subd. 3. Commissioner's examination authority; recovery of costs. The commissioner may at any time make an examination of the affairs, business, office, and records of each licensee. Each licensee shall pay to the commissioner the actual costs of examination as well as amounts required under section 46.131, and the commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 4. Annual report. Each licensee shall annually before March 15 file a report under oath with the commissioner, in the form prescribed, giving information as required concerning the business and operations of each licensed place of business during the preceding year. The commissioner shall make and publish annually an analysis and recapitulation of the reports.

History: 1974 c 353 s 6; 1976 c 26 s 1; 1986 c 444; 1987 c 349 art 2 s 2; 1995 c 202 art 2 s 24



Section 59A.07 — POWER TO MAKE RULES.

The commissioner shall promulgate any rules which may be necessary to the administration of sections 59A.01 to 59A.15.

History: 1974 c 353 s 7; 1985 c 248 s 70



Section 59A.08 — PREMIUM FINANCE AGREEMENTS.

Subdivision 1. Contents; specific information. A premium finance agreement shall:

(a) be dated and signed by or on behalf of the insured, and the printed portion thereof shall be in at least eight point type;

(b) contain the name and place of business of the insurance agent or insurance broker negotiating the related insurance contract, the name and residence or the place of business of the insured as specified, the name and place of business of the premium finance company to which installments or other payments are to be made, the name of the insurer issuing the related insurance contract, a description of the insurance contracts including the term and type of policy, the premiums for which are advanced or are to be advanced under the agreement and the amount of the premiums therefor; and

(c) set forth the following items where applicable:

(1) the total amount of the premiums,

(2) the amount of the down payment,

(3) the balance of premiums due, the amount financed (the difference between items (1) and (2)),

(4) the amount of the finance charge,

(5) the amount of the flat service fee,

(6) the total of payments (sum of items (3), (4) and (5)).

Subd. 2. Contents; sequence or order. The items set forth in subdivision 1, clause (c) need not be stated in the sequence or order in which they appear and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

Subd. 3. Other premiums. Additional or subsequent premiums may be added to an insurance premium finance agreement from time to time, provided that:

(a) The additional or subsequent insurance premium to be added results from additional premiums required under policies presently being financed under the insurance premium finance agreement or from a renewal of a policy or from other policies owned or purchased by the insured.

(b) The insurance premium finance company receives written notice or advice from an insurer authorized to do business in this state or from an insurance agent licensed in this state acknowledging that the premium on an existing financed policy has been increased or that a policy has been renewed or that additional policies have or will be issued to the insured. The notice or advice shall contain the amount of the additional premium, the down payment collected by the insurer or agent, if any, and the amount of premium to be added to the insurance premium finance agreement.

(c) If the additional premiums to be added to the insurance premium finance agreement result from additional premiums required on policies presently financed under the agreement or from a renewal of a policy or from other policies owned or purchased by the insured, a written notice must be mailed, faxed, or delivered to the insured outlining any changes to the information required by subdivision 1 along with a conspicuous statement to the insured that the insured may tender the premiums in full or affirm the proposed changes by tendering either an additional down payment or tendering the proposed revised installment amount, or disaffirm the financing of the additional premium by continuing the original payment amount as agreed to in the initial agreement.

If the proposed revisions in paragraph (c) are affirmed by the insured, the finance company may make an additional finance charge according to section 59A.09 for the additional premium financed and added to the open-end agreement; however, no additional flat service fee may be made or charged for adding additional or subsequent premiums to an open-end insurance premium finance agreement for which a flat service fee was previously made or charged.

Subd. 4. Copy. The premium finance company or the insurance agent shall deliver to the insured, or mail to the insured at the address shown in the agreement, a completed copy of that agreement. Within 15 days of receiving the policy number of the policy being financed, the premium finance company shall mail to the insurer a notice of financed premium, which contains the term, amount of premium, and type of policy being financed.

Subd. 5. Competitive equality. No insurance agent, insurance broker, or insurer may require a person to use a particular insurance premium finance company or other installment payment plan for which a finance charge or other fee in connection with an installment payment has been or will be imposed or refuse to accept premium payment from a company licensed under sections 59A.01 to 59A.15.

History: 1974 c 353 s 8; 1975 c 309 s 1; 1986 c 444; 1992 c 564 art 1 s 9,10; 1997 c 157 s 52,53



Section 59A.09 — MAXIMUM FINANCE CHARGE.

Subdivision 1. Grant of authority. No person engaged in the business of financing insurance premiums may charge, contract for, receive or collect a finance charge plus flat service fee with respect to an insurance premium finance agreement other than as permitted by this section.

Subd. 2. Balance determined. The finance charge shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when final installment of the premium finance agreement is payable.

Subd. 3. How computed. The finance charge must not exceed five percent in excess of the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank located in the Ninth Federal Reserve District when an insurance premium finance agreement is made or when an additional or subsequent premium is added under an open end agreement. For expenses incurred in servicing the loan including any filing fees, application fee for the examination or investigation of the character of the borrower, comaker or security, and drawing any necessary papers in making the loan, an insurance premium finance company may contract for a flat rate service fee not exceeding the greater of one percent of the amount financed or $20 per premium finance agreement. The flat service fee need not be refunded upon prepayment in full before maturity.

Subd. 4. When computed. The finance charge shall be computed in advance on the principal balance of a premium finance agreement according to the actuarial method on terms payable in substantially equal successive monthly installments.

Subd. 5. Prepayment. Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such event the insured shall receive a refund credit. The amount of such refund credit shall represent at least as great a proportion of the finance charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund is less than $1, no refund need be made. If, in addition to the finance charge, an additional flat service fee was imposed, the flat service fee need not be refunded nor taken into consideration in computing the refund credit.

Subd. 6. Limitation. Subdivision 3 applies only to a premium finance agreement in which the related insurance contract is for personal, family, or household use. The rate charged under an agreement made to finance an insurance policy for business, agricultural, or corporate purposes shall be as agreed to by the parties to the agreement.

History: 1974 c 353 s 9; 1979 c 261 s 1; 1983 c 200 s 1-3; 1986 c 444



Section 59A.10 — DEFAULT CHARGES.

Subdivision 1. Delinquencies. A premium finance agreement may provide for payment by the insured of a delinquency charge. The delinquency charge may not exceed five percent of the delinquent installment. The delinquency charge may be imposed upon any installment which is in default for a period of ten days or more.

Subd. 2. Cancellations and collections. If the default results in the cancellation or subsequent reinstatement of any insurance contract listed in the agreement, the agreement may provide for payment by the insured of a cancellation charge of $10. A premium finance agreement may also provide for the payment of statutory attorneys fees and statutory court costs if the agreement is referred for collection to an attorney not a salaried employee of the insurance premium finance company.

History: 1974 c 353 s 10; 1991 c 283 s 1



Section 59A.11 — CANCELLATION OF INSURANCE CONTRACT UPON DEFAULT.

Subdivision 1. Grant of authority. When a premium finance agreement contains a power of attorney or other authority enabling the insurance premium finance company to cancel any insurance contract listed in the agreement, the insurance contract or contracts shall not be canceled by the premium finance company unless such cancellation is effectuated in accordance with this section.

Subd. 2. Notice required. Not less than ten days' written notice shall be mailed to the insured setting forth the intent of the insurance premium finance company to cancel the insurance contract unless the default is cured prior to the date stated in the notice. The insurance agent or insurance broker indicated on the premium finance agreement shall also be given ten days' notice of this action in a manner agreed upon between the insurance premium finance company and insurance agent or insurance broker.

Subd. 3. Regulation of required notice. (a) Pursuant to the power of attorney or other authority referred to above, the insurance premium finance company may cancel on behalf of the insured by mailing to the insurer written notice stating when thereafter the cancellation shall be effective, and the insurance contract shall be canceled as if such notice of cancellation had been submitted by the insured personally, but without requiring the return of the insurance contract. In the event that the insurer or its agent does not provide the insurance premium finance company with a specific mailing address for the purposes of receipt of the above notice, then mailing by the insurance premium finance company to the insurer at the address which is on file and of record with the commissioner of commerce pursuant to the provisions of chapters 60A and 72A shall be considered sufficient notice under this section. The notice requirements of this paragraph only apply if an insurance premium finance company and an insurer have not agreed on a method of providing notice of cancellation.

(b) The insurance premium finance company shall also mail a notice of cancellation to the insured at the insured's last known address.

(c) Written notice of the cancellation must also be given to the insurance agent or insurance broker indicated on the premium finance agreement. Written notice to the insurance agent or broker required by this paragraph may be given in a manner agreed upon between the insurance premium finance company, insurer, agent, or broker.

Subd. 4. Notice to third party. Where statutory, regulatory or contractual restrictions provide that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party, the insurer shall give the prescribed notice on behalf of itself or the insured to the governmental agency, mortgagee or other third party within ten days after the day it receives the notice of cancellation from the premium finance company. When the above restrictions require the continuation of insurance beyond the effective date of cancellation specified by the premium finance company, the insurance shall be limited to the coverage to which the restrictions relate and to the persons they are designed to protect.

History: 1974 c 353 s 11; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1992 c 564 art 1 s 11; 1997 c 157 s 54,55



Section 59A.12 — APPLICATION OF UNEARNED PREMIUMS.

Subdivision 1. Pro rata return after cancellation. Whenever a financed insurance contract is canceled, within 30 days of the effective date of cancellation, if the premium finance company has notified the insurer that the premiums are financed, the insurer shall return whatever gross unearned premiums, computed pro rata, are due under the insurance contract to the premium finance company for the account of the insured or insureds. This action by the insurer satisfies the insurer's obligations under the insurance contract which relate to the return of the unearned premiums.

Subd. 2. Premium audit; determination of final premium amount. In the event that a premium is subject to an audit to determine the final premium amount, the gross unearned premium will be calculated upon the deposit premium and the insurer shall return whatever gross unearned premiums are due based upon the deposit rather than the actual unearned premium to the finance company for the account of the insured or insureds.

Subd. 3. Assigned risk policies. Assigned risk policies shall be handled in conformance with section 59A.11 and subdivisions 1 and 2.

Subd. 4. Refund to insured. If the crediting of returned premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company must refund the excess to the insured within 30 days after receipt of the returned premium; but no refund is required if it amounts to less than $1.

Subd. 5. Return of unearned premium; notice to policyholder. Whenever an insurer, after having been advised that an insurance policy has been financed by a premium finance agreement, returns an unearned premium on such a policy, the insurer shall deliver or mail to the policyholder a notice that includes the following information: the amount of premium paid, the term of the policy, the date coverage began and ceased, the amount of the unearned premium, the name of the party receiving the funds, and a statement of the obligation of the premium finance company to return within 30 days of receipt of the unearned premium any amount of the unearned premium in excess of the amount owed by the policyholder to the premium finance company.

History: 1974 c 353 s 12; 1983 c 200 s 4,5; 1992 c 564 art 1 s 12; 1994 c 485 s 3



Section 59A.13 — EXEMPTION FROM FILING.

No filing of the premium finance agreement or recording of a premium finance transaction shall be necessary to perfect the validity of the agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrances, successors or assigns.

History: 1974 c 353 s 13



Section 59A.15 — APPLICABILITY OF CHAPTER 14.

The provisions of chapter 14 shall apply to sections 59A.01 to 59A.15.

History: 1974 c 353 s 15; 1982 c 424 s 130






Chapter 59B — REGULATION OF SERVICE CONTRACTS

Section 59B.01 — SCOPE AND PURPOSE.

(a) The purpose of this chapter is to create a legal framework within which service contracts may be sold in this state.

(b) The following are exempt from this chapter:

(1) warranties;

(2) maintenance agreements;

(3) warranties, service contracts, or maintenance agreements offered by public utilities, as defined in section 216B.02, subdivision 4, or an entity or operating unit owned by or under common control with a public utility;

(4) service contracts sold or offered for sale to persons other than consumers;

(5) service contracts on tangible property where the tangible property for which the service contract is sold has a purchase price of $250 or less, exclusive of sales tax;

(6) service contracts for home security equipment installed by a licensed technology systems contractor; and

(7) motor club membership contracts that typically provide roadside assistance services to motorists stranded for reasons that include, but are not limited to, mechanical breakdown or adverse road conditions.

(c) The types of agreements referred to in paragraph (b) are not subject to chapters 60A to 79A, except as otherwise specifically provided by law.

(d) Service contracts issued by motor vehicle manufacturers covering private passenger automobiles are only subject to sections 59B.03, subdivision 5, 59B.05, and 59B.07.

(e) All warranty service contracts are deemed to be made in Minnesota for the purpose of arbitration.

History: 1Sp2005 c 1 art 5 s 1; 2008 c 344 s 2; 2009 c 178 art 1 s 4



Section 59B.02 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Administrator. "Administrator" means the person who is responsible for the administration of the service contracts or the service contracts plan or who is responsible for any filings required by this chapter.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Consumer. "Consumer" means a natural person who buys, other than for purposes of resale, any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

Subd. 5. Maintenance agreement. "Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only.

Subd. 5a. Motor vehicle manufacturer. "Motor vehicle manufacturer" means a person that:

(1) manufactures or produces motor vehicles and sells motor vehicles under its own name or label;

(2) is a wholly owned subsidiary of the person that manufactures or produces motor vehicles;

(3) is a corporation which owns 100 percent of the person that manufactures or produces motor vehicles;

(4) does not manufacture or produce motor vehicles, but sells motor vehicles under the trade name or label of another person that manufactures or produces motor vehicles;

(5) manufactures or produces motor vehicles and sells the motor vehicles under the trade name or label of another person that manufactures or produces motor vehicles; or

(6) does not manufacture or produce motor vehicles but, pursuant to a written contract, licenses the use of its trade name or label to another person that manufactures or produces motor vehicles and that sells motor vehicles under the licensor's trade name or label.

Subd. 6. Person. "Person" means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert.

Subd. 7. Premium. "Premium" means the consideration paid to an insurer for a reimbursement insurance policy.

Subd. 8. Provider. "Provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract.

Subd. 9. Provider fee. "Provider fee" means the consideration paid for a service contract.

Subd. 10. Reimbursement insurance policy. "Reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider or, in the event of the provider's nonperformance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider.

Subd. 11. Service contract. "Service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the repair, replacement, or maintenance of property or indemnification for repair, replacement, or maintenance, for the operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances, including without limitation, towing, rental, emergency road service, and road hazard protection. Service contracts may provide for the repair, replacement, or maintenance of property for damage resulting from power surges and accidental damage from handling.

Subd. 12. Service contract holder or contract holder. "Service contract holder" or "contract holder" means a person who is the purchaser or holder of a service contract.

Subd. 13. Warranty. "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services without consideration, that is not negotiated or separated from the sale of the product, and is incidental to the sale of the product, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property or repetition of services.

History: 1Sp2005 c 1 art 5 s 2; 2008 c 344 s 3,4



Section 59B.03 — REQUIREMENTS FOR TRANSACTING BUSINESS.

Subdivision 1. Appointment of administrator. A provider may, but is not required to, appoint an administrator or other designee to be responsible for any or all of the administration of service contracts and compliance with this chapter.

Subd. 2. Contract copies and receipts. Service contracts must not be issued, sold, or offered for sale in this state unless the provider has:

(1) provided a receipt for, or other written evidence of, the purchase of the service contract to the contract holder;

(2) provided a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase; and

(3) complied with this chapter.

Subd. 3. Registration. Each provider of service contracts sold in this state shall file a registration with the commissioner on a form prescribed by the commissioner. Each provider shall pay to the commissioner a fee in the amount of $750 annually.

Subd. 4. Financial requirements. In order to ensure the faithful performance of a provider's obligations to its contract holders, each provider is responsible for complying with the requirements of one of the following:

(1) insure all service contracts under a reimbursement insurance policy issued by an insurer authorized to transact insurance in this state, a risk retention group, as that term is defined in United States Code, title 15, section 3901(A)(4), as long as that risk retention group is registered pursuant to section 60E.03 or 60E.04 as applicable, and is in full compliance with the federal Liability Risk Retention Act of 1986, United States Code, title 15, section 3901, et al., or issued pursuant to sections 60A.195 to 60A.209, and either:

(i) the insurer or risk retention group shall, at the time the policy is filed with the commissioner, and continuously thereafter, maintain surplus as to policyholders and paid-in capital of at least $15,000,000, and annually file audited financial statements with the commissioner; or

(ii) the commissioner may authorize an insurer or risk retention group that has surplus as to policyholders and paid-in capital of less than $15,000,000 but at least equal to $10,000,000 to issue the insurance required by this section if the insurer or risk retention group demonstrates to the satisfaction of the commissioner that the company maintains a ratio of direct written premiums, wherever written, to surplus as to policyholders and paid-in capital of not greater than 3-to-1; or

(2)(i) maintain a funded reserve account for obligations under contracts issued and outstanding in this state. The reserves must not be less than 40 percent of gross consideration received, less claims paid, on the sale of the service contract for all in-force contracts. The reserve account is subject to examination and review by the commissioner; and

(ii) place in trust with the commissioner a financial security deposit, having a value of not less than five percent of the gross consideration received, less claims paid, on the sale of the service contract for all service contracts issued and in force, but not less than $25,000, consisting of one of the following:

(A) a surety bond issued by an authorized surety;

(B) securities of the type eligible for deposit by authorized insurers in this state;

(C) cash;

(D) a letter of credit issued by a qualified financial institution containing an evergreen clause which prevents the expiration of the letter without due notice from the issuer; or

(E) another form of security prescribed by rules of the commissioner; or

(3)(i) maintain, or its parent company maintain, a net worth or stockholders' equity of $100,000,000; and

(ii) upon request, provide the commissioner with a copy of the provider's or the provider's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission (SEC) within the last calendar year, or if the company does not file with the SEC, a copy of the company's audited financial statements, which shows a net worth of the provider or its parent company of at least $100,000,000. If the provider's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the provider relating to service contracts sold by the provider in this state.

Subd. 5. Right of return. Service contracts must require the provider to permit the service contract holder to return the service contract within 20 days of the date the service contract was mailed to the service contract holder or within ten days of delivery if the service contract is delivered to the service contract holder at the time of sale or within a longer time period permitted under the service contract. Upon return of the service contract to the provider within the applicable time period, if no claim has been made under the service contract before its return to the provider, the service contract is void and the provider shall refund to the service contract holder, or credit the account of the service contract holder, with the full purchase price of the service contract. The right to void the service contract provided in this paragraph is not transferable and applies only to the original service contract purchaser, and only if no claim has been made before its return to the provider. A ten percent penalty per month must be added to a refund that is not paid or credited within 45 days after return of the service contract to the provider.

Subd. 6. Premium taxes. (a) Provider fees collected on service contracts are not subject to premium taxes.

(b) Premiums for reimbursement insurance policies are subject to applicable taxes.

Subd. 7. Licensing exemption. Except for the registration requirements in subdivision 3, providers and related service contract sellers, administrators, and other persons marketing, selling, or offering to sell service contracts are exempt from any licensing requirements of this state.

Subd. 8. Insurance exemption. The marketing, sale, offering for sale, issuance, making, proposing to make, and administration of service contracts by providers and related service contract sellers, administrators, and other persons are exempt from all other provisions of the insurance laws of this state, except as provided in section 72A.20, subdivision 38.

History: 1Sp2005 c 1 art 5 s 3



Section 59B.04 — REQUIRED DISCLOSURES; REIMBURSEMENT INSURANCE POLICY.

Subdivision 1. Right to payment or reimbursement. Reimbursement insurance policies insuring service contracts issued, sold, or offered for sale in this state shall state that the insurer that issued the reimbursement insurance policy shall either reimburse or pay on behalf of the provider any covered sums the provider is legally obligated to pay or, in the event of the provider's nonperformance, shall provide the service which the provider is legally obligated to perform according to the provider's contractual obligations under the service contracts issued or sold by the provider.

Subd. 2. Right to apply to company. In the event covered service is not provided by the service contract provider within 60 days of proof of loss by the service contract holder, the contract holder is entitled to apply directly to the reimbursement insurance company.

History: 1Sp2005 c 1 art 5 s 4



Section 59B.05 — REQUIRED DISCLOSURE; SERVICE CONTRACTS.

Subdivision 1. Readability and general disclosure. Service contracts marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this state must be written, printed, or typed in clear, understandable language that is easy to read and must disclose the requirements set forth in this section, as applicable.

Subd. 2. Identities of parties. Service contracts must state the name and address of the provider, and must identify any administrator if different from the provider, the service contract seller, and the service contract holder to the extent that the name of the service contract holder has been furnished by the service contract holder. The identities of the parties are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

Subd. 3. Total purchase price and sales terms. Service contracts must state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

Subd. 4. Deductibles. Service contracts must state the existence of any deductible amount, if applicable.

Subd. 5. Coverages, limitations, and exclusions. No particular causes of loss or property are required to be covered, but service contracts must specify the merchandise and services to be provided and, with equal prominence, any limitations, exceptions, or exclusions including, but not limited to, any damage or breakdown not covered by the service contract. Service contracts may cover damage resulting from rust, corrosion, or damage caused by a noncovered part or system.

Subd. 6. Restrictions on transferability. Service contracts must state any restrictions governing the transferability of the service contract, if applicable.

Subd. 7. Cancellation terms. Service contracts must state the terms, restrictions, or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or the service contract holder. The provider of the service contract shall mail a written notice to the contract holder at the last known address of the service contract holder contained in the records of the provider at least 15 days before cancellation by the provider. Five days' notice is required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach of duties by the service contract holder relating to the covered product or its use. The notice must state the effective date of the cancellation and the reason for the cancellation.

Subd. 8. Duties of contract holder. Service contracts must set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and any requirement to follow the owner's manual.

Subd. 9. Exclusions; consequential damages and preexisting conditions. Service contracts may exclude coverage for consequential damages or preexisting conditions. These exclusions, if applicable, must be stated in the contract.

History: 1Sp2005 c 1 art 5 s 5; 2008 c 344 s 5



Section 59B.06 — ADDITIONAL REQUIRED DISCLOSURE; SERVICE CONTRACTS.

Subdivision 1. Insurance disclosure. Service contracts insured under a reimbursement insurance policy pursuant to section 59B.03, subdivision 4, clause (1), must contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy." The service contract must also state the name and address of the insurer.

Subd. 2. Disclosure of no insurance. Service contracts not insured under a reimbursement insurance policy pursuant to section 59B.03, subdivision 4, clause (1), must contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

History: 1Sp2005 c 1 art 5 s 6



Section 59B.07 — PROHIBITED ACTS.

Subdivision 1. Deceptive names. A provider shall not use in its name the words insurance, casualty, surety, mutual, or any other words descriptive of the insurance, casualty, or surety business; or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or similar word may be used by a provider. This section does not apply to a company that was using any of the prohibited language in its name before January 1, 2006. However, a company using the prohibited language in its name shall include in its service contracts a statement in substantially the following form: "This agreement is not an insurance contract."

Subd. 2. False or misleading statements. A provider or its representative shall not in its service contracts, literature, or otherwise make, permit, or cause to be made any false or misleading statement or omit any material statement that would be considered misleading if omitted.

Subd. 3. Required purchase. A person, such as a bank, savings association, lending institution, manufacturer, or seller of any product shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property.

History: 1Sp2005 c 1 art 5 s 7



Section 59B.08 — RECORD-KEEPING REQUIREMENTS.

Subdivision 1. Generally. The provider shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

The provider's accounts, books, and records include the following:

(1) copies of each type of service contracts sold;

(2) the name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder;

(3) a list of the locations where service contracts are marketed, sold, or offered for sale; and

(4) written claims files which shall contain information regarding the services provided or claims payments for contracts that provide for payments or reimbursement, including at least the dates and description of claims related to the service contracts.

Subd. 2. Retention. (a) Except as provided in paragraph (b), the provider shall retain all records required to be maintained by this section for at least three years after the specified period of coverage has expired.

(b) A provider discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to contract holders in this state.

Subd. 3. Medium. The records required by this chapter may be, but are not required to be, maintained on a computer disk or other record-keeping technology. If the records are maintained in other than hard copy, the records must be capable of duplication to legible hard copy at the request of the commissioner.

History: 1Sp2005 c 1 art 5 s 8



Section 59B.09 — TERMINATION OF REIMBURSEMENT INSURANCE POLICY.

An insurer that issued a reimbursement insurance policy may not terminate the policy unless the insurer mails or delivers written notice of the termination to the commissioner at least 30 days before the effective date of termination. The termination of a reimbursement insurance policy does not reduce the issuer's responsibility for service contracts issued by providers before the date of the termination.

History: 1Sp2005 c 1 art 5 s 9



Section 59B.10 — OBLIGATION OF REIMBURSEMENT INSURANCE POLICY INSURERS.

Insurers issuing reimbursement insurance to providers are deemed to have received the premiums for the insurance upon the payment of provider fees by consumers for service contracts issued by the insured providers.

Nothing in this chapter prevents or limits the right of an insurer that issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the issuer pays or is obligated to pay the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract.

History: 1Sp2005 c 1 art 5 s 10



Section 59B.11 — SEVERABILITY PROVISION.

If any provision of this chapter or the application of the provision to any person or circumstances are held invalid, the remainder of this chapter and the application of the provision to person or circumstances other than those as to which it is held invalid, must not be affected.

History: 1Sp2005 c 1 art 5 s 11






Chapter 59C — VEHICLE PROTECTION PRODUCTS

Section 59C.01 — SHORT TITLE.

This chapter may be cited as the "Vehicle Protection Product Act."

History: 2007 c 57 art 3 s 21



Section 59C.02 — DEFINITIONS.

Subdivision 1. Terms. For purposes of this chapter, the terms defined in subdivisions 2 to 11 have the meanings given them.

Subd. 2. Administrator. "Administrator" means a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Department. "Department" means the Department of Commerce.

Subd. 5. Incidental costs. "Incidental costs" means expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

Subd. 6. Service contract. "Service contract" means a contract or agreement as regulated under chapter 59B.

Subd. 7. Vehicle protection product. "Vehicle protection product" means a vehicle protection device, system, or service that:

(1) is installed on or applied to a vehicle;

(2) is designed to prevent loss or damage to a vehicle from a specific cause; and

(3) includes a written warranty.

For purposes of this section, vehicle protection product includes, without limitation, alarm systems; body part marking products; steering locks; window etch products; pedal and ignition locks; fuel and ignition kill switches; and electronic, radio, and satellite tracking devices.

Subd. 8. Vehicle protection product warranty or warranty. "Vehicle protection product warranty" or "warranty" means, for the purposes of this chapter, a written agreement by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warranty holder must be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.

Subd. 9. Vehicle protection product warrantor or warrantor. "Vehicle protection product warrantor" or "warrantor," for the purposes of this chapter, means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. Warrantor does not include an authorized insurer providing a warranty reimbursement insurance policy.

Subd. 10. Warranty holder. "Warranty holder," for the purposes of this chapter, means the person who purchases a vehicle protection product or who is a permitted transferee.

Subd. 11. Warranty reimbursement insurance policy. "Warranty reimbursement insurance policy" means a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to, or to pay on behalf of, the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor.

History: 2007 c 57 art 3 s 22



Section 59C.03 — SCOPE AND EXEMPTIONS.

(a) No vehicle protection product may be sold or offered for sale in this state unless the seller, warrantor, and administrator, if any, comply with the provisions of this chapter.

(b) Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with this chapter are not required to comply with and are not subject to any other provision of chapters 59B to 72A, except that section 72A.20, subdivision 38, shall apply to vehicle protection product warranties in the same manner it applies to service contracts.

(c) Service contract providers who do not sell vehicle protection products are not subject to the requirements of this chapter and sales of vehicle protection products are exempt from the requirements of chapter 59B.

(d) Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to the provisions of this chapter.

History: 2007 c 57 art 3 s 23



Section 59C.04 — REGISTRATION AND FILING REQUIREMENTS OF WARRANTORS.

Subdivision 1. General requirement. A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is registered with the department on a form prescribed by the commissioner.

Subd. 2. Registration records. A registrant shall file a warrantor registration record annually and shall update it within 30 days of any change. A registration record must contain the following information:

(1) the warrantor's name, any fictitious names under which the warrantor does business in the state, principal office address, and telephone number;

(2) the name and address of the warrantor's agent for service of process in the state if other than the warrantor;

(3) the names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business;

(4) the name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state;

(5) a copy of the warranty reimbursement insurance policy or policies or other financial information required by section 59C.05;

(6) a copy of each warranty the warrantor proposes to use in this state; and

(7) a statement indicating under which provision of section 59C.05 the warrantor qualifies to do business in this state as a warrantor.

Subd. 3. Registration fee. The commissioner may charge each registrant a reasonable fee to offset the cost of processing the registration and maintaining the records in an amount of $250 annually. The information in subdivision 2, clauses (1) and (2), must be made available to the public.

Subd. 4. Renewal. The registrant will have 30 days to complete the renewal of the registration before the commissioner suspends the registration.

Subd. 5. Exception. An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.

History: 2007 c 57 art 3 s 24



Section 59C.05 — FINANCIAL RESPONSIBILITY.

Subdivision 1. General requirements. No vehicle protection product may be sold, or offered for sale in this state unless the warrantor meets either the requirements of subdivision 2 or 3 in order to ensure adequate performance under the warranty. No other financial security requirements or financial standards for warrantors is required.

Subd. 2. Warranty reimbursement insurance policy. The vehicle protection product warrantor shall be insured under a warranty reimbursement insurance policy issued by an insurer authorized to do business in this state which provides that:

(1) the insurer will pay to, or on behalf of the warrantor, 100 percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty;

(2) a true and correct copy of the warranty reimbursement insurance policy has been filed with the commissioner by the warrantor; and

(3) the policy contains the provision required in section 59C.06.

Subd. 3. Network or stockholder's equity. (1) The vehicle protection product warrantor, or its parent company in accordance with clause (2), shall maintain a net worth or stockholders' equity of $50,000,000; and

(2) the warrantor shall provide the commissioner with a copy of the warrantor's or the warrantor's parent company's most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission within the last calendar year or, if the warrantor does not file with the Securities and Exchange Commission, a copy of the warrantor or the warrantor's parent company's audited financial statements that shows a net worth of the warrantor or its parent company of at least $50,000,000. If the warrantor's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the warrantor's financial stability requirement, then the parent company shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state. The financial information provided to the commissioner under this clause is trade secret information for purposes of section 13.37.

History: 2007 c 57 art 3 s 25



Section 59C.06 — WARRANTY REIMBURSEMENT POLICY REQUIREMENTS.

No warranty reimbursement insurance policy may be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) the policy states that the issuer of the policy will reimburse, or pay on behalf of the vehicle protection product warrantor, all covered sums that the warrantor is legally obligated to pay, or will provide all service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor;

(2) the policy states that in the event payment due under the terms of the warranty is not provided by the warrantor within 60 days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement;

(3) the policy provides that a warranty reimbursement insurance company that insures a warranty is deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and the insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer; and

(4) the policy has the following provisions regarding cancellation of the policy:

(i) the issuer of a reimbursement insurance policy shall not cancel the policy until a notice of cancellation in writing has been mailed or delivered to the commissioner and each insured warrantor;

(ii) the cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation; and

(iii) in the event an insurer cancels a policy that a warrantor has filed with the commissioner, the warrantor shall do either of the following:

(A) file a copy of a new policy with the commissioner, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy; or

(B) discontinue offering warranties as of the termination date of the policy until a new policy becomes effective and is accepted by the commissioner.

History: 2007 c 57 art 3 s 26



Section 59C.07 — DISCLOSURE TO WARRANTY HOLDER.

A vehicle protection product warranty must not be sold or offered for sale in this state unless the warranty:

(1) states, "The obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy" if the warrantor elects to meet its financial responsibility obligations under section 59C.05, subdivision 2, or states "The obligations of the warrantor under this warranty are backed by the full faith and credit of the warrantor" if the warrantor elects to meet its financial responsibility obligations under section 59C.05, subdivision 3;

(2) states that in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within 60 days after proof of loss has been filed with the warrantor, if the warrantor elects to meet its financial responsibility obligations under section 59C.05, subdivision 2;

(3) states the name and address of the issuer of the warranty reimbursement insurance policy, and this information need not be preprinted on the warranty form, but may be added to or stamped on the warranty, if the warrantor elects to meet its financial responsibility obligations under section 59C.05, subdivision 2;

(4) identifies the warrantor, the seller, and the warranty holder;

(5) sets forth the total purchase price and the terms under which it is to be paid, however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale;

(6) sets forth the procedure for making a claim, including a telephone number;

(7) specifies the payments or performance to be provided under the warranty including payments for incidental costs expressed as either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the warranty holder, the manner of calculation or determination of payments or performance, and any limitations, exceptions, or exclusions;

(8) sets forth all of the obligations and duties of the warranty holder such as the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any;

(9) sets forth any terms, restrictions, or conditions governing transferability and cancellation of the warranty, if any; and

(10) contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

History: 2007 c 57 art 3 s 27



Section 59C.08 — PROHIBITED ACTS.

(a) Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature, any of the words "insurance," "casualty," "surety," "mutual," or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation, or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or similar word in the warrantor's name.

(b) A vehicle protection product seller or warrantor may not require as a condition of financing that a retail purchaser of a motor vehicle purchase a vehicle protection product.

History: 2007 c 57 art 3 s 28



Section 59C.09 — RECORD KEEPING.

(a) All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(b) A vehicle protection product warrantor's accounts, books, and records must include:

(1) copies of all vehicle protection product warranties;

(2) the name and address of each warranty holder; and

(3) the dates, amounts, and descriptions of all receipts, claims, and expenditures.

(c) A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to warranty holders in this state.

History: 2007 c 57 art 3 s 29



Section 59C.10 — COMMISSIONER'S POWERS AND DUTIES.

Subdivision 1. Examination and compliance powers. The commissioner may conduct examinations of warrantors, administrators, or other persons to enforce this chapter and protect warranty holders in this state. Upon request of the commissioner, a warrantor shall make available to the commissioner all accounts, books, and records concerning vehicle protection products sold by the warrantor and transactions regulated under this chapter that are necessary to enable the commissioner to reasonably determine compliance or noncompliance with this chapter.

Subd. 2. Enforcement authority. The commissioner has the enforcement authority in chapter 45 available to enforce the provisions of the chapter and the rules adopted pursuant to it.

History: 2007 c 57 art 3 s 30; 2014 c 222 art 1 s 10



Section 59C.12 — APPLICABILITY.

This chapter applies to all vehicle protection products sold or offered for sale on or after January 1, 2008. The failure of any person to comply with this chapter before January 1, 2008, is not admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper. The adoption of this chapter does not imply that a vehicle protection product warranty was insurance before January 1, 2008. Nothing in this section may be construed to require the application of the penalty provisions where this section is not applicable.

History: 2007 c 57 art 3 s 31






Chapter 59D — GUARANTEED ASSET PROTECTION WAIVERS

Section 59D.01 — APPLICATION.

(a) This chapter does not apply to:

(1) a policy of insurance offered in compliance with chapters 60A to 79A;

(2) a debt cancellation or debt suspension contract, including a guaranteed asset protection waiver, being offered by a banking institution or credit union in compliance with chapter 48 or 52; and

(3) a debt cancellation or debt suspension contract being offered in compliance with Code of Federal Regulations, title 12, parts 37, 721, or other federal law.

(b) Guaranteed asset protection waivers regulated under this chapter are not insurance and are not subject to chapters 60A to 79A. Persons selling, soliciting, or negotiating guaranteed asset protection waivers to borrowers in compliance with this chapter are exempt from chapter 60K.

(c) The commissioner of commerce has the full investigatory authority of chapter 45 to enforce the terms of this chapter.

History: 1Sp2015 c 1 art 3 s 3



Section 59D.02 — DEFINITIONS.

Subdivision 1. Terms. For purposes of this chapter, the terms defined in subdivisions 2 to 10 have the meanings given them.

Subd. 2. Administrator. "Administrator" means a person, other than an insurer or creditor who performs administrative or operational functions pursuant to guaranteed asset protection waiver programs.

Subd. 3. Borrower. "Borrower" means a debtor, retail buyer, or lessee under a finance agreement.

Subd. 4. Creditor. "Creditor" means:

(1) the lender in a loan or credit transaction;

(2) the lessor in a lease transaction;

(3) a dealer or seller of motor vehicles that provides credit to purchasers of the motor vehicles provided that the entities comply with this section;

(4) the seller in commercial retail installment transactions; or

(5) the assignees of any of the forgoing to whom the credit obligation is payable.

Subd. 5. Finance agreement. "Finance agreement" means a loan, lease, or retail installment sales contract for the purchase or lease of a motor vehicle.

Subd. 6. Free-look period. "Free-look period" means the period of time from the effective date of the GAP waiver until the date the borrower may cancel the contract without penalty, fees, or costs to the borrower. This period of time must not be shorter than 30 days.

Subd. 7. Guaranteed asset protection waiver. "Guaranteed asset protection waiver" or "GAP waiver" means a contractual agreement wherein a creditor agrees for a separate charge to cancel or waive all or part of amounts due on a borrower's finance agreement in the event of a total physical damage loss or unrecovered theft of the motor vehicle.

Subd. 8. Insurer. "Insurer" means an insurance company licensed, registered, or otherwise authorized to do business under Minnesota law.

Subd. 9. Motor vehicle. "Motor vehicle" means self-propelled or towed vehicles designed for personal or commercial use, including, but not limited to, automobiles; trucks; motorcycles; recreational vehicles; all-terrain vehicles; snowmobiles; campers; boats; personal watercraft; and motorcycle, boat, camper, and personal watercraft trailers. A creditor is prohibited from selling a GAP waiver in conjunction with the sale or lease of any used motor vehicle that is an automobile or truck that is valued at less than $5,000.

Subd. 10. Person. "Person" includes an individual, company, association, organization, partnership, business trust, corporation, and every form of legal entity.

History: 1Sp2015 c 1 art 3 s 4



Section 59D.03 — COMMERCIAL TRANSACTIONS EXEMPTED.

Sections 59D.04, subdivision 3, and 59D.06 do not apply to a guaranteed asset protection waiver offered in connection with a lease or retail installment sale associated with any transaction not for personal, family, or household purposes.

History: 1Sp2015 c 1 art 3 s 5



Section 59D.04 — GUARANTEED ASSET PROTECTION WAIVER REQUIREMENTS.

Subdivision 1. Authorization. GAP waivers may be offered, sold, or provided to borrowers in Minnesota in compliance with this chapter.

Subd. 2. Payment options. GAP waivers may, at the option of the creditor, be sold for a single payment or may be offered with a monthly or periodic payment option.

Subd. 3. Certain costs not considered finance charge or interest. Notwithstanding any other provision of law, any cost to the borrower for a guaranteed asset protection waiver entered into in compliance with United States Code, title 15, sections 1601 to 1667F, and its implementing regulations under Code of Federal Regulations, title 12, part 226, as they may be amended from time to time, must be separately stated and is not to be considered a finance charge or interest.

Subd. 4. Insurance. A retail seller must insure its GAP waiver obligations under a contractual liability or other insurance policy issued by an insurer. A creditor, other than a retail seller, may insure its GAP waiver obligations under a contractual liability policy or other such policy issued by an insurer. The insurance policy may be directly obtained by a creditor or retail seller, or may be procured by an administrator to cover a creditor's or retail seller's obligations. Retail sellers that are lessors on motor vehicles are not required to insure obligations related to GAP waivers on leased vehicles.

Subd. 5. Financing agreement. The GAP waiver must be part of, or a separate addendum to, the finance agreement and must remain a part of the finance agreement upon the assignment, sale, or transfer of the finance agreement by the creditor.

Subd. 6. Purchase restriction. The extension of credit, the terms of the credit, or the terms and conditions of the related motor vehicle sale or lease must not be conditioned upon the purchase of a GAP waiver.

Subd. 7. Reporting. A creditor that offers a GAP waiver must report the sale of, and forward funds received on, all such waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy, or other specified program documents.

Subd. 8. Fiduciary responsibilities. Funds received or held by a creditor or administrator and belonging to an insurer, creditor, or administrator, pursuant to the terms of a written agreement, must be held by the creditor or administrator in a fiduciary capacity.

Subd. 9. Defined terms. The terms defined in section 59D.02 are not intended to provide actual terms that are required in guaranteed asset protection waivers.

History: 1Sp2015 c 1 art 3 s 6



Section 59D.05 — CONTRACTUAL LIABILITY OR OTHER INSURANCE POLICIES.

Subdivision 1. Reimbursement or payment statement. Contractual liability or other insurance policies insuring GAP waivers must state the obligation of the insurer to reimburse or pay to the creditor any sums the creditor is legally obligated to waive under the GAP waivers issued by the creditor and purchased or held by the borrower.

Subd. 2. Coverage of assignee. Coverage under a contractual liability or other insurance policy insuring a GAP waiver must also cover a subsequent assignee upon the assignment, sale, or transfer of the finance agreement.

Subd. 3. Term. Coverage under a contractual liability or other insurance policy insuring a GAP waiver must remain in effect unless canceled or terminated in compliance with applicable laws.

Subd. 4. Effect of cancellation or termination. The cancellation or termination of a contractual liability or other insurance policy must not reduce the insurer's responsibility for GAP waivers issued by the creditor before the date of cancellation or termination and for which a premium has been received by the insurer.

History: 1Sp2015 c 1 art 3 s 7



Section 59D.06 — DISCLOSURES.

(a) Guaranteed asset protection waivers must disclose, as applicable, in writing and in clear, understandable language that is easy to read, the following:

(1) the name and address of the initial creditor and the borrower at the time of sale, and the identity of any administrator if different from the creditor;

(2) the purchase price and the terms of the GAP waiver, including without limitation, the requirements for protection, conditions, or exclusions associated with the GAP waiver;

(3) that the borrower may cancel the GAP waiver within a free-look period as specified in the waiver, and will be entitled to a full refund of the purchase price, so long as no benefits have been provided;

(4) the procedure the borrower must follow, if any, to obtain GAP waiver benefits under the terms and conditions of the waiver, including a telephone number and address where the borrower may apply for waiver benefits;

(5) whether or not the GAP waiver is cancelable after the free-look period and the conditions under which it may be canceled or terminated including the procedures for requesting a refund due;

(6) that in order to receive a refund due in the event of a borrower's cancellation of the GAP waiver agreement or early termination of the finance agreement after the free-look period of the GAP waiver, the borrower, in accordance with the terms of the waiver, must provide a written cancellation request to the creditor, administrator, or other party. If such a request is being made because of the termination of the finance agreement, notice must be provided to the creditor, administrator, or other party within 90 days of the occurrence of the event terminating the finance agreement;

(7) the methodology for calculating a refund of the unearned purchase price of the GAP waiver due in the event of cancellation of the GAP waiver or early termination of the finance agreement; and

(8) that the extension of credit, the terms of the credit, or the terms and conditions of the related motor vehicle sale or lease are not conditioned upon the purchase of the GAP waiver.

(b) The creditor or any person offering a GAP waiver must provide the following verbatim disclosure in bold, 14-point type, either in a separate writing or as part of the agreement: "THE GAP WAIVER IS OPTIONAL. YOU DO NOT HAVE TO PURCHASE THIS PRODUCT IN ORDER TO BUY [OR LEASE] THIS MOTOR VEHICLE. YOU ALSO HAVE A LIMITED RIGHT TO CANCEL."

History: 1Sp2015 c 1 art 3 s 8



Section 59D.07 — CANCELLATION; REFUNDS.

Subdivision 1. Refund requirements during free-look period. A GAP waiver must provide that, if a borrower cancels a waiver within the free-look period, the borrower will be entitled to a full refund of the purchase price, so long as no benefits have been provided.

Subd. 2. Refund requirements after free-look period. (a) Guaranteed asset protection waivers may be cancelable or noncancelable after the free-look period.

(b) In the event of a borrower's cancellation of the GAP waiver or early termination of the finance agreement, after the agreement has been in effect beyond the free-look period, the borrower may be entitled to a refund of any unearned portion of the purchase price of the waiver unless the waiver provides otherwise. In order to receive a refund, the borrower, in accordance with any applicable terms of the waiver, must provide a written request to the creditor, administrator, or other party. If such a request is being made because of the termination of the finance agreement, notice must be provided to the creditor, administrator, or other party within 90 days of the occurrence of the event terminating the finance agreement.

(c) If the cancellation of a GAP waiver occurs as a result of a default under the finance agreement or the repossession of the motor vehicle associated with the finance agreement, or any other termination of the finance agreement, any refund due may be paid directly to the creditor or administrator and applied as set forth in subdivision 3.

Subd. 3. How applied. A refund under subdivision 1 or 2 may be applied by the creditor as a reduction of the amount owed under the finance agreement, unless the borrower can show that the finance agreement has been paid in full.

History: 1Sp2015 c 1 art 3 s 9






Chapter 60 — INSURANCE DIVISION



Chapter 60A — GENERAL INSURANCE POWERS

Section 60A.01 — SCOPE.

This chapter includes the provisions relating to administration in general and the provisions applicable to insurance in general.

History: 1967 c 395 art 1 s 1



Section 60A.02 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms shall, for the purposes of chapters 60A to 72A, 69, 70A and 299F, have the meanings ascribed to them.

Subd. 1a. Association or associations. (a) "Association" or "associations" means an organized body of people who have some interest in common and that has at the onset a minimum of 100 persons; is organized and maintained in good faith for purposes other than that of obtaining insurance; and has a constitution and bylaws which provide that: (1) the association or associations hold regular meetings not less frequently than annually to further purposes of the members; (2) except for credit unions, the association or associations collect dues or solicit contributions from members; (3) the members have voting privileges and representation on the governing board and committees, which provide the members with control of the association including the purchase and administration of insurance products offered to members; and (4) the members are not, within the first 30 days of membership, directly solicited, offered, or sold an insurance policy if the policy is available as an association benefit.

(b) An association may apply to the commissioner for a waiver of the 30-day waiting period to that association. The commissioner may grant the waiver upon a finding of at least three of the following: (1) the association is in full compliance with this subdivision; (2) sanctions have not been imposed against the association as a result of significant disciplinary action by the commissioner; (3) at least 80 percent of the association's income comes from dues, contributions, or sources other than income from the sale of insurance; or (4) the association has been organized and maintained for at least ten years.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota and, in the commissioner's absence or disability, a deputy or other person duly designated to act in the commissioner's place.

Subd. 2a. Continued. An insurance policy that is issued for a term in excess of one year or that has no specified term or that is designated as being continuous is "continued" each year on the anniversary date of the issuance of the policy.

Subd. 2b. Filed. In cases where a law requires documents to be filed with the commissioner, the documents will be considered filed when they are received by the Department of Commerce.

Subd. 3. Insurance. (a) "Insurance" is any agreement whereby one party, for a consideration, undertakes to indemnify another to a specified amount against loss or damage from specified causes, or to do some act of value to the assured in case of such loss or damage. A program of self-insurance, self-insurance revolving fund or pool established under section 471.981 is not insurance for purposes of this subdivision.

(b) [Expired]

Subd. 4. Company or insurance company. "Company" or "insurance company" includes every insurer, corporation, business trust, or association engaged in insurance as principal, but for purposes of this subdivision does not include a political subdivision providing self-insurance or establishing a pool under section 471.981, subdivision 3.

Subd. 4a. Mutual property and casualty insurance company. "Mutual property and casualty insurance company" includes a property and casualty insurance company that was converted to a stock company after December 31, 1987, and before January 1, 1994, if the company was controlled on the date of conversion by a mutual life insurance company and so long as the company continues to be controlled by a mutual life insurance company.

Subd. 5. Domestic. "Domestic" shall designate those companies incorporated or organized in this state.

Subd. 6. Foreign. "Foreign," when used without limitations, shall designate those companies incorporated or organized in any other state or country.

Subd. 7. Insurance agent or insurance agency. An "insurance agent" or "insurance agency" is an insurance producer licensed under sections 60K.30 to 60K.56 acting under express authority from, and an appointment by, an insurer and on its behalf to solicit insurance, or to appoint other insurance producers to solicit insurance, or to write and countersign policies of insurance, or to collect premiums therefor within this state, or to exercise any or all these powers when so authorized by the insurer. The term "person" includes a natural person, a partnership, a corporation, or other entity, including an insurance agency.

Subd. 8. [Repealed, 1981 c 307 s 22]

Subd. 9. Net assets. "Net assets" means that portion of the excess of the entire assets of an insurance company over its entire liabilities, exclusive of capital, and inclusive of policy liability, available for the payment of its obligations, including capital stock in this state and including as assets deferred premiums on policies written within three months and actually in force; and, in the case of a mutual marine or fire and marine company, its subscription funds and premium notes not more than 30 days past due and uncollected. In the case of a mutual fire insurance company, there shall be included as assets premium notes absolutely payable within six months from date and given for policies actually in force, when such notes are not more than 30 days overdue. Unpaid guaranty fund subscriptions shall not be included as assets, and guaranty fund certificates upon which there is no liability of the company until all of its other obligations and liabilities are paid shall not be included as a liability.

Subd. 10. Earned premiums. "Earned premiums" includes gross premiums charged on all policies written, including all determined excess and additional premiums, less return premiums, other than premiums returned to policyholders as dividends, and less reinsurance premiums and premiums on policies canceled, and less unearned premiums on policies in force. Any participating company which has charged in its premiums a loading solely for dividends shall not be required to include such loading in its earned premiums; provided, a statement of the amount of such loading has been filed and approved by the commissioner.

Subd. 11. Unearned premiums, insurance reserve, net value policies, and premium reserve. "Unearned premiums," "insurance reserve," "net value policies," and "premium reserve" severally refer to the liability of an insurance company upon its insurance contracts other than accrued claims computed by rules on valuation herein established.

Subd. 12. Profits. "Profits" of a mutual insurance company means that portion of its net earnings not required for payment of losses and expenses, nor set apart for any lawful purposes.

Subd. 13. Loss payments and loss expense payments. The terms "loss payments" and "loss expense payments" include all payments to claimants, including payments for medical and surgical attendance, legal expense, salaries and expenses of investigators, adjusters, and field representatives, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of claims, whether such payments shall be allocated to specific claims or unallocated.

Subd. 14. Compensation. The term "compensation" relates to all insurance effected by virtue of statutes providing compensation to employees for personal injuries irrespective of fault of the employer.

Subd. 15. Liability. The term "liability" relates to all insurance, except compensation insurance, against loss or damage from accident to or injuries suffered by an employee or other person and for which the insured is liable.

Subd. 16. Department of Commerce. "Department of Commerce" of the state of Minnesota also means Department of Commerce or commissioner of commerce.

Subd. 17. Leasehold estate. The term "leasehold estate" means an estate in land which includes the ground lease covering the land and any improvements thereon.

Subd. 18. State. "State" means any state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico and any other possessions of the United States.

Subd. 19. Alien. "Alien" means an insurer domiciled outside of the United States, but conducting business within the United States.

Subd. 20. Assume. "Assume" means to accept all or part of a ceding company's insurance or reinsurance on a risk or exposure.

Subd. 21. Cede. "Cede" means to pass on to another insurer all or part of the insurance written by an insurer for the purpose of reducing the possible liability of the insurer.

Subd. 22. Cession. "Cession" means the unit of insurance passed to a reinsurer by an insurer which issued a policy to the insured.

Subd. 23. Facultative reinsurance. "Facultative reinsurance" means the reinsurance of part or all of the insurance provided by a single policy, with separate negotiation for each cession.

Subd. 24. Reinsurer. "Reinsurer" means an insurer which assumes the liability of another insurer through reinsurance.

Subd. 25. Retrocession. "Retrocession" means a transaction in which a reinsurer cedes to another reinsurer all or part of the reinsurance that the reinsurer had previously assumed.

Subd. 26. United States branch. "United States branch" means the business unit through which business is transacted within the United States by an alien insurer.

Subd. 27. Admitted assets. "Admitted assets" means the assets as shown by the company's annual statement on December 31 valued according to valuation regulations prescribed by the National Association of Insurance Commissioners and procedures adopted by the National Association of Insurance Commissioners' financial condition Ex 4 subcommittee if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances.

Subd. 28. Group insurance. "Group insurance" means that form of insurance coverage sponsored by:

(1) an employer covering not less than two employees and which may include the employees' dependents, consisting of husband, wife, children, and actual dependents residing in the household, written under a master policy issued to any employer, or group of employers who have joined into an arrangement for the purposes of providing the employees insurance for their individual benefit. Employees' dependents, consisting of husband, wife, children, and actual dependents residing in the same household, are not employees for purposes of this definition except for a spouse employed on a regular full-time basis by the same employer. This clause does not apply to chapter 62L;

(2) an association to provide insurance to its members; or

(3) a creditor to provide life insurance to insure its debtors in connection with real estate mortgage loans, in an amount not to exceed the actual or scheduled amount of their indebtedness.

Subd. 29. Multiple employer trust. "Multiple employer trust" means a trust organized for the benefit of two or more employers for the purpose of providing health insurance coverage to employees and dependents.

History: 1967 c 395 art 1 s 2; 1969 c 494 s 1,2; 1971 c 24 s 9; 1980 c 529 s 1,2; 1981 c 307 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 49; 1986 c 444; 1989 c 260 s 1; 1991 c 325 art 1 s 1-9; art 10 s 1; 1992 c 564 art 1 s 13; art 3 s 1; 1994 c 485 s 4; 1994 c 587 art 1 s 1; 1994 c 625 art 8 s 1; 1995 c 234 art 7 s 1; 1999 c 177 s 1,2; 2001 c 117 art 2 s 3



Section 60A.03 — COMMISSIONER OF COMMERCE.

Subdivision 1. Commissioner; appointment. The commissioner of commerce shall be appointed by the governor under the provisions of section 15.06. All of the commissioner's time shall be devoted to the duties of the office.

Subd. 2. Powers of commissioner. The commissioner shall have and exercise the power to enforce all the laws of this state relating to insurance, and shall enforce all the provisions of the laws of this state relating to insurance in the manner provided by the laws defining the powers and duties of the commissioner of commerce, or, in the absence of any law prescribing the procedure, by any reasonable procedure the commissioner prescribes.

Subd. 3. Appointment of staff and officials. (1) Official staff. The commissioner may appoint a deputy or assistant commissioner of commerce to assist in the commissioner's duties, an actuary, a chief examiner, a statistician, and such assistants to these employees and such stenographic and clerical help as may be required for the proper conduct of the Department of Commerce.

(2) Duties of departmental officials. In the absence or disability of the commissioner, the commissioner's duties shall be performed by the deputy or assistant commissioner of commerce. The actuary of the department shall, under the direction of the commissioner, make such valuation of life insurance policies as shall be necessary, from time to time, to the proper supervision of life insurance companies transacting business in this state, and shall perform such other actuarial duties, including the visitation and examination of insurance companies, as the commissioner may prescribe. The chief and assistant examiners shall, under the direction of the commissioner, devote their principal time to necessary or required examinations of insurance companies, and perform such other duties as the commissioner may prescribe. Other salaried employees of the Department of Commerce shall be under the direction of the commissioner and perform such duties, in connection with the Department of Commerce, as the commissioner may prescribe.

(3) Consulting actuary, appointment and compensation. The commissioner may, when the commissioner shall deem it necessary, appoint any experienced and competent professional insurance actuary to personally make or conduct, or assist in making or conducting, an examination of any insurance company admitted, or applying for admission, to do business in this state, on condition that the commissioner shall have previously filed with the secretary of state a written declaration designating such person, by name and address, as a consulting actuary of the Department of Commerce. In this case, the commissioner shall fix a reasonable compensation for the actuary on a per diem basis for the actual time employed in making or conducting, or assisting to make or conduct, the examination, which compensation, together with the amount of the necessary expenses actually incurred by the actuary, including expenses of any necessary appraisal or clerical assistance, shall be charged to the company and paid by it to the actuary.

(4) Appraiser, appointment and compensation. The commissioner, when deeming it necessary, may appoint any qualified person to make an appraisal of any or all of the assets of any such company. Such person shall be paid such reasonable fees for the appraisal as may be approved by the commissioner and shall also be paid necessary expenses actually incurred in connection with the services. Such compensation and expenses shall be paid by the company.

Subd. 4. [Repealed, 1969 c 7 s 2]

Subd. 5. Examination fees and expenses. When any visitation, examination, or appraisal is made by order of the commissioner, the company being examined, visited, or appraised, including, but not limited to, fraternals, township mutuals, reciprocal exchanges, nonprofit service plan corporations, health maintenance organizations, vendors of risk management services licensed under section 60A.23, or self-insurance plans or pools established under section 176.181 or 471.982, shall pay to the Department of Commerce the necessary expenses of the persons engaged in the examination, visit, appraisal, or desk audits of annual statements and records performed by the department other than on the company premises plus the per diem salary fees of the employees of the Department of Commerce who are conducting or participating in the examination, visitation, appraisal, or desk audit. The per diem salary fees may be based upon the approved examination fee schedules of the National Association of Insurance Commissioners or otherwise determined by the commissioner. All of these fees and expenses must be paid into the Department of Commerce revolving fund.

Subd. 6. Examination revolving fund. (1) Revolving fund created. There is hereby created the Department of Commerce examination revolving fund for the purpose of carrying on the examination of foreign and domestic insurance companies.

(2) Money in revolving fund. Such fund shall consist of the $7,500 appropriated therefor and the money transferred to it as herein provided, which are reappropriated to the commissioner of commerce for the purpose of this subdivision.

(3) Fund to be kept in state treasury. Such fund shall be kept in the state treasury and shall be paid out in the manner prescribed by law for money therein.

(4) Purposes for which fund may be expended. Such fund shall be used for the payment of per diem salaries and expenses of special examiners and appraisers, and the expenses of the commissioner of commerce, deputy commissioner of commerce, chief examiner, actuary other than a consulting actuary appointed under subdivision 3, clause (3) hereof, regular salaried examiners and other employees of the Department of Commerce when participating in examinations. Expenses include meals, lodging, laundry, transportation, and mileage. The salary of regular employees of the Division of Insurance shall not be paid out of this fund.

(5) Collections to be deposited in fund. All money collected by the Division of Insurance from insurance companies for fees and expenses of examinations, shall be deposited in the insurance division examination revolving fund.

(6) Payments from such fund. Upon authorization by the commissioner of commerce, the money due each examiner or employee engaged in an examination shall be paid from the insurance division examination revolving fund in the manner prescribed by law.

(7) Excess over $25,000 canceled into general fund. The balance in such fund on June 30 of each year in excess of $25,000 shall be forthwith canceled into the general fund.

Subd. 7. [Repealed, 1969 c 707 s 1; 1969 c 1129 art 4 s 11]

Subd. 8. Computation of net value; life insurance. (1) Domestic insurers. The commissioner shall compute, yearly, the net value of all outstanding policies in every company authorized to insure lives in this state, calculated upon the basis stated in section 61A.25.

(2) Foreign insurers. The commissioner may accept the valuation made by the insurance commissioner of the state under whose authority a life company was organized, when that valuation has been made on sound and recognized principles and on the legal basis provided in section 61A.25, or its equivalent, when furnished with a certificate of that commissioner setting forth that value on the last day of the preceding year. Every such life company which fails to promptly furnish this certificate shall, on demand, furnish the commissioner detailed lists of all its policies and securities, and shall be liable for all charges and expenses resulting therefrom.

Subd. 9. Confidentiality of information. The commissioner may not be required to divulge any information obtained in the course of the supervision of insurance companies, or the examination of insurance companies, including examination related correspondence and work papers, until the examination report is finally accepted and issued by the commissioner, and then only in the form of the final public report of examinations. Nothing contained in this subdivision prevents or shall be construed as prohibiting the commissioner from disclosing the content of this information to the insurance department of another state, the National Association of Insurance Commissioners, the National Association of Securities Dealers, or any national securities association registered under the Securities Exchange Act of 1934, if the recipient of the information agrees in writing to hold it as nonpublic data as defined in section 13.02, in a manner consistent with this subdivision. This subdivision does not apply to the extent the commissioner is required or permitted by law, or ordered by a court of law to testify or produce evidence in a civil or criminal proceeding. For purposes of this subdivision, a subpoena is not an order of a court of law.

History: 1967 c 395 art 1 s 3; 1969 c 7 s 3; 1969 c 399 s 1; 1969 c 707 s 1; 1969 c 1129 art 4 s 11; 1976 c 2 s 35; 1977 c 305 s 17; 1978 c 470 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 2; 1984 c 655 art 1 s 92; 1985 c 248 s 20; 1986 c 444; 1990 c 573 s 19; 1991 c 325 art 10 s 2; 1992 c 540 art 2 s 1; 1992 c 564 art 1 s 14; 1994 c 485 s 5; 1995 c 214 s 2; 2004 c 285 art 4 s 2; 2004 c 290 s 21



Section 60A.031 — EXAMINATIONS.

Subdivision 1. Power to examine. (1) Insurers and other licensees. At any time and for any reason related to the enforcement of the insurance laws, or to ensure that companies are being operated in a safe and sound manner and to protect the public interest, the commissioner may examine the affairs and conditions of any foreign or domestic insurance or reinsurance company, including reciprocals and fraternals, licensee or applicant for a license under the insurance laws, or any other person or organization of persons doing or in the process of organizing to do any insurance business in this state, and of any licensed advisory organization serving any of the foregoing in this state.

The commissioner shall examine the affairs and conditions of every insurer licensed in this state not less frequently than once every five years.

(2) Who may be examined. The commissioner in making any examination of an insurance company as authorized by this section may, if in the commissioner's discretion, there is cause to believe the commissioner is unable to obtain relevant information from such insurance company or that the examination or investigation is, in the discretion of the commissioner, necessary or material to the examination of the company, examine any person, association, or corporation:

(a) transacting, having transacted, or being organized to transact the business of insurance in this state;

(b) engaged in or proposing to be engaged in the organization, promotion, or solicitation of shares or capital contributions to or aiding in the formation of a domestic insurance company;

(c) holding shares of capital stock of an insurance company for the purpose of controlling the management thereof as voting trustee or otherwise;

(d) having a contract, written or oral, pertaining to the management or control of an insurance company as general agent, managing agent, attorney-in-fact, or otherwise;

(e) which has substantial control directly or indirectly over an insurance company whether by ownership of its stock or otherwise, or owning stock in any domestic insurance company, which stock constitutes a substantial proportion of either the stock of the domestic insurance company or of the assets of the owner thereof;

(f) which is a subsidiary or affiliate of an insurance company;

(g) which is a licensed agent or solicitor or has made application for the licenses;

(h) engaged in the business of adjusting losses or financing premiums.

Nothing contained in this clause (2) shall authorize the commissioner to examine any person, association, or corporation which is subject to regular examination by another division of the Commerce Department of this state. The commissioner shall notify the other division when an examination is deemed advisable.

Subd. 2. [Repealed, 1981 c 211 s 42]

Subd. 2a. Purpose, scope, and notice of examination. An examination may, but need not, cover comprehensively all aspects of the examinee's affairs, practices, and conditions. The commissioner shall determine the nature and scope of each examination and in doing so shall take into account all available relevant factors concerning the financial and business affairs, practices and conditions of the examinee. For examinations undertaken pursuant to this section, the commissioner shall issue an order stating the scope of the examination and designating the person responsible for conducting the examination. A copy of the order shall be provided to the examinee.

In conducting the examination, the examiner shall observe the guidelines and procedures in the examiner's handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ other guidelines or procedures that the commissioner may consider appropriate.

Subd. 3. Access to examinee. (a) The commissioner, or the designated person, shall have timely, convenient, and free access at all reasonable hours to all books, records, securities, accounts, documents, and any or all computer or other records and papers relating to the property, assets, business, and affairs of any company, applicant, association, or person which may be examined pursuant to this section for the purpose of ascertaining, appraising, and evaluating the assets, conditions, affairs, operations, ability to fulfill obligations, and compliance with all the provisions of law of the company or person insofar as any of the above pertain to the business of insurance of a person, organization, or corporation transacting, having transacted, or being organized to transact business in this state. Every company or person being examined, its officers, directors, and agents, shall provide to the commissioner or the designated person timely, convenient, and free access at all reasonable hours at its office to all its books, records, accounts, papers, securities, documents, any or all computer or other records relating to the property, assets, business, and affairs of the company or person. The officers, directors, and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

The refusal of a company, by its officers, directors, employees, or agents, to submit to examination or to comply with a reasonable request of the examiners is grounds for suspension or refusal of, or nonrenewal of, a license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. The proceedings for suspension, revocation, or refusal of a license or authority must be conducted as provided in section 45.027.

(b) The commissioner or any examiners may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination. If a person fails or refuses to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.

(c) When making an examination or audit under this section, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which must be paid by the company that is the subject of the examination or audit.

(d) This section does not limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to an examination are prima facie evidence in a legal or regulatory action.

(e) Nothing contained in this section shall be construed to limit the commissioner's authority to use as evidence a final or preliminary examination report, examiner or company work papers or other documents, or other information discovered or developed during the course of an examination in the furtherance of a legal or administrative action which the commissioner may, in the commissioner's sole discretion, consider appropriate.

Subd. 4. Examination report; foreign and domestic companies. (a) The commissioner shall make a full and true report of every examination conducted pursuant to this chapter, which shall include (1) a statement of findings of fact relating to the financial status and other matters ascertained from the books, papers, records, documents, and other evidence obtained by investigation and examination or ascertained from the testimony of officers, agents, or other persons examined under oath concerning the business, affairs, assets, obligations, ability to fulfill obligations, and compliance with all the provisions of the law of the company, applicant, organization, or person subject to this chapter and (2) a summary of important points noted in the report, conclusions, recommendations and suggestions as may reasonably be warranted from the facts so ascertained in the examinations. The report of examination shall be verified by the oath of the examiner in charge thereof, and shall be prima facie evidence in any action or proceedings in the name of the state against the company, applicant, organization, or person upon the facts stated therein.

(b) No later than 60 days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which provides the company examined with a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to matters contained in the examination report.

(c) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with the written submissions or rebuttals and the relevant portions of the examiner's work papers and enter an order:

(1) adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, rule, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation;

(2) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information, and refiling the report as required under paragraph (b); or

(3) calling for an investigatory hearing with no less than 20 days' notice to the company for purposes of obtaining additional documentation, data, information, and testimony.

(d)(1) All orders entered under paragraph (c), clause (1), must be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. The order is a final administrative decision and may be appealed as provided under chapter 14. The order must be served upon the company by certified mail, together with a copy of the adopted examination report. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) A hearing conducted under paragraph (c), clause (3), by the commissioner or authorized representative, must be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant work papers or by the written submission or rebuttal of the company. Within 20 days of the conclusion of the hearing, the commissioner shall enter an order as required under paragraph (c), clause (1).

(3) The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing must proceed expeditiously. Discovery by the company is limited to the examiner's work papers which tend to substantiate assertions in a written submission or rebuttal. The commissioner or the commissioner's representative may issue subpoenas for the attendance of witnesses or the production of documents considered relevant to the investigation whether under the control of the department, the company, or other persons. The documents produced must be included in the record. Testimony taken by the commissioner or the commissioner's representative must be under oath and preserved for the record.

This section does not require the department to disclose information or records which would indicate or show the existence or content of an investigation or activity of a criminal justice agency.

(4) The hearing must proceed with the commissioner or the commissioner's representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. Cross-examination may be conducted only by the commissioner or the commissioner's representative. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

(e)(1) Upon the adoption of the examination report under paragraph (c), clause (1), the commissioner shall continue to hold the content of the examination report as private and confidential information for a period of 30 days except as otherwise provided in paragraph (b). Thereafter, the commissioner may open the report for public inspection if a court of competent jurisdiction has not stayed its publication.

(2) Nothing contained in this subdivision prevents or shall be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to the reports, to the Commerce Department or the insurance department of another state or country, or to law enforcement officials of this or another state or agency of the federal government at any time, if the agency or office receiving the report or matters relating to the report agrees in writing to hold it confidential and in a manner consistent with this subdivision.

(3) If the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate proceedings or actions as provided by law.

(f) All working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this subdivision, or in the course of market analysis, must be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in paragraph (e). Access may also be granted to the National Association of Insurance Commissioners (NAIC), the Financial Industry Regulatory Authority, and any national securities association registered under the Securities Exchange Act of 1934. The parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained. For purposes of this section, "market analysis" means a process whereby market conduct surveillance personnel collect and analyze information from filed schedules, surveys, required reports, such as the NAIC Market Conduct Annual Statement, or other sources in order to develop a baseline profile of an insurer, to review the operation or activity of an insurer, or to identify patterns or practices of insurers licensed to do business in this state that deviate significantly from the norm or that may pose a potential risk to the insurance consumer.

Subd. 5. Order; foreign and domestic companies. Within a reasonable time of receipt of an examination report the commissioner may issue an order to the examinee directing compliance within a time specified in the order or by law with one or more of the following:

(a) to restore within the time and extent prescribed by law or the commissioner's order any deficiency, whenever its capital, reserves or surplus have become impaired,

(b) to cease and desist from transaction of any business or from any business practice which if transacted or continued might result in the examinee's condition or further transaction of business being hazardous to its policyholders, its creditors, or the public,

(c) to cease and desist from any other violation of its charter or any law of the state.

Subd. 6. Penalty. Notwithstanding section 72A.05, any person who violates or aids and abets any violation of a written order issued pursuant to this section may be fined not more than $10,000 for each day the violation continues for each violation of the order in an action commenced in Ramsey County by the attorney general on behalf of the state of Minnesota and the money so recovered shall be paid into the general fund.

Subd. 7. Alternatives to examinations. In lieu of an examination under this section of a foreign or an alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port of entry state until January 1, 1994. After January 1, 1994, the reports may only be accepted if:

(1) the insurance department is accredited under the National Association of Insurance Commissioners Financial Regulation Standards and Accreditation Program at the time of the examination; or

(2) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

Subd. 7a. Conflict of interest. The department shall establish reasonable procedures so that no examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in a person subject to examination under this chapter. This section shall not be construed to automatically preclude an examiner from being:

(1) a policyholder or claimant under an insurance policy;

(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) an investment owner in shares of regulated diversified investment companies; or

(4) a settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

Notwithstanding the requirements of this section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though the persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

Subd. 8. Power to make rules. The commissioner may promulgate any rules which may be necessary to the administration of subdivisions 1 to 9.

Subd. 9. Immunity from liability. (a) No cause of action shall arise nor shall liability be imposed against the commissioner, the commissioner's authorized representatives, or an examiner appointed by the commissioner for statements made or conduct performed in good faith while carrying out the provisions of this section.

(b) No cause of action shall arise, nor shall liability be imposed against a person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this section, if the act of communication or delivery is performed in good faith and without fraudulent intent or the intent to deceive.

(c) This section does not abrogate or modify a common law or statutory privilege or immunity enjoyed by a person identified in paragraph (a).

(d) A person identified in paragraph (a) may be awarded attorney fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or other relevant tort arising out of activities in carrying out the provisions of this section, and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

History: 1967 c 591 s 1; 1969 c 234 s 1,2; 1969 c 399 s 1; 1981 c 211 s 1-7; 1984 c 628 art 3 s 11; 1986 c 444; 1991 c 325 art 10 s 3; 1992 c 540 art 2 s 2; 2004 c 285 art 4 s 3; 2004 c 290 s 22; 2010 c 384 s 4



Section 60A.032 — COMMISSIONER'S ORDERS, REPORT.

When, upon receipt of an examination report, the commissioner forwards to the company an order based on the report, the commissioner shall immediately report the fact to the governor and the attorney general. Within 20 days after submission of the report the commissioner shall submit to the governor and attorney general a supplementary report if the company has not complied with the order.

History: 1969 c 7 s 1; 1986 c 444



Section 60A.035 — GOVERNMENT CONTROLLED OR OWNED COMPANY PROHIBITED FROM TRANSACTING BUSINESS.

(a) No insurance company the voting control or ownership of which is held in whole or substantial part by any government or governmental agency or entity having a tax exemption under section 501(c)(27)(B) or 115 of the Internal Revenue Code of 1986 or which is operated for or by any such government or agency or entity having a tax exemption under section 501(c)(27)(B) or 115 of the Internal Revenue Code of 1986 is authorized to transact insurance in this state. Membership in a mutual company, subscribership in a reciprocal insurer, ownership of stock of an insurer by the alien property custodian or similar official of the United States, or supervision of an insurer by public insurance supervisory authority is not considered to be an ownership, control, or operation of the insurer for the purposes of this section.

(b) This section does not apply to an insurance company if its sole insurance business in this state is providing workers' compensation insurance and associated employers' liability coverage to an employer principally located in the insurer's state of domicile whose employee may receive benefits under section 176.041, subdivision 4, provided the operations of the employer are for fewer than 30 consecutive days in this state and provided the employer has no other significant contacts with this state.

(c) This section does not apply to a fund established under section 16B.85, subdivision 2.

History: 1Sp2003 c 1 art 4 s 1



Section 60A.052 — CERTIFICATES OF AUTHORITY; ENFORCEMENT ACTIONS.

Subdivision 1. Grounds. The commissioner may by order take any or all of the following actions: (a) deny, suspend, or revoke a certificate of authority; (b) censure the insurance company; (c) impose a civil penalty as provided for in section 45.027, subdivision 6; or (d) under a written agreement with the insurance company based upon the company's financial condition, impose conditions or restrictions on the insurance company's authority to transact business in Minnesota. In order to take this action the commissioner must find that the order is in the public interest, and the insurance company:

(1) has a board of directors or principal management that is incompetent, untrustworthy, or so lacking in insurance company managerial experience as to make its operation hazardous to policyholders, its stockholders, or to the insurance buying public;

(2) is controlled directly or indirectly through ownership, management, reinsurance transactions, or other business relations by any person or persons whose business operations are or have been marked by manipulation of any assets, reinsurance, or accounts as to create a hazard to the company's policyholders, stockholders, or the insurance buying public;

(3) is in an unsound or unsafe condition;

(4) has the actual liabilities that exceed the actual funds of the company;

(5) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it was made, contained any misrepresentation or was false, misleading, or fraudulent;

(6) has pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or misdemeanor involving moral turpitude, or similar conduct;

(7) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the insurance business;

(8) has violated or failed to comply with any order of the insurance regulator of any other state or jurisdiction;

(9) has had a certificate of authority denied, suspended, or revoked, has been censured or reprimanded, has been the subject of any other discipline imposed by, or has paid or has been required to pay a monetary penalty or fine to, another state;

(10) agents, officers, or directors refuse to submit to examination or perform any related legal obligation; or

(11) has violated or failed to comply with, any of the provisions of the insurance laws including chapter 45 or chapters 60A to 72A or any rule or order under those chapters.

Subd. 2. Suspension or revocation of authority or censure. If the commissioner determines that one of the conditions listed in subdivision 1 exists, the commissioner may issue an order requiring the insurance company to show cause why any or all of the following should not occur: (1) revocation or suspension of any or all certificates of authority granted to the foreign or domestic insurance company or its agent; (2) censuring of the insurance company; (3) cancellation of all or some of the company's insurance contracts then in force in this state; (4) the imposition of a civil penalty; or (5) under a written agreement with the insurance company based upon the company's financial condition, imposition of conditions or restrictions on the insurance company's authority to transact business in Minnesota. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. All hearings shall be conducted in accordance with chapter 14. The insurer may waive its right to the hearing. If the insurer is under the supervision or control of the insurance department of the insurer's state of domicile, that insurance department, acting on behalf of the insurer, may waive the insurer's right to the hearing. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the insurance company fails to appear at a hearing after having been duly notified of it, the company shall be considered in default, and the proceeding may be determined against the company upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Denial; notice to applicant. Whenever it appears to the commissioner that an application for a certificate of authority should be denied pursuant to subdivision 1, the commissioner shall promptly give a written notice to the applicant of the denial. The notice must state the grounds for the denial and give reasonable notice of the rights of the applicant to request a hearing. A hearing must be held not later than 30 days after the request for hearing is received by the commissioner unless the applicant and the Department of Commerce agree that the hearing may be held at a later date. If no hearing is requested within 30 days of service of the notice, the denial will become final. All hearings shall be conducted in accordance with chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the applicant fails to appear at a hearing after having been duly notified of it, the applicant shall be considered in default, and the proceeding may be determined against the applicant upon consideration of the notice denying the application, the allegations of which may be considered to be true.

Subd. 4. Actions against lapsed certificate of authority. If a certificate of authority lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the certificate of authority was last effective and enter a revocation or suspension order as of the last date on which the certificate of authority was in effect, or impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 4a. Withdrawal of insurer from state. No insurer shall withdraw from this state until its direct liability to its policyholders and obligees under all its insurance contracts then in force in this state have been assumed by another licensed insurer according to section 60A.09, subdivision 4a.

History: 1992 c 564 art 3 s 2; 1994 c 425 s 1; 1994 c 485 s 6; 1999 c 177 s 3,4; 2000 c 483 s 2,3



Section 60A.06 — KINDS OF INSURANCE PERMITTED.

Subdivision 1. Statutory lines. Insurance corporations may be authorized to transact in any state or territory in the United States, in the Dominion of Canada, and in foreign countries, when specified in their charters or certificates of incorporation, either as originally granted or as thereafter amended, any of the following kinds of business, upon the stock plan, or upon the mutual plan when the formation of such mutual companies is otherwise authorized by law; and business trusts as authorized by law of this state shall only be authorized to transact in this state the following kind of business hereinafter specified in clause (7) hereof when specified in their "declaration of trust":

(1) To insure against loss or damage to property on land and against loss of rents and rental values, leaseholds of buildings, use and occupancy and direct or consequential loss or damage caused by fire, smoke or smudge, water or other fluid or substance, lightning, windstorm, tornado, cyclone, earthquake, collapse and slippage, rain, hail, frost, snow, freeze, change of temperature, weather or climatic conditions, excess or deficiency of moisture, floods, the rising of waters, oceans, lakes, rivers or their tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, electrical power interruption or electrical breakdown from any cause, railroad equipment, motor vehicles or aircraft, accidental injury to sprinklers, pumps, conduits or containers or other apparatus erected for extinguishing fires, explosion, whether fire ensues or not, except explosions on risks specified in clause (3); provided, however, that there may be insured hereunder the following: (a) explosion of any kind originating outside the insured building or outside of the building containing the property insured, (b) explosion of pressure vessels which do not contain steam or which are not operated with steam coils or steam jackets; and (c) risks under home owners multiple peril policies;

(2)(a) To insure vessels, freight, goods, wares, merchandise, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange, and other evidences of debt, bottomry and respondentia interest, and every insurance appertaining to or connected with risks of transportation and navigation on and under water, on land or in the air;

(b) To insure all personal property floater risks;

(3) To insure against any loss from either direct or indirect damage to any property or interest of the assured or of another, resulting from the explosion of or injury to (a) any boiler, heater or other fired pressure vessel; (b) any unfired pressure vessel; (c) pipes or containers connected with any of said boilers or vessels; (d) any engine, turbine, compressor, pump or wheel; (e) any apparatus generating, transmitting or using electricity; (f) any other machinery or apparatus connected with or operated by any of the previously named boilers, vessels or machines; and including the incidental power to make inspections of and to issue certificates of inspection upon, any such boilers, apparatus, and machinery, whether insured or otherwise;

(4) To make contracts of life and endowment insurance, to grant, purchase, or dispose of annuities or endowments of any kind; and, in such contracts, or in contracts supplemental thereto to provide for additional benefits in event of death of the insured by accidental means, total permanent disability of the insured, or specific dismemberment or disablement suffered by the insured, or acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable;

(5)(a) To insure against loss or damage by the sickness, bodily injury or death by accident of the assured or dependents, or those for whom the assured has assumed a portion of the liability for the loss or damage, including liability for payment of medical care costs or for provision of medical care;

(b) To insure against the legal liability, whether imposed by common law or by statute or assumed by contract, of employers for the death or disablement of, or injury to, employees;

(6) To guarantee the fidelity of persons in fiduciary positions, public or private, or to act as surety on official and other bonds, and for the performance of official or other obligations;

(7) To insure owners and others interested in real or personal property as described in section 68A.04;

(8) To insure against loss or damage by breakage of glass, located or in transit;

(9)(a) To insure against loss by burglary, theft, or forgery;

(b) To insure against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptance or any other valuable paper or document, resulting from any cause, except while in the custody or possession of and being transported by any carrier for hire or in the mail;

(c) To insure individuals by means of an all risk type of policy commonly known as the "personal property floater" against any kind and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise;

(d) To insure against loss or damage by water or other fluid or substance;

(10) To insure against loss from death of domestic animals and to furnish veterinary service;

(11) To guarantee merchants and those engaged in business, and giving credit, from loss by reason of giving credit to those dealing with them; this shall be known as credit insurance;

(12) To insure against loss or damage to automobiles or other vehicles or aircraft and their contents, by collision, fire, burglary, or theft, and other perils of operation, and against liability for damage to persons, or property of others, by collision with such vehicles or aircraft, and to insure against any loss or hazard incident to the ownership, operation, or use of motor or other vehicles or aircraft;

(13) To insure against liability for loss or damage to the property or person of another caused by the insured or by those for whom the insured is responsible, including insurance of medical, hospital, surgical, funeral or other related expense of the insured or other person injured, irrespective of legal liability of the insured, when issued with or supplemental to policies of liability insurance;

(14) To insure against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire;

(15) To insure against attorneys fees, court costs, witness fees and incidental expenses incurred in connection with the use of the professional services of attorneys at law.

Subd. 2. Other lines. Any insurance corporation or association heretofore or hereafter licensed to transact within the state any of the kinds or classes of insurance specifically authorized under the laws of this state may, when authorized by its charter, transact within and without the state any lines of insurance germane to its charter powers and not specifically provided for under the laws of this state when these lines, or combinations of lines, of insurance are not in violation of the Constitution or the laws of the state and, in the opinion of the commissioner, not contrary to public policy, provided the company or association shall first obtain authority of the commissioner and meet capital or surplus and other solvency and policy form requirements as the commissioner shall prescribe. These additional hazards may be insured against by attachment to, or in extension of, any policy which the company may be authorized to issue under the laws of this state. This subdivision shall apply to companies operating upon the stock or mutual plan, reciprocal or interinsurance exchanges.

Subd. 3. Limitation on combination policies. (a) Unless specifically authorized by subdivision 1, clause (4), it is unlawful to combine in one policy coverage permitted by subdivision 1, clauses (4) and (5)(a). This subdivision does not prohibit the simultaneous sale of these products, but the sale must involve two separate and distinct policies.

(b) This subdivision does not apply to group policies.

(c) This subdivision does not apply to policies permitted by subdivision 1, clause (4), that contain benefits providing acceleration of life, endowment, or annuity benefits in advance of the time they would otherwise be payable, or to long-term care policies as defined in section 62A.46, subdivision 2, or chapter 62S.

(d) This subdivision does not prohibit combining life coverage with one or more of the following coverages:

(1) specified disease or illness coverage;

(2) other limited benefit health coverage;

(3) hospital indemnity coverage;

(4) other fixed indemnity products,

provided that the prescribed minimum standards applicable to those categories of coverage are met.

Subd. 4. Vicarious liability; punitive damages. Any insurance corporation or association may insure against vicarious liability for punitive and exemplary damages within any of the kinds of business pertaining to the issuance of liability insurance that the insurance corporation or association is authorized to transact under subdivision 1 or 2.

History: 1967 c 395 art 1 s 6; 1969 c 7 s 5; 1973 c 634 s 1; 1986 c 444; 1986 c 455 s 4; 1989 c 125 s 1,2; 1995 c 258 s 1; 1999 c 177 s 5,6; 2000 c 304 s 1; 2001 c 215 s 1; 2008 c 347 s 1; 2011 c 108 s 9



Section 60A.07 — AUTHORIZATION AND REQUIREMENTS.

Subdivision 1. Incorporation. Three or more persons may form a domestic insurance corporation for any of the purposes specified in subdivision 2 by applying to the Department of Commerce and complying with all applicable organizational requirements and the conditions set out in clauses (1) to (6). The incorporators must subscribe a certificate specifying:

(1) the corporation's name, which must distinguish it from all other corporations authorized to do business in this state, and must contain the word "company," "corporation," or "incorporated";

(2) the general nature of the corporation's business and its principal place of business;

(3) the period of its duration, if limited;

(4) the names and places of residence of the incorporators;

(5) the board in which the management of the corporation will be vested, the date of the initial annual meeting at which it will be elected, and the names and addresses of the board members until the first election; and

(6) whether the corporation is organized on the stock plan, mutual plan, or otherwise; and, if organized as a stock company, the amount of capital stock, how the capital stock is to be paid in, the number of shares into which it is to be divided, and the par value of each share; and, if there is to be more than one class, a description and the terms of issue of each class and the method of voting on each class.

The certificate may contain any other lawful provision defining and regulating the powers and business of the insurance corporation, its officers, directors, trustees, members, or stockholders.

Domestic insurance corporations established in this manner are organized under and governed by chapter 302A, except as otherwise provided in subdivision 1d and chapter 66A.

Subd. 1a. Filing. The certificate of an insurance corporation must be filed for record with the secretary of state. If the secretary of state finds that it conforms to law and that the required fee has been paid, the secretary of state must record it and certify that fact on it. The secretary of state may not accept a certificate for filing unless the certificate also contains the endorsement of the commissioner of commerce.

Subd. 1b. Certificate of authority. If the commissioner of commerce is satisfied that the corporation has been organized for legitimate purposes, and under such conditions as to merit and have public confidence, and that all provisions of law applicable to every branch of business in which, by the terms of its certificate, it is authorized to engage, have been complied with, the commissioner shall so certify. When the original certificate and the certificate of incorporation from the secretary of state are filed with the commissioner of commerce, the commissioner shall, within 60 days thereafter, execute and deliver to it a certificate of authority.

Subd. 1c. Bylaws. Bylaws may be adopted by the insurance corporation in the manner set forth in section 302A.181. Within 90 days after the adoption of the bylaws or any amendment thereof, a certified copy of the same must be filed with the commissioner of commerce.

Subd. 1d. Certificate of incorporation; amendments. The certificate of incorporation of an insurance corporation organized and existing under the laws of this state may be amended in the manner set forth in section 302A.135. Amendments must be filed with the secretary of state in the manner set forth in section 302A.151, except the secretary of state may not accept a certificate of filing unless the certificate also contains the endorsement of the commissioner of commerce.

Subd. 1e. Application of business corporation act. The provisions of chapter 302A apply to domestic stock corporations formed to carry on the business of insurance, except to the extent those provisions are inconsistent with any provisions contained in this chapter or to the extent in conflict with any provisions contained in chapters 60A to 79A. The provisions of chapter 302A apply to domestic mutual corporations formed to carry on the business of insurance only to the extent provided for in chapter 66A.

Subd. 2. Powers of insurers. Corporations may be formed for carrying on any one branch of the business of insurance authorized by law, or any two or more branches thereof, which are permitted by law to be transacted by one company; and business trusts as authorized by law of this state may be formed for carrying on the kind of business of insurance specified in section 60A.06, subdivision 1, clause (7).

Subd. 3. Acceptance of laws. Every company, domestic or foreign, shall file with the commissioner its acceptance of the provisions of the insurance laws of the state of Minnesota, and its charter and any amendments thereto, and each such company shall be governed thereby and by those laws relative to corporations in general, so far as applicable and not otherwise specifically provided. No foreign company shall be denied a license in this state because its corporate powers exceed those which it is permitted to exercise under the laws of this state, but no foreign company, which does outside of this state any kind or combination of kinds of insurance not permitted to be done in this state by similar domestic companies, now or hereafter organized, shall be or continue to be authorized to do an insurance business in this state if the commissioner of commerce finds, after ten days' notice sent by certified mail to the home office of the company involved, and an opportunity to be heard, that the doing of such kind or combination of kinds of insurance business impairs the financial solvency of the company or its financial ability to meet its obligations incurred in this state, or finds that the doing of such kinds or combination of kinds of insurance business is prejudicial to the interests of policyholders, creditors or the people of this state.

Subd. 4. License required. No insurance company or association, or fraternal benefit society, not specifically exempted therefrom by law, shall transact the business of insurance in this state unless it shall hold a license therefor from the commissioner.

Subd. 5. [Repealed, 1969 c 7 s 6]

Subd. 5a. Financial requirements; stock companies. No insurance company operating upon the stock plan shall be initially authorized to transact any one of the kinds of business enumerated in section 60A.06, subdivision 1, clauses (1) to (15), unless it shall have paid-up capital stock and surplus of not less than the amounts specified below. Except as otherwise provided by this subdivision, after initial authorization has been granted, surplus shall be constantly maintained in an amount not less than one-half of the surplus originally required for that kind of business. If the kind of business being transacted is of the type authorized by section 60A.06, subdivision 1, clause (4), surplus shall be constantly maintained after initial authorization in an amount not less than 25 percent of the amount of surplus originally required.

No insurance company operating upon the mutual plan as provided in chapter 66A, shall be authorized to transact any one of the kinds of business enumerated in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), unless in addition to the requirements specified in chapter 66A it shall have met the following requirements as to surplus: As to a mutual company operating on a nonassessable basis, an initial surplus of not less than the amount of surplus enumerated in subdivision 5a for a stock company authorized to transact that kind of business, provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount equal to not less than one-half of such initial surplus; as to a mutual company operating on an assessable basis, an initial surplus of not less than one-half of the amount of surplus enumerated in subdivision 5a for a stock company authorized to transact that kind of business, provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount equal to not less than one-half of such initial surplus.

No insurance company operating upon the mutual plan shall be authorized to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (4), unless it shall have surplus of not less than $3,000,000; provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount of not less than $1,500,000.

No insurance company operating upon the mutual plan, other than as provided in chapter 66A, shall be authorized to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (5)(a), unless it shall have a surplus of not less than $1,500,000; provided that after initial authorization has been granted, the surplus thereafter shall be constantly maintained in the amount of not less than $1,000,000.

Subd. 5c. Authorization to transact more than one kind of business. Any insurance corporation authorized to transact the kinds of business specified in section 60A.06, subdivision 1, clause (4), may also transact the kinds of business specified in section 60A.06, subdivision 1, clause (5)(a), upon meeting the following financial requirements: As to companies operating upon the stock plan, paid-up capital stock of not less than $1,000,000 and an initial surplus of not less than $2,000,000 which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; as to companies operating on the mutual plan, an initial surplus of not less than $3,000,000 which shall thereafter be constantly maintained in the amount of not less than $1,500,000.

Any insurance corporation which prior to January 1, 1949, was authorized to transact personal injury liability insurance and also the kinds of business specified in section 60A.06, subdivision 1, clauses (4) and (5), shall continue to be authorized to transact personal injury liability insurance, providing the corporation continues to meet the revised financial requirements of this subdivision.

Any stock company may, when authorized by its articles of incorporation, transact any two or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), upon meeting the following financial requirements: paid-up capital stock of not less than $1,000,000 and an initial surplus of not less than $1,000,000 which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; provided, however, that if the sum of the capital stock and surplus requirements specified in subdivision 5a for the kinds of business to be transacted is less than the amount of the capital stock and surplus requirements stated in the foregoing clauses of this sentence, then the company may transact those kinds of business upon meeting the capital stock and surplus requirements specified in subdivision 5a for those kinds of business. Any insurance company operating upon the mutual plan as provided in chapter 66A, may, when authorized by its articles of incorporation, transact any two or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), upon meeting the following requirements as to surplus which shall be in addition to the requirements specified in chapter 66A: as to mutual companies operating on a nonassessable basis, an initial surplus of not less than $1,000,000, which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; as to mutual companies operating on an assessable basis, an initial surplus of not less than $750,000, which surplus shall thereafter be constantly maintained in the amount of not less than $375,000; provided, however, that if the sum of the surplus requirements specified in subdivisions 5a and 5b for the kinds of business to be transacted is less than the amount of the surplus requirements stated in the foregoing clauses of this sentence, then the company may transact those kinds of business upon meeting the surplus requirements specified in subdivisions 5a and 5b for those kinds of business.

Subd. 5d. [Repealed, 1993 c 299 s 33]

Subd. 5e. Minimum requirements; deficiency. Whenever the commissioner finds that the capital or surplus of a stock company, or the surplus of a mutual company, is less than the minimum requirements prescribed by this section and sections 66A.32 and 66A.33, the commissioner shall determine the amount of the deficiency and issue an order in writing requiring the insurance company to restore the deficiency within such reasonable period as the commissioner shall designate. The commissioner may, by order served upon the insurance company, prohibit the insurance company from issuing any new policies while the deficiency exists. If at the expiration of the designated period the insurance company has not restored the deficiency and filed proof satisfactory to the commissioner, the commissioner shall proceed against the insurance company as provided in chapter 60B; provided, however, that if the surplus of a mutual company operating on the nonassessable basis declines below the minimum requirement prescribed by this section and sections 66A.32 and 66A.33 for such a company, and if its surplus is equal to or greater than the minimum requirement for a mutual company operating on the assessable basis, it may continue to write on the assessable basis by issuing only assessable policies.

Subd. 5f. Capital and surplus requirements. (a) Capital and surplus requirements apply to all types of insurance transacted by the insurer, whether or not only a portion of the types of insurance are transacted in this state. The commissioner may for the protection of the public require an insurer to maintain funds in excess of the amounts required under this section and sections 66A.32 and 66A.33, due to the amount, kind, or combination of types of insurance transacted by the insurer. Failure of an insurer to maintain funds as ordered by the commissioner is grounds for suspension or revocation of the insurer's certificate of authority.

(b) After June 30, 1991, an insurer may not renew and continue its certificate of authority unless the insurer possesses at least the basic capital and surplus, and additional surplus required by the commissioner under this section and sections 66A.32 and 66A.33.

Subd. 6. Reduction of capital stock. When the capital of any domestic stock company is impaired, it may, upon a vote of the majority of the stock, reduce the same to not less than the legal minimum. In this case no part of its assets shall be distributed to the stockholders. Any such company whose capital is not impaired may, by a two-thirds vote of its stock and with the consent of the commissioner, reduce the same to not less than the legal minimum capital and surplus required for such a company. In either case, within ten days after the meeting at which the reduction was made, the company shall submit to the commissioner a certified statement of the proceedings thereof, including the amount of the reduction and its assets and liabilities, verified by its president, secretary, and a majority of its directors. The commissioner shall examine the facts and, if they conform to law and the commissioner is of opinion that injury to the public will not result, the commissioner shall endorse approval upon the statement. Upon filing the same with the secretary of state and paying a filing fee of $5, and duly amending its certificate of incorporation in conformity therewith, it may transact business upon the reduced capital as though the same were its original capital, and the commissioner shall issue a license to that effect. The company may thereafter, by a majority vote of its directors, require the return of every original stock certificate in exchange for a new certificate for such number of shares as each stockholder is entitled to, in the proportion that the reduced capital bears to the original.

Subd. 7. New certificate of authority. Upon application, the commissioner shall examine the proceedings of any domestic company to increase or reduce its capital stock and, when found conformable to law, shall revoke the old and issue a new certificate of authority to the company to transact business upon the increased or reduced capital.

Subd. 8. [Repealed, 2005 c 69 art 2 s 19]

Subd. 9. Retaliatory provision. When the laws of any other state, territory, or country prohibit the organization of or do not provide for the organization of or the licensing in that state, territory, or country of a class or kind of insurance companies or associations organized under the laws of this state and authorized to transact the business of insurance in this state, then companies or associations of the same kind or class of the other state, territory, or country shall not be licensed to do business in this state.

This provision shall not apply to companies or associations, organized under the laws of another state, now licensed to do business in this state.

Subd. 10. [Clause (1) renumbered 66A.32]

[Clause (2) renumbered 66A.33]

Subd. 11. Officers and employees bonded. Every company shall provide a fidelity bond for its officers and employees. The bond shall be in the amount deemed necessary by the commissioner to adequately protect the public.

History: 1967 c 395 art 1 s 7; 1969 c 7 s 7-13; 1969 c 598 s 1; 1969 c 708 s 63; 1973 c 634 s 2-4; 1976 c 213 s 1-4; 1978 c 465 s 1,2; 1978 c 674 s 60; 1980 c 516 s 2; 1983 c 216 art 1 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 313 s 2; 1986 c 444; 1991 c 325 art 10 s 4; art 14 s 1; 1992 c 564 art 1 s 15,16,54; 1995 c 214 s 3; 1996 c 446 art 2 s 1,2; 2005 c 69 art 2 s 1-6, 18; 2008 c 203 s 3



Section 60A.078 — SHORT TITLE.

Sections 60A.078 to 60A.0789 may be cited as the "Insurable Interest Act."

History: 2009 c 52 s 1



Section 60A.0782 — DEFINITIONS.

Subdivision 1. Terms. For the purpose of sections 60A.078 to 60A.0789, unless the context clearly indicates otherwise, the terms in this section have the meanings given them.

Subd. 2. Act. "Act" means sections 60A.078 to 60A.0789.

Subd. 3. Business entity. "Business entity" includes, but is not limited to, a joint venture, partnership, corporation, limited liability company, and business trust.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Legitimate settlement contracts. "Legitimate settlement contracts" mean settlement contracts that comply with Minnesota law governing viatical settlement contracts and that are not prohibited by section 60A.0785 or otherwise part of or in furtherance of an act, practice, or arrangement that is prohibited by sections 60A.078 to 60A.0789.

Subd. 6. Life expectancy evaluation. "Life expectancy evaluation" means an evaluation conducted by any person other than the insurer or its authorized representatives for the purpose of projecting or estimating how long a particular individual is expected to live.

Subd. 7. Person. "Person" means any natural person or legal entity, including, but not limited to, a partnership, limited liability company, association, trust, or corporation.

Subd. 8. Policy. "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

Subd. 9. Policyowner. "Policyowner" means the owner of a policy.

Subd. 10. Prospective purchaser. "Prospective purchaser" means any person that may purchase or acquire the policy or a beneficial interest in the policy, but excluding individuals closely related to the insured by blood or law or who have a lawful and substantial interest in the continued life of the insured, or trusts established for the benefit of those individuals, provided those trusts meet the requirements of section 60A.0783, subdivision 2, paragraph (d).

Subd. 11. Settlement contract. (a) "Settlement contract" means an agreement between a policyowner and another person establishing the terms under which compensation or anything of value will be paid or which compensation or value is less than the expected death benefit of the insurance policy, in return for the owner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the policy. Settlement contract also includes:

(1) the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such a policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more policies, which policy insures the life of an individual who is a resident of this state; and

(2) a premium finance loan made for a policy by a lender to a policyowner on, before, or after the date of issuance of the policy where:

(i) the policyowner or the insured receives a guarantee of a future settlement value of the policy; or

(ii) the policyowner or the insured agrees to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(b) Settlement contract does not include:

(1) a policy loan or accelerated death benefit made by the insurer under the policy's terms;

(2) loan proceeds that are used solely to pay premiums for the policy and loan-related costs, including, without limitation, interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses, and third-party collateral provider fees and expenses, including fees payable to letter of credit issuers;

(3) a loan made by a bank or other licensed financial institution in which the lender takes an interest in a policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of such a policy by the lender, as long as the default itself is not pursuant to an agreement or understanding with any other person for the purpose of evading regulation under sections 60A.078 to 60A.0789;

(4) an agreement in which all the parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured or are trusts established for the benefit of such parties;

(5) any designation, consent, or agreement by an insured who is an employee or an employer in connection with the purchase by the employer, or by a trust established by the employer, of life insurance on the life of the employee;

(6) a bona fide business succession planning arrangement:

(i) between shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders;

(ii) between partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partner; or

(iii) between members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members; or

(7) an agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business.

Subd. 12. Stranger-originated life insurance practices. "Stranger-originated life insurance practices" or "STOLI practices" means an act, practice, or arrangement to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. STOLI practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person or entity, who, at the time of policy inception, could not lawfully initiate the policy themselves, and where, at the time of inception, there is an arrangement or agreement, whether spoken or written, to directly or indirectly transfer the ownership of the policy and/or the policy benefits to a third party. Trusts that are created to give the appearance of insurable interest and are used to initiate policies for investors violate the insurable interest requirements and the prohibition against STOLI practices.

History: 2009 c 52 s 2



Section 60A.0783 — INSURABLE INTEREST REQUIRED.

Subdivision 1. Insurance on life of another. A person may not procure or cause to be procured or effected a policy upon the life of another individual unless the benefits under the policy are payable to the insured, the personal representatives of the insured's estate, or to a person having, at the time the policy is issued, an insurable interest in the individual insured.

Subd. 2. What constitutes an insurable interest. Insurable interest, with reference to insurance on the life of another, includes only the following interests.

(a) An individual has an insurable interest in the life of another person to whom the individual is closely related by blood or by law and in whom the individual has a substantial interest engendered by love and affection.

(b) An individual has an insurable interest in the life of another person if such individual has a lawful and substantial interest in the continued life of the individual insured, as distinguished from an interest that would arise only by or would be enhanced in value by the death of the individual insured.

(c) An individual party to a contract for the purchase or sale of an interest in any business entity and, if applicable, a trust or the trustee of a trust of which the individual is a settlor, has an insurable interest in the life of each other individual party to the contract, but only for the purpose of carrying out the intent and purpose of the contract.

(d) A trust, or the trustee of a trust, has an insurable interest in the life of an individual insured under a life insurance policy owned by the trust, or the trustee of the trust acting in a fiduciary capacity, if the insured is the settlor of the trust; an individual closely related by blood or law to the settlor; or an individual in whom the settlor otherwise has an insurable interest if, in each of the situations described in this paragraph, the life insurance proceeds are primarily for the benefit of trust beneficiaries having an insurable interest in the life of the insured and the trust is not used, directly or indirectly, as part of or in furtherance of an act, practice, or arrangement that is otherwise prohibited by sections 60A.078 to 60A.0789.

(e) A guardian, trustee, or other fiduciary, acting in a fiduciary capacity, has an insurable interest in the life of any person for whose benefit the fiduciary holds property, and in the life of any other individual in whose life the person has an insurable interest so long as the life insurance proceeds are used primarily for the benefit of persons having an insurable interest in the life of the insured and the guardianship or fiduciary relationship is not used, directly or indirectly, as part of or in furtherance of an act, practice, or arrangement that is otherwise prohibited by sections 60A.078 to 60A.0789.

(f) An organization in section 170(c) of the United States Internal Revenue Code of 1986, as amended through December 31, 2008, has an insurable interest in the life of any person who consents in writing to the organization's ownership or purchase of that insurance.

(g) A trustee, sponsor, or custodian of assets held in any plan governed by the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1001, et seq., or in any other retirement or employee benefit plan, has an insurable interest in the life of any participant in the plan provided consent is obtained in writing from the participant before the insurance is purchased. An employer, trustee, sponsor, or custodian may not retaliate or take adverse action against any participant who does not consent to the issuance of insurance on the participant's life.

(h) A business entity has an insurable interest in the life of any of the owners, directors, officers, partners, and managers of the business entity or any affiliate or subsidiary of the business entity, or key employees or key persons of the business entity or affiliate or subsidiary, provided consent is obtained in writing from key employees or persons before the insurance is purchased. The business entity or affiliate or subsidiary may not retaliate or take adverse action against any key employee or person who does not consent to the issuance of insurance on the key employee or key person's life. For purposes of this subdivision, a "key employee" or "key person" means an individual whose position or compensation is described in section 101(j)(2)(A)(ii) of the Internal Revenue Code of 1986, as amended through December 31, 2008.

(i) A financial institution or other person to whom a debt is owed, whether for the purposes of premium financing or otherwise, has an insurable interest in the life of the borrower limited to the amount of debt owed plus reasonable interest and service charges.

Subd. 3. Insured's own life. An individual has an insurable interest in the individual's own life and an individual of competent legal capacity that procures or effects a policy on the individual's own life may designate any person as the beneficiary, provided the policy is not part of or in furtherance of an act, practice, or arrangement that is otherwise prohibited by sections 60A.078 to 60A.0789.

Subd. 4. Reliance on statements. An insurer is entitled to rely upon all reasonable statements, declarations, and representations made by an applicant for life insurance relative to the existence of an insurable interest; and no insurer shall incur legal liability, except as set forth in the policy, by virtue of untrue statements, declarations, or representations so relied upon in good faith by the insurer.

Subd. 5. Consent of insured. A policy upon the life of an individual, other than a policy of noncontributory group life insurance, may not be effectuated unless, on or before the time the policy is effectuated, the individual insured, having legal capacity to contract, applies for or consents in writing to the policy and its terms. Consent may be given by another in the following cases:

(1) a parent or a person having legal custody of a minor may consent to the issuance of a policy on a dependent child;

(2) a court-appointed guardian of a person may consent to the issuance of a policy on the person under guardianship;

(3) a court-appointed conservator of a person's estate may consent to the issuance of a policy on the person whose estate is under conservatorship;

(4) an attorney-in-fact may consent to the issuance of a policy on the person that appointed the attorney-in-fact for the limited purpose of replacing one or more policies with one or more new policies, provided the aggregate amount of life insurance on the person as the result of the replacement remains the same or decreases;

(5) a trustee of a revocable trust may consent to the issuance of a policy on the life of a settlor of the trust; and

(6) a court of general jurisdiction may give consent to the issuance of a policy upon a showing of facts the court considers sufficient to justify the issuance of the policy.

History: 2009 c 52 s 3



Section 60A.0784 — PROHIBITED PRACTICES.

It is unlawful for any person to:

(1) procure or cause to be procured or effected a policy in violation of section 60A.0783;

(2) engage in STOLI practices or otherwise wager on life;

(3) solicit, market, or otherwise promote the purchase of a policy for the purpose of or with an emphasis on the subsequent sale of the policy in the secondary market;

(4) enter into a premium finance agreement with any person or agency, or any person affiliated with such person or agency, pursuant to which the lender or any person affiliated with the lender shall receive any proceeds, fees, or other consideration, directly or indirectly, from the policy or policyowner or any other person with respect to the premium finance agreement or any settlement contract or other transaction related to such policy that are in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of such agreement; provided, further, that any payments, charges, fees, or other amounts in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums paid under the premium finance agreement shall be remitted to the insured or to the insured's estate if the insured is not living at the time of the determination of the overpayment; or

(5) enter into or to offer to enter into a settlement contract prior to the issuance of a policy that is the subject of the settlement contract or proposed settlement contract.

History: 2009 c 52 s 4



Section 60A.0785 — PROHIBITION; ENTRY INTO SETTLEMENT CONTRACTS.

Subdivision 1. Prohibition. No prospective purchaser of the policy or beneficial interest in the policy shall, at any time prior to issuance of a policy, or during a four-year period commencing with the date of issuance of the policy, enter into a settlement contract or any other agreement the effect of which is to acquire the policy or a beneficial interest in the policy regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest, or surrender of the policy or beneficial interest in the policy is to occur, unless and until the prospective purchaser has determined, based on reasonable inquiry, which includes but is not limited to questioning the insured and reviewing the broker's files, that none of the following circumstances are present:

(1) there was an agreement or understanding, before issuance of the policy, between the insured, policyowner, or owner of a beneficial interest in the policy, and another person to guarantee any liability or to purchase, or stand ready to purchase, the policy or an interest therein, including through an assumption or forgiveness of a loan; or

(2) both of the following are present:

(i) all or a portion of the policy premiums were funded by means other than by the insured's personal assets or assets provided by a person who is closely related to the insured by blood or law or who has a lawful and substantial economic interest in the continued life of the insured. For purposes of this provision, funds from a premium finance loan are considered assets of the insured or such person only if the insured or such person is contractually obligated to repay the full amount of the loan and to pledge personal assets, other than the policy itself, for loan amounts exceeding the policy's cash value; and

(ii) the insured underwent a life expectancy evaluation within the 18-month time period immediately prior to the issuance of the policy and, during the same time period, the results of the life expectancy evaluation were shared with or used by any person for the purpose of determining the actual or potential value of the policy in the secondary market. Nothing in this paragraph shall prevent such a life expectancy evaluation from being shared with or used by the insured or the insured's accountant, attorney, or insurance producer for estate planning purposes so long as the life expectancy evaluation is not used by such persons to determine the actual or potential value of the policy in the secondary market.

Subd. 2. Certification. As part of the prospective purchaser's responsibility to make reasonable inquiry, the prospective purchaser shall request, and the settlement broker shall provide, a certification in which the broker certifies that, to the best of the broker's knowledge, any life expectancy evaluation performed on the insured prior to the issuance of the policy was not used by or shared with any other person prior to the issuance of the policy for the purpose of determining the actual or potential value of the policy in the secondary market.

Subd. 3. Legitimate insurance transactions. Nothing in sections 60A.078 to 60A.0789 prevents:

(1) any policyowner, whether or not the policyowner is also the subject of the insurance, from entering into a legitimate settlement contract;

(2) any person from soliciting a person to enter into a legitimate settlement contract;

(3) a person from enforcing the payment of proceeds from the interest obtained under a legitimate settlement contract; or

(4) the assignment, sale, transfer, devise, or bequest with respect to the death benefit or ownership of any portion of a policy, provided the assignment, sale, transfer, devise, or bequest is connected to a legitimate settlement contract and not part of or in furtherance of STOLI practices.

History: 2009 c 52 s 5



Section 60A.0786 — PRESUMPTION OF STOLI PRACTICES.

Subdivision 1. Presumption of STOLI practices. A settlement contract, or any agreement the effect of which is to sell or acquire the policy or a beneficial interest in the policy, entered into within the four-year period commencing with the date the policy is issued creates a rebuttable presumption of STOLI practices if either of the following circumstances are present:

(1) there was an agreement or understanding, before issuance of the policy, between the insured, policyowner, or owner of a beneficial interest in the policy, and another person to guarantee any liability or to purchase, or stand ready to purchase, the policy or an interest in the policy, including through an assumption or forgiveness of a loan; or

(2) both of the following are present:

(i) all or a portion of the policy premiums were funded by means other than by the insured's personal assets or assets provided by a person who is closely related to the insured by blood or law or who has a lawful and substantial economic interest in the continued life of the insured. For purposes of this provision, funds from a premium finance loan are considered assets of the insured or that person only if the insured or that person is contractually obligated to repay the full amount of the loan and to pledge personal assets, other than the policy itself, for loan amounts exceeding the policy's cash value; and

(ii) the insured underwent a life expectancy evaluation within the 18-month time period immediately prior to the issuance of the policy and, during the same time period, the results of the life expectancy evaluation were shared with or used by any person for the purpose of determining the actual or potential value of the policy in the secondary market.

Subd. 2. Not applicable in criminal proceedings. The rebuttable presumption created in this section does not apply in any criminal proceeding.

History: 2009 c 52 s 6



Section 60A.0787 — PROCESSING CHANGE OF OWNERSHIP OR BENEFICIARY REQUESTS.

Subdivision 1. Obligation to process change of ownership or beneficiary requests. Upon receipt of a properly completed request for change of ownership or beneficiary of a policy and, if applicable, the completed questionnaire described in this section, the insurer shall respond in writing within 30 calendar days with written acknowledgment confirming that the change has been effected or specifying the reasons why the requested change cannot be processed. The insurer shall not unreasonably delay effecting change of ownership or beneficiary and shall not otherwise interfere with any permitted settlement contract entered into in this state.

Subd. 2. Written questionnaire. If the insurer receives a request for change of ownership or beneficiary within the four-year period commencing with the date the policy is issued, the insurer may require, as a condition of effecting the requested change, that the policyowner complete and return a written questionnaire designed to determine whether the change request relates to or is made in accordance with a settlement contract and if so, whether the circumstances described in section 60A.0785 are present. The questionnaire shall be in a form approved by the commissioner and shall include, but not be limited to, the following:

(1) the definition of settlement contract;

(2) an inquiry regarding whether the request for change of ownership or beneficiary relates to or is made in accordance with a settlement contract;

(3) if the answer to clause (2) is "yes," then an inquiry regarding whether the circumstances described in section 60A.0785 are present;

(4) a disclosure that presenting false material information, or concealing material information, in connection with the questionnaire is defined under the laws of this state as a fraudulent act; and

(5) a signed certification by the policyowner that the answers and information provided in and pursuant to the questionnaire are true and complete to the best of the policyowner's knowledge and belief.

Subd. 3. Other inquiries. Nothing in this section should be interpreted to limit an insurer's ability to make other inquiries to detect STOLI practices.

Subd. 4. Fraternal benefit societies. Nothing in sections 60A.078 to 60A.0789 shall prohibit a fraternal benefit society regulated under chapter 64B from enforcing the terms of its bylaws or rules regarding permitted beneficiaries and owners.

History: 2009 c 52 s 7



Section 60A.0788 — FRAUDULENT ACTS.

Subdivision 1. Fraudulent acts. A person who commits a fraudulent act as defined in this section commits insurance fraud and may be sentenced under section 609.611, subdivision 3.

Subd. 2. List of fraudulent acts. All of the following acts are fraudulent when committed by a person who, with intent to defraud and for the purpose of depriving another of property or for pecuniary gain, commits, or permits any of its employees or its agents to commit them:

(1) failing to disclose to the insurer where the insurer has requested such disclosure that the prospective insured has undergone a life expectancy evaluation;

(2) misrepresenting a person's state of residence or facilitating the change of the state in which a person resides for the express purpose of evading or avoiding the provisions of sections 60A.078 to 60A.0789;

(3) presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to an insurer any false material information, or concealing any material information, as part of, in support of, or concerning a fact material to one or more of the following:

(i) a questionnaire as provided for under section 60A.0787; or

(ii) any other documents or communications, whether written or verbal, which are intended to detect STOLI practices or demonstrate compliance with sections 60A.078 to 60A.0789;

(4) encouraging the insured, policyowner, or owner of a beneficial interest in the policy to falsely state that the circumstances described in section 60A.0785 are not present or aiding in the preparation or execution of documents designed to create the false impression that those circumstances are not present; and

(5) failing to request or to provide the broker certification required by section 60A.0785, subdivision 2, or falsely certifying that the life expectancy evaluation in section 60A.0785, subdivision 2, was not shared with any other person prior to the issuance of the policy for the purpose of determining the actual or potential value of the policy in the secondary market.

History: 2009 c 52 s 8



Section 60A.0789 — REMEDIES.

Subdivision 1. Actions to recover death benefits. (a) If the beneficiary, assignee, or other payee receives the death benefits under a life insurance policy initiated by STOLI practices or a policy procured or effected in violation of section 60A.0783 or section 60A.0785, the personal representative of the insured's estate or other lawfully acting agent may maintain an action to recover such benefits from the person receiving them.

(b) Where a person receives the death benefit as a result of a nonwillful violation of sections 60A.078 to 60A.0789, the court may limit the recovery to unjust enrichment, calculated as the benefits received plus interest from the date of receipt, less premiums paid under the policy by the recipient and any consideration paid by the recipient to the insured in connection with the policy.

(c) Where a person receives the death benefits as the result of a willful violation of sections 60A.078 to 60A.0789, the court may, in addition to actual damages, order the defendant or defendants to pay exemplary damages in an amount up to two times the death benefits. A pattern of violations of sections 60A.078 to 60A.0789 and conduct involving one or more fraudulent acts are evidence of willfulness. The exemplary damages shall be paid to one or more governmental agencies charged with combating consumer fraud, including the Department of Commerce.

(d) The court may award reasonable attorney fees, together with costs and disbursements, to any party that recovers damages in any action brought under this subdivision.

(e) An action under this subdivision must be brought within two years after the death of the insured.

Subd. 2. Enforceability of contracts. Any contract, agreement, arrangement, or transaction prohibited under sections 60A.078 to 60A.0789 is voidable.

Subd. 3. Declaratory judgment action. If, prior to payment of death benefits, the insurer believes the policy was initiated by STOLI practices, the insurer may bring a declaratory judgment action seeking a court order declaring the policy void.

Subd. 4. Effect on other law. Sections 60A.078 to 60A.0789 shall not:

(1) preempt or limit other civil remedies, including, but not limited to, declaratory judgments, injunctive relief, and interpleaders;

(2) preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(3) limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit or the attorney general to investigate and examine possible violations of law and to take appropriate actions against wrongdoers; or

(4) limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

History: 2009 c 52 s 9; 2014 c 198 art 4 s 3



Section 60A.08 — CONTRACTS OF INSURANCE.

Subdivision 1. Policy to contain entire contract. A statement in full of the conditions of insurance shall be incorporated in or attached to every policy, and neither the application of the insured nor the bylaws of the company shall be considered as a warranty or a part of the contract, except in so far as they are so incorporated or attached.

Subd. 2. Corporate name; origin and financial statements. Every company, domestic or foreign, shall conduct its business, display all signs and advertisements, and issue all policies, circulars, and other documents and publications in this state, in its own corporate name, and every foreign company shall state conspicuously upon a sign at each agency the state or country of its organization. When a company publishes its assets, it shall in the same connection, and with equal conspicuousness, publish its liabilities, computed on the basis allowed for its annual statements; and any publication purporting to show its capital shall state only the amount thereof which has been actually paid in cash.

Subd. 3. Renewal; new policy. Any insurance policy terminating by its provisions at a specified expiration date or limited as to term by any statute and not otherwise renewable may be renewed or extended at the option of the insurer, at the premium rate then required therefor, for a specific additional period or periods by a certificate, and without requiring the issuance of a new policy. The insurer must also post the current policy form on its Web site, or must inform the policyholder annually in writing that a copy of the current policy form is available on request.

Subd. 4. Contracts; application of Minnesota law; prohibitions. All contracts of insurance on property, lives, or interests in this state, shall be deemed to be made in this state.

It shall be unlawful for any person, firm, or corporation to solicit or make, or aid in soliciting or making, any contract of insurance not authorized by the laws of this state.

Subd. 5. Signatures required. All insurance policies shall be signed by the secretary or an assistant secretary, and by the president or vice-president, or in their absence, by two directors of the insurer. The signatures may be facsimile signatures.

Subd. 6. Bankruptcy, insolvency, or dissolution clause. Every bond or policy of insurance issued in this state insuring against either actual loss suffered by the insured, and imposed by law for damages on account of personal injury, death, or injury to property caused by accident, or legal liability imposed upon the insured by reason of such injuries or death, shall, notwithstanding anything in the policy to the contrary, be deemed to contain the following condition:

The bankruptcy, insolvency, or dissolution of the insured shall not relieve the insurer of any of its obligations under this policy, and in case an execution against the insured on a final judgment is returned unsatisfied, then such judgment creditor shall have a right of action on this policy against the company to the same extent that the insured would have, had the insured paid the final judgment.

Subd. 7. Unsatisfied judgment. When a judgment has been rendered by any court in this state against any company holding the commissioner's certificate, and an execution issued thereon has been returned unsatisfied, in whole or in part, and a certified transcript of the docket entry and the court administrator's certificate of those facts is filed with the commissioner, the commissioner shall forthwith revoke its certificate and give one week's published notice thereof. No new certificate shall issue until such judgment has been fully satisfied and proof thereof filed with the commissioner, and the expenses and fees incurred are paid. During this revocation neither the company, nor any of its officers or agents, shall issue any new policy, take any risk, or transact any business, except such as is absolutely necessary in closing up its affairs in this state.

Subd. 8. Policies on which premiums are determined by audits. Any insurance company licensed to do business in this state which issues policies of insurance in this state upon which the premium is determined by means of an audit shall within 60 days from the date of the expiration of any insurance policy so issued request from the insured a statement of the facts and figures necessary to determine the premium thereon. The insured shall furnish such statement of facts and figures within 60 days of the date of the request. Upon failure of the insured to comply within the time specified, then the provisions of this subdivision shall not apply as to such insured. Within 12 months from the date of the expiration of the policy, or within such longer time as the commissioner of commerce may for cause shown direct, the insurer unless it elects to accept the insured's statement shall make a final audit. Failure to make such final audit within the time herein provided shall constitute a waiver of the insurer's right to make such audit and an election to accept the statement furnished by the insured as a basis for determining the premium on such policy. In the event an audit discloses that the insured submitted to the insurer a fraudulent statement of facts and figures, then the insured shall be liable for three times the normal premium. This subdivision shall not apply to policies issued covering workers' compensation.

Subd. 9. Misrepresentation by applicant. No oral or written misrepresentation made by the assured, or in the assured's behalf, in the negotiation of insurance, shall be deemed material, or defeat or avoid the policy, or prevent its attaching, unless made with intent to deceive and defraud, or unless the matter misrepresented increases the risk of loss.

This subdivision shall not apply to life insurance or accident and health insurance.

Subd. 10. Legal expense insurance. No contract of insurance written pursuant to the authority to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (15) shall include any provision interfering with the attorney-client relationship.

Subd. 11. Directors' and officers' liability policies. No misrepresentation or omission made in an application or negotiation for any policy providing directors and officers liability coverage for directors or officers of a corporation shall defeat or avoid coverage or prevent the policy from attaching for a director or officer unless the director or officer has signed the application and has actual knowledge of the facts misrepresented or omitted. The application shall be attached to and incorporated into the contract. This subdivision applies with respect to all policies governed by this chapter or issued or renewed in this state.

Subd. 12. Rented vehicles. All commercial automobile liability policies must provide coverage for rented vehicles as required in chapter 65B.

This coverage can be excess over any and all specific motor vehicle coverage that is applicable.

Subd. 13. Reduction of limits by costs of defense prohibited. (a) No insurer shall issue or renew a policy of liability insurance in this state that reduces the limits of liability stated in the policy by the costs of legal defense.

(b) This subdivision does not apply to:

(1) professional liability insurance with annual aggregate limits of liability of at least $100,000, including directors' and officers' and errors and omissions liability insurance;

(2) environmental impairment liability insurance;

(3) insurance policies issued to large commercial risks; or

(4) coverages that the commissioner determines to be appropriate which will be published in the manner prescribed for surplus lines insurance in section 60A.201, subdivision 4.

(c) For purposes of this subdivision, "large commercial risks" means an insured whose gross annual revenues in the fiscal year preceding issuance of the policy were at least $10,000,000.

Subd. 14. Agreement to rescind policy or release bad faith claim. (a) If the insurer has knowledge of any claims against the insured that would remain unsatisfied due to the financial condition of the insured, the insurer and the insured may not agree to:

(1) rescind the policy; or

(2) directly or indirectly transfer to, or release to, the insurer the insured's claim or potential claim against the insurer based upon the insurer's refusal to settle a claim against the insured.

(b) Before entering into an agreement described in paragraph (a), an insurer must make a good faith effort to ascertain: (1) the existence and identity of all claims against the policy; and (2) the financial condition of the insured.

(c) The insured must provide reasonable financial information upon request of the insurer.

(d) An agreement made in violation of this section is void and unenforceable.

Subd. 15. Classification of insurance filings data. (a) All forms, rates, and related information filed with the commissioner under section 61A.02 shall be nonpublic data until the filing becomes effective.

(b) All forms, rates, and related information filed with the commissioner under section 62A.02 shall be nonpublic data until the filing becomes effective.

(c) All forms, rates, and related information filed with the commissioner under section 62C.14, subdivision 10, shall be nonpublic data until the filing becomes effective.

(d) All forms, rates, and related information filed with the commissioner under section 70A.06 shall be nonpublic data until the filing becomes effective.

(e) All forms, rates, and related information filed with the commissioner under section 79.56 shall be nonpublic data until the filing becomes effective.

(f) Notwithstanding paragraphs (b) and (c), for all rate increases subject to review under section 2794 of the Public Health Services Act and any amendments to, or regulations, or guidance issued under the act that are filed with the commissioner on or after September 1, 2011, the commissioner:

(1) may acknowledge receipt of the information;

(2) may acknowledge that the corresponding rate filing is pending review;

(3) must provide public access from the Department of Commerce's Web site to parts I and II of the Preliminary Justifications of the rate increases subject to review; and

(4) must provide notice to the public on the Department of Commerce's Web site of the review of the proposed rate, which must include a statement that the public has 30 calendar days to submit written comments to the commissioner on the rate filing subject to review.

Subd. 16. Foreign language policies and advertising. (a) Insurance policies, endorsements, riders, and any explanatory or advertising material may be issued in a language other than English. In the event of a dispute or complaint regarding the insurance or advertising material, the English language version of the insurance coverage shall control the resolution of the dispute or complaint. Any insurance policy, endorsement, rider, or advertising material required by law to be filed with the commissioner that is prepared in a language other than English must be accompanied by an English language translation certifying that the English version is substantively identical to the filed version.

(b) This subdivision does not limit the application of chapter 72A.

History: 1967 c 395 art 1 s 8; 1973 c 634 s 5; 1975 c 359 s 23; 1977 c 195 s 1; 1979 c 115 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 251 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 611 s 1; 1989 c 260 s 2,3; 1991 c 131 s 1; 1996 c 446 art 1 s 1; 2001 c 215 s 2; 2005 c 74 s 1; 2006 c 202 s 2; 2009 c 178 art 1 s 5; 2013 c 84 art 1 s 3; 2013 c 130 s 1



Section 60A.081 — AIRCRAFT INSURANCE.

Subdivision 1. Compliance exclusions prohibited; exception. (a) No policy of insurance issued or delivered in this state covering any loss, damage, expense, or liability arising out of the ownership, maintenance, or use of an aircraft, shall exclude or deny coverage because the aircraft is operated in violation of federal or civil air regulations, state law or rules, or local ordinances. This section does not prohibit the use of specific exclusions or conditions in the policy which relate to:

(1) Certification of an aircraft in a stated category by the federal aviation administration;

(2) Certification of a pilot in a stated category by the federal aviation administration;

(3) Establishing requirements for pilot experience; or

(4) Establishing limitations on the use of the aircraft.

(b) An insured's action or failure to act is not a basis for denial of a claim, unless the insured's action or failure to act had a direct causal connection to the loss upon which the claim is based. For purposes of this paragraph, "denial of a claim" includes refusal to pay a claim due to a retroactive termination of the policy on the basis of the insured's action or failure to act.

Subd. 2. Liability exclusions prohibited; exception. Except as provided in subdivision 1, no policy of insurance issued or delivered in this state covering an aircraft equipped with passenger seats and covering liability hazards shall be issued excluding coverage for injury to or death of passengers or nonpassengers except as to a policy of insurance exclusively covering "commercial operations" as defined by section 360.013, subdivision 45, where the pilot of the aircraft has in force a separate policy of insurance providing for coverage on the aircraft as required by section 360.59, subdivision 10.

Subd. 3. Nonapplication of section. The provisions of this section shall not apply as to any policy issued covering aircraft being used in air commerce as defined by section 360.511, subdivision 4.

History: 1969 c 629 s 1; 1976 c 241 s 1; 1985 c 248 s 70; 2008 c 182 s 1



Section 60A.0811 — BREACH OF INSURANCE POLICY; RECOVERY OF INTEREST.

Subdivision 1. Definitions. For purposes of this section:

(1) "insurance policy" means a commercial or professional insurance policy or contract other than:

(i) a workers' compensation insurance policy or contract;

(ii) a health insurance policy or contract issued, executed, renewed, maintained, or delivered in this state by a health carrier as defined in section 62A.011, subdivision 2;

(iii) a life insurance or disability insurance policy or contract; or

(iv) a policy or contract issued by a township mutual fire insurance company operating under chapter 65A;

(2) "insured" means any named insured, additional insured, or insured under an insurance policy; and

(3) "insurer" means an insurer:

(i) incorporated or organized in this state; or

(ii) admitted, authorized, or licensed to do business or doing business in this state but not incorporated or organized in this state. Insurer does not include the joint underwriting association operating under chapter 62F or 62I; or a township mutual fire insurance company operating under chapter 65A.

Subd. 2. Interest. (a) An insured who prevails in any claim against an insurer based on the insurer's breach or repudiation of, or failure to fulfill, a duty to provide services or make payments is entitled to recover ten percent per annum interest on monetary amounts due under the insurance policy, calculated from the date the request for payment of those benefits was made to the insurer.

(b) Punitive damages or damages for nonmonetary losses are not recoverable under this section.

Subd. 3. Application. This section applies to a court action or arbitration proceeding, including an action seeking declaratory judgment.

History: 2009 c 148 s 1; 2012 c 187 art 1 s 10



Section 60A.082 — GROUP INSURANCE; BENEFITS CONTINUED IF INSURER CHANGED.

A person covered under group life, group accidental death and dismemberment, group disability income or group medical expense insurance, shall not be denied benefits to which the person is otherwise entitled solely because of a change in the insurance company writing the coverage or in the group contract applicable to the person. In the case of one or more carriers replacing or remaining in place after one or more plans have been discontinued, each carrier shall accept any person who was covered under the discontinued plan or plans without denial of benefits to which other persons in the group covered by that carrier are entitled. "Insurance company" shall include a service plan corporation under chapter 62C or 62D.

For purposes of satisfying any preexisting condition limitation, the insurance company shall credit the period of time the person was covered by the prior plan, if the person has maintained continuous coverage.

The commissioner shall promulgate rules to carry out this section. Nothing in this section shall preclude an employer, union or association from reducing the level of benefits under any group insurance policy or plan.

History: 1980 c 459 s 1; 1984 c 464 s 1; 1986 c 444; 1994 c 485 s 7



Section 60A.084 — NOTIFICATION ON GROUP POLICIES.

An employer providing life or health benefits may not change benefits, limit coverage, or otherwise restrict participation until the certificate holder or enrollee has been notified of any changes, limitations, or restrictions. Notice in a format which meets the requirements of the United States Department of Labor is satisfactory for compliance with this section.

History: 1987 c 337 s 3; 2010 c 384 s 5



Section 60A.085 — CANCELLATION OF GROUP COVERAGE; NOTIFICATION TO COVERED PERSONS.

(a) No cancellation of any group life, group accidental death and dismemberment, group disability income, or group medical expense policy, plan, or contract regulated under chapter 62A or 62C is effective unless the insurer has made a good faith effort to notify all covered persons of the cancellation at least 30 days before the effective cancellation date. For purposes of this section, an insurer has made a good faith effort to notify all covered persons if the insurer has notified all the persons included on the list required by paragraph (b) at the home address given and only if the list has been updated within the last 12 months.

(b) At the time of the application for coverage subject to paragraph (a), the insurer shall obtain an accurate list of the names and home addresses of all persons to be covered.

(c) Paragraph (a) does not apply if the group policy, plan, or contract is replaced, or if the insurer has reasonable evidence to indicate that it will be replaced, by a substantially similar policy, plan, or contract.

(d) In no event shall this section extend coverage under a group policy, plan, or contract more than 120 days beyond the date coverage would otherwise cancel based on the terms of the group policy, plan, or contract.

(e) If coverage under the group policy, plan, or contract is extended by this section, then the time period during which affected members may exercise any conversion privilege provided for in the group policy, plan, or contract is extended for the same length of time, plus 30 days.

History: 1992 c 564 art 4 s 3; 1994 c 485 s 8; 1995 c 258 s 2



Section 60A.086 — RETROACTIVE TERMINATION OF COVERAGE UNDER GROUP POLICIES PROHIBITED.

Subdivision 1. Applicability. This section applies to:

(1) health plans as defined in section 62A.011, issued to groups;

(2) group accident and health insurance;

(3) group life insurance;

(4) group accidental death and dismemberment insurance; and

(5) group disability income insurance.

Subd. 2. Requirement. No plan of coverage described in subdivision 1 shall permit the issuer to retroactively cancel, retroactively rescind, or otherwise retroactively terminate the coverage of an employee, dependent, or other covered person under the group coverage, without the written consent of that employee, dependent, or other covered person. For purposes of this subdivision, "covered person" includes a person on continuation coverage or eligible for continuation coverage.

Subd. 3. Nonapplicability. (a) This section does not apply where the group policy or contract is lawfully terminated retroactively and not replaced with substantially similar coverage.

(b) This section does not apply where the employee, dependent, or other covered person committed fraud or misrepresentation with respect to eligibility under the terms of the group policy or contract or with respect to any other material fact, but retroactive termination without written consent must not be based upon the failure of the employee, dependent, or other covered person to meet the group sponsor's eligibility requirements, if the group sponsor requested the issuer of the coverage to include the person as a covered person.

(c) This section does not apply where the issuer of coverage described in subdivision 1 retroactively terminates coverage of an employee, dependent, or other covered person solely because the group sponsor did not notify the issuer of the coverage in advance of the employee's voluntary or involuntary termination from employment, provided that the retroactive termination of coverage is effective no earlier than the end of the day of termination from employment. This paragraph does not affect continuation rights under federal or state law and does not limit the effect of section 62Q.16.

History: 1996 c 304 s 1



Section 60A.09 — LIMITS OF RISK; REINSURANCE.

Subdivision 1. Maximum risk. No company other than a company authorized to transact the kind of business specified in section 60A.06, subdivision 1, clause (7), shall insure or reinsure in a single risk a larger sum than one-tenth of its net assets, and no company authorized to transact the kind of business specified in section 60A.06, subdivision 1, clause (7), shall insure or reinsure in a single risk a larger sum than two-thirds of its net assets; provided, that in the case of a company with net assets of more than $50,000, any portion of the risk which has been reinsured, as authorized by the laws of this state, shall be deducted before determining the limitation of risk prescribed by this subdivision; and, provided, that a mutual insurance company organized under clause (2)(a) of section 66A.08, subdivision 2, may insure in a single risk, consisting of a creamery or a cheese factory, a sum equal to one percent of its insurance in force.

Subd. 2. Reinsurance to be reported by companies other than life. If any company, other than life, shall, directly or indirectly, effect the reinsurance of any risk taken by it, or any part thereof, it shall make a sworn report thereof to the commissioner, at the time of filing its annual statement, or at such other time as the commissioner may request.

Subd. 3. Penalty for violation. Every company effecting any reinsurance in violation of the foregoing provisions, and every agent effecting or negotiating the same, shall severally be guilty of a misdemeanor.

Subd. 4. [Repealed, 1991 c 325 art 1 s 16]

Subd. 4a. Assumption transactions regulated. No company, whether domestic, foreign, or alien, shall perform an assumption transaction, including an assumption reinsurance agreement, with respect to a policy issued to a Minnesota resident, unless:

(1) the assumption agreement has been filed with the commissioner;

(2) the assumption agreement specifically provides that the original insurer remains liable to the insured in the event the assuming insurer is unable to fulfill its obligations or the original insurer acknowledges in writing to the commissioner that it remains liable to the insured in the event the assuming insurer is unable to fulfill its obligations;

(3) the proposed certificate of assumption to be provided to the policyholder has been filed with the commissioner for review and approval as provided in section 61A.02; and

(4) the proposed certificate of assumption contains, in boldface type, the following language:

"Policyholder: Please be advised that you retain all rights with respect to your policy against your original insurer in the event the assuming insurer is unable to fulfill its obligations. In such event, your original insurer remains liable to you notwithstanding the terms of its assumption agreement."

With respect to residents of Minnesota, the notice to policyholders shall also include a statement as to the effect on guaranty fund coverage, if any, that will result from the transfer.

Clauses (2) and (4) above do not apply if the policyholder consents in a signed writing to a release of the original insurer from liability and to a waiver of the protections provided in clauses (2) and (4) after being informed in writing by the insurer of the circumstances relating to and the effect of the assumption, provided that the consent form signed by the policyholder has been filed with and approved by the commissioner.

If a company is deemed by the commissioner to be in a hazardous condition or is under a court ordered supervision, rehabilitation, liquidation, conservation or receivership, and the transfer of policies is in the best interest of the policyholders, as determined by the commissioner, a transfer may be effected notwithstanding the provisions in this subdivision by using a different form of consent by policyholders. This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the commissioner. This paragraph does not apply when a policy is transferred to the Minnesota Life and Health Guaranty Association or to the Minnesota Insurance Guaranty Association.

Subd. 5. Reinsurance. (1) Definitions. For the purposes of this subdivision, the word "insurer" shall be deemed to include the word "reinsurer," and the words "issue policies of insurance" shall be deemed to include the words "make contracts of reinsurance."

(2) Reinsurance of more than 50 percent of insurance liabilities. Any contract of reinsurance whereby an insurer cedes more than 50 percent of the total of its outstanding insurance liabilities shall, if such insurer is incorporated by or, if an insurer of a foreign country, has its principal office in this state, be subject to the approval, in writing, by the commissioner.

(3) Aircraft risks. An insurer authorized to transact the business specified in section 60A.06, subdivision 1, clauses (4) and (5)(a), may through reinsurance assume any risk arising from, related to, or incident to the manufacture, ownership, or operation of aircraft and may retrocede any portion thereof; provided, however, that no insurer may undertake any such reinsurance business without the prior approval of the commissioner and such reinsurance business shall be subject to any regulations which may be promulgated by the commissioner. Any such reinsurance business may be provided through pooling arrangements with other insurers for purposes of spreading the insurance risk.

Subd. 6. Bulk reinsurance, regulation. (1) No bulk reinsurance agreement entered into by an insurance company, other than life insurance companies, having a capital and surplus or surplus of $5,000,000 or less, shall be used to reduce the liabilities or expense of the reinsured company until and unless the agreement has been filed with and approved by the commissioner. The commissioner will be deemed to have approved any agreement filed unless the commissioner notifies the insurance company of disapproval within 30 days or requests a reasonable extension of time within such 30 days.

(2) No filing shall be made pursuant to the foregoing clause (1) unless the reinsurance agreement be certified under oath by responsible officers of the reinsurer and the reinsured to contain the entire agreement between the parties to the reinsurance agreement.

Misrepresentations contained in the reinsurance agreement or in any information supplied to the commissioner relative thereto shall be subject to the penalties for perjury.

(3) It shall be unlawful for any reinsurance agreement to contain any provisions which have the effect of nullifying the liability which the reinsurer purports to assume.

(4) For the purposes of this subdivision, "bulk reinsurance" shall mean any quota share, surplus aid or portfolio reinsurance agreement which, of itself or in combination with other similar agreements, assumes 20 percent or more of the liability of the reinsured company.

(5) Every company effecting any bulk reinsurance in violation of the foregoing provisions, and every person effecting or negotiating the same, shall severally be guilty of a misdemeanor.

(6) Reinsurance agreements filed hereunder shall not be matters of public record, but this shall not be construed to limit the disclosure of reinsurance agreements in examination reports.

Subd. 7. Title insurance risks. For a company authorized to transact a kind of business specified in section 60A.06, subdivision 1, clause (7), the term "single risk" as used in this section shall mean the insured amount of any policy or contract unless two or more policies or contracts are simultaneously issued on different estates in identical real property, in which event, it means the sum of the insured amounts of all such policies or contracts; provided, any policy or contract that insures a mortgage interest that is excepted in a fee or leasehold policy or contract, and which does not exceed the insured amount of the fee or leasehold policy or contract, shall be excluded in computing the amount of a single risk.

History: 1967 c 395 art 1 s 9; Ex1967 c 10 s 1-6; 1973 c 391 s 1; 1978 c 465 s 3; 1980 c 505 s 1,2; 1985 c 248 s 70; 1986 c 444; 1989 c 260 s 4; 1991 c 325 art 1 s 10; art 20 s 1; 1996 c 446 art 1 s 2; 2002 c 336 s 2



Section 60A.091 — DEFINITION; QUALIFIED UNITED STATES FINANCIAL INSTITUTION.

For purposes of sections 60A.092 and 60A.093, "qualified United States financial institution" means an institution that:

(1) is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state;

(2) is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(3) is a member of the Federal Deposit Insurance Corporation, or the National Credit Union Administration.

History: 1991 c 325 art 1 s 11



Section 60A.092 — REINSURANCE CREDIT ALLOWED A DOMESTIC CEDING INSURER.

Subdivision 1. Credit allowed. Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurance is ceded to an assuming insurer which meets the requirements specified under this section.

Subd. 2. Licensed assuming insurer. Reinsurance is ceded to an assuming insurer if the assuming insurer is licensed to transact insurance or reinsurance in this state. For purposes of reinsuring any health risk, an insurer is defined under section 62A.63.

Subd. 3. Accredited assuming insurer. (a) Reinsurance is ceded to an assuming insurer if the assuming insurer is accredited as a reinsurer in this state. An accredited reinsurer is one which:

(1) files with the commissioner evidence of its submission to this state's jurisdiction;

(2) submits to this state's authority to examine its books and records;

(3) is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state;

(4) files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile, a copy of its most recent audited financial statement, and a filing fee of $225; and

(5)(i) maintains a surplus as regards policyholders in an amount not less than $20,000,000 and whose accreditation has not been denied by the commissioner within 90 days of its submission, or maintains a surplus as regards policyholders in an amount less than $20,000,000 and whose accreditation has been approved by the commissioner; or

(ii) maintains a surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers. For purposes of this section, "long-tail casualty reinsurance" means insurance for medical or legal malpractice, pollution liability, directors and officers liability, and products liability. The commissioner may determine that an assuming insurer that maintains a surplus as regards policyholders in an amount not less than $20,000,000 is accredited as a reinsurer if there is no detriment to policyholders and the interest of the public, and to not allow accrediting would be a hardship or detriment to the reinsurer. The commissioner shall report to the legislature on any determination to allow accrediting to a long-term casualty reinsurer maintaining a surplus in an amount less than $50,000,000.

Clause (5) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(b) No credit shall be allowed or continue to be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the commissioner after receipt of a cease and desist order pursuant to section 45.027, subdivision 5.

Subd. 4. Similar state standards. Reinsurance is ceded to an assuming insurer if the assuming insurer is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter and the assuming insurer or United States branch of an alien assuming insurer (1) maintains a surplus as regards policyholders in an amount not less than $20,000,000 or maintains a surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers as provided under subdivision 3, paragraph (a), clause (5), and (2) submits to the authority of this state to examine its books and records.

Clause (1) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

Subd. 5. Trust fund maintained. The reinsurance is ceded to an assuming insurer if the assuming insurer maintains a trust fund in a qualified United States financial institution for the payment of the valid claims, as determined by the commissioner for the purpose of determining the sufficiency of the trust fund, of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund.

Subd. 6. Single assuming insurer; trust fund requirements. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, a trusteed surplus of not less than $20,000,000 or an additional amount as the commissioner considers necessary. The assuming insurer shall maintain its surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers as provided under subdivision 3, paragraph (a), clause (5).

Subd. 7. Underwriters group; trust fund requirements. In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States. The group shall maintain a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and must be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members. The group shall make available to the commissioner an annual certification by the group's domiciliary regulator and its independent public accountants of the solvency of each underwriter.

Subd. 8. Incorporated insurers group; trust fund requirements. A group of incorporated insurers under common administration must:

(1) comply with the filing requirements specified in subdivision 7;

(2) be under the supervision of the Department of Trade and Industry of the United Kingdom;

(3) submit to this state's authority to examine its books and records;

(4) bear the expense of the examination;

(5) maintain an aggregate policyholders' surplus of $10,000,000,000;

(6) maintain the trust in an amount equal to the group's several liabilities attributable to business written in the United States; and

(7) maintain a joint trusteed surplus of which $100,000,000 must be held jointly for the benefit of United States ceding insurers of any member of the group.

Each member of the group shall make available to the commissioner an annual certification by the member's domiciliary regulator and its independent accountant of the member's solvency.

Subd. 9. Trust fund general requirements. (a) The trust must be established in a form approved by the commissioner of commerce. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust must remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(b) No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

Subd. 10. Other jurisdictions. The reinsurance is ceded to an assuming insurer not meeting the requirements of subdivision 2, 3, 4, or 5, but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

Subd. 11. Reinsurance agreement requirements. (a) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit authorized under subdivisions 4 and 5 shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give the court jurisdiction, and abide by the final decision of the court or of any appellate court in the event of an appeal; and

(2) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

(b) Paragraph (a) is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if an obligation to do so is created in the agreement.

(c) Credit will not be granted, nor an asset or a reduction from liability allowed, to a ceding insurer for reinsurance effected with assuming insurers meeting the requirements of subdivision 2, 3, 4, 5, 6, or 7, unless the reinsurance contract provides that in the event of the insolvency of the ceding insurer, the reinsurance will be payable under the contract without diminution because of that insolvency.

Payments by the reinsurer must be made directly to the ceding insurer or its receiver, except where the contract of insurance or reinsurance specifically provides for another payee for the reinsurance in the event of insolvency of the ceding insurer according to the applicable requirements of statutes, rules, or orders of the domiciliary state of the ceding insurer.

History: 1991 c 325 art 1 s 12; 1992 c 540 art 2 s 3; 1994 c 426 s 1; 1999 c 177 s 8,9; 2009 c 79 art 5 s 1



Section 60A.093 — REDUCTION FROM LIABILITY FOR REINSURANCE CEDED BY A DOMESTIC INSURER; COLLATERAL REQUIREMENTS.

Subdivision 1. Reduction allowed. A reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 60A.092 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. Such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, as security for the payment of obligations under the reinsurance contract with the assuming insurer. Such security must be held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution. The funds held as security may be in any form of security acceptable to the commissioner or in the form of:

(1) cash;

(2) securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets and, with the exception of United States treasury notes, readily marketable over a national exchange or NASDAQ with maturity dates within one year; or

(3) clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States financial institution no later than December 31 in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. The financial institution must meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions as determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners, and the financial institution's letters of credit must be acceptable to the commissioner.

Subd. 2. Letters of credit continued acceptance. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation must continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever comes first.

The letter of credit of an institution failing the standards of subdivision 1, clause (3), continues to be acceptable for no more than 30 days.

History: 1991 c 325 art 1 s 13; 1995 c 214 s 4



Section 60A.094 — RULES.

The commissioner may adopt rules implementing the provisions of sections 60A.091 to 60A.093.

History: 1991 c 325 art 1 s 14



Section 60A.095 — REINSURANCE AGREEMENTS AFFECTED.

Sections 60A.091 to 60A.093 apply to all cessions after July 1, 1991, under reinsurance agreements that have had an inception, anniversary, or renewal date not less than six months after July 1, 1991.

History: 1991 c 325 art 1 s 15



Section 60A.096 — QUALIFYING LETTER OF CREDIT.

Subdivision 1. Generally. An admitted asset or a reduction in liability for reinsurance ceded to an unauthorized assuming insurer providing a letter of credit pursuant to section 60A.093 shall only be allowed when the letter of credit meets the requirements of this section.

Subd. 2. Content. The letter of credit must be clean, irrevocable, and unconditional and issued or confirmed by a qualified United States financial institution as defined in section 60A.091. The letter of credit must contain an issue date and date of expiration and must stipulate that the beneficiary need only draw a sight draft under the letter of credit and present it to obtain funds and that no other document need be presented. The letter of credit must also state that it is not subject to any condition or qualification outside of the letter of credit. In addition, the letter of credit must not contain reference to any other agreements, documents, or entities, except as provided in subdivision 10, paragraph (a).

As used in this section, "beneficiary" means the domestic insurer for whose benefit the letter of credit has been established and any successor of the beneficiary by operation of law. If a court of law appoints a successor in interest to the named beneficiary, then the named beneficiary includes and is limited to the court appointed domiciliary receiver, including conservator, rehabilitator, or liquidator.

Subd. 3. Form. The heading of the letter of credit may include a boxed section which contains the name of the applicant and other appropriate notations to provide a reference for the letter of credit. The boxed section must be clearly marked to indicate that the information is for internal identification purposes only.

Subd. 4. Reimbursement contingency prohibited. The letter of credit must contain a statement to the effect that the obligation of the qualified United States financial institution under the letter of credit is in no way contingent upon reimbursement with respect to it.

Subd. 5. Expiration. The term of the letter of credit must be for at least one year and must contain an "evergreen clause" which prevents the expiration of the letter of credit without due notice from the issuer. The "evergreen clause" must provide for a period of no less than 30 days' notice before the expiration date or nonrenewal.

Subd. 6. Governing law. The letter of credit must state whether it is subject to and governed by the laws of this state or the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400), and that all drafts drawn under it shall be presentable at an office in the United States of a qualified United States financial institution.

Subd. 7. Extensions. If the letter of credit is made subject to the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400), then the letter of credit must specifically address and make provision for an extension of time to draw against the letter of credit in the event that one or more of the occurrences specified in Article 19 of Publication 400 occur.

Subd. 8. Issuance or confirmation. The letter of credit must be issued or confirmed by a qualified United States financial institution authorized to issue letters of credit under section 60A.093.

Subd. 9. Additional requirements. If the letter of credit is issued by a qualified United States financial institution authorized to issue letters of credit, other than a qualified United States financial institution as described in subdivision 8, then the following additional requirements must be met:

(1) the issuing qualified United States financial institution shall formally designate the confirming qualified United States financial institution as its agent for the receipt and payment of the drafts; and

(2) the "evergreen clause" must provide for no less than 30 days' notice before the expiration date or nonrenewal.

Subd. 10. Reinsurance agreements provisions. (a) The reinsurance agreement in conjunction with which the letter of credit is obtained may contain provisions which:

(1) require the assuming insurer to provide letters of credit to the ceding insurer and specify what they are to cover;

(2) stipulate that the assuming insurer and ceding insurer agree that the letter of credit provided by the assuming insurer pursuant to the provisions of the reinsurance agreement may be drawn upon at any time, notwithstanding any other provisions in the agreement, and must be utilized by the ceding insurer or its successors in interest only for one or more of the following reasons: to reimburse the ceding insurer for the assuming insurer's share of premiums returned to the owners of policies reinsured under the reinsurance agreement on account of cancellations of these policies; to reimburse the ceding insurer for the assuming insurer's share of surrenders and benefits or losses paid by the ceding insurer under the terms and provisions of the policies reinsured under the reinsurance agreement; to fund an account with the ceding insurer in an amount at least equal to the deduction, for reinsurance ceded, from the ceding insurer's liabilities for policies ceded under the agreement, including but not limited to, amounts for policy reserves, claims and losses incurred, and unearned premium reserves; and to pay any other amounts the ceding insurer claims are due under the reinsurance agreement; and

(3) provide that all of the provisions of this paragraph should be applied without diminution because of insolvency of the ceding insurer or assuming insurer.

(b) Nothing in this subdivision precludes the ceding insurer and assuming insurer from providing for:

(1) an interest payment, at a rate not in excess of the prime rate of interest, on the amounts held under paragraph (a), clause (2); and

(2) the return of any amounts drawn down on the letters of credit in excess of the actual amounts required or, in the case of paragraph (a), clause (2), any amounts that are subsequently determined not to be due.

(c) When a letter of credit is obtained in conjunction with a reinsurance agreement covering risks other than life, annuities, and health, where it is customary practice to provide a letter of credit for a specific purpose, then the reinsurance agreement may, in lieu of paragraph (a), clause (2), require that the parties enter into a "trust agreement" which may be incorporated into the reinsurance agreement or be a separate document.

Subd. 11. Limitation on use. A letter of credit may not be used to reduce any liability for reinsurance ceded to an unauthorized assuming insurer in financial statements required to be filed with the commissioner unless an acceptable letter of credit with the filing ceding insurer as beneficiary has been issued on or before the date of filing of the financial statement. Further, the reduction for the letter of credit may be up to the amount available under the letter of credit but no greater than the specific obligation under the reinsurance agreement which the letter of credit was intended to secure.

Subd. 12. Existing documents. Notwithstanding the effective date of this section (August 1, 1994), any letter of credit or underlying reinsurance agreement in existence prior to August 1, 1994, will continue to be acceptable until December 31, 1995, at which time the agreements will have to be in full compliance with this section for the letter of credit to be acceptable; provided however that the letter of credit or underlying reinsurance agreement has been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

History: 1994 c 426 s 2



Section 60A.097 — QUALIFYING TRUST AGREEMENTS.

Subdivision 1. Requirements. An admitted asset or a reduction in liability for reinsurance ceded to an unauthorized assuming insurer providing a trust fund pursuant to section 60A.093 shall only be allowed if the requirements of this section are met.

Subd. 2. Definitions. As used in this section, the following terms have the meanings given:

(a) "Beneficiary" means the entity for whose sole benefit the trust has been established and any successor of the beneficiary by operation of law. If a court of law appoints a successor in interest to the named beneficiary, the named beneficiary includes and is limited to the court appointed domiciliary receiver, including a conservator, rehabilitator, or liquidator.

(b) "Grantor" means the entity that has established a trust for the sole benefit of the beneficiary. When established in conjunction with a reinsurance agreement, the grantor is the unlicensed, unaccredited assuming insurer.

(c) "Obligations" as used in subdivision 3, paragraph (k), means:

(1) reinsured losses and allocated loss expenses paid by the ceding company, but not recovered from the assuming insurer;

(2) reserves for reinsured losses reported and outstanding;

(3) reserves for reinsured losses incurred but not reported; and

(4) reserves for allocated reinsured loss expenses and unearned premiums.

Subd. 3. Required conditions. (a) The trust agreement must be entered into between the beneficiary, the grantor, and a trustee which must be a qualified United States financial institution as defined in section 60A.091.

(b) The trust agreement must create a trust account into which assets must be deposited.

(c) All assets in the trust account must be held by the trustee at the trustee's office in the United States, except that a bank may apply for the commissioner's permission to use a foreign branch office of the bank as trustee for trust agreements established pursuant to this section. If the commissioner approves the use of the foreign branch office as trustee, then its use must be approved by the beneficiary in writing and the trust agreement must provide that the written notice described in paragraph (d), clause (1), must also be presentable, as a matter of legal right, at the trustee's principal office in the United States.

(d) The trust agreement must provide that:

(1) the beneficiary shall have the right to withdraw assets from the trust account at any time, without notice to the grantor, subject only to written notice from the beneficiary to the trustee;

(2) no other statement or document is required to be presented in order to withdraw assets, except that the beneficiary may be required to acknowledge receipt of withdrawn assets;

(3) it is not subject to any conditions or qualifications outside of the trust agreement; and

(4) it shall not contain references to any other agreements or documents except as provided for under paragraph (k).

(e) The trust agreement must be established for the sole benefit of the beneficiary.

(f) The trust agreement must require the trustee to:

(1) receive assets and hold all assets in a safe place;

(2) determine that all assets are in such form that the beneficiary, or the trustee upon direction by the beneficiary, may whenever necessary negotiate the assets, without consent or signature from the grantor or any other person or entity;

(3) furnish to the grantor and the beneficiary a statement of all assets in the trust account upon its inception and at intervals no less frequent than the end of each calendar quarter;

(4) notify the grantor and the beneficiary within ten days of any deposits to or withdrawals from the trust account;

(5) upon written demand of the beneficiary, immediately take any and all steps necessary to transfer absolutely and unequivocally all right, title, and interest in the assets held in the trust account to the beneficiary and deliver physical custody of the assets to the beneficiary; and

(6) allow no substitutions or withdrawals of assets from the trust account, except on written instructions from the beneficiary, except that the trustee may, without the consent of but with notice to the beneficiary, upon call or maturity of any trust asset, withdraw the asset upon condition that the proceeds are paid into the trust account.

(g) The trust agreement must provide that at least 30 days, but not more than 45 days, before termination of the trust account, written notification of termination must be delivered by the trustee to the beneficiary.

(h) The trust agreement must be made subject to and governed by the laws of the state in which the trust is established.

(i) The trust agreement must prohibit invasion of the trust corpus for the purpose of paying compensation to, or reimbursing the expenses of, the trustee.

(j) The trust agreement must provide that the trustee is liable for its own negligence, willful misconduct, or lack of good faith.

(k) Notwithstanding other provisions of this section, when a trust agreement is established in conjunction with a reinsurance agreement covering risks other than life, annuities, and accident and health, where it is customary practice to provide a trust agreement for a specific purpose, the trust agreement may, notwithstanding any other conditions in this section, provide that the ceding insurer must undertake to use and apply amounts drawn upon the trust account, without diminution because of the insolvency of the ceding insurer or the assuming insurer for the following purposes:

(1) to pay or reimburse the ceding insurer for the assuming insurer's share under the specific reinsurance agreement regarding any losses and allocated loss expenses paid by the ceding insurer, but not recovered from the assuming insurer, or for unearned premiums due to the ceding insurer if not otherwise paid by the assuming insurer;

(2) to make payment to the assuming insurer of any amounts held in the trust account that exceed 102 percent of the actual amount required to fund the assuming insurer's obligations under the specific reinsurance agreement; or

(3) where the ceding insurer has received notification of termination of the trust account and where the assuming insurer's entire obligations under the specific reinsurance agreement remain unliquidated and undischarged ten days before the termination date, to withdraw amounts equal to the obligations and deposit those amounts in a separate account, in the name of the ceding insurer in any qualified United States financial institution as defined in section 60A.091 apart from its general assets, in trust for the uses and purposes specified in paragraphs (1) and (2) that remain executory after the withdrawal and for any period after the termination date.

(l) The reinsurance agreement entered into in conjunction with the trust agreement may, but need not, contain the provisions required by subdivision 5, paragraph (a), clause (2), so long as these required conditions are included in the trust agreement.

Subd. 4. Permitted conditions. (a) The trust agreement may provide that the trustee may resign upon delivery of a written notice of resignation, effective not less than 90 days after receipt by the beneficiary and grantor of the notice and that the trustee may be removed by the grantor by delivery to the trustee and the beneficiary of a written notice of removal, effective not less than 90 days after receipt by the trustee and the beneficiary of the notice. No resignation or removal is effective until a successor trustee has been appointed and approved by the beneficiary and the grantor and all assets in the trust have been duly transferred to the new trustee.

(b) The grantor may have the full and unqualified right to vote any shares or stock in the trust account and to receive from time to time payment of any dividends or interest upon any shares of stock or obligations included in the trust account. Interest or dividends must be either forwarded promptly upon receipt to the grantor or deposited in a separate account established in the grantor's name.

(c) The trustee may be given authority to invest, and accept substitutions of, any funds in the account. No investment or substitution must be made without prior approval of the beneficiary, unless the trust specifies categories of investments acceptable to the beneficiary and authorizes the trustee to invest funds and to accept substitutions which the trustee determines are at least equal in market value to the assets withdrawn and that are consistent with the restrictions in subdivision 5, paragraph (a), clause (2).

(d) The trust agreement may provide that the beneficiary may at any time designate a party to which all or part of the trust assets are to be transferred. The transfer may be conditioned upon the trustee receiving, prior to or simultaneously, other specified assets.

(e) The trust agreement may provide that, upon termination of the trust account, all assets not previously withdrawn by the beneficiary shall, with written approval by the beneficiary, be delivered to the grantor.

Subd. 5. Additional conditions applicable to reinsurance agreements. (a) A reinsurance agreement, which is entered into in conjunction with a trust agreement and the establishment of a trust account, may contain provisions that:

(1) require the assuming insurer to enter into a trust agreement and to establish a trust account for the benefit of the ceding insurer, and specifying what the agreement is to cover;

(2) stipulate that assets deposited in the trust account must be valued according to their current fair market value and must consist only of United States legal tender, certificates of deposit issued by a United States bank and payable in United States legal tender, and investments of the types permitted by state insurance law or any combination of the above, if the investments are issued by an institution that is not the parent, subsidiary or affiliate of either the grantor or the beneficiary. The reinsurance agreement may further specify the types of investments to be deposited. Where a trust agreement is entered into in conjunction with a reinsurance agreement covering risks other than life, annuities, and accident and health, then the trust agreement may contain the provisions in this paragraph in lieu of including these provisions in the reinsurance agreement;

(3) require the assuming insurer, before depositing assets with the trustee, to execute assignments or endorsements in blank, or to transfer legal title to the trustee of all shares, obligations or any other assets requiring assignments, in order that the ceding insurer, or the trustee upon the direction of the ceding insurer, may whenever necessary negotiate these assets without consent or signature from the assuming insurer or any other entity;

(4) require that all settlements of account between the ceding insurer and the assuming insurer be made in cash or its equivalent; and

(5) stipulate that the assuming insurer and the ceding insurer agree that the assets in the trust account, established pursuant to the provisions of the reinsurance agreement, may be withdrawn by the ceding insurer at any time, notwithstanding any other provisions in the reinsurance agreement, and must be utilized and applied by the ceding insurer or its successors in interest by operation of law, including without limitation any liquidator, rehabilitator, receiver or conservator of the company, without diminution because of insolvency on the part of the ceding insurer or the assuming insurer, only for the following purposes:

(i) to reimburse the ceding insurer for the assuming insurer's share of premiums returned to the owners of policies reinsured under the reinsurance agreement because of cancellations of the policies;

(ii) to reimburse the ceding insurer for the assuming insurer's share of surrenders and benefits or losses paid by the ceding insurer pursuant to the provisions of the policies reinsured under the reinsurance agreement;

(iii) to fund an account with the ceding insurer in an amount at least equal to the deduction, for reinsurance ceded, from the ceding insurer liabilities for policies ceded under the agreement. The account must include, but not be limited to, amounts for policy reserves, claims and losses incurred, including losses incurred but not reported, loss adjustment expenses, and unearned premium reserves; and

(iv) to pay any other amounts the ceding insurer claims are due under the reinsurance agreement.

(b) The reinsurance agreement may also contain provisions that:

(1) give the assuming insurer the right to seek approval from the ceding insurer to withdraw from the trust account all or any part of the trust assets and transfer those assets to the assuming insurer, and provide that the ceding insurer shall not unreasonably or arbitrarily withhold its approval, provided:

(i) the assuming insurer shall, at the time of withdrawal, replace the withdrawn assets with other qualified assets having a market value equal to the market value of the assets withdrawn so as to maintain at all times the deposit in the required amount; or

(ii) after withdrawal and transfer, the market value of the trust account is no less than 102 percent of the required amount;

(2) provide for:

(i) the return of any amount withdrawn in excess of the actual amounts required for paragraph (a), clause (5), items (i), (ii), and (iii), or in the case of paragraph (a), clause (5), item (iv), any amounts that are subsequently determined not to be due; and

(ii) interest payments, at a rate not in excess of the prime rate of interest, on the amounts held pursuant to paragraph (a), clause (5), item (iii); and

(3) permit the award by any arbitration panel or court of competent jurisdiction of:

(i) interest at a rate different from that provided in clause (2), item (ii);

(ii) court or arbitration costs;

(iii) attorney's fees; and

(iv) any other reasonable expenses.

Subd. 6. Financial reporting. A trust agreement may be used to reduce any liability for reinsurance ceded to an unauthorized assuming insurer in financial statements required to be filed with the commissioner when established on or before the date of filing of the financial statement of the ceding insurer. Further, the reduction for the existence of an acceptable trust account may be up to the current fair market value of acceptable assets available to be withdrawn from the trust account at that time, but the reduction must be no greater than the specific obligations under the reinsurance agreement that the trust account was established to secure.

Subd. 7. Existing agreements. Notwithstanding the effective date of this section (August 1, 1994), any trust agreement or underlying reinsurance agreement in existence prior to August 1, 1994, will continue to be acceptable until December 31, 1995, at which time the agreements will have to be in full compliance with this section for the trust agreement to be acceptable; provided however that the trust agreement or underlying reinsurance agreement has been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

Subd. 8. Effect of failure to identify beneficiary. The failure of any trust agreement to specifically identify the beneficiary, as defined in subdivision 2, paragraph (a), must not be construed to affect any actions or rights which the commissioner may take or possess pursuant to the laws of this state.

History: 1994 c 426 s 3



Section 60A.10 — DEPOSITS FOR PROTECTION OF POLICYHOLDERS.

Subdivision 1. Domestic companies. (1) Deposit as security for all policyholders required. No company in this state, other than farmers' mutual, or real estate title insurers, shall do business in this state unless it has on deposit with the commissioner, for the protection of both its resident and nonresident policyholders, securities to an amount, the actual market value of which, exclusive of interest, shall never be less than $500,000 or one-half the applicable financial requirement set forth in sections 60A.07, 66A.32, and 66A.33, whichever is less. The securities shall be retained under the control of the commissioner as long as any policies of the depositing company remain in force.

(2) Securities defined. For the purpose of this subdivision, the word "securities" means bonds or other obligations of, or bonds or other obligations insured or guaranteed by, the United States, any state of the United States, any municipality of this state, or any agency or instrumentality of the foregoing.

(3) Protection of deposit from levy. No judgment creditor or other claimant may levy upon any securities held on deposit with, or for the account of, the commissioner. Upon the entry of an order by a court of competent jurisdiction for the rehabilitation, liquidation or conservation of any depositing company as provided in chapter 60B, that company's deposit together with any accrued income thereon shall be transferred to the commissioner as rehabilitator, liquidator, or conservator.

Subd. 2. Like requirement for foreign companies. Any insurance company of any other state of the United States may file with the commissioner a certificate of the insurance commissioner of the other state that, as such officer, there is held in trust by the certifying commissioner and on deposit for the benefit of all the policyholders of the company a deposit of an amount not less than that required by subdivision 1 in par value of such securities as are required or permitted to be deposited by the laws of that state, these securities to be of the character in which insurance companies are authorized to invest under the laws of that state, stating the items of the securities so held, and that the commissioner is satisfied that these securities are worth the value so certified. No deposit shall be required in this state while the deposit, so certified, remains.

Subd. 2a. Special deposits. The commissioner may require a special deposit of an individual foreign insurer for the protection of its Minnesota policyholders or claimants. In the event of the filing of a delinquency petition against the insurer in Minnesota, the deposit is subject to chapters 60B, 60C, 61A, and 61B.

Subd. 3. Deposits made in compliance with other laws or by foreign companies. The commissioner shall receive and hold in official trust deposits made by any domestic company in compliance with the laws of any other state, to enable it to do business in that state, and in like manner hold deposits made by a foreign company under any law of this state. The company making the deposit shall be entitled to the income thereof and, from time to time, with the commissioner's consent, when not inconsistent with the law under which it was made, may exchange, in whole or in part, the securities composing the deposit for other approved securities of equal value. Upon application by a domestic company, the commissioner may return the whole or any portion of the securities so deposited by it, if satisfied that they are subject to no liability. Upon like application, the commissioner may return to a foreign company any deposit made by it when it appears that the company has ceased to do business in this state or the United States, and the commissioner is satisfied that it is not subject to any liability in this state, or upon the order of any court of competent jurisdiction. A foreign company which has made a deposit, its trustees, receiver, resident manager, or any creditor or policyholder thereof, may, at any time, institute in the District Court of Ramsey County an action against the state and other proper parties to enforce and terminate the trust created by the deposit. The commissioner shall immediately notify the governor of the action, and furnish the necessary information to answer in behalf of the state, and shall carry out such order and decree as the court shall make therein.

Subd. 4. Safekeeping of securities on deposit. No later than July 1, 1975, all securities held on deposit with the commissioner pursuant to the laws of this state, or in accordance with an order of the commissioner, shall be deposited for the account of the commissioner in such state or national bank in this state as the depositing insurer may designate and the commissioner may approve. Said deposits shall be made and maintained in accordance with a custodial agreement between the bank and the depositing insurer in a form approved by the commissioner which shall provide as a minimum that (1) the fees of the custodian are to be the obligation of the depositing insurer, and (2) there shall be no exchange, release or transfer of any deposited security unless the commissioner has assented thereto in writing. Securities evidenced by the Federal Reserve book entry system or held in a clearing corporation, as that term is defined in section 60A.11, subdivision 10, must be deposited through an approved custodian or the commissioner of commerce for the account of the commissioner of commerce for the benefit of all policyholders of the depositor.

Subd. 5. [Repealed, 1969 c 494 s 4]

Subd. 6. Rules. The commissioner of commerce shall have the power to make such rules as may be necessary for the execution of the functions vested in the commissioner by this section.

History: 1967 c 395 art 1 s 10; 1969 c 494 s 3; 1974 c 425 s 1-3; 1978 c 465 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 50; 1986 c 444; 1986 c 455 s 5; 1991 c 325 art 10 s 5; 1992 c 540 art 2 s 4; 1999 c 177 s 10; 2005 c 69 art 2 s 18; 2014 c 198 art 4 s 4



Section 60A.11 — INVESTMENTS PERMITTED FOR DOMESTIC COMPANIES.

Subdivision 1. Requirement for payment of capital stock. The capital of every stock company shall be paid in full, in cash, within six months from the date of its certificate of incorporation, and thereupon a majority of the directors shall certify, under oath, to the commissioner that such payment, in cash, has been made by the stockholders for their respective shares, and is held as the capital of the company, and until then no policy shall be issued.

Subd. 2. [Repealed, 1981 c 211 s 42]

Subd. 3. [Repealed, 1981 c 211 s 42]

Subd. 4. [Repealed, 1981 c 211 s 42]

Subd. 5. [Repealed, 1981 c 211 s 42]

Subd. 5a. [Repealed, 1982 c 424 s 9]

Subd. 5b. [Repealed, 1982 c 424 s 9]

Subd. 6. [Repealed, 1981 c 211 s 42]

Subd. 7. Investments in name of company or nominee and prohibitions. No officer, director, or member of any committee passing on investments shall borrow any of such funds, or become, directly or indirectly, liable as a surety or endorser for or on account of loans thereof to others, or receive for personal use any fee, brokerage, commission, gift, or other consideration for, or on account of, any loan made by or on behalf of the company.

Subd. 8. [Repealed, 1981 c 211 s 42]

Subd. 9. General considerations. The following considerations apply in the interpretation of this section:

(a) This section applies to the investments of insurance companies other than life and health insurance companies;

(b) The purpose of this section is to protect and further the interests of policyholders, claimants, creditors and the public by providing standards for the development and administration of programs for the investment of the assets of domestic companies. These standards and the investment programs developed by companies must take into account the safety of company's principal, investment yield and growth, stability in the value of the investment, the liquidity necessary to meet the company's expected business needs, and investment diversification;

(c) All financial terms relating to insurance companies have the meanings assigned to them under statutory accounting methods. All financial terms relating to noninsurance companies have the meanings assigned to them under generally accepted accounting principles;

(d) Investments must be valued in accordance with the valuation procedures established by the National Association of Insurance Commissioners, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Another method of valuation permitted by the commissioner must be at least as conservative as those prescribed in the association's manual. Other invested assets must be valued according to the procedures promulgated by the National Association of Insurance Commissioners, if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances;

(e) A company may elect to hold an investment which qualifies under more than one subdivision, under the subdivision of its choice. Nothing herein prevents a company from electing to hold an investment under a subdivision different from the one in which it previously held the investment; and

(f) An investment which qualifies under any provision of the law governing investments of insurance companies when acquired will continue to be a qualified investment for as long as it is held by the insurance company.

Subd. 10. Definitions. The following terms have the meanings assigned in this subdivision for purposes of this section:

(a) "Adequate evidence" means a written confirmation, advice, or other verification issued by a depository, issuer, or custodian bank which shows that the investment is held for the company;

(b) "Adequate security" means a letter of credit qualifying under subdivision 11, paragraph (f), cash, or the pledge of an investment authorized by any subdivision of this section;

(c) "Admitted assets," for purposes of computing percentage limitations on particular types of investments, means the assets as shown by the company's annual statement, required by section 60A.13, as of the December 31 immediately preceding the date the company acquires the investment;

(d) "Clearing corporation" means The Depository Trust Company or any other clearing agency registered with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, section 17A, Euro-clear Clearance System Limited and CEDEL S.A., and, with the approval of the commissioner, any other clearing corporation as defined in section 336.8-102;

(e) "Control" has the meaning assigned to that term in, and must be determined in accordance with, section 60D.15, subdivision 4;

(f) "Custodian bank" means a bank or trust company or a branch of a bank or trust company that is acting as custodian and is supervised and examined by state or federal authority having supervision over the bank or trust company or with respect to a company's foreign investments only by the regulatory authority having supervision over banks or trust companies in the jurisdiction in which the bank, trust company, or branch is located, and any banking institutions qualifying as an "Eligible Foreign Custodian" under the Code of Federal Regulations, section 270.17f-5, adopted under section 17(f) of the Investment Company Act of 1940, and specifically including Euro-clear Clearance System Limited and CEDEL S.A., acting as custodians;

(g) "Evergreen clause" means a provision that automatically renews a letter of credit for a time certain if the issuer of the letter of credit fails to affirmatively signify its intention to nonrenew upon expiration;

(h) "Government obligations" means direct obligations for the payment of money, or obligations for the payment of money to the extent guaranteed as to the payment of principal and interest by any governmental issuer where the obligations are payable from ad valorem taxes or guaranteed by the full faith, credit, and taxing power of the issuer and are not secured solely by special assessments for local improvements;

(i) "Noninvestment grade obligations" means obligations which, at the time of acquisition, were rated below Baa/BBB or the equivalent by a securities rating agency or which, at the time of acquisition, were not in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners;

(j) "Issuer" means the corporation, business trust, governmental unit, partnership, association, individual, or other entity which issues or on behalf of which is issued any form of obligation;

(k) "Licensed real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid license under chapter 82B or a substantially similar licensing requirement in another jurisdiction;

(l) "Member bank" means a national bank, state bank or trust company which is a member of the Federal Reserve System;

(m) "National securities exchange" means an exchange registered under section 6 of the Securities Exchange Act of 1934 or an exchange regulated under the laws of the Dominion of Canada;

(n) "NASDAQ" means the reporting system for securities meeting the definition of National Market System security as provided under Part I to Schedule D of the National Association of Securities Dealers Incorporated bylaws;

(o) "Obligations" include bonds, notes, debentures, transportation equipment certificates, repurchase agreements, bank certificates of deposit, time deposits, bankers' acceptances, and other obligations for the payment of money not in default as to payments of principal and interest on the date of investment, whether constituting general obligations of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment. Leases are considered obligations if the lease is assigned for the benefit of the company and is nonterminable by the lessee or lessees thereunder upon foreclosure of any lien upon the leased property, and rental payments are sufficient to amortize the investment over the primary lease term;

(p) "Qualified assets" means the sum of (1) all investments qualified in accordance with this section other than investments in affiliates and subsidiaries, (2) investments in obligations of affiliates as defined in section 60D.15, subdivision 2, secured by real or personal property sufficient to qualify the investment under subdivision 19 or 23, (3) qualified investments in subsidiaries, as defined in section 60D.15, subdivision 9, on a consolidated basis with the insurance company without allowance for goodwill or other intangible value, and (4) cash on hand and on deposit, agent's balances or uncollected premiums not due more than 90 days, assets held pursuant to section 60A.12, subdivision 2, investment income due and accrued, funds due or on deposit or recoverable on loss payments under contracts of reinsurance entered into pursuant to section 60A.09, premium bills and notes receivable, federal income taxes recoverable, and equities and deposits in pools and associations;

(q) "Qualified net earnings" means that the net earnings of the issuer after elimination of extraordinary nonrecurring items of income and expense and before income taxes and fixed charges over the five immediately preceding completed fiscal years, or its period of existence if less than five years, has averaged not less than 1-1/4 times its average annual fixed charges applicable to the period;

(r) "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision;

(s) "Replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under this section. A derivative transaction that either is authorized by subdivision 18, clause (5), or by subdivision 24, or is entered into as a hedging transaction shall not be considered a replication transaction;

(t) "Required liabilities" means the sum of (1) total liabilities as required to be reported in the company's most recent annual report to the commissioner of commerce of this state, (2) for companies operating under the stock plan, the minimum paid-up capital and surplus required to be maintained pursuant to section 60A.07, subdivision 5a, (3) for companies operating under the mutual or reciprocal plan, the minimum amount of surplus required to be maintained pursuant to section 60A.07, subdivision 5b, and (4) the amount, if any, by which the company's loss and loss adjustment expense reserves exceed 350 percent of its surplus as it pertains to policyholders as of the same date. The commissioner may waive the requirement in clause (4) unless the company's written premiums exceed 300 percent of its surplus as it pertains to policyholders as of the same date. In addition to the required amounts pursuant to clauses (1) to (4), the commissioner may require that the amount of any apparent reserve deficiency that may be revealed by one-to-five-year loss and loss adjustment expense development analysis for the five years reported in the company's most recent annual statement to the commissioner be added to required liabilities;

(u) "Revenue obligations" means obligations for the payment of money by a governmental issuer where the obligations are payable from revenues, earnings, or special assessments on properties benefited by local improvements of the issuer which are specifically pledged therefor;

(v) "Security" has the meaning given in section 5 of the Security Act of 1933 and specifically includes, but is not limited to, stocks, stock equivalents, warrants, rights, options, obligations, American Depository Receipts (ADR's), repurchase agreements, and reverse repurchase agreements; and

(w) "Unrestricted surplus" means the amount by which qualified assets exceed 110 percent of required liabilities.

Subd. 11. Investments in name of company or nominee and prohibitions. A company's investments shall be held in its own name or the name of its nominee, except that:

(a) Investments may be held in the name of a clearing corporation or of a custodian bank or in the name of the nominee of either on the following conditions:

(1) The clearing corporation, custodian bank, or nominee must be legally authorized to hold the particular investment for the account of others;

(2) Where the investment is evidenced by a certificate and held in the name of a custodian bank or the nominee by a custodian bank, a written agreement shall provide that certificates so deposited shall at all times be kept separate and apart from other deposits with the depository, so that at all times they may be identified as belonging solely to the company making the deposit;

(3) Where a clearing corporation is to act as depository, the investment may be merged or held in bulk in the clearing corporation's or its nominee name with other investments deposited with the clearing corporation by any other person, if a written agreement provides that adequate evidence of the deposit is to be obtained and retained by the company or a custodian bank; and

(4) The company shall monitor current publicly available financial information and other pertinent data with respect to the custodian banks.

(b) A company may loan securities held by it under this chapter to a broker-dealer registered under the Securities and Exchange Act of 1934 or a member bank. The loan must be evidenced by a written agreement which provides:

(1) That the loan will be fully collateralized by cash or obligations issued or guaranteed by the United States or an agency or an instrumentality thereof, and that the collateral will be adjusted each business day during the term of the loan to maintain the required collateralization in the event of market value changes in the loaned securities or collateral;

(2) That the loan may be terminated by the company at any time, and that the borrower will return the loaned securities or their equivalent within five business days after termination;

(3) That the company has the right to retain the collateral or use the collateral to purchase investments equivalent to the loaned securities if the borrower defaults under the terms of the agreement and that the borrower remains liable for any losses and expenses incurred by the company due to default that are not covered by the collateral.

(c) A company may participate through a member bank in the Federal Reserve book-entry system, and the records of the member bank shall at all times show that the investments are held for the company or for specific accounts of the company.

(d) An investment may consist of an individual interest in a pool of obligations or a fractional interest in a single obligation if the certificate of participation or interest or the confirmation of participation or interest in the investment shall be issued in the name of the company or the name of the custodian bank or the nominee of either and if the certificate or confirmation must, if held by a custodian bank, be kept separate and apart from the investments of others so that at all times the participation may be identified as belonging solely to the company making the investment.

(e) Except as provided in paragraph (c), where an investment is not evidenced by a certificate, adequate evidence of the company's investment shall be obtained from the issuer or its transfer or recording agent and retained by the company, a custodian bank, or clearing corporation. Transfers of ownership of investments held as described in paragraphs (a), clause (3), (c) and (d) may be evidenced by bookkeeping entry on the books of the issuer of the investment or its transfer or recording agent or the clearing corporation without physical delivery of certificates, if any, evidencing the company's investment.

(f) A letter of credit may be accepted as a guaranty of other investments, as collateral to secure loans, or in lieu of cash to secure loans of securities, if it is issued by a member bank or any of the 100 largest banks in the world ranked by deposits in dollars or converted into dollar equivalents, as compiled annually by the American Bankers Association or listed in the annual publication of Moody's Bank & Finance Manual and meets the following requirements:

(1) has a long-term deposit rating or a long-term debt rating of at least Aa2 as found in the current monthly publication of Moody's Credit Opinions or its equivalent; and

(2) qualifies under the guidelines of the National Association of Insurance Commissioners as a clean, irrevocable letter of credit containing an evergreen clause or having a maturity date subsequent to the maturity date of the underlying investment or loan. The company shall monitor current publicly available financial information and other pertinent data with respect to the banks issuing the letters of credit.

Subd. 11a. Additional limitations. Under the standards and procedures in sections 60G.20 to 60G.22 for individual insurers, the commissioner may impose additional limitations on all insurers on the types and percentages of investments as the commissioner determines necessary to protect and ensure the safety of the general public.

Subd. 12. Investments. (a) A company must comply with section 60A.112.

(b) A company's investments must be so diversified that the securities of a single issuer, other than the United States of America or any agency or instrumentality of the United States of America backed by the full faith and credit of the issuer, shall comprise no more than five percent of the company's admitted assets, except where otherwise specified under this chapter. In the case of insurance companies which are subsidiaries of a company, this diversification test must be applied to the assets of the insurance company subsidiary in determining the company's compliance.

(c) The investments authorized under subdivisions 12 to 26 shall constitute admitted assets for a company.

Subd. 13. United States government obligations. (a) Obligations issued or guaranteed by the United States of America or any agency or instrumentality of the United States of America backed by the full faith and credit of the issuer. Pursuant to section 106 of title I of the Secondary Mortgage Market Enhancement Act of 1984, United States Code, title 15, section 77r-1, included under this paragraph are obligations issued or guaranteed by the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association.

(b) Obligations issued or guaranteed by an agency or instrumentality of the United States of America other than those backed by the full faith and credit thereof, including rights to purchase or sell these obligations if those rights are traded upon a contract market designated and regulated by a federal agency. The securities of a single issuer under this paragraph shall comprise no more than 20 percent of the company's admitted assets.

Subd. 14. Certain bank obligations. (a) Certificates of deposits, time deposits, and bankers' acceptances issued by and other obligations guaranteed by: (i) any bank organized under the laws of the United States or any state, commonwealth, or territory thereof, including the District of Columbia, or of the Dominion of Canada or any province thereof or (ii) any of the 100 largest banks, not a subsidiary or a holding company thereof, in the world ranked by deposits in dollars or converted into dollar equivalents, as compiled annually by the American Bankers Association or listed in the annual publication of Moody's Bank & Finance Manual, which also has a long-term deposit rating or a long-term debt rating of at least Aa2 as found in the current monthly publication of Moody's Credit Opinions or its equivalent. A company may not invest more than five percent of its admitted assets in the obligations of any one bank and may not hold at any time more than ten percent of the outstanding obligations of any one bank.

(b) Obligations issued or guaranteed by the International Bank for Reconstruction and Development, the Asian Development Bank, the Inter-American Development Bank, the African Development Bank, the Export-Import Bank, the World Bank or any United States government sponsored organization of which the United States is a member, if the principal and interest is payable in United States dollars. A company may not invest more than five percent of its total admitted assets in the obligations of any one of these banks or organizations, and may not invest more than a total of 15 percent of its total admitted assets in the obligations of all these banks and organizations.

Subd. 15. State obligations. (a) Government obligations issued or guaranteed by any state, commonwealth, or territory of the United States of America or by any political subdivision thereof, including the District of Columbia, or by any instrumentality of any state, commonwealth, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(b) Revenue obligations issued by any state, commonwealth, or territory of the United States of America or by any political subdivision thereof, including the District of Columbia, or by any instrumentality of any state, commonwealth, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), is applicable to revenue obligations under this paragraph.

Subd. 16. Canadian government obligations. (a) Obligations issued or guaranteed by the Dominion of Canada or by any agency or instrumentality of the Dominion of Canada backed by the full faith and credit of the issuer. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(b) Obligations issued or guaranteed by an agency or instrumentality of the Dominion of Canada other than those backed by the full faith and credit of the issuer. The securities of a single issuer under this paragraph shall comprise no more than 20 percent of the company's admitted assets.

(c) Government obligations issued or guaranteed by a province or territory of the Dominion of Canada or by a political subdivision thereof, or by an instrumentality of a province, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(d) Revenue obligations issued by a province or territory of the Dominion of Canada or by a political subdivision thereof, or by an instrumentality of a province, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), is applicable to revenue obligations under this paragraph.

Subd. 17. Corporate and business trust obligations. Obligations issued, assumed or guaranteed by a corporation or business trust organized under the laws of the United States of America or any state, commonwealth, or territory of the United States, including the District of Columbia, or the laws of the Dominion of Canada or any province or territory of the Dominion of Canada, or obligations traded on a national securities exchange on the following conditions:

(a) A company may invest in any obligations traded on a national securities exchange;

(b) A company may also invest in any obligations which are secured by adequate security located in the United States or Canada;

(c) A company may also invest in previously outstanding or newly issued obligations not qualifying for investment under paragraph (a) or (b) if the corporation or business trust has qualified net earnings. If the obligations are not newly issued, neither principal nor interest payments on the obligations shall have been in arrears (1) for an aggregate of 90 days during the three-year period preceding the date of investment, or (2) where the obligations have been outstanding for less than 90 days, during the period the obligations have been outstanding;

(d) A company may invest no more than 15 percent of its total admitted assets in noninvestment grade obligations;

(e) A company may invest in federal farm loan bonds and may invest up to 20 percent of its total admitted assets in the obligations of farm mortgage debenture companies; and

(f) A company may not invest more than five percent of its admitted assets in the obligations of any one corporation or business trust; provided, however, that a company may invest in the obligations of a corporation without regard to this paragraph or the subdivision 12, paragraph (b), diversification requirement if: (1) the company is wholly owned by the issuer and affiliates of the issuer of the obligations; (2) the company insures solely the issuer of the obligations and its affiliates; (3) the issuer has a net worth, determined on a consolidated basis, which equals or exceeds $100,000,000; and (4) the issuer and its affiliates forgo any and all claims they may have against the Minnesota Insurance Guaranty Association pursuant to chapter 60C in the event of the insolvency of the company. This does not affect the rights of any unaffiliated third-party claimant under section 60C.09, subdivision 1.

Subd. 18. Stocks and limited partnerships. (a) Stocks issued or guaranteed by any corporation incorporated under the laws of the United States of America or any state, commonwealth, or territory of the United States, including the District of Columbia, or the laws of the Dominion of Canada or any province or territory of Canada, or stocks or stock equivalents, including American Depository Receipts or unit investment trusts, listed or regularly traded on a national securities exchange on the following conditions:

(1) A company may not invest more than a total of 25 percent of its total admitted assets in stocks, stock equivalents, and convertible issues. Not more than ten percent of a company's total admitted assets may be invested in stocks, stock equivalents, and convertible issues not traded or listed on a national securities exchange or designated or approved for designation upon notice of issuance on the NASDAQ/National Market System. This limitation does not apply to investments under clause (4);

(2) A company may not invest in more than two percent of its total admitted assets in preferred stocks of any corporation which are traded on a national securities exchange and may also invest in other preferred stocks if the issuer has qualified net earnings and if current or cumulative dividends are not then in arrears;

(3) A company may not invest in more than two percent of its total admitted assets in common stocks, common stock equivalents, or securities convertible into common stock or common stock equivalents of any corporation or business trust which are traded on a national securities exchange or designated or approved for designation upon notice of issuance on the NASDAQ/National Market System, and may also invest in other common stocks, stock equivalents, and convertible issues subject to the limitations specified in clause (1);

(4) A company may organize or acquire and hold voting control of a corporation or business trust through its ownership of common stock, common stock equivalents, or other securities, provided the corporation or business trust is: (i) a corporation providing investment advisory, banking, management or sale services to an investment company or to an insurance company, (ii) a data processing or computer service company, (iii) a mortgage loan corporation engaged in the business of making, originating, purchasing or otherwise acquiring or investing in, and servicing or selling or otherwise disposing of loans secured by mortgages on real property, (iv) a corporation if its business is owning and managing or leasing personal property, (v) a corporation providing securities underwriting services or acting as a securities broker or dealer, (vi) a real property holding, developing, managing, brokerage or leasing corporation, (vii) any domestic or foreign insurance company, (viii) any alien insurance company, if the organization or acquisition and the holding of the company is subject to the prior approval of the commissioner of commerce, which approval must be given upon good cause shown and is deemed to have been given if the commissioner does not disapprove of the organization or acquisition within 30 days after notification by the company, (ix) an investment subsidiary to acquire and hold investments which the company could acquire and hold directly, if the investments of the subsidiary are considered direct investments for purposes of this chapter and are subject to the same percentage limitations, requirements and restrictions as are contained herein, or (x) any corporation whose business has been approved by the commissioner as complementary or supplementary to the business of the company. A company may invest up to an aggregate of ten percent of its total admitted assets under items (i) to (v) of this clause. The diversification requirement of subdivision 12, paragraph (b), does not apply to this clause;

(5) A company may invest in warrants and rights granted by an issuer to purchase securities of the issuer if that security of the issuer, at the time of the acquisition of the warrant or right to purchase, would qualify as an investment under paragraph (a), clause (2) or (3), whichever is applicable, provided that security meets the standards prescribed in the clause at the time of acquisition of the securities; and

(6)(i) A company may invest in the securities of any face amount certificate company, unit investment trust, or management type investment company, registered or in the process of registration under the Investment Company Act of 1940 as from time to time amended, provided that the aggregate of all these investments other than in securities of money market mutual funds or mutual funds investing primarily in United States government securities, determined at cost, shall not exceed five percent of its total admitted assets; investments may be made under this clause without regard to the percentage limitations applicable to investments in voting securities.

(ii) A company may invest in any proportion of the shares or investment units of an investment company or investment trust, whether or not registered under the Investment Company Act of 1940, which is managed by an insurance company, member bank, trust company regulated by state or federal authority or an investment manager or adviser registered under the Investment Advisers Act of 1940 or qualified to manage the investments of an investment company registered under the Investment Company Act of 1940, provided that the investments of the investment company or investment trust are qualified investments made under this section and that the articles of incorporation, bylaws, trust agreement, investment management agreement, or some other governing instrument limits its investments to investments qualified under this section.

(b) A company may invest in or otherwise acquire and hold a limited partnership interest in any limited partnership formed under the laws of any state, commonwealth, or territory of the United States or under the laws of the United States of America. A company may invest in or otherwise acquire and hold a member interest in any limited liability company formed under the laws of any state, commonwealth, or territory of the United States or under the laws of the United States. No limited partnership or limited liability company member interest shall be acquired if the investment, valued at cost, exceeds two percent of the admitted assets of the company or if the investment, plus the book value on the date of the investment of all limited partnership and limited liability company interests then held by the company and held under the authority of this subdivision, exceeds ten percent of the company's admitted assets. Limited partnership and limited liability company interests traded on a national securities exchange must be classified as stock equivalents and are not subject to the percentage limitations contained in this paragraph.

Subd. 19. Mortgages on real estate. Up to 25 percent of a company's total admitted assets may be invested in loans or obligations secured by a mortgage or a trust deed on real estate located in any state, commonwealth, or territory of the United States, including the District of Columbia, or in any province or territory of the Dominion of Canada, on the following conditions:

(a) A leasehold estate constitutes real estate under this section if its unexpired term on the date of investment is at least five years longer than the term of the obligation secured by it. The obligation must be repayable within the leasehold term in annual or more frequent installments, except that obligations for commercial purposes may begin up to five years after the date of the obligations. The mortgage must entitle the company upon default to be subrogated to all rights of the lessor under the leasehold;

(b) The real estate to which the mortgage applies must be (1) improved with permanent buildings, or (2) used for agriculture or pasture, or (3) income-producing, including but not limited to parking lots and leases, royalty or other mineral interests in properties producing oil, gas or other minerals and interests in properties for the harvesting of forest products, or (4) subject to a definite plan for the commencement of development within five years;

(c) The real estate to which the mortgage applies must be otherwise unencumbered when the mortgage loan is funded except as provided in paragraph (d) and except for encumbrances which do not unreasonably interfere with the intended use of the real estate as security;

(d) The real estate to which the mortgage applies may be subject to a prior mortgage or trust deed if (1) the amount of the obligation is equal to the sum of the company's loan and the other outstanding indebtedness and (2) the company has control over the payments under the prior mortgage or trust deed;

(e) The amount of the obligation may not exceed 80 percent of the real estate. If the amount of the obligation exceeds 66-2/3 percent of the market value of the real estate, principal payments must commence within five years after the date of the mortgage loan and principal and interest on the loan shall be fully amortized by regular installments payable during the term of the loan without irregular or balloon payments, unless the schedule of irregular or balloon payments is more favorable to the insurer than regular installments of equal amount would be. The market value shall be established by the written certification of a licensed real estate appraiser qualified to appraise the particular type of real estate involved. The appraisal must be required at the time the loan is made;

(f) The maximum term of any obligation shall be 40 years, except as provided in paragraph (g) and except for obligations secured by a mortgage or trust deed which are or are to be insured by a private mortgage insurance company approved by the commissioner;

(g) The 25 percent of total admitted asset limitation in the preamble of this subdivision and the maximum amount and term limitations in paragraphs (e) and (f) shall not apply to obligations secured by mortgage or trust deed which are insured or guaranteed by the United States of America or any agency or instrumentality of the United States;

(h) A company may invest in collateralized mortgage obligations, mortgage participation certificates and pools issued or administered by a bank or banks and secured by first mortgages or trust deeds on improved real estate located in the United States provided the private placement memorandum, prospectus or other offering circular, or a written agreement with the issuer of the collateralized mortgage obligations, certificate or other pool interest provides that each loan meets the requirements of this subdivision;

(i) Notwithstanding the restrictions in paragraph (e), if a company disposes of real estate acquired by it under subdivision 20, it may take back a purchase money mortgage from its purchaser in an amount up to 90 percent of the appraised value; and

(j) The vendor's equity in a contract for deed shall be treated as a mortgage for purposes of this subdivision.

Subd. 20. Real estate. (a) Except as provided in paragraphs (b) to (d), a company may only acquire, hold, and convey real estate which:

(1) has been mortgaged to it in good faith by way of security for loans previously contracted, or for money due;

(2) has been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(3) has been purchased at sales on judgments, decrees or mortgages obtained or made for the debts; and

(4) is subject to a contract for deed under which the company holds the vendor's interest to secure the payments the vendee is required to make thereunder.

All the real estate specified in clauses (1) to (3) must be sold and disposed of within five years after the company has acquired title to it, or within five years after it has ceased to be necessary for the accommodation of the company's business, and the company must not hold this property for a longer period unless the company elects to hold the real estate under another section, or unless it procures a certificate from the commissioner of commerce that its interest will suffer materially by the forced sale thereof, in which event the time for the sale may be extended to the time the commissioner directs in the certificate. The market value of real estate specified in clauses (1) to (3) must be established by the written certification of a licensed real estate appraiser. The appraisal is required at the time the company elects to hold the real estate under clauses (1) to (3).

(b) A company may acquire and hold real estate for the convenient accommodation of its business.

(c) A company may acquire real estate or any interest in real estate, including oil and gas and other mineral interests, as an investment for the production of income, and may hold, improve or otherwise develop, subdivide, lease, sell and convey real estate so acquired directly or as a joint venture or through a limited, limited liability, or general partnership in which the company is a partner or through a limited liability company in which the company is a member.

(d) A company may also hold real estate (1) if the purpose of the acquisition is to enhance the sale value of real estate previously acquired and held by the company under this section, and (2) if the company expects the real estate so acquired to qualify under paragraph (b) or (c) above within five years after acquisition.

(e) A company may, after securing the approval of the commissioner, acquire and hold real estate for the purpose of providing necessary living quarters for its employees. The company must dispose of the real estate within five years after it has ceased to be necessary for that purpose unless the commissioner agrees to extend the holding period upon application by the company.

(f) A company may not invest more than 25 percent of its total admitted assets in real estate. The cost of any parcel of real estate held for both the accommodation of business and for the production of income must be allocated between the two uses annually. No more than ten percent of a company's total admitted assets may be invested in real estate held under paragraph (b). No more than 15 percent of a company's total admitted assets may be invested in real estate held under paragraph (c). No more than three percent of its total admitted assets may be invested in real estate held under paragraph (e). Upon application by a company, the commissioner of commerce may increase any of these limits up to an additional five percent.

Subd. 21. Foreign investments. Obligations of and investments in foreign countries, on the following conditions:

(a) a company may acquire and hold any foreign investments which are required as a condition of doing business in the foreign country or necessary for the convenient accommodation of its foreign business. An investment is considered necessary for the convenient accommodation of the insurance company's foreign business only if it is demonstrably and directly related in size and purpose to the company's foreign insurance operations; and

(b) a company may also invest not more than five percent of its total admitted assets in any combination of:

(1) the obligations of foreign governments, corporations, or business trusts;

(2) obligations of federal, provincial, or other political subdivisions backed by the full faith and credit of the foreign governmental unit;

(3) or in the stocks or stock equivalents or obligations of foreign corporations or business trusts not qualifying for investment under subdivision 12, if the obligations, stocks or stock equivalents are listed or regularly traded on the London, Paris, Zurich, or Tokyo stock exchange or any similar regular securities exchange not disapproved by the commissioner within 30 days' following notice from the company of its intention to invest in these securities.

Subd. 22. Personal property under lease. Personal property for intended lease or rental in the United States or Canada. A company may not invest more than five percent of its total admitted assets under this subdivision. In cases where the asset leased would otherwise be nonadmitted, the asset or associated lease is nonadmitted.

Subd. 23. Collateral loans. Obligations having adequate security if:

(a) The collateral is legally assigned or delivered to the company;

(b) The company has the right to declare the obligation immediately due and payable if the security thereafter depreciates to the point where the investment would not qualify under paragraph (c); provided, that additional qualifying security may be pledged to allow the investment to remain qualified at its face value;

(c) The collateral must at the time of delivery or assignment have a market value of at least, in the case of cash, or a letter of credit meeting the requirements of subdivision 11, paragraph (f), equal to and, in all other cases, 1-1/4 times the amount of the unpaid balance of the obligations.

A collateral loan made by a company to its parent corporation or an affiliated party must be secured by collateral: (i) with a market value equal to the amount of the unpaid balance of the obligations, and (ii) which is issued or guaranteed by the United States of America or an agency or an instrumentality thereof, or any state or territory thereof, and is secured by the full faith and credit of the United States of America or any state or territory thereof. A company may not invest more than five percent of its total admitted assets under this subdivision.

Subd. 24. Options. (a) A company may sell exchange-traded call options against stocks or other securities owned by the company and may purchase exchange-traded call options in a closing transaction against a call option previously written by the company.

(b) A company may purchase or sell other exchange-traded call options and may sell or purchase exchange-traded put options only if, to the extent and on terms and conditions the commissioner determines to be consistent with the purposes of this section.

Subd. 24a. [Repealed, 1999 c 177 s 88]

Subd. 25. Unrestricted surplus. A company may invest its unrestricted surplus, in securities or property of any kind, without restriction or limitation except as may be imposed on business corporations in general.

Subd. 25a. Replication transactions. An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments applicable to the insurer. Replication transactions are permitted only under the authority of subdivision 25. An insurer may invest its unrestricted surplus in a replication transaction only to the extent that the replicated investment position does not cause the total positions represented by the unrestricted surplus to be greater than the total positions represented by the unrestricted surplus as would be permitted in the absence of the replicated investment position.

Subd. 26. Rules. (a) The commissioner may adopt appropriate rules to carry out the purpose and provisions of this section.

(b) A company may make qualified investments in any other type of investment or exceeding any limitations of quality, quantity, or percentage of admitted assets contained in this section with the written order of the commissioner. This approval is at the discretion of the commissioner, provided that the additional investments allowed by the commissioner's written order may not exceed five percent of the company's admitted assets.

(c) Nothing authorized in this subdivision negates or reduces the investment authority granted in subdivisions 1 to 25.

History: 1967 c 395 art 1 s 11; 1969 c 7 s 14-16; 1969 c 494 s 5-11; 1974 c 64 s 4,5; 1978 c 465 s 5; 1981 c 211 s 9-26,42; 1Sp1981 c 4 art 4 s 6,7; 1982 c 424 s 10,11; 1982 c 622 s 1; 1983 c 289 s 114 subd 1; 1983 c 340 s 1-8; 1984 c 382 s 3; 1984 c 655 art 1 s 92; 1Sp1985 c 16 art 2 s 17; 1986 c 444; 1987 c 189 s 1,2; 1991 c 325 art 8 s 1-17; art 10 s 6; 1992 c 540 art 2 s 5,6; 1993 c 13 art 2 s 1; 1993 c 299 s 1; 1994 c 425 s 2; 1995 c 214 s 5,6; 1996 c 446 art 2 s 5; 2000 c 350 s 1; 2001 c 131 s 1,2; 2001 c 215 s 3; 2008 c 240 s 6



Section 60A.112 — INVESTMENT POLICY REQUIRED.

Each domestic company must have a written investment policy, designed to provide guidance for investment decisions by management. The policy must be approved by its board of directors. The policy must be reviewed by the company's board of directors and reapproved no less often than once every 12 months. The investment policy must address asset type diversification, diversification within asset types, concentration risks, interest rate risk, liquidity, foreign investments, loans secured by real estate, and investment real estate. The policy must set forth, in detail, company practices relating to internal controls regarding the delegation of investment authority within the company.

The board of directors must also determine at least annually the extent to which the company has complied with its investment policy within the preceding 12 months and shall adopt a written determination.

The company must file, as an attachment to its annual statement, a certification that:

(1) the company has a written investment policy meeting the requirements of this section;

(2) the company's board of directors has reviewed and approved or reapproved the policy within the period covered by the annual statement; and

(3) the company's board of directors performed the compliance review and made the written determination required by this section for the period covered by the annual statement.

A company's failure to meet the requirements of this section does not affect its ability to enforce its legal or equitable rights with respect to its investments.

History: 1991 c 325 art 18 s 1; 1992 c 540 art 2 s 7



Section 60A.12 — ASSETS AND LIABILITIES.

Subdivision 1. [Repealed, 2000 c 350 s 16]

Subd. 2. [Repealed, 1991 c 325 art 8 s 18]

Subd. 3. [Repealed, 2000 c 350 s 16]

Subd. 4. [Repealed, 2000 c 350 s 16]

Subd. 5. Loss reserves. When, in the judgment of the commissioner, the loss reserves, calculated in accordance with statutory accounting practices as set forth in the National Association of Insurance Commissioners' accounting practices and procedures manual are inadequate, the commissioner may require the corporation to maintain additional reserves.

Subd. 6. [Repealed, 1978 c 465 s 15]

Subd. 7. [Repealed, 2000 c 350 s 16]

Subd. 8. [Repealed, 2000 c 350 s 16]

Subd. 9. [Repealed, 2000 c 350 s 16]

Subd. 10. [Repealed, 1993 c 299 s 33]

History: 1967 c 395 art 1 s 12; 1975 c 359 s 23; 1978 c 465 s 6; 1986 c 444; 1991 c 325 art 16 s 1; 1992 c 540 art 2 s 8; 1992 c 564 art 1 s 17,54; 1993 c 299 s 2; 2000 c 350 s 2



Section 60A.121 — VALUATIONS; DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 60A.121 to 60A.127.

Subd. 2. Commercial mortgage loan. "Commercial mortgage loan" means a loan by an insurer secured by a mortgage on commercial real estate. "Commercial mortgage loan" does not include loans secured by residential real estate containing four or fewer dwelling units or agricultural real estate.

Subd. 2a. Contractual terms. "Contractual terms" means the principal and interest payments of the commercial mortgage loan as scheduled in the mortgage agreement.

Subd. 3. Delinquent mortgage loan. "Delinquent mortgage loan" means a loan 90 days delinquent on a required payment of principal or interest.

Subd. 4. Distressed mortgage loan. "Distressed mortgage loan" means a loan, other than a delinquent loan, that is determined by the management of the insurer, in the exercise of its prudent investment judgment, to involve circumstances that create a reasonable probability that the loan may become a delinquent mortgage loan or a mortgage loan in foreclosure.

Subd. 5. Independent appraiser. "Independent appraiser" means a person not employed by the insurer, by an affiliate of the insurer, or by an investment advisor to the insurer who develops and communicates real estate appraisals and holds a current, valid license issued under section 82B.08, or a similar law enacted by another state.

Subd. 6. Internal appraisal. "Internal appraisal" means an appraisal to determine current market value made by an internal appraiser and based upon an evaluation of:

(1) the property based upon a physical inspection of the premises;

(2) the current and expected stabilized cash flow generated by the property;

(3) the current and expected stabilized market rents in the geographic market where the property is located; and

(4) the current and stabilized occupancy rates for the geographic market where the property is located.

Subd. 7. Internal appraiser. "Internal appraiser" means an individual:

(1) employed by an insurer, by an affiliate of the insurer, or by an investment advisor to an insurer;

(2) who has training and experience qualifying the individual to appraise the value of commercial real estate;

(3) whose direct or indirect compensation is not dependent upon the outcome of the appraisals performed under sections 60A.121 to 60A.126; and

(4) who has direct reporting access to the chief investment officer of the insurer.

Subd. 8. Insurer. "Insurer" means a domestic insurance company.

Subd. 9. Mortgage loan in foreclosure. "Mortgage loan in foreclosure" means (1) a loan in the process of foreclosure including the time required for expiration of any equitable or statutory redemption rights; (2) a loan to a mortgagor who is the subject of a bankruptcy petition and who is not making payments according to the contractual terms; or (3) a loan secured by a mortgage on real estate that is subject to a senior mortgage or other lien that is being foreclosed.

Subd. 10. Performing mortgage loan. "Performing mortgage loan" means a mortgage loan current in payment and not in distress.

Subd. 10a. Permanently impaired. A commercial mortgage loan will be "permanently impaired" when, based on current information and events, it is probable that an insurer will be unable to collect all amounts due according to the contractual terms.

Subd. 11. Real estate owned. "Real estate owned" means real property owned and acquired by an insurer through or in lieu of foreclosure and as to which all equitable or statutory rights of redemption have expired.

Subd. 12. Restructured mortgage loan. "Restructured mortgage loan" means a loan where:

(1) material delinquent payments or accrued interest are capitalized and added to the balance of an outstanding loan; or

(2) the insurer has abated or reduced interest payments below market rates existing at the date of restructuring.

History: 1991 c 325 art 19 s 1; 2000 c 350 s 3-5; 2011 c 76 art 1 s 4



Section 60A.122 — REQUIRED WRITTEN PROCEDURES FOR VALUATIONS.

An insurer shall establish written procedures, approved by the company's board of directors, for the valuation of commercial mortgage loans and real estate owned. The procedures must be made available to the commissioner upon request. The commissioner shall review the insurer's compliance with the procedures in any examination of the insurer under section 60A.031.

History: 1991 c 325 art 19 s 2



Section 60A.123 — VALUATION PROCEDURE.

Subdivision 1. Requirement. An insurer shall value its commercial mortgage loans and real estate acquired through foreclosure of commercial mortgage loans as provided in this section for the purpose of establishing a valuation allowance or fair values of the investments and for statutory accounting purposes.

Subd. 2. Performing mortgage loan. A performing mortgage loan must be carried at its amortized acquisition cost.

Subd. 3. Distressed mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of its commercial mortgage loans which it classifies as distressed mortgage loans. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal made by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer will determine the fair value of its distressed mortgage loans through an evaluation of each specific distressed mortgage loan. The fair value must be based upon an internal appraisal or an appraisal conducted by an independent appraiser.

(c) For distressed mortgage loans, the insurer shall measure impairment based on the fair value of the collateral less estimated costs to obtain and sell. A valuation allowance should be established for the difference between the adjusted fair value of the collateral and the amortized acquisition cost of its distressed mortgage loans.

Subd. 4. Delinquent mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of each delinquent mortgage loan. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer shall either take a charge against its surplus or establish a reserve for the difference between the fair value and the amortized acquisition cost of its delinquent mortgage loans.

Subd. 5. Restructured mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of each restructured mortgage loan. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer shall measure impairment based on the fair value of the collateral less estimated costs to obtain and sell. The difference between the adjusted fair value of the collateral and other assets received and the amortized acquisition cost of its restructured mortgage loans must be recorded as a direct write-down and a new cost basis established.

Subd. 6. Mortgage loan in foreclosure. (a) The insurer shall make an evaluation of the appropriate fair value of each mortgage loan in foreclosure. The fair value must be based upon an appraisal made by an independent appraiser and must be adjusted for additional expenses, such as insurance, taxes, and legal fees that have been imposed to protect the investment or to obtain clear title to the property to the extent these amounts are expected to be recoverable from the disposition of the property.

(b) The insurer shall record as a direct write-down the difference between the fair value and the amortized acquisition cost of its mortgage loans in the process of foreclosure.

Subd. 7. Real estate owned. (a) The insurer shall make an evaluation of the appropriate fair value of real estate owned. The fair value must be based upon an appraisal made by an independent appraiser and must be adjusted for additional expenses, such as insurance, taxes, and legal fees that have been imposed to protect the investment or to obtain clear title to the property to the extent these amounts are expected to be recoverable from the disposition of the property.

(b) The insurer shall record as a direct write-down the difference between the fair value and the amortized acquisition cost of real estate owned.

History: 1991 c 325 art 19 s 3; 2000 c 350 s 6



Section 60A.124 — INDEPENDENT AUDIT.

The audit report of the independent certified public accountant that performs the audit of an insurer's annual statement as required under section 60A.1291, subdivision 2, should contain a statement as to whether anything, in connection with their audit, came to their attention that caused them to believe that the insurer failed to adopt and consistently apply the valuation procedure as required by sections 60A.122 and 60A.123.

History: 1991 c 325 art 19 s 4; 1992 c 540 art 2 s 9; 1995 c 258 s 4; 2009 c 37 art 3 s 10



Section 60A.125 — APPRAISAL BY INDEPENDENT APPRAISER.

Subdivision 1. Mortgage loans in the process of foreclosure. An insurer may rely upon an appraisal by an independent appraiser to determine the carrying value of mortgage loans in the process of foreclosure only if the date of the appraisal is within six months of the date the foreclosure procedure is begun. If no appraisal exists, the insurer shall acquire an appraisal within six months after the foreclosure proceeding has begun.

Subd. 2. Real estate owned. An insurer may rely upon an appraisal by an independent appraiser to determine the carrying value of real estate owned only if the date of the appraisal is within six months of the date when title to the property was acquired. If no appraisal exists, the insurer shall acquire an appraisal within six months after title to the property is acquired.

Subd. 3. [Repealed, 2000 c 350 s 16]

History: 1991 c 325 art 19 s 5



Section 60A.126 — REPORTS TO BOARD; VALUATIONS.

The management of the insurer shall make periodic reports, at least annually, to its board of directors, or an appropriate committee of the board, as to the application of the insurer's valuation procedures adopted under sections 60A.121 to 60A.127.

History: 1991 c 325 art 19 s 6



Section 60A.127 — INDEPENDENT APPRAISALS OF CERTAIN PROPERTIES.

Subdivision 1. Random sample appraisal requirement. Each domestic insurer that does not obtain independent appraisals of all distressed, delinquent, and restructured mortgage loans and use such appraisals to determine the carrying values for its annual statement shall obtain independent appraisals of a random sample of those loans for which it did not obtain and use such appraisals. The independent appraisals must be obtained by the insurer no later than 60 days after the filing of the insurer's annual statement. The loans to be sampled do not include loans for which the insurer determined the carrying value on the basis of guarantees or other credit enhancements.

Subd. 2. Sampling procedure; rules. The commissioner may adopt rules specifying the percentage of distressed, delinquent, and restructured loans for which the insurer must obtain an independent appraisal. The percentage may vary between insurers or types of loans and may apply to the number of loans, the dollar value of loans, or both. The rules may also specify a procedure for determining how to identify the specific loans for which an appraisal is required. The commissioner may adopt under this subdivision only rules that would require sampling no less extensive than that required by subdivision 3.

Subd. 3. Statutory sampling procedure. (a) Unless and until rules authorized by subdivision 2 are adopted, each domestic insurer must:

(1) obtain an independent appraisal of five percent of its distressed, delinquent, or restructured loans required to be sampled under subdivision 1; and

(2) establish a uniform system of assigning sequential numbers to its distressed, delinquent, or restructured loans based upon the date on which a loan first enters one of those categories, and then obtain an independent appraisal of every 20th loan required to be sampled under subdivision 1, beginning with the tenth loan or with the loan having another number that the commissioner may announce on or within five business days after the due date for filing of the annual statement.

(b) A domestic insurer may use a sampling procedure different from that described in paragraph (a) with the prior approval of the commissioner. The commissioner may grant such approval only if the different procedure would result in a sampling that is at least as accurate and as extensive under the circumstances as the method required by paragraph (a).

Subd. 4. Record keeping; reporting. The independent appraisals must be kept in the insurer's records and must be available to the commissioner upon request. Each insurer must file with the commissioner an annual report listing each mortgage loan for which the insurer obtained an independent appraisal under this section and showing for each of those loans the appraisal value, the carrying value determined by the insurer, and other information required by the commissioner. The report must be filed with the commissioner no later than 120 days after the filing of the annual report.

Subd. 5. Additional requirements. If the commissioner determines, on the basis of the report of independent appraisals required by subdivision 4, that the carrying values shown on the annual statement, determined by methods other than an independent appraisal, overstate the market value of the loans required to be sampled, the commissioner may require any of the following procedures:

(1) independent appraisals of additional loans from the loans required to be sampled;

(2) filing of a supplement to, or a revision of, the annual statement, showing revised carrying values for all or any appropriate portion of the loans required to be sampled; and

(3) a second independent appraisal for any loan for which an independent appraisal was obtained under this section.

Subd. 6. Selection of independent appraiser. The insurer shall not obtain more than one-third of the independent appraisals required under this section from any one appraiser or from any one firm.

Subd. 7. Powers in this section not limiting. This section does not limit any powers otherwise available to the commissioner.

History: 1991 c 325 art 19 s 7



Section 60A.1285 — OTHER IMPAIRMENTS.

If distressed or delinquent mortgage loans being valued according to section 60A.123, subdivisions 3 and 4, are determined to be permanently impaired, a direct write-down must be recognized as a realized loss, and a new cost basis established.

History: 2000 c 350 s 7



Section 60A.1291 — ANNUAL AUDIT.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Accountant" and "independent public accountant" mean an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant or firm is licensed or is required to be licensed to practice. For Canadian and British companies, the term means a Canadian-chartered or British-chartered accountant.

(b) "Audit committee" means a committee or equivalent body established by the board of directors of an entity for the purpose of overseeing the accounting and financial reporting processes of an insurer or group of insurers, and audits of financial statements of the insurer or group of insurers. The audit committee of any entity that controls a group of insurers may be deemed to be the audit committee for one or more of these controlled insurers solely for the purposes of this section at the election of the controlling person under subdivision 15, paragraph (e). If an audit committee is not designated by the insurer, the insurer's entire board of directors constitutes the audit committee.

(c) "Indemnification" means an agreement of indemnity or a release from liability where the intent or effect is to shift or limit in any manner the potential liability of the person or firm for failure to adhere to applicable auditing or professional standards, whether or not resulting in part from knowing of other misrepresentations made by the insurer or its representatives.

(d) "Independent board member" has the same meaning as described in subdivision 15, paragraph (c).

(e) "Internal control over financial reporting" means a process effected by an entity's board of directors, management, and other personnel designed to provide reasonable assurance regarding the reliability of the financial statements, for example, those items specified in subdivision 4, paragraphs (a), clauses (2) to (6), (b), and (c), and includes those policies and procedures that:

(1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets;

(2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements, for example, those items specified in subdivision 4, paragraphs (a), clauses (2) to (6), (b), and (c), and that receipts and expenditures are being made only in accordance with authorizations of management and directors; and

(3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of assets that could have a material effect on the financial statements, for example, those items specified in subdivision 4, paragraphs (a), clauses (2) to (6), (b), and (c).

(f) "SEC" means the United States Securities and Exchange Commission.

(g) "Section 404" means Section 404 of the Sarbanes-Oxley Act of 2002 and the SEC's rules and regulations promulgated under it.

(h) "Section 404 report" means management's report on "internal control over financial reporting" as defined by the SEC and the related attestation report of the independent certified public accountant as described in paragraph (a).

(i) "SOX compliant entity" means an entity that either is required to be compliant with, or voluntarily is compliant with, all of the following provisions of the Sarbanes-Oxley Act of 2002: (i) the preapproval requirements of Section 201 (section 10A(i) of the Securities Exchange Act of 1934); (ii) the audit committee independence requirements of Section 301 (section 10A(m)(3) of the Securities Exchange Act of 1934); and (iii) the internal control over financial reporting requirements of Section 404 (Item 308 of SEC Regulation S-K).

Subd. 2. Filing requirements. Every insurance company doing business in this state, including fraternal benefit societies, reciprocal exchanges, service plan corporations licensed pursuant to chapter 62C, and legal service plans licensed pursuant to chapter 62G, unless exempted by the commissioner pursuant to subdivision 9, paragraph (a), or by subdivision 18, shall have an annual audit of the financial activities of the most recently completed calendar year performed by an independent certified public accountant, and shall file the report of this audit with the commissioner on or before June 1 for the immediately preceding year ending December 31. The commissioner may require an insurer to file an audited financial report earlier than June 1 with 90 days' advance notice to the insurer.

Extensions of the June 1 filing date may be granted by the commissioner for 30-day periods upon a showing by the insurer and its independent certified public accountant of the reasons for requesting the extension and a determination by the commissioner of good cause for the extension.

The request for extension must be submitted in writing not less than ten days before the due date in sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.

If an extension is granted in accordance with this subdivision, a similar extension of 30 days is granted to the filing of management's report of internal control over financial reporting.

Every insurer required to file an annual audited financial report pursuant to this subdivision shall designate a group of individuals as constituting its audit committee. The audit committee of an entity that controls an insurer may be deemed to be the insurer's audit committee for purposes of this subdivision at the election of the controlling person.

Subd. 3. Exemptions. Foreign and alien insurers filing audited financial reports in another state under the other state's requirements of audited financial reports which have been found by the commissioner to be substantially similar to these requirements are exempt from this section if a copy of the audited financial report, communication of internal control related matters noted in an audit, accountant's letter of qualifications, and report on significant deficiencies in internal controls, which are filed with the other state, are filed with the commissioner in accordance with the filing dates specified in subdivision 2 (Canadian insurers may submit accountants' reports as filed with the Canadian Dominion Department of Insurance); and a copy of any notification of adverse financial condition report filed with the other state is filed with the commissioner within the time specified in subdivision 11. Foreign or alien insurers required to file management's report of internal control over financial reporting in another state are exempt from filing the report in this state provided the other state has substantially similar reporting requirements and the report is filed with the commissioner of the other state within the time specified. This subdivision does not prohibit or in any way limit the commissioner from ordering, conducting, and performing examinations of insurers under the authority of this chapter.

Subd. 4. Contents of annual audit; financial report. (a) The annual audited financial report must report, in conformity with statutory accounting practices required or permitted by the commissioner of insurance of the state of domicile, the financial position of the insurer as of the end of the most recent calendar year and the results of its operations, cash flows, and changes in capital and surplus for the year ended. The annual audited financial report must include:

(1) a report of an independent certified public accountant;

(2) a balance sheet reporting admitted assets, liabilities, capital, and surplus;

(3) a statement of operations;

(4) a statement of cash flows;

(5) a statement of changes in capital and surplus; and

(6) notes to the financial statements.

(b) The notes required under paragraph (a) are those required by the appropriate National Association of Insurance Commissioners (NAIC) annual statement instructions and National Association of Insurance Commissioners Accounting Practices and Procedures Manual and include reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed under section 60A.13, subdivision 1, with a written description of the nature of these differences.

(c) The financial statements included in the audited financial report must be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the insurer filed with the commissioner. The financial statement must be comparative, presenting the amounts as of December 31 of the current year and the amounts as of the immediately preceding December 31. In the first year in which an insurer is required to file an audited financial report, the comparative data may be omitted. The amounts may be rounded to the nearest $1,000, and all immaterial amounts may be combined.

Subd. 5. Designation of independent certified public accountant. Each insurer required by this section to file an annual audited financial report must notify the commissioner in writing of the name and address of the independent certified public accountant or accounting firm retained to conduct the annual audit within 60 days after becoming subject to the annual audit requirement. The insurer shall obtain from the accountant a letter which states that the accountant is aware of the provisions that relate to accounting and financial matters in the insurance laws and the rules of the insurance regulatory authority of the state of domicile. The letter shall affirm that the accountant will express an opinion on the financial statements in terms of their conformity to the statutory accounting practices prescribed or otherwise permitted by that insurance regulatory authority, specifying the exceptions believed to be appropriate. A copy of the accountant's letter shall be filed with the commissioner.

Subd. 6. Report of disagreements. If an accountant who was the accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall notify the commissioner of this event within five business days. Within ten business days of this notification, the insurer shall also furnish the commissioner with a separate letter stating whether in the 24 months preceding this event there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of the former accountant, would have caused that person to make reference to the subject matter of the disagreement in connection with the opinion on the financial statements. The disagreements required to be reported in response to this subdivision include both those resolved to the former accountant's satisfaction and those not resolved to the former accountant's satisfaction. Disagreements contemplated by this subdivision are those disagreements between personnel of the insurer responsible for presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall also in writing request the former accountant to furnish a letter addressed to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for any disagreement. The insurer shall furnish this responsive letter from the former accountant to the commissioner together with its own.

Subd. 7. Qualifications of independent certified public accountant. (a) The commissioner shall not recognize any person or firm as a qualified independent certified public accountant that is not in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant is licensed or is required to be licensed to practice, or for a Canadian or British company, that is not a chartered accountant, or that has either directly or indirectly entered into an agreement of indemnity or release from liability (collectively referred to as an indemnification agreement) with respect to the audit of the insurer. Except as otherwise provided, an independent certified public accountant must be recognized as qualified as long as the person conforms to the standards of the person's profession, as contained in the Code of Professional Conduct of the American Institute of Certified Public Accountants and the Code of Professional Conduct of the Minnesota Board of Public Accountancy or similar code and the person is properly licensed in good standing with all required state boards of accountancy.

(b) The lead or coordinating audit partner, having primary responsibility for the audit, may not act in that capacity for more than five consecutive years. The person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of five consecutive years. An insurer may make application to the commissioner for relief from this rotation requirement on the basis of unusual circumstances. This application must be made at least 30 days before the end of the calendar year. The commissioner may consider the following factors in determining if the relief should be granted:

(1) number of partners, expertise of the partners, or number of insurance clients in the currently registered firm;

(2) premium volume of the insurer; or

(3) number of jurisdictions in which the insurer transacts business.

The insurer shall file, with its annual statement filing, the approval for relief from this paragraph with the states that it is licensed in or doing business in and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

(c) The commissioner shall not recognize as a qualified independent certified public accountant, nor accept an annual audited financial report, prepared in whole or in part by an accountant who provides to an insurer, contemporaneously with the audit, the following nonaudit services:

(1) bookkeeping or other services related to the accounting records or financial statements of the insurer;

(2) financial information systems design and implementation;

(3) appraisal or valuation services, fairness opinions, or contribution in-kind reports;

(4) actuarially oriented advisory services involving the determination of amounts recorded in the financial statements. The accountant may assist an insurer in understanding the methods, assumptions, and inputs used in the determination of amounts recorded in the financial statement only if it is reasonable to conclude that the services provided will not be subject to audit procedures during an audit of the insurer's financial statements. An accountant's actuary may also issue an actuarial opinion or certification on an insurer's reserves if the following conditions have been met:

(i) neither the accountant nor the accountant's actuary has performed any management functions or made any management decisions;

(ii) the insurer has competent personnel, or engages a third-party actuary, to estimate the loss reserves for which management takes responsibility; and

(iii) the accountant's actuary tests the reasonableness of the reserves after the insurer's management has determined the amount of the loss reserves;

(5) internal audit outsourcing services;

(6) management functions or human resources;

(7) broker or dealer, investment adviser, or investment banking services;

(8) legal services or expert services unrelated to the audit; and

(9) any other services that the commissioner determines, by rule, are impermissible.

(d) The commissioner shall not recognize as a qualified independent certified public accountant, nor accept any audited financial report, prepared in whole or in part by any natural person who has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, United States Code, title 18, sections 1961 to 1968, or any dishonest conduct or practices under federal or state law, has been found to have violated the insurance laws of this state with respect to any previous reports submitted under this section, or has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of this section.

(e) The commissioner, after notice and hearing under chapter 14, may find that the accountant is not qualified for purposes of expressing an opinion on the financial statements in the annual audited financial report. The commissioner may require the insurer to replace the accountant with another whose relationship with the insurer is qualified within the meaning of this section.

Subd. 8. Exemptions to qualifications of certified public accountant. (a) Insurers having direct written and assumed premiums of less than $100,000,000 in any calendar year may request an exemption from subdivision 7, paragraph (c). The insurer shall file with the commissioner a written statement discussing the reasons why the insurer should be exempt from these provisions. If the commissioner finds, upon review of this statement, that compliance with this section would constitute a financial or organizational hardship upon the insurer, an exemption may be granted.

(b) A qualified independent certified public accountant who performs the audit may engage in other nonaudit services, including tax services, that are not described in subdivision 7, paragraph (c), only if the activity is approved in advance by the audit committee, in accordance with paragraph (c).

(c) All auditing services and nonaudit services provided to an insurer by the qualified independent certified public accountant of the insurer must be preapproved by the audit committee. The preapproval requirement is waived with respect to nonaudit services if the insurer is a SOX compliant entity or a direct or indirect wholly owned subsidiary of a SOX compliant entity or:

(1) the aggregate amount of all such nonaudit services provided to the insurer constitutes not more than five percent of the total amount of fees paid by the insurer to its qualified independent certified public accountant during the fiscal year in which the nonaudit services are provided;

(2) the services were not recognized by the insurer at the time of the engagement to be nonaudit services; and

(3) the services are promptly brought to the attention of the audit committee and approved before the completion of the audit by the audit committee or by one or more members of the audit committee who are the members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee.

(d) The audit committee may delegate to one or more designated members of the audit committee the authority to grant the preapprovals required by paragraph (c). The decisions of any member to whom this authority is delegated must be presented to the full audit committee at each of its scheduled meetings.

(e) The commissioner shall not recognize an independent certified public accountant as qualified for a particular insurer if a member of the board, president, chief executive officer, controller, chief financial officer, chief accounting officer, or any person serving in an equivalent position for that insurer was employed by the independent certified public accountant and participated in the audit of that insurer during the one-year period preceding the date that the most current statutory opinion is due. This paragraph applies only to partners and senior managers involved in the audit. An insurer may make application to the commissioner for relief from this paragraph on the basis of unusual circumstances.

(f) The insurer shall file, with its annual statement filing, the approval for relief with the states that it is licensed in or doing business in and the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

Subd. 9. Consolidated or combined audits. (a) The commissioner may allow an insurer to file consolidated or combined audited financial statements required by subdivision 2, in lieu of separate annual audited financial statements, where it can be demonstrated that an insurer is part of a group of insurance companies that has a pooling or 100 percent reinsurance agreement which substantially affects the solvency and integrity of the reserves of the insurer and the insurer cedes all of its direct and assumed business to the pool. An affiliated insurance company not meeting these requirements may be included in the consolidated or combined audited financial statements, if the company's total admitted assets are less than five percent of the consolidated group's total admitted assets. If these circumstances exist, then the company may file a written application to file consolidated or combined audited financial statements. This application must be for a specified period.

(b) Upon written application by a domestic insurer, the commissioner may authorize the domestic insurer to include additional affiliated insurance companies in the consolidated or combined audited financial statements. A foreign insurer must obtain the prior written authorization of the commissioner of its state of domicile in order to submit an application for authority to file consolidated or combined audited financial statements. This application must be for a specified period.

(c) A consolidated annual audit filing must include a columnar consolidated or combining worksheet. Amounts shown on the audited consolidated or combined financial statement must be shown on the worksheet. Amounts for each insurer must be stated separately. Noninsurance operations may be shown on the worksheet on a combined or individual basis. Explanations of consolidating or eliminating entries must be shown on the worksheet. A reconciliation of any differences between the amounts shown in the individual insurer columns of the worksheet and comparable amounts shown on the annual statement of the insurers must be included on the worksheet.

Subd. 10. Scope of audit and report of independent certified public accountant. Financial statements furnished pursuant to subdivision 4 must be examined by an independent certified public accountant. The audit of the insurer's financial statements must be conducted in accordance with generally accepted auditing standards. In accordance with AICPA Statement on Auditing Standards (SAS) No. 109, Understanding the Entity and its Environment and Assessing the Risks of Material Misstatement, or its replacement, the independent certified public accountant should obtain an understanding of internal control sufficient to plan the audit. To the extent required by SAS No. 109, for those insurers required to file a management's report of internal control over financial reporting pursuant to subdivision 17, the independent certified public accountant should consider (as that term is defined in SAS No. 102, Defining Professional Requirements in Statements on Auditing Standards or its replacement) the most recently available report in planning and performing the audit of the statutory financial statements. Consideration should be given to other procedures illustrated in the Financial Condition Examiners Handbook promulgated by the National Association of Insurance Commissioners as the independent certified public accountant deems necessary.

Subd. 11. Notification of adverse financial condition. The insurer required to furnish the annual audited financial report shall require the independent certified public accountant to provide written notice within five business days to the board of directors of the insurer or its audit committee of any determination by that independent certified public accountant that the insurer has materially misstated its financial condition as reported to the commissioner as of the balance sheet date currently under audit or that the insurer does not meet the minimum capital and surplus requirement of sections 60A.07, 66A.32, and 66A.33 as of that date. An insurer required to file an annual audited financial report who received a notification of adverse financial condition from the accountant shall file a copy of the notification with the commissioner within five business days of the receipt of the notification. The insurer shall provide the independent certified public accountant making the notification with evidence of the report being furnished to the commissioner. If the independent certified public accountant fails to receive the evidence within the required five-day period, the independent certified public accountant shall furnish to the commissioner a copy of the notification to the board of directors or its audit committee within the next five business days. No independent certified public accountant is liable in any manner to any person for any statement made in connection with this subdivision if the statement is made in good faith in compliance with this subdivision. If the accountant becomes aware of facts which might have affected the audited financial report after the date it was filed, the accountant shall take the action prescribed by AU section 561, Subsequent Discovery of Facts Existing at the Date of the Auditor's Report of the Professional Standards issued by the American Institute of Certified Public Accountants, or its replacement.

Subd. 12. Communication of internal control related matters noted in an audit. In addition to the annual audited financial report, each insurer shall furnish the commissioner with a written communication as to any unremediated material weaknesses in its internal control over financial reporting noted during the audit. The communication must be prepared by the accountant within 60 days after the filing of the annual audited financial report, and must contain a description of any unremediated material weakness, as the term material weakness is defined by SAS No. 115, Communicating Internal Control Related Matters Identified in an Audit, or its replacement, as of the December 31 immediately preceding so as to coincide with the audited financial report discussed in subdivision 2 in the insurer's internal control over financial reporting noted by the accountant during the course of their audit of the financial statements. If no unremediated material weaknesses were noted, the communication should so state.

The insurer is required to provide a description of remedial actions taken or proposed to correct unremediated material weaknesses, if the actions are not described in the accountant's communication.

Subd. 13. Accountant's letter of qualification. The accountant shall furnish the insurer in connection with, and for inclusion in, the filing of the annual audited financial report a letter stating that the accountant is independent with respect to the insurer and conforms to the standards of the accountant's profession as contained in the Code of Professional Conduct of the American Institute of Certified Public Accountants and the Code of Professional Conduct of the Minnesota Board of Accountancy or similar code; the background and experience in general, and the experience in audits of insurers of the staff assigned to the engagement and whether each is an independent certified public accountant; that the accountant understands that the annual audited financial report and the opinion on it will be filed in compliance with this statute and that the commissioner will be relying on this information in the monitoring and regulation of the financial position of insurers; that the accountant consents to the requirements of subdivision 14 and that the accountant consents and agrees to make available for review by the commissioner, or the commissioner's designee or appointed agent, the work papers, as defined in subdivision 14; a representation that the accountant is properly licensed in good standing by the appropriate state licensing authorities and is a member in good standing in the American Institute of Certified Public Accountants; and a representation that the accountant complies with subdivision 7. Nothing in this section prohibits the accountant from utilizing staff the accountant deems appropriate where use is consistent with the standards prescribed by generally accepted auditing standards.

Subd. 14. Availability and maintenance of independent certified public accountant's work papers. Work papers are the records kept by the independent certified public accountant of the procedures followed, tests performed, information obtained, and conclusions reached pertinent to the independent certified public accountant's audit of the financial statements of an insurer. Work papers may include audit planning documents, work programs, analyses, memoranda, letters of confirmation and representation, management letters, abstracts of company documents, and schedules or commentaries prepared or obtained by the independent certified public accountant in the course of the audit of the financial statements of an insurer and that support the accountant's opinion. Every insurer required to file an audited financial report shall require the accountant, through the insurer, to make available for review by the examiners the work papers prepared in the conduct of the audit and any communications related to the audit between the accountant and the insurer. The work papers must be made available at the offices of the insurer, at the offices of the commissioner, or at any other reasonable place designated by the commissioner. The insurer shall require that the accountant retain the audit work papers and communications until the commissioner has filed a report on examination covering the period of the audit but no longer than seven years after the period reported upon, provided retention of the working papers beyond the seven years is not required by other professional or regulatory requirements. In the conduct of the periodic review by the examiners, it must be agreed that photocopies of pertinent audit work papers may be made and retained by the commissioner. These copies shall be part of the commissioner's work papers and must be given the same confidentiality as other examination work papers generated by the commissioner.

Subd. 15. Requirements for audit committee. (a) The audit committee must be directly responsible for the appointment, compensation, and oversight of the work of any accountant including resolution of disagreements between management and the accountant regarding financial reporting for the purpose of preparing or issuing the audited financial report or related work pursuant to this section. Each accountant shall report directly to the audit committee.

(b) Each member of the audit committee must be a member of the board of directors of the insurer or a member of the board of directors of an entity elected pursuant to paragraph (e) and subdivision 1, paragraph (b).

(c) In order to be considered independent for purposes of this section, a member of the audit committee may not, other than in his or her capacity as a member of the audit committee, the board of directors, or any other board committee, accept any consulting, advisory, or other compensatory fee from the entity or be an affiliated person of the entity or any subsidiary of the entity. However, if law requires board participation by otherwise nonindependent members, that law shall prevail and such members may participate in the audit committee and be designated as independent for audit committee purposes, unless they are an officer or employee of the insurer or one of its affiliates.

(d) If a member of the audit committee ceases to be independent for reasons outside the member's reasonable control, that person, with notice by the responsible entity to the state, may remain an audit committee member of the responsible entity until the earlier of the next annual meeting of the responsible entity or one year from the occurrence of the event that caused the member to be no longer independent.

(e) To exercise the election of the controlling person to designate the audit committee for purposes of this section, the ultimate controlling person shall provide written notice to the commissioners of the affected insurers. Notification must be made timely before the issuance of the statutory audit report and include a description of the basis for the election. The election can be changed through notice to the commissioner by the insurer, which shall include a description of the basis for the change. The election remains in effect for perpetuity, until rescinded.

(f) The audit committee shall require the accountant that performs for an insurer any audit required by this section to timely report to the audit committee in accordance with the requirements of SAS No. 114, The Auditor's Communication with Those Charged with Governance, or its replacement, including:

(1) all significant accounting policies and material permitted practices;

(2) all material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments, and the treatment preferred by the accountant; and

(3) other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.

(g) If an insurer is a member of an insurance holding company system, the reports required by paragraph (f) may be provided to the audit committee on an aggregate basis for insurers in the holding company system, provided that any substantial differences among insurers in the system are identified to the audit committee.

(h) The proportion of independent audit committee members shall meet or exceed the following criteria:

(1) for companies with prior calendar year direct written and assumed premiums $0 to $300,000,000, no minimum requirements;

(2) for companies with prior calendar year direct written and assumed premiums over $300,000,000 to $500,000,000, majority of members must be independent; and

(3) for companies with prior calendar year direct written and assumed premiums over $500,000,000, 75 percent or more must be independent.

(i) An insurer with direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $500,000,000 may make application to the commissioner for a waiver from the requirements of this subdivision based upon hardship. The insurer shall file, with its annual statement filing, the approval for relief from this subdivision with the states that it is licensed in or doing business in and the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format acceptable to the NAIC.

This subdivision does not apply to foreign or alien insurers licensed in this state or an insurer that is a SOX compliant entity or a direct or indirect wholly owned subsidiary of a SOX compliant entity.

Subd. 16. Conduct of insurer in connection with the preparation of required reports and documents. (a) No director or officer of an insurer shall, directly or indirectly:

(1) make or cause to be made a materially false or misleading statement to an accountant in connection with any audit, review, or communication required under this section; or

(2) omit to state, or cause another person to omit to state, any material fact necessary in order to make statements made, in light of the circumstances under which the statements were made, not misleading to an accountant in connection with any audit, review, or communication required under this section.

(b) No officer or director of an insurer, or any other person acting under the direction thereof, shall directly or indirectly take any action to coerce, manipulate, mislead, or fraudulently influence any accountant engaged in the performance of an audit pursuant to this section if that person knew or should have known that the action, if successful, could result in rendering the insurer's financial statements materially misleading.

(c) For purposes of paragraph (b), actions that, "if successful, could result in rendering the insurer's financial statements materially misleading" include, but are not limited to, actions taken at any time with respect to the professional engagement period to coerce, manipulate, mislead, or fraudulently influence an accountant:

(1) to issue or reissue a report on an insurer's financial statements that is not warranted in the circumstances due to material violations of statutory accounting principles prescribed by the commissioner, generally accepted auditing standards, or other professional or regulatory standards;

(2) not to perform audit, review, or other procedures required by generally accepted auditing standards or other professional standards;

(3) not to withdraw an issued report; or

(4) not to communicate matters to an insurer's audit committee.

Subd. 17. Management's report of internal control over financial reporting. (a) Every insurer required to file an audited financial report pursuant to this section that has annual direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of $500,000,000 or more shall prepare a report of the insurer's or group of insurers' internal control over financial reporting, as these terms are defined in subdivision 1. The report must be filed with the commissioner along with the communication of internal control related matters noted in an audit described under subdivision 12. Management's report of internal control over financial reporting shall be as of the December 31 immediately preceding.

(b) Notwithstanding the premium threshold in paragraph (a), the commissioner may require an insurer to file management's report of internal control over financial reporting if the insurer is in any RBC level event, or meets any one or more of the standards of an insurer deemed to be in hazardous financial condition pursuant to sections 60G.20 to 60G.22.

(c) An insurer or a group of insurers that is:

(1) directly subject to Section 404;

(2) part of a holding company system whose parent is directly subject to Section 404;

(3) not directly subject to Section 404 but is a SOX compliant entity; or

(4) a member of a holding company system whose parent is not directly subject to Section 404 but is a SOX compliant entity;

may file its or its parent's Section 404 report and an addendum in satisfaction of this requirement provided that those internal controls of the insurer or group of insurers having a material impact on the preparation of the insurer's or group of insurer's audited statutory financial statements, consisting of those items included in subdivision 4, paragraphs (a), clauses (2) to (6), (b), and (c), were included in the scope of the Section 404 report. The addendum shall be a positive statement by management that there are no material processes with respect to the preparation of the insurer's or group of insurer's audited statutory financial statements, consisting of those items included in subdivision 4, paragraphs (a), clauses (2) to (6), (b), and (c), excluded from the Section 404 report. If there are internal controls of the insurer or group of insurers that have a material impact on the preparation of the insurer's or group of insurer's audited statutory financial statements and those internal controls were not included in the scope of the Section 404 report, the insurer or group of insurers may either file (i) a report under this subdivision, or (ii) the Section 404 report and a report under this subdivision for those internal controls that have a material impact on the preparation of the insurer's or group of insurer's audited statutory financial statements not covered by the Section 404 report.

(d) Management's report of internal control over financial reporting shall include:

(1) a statement that management is responsible for establishing and maintaining adequate internal control over financial reporting;

(2) a statement that management has established internal control over financial reporting and an assertion, to the best of management's knowledge and belief, after diligent inquiry, as to whether its internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles;

(3) a statement that briefly describes the approach or processes by which management evaluated the effectiveness of its internal control over financial reporting;

(4) a statement that briefly describes the scope of work that is included and whether any internal controls were excluded;

(5) disclosure of any unremediated material weaknesses in the internal control over financial reporting identified by management as of the December 31 immediately preceding. Management is not permitted to conclude that the internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles if there is one or more unremediated material weaknesses in its internal control over financial reporting;

(6) a statement regarding the inherent limitations of internal control systems; and

(7) signatures of the chief executive officer and the chief financial officer or equivalent position or title.

(e) Management shall document and make available upon financial condition examination the basis upon which its assertions, required in paragraph (d), are made. Management may base its assertions, in part, upon its review, monitoring, and testing of internal controls undertaken in the normal course of its activities.

(f) Management has discretion as to the nature of the internal control framework used, and the nature and extent of documentation, in order to make its assertion in a cost-effective manner and, as such, may include assembly of or reference to existing documentation.

(g) Management's report on internal control over financial reporting, required by paragraph (a), and any documentation provided in support of the report during the course of a financial condition examination must be kept confidential by the Department of Commerce.

Subd. 18. Exemptions. (a) Upon written application of any insurer, the commissioner may grant an exemption from compliance with the provisions of this section. In order to receive an exemption, an insurer must demonstrate to the satisfaction of the commissioner that compliance would constitute a financial or organizational hardship upon the insurer. An exemption may be granted at any time and from time to time for specified periods. Within ten days from the denial of an insurer's written request for an exemption, the insurer may request in writing a hearing on its application for an exemption. This hearing must be held in accordance with chapter 14. Upon written application of any insurer, the commissioner may permit an insurer to file annual audited financial reports on some basis other than a calendar year basis for a specified period. An exemption may not be granted until the insurer presents an alternative method satisfying the purposes of this section. Within ten days from a denial of a written request for an exemption, the insurer may request in writing a hearing on its application. The hearing must be held in accordance with chapter 14.

(b) This section applies to all insurers, unless otherwise indicated, required to file an annual audit by subdivision 2, except insurers having less than $1,000,000 of direct written premiums in this state in any calendar year and fewer than 1,000 policyholders or certificate holders of directly written policies nationwide at the end of the calendar year, are exempt from this section for that year, unless the commissioner makes a specific finding that compliance is necessary for the commissioner to carry out statutory responsibilities, except that insurers having assumed premiums from reinsurance contracts or treaties of $1,000,000 or more are not exempt.

Subd. 19. Canadian and British companies. (a) In the case of Canadian and British insurers, the annual audited financial report means the annual statement of total business on the form filed by these companies with their domiciliary supervision authority and duly audited by an independent chartered accountant.

(b) For these insurers the letter required in subdivision 5 shall state that the accountant is aware of the requirements relating to the annual audited statement filed with the commissioner under subdivision 2, and shall affirm that the opinion expressed is in conformity with those requirements.

Subd. 20. Commercial mortgage loan valuation procedures. A report of the independent certified public accountant that performs the audit of an insurer's annual statement as required under subdivision 2 shall be filed and contain a statement as to whether anything in connection with the audit came to the accountant's attention that caused the accountant to believe that the insurer failed to adopt and consistently apply the valuation procedures as required by sections 60A.122 and 60A.123.

Subd. 21. Examinations. (a) The commissioner or a designated representative shall determine the nature, scope, and frequency of examinations under this section conducted by examiners under section 60A.031. These examinations may cover all aspects of the insurer's assets, condition, affairs, and operations and may include and be supplemented by audit procedures performed by independent certified public accountants. Scheduling of examinations will take into account all relevant matters with respect to the insurer's condition, including results of the National Association of Insurance Commissioners, Insurance Regulatory Information Systems, changes in management, results of market conduct examinations, and audited financial reports. The type of examinations performed by examiners under this section must be compliance examinations, targeted examinations, and comprehensive examinations.

(b) Compliance examinations will consist of a review of the accountant's work papers defined under this section and a general review of the insurer's corporate affairs and insurance operations to determine compliance with the Minnesota insurance laws and the rules of the Department of Commerce. The examiners may perform alternative or additional examination procedures to supplement those performed by the accountant when the examiners determine that the procedures are necessary to verify the financial condition of the insurer.

(c) Targeted examinations may cover limited areas of the insurer's operations as the commissioner may deem appropriate.

(d) Comprehensive examinations will be performed when the report of the accountant as provided for in subdivision 7, paragraph (b), the notification required by subdivision 7, paragraph (c), the results of compliance or targeted examinations, or other circumstances indicate in the judgment of the commissioner or a designated representative that a complete examination of the condition and affairs of the insurer is necessary.

(e) Upon completion of each targeted, compliance, or comprehensive examination, the examiner appointed by the commissioner shall make a full and true report on the results of the examination. Each report shall include a general description of the audit procedures performed by the examiners and the procedures of the accountant that the examiners may have utilized to supplement their examination procedures and the procedures that were performed by the registered independent certified public accountant if included as a supplement to the examination.

Subd. 22. Penalties. An annual statement, report, or document related to the business of insurance must not be filed with the commissioner or issued to the public if it is signed by anyone who is represented in the instrument as an "accountant," unless the person is qualified as defined by this section. A violation of this subdivision is a violation of section 72A.19 and punishable in accordance with section 72A.25.

History: 2009 c 37 art 3 s 11



Section 60A.1295 — ACTUARIAL OPINION OF RESERVES AND SUPPORTING DOCUMENTATION.

Subdivision 1. Statement of actuarial opinion. Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." This opinion must be filed in accordance with the appropriate National Association of Insurance Commissioners (NAIC) Property and Casualty Annual Statement Instructions.

Subd. 2. Actuarial opinion summary. (a) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary must be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and must be considered as a document supporting the actuarial opinion required in subdivision 1.

(b) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

Subd. 3. Actuarial report and workpapers. (a) An actuarial report and its underlying workpapers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions must be prepared to support each actuarial opinion.

(b) If the insurance company fails to provide a supporting actuarial report and/or workpapers at the request of the commissioner or the commissioner determines that the supporting actuarial report or workpapers provided by the insurance company are otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or workpapers.

Subd. 4. Liability. The appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.

History: 2013 c 135 art 3 s 6



Section 60A.1296 — CONFIDENTIALITY.

Subdivision 1. Actuarial opinion; public document. The statement of actuarial opinion must be provided with the annual statement in accordance with the appropriate National Association of Insurance Commissioners (NAIC) Property and Casualty Annual Statement Instructions and must be treated as a public document.

Subd. 2. Supporting materials; confidential and privileged. (a) Documents, materials, or other information in the possession or control of the Department of Commerce that are considered an actuarial report, workpapers, or actuarial opinion summary provided in support of the opinion, and any other material provided by the company to the commissioner in connection with the actuarial report, workpapers, or actuarial opinion summary, are confidential data on individuals or protected nonpublic data as defined in section 13.02, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(b) This provision shall not be construed to limit the commissioner's authority to:

(1) release the documents to the Actuarial Board for Counseling and Discipline (ABCD) so long as the material is required for the purpose of professional disciplinary proceedings and the ABCD establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents; or

(2) use the documents, materials, or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

Subd. 3. Protections. Neither the commissioner nor any person who received the documents, materials, or other information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subdivision 2.

Subd. 4. Exceptions. In order to assist in the performance of the commissioner's duties, the commissioner:

(1) may share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subdivision 2 with other state, federal, and international regulatory agencies; with the NAIC and its affiliates and subsidiaries; and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information and has the legal authority to maintain confidentiality;

(2) may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) may enter into agreements governing sharing and use of information consistent with subdivisions 2 to 4.

Subd. 5. Nonwaiver. No waiver of applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision 4.

History: 2013 c 135 art 3 s 7



Section 60A.13 — ANNUAL STATEMENT, INQUIRIES, RENEWAL LICENSES.

Subdivision 1. Annual statements required. Every insurance company, including fraternal benefit societies, and reciprocal exchanges, doing business in this state, shall file with the commissioner, annually, on or before March 1, the appropriate verified National Association of Insurance Commissioners' annual statement blank, prepared in accordance with the association's instructions handbook and following those accounting procedures and practices prescribed by the association's accounting practices and procedures manual, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Another method of valuation permitted by the commissioner must be at least as conservative as those prescribed in the association's manual. All companies required to file an annual statement under this subdivision may also be required to file with the commissioner and the National Association of Insurance Commissioners a copy of their annual statement in an electronic form prescribed by the commissioner. All Minnesota domestic insurers required to file annual statements under this subdivision must also file quarterly statements with the commissioner for the first, second, and third calendar quarter on or before 45 days after the end of the applicable quarter, prepared in accordance with the association's instruction handbook. All companies required to file quarterly statements under this subdivision may also be required to file the quarterly statements with the commissioner and the National Association of Insurance Commissioners in an electronic form prescribed by the commissioner. In addition, the commissioner may require the filing of any other information determined to be reasonably necessary for the continual enforcement of these laws. The statement may be limited to the insurer's business and condition in the United States unless the commissioner finds that the business conducted outside the United States may detrimentally affect the interests of policyholders in this state. The statements shall also contain a verified schedule showing all details required by law for assessment and taxation. The statement or schedules shall be in the form and shall contain all matters the commissioner may prescribe, and it may be varied as to different types of insurers so as to elicit a true exhibit of the condition of each insurer.

Subd. 1a. [Repealed, 1993 c 375 art 2 s 36]

Subd. 2. Commissioner may inquire and require reply under oath. The commissioner may also address to any insurer, including fraternal benefit societies, township mutuals and interinsurance exchanges, or its officers, any inquiry in relation to its transactions or conditions, or any matter connected therewith. Every insurer, or person so addressed, shall reply in writing to such inquiry promptly and truthfully, and such reply shall be verified, if required by the commissioner, by such individual or by such officer or officers of an insurer as the commissioner shall designate.

Subd. 3. [Repealed, 1978 c 793 s 98]

Subd. 3a. [Repealed, 1993 c 299 s 33]

Subd. 4. [Repealed, 1978 c 793 s 98]

Subd. 4a. [Repealed, 2007 c 13 art 2 s 3]

Subd. 5. Renewal license. The license issued by the commissioner is perpetual and is considered renewed annually on June 1 upon payment of the renewal license fee, the annual filing fee, and all other fees required by section 60A.14.

Subd. 6. Company or agent cannot continue business unless statement is filed. No company shall transact any new business in this state after May 31 in any year unless it shall have previously transmitted its annual statement to the commissioner and filed a copy of its statement with the National Association of Insurance Commissioners. The commissioner may by order annually require that each insurer pay the required fee to the National Association of Insurance Commissioners for the filing of annual statements, but the fee shall not be more than 50 percent greater than the fee set by the National Association of Insurance Commissioners. Failure to file the annual statement with the commissioner or the National Association of Insurance Commissioners is a violation of section 72A.061, subdivision 1. The fee shall be based on the relative premium volume of each insurer.

Subd. 7. Exceptions. To file statement. No fraternal benefit society, nor any social corporation paying only sick benefits not exceeding $250 in any one year, or funeral benefits, or aiding those dependent on a member not more than $350, nor any subordinate lodge or council which is, or whose members are, assessed for benefits which are payable by a grand body, shall be required to make such statements.

Subd. 8. [Repealed, 1996 c 446 art 2 s 11]

History: 1967 c 395 art 1 s 13; 1978 c 793 s 58; 1981 c 211 s 28-31; 1984 c 592 s 7,8; 1985 c 210 art 1 s 1; 1986 c 444; 1986 c 455 s 6; 1991 c 199 art 1 s 9; 1991 c 325 art 10 s 7; 1992 c 564 art 1 s 18,54; 1993 c 299 s 4,5; 1994 c 425 s 4; 1994 c 426 s 7; 1997 c 187 art 3 s 13; 1999 c 177 s 12; 2005 c 118 s 10



Section 60A.131 — OTHER BUSINESS AND INSURANCE INTERESTS, DISCLOSURE.

(a) If requested by the commissioner, an insurance company authorized to do business in this state shall disclose to the commissioner any changes in the principal management and directors of the company from that listed on page one of the annual statement within ten days of such change.

(b) Every insurance company authorized to do business in this state shall notify the commissioner within ten days after receipt of notice of any acquisition by any person, association or corporation of stock or other equity security in said insurer where such transaction, directly or indirectly, either involves five percent or more of any class of any equity security of said insurer, or such acquisition results in ownership of five percent or more of any equity security of said insurer.

(c) All principal management and directors of the company as listed on page one of its annual statement, and any person, association or corporation or any person or persons managing such company under a management contract, who are directly or indirectly the beneficial owners of more than five percent of any class of any equity security of a stock insurer or guaranty fund of a mutual insurer, shall disclose all other interests in excess of five percent which they may have in insurance agencies, other insurance companies, premium finance companies and any other companies whose principal business relates directly to the writing of insurance or the handling of claims, within 30 days following May 21, 1967. Any such interests acquired after May 21, 1967, shall be reported to the commissioner within 30 days.

History: 1967 c 609 s 1-4; 1Sp1985 c 10 s 51; 2014 c 222 art 1 s 11



Section 60A.135 — REPORT; CERTAIN TRANSACTIONS.

Subdivision 1. Requirement. Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval, or information purposes pursuant to other provisions of law, rule, or other requirements.

Subd. 2. Date due. The report required in subdivision 1 is due within 15 days after the end of the calendar month in which the transactions occur.

Subd. 3. Filing. One complete copy of the report, including exhibits or other attachments filed as part of it, must be filed with the National Association of Insurance Commissioners.

Subd. 4. Confidentiality. Reports filed with the commissioner pursuant to sections 60A.135 to 60A.137 must be held as nonpublic data as defined in section 13.02, are not subject to subpoena, and may not be made public by the commissioner, the National Association of Insurance Commissioners, or other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains. However, the commissioner may publish all or part of a report in the manner the commissioner considers appropriate if, after giving the affected insurer notice and an opportunity to be heard, the commissioner determines that the interest of policyholders, shareholders, or the public will be served by the publication.

History: 1995 c 214 s 7



Section 60A.136 — ACQUISITIONS AND DISPOSITIONS OF ASSETS.

Subdivision 1. Materiality. No acquisitions or dispositions of assets need be reported pursuant to section 60A.135 if the acquisitions or dispositions are not material. For purposes of sections 60A.135 to 60A.137, a material acquisition (or the aggregate of any series of related acquisitions during any 30-day period) or disposition (or the aggregate of any series of related dispositions during any 30-day period) is one that is nonrecurring and not in the ordinary course of business and involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the commissioner of commerce.

Subd. 2. Scope. (a) Asset acquisitions subject to sections 60A.135 to 60A.137 include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for this purpose.

(b) Asset dispositions subject to sections 60A.135 to 60A.137 include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.

Subd. 3. Information to be reported. (a) The following information is required to be disclosed in a report of a material acquisition or disposition of assets:

(1) date of the transaction;

(2) manner of acquisition or disposition;

(3) description of the assets involved;

(4) nature and amount of the consideration given or received;

(5) purpose of, or reason for, the transaction;

(6) manner by which the amount of consideration was determined;

(7) gain or loss recognized or realized by the insurer as a result of the transaction; and

(8) name of each person from whom the assets were acquired or to whom they were disposed.

(b) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.

History: 1995 c 214 s 8



Section 60A.137 — NONRENEWALS, CANCELLATIONS, OR REVISIONS OF CEDED REINSURANCE AGREEMENTS.

Subdivision 1. Materiality. (a) No nonrenewals, cancellations, or revisions of ceded reinsurance agreements need be reported pursuant to section 60A.135 if the nonrenewals, cancellations, or revisions are not material. For purposes of sections 60A.135 to 60A.137, a material nonrenewal, cancellation, or revision for:

(1) property and casualty business, including accident and health business when written by a property and casualty insurer is one that affects:

(i) more than 50 percent of an insurer's ceded written premium; or

(ii) more than 50 percent of the insurer's total ceded indemnity and loss adjustment reserves; and

(2) life, annuity, and accident and health business, is one that affects more than 50 percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's most recently filed statutory statement.

(b) With respect to either property and casualty or life, annuity, and accident and health business, either of the following events constitute a material revision that must be reported under section 60A.135:

(1) an authorized reinsurer representing more than ten percent of a total cession is replaced by one or more unauthorized reinsurers; or

(2) previously established collateral requirements have been reduced or waived for one or more unauthorized reinsurers representing collectively more than ten percent of a total cession.

(c) Notwithstanding paragraphs (a) and (b), no filing is required:

(1) for property and casualty business, including accident and health business written by a property and casualty insurer if the insurer's total ceded written premium represents, on an annualized basis, less than ten percent of its total written premium for direct and assumed business; or

(2) for life, annuity, and accident and health business if the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent of the statutory reserve requirement before any cession.

Subd. 2. Information to be reported. (a) The following information is required to be disclosed in a report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) effective date of the nonrenewal, cancellation, or revision;

(2) the description of the transaction with an identification of the initiating entity;

(3) purpose of, or reason for, the transaction; and

(4) if applicable, the identity of the replacement reinsurers.

(b) Insurers are required to report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.

History: 1995 c 214 s 9



Section 60A.139 — ELECTRONIC NOTICES AND DOCUMENTS.

Subdivision 1. Terms defined. In this section, the following words have the meanings given them:

(1) "delivered by electronic means" includes:

(i) delivery to an e-mail address at which a party has consented to receive notices or documents; or

(ii) posting on an electronic network or Web site accessible via the Internet, mobile application, computer, mobile device, tablet, or other electronic device, together with separate notice of posting, which must be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party; and

(2) "party" means a recipient of a notice or document required as part of an insurance transaction including, but not limited to, an applicant, an insured, a policyholder, or an annuity contract holder.

Subd. 2. Requirements. Subject to subdivision 4, a notice to a party or other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means so long as it meets the requirements of the Uniform Electronic Transactions Act, chapter 325L.

Subd. 3. Equivalent to other required methods. Delivery of a notice or document in accordance with this section is considered equivalent to a delivery method required under applicable law, including delivery by first class mail; first class mail, postage prepaid; certified mail; certificate of mail; or certificate of mailing.

Subd. 4. Conditions for electronic delivery. A notice or document may be delivered by electronic means by an insurer to a party under this section if:

(1) the party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(2) the party, before giving consent, is provided with a clear and conspicuous statement informing the party of:

(i) a right or option of the party to have the notice or document provided or made available in paper or another nonelectronic form;

(ii) the right of the party to withdraw consent to have a notice or document delivered by electronic means and any fees, conditions, or consequences imposed in the event consent is withdrawn;

(iii) whether the party's consent applies:

(A) only to the particular transaction as to which the notice or document must be given; or

(B) to identified categories of notices or documents that may be delivered by electronic means during the course of the parties' relationship;

(iv)(A) the means, after consent is given, by which a party may obtain a paper copy of a notice or document delivered by electronic means; and

(B) the fee, if any, for the paper copy; and

(v) the procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(3) the party:

(i) before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

(ii) consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means to which the party has given consent; and

(4) after consent of the party is given, the insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies:

(i) provides the party with a statement of:

(A) the revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means;

(B) the right of the party to withdraw consent without the imposition of a fee, condition, or consequence that was not disclosed under clause (2); and

(ii) complies with clause (2).

Subd. 5. Content or timing not affected. This section does not affect requirements related to content or timing of a notice or document required under applicable law.

Subd. 6. Verification or acknowledgement of receipt. If a provision of applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgement of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgement of receipt.

Subd. 7. Failure to obtain consent. The legal effectiveness, validity, or enforceability of a contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subdivision 4, clause (3), item (ii).

Subd. 8. Withdrawal of consent. (a) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective.

(b) A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer.

(c) Failure by an insurer to comply with subdivision 4, clause (4), may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

Subd. 9. Prior consent. If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before August 1, 2013, and, pursuant to this section, an insurer intends to deliver additional notices or documents to the party in an electronic form then, before delivering the additional notices or documents electronically, the insurer shall notify the party of:

(1) the notices or documents that may be delivered by electronic means under this section that were not previously delivered electronically; and

(2) the party's right to withdraw consent to have notices or documents delivered by electronic means.

Subd. 10. Property and casualty policies and endorsements. Notwithstanding any other provisions of this section and of section 60A.08, subdivision 3, standard property and casualty insurance policies and endorsements that do not contain personally identifiable information may be mailed, delivered, or posted on the insurer's Web site. If the insurer elects to post insurance policies and endorsements on its Web site in lieu of mailing or delivering them to the insured, it must comply with all of the following conditions:

(1) the policy and endorsements must be accessible and remain that way for as long as the policy is in force;

(2) after the expiration of the policy, the insurer must archive its expired policies and endorsements for a period of five years and make them available upon request;

(3) the policies and endorsements must be posted in a manner that enables the insured to print and save the policy and endorsements using programs or applications that are widely available on the Internet and free to use;

(4) the insurer provides the following information in or simultaneously with each declarations page provided at the time of issuance of the initial policy and any renewals of that policy:

(i) a description of the exact policy and endorsement forms purchased by the insured;

(ii) a method by which the insured may obtain, upon request and without charge, a paper copy of the policy; and

(iii) the Internet address where the policy and endorsements are posted; and

(5) the insurer provides notice, in the manner it customarily communicates with an insured, of any changes to the forms or endorsements, the insured's right to obtain, upon request and without charge, a paper copy of such forms or endorsements, and the Internet address where such forms or endorsements are posted.

Subd. 11. Oral communications. Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party can be reliably stored and reproduced by an insurer, the oral communication or recording may qualify as a notice or document delivered by electronic means for purposes of this section. If a provision of this title or applicable law requires a signature or notice or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice, or document.

Subd. 12. Effect or other law. This section may not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, Public Law 106-229, as amended.

Subd. 13. Application. This section does not apply to:

(1) a nonprofit health service plan corporation licensed under chapter 62C;

(2) a health maintenance organization licensed under chapter 62D; or

(3) a health carrier, as defined under section 62A.011, subdivision 2, that is affiliated with a nonprofit health service plan corporation licensed under chapter 62C or a health maintenance organization licensed under chapter 62D.

History: 2013 c 130 s 2



Section 60A.14 — FEES.

Subdivision 1. Fees other than examination fees. In addition to the fees and charges provided for examinations, the following fees must be paid to the commissioner for deposit in the general fund:

(a) by township mutual fire insurance companies;

(1) for filing certificate of incorporation $25 and amendments thereto, $10;

(2) for filing annual statements, $15;

(3) for each annual certificate of authority, $15;

(4) for filing bylaws $25 and amendments thereto, $10;

(b) by other domestic and foreign companies including fraternals and reciprocal exchanges;

(1) for filing an application for an initial certification of authority to be admitted to transact business in this state, $1,500;

(2) for filing certified copy of certificate of articles of incorporation, $100;

(3) for filing annual statement, $225;

(4) for filing certified copy of amendment to certificate or articles of incorporation, $100;

(5) for filing bylaws, $75 or amendments thereto, $75;

(6) for each company's certificate of authority, $575, annually;

(c) the following general fees apply:

(1) for each certificate, including certified copy of certificate of authority, renewal, valuation of life policies, corporate condition or qualification, $25;

(2) for each copy of paper on file in the commissioner's office 50 cents per page, and $2.50 for certifying the same;

(3) for license to procure insurance in unadmitted foreign companies, $575;

(4) for valuing the policies of life insurance companies, one cent per $1,000 of insurance so valued, provided that the fee shall not exceed $13,000 per year for any company. The commissioner may, in lieu of a valuation of the policies of any foreign life insurance company admitted, or applying for admission, to do business in this state, accept a certificate of valuation from the company's own actuary or from the commissioner of insurance of the state or territory in which the company is domiciled;

(5) for receiving and filing certificates of policies by the company's actuary, or by the commissioner of insurance of any other state or territory, $50;

(6) for each appointment of an agent filed with the commissioner, $30;

(7) for filing forms, rates, and compliance certifications under section 60A.315, $140 per filing, or $125 per filing when submitted via electronic filing system. Filing fees may be paid on a quarterly basis in response to an invoice. Billing and payment may be made electronically;

(8) for annual renewal of surplus lines insurer license, $300.

The commissioner shall adopt rules to define filings that are subject to a fee.

Subd. 2. Retaliatory provisions. When, by the laws of any other state or nation, any fines, penalties, licenses, or fees additional to, or in excess of, those imposed by this section upon foreign insurance companies and their agents, are imposed upon insurance companies of this state or their agents doing business in such state, the same fines, penalties, licenses, and fees shall be imposed upon all insurance companies of that state and their agents doing business in this state, so long as such laws of such other state remain in force. This subdivision does not apply to agent appointment fees required under subdivision 1, clause (6).

History: 1967 c 395 art 1 s 14; 1969 c 7 s 17; 1969 c 291 s 4; 1974 c 5 s 1; 1978 c 470 s 2; 1978 c 793 s 59; 1981 c 307 s 2; 1983 c 289 s 114 subd 1; 1983 c 328 s 3; 1984 c 592 s 9; 1984 c 655 art 1 s 92; 1987 c 358 s 94; 1Sp1989 c 1 art 10 s 2; 1991 c 233 s 42; 1991 c 325 art 10 s 8; 1992 c 513 art 3 s 24; 1994 c 485 s 9; 1994 c 632 art 4 s 23; 1999 c 223 art 2 s 4; 2001 c 117 art 2 s 4; 2001 c 215 s 5; 2002 c 330 s 1; 2002 c 336 s 3; 2005 c 74 s 2; 2005 c 132 s 1; 1Sp2005 c 1 art 4 s 4; 2009 c 37 art 2 s 6; 2013 c 85 art 6 s 2



Section 60A.16 — MERGERS AND CONSOLIDATIONS.

Subdivision 1. Scope. (1) Domestic insurance corporations. Any two or more domestic insurance corporations, formed for any of the purposes for which stock, mutual, or stock and mutual insurance corporations, or reciprocal or interinsurance contract exchanges might be formed under the laws of this state, may be

(a) merged into one of such domestic insurance corporations, or

(b) consolidated into a new insurance corporation to be formed under the laws of this state.

(2) Domestic and foreign insurance corporations. Any such domestic insurance corporations and any foreign insurance corporations formed to carry on any insurance business for the conduct of which an insurance corporation might be organized under the laws of this state, may be

(a) merged into one of such domestic insurance corporations, or

(b) merged into one of such foreign insurance corporations, or

(c) consolidated into a new insurance corporation to be formed under the laws of this state, or

(d) consolidated into a new insurance corporation to be formed under the laws of the government under which one of such foreign insurance corporations was formed, provided that each of such foreign insurance corporations is authorized by the laws of the government under which it was formed to effect such merger or consolidation.

Subd. 2. Procedure to be followed. (1) Plan of merger. The merger or consolidation of insurance corporations can be effected only as a result of a plan of merger adopted, approved, and filed as follows:

(a) A resolution containing the plan of merger shall be approved by the affirmative vote of a majority of the directors of the board of each constituent corporation. The plan of merger shall prescribe the terms and conditions of merger or consolidation, and the mode of carrying the same into effect, with such other details and provisions as are deemed necessary. In the case of merging or consolidating stock insurance corporations or stock and mutual insurance corporations, such plan of merger may prescribe that stock of one or more of such corporations shall be converted, in whole or in part, into stock or other securities of a corporation which is not a merging or consolidating corporation or into cash.

(b) The plan of merger, or a summary of the plan approved by the commissioner, shall be submitted to the respective shareholders or members, as the case may be, of each constituent corporation, for consideration at a regular meeting or at a special meeting duly called for the purpose of considering and acting upon the plan. Written notice of the meeting, which shall state that the purpose of the meeting is to consider the proposed plan of merger, shall be given to each shareholder or member entitled to vote upon the plan of merger not less than 30 nor more than 60 days before the meeting. The plan of merger must be approved by the affirmative vote of the holders of two-thirds of the voting power of the shareholders or members present or represented at the meeting of each constituent corporation; provided, however, that in the case of a merger, except one in which any shares of the surviving insurance corporation are to be converted into shares or other securities of another corporation or into cash, the agreement need not be submitted to the shareholders or members of that one of the insurance corporations into which it has been agreed the others shall be merged. Upon receiving the approval of the shareholders or members of each constituent corporation, articles of merger shall be prepared that contain the plan of merger and a statement that the plan has been approved by each corporation under this section.

(c) The articles of merger shall be delivered to the commissioner of commerce, who, if the plan of merger is reasonable and if the provisions thereof providing for any transfer of assets and assumption of liabilities are fair and equitable to the claimants and policyholders, shall place a certificate of approval on the articles of merger and shall file the articles in the commissioner's office, and copies of the articles, certified by the commissioner of commerce, shall be filed for record in the Office of the Secretary of State and delivered to the surviving corporation or its legal representative.

(2) Articles of incorporation of new company. (a) If the plan of merger is for a consolidation into a new insurance corporation to be formed under any law or laws of this state, articles of incorporation for such new insurance corporation shall be prepared and delivered to the commissioner of commerce together with the articles of merger as provided in clause (1) hereof.

(b) Such articles shall be prepared, executed, approved, filed and recorded in the form and manner prescribed in, or applicable to, the particular law or laws under which the new insurance corporation is to be formed.

(3) Abandonment. A proposed merger or consolidation may be abandoned at any time prior to approval by the commissioner under the provision for abandonment, if any, set forth in the plan of merger.

(4) Mutual insurance holding companies. In the case of a merger of two mutual insurance holding companies under section 66A.40, subdivision 2, paragraph (c), the procedures set forth in subdivisions 1, 2, 3, 4, and 6 shall apply, subject to the following:

(a) the plan of merger must be fair and reasonable to the members of each constituent corporation;

(b) no member of either constituent corporation on the effective date of the merger shall lose membership solely on account of the merger;

(c) membership and voting rights in each respective constituent corporation for purposes of the meeting of the members held to consider the plan of merger shall be determined in accordance with the articles and bylaws of that constituent corporation as of a record date established in the plan of merger; and

(d) the commissioner may require changes to the plan or require certain undertakings from the surviving corporation to assure compliance with this clause.

Subd. 3. Consummation of merger. (1) A merger of one or more insurance corporations into a domestic insurance corporation shall be effective when the articles of merger have been approved and filed in the office of the commissioner of commerce, or at a later date specified in the articles of merger.

(2) A consolidation of insurance corporations into a new domestic insurance corporation shall be effective when the articles of merger and the new articles of incorporation have been approved and filed in the office of the commissioner of commerce, or at a later date as specified in the plan of merger.

(3) A merger or consolidation of one or more domestic insurance corporations into a foreign insurance corporation shall be effective according to the provisions of law of the jurisdiction in which the foreign insurance corporation was formed, but not until the articles of merger have been filed in accordance with subdivision 2, clause (1).

Subd. 4. Effect of merger or consolidation. Upon the consummation of the merger or consolidation as provided in subdivision 3, the effect of the merger or consolidation shall be:

(1) That the several corporate parties to the plan of merger shall be one insurance corporation, which shall be

(a) in the case of a merger, that one of the constituent insurance corporations into which it has been agreed the others shall be merged and which shall survive the merger for that purpose, or

(b) in the case of a consolidation, the new insurance corporation into which it has been agreed the others shall be consolidated;

(2) The separate existence of the constituent insurance corporations shall cease, except that of the surviving insurance corporation in the case of a merger;

(3) The surviving or new insurance corporation, as the case may be, shall possess all the rights, privileges and franchises possessed by each of the former insurance corporations so merged or consolidated except that such surviving or new corporation shall not thereby acquire authority to engage in any insurance business or exercise any right which an insurance corporation may not be formed under the laws of this state to engage in or exercise;

(4) All the property, real, personal and mixed, of each of the constituent insurance corporations, and all debts due on whatever account to any of them, including without limitation subscriptions for shares, premiums on existing policies, and other choses in action belonging to any of them, shall be taken and be deemed to be transferred to and invested in such surviving or new insurance corporation, as the case may be, without further act or deed;

(5) The surviving or new insurance corporation shall be responsible for all the liabilities and obligations of each of the insurance corporations merged or consolidated, in accordance with the terms of the agreement for merger or consolidation; but the rights of the creditors of the constituent insurance corporations, or of any persons dealing with such insurance corporations shall not be impaired by such merger or consolidation, and any claim existing or action or proceeding pending by or against any of the constituent insurance corporations may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new insurance corporation may be proceeded against or substituted in its place.

Subd. 5. Nonconsenting shareholders. (1) When an insurance corporation having capital stock has become a party to a merger or consolidation agreement, as hereinbefore provided, any shareholder of such an insurance corporation who voted against the merger or consolidation at the meeting at which it was authorized, may, at any time within 20 days after such authorization was given, object thereto in writing and demand payment for the shares held.

(2) If, after such a demand by a shareholder, the insurance corporation and the shareholder cannot agree upon the value of the shares at the time the merger or consolidation was authorized, such value shall be ascertained by three disinterested persons, one of whom shall be named by the shareholder, another by the insurance corporation and the third by the two thus chosen. The finding of the appraisers shall be final, and if their award is not paid by the insurance corporation within 30 days after it is made, it may be recovered in an action by the shareholder against the insurance corporation. The liability of the insurance corporation to the dissenting shareholder for the value of the shares so agreed upon or awarded shall also be a liability of the surviving or new insurance corporation, as the case may be. Upon payment by the insurance corporation or by the surviving or new corporation to the shareholder of the agreed or awarded price of the shares, the shareholder shall forthwith transfer and assign the shares held at, and in accordance with, the request of the corporation.

(3) A shareholder shall not be entitled to payment for shares under the provisions of this subdivision unless the value of the corporate assets which would remain after such payment would be at least equal to the aggregate amount of its debts and liabilities including outstanding capital stock.

Subd. 6. Disclosure of expenses; prohibitions and penalty. All actual expenses and costs incident to proceedings under the provisions of this section shall be paid by the surviving or new company and an itemized statement of the expenses and costs shall be filed with the commissioner prior to formal approval. No officer of any such company or employee of the Department of Commerce, shall receive any compensation, gratuity or otherwise, directly or indirectly, for in any manner aiding, promoting, or assisting in such consolidation or merger.

Any officer, director, or stockholder of any company, or any employee of the state, violating, or consenting to the violation of, the provisions of this subdivision shall be punished by a fine of not less than $20,000 and by imprisonment for not less than one year.

History: 1967 c 395 art 1 s 16; 1973 c 521 s 1; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444; 1999 c 177 s 13-15; 2001 c 215 s 6; 2005 c 69 art 2 s 18



Section 60A.161 — INSURER DOMESTICATION AND CONVERSION.

Subdivision 1. Approval as a domestic insurer. Any insurer that is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer of this state by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. The domestic insurer will be entitled to like certificates and licenses to transact business in this state and is subject to the authority and jurisdiction of this state.

Subd. 2. Conversion to foreign insurer. A domestic insurer of this state may, upon the approval of the commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon the transfer shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The commissioner shall approve any proposed transfer unless the commissioner determines that the transfer is not in the interest of the policyholders of this state.

Subd. 3. Effects. The certificate of authority, agents appointments and licenses, rates, policy forms, and other items which the commissioner of commerce allows, in the commissioner's discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by redomestication, merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner. However, every transferring insurer shall notify the commissioner of the details of the proposed transfer and shall file promptly resulting amendments to corporate documents filed or required to be filed with the commissioner.

Subd. 4. Authority to adopt rules. The commissioner of commerce may adopt rules to carry out the purposes of this section.

History: 1990 c 424 s 1



Section 60A.171 — REHABILITATION AND CANCELLATION OF INDEPENDENT AGENT CONTRACTS BY INSURANCE COMPANIES.

Subdivision 1. Termination rights and obligations. (a) After an agency contractual relationship has been in effect for a period of three years, an insurance company writing fire or casualty loss insurance in this state may not terminate the agency contractual relationship with any appointed agent unless the company has provided written notice of termination to the agent at least 60 days in advance of the effective date of the termination.

(b) The notice of termination must include the reasons for termination.

(c) An insurance company may not terminate an agency contract based upon any of the following:

(1) an adverse loss experience for a single year;

(2) the geographic location of the agent's auto and homeowners insurance business; or

(3) the performance of obligations required of an insurer under Minnesota Statutes.

(d) For purposes of this section, "fire or casualty loss insurance" means any line of insurance which an insurance agent with a personal lines, property, or casualty license under sections 60K.30 to 60K.56 may write in this state.

Subd. 2. Agent request to renew insurance contract. The company shall at the request of the agent renew any insurance contract written by the agent for the company for not more than one year for fire or casualty loss insurance during a period of 18 months after the effective date of the termination, but in the event any risk does not meet current underwriting standards of the company, the company may decline its renewal, provided that the company shall give the agent not less than 60 days' notice of its intention not to renew the contract of insurance. The company shall not reduce the agent's commissions, unless the company is reducing the commissions for other appointed agents in the state at the same time.

Subd. 3. Authority to write new contract limited. No new insurance or bond contract shall be written by the agent for the company after the effective date of the termination without the written approval of the company. The agent may increase liability on renewal or in force business for not more than one year for the insured after the effective date of the termination if the increased liability meets the current underwriting standards of the company.

Subd. 3a. [Renumbered subd 4]

Subd. 4. MS 1990 [Renumbered subd 5]

Subd. 4. MS 2004 [Repealed, 2005 c 74 s 13]

Subd. 5. MS 1990 [Renumbered subd 6]

Subd. 5. Earlier termination allowed. Nothing contained in this section prohibits the earlier termination of an amendment or addendum subsequent to the inception date of the original agency agreement provided that the subsequent amendment or addendum provides for termination on shorter notice and the agent agrees in writing to the earlier termination.

Subd. 6. MS 1990 [Renumbered subd 7]

Subd. 6. Limitation on refusal to renew business during contract term. During the term of the contract the company shall not refuse to renew such business from the agent as would be in accordance with the company's current underwriting standards.

Subd. 7. MS 1990 [Renumbered subd 8]

Subd. 7. Nonapplication of section. The provisions of this section do not apply to the termination of an agent's contract for insolvency, abandonment, gross and willful misconduct, or failure to pay over to the company money due to the company after receipt by the agent of a written demand therefor, or after revocation of the agent's license by the commissioner of commerce. This section does not apply to the termination of an agent's contract if the agent is directly employed by the company or if the agent writes 80 percent or more of the agent's gross annual insurance business for one company or any or all of its subsidiaries.

Subd. 8. MS 1990 [Renumbered subd 9]

Subd. 8. Application to contract between agent and fire and casualty loss company. All future and presently existing agency contractual relationships between an agent and a company writing fire or casualty loss insurance in this state are subject to the provisions of this section.

Subd. 9. Penalties. If it is found, after notice and an opportunity to be heard as determined by the commissioner of commerce, that an insurance company has violated this section, the insurance company shall be subject to a civil action by the agent for actual damages suffered because of the premature termination of the contract by the company. The commissioner of commerce shall employ the department's investigative and enforcement authority if the commissioner has a reason to believe that an insurer has violated this section. An insurer found in violation of this section is subject to a civil penalty imposed by the commissioner not to exceed $10,000 per violation.

Subd. 10. Compliance relief. In the event that a company's compliance with this section is demonstrated to the satisfaction of the commissioner to represent a hazard or potential hazard to the financial integrity of the company, the commissioner may, after a hearing, issue an order relieving the company from its obligation to provide the renewal policies otherwise required by this section.

Subd. 11. Business solicitation in notice of nonrenewal prohibited. Upon termination of an agency, a company is prohibited from soliciting business in the notice of nonrenewal required by section 60A.37. If termination of an agency contract is the ground for nonrenewal of a policy of homeowner's insurance, as defined in section 65A.27, subdivision 4, the company must provide notice to the policyholder that the policy is not being renewed due to the termination of the company's contract with the agency. If the agency is unable to replace the homeowner's insurance policy with a suitable policy from another insurer, the agent must notify the policyholder of the policyholder's right to renew with the company terminating the agency contract. The company must renew the policy if the insured or the insured's agent makes a written request for the renewal before the renewal date.

Subd. 12. Cancellation of line of business as cancellation or termination of agency. For purposes of this section, a cancellation or termination of an agent's contract is considered to have occurred if the company cancels a line of insurance business or a volume of insurance business that equals or exceeds 75 percent of the insurance business placed by that agent with the company.

History: 1977 c 287 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 92 s 1-3; 1991 c 39 s 1; 1996 c 446 art 1 s 4,5; 2001 c 117 art 2 s 5; 2005 c 74 s 4,5; 2005 c 132 s 2



Section 60A.172 — INSURANCE AGENCY CONTRACTS; CANCELLATION.

(a) An insurer may not cancel a written agreement with an agent or reduce or restrict an agent's underwriting authority with respect to property or casualty insurance, based solely on the loss ratio experience on that agent's book of business, if: the insurer required the agent to submit the application for underwriting approval, all material information on the application was fully completed, and the agent has not omitted or altered any information provided by the applicant.

(b) For purposes of this section, "loss ratio experience" means the ratio of claims paid divided by the premiums paid.

(c) This section applies only to agents who write 80 percent or more of their gross annual insurance business for one company or any or all of its subsidiaries, and are not in the direct employ of the company.

History: 1987 c 288 s 1; 1989 c 170 s 1; 1992 c 379 s 1



Section 60A.173 — EFFECTIVE DATE.

Section 60A.172 is effective January 1, 1987, and applies to cancellations begun as of that date. As a condition of doing business in the state of Minnesota, an insurer shall promptly reinstate any agreements canceled under section 60A.172 and shall restore any authority reduced or restricted under section 60A.172 from January 1, 1987, until May 29, 1987.

History: 1987 c 288 s 2



Section 60A.174 — SEVERABILITY.

If section 60A.173 is determined by a final, nonappealable order of any Minnesota or federal court of competent jurisdiction to be invalid or unconstitutional, section 60A.172 is effective May 29, 1987.

History: 1987 c 288 s 3



Section 60A.175 — AGENT COMMISSIONS.

(a) An insurer that cancels a written agreement with an agent under section 60A.171 or 60A.172 or cancels a line of business sold by the agent must pay to the agent all commissions, bonuses, and other compensation earned by that agent prior to or after termination. The commission rate must be the rate in effect at the time of the notice of termination.

(b) An insurer may not reduce agent commissions, bonuses, or other compensation contained in written agreements without first providing written notice of the change to the agent at least 180 days before its effective date.

History: 1989 c 170 s 2; 1991 c 39 s 2



Section 60A.1755 — AGENT ERRORS AND OMISSIONS INSURANCE; CHOICE OF SOURCE.

An insurance company shall not require an insurance agent to maintain insurance coverage for the agent's errors and omissions from a specific insurance company. This section does not apply if the insurance producer is a captive producer or employee of the insurance company imposing the requirement, or if that insurance company or affiliated broker-dealer pays for or contributes to the premiums for the errors and omissions coverage. For purposes of this section, "captive producer" means a producer that writes 80 percent or more of the producer's gross annual insurance business for that insurance company or any or all of its subsidiaries. Nothing in this section shall prohibit an insurance company from requiring an insurance producer to maintain errors and omissions coverage or requiring that errors and omissions coverage meet certain criteria.

History: 2009 c 178 art 1 s 6



Section 60A.176 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this section and section 60A.177.

Subd. 2. [Repealed, 1991 c 207 s 8]

Subd. 3. Agent. "Agent" means an agent who is not an employee of the insurer, who has an agency contractual relationship that has been in effect for five or more years, and who writes 80 percent or more of the agent's business through one insurer or its subsidiaries.

Subd. 4. Insurer. "Insurer" means an insurance company writing property or casualty loss insurance in this state through agents.

History: 1990 c 457 s 1; 1991 c 207 s 1



Section 60A.177 — INVOLUNTARY TERMINATION OF AN AGENT BY THE INSURER.

Subdivision 1. Termination review process. An insurer shall establish a termination review process for an agent involuntarily terminated by the insurer. The review process is available for use at the option of the agent. The review process must be completed within 15 days of the request or before the date of termination, whichever is later.

Subd. 2. Notice; hearing. If an agent is terminated by an insurer, the agent may request a hearing before the board of review. If an insurer initiates the termination of an agent's agreement, the written notice of termination must advise the agent of the agent's right to a hearing before the board of review. Upon receipt of an agent's request for a hearing, the commissioner shall establish a hearing date within 30 days of the request or longer with the approval of the agent and the insurer. The agent and the insurer shall be notified in writing of the date, time, and place of the hearing. The hearing provided for under this section is not subject to chapter 14. The review board shall provide the parties to the hearing with an opportunity to present evidence and arguments in support of their respective positions.

Subd. 3. Board of review. A three-member board of review shall be selected from a list of ten agents and ten insurer representatives compiled by the commissioner. One member shall be selected by the agent and one by the insurer. The third member shall be mutually agreed upon by both parties. If the parties do not agree upon a third member, the commissioner shall request the American Arbitration Association to provide the commissioner with three names of potential members. If the American Arbitration Association declines to provide the names, the commissioner of the Bureau of Mediation Services shall provide the names. The agent member and the insurer member shall each strike one person from the list. The remaining person shall be selected as the third member of the review board. The insurer and the agent shall each pay one-half of the fee charged by the third member. The board member selected by the agent may not be a relative of the agent. The board members selected by the agent and insurer may not be presently or formerly associated with an insurer represented by the agent. An insurer is immune from civil liability to the agent for disclosures made at the hearing. This immunity does not extend to disclosures made in bad faith or with knowledge of their falseness.

Subd. 4. Board's determination. Upon completion of the hearing, the board of review shall determine if the termination of the agent's agreement is justified. If in the opinion of the board of review an involuntary termination is not justified, and in the absence of a reasonable contractual financial provision for termination as determined by the board, the board shall order the insurer to pay an amount of compensation that the board considers appropriate to the agent.

If in the opinion of the board of review a voluntary termination was not voluntary and the insurer is not justified in terminating the agent's agreement, and in the absence of a reasonable contractual financial provision for termination as determined by the board, the board shall order the insurer to pay an amount of compensation that the board considers appropriate to the agent.

Subd. 5. Appeal. A final determination of the board of review under subdivision 4 may be appealed to district court by either party for a trial de novo. If the insurer appeals and the agent prevails, the insurer is responsible for the agent's legal fees as approved by the court.

Subd. 6. Civil penalty. A person who intimidates or coerces a member of the board of review is subject to a civil penalty imposed by the commissioner in an amount not to exceed $25,000.

Subd. 7. Exemption. This section does not apply to an agent whose license has expired, is revoked, or is currently under suspension.

Subd. 8. Administrative penalties. Failure to comply with a final order or determination of the review board constitutes a basis for disciplinary action under section 45.027, subdivision 7.

History: 1990 c 457 s 2; 1991 c 207 s 2-5; 1992 c 379 s 2



Section 60A.178 — LIFE OR HEALTH INSURANCE SALES QUOTAS.

No insurer, its officers, or managers shall require licensed property and casualty agents to sell a specified number of life or health insurance policies or a specified dollar amount of life and health insurance as a condition of selling property-casualty insurance. No insurer, its officers, or managers may reduce or restrict an agent's underwriting authority on property-casualty insurance policies based upon the sale of life or health insurance. The provisions of this section do not apply to agents who are directly employed by the insurer or who write 80 percent or more of their gross annual insurance business for one company or any or all of its subsidiaries.

History: 1995 c 152 s 1



Section 60A.179 — LIFE OR HEALTH INSURANCE SALES QUOTAS FOR EXCLUSIVE AGENTS.

Subdivision 1. Application. This section applies to licensed insurance agents as defined by section 60A.176.

Subd. 2. Prohibited practice. No insurer shall require an agent who has been licensed as an agent three years or more to sell a specified number of life or health insurance policies or a specified dollar amount of life and health insurance in relation to the sale of other insurance products. No insurer may terminate an agent's contract or reduce or restrict an agent's underwriting authority on property and casualty insurance policies based upon the sale of life or health insurance.

History: 1996 c 446 art 1 s 6



Section 60A.19 — FOREIGN COMPANIES.

Subdivision 1. Requirements. Any insurance company of another state, upon compliance with all laws governing such corporations in general and with the foregoing provisions so far as applicable and the following requirements, shall be admitted to do business in this state:

(1) It shall deposit with the commissioner a certified copy of its charter or certificate of incorporation and its bylaws, and a statement showing its financial condition and business, verified by its president and secretary or other proper officers;

(2) It shall furnish the commissioner satisfactory evidence of its legal organization and authority to transact the proposed business and that its capital, assets, deposits with the proper official of its own state, amount insured, number of risks, reserve and other securities, and guaranties for protection of policyholders, creditors, and the public, comply with those required of like domestic companies;

(3) By a duly executed instrument filed in the office of the commissioner, it shall appoint the commissioner and successors in office its lawful attorneys in fact and therein irrevocably agree that legal process in any action or proceeding against it may be served upon them with the same force and effect as if personally served upon it, so long as any of its liability exists in this state;

(4) It shall appoint, as its agents in this state, residents thereof, and obtain from the commissioner a license to transact business;

(5) Regardless of what lines of business an insurer of another state is seeking to write in this state, the lines of business it is licensed to write in its state of incorporation shall be the basis for establishing the financial requirements it must meet for admission in this state or for continuance of its authority to write business in this state;

(6) No insurer of another state shall be admitted to do business in this state for a line of business that it is not authorized to write in its state of incorporation, unless the statutes of that state prohibit all insurers from writing that line of business.

Subd. 2. Service of garnishee process. When garnishee process is served upon the commissioner, as attorney for any insurance company, no garnishee fee shall be paid the commissioner. After the receipt of copy of the process the insurance company may demand of the attorney of the person making the garnishee the proper fees, and if the demand is not complied with before the day fixed for the disclosure of the garnishee, the proceeding may be dismissed.

Subd. 3. Commissioner appointed attorney for service of process. Before any corporation, association, or company issuing policies of insurance of any character and not organized or existing pursuant to the laws of this state is admitted to or authorized to transact the business of insurance in this state, it shall, by a duly executed instrument to be filed in the office of the commissioner, constitute and appoint the commissioner and successors in office its true and lawful attorney, upon whom proofs of loss, any notice authorized or required by any contract with the company to be served on it, summonses and all lawful processes in any action or legal proceeding against it may be served, and that the authority thereof shall continue in force irrevocable so long as any liability of the company remains outstanding in this state.

This instrument shall contain a provision and agreement declaring that the company, association, or corporation desires to transact the business of insurance in this state, and that it will accept a license therefor according to the laws of this state.

In case of the failure of any such insurance company to comply with any of the provisions of this subdivision and subdivision 4, or if it shall violate any of the conditions or agreements contained in the instrument filed, its right to transact insurance business in this state shall cease and it shall be the duty of the commissioner to immediately declare its license revoked; and, in case of revocation, the company shall not be again licensed to transact business in this state for the period of one year from date of the revocation.

Subd. 4. Service of process. The service of process authorized by this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 5. Provision as to alien companies. (1) Deposit. Such company of any foreign country, except fraternal benefit societies, shall not be admitted until, besides complying with the foregoing requirements, it has made a deposit with the commissioner in accordance with section 60A.10, subdivision 4, or with the proper officer of some other state of the United States, of a sum not less than the deposit required of a like company by the laws of this state and this deposit shall be of the same class of securities and subject to the same limitations required for the deposit of domestic companies that must by law maintain a deposit.

This deposit shall be in exclusive trust for all its policyholders and creditors in the United States, and for all purposes of the insurance laws shall be deemed assets of the company.

(2) Trustees, investments and funds. Any company of a foreign country may duly appoint one or more citizens of the United States, approved by the commissioner, to hold funds or other property for the benefit of its policyholders and creditors therein. A certified copy of their appointment and of the instrument of trust shall be filed with the commissioner, who shall have the same authority in the premises as in the case of the affairs of all companies. These funds shall be invested in the same securities as required of other insurance companies and, together with the deposits required, shall constitute the assets of the company in respect to its policyholders and creditors in the United States.

Subd. 6. Retaliatory provisions. (1) In the event that a domestic insurance company, after complying with all reasonable laws and rulings of any other state or country, is refused permission by that state or country to transact business therein after the commissioner of commerce of Minnesota has determined that that company is solvent and properly managed and after the commissioner has so certified to the proper authority of that other state or country, then, and in every such case, the commissioner may forthwith suspend or cancel the certificate of authority of every insurance company organized under the laws of that other state or country to the extent that it insures, or seeks to insure, in this state against any of the risks or hazards which that domestic company seeks to insure against in that other state or country. Without limiting the application of the foregoing provision, it is hereby determined that any law or ruling of any other state or country which prescribes to a Minnesota domestic insurance company the premium rate or rates for life insurance issued or to be issued outside that other state or country shall not be reasonable.

(2) This section does not apply to insurance companies organized or domiciled in a state or country, the laws of which do not impose retaliatory taxes, fines, deposits, penalties, licenses, or fees or which grant, on a reciprocal basis, exemptions from retaliatory taxes, fines, deposits, penalties, licenses, or fees to insurance companies domiciled in this state.

Subd. 7. Policy not invalidated by occurrence of hostilities. No policy of insurance issued to a resident of this state shall be invalidated by the occurrence of hostilities between any foreign country and the United States.

Subd. 8. MS 2010 [Renumbered, 60A.198 subd 8]

History: 1967 c 395 art 1 s 19; 1969 c 291 s 3; 1971 c 145 s 21; 1974 c 425 s 4; 1977 c 195 s 2; 1978 c 465 s 7; 1983 c 289 s 114 subd 1; 1984 c 592 s 38,39; 1984 c 609 s 3; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1989 c 1 art 10 s 4; 1991 c 291 art 9 s 2; 1992 c 511 art 7 s 2; 1992 c 564 art 1 s 54; art 2 s 3; 1994 c 485 s 10; 1994 c 632 art 4 s 24; 1999 c 177 s 16; 1999 c 243 art 7 s 1; 2000 c 394 art 2 s 4,5; 2011 c 108 s 10



Section 60A.195 — CITATION.

Sections 60A.195 to 60A.209 shall be known and may be cited as the "Minnesota Surplus Lines Insurance Act."

History: 1981 c 221 s 1



Section 60A.196 — DEFINITIONS.

Unless the context otherwise requires, the following terms have the meanings given them for the purposes of sections 60A.195 to 60A.209:

(a) "Affiliated group" means a group which includes the insured and any entity, or group of entities, that controls, is controlled by, or is under common control with the insured. An entity has control over another entity when: (1) the entity directly, indirectly, or acting through one or more persons owns, controls, or has the power to vote 25 percent or more of any class of voting securities of the other entity; or (2) the entity controls in any manner the election of a majority of the directors or trustees of the other entity.

(b) "Alien insurer" means any insurer which is incorporated or otherwise organized outside of the United States.

(c) "Association" means an association registered under section 60A.208.

(d) "Eligible surplus lines insurer" means a nonadmitted insurer recognized as eligible to write insurance business under sections 60A.195 to 60A.209.

(e) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(1) the person employs or retains a qualified risk manager to negotiate insurance coverage;

(2) the person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months;

(3) the person meets at least one of the following criteria:

(i) the person possesses a net worth in excess of $20,000,000, as such amount is adjusted pursuant to clause (4);

(ii) the person generates annual revenues in excess of $50,000,000, as such amount is adjusted pursuant to clause (4);

(iii) the person employs more than 500 full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate;

(iv) the person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least $30,000,000, as such amount is adjusted pursuant to clause (4); or

(v) the person is a municipality with a population in excess of 50,000 persons.

(4) Effective January 1, 2015, and every five years thereafter, the amounts in clause (3), items (i), (ii), and (iv), shall be adjusted to reflect the percentage change for the five-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.

(f) "Home state" means the state in which an insured maintains its principal place of business, or in the case of an individual, the individual's principal residence. If 100 percent of the insured risk is located out of the state, the term means the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated. If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term means the home state of the member of the affiliated group that has the largest percentage of premium attributed to it under that insurance contract.

(g) "Ineligible surplus lines insurer" means a nonadmitted insurer not recognized as an eligible surplus lines insurer under sections 60A.195 to 60A.209.

(h) "Insurance laws" means chapters 60 to 79 inclusive.

(i) "Nonadmitted insurance" means any property and casualty insurance permitted to be placed directly or through a surplus lines broker with a nonadmitted insurer in this state only under sections 60A.195 to 60A.209.

(j) "Nonadmitted insurer" means an insurer not licensed to engage in the business of insurance in Minnesota, but does not include a risk retention group, as the term is defined in section 2(a)(4) of the Liability Risk Retention Act of 1986, United States Code, title 15, section 3901(a)(4).

(k) "Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:

(1) the person is an employee of, or third-party consultant retained by, the commercial policyholder;

(2) the person provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis, and purchase of insurance;

(3) the person:

(i) has a bachelor's degree or higher from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management and has three years of experience in risk financing, claims administration, loss prevention, risk and insurance analysis, or purchasing commercial lines of insurance;

(ii) has a designation as a Chartered Property and Casualty Underwriter (CPCU) issued by the American Institute for CPCU/Insurance Institute of America, an Associate in Risk Management (ARM) issued by the American Institute for CPCU/Insurance Institute of America, a Certified Risk Manager (CRM) issued by the National Alliance for Insurance Education and Research, a RIMS Fellow (RF) issued by the Global Risk Management Institute, or any other designation, certification, or license determined by a state insurance commissioner or other state insurance regulatory official or entity to demonstrate minimum competency in risk management;

(iii) has at least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance and one of the designations specified in item (ii);

(iv) has at least ten years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(v) has a graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management.

(l) "Stamping" means electronically assigning a unique identifying number that is specific to a submitted policy, contract, or insurance document.

(m) "Surplus lines broker" or "broker" means an individual, firm, or corporation which is licensed in this state to sell, solicit, or negotiate insurance on properties, risks, or exposures located or to be performed in this state with nonadmitted insurers only under sections 60A.195 to 60A.209.

History: 1981 c 221 s 2; 1987 c 337 s 11; 2008 c 366 art 17 s 1; 2011 c 108 s 11



Section 60A.197 — RATES AND FORMS.

(a) Rates used by eligible and ineligible surplus lines insurers shall not be subject to the insurance laws except that a rate shall not be unfairly discriminatory.

(b) Forms used by eligible and ineligible surplus lines insurers pursuant to sections 60A.195 to 60A.209 shall not be subject to the insurance laws, except that a policy shall not contain language which misrepresents the true nature of the policy or class of policies.

History: 1981 c 221 s 3



Section 60A.198 — TRANSACTION OF NONADMITTED INSURANCE.

Subdivision 1. License required. A person, as defined in section 60A.02, subdivision 7, shall not act in any other manner as an agent or broker in the transaction of nonadmitted insurance unless licensed under sections 60A.195 to 60A.209. A surplus lines license is not required for a licensed agent who assists in the placement of nonadmitted insurance with a surplus lines broker pursuant to sections 60A.195 to 60A.209. This subdivision does not apply to nonadmitted insurance procured by a surplus lines broker when an insured's home state is a state other than Minnesota.

Subd. 2. Compliance with statutory provisions. A person shall not offer, solicit, make a quotation on, sell, or issue a policy of insurance, binder, or any other evidence of insurance with a nonadmitted insurer, except in compliance with sections 60A.195 to 60A.209. This subdivision does not apply when an insured's home state is a state other than Minnesota.

Subd. 3. Procedure for obtaining license. A person licensed as an agent in this state pursuant to other law may obtain a surplus lines license by doing the following:

(a) filing an application in the form and with the information the commissioner may reasonably require to determine the ability of the applicant to act in accordance with sections 60A.195 to 60A.209;

(b) maintaining an agent's license in this state;

(c) registering with the association created pursuant to section 60A.2085;

(d) agreeing to file with the commissioner of revenue all returns required by chapter 297I and paying to the commissioner of revenue all amounts required under chapter 297I;

(e) agreeing to file all documents required pursuant to section 60A.2086 and to pay the stamping fee assessed pursuant to section 60A.2085, subdivision 7; and

(f) paying a fee as prescribed by section 60K.55.

Subd. 4. Broker's powers. A surplus lines broker may do any or all of the following:

(a) place insurance on risks in this state with eligible surplus lines insurers;

(b) place insurance on risks in this state with ineligible surplus lines insurers in strict compliance with section 60A.209. If the insurance is provided through the participation of several nonadmitted insurers and the broker has reason to believe that a substantial portion of the insurance would be assumed by eligible surplus lines insurers, then with respect to the ineligible surplus lines insurers, the insured or the insured's representative shall be informed as provided in section 60A.209, subdivision 1, clause (a); or

(c) engage in any other acts expressly or implicitly authorized by sections 60A.195 to 60A.209 and the other insurance laws.

Subd. 5. Disclosures. Before placement of insurance with an eligible surplus lines insurer, a surplus lines broker shall inform an insured or the insured's representative that coverage may be placed in conformance with sections 60A.195 to 60A.209 with an insurer not licensed in this state and that payment of loss is not guaranteed in the event of insolvency of the eligible surplus lines insurer.

Subd. 6. [Repealed, 2000 c 394 art 2 s 28]

Subd. 7. Participation in national producer database for surplus lines brokers. For the purposes of carrying out the provisions of the Nonadmitted and Reinsurance Reform Act of 2010, the commissioner is authorized to utilize the national insurance producer database of the National Association of Insurance Commissioners, or any other equivalent uniform national database, for the licensure of surplus lines brokers and for renewal of the licenses.

Subd. 8. Insurance from unlicensed foreign companies. Any person, firm, or corporation whose home state is Minnesota, that procures insurance on any property, interests, or risks of any nature other than life insurance directly from a nonadmitted insurer, must agree to file with the commissioner of revenue all returns required under chapter 297I and pay to the commissioner of revenue any amounts required to be paid under chapter 297I. Upon that agreement, the commissioner of commerce shall issue a license, good for one year. Insurance procured under the license is valid and the provisions of the policies are considered to be in accordance, and construed as if identical in effect, with the standard policy prescribed by the laws of this state. The insurers may enter the state to perform any act necessary or proper in the conduct of the business.

History: 1981 c 221 s 4; 1983 c 328 s 7; 1984 c 592 s 40; 1986 c 444; 1987 c 337 s 12; 1989 c 260 s 6; 1990 c 480 art 6 s 2; 1993 c 375 art 10 s 4; 1994 c 632 art 4 s 25; 2000 c 394 art 2 s 6; 2001 c 12 s 1; 2001 c 117 art 2 s 6; 2009 c 178 art 1 s 7,8; 1967 c 395 art 1 s 19; 1969 c 291 s 3; 1971 c 145 s 21; 1974 c 425 s 4; 1977 c 195 s 2; 1978 c 465 s 7; 1983 c 289 s 114 subd 1; 1984 c 592 s 38,39; 1984 c 609 s 3; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1989 c 1 art 10 s 4; 1991 c 291 art 9 s 2; 1992 c 511 art 7 s 2; 1992 c 564 art 1 s 54; art 2 s 3; 1994 c 485 s 10; 1994 c 632 art 4 s 24; 1999 c 177 s 16; 1999 c 243 art 7 s 1; 2000 c 394 art 2 s 4,5; 2011 c 108 s 10,12,49



Section 60A.199 — EXAMINATIONS.

Subdivision 1. Examination of books and records. If the commissioner considers it necessary, the commissioner may examine the books and records of a surplus lines broker to determine whether the broker is conducting business in accordance with sections 60A.195 to 60A.209. For the purposes of facilitating examinations, the broker shall allow the commissioner free access at reasonable times to all of the broker's books and records relating to the transactions to which sections 60A.195 to 60A.209 apply. If an examination is conducted, the cost of the examination shall be paid by the surplus line agent or agency.

Subd. 2. [Repealed, 2000 c 394 art 2 s 28]

Subd. 3. [Repealed, 2000 c 394 art 2 s 28]

Subd. 4. [Repealed, 2000 c 394 art 2 s 28]

Subd. 5. [Repealed, 2000 c 394 art 2 s 28]

Subd. 6. [Repealed, 2000 c 394 art 2 s 28]

Subd. 6a. [Repealed, 2000 c 394 art 2 s 28]

Subd. 7. [Repealed, 2000 c 394 art 2 s 28]

Subd. 8. [Repealed, 2000 c 394 art 2 s 28]

Subd. 9. [Repealed, 2000 c 394 art 2 s 28]

Subd. 10. [Repealed, 2000 c 394 art 2 s 28]

Subd. 11. [Repealed, 2000 c 394 art 2 s 28]

History: 1981 c 221 s 5; 1984 c 592 s 41; 1Sp1985 c 14 art 15 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 268 art 2 s 2-10; art 17 s 41; 1990 c 480 art 1 s 46; 1993 c 375 art 10 s 5,6; 1995 c 264 art 13 s 2,3; 2011 c 108 s 13



Section 60A.201 — PLACEMENT OF INSURANCE BY BROKER.

Subdivision 1. Restrictions. Insurance shall not be placed by the surplus lines broker with a nonadmitted insurer when coverage is available from a licensed insurer.

Subd. 2. Availability of other coverage; presumption. There shall be a rebuttable presumption that the following coverages are available from a licensed insurer:

(a) all mandatory automobile insurance coverages required by chapter 65B;

(b) private passenger automobile physical damage coverage;

(c) homeowners and property insurance on owner-occupied dwellings whose value is less than $500,000. This figure shall be changed annually by the commissioner by the same percentage as the Consumer Price Index for the Minneapolis-St. Paul Metropolitan Area is changed;

(d) any coverage readily available from three or more licensed insurers unless the licensed insurers quote a premium and terms not competitive with a premium and terms quoted by an eligible surplus lines insurer; and

(e) workers' compensation insurance, except excess workers' compensation insurance which is not available from the Workers' Compensation Reinsurance Association.

Subd. 3. Unavailability of other coverage; presumption. There shall be a rebuttable presumption that the following coverages are unavailable from a licensed insurer:

(a) coverages where one portion of the risk is acceptable to licensed insurers but another portion of the same risk is not acceptable. The entire coverage may be placed with eligible surplus lines insurers if it can be shown that the eligible surplus lines insurer will accept the entire coverage but not the rejected portion alone; and

(b) any coverage that the broker is unable to procure after diligent search among licensed insurers.

Subd. 4. [Repealed, 2009 c 178 art 1 s 69]

Subd. 5. Streamlined application for exempt commercial purchasers. A surplus lines broker is not required to make a diligent search to determine whether the full amount or type of insurance can be obtained from licensed insurers when the broker is seeking to procure or place nonadmitted insurance for an exempt commercial purchaser provided:

(1) the broker procuring or placing the nonadmitted insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from a licensed insurer that may provide greater protection with more regulatory oversight; and

(2) the exempt commercial purchaser has subsequently requested in writing for the broker to procure or place the insurance from a nonadmitted insurer.

History: 1981 c 221 s 6; 1992 c 564 art 1 s 21; 2009 c 178 art 1 s 9; 2011 c 108 s 14



Section 60A.202 — EVIDENCE OF PLACEMENT OF INSURANCE BY BROKER.

Subdivision 1. Restriction. Only a surplus lines broker shall issue evidence of placement of insurance with a nonadmitted insurer.

Subd. 2. Written communication of coverage to be delivered. A broker shall, within seven working days after the date on which the risk was bound or the insured or applicant was advised that coverage has been or will be obtained, deliver to the insured or the insured's representative a policy, a written binder, a certificate or other written evidence of insurance placed with a nonadmitted insurer.

Subd. 3. Contents of written communication. The written communication showing that insurance has been obtained shall identify all known nonadmitted insurers directly assuming any risk of loss. If there is more than one nonadmitted insurer, any document issued or certified by the broker pursuant to subdivision 2 shall specify, to the extent known by the broker, whether the obligation is joint or several, and if the obligation is several, the proportion of the obligation assumed by each insurer.

History: 1981 c 221 s 7; 2011 c 108 s 15



Section 60A.203 — RETENTION OF RECORDS.

Each surplus lines broker shall keep a separate account of each transaction entered into pursuant to sections 60A.195 to 60A.209. Evidence of these transactions shall be documented in the form and manner designated by the commissioner and retained by the broker for a minimum of five years. The forms must be readily available for review and audit by the commissioner.

History: 1981 c 221 s 8; 1992 c 564 art 1 s 22; 2011 c 108 s 16



Section 60A.204 — FEES AND COMMISSIONS.

Subdivision 1. [Repealed by amendment, 2010 c 384 s 6]

Subd. 2. Regulation of fees and commissions. A surplus lines broker may charge a fee and commission, in addition to the premium, that is not excessive or discriminatory. The broker shall maintain complete documentation of all fees and commissions charged.

Subd. 3. [Repealed by amendment, 2010 c 384 s 6]

History: 1981 c 221 s 9; 2010 c 384 s 6; 2011 c 108 s 17



Section 60A.205 — COMPENSATION.

Subdivision 1. Authorization. A surplus lines broker may be compensated by an eligible surplus lines insurer and the broker may compensate a licensed agent in this state for obtaining nonadmitted insurance business. A licensed agent authorized by the broker may collect a premium on behalf of the broker, and as between the insured and the broker, the broker shall be considered to have received the premium if the premium payment has been made to the agent.

Subd. 2. Consequences of receipt. If an eligible surplus lines insurer has assumed a risk, and if the premium for that risk has been received by the broker who placed the insurance, then as between the insurer and the insured, the insurer shall be considered to have received the premium due to it for the coverage and shall be liable to the insured for any loss covered by the insurance and for the unearned premium upon cancellation of the insurance, regardless of whether the broker is indebted to the insurer.

History: 1981 c 221 s 10; 2009 c 178 art 1 s 10; 2011 c 108 s 18,19



Section 60A.206 — QUALIFICATION AS ELIGIBLE SURPLUS LINES INSURER.

Subdivision 1. Insurers to be recognized by commissioner. A surplus lines broker shall place nonadmitted insurance only with insurers which are in a stable and unimpaired financial condition. An insurer recognized by the commissioner as an eligible surplus lines insurer pursuant to subdivision 2 shall be considered to meet the requirements of this subdivision. Recognition as an eligible surplus lines insurer shall be conditioned upon the insurers continued compliance with sections 60A.195 to 60A.209.

Subd. 2. Application for recognition. An insurer not otherwise licensed to engage in the business of insurance in Minnesota may apply for recognition as an eligible surplus lines insurer by filing an application in the form and with the information as reasonably required by the commissioner regarding the insurer's financial stability, reputation, integrity and operating plans, accompanied by a license fee of $500. The commissioner may delegate to an association the power to process and make recommendations on applications for recognition as an eligible surplus lines insurer. Notwithstanding delegation by the commissioner, an applicant may file an application directly with the commissioner.

Subd. 3. Standards to be met by insurers. (a) The commissioner shall recognize the insurer as an eligible surplus lines insurer when satisfied that the insurer is in a stable, unimpaired financial condition and that the insurer is qualified to provide coverage in compliance with sections 60A.195 to 60A.209. If filed with full supporting documentation before July 1 of any year, applications submitted under subdivision 2 shall be acted upon by the commissioner before December 31 of the year of submission.

(b) The commissioner shall not authorize a foreign insurer as an eligible surplus lines insurer unless the insurer:

(1) is domiciled within a United States jurisdiction and authorized to write the type of insurance in its domiciliary jurisdiction; and

(2) has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(i) the minimum capital and surplus requirements under the laws of Minnesota; or

(ii) $15,000,000.

The requirements of item (i) may be satisfied by an insurer's possessing less than the minimum capital and surplus upon an affirmative finding of acceptability by the commissioner. The finding shall be based upon factors such as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. In no event shall the commissioner make an affirmative finding of acceptability when the surplus lines insurer's capital and surplus is less than $4,500,000.

(c) Eligible surplus lines insurers domiciled within the United States shall file an annual statement and an annual financial audit, under the terms and conditions of section 60A.13, subdivisions 1, 3a, and 6, and are subject to the penalties of section 72A.061, and are subject to section 60A.03, subdivision 5, in regard to those requirements. The commissioner also has the powers provided in section 60A.13, subdivision 2, in regard to eligible surplus lines insurers.

(d) Eligible surplus lines insurers domiciled outside the United States shall file an annual statement on the standard nonadmitted insurers information office financial reporting format as prescribed by the National Association of Insurance Commissioners and an annual financial audit performed by an independent accounting firm. The commissioner shall not prohibit a surplus lines broker from placing nonadmitted insurance with, or procuring nonadmitted insurance from, an alien insurer that is included on the Quarterly Listing of Alien Insurers maintained by the National Association of Insurance Commissioners International Insurers Department.

Subd. 4. Removal of insurers. When the commissioner considers it necessary, the commissioner may request information about or examine the affairs of any eligible surplus lines insurer at the expense of the insurer, to determine whether the insurer should continue to remain on the list of eligible surplus lines insurers. If the commissioner determines that it is in the public interest to remove an insurer from the list because the insurer no longer meets the requirements of sections 60A.195 to 60A.209, or is no longer qualified to provide coverage under sections 60A.195 to 60A.209, the commissioner shall do so. If an insurer removed from the list desires a hearing pursuant to the Administrative Procedure Act, the hearing shall be scheduled within 30 days following request for the hearing.

Subd. 5. Trust fund to be maintained. Before recognition as an eligible surplus lines insurer in this state, an alien insurer shall maintain a trust fund in the United States in cash, marketable securities, or other substantially equivalent instruments of at least $1,500,000 with a United States bank which is a member of the Federal Reserve System or which is on deposit with regulatory authorities in this or another state for the benefit of all United States policyholders and beneficiaries. A trust fund required under this subdivision shall not have an expiration date which is at any time less than five years in the future, on a continuing basis.

Subd. 6. Alternative means of compliance. Subdivisions 3 and 5 shall not apply to a group including incorporated and unincorporated, individual alien insurers which, in place of the requirements prescribed in subdivisions 3 and 5, maintain assets as provided in subdivision 3 and hold in trust for all policyholders and beneficiaries in the United States not less than $50,000,000 in the aggregate. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and must be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

Subd. 7. Appointment of agent for service of process. Each eligible surplus lines insurer shall appoint the commissioner as its resident agent, for purposes of service of process.

History: 1981 c 221 s 11; 1986 c 444; 1987 c 358 s 95; 1992 c 564 art 1 s 23; 1994 c 426 s 8; 1994 c 485 s 11; 2011 c 108 s 20,21; 2012 c 187 art 1 s 11



Section 60A.207 — POLICIES TO INCLUDE NOTICE.

Each policy, cover note, or instrument evidencing nonadmitted insurance from an eligible surplus lines insurer which is delivered to an insured or a representative of an insured shall have printed, typed, or stamped upon its face in not less than 10 point type, the following notice: "THIS INSURANCE IS ISSUED PURSUANT TO THE MINNESOTA SURPLUS LINES INSURANCE ACT. THE INSURER IS AN ELIGIBLE SURPLUS LINES INSURER BUT IS NOT OTHERWISE LICENSED BY THE STATE OF MINNESOTA. IN CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED." This notice shall not be covered or concealed in any manner.

History: 1981 c 221 s 12; 2006 c 204 s 5; 2011 c 108 s 22



Section 60A.208 — BROKER ASSOCIATION.

Subdivision 1. Broker's right to associate. Surplus lines brokers may associate and the commissioner may register the association for one or more of the following purposes:

(a) advising the commissioner as to the availability of nonadmitted insurance coverage and market practices and standards for nonadmitted insurers and brokers;

(b) collecting and furnishing records and statistics; or

(c) submitting recommendations regarding administration of sections 60A.195 to 60A.209.

Subd. 2. Filing requirements. (a) Each association shall file with the commissioner for approval all of the following:

(1) a copy of the association's constitution and articles of agreement or association, or the association's certificate of incorporation and bylaws and any rules governing the association's activities; and

(2) an agreement that, as a condition of continued registration under subdivision 1, the commissioner may examine the association.

(b) Each association shall file with the commissioner and keep current all of the following:

(1) a list of members; and

(2) the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued by the commissioner may be served.

Subd. 3. Commissioner's powers; suspension of registration. The commissioner may refuse to register, or may suspend or revoke the registration of an association for any of the following reasons:

(a) it reasonably appears that the association will not be able to carry out the purposes of sections 60A.195 to 60A.209;

(b) the association fails to maintain and enforce rules which will assure that members of the association and persons associated with those members comply with sections 60A.195 to 60A.209, other applicable chapters of the insurance laws and rules promulgated under either;

(c) the rules of the association do not assure a fair representation of its members in the selection of directors and in the administration of its affairs;

(d) the rules of the association do not provide for an equitable allocation of reasonable dues, fees, and other charges among members;

(e) the rules of the association impose a burden on competition; or

(f) the association fails to meet other applicable requirements prescribed in sections 60A.195 to 60A.209.

Subd. 4. Membership limited to brokers. An association shall deny membership to any person who is not a broker.

Subd. 5. Association is voluntary. No broker may be compelled to join an association as a condition of receiving a license or continuing to be licensed under sections 60A.195 to 60A.209.

Subd. 6. Financial statement to be filed. Each association shall annually file a certified audited financial statement.

Subd. 7. Reports and recommendations by the association. An association may submit reports and make recommendations to the commissioner regarding the financial condition of any eligible surplus lines insurer. These reports and recommendations shall not be considered to be public information. There shall not be liability on the part of, or a cause of action of any nature shall not arise against, eligible surplus lines insurers, the association or its agents or employees, the directors, or the commissioner or authorized representatives of the commissioner, for statements made by them in any reports or recommendations made under this subdivision.

Subd. 8. Operating assessment. (a) Upon request from the association, the commissioner may approve the levy of an assessment of not more than one-half of one percent of premiums charged pursuant to sections 60A.195 to 60A.209 for operation of the association to the extent that the operation relieves the commissioner of duties otherwise required of the commissioner pursuant to sections 60A.195 to 60A.209. Any assessment so approved may be subtracted from the premium tax owed by the broker under chapter 297I.

(b) The association may revoke the membership and the commissioner may revoke the license in this state, of any broker who fails to pay an assessment when due, if the assessment has been approved by the commissioner.

History: 1981 c 221 s 13; 2000 c 394 art 2 s 7; 2011 c 108 s 23



Section 60A.2085 — SURPLUS LINES ASSOCIATION OF MINNESOTA.

Subdivision 1. Association created; duties. There is hereby created a nonprofit association to be known as the Surplus Lines Association of Minnesota. The association is not a state agency for purposes of chapter 16A, 16B, 16C, or 43A. All surplus lines brokers are members of this association. Section 60A.208 does not apply to the association created pursuant to the provisions of this section. The association shall perform its functions under the plan of operation established under subdivision 3 and must exercise its powers through a board of directors established under subdivision 2 as set forth in the plan of operation. The association shall be authorized and have the duty to:

(1) receive, record, and stamp all nonadmitted insurance documents that surplus lines brokers are required to file with the association;

(2) prepare and deliver monthly to the commissioners of revenue and commerce a report regarding surplus lines business. The report must include a list of all the business procured during the preceding month, in the form the commissioners prescribe;

(3) educate its members regarding the surplus lines law of this state including insurance tax responsibilities and the rules and regulations of the commissioners of revenue and commerce relative to nonadmitted insurance;

(4) communicate with organizations of agents, brokers, and admitted insurers with respect to the proper use of the surplus lines market;

(5) employ and retain persons necessary to carry out the duties of the association;

(6) borrow money necessary to effect the purposes of the association and grant a security interest or mortgage in its assets, including the stamping fees charged pursuant to subdivision 7 in order to secure the repayment of any such borrowed money;

(7) enter contracts necessary to effect the purposes of the association;

(8) provide other services to its members that are incidental or related to the purposes of the association;

(9) form and organize itself as a nonprofit corporation under chapter 317A, with the powers set forth in section 317A.161 that are not otherwise limited by this section or in its articles, bylaws, or plan of operation;

(10) file such applications and take such other action as necessary to establish and maintain the association as tax exempt pursuant to the federal income tax code;

(11) recommend to the commissioner of commerce revisions to Minnesota law relating to the regulation of nonadmitted insurance in order to improve the efficiency and effectiveness of that regulation; and

(12) take other actions reasonably required to implement the provisions of this section.

Subd. 2. Board of directors. (a) The commissioner shall appoint an interim board of five directors within 30 days of May 30, 2008. The interim board must:

(1) establish a plan of operation within 60 days after the appointment of the interim board;

(2) create a stamping office that is operational no later than December 31, 2008; and

(3) conduct an election for a board of directors by the membership after December 31, 2008, and no later than one year after the appointment of the interim board.

(b) Once the responsibilities of the interim board in paragraph (a) are fulfilled, the association shall function through a board of directors composed of the following:

(1) one director appointed by the commissioner of revenue;

(2) one director appointed by the commissioner of commerce; and

(3) at least five but no more than seven directors elected by the members. The elected directors must be members of the association.

Directors may serve until their successors are appointed or elected and their terms are completed as outlined in the plan of operation.

Subd. 3. Plan of operation. (a) The plan of operation shall provide for the formation, operation, and governance of the association as a nonprofit corporation under chapter 317A. The plan of operation must provide for the election of a board of directors by the members of the association. The board of directors shall elect officers as provided for in the plan of operation. The plan of operation shall establish the manner of voting and may weigh each member's vote to reflect the annual nonadmitted insurance premium written by the member. Members employed by the same or affiliated employers may consolidate their premiums written and delegate an individual officer or partner to represent the member in the exercise of association affairs, including service on the board of directors.

(b) The plan of operation shall provide for an independent audit once each year of all the books and records of the association and a report of such independent audit shall be made to the board of directors, the commissioner of revenue, and the commissioner of commerce, with a copy made available to each member to review at the association office.

(c) The plan of operation and any amendments to the plan of operation shall be submitted to the commissioner and shall be effective upon approval in writing by the commissioner. The association and all members shall comply with the plan of operation or any amendments to it. Failure to comply with the plan of operation or any amendments shall constitute a violation for which the commissioner may issue an order requiring discontinuance of the violation.

(d) If the interim board of directors fails to submit a suitable plan of operation within 60 days following the creation of the interim board, or if at any time thereafter the association fails to submit required amendments to the plan, the commissioner may submit to the association a plan of operation or amendments to the plan, which the association must follow. The plan of operation or amendments submitted by the commissioner shall continue in force until amended by the commissioner or superseded by a plan of operation or amendment submitted by the association and approved by the commissioner. A plan of operation or an amendment submitted by the commissioner constitutes an order of the commissioner.

Subd. 4. Reporting requirement. The association shall file with the commissioner:

(1) a copy of its plan of operation and any amendments to it;

(2) a current list of its members revised at least annually; and

(3) the name and address of a member of the board residing in this state upon whom notices or orders of the commissioner or processes issued at the direction of the commissioner may be served.

Subd. 5. Examination. The commissioner shall, at such times as deemed necessary, make or cause to be made an examination of the association. The officers, managers, agents, and employees of the association may be examined at any time, under oath, and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. The commissioner shall furnish a copy of the examination report to the association. If the commissioner finds the association to be in violation of this section, the commissioner may issue an order requiring the discontinuance of the violation.

Subd. 6. Immunity. There shall be no liability on the part of and no causes of action of any nature shall arise against the association, its directors, officers, agents, or employees for any action taken or omitted by them in the performance of their powers and duties under this section, absent gross negligence or willful misconduct.

Subd. 7. Stamping fee. The services performed by the association shall be funded by a stamping fee assessed for each premium-bearing document submitted to the association. The stamping fee shall be established by the board of directors of the association from time to time. The stamping fee shall be paid by the insured to the surplus lines broker and remitted to the association by the surplus lines broker in the manner established by the association.

Subd. 8. Data classification. Unless otherwise classified by statute, a temporary classification under section 13.06, or federal law, information obtained by the commissioner from the association is public, except that any data identifying insureds or the Social Security number of a broker or any information derived therefrom is private data on individuals or nonpublic data as defined in section 13.02, subdivisions 9 and 12.

History: 2008 c 366 art 17 s 2; 2009 c 178 art 1 s 11-14; 2011 c 108 s 24-27



Section 60A.2086 — LICENSEE'S DUTY TO SUBMIT DOCUMENTS; PENALTY.

Subdivision 1. Submission of documents to Surplus Lines Association of Minnesota; certification. (a) A surplus lines broker shall submit every insurance policy or contract issued under the broker's license to the Surplus Lines Association of Minnesota for recording and stamping. The submission and stamping must be effected through electronic means. The submission must include:

(1) the name of the insured;

(2) a description and location of the insured property or risk;

(3) the amount insured;

(4) the gross premiums charged or returned;

(5) the name of the nonadmitted insurer from whom coverage has been procured;

(6) the kind or kinds of insurance procured; and

(7) the amount of premium subject to tax.

(b) The submission of insurance policies or contracts to the Surplus Lines Association of Minnesota constitutes a certification by the surplus lines broker, or by the insurance producer who presented the risk to the surplus lines broker for placement as a surplus lines risk, that the insurance policies or contracts were procured in accordance with sections 60A.195 to 60A.209.

Subd. 2. Stamping requirement; penalty. (a) It shall be unlawful for an insurance agent, broker, or surplus lines broker to deliver in this state any nonadmitted insurance policy or contract unless the insurance document is stamped by the association. A surplus lines broker's failure to comply with the requirements of this subdivision shall not affect the validity of the coverage.

(b) Any insurance agent or surplus lines broker who delivers in this state any insurance policy or contract that has not been stamped by the association shall be subject to a penalty payable to the commissioner as follows:

(1) $50 for delivery of the first unstamped policy;

(2) $250 for delivery of a second unstamped policy; and

(3) $1,000 per policy for delivery of any additional unstamped policies.

History: 2008 c 366 art 17 s 3; 2011 c 108 s 28,29



Section 60A.209 — INSURANCE PROCURED FROM INELIGIBLE INSURERS.

Subdivision 1. Authorization; regulation. A resident of this state may obtain insurance from an ineligible surplus lines insurer in this state through a surplus lines broker. The broker shall first attempt to place the insurance with a licensed insurer, or if that is not possible, with an eligible surplus lines insurer. If coverage is not obtainable from a licensed insurer or an eligible surplus lines insurer, the broker shall certify to the commissioner, on a form prescribed by the commissioner, that these attempts were made. Upon obtaining coverage from an ineligible surplus lines insurer, the broker shall:

(a) Have printed, typed, or stamped in red ink upon the face of the policy in not less than 10-point type the following notice: "THIS INSURANCE IS ISSUED PURSUANT TO THE MINNESOTA SURPLUS LINES INSURANCE ACT. THIS INSURANCE IS PLACED WITH AN INSURER THAT IS NOT LICENSED BY THE STATE NOR RECOGNIZED BY THE COMMISSIONER OF COMMERCE AS AN ELIGIBLE SURPLUS LINES INSURER. IN CASE OF ANY DISPUTE RELATIVE TO THE TERMS OR CONDITIONS OF THE POLICY OR THE PRACTICES OF THE INSURER, THE COMMISSIONER OF COMMERCE WILL NOT BE ABLE TO ASSIST IN THE DISPUTE. IN CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED." The notice may not be covered or concealed in any manner; and

(b) Collect from the insured appropriate premium taxes, as provided under chapter 297I, and report the transaction to the commissioner of revenue on a form prescribed by the commissioner. If the insured fails to pay the taxes when due, the insured shall be subject to a civil fine of not more than $3,000, plus accrued interest from the inception of the insurance.

Subd. 2. Penalty. Except as provided in this section, a person who assists or in any manner aids directly or indirectly in the procurement of insurance from an ineligible surplus lines insurer in this state is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than $1,000, or both.

Subd. 3. Duty to report. Each insured in this state who procures, causes to be procured, or continues or renews insurance with an ineligible surplus lines insurer or any self-insurer in this state who procures or continues excess of loss, catastrophe, or other insurance upon a subject of insurance resident, located, or to be performed within this state, other than insurance procured pursuant to section 60A.201 or subdivision 1 must file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

Subd. 4. [Repealed, 2000 c 394 art 2 s 28]

Subd. 5. [Repealed, 2000 c 394 art 2 s 28]

Subd. 6. Ineligible surplus lines insurers; liability on policies or contracts. Except with respect to placement pursuant to section 60A.198, subdivision 4, if an ineligible insurer offering benefits under a written contract which constitutes the transaction of insurance or which offers benefits substantially similar to benefits under policies of insurance, whether or not the benefits are identified or described as insurance, fails to pay a claim or loss within the provision of the contract, any person who assisted or aided, directly or indirectly, in the procurement of the contract shall be liable to the person to whom the obligations are owed for the full amount of the claim or loss, in the manner provided by the contract.

History: 1981 c 221 s 14; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1987 c 268 art 2 s 11,12; 2000 c 394 art 2 s 8; 2010 c 389 art 6 s 1; 2011 c 108 s 30



Section 60A.2095 — CONSTRUCTION.

Nothing in sections 60A.195 to 60A.209 shall be construed to permit the state to impose requirements beyond those granted by the Liability Risk Retention Act, Public Law 99-563.

History: 1987 c 337 s 13



Section 60A.21 — UNAUTHORIZED INSURERS PROCESS ACT.

Subdivision 1. Purpose. The purpose of the Unauthorized Insurers Process Act is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define for the purpose of this statute what constitutes doing business in this state and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, chapter 20, 1st Session, section 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

Subd. 2. Service of process upon unauthorized insurer. (1) Any of the following acts in this state effected by mail or otherwise by an unauthorized foreign or alien insurer: (a) the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; (b) the solicitation of applications for such contracts; (c) the collection of premiums, membership fees, assessments, or other considerations for such contracts; or (d) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner of commerce and the commissioner's successor or successors in office to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

(2) Such service of process shall be made in compliance with section 45.028, subdivision 2.

(3) Service of process in any such action, suit, or proceeding shall in addition to the manner provided in clause (2) of this subdivision be valid if served upon any person within this state who, in this state on behalf of such insurer, is: (a) soliciting insurance, or (b) making, issuing, or delivering any contract of insurance, or (c) collecting or receiving any premium, membership fee, assessment, or other consideration for insurance; and if a copy of such process is sent within ten days thereafter by certified mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant and the defendant's receipt, or the receipt issued by the post office with which the letter is certified showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the administrator of the court in which such action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.

(4) No plaintiff or complainant shall be entitled to a judgment by default under this subdivision until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(5) Nothing in this subdivision contained shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.

(6) The provisions of this section shall not apply to surplus line insurance lawfully effectuated under Minnesota law, or to reinsurance, nor to any action or proceeding against an unauthorized insurer arising out of:

(a) wet marine and transportation insurance;

(b) insurance on or with respect to subjects located, resident, or to be performed wholly outside this state, or on or with respect to vehicles or aircraft owned and principally garaged outside this state;

(c) insurance on property or operations of railroads engaged in interstate commerce; or

(d) insurance on aircraft or cargo of such aircraft, or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of such aircraft, where the policy or contract contains a provision designating the commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or where the insurer enters a general appearance in any such action.

Subd. 3. Defense of action by unauthorized insurer. (1) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it such unauthorized insurer shall: (a) Deposit with the administrator of the court in which such action, suit, or proceeding is pending cash or securities or file with such administrator a bond with good and sufficient sureties to be approved by the court in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (b) procure a certificate of authority to transact the business of insurance in this state.

(2) The court in any action, suit, or proceeding in which service is made in the manner provided in clauses (2) or (3) of subdivision 2 hereof, may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of clause (1) of this subdivision and to defend such action.

(3) Nothing in clause (1) is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in clauses (2) and (3) of subdivision 2 hereof on the ground either (a) that such unauthorized insurer has not done any of the acts enumerated in clause (1) of subdivision 2 hereof, or (b) that the person on whom service was made pursuant to clause (3) of subdivision 2 hereof, was not doing any of the acts therein enumerated.

Subd. 4. Attorney fees and judgment. In any action hereunder against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

Subd. 5. Constitutionality. If any provision of this section or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this section are declared to be severable.

Subd. 6. Citation. This section may be cited as the "Unauthorized Insurers Process Act."

History: 1967 c 395 art 1 s 21; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 592 s 42; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 4; 1994 c 485 s 12; 1994 c 632 art 4 s 26



Section 60A.22 — SPECIAL PROVISIONS AS TO STOCK COMPANIES; STOCKHOLDERS, OFFICERS, DIRECTORS AND INVESTORS.

Subdivision 1. Shareholders' rights. (1) If an insurance corporation has given notice to shareholders of a proposal to amend the articles of incorporation, which proposed amendment would substantially change the corporate purposes or would extend the duration of the corporation, a shareholder may, at any time prior to the date of the meeting at which such proposed amendment is to be voted upon, file a written objection to such amendment in the office of the secretary or president of the corporation and demand payment for shares held; provided, that such demand shall be of no force and effect if such shareholder votes in favor of the amendment, or at any time consents thereto in writing, or if the proposed amendment be not in fact effected.

(2) If, after such a demand by a shareholder, the corporation and the shareholder cannot agree upon the fair cash value of the shares at the time such amendment was authorized, such value shall be determined by three disinterested appraisers, one of whom shall be named by the shareholder, another by the corporation, and the third by the two thus chosen. The determination of a majority of the appraisers in good faith made shall be final, and if the amount so determined is not paid by the corporation within 30 days after it is made, such amount may be recovered in an action by the shareholder against the corporation. The corporation shall not be required to make payment of such amount except upon transfer to it of the shares for which such payment was demanded and upon surrender of the certificate or certificates evidencing the same.

(3) A shareholder shall not be entitled to payment for shares under the provisions of this subdivision unless the value of the corporate assets which would remain after such payment would be at least equal to the aggregate amount of its debts and liabilities exclusive of stated capital.

Subd. 2. Transactions of principal stockholders, directors, and officers in equity securities. (1) Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of commerce on or before January 31, 1966, or within ten days after becoming such beneficial owner, director, or officer, a statement, in such form as the commissioner of commerce may prescribe, of the amount of all equity securities of such company of which that person is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner of commerce a statement, in such form as the commissioner of commerce may prescribe, indicating ownership at the close of the calendar month and such changes in ownership as may have occurred during such calendar month.

(2) For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of that person's relationship to such company, any profit realized by that person from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This clause shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner of commerce by rules may exempt as not comprehended within the purpose of this clause.

(3) It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or that person's principal (a) does not own the security sold, or (b) if owning the security, does not deliver it against such sale within 20 days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this clause on proving, notwithstanding the exercise of good faith , the inability to make such delivery or deposit within such time, or without causing undue inconvenience or expense.

(4) The provisions of clause (2) shall not apply to any purchase and sale, or sale and purchase, and the provisions of clause (3) shall not apply to any sale, of any equity security of a domestic stock insurance company not then or theretofore held by the person in an investment account, by a dealer in the ordinary course of business and incident to the establishment or maintenance by the person of a primary or secondary market, otherwise than on an exchange as defined in the federal Securities Exchange Act of 1934, for such security. The commissioner of commerce may, by such rules as the commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(5) The provisions of this subdivision shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the commissioner of commerce may adopt in order to carry out the purposes of this subdivision.

Subd. 3. Regulation of proxies, consents, and authorizations. (1) It shall be unlawful for any person, in contravention of such rules as the commissioner of commerce may prescribe as necessary or appropriate in the public interest or for the protection of investors, to solicit or to permit the use of that person's name to solicit any proxy or consent or authorization in respect of any equity security of a domestic stock insurance company.

(2) Unless proxies, consents, or authorizations in respect of an equity security of a domestic stock insurance company are solicited by or on behalf of the management of such company from the holders of record of such security in accordance with the rules prescribed under clause (1), prior to any annual or other meeting of the holders of such security, such company shall, in accordance with such rules as the commissioner of commerce may prescribe as necessary or appropriate in the public interest or for the protection of investors, if required thereby, file with the commissioner of commerce and transmit to all holders of record of such security information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.

Subd. 4. Securities excepted. The provisions of subdivisions 2 and 3 hereof shall not apply to equity securities of a domestic stock insurance company if (a) any equity security of such company shall be registered, or shall be required to be registered, pursuant to section 12 of the federal Securities Exchange Act of 1934, or if (b) such company shall not have equity securities held of record by 100 or more persons on the last day of the year next preceding the year in which the provisions of subdivisions 2 and 3 hereof would apply except for the provisions of this clause (b).

Subd. 5. Rules. The commissioner of commerce shall have the power to make such rules as may be necessary for the execution of the functions vested in the commissioner by subdivisions 2 and 3 hereof, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within the commissioner's jurisdiction. No provision of subdivisions 2 and 3 hereof imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the commissioner of commerce, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

Subd. 6. Definitions. (1) The term "equity security" when used in this section means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner of commerce shall deem to be of similar nature and consider necessary or appropriate, by such rules as the commissioner may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(2) The term "domestic stock insurance company" when used in this section includes a domestic stock and mutual insurance company as defined in sections 66A.36 to 66A.43.

History: 1967 c 395 art 1 s 22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 2005 c 69 art 2 s 18



Section 60A.23 — MISCELLANEOUS.

Subdivision 1. Liability of directors and officers generally. If a company be at any time under liability for losses exceeding its net assets, and the president and directors, or any of them, knowing it, directly or indirectly, issue or consent to the issue of further insurance, each shall be personally liable for any loss under this insurance; and if any of them insures or allows to be insured on a single risk a larger sum than is authorized by law, that person shall be personally liable for any loss thereon above the amount which might lawfully be insured.

Subd. 2. Liability of directors and officers of mutual company. No director or other officer of any mutual company shall, officially or privately, guarantee a policyholder thereof against an assessment to which the policyholder would otherwise be liable. When the directors of any mutual company fail for 30 days after entry of any judgment, or for six months after the accruing of any other indebtedness against it, to levy and deliver for collection any assessment required by law for payment thereof, or to apply the proceeds thereof in either case, each shall be personally liable for the amount thereof, and for all debts and claims then outstanding or which may accrue until the assessment shall be levied and put in process of collection. When the treasurer unreasonably fails to collect and properly apply the proceeds of any such assessment the treasurer shall be personally liable, not exceeding the total assessment, to any person entitled thereto, and shall be repaid only out of funds thereafter collected thereon.

Subd. 3. Conflict of interest and compensation in mutual fire company. No officer or other person employed to determine the character of a risk, and decide the question of its acceptance by any mutual fire company other than a town or farmers company, shall receive a commission or other payment therefrom, but that person's compensation shall be by fixed salary and such share, if any, of the net profits as the directors may determine; and such officer or person shall not be an employee of any other officer or agent of the company, nor interested in the officer's or agent's business.

Subd. 4. Dividends; limitations. Domestic stock companies shall follow the dividend limitation and reporting requirements set forth in chapter 60D.

Subd. 5. Provisions as to fidelity and surety companies. (1) Requirements and acceptability. No company for guaranteeing the fidelity of persons in fiduciary positions, public or private, or for acting as surety, shall transact any business in this state until it shall have satisfied the commissioner that it has complied with all the provisions of law and obtained the commissioner's certificate to that effect. Thereupon it shall be authorized to execute as sole or joint surety any bond, undertaking, or recognizance which, by any municipal or other law, or by the rules or regulations of any municipal or other board, body, organization, or officer, is required or permitted to be made, given, tendered, or filed for the security or protection of any person, corporation, or municipality, or any department thereof, or of any other organization, conditioned for the doing or omitting of anything in such bond or other instrument specified or provided; and any and all courts, judges, officers, and heads of departments, boards, and municipalities required or permitted to accept or approve of the sufficiency of any such bond or instrument may in their discretion accept the same when executed, or the conditions thereof guaranteed solely or jointly by any such company, and the same shall be in all respects full compliance with every law or other provisions for the execution or guaranty by one surety or by two or more sureties, or that sureties shall be residents or householders, or landowners, or all or either.

(2) Limits of risk. No fidelity or surety company shall insure or reinsure in a single risk, less any portion thereof reinsured, a larger sum than one-tenth of its net assets.

Subd. 6. Company's principal place of business to be designated. When a company establishes any agency in a place other than that of its principal place of business, all signs, cards, pamphlets, or other printed matter issued shall designate such principal place.

Subd. 7. [Repealed, 1989 c 330 s 37]

Subd. 8. Self-insurance or insurance plan administrators who are vendors of risk management services. (1) Scope. This subdivision applies to any vendor of risk management services and to any entity which administers, for compensation, a self-insurance or insurance plan. This subdivision does not apply (a) to an insurance company authorized to transact insurance in this state, as defined by section 60A.06, subdivision 1, clauses (4) and (5); (b) to a service plan corporation, as defined by section 62C.02, subdivision 6; (c) to a health maintenance organization, as defined by section 62D.02, subdivision 4; (d) to an employer directly operating a self-insurance plan for its employees' benefits; (e) to an entity which administers a program of health benefits established pursuant to a collective bargaining agreement between an employer, or group or association of employers, and a union or unions; or (f) to an entity which administers a self-insurance or insurance plan if a licensed Minnesota insurer is providing insurance to the plan and if the licensed insurer has appointed the entity administering the plan as one of its licensed agents within this state.

(2) Definitions. For purposes of this subdivision the following terms have the meanings given them.

(a) "Administering a self-insurance or insurance plan" means (i) processing, reviewing or paying claims, (ii) establishing or operating funds and accounts, or (iii) otherwise providing necessary administrative services in connection with the operation of a self-insurance or insurance plan.

(b) "Employer" means an employer, as defined by section 62E.02, subdivision 2.

(c) "Entity" means any association, corporation, partnership, sole proprietorship, trust, or other business entity engaged in or transacting business in this state.

(d) "Self-insurance or insurance plan" means a plan for the benefit of employees or members of an association providing life, medical or hospital care, accident, sickness or disability insurance, or pharmacy benefits, or a plan providing liability coverage for any other risk or hazard, which is or is not directly insured or provided by a licensed insurer, service plan corporation, or health maintenance organization.

(e) "Vendor of risk management services" means an entity providing for compensation actuarial, financial management, accounting, legal or other services for the purpose of designing and establishing a self-insurance or insurance plan for an employer.

(3) License. No vendor of risk management services or entity administering a self-insurance or insurance plan may transact this business in this state unless it is licensed to do so by the commissioner. An applicant for a license shall state in writing the type of activities it seeks authorization to engage in and the type of services it seeks authorization to provide. The license may be granted only when the commissioner is satisfied that the entity possesses the necessary organization, background, expertise, and financial integrity to supply the services sought to be offered. The commissioner may issue a license subject to restrictions or limitations upon the authorization, including the type of services which may be supplied or the activities which may be engaged in. The license fee is $1,500 for the initial application and $1,500 for each three-year renewal. All licenses are for a period of three years.

(4) Regulatory restrictions; powers of the commissioner. To assure that self-insurance or insurance plans are financially solvent, are administered in a fair and equitable fashion, and are processing claims and paying benefits in a prompt, fair, and honest manner, vendors of risk management services and entities administering insurance or self-insurance plans are subject to the supervision and examination by the commissioner. Vendors of risk management services, entities administering insurance or self-insurance plans, and insurance or self-insurance plans established or operated by them are subject to the trade practice requirements of sections 72A.19 to 72A.30. In lieu of an unlimited guarantee from a parent corporation for a vendor of risk management services or an entity administering insurance or self-insurance plans, the commissioner may accept a surety bond in a form satisfactory to the commissioner in an amount equal to 120 percent of the total amount of claims handled by the applicant in the prior year. If at any time the total amount of claims handled during a year exceeds the amount upon which the bond was calculated, the administrator shall immediately notify the commissioner. The commissioner may require that the bond be increased accordingly.

No contract entered into after July 1, 2001, between a licensed vendor of risk management services and a group authorized to self-insure for workers' compensation liabilities under section 79A.03, subdivision 6, may take effect until it has been filed with the commissioner, and either (1) the commissioner has approved it or (2) 60 days have elapsed and the commissioner has not disapproved it as misleading or violative of public policy.

(5) Rulemaking authority. To carry out the purposes of this subdivision, the commissioner may adopt rules pursuant to sections 14.001 to 14.69. These rules may:

(a) establish reporting requirements for administrators of insurance or self-insurance plans;

(b) establish standards and guidelines to assure the adequacy of financing, reinsuring, and administration of insurance or self-insurance plans;

(c) establish bonding requirements or other provisions assuring the financial integrity of entities administering insurance or self-insurance plans; or

(d) establish other reasonable requirements to further the purposes of this subdivision.

History: 1967 c 395 art 1 s 23; Ex1967 c 1 s 6; 1969 c 497 s 1; 1975 c 145 s 1; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1978 c 465 s 8; 1980 c 528 s 1; 1Sp1981 c 4 art 2 s 44,45; 1982 c 424 s 130; 1983 c 154 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 8; 1984 c 592 s 43; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 14; 1987 c 358 s 96; 1990 c 422 s 10; 1992 c 564 art 4 s 4; 1993 c 299 s 6; 1994 c 425 s 5; 1995 c 233 art 2 s 56; 1995 c 258 s 5; 1997 c 200 art 1 s 41; 1999 c 223 art 2 s 5; 2001 c 215 s 7; 2004 c 228 art 2 s 1; 2005 c 132 s 3; 2009 c 178 art 1 s 15



Section 60A.235 — STANDARDS FOR DETERMINING WHETHER CONTRACTS ARE HEALTH PLAN CONTRACTS OR STOP LOSS CONTRACTS.

Subdivision 1. Findings and purpose. The purpose of this section is to establish a standard for the determination of whether an insurance policy or other evidence or coverage should be treated as a policy of accident and sickness insurance or a stop loss policy for the purpose of the regulation of the business of insurance. The laws regulating the business of insurance in Minnesota impose distinctly different requirements upon accident and sickness insurance policies and stop loss policies. In particular, the regulation of accident and sickness insurance in Minnesota includes measures designed to reform the health insurance market, to minimize or prohibit selective rating or rejection of employee groups or individual group members based upon health conditions, and to provide access to affordable health insurance coverage regardless of preexisting health conditions. The health care reform provisions enacted in Minnesota will only be effective if they are applied to all insurers and health carriers who in substance, regardless of purported form, engage in the business of issuing health insurance coverage to employees of an employee group. This section applies to insurance companies and health carriers and the policies or other evidence of coverage that they issue. This section does not apply to employers or the benefit plans they establish for their employees.

Subd. 2. Definitions. For purposes of this section, the terms defined in this subdivision have the meanings given.

(a) "Attachment point" means the claims amount incurred by an insured group beyond which the insurance company or health carrier incurs a liability for payment.

(b) "Direct coverage" means coverage under which an insurance company or health carrier assumes a direct obligation to an individual, under the policy or evidence of coverage, with respect to health care expenses incurred by the individual or a member of the individual's family.

(c) "Expected claims" means the amount of claims that, in the absence of a stop loss policy or other insurance or evidence of coverage, are projected to be incurred by an employer-sponsored plan covering health care expenses.

(d) "Expected plan claims" means the expected claims less the projected claims in excess of the specific attachment point, adjusted to be consistent with the employer's aggregate contract period.

(e) "Health plan" means a health plan as defined in section 62A.011 and includes group coverage regardless of the size of the group.

(f) "Health carrier" means a health carrier as defined in section 62A.011.

Subd. 3. Health plan policies issued as stop loss coverage. (a) An insurance company or health carrier issuing or renewing an insurance policy or other evidence of coverage, that provides coverage to an employer for health care expenses incurred under an employer-sponsored plan provided to the employer's employees, retired employees, or their dependents, shall issue the policy or evidence of coverage as a health plan if the policy or evidence of coverage:

(1) has a specific attachment point for claims incurred per individual that is lower than $20,000; or

(2) has an aggregate attachment point, for groups of 50 or fewer, that is lower than the greater of:

(i) $4,000 times the number of group members;

(ii) 120 percent of expected claims; or

(iii) $20,000; or

(3) has an aggregate attachment point for groups of 51 or more that is lower than 110 percent of expected claims.

(b) An insurer shall determine the number of persons in a group, for the purposes of this section, on a consistent basis, at least annually. Where the insurance policy or evidence of coverage applies to a contract period of more than one year, the dollar amounts set forth in paragraph (a), clauses (1) and (2), must be multiplied by the length of the contract period expressed in years.

(c) The commissioner may adjust the constant dollar amounts provided in paragraph (a), clauses (1), (2), and (3), on January 1 of any year, based upon changes in the medical component of the Consumer Price Index (CPI). Adjustments must be in increments of $100 and must not be made unless at least that amount of adjustment is required. The commissioner shall publish any change in these dollar amounts at least six months before their effective date.

(d) A policy or evidence of coverage issued by an insurance company or health carrier that provides direct coverage of health care expenses of an individual including a policy or evidence of coverage administered on a group basis is a health plan regardless of whether the policy or evidence of coverage is denominated as stop loss coverage.

Subd. 3a. Actuarial certification. An insurer shall file with the commissioner annually on or before March 15, an actuarial certification certifying that the insurer is in compliance with this section and section 60A.236. The certification shall be in a form and manner, and shall contain information, specified by the commissioner. A copy of the certification shall be retained by the insurer at its principal place of business.

Subd. 4. Compliance. (a) An insurance company or health carrier that is required to issue a policy or evidence of coverage as a health plan under this section shall, even if the policy or evidence of coverage is denominated as stop loss coverage, comply with all the laws of this state that apply to the health plan, including, but not limited to, chapters 62A, 62C, 62D, 62E, 62L, and 62Q.

(b) With respect to an employer who had been issued a policy or evidence of coverage denominated as stop loss coverage before August 1, 2009, compliance with this section is required as of the first renewal date occurring on or after August 1, 2009, and applies to policies issued or renewed on or after that date.

History: 1995 c 258 s 6; 2009 c 178 art 1 s 16



Section 60A.236 — STOP LOSS REGULATION; SMALL EMPLOYER COVERAGE.

A contract providing stop loss coverage, issued or renewed to a small employer, as defined in section 62L.02, subdivision 26, or to a plan sponsored by a small employer, must include a claim settlement period no less favorable to the small employer or plan than coverage of all claims incurred during the contract period regardless of when the claims are paid.

History: 1995 c 258 s 7



Section 60A.24 — EXEMPTIONS FROM INSURANCE LAWS OF THIS STATE.

The following are exempt from all insurance laws of the state: All organizations listed in section 64B.38 of the laws relating to fraternal benefit societies.

History: 1967 c 395 art 1 s 24; 1985 c 49 s 41; 1992 c 564 art 1 s 54



Section 60A.25 — INSOLVENT COMPANIES.

Subdivision 1. Notification of policyholders. Whenever any foreign or domestic insurance company authorized to transact the business of insurance in Minnesota is adjudicated insolvent, or whenever its policies are declared null and void by court order, the commissioner of commerce shall ascertain the names and last known addresses of all Minnesota policyholders of said company, and shall notify all Minnesota policyholders within 30 days of such adjudication or court order. In the case of foreign insurers authorized to do business in this state, the commissioner of commerce may elect to notify all of the company's licensed agents in Minnesota with a directive that the agents notify all insureds of the company's insolvency or that its policies have been declared null and void.

Subd. 2. Remittance of premiums. Every agency contract written by an insurance company writing property and casualty insurance in Minnesota shall contain or be construed to contain the following provision: "Notwithstanding any other provision of this contract, the obligation of the agent to remit written premiums to the company shall be changed upon the commencement of any administrative or legal proceeding by any state against the carrier regarding its financial condition. After the commencement of the proceedings, the obligation of the agent to remit premiums shall be confined to the premiums earned before the commencement of the proceedings. The agent shall not owe or remit to the company or to the liquidator or receiver any premiums that are unearned as of the date of the commencement of the delinquency proceedings, and any unearned premiums in the possession of the agent on the date shall be returned promptly by the agent to the insured or, with the approval of the insured, be used to purchase new coverage for the insured with a different insurer."

History: 1967 c 368 s 1; 1971 c 527 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 7



Section 60A.26 — SUSPENSION OF INSURERS; NOTIFICATIONS AND REPORTS.

Subdivision 1. Other states. The commissioner of commerce shall notify the insurance departments of all other states whenever, under any law then in effect, the commissioner suspends the right of a foreign or domestic insurer to transact business in this state.

Subd. 2. NAIC. The commissioner of commerce shall report public regulatory actions, investigative information, and complaints to the appropriate reporting system or database of the National Association of Insurance Commissioners.

History: 1967 c 369 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 258 s 8



Section 60A.27 — DISCIPLINE OF INSURER BY ANOTHER STATE; NOTICE TO COMMISSIONER.

Subdivision 1. Requirement. An insurance company licensed to transact business in this state is hereby required to notify the commissioner of commerce within ten business days of the happening of any one or more of the following:

(1) the suspension or revocation of its right to transact business in another state;

(2) the receipt by the insurance company of an order to show why its license should not be suspended or revoked; or

(3) the imposition of a penalty by any other state for any violation of the insurance laws of such other state.

Subd. 2. Penalty. Any insurance company which fails to notify the commissioner of commerce within the time period specified in subdivision 1 is subject to a penalty of not more than $500, or suspension, or both.

History: 1967 c 448 s 1,2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1991 c 325 art 21 s 1



Section 60A.28 — DOCUMENTS FILED WITH COMMISSIONER, VERIFICATION.

The commissioner of commerce may require that any document required by law to be filed with the commissioner, be accompanied by a sworn verification of its contents by a responsible officer of the corporation filing it. The commissioner shall prescribe the form of the verification by rule.

History: 1967 c 457 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 60A.29 — NONPROFIT RISK INDEMNIFICATION TRUST ACT.

Subdivision 1. Title. This section may be cited as the "Nonprofit Risk Indemnification Trust Act."

Subd. 2. Purpose. The purpose of this section is to authorize the establishment of trust funds for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability or for damage or destruction of property, and to regulate the operation of trust funds established under this section.

Subd. 3. Approval of commissioner. No trust fund with the purpose of indemnifying multiple nonprofit beneficiary organizations shall be established without the prior approval of the commissioner of the Department of Commerce. The commissioner shall withhold approval of any trust fund that fails to comply with the provisions and requirements of this section.

Subd. 4. Eligible beneficiaries. No organization, corporation, agency, or program shall be a beneficiary of any trust fund established under this section unless it is exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1954, as amended through December 30, 1985. No trust fund established under this section shall agree to indemnify the state of Minnesota, any political subdivision of the state, or any hospital licensed pursuant to section 144.55. No trust fund established under this section shall indemnify any beneficiary for loss or damage to property permanently located outside the boundaries of this state or for legal liabilities arising from operations or activities occurring outside this state, except where those operations or activities are of a nonroutine nature; provided, however, that this restriction shall not apply to a beneficiary which is incorporated under the laws of this state and has its principal office located in this state.

Subd. 5. Ineligible risks. No trust fund established under this section shall indemnify any beneficiary for liabilities incurred under the Workers' Compensation Act, or for benefits provided to employees pursuant to any medical, dental, life, or disability income protection plan.

Subd. 6. Benefit schedules. Every trust fund established under this section shall establish in its bylaws or plan of operation a schedule of benefits, to be approved by the commissioner, governing the indemnification of beneficiaries of the trust. The schedule of benefits shall include all conditions, limitations, and exclusions relevant to indemnification.

Subd. 7. Indemnification agreements. Every trust fund established under this section shall provide each of its beneficiaries with a written indemnification agreement specifying the rights and obligations of the trust fund and the beneficiary under the agreement. Each form of indemnification agreement shall be filed with and approved by the commissioner.

Subd. 8. Contributions. The trust fund shall establish contributions required of beneficiaries necessary to fund the operations of the fund. All contribution schedules shall be filed with and approved by the commissioner prior to use. Contributions must be based on sound actuarial principles and be adequate to fund the operation of the trust fund. Contributions may not be excessive, in relation to the benefits provided, or unfairly discriminatory.

Subd. 9. Risk pooling or sharing agreements prohibited. No trust fund established under this section shall enter into an agreement with any other trust fund whereby the risks assumed by each are pooled or shared.

Subd. 10. Board of trustees. Every trust fund established under this section shall be governed by a board of no fewer than five trustees. The initial trustees need not be appointed or elected by the beneficiaries of the trust fund. During the second year following the creation of an authorized trust fund, at least one-fourth of all its trustees in office shall have been elected or appointed by the beneficiaries. After the end of the second year following the creation of an authorized trust fund, a majority of all trustees in office shall have been elected or appointed by the beneficiaries. All trustees serving during the first two years following the creation of an authorized trust fund shall be elected or appointed for one-year terms. All trustees serving thereafter shall be elected or appointed for two-year terms, provided that the trustees may be elected or appointed for one-year terms to the extent necessary in order to create staggered terms. Any trustee may be removed at any time, with or without cause, by a majority vote of the beneficiaries. The board of trustees shall meet no fewer than four times each year.

Subd. 11. Trustees; compensation. No trustee shall be paid a salary or receive other compensation for service as a trustee, except that the bylaws or plan of operation may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for the payment of a reasonable per diem amount for attendance at meetings of the board.

Subd. 12. Bylaws; plan of operation. The trustees of each trust fund authorized under this section shall cause to be adopted a set of bylaws or plan of operation which shall govern the operation of the trust fund. All bylaws or plans of operation or amendments to them are subject to prior approval by the commissioner. The commissioner shall adopt rules governing the content and approval of bylaws or plans of operation.

Subd. 13. Financial statement; report on operations. Every trust fund authorized under this section shall, by June 1 of every year, file with the commissioner a financial statement for the previous year's operations. The financial statement must include the opinion of a certified public accountant that the statement was prepared in conformity with generally accepted accounting principles. Also by June 1 of every year, every trust fund must file with the commissioner, on forms provided by the department, a report summarizing the trust fund's operations during the previous year.

Subd. 14. Financial standards. Every authorized trust fund shall have and maintain financial assets sufficient to satisfy all current and future financial obligations and responsibilities to beneficiaries. The commissioner shall adopt rules establishing minimum financial standards for authorized trust funds.

Subd. 15. Contracts; fees. Authorized trust funds may enter into contracts with risk management service providers, actuarial consultants, or other vendors as are necessary to ensure the effective and efficient operation of the trust fund. Fees paid to vendors for services provided must not be excessive.

Subd. 16. Reinsurance. Authorized trust funds may insure or reinsure their obligations and liabilities with:

(1) insurance companies authorized to do business in Minnesota, pursuant to section 60A.06;

(2) insurance companies similarly authorized in any other state of the United States;

(3) insurance companies not authorized in Minnesota or any other state if the unauthorized insurance company establishes reinsurance security in favor of the ceding trust fund conforming to the general rules for allowance of reinsurance credits stated in the Financial Condition Examiners Handbook adopted by the National Association of Insurance Commissioners; or

(4) other trust funds organized under this section or under similar laws of any other state if the reinsuring trust fund establishes reinsurance security as specified in clause (3) in favor of the ceding trust fund.

Subd. 17. Interbeneficiary cause of action. No beneficiary shall have any cause of action against any other beneficiary arising solely out of the insolvency or inability of the trust fund to meet its obligations.

Subd. 18. Examination. The commissioner may examine authorized trust funds to the same extent and with the same purpose as is provided, with respect to insurance companies, by section 60A.031.

Subd. 19. Security deposit. As a condition of authorization, every trust fund shall deposit with the commissioner an acceptable security of a value equal to not less than $500,000. In the event that a trust fund fails to honor the obligations assumed by it under trust agreements issued to its beneficiaries, use of the security deposit shall revert to the commissioner for the purpose of executing the trust fund's obligations to its beneficiaries. The commissioner shall adopt rules governing the amount of security required and the acceptable forms of security.

Subd. 20. Rules. The commissioner may adopt rules to enforce and administer the requirements of this section.

Subd. 21. Trust funds not subject to insurance rules. Trust funds established under this section shall not be considered insurance companies or to be in the business of insurance nor shall they be subject to regulation by the commissioner, except as provided for in this section.

Subd. 22. Foreign trust funds. A trust fund organized and existing under the laws of another state for the sole purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability or for damage or destruction of property, as provided in subdivisions 2 and 4, may apply to the commissioner for authority to operate within this state, provided that:

(1) the trust fund has been continuously in operation for a period of not less than five years prior to the date it applies for authorization under this subdivision, during which period it must have issued only nonassessable indemnification agreements to its beneficiaries, and during each of those years the trust fund received not less than $1,000,000 in contributions from beneficiaries for protections afforded by the trust fund;

(2) the trust fund has been authorized by and is subject to regulation and examination by the department of insurance of its domiciliary state;

(3) the trust fund must file with the commissioner its trust agreement, bylaws or plan of operation, schedule of benefits, forms of indemnification agreements, and contribution schedules applicable to beneficiaries in this state;

(4) the trust fund must be governed by a board of not fewer than five trustees, all of whom must be elected by the beneficiaries of the trust fund, and none of whom may receive compensation for service as a trustee;

(5) the trust fund has, as of the last day of the calendar year immediately prior to its application for authority, a net fund balance surplus of not less than $1,000,000, as evidenced by its financial statements certified by an independent certified public accountant in accordance with generally accepted accounting principles consistently applied; and

(6) the trust fund must, upon and at all times after authorization by the commissioner, maintain a registered office within this state.

Subd. 23. Standards for authorization. Within 60 days after receipt of the documents specified under subdivision 22 and supporting evidence which establishes compliance with the standards set forth under that subdivision, the commissioner shall grant to the trust fund a certificate of authority to conduct operations in this state. The operations in this state are subject to the limitations and standards set forth in subdivisions 4 to 22. In the event an authorized foreign trust fund violates one of those subdivisions or the rules of the commissioner applicable to foreign trust funds, the commissioner may suspend or revoke the certificate of authority.

Subd. 24. Rules. The commissioner may adopt rules to enforce and administer requirements of subdivisions 22 and 23.

History: 1985 c 248 s 70; 1986 c 455 s 8; 1987 c 337 s 15-20



Section 60A.315 — EXPEDITED FORM AND RATE FILING.

Subdivision 1. Authority. An insurer or rate service organization otherwise required to file rates and forms may use the expedited filing procedure under this section for homeowner's insurance as defined in section 65A.27, subdivision 4, and automobile insurance as governed by chapter 65B.

Subd. 2. Compliance certifications. An insurer or rate service organization shall file with the Department of Commerce on a prescribed form a description of the policy, amendment, or endorsement and a written certification signed by an officer of the insurer or the rate service organization that the forms, policies, amendments, and endorsements comply with all applicable Minnesota statutes, rules, and case law, and a copy of the policy, amendment, or endorsement. If the filing will impact rates, the filing must comply with section 70A.06, subdivisions 1 and 1a. Forms and rates filed under this procedure are effective upon receipt by the department. Anyone using the expedited filing procedures authorized by this section must provide copies of the form filings within 24 hours of receiving a request from the commissioner. Insurers may comply with this requirement by providing the form filings in paper or electronic format.

Subd. 3. Application of law. If an insurer uses the services of a rate service organization for purposes of filing a certificate of compliance under this section, the certification by the rate service organization under subdivision 2 does not excuse the insurer from its obligation to ensure that its filing complies with all applicable Minnesota statutes, rules, and case law.

Subd. 4. Fees. In order to be effective, the filing must be accompanied by payment of the filing fee applicable to the policy, amendment, endorsement, or rate unless the fee is remitted in accordance with an alternative procedure allowed under section 60A.14.

Subd. 5. Record keeping. The insurer or rate service organization shall retain the policy, amendment, or endorsement for at least five years after that policy, amendment, or endorsement ceased providing coverage to any Minnesota policyholder, and shall provide to the Department of Commerce upon request a copy of any form in use pursuant to these filing procedures.

Subd. 6. Audits; penalties. The commissioner is authorized to conduct audits and investigations under section 45.027 and this chapter to determine if the insurers are complying with Minnesota law in the issuance of policies described under this section. If the policy filings contain provisions that are inconsistent with or violate Minnesota law, the commissioner may take action against the insurer under section 45.027. The commissioner shall assess the insurer for the costs of the investigation performed by the department and shall deposit all such assessments into the revolving fund established under section 60A.03.

History: 2005 c 74 s 3



Section 60A.32 — RATE FILING FOR CROP HAIL INSURANCE.

Subdivision 1. Authority. An insurer issuing policies of insurance against crop damage by hail in this state shall file its insurance rates with the commissioner using the expedited filing procedure under subdivision 2. The insurance rates must be filed before February 1 of the year in which a policy is issued.

Subd. 2. Compliance certifications. In addition to the proposed rates, an insurer shall file with the Department of Commerce on a form prescribed by the commissioner a written certification, signed by an officer of the insurer, that the rates comply with section 70A.04. Rates filed under this procedure are effective upon the date of receipt or on a subsequent date requested by the insurer.

Subd. 3. Fee. In order to be effective, the filing must be accompanied by payment of the applicable filing fee.

History: 1988 c 688 art 9 s 1; 1995 c 24 s 1; 1999 c 177 s 17; 2009 c 178 art 1 s 17



Section 60A.35 — SCOPE.

Except as specifically limited in section 60A.351, sections 60A.35 to 60A.38 apply to all commercial liability and/or property insurance policies issued by companies licensed to do business in this state except ocean marine insurance, accident and health insurance, excess insurance, surplus lines insurance, and reinsurance.

History: 1987 c 337 s 23; 1994 c 485 s 65



Section 60A.351 — RENEWAL OF INSURANCE POLICY WITH ALTERED RATES.

If an insurance company licensed to do business in this state offers or purports to offer to renew any commercial liability and/or property insurance policy at less favorable terms as to the dollar amount of coverage or deductibles, higher rates, and/or higher rating plan, the new terms, the new rates and/or rating plan may take effect on the renewal date of the policy if the insurer has sent to the policyholder notice of the new terms, new rates and/or rating plan at least 30 days prior to the expiration date. If the insurer has not so notified the policyholder, the policyholder may elect to cancel the renewal policy within the 60-day period after receipt of the notice. Earned premium for the period of coverage, if any, shall be calculated pro rata upon the prior rate. This section does not apply to ocean marine insurance, accident and health insurance, reinsurance, and coverage under the federal Terrorism Risk Insurance Act.

This section does not apply if the change relates to guide "a" rates or excess rates also known as "consent to rates" or if there has been any change in the risk insured.

History: 1986 c 455 s 58; 1987 c 337 s 21; 1994 c 485 s 65; 2002 c 330 s 2; 2005 c 74 s 6; 2007 c 104 s 1



Section 60A.352 — WORKERS' COMPENSATION INSURANCE.

In addition to the requirements of Minnesota Statutes 1984, section 176.185, subdivision 1, a policy of insurance issued to cover the liability to pay compensation under Minnesota Statutes 1984, chapter 176, shall comply with sections 60A.35 to 60A.38.

History: 1986 c 455 s 59; 1987 c 337 s 22; 1994 c 485 s 65



Section 60A.36 — MIDTERM CANCELLATION.

Subdivision 1. Reason for cancellation. No insurer may cancel a policy of commercial liability and/or property insurance during the term of the policy, except for one or more of the following reasons:

(1) nonpayment of premium;

(2) misrepresentation or fraud made by or with the knowledge of the insured in obtaining the policy or in pursuing a claim under the policy;

(3) actions by the insured that have substantially increased or substantially changed the risk insured;

(4) refusal of the insured to eliminate known conditions that increase the potential for loss after notification by the insurer that the condition must be removed;

(5) substantial change in the risk assumed, except to the extent that the insurer should reasonably have foreseen the change or contemplated the risk in writing the contract;

(6) loss of reinsurance by the insurer which provided coverage to the insurer for a significant amount of the underlying risk insured. A notice of cancellation under this clause shall advise the policyholder that the policyholder has ten days from the date of receipt of the notice to appeal the cancellation to the commissioner of commerce and that the commissioner will render a decision as to whether the cancellation is justified because of the loss of reinsurance within 30 business days after receipt of the appeal;

(7) a determination by the commissioner that the continuation of the policy could place the insurer in violation of the insurance laws of this state; or

(8) nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing the insurance. This provision for cancellation for failure to pay dues does not apply to persons who are retired at 62 years of age or older or who are disabled according to Social Security standards.

Subd. 2. Notice. Cancellation under subdivision 1, clauses (2) to (8), shall not be effective before 60 days after notice to the policyholder. The notice of cancellation shall contain a specific reason for cancellation as provided in subdivision 1.

A policy shall not be canceled for nonpayment of premium pursuant to subdivision 1, clause (1), unless the insurer, at least ten days before the effective cancellation date, has given notice to the policyholder of the amount of premium due and the due date. The notice shall state the effect of nonpayment by the due date. No cancellation for nonpayment of premium shall be effective if payment of the amount due is made before the effective date in the notice.

Subd. 2a. Third-party notices. An insurer shall provide notice to a third party if:

(1) the policyholder has, separately from the certificate, notified the insurer of the identity of the third party; and

(2) the third party is a licensing authority authorized by statute to receive the notice or a state, city, or county governmental unit on whose behalf the insured is providing services.

Subd. 3. New policies. Subdivisions 1 and 2 do not apply to any insurance policy that has not been previously renewed if the policy has been in effect less than 90 days at the time the notice of cancellation is mailed or delivered. No cancellation under this subdivision is effective until at least ten days after the written notice to the policyholder.

Subd. 4. Longer term policies. A policy may be issued for a term longer than one year or for an indefinite term with a clause providing for cancellation by the insurer for the reasons stated in subdivision 1 by giving notice as required by subdivision 2 at least 60 days before any anniversary date.

Subd. 5. Rescission. (a) No insurer may rescind or void a contract of liability or property insurance unless there was material misrepresentation, material omission, or fraud made by or with the knowledge of the insured in obtaining the contract or in pursuing a claim under the policy.

(b) No misrepresentation or omission shall be material unless knowledge by the insurer of the facts misrepresented or omitted would have led to a refusal by the insurer to make such a contract. In determining the question of materiality, evidence of the practice of the insurer with respect to the acceptance or rejection of similar risks shall be admissible.

(c) For purposes of this section, a representation is a statement as to past or present fact, made to an insurer or the insurer's agent by the applicant as an inducement for issuing a contract of commercial liability or property insurance. A misrepresentation is a false representation, and the facts misrepresented are those facts which make the representation false.

(d) This subdivision does not limit the right to cancel the policy prospectively for the reasons stated in subdivision 1, clause (2).

History: 1987 c 337 s 24; 1994 c 485 s 13; 1996 c 446 art 1 s 7; 2010 c 384 s 7



Section 60A.37 — NONRENEWAL.

Subdivision 1. Notice required. At least 60 days before the date of expiration provided in the policy, a notice of intention not to renew the policy beyond the agreed expiration date must be made to the policyholder by the insurer. If the notice is not given at least 60 days before the date of expiration provided in the policy, the policy shall continue in force until 60 days after a notice of intent not to renew is received by the policyholder.

Subd. 2. Exceptions. This section does not apply if the policyholder has insured elsewhere, has accepted replacement coverage, or has requested or agreed to nonrenewal.

History: 1987 c 337 s 25



Section 60A.38 — INTERPRETATION AND PENALTIES.

Subdivision 1. Sections not exclusive. Sections 60A.35 to 60A.38 are not exclusive, and the commissioner may also consider other provisions of Minnesota law to be applicable to the circumstances or situations addressed by sections 60A.35 to 60A.38. The rights provided by sections 60A.35 to 60A.38 are in addition to and do not prejudice any other rights the policyholder may have at common law, under statute, or rules.

Subd. 2. Penalties. A violation of any provisions of sections 60A.35 to 60A.38 shall be deemed to be an unfair trade practice in the business of insurance and shall subject the violator to the penalties provided by sections 72A.17 to 72A.32 in addition to any other penalty provided by law.

Subd. 3. Notices required. All notices required by sections 60A.35 to 60A.38 shall only be made by first class mail addressed to the policyholder's last known address or by delivery to the policyholder's last known address. Notice by first class mail is effective upon deposit in the United States mail. In addition to giving notice to the policyholder, the insurer must also give notice to the agent of record, if any, in the manner specified for the policyholder.

Subd. 4. Proof of mailing notice. Unless otherwise specifically required, United States Postal Service proof of mailing of the notice of cancellation, reduction in the limits of liability of coverage, or nonrenewal of an insurance policy is sufficient proof the proper notice has been given.

History: 1987 c 337 s 26; 1990 c 475 s 1



Section 60A.39 — CERTIFICATES OF INSURANCE.

Subdivision 1. Issuance. A licensed insurer or insurance producer may provide to a third party a certificate of insurance which documents insurance coverage. For the purposes of this chapter, a certificate of insurance is a document that provides evidence of property or liability insurance coverage and the amount of insurance issued, and does not convey any contractual rights to the certificate holder.

Subd. 2. Approval. An insurer or licensed producer shall not issue a certificate of insurance or other document or instrument that either affirmatively or negatively amends, extends, or alters the coverage provided by an approved policy, form, or endorsement without the written approval of the commissioner.

Subd. 3. Required statement. A certificate or memorandum of property or casualty insurance when issued to any person other than the policyholder must contain the following or similar statement: "This certificate or memorandum of insurance does not affirmatively or negatively amend, extend, or alter the coverage afforded by the insurance policy."

Subd. 4. Cancellation notice. A certificate provided to a third party must not provide for notice of cancellation that exceeds the statutory notice of cancellation provided to the policyholder or a period of notice specified in the policy.

Subd. 5. Filing. An insurer not using the standard ACORD or ISO form "Certificate of Insurance" shall file with the commissioner, prior to its use, a similar alternative "Certificate of Insurance" covering the same information for use by the insurer. Filed forms may not be amended at the request of a third party.

Subd. 6. Opinion letters. A licensed insurance producer may not issue, in lieu of a certificate, an agent's opinion letter or other correspondence that is inconsistent with this section.

History: 2009 c 178 art 1 s 18; 2010 c 384 s 8-10



Section 60A.41 — SUBROGATION AGAINST INSUREDS PROHIBITED.

(a) An insurance company providing insurance coverage or its reinsurer for that underlying insurance coverage may not proceed against its insured in a subrogation action where the loss was caused by the nonintentional acts of the insured.

(b) An insurance company providing insurance coverage or its reinsurer for that underlying insurance coverage may not subrogate itself to the rights of its insured to proceed against another person if that other person is insured for the same loss, by the same company. This provision applies only if the loss was caused by the nonintentional acts of the person against whom subrogation is sought.

(c) This provision does not apply to or affect claims of a surety against its principal.

(d) Nothing in this section prevents an insurer from allocating the loss internally to the at-fault insured for purposes of underwriting, agency, and claims information.

History: 1989 c 201 s 1; 1990 c 399 s 1



Section 60A.42 — DISABILITY INCOME COVERAGE; PROHIBITED PROVISION.

No policy, contract, certificate, or agreement offered or issued in this state providing for disability income protection coverage may contain a provision purporting to reserve discretion to the insurer to interpret the terms of the contract or provide a standard of review that is inconsistent with the laws of this state, or less favorable to the enrollee when a claim is denied than a preponderance of the evidence standard.

History: 2015 c 59 s 1



Section 60A.50 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 60A.50 to 60A.592, the terms in subdivisions 2 to 13 have the meanings given them.

Subd. 2. Adjusted RBC report. "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with section 60A.51, subdivision 3.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce or the commissioner of health, whichever commissioner otherwise regulates the health organization.

Subd. 4. Corrective order. "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

Subd. 5. Domestic health organization. "Domestic health organization" means a health organization domiciled in this state.

Subd. 6. Foreign health organization. "Foreign health organization" means a health organization that is licensed to do business in this state but is not domiciled in this state.

Subd. 7. NAIC. "NAIC" means the National Association of Insurance Commissioners.

Subd. 8. Health organization. "Health organization" means an entity licensed under this chapter or chapter 62C or 62D. This definition does not include an organization that is licensed or regulated as either a life and health insurer or a property and casualty insurer that is otherwise subject to either the life or property and casualty risk-based capital requirements.

Subd. 9. RBC instructions. "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC, as these RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

Subd. 10. RBC level. "RBC level" means a health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(1) "company action level RBC" means, with respect to any health organization, the product of 2.0 and its authorized control level RBC;

(2) "regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(3) "authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions; and

(4) "mandatory control level RBC" means the product of .70 and the authorized control level RBC.

Subd. 11. RBC plan. "RBC plan" means a comprehensive financial plan containing the elements specified in section 60A.52, subdivision 2. If the commissioner rejects the RBC plan, and it is revised by the health organization, with or without the commissioner's recommendation, the plan must be called the "revised RBC plan."

Subd. 12. RBC report. "RBC report" means the report required in section 60A.51.

Subd. 13. Total adjusted capital. "Total adjusted capital" means the sum of:

(1) a health organization's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed; and

(2) such other items, if any, as the RBC instructions may provide.

History: 2004 c 285 art 1 s 1



Section 60A.51 — RBC REPORTS.

Subdivision 1. Submissions. A domestic health organization shall, on or before each April 1, prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended, in a form and containing the information required by the RBC instructions. In addition, a domestic health organization shall file its RBC report:

(1) with the NAIC in accordance with the RBC instructions; and

(2) with the insurance commissioner in any state in which the health organization is authorized to do business, if the insurance commissioner has notified the health organization of its request in writing, in which case the health organization shall file its RBC report not later than the later of:

(i) 15 days from the receipt of notice to file its RBC report with that state; or

(ii) the filing date.

Subd. 2. Determination. A health organization's RBC must be determined in accordance with the formula set forth in the RBC instructions. The formula must take the following into account, and may adjust for the covariance between, determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions.

Subd. 3. Adjusted report. If a domestic health organization files an RBC report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the health organization of the adjustment. The notice must contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an "adjusted RBC report."

History: 2004 c 285 art 1 s 2



Section 60A.52 — COMPANY ACTION LEVEL EVENT.

Subdivision 1. Definition. "Company action level event" means the following events:

(1) the filing of an RBC report by a health organization that indicates that the health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(2) notification by the commissioner to the health organization of an adjusted RBC report that indicates an event in clause (1), provided the health organization does not challenge the adjusted RBC report under section 60A.56; or

(3) if, pursuant to section 60A.56, a health organization challenges an adjusted RBC report that indicates the event in clause (1), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

Subd. 2. RBC plan required. In the event of a company action level event, the health organization shall prepare and submit to the commissioner an RBC plan that:

(1) identifies the conditions that contribute to the company action level event;

(2) contains proposals of corrective actions that the health organization intends to take and that would be expected to result in the elimination of the company action level event;

(3) provides projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) identifies the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(5) identifies the quality of, and problems associated with, the health organization's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

Subd. 3. RBC plan submission. The RBC plan must be submitted:

(1) within 45 days of the company action level event; or

(2) if the health organization challenges an adjusted RBC report pursuant to section 60A.56, within 45 days after notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

Subd. 4. RBC plan implementation. Within 60 days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization whether the RBC plan must be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization must set forth the reasons for the determination, and may set forth proposed revisions which will render the RBC plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the health organization shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised RBC plan to the commissioner:

(1) within 45 days after the notification from the commissioner; or

(2) if the health organization challenges the notification from the commissioner under section 60A.56, within 45 days after a notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

Subd. 5. Unsatisfactory plan. In the event of a notification by the commissioner to a health organization that the health organization's RBC plan or revised RBC plan is unsatisfactory, the commissioner may, at the commissioner's discretion, subject to the health organization's right to a hearing under section 60A.56, specify in the notification that the notification constitutes a regulatory action level event.

Subd. 6. Additional filing. Every domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the health organization is authorized to do business if:

(1) the state has an RBC provision substantially similar in section 60A.57, subdivision 1; and

(2) the insurance commissioner of that state has notified the health organization of its request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(i) 15 days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(ii) the date on which the RBC plan or revised RBC plan is filed under subdivisions 3 and 4.

History: 2004 c 285 art 1 s 3



Section 60A.53 — REGULATORY ACTION LEVEL EVENT.

Subdivision 1. Definition. "Regulatory action level event" means, with respect to a health organization, any of the following events:

(1) the filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) notification by the commissioner to a health organization of an adjusted RBC report that indicates the event in clause (1), provided the health organization does not challenge the adjusted RBC report under section 60A.56;

(3) if, pursuant to section 60A.56, the health organization challenges an adjusted RBC report that indicates the event in clause (1), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) the failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after the filing date;

(5) the failure of the health organization to submit an RBC plan to the commissioner within the time period set forth in section 60A.52, subdivision 3;

(6) notification by the commissioner to the health organization that:

(i) the RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(ii) notification constitutes a regulatory action level event with respect to the health organization, provided the health organization has not challenged the determination under section 60A.56;

(7) if, pursuant to section 60A.56, the health organization challenges a determination by the commissioner under clause (6), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge;

(8) notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, provided the health organization has not challenged the determination under section 60A.50; or

(9) if, pursuant to section 60A.56, the health organization challenges a determination by the commissioner under clause (8), the notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the challenge.

Subd. 2. Commissioner's duties. In the event of a regulatory action level event the commissioner shall:

(1) require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) perform any examination or analysis the commissioner considers necessary of the assets, liabilities, and operations of the health organization, including a review of its RBC plan or revised RBC plan; and

(3) after the examination or analysis, issue a corrective order specifying the corrective actions the commissioner determines are required.

Subd. 3. Corrective actions. In determining corrective actions, the commissioner may take into account factors the commissioner considers relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan must be submitted:

(1) within 45 days after the occurrence of the regulatory action level event;

(2) if the health organization challenges an adjusted RBC report pursuant to section 60A.56 and the challenge is not frivolous in the judgment of the commissioner within 45 days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge; or

(3) if the health organization challenges a revised RBC plan pursuant to section 60A.56 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

Subd. 4. Consultants. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities, and operations, including contractual relationships, of the health organization and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to consultants must be borne by the affected health organization or such other party as directed by the commissioner.

History: 2004 c 285 art 1 s 4



Section 60A.54 — AUTHORIZED CONTROL LEVEL EVENT.

Subdivision 1. Definition. "Authorized control level event" means any of the following events:

(1) the filing of an RBC report by the health organization that indicates that the health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in clause (1), provided the health organization does not challenge the adjusted RBC report under section 60A.56;

(3) if, pursuant to section 60A.56, the health organization challenges an adjusted RBC report that indicates the event in clause (1), notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge;

(4) the failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the health organization has not challenged the corrective order under section 60A.56; or

(5) if the health organization has challenged a corrective order under section 60A.56 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

Subd. 2. Commissioner's duties. In the event of an authorized control level event with respect to a health organization, the commissioner shall:

(1) take such actions as are required under section 60A.53 regarding a health organization with respect to which a regulatory action level event has occurred; or

(2) if the commissioner considers it to be in the best interests of the policyholders and creditors of the health organization and of the public, take such actions as are necessary to cause the health organization to be placed under regulatory control under chapter 60B. In the event the commissioner takes such actions, the authorized control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in chapter 60B. In the event the commissioner takes actions under this clause pursuant to an adjusted RBC report, the health organization is entitled to the protections afforded health organizations under sections 60B.11 and 60B.13 pertaining to summary proceedings.

History: 2004 c 285 art 1 s 5



Section 60A.55 — MANDATORY CONTROL LEVEL EVENT.

Subdivision 1. Definition. "Mandatory control level event" means any of the following events:

(1) the filing of an RBC report which indicates that the health organization's total adjusted capital is less than its mandatory control level RBC;

(2) notification by the commissioner to the health organization of an adjusted RBC report that indicates the event in clause (1), provided the health organization does not challenge the adjusted RBC report under section 60A.56; or

(3) if, pursuant to section 60A.56, the health organization challenges an adjusted RBC report that indicates the event in clause (1), notification by the commissioner to the health organization that the commissioner has, after a hearing, rejected the health organization's challenge.

Subd. 2. Commissioner's duties. (a) In the event of a mandatory control level event, the commissioner shall take such actions as are necessary to place the health organization under regulatory control under section 60B.13. In that event, the mandatory control level event is considered sufficient grounds for the commissioner to take action under section 60B.13, and the commissioner shall have the rights, powers, and duties with respect to the health organization as are set forth in section 60B.13. If the commissioner takes actions pursuant to an adjusted RBC report, the health organization is entitled to the protections of sections 60B.11 and 60B.13 pertaining to summary proceedings.

(b) Notwithstanding paragraph (a), the commissioner may forgo action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

History: 2004 c 285 art 1 s 6



Section 60A.56 — HEARINGS.

Upon the occurrence of any of the following events, the health organization has the right to a confidential departmental hearing, on a record, at which the health organization may challenge any determination or action by the commissioner. The health organization shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under clause (1), (2), (3), or (4). Upon receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing, which must be no less than ten nor more than 30 days after the date of the health organization's request. The events include:

(1) notification to a health organization by the commissioner of an adjusted RBC report;

(2) notification to a health organization by the commissioner that:

(i) the health organization's RBC plan or revised RBC plan is unsatisfactory; and

(ii) notification constitutes a regulatory action level event with respect to the health organization;

(3) notification to a health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that the failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event with respect to the health organization in accordance with its RBC plan or revised RBC plan; or

(4) notification to a health organization by the commissioner of a corrective order with respect to the health organization.

History: 2004 c 285 art 1 s 7



Section 60A.57 — ACCESS TO AND USE OF RBC INFORMATION.

Subdivision 1. Confidentiality; prohibition on announcements. Section 60A.67, subdivisions 1 and 2, apply to sections 60A.50 to 60A.592.

Subd. 2. Prohibition for rate making or premium setting. The RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of health organizations and the need for possible corrective action with respect to health organizations and shall not be used by the commissioner for rate making nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that a health organization or any affiliate is authorized to write.

History: 2004 c 285 art 1 s 8



Section 60A.58 — SUPPLEMENTAL PROVISIONS.

Subdivision 1. Effect. Sections 60A.50 to 60A.592 are supplemental to any other provisions of the laws of this state, and must not preclude or limit any other powers or duties of the commissioner under such laws, including, but not limited to, chapter 60B and sections 62D.041, 62D.042, 62D.18, and 62D.181.

Subd. 2. Exemption. The commissioner may exempt from the application of sections 60A.50 to 60A.592 a domestic health organization that:

(1) writes direct business only in this state;

(2) assumes no reinsurance in excess of five percent of direct premium written; and

(3) writes direct annual premiums for comprehensive medical business of $2,000,000 or less.

History: 2004 c 285 art 1 s 9



Section 60A.59 — FOREIGN HEALTH ORGANIZATIONS.

Subdivision 1. RBC report. (a) A foreign health organization shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(1) the date an RBC report would be required to be filed by a domestic health organization under sections 60A.50 to 60A.592; or

(2) 15 days after the request is received by the foreign health organization.

(b) A foreign health organization shall, at the written request of the commissioner, promptly submit to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

Subd. 2. RBC plan. In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization or, if no RBC statute is in force in that state, under sections 60A.50 to 60A.592, if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the manner specified under that state's RBC statute or, if no RBC statute is in force in that state, under section 60A.52, the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In such event, the failure of the foreign health organization to file an RBC plan with the commissioner shall be grounds to order the health organization to cease and desist from writing new insurance business in this state. This section does not limit the commissioner's authority to require a foreign insurer to file a copy of the risk-based capital plan submitted to the commissioner in the state of domicile.

Subd. 3. Liquidation of property. In the event of a mandatory control level event with respect to a foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health organization, the commissioner may make application to the district court permitted under chapter 60B with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History: 2004 c 285 art 1 s 10



Section 60A.591 — IMMUNITY.

There is no liability on the part of, and no cause of action arises against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under sections 60A.50 to 60A.592.

History: 2004 c 285 art 1 s 11



Section 60A.592 — NOTICES.

All notices by the commissioner to a health organization that may result in regulatory action under sections 60A.50 to 60A.592 are effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission are effective upon the health organization's receipt of notice.

History: 2004 c 285 art 1 s 12



Section 60A.60 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 60A.60 to 60A.696, the terms defined in this section have the meanings given them.

Subd. 2. Adjusted risk-based capital report. "Adjusted risk-based capital report" means a risk-based capital report that has been adjusted by the commissioner according to section 60A.61, subdivision 5.

Subd. 3. Corrective order. "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required.

Subd. 4. Domestic insurer. "Domestic insurer" means an insurance company incorporated or organized in this state.

Subd. 5. Foreign insurer. "Foreign insurer" means an insurance company that is admitted to do business in this state under section 60A.19 but is not incorporated or organized in this state.

Subd. 6. NAIC. "NAIC" means the National Association of Insurance Commissioners.

Subd. 7. Life and/or health insurer. "Life and/or health insurer" means an insurance company authorized to transact business under section 60A.06, subdivision 1, clause (4), or a property and casualty insurer transacting business only under section 60A.06, subdivision 1, clause (5)(a).

Subd. 8. Property and casualty insurer. "Property and casualty insurer" means an insurance company authorized to transact business under section 60A.06, subdivision 1, clauses (1), (2), (3), (5), (6), (8), (9), (10), (11), (12), (13), (14), and (15), but does not include monoline mortgage guaranty insurers, and financial guaranty insurers.

Subd. 9. Negative trend. "Negative trend" means negative trend over a period of time, as determined according to the "trend test calculation" included in the risk-based capital instructions.

Subd. 10. Risk-based capital instructions. "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the NAIC, as those risk-based instructions may be amended by the NAIC from time to time according to the procedures adopted by the NAIC.

Subd. 11. Risk-based capital level. "Risk-based capital level" means an insurer's company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital where:

(1) "company action level risk-based capital" means, with respect to an insurer, the product of 2.0 and its authorized control level risk-based capital;

(2) "regulatory action level risk-based capital" means the product of 1.5 and its authorized control level risk-based capital;

(3) "authorized control level risk-based capital" means the number determined under the risk-based capital formula according to the risk-based capital instructions;

(4) "mandatory control level risk-based capital" means the product of .70 and the authorized control level risk-based capital.

Subd. 12. Risk-based capital plan. "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in section 60A.62, subdivision 2. If the commissioner rejects the risk-based capital plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan must be called the "revised risk-based capital plan."

Subd. 13. Risk-based capital report. "Risk-based capital report" means the report required in section 60A.61.

Subd. 14. Total adjusted capital. "Total adjusted capital" means the sum of:

(1) an insurer's statutory capital and surplus as determined in accordance with statutory accounting applicable to the annual statement required to be filed under section 60A.13; and

(2) other items, if any, as the risk-based capital instructions may provide.

History: 1995 c 253 s 2; 2011 c 61 s 2



Section 60A.61 — RISK-BASED CAPITAL REPORTS.

Subdivision 1. General requirements. Every domestic insurer shall, on or before each March 1, prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing the information required by the risk-based capital instructions. In addition, every domestic insurer shall file its risk-based capital report:

(1) with the NAIC according to the risk-based capital instructions; and

(2) with the insurance commissioner in a state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its risk-based capital report not later than the later of:

(i) 15 days from the receipt of notice to file its risk-based capital report with that state; or

(ii) March 1.

Subd. 2. Life and/or health insurers. A life and/or health insurer's risk-based capital must be determined according to the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between:

(1) the risk with respect to the insurer's assets;

(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the insurer's business; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions;

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

Subd. 3. Property and casualty insurers. A property and casualty insurer's risk-based capital must be determined according to the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between:

(1) asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions;

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

Subd. 4. Maintaining additional capital. An excess of capital over the amount produced by the risk-based capital requirements contained in sections 60A.60 to 60A.696 and the formulas, schedules, and instructions referenced in sections 60A.60 to 60A.696 is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the risk-based capital levels required by sections 60A.60 to 60A.696. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in sections 60A.60 to 60A.696.

Subd. 5. Adjusted risk-based capital report. If a domestic insurer files a risk-based capital report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice must contain a statement of the reason for the adjustment. A risk-based capital report as so adjusted is referred to as an "adjusted risk-based capital report."

History: 1995 c 253 s 3



Section 60A.62 — COMPANY ACTION LEVEL EVENT.

Subdivision 1. Definition. "Company action level event" means any of the following events:

(1) the filing of a risk-based capital report by an insurer which indicates that:

(i) the insurer's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital;

(ii) if a life and/or health insurer, the insurer has total adjusted capital that is greater than or equal to its company action level risk-based capital but less than the product of its authorized control level risk-based capital and 3.0 and has a negative trend; or

(iii) if a property and casualty insurer, the insurer has total adjusted capital which is greater than or equal to its company action level risk-based capital but less than the product of its authorized control level risk-based capital and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions;

(2) the notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates an event in clause (1), provided the insurer does not challenge the adjusted risk-based report under section 60A.66; or

(3) if, pursuant to section 60A.66, an insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 2. Plan. In the event of a company action level event, the insurer shall prepare and submit to the commissioner a risk-based capital plan that:

(1) identifies the conditions that contribute to the company action level event;

(2) contains proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3) provides projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projected statutory balance sheets, income statements, and cash flow statements. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) identifies the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) identifies the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

Subd. 3. Submission. The risk-based capital plan must be submitted:

(1) within 45 days of the company action level event; or

(2) if the insurer challenges an adjusted risk-based capital report pursuant to section 60A.66, within 45 days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 4. Notification by commissioner. Within 60 days after the submission by an insurer of a risk-based capital plan to the commissioner, the commissioner shall notify the insurer whether the risk-based capital plan must be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the risk-based capital plan is unsatisfactory, the notification to the insurer must set forth the reasons for the determination, and may set forth proposed revisions that will render the risk-based capital plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a revised risk-based capital plan, that may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised risk-based capital plan to the commissioner:

(1) within 45 days after the notification from the commissioner; or

(2) if the insurer challenges the notification from the commissioner under section 60A.66, within 45 days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 5. Unsatisfactory plan. In the event of a notification by the commissioner to an insurer that the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the insurer's right to a hearing under section 60A.66, specify in the notification that the notification constitutes a regulatory action level event.

Subd. 6. Filings to other states. Every domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the commissioner shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) the state has a risk-based capital provision substantially similar to section 60A.67, subdivision 1; and

(2) the insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than the later of:

(i) 15 days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based plan with the state; or

(ii) the date on which the risk-based capital plan or revised risk-based capital plan is filed under section 60A.62, subdivisions 3 and 4.

History: 1995 c 253 s 4; 2013 c 135 art 3 s 8



Section 60A.63 — REGULATORY ACTION LEVEL EVENT.

Subdivision 1. Definition. "Regulatory action level event" means, with respect to an insurer, any of the following events:

(1) the filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory action level risk-based capital;

(2) the notification by the commissioner to an insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66;

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) the failure of the insurer to file a risk-based capital report by March 1, unless the insurer has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after March 1;

(5) the failure of the insurer to submit a risk-based capital plan to the commissioner within the time period set forth in section 60A.62, subdivision 3;

(6) notification by the commissioner to the insurer that:

(i) the risk-based capital plan or revised risk-based capital plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(ii) the notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under section 60A.66;

(7) if, pursuant to section 60A.66, the insurer challenges a determination by the commissioner under clause (6), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge;

(8) notification by the commissioner to the insurer that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event according to its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, provided the insurer has not challenged the determination under section 60A.66; or

(9) if, pursuant to section 60A.66, the insurer challenges a determination by the commissioner under clause (8), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

Subd. 2. Commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(1) require the insurer to prepare and submit a risk-based capital plan, or, if applicable, a revised risk-based capital plan;

(2) examine or analyze as the commissioner considers necessary the assets, liabilities, and operations of the insurer including reviewing its risk-based capital plan or revised risk-based capital plan; and

(3) subsequent to the examination or analysis, issue a corrective order specifying the corrective actions the commissioner determines are required.

Subd. 3. Corrective action. In determining corrective actions, the commissioner may take into account factors considered relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan must be submitted:

(1) within 45 days after the occurrence of the regulatory action level event;

(2) if the insurer challenges an adjusted risk-based capital report pursuant to section 60A.66 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge; or

(3) if the insurer challenges a revised risk-based capital plan pursuant to section 60A.66 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 4. Examination and review. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or other party as directed by the commissioner.

History: 1995 c 253 s 5



Section 60A.64 — AUTHORIZED CONTROL LEVEL EVENT.

Subdivision 1. Definition. "Authorized control level event" means any of the following events:

(1) the filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level risk-based capital but less than its authorized control level risk-based capital;

(2) the notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66;

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) the failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the insurer has not challenged the corrective order under section 60A.66; or

(5) if the insurer has challenged a corrective order under section 60A.66 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

Subd. 2. Commissioner's duties. In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1) take the actions required under section 60A.63 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2) if the commissioner considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take the actions necessary to cause the insurer to be placed under regulatory control under chapter 60B. In the event the commissioner takes these actions, the authorized control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. In the event the commissioner takes actions under this clause pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections afforded to insurers under section 60B.11 pertaining to summary proceedings.

History: 1995 c 253 s 6



Section 60A.65 — MANDATORY CONTROL LEVEL EVENT.

Subdivision 1. Definition. "Mandatory control level event" means any of the following events:

(1) the filing of a risk-based capital report that indicates that the insurer's total adjusted capital is less than its mandatory control level risk-based capital;

(2) notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66; or

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 2. Commissioner's duties. In the event of a mandatory control level event:

(1) with respect to a life and/or health insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under chapter 60B. In that event, the mandatory control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. If the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections of section 60B.11 pertaining to summary proceedings. However, the commissioner may forgo action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period; and

(2) with respect to a property and casualty insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under chapter 60B, or, in the case of an insurer that is writing no business and that is running off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the mandatory control level event is sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. If the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections of section 60B.11 pertaining to summary proceedings. However, the commissioner may forgo action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

History: 1995 c 253 s 7



Section 60A.66 — HEARINGS.

Upon:

(1) notification to an insurer by the commissioner of an adjusted risk-based report;

(2) notification to an insurer by the commissioner that:

(i) the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory; and

(ii) the notification constitutes a regulatory action level event with respect to the insurer;

(3) notification to an insurer by the commissioner that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer according to its risk-based capital plan or revised risk-based capital plan; or

(4) notification to an insurer by the commissioner of a corrective order with respect to the insurer,

the insurer has the right to a confidential hearing conducted in accordance with chapter 14, on a record, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under clause (1), (2), (3), or (4). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing no less than ten nor more than 30 days after the date of the insurer's request.

History: 1995 c 253 s 8



Section 60A.67 — CONFIDENTIALITY.

Subdivision 1. Generally. All risk-based capital reports, to the extent the information in them is not required to be set forth in a publicly available annual statement schedule, and risk-based capital plans, including the results or report of an examination or analysis of an insurer performed pursuant to sections 60A.60 to 60A.696, and any corrective order issued by the commissioner pursuant to an examination or analysis, with respect to a domestic insurer or foreign insurer that are filed with the commissioner constitute information that might be damaging to the insurer if made available to its competitors, and shall be maintained by the commissioner as nonpublic data as defined in section 13.02, subdivision 9. This information is not subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to sections 60A.60 to 60A.696 or other provision of the insurance laws of this state.

Subd. 2. Prohibition on announcements. The comparison of an insurer's total adjusted capital to any of its risk-based capital levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer and is not intended as a means to rank insurers generally. Except as otherwise required under sections 60A.60 to 60A.696, the making, publishing, dissemination, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of an insurer, or of any component derived in the calculation, by an insurer, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is prohibited. However, if a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its risk-based capital levels, or any of them, or an inappropriate comparison of any other amount to the insurer's risk-based capital levels is published in a written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement. This subdivision does not prohibit an insurance company or its holding company from disclosing information about its risk-based capital levels in the notes to its financial statements if required by pronouncements of the American Institute of Certified Public Accountants or the Financial Accounting Standards Board, or making this disclosure as required by other governmental regulatory agencies.

Subd. 3. Prohibition on use in ratemaking. The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers. This information shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in a rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for a line of insurance that an insurer or an affiliate is authorized to write.

History: 1995 c 253 s 9; 1996 c 446 art 2 s 6



Section 60A.68 — SUPPLEMENTAL PROVISIONS; RULES; EXEMPTION.

(a) Sections 60A.60 to 60A.696 are supplemental to other laws of this state and do not preclude or limit other powers or duties of the commissioner under those laws, including, but not limited to, chapters 60B and 60G.

(b) The commissioner may exempt from the application of sections 60A.60 to 60A.696 a domestic property and casualty insurer that:

(1) writes direct business only in this state;

(2) writes direct annual premiums of $2,000,000 or less; and

(3) assumes no reinsurance in excess of five percent of direct premium written.

History: 1995 c 253 s 10



Section 60A.69 — FOREIGN INSURERS.

Subdivision 1. Reporting requirements. A foreign insurer shall, upon the written request of the commissioner, submit to the commissioner a risk-based capital report as of the end of the calendar year just ended not later than the later of:

(1) the date a risk-based capital report would be required to be filed by a domestic insurer under sections 60A.60 to 60A.696; or

(2) fifteen days after the request is received by the foreign insurer.

A foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner copies of all risk-based capital plans that are filed by the insurer with the insurance commissioners of other states.

Subd. 2. A risk-based capital plan requirement. In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign insurer as determined under the risk-based capital statute applicable in the state of domicile of the insurer, or, if no risk-based capital statute is in force in that state, under sections 60A.60 to 60A.696, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under that state's risk-based capital statute, or, if no risk-based capital statute is in force in that state, under section 60A.62, the commissioner may require the foreign insurer to file a risk-based capital plan with the commissioner. In this event, the failure of the foreign insurer to file a risk-based capital plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state. This section does not limit the commissioner's authority to require a foreign insurer to file a copy of the risk-based capital plan submitted to the commissioner in the state of domicile.

Subd. 3. Liquidation of property. In the event of a mandatory control level event with respect to a foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the district court permitted under chapter 60B with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event is adequate grounds for the application.

History: 1995 c 253 s 11



Section 60A.695 — IMMUNITY.

There is no liability on the part of, and no cause of action arises against, the commissioner or the commerce department or its employees or agents for an action taken by them in the performance of their powers and duties under sections 60A.60 to 60A.696.

History: 1995 c 253 s 12



Section 60A.696 — NOTICES.

All notices by the commissioner to an insurer that may result in regulatory action under sections 60A.60 to 60A.696 are effective upon dispatch if transmitted by registered or certified mail, or in the case of other transmission is effective upon the insurer's receipt of the notice.

History: 1995 c 253 s 13



Section 60A.70 — TITLE.

Sections 60A.70 to 60A.756 may be cited as the "Reinsurance Intermediary Act."

History: 1991 c 325 art 11 s 1



Section 60A.705 — DEFINITIONS.

Subdivision 1. Terms. For purposes of sections 60A.70 to 60A.756, the terms defined in this section have the meanings given them.

Subd. 2. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

Subd. 3. Controlling person. "Controlling person" means a person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

Subd. 4. Insurer. "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer.

Subd. 5. Licensed producer. "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.

Subd. 6. Reinsurance intermediary. "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager.

Subd. 7. Reinsurance intermediary-broker. "Reinsurance intermediary-broker" or "RB" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of this insurer.

Subd. 8. Reinsurance intermediary-manager; RM. "Reinsurance intermediary-manager" or "RM" means any person, firm, association, or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for that reinsurer whether known as an RM, manager, or other similar term. However, the following persons are not considered an RM, with respect to that reinsurer, for the purposes of sections 60A.70 to 60A.756:

(1) an employee of the reinsurer;

(2) a United States manager of the United States branch of an alien reinsurer;

(3) an underwriting manager which, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Holding Company Act, and whose compensation is not based on the volume of premiums written; or

(4) the manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located.

Subd. 9. Reinsurer. "Reinsurer" means a person, firm, association, or corporation licensed in this state as an insurer with the authority to assume reinsurance.

Subd. 10. To be in violation. "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of sections 60A.70 to 60A.756.

Subd. 11. Qualified United States financial institution. "Qualified United States financial institution" means an institution that:

(1) is organized, or in the case of a United States office of a foreign banking organization, is licensed, under the laws of the United States or any state;

(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners, to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

History: 1991 c 325 art 11 s 2; 1995 c 214 s 10



Section 60A.71 — LICENSURE.

Subdivision 1. Reinsurance intermediary-broker requirements. No person, firm, association, or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(1) in this state, unless the RB is a licensed producer in this state; or

(2) in another state, unless the RB is a licensed producer in this state or another state having a law substantially similar to this law or the RB is licensed in this state as a nonresident reinsurance intermediary.

Subd. 2. Reinsurance intermediary-manager requirements. No person, firm, association, or corporation shall act as a RM:

(1) for a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;

(2) in this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless the RM is a licensed producer in this state; or

(3) in another state for a nondomestic insurer, unless the RM is a licensed producer in this state or another state having a law substantially similar to this law or the person is licensed in this state as a nonresident reinsurance intermediary.

Subd. 3. Bond and insurance requirements for reinsurance intermediary-manager. The commissioner may require an RM subject to subdivision 2 to:

(1) file a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(2) maintain an errors and omissions policy in an amount acceptable to the commissioner.

Subd. 4. Terms. (a) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of sections 60A.70 to 60A.756. The license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and these persons shall be named in the application and any supplements to it. The license issued to a corporation shall authorize all of the officers, and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation, and all these persons shall be named in the application and any supplements to it.

(b) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by sections 60A.70 to 60A.756 for designation of service of process upon unauthorized insurers. The applicant shall also furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served. The licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and the change shall not become effective until acknowledged by the commissioner.

Subd. 5. Refusal to issue. The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license. Upon written request, the commissioner will furnish a summary of the basis for refusal to issue a license. This document is privileged and not subject to chapter 13.

Subd. 6. Attorneys exemption. Licensed attorneys at law of this state when acting in their professional capacity as such are exempt from this section.

Subd. 7. Duration; fees. (a) Each applicant for a reinsurance intermediary license shall pay to the commissioner a fee of $200 for an initial two-year license and a fee of $150 for each renewal. Applications shall be submitted on forms prescribed by the commissioner.

(b) Initial licenses issued under this chapter are valid for a period not to exceed 24 months and expire on October 31 of the renewal year assigned by the commissioner. Each renewal reinsurance intermediary license is valid for a period of 24 months. Licensees who submit renewal applications postmarked or delivered on or before October 15 of the renewal year may continue to transact business whether or not the renewal license has been received by November 1. Licensees who submit applications postmarked or delivered after October 15 of the renewal year must not transact business after the expiration date of the license until the renewal license has been received.

(c) All fees are nonreturnable, except that an overpayment of any fee may be refunded upon proper application.

History: 1991 c 325 art 11 s 3; 1997 c 200 art 1 s 42; 1999 c 223 art 2 s 6; 2008 c 344 s 6



Section 60A.715 — REQUIRED CONTRACT PROVISIONS; REINSURANCE INTERMEDIARY-BROKERS.

Transactions between a RB and the insurer it represents in this capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization must, at a minimum, provide that:

(1) the insurer may terminate the RB's authority at any time;

(2) the RB will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the RB, and remit all funds due to the ceding insurer or the assuming reinsurer within 30 days of the month of receipt;

(3) all funds collected for the ceding insurer's or the assuming reinsurer's account will be held by the RB in a fiduciary capacity:

(i) in a bank that is a qualified United States financial institution; or

(ii) in direct obligations of, or obligations guaranteed or insured by, the United States, its agencies, or its instrumentalities, excluding mortgage-backed securities, or in obligations described in section 60A.11, subdivision 17, paragraphs (a) and (b).

Investments made under item (ii) must be traded on a national securities exchange, and shall be restricted to the following: direct obligations of the United States government or an agency of the United States government, municipal bonds or corporate bonds or notes with credit ratings of at least AA by Standard & Poors or equivalent ratings from a comparable rating service, or commercial paper with a short-term rating of at least A-1 by Standard & Poors or an equivalent rating from a comparable rating service, but in no event shall the obligations be rated other than in the highest category established by the Securities Valuation Office of the National Association of Insurance Commissioners. The RB shall invest fiduciary funds under item (ii) only if authorized in writing by the ceding insurer or assuming reinsurer in whose account the funds are held, shall secure the investments with security acceptable to the ceding insurer or assuming reinsurer on whose account the funds are held, and shall be responsible for any losses on investments made pursuant to item (ii).

At least 50 percent of the funds invested under clause (3), based on the prior 30 days' average balance, must be invested in instruments that mature in no more than 120 days. In no case shall an investment mature in greater than three years from the date of purchase. Investments made pursuant to clause (3) should emphasize safety, liquidity, and diversification. The RB is required to structure those investments so that funds are available to remit on a timely basis to the ceding insurer or the assuming reinsurer in accordance with clause (2);

(4) the RB will comply with section 60A.72;

(5) the RB will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) the RB will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

History: 1991 c 325 art 11 s 4; 1995 c 163 s 1; 1998 c 323 s 1



Section 60A.72 — BOOKS AND RECORDS; REINSURANCE INTERMEDIARY-BROKERS.

Subdivision 1. Records of transactions. For at least ten years after expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of assuming reinsurers;

(6) rates of all reinsurance commissioners, including the commissions on any retrocessions handled by the RB;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the RB including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including, but not limited to, premium and loss accounts; and

(11) when the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

Subd. 2. Access by insurer. The insurer will have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

History: 1991 c 325 art 11 s 5



Section 60A.725 — DUTIES OF INSURERS UTILIZING THE SERVICES OF A REINSURANCE INTERMEDIARY-BROKER.

(a) An insurer shall not engage the services of a person, firm, association, or corporation to act as an RB on its behalf unless the person is licensed as required by section 60A.71, subdivision 1.

(b) An insurer may not employ an individual who is employed by an RB with which it transacts business, unless the RB is under common control with the insurer and subject to chapter 60D.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.

History: 1991 c 325 art 11 s 6



Section 60A.73 — REQUIRED CONTRACT PROVISIONS; REINSURANCE INTERMEDIARY-MANAGERS.

Subdivision 1. Approval by commissioner. Transactions between an RM and the reinsurer it represents in this capacity must only be entered into pursuant to a written contract, specifying the responsibilities of each party. The contract shall be approved by the reinsurer's board of directors. At least 30 days before the reinsurer assumes or cedes business through this producer, a true copy of the approved contract must be filed with the commissioner for approval. The contract must, at a minimum, contain the provisions in subdivisions 2 to 14.

Subd. 2. Terminations. The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may immediately suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.

Subd. 3. Periodic accounting. The RM will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

Subd. 4. Handling of funds. All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein and may be invested in direct obligations of, or obligations guaranteed or insured by, the United States, its agencies, or its instrumentalities, excluding mortgage-backed securities. These funds may not be invested in obligations whose maturities exceed 90 days. The RM may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate account for each reinsurer that it represents.

Subd. 5. Business records. For at least ten years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the RM, as permitted by section 60A.74, subdivision 4, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including, but not limited to, premium and loss accounts; and

(11) when the RM places a reinsurance contract on behalf of a ceding insurer:

(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

Subd. 6. Reinsurer access to records. The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer.

Subd. 7. Nonassignment of contract. The contract cannot be assigned in whole or in part by the RM.

Subd. 8. Underwriting and rating standards. The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

Subd. 9. Charges and commissions. The rates, terms and purposes of commission, charges, and other fees which the RM may levy against the reinsurer will be specified in the contract.

Subd. 10. Claims settlement. If the contract permits the RM to settle claims on behalf of the reinsurer, the contract will specify that:

(1) all claims will be reported to the reinsurer in a timely manner;

(2) a copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(ii) involves a coverage dispute;

(iii) may exceed the RM's claims settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(3) all claim files will be the joint property of the reinsurer and RM. However, upon an order of liquidation of the reinsurer the files become the sole property of the reinsurer or its estate. The RM shall have reasonable access to and the right to copy the files on a timely basis; and

(4) settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

Subd. 11. Interim profits. If the contract provides for a sharing of interim profits by the RM, interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to section 60A.74, subdivision 3.

Subd. 12. Certified financial statement. The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

Subd. 13. On-site review by reinsurer. The reinsurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the RM.

Subd. 14. Disclosure of insurer relationship. The RM will disclose to the reinsurer any relationship it has with any insurer before ceding or assuming any business with the insurer pursuant to this contract.

Subd. 15. Responsibility of reinsurer. Within the scope of its actual or apparent authority, the acts of the RM are considered to be the acts of the reinsurer on whose behalf it is acting.

History: 1991 c 325 art 11 s 7; 1995 c 163 s 2



Section 60A.735 — PROHIBITED ACTS.

The RM shall not:

(1) cede retrocessions on behalf of the reinsurer, except that the RM may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for these retrocessions. These guidelines must include a list of reinsurers with which these automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) commit the reinsurer to participate in reinsurance syndicates;

(3) appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed;

(4) without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5) collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) jointly employ an individual who is employed by the reinsurer unless such RM is under common control with the reinsurer subject to chapter 60D;

(7) appoint a sub-RM.

History: 1991 c 325 art 11 s 8



Section 60A.74 — DUTIES OF REINSURER UTILIZING THE SERVICES OF A REINSURANCE INTERMEDIARY-MANAGER.

Subdivision 1. Licensed persons to be used. A reinsurer shall not engage the services of any person, firm, association, or corporation to act as an RM on its behalf unless the person is licensed as required by section 60A.71, subdivision 2.

Subd. 2. Annual financial statements to be obtained. The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

Subd. 3. Loss reserve opinions. If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion must be in addition to any other required loss reserve certification.

Subd. 4. Binding authority. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

Subd. 5. Notification of termination. Within 30 days of termination of a contract with an RM, the reinsurer shall provide written notification of the termination to the commissioner.

Subd. 6. Restriction on board appointments. A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder, or subproducer of its RM. This subdivision does not apply to relationships governed by chapter 60D or, if applicable, the Business Transacted With Producer Controlled Insurer Act, sections 60J.06 to 60J.11.

History: 1991 c 325 art 11 s 9; 1993 c 13 art 1 s 16; 2000 c 260 s 12



Section 60A.745 — EXAMINATION AUTHORITY; REINSURANCE INTERMEDIARY - BROKER.

(a) A reinsurance intermediary is subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

(b) An RM may be examined as if it were the reinsurer.

History: 1991 c 325 art 11 s 10



Section 60A.75 — VIOLATIONS.

Subdivision 1. Administrative and civil penalties and liabilities. A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with chapter 14, to be in violation of any provision of sections 60A.70 to 60A.756, shall:

(1) for each separate violation, pay a penalty in an amount not exceeding $5,000; and

(2) be subject to revocation or suspension of its license.

Subd. 2. Civil remedies. (a) If it was found that because of the violation the insurer or reinsurer has suffered loss or damage, the commissioner may maintain a civil action for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders and creditors or seek other appropriate relief.

(b) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to chapter 60B, and the receiver appointed under that order determines that the reinsurance intermediary or any other person has violated sections 60A.70 to 60A.756, or any rule or order adopted under those sections, and the insurer suffered any loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 3. Judicial review. The decision, determination, or order of the commissioner pursuant to subdivision 1 is subject to judicial review pursuant to chapter 14.

Subd. 4. Other penalties. Nothing contained in this section affects the right of the commissioner to impose any other penalties provided in the insurance laws.

History: 1991 c 325 art 11 s 11; 1995 c 214 s 11



Section 60A.755 — SCOPE.

Nothing contained in sections 60A.70 to 60A.756 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to these persons.

History: 1991 c 325 art 11 s 12



Section 60A.756 — RULES.

The commissioner may adopt rules for the implementation and administration of sections 60A.70 to 60A.756.

History: 1991 c 325 art 11 s 13



Section 60A.76 — PURPOSE AND SCOPE.

Sections 60A.76 to 60A.768 apply to all individual and group accident and health insurance coverages as defined in section 60A.06, subdivision 1, paragraph (5)(a), including single premium credit disability insurance. Other credit insurance is not subject to sections 60A.76 to 60A.768.

When an insurer determines that adequacy of its health insurance reserves requires reserves in excess of the minimum standards specified in sections 60A.76 to 60A.768, the increased reserves must be held and must be considered the minimum reserves for that insurer.

With respect to any block of contracts, or with respect to an insurer's health business as a whole, a prospective gross premium valuation is the ultimate test of reserve adequacy as of a given valuation date. The prospective gross premium valuation must take into account, for contracts in force, in a claims status, or in a continuation of benefits status on the valuation date, the present value as of the valuation date of: all expected benefits unpaid, all expected expenses unpaid, and all unearned or expected premiums, adjusted for future premium increases reasonably expected to be put into effect.

The prospective gross premium valuation must be performed whenever a significant doubt exists as to reserve adequacy with respect to any major block of contracts, or with respect to the insurer's health business as a whole. In the event inadequacy is found to exist, immediate loss recognition must be made and the reserves restored to adequacy. Adequate reserves, inclusive of claim, premium, and contract reserves, if any, must be held with respect to all contracts, regardless of whether contract reserves are required for such contracts under sections 60A.76 to 60A.768.

Whenever minimum reserves, as defined in sections 60A.76 to 60A.768, exceed reserve requirements as determined by a prospective gross premium valuation, such minimum reserves remain the minimum requirement under sections 60A.76 to 60A.768.

History: 2004 c 285 art 2 s 1



Section 60A.761 — GLOSSARY OF TECHNICAL TERMS USED.

Subdivision 1. Scope. As used in sections 60A.76 to 60A.768, the terms in subdivisions 2 to 21 have the meaning given them.

Subd. 2. Annual claim cost. "Annual claim cost" means the net annual cost per unit of benefit before the addition of expenses, including claim settlement expenses, and a margin for profit or contingencies. For example, the annual claim cost for a $100 monthly disability benefit, for a maximum disability benefit period of one year, with an elimination period of one week, with respect to a male at age 35, in a certain occupation might be $12, while the gross premium for this benefit might be $18. The additional $6 would cover expenses and profit or contingencies.

Subd. 3. Claims accrued. "Claims accrued" means that portion of claims incurred on or prior to the valuation date which result in liability of the insurer for the payment of benefits for medical services which have been rendered on or before the valuation date, and for the payment of benefits for days of hospitalization and days of disability which have occurred on or prior to the valuation date, which the insurer has not paid as of the valuation date, but for which it is liable, and will have to pay after the valuation date. This liability is sometimes referred to as a liability for "accrued" benefits. A claim reserve, which represents an estimate of this accrued claim liability, must be established.

Subd. 4. Claims reported. "Claims reported" means when an insurer has been informed that a claim has been incurred, if the date reported is on or before the valuation date, the claim is considered as a reported claim for annual statement purposes.

Subd. 5. Claims unaccrued. "Claims unaccrued" means that portion of claims incurred on or before the valuation date which result in liability of the insurer for the payment of benefits for medical services expected to be rendered after the valuation date, and for benefits expected to be payable for days of hospitalization and days of disability occurring after the valuation date. This liability is sometimes referred to as a liability for "unaccrued" benefits. A claim reserve, which represents an estimate of the unaccrued claim payments expected to be made (which may or may not be discounted with interest) must be established.

Subd. 6. Claims unreported. "Claims unreported" means when an insurer has not been informed, on or before the valuation date, concerning a claim that has been incurred on or prior to the valuation date, the claim is considered as an unreported claim for annual statement purposes.

Subd. 7. Date of disablement. "Date of disablement" means the earliest date the insured is considered as being disabled under the definition of disability in the contract, based on a doctor's evaluation or other evidence. Normally this date will coincide with the start of any elimination period.

Subd. 8. Elimination period. "Elimination period" means a specified number of days, weeks, or months starting at the beginning of each period of loss, during which no benefits are payable.

Subd. 9. Gross premium. "Gross premium" means the amount of premium charged by the insurer. It includes the net premium (based on claim cost) for the risk, together with any loading for expenses, profit, or contingencies.

Subd. 10. Group insurance. "Group insurance" includes blanket insurance and franchise insurance and any other forms of group insurance.

Subd. 11. Level premium. "Level premium" means a premium calculated to remain unchanged throughout either the lifetime of the policy, or for some shorter projected period of years. The premium need not be guaranteed; in which case, although it is calculated to remain level, it may be changed if any of the assumptions on which it was based are revised at a later time.

Generally, the annual claim costs are expected to increase each year and the insurer, instead of charging premiums that correspondingly increase each year, charges a premium calculated to remain level for a period of years or for the lifetime of the contract. In this case, the benefit portion of the premium is more than needed to provide for the cost of benefits during the earlier years of the policy and less than the actual cost in the later years. The building of a prospective contract reserve is a natural result of level premiums.

Subd. 12. Long-term care insurance. "Long-term care insurance" means a qualified long-term care insurance policy or rider as defined in section 62S.01, subdivision 18, and a nonqualified long-term insurance policy or rider as defined in section 62A.46, subdivision 2.

Subd. 13. Modal premium. "Modal premium" refers to the premium paid on a contract based on a premium term which could be annual, semiannual, quarterly, monthly, or weekly. Thus if the annual premium is $100 and if, instead, monthly premiums of $9 are paid then the modal premium is $9.

Subd. 14. Negative reserve. "Negative reserve" means normally the terminal reserve is a positive value. However, if the values of the benefits are decreasing with advancing age or duration it could be a negative value, called a negative reserve.

Subd. 15. Preliminary term reserve method. "Preliminary term reserve method" means that under this method of valuation the valuation net premium for each year falling within the preliminary term period is exactly sufficient to cover the expected incurred claims of that year, so that the terminal reserves will be zero at the end of the year. As of the end of the preliminary term period, a new constant valuation net premium (or stream of changing valuation premiums) becomes applicable such that the present value of all such premiums is equal to the present value of all claims expected to be incurred following the end of the preliminary term period.

Subd. 16. Present value of amounts not yet due on claims. "Present value of amounts not yet due on claims" means the reserve for "claims unaccrued" which may be discounted at interest.

Subd. 17. Rating block. "Rating block" means a grouping of contracts determined by the valuation actuary based on common characteristics, such as a policy form or forms having similar benefit designs.

Subd. 18. Reserve. "Reserve" includes all items of benefit liability, whether in the nature of incurred claim liability or in the nature of contract liability relating to future periods of coverage, and whether the liability is accrued or unaccrued.

An insurer under its contracts promises benefits, which result in:

(a) claims which have been incurred, that is, for which the insurer has become obligated to make payment, on or prior to the valuation date. On these claims, payments expected to be made after the valuation date for accrued and unaccrued benefits are liabilities of the insurer which should be provided for by establishing claim reserves; or

(b) claims which are expected to be incurred after the valuation date. Any present liability of the insurer for these future claims should be provided for by the establishment of contract reserves and unearned premium reserves.

Subd. 19. Terminal reserve. "Terminal reserve" means the reserve at the end of a contract year, and is defined as the present value of benefits expected to be incurred after that contract year minus the present value of future valuation net premiums.

Subd. 20. Unearned premium reserve. "Unearned premium reserve" means that portion of the premium paid or due to the insurer which is applicable to the period of coverage extending beyond the valuation date. Thus if an annual premium of $120 was paid on November 1, $20 would be earned as of December 31 and the remaining $100 would be unearned. The unearned premium reserve could be on a gross basis as in this example, or on a valuation net premium basis.

Subd. 21. Valuation net modal premium. "Valuation net modal premium" means the modal fraction of the valuation net annual premium that corresponds to the gross modal premium in effect on any contract to which contract reserves apply. Thus if the mode of payment in effect is quarterly, the valuation net modal premium is the quarterly equivalent of the valuation net annual premium.

History: 2004 c 285 art 2 s 2



Section 60A.762 — CATEGORIES OF RESERVES.

The following sections set forth minimum standards for three categories of health insurance reserves:

(1) section 60A.763, claim reserves;

(2) section 60A.764, premium reserves; and

(3) section 60A.765, contract reserves.

Adequacy of an insurer's health insurance reserves is to be determined on the basis of all three categories combined. However, sections 60A.76 to 60A.768 emphasize the importance of determining appropriate reserves for each of the three categories separately.

History: 2004 c 285 art 2 s 3



Section 60A.763 — CLAIM RESERVES.

Subdivision 1. Generally. (a) Claim reserves are required for all incurred but unpaid claims on all health insurance policies.

(b) Appropriate claim expense reserves are required with respect to the estimated expense of settlement of all incurred but unpaid claims.

(c) Claim reserves for prior valuation years are to be tested for adequacy and reasonableness along the lines of claim runoff schedules in accordance with the statutory financial statement including consideration of any residual unpaid liability.

Subd. 2. Minimum standards for claim reserves for disability income. (a) The maximum interest rate for claim reserves is specified in section 60A.768.

(b) Minimum standards with respect to morbidity are those specified in section 60A.768, except that, at the option of the insurer:

(1) for claims with a duration from date of disablement of less than two years, reserves may be based on the insurer's experience, if such experience is considered credible, or upon other assumptions designed to place a sound value on the liabilities; and

(2) for group disability income claims with a duration from date of disablement of more than two years but less than five years, reserves may, with the approval of the commissioner, be based on the insurer's experience for which the insurer maintains underwriting and claim administration control. The request for approval of a plan of modification to the reserve basis must include:

(i) an analysis of the credibility of the experience;

(ii) a description of how all of the insurer's experience is proposed to be used in setting reserves;

(iii) a description and quantification of the margins to be included;

(iv) a summary of the financial impact that the proposed plan of modification would have had on the insurer's last filed annual statement;

(v) a copy of the approval of the proposed plan of modification by the commissioner of the state of domicile; and

(vi) any other information deemed necessary by the commissioner.

(c) For contracts with an elimination period, the duration of disablement must be measured as dating from the time that benefits would have begun to accrue had there been no elimination period.

Subd. 3. Minimum standards for claim reserves for all other benefits. (a) The maximum interest rate for claim reserves is specified in section 60A.768.

(b) The reserve must be based on the insurer's experience, if the experience is considered credible, or upon other assumptions designed to place a sound value on the liabilities.

Subd. 4. Claim reserve methods generally. A generally accepted actuarial reserving method or other reasonable method if the method is approved by the commissioner before the statement date, or a combination of methods as described in this section, may be used to estimate all claim liabilities. The methods used for estimating liabilities generally may be aggregate methods, or various reserve items may be separately valued. Approximations based on groupings and averages may also be employed. Adequacy of the claim reserves, however, must be determined in the aggregate.

History: 2004 c 285 art 2 s 4



Section 60A.764 — PREMIUM RESERVES.

Subdivision 1. Generally. (a) Unearned premium reserves are required for all contracts with respect to the period of coverage for which premiums, other than premiums paid in advance, have been paid beyond the date of valuation.

(b) If premiums due and unpaid are carried as an asset, the premiums must be treated as premiums in force, subject to unearned premium reserve determination. The value of unpaid commissions, premium taxes, and the cost of collection associated with due and unpaid premiums must be carried as an offsetting liability.

(c) The gross premiums paid in advance for a period of coverage beginning after the next premium due date which follows the date of valuation may be appropriately discounted to the valuation date and must be held either as a separate liability or as an addition to the unearned premium reserve which would otherwise be required as a minimum.

Subd. 2. Minimum standards for unearned premium reserves. (a) The minimum unearned premium reserve with respect to a contract is the pro rata unearned modal premium that applies to the premium period beyond the valuation date, with the premium determined on the basis of:

(1) the valuation net modal premium on the contract reserve basis applying to the contract; or

(2) the gross modal premium for the contract if no contract reserve applies.

(b) However, in no event may the sum of the unearned premium and contract reserves for all contracts of the insurer subject to contract reserve requirements be less than the gross modal unearned premium reserve on all such contracts, as of the date of valuation. The reserve must never be less than the expected claims for the period beyond the valuation date represented by the unearned premium reserve, to the extent not provided for elsewhere.

Subd. 3. Premium reserve methods generally. The insurer may employ suitable approximations and estimates, including, but not limited to, groupings, averages, and aggregate estimation, in computing premium reserves. Approximations or estimates should be tested periodically to determine the continuing adequacy and reliability.

History: 2004 c 285 art 2 s 5



Section 60A.765 — CONTRACT RESERVES REQUIRED.

(a) Contract reserves are required, unless otherwise specified in paragraph (b) for:

(1) all individual and group contracts with which level premiums are used; or

(2) all individual and group contracts with respect to which, due to the gross premium pricing structure at issue, the value of the future benefits at any time exceeds the value of any appropriate future valuation net premiums at that time. This evaluation may be applied on a rating block basis if the total premiums for the block were developed to support the total risk assumed and expected expenses for the block each year, and a qualified actuary certifies the premium development. The actuary must state in the certification that premiums for the rating block were developed such that each year's premium was intended to cover that year's costs without any prefunding. If the premium is also intended to recover costs for any prior years, the actuary must also disclose the reasons for and magnitude of the recovery. The values specified in this clause must be determined on the basis specified in section 60A.766, subdivisions 1 to 4.

(b) Contracts not requiring a contract reserve are:

(1) contracts that cannot be continued after one year from issue; or

(2) contracts already in force on August 1, 2004, for which no contract reserve was required under the immediately preceding standards.

(c) The contract reserve is in addition to claim reserves and premium reserves.

(d) The methods and procedures for contract reserves must be consistent with those for claim reserves for a contract, or else appropriate adjustment must be made when necessary to assure provision for the aggregate liability. The definition of the date of incurral must be the same in both determinations.

History: 2004 c 285 art 2 s 6



Section 60A.766 — MINIMUM STANDARDS FOR CONTRACT RESERVES.

Subdivision 1. Basis. (a) Minimum standards with respect to morbidity are those set forth in section 60A.768. Valuation net premiums used under each contract must have a structure consistent with the gross premium structure at issue of the contract as this relates to advancing age of insured, contract duration, and period for which gross premiums have been calculated.

Contracts for which tabular morbidity standards are not specified in section 60A.768 must be valued using tables established for reserve purposes by a qualified actuary and acceptable to the commissioner. The morbidity tables must contain a pattern of incurred claims cost that reflects the underlying morbidity and must not be constructed for the primary purpose of minimizing reserves.

(b) The maximum interest rate is specified in section 60A.768.

(c) Termination rates used in the computation of reserves must be on the basis of a mortality table as specified in section 60A.768 except as noted in clauses (1) to (3):

(1) under contracts for which premium rates are not guaranteed, and where the effects of insurer underwriting are specifically used by policy duration in the valuation morbidity standard or for return of premium or other deferred cash benefits, total termination rates may be used at ages and durations where these exceed specified mortality table rates, but not in excess of the lesser of:

(i) 80 percent of the total termination rate used in the calculation of the gross premiums; or

(ii) eight percent;

(2) for long-term care individual policies or group certificates issued after January 1, 1997, the contract reserve may be established on a basis of separate:

(i) mortality as specified in section 60A.768; and

(ii) terminations other than mortality, where the terminations are not to exceed:

A. for policy years one through four, the lesser of 80 percent of the voluntary lapse rate used in the calculation of gross premiums and eight percent;

B. for policy years five and later, the lesser of 100 percent of the voluntary lapse rate used in the calculation of gross premiums and four percent;

(3) where a morbidity standard specified in section 60A.768 is on an aggregate basis, the morbidity standard may be adjusted to reflect the effect of insurer underwriting by policy duration. The adjustments must be appropriate to the underwriting and be acceptable to the commissioner.

Subd. 2. Reserve method. (a) For insurance, except long-term care and return of premium or other deferred cash benefits, the minimum reserve is the reserve calculated on the two-year full preliminary term method; that is, under which the terminal reserve is zero at the first and also the second contract anniversary.

(b) For long-term care insurance, the minimum reserve is the reserve calculated as follows:

(1) for individual policies and group certificates issued on or before December 31, 1991, reserves calculated on the two-year full preliminary term methods;

(2) for individual policies and group certificates issued on or after January 1, 1992, reserves calculated on the one-year full preliminary term method.

(c) For return of premium or other deferred cash benefits, the minimum reserve is the reserve calculated as follows:

(1) on the one-year preliminary term method if the benefits are provided at any time before the 20th anniversary;

(2) on the two-year preliminary term method if the benefits are only provided on or after the 20th anniversary.

The preliminary term method may be applied only in relation to the date of issue of a contract. Reserve adjustments introduced later, as a result of rate increases, revisions in assumptions, for example projected inflation rates, or for other reasons, are to be applied immediately as of the effective date of adoption of the adjusted basis.

Subd. 3. Negative reserves. Negative reserves on any benefit may be offset against positive reserves for other benefits in the same contract, but the total contract reserve with respect to all benefits combined may not be less than zero.

Subd. 4. Nonforfeiture benefits for long-term care insurance. The contract reserve on a policy basis must not be less than the net single premium for the nonforfeiture benefits at the appropriate policy duration, where the net single premium is computed according to the specifications in this section. While the consideration for nonforfeiture benefits in this section is specific to long-term care insurance, similar consideration may be applicable for other lines of business.

Subd. 5. Alternative valuation methods and assumptions generally. Provided the contract reserve on all contracts to which an alternative method or basis is applied is not less in the aggregate than the amount determined according to the applicable standards specified in this section, an insurer may use any reasonable assumptions as to interest rates, termination and mortality rates, and rates of morbidity or other contingency. Also, subject to the preceding condition, the insurer may employ methods other than the methods stated in this section in determining a sound value of its liabilities under such contracts, including, but not limited to, the following: the net level premium method; the one-year full preliminary term method; prospective valuation on the basis of actual gross premiums with reasonable allowance for future expenses; the use of approximations such as those involving age groupings, groupings of several years of issue, average amounts of indemnity, and grouping of similar contract forms; the computation of the reserve for one contract benefit as a percentage of, or by other relation to, the aggregate contract reserves exclusive of the benefit or benefits so valued; and the use of a composite annual claim cost for all or any combination of the benefits included in the contracts valued.

Subd. 6. Test for adequacy and reasonableness of contract reserves. Annually, an appropriate review must be made of the insurer's prospective contract liabilities on contracts valued by tabular reserves, to determine the continuing adequacy and reasonableness of the tabular reserves giving consideration to future gross premiums. The insurer shall make appropriate increments to such tabular reserves if such tests indicate that the basis of such reserves is no longer adequate; subject, however, to the minimum standards of subdivisions 1 to 4.

In the event a company has a contract or a group of related similar contracts for which future gross premiums will be restricted by contract, department rule, or for other reasons, such that the future gross premiums reduced by expenses for administration, commissions, and taxes will be insufficient to cover future claims, the company shall establish contract reserves for such shortfall in the aggregate.

History: 2004 c 285 art 2 s 7



Section 60A.767 — REINSURANCE.

Increases to or credits against reserves carried, arising because of reinsurance assumed or reinsurance ceded, must be determined in a manner consistent with sections 60A.76 to 60A.768 and with all applicable provisions of the reinsurance contracts which affect the insurer's liabilities.

History: 2004 c 285 art 2 s 8



Section 60A.768 — SPECIFIC STANDARDS FOR MORBIDITY, INTEREST, AND MORTALITY.

Subdivision 1. Morbidity. A. Minimum morbidity standards for valuation of specified individual contract health insurance benefits are as follows:

(1) Disability Income Benefits Due to Accident or Sickness.

(a) Contract Reserves:

Contracts issued on or after January 1, 2004:

The 1985 Commissioners Individual Disability Tables A (85CIDA); or

The 1985 Commissioners Individual Disability Tables B (85CIDB).

Each insurer shall elect, with respect to all individual contracts issued in any one statement year, whether it will use Tables A or Tables B as the minimum standard. The insurer may, however, elect to use the other tables with respect to any subsequent statement year.

(b) Claim Reserves:

For claims incurred on or after January 1, 2004:

The 1985 Commissioners Individual Disability Table A (85CIDA) with claim termination rates multiplied by the following adjustment factors:

*The adjusted termination rates derived from the application of the adjustment factors to the DTS Valuation Table termination rates shown in exhibits 3a, 3b, 3c, 4, and 5 (Transactions of the Society of Actuaries (TSA) XXXVII, pages 457-463) is displayed. The adjustment factors for age, elimination period, class, sex, and cause displayed in exhibits 3a, 3b, 3c, and 4 should be applied to the adjusted termination rates shown in this table.

**Applicable DTS Valuation Table duration rate from exhibits 3c and 4 (TSA XXXVII, pages 462-463).

The 85CIDA table so adjusted for the computation of claim reserves shall be known as 85CIDC (The 1985 Commissioners Individual Disability Table C).

(2) Hospital Benefits, Surgical Benefits, and Maternity Benefits (Scheduled benefits or fixed time period benefits only).

(a) Contract Reserves.

Contracts issued on or after January 1, 1982:

The 1974 Medical Expense Tables, Table A, Transactions of the Society of Actuaries, Volume XXX, page 63. Refer to the paper (in the same volume, page 9) to which this table is appended, including its discussions, for methods of adjustment for benefits not directly valued in Table A: "Development of the 1974 Medical Expense Benefits," Houghton and Wolf.

(b) Claim Reserves:

No specific standard. See (6).

(3) Cancer Expense Benefits (Scheduled benefits or fixed time period benefits only).

(a) Contract Reserves:

Contracts issued on or after January 1, 2004:

The 1985 NAIC Cancer Claim Cost Tables.

(b) Claim Reserves:

No specific standard. See (6).

(4) Accidental Death Benefits.

(a) Contract Reserves:

Contracts issued on or after January 1, 2004:

The 1959 Accidental Death Benefits Table.

(b) Claim Reserves:

Actual amount incurred.

(5) Single Premium Credit Disability.

(a) Contract Reserves:

(i) For contracts issued on or after January 1, 2004:

(I) For plans having less than a 30-day elimination period, the 1985 Commissioners Individual Disability Table A (85CIDA) with claim incidence rates increased by 12 percent.

(ii)(II) For plans having a 30-day and greater elimination period, the 85CIDA for a 14-day elimination period with the adjustment in item (I).

(b) Claim Reserves:

Claim reserves are to be determined as provided in section 60A.763.

(6) Other Individual Contract Benefits.

(a) Contract Reserves:

For all other individual contract benefits, morbidity assumptions are to be determined as provided in section 60A.765.

(b) Claim Reserves:

For all benefits other than disability, claim reserves are to be determined as provided in section 60A.763.

B. Minimum morbidity standards for valuation of specified group contract health insurance benefits are as follows:

(1) Disability Income Benefits Due to Accident or Sickness.

(a) Contract Reserves:

Contracts issued on or after January 1, 2004:

The 1987 Commissioners Group Disability Income Table (87CGDT).

(b) Claim Reserves:

For claims incurred on or after January 1, 2004:

The 1987 Commissioners Group Disability Income Table (87CGDT);

(2) Single Premium Credit Disability

(a) Contract Reserves:

(i) For contracts issued on or after January 1, 2004:

(I) For plans having less than a 30-day elimination period, the 1985 Commissioners Individual Disability Table A (85CIDA) with claim incidence rates increased by 12 percent.

(ii)(II) For plans having a 30-day and greater elimination period, the 85CIDA for a 14-day elimination period with the adjustment in item (I).

(b) Claim Reserves:

Claim reserves are to be determined as provided in section 60A.763.

(3) Other Group Contract Benefits.

(a) Contract Reserves:

For all other group contract benefits, morbidity assumptions are to be determined as provided in section 60A.765.

(b) Claim Reserves:

For all benefits other than disability, claim reserves are to be determined as provided in section 60A.763.

Subd. 2. Interest. A. For contract reserves the maximum interest rate is the maximum rate permitted by law in the valuation of whole life insurance issued on the same date as the health insurance contract.

B. For claim reserves on policies that require contract reserves, the maximum interest rate is the maximum rate permitted by law in the valuation of whole life insurance issued on the same date as the claim incurred date.

C. For claim reserves on policies not requiring contract reserves, the maximum interest rate is the maximum rate permitted by law in the valuation of single premium immediate annuities issued on the same date as the claim incurred date, reduced by 100 basis points.

Subd. 3. Mortality. A. For individual long-term care insurance policies or group long-term care insurance certificates issued on or after January 1, 2004, the mortality basis used must be the 1983 Group Annuity Mortality Table without projection.

B. Other mortality tables adopted by the NAIC and adopted by the commissioner may be used in the calculation of the minimum reserves if appropriate for the type of benefits and if approved by the commissioner. The request for approval must include the proposed mortality table and the reason that the standard specified in subsection A is inappropriate.

C. For single premium credit insurance using the 85CIDA table, no separate mortality must be assumed.

History: 2004 c 285 art 2 s 9



Section 60A.803 — LIFE AND HEALTH REINSURANCE AGREEMENTS.

Subdivision 1. Scope. This section applies to:

(1) all domestic life and accident and sickness insurers;

(2) all other licensed life and accident and sickness insurers which are not subject to a substantially similar regulation in their domiciliary state; and

(3) licensed insurers with respect to their accident and sickness business.

This section does not apply to assumption reinsurance, yearly renewable term reinsurance, or certain nonproportional reinsurance such as stop loss or catastrophe reinsurance.

Subd. 2. Accounting requirements. No insurer subject to this section shall, for reinsurance ceded, reduce any liability or establish any asset in any financial statement filed with the commissioner if, by the terms of the reinsurance agreement, in substance or effect, any of the conditions in paragraphs (a) to (k) exist:

(a) The renewal expense allowances provided or to be provided to the ceding insurer by the reinsurer in any accounting period, are not sufficient to cover anticipated allocable renewal expenses of the ceding insurer on the portion of the business reinsured, unless a liability is established for the present value of the shortfall, using assumptions equal to the applicable statutory reserve basis on the business reinsured. Those expenses include commissions, premium taxes, and direct expenses including, but not limited to, billing, valuation, claims, and maintenance expected by the company at the time the business is reinsured.

(b) The ceding insurer can be deprived of surplus or assets at the reinsurer's option or automatically upon the occurrence of some event, such as the insolvency of the ceding insurer, except that termination of the reinsurance agreement by the reinsurer for nonpayment of reinsurance premiums or other amounts due, such as modified coinsurance reserve adjustments, interest and adjustments on funds withheld, and tax reimbursements, shall not be considered to be a deprivation of surplus or assets.

(c) The ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement, except that neither offsetting experience refunds against current and prior years' losses under the agreement nor payment by the ceding insurer of an amount equal to the current and prior years' losses under the agreement upon voluntary termination of in force reinsurance by the ceding insurer is considered such a reimbursement to the reinsurer for negative experience. Voluntary termination does not include situations where termination occurs because of unreasonable provisions which allow the reinsurer to reduce its risk under the agreement. An example of such a provision is the right of the reinsurer to increase reinsurance premiums or risk and expense charges to excessive levels forcing the ceding company to prematurely terminate the reinsurance treaty.

(d) The ceding insurer must, at specific points in time scheduled in the agreement, terminate or automatically recapture all or part of the reinsurance ceded.

(e) The reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income realized from the reinsured policies. It is improper for a ceding company to pay reinsurance premiums, or other fees or charges to a reinsurer, which are greater than the direct premiums collected by the ceding company.

(f) The reinsurance agreement does not transfer all of the significant risk inherent in the business being reinsured. The following table identifies, for a representative sampling of products or type of business, the risks that are considered to be significant. For products not specifically included, the risks determined to be significant must be consistent with this table.

Risk categories:

(1) morbidity;

(2) mortality;

(3) lapse, which is the risk that a policy will voluntarily terminate prior to the recoupment of a statutory surplus strain experienced at issue of the policy;

(4) credit quality (C1), which is the risk that invested assets supporting the reinsured business will decrease in value. The main hazards are that assets will default or that there will be a decrease in earning power. It excludes market value declines due to changes in interest rate;

(5) reinvestment (C3), which is the risk that interest rates will fall and funds reinvested (coupon payments or money received upon asset maturity or call) will therefore earn less than expected. If asset durations are less than liability durations, the mismatch will increase; and

(6) disintermediation (C3), which is the risk that interest rates rise and policy loans and surrenders increase or maturing contracts do not renew at anticipated rates of renewal. If asset durations are greater than the liability durations, the mismatch will increase. Policyholders will move their funds into new products offering higher rates. The company may have to sell assets at a loss to provide for these withdrawals.

RISK CATEGORY

+ = Significant

0 = Insignificant

*LTC = Long-Term Care Insurance

LTD = Long-Term Disability Insurance

(g)(1) The credit quality, reinvestment, or disintermediation risk is significant for the business reinsured and the ceding company does not, other than for the classes of business excepted in clause (2), either transfer the underlying assets to the reinsurer or legally segregate such assets in a trust or escrow account or otherwise establish a mechanism satisfactory to the commissioner that legally segregates, by contract or contract provision, the underlying assets.

(2) Notwithstanding the requirements of clause (1), the assets supporting the reserves for the following classes of business and any classes of business that do not have a significant credit quality, reinvestment or disintermediation risk, may be held by the ceding company without segregation of the assets:

(i) Health Insurance - LTC/LTD;

(ii) Traditional Nonpar Permanent;

(iii) Traditional Par Permanent;

(iv) Adjustable Premium Permanent;

(v) Indeterminate Premium Permanent; and/or

(vi) Universal Life Fixed Premium (no dump-in premiums allowed).

The associated formula for determining the reserve interest rate adjustment must reflect the ceding company's investment earnings and incorporate all realized and unrealized gains and losses reflected in the statutory statement. The following is an acceptable formula:

Rate = 2(I+CG) / (X + Y - I - CG)

(h) Settlements are made less frequently than quarterly or payments due from the reinsurer are not made in cash within 90 days of the settlement date.

(i) The ceding insurer is required to make representations or warranties not reasonably related to the business being reinsured.

(j) The ceding insurer is required to make representations or warranties about future performance of the business being reinsured.

(k) The reinsurance agreement is entered into for the principal purpose of producing significant surplus aid for the ceding insurer, typically on a temporary basis, while not transferring all of the significant risks inherent in the business reinsured and, in substance or effect, the expected potential liability to the ceding insurer remains basically unchanged.

Subd. 3. Commissioner approval. Notwithstanding subdivision 2, an insurer subject to this section may, with the prior approval of the commissioner, take such reserve credit or establish such asset as the commissioner deems consistent with state insurance law or rules.

Subd. 4. Filing. (a) Agreements entered into after August 1, 1994, that involve the reinsurance of business issued prior to the effective date of the agreements, along with any subsequent amendments thereto, shall be filed by the ceding company with the commissioner within 30 days from their date of execution. Each filing shall include data detailing the financial impact of the transaction. The ceding insurer's actuary who signs the financial statement actuarial opinion with respect to valuation of reserves shall consider this section and any applicable actuarial standards of practice when determining the proper credit in financial statements filed with the commissioner. The actuary shall maintain adequate documentation and be prepared upon request to describe the actuarial work performed for inclusion in the financial statements and to demonstrate that the work conforms to this section.

(b) Any increase in surplus net of federal income tax resulting from arrangements described in paragraph (a) must be identified separately on the insurer's statutory financial statement as a surplus item (aggregate write-ins for gains and losses in surplus in the capital and surplus account of the annual statement) and recognition of the surplus increase as income must be reflected on a net of tax basis in the "Reinsurance ceded" line of the annual statement as earnings emerge from the business reinsured.

Subd. 5. Written agreements. No reinsurance agreement or amendment to any agreement may be used to reduce any liability or to establish any asset in any financial statement filed with the commissioner, unless the agreement, amendment, or a binding letter or intent has been duly executed by both parties no later than the "as of date" of the financial statement. In the case of a letter of intent, a reinsurance agreement or an amendment to a reinsurance agreement must be executed within a reasonable period of time, not exceeding 90 days from the execution date of the letter of intent, in order for credit to be granted for the reinsurance ceded. The reinsurance agreement must provide that:

(1) the agreement constitutes the entire agreement between the parties with respect to the business being reinsured under it and that there are no understandings between the parties other than as expressed in the agreement; and

(2) any change or modification to the agreement is null and void unless made by amendment to the agreement and signed by both parties.

Subd. 6. Reserve credits. Insurers subject to this section shall reduce to zero by December 31, 1995, any reserve credits or assets established with respect to reinsurance agreements entered into prior to August 1, 1994, that under the provisions of this section would not be entitled to recognition of the reserve credits or assets; provided, however, that the reinsurance agreements have been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

History: 1994 c 426 s 9



Section 60A.90 — SCOPE.

Sections 60A.90 to 60A.94 apply to all domestic, foreign, and alien insurers who are authorized to transact business in this state.

History: 1991 c 325 art 12 s 1



Section 60A.91 — FILING REQUIREMENTS.

(a) A domestic, foreign, and alien insurer who is authorized to transact insurance in this state shall annually on or before March 1 of each year, file with the National Association of Insurance Commissioners (NAIC) a copy of its annual statement convention blank, along with additional filings prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners must be in the same format and scope as that required by the commissioner and must include the signed jurat page and the actuarial certification. Amendments and addenda to the annual statement filing subsequently filed with the commissioner must also be filed with the NAIC.

(b) Foreign insurers that are domiciled in a state that has a law substantially similar to paragraph (a) is considered to be in compliance with this section.

History: 1991 c 325 art 12 s 2



Section 60A.92 — IMMUNITY.

In the absence of actual malice, members of the NAIC, their duly authorized committees, subcommittees, and task forces, their delegates, NAIC employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks are acting as agents of the commissioner under the authority of sections 60A.90 to 60A.94 and are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required under sections 60A.90 to 60A.94.

History: 1991 c 325 art 12 s 3



Section 60A.93 — CONFIDENTIALITY.

All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the department.

History: 1991 c 325 art 12 s 4



Section 60A.94 — REVOCATION OF CERTIFICATE OF AUTHORITY.

The commissioner may suspend, revoke, or refuse to renew the certificate of authority of an insurer failing to file its annual statement when due or within any extension of time that the commissioner, for good cause, may have granted.

History: 1991 c 325 art 12 s 5



Section 60A.951 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 60A.951 to 60A.956.

Subd. 2. Authorized person. "Authorized person" means the county attorney, sheriff, or chief of police responsible for investigations in the county where the suspected insurance fraud occurred; the superintendent of the Bureau of Criminal Apprehension; the commissioner of commerce; the Commerce Fraud Bureau; the commissioner of labor and industry; the attorney general; or any duly constituted criminal investigative department or agency of the United States.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce for insurers regulated by the commissioner of commerce, and means the commissioner of health for insurers regulated by the commissioner of health.

Subd. 4. Insurance fraud. "Insurance fraud" occurs when a person presents or causes to be presented to any insurer, or prepares with knowledge or belief that it will be so presented, a written or oral statement, including a computer-generated document, an electronic claim filing, or other electronic transmission, that contains materially false or misleading information, or a material and misleading omission, concerning:

(1) an application for the issuance of an insurance policy;

(2) the rating of an insurance policy;

(3) a claim for payment, reimbursement, or benefits payable under an insurance policy to an insured, a beneficiary, or a third party;

(4) premiums on an insurance policy; or

(5) payments made in accordance with the terms of an insurance policy.

Subd. 4a. Insurance policy or policy. "Insurance policy" or "policy" means the written instrument in which are set forth the terms of any certificate of insurance, binder of coverage, or contract of insurance, including a certificate, binder, or contract issued by a state-assigned risk plan; benefit plan; nonprofit hospital service plan; motor club service plan; or surety bond, cash bond, or any other alternative to insurance authorized by the Minnesota Financial Responsibility Act.

Subd. 4b. Insurance professional. "Insurance professional" means sales agents, agencies, managing general agents, brokers, producers, claims representatives, adjusters, and third-party administrators.

Subd. 4c. Insurance transaction. "Insurance transaction" means a transaction by, between, or among:

(1) an insurer or a person who acts on behalf of an insurer; and

(2) an insured, claimant, applicant for insurance, public adjuster, insurance professional, practitioner who performs professional services as defined by section 319B.02, subdivision 19, attorney, or any person who acts on behalf of any of the foregoing for the purpose of obtaining insurance or reinsurance, calculating insurance premiums, submitting a claim, negotiating or adjusting a claim, or otherwise obtaining insurance, self-insurance, or reinsurance, or obtaining the benefits or annuities thereof or therefrom.

Subd. 5. Insurer. "Insurer" means insurance company, risk retention group as defined in section 60E.02, service plan corporation as defined in section 62C.02, health maintenance organization as defined in section 62D.02, community integrated service network as defined in section 62N.02, fraternal benefit society regulated under chapter 64B, township mutual company regulated under chapter 67A, joint self-insurance plan or multiple employer trust regulated under chapter 60F, 62H, or section 471.617, subdivision 2, persons administering a self-insurance plan as defined in section 60A.23, subdivision 8, clause (2), paragraphs (a) and (d), and the Workers' Compensation Reinsurance Association established in section 79.34.

Subd. 5a. Person. "Person" means a natural person, company, corporation, unincorporated association, partnership, professional corporation, and any other entity.

Subd. 5b. Premium. "Premium" means consideration paid or payable for coverage under an insurance policy. Premium includes any payment, whether due within the insurance policy term or otherwise; any deductible payment, whether advanced by the insurer or insurance professional and subject to reimbursement by the insured or otherwise; any self-insured retention or payment, whether advanced by the insurer or insurance professional and subject to reimbursement by the insured or otherwise; and any collateral or security to be provided to collateralize any such obligations to pay.

Subd. 6. Relevant information. "Relevant information" includes, but is not limited to:

(1) pertinent insurance policy information, including the application for a policy;

(2) policy premium payment records;

(3) a history of previous claims made by the insured including, where the insured is a corporation, limited liability company, or partnership, a history of claims by a subsidiary or any affiliates, and a history of claims of any other business association in which individual officers or partners or their family members are known to be involved;

(4) material relating to the investigation, including the statement of any person and the proof of loss;

(5) billing records; and

(6) any other information which an authorized person identifies and which appears reasonably related to the investigation.

History: 1994 c 574 s 1; 1995 c 258 s 9,10; 1997 c 225 art 2 s 1; 2002 c 331 s 2-8; 2013 c 135 art 3 s 22



Section 60A.952 — DISCLOSURE OF INFORMATION.

Subdivision 1. Request. After receiving a written request from an authorized person stating that the authorized person has reason to believe that a crime or civil fraud has been committed in connection with an insurance claim, insurance transaction, payment, or application, an insurer must release to the authorized person all relevant information in the insurer's possession.

Subd. 2. Notice to and cooperation with the Commerce Fraud Bureau. Any insurer or insurance professional that has reasonable belief that an act of insurance fraud will be, is being, or has been committed, shall furnish and disclose all relevant information to the Commerce Fraud Bureau or to any authorized person and cooperate fully with any investigation conducted by the Commerce Fraud Bureau. Any person that has a reasonable belief that an act of insurance fraud will be, is being, or has been committed, or any person who collects, reviews, or analyzes information concerning insurance fraud may furnish and disclose any information in its possession concerning the act to the Commerce Fraud Bureau, any authorized person, or to an authorized representative of an insurer that requests the information for the purpose of detecting, prosecuting, or preventing insurance fraud. The insurer may also release relevant information to any person authorized to receive the information under section 72A.502, subdivision 2. If disclosure is made to an authorized person other than the Commerce Fraud Bureau, a copy of the disclosure must be sent to the Commerce Fraud Bureau.

Subd. 3. Immunity from liability. If insurers, insurance support organizations as defined in section 72A.491, subdivision 12, agents acting on the insurers' behalf, or authorized persons release information in good faith under this section, whether orally or in writing, they are immune from any liability, civil or criminal, for the release or reporting of the information.

Subd. 4. Tolling of time periods. If an insurer has a reasonable or probable cause to believe that an insurance fraud has been committed in connection with an insurance claim, and has properly notified the Commerce Fraud Bureau of its suspicions according to subdivision 2, the notification tolls any applicable time period in any unfair claims practices statute or related regulations, or any action on the claim against the insurer to whom the claim had been presented for bad faith, until 30 days after determination by the Commerce Fraud Bureau and notice to the insurer that the division will not recommend action on the claim.

Subd. 5. Reward for information. The Commerce Fraud Bureau, in cooperation with authorized insurers and insurance professionals, may establish a voluntary fund to reward persons not connected with the insurance industry who provide information or furnish evidence leading to the arrest and conviction of persons responsible for insurance fraud.

History: 1994 c 574 s 2; 2002 c 331 s 9-12; 2013 c 135 art 3 s 22; 2014 c 310 s 2



Section 60A.953 — ENFORCEMENT; REFUSAL TO COOPERATE WITH AN INVESTIGATION.

The intentional failure to provide relevant information as required by section 60A.952, subdivision 1, or to provide notification of insurance fraud as required by section 60A.952, subdivision 2, is punishable as a misdemeanor. It is unlawful for any person to knowingly or intentionally interfere with the enforcement of the provisions of sections 60A.951 to 60A.956 or investigation of suspected or actual violations of sections 60A.951 to 60A.956 and is punishable as a misdemeanor.

History: 1994 c 574 s 3; 2002 c 331 s 13



Section 60A.954 — INSURANCE ANTIFRAUD PLAN.

Subdivision 1. Establishment. An insurer shall institute, implement, and maintain an antifraud plan. For the purpose of this section, the term insurer does not include reinsurers, the Workers' Compensation Reinsurance Association, self-insurers, and excess insurers. Within 30 days after instituting or modifying an antifraud plan, the insurer shall notify the commissioner in writing. The notice must include the name of the person responsible for administering the plan. An antifraud plan shall establish procedures to:

(1) prevent insurance fraud, including: internal fraud involving the insurer's officers, employees, or agents; fraud resulting from misrepresentations on applications for insurance; and claims fraud;

(2) report insurance fraud to appropriate law enforcement authorities; and

(3) cooperate with the prosecution of insurance fraud cases.

Subd. 2. Review. The commissioner may review each insurer's antifraud plan to determine whether it complies with the requirements of this section. If the commissioner finds that an insurer's antifraud plan does not comply with the requirements of this section, the commissioner shall disapprove the plan and send a notice of disapproval, along with the reasons for disapproval, to the insurer. An insurer whose antifraud plan has been disapproved by the commissioner shall submit a new plan to the commissioner within 60 days after the plan was disapproved. The commissioner may examine an insurer's procedures to determine whether the insurer is complying with its antifraud plan. The commissioner shall withhold from public inspection any part of an insurer's antifraud plan for so long as the commissioner deems the withholding to be in the public interest.

History: 1994 c 574 s 4; 1995 c 258 s 11



Section 60A.955 — CLAIM FORMS TO CONTAIN FRAUD WARNING.

All insurance claim forms issued by an insurer for use in submitting a claim for payment or a claim for any other benefit pursuant to a policy shall clearly contain a warning substantially as follows: "A person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime." An insurer may comply with this section by including the warning on an addendum attached to the claim form. The absence of the required warning does not constitute a defense in a prosecution for a violation of chapter 609 or any other chapter of Minnesota Statutes.

History: 1994 c 574 s 5; 1995 c 258 s 12



Section 60A.956 — OTHER LAW ENFORCEMENT AUTHORITY.

Nothing in sections 60A.951 to 60A.956 preempts the authority of or relieves the duty of any other law enforcement agencies to investigate and prosecute alleged violations of law, prevents or prohibits a person from voluntarily disclosing any information concerning insurance fraud to any law enforcement agency other than the Commerce Fraud Bureau, or limits any of the powers granted elsewhere by the laws of this state to the commissioner of commerce to investigate alleged violations of law and to take appropriate action.

History: 2002 c 331 s 14; 2013 c 135 art 3 s 22



Section 60A.957 — DEFINITIONS.

Subdivision 1. Terms. For purposes of sections 60A.957 to 60A.9585, the terms defined in this section have the meanings given them.

Subd. 2. Advertising. "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including film strips, motion pictures, and videos, published, disseminated, circulated, or placed directly before the public in this state, for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequeath, or transfer the death benefit or ownership of a life insurance policy pursuant to a viatical settlement contract.

Subd. 3. Business of viatical settlements. "Business of viatical settlements" means an activity involved in, but not limited to, the offering, soliciting, negotiating, procuring, effectuating, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating, or in any other manner acquiring an interest in a life insurance policy by means of a viatical settlement contract.

Subd. 4. Chronically ill. "Chronically ill" means:

(1) being unable to perform at least two activities of daily living (for example, eating, toileting, transferring, bathing, dressing, or continence);

(2) requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(3) having a level of disability similar to that described in clause (1) as determined by the United States Secretary of Health and Human Services.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 6. Financing entity. "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a viatical settlement contract, but:

(1) whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(2) who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

Financing entity does not include a nonaccredited investor or a viatical settlement purchaser.

Subd. 7. Fraudulent viatical settlement act. "Fraudulent viatical settlement act" includes:

(a) acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or its agents to engage in acts including:

(1) presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, viatical settlement investment agent, financing entity, insurer, insurance producer, or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

(i) an application for the issuance of a viatical settlement contract or insurance policy;

(ii) the underwriting of a viatical settlement contract or insurance policy;

(iii) a claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(iv) premiums paid on an insurance policy or as a result of a viatical settlement purchase agreement;

(v) payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract, viatical settlement purchase agreement, or insurance policy;

(vi) the reinstatement or conversion of an insurance policy;

(vii) the solicitation, offer, effectuation, or sale of a viatical settlement contract, insurance policy, or viatical settlement purchase agreement;

(viii) the issuance of written evidence of viatical settlement contract, viatical settlement purchase agreement, or insurance; or

(ix) a financing transaction; and

(2) employing any plan, financial structure, device, scheme, or artifice to defraud related to viaticated policies;

(b) acts or omissions in the furtherance of a fraud or to prevent the detection of a fraud committed by any person, its employees, or its agents, to:

(1) remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(2) misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(3) transact the business of viatical settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

(4) file with the commissioner or the equivalent chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceal information about a material fact from the commissioner;

(c) commit embezzlement, theft, misappropriation, or conversion of money, funds, premiums, credits, or other property of a viatical settlement provider, insurer, viator, insurance policyowner, or any other person engaged in the business of viatical settlements or insurance; or

(d) attempt to commit, assist, aid, or abet in the commission of, or conspiracy to commit, the acts or omissions specified in this subdivision.

Subd. 8. Life insurance producer. "Life insurance producer" means any person licensed in this state as a resident or nonresident insurance producer who has received qualification or authority for life insurance pursuant to chapter 60K.

Subd. 9. Person. "Person" means a natural person or a legal entity, including, without limitation, an individual, partnership, limited liability company, association, trust, or corporation.

Subd. 10. Policy. "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state.

Subd. 11. Related provider trust. "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

Subd. 12. Special purpose entity. "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide either directly or indirectly access to institutional capital markets:

(1) for a financing entity or licensed viatical settlement provider; or

(2) in connection with a transaction in which:

(i) the securities in the special purpose entity are acquired by the viator or by "qualified institutional buyers" as defined in Rule 144 promulgated under the Securities Act of 1933, as amended; or

(ii) the securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

Subd. 13. Terminally ill. "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or less.

Subd. 14. Viatical settlement broker. "Viatical settlement broker" means a person, including a life insurance producer as provided in section 60A.9572, who, working exclusively on behalf of a viator and for a fee, commission, or other valuable consideration, offers or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers or one or more viatical settlement brokers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator, and not the insurer or the viatical settlement provider, and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interests of the viator. Viatical settlement broker does not include an attorney, certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

Subd. 15. Viatical settlement contract. (a) "Viatical settlement contract" means a written agreement between a viator and a viatical settlement provider establishing the terms under which compensation or anything of value is or will be paid, which compensation or value is less than the expected death benefits of the policy, in return for the viator's present or future assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance. Viatical settlement contract also includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such a policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this state.

(b) Viatical settlement contract includes a premium finance loan made for a life insurance policy by a lender to a viator on, before, or after the date of issuance of the policy where:

(1) the viator or the insured receives on the date of the premium finance loan a guarantee of a future viatical settlement value of the policy; or

(2) the viator or the insured agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(c) Viatical settlement contract does not include:

(1) a policy loan or accelerated death benefit made by the insurer pursuant to the policy's terms;

(2) loan proceeds that are used solely to pay:

(i) premiums for the policy; and

(ii) the costs of the loan, including, without limitation, interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses, and third-party collateral provider fees and expenses, including fees payable to letter of credit issuers;

(3) a loan made by a bank or other licensed financial institution in which the lender takes an interest in a life insurance policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of a policy by the lender, provided that neither the default itself nor the transfer of the policy in connection with the default is pursuant to an agreement or understanding with any other person for the purposes of evading regulation under sections 60A.957 to 60A.9585;

(4) a loan made by a lender that does not violate chapter 59A, provided that the premium finance loan is not described in clause (3);

(5) an agreement where all the parties (i) are closely related to the insured by blood or law or (ii) have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured, or are trusts established primarily for the benefit of the parties;

(6) any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(7) a bona fide business succession planning arrangement:

(i) between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders;

(ii) between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or

(iii) between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members;

(8) an agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(9) any other contract, transaction, or arrangement exempted from the definition of viatical settlement contract by the commissioner based on a determination that the contract, transaction, or arrangement is not of the type intended to be regulated by sections 60A.957 to 60A.9585.

Subd. 16. Viatical settlement investment agent. (a) "Viatical settlement investment agent" means a person who is an appointed or contracted agent of a licensed viatical settlement provider who solicits or arranges the funding for the purchase of a viatical settlement by a viatical settlement purchaser and who is acting on behalf of a viatical settlement provider.

(b) A viatical settlement investment agent shall not have any contact directly or indirectly with the viator or insured or have knowledge of the identity of the viator or insured.

(c) A viatical settlement investment agent is deemed to represent the viatical settlement provider of whom the viatical settlement investment agent is an appointed or contracted agent.

Subd. 17. Viatical settlement provider. (a) "Viatical settlement provider" means a person, other than a viator, that enters into or effectuates a viatical settlement contract with a viator resident in this state.

(b) Viatical settlement provider does not include:

(1) a bank, savings bank, savings and loan association, credit union, or other licensed lending institution;

(2) a premium finance company making premium finance loans and exempted by the commissioner from the licensing requirement under the premium finance laws that takes an assignment of a life insurance policy solely as collateral for a loan;

(3) the issuer of the life insurance policy;

(4) an authorized or eligible insurer that provides stop-loss coverage or financial guaranty insurance to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

(5) a natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(6) a financing entity;

(7) a special purpose entity;

(8) a related provider trust;

(9) a viatical settlement purchaser; or

(10) any other person that the commissioner determines is not the type of person intended to be covered by the definition of viatical settlement provider.

Subd. 18. Viatical settlement purchase agreement. "Viatical settlement purchase agreement" means a contract or agreement, entered into by a viatical settlement purchaser, to which the viator is not a party, to purchase a life insurance policy or an interest in a life insurance policy, that is entered into for the purpose of deriving an economic benefit.

Subd. 19. Viatical settlement purchaser. (a) "Viatical settlement purchaser" means a person who provides a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit.

(b) Viatical settlement purchaser does not include:

(1) a licensee under sections 60A.957 to 60A.9585;

(2) an accredited investor or qualified institutional buyer as defined, respectively, in Rule 501(a) or Rule 144A promulgated under the federal Securities Act of 1933, as amended;

(3) a financing entity;

(4) a special purpose entity; or

(5) a related provider trust.

Subd. 20. Viaticated policy. "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

Subd. 21. Viator. (a) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy that resides in this state and enters or seeks to enter into a viatical settlement contract. For purposes of sections 60A.957 to 60A.9585, a viator shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. If there is more than one viator on a single policy and the viators are residents of different states, the transaction is governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all the viators.

(b) Viator does not include:

(1) a licensee under sections 60A.957 to 60A.9585, including a life insurance producer acting as a viatical settlement broker pursuant to sections 60A.957 to 60A.9585;

(2) a qualified institutional buyer as defined in Rule 144A promulgated under the federal Securities Act of 1933, as amended;

(3) a financing entity;

(4) a special purpose entity; or

(5) a related provider trust.

History: 2009 c 62 s 2



Section 60A.9572 — LICENSE AND BOND REQUIREMENTS.

Subdivision 1. Provider or broker license required. A person shall not operate as a viatical settlement provider or viatical settlement broker in this state without first obtaining a license from the commissioner of the state of residence of the viator.

Subd. 2. Agent license required. A person shall not operate as a viatical settlement investment agent in this state without first obtaining a license from the commissioner of the state of residence of the viatical settlement purchaser. If there is more than one purchaser of a single policy and the purchasers are residents of different states, the viatical settlement purchase agreement shall be governed by the law of the state in which the purchaser having the largest percentage ownership resides or, if the purchasers hold equal ownership, the state of residence of one purchaser agreed upon in writing by all purchasers.

Subd. 3. Life insurance producer. (a) An insurance producer who is currently licensed with the life line of authority and has been licensed in good standing for at least one year is deemed to meet the licensing requirements of this section and is permitted to operate as a viatical settlement broker.

(b) Not later than 30 days from the first day of operating as a viatical settlement broker, the life insurance producer shall notify the commissioner that the life insurance producer is acting as a viatical settlement broker on a form prescribed by the commissioner, and shall pay any applicable fee to be determined by the commissioner. Notification includes an acknowledgment by the life insurance producer that the life insurance producer will operate as a viatical settlement broker in accordance with sections 60A.957 to 60A.9585.

(c) The insurer that issued the policy being viaticated is not responsible for any act or omission of a viatical settlement broker or viatical settlement provider arising out of or in connection with the viatical settlement transaction, unless the insurer receives compensation for the placement of a viatical settlement contract from the viatical settlement provider or viatical settlement broker in connection with the viatical settlement contract.

(d) A person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator, whose compensation is not paid directly or indirectly by the viatical settlement provider, may negotiate viatical settlement contracts on behalf of the viator without having to obtain a license as a viatical settlement broker.

Subd. 4. Application. An application for a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and these applications shall be accompanied by the fees specified in section 60A.964.

Subd. 5. Renewals. A license may be renewed from year to year on the anniversary date upon payment of the annual renewal fees specified in section 60A.964. Failure to pay the fees by the renewal date results in expiration of the license.

Subd. 6. Disclosures. The applicant shall provide information on forms required by the commissioner. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders who hold more than ten percent of the shares of the company, partners, officers, members, and employees, and the commissioner may, in the exercise of the commissioner's discretion, refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member of the legal entity who may materially influence the applicant's conduct meets the standards of sections 60A.957 to 60A.9585.

Subd. 7. Legal entity license. A license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as viatical settlement providers, viatical settlement brokers, or viatical settlement investment agents, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.

Subd. 8. Investigation. Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(1) if a viatical settlement provider, has provided a detailed plan of operation;

(2) is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(3) has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for;

(4) if a viatical settlement provider or a viatical settlement broker, has demonstrated evidence of financial responsibility in a format prescribed by the commissioner through either a surety bond executed and issued by an insurer authorized to issue surety bonds in this state or a deposit of cash, certificates of deposit, or securities or any combination thereof in an amount to be determined by the commissioner. The commissioner shall accept, as evidence of financial responsibility, proof that financial instruments in accordance with the requirements in this clause have been filed with one or more states where the applicant is licensed as a viatical settlement provider or a viatical settlement broker. The commissioner may ask for evidence of financial responsibility at any time the commissioner deems necessary. Any surety bond issued pursuant to this clause shall be in favor of this state and shall specifically authorize recovery by the commissioner on behalf of any person in this state who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices by the viatical settlement provider or a viatical settlement broker;

(5) if a legal entity, provides a certificate of good standing from the state of its domicile; and

(6) if a viatical settlement provider or viatical settlement broker, has provided an antifraud plan that meets the requirements of section 60A.9583.

Subd. 9. Consent to service of process. The commissioner shall not issue a license to a nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or the applicant has filed with the commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

Subd. 10. Duty to supplement information. A viatical settlement provider, viatical settlement broker, or viatical settlement investment agent shall provide to the commissioner new or revised information about officers, ten percent or more stockholders, partners, directors, members, or designated employees within 30 days of the change.

Subd. 11. Training required. An individual licensed as a viatical settlement broker shall complete on an annual basis six hours of training related to viatical settlements and viatical settlement transactions, as required by the commissioner; provided, however, that a life insurance producer who is operating as a viatical settlement broker pursuant to subdivision 3 shall not be subject to the requirements of this subdivision. Any person failing to meet the requirements of this subdivision is subject to the penalties imposed by the commissioner.

History: 2009 c 62 s 3; 2010 c 384 s 11



Section 60A.9573 — LICENSE REVOCATION AND DENIAL.

Subdivision 1. Grounds. The commissioner may suspend, revoke, or refuse to issue or renew the license of a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent if the commissioner finds that:

(1) there was any material misrepresentation in the application for the license;

(2) the licensee or any officer, partner, member, or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent;

(3) the viatical settlement provider demonstrates a pattern of unreasonable payments to viators;

(4) the licensee or any officer, partner, member, or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5) the viatical settlement provider has entered into any viatical settlement contract that has not been approved pursuant to sections 60A.957 to 60A.9585;

(6) the viatical settlement provider has failed to honor contractual obligations set out in a viatical settlement contract or a viatical settlement purchase agreement;

(7) the licensee no longer meets the requirements for initial licensure;

(8) the viatical settlement provider has assigned, transferred, or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state, a viatical settlement purchaser, an accredited investor or qualified institutional buyer as defined respectively in Rule 501(a) or Rule 144A promulgated under the federal Securities Act of 1933, as amended, a financing entity, a special purpose entity, or a related provider trust; or

(9) the licensee or any officer, partner, member, or key management personnel has violated any provision of sections 60A.957 to 60A.9585.

Subd. 2. Bad faith by broker or producer. The commissioner may suspend, revoke, or refuse to renew the license of a viatical settlement broker or a life insurance producer operating as a viatical settlement broker pursuant to sections 60A.957 to 60A.9585 if the commissioner finds that the viatical settlement broker or life insurance producer has violated the provisions of sections 60A.957 to 60A.9585 or has otherwise engaged in bad faith conduct with one or more viators.

Subd. 3. License enforcement actions. Section 45.027 applies to any action taken by the commissioner to deny a license application or suspend, revoke, or refuse to renew the license of a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent, or suspend, revoke, or refuse to renew a license of a life insurance producer operating as a viatical settlement broker pursuant to sections 60A.957 to 60A.9585.

History: 2009 c 62 s 4



Section 60A.9574 — APPROVAL OF VIATICAL SETTLEMENT CONTRACTS AND DISCLOSURE STATEMENTS.

A person shall not use a viatical settlement contract form or provide to a viator a disclosure statement form in this state unless first filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions fail to meet the requirements of sections 60A.9577, 60A.9579, 60A.9582, and 60A.9583, subdivision 2, or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the viator. At the commissioner's discretion, the commissioner may require the submission of advertising material.

History: 2009 c 62 s 5



Section 60A.9575 — REPORTING REQUIREMENTS AND PRIVACY.

Subdivision 1. Annual statement. A viatical settlement provider shall file with the commissioner on or before March 1 of each year an annual statement containing the following information:

(1) for each policy viaticated, the date that the viatical settlement contract was entered into; the life expectancy of the viator at the time of the contract; the face amount of the policy; the amount paid by the viatical settlement provider to viaticate the policy; and if the viator has died, the date of death and the total insurance premiums paid by the viatical settlement provider to maintain the policy in force;

(2) a breakdown by disease category of applications received, accepted, and rejected;

(3) a breakdown of policies viaticated by issuer and policy type;

(4) the number of secondary market versus primary market transactions;

(5) the portfolio size; and

(6) the amount of outside borrowings.

The information shall be limited to only those transactions where the viator is a resident of this state. Individual transaction data regarding the business of viatical settlements or data that could compromise the privacy of personal, financial, and health information of the viator or insured shall be filed with the commissioner on a confidential basis.

Subd. 2. Identity disclosure restrictions. Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity, shall not disclose that identity as an insured, or the insured's financial or medical information to any other person unless the disclosure:

(1) is necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2) is necessary to effect a viatical settlement purchase agreement between the viatical settlement purchaser and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(3) is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to section 45.027;

(4) is a term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(5) is necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(6) is necessary to allow a viatical settlement provider or viatical settlement broker or an authorized representative to make contacts for the purpose of determining health status; or

(7) is required to purchase stop-loss coverage or financial guaranty insurance.

History: 2009 c 62 s 6



Section 60A.9577 — DISCLOSURE TO VIATOR.

Subdivision 1. Application disclosures by provider and broker. With an application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker, and shall provide the following information:

(1) that a viatical settlement broker represents exclusively the viator, and not the insurer or the viatical settlement provider, and owes a fiduciary duty to the viator, including a duty to act according to the viator's instructions and in the best interests of the viator;

(2) some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor;

(3) proceeds of the viatical settlement could be subject to the claims of creditors;

(4) receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate government agencies;

(5) the viator has the right to rescind a viatical settlement contract before the earlier of 30 calendar days after the date upon which the viatical settlement contract is executed by all parties or 15 calendar days after the viatical settlement proceeds have been paid to the viator, as provided in section 60A.9579, subdivision 3. Rescission, if exercised by the viator, is effective only if both notice of the rescission is given, and the viator repays all proceeds and any premiums, loans, and loan interest paid on account of the viatical settlement within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment by the viator or the viator's estate of all viatical settlement proceeds and any premiums, loans, and loan interest to the viatical settlement within 60 days of the insured's death;

(6) funds will be sent to the viator within three business days after the viatical settlement provider has received the insurer or group administrator's written acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated;

(7) entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator. Assistance should be sought from a financial adviser;

(8) the disclosure document shall contain the following language: "All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."; and

(9) following execution of a viatical contract, the insured may be contacted for the purpose of determining the insured's health status and to confirm the insured's residential or business street address and telephone number, or as otherwise provided in sections 60A.957 to 60A.9585. This contact shall be limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less. Contacts shall be made only by a viatical settlement provider licensed in the state in which the viator resided at the time of the viatical settlement, or by the authorized representative of a duly licensed viatical settlement provider.

Disclosure to a viator under this subdivision includes distribution of a brochure describing the process of viatical settlements. The National Association of Insurance Commissioners form for the brochure shall be used unless another form is developed or approved by the commissioner.

Subd. 2. Contract disclosures by provider. A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and provide the following information:

(1) the affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be viaticated;

(2) the document includes the name, business address, and telephone number of the viatical settlement provider;

(3) any affiliations or contractual arrangements between the viatical settlement provider and the viatical settlement broker;

(4) if an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with the viator's insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement;

(5) state the dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. If known, the viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate, and the extent to which the viator's interest in those benefits will be transferred as a result of the viatical settlement contract; and

(6) state whether the funds will be escrowed with an independent third party during the transfer process, and if so, provide the name, business address, and telephone number of the independent third-party escrow agent, and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

Subd. 3. Contract disclosures by broker. A viatical settlement broker shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and provide the following information:

(1) the name, business address, and telephone number of the viatical settlement broker;

(2) a full, complete, and accurate description of all offers, counteroffers, acceptances, and rejections relating to the proposed viatical settlement contract;

(3) a written disclosure of any affiliations or contractual arrangements between the viatical settlement broker and any person making an offer in connection with the proposed viatical settlement contracts;

(4) the name of each broker who receives compensation and the amount of compensation received by that broker, which compensation includes anything of value paid or given to the broker in connection with the life settlement contract; and

(5) where any portion of the viatical settlement broker's compensation, as defined in clause (4), is taken from a proposed viatical settlement offer, the broker shall also disclose the total amount of the viatical settlement offer and the percentage of the viatical settlement offer comprised by the viatical settlement broker's compensation.

Subd. 4. Ownership and beneficiary changes. If the viatical settlement provider transfers ownership or changes the beneficiary of the insurance policy, the provider shall communicate in writing the change in ownership or beneficiary to the insured within 20 days after the change.

Subd. 5. Contract disclosures by provider or agent. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures prior to the date the viatical settlement purchase agreement is signed by all parties. The disclosures shall be conspicuously displayed in any viatical purchase contract or in a separate document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosures to the viatical settlement purchaser:

(1) the purchaser will receive no returns, for example, dividends and interest, until the insured dies and a death claim payment is made;

(2) the actual annual rate of return on a viatical settlement contract is dependent upon an accurate projection of the insured's life expectancy, and the actual date of the insured's death. An annual guaranteed rate of return is not determinable;

(3) the viaticated life insurance contract should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds are probably not available until the death of the insured. There is no established secondary market for resale of these products by the purchaser;

(4) the purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the term of the viatical investment;

(5) the purchaser is responsible for payment of the insurance premium or other costs related to the policy, if required by the terms of the viatical purchase agreement. These payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of that party shall also be disclosed;

(6) the purchaser is responsible for payment of the insurance premiums or other costs related to the policy if the insured returns to health. Disclose the amount of the premiums, if applicable;

(7) the name, business address, and telephone number of the independent third party providing escrow services and the relationship to the broker;

(8) the amount of any trust fees or other expenses to be charged to the viatical settlement purchaser shall be disclosed;

(9) whether the purchaser is entitled to a refund of all or part of the purchaser's investment under the settlement contract if the policy is later determined to be null and void;

(10) that group policies may contain limitations or caps in the conversion rights, additional premiums may have to be paid if the policy is converted, name the party responsible for the payment of the additional premiums and, if a group policy is terminated and replaced by another group policy, state that there may be no right to convert the original coverage;

(11) the risks associated with policy contestability including, but not limited to, the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period;

(12) whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including, but not limited to, the risk that the beneficiary may be changed or the premium may not be paid; and

(13) the experience and qualifications of the person who determines the life expectancy of the insured, for example, in-house staff, independent physicians, and specialty firms that weigh medical and actuarial data; the information this projection is based on; and the relationship of the projection maker to the viatical settlement provider, if any.

Disclosure to a viatical settlement purchaser under this subdivision includes the distribution of a brochure describing the process of investment in viatical settlements. The National Association of Insurance Commissioners form for the brochure shall be used unless one is developed by the commissioner.

Subd. 6. Transfer or sale disclosures by provider or agent. A viatical settlement provider or its viatical settlement investment agent shall provide the viatical settlement purchaser with at least the following disclosures no later than at the time of the assignment, transfer, or sale of all or a portion of an insurance policy. The disclosures shall be contained in a document signed by the viatical settlement purchaser and viatical settlement provider or viatical settlement investment agent, and shall make the following disclosures to the viatical settlement purchaser:

(1) disclose all the life expectancy certifications obtained by the provider in the process of determining the price paid to the viator;

(2) state whether premium payments or other costs related to the policy have been escrowed. If escrowed, state the date upon which the escrowed funds will be depleted and whether the purchaser will be responsible for payment of premiums thereafter and, if so, the amount of the premiums;

(3) state whether premium payments or other costs related to the policy have been waived. If waived, disclose whether the investor will be responsible for payment of the premiums if the insurer that wrote the policy terminates the waiver after purchase and the amount of those premiums;

(4) disclose the type of policy offered or sold, for example, whole life, term life, universal life, or a group policy certificate; any additional benefits contained in the policy; and the current status of the policy;

(5) if the policy is term insurance, disclose the special risks associated with term insurance including, but not limited to, the purchaser's responsibility for additional premiums if the viator continues the term policy at the end of the current term;

(6) state whether the policy is contestable;

(7) state whether the insurer that wrote the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the viatical settlement contract, what these rights are, and under what conditions these rights are activated; and

(8) state the name and address of the person responsible for monitoring the insured's condition. Describe how often the monitoring of the insured's condition is done, how the date of death is determined, and how and when this information will be transmitted to the purchaser.

Subd. 7. Agreement voidable. The viatical settlement purchase agreement is voidable by the purchaser at any time within three days after the disclosures mandated by subdivisions 4 and 5 are received by the purchaser.

History: 2009 c 62 s 7



Section 60A.9579 — GENERAL RULES.

Subdivision 1. Provider requirements. (a) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(1) if the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; and

(2) a document in which the insured consents to the release of the insured's medical records to a licensed viatical settlement provider, viatical settlement broker, and the insurance company that issued the life insurance policy covering the life of the insured.

(b) Within 20 days after a viator executes documents necessary to transfer any rights under an insurance policy or within 20 days of entering any agreement, option, promise, or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that insurance policy that the policy has or will become a viaticated policy. The notice shall be accompanied by the documents required by paragraph (c).

(c) The viatical provider shall deliver a copy of the medical release required under paragraph (a), clause (2), a copy of the viator's application for the viatical settlement contract, the notice required under paragraph (b), and a request for verification of coverage to the insurer that issued the life insurance policy that is the subject of the viatical transaction. The National Association of Insurance Commissioners form for verification of coverage shall be used unless another form is developed or approved by the commissioner.

(d) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within 30 calendar days of the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract or possible fraud. The insurer shall accept a request for verification of coverage made on a National Association of Insurance Commissioners form or any other form approved by the commissioner. The insurer shall accept an original or facsimile or electronic copy of a request and any accompanying authorization signed by the viator. Failure by the insurer to meet its obligations under this subdivision is a violation of sections 60A.9581, subdivision 3, and 60A.9585.

(e) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that the viator has a full and complete understanding of the benefits of the life insurance policy, acknowledges that the viator is entering into the viatical settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(f) If a viatical settlement broker performs any of these activities required of the viatical settlement provider, the provider is deemed to have fulfilled the requirements of this section.

Subd. 2. Confidentiality of personal information. All personal information solicited or obtained by any licensee shall be subject to sections 72A.49 to 72A.505.

Subd. 3. General right of rescission. A viatical settlement contract entered into in this state shall provide the viator with an absolute right to rescind the contract before the earlier of 30 calendar days after the date upon which the viatical settlement contract is executed by all parties or 15 calendar days after the viatical settlement proceeds have been sent to the viator as provided in subdivision 6. Rescission by the viator may be conditioned upon the viator both giving notice and repaying to the viatical settlement provider within the rescission period all proceeds of the settlement and any premiums, loans, and loan interest paid by or on behalf of the viatical settlement provider in connection with or as a consequence of the viatical settlement. If the insured dies during the rescission period, the viatical settlement contract is deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds, and any premiums, loans, and loan interest that have been paid by the viatical settlement provider or purchaser, which shall be paid within 60 calendar days of the death of the insured. In the event of any rescission, if the viatical settlement provider has paid commissions or other compensation to a viatical settlement broker in connection with the rescinded transaction, the viatical settlement broker shall refund all commissions and compensation to the viatical settlement provider within five business days following receipt of written demand from the viatical settlement provider, which demand shall be accompanied by either the viator's notice of rescission if rescinded at the election of the viator, or notice of the death of the insured if rescinded by reason of the death of the insured within the applicable rescission period.

Subd. 4. Right to rescind after mandated disclosures. The purchaser shall have the right to rescind a viatical settlement contract within three days after the disclosures mandated by section 60A.9577, subdivisions 5 and 6, are received by the purchaser.

Subd. 5. Payment of settlement proceeds. The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the document, or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider, the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state- or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation (FDIC). Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment, or change in beneficiary forms to the viatical settlement provider or related provider trust or other designated representative of the viatical settlement provider. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

Subd. 6. Tendering consideration. Failure to tender consideration to the viator for the viatical settlement contract within the time set forth in the disclosure pursuant to section 60A.9577, subdivision 1, clause (6), renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator. Funds shall be deemed sent by a viatical settlement provider to a viator as of the date that the escrow agent either releases funds for wire transfer to the viator or places a check for delivery to the viator by United States mail or other nationally recognized delivery service.

Subd. 7. Health status contacts. Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider or viatical settlement broker after the viatical settlement has occurred shall only be made by the viatical settlement provider or broker licensed in this state or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The provider or broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations in this subdivision shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers and viatical settlement brokers shall be responsible for the actions of their authorized representatives.

History: 2009 c 62 s 8



Section 60A.9581 — PROHIBITED PRACTICES AND CONFLICTS OF INTEREST.

Subdivision 1. Solicitations and sales to controlled person. With respect to any viatical settlement contract or insurance policy, no viatical settlement broker knowingly shall solicit an offer from, effectuate a viatical settlement with, or make a sale to any viatical settlement provider, viatical settlement purchaser, viatical settlement investment agent, financing entity, or related provider trust that is controlling, controlled by, or under common control with the viatical settlement broker unless this relationship is disclosed to the viator.

Subd. 2. Payment to controlled broker. With respect to any viatical settlement contract or insurance policy, no viatical settlement provider knowingly may enter into a viatical settlement contract with a viator, if, in connection with a viatical settlement contract, anything of value will be paid to a viatical settlement broker that is controlling, controlled by, or under common control with the viatical settlement provider or the viatical settlement purchaser, viatical settlement investment agent, financing entity, or related provider trust that is involved in a viatical settlement contract unless this relationship is disclosed to the viator.

Subd. 3. Fraudulent viatical settlement act. A violation of subdivisions 1 and 2 is deemed a fraudulent viatical settlement act.

Subd. 4. Advertising. (a) No viatical settlement provider shall enter into a viatical settlement contract unless the viatical settlement promotional, advertising, and marketing materials, as may be prescribed by rule, have been filed with the commissioner. In no event shall any marketing materials expressly reference that the insurance is "free" for any period of time. The inclusion of any reference in the marketing materials that would cause a viator to reasonably believe that the insurance is free for any period of time shall be considered a violation of sections 60A.957 to 60A.9585.

(b) No life insurance producer, insurance company, viatical settlement broker, viatical settlement provider, or viatical settlement investment agent shall make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.

History: 2009 c 62 s 9



Section 60A.9582 — ADVERTISING FOR VIATICAL SETTLEMENTS AND VIATICAL SETTLEMENTS PURCHASE AGREEMENTS.

Subdivision 1. Application. This section applies to any advertising of viatical settlement contracts, viatical purchase agreements, or related products or services intended for dissemination in this state, including Internet advertising viewed by persons located in this state. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

Subd. 2. System of control. Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the viatical settlement licensees, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

Subd. 3. Form and content. Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract or viatical settlement purchase agreement, product, or service shall be sufficiently complete and clear so as to avoid deception and it shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

Subd. 4. False and misleading advertisements. Certain viatical settlement advertisements are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include, but are not limited to, the following representations:

(1) "guaranteed," "fully secured," "100 percent secured," "fully insured," "secure," "safe," "backed by rated insurance companies," "backed by federal law," "backed by state law," "state guaranty funds," or similar representations;

(2) "no risk," "minimal risk," "low risk," "no speculation," "no fluctuation," or similar representations;

(3) "qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, TSA, other retirement account rollovers," "tax deferred," or similar representations;

(4) utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5) "no sales charges or fees" or similar representations;

(6) "high yield," "superior return," "excellent return," "high return," "quick profit," or similar representations; and

(7) purported favorable representations or testimonials about the benefits of viatical settlement contracts or viatical settlement purchase agreements as an investment, taken out of context from newspapers, trade papers, journals, radio and television programs, and all other forms of print and electronic media.

Subd. 5. Disclosures regulated. (a) The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(b) An advertisement shall not omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators, purchasers, or prospective purchasers as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract or viatical settlement purchase agreement offered is made available for inspection prior to consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract or viatical settlement purchase agreement includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(c) An advertisement shall not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(d) An advertisement shall not represent that premium payments will not be required to be paid on the life insurance policy that is the subject of a viatical settlement contract or viatical settlement purchase agreement in order to maintain that policy, unless that is the fact.

(e) An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(f) The words "free," "no cost," "without cost," "no additional cost," "at no extra cost," or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(g) Testimonials, appraisals, or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract or viatical settlement purchase agreement product or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators or purchasers as to the nature or scope of the testimonials, appraisal, analysis, or endorsement. In using testimonials, appraisals, or analysis, a licensee under sections 60A.957 to 60A.9585 makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(h) If the individual making a testimonial, appraisal, analysis, or endorsement has a financial interest in the party making use of the testimonial, appraisal, analysis, or endorsement, either directly or through a related entity as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union-scale wages, that fact shall be prominently disclosed in the advertisement.

(i) An advertisement shall not state or imply that a viatical settlement contract or viatical settlement purchase agreement, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(j) When an endorsement refers to benefits received under a viatical settlement contract or viatical settlement purchase agreement, all pertinent information shall be retained for a period of five years after its use.

Subd. 6. Statistics. An advertisement shall not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

Subd. 7. Disparaging advertisements. An advertisement shall not disparage insurers, viatical settlement providers, viatical settlement brokers, viatical settlement investment agents, insurance producers, policies, services, or methods of marketing.

Subd. 8. Licensee's name. The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract or viatical settlement purchase agreements, products, or services, and if any specific viatical settlement contract or viatical settlement purchase agreement is advertised, the viatical settlement contract or viatical settlement purchase agreement shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

Subd. 9. Licensee disclosure. An advertisement shall not use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract or viatical settlement purchase agreement.

Subd. 10. Government sponsorship; misleading advertisements. An advertisement shall not use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators or purchasers into believing that the solicitation is in some manner connected with a government program or agency.

Subd. 11. State licensure. An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that a competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's Web site or contact the Department of Commerce to find out if the state requires licensing and, if so, whether the viatical settlement provider, viatical settlement broker, or viatical settlement investment agent is licensed.

Subd. 12. Government entity endorsement. An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its viatical settlement contracts or viatical settlement purchase agreement forms are recommended or endorsed by any government entity.

Subd. 13. Name. The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

Subd. 14. Government approval. An advertisement shall not directly or indirectly create the impression that any division or agency of the state or of the United States government endorses, approves, or favors:

(1) any viatical settlement licensee or its business practices or methods of operation;

(2) the merits, desirability, or advisability of any viatical settlement contract or viatical settlement purchase agreement;

(3) any viatical settlement contract or viatical settlement purchase agreement; or

(4) any life insurance policy or life insurance company.

Subd. 15. Time frame disclosure. If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

Subd. 16. Average purchase price. If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.

History: 2009 c 62 s 10



Section 60A.9583 — FRAUD PREVENTION AND CONTROL.

Subdivision 1. Fraudulent viatical settlement acts, interference, and participation of convicted felons prohibited. (a) A person who commits a fraudulent viatical settlement act commits insurance fraud and may be sentenced under section 609.611, subdivision 3.

(b) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of sections 60A.957 to 60A.9585 or investigations of suspected or actual violations of sections 60A.957 to 60A.9585.

(c) A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

Subd. 2. Fraud warning required. (a) Viatical settlements contracts and purchase agreement forms and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement: "Any person who knowingly presents false information in an application for insurance or viatical settlement contract or a viatical settlement purchase agreement is guilty of a crime and may be subject to fines and confinement in prison."

(b) The lack of a statement as required in paragraph (a) does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

Subd. 3. Mandatory reporting of fraudulent viatical settlement acts. Any person engaged in the business of viatical settlements having knowledge or a reasonable suspicion that a fraudulent viatical settlement act is being, will be, or has been committed shall provide to the commissioner such information as required by, and in a manner prescribed by, the commissioner.

Subd. 4. Viatical settlement antifraud initiatives. (a) Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section.

(b) Antifraud initiatives shall include:

(1) fraud investigators, who may be viatical settlement provider or viatical settlement broker employees or independent contractors; and

(2) an antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include, but not be limited to:

(i) a description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(ii) a description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(iii) a description of the plan for antifraud education and training of underwriters and other personnel; and

(iv) a description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(c) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

History: 2009 c 62 s 11



Section 60A.9585 — UNFAIR TRADE PRACTICE.

A violation of sections 60A.957 to 60A.9585, including the commission of a fraudulent viatical settlement act, shall be considered an unfair trade practice under section 72A.20.

History: 2009 c 62 s 12



Section 60A.964 — FEES.

Subdivision 1. Amount. The licensing fee for a viatical settlement provider, viatical settlement broker, or viatical settlement investment agent license is $750 for initial licensure and $250 for each annual renewal. The fees must be limited to the cost of license administration and enforcement and must be deposited in the state treasury, credited to a special account, and appropriated to the commissioner.

Subd. 2. Automatic revocation. A license is automatically revoked for failure to pay the licensing fee within the terms prescribed by the commissioner.

History: 1995 c 151 s 5; 1999 c 250 art 3 s 6; 2009 c 62 s 13



Section 60A.975 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 60A.975 and 60A.976, the definitions in this section have the meanings given them.

Subd. 2. Annuity issuer. "Annuity issuer" means an insurer that issues an insurance contract used to fund periodic payments under a structured settlement agreement.

Subd. 3. Structured settlement. "Structured settlement" means an arrangement for periodic payment of damages entered on behalf of a minor or incompetent person for personal injuries established by settlement or judgment.

Subd. 4. Structured settlement agreement. "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

History: 2001 c 131 s 4



Section 60A.976 — ANNUITY ISSUERS FINANCIAL REQUIREMENTS.

An annuity purchased to finance a structured settlement agreement may be purchased only from an annuity issuer with a financial rating equivalent to A.M. Best Company A+ Class 8 or better; or a Standard & Poor's AA or better.

History: 2001 c 131 s 5



Section 60A.98 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 60A.98 and 60A.981, the terms defined in this section have the meanings given them.

Subd. 2. Customer. "Customer" means a consumer who has a continuing relationship with a licensee under which the licensee provides one or more insurance products or services to the consumer that are to be used primarily for personal, family, or household purposes.

Subd. 3. Customer information. "Customer information" means nonpublic personal information about a customer, whether in paper, electronic, or other form, that is maintained by or on behalf of the licensee.

Subd. 4. Customer information systems. "Customer information systems" means the electronic or physical methods used to access, collect, store, use, transmit, protect, or dispose of customer information.

Subd. 5. Licensee. "Licensee" means all licensed insurers, producers, and other persons licensed or required to be licensed, authorized or required to be authorized, or registered or required to be registered pursuant to the insurance laws of this state, except that "licensee" does not include a purchasing group or an ineligible insurer in regard to the surplus line insurance conducted pursuant to sections 60A.195 to 60A.209. "Licensee" does not include producers until January 1, 2007.

Subd. 6. Nonpublic financial information. "Nonpublic financial information" means:

(1) personally identifiable financial information; and

(2) any list, description, or other grouping of consumers, and publicly available information pertaining to them, that is derived using any personally identifiable financial information that is not publicly available.

Subd. 7. Nonpublic personal health information. "Nonpublic personal health information" means health information:

(1) that identifies an individual who is the subject of the information; or

(2) with respect to which there is a reasonable basis to believe that the information could be used to identify an individual.

Subd. 8. Nonpublic personal information. "Nonpublic personal information" means nonpublic financial information and nonpublic personal health information.

Subd. 9. Personally identifiable financial information. "Personally identifiable financial information" means any information:

(1) a consumer provides to a licensee to obtain an insurance product or service from the licensee;

(2) about a consumer resulting from a transaction involving an insurance product or service between a licensee and a consumer; or

(3) the licensee otherwise obtains about a consumer in connection with providing an insurance product or service to that consumer.

Subd. 10. Service provider. "Service provider" means a person that maintains, processes, or otherwise is permitted access to customer information through its provision of services directly to the licensee.

History: 2005 c 132 s 6



Section 60A.981 — INFORMATION SECURITY PROGRAM.

Subdivision 1. General requirements. Each licensee shall implement a comprehensive written information security program that includes administrative, technical, and physical safeguards for the protection of customer information. The administrative, technical, and physical safeguards included in the information security program must be appropriate to the size and complexity of the licensee and the nature and scope of its activities.

Subd. 2. Objectives. A licensee's information security program must be designed to:

(1) ensure the security and confidentiality of customer information;

(2) protect against any anticipated threats or hazards to the security or integrity of the information; and

(3) protect against unauthorized access to or use of the information that could result in substantial harm or inconvenience to any customer.

Subd. 3. Examples of methods of development and implementation. The following actions and procedures are examples of methods of implementation of the requirements of subdivisions 1 and 2. These examples are nonexclusive illustrations of actions and procedures that licensees may follow to implement subdivisions 1 and 2:

(1) the licensee:

(i) identifies reasonably foreseeable internal or external threats that could result in unauthorized disclosure, misuse, alteration, or destruction of customer information or customer information systems;

(ii) assesses the likelihood and potential damage of these threats, taking into consideration the sensitivity of customer information; and

(iii) assesses the sufficiency of policies, procedures, customer information systems, and other safeguards in place to control risks;

(2) the licensee:

(i) designs its information security program to control the identified risks, commensurate with the sensitivity of the information, as well as the complexity and scope of the licensee's activities;

(ii) trains staff, as appropriate, to implement the licensee's information security program; and

(iii) regularly tests or otherwise regularly monitors the key controls, systems, and procedures of the information security program. The frequency and nature of these tests or other monitoring practices are determined by the licensee's risk assessment;

(3) the licensee:

(i) exercises appropriate due diligence in selecting its service providers; and

(ii) requires its service providers to implement appropriate measures designed to meet the objectives of this regulation, and, where indicated by the licensee's risk assessment, takes appropriate steps to confirm that its service providers have satisfied these obligations; and

(4) the licensee monitors, evaluates, and adjusts, as appropriate, the information security program in light of any relevant changes in technology, the sensitivity of its customer information, internal or external threats to information, and the licensee's own changing business arrangements, such as mergers and acquisitions, alliances and joint ventures, outsourcing arrangements, and changes to customer information systems.

History: 2005 c 132 s 7



Section 60A.982 — UNFAIR TRADE PRACTICES.

A violation of sections 60A.98 and 60A.981 is considered to be a violation of sections 72A.17 to 72A.32.

History: 2005 c 132 s 8



Section 60A.99 — INTERSTATE INSURANCE PRODUCT REGULATION COMPACT.

Subdivision 1. Enactment and form. The Interstate Insurance Product Regulation Compact is enacted into law and entered into with all other states legally joining in it in substantially the following form:

Article I. Purposes

The purposes of this Compact are, through means of joint and cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. To develop uniform standards for insurance products covered under the Compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II. Definitions

For purposes of this Compact:

1. "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

8. "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

9. "Noncompacting State" means any State which is not at the time a Compacting State.

10. "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard, or a provision of this Compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district, or territory of the United States of America.

14. "Third Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission.

Article III. Establishment of the Commission and Venue

1. The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

Article IV. Powers of the Commission

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rulemaking authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission;

6. To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this compact;

7. To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers domiciled or doing business in Noncompacting jurisdictions, consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

Article V. Organization of the Commission

1. Membership, Voting and Bylaws

a. Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

b. Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds of the Members vote in favor thereof.

c. The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

i. Establishing the fiscal year of the Commission;

ii. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

iii. Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. Providing reasonable procedures for calling and conducting meetings of the Commission that consist of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the Commission;

vi. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

viii. Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

2. Management Committee, Officers and Personnel

a. A Management Committee comprising no more than 14 members shall be established as follows:

i. One member from each of the six Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

ii. Four members from those Compacting States with at least two percent of the market based on the premium volume described above, other than the six Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and

iii. Four members from those Compacting States with less than two percent of the market, based on the premium volume described above, with one selected from each of the four zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

i. Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds of the members of the Management Committee;

iii. Overseeing the offices of the Commission; and

iv. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

d. The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

b. The Commission shall establish two advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

5. Qualified Immunity, Defense, and Indemnification

a. The Members, officers, executive director, employees, and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

b. The Commission shall defend any Member, officer, executive director, employee, or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI. Meetings and Acts of the Commission

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meeting shall be held as set forth in the Bylaws.

Article VII. Rules and Operating Procedures: Rulemaking Functions
of the Commission and Opting Out of Uniform Standards

1. Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective 90 days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure, or amendment.

4. Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Act; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and while the regulatory opt out is pending, the Compacting State may petition the Commission, at least 15 days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

7. Not later than 30 days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

Article VIII. Commission Records and Enforcement

1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any noncomplying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a noncomplying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

4. The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

a. With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

b. Before a Commissioner may bring an action for violation of any provision, standard or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

Article IX. Dispute Resolution

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Noncompacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

Article X. Product Filing and Approval

1. Insurers and Third Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

2. The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

3. Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

Article XI. Review of Commission Decisions Regarding Filings

1. Not later than 30 days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The Commission shall have authority to monitor, review and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

Article XII. Finance

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

2. The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by the Compacting states.

5. The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

6. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

Article XIII. Compacting States, Effective Date and Amendment

1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after 26 States are Compacting States or, alternatively, by States representing greater than 40 percent of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

Article XIV. Withdrawal, Default and Termination

1. Withdrawal

a. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph e of this section.

c. The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of the introduction of such legislation within ten days after its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

f. Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. Default

a. If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

b. Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section 1 of this article.

c. Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. Dissolution of Compact

a. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

Article XV. Severability and Construction

1. The provisions of this Compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

Article XVI. Binding Effect of Compact and Other Laws

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph b of this section.

b. For any Product approved or certified to the Commission, the Rules, Uniform Standards, and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard, or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual States shall be subject to the laws of those States.

2. Binding Effect of this Compact

a. All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

b. All agreements between the Commission and the Compacting States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

Subd. 2. Commission representative. The commissioner of commerce is the representative of this state to the commission.

History: 2006 c 255 s 3



Section 60A.991 — INTERSTATE INSURANCE PRODUCT REGULATION COMPACT OPT OUT ADMINISTRATION.

Subdivision 1. Access to courts. The commissioner must opt out by regulation of any uniform standard that permits a product to deny a consumer's access to the courts to resolve a dispute related to the product. In addition to opting out, the commissioner must petition the commission for a stay of the effective date of the standard.

Subd. 2. Deference by courts. A decision by the commissioner to opt out by regulation shall be given deference by the courts.

History: 2006 c 255 s 4






Chapter 60B — REHABILITATION AND LIQUIDATION

Section 60B.01 — TITLE, CONSTRUCTION, AND PURPOSE.

Subdivision 1. Short title. Sections 60B.01 to 60B.61 may be cited as the "Insurers Rehabilitation and Liquidation Act" and shall appear in the next edition of Minnesota Statutes as chapter 60B but subject to the provisions of section 3C.10, subdivision 1.

Subd. 2. Construction; no limitation of powers. Sections 60B.01 to 60B.61 shall not be interpreted to limit the powers granted the commissioner by other provisions of the law.

Subd. 3. Liberal construction. Sections 60B.01 to 60B.61 shall be liberally construed to effect the purpose stated in subdivision 4.

Subd. 4. Purpose. The purpose of sections 60B.01 to 60B.61 is the protection of the interests of insureds, creditors, and the public generally, with minimum interference with the normal prerogatives of proprietors, through:

(a) early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures, neither unduly harsh nor subject to the kind of publicity that would needlessly damage or destroy the insurer;

(b) improved methods for rehabilitating insurers, by enlisting the advice and management expertise of the insurance industry;

(c) enhanced efficiency and economy of liquidation, through clarification and specification of the law, to minimize legal uncertainty and litigation;

(d) equitable apportionment of any unavoidable loss;

(e) lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extension of the scope of personal jurisdiction over debtors of the insurer outside this state; and

(f) regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business.

History: 1969 c 708 s 1; 1984 c 480 s 16; 1984 c 655 art 2 s 19 subd 4



Section 60B.02 — PERSONS COVERED.

The proceedings authorized by sections 60B.01 to 60B.61 may be applied to:

(1) all insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future;

(2) all insurers who purport to do an insurance business in this state;

(3) all insurers who have insureds resident in this state;

(4) all other persons organized or in the process of organizing with the intent to do an insurance business in this state; and

(5) all nonprofit service plan corporations incorporated or operating under the Nonprofit Health Service Plan Corporation Act, any health plan incorporated under chapter 317A, all fraternal benefit societies operating under chapter 64B, except those associations enumerated in section 64B.38, all township mutual or other companies operating under chapter 67A, and all reciprocals or interinsurance exchanges operating under chapter 71A.

History: 1969 c 708 s 2; 1971 c 568 s 24; 1985 c 49 s 41; 1989 c 304 s 137; 1992 c 564 art 1 s 54; 1995 c 186 s 16; 1995 c 234 art 1 s 1; 1997 c 225 art 2 s 62



Section 60B.03 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 60B.01 to 60B.61, the following terms have the meanings given in this section.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota and, in that commissioner's absence or disability, a deputy or other person duly designated to act in that commissioner's place. In the context of rehabilitation or liquidation of a health maintenance organization, "commissioner" means the commissioner of health of the state of Minnesota and, in that commissioner's absence or disability, a deputy or other person duly designated to act in that commissioner's place.

Subd. 3. Receiver. "Receiver" means receiver, liquidator, rehabilitator, or conservator, as the context requires.

Subd. 4. Insurer. "Insurer" means any person who is doing, has done, purports to do or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, or conservation by, a commissioner. For purposes of sections 60B.01 to 60B.61, all other persons included under section 60B.02 shall be deemed to be insurers.

Subd. 5. Delinquency proceeding. "Delinquency proceeding" means any proceeding commenced under sections 60B.01 to 60B.61 against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer, and any summary proceeding under sections 60B.11 to 60B.14.

Subd. 6. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other possession of the United States.

Subd. 7. Foreign country. "Foreign country" means territory not in any state.

Subd. 8. Domiciliary state. "Domiciliary state" or "state of domicile" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, the state in which the insurer has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and on deposit for the benefit of policyholders and creditors in the United States.

Subd. 9. Ancillary state. "Ancillary state" means any state other than a domiciliary state.

Subd. 10. Reciprocal state. "Reciprocal state" means any state other than this state in which in substance and effect sections 60B.21, subdivision 1; 60B.54, subdivisions 1 and 3; 60B.55; and 60B.57 to 60B.60; are in force, and in which provisions are in force requiring that the commissioner be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

Subd. 11. General assets. "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or held in a separate account in connection with contracts on a variable basis, or otherwise encumbered for the security or benefit of specified persons or limited classes of persons, and as to specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

Subd. 12. Preferred claim. "Preferred claim" means any claim with respect to which the law accords priority of payment from the general assets of the insurer.

Subd. 13. Special deposit claim. "Special deposit claim" means any claim secured by a deposit made pursuant to law for the security or benefit of one or more limited classes of persons, but not including any claim secured by general assets.

Subd. 14. Secured claim. "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, and any claims against a separate account in connection with a contract on a variable basis, but not including special deposit claims, or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process, except where they have been invalidated.

Subd. 15. Insolvency. "Insolvency" means:

(a) For an insurer organized under sections 67A.01 to 67A.26, the inability to pay any uncontested debt as it becomes due.

(b) For any other insurer, that it is unable to pay its debts or meet its obligations as they mature or that its assets do not exceed its liabilities plus the greater of (1) any capital and surplus required by law to be constantly maintained, or (2) its authorized and issued capital stock. For purposes of this subdivision, "assets" includes one-half of the maximum total assessment liability of the policyholders of the insurer, and "liabilities" includes reserves required by law. For policies issued on the basis of unlimited assessment liability, the maximum total liability, for purposes of determining solvency only, shall be deemed to be that amount that could be obtained if there were 100 percent collection of an assessment at the rate of ten mills per dollar of insurance written by it and in force.

Subd. 16. Fair consideration. "Fair consideration" is given for property or an obligation:

(a) when in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or obligation is incurred or an antecedent debt is satisfied; or

(b) when such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

Subd. 17. Creditor. "Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

Subd. 18. Transfer. "Transfer" includes the sale and every other method, direct or indirect, of disposing of or of parting with property or with an interest therein or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

Subd. 19. Alien insurer. "Alien insurer" means an insurer incorporated or organized in a foreign country.

Subd. 20. Affiliate or affiliated. An "affiliate" of, or a person "affiliated" with, a specific person is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Subd. 21. Netting agreement. "Netting agreement" means:

(1) a contract or agreement, including terms and conditions incorporated by reference in it, including a master agreement, which master agreement, together with all schedules, confirmations, definitions, and addenda to it and transactions under any of them, shall be treated as one netting agreement, that documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and that provides for the netting, liquidation, setoff, termination, acceleration, or close-out, under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements under it, including liquidation or close-out values relating to those obligations or entitlements, among the parties to the netting agreement;

(2) any master agreement or bridge agreement for one or more master agreements described in clause (1); or

(3) any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in clause (1) or (2); provided that any contract or agreement described in clause (1) or (2) relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

Subd. 22. Qualified financial contract. (a) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the commissioner determines to be a qualified financial contract for the purposes of this chapter.

(b) "Commodity contract" means:

(1) a contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade or contract market under the Commodity Exchange Act, United States Code, title 7, section 1, et seq., or a board of trade outside the United States;

(2) an agreement that is subject to regulation under Section 19 of the Commodity Exchange Act, United States Code, title 7, section 1, et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(3) an agreement or transaction that is subject to regulation under Section 4c(b) of the Commodity Exchange Act, United States Code, title 7, section 1, et seq., and that is commonly known to the commodities trade as a commodity option;

(4) any combination of the agreements or transactions referred to in this paragraph; or

(5) any option to enter into an agreement or transaction referred to in this paragraph.

(c) "Forward contract," "repurchase agreement," "securities contract," and "swap agreement" shall have the meanings set forth in the Federal Deposit Insurance Act, United States Code, chapter 12, section 1821(e)(8)(D), as amended from time to time.

History: 1969 c 708 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1990 c 538 s 1; 1992 c 564 art 1 s 24; 1995 c 234 art 1 s 2; 1997 c 225 art 2 s 62; 2001 c 7 s 13; 2009 c 37 art 3 s 12; 2010 c 275 art 1 s 2,3



Section 60B.04 — JURISDICTION AND VENUE.

Subdivision 1. Actions by commissioner. Except as provided in subdivision 2, no delinquency proceeding shall be commenced under sections 60B.01 to 60B.61 by anyone other than the commissioner, including an acting commissioner, of this state and no court shall have jurisdiction to entertain, hear, or determine any proceeding under sections 60B.01 to 60B.61 commenced by any other person.

Subd. 2. Actions by judgment creditors. (a) The judgment creditors of three or more unrelated judgments may commence proceedings under the conditions and in the manner prescribed in this subdivision by serving notice upon the commissioner and the insurer of intention to file a petition for liquidation under section 60B.20 or 60B.53. Each of the judgments must:

(1) have been rendered against the insurer by a court in this state having jurisdiction over the subject matter and the insurer;

(2) have been entered more than 60 days before the service of notice;

(3) not have been paid in full;

(4) not be the subject of a valid contract between the insurer and any judgment creditor for payment of the judgment, unless the contract has been breached by the insurer; and

(5) not be a judgment on which an appeal or review is pending.

(b) If any one of the judgments in favor of a petitioning creditor remains unpaid for 30 days after service of the notice, and the commissioner has not then filed a petition for liquidation, the creditor may file in the name of the commissioner a verified petition for liquidation of the insurer under section 60B.20 or 60B.53 alleging the conditions stated in this subdivision. The commissioner shall be served and joined in the action.

Subd. 3. Exclusiveness of proceedings. No court of this state shall have jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to such proceedings other than in accordance with sections 60B.01 to 60B.61, except that the voluntary dissolution or liquidation of a solvent insurer may occur as otherwise permitted by law, and any court of this state shall have jurisdiction to entertain, hear and determine a petition for voluntary dissolution or liquidation where otherwise permitted by law upon it being established to the satisfaction of the court, after notice to the commissioner, that the insurer is solvent.

Subd. 4. Change of venue. Venue for proceedings arising under sections 60B.01 to 60B.61 shall be laid initially as specified in the sections providing for such proceedings. All other actions and proceedings initiated by the receiver may be commenced and tried where the delinquency proceedings are then pending, or where venue would be laid by other applicable law. All other actions and proceedings against the receiver shall be commenced and tried in the county where the delinquency proceedings are pending. At any time upon motion of any party, venue may be changed by order of the court or the presiding judge thereof to any other district court in this state, as the convenience of the parties and witnesses and the ends of justice may require. This subdivision relates only to venue and is not jurisdictional.

Subd. 5. Personal jurisdiction, grounds. In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to rule 4 of Minnesota Rules of Civil Procedure in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(a) if the person served is obligated to the insurer in any way as an incident to an agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation;

(b) if the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(c) if the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from the relationship with the insurer.

Subd. 6. Forum non conveniens. If the court on motion of any party finds that any action commenced under subdivision 5 should as a matter of substantial justice be tried in a forum outside this state, the court may enter an order to stay further proceedings on the action in this state.

History: 1969 c 708 s 4; 1994 c 465 art 2 s 5



Section 60B.05 — INJUNCTIONS AND ORDERS.

Subdivision 1. Injunctions in this state. Any receiver appointed in a proceeding under sections 60B.01 to 60B.61 may at any time apply for and any court of general jurisdiction in this state may grant, under the relevant sections of rules of Minnesota Rules of Civil Procedure, such restraining orders, temporary and permanent injunctions, and other orders as are deemed necessary and proper to prevent:

(a) the transaction of further business;

(b) the transfer of property;

(c) interference with the receiver or with the proceedings;

(d) waste of the insurer's assets;

(e) dissipation and transfer of bank accounts;

(f) the institution or further prosecution of any actions or proceedings;

(g) the obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer or its assets;

(h) the levying of execution against the insurer or its assets;

(i) the making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(j) the withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(k) any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders or the administration of the proceeding.

Subd. 2. Injunctions elsewhere. The receiver may apply to any court outside of this state for the relief described in subdivision 1.

History: 1969 c 708 s 5



Section 60B.06 — COSTS AND EXPENSES OF LITIGATION.

In any proceeding under sections 60B.01 to 60B.61, the court may award such costs and other expenses of litigation as justice requires, without regard to the limitations otherwise prescribed by law. If costs and expenses are taxed against the commissioner, they shall be paid from funds appropriated to the Department of Commerce.

History: 1969 c 708 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 60B.07 — COOPERATION OF OFFICERS AND EMPLOYEES.

Subdivision 1. Duty to cooperate. Any officer, manager, trustee, agent or general agent of any insurer and any other person with executive authority over or in charge of any segment of the insurer's affairs having notice of the proceedings shall cooperate with the commissioner in any proceeding under sections 60B.01 to 60B.61 or any investigation preliminary or incidental to the proceeding. "To cooperate" includes, but is not limited to, the following:

(a) to reply promptly in writing to any inquiry from the commissioner requesting such a reply; and

(b) to make available and deliver to the commissioner any books, accounts, documents, or other records, or information or property of or pertaining to the insurer and in that person's possession, custody, or control.

Subd. 2. Duty not to obstruct. No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

Subd. 3. Right to defend. This section shall not render it illegal to resist by legal proceedings the petition for liquidation or other delinquency proceedings, other orders or the request or demand for cooperation under subdivision 1.

Subd. 4. Sanction. Any person included within subdivision 1 who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, may be fined not more than $10,000 or imprisoned in the county jail not more than one year or both.

History: 1969 c 708 s 7; 1984 c 628 art 3 s 11; 1986 c 444



Section 60B.09 — COMMISSIONER'S REPORTS.

Subdivision 1. General report of proceedings. The commissioner shall include in a biennial report:

(a) the names of the insurers proceeded against under sections 60B.15, 60B.20, 60B.52, 60B.53, and 60B.55, and such other facts as indicate in reasonable detail formal proceedings under sections 60B.01 to 60B.61; and

(b) such facts as generally indicate the utilization and effectiveness of proceedings under sections 60B.11, 60B.12, and 60B.13.

Subd. 2. Special reports. (a) The commissioner shall include in the biennial report, not later than the second biennial report following the initiation of any formal proceedings under sections 60B.01 to 60B.61, a detailed analysis of the basic causes and the contributing factors making the initiation of formal proceedings necessary, and shall make recommendations for remedial legislation if any. For this purpose the commissioner may appoint and determine the compensation of a special assistant who shall be in the unclassified service, qualified to conduct the study and prepare the analysis.

(b) The commissioner shall include in the biennial report, not later than the biennial report following discharge of the receiver, a detailed study of the delinquency proceeding for each insurer subjected to a formal proceeding, with an analysis of the problems faced and their solutions. The commissioner shall also suggest alternative solutions, as well as other material of interest, for the purpose of assisting and guiding liquidators or rehabilitators in the future.

Subd. 3. Reports on insurers subject to proceedings. The commissioner as receiver shall make and file annual reports and any other required reports for the companies proceeded against under sections 60B.15, 60B.20, 60B.52, 60B.53, and 60B.55 in the manner and form and within the time required by law of insurers authorized to do business in this state, and under the same penalties for failure to do so.

History: 1969 c 708 s 9; 1982 c 560 s 40; 1986 c 444; 1994 c 465 art 2 s 6,7



Section 60B.10 — CONTINUATION OF DELINQUENCY PROCEEDINGS.

Every proceeding commenced before May 25, 1969 is deemed to have commenced under sections 60B.01 to 60B.61 for the purpose of conducting the proceeding thereafter, except that in the discretion of the commissioner the proceeding may be continued, in whole or in part, as it would have been continued had sections 60B.01 to 60B.61 not been enacted.

History: 1969 c 708 s 10



Section 60B.11 — COMMISSIONER'S SUMMARY ORDERS.

Subdivision 1. Summary order after hearing. Whenever the commissioner has reasonable cause to believe, and determines, after a hearing held as prescribed in subdivision 3, that any insurer has committed or engaged in, or is committing or engaging in or is about to commit or engage in any act, practice, or transaction that would subject it to formal delinquency proceedings under sections 60B.01 to 60B.61, the commissioner may make and serve upon the insurer and any other persons involved such orders other than seizure orders under sections 60B.12 and 60B.13 as are reasonably necessary to correct, eliminate, or remedy such conduct, condition, or ground.

Subd. 2. Summary order before hearing. If the conditions of subdivision 1 are satisfied, and if it appears to the commissioner that irreparable harm to the property or business of the insurer or to the interests of its policyholders, creditors, or the public may occur unless the commissioner issues with immediate effect the orders described in subdivision 1, the commissioner may make and serve such orders without notice and before hearing, simultaneously serving upon the insurer notice of the hearing upon such order.

Subd. 3. Service, notice, hearing. The notice of hearing under subdivision 1 or 2 and the summary order issued under subdivision 1 or 2 shall be served personally or by sending a copy of such notice of order by prepaid certified mail. The notice of hearing under subdivision 1 shall state the time and place of hearing, and the conduct, condition, or ground upon which the commissioner would base an order; the notice of hearing under subdivision 2 shall state the time and place of hearing. Unless mutually agreed between the commissioner and the insurer, the hearing shall occur not less than ten days nor more than 30 days after notice is served and shall be either in Ramsey County or in some other place convenient to the parties to be designated by the commissioner.

Subd. 4. Judicial relief. If the commissioner issues a summary order before hearing under subdivision 2, the insurer may at any time waive the commissioner's hearing and the summary decision shall be treated as a final decision in a contested case under chapter 14, and the insurer may apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies. Subsequent to a hearing the insurer or any person whose interests are substantially affected shall be entitled to judicial review in accordance with chapter 14 of any order issued by the commissioner.

Subd. 5. Sanction. If any person has violated any order issued under this section which as to that person was then still in effect, that person shall be liable to forfeit a sum not to exceed $10,000. The penalty shall be imposed and collected in an action brought by the attorney general and shall be paid into the state treasury to the credit of the general fund.

Subd. 6. Enforcement by injunction. The commissioner may apply for and any court of general jurisdiction may grant, under the relevant sections of Minnesota Rules of Civil Procedure, such restraining orders, temporary and permanent injunctions, and other orders as are deemed necessary to enforce a summary order.

History: 1969 c 399 s 1; 1969 c 708 s 11; 1978 c 674 s 60; 1982 c 424 s 130; 1986 c 444



Section 60B.12 — COURT'S SEIZURE ORDER.

Subdivision 1. Issuance. Upon the filing by the commissioner in any district court in this state of a verified petition establishing to the satisfaction of the court that sufficient grounds exist for a formal delinquency proceeding against an insurer under sections 60B.01 to 60B.61 and that the interests of policyholders, creditors, or the public will be endangered by delay, and setting out the order deemed necessary by the commissioner, the court shall issue forthwith, ex parte and without a hearing, an order which may (a) authorize the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer and of the premises occupied by it for the transaction of its business, and (b) until further order of the court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the commissioner, and (c) provide such other terms as the court deems appropriate for the protection of the insurer, its policyholders, its creditors, and the public during the duration of the order. The order shall also direct the service of a copy of the order forthwith upon the insurer and all persons in possession of any property seized under the order.

Subd. 2. Duration. The court shall specify in the order what its duration shall be and order the insurer to appear at a specified time within the duration of the order and show cause why the order should not be continued in effect. The duration of the order may be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may hold such hearings as it deems desirable after such notice as it deems appropriate, and may set aside, extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under sections 60B.01 to 60B.61 after having had a reasonable opportunity to do so. The issuance of an order of the court pursuant to a formal proceeding under sections 60B.01 to 60B.61 vacates the seizure order.

Subd. 3. Anticipatory breach. Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

History: 1969 c 708 s 12



Section 60B.13 — COMMISSIONER'S SEIZURE ORDER.

Subdivision 1. Issuance. If it appears to the commissioner that an emergency exists whereby the interests of the creditors, policyholders, or the public will be endangered by the delay incident to applying for a court seizure order, then on any ground that would justify a court seizure order under section 60B.12, without notice and without applying to the court, the commissioner may issue a seizure order which must contain a verified statement of the grounds of action. As directed by the seizure order, the commissioner or any representatives of the commissioner shall forthwith take possession and control of all or any part of the property, books, accounts, documents, and other records of the insurer, and of the premises occupied by the insurer for the transaction of its business. The commissioner shall retain possession and control until the order is vacated by the commissioner, is set aside by order of court, is replaced by an order of the court pursuant to a proceeding commenced under subdivision 2, a formal proceeding under sections 60B.01 to 60B.61, or until the expiration of ten days without a filing by the commissioner of a petition for a court order as required by subdivision 2.

Subd. 2. Judicial review. Within ten days after the issuance of a seizure order under subdivision 1, the commissioner shall file with a district court a petition under section 60B.12, subdivision 1, for a court order of seizure, with written or oral notice of such petition to the insurer to the extent feasible; otherwise, the commissioner shall state to the court in writing the efforts made to give notice or the reasons why notice is not feasible. Thereafter, the matter shall proceed as provided in section 60B.12, except that the commissioner's seizure order shall remain in effect as provided in subdivision 1.

Subd. 3. Duty to assist commissioner. Every law enforcement officer shall assist the commissioner in making and enforcing any such seizure, and every sheriff and police department shall furnish such deputies, patrol officers, or officers as are necessary to assist the commissioner.

Subd. 4. Anticipatory breach. Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

History: 1969 c 708 s 13; 1986 c 444



Section 60B.14 — CONDUCT OF HEARINGS IN SUMMARY PROCEEDINGS.

Subdivision 1. Confidentiality of commissioner's hearings. The commissioner shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

Subd. 2. Confidentiality of court hearings. The court may hold all hearings in summary proceedings and judicial reviews thereof privately in chambers, and shall do so on request of the insurer proceeded against.

Subd. 3. Records. In all summary proceedings and judicial reviews thereof, all records of the company, other documents, and all Department of Commerce files and court records and papers, so far as they pertain to or are a part of the record of the summary proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the court, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the court administrator shall be held in a confidential file.

Subd. 4. Parties. If at any time it appears to the court that any person whose interest is or will be substantially affected by an order did not appear at the hearing and has not been served, the court may order that notice be given and the proceedings be adjourned to give that person opportunity to appear on such terms as may be just.

Subd. 5. Sanctions. Any person having possession or custody of and refusing to deliver any of the property, books, accounts, documents, or other records of an insurer against which a seizure order or a summary order has been issued by the commissioner or by the court, may be fined not more than $20,000 or imprisoned in the county jail for not more than one year or both.

History: 1969 c 708 s 14; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 60B.15 — GROUNDS FOR REHABILITATION.

The commissioner may apply by verified petition to the District Court for Ramsey County or for the county in which the principal office of the insurer is located for an order directing the commissioner to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) any ground on which the commissioner may apply for an order of liquidation under section 60B.20, whenever the commissioner believes that the insurer may be successfully rehabilitated without substantial increase in the risk of loss to creditors of the insurer, its policyholders or to the public;

(2) that the commissioner has reasonable cause to believe that there has been theft from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer or other illegal conduct in, by or with respect to the insurer, which endanger assets in an amount threatening insolvency of the insurer;

(3) that substantial and unexplained discrepancies exist between the insurer's records and the most recent annual report or other official company reports;

(4) that the insurer, after written demand by the commissioner, has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found by the commissioner after notice and hearing to be dishonest or untrustworthy in a way affecting the insurer's business such as is the basis for action under section 60A.052;

(5) that control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in one or more persons found by the commissioner after notice and hearing to be dishonest or untrustworthy such as is the basis for action under section 60A.052;

(6) that the insurer, after written demand by the commissioner, has failed within a reasonable period of time to terminate the employment and status and all influences on management of any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee or other person if the person has refused to submit to lawful examination under oath by the commissioner concerning the affairs of the insurer, whether in this state or elsewhere;

(7) that after lawful written demand by the commissioner the insurer has failed to submit promptly any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer, to reasonable inspection or examination by the commissioner or an authorized representative. If the insurer is unable to submit the property, books, accounts, documents, or other records of a person having executive authority in the insurer, it shall be excused from doing so if it promptly and effectively terminates the relationship of the person to the insurer;

(8) that without first obtaining the written consent of the commissioner, or if required by law, the written consent of the attorney general, the insurer has transferred, or attempted to transfer, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business of any other person;

(9) that the insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under sections 60B.01 to 60B.61, and that such appointment has been made or is imminent, and that such appointment might divest the courts of this state of jurisdiction or prejudice orderly delinquency proceedings under sections 60B.01 to 60B.61;

(10) that within the previous year the insurer has willfully violated its charter or articles of incorporation or its bylaws or any applicable insurance law or regulation of any state, or of the federal government, or any valid order of the commissioner under section 60B.11 in any manner or as to any matter which threatens substantial injury to the insurer, its creditors, its policyholders or the public, or having become aware within the previous year of an unintentional or willful violation has failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violations in the future;

(11) that the directors of the insurer are deadlocked in the management of the insurer's affairs and that the members or shareholders are unable to break the deadlock and that irreparable injury to the insurer, its creditors, its policyholders, or the public is threatened by reason thereof;

(12) that the insurer has failed to pay for 60 days after due date any obligation to this state or any political subdivision thereof or any judgment entered in this state, except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation or judgment has been terminated, whether it is before the commissioner or in the courts;

(13) that the insurer has failed to file its annual report or other report within the time allowed by law, and after written demand by the commissioner has failed to give an adequate explanation immediately;

(14) that two-thirds of the board of directors, or the holders of a majority of the shares entitled to vote, or a majority of members or policyholders of an insurer subject to control by its members or policyholders, consent to rehabilitation under sections 60B.01 to 60B.61;

(15) that the insurer is engaging in a systematic practice of reaching settlements with and obtaining releases from policyholders or third-party claimants and then unreasonably delaying payment of or failing to pay the agreed-upon settlements;

(16) that the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public;

(17) that within the previous 12 months the insurer has systematically attempted to compromise with its creditors on the ground that it is financially unable to pay its claims in full;

(18) in the context of a health maintenance organization, "insurer" when used in clauses (1) to (17) means "health maintenance organization." In addition to the grounds in clauses (1) to (17), any one of the following constitutes grounds for rehabilitation of a health maintenance organization:

(a) the health maintenance organization is unable or is expected to be unable to meet its debts as they become due;

(b) grounds exist under section 62D.042, subdivision 7;

(c) the health maintenance organization's liabilities exceed the current value of its assets, exclusive of intangibles and, where the guaranteeing organization's financial condition no longer meets the requirements of sections 62D.041 and 62D.042, exclusive of any deposits, letters of credit, or guarantees provided by any guaranteeing organization under chapter 62D;

(d) in addition to grounds under clause (16), within the last year the health maintenance organization has failed, and the commissioner of health expects such failure to continue in the future, to make comprehensive medical care adequately available and accessible to its enrollees and the health maintenance organization has not successfully implemented a plan of corrective action pursuant to section 62D.121, subdivision 7; and

(e) in addition to grounds under clause (16), within the last year the directors or officers of the health maintenance organization willfully violated the requirements of section 317A.251, or having become aware within the previous year of an unintentional or willful violation of section 317A.251, have failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violation in the future;

(19) an affiliate of the insurer has been placed in conservatorship, rehabilitation, liquidation, or other court supervision such that the insurer's financial condition may be jeopardized.

History: 1969 c 708 s 15; 1971 c 568 s 25; 1986 c 444; 1990 c 538 s 2; 1992 c 564 art 1 s 25; 1993 c 13 art 2 s 1



Section 60B.16 — REHABILITATION ORDERS.

Subdivision 1. Appointment of rehabilitator. An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and successors in office rehabilitator and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer them under the orders of the court. The recording of the order with any county recorder in the state imparts the same notice as a deed, bill of sale, or other evidence of title duly recorded with that county recorder.

Subd. 2. Anticipatory breach. Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer.

History: 1969 c 708 s 16; 1976 c 181 s 2; 1986 c 444; 2005 c 4 s 6



Section 60B.17 — POWERS AND DUTIES OF REHABILITATOR.

Subdivision 1. Special deputy commissioner. The commissioner as rehabilitator shall employ a special deputy commissioner to rehabilitate the insurer. The special deputy shall have all of the powers of the rehabilitator granted under this section. Subject to court approval, the commissioner shall make arrangements for compensation as are necessary to obtain a special deputy of proven ability. The special deputy shall serve at the pleasure of the commissioner.

Subd. 2. General power. Subject to court approval, the rehabilitator may take such action as that person deems necessary or expedient to reform and revitalize the insurer. The rehabilitator shall have all the powers of the officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator and shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

The power of the rehabilitator of a health maintenance organization includes the power to transfer coverage obligations to a solvent and voluntary health maintenance organization, insurer, or nonprofit health service plan, and to assign provider contracts of the insolvent health maintenance organization to an assuming health maintenance organization, insurer, or nonprofit health service plan permitted to enter into such agreements. The rehabilitator shall not be required to meet the notice requirements of section 62D.121. Transferees of coverage obligations or provider contracts shall have no liability to creditors or obligees of the health maintenance organization except those liabilities expressly assumed.

Subd. 3. Advice from experts. The rehabilitator may consult with and obtain formal or informal advice and aid of insurance experts.

Subd. 4. Pursuit of insurer's claims against insiders. If the rehabilitator finds that there has been criminal or tortious conduct or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

Subd. 5. Reorganization plan. The rehabilitator may prepare a plan for the reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer. Upon application of the rehabilitator for approval of the plan, and after such notice and hearing as the court prescribes, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. If it is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the equities of policyholders of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as are necessary.

Subd. 6. Fraudulent transfers. The rehabilitator shall have the power to avoid fraudulent transfers under sections 60B.30 and 60B.31.

Subd. 7. Coordination of activities with guaranty associations. The rehabilitator shall coordinate activities with those of each guaranty association having an interest in the rehabilitation and shall submit a report detailing how coordination will be achieved to the court for its approval within 30 days following appointment, or within the time the court, in its discretion, may establish.

Subd. 8. Plan of rehabilitation for a health maintenance organization. (a) The rehabilitator of a health maintenance organization, after consultation with the board of directors of the health maintenance organization, has the sole authority to propose a plan of rehabilitation.

(b) The court shall approve a plan of rehabilitation of a health maintenance organization if it meets the following criteria:

(1) the plan provides for payments to lien claimants equal to the value of each lien claim on the date of approval of the plan and may provide for payment of lien claims beyond the effective date of the plan and beyond the original repayment period for the obligation underlying the claim where the plan provides sufficient protection for the lien claim during the period for such claim under the rehabilitation plan;

(2) the plan provides for payment in full of each prior class of claims before payment of the next class;

(3) the plan provides for payment in full of all claims for taxes of the United States government, except for claims for interest accruing during the rehabilitation or claims for penalties. The plan may provide for payment of the claims over any period of time up to ten years after the effective date of the plan; and

(4) the plan is fair and equitable as to each class of claims for which the plan does not provide full payment. In determining whether the plan is fair and equitable to these claimants, the court shall consider the feasibility of the plan, the health maintenance organization's ability to generate a significant surplus, the health maintenance organization's need to expend money to change or expand its business, and the injury to enrollees through loss of coverage if such a plan is not approved.

(c) The plan may provide for transfer of the health maintenance contracts and liquidation of the health maintenance organization.

(d) The court's approval of a plan of rehabilitation discharges the health maintenance organization from all claims except to the extent provided in the plan.

History: 1969 c 708 s 17; 1977 c 273 s 17; 1986 c 444; 1990 c 538 s 3,4; 1992 c 564 art 1 s 26



Section 60B.171 — USE, SALE, OR TRANSFER OF ASSETS DURING REHABILITATION.

Subdivision 1. Rehabilitator authority to use, sell, or transfer assets. In addition to the powers of the rehabilitator provided in this chapter, during rehabilitation of a health maintenance organization, the rehabilitator may use, sell, or transfer assets as provided in this section.

Subd. 2. Ordinary course of business. (a) The rehabilitator may use, sell, or transfer assets in which a person has a lien, which are not cash or cash equivalents, in the ordinary course of business without approval of the court, except that the rehabilitator must provide sufficient protection for that lien unless the lienholder consents.

(b) The rehabilitator may use, sell, or transfer cash or cash equivalents in which any person has a lien in the ordinary course of business only if:

(1) each person who has a lien in the assets consents; or

(2) after notice and a hearing, the court finds that the rehabilitator has or will provide the person who has a lien with sufficient protection for that lien.

Subd. 3. Out of the ordinary course of business. (a) The rehabilitator may use, sell, or transfer assets in which any person has a lien out of the ordinary course of business with court approval where:

(1) the person that has a lien consents; or

(2) the rehabilitator provides sufficient protection for that lien. Sufficient protection includes, but is not limited to, equivalent substitute collateral or payments in the amount approximately equal to decrease in value or amount of collateral.

(b) Any sale or transfer shall be free and clear of all lien interests if:

(1) all persons with liens in the assets to be sold or transferred consent to the sale or transfer;

(2) the consideration for the sale or transfer exceeds the total amount of all liens in the assets to be transferred;

(3) the rehabilitator provides sufficient protection for all lien claims in the assets; or

(4) other law permits a sale or transfer free and clear of any lien.

History: 1990 c 538 s 5



Section 60B.18 — ACTIONS BY AND AGAINST REHABILITATOR.

Subdivision 1. Stays in pending litigation. On request of the rehabilitator, any court in this state before which any action or proceeding by or against an insurer is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for such time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The court that entered the rehabilitation order shall order the rehabilitator to take such action respecting the pending litigation as the court deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

Subd. 2. Statute of limitations on claims by insurer. The time between the filing of a petition for rehabilitation against an insurer and denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced by the insurer. Any action by the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered.

Subd. 3. Statute of limitations on claims against insurer. The time between the filing of a petition for rehabilitation against an insurer and the denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered or the petition is denied.

History: 1969 c 708 s 18



Section 60B.181 — NOTICE REGARDING REHABILITATION OR LIQUIDATION PROCEEDING.

In an insolvency proceeding against a health maintenance organization, at the time the rehabilitator or liquidator gives notice to creditors and enrollees according to section 60B.26, the rehabilitator or liquidator shall also give notice that any interested party may request in writing notice of subsequent actions or hearings in the proceeding. After the initial notice, the rehabilitator or liquidator may give notice only to those with a direct stake in any action or hearing and to those who have requested notice in writing. However, the rehabilitator or liquidator must give all claimants who timely file proofs of claims notice of any plan of rehabilitation or liquidation.

History: 1990 c 538 s 6



Section 60B.19 — TERMINATION OF REHABILITATION.

Subdivision 1. Transformation to liquidation. Whenever the rehabilitator believes that further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the rehabilitator may petition the court for an order of liquidation. A petition under this subdivision shall have the same effect as a petition under section 60B.20. The court shall permit the directors to defend against the petition and shall order payment from the estate of the insurer of such costs and other expenses of defense as justice requires.

Subd. 2. Order to return to company. The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 60B.15 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make that finding and issue that order at any time upon its own motion.

History: 1969 c 708 s 19; 1986 c 444



Section 60B.191 — CLAIMS REGARDING REHABILITATION AND LIQUIDATION OF HEALTH MAINTENANCE ORGANIZATIONS.

Subdivision 1. Priority of claims. The rehabilitator or liquidator of a health maintenance organization shall, in lieu of the classification otherwise provided in this chapter, classify all approved claims into the following classes:

(1) claims for ordinary and necessary expenses of operating and administering the health maintenance organization during rehabilitation or liquidation proceeding. Administrative expenses of a rehabilitation proceeding shall constitute administrative expenses of the liquidation proceeding;

(2) claims of the United States government for unpaid taxes;

(3) claims by persons employed by the health maintenance organization for services rendered within the four months before the initiation of any insolvency proceeding, up to $1,000. Employee claimants shall not be entitled to any lien claim or other claim under chapter 514;

(4) claims by all providers for health care goods and services to the extent covered under a health maintenance contract between enrollees and the health maintenance organization, and claims by enrollees for coverage under a health maintenance contract with the health maintenance organization;

(5) claims which are not secured by any perfected lien or security interest in assets of the health maintenance organization and which are not otherwise classified; or

(6) claims subordinated under this chapter, chapter 62D, or by agreement with the health maintenance organization or the commissioner of health.

Subd. 2. Claims for malpractice. As to a health maintenance organization, a claim shall be classified as an unsecured claim if it is made by an enrollee, a parent or guardian of an enrollee, or a person seeking contribution based on injuries to an enrollee, for damages of any type related to death or bodily illness or injury based on improper provisions or failure to provide health care goods or services by a health maintenance organization and its employees, or a provider and its employees to an enrollee of the health maintenance organization. However, a claimant who has secured a judgment or settlement shall receive any insurance proceeds received by the health maintenance organization based on the claims or the medical care provided to the enrollee, other than reinsurance payable because the aggregate value of services to an enrollee exceeds a certain amount, less any expenses, including reasonable attorneys' fees the health maintenance organization incurred in defending the claim or prosecuting its claim against the insurer. This section does not expand the liability of health maintenance organizations on bodily injury to enrollees.

History: 1990 c 538 s 7



Section 60B.193 — LIABILITY OF ENROLLEES.

Upon any Minnesota state district court's order of rehabilitation or liquidation of a health maintenance organization under this chapter, all providers of health care goods or services to enrollees of the health maintenance organization, regardless of whether they have a written contract with the health maintenance organization, are prohibited from attempting to collect or collecting payment for authorized referrals from any enrollee of the health maintenance organization for goods or services to the extent the health maintenance organization is obligated to cover the goods and services under a health maintenance contract with the enrollee. A provider's only recourse is to file a claim against the health maintenance organization in the insolvency proceeding and to receive payment in the proceeding.

History: 1990 c 538 s 8



Section 60B.20 — GROUNDS FOR LIQUIDATION.

The commissioner may apply by verified petition to the District Court for Ramsey County or for the county in which the principal office of the insurer is located for an order to liquidate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) any ground on which the commissioner may apply for an order of rehabilitation under section 60B.15, whenever the commissioner believes that attempts to rehabilitate the insurer would substantially increase the risk of loss to its creditors, its policyholders, or the public, or would be futile, or that rehabilitation would serve no useful purpose;

(2) that the insurer is or is about to become insolvent;

(3) that the insurer has not transacted the business for which it was organized or incorporated during the previous 12 months or has transacted only a token such business during that period, although authorized to do so throughout that period, or that more than 12 months after incorporation it has failed to become authorized to do the business for which it was organized or incorporated;

(4) that the insurer has commenced, or within the previous year has attempted to commence, voluntary dissolution or liquidation otherwise than as provided in section 60B.04, subdivision 3 in the case of a solvent insurer;

(5) that the insurer has concealed records or assets from the commissioner or improperly removed them from the jurisdiction, or the commissioner believes that the insurer is about to do so;

(6) that the insurer does not satisfy the requirements that would be applicable if it were seeking initial authorization in this state to do the business for which it was organized or incorporated, except for:

(i) requirements that are intended to apply only at the time the initial authorization to do business is obtained, and not thereafter; and

(ii) requirements that are expressly made inapplicable by the laws establishing the requirements;

(7) that the holders of two-thirds of the shares entitled to vote, or two-thirds of the members or policyholders entitled to vote in an insurer controlled by its members or policyholders, have consented to a petition;

(8) in the context of a health maintenance organization, "insurer" when used in clauses (1) to (7) means "health maintenance organization." In addition to the grounds in clauses (1) to (7), any one of the following constitutes grounds for liquidation of a health maintenance organization:

(i) the health maintenance organization is unable or is expected to be unable to meet its debts as they become due;

(ii) grounds exist under section 62D.042, subdivision 7;

(iii) the health maintenance organization's liabilities exceed the current value of its assets, exclusive of intangibles and, where the guaranteeing organization's financial condition no longer meets the requirements of sections 62D.041 and 62D.042, exclusive of any deposits, letters of credit, or guarantees provided by any guaranteeing organization under chapter 62D;

(iv) within the last year the health maintenance organization has failed, and the commissioner of health expects failure to continue in the future, to make comprehensive medical care adequately available and accessible to its enrollees and the health maintenance organization has not successfully implemented a plan of corrective action pursuant to section 62D.121, subdivision 7; and

(v) within the last year the directors or officers of the health maintenance organization willfully violated the requirements of section 317A.251, or having become aware within the previous year of an unintentional or willful violation of section 317A.251, have failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violation in the future.

History: 1969 c 708 s 20; 1986 c 444; 1990 c 538 s 9



Section 60B.21 — LIQUIDATION ORDERS.

Subdivision 1. Order to liquidate. An order to liquidate the business of a domestic insurer shall appoint the commissioner and successors in office liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the orders of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the date of the filing of the petition for liquidation. The commissioner may recover and reduce the same to possession except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in section 60B.55, subdivision 3, for ancillary receivers appointed in this state as to assets located in this state. The recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly recorded with that county recorder.

Subd. 2. Fixing of rights. Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate are fixed as of the date of filing of the petition for liquidation, except as provided in sections 60B.22, 60B.25, clause (22), and 60B.39.

Subd. 3. Alien insurer. An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included under the order.

Subd. 4. Declaration of insolvency. At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner may petition the court to declare the insurer insolvent, and after such notice and hearing as it deems proper, the court may make the declaration.

History: 1969 c 708 s 21; 1976 c 181 s 2; 1986 c 444; 1999 c 177 s 18; 2005 c 4 s 7



Section 60B.22 — CONTINUANCE OF COVERAGE.

Subdivision 1. Length of continued coverage. All insurance policies or similar contracts of coverage issued by the insurer shall continue in force:

(a) for a period of 30 days from the date of entry of the liquidation order;

(b) until the normal expiration of the policy or contract coverage;

(c) until the insured has replaced the coverage with equivalent coverage in another insurer; or

(d) until the liquidator has effected a transfer of the policy or contract obligation pursuant to section 60B.25, clause (8), whichever time is less.

Subd. 2. Legal status of continued coverage. If the coverage continued under this section is replaced by coverage that is not equivalent, the coverage continued under this section shall be excess coverage over the replacement coverage to the extent of the deficiency. Claims arising during the continuation of coverage shall be treated as if they arose immediately before the petition for liquidation. Coverage under this subdivision shall not satisfy any legal obligation of the insured to carry insurance protection or other coverage, whether the obligation is created by law or by contract.

History: 1969 c 708 s 22; 1993 c 299 s 7



Section 60B.23 — DISSOLUTION OF INSURER.

The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time the commissioner applies for a liquidation order. If the court issues a liquidation order, it also shall order dissolution if the commissioner has petitioned for it. The court shall order dissolution of the corporation upon petition by the commissioner at any time after a liquidation order has been granted. If the dissolution has not previously occurred, it shall be effected by operation of law upon the discharge of the liquidator. The commissioner shall file a dissolution with the secretary of state pursuant to section 302A.711, subdivision 2, paragraphs (a), clauses (1), (2), and (5), and (b); and subdivisions 3 and 4.

History: 1969 c 708 s 23; 1986 c 444; 2005 c 69 art 2 s 9



Section 60B.25 — POWERS OF LIQUIDATOR.

The liquidator shall report to the court monthly, or at other intervals specified by the court, on the progress of the liquidation in whatever detail the court orders. The liquidator shall coordinate activities with those of each guaranty association having an interest in the liquidation and shall submit a report detailing how coordination will be achieved to the court for its approval within 30 days following appointment, or within the time which the court, in its discretion, may establish. Subject to the court's control, the liquidator may:

(1) Appoint a special deputy to act under sections 60B.01 to 60B.61 and determine the deputy's compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator.

(2) Appoint or engage employees and agents, actuaries, accountants, appraisers, consultants, and other personnel deemed necessary to assist in the liquidation without regard to chapter 14.

(3) Fix the compensation of persons under clause (2), subject to the control of the court.

(4) Defray all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the liquidator may advance the costs so incurred out of the appropriation made to the Department of Commerce. Any amounts so paid shall be deemed expense of administration and shall be repaid for the credit of the Department of Commerce out of the first available money of the insurer.

(5) Hold hearings, subpoena witnesses and compel their attendance, administer oaths, examine any person under oath and compel any person to subscribe to testimony after it has been correctly reduced to writing, and in connection therewith require the production of any books, papers, records, or other documents which the liquidator deems relevant to the inquiry.

(6) Collect all debts and money due and claims belonging to the insurer, wherever located, and for this purpose institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts; do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including sell, compound, compromise, or assign for purposes of collection, upon such terms and conditions as the liquidator deems best, any bad or doubtful debts; and pursue any creditor's remedies available to enforce claims.

(7) Conduct public and private sales of the property of the insurer in a manner prescribed by the court.

(8) Use assets of the estate to transfer coverage obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 60B.44.

(9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable, except that no transaction involving property the market value of which exceeds $10,000 shall be concluded without express permission of the court. The liquidator may also execute, acknowledge, and deliver any deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation. In cases where real property sold by the liquidator is located other than in the county where the liquidation is pending, the liquidator shall cause to be recorded with the county recorder for the county in which the property is located a certified copy of the order of appointment.

(10) Borrow money on the security of the insurer's assets or without security and execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.

(11) Enter into such contracts as are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party.

(12) Continue to prosecute and institute in the name of the insurer or in the liquidator's own name any suits and other legal proceedings, in this state or elsewhere, and abandon the prosecution of claims the liquidator deems unprofitable to pursue further. If the insurer is dissolved under section 60B.23, the liquidator may apply to any court in this state or elsewhere for leave to be substituted for the insurer as plaintiff.

(13) Prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer, or any other person.

(14) Remove any records and property of the insurer to the offices of the commissioner or to such other place as is convenient for the purposes of efficient and orderly execution of the liquidation.

(15) Deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions.

(16) Deposit with the State Board of Investment for investment pursuant to section 11A.24, all sums not currently needed, unless the court orders otherwise.

(17) Record or file any necessary documents for record in the office of any county recorder or record office in this state or elsewhere where property of the insurer is located.

(18) Assert all defenses available to the insurer as against third persons, including statutes of limitations, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition for liquidation has been filed shall not bind the liquidator.

(19) Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by law and that is not included within sections 60B.30 and 60B.32.

(20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered.

(21) Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.

(22) Collect from an insured any unpaid earned premium or retrospectively rated premium due the insurer based on the termination of coverage under section 60B.22. Premium on surety business is considered earned at inception if no policy term can be determined. All other premium will be considered earned and will be prorated over the determined policy term, regardless of any provision in the bond, guaranty, contract, or other agreement.

(23) Exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with sections 60B.01 to 60B.61.

(24) The enumeration in this section of the powers and authority of the liquidator is not a limitation, nor does it exclude the right to do such other acts not herein specifically enumerated or otherwise provided for as are necessary or expedient for the accomplishment of or in aid of the purpose of liquidation.

(25) The power of the liquidator of a health maintenance organization includes the power to transfer coverage obligations to a solvent and voluntary health maintenance organization, insurer, or nonprofit health service plan, and to assign provider contracts of the insolvent health maintenance organization to an assuming health maintenance organization, insurer, or nonprofit health service plan permitted to enter into such agreements. The liquidator is not required to meet the notice requirements of section 62D.121. Transferees of coverage obligations or provider contracts shall have no liability to creditors or obligees of the health maintenance organization except those liabilities expressly assumed.

History: 1969 c 708 s 25; 1976 c 181 s 2; 1977 c 273 s 18; 1980 c 607 art 14 s 46; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1990 c 538 s 10; 1991 c 199 art 1 s 10; 1991 c 325 art 5 s 1; 1999 c 177 s 19; 2005 c 4 s 8



Section 60B.26 — NOTICE TO CREDITORS AND OTHERS.

Subdivision 1. Notice required. (a) The liquidator shall give notice of the liquidation order as soon as possible by first class mail and either by telegram or telephone to the commissioner of commerce of each jurisdiction in which the insurer is licensed to do business, by first class mail and by telephone to the Department of Labor and Industry of this state if the insurer is or has been an insurer of workers' compensation, by first class mail within this state and by airmail outside this state to all agents of the insurer having a duty under this chapter, by first class mail, if the insurer is a surety company to every district court judge exercising probate jurisdiction and the court administrator of all courts of record in this state and upon receipt of such notice it shall be the duty of those judges and court administrators to notify and require every executor, administrator, guardian, trustee, or other fiduciary having filed a bond on which such company is surety, to forthwith file a new bond with new sureties, and by first class mail within this state and by airmail outside this state at the last known address to all persons known or reasonably expected to have claims against the insurer, including all policyholders. The liquidator also shall publish a notice three consecutive times in a newspaper of general circulation in the county in which the liquidation is pending or in Ramsey County, the last publication to be not less than three months before the earliest deadline specified in the notice under subdivision 2.

(b) Notice to agents shall inform them of their duties under this chapter and inform them what information they must communicate to policyholders. Notice to policyholders shall include notice of impairment and termination of coverage under section 60B.22. When it is applicable, notice to policyholders shall include (1) notice of withdrawal of the insurer from the defense of any case in which the policyholder is interested, and (2) notice of the right to file a claim under section 60B.40, subdivision 2.

(c) Within 15 days of the date of entry of the order, the liquidator shall report to the court what notice has been given. The court may order such additional notice as it deems appropriate.

Subd. 2. Notice respecting claim filing. Notice to potential claimants under subdivision 1 shall require claimants to file with the court their claims together with proper proofs thereof under section 60B.38, on or before a date the liquidator specifies in the notice, which shall be no less than six months nor more than one year after entry of the order, except that the liquidator need not require persons claiming unearned premiums or subscription rates and persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. The liquidator may specify different dates for the filing of different kinds of claims. Notice to potential claimants shall include notice of the existence of any guaranty association charged by statute with the guaranty of the obligations of the insurer. Where procedures have been established by the association for the filing of claims this notice shall include an explanation of those procedures.

Subd. 3. Notice conclusive. If notice is given in accordance with this section, the distribution of the assets of the insurer under sections 60B.01 to 60B.61 shall be conclusive with respect to all claimants, whether or not they received notice.

History: Ex1967 c 1 s 6; 1969 c 708 s 26; 1975 c 359 s 23; 1977 c 273 s 21; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1995 c 189 s 8; 1996 c 277 s 1; 1999 c 177 s 20



Section 60B.28 — ACTIONS BY AND AGAINST LIQUIDATOR.

Subdivision 1. Termination of actions against insurer by order appointing liquidator. Upon issuance of any order appointing the commissioner liquidator of a domestic insurer or of an alien insurer domiciled in this state, all actions and all proceedings against the insurer whether in this state or elsewhere shall be abated and the liquidator shall not intervene in them, except as provided in this section. Whenever in the liquidator's judgment an action in this state has proceeded to a point where fairness or convenience would be served by its continuation to judgment, the liquidator may apply to the court for leave to defend or to be substituted for the insurer, and if the court gives leave, the action shall not be abated. Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, with approval of the court the liquidator may intervene in the action. The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

Subd. 2. Statutes of limitations on claims by insurer. The liquidator may, within two years subsequent to the entry of an order for liquidation or within such further time as applicable law permits, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim or for filing any claim, proof of claim, proof of loss, demand, notice or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 60 days subsequent to the entry of an order for liquidation, or within such further period as is permitted by the agreement, or in the proceeding or by applicable law, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

Subd. 3. Statutes of limitations on claims against insurer. The time between the filing of a petition for liquidation against an insurer and the denial of the petition shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

History: 1969 c 708 s 28; 1986 c 444



Section 60B.29 — COLLECTION AND LIST OF ASSETS.

Subdivision 1. List of assets required. As soon as practicable after the liquidation order, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented as the court requires. One copy shall be filed in the office of the court administrator of the court having jurisdiction over the liquidation proceedings and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

Subd. 2. Liquidation of assets. The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation as rapidly and economically as the liquidator can.

History: 1969 c 708 s 29; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 60B.30 — FRAUDULENT TRANSFERS PRIOR TO PETITION.

Subdivision 1. Definition and effect. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under sections 60B.01 to 60B.61 is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under sections 60B.01 to 60B.61, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

Subd. 2. Perfection of transfers. (a) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under section 60B.32, subdivision 3.

(b) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(d) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(e) This subdivision applies whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

Subd. 3. Fraudulent reinsurance transactions. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subdivision 1 if:

(a) the transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(b) any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

Subd. 4. Fraudulent transfers to affiliates. Any distribution, other than stock dividends paid by the insurer on its capital stock, made by the insurer to an affiliate owning more than 50 percent of the voting stock of the insurer during the five years preceding the filing of a successful petition for rehabilitation or liquidation under sections 60B.01 to 60B.61 shall be deemed fraudulent and may be avoided by the receiver; except that:

(a) no distribution shall be recoverable if the insurer shows that when paid, it was lawful, reasonable, and that the insurer did not know, and could not reasonably have known, that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations;

(b) any person who was an affiliate owning more than 50 percent of the voting stock of the insurer at the time the distributions were paid shall be liable only up to the amount of distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that person would have received if they had been paid immediately. If two persons are liable with respect to the same distribution, they shall be jointly and severally liable;

(c) the maximum amount recoverable under this subdivision shall be the amount needed in addition to all other available assets of the insurer to pay its contractual obligations;

(d) if any person liable under clause (b) is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

History: 1969 c 708 s 30; 1977 c 273 s 19; 1986 c 444



Section 60B.31 — FRAUDULENT TRANSFERS AFTER PETITION.

Subdivision 1. Effect of petition; real property. After a petition for rehabilitation or liquidation, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The recording of a copy of the petition for or order of rehabilitation or liquidation with the county recorder in the county where any real property in question is located is constructive notice of the commencement of a proceeding in rehabilitation or liquidation. The exercise by a court of the United States or any state of jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

Subd. 2. Effect of petition; personal property. After a petition for rehabilitation or liquidation and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(a) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(b) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property or any part thereof to the insurer or upon the insurer's order, with the same effect as if the petition were not pending.

(c) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith unless that person has reasonable cause to believe that the petition is not well founded.

(d) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or in behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

Subd. 3. Negotiability. Nothing in sections 60B.01 to 60B.61 shall impair the negotiability of currency or negotiable instruments.

History: 1969 c 708 s 31; 1976 c 181 s 2; 1986 c 444



Section 60B.32 — VOIDABLE PREFERENCES AND LIENS.

Subdivision 1. Preferences. (a) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under sections 60B.01 to 60B.61 the effect of which transfer may be to enable the creditor to obtain a greater percentage of debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, transfers otherwise qualifying shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(b) Any preference may be avoided by the liquidator, if (1) the insurer was insolvent at the time of the transfer, or (2) the transfer was made within four months before the filing of the petition, or (3) the creditor receiving it or to be benefited thereby or an agent of the creditor acting with reference thereto had reasonable cause to believe at the time when the transfer was made that the insurer was insolvent or was about to become insolvent, or (4) the creditor receiving it was an officer, employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not the creditor held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person with whom the insurer did not deal at arm's length. Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except a bona fide purchaser from or lienor of the debtor's transferee for a present fair equivalent value. Where the bona fide purchaser or lienor has given less than fair equivalent value, that person shall have a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

Subd. 2. Perfection of transfers. (a) A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(b) A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien is not deemed to be perfected if there are available means by which a legal lien could be created.

(d) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(e) This subdivision applies whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

Subd. 3. Liens by legal or equitable proceedings. (a) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(b) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subdivision 2, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subdivision 2 through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action, or ruling.

Subd. 4. Twenty-one days rule. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subdivision 2 to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

Subd. 5. Indemnifying transfers also voidable. If any lien deemed voidable under subdivision 1, clause (b), has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under sections 60B.01 to 60B.61 which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

Subd. 6. Avoidance of lien. The property affected by any lien deemed voidable under subdivisions 1, clause (b), and 5 is discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order the lien to be preserved for the benefit of the estate and the court may direct that a conveyance be executed which is adequate to evidence the title of the liquidator.

Subd. 7. Hearings to determine rights. The court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator within such reasonable times as the court fixes.

Subd. 8. Surety's liability discharged. The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided or, where the property is retained under subdivision 7 to the extent of the amount paid to the liquidator.

Subd. 9. Setoff of new advances. If a creditor has been preferred and afterward in good faith gives the insurer further credit without security of any kind for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from the creditor.

Subd. 10. Reexamination of attorney's fees. If an insurer, directly or indirectly, within four months before the filing of a successful petition for liquidation under sections 60B.01 to 60B.61 or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney at law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate.

Subd. 11. Personal liability. (a) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when that person has reasonable cause to believe the insurer to be or about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(b) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subdivision 1, clause (b), shall be personally liable therefor and shall be bound to account to the liquidator.

(c) Nothing in this subdivision shall prejudice any other claim by the liquidator against any person.

History: 1969 c 708 s 32; 1986 c 444



Section 60B.33 — CLAIMS OF HOLDERS OF VOID OR VOIDABLE RIGHTS.

Subdivision 1. Disallowance for failure to surrender property. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under sections 60B.01 to 60B.61, shall be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

Subd. 2. Time for filing. A claim allowable under subdivision 1 by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment, or encumbrance may be filed as an excused late filing under section 60B.37 if filed within 30 days from the date of the avoidance or within the further time allowed by the court under subdivision 1.

History: 1969 c 708 s 33; 1986 c 444



Section 60B.34 — SETOFFS AND COUNTERCLAIMS.

Subdivision 1. Setoffs allowed in general. Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under sections 60B.01 to 60B.61 shall be set off and the balance only shall be allowed or paid, except as provided in subdivision 2.

Subd. 2. Exceptions. No setoff or counterclaim shall be allowed in favor of any person where:

(a) the obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle that person to share as a claimant in the assets of the insurer;

(b) the obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(c) the obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(d) the obligation of the person is to pay premiums, whether earned or unearned, to the insurer.

History: 1969 c 708 s 34; 1986 c 444



Section 60B.35 — ASSESSMENTS.

Subdivision 1. Report to court. As soon as practicable but not more than two years from the date of an order of liquidation under section 60B.21 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(a) the reasonable value of the assets of the insurer;

(b) the insurer's probable total liabilities; and

(c) the probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment.

Subd. 2. Levy of assessment. (a) Upon the basis of the report provided in subdivision 1, including any supplements and amendments thereto, the court may levy ex parte one or more assessments against all members of the insurer who are subject to assessment.

(b) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

Subd. 3. Order to show cause. After levy of assessment under subdivision 2, the court shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator shall not have a judgment therefor. If a member of the insurer also appears to be indebted to the insurer apart from the assessment, the court, upon application of the liquidator, may also direct the member to show cause why the member should not pay the other indebtedness. Liability for such indebtedness shall be determined in the same manner and at the same time as the liability to pay the assessment.

Subd. 4. Notice. The liquidator shall give notice of the order to show cause by publication if so directed by the court and by first class mail to each member liable thereunder mailed at least 20 days before the return day of the order to show cause to the last known address as it appears on the records of the insurer.

Subd. 5. Orders and hearings. (a) If a member does not appear and serve duly verified objections upon the liquidator upon the return day of the order to show cause under subdivision 3, the court shall make an order adjudging the member liable for the amount of the assessment against the member and other indebtedness, pursuant to subdivision 3, together with costs, and the liquidator shall have a judgment against the member therefor.

(b) If on such return day, the member appears and serves duly verified objections upon the liquidator, the court may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. Any order made by a referee under this clause shall have the same force and effect as if it were a judgment of the court, subject to review by the court upon application within 30 days.

Subd. 6. Collection. The liquidator may enforce any order or collect any judgment under subdivision 5 by any lawful means.

History: 1969 c 708 s 35; 1986 c 444



Section 60B.365 — REINSURER'S LIABILITY.

Subdivision 1. Generally. The amount recoverable by the liquidator from reinsurers must not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement, except as provided in subdivision 2.

Subd. 2. Payments. Payments by the reinsurer must be made directly to the ceding insurer or its receiver, except where the contract of insurance or reinsurance specifically provides for another payee for the reinsurance in the event of insolvency of the ceding insurer according to the applicable requirements of statutes, rules, or orders of the domiciliary state of the ceding insurer. The receiver and reinsurer are entitled to recover from a person who unsuccessfully makes a claim directly against the reinsurer the receiver's attorneys' fees and expenses incurred in preventing any collection by the person.

History: 1999 c 177 s 21



Section 60B.37 — FILING OF CLAIMS.

Subdivision 1. Deadline for filing. Proof of all claims must be filed with the court in the form required by section 60B.38 on or before the last day for filing specified in the notice required under section 60B.26, except that proof of preferred ownership claims and proprietary claims under section 60B.44, subdivisions 10 and 11, need not be filed at all, and proof of claims for unearned premiums or subscription rates and claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

Subd. 2. Excused late filings. For a good cause shown, the liquidator shall recommend and the court shall permit a claimant making a late filing to share in dividends, whether past or future, as if the claimant were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation. Good cause includes but is not limited to the following:

(a) that existence of a claim was not known to the claimant and that the claimant filed within 30 days after learning of it;

(b) that a claim for unearned premiums or for cash surrender values or other investment values in life insurance or annuities which was not required to be filed was omitted from the liquidator's recommendations to the court under section 60B.45, and that it was filed within 30 days after the claimant learned of the omission;

(c) that a transfer to a creditor was avoided under sections 60B.30 to 60B.32 or was voluntarily surrendered under section 60B.33, and that the filing satisfies the conditions of section 60B.33;

(d) that valuation under section 60B.43 of security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation;

(e) that a claim was contingent and became absolute, and was filed within 30 days after it became absolute; and

(f) that the claim is for workers' compensation benefits and the time limitations and other requirements of chapter 176 have been met.

Subd. 3. Unexcused late filings. The liquidator may consider any claim filed late which is not covered by subdivision 2, and permit it to receive dividends, other than the first dividend, which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claim as is then being paid to other claimants of the same priority plus the same percentage of the amount allowed on the claim as is then being paid to claimants of any lower priority. This shall continue until the claim has been paid in full.

History: 1969 c 708 s 37; 1986 c 444; 1991 c 325 art 6 s 1



Section 60B.38 — PROOF OF CLAIM.

Subdivision 1. Contents of proof of claim. (a) Proof of claim shall consist of a verified statement that includes all of the following that are applicable:

(1) The particulars of the claim, including the consideration given for it.

(2) The identity and amount of the security on the claim.

(3) The payments made on the debt, if any.

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim.

(5) Any right of priority of payment or other specific right asserted by the claimant.

(6) A copy of any written instrument which is the foundation of the claim.

(7) In the case of any third-party claim based on a liability policy issued by the insurer, a conditional release of the insured pursuant to section 60B.40, subdivision 1.

(8) The name and address of the claimant and the claimant's attorney, if any.

(b) No claim need be considered or allowed if it does not contain all the information under clause (a) which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

Subd. 2. Supplementary information. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subdivision 1, and may take testimony under oath, require production of affidavits or depositions or otherwise obtain additional information or evidence.

Subd. 3. Conclusiveness of judgments. No judgment or order against an insured or the insurer entered after the filing of a successful petition for liquidation and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

History: 1969 c 708 s 38; 1986 c 444



Section 60B.39 — SPECIAL CLAIMS.

Subdivision 1. Claims contingent on judgments. The claim of a third party which is contingent only on that person first obtaining a judgment against the insured shall be considered and may be allowed as if there were no such contingency.

Subd. 2. Claims under terminated policies. Any claim that would have become absolute if there had been no termination of coverage under section 60B.22, and which was not covered by insurance acquired to replace the terminated coverage, shall be allowed as if the coverage had remained in effect, unless at least ten days before the insured event occurred either the claimant had actual notice of the termination or notice was mailed to the claimant as prescribed by section 60B.26, subdivision 1, or this chapter. If allowed the claim shall share in distributions under section 60B.44, subdivision 9.

Subd. 3. Other contingent claims. A claim may be allowed even if contingent, if it is filed in accordance with section 60B.37, subdivision 2. It may be allowed and may participate in all dividends declared after it is filed, to the extent that it does not prejudice the orderly administration of the liquidation.

Subd. 4. Immature claims. Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that where justice requires the court may order them discounted at the legal rate of interest.

Subd. 5. Claim by rating bureau. The rating bureau in carrying out its responsibilities may file a claim with the liquidator for all sums paid or to be paid by it.

Subd. 6. Claims under the Insurance Guaranty Association Act. The board of directors of the Insurance Guaranty Association may file a claim with the liquidator for all claims to which the association has been subrogated under section 60C.11, subdivision 1.

History: 1969 c 708 s 39; 1971 c 145 s 22; 1986 c 444; 1996 c 305 art 1 s 16; 1999 c 177 s 22



Section 60B.40 — SPECIAL PROVISIONS FOR THIRD-PARTY CLAIMS.

Subdivision 1. Third-party's claim. Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator. The filing of the claim shall release the insured's liability to the third party on that cause of action in the amount of the applicable policy or contract limit, but the liquidator shall also insert in any form used for the filing of third-party claims appropriate language to constitute such a release. The release shall be void if the coverage is avoided by the liquidator.

Subd. 2. Insured's claim. Whether or not the third party files a claim, the insured may file a claim on the insured's own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by section 60B.26, subdivision 1, clause (b), whichever is later, the insured is an unexcused late filer.

Subd. 3. Procedure for insured's claim. The liquidator shall make recommendations to the court under section 60B.45 for the allowance of an insured's claim under subdivision 2 after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like priority, based on the lesser of (a) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense, or (b) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subdivision shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

Subd. 4. Multiple claims. If several claims founded upon one policy or contract of coverage are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy or contract is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy or contract limit. Claims by the insured shall be evaluated as in subdivision 3. If any insured's claim is subsequently reduced under subdivision 3, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subdivision.

History: 1969 c 708 s 40; 1986 c 444



Section 60B.41 — DISPUTED CLAIMS.

Subdivision 1. Notice of rejection and request for hearing. When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant and the claimant's attorney by first class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file objections with the court. If no such filing is made, the claimant may not further object to the determination.

Subd. 2. Notice of hearing. Whenever objections are filed with the court, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than ten nor more than 20 days before the date of the hearing. The matter may be heard by the court or by a court appointed referee.

History: 1969 c 708 s 41; 1986 c 444



Section 60B.42 — CLAIMS OF SURETY.

Whenever a creditor whose claim against an insurer is secured in whole or in part by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the person discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any dividend until the amount paid to the creditor on the undertaking plus the dividends paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held in trust for such other person.

History: 1969 c 708 s 42; 1986 c 444



Section 60B.43 — SECURED CREDITORS' CLAIMS.

Subdivision 1. Determining value of security. The value of any security held by a secured creditor shall be determined in one of the following ways, as the court directs:

(a) by converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor; or

(b) by agreement, arbitration, compromise, or litigation between the creditor and the liquidator; or

(c) as to separate account assets, by converting the same into money and allocating the converted assets among the holders of contracts on a variable basis in accordance with the terms of said contracts.

Subd. 2. Treatment of claims. The determination shall be under the supervision and control of the court. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders the security to the liquidator, the entire claim shall be allowed as if unsecured.

History: 1969 c 708 s 43; 1986 c 444



Section 60B.435 — QUALIFIED FINANCIAL CONTRACTS.

Subdivision 1. Exercise of contractual rights. Notwithstanding any other provision of this chapter, including any other provision of this chapter permitting the modification of contracts, or other law of a state, no person shall be stayed or prohibited from exercising:

(1) a contractual right to cause the termination, liquidation, acceleration, or close-out of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(i) the insolvency, financial condition, or default of the insurer at any time, provided that the right is enforceable under applicable law other than this chapter; or

(ii) the commencement of a formal delinquency proceeding under this chapter;

(2) any right under a pledge, security, collateral, reimbursement or guarantee agreement or arrangement or any other similar security arrangement, or arrangement or other credit enhancement relating to one or more netting agreements or qualified financial contracts;

(3) subject to any provision of section 60B.34, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the Securities Valuation Office (SVO) of the National Association of Insurance Commissioners as eligible for netting; or

(4) if a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a proceeding under this chapter terminates, liquidates, closes out, or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close-out, or acceleration. The amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subdivision 6.

Subd. 2. Termination of agreement; transfer to insurer's receiver. Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under this chapter shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract. For purposes of this subdivision, the term "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation, or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party in whole or in part solely because of the party's status as a nondefaulting party. Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such property or amount shall, except to the extent it is subject to one or more secondary liens or encumbrances, or rights of netting or setoff, be a general asset of the insurer.

Subd. 3. Transfer by receiver. In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under this chapter, the receiver shall either:

(1) transfer to one party, other than an insurer subject to a proceeding under this chapter, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(i) all rights and obligations of each party under each netting agreement and qualified financial contract; and

(ii) all property, including any guarantees or other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or

(2) transfer none of the netting agreements, qualified financial contracts, rights, obligations, or property referred to in clause (1), with respect to the counterparty and any affiliate of the counterparty.

Subd. 4. Transfer by receiver; obligation to notify certain parties. If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by 12:00 noon, the receiver's local time, on the business day following the transfer. For purposes of this subdivision, "business day" means a day other than a Saturday, Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

Subd. 5. Avoidance of transfer by receiver. Notwithstanding any other provision of this chapter, a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract, or any pledge, security, collateral, or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract, that is made before the commencement of a formal delinquency proceeding under this chapter. However, a transfer may be avoided under section 60B.32 if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

Subd. 6. Disaffirmance or repudiation by receiver; damages. (a) In exercising the receiver's rights of disaffirmance or repudiation with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(1) disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(2) disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in clause (1), with respect to the person or any affiliate of the person.

(b) Notwithstanding any other provision of this chapter, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. The term "actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims.

Subd. 7. Sources of contractual right. The term "contractual right" as used in this section includes any right set forth in a rule or bylaw of a derivatives clearing organization as defined in the Commodity Exchange Act, a multilateral clearing organization as defined in the Federal Deposit Insurance Corporation Improvement Act of 1991, a national securities exchange, a national securities association, a securities clearing agency, a contract market designated under the Commodity Exchange Act, a derivatives transaction execution facility registered under the Commodities Exchange Act, or a board of trade as defined in the Commodity Exchange Act, or in a resolution of the governing board thereof and any right, whether or not evidenced in writing, arising under statutory or common law, or under law merchant, or by reason of normal business practice.

Subd. 8. Affiliates of insurer; nonapplication. The provisions of this section shall not apply to persons who are affiliates of the insurer that is the subject of the proceeding.

Subd. 9. Allocating among accounts. All rights of counterparties under this chapter shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts and entered into on behalf of that separate account.

History: 2010 c 275 art 1 s 4



Section 60B.44 — ORDER OF DISTRIBUTION.

Subdivision 1. Deductible provision. The distribution of claims from the insurer's estate shall be in the order stated in this section with a descending degree of preference for each subdivision. Every claim in each class shall be paid in full or adequate funds retained for the payment before the members of the next class receive any payment. No subclasses shall be established within any class.

Subd. 2. Administration costs. The costs and expenses of administration, including but not limited to the following: The actual and necessary costs of preserving or recovering the assets of the insurer; compensation for all services rendered in the liquidation; any necessary filing fees; the fees and mileage payable to witnesses; and reasonable attorney's fees.

Subd. 3. [Repealed, 1999 c 177 s 88]

Subd. 4. Loss claims; including claims not covered by a guaranty association. All claims under policies or contracts of coverage for losses incurred including third-party claims, and all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies or contracts. All claims under life insurance and annuity policies, including funding agreements issued pursuant to section 61A.276, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. That portion of any loss for which indemnification is provided by other benefits or advantages recovered or recoverable by the claimant shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment made by an employer to an employee shall be treated as a gratuity. Claims not covered by a guaranty association are loss claims.

Subd. 4a. Unearned premiums. Claims under nonassessable policies or contracts of coverage for unearned premiums or subscription rates or other refunds.

Subd. 4b. Federal government. Claims of the federal government.

Subd. 4c. Wages. (a) Debts due to employees for services performed, not to exceed $1,000 to each employee, that have been earned within one year before the filing of the petition for liquidation, subject to payment of applicable federal, state, or local government taxes required by law to be withheld from the debts. Officers are not entitled to the benefit of this priority. In cases where there are no claims and no potential claims of the federal government in the estate, these claims will have priority over claims in subdivision 4.

(b) The priority in paragraph (a) is in lieu of other similar priority authorized by law as to wages or compensation of employees.

Subd. 5. [Repealed, 1999 c 177 s 88]

Subd. 6. Residual classification. All other claims including claims of any state or local government, not falling within other classes under this section. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subdivision 9.

Subd. 7. Judgments. Claims based solely on judgments. If a claimant files a claim and bases it both on the judgment and on the underlying facts, the claim shall be considered first by the liquidator on the basis of the underlying facts, giving the judgment such weight as the liquidator deems appropriate. The claim as allowed on the underlying facts shall receive the priority it would receive in the absence of the judgment. If the judgment is larger than the allowance on the underlying claim, the remaining portion of the judgment shall be treated as if it were a claim based solely on a judgment.

Subd. 8. Interest on claims already paid. Interest at the legal rate compounded annually on all claims in the classes under subdivisions 2 to 7 from the date of the petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared. The liquidator, with the approval of the court, may make reasonable classifications of claims for purposes of computing interest, may make approximate computations, and may ignore certain classifications and time periods as de minimis.

Subd. 9. Miscellaneous subordinated claims. The remaining claims or portions of claims not already paid, with interest as in subdivision 8.

(a) claims under section 60B.39, subdivision 2;

(b) claims subordinated by section 60B.61;

(c) except to the extent excused or otherwise permitted pursuant to section 60B.37, claims filed late;

(d) portions of claims subordinated under subdivision 6; and

(e) claims or portions of claims payment of which is provided by other benefits or advantages recovered or recoverable by the claimant.

Subd. 10. Preferred ownership claims. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited to the amount set forth in section 60B.46, subdivision 2, clause (b). Interest at the legal rate shall be added to each claim, as in subdivisions 8 and 9.

Subd. 11. Proprietary claims. The claims of shareholders or other owners.

History: 1969 c 708 s 44; 1985 c 255 s 1; 1986 c 444; 1987 c 337 s 27-30; 1999 c 177 s 23-27; 2001 c 131 s 6



Section 60B.45 — LIQUIDATOR'S RECOMMENDATIONS TO THE COURT.

Subdivision 1. Recommended claims. The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as the liquidator deems necessary. The liquidator may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court. Unresolved disputes shall be determined under section 60B.41. As often as practicable, the liquidator shall present to the court reports of claims against the insurer with recommendations. The reports shall include the name and address of each claimant, the particulars of the claim and the amount of the claim finally recommended, if any. As soon as reasonably possible after the last day for filing claims, the liquidator shall present a list of all claims not already reported. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment values and the amounts owed. If the insurer has issued policies or contracts of coverage on the advance premium plan, the liquidator shall report the persons to whom, according to the records of insurer, unearned premiums or subscription rates are owed and the amounts owed.

Subd. 2. Allowance of claims. The court may approve, disapprove, or modify any report on claims by the liquidator, except that the liquidator's agreements with other parties shall be final and binding on the court on claims settled for $500 or less. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

History: 1969 c 708 s 45; 1986 c 444



Section 60B.46 — DISTRIBUTION OF ASSETS.

Subdivision 1. Payments to creditors. Under the direction of the court, the liquidator shall pay dividends in a manner that will assure the proper recognition of priorities and reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third-party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court. The court may take into consideration the contributions of the respective parties, including guaranty associations, shareholders, and policy owners, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insurer. No distribution to stockholders of the insurer shall be permitted by the court unless the total amount of assessments levied by guaranty associations with respect to the insurer have been repaid.

Subd. 2. Excess assets. (a) Upon liquidation of a domestic mutual insurance company, any assets held in excess of its liabilities and the amounts which may be paid to its members as provided under clause (b) shall be paid into the state treasury to the credit of the general fund.

(b) The maximum amount payable upon liquidation to any member for and on account of membership in a domestic mutual insurance company, in addition to the insurance benefits promised in the policy, shall be the total of all premium payments made by the member with interest at the legal rate compounded annually.

Subd. 3. Payments to guaranty associations. Within 120 days of a final determination of insolvency of a company by a court of competent jurisdiction of this state or as soon thereafter as is practical, the liquidator shall make application to the court for approval of a proposal to disburse assets out of the company's marshalled assets, from time to time as the assets become available, to the Minnesota Insurance Guaranty Association, to the Minnesota Life and Health Insurance Guaranty Association, and to any entity or person performing a similar function in another state.

Subd. 4. Contents of proposal. The proposal shall at least include provisions for:

(1) reserving amounts for the payment of expenses of administration, the payment of claims of secured creditors to the extent of the value of their security, and the payment of claims having a higher priority than those of the guaranty associations;

(2) disbursements of the assets marshalled to date and subsequent disbursements of assets as they become available;

(3) equitable allocation of disbursements to each of the guaranty associations entitled thereto;

(4) the securing by the liquidator from each of the guaranty associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator the assets previously disbursed to them as may be required to pay claims of secured creditors and those claims having a higher priority than those of the guaranty association. No bond shall be required of a guaranty association; and

(5) a full report to be made by the guaranty association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the guaranty association on the assets, and any other matter as the court may direct.

Subd. 5. Disbursements. (a) The proposal shall provide for disbursements to the guaranty associations in amounts estimated to be at least equal to the claim payments made or to be made thereby for which the guaranty association could assess a claim against the liquidator. The proposal shall further provide that if the assets available for distribution from time to time do not equal or exceed the amount of such claim payments made or to be made by the guaranty association, then disbursements shall be in the amount of the available assets.

(b) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating these associations.

Subd. 6. Notice of application. Notice of the application shall be given to the guaranty associations in, and to the commissioners of insurance of, each of the states. The notice shall be deemed to have been given when deposited in the United States mail, certified first class postage prepaid, at least 30 days prior to submission of the application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator's proposal complies with subdivision 4, clauses (1) and (2).

History: 1969 c 399 s 1; 1969 c 708 s 46; 1977 c 273 s 20; 1985 c 255 s 2-5; 1986 c 444



Section 60B.47 — UNCLAIMED AND WITHHELD FUNDS.

Subdivision 1. Unclaimed funds. All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found or who is under disability with no person legally competent to receive that person's distributive share, shall be deposited with the commissioner of management and budget to the credit of the general fund, and shall be paid over without interest except in accordance with section 60B.44 to the person entitled thereto or a legal representative upon proof satisfactory to the commissioner of management and budget of a right thereto. Any amount on deposit not claimed within six years from the discharge of the liquidator is deemed abandoned and shall become the property of the state. The commissioner of management and budget shall at the end of each fiscal year transfer these amounts to the general fund.

Subd. 2. Withheld funds. All funds withheld under section 60B.40 and not distributed shall upon discharge of the liquidator be deposited with the commissioner of management and budget and paid in accordance with section 60B.40. Any sums remaining which under section 60B.40 would revert to the undistributed assets of the insurer shall be transferred to the commissioner of management and budget and become the property of the state under subdivision 1, unless the commissioner petitions the court to reopen the liquidation under section 60B.49.

History: 1969 c 399 s 1; 1969 c 708 s 47; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 60B.48 — TERMINATION OF PROCEEDINGS.

Subdivision 1. Liquidator's application. When all assets justifying the expense of collection and distribution have been collected and distributed under sections 60B.01 to 60B.61, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders deemed appropriate, including an order to transfer to the state treasury to the credit of the general fund any remaining funds that are uneconomic to distribute.

Subd. 2. Application by others. Any other person may apply to the court at any time for an order under subdivision 1. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

History: 1969 c 399 s 1; 1969 c 708 s 48



Section 60B.49 — REOPENING LIQUIDATION.

After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

History: 1969 c 708 s 49



Section 60B.50 — DISPOSITION OF RECORDS DURING AND AFTER TERMINATION OF LIQUIDATION.

Whenever it appears to the commissioner that the records of an insurer in process of liquidation or completely liquidated are no longer useful, the commissioner may recommend to the court what records should be retained for future reference and what should be disposed of. The court shall enter an order thereon. The commissioner shall immediately submit to the state Historical Society a copy of the court order, and on written application of the Historical Society within three months after receipt from the commissioner of the copy of the court order, the commissioner shall deliver to the society such records which are to be disposed of as the society deems of historical significance and shall destroy the remainder, whether or not the records have been photographed or otherwise reproduced. Until further order of the court, the commissioner shall keep all records the court orders preserved.

History: 1969 c 708 s 50; 1986 c 444



Section 60B.51 — EXTERNAL AUDIT OF RECEIVER'S BOOKS.

The court in which the proceeding is pending may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under sections 60B.01 to 60B.61, and a report of each audit shall be filed with the commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

History: 1969 c 708 s 51



Section 60B.52 — CONSERVATION OF PROPERTY OF FOREIGN OR ALIEN INSURERS FOUND IN THIS STATE.

Subdivision 1. Grounds for petition. If a domiciliary liquidator has not been appointed, the commissioner may apply to the District Court for Ramsey County by verified petition for an order directing the commissioner to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(a) any of the grounds in section 60B.15;

(b) any of the grounds in section 60B.20;

(c) that any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(d) that enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(e) that its certificate of authority to do business in this state has been revoked or that none was ever issued, and there are residents of this state with outstanding claims or outstanding policies.

Subd. 2. Terms of order. The court may issue the order in whatever terms it deems appropriate. The recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly recorded with that county recorder.

Subd. 3. Transformation to liquidation or ancillary receivership. The conservator may at any time petition for and the court may grant an order under section 60B.53 to liquidate the assets of a foreign or alien insurer under conservation or, if appropriate, for an order under section 60B.55 to be appointed ancillary receiver.

Subd. 4. Order to return to company. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon its own motion.

History: 1969 c 708 s 52; 1976 c 181 s 2; 1986 c 444; 2005 c 4 s 9



Section 60B.53 — LIQUIDATION OF PROPERTY OF FOREIGN OR ALIEN INSURERS FOUND IN THIS STATE.

Subdivision 1. Grounds for petition. If no domiciliary receiver has been appointed, the commissioner may apply to the District Court for Ramsey County by verified petition for an order directing the commissioner to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(a) Any of the grounds in section 60B.15.

(b) Any of the grounds in section 60B.20.

(c) Any of the grounds in section 60B.52.

Subd. 2. Terms of order. If it appears to the court that the best interests of creditors, policyholders, and the public so require, the court may issue an order to liquidate in whatever terms it deems appropriate. The recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly recorded with that county recorder.

Subd. 3. Conversion to ancillary proceedings. If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 60B.55. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 60B.55.

Subd. 4. Federal receivership. On the same grounds as are specified in subdivision 1, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this state. The commissioner may accept appointment as federal receiver if another person files a petition.

History: 1969 c 708 s 53; 1976 c 181 s 2; 1986 c 444; 2005 c 4 s 10



Section 60B.54 — FOREIGN DOMICILIARY RECEIVERS IN OTHER STATES.

Subdivision 1. Property rights and title; reciprocal state. The domiciliary liquidator of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state; otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this state. The domiciliary liquidator also shall have the right to recover the other assets of the insurer located in this state, subject to section 60B.55, subdivision 2.

Subd. 2. Property rights and title; state not a reciprocal state. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this state may petition for a conservation or liquidation order under section 60B.52 or 60B.53, or for an ancillary receivership under section 60B.55, or after approval by the District Court for Ramsey County may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

Subd. 3. Filing claims. Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

History: 1969 c 708 s 54; 1986 c 444



Section 60B.55 — ANCILLARY FORMAL PROCEEDINGS.

Subdivision 1. Appointment of ancillary receiver in this state. If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner shall file a petition with the District Court for Ramsey County requesting appointment as ancillary receiver in this state:

(a) if the commissioner finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(b) if ten or more persons resident in this state having claims against the insurer file a petition with the commissioner requesting appointment of an ancillary receiver; or

(c) if the protection of creditors or policyholders in this state so requires.

Subd. 2. Terms of order. The court may issue an order appointing an ancillary receiver in whatever terms it deems appropriate. The recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly recorded with that county recorder.

Subd. 3. Property rights and title; ancillary receivers in this state. When a domiciliary liquidator has been appointed in a reciprocal state, the ancillary receiver appointed in this state under subdivision 1 shall have the sole right to recover all the assets of the insurer in this state not already recovered by the domiciliary liquidator, except that the domiciliary liquidator shall be entitled to and have the sole right to recover balances due from agents and the books, accounts, and other records of the insurer. The ancillary receiver shall have the right to recover balances due from agents and books, accounts, and other records of the insurer, if such action is necessary to protect the assets because of inaction by the domiciliary liquidator. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets to the domiciliary liquidator. Subject to this section, the ancillary receiver and deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

Subd. 4. Property rights and title; foreign ancillary receivers. When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records located in their respective states, corresponding rights and powers to those prescribed in subdivision 3 for ancillary receivers appointed in this state.

History: 1969 c 708 s 55; 1976 c 181 s 2; 1986 c 444; 2005 c 4 s 11



Section 60B.56 — ANCILLARY SUMMARY PROCEEDINGS.

The commissioner has the sole discretionary authority to institute proceedings under sections 60B.11 to 60B.13 at the request of the commissioner or other appropriate official of the domiciliary state of any foreign or alien insurer having property located in this state.

History: 1969 c 708 s 56; 1986 c 444



Section 60B.57 — CLAIMS OF NONRESIDENTS AGAINST INSURERS DOMICILED IN THIS STATE.

Subdivision 1. Filing claims. In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

Subd. 2. Proving claims. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in sections 60B.01 to 60B.61, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claim and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in section 60B.58 with respect to ancillary proceedings in this state, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in the ancillary states, but shall not be conclusive with respect to priorities against general assets under section 60B.44.

History: 1969 c 708 s 57



Section 60B.58 — CLAIMS OF RESIDENTS AGAINST INSURERS DOMICILED IN RECIPROCAL STATES.

Subdivision 1. Filing claims. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

Subd. 2. Proving claims. Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state or in ancillary proceedings, if any, in this state. If a claimant who elects to prove a claim in this state shall file the claim with the court in the manner provided in sections 60B.37 and 60B.38. The ancillary receiver shall make recommendation to the court as under section 60B.45. The ancillary receiver also shall arrange a date for hearing if necessary under section 60B.41 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing. If a domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

History: 1969 c 708 s 58; 1978 c 674 s 60; 1986 c 444



Section 60B.59 — ATTACHMENT, GARNISHMENT AND LEVY OF EXECUTION.

During the pendency in this or any other state of a liquidation proceeding, whether or not called by that name, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state or elsewhere against the delinquent insurer or its assets.

History: 1969 c 708 s 59



Section 60B.60 — INTERSTATE PRIORITIES.

Subdivision 1. Priorities. In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

Subd. 2. Priority of special deposit claims. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit so that the claims secured by it are not fully discharged from it, the claimants may claim against a security fund share in the general assets, but the sharing shall be deferred until general creditors having the same priority, and also claimants against other special deposits having the same priority who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

Subd. 3. Priority of secured claims. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the security and file a claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 60B.43, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors having the same priority.

History: 1969 c 708 s 60; 1986 c 444; 1994 c 425 s 6,7



Section 60B.61 — SUBORDINATION OF CLAIMS FOR NONCOOPERATION.

If an ancillary receiver in another state or foreign country, whether or not called by that name, fails to transfer to the domiciliary liquidator in this state any assets within the receiver's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under section 60B.44, subdivision 9.

History: 1969 c 708 s 61; 1986 c 444






Chapter 60C — INSURANCE GUARANTY ASSOCIATION

Section 60C.01 — CITATION.

This chapter may be cited as the "Minnesota Insurance Guaranty Association Act."

History: 1971 c 145 s 1



Section 60C.02 — SCOPE, PURPOSES, AND CONSTRUCTION.

Subdivision 1. Scope. This chapter applies to all kinds of direct insurance, except:

(1) life;

(2) annuity;

(3) title;

(4) accident and sickness;

(5) credit;

(6) vendor's single interest or collateral protection or any similar insurance protecting the interests of a creditor arising out of a creditor debtor transaction;

(7) mortgage guaranty;

(8) financial guaranty or other forms of insurance offering protection against investment risks;

(9) ocean marine;

(10) a transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, that involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk;

(11) insurance provided by or guaranteed by government; or

(12) insurance of warranties or service contracts, including insurance that provides for the repair, replacement, or services of goods or property, or indemnification for repair, replacement or service, for the operation or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear, or provides reimbursement for the liability insured by the user of agreement or service contracts that provide these benefits.

Subd. 2. Purposes. The purposes of this chapter are to provide a mechanism for the payment of covered claims under certain insurance policies and surety bonds, to the extent provided in this chapter, minimize excessive delay in payment and to avoid financial loss to claimants or policyholders because of the liquidation of an insurer, and to provide an association to assess the cost of the protection among insurers.

Subd. 3. Construction. This chapter shall be liberally construed to effect the purposes stated in subdivision 2.

History: 1971 c 145 s 2; 1975 c 359 s 23; 1976 c 185 s 1,2; 1982 c 424 s 12; 1988 c 541 s 1; 1991 c 325 art 6 s 2; 1994 c 426 s 10; 1997 c 52 s 1; 2003 c 74 s 1



Section 60C.03 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given in this section.

Subd. 2. Account. "Account" means any of the five accounts created under section 60C.04.

Subd. 3. Association. "Association" means the Minnesota Insurance Guaranty Association created under section 60C.04.

Subd. 4. Net direct written premiums. "Net direct written premiums" means direct gross premiums written in this state on surety bonds and insurance policies not excepted from the scope of this chapter by section 60C.02, less return premiums thereon and dividends paid or credited to policyholders on such direct business.

Subd. 5. Person. "Person" means any individual, corporation, partnership, association, or voluntary organization, and includes governmental entities.

Subd. 6. Member insurer. "Member insurer" means any person, including reciprocals or interinsurance exchanges operating under chapter 71A and township mutual fire insurance companies operating under sections 67A.01 to 67A.26, who (1) writes any kind of insurance not excepted from the scope of this chapter by section 60C.02, and (2) is licensed to transact insurance business in this state, except any nonprofit service plan incorporated or operating under sections 62C.01 to 62C.23 and any health plan incorporated under chapter 317A, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn.

An insurer ceases to be a member insurer the day following the termination or expiration of its license to transact the kinds of insurance to which this chapter applies. The insurer remains liable as a member insurer for any and all obligations, including obligations for assessments levied before the termination or expiration with respect to an insurer that became an insolvent insurer before the termination or expiration of the insurer's license.

Subd. 7. Resident. "Resident" means:

(a) an individual person who fixes habitation in this state without any intention of removing therefrom and who, whenever absent therefrom, intends to return; or

(b) any other person whose principal place of business is located in this state at the time of the insured event.

Subd. 8. Insolvent insurer. "Insolvent insurer" means an insurer licensed to transact insurance in this state, either at the time the policy was issued, or when the insured event occurred, and against whom a final order of liquidation has been entered after April 30, 1979, with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile. An insurer placed under administrative supervision under sections 60G.01 to 60G.09 or determined to be in hazardous financial condition under sections 60G.20 to 60G.22 is not an insolvent insurer as a result of that placement or determination.

Subd. 9. Affiliate. "Affiliate" means a person other than a natural person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

Subd. 10. Financial guaranty insurance. "Financial guaranty insurance" includes any insurance under which loss is payable upon proof of occurrence of any of the following events to the damage of an insured claimant or obligee:

(1) failure of any obligor or obligors on any debt instrument or other monetary obligation, including common or preferred stock, to pay when due the principal, interest, dividend or purchase price of such instrument or obligation, whether such failure is the result of a financial default or insolvency and whether or not such obligation is incurred directly or as guarantor by, or on behalf of, another obligor which has also defaulted;

(2) changes in the level of interest rates whether short term or long term, or in the difference between interest rates existing in various markets;

(3) changes in the rate of exchange or currency, or from the inconvertibility of one currency into another for any reason; and

(4) changes in the value of specific assets or commodities, or price levels in general.

Subd. 11. Ocean marine insurance. "Ocean marine insurance" means a form of insurance, regardless of the name, label, or marketing designation of the insurance policy, that insures against maritime perils or risks and other related perils or risks, that are usually insured against by traditional marine insurance, such as hull and machinery, marine builders risk, and marine protection and indemnity. Perils and risks insured against include without limitation loss, damage, expense, or legal liability of the insured for loss, damage, or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair, or construction of a vessel, craft, or instrumentality in use in ocean or inland waterways for commercial purposes, including liability of the insured for personal injury, illness, or death or for loss or damage to the property of the insured or another person.

History: 1971 c 145 s 3; 1973 c 35 s 20; 1976 c 185 s 3; 1981 c 260 s 1; 1982 c 555 s 1; 1982 c 589 s 1; 1986 c 444; 1988 c 541 s 2-4; 1989 c 304 s 137; 1991 c 325 art 6 s 3,4; art 21 s 2; 1993 c 299 s 8; 1997 c 52 s 2-4; 2003 c 74 s 2,3; 2011 c 61 s 3



Section 60C.04 — CREATION.

All insurers subject to the provisions of this chapter shall form an organization to be known as the Minnesota Insurance Guaranty Association. All insurers defined as member insurers in section 60C.03, subdivision 6, are and shall remain members of the association as a condition of their authority to transact insurance business or to execute surety bonds in this state. An insurer's membership obligations under this chapter shall survive any merger, consolidation, restructuring, incorporation, or reincorporation. The association shall perform its functions under a plan of operation established and approved under section 60C.07 and shall exercise its powers through a board of directors established under section 60C.08. For purposes of administration and assessment the association shall be divided into five separate accounts: (1) the automobile insurance account, (2) the township mutuals account, (3) the fidelity and surety bond account, (4) the account for all other insurance to which this chapter applies, and (5) the workers' compensation insurance account.

History: 1971 c 145 s 4; 1976 c 185 s 4; 1981 c 346 s 35; 1991 c 325 art 6 s 5



Section 60C.05 — POWERS AND DUTIES.

Subdivision 1. Required duties. The association shall:

(a) Be deemed the insurer to the extent of its obligation on the covered claims and have the right to pursue and retain salvage and subrogation recoverables on covered claim obligations to the extent paid or acknowledged in writing as an obligation by the association.

The association shall not be deemed the insolvent insurer for any purpose relating to the issue of whether the association is amenable to the personal jurisdiction of the courts of any state.

(b) Allocate claims paid and expenses incurred among the five accounts and assess member insurers separately for each account the amounts necessary to pay the obligations of the association under clause (a), the expenses of handling claims, the cost of examinations under section 60C.15, and other expenses authorized by this chapter.

(c) Notify claimants in this state as considered necessary by the commissioner, to the extent records are available to the association. If sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation is sufficient.

(d) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but the designation may be declined.

(e) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter.

(f) Notify each member insurer of its assessment not later than 30 days before it is due.

(g) Issue to each insurer paying an assessment under this chapter a certificate of contribution, in a form prescribed by the commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time the commissioner approves.

(h) Have the right to appoint or substitute and to direct legal counsel retained under insurance policies for the defense of covered claims.

Subd. 2. Authorized powers. The association may:

(a) Employ or retain the persons necessary to handle claims and perform other duties of the association.

(b) Borrow funds necessary to effect the purposes of this chapter, in accord with the plan of operation.

(c) Sue or be sued.

(d) Negotiate and become a party to the contracts necessary to carry out the purpose of this chapter.

(e) Perform other acts necessary or proper to effectuate the purpose of this chapter.

(f) Subject to section 60C.06, subdivision 6, refund to the member insurers in proportion to the contribution of each member insurer to that account the amount by which the assets of the account exceed the liabilities, if at the end of the calendar year the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(g) Request the court to disapprove or modify any claim for which approval is sought under the provisions of section 60B.45, subdivision 2, or 60B.58, subdivision 2.

History: 1971 c 145 s 5; 1976 c 185 s 5; 1985 c 255 s 6; 1988 c 541 s 5,6; 1997 c 52 s 5; 2003 c 74 s 4



Section 60C.06 — ASSESSMENTS.

Subdivision 1. Determination of amount. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bear to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. No member insurer may be assessed in any year on any account in an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account.

Subd. 2. Insufficient amount. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

Subd. 3. Exemption or deferral. The association shall exempt or defer, in whole or in part, the assessment of any member insurer, if the commissioner determines that the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.

Subd. 4. Set off. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of the claims by the member insurer if, in the absence of the payment, they would be chargeable to the account for which the assessment is made.

Subd. 5. [Repealed, 1988 c 541 s 14]

Subd. 6. [Repealed, 1997 c 52 s 15]

History: 1971 c 145 s 6; 1978 c 465 s 9; 1987 c 268 art 2 s 13; 1988 c 541 s 7; 1991 c 325 art 6 s 6



Section 60C.07 — PLAN OF OPERATION.

Subdivision 1. Required submission. The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto become effective upon written approval from the commissioner. If the association fails to submit a suitable plan of operation within 90 days following July 1, 1971, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate reasonable rules necessary to effectuate the provisions of this chapter. The rules continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

Subd. 2. Contents. The plan of operation shall:

(a) Establish the procedures whereby all the powers and duties of the association under section 60C.05 will be performed.

(b) Establish procedures for handling assets of the association.

(c) Establish the amount and method of reimbursement of members of the board of directors under section 60C.08, subdivision 3.

(d) Establish procedures by which claims may be filed with the association.

(e) Establish regular places and times for meetings for the board of directors.

(f) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(g) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within 30 days after the action or decision.

(h) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(i) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(j) Establish procedures for the disposition of liquidating dividends or other money received from the estate of insolvent insurers.

Subd. 3. Delegation authority. The plan of operation may provide that any or all powers and duties of the association, except those under section 60C.05, subdivisions 1, clause (b) and 2, clause (b), are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent in two or more states. The corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subdivision shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

History: 1971 c 145 s 7; 1997 c 52 s 6; 2003 c 74 s 5



Section 60C.08 — BOARD OF DIRECTORS.

Subdivision 1. Composition. The board of directors of the association shall consist of nine persons. Two of the directors shall be public members and seven shall be insurer members. The public members shall be appointed by the commissioner. Public members may include licensed insurance agents. The insurer members of the board shall be selected by association members subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments. The term of appointment for all members is two years.

Subd. 2. Commissioner's duty. In approving selections to the board, the commissioner shall consider among other things whether member insurers are fairly represented.

Subd. 3. Member reimbursement. Members of the board may be reimbursed from the assets of the association for reasonable and necessary sums expended by them as members of the board of directors.

History: 1971 c 145 s 8; 1Sp1985 c 10 s 55; 1987 c 337 s 31



Section 60C.09 — COVERED CLAIMS.

Subdivision 1. Definition. A covered claim is any unpaid claim, including one for unearned premium, which:

(a) arises out of and is within the coverage of an insurance policy issued by a member insurer if the insurer becomes an insolvent insurer after April 30, 1979;

(b) arises out of a class of business which is not excepted from the scope of this chapter by section 60C.02; and

(c) is made by:

(i) a policyholder, or an insured beneficiary under a policy, who, at the time of the insured event, was a resident of this state; or

(ii) a person designated in the policy as having an insurable interest in or related to property situated in this state at the time of the insured event; or

(iii) an obligee or creditor under any surety bond, who, at the time of default by the principal debtor or obligor, was a resident of this state; or

(iv) a third-party claimant under a liability policy or surety bond, if: (a) the insured or the third-party claimant was a resident of this state at the time of the insured event; (b) the claim is for bodily or personal injuries suffered in this state by a person who when injured was a resident of this state; or (c) the claim is for damages to real property situated in this state at the time of damage; or

(v) an assignee of a person who except for the assignment might have claimed under item (i), (ii), or (iii).

For purposes of paragraph (c), item (ii), unit owners of units in a common interest community are considered as having an insurable interest.

A covered claim also includes any unpaid claim which arises or exists within 30 days after the time of entry of a final order of liquidation with a finding of insolvency by a court of competent jurisdiction unless prior thereto the insured replaces the policy or causes its cancellation or the policy expires on its expiration date. A covered claim does not include claims filed with the guaranty fund after the final date set by the court for the filing of claims except for workers' compensation claims that have met the time limitations and other requirements of chapter 176.

Subd. 2. Further definition. In addition to subdivision 1, a covered claim does not include:

(1) claims by an affiliate of the insurer;

(2) claims due a reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise. This clause does not prevent a person from presenting the excluded claim to the insolvent insurer or its liquidator, but the claims shall not be asserted against another person, including the person to whom the benefits were paid or the insured of the insolvent insurer, except to the extent that the claim is outside the coverage of the policy issued by the insolvent insurer; and

(3) any claims, resulting from insolvencies which occur after July 31, 1996, by an insured whose net worth exceeds $25,000,000 on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis;

(4) any claims under a policy written by an insolvent insurer with a deductible or self-insured retention of $300,000 or more, nor that portion of a claim that is within an insured's deductible or self-insured retention;

(5) claims that are a fine, penalty, interest, or punitive or exemplary damages.

Subd. 3. Limitation of amount. Payment of a covered claim, whether upon a single policy or multiple policies of insurance, is limited to no more than $300,000. In the case of claim for unearned premium by a single claimant, the entire claim up to $300,000 shall be allowed excluding retrospective or experience-rated insurance plans or premiums subject to adjustment after termination of the policy. The limitation on the amount of payment for a covered claim does not apply to claims for workers' compensation insurance. In no event is the association obligated to the policyholder or claimant in an amount in excess of the obligation of the insurer under the policy from which the claim arises. For insolvencies occurring on or after October 1, 1985, no deductible applies to claims eligible for payment under the assigned claims plan under sections 65B.63 to 65B.65.

Subd. 4. Aggregate limitation. Except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to or on behalf of an insured and its affiliates on covered claims ceases when $10,000,000 has been paid in the aggregate by the association and any one or more associations similar to the association of any other state or states, to or on behalf of that insured, its affiliates, and additional insureds on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer.

History: 1971 c 145 s 9; 1976 c 185 s 6; 1981 c 260 s 2; 1981 c 346 s 36; 1982 c 555 s 2; 1982 c 589 s 2; 1983 c 203 s 1; 1986 c 444; 1987 c 337 s 32; 1988 c 541 s 8; 1991 c 325 art 6 s 7; 1996 c 446 art 2 s 7; 1997 c 52 s 7; 1999 c 11 art 3 s 3; 2003 c 74 s 6



Section 60C.10 — EVALUATION OF CLAIMS.

Subdivision 1. Board to determine. The board shall determine whether claims submitted for payment are covered claims.

Subd. 2. [Repealed, 1981 c 260 s 4]

Subd. 3. Claim denial; notification of appeal and review rights. If the board finds that a claim for which the claimant has requested payment out of the fund is not a covered claim or the board reduces the amount of or rejects the claim, the board shall notify the claimant in writing of the rights the claimant has under section 60C.12.

History: 1971 c 145 s 10; 1981 c 260 s 3; 1986 c 444



Section 60C.11 — EFFECT OF PAID CLAIMS.

Subdivision 1. Assignment upon recovery. The rights under the policy of a person recovering under this chapter shall be deemed to have been assigned by the person to the association to the extent of the recovery.

Subd. 2. Required cooperation. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as the insured would have been required to cooperate with the insurer.

Subd. 3. Limitation on action against insured. The association has no cause of action against the insured of the insurer for any sums it has paid out except the causes of action the insurer would have had if the sums had been paid by the insurer.

Subd. 4. Insurer operating on plan with assessment liability. In the case of an insurer operating on a plan with assessment liability, payments of claims of the association do not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments.

Subd. 5. Priority of claims expenses in liquidation proceedings. The expenses of the association or similar organization in handling claims are accorded the same priority as the liquidator's expenses. The association and a similar organization in another state must be recognized as claimants in the liquidation of an insolvent insurer for amounts paid by them on covered claims as determined under this chapter or similar laws in other states and must receive dividends and other distributions at the priority set forth in chapter 60B. The receiver, liquidator, or statutory successor of an insolvent insurer is bound by determinations of covered claim eligibility under this chapter and by settlements of claims made by the association or a similar organization in another state. The court having jurisdiction shall grant the claims priority equal to that which the claimant would have been entitled against the assets of the insolvent insurer in the absence of this chapter.

Subd. 6. Statement of claims paid; periodic filing. The association shall periodically file with the receiver or liquidator of the insurer statements of the covered claims paid by the association and estimates of anticipated claims against the association which shall preserve the rights of the association against the assets of the insurer.

Subd. 7. Authorized recovery in certain insolvencies. The association may recover the amount of any covered claim including claim handling expenses paid, resulting from insolvencies which occur after July 31, 1996, on behalf of an insured who has a net worth of $25,000,000 as provided in section 60C.09, subdivision 2, clause (3), on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter.

History: 1971 c 145 s 11; 1986 c 444; 1996 c 446 art 2 s 8; 1997 c 52 s 8; 2003 c 74 s 7



Section 60C.12 — APPEAL AND REVIEW.

Subdivision 1. Appeal. A claimant whose claim has been declared to be not covered or reduced by the board under section 60C.10 may appeal to the board within 30 days after the claimant has been notified of the board's decision and of the rights of the claimant under this section.

Subd. 2. Review. Decisions of the board under subdivision 1 are subject to appeal to the commissioner of commerce who may overturn, affirm, or modify the board's actions or take other action the commissioner considers appropriate.

The appeal to the commissioner must be in the manner provided in chapter 14.

Subd. 3. Judicial review. A final action or order of the commissioner under this subdivision is subject to judicial review in the manner provided by chapter 14. In lieu of the appeal to the commissioner under subdivision 2, a claimant may seek judicial review of the board's actions.

History: 1971 c 145 s 12; 1986 c 444; 1987 c 337 s 33



Section 60C.13 — EXHAUSTION OF OTHER COVERAGE.

Subdivision 1. Other policy coverage. Any person having a claim under another policy whether or not the policy is a policy of a member insurer, which claim arises out of the same facts which give rise to the covered claim, shall be first required to exhaust the person's right under the other policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under such insurance policy. For purposes of this subdivision, another insurance policy does not include a workers' compensation policy.

Subd. 2. Other guaranty association coverage. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the state of residence of the insured except that if the claim is a first party claim for damage to property with a permanent location, that person shall seek recovery first from the association of the state in which the property is located, and if it is a workers' compensation claim, that person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

History: 1971 c 145 s 13; 1986 c 444; 1988 c 541 s 9; 1991 c 325 art 6 s 8; 1997 c 52 s 9



Section 60C.14 — DUTIES AND POWERS OF COMMISSIONER.

Subdivision 1. Mandatory powers and duties. The commissioner shall:

(a) Notify the association of the issuance of any order of liquidation of a member insurer not later than three days after the commissioner has knowledge of the issuance of the order.

(b) Upon request of the board of directors provide the association with a statement of the net direct written premiums of each member insurer.

Subd. 2. Optional powers and duties. The commissioner may:

(a) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance or to execute surety bonds in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. The fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(b) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

(c) Disclose to the board of directors information regarding any member insurer, or any company seeking admission to transact insurance business in this state, whose financial condition may be hazardous to policyholders or to the public. This disclosure does not violate any data privacy requirement or any obligation to treat the information as privileged. This disclosure does not change the data privacy or privileged status of the information. Board members shall not disclose the information to anyone else or use the information for any purpose other than their duties as board members.

Subd. 3. Judicial review. Any final action or order of the commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.

History: 1971 c 145 s 14; 1976 c 185 s 7; 1986 c 444; 1991 c 325 art 21 s 3; 1997 c 52 s 10



Section 60C.15 — PREVENTION OF INSOLVENCIES.

To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors may upon majority vote make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency.

(2) The board of directors may, at the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, prepare and submit to the commissioner a report on the history and causes of the insolvency, based on the information available to the association.

History: 1971 c 145 s 15; 1986 c 444; 1988 c 541 s 10; 1997 c 52 s 11



Section 60C.16 — EXAMINATION OF ASSOCIATION.

The association is subject to examination and regulation by the commissioner. The board of directors shall submit each year a financial report for the preceding calendar year in a form approved by the commissioner.

History: 1971 c 145 s 16; 2003 c 74 s 8



Section 60C.17 — TAX EXEMPTION.

The association is exempt from payment of all taxes imposed under chapter 297I and all fees and all other taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

History: 1971 c 145 s 17; 2000 c 394 art 2 s 9



Section 60C.18 — RECOGNITION OF ASSESSMENTS IN RATES.

Subdivision 1. Recognition required. The rates and premiums charged for insurance policies and fidelity and surety bonds to which this chapter applies may include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association. The rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

Subd. 2. [Repealed, 2003 c 74 s 11]

History: 1971 c 145 s 18; 1976 c 185 s 8; 1988 c 541 s 11; 2003 c 74 s 9



Section 60C.19 — IMMUNITY.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or a person serving as an alternative or substitute representative of a director, or the commissioner, or the commissioner's representatives for action taken or a failure to act by them in the performance of their powers and duties under this chapter.

History: 1971 c 145 s 19; 1986 c 444; 1997 c 52 s 12



Section 60C.195 — STAY OF PROCEEDINGS.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in a court in this state shall, subject to waiver by the association in specific cases involving covered claims, be stayed for six months and additional time that may be determined by the court. The stay must run from the date of the final order of liquidation with a finding of insolvency is entered or an ancillary proceeding is instituted in the state, whichever is later. The proceedings are stayed to permit proper defense by the association of all pending causes of action. As to covered claims arising from a judgment under decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of an insured, may apply to have the judgment, order, decision, verdict, or finding set aside by the same court or administrator that made the judgment, order, decision, verdict, or finding and must be permitted to defend the claim on the merits.

The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter must permit access by the board or its authorized representative to the insolvent insurer's records that are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor must provide the board or its representative with copies of those records upon request by the board and at the expense of the board.

History: 1997 c 52 s 13



Section 60C.20 — UNFAIR TRADE PRACTICES.

It is an unfair trade practice, subject to regulation under sections 72A.17 through 72A.32, for any insurer or agent to make use in any manner of the protection given policyholders by this chapter as a reason for buying insurance.

History: 1971 c 145 s 20



Section 60C.21 — INSOLVENCY; NOTICE OF GUARANTY FUND PROTECTION.

Subdivision 1. Notice required. No person, including an insurer, agent, or affiliate of an insurer or agent shall sell, or offer for sale, a covered property and casualty insurance policy, unless the notice, in the form specified in subdivision 2, is given or obtained with or as a part of the application for that policy.

For telephonic sales, the notice may be given or obtained either with or as part of the application for, or at the time of delivery of, that policy, and the person offering the policy shall document the fact that the notice was given. This section does not apply to renewals, unless the renewal increases the dollar amount of a coverage by more than 100 percent. The notice must be given or obtained in writing or in the same medium as the application for insurance.

Subd. 2. Form. The notice required under subdivision 1 must be in the following form:

"NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN

INSOLVENCY UNDER THE MINNESOTA INSURANCE

GUARANTY ASSOCIATION LAW

The financial strength of your insurer is one of the most important things for you to consider when determining from whom to purchase a property or liability insurance policy. It is your best assurance that you will receive the protection for which you purchased the policy. If your insurer becomes insolvent, you may have protection from the Minnesota Insurance Guaranty Association as described below but to the extent that your policy is not protected by the Minnesota Insurance Guaranty Association or if it exceeds the guaranty association's limits, you will only have the assets, if any, of the insolvent insurer to satisfy your claim.

Residents of Minnesota who purchase property and casualty or liability insurance from insurance companies licensed to do business in Minnesota are protected, SUBJECT TO LIMITS AND EXCLUSIONS, in the event the insurer becomes insolvent. This protection is provided by the Minnesota Insurance Guaranty Association.

Minnesota Insurance Guaranty Association

(insert current address)

The maximum amount that the Minnesota Insurance Guaranty Association will pay in regard to a claim under all policies issued by the same insurer is limited to $300,000. This limit does not apply to workers' compensation insurance. Protection by the guaranty association is subject to other substantial limitations and exclusions. If your claim exceeds the guaranty association's limits, you may still recover a part or all of that amount from the proceeds from the liquidation of the insolvent insurer, if any exist. Funds to pay claims may not be immediately available. The guaranty association assesses insurers licensed to sell property and casualty or liability insurance in Minnesota after the insolvency occurs. Claims are paid from the assessment.

THE PROTECTION PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD NOT RELY ON PROTECTION BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF PROPERTY AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR INSURANCE CARRIER BECOMES INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY AND CASUALTY INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE."

Additional language may be added to the notice if approved by the commissioner prior to its use in the form.

Subd. 3. Effect of notice. The distribution, delivery, contents, or interpretation of the notice required by this section shall not mean that the policy would be covered in the event of the insolvency of a member insurer if coverage is not otherwise provided by this chapter. Failure to receive the notice does not give the policyholder, certificate holder, or any other interested party any greater rights than those provided by this chapter.

Subd. 4. Exemption. This section does not apply to fraternal benefit societies regulated under chapter 64B or to fidelity or surety bonds, policies, or contracts.

History: 1992 c 540 art 2 s 10; 1997 c 52 s 14; 2011 c 52 s 1; 2012 c 185 s 1



Section 60C.22 — NOTICE FOR POLICY OR CONTRACT NOT COVERED.

A policy or contract not covered by the Minnesota Life and Health Insurance Guaranty Association or the Minnesota Insurance Guaranty Association must contain the following notice in 10-point type, stamped in red ink on the policy or contract and the application:

"THIS POLICY OR CONTRACT IS NOT PROTECTED BY THE MINNESOTA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION OR THE MINNESOTA INSURANCE GUARANTY ASSOCIATION. IN THE CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED. ONLY THE ASSETS OF THIS INSURER WILL BE AVAILABLE TO PAY YOUR CLAIM."

This section does not apply to fraternal benefit societies regulated under chapter 64B.

History: 1992 c 540 art 2 s 11; 1993 c 248 s 1






Chapter 60D — INSURANCE HOLDING COMPANY SYSTEMS

Section 60D.09 — PENALTIES.

Subdivision 1. Failure to file registration statement; civil penalty. An insurer failing, without just cause, to file a registration statement as required in section 60D.19 shall pay a penalty of $1,000 for each day's delay, to be recovered by the commissioner and paid into the general fund. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

Subd. 2. Failure to provide notice and filing regarding affiliated transaction or agreement; civil penalty. An insurer failing, without just cause, to provide the appropriate notice and filing under section 60D.20 regarding an affiliated transaction or agreement, shall pay a penalty of $5,000, to be recovered by the commissioner and paid into the general fund.

Subd. 3. Certain contracts and agreements; cease and desist and void orders. Whenever it appears to the commissioner that an insurer subject to sections 60D.15 to 60D.29 or a director, officer, employee, or agent of an insurer has engaged in a transaction or entered into a contract that is subject to section 60D.20 and that would have been disapproved by the commissioner, the commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the commissioner may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors, or the public.

Subd. 4. Criminal penalties. Whenever it appears to the commissioner that any insurer or any director, officer, employee or agent thereof has committed a willful violation of sections 60D.15 to 60D.29, the commissioner may cause criminal proceedings to be instituted by the district court for the county in which the principal office of the insurer is located or if such insurer has no such office in the state, then by the District Court for Ramsey County against such insurer or the responsible director, officer, employee or agent thereof. Any person who willfully violates sections 60D.15 to 60D.29 shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1971 c 288 s 9; 1992 c 464 art 2 s 1; 2014 c 198 art 5 s 1



Section 60D.15 — DEFINITIONS.

Subdivision 1. Terms. For purposes of this chapter, the terms in subdivisions 2 to 10 have the meanings given them, unless the context otherwise requires.

Subd. 2. Affiliate. An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Subd. 3. Commissioner. The term "commissioner" means the commissioner of commerce, the commissioner's deputies, or the Commerce Department, as appropriate.

Subd. 4. Control. The term "control," including the terms "controlling," "controlled by," and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, corporate office held by, or court appointment of, the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by section 60D.19, subdivision 11, that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

Subd. 4a. Enterprise risk. "Enterprise risk" means an activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level as set forth in sections 60A.50 to 60A.696 or would cause the insurer to be in hazardous financial condition in accordance with the standards of section 60G.20.

Subd. 5. Insurance holding company system. An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

Subd. 6. Insurer. The term "insurer" means a company qualified and licensed by the commissioner to transact the business of insurance, but does not include an insurance solicitor, agent, or agency. The term also does not include:

(1) agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state; or

(2) nonprofit medical and hospital service associations.

Subd. 7. Person. A "person" is an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but does not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property.

Subd. 8. Security holder. A "security holder" of a specified person is one who owns any security of the person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any security of the person.

Subd. 9. Subsidiary. A "subsidiary" of a specified person is an affiliate controlled by the person directly or indirectly through one or more intermediaries.

Subd. 10. Voting security. The term "voting security" includes any security convertible into or evidencing a right to acquire a voting security.

History: 1991 c 325 art 14 s 2; 1992 c 564 art 1 s 27; 2014 c 198 art 5 s 2



Section 60D.16 — SUBSIDIARIES OF INSURERS.

Subdivision 1. Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(1) any kind of insurance business authorized by the jurisdiction in which it is incorporated;

(2) acting as an insurance broker or as an insurance agent for its parent or for any of its parent's insurer subsidiaries;

(3) investing, reinvesting, or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary;

(4) management of any investment company subject to or registered pursuant to the Investment Company Act of 1940, as amended, including related sales and services;

(5) acting as a broker-dealer subject to or registered pursuant to the Securities Exchange Act of 1934, as amended;

(6) rendering investment advice to governments, government agencies, corporations, or other organizations or groups;

(7) rendering other services related to the operations of an insurance business including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services;

(8) ownership and management of assets that the parent corporation could itself own or manage;

(9) acting as administrative agent for a governmental instrumentality which is performing an insurance function;

(10) financing of insurance premiums, agents, and other forms of consumer financing;

(11) any other business activity determined by the commissioner to be reasonably ancillary to an insurance business; and

(12) owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section.

Subd. 2. Additional investment authority. In addition to investments in common stock, preferred stock, debt obligations, and other securities otherwise permitted, a domestic insurer may also:

(a) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten percent of the insurer's assets or 50 percent of the insurer's surplus as regards policyholders, provided that after the investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of these investments, investments in domestic or foreign insurance subsidiaries must be excluded, and there must be included:

(1) total net money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(2) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation.

(b) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that the subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (a) or other statutes applicable to the insurer. For the purpose of this paragraph, "the total investment of the insurer" includes:

(1) any direct investment by the insurer in an asset; and

(2) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which must be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary.

(c) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, if after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

Subd. 3. Exemption from investment restrictions. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subdivision 2 are not subject to any of the otherwise applicable restrictions or prohibitions applicable to these investments of insurers.

Subd. 4. Qualification of investment; when determined. Whether any investment pursuant to subdivision 2 meets the applicable requirements is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

Subd. 5. Cessation of control. If an insurer ceases to control a subsidiary, it shall dispose of any investment in it made pursuant to this section within three years from the time of the cessation of control or within any further time the commissioner prescribes, unless at any time after the investment has been made, the investment meets the requirements for investment under any other provision of law, and the insurer has notified the commissioner of this fact.

History: 1991 c 325 art 14 s 3



Section 60D.17 — ACQUISITION OF CONTROL OF OR MERGER WITH DOMESTIC INSURER.

Subdivision 1. Filing requirements. (a) No person other than the issuer shall: (1) make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities or, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer; or (2) enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or before the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this section and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this section.

(b) For purposes of this section, a controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days before the cessation of control. The commissioner shall determine those instances in which the party or parties seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction.

(c) With respect to a transaction subject to this section, the acquiring person must also file a preacquisition notification with the commissioner, which must contain the information set forth in section 60D.18, subdivision 3, paragraph (b). A failure to file the notification may be subject to penalties specified in section 60D.18, subdivision 5.

(d) For purposes of this section, a domestic insurer includes a person controlling a domestic insurer unless the person as determined by the commissioner is either directly or through its affiliates primarily engaged in business other than the business of insurance. For the purposes of this section, "person" does not include any securities broker holding, in the usual and customary brokers function, less than 20 percent of the voting securities of an insurance company or of any person that controls an insurance company.

(e) The statement filed with the commissioner pursuant to subdivisions 1 and 2 must remain confidential until the transaction is approved by the commissioner, except that all attachments filed with the statement remain confidential after the approval unless the commissioner, in the commissioner's discretion, determines that confidential treatment of any of this information will interfere with enforcement of this section.

Subd. 2. Content of statement. The statement to be filed with the commissioner shall be made under oath or affirmation and shall contain the following:

(a) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subdivision 1 is to be effected, hereinafter called "acquiring party"; and

(1) if the person is an individual, the principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years; and

(2) if the person is not an individual, a report of the nature of its business operations during the past five years or for a lesser period as the person and any predecessors have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. The list must include for each individual the information required by clause (1).

(b) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction in which funds were or are to be obtained for this purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing the consideration, provided, however, that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests.

(c) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for a lesser period as the acquiring party and any predecessors have been in existence, and similar unaudited information as of a date not earlier than 90 days before the filing of the statement.

(d) Any plans or proposals that each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(e) The number of shares of any security referred to in subdivision 1 that each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subdivision 1 and a statement as to the method by which the fairness of the proposal was arrived at.

(f) The amount of each class of any security referred to in subdivision 1 that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(g) A full description of any contracts, arrangements, or understandings with respect to any security referred to in subdivision 1 in which any acquiring party is involved, including but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description must identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(h) A description of the purchase of any security referred to in subdivision 1 during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid for it.

(i) A description of any recommendations to purchase any security referred to in subdivision 1 made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party.

(j) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subdivision 1 and, if distributed, of additional soliciting material relating to them.

(k) The term of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subdivision 1 for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard to it.

(l) An agreement by the person required to file the statement referred to in subdivision 1 that it will provide the annual report, specified in section 60D.19, subdivision 11a, for so long as control exists.

(m) A consent by the person required to file the statement referred to in subdivision 1 that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer.

(n) Additional information the commissioner may by rule prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subdivision 1 is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by paragraphs (a) to (n) must be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If a partner, member, or person is a corporation, or the person required to file the statement referred to in subdivision 1 is a corporation the commissioner may require that the information called for by paragraphs (a) to (n) be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, must be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.

Subd. 3. Alternative filing materials. If any offer, request, invitation, agreement, or acquisition referred to in subdivision 1 is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subdivision 1 may utilize these documents in furnishing the information called for by that statement.

Subd. 4. Approval by commissioner; hearings. (a) The commissioner shall approve any merger or other acquisition of control referred to in subdivision 1 unless, after a public hearing, the commissioner finds that:

(1) after the change of control, the domestic insurer referred to in subdivision 1 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed, unless the domestic insurer is in rehabilitation or other court-ordered supervision and the acquiring party commits to a plan that would enable the domestic insurer to satisfy the requirements for the issuance of a license within a reasonable amount of time;

(2) the effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein in applying the competitive standard in this subdivision:

(i) the informational requirements of section 60D.18, subdivision 3, paragraph (b), and the standards of section 60D.18, subdivision 4, paragraph (c), shall apply;

(ii) the merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by section 60D.18, subdivision 4, paragraph (c), exist; and

(iii) the commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(3) the financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(4) the plans or proposals that the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(5) the competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(6) the acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(b) The public hearing referred to in paragraph (a) must be held 30 days after the statement required by subdivision 1 is filed, and at least 20 days' notice of it shall be given by the commissioner to the person filing the statement. Not less than seven days notice of the public hearing shall be given by the person filing the statement to the insurer and to other persons designated by the commissioner. The commissioner shall make a determination within 30 days after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected by it may present evidence, examine and cross-examine witnesses, and offer oral and written arguments and may conduct discovery proceedings in the same manner as is presently allowed in the district courts of this state. All discovery proceedings must be concluded not later than three days before the start of the public hearing.

(c) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in paragraph (b) may be held on a consolidated basis upon request of the person filing the statement referred to in subdivision 1. The person shall file the statement referred to in subdivision 1 with the National Association of Insurance Commissioners (NAIC) within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within ten days of the receipt of the statement referred to in subdivision 1. A hearing conducted on a consolidated basis must be public and must be held within the United States before the commissioners of the states in which the insurers are domiciled. The commissioners shall hear and receive evidence. A commissioner may attend the hearing, in person or by telecommunication. In this paragraph, the term "commissioner" when used in reference to an official from a state other than Minnesota means the state official charged with the responsibility of supervising the business of insurance in that state.

(d) In connection with a change of control of a domestic insurer, any determination by the commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than 60 days after the date of notification of the change in control submitted pursuant to section 60D.17, subdivision 1.

(e) The commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

Subd. 5. Exemptions. This section does not apply to:

(1) Any transaction that is subject to section 60A.16, dealing with the merger or consolidation of two or more insurers.

(2) Any offer, request, invitation, agreement, or acquisition that the commissioner by order exempts from this section as (i) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or (ii) as otherwise not comprehended within the purposes of this section.

Subd. 6. Violations. The following are violations of this section:

(1) the failure to file any statement, amendment, or other material required to be filed pursuant to subdivision 1 or 2; or

(2) the effectuation or any attempt to effectuate an acquisition of control of, divestiture of, or merger with, a domestic insurer unless the commissioner has approved it.

Subd. 7. Jurisdiction, consent to service of process. The courts of this state have jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section, and overall actions involving the person arising out of violations of this section, and the person is deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be the person's true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this section. Copies of all lawful process shall be served on the commissioner in compliance with section 45.028, subdivision 2.

History: 1991 c 325 art 14 s 4; 1992 c 540 art 2 s 12; 1992 c 564 art 1 s 28; 2014 c 198 art 5 s 3-7



Section 60D.18 — ACQUISITIONS INVOLVING INSURERS NOT OTHERWISE COVERED.

Subdivision 1. Definitions. The following definitions apply for the purposes of this section only:

(a) "Acquisition" means an agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(b) An "involved insurer" includes an insurer that either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

Subd. 2. Scope. (a) Except as exempted in paragraph (b), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(b) This section does not apply to the following:

(1) a purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under section 60D.15, subdivision 4, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state;

(2) the acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the commissioner in accordance with subdivision 3, paragraph (a), 30 days before the proposed effective date of the acquisition. However, the preacquisition notification is not required for exclusion from this section, if the acquisition would otherwise be excluded from this section by any other clause of this paragraph;

(3) the acquisition of already affiliated persons;

(4) an acquisition if, as an immediate result of the acquisition;

(i) in no market would the combined market share of the involved insurers exceed five percent of the total market;

(ii) there would be no increase in any market share; or

(iii) in no market would the combined market share of the involved insurers exceed 12 percent of the total market; and the market share increases by more than two percent of the total market.

For the purpose of this clause, a market means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(5) an acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; and

(6) an acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternative to improving the condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

Subd. 3. Preacquisition notification; waiting period. (a) An acquisition covered by subdivision 2 may be subject to an order pursuant to subdivision 4 unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The commissioner shall give confidential treatment to information submitted under this section in the same manner as provided in section 60D.22.

(b) The preacquisition notification must be in the form and contain the information as prescribed by the National Association of Insurance Commissioners relating to those markets that, under subdivision 2, paragraph (b), clause (5), cause the acquisition not to be exempted from the provisions of this section. The commissioner may require the additional material and information as the commissioner deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subdivision 4. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of the person indicating that person's ability to render an informed opinion.

(c) The waiting period required begins on the date of receipt of the commissioner of a preacquisition notification and ends on the earlier of the 30th day after the date of its receipt, or termination of the waiting period by the commissioner. Before the end of the waiting period, the commissioner on a onetime basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

Subd. 4. Competitive standard. (a) The commissioner may enter an order under subdivision 5 with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subdivision 3.

(b) In determining whether a proposed acquisition would violate the competitive standard of paragraph (a), the commissioner shall consider the following:

(1) Any acquisition covered under subdivision 2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

(i) if the market is highly concentrated and the involved insurers possess the following shares of the market:

(ii) if the market is not highly concentrated and the involved insurers possess the following shares of the market:

A highly concentrated market is one in which the share of the four largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table is prima facie evidence of violation of the competitive standard in paragraph (a). For the purpose of this clause, the insurer with the largest share of the market shall be deemed to be insurer A.

(2) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subdivision 2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in clause (1) if:

(i) there is a significant trend toward increased concentration in the market;

(ii) one of the insurers involved is one of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

(iii) another involved insurer's market is two percent or more.

(3) For the purposes of paragraph (b):

(i) The term "insurer" includes any company or group of companies under common management, ownership, or control.

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, the line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state.

(iii) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(iv) Even though an acquisition is not prima facie violative of the competitive standard under paragraph (b), clauses (1) and (2), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under paragraph (b), clauses (1) and (2), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(c) An order may not be entered under subdivision 5 if:

(1) the acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(2) the acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

Subd. 5. Orders and penalties. If an acquisition violates the standards of this section, the commissioner may enter an order:

(1) requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(2) denying the application of an acquired or acquiring insurer for a license to do business in this state.

The order must not be entered unless there is a hearing, the notice of the hearing is issued before the end of the waiting period and not less than 15 days before the hearing, and the hearing is concluded and the order is issued no later than 60 days after the end of the waiting period. Every order must be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

An order entered under this paragraph shall not become final earlier than 30 days after it is issued, during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon the plan or other information, the commissioner shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

An order pursuant to this subdivision does not apply if the acquisition is not consummated.

Any person who violates a cease and desist order of the commissioner and while the order is in effect, may after notice and hearing and upon order of the commissioner, be subject at the discretion of the commissioner to any one or more of the following:

(1) a monetary penalty of not more than $10,000 for every day of violation;

(2) suspension or revocation of the person's license.

Any insurer or other person who fails to make any filing required by this section and who also fails to demonstrate a good faith effort to comply with the filing requirement, is subject to a fine of not more than $50,000.

Subd. 6. Inapplicable provisions. Sections 60D.24, subdivisions 2 and 3; and 60D.25 do not apply to acquisitions covered under subdivision 2.

History: 1991 c 325 art 14 s 5; 2014 c 198 art 5 s 8,9



Section 60D.19 — REGISTRATION OF INSURERS.

Subdivision 1. Registration. Every domestic insurer that is a member of an insurance holding company system shall register with the commissioner.

Any insurer that is subject to registration under this section shall register within 15 days after it becomes subject to registration, and annually thereafter by June 1 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within such extended time. The commissioner may require any insurer authorized to do business in the state that is a member of an insurance holding company system, and that is not subject to registration under this section, to furnish a copy of the registration statement, the summary specified in subdivision 3 or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

Subd. 2. Information and form required. Every insurer subject to registration shall file the registration statement with the commissioner on a form and in a format prescribed by the National Association of Insurance Commissioners, containing the following current information:

(1) the capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) the identity and relationship of every member of the insurance holding company system;

(3) the following agreements in force, and transactions currently outstanding or that have occurred during the last calendar year between the insurer and its affiliates:

(i) loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(ii) purchases, sales, or exchange of assets;

(iii) transactions not in the ordinary course of business;

(iv) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(v) all management agreements, service contracts, and all cost-sharing arrangements;

(vi) reinsurance agreements;

(vii) dividends and other distributions to shareholders; and

(viii) consolidated tax allocation agreements;

(4) any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) if requested by the commissioner, financial statements of or within an insurance holding company system and all affiliates including, but not limited to, annual audited financial statements filed with the United States Securities and Exchange Commission (SEC) pursuant to the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this clause may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the SEC;

(6) other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner;

(7) statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved and implemented, and continue to maintain and monitor, corporate governance and internal control procedures; and

(8) any other information required by the commissioner by rule.

Subd. 3. Summary of changes to registration statement. All registration statements must contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

Subd. 4. Materiality. No information need be disclosed on the registration statement filed pursuant to subdivision 2 if the information is not material for the purposes of this section. Unless the commissioner by rule or order provides otherwise; sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.

Subd. 5. [Repealed, 1994 c 425 s 18]

Subd. 6. Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer where such information is reasonably necessary to enable the insurer to comply with the provisions of this chapter.

Subd. 7. Termination of registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

Subd. 8. Consolidated filing. The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

Subd. 9. Alternative registration. The commissioner may allow an insurer that is authorized to do business in this state and that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subdivision 1 and to file all information and material required to be filed under this section.

Subd. 10. Exemptions. The provisions of this section do not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule or order shall exempt the same from the provisions of this section.

Subd. 11. Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or the disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. A disclaimer of affiliation is deemed to have been granted unless the commissioner, within 30 days following receipt of a complete disclaimer, notifies the filing party that the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which must be granted. The disclaiming party is relieved of its duty to register under this section if approval of the disclaimer has been granted by the commissioner, or if the disclaimer is deemed to have been approved.

Subd. 11a. Enterprise risk filing. The ultimate controlling person of an insurer subject to registration shall also file an annual enterprise risk report. The report must, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report must be filed with the lead state commissioner of the insurance holding company system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

Subd. 12. Violations. The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this section within the time specified for the filing is a violation of this section.

History: 1991 c 325 art 14 s 6; 2006 c 204 s 6; 2014 c 198 art 5 s 10-15



Section 60D.20 — STANDARDS AND MANAGEMENT OF AN INSURER WITHIN A HOLDING COMPANY SYSTEM.

Subdivision 1. Transactions within an insurance holding company system. (a) Transactions within an insurance holding company system to which an insurer subject to registration is a party are subject to the following standards:

(1) the terms shall be fair and reasonable;

(2) agreements for cost-sharing services and management shall include the provisions required by rule issued by the commissioner;

(3) charges or fees for services performed shall be reasonable;

(4) expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(5) the books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions including this accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(6) the insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(b) The following transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, which are subject to any materiality standards contained in clauses (1) to (7), may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least 30 days prior thereto, or a shorter period the commissioner permits, and the commissioner has not disapproved it within this period. The notice for amendments or modifications must include the reasons for the change and the financial impact on the domestic insurer. Informal notice must be reported, within 30 days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any:

(1) sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments provided the transactions are equal to or exceed: (i) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets, or 25 percent of surplus as regards policyholders; (ii) with respect to life insurers, three percent of the insurer's admitted assets; each as of the 31st day of December next preceding;

(2) loans or extensions of credit to any person who is not an affiliate, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit provided the transactions are equal to or exceed: (i) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders; (ii) with respect to life insurers, three percent of the insurer's admitted assets; each as of the 31st day of December next preceding;

(3) reinsurance agreements or modifications to those agreements, including: (i) all reinsurance pooling agreements; and (ii) agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(4) all management agreements, service contracts, tax allocation agreements, guarantees, and all cost-sharing arrangements;

(5) guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the 31st day of December next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this paragraph;

(6) direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount which, together with its present holdings in the investments, exceeds 2-1/2 percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to section 60D.16, or in nonsubsidiary insurance affiliates that are subject to the provisions of sections 60D.15 to 60D.29, are exempt from this requirement; and

(7) any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing contained in this section authorizes or permits any transactions that, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(c) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that the separate transactions were entered into over any 12-month period for the purpose, the commissioner may exercise the authority under section 60D.25.

(d) The commissioner, in reviewing transactions pursuant to paragraph (b), shall consider whether the transactions comply with the standards set forth in paragraph (a), and whether they may adversely affect the interests of policyholders.

(e) The commissioner shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

Subd. 2. Dividends and other distributions. (a) Subject to the limitations and requirements of this subdivision, the board of directors of any domestic insurer within an insurance holding company system may authorize and cause the insurer to declare and pay any dividend or distribution to its shareholders as the directors deem prudent from the earned surplus of the insurer. An insurer's earned surplus, also known as unassigned funds, shall be determined in accordance with the accounting procedures and practices governing preparation of its annual statement. Dividends which are paid from sources other than an insurer's earned surplus as of the end of the immediately preceding quarter for which the insurer has filed a quarterly or annual statement as appropriate, or are extraordinary dividends or distributions may be paid only as provided in paragraphs (d), (e), and (f).

(b) The insurer shall notify the commissioner within five business days following declaration of a dividend declared pursuant to paragraph (a) and at least ten days prior to its payment. The commissioner shall promptly consider the notification filed pursuant to this paragraph, taking into consideration the factors described in subdivision 4.

(c) The commissioner shall review at least annually the dividends paid by an insurer pursuant to paragraph (a) for the purpose of determining if the dividends are reasonable based upon (1) the adequacy of the level of surplus as regards policyholders remaining after the dividend payments, and (2) the quality of the insurer's earnings and extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions and reserve destrengthening.

(d) No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until: (1) 30 days after the commissioner has received notice of the declaration of it and has not within the period disapproved the payment; or (2) the commissioner has approved the payment within the 30-day period.

(e) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of (1) ten percent of the insurer's surplus as regards policyholders on December 31 of the preceding year; or (2) the net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the 12-month period ending on December 31 of the preceding year, but does not include pro rata distributions of any class of the insurer's own securities.

(f) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the commissioner's approval, and the declaration shall confer no rights upon shareholders until: (1) the commissioner has approved the payment of such a dividend or distribution; or (2) the commissioner has not disapproved the payment within the 30-day period referred to above.

(g) For purposes of state law, dividends paid to an insurer's parent company from an insurer, which is a member of an insurance holding company system, are not considered income to the parent company.

Subd. 3. Management of domestic insurers subject to registration. (a) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with sections 60D.15 to 60D.29.

(b) Nothing in sections 60D.15 to 60D.29 precludes a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of subdivision 1, paragraph (a), clause (1).

(c) Not less than one-third of the directors of a domestic insurer, and not less than one-third of the members of each committee of the board of directors of any domestic insurer shall be persons who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. At least one such person must be included in any quorum for the transaction of business at any meeting of the board of directors or any committee of the board.

(d) The board of directors of a domestic insurer shall establish one or more committees comprised solely of directors who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. The committee or committees shall have responsibility for nominating candidates for director for election by shareholders or policyholders, evaluating the performance of officers deemed to be principal officers of the insurer, and recommending to the board of directors the selection and compensation of the principal officers.

(e) Paragraphs (c) and (d) do not apply to a domestic insurer if the person controlling the insurer, such as an insurer, a mutual insurance holding company, or a publicly held corporation, has a board of directors and committees of the board that meet the requirements of paragraphs (c) and (d) with respect to the controlling entity.

(f) An insurer may make application to the commissioner for a waiver from the requirements of this subdivision, if the insurer's annual direct written and assumed premium, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, is less than $300,000,000. An insurer may also make application to the commissioner for a waiver from the requirements of this subdivision based upon unique circumstances. The commissioner may consider various factors including, but not limited to, the type of business entity, volume of business written, availability of qualified board members, or ownership or organizational structure of the entity.

Subd. 4. Adequacy of surplus. For purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, must be considered:

(1) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insurer's insured risks;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification and liquidity of the insurer's investment portfolio;

(7) the recent past and projected future trend in the size of the insurer's investment portfolio;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the insurer's reserves;

(10) the quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the commissioner's judgment the investment so warrants; and

(11) the quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions and reserve destrengthening.

History: 1991 c 325 art 14 s 7; 1992 c 464 art 1 s 8; 1993 c 299 s 9,10; 1994 c 425 s 8; 1999 c 177 s 28; 2002 c 330 s 3; 2014 c 198 art 5 s 16,17



Section 60D.21 — EXAMINATION.

Subdivision 1. Power of commissioner. Subject to the limitation contained in this section and in addition to the powers that the commissioner has under chapter 60A relating to the examination of insurers, the commissioner shall also have the power to examine an insurer registered under section 60D.19 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by an entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

Subd. 1a. Access to books and records. (a) The commissioner may order an insurer registered under section 60D.19 to produce the records, books, or other information papers in the possession of the insurer or its affiliates that are reasonably necessary to determine compliance with sections 60D.15 to 60D.29.

(b) To determine compliance with sections 60D.15 to 60D.29, the commissioner may order an insurer registered under section 60D.19 to produce information not in the possession of the insurer if the insurer can obtain access to the information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of the information. Whenever it appears to the commissioner that the detailed explanation is without merit, the commissioner may require, after notice and hearing, the insurer to pay a penalty of $5,000 for each day's delay, or may suspend or revoke the insurer's license.

Subd. 2. Use of consultants. The commissioner may retain at the registered insurer's expense the attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff that are reasonably necessary to assist in the conduct of the examination under subdivision 1. Any person so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

Subd. 3. Expenses. Each registered insurer producing for examination records, books, and papers pursuant to subdivision 1 is liable for and shall pay the expense of the examination in accordance with section 60A.03.

Subd. 4. Compelling production. In the event the insurer fails to comply with an order, the commissioner may examine the affiliates to obtain the information. The commissioner may also issue subpoenas, administer oaths, and to examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court. Every person is obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. The person is entitled to the same fees and mileage, if claimed, as a witness in district court. The fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses and their testimony, must be itemized and charged against, and be paid by, the company being examined.

History: 1991 c 325 art 14 s 8; 2014 c 198 art 5 s 18-20



Section 60D.215 — SUPERVISORY COLLEGES.

Subdivision 1. Power of commissioner. With respect to any insurer registered under section 60D.19, and in accordance with subdivision 3, the commissioner may also participate in a supervisory college for a domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with sections 60D.15 to 60D.29. The powers of the commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) initiating the establishment of a supervisory college;

(2) clarifying the membership and participation of other supervisors in the supervisory college;

(3) clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a groupwide supervisor;

(4) coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) establishing a crisis management plan.

Subd. 2. Expenses. Each registered insurer subject to this section is liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subdivision 3, including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses. A registered insurer's liability for expenses under this subdivision is limited to the actual, incurred costs of the commissioner's participation in their supervisory college.

Subd. 3. Supervisory college. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management, and governance processes, and as part of the examination of individual insurers in accordance with section 60D.21, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The commissioner may enter into agreements in accordance with section 60D.22 providing the basis for cooperation between the commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section delegates to the supervisory college the authority of the commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.

History: 2014 c 198 art 5 s 21; 1Sp2015 c 1 art 3 s 10



Section 60D.22 — CONFIDENTIALITY.

Subdivision 1. Classification protection and use of information by commissioner. Documents, materials, or other information in the possession or control of the department that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 60D.21 and all information reported pursuant to sections 60D.17, except as provided in section 60D.17, subdivision 1, paragraph (e); 60D.18; 60D.19; and 60D.20, are classified as confidential or protected nonpublic or both, are not subject to subpoena, and are not subject to discovery or admissible in evidence in a private civil action. However, the commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected by this action notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication of it, in which event the commissioner may publish all or any part in the manner the commissioner deems appropriate.

Subd. 2. Testimonial privilege. Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner or with whom these documents, materials, or other information are shared pursuant to sections 60D.15 to 60D.29 is permitted or required to testify in a private civil action concerning documents, materials, or information subject to subdivision 1 that are classified as confidential, protected nonpublic, or both.

Subd. 3. Sharing of information. In order to assist in the performance of the commissioner's duties, the commissioner:

(1) may share documents, materials, or other information, including the confidential, protected nonpublic, and privileged documents, materials, or information subject to this section, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in section 60D.215, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information, and has verified in writing the legal authority to maintain confidentiality;

(2) notwithstanding clause (1), may only share confidential, protected nonpublic, and privileged documents, materials, or information reported pursuant to section 60D.19 with commissioners of states having statutes or regulations substantially similar to subdivision 1 and who have agreed in writing not to disclose this information;

(3) may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential, protected nonpublic, or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(4) shall enter into written agreements with the NAIC governing sharing and use of information provided pursuant to sections 60D.15 to 60D.29 consistent with this clause that shall:

(i) specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to sections 60D.15 to 60D.29, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators;

(ii) specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to sections 60D.15 to 60D.29 remains with the commissioner and the NAIC's use of the information is subject to the direction of the commissioner;

(iii) require prompt notice to be given to an insurer whose confidential or protected nonpublic information in the possession of the NAIC pursuant to sections 60D.15 to 60D.29 is subject to a request or subpoena to the NAIC for disclosure or production; and

(iv) require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential or protected nonpublic information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to sections 60D.15 to 60D.29.

Subd. 4. Responsibility for administration, execution, and enforcement. The sharing of information by the commissioner pursuant to sections 60D.15 to 60D.29 does not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of the provisions of sections 60D.15 to 60D.29.

Subd. 5. Disclosure not deemed to be waiver of privilege or confidentiality. No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information occurs as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subdivision 3.

Subd. 6. Classification protection and use by others. Documents, materials, or other information in the possession or control of the NAIC pursuant to sections 60D.15 to 60D.29 are confidential, protected nonpublic, or privileged, are not subject to subpoena, and are not subject to discovery or admissible in evidence in a private civil action.

History: 1991 c 325 art 14 s 9; 2014 c 198 art 5 s 22



Section 60D.23 — RULES.

The commissioner may adopt the rules and orders that are necessary to carry out the provisions of this chapter.

History: 1991 c 325 art 14 s 10



Section 60D.24 — INJUNCTIONS, PROHIBITIONS AGAINST VOTING SECURITIES, SEQUESTRATION OF VOTING SECURITIES.

Subdivision 1. Injunctions. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent of the insurer has committed or is about to commit a violation of this chapter or of any rule or order issued by the commissioner, the commissioner may apply to the district court for the county in which the principal office of the insurer is located or if the insurer has no such office in this state then to the District Court for Ramsey County for an order enjoining the insurer or the director, officer, employee, or agent of the insurer from violating or continuing to violate this chapter or any rule or order, and for other equitable relief as the nature of the case and the interest of the insurer's policyholders or the public requires.

Subd. 2. Voting of securities; when prohibited. No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule or order issued by the commissioner may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding. No action taken at the meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule or order issued by the commissioner, the insurer or the commissioner may apply to the district court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of section 60D.16 or any rule or order issued by the commissioner to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for other equitable relief as the nature of the case and the interest of the insurer's policyholders or the public requires.

Subd. 3. Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule or order issued by the commissioner, the District Court for Ramsey County or the district court for the county in which the insurer has its principal place of business may, on such notice as the court considers appropriate, upon the application of the insurer or the commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue any order with respect thereto as may be appropriate to effectuate the provisions of this chapter.

Notwithstanding any other provisions of law, for the purposes of this chapter the sites of the ownership of the securities of domestic insurers shall be considered to be in this state.

History: 1991 c 325 art 14 s 11



Section 60D.25 — RECEIVERSHIP.

Whenever it appears to the commissioner that any person has committed a violation of this chapter that so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders or the public, then the commissioner may proceed as provided in chapter 60B to take possessions of the property of the domestic insurer and to conduct the business of that insurer.

History: 1991 c 325 art 14 s 12



Section 60D.26 — RECOVERY.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, (1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or (2) any payment in the form of a bonus, termination settlement or extraordinary lump-sum salary adjustment made by the insurer or its subsidiary(s) to a director, officer, or employee, where the distribution or payment pursuant to clause (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of paragraphs (b), (c), and (d).

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under paragraph (a), the person received. Any person who otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of distributions the person would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(d) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under paragraph (c) is insolvent or otherwise fails to pay claims due from it pursuant to this paragraph, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

History: 1991 c 325 art 14 s 13



Section 60D.27 — REVOCATION, SUSPENSION, OR NONRENEWAL OF INSURER'S LICENSE.

Whenever it appears to the commissioner that any person has committed a violation of this chapter that makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for the period the commissioner finds is required for the protection of policyholders or the public. The determination must be accompanied by specific findings of fact and conclusions of law.

History: 1991 c 325 art 14 s 14



Section 60D.28 — JUDICIAL REVIEW, MANDAMUS.

(a) Any person aggrieved by any act, determination, rule or order, or any other action of the commissioner pursuant to this chapter may appeal therefrom to the District Court for Ramsey County. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulated.

(b) The filing of an appeal pursuant to this section shall stay the application of the rule, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that the stay would be detrimental to the interest of policyholders or the public.

(c) Any person aggrieved by any failure of the commissioner to act or make a determination required by this chapter may petition the District Court for Ramsey County for a writ in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make this determination immediately.

History: 1991 c 325 art 14 s 15



Section 60D.29 — CONFLICT WITH OTHER LAWS.

All laws and parts of laws of this state inconsistent with this chapter are superseded with respect to matters covered by this chapter.

History: 1991 c 325 art 14 s 16



Section 60D.30 — ELIGIBILITY DETERMINATION.

Section 302A.521, subdivision 3, applies to a corporation that is a member of an insurance holding company system, except if a determination for advancement is not made under section 302A.521, subdivision 6, clauses (1) to (4), the corporation that is a member of an insurance holding company system may make the determination that a person is entitled to payment or reimbursement of expenses in advance of the final disposition of a proceeding upon receipt of a written affirmation as provided in section 302A.521, subdivision 3.

History: 2005 c 74 s 7



Section 60D.50 — PURPOSE AND SCOPE.

(a) The purpose of sections 60D.50 to 60D.58 is to provide the requirements for maintaining a risk management framework and completing an Own Risk and Solvency Assessment (ORSA) and provide guidance and instructions for filing an ORSA Summary Report with the commissioner.

(b) Sections 60D.50 to 60D.58 apply to all insurers domiciled in this state unless exempt pursuant to section 60D.55.

History: 2014 c 198 art 6 s 1



Section 60D.51 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 60D.50 to 60D.58, the terms in this section have the meanings given them.

Subd. 2. Insurance group. For the purpose of conducting an ORSA, "insurance group" means those insurers and affiliates included within an insurance holding company system as defined in section 60D.15, subdivision 5.

Subd. 3. Insurer. "Insurer" has the meaning given in section 60D.15, subdivision 6, except that it does not include agencies, authorities, or instrumentalities of the United States, its possessions or territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

Subd. 4. Own Risk and Solvency Assessment or ORSA. "Own Risk and Solvency Assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer's or insurance group's current business plan, and the sufficiency of capital resources to support those risks.

Subd. 5. ORSA Guidance Manual. "ORSA Guidance Manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners (NAIC) and as amended from time to time. A change in the ORSA Guidance Manual is effective on the January 1 following the calendar year in which the changes have been adopted by the NAIC.

Subd. 6. ORSA Summary Report. "ORSA Summary Report" means a confidential high-level summary of an insurer's or insurance group's ORSA.

History: 2014 c 198 art 6 s 2



Section 60D.52 — RISK MANAGEMENT FRAMEWORK.

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.

History: 2014 c 198 art 6 s 3



Section 60D.53 — ORSA REQUIREMENT.

Subject to section 60D.55, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA must be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.

History: 2014 c 198 art 6 s 4



Section 60D.54 — ORSA SUMMARY REPORT.

Subdivision 1. Required submission. Upon the commissioner's request and no more than once per year, an insurer shall submit to the commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer or the insurance group of which it is a member. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the reports required by this subdivision if the commissioner is the lead state commissioner of the insurance group as determined by the procedures adopted by the National Association of Insurance Commissioners.

Subd. 2. Attestation. The reports in subdivision 1 shall include a signature of the insurer's or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of the executive's belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee of the board.

Subd. 3. Alternative compliance. An insurer may comply with subdivision 1 by providing the most recent and substantially similar reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state, or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. A report in a language other than English must be accompanied by a translation of the report into the English language.

History: 2014 c 198 art 6 s 5



Section 60D.55 — EXEMPTION.

Subdivision 1. Annual premium levels. An insurer is exempt from the requirements of sections 60D.50 to 60D.58 if:

(1) the insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $500,000,000; and

(2) the insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $1,000,000,000.

Subd. 2. Summary report required. (a) If an insurer qualifies for exemption pursuant to subdivision 1, clause (1), but the insurance group of which the insurer is a member does not qualify for exemption pursuant to subdivision 1, clause (2), then the ORSA Summary Report that may be required pursuant to section 60D.54 must include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA Summary Report for any combination of insurers, provided any combination of reports includes every insurer within the insurance group.

(b) If an insurer does not qualify for exemption pursuant to subdivision 1, clause (1), but the insurance group of which it is a member qualifies for exemption pursuant to subdivision 1, clause (2), then the only ORSA Summary Report that may be required pursuant to section 60D.54 is the report applicable to that insurer.

Subd. 3. Waiver. An insurer that does not qualify for exemption pursuant to subdivision 1 may apply to the commissioner for a waiver from the requirements of sections 60D.50 to 60D.58 based on unique circumstances. In deciding whether to grant the insurer's request for waiver, the commissioner may consider the type and volume of business written, ownership and organizational structure, and any other factor the commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

Subd. 4. Additional requirements. Notwithstanding the exemptions in this section, the commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report:

(1) based on unique circumstances including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests; and

(2) if the insurer has risk-based capital for a company action level event as set forth in section 60A.52 or 60A.62, meets one or more of the standards of an insurer deemed to be in a hazardous financial condition pursuant to section 60G.20, or otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

Subd. 5. Consequences of loss of exemption. If an insurer that qualifies for an exemption pursuant to subdivision 1 subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer has one year following the year the threshold is exceeded to comply with sections 60D.50 to 60D.58.

History: 2014 c 198 art 6 s 6



Section 60D.56 — CONTENTS OF ORSA SUMMARY REPORT.

Subdivision 1. Preparation and documentation. The ORSA Summary Report shall be prepared by the insurer consistent with the ORSA Guidance Manual, subject to the requirements of subdivision 2. Documentation and supporting information shall be maintained by the insurer and made available upon examination or upon request of the commissioner.

Subd. 2. Review. The review of the ORSA Summary Report, and any additional requests for information, shall be made by the commissioner using similar procedures currently used in the analysis and examination of multistate or global insurers and insurance groups.

History: 2014 c 198 art 6 s 7



Section 60D.57 — CONFIDENTIALITY.

Subdivision 1. Classification protection and use of information by commissioner. Documents, materials, or other information, including the ORSA Summary Report, in the possession of or control of the department that are obtained by, created by, or disclosed to the commissioner or any other person under sections 60D.50 to 60D.58 are recognized by this state as being confidential and containing trade secrets. Those documents, materials, or other information are classified as confidential or protected nonpublic or both, are not subject to subpoena, and are not subject to discovery or admissible in evidence in a private civil action. However, the commissioner may use the documents, materials, or other information in the furtherance of a regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.

Subd. 2. Testimonial privilege. Neither the commissioner nor any person who received documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the commissioner or with whom the documents, materials, or other information are shared pursuant to sections 60D.50 to 60D.58 is permitted or required to testify in a private civil action concerning documents, materials, or information subject to subdivision 1 that are classified as confidential, protected nonpublic, or both.

Subd. 3. Sharing of information. In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(1) may, upon request, share documents, materials, or other ORSA-related information, including the confidential, protected nonpublic, and privileged documents, materials, or information subject to subdivision 1, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of a supervisory college, as defined in section 60D.215, with the National Association of Insurance Commissioners and with third-party consultants designated by the commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(2) may receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of a supervisory college, as defined in section 60D.215, and from the National Association of Insurance Commissioners, and shall maintain as confidential, protected nonpublic, or privileged documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) shall enter into a written agreement with the National Association of Insurance Commissioners or a third-party consultant governing sharing and use of information provided pursuant to sections 60D.50 to 60D.58, consistent with this subdivision that:

(i) specifies procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to sections 60D.50 to 60D.58, including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state regulators from states in which the insurance group has domiciled insurers. The agreement must provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(ii) specifies that ownership of information shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to sections 60D.50 to 60D.58 remains with the commissioner and the National Association of Insurance Commissioner's or a third-party consultant's use of the information is subject to the direction of the commissioner;

(iii) prohibits the National Association of Insurance Commissioners or a third-party consultant from storing the information shared pursuant to sections 60D.50 to 60D.58 in a permanent database after the underlying analysis is completed;

(iv) requires prompt notice to be given to an insurer whose confidential or protected nonpublic information in the possession of the National Association of Insurance Commissioners or a third-party consultant pursuant to sections 60D.50 to 60D.58 is subject to a request or subpoena to the National Association of Insurance Commissioners or a third-party consultant for disclosure or production;

(v) requires the National Association of Insurance Commissioners or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners or a third-party consultant may be required to disclose confidential or protected nonpublic information about the insurer shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to sections 60D.50 to 60D.58; and

(vi) in the case of an agreement involving a third-party consultant, provides for the insurer's written consent.

Subd. 4. Responsibility for administration, execution, and enforcement. The sharing of information and documents by the commissioner pursuant to sections 60D.50 to 60D.58 does not constitute a delegation of regulatory authority or rulemaking, and the commissioner is solely responsible for the administration, execution, and enforcement of sections 60D.50 to 60D.58.

Subd. 5. Disclosure not deemed to be waiver of privilege or confidentiality. No waiver of an applicable privilege or claim of confidentiality in the documents, proprietary and trade secret materials, or other ORSA-related information occurs as a result of disclosure of ORSA-related information or documents to the commissioner under this subdivision or as a result of sharing as authorized in sections 60D.50 to 60D.58.

Subd. 6. Classification, protection, and use of information by others. Documents, materials, or other information in the possession or control of the National Association of Insurance Commissioners or a third-party consultant pursuant to sections 60D.50 to 60D.58 are confidential, protected nonpublic, and privileged, are not subject to subpoena, and are not subject to discovery or admissible in evidence in a private civil action.

History: 2014 c 198 art 6 s 8



Section 60D.58 — SANCTIONS.

An insurer failing, without just cause, to timely file the ORSA Summary Report as required in sections 60D.50 to 60D.58 shall pay a penalty of $1,000 for each day's delay to be recovered by the commissioner and to be paid into the general fund. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

History: 2014 c 198 art 6 s 9






Chapter 60E — RISK RETENTION GROUPS

Section 60E.01 — PURPOSE.

The purpose of sections 60E.01 to 60E.14 is to regulate the formation and operation of risk retention groups and purchasing groups in this state formed under the federal Liability Risk Retention Act of 1986, to the extent permitted by that law.

History: 1987 c 192 s 1; 1993 c 299 s 11



Section 60E.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 60E.01 to 60E.14, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce in Minnesota or the commissioner, director, or superintendent of insurance in any other state.

Subd. 3. Completed operations liability. "Completed operations liability" means liability arising out of the installation, maintenance, or repair of a product at a site which is not owned or controlled by a person who performs that work; or a person who hires an independent contractor to perform that work; but includes liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

Subd. 4. Domicile. "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means for a corporation, the state in which the purchasing group is incorporated; and for an unincorporated entity, the state of its principal place of business.

Subd. 5. Hazardous financial condition. "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or to pay other obligations in the normal course of business.

Subd. 6. Insurance. "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

Subd. 7. Liability. "Liability": (1) means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to other persons resulting from or arising out of:

(a) a business (whether profit or nonprofit), trade, product, services (including professional services), premises, or operations; or

(b) an activity of a state or local government, or an agency or political subdivision of a state or local government; and

(2) does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act, United States Code, title 45, section 51, et seq.

Subd. 8. Personal risk liability. "Personal risk liability" means liability for damages because of injury to a person, damage to property, or other loss or damage resulting from personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision 7.

Subd. 9. Plan of operation or feasibility study. "Plan of operation" or "feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum:

(1) information sufficient to verify that its members are engaged in business or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar or common business, trade, product, services, premises, or operations;

(2) for each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(3) historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(4) pro forma financial statements and projections;

(5) appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(6) identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(7) identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state; and

(8) other matters prescribed by the commissioner for liability insurance companies authorized by the insurance laws of the state.

Subd. 10. Product liability. "Product liability" means liability for damages because of personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of a person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred.

Subd. 11. Purchasing group. "Purchasing group" means a group that:

(1) has as one of its purposes the purchase of liability insurance on a group basis;

(2) purchases the insurance only for its group members and only to cover their similar or related liability exposure, as described in clause (3);

(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of a related, similar, or common business, trade, product, services, premises, or operations; and

(4) is domiciled in a state.

Subd. 12. Risk retention group. "Risk retention group" means a corporation or other limited liability association:

(1) whose primary activity consists of assuming and spreading all, or a portion, of the liability exposure of its group members;

(2) which is organized for the primary purpose of conducting the activity described under clause (1);

(3) which:

(a) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of a state; or

(b) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of the state, except that the group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Risk Retention Act of 1986;

(4) which does not exclude a person from membership in the group solely to provide for members of the group a competitive advantage over that person;

(5) which:

(a) has as its members only persons who have an ownership interest in the group and which has as its owners only persons who are members who are provided insurance by the risk retention group; or

(b) has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group and which has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group;

(6) whose members are engaged in businesses or activities similar or related with respect to the liability of which the members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7) whose activities do not include the provision of insurance other than:

(a) liability insurance for assuming and spreading all or a portion of the liability of its group members; and

(b) reinsurance with respect to the liability of any other risk retention group, or any members of the other group, which is engaged in businesses or activities so that the group or member meets the requirement described in clause (6) from membership in the risk retention group which provides the reinsurance; and

(8) the name of which includes the phrase "risk retention group."

Subd. 13. State. "State" means a state of the United States or the District of Columbia.

History: 1987 c 192 s 2; 1993 c 299 s 12,13



Section 60E.03 — RISK RETENTION GROUPS CHARTERED IN THIS STATE.

A risk retention group shall be chartered and licensed to write only liability insurance pursuant to sections 60E.01 to 60E.14 and, except as provided elsewhere in sections 60E.01 to 60E.14, must comply with all of the laws, rules, and requirements applicable to insurers chartered and licensed in this state and with section 60E.04 to the extent those requirements are not a limitation on laws, rules, or requirements of this state.

Notwithstanding any other provision to the contrary, all risk retention groups chartered in this state shall file with the department and the National Association of Insurance Commissioners (NAIC), an annual statement in a form prescribed by the NAIC, and in diskette form if required by the commissioner, and completed in accordance with its instructions and the NAIC accounting practices and procedures manual.

Before it may offer insurance in a state, each risk retention group shall also submit for approval to the commissioner of commerce a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of a change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner.

At the time of filing its application for charter, the risk retention group shall provide to the commissioner in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the commissioner shall forward the information to the National Association of Insurance Commissioners.

Providing notification to the NAIC is in addition to and shall not be sufficient to satisfy the requirements of section 60E.04 or any other sections of this chapter.

History: 1987 c 192 s 3; 1993 c 299 s 14



Section 60E.04 — RISK RETENTION GROUPS NOT CHARTERED IN THIS STATE.

Subdivision 1. Regulation. Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state must observe and abide by the laws of this state as set forth in subdivisions 2 to 12.

Subd. 2. Notice of operations and designation of commissioner as agent. (a) Before offering insurance in this state, a risk retention group shall submit to the commissioner on a form prescribed by the NAIC:

(1) a statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and other information including information on its membership, the commissioner may require to verify that the risk retention group is qualified under section 60E.02, subdivision 12;

(2) a copy of its plan of operations or a feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to a line or classification of liability insurance that was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and was offered before that date by a risk retention group that had been chartered and operating for not less than three years before that date.

(b) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by section 60E.03 at the same time that the revision is submitted to the commissioner of its chartering state.

(c) The risk retention group shall submit a statement of registration, for which a filing fee shall be determined by the commissioner, that designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

Subd. 3. Financial condition. A risk retention group doing business in this state shall submit to the commissioner:

(1) a copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist, under criteria established by the National Association of Insurance Commissioners;

(2) a copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(3) upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) the information required to verify its continuing qualification as a risk retention group under section 60E.02, subdivision 12.

Subd. 4. Taxation. (a) Each risk retention group must file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

(b) To the extent licensed agents or brokers are utilized in accordance with section 60E.12, they shall report to the commissioner of revenue the premiums for direct business for risks resident or located within this state which the licensees have placed with or on behalf of a risk retention group not chartered in this state.

(c) To the extent that insurance agents or brokers are utilized in accordance with section 60E.12, each agent or broker shall keep a complete and separate record of all policies procured from each risk retention group, which must be open to examination by the commissioner, as provided in section 60A.031 and by the commissioner of revenue. These records must, for each policy and each kind of insurance provided, include the following:

(1) the limit of liability;

(2) the time period covered;

(3) the effective date;

(4) the name of the risk retention group which issued the policy;

(5) the gross premium charged; and

(6) the amount of return premiums, if any.

Subd. 5. Compliance with unfair claims settlement practices law. A risk retention group, its agents and representatives, shall comply with sections 72A.20, subdivision 12, and 72A.201.

Subd. 6. Deceptive, false, or fraudulent practices. A risk retention group shall comply with sections 72A.17 to 72A.32 regarding deceptive, false, or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding this conduct, the injunction must be obtained from a court of competent jurisdiction.

Subd. 7. Examination regarding financial condition. A risk retention group must submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of commerce. The examination must be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioner's Examiner Handbook.

Subd. 8. Notice to purchasers. An application form for insurance from a risk retention group and the front and declaration pages of a policy issued by a risk retention group must contain in 10-point type, the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and rules of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

Subd. 9. Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are prohibited:

(1) the solicitation or sale of insurance by a risk retention group to a person who is not eligible for membership in the group; and

(2) the solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

Subd. 10. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

Subd. 11. Prohibited coverage. The terms of an insurance policy issued by a risk retention group shall not provide, or be construed to provide, coverage prohibited by state statute or declared unlawful by the highest court of the state whose law applies to the policy.

Subd. 12. Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under section 60E.04, subdivision 7.

Subd. 13. Penalties. A risk retention group that violates any provision of this chapter is subject to fines and penalties including revocation of its right to do business in this state, applicable to licensed insurers generally.

History: 1987 c 192 s 4; 1988 c 719 art 2 s 2; 1991 c 325 art 21 s 4; 1993 c 299 s 15-22; 1997 c 31 art 2 s 2; 2000 c 394 art 2 s 10



Section 60E.05 — COMPULSORY ASSOCIATIONS.

No risk retention group shall be required or permitted to join or contribute financially to an insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, or claimants against its insureds receive a benefit from the fund for claims arising out of the operations of the risk retention group.

When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, no such risks, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the Minnesota Guaranty Association under chapter 60C.

Notwithstanding chapter 62I, the commissioner may require or exempt a risk retention group from participation in any mechanism established or authorized under the law of this state for the equitable apportionment among insurers of liability insurance losses and expenses incurred on policies written through this mechanism, and the risk retention group shall submit sufficient information to the commissioner to enable the commissioner to apportion on a nondiscriminatory basis the risk retention group's proportionate share of these losses and expenses.

History: 1987 c 192 s 5; 1993 c 299 s 23



Section 60E.06 — COUNTERSIGNATURES NOT REQUIRED.

A policy of insurance issued to a risk retention group or a member of that group shall not be required to be countersigned as otherwise provided in chapters 60A to 72A.

History: 1987 c 192 s 6



Section 60E.07 — PURCHASING GROUPS; EXEMPTION FROM CERTAIN LAWS RELATING TO THE GROUP PURCHASE OF INSURANCE.

A purchasing group and its insurer or insurers are subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers are exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) prohibit the establishment of a purchasing group;

(2) make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

(3) prohibit a purchasing group or its members from purchasing insurance on a group basis described in clause (2);

(4) prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) otherwise discriminate against a purchasing group or any of its members; or

(8) require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.

History: 1987 c 192 s 7; 1993 c 299 s 24



Section 60E.08 — NOTICE AND REGISTRATION REQUIREMENTS OF PURCHASING GROUPS.

Subdivision 1. Notice to commissioner. A purchasing group that intends to do business in this state shall, prior to doing business, furnish notice to the commissioner on forms prescribed by the NAIC which shall:

(1) identify the state in which the group is domiciled;

(2) identify all other states in which the group intends to do business;

(3) specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of the company;

(5) specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) identify the principal place of business of the group; and

(7) provide other information required by the commissioner to verify that the purchasing group is qualified under section 60E.02, subdivision 11.

Subd. 2. Notice of change. A purchasing group shall, within ten days, notify the commissioner of any changes in any items set forth in subdivision 1.

Subd. 3. Service of process. The purchasing group shall register with and designate the commissioner or other appropriate authority as its agent solely for the purpose of receiving service of legal documents or process for which a filing fee shall be determined by the commissioner. These requirements do not apply to a purchasing group that only purchases insurance that was authorized under the federal Product Liability Risk Retention Act of 1981, and that in any state of the United States:

(1) was domiciled before April 2, 1986, and is domiciled on and after October 27, 1986, in any state of the United States;

(2) before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; and

(3) was a purchasing group under the requirements of the federal Product Liability Retention Act of 1981 before October 27, 1986.

Subd. 4. Additional information. Each purchasing group that is required to give notice pursuant to subdivision 1 shall also furnish information required by the commissioner to:

(1) verify that the entity qualifies as a purchasing group;

(2) determine where the purchasing group is located; and

(3) determine appropriate tax treatment.

History: 1987 c 192 s 8; 1993 c 299 s 25



Section 60E.09 — RESTRICTIONS ON INSURANCE PURCHASED BY PURCHASING GROUPS.

A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of the state.

A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole, however, coverage may provide for a deductible or self-insured retention applicable to individual members.

Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

History: 1987 c 192 s 9; 1993 c 299 s 26



Section 60E.095 — PURCHASING GROUP TAXATION.

Premium taxes paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing group must be paid to the commissioner of revenue as provided in chapter 297I.

History: 1993 c 299 s 27; 2000 c 394 art 2 s 11



Section 60E.10 — ADMINISTRATIVE AND PROCEDURAL AUTHORITY REGARDING RISK RETENTION GROUPS AND PURCHASING GROUPS.

The commissioner of commerce may use any of the powers established under the insurance laws of this state to enforce the laws of this state not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to an investigation, administrative proceedings, or litigation, the commissioner can rely on the procedural laws of the state. The injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that an injunction be issued by a court of competent jurisdiction.

History: 1987 c 192 s 10; 1993 c 299 s 28



Section 60E.12 — DUTY ON AGENTS OR BROKERS TO OBTAIN LICENSE.

Subdivision 1. Risk retention groups. No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

Subd. 2. Purchasing groups. (a) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

(b) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

(c) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless the person, firm, association, or corporation is licensed as a surplus lines agent or excess line broker in accordance with sections 60A.195 to 60A.209.

Subd. 3. Agent or broker residence requirement. For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to subdivisions 1 and 2, the requirement of residence in this state does not apply.

Subd. 4. Notice to insureds. Every person, firm, association, or corporation licensed pursuant to chapter 60A, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by section 60E.04, subdivision 8, in the case of a risk retention group and section 60E.09 in the case of a purchasing group.

History: 1987 c 192 s 12; 1993 c 299 s 29



Section 60E.13 — BINDING EFFECT OF ORDERS ISSUED IN UNITED STATES DISTRICT COURT.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in a state, or in all states or in a territory or possession of the United States, upon a finding that the group is in a hazardous financial condition or financially impaired condition shall be enforceable in the courts of the state.

History: 1987 c 192 s 13; 1993 c 299 s 30



Section 60E.14 — RULES.

The commissioner may adopt rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of sections 60E.01 to 60E.14.

History: 1987 c 192 s 14






Chapter 60F — JOINT SELF-INSURANCE PLANS

Section 60F.01 — ESTABLISHMENT.

Any three or more employers, excluding the state and its political subdivisions as described in section 471.617, subdivision 1, who are authorized to transact business in Minnesota may jointly self-insure for any property and/or casualty or automobile liability. Joint plans must meet all conditions and terms of this chapter.

History: 1987 c 337 s 34



Section 60F.02 — EXCESS STOP-LOSS COVERAGE.

A joint self-insurance plan must include aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurance company licensed by the state of Minnesota. Aggregate excess stop-loss coverage must include provisions to cover the excess claims of incurred, unpaid claim liability even in the event of plan termination. The joint plan must bear the risk of coverage for any member of the pool that becomes insolvent with outstanding contribution due by providing a surety bond from a Minnesota licensed surety in the amount of one year's contribution. In addition, the plan of self-insurance must have participants fund an amount at least equal to the point at which the excess or stop-loss insurer must assume 100 percent of the excess coverage limits of additional liability. A joint self-insurance plan must submit its proposed excess or stop-loss insurance contract to the commissioner of commerce at least 30 days prior to the proposed plan's effective date and at least 30 days subsequent to any renewal date. The commissioner shall review the contract to determine if it meets the standards established by this chapter and respond within a 30-day period. An excess or stop-loss insurance plan must be noncancelable for a minimum term of one year.

History: 1987 c 337 s 35



Section 60F.03 — LIMITATION ON ADMINISTRATIVE SERVICES.

No joint self-insurance plan may offer marketing, risk management, or administrative services unless these services are provided by vendors duly licensed by the commissioner to provide these services. No vendor of these services may be a trustee of a joint self-insurance plan for which they provide marketing, risk management, or administrative services.

History: 1987 c 337 s 36



Section 60F.04 — APPLICABILITY OF PROVISIONS.

A joint self-insurance plan is subject to the requirements of the applicable parts of chapters 60A, 65A, 65B, 72B, and 72C, and section 72A.20, unless otherwise specifically exempt. A joint self-insurance plan must offer a plan which complies with all applicable rules and statutes.

History: 1987 c 337 s 37



Section 60F.05 — FUND MANAGEMENT.

Funds collected from the participants under joint self-insurance plans must be held in trust subject to the following requirements:

(a) A board of trustees elected by the participants shall serve as fund managers on behalf of participants. Trustees must be plan participants. No participants may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees shall receive no remuneration, but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustees.

(b) Trustees must be bonded in an amount not less than $100,000 nor more than $500,000 from a licensed bonding company.

(c) Investment of plan funds is subject to the same restrictions as are applicable to political subdivisions pursuant to section 118A.04. All investments must be managed by a bank or other investment organization licensed to operate in Minnesota.

(d) Trustees, on behalf of the fund, shall file annual reports with the commissioner of commerce within 30 days immediately following the end of each calendar year. The reports must summarize the financial condition of the fund, itemize collection from participants, and detail all fund expenditures.

History: 1987 c 337 s 38; 1996 c 399 art 2 s 12



Section 60F.06 — RULES.

The commissioner of commerce shall adopt rules to ensure the solvency and operation of all self-insured plans subject to this chapter. The commissioner may examine the joint self-insurance plans pursuant to sections 60A.03 and 60A.031.

History: 1987 c 337 s 39; 1995 c 233 art 2 s 56



Section 60F.07 — REVENUE FEE.

A joint self-insurance plan shall pay a two percent revenue fee. This revenue must be computed based on two percent of the paid claims level for the most recently completed calendar year. This revenue must be deposited in the general fund.

History: 1987 c 337 s 40



Section 60F.08 — APPLICABILITY.

A joint self-insurance plan is not an insurer for purposes of chapter 60C.

History: 1987 c 337 s 41






Chapter 60G — ADMINISTRATIVE SUPERVISION

Section 60G.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce, except that "commissioner" means the commissioner of health for administrative supervision of health maintenance organizations.

Subd. 3. Consent. "Consent" means agreement to administrative supervision by the insurer.

Subd. 4. Department. "Department" means the Department of Commerce, except that "department" means the Department of Health for administrative supervision of health maintenance organizations.

Subd. 5. Insurer. "Insurer" means and includes every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance or of annuities as limited to:

(1) any insurer who is doing an insurer business, or has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future;

(2) any fraternal benefit society which is subject to chapter 64B;

(3) nonprofit health service plan corporations subject to chapter 62C;

(4) cooperative life and casualty companies subject to sections 61A.39 to 61A.52; and

(5) health maintenance organizations regulated under chapter 62D.

History: 1991 c 325 art 2 s 1; 1992 c 464 art 1 s 9; 1995 c 234 art 1 s 3-5; 1997 c 225 art 2 s 62



Section 60G.02 — NOTICE TO COMPLY WITH WRITTEN REQUIREMENTS OF COMMISSIONER; NONCOMPLIANCE; ADMINISTRATIVE SUPERVISION.

Subdivision 1. Administrative supervision. An insurer may be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the commissioner's discretion that:

(1) the insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(2) the insurer has refused to permit examination of its books, papers, accounts, records, or affairs by the commissioner, the commissioner's deputies, employees, or duly commissioned examiners;

(3) a domestic insurer has unlawfully removed from this state books, papers, accounts, or records necessary for an examination of the insurer;

(4) the insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto;

(5) the insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock, or surplus;

(6) the insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

(7) the insurer, by contract or otherwise, has unlawfully or has in violation of an order of the commissioner or has without first having obtained written approval of the commissioner if approval is required by law:

(i) totally reinsured its entire outstanding business, or

(ii) merged or consolidated substantially its entire property or business with another insurer;

(8) the insurer engaged in any transaction in which it is not authorized to engage under the laws of this state;

(9) the insurer refused to comply with a lawful order of the commissioner;

(10) the insurer has failed to comply with the applicable provisions of the laws of this state;

(11) the business of the insurer is being conducted fraudulently; or

(12) the insurer gives its consent.

Subd. 2. Notification. If the commissioner determines that at least one of the conditions specified in subdivision 1 exists and places the insurer under supervision, the commissioner may:

(1) notify the insurer of the commissioner's determination;

(2) furnish to the insurer a written list of the requirements to abate this determination; and

(3) notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and enforcing the provisions of this chapter. If placed under administrative supervision, an insurer may request review as provided under chapter 14.

Subd. 3. Requirement compliance. If placed under administrative supervision, the insurer shall have 60 days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner as provided under this chapter. If it is determined after notice and hearing that the insurer has not complied with the requirements of the commissioner at the end of the supervision period, the commissioner may extend the period. If the insurer complies with the requirements of the commissioner, the commissioner shall release the insurer from supervision.

History: 1991 c 325 art 2 s 2



Section 60G.03 — CONFIDENTIALITY OF CERTAIN PROCEEDINGS AND RECORDS.

Subdivision 1. Confidentiality. Notwithstanding any other provision of law and except as provided in this section, proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential.

Subd. 2. Access. The personnel of the department shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information as permitted by the commissioner.

Subd. 3. Open hearings; disclosure. The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records, or information to a department, agency, or instrumentality of this or another state or the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state or the United States.

Subd. 4. Public disclosure. The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the commissioner determines that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors, or the general public.

Subd. 5. Exemption. This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

History: 1991 c 325 art 2 s 3



Section 60G.04 — PROHIBITED ACTS DURING PERIOD OF SUPERVISION.

During the period of supervision, the commissioner shall serve as the administrative supervisor. The commissioner may require that the insurer shall not do any of the following things during the period of supervision without the prior approval of the commissioner:

(1) dispose of, convey, or encumber its assets or its business in force;

(2) withdraw funds from its bank accounts;

(3) lend its funds;

(4) invest its funds;

(5) transfer its property;

(6) incur debt, obligation, or liability;

(7) merge or consolidate with another company;

(8) approve new premiums or renew policies;

(9) enter into a new reinsurance contract or treaty;

(10) terminate, surrender, forfeit, convert, or lapse an insurance policy, certificate, or contract, except for nonpayment of premiums due;

(11) release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on an insurance policy, certificate, or contract;

(12) make a material change in management; or

(13) increase salaries and benefits of officers or directors or make preferential payment of bonuses, dividends, or other payments determined preferential by the commissioner.

History: 1991 c 325 art 2 s 4



Section 60G.05 — REVIEW AND STAY OF ACTION.

During the period of supervision, the insurer may contest an action taken or proposed to be taken by the commissioner as provided under chapter 14. The insurer must show that the action being complained of is detrimental to the condition of the insurer.

History: 1991 c 325 art 2 s 5



Section 60G.06 — ADMINISTRATIVE ELECTION OF PROCEEDINGS.

Nothing contained in this chapter precludes the commissioner from initiating judicial proceedings to place an insurer in rehabilitation or liquidation proceedings under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this chapter against the insurer.

History: 1991 c 325 art 2 s 6



Section 60G.07 — RULES.

The commissioner may adopt rules necessary for the implementation of this chapter.

History: 1991 c 325 art 2 s 7



Section 60G.08 — IMMUNITY.

There shall be no liability on the part of, and no cause of action may be brought against the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

History: 1991 c 325 art 2 s 8



Section 60G.09 — APPLICATION.

Sections 60G.01 to 60G.08 apply to domestic insurers and any other insurer doing business in this state whose state of domicile has requested the commissioner of commerce to apply sections 60G.01 to 60G.08.

History: 1991 c 325 art 2 s 9



Section 60G.20 — STANDARDS.

Subdivision 1. Hazardous consideration. The following standards, either singly or a combination of two or more, may be considered by the commissioner to determine whether the continued operation of any insurer, whether domestic, foreign, or alien, transacting an insurance business in this state may be considered hazardous to the policyholders, creditors or the general public. The commissioner may consider:

(1) an adverse finding reported in financial condition and market conduct examination reports;

(2) the National Association of Insurance Commissioners insurance regulatory information system and its related reports;

(3) the ratios of commission expense, general insurance expense, policy benefits, and reserve increases as to annual premium and net investment income which may lead to an impairment of capital and surplus;

(4) whether the insurer's asset portfolio when viewed in light of current economic conditions is not of sufficient value, liquidity, or diversity to assure the company's ability to meet its outstanding obligations as they mature;

(5) the ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the company's remaining surplus after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(6) whether the insurer's operating loss in the last 12-month period or any shorter period of time, including, but not limited to, net capital gain or loss, change in nonadmitted assets, and cash dividends paid to shareholders, is greater than 50 percent of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(7) whether any affiliate, subsidiary, or reinsurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligations;

(8) contingent liabilities, pledges, or guaranties which either individually or collectively involve a total amount which in the opinion of the commissioner may affect the solvency of the insurer;

(9) whether any "controlling person" of an insurer is delinquent in the transmitting to, or payment of, net premiums to the insurer;

(10) the age and collectibility of receivables;

(11) whether the management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation necessary to serve the insurer in the position;

(12) whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(13) whether management of an insurer either has filed a false or misleading sworn financial statement, or has released a false or misleading financial statement to lending institutions or to the general public, or has made a false or misleading entry, or has omitted an entry of material amount in the books of the insurer;

(14) whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner; or

(15) whether the company has experienced or will experience in the foreseeable future cash flow or liquidity problems.

Subd. 2. Commissioner's authority. For the purposes of making a determination of an insurer's financial condition under subdivision 1, the commissioner may:

(1) disregard any credit or amount receivable resulting from transactions with a reinsurer which is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2) make appropriate adjustments to asset values attributable to investments in or transactions with the corporation's parents, subsidiaries, or affiliates;

(3) refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or

(4) increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next 12-month period.

History: 1991 c 325 art 3 s 1



Section 60G.21 — COMMISSIONER'S ORDER.

Subdivision 1. Authorization. If the commissioner determines that the continued operation of the insurer licensed to transact business in this state may be hazardous to the policyholders or the general public, then the commissioner may, upon the commissioner's determination, issue an order requiring the insurer to:

(1) reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2) reduce, suspend, or limit the volume of business being accepted or renewed;

(3) reduce general insurance and commission expenses by methods specified by the commissioner;

(4) increase the insurer's capital and surplus;

(5) suspend or limit the declaration and payment of dividend by an insurer to its stockholders or to its policyholders;

(6) file reports in a form acceptable to the commissioner concerning the market value of an insurer's assets;

(7) limit or withdraw from certain investments or discontinue certain investment practices to the extent the commissioner considers necessary;

(8) document the adequacy of premium rates in relation to the risks insured; or

(9) file, in addition to regular annual statements, interim financial reports on the form adopted by the National Association of Insurance Commissioners or in the format adopted by the commissioner.

Subd. 2. Review. An insurer subject to an order under subdivision 1 may request, within 30 days of issuance of the order, a hearing as provided under chapter 14 to review that order. All hearings conducted under this section are closed and private.

History: 1991 c 325 art 3 s 2



Section 60G.22 — JUDICIAL REVIEW.

Any order or decision of the commissioner is subject to review as provided under chapter 14 at the request of a party whose interests are substantially affected by the order or decision.

History: 1991 c 325 art 3 s 3






Chapter 60H — MANAGING GENERAL AGENTS

Section 60H.01 — SHORT TITLE.

This chapter may be cited as the "Managing General Agents Act."

History: 1991 c 325 art 4 s 1



Section 60H.02 — DEFINITIONS.

Subdivision 1. Application. The terms defined in this section apply to this chapter.

Subd. 2. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

Subd. 3. Insurer. "Insurer" means a person, firm, association, or corporation duly licensed in this state as an insurance company.

Subd. 4. Managing general agent. (a) "Managing general agent" means a person, firm, association or corporation who: (1) manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and (2) acts as an agent for the insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year, together with one or more of the following activities related to the business produced: (i) adjusts or pays claims in excess of an amount determined by the commissioner, or (ii) negotiates reinsurance on behalf of the insurer.

(b) Notwithstanding paragraph (a), the following persons shall not be considered as managing general agents for the purposes of this chapter:

(1) an employee of the insurer;

(2) a United States manager of the United States branch of an alien insurer;

(3) an underwriting manager who, pursuant to contract, manages all or a part of the insurance or reinsurance operation of the insurer, is under common control with the insurer, subject to the Insurance Holding Company Act, chapter 60D, and whose compensation is not based on the volume of premiums written; or

(4) an attorney in fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

Subd. 5. Underwrite. "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

History: 1991 c 325 art 4 s 2; 1995 c 214 s 12



Section 60H.03 — LICENSURE.

Subdivision 1. Risks located in state. A managing general agent representing an insurer licensed in this state with respect to risks located in this state must be licensed in this state.

Subd. 2. Risks located outside of state. A managing general agent representing an insurer domiciled in this state with respect to risks located outside this state must be licensed in this state as a managing general agent. The license may be a nonresident license.

Subd. 3. Requirements. The commissioner may require a bond in an amount acceptable for the protection of the insurer. The commissioner may require the managing general agent to maintain an errors and omissions policy.

Subd. 4. Term and fees. The term of a managing general agent license issued under this section and the license fees imposed are the same as those applicable to a licensed insurance agent under chapter 60K.

History: 1991 c 325 art 4 s 3; 2000 c 483 s 5; 2000 c 488 art 2 s 2



Section 60H.04 — REQUIRED CONTRACT PROVISIONS.

No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties. The contract must specify the responsibilities of each party and, where both parties share responsibility for a particular function, must specify the division of the responsibilities. The contract must include the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(b) The managing general agent must give accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer must be held by the managing general agent in the name of the insurer in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account must be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses. A managing general agent shall deposit only trust funds in a trust account and shall not commingle personal funds or other funds in a trust account, except that a managing general agent may deposit and maintain a sum in a trust account from personal funds, which sum shall be specifically identified and used to pay service charges or satisfy the minimum balance requirements relating to the trust account.

(d) Separate records of business written by the managing general agent must be maintained. The insurer shall have access to and the right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the commissioner. The records shall be retained on a basis acceptable to the commissioner.

(e) The contract may not be assigned in whole or part by the managing general agent.

(f) Appropriate underwriting guidelines, including:

(1) the maximum annual premium volume;

(2) the basis of the rates to be charged;

(3) the types of risks which may be written;

(4) maximum limits of liability;

(5) applicable exclusions;

(6) territorial limitations;

(7) policy cancellation provisions; and

(8) the maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.

(g) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(1) All claims must be reported to the insurer in a timely manner.

(2) A copy of the claim file must be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the insurer, whichever is less;

(ii) involves a coverage dispute;

(iii) may exceed the managing general agent's claim settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(3) All claim files are the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer the files become the sole property of the insurer or its estate. The managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract must address the timely transmission of the data.

(i) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified as provided under section 60H.05.

(j) The managing general agent shall not:

(1) bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint an agent without assuring that the agent is lawfully licensed to transact the type of insurance for which that person is appointed;

(4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(6) permit its subagent to serve on the insurer's board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) appoint a submanaging general agent.

(k) The contract term may not be for an unreasonable period of time, but in no circumstance may the term exceed five years.

(l) The insurer may not authorize the managing general agent to establish the amount of the loss reserves.

History: 1991 c 325 art 4 s 4



Section 60H.05 — DUTIES OF INSURERS.

Subdivision 1. Independent financial examination. The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each managing general agent with which it has done business.

Subd. 2. On-site review. The insurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operation of the managing general agent and maintain on its records the results of that review.

Subd. 3. Officer of insurer. Except as authorized under section 60H.04, paragraph (j), clause (1), binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer not affiliated with the managing general agent.

Subd. 4. Written notification. Within 30 days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of a managing general agent must include a statement of duties which the managing general agent is expected to perform on behalf of the insurer, the lines of insurance for which the managing general agent is to be authorized to act, and any other information the commissioner may request.

Subd. 5. Review of books and records. An insurer shall review its books and records each quarter to determine if a licensed agent has become a managing general agent as defined in section 60H.02, subdivision 4. If the insurer determines that an agent has become a managing general agent, the insurer shall promptly notify the agent and the commissioner of the determination and the insurer and agent must fully comply with this chapter within 30 days.

Subd. 6. Prohibited appointments. An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of its managing general agents. This section does not apply to relationships governed by the Insurance Holding Company Act, chapter 60D, or, if applicable, the Business Transacted With Producer Controlled Insurer Act, chapter 60J.

History: 1991 c 325 art 4 s 5; 2000 c 260 s 13



Section 60H.06 — EXAMINATION AUTHORITY.

A managing general agent may be examined as if it were the insurer.

History: 1991 c 325 art 4 s 6



Section 60H.07 — ACTS OF MANAGING GENERAL AGENT.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting.

History: 1991 c 325 art 4 s 7



Section 60H.08 — PENALTIES AND LIABILITIES.

Subdivision 1. Commissioner's authority. If the commissioner finds pursuant to the procedural requirements of section 45.027 that a person has violated a provision of this chapter, the commissioner may take any action authorized under that section.

Subd. 2. Additional penalty. In addition to authority granted by section 45.027 for each separate violation, the commissioner may impose a penalty of up to $10,000 for each day the violation continues and order the managing general agent to reimburse the insurer, rehabilitator, or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter committed by the managing general agent.

Subd. 3. Civil remedies. (a) If the commissioner finds that because of the violation that the insurer has suffered loss or damage, the commissioner may maintain a civil action for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.

(b) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to chapter 60B, and the receiver appointed under that order determines that the managing general agent or any other person has violated this chapter, or any rule or order adopted under this chapter, and the insurer suffered loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 4. Judicial review. The decision, determination, or order of the commissioner under subdivision 1 is subject to judicial review as provided under chapter 14.

Subd. 5. Imposition of other penalties. Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for by law.

Subd. 6. Policyholder rights. Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.

History: 1991 c 325 art 4 s 8; 1995 c 214 s 13



Section 60H.09 — RULES.

The commissioner of commerce may adopt rules for the implementation and administration of this chapter.

History: 1991 c 325 art 4 s 9






Chapter 60J — BUSINESS TRANSACTED WITH PRODUCER CONTROLLED INSURER

Section 60J.06 — SHORT TITLE.

Sections 60J.06 to 60J.11 may be cited as the "Business Transacted with Producer Controlled Insurer Act."

History: 1992 c 540 art 1 s 1



Section 60J.07 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 60J.06 to 60J.11.

Subd. 2. Accredited state. "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners (NAIC).

Subd. 3. Captive insurer. "Captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, an insurance organization owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members and their affiliates.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Control. "Control" or "controlled" has the meaning given in section 60D.15, subdivision 4.

Subd. 6. Controlled insurer. "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

Subd. 7. Controlling producer. "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

Subd. 8. Licensed insurer. "Licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact a property/casualty insurance business in this state. The following entities are not licensed insurers for the purposes of sections 60J.06 to 60J.11:

(1) all risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, Public Law 99-499, 100 Stat. 1613; the Risk Retention Act, United States Code, title 15, section 3901, et seq.; and chapter 60;

(2) all residual market pools and joint underwriting authorities or associations; and

(3) all captive insurers.

Subd. 9. Producer. "Producer" means an insurance broker or any other person, firm, association, or corporation, when, for any compensation, commission or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.

History: 1992 c 540 art 1 s 2



Section 60J.08 — APPLICATION.

Sections 60J.06 to 60J.11 apply to licensed insurers, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of chapter 60D, to the extent they are not superseded by sections 60J.06 to 60J.11, apply to all parties within holding company systems subject to sections 60J.06 to 60J.11.

History: 1992 c 540 art 1 s 3



Section 60J.09 — MINIMUM STANDARDS.

Subdivision 1. Application. The provisions of this section apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

Subd. 2. Exemption. Notwithstanding subdivision 1, this section does not apply under the following conditions:

(1) the controlling producer:

(i) places insurance only with the controlled insurer, or only with the controlled insurer and a member of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with the insurance; and

(ii) accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

(2) the controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

Subd. 3. Required contract provisions. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party. The contract must be approved by the board of directors of the insurer and contain the following minimum provisions:

(1) the controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) the controlling producer shall submit accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(3) the controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments collected are remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract;

(4) all funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. Funds of a controlling producer not required to be licensed in this state must be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

(5) the controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) the contract may not be assigned in whole or in part by the controlling producer;

(7) the controlled insurer shall provide the controlling producer with its underwriting standards, rules, and procedures, manuals specifying the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions must be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) the rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees may be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this clause and clause (7), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) if the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then the compensation may not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event may the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified as provided under subdivision 5;

(10) a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) the controlling producer may negotiate but may not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

Subd. 4. Audit committee. A controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

Subd. 5. Reporting requirements. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary, or other independent loss reserve specialist acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end, including incurred but not reported, on business placed by the producer. The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage the amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

History: 1992 c 540 art 1 s 4



Section 60J.10 — DISCLOSURE.

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

History: 1992 c 540 art 1 s 5



Section 60J.11 — PENALTIES.

Subdivision 1. Cease and desist order. If the commissioner believes that the controlling producer or any other person has not materially complied with sections 60J.06 to 60J.11 or any rule or order, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

Subd. 2. Commissioner's authority. If the commissioner finds pursuant to the procedural requirements of section 45.027, that a person has violated a provision of this chapter, the commissioner may take any action authorized under that section.

Subd. 3. Civil action by commissioner. The commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

Subd. 4. Civil action by receiver. If an order for liquidation or rehabilitation of the controlled insurer has been entered under chapter 60B and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with sections 60J.06 to 60J.11, or any rule or order, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 5. Additional penalties and rights. Nothing contained in this section affects the right of the commissioner to impose any other penalties provided for in the insurance law. Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

History: 1992 c 540 art 1 s 6






Chapter 60K — INSURANCE PRODUCERS

Section 60K.30 — PURPOSE AND SCOPE.

(a) Sections 60K.30 to 60K.56 govern the qualifications and procedures for the licensing of insurance producers.

(b) Except as to the underlying requirement that a surplus lines agent or broker obtain an insurance producer license, this chapter does not apply to surplus lines agents or brokers licensed under sections 60A.195 to 60A.209, except as provided in sections 60K.39 and 60K.53, subdivision 2.

History: 2001 c 117 art 1 s 1



Section 60K.31 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 60K.30 to 60K.56, the terms in subdivisions 2 to 18 have the meanings given them. The definitions in section 60A.02 are applicable to terms not defined in this section, unless the language or context clearly indicates that a different meaning is intended.

Subd. 1a. Agent of record. "Agent of record" means an insurance producer, as defined in subdivision 6, who enters into an agreement with:

(1) a policyholder who has individual health insurance coverage from an insurance company that the producer represents; or

(2) an applicant for individual health insurance coverage from an insurance company the producer represents.

Subd. 1b. Agent of record agreement. "Agent of record agreement" means an agreement documenting the agreement referenced in subdivision 1a, and that is signed by the agent of record and either a policyholder or applicant for individual health insurance coverage.

Subd. 2. Business entity. "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3a. Fingerprint. "Fingerprint" means an impression of the lines on the finger taken for purpose of identification.

Subd. 4. Home state. "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains the producer's principal place of residence or principal place of business and is licensed to act as an insurance producer.

Subd. 5. Insurance. "Insurance" means any of the lines of authority in section 60A.06.

Subd. 6. Insurance producer. "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance.

Subd. 7. License. "License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

Subd. 8. Limited line credit insurance. "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

Subd. 9. Limited line credit insurance producer. "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

Subd. 10. Limited lines insurance. "Limited lines insurance" means those lines of insurance defined in section 60K.38, subdivision 1, paragraph (c), or any other line of insurance that the commissioner considers necessary to recognize for the purposes of complying with section 60K.39, subdivision 6.

Subd. 11. Limited lines producer. "Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.

Subd. 12. Negotiate. "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

Subd. 13. Person. "Person" means an individual or a business entity.

Subd. 14. Sell. "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

Subd. 15. Solicit. "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

Subd. 16. Terminate. "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

Subd. 17. Uniform Business Entity Application. "Uniform Business Entity Application" means the current version of the Uniform Business Entity Application for resident and nonresident business entities of the National Association of Insurance Commissioners.

Subd. 18. Uniform Application. "Uniform Application" means the current version of the Uniform Application for resident and nonresident producer licensing of the National Association of Insurance Commissioners.

History: 2001 c 117 art 1 s 2; 2002 c 379 art 1 s 19; 2009 c 63 s 25,78; 2010 c 384 s 12; 2015 c 58 s 1,2



Section 60K.32 — LICENSE REQUIRED.

A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority under sections 60K.30 to 60K.56. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

History: 2001 c 117 art 1 s 3; 2002 c 379 art 1 s 20



Section 60K.33 — CRIMINAL PENALTY.

A person who acts or assumes to act as an insurance producer without a license issued under this chapter is guilty of a gross misdemeanor.

History: 2001 c 117 art 1 s 4



Section 60K.34 — EXCEPTIONS TO LICENSING.

Subdivision 1. License not required. Nothing in sections 60K.30 to 60K.56 requires an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

Subd. 2. Specific exceptions. A license as an insurance producer is not required of the following:

(1) a fraternal benefit society representative exempted pursuant to section 60K.35;

(2) an officer, director, or employee of an insurer or of an insurance producer if the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(i) the officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(ii) the officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(iii) the officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(3) a person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans; issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass-marketed property and casualty insurance; where no commission is paid to the person for the service;

(4) an employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(5) employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(6) a person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, if the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(7) a person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(8) a salaried full-time employee who counsels or advises the employee's employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission; or

(9) rental vehicle companies and their employees in connection with the offer of rental vehicle personal accident insurance under section 72A.125.

History: 2001 c 117 art 1 s 5; 2002 c 379 art 1 s 21



Section 60K.35 — FRATERNAL BENEFIT SOCIETY REPRESENTATIVES.

Representatives of fraternal benefit societies who solicit and negotiate insurance contracts are considered to be insurance producers and are subject to the licensing requirements of this chapter, provided that no insurance producer's license is required of:

(1) any officer, employee, or secretary of a fraternal benefit society or of any subordinate lodge or branch who devotes substantially all of that person's time to activities other than the solicitation or negotiation of insurance contracts and who receives no commission or other compensation directly dependent upon the number or amount of contracts solicited or negotiated; or

(2) any agent or representative of a fraternal benefit society who devotes, or intends to devote, less than 50 percent of that person's time to the solicitation and procurement of insurance contracts for that society. Any person who in the preceding calendar year has solicited and procured life insurance in excess of $50,000 face amount, or, in the case of any other kinds of insurance that the society may write, on the persons of more than 25 individuals, and who has received or will receive a commission or other compensation in the total amount of $1,000 or more, is presumed to be devoting, or intending to devote, 50 percent of that person's time to the solicitation or procurement of insurance contracts for that society.

History: 2001 c 117 art 1 s 6



Section 60K.36 — EXAMINATIONS.

Subdivision 1. Requirement. A resident individual applying for an insurance producer license shall pass a written examination unless exempt under subdivision 2 or section 60K.40. The examination must test the knowledge of the individual concerning the lines of authority for which the application is made, the duties and responsibilities of an insurance producer, and the insurance laws and rules of this state. Examinations required by this section must be approved by the commissioner.

Subd. 2. Examination not required. A resident individual applying for a limited lines credit insurance, title insurance, travel insurance, or bail bonds license is not required to take a written examination.

Subd. 3. Administration. The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations.

Subd. 4. Course of study. The examination must be given only after the applicant has completed a program of studies, through classroom study, verifiable self-study, or a combination of both, which must not include a course sponsored by, offered by, or affiliated with an insurance company or its producers; except that this limitation does not preclude a bona fide professional association of insurance producers, not acting on behalf of an insurer, from offering courses. The course of study must consist of 20 hours per major line of authority in which the producer seeks to be licensed. The program of studies or study course must have been approved by the commissioner in order to qualify under this subdivision. If the applicant has been previously licensed for the particular line of insurance in the state of Minnesota, the requirement of a program of studies or a study course must be waived. A certification of compliance by the organization offering the course must accompany the applicant's license application.

Subd. 4a. Exemptions. A prelicensing program of studies does not apply to:

(1) an applicant for the limited lines farm property liability line of authority or the variable life and variable annuity line of authority;

(2) an applicant who has received a two-year Minnesota vocational school degree in insurance;

(3) an applicant who has received a four-year college degree in business with an insurance emphasis;

(4) an applicant for the life line of authority who holds any of the following professional designations or successor designations: Certified Employee Benefit Specialist (CEBS), Chartered Financial Consultant (ChFC), Certified Insurance Counselor (CIC), Certified Financial Planner (CFP), Chartered Life Underwriter (CLU), Fellow of the Life Management Institute (FLMI), or Life Underwriter Training Council Fellow (LUTCF);

(5) an applicant for the health line of authority who holds any of the following professional designations or successor designations: Registered Health Underwriter (RHU), Certified Employee Benefit Specialist (CEBS), Registered Employee Benefits Counselor (REBC), or Health Insurance Associate (HIA); or

(6) an applicant for the Property, Casualty, or Personal Lines P & C lines of authority who provides satisfactory evidence of currently holding any of the following professional designations or successor designations: Accredited Advisor in Insurance (AAI), Associate in Risk Management (ARM), Certified Insurance Counselor (CIC), or Chartered Property and Casualty Underwriter (CPCU).

Subd. 5. Failure to appear or pass. An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

Subd. 6. Results; validity. Examination results are valid for three years from the date of the examination.

History: 2001 c 117 art 1 s 7; 2005 c 100 s 3; 2009 c 63 s 26,27,78; 2010 c 347 art 6 s 1; 2012 c 157 s 1



Section 60K.361 — INSURANCE EDUCATION.

(a) Prelicense education must consist of 20 hours of education per line of authority.

(b) The course must include an introduction to insurance and insurance-related concepts covering all of the major lines of authority except variable life and variable annuities. The course must consist of the following:

(1) rules, regulations, and law;

(2) basic fundamentals of insurance;

(3) property:

(i) types of policies;

(ii) policy provisions;

(iii) perils, exclusions, deductibles, and liability; and

(iv) evaluating needs;

(4) casualty:

(i) types of policies;

(ii) policy provisions;

(iii) perils, exclusions, deductibles, and liability; and

(iv) evaluating needs;

(5) life:

(i) types of policies;

(ii) policy provisions; and

(iii) group insurance; and

(6) accident and health:

(i) types of policies;

(ii) policy provisions; and

(iii) group insurance.

(c) Courses that cover a specific major line of authority must include the following:

(1) life:

(i) types of life insurance policies; and

(ii) Minnesota laws, rules, and regulations pertinent to life insurance;

(2) accident and health:

(i) types of health insurance policies; and

(ii) Minnesota laws, rules, and regulations pertinent to accident and health insurance;

(3) property:

(i) personal lines;

(ii) commercial lines; and

(iii) Minnesota laws, rules, and regulations pertinent to property insurance.

(4) casualty:

(i) personal lines;

(ii) commercial lines; and

(iii) Minnesota laws, rules, and regulations pertinent to casualty insurance; and

(5) personal lines:

(i) types of property/casualty personal lines insurance policies; and

(ii) Minnesota laws, rules, and regulations pertinent to property/casualty personal lines insurance.

History: 2009 c 63 s 28,78; 2010 c 384 s 13



Section 60K.365 — PRODUCER TRAINING REQUIREMENTS FOR LONG-TERM CARE INSURANCE PRODUCTS.

(a) An individual may not sell, solicit, or negotiate long-term care insurance unless the individual is licensed as an insurance producer for accident and health or sickness insurance or life insurance and has completed an initial training course and ongoing training every 24 months thereafter. The training must meet the requirements of paragraph (b).

(b) The initial training course required by this section must be no less than eight hours, and the ongoing training courses required by this section must be no less than four hours every 24 months. The courses must be approved by the commissioner and may be approved as continuing education courses under section 60K.56. The courses must consist of topics related to long-term care insurance, long-term care services, and qualified state long-term care insurance partnership programs, including, but not limited to:

(1) state and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including Medicaid/Minnesota medical assistance;

(2) available long-term care services and providers;

(3) changes or improvements in long-term care services or providers;

(4) alternatives to the purchase of private long-term care insurance;

(5) the effect of inflation on benefits and the importance of inflation protection; and

(6) consumer suitability standards and guidelines.

The training required by this section must not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training, other than those required by state or federal law.

(c) Insurers shall obtain verification that a producer has received the training required by this section before a producer is permitted to sell, solicit, or negotiate the insurer's long-term care insurance products. Insurers shall maintain records verifying that the producer has received the training contained in this section and make that verification available to the commissioner upon request.

(d) The satisfaction of these initial training requirements in any state shall be deemed to satisfy the initial training requirements of this section.

(e) Nonresident producers selling partnership policies shall be expected to demonstrate knowledge about unique aspects of the Minnesota medical assistance system. An insurer offering partnership products in Minnesota shall maintain records verifying that its nonresident producers have attained the required training and make that verification available to the commissioner upon request.

History: 2007 c 57 art 3 s 32



Section 60K.366 — PRODUCER TRAINING REQUIREMENTS FOR FLOOD INSURANCE PRODUCTS.

An individual may not sell, solicit, or negotiate flood insurance through the National Flood Insurance Program (NFIP) unless the individual is licensed as an insurance producer for one or more lines of authority under section 60K.38, subdivision 1, paragraph (b), clauses (3), (4), and (6), and has in addition to the training otherwise required by this chapter satisfied the minimum training and education requirements established by the Federal Emergency Management Agency (FEMA) for all insurance producers who sell insurance through the NFIP and published at 70 Federal Register 52, 117.

Upon request of the commissioner, an issuer must demonstrate to the commissioner that its appointed producers who sell flood insurance through the NFIP have complied with the minimum training and education requirements established by FEMA.

History: 2013 c 135 art 1 s 1



Section 60K.37 — APPLICATION FOR LICENSE.

Subdivision 1. Resident insurance producer. A person is a resident of this state if that person resides in this state or the principal place of business of that person is maintained in this state. Application for a license claiming residency in this state constitutes an election of residency in this state. A license issued upon an application claiming residency in this state is void if the licensee, while holding a resident license in this state, obtains a resident license in, or claims to be a resident of, any other state or jurisdiction or if the licensee ceases to be a resident of this state.

Subd. 2. Individuals. A person applying for a resident insurance producer license shall make application to the commissioner on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) is at least 18 years of age;

(2) has not committed any act that is a ground for denial, suspension, or revocation set forth in section 60K.43;

(3) has completed, where required by the commissioner, a prelicensing course of study for the lines of authority for which the person has applied;

(4) has paid the fees set forth in section 60K.55; and

(5) has successfully passed the examinations for the lines of authority for which the person has applied.

Subd. 2a. Criminal history record check; fingerprints. (a) An individual applying for a resident insurance producer license must:

(1) consent to a criminal history record check;

(2) submit a fingerprint card in a form acceptable to the commissioner; and

(3) pay the fee required to perform criminal history record checks with the Minnesota Bureau of Criminal Apprehension and the Federal Bureau of Investigation.

(b) The commissioner may contract for the collection and transmission of fingerprints required under this chapter and may order the fee for collecting and transmitting fingerprints to be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(c) The commissioner must treat and maintain an applicant's fingerprints and any criminal history record information obtained under this chapter as confidential and must apply security measures consistent with the standards specified by the Criminal Justice Information Services Division of the Federal Bureau of Investigation for the electronic storage of fingerprints and necessary identifying information. The commissioner must limit the use of records solely to the purposes authorized in this chapter. The fingerprints and any criminal history record information must not be subject to subpoena, other than one issued in a criminal action or investigation.

(d) The commissioner may receive criminal history record information from another government agency in lieu of the Minnesota Bureau of Criminal Apprehension.

Subd. 3. Businesses. (a) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application must be made using the Uniform Business Entity Application. Before approving the application, the commissioner shall find that:

(1) the business entity has paid the fees set forth in section 60K.55; and

(2) the business entity has designated an individual licensed producer responsible for the business entity's compliance with the insurance laws and rules of this state.

(b) A business entity insurance producer license does not grant authority to any individual officer, director, partner, member, or employee to act as an insurance producer.

Subd. 4. Service of process. Application for a license under this chapter constitutes appointment of the commissioner as the person's agent for service of process under section 45.028.

Subd. 5. Additional documentation. The commissioner may require any documents reasonably necessary to verify the information contained in an application.

Subd. 6. Limited line credit insurance instruction. An insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner.

Subd. 7. Variable life and variable annuity. A resident individual applying for a variable life and variable annuity license shall demonstrate that the applicant holds a current license as a life insurance producer.

History: 2001 c 117 art 1 s 8; 2005 c 100 s 4; 2009 c 63 s 29,78



Section 60K.38 — LICENSE.

Subdivision 1. Issuance. (a) Unless denied a license under section 60K.43, a person who has met the requirements of sections 60K.36 and 60K.37 must be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the lines of authority in paragraphs (b) and (c).

(b) An individual insurance producer may receive qualification for a license in one or more of the following major lines:

(1) life insurance: coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) accident and health or sickness insurance: coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income;

(3) property insurance: coverage for the direct or consequential loss or damage to property of every kind;

(4) casualty insurance: coverage against legal liability, including that for death, injury, or disability, or damage to real or personal property;

(5) variable life and variable annuity products insurance: coverage provided under variable life insurance contracts and variable annuities; and

(6) personal lines: property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.

(c) An individual insurance producer may receive qualification for a license in one or more of the following limited lines:

(1) limited line credit insurance;

(2) farm property and liability insurance;

(3) title insurance;

(4) travel insurance; and

(5) bail bonds.

Subd. 2. Period of effectiveness. An insurance producer license remains in effect unless revoked or suspended as long as the fee set forth in section 60K.55 is paid, continuing education requirements for resident individual producers are met, and all additional documentation required by the commissioner is provided by the renewal date.

Subd. 3. Lapsed license. An individual insurance producer who allows the license to lapse may, within 12 months from the due date of the renewal fee, reinstate the license without the necessity of passing a written examination. However, a penalty in the amount of twice the unpaid renewal fee must be paid by the individual for any renewal fee received after the due date.

Subd. 4. Waivers. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

Subd. 5. Contents. The license must contain the licensee's name, address, producer license number, and the date of issuance, the lines of authority, the expiration date, and any other information the commissioner considers necessary.

Subd. 6. Name or address changes. Licensees shall inform the commissioner, by any means acceptable to the commissioner, of a change of name or address within ten days of the change.

Subd. 7. Administrative assistance to commissioner. In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the nongovernmental entity consider appropriate.

History: 2001 c 117 art 1 s 9; 2005 c 100 s 5; 2010 c 347 art 6 s 2; 2012 c 157 s 2



Section 60K.381 — SALE OF PORTABLE ELECTRONICS INSURANCE.

Subdivision 1. Definitions. For purposes of this section, the following terms have the following meanings:

(a) "Customer" means a person who purchases portable electronics or services.

(b) "Covered customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(c) "Portable electronics" means electronic devices that are portable in nature, their accessories, and services related to the use of the device.

(d)(1) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics, which may cover portable electronics against any one or more of the following causes of loss: loss, theft, mechanical failure, malfunction, damage, or other applicable perils.

(2) "Portable electronics insurance" does not include:

(i) a service contract governed by chapter 59B;

(ii) a policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(iii) a homeowner's, renter's, private passenger automobile, commercial multiperil, or similar policy that covers loss or theft of portable electronics.

(e) "Portable electronics transaction" means:

(1) the sale or lease of portable electronics by a vendor to a customer; or

(2) the sale of a service related to the use of portable electronics by a vendor to a customer.

(f) "Supervising entity" means a business entity that is a licensed insurer or insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program.

(g) "Vendor" means a business entity in the business of engaging in portable electronics transactions, directly or indirectly.

Subd. 2. Licensure of vendors. (a) A vendor is required to hold a limited lines license issued under this section to sell or offer coverage under a policy of portable electronics insurance in connection with, and incidental to, a portable electronics transaction with a customer.

(b) A limited lines license issued under this section shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer in connection with, and incidental to, a portable electronics transaction at each location at which the vendor engages in portable electronics transactions. The application for such a limited lines license shall:

(1) provide the name, residence address, and other information required by the commissioner for an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this chapter. However, if the vendor derives more than 50 percent of its revenue from the sale of portable electronics insurance, the information noted above must be provided for all officers, directors, and shareholders of record having beneficial ownership of ten percent or more of any class of securities of the vendor registered under the federal securities law; and

(2) contain a statement by the applicant indicating whether it intends to offer portable electronics from more than ten locations in this state. For purposes of this section, a vendor offering coverage to customers through a Web site is deemed to be offering portable electronics insurance coverage from more than ten locations.

(c) A vendor, or the supervising entity that is appointed to oversee the vendor's portable electronics insurance program, shall maintain a registry of locations which are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the commissioner and within ten days' notice to the vendor or supervising entity, the registry must be made available for inspection by the commissioner.

(d) Notwithstanding any other provision of law, a license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage only in those activities that are expressly permitted in this section.

Subd. 3. Requirements for sale of portable electronics insurance. (a) At every location where portable electronics insurance is offered to customers, brochures or other written materials must be made available to a prospective customer which:

(1) disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(2) state that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) summarize the material terms of the insurance coverage, including:

(i) the identity of the insurer;

(ii) the identity of the supervising entity;

(iii) the amount of any applicable deductible and how it is to be paid;

(iv) benefits of the coverage;

(v) the terms for terminating or modifying coverage as set forth in the policy of portable electronics insurance; and

(vi) any material exclusions, conditions, or other limitations of coverage including whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) describe the process for filing a claim, including a description of any requirements:

(i) to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(ii) any proof of loss requirements; and

(5) state that the customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and any unearned premium will be refunded or credited on a pro rata basis to the customer paying the premium.

(b) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics under which individual customers may elect to enroll for coverage.

(c) Notwithstanding any other provision of Minnesota law regarding the termination or modification of coverage under a policy of insurance, the terms for the termination or modification of coverage under a policy of portable electronics insurance issued in compliance with this chapter shall be as set forth in the policy.

(d) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

Subd. 4. Authority of vendors of portable electronics. (a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this chapter provided that:

(1) the vendor obtains a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(2) the insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program including development of a training program for employees and authorized representatives of the vendors. The training required by this subdivision shall comply with the following:

(i) the training shall be delivered to all employees and authorized representatives of the vendors who sell or offer portable electronics insurance;

(ii) the training may be provided in electronic form. However, if conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted by licensed employees of the supervising entity; and

(iii) each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under subdivision 3; and

(3) no employee or authorized representative of a vendor of portable electronics shall advertise, represent, or otherwise hold himself or herself out as a nonlimited lines licensed insurance producer.

(b) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the covered customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or services shall be separately itemized from the charges for the purchase or lease of portable electronics or services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within 60 days of receipt. All funds received by a vendor from a customer for the sale of portable electronics insurance shall be considered funds held by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

(c)(1) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to the policy or is otherwise required by law, the notice or correspondence may be sent either by mail or by electronic means in accordance with chapter 325L. If the notice or correspondence is mailed, it must be sent to the vendor at the vendor's mailing address specified for this purpose and to affected covered customers at their last known mailing addresses on file with the insurer. If the notice or correspondence is sent by electronic means, it must be sent to the vendor at the vendor's electronic mail address specified for such purpose and to affected covered customers at their last known electronic mail addresses as provided to the insurer or vendor, as the case may be.

(2) Notice or correspondence required by a policy of portable electronics insurance or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

History: 2010 c 347 art 6 s 3; 2012 c 259 s 1



Section 60K.383 — TRAVEL INSURANCE.

Subdivision 1. Definitions. (a) As used in this section, the terms in paragraphs (b) to (d) have the meanings given.

(b) "Travel insurance" means insurance coverage for personal risks incident to planned travel, including, but not limited to:

(1) interruption or cancellation of trip or event;

(2) loss of baggage or personal effects;

(3) damages to accommodations or rental vehicles; or

(4) sickness, accident, disability, or death occurring during travel.

Travel insurance does not include major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, including those working overseas as an expatriate or military personnel being deployed.

(c) "Travel insurance producer" means an insurer designee, such as a managing general underwriter, managing general agent, or licensed limited lines producer of travel insurance.

(d) "Travel retailer" means a business entity that offers and disseminates travel insurance on behalf of and under the direction of a travel insurance producer.

Subd. 2. Travel retailer license. A travel retailer may offer and disseminate travel insurance on behalf of and under a travel insurance producer business entity license only if the travel insurance producer holds a business entity license, and:

(1) the licensed business entity is clearly identified as the licensed producer on marketing materials and fulfillment packages distributed by travel retailers to customers; identification shall include the entity's name and contact information;

(2) the licensed business entity keeps a register of each travel retailer that offers travel insurance on the licensed business entity's behalf. The register must include the name and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations, and the travel retailer's federal Employer Identification Number. The licensed business entity shall also certify that the travel retailer registered complies with United States Code, title 18, section 1033. The licensed business entity shall submit the register within 30 days upon request by the commissioner;

(3) the licensed business entity has designated one of its employees as a licensed individual producer, a "designated responsible producer" or "DRP," responsible for the business entity's compliance with Minnesota insurance laws and rules;

(4) the DRP, president, secretary, treasurer, and any other officer or person who directs or controls the licensed business entity's insurance operations comply with the fingerprinting requirements applicable to insurance producers in the resident state of the business entity;

(5) the licensed business entity has paid all applicable insurance producer licensing fees as set forth in Minnesota state law; and

(6) the licensed business entity requires each employee of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the commissioner.

Subd. 3. Offer and dissemination of travel insurance; compensation. A travel retailer whose activities, and those of its employees, are limited to offering and disseminating travel insurance on behalf of and under the direction of a licensed business entity meeting the conditions stated in this section, is authorized to do so and receive related compensation, upon registration by the licensed business entity. For purposes of this section, "offering and disseminating" means providing general information, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other nonlicensable activities permitted by the state.

Subd. 4. Insurer designee. As the insurer designee, the travel insurance producer is responsible for the acts of the travel retailer.

History: 2012 c 157 s 3



Section 60K.39 — NONRESIDENT LICENSING.

Subdivision 1. Issuance. Unless denied a license under section 60K.43, a nonresident person shall receive a nonresident producer license if:

(1) the person is currently licensed as a resident and in good standing in the person's home state;

(2) the person has submitted the proper request for licensure and has paid the fees required by section 60K.55;

(3) the person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the person's home state, or in lieu of the same, a completed Uniform Application; and

(4) the person's home state awards nonresident producer licenses to residents of this state on the same basis.

Subd. 2. Verification of licensing status. The commissioner may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

Subd. 3. Change of address. A nonresident producer who moves from one state to another state shall file a change of address and provide certification from the new resident state within ten days of the change of legal residence. No fee or license application is required.

Subd. 4. Termination; resident license. A nonresident producer license terminates automatically when the person's resident license is terminated for any reason.

Subd. 5. Surplus lines producers. (a) Notwithstanding any other provision of sections 60K.30 to 60K.56, a person licensed as a surplus lines producer in the person's home state shall receive a nonresident surplus lines producer license under subdivision 1. Except as to subdivision 1, nothing in this section otherwise amends or supersedes any provision of sections 60A.195 to 60A.209.

(b) No surplus lines agent or broker licensed under sections 60A.195 to 60A.209 may do business in this state unless the agent or broker has complied with the requirements set forth in section 60A.198, subdivision 3, paragraphs (b) to (d).

Subd. 6. Limited lines producer. Notwithstanding any other provision of sections 60K.30 to 60K.56, a person licensed as a limited line credit insurance or other type of limited lines producer in the person's home state shall receive a nonresident limited lines producer license, under subdivision 1, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subdivision, limited line insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to section 60K.38, subdivision 1, clauses (1) to (6).

History: 2001 c 117 art 1 s 10; 2002 c 379 art 1 s 22,23; 2003 c 2 art 1 s 6; 2005 c 100 s 6



Section 60K.40 — INDIVIDUALS LICENSED IN ANOTHER STATE; EXEMPTION FROM EXAMINATION.

Subdivision 1. Availability. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state is not required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

Subd. 2. Required application. If a person licensed as an insurance producer in another state who moves to this state makes application within 90 days of establishing legal residence to become a resident licensee under section 60K.37, no prelicensing education or examination is required of that person to obtain any line of authority previously held in the prior state.

History: 2001 c 117 art 1 s 11



Section 60K.41 — ASSUMED NAMES.

An insurance producer doing business under any name other than the producer's legal name shall provide the commissioner with documentation that the assumed name has been properly filed with the secretary of state before using the assumed name.

History: 2001 c 117 art 1 s 12



Section 60K.42 — TEMPORARY LICENSING.

Subdivision 1. Commissioner's authority to grant. The commissioner may issue a temporary insurance producer license for a period not to exceed 180 days without requiring an examination if the commissioner considers the temporary license necessary for the servicing of an insurance business in the following cases:

(1) to the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) to a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) to the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) in any other circumstance where the commissioner considers that the public interest will best be served by the issuance of this license.

Subd. 2. Limitations. The commissioner may by order limit the authority of any temporary licensee in any way considered necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interests of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

History: 2001 c 117 art 1 s 13



Section 60K.43 — LICENSE DENIAL, NONRENEWAL, OR REVOCATION.

Subdivision 1. Causes. The commissioner may, by order, restrict, censure, suspend, revoke, or refuse to issue or renew an insurance producer's license or may levy a civil penalty under section 45.027 or any combination of actions, for any one or more of the following causes:

(1) providing incorrect, misleading, incomplete, or materially untrue information in the licensing application;

(2) violating any insurance laws, including chapter 45 or chapters 60A to 72A, or violating any regulation, subpoena, or order of the commissioner or of another state's insurance commissioner;

(3) obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) improperly withholding, misappropriating, or converting any money or properties received in the course of doing insurance business;

(5) misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) having pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or misdemeanor involving moral turpitude, including, but not limited to, assault or similar conduct;

(7) having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility whether or not involving the business of insurance in this state or elsewhere;

(9) having an insurance producer license, or its equivalent, denied, suspended, or revoked, or having been the subject of a fine or any other discipline in any other state, province, district, or territory;

(10) forging another's name to an application for insurance or to any document, whether or not related to an insurance transaction;

(11) improperly using notes or any other reference material to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an individual who is not licensed;

(13) failing to comply with an administrative or court order imposing a child support obligation;

(14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax;

(15) being permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the insurance business;

(16) making any communication to a potential buyer that gives the impression that the producer is acting on behalf of a government agency; or

(17) while performing residential mortgage activity regulated under chapter 58, violating any notification, disclosure, or record-keeping requirement, or any standard of conduct imposed by chapter 58.

Subd. 2. Hearing rights. (a) If the commissioner determines that the producer is in violation of this section, the commissioner may issue an order requiring a licensee to show cause why any or all of the following should not occur:

(1) the revocation or suspension of the license;

(2) the censuring of the licensee; or

(3) the imposition of a civil penalty.

The order must be calculated to give reasonable notice of the time and place for hearing on the matter and must state the reasons for the entry of the order. The commissioner may, by order, summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of suspension. All hearings must be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the licensee fails to appear at a hearing after having been duly notified of it, the licensee shall be considered in default, and the proceeding may be determined against the licensee upon consideration of the order to show cause, the allegations of which may be considered to be true.

(b) In the event that the action by the commissioner is to nonrenew or to deny an application for a license, the commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the commissioner within 30 days for a hearing to determine the reasonableness of the commissioner's action. The hearing must be held within 30 days and must be held pursuant to the contested case provisions of chapter 14. If no hearing is requested within 30 days of service of the notice of nonrenewal or denial, the nonrenewal or denial becomes final.

Subd. 3. Actions against business entity. The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the partnership or corporation and the violation was not reported to the commissioner in a timely manner.

Subd. 4. Fine. In addition to or in lieu of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a civil fine according to section 45.027, subdivision 6.

Subd. 5. Other authority of the commissioner. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect, or impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 6. Conditions for relicensure. A revocation of a license prohibits the licensee from making a new application for a license for at least two years from the effective date of the revocation. Further, the commissioner shall, as a condition of reapplication, require the applicant to obtain a performance bond issued by an insurer authorized to transact business in this state in the amount of $20,000 or a greater amount the commissioner considers appropriate for the protection of citizens of this state in the event the commissioner grants the application. The bond must be filed with the commissioner, with the state of Minnesota as obligee, conditioned for the prompt payment to any aggrieved person entitled to payment of any amounts received by the licensee or to protect any aggrieved person from loss resulting from fraudulent, deceptive, dishonest, or other prohibited practices arising out of any transaction when the licensee was licensed or performed acts for which a license is required under this chapter. The bond remains operative for as long as that licensee is licensed. The bond required by this subdivision must provide coverage for all matters arising during the period of licensure.

History: 2001 c 117 art 1 s 14



Section 60K.44 — TAX CLEARANCE CERTIFICATE.

Subdivision 1. Requirement for issuance or renewal of license. In addition to the provisions of section 60K.43, the commissioner may not issue or renew a license if the commissioner of revenue notifies the commissioner and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The commissioner may issue or renew the license only if:

(1) the commissioner of revenue issues a tax clearance certificate; and

(2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance certificate to the commissioner.

The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes; and

(2) "delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

Subd. 3. Contested case hearing. In lieu of the notice and hearing requirements of section 60K.43, when a licensee or applicant is required to obtain a clearance certificate under this section, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in subdivision 1. The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

Subd. 4. Identification required. The commissioner shall require all licensees or applicants to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the commissioner must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

History: 2001 c 117 art 1 s 15



Section 60K.45 — SURRENDER OF LICENSE.

The commissioner shall promptly notify the licensee and all appointing insurers, where applicable, of any suspension, revocation, or termination of the licensee's producer license by the commissioner. Upon receipt of the notice of suspension or revocation of a license, the licensee shall immediately deliver it to the commissioner.

History: 2001 c 117 art 1 s 16



Section 60K.46 — REQUIRED AND PROHIBITED ACTS.

Subdivision 1. Personal solicitation of insurance sales. (a) For the purpose of this section, "personal solicitation" means any contact by a producer, or any person acting on behalf of a producer, made for the purpose of selling or attempting to sell insurance, when either the producer or the person acting for the producer contacts the buyer in person, by telephone, or by electronic means, except:

(1) an attempted sale in which the buyer personally knows the identity of the producer, the name of the general agency, if any, which the producer represents, and the fact that the producer is an insurance producer;

(2) an attempted sale in which the prospective purchaser of insurance initiated the contact; or

(3) a personal contact which takes place at the producer's place of business.

(b) Before a personal solicitation, the producer or person acting for a producer shall, at the time of initial personal contact with the potential buyer, clearly and expressly disclose in writing:

(1) the name of the person making the contact;

(2) the name of the producer, general agency, or insurer that the person represents; and

(3) the fact that the producer, agency, or insurer is in the business of selling insurance.

If the initial personal contact is made by telephone, the disclosures required by this subdivision need not be made in writing.

Subd. 2. Fees for services. No person shall charge a fee for any services rendered in connection with the solicitation, negotiation, or servicing of any insurance contract unless:

(1) before rendering the services, a written statement is provided disclosing:

(i) the services for which fees are charged;

(ii) the amount of the fees;

(iii) that the fees are charged in addition to premiums; and

(iv) that premiums include a commission; and

(2) all fees charged are reasonable in relation to the services rendered.

Subd. 3. Commissions or compensation. A duly licensed producer may pay commissions or assign or direct that commissions be paid to a partnership of which the producer is a member, employee, or agent, or to a corporation of which the producer is an officer, employee, or agent.

Subd. 4. Suitability of insurance. In recommending the purchase of any life, endowment, individual accident and sickness, long-term care, annuity, life-endowment, or Medicare supplement insurance to a customer, a producer must have reasonable grounds for believing that the recommendation is suitable for the customer and must make reasonable inquiries to determine suitability. The suitability of a recommended purchase of insurance will be determined by reference to the totality of the particular customer's circumstances, including, but not limited to, the customer's income, the customer's need for insurance, and the values, benefits, and costs of the customer's existing insurance program, if any, when compared to the values, benefits, and costs of the recommended policy or policies. This subdivision does not apply to limited lines insurance under section 60K.38, subdivision 1, paragraph (c).

Subd. 5. Premiums. All premiums or other money received by a producer from an insured or applicant for insurance must be promptly deposited directly in a business checking, savings, or other similar account maintained by the producer or agency, unless the money is forwarded directly to the designated insurer.

Subd. 6. Privacy of insured. Except as otherwise provided by law, no insurance producer may disclose or cause to be disclosed to any other person the identity of a person insured through the producer without the consent of the insured.

Subd. 7. Altering existing policies; written binders required. An insurance producer having express authority to bind coverage, who orally agrees on behalf of an insurer to provide insurance coverage, or to alter an existing insurance agreement, shall execute and forward a memorandum or binder containing the terms of the oral agreement to the insured within five business days from the time the oral agreement is entered, unless the insurer forwards the information. The memorandum of coverage or binder may be forwarded by mail, facsimile, or electronically. The memorandum of coverage or binder must be forwarded by mail, unless the insured authorizes facsimile or electronic transmission of it. A memorandum of coverage or binder must be provided by the insurer to the policyholder upon request.

Subd. 8. Certificates of insurance. An insurance producer shall not issue a certificate of insurance, or other evidence of insurance coverage that either affirmatively or negatively amends, extends, or alters the coverage as provided by the policy, or provides notice of cancellation to a third party that exceeds the statutory notice requirement to a policyholder.

History: 2001 c 117 art 1 s 17; 2005 c 74 s 8; 2009 c 178 art 1 s 19



Section 60K.47 — LIABILITY FOR PLACING INSURANCE IN UNAUTHORIZED COMPANY.

Any person, whether or not licensed as an insurance producer, who participates in any manner in the sale of any insurance policy or certificate, or any other contract providing benefits, for or on behalf of any company that is required to be, but that is not authorized to engage in the business of insurance in this state, other than pursuant to sections 60A.195 to 60A.209, is personally liable for all premiums, whether earned or unearned, paid by the insured, and the premiums may be recovered by the insured. In addition, that person is personally liable for any loss the insured has sustained or may sustain if the loss is one resulting from a risk or hazard covered in the issued policy, certificate, or contract, or which would have been covered if the policy, certificate, or contract had been issued to the purchaser of the insurance.

History: 2001 c 117 art 1 s 18



Section 60K.48 — COMMISSIONS.

Subdivision 1. Payment prohibited. An insurance company or insurance producer shall not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under sections 60K.30 to 60K.56 and is not so licensed.

Subd. 2. Acceptance prohibited. A person shall not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under sections 60K.30 to 60K.56 and is not so licensed.

Subd. 3. Exceptions. (a) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under sections 60K.30 to 60K.56 at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(b) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this state, unless the payment would constitute an illegal rebate or otherwise violate section 72A.20, subdivision 10. A duly licensed producer may pay commissions or assign or direct that commissions be paid to a partnership of which the producer is a member, employee, or agent, or to a corporation of which the agent is an officer, employee, or agent.

Subd. 4. Qualified health plans. (a) If a health carrier pays commissions or service fees to licensed producers who are appointed by the health carrier for sale of a qualified health plan, then, within 30 days of receipt of the agent of record agreement, the health carrier must accommodate a policyholder or applicant for coverage by allowing a policyholder or applicant to select or change the agent of record, effective upon the next premium cycle.

(b) The health carrier's standard commission and service fees must be paid to the policyholder's agent of record or the agent's assignee if any premium rate for a qualified health plan has been approved by the commissioner with costs associated with producer commissions included in the filed rate.

(c) A health carrier is prohibited from offering, renewing, or failing to renew qualified health plans based solely on the commission-paying status of the health plan.

(d) Nothing in this subdivision requires a health carrier to pay any commission or service fee with respect to the sale of a qualified health plan, unless the rate for the qualified health plan has been approved by the commissioner with costs associated with producer commissions included in the filed rate.

History: 2001 c 117 art 1 s 19; 2002 c 379 art 1 s 24; 2015 c 58 s 3



Section 60K.49 — APPOINTMENTS.

Subdivision 1. Agent of insurer. A person performing acts requiring a producer license under this chapter is at all times the agent of the insurer and not the insured.

Subd. 2. Requirements. Except as described in subdivision 3, a licensed insurance producer shall not engage in the business of insurance with an insurer unless the producer either:

(1) has been appointed by that insurer; or

(2) has the permission of the insurer to transact business on its behalf and obtains an appointment from the insurer within 15 days after the first application is submitted to the insurer.

Subd. 3. Exception. A licensed insurance producer may, in response to the needs of a customer, procure insurance in a class of insurance for which the producer is licensed from an insurer by which the producer is not appointed, if the transaction is consummated through an appointed agent of the insurer.

Subd. 4. Procedure. To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the commissioner, a notice of appointment within 15 days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request. No insurer shall appoint a producer until the producer obtains a license under this chapter.

Subd. 5. Eligibility. Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time not to exceed 30 days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within five days of its determination.

Subd. 6. Fees. An insurer shall pay an appointment fee, in the amount and method of payment set forth in section 60A.14, subdivision 1, for each insurance producer appointed by the insurer.

Subd. 7. Period of effectiveness. Appointments shall remain in force until voluntarily terminated by the insurer or the producer, or until the license of the producer has been terminated for any reason. An insurer may terminate the appointment at any time by notifying the commissioner and the producer under section 60K.51. If the insurer does not specify an effective date, the termination is effective on the date the notice is received by the commissioner. Within 30 days after the insurer gives notice to the commissioner, the insurer shall furnish the producer with a current statement of the producer's commission account.

History: 2001 c 117 art 1 s 20



Section 60K.50 — LIMITATION ON APPOINTMENTS.

No insurer or representative of an insurer shall knowingly appoint a producer who is known to the insurer or representative to have engaged in any of the activities in section 60K.43 or to be otherwise unqualified or unfit. Upon discovery by the insurer or a representative of the insurer that an appointed producer has engaged in any of the activities in section 60K.43 or is otherwise unqualified or unfit, the insurer shall immediately terminate the appointment and notify the commissioner as set forth in section 60K.51. No insurer shall employ a producer whose license has been revoked.

History: 2001 c 117 art 1 s 21



Section 60K.51 — NOTIFICATION TO COMMISSIONER OF TERMINATION.

Subdivision 1. Termination for cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner within 30 days following the effective date of the termination, using a format acceptable to the commissioner, if the reason for termination is one of the reasons set forth in section 60K.43 or the insurer has knowledge that the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in section 60K.43. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

Subd. 2. Termination without cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in section 60K.43 shall notify the commissioner within 30 days following the effective date of the termination, using a format acceptable to the commissioner. Upon written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

Subd. 3. Ongoing notification requirement. The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner under subdivision 1 had the insurer then known of its existence.

Subd. 4. Copy of notification to be provided to producer. (a) Within 15 days after making the notification required by subdivisions 1 to 3, the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons listed in section 60K.43, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.

(b) Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer. The comments become a part of the commissioner's file and must accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subdivision 6.

Subd. 5. Immunities. (a) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies is not subject to civil liability, and no civil cause of action arises against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer. The immunity granted in this subdivision extends to a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subdivision 1 was reported to the commissioner, provided that the propriety of any termination for cause under subdivision 1 is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(b) In any action brought against a person that may have immunity under paragraph (a) for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that paragraph (a) does not apply because the person making the statement or providing the information did so with actual malice.

(c) Paragraph (a) or (b) does not abrogate or modify any existing statutory or common law privileges or immunities.

Subd. 6. Classification of investigative data. Any documents, materials, or other information in the control or possession of the Department of Commerce that is furnished by an insurer, producer, or an employee or agent of an insurer or producer acting on behalf of the insurer or producer, or obtained by the commissioner in an investigation pursuant to this section is classified as confidential data pursuant to section 13.41, subdivision 4, or private data pursuant to section 13.41, subdivision 2.

History: 2001 c 117 art 1 s 22; 2002 c 379 art 1 s 25



Section 60K.52 — USE AND SHARING OF LICENSING AND INVESTIGATIVE DATA.

Subdivision 1. Commissioner's authority. In order to assist in the performance of the commissioner's duties under sections 60K.30 to 60K.56, the commissioner:

(1) may share licensing data or any active or inactive investigative data with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities if the recipient agrees to maintain the data in a manner consistent with its data classification;

(2) may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) may enter into agreements governing sharing and use of information consistent with this subdivision.

No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information occurs as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in this subdivision.

Nothing in sections 60K.30 to 60K.56 prohibits the commissioner from releasing information concerning final, adjudicated actions, including for-cause terminations, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries of the National Association of Insurance Commissioners.

Subd. 2. Penalties for failing to report. An insurer, the authorized representative of the insurer, or a producer that fails to report as required under this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with section 45.027.

History: 2001 c 117 art 1 s 23; 2002 c 379 art 1 s 26



Section 60K.53 — RECIPROCITY.

Subdivision 1. Nonresident license waiver. The commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by section 60K.39, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

Subd. 2. Continuing education requirements. A nonresident producer's satisfaction of that person's home state's continuing education requirements for licensed insurance producers constitutes satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

History: 2001 c 117 art 1 s 24



Section 60K.54 — REPORTING OF ACTIONS.

Subdivision 1. Administrative actions. A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. This report must include a copy of the order, consent to order, or other relevant legal documents.

Subd. 2. Criminal prosecutions. Within 30 days of the date criminal prosecution begins, a producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report must include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents. In addition, a producer shall report to the commissioner within ten days any conviction, guilty plea, or plea of nolo contendere to any felony or gross misdemeanor.

For purposes of this subdivision, the date the criminal prosecution begins is the date the indictment is returned or the date the criminal complaint is filed.

History: 2001 c 117 art 1 s 25; 2014 c 198 art 4 s 5



Section 60K.55 — FEES.

Subdivision 1. Renewal fees. Each producer licensed under this chapter shall pay a renewal fee as prescribed by subdivision 2.

Subd. 2. Licensing fees. (a) In addition to fees provided for examinations and the technology surcharge required under paragraph (d), each insurance producer licensed under this chapter shall pay to the commissioner a fee of:

(1) $50 for an initial life, accident and health, property, or casualty license issued to an individual insurance producer, and a fee of $50 for each renewal;

(2) $50 for an initial variable life and variable annuity license issued to an individual insurance producer, and a fee of $50 for each renewal;

(3) $50 for an initial personal lines license issued to an individual insurance producer, and a fee of $50 for each renewal;

(4) $50 for an initial limited lines license issued to an individual insurance producer, and a fee of $50 for each renewal;

(5) $200 for an initial license issued to a business entity, and a fee of $200 for each renewal;

(6) $500 for an initial surplus lines license, and a fee of $500 for each renewal;

(7) $100 per location for the initial and renewal of a portable electronics insurance limited lines license issued to a vendor, as defined in section 60K.381, subdivision 1, paragraph (g), engaged in portable electronics transactions at ten or fewer locations in this state as set forth in its application and any subsequent notice under section 60K.381, subdivision 2, paragraph (b); and

(8) $6,500 for the initial and renewal of a portable electronics insurance limited lines license issued to a vendor, as defined in section 60K.381, subdivision 1, paragraph (g), engaged in portable electronics transactions at more than ten locations in this state as set forth in its application and any subsequent notice under section 60K.381, subdivision 2, paragraph (b).

(b) Initial licenses issued to a business entity under this chapter and section 60K.381 are valid for a period not to exceed 24 months and expire on October 31 of the renewal year assigned by the commissioner. Initial licenses issued to an individual insurance producer under this chapter before August 1, 2010, are valid for a period not to exceed 24 months and expire on October 31 of the renewal year assigned by the commissioner. Each individual license initially issued or renewed on or after August 1, 2010, expires on the last day of the birth month of the producer in the year that will result in the term of the license being at least 12 months, but no more than 24 months. Beginning with the first license expiration on the last day of the birth month of an individual producer as set forth in this paragraph, all such licenses must after this date expire biennially on the last day of the birth month of the individual producer that is two years subsequent to the preceding expiration date. Each renewal insurance producer license is valid for a period of 24 months.

(c) All fees are nonreturnable, except that an overpayment of any fee may be refunded upon proper application.

(d) In addition to the fees required under paragraph (a), individual insurance producers shall pay, for each initial license and renewal, a technology surcharge of up to $40 under section 45.24, unless the commissioner has adjusted the surcharge as permitted under that section.

History: 2001 c 117 art 1 s 26; 1Sp2005 c 1 art 4 s 5; 2007 c 57 art 3 s 33; 2009 c 63 s 30,78; 2010 c 347 art 6 s 4



Section 60K.56 — CONTINUING INSURANCE EDUCATION.

Subdivision 1. Definition. For the purposes of this section, "course" means a course, program of instruction, or seminar of continuing insurance education. A "professional designation examination" means a written, proctored, and graded examination the passage of which leads to a bona fide insurance or financial planning professional designation used by insurance producers.

Subd. 2. Applicability. This section applies to all natural persons licensed by this state to sell lines of insurance for which licensing examinations are required.

Subd. 3. Exemptions. This section does not apply to persons soliciting or selling solely on behalf of companies organized and operating according to chapter 67A.

Subd. 4. Powers of the commissioner. (a) The commissioner shall make the final determination as to accreditation and assignment of credit hours for courses.

(b) The commissioner shall adopt procedures for reporting compliance with the minimum education requirement.

(c) The commissioner may adopt rules according to chapter 14 to carry out the purposes of this section.

Subd. 5. Criteria for course accreditation. (a) The commissioner may accredit a course only to the extent it is designed to impart substantive and procedural knowledge of the insurance field. The burden of demonstrating that the course satisfies this requirement is on the individual or organization seeking accreditation. The commissioner is authorized to establish a procedure for renewal of course accreditation.

(b) The commissioner shall approve or disapprove professional designation examinations that are recommended for approval by the advisory task force. In order for an insurance producer to receive full continuing education credit for a professional designation examination, the producer must pass the examination. A producer may not receive credit for classroom instruction preparing for the professional designation examination and also receive continuing education credit for passing the professional designation examination.

Subd. 6. Minimum education requirement. Each person subject to this section shall complete a minimum of 24 credit hours of courses accredited by the commissioner during each licensing period. No more than one-half of the credit hours per licensing period required under this section may be credited to a person for attending courses either sponsored by, offered by, or affiliated with an insurance company or its agents. For the purposes of this subdivision, a course provided by a bona fide insurance trade association is not considered to be sponsored by, offered by, or affiliated with an insurance company or its agents regardless of the location of the course offering. A licensee must obtain three hours of the credit hours per licensing period from a class or classes in the area of ethics. Courses sponsored by, offered by, or affiliated with an insurance company or agent may restrict its students to agents of the company or agency. Courses not sponsored by an insurance company must be open to all unless an exception listed in section 45.30 applies.

Subd. 7. Waiver of requirements. The commissioner may grant a waiver or an extension of time up to 90 days to complete the minimum education requirement to an individual upon a showing of good cause. It is the licensed person's responsibility to request a waiver or extension on a form prescribed by the commissioner. As of the day the licensed person properly files a request for a waiver or extension, the license remains in effect until the commissioner notifies the licensed person of the commissioner's decision. The commissioner may approve a waiver or extension subject to any reasonable conditions. The person's license remains in effect during the compliance period determined by the commissioner. If the licensed person fails to comply with any reasonable conditions imposed by the commissioner, the commissioner shall terminate the license. If the request for a waiver or extension is denied by the commissioner, the licensed person shall have 30 days within which to satisfy the minimum education requirement involved in the request for a waiver or extension. If the minimum education requirement is not satisfied within the compliance period, the commissioner shall terminate the person's license.

Subd. 8. Reporting. (a) After completing the minimum education requirement, each person subject to this section shall file or cause to be filed a compliance report in accordance with the procedures adopted by the commissioner. A producer must not claim credit for continuing education not actually completed at the date of filing the report.

(b) An institution offering an accredited course shall comply with the procedure for reporting compliance adopted by the commissioner.

Subd. 9. Enforcement. If a person subject to this section fails to complete the minimum education or reporting requirement or to pay the prescribed fees for any licensing period, no license may be renewed or continued in force for that person for any class of insurance beginning the day after the renewal was due and that person may not act as an insurance producer until the person has demonstrated to the satisfaction of the commissioner that all requirements of this section have been complied with or that a waiver or extension has been obtained.

History: 2001 c 117 art 1 s 27; 2002 c 330 s 4-6; 2006 c 204 s 7,8; 2009 c 63 s 31,78; 2010 c 275 art 1 s 5; 2011 c 108 s 31



Section 60K.60 — SALE OF SELF-STORAGE INSURANCE.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Occupant" means a person or the person's sublessee, successor, or assignee who is entitled to the use of a leased space or spaces at a self-service storage facility, to the exclusion of others.

(c) "Owner" means the owner or the owner's managing agent of a self-service storage facility.

(d) "Personal property" means movable property that is not affixed to land and includes:

(1) goods, wares, merchandise, household items, and furnishings;

(2) vehicles, motor vehicles, trailers, and semitrailers; and

(3) watercraft and motorized watercraft.

(e) "Self-service storage facility" means any real property that is used for renting or leasing storage space in which the occupants themselves customarily store and remove personal property on a self-service basis.

Subd. 2. Requirements. (a) An owner or the owner's employees and agents may offer or sell the kinds of insurance described in this section in connection with and incidental to the rental of space at a self-service storage facility. An owner and the owner's employees and agents are exempt from sections 60K.30 to 60K.56, with respect to the sale of this insurance.

(b) An owner shall file a written notice in a form prescribed by the commissioner that the owner plans to conduct insurance sales as authorized by this section. The notice must specify all locations in this state at which the owner plans to conduct insurance sales. The owner shall notify the commissioner within 30 days after commencing insurance sales at any additional locations in this state.

(c) An owner shall file the following with the commissioner:

(1) an agreement that the owner assumes all responsibility for the authorized actions of all unlicensed employees and agents who sell on behalf of the owner the insurance coverage described in this section; and

(2) an agreement that the owner and the owner's employees and agents are subject to the sections in chapter 72A and in Minnesota Rules, chapter 2790, regarding the marketing of the insurance coverage described in this section and the conduct of persons involved in the sale of the insurance coverage in the same manner as if they were licensed.

(d) An owner may offer or sell insurance only in connection with and incidental to the rental of space at a self-service storage facility as an individual policy issued to an individual or as a group policy and only with respect to personal property insurance that provides coverage to occupants at the self-service storage facility at which the insurance is transacted, for the loss of or damage to stored personal property that occurs at that facility.

(e) An owner shall not offer or sell insurance under this section unless:

(1) the owner provides to the occupant written notice that:

(i) summarizes the material terms of insurance coverage offered to occupants, including the identity of the insurer, premium amount, benefits, exclusions, and conditions;

(ii) discloses that the policies offered by the owner may provide a duplication of coverage already provided by an occupant's homeowner's insurance policy, renter's insurance policy, vehicle insurance policy, watercraft insurance policy, or other source of property insurance coverage and that no liability coverage is provided by the insurance coverage. This disclosure must be displayed prominently in 12-point type or capital letters and shall read as follows:

[Your renters' or homeowners' policy may provide the insurance you need. Check with your insurance agent to determine if your personal property stored at a location other than your home or business is covered.];

(iii) states that if insurance is required as a condition of rental, the requirement may be satisfied by the occupant purchasing the insurance described in this section or by presenting evidence of other applicable insurance coverage; and

(iv) describes the process for filing a claim;

(2) all costs related to the insurance are stated in writing;

(3) evidence of coverage in a form approved by the insurer is provided to every occupant who purchases the coverage; and

(4) the insurance is provided by an insurer authorized to transact the applicable kinds of insurance in this state.

(f) An employee or agent of an owner may act on behalf of and under the supervision of the owner in matters relating to the sale of insurance under this section. The conduct of an employee or agent of an owner acting within the scope of employment or agency is deemed the conduct of the owner for purposes of this section.

(g) Each owner shall provide a training program, which must be submitted to the commissioner for approval, that gives employees and agents of the owner basic instruction about the provisions of this section, including the kinds of insurance coverage described in this section.

(h) An owner shall not:

(1) offer or sell insurance except in connection with and incidental to the rental of space at a self-service storage facility; or

(2) advertise, represent, or otherwise portray itself or any of its employees or agents as licensed insurers or insurance producers.

(i) Nothing in this section prohibits:

(1) an insurer from paying and an owner from receiving a commission, service fee, or other valuable consideration dependent upon the sale of insurance; or

(2) an owner from paying and its employees or agents from receiving production payments or incentive payments if the payments are not dependent on the sale of insurance.

Subd. 3. Fees for services. (a) No person shall charge a fee for any services rendered in connection with the solicitation, negotiation, or servicing of any self-service storage insurance unless the requirements of paragraphs (b) and (c) are met.

(b) Before rendering the services, a written statement shall be provided to the prospective occupant disclosing:

(1) the services for which fees are charged;

(2) the amount of the fees;

(3) that the fees are charged in addition to premiums; and

(4) that premiums include a commission.

(c) The fees charged must be reasonable in relation to the services rendered.

History: 2015 c 34 s 1






Chapter 60L — INVESTMENTS OF INSURERS

Section 60L.01 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 60L.01 to 60L.15, the definitions in subdivisions 2 to 15 have the meanings given them.

Subd. 2. Admitted assets. "Admitted assets" means the assets as shown by an insurer's financial statement most recently required to be filed with the commissioner, or such other financial statement required to be filed with the commissioner as the context may require, but excluding assets allocated to separate accounts. For these purposes, assets must be valued according to valuation regulations prescribed by the National Association of Insurance Commissioners and procedures adopted by the National Association of Insurance Commissioners' Financial Condition Ex.4 Subcommittee if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. For purposes of any other investment limitation based on the amount of the admitted assets of a life insurer governed by sections 60L.01 to 60L.15, "admitted assets" has the meaning given under this subdivision.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Derivative instrument. "Derivative instrument" means an item appropriately reported in schedule DB, derivative instruments, or schedule DC, insurance futures and insurance futures options, of an insurer's statutory financial statement, or successor schedules, as provided under applicable annual statement instructions or statutory accounting guidelines.

Subd. 5. Derivative transaction. "Derivative transaction" means a transaction involving the use of one or more derivative instruments.

Subd. 6. Government sponsored enterprise. "Government sponsored enterprise" means a governmental agency, a corporation, limited liability company, association, partnership, joint stock company, joint venture, trust, or other entity or instrumentality organized under the laws of the United States to accomplish a public policy or other governmental purpose.

Subd. 7. Income generation. "Income generation" means a derivative transaction involving the writing of covered options, caps, or floors that is intended to generate income or enhance return.

Subd. 8. Insurer. "Insurer" means a domestic insurance company, including a fraternal benefit society.

Subd. 9. Lower grade investment. "Lower grade investment" means a rated credit instrument or debt-like preferred stock rated 4, 5, or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or any successor office.

Subd. 10. Medium grade investment. "Medium grade investment" means a rated credit instrument or debt-like preferred stock rated 3 by the Securities Valuation Office of the National Association of Insurance Commissioners or any successor office.

Subd. 11. Minimum asset requirement. "Minimum asset requirement" means: (1) in the case of an insurer other than a life insurer, the sum of an insurer's liabilities and its minimum financial security benchmark; and (2) in the case of a life insurer, the sum of the insurer's liabilities, other than the asset valuation reserve, voluntary investment reserves and liabilities on separate accounts, and its minimum financial security benchmark.

Subd. 12. Minimum financial security benchmark. "Minimum financial security benchmark" means the amount an insurer is required to have under section 60L.03.

Subd. 13. Nationally recognized statistical rating organization. "Nationally recognized statistical rating organization" means a rating organization so designated by the Securities and Exchange Commission of the United States and that has applied to, and whose status as a nationally recognized statistical rating organization has been confirmed by, the Securities Valuation Office of the National Association of Insurance Commissioners, or any other rating organization approved by the commissioner as a nationally recognized statistical rating organization for purposes of sections 60L.01 to 60L.15.

Subd. 13a. Replicated investment position. "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision.

Subd. 14. Replication transaction. "Replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under sections 60L.01 to 60L.15. A derivative transaction that is entered into as a hedging transaction is not considered a replication transaction.

Subd. 15. SVO listed mutual fund. "SVO listed mutual fund" means a money market mutual fund or short-term bond fund that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, and that has been determined by the Securities Valuation Office of the National Association of Insurance Commissioners to be eligible for special reserve and reporting treatment other than as common stock.

History: 1998 c 319 s 1; 2001 c 131 s 7,8



Section 60L.02 — REQUIREMENTS.

Subdivision 1. Life insurers. In order to be eligible to be governed by sections 60L.01 to 60L.15, a life insurer must meet the following requirements:

(a) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year:

(1) total admitted assets of at least $2,000,000,000;

(2) a total amount of capital plus surplus of at least $200,000,000; and

(3) a total amount of capital plus surplus plus asset valuation reserve of at least $250,000,000.

(b) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year, total adjusted capital equal to or greater than 200 percent of company action level risk-based capital, as defined in section 60A.60, subdivision 11. For purposes of this subdivision, "total adjusted capital" means total adjusted capital as defined in section 60A.60, subdivision 14, adjusted to deduct the value of capital notes and surplus notes as provided in the risk-based instructions as defined in section 60A.60, subdivision 10.

(c) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the mean of the ratio, calculated as of the end of each of the five immediately preceding calendar years, of total adjusted capital to company action level risk-based capital, as defined in section 60A.60, subdivision 11, must equal at least 2.0.

Subd. 2. Other insurers. In order to be eligible to be governed by sections 60L.01 to 60L.15, an insurer other than a life insurer must meet the following requirements:

(a) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year:

(1) total admitted assets of at least $2,000,000,000; and

(2) a total amount of capital plus surplus of at least $200,000,000.

(b) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year, total adjusted capital equal to or greater than company action level risk-based capital, as defined in section 60A.60, subdivision 11. For purposes of this subdivision, "total adjusted capital" means total adjusted capital as defined in section 60A.60, subdivision 14, adjusted to deduct the value of capital notes and surplus notes as provided in the risk-based instructions as defined in section 60A.60, subdivision 10.

(c) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the mean of the ratio, calculated as of the end of each of the five immediately preceding calendar years, of total adjusted capital to company action level risk-based capital, as defined in section 60A.60, subdivision 11, must equal at least 1.0.

(d) An insurer is considered to have met the requirements of this subdivision and subdivision 3 if the insurer participates in a 100 percent reinsurance pooling agreement which substantially affects the solvency and integrity of its reserves and cedes all of its direct and assumed business to the pool, and where the insurer with the largest share of pooled business subject to the agreement meets the requirements of this subdivision and subdivision 3.

Subd. 3. Additional requirements. (a) In order to be eligible to be governed by sections 60L.01 to 60L.15, the insurer must meet the requirements specified under this subdivision.

(b) The insurer shall:

(1) have been in continuous operation for a minimum of five years; and

(2) maintain a minimum claims-paying, financial strength, or equivalent rating from at least one nationally recognized statistical rating organization in one of the organization's three highest rating categories for the time period during which sections 60L.01 to 60L.15 apply to the insurer. For purposes of this subdivision, the rating must be based on a review of the insurer by the nationally recognized statistical rating organization with the cooperation of the insurer; must not depend on a guarantee or other credit enhancement from another entity; and must not be modified or otherwise qualified to show dependence of the rating on the performance or a contractual obligation of, or the insurer's affiliation with, another insurer.

(c) The insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer shall employ at least one individual as a professional investment manager for the insurer's investments whom the board of directors or trustees of the insurer finds is qualified on the basis of experience, education or training, competence, personal integrity, and who conducts professional investment management activities in accordance with the Code of Ethics and Standards of Professional Conduct of the Association for Investment Management and Research. For purposes of complying with this paragraph, an employee of an affiliate may only be used if they are responsible for managing the insurer's investments.

(d) The board of directors of the insurer must annually adopt a resolution finding that the insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer has employed a professional investment manager for the insurer's investments with sufficient expertise and has sufficient other resources to implement and monitor the insurer's investment policies and strategies.

(e) In the report required under section 60A.1291, subdivision 12, the insurer's independent auditor shall not have identified any significant deficiencies in the insurer's internal control structure related to investments during any of the five years immediately preceding the date on which sections 60L.01 to 60L.15 begin to apply to the insurer, and as long as sections 60L.01 to 60L.15 apply to the insurer.

Subd. 4. Resolutions. Before sections 60L.01 to 60L.15 apply to an insurer, the board of directors of the insurer must adopt the following resolutions:

(1) a resolution finding that the insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer has employed a professional investment manager for the insurer's investments with sufficient expertise and has sufficient other resources to implement and monitor the insurer's investment policies and strategies; and

(2) a resolution electing that sections 60L.01 to 60L.15 apply to the insurer.

Subd. 5. Commissioner review. Sections 60L.01 to 60L.15 do not govern an insurer unless the insurer has notified the commissioner in writing of its intention that sections 60L.01 to 60L.15 will govern the insurer at least 30 days before applying sections 60L.01 to 60L.15 to its investment policies, or a shorter period of time as the commissioner permits, and the commissioner has not disapproved the governing of the insurer by sections 60L.01 to 60L.15 within this period.

Subd. 6. Substitution of law. When sections 60L.01 to 60L.15 begin to govern an insurer, then, in the case of a life insurer, sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315; and, in the case of an insurer other than a life insurer, section 60A.11, do not apply to an insurer.

Subd. 7. Termination. (a) After sections 60L.01 to 60L.15 begin to govern an insurer, sections 60L.01 to 60L.15 apply to the insurer unless:

(1) the insurer has ceased to comply with the requirements of:

(i) subdivision 1, if the insurer is a life insurer;

(ii) subdivision 2, if the insurer is other than a life insurer; or

(iii) subdivision 3

and the insurer has failed to bring itself back into compliance with the requirements of the applicable subdivisions within 30 days of ceasing to comply; or

(2) the commissioner has issued an order under section 60L.14, subdivision 2, that sections 60L.01 to 60L.15 no longer govern the insurer, regardless of whether the insurer is contesting the order; or

(3) all of the following conditions have been met:

(i) the insurer's board of directors has adopted a resolution electing that sections 60L.01 to 60L.15 no longer apply to its investments and investment practices;

(ii) the insurer has notified the commissioner in writing of its intention that sections 60L.01 to 60L.15 no longer apply to the insurer's investments and investment practices; and

(iii) during the period ending 30 days after the receipt by the commissioner of the written notice, the commissioner has not issued an order under section 60L.14 prohibiting the insurer from ceasing to comply with sections 60L.01 to 60L.15.

(b) An insurer may not elect more than once in a 12-month period that sections 60L.01 to 60L.15 do not apply to the insurer's investments and investment practices.

(c) An investment which is held as an admitted asset by an insurer on the date on which sections 60L.01 to 60L.15 cease to govern the insurer and which qualified as an admitted asset immediately before the date remains qualified as an admitted asset of the insurer.

(d) If sufficient voting securities of the insurer or an affiliate are acquired to require a filing under section 60D.17, sections 60L.01 to 60L.15 cease to apply to the insurer 30 days following the completion of the acquisition of voting securities. If the board of directors of the insurer desires the insurer to continue to be governed by sections 60L.01 to 60L.15, it shall comply with the requirements of subdivision 4 and shall notify the commissioner as required under and subject to subdivision 5. If the notification is received within 30 days of the completion of the acquisition, the insurer is governed by sections 60L.01 to 60L.15 during the time period allowed for the commissioner's disapproval.

(e) When sections 60L.01 to 60L.15 cease to govern an insurer, then, in the case of a life insurer, sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315, and, in the case of an insurer other than a life insurer, section 60A.11, apply to the insurer.

Subd. 8. Conflict of laws. Sections 60L.01 to 60L.15 prevail over any other law, except section 60D.16, that authorizes an insurer to make a particular investment if the other law was enacted before August 1, 1998.

History: 1998 c 319 s 2; 1998 c 408 s 4,5; 2009 c 37 art 3 s 13



Section 60L.03 — MINIMUM FINANCIAL SECURITY BENCHMARK.

Subdivision 1. Amount. Except as otherwise provided in subdivisions 2 and 3, the amount of the minimum financial security benchmark for an insurer is the greater of:

(1) the authorized control level risk-based capital applicable to the insurer as defined under section 60A.60, subdivision 11, clause (3); or

(2) the minimum capital or minimum surplus required for maintenance of an insurer's certificate of authority.

Subd. 2. Authorization by order. The commissioner may, according to the controlling factors specified in subdivision 6, establish by order a minimum financial security benchmark to apply to a specific insurer provided it is not less than the amount determined under subdivision 1.

Subd. 3. Additional authorization. The commissioner may establish a minimum financial security benchmark that is a multiple of authorized control level risk-based capital to apply to any class of insurers provided the amount established is not less than the amount specified under subdivision 1.

Subd. 4. Surplus. The commissioner shall determine the amount of surplus that constitutes an insurer's minimum financial security benchmark as an amount that will provide reasonable security against contingencies affecting the insurer's financial position that are not fully covered by reserves or by reinsurance.

Subd. 5. Types of contingencies. The commissioner shall consider the risks of:

(1) increases in the frequency or severity of losses beyond the levels contemplated by the rates charged;

(2) increases in expenses beyond those contemplated by the rates charged;

(3) decreases in the value of or the return on invested assets below those planned on;

(4) changes in economic conditions that would make liquidity more important than contemplated and would force untimely sale of assets or prevent timely investments;

(5) currency devaluation to which the insurer may be subject; and

(6) any other contingencies the commissioner can identify that may affect the insurer's operations.

Subd. 6. Controlling factors. In making the determination under subdivision 4, the commissioner shall take into account the following factors:

(1) the most reliable information available as to the magnitude of the various risks under subdivision 5;

(2) the extent to which the risks specified under subdivision 5 are independent of each other or are related, and whether any dependency is direct or inverse;

(3) the insurer's recent history of profits or losses;

(4) the extent to which the insurer has provided protection against the contingencies in other ways than the establishment of surplus, including redundancy of premiums, adjustability of contracts under their terms, investment valuation reserves whether voluntary or mandatory, appropriate reinsurance, the use of conservative actuarial assumptions to provide a margin of security, reserve adjustments in recognition of previous rate inadequacies, contingency or catastrophe reserves, diversification of assets, and underwriting risks;

(5) independent judgments of the soundness of the insurer's operations, as evidenced by the ratings of reliable professional financial reporting services; and

(6) any other relevant factors.

History: 1998 c 319 s 3



Section 60L.04 — AUTHORIZED INVESTMENTS.

Subdivision 1. Authorization. Subject to the provisions of sections 60L.01 to 60L.15, an insurer may loan or invest its funds, and may buy, sell, hold title to, possess, occupy, pledge, convey, manage, protect, insure, and deal with its investments, property, and other assets to the same extent as any other corporation or other person under the laws of this state or the United States.

Subd. 2. Board of directors; duties. With respect to all of the insurer's investments, the board of directors of an insurer shall exercise the judgment and care, under the circumstances then prevailing, that persons of reasonable prudence, discretion, and intelligence exercise in the management of a like enterprise, not in regard to speculating but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Investments must be of sufficient value, liquidity, and diversity to ensure the insurer's ability to meet its outstanding obligations based on reasonable assumptions as to new business production for current lines of business. As part of its exercise of judgment and care, the board of directors shall take into account the prudence evaluation criteria specified under section 60L.05.

Subd. 3. Internal controls. The insurer shall establish and implement internal controls and procedures to ensure compliance with investment policies and procedures to ensure that:

(1) the insurer's investment staff and any consultants used are reputable and capable;

(2) a periodic evaluation and monitoring process occurs for assessing the effectiveness of investment policy and strategies;

(3) management's performance is assessed in meeting the stated objectives within the investment policy; and

(4) appropriate analyses are undertaken of the degree to which asset cash flows are adequate to meet liability cash flows under different economic environments. The analyses must be conducted at least annually and make specific reference to economic conditions.

Subd. 4. Compliance. Compliance with sections 60L.01 to 60L.15 is determined in light of the facts and circumstances existing at the time of the insurer's decision or action and not by hindsight.

History: 1998 c 319 s 4



Section 60L.05 — PRUDENCE EVALUATION CRITERIA.

The factors in clauses (1) to (12) shall be evaluated by the insurer and considered along with its business in determining whether an investment portfolio or investment policy is prudent. The commissioner shall consider the factors in clauses (1) to (12) before making a determination that an insurer's investment portfolio or investment policy is not prudent:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the fairness and reasonableness of the terms of an investment considering its probable risk and reward characteristics and relationship to the investment portfolio as a whole;

(5) the extent of the diversification of the insurer's investments among individual investments, classes of investments, industry concentrations, dates of maturity, and geographic areas;

(6) the quality and liquidity of investments in affiliates;

(7) the investment exposure to the following risks, quantified in a manner consistent with the insurer's acceptable risk level identified in section 60L.06, clause (8): liquidity; credit and default; systemic (market); interest rate; call, prepayment and extension; currency; and foreign sovereign;

(8) the amount of the insurer's assets, capital and surplus, premium writings, insurance in force, and other appropriate characteristics;

(9) the amount and adequacy of the insurer's reported liabilities;

(10) the relationship of the expected cash flows of the insurer's assets and liabilities, and the risk of adverse changes in the insurer's assets and liabilities;

(11) the adequacy of the insurer's capital and surplus to secure the risks and liabilities of the insurer; and

(12) any other factors relevant to whether an investment is prudent.

History: 1998 c 319 s 5



Section 60L.06 — INSURER INVESTMENT POLICY.

In acquiring, investing, exchanging, holding, selling, and managing investments, an insurer shall establish and follow a written investment policy that must be reviewed and approved by the insurer's board of directors at least annually. The content and format of an insurer's investment policy are at the insurer's discretion, but must include written guidelines appropriate to the insurer's business as to the following:

(1) the general investment policy of the insurer containing policies, procedures, and controls covering all aspects of the investing function;

(2) quantified goals and objectives regarding the composition of classes of investments, including maximum internal limits;

(3) periodic evaluation of the investment portfolio as to its risk and reward characteristics. This clause does not preclude an insurer from the use of modern portfolio theory to manage its investments. For purposes of this section, "modern portfolio theory" means the collection of models and applications that prescribe the maximization of expected returns for a given level of aggregate risk as the primary objective of investment portfolio management;

(4) professional standards for the individuals making day-to-day investment decisions to ensure that investments are managed in an ethical and capable manner;

(5) the types of investments to be made and those to be avoided, based on their risk and reward characteristics and the insurer's level of experience with the investments;

(6) the relationship of classes of investments to the insurer's insurance products and liabilities;

(7) the manner in which the insurer intends to implement section 60L.05; and

(8) the level of risk, based on quantitative measures, appropriate for the insurer given the level of capitalization and expertise available to the insurer.

History: 1998 c 319 s 6



Section 60L.07 — AUTHORIZED CLASSES OF INVESTMENTS.

The following classes of investments may be counted for the purposes specified in section 60L.11, whether they are made directly or as a participant in a partnership, joint venture, or limited liability company:

(1) cash in the direct possession of the insurer or on deposit with a financial institution regulated by any federal or state agency of the United States;

(2) bonds, debt-like preferred stock, and other evidences of indebtedness of governmental units in the United States or Canada, or the instrumentalities of the governmental units, or private business entities domiciled in the United States or Canada, including asset-backed securities and SVO listed mutual funds;

(3) loans secured by mortgages, trust deeds, or other security interests in real property located in the United States or Canada or secured by insurance against default issued by a government insurance corporation of the United States or Canada or by an insurer authorized to do business in this state;

(4) common stock or equity-like preferred stock or equity interests in any United States or Canadian business entity, or shares of mutual funds registered with the Securities and Exchange Commission of the United States under the Investment Company Act of 1940, other than SVO listed mutual funds;

(5) real property necessary for the convenient transaction of the insurer's business;

(6) real property and its fixtures, furniture, furnishings, and equipment in the United States or Canada, which produces or after suitable improvement can reasonably be expected to produce substantial income;

(7) loans, securities, or other investments of the types described in clauses (1) to (6) in countries other than the United States and Canada;

(8) bonds or other evidences of indebtedness of international development organizations of which the United States is a member;

(9) loans upon the security of the insurer's own policies in amounts that are adequately secured by the policies and that in no case exceed the surrender values of the policies;

(10) tangible personal property under contract of sale or lease under which contractual payments may reasonably be expected to return the principal of and provide earnings on the investment within its anticipated useful life;

(11) other investments authorized by the commissioner; and

(12) investments not otherwise permitted by this section, and not specifically prohibited by other law, to the extent of not more than five percent of the first $500,000,000 of the insurer's admitted assets plus ten percent of the insurer's admitted assets exceeding $500,000,000.

History: 1998 c 319 s 7



Section 60L.08 — LIMITATIONS GENERALLY APPLICABLE.

Subdivision 1. Class limitations. For the purposes of section 60L.11, the following limitations on classes of investments apply:

(a) For investments authorized under section 60L.07, clause (2), and investments authorized under section 60L.07, clause (7), that are of the types described in section 60L.07, clause (2), the following restrictions apply:

(1) the aggregate amount of medium and lower grade investments may not exceed 20 percent of the insurer's admitted assets;

(2) the aggregate amount of lower grade investments may not exceed ten percent of the insurer's admitted assets;

(3) the aggregate amount of investments rated 5 or 6 by the SVO may not exceed five percent of the insurer's admitted assets;

(4) the aggregate amount of investments rated 6 by the SVO may not exceed one percent of the insurer's admitted assets; or

(5) the aggregate amount of medium and lower grade investments that receive as cash income less than the equivalent yield for United States Treasury issues with a comparative average life, may not exceed one percent of the insurer's admitted assets.

(b) Investments authorized under section 60L.07, clause (3), may not exceed 45 percent of admitted assets in the case of life insurers and 25 percent of admitted assets in the case of insurers other than life insurers.

(c) Investments authorized under section 60L.07, clause (4), other than subsidiaries of the types authorized under section 60A.11, subdivision 18, paragraph (a), clause (4); 60D.16; or 61A.281, may not exceed 20 percent of admitted assets in the case of life insurers and 25 percent of admitted assets in the case of insurers other than life insurers.

(d) Investments authorized under section 60L.07, clause (5), may not exceed ten percent of admitted assets.

(e) Investments authorized under section 60L.07, clause (6), may not exceed 20 percent of admitted assets in the case of life insurers, and ten percent of admitted assets in the case of insurers other than life insurers.

(f) Investments authorized under section 60L.07, clause (7), may not exceed 20 percent of admitted assets.

(g) Investments authorized under section 60L.07, clause (8), may not exceed two percent of admitted assets.

(h) Investments authorized under section 60L.07, clause (10), may not exceed two percent of admitted assets.

Subd. 2. Individual limitations. For purposes of determining compliance with section 60L.11, securities of a single issuer and its affiliates, other than the government of the United States and subsidiaries authorized under section 60A.11, subdivision 18, paragraph (a), clause (4); 60D.16; or 61A.281, may not exceed three percent of admitted assets in the case of life insurers, and five percent in the case of insurers other than life insurers. For purposes of this subdivision, in the case of asset-backed securities issued, assumed, insured, or guaranteed by a government-sponsored enterprise and secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity, the issuer is considered to be the asset or pool of assets.

Subd. 3. Investment subsidiaries. For purposes of determining compliance with this section, the admitted portion of assets of subsidiaries under section 60A.11, subdivision 18, paragraph (a) clause (4); 60D.16, subdivision 2, paragraph (b); or 61A.281, subdivision 5, are considered to be owned directly by the insurer and any other investors in proportion to the market value, or if there is no market, the reasonable value, of their interest in the subsidiaries.

Subd. 4. Effect of quantity limitations. To the extent that investments exceed the limitations specified under subdivisions 1 and 2, the excess may be assigned to the investment class authorized in section 60L.07, clause (12), until that limit is exhausted.

Subd. 5. Mutual funds, pooled investment vehicles, and other investment companies. If the commissioner considers it desirable in order to get a proper evaluation of the investment portfolio of an insurer, the commissioner may require that investments in mutual funds, pooled investment vehicles, or other investment companies be treated for purposes of sections 60L.01 to 60L.15, as if the investor owned directly its proportional share of the assets owned by the mutual fund, pooled investment vehicle, or investment company.

Subd. 6. Investment limitation computation. Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus must relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the commissioner.

Subd. 7. Replication transactions. (a) An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments contained in this section. So long as the insurer so complies with the limitations on investments contained in this section, then the insurer may count a replication transaction and any related investment of the insurer for the purposes specified in section 60L.11, to the extent the insurer has appropriately assigned the transaction or other investment to an investment class authorized in section 60L.07. An insurer shall not otherwise count replicated investment positions for the purposes specified in section 60L.11.

(b) If an investment position of the insurer includes a replicated investment position and exceeds an applicable limitation contained in this section, then the insurer may allocate part or all of the replicated investment position as follows for the purposes of calculating compliance with the limitations on investments and other requirements contained in sections 60L.01 to 60L.15: to the extent an insurer owns assets in excess of its minimum asset requirement, the insurer may deem a replicated investment position to be among such excess assets, but only to the extent that the replicated investment position does not cause the total positions represented by such excess assets to be greater than the total positions represented by such excess assets as would be permitted in the absence of the replicated investment position.

History: 1998 c 319 s 8; 1999 c 86 art 1 s 15; 2001 c 131 s 9



Section 60L.09 — PROTECTION AGAINST CURRENCY FLUCTUATIONS.

An insurer doing business that requires it to make payments in different currencies shall have investments in securities in each of these currencies in an amount that independently of all other investments meets the requirements of sections 60L.01 to 60L.15 as applied separately to the insurer's obligations in each currency. The commissioner may by order exempt an insurer, or a class of insurers, from this requirement if the obligations in other currencies are small enough that no significant problem for financial solidity would be created by substantial fluctuations in relative currency values.

History: 1998 c 319 s 9



Section 60L.10 — PROHIBITED INVESTMENTS.

Subdivision 1. Prohibitions. An insurer may not invest in investments that are prohibited for an insurer by law. The use of a derivative instrument for any purposes other than hedging, income generation, or replication is prohibited.

Subd. 2. Disposal of prohibited asset. A reasonable time, not to exceed five years, must be allowed for disposal of a prohibited investment in hardship cases if the investment is demonstrated by the insurer to have been legal when made, or the result of a mistake made in good faith, or if the commissioner determines that the sale of the asset would be contrary to the interests of insureds, creditors, or the general public.

History: 1998 c 319 s 10; 2001 c 131 s 10



Section 60L.11 — EFFECT OF INVESTMENT RESTRICTIONS.

Subdivision 1. Invested assets. Invested assets may be counted toward satisfaction of the minimum asset requirement only so far as they are invested in compliance with sections 60L.01 to 60L.15 and orders issued by the commissioner. Assets other than invested assets may be counted toward satisfaction of the minimum asset requirement at admitted annual statement value.

Subd. 2. Admitted asset. An investment which is held as an admitted asset by an insurer on the date on which sections 60L.01 to 60L.15 begin to govern the insurer and which qualified as an admitted asset immediately before this date remain qualified as an admitted asset under sections 60L.01 to 60L.15.

Subd. 3. Acquired assets. Assets acquired in the bona fide enforcement of creditors' rights or in bona fide workouts or settlements of disputed claims may be counted for the purposes of subdivision 1 for five years after acquisition if real property and three years if not real property, even if they could not otherwise be counted under sections 60L.01 to 60L.15. The commissioner may allow reasonable extensions of these periods if replacement of the assets within the periods would not be possible without substantial loss.

Subd. 4. Liquidation and rehabilitation. If an insurer does not own, or is unable to apply toward compliance with sections 60L.01 to 60L.15, an amount of assets equal to its minimum asset requirement, the commissioner may consider it to be financially hazardous under section 60B.15; 60B.20; or 60G.20.

History: 1998 c 319 s 11



Section 60L.12 — REPORTS AND REPLIES.

Subdivision 1. Requirements. The commissioner may require any of the following from a person subject to regulation under sections 60L.01 to 60L.15:

(1) statements, reports, answers to questionnaires and other information, and evidence in whatever reasonable form the commissioner designates, and at reasonable intervals as the commissioner chooses;

(2) full explanation of the programming of any data storage or communication system in use; or

(3) that information from any books, records, electronic data processing systems, computers, or any other information storage system be made available to the commissioner at a reasonable time and in a reasonable manner.

Subd. 2. Forms. The commissioner may prescribe forms for the reports required under subdivision 1 and specify who shall execute or certify the reports. The forms for the reports required under subdivision 1 must be consistent, so far as practicable, with those prescribed by other jurisdictions.

Subd. 3. Accounting. The commissioner may prescribe reasonable minimum standards and techniques of accounting and data handling to ensure that timely and reliable information will exist and will be available to the commissioner.

Subd. 4. Prompt reply. Any officer, manager, or general agent of an insurer subject to sections 60L.01 to 60L.15, any person controlling or having a contract under which the person has a right to control the insurer, whether exclusively or otherwise, or a person with executive authority over or in charge of any segment of the insurer's affairs, shall reply promptly in writing or in other reasonably designated form, to a written inquiry from the commissioner requesting a reply.

Subd. 5. Verified communication. The commissioner may require that any communication made to the commissioner under this section be verified.

Subd. 6. No action for damages. A communication to the commissioner, or to an expert or consultant retained by the commissioner, required under sections 60L.01 to 60L.15, shall not subject the person making it to an action for damages for the communication in the absence of actual malice.

Subd. 7. Information. Notwithstanding subdivision 6, the commissioner may bring suit against any person providing information required under sections 60L.01 to 60L.15 that is not truthful and accurate.

History: 1998 c 319 s 12



Section 60L.13 — RETENTION OF EXPERTS.

The commissioner may retain at the insurer's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist in reviewing the insurer's investments. Persons so retained are under the direction and control of the commissioner and shall act in a purely advisory capacity.

History: 1998 c 319 s 13



Section 60L.14 — COMMISSIONER'S ORDERS.

Subdivision 1. Necessary changes. If the commissioner determines that an insurer's investment practices do not meet the requirements of sections 60L.01 to 60L.15, the commissioner may, after notification to the insurer of the commissioner's findings, order the insurer to make changes necessary to comply with the requirements of sections 60L.01 to 60L.15.

Subd. 2. Additional restrictions. If the commissioner determines that by reason of the financial condition, current investment practice, or current investment plan of an insurer, the interests of insureds, creditors, or the general public are or may be endangered, the commissioner may impose reasonable additional restrictions upon the admissibility or valuation of investments or may impose restrictions on the investment practices of an insurer, including prohibition, divestment, or requiring investments by insurers to be governed by section 60A.11 in the case of insurers other than life insurers, and sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315 in the case of life insurers.

Subd. 3. Additional assets. The commissioner may count toward satisfaction of the minimum asset requirement any assets in which an insurer is required to invest under the laws of a country other than the United States as a condition for doing business in that country if the commissioner finds that counting them does not endanger the interests of insureds, creditors, or the general public.

Subd. 4. Adjustments. If the commissioner is satisfied by evidence of the solidity of an insurer and the competence of management and its investment advisors, the commissioner, after a hearing, may by order adjust the class limitations under section 60L.08, for that insurer, to the extent that the commissioner is satisfied that the interests of insureds, creditors, and the public are sufficiently protected in other ways. Adjustments to the class limitations granted under section 60L.08, in aggregate, are limited to an amount equal to ten percent of the insurer's liabilities.

History: 1998 c 319 s 14



Section 60L.15 — ADMINISTRATIVE HEARINGS.

Subdivision 1. Authorization. An insurer aggrieved by an order or any other act or failure to act of the commissioner regarding compliance with sections 60L.01 to 60L.15, may request a hearing by following the procedures of chapter 14.

Subd. 2. Private hearing. The commissioner shall hold hearings under this section privately unless the insurer requests a public hearing, in which case the hearing is public.

History: 1998 c 319 s 15






Chapter 61 — LIFE INSURANCE



Chapter 61A — LIFE INSURANCE

Section 61A.01 — LIFE INSURANCE COMPANY DEFINED.

Every corporation or association, domestic or foreign, operating upon any plan involving payment of money or other thing of value to policy or certificate holders, or members, or families, or representatives of either, conditioned upon the continuance or cessation of human life, or for the payment of endowments or annuities (except benevolent, fraternal, cooperative or secret societies of orders for the sole purpose of mutual welfare, protection and relief of their members and the payment of stipulated amounts, or the proceeds of assessments, to the families of deceased members), shall be deemed a life insurance company, and wherever used in this chapter, the terms "company," "life company," "corporation" or "association" shall be construed to mean life insurance company unless the context clearly indicates otherwise.

History: 1967 c 395 art 2 s 1



Section 61A.011 — INTEREST ON UNPAID BENEFITS.

Subdivision 1. General requirement. Notwithstanding any other provision of law, when any insurer, including a fraternal benefit society, admitted to transact life insurance in this state pays the proceeds of or payments under any policy of life insurance, individual or group, such insurer shall pay interest at a rate not less than the then current rate of interest on death proceeds left on deposit with the insurer, computed from the insured's death until the date of payment, on any such proceeds or payments payable to a beneficiary residing in this state, or to a beneficiary under a policy issued in this state, or to a beneficiary under a policy insuring a person resident in this state at the time of death. If the insurer has no established current rate of interest for death proceeds left on deposit with the insurer, then the rate of interest to be paid under this subdivision shall be the rate of interest charged by the insurer to policyholders for loans under the insurer's policies.

Subd. 2. Requirement for certain insurers. Notwithstanding the provisions of subdivision 1, if an insurer admitted to transact life insurance in this state does not pay within 60 days after receipt of due proof of death of the insured, the proceeds or payments under any policy of life insurance, individual or group, such insurer shall pay interest at an annual rate that is two percent more than the rate of interest provided for in subdivision 1. Such interest shall be computed from the date of the insured's death until the date of payment, on any such proceeds or payments payable to a beneficiary residing in this state, or to a beneficiary under a policy issued in this state or to a beneficiary under a policy insuring a person resident in this state at the time of death. Interest payments under this subdivision shall be in lieu of interest payments required under subdivision 1.

Subd. 3. Notice. In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to this section, the insurer shall enclose with the payment a notice stating that interest is being paid and specifying the rate of interest and the amount paid.

Subd. 4. Payment not required. This section shall not require the payment of interest in any case in which: (a) the beneficiary or policy owner elects in writing delivered to the insurer to receive the proceeds of, or payments under, the policy by any means other than a lump-sum payment thereof, provided that the effective date of the policy settlement option shall not be later than 60 days after the date of the insured's death; (b) the terms of the policy insure an indebtedness owed by the insured and the proceeds include postdeath interest on the indebtedness; or (c) the beneficiary resides in a jurisdiction which has a law requiring the payment of interest to beneficiaries residing in that jurisdiction.

Nothing in this subdivision shall be construed to preclude the payment of interest required under subdivisions 1 or 2 on any proceeds remaining after extinguishment of the insured's indebtedness.

Subd. 5. Application. This section shall apply only to deaths of insureds which occur on or after August 1, 1977.

Subd. 6. Definition. For the purposes of this section "to pay" means to issue a check for payment and "date of payment" means the date on which the insurer issues a check to transfer the amount in question to the beneficiaries or to deposit that amount:

(a) with the district court of this state in accordance with rule 67, Minnesota Rules of Civil Procedure for the district courts;

(b) with the courts of any foreign jurisdiction as authorized by the laws of that jurisdiction; or

(c) in a trust account in any bank or trust company operating under the laws of this state or in any foreign bank, provided that the insurer keeps records of the account and makes these records open to inspection by the commissioner of commerce.

Subd. 7. Accidental death benefits. Payments of accidental death benefits under an individual or group policy, whether payable in connection with a separate policy issued solely to provide that type of coverage or otherwise, are subject to this section. If the applicable rate of interest cannot be determined as provided in this section, the rate of interest for purposes of subdivision 1 is the rate provided in section 549.09, subdivision 1, paragraph (c).

Subd. 8. [Repealed, 1993 c 13 art 1 s 17]

History: 1977 c 353 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 330 s 4; 1992 c 520 s 1; 1992 c 564 art 1 s 29



Section 61A.02 — FORMS OF POLICY.

Subdivision 1. Prohibited. So-called coupon policies shall not be issued or delivered by any company to any residents of this state.

Subd. 2. Approval required. Except as otherwise authorized pursuant to subdivision 2a, no policy or certificate of life insurance or annuity contract, issued to an individual, group, or multiple employer trust, nor any rider of any kind or description which is made a part thereof shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, until the form of the same has been approved by the commissioner. In making a determination under this section, the commissioner may require the insurer to provide rates and advertising materials related to policies or contracts, certificates, or similar evidence of coverage issued or delivered in this state.

Subdivisions 1 to 5 apply to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. Subdivisions 1 to 5 do not apply to a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2.

Subd. 2a. Expedited procedure for life or annuity contracts; form and rate filing reviews. (a) An insurer may file a life or annuity contract, rates, or forms and all related riders of any kind or description with the commissioner for a review under this subdivision. Any review must be completed within 60 days of receipt of a completed filing. The cost of any actuarial review must be paid by the insurer submitting the filing under this subdivision.

(b) If a filing has been disapproved and is resubmitted, the cover letter must note the disapproval and any changes made since the earlier filing, with an explanation of why the new filing should be approved. Resubmission of disapproved forms should, where possible, be made within 90 days of disapproval.

(c) The filer may request a hearing within ten days of receiving a final disapproval. Within 20 days of the receipt of the request, the commissioner shall schedule a date for the hearing, which must occur within 30 days of the scheduling. At least ten days' written notice of the hearing must be given to all interested parties. All hearings must be conducted in accordance with chapter 14.

(d) The hearing officer may order a prehearing conference for the resolution or simplification of issues, to be held no less than three days before the scheduled date of a hearing.

(e) All actuaries used by the commissioner to review filings submitted by insurers pursuant to this subdivision, whether employed by the department or secured by contract, must be members of the American Academy of Actuaries. The commissioner may contract with actuaries to review filings submitted by insurers under this subdivision, and shall assess the applicant for the costs of this review. Payments received by the commissioner under this subdivision shall be deposited in the revolving fund established under section 60A.03.

(f) Except for the change in timing for the review of completed filings found in paragraph (a) and the expedited hearing procedures found in paragraph (c), nothing in this subdivision shall be construed as changing the statutory and regulatory standards for approval or disapproval of filings.

Subd. 3. Disapproval. (a) The commissioner shall, within 60 days after the filing of any form, disapprove the form:

(1) if the benefits provided are unreasonable in relation to the premium charged;

(2) if the safety and soundness of the company would be threatened by the offering of an excess rate of interest on the policy or contract;

(3) if it contains a provision or provisions which are unlawful, unfair, inequitable, misleading, or encourages misrepresentation of the policy; or

(4) if the form, or its provisions, is otherwise not in the public interest. It shall be unlawful for the company to issue any policy in the form so disapproved. If the commissioner does not within 60 days after the filing of any form, disapprove or otherwise object, the form shall be deemed approved.

(b) When an insurer or the Minnesota Comprehensive Health Association fails to respond to an objection or inquiry within 60 days, the filing is automatically disapproved. A resubmission is required if action by the Department of Commerce is subsequently requested. An additional filing fee is required for the resubmission.

(c) For purposes of paragraph (a), clause (2), an excess rate of interest is a rate of interest exceeding the rate of interest determined by subtracting three percentage points from Moody's corporate bond yield average as most recently available.

Subd. 4. Withdrawal of approval. The commissioner may at any time withdraw approval of any policy or form upon the grounds stated in subdivision 3. It is unlawful for the insurer to issue the form or use it in connection with any policy after the effective date of the withdrawal of approval.

Subd. 5. Hearing. Notification of disapproval or withdrawal of approval must be made to the insurer in writing, specifying the grounds for the disapproval. Upon written request made by the insurer, the commissioner shall grant a hearing within 30 days after receipt of the request. All hearings must be conducted in accordance with chapter 14. Following the hearing, the commissioner may affirm, reverse, or modify the previous determination made with respect to the subject policy or form.

Subd. 6. Filing by domestic insurers for purposes of complying with another state's filing requirements. A domestic insurer may file with the commissioner for informational purposes only a policy, certificate of insurance, or annuity contract that is not intended to be offered or sold within this state. This subdivision only applies to the filing in Minnesota of a policy, certificate of insurance, or annuity contract issued to an insured, certificate holder, or annuitant located outside of this state when the filing is for the express purpose of complying with the law of the state in which the insured, certificate holder, or annuitant resides. In no event may a policy, certificate of insurance, or annuity contract filed under this subdivision for out-of-state use be issued or delivered in Minnesota unless and until the policy, certificate of insurance, or annuity contract is approved under subdivision 2.

History: 1967 c 395 art 2 s 2; 1984 c 592 s 44; 1993 c 319 s 1,2; 1994 c 485 s 16; 1996 c 446 art 1 s 9,10; 2005 c 74 s 9,10; 2006 c 255 s 5



Section 61A.021 — SALE OF LIFE INSURANCE AND ANNUITY AS SINGLE POLICY PROHIBITED.

Subdivision 1. Sale as single policy prohibited. The sale of a life insurance product and an annuity as a single policy, whether in the form of a life insurance policy with an annuity rider or otherwise, is prohibited in this state. This subdivision does not prohibit the simultaneous sale of these products, but the sale must involve two separate and distinct policies.

Subd. 2. Tying prohibited. The tying of the sale of a life insurance product and an annuity is expressly prohibited. The sale of one policy cannot be conditioned upon the sale of a second policy. A violation of subdivision 1 is an unfair and deceptive trade practice under chapter 72A.

Subd. 3. Exemption. The commissioner may exempt by order such a product from this section if it is in the public interest.

Subd. 4. Implementation. This section applies to all sales where applications are completed on or after July 1, 1985.

History: 1Sp1985 c 10 s 56



Section 61A.03 — REQUIRED PROVISIONS; LIFE INSURANCE POLICIES.

Subdivision 1. Generally. No policy of life insurance may be issued in this state or by a life insurance company organized under the laws of this state unless it contains the following provisions:

(a) Premium. A provision that all premiums are payable in advance either at the home office of the company, or to an agent of the company, upon delivery of a receipt signed by one or more officers named in the policy and countersigned by the agent, but a policy may contain a provision that the policy itself is a receipt for the first premium;

(b) Grace period. A provision for a one month grace period for the payment of every premium after the first, during which the insurance will continue in force. The provision may subject the late payment to a finance charge and contain a stipulation that if the insured dies during the grace period, the overdue premium will be deducted in any settlement under the policy;

(c) Entire contract. A provision that the policy constitutes the entire contract between the parties and is incontestable after it has been in force during the lifetime of the insured for two years from its date, except for nonpayment of premiums and except for violations of the conditions of the policy relating to naval and military services in time of war; that at the option of the company, provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident, may be excepted; and that a special form of policy may be issued on the life of a person employed in an occupation classified by the company as extra hazardous or as leading to hazardous employment, which provides that service in certain designated occupations may reduce the company's liability under the policy to a certain designated amount not less than the full policy reserve;

(d) Representations and warranties. A provision that, in the absence of fraud, all statements made by the insured are representations and not warranties, and that no statement voids the policy unless it is contained in a written application and a copy of the application is endorsed upon or attached to the policy when issued;

(e) Misstatement of age. A provision that if the age of the insured is understated the amount payable under the policy will be the amount the premium would have purchased at the correct age;

(f) Dividends on participating policies. A provision that the policy will participate in the surplus of the company and that, beginning not later than the end of the third policy year, the company will annually determine and account for the portion of the divisible surplus accruing on the policy, and that the owner of the policy has the right, each year after the fifth, to have the current dividend arising from the participation paid in cash. If the policy provides other dividend options, it must specify which option is effective if the owner of the policy does not elect an option. The provision may condition any dividends payable during the first five years of the policy upon the payment of the next ensuing annual premium. This provision is not required in nonparticipating policies, in policies issued on under-average lives, or in insurance in exchange for lapsed or surrendered policies;

(g) Policy loans. A provision (1) that after three full years' premiums have been paid, the company at any time while the policy is in force, will advance, on proper assignment of the policy, and on the sole security thereof, at a specified rate of interest, not to exceed eight percent per annum, or at an adjustable rate of interest as otherwise provided for in this section, a sum equal to, or, at the option of the owner of the policy, less than the loan value thereof; (2) that the loan value is the cash surrender value thereof at the end of the current policy year; (3) that the loan, unless made to pay premiums, may be deferred for not more than six months after the application for it is made; (4) that the company will deduct from the loan value any existing indebtedness on the policy and any unpaid balance of the premium for current policy year, and may collect interest in advance on the loan to the end of the current policy year; (5) that the failure to repay an advance or to pay interest does not void the policy unless the total indebtedness thereon to the company equals or exceeds the loan value at the time of the failure, nor until one month after notice has been mailed by the company to the last known address of the insured and of the assignee of record at the home office of the company; and (6) that no condition other than those provided in this section will be exacted as a prerequisite to an advance. This provision is not required in term insurance;

(h) Reinstatement. A provision that if, in event of default in premium payments, the nonforfeiture value of the policy is applied to the purchase of other insurance, and if that insurance is in force and the original policy has not been surrendered to the company and canceled, the policy may be reinstated within three years after the default upon evidence of insurability satisfactory to the company and payment of arrears of premiums with interest;

(i) Payment of claims. A provision that, when a policy becomes a claim by the death of the insured, settlement will be made within two months after receipt of due proof of death;

(j) Settlement option. A table showing the amount of installments in which the policy may provide its proceeds may be payable;

(k) Description of policy. A title on the face and on the back of the policy briefly and correctly describing the policy in bold letters stating its general character, dividend periods, and other particulars, so that the holder will not be able to mistake the nature and scope of the contract;

(l) Form number. A form number in the lower left-hand corner of the first page of each form, including riders and endorsements.

Any of the foregoing provisions or portions thereof relating to premiums not applicable to single premium policies must not be incorporated therein.

Subd. 2. Interest rates on policy loans. (a) A life insurance policy which provides for policy loans must contain a provision concerning maximum policy loan interest rates as follows:

(1) a provision permitting a maximum interest rate of not more than eight percent per annum; or

(2) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by this subdivision.

(b) No life insurer may issue policies with a policy loan provision providing for an adjustable maximum interest rate under paragraph (a), clause (2), unless the insurer also makes available policies with a policy loan provision providing for a fixed rate of interest under paragraph (a), clause (1).

(c) The rate of interest charged on a policy loan made under paragraph (a), clause (2), may not exceed the higher of the following:

(1) the rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum; or

(2) the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Incorporated, or any successor thereto, for the calendar month ending two months before the date on which the rate is determined. If the monthly average is no longer published, the commissioner shall substitute a substantially similar average by rule.

(d) If the maximum rate of interest is determined pursuant to paragraph (a), clause (2), the policy must contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(e) The maximum rate referred to in paragraph (d) must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) The rate being charged may be increased whenever the increase as determined under paragraph (c) would increase that rate by one-half percent or more per annum; and

(2) The rate being charged must be reduced whenever the reduction as determined under paragraph (c) would decrease that rate by one-half percent or more per annum.

(f) The life insurer shall:

(1) notify the policyholder at the time a policy loan, other than a premium loan, is made, of the initial rate of interest on the loan, that the interest rate on the loan is adjustable and that the policyholder will be notified of any increase in the interest rate;

(2) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in clause (3);

(3) send reasonable advance notice of any increase in the rate to the policyholder with loans; and

(4) include in the notices required by this paragraph the substance of the pertinent provisions of paragraphs (a) and (d), a summary of the plan required by paragraph (h), and the effect of the policy loan on the policyholder's net cost of insurance per $1,000 of coverage based on that plan.

(g) The loan value of the policy must be determined in a manner consistent with section 61A.24 or 61A.245, but no policy may terminate as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(h) Prior to offering insurance policies with an adjustable policy loan interest rate or offering to add a provision for an adjustable policy loan interest rate to existing policyholders, the insurer shall file a written plan setting forth the manner in which policyholders will receive a reasonable benefit in the form of price reductions, increased amounts of insurance, or increased dividends from the increased earnings of the insurer resulting from the use of the adjustable rate and, if applicable, the effect of a policy loan on dividends and dividend rates. A summary of this plan must be made available upon request to each policyholder and must be provided to each applicant for a policy before the initial premium is received.

(i) The pertinent provisions of paragraphs (a) and (e) must be set forth in substance in the policies to which they apply.

(j) For the purposes of this subdivision:

(1) The rate of interest on policy loans permitted under this subdivision includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(3) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

Subd. 2a. Satisfaction of filing requirement. No life insurer subject to this section is required to file more than one policy with a policy loan provision providing for a fixed rate of interest.

Subd. 3. Applicability to policies. The provisions of subdivision 2 do not apply to any insurance policy issued before January 1, 1984, unless the insurer provides the policyholder with a summary of the plan required by subdivision 2, paragraph (h), and thereafter the policyholder agrees in writing to the applicability of those provisions. Upon election of policies providing adjustable policy loan interest rates, the cash surrender values of any policies subject to the provisions of this section shall be determined in accordance with section 61A.24 or 61A.245 at the time of the election. The provisions of subdivision 2 shall not apply to any insurance policy that the commissioner determines provides insufficient benefits to the policyholder to justify loan interest rates in excess of those provided in subdivision 1.

Subd. 4. Nonapplication of usury. Neither section 334.01 nor any other law of this state which regulates rates of interest applies to policy loans governed by this section.

Subd. 5. Rules. The commissioner may adopt rules pursuant to chapter 14 to further implement and administer the provisions of this section.

History: 1967 c 395 art 2 s 3; 1983 c 292 s 1; 1984 c 592 s 45; 1995 c 258 s 15



Section 61A.031 — SUICIDE PROVISIONS.

The sanity or insanity of a person shall not be a factor in determining whether a person committed suicide within the terms of an individual or group life insurance policy regulating the payment of benefits in the event of the insured's suicide. This section shall not be construed to alter present law but is intended to clarify present law.

History: 1981 c 286 s 1



Section 61A.04 — SPENDTHRIFT PROVISIONS.

In addition to the provisions now required by law to be in the standard form of life insurance policies issued or delivered in this state, there shall be, when such policy provides for the payment to the beneficiary the proceeds thereof, in either monthly, quarterly, semiannual or annual installments, to continue during the lifetime of the beneficiary, or for a stipulated number of years, whenever requested by the insured under the policy, the following provisions:

All rights of the beneficiary to commute, change time of payment or amount of installments, surrender for cash, borrow against or assign for any purpose, are hereby withdrawn and those parts of this policy giving the beneficiary such rights are hereby declared inoperative and void; it being the intent hereof that the beneficiary shall have no right under this contract except to receive the installments at such times and in such amounts as stated in this policy, and all the provisions of this policy in conflict herewith are hereby declared to be inoperative.

This provision may be attached to any policy in the form of a rider thereon, and, when so attached, shall become a part of and form a part of the contract of insurance, evidenced by the policy to all intents and purposes as if set forth at length therein.

History: 1967 c 395 art 2 s 4



Section 61A.05 — LIFE POLICIES TO CONTAIN ENTIRE CONTRACT.

Every policy of insurance issued or delivered within this state on or after the first day of January, 1908, by any life insurance corporation doing business within the state, shall contain the entire contract between the parties.

Every policy which contains a reference to the application, either as a part of the policy or as having any bearing thereon, shall have a copy of such application attached thereto or set out therein.

History: 1967 c 395 art 2 s 5



Section 61A.06 — AVIATION AND WAR RISK EXCLUSION PERMITTED.

Policies of life insurance may be delivered or issued for delivery in this state which limit the amount to be paid in the event of death occurring as a result of travel or flight in, or descent from or with, any kind of aircraft if the insured (1) is a pilot, officer or member of the crew of such aircraft, or is participating in aeronautic or aviation training during such flight, or (2) is in the military, naval or air forces of any country and is being transported in a military, naval or air force aircraft. Such amount shall not be less than the reserve on the policy plus any dividends standing to the credit of the policy and the reserve for any paid-up additions, less any indebtedness to the company on the policy. Such limitation may be made by a provision in the policy or by a rider made a part thereof provided, that no such limitation shall be effective unless and until the insured or applicant shall agree in writing thereto; and provided, further, that except in case of policies issued on the lives of persons who have received aeronautic or aviation training or whose occupation entails duty aboard aircraft in flight, such limitation shall apply only in event death occurs within five years after date of issue of the policy. This section shall not affect the validity of provisions which limit the amount to be paid in the event of death of the insured while in the military, naval or air forces of any country at war, or of provisions relative to benefits in the event of total and permanent disability, or of provisions which grant additional insurance specifically against death by accident. Policies issued by life insurance companies organized under the laws of this state for delivery in any other state, territory, district, or country may contain any provisions limiting the amount to be paid in the event of death which are permitted by the laws of such other state, territory, district, or country.

History: 1967 c 395 art 2 s 6



Section 61A.07 — PROHIBITED PROVISIONS.

No policy of life insurance shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, if it contains a provision:

(1) for forfeiture of the policy for failure to repay any loan on the policy or to pay interest on such loan while the total indebtedness on the policy is less than the loan value thereof; or for forfeiture for failure to repay any such loan or to pay interest thereon, unless such provision contain a stipulation that no such forfeiture shall occur until at least one month after notice shall have been mailed by the company to the last known address of the insured and of the assignee, if any, notice of whose address and contract of the assignment has been filed with the company, at its home office; or

(2) in a life policy or annuity contract, limiting the time within which any action at law or in equity may be commenced to less than five years after the cause of action shall accrue; or

(3) by which the policy shall purport to be issued or to take effect more than six months before the original application for the insurance was made; or

(4) for any mode of settlement at maturity of less value than the amount insured on the face of the policy plus any dividend additions, less any indebtedness to the company on the policy, and less any premium that may be deducted by the terms of the policy.

History: 1967 c 395 art 2 s 7; 1994 c 485 s 17



Section 61A.071 — APPLICATIONS.

No individual life insurance policy shall be issued or delivered in this state to a person age 65 or older unless a signed and completed copy of the application for insurance is left with the applicant at the time application is made. This requirement will not apply to life insurers who mail a copy of the signed, completed application to the applicant within 24 hours of receiving the application. However, where an individual life policy is marketed on a direct response basis, a copy of any application signed by the applicant shall be delivered to the insured along with, or as part of, the policy.

History: 1983 c 263 s 7; 1994 c 485 s 18; 1995 c 258 s 16



Section 61A.072 — ACCELERATED BENEFITS.

Subdivision 1. Definitions. (a) "Accelerated benefits" covered under this section are benefits payable under the life insurance contract:

(1) to a policyholder or certificate holder, during the lifetime of the insured, in the anticipation of death or upon the occurrence of a specified life-threatening or catastrophic condition as defined by the policy or rider;

(2) that reduce the death benefit otherwise payable under the life insurance contract; and

(3) that are payable upon the occurrence of a single qualifying event that results in the payment of a benefit amount fixed at the time of acceleration.

(b) "Qualifying event" means one or more of the following:

(1) a medical condition that would result in a drastically limited life span as specified in the contract;

(2) a medical condition that has required or requires extraordinary medical intervention, such as, but not limited to, major organ transplant or continuous artificial life support without which the insured would die;

(3) a condition that usually requires continuous confinement in an eligible institution as defined in the contract if the insured is expected to remain there for the rest of the insured's life;

(4) a medical condition that would, in the absence of extensive or extraordinary medical treatment, result in a drastically limited life span. Such conditions may include, but are not limited to, one or more of the following:

(i) coronary artery disease resulting in an acute infarction or requiring surgery;

(ii) permanent neurological deficit resulting from cerebral vascular accident;

(iii) end stage renal failure;

(iv) Acquired Immune Deficiency Syndrome; or

(v) other medical conditions that the commissioner shall approve for any particular filing; or

(5) other qualifying events that the commissioner approves for a particular filing.

Subd. 2. MS 2004 [Repealed, 2005 c 132 s 38]

Subd. 2. Type of product. Accelerated benefit riders and life insurance policies with accelerated benefit provisions are primarily mortality risks rather than morbidity risks. They are life insurance benefits subject to this chapter.

Subd. 3. MS 1994 [Repealed, 1995 c 258 s 67]

Subd. 3. Assignee or beneficiary. Before paying the accelerated benefit, the insurer is required to obtain from an assignee or irrevocable beneficiary a signed acknowledgment of concurrence for payout. If the insurer making the accelerated benefit is itself the assignee under the policy, no acknowledgment is required.

Subd. 4. Criteria for payment. (a) Contract payment options shall include the option to take the benefit as a lump sum. The benefit shall not be made available as an annuity contingent upon the life of the insured.

(b) No restrictions are permitted on the use of the proceeds.

(c) If any death benefit remains after payment of an accelerated benefit, the accidental death benefit provision, if any, in the policy or rider shall not be affected by the payment of the accelerated benefit.

Subd. 5. Disclosures. (a) The terminology "accelerated benefit" shall be included in the descriptive title. Products regulated under this section shall not be described or marketed as long-term care insurance or as providing long-term care benefits.

(b) A disclosure statement is required at the time of application for the policy or rider and at the time the accelerated benefit payment request is submitted that receipt of these accelerated benefits may be taxable and that assistance should be sought from a personal tax advisor. The disclosure statement shall be prominently displayed on the first page of the policy or rider and any other related documents.

(c)(1) A written disclosure including, but not necessarily limited to, a brief description of the accelerated benefit and definitions of the conditions or occurrences triggering payment of the benefits shall be given to the applicant. The description shall include an explanation of any effect of the payment of a benefit on the policy's cash value, accumulation account, death benefit, premium, policy loans, and policy liens.

(i) In the case of agent-solicited insurance, the agent shall provide the disclosure form to the applicant prior to or concurrently with the application. Acknowledgment of the disclosure shall be signed by the applicant and writing agent.

(ii) In the case of a solicitation by direct response methods, the insurer shall provide the disclosure form to the applicant at the time the policy is delivered, with a notice that a full premium refund shall be received if the policy is returned to the company within the free look period.

(iii) In the case of group insurance policies, the disclosure form shall be contained as part of the certificate of coverage or any related document furnished by the insurer for the certificate holder.

(2) If there is a premium or cost of insurance charge, the insurer shall give the applicant a generic illustration numerically demonstrating any effect of the payment of a benefit on the policy's cash value, accumulation account, death benefit, premium, policy loans, and policy liens.

(i) In the case of agent-solicited insurance, the agent shall provide the illustration to the applicant prior to or concurrently with the application.

(ii) In the case of a solicitation by direct response methods, the insurer shall provide the illustration to the applicant at the time the policy is delivered.

(iii) In the case of group insurance policies, the disclosure form shall be contained as part of the certificate of coverage or any related document furnished by the insurer for the certificate holder.

(3) Disclosure of premium charge.

(i) An insurer with financing options other than as described in subdivision 9, paragraph (a), clauses (2) and (3), shall disclose to the policy owner any premium or cost of insurance charge for the accelerated benefit. The insurer shall make a reasonable effort to assure that the certificate holder is aware of any additional premium or cost of insurance charge if the certificate holder is required to pay a charge.

(ii) An insurer shall furnish an actuarial demonstration to the state insurance department when filing the product disclosing the method of arriving at its cost for the accelerated benefit.

(4) The insurer shall disclose to the policy owner any administrative expense charge. The insurer shall make a reasonable effort to assure that the certificate holder is aware of any administrative expense charge if the certificate holder is required to pay the charge.

(d) When a policy owner or certificate holder requests an acceleration, the insurer shall send a statement to the policy owner or certificate holder and irrevocable beneficiary showing any effect that the payment of the accelerated benefit will have on the policy's cash value, accumulation account, death benefit, premium, policy loans, and policy liens. The statement shall disclose that receipt of accelerated benefit payments may adversely affect the recipient's eligibility for Medicaid or other government benefits or entitlements. In addition, receipt of an accelerated benefit payment may be taxable and assistance should be sought from a personal tax advisor. When a previous disclosure statement becomes invalid as a result of an acceleration of the death benefit, the insurer shall send a revised disclosure statement to the policy owner or certificate holder and irrevocable beneficiary. When the insurer agrees to accelerate death benefits, the insurer shall issue an amended schedule page to the policyholder or notify the certificate holder under a group policy to reflect any new reduced in-force face amount of the contract.

Subd. 6. Effective date of accelerated benefits. The accelerated benefit provision shall be effective for accidents on the effective date of the policy or rider. The accelerated benefit provision shall be effective for illness no more than 30 days following the effective date of the policy or rider.

Subd. 7. Waiver of premiums. The insurer may offer a waiver of premium for the accelerated benefit provision in the absence of a regular waiver of premium provision being in effect. At the time the benefit is claimed, the insurer shall explain any continuing premium requirement to keep the policy in force.

Subd. 8. Discrimination. An insurer shall not unfairly discriminate among insureds with differing qualifying events covered under the policy or among insureds with similar qualifying events covered under the policy. An insurer shall not apply further conditions on the payment of the accelerated benefits other than those conditions specified in the policy or rider.

Subd. 9. Actuarial standards. (a) The issuer may use the following financing options:

(1) requiring a premium charge or cost of insurance charge for the accelerated benefit. This charge shall be based on sound actuarial principles. In the case of group insurance, the additional cost may also be reflected in the experience rating;

(2) paying a present value of the face amount. The calculation shall be based on any applicable actuarial discount appropriate to the policy design. The interest rate or interest rate methodology used in the calculation shall be based on sound actuarial principles and disclosed in the contract or actuarial memorandum. The maximum interest rate used shall be no greater than the greater of:

(i) current yield on 90-day treasury bills; or

(ii) current maximum statutory adjustable policy loan interest rate;

(3) accruing an interest charge on the amount of the accelerated benefits. The interest rate or interest rate methodology used in the calculation shall be based on sound actuarial principles and disclosed in the contract or actuarial memorandum. The maximum interest rate shall be no greater than the greater of:

(i) current yield on 90-day treasury bills; or

(ii) current maximum statutory adjustable policy loan interest rate.

The interest rate accrued on the portion of the lien that is equal in amount to the cash value of the contract at the time of the benefit acceleration shall be no more than the policy loan interest rate stated in the contract.

(b)(1) Except as provided in clause (2), when an accelerated benefit is payable, there shall be no more than a pro rata reduction in the cash value based on the percentage of death benefits accelerated to produce the accelerated benefit payment.

(2) Alternatively, the payment of accelerated benefits, any administrative expense charges, any future premiums, and any accrued interest can be considered a lien against the death benefit of the policy or rider and the access to the cash value may be restricted to any excess of the cash value over the sum of any other outstanding loans and the lien. Future access to additional policy loans could also be limited to any excess of the cash value over the sum of the lien and any other outstanding policy loans.

(c) When payment of an accelerated benefit results in a pro rata reduction in the cash value, the payment may not be applied toward repaying an amount greater than a pro rata portion of any outstanding policy loans.

Subd. 10. Actuarial disclosure and reserves. (a) A qualified actuary should describe the accelerated benefits, the risks, the expected costs, and the calculation of statutory reserves in an actuarial memorandum accompanying each state filing. The insurer shall maintain in its files descriptions of the bases and procedures used to calculate benefits payable under these provisions. These descriptions shall be made available for examination by the commissioner upon request.

(b)(1) When benefits are provided through the acceleration of benefits under group or individual life policies or riders to such policies, policy reserves shall be determined in accordance with the Standard Valuation Law. All valuation assumptions used in constructing the reserves shall be determined as appropriate for statutory valuation purposes by a member in good standing of the American Academy of Actuaries. Mortality tables and interest currently recognized for life insurance reserves by the National Association of Insurance Commissioners (NAIC) may be used as well as appropriate assumptions for the other provisions incorporated in the policy form. The actuary shall follow both actuarial standards and certification for good and sufficient reserves. Reserves in the aggregate should be sufficient to cover:

(i) policies upon which no claim has yet arisen; and

(ii) policies upon which an accelerated claim has arisen.

(2) For policies and certificates that provide actuarially equivalent benefits, no additional reserves need to be established.

(3) Policy liens and policy loans, including accrued interest, represent assets of the company for statutory reporting purposes. For a policy on which the policy lien exceeds the policy's statutory reserve liability, the excess shall be held as a nonadmitted asset.

Subd. 11. Filing requirement. The filing and prior approval of forms containing an accelerated benefit is required.

History: 1989 c 125 s 3; 1990 c 507 s 1,2; 1996 c 446 art 1 s 11; 1997 c 71 art 2 s 1,2; 2001 c 215 s 8; 1Sp2003 c 14 art 2 s 1; 2007 c 104 s 2



Section 61A.08 — EXCEPTIONS.

Sections 61A.02, 61A.03, 61A.07, 61A.23, and 61A.25 shall not, except as expressly provided in this chapter, apply to industrial or group term policies, or to corporations or associations operating on the assessment or fraternal plan, but every contract issued prior to the operative date specified in section 61A.245 containing a provision for a deferred annuity on the life of the insured only, unless paid for by a single premium, shall provide that, in event of the nonpayment of any premium after three full years' premium shall have been paid, the annuity shall automatically become converted into a paid-up annuity for that proportion of the original annuity as the number of completed years' premiums paid bears to the total number of premiums required under the contract.

History: 1967 c 395 art 2 s 8; 1978 c 662 s 1; 1994 c 485 s 20



Section 61A.09 — GROUP LIFE INSURANCE.

Subdivision 1. Filing requirement. No group life insurance policy or group annuity shall be issued for delivery in this state until the form thereof and the form of any certificates issued thereunder have been filed in accordance with and subject to the provisions of section 61A.02. Each person insured under such a group life insurance policy (excepting policies which insure the lives of debtors of a creditor or vendor to secure payment of indebtedness) shall be furnished a certificate of insurance issued by the insurer and containing the following:

(a) name and location of the insurance company;

(b) a statement as to the insurance protection to which the certificate holder is entitled, including any changes in such protection depending on the age of the person whose life is insured;

(c) any and all provisions regarding the termination or reduction of the certificate holder's insurance protection;

(d) a statement that the master group policy may be examined at a reasonably accessible place;

(e) the maximum rate of contribution to be paid by the certificate holder;

(f) beneficiary and method required to change such beneficiary;

(g) a statement that alternative methods for the payment of group life policy proceeds of $15,000 or more must be offered to beneficiaries in lieu of a lump-sum distribution, at their request. Alternative payment methods which must be offered at the request of the beneficiaries must include, but are not limited to, a life income option, an income option for fixed amounts or fixed time periods, and the option to select an interest-bearing account with the company with the right to select another option at a later date;

(h) in the case of a group term insurance policy if the policy provides that insurance of the certificate holder will terminate, in case of a policy issued to an employer, by reason of termination of the certificate holder's employment, or in case of a policy issued to an organization of which the certificate holder is a member, by reason of termination of membership, a provision to the effect that in case of termination of employment or membership, or in case of termination of the group policy, the certificate holder shall be entitled to have issued by the insurer, without evidence of insurability, upon application made to the insurer within 31 days after the termination, and upon payment of the premium applicable to the class of risk to which that person belongs and to the form and amount of the policy at that person's then attained age, a policy of life insurance only, in any one of the forms customarily issued by the insurer except term insurance, in an amount equal to the amount of the life insurance protection under such group insurance policy at the time of such termination; and shall contain a further provision to the effect that upon the death of the certificate holder during such 31-day period and before any such individual policy has become effective, the amount of insurance for which the certificate holder was entitled to make application shall be payable as a death benefit by the insurer.

This section applies to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. This section does not apply to a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2.

Subd. 2. Assignment of interests. Any or all of the interests of a certificate holder under any group life insurance policy (excepting policies which insure the lives of debtors of a creditor or vendor to secure payment of indebtedness) may be assigned by an assignment executed by the owner of such interest and delivered to the insurer if the provisions of the policy so permit or if both the insurer and the master policyholder agree to such assignment.

An assignment of interests of a certificate holder valid hereunder may transfer to the assignee any or all the rights, privileges, and incidents of ownership of the certificate holder in the group life insurance policy and group certificate thereunder, including, but not limited to the rights to designate beneficiaries and to have an individual policy issued in accordance with subdivision 1, clause (g).

Any assignment in accordance with this subdivision shall entitle the insurer to deal with the assignee in accordance with the terms of the assignment until the insurer has received at its home office written notice of a subsequent assignment made by such assignee; provided, however, that the insurer shall not be prejudiced by any payment made or action taken inconsistent with the terms of any assignment before the insurer has received and had reasonable time to act on written notice of such assignment.

This subdivision declares and codifies without modifying the existing right of assignment of interests of certificate holders under group life insurance policies by the persons owning such interests. An assignment otherwise valid shall not be invalid because it was made prior to the enactment of this subdivision.

Subd. 3. Mortgage loans; certain debtor groups. (a) Group life insurance policies may be issued to cover groups of not less than ten debtors of a creditor written under a master policy issued to a creditor to insure its debtors in connection with real estate mortgage loans, in an amount not to exceed the actual amount of their indebtedness plus an amount equal to two monthly payments or scheduled amount of their indebtedness, plus an amount equal to two monthly payments, whichever is greater. If the mortgage loan provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of indebtedness. Each application for group mortgage insurance offered prior to or at the time of loan closing shall contain a clear and conspicuous notice that the insurance is optional and is not a condition for obtaining the loan. Each person insured under a group insurance policy issued under this subdivision shall be furnished a certificate of insurance which conforms to the requirements of section 62B.06, subdivision 2, and which includes a conversion privilege permitting an insured debtor to convert, without evidence of insurability, to an individual policy of decreasing term insurance within 30 days of the date the insured debtor's group coverage is terminated for any reason other than the nonpayment of premiums. The initial amount of coverage under the individual policy shall be an amount equal to the amount of coverage terminated under the group policy and shall decrease over a term that corresponds with the scheduled term of the insured debtor's mortgage loan. The premium for the individual policy shall be the same premium the insured debtor was paying under the group policy.

(b) The commissioner may waive all or part of the requirements of this subdivision if:

(1) all the premiums under the group policy are paid by the group policyholder;

(2) the loans insured are first real estate residential mortgage loans owned or guaranteed by the group policyholder; and

(3) the group policy is in the best interests of insured debtors.

Subd. 4. Limits of group life insurance. Group life insurance offered to a resident of this state under a group life insurance policy issued to a group other than one described in section 60A.02, subdivision 28, shall be subject to the following requirements:

(1) no such group life insurance policy shall be delivered in this state unless the commissioner finds that:

(i) the issuance of the group policy is not contrary to the best interest of the public;

(ii) the issuance of the group policy would result in economies of acquisition or administration; and

(iii) the benefits are reasonable in relation to the premiums charged;

(2) no such group life insurance coverage may be offered in this state by an insurer under a policy issued in another state unless this state or another state having requirements substantially similar to those contained in clause (1) has made a determination that the requirements have been met;

(3) the premium for the policy must be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both; and

(4) an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

History: 1967 c 395 art 2 s 9; 1973 c 439 s 1; 1986 c 444; 1989 c 330 s 5; 1994 c 485 s 21; 1995 c 116 s 1; 1995 c 171 s 65; 1996 c 446 art 1 s 12; 1997 c 222 s 6; 2010 c 275 art 1 s 6



Section 61A.091 — EMPLOYEE GROUP LIFE INSURANCE PLANS.

Subdivision 1. Mandatory participation. No employer who makes available or otherwise sponsors a group life insurance plan that provides life insurance benefits to more than five employees of that employer, whether through insurance policies, self-insurance, or any combination of these arrangements, may require an employee to participate in the life insurance plan as a condition of employment, unless the employer pays the full cost of the plan. No employer may discharge any employee who pursuant to this section refuses to contribute to an employee group life insurance plan, nor shall the employer discriminate or otherwise retaliate against the employee who pursuant to this section refuses to contribute to an employee group life insurance plan. An employee may bring an action against an employer for recovery of any wages withheld in violation of this section. This remedy shall be in addition to any other remedy provided by law. For the purposes of this section, "employer" means any natural person, company, corporation, partnership, association or firm which employs any employee. "Employee" is an individual as defined by section 62E.02, subdivision 8. This section does not apply where a collectively bargained contract provides for mandatory participation in a group life insurance plan. This section does not apply to any insurance purchased or carried for the purpose of buying or selling any part of employer, its shares, its assets or its business. This section does not apply to any insurance purchased or carried by any pension, profit sharing or other retirement plan or trust.

Subd. 2. Continuation of waiver of premiums for those otherwise eligible following termination of insurance. All group life insurance policies covering employees of an employer containing a waiver of premium benefits upon total disability of the employee shall provide that termination of the master policy, for any reason whatsoever, will be without prejudice to the claim of any covered employee who is suffering from a disability, as defined in the group life policy waiver of premium section at the time of the termination. This subdivision may be superseded by a rule promulgated by the commissioner of commerce.

History: 1977 c 192 s 1; 1980 c 376 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 61A.092 — CONTINUATION OF COVERAGE FOR LIFE INSURANCE.

Subdivision 1. Continuation of coverage. Every group insurance policy issued or renewed within this state after August 1, 1987, providing coverage for life insurance benefits shall contain a provision that permits covered employees who are voluntarily or involuntarily terminated or laid off from their employment, if the policy remains in force for any active employee of the employer, to elect to continue the coverage for themselves and their dependents.

An employee is considered to be laid off from employment if there is a reduction in hours to the point where the employee is no longer eligible for coverage under the group life insurance policy. Termination does not include discharge for gross misconduct.

Subd. 2. Responsibility of employee. Every covered employee electing to continue coverage shall pay the employee's former employer, on a monthly basis, the cost of the continued coverage. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated employees with respect to whom neither termination nor layoff has occurred, without respect to whether such cost is paid by the employer or employee. The employee is eligible to continue the coverage until the employee obtains coverage under another group policy, or for a period of 18 months after the termination or layoff from employment, whichever is shorter.

Subd. 3. Notice of options. Upon termination of or layoff from employment of a covered employee, the employer shall inform the employee within 14 days after termination or layoff of:

(1) the employee's right to elect to continue the coverage;

(2) the amount the employee must pay monthly to the employer to retain the coverage;

(3) the manner in which and the office of the employer to which the payment to the employer must be made; and

(4) the time by which the payments to the employer must be made to retain coverage.

The employee has 60 days within which to elect coverage. The 60-day period shall begin to run on the date coverage would otherwise terminate or on the date upon which notice of the right to coverage is received, whichever is later.

If the covered employee or covered dependent dies during the 60-day election period and before the covered employee makes an election to continue or reject continuation, then the covered employee will be considered to have elected continuation of coverage. The beneficiary previously selected by the former employee or covered dependent would then be entitled to a death benefit equal to the amount of insurance that could have been continued less any unpaid premium owing as of the date of death.

Notice must be in writing and sent by first class mail to the employee's last known address which the employee has provided to the employer.

A notice in substantially the following form is sufficient: "As a terminated or laid off employee, the law authorizes you to maintain your group insurance benefits, in an amount equal to the amount of insurance in effect on the date you terminated or were laid off from employment, for a period of up to 18 months. To do so, you must notify your former employer within 60 days of your receipt of this notice that you intend to retain this coverage and must make a monthly payment of $............ at ............. by the ............. of each month."

Subd. 4. Responsibility of employer and insurer. If the employer fails to notify a covered employee of the options set forth in subdivision 3, or if after timely receipt of the monthly payment from a covered employee the employer fails to make the payment to the insurer, with the result that the employee's coverage is terminated, the employer is still liable for the employee's coverage to the same extent as the insurer would be if the coverage were still in effect.

Subd. 5. Conversion to individual policy. A group insurance policy that provides posttermination or layoff coverage as required by this section must also include a provision allowing a covered employee, surviving spouse, or dependent at the expiration of the posttermination or layoff coverage provided by subdivision 2 to obtain from the insurer offering the group policy, at the employee's, spouse's, or dependent's option and expense, without further evidence of insurability and without interruption of coverage, an individual policy of insurance contract providing the same or substantially similar benefits.

A policy providing reduced benefits at a reduced premium rate may be accepted by the employee, the spouse, or a dependent in lieu of the coverage otherwise required by this subdivision.

Subd. 6. Application. This section applies to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. This section does not apply to: (1) a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2; or (2) a group life insurance policy that contains a provision permitting the certificate holder, upon termination or layoff from employment, to retain the coverage provided under the employer's group policy or another group policy offered by the insurer by paying premiums directly to the insurer, provided that the employer shall give the employee notice of the employee's and each related certificate holder's right to continue the insurance by paying premiums directly to the insurer. The insurer may reserve the right to increase premium rates after the first 18 months of continued coverage provided for under clause (2). A related certificate holder is an insured spouse or dependent child of the employee. Upon termination of this group policy or at the option of the insured who has continued coverage under clause (2), each covered employee, spouse, and dependent child is entitled to have issued to them a life conversion policy as prescribed in section 61A.09, subdivision 1, paragraph (h).

History: 1987 c 337 s 42; 1989 c 330 s 6; 1994 c 485 s 22; 1995 c 258 s 17,18; 2000 c 483 s 10; 2002 c 307 art 2 s 1; 2002 c 330 s 7; 2006 c 255 s 6; 2007 c 104 s 3; 2010 c 384 s 14



Section 61A.093 — CERTIFICATE OF INSURANCE.

Subdivision 1. Coverage. A certificate of insurance or similar evidence of coverage issued to a Minnesota resident shall provide coverage for all benefits required to be covered in group policies in Minnesota by this chapter.

This subdivision supersedes any inconsistent provision of this chapter.

A policy of life insurance that is issued or delivered in this state and that covers a person residing in another state may provide coverage or contain provisions that are less favorable to that person than required by this chapter. Less favorable coverages or provisions must meet the requirements that the state in which the person resides would have required had the policy been issued or delivered in that state.

Subd. 2. Nonapplication. Subdivision 1 does not apply to certificates issued in regard to a master policy issued outside the state of Minnesota if all of the following are true:

(1) the policyholder or certificate holder exists primarily for purposes other than to obtain insurance;

(2) the policyholder or certificate holder is not a Minnesota corporation and does not have its principal office in Minnesota;

(3) the policy or certificate covers fewer than 25 persons who are residents of Minnesota and the Minnesota residents represent less than 25 percent of all covered persons; and

(4) on request of the commissioner, the issuer files with the commissioner a copy of the policy and a copy of each form of certificate.

Subd. 3. Relation to other law. Section 60A.08, subdivision 4, shall not be construed as requiring a certificate of insurance or similar evidence of insurance that meets the conditions of subdivision 2 to comply with this chapter.

History: 1994 c 485 s 23



Section 61A.10 — EXTENSION OF TIME FOR PAYMENT OF PREMIUMS.

Parties to any policy of life insurance now or hereafter issued shall have the right at any time to mutually agree, in writing, for an extension of time in which to pay a second or subsequent premium on the policy, upon condition that the failure to pay the amount agreed upon at the time agreed, shall lapse the policy as of the date mutually agreed upon in the writing; provided, no such agreement shall impair any right to extended or paid-up insurance which the insured may have under the policy, nor any right to have the premiums, any part thereof, or the amount payable for the extension charged against the policy under the terms of the policy. No such agreement need be attached to or made a part of the insurance policy so affected.

History: 1967 c 395 art 2 s 10



Section 61A.11 — MISSTATEMENT, WHEN NOT TO INVALIDATE POLICY.

In any claim upon a policy issued in this state without previous medical examination, or without the knowledge or consent of the insured, or, in case of a minor, without the consent of a parent, guardian, or other person having legal custody, the statements made in the application as to the age, physical condition, and family history of the insured shall be valid and binding upon the company, unless willfully false or intentionally misleading.

History: 1967 c 395 art 2 s 11; 1986 c 444



Section 61A.12 — BENEFICIARIES.

Subdivision 1. Proceeds of life policy or annuity, who entitled to. When any insurance is effected in favor of another, the beneficiary shall be entitled to its proceeds against the creditors and representatives of the person effecting the same. All premiums paid for insurance in fraud of creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy, if the company be specifically notified thereof, in writing, before payment.

Subd. 2. Exemption in favor of family. Every policy made payable to, or for the benefit of, the spouse of the insured, or after its issue assigned to or in trust for a spouse, shall inure to that person's separate use and that of the children of the insured or the insured's spouse, subject to the provisions of this section.

Subd. 3. [Repealed, 1973 c 725 s 91]

Subd. 4. Change of beneficiary. The person applying for and procuring a policy may change the beneficiary or beneficiaries, if the consent of the beneficiary or beneficiaries named in the policy is obtained, or if a power so to do is reserved in the contract of insurance or in case of the death of the beneficiary, or in the case of the dissolution of a marriage between the insured and the beneficiary subject to any limitations on the power to change beneficiaries imposed as a condition of the dissolution.

Subd. 5. Substitution. When a creditor requires credit life insurance, credit accident and health insurance, or both, as additional security for an indebtedness, the debtor shall be given the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or procuring and furnishing the required coverage through any insurer authorized to transact insurance business in this state. If this subdivision is applicable, the debtor shall be informed by the creditor of the right to provide alternative coverage before the transaction is completed.

History: 1967 c 395 art 2 s 12; 1976 c 121 s 1,2; 1977 c 382 s 5; 1986 c 444; 1994 c 485 s 24



Section 61A.13 — DEFINITIONS.

Subdivision 1. Contract on a variable basis. When used in sections 61A.13 to 61A.21, "contract on a variable basis" means any contract on either a group or an individual basis issued by a life insurance company providing for the dollar amount of benefits or other contractual payments or values thereunder to vary so as to reflect investment results of a separate account in which amounts have been placed in connection with any such contracts. Such contracts may also provide benefits or values incidental thereto payable in fixed or variable dollar amounts, or both.

Subd. 2. [Repealed, 1969 c 752 s 18]

History: 1967 c 395 art 2 s 13; 1969 c 752 s 1; 1973 c 480 s 1



Section 61A.14 — COMPANIES ENTITLED TO ISSUE CONTRACTS; ACCOUNTS; INVESTMENTS.

Subdivision 1. Separate accounts. Any domestic life insurance company may, by or pursuant to resolution of its governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of sections 61A.13 to 61A.21.

Subd. 2. Allocations to account. Except as may be otherwise specifically provided by the contract concerned, all amounts received by a life insurance company in connection with any contract on a variable basis shall be allocated to the appropriate separate account. The income, if any, and gains or losses, realized or unrealized on each such account may be credited to or charged against the amount allocated to such account in accordance with such contract, without regard to the other income, gains, or losses of the company.

Subd. 3. Investments. Except as hereinafter provided, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies; provided, that to the extent that the company's reserve liability with regard to (a) benefits guaranteed as to amount and duration, and (b) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the commissioner may otherwise approve, invested in accordance with the laws of this state governing the investments of life insurance companies and shall be segregated from the other assets in the separate account.

Subd. 4. Other investments. For purposes of determining whether the capital, surplus and other funds of a domestic life insurance company, other than assets held in a separate account pursuant to this section, are invested in accordance with sections 61A.28 to 61A.31, and 60L.01 to 60L.15, assets held by the company in a separate account in accordance with this section shall be disregarded.

Subd. 5. Account ownership. The assets held in a separate account pursuant to this section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts or as required pursuant to the Federal Investment Company Act of 1940 that portion of the assets of any such separate account equal to reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct, but shall be held and applied exclusively for the benefit of the holders of those contracts on a variable basis for which the separate account has been established, provided, however, that the assets shall always be at least equal to the reserves and other contract liabilities with respect to such account.

Subd. 6. Compliance with laws. To the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account.

Subd. 7. Valuation of assets. Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided, that unless otherwise approved by the commissioner, a portion of the assets of such separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in clauses (a) and (b) of subdivision 3, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

Subd. 8. Transfer of assets. No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, (a) in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the contractual obligations of the company with respect to the separate account to which the transfer is made, or (b) in case of a transfer from a separate account, such transfer would not cause the remaining assets of the account to become less than the reserves and other contract liabilities with respect to such separate account. Such transfer, whether into or from a separate account, shall be made by a transfer of cash, or by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in the commissioner's opinion, such transfers would not be inequitable. Where a company transfers assets into a separate account for the purpose of establishing such account, such transfer shall be in the form of cash and, except as the commissioner may otherwise approve, shall be made only from its surplus, provided that not more than five percent of its surplus may be so invested in such accounts.

Subd. 9. Life insurance companies. A domestic life insurance company having a separate account or accounts pursuant to this section in connection with variable contracts or other separate account products may indemnify a person who is serving or has served as a member of the managing committee of that separate account, and may purchase and maintain insurance for that purpose, in accordance with section 302A.521.

History: 1967 c 395 art 2 s 14; 1969 c 7 s 21-23; 1969 c 752 s 2-8; 1973 c 480 s 2; 1986 c 444; 1998 c 319 s 16; 2005 c 69 art 2 s 10



Section 61A.15 — CONTRACT PROVISIONS.

Subdivision 1. Variable annuity. All annuity contracts on a variable basis issued in this state shall stipulate the expense, mortality, and investment-increment factors to be used in computing (1) in the case of individual contracts, the dollar amount of variable benefits or other contractual payments or values, and (2) in the case of group contracts, the dollar amount payable with respect to a unit of variable benefits purchased thereunder. All such contracts shall guarantee that expenses shall not affect such dollar amounts adversely. In computing the dollar amount of variable benefits or other contractual payments or values under an individual contract on a variable basis, (a) the annual net investment increment assumption shall not exceed five percent, except with the approval of the commissioner, and (b) to the extent that the level of benefits may be affected by mortality results, the mortality factor shall be determined from the Annuity Mortality Table for 1949, Ultimate, or any modification of that table not having a higher mortality rate at any age, or, if approved by the commissioner, from another table. The term "expense," as used in this section, may exclude some or all taxes as stipulated in the contracts and may also exclude any investment management fee which is subject to change with the approval by vote of the holders of such contracts.

Subd. 2. Variable life insurance. Any life insurance contract on a variable basis delivered or issued for delivery in this state shall stipulate the investment increment factor to be used in computing the dollar amount of variable benefits or other variable contractual payments or values thereunder and shall guarantee that expense and mortality results shall not adversely affect such dollar amounts.

History: 1967 c 395 art 2 s 15; 1969 c 752 s 9; 1973 c 480 s 3



Section 61A.16 — CONTRACT PROVISIONS.

Any contract on a variable basis providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of such variable benefits. Any such contract, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state the manner in which such dollar amounts will vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

History: 1967 c 395 art 2 s 16; 1969 c 752 s 10



Section 61A.17 — FILING OF CONTRACTS.

No contract on a variable basis shall be issued in this state until a copy of the form thereof (and, in the case of a group contract, the form of any certificate evidencing variable benefits issued pursuant thereto) and any form of application for such contract shall have been filed with the commissioner. No life insurance contract on a variable basis shall be filed for issuance in Minnesota or issued in Minnesota before the commissioner has promulgated rules under section 61A.20 regarding life insurance contracts on a variable basis.

History: 1967 c 395 art 2 s 17; 1969 c 752 s 11; 1973 c 480 s 7; 1974 c 203 s 1; 1985 c 248 s 70



Section 61A.18 — DISAPPROVAL OF CONTRACTS.

The commissioner shall have the power at any time to disapprove any contract form, application, or certificate (1) if it does not comply with the provisions of sections 61A.13 to 61A.21; or (2) if it contains provisions which are unjust, unfair, inequitable, ambiguous, or misleading. After the commissioner shall have notified a company of disapproval, it shall be unlawful for that company to issue or use the contract, application or certificate in the form so disapproved.

History: 1967 c 395 art 2 s 18; 1969 c 752 s 12; 1986 c 444



Section 61A.19 — COMPANY REQUIREMENTS.

No company shall deliver or issue for delivery within this state contracts on a variable basis unless it is licensed or organized to do a life insurance or annuity business in this state, and the commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the commissioner shall consider among other things:

(a) the history and financial condition of the company;

(b) the character, responsibility and fitness of the officers and directors of the company; and

(c) the law and regulation under which the company is authorized in the state of domicile to issue such contracts. The state of entry of an alien company shall be deemed to be state of domicile for this purpose.

History: 1967 c 395 art 2 s 19; 1969 c 752 s 13; 1973 c 480 s 4; 1995 c 214 s 14



Section 61A.20 — RULES.

Notwithstanding any other provision of law, the commissioner shall have sole and exclusive authority to regulate the issuance and sale of contracts on a variable basis and to provide for licensing of persons selling such contracts, and to issue such reasonable rules as may be appropriate to carry out the purposes and provisions of sections 61A.13 to 61A.21.

History: 1967 c 395 art 2 s 20; 1969 c 7 s 24; 1969 c 752 s 14; 1985 c 248 s 70



Section 61A.21 — APPLICATION OF OTHER LAWS.

Sections 61A.07, clause (4), and 61A.245 shall not apply to contracts on a variable basis. All other appropriate provisions of this chapter shall apply to separate accounts and contracts on a variable basis except those which are inconsistent with the provisions contained in sections 61A.13 to 61A.20. Any contract on a variable basis, delivered or issued for delivery in this state, shall contain in substance provisions for grace, settlement option, loan or withdrawal and nonforfeiture appropriate to such a contract and a life insurance contract on a variable basis should also contain in substance a provision for reinstatement appropriate to such a contract. The reserve liability for contracts on a variable basis shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

History: 1967 c 395 art 2 s 21; 1969 c 752 s 15; 1973 c 480 s 5; 1978 c 662 s 2



Section 61A.22 — CONTRACTS TO SPECIFY BENEFITS AND CONSIDERATION.

No life insurance company shall make any insurance, guaranty, contract, or pledge in this state, or to or with any citizen or resident thereof, which does not distinctly specify the amount and manner of payment of benefits and the consideration therefor, except that contracts on a variable basis need not specify the amount of benefits thereunder or consideration after the initial premium.

History: 1967 c 395 art 2 s 22; 1973 c 480 s 6



Section 61A.23 — PROVISIONS IN POLICIES; LAWS OF OTHER STATES.

The policies of a life insurance company, not organized under the laws of this state, may contain any provision which the laws of the state, territory, district, or country under which the company is organized, prescribe shall be in such policies, and the policies of a life insurance company organized under the laws of this state may, when issued or delivered in any other state, territory, district, or country, contain any provision required by the laws of the state, territory, district, or country in which the same are issued, anything in this section and sections 61A.02, 61A.03, 61A.07, 61A.08, and 61A.25 to the contrary notwithstanding.

History: 1967 c 395 art 2 s 23



Section 61A.24 — STANDARD NONFORFEITURE LAW FOR LIFE INSURANCE.

Subdivision 1. Citation. This section shall be known as the Standard Nonforfeiture Law for Life Insurance.

Subd. 1a. Definitions. "Operative date of the valuation manual" means January 1 of the first calendar year that the valuation manual, as defined in section 61A.25, subdivision 1a, is effective.

Subd. 2. Policy provisions. No policy of life insurance, except as stated in subdivision 14, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified below and are essentially in compliance with subdivision 15:

(1) That, in the event of default in a premium payment, the company will grant, upon proper request not later than 60 days after the date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of the amount as may be hereinafter specified. In lieu of the stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) That, upon surrender of the policy within 60 days after the due date of a premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of a paid-up nonforfeiture benefit, a cash surrender value of an amount as may be hereinafter specified.

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make the election elects another available option not later than 60 days after the due date of the premium in default.

(4) That, if the policy becomes paid-up by completion of all premium payments or if it is continued under a paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of an amount as may be hereinafter specified.

(5) In the case of a policy which causes, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of any other policy, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, and a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, the values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance laws of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

Subd. 3. Exception; deferred payment. Any provision or portion of subdivision 2 not applicable by reason of the plan of insurance may be omitted from the policy. The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

Subd. 4. Cash surrender value. (a) Except as otherwise provided by paragraphs (b) and (c), the cash surrender value available under the policy in the event of default in a premium payment due on a policy anniversary, whether or not required by subdivisions 2 and 3, shall be an amount not less than the excess of the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted premiums as prescribed in subdivisions 6 to 12, corresponding to premiums which would have fallen due on and after the anniversary, and (2) the amount of any indebtedness to the company on the policy.

(b) For a policy issued on or after the operative date of subdivision 12 which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

(c) For a family policy issued on or after the operative date of subdivision 12 which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse becomes 71 years old, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse.

The cash surrender value available within 30 days after a policy anniversary under a policy paid-up by completion of all premium payments or a policy continued under a paid-up nonforfeiture benefit, whether or not required by subdivisions 2 and 3, shall be an amount not less than the present value on the anniversary of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

Subd. 5. Paid-up nonforfeiture benefit. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

Subd. 6. Calculation of adjusted premiums; general. Except as provided in subdivision 8, the adjusted premiums for a policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy. The present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) two percent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) 40 percent of the adjusted premium for the first policy year; (4) 25 percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in clauses (3) and (4), no adjusted premiums shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

This subdivision does not apply to policies issued on or after the operative date of subdivision 12.

Subd. 7. Adjusted premiums; varying amount of insurance. In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of subdivisions 6 to 11 is the uniform amount of insurance provided by an otherwise similar policy containing the same endowment benefit or benefits issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

Subd. 8. Adjusted premiums; supplemental term insurance. The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in subdivisions 6 and 7 except that, for the purposes of (2), (3) and (4) of subdivision 6, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

Subd. 9. Adjusted premiums; ordinary insurance. In the case of ordinary policies hereafter issued all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest shall not exceed 3-1/2 percent per annum for policies issued prior to April 11, 1974. A rate of interest not exceeding 4 percent per annum may be used for policies issued on or after April 11, 1974 and prior to August 1, 1978. A rate of interest not exceeding 5-1/2 percent per annum may be used for policies issued on or after August 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6-1/2 percent per annum may be used. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. However, in calculating the present value of any paid-up term insurance with the accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on any other table of mortality specified by the company and approved by the commissioner.

This subdivision does not apply to ordinary policies issued on or after the operative date of subdivision 12.

Subd. 10. Adjusted premiums; industrial insurance. Except as otherwise provided in subdivisions 11 and 11a, all adjusted premiums and present values referred to in this section shall for all policies of industrial insurance be calculated on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding 3-1/2 percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130 percent of the rates of mortality according to the applicable table. For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on any table of mortality specified by the company and approved by the commissioner.

Subd. 11. Adjusted premiums; industrial insurance. In the case of industrial policies issued on or after the operative date of this subdivision as defined in subdivision 11a, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest shall not exceed 3-1/2 percent per annum for policies issued prior to April 11, 1974. A rate of interest not exceeding four percent per annum may be used for policies issued on or after April 11, 1974 and prior to August 1, 1978. A rate of interest not exceeding 5-1/2 percent per annum may be used for policies issued on or after August 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6-1/2 percent per annum may be used. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. For insurance issued on a substandard basis, the calculations of adjusted premiums and present values may be based on any other table of mortality specified by the company and approved by the commissioner.

This subdivision shall not apply to industrial policies issued on or after the operative date of subdivision 12.

Subd. 11a. Operative date of subdivision 11. After April 9, 1963, a company may file with the commissioner a written notice of its election to comply with the provisions of subdivision 11 after a specified date before January 1, 1968. After the filing of the notice, then upon the specified date, which shall be the operative date of subdivision 11 for the company, subdivision 11 shall become operative with respect to the industrial policies thereafter issued by the company. If a company makes no election, the operative date of subdivision 11 for the company shall be January 1, 1968.

Subd. 12. Calculation of adjusted premiums by the nonforfeiture net level premium method. (a) This subdivision applies to all policies issued on or after its operative date. Except as provided in paragraph (g), the adjusted premiums for a policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and (3) 125 percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in clause (3), no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(c) In the case of a policy which causes, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of the change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in paragraph (g), the recalculated future adjusted premiums for a policy shall be the uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all future adjusted premiums shall be equal to the excess of: (1) the sum of the then present value of the then future guaranteed benefits provided for by the policy, and the additional expense allowance, if any, over; (2) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (1) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (2) 125 percent of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing clause (1) by clause (2) where clause (1) equals the sum of the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and the present value of the increase in future guaranteed benefits provided for by the policy; and clause (2) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this subdivision to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this subdivision shall: for all policies of ordinary insurance be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year. However:

(1) at the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subdivision, for policies issued in the immediately preceding calendar year;

(2) under a paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subdivision 2, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(3) a company may calculate the amount of a guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(4) in calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(5) for insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of these tables;

(6)(i) for policies issued prior to the operative date of the valuation manual, any commissioner's standard ordinary mortality tables, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table; and

(ii) for policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the commissioner approves by rule any commissioner's standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual;

(7)(i) for policies issued prior to the operative date of the valuation manual, any commissioner's standard industrial mortality tables, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table; and

(ii) for policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioner's standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the commissioner approves by rule any commissioner's standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(i) The nonforfeiture interest rate is defined in clauses (1) and (2):

(1) for policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for a policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for the policy as defined in section 61A.25, rounded to the nearer one-quarter of one percent provided, however, that the nonforfeiture interest rate shall not be less than four percent; and

(2) for policies issued on and after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(j) Notwithstanding any other provision in this chapter to the contrary, a refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(k) After August 1, 1982, a company may file with the commissioner a written notice of its election to comply with the provision of this section after a specified date before January 1, 1989, which shall be the operative date of this subdivision for the company. If a company makes no election, the operative date of this subdivision for the company shall be January 1, 1989.

Subd. 12a. Nonforfeiture benefits; plans not covered by other subdivisions. In the case of a plan of life insurance which is of a nature that minimum values cannot be determined by the methods described in subdivisions 2 to 12:

(a) the commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subdivisions 2 to 12;

(b) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not likely to mislead prospective policyholders or insureds; and

(c) the cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by rules adopted by the commissioner.

Subd. 12b. Mortality table; exception. Notwithstanding subdivisions 12, 12a, or any other law to the contrary, a company may use the Commissioners 2017 Standard Ordinary Mortality Table in determining the minimum nonforfeiture standard for policies issued on or after January 1, 2017.

Subd. 13. Default in premium payment. A cash surrender value and a paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at a time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subdivisions 4 to 12 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions. Notwithstanding the provisions of subdivision 4, additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provisions to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no additional benefits shall be required to be included in paid-up nonforfeiture benefits.

Subd. 14. Application. Subdivisions 1 to 13 do not apply to any of the following:

(a) reinsurance;

(b) group insurance;

(c) a pure endowment;

(d) an annuity or reversionary annuity contract;

(e) a term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(f) a term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subdivisions 6 to 12, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(g) a policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subdivisions 4 to 12, exceeds 2-1/2 percent of the amount of insurance at the beginning of the same policy year; or

(h) a policy delivered outside this state through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

Subd. 15. Consistency of progression of cash surrender values with increasing policy duration. (a) This subdivision, in addition to all other applicable subdivisions of this section, applies to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on a policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (1) the greater of zero and the basic cash value hereinafter specified, and (2) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

(b) The basic cash value shall be equal to the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after the anniversary; provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subdivision 4 or 6, whichever is applicable, shall be the same as are the effects specified in subdivision 4 or 6, whichever is applicable, on the cash surrender values defined in those subdivisions.

(c) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subdivision 6 or 12, whichever is applicable. Except as is required by paragraph (d), the percentage:

(1) must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary or the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(2) must be such that no percentage after the later of the two policy anniversaries specified in clause (1) may apply to fewer than five consecutive policy years.

(d) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subdivision 6 or 12, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(e) All adjusted premiums and present values referred to in this subdivision shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subdivisions of this section. The cash surrender values referred to in this subdivision shall include any endowment benefits provided for by the policy.

(f) The cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of a paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subdivisions 2, 3, 4, 5, 12 and 13. The amounts of cash surrender values and of paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in subdivision 13, clauses (1) to (6), shall conform with the principles of this subdivision.

History: 1967 c 395 art 2 s 24; 1974 c 433 s 1,2; 1978 c 662 s 3-5; 1982 c 589 s 3-14; 2016 c 178 s 1,2; 2016 c 189 art 7 s 12



Section 61A.245 — STANDARD NONFORFEITURE LAW FOR INDIVIDUAL DEFERRED ANNUITIES.

Subdivision 1. Title. This section shall be known as the Standard Nonforfeiture Law for Individual Deferred Annuities.

Subd. 2. Nonapplication. This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

Subd. 3. Required contract provisions. (a) In the case of contracts issued on or after the operative date specified in subdivision 12, no contract of annuity, except as stated in subdivision 2, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1) that upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of the value specified in subdivisions 5, 6, 7, 8 and 10;

(2) if a contract provides for a lump-sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of the amount specified in subdivisions 5, 6, 8 and 10. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making a written request and receiving written approval of the commissioner. The request must address the necessity and equitability to all contract holders of the deferral;

(3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits; and

(4) a statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

(b) Notwithstanding the requirements of this subdivision, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to that period would be less than $20 monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.

(c) If a death benefit becomes payable as specified in the contract, the contract may not treat the payment of the death benefit as a surrender of the annuity contract or otherwise impose a surrender penalty.

Subd. 4. Minimum values. The minimum values as specified in subdivisions 5, 6, 7, 8 and 10 of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subdivision.

(a) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as indicated in paragraph (b) of the net considerations, as defined in this subdivision, paid prior to that time, decreased by the sum of clauses (1) through (4):

(1) any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in paragraph (b);

(2) an annual contract charge of $50, accumulated at rates of interest as indicated in paragraph (b);

(3) any premium tax paid by the company for the contract and not subsequently credited back to the company, such as upon early termination of the contract, in which case this decrease must not be taken, accumulated at rates of interest as indicated in paragraph (b); and

(4) the amount of any indebtedness to the company on the contract, including interest due and accrued.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5 percent of the gross considerations credited to the contract during that contract year.

(b) The interest rate used in determining minimum nonforfeiture amounts must be an annual rate of interest determined as the lesser of three percent per annum and the following, which must be specified in the contract if the interest rate will be reset:

(1) the five-year constant maturity treasury rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest 1/20 of one percent, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under clause (4);

(2) reduced by 125 basis points;

(3) where the resulting interest rate is not less than one percent; and

(4) the interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(c) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in clause (2) by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction must not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

Subd. 5. Computation of paid-up annuity benefit. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

Subd. 6. Contracts with cash surrender benefits; present value of benefit available. For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit.

Subd. 7. Contracts with no cash surrender benefits; present value of benefit available. For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate referred to in this subdivision and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

Subd. 8. Optional maturity date contracts. For the purpose of determining the benefits calculated under subdivisions 6 and 7, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

Subd. 9. Contracts providing benefits less than nonforfeiture amount before annuity payments; statement. Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that the benefits are not provided.

Subd. 10. Fixed scheduled considerations; benefit calculations. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

Subd. 11. Minimum nonforfeiture benefits of contracts providing excess annuity benefits and life insurance benefits. For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subdivisions 5, 6, 7, 8 and 10, additional benefits payable (a) in the event of total and permanent disability, (b) as reversionary annuity or deferred reversionary annuity benefits, or (c) as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all the additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of the additional benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

Subd. 12. Notice of election to comply; effective date. After August 1, 2003, a company may elect to apply its provisions to annuity contracts on a contract form-by-contract form basis before August 1, 2005. In this instance, the operative date of Laws 2003, chapter 51, sections 10 to 14, is the date elected for the contract form. In all other instances, Laws 2003, chapter 51, sections 10 to 14, apply to annuity contracts issued by the company after August 1, 2005, which then becomes the operative date of Laws 2003, chapter 51, sections 10 to 14.

History: 1978 c 662 s 6; 1979 c 50 s 8-10; 2003 c 51 s 10-14; 2010 c 275 art 1 s 7



Section 61A.25 — STANDARD VALUATION LAW.

Subdivision 1. Citation. This section shall be known as the "Standard Valuation Law."

Subd. 1a. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(c) "Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subdivision 2d.

(d) "Company" means an entity that (1) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and has at least one such policy in force or on claim, or (2) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this state.

(e) "Deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

(f) "Life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(g) "NAIC" means the National Association of Insurance Commissioners.

(h) "Operative date of the valuation manual" means January 1 of the first calendar year that the valuation manual is effective.

(i) "Policyholder behavior" means an action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this section including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract, but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(j) "Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subdivision 11, as specified in the valuation manual.

(k) "Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

(l) "Tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of significant size or magnitude.

(m) "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this section or as subsequently amended.

Subd. 2. Valuation of reserves; policies and contracts issued prior to the operative date of the valuation manual. (a) The commissioner shall cause to be valued annually the reserve liabilities, hereinafter called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state, except that in the case of a foreign or alien insurer such valuation shall be limited to its insurance transactions in the United States, issued on or after the operative date of Laws 1947, chapter 182, and prior to the operative date of the valuation manual. In calculating such reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard provided in this section. In the case of insurance issued by a domestic insurer upon the lives of residents of a foreign country, the commissioner may vary the mortality standard to a standard applicable to that country.

(b) The provisions in subdivisions 3, 3a, 3b, 4, 4a, 5, 6, 7, 8, and 9 shall apply to all policies and contracts, as appropriate, subject to this section issued on or after the operative date of Laws 1947, chapter 182, and, prior to the operative date of the valuation manual and the provisions in subdivisions 10 and 11, shall not apply to any such policies and contracts.

(c) The minimum standard for the valuation of policies and contracts issued prior to the operative date of Laws 1947, chapter 182, shall be that provided by the laws in effect immediately prior to that date.

Subd. 2a. Actuarial opinion of reserves prior to the operative date of the valuation manual; general. (a) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rule are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner may by rule define the specifics of this opinion and add any other items considered to be necessary to its scope. The opinion must be included in the company's annual statement.

(b) The requirement to annually submit the opinion of a qualified actuary applies to service plan corporations licensed under chapter 62C, to legal service plans licensed under chapter 62G, and to all fraternal benefit societies except those societies paying only sick benefits not exceeding $250 in any one year, or paying funeral benefits of not more than $350, or aiding those dependent on a member not more than $350, nor any subordinate lodge or council which is, or whose members are, assessed for benefits which are payable by a grand body.

(c) The opinion applies to all business in force, including individual and group health insurance plans, and must be based on standards adopted by the Actuarial Standards Board. The opinion must be acceptable to the commissioner in both form and substance.

(d) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(e) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements specified in the regulations.

(f) The board of directors of every insurer subject to this section shall appoint a qualified actuary to sign its actuarial opinion. The appointment of the qualified actuary shall be approved by the commissioner. The qualified actuary so appointed may be an employee of the insurer. Notice of the appointment, including a copy of the board of directors' resolution, and the date of appointment shall be filed with the commissioner. The notice may be filed before or at the time the actuarial opinion is submitted. The notice shall state the qualifications of the actuary. If the board appoints a new actuary to sign actuarial opinions during the year, the commissioner shall be notified of the new appointment and the reason for change.

(g) Except in cases of fraud or willful misconduct, the qualified actuary is not liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(h) A memorandum, in form and substance acceptable to the commissioner based on standards adopted by the Actuarial Standards Board and on additional standards as the commissioner may by rule prescribe, must be prepared to support each actuarial opinion.

(i) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by the commissioner, or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards based on standards adopted by the Actuarial Standards Board and on additional standards as the commissioner may by rule prescribe or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the required supporting memorandum. The commissioner may only seek reimbursement from a company for the actual expenses incurred by an actuary in reviewing or preparing a supporting memorandum for that company.

(j) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the memorandum, must be kept confidential by the commissioner and must not be made public and is not subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by rules promulgated under this section. The memorandum or other material may otherwise be released by the commissioner (1) with the written consent of the company or (2) to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum are no longer confidential.

Subd. 2b. Actuarial analysis prior to the operative date of the valuation manual. (a) Every life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required under subdivision 2a, paragraph (a), an opinion of the same qualified actuary as to whether the reserves and related actuarial items, including page 3, line 10, of the annual statement, held in support of the policies and contracts specified by the commissioner, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(b) The commissioner may provide by rule for a transition period for establishing any higher reserves which the qualified actuary may consider necessary in order to give the opinion required under subdivision 2a.

Subd. 2c. Valuation of reserves; policies and contracts issued on or after the operative date of the valuation manual. (a) The commissioner shall annually value, or cause to be valued, the reserve liabilities referred to in this section as reserves for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this section.

(b) The provisions in subdivisions 10 and 11 shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

Subd. 2d. Actuarial opinion of reserves after the operative date of the valuation manual; general and actuarial analysis. (a) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion, including any items deemed to be necessary to its scope.

(b) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall annually include in the opinion required by paragraph (a) an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(c) Each opinion required by paragraph (b) shall be governed by the following provisions:

(1) a memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion; and

(2) if the company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner. The commissioner may only seek reimbursement from a company for the actual expenses incurred by an actuary in reviewing or preparing a supporting memorandum for that company.

(d) Every opinion subject to this subdivision shall be governed by the following provisions:

(1) the opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner;

(2) the opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(3) the opinion shall apply to all policies and contracts subject to paragraph (b), plus other actuarial liabilities as may be specified in the valuation manual;

(4) the opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor and on such additional standards as may be prescribed in the valuation manual;

(5) in the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(6) except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the company and the commissioner for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion; and

(7) the commissioner may take disciplinary action against a company or an appointed actuary for failure to satisfy the requirements of this subdivision.

Subd. 3. Minimum standards of valuation generally. Except as otherwise provided in subdivisions 3a and 3b, the minimum standard for the valuation of the policies and contracts issued prior to the operative date of Laws 1947, chapter 182, shall be that provided by the laws in effect immediately prior to that date. Except as provided in subdivisions 3a and 3b, the minimum standard for the valuation of the policies and contracts issued on or after the operative date of Laws 1947, chapter 182, shall be the commissioners reserve valuation methods described in subdivisions 4, 4a and 7, 3-1/2 percent interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after April 11, 1974, four percent interest for policies issued prior to August 1, 1978, 5-1/2 percent interest for single premium life insurance policies and 4-1/2 percent interest for other policies issued on or after August 1, 1978, and the following tables:

(a) For ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies, the Commissioners 1941 Standard Ordinary Mortality Table for the policies issued prior to the operative date of section 61A.24, subdivision 9 and the Commissioners 1958 Standard Ordinary Mortality Table for the policies issued on or after the operative date of section 61A.24, subdivision 9, and prior to the operative date of section 61A.24, subdivision 12; provided, that for any category of the policies issued on female risks all modified net premiums and present values referred to in Laws 1959, chapter 26, may be calculated according to an age not more than six years younger than the actual age of the insured; and for policies issued on or after the operative date of section 61A.24, subdivision 12:

(1) the Commissioners 1980 Standard Ordinary Mortality Table;

(2) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or

(3) any ordinary mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, which is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies.

(b) For industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies, the 1941 Standard Industrial Mortality Table for the policies issued prior to the operative date of section 61A.24, subdivision 11, and for the policies issued on or after the operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies.

(c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the commissioner.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the Group Annuity Mortality Table for 1951, any modification of the table approved by the commissioner, or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(e) For total and permanent disability benefits in or supplemental to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies or contracts issued on or after January 1, 1963, and prior to January 1, 1966, either the tables or, at the option of the company, the class (3) disability table (1926); and for policies issued prior to January 1, 1963, the class (3) disability table (1926). The table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies, for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies issued on or after January 1, 1963, and prior to January 1, 1966, either table or, at the option of the company, the Intercompany Double Indemnity Mortality Table; and for policies issued prior to January 1, 1963, the Intercompany Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits, any tables as may be approved by the commissioner.

Subd. 3a. Minimum standard of valuation for annuities and pure endowment contracts. Except as provided in subdivision 3b, the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this subdivision and for annuities and pure endowments purchased on or after this operative date under group annuity and pure endowment contracts, shall be the commissioner's reserve valuation methods defined in subdivisions 4 and 4a, and the following tables and interest rates:

(a) For individual annuity and pure endowment contracts issued prior to August 1, 1978, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, or any modification of this table approved by the commissioner, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

(b) For individual single premium immediate annuity contracts issued on or after August 1, 1978, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, any individual annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and 7-1/2 percent interest.

(c) For individual annuity and pure endowment contracts issued on or after August 1, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, any individual annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and 5-1/2 percent interest for single premium deferred annuity and pure endowment contracts and 4-1/2 percent interest for all other individual annuity and pure endowment contracts.

(d) For annuities and pure endowments purchased prior to August 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts, the 1971 group annuity mortality table, or any modification of this table approved by the commissioner, and six percent interest.

(e) For annuities and pure endowments purchased on or after August 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts, the 1971 group annuity mortality table, any group annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the annuities and pure endowments, or any modification of these tables approved by the commissioner, and 7-1/2 percent interest.

After April 11, 1974, a company may file with the commissioner a written notice of its election to comply with the provisions of this subdivision after a specified date before January 1, 1979, which shall be the operative date of this subdivision for the company. A company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no election, the operative date of this subdivision for the company shall be January 1, 1979.

Subd. 3b. Computation of minimum standard by calendar year of issue. (a) The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this subdivision:

(1) life insurance policies issued in a particular calendar year, on or after the operative date of section 61A.24, subdivision 12;

(2) individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

(3) annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and

(4) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts.

(b) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent:

(1) for life insurance, I = .03 + W (R1 - .03) + (W/2) (R2 - .09);

(2) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options, I = .03 + W (R - .03) where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this subdivision, and W is the weighting factor defined in this subdivision;

(3) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in clause (2), the formula for life insurance stated in clause (1) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in clause (2) shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(4) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in clause (2) shall apply;

(5) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in clause (2) shall apply.

However, if the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for the life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.

For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 using the reference interest rate defined for 1979 and shall be determined for each subsequent calendar year regardless of when section 61A.24, subdivision 12, becomes operative.

(c) The weighting factors referred to in the formulas stated above are as follows:

(1) The weighting factors for life insurance are:

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) The weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80; and

(3) The weighting factors for other annuities and for guaranteed interest contracts, except as stated in clause (2), shall be as specified in tables (i), (ii), and (iii), according to the rules and definitions in (iv), (v), and (vi):

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholders may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, (2) without the adjustment but in installments over five years or more, or (3) as an immediate life annuity.

Plan Type B: Before expiration of the interest rate guarantee, policyholders may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without the adjustment but in installments over five years or more. At the end of interest rate guarantee, funds may be withdrawn without the adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholders may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subdivision, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in paragraph (b) shall be defined as follows:

(1) for all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(2) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(3) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (2), with guarantee duration in excess of ten years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(4) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (2), with guarantee duration of ten years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(5) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and

(6) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in clause (2), the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(e) In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the commissioner determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which has been approved by rule adopted by the commissioner, may be substituted.

Subd. 4. Reserve valuation of life insurance and endowment benefits; modified premiums. (a) Except as otherwise provided in paragraph (b) and subdivisions 4a and 7, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value at the date of valuation of future guaranteed benefits provided for by the policies over the then present value of any future modified net premiums therefor. The modified net premiums for a policy shall be the uniform percentage of the respective contract premiums for the benefits such that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of clause (1) over clause (2) as follows:

(1) a net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value at the date of issue of an annuity of one per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due; but the net level annual premium shall not exceed the net level annual premium on the 19 year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy;

(2) a net one year term premium for the benefits provided for in the first policy year.

(b) For a life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioners reserve valuation method as of a policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in subdivision 7, be the greater of the reserve as of the policy anniversary calculated as described in paragraph (a) and the reserve as of the policy anniversary calculated as described in that paragraph, but with the value defined in clause (1) of that paragraph being reduced by 15 percent of the amount of the excess first year premium; all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; the policy being assumed to mature on that date as an endowment; and the cash surrender value provided on that date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in subdivisions 3 and 3b shall be used.

(c) Reserves according to the commissioners reserve valuation method for (1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, (2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended, (3) disability and accidental death benefits in all policies and contracts, and (4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of paragraphs (a) and (b), except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(d) For a universal life insurance policy that guarantees coverage to remain in force as long as the accumulation of premiums paid satisfies a secondary guarantee requirement, reserves according to the commissioners reserve valuation method may be calculated using a lapse assumption only in accordance with and in the circumstances described in the National Association of Insurance Commissioners' accounting practices and procedures manual.

Subd. 4a. Annuity and pure endowment contracts. This subdivision shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended.

Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.

Subd. 5. Minimum aggregate reserves. A company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the operative date of Laws 1947, chapter 182, shall not be less than the aggregate reserves calculated in accordance with the methods set forth in subdivisions 4, 4a, 7, and 8, and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the appointed actuary to be necessary to render the opinion required under subdivisions 2a and 2b.

Subd. 6. Calculation of reserves. (a) Reserves for policies and contracts issued prior to the operative date of Laws 1947, chapter 182, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to such date.

(b) Reserves for any category of policies, contracts or benefits as established by the commissioner, issued on or after the operative date of Laws 1947, chapter 182, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for in the policies or contracts.

(c) Any such company which adopts at any time any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided under this section may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided. For purposes of this section, the holding of additional reserves previously determined by the appointed actuary to be necessary to give the opinion required under subdivisions 2a and 2d shall not be considered the adoption of a higher standard of valuation.

Subd. 7. Reserve calculation; valuation net premium exceeding the gross premium charged. If in a contract year the gross premium charged by a company on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon, but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subdivision are those standards stated in subdivisions 3 and 3b. However, for a life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the foregoing provisions of this subdivision shall be applied as if the method actually used in calculating the reserve for the policy was the method described in subdivision 4, ignoring subdivision 4, paragraph (b). The minimum reserve at each policy anniversary of the policy shall be the greater of the minimum reserve calculated in accordance with subdivision 4, including subdivision 4, paragraph (b), and the minimum reserve calculated in accordance with this subdivision.

Subd. 8. Reserve calculation; plans not covered by other subdivisions. In the case of a plan of life insurance or annuity for which the minimum reserves cannot be determined by the methods described in subdivisions 4, 4a, and 7, the reserves which are held under any plan must:

(a) be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(b) be computed by a method which is consistent with the principles of this section as determined by rules adopted by the commissioner.

Subd. 9. Minimum standards for accident and health insurance contracts. For health, disability, accident, and sickness plans issued on or after the operative date of Laws 1947, chapter 182, and prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the commissioner by rule. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subdivision 2c.

Subd. 10. Valuation manual for policies issued on or after the operative date of the valuation manual. (a) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subdivision 2c, except as provided under paragraph (e) or (g).

(b) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(1) the valuation manual has been adopted by the National Association of Insurance Commissioners by an affirmative vote of at least 42 members, or three-fourths of the members voting, whichever is greater;

(2) the Standard Valuation Law, as amended by the National Association of Insurance Commissioners in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75 percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident and health annual statements; health annual statements; or fraternal annual statements; and

(3) the Standard Valuation Law, as amended by the National Association of Insurance Commissioners in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: the 50 states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

(c) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when the change to the valuation manual has been adopted by the National Association of Insurance Commissioners by an affirmative vote representing:

(1) at least three-fourths of the members of the National Association of Insurance Commissioners voting, but not less than a majority of the total membership; and

(2) members of the National Association of Insurance Commissioners representing jurisdictions totaling greater than 75 percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in clause (1): life, accident and health annual statements, health annual statements, or fraternal annual statements.

(d) The valuation manual must specify all of the following:

(1) minimum valuation standards for and definitions of the policies or contracts subject to subdivision 2c. Such minimum valuation standards shall be:

(i) the commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to subdivision 2c;

(ii) the commissioner's annuity reserve valuation method for annuity contracts subject to subdivision 2c; and

(iii) minimum reserves for all other policies or contracts subject to subdivision 2c;

(2) the policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in subdivision 11, paragraph (a), and the minimum valuation standards consistent with those requirements;

(3) for policies and contracts subject to a principle-based valuation under subdivision 11:

(i) requirements for the format of reports to the commissioner under subdivision 11, paragraph (b), clause (3), which shall include information necessary to determine if the valuation is appropriate and in compliance with this section;

(ii) assumptions shall be prescribed for risks over which the company does not have significant control or influence; and

(iii) procedures for corporate governance and oversight of the actuarial function and a process for appropriate waiver or modification of such procedures;

(4) for policies not subject to a principle-based valuation under subdivision 11 the minimum valuation standard shall either:

(i) be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(ii) develop reserves that quantify the benefits and guarantees and the funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(5) other requirements, including but not limited to those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, and transition rules and internal controls; and

(6) the data and form of the data required under subdivision 12, with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(e) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by rule.

(f) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement in this section. The commissioner may rely upon the opinion, regarding provisions contained within this section, of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States. The commissioner may only seek reimbursement from a company for the actual expenses incurred by an actuary in performing the actuarial examination and opining on the reserves of that company.

(g) The commissioner may require a company to change an assumption or method that in the opinion of the commissioner is necessary in order to comply with the requirements of the valuation manual or this section, and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action to enforce this section.

Subd. 11. Requirements of a principle-based valuation. (a) A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(1) quantify the benefits and guarantees and the funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For polices or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk;

(2) incorporate assumptions, risk analysis methods, and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(3) incorporate assumptions that are derived in one of the following manners:

(i) the assumption is prescribed in the valuation manual; or

(ii) for assumptions that are not prescribed, the assumptions shall:

(A) be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or

(B) to the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience; and

(4) provide margins for uncertainty including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(b) A company using a principle-based valuation for one or more policies or contracts subject to this subdivision as specified in the valuation manual shall:

(1) establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(2) provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to ensure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year; and

(3) develop and file with the commissioner upon request a principle-based valuation report that complies with standards prescribed in the valuation manual.

(c) A principle-based valuation may include a prescribed formulaic reserve component.

Subd. 12. Experience reporting for policies in force on or after the operative date of the valuation manual. A company shall submit mortality, morbidity, policyholder behavior, or expense experience, and other data as prescribed in the valuation manual.

Subd. 13. Data practices. (a) The following data are confidential or protected nonpublic data, as defined in section 13.02, subdivision 3 or 13:

(1) a memorandum in support of an opinion submitted under subdivision 2a or 2d and any other documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such memorandum;

(2) all documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in the course of an examination made under subdivision 10, paragraph (f), provided that if an examination report or other material prepared in connection with an examination under section 60A.031, subdivision 4, paragraph (f), is not given confidential treatment under that provision, an examination report or other material prepared in connection with an examination under subdivision 10, paragraph (f), is not given confidential treatment to the same extent as if the examination report or other material had been prepared under section 60A.031, subdivision 4, paragraph (f);

(3) any reports, documents, materials, and other information developed by a company in support of, or in connection with, an annual certification by the company under subdivision 11, paragraph (b), clause (2), evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials, and other information;

(4) any principle-based valuation report developed under subdivision 11, paragraph (b), clause (3), and any other documents, materials, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such report; and

(5) any documents, materials, data, and other information submitted by a company under subdivision 12 (collectively, "experience data") and any other documents, materials, data, and other information, including but not limited to all working papers, and copies thereof, created or produced in connection with such experience data, in each case that includes any potentially company-identifying or personally identifiable information that is provided to or obtained by the commissioner together with any experience data, the experience materials, and any other documents, materials, data, and other information, including but not limited to all working papers, and copies thereof, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

(b) Except as provided in this subdivision, the documents, materials, or other information described in paragraph (a) are not subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action, provided that the commissioner is authorized to use the documents, materials, or other information described in paragraph (a) in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(c) Neither the commissioner nor any person who received the documents, materials, or other information described in paragraph (a) while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning documents, materials, or other information classified by this subdivision.

(d) In order to assist in the performance of the commissioner's duties, the commissioner may share documents, materials, data, and other information, including information that is confidential and privileged (i) with other state, federal, and international regulatory agencies and with the National Association of Insurance Commissioners and its affiliates and subsidiaries and (ii) in the case of the documents, materials, or other information specified in paragraph (a), clauses (1) and (4), only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the documents, materials, or other information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; provided that the recipient agrees, and has the legal authority to agree, to maintain the confidential and privileged status of the documents, materials, data, and other information in the same manner and to the same extent as required for the commissioner.

(e) The commissioner may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain the confidential and privileged status of any document, material, data, or other information received with notice or the understanding that it is confidential and privileged under the laws of the jurisdiction that is the source of the document, material, or other information.

(f) The commissioner may enter into agreements governing sharing and use of information consistent with this subdivision.

(g) No waiver of any applicable privilege or claim of confidentiality in documents, materials, or other information described in paragraph (a) shall occur as a result of disclosure to the commissioner under this subdivision or as a result of sharing as authorized in paragraph (d).

(h) A privilege established under the law of a state or jurisdiction that is substantially similar to the privilege established under this subdivision shall be available and enforced in any proceeding in, and in any court of, this state.

(i) Notwithstanding this subdivision, any documents, materials, or information specified in paragraph (a), clauses (1) and (4):

(1) may be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subdivision 2a or 2d or principle-based valuation report developed under subdivision 11, paragraph (b), clause (3), by reason of an action required by this section or by rules adopted hereunder;

(2) may otherwise be released by the commissioner with the written consent of the company; and

(3) once any portion of a memorandum in support of an opinion submitted under subdivision 2a or 2d or a principle-based valuation report developed under subdivision 11, paragraph (b), clause (3), is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be classified under this subdivision.

Subd. 14. Single state exemption. (a) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in Minnesota from the requirements of subdivision 10 provided:

(1) the commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(2) the company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and adopted by rules.

(b) For any company granted an exemption under this subdivision, subdivisions 2a, 2b, 2d, 3, 3a, 3b, 4, 4a, 5, 6, 7, 8, and 9 shall be applicable. With respect to any company applying this exemption, any reference to subdivision 10 found in subdivisions 2a, 2b, 2d, 3, 3a, 3b, 4, 4a, 5, 6, 7, 8, and 9 shall not be applicable.

Subd. 15. Mortality table; exception. Notwithstanding anything in this section, or any other law to the contrary, a company may use the Commissioners 2017 Standard Ordinary Mortality Table in determining the minimum valuation standard for policies issued on or after January 1, 2017.

History: 1967 c 395 art 2 s 25; 1974 c 433 s 3,4; 1978 c 662 s 7-13; 1982 c 589 s 15-21; 1986 c 444; 1991 c 325 art 7 s 1-5; 2007 c 104 s 4; 2011 c 61 s 4; 2016 c 178 s 3; 2016 c 189 art 7 s 13



Section 61A.255 — SMOKER AND NONSMOKER MORTALITY TABLES.

For the purposes of sections 61A.24 and 61A.25, insurers may utilize the 1958 Commissioners Standard Ordinary and the 1958 Commissioners Extended Term smoker and nonsmoker mortality tables and the 1980 Commissioners Standard Ordinary and the 1980 Commissioners Extended Term smoker and nonsmoker mortality tables in addition to the tables specified in sections 61A.24 and 61A.25. The tables may be utilized as provided in the model rule permitting smoker and nonsmoker mortality tables for use in determining minimum reserve liabilities and nonforfeiture benefits adopted by the National Association of Insurance Commissioners. This section applies to policies issued on or after January 1, 1984, and before January 1, 1989.

History: 1984 c 538 s 1; 1984 c 592 s 46



Section 61A.257 — PREFERRED MORTALITY TABLES FOR USE IN DETERMINING MINIMUM RESERVE LIABILITIES.

Subdivision 1. Definitions. (a) For the purposes of this section only, the following terms have the meanings given them.

(b) "2001 CSO Mortality Table" means that mortality table, consisting of separate rates of mortality for male and female lives, developed by the American Academy of Actuaries CSO Task Force from the Valuation Basic Mortality Table developed by the Society of Actuaries Individual Life Insurance Valuation Mortality Task Force, and adopted by the NAIC in December 2002. The 2001 CSO Mortality Table is included in the Proceedings of the NAIC (2nd Quarter 2002) and supplemented by the 2001 CSO Preferred Class Structure Mortality Table defined in paragraph (c). Unless the context indicates otherwise, the "2001 CSO Mortality Table" includes both the ultimate form of that table and the select and ultimate form of that table and includes both the smoker and nonsmoker mortality tables and the composite mortality tables. It also includes both the age-nearest-birthday and age-last-birthday bases of the mortality tables. Mortality tables in the 2001 CSO Mortality Table include the following:

(1) "2001 CSO Mortality Table (F)" means that mortality table consisting of the rates of mortality for female lives from the 2001 CSO Mortality Table;

(2) "2001 CSO Mortality Table (M)" means that mortality table consisting of the rates of mortality for male lives from the 2001 CSO Mortality Table;

(3) "composite mortality tables" means mortality tables with rates of mortality that do not distinguish between smokers and nonsmokers; and

(4) "smoker and nonsmoker mortality tables" means mortality tables with separate rates of mortality for smokers and nonsmokers.

(c) "2001 CSO Preferred Class Structure Mortality Table" means mortality tables with separate rates of mortality for the super preferred nonsmoker, preferred nonsmoker, residual standard nonsmoker, preferred smoker, and residual standard smoker splits of the 2001 CSO Nonsmoker and Smoker Mortality Tables as adopted by the NAIC at the September 2006 national meeting and published in the NAIC Proceedings (3rd Quarter 2006). Unless the context indicates otherwise, the "2001 CSO Preferred Class Structure Mortality Table" includes both the ultimate form of that table and the select and ultimate form of that table, the smoker and nonsmoker mortality tables, both the male and female mortality tables and the gender composite mortality tables, and both the age-nearest-birthday and age-last-birthday bases of the mortality table.

(d) "Statistical agent" means an entity with proven systems for protecting the confidentiality of individual insured and insurer information; demonstrated resources for and history of ongoing electronic communications and data transfer ensuring data integrity with insurers, which are its members or subscribers; and a history of and means for aggregation of data and accurate promulgation of the experience modifications in a timely manner.

Subd. 2. 2001 CSO Preferred Class Structure Mortality Table. At the election of the insurer, for each calendar year of issue, for any one or more specified plans of insurance and subject to satisfying the conditions stated in this section, the 2001 CSO Preferred Class Structure Mortality Table may be substituted in place of the 2001 CSO Smoker or Nonsmoker Mortality Table as the minimum valuation standard under section 61A.25 for policies issued on or after January 1, 2007. For policies issued on or after January 1, 2004, and prior to January 1, 2007, these tables may be substituted with the written consent of the commissioner and subject to the conditions in subdivision 3. In determining such consent, the commissioner may rely on the consent of the commissioner of the company's state of domicile. No such election must be made until the insurer demonstrates at least 20 percent of the business to be valued on this table is in one or more of the preferred classes. A table from the 2001 CSO Preferred Class Structure Mortality Table used in place of a 2001 CSO Mortality Table, pursuant to the requirements of this section, will be treated as part of the 2001 CSO Mortality Table only for purposes of reserve valuation pursuant to section 61A.25 and Minnesota Rules, chapter 2748.

Subd. 3. Conditions. (a) For each plan of insurance with separate rates for preferred and standard nonsmoker lives, an insurer may use the super preferred nonsmoker, preferred nonsmoker, and residual standard nonsmoker tables to substitute for the nonsmoker mortality table found in the 2001 CSO Mortality Table to determine minimum reserves. At the time of election and annually thereafter, except for business valued under the residual standard nonsmoker table, the appointed actuary shall certify that:

(1) the present value of death benefits over the next ten years after the valuation date, using the anticipated mortality experience without recognition of mortality improvement beyond the valuation date for each class, is less than the present value of death benefits using the valuation basic table corresponding to the valuation table being used for that class; and

(2) the present value of death benefits over the future life of the contracts, using anticipated mortality experience without recognition of mortality improvement beyond the valuation date for each class, is less than the present value of death benefits using the valuation basic table corresponding to the valuation table being used for that class.

(b) For each plan of insurance with separate rates for preferred and standard smoker lives, an insurer may use the preferred smoker and residual standard smoker tables to substitute for the smoker mortality table found in the 2001 CSO Mortality Table to determine minimum reserves. At the time of election and annually thereafter, for business valued under the preferred smoker table, the appointed actuary shall certify that:

(1) the present value of death benefits over the next ten years after the valuation date, using the anticipated mortality experience without recognition of mortality improvement beyond the valuation date for each class, is less than the present value of death benefits using the preferred smoker valuation basic table corresponding to the valuation table being used for that class; and

(2) the present value of death benefits over the future life of the contracts, using anticipated mortality experience without recognition of mortality improvement beyond the valuation date for each class, is less than the present value of death benefits using the preferred smoker valuation basic table corresponding to the valuation table being used for that class.

(c) Unless exempted by the commissioner, every authorized insurer using the 2001 CSO Preferred Class Structure Mortality Table shall annually file with the commissioner, the NAIC, or a statistical agent designated by the NAIC and acceptable to the commissioner, statistical reports showing mortality and such other information as the commissioner may deem necessary or expedient for the administration of the provisions of this section. The form of the reports shall be established by the commissioner or the commissioner may require the use of a form established by the NAIC or by a statistical agent designated by the NAIC and acceptable to the commissioner.

(d) The use of the 2001 CSO Preferred Class Structure Mortality Table for the valuation of policies issued prior to January 1, 2007, shall not be permitted in any statutory financial statement in which a company reports, with respect to any policy or portion of a policy coinsured, either of the following:

(1) in cases where the mode of payment of the reinsurance premium is less frequent than the mode of payment of the policy premium, a reserve credit that exceeds, by more than the amount specified in this paragraph as Y, the gross reserve calculated before reinsurance. Y is the amount of the gross reinsurance premium that (i) provides coverage for the period from the next policy premium due date to the earlier of the end of the policy year and the next reinsurance premium due date, and (ii) would be refunded to the ceding entity upon the termination of the policy; or

(2) in cases where the mode of payment of the reinsurance premium is more frequent than the mode of payment of the policy premium, a reserve credit that is less than the gross reserve, calculated before reinsurance, by an amount that is less than the amount specified in this paragraph as Z. Z is the amount of the gross reinsurance premium that the ceding entity would need to pay the assuming company to provide reinsurance coverage from the period of the next reinsurance premium due date to the next policy premium due date minus any liability established for the proportionate amount not remitted to the reinsurer.

(e) For purposes of paragraph (d), the reserve (1) for the mean reserve method shall be defined as the mean reserve minus the deferred premium asset, and (2) for the midterminal reserve method shall include the unearned premium reserve. A company may estimate and adjust its accounting on an aggregate basis in order to meet the conditions to use the 2001 CSO Preferred Class Structure Mortality Table.

History: 2007 c 104 s 5; 2008 c 344 s 7; 2010 c 275 art 1 s 8,9



Section 61A.258 — PRENEED INSURANCE PRODUCTS; MINIMUM MORTALITY STANDARDS FOR RESERVES AND NONFORFEITURE VALUES.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(1) "2001 CSO Mortality Table (2001 CSO)" means that mortality table, consisting of separate rates of mortality for male and female lives, developed by the American Academy of Actuaries CSO Task Force from the Valuation Basic Mortality Table developed by the Society of Actuaries Individual Life Insurance Valuation Mortality Task Force, and adopted by the National Association of Insurance Commissioners (NAIC) in December 2002. The 2001 CSO Mortality Table (2001 CSO) is included in the Proceedings of the NAIC (2nd Quarter 2002). Unless the context indicates otherwise, the "2001 CSO Mortality Table (2001 CSO)" includes both the ultimate form of that table and the select and ultimate form of that table and includes both the smoker and nonsmoker mortality tables and the composite mortality tables. It also includes both the age-nearest-birthday and age-last-birthday bases of the mortality tables;

(2) "Ultimate 1980 CSO" means the Commissioners' 1980 Standard Ordinary Life Valuation Mortality Tables (1980 CSO) without ten-year selection factors, incorporated into the 1980 amendments to the NAIC Standard Valuation Law approved in December 1983; and

(3) "preneed insurance" is any life insurance policy or certificate that is issued in combination with, in support of, with an assignment to, or as a guarantee for a prearrangement agreement for goods and services to be provided at the time of and immediately following the death of the insured. Goods and services may include but are not limited to embalming, cremation, body preparation, viewing or visitation, coffin or urn, memorial stone, and transportation of the deceased. The status of the policy or contract as preneed insurance is determined at the time of issue in accordance with the policy form filing.

Subd. 2. Minimum valuation mortality standards. For preneed insurance contracts, the minimum mortality standard for determining reserve liabilities and nonforfeiture values for both male and female insureds shall be the Ultimate 1980 CSO.

Subd. 3. Minimum valuation interest rate standards. (a) The interest rates used in determining the minimum standard for valuation of preneed insurance shall be the calendar year statutory valuation interest rates as defined in section 61A.25.

(b) The interest rates used in determining the minimum standard for nonforfeiture values for preneed insurance shall be the calendar year statutory nonforfeiture interest rates as defined in section 61A.24.

Subd. 4. Minimum valuation method standards. (a) The method used in determining the standard for the minimum valuation of reserves of preneed insurance shall be the method defined in section 61A.25.

(b) The method used in determining the standard for the minimum nonforfeiture values for preneed insurance shall be the method defined in section 61A.24.

Subd. 5. Exception. A policy providing preneed insurance or designed to cover, in whole or in part, the goods and services described in subdivision 1, clause (3), is not subject to section 72A.207.

History: 2009 c 37 art 3 s 14; 2013 c 53 s 1



Section 61A.27 — CONTINGENCY RESERVE; LIMITATIONS.

Any life insurance company doing business in this state may accumulate and maintain, in addition to the capital and surplus contributed by its stockholders, and in addition to an amount equal to the net values of its policies, computed according to the laws of the jurisdiction under which it is organized, a contingency reserve not exceeding the following respective percentages of these net values: When the net values are less than $100,000, 20 percent thereof, or the sum of $10,000, whichever is the greater; when the net values are greater than $100,000, the percentage thereof measuring the contingency reserve shall decrease one-half of one percent for each $100,000 of the net values up to $1,000,000; when the net values are greater than $1,000,000, but do not exceed $25,000,000, the contingency reserve shall not exceed 15 percent thereof; when the net values are greater than $25,000,000, but do not exceed $150,000,000, the contingency reserve shall not exceed 12-1/2 percent thereof; when the net values are greater than $150,000,000, the contingency reserve shall not exceed ten percent thereof; provided, that as the net values of these policies increase and the maximum percentage measuring the contingency reserve decreases, the corporation may maintain the contingency reserve already accumulated hereunder, although for the time being it may exceed the maximum percentage herein prescribed, but may not add to the contingency reserve when the addition will bring it beyond the maximum percentage. For cause shown, the commissioner may, at any time and from time to time, permit any corporation to accumulate and maintain a contingency reserve in excess of the limit above mentioned for a prescribed period, not exceeding one year under any one permission, by filing in the commissioner's office a decision stating the reasons therefor and causing the same to be published in the next annual report. This section shall not apply to any company doing exclusively a nonparticipating business.

History: 1967 c 395 art 2 s 27; 1986 c 444



Section 61A.276 — FUNDING AGREEMENTS.

Subdivision 1. Authorization. An insurer authorized to deliver or issue for delivery annuity contracts in this state may deliver or issue for delivery one or more funding agreements. The issuance or delivery of these funding agreements shall not be deemed to be doing a kind of business specifically authorized by section 60A.06. Notwithstanding the definition of contracts of life and endowment insurance or of annuities under section 60A.06, subdivision 1, clause (4) or the definition of life insurance company under section 61A.01, the issuance or delivery of a funding agreement by an insurer in this state constitutes doing an insurance business in the state.

Subd. 2. Issuance. The funding agreements may be issued to: (1) individuals; or (2) persons authorized by a state or foreign country to engage in an insurance business or subsidiaries or affiliates of these persons; or (3) entities other than individuals and other than persons authorized to engage in an insurance business, and subsidiaries and affiliates of these persons, for the following purposes: (i) to fund benefits under any employee benefit plan as defined in the Employee Retirement Income Security Act of 1974, as now or hereafter amended, maintained in the United States or in a foreign country; (ii) to fund the activities of any organization exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, as amended through December 31, 1992, or of any similar organization in any foreign country; (iii) to fund any program of any state, foreign country or political subdivision thereof, or any agency or instrumentality thereof; (iv) to fund any agreement providing for periodic payments in satisfaction of a claim; or (v) to fund a program of an institution that has assets in excess of $25,000,000. No funding agreement shall be issued in an amount less than $1,000,000.

Subd. 3. General operation. No amounts shall be guaranteed or credited under a funding agreement except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreements of a given class. The funding agreements shall not provide for payments to or by the insurer based on mortality or morbidity contingencies.

Subd. 4. [Repealed, 2011 c 61 s 9]

Subd. 5. Rules. The commissioner may adopt rules relating to (1) the standards to be followed in the approval of forms of the funding agreements, (2) the reserves to be maintained by insurers issuing the funding agreements, (3) the accounting and reporting of funds credited under the funding agreements, (4) the disclosure of information to be given to holders and prospective holders of the funding agreements, and (5) the qualification and compensation of persons selling the funding agreements on behalf of insurers. Notwithstanding any other provision of law, the commissioner has sole authority to regulate the issuance and sale of the funding agreements, including the persons selling the funding agreements on behalf of insurers.

History: 1985 c 43 s 1; 1993 c 375 art 8 s 14; 1998 c 319 s 17; 1999 c 177 s 34; 2001 c 131 s 11



Section 61A.28 — DOMESTIC COMPANIES, INVESTMENTS.

Subdivision 1. Investment guidelines and procedures. Each domestic life insurance company must comply with section 60A.112.

No investment or loan, except policy loans, shall be made by a domestic life insurance company unless authorized or approved by the board of directors or by a committee of directors, officers, or employees of the company designated by the board and charged with the duty of supervising the investment or loan. Accurate records of all authorizations and approvals must be maintained.

The capital, surplus and other funds of every domestic life insurance company, whether incorporated by special act or under the general law (in addition to investments in real estate as otherwise permitted by law) may be invested only in one or more of the following kinds of securities or property. An investment may not be made under this section if the required interest obligation is in default.

Investments must be valued in accordance with the valuation procedures established by the National Association of Insurance Commissioners, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Other invested assets must be valued according to the procedures promulgated by the National Association of Insurance Commissioners, if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances.

Subd. 2. Government obligations. Bonds or other obligations of, or bonds or other obligations insured or guaranteed by: (a) the United States or any state thereof; (b) the Dominion of Canada or any province thereof; (c) any county, city, town, statutory city formerly a village, organized school district, municipality, or other civil or political subdivision of this state, or of any state of the United States or of any province of the Dominion of Canada; (d) any agency or instrumentality of the foregoing, including but not limited to, debentures issued by the federal housing administrator, obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association; and (e) obligations payable in United States dollars issued or fully guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the Export-Import Bank, or any other United States government sponsored organization of which the United States is a member. The life insurance company may not invest in the obligations of these banks or organizations if the investment causes the company's aggregate investments in the obligations of any one of these banks or organizations to exceed five percent of its admitted assets or if the investment causes the company's aggregate investments in the obligations of all banks or organizations described in clause (e) to exceed 15 percent of its admitted assets.

Subd. 3. Loans or obligations secured by mortgage. Loans or obligations (hereinafter loans) secured by a first mortgage, or deed of trust (hereinafter mortgage), on improved real estate in the United States, if the amount of the loan secured thereby is not in excess of 66-2/3 percent of the market value of the real estate at the time of the loan, or, when the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan if the real estate is to be used for commercial purposes, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed (a) 80 percent of the market value of the real estate at the time of the loan; (b) 90 percent of the market value of the real estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1, or, if (1) the real estate is used for commercial purposes, and (2) the loan is additionally secured by an assignment of lease or leases, and (3) the lessee or lessees under the lease or leases, or a guarantor or guarantors of the lessee's obligations, is a corporation whose obligations would qualify as an investment under subdivision 6, paragraph (e), and (4) the rents payable during the primary term of the lease or leases are sufficient to amortize at least 60 percent of the loan. In calculating the ratio of the amount of the loan to the value of the property, no part of the amount of any loan is to be included which the United States or any agency or instrumentality thereof or other mortgage insurer as may be approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee; provided, in no event may the loan exceed the market value of the property. No improvement may be included in estimating the market value of the real estate unless it is insured against fire by policies payable to the security holder or a trustee for its benefit. This requirement may be met by a program of self-insurance established and maintained by a corporation whose debt obligations would qualify for purchase under subdivision 6, paragraph (g), clause (4). Also loans secured by mortgage, upon leasehold estates in improved real property where at the date of investment the lease has an unexpired term of at least five years longer than the term of the loan secured thereby, and where the leasehold estate is unencumbered except by the lien reserved in the lease for the payment of rentals and the observance of the other covenants, terms and conditions of the lease and where the mortgagee, upon default, is entitled to be subrogated to, or to exercise, all the rights and to perform all the covenants of the lessee, provided that no loan on the leasehold estate may exceed (a) 66-2/3 percent of the market value thereof at the time of the loan, or (b) 80 percent of the market value thereof at the time of the loan if the loan is to be fully amortized by installment payments of principal which begin within five years from the date of the loan if the leasehold estate is to be used for commercial purposes, interest is payable at least annually over the period of the loan which may not exceed 40 years and the market value of the leasehold estate is shown by the sworn certificate of a competent appraiser, or (c) 90 percent of the market value of the leasehold estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1. In calculating the ratio of the amount of the loan to the value of the leasehold estate, no part of the amount of any loan is to be included which the United States or any agency or instrumentality thereof or other mortgage insurer approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee; provided, in no event may the loan exceed the market value of the leasehold estate. Also loans secured by mortgage, which the United States or any agency or instrumentality thereof or other mortgage insurer approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee. Also loans secured by mortgage, on improved real estate in the Dominion of Canada if the amount of the loan is not in excess of 66-2/3 percent of the market value of the real estate at the time of the loan, or, when the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan if the real estate is used for commercial purposes, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed (a) 80 percent of the market value of the real estate at the time of the loan, or (b) 90 percent of the market value of the real estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1. In calculating the ratio of the amount of the loan to the value of the property, no part of the amount of any loan is to be included which the Dominion of Canada or any agency or instrumentality thereof has insured or guaranteed or made a commitment to insure or guarantee; provided in no event may the loan exceed the market value of the property. Also loans secured by mortgage, on real estate in the United States which may be unimproved provided there exists a definite plan for commencement of development for commercial purposes within not more than five years where the amount of the loan does not exceed 80 percent of the market value of the unimproved real estate at the time of the loan and the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan, and interest at least annually over a period of not to exceed 40 years. Also loans secured by second mortgage on improved or unimproved real estate used, or to be used, for commercial purposes; provided, that if unimproved real estate there exists a definite plan for commencement of development within not more than five years, in the United States or the Dominion of Canada under the following conditions: (a) the amount of the loan secured by the second mortgage is equal to the sum of the amount disbursed by the company and the then outstanding indebtedness under the first mortgage loan; and (b) the company has control over the payments under the first mortgage indebtedness; and (c) the total amount of the loan does not exceed 66-2/3 percent of the market value of the real estate at the date of the loan or, when the note or bond is to be fully amortized by installment payments of principal, beginning not more than five years from the date of the loan, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed 80 percent of the market value of the real estate at the date of the loan.

A company may not invest in a mortgage loan authorized under this subdivision, if the investment causes the company's aggregate investments in mortgages secured by a single property to exceed one percent of its admitted assets.

For purposes of this subdivision, improved real estate includes real estate improved with permanent buildings, used for agriculture or pasture, or income producing real estate, including but not limited to, parking lots and leases, royalty or other mineral interests in properties producing oil, gas, or other minerals and interests in properties for the harvesting of forest products.

A loan or obligation otherwise permitted under this subdivision must be permitted notwithstanding the fact that it provides for a payment of the principal balance prior to the end of the period of amortization of the loan.

The vendor's equity in a contract for deed qualifies as a loan secured by mortgage for the purposes of this subdivision.

Subd. 4. [Repealed, 1991 c 325 art 9 s 13]

Subd. 5. [Repealed, 1991 c 325 art 9 s 13]

Subd. 6. Stocks, obligations, and other investments. (a) Common stocks, common stock equivalents, or securities convertible into common stock or common stock equivalents of a business entity organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof.

(b) Preferred stock of, or common or preferred stock guaranteed as to dividends by a business entity organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, under the following conditions: (1) No investment may be made under this paragraph in a stock upon which any dividend, current or cumulative, is in arrears; (2) the company may not invest in stocks under this paragraph and in common stocks under paragraph (a) if the investment causes the company's aggregate investments in the common or preferred stocks to exceed 25 percent of the company's total admitted assets, provided that no more than 20 percent of the company's admitted assets may be invested in common stocks under paragraph (a); and (3) the company may not invest in any preferred stock or common stock guaranteed as to dividends, which is rated in the four lowest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners, if the investment causes the company's aggregate investment in the lower rated preferred or common stock guaranteed as to dividends to exceed five percent of its total admitted assets.

(c) Warrants, options, and rights to purchase stock if the stock, at the time of the acquisition of the warrant, option, or right to purchase, would qualify as an investment under paragraph (a) or (b), whichever is applicable. A company shall not invest in a warrant, option, or right to purchase stock if, upon purchase and immediate exercise thereof, the acquisition of the stock violates any of the concentration limitations contained in paragraphs (a) and (b).

(d) In addition to amounts that may be invested under subdivision 8 and without regard to the percentage limitation applicable to stocks, warrants, options, and rights to purchase, the securities of any face amount certificate company, unit investment trust, or management type investment company, registered or in the process of registration under the Investment Company Act of 1940 as from time to time amended. In addition, the company may transfer assets into one or more of its separate accounts for the purpose of establishing, or supporting its contractual obligations under, the accounts in accordance with the provisions of sections 61A.13 to 61A.21. A company may not invest in a security authorized under this paragraph if the investment causes the company's aggregate investments in the securities to exceed ten percent of its total admitted assets, except that for a health service plan corporation operating under chapter 62C, and for a health maintenance organization operating under chapter 62D, the company's aggregate investments may not exceed 20 percent of its total admitted assets. No more than five percent of the allowed investment by health service plan corporations or health maintenance organizations may be invested in funds that invest in assets not backed by the federal government. When investing in money market mutual funds, nonprofit health service plans regulated under chapter 62C, and health maintenance organizations regulated under chapter 62D, shall establish a trustee custodial account for the transfer of cash into the money market mutual fund.

(e) Investment grade obligations that are:

(1) bonds, obligations, notes, debentures, repurchase agreements, or other evidences of indebtedness of a business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof; and

(2) rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization, or are rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners.

(f) Noninvestment grade obligations: A company may acquire noninvestment grade obligations as defined in item (i) (hereinafter noninvestment grade obligations) which meet the earnings test set forth in item (ii). A company may not acquire a noninvestment grade obligation if the acquisition will cause the company to exceed the limitations set forth in item (iii).

(i) A noninvestment grade obligation is an obligation of a business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, that is not rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization, or is not rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners.

(ii) Noninvestment grade obligations authorized by this subdivision may be acquired by a company if the business entity issuing or assuming the obligation, or the business entity securing or guaranteeing the obligation, has had net earnings after the elimination of extraordinary nonrecurring items of income and expense and before income taxes and fixed charges over the five immediately preceding completed fiscal years, or its period of existence of less than five years, has averaged not less than 1-1/4 times its average annual fixed charges applicable to the period; provided, however, that if a business entity issuing or assuming the obligation, or the business entity securing or guaranteeing the obligation, has undergone an acquisition, recapitalization, or reorganization within the immediately preceding 12 months, or will use the proceeds of the obligation for an acquisition, recapitalization, or reorganization, then such business entity shall also have, on a pro forma basis, for the next succeeding 12 months, net earnings averaging 1-1/4 times its average annual fixed charges applicable to such period after elimination of extraordinary nonrecurring items of income and expense and before taxes and fixed charges; no investment may be made under this section upon which any interest obligation is in default.

(iii) Limitation on aggregate interest in noninvestment grade obligations. A company may not invest in a noninvestment grade obligation if the investment will cause the company's aggregate investments in noninvestment grade obligations to exceed the applicable percentage of admitted assets set forth in the following table:

Nothing in this paragraph limits the ability of a company to invest in noninvestment grade obligations as provided under subdivision 12.

(g) Obligations for the payment of money under the following conditions: (1) The obligation must be secured, either solely or in conjunction with other security, by an assignment of a lease or leases on property, real or personal; (2) the lease or leases must be nonterminable by the lessee or lessees upon foreclosure of any lien upon the leased property; (3) the rents payable under the lease or leases must be sufficient to amortize at least 90 percent of the obligation during the primary term of the lease; and (4) the lessee or lessees under the lease or leases, or a governmental entity or business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada, or any province thereof, that has assumed or guaranteed any lessee's performance thereunder, must be a governmental entity or business entity whose obligations would qualify as an investment under subdivision 2 or paragraph (e) or (f). A company may acquire leases assumed or guaranteed by a noninvestment grade lessee unless the value of the lease, when added to the other noninvestment grade obligations owned by the company, exceeds 15 percent of the company's admitted assets.

(h) A company may sell call options against stocks or other securities owned by the company and may purchase call options in a closing transaction against a call option previously written by the company. In addition to the authority granted by paragraph (c), to the extent and on the terms and conditions the commissioner determines to be consistent with the purposes of this chapter, a company may purchase or sell other exchange-traded call options, and may sell or purchase exchange-traded put options.

(i) A company may not invest in a security or other obligation authorized under this subdivision if the investment, valued at cost at the date of purchase, causes the company's aggregate investment in any one business entity to exceed two percent of the company's admitted assets.

(j) For nonprofit health service plan corporations regulated under chapter 62C, and for health maintenance organizations regulated under chapter 62D, a company may invest in commercial paper rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization, or rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners, if the investment, valued at cost at the date of purchase, does not cause the company's aggregate investment in any one business entity to exceed six percent of the company's admitted assets.

Subd. 7. Transportation equipment obligations. Equipment trust obligations or certificates which are adequately secured or other adequately secured instruments evidencing an interest in transportation equipment purchased, leased, or under contract for purchase or lease by a corporation incorporated in the United States or in Canada or by a receiver or trustee of such corporation and a right to receive determined portions of rental, purchase or other fixed obligatory payments for the use or purchase of such transportation equipment.

Subd. 8. Asset backed arrangements. Investments in asset backed arrangements that meet the definitions and credit criteria provided in this subdivision. For purposes of this subdivision, "asset backed arrangement" means a loan participation or loan to or equity investment in a business entity that has as its primary business activity the acquisition and holding of financial assets for the benefit of its debt and equity holders.

In order to qualify for investment under this subdivision:

(a) the investment in the asset backed arrangement must be secured by or represent an undivided interest in a single financial asset or a pool of financial assets; and

(b) either (1) at least 90 percent of the dollar value of the financial assets held under the asset backed arrangement qualifies for direct investment under this section; (2) the investment in the asset backed arrangement is rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization; or (3) the investment in the asset backed arrangement is rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners.

Examples of asset backed arrangements authorized by this subdivision include, but are not limited to: general and limited partnership interests; participations under unit investment trusts such as collateralized mortgage obligations and collateralized bond obligations; shares in, or obligations of, corporations formed for holding investment assets, and contractual participation interests in a loan or group of loans.

A company may not invest in an asset backed arrangement if the investment causes the company's aggregate investment in the financial assets held under the asset backed arrangement to exceed any of the concentration limits contained in this section.

Subd. 9. Obligations of trustees and receivers. Certificates, notes, or other obligations issued by trustees or receivers of any institution created or existing under the laws of the United States or of any state, district, or territory thereof, which, or the assets of which, are being administered under the direction of any court having jurisdiction if such obligation is adequately secured as to principal and interest; the amount invested in the securities mentioned in this subdivision shall not, at any time, exceed 25 percent of the unassigned surplus and capital of the company.

Subd. 9a. Hedging. A domestic life insurance company may enter into financial transactions solely for the purpose of reducing the risk associated with assets and liabilities that the company has acquired or incurred or has legally contracted to acquire or incur, and not for speculative or other purposes. For purposes of this subdivision, "financial transactions" include, but are not limited to, futures, options to buy or sell fixed income securities, repurchase and reverse repurchase agreements, and interest rate swaps, caps, and floors. This authority is in addition to any other authority of the insurer.

Subd. 10. Real estate sales contracts. Real estate sales contracts to which the company is not an original party, involving unencumbered real property situated in the United States, having a value of at least 50 percent more than the amount of the unpaid balance of the contract, same to be assigned or otherwise transferred to the company or to a trustee or nominee of its choosing. No improvement shall be included in estimating the value unless the same shall be insured against fire by policies payable to and held by the company or a trustee or nominee for its benefit. The foregoing provisions of this subdivision shall not apply to real estate sales contracts to which the company is an original party and shall not prohibit the company from holding such contracts as an investment.

Subd. 11. Policy loans. Loans on the security of insurance policies issued by itself to an amount not exceeding the loan value thereof; and loans on the pledge of any of the securities eligible for investment under the provisions of subdivisions 2 to 10, with the exception of noninvestment grade obligations as defined in subdivision 6, paragraph (f), but not exceeding 95 percent of the value of securities enumerated in subdivisions 2, 3, and 4 and 80 percent of the value of stocks and other securities; in case of securities enumerated in subdivisions 3, 5, and 10 "value" means principal amount unpaid thereon and in case of other securities market value thereof; in case of securities enumerated in subdivisions 3 and 10 the pledge agreement shall require principal payments by the pledgor at least equal to and concurrent with principal payments on the pledged security; in loans authorized by this subdivision, except as otherwise provided by law in regard to policy loans, the company shall reserve the right at any time to declare the indebtedness due and payable when in excess of such proportions of value or, in case of pledge of securities other than those enumerated in subdivisions 3 and 10, upon depreciation of security. In the case of securities enumerated in subdivision 8, the provision of this subdivision must be applied in accordance with the type of security subject to the asset backed arrangement.

Subd. 12. Additional investments. Investments of any kind, without regard to the categories, conditions, standards, or other limitations set forth in the foregoing subdivisions and section 61A.31, subdivision 3, except that the prohibitions in clause (d) of subdivision 3 remains applicable, may be made by a domestic life insurance company in an amount not to exceed the lesser of the following:

(1) five percent of the company's total admitted assets as of the end of the preceding calendar year; or

(2) fifty percent of the amount by which its capital and surplus as of the end of the preceding calendar year exceeds $675,000. Except as provided in section 61A.281, a company's total investment under this section in the common stock of any corporation, other than the stock of the types of corporations specified in section 61A.284, may not exceed ten percent of the common stock of the corporation. No investment may be made under the authority of this clause or clause (1) by a company that has not completed five years of actual operation since the date of its first certificate of authority.

If, subsequent to being made under the provisions of this subdivision, an investment is determined to have become qualified or eligible under any of the other provisions of this chapter, the company may consider the investment as being held under the other provision and the investment need no longer be considered as having been made under the provisions of this subdivision.

In addition to the investments authorized by this subdivision, with the written order of the commissioner, a domestic life insurance company may make qualified investments in any other type of investment or exceed any limitations of quality, quantity, or percentage of admitted assets contained in this section, section 61A.29 or 61A.31, or other provision governing the investments of a domestic life insurance company. This approval is at the discretion of the commissioner, provided that the additional investments allowed by the commissioner's written order may not exceed five percent of the company's admitted assets.

Subd. 13. Additional limitations. Under the standards and procedures in sections 60G.20 to 60G.22 for individual insurers, the commissioner may impose additional limitations on all insurers on the types and percentages of investments as the commissioner determines necessary to protect and ensure the safety of the general public.

Subd. 14. Replication transactions. An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments applicable to the insurer. Replication transactions are permitted only under the authority of subdivision 12. For these purposes, "replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under applicable law. A derivative transaction that either is authorized by subdivision 6, 8, or 9a or section 61A.29, subdivision 2, paragraph (d), or is entered into as a hedging transaction shall not be considered a replication transaction. "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision.

History: 1967 c 395 art 2 s 28; 1969 c 494 s 12-16; 1971 c 816 s 1,2; 1973 c 123 art 5 s 7; 1974 c 64 s 6; 1975 c 141 s 1; 1981 c 211 s 32-34; 1983 c 340 s 12-14; 1984 c 382 s 4; 1985 c 147 s 1; 1987 c 337 s 43; 1991 c 325 art 9 s 1-9; 1992 c 540 art 2 s 13; 1994 c 425 s 9,10; 1998 c 328 s 1-3; 2001 c 131 s 12,13



Section 61A.281 — INVESTMENTS; SUBSIDIARIES.

Subdivision 1. Special purpose corporations. A domestic life insurance company may organize and hold, or acquire and hold, more than 50 percent of the capital stock of any corporation organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, or if approved by the commissioner, elsewhere, which is one or more of the following: (1) a corporation providing investment advisory, management or sales services to an investment company or to an insurance company; or (2) a data processing or computer service corporation; or (3) a real property holding, developing, managing or leasing corporation; or (4) a mortgage loan corporation engaged in the business of making, originating, purchasing, or otherwise acquiring or investing in, and servicing or selling or otherwise disposing of loans secured by mortgages on real property; or (5) a corporation whose business is owning and managing or leasing personal property; or (6) a corporation other than a bank or an insurance company, whose business has been approved by the commissioner as complementary or supplementary to the business of a domestic life insurance company. Provided, however, that such percentage of stock may, with the approval of the commissioner, be 50 percent or less. The limits contained in the other investment sections of the insurance code shall not apply to such holdings, provided that the aggregate cost of the investments made under this subdivision shall not exceed five percent of the domestic life insurance company's admitted assets.

Subd. 2. General purpose corporations. A domestic life insurance company may organize and hold, or acquire and hold, more than 50 percent of the capital stock of any corporation organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, or if approved by the commissioner, elsewhere, whether or not of the type of corporation enumerated in subdivision 1 or approved by the commissioner under subdivision 1. The limits contained in the other investment sections of Minnesota Statutes relating to insurance shall not apply to such holdings, provided that the aggregate cost of the investments made under authority of this subdivision shall not exceed ten percent of the capital and surplus of the domestic life insurance company.

Subd. 3. Rules. The commissioner may issue such reasonable rules as may be appropriate to carry out the purposes of this section.

Subd. 4. Other corporations acquired or organized, activities. A domestic life insurance company may organize or acquire a corporation domiciled in the United States and hold the capital stock thereof, provided that it shall continuously own more than 50 percent of such capital stock. The corporation so organized or acquired shall limit its activities to the investing of its assets in the same corporations, subject to the same ownership requirements, in which the insurance company may directly invest under subdivisions 1 and 2; provided that the sum of the total cost of the investments made by both it and the insurance company in corporations authorized under said subdivision 1 or said subdivision 2 shall not exceed the dollar amount which would have been applicable had the insurance company directly made such investments. The limits contained in the other investment sections of the insurance code shall not apply to any investment made by the insurance company under this subdivision, provided that the aggregate cost of the investments made by the insurance company hereunder and under said subdivisions 1 and 2 shall not exceed the sum of five percent of the insurance company's admitted assets and ten percent of the insurance company's capital and surplus.

Subd. 5. Corporations organized to hold investments. A domestic life insurance company may organize one or more corporations domiciled in the United States and hold the capital stock of them, provided that it shall continuously own all of the capital stock and that the corporations so organized shall limit their activities to acquiring and holding investments, other than under subdivisions 1 to 4, that a domestic life insurance company may acquire and hold. The investments of these corporations are subject to the same restrictions and requirements as apply to domestic life insurance companies, including the applicable percentage limitations for investments in individual properties and entities and limitations on the aggregate amount to be invested in any investment category. For the purposes of calculating the amount of an investment held by the life insurance company, investments in the same property, entity, or investment category that are owned by the company and all corporations qualifying under this subdivision must be aggregated.

History: 1969 c 494 s 17; 1971 c 816 s 3-5; 1985 c 248 s 70; 1991 c 325 art 9 s 10



Section 61A.282 — INVESTMENTS IN NAME OF COMPANY OR NOMINEE AND PROHIBITIONS.

Subdivision 1. Requirements. A company's investments shall be held in its corporate name or its nominee name, except that:

(a) Investments may be held in the name of a clearing corporation or of a custodian bank or in the name of the nominee of either under the following conditions:

(1) The clearing corporation, custodian bank, or nominee must be legally authorized to hold the particular investment for the account of others;

(2) Where the investment is evidenced by a certificate and held in the name of a custodian bank or the nominee of a custodian bank, a written agreement shall provide that certificates so deposited shall at all times be kept separate and apart from other deposits with the depository, so that at all times they may be identified as belonging solely to the company making the deposit; or

(3) Where a clearing corporation is to act as depository, the investment may be merged or held in bulk in the clearing corporation's name, or in the name of its nominee, together with any other investments deposited with the clearing corporation by any other person, if a written agreement provides that adequate evidence of the deposit will be obtained and retained by the company or a custodian bank.

As used in this subdivision, the term "custodian bank" means a bank or trust company licensed by the United States or any state thereof.

(b) A company may participate, through a bank or trust company which is a member of the Federal Reserve System, in the Federal Reserve's book-entry system, if the records of the member bank or trust company at all times show that the investments are held for the company and/or for specific accounts of the company.

(c) If an investment consists of an individual interest in a pool of obligations, or of a fractional interest in a single obligation, the certificate of participation or interest, or the confirmation of participation or interest in the investment, shall be held in the manner set forth in paragraph (a) or held in the name of the company.

(d) Where an investment is not evidenced by a certificate, except as provided in paragraph (b), adequate evidence of the company's investment shall be obtained from the issuer or its transfer or recording agent and retained by the company, a custodian bank, or clearing corporation. Adequate evidence, for purposes of this section, shall mean a written receipt or other verification issued by the depository or issuer or a custodian bank which shows that the investment is held for the company. Transfers of ownership of investments held as described in paragraphs (a)(3), (b), and (c) may be evidenced by bookkeeping entry on the books of the issuer of the investment or its transfer or recording agent or the clearing corporation without physical delivery of certificates, if any, evidencing the company's investment.

(e) Investments or cash posted as collateral or variation margin (other than initial margin amounts) in connection with qualified financial contracts, as defined in section 60B.03, subdivision 22, are not subject to this subdivision.

Subd. 2. Lending of securities. A company may loan securities held by it under this chapter to a broker-dealer registered under the Securities and Exchange Act of 1934 or to a bank which is a member of the Federal Reserve System, under the following conditions:

(a) The market value of loaned securities outstanding at any one time, excluding securities held in a separate account established pursuant to section 61A.14, subdivision 1, shall not exceed 40 percent of the company's admitted assets as of the December 31 immediately preceding.

(b) The company is limited to no more than two percent of its admitted assets as of the December 31 immediately preceding being subject to lending of securities with any one borrower.

(c) Each loan must be evidenced by a written agreement which provides:

(1) that the loan will be fully collateralized by cash or obligations issued or guaranteed by the United States or an agency or an instrumentality thereof, and that the collateral will be adjusted each business day during the term of the loan to maintain the required collateral in the event of market value changes in the loaned securities or collateral;

(2) that the loan may be terminated by the company at any time, and that the borrower must return the loaned securities or their equivalent within five business days after termination;

(3) that the company has the right to retain the collateral or to use the collateral to purchase securities equivalent to the loaned securities if the borrower defaults under the terms of the agreement; and

(4) that the borrower remains liable for any losses and expenses, not covered by the collateral, which are incurred by the company due to default.

Subd. 3. Conflicts of interest. No officer, director, or member of any committee passing on investments shall borrow any of the funds, or become, directly or indirectly, liable as a surety or endorser for or on account of loans thereof to others, or receive for personal use any fee, brokerage, commission, gift or other consideration for, or on account of, any loan made by or on behalf of the company.

History: 1969 c 494 s 18; 1981 c 211 s 35; 1982 c 555 s 4; 1986 c 313 s 3; 1986 c 444; 1994 c 485 s 25; 2011 c 61 s 5; 2014 c 198 art 4 s 6



Section 61A.283 — ADMITTED ASSETS.

For the purpose of applying any investment limitation based on the amount of a domestic life insurance company's admitted assets, the term "admitted assets" has the meaning given in section 60A.02, subdivision 27, with an adjustment in the admitted asset figure to exclude amounts which on the December 31 immediately preceding the date the company acquires an investment are allocated to separate accounts.

History: 1969 c 494 s 19; 1991 c 325 art 10 s 9



Section 61A.284 — INVESTMENTS; CAPITAL STOCK OF OTHER INSURANCE COMPANIES.

Subdivision 1. Purchase of insurance company. A domestic life insurance company may acquire and hold all or part of the capital stock of another insurance company whether or not in the same line of insurance for cash or through the issuance of its own stock in payment of all or part of the purchase price. The limits contained in the other investment provisions shall not apply to these holdings providing the acquiring company secures the prior approval of the purchase agreement by the commissioner.

Subd. 2. Organization of subsidiary insurance company. A domestic life insurance company may organize and hold all or part of the capital stock of another insurance company whether or not in the same line of insurance. The limits contained in the other investment provisions shall not apply to these holdings providing the organizing company secures the prior approval of the commissioner.

Subd. 3. Investments in health maintenance organizations. An investment in a health maintenance organization may be deemed by a domestic life insurance company to be an investment under this section.

History: 1981 c 211 s 36; 1990 c 538 s 11



Section 61A.29 — FOREIGN INVESTMENTS.

Subdivision 1. Authorization. In addition to the Canadian investments permitted by this chapter, a domestic life insurance company may make foreign investments authorized by subdivision 2, subject to the limitations contained in subdivision 3. Investments authorized by this section are restricted to countries where the obligations of the sovereign government are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization in the United States. All investments must be made as provided under foreign investment guidelines established and maintained by the company under section 60A.112.

Subd. 2. Authorized investments. A company may invest in (i) foreign assets denominated in United States dollars; (ii) foreign assets denominated in foreign currency; and (iii) United States assets denominated in foreign currency. The investments may be made in any combination of the following:

(a) Obligations of sovereign governments and political subdivisions thereof and obligations issued or fully guaranteed by a supranational bank or organization, other than those described in section 61A.28, subdivision 2, paragraph (e), provided that the obligations are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization in the United States. For purposes of this section, "supranational bank" means a bank owned by a number of sovereign nations and engaging in international borrowing and lending.

(b) Obligations of a foreign business entity, provided that the obligation (i) is rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization in the United States or by a similarly recognized statistical rating organization, as approved by the commissioner, in the country where the investment is made; or (ii) is rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners.

(c) Stock or stock equivalents issued by a foreign entity if the stock or stock equivalents are regularly traded and subject to oversight by the government of the country in which the regular trading occurs.

(d) Financial transactions for the sole purpose of managing the foreign currency risk of investments made under this subdivision, provided that the financial transactions are entered into under a detailed plan maintained by the company. For purposes of this paragraph, "financial transactions" include, but are not limited to, the purchase or sale of currency swaps, forward agreements, and currency futures.

Subd. 3. Investment limitations. Investments authorized by subdivision 2 are subject to the following limitations:

(a) A company shall not make an investment under this section if the investment causes the company's aggregate investments authorized under this section to exceed ten percent of its total admitted assets.

(b) Investments made under subdivision 2 must be aggregated with United States investments in determining compliance with percentage concentration limitations, if any, contained in this chapter.

(c) A company shall not invest in the obligations of one issuer under subdivision 2 in an amount greater than authorized for investments of the same class under this chapter. A company shall not invest more than two percent of its total admitted assets in the direct or guaranteed obligations of a sovereign government or political subdivision thereof, or of a supranational bank.

History: 1967 c 395 art 2 s 29; 1969 c 494 s 20; 1981 c 211 s 37; 1983 c 340 s 15; 1991 c 325 art 9 s 11; 2001 c 131 s 14



Section 61A.30 — JOINT INVESTMENTS.

No domestic life insurance company shall subscribe to or participate in any underwriting of the purchase or sale of securities or other property, enter into any transactions for the purchase or sale on account of the company jointly with any other person, firm, or corporation, nor enter into any agreement to withhold from sale any of its property, unless the disposition of the property shall be, at all times, within the control of its board of directors. Nothing contained herein shall be construed to invalidate or prohibit an agreement by two or more investors to join and share in the purchase of investments for bona fide investment purposes. In the investments secured by mortgage or deed of trust, provisions shall be made for a method of resolving any matters relating thereto as to which the investors are not in agreement.

History: 1967 c 395 art 2 s 30; 1981 c 211 s 38



Section 61A.31 — REAL ESTATE HOLDINGS.

Subdivision 1. Purposes. Except as provided in subdivisions 2, 3, and 4, every domestic life insurance company may acquire, hold and convey real property only for the following purposes and in the following manner:

(1) such as shall have been mortgaged to it in good faith by way of security for loans previously contracted, or for moneys due;

(2) such as shall have been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(3) such as shall have been purchased at sales on judgments, decrees or mortgages obtained or made for such debts;

(4) such as shall have been subject to a contract for deed under which the company held the vendor's interest to secure the payment by the vendee.

Subd. 2. Building projects. In order to promote and supplement public and private efforts to provide an adequate supply of decent, safe, and sanitary dwelling accommodations for persons of low and moderate income; to relieve unemployment; to alleviate the shortage of rental residences; and to assist in relieving the emergency in the housing situation in this country through investment of funds, any life insurance company may purchase or lease from any owner or owners (including states and political subdivisions thereof), real property in any state in which such company is licensed to transact the business of life insurance; and on any real property so acquired or on real property so located and acquired otherwise in the conduct of its business, such company may erect apartment, or other dwelling houses, not including hotels, but including accommodations for retail stores, shops, offices, and other community services reasonably incident to such projects; or, to provide such housing or accommodations, may construct, reconstruct, improve, or remove any buildings or other improvements thereon. Such company may thereafter own, improve, maintain, manage, collect or receive income from, sell, lease, or convey any such real property and the improvements thereon. A company may not invest in the building projects if the investment causes the company's aggregate investments under this subdivision to exceed ten percent of its total admitted assets.

Subd. 3. Acquisition of property. Any domestic life insurance company may:

(a) acquire real property or any interest in real property, including oil and gas and other mineral interests, in the United States or any state thereof, or in the Dominion of Canada or any province thereof, as an investment for the production of income, and hold, improve or otherwise develop, and lease, sell, and convey the same either directly or as a joint venturer or through a limited, limited liability, or general partnership in which the company is a partner or through a limited liability company in which the company is a member. A company may not invest in any real property asset other than property held for the convenience and accommodation of its business if the investment causes: (1) the company's aggregate investments in the real property assets to exceed ten percent of its admitted assets; or (2) the company's investment in any single parcel of real property to exceed one-half of one percent of its admitted assets;

(b) acquire personal property in the United States or any state thereof, or in the Dominion of Canada or any province thereof, under lease or leases or commitment for lease or leases if: (1) either the fair value of the property exceeds the company's investment in it or the lessee, or at least one of the lessees, or a guarantor, or at least one of the guarantors, of the lease is a corporation with a net worth of $1,000,000 or more; and (2) the lease provides for rent sufficient to amortize the investment with interest over the primary term of the lease or the useful life of the property, whichever is less. A company may not invest in the personal property if the investment causes the company's aggregate investments in the personal property to exceed three percent of its admitted assets;

(c) acquire and hold real estate (1) if the purpose of the acquisition is to enhance the sale value of real estate previously acquired and held by the company under this section and (2) if the company expects the real estate so acquired to qualify and be held by the company under paragraph (a) within five years after acquisition; and

(d) not acquire real property under paragraphs (a) to (c) if the property is to be used primarily for agricultural, horticultural, ranch, mining, or church purposes.

All real property acquired or held under this subdivision must be carried at a value equal to the lesser of (1) cost plus the cost of capitalized improvements, less normal depreciation, or (2) market value.

Subd. 4. Convenience and accommodation of business. A company may acquire and hold real estate for the convenience and accommodation of its business. Without the prior approval of the Department of Commerce, a company may not invest in real estate authorized under this subdivision if the investment causes the company's aggregate investments under this subdivision to exceed five percent of its total admitted assets, except that a health service plan corporation operating under chapter 62C may not invest in real estate authorized under this subdivision if the investment causes the company's aggregate investments under this subdivision to exceed 25 percent of its total admitted assets.

History: 1967 c 395 art 2 s 31; 1969 c 494 s 21-24; 1981 c 211 s 39,40; 1983 c 289 s 114 subd 1; 1983 c 340 s 16; 1984 c 655 art 1 s 92; 1991 c 325 art 9 s 12; 1995 c 214 s 15



Section 61A.315 — INVESTMENTS AND HOLDINGS; LIMITATIONS.

The sum of the value of assets permitted to be acquired pursuant to sections 61A.31, subdivision 3 and 61A.28, subdivision 6, paragraphs (a) and (b) shall not exceed 30 percent of admitted assets as of the end of the preceding calendar year.

History: 1981 c 211 s 41



Section 61A.39 — COOPERATIVE LIFE AND CASUALTY COMPANIES.

Subdivision 1. Cooperative plan. Every corporation, society, or association which issues a certificate or policy or makes an agreement with its members by which, upon the decease of a member, any money is to be paid to, or benefit conferred upon, the legal representatives or designated beneficiaries of such member, or reaching a certain age, to pay any money or benefit to the member, such money or benefit to be derived from voluntary donations, admission fees, dues, or assessments to be collected from its members or any class thereof, and which reserves the right to make any additional assessments, or without the consent of the certificate or policyholder to increase the premium named therein, shall be deemed to be engaged in the business of life insurance upon the cooperative or assessment plan. Every corporation which likewise agrees, in case of accident, sickness, or other physical disability, or reaching a certain age, to pay money or confer benefits likewise derived and issuing certificates or policies with similar conditions with reference to the payment of dues or assessments, shall be deemed to be engaged in the business of casualty insurance upon the cooperative or assessment plan, and shall, except as herein otherwise specified, be subject to the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50.

Subd. 2. Continued corporate existence. Notwithstanding the repeal of sections 63.01, 63.011, and 63.02 to 63.35 pursuant to Laws 1983, chapter 104, section 1, any corporation, society or association formed or having existed under Laws 1933, chapter 241, whether or not it amended its articles of incorporation in accordance with Laws 1945, chapter 178, as amended by Laws 1951, chapter 257, and which has transformed itself into a cooperative life insurance company to engage in business under the cooperative plan, shall be and continue to exist as a corporation by virtue of the provisions hereof and may exercise and shall continue to have and to hold all the rights, privileges and powers which it had, prior to the repeal of such sections, including those derived under Laws 1945, chapter 178, section 1, as amended by Laws 1951, chapter 257, section 2.

History: 1967 c 395 art 2 s 39; 1984 c 602 s 1; 1986 c 444



Section 61A.40 — QUALIFICATIONS FOR LICENSE; NUMBER OF MEMBERS.

No corporation not now authorized to transact business in this state shall be licensed to transact the business of life or casualty insurance, or both, upon the cooperative or assessment plan, until at least 300 persons eligible to membership have made individual applications, in writing, containing warranties of age, health, and other required conditions of membership, and the corporation has on deposit with the commissioner, as security for all its policyholders, stocks or bonds of this state or of the United States, or bonds of any of the municipalities of this state, or personal obligations secured by first mortgage on real estate within this state, worth, exclusive of buildings, the amount of the lien, and bearing interest of not less than three percent per annum, to an amount the actual market value of which, exclusive of interest, shall never be less than $100,000; provided, that any corporation which has heretofore procured and filed with the commissioner a part of the total number of applications required by law shall only be required to deposit securities of the market value of $5,000; and provided, that a corporation that confines its membership exclusively to the members of volunteer fire departments shall be required to have not less than 100 individual applications, in writing, from persons eligible to membership and the sum of at least $1,000, which amount shall be liable only for death or indemnity claims made under its policy or membership certificate contracts.

History: 1967 c 395 art 2 s 40; 1978 c 465 s 10



Section 61A.41 — RESERVE FUND; RECIPROCAL PROVISIONS.

Every domestic cooperative life or casualty corporation, society or association, except a fraternal benefit society, which issues a certificate or policy, or makes an agreement with its members, by which, upon the decease of a member, more than $200 is to be paid to, or benefit conferred upon, the legal representatives or designated beneficiary of such member, shall set aside ten percent of its gross premium receipts or assessments each year, as a reserve, until the same, together with any reserve already accumulated, shall amount to the sum of $25,000.

Every domestic cooperative or assessment company transacting the business of life and health and accident insurance, which does not issue health and accident policies providing indemnity for disability from accident or disease in excess of $750 on account of any one accident or illness, nor issues policies providing indemnity for disability from accident or illness in excess of $750 on account of any one accident or illness and death indemnity of more than $200, shall set aside as a reserve ten percent of its gross premium receipts or assessments each year until the same, together with any reserve already accumulated, shall amount to $2,000, and shall thereafter set aside as a reserve five percent of its gross premium receipts or assessments each year until the same, together with any reserve already accumulated, shall amount to $25,000.

Every domestic cooperative or assessment life insurance corporation, society or association, which issues a certificate or policy, or makes an agreement with its members, by which, upon the decease of a member, a funeral benefit is to be paid or funeral service is to be furnished, not exceeding $200 in amount or value, shall set aside ten percent of its gross premium receipts or assessments each year as a reserve, until the same, together with any reserve already accumulated, shall amount to the sum of $5,000, which reserve fund, accumulated as herein provided, shall be deposited with the commissioner in accordance with section 60A.10, subdivision 4, for the benefit of all its policyholders.

This deposit may consist of securities of the class in which insurance companies are authorized to invest under the laws of this state, and the company depositing the same shall be entitled to the income derived from the securities. No foreign insurance company upon the cooperative or assessment plan shall be permitted to transact business in this state unless it makes the deposit hereinbefore required of domestic companies, except that where, by the laws of the state under which the foreign company is organized, it is permitted to, and actually does, maintain for the benefit of all its policyholders a deposit with some proper officer of that state of an amount equal to the deposit required by sections 61A.39 to 61A.42 and 61A.44 to 61A.50; the deposit with the other state shall be a sufficient compliance with the provisions of this section. No deposit of securities, other than that herein provided for, shall be required of any such cooperative or assessment company. Any company transacting the business of life insurance upon the cooperative or assessment plan, and creating and maintaining a greater reserve than herein provided for, may elect, by written stipulation, filed with the commissioner, to keep on deposit with the commissioner in accordance with section 60A.10, subdivision 4, its entire reserve and special benefit funds, other than mortuary funds; and thereafter the entire reserve and special benefit funds shall be deposited with the commissioner in accordance with section 60A.10, subdivision 4, in securities of like character and upon the same terms as provided herein for the deposit of the reserve required by this section.

History: 1967 c 395 art 2 s 41; 1974 c 425 s 5; 1992 c 564 art 1 s 54



Section 61A.42 — PAYMENTS; LIENS; ASSESSMENTS; POLICIES TO BE LABELED.

No cooperative or assessment life insurance company shall hereafter issue any policy in this state which does not provide for the payment of a fixed minimum sum, which may be increased each year the insurance remains in force, in the amounts to be provided in the policy. Any agreement or bylaw providing for the placing of a lien upon such policy, except for nonpayment of premium or assessment, and any agreement or bylaw providing for the payment of a less sum than the minimum sum specified in the contract, because of the failure of the corporation to receive or collect the amount in the contract by assessment upon the surviving members, shall be void. Nothing in this section contained shall be so construed as to render any member liable for more than one assessment for each death occurring during the period of membership, unless otherwise specified in the policy. All policies issued by the company shall contain a title including the word "assessment" on the face and on the back of the policy correctly describing the same.

This section shall not apply to any existing domestic company until it has been in existence for four years.

History: 1967 c 395 art 2 s 42; 1986 c 444



Section 61A.43 — ACCUMULATIONS; AMENDMENT TO ARTICLES OR BYLAWS.

Any insurance company transacting the business of life or casualty insurance upon the cooperative or assessment plan under any law of this state may, upon so providing in its articles or bylaws, elect to ascertain and apportion to its outstanding policies or certificates the respective accumulations upon each such policy or certificate, and to carry to the credit of each such policy or certificate the future net premiums or assessments and the accretions thereto, less its equitable contribution to the death claims and other benefits, and that the premiums or assessments upon any such policy or certificate may, upon such credit becoming exhausted, be increased as may be necessary to meet its share of death claims and other benefits, and that the holder of any such policy or certificate may be granted extended or paid-up insurance or the right to convert into any other form of policy or insurance then being issued by such company and to have the credit on such former policy or certificate applied to such new policy or insurance. When making the ascertainment and apportionment, account shall be taken of the premiums or assessments theretofore paid and of the death claims and other benefits which should be borne by the policy or certificate, of the interest earnings and other accretions to the accumulated funds, and of other matters which should equitably be taken into consideration for the purposes of the apportionment. Subject to such adjustment as shall be equitable, the experience of the company, or any table of mortality recognized for the purpose of insurance and any law of this state, may be used as a basis for the ascertainment and apportionment herein authorized; provided, that any company availing itself of the provisions of this section shall, in its articles or bylaws, specify the table of mortality and rate of interest which are to be the basis for the charges thereafter to be made to the policies or certificates aforesaid; and, provided, further, that when any table of mortality is specified in any policy that table shall be followed.

History: 1967 c 395 art 2 s 43



Section 61A.44 — LIMITATION ON EXPENSES; LIFE INSURANCE.

Every corporation, as described in section 61A.39, now or hereafter organized or admitted to transact the business of life insurance in this state, shall set aside and appropriate exclusively to its mortuary or benefit funds, including reserve or special benefit funds, not less than 65 percent of all premium receipts and all interest earnings thereon upon such life insurance policies that shall have been in force one year or more, and the entire amount of receipts upon postmortem assessment certificates, except the expense dues and charges therein provided. No such funds heretofore or hereafter so appropriated to such mortuary or benefit fund, including reserve or special benefit funds, shall ever be used for the expense of conducting such business; provided, that every such corporation which issues a certificate or policy or makes an agreement with its members, by which, upon the decease of a member, a funeral benefit is to be paid, or funeral service is to be furnished, not exceeding $200 in amount or value, and which pays no accident, disability, or other benefits, shall set aside and appropriate exclusively to its mortuary or benefit funds, including reserve or special benefit funds, not less than 60 percent of all premium receipts upon such insurance policies that shall have been in force one year or more, and the entire amount of receipts upon postmortem assessment certificates, except the expense dues and charges therein provided. No such funds heretofore or hereafter so appropriated to such mortuary or benefit funds, including reserve or special benefit funds, shall ever be used for the expense of conducting such business.

The net accretions to the funds enumerated in this section derived from interest, rents, or other sources shall also be set aside and appropriated exclusively to the fund producing the net accretions.

History: 1967 c 395 art 2 s 44



Section 61A.45 — LIMITATION ON EXPENSES; COMPANIES WITH RESERVE DEPOSITS.

No company, as described in section 61A.39, transacting the business of casualty or health insurance in this state shall incur, lay out, or expend, in any one calendar year, as and for the expenses of conducting such business, more than its application or membership fees and 40 percent of its total premiums or assessments. When any such company shall have on deposit with the commissioner a reserve of $25,000, as provided by law, then and thereafter the company may expend, in addition to the 40 percent, the interest earnings on the reserve fund and the interest on any additional surplus funds it may accumulate.

Any officer of any corporation violating, or consenting to the violation of, this section or section 61A.44 shall be guilty of a gross misdemeanor.

History: 1967 c 395 art 2 s 45



Section 61A.46 — NET RATES; RESERVE FUND; LIMITATION OF EXPENSES.

No corporation organized to transact the business of life insurance upon the cooperative or assessment plan, and no such corporation not already admitted to transact business in this state, shall be licensed to transact such life insurance business in this state unless it shall, by its charter, bylaws and policy or certificate contracts, provide for and actually charge and collect from its members, for and on account of the insurance furnished to them, net rates which are at least equal to the rates known as the national fraternal congress rates, with four percent interest. When any such corporation has adopted the use of a net rate not less than the national fraternal congress table of mortality and interest at the rate of four percent, on the full preliminary term plan, and shall set aside the net premium to its mortuary or benefit funds, including reserve or special benefits, for the use and benefit of its members, such corporation shall, on all premiums or assessments collected from and after January 1, 1927, be exempt from the provisions of sections 61A.41 and 61A.44; but it shall keep on deposit, for the use and benefit of all its policyholders, an amount equal to the value of its individual policies, as shown by its annual statement each year, with the commissioner, until the same shall amount to the sum of $25,000. The accretions to the various funds derived from interest, rents, or other sources, less expense incidental to investment supervision, shall also be set aside and appropriated to the fund producing the accretions. Gain from lapses, savings in mortality, surrenders, and changes shall revert to the expense fund. Policies issued by such corporation may contain a provision that in the event of default in premium payments, after premiums shall have been paid for three years, shall secure to the owner of the policy a stipulated form of insurance, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto, specifying the mortality table and the rate of interest adopted for computing such reserve, less a sum not more than 2-1/2 percent of the amount insured by the policy, and of any existing dividend additions thereto, and less any existing indebtedness to the company on the policy; and that the policy may be surrendered to the company, at its home office, within one month from date of default for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance, and shall stipulate that the company may defer payment for not more than six months after the application therefor is made. This provision shall not be required in term insurance of 20 years or less. Such corporation shall value its policies at the end of each calendar year and show in its annual statement as a reserve liability the amount of such valuation. If infantile insurance is written, it may be valued on the table known as Craig's extension below age ten. If any corporation, society or association operating the business of life or casualty insurance on the assessment plan under any law of this state shall reincorporate under section 61A.39 and in connection with such reincorporation shall provide in its articles or bylaws that this section shall not apply to any class or group of assessment policies in force at the time that such reincorporation becomes effective, then this section shall not apply to such policies; provided that such corporation, society or association shall, in all other operations and as to all other policies, be subject to the provisions of sections 61A.39 to 61A.42 and sections 61A.44 to 61A.50.

History: 1967 c 395 art 2 s 46



Section 61A.47 — REINSURANCE OR CONSOLIDATION.

Any corporation, association, or society organized or authorized to transact business under the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50 may, by contract of reinsurance, assume the risks of any other similar corporation, association, or society engaged in the business of life or casualty insurance, or both, only on the following conditions:

(1) that both the corporations, associations, or societies which propose to enter into the reinsurance contract, shall be, upon the date of reinsurance, duly authorized under the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50 to transact business in this state;

(2) that the contract of reinsurance shall have previously been submitted to the commissioner and the attorney general and received the approval of the commissioner duly endorsed thereon;

(3) that the corporation, association, or society, which proposes to reinsure and retire, shall have been thoroughly examined by the commissioner within six months of the date of the proposed consolidation or reinsurance; provided, that, in the judgment of the commissioner, the consolidation or reinsurance can in no way impair the solvency of the corporation, association, or society which proposes to reinsure and assume the business and affairs of the corporation, association, or society contemplating reinsurance and retirement;

(4) that the contract of reinsurance shall have been approved by a majority vote of all the members of the corporation, association, or society, which proposes to reinsure and retire, present in person or by proxy, at any regular meeting thereof, or at any special meeting thereof called to consider the same; and, that a written or printed notice of the purpose of the corporation, association, or society to reinsure shall have been mailed to each of its members at least 30 days prior to the date fixed for the meeting.

When the members of any such corporation, association, or society shall have so voted to reinsure and retire, its officers and the officers of the corporation, association, or society which proposes to assume the risks and other obligations are hereby authorized to enter into and consummate the contract of reinsurance as submitted and approved and to do and perform all other acts necessary to the final and complete consolidation or reinsurance. The retiring corporation, association, or society shall turn over all its property, securities, moneys, and other assets to the corporation, association, or society reinsuring and assuming its obligations, to become the sole and absolute property thereof. The actual and reasonable expenses and costs incident to proceedings under the provisions of this section may be paid by the companies so consolidating or reinsuring, and an itemized and verified statement of these expenses, together with proper vouchers for each of the same, shall be filed with the commissioner. No officer of any such company, nor any employee of the state, shall receive any compensation, gratuity, employment, or other promise or thing of value, directly or indirectly, for in any matter aiding, promoting, or assisting in the consolidation or reinsurance. Any officer or director of any company which is a party to the agreement of reinsurance herein provided for, who shall receive any compensation or gratuity for aiding or promoting or consenting to the contract, shall be guilty of theft; and any other person guilty of willfully violating, or consenting to the willful violation of, the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50, shall be guilty of a gross misdemeanor.

History: 1967 c 395 art 2 s 47



Section 61A.48 — CHANGE TO LEGAL RESERVE OR LEVEL PREMIUM COMPANIES.

Any corporation, association, or society, as described in section 61A.39, may, with the written consent of the commissioner, upon a majority vote of its governing body, amend its articles of incorporation and bylaws in such manner as to transform itself into a legal reserve or level premium insurance company and, upon so doing and upon procuring from the commissioner a certificate of authority, as provided by law, to transact business in this state as a legal reserve or level premium company, shall incur the obligations and enjoy the benefits thereof, the same as though originally thus incorporated, and this corporation, under its charter, as amended, shall be a continuation of the original corporation, and the officers thereof shall serve through their respective terms, as provided in the original charter, but their successors shall be elected and serve as in the amended articles provided; but the amendment or reincorporation shall not affect existing suits, rights, or contracts. Any corporation, association, or society so reincorporated to transact the business of life insurance, shall, unless a higher method of valuation be provided for in its policy, or certificates of membership previously written, value its assessment policies or certificates of membership previously written as yearly renewable term policies, according to the standard of valuation of life insurance policies prescribed by the laws of this state.

History: 1967 c 395 art 2 s 48



Section 61A.50 — APPLICATION.

Section 60A.16, and all other laws and parts of laws, in so far as they may be inconsistent with sections 61A.39 to 61A.42 and 61A.44 to 61A.50, shall not apply to corporations transacting the business of life or casualty insurance solely upon the cooperative or assessment plan, as defined in sections 61A.39 to 61A.42 and 61A.44 to 61A.50.

History: 1967 c 395 art 2 s 50



Section 61A.51 — INSOLVENCY.

In case any cooperative or assessment life, endowment, or casualty insurance association or society is adjudged insolvent, the balance of its reserve fund, if any, after payment of claims and other indebtedness, shall be paid to the commissioner who shall pay it into the state treasury.

History: 1967 c 395 art 2 s 51; 1986 c 444



Section 61A.52 — RESERVE REQUIRED.

No casualty company or association organized under the cooperative or assessment laws of this state not having a reserve of at least $25,000 on deposit with the commissioner shall issue policies or contracts providing for the payment of endowments of any kind.

History: 1967 c 395 art 2 s 52



Section 61A.53 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 61A.53 to 61A.60, the terms defined in this section have the meanings given.

Subd. 2. Replacement. "Replacement" means any transaction in which new life insurance or a new annuity is to be purchased, and it is known or should be known to the proposing agent or broker or to the proposing insurer if there is no agent, that by reason of the transaction, existing life insurance or annuity has been or is to be:

(1) lapsed, forfeited, surrendered, or otherwise terminated;

(2) converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values;

(3) amended so as to effect either a reduction in benefits or in the term for which coverage would otherwise remain in force or for which benefits would be paid;

(4) reissued with any reduction in cash value; or

(5) pledged as collateral or subjected to borrowing, whether in a single loan or under a schedule of borrowing over a period of time for amounts in the aggregate exceeding 25 percent of the loan value set forth in the policy.

Subd. 3. Conservation. "Conservation" means any attempt by the existing insurer or its agent or broker to dissuade a policy owner or contract holder from the replacement of existing life insurance or annuity. Conservation does not include routine administrative procedures such as late payment reminders, late payment offers, or reinstatement offers.

Subd. 4. Direct-response sale. "Direct-response sale" means any sale of life insurance or annuity where the insurer does not use an agent in the sale or delivery of the policy or contract.

Subd. 5. Existing insurer. "Existing insurer" means the insurance company whose policy or contract is or will be changed or terminated in such a manner as described within the definition of "replacement."

Subd. 6. Existing life insurance or annuity. "Existing life insurance or annuity" means any life insurance or annuity in force, including life insurance under a binding or conditional receipt or a life insurance policy or annuity contract that is within an unconditional refund period.

Subd. 7. Replacing insurer. "Replacing insurer" means the insurance company that issues or proposes to issue a new policy or contract which is a replacement of existing life insurance or annuity.

History: 1996 c 446 art 1 s 13



Section 61A.54 — EXEMPTIONS.

Unless otherwise specifically included, sections 61A.53 to 61A.60 do not apply to transactions involving:

(1) credit life insurance;

(2) group life insurance or group annuities;

(3) an application to the existing insurer that issued the existing life insurance or annuity, where a contractual change or a conversion privilege is being exercised;

(4) proposed life insurance that is to replace life insurance under a binding or conditional receipt issued by the same company; or

(5) transactions where the replacing insurer and the existing insurer are the same, or are subsidiaries or affiliates under common ownership or control; provided, however, that agents or brokers proposing replacement shall comply with section 61A.55, subdivision 1.

History: 1996 c 446 art 1 s 14



Section 61A.55 — DUTIES OF AGENTS AND BROKERS.

Subdivision 1. Submission to insurer. Each agent or broker who initiates the application shall submit to the insurer to which an application for life insurance or annuity is presented, with or as part of each application:

(1) a statement signed by the applicant as to whether replacement of existing life insurance or annuity is involved in the transaction; and

(2) a signed statement as to whether the agent or broker knows replacement is or may be involved in the transaction.

Subd. 2. Replacement information. Where a replacement is involved, the agent or broker shall:

(1) present to the applicant, not later than at the time of taking the application, a "notice regarding replacement" in the form as described in section 61A.60, subdivision 1, or other substantially similar form approved by the commissioner. The notice shall be fully completed and signed by both the applicant and the agent or broker and left with the applicant. The completed notice must list all existing life insurance and annuity to be replaced, properly identified by name of insurer, the insured, and contract number. If a contract number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number, shall be listed;

(2) leave with the applicant the original or a copy of any written or printed communications used for presentation to the applicant; and

(3) submit to the replacing insurer with the application a copy of the fully completed and signed replacement notice provided under this subdivision.

Subd. 3. Materials used to dissuade replacement. Each agent or broker who uses written or printed communications in a conservation shall leave with the applicant the original or a copy of the communications.

History: 1996 c 446 art 1 s 15



Section 61A.56 — DUTIES OF ALL INSURERS.

Each insurer shall:

(1) inform its field representatives or other personnel responsible for compliance with sections 61A.53 to 61A.60 of the requirements of those sections; and

(2) require with or as a part of each completed application for life insurance or annuity a statement signed by the applicant as to whether the proposed insurance or annuity will replace existing life insurance or annuity.

History: 1996 c 446 art 1 s 16



Section 61A.57 — DUTIES OF INSURERS THAT USE AGENTS OR BROKERS.

Each insurer that uses an agent or broker in a life insurance or annuity sale shall:

(a) Require with or as part of each completed application for life insurance or annuity, a statement signed by the agent or broker as to whether the agent or broker knows replacement is or may be involved in the transaction.

(b) Where a replacement is involved:

(1) require from the agent or broker with the application for life insurance or annuity, a copy of the fully completed and signed replacement notice provided the applicant under section 61A.55. The existing life insurance or annuity must be identified by name of insurer, insured, and contract number. If a number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number, must be listed; and

(2) send to each existing insurer a written communication advising of the replacement or proposed replacement and the identification information obtained under this section. This written communication must be made within five working days of the date that the application is received in the replacing insurer's home or regional office, or the date the proposed policy or contract is issued, whichever is sooner.

(c) The replacing insurer shall maintain evidence of the "notice regarding replacement" and a replacement register, cross-indexed, by replacing agent and existing insurer to be replaced. Evidence that all requirements were met shall be maintained for at least six years.

(d) The replacing insurer shall provide in its policy or contract, or in a separate written notice that is delivered with the policy or contract, that the applicant has a right to an unconditional refund of all premiums paid, which right may be exercised within a period of 30 days beginning from the date of delivery of the policy.

History: 1996 c 446 art 1 s 17; 2008 c 344 s 8



Section 61A.58 — DUTIES OF INSURERS WITH RESPECT TO DIRECT RESPONSE SALES.

(a) If in the solicitation of a direct response sale, the insurer did not propose the replacement, and a replacement is involved, the insurer shall send to the applicant with the policy or contract a replacement notice as described in section 61A.60, subdivision 2, or other substantially similar form approved by the commissioner.

(b) If the insurer proposed the replacement, it shall:

(1) provide to applicants or prospective applicants with or as a part of the application a replacement notice as described in section 61A.60, subdivision 2, or other substantially similar form approved by the commissioner;

(2) request from the applicant with or as part of the application, a list of all existing life insurance policies or annuity contracts to be replaced and properly identified by name of insurer and insured; and

(3) comply with the requirements of section 61A.57, paragraph (b), clause (2), if the applicant furnishes the names of the existing insurers, and the requirements of section 61A.57, paragraphs (c) and (d), except that it need not index the replacement register by replacing agent.

History: 1996 c 446 art 1 s 18



Section 61A.59 — ENFORCEMENT; EFFECT OF COMPLIANCE.

(a) An agent, broker, or insurer shall not recommend the replacement or conservation of an existing policy or contract by use of a substantially inaccurate presentation or comparison of an existing policy's or contract's premiums and benefits or dividends and values, if any. An insurer, agent, representative, officer, or employee of the insurer failing to comply with the requirements of sections 61A.53 to 61A.60 is subject to such penalties as may be appropriate under this chapter.

(b) Patterns of action by policyholders or contract holders who purchase replacing policies or contracts from the same agent or broker, after indicating on applications that replacement is not involved, are prima facie evidence of the agent's or broker's knowledge that replacement was intended in connection with the sale of those policies, and the patterns of action are prima facie evidence of the agent's or broker's intent to violate sections 61A.53 to 61A.60.

(c) Sections 61A.53 to 61A.60 do not prohibit the use of additional material other than that which is required that does not violate those sections or any other statute or rule.

(d) Compliance by an insurer, agent, or broker with sections 61A.53 to 61A.60 does not limit any cause of action or other remedies that the insured may otherwise have against an insurer, agent, or broker. In a proceeding in which the insured's knowledge or understanding is an issue, compliance with those sections may be admitted as evidence on that issue, but shall not be conclusive.

History: 1996 c 446 art 1 s 19



Section 61A.60 — REQUIRED REPLACEMENT NOTICE AND FORM.

Subdivision 1. Notice form; agent sales. The notice required where sections 61A.53 to 61A.60 refer to this subdivision is as follows:

Insurer
as it appears on the policy
or contract

Note important statement on reverse side

Subd. 2. Notice form; direct response sales. The notice required where sections 61A.53 to 61A.60 refer to this subdivision is as follows:

IMPORTANT NOTICE

REQUIRED BY

MINNESOTA INSURANCE LAW

The following definitions must appear on the back of the notice forms provided in subdivisions 1 and 2:

DEFINITIONS

PREMIUMS: Premiums are the payments you make in exchange for an insurance policy or annuity contract. They are unlike deposits in a savings or investment program, because if you drop the policy or contract, you might get back less than you paid in.

CASH SURRENDER VALUE: This is the amount of money you can get in cash if you surrender your life insurance policy or annuity. If there is a policy loan, the cash surrender value is the difference between the cash value printed in the policy and the loan value. Not all policies have cash surrender values.

LAPSE: A life insurance policy may lapse when you do not pay the premiums within the grace period. If you had a cash surrender value, the insurer might change your policy to as much extended term insurance or paid-up insurance as the cash surrender value will buy. Sometimes the policy lets the insurer borrow from the cash surrender value to pay the premiums.

SURRENDER: You surrender a life insurance policy when you either let it lapse or tell the company you want to drop it. Whenever a policy has a cash surrender value, you can get it in cash if you return the policy to the company with a written request. Most insurers will also let you exchange the cash value of the policy for paid-up or extended term insurance.

CONVERT TO PAID-UP INSURANCE: This means you use your cash surrender value to change your insurance to a paid-up policy with the same insurer. The death benefit generally will be lower than under the old policy, but you will not have to pay any more premiums.

PLACE ON EXTENDED TERM: This means you use your cash surrender value to change your insurance to term insurance with the same insurer. In this case, the net death benefit will be the same as before. However, you will only be covered for a specified period of time stated in the policy.

BORROW POLICY LOAN VALUES: If your life insurance policy has a cash surrender value, you can almost always borrow all or part of it from the insurer. Interest will be charged according to the terms of the policy, and if the loan with unpaid interest ever exceeds the cash surrender value, your policy will be surrendered. If you die, the amount of the loan and any unpaid interest due will be subtracted from the death benefits.

EVIDENCE OF INSURABILITY: This means proof that you are an acceptable risk. You have to meet the insurer's standards regarding age, health, occupation, etc., to be eligible for coverage.

INCONTESTABLE CLAUSE: This says that after two years, depending on the policy or insurer, the life insurer will not resist a claim because you made a false or incomplete statement when you applied for the policy. For the early years, though, if there are wrong answers on the application and the insurer finds out about them, the insurer can deny a claim as if the policy had never existed.

SUICIDE CLAUSE: This says that if you commit suicide after being insured for less than two years, depending on the policy and insurer, your beneficiaries will receive only a refund of the premiums that were paid.

Subd. 4. Printing of notices. The notices in subdivisions 1 and 2 must be reproduced in their entirety on one side of an 8-1/2 by 11 inch sheet of plain paper. The definitions contained in subdivision 3 must be printed on the reverse side. The insurer may print its legal name in the space provided.

History: 1996 c 446 art 1 s 20; 1999 c 177 s 35



Section 61A.70 — APPLICABILITY AND SCOPE.

Sections 61A.70 to 61A.745 apply to all group and individual life insurance policies and certificates except:

(1) variable life insurance;

(2) individual and group annuity contracts;

(3) credit life insurance; or

(4) life insurance policies with no illustrated death benefits on any individual exceeding $10,000.

History: 2007 c 104 s 6



Section 61A.705 — DEFINITIONS.

For the purposes of sections 61A.70 to 61A.745:

(a) "Actuarial Standards Board" means the board established by the American Academy of Actuaries to develop and promulgate standards of actuarial practice.

(b) "Contract premium" means the gross premium that is required to be paid under a fixed premium policy, including the premium for a rider for which benefits are shown in the illustration.

(c) "Currently payable scale" means a scale of nonguaranteed elements in effect for a policy form as of the preparation date of the illustration or declared to become effective within the next 95 days.

(d) "Disciplined current scale" means a scale of nonguaranteed elements constituting a limit on illustrations currently being illustrated by an insurer that is reasonably based on actual recent historical experience, as certified annually by an illustration actuary designated by the insurer. Further guidance in determining the disciplined current scale as contained in standards established by the Actuarial Standards Board may be relied upon if the standards:

(1) are consistent with all provisions of sections 61A.70 to 61A.745;

(2) limit a disciplined current scale to reflect only actions that have already been taken or events that have already occurred;

(3) do not permit a disciplined current scale to include any projected trends of improvements in experience or any assumed improvements in experience beyond the illustration date; and

(4) do not permit assumed expenses to be less than minimum assumed expenses.

(e) "Generic name" means a short title descriptive of the policy being illustrated such as "whole life," "term life," or "flexible premium adjustable life."

(f) "Guaranteed elements" and "nonguaranteed elements" are defined as follows:

(1) "guaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are guaranteed and determined at issue; and

(2) "nonguaranteed elements" means the premiums, benefits, values, credits, or charges under a policy of life insurance that are not guaranteed or not determined at issue.

(g) "Illustrated scale" means a scale of nonguaranteed elements currently being illustrated that is not more favorable to the policy owner than the lesser of:

(1) the disciplined current scale; or

(2) the currently payable scale.

(h) "Illustration" means a presentation or depiction that includes nonguaranteed elements of a policy of life insurance over a period of years and that is one of the three types defined in clauses (1) to (3):

(1) "basic illustration" means a ledger or proposal used in the sale of a life insurance policy that shows both guaranteed and nonguaranteed elements;

(2) "supplemental illustration" means an illustration furnished in addition to a basic illustration that meets the applicable requirements of sections 61A.70 to 61A.745, and that may be presented in a format differing from the basic illustration, but may only depict a scale of nonguaranteed elements that is permitted in a basic illustration; and

(3) "in-force illustration" means an illustration furnished at any time after the policy that it depicts has been in force for one year or more.

(i) "Illustration actuary" means an actuary meeting the requirements of section 61A.74 who certifies to illustrations based on the standard of practice adopted by the Actuarial Standards Board.

(j) "Lapse-supported illustration" means an illustration of a policy form failing the test of self-supporting as defined in sections 61A.70 to 61A.745, under a modified persistency rate assumption using persistency rates underlying the disciplined current scale for the first five years and 100 percent policy persistency thereafter.

(k)(1) "Minimum assumed expenses" means the minimum expenses that may be used in the calculation of the disciplined current scale for a policy form. The insurer may choose to designate each year the method of determining assumed expenses for all policy forms from the following:

(i) fully allocated expenses;

(ii) marginal expenses; and

(iii) a generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the National Association of Insurance Commissioners or by the commissioner.

(2) Marginal expenses may be used only if greater than a generally recognized expense table. If no generally recognized expense table is approved, fully allocated expenses must be used.

(l) "Nonterm group life" means a group policy or individual policies of life insurance issued to members of an employer group or other permitted group where:

(1) every plan of coverage was selected by the employer or other group representative;

(2) some portion of the premium is paid by the group or through payroll deduction; and

(3) group underwriting or simplified underwriting is used.

(m) "Policy owner" means the owner named in the policy or the certificate holder in the case of a group policy.

(n) "Premium outlay" means the amount of premium assumed to be paid by the policy owner or other premium payer out-of-pocket.

(o) "Self-supporting illustration" means an illustration of a policy form for which it can be demonstrated that, when using experience assumptions underlying the disciplined current scale, for all illustrated points in time on or after the 15th policy anniversary or the 20th policy anniversary for second-or-later-to-die policies (or upon policy expiration if sooner), the accumulated value of all policy cash flows equals or exceeds the total policy owner value available. For this purpose, policy owner value will include cash surrender values and any other illustrated benefit amounts available at the policy owner's election.

History: 2007 c 104 s 7



Section 61A.71 — POLICIES TO BE ILLUSTRATED.

(a) Each insurer marketing policies to which sections 61A.70 to 61A.745 are applicable shall notify the commissioner whether a policy form is to be marketed with or without an illustration. For all policy forms being actively marketed on January 1, 2008, the insurer shall identify in writing those forms and whether or not an illustration will be used with them. For policy forms filed after January 1, 2008, the identification must be made at the time of filing. Any previous identification may be changed by notice to the commissioner.

(b) If the insurer identifies a policy form as one to be marketed without an illustration, any use of an illustration for any policy using that form prior to the first policy anniversary is prohibited.

(c) If a policy form is identified by the insurer as one to be marketed with an illustration, a basic illustration prepared and delivered in accordance with sections 61A.70 to 61A.745 is required, except that a basic illustration need not be provided to individual members of a group or to individuals insured under multiple lives coverage issued to a single applicant unless the coverage is marketed to these individuals. The illustration furnished an applicant for a group life insurance policy or policies issued to a single applicant on multiple lives may be either an individual or composite illustration representative of the coverage on the lives of members of the group or the multiple lives covered.

(d) Potential enrollees of nonterm group life subject to sections 61A.70 to 61A.745 shall be furnished a quotation with the enrollment materials. The quotation must show potential policy values for sample ages and policy years on a guaranteed and nonguaranteed basis appropriate to the group and the coverage. This quotation must not be considered an illustration for purposes of sections 61A.70 to 61A.745, but all information provided shall be consistent with the illustrated scale. A basic illustration must be provided at delivery of the certificate to enrollees for nonterm group life who enroll for more than the minimum premium necessary to provide pure death benefit protection. In addition, the insurer shall make a basic illustration available to any nonterm group life enrollee who requests it.

History: 2007 c 104 s 8



Section 61A.715 — GENERAL RULES AND PROHIBITIONS.

(a) An illustration used in the sale of a life insurance policy must satisfy the applicable requirements of sections 61A.70 to 61A.745, be clearly labeled "life insurance illustration," and contain the following basic information:

(1) name of insurer;

(2) name and business address of producer or insurer's authorized representative, if any;

(3) name, age, and sex of proposed insured, except where a composite illustration is permitted under sections 61A.70 to 61A.745;

(4) underwriting or rating classification upon which the illustration is based;

(5) generic name of policy, the company product name, if different, and form number;

(6) initial death benefit; and

(7) dividend option election or application of nonguaranteed elements, if applicable.

(b) When using an illustration in the sale of a life insurance policy, an insurer or its producers or other authorized representatives shall not:

(1) represent the policy as anything other than a life insurance policy;

(2) use or describe nonguaranteed elements in a manner that is misleading or has the capacity or tendency to mislead;

(3) state or imply that the payment or amount of nonguaranteed elements is guaranteed;

(4) use an illustration that does not comply with the requirements of sections 61A.70 to 61A.745;

(5) use an illustration that at any policy duration depicts policy performance more favorable to the policy owner than that produced by the illustrated scale of the insurer whose policy is being illustrated;

(6) provide an applicant with an incomplete illustration;

(7) represent in any way that premium payments will not be required for each year of the policy in order to maintain the illustrated death benefits, unless that is the fact;

(8) use the term "vanish" or "vanishing premium," or a similar term that implies the policy becomes paid up, to describe a plan for using nonguaranteed elements to pay a portion of future premiums;

(9) except for policies that can never develop nonforfeiture values, use an illustration that is "lapse-supported"; or

(10) use an illustration that is not "self-supporting."

(c) If an interest rate used to determine the illustrated nonguaranteed elements is shown, it must not be greater than the earned interest rate underlying the disciplined current scale.

History: 2007 c 104 s 9



Section 61A.72 — STANDARDS FOR BASIC ILLUSTRATIONS.

Subdivision 1. Format. A basic illustration must conform with the following requirements:

(1) the illustration must be labeled with the date on which it was prepared;

(2) each page, including any explanatory notes or pages, must be numbered and show its relationship to the total number of pages in the illustration (e.g., the fourth page of a seven-page illustration must be labeled "page 4 of 7 pages");

(3) the assumed dates of payment receipt and benefit payout within a policy year must be clearly identified;

(4) if the age of the proposed insured is shown as a component of the tabular detail, it must be issue age plus the number of years the policy is assumed to have been in force;

(5) the assumed payments on which the illustrated benefits and values are based must be identified as premium outlay or contract premium, as applicable. For policies that do not require a specific contract premium, the illustrated payments must be identified as premium outlay;

(6) guaranteed death benefits and values available upon surrender, if any, for the illustrated premium outlay or contract premium must be shown and clearly labeled guaranteed;

(7) if the illustration shows any nonguaranteed elements, they cannot be based on a scale more favorable to the policy owner than the insurer's illustrated scale at any duration. These elements must be clearly labeled nonguaranteed;

(8) the guaranteed elements, if any, must be shown before corresponding nonguaranteed elements and must be specifically referred to on any page of an illustration that shows or describes only the nonguaranteed elements (e.g., "see page one for guaranteed elements");

(9) the account or accumulation value of a policy, if shown, must be identified by the name this value is given in the policy being illustrated and shown in close proximity to the corresponding value available upon surrender;

(10) the value available upon surrender must be identified by the name this value is given in the policy being illustrated and must be the amount available to the policy owner in a lump sum after deduction of surrender charges, policy loans, and policy loan interest, as applicable;

(11) illustrations may show policy benefits and values in graphic or chart form in addition to the tabular form;

(12) any illustration of nonguaranteed elements shall be accompanied by a statement indicating that:

(i) the benefits and values are not guaranteed;

(ii) the assumptions on which they are based are subject to change by the insurer; and

(iii) actual results may be more or less favorable;

(13) if the illustration shows that the premium payer may have the option to allow policy charges to be paid using nonguaranteed values, the illustration must clearly disclose that a charge continues to be required and that, depending on actual results, the premium payer may need to continue or resume premium outlays. Similar disclosure must be made for premium outlay of lesser amounts or shorter durations than the contract premium. If a contract premium is due, the premium outlay display must not be left blank or show zero unless accompanied by an asterisk or similar mark to draw attention to the fact that the policy is not paid up; and

(14) if the applicant plans to use dividends or policy values, guaranteed or nonguaranteed, to pay all or a portion of the contract premium or policy charges, or for any other purpose, the illustration may reflect those plans and the impact on future policy benefits and values.

Subd. 2. Narrative summary. A basic illustration must include the following:

(1) a brief description of the policy being illustrated, including a statement that it is a life insurance policy;

(2) a brief description of the premium outlay or contract premium, as applicable, for the policy. For a policy that does not require payment of a specific contract premium, the illustration shall show the premium outlay that must be paid to guarantee coverage for the term of the contract, subject to maximum premiums allowable to qualify as a life insurance policy under the applicable provisions of the Internal Revenue Code;

(3) a brief description of any policy features, riders, or options, guaranteed or nonguaranteed, shown in the basic illustration and the impact they may have on the benefits and values of the policy;

(4) identification and a brief definition of column headings and key terms used in the illustration; and

(5) a statement containing in substance the following: "This illustration assumes that the currently illustrated nonguaranteed elements will continue unchanged for all years shown. This is not likely to occur, and actual results may be more or less favorable than those shown."

Subd. 3. Numeric summary. (a) Following the narrative summary, a basic illustration must include a numeric summary of the death benefits and values and the premium outlay and contract premium, as applicable. For a policy that provides for a contract premium, the guaranteed death benefits and values must be based on the contract premium. This summary must be shown for at least policy years five, ten, and 20 and at age 70, if applicable, on the three bases shown in clauses (1) to (3). For multiple life policies the summary must show policy years five, ten, 20, and 30:

(1) policy guarantees;

(2) insurer's illustrated scale; and

(3) insurer's illustrated scale used but with the nonguaranteed elements reduced as follows:

(i) dividends at 50 percent of the dividends contained in the illustrated scale used;

(ii) nonguaranteed credited interest at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used; and

(iii) all nonguaranteed charges, including but not limited to term insurance charges, mortality, and expense charges at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used.

(b) In addition, if coverage would cease prior to policy maturity or age 100, the year in which coverage ceases must be identified for each of the three bases.

Subd. 4. Statements. (a) Statements substantially similar to paragraphs (b) and (c) must be included on the same page as the numeric summary and signed by the applicant or the policy owner in the case of an illustration provided at time of delivery, as required in sections 61A.70 to 61A.745.

(b) A statement to be signed and dated by the applicant or policy owner reading as follows: "I have received a copy of this illustration and understand that any nonguaranteed elements illustrated are subject to change and could be either higher or lower. The agent has told me they are not guaranteed."

(c) A statement to be signed and dated by the insurance producer or other authorized representative of the insurer reading as follows: "I certify that this illustration has been presented to the applicant and that I have explained that any nonguaranteed elements illustrated are subject to change. I have made no statements that are inconsistent with the illustration."

Subd. 5. Tabular detail. (a) A basic illustration must include the following for at least each policy year from one to ten and for every fifth policy year thereafter ending at age 100, policy maturity or final expiration; and except for term insurance beyond the 20th year, for any year in which the premium outlay and contract premium, if applicable, is subject to change:

(1) the premium outlay and mode the applicant plans to pay and the contract premium, as applicable;

(2) the corresponding guaranteed death benefit, as provided in the policy; and

(3) the corresponding guaranteed value available upon surrender, as provided in the policy.

(b) For a policy that provides for a contract premium, the guaranteed death benefit and value available upon surrender must correspond to the contract premium.

(c) Nonguaranteed elements may be shown if described in the contract. In the case of an illustration for a policy on which the insurer intends to credit terminal dividends, they may be shown if the insurer's current practice is to pay terminal dividends. If any nonguaranteed elements are shown, they must be shown at the same durations as the corresponding guaranteed elements, if any. If no guaranteed benefit or value is available at any duration for which a nonguaranteed benefit or value is shown, a zero must be displayed in the guaranteed column.

History: 2007 c 104 s 10



Section 61A.725 — STANDARDS FOR SUPPLEMENTAL ILLUSTRATIONS.

(a) A supplemental illustration may be provided so long as:

(1) it is appended to, accompanied by, or preceded by a basic illustration that complies with sections 61A.70 to 61A.745;

(2) the nonguaranteed elements shown are not more favorable to the policy owner than the corresponding elements based on the scale used in the basic illustration;

(3) it contains the same statement required of a basic illustration that nonguaranteed elements are not guaranteed; and

(4) for a policy that has a contract premium, the contract premium underlying the supplemental illustration is equal to the contract premium shown in the basic illustration. For policies that do not require a contract premium, the premium outlay underlying the supplemental illustration must be equal to the premium outlay shown in the basic illustration.

(b) The supplemental illustration must include a notice referring to the basic illustration for guaranteed elements and other important information.

History: 2007 c 104 s 11



Section 61A.73 — DELIVERY OF ILLUSTRATION AND RECORD RETENTION.

(a)(1) If a basic illustration is used by an insurance producer or other authorized representative of the insurer in the sale of a life insurance policy and the policy is applied for as illustrated, a copy of that illustration, signed in accordance with sections 61A.70 to 61A.745, must be submitted to the insurer at the time of policy application. A copy also must be provided to the applicant.

(2) If the policy is issued other than as applied for, a revised basic illustration conforming to the policy as issued must be sent with the policy. The revised illustration must conform to the requirements of sections 61A.70 to 61A.745, must be labeled "Revised Illustration," and must be signed and dated by the applicant or policy owner and producer or other authorized representative of the insurer no later than the time the policy is delivered. A copy must be provided to the insurer and the policy owner.

(b)(1) If no illustration is used by an insurance producer or other authorized representative in the sale of a life insurance policy or if the policy is applied for other than as illustrated, the producer or representative shall certify to that effect in writing on a form provided by the insurer. On the same form the applicant shall acknowledge that no illustration conforming to the policy applied for was provided and shall further acknowledge an understanding that an illustration conforming to the policy as issued will be provided no later than at the time of policy delivery. This form shall be submitted to the insurer at the time of policy application.

(2) If the policy is issued, a basic illustration conforming to the policy as issued must be sent with the policy and signed no later than the time the policy is delivered. A copy must be provided to the insurer and the policy owner.

(c) If the basic illustration or revised illustration is sent to the applicant or policy owner by mail from the insurer, it must include instructions for the applicant or policy owner to sign the duplicate copy of the numeric summary page of the illustration for the policy issued and return the signed copy to the insurer. The insurer's obligation under this paragraph must be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the numeric summary page. The requirement to make a diligent effort must be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed numeric summary page.

(d) A copy of the basic illustration and a revised basic illustration, if any, signed as applicable, along with any certification that either no illustration was used or that the policy was applied for other than as illustrated, must be retained by the insurer until three years after the policy is no longer in force. A copy need not be retained if no policy is issued.

History: 2007 c 104 s 12



Section 61A.735 — ANNUAL REPORT; NOTICE TO POLICY OWNERS.

(a) In the case of a policy designated as one for which illustrations will be used, the insurer shall provide each policy owner with an annual report on the status of the policy that must contain at least the information in this section.

(b) For universal life policies, the report must include the following:

(1) the beginning and end date of the current report period;

(2) the policy value at the end of the previous report period and at the end of the current report period;

(3) the total amounts that have been credited or debited to the policy value during the current report period, identifying each by type (e.g., interest, mortality, expense, and riders);

(4) the current death benefit at the end of the current report period on each life covered by the policy;

(5) the net cash surrender value of the policy as of the end of the current report period;

(6) the amount of outstanding loans, if any, as of the end of the current report period; and

(7) for fixed premium policies, assuming guaranteed interest, mortality, and expense loads and continued scheduled premium payments, if the policy's net cash surrender value is such that it would not maintain insurance in force until the end of the next reporting period, a notice to this effect must be included in the report; or

(8) for flexible premium policies, assuming guaranteed interest, mortality, and expense loads, if the policy's net cash surrender value will not maintain insurance in force until the end of the next reporting period unless further premium payments are made, a notice to this effect must be included in the report.

(c) For all other policies, the report must include where applicable:

(1) current death benefit;

(2) annual contract premium;

(3) current cash surrender value;

(4) current dividend;

(5) application of current dividend; and

(6) amount of outstanding loan.

(d) Insurers writing life insurance policies that do not build nonforfeiture values shall only be required to provide an annual report with respect to these policies for those years when a change has been made to nonguaranteed policy elements by the insurer.

(e) If the annual report does not include an in-force illustration, it must contain the following notice displayed prominently: "IMPORTANT POLICY OWNER NOTICE: You should consider requesting more detailed information about your policy to understand how it may perform in the future. You should not consider replacement of your policy or make changes in your coverage without requesting a current illustration. You may annually request, without charge, such an illustration by calling (insurer's phone number), writing to (insurer's name) at (insurer's address), or contacting your agent. If you do not receive a current illustration of your policy within 30 days from your request, you should contact your state insurance department." The insurer may vary the sequential order of the methods for obtaining an in-force illustration.

(f) Upon request of the policy owner, the insurer shall furnish an in-force illustration of current and future benefits and values based on the insurer's present illustrated scale. This illustration must comply with the requirements of sections 61A.715, paragraphs (a) and (b), and 61A.72, subdivisions 1 and 5. No signature or other acknowledgment of receipt of this illustration must be required.

(g) If an adverse change in nonguaranteed elements that could affect the policy has been made by the insurer since the last annual report, the annual report must contain a notice of that fact and the nature of the change prominently displayed.

History: 2007 c 104 s 13



Section 61A.74 — ANNUAL CERTIFICATIONS.

(a) The board of directors of each insurer shall appoint one or more illustration actuaries.

(b) The illustration actuary shall certify that the disciplined current scale used in illustrations is in conformity with the Actuarial Standard of Practice for Compliance with the NAIC Model Regulation on Life Insurance Illustrations promulgated by the Actuarial Standards Board, and that the illustrated scales used in insurer-authorized illustrations meet the requirements of sections 61A.70 to 61A.745.

(c) The illustration actuary shall:

(1) be a member in good standing of the American Academy of Actuaries;

(2) be familiar with the standard of practice regarding life insurance policy illustrations;

(3) not have been found by the commissioner, following appropriate notice and hearing to have:

(i) violated any provision of, or any obligation imposed by, the insurance law or other law in the course of the actuary's dealings as an illustration actuary;

(ii) been found guilty of fraudulent or dishonest practices;

(iii) demonstrated the actuary's incompetence, lack of cooperation, or untrustworthiness to act as an illustration actuary; or

(iv) resigned or been removed as an illustration actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of a failure to adhere to generally acceptable actuarial standards;

(4) not fail to notify the commissioner of any action taken by a commissioner of another state similar to that under clause (3);

(5) disclose in the annual certification whether, since the last certification, a currently payable scale applicable for business issued within the previous five years and within the scope of the certification has been reduced for reasons other than changes in the experience factors underlying the disciplined current scale. If nonguaranteed elements illustrated for new policies are not consistent with those illustrated for similar in-force policies, this must be disclosed in the annual certification. If nonguaranteed elements illustrated for both new and in-force policies are not consistent with the nonguaranteed elements actually being paid, charged, or credited to the same or similar forms, this must be disclosed in the annual certification; and

(6) disclose in the annual certification the method used to allocate overhead expenses for all illustrations:

(i) fully allocated expenses;

(ii) marginal expenses; or

(iii) a generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the National Association of Insurance Commissioners or by the commissioner.

(d)(1) The illustration actuary shall file a certification with the board and with the commissioner:

(i) annually for all policy forms for which illustrations are used; and

(ii) before a new policy form is illustrated.

(2) If an error in a previous certification is discovered, the illustration actuary shall notify the board of directors of the insurer and the commissioner promptly.

(e) If an illustration actuary is unable to certify the scale for any policy form illustration the insurer intends to use, the actuary shall notify the board of directors of the insurer and the commissioner promptly of the actuary's inability to certify.

(f) A responsible officer of the insurer, other than the illustration actuary, shall certify annually:

(1) that the illustration formats meet the requirements of sections 61A.70 to 61A.745 and that the scales used in insurer-authorized illustrations are those scales certified by the illustration actuary; and

(2) that the company has provided its agents with information about the expense allocation method used by the company in its illustrations and disclosed as required in paragraph (c), clause (6).

(g) The annual certifications must be provided to the commissioner each year by a date determined by the insurer.

(h) If an insurer changes the illustration actuary responsible for all or a portion of the company's policy forms, the insurer shall notify the commissioner of that fact promptly and disclose the reason for the change.

History: 2007 c 104 s 14



Section 61A.745 — PENALTIES.

In addition to any other penalties provided by the laws of this state, an insurer or producer that violates a requirement of sections 61A.70 to 61A.745 is guilty of a violation of section 72A.20.

History: 2007 c 104 s 15






Chapter 61B — LIFE AND HEALTH GUARANTY ASSOCIATION

Section 61B.18 — CITATION.

Sections 61B.18 to 61B.32 may be cited as the "Minnesota Life and Health Insurance Guaranty Association Act."

History: 1993 c 319 s 3



Section 61B.19 — PURPOSE; SCOPE; LIMITATION OF COVERAGE; LIMITATION OF BENEFITS; CONSTRUCTION.

Subdivision 1. Purpose. (a) The purpose of sections 61B.18 to 61B.32 is to protect, subject to certain limitations, the persons specified in subdivision 2 against failure in the performance of contractual obligations, under life insurance policies, health insurance policies, annuity contracts, and supplemental contracts specified in subdivision 2, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an Association of Insurers has been created and exists to pay benefits and to continue coverages, as limited in sections 61B.18 to 61B.32. Members of the association are subject to assessment to provide funds to carry out the purpose of sections 61B.18 to 61B.32.

Subd. 2. Scope. (a) Sections 61B.18 to 61B.32 provide coverage for the policies and contracts specified in paragraph (b) to:

(1) persons who are owners of or certificate holders under these policies or contracts, or, (i) in the case of unallocated annuity contracts, to the persons who are participants in a covered retirement plan, or (ii) in the case of structured settlement annuities, to persons who are payees in respect of their liability claims (or beneficiaries of such payees who are deceased) and who:

(A) are residents; or

(B) are not residents, but only under all of the following conditions: the insurers that issued the policies or contracts are domiciled in the state of Minnesota; those insurers never held a license or certificate of authority in the states in which those persons reside; those states have associations similar to the association created by sections 61B.18 to 61B.32; and those persons are not eligible for coverage by those associations; and

(2) persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under clause (1).

(b) Sections 61B.18 to 61B.32 provide coverage to the persons specified in paragraph (a) for direct, nongroup life, health, annuity, and supplemental policies or contracts, for subscriber contracts issued by a nonprofit health service plan corporation operating under chapter 62C, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by sections 61B.18 to 61B.32. Except as expressly excluded under subdivision 3, annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries, and any immediate or deferred annuity contracts. Covered unallocated annuity contracts include those that fund a qualified defined contribution retirement plan under sections 401, 403(b), and 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992.

Subd. 3. Limitation of coverage. Sections 61B.18 to 61B.32 do not provide coverage for:

(1) a portion of a policy or contract not guaranteed by the insurer, or under which the investment risk is borne by the policy or contract holder;

(2) a policy or contract of reinsurance, unless assumption certificates have been issued and the insured has consented to the assumption as provided under section 60A.09, subdivision 4a;

(3) a policy or contract issued by an assessment benefit association operating under section 61A.39, or a fraternal benefit society operating under chapter 64B;

(4) any obligation to nonresident participants of a covered retirement plan or to the plan sponsor, employer, trustee, or other party who owns the contract; in these cases, the association is obligated under this chapter only to participants in a covered plan who are residents of the state of Minnesota on the date of impairment or insolvency;

(5) a structured settlement annuity in situations where a liability insurer remains liable to the payee;

(6) a portion of an unallocated annuity contract which is not issued to or in connection with a specific employee, union, or association of natural persons benefit plan or a governmental lottery, including but not limited to, a contract issued to, or purchased at the direction of, any governmental bonding authority, such as a municipal guaranteed investment contract;

(7) a portion of a policy or contract issued to a plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that the plan or program is self-funded or uninsured, including benefits payable by an employer, association, or similar entity under:

(i) a multiple employer welfare arrangement as defined in the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1002(40)(A), as amended;

(ii) a minimum premium group insurance plan;

(iii) a stop-loss group insurance plan; or

(iv) an administrative services only contract;

(8) any policy or contract issued by an insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(9) an unallocated annuity contract issued to or in connection with a benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

(10) a portion of a policy or contract to the extent that it provides for (i) dividends or experience rating credits except to the extent the dividends or experience rating credits have actually become due and payable or have been credited to the policy or contract before the date of impairment or insolvency, (ii) voting rights, or (iii) payment of any fees or allowances to any person, including the policy or contract holder, in connection with the service to, or administration of, the policy or contract;

(11) a contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(12) a portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract, employed in calculating returns or changes in value:

(i) averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for the lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier; and

(ii) on and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(13) a portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and not subject to forfeiture under this clause, the interest or changes in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture;

(14) a portion of a policy or contract to the extent that the assessments required by section 61B.24 with respect to the policy or contract are preempted by federal or state law; and

(15) a policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to United States Code, title 42, chapter 7, subchapter XVIII, Part C or Part D, commonly known as Medicare Part C & D, or any regulations issued under those provisions.

Subd. 4. Limitation of benefits. The benefits for which the association may become liable shall in no event exceed the lesser of:

(1) the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) subject to the limitation in clause (5), with respect to any one life, regardless of the number of policies or contracts:

(i) $500,000 in life insurance death benefits, but not more than $130,000 in net cash surrender and net cash withdrawal values for life insurance;

(ii) $500,000 in health insurance benefits, including any net cash surrender and net cash withdrawal values;

(iii) $250,000 in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

(iv) $410,000 in present value of annuity benefits for structured settlement annuities or for annuities in regard to which periodic annuity benefits, for a period of not less than the annuitant's lifetime or for a period certain of not less than ten years, have begun to be paid, on or before the date of impairment or insolvency; or

(3) subject to the limitations in clauses (5) and (6), with respect to each individual resident participating in a retirement plan, except a defined benefit plan, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992, covered by an unallocated annuity contract, or the beneficiaries of each such individual if deceased, in the aggregate, $250,000 in net cash surrender and net cash withdrawal values;

(4) where no coverage limit has been specified for a covered policy or benefit, the coverage limit shall be $500,000 in present value;

(5) in no event shall the association be liable to expend more than $500,000 in the aggregate with respect to any one life under clause (2), items (i), (ii), (iii), (iv), and clause (4), and any one individual under clause (3);

(6) in no event shall the association be liable to expend more than $10,000,000 with respect to all unallocated annuities of a retirement plan, except a defined benefit plan, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992. If total claims from a plan exceed $10,000,000, the $10,000,000 shall be prorated among the claimants;

(7) for purposes of applying clause (2)(ii) and clause (5), with respect only to health insurance benefits, the term "any one life" applies to each individual covered by a health insurance policy;

(8) where covered contractual obligations are equal to or less than the limits stated in this subdivision, the association will pay the difference between the covered contractual obligations and the amount credited by the estate of the insolvent or impaired insurer, if that amount has been determined or, if it has not, the covered contractual limit, subject to the association's right of subrogation;

(9) where covered contractual obligations exceed the limits stated in this subdivision, the amount payable by the association will be determined as though the covered contractual obligations were equal to those limits. In making the determination, the estate shall be deemed to have credited the covered person the same amount as the estate would credit a covered person with contractual obligations equal to those limits; or

(10) the following illustrates how the principles stated in clauses (8) and (9) apply. The example illustrated concerns hypothetical claims subject to the limit stated in clause (2)(iii). The principles stated in clauses (8) and (9), and illustrated in this clause, apply to claims subject to any limits stated in this subdivision.

CONTRACTUAL OBLIGATIONS OF:

The liability of the association is strictly limited by the express terms of the covered policies and contracts and by the provisions of sections 61B.18 to 61B.32 and is not affected by the contents of any brochures, illustrations, advertisements, or oral statements by agents, brokers, or others used or made in connection with their sale. This limitation on liability does not prevent an insured from proving liability that is greater than the express terms of the covered policy or contract. The insured must bring an action to claim the greater liability no later than one year after entry of an order of rehabilitation, conservation, or liquidation. The association is not liable for any extra-contractual claims, such as claims relating to bad faith in payment of claims and claims relating to marketing practices, exemplary, or punitive damages. The association is not liable for attorney fees or interest other than as provided for by the terms of the policies or contracts, subject to the other limits of sections 61B.18 to 61B.32.

Subd. 6. [Repealed, 2009 c 37 art 3 s 25]

Subd. 7. Construction. (a) Sections 61B.18 to 61B.32 shall be liberally construed to effect the purpose of sections 61B.18 to 61B.32. Subdivision 1 is an aid and guide to interpretation.

(b) Participants in an employer-sponsored plan, which is funded in whole or in part by a covered policy, as specified in subdivision 4, clause (3), shall only be required to verify their status as residents and the amount of money in the unallocated annuity that represents their funds. Both these matters may be verified by the employer sponsoring the plan from plan records. Payments made to a plan shall be deemed to be made on behalf of the resident participant and are not the funds of the plan, the plan trustee, or any nonresident plan participant, and to the extent of such payments, discharge the association's obligation.

History: 1993 c 319 s 4; 1994 c 426 s 11; 1999 c 177 s 36; 2001 c 142 s 1-4; 2009 c 37 art 3 s 15; 2010 c 275 art 1 s 10,11



Section 61B.20 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 61B.18 to 61B.32.

Subd. 2. Account. "Account" means either of the two accounts created under section 61B.21, subdivision 1.

Subd. 3. Annuity contracts. "Annuity contracts" means annuity contracts as described in section 60A.06, subdivision 1, clause (4).

Subd. 4. Association. "Association" means the Minnesota Life and Health Insurance Guaranty Association.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 6. Contractual obligation. "Contractual obligation" means an obligation under a policy or contract or certificate under a group policy or contract, or portion of the policy or contract or certificate, for which coverage is provided under section 61B.19, subdivision 2.

Subd. 7. Covered policy. "Covered policy" means a policy or contract to which sections 61B.18 to 61B.32 apply, as provided in section 61B.19, subdivision 2.

Subd. 8. Current contractual obligation. "Current contractual obligation" means a contractual obligation which has become due and owing for: (1) death benefits; (2) health insurance benefits; (3) periodic annuity benefit or supplemental contract payments, provided the annuitant or payee elected the commencement of the periodic annuity benefit or supplemental contract payments before the date of impairment or insolvency, or if the annuitant or payee elected the commencement of the periodic annuity benefit or supplemental contract payments after the date of impairment or insolvency, (i) the election was made pursuant to a written plan, such as a retirement plan, which existed before the impairment or insolvency, or (ii) commencement of the periodic annuity benefit or supplemental contract payments was elected at or after the annuitant's attainment of age 65 and, in either case, was for a payment period of not less than the annuitant's lifetime or a period certain of not less than ten years; or (4) cash surrender or loan values or endowment proceeds or any portion thereof, but only if, and to the extent that, an emergency or hardship such as, but not limited to, the funds being reasonably necessary to pay education, medical, home purchase, or essential living expenses, is established in accordance with standards proposed by the association and approved by the commissioner. The hardship standards must also provide for an individual appeal to the board of directors in those circumstances which, while not meeting the standards approved by the commissioner, may truly be a hardship.

Subd. 9. Direct life insurance. "Direct life insurance" means life insurance as described in section 60A.06, subdivision 1, clause (4), and does not include credit life insurance regulated under chapter 62B.

Subd. 10. Health insurance. "Health insurance" means accident and health insurance as described in section 60A.06, subdivision 1, clause (5)(a), long-term care insurance, credit accident and health insurance regulated under chapter 62B, and subscriber contracts issued by a nonprofit health service plan corporation operating under chapter 62C.

Subd. 11. Impaired insurer. "Impaired insurer" means a member insurer that is not an insolvent insurer, and:

(1) is placed under an order of rehabilitation or conservation by a court of competent jurisdiction. The order of rehabilitation or conservation referred to in this subdivision is the initial order granting a petition, application, or other request to begin a rehabilitation or conservatorship; or

(2) is determined by the commissioner to be potentially unable to fulfill its contractual obligations and the commissioner has notified the association of the determination.

Subd. 12. Insolvent insurer. "Insolvent insurer" means a member insurer that is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency. The order of liquidation referred to in this subdivision is the initial order granting a petition, application, or other request to begin a liquidation.

Subd. 13. Member insurer. "Member insurer" means an insurer licensed or holding a certificate of authority to transact in this state any kind of insurance for which coverage is provided under section 61B.19, subdivision 2, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn. The term does not include:

(1) a nonprofit hospital or medical service organization, other than a nonprofit health service plan corporation that operates under chapter 62C;

(2) a health maintenance organization;

(3) a fraternal benefit society;

(4) a mandatory state pooling plan;

(5) a mutual assessment company or an entity that operates on an assessment basis;

(6) an insurance exchange;

(7) a community integrated service network; or

(8) an entity similar to those listed in clauses (1) to (7).

Subd. 13a. Moody's Corporate Bond Yield Average. "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

Subd. 14. Person. "Person" means an individual, corporation, partnership, unincorporated association, limited liability company, governmental body or entity, or voluntary organization.

Subd. 15. Premiums. "Premiums" means amounts or considerations by whatever name called received on covered policies or contracts less premiums, considerations, and deposits returned, and less dividends and experience credits on those covered policies or contracts to the extent not guaranteed in advance. The term does not include amounts received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under section 61B.19, subdivision 3, except that assessable premium shall not be reduced on account of section 61B.19, subdivision 4, relating to limitations with respect to any one life, any one individual, and any one contract holder. Premiums subject to assessment under section 61B.24, include all amounts received on any unallocated annuity contract issued to a contract holder resident in this state if the contract is not otherwise excluded from coverage under section 61B.19, subdivision 3; provided that "premiums" shall not include any premiums in excess of the liability limit on any unallocated annuity contract specified in section 61B.19, subdivision 4.

Subd. 16. Resident. "Resident" means a person who resides in Minnesota at the time a member insurer is initially determined by the commissioner or a court to be an impaired or insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person is its principal place of business, and which, in the case of a trust, is the principal place of business of the settlor or entity which established the trust. Citizens of the United States who are either (i) residents of foreign countries, or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by sections 61B.19 to 61B.32, are considered residents of this state if the insurer that issued the covered policies or contracts was domiciled in this state.

Subd. 16a. State. "State" means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

Subd. 16b. Structured settlement annuity. "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

Subd. 17. Supplemental contract. "Supplemental contract" means a written agreement entered into for the distribution of policy or contract proceeds.

Subd. 18. Unallocated annuity contract. "Unallocated annuity contract" means an annuity contract, funding agreement, or group annuity certificate that is not issued to and owned by an individual, except to the extent of annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

History: 1993 c 319 s 5; 1994 c 625 art 8 s 3; 1996 c 446 art 2 s 10; 1997 c 225 art 2 s 62; 2001 c 142 s 5-13; 2003 c 19 s 1



Section 61B.21 — MINNESOTA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION.

Subdivision 1. Functions. The Minnesota Life and Health Insurance Guaranty Association shall perform its functions under the plan of operation established and approved under section 61B.25, and shall exercise its powers through a board of directors. The association is not a state agency for purposes of chapter 16A, 16B, 16C, or 43A. For purposes of administration and assessment, the association shall establish and maintain two accounts:

(1) the life insurance and annuity account which includes the following subaccounts:

(i) the life insurance account;

(ii) the annuity account; and

(iii) the unallocated annuity account; and

(2) the health insurance account.

Subd. 2. Supervision by commissioner of commerce. The association is under the immediate supervision of the commissioner and is subject to the applicable provisions of the insurance laws of this state.

History: 1993 c 319 s 6; 1997 c 187 art 3 s 15; 1998 c 386 art 2 s 23



Section 61B.22 — BOARD OF DIRECTORS.

Subdivision 1. Members. The board of directors of the association consists of nine members serving terms as established in the plan of operation under section 61B.25. Members of the board must be elected by member insurers, subject to the approval of the commissioner, for the terms of office specified in their nominations. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to approval of the commissioner. In approving selections or in appointing members to the board, the commissioner shall consider whether all member insurers are fairly represented.

Subd. 2. Expenses. Members of the board may be reimbursed from the assets of the association for reasonable and necessary expenses incurred by them as members of the board, but shall not otherwise be compensated by the association for their services.

Subd. 3. Committees and meetings. Except as otherwise required under the plan of operation:

(a) The board of directors may designate three or more directors as an executive committee, which, to the extent determined by unanimous affirmative action of the entire board, has and shall exercise the authority of the board in the management of the business of the association. This executive committee shall act only in the interval between meetings of the board, and is subject at all times to the control and direction of the board.

(b) The board of directors may create additional committees, which have and shall exercise the specific authority and responsibility as determined by the unanimous affirmative action of the entire board.

(c) Any action that may be taken at a meeting of the board of directors or of a lawfully constituted executive committee may be taken without a meeting if authorized by a writing or writings signed by all the directors or by all of the members of the committee, as the case may be. This action is effective on the date on which the last signature is placed on the writing or writings, or on an earlier effective date established in the writing or writings.

(d) Members of the board of directors or of a lawfully constituted executive committee may participate in a meeting of the board or committee by means of conference telephone or similar communications equipment through which all persons participating in the meeting can hear each other. Participation in a meeting as provided in this paragraph constitutes presence in person at the meeting.

Subd. 4. Open meetings. Board meetings are not subject to chapter 13D.

History: 1993 c 319 s 7; 2001 c 142 s 14



Section 61B.23 — POWERS AND DUTIES OF ASSOCIATION.

Subdivision 1. Impaired domestic insurer. If a member insurer is an impaired domestic insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner, and that are, except in cases of court ordered conservation or rehabilitation, also approved by the impaired insurer:

(1) guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer;

(2) provide money, pledges, notes, guarantees, or other means as are proper to exercise the power granted in clause (1) and assure payment of the contractual obligations of the impaired insurer pending action under clause (1); or

(3) loan money to the impaired insurer.

Subd. 2. Impaired insurer not paying claims. (a) If a member insurer is an impaired insurer, whether domestic, foreign, or alien, and the insurer is not paying claims in a timely manner as required under section 72A.201, based in whole or in part on the insurer's financial inability to pay claims then subject to the preconditions specified in paragraph (b), the association shall, in its discretion, either:

(1) take any of the actions specified in subdivision 1, subject to the conditions in that subdivision; or

(2) provide for prompt payment of current contractual obligations.

(b) The association is subject to the requirements of paragraph (a) only if the commissioner has begun a formal administrative or judicial proceeding which seeks to suspend the authority of the impaired insurer to write new business in this state and to require the impaired insurer to cooperate with the association in the administration of claims. The suspension of the impaired insurer's authority to write new business in this state shall continue until all payments of or on account of the impaired insurer's contractual obligations paid by the association, along with all expenses thereof and interest on these payments and expenses, shall have been repaid to the association or a plan of repayment of the payments, expenses, and interest by the impaired insurer shall have been approved by the association. If the commissioner ceases to seek an administrative or judicial order suspending the impaired insurer's authority to write new business in this state within 90 days, or is denied the order, the association shall not be required to proceed under this subdivision unless:

(1) the impaired insurer has been placed under an order of rehabilitation or conservation by a court of competent jurisdiction; and

(2) the court has approved and entered an order providing that the rehabilitation or conservation proceedings shall not be dismissed, and neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management, and the impaired insurer is prohibited from soliciting or accepting new business or having a suspended or revoked license restored until at least one of the following events has occurred:

(i) all payments of or on account of the impaired insurer's contractual obligations paid by all the affected guaranty associations, along with expenses thereof and interest on all of those payments and expenses incurred by those guaranty associations, have been repaid to them; or

(ii) a plan of repayment by the impaired insurer has been approved by all the affected guaranty associations.

(c) The association shall endeavor to obtain access to those records of the impaired insured as are needed for the association to discharge its obligations and, if requested by the association, the commissioner will assist the association in obtaining access to those records. If the association is not given access to the necessary records, the association shall be relieved of its responsibility to make benefit payments until the time it is given access to those records.

(d) If the impaired insurer is subsequently determined to be insolvent by a court of competent jurisdiction in its state of domicile and is placed in liquidation, the association shall then proceed as provided in subdivision 3.

Subd. 3. Insolvent insurer. If a member insurer is an insolvent insurer then, subject to any conditions imposed by the association and approved by the commissioner, the association shall, in its discretion:

(1) guaranty, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer;

(2) assure payment of the contractual obligations of the insolvent insurer which are due and owing;

(3) provide money, pledges, guarantees, or other means as are reasonably necessary to discharge its duties; or

(4) provide benefits and coverages in accordance with subdivision 4.

Subd. 4. Payments; alternative policies. When proceeding under subdivision 2, paragraph (a), clause (2), or subdivision 3, clause (4), the association shall, with respect to life and health insurance policies and annuities:

(a) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies of the impaired or insolvent insurer, for claims incurred:

(1) with respect to group policies, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to those policies; or

(2) with respect to individual policies, not later than the earlier of the next renewal date, if any, under those policies or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to those policies.

(b) Make diligent efforts to provide all known insureds or annuitants for individual policies or group policy owners with respect to group policies 30 days' notice of the termination pursuant to paragraph (a) of the benefits provided.

(c) With respect to individual policies, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with paragraph (d), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

(d)(1) In providing the substitute coverage required under paragraph (c), the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(2) Alternative or reissued policies must be offered without requiring evidence of insurability, and must not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(3) The association may reinsure any alternative or reissued policy.

(e)(1) Alternative policies adopted by the association are subject to the approval of the commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(2) Alternative policies must contain at least the minimum statutory provisions required in this state and provide benefits that are not unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but must not reflect any changes in the health of the insured after the original policy was last underwritten.

(3) Any alternative policy issued by the association must provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(f) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium must be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner or by a court of competent jurisdiction.

(g) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy ceases on the date the coverage or policy is replaced by another similar policy by the policyholder, the insurer, or the association and the preexisting condition limitations have been satisfied.

(h) When proceeding under this subdivision with respect to any policy carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 61B.19, subdivision 3, clause (12).

Subd. 4a. Board discretion. The board of directors of the association has discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of sections 61B.18 to 61B.32 in an economical and efficient manner.

Subd. 4b. Benefits provided under a plan. Where the association has arranged or offered to provide the benefits of sections 61B.18 to 61B.32 to a covered person under a plan or arrangement that fulfills the association's obligations under sections 61B.18 to 61B.32, the person is not entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

Subd. 4c. Coverage of policies with indexed interest or similar provisions. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under sections 61B.18 to 61B.32, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index, or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) in lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate or (ii) payment of dividends with minimum guarantees or (iii) a different method for calculating interest or changes in value;

(2) there is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

Subd. 5. Obligations terminated. Nonpayment of all unpaid premiums within 31 days after the date required under the terms of a guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage terminates the association's obligations under the policy, contract, or coverage under sections 61B.18 to 61B.32 with respect to the policy, contract, or coverage, except with respect to claims incurred or net cash surrender value that may be due in accordance with sections 61B.18 to 61B.32. The association will not terminate the policy or contract for nonpayment of premium until 31 days after the association sends a written cancellation notice by first class mail to the insured's last known address.

Subd. 6. Postliquidation premiums. Premiums due for coverage after entry of any order of liquidation of an insolvent insurer belong to and are payable at the direction of the association, and the association is liable for unearned premiums due policy or contract owners arising after the entry of the order.

Subd. 7. Coverage by another state. The association has no liability under this section for a covered policy of a foreign or alien insurer whose domiciliary jurisdiction or state of entry provides protection, by statutes or rule, for residents of this state, which protection is substantially similar to that provided by sections 61B.18 to 61B.32, for residents of other states. Recovery provided for under sections 61B.18 to 61B.32 is reduced by the amount of recovery under the coverage provided by another state or jurisdiction. If another state or jurisdiction providing substantially similar coverage as provided by sections 61B.18 to 61B.32 denies coverage, the association shall provide coverage if the policyholder or contract holder is otherwise eligible, and the association is then subrogated to the rights of the person receiving benefits with respect to the other state or jurisdiction. If a person receiving benefits from the association has a claim remaining against another state or jurisdiction, whether or not such state or jurisdiction provides substantially similar protection within the meaning of this section, then such person's remaining claim has priority over any subrogation rights of the association with respect to that other state or jurisdiction.

Subd. 8. Liens and moratoriums. (a) In carrying out its duties under subdivision 2 or 3, the association may request that there be imposed policy liens, contract liens, moratoriums on payments, or other similar means. The liens, moratoriums, or similar means may be imposed if the commissioner:

(1) finds: (i) that the amounts that can be assessed under sections 61B.18 to 61B.32 are less than the amounts necessary to assure full and prompt performance of the impaired insurer's contractual obligations; (ii) that economic or financial conditions as they affect member insurers are sufficiently adverse to cause the imposition of policy or contract liens, moratoriums, or similar means to be in the public interest; (iii) that there is a reasonable likelihood that a plan of rehabilitation will be developed or other appropriate arrangements made for the orderly provision for covered contractual obligations of the impaired or insolvent insurer, and that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to support the development of the plan of rehabilitation or other appropriate arrangements; (iv) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to ensure the equitable treatment of all policyholders of impaired or insolvent insurers protected by the guaranty association; (v) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to encourage recovery of the maximum possible amount from the remaining assets of the impaired or insolvent insurer's estate; or (vi) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate in order for the association to participate in any multistate plan of rehabilitation, conservation, or liquidation of the impaired or insolvent insurer, and the commissioner considers the plan to be in the best interests of the impaired or insolvent insurer's policyholders or the association's member insurers;

(2) finds, in the case of a moratorium, that current contractual obligations are being, and will continue to be, promptly paid; and

(3) approves the specific policy liens, contract liens, moratoriums, or similar means to be used.

(b) Before being obligated under subdivision 2 or 3, the association may request that there be imposed temporary moratoriums or liens on payments of cash values and policy loans. The temporary moratoriums and liens may be imposed if approved by the commissioner.

(c) A moratorium, lien, or other means imposed pursuant to this subdivision may be for: (i) a specific term; or (ii) an indefinite term which shall continue in effect until the commissioner, at the request of the association or, on the commissioner's own motion after notice to the association, finds that the reason or reasons for the moratorium, lien, or other means no longer exists.

Subd. 8a. Deposits in this state for insolvent or impaired insurer. A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to section 60B.54, shall be promptly paid to the association. The association is entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency. The association shall remit to the domiciliary receiver the amount so paid to the association and not retained pursuant to this subdivision. Any amount retained by the association shall be treated as a distribution of estate assets pursuant to section 60B.46 or similar provision of the state of domicile of the impaired or insolvent insurer.

Subd. 9. Failure to act. If the association fails to act within a reasonable period of time as provided in subdivision 2, paragraph (a), clause (2); 3; or 4, the commissioner has the powers and duties of the association with respect to impaired or insolvent insurers including, but not limited to, the power to make assessments.

Subd. 10. Assistance to commissioner. The association may give assistance and advice to the commissioner, upon request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

Subd. 11. Standing in court. The association has standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under sections 61B.18 to 61B.32 or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise. This standing extends to all matters germane to the powers and duties of the association, including proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association may appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise, provided, however, in the case of any such appearance or intervention, the association shall not submit for adjudication its obligations to provide coverage under the Minnesota Life and Health Insurance Guaranty Association Act without the prior approval of the commissioner.

Subd. 12. Assignments; subrogation rights. (a) A person receiving benefits under sections 61B.18 to 61B.32 shall be considered to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of sections 61B.18 to 61B.32, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of those rights and causes of action by a payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of rights or benefits conferred by sections 61B.18 to 61B.32 upon that person. The assignment and subrogation rights of the association include any rights that a person may have as a beneficiary of a plan covered under the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1003, as amended.

(b) The subrogation rights of the association under this subdivision against the assets of the impaired or insolvent insurer have the same priority as those of a person entitled to receive benefits under sections 61B.18 to 61B.32.

(c) In addition to paragraphs (a) and (b), the association has all common law rights of subrogation and other equitable or legal remedies that would have been available to the impaired or insolvent insurer or person receiving benefits under sections 61B.18 to 61B.32 including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to sections 61B.18 to 61B.32, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment thereof, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under section 130 of the Internal Revenue Code of 1986, as amended.

(d) If the preceding provisions of this subdivision are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies or portion thereof covered by the association.

(e) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding paragraphs of this subdivision, the person shall pay to the association the portion of the recovery attributable to the policies or portion thereof covered by the association.

Subd. 13. Permissive powers. The association may:

(1) enter into contracts as are necessary or proper to carry out the provisions and purposes of sections 61B.18 to 61B.32;

(2) sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under section 61B.26 to settle claims or potential claims against it;

(3) borrow money to effect the purposes of sections 61B.18 to 61B.32 and any notes or other evidence of indebtedness of the association not in default are legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain persons as are necessary or appropriate to handle the financial transactions of the association, and to perform other functions as the association considers necessary or proper under sections 61B.18 to 61B.32;

(5) enter into arbitration or take legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) exercise, for the purposes of sections 61B.18 to 61B.32 and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under sections 61B.18 to 61B.32;

(7) join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association;

(8) negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association;

(9) participate in the organization of and/or own stock in an entity which exists or was formed for the purpose of assuming liability for contracts or policies issued by impaired or insolvent insurers; and

(10) request information from a person seeking coverage from the association in order to aid the association in determining its obligations under sections 61B.18 to 61B.32 with respect to the person, and the person shall promptly comply with the request.

Subd. 14. Association election to succeed to rights of insolvent or impaired insurer under indemnity reinsurance contracts. (a) At any time within one year after the date on which the association becomes responsible for the obligations of a member insurer the coverage date, the association may elect to succeed to the rights and obligations of the member insurer, that accrue on or after the coverage date and that relate to contracts covered in whole or in part by the association, under any one or more indemnity reinsurance agreements entered into by the member insurer as a ceding insurer and selected by the association. However, the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator, or liquidator of the member insurer has previously and expressly disaffirmed the reinsurance agreement. The election shall be effected by a notice to the receiver, rehabilitator, or liquidator, and to the affected reinsurers. If the association makes an election, clauses (1) through (4) apply with respect to the agreements selected by the association:

(1) the association is responsible for all unpaid premiums due under the agreements for periods both before and after the coverage date, and is responsible for the performance of all other obligations to be performed after the coverage date, in each case that relates to contracts covered in whole or in part by the association and the association may charge contracts covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association;

(2) the association is entitled to any amounts payable by the reinsurer under the agreements with respect to losses or events that occur in periods after the coverage date and that relate to contracts covered by the association in whole or in part, provided that, upon receipt of any such amounts, the association is obliged to pay to the beneficiary under the policy or contract on account of which the amounts were paid a portion of the amount equal to the excess of:

(i) the amount received by the association, over

(ii) the benefits paid by the association on account of the policy or contract less the retention of the impaired or insolvent member insurer applicable to the loss or event;

(3) within 30 days following the association's election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association's election, giving full credit to all items paid by either the member insurer or its receiver, rehabilitator, or liquidator or the indemnity reinsurer during the period between the coverage date and the date of the association's election and (i) either the association or indemnity reinsurer shall pay the net balance due the other within five days of the completion of the aforementioned calculation and (ii) if the receiver, rehabilitator, or liquidator has received any amounts due the association pursuant to paragraph (a), the receiver, rehabilitator, or liquidator shall remit the same to the association as promptly as practicable; and

(4) if the association, within 60 days of the election, pays the premiums due for periods both before and after the coverage date that relate to contracts covered by the association in whole or in part, the reinsurer shall not be entitled to terminate the reinsurance agreements insofar as the agreements relate to contracts covered by the association in whole or in part and shall not be entitled to set off any unpaid premium due for periods prior to the coverage date against amounts due the association.

(b) In the event the association transfers its obligations to another insurer, and if the association and the other insurer agree, the other insurer shall succeed to the rights and obligations of the association under paragraph (a) effective as of the date agreed upon by the association and the other insurer and regardless of whether the association has made the election referred to in paragraph (a) provided that:

(1) the indemnity reinsurance agreements shall automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary;

(2) the obligations described in the proviso to paragraph (a), clause (2), shall no longer apply on and after the date the indemnity reinsurance agreement is transferred to the third-party insurer; and

(3) paragraph (b) does not apply if the association has previously expressly determined in writing that it will not exercise the election referred to in paragraph (a).

(c) The provisions of this subdivision shall supersede the provisions of any law of this state or of any affected reinsurance agreement that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the coverage date, to the receiver, liquidator, or rehabilitator of the insolvent member insurer. The receiver, rehabilitator, or liquidator shall remain entitled to any amounts payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur in periods prior to the coverage date subject to applicable setoff provisions.

(d) Except as otherwise expressly provided in this subdivision, nothing in this subdivision alters or modifies the terms and conditions of the indemnity reinsurance agreements of the insolvent member insurer. Nothing in this subdivision abrogates or limits any rights of any reinsurer to claim that it is entitled to rescind a reinsurance agreement. Nothing in this subdivision gives a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.

Subd. 15. Venue; appeal bond. Except as otherwise provided in section 61B.24, subdivision 10, or 61B.26, paragraph (c), venue in a suit against the association arising under sections 61B.18 to 61B.32 shall be in Ramsey County. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under sections 61B.18 to 61B.32.

History: 1993 c 319 s 8; 2001 c 142 s 15-25; 2002 c 379 art 1 s 27



Section 61B.24 — ASSESSMENTS.

Subdivision 1. Purpose. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account or subaccount, at the times and for the amounts as the board finds necessary. Assessments are due not less than 30 days after prior written notice to the member insurers and accrue interest on and after the due date at the then applicable rate determined under section 549.09, subdivision 1, paragraph (c).

Subd. 2. Classes of assessments. There are two classes of assessments, as follows:

(1) class A assessments must be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of section 61B.27. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer; and

(2) class B assessments must be made to the extent necessary to carry out the powers and duties of the association under section 61B.23 with regard to an impaired or an insolvent insurer.

Subd. 3. Formula for determination. (a) The amount of a class A assessment shall be determined by the board and may be made on a pro rata or nonpro rata basis. If pro rata, the board may provide that it be credited against future class B assessments. A nonpro rata assessment shall not exceed $500 per member insurer in any one calendar year.

(b) The amount of any class B assessment must be allocated for assessment purposes among the accounts or subaccounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard considered by the board in its sole discretion as being fair and reasonable under the circumstances.

(c) Class B assessments against member insurers for each subaccount or account must be in the proportion that the average annual premiums received on business in this state by each assessed member insurer on policies or contracts covered by each subaccount or account for the three most recent calendar years for which information is available preceding the calendar year in which the insurer became impaired or insolvent, as the case may be, bears to the average annual premiums received on business in this state by all assessed member insurers on policies or contracts covered by that subaccount or account for those same calendar years. If the impaired insurer becomes insolvent, the date of impairment must be used to determine the assessment. Premiums for purposes of calculating average annual premium for calendar years prior to 1993 shall be determined in accordance with Minnesota Statutes 1992, sections 61B.01 to 61B.16.

(d) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer must not be made until necessary to implement the purposes of sections 61B.18 to 61B.32. Classification of assessments under subdivision 2 and computation of assessments under this subdivision must be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

Subd. 4. Abatement or deferment. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments as provided in this section. Once the conditions which caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

Subd. 5. Maximum assessment. (a) The total of all assessments upon a member insurer for each subaccount of the life and annuity account and for the health account shall not in any one calendar year exceed two percent of that member insurer's average annual premiums as calculated in subdivision 3, paragraph (c), on policies or contracts covered by that account or subaccount. If two or more assessments are made with respect to insurers that become impaired or insolvent in different calendar years, average annual premiums for purposes of the assessment percentage limitation are based upon the higher of the three-year averages calculated under subdivision 3, paragraph (c). If an impaired insurer becomes insolvent, the date of impairment must be used to determine the assessment. If the maximum assessment for any subaccount of the life and annuity account in any one calendar year will not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to subdivision 3, the board of directors shall assess based on the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum of two percent stated above for each subaccount.

(b) If the maximum assessment for an account, together with the other assets of the association in that account, does not provide in any one calendar year in that account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds must be assessed as soon as permitted by sections 61B.18 to 61B.32.

(c) The board may adopt general principles in the plan of operation for allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(d) If assessments under this section are inadequate to pay all obligations of the impaired insurer that are or become due and owing, then the association shall prepare a plan approved by the commissioner for prioritization of payments. If the association adopts general principles in the plan of operations, the association shall use the general principles in preparing the plan required under this paragraph. No formerly impaired or insolvent insurer may be reinstated until all payments of or on account of the insurer's contractual obligations by the guaranty association, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty association or a plan of repayment by the insurer shall have been approved by the commissioner.

Subd. 6. Refund. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account or subaccount, the amount by which the assets of the account or subaccount exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account or subaccount, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account or subaccount to provide funds for the continuing expenses of the association and for future losses.

Subd. 7. Premium rates and dividends. A member insurer may, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of sections 61B.18 to 61B.32, consider the amount reasonably necessary to meet its assessment obligations under sections 61B.18 to 61B.32.

Subd. 8. Certificate of contribution. The association shall issue to each insurer paying an assessment under sections 61B.18 to 61B.32, other than a class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates must be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time as the commissioner may approve.

Subd. 9. Survival of obligation. In the event a member insurer engages in any reorganization, including any merger, consolidation, restructuring, incorporation, or reincorporation, the member's obligations under this chapter shall survive the reorganization with respect to assessments for impairments or insolvencies occurring before the date of the reorganization.

Subd. 10. Procedure for protests regarding assessments. (a) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment is available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment must be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(b) Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(c) Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(d) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer the protest to the commissioner for a final decision, with or without a recommendation from the association.

(e) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

Subd. 11. Member insurers' duty to provide information to association. The association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.

History: 1993 c 319 s 9; 2001 c 142 s 26-29



Section 61B.25 — PLAN OF OPERATION.

Subdivision 1. Adoption and amendment. The purpose of the plan of operation is to assure the fair, reasonable, and equitable administration of the association under sections 61B.18 to 61B.32. Amendments to the plan of operation must be submitted to the commissioner and become effective upon the commissioner's written approval or 30 days after submission if the commissioner has not disapproved. If the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt reasonable rules necessary or advisable to implement sections 61B.18 to 61B.32. The rules shall continue in force until modified by the commissioner or superseded by amendments submitted by the association and approved by the commissioner.

Subd. 2. Compliance. All member insurers shall comply with the plan of operation.

Subd. 3. Contents. The plan of operation must, in addition to requirements specified in sections 61B.18 to 61B.32:

(1) establish procedures for handling the assets of the association;

(2) establish the amount and method of reimbursing members of the board of directors under section 61B.22;

(3) establish regular places and times for meetings including telephone conference calls of the board of directors or of the executive committee;

(4) establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) establish procedures for selecting the board of directors;

(6) establish any additional procedures for assessments under section 61B.24; and

(7) contain additional provisions necessary or proper for the execution of the powers and duties of the association.

Subd. 4. Delegation of powers and duties. The plan of operation may provide that any or all powers and duties of the association, except those under sections 61B.23, subdivision 13, clause (3), and 61B.24, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. The corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subdivision shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by sections 61B.18 to 61B.32.

History: 1993 c 319 s 10



Section 61B.26 — DUTIES AND POWERS OF COMMISSIONER.

(a) In addition to other duties and powers in sections 61B.18 to 61B.32, the commissioner shall:

(1) notify the board of directors of the existence of an impaired or insolvent insurer within three days after a determination of impairment or insolvency is made or the commissioner receives notice of impairment or insolvency;

(2) upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(3) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with the commissioner's demand shall not excuse the association from the performance of its powers and duties under sections 61B.18 to 61B.32; and

(4) in a liquidation, conservation, or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator, conservator, or rehabilitator.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. A forfeiture shall not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(c) A final action of the board of directors or the association may be appealed to the commissioner if the appeal is taken within 60 days of the aggrieved party's receipt of notice of the final action being appealed. Any final action or order of the commissioner is subject to judicial review in a court of competent jurisdiction, in the manner provided by chapter 14. A determination or decision by the commissioner under sections 61B.18 to 61B.32 is not subject to the contested case or rulemaking provisions of chapter 14.

(d) The liquidator, rehabilitator, or conservator of an impaired insurer may notify all interested persons of the effect of sections 61B.18 to 61B.32.

(e) For the purposes of sections 61B.18 to 61B.32, the commissioner may delegate any of the powers conferred by law.

(f) Nonperformance of any of the acts specified in this section or failure to meet the specific time limits does not affect the association, its members, or any other person as to the person's duties and obligations.

History: 1993 c 319 s 11; 2001 c 142 s 30



Section 61B.27 — PREVENTION OF INSOLVENCIES.

(a) To aid in the detection and prevention of insurer insolvencies or impairments the commissioner shall notify the commissioners of insurance of all the other states, territories of the United States, and the District of Columbia when the commissioner takes one of the following actions against a member insurer:

(i) revocation of license; or

(ii) suspension of license.

The notice must be mailed to all commissioners within 30 days following the action.

(b) If the commissioner deems it appropriate, the commissioner may:

(1) Report to the board of directors when the commissioner has taken any of the actions specified in paragraph (a) or has received a report from another commissioner indicating that an action specified in paragraph (a) has been taken in another state. The report to the board of directors must contain all significant details of the action taken or the report received from another commissioner.

(2) Report to the board of directors when the commissioner has reasonable cause to believe from an examination, whether completed or in process, of a member company that the company may be an impaired or insolvent insurer.

(3) Furnish to the board of directors the National Association of Insurance Commissioners insurance regulatory information system ratios and listings of companies not included in the ratios developed by the National Association of Insurance Commissioners, and the board may use the information in carrying out its duties and responsibilities under this section. The report and the information contained in it must be kept confidential by the board of directors until it has been made public by the commissioner or other lawful authority. Nothing in this provision supersedes other requirements of law.

(4) Notify the board if the commissioner makes a formal order requiring the company to restrict its premium writing, obtain additional contributions to surplus, withdraw from this state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

(c) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the commissioner's duties and responsibilities regarding the financial condition of member insurers and of companies seeking admission to transact insurance business in this state.

(d) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon matters germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of a company seeking to do an insurance business in this state. Those reports and recommendations shall not be considered public documents.

(e) The board of directors, upon majority vote, may notify the commissioner of information indicating that a member insurer may be an impaired or insolvent insurer.

(f) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g) The board of directors may, at the conclusion of an insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing the information it may have in its possession bearing on the history and causes of the insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and may adopt by reference any report prepared by those other associations.

(h) Nonperformance by the commissioner of any of the acts specified in this section or failure to meet the specified time limits does not affect the association, its members, or any other person as to the person's duties and obligations.

Nothing in this section supersedes other requirements of law.

History: 1993 c 319 s 12; 2001 c 142 s 31



Section 61B.28 — MISCELLANEOUS PROVISIONS.

Subdivision 1. Records. Records must be kept of all negotiations and meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties under section 61B.23. Records of the association with respect to an impaired or insolvent insurer shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subdivision limits the duty of the association to report its activities under section 61B.27.

Subd. 2. Reports. (a) A report, recommendation, or notification by the association, its board of directors, or officers to the commissioner concerning a member insurer, together with statements or documents furnished to the commissioner with, or subsequent to, a report, recommendation, or notification, is confidential and a privileged communication. Reports, recommendations, notifications, statements, and documents furnished to the commissioner are not admissible in whole or in part for any purpose in an action or proceeding against:

(1) the association or its member insurers, officers, employees, or representatives submitting or providing the report, recommendation, notification, statement, or document; or

(2) a person, firm, or entity who in good faith furnishes to the association the information or document upon which the association has relied in making its report, recommendation, or notification to the commissioner.

(b) Notwithstanding the provisions of sections 13.711, 13.715, and 13.719, the commissioner may release to the association's board of directors any or all nonpublic data collected and maintained by the commissioner on a member insurer or a potential member insurer. Information furnished to the board of directors is private.

Subd. 3. Association as creditor. For the purpose of carrying out its obligations under sections 61B.18 to 61B.32, the association is considered to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies, reduced by amounts which the association recovers from the assets of the impaired or insolvent insurer as subrogee under section 61B.23, subdivision 12. Recoveries by the association as subrogee under section 61B.23, subdivision 12, from assets other than from assets of the impaired or insolvent insurer shall not reduce or act as an offset to the association's claim as creditor of the impaired or insolvent insurer. Assets of the impaired or insolvent insurer attributable to covered policies must be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by sections 61B.18 to 61B.32. Assets attributable to covered policies, as used in this subdivision, are that proportion of the assets which the reserves that should have been established for those policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

Subd. 3a. Association access to insolvent insurer's assets. As a creditor of the impaired or insolvent insurer as established in subdivision 3 of this section and consistent with section 60B.46, the association and other similar associations is entitled to receive a disbursement of assets out of the marshalled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under sections 61B.18 to 61B.32. If the liquidator has not, within 120 days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshalled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

Subd. 4. Prohibited sales practice. No person, including an insurer, agent, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, an advertisement, announcement, or statement, written or oral, which uses the existence of the Minnesota Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by sections 61B.18 to 61B.32. The notice required by subdivision 8 is not a violation of this subdivision nor is it a violation of this subdivision to explain verbally to an applicant or potential applicant the coverage provided by the Minnesota Life and Health Insurance Guaranty Association at any time during the application process or thereafter. This subdivision does not apply to the Minnesota Life and Health Insurance Guaranty Association or an entity that does not sell or solicit insurance.

Subd. 5. Distribution to stockholders. No distribution to stockholders of an impaired domiciliary insurer shall be made until the total amount of assessments levied by the association with respect to the insurer have been fully recovered by the association.

Subd. 6. Reinstatement. No insurer may be reinstated to do business in this state until all payments of or on account of the impaired insurer's contractual obligations by the guaranty association, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty association or a plan of repayment by the impaired insurer shall have been approved by the association.

Subd. 7. Notice concerning limitations and exclusions. (a) No person, including an insurer, agent, or affiliate of an insurer or agent, shall offer for sale in this state a covered life insurance, annuity, or health insurance policy or contract without delivering, either at the time of application for that policy or contract or at the time of delivery of the policy or contract, a notice in the form specified in subdivision 8, or in a form approved by the commissioner under paragraph (b), relating to coverage provided by the Minnesota Life and Health Insurance Guaranty Association. The notice may be part of the application. A copy of the notice must be given to the applicant or the policyholder. The person offering the policy or contract shall document the fact that the notice was given at the time of application or the fact that the notice was delivered at the time the policy or contract was delivered. This does not require that the receipt of the notice be acknowledged by the applicant.

(b) The association may prepare, and file with the commissioner for approval, a form of notice as an alternative to the form of notice specified in subdivision 8 describing the general purposes and limitations of this chapter. The form of notice shall:

(1) state the name, address, and telephone number of the Minnesota Life and Health Insurance Guaranty Association;

(2) prominently warn the policy or contract holder that the Minnesota Life and Health Insurance Guaranty Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in the state;

(3) state that the insurer and its agents are prohibited by law from using the existence of the Minnesota Life and Health Insurance Guaranty Association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(4) emphasize that the policy or contract holder should not rely on coverage under the Minnesota Life and Health Insurance Guaranty Association when selecting an insurer;

(5) provide other information as directed by the commissioner. The commissioner may approve any form of notice proposed by the association and, as to the approved form of notice, the association may notify all member insurers by mail that the form of notice is available as an alternative to the notice specified in subdivision 8.

(c) A policy or contract not covered by the Minnesota Life and Health Insurance Guaranty Association or the Minnesota Insurance Guaranty Association must contain the following notice in ten-point type, stamped in red ink or contrasting type on the policy or contract and the application:

"THIS POLICY OR CONTRACT IS NOT PROTECTED BY THE MINNESOTA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION OR THE MINNESOTA INSURANCE GUARANTY ASSOCIATION. IN THE CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED. ONLY THE ASSETS OF THIS INSURER WILL BE AVAILABLE TO PAY YOUR CLAIM."

This section does not apply to fraternal benefit societies regulated under chapter 64B.

Subd. 8. Form. The form of notice referred to in subdivision 7, paragraph (a), is as follows:

"........................................

.........................................

.........................................

(insert name, current address, and

telephone number of insurer)

NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN

INSOLVENCY UNDER THE MINNESOTA LIFE AND HEALTH

INSURANCE GUARANTY ASSOCIATION LAW

If the insurer that issued your life, annuity, or health insurance policy becomes impaired or insolvent, you are entitled to compensation for your policy from the assets of that insurer. The amount you recover will depend on the financial condition of the insurer.

In addition, residents of Minnesota who purchase life insurance, annuities, or health insurance from insurance companies authorized to do business in Minnesota are protected, SUBJECT TO LIMITS AND EXCLUSIONS, in the event the insurer becomes financially impaired or insolvent. This protection is provided by the Minnesota Life and Health Insurance Guaranty Association.

Minnesota Life and Health Insurance Guaranty Association

(insert current

address and telephone number)

The maximum amount the guaranty association will pay for all policies issued on one life by the same insurer is limited to $500,000. Subject to this $500,000 limit, the guaranty association will pay up to $500,000 in life insurance death benefits, $130,000 in net cash surrender and net cash withdrawal values for life insurance, $500,000 in health insurance benefits, including any net cash surrender and net cash withdrawal values, $250,000 in annuity net cash surrender and net cash withdrawal values, $410,000 in present value of annuity benefits for annuities which are part of a structured settlement or for annuities in regard to which periodic annuity benefits, for a period of not less than the annuitant's lifetime or for a period certain of not less than ten years, have begun to be paid on or before the date of impairment or insolvency, or if no coverage limit has been specified for a covered policy or benefit, the coverage limit shall be $500,000 in present value. Unallocated annuity contracts issued to retirement plans, other than defined benefit plans, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992, are covered up to $250,000 in net cash surrender and net cash withdrawal values, for Minnesota residents covered by the plan provided, however, that the association shall not be responsible for more than $10,000,000 in claims from all Minnesota residents covered by the plan. If total claims exceed $10,000,000, the $10,000,000 shall be prorated among all claimants. These are the maximum claim amounts. Coverage by the guaranty association is also subject to other substantial limitations and exclusions and requires continued residency in Minnesota. If your claim exceeds the guaranty association's limits, you may still recover a part or all of that amount from the proceeds of the liquidation of the insolvent insurer, if any exist. Funds to pay claims may not be immediately available. The guaranty association assesses insurers licensed to sell life and health insurance in Minnesota after the insolvency occurs. Claims are paid from this assessment.

THE COVERAGE PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD NOT RELY ON COVERAGE BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF LIFE, ANNUITY, OR HEALTH INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR INSURANCE CARRIER BECOMES FINANCIALLY INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL LIFE, ANNUITY, AND HEALTH INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE."

Additional language may be added to the notice if approved by the commissioner prior to its use in the form. This section does not apply to fraternal benefit societies regulated under chapter 64B.

Subd. 9. Combination fixed-variable policy. The notice required in subdivision 8 must clearly describe what portions of a combination fixed-variable policy are not covered by the Minnesota Life and Health Insurance Guaranty Association. The notice requirements specified in subdivision 7, paragraph (c), do not apply to a combination fixed-variable policy.

Subd. 10. Effect of notices. The distribution, delivery, contents, or interpretation of the notices described in subdivision 7, 8, or 9 shall not mean that either the policy or contract, or the owner or holder thereof, would be covered in the event of the impairment or insolvency of a member insurer if coverage is not otherwise provided by sections 61B.18 to 61B.32. Failure to receive the notice does not give the policyholder, contract holder, certificate holder, insured, owner, beneficiaries, assignees, or payees any greater rights than those provided by sections 61B.18 to 61B.32.

History: 1993 c 319 s 13; 1995 c 258 s 19,20; 1996 c 446 art 1 s 21; 1999 c 227 s 22; 2001 c 142 s 32-34; 2009 c 37 art 3 s 16,17; 2010 c 275 art 1 s 12



Section 61B.29 — EXAMINATION; ANNUAL REPORT.

The association is subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner before May 1 each year, a financial report in a form approved by the commissioner and a report of its activities during the association's preceding fiscal year. Upon request of a member insurer, the association must provide the member insurer with a copy of the report.

History: 1993 c 319 s 14; 2001 c 142 s 35



Section 61B.30 — TAX EXEMPTIONS.

Subdivision 1. State fees and taxes. The association is exempt from payment of all taxes imposed under chapter 297I and all fees and all other taxes levied by this state or its subdivisions, except taxes levied on real property.

Subd. 2. Federal and foreign state taxes. The association may seek exemption from payment of all fees and taxes levied by the federal or any other state government or its subdivision.

History: 1993 c 319 s 15; 2000 c 394 art 2 s 12



Section 61B.31 — INDEMNIFICATION.

The association has authority to indemnify certain persons against certain expenses and liabilities as provided in section 302A.521, including the power to purchase and maintain insurance on behalf of these persons as provided by section 302A.521, subdivision 7. In applying section 302A.521 for this purpose, the term "member insurers" shall be substituted for the terms "shareholders" and "stockholders" and the term "association" shall be substituted for the term "corporation."

History: 1993 c 319 s 16; 2005 c 69 art 3 s 13



Section 61B.32 — STAY OF PROCEEDINGS; REOPENING DEFAULT JUDGMENTS.

All proceedings in which the insolvent insurer is a party in a court in this state must be stayed 60 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on matters germane to its powers or duties. As to judgment under a decision, order, verdict, or finding based on default, the association may apply to have the judgment set aside by the same court that made the judgment and may defend against the suit on the merits.

History: 1993 c 319 s 17






Chapter 62 — ACCIDENT AND HEALTH INSURANCE



Chapter 62A — ACCIDENT AND HEALTH INSURANCE

Section 62A.01 — REQUIREMENTS; CERTIFICATES OF COVERAGE UNDER POLICY OF ACCIDENT AND SICKNESS INSURANCE.

Subdivision 1. Definition. The term "policy of accident and sickness insurance" as used herein includes any policy covering the kind of insurance described in section 60A.06, subdivision 1, clause (5)(a).

Subd. 2. Equal protection. A certificate of insurance or similar evidence of coverage issued to a Minnesota resident shall provide coverage for all benefits required to be covered in group policies in Minnesota by this chapter and chapter 62E.

This subdivision supersedes any inconsistent provision of this chapter and chapter 62E.

A policy of accident and sickness insurance that is issued or delivered in this state and that covers a person residing in another state may provide coverage or contain provisions that are less favorable to that person than required by this chapter and chapter 62E. Less favorable coverages or provisions must meet the requirements that the state in which the person resides would have required had the policy been issued or delivered in that state.

Subd. 3. Exclusions. Subdivision 2 does not apply to certificates issued in regard to a master policy issued outside the state of Minnesota if all of the following are true:

(1) the policyholder or certificate holder exists primarily for purposes other than to obtain insurance;

(2) the policyholder or certificate holder is not a Minnesota corporation and does not have its principal office in Minnesota;

(3) the policy or certificate covers fewer than 25 employees who are residents of Minnesota and the Minnesota employees represent less than 25 percent of all covered employees; and

(4) on request of the commissioner, the issuer files with the commissioner a copy of the policy and a copy of each form of certificate.

This subdivision applies to employers who are not corporations if they are policyholders or certificate holders providing coverage to employees through the certificate or policy.

Subd. 4. Application of other laws. Section 60A.08, subdivision 4, shall not be construed as requiring a certificate of insurance or similar evidence of insurance that meets the conditions of subdivision 3 to comply with this chapter or chapter 62E.

History: 1967 c 395 art 3 s 1; 1989 c 330 s 8



Section 62A.011 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 1a. Affordable Care Act. "Affordable Care Act" means the federal Patient Protection and Affordable Care Act, Public Law 111-148, as amended, including the federal Health Care and Education Reconciliation Act of 2010, Public Law 111-152, and any amendments to, and any federal guidance or regulations issued under, these acts.

Subd. 1b. Grandfathered plan. "Grandfathered plan" means a health plan in which an individual was enrolled on March 23, 2010, for as long as it maintains that status in accordance with the Affordable Care Act. Unless otherwise specified, grandfathered plans include both individual and group health plans.

Subd. 1c. Group health plan. "Group health plan" means a policy or certificate issued to an employer or an employee organization that is both:

(1) a health plan as defined in subdivision 3; and

(2) an employee welfare benefit plan as defined in the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1002, if the plan provides payment for medical care to employees, including both current and former employees, or their dependents, directly or through insurance, reimbursement, or otherwise, including employee welfare benefit plans specifically exempt from the provisions of the Employee Retirement Income Security Act of 1974 under United States Code, title 29, section 1003.

Subd. 2. Health carrier. "Health carrier" means an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a nonprofit health service plan corporation operating under chapter 62C; a health maintenance organization operating under chapter 62D; a fraternal benefit society operating under chapter 64B; or a joint self-insurance employee health plan operating under chapter 62H.

Subd. 3. Health plan. "Health plan" means a policy or certificate of accident and sickness insurance as defined in section 62A.01 offered by an insurance company licensed under chapter 60A; a subscriber contract or certificate offered by a nonprofit health service plan corporation operating under chapter 62C; a health maintenance contract or certificate offered by a health maintenance organization operating under chapter 62D; a health benefit certificate offered by a fraternal benefit society operating under chapter 64B; or health coverage offered by a joint self-insurance employee health plan operating under chapter 62H. Health plan means individual and group coverage, unless otherwise specified. Health plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) liability insurance, including general liability insurance and automobile liability insurance, or coverage issued as a supplement to liability insurance;

(4) designed solely to provide payments on a per diem, fixed indemnity, or non-expense-incurred basis, including coverage only for a specified disease or illness or hospital indemnity or other fixed indemnity insurance, if the benefits are provided under a separate policy, certificate, or contract for insurance; there is no coordination between the provision of benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and the benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor;

(5) credit accident and health insurance as defined in section 62B.02;

(6) designed solely to provide hearing, dental, or vision care;

(7) blanket accident and sickness insurance as defined in section 62A.11;

(8) accident-only coverage;

(9) a long-term care policy as defined in section 62A.46 or 62S.01;

(10) issued as a supplement to Medicare, as defined in sections 62A.3099 to 62A.44, or policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations or those policies, contracts, or certificates governed by section 1833 or 1876, section 1851, et seq.; or section 1860D-1, et seq., of title XVIII of the federal Social Security Act, et seq., as amended;

(11) workers' compensation insurance;

(12) issued solely as a companion to a health maintenance contract as described in section 62D.12, subdivision 1a, so long as the health maintenance contract meets the definition of a health plan;

(13) coverage for on-site medical clinics; or

(14) coverage supplemental to the coverage provided under United States Code, title 10, chapter 55, Civilian Health and Medical Program of the Uniformed Services (CHAMPUS).

Subd. 4. Individual health plan. "Individual health plan" means a health plan as defined in subdivision 3 that is offered to individuals in the individual market as defined in subdivision 5, but does not mean short-term coverage as defined in section 62A.65, subdivision 7. For purposes of this chapter, a health carrier shall not be deemed to be offering individual health plan coverage solely because the carrier maintains a conversion policy in connection with a group health plan.

Subd. 5. Individual market. "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan.

Subd. 6. MNsure. "MNsure" means MNsure as defined in section 62V.02.

Subd. 7. Qualified health plan. "Qualified health plan" means a health plan that meets the definition in section 1301(a) of the Affordable Care Act and has been certified by the board of MNsure in accordance with chapter 62V to be offered through MNsure.

History: 1992 c 549 art 3 s 2; 1993 c 247 art 3 s 4; 1994 c 625 art 10 s 3; 1997 c 71 art 2 s 3; 2005 c 17 art 1 s 14; 2009 c 178 art 1 s 20; 2013 c 84 art 1 s 4-11; 2013 c 108 art 1 s 67



Section 62A.02 — POLICY FORMS.

Subdivision 1. Filing. For purposes of this section, "health plan" means a health plan as defined in section 62A.011 or a policy of accident and sickness insurance as defined in section 62A.01. No health plan shall be issued or delivered to any person in this state, nor shall any application, rider, or endorsement be used in connection with the health plan, until a copy of its form and of the classification of risks and the premium rates pertaining to the form have been filed with the commissioner. The filing for nongroup health plan forms shall include a statement of actuarial reasons and data to support the rate. For health benefit plans as defined in section 62L.02, and for health plans to be issued to individuals, the health carrier shall file with the commissioner the information required in section 62L.08, subdivision 8. For group health plans for which approval is sought for sales only outside of the small employer market as defined in section 62L.02, this section applies only to policies or contracts of accident and sickness insurance. All forms intended for issuance in the individual or small employer market must be accompanied by a statement as to the expected loss ratio for the form. Premium rates and forms relating to specific insureds or proposed insureds, whether individuals or groups, need not be filed, unless requested by the commissioner.

Subd. 2. Approval. (a) The health plan form shall not be issued, nor shall any application, rider, endorsement, or rate be used in connection with it, until the expiration of 60 days after it has been filed unless the commissioner approves it before that time.

(b) Notwithstanding paragraph (a), a rate filed with respect to a policy of accident and sickness insurance as defined in section 62A.01 by an insurer licensed under chapter 60A, may be used on or after the date of filing with the commissioner. Rates that are not approved or disapproved within the 60-day time period are deemed approved. This paragraph does not apply to Medicare-related coverage as defined in section 62A.3099, subdivision 17.

(c) For coverage to begin on or after January 1, 2016, and each January 1 thereafter, health plans in the individual and small group markets that are not grandfathered plans to be offered outside MNsure and qualified health plans to be offered inside MNsure must receive rate approval from the commissioner no later than 30 days prior to the beginning of the annual open enrollment period for MNsure. Premium rates for all carriers in the applicable market for the next calendar year must be made available to the public by the commissioner only after all rates for the applicable market are final and approved. Final and approved rates must be publicly released at a uniform time for all individual and small group health plans that are not grandfathered plans to be offered outside MNsure and qualified health plans to be offered inside MNsure, and no later than 30 days prior to the beginning of the annual open enrollment period for MNsure.

Subd. 3. Standards for disapproval. (a) The commissioner shall, within 60 days after the filing of any form or rate, disapprove the form or rate:

(1) if the benefits provided are not reasonable in relation to the premium charged;

(2) if it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the health plan form, or otherwise does not comply with this chapter, chapter 62L, or chapter 72A;

(3) if the proposed premium rate is excessive or not adequate; or

(4) the actuarial reasons and data submitted do not justify the rate.

The party proposing a rate has the burden of proving by a preponderance of the evidence that it does not violate this subdivision.

In determining the reasonableness of a rate, the commissioner shall also review all administrative contracts, service contracts, and other agreements to determine the reasonableness of the cost of the contracts or agreement and effect of the contracts on the rate. If the commissioner determines that a contract or agreement is not reasonable, the commissioner shall disapprove any rate that reflects any unreasonable cost arising out of the contract or agreement. The commissioner may require any information that the commissioner deems necessary to determine the reasonableness of the cost.

For the purposes of this subdivision, the commissioner shall establish by rule a schedule of minimum anticipated loss ratios which shall be based on (i) the type or types of coverage provided, (ii) whether the policy is for group or individual coverage, and (iii) the size of the group for group policies. Except for individual policies of disability or income protection insurance, the minimum anticipated loss ratio shall not be less than 50 percent after the first year that a policy is in force. All applicants for a policy shall be informed in writing at the time of application of the anticipated loss ratio of the policy. "Anticipated loss ratio" means the ratio at the time of filing, at the time of notice of withdrawal under subdivision 4a, or at the time of subsequent rate revision of the present value of all expected future benefits, excluding dividends, to the present value of all expected future premiums.

If the commissioner notifies a health carrier that has filed any form or rate that it does not comply with this chapter, chapter 62L, or chapter 72A, it shall be unlawful for the health carrier to issue or use the form or rate. In the notice the commissioner shall specify the reasons for disapproval and state that a hearing will be granted within 20 days after request in writing by the health carrier.

The 60-day period within which the commissioner is to approve or disapprove the form or rate does not begin to run until a complete filing of all data and materials required by statute or requested by the commissioner has been submitted.

However, if the supporting data is not filed within 30 days after a request by the commissioner, the rate is not effective and is presumed to be an excessive rate.

(b) When an insurer or the Minnesota Comprehensive Health Association fails to respond to an objection or inquiry within 60 days, the filing is automatically disapproved. A resubmission is required if action by the Department of Commerce is subsequently requested. An additional filing fee is required for the resubmission.

Subd. 3a. Individual policy rates; file and use; minimum lifetime loss ratio guarantee. (a) Notwithstanding subdivisions 2, 3, 4a, 5a, and 6, individual premium rates may be used upon filing with the department of an individual policy form if the filing is accompanied by the individual policy form filing and a minimum lifetime loss ratio guarantee. Insurers may use the filing procedure specified in this subdivision only if the affected individual policy forms disclose the benefit of a minimum lifetime loss ratio guarantee. Insurers may amend individual policy forms to provide for a minimum lifetime loss ratio guarantee. If an insurer elects to use the filing procedure in this subdivision for an individual policy rate, the insurer shall not use a filing of premium rates that does not provide a minimum lifetime loss ratio guarantee for that individual policy rate.

(b) The minimum lifetime loss ratio guarantee must be in writing and must contain at least the following:

(1) an actuarial memorandum specifying the expected loss ratio that complies with the standards as set forth in this subdivision;

(2) a statement certifying that all rates, fees, dues, and other charges are not excessive, inadequate, or unfairly discriminatory;

(3) detailed experience information concerning the policy forms;

(4) a step-by-step description of the process used to develop the minimum lifetime loss ratio, including demonstration with supporting data;

(5) guarantee of specific minimum lifetime loss ratio that must be greater than or equal to 65 percent for policies issued to individuals or for certificates issued to members of an association that does not offer coverage to small employers, taking into consideration adjustments for duration;

(6) a guarantee that the actual Minnesota loss ratio for the calendar year in which the new rates take effect, and for each year thereafter until new rates are filed, will meet or exceed the minimum lifetime loss ratio standards referred to in clause (5), adjusted for duration;

(7) a guarantee that the actual Minnesota lifetime loss ratio shall meet or exceed the minimum lifetime loss ratio standards referred to in clause (5); and

(8) if the annual earned premium volume in Minnesota under the particular policy form is less than $2,500,000, the minimum lifetime loss ratio guarantee must be based partially on the Minnesota earned premium and other credible factors as specified by the commissioner.

(c) The actual Minnesota minimum loss ratio results for each year at issue must be independently audited at the insurer's expense, and the audit report must be filed with the commissioner not later than 120 days after the end of the year at issue.

(d) The insurer shall refund premiums in the amount necessary to bring the actual loss ratio up to the guaranteed minimum lifetime loss ratio. For the purpose of this paragraph, loss ratio and guaranteed minimum lifetime loss ratio are the expected aggregate loss ratio of all approved individual policy forms that provide for a minimum lifetime loss ratio guarantee.

(e) A Minnesota policyholder affected by the guaranteed minimum lifetime loss ratio shall receive a portion of the premium refund relative to the premium paid by the policyholder. The refund must be made to all Minnesota policyholders insured under the applicable policy form during the year at issue if the refund would equal $10 or more per policy. The refund must include statutory interest from July 1 of the year at issue until the date of payment. Payment must be made not later than 180 days after the end of the year at issue.

(f) Premium refunds of less than $10 per insured must be credited to the policyholder's account.

(g) Subdivisions 2 and 3 do not apply if premium rates are filed with the department and accompanied by a minimum lifetime loss ratio guarantee that meets the requirements of this subdivision. Such filings are deemed approved. When determining a loss ratio for the purposes of a minimum lifetime loss ratio guarantee, the insurer shall divide the total of the claims incurred, plus preferred provider organization expenses, case management, and utilization review expenses, plus reinsurance premiums less reinsurance recoveries by the premiums earned less state and local taxes less other assessments. The insurer shall identify any assessment allocated.

(h) The policy form filing of an insurer using the filing procedure with a minimum lifetime loss ratio guarantee must disclose to the enrollee, member, or subscriber an explanation of the minimum lifetime loss ratio guarantee, and the actual loss ratio, and any adjustments for duration.

(i) The insurer who elects to use the filing procedure with a minimum lifetime loss ratio guarantee shall notify all policyholders of the refund calculation, the result of the refund calculation, the percentage of premium on an aggregate basis to be refunded, if any, any amount of the refund attributed to the payment of interests, and an explanation of amounts less than $10.

Subd. 4. [Repealed, 1992 c 549 art 3 s 23]

Subd. 4a. Withdrawal of approval. The commissioner may, at any time after a 20-day written notice has been given to the insurer, withdraw approval of any form or rate that has previously been approved on any of the grounds stated in this section. It is unlawful for the health carrier to issue a form or rate or use it in connection with any health plan after the effective date of the withdrawal of approval. The notice of withdrawal of approval must advise the health carrier of the right to a hearing under the contested case procedures of chapter 14, and must specify the matters to be considered at the hearing.

The commissioner may request a health carrier to provide actuarial reasons and data, as well as other information, needed to determine if a previously approved rate continues to satisfy the requirements of this section. If the requested information is not provided within 30 days after request by the commissioner, the rate is presumed to be an excessive rate.

Subd. 5. [Repealed, 1992 c 549 art 3 s 23; 1994 c 625 art 10 s 49]

Subd. 5a. Hearing. The health carrier must request a hearing before the 20-day notice period has ended, or the commissioner's order is final. A request for hearing stays the commissioner's order until the commissioner notifies the health carrier of the result of the hearing. The commissioner's order may require the modification of any rate or form and may require continued coverage to persons covered under a health plan to which the disapproved form or rate applies.

Subd. 6. Appeal. Any order or decision of the commissioner under this section shall be subject to appeal in accordance with chapter 14.

Subd. 7. Filing by domestic insurers for purposes of complying with another state's filing requirements. A domestic insurer may file with the commissioner for informational purposes only a policy or certificate of insurance that is not intended to be offered or sold within this state. This subdivision only applies to the filing in Minnesota of a policy or certificate of insurance issued to an insured or certificate holder located outside of this state when the filing is for the express purpose of complying with the law of the state in which the insured or certificate holder resides. In no event may a policy or certificate of insurance filed under this subdivision for out-of-state use be issued or delivered in Minnesota unless and until the policy or certificate of insurance is approved under subdivision 2.

Subd. 8. Filing by health carriers for purposes of complying with the certification requirements of MNsure. No qualified health plan shall be offered through MNsure until its form and the premium rates pertaining to the form have been approved by the commissioner of commerce or health, as appropriate, and the health plan has been determined to comply with the certification requirements of MNsure in accordance with an agreement between the commissioners of commerce and health and MNsure.

History: 1967 c 395 art 3 s 2; 1976 c 296 art 2 s 10,11; 1977 c 409 s 1; 1979 c 207 s 1; 1980 c 509 s 18; 1982 c 424 s 130; 1983 c 247 s 31; 1986 c 444; 1986 c 455 s 9,10; 1992 c 549 art 3 s 3-7; 1993 c 247 art 3 s 5; 1996 c 446 art 1 s 22; 2002 c 330 s 8; 2002 c 387 s 1; 2005 c 17 art 1 s 14; 2006 c 255 s 7,8; 2013 c 84 art 1 s 12; 2013 c 108 art 1 s 67; 2015 c 71 art 12 s 1



Section 62A.021 — HEALTH CARE POLICY RATES.

Subdivision 1. Loss ratio standards. (a) Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, and except as otherwise authorized by section 62A.02, subdivision 3a, for individual policies or certificates, health care policies or certificates shall not be delivered or issued for delivery to an individual or to a small employer as defined in section 62L.02, unless the policies or certificates can be expected, as estimated for the entire period for which rates are computed to provide coverage, to return to Minnesota policyholders and certificate holders in the form of aggregate benefits not including anticipated refunds or credits, provided under the policies or certificates, (1) at least 75 percent of the aggregate amount of premiums earned in the case of policies issued in the small employer market, as defined in section 62L.02, subdivision 27, calculated on an aggregate basis; and (2) at least 65 percent of the aggregate amount of premiums earned in the case of each policy form or certificate form issued in the individual market; calculated on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and earned premiums for the period and according to accepted actuarial principles and practices. Assessments by the reinsurance association created in chapter 62L and all types of taxes, surcharges, or assessments created by Laws 1992, chapter 549, or created on or after April 23, 1992, are included in the calculation of incurred claims experience or incurred health care expenses. The applicable percentage for policies and certificates issued in the small employer market, as defined in section 62L.02, increases by one percentage point on July 1 of each year, beginning on July 1, 1994, until an 82 percent loss ratio is reached on July 1, 2000. The applicable percentage for policy forms and certificate forms issued in the individual market increases by one percentage point on July 1 of each year, beginning on July 1, 1994, until a 72 percent loss ratio is reached on July 1, 2000. A health carrier that enters a market after July 1, 1993, does not start at the beginning of the phase-in schedule and must instead comply with the loss ratio requirements applicable to other health carriers in that market for each time period. Premiums earned and claims incurred in markets other than the small employer and individual markets are not relevant for purposes of this section.

(b) All filings of rates and rating schedules shall demonstrate that actual expected claims in relation to premiums comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards, and aggregate loss ratio from inception of the policy form or certificate form shall equal or exceed the appropriate loss ratio standards.

(c) A health carrier that issues health care policies and certificates to individuals or to small employers, as defined in section 62L.02, in this state shall file annually its rates, rating schedule, and supporting documentation including ratios of incurred losses to earned premiums by policy form or certificate form duration for approval by the commissioner according to the filing requirements and procedures prescribed by the commissioner. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which rates are computed. The demonstration shall exclude active life reserves. If the data submitted does not confirm that the health carrier has satisfied the loss ratio requirements of this section, the commissioner shall notify the health carrier in writing of the deficiency. The health carrier shall have 30 days from the date of the commissioner's notice to file amended rates that comply with this section. If the health carrier fails to file amended rates within the prescribed time, the commissioner shall order that the health carrier's filed rates for the nonconforming policy form or certificate form be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The health carrier's failure to file amended rates within the specified time or the issuance of the commissioner's order amending the rates does not preclude the health carrier from filing an amendment of its rates at a later time. The commissioner shall annually make the submitted data available to the public at a cost not to exceed the cost of copying. The data must be compiled in a form useful for consumers who wish to compare premium charges and loss ratios.

(d) Each sale of a policy or certificate that does not comply with the loss ratio requirements of this section is an unfair or deceptive act or practice in the business of insurance and is subject to the penalties in sections 72A.17 to 72A.32.

(e)(1) For purposes of this section, health care policies issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

(2) For purposes of this section, (i) "health care policy" or "health care certificate" is a health plan as defined in section 62A.011; and (ii) "health carrier" has the meaning given in section 62A.011 and includes all health carriers delivering or issuing for delivery health care policies or certificates in this state or offering these policies or certificates to residents of this state.

(f) The loss ratio phase-in as described in paragraph (a) does not apply to individual policies and small employer policies issued by a health plan company that is assessed less than three percent of the total annual amount assessed by the Minnesota Comprehensive Health Association. These policies must meet a 68 percent loss ratio for individual policies, a 71 percent loss ratio for small employer policies with fewer than ten employees, and a 75 percent loss ratio for all other small employer policies.

(g) Notwithstanding paragraphs (a) and (f), the loss ratio shall be 60 percent for a health plan as defined in section 62A.011, offered by an insurance company licensed under chapter 60A that is assessed less than ten percent of the total annual amount assessed by the Minnesota Comprehensive Health Association. For purposes of the percentage calculation of the association's assessments, an insurance company's assessments include those of its affiliates.

(h) The commissioners of commerce and health shall each annually issue a public report listing, by health plan company, the actual loss ratios experienced in the individual and small employer markets in this state by the health plan companies that the commissioners respectively regulate. The commissioners shall coordinate release of these reports so as to release them as a joint report or as separate reports issued the same day. The report or reports shall be released no later than June 1 for loss ratios experienced for the preceding calendar year. Health plan companies shall provide to the commissioners any information requested by the commissioners for purposes of this paragraph.

Subd. 2. Compliance audit. The commissioner has the authority to audit any health carrier to assure compliance with this section. Health carriers shall retain at their principal place of business information necessary for the commissioner to perform compliance audits.

Subd. 3. Loss ratio disclosure. (a) Each health care policy form or health care certificate form for which subdivision 1 requires compliance with a loss ratio requirement shall prominently display the disclosure provided in paragraph (b) on its declarations sheet if it has one and, if not, on its front page. The disclosure must also be prominently displayed in any marketing materials used in connection with it.

(b) The disclosure must be in the following format:

Notice: This disclosure is required by Minnesota law. This policy or certificate is expected to return on average (fill in anticipated loss ratio approved by the commissioner) percent of your premium dollar for health care. The lowest percentage permitted by state law for this policy or certificate is (fill in applicable minimum loss ratio).

(c) This subdivision applies to policies and certificates issued on or after January 1, 1998.

History: 1992 c 549 art 3 s 8; 1993 c 345 art 8 s 2; 1997 c 225 art 2 s 2,3; 2002 c 330 s 9; 2003 c 109 s 1; 2006 c 255 s 9



Section 62A.023 — NOTICE OF RATE CHANGE.

A health insurer or service plan corporation must send written notice to its policyholders and contract holders at their last known address at least 30 days in advance of the effective date of a proposed rate change. This notice requirement does not apply to individual certificate holders covered by group insurance policies or group subscriber contracts.

History: 1995 c 258 s 21



Section 62A.024 — EXPLANATIONS OF RATE INCREASES; ATTRIBUTION TO STATUTORY CHANGES.

If any health carrier, as defined in section 62A.011, informs a policyholder or contract holder that a rate increase is due to a statutory change, the health carrier must disclose the specific amount of the rate increase directly due to the statutory change and must identify the specific statutory change. This disclosure must also separate any rate increase due to medical inflation or other reasons from the rate increase directly due to statutory changes in this chapter, chapter 62C, 62D, 62E, 62H, 62J, 62L, or 64B.

History: 1993 c 345 art 5 s 4



Section 62A.03 — GENERAL PROVISIONS OF POLICY.

Subdivision 1. Conditions. No policy of individual accident and sickness insurance may be delivered or issued for delivery to a person in this state unless:

(1) Premium. The entire money and other considerations therefor are expressed therein.

(2) Time effective. The time at which the insurance takes effect and terminates is expressed therein.

(3) One person. It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family deemed the policyholder, any two or more eligible members of that family, including:

(a) husband,

(b) wife,

(c) dependent children as described in sections 62A.302 and 62A.3021, or

(d) any other person dependent upon the policyholder.

(4) Appearance. The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text and every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-face type of a style in general use. The type size must be uniform and not less than ten point with a lowercase unspaced alphabet length not less than 120 point. The "text" includes all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, the reference to renewal or cancellation by a separate statement, if any, and the captions and subcaptions.

(5) Description of policy. The policy, on the first page, indicates or refers to its provisions for renewal or cancellation either in the brief description, if any, or by a separate statement printed in type not smaller than the type used for captions or a separate provision bearing a caption which accurately describes the renewability or cancelability of the policy.

(6) Exceptions in policy. The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in section 62A.04, printed, at the insurer's option, either with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS" or "EXCEPTIONS AND REDUCTIONS." However, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction must be included with the benefit provision to which it applies.

(7) Form number. Each form, including riders and endorsements, is identified by a form number in the lower left hand corner of the first page thereof.

(8) No incorporation by reference. It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates, classification of risks, or short rate table filed with the commissioner.

(9) Medical benefits. If the policy contains a provision for medical expense benefits, the term "medical benefits" or similar terms as used therein includes treatments by all licensed practitioners of the healing arts unless, subject to the qualifications contained in clause (10), the policy specifically states the practitioners whose services are covered.

(10) Osteopathic physician, optometrist, chiropractor, or registered nurse services. With respect to any policy of individual accident and sickness insurance issued or entered into subsequent to August 1, 1974, notwithstanding the provisions of the policy, if it contains a provision providing for reimbursement for any service which is in the lawful scope of practice of a duly licensed osteopathic physician, optometrist, chiropractor, or registered nurse meeting the requirements of section 62A.15, subdivision 3a, the person entitled to benefits or person performing services under the policy is entitled to reimbursement on an equal basis for the service, whether the service is performed by a physician, osteopathic physician, optometrist, chiropractor, or registered nurse meeting the requirements of section 62A.15, subdivision 3a, licensed under the laws of this state.

Subd. 2. Delivery of policy to nonresident. If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in subdivision 1 and in section 62A.04.

History: 1967 c 395 art 3 s 3; 1969 c 985 s 1; 1974 c 30 s 1; 1983 c 221 s 1; 2013 c 84 art 1 s 13; 2016 c 119 s 7



Section 62A.04 — STANDARD PROVISIONS.

Subdivision 1. Reference. Any reference to "standard provisions" which may appear in other sections and which refer to accident and sickness or accident and health insurance shall hereinafter be construed as referring to accident and sickness policy provisions.

Subd. 2. Required provisions. Except as provided in subdivision 4 each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subdivision in the words in which the same appear in this section. The insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subdivision or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A provision as follows:

ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

(2) A provision as follows:

TIME LIMIT ON CERTAIN DEFENSES: (a) After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two year period.

The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two year period, nor to limit the application of clauses (1), (2), (3), (4) and (5), in the event of misstatement with respect to age or occupation or other insurance. A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provisions (from which the clause in parentheses may be omitted at the insurer's option) under the caption "INCONTESTABLE":

After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(3)(a) Except as required for qualified health plans sold through MNsure to individuals receiving advance payments of the premium tax credit, a provision as follows:

GRACE PERIOD: A grace period of ..... (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

A policy which contains a cancellation provision may add, at the end of the above provision,

subject to the right of the insurer to cancel in accordance with the cancellation provision hereof.

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision,

Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.

(b) For qualified health plans sold through MNsure to individuals receiving advance payments of the premium tax credit, a grace period provision must be included that complies with the Affordable Care Act and is no less restrictive than the grace period required by the Affordable Care Act.

(4) A provision as follows:

REINSTATEMENT: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. For health plans described in section 62A.011, subdivision 3, clause (10), an insurer must accept payment of a renewal premium and reinstate the policy, if the insured applies for reinstatement no later than 60 days after the due date for the premium payment, unless:

(1) the insured has in the interim left the state or the insurer's service area; or

(2) the insured has applied for reinstatement on two or more prior occasions.

The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement. The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue.

(5) A provision as follows:

NOTICE OF CLAIM: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ..... (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

(6) A provision as follows:

CLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(7) A provision as follows:

PROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

(8) A provision as follows:

TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ..... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

(9) A provision as follows:

PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $..... (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.

(10) A provision as follows:

PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(11) A provision as follows:

LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(12) A provision as follows:

CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy. The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

Subd. 3. Optional provisions. Except as provided in subdivision 4, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section. The insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subdivision or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A provision as follows:

CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed occupations to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premiums paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes occupations to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change of occupation.

(2) A provision as follows:

MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(3) A provision as follows:

OTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ..... (insert type of coverage or coverages) in excess of $..... (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate, or, in lieu thereof:

Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, or the insured's beneficiary or estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

(4) A provision as follows:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "EXPENSE INCURRED BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage."

(5) A provision as follows:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase -- "OTHER BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage."

(6) A provision as follows:

RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

(7) A provision as follows:

UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(8) A provision as follows:

CANCELLATION: The insurer may cancel this policy at any time by written notice delivered to the insured or mailed to the insured's last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. Regardless of whether it is the insurer or the insured who cancels, the earned premium shall be computed pro rata, unless the mode of payment is monthly or less, or if the unearned amount is for less than one month. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(9) A provision as follows:

CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

(10) A provision as follows:

ILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(11) A provision as follows:

NARCOTICS: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being under the influence of any narcotic unless administered on the advice of a physician.

Subd. 4. Coverage inconsistent. If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

Subd. 5. Order of provisions. The provisions which are the subject of subdivisions 2 and 3, or any corresponding provisions which are used in lieu thereof in accordance with subdivisions 2 and 3, shall be printed in the consecutive order of the provisions in subdivisions 2 and 3 or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

Subd. 6. Applicant other than insured. The word "insured," as used in sections 62A.01 to 62A.09, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

Subd. 7. Reciprocal provisions; foreign insurer. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of sections 62A.01 to 62A.09 hereof, and which is prescribed or required by the law of the state under which the insurer is organized.

Subd. 8. Reciprocal provisions; domestic insurer. Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

Subd. 9. Rules. The commissioner may make such reasonable rules concerning the procedure for the filing or submission of policies subject to sections 62A.01 to 62A.09, as are necessary, proper or advisable to the administration of sections 62A.01 to 62A.09. This provision shall not abridge any other authority granted the commissioner by law.

Subd. 10. Return of premium. A policy of accident and sickness insurance as defined in section 62A.01 may contain or may be amended by rider to provide for a return of premium benefit so long as:

(1) the return of premium benefit is not applicable until the policy has been in force for five years;

(2) the return of premium benefit is not reduced by an amount greater than the aggregate of any claims paid under the policy;

(3) the return of premium benefit is not included in or used with a policy with benefits that are reduced based on an insured's age;

(4) the return of premium benefit is not payable in lieu of benefits at the option of the insurer;

(5) the insurer demonstrates that the reserve basis for such benefit is adequate; and

(6) the cost of the benefit is disclosed to the insured and the insured is given the option of the coverage.

History: 1967 c 395 art 3 s 4; 1975 c 359 s 23; 1985 c 248 s 70; 1986 c 444; 1988 c 642 s 1; 1995 c 75 s 1; 1999 c 177 s 37; 2013 c 84 art 1 s 14; 2013 c 108 art 1 s 67



Section 62A.041 — MATERNITY BENEFITS.

Subdivision 1. Discrimination prohibited against unmarried women. Each group policy of accident and health insurance and each group health maintenance contract shall provide the same coverage for maternity benefits to unmarried women and minor female dependents that it provides to married women including the wives of employees choosing dependent family coverage. If an unmarried insured or an unmarried enrollee is a parent of a dependent child, each group policy and each group contract shall provide the same coverage for that child as that provided for the child of a married employee choosing dependent family coverage if the insured or the enrollee elects dependent family coverage.

Each individual policy of accident and health insurance and each individual health maintenance contract shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried insured or an unmarried enrollee is a parent of a dependent child, each individual policy and each individual contract shall also provide the same coverage for that child as that provided for the child of a married insured or a married enrollee choosing dependent family coverage if the insured or the enrollee elects dependent family coverage.

Subd. 2. Limitation on coverage prohibited. Each group policy of accident and health insurance, except for policies which only provide coverage for specified diseases, or each group subscriber contract of accident and health insurance or health maintenance contract, issued or renewed after August 1, 1987, shall include maternity benefits in the same manner as any other illness covered under the policy or contract.

Subd. 3. Abortion. For the purposes of this section, the term "maternity benefits" shall not include elective, induced abortion whether performed in a hospital, other abortion facility, or the office of a physician.

This section applies to policies and contracts issued, delivered, or renewed after August 1, 1985, that cover Minnesota residents.

History: 1971 c 680 s 1; 1973 c 651 s 1; 1976 c 121 s 3; 1980 c 589 s 25; 1984 c 464 s 2; 1986 c 397 s 1; 1987 c 337 s 45; 1989 c 330 s 9



Section 62A.0411 — MATERNITY CARE.

Every health plan as defined in section 62Q.01, subdivision 3, that provides maternity benefits must, consistent with other coinsurance, co-payment, deductible, and related contract terms, provide coverage of a minimum of 48 hours of inpatient care following a vaginal delivery and a minimum of 96 hours of inpatient care following a caesarean section for a mother and her newborn. The health plan shall not provide any compensation or other nonmedical remuneration to encourage a mother and newborn to leave inpatient care before the duration minimums specified in this section.

The health plan must also provide coverage for postdelivery care to a mother and her newborn if the duration of inpatient care is less than the minimums provided in this section.

Postdelivery care consists of a minimum of one home visit by a registered nurse. Services provided by the registered nurse include, but are not limited to, parent education, assistance and training in breast and bottle feeding, and conducting any necessary and appropriate clinical tests. The home visit must be conducted within four days following the discharge of the mother and her child.

History: 1996 c 335 s 1



Section 62A.042 — FAMILY COVERAGE; COVERAGE OF NEWBORN INFANTS.

Subdivision 1. Individual family policies. (a) No policy of individual accident and sickness insurance which provides for insurance for more than one person under section 62A.03, subdivision 1, clause (3), and no individual health maintenance contract which provides for coverage for more than one person under chapter 62D, shall be renewed to insure or cover any person in this state or be delivered or issued for delivery to any person in this state unless the policy or contract includes as insured or covered members of the family any newborn infants immediately from the moment of birth and thereafter which insurance or contract shall provide coverage for illness, injury, congenital malformation, or premature birth. For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy or contract covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy or contract mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may withhold payment of any health benefits for the new dependent until it has been compensated with the applicable premium which would have been owed if the health carrier had been informed of the additional dependent immediately.

(b) The coverage under paragraph (a) includes benefits for inpatient or outpatient expenses arising from medical and dental treatment up to the limiting age for coverage of the dependent, including orthodontic and oral surgery treatment, involved in the management of birth defects known as cleft lip and cleft palate. Benefits for individuals age 19 up to the limiting age for coverage of the dependent are limited to inpatient or outpatient expenses arising from medical and dental treatment that was scheduled or initiated prior to the dependent turning age 19. If orthodontic services are eligible for coverage under a dental insurance plan and another policy or contract, the dental plan shall be primary and the other policy or contract shall be secondary in regard to the coverage required under paragraph (a). Payment for dental or orthodontic treatment not related to the management of the congenital condition of cleft lip and cleft palate shall not be covered under this provision.

Subd. 2. Group policies. (a) No group accident and sickness insurance policy and no group health maintenance contract which provide for coverage of family members or other dependents of an employee or other member of the covered group shall be renewed to cover members of a group located in this state or delivered or issued for delivery to any person in this state unless the policy or contract includes as insured or covered family members or dependents any newborn infants immediately from the moment of birth and thereafter which insurance or contract shall provide coverage for illness, injury, congenital malformation, or premature birth. For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy or contract covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy or contract mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may reduce the health benefits owed to the insured, certificate holder, member, or subscriber by the amount of past due premiums applicable to the additional dependent.

(b) The coverage under paragraph (a) includes benefits for inpatient or outpatient expenses arising from medical and dental treatment up to the limiting age for coverage of the dependent, including orthodontic and oral surgery treatment, involved in the management of birth defects known as cleft lip and cleft palate. Benefits for individuals age 19 up to the limiting age for coverage of the dependent are limited to inpatient or outpatient expenses arising from medical and dental treatment that was scheduled or initiated prior to the dependent turning age 19. If orthodontic services are eligible for coverage under a dental insurance plan and another policy or contract, the dental plan shall be primary and the other policy or contract shall be secondary in regard to the coverage required under paragraph (a). Payment for dental or orthodontic treatment not related to the management of the congenital condition of cleft lip and cleft palate shall not be covered under this provision.

History: 1973 c 303 s 1; 1984 c 464 s 3; 1988 c 656 s 1; 1995 c 258 s 22; 1996 c 446 art 1 s 23; 2004 c 288 art 3 s 3



Section 62A.043 — DENTAL AND PODIATRIC COVERAGE.

Subdivision 1. Policies and contracts covered. The provisions of this section shall apply to all individual or group policies or subscriber contracts providing payment for care in this state, which policies or contracts are issued or renewed after August 1, 1976 by an accident and health insurance company regulated under this chapter, or a nonprofit health service plan corporation regulated under chapter 62C.

Subd. 2. Services covered. Any policy or contract referred to in subdivision 1 which provides coverage for services which can be lawfully performed within the scope of the license of a duly licensed dentist or podiatrist, shall provide benefits for such services whether performed by a duly licensed physician, dentist or podiatrist.

Subd. 3. Disorders covered. Except for policies which only provide coverage for specified diseases, no policy or certificate of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or subscriber contract provided by a nonprofit health service plan corporation regulated under chapter 62C, or health maintenance organization regulated under chapter 62D, shall be issued, renewed, continued, delivered, issued for delivery, or executed in this state after August 1, 1987, unless the policy, plan, or contract specifically provides coverage for surgical and nonsurgical treatment of temporomandibular joint disorder and craniomandibular disorder. Coverage shall be the same as that for treatment to any other joint in the body, and shall apply if the treatment is administered or prescribed by a physician or dentist.

History: 1973 c 430 s 1; 1976 c 207 s 1; 1987 c 337 s 46



Section 62A.044 — PAYMENTS TO GOVERNMENTAL INSTITUTIONS.

No group or individual policy of accident and sickness insurance issued or renewed after May 22, 1973, pursuant to this chapter, no group or individual service plan or subscriber contract issued or renewed after May 22, 1973, pursuant to chapter 62C, and no group or individual health maintenance contract issued or renewed after August 1, 1984, pursuant to chapter 62D, shall contain any provision excluding, denying, or prohibiting payments for covered and authorized services rendered or paid by a hospital or medical institution owned or operated by the federal, state, or local government, including correctional facilities, or practitioners therein in any instance wherein charges for such services are imposed against the policyholder, subscriber, or enrollee. The unit of government operating the institution may maintain an action for recovery of such charges.

History: 1973 c 471 s 1; 1984 c 464 s 4; 1988 c 656 s 2



Section 62A.045 — PAYMENTS ON BEHALF OF ENROLLEES IN GOVERNMENT HEALTH PROGRAMS.

(a) As a condition of doing business in Minnesota or providing coverage to residents of Minnesota covered by this section, each health insurer shall comply with the requirements of the federal Deficit Reduction Act of 2005, Public Law 109-171, including any federal regulations adopted under that act, to the extent that it imposes a requirement that applies in this state and that is not also required by the laws of this state. This section does not require compliance with any provision of the federal act prior to the effective date provided for that provision in the federal act. The commissioner shall enforce this section.

For the purpose of this section, "health insurer" includes self-insured plans, group health plans (as defined in section 607(1) of the Employee Retirement Income Security Act of 1974), service benefit plans, managed care organizations, pharmacy benefit managers, or other parties that are by contract legally responsible to pay a claim for a health-care item or service for an individual receiving benefits under paragraph (b).

(b) No plan offered by a health insurer issued or renewed to provide coverage to a Minnesota resident shall contain any provision denying or reducing benefits because services are rendered to a person who is eligible for or receiving medical benefits pursuant to title XIX of the Social Security Act (Medicaid) in this or any other state; chapter 256 or 256B; or services pursuant to section 252.27; 256L.01 to 256L.10; 260B.331, subdivision 2; 260C.331, subdivision 2; or 393.07, subdivision 1 or 2. No health insurer providing benefits under plans covered by this section shall use eligibility for medical programs named in this section as an underwriting guideline or reason for nonacceptance of the risk.

(c) If payment for covered expenses has been made under state medical programs for health care items or services provided to an individual, and a third party has a legal liability to make payments, the rights of payment and appeal of an adverse coverage decision for the individual, or in the case of a child their responsible relative or caretaker, will be subrogated to the state agency. The state agency may assert its rights under this section within three years of the date the service was rendered. For purposes of this section, "state agency" includes prepaid health plans under contract with the commissioner according to sections 256B.69 and 256L.12; children's mental health collaboratives under section 245.493; demonstration projects for persons with disabilities under section 256B.77; nursing homes under the alternative payment demonstration project under section 256B.434; and county-based purchasing entities under section 256B.692.

(d) Notwithstanding any law to the contrary, when a person covered by a plan offered by a health insurer receives medical benefits according to any statute listed in this section, payment for covered services or notice of denial for services billed by the provider must be issued directly to the provider. If a person was receiving medical benefits through the Department of Human Services at the time a service was provided, the provider must indicate this benefit coverage on any claim forms submitted by the provider to the health insurer for those services. If the commissioner of human services notifies the health insurer that the commissioner has made payments to the provider, payment for benefits or notices of denials issued by the health insurer must be issued directly to the commissioner. Submission by the department to the health insurer of the claim on a Department of Human Services claim form is proper notice and shall be considered proof of payment of the claim to the provider and supersedes any contract requirements of the health insurer relating to the form of submission. Liability to the insured for coverage is satisfied to the extent that payments for those benefits are made by the health insurer to the provider or the commissioner as required by this section.

(e) When a state agency has acquired the rights of an individual eligible for medical programs named in this section and has health benefits coverage through a health insurer, the health insurer shall not impose requirements that are different from requirements applicable to an agent or assignee of any other individual covered.

(f) A health insurer must process a clean claim made by a state agency for covered expenses paid under state medical programs within 90 business days of the claim's submission. A health insurer must process all other claims made by a state agency for covered expenses paid under a state medical program within the timeline set forth in Code of Federal Regulations, title 42, section 447.45(d)(4).

(g) A health insurer may request a refund of a claim paid in error to the Department of Human Services within two years of the date the payment was made to the department. A request for a refund shall not be honored by the department if the health insurer makes the request after the time period has lapsed.

History: 1975 c 247 s 1; 1979 c 174 s 1; 1989 c 282 art 3 s 1; 1990 c 426 art 2 s 2; 1992 c 549 art 4 s 19; 1Sp1993 c 1 art 5 s 1; 1995 c 207 art 10 s 1; 1997 c 225 art 2 s 62; 1999 c 139 art 4 s 2; 1999 c 245 art 4 s 1; 2004 c 228 art 1 s 75; 2006 c 282 art 17 s 1; 2010 c 310 art 13 s 1; 2015 c 71 art 11 s 1; 2016 c 158 art 2 s 7



Section 62A.046 — COORDINATION OF BENEFITS.

Subdivision 1. Limitation on denial of coverage; payment. No group contract providing coverage for hospital and medical treatment or expenses issued or renewed after August 1, 1984, which is responsible for secondary coverage for services provided, may deny coverage or payment of the amount it owes as a secondary payor solely on the basis of the failure of another group contract, which is responsible for primary coverage, to pay for those services.

Subd. 2. Dependent coverage. A group contract which provides coverage of a claimant as a dependent of a parent who has legal responsibility for the dependent's medical care pursuant to a court order under section 518A.41 must make payments directly to the provider of care, the custodial parent, or the Department of Human Services pursuant to section 62A.045. In such cases, liability to the insured is satisfied to the extent of benefit payments made under this section.

Subd. 3. Application. This section applies to an insurer, a vendor of risk management services regulated under section 60A.23, a nonprofit health service plan corporation regulated under chapter 62C and a health maintenance organization regulated under chapter 62D. Nothing in this section shall require a secondary payor to pay the obligations of the primary payor nor shall it prevent the secondary payor from recovering from the primary payor the amount of any obligation of the primary payor that the secondary payor elects to pay.

Subd. 4. Deductible provision. Payments made by an enrollee or by the commissioner on behalf of an enrollee in the MinnesotaCare program under sections 256L.01 to 256L.10, or a person receiving benefits under chapter 256B, for services that are covered by the policy or plan of health insurance shall, for purposes of the deductible, be treated as if made by the insured.

Subd. 5. Payment recovery. The commissioner of human services shall recover payments made by the MinnesotaCare program from the responsible insurer, for services provided by the MinnesotaCare program and covered by the policy or plan of health insurance.

Subd. 6. Coordination of benefits. Insurers, vendors of risk management services, nonprofit health service plan corporations, fraternals, and health maintenance organizations may coordinate benefits to prohibit greater than 100 percent coverage when an insured, subscriber, or enrollee is covered by both an individual and a group contract providing coverage for hospital and medical treatment or expenses. Benefits coordinated under this paragraph must provide for 100 percent coverage of an insured, subscriber, or enrollee. To the extent appropriate, all coordination of benefits provisions currently applicable by law or rule to insurers, vendors of risk management services, nonprofit health service plan corporations, fraternals, and health maintenance organizations, shall apply to coordination of benefits between individual and group contracts. Notwithstanding the definition of "plan" in Minnesota Rules, parts 2742.0200, subpart 2, and 4685.0910, subpart 7, an individual contract must coordinate benefits with a group contract under this subdivision consistent with applicable coordination of benefit rules. When a covered person's other coverage is Medicare or TRICARE, a health plan company must determine primacy and coordinate benefits in accordance with the Medicare Secondary Payor or TRICARE provisions of federal law. This subdivision does not apply to specified accident, hospital indemnity, specified disease, or other limited benefit insurance policies.

Subd. 7. High-deductible health plans. If a health carrier is advised by a covered person that all health plans covering the person are high-deductible health plans and the person intends to contribute to a health savings account established in accordance with section 223 of the Internal Revenue Code of 1986, the primary high-deductible health plan's deductible is not an allowable expense, except for any health care expense incurred that may not be subject to the deductible as described in section 223(c)(2)(C) of the Internal Revenue Code of 1986.

History: 1984 c 538 s 2; 1984 c 655 art 2 s 6 subd 1; 1987 c 370 art 2 s 1; 1989 c 282 art 3 s 2; 1990 c 404 s 1; 1992 c 549 art 4 s 19; 1995 c 207 art 10 s 2; 1995 c 234 art 8 s 56; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2006 c 280 s 46; 2010 c 384 s 15,16; 2016 c 158 art 2 s 8



Section 62A.047 — CHILDREN'S HEALTH SUPERVISION SERVICES AND PRENATAL CARE SERVICES.

A policy of individual or group health and accident insurance regulated under this chapter, or individual or group subscriber contract regulated under chapter 62C, health maintenance contract regulated under chapter 62D, or health benefit certificate regulated under chapter 64B, issued, renewed, or continued to provide coverage to a Minnesota resident, must provide coverage for child health supervision services and prenatal care services. The policy, contract, or certificate must specifically exempt reasonable and customary charges for child health supervision services and prenatal care services from a deductible, co-payment, or other coinsurance or dollar limitation requirement. This section does not prohibit the use of policy waiting periods for these services. Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section subject to the schedule set forth in this section. Nothing in this section applies to a commercial health insurance policy issued as a companion to a health maintenance organization contract, a policy designed primarily to provide coverage payable on a per diem, fixed indemnity, or nonexpense incurred basis, or a policy that provides only accident coverage. A policy, contract, or certificate described under this section may not apply to preexisting condition limitations to individuals under 19 years of age. This section does not apply to individual coverage under a grandfathered plan.

"Child health supervision services" means pediatric preventive services, appropriate immunizations, developmental assessments, and laboratory services appropriate to the age of a child from birth to age six, and appropriate immunizations from ages six to 18, as defined by Standards of Child Health Care issued by the American Academy of Pediatrics. Reimbursement must be made for at least five child health supervision visits from birth to 12 months, three child health supervision visits from 12 months to 24 months, once a year from 24 months to 72 months.

"Prenatal care services" means the comprehensive package of medical and psychosocial support provided throughout the pregnancy, including risk assessment, serial surveillance, prenatal education, and use of specialized skills and technology, when needed, as defined by Standards for Obstetric-Gynecologic Services issued by the American College of Obstetricians and Gynecologists.

History: 1988 c 571 s 1; 1989 c 69 s 1; 1994 c 485 s 26; 1996 c 465 art 5 s 1; 2012 c 247 art 5 s 1; 2013 c 84 art 1 s 15



Section 62A.048 — DEPENDENT COVERAGE.

(a) A health plan that covers a Minnesota resident must, if it provides dependent coverage, allow dependent children who do not reside with the participant to be covered on the same basis as if they reside with the participant. Every health plan must provide coverage in accordance with section 518A.41 to dependents covered by a qualified court or administrative order meeting the requirements of section 518A.41, and enrollment of a child cannot be denied on the basis that the child was born out of wedlock, the child is not claimed as a dependent on a parent's federal income tax return, or the child does not reside with the parent or in the health carrier's service area.

(b) For the purpose of this section, health plan includes coverage offered by community integrated service networks, coverage designed solely to provide dental or vision care, and any plan governed under the federal Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461.

History: 1988 c 689 art 2 s 6; 1995 c 207 art 10 s 3; 1997 c 225 art 2 s 62; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2006 c 280 s 46



Section 62A.049 — LIMITATION ON PREAUTHORIZATIONS; EMERGENCIES.

No policy of accident and sickness insurance or group subscriber contract regulated under chapter 62C issued or renewed in this state may contain a provision that makes an insured person ineligible to receive full benefits because of the insured's failure to obtain preauthorization, if that failure occurs because of the need for emergency confinement or emergency treatment. The insured or an authorized representative of the insured shall notify the insurer as soon after the beginning of emergency confinement or emergency treatment as reasonably possible. However, to the extent that the insurer suffers actual prejudice caused by the failure to obtain preauthorization, the insured may be denied all or part of the insured's benefits.

History: 1989 c 330 s 10; 2013 c 84 art 1 s 16



Section 62A.05 — CONSTRUCTION OF PROVISIONS.

(a) No policy provision which is not subject to section 62A.04 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to sections 62A.01 to 62A.09 hereof.

(b) A policy delivered or issued for delivery to any person in this state in violation of sections 62A.01 to 62A.09 hereof, shall be held valid but shall be construed as provided in sections 62A.01 to 62A.09 hereof. When any provision in a policy subject to sections 62A.01 to 62A.09 hereof, is in conflict with any provision of sections 62A.01 to 62A.09 hereof, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of sections 62A.01 to 62A.09 hereof.

History: 1967 c 395 art 3 s 5



Section 62A.06 — STATEMENTS IN APPLICATION.

Subdivision 1. Inclusion in policy. The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within 15 days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

Subd. 2. Alterations. No alteration of any written application for any such policy shall be made by any person other than the applicant without written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

Subd. 3. Effect of applicant's statement. The falsity of any statement in the application for any policy covered by sections 62A.01 to 62A.09 hereof, may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

History: 1967 c 395 art 3 s 6; 1986 c 444



Section 62A.07 — RIGHTS OF INSURER, WHEN NOT WAIVED.

The acknowledgment by an insurer of the receipt of notice given under any policy covered by sections 62A.01 to 62A.09 hereof, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

History: 1967 c 395 art 3 s 7



Section 62A.08 — COVERAGE OF POLICY, CONTINUANCE IN FORCE.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the policy would not have been issued, the insurer may, within 90 days of discovering the misstatement, limit its liability to a refund of all premiums paid. In all other instances the insurer may either adjust the premium to reflect the actual age of the insured or adjust the benefits to reflect the actual age and the premium.

History: 1967 c 395 art 3 s 8; 1989 c 330 s 11



Section 62A.081 — PAYMENTS TO FACILITIES OPERATED BY STATE OR LOCAL GOVERNMENT.

Every group or individual policy of accident and sickness insurance issued or renewed after July 1, 1973 regulated by this chapter, and every group or individual service plan or subscriber contract issued or renewed after July 1, 1973 regulated by chapter 62C, providing care or payment for care in this state, shall provide payments for services rendered by a hospital or medical facility owned or operated by, or on behalf of, the state or any unit of local government, or practitioners therein, on the same basis as are made for like care in other facilities. The unit of government concerned may maintain an action for recovery of such payments.

History: 1973 c 765 s 24



Section 62A.09 — LIMITATION.

Nothing in sections 62A.01, 62A.02, 62A.03, 62A.04, 62A.05, 62A.06, 62A.07, and 62A.08 shall apply to or affect:

(1) any policy of workers' compensation insurance or any policy of casualty or fire and allied lines insurance with or without supplementary coverage therein; or

(2) any policy or contract of reinsurance; or

(3) any group policy of insurance, except when specifically referred to; or

(4) life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or as (b) operate to safeguard such contracts against lapse or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

History: 1967 c 395 art 3 s 9; 1975 c 359 s 23; 1989 c 330 s 12



Section 62A.095 — SUBROGATION CLAUSES REGULATED.

Subdivision 1. Applicability. (a) A health plan may not be offered, sold, or issued to a resident of this state, or to cover a resident of this state, unless the health plan complies with subdivision 2.

(b) Health plans providing benefits under health care programs administered by the commissioner of human services are not subject to the limits described in subdivision 2 but are subject to the right of subrogation provisions under section 256B.37 and the lien provisions under section 256.015; 256B.042; Minnesota Statutes 2010, 256D.03, subdivision 8; or 256L.03, subdivision 6.

For purposes of this section, "health plan" includes coverage that is excluded under section 62A.011, subdivision 3, clauses (4), (6), (7), (8), (9), and (10).

Subd. 2. Subrogation clause; limits. No health plan described in subdivision 1 shall contain a subrogation, reimbursement, or similar clause that provides subrogation, reimbursement, or similar rights to the health carrier issuing the health plan, unless:

(1) the clause provides that it applies only after the covered person has received a full recovery from another source; and

(2) the clause provides that the health carrier's subrogation right is subject to subtraction for actual monies paid to account for the pro rata share of the covered person's costs, disbursements, and reasonable attorney fees, and other expenses incurred in obtaining the recovery from another source unless the health carrier is separately represented by an attorney.

If the health carrier is separately represented by an attorney, the health carrier and the covered person, by their attorneys, may enter into an agreement regarding allocation of the covered person's costs, disbursements, and reasonable attorney fees and other expenses. If the health carrier and covered person cannot reach agreement on allocation, the health carrier and covered person shall submit the matter to binding arbitration.

Nothing in this section shall limit a health carrier's right to recovery from another source which may otherwise exist at law.

For the purposes of this section, full recovery does not include payments made by a health plan to or for the benefit of a covered person.

Subd. 3. Retroactive amendments regulated. No addition of, or amendment of, a subrogation, reimbursement, or similar clause in a health plan shall be applied to the disadvantage of a covered person with respect to benefits provided by the health carrier in connection with an injury, illness, condition, or other covered situation that originated prior to the addition of or amendment to the clause.

History: 1995 c 219 s 1; 1Sp2001 c 9 art 2 s 1; 2002 c 379 art 1 s 113; 2006 c 255 s 10; 2011 c 108 s 32; 2016 c 158 art 2 s 9



Section 62A.096 — NOTICE TO INSURER OF SUBROGATION CLAIM REQUIRED.

A person covered by a health carrier who makes a claim against a collateral source for damages that include repayment for medical and medically related expenses incurred for the covered person's benefit shall provide timely notice, in writing, to the health carrier of the pending or potential claim. Notwithstanding any other law to the contrary, the statute of limitations applicable to the rights with respect to reimbursement or subrogation by the health carrier against the covered person does not commence to run until the notice has been given.

History: 1995 c 219 s 2



Section 62A.10 — GROUP INSURANCE.

Subdivision 1. Requirements. Group accident and health insurance may be issued to cover groups of not less than two employees nor less than ten members, and which may include the employee's or member's dependents, consisting of husband, wife, children, and actual dependents residing in the household. The master policy may be issued to any governmental corporation, unit, agency, or department thereof, or to any corporation, copartnership, individual, employer, to a purchasing pool as described in section 62Q.17, to any association as defined by section 60A.02, subdivision 1a, or to a multiple employer trust, or to the trustee of a fund, established or adopted by two or more employers or maintained for the benefit of members of an association, where officers, members, employees, or classes or divisions thereof, may be insured for their individual benefit.

Subd. 2. Group accidental death and group disability income policies. Group accidental death insurance and group disability income insurance policies may be issued in connection with first real estate mortgage loans to cover groups of not less than ten debtors of a creditor written under a master policy issued to a creditor to insure its debtors in connection with first real estate mortgage loans, in amounts not to exceed the actual or scheduled amount of their indebtedness. No other accident and health coverages may be issued in connection with first real estate mortgage loans on a group basis to a debtor-creditor group.

Subd. 3. Authority to issue. Any insurer authorized to write accident and health insurance in this state shall have power to issue group accident and health policies.

Subd. 4. Policy forms. No policy or certificate of group accident and health insurance may be issued or delivered in this state unless the same has been approved by the commissioner in accordance with section 62A.02, subdivisions 1 to 6. These forms shall contain the standard provisions relating and applicable to health and accident insurance and shall conform with the other requirements of law relating to the contents and terms of policies of accident and sickness insurance insofar as they may be applicable to group accident and health insurance, and also the following provisions:

(1) Entire contract. A provision that the policy and the application of the creditor, employer, trustee, or executive officer or trustee of any association, and the individual applications, if any, of the debtors, employees, or members, insured, shall constitute the entire contract between the parties, and that all statements made by the creditor, employer, trustee, or any executive officer or trustee on behalf of the group to be insured, shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in the written application;

(2) Master policy-certificates. A provision that the insurer will issue a master policy to the creditor, employer, trustee, or to the executive officer or trustee of the association; and the insurer shall also issue to the creditor, the employer, trustee, or to the executive officer or trustee of the association, for delivery to the debtor, employee, or member, who is insured under the policy, an individual certificate setting forth a statement as to the insurance protection to which the debtor, employee, or member is entitled and to whom payable, together with a statement as to when and where the master policy, or a copy thereof, may be seen for inspection by the individual insured. The individual certificate may contain the names of, and insure the dependents of, the employee, or member, as provided for herein;

(3) New insureds. A provision that to the group or class thereof originally insured may be added, from time to time, all new employees of the employer, members of the association, or debtors of the creditor eligible to and applying for insurance in that group or class and covered or to be covered by the master policy.

(4) Conversion privilege. In the case of accidental death insurance and disability income insurance issued to debtors of a creditor, the policy must contain a conversion privilege permitting an insured debtor to convert, without evidence of insurability, to an individual policy within 30 days of the date the insured debtor's group coverage is terminated, and not replaced with other group coverage, for any reason other than nonpayment of premiums. The individual policy must provide the same amount of insurance and be subject to the same terms and conditions as the group policy and the initial premium for the individual policy must be the same premium the insured debtor was paying under the group policy. This provision does not apply to a group policy which provides that the certificate holder may, upon termination of coverage under the group policy for any reason other than nonpayment of premium, retain coverage provided under the group policy by paying premiums directly to the insurer.

History: 1967 c 395 art 3 s 10; 1973 c 303 s 2; 1986 c 444; 1992 c 564 art 1 s 30; 1995 c 234 art 7 s 2,3; 1995 c 258 s 23



Section 62A.105 — COVERAGES; TRANSFERS TO SUBSTANTIALLY SIMILAR PRODUCTS.

Subdivision 1. Scope. No individual policy of accident and sickness regulated under this chapter or subscriber contract regulated under chapter 62C shall be issued, renewed, or continued to provide coverage to a Minnesota resident unless it satisfies the requirements of subdivision 2.

Subd. 2. Requirement. If an issuer of policies or plans referred to in subdivision 1 ceases to offer a particular policy or subscriber contract to the general public or otherwise stops adding new insureds to the group of covered persons, the issuer shall allow any covered person to transfer to another substantially similar policy or contract currently being sold by the issuer. The issuer shall permit the transfer without any preexisting condition limitation, waiting period, or other restriction of any type other than those which applied to the insured under the prior policy or contract. This section does not apply to persons who were covered under an individual policy or contract prior to July 1, 1994.

History: 1994 c 485 s 27



Section 62A.11 — BLANKET ACCIDENT AND SICKNESS INSURANCE.

Subdivision 1. Requirements. Blanket accident and sickness insurance is hereby declared to be that form of accident and sickness insurance covering special groups of persons as enumerated in one of the following paragraphs:

(1) Under a policy issued to any common carrier, which shall be deemed the policyholder, covering a group defined as all or any class of persons who may become passengers on such common carrier.

(2) Under a policy issued to an employer, who shall be deemed the policyholder, covering all employees or any group of employees defined by reference to exceptional hazards incident to such employment.

(3) Under a policy issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or teachers.

(4) Under a policy issued in the name of any volunteer fire department, first aid, or other such volunteer group, which shall be deemed the policyholder, covering all of the members of such department or group.

(5) Under a policy issued to a sports team or to a camp, which team or camp or sponsor thereof shall be deemed the policyholder, covering members or campers.

(6) Under a policy issued to any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a blanket accident and sickness policy.

Subd. 2. Authority. Any insurer authorized to write accident and sickness insurance in this state shall have the power to issue blanket accident and sickness policies.

Subd. 3. Policy forms. No policy of blanket accident and sickness insurance may be issued or delivered in this state unless a copy of the form thereof has been approved by the commissioner and it contains in substance such of the provisions required for individual policies as may be applicable to blanket accident and sickness insurance and the following provisions:

(1) A provision that the policy and the application of the policyholder shall constitute the entire contract between the parties, and that, in the absence of fraud, all statements made by the policyholder shall be deemed representations and not warranties, and that no statement made for the purpose of affecting insurance shall avoid such insurance or reduce benefits unless contained in a written instrument signed by the policyholder, a copy of which has been furnished to such policyholder.

(2) A provision that to the group or class originally insured shall be added from time to time all new persons eligible for coverage.

Subd. 4. Application; certificate. An individual application shall not be required from a person covered under a blanket accident and sickness policy, nor shall it be necessary for the insurer to furnish each person a certificate.

Subd. 5. Benefits. All benefits under any blanket accident and sickness policy shall be payable to the person insured, or to a designated beneficiary, or beneficiaries, or to the insured's estate, except that if the person insured be a minor, such benefits may be made payable to the insured's parent, guardian, or other person actually supporting the insured. Provided further, however, that the policy may provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the services be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

Subd. 6. Legal liability. Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of, or injury to, any such member of such group.

History: 1967 c 395 art 3 s 11; 1986 c 444



Section 62A.13 — COMMERCIAL TRAVELER INSURANCE COMPANIES.

Any domestic assessment, health or accident association now licensed to do business in this state, which confines its membership to commercial travelers, professionals, and others whose occupation is of such character as to be ordinarily classified as no more hazardous than commercial travelers, and which does not pay any other commissions or compensations, other than prizes to members of nominal value in proportion to the membership fees charged for securing new members, may issue certificates of membership, which, with the application of the member and the bylaws of the association, shall constitute the contract between the association and the member. A printed copy of the bylaws and a copy of the application shall be attached to the membership certificate when issued, and a copy of any amendment to the bylaws shall be mailed to the members following their adoption. Certified copies of certificate, bylaws and amendments shall be filed with the commissioner of commerce and subject to the commissioner's approval. The bylaws shall conform to the requirements of this chapter, so far as applicable, and wherever the word "policy" appears in this chapter, it shall, for the purpose of this section, be construed to mean the contract as herein defined.

History: 1967 c 395 art 3 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 62A.135 — FIXED INDEMNITY POLICIES; MINIMUM LOSS RATIOS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(a) "fixed indemnity policy" is a policy form, other than an accidental death and dismemberment policy, a disability income policy, or a long-term care policy as defined in section 62A.46, subdivision 2, that pays a predetermined, specified, fixed benefit for services provided. Claim costs under these forms are generally not subject to inflation, although they may be subject to changes in the utilization of health care services. For policy forms providing both expense-incurred and fixed benefits, the policy form is a fixed indemnity policy if 50 percent or more of the total claims are for predetermined, specified, fixed benefits;

(b) "guaranteed renewable" means that, during the renewal period (to a specified age) renewal cannot be declined nor coverage changed by the insurer for any reason other than nonpayment of premiums, fraud, or misrepresentation, but the insurer can revise rates on a class basis upon approval by the commissioner;

(c) "noncancelable" means that, during the renewal period (to a specified age) renewal cannot be declined nor coverage changed by the insurer for any reason other than nonpayment of premiums, fraud, or misrepresentation and that rates cannot be revised by the insurer. This includes policies that are guaranteed renewable to a specified age, such as 60 or 65, at guaranteed rates; and

(d) "average annualized premium" means the average of the estimated annualized premium per covered person based on the anticipated distribution of business using all significant criteria having a price difference, such as age, sex, amount, dependent status, mode of payment, and rider frequency. For filing of rate revisions, the amount is the anticipated average assuming the revised rates have fully taken effect.

Subd. 2. Applicability. This section applies to individual or group policies, certificates, or other evidence of coverage meeting the definition of a fixed indemnity policy, offered, issued, or renewed, to provide coverage to a Minnesota resident.

Subd. 3. Minimum loss ratio standards. Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, the minimum loss ratios for fixed indemnity policies are:

(1) as shown in the following table:

or

(2) for policies or certificates where the average annualized premium is less than $1,000, the average annualized premium less $30, multiplied by the required loss ratio in clause (1), divided by the average annualized premium. However, in no event may the minimum loss ratio be less than the required loss ratio from clause (1) minus ten percent.

The commissioner of commerce may adjust the constant dollar amounts provided in clause (2) on January 1 of any year, based upon changes in the CPI-U, the Consumer Price Index for all urban consumers, published by the United States Department of Labor, Bureau of Labor Statistics. Adjustments must be in increments of $5 and must not be made unless at least that amount of adjustment is required to each amount.

All rate filings must include a demonstration that the rates are not excessive. Rates are not excessive if the anticipated loss ratio and the lifetime anticipated loss ratio meet or exceed the minimum loss ratio standard in this subdivision.

Subd. 4. Renewal provision. An insurer may only issue or renew an individual policy on a guaranteed renewable or noncancelable basis.

Subd. 5. Supplemental filings. Each insurer that has fixed indemnity policies in force in this state shall, upon request by the commissioner, submit, in a form prescribed by the commissioner, experience data showing its incurred claims, earned premiums, incurred to earned loss ratio, and the ratio of the actual loss ratio to the expected loss ratio for each fixed indemnity policy form in force in Minnesota. The experience data must be provided on both a Minnesota only and a national basis. If in the opinion of the company's actuary, the deviation of the actual loss ratio from the expected loss ratio for a policy form is due to unusual reserve fluctuations, economic conditions, or other nonrecurring conditions, the insurer should also file that opinion with appropriate justification.

If the data submitted does not confirm that the insurer has satisfied the loss ratio requirements of this section, the commissioner shall notify the insurer in writing of the deficiency. The insurer shall have 30 days from the date of receipt of the commissioner's notice to file amended rates that comply with this section or a request for an exemption with appropriate justification. If the insurer fails to file amended rates within the prescribed time and the commissioner does not exempt the policy form from the need for a rate revision, the commissioner shall order that the insurer's filed rates for the nonconforming policy be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The insurer's failure to file amended rates within the specified time of the issuance of the commissioner's order amending the rates does not preclude the insurer from filing an amendment of its rates at a later time.

Subd. 6. Penalties. Each sale of a policy that does not comply with the loss ratio requirements of this section is subject to the penalties in sections 72A.17 to 72A.32.

Subd. 7. Solicitations by mail or media advertisement. For purposes of this section, fixed indemnity policies issued without the use of an agent as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, must be treated as group policies.

History: 1991 c 325 art 21 s 5; 1995 c 258 s 24; 1996 c 446 art 1 s 26; 1999 c 177 s 38



Section 62A.136 — HEARING, DENTAL, AND VISION PLAN COVERAGE.

The following provisions do not apply to health plans as defined in section 62A.011, subdivision 3, clause (6), providing hearing, dental, or vision coverage only: sections 62A.041; 62A.0411; 62A.047; 62A.149; 62A.151; 62A.152; 62A.154; 62A.155; 62A.17, subdivision 6; 62A.21, subdivision 2b; 62A.26; 62A.28; 62A.285; 62A.30; 62A.304; and 62A.3093.

History: 1994 c 485 s 28; 1995 c 258 s 25; 2000 c 483 s 11; 2005 c 132 s 9; 2009 c 178 art 1 s 21; 2013 c 84 art 1 s 17



Section 62A.14 — DISABLED CHILDREN.

Subdivision 1. Individual family policies. An individual hospital or medical expense insurance policy delivered or issued for delivery in this state more than 120 days after May 16, 1969, or an individual health maintenance contract delivered or issued for delivery in this state after August 1, 1984, which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of developmental disability, mental illness or disorder, or physical disability and (b) chiefly dependent upon the policyholder for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer or health maintenance organization by the policyholder or enrollee within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or organization but not more frequently than annually after the two-year period following the child's attainment of the limiting age. Any notice regarding termination of coverage due to attainment of the limiting age must include all the information in this section.

Subd. 2. Group policies. A group hospital or medical expense insurance policy delivered or issued for delivery in this state more than 120 days after May 16, 1969, or a group health maintenance contract delivered or issued for delivery in this state after August 1, 1984, which provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of developmental disability, mental illness or disorder, or physical disability and (b) chiefly dependent upon the employee or member for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer or organization by the employee or member within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or organization but not more frequently than annually after the two-year period following the child's attainment of the limiting age. Any notice regarding termination of coverage due to attainment of the limiting age must include information about this provision.

History: 1969 c 436 s 1; 1984 c 464 s 5; 1995 c 258 s 26; 2003 c 40 s 1; 2005 c 56 s 1



Section 62A.141 — COVERAGE FOR DISABLED DEPENDENTS.

No group policy or group plan of health and accident insurance regulated under this chapter, chapter 62C, or 62D, which provides for dependent coverage may be issued or renewed in this state after August 1, 1983, unless it covers the disabled dependents of the insured, subscriber, or enrollee of the policy or plan. For purposes of this section, a disabled dependent is a person that is and continues to be both: (1) incapable of self-sustaining employment by reason of developmental disability, mental illness or disorder, or physical disability; and (2) chiefly dependent upon the policyholder for support and maintenance. Consequently, the policy or plan shall not contain any provision concerning preexisting condition limitations, insurability, eligibility, or health underwriting approval concerning disabled dependents.

If ordered by the commissioner of commerce, the insurer of a Minnesota-domiciled nonprofit association which is composed solely of agricultural members may restrict coverage under this section to apply only to Minnesota residents.

History: 1983 c 263 s 8; 1Sp1985 c 10 s 58; 1987 c 337 s 47; 1995 c 258 s 27; 2005 c 56 s 1



Section 62A.145 — SURVIVOR; DEFINITION.

For the purposes of section 62A.146, "survivor" means a person who would be entitled to and be dependent upon economic support by an insured, subscriber or enrollee if that person were alive; including a spouse, child or children as defined by the policy or plan of accident and health protection.

History: 1973 c 339 s 1; 1982 c 555 s 5; 1986 c 444



Section 62A.146 — CONTINUATION OF BENEFITS TO SURVIVORS.

No policy, contract, or plan of accident and health protection issued by an insurer, nonprofit health service plan corporation, or health maintenance organization, providing coverage of hospital or medical expense on either an expense incurred basis or other than an expense incurred basis which in addition to coverage of the insured, subscriber, or enrollee, also provides coverage to dependents, shall, except upon the written consent of the survivor or survivors of the deceased insured, subscriber, or enrollee, terminate, suspend, or otherwise restrict the participation in or the receipt of benefits otherwise payable under the policy, contract, or plan to the survivor or survivors until the earlier of the following dates:

(a) the date the surviving spouse becomes covered under another group health plan; or

(b) the date coverage would have terminated under the policy, contract, or plan had the insured, subscriber, or enrollee lived.

The survivor or survivors, in order to have the coverage and benefits extended, may be required to pay the entire cost of the protection on a monthly basis. The policy, contract, or plan must require the group policyholder or contract holder to, upon request, provide the insured, subscriber, or enrollee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium or fee contributions charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children who are not the survivors of a deceased insured, without regard to whether such cost is paid by the employer or employee. Failure of the survivor to make premium or fee payments within 90 days after notice of the requirement to pay the premiums or fees shall be a basis for the termination of the coverage without written consent. In event of termination by reason of the survivor's failure to make required premium or fee contributions, written notice of cancellation must be mailed to the survivor's last known address at least 30 days before the cancellation. If the coverage is provided under a group policy, contract, or plan, any required premium or fee contributions for the coverage shall be paid by the survivor to the group policyholder or contract holder for remittance to the insurer, nonprofit health service plan corporation, or health maintenance organization.

History: 1973 c 339 s 2; 1982 c 555 s 6; 1Sp1985 c 10 s 59; 1986 c 444; 1987 c 337 s 48; 1992 c 564 art 4 s 5



Section 62A.147 — DISABLED EMPLOYEES' BENEFITS; DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 62A.148, the terms defined in this section shall have the meanings here given them.

Subd. 2. Covered employee. "Covered employee" means any person who, at the time that person suffered an injury resulting in total disability or became totally disabled by reason of illness, was employed by and receiving a salary, commission, hourly wage, or other remuneration for services by any employer providing, offering or contributing to group insurance coverage or group coverage through a health maintenance contract, for that employee who was so enrolled for the coverage.

Subd. 3. Total disability. "Total disability" means (a) the inability of an injured or ill employee to engage in or perform the duties of the employee's regular occupation or employment within the first two years of such disability and (b) after the first two years of such disability, the inability of the employee to engage in any paid employment or work for which the employee may, by education and training, including rehabilitative training, be or reasonably become qualified.

Subd. 4. Group insurance. "Group insurance" means any policy or contract of accident and health protection, including health maintenance contracts, regardless of by whom underwritten, which provides benefits, including cash payments for reimbursement of expenses or the provision of usual needed health care and medical services as the result of any injury, sickness, disability or disease suffered by a group of employees, or any one of them, and which protection is paid for or otherwise provided in full or in part by an employer.

Subd. 5. Employer. "Employer" means any natural person, company, corporation, partnership, association, firm, or franchise which employs any employee.

Subd. 6. Insurer. "Insurer" means any person, company, corporation including a nonprofit corporation and a health maintenance organization, partnership, association, firm or franchise which underwrites or is by contract or other agreement obligated to provide accident and health protection benefits to any group of employees of any employer.

History: 1973 c 340 s 1; 1984 c 464 s 6; 1986 c 444



Section 62A.148 — GROUP INSURANCE; PROVISION OF BENEFITS FOR DISABLED EMPLOYEES.

No employer or insurer of that employer shall terminate, suspend or otherwise restrict the participation in or the receipt of benefits otherwise payable under any program or policy of group insurance to any covered employee who becomes totally disabled while employed by the employer solely on account of absence caused by such total disability. This includes coverage of dependents of the employee. If the employee is required to pay all or any part of the premium for the extension of coverage, payment shall be made to the employer, by the employee.

History: 1973 c 340 s 2; 1994 c 485 s 29



Section 62A.149 — BENEFITS FOR ALCOHOLICS AND DRUG DEPENDENTS.

Subdivision 1. Application. The provisions of this section apply to all group policies of accident and health insurance and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, and to a plan or policy that is individually underwritten or provided for a specific individual and family members as a nongroup policy, when the policies or subscriber contracts are issued or delivered in Minnesota or provide benefits to Minnesota residents enrolled thereunder.

This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis or policies that provide accident only coverage.

Every insurance policy or subscriber contract included within the provisions of this subdivision, upon issuance or renewal, shall provide coverage that complies with the requirements of section 62Q.47, paragraphs (b) and (c), for the treatment of alcoholism, chemical dependency or drug addiction to any Minnesota resident entitled to coverage.

Subd. 2. [Repealed, 2008 c 344 s 56]

History: 1973 c 585 s 1,2; 1976 c 262 s 1; 1978 c 793 s 60; 1980 c 496 s 2; 1986 c 444; 2008 c 344 s 9; 2013 c 84 art 1 s 18



Section 62A.15 — COVERAGE OF CERTAIN LICENSED HEALTH PROFESSIONAL SERVICES.

Subdivision 1. Applicability. The provisions of this section apply to all group policies or subscriber contracts providing payment for care in this state, which are issued by accident and health insurance companies regulated under this chapter and nonprofit health service plan corporations regulated under chapter 62C.

Subd. 2. Chiropractic services. All benefits provided by any policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a physician must also include chiropractic treatment and services of a chiropractor to the extent that the chiropractic services and treatment are within the scope of chiropractic licensure.

This subdivision is intended to provide equal access to benefits for insureds and subscribers who choose to obtain treatment for illness or injury from a doctor of chiropractic, as long as the treatment falls within the chiropractor's scope of practice. This subdivision is not intended to change or add to the benefits provided for in these policies or contracts.

Subd. 3. Optometric services. All benefits provided by any policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a physician must also include optometric treatment and services of an optometrist to the extent that the optometric services and treatment are within the scope of optometric licensure.

This subdivision is intended to provide equal payment of benefits for optometric treatment and services and is not intended to change or add to the benefits provided for in those policies or contracts.

Subd. 3a. Nursing services. All benefits provided by a policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a duly licensed physician must include services provided by a registered nurse who is licensed pursuant to section 148.171 and who is certified as an advanced practice registered nurse. "Advanced practice registered nurse" has the meaning given in section 148.171, subdivision 3. The advanced practice registered nurse must meet the requirements of sections 148.171 to 148.285.

This subdivision is intended to provide payment of benefits for treatment and services by an advanced practice registered nurse as defined in this subdivision and is not intended to add to the benefits provided for in these policies or contracts.

Subd. 3b. Acupuncture services. (a) This subdivision, subdivision 4, and section 62D.107 may be cited as the Equal Access to Acupuncture Act and as a memorial to Edith R. Davis, Minnesota's pioneer acupuncturist.

(b) All benefits provided by a policy or contract referred to in subdivision 1 relating to expenses for acupuncture services that are provided by a physician must also include acupuncture treatment and services of a licensed acupuncture practitioner to the extent that the acupuncture services and treatment are within the scope of acupuncture practitioner licensure.

This subdivision is intended to provide equal access to benefits for insureds and subscribers who choose to directly obtain treatment for illness or injury from a licensed acupuncture practitioner, as long as the treatment falls within the scope of practice of the licensed acupuncture practitioner.

This subdivision is not intended to change or add to the benefits provided for in these policies or contracts.

Subd. 4. Denial of benefits. (a) No carrier referred to in subdivision 1 may, in the payment of claims to employees in this state, deny benefits payable for services covered by the policy or contract if the services are lawfully performed by a licensed chiropractor, licensed optometrist, a registered nurse meeting the requirements of subdivision 3a, or a licensed acupuncture practitioner.

(b) When carriers referred to in subdivision 1 make claim determinations concerning the appropriateness, quality, or utilization of chiropractic health care for Minnesotans, any of these determinations that are made by health care professionals must be made by, or under the direction of, or subject to the review of licensed doctors of chiropractic.

(c) When a carrier referred to in subdivision 1 makes a denial of payment claim determination concerning the appropriateness, quality, or utilization of acupuncture services for individuals in this state performed by a licensed acupuncture practitioner, a denial of payment claim determination that is made by a health professional must be made by, under the direction of, or subject to the review of a licensed acupuncture practitioner.

History: 1973 c 252 s 1; 1976 c 192 s 1,2; 1976 c 242 s 1; 1983 c 221 s 2; 1988 c 441 s 1; 1988 c 642 s 2-4; 1989 c 330 s 13,14; 1999 c 172 s 1,18; 2009 c 45 s 1,2



Section 62A.151 — HEALTH INSURANCE BENEFITS FOR EMOTIONALLY DISABLED CHILDREN.

No policy or plan of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or nonprofit health service plan corporation regulated under chapter 62C, or health maintenance organization regulated under chapter 62D which provides coverage of or reimbursement for inpatient hospital and medical expenses shall be delivered, issued, executed or renewed in this state, or approved for issuance or renewal in this state by the commissioner of commerce, after July 1, 1975 unless the policy or plan includes and provides health service benefits to any subscriber or other person covered thereunder, on the same basis as other benefits, for the treatment of emotionally disabled children in a residential treatment facility licensed by the commissioner of human services. For purposes of this section "emotionally disabled child" shall have the meaning set forth by the commissioner of human services in the rules relating to residential treatment facilities. The restrictions and requirements of this section shall not apply to any plan or policy which is individually underwritten or provided for a specific individual and family members as a nongroup policy. The mandatory coverage under this section shall be on the same basis as inpatient hospital medical coverage provided under the policy or plan.

History: 1975 c 40 s 1; 1983 c 289 s 114 subd 1; 1984 c 654 art 5 s 58; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 2005 c 56 s 1



Section 62A.152 — BENEFITS FOR AMBULATORY MENTAL HEALTH SERVICES.

Subdivision 1. Scope. The provisions of this section apply (a) to all group policies or subscriber contracts which provide benefits for at least 100 certificate holders who are residents of this state or groups of which more than 90 percent are residents of this state and are issued, delivered, or renewed by accident and health insurance companies regulated under this chapter, or by nonprofit health service plan corporations regulated under chapter 62C and (b), unless waived by the commissioner to the extent applicable to holders who are both nonresidents and employed outside this state, to all group policies or subscriber contracts which are issued, delivered, or renewed within this state by accident and health insurance companies regulated under this chapter, or by nonprofit health service plan corporations regulated under chapter 62C.

Subd. 2. Minimum benefits. All group policies and all group subscriber contracts providing benefits for mental or nervous disorder treatments in a hospital shall also provide coverage that complies with the requirements of section 62Q.47, paragraphs (b) and (c).

Subd. 3. Provider discrimination prohibited. All group policies and group subscriber contracts that provide benefits for mental or nervous disorder treatments in a hospital must provide direct reimbursement for those services if performed by a mental health professional, as defined in sections 245.462, subdivision 18, clauses (1) to (5); and 245.4871, subdivision 27, clauses (1) to (5), to the extent that the services and treatment are within the scope of mental health professional licensure.

This subdivision is intended to provide payment of benefits for mental or nervous disorder treatments performed by a licensed mental health professional in a hospital and is not intended to change or add benefits for those services provided in policies or contracts to which this subdivision applies.

History: 1975 c 89 s 1; 1981 c 265 s 1; 1Sp1981 c 4 art 1 s 49; 1983 c 354 s 1; 1984 c 654 art 5 s 58; 1987 c 337 s 49; 1987 c 384 art 2 s 1; 1988 c 689 art 2 s 7; 1989 c 330 s 15,16; 1991 c 255 s 1,2; 1993 c 81 s 1,2; 2008 c 344 s 10



Section 62A.153 — OUTPATIENT MEDICAL AND SURGICAL SERVICES.

No policy or plan of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or subscriber contract provided by a nonprofit health service plan corporation regulated under chapter 62C that provides coverage for services in a hospital shall be issued, renewed, continued, delivered, issued for delivery or executed in this state, or approved for issuance or renewal in this state by the commissioner of commerce unless the policy, plan or contract specifically provides coverage for a health care treatment or surgery on an outpatient basis at a facility equipped to perform these services, whether or not the facility is part of a hospital. Coverage shall be on the same basis as coverage provided for the same health care treatment or service in a hospital.

History: 1976 c 45 s 1; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1994 c 485 s 30



Section 62A.154 — BENEFITS FOR DES RELATED CONDITIONS.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this section have the meanings given them.

(a) "Covered person" means a natural person who is covered under a policy.

(b) "Insurer" means an insurer providing health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, a nonprofit health services plan corporation regulated under chapter 62C, a health maintenance organization regulated under chapter 62D or a fraternal benefit society regulated under chapter 64B.

(c) "Policy" means a policy or plan of health, medical, hospitalization or accident and sickness insurance, a health maintenance contract, or a health benefit certificate provided by an insurer which provides coverage of, or reimbursement for, hospital, medical, or surgical expenses on a group or individual basis, but does not include a policy designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or a policy that provides only accident coverage.

Subd. 2. Required coverage. No policy shall be issued or renewed in this state after August 1, 1981 if it provides an exclusion, reduction, or other limitation as to coverage, deductible, coinsurance or co-payment applicable solely to conditions attributable to diethylstilbestrol or exposure to diethylstilbestrol, unless the covered person has been diagnosed as having diethylstilbestrol-related cancer prior to the date on which coverage for that person begins. In the absence of credible evidence of a higher morbidity rate due to exposure to diethylstilbestrol, no insurer shall surcharge or in any other manner increase the premium. If there is credible evidence of a higher morbidity rate due to exposure to diethylstilbestrol, no insurer shall surcharge or in any other manner increase the premium without the prior approval of the commissioner.

Subd. 3. Refusal to issue or renew. No insurer shall refuse to issue or renew a policy, or to provide coverage under a policy, in this state after August 1, 1981 solely because of conditions attributable to diethylstilbestrol or exposure to diethylstilbestrol, unless the covered person has been diagnosed as having diethylstilbestrol-related cancer prior to the date on which an initial premium payment is received by the insurer.

History: 1981 c 350 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54



Section 62A.155 — COVERAGE FOR SERVICES PROVIDED TO VENTILATOR-DEPENDENT PERSONS.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, health maintenance contracts regulated under chapter 62D, and health benefit certificates offered through a fraternal benefit society regulated under chapter 64B. This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. If a policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1988, provides coverage for services provided by a home care nurse or personal care assistant to a ventilator-dependent person in the person's home, it must provide coverage for up to 120 hours of services provided by a home care nurse or personal care assistant to the ventilator-dependent person during the time the ventilator-dependent person is in a hospital licensed under chapter 144. The personal care assistant or home care nurse shall perform only the services of communicator or interpreter for the ventilator-dependent patient during a transition period of up to 120 hours to assure adequate training of the hospital staff to communicate with the patient and to understand the unique comfort, safety, and personal care needs of the patient.

History: 1988 c 656 s 3; 1992 c 564 art 1 s 54; 2014 c 291 art 9 s 5



Section 62A.16 — SCOPE OF CERTAIN CONTINUATION AND CONVERSION REQUIREMENTS.

The provisions of this section and section 62A.17 shall apply to all group insurance policies or group subscriber contracts providing coverage for hospital or medical expenses incurred by a Minnesota resident employed within this state. This section and section 62A.17 shall also apply to health care plans established by employers in this state through health maintenance organizations certified under chapter 62D.

History: 1974 c 101 s 1; 1976 c 142 s 1



Section 62A.17 — TERMINATION OF OR LAYOFF FROM EMPLOYMENT; CONTINUATION AND CONVERSION RIGHTS.

Subdivision 1. Continuation of coverage. Every group insurance policy, group subscriber contract, and health care plan included within the provisions of section 62A.16, except policies, contracts, or health care plans covering employees of an agency of the federal government, shall contain a provision which permits every covered employee who is voluntarily or involuntarily terminated or laid off from employment, if the policy, contract, or health care plan remains in force for active employees of the employer, to elect to continue the coverage for the employee and dependents.

An employee shall be considered to be laid off from employment if there is a reduction in hours to the point where the employee is no longer eligible under the policy, contract, or health care plan. Termination shall not include discharge for gross misconduct.

Upon request by the terminated or laid off employee, a health carrier must provide the instructions necessary to enable the employee to elect continuation of coverage.

Subd. 2. Responsibility of employee. Every covered employee electing to continue coverage shall pay the former employer, on a monthly basis, the cost of the continued coverage. The policy, contract, or plan must require the group policyholder or contract holder to, upon request, provide the employee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. If the policy, contract, or health care plan is administered by a trust, every covered employee electing to continue coverage shall pay the trust the cost of continued coverage according to the eligibility rules established by the trust. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for similarly situated employees with respect to whom neither termination nor layoff has occurred, without regard to whether such cost is paid by the employer or employee. The employee shall be eligible to continue the coverage until the employee becomes covered under another group health plan, or for a period of 18 months after the termination of or lay off from employment, whichever is shorter. For an individual age 19 or older, if the employee becomes covered under another group policy, contract, or health plan and the new group policy, contract, or health plan contains any preexisting condition limitations, the employee may, subject to the 18-month maximum continuation limit, continue coverage with the former employer until the preexisting condition limitations have been satisfied. The new policy, contract, or health plan is primary except as to the preexisting condition. In the case of a newborn child who is a dependent of the employee, the new policy, contract, or health plan is primary upon the date of birth of the child, regardless of which policy, contract, or health plan coverage is deemed primary for the mother of the child.

Subd. 3. [Repealed by amendment, 1987 c 337 s 50]

Subd. 4. Responsibility of employer. After timely receipt of the monthly payment from a covered employee, if the employer, or the trustee, if the policy, contract, or health care plan is administered by a trust, fails to make the payment to the insurer, nonprofit health service plan corporation, or health maintenance organization, with the result that the employee's coverage is terminated, the employer or trust shall become liable for the employee's coverage to the same extent as the insurer, nonprofit health service plan corporation, or health maintenance organization would be if the coverage were still in effect.

In the case of a policy, contract or plan administered by a trust, the employer must notify the trustee within 30 days of the termination or layoff of a covered employee of the name and last known address of the employee.

If the employer or trust fails to notify a covered employee, the employer or trust shall continue to remain liable for the employee's coverage to the same extent as the insurer would be if the coverage were still in effect.

Subd. 5. Notice of options. Upon the termination of or lay off from employment of an eligible employee, the employer shall inform the employee within 14 days after termination or lay off of:

(1) the right to elect to continue the coverage;

(2) the amount the employee must pay monthly to the employer to retain the coverage;

(3) the manner in which and the office of the employer to which the payment to the employer must be made; and

(4) the time by which the payments to the employer must be made to retain coverage.

If the policy, contract, or health care plan is administered by a trust, the employer is relieved of the obligation imposed by clauses (1) to (4). The trust shall inform the employee of the information required by clauses (1) to (4).

The employee shall have 60 days within which to elect coverage. The 60-day period shall begin to run on the date plan coverage would otherwise terminate or on the date upon which notice of the right to coverage is received, whichever is later.

Notice must be in writing and sent by first class mail to the employee's last known address which the employee has provided the employer or trust.

A notice in substantially the following form shall be sufficient: "As a terminated or laid off employee, the law authorizes you to maintain your group medical insurance for a period of up to 18 months. To do so you must notify your former employer within 60 days of your receipt of this notice that you intend to retain this coverage and must make a monthly payment of $.......... to ........... at .......... by the ............... of each month."

Subd. 5a. MS 2008 [Expired, 2009 c 33 s 1]

Subd. 5b. Notices required by the American Recovery and Reinvestment Act of 2009 (ARRA). (a) An employer that maintains a group health plan that is not described in Internal Revenue Code, section 6432(b)(1) or (2), as added by section 3001(a)(12)(A) of the American Recovery and Reinvestment Act of 2009 (ARRA), must notify the health carrier of the termination of, or the layoff from, employment of a covered employee, and the name and last known address of the employee, within the later of ten days after the termination or layoff event, or June 8, 2009.

(b) The health carrier for a group health plan that is not described in Internal Revenue Code, section 6432(b)(1) or (2), as added by section 3001(a)(12)(A) of the ARRA, must provide the notice of extended election rights which is required by subdivision 5a, paragraph (a), as well as any other notice that is required by the ARRA regarding the availability of premium reduction rights, to the individual within 30 days after the employer notifies the health carrier as required by paragraph (a).

(c) The notice responsibilities set forth in this subdivision end when the premium reduction provisions under ARRA expire.

Subd. 6. Conversion to individual policy. (a) An individual policy or contract issued as a conversion policy prior to January 1, 2014, shall be renewable at the option of the individual as long as the individual is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual policy shall apply to the covered person's original age at entry and shall apply equally to all similar conversion policies issued by the insurer.

(b) Notwithstanding paragraph (a), an issuer with five or fewer covered individuals that are not part of the single risk pool, as defined in section 62A.65, subdivision 3b, may nonrenew those conversion policies in accordance with this paragraph. An issuer nonrenewing coverage under this paragraph must notify the commissioner 180 days before the effective date of the nonrenewal, and must provide the commissioner with a complete list of affected policyholders and a copy of the proposed policyholder notice described in this paragraph. The issuer must provide written notice to each policyholder covered under the conversion policy at least 120 days before the effective date of the nonrenewal. This notice must include information on how to obtain individual or family health coverage and contact information for the state agencies regulating health insurance.

History: 1974 c 101 s 2; 1975 c 100 s 1-3; 1976 c 142 s 2,3; 1977 c 409 s 2; 1983 c 44 s 1,2; 1983 c 263 s 9; 1984 c 464 s 7; 1Sp1985 c 10 s 60; 1986 c 444; 1987 c 337 s 50; 1988 c 434 s 2; 1989 c 330 s 17; 1990 c 403 s 1; 1992 c 564 art 4 s 6; 2001 c 215 s 9; 2009 c 33 s 1; 2009 c 178 art 1 s 22; 2010 c 384 s 17; 2013 c 84 art 1 s 19,20; 2016 c 155 s 1



Section 62A.18 — PROHIBITION AGAINST DISABILITY OFFSETS.

No individual or group policy of accident and health insurance issued, amended, renewed, or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit under the policy by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, the Railroad Retirement Act, any Veteran's Disability Compensation and Survivor Benefits Act, Workers' Compensation, or any similar federal or state law, as amended subsequent to the date of commencement of such benefit.

History: 1975 c 323 s 1



Section 62A.19 — PROHIBITION AGAINST NONDIAGNOSTIC X-RAYS.

No individual or group policy of dental insurance offered for sale to a Minnesota resident by an insurer regulated under this chapter, individual or group service plan or subscriber contract regulated under chapter 62C, health maintenance contract regulated under chapter 62D, or fraternal contract benefit regulated under chapter 64B, shall subject any policyholder, subscriber, or enrollee to undue exposure to radiation by requiring a health care provider to take or obtain x-rays that are not directly related to patient care.

Any health care provider receiving such a request may refuse to provide x-rays not necessary to the diagnosis and treatment of the patient. An insurer, nonprofit health service plan corporation, health maintenance organization, fraternal benefit society, or dental plan may not deny or withhold benefits based solely upon the refusal to provide x-rays. Nothing in this section prohibits requests for x-rays or other diagnostic aids routinely taken in conjunction with the diagnosis and treatment of injury or disease, or routinely required by the insurer for preapproval or predetermination of treatment. An insurer may not retroactively request new x-rays not taken in conjunction with the diagnosis or treatment of injury or disease.

History: 1991 c 101 s 1



Section 62A.20 — CONTINUATION COVERAGE OF CURRENT SPOUSE AND CHILDREN.

Subdivision 1. Requirement. Every policy of accident and health insurance providing coverage of hospital or medical expense on either an expense-incurred basis or other than an expense-incurred basis, which in addition to covering the insured also provides coverage to the spouse and dependent children of the insured shall contain:

(1) a provision which allows the spouse and dependent children to elect to continue coverage when the insured becomes enrolled for benefits under Title XVIII of the Social Security Act (Medicare); and

(2) a provision which allows the dependent children to continue coverage when they cease to be dependent children under the generally applicable requirement of the plan.

Upon request by the insured or the insured's spouse or dependent child, a health carrier must provide the instructions necessary to enable the spouse or child to elect continuation of coverage.

Subd. 2. Continuation privilege. The coverage described in subdivision 1 may be continued until the earlier of the following dates:

(1) the date coverage would otherwise terminate under the policy;

(2) 36 months after continuation by the spouse or dependent was elected; or

(3) the spouse or dependent children become covered under another group health plan.

If coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the insured on a monthly basis to the group policyholder for remittance to the insurer. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouse and dependent children to whom subdivision 1 is not applicable, without regard to whether such cost is paid by the employer or employee.

History: 1987 c 337 s 51; 2001 c 215 s 10



Section 62A.21 — CONTINUATION AND CONVERSION PRIVILEGES FOR INSURED FORMER SPOUSES AND CHILDREN.

Subdivision 1. Break in marital relationship, termination of coverage prohibited. No policy of accident and health insurance providing coverage of hospital or medical expense on either an expense incurred basis or other than an expense incurred basis, which in addition to covering the insured also provides coverage to the spouse of the insured shall contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship.

Subd. 2. [Repealed, 1981 c 329 s 4]

Subd. 2a. Continuation privilege. Every policy described in subdivision 1 shall contain a provision which permits continuation of coverage under the policy for the insured's former spouse and dependent children upon entry of a valid decree of dissolution of marriage. The coverage shall be continued until the earlier of the following dates:

(a) the date the insured's former spouse becomes covered under any other group health plan; or

(b) the date coverage would otherwise terminate under the policy.

If the coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the insured on a monthly basis to the group policyholder for remittance to the insurer. The policy must require the group policyholder to, upon request, provide the insured with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children with respect to whom the marital relationship has not dissolved, without regard to whether such cost is paid by the employer or employee.

Upon request by the insured's former spouse or dependent child, a health carrier must provide the instructions necessary to enable the child or former spouse to elect continuation of coverage.

Subd. 2b. Conversion privilege. An individual policy or contract issued as a conversion policy prior to January 1, 2014, shall be renewable at the option of the covered person as long as the covered person is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual policy shall apply to the covered person's original age at entry and shall apply equally to all similar conversion policies issued by the insurer.

Subd. 3. Application. Subdivision 1 applies to every policy of accident and health insurance which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2a and 2b apply to every policy of accident and health insurance which is delivered, issued for delivery, renewed, or amended on or after August 1, 1981.

History: 1977 c 186 s 1; 1981 c 329 s 1-3; 1982 c 555 s 7,8; 1987 c 337 s 52; 1990 c 403 s 2; 1992 c 564 art 1 s 31; art 4 s 7; 2001 c 215 s 11; 2013 c 84 art 1 s 21



Section 62A.22 — REFUSAL TO PROVIDE COVERAGE BECAUSE OF OPTION UNDER WORKERS' COMPENSATION.

No insurer offering an individual or group policy of accident or health coverage in this state shall refuse to provide or renew accident or health coverage because the insured has an option to elect workers' compensation coverage pursuant to section 176.041, subdivision 1a.

History: 1979 c 92 s 1; 1989 c 209 art 2 s 1



Section 62A.23 — GROUP DISABILITY INCOME COVERAGE; TERMINATION WITHOUT PREJUDICE; DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 62A.24, the terms defined in this section have the meanings given them in this section.

Subd. 2. Employer. "Employer" means any natural person, company, corporation, partnership, association, firm or franchise which employs any employee.

Subd. 3. Insurer. "Insurer" means any person, company, corporation, including a nonprofit corporation, partnership, association, firm or franchise which underwrites or is by contract or other agreement obligated to provide group disability income insurance benefits to any group of employees of any employer.

History: 1980 c 377 s 1



Section 62A.24 — CONTINUATION OF BENEFITS.

No employer or insurer of that employer may offer or provide a policy of group disability income insurance unless the master policy provides that the termination of the policy shall be without prejudice to any claims originating prior to the time of the termination.

Section 62A.23 and this section may be superseded by a rule promulgated by the commissioner of commerce.

History: 1980 c 377 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 62A.25 — RECONSTRUCTIVE SURGERY.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. (a) Every policy, plan, certificate or contract to which this section applies shall provide benefits for reconstructive surgery when such service is incidental to or follows surgery resulting from injury, sickness or other diseases of the involved part or when such service is performed on a covered dependent child because of congenital disease or anomaly which has resulted in a functional defect as determined by the attending physician.

(b) The coverage limitations on reconstructive surgery in paragraph (a) do not apply to reconstructive breast surgery following mastectomies. In these cases, coverage for reconstructive surgery must be provided if the mastectomy is medically necessary as determined by the attending physician.

(c) Reconstructive surgery benefits include all stages of reconstruction of the breast on which the mastectomy has been performed, surgery and reconstruction of the other breast to produce a symmetrical appearance, and prosthesis and physical complications at all stages of a mastectomy, including lymphedemas, in a manner determined in consultation with the attending physician and patient. Coverage may be subject to annual deductible, co-payment, and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan or coverage. Coverage may not:

(1) deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; and

(2) penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide monetary or other incentives to an attending provider to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

Written notice of the availability of the coverage must be delivered to the participant upon enrollment and annually thereafter.

History: 1980 c 496 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54; 2002 c 330 s 10



Section 62A.26 — COVERAGE FOR PHENYLKETONURIA TREATMENT.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1985, must provide coverage for special dietary treatment for phenylketonuria when recommended by a physician.

History: 1985 c 49 s 41; 1Sp1985 c 9 art 2 s 1; 1992 c 564 art 1 s 54



Section 62A.265 — COVERAGE FOR LYME DISEASE.

Subdivision 1. Required coverage. Every health plan, including a plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), must cover treatment for diagnosed Lyme disease.

Subd. 2. Special restrictions prohibited. No health plan included in subdivision 1 may impose a special deductible, co-payment, waiting period, or other special restriction on treatment for Lyme disease that the health plan does not apply to nonpreventive treatment in general.

History: 1996 c 465 art 5 s 2



Section 62A.27 — COVERAGE OF ADOPTED CHILDREN.

(a) A health plan that provides coverage to a Minnesota resident must cover adopted children of the insured, subscriber, participant, or enrollee on the same basis as other dependents. Consequently, the plan shall not contain any provision concerning preexisting condition limitations, insurability, eligibility, or health underwriting approval concerning children placed for adoption with the participant.

(b) The coverage required by this section is effective from the date of placement for adoption. For purposes of this section, placement for adoption means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of adoption of the child. The child's placement with a person terminates upon the termination of the legal obligation for total or partial support.

(c) For the purpose of this section, health plan includes:

(1) coverage offered by community integrated service networks;

(2) coverage that is designed solely to provide dental or vision care; and

(3) any plan under the federal Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461.

(d) No policy or contract covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy or contract mandates an additional premium for each dependent, the health carrier is entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may withhold payment of any health benefits for the new dependent until it has been compensated with the applicable premium which would have been owed if the health carrier had been informed of the additional dependent immediately.

History: 1983 c 56 s 1; 1985 c 49 s 41; 1987 c 337 s 53; 1988 c 656 s 4; 1995 c 207 art 10 s 4; 1997 c 225 art 2 s 62; 2003 c 2 art 1 s 7; 2006 c 255 s 11



Section 62A.28 — COVERAGE FOR SCALP HAIR PROSTHESES.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C. This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1987, must provide coverage for scalp hair prostheses worn for hair loss suffered as a result of alopecia areata.

The coverage required by this section is subject to the co-payment, coinsurance, deductible, and other enrollee cost-sharing requirements that apply to similar types of items under the policy, plan, certificate, or contract and may be limited to one prosthesis per benefit year.

History: 1987 c 202 s 1; 1992 c 564 art 1 s 54; 2004 c 288 art 7 s 1; 2013 c 84 art 1 s 22



Section 62A.285 — PROHIBITED UNDERWRITING; BREAST IMPLANTS.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance regulated under this chapter, subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, health maintenance contracts regulated under chapter 62D, and health benefit certificates offered through a fraternal benefit society regulated under chapter 64B. This section does not apply to policies, plans, certificates, or contracts payable on a fixed indemnity or non-expense-incurred basis, or policies, plans, certificates, or contracts that provide only accident coverage.

Subd. 2. Required coverage. No policy, plan, certificate, or contract referred to in subdivision 1 shall be issued or renewed to provide coverage to a Minnesota resident if it provides an exclusion, reduction, or other limitation as to coverage, deductible, coinsurance, or co-payment applicable solely to conditions caused by breast implants.

Subd. 3. Refusal to issue or renew. No issuer of a policy, plan, certificate, or contract referred to in subdivision 1 shall refuse to issue or renew at standard premium rates a policy, plan, certificate, or contract referred to in subdivision 1 solely because the prospective insured or enrollee has breast implants.

Subd. 4. [Repealed, 2000 c 483 s 55]

History: 1992 c 564 art 4 s 8



Section 62A.29 — SURETY BOND OR SECURITY FOR CERTAIN HEALTH BENEFIT PLANS.

Subdivision 1. Surety bond or security requirement. Any employer, except the state and its political subdivisions as defined in section 65B.43, subdivision 20, who provides a health benefit plan to its Minnesota employees, which is to some extent self-insured by the employer, and who purchases stop-loss insurance coverage, or any other insurance coverage, in connection with the health benefit plan, shall annually file with the commissioner, within 60 days of the end of the employer's fiscal year, security acceptable to the commissioner in an amount specified under subdivision 2, or a surety bond in the form and amount prescribed by subdivisions 2 and 3. An acceptable surety bond is one issued by a corporate surety authorized by the commissioner to transact this business in the state of Minnesota for the purposes of this section. The term "Minnesota employees" includes any Minnesota resident who is employed by the employer.

Subd. 2. Amount of surety bond or security. The amount of surety bond or acceptable security required by subdivision 1 shall be equal to one-fourth of the projected annual medical and hospital expenses to be incurred by the employer or $1,000, whichever is greater, with respect to its Minnesota employees by reason of the portion of the employer's health benefit plan which is self-insured by the employer.

Subd. 3. Form of the surety bond. The surety bond shall provide as follows:

SURETY BOND

KNOW ALL PERSONS BY THESE PRESENTS: That (entity to be bonded), of (location), (hereinafter called the "principal"), as principal, and (bonding company name), a (name of state) corporation, of (location) (hereinafter called the "surety"), as surety are held and firmly bound unto the commissioner of commerce of the state of Minnesota for the use and benefit of Minnesota residents entitled to health benefits from the principal in the sum of ($.........), for the payment of which well and truly to be made, the principal binds itself, its successor and assigns, and the surety binds itself and its successors and assigns, jointly and severally, firmly by these presents.

WHEREAS, in accordance with section (......) of the Minnesota Statute, principal is required to file a surety bond with the commissioner of commerce of the state of Minnesota.

NOW, THEREFORE, the condition of this obligation is such that if the said principal shall, according to the terms, provisions, and limitations of principals' health benefit program for its Minnesota employees, pay all of its liabilities and obligations, including all benefits as provided in the attached plan, then, this obligation shall be null and void, otherwise to remain in full force and effect, subject, however, to the following terms and conditions:

1. The liability of the surety is limited to the payment of the benefits of the employee benefit plan which are payable by the principal and within the amount of the bond. The surety shall be bound to payments owed by the principal for obligations arising from a default of the principal or any loss incurred during the period to which the bond applies.

2. In the event of any default on the part of the principal to abide by the terms and provision of the attached plan, the commissioner of commerce may, upon ten-days notice to the surety and opportunity to be heard, require the surety to pay all of the principal's past and future obligations under the attached plan with respect to the principal's Minnesota employees.

3. Service on the surety shall be deemed to be service on the principals.

4. This bond shall be in effect from ............... to ................, and may not be canceled by either the surety or the principal.

5. Any Minnesota employee of principal aggrieved by a default of principal under the attached plan, and/or the commissioner of commerce on behalf of any such employee, may enforce the provisions of this bond.

6. This bond shall become effective at (time of day, month, day, year).

IN TESTIMONY WHEREOF, said principals and said surety have caused this instrument to be signed by their respective, duly authorized officers and their corporate seals to be hereunto affixed this (day, month, year).

The commissioner of revenue shall deny any business tax deduction to an employer for the employer's contribution to a health plan for the period which the employer fails to comply with this section. This section does not apply to trusts established under chapter 62H which have been approved by the commissioner.

Subd. 5. Petition to reduce bond or security amount. An employer subject to this section may petition the commissioner to, and the commissioner may, allow the use of a surety bond not in the form specified in subdivision 3, or grant a reduction in the amount of the surety bond or security required.

In reviewing a petition submitted under this subdivision, the commissioner must consider, in addition to any other factors, information provided by the petitioner in regard to the following:

(1) the size of the petitioner's business;

(2) the number of employees;

(3) the cost of providing the bond or security and the effect the cost will have on the petitioner's financial condition;

(4) whether the cost of the bond or security will impair the petitioner's ability to self-insure; and

(5) the petitioner's likelihood of being able to meet the petitioner's future obligations in regard to the health plan.

History: 1987 c 337 s 54



Section 62A.30 — COVERAGE FOR DIAGNOSTIC PROCEDURES FOR CANCER.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 that provides coverage to a Minnesota resident must provide coverage for routine screening procedures for cancer and the office or facility visit, including mammograms, surveillance tests for ovarian cancer for women who are at risk for ovarian cancer as defined in subdivision 3, pap smears, and colorectal screening tests for men and women, when ordered or provided by a physician in accordance with the standard practice of medicine.

Subd. 3. Ovarian cancer surveillance tests. For purposes of subdivision 2:

(a) "At risk for ovarian cancer" means:

(1) having a family history:

(i) with one or more first- or second-degree relatives with ovarian cancer;

(ii) of clusters of women relatives with breast cancer; or

(iii) of nonpolyposis colorectal cancer; or

(2) testing positive for BRCA1 or BRCA2 mutations.

(b) "Surveillance tests for ovarian cancer" means annual screening using:

(1) CA-125 serum tumor marker testing;

(2) transvaginal ultrasound;

(3) pelvic examination; or

(4) other proven ovarian cancer screening tests currently being evaluated by the federal Food and Drug Administration or by the National Cancer Institute.

History: 1988 c 441 s 2; 1988 c 642 s 5; 1992 c 564 art 1 s 32,54; 1994 c 465 art 3 s 11; 2004 c 288 art 6 s 2,3; 2007 c 66 s 1; 2008 c 344 s 11



Section 62A.302 — COVERAGE OF DEPENDENTS.

Subdivision 1. Scope of coverage. This section applies to:

(1) a health plan as defined in section 62A.011; and

(2) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Required coverage. Every health plan included in subdivision 1 that provides dependent coverage must define "dependent" no more restrictively than the definition provided in section 62L.02, subdivision 11.

Subd. 3. No additional restrictions permitted. Any health plan included in subdivision 1 that provides dependent coverage of children shall make that coverage available to children until the child attains 26 years of age. A health carrier must not place restrictions on this coverage and must comply with the following requirements:

(1) with respect to a child who has not attained 26 years of age, a health carrier shall not define dependent for purposes of eligibility for dependent coverage of children other than the terms of a relationship between a child and the enrollee or spouse of the enrollee;

(2) a health carrier must not deny or restrict coverage for a child who has not attained 26 years of age based on (i) the presence or absence of the child's financial dependency upon the participant, primary subscriber, or any other person; (ii) residency with the participant and in the individual market the primary subscriber, or with any other person; (iii) marital status; (iv) student status; (v) employment; or (vi) any combination of those factors; and

(3) a health carrier must not deny or restrict coverage of a child based on eligibility for other coverage, except as provided in subdivision 5.

Subd. 4. Grandchildren. Nothing in this section requires a health carrier to make coverage available for a grandchild, unless the grandparent becomes the legal guardian or adoptive parent of that grandchild or unless the grandchild meets the requirements of section 62A.042. For grandchildren included under a grandparent's policy pursuant to section 62A.042, coverage for the grandchild may terminate if the grandchild does not continue to reside with the covered grandparent continuously from birth, if the grandchild does not remain financially dependent upon the covered grandparent, or when the grandchild reaches age 25, except as provided in section 62A.14 or if coverage is continued under section 62A.20.

Subd. 5. Terms of coverage of dependents. The terms of coverage in a health plan offered by a health carrier providing dependent coverage of children cannot vary based on age except for children who are 26 years of age or older.

Subd. 6. Opportunity to enroll. A health carrier must comply with all provisions of the Affordable Care Act in regards to providing an opportunity to enroll in coverage to any child whose coverage ended, or was not eligible for coverage under a group health plan or individual health plan because, under the terms of the coverage, the availability of dependent coverage of a child ended before age 26.

Subd. 7. Grandfathered plan coverage. (a) For plan years beginning before January 1, 2014, a group health plan that is a grandfathered plan and makes available dependent coverage of children may exclude an adult child who has not attained 26 years of age from coverage only if the adult child is eligible to enroll in an eligible employer-sponsored health benefit plan, as defined in section 5000A(f)(2) of the Internal Revenue Code, other than the group health plan of a parent.

(b) For plan years beginning on or after January 1, 2014, a group health plan that is a grandfathered plan must comply with all requirements of this section.

Subd. 8. Compliance. This section does not require compliance with any provision of the Affordable Care Act before the effective date provided for that provision in the Affordable Care Act.

Subd. 9. Enforcement. The commissioner shall enforce this section.

History: 1992 c 549 art 3 s 9; 2001 c 215 s 12; 2013 c 84 art 1 s 23



Section 62A.3021 — COVERAGE OF DEPENDENTS BY PLANS OTHER THAN HEALTH PLANS.

Subdivision 1. Scope of coverage. This section applies to coverage described in section 62A.011, subdivision 3, clauses (4), (6), (7), (8), (9), and (10).

Subd. 2. Dependent. "Dependent" means an eligible employee's spouse, unmarried child who is under the age of 25, dependent child of any age who is disabled and who meets the eligibility criteria in section 62A.14, subdivision 2, or any other person whom state or federal law requires to be treated as a dependent for purposes of health plans. For the purpose of this definition, a child includes a child for whom the employee or the employee's spouse has been appointed legal guardian and an adoptive child as provided in section 62A.27. A child also includes grandchildren as provided in section 62A.042 with continued eligibility of grandchildren as provided in section 62A.302, subdivision 4.

History: 2013 c 84 art 1 s 24



Section 62A.303 — PROHIBITION; SEVERING OF GROUPS.

Section 62L.12, subdivisions 3 and 4, apply to all employer group health plans, as defined in section 62A.011, regardless of the size of the group.

History: 1992 c 549 art 3 s 10; 1994 c 625 art 10 s 4



Section 62A.304 — COVERAGE FOR PORT-WINE STAIN ELIMINATION.

Subdivision 1. Scope of coverage. This section applies to all health plans as defined in section 62A.011 that provide coverage to a Minnesota resident.

Subd. 2. Required coverage. Every health plan included in subdivision 1 must cover elimination or maximum feasible treatment of port-wine stains for any covered person who is a Minnesota resident. No health carrier may reduce or eliminate coverage due to this requirement.

Subd. 3. Rate increases prohibited. The commissioner of commerce shall not approve any rate increases due to coverage required under subdivision 2. No health maintenance organization, as defined in chapter 62D, shall increase rates due to coverage required under subdivision 2.

History: 1993 c 116 s 1



Section 62A.305 — FIBROCYSTIC CONDITION; TERMINATION OR REDUCTION OF COVERAGE.

No health plan shall be terminated, canceled, nonrenewed, or contain any increased premium rate, or exclusion, reduction, or limitation on benefits, nor shall coverage be denied, solely because the covered person has been diagnosed as having a fibrocystic breast condition.

History: 1994 c 442 s 1



Section 62A.306 — USE OF GENDER PROHIBITED.

Subdivision 1. Applicability. This section applies to all health plans as defined in section 62A.011 offered, sold, issued, or renewed, by a health carrier on or after January 1, 1995.

Subd. 2. Prohibition on use of gender. No health plan described in subdivision 1 shall determine the premium rate or any other underwriting decision, including initial issuance, through a method that is in any way based upon the gender of any person covered or to be covered under the health plan. This subdivision prohibits use of marital status or generalized differences in expected costs between employees and spouses or between principal insureds and their spouses.

History: 1994 c 625 art 10 s 5



Section 62A.307 — PRESCRIPTION DRUGS; EQUAL TREATMENT OF PRESCRIBERS.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clause (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that covers prescription drugs must provide the same coverage for a prescription written by a health care provider authorized to prescribe the particular drug covered by the health coverage described in subdivision 1, regardless of the type of health care provider that wrote the prescription. This section is intended to prohibit denial of coverage based on the prescription having been written by an advanced practice nurse under section 148.235, a physician assistant under section 147A.18, or any other nonphysician health care provider authorized to prescribe the particular drug.

History: 1995 c 69 s 1; 1996 c 305 art 1 s 17; 1997 c 225 art 2 s 62



Section 62A.3075 — CANCER CHEMOTHERAPY TREATMENT COVERAGE.

(a) A health plan company that provides coverage under a health plan for cancer chemotherapy treatment shall not require a higher co-payment, deductible, or coinsurance amount for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells than what the health plan requires for an intravenously administered or injected cancer medication that is provided, regardless of formulation or benefit category determination by the health plan company.

(b) A health plan company must not achieve compliance with this section by imposing an increase in co-payment, deductible, or coinsurance amount for an intravenously administered or injected cancer chemotherapy agent covered under the health plan.

(c) Nothing in this section shall be interpreted to prohibit a health plan company from requiring prior authorization or imposing other appropriate utilization controls in approving coverage for any chemotherapy.

(d) A plan offered by the commissioner of management and budget under section 43A.23 is deemed to be at parity and in compliance with this section.

(e) A health plan company is in compliance with this section if it does not include orally administered anticancer medication in the fourth tier of its pharmacy benefit.

History: 2010 c 326 s 1



Section 62A.308 — HOSPITALIZATION AND ANESTHESIA FOR DENTAL PROCEDURES.

Subdivision 1. Scope of coverage. This section applies to a health plan as defined in section 62A.011 that provides coverage to a Minnesota resident.

Subd. 2. Required coverages. (a) A health plan included in subdivision 1 must cover anesthesia and hospital charges for dental care provided to a covered person who: (1) is a child under age five; or (2) is severely disabled; or (3) has a medical condition and who requires hospitalization or general anesthesia for dental care treatment. A health carrier may require prior authorization of hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

(b) A health plan included in subdivision 1 must also provide coverage for general anesthesia and treatment rendered by a dentist for a medical condition covered by the health plan, regardless of whether the services are provided in a hospital or a dental office.

History: 1995 c 91 s 1



Section 62A.3091 — NONDISCRIMINATE COVERAGE OF TESTS.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clauses (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that covers laboratory tests, diagnostic tests, and x-rays must provide the same coverage, without requiring additional signatures, for all such tests ordered by an advanced practice nurse operating pursuant to chapter 148. Nothing in this section shall be construed to interfere with any written agreement between a physician and an advanced practice nurse.

History: 1996 c 446 art 1 s 24; 1997 c 225 art 2 s 62



Section 62A.3092 — EQUAL TREATMENT OF SURGICAL FIRST ASSISTING SERVICES.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clauses (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that provides for payment for surgical first assisting benefits or services shall be construed as providing for payment for a registered nurse who performs first assistant functions and services that are within the scope of practice of a registered nurse.

History: 1996 c 446 art 1 s 25; 1997 c 225 art 2 s 62



Section 62A.3093 — COVERAGE FOR DIABETES.

Subdivision 1. Required coverage. A health plan, including a plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), must provide coverage for: (1) all physician prescribed medically appropriate and necessary equipment and supplies used in the management and treatment of diabetes; and (2) diabetes outpatient self-management training and education, including medical nutrition therapy, that is provided by a certified, registered, or licensed health care professional working in a program consistent with the national standards of diabetes self-management education as established by the American Diabetes Association. Coverage must include persons with gestational, type I or type II diabetes. Coverage required under this section is subject to the same deductible or coinsurance provisions applicable to the plan's hospital, medical expense, medical equipment, or prescription drug benefits. A health carrier may not reduce or eliminate coverage due to this requirement.

Subd. 2. Medicare Part D exception. A health plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), is not subject to the requirements of subdivision 1, clause (1), with respect to equipment and supplies covered under the Medicare Part D Prescription Drug program, whether or not the covered person is enrolled in a Medicare Part D plan.

This subdivision does not apply to a health plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), that was in effect on December 31, 2005, if the covered person remains enrolled in the plan and does not enroll in a Medicare Part D plan.

History: 1994 c 538 s 1; 1995 c 52 s 1; 1997 c 57 s 1; 2006 c 255 s 12



Section 62A.3094 — COVERAGE FOR AUTISM SPECTRUM DISORDERS.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in paragraphs (b) to (d) have the meanings given.

(b) "Autism spectrum disorders" means the conditions as determined by criteria set forth in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.

(c) "Medically necessary care" means health care services appropriate, in terms of type, frequency, level, setting, and duration, to the enrollee's condition, and diagnostic testing and preventative services. Medically necessary care must be consistent with generally accepted practice parameters as determined by physicians and licensed psychologists who typically manage patients who have autism spectrum disorders.

(d) "Mental health professional" means a mental health professional as defined in section 245.4871, subdivision 27, clause (1), (2), (3), (4), or (6), who has training and expertise in autism spectrum disorder and child development.

Subd. 2. Coverage required. (a) A health plan issued to a large employer, as defined in section 62Q.18, subdivision 1, must provide coverage for the diagnosis, evaluation, multidisciplinary assessment, and medically necessary care of children under 18 with autism spectrum disorders, including but not limited to the following:

(1) early intensive behavioral and developmental therapy based in behavioral and developmental science, including, but not limited to, all types of applied behavior analysis, intensive early intervention behavior therapy, and intensive behavior intervention;

(2) neurodevelopmental and behavioral health treatments and management;

(3) speech therapy;

(4) occupational therapy;

(5) physical therapy; and

(6) medications.

(b) The diagnosis, evaluation, and assessment must include an assessment of the child's developmental skills, functional behavior, needs, and capacities.

(c) The coverage required under this subdivision must include treatment that is in accordance with an individualized treatment plan prescribed by the enrollee's treating physician or mental health professional.

(d) A health carrier may not refuse to renew or reissue, or otherwise terminate or restrict, coverage of an individual solely because the individual is diagnosed with an autism spectrum disorder.

(e) A health carrier may request an updated treatment plan only once every six months, unless the health carrier and the treating physician or mental health professional agree that a more frequent review is necessary due to emerging circumstances.

(f) An independent progress evaluation conducted by a mental health professional with expertise and training in autism spectrum disorder and child development must be completed to determine if progress toward function and generalizable gains, as determined in the treatment plan, is being made.

Subd. 3. No effect on other law. Nothing in this section limits the coverage required under section 62Q.47.

Subd. 4. State health care programs. This section does not affect benefits available under the medical assistance and MinnesotaCare programs and does not limit, restrict, or otherwise reduce coverage under these programs.

History: 2013 c 108 art 12 s 3



Section 62A.3099 — DEFINITIONS.

Subdivision 1. Scope. The definitions provided in this section apply to sections 62A.3099 to 62A.44.

Subd. 2. Accident, accidental injury, accidental means. "Accident," "accidental injury," or "accidental means" means to employ "result" language and does not include words that establish an accidental means test or use words such as "external," "violent," "visible wounds," or similar words of description or characterization.

(1) The definition shall not be more restrictive than the following: "Injury or injuries for which benefits are provided means accidental bodily injury sustained by the insured person which is the direct result of an accident, independent of disease or bodily infirmity or any other cause, and occurs while insurance coverage is in force."

(2) The definition may provide that injuries shall not include injuries for which benefits are provided or available under a workers' compensation, employer's liability or similar law, or motor vehicle no-fault plan, unless prohibited by law.

Subd. 3. Applicant. "Applicant" means:

(1) in the case of an individual Medicare supplement policy or certificate, the person who seeks to contract for insurance benefits; and

(2) in the case of a group Medicare supplement policy or certificate, the proposed certificate holder.

Subd. 4. Bankruptcy. "Bankruptcy" means a situation in which a Medicare Advantage organization that is not an issuer has filed, or has had filed against it, a petition for declaration of bankruptcy and has ceased doing business in the state.

Subd. 5. Benefit period, Medicare benefit period. "Benefit period" or "Medicare benefit period" shall not be defined more restrictively than as defined in the Medicare program.

Subd. 6. Certificate. "Certificate" means a certificate delivered or issued for delivery in this state or offered to a resident of this state under a group Medicare supplement policy or certificate.

Subd. 7. Certificate form. "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

Subd. 8. Convalescent nursing home, extended care facility, skilled nursing facility. "Convalescent nursing home," "extended care facility," or "skilled nursing facility" shall not be defined more restrictively than as defined in the Medicare program.

Subd. 9. Employee welfare benefit plan. "Employee welfare benefit plan" means a plan, fund, or program of employee benefits as defined in United States Code, title 29, section 1002 (Employee Retirement Income Security Act).

Subd. 10. Health care expenses. "Health care expenses" means, for purposes of section 62A.36, expenses of health maintenance organizations associated with the delivery of health care services which are analogous to incurred losses of insurers. The expenses shall not include:

(1) home office and overhead costs;

(2) advertising costs;

(3) commissions and other acquisition costs;

(4) taxes;

(5) capital costs;

(6) administrative costs; and

(7) claims processing costs.

Subd. 11. Hospital. "Hospital" may be defined in relation to its status, facilities, and available services or to reflect its accreditation by the Joint Commission on Accreditation of Hospitals, but not more restrictively than as defined in the Medicare program.

Subd. 12. Insolvency. "Insolvency" means a situation in which an issuer, licensed to transact the business of insurance in this state, including the right to transact business as any type of issuer, has had a final order of liquidation entered against it with a finding of insolvency by a court of competent jurisdiction in the issuer's state of domicile.

Subd. 13. Issuer. "Issuer" includes insurance companies, fraternal benefit societies, health service plan corporations, health maintenance organizations, and any other entity delivering or issuing for delivery Medicare supplement policies or certificates in this state or offering these policies or certificates to residents of this state.

Subd. 14. Medicare. "Medicare" shall be defined in the policy and certificate. Medicare may be defined as the Health Insurance for the Aged Act, title XVIII of the Social Security Amendments of 1965, as amended, or title I, part I, of Public Law 89-97, as enacted by the 89th Congress of the United States of America and popularly known as the Health Insurance for the Aged Act, as amended.

Subd. 15. Medicare Advantage plan. "Medicare Advantage plan" means a plan of coverage for health benefits under Medicare Part C as defined in section 1859 of the federal Social Security Act, United States Code, title 42, section 1395w-28, and includes:

(1) coordinated care plans which provide health care services, including, but not limited to, health maintenance organization plans, with or without a point-of-service option, plans offered by provider-sponsored organizations, and preferred provider organization plans;

(2) medical savings account plans coupled with a contribution into a Medicare Advantage medical savings account; and

(3) Medicare Advantage private fee-for-service plans.

Subd. 16. Medicare eligible expenses. "Medicare eligible expenses" means health care expenses covered by Medicare Part A or B, to the extent recognized as reasonable and medically necessary by Medicare.

Subd. 17. Medicare-related coverage. "Medicare-related coverage" means a policy, contract, or certificate issued as a supplement to Medicare, regulated under sections 62A.3099 to 62A.44, including Medicare select coverage; policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations; or policies, contracts, or certificates governed by section 1833 (known as "HCPP" contracts) or 1876 (known as "Cost" contracts) of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended; or Section 4001 of the Balanced Budget Act of 1997 (BBA)(Public Law 105-33), Sections 1851 to 1859 of the Social Security Act establishing Part C of the Medicare program, known as the "Medicare Advantage program."

Subd. 18. Medicare supplement policy or certificate. "Medicare supplement policy or certificate" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than those policies or certificates covered by section 1876 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., or an issued policy under a demonstration project specified under amendments to the federal Social Security Act, which is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare or as a supplement to Medicare Advantage plans established under Medicare Part C. "Medicare supplement policy" does not include Medicare Advantage plans established under Medicare Part C, outpatient prescription drug plans established under Medicare Part D, any health care prepayment plan that provides benefits under an agreement under section 1833(a)(1)(A) of the Social Security Act, or any policy issued to an employer or employers or to the trustee of a fund established by an employer where only employees or retirees, and dependents of employees or retirees, are eligible for coverage, or any policy issued to a labor union or similar employee organization.

Subd. 19. Outpatient prescription drug. "Outpatient prescription drug" means a prescription drug prescribed or administered under circumstances that qualify for coverage under Medicare Part D and not under Medicare Part A or Part B.

Subd. 20. Physician. "Physician" shall not be defined more restrictively than as defined in the Medicare program or section 62A.04, subdivision 1, or 62A.15, subdivision 3a.

Subd. 21. Policy form. "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

Subd. 22. Secretary. "Secretary" means the Secretary of the United States Department of Health and Human Services.

Subd. 23. Sickness. "Sickness" shall not be defined more restrictively than the following:

"Sickness means illness or disease of an insured person which first manifests itself after the effective date of insurance and while the insurance is in force."

The definition may be further modified to exclude sicknesses or diseases for which benefits are provided under a workers' compensation, occupational disease, employer's liability, or similar law.

History: 1981 c 318 s 1; 1983 c 263 s 10; 1986 c 397 s 2; 1987 c 337 s 55; 1989 c 258 s 3,4; 1990 c 403 s 3; 1990 c 415 s 3; 1991 c 43 s 1; 1991 c 129 s 1; 1992 c 549 art 3 s 11; 1992 c 554 art 1 s 1-3; 1993 c 1 s 1; 1993 c 330 s 1-3,12; 1994 c 465 art 1 s 2; 1994 c 625 art 10 s 6; 1995 c 258 s 29,30; 1996 c 446 art 1 s 27-31; 1997 c 71 art 2 s 4; 1999 c 90 s 1-3; 2001 c 215 s 13-15; 2002 c 277 s 32; 2002 c 330 s 11; 1Sp2003 c 14 art 7 s 2-4; 2005 c 17 art 1 s 1-9,14; 2005 c 132 s 10; 2009 c 178 art 1 s 23; 2010 c 384 s 18,19



Section 62A.31 — MEDICARE SUPPLEMENT BENEFITS; MINIMUM STANDARDS.

Subdivision 1. Policy requirements. No individual or group policy, certificate, subscriber contract issued by a health service plan corporation regulated under chapter 62C, or other evidence of accident and health insurance the effect or purpose of which is to supplement Medicare coverage, including to supplement coverage under Medicare Advantage plans established under Medicare Part C, issued or delivered in this state or offered to a resident of this state shall be sold or issued to an individual covered by Medicare unless the requirements in subdivisions 1a to 1u are met.

Subd. 1a. Minimum coverage. The policy must provide a minimum of the coverage set out in subdivision 2 and for an extended basic plan, the additional requirements of section 62E.07.

Subd. 1b. Preexisting condition coverage. The policy must cover preexisting conditions during the first six months of coverage if the insured was not diagnosed or treated for the particular condition during the 90 days immediately preceding the effective date of coverage.

Subd. 1c. Limitation on cancellation or nonrenewal. The policy must contain a provision that the plan will not be canceled or nonrenewed on the grounds of the deterioration of health of the insured.

Subd. 1d. Mandatory offer. Before the policy is sold or issued, an offer of both categories of Medicare supplement insurance must be made to the individual, together with an explanation of both coverages.

Subd. 1e. Delivery of outline of coverage. An outline of coverage as provided in section 62A.39 must be delivered at the time of application and prior to payment of any premium and, except for direct response policies, an acknowledgment of receipt of this outline must be obtained from the applicant.

Subd. 1f. Suspension based on entitlement to medical assistance. (a) The policy or certificate must provide that benefits and premiums under the policy or certificate shall be suspended for any period that may be provided by federal regulation at the request of the policyholder or certificate holder for the period, not to exceed 24 months, in which the policyholder or certificate holder has applied for and is determined to be entitled to medical assistance under title XIX of the Social Security Act, but only if the policyholder or certificate holder notifies the issuer of the policy or certificate within 90 days after the date the individual becomes entitled to this assistance.

(b) If suspension occurs and if the policyholder or certificate holder loses entitlement to this medical assistance, the policy or certificate shall be automatically reinstated, effective as of the date of termination of this entitlement, if the policyholder or certificate holder provides notice of loss of the entitlement within 90 days after the date of the loss and pays the premium attributable to the period, effective as of the date of termination of entitlement.

(c) The policy must provide that upon reinstatement (1) there is no additional waiting period with respect to treatment of preexisting conditions, (2) coverage is provided which is substantially equivalent to coverage in effect before the date of the suspension. If the suspended policy provided coverage for outpatient prescription drugs, reinstitution of the policy for Medicare Part D enrollees must be without coverage for outpatient prescription drugs and must otherwise provide coverage substantially equivalent to the coverage in effect before the date of suspension, and (3) premiums are classified on terms that are at least as favorable to the policyholder or certificate holder as the premium classification terms that would have applied to the policyholder or certificate holder had coverage not been suspended.

Subd. 1g. Notification of counseling services. The written statement required by an application for Medicare supplement insurance pursuant to section 62A.43, subdivision 1, shall be made on a form, approved by the commissioner, that states that counseling services may be available in the state to provide advice concerning the purchase of Medicare supplement policies and enrollment under the Medicaid program.

Subd. 1h. Limitations on denials, conditions, and pricing of coverage. No health carrier issuing Medicare-related coverage in this state may impose preexisting condition limitations or otherwise deny or condition the issuance or effectiveness of any such coverage available for sale in this state, nor may it discriminate in the pricing of such coverage, because of the health status, claims experience, receipt of health care, medical condition, or age of an applicant where an application for such coverage is submitted prior to or during the six-month period beginning with the first day of the month in which an individual first enrolled for benefits under Medicare Part B. This subdivision applies to each Medicare-related coverage offered by a health carrier regardless of whether the individual has attained the age of 65 years. If an individual who is enrolled in Medicare Part B due to disability status is involuntarily disenrolled due to loss of disability status, the individual is eligible for another six-month enrollment period provided under this subdivision beginning the first day of the month in which the individual later becomes eligible for and enrolls again in Medicare Part B. An individual who is or was previously enrolled in Medicare Part B due to disability status is eligible for another six-month enrollment period under this subdivision beginning the first day of the month in which the individual has attained the age of 65 years and either maintains enrollment in, or enrolls again in, Medicare Part B. If an individual enrolled in Medicare Part B voluntarily disenrolls from Medicare Part B because the individual becomes enrolled under an employee welfare benefit plan, the individual is eligible for another six-month enrollment period, as provided in this subdivision, beginning the first day of the month in which the individual later becomes eligible for and enrolls again in Medicare Part B.

Subd. 1i. Replacement coverage. If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate, the issuer of the replacing policy or certificate shall waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new Medicare supplement policy or certificate for benefits to the extent the time was spent under the original policy or certificate. For purposes of this subdivision, "Medicare supplement policy or certificate" means all coverage described in section 62A.011, subdivision 3, clause (10).

Subd. 1j. Filing and approval. The policy must have been filed with and approved by the department as meeting all the requirements of sections 62A.3099 to 62A.44.

Subd. 1k. Guaranteed renewability. The policy must guarantee renewability.

(a) Only the standards for renewability provided in this subdivision may be used in Medicare supplement insurance policy forms.

(b) No issuer of Medicare supplement insurance policies may cancel or nonrenew a Medicare supplement policy or certificate for any reason other than nonpayment of premium or material misrepresentation.

(c) If a group Medicare supplement insurance policy is terminated by the group policyholder and is not replaced as provided in this clause, the issuer shall offer certificate holders an individual Medicare supplement policy which, at the option of the certificate holder, provides for continuation of the benefits contained in the group policy; or provides for such benefits and benefit packages as otherwise meet the requirements of this clause.

(d) If an individual is a certificate holder in a group Medicare supplement insurance policy and the individual terminates membership in the group, the issuer of the policy shall offer the certificate holder the conversion opportunities described in this clause; or offer the certificate holder continuation of coverage under the group policy.

(e) If a Medicare supplement policy eliminates an outpatient prescription drug benefit as a result of requirements imposed by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, the policy as modified for that purpose is deemed to satisfy the guaranteed renewal requirements of this subdivision.

Subd. 1l. Treatment of sickness and accident losses. A Medicare supplement policy or certificate shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

Subd. 1m. Medicare cost sharing coverage changes. A Medicare supplement policy or certificate shall provide that benefits designed to cover cost sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible amount and co-payment percentage factors. Premiums may be modified to correspond with the changes.

As soon as practicable, but no later than 30 days prior to the annual effective date of any Medicare benefit changes, an issuer shall notify its policyholders and certificate holders of modifications it has made to Medicare supplement insurance policies or certificates in a format acceptable to the commissioner. Such notice shall:

(1) include a description of revisions to the Medicare program and a description of each modification made to the coverage provided under the Medicare supplement policy or certificate; and

(2) inform each policyholder or certificate holder as to when any premium adjustment is to be made, due to changes in Medicare.

The notice of benefit modifications and any premium adjustments must be in outline form and in clear and simple terms so as to facilitate comprehension.

The notices must not contain or be accompanied by any solicitation.

Subd. 1n. Termination of coverage. (a) Termination by an issuer of a Medicare supplement policy or certificate shall be without prejudice to any continuous loss that began while the policy or certificate was in force, but the extension of benefits beyond the period during which the policy or certificate was in force may be conditioned on the continuous total disability of the insured, limited to the duration of the policy or certificate benefit period, if any, or payment of the maximum benefits. The extension of benefits does not apply when the termination is based on fraud, misrepresentation, or nonpayment of premium. Receipt of Medicare Part D benefits is not considered in determining a continuous loss.

(b) An issuer may discontinue the availability of a policy form or certificate form if the issuer provides to the commissioner in writing its decision at least 30 days before discontinuing the availability of the form of the policy or certificate. An issuer that discontinues the availability of a policy form or certificate form shall not file for approval a new policy form or certificate form of the same type for the same Medicare supplement benefit plan as the discontinued form for five years after the issuer provides notice to the commissioner of the discontinuance. This period of ineligibility to file a form for approval may be reduced if the commissioner determines that a shorter period is appropriate. The sale or other transfer of Medicare supplement business to another issuer shall be considered a discontinuance for the purposes of this section and section 62A.3099. A change in the rating structure or methodology shall be considered a discontinuance under this section and section 62A.3099 unless the issuer complies with the following requirements:

(1) the issuer provides an actuarial memorandum, in a form and manner prescribed by the commissioner, describing the manner in which the revised rating methodology and resulting rates differ from the existing rating methodology and resulting rates; and

(2) the issuer does not subsequently put into effect a change of rates or rating factors that would cause the percentage differential between the discontinued and subsequent rates as described in the actuarial memorandum to change. The commissioner may approve a change to the differential that is in the public interest.

Subd. 1o. Refund or credit calculation. (a) Except as provided in paragraph (b), the Minnesota experience of all policy forms or certificate forms of the same type in a standard Medicare supplement benefit plan shall be combined for purposes of the refund or credit calculation prescribed in section 62A.36.

(b) Forms assumed under an assumption reinsurance agreement shall not be combined with the Minnesota experience of other forms for purposes of the refund or credit calculation.

Subd. 1p. Renewal or continuation provisions. Medicare supplement policies and certificates shall include a renewal or continuation provision. The language or specifications of the provision shall be consistent with the type of contract issued. The provision shall be appropriately captioned and shall appear on the first page of the policy or certificate, and shall include any reservation by the issuer of the right to change premiums. Except for riders or endorsements by which the issuer effectuates a request made in writing by the insured, exercises a specifically reserved right under a Medicare supplement policy or certificate, or is required to reduce or eliminate benefits to avoid duplication of Medicare benefits, all riders or endorsements added to a Medicare supplement policy or certificate after the date of issue or at reinstatement or renewal that reduce or eliminate benefits or coverage in the policy or certificate shall require a signed acceptance by the insured. After the date of policy or certificate issue, a rider or endorsement that increases benefits or coverage with a concomitant increase in premium during the policy or certificate term shall be agreed to in writing and signed by the insured, unless the benefits are required by the minimum standards for Medicare supplement policies or if the increased benefits or coverage is required by law. Where a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge shall be set forth in the policy, declaration page, or certificate. If a Medicare supplement policy or certificate contains limitations with respect to preexisting conditions, the limitations shall appear as a separate paragraph of the policy or certificate and be labeled as "preexisting condition limitations."

Issuers of accident and sickness policies or certificates that provide hospital or medical expense coverage on an expense incurred or indemnity basis to persons eligible for Medicare shall provide to those applicants a "Guide to Health Insurance for People with Medicare" in the form developed by the Centers for Medicare and Medicaid Services and in a type size no smaller than 12-point type. Delivery of the guide must be made whether or not such policies or certificates are advertised, solicited, or issued as Medicare supplement policies or certificates as defined in this section and section 62A.3099. Except in the case of direct response issuers, delivery of the guide must be made to the applicant at the time of application, and acknowledgment of receipt of the guide must be obtained by the issuer. Direct response issuers shall deliver the guide to the applicant upon request, but no later than the time at which the policy is delivered.

Subd. 1q. Marketing procedures. (1) An issuer, directly or through its producers, shall:

(i) establish marketing procedures to assure that a comparison of policies by its agents or other producers will be fair and accurate;

(ii) establish marketing procedures to ensure that excessive insurance is not sold or issued;

(iii) establish marketing procedures that set forth a mechanism or formula for determining whether a replacement policy or certificate contains benefits clearly and substantially greater than the benefits under the replaced policy or certificate;

(iv) display prominently by type or other appropriate means, on the first page of the policy or certificate, the following:

"Notice to buyer: This policy or certificate may not cover all of your medical expenses";

(v) inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for Medicare supplement insurance already has accident and sickness insurance and the types and amounts of the insurance;

(vi) establish auditable procedures for verifying compliance with this subdivision;

(2) in addition to the practices prohibited in chapter 72A, the following acts and practices are prohibited:

(i) knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or issuers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer;

(ii) employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance;

(iii) making use directly or indirectly of any method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company;

(3) the terms "Medicare supplement," "medigap," and words of similar import shall not be used unless the policy or certificate is issued in compliance with this subdivision.

Subd. 1r. Community rate. Each health maintenance organization, health service plan corporation, insurer, or fraternal benefit society that sells Medicare-related coverage shall establish a separate community rate for that coverage. Beginning January 1, 1993, no Medicare-related coverage may be offered, issued, sold, or renewed to a Minnesota resident, except at the community rate required by this subdivision. The same community rate must apply to newly issued coverage and to renewal coverage.

For coverage that supplements Medicare and for the Part A rate calculation for plans governed by section 1833 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., the community rate may take into account only the following factors:

(1) actuarially valid differences in benefit designs or provider networks;

(2) geographic variations in rates if preapproved by the commissioner of commerce; and

(3) premium reductions in recognition of healthy lifestyle behaviors, including but not limited to, refraining from the use of tobacco. Premium reductions must be actuarially valid and must relate only to those healthy lifestyle behaviors that have a proven positive impact on health. Factors used by the health carrier making this premium reduction must be filed with and approved by the commissioner of commerce.

For insureds not residing in Anoka, Carver, Chisago, Dakota, Hennepin, Ramsey, Scott, or Washington County, a health plan may, at the option of the health carrier, phase in compliance under the following timetable:

(i) a premium adjustment as of March 1, 1993, that consists of one-half of the difference between the community rate that would be applicable to the person as of March 1, 1993, and the premium rate that would be applicable to the person as of March 1, 1993, under the rate schedule permitted on December 31, 1992. A health plan may, at the option of the health carrier, implement the entire premium difference described in this clause for any person as of March 1, 1993, if the premium difference would be 15 percent or less of the premium rate that would be applicable to the person as of March 1, 1993, under the rate schedule permitted on December 31, 1992, if the health plan does so uniformly regardless of whether the premium difference causes premiums to rise or to fall. The premium difference described in this clause is in addition to any premium adjustment attributable to medical cost inflation or any other lawful factor and is intended to describe only the premium difference attributable to the transition to the community rate; and

(ii) with respect to any person whose premium adjustment was constrained under clause (i), a premium adjustment as of January 1, 1994, that consists of the remaining one-half of the premium difference attributable to the transition to the community rate, as described in clause (i).

A health plan that initially follows the phase-in timetable may at any subsequent time comply on a more rapid timetable. A health plan that is in full compliance as of January 1, 1993, may not use the phase-in timetable and must remain in full compliance. Health plans that follow the phase-in timetable must charge the same premium rate for newly issued coverage that they charge for renewal coverage. A health plan whose premiums are constrained by clause (i) may take the constraint into account in establishing its community rate.

From January 1, 1993 to February 28, 1993, a health plan may, at the health carrier's option, charge the community rate under this paragraph or may instead charge premiums permitted as of December 31, 1992.

Subd. 1s. Prescription drug coverage. (a) Subject to subdivisions 1k, 1m, 1n, and 1p, a Medicare supplement policy with benefits for outpatient prescription drugs, in existence prior to January 1, 2006, must be renewed, at the option of the policyholder, for current policyholders who do not enroll in Medicare Part D.

(b) A Medicare supplement policy with benefits for outpatient prescription drugs must not be issued after December 31, 2005.

(c) After December 31, 2005, a Medicare supplement policy with benefits for outpatient prescription drugs must not be renewed after the policyholder enrolls in Medicare Part D unless:

(1) the policy is modified to eliminate outpatient prescription drug coverage for expenses of outpatient prescription drugs incurred on or after the effective date of the individual's coverage under Medicare Part D; and

(2) premiums are adjusted to reflect the elimination of outpatient prescription drug coverage at the time of Medicare Part D enrollment, accounting for any claims paid, if applicable.

(d) An issuer of a Medicare supplement policy or certificate must comply with the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003, as amended, including any federal regulations, as amended, adopted under that act. This paragraph does not require compliance with any provision of that act until the date upon which that act requires compliance with that provision. The commissioner has authority to enforce this paragraph.

Subd. 1t. Notice of lack of drug coverage. Each policy or contract issued without prescription drug coverage by any insurer, health service plan corporation, health maintenance organization, or fraternal benefit society must contain, displayed prominently by type or other appropriate means, on the first page of the contract, the following:

"Notice to buyer: This contract does not cover prescription drugs. Prescription drugs can be a very high percentage of your medical expenses. Coverage for prescription drugs may be available to you by retaining existing coverage you may have or by enrolling in Medicare Part D. Please ask for further details."

Subd. 1u. Guaranteed issue for eligible persons. (a)(1) Eligible persons are those individuals described in paragraph (b) who seek to enroll under the policy during the period specified in paragraph (c) and who submit evidence of the date of termination or disenrollment described in paragraph (b), or of the date of Medicare Part D enrollment, with the application for a Medicare supplement policy.

(2) With respect to eligible persons, an issuer shall not: deny or condition the issuance or effectiveness of a Medicare supplement policy described in paragraph (c) that is offered and is available for issuance to new enrollees by the issuer; discriminate in the pricing of such a Medicare supplement policy because of health status, claims experience, receipt of health care, medical condition, or age; or impose an exclusion of benefits based upon a preexisting condition under such a Medicare supplement policy.

(b) An eligible person is an individual described in any of the following:

(1) the individual is enrolled under an employee welfare benefit plan that provides health benefits that supplement the benefits under Medicare; and the plan terminates, or the plan ceases to provide all such supplemental health benefits to the individual;

(2) the individual is enrolled with a Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C, and any of the following circumstances apply, or the individual is 65 years of age or older and is enrolled with a Program of All-Inclusive Care for the Elderly (PACE) provider under section 1894 of the federal Social Security Act, and there are circumstances similar to those described in this clause that would permit discontinuance of the individual's enrollment with the provider if the individual were enrolled in a Medicare Advantage plan:

(i) the organization's or plan's certification under Medicare Part C has been terminated or the organization has terminated or otherwise discontinued providing the plan in the area in which the individual resides;

(ii) the individual is no longer eligible to elect the plan because of a change in the individual's place of residence or other change in circumstances specified by the secretary, but not including termination of the individual's enrollment on the basis described in section 1851(g)(3)(B) of the federal Social Security Act, United States Code, title 42, section 1395w-21(g)(3)(b) (where the individual has not paid premiums on a timely basis or has engaged in disruptive behavior as specified in standards under section 1856 of the federal Social Security Act, United States Code, title 42, section 1395w-26), or the plan is terminated for all individuals within a residence area;

(iii) the individual demonstrates, in accordance with guidelines established by the Secretary, that:

(A) the organization offering the plan substantially violated a material provision of the organization's contract in relation to the individual, including the failure to provide an enrollee on a timely basis medically necessary care for which benefits are available under the plan or the failure to provide such covered care in accordance with applicable quality standards; or

(B) the organization, or agent or other entity acting on the organization's behalf, materially misrepresented the plan's provisions in marketing the plan to the individual; or

(iv) the individual meets such other exceptional conditions as the secretary may provide;

(3)(i) the individual is enrolled with:

(A) an eligible organization under a contract under section 1876 of the federal Social Security Act, United States Code, title 42, section 1395mm (Medicare cost);

(B) a similar organization operating under demonstration project authority, effective for periods before April 1, 1999;

(C) an organization under an agreement under section 1833(a)(1)(A) of the federal Social Security Act, United States Code, title 42, section 1395l(a)(1)(A) (health care prepayment plan); or

(D) an organization under a Medicare Select policy under section 62A.318 or the similar law of another state; and

(ii) the enrollment ceases under the same circumstances that would permit discontinuance of an individual's election of coverage under clause (2);

(4) the individual is enrolled under a Medicare supplement policy, and the enrollment ceases because:

(i)(A) of the insolvency of the issuer or bankruptcy of the nonissuer organization; or

(B) of other involuntary termination of coverage or enrollment under the policy;

(ii) the issuer of the policy substantially violated a material provision of the policy; or

(iii) the issuer, or an agent or other entity acting on the issuer's behalf, materially misrepresented the policy's provisions in marketing the policy to the individual;

(5)(i) the individual was enrolled under a Medicare supplement policy and terminates that enrollment and subsequently enrolls, for the first time, with any Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C; any eligible organization under a contract under section 1876 of the federal Social Security Act, United States Code, title 42, section 1395mm (Medicare cost); any similar organization operating under demonstration project authority; any PACE provider under section 1894 of the federal Social Security Act, or a Medicare Select policy under section 62A.318 or the similar law of another state; and

(ii) the subsequent enrollment under item (i) is terminated by the enrollee during any period within the first 12 months of the subsequent enrollment during which the enrollee is permitted to terminate the subsequent enrollment under section 1851(e) of the federal Social Security Act;

(6) the individual, upon first enrolling for benefits under Medicare Part B, enrolls in a Medicare Advantage plan under Medicare Part C, or with a PACE provider under section 1894 of the federal Social Security Act, and disenrolls from the plan by not later than 12 months after the effective date of enrollment; or

(7) the individual enrolls in a Medicare Part D plan during the initial Part D enrollment period, as defined under United States Code, title 42, section 1395ss(v)(6)(D), and, at the time of enrollment in Part D, was enrolled under a Medicare supplement policy that covers outpatient prescription drugs and the individual terminates enrollment in the Medicare supplement policy and submits evidence of enrollment in Medicare Part D along with the application for a policy described in paragraph (e), clause (4).

(c)(1) In the case of an individual described in paragraph (b), clause (1), the guaranteed issue period begins on the later of: (i) the date the individual receives a notice of termination or cessation of all supplemental health benefits or, if a notice is not received, notice that a claim has been denied because of a termination or cessation; or (ii) the date that the applicable coverage terminates or ceases; and ends 63 days after the later of those two dates.

(2) In the case of an individual described in paragraph (b), clause (2), (3), (5), or (6), whose enrollment is terminated involuntarily, the guaranteed issue period begins on the date that the individual receives a notice of termination and ends 63 days after the date the applicable coverage is terminated.

(3) In the case of an individual described in paragraph (b), clause (4), item (i), the guaranteed issue period begins on the earlier of: (i) the date that the individual receives a notice of termination, a notice of the issuer's bankruptcy or insolvency, or other such similar notice if any; and (ii) the date that the applicable coverage is terminated, and ends on the date that is 63 days after the date the coverage is terminated.

(4) In the case of an individual described in paragraph (b), clause (2), (4), (5), or (6), who disenrolls voluntarily, the guaranteed issue period begins on the date that is 60 days before the effective date of the disenrollment and ends on the date that is 63 days after the effective date.

(5) In the case of an individual described in paragraph (b), clause (7), the guaranteed issue period begins on the date the individual receives notice pursuant to section 1882(v)(2)(B) of the Social Security Act from the Medicare supplement issuer during the 60-day period immediately preceding the initial Part D enrollment period and ends on the date that is 63 days after the effective date of the individual's coverage under Medicare Part D.

(6) In the case of an individual described in paragraph (b) but not described in this paragraph, the guaranteed issue period begins on the effective date of disenrollment and ends on the date that is 63 days after the effective date.

(d)(1) In the case of an individual described in paragraph (b), clause (5), or deemed to be so described, pursuant to this paragraph, whose enrollment with an organization or provider described in paragraph (b), clause (5), item (i), is involuntarily terminated within the first 12 months of enrollment, and who, without an intervening enrollment, enrolls with another such organization or provider, the subsequent enrollment is deemed to be an initial enrollment described in paragraph (b), clause (5).

(2) In the case of an individual described in paragraph (b), clause (6), or deemed to be so described, pursuant to this paragraph, whose enrollment with a plan or in a program described in paragraph (b), clause (6), is involuntarily terminated within the first 12 months of enrollment, and who, without an intervening enrollment, enrolls in another such plan or program, the subsequent enrollment is deemed to be an initial enrollment described in paragraph (b), clause (6).

(3) For purposes of paragraph (b), clauses (5) and (6), no enrollment of an individual with an organization or provider described in paragraph (b), clause (5), item (i), or with a plan or in a program described in paragraph (b), clause (6), may be deemed to be an initial enrollment under this paragraph after the two-year period beginning on the date on which the individual first enrolled with the organization, provider, plan, or program.

(e) The Medicare supplement policy to which eligible persons are entitled under:

(1) paragraph (b), clauses (1) to (4), is any Medicare supplement policy that has a benefit package consisting of the basic Medicare supplement plan described in section 62A.316, paragraph (a), plus any combination of the three optional riders described in section 62A.316, paragraph (b), clauses (1) to (3), offered by any issuer;

(2) paragraph (b), clause (5), is the same Medicare supplement policy in which the individual was most recently previously enrolled, if available from the same issuer, or, if not so available, any policy described in clause (1) offered by any issuer, except that after December 31, 2005, if the individual was most recently enrolled in a Medicare supplement policy with an outpatient prescription drug benefit, a Medicare supplement policy to which the individual is entitled under paragraph (b), clause (5), is:

(i) the policy available from the same issuer but modified to remove outpatient prescription drug coverage; or

(ii) at the election of the policyholder, a policy described in clause (4), except that the policy may be one that is offered and available for issuance to new enrollees that is offered by any issuer;

(3) paragraph (b), clause (6), is any Medicare supplement policy offered by any issuer;

(4) paragraph (b), clause (7), is a Medicare supplement policy that has a benefit package classified as a basic plan under section 62A.316 if the enrollee's existing Medicare supplement policy is a basic plan or, if the enrollee's existing Medicare supplement policy is an extended basic plan under section 62A.315, a basic or extended basic plan at the option of the enrollee, provided that the policy is offered and is available for issuance to new enrollees by the same issuer that issued the individual's Medicare supplement policy with outpatient prescription drug coverage. The issuer must permit the enrollee to retain all optional benefits contained in the enrollee's existing coverage, other than outpatient prescription drugs, subject to the provision that the coverage be offered and available for issuance to new enrollees by the same issuer.

(f)(1) At the time of an event described in paragraph (b), because of which an individual loses coverage or benefits due to the termination of a contract or agreement, policy, or plan, the organization that terminates the contract or agreement, the issuer terminating the policy, or the administrator of the plan being terminated, respectively, shall notify the individual of the individual's rights under this subdivision, and of the obligations of issuers of Medicare supplement policies under paragraph (a). The notice must be communicated contemporaneously with the notification of termination.

(2) At the time of an event described in paragraph (b), because of which an individual ceases enrollment under a contract or agreement, policy, or plan, the organization that offers the contract or agreement, regardless of the basis for the cessation of enrollment, the issuer offering the policy, or the administrator of the plan, respectively, shall notify the individual of the individual's rights under this subdivision, and of the obligations of issuers of Medicare supplement policies under paragraph (a). The notice must be communicated within ten working days of the issuer receiving notification of disenrollment.

(g) Reference in this subdivision to a situation in which, or to a basis upon which, an individual's coverage has been terminated does not provide authority under the laws of this state for the termination in that situation or upon that basis.

(h) An individual's rights under this subdivision are in addition to, and do not modify or limit, the individual's rights under subdivision 1h.

Subd. 2. General coverage. For a policy to meet the requirements of this section and section 62A.3099 it must contain (1) a designation specifying whether the policy is an extended basic Medicare supplement plan or a basic Medicare supplement plan, (2) a caption stating that the commissioner has established two categories of Medicare supplement insurance and minimum standards for each, with the extended basic Medicare supplement being the most comprehensive and the basic Medicare supplement being the least comprehensive, and (3) the policy must provide the coverage prescribed in sections 62A.315 and 62A.316.

Subd. 3. [Renumbered 62A.3099]

Subd. 4. Prohibited policy provisions. (a) A Medicare supplement policy or certificate in force in the state shall not contain benefits that duplicate benefits provided by Medicare or contain exclusions on coverage that are more restrictive than those of Medicare. Duplication of benefits is permitted to the extent permitted under subdivision 1s, paragraph (a), for benefits provided by Medicare Part D.

(b) No Medicare supplement policy or certificate may use waivers to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions, except as permitted under subdivision 1b.

Subd. 5. Advertising. An issuer shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through printed or electronic medium to the commissioner for review or approval to the extent it may be required.

Subd. 6. Application to certain policies. The requirements of sections 62A.3099 to 62A.44 shall not apply to disability income protection insurance policies, long-term care policies issued pursuant to sections 62A.46 to 62A.56 or chapter 62S, or group policies of accident and health insurance which do not purport to supplement Medicare issued to any of the following groups:

(a) A policy issued to an employer or employers or to the trustee of a fund established by an employer where only employees or retirees, and dependents of employees or retirees, are eligible for coverage.

(b) A policy issued to a labor union or similar employee organization.

(c) A policy issued to an association, a trust or the trustee of a fund established, created or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 100 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have a constitution and bylaws which provide that (1) the association or associations hold regular meetings not less frequently than annually to further purposes of the members, (2) except for credit unions, the association or associations collect dues or solicit contributions from members, (3) the members have voting privileges and representation on the governing board and committees, and (4) the members are not, within the first 30 days of membership, directly solicited, offered, or sold a long-term care policy or Medicare supplement policy if the policy is available as an association benefit. This clause does not prohibit direct solicitations, offers, or sales made exclusively by mail.

An association may apply to the commissioner for a waiver of the 30-day waiting period as to that association. The commissioner may grant the waiver upon a finding of all of the following: (1) that the association is in full compliance with this section; (2) that sanctions have not been imposed against the association as a result of significant disciplinary action by the Department of Commerce; and (3) that at least 90 percent of the association's income comes from dues, contributions, or sources other than income from the sale of insurance.

Subd. 7. Medicare prescription drug benefit. If Congress enacts legislation creating a prescription drug benefit in the Medicare program, nothing in this section or any other section shall prohibit an issuer of a Medicare supplement policy from offering this prescription drug benefit consistent with the applicable federal law or regulations.

Subd. 8. Prohibition against use of genetic information and requests for genetic information. This subdivision applies to all policies with policy years beginning on or after May 21, 2009.

(a) An issuer of a Medicare supplement policy or certificate:

(1) shall not deny or condition the issuance or effectiveness of the policy or certificate, including the imposition of any exclusion of benefits under the policy based on a preexisting condition, on the basis of the genetic information with respect to such individual; and

(2) shall not discriminate in the pricing of the policy or certificate, including the adjustment of premium rates, of an individual on the basis of the genetic information with respect to such individual.

(b) Nothing in paragraph (a) shall be construed to limit the ability of an issuer, to the extent otherwise permitted by law, from:

(1) denying or conditioning the issuance or effectiveness of the policy or certificate or increasing the premium for a group based on the manifestation of a disease or disorder of an insured or applicant; or

(2) increasing the premium for any policy issued to an individual based on the manifestation of a disease or disorder of an individual who is covered under the policy. In such case, the manifestation of a disease or disorder in one individual cannot also be used as genetic information about other group members and to further increase the premium for the group.

(c) An issuer of a Medicare supplement policy or certificate shall not request or require an individual or a family member of such individual to undergo a genetic test.

(d) Paragraph (c) shall not be construed to preclude an issuer of a Medicare supplement policy or certificate from obtaining and using the results of a genetic test in making a determination regarding payment, as defined for the purposes of applying the regulations promulgated under Part C of title XI and section 264 of the Health Insurance Portability and Accountability Act of 1996 as they may be revised from time to time, and consistent with paragraph (a).

(e) For purposes of carrying out paragraph (d), an issuer of a Medicare supplement policy or certificate may request only the minimum amount of information necessary to accomplish the intended purpose.

(f) Notwithstanding paragraph (c), an issuer of a Medicare supplement policy may request, but not require, that an individual or a family member of such individual undergo a genetic test if each of the following conditions are met:

(1) the request is made pursuant to research that complies with Code of Federal Regulations, title 45, part 46, or equivalent federal regulations, and any applicable state or local law or regulations for the protection of human subjects in research;

(2) the issuer clearly indicates to each individual, or in the case of a minor child, to the legal guardian of such child, to whom the request is made that:

(i) compliance with the request is voluntary; and

(ii) noncompliance will have no effect on enrollment status or premium or contribution amounts;

(3) no genetic information collected or acquired under this paragraph shall be used for underwriting, determination of eligibility to enroll or maintain enrollment status, premium rates, or the issuance, renewal, or replacement of a policy or certificate;

(4) the issuer notifies the secretary in writing that the issuer is conducting activities pursuant to the exception provided for under this paragraph, including a description of the activities conducted; and

(5) the issuer complies with such other conditions as the secretary may by regulation require for activities under this paragraph.

(g) An issuer of a Medicare supplement policy or certificate shall not request, require, or purchase genetic information for underwriting purposes.

(h) An issuer of a Medicare supplement policy or certificate shall not request, require, or purchase genetic information with respect to any individual prior to such individual's enrollment under the policy in connection with such enrollment.

(i) An issuer of a Medicare supplement policy or certificate that obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning any individual, such request, requirement, or purchase shall not be considered a violation of paragraph (h) if such request, requirement, or purchase is not in violation of paragraph (g).

(j) For purposes of this subdivision only:

(1) "family member" means, with respect to an individual, any other individual who is a first-degree, second-degree, third-degree, or fourth-degree relative of such individual;

(2) "genetic information" means, with respect to any individual, information about such individual's genetic tests, the genetic test of family members of such individual, and the manifestation of a disease or disorder in family members of such individual. Such terms include, with respect to any individual, any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by such individual or any family member of such individual. Any reference to genetic information concerning an individual or family member of an individual who is a pregnant woman, includes genetic information of any fetus carried by such pregnant woman, or with respect to an individual or family member utilizing reproductive technology, includes genetic information of any embryo legally held by an individual or family member. The term genetic information does not include information about the sex or age of any individual;

(3) "genetic services" means a genetic test or genetic counseling, including obtaining, interpreting, or assessing genetic information or genetic education;

(4) "genetic test" means an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detect genotypes, mutations, or chromosomal changes. The term genetic test does not mean an analysis of proteins or metabolites that does not detect genotypes, mutations, or chromosomal changes; or an analysis of proteins or metabolites that is directly related to a manifested disease, disorder, or pathological condition that could reasonably be detected by a health care professional with appropriate training and expertise in the field of medicine involved;

(5) "issuer of a Medicare supplement policy or certificate" includes a third-party administrator or other person acting for or on behalf of such issuer; and

(6) "underwriting purposes" means:

(i) rules for, or determination of, eligibility including enrollment and continued eligibility, for benefits under the policy;

(ii) the computation of premium or contribution amounts under the policy;

(iii) the application of any preexisting condition exclusion under the policy; and

(iv) other activities related to the creation, renewal, or replacement of a contract of health insurance or health benefits.

History: 1981 c 318 s 1; 1983 c 263 s 10; 1986 c 397 s 2; 1987 c 337 s 55; 1989 c 258 s 3,4; 1990 c 403 s 3; 1990 c 415 s 3; 1991 c 43 s 1; 1991 c 129 s 1; 1992 c 549 art 3 s 11; 1992 c 554 art 1 s 1-3; 1993 c 1 s 1; 1993 c 330 s 1-3,12; 1994 c 465 art 1 s 2; 1994 c 625 art 10 s 6; 1995 c 258 s 29,30; 1996 c 446 art 1 s 27-31; 1997 c 71 art 2 s 4; 1999 c 90 s 1-3; 2001 c 215 s 13-15; 2002 c 277 s 32; 2002 c 330 s 11; 1Sp2003 c 14 art 7 s 2-4; 2005 c 17 art 1 s 1-9,14; 2005 c 132 s 10; 2009 c 178 art 1 s 24,25



Section 62A.315 — EXTENDED BASIC MEDICARE SUPPLEMENT PLAN; COVERAGE.

The extended basic Medicare supplement plan must have a level of coverage so that it will be certified as a qualified plan pursuant to section 62E.07, and will provide:

(1) coverage for all of the Medicare Part A inpatient hospital deductible and coinsurance amounts, and 100 percent of all Medicare Part A eligible expenses for hospitalization not covered by Medicare;

(2) coverage for the daily co-payment amount of Medicare Part A eligible expenses for the calendar year incurred for skilled nursing facility care;

(3) coverage for the coinsurance amount or in the case of hospital outpatient department services paid under a prospective payment system, the co-payment amount, of Medicare eligible expenses under Medicare Part B regardless of hospital confinement, and the Medicare Part B deductible amount;

(4) 80 percent of the usual and customary hospital and medical expenses and supplies described in section 62E.06, subdivision 1, not to exceed any charge limitation established by the Medicare program or state law, the usual and customary hospital and medical expenses and supplies, described in section 62E.06, subdivision 1, while in a foreign country; and prescription drug expenses, not covered by Medicare. An outpatient prescription drug benefit must not be included for sale or issuance in a Medicare supplement policy or certificate issued on or after January 1, 2006;

(5) coverage for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells as defined under federal regulations under Medicare Parts A and B, unless replaced in accordance with federal regulations;

(6) 100 percent of the cost of immunizations not otherwise covered under Part D of the Medicare program and routine screening procedures for cancer, including mammograms and pap smears;

(7) preventive medical care benefit: coverage for the following preventive health services not covered by Medicare:

(i) an annual clinical preventive medical history and physical examination that may include tests and services from clause (ii) and patient education to address preventive health care measures;

(ii) preventive screening tests or preventive services, the selection and frequency of which is determined to be medically appropriate by the attending physician.

Reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service as if Medicare were to cover the service as identified in American Medical Association current procedural terminology (AMA CPT) codes to a maximum of $120 annually under this benefit. This benefit shall not include payment for any procedure covered by Medicare;

(8) coverage of cost sharing for all Medicare Part A eligible hospice care and respite care expenses; and

(9) coverage for cost sharing for Medicare Part A or B home health care services and medical supplies.

History: 1989 c 258 s 5; 1990 c 403 s 4; 1992 c 554 art 1 s 4; 1993 c 330 s 4; 1996 c 446 art 1 s 32; 1Sp2003 c 14 art 2 s 2; art 7 s 5; 2005 c 17 art 1 s 10; 2005 c 132 s 11; 2009 c 178 art 1 s 26,70



Section 62A.316 — BASIC MEDICARE SUPPLEMENT PLAN; COVERAGE.

(a) The basic Medicare supplement plan must have a level of coverage that will provide:

(1) coverage for all of the Medicare Part A inpatient hospital coinsurance amounts, and 100 percent of all Medicare part A eligible expenses for hospitalization not covered by Medicare, after satisfying the Medicare Part A deductible;

(2) coverage for the daily co-payment amount of Medicare Part A eligible expenses for the calendar year incurred for skilled nursing facility care;

(3) coverage for the coinsurance amount, or in the case of outpatient department services paid under a prospective payment system, the co-payment amount, of Medicare eligible expenses under Medicare Part B regardless of hospital confinement, subject to the Medicare Part B deductible amount;

(4) 80 percent of the hospital and medical expenses and supplies incurred during travel outside the United States as a result of a medical emergency;

(5) coverage for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells as defined under federal regulations under Medicare Parts A and B, unless replaced in accordance with federal regulations;

(6) 100 percent of the cost of immunizations not otherwise covered under Part D of the Medicare program and routine screening procedures for cancer screening including mammograms and pap smears;

(7) 80 percent of coverage for all physician prescribed medically appropriate and necessary equipment and supplies used in the management and treatment of diabetes not otherwise covered under Part D of the Medicare program. Coverage must include persons with gestational, type I, or type II diabetes. Coverage under this clause is subject to section 62A.3093, subdivision 2;

(8) coverage of cost sharing for all Medicare Part A eligible hospice care and respite care expenses; and

(9) coverage for cost sharing for Medicare Part A or B home health care services and medical supplies subject to the Medicare Part B deductible amount.

(b) The following benefit riders must be offered with this plan:

(1) coverage for all of the Medicare Part A inpatient hospital deductible amount;

(2) 100 percent of the Medicare Part B excess charges coverage for all of the difference between the actual Medicare Part B charges as billed, not to exceed any charge limitation established by the Medicare program or state law, and the Medicare-approved Part B charge;

(3) coverage for all of the Medicare Part B annual deductible; and

(4) preventive medical care benefit coverage for the following preventative health services not covered by Medicare:

(i) an annual clinical preventive medical history and physical examination that may include tests and services from item (ii) and patient education to address preventive health care measures;

(ii) preventive screening tests or preventive services, the selection and frequency of which is determined to be medically appropriate by the attending physician.

Reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service, as if Medicare were to cover the service as identified in American Medical Association current procedural terminology (AMA CPT) codes, to a maximum of $120 annually under this benefit. This benefit shall not include payment for a procedure covered by Medicare.

History: 1989 c 258 s 6; 1990 c 403 s 5; 1990 c 612 s 5; 1991 c 129 s 2; 1992 c 554 art 1 s 5; 1993 c 330 s 5; 1997 c 225 art 2 s 4; 1998 c 293 s 1; 1Sp2003 c 14 art 7 s 6; 2005 c 17 art 1 s 11; 2005 c 132 s 12; 2006 c 255 s 13; 2009 c 178 art 1 s 27,70



Section 62A.3161 — MEDICARE SUPPLEMENT PLAN WITH 50 PERCENT COVERAGE.

The Medicare supplement plan with 50 percent coverage must have a level of coverage that will provide:

(1) 100 percent of Medicare Part A hospitalization coinsurance plus coverage for 365 days after Medicare benefits end;

(2) coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation is met as described in clause (8);

(3) coverage for 50 percent of the coinsurance amount for each day used from the 21st through the 100th day in a Medicare benefit period for posthospital skilled nursing care eligible under Medicare Part A until the out-of-pocket limitation is met as described in clause (8);

(4) coverage for 50 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation is met as described in clause (8);

(5) coverage for 50 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced according to federal regulations, until the out-of-pocket limitation is met as described in clause (8);

(6) except for coverage provided in this clause, coverage for 50 percent of the cost sharing otherwise applicable under Medicare Part B, after the policyholder pays the Medicare Part B deductible, until the out-of-pocket limitation is met as described in clause (8);

(7) coverage of 100 percent of the cost sharing for Medicare Part B preventive services and diagnostic procedures for cancer screening described in section 62A.30 after the policyholder pays the Medicare Part B deductible; and

(8) coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of $4,000 in 2006, indexed each year by the appropriate inflation adjustment by the secretary of the United States Department of Health and Human Services.

History: 2006 c 255 s 14



Section 62A.3162 — MEDICARE SUPPLEMENT PLAN WITH 75 PERCENT COVERAGE.

The basic Medicare supplement plan with 75 percent coverage must have a level of coverage that will provide:

(1) 100 percent of Medicare Part A hospitalization coinsurance plus coverage for 365 days after Medicare benefits end;

(2) coverage for 75 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation is met as described in clause (8);

(3) coverage for 75 percent of the coinsurance amount for each day used from the 21st through the 100th day in a Medicare benefit period for posthospital skilled nursing care eligible under Medicare Part A until the out-of-pocket limitation is met as described in clause (8);

(4) coverage for 75 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation is met as described in clause (8);

(5) coverage for 75 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced according to federal regulations until the out-of-pocket limitation is met as described in clause (8);

(6) except for coverage provided in this clause, coverage for 75 percent of the cost sharing otherwise applicable under Medicare Part B after the policyholder pays the Medicare Part B deductible until the out-of-pocket limitation is met as described in clause (8);

(7) coverage of 100 percent of the cost sharing for Medicare Part B preventive services and diagnostic procedures for cancer screening described in section 62A.30 after the policyholder pays the Medicare Part B deductible; and

(8) coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of $2,000 in 2006, indexed each year by the appropriate inflation adjustment by the Secretary of the United States Department of Health and Human Services.

History: 2006 c 255 s 15



Section 62A.3163 — MEDICARE SUPPLEMENT PLAN WITH 50 PERCENT PART A DEDUCTIBLE COVERAGE.

The Medicare supplement plan with 50 percent Medicare Part A deductible coverage must have a level of coverage that will provide:

(1) 100 percent of Medicare Part A hospitalization coinsurance plus coverage for 365 days after Medicare benefits end;

(2) coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period;

(3) coverage for the coinsurance amount for each day used from the 21st through the 100th day in a Medicare benefit period for posthospital skilled nursing care eligible under Medicare Part A;

(4) coverage for cost sharing for all Medicare Part A eligible hospice and respite care expenses;

(5) coverage under Medicare Part A or B for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations;

(6) coverage for 100 percent of the cost sharing otherwise applicable under Medicare Part B, after the policyholder pays the Medicare Part B deductible;

(7) coverage of 100 percent of the cost sharing for Medicare Part B preventive services and diagnostic procedures for cancer screening described in section 62A.30 after the policyholder pays the Medicare Part B deductible;

(8) coverage of 80 percent of the hospital and medical expenses and supplies incurred during travel outside of the United States as a result of a medical emergency; and

(9) coverage for 100 percent of the Medicare Part A or B home health care services and medical supplies after the policyholder pays the Medicare Part B deductible.

History: 2009 c 178 art 1 s 28,70



Section 62A.3164 — MEDICARE SUPPLEMENT PLAN WITH $20 AND $50 CO-PAYMENT MEDICARE PART B COVERAGE.

The Medicare supplement plan with $20 and $50 co-payment Medicare Part B coverage must have a level of coverage that will provide:

(1) 100 percent of Medicare Part A hospitalization coinsurance plus coverage for 365 days after Medicare benefits end;

(2) coverage for the Medicare Part A inpatient hospital deductible amount per benefit period;

(3) coverage for the coinsurance amount for each day used from the 21st through the 100th day in a Medicare benefit period for posthospital skilled nursing care eligible under Medicare Part A;

(4) coverage for the cost sharing for all Medicare Part A eligible hospice and respite care expenses;

(5) coverage for Medicare Part A or B of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced according to federal regulations;

(6) coverage for 100 percent of the cost sharing otherwise applicable under Medicare Part B except for the lesser of $20 or the Medicare Part B coinsurance or co-payment for each covered health care provider office visit and the lesser of $50 or the Medicare Part B coinsurance or co-payment for each covered emergency room visit; however, this co-payment shall be waived if the insured is admitted to any hospital and the emergency visit is subsequently covered as a Medicare Part A expense;

(7) coverage of 100 percent of the cost sharing for Medicare Part B preventive services and diagnostic procedures for cancer screening described in section 62A.30 after the policyholder pays the Medicare Part B deductible;

(8) coverage of 80 percent of the hospital and medical expenses and supplies incurred during travel outside of the United States as a result of a medical emergency; and

(9) coverage for Medicare Part A or B home health care services and medical supplies after the policyholder pays the Medicare Part B deductible.

History: 2009 c 178 art 1 s 29,70



Section 62A.3165 — MEDICARE SUPPLEMENT PLAN WITH HIGH DEDUCTIBLE COVERAGE.

The Medicare supplement plan will pay 100 percent coverage upon payment of the annual high deductible. The annual deductible shall consist of out-of-pocket expenses, other than premiums, for services covered. This plan must have a level of coverage that will provide:

(1) 100 percent of Medicare Part A hospitalization coinsurance plus coverage for 365 days after Medicare benefits end;

(2) coverage for 100 percent of the Medicare Part A inpatient hospital deductible amount per benefit period;

(3) coverage for 100 percent of the coinsurance amount for each day used from the 21st through the 100th day in a Medicare benefit period for posthospital skilled nursing care eligible under Medicare Part A;

(4) coverage for 100 percent of cost sharing for all Medicare Part A eligible expenses and respite care;

(5) coverage for 100 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced according to federal regulations;

(6) except for coverage provided in this clause, coverage for 100 percent of the cost sharing otherwise applicable under Medicare Part B;

(7) coverage of 100 percent of the cost sharing for Medicare Part B preventive services and diagnostic procedures for cancer screening described in section 62A.30 after the policyholder pays the Medicare Part B deductible;

(8) coverage of 100 percent of the hospital and medical expenses and supplies incurred during travel outside of the United States as a result of a medical emergency;

(9) coverage for 100 percent of Medicare Part A and B home health care services and medical supplies; and

(10) the basis for the deductible shall be $1,860 and shall be adjusted annually from 2010 by the secretary of the United States Department of Health and Human Services to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of $10.

History: 2009 c 178 art 1 s 30,70



Section 62A.317 — STANDARDS FOR CLAIMS PAYMENT.

(a) An issuer shall comply with section 1882(c)(3) of the federal Social Security Act, as enacted by section 4081(b)(2)(C) of the Omnibus Budget Reconciliation Act of 1987 (OBRA), Public Law 100-203, by:

(1) accepting a notice from a Medicare carrier on duly assigned claims submitted by Medicare participating physicians and suppliers as a claim for benefits in place of any other claim form otherwise required and making a payment determination on the basis of the information contained in that notice;

(2) notifying the Medicare participating physician or supplier and the beneficiary of the payment determination;

(3) paying the Medicare participating physician or supplier directly;

(4) furnishing, at the time of enrollment, each enrollee with a card listing the policy or certificate name, number, and a central mailing address to which notices from a Medicare carrier may be sent;

(5) paying user fees for claim notices that are transmitted electronically or otherwise; and

(6) providing to the secretary of health and human services, at least annually, a central mailing address to which all claims may be sent by Medicare carriers.

(b) Compliance with the requirements in paragraph (a) shall be certified on the Medicare supplement insurance experience reporting form.

History: 1992 c 554 art 1 s 6



Section 62A.318 — MEDICARE SELECT POLICIES AND CERTIFICATES.

Subdivision 1. Applicability and advertising limitation. (a) This section applies to Medicare select policies and certificates, as defined in this section, including those issued by health maintenance organizations.

(b) No policy or certificate may be advertised as a Medicare select policy or certificate unless it meets the requirements of this section.

Subd. 2. Definitions. For the purposes of this section:

(1) "complaint" means any dissatisfaction expressed by an individual concerning a Medicare select issuer or its network providers;

(2) "grievance" means dissatisfaction expressed in writing by an individual insured under a Medicare select policy or certificate with the administration, claims practices, or provision of services concerning a Medicare select issuer or its network providers;

(3) "Medicare select issuer" means an issuer offering, or seeking to offer, a Medicare select policy or certificate;

(4) "Medicare select policy" or "Medicare select certificate" means a Medicare supplement policy or certificate that contains restricted network provisions;

(5) "network provider" means a provider of health care, or a group of providers of health care, that has entered into a written agreement with the issuer to provide benefits insured under a Medicare select policy or certificate;

(6) "restricted network provision" means a provision that conditions the payment of benefits, in whole or in part, on the use of network providers; and

(7) "service area" means the geographic area approved by the commissioner within which an issuer is authorized to offer a Medicare select policy or certificate.

Subd. 3. Review by commissioner. The commissioner may authorize an issuer to offer a Medicare select policy or certificate pursuant to this section and section 4358 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law 101-508, if the commissioner finds that the issuer has satisfied all of the requirements of Minnesota Statutes.

Subd. 4. Approval; plan of operation. A Medicare select issuer shall not issue a Medicare select policy or certificate in this state until its plan of operation has been approved by the commissioner.

Subd. 5. Contents of plan of operation. A Medicare select issuer shall file a proposed plan of operation with the commissioner, in a format prescribed by the commissioner. The plan of operation shall contain at least the following information:

(1) evidence that all covered services that are subject to restricted network provisions are available and accessible through network providers, including a demonstration that:

(i) the services can be provided by network providers with reasonable promptness with respect to geographic location, hours of operation, and after-hour care. The hours of operation and availability of after-hour care shall reflect usual practice in the local area. Geographic availability shall reflect the usual travel times within the community;

(ii) the number of network providers in the service area is sufficient, with respect to current and expected policyholders, either:

(A) to deliver adequately all services that are subject to a restricted network provision; or

(B) to make appropriate referrals;

(iii) there are written agreements with network providers describing specific responsibilities;

(iv) emergency care is available 24 hours per day and seven days per week; and

(v) in the case of covered services that are subject to a restricted network provision and are provided on a prepaid basis, there are written agreements with network providers prohibiting the providers from billing or otherwise seeking reimbursement from or recourse against an individual insured under a Medicare select policy or certificate. This section does not apply to supplemental charges or coinsurance amounts as stated in the Medicare select policy or certificate;

(2) a statement or map providing a clear description of the service area;

(3) a description of the grievance procedure to be used;

(4) a description of the quality assurance program, including:

(i) the formal organizational structure;

(ii) the written criteria for selection, retention, and removal of network providers; and

(iii) the procedures for evaluating quality of care provided by network providers, and the process to initiate corrective action when warranted;

(5) a list and description, by specialty, of the network providers;

(6) copies of the written information proposed to be used by the issuer to comply with paragraph (i); and

(7) any other information requested by the commissioner.

Subd. 6. Filing of proposed changes; deemed approval. A Medicare select issuer shall file proposed changes to the plan of operation, except for changes to the list of network providers, with the commissioner before implementing the changes. The changes shall be considered approved by the commissioner after 30 days unless specifically disapproved.

An updated list of network providers shall be filed with the commissioner at least quarterly.

Subd. 7. Nonnetwork providers; limits on coverage restrictions. A Medicare select policy or certificate shall not restrict payment for covered services provided by nonnetwork providers if:

(1) the services are for symptoms requiring emergency care or are immediately required for an unforeseen illness, injury, or condition; and

(2) it is not reasonable to obtain the services through a network provider.

Subd. 8. Full payment; services not available in network. A Medicare select policy or certificate shall provide payment for full coverage under the policy or certificate for covered services that are not available through network providers.

Subd. 9. Required disclosures. A Medicare select issuer shall make full and fair disclosure in writing of the provisions, restrictions, and limitations of the Medicare select policy or certificate to each applicant. This disclosure must include at least the following:

(1) an outline of coverage sufficient to permit the applicant to compare the coverage and premiums of the Medicare select policy or certificate with:

(i) other Medicare supplement policies or certificates offered by the issuer; and

(ii) other Medicare select policies or certificates;

(2) a description, including address, phone number, and hours of operation, of the network providers, including primary care physicians, specialty physicians, hospitals, and other providers;

(3) a description of the restricted network provisions, including payments for coinsurance and deductibles when providers other than network providers are used;

(4) a description of coverage for emergency and urgently needed care and other out-of-service area coverage;

(5) a description of limitations on referrals to restricted network providers and to other providers;

(6) a description of the policyholder's rights to purchase any other Medicare supplement policy or certificate otherwise offered by the issuer; and

(7) a description of the Medicare select issuer's quality assurance program and grievance procedure.

Subd. 10. Proof of disclosure. Before the sale of a Medicare select policy or certificate, a Medicare select issuer shall obtain from the applicant a signed and dated form stating that the applicant has received the information provided pursuant to paragraph (i) and that the applicant understands the restrictions of the Medicare select policy or certificate.

Subd. 11. Grievance procedures. A Medicare select issuer shall have and use procedures for hearing complaints and resolving written grievances from the subscribers. The procedures shall be aimed at mutual agreement for settlement and may include arbitration procedures.

(1) The grievance procedure must be described in the policy and certificates and in the outline of coverage.

(2) At the time the policy or certificate is issued, the issuer shall provide detailed information to the policyholder describing how a grievance may be registered with the issuer.

(3) Grievances must be considered in a timely manner and must be transmitted to appropriate decision makers who have authority to fully investigate the issue and take corrective action.

(4) If a grievance is found to be valid, corrective action must be taken promptly.

(5) All concerned parties must be notified about the results of a grievance.

(6) The issuer shall report no later than March 31 of each year to the commissioner regarding the grievance procedure. The report shall be in a format prescribed by the commissioner and shall contain the number of grievances filed in the past year and a summary of the subject, nature, and resolution of the grievances.

Subd. 12. Offer of alternative product required. At the time of initial purchase, a Medicare select issuer shall make available to each applicant for a Medicare select policy or certificate the opportunity to purchase a Medicare supplement policy or certificate otherwise offered by the issuer.

Subd. 13. Right to replace with nonnetwork coverage. (a) At the request of an individual insured under a Medicare select policy or certificate, a Medicare select issuer shall make available to the individual insured the opportunity to purchase a Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies or certificates available without requiring evidence of insurability after the Medicare select policy or certificate has been in force for six months. If the issuer does not have available for sale a policy or certificate without restrictive network provisions, the issuer shall provide enrollment information for the Minnesota comprehensive health association Medicare supplement plans.

(b) For the purposes of this subdivision, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare select policy or certificate being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare Part A deductible, coverage for prescription drugs, coverage for at-home recovery services, or coverage for Part B excess charges. Coverage for outpatient prescription drugs is not permitted in Medicare supplement policies or certificates issued on or after January 1, 2006.

Subd. 14. Continuation of coverage under certain circumstances. (a) Medicare select policies and certificates shall provide for continuation of coverage if the secretary of health and human services determines that Medicare select policies and certificates issued pursuant to this section should be discontinued due to either the failure of the Medicare select program to be reauthorized under law or its substantial amendment.

(b) In the event of a determination under paragraph (a), each Medicare select issuer shall make available to each individual insured under a Medicare select policy or certificate the opportunity to purchase a Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies and certificates available without requiring evidence of insurability.

(c) For the purposes of this subdivision, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare select policy or certificate being replaced. For the purposes of this subdivision, a significant benefit means coverage for the Medicare Part A deductible, coverage for prescription drugs, coverage for at-home recovery services, or coverage for Part B excess charges. Coverage for outpatient prescription drugs must not be included for sale or issuance of a Medicare supplement policy or certificate issued on or after January 1, 2006.

Subd. 15. Provision of data required. A Medicare select issuer shall comply with reasonable requests for data made by state or federal agencies, including the United States Department of Health and Human Services, for the purpose of evaluating the Medicare select program.

Subd. 16. Regulation by Commerce Department. Medicare select policies and certificates under this section shall be regulated and approved by the Department of Commerce.

Subd. 17. Types of plans. Medicare select policies and certificates offered by the issuer must provide the coverages specified in sections 62A.315 to 62A.3165. Before a Medicare select policy or certificate is sold or issued in this state, the applicant must be provided with an explanation of coverage for each of the coverages specified in sections 62A.315 to 62A.3165 and must be provided with the opportunity of purchasing such coverage if offered by the issuer. The basic plan may also include any of the optional benefit riders authorized by section 62A.316. Preventive care provided by Medicare select policies or certificates must be provided as set forth in section 62A.315 or 62A.316, except that the benefits are as defined in chapter 62D.

History: 1992 c 554 art 2 s 1; 1993 c 330 s 6; 1996 c 446 art 1 s 33; 2005 c 17 art 1 s 12; 2011 c 108 s 33



Section 62A.36 — LOSS RATIO STANDARDS.

Subdivision 1. Loss ratio standards and refund provisions. (a) For purposes of this section, "Medicare supplement policy or certificate" has the meaning given in section 62A.3099 but also includes a policy, contract, or certificate issued under a contract under section 1833 or 1876 of the federal Social Security Act, United States Code, title 42, section 1395 et seq. A Medicare supplement policy form or certificate form shall not be delivered or issued for delivery unless the policy form or certificate form can be expected, as estimated for the entire period for which rates are computed to provide coverage, to return to policyholders and certificate holders in the form of aggregate benefits, not including anticipated refunds or credits, provided under the policy form or certificate form:

(1) at least 75 percent of the aggregate amount of premiums earned in the case of group policies; and

(2) at least 65 percent of the aggregate amount of premiums earned in the case of individual policies.

These ratios must be calculated based upon incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums for the period and according to accepted actuarial principles and practices. For purposes of this calculation, "health care expenses" has the meaning given in section 62A.3099, subdivision 10. An insurer shall demonstrate that the third year loss ratio is greater than or equal to the applicable percentage.

All filings of rates and rating schedules shall demonstrate that expected claims in relation to premiums comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards, and aggregate loss ratio from inception of the policy or certificate shall equal or exceed the appropriate loss ratio standards.

An application form for a Medicare supplement policy or certificate, as defined in this section, must prominently disclose the anticipated loss ratio and explain what it means.

(b) An issuer shall collect and file with the commissioner by May 31 of each year the data contained in the National Association of Insurance Commissioners Medicare Supplement Refund Calculating form, for each type of Medicare supplement benefit plan.

If, on the basis of the experience as reported, the benchmark ratio since inception (ratio 1) exceeds the adjusted experience ratio since inception (ratio 3), then a refund or credit calculation is required. The refund calculation must be done on a statewide basis for each type in a standard Medicare supplement benefit plan. For purposes of the refund or credit calculation, experience on policies issued within the reporting year shall be excluded.

A refund or credit shall be made only when the benchmark loss ratio exceeds the adjusted experience loss ratio and the amount to be refunded or credited exceeds a de minimis level. The refund shall include interest from the end of the calendar year to the date of the refund or credit at a rate specified by the secretary of health and human services, but in no event shall it be less than the average rate of interest for 13-week treasury bills. A refund or credit against premiums due shall be made by September 30 following the experience year on which the refund or credit is based.

(c) An issuer of Medicare supplement policies and certificates in this state shall file annually its rates, rating schedule, and supporting documentation including ratios of incurred losses to earned premiums by policy or certificate duration for approval by the commissioner according to the filing requirements and procedures prescribed by the commissioner. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which rates are computed. The demonstration shall exclude active life reserves. An expected third-year loss ratio which is greater than or equal to the applicable percentage shall be demonstrated for policies or certificates in force less than three years.

As soon as practicable, but before the effective date of enhancements in Medicare benefits, every issuer of Medicare supplement policies or certificates in this state shall file with the commissioner, in accordance with the applicable filing procedures of this state:

(1) a premium adjustment that is necessary to produce an expected loss ratio under the policy or certificate that will conform with minimum loss ratio standards for Medicare supplement policies or certificates. No premium adjustment that would modify the loss ratio experience under the policy or certificate other than the adjustments described herein shall be made with respect to a policy or certificate at any time other than on its renewal date or anniversary date;

(2) if an issuer fails to make premium adjustments acceptable to the commissioner, the commissioner may order premium adjustments, refunds, or premium credits considered necessary to achieve the loss ratio required by this section;

(3) any appropriate riders, endorsements, or policy or certificate forms needed to accomplish the Medicare supplement insurance policy or certificate modifications necessary to eliminate benefit duplications with Medicare. The riders, endorsements, or policy or certificate forms shall provide a clear description of the Medicare supplement benefits provided by the policy or certificate.

(d) The commissioner may conduct a public hearing to gather information concerning a request by an issuer for an increase in a rate for a policy form or certificate form if the experience of the form for the previous reporting period is not in compliance with the applicable loss ratio standard. The determination of compliance is made without consideration of a refund or credit for the reporting period. Public notice of the hearing shall be furnished in a manner considered appropriate by the commissioner.

(e) An issuer shall not use or change premium rates for a Medicare supplement policy or certificate unless the rates, rating schedule, and supporting documentation have been filed with, and approved by, the commissioner according to the filing requirements and procedures prescribed by the commissioner.

(f) An issuer must file any riders or amendments to policy or certificate forms to delete outpatient prescription drug benefits as required by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 only with the commissioner in the state in which the policy or certificate was issued.

(g) Issuers are permitted to continue to issue currently approved policy and certificate forms as appropriate through December 31, 2005.

(h) Issuers must comply with any requirements to notify enrollees under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

Subd. 1a. Supplement to annual statements. Each insurer that has Medicare supplement policies in force in this state shall, as a supplement to the annual statement required by section 60A.13, submit, in a form prescribed by the commissioner, data showing its incurred claims experience, its earned premiums, and the aggregate amount of premiums collected and losses incurred for each Medicare policy form in force. If the data submitted does not confirm that the insurer has satisfied the loss ratio requirements of this section, the commissioner shall notify the insurer in writing of the deficiency. The insurer shall have 30 days from the date of the commissioner's notice to file amended rates that comply with this section. If the insurer fails to file amended rates within the prescribed time, the commissioner shall order that the insurer's filed rates for the nonconforming policy be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The insurer's failure to file amended rates within the specified time or the issuance of the commissioner's order amending the rates does not preclude the insurer from filing an amendment of its rates at a later time. The commissioner shall annually make the submitted data as to premiums and loss ratios for the preceding three years available to the public at a cost not to exceed the cost of copying. The commissioner shall also provide the public with copies of the policies to which the loss ratios and premiums apply. The data must be compiled in a form useful for consumers who wish to compare premium charges and loss ratios.

Subd. 1b. Penalties. Each sale of a policy that does not comply with the loss ratio requirements of this section is an unfair or deceptive act or practice in the business of insurance and is subject to the penalties in sections 72A.17 to 72A.32.

Subd. 2. Solicitations by mail or media advertisement. For purposes of this section, Medicare supplement policies issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

History: 1981 c 318 s 6; 1990 c 403 s 6-8; 1991 c 129 s 3; 1992 c 554 art 1 s 8; 1993 c 330 s 7; 1994 c 625 art 10 s 7; 2005 c 17 art 1 s 13,14



Section 62A.37 — GOVERNMENT CERTIFICATIONS, APPROVALS, AND ENDORSEMENTS.

Subdivision 1. Display of seal or emblem prohibited. No graphic seal or emblem shall be displayed on any policy or promotional literature to indicate or give the impression that there is any connection, certification, approval or endorsement from Medicare or any governmental body of this state or any agency thereof or of the United States of America or any agency thereof.

Subd. 2. Display of false statement or representation prohibited. Any false statement or representation printed on the policy or on promotional literature that indicates the policy has a connection with, is certified by, or has the approval or endorsement of any agency of this state or of the United States of America shall be unlawful.

History: 1981 c 318 s 7



Section 62A.38 — NOTICE OF FREE EXAMINATION.

Medicare supplement policies or certificates, other than those issued pursuant to direct response solicitation, shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded in full if, after examination of the policy or certificate, the insured person is not satisfied for any reason. Medicare supplement policies or certificates, issued pursuant to a direct response solicitation to persons eligible for Medicare by reason of age, shall have a notice prominently printed on the first page or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded within ten days after receipt of the returned policy or certificate to the insurer if, after examination, the insured person is not satisfied for any reason.

History: 1981 c 318 s 8; 1992 c 554 art 1 s 9



Section 62A.39 — DISCLOSURE.

No individual Medicare supplement plan shall be delivered or issued in this state and no certificate shall be delivered under a group Medicare supplement plan delivered or issued in this state unless the plan is shown on the cover page and an outline containing at least the following information in no less than 12-point type is delivered to the applicant at the time the application is made:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the exceptions, reductions, and limitations contained in the policy including the following language, as applicable, in bold print: "THIS POLICY DOES NOT COVER ALL MEDICAL EXPENSES BEYOND THOSE COVERED BY MEDICARE. THIS POLICY DOES NOT COVER ALL SKILLED NURSING HOME CARE EXPENSES AND DOES NOT COVER CUSTODIAL OR RESIDENTIAL NURSING CARE. READ YOUR POLICY CAREFULLY TO DETERMINE WHICH NURSING HOME FACILITIES AND EXPENSES ARE COVERED BY YOUR POLICY.";

(c) A statement of the renewal provisions including any reservations by the insurer of a right to change premiums. The premium and manner of payment shall be stated for all plans that are offered to the prospective applicant. All possible premiums for the prospective applicant shall be illustrated;

(d) Read your policy or certificate very carefully. A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions. Additionally, it does not give all the details of Medicare coverage. Contact your local Social Security office or consult the Medicare handbook for more details;

(e) A statement of the policy's loss ratio as follows: "This policy provides an anticipated loss ratio of (..%). This means that, on the average, policyholders may expect that ($....) of every $100.00 in premium will be returned as benefits to policyholders over the life of the contract.";

(f) When the outline of coverage is provided at the time of application and the Medicare supplement policy or certificate is issued on a basis that would require revision of the outline, a substitute outline of coverage properly describing the policy or certificate shall accompany the policy or certificate when it is delivered and contain the following statement, in no less than 12-point type, immediately above the company name:

"NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application, and the coverage originally applied for has not been issued.";

(g) Right to return policy or certificate. "If you find that you are not satisfied with your policy or certificate for any reason, you may return it to (insert issuer's address). If you send the policy or certificate back to us within 30 days after you receive it, we will treat the policy or certificate as if it had never been issued and return all of your payments within ten days.";

(h) Policy or certificate replacement. "If you are replacing another health insurance policy or certificate, do NOT cancel it until you have actually received your new policy or certificate and are sure you want to keep it.";

(i) Notice. "This policy or certificate may not fully cover all of your medical costs."

A. (for agents:)

"Neither (insert company's name) nor its agents are connected with Medicare."

B. (for direct response:)

"(insert company's name) is not connected with Medicare."

(j) Notice regarding policies or certificates which are not Medicare supplement policies.

Any accident and sickness insurance policy or certificate, other than a Medicare supplement policy, or a policy or certificate issued pursuant to a contract under the federal Social Security Act, section 1833 or 1876 (United States Code, title 42, section 1395, et seq.), disability income policy; or other policy, issued for delivery in this state to persons eligible for Medicare shall notify insureds under the policy that the policy is not a Medicare supplement policy or certificate. The notice shall either be printed or attached to the first page of the outline of coverage delivered to insureds under the policy, or if no outline of coverage is delivered, to the first page of the policy or certificate delivered to insureds. The notice shall be in no less than 12-point type and shall contain the following language:

"THIS (POLICY OR CERTIFICATE) IS NOT A MEDICARE SUPPLEMENT (POLICY OR CONTRACT). If you are eligible for Medicare, review the "Guide to Health Insurance for People with Medicare" available from the company."

(k) Complete answers are very important. "When you fill out the application for the new policy or certificate, be sure to answer truthfully and completely all questions about your medical and health history. The company may cancel your policy or certificate and refuse to pay any claims if you leave out or falsify important medical information." If the policy or certificate is guaranteed issue, this paragraph need not appear.

"Review the application carefully before you sign it. Be certain that all information has been properly recorded."

Include for each plan, prominently identified in the cover page, a chart showing the services, Medicare payments, plan payments, and insured payments for each plan, using the same language, in the same order, using uniform layout and format.

The outline of coverage provided to applicants pursuant to this section consists of four parts: a cover page, premium information, disclosure pages, and charts displaying the features of each benefit plan offered by the insurer.

History: 1981 c 318 s 9; 1983 c 263 s 11; 1992 c 554 art 1 s 10; 1993 c 330 s 8; 1996 c 446 art 1 s 34



Section 62A.40 — REPLACEMENT REGULATED.

No insurer or agent shall replace a Medicare supplement plan with another Medicare supplement plan of the same category unless there is a substantial difference in cost favorable to the policyholder, or the insured has previously demonstrated a dissatisfaction with the service presently being received from the current insurer. An insurer or agent may replace a Medicare supplement plan with a less comprehensive plan only if the prospective insured signs an acknowledgment that it is understood that the prospective insured will receive less benefits under the new policy than under the policy presently in force.

History: 1981 c 318 s 10; 1986 c 444



Section 62A.41 — PENALTIES.

Subdivision 1. Generally. Any insurer, general agent, agent, or other person who knowingly or willfully, either directly or indirectly, makes or causes to be made or induces or seeks to induce the making of any false statement or representation of a material fact with respect to compliance of any policy with the standards and requirements set forth in this section; falsely assumes or pretends to be acting, or misrepresents in any way, including a violation of section 62A.37, that the person is acting, under the authority or in association with Medicare, or any federal agency, for the purpose of selling or attempting to sell insurance, or in such pretended character demands, or obtains money, paper, documents, or anything of value; or knowingly sells a health insurance policy to an individual entitled to benefits under part A or part B of Medicare with the knowledge that such policy substantially duplicates health benefits to which such individual is otherwise entitled under a requirement of state or federal law other than under Medicare shall be guilty of a felony and subject to a civil penalty of not more than $5,000 per violation, and the commissioner may revoke or suspend the license of any company, association, society, other insurer, or agent thereof.

Subd. 2. Sales of replacement policies. An insurer or general agent, agent, manager's general agent, or other representative, who knowingly or willfully violates section 62A.40 is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

Subd. 3. Sales of duplicate policies. An agent who knowingly or willfully violates section 62A.43, subdivision 1, is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

Subd. 4. Unlicensed sales. Notwithstanding section 60K.32, a person who acts or assumes to act as an insurance producer without a valid license for the purpose of selling or attempting to sell Medicare supplement insurance, and the person who aids or abets the actor, is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

History: 1981 c 318 s 11; 1986 c 444; 1989 c 258 s 7; 1992 c 564 art 3 s 21; 2001 c 117 art 2 s 7



Section 62A.42 — RULEMAKING AUTHORITY.

To carry out the purposes of sections 62A.3099 to 62A.44, the commissioner may promulgate rules pursuant to chapter 14. These rules may:

(a) prescribe additional disclosure requirements for Medicare supplement plans, designed to adequately inform the prospective insured of the need and extent of coverage offered;

(b) prescribe uniform policy forms in order to give the insurance purchaser a reasonable opportunity to compare the cost of insuring with various insurers and may prescribe reasonable measures as necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations; and

(c) establish other reasonable standards to further the purpose of sections 62A.3099 to 62A.44.

History: 1981 c 318 s 12; 1982 c 424 s 130; 1983 c 263 s 12; 1992 c 554 art 1 s 11; 2005 c 17 art 1 s 14



Section 62A.421 — DEMONSTRATION PROJECTS.

Subdivision 1. Establishment. The commissioner may establish demonstration projects to allow an issuer of Medicare supplement policies to extend coverage to individuals enrolled in part A or part B, or both, of the Medicare program, Title XVIII of the Social Security Act, United States Code, title 42, section 1395, et seq. For purposes of this section, the commissioner may waive compliance with the benefits described in sections 62A.315 and 62A.316 and other applicable statutes and rules if there is reasonable evidence that the statutes or rules prohibit the operation of the demonstration project, but may not waive the six-month guaranteed issue provision. The commissioner shall provide for public comment before any statute or rule is waived.

Subd. 2. Benefits. A demonstration project must provide health benefits equal to or exceeding the level of benefits provided in Title XVIII of the Social Security Act and an out-of-hospital prescription drug benefit. The out-of-hospital prescription drug benefit may be waived by the commissioner if the issuer presents evidence satisfactory to the commissioner that the inclusion of the benefit would restrict the operation of the demonstration project.

Subd. 3. Application. An issuer electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(1) a statement identifying the population that the project is designed to serve;

(2) a description of the proposed project including a statement projecting a schedule of costs and benefits for the policyholder;

(3) reference to the sections of Minnesota Statutes and Department of Commerce rules for which waiver is requested;

(4) evidence that application of the requirements of applicable Minnesota Statutes and Department of Commerce rules would, unless waived, prohibit the operation of the demonstration project;

(5) an estimate of the number of years needed to adequately demonstrate the project's effects; and

(6) other information the commissioner may reasonably require.

Subd. 4. Timeline. The commissioner shall approve, deny, or refer back to the issuer for modification, the application for a demonstration project within 60 days of the receipt of a complete application.

Subd. 5. Period specified. The commissioner may approve an application for a demonstration project for a period of six years, with an option to renew.

Subd. 6. Annual report. Each issuer for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report. The report shall be on a form developed by the commissioner and shall be separate from the annual report.

Subd. 7. Rescission of approval. The commissioner may rescind approval of a demonstration project if the commissioner makes any of the findings listed in section 60A.052 or 62D.15, subdivision 1, with respect to the project for which it has not been granted a specific exemption, or if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

History: 2001 c 215 s 16



Section 62A.43 — LIMITATIONS ON SALES.

Subdivision 1. Duplicate coverage prohibited. No agent shall sell a Medicare supplement plan, as defined in section 62A.3099, to a person who currently has one plan in effect; however, an agent may sell a replacement plan in accordance with section 62A.40, provided that the second plan is not made effective any sooner than necessary to provide continuous benefits for preexisting conditions. Every application for Medicare supplement insurance shall require a written statement signed by the applicant listing all health and accident insurance maintained by the applicant as of the date the application is taken and stating whether the applicant is entitled to any medical assistance. The written statement must be accompanied by a written acknowledgment, signed by the seller of the policy, of the request for and receipt of the statement.

Subd. 2. Refunds. Notwithstanding the provisions of section 62A.38, an insurer which issues a Medicare supplement plan to any person who has one plan then in effect, except as permitted in subdivision 1, shall, at the request of the insured, either refund the premiums or pay any claims on the policy, whichever is greater. Any refund of premium pursuant to this section or section 62A.38 shall be sent by the insurer directly to the insured within 15 days of the request by the insured.

Subd. 3. Action by commissioner. If the commissioner determines after an investigation that an insurer has issued a Medicare supplement plan to a person who already has one plan, except as permitted in subdivision 1, the commissioner shall notify the insurer in writing of the determination. If the insurer thereafter fails to take reasonable action to prevent overselling, the commissioner may, in the manner prescribed in chapter 14, revoke or suspend the insurer's authority to sell accident and health insurance in this state or impose a civil penalty not to exceed $10,000, or both.

Subd. 4. Other policies not prohibited. The prohibition in this section or the requirements of section 62A.31, subdivision 1, against the sale of duplicate Medicare supplement coverage do not preclude the sale of a health insurance policy or certificate if it will pay benefits without regard to other health coverage and if prospective purchasers are provided, on or together with the application for the policy or certificate, the appropriate disclosure statement for health insurance policies sold to Medicare beneficiaries that duplicate Medicare as prescribed by the National Association of Insurance Commissioners. Notwithstanding this provision, if the commissioner determines that the coverage being sold is in fact Medicare supplement insurance, the commissioner shall notify the insurer in writing of the determination. If the insurer does not thereafter comply with sections 62A.3099 to 62A.44, the commissioner may, pursuant to chapter 14, revoke or suspend the insurer's authority to sell accident and health insurance in this state or impose a civil penalty not to exceed $10,000, or both.

History: 1983 c 263 s 13; 1986 c 444; 1987 c 337 s 56,57; 1991 c 129 s 4; 1994 c 485 s 31; 1999 c 90 s 4; 2005 c 17 art 1 s 14



Section 62A.436 — COMMISSIONS.

The commission, sales allowance, service fee, or compensation to an agent for the sale of a Medicare supplement plan must be the same for each of the first four years of the policy.

In no event may the rate of commission, sales allowance, service fee, or compensation for the sale of a basic Medicare supplement plan exceed that which applies to the sale of an extended basic Medicare supplement plan.

For purposes of this section, "compensation" includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate, including but not limited to bonuses, gifts, prizes, awards, and finder's fees.

This section also applies to sales of replacement policies.

History: 1989 c 258 s 8; 1992 c 554 art 1 s 12; 1993 c 330 s 9



Section 62A.44 — APPLICATIONS.

Subdivision 1. Applicant copy. No individual Medicare supplement plan shall be issued or delivered in this state unless a signed and completed copy of the application for insurance is left with the applicant at the time application is made.

Subd. 2. Questions. (a) Application forms shall include the following questions designed to elicit information as to whether, as of the date of the application, the applicant has another Medicare supplement or other health insurance policy or certificate in force or whether a Medicare supplement policy or certificate is intended to replace any other accident and sickness policy or certificate presently in force. A supplementary application or other form to be signed by the applicant and agent containing the questions and statements may be used.

"(1) You do not need more than one Medicare supplement policy or certificate.

(2) If you purchase this policy, you may want to evaluate your existing health coverage and decide if you need multiple coverages.

(3) You may be eligible for benefits under Medicaid and may not need a Medicare supplement policy or certificate.

(4) The benefits and premiums under your Medicare supplement policy or certificate can be suspended, if requested, during your entitlement to benefits under Medicaid for 24 months. You must request this suspension within 90 days of becoming eligible for Medicaid. If you are no longer entitled to Medicaid, your policy or certificate will be reinstated if requested within 90 days of losing Medicaid eligibility.

(5) Counseling services may be available in Minnesota to provide advice concerning medical assistance through state Medicaid, Qualified Medicare Beneficiaries (QMBs), and Specified Low-Income Medicare Beneficiaries (SLMBs).

To the best of your knowledge:

(1) Do you have another Medicare supplement policy or certificate in force?

(a) If so, with which company?

(b) If so, do you intend to replace your current Medicare supplement policy with this policy or certificate?

(2) Do you have any other health insurance policies that provide benefits which this Medicare supplement policy or certificate would duplicate?

(a) If so, please name the company.

(b) What kind of policy?

(3) Are you covered for medical assistance through the state Medicaid program? If so, which of the following programs provides coverage for you?

(a) Specified Low-Income Medicare Beneficiary (SLMB),

(b) Qualified Medicare Beneficiary (QMB), or

(c) full Medicaid Beneficiary?"

(b) Agents shall list any other health insurance policies they have sold to the applicant.

(1) List policies sold that are still in force.

(2) List policies sold in the past five years that are no longer in force.

(c) In the case of a direct response issuer, a copy of the application or supplemental form, signed by the applicant, and acknowledged by the insurer, shall be returned to the applicant by the insurer on delivery of the policy or certificate.

(d) Upon determining that a sale will involve replacement of Medicare supplement coverage, any issuer, other than a direct response issuer, or its agent, shall furnish the applicant, before issuance or delivery of the Medicare supplement policy or certificate, a notice regarding replacement of Medicare supplement coverage. One copy of the notice signed by the applicant and the agent, except where the coverage is sold without an agent, shall be provided to the applicant and an additional signed copy shall be retained by the issuer. A direct response issuer shall deliver to the applicant at the time of the issuance of the policy or certificate the notice regarding replacement of Medicare supplement coverage.

(e) The notice required by paragraph (d) for an issuer shall be provided in substantially the following form in no less than 12-point type:

"NOTICE TO APPLICANT REGARDING REPLACEMENT

OF MEDICARE SUPPLEMENT INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to terminate existing Medicare supplement insurance and replace it with a policy or certificate to be issued by (Company Name) Insurance Company. Your new policy or certificate will provide 30 days within which you may decide without cost whether you desire to keep the policy or certificate.

You should review this new coverage carefully. Compare it with all accident and sickness coverage you now have. If, after due consideration, you find that purchase of this Medicare supplement coverage is a wise decision you should terminate your present Medicare supplement policy. You should evaluate the need for other accident and sickness coverage you have that may duplicate this policy.

STATEMENT TO APPLICANT BY ISSUER, AGENT, (BROKER OR OTHER REPRESENTATIVE): I have reviewed your current medical or health insurance coverage. To the best of my knowledge this Medicare supplement policy will not duplicate your existing Medicare supplement policy because you intend to terminate the existing Medicare supplement policy. The replacement policy or certificate is being purchased for the following reason(s) (check one):

(1) Health conditions which you may presently have (preexisting conditions) may not be immediately or fully covered under the new policy or certificate. This could result in denial or delay of a claim for benefits under the new policy or certificate, whereas a similar claim might have been payable under your present policy or certificate.

(2) State law provides that your replacement policy or certificate may not contain new preexisting conditions, waiting periods, elimination periods, or probationary periods. The insurer will waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new policy (or coverage) for similar benefits to the extent the time was spent (depleted) under the original policy or certificate.

(3) If you still wish to terminate your present policy or certificate and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical and health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your policy or certificate had never been in force. After the application has been completed and before you sign it, review it carefully to be certain that all information has been properly recorded. (If the policy or certificate is guaranteed issue, this paragraph need not appear.)

Do not cancel your present policy or certificate until you have received your new policy or certificate and you are sure that you want to keep it.

*Signature not required for direct response sales."

(f) Paragraph (e), clauses (1) and (2), of the replacement notice (applicable to preexisting conditions) may be deleted by an issuer if the replacement does not involve application of a new preexisting condition limitation.

Subd. 3. Electronic enrollment. (a) For any Medicare supplement plan as defined in section 62A.3099, any requirement that a signature of an insured be obtained by an agent or insurer is satisfied if:

(1) the consent is obtained by telephonic or electronic enrollment by the group policyholder or insured. A verification of the enrollment information must be provided to the applicant;

(2) the telephonic or electronic enrollment provides necessary and reasonable safeguards to ensure the accuracy, retention, and prompt retrieval of records; and

(3) the telephonic or electronic enrollment provides necessary and reasonable safeguards to ensure that the confidentiality of individual information and privileged information as defined in section 72A.491, subdivision 19, is maintained.

(b) The insurer shall make available, upon request of the commissioner, records that will demonstrate the insurer's ability to confirm enrollment and coverage.

History: 1983 c 263 s 14; 1992 c 554 art 1 s 13; 1993 c 13 art 1 s 18; 1993 c 330 s 10; 1996 c 446 art 1 s 35; 2008 c 344 s 12



Section 62A.451 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62A.451 to 62A.4528, the terms defined in this section have the meanings given.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Enrollee. "Enrollee" means an individual who is entitled to limited health services under a contract with an entity authorized to provide or arrange for such services under sections 62A.451 to 62A.4528.

Subd. 4. Evidence of coverage. "Evidence of coverage" means the certificate, agreement, or contract issued under section 62A.4516 setting forth the coverage to which an enrollee is entitled.

Subd. 5. Limited health service. "Limited health service" means pharmaceutical services covered under Medicare Part D. Limited health service does not include hospital, medical, surgical, or emergency services.

Subd. 6. Prepaid limited health service organization. "Prepaid limited health service organization" means any corporation, partnership, or other entity that, in return for a prepayment, undertakes to provide or arrange for the provision of limited health services to enrollees. Prepaid limited health service organization does not include:

(1) an entity otherwise authorized under the laws of this state either to provide any limited health service on a prepayment or other basis or to indemnify for any limited health service;

(2) an entity that meets the requirements of section 62A.4514; or

(3) a provider or entity when providing or arranging for the provision of limited health services under a contract with a prepaid limited health service organization or with an entity described in clause (1) or (2).

Subd. 7. Provider. "Provider" means a physician, pharmacist, health facility, or other person or institution that is licensed or otherwise authorized to deliver or furnish limited health services under sections 62A.451 to 62A.4528.

Subd. 8. Subscriber. "Subscriber" means the person whose employment or other status, except for family dependency, is the basis for entitlement to limited health services under a contract with an entity authorized to provide or arrange for such services under sections 62A.451 to 62A.4528.

History: 2005 c 17 art 2 s 1



Section 62A.4511 — CERTIFICATE OF AUTHORITY REQUIRED.

No person, corporation, partnership, or other entity may operate a prepaid limited health service organization in this state without obtaining and maintaining a certificate of authority from the commissioner under sections 62A.451 to 62A.4528.

History: 2005 c 17 art 2 s 2



Section 62A.4512 — APPLICATION FOR CERTIFICATE OF AUTHORITY.

An application for a certificate of authority to operate a prepaid limited health service organization must be filed with the commissioner on a form prescribed by the commissioner. The application must be verified by an officer or authorized representative of the applicant and must set forth, or be accompanied by, the following:

(1) a copy of the applicant's basic organizational document, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents and all amendments to these documents;

(2) a copy of all bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the applicant's internal affairs;

(3) a list of the names, addresses, official positions, and biographical information of the individuals who are responsible for conducting the applicant's affairs, including but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers, and any person or entity owning or having the right to acquire ten percent or more of the voting securities of the applicant, and the partners or members in the case of a partnership or association;

(4) a statement generally describing the applicant, its facilities, personnel, and the limited health services to be offered;

(5) a copy of the form of any contract made or to be made between the applicant and any providers regarding the provision of limited health services to enrollees;

(6) a copy of the form of any contract made or to be made between the applicant and any person listed in clause (3);

(7) a copy of the form of any contract made or to be made between the applicant and any person, corporation, partnership, or other entity for the performance on the applicant's behalf of any functions including, but not limited to, marketing, administration, enrollment, investment management, and subcontracting for the provision of limited health services to enrollees;

(8) a copy of the form of any group contract that is to be issued to employers, unions, trustees, or other organizations and a copy of any form of evidence of coverage to be issued to subscribers;

(9) a copy of the applicant's most recent financial statements audited by independent certified public accountants. If the financial affairs of the applicant's parent company are audited by independent certified public accountants but those of the applicant are not, then a copy of the most recent audited financial statement of the applicant's parent company, certified by an independent certified public accountant, attached to which shall be consolidating financial statements of the applicant, satisfies this requirement unless the commissioner determines that additional or more recent financial information is required for the proper administration of sections 62A.451 to 62A.4528;

(10) a copy of the applicant's financial plan, including a three-year projection of anticipated operating results, a statement of the sources of working capital, and any other sources of funding and provisions for contingencies;

(11) a statement acknowledging that all lawful process in any legal action or proceeding against the applicant on a cause of action arising in this state is valid if served in accordance with section 45.028;

(12) a description of how the applicant will comply with section 62A.4523; and

(13) such other information as the commissioner may reasonably require to make the determinations required by sections 62A.451 to 62A.4528.

History: 2005 c 17 art 2 s 3



Section 62A.4513 — ISSUANCE OF CERTIFICATE OF AUTHORITY; DENIAL.

Subdivision 1. Issuance. Following receipt of an application filed under section 62A.4512, the commissioner shall review the application and notify the applicant of any deficiencies. The commissioner must approve or deny an application within 90 days after receipt of a substantially complete application, or the application is deemed approved. The commissioner shall issue a certificate of authority to an applicant provided that the following conditions are met:

(1) the requirements of section 62A.4512 have been fulfilled;

(2) the individuals responsible for conducting the applicant's affairs are competent, trustworthy, and possess good reputations, and have had appropriate experience, training, or education;

(3) the applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the commissioner may consider:

(i) the financial soundness of the applicant's arrangements for limited health services;

(ii) the adequacy of working capital, other sources of funding, and provisions for contingencies;

(iii) any agreement for paying the cost of the limited health services or for alternative coverage in the event of insolvency of the prepaid limited health service organization; and

(iv) the manner in which the requirements of section 62A.4523 have been fulfilled; and

(4) any deficiencies identified by the commissioner have been corrected.

Subd. 2. Denials. If the certificate of authority is denied, the commissioner shall notify the applicant and shall specify the reasons for denial in the notice. The prepaid limited health service organization has 30 days from the date of receipt of the notice to request a hearing before the commissioner under chapter 14.

History: 2005 c 17 art 2 s 4



Section 62A.4514 — FILING REQUIREMENTS FOR AUTHORIZED ENTITIES.

(a) An entity authorized under the laws of this state to operate a health maintenance organization, an accident and health insurance company, a nonprofit health service plan corporation, a fraternal benefit society, or a multiple employer welfare arrangement, and that is not otherwise authorized under the laws of this state to offer limited health services on a per capita or fixed prepayment basis, may do so by filing for approval with the commissioner the information requested by section 62A.4512, clauses (4), (5), (7), (8), and (10), and any subsequent material modification or addition to those provisions.

(b) If the commissioner disapproves the filing, the procedures provided in section 62A.4513, subdivision 2, must be followed.

History: 2005 c 17 art 2 s 5



Section 62A.4515 — MATERIAL MODIFICATIONS.

Subdivision 1. Material modifications. A prepaid limited health service organization shall file with the commissioner prior to use, a notice of any material modification of any matter or document furnished under section 62A.4512, together with supporting documents necessary to fully explain the modification. If the commissioner does not disapprove the filing within 60 days of its filing, the filing is deemed approved.

Subd. 2. Procedure for disapproval. If a filing under this section is disapproved, the commissioner shall notify the prepaid limited health service organization and specify the reasons for disapproval in the notice. The prepaid limited health service organization has 30 days from the date of receipt of notice to request a hearing before the commissioner under chapter 14.

History: 2005 c 17 art 2 s 6



Section 62A.4516 — EVIDENCE OF COVERAGE.

Every subscriber must be issued an evidence of coverage consistent with the requirements of Medicare Part D.

History: 2005 c 17 art 2 s 7



Section 62A.4517 — CONSTRUCTION WITH OTHER LAWS.

Subdivision 1. Application of other insurance laws. (a) A prepaid limited health service organization organized under the laws of this state is deemed to be a domestic insurer for purposes of chapter 60D unless specifically exempted in writing from one or more of the provisions of that chapter by the commissioner, based upon a determination that the provision is not applicable to the organization or to providing coverage under Medicare Part D.

(b) No other provision of chapters 60 to 72C applies to a prepaid limited health service organization unless such an organization is specifically mentioned in the provision.

Subd. 2. Not a healing art. The provision of limited health services by a prepaid limited health service organization or other entity under sections 62A.451 to 62A.4528 must not be deemed to be the practice of medicine or other healing arts.

Subd. 3. Solicitation and advertising. Solicitation to arrange for or provide limited health services in accordance with sections 62A.451 to 62A.4528 shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

History: 2005 c 17 art 2 s 8



Section 62A.4518 — NONDUPLICATION OF COVERAGE.

Notwithstanding any other law of this state, a prepaid limited health service organization, health maintenance organization, accident and health insurance company, nonprofit health service plan corporation, or fraternal benefit society may exclude, in any contract or policy issued to a group, any coverage that would duplicate the coverage for limited health services, whether in the form of services, supplies, or reimbursement, insofar as the coverage or service is provided in accordance with sections 62A.451 to 62A.4528 under a contract or policy issued to the same group or to a part of that group by a prepaid limited health service organization, a health maintenance organization, an accident and health insurance company, a nonprofit health service corporation, or a fraternal benefit society.

History: 2005 c 17 art 2 s 9



Section 62A.4519 — COMPLAINT SYSTEM.

Every prepaid limited health service organization shall establish and maintain a complaint system providing reasonable procedures for resolving written complaints initiated by enrollees and providers, consistent with the requirements of Medicare Part D.

History: 2005 c 17 art 2 s 10



Section 62A.4520 — EXAMINATION OF ORGANIZATION.

(a) The commissioner may examine the affairs of any prepaid limited health service organization as often as is reasonably necessary to protect the interests of the people of this state, but not less frequently than once every three years.

(b) Every prepaid limited health service organization shall make its relevant books and records available for an examination and in every way cooperate with the commissioner to facilitate an examination.

(c) In lieu of an examination, the commissioner may accept the report of an examination made by the commissioner of another state.

History: 2005 c 17 art 2 s 11



Section 62A.4521 — INVESTMENTS.

The funds of a prepaid limited health service organization shall be invested only in accordance with the guidelines under chapter 62D for investments by health maintenance organizations.

History: 2005 c 17 art 2 s 12



Section 62A.4522 — AGENTS.

No individual may apply, procure, negotiate, or place for others any policy or contract of a prepaid limited health service organization unless that individual holds a license or is otherwise authorized to sell accident and health insurance policies, nonprofit health service plan contracts, or health maintenance organization contracts.

History: 2005 c 17 art 2 s 13



Section 62A.4523 — PROTECTION AGAINST INSOLVENCY; DEPOSIT.

Subdivision 1. Net equity. (a) Except as approved in accordance with subdivision 4, each prepaid limited health service organization shall at all times have and maintain tangible net equity equal to the greater of:

(1) $100,000; or

(2) two percent of the organization's annual gross premium income, up to a maximum of the required capital and surplus of an accident and health insurer.

(b) A prepaid limited health service organization that has uncovered expenses in excess of $100,000, as reported on the most recent annual financial statement filed with the commissioner, shall maintain tangible net equity equal to 25 percent of the uncovered expense in excess of $100,000 in addition to the tangible net equity required by paragraph (a).

Subd. 2. Definitions. For the purpose of this section:

(1) "net equity" means the excess of total assets over total liabilities, excluding liabilities which have been subordinated in a manner acceptable to the commissioner; and

(2) "tangible net equity" means net equity reduced by the value assigned to intangible assets including, but not limited to, goodwill; going concern value; organizational expense; start-up costs; long-term prepayments of deferred charges; nonreturnable deposits; and obligations of officers, directors, owners, or affiliates, except short-term obligations of affiliates for goods or services arising in the normal course of business that are payable on the same terms as equivalent transactions with nonaffiliates and that are not past due.

Subd. 3. Deposit. (a) Each prepaid limited health service organization shall deposit with the commissioner or with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities, or any combination of these or other measures that is acceptable to the commissioner, in an amount equal to $50,000 plus 25 percent of the tangible net equity required in subdivision 1; provided, however, that the deposit must not be required to exceed $200,000.

(b) The deposit is an admitted asset of the prepaid limited health service organization in the determination of tangible net equity.

(c) All income from deposits is an asset of the prepaid limited health service organization. A prepaid limited health service organization may withdraw a deposit or any part of it after making a substitute deposit of equal amount and value. Any securities must be approved by the commissioner before being substituted.

(d) The deposit must be used to protect the interests of the prepaid limited health service organization's enrollees and to ensure continuation of limited health care services to enrollees of a prepaid limited health service organization that is in rehabilitation or conservation. If a prepaid limited health service organization is placed in receivership or liquidation, the deposit is an asset subject to provisions of chapter 60B.

(e) The commissioner may reduce or eliminate the deposit requirement if the prepaid limited health service organization has made an acceptable deposit with the state or jurisdiction of domicile for the protection of all enrollees, wherever located, and delivers to the commissioner a certificate to that effect, duly authenticated by the appropriate state official holding the deposit.

Subd. 4. Waiver of net equity requirement. Upon application by a prepaid limited health service organization, the commissioner may waive some or all of the requirements of subdivision 1 for any period of time the commissioner deems proper upon a finding that either:

(1) the prepaid limited health service organization has a net equity of at least $10,000,000; or

(2) an entity having a net equity of at least $10,000,000 furnishes to the commissioner a written commitment, acceptable to the commissioner, to provide for the uncovered expenses of the prepaid limited health service organization.

Subd. 5. Definition; uncovered expenses. For the purposes of this section, "uncovered expense" means the cost of health care services that are the obligation of a prepaid limited health organization (1) for which an enrollee may be liable in the event of the insolvency of the organization and (2) for which alternative arrangements acceptable to the commissioner have not been made to cover the costs. Costs incurred by a provider who has agreed in writing not to bill enrollees, except for permissible supplemental charges, must be considered a covered expense.

History: 2005 c 17 art 2 s 14



Section 62A.4524 — OFFICER'S AND EMPLOYEE'S FIDELITY BOND.

(a) A prepaid limited health service organization shall maintain in force a fidelity bond in its own name on its officers and employees in an amount not less than $20,000,000 or in any other amount prescribed by the commissioner. Except as otherwise provided by this paragraph, the bond must be issued by an insurance company that is licensed to do business in this state or, if the fidelity bond required by this paragraph is not available from an insurance company that holds a certificate of authority in this state, a fidelity bond procured by a licensed surplus lines agent resident in this state in compliance with sections 60A.195 to 60A.2095 satisfies the requirements of this paragraph.

(b) In lieu of the bond specified in paragraph (a), a prepaid limited health service organization may deposit with the commissioner cash or securities or other investments of the types set forth in section 62A.4521. Such a deposit must be maintained by the commissioner in the amount and subject to the same conditions required for a bond under this paragraph.

History: 2005 c 17 art 2 s 15



Section 62A.4525 — REPORTS.

(a) Every prepaid limited health service organization shall file with the commissioner annually, on or before April 1, a report verified by at least two principal officers covering the preceding calendar year.

(b) The report must be on forms prescribed by the commissioner and must include:

(1) a financial statement of the organization, including its balance sheet, income statement, and statement of changes in financial position for the preceding year, certified by an independent public accountant, or a consolidated audited financial statement of its parent company certified by an independent public accountant, attached to which must be consolidating financial statements of the prepaid limited health service organization;

(2) the number of subscribers at the beginning of the year, the number of subscribers at the end of the year, and the number of enrollments terminated during the year; and

(3) such other information relating to the performance of the organization as is necessary to enable the commissioner to carry out the commissioner's duties under sections 62A.451 to 62A.4528.

(c) The commissioner may require more frequent reports containing information necessary to enable the commissioner to carry out the commissioner's duties under sections 62A.451 to 62A.4528.

(d) The commissioner may suspend the organization's certificate of authority pending the proper filing of the required report by the organization.

History: 2005 c 17 art 2 s 16



Section 62A.4526 — SUSPENSION OR REVOCATION OF CERTIFICATE OF AUTHORITY.

Subdivision 1. Grounds for suspension or revocation. The commissioner may suspend or revoke the certificate of authority issued to a prepaid limited health service organization under sections 62A.451 to 62A.4528 upon determining that any of the following conditions exist:

(1) the prepaid limited health service organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 62A.4512, unless amendments to the submissions have been filed with and approved by the commissioner;

(2) the prepaid limited health service organization issues an evidence of coverage that does not comply with the requirements of section 62A.4516;

(3) the prepaid limited health service organization is unable to fulfill its obligations to furnish limited health services;

(4) the prepaid limited health service organization is not financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(5) the tangible net equity of the prepaid limited health service organization is less than that required by section 62A.4523 or the prepaid limited health service organization has failed to correct any deficiency in its tangible net equity as required by the commissioner;

(6) the prepaid limited health service organization has failed to implement in a reasonable manner the complaint system required by section 62A.4519;

(7) the continued operation of the prepaid limited health service organization would be hazardous to its enrollees; or

(8) the prepaid limited health service organization has otherwise failed to comply with sections 62A.451 to 62A.4528.

Subd. 2. Procedure for suspension or revocation. If the commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, the commissioner shall notify the prepaid limited health service organization in writing specifically stating the grounds for suspension or revocation and fixing a time not more than 60 days after the date of notification for a hearing on the matter in accordance with chapter 14.

Subd. 3. Winding up after revocation. When the certificate of authority of a prepaid limited health service organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing limited health services.

History: 2005 c 17 art 2 s 17



Section 62A.4527 — PENALTIES.

In lieu of any penalty specified elsewhere in sections 62A.451 to 62A.4528, or when no penalty is specifically provided, whenever a prepaid limited health service organization or other person, corporation, partnership, or entity subject to those sections has been found, pursuant to chapter 14, to have violated any provision of sections 62A.451 to 62A.4528, the commissioner may:

(1) issue and cause to be served upon the organization, person, or entity charged with the violation a copy of the findings and an order requiring the organization, person, or entity to cease and desist from engaging in the act or practice that constitutes the violation; and

(2) impose a monetary penalty of not more than $1,000 for each violation, but not to exceed an aggregate penalty of $10,000.

History: 2005 c 17 art 2 s 18



Section 62A.4528 — REHABILITATION, CONSERVATION, OR LIQUIDATION.

(a) Any rehabilitation, conservation, or liquidation of a prepaid limited health service organization must be deemed to be the rehabilitation, conservation, or liquidation of an insurance company and must be conducted under chapter 60B.

(b) A prepaid limited health service organization is not subject to the laws and rules governing insurance insolvency guaranty funds, nor shall any insurance insolvency guaranty fund provide protection to individuals entitled to receive limited health services from a prepaid limited health service organization.

History: 2005 c 17 art 2 s 19



Section 62A.46 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 62A.46 to 62A.56.

Subd. 2. Long-term care policy. "Long-term care policy" means an individual or group policy, certificate, subscriber contract, or other evidence of coverage that provides benefits for prescribed long-term care, including nursing facility services or home care services, or both nursing facility services and home care services, pursuant to the requirements of sections 62A.46 to 62A.56.

Sections 62A.46, 62A.48, and 62A.52 to 62A.56 do not apply to a long-term care policy issued to (a) an employer or employers or to the trustee of a fund established by an employer where only employees or retirees, and dependents of employees or retirees, are eligible for coverage or (b) to a labor union or similar employee organization. The associations exempted from the requirements of sections 62A.3099 to 62A.44 under 62A.31, subdivision 1, clause (c) shall not be subject to the provisions of sections 62A.46 to 62A.56 until July 1, 1988.

Subd. 3. Nursing facility. "Nursing facility" means (1) a facility that is licensed as a nursing home under chapter 144A; (2) a facility that is both licensed as a boarding care home under sections 144.50 to 144.56 and certified as an intermediate care facility for purposes of the medical assistance program; and (3) in states other than Minnesota, a facility that meets licensing and certification standards comparable to those that apply to the facilities described in clauses (1) and (2).

Subd. 4. Home care services. "Home care services" means one or more of the following prescribed services for the long-term care and treatment of an insured that are provided by a home health agency in a noninstitutional setting according to a written diagnosis or assessment and plan of care:

(1) nursing and related personal care services under the direction of a registered nurse, including the services of a home health aide;

(2) physical therapy;

(3) speech therapy;

(4) respiratory therapy;

(5) occupational therapy;

(6) nutritional services provided by a licensed dietitian;

(7) homemaker services, meal preparation, and similar nonmedical services;

(8) medical social services; and

(9) other similar medical services and health-related support services.

Subd. 5. Prescribed long-term care. "Prescribed long-term care" means a service, type of care, or procedure that could not be omitted without adversely affecting the patient's illness or condition and is specified in a plan of care prepared by either: (1) a physician and a registered nurse and is appropriate and consistent with the diagnosis; or (2) a registered nurse or licensed social worker based on an assessment of the insured's ability to perform the activities of daily living and to perform basic cognitive functions appropriately.

Subd. 6. Qualified insurer. "Qualified insurer" means an entity licensed under chapter 62A or 62C.

Subd. 7. Physician. "Physician" means a medical practitioner licensed or holding a temporary permit under sections 147.02, 147.03, 147.031, 147.037, or holding a residency permit under section 147.0391.

Subd. 8. Plan of care. "Plan of care" means a written document prepared and signed by either: (1) a physician and registered nurse that specifies medically prescribed long-term care services or treatment that are consistent with the diagnosis; or (2) by a registered nurse or licensed social worker that specifies prescribed long-term care services or treatment that are consistent with an assessment of the insured's ability to perform the activities of daily living and to perform basic cognitive functions appropriately. The plan of care must be prepared in accordance with accepted standards of practice and must contain services or treatment that could not be omitted without adversely affecting the patient's illness or condition.

Subd. 9. Insured. "Insured" means a person covered under a long-term care policy.

Subd. 10. Home health agency. "Home health agency" means an entity that provides home care services and is (1) certified for participation in the Medicare program; or (2) licensed as a home health agency where a state licensing statute exists, or is otherwise acceptable to the insurer if licensing is not required.

Subd. 11. Benefit period. "Benefit period" means one or more separate or combined periods of confinement covered by a long-term care policy in a nursing facility or at home while receiving home care services. A benefit period begins on the first day the insured receives a benefit under the policy and ends when the insured has received no benefits for the same or related cause for an interval of 180 consecutive days.

Subd. 12. Homebound or house confined. "Homebound or house confined" means that a person is physically unable to leave the home without another person's aid because the person has lost the capacity of independent transportation or is disoriented.

Subd. 13. Benefit day. "Benefit day" means each day of confinement in a nursing facility or each visit for home care services. For purposes of section 62A.48, subdivision 1, if the policyholder receives more than one home care service visit within a 24-hour period, each visit constitutes one benefit day.

History: 1986 c 397 s 3; 1987 c 337 s 58; 1989 c 330 s 18; 1990 c 551 s 1-4; 1993 c 21 s 1; 1995 c 258 s 31,32; 1996 c 446 art 1 s 36; 2005 c 17 art 1 s 14



Section 62A.48 — LONG-TERM CARE POLICIES.

Subdivision 1. Policy requirements. No individual or group policy, certificate, subscriber contract, or other evidence of coverage of nursing home care or other long-term care services shall be offered, issued, delivered, or renewed in this state, whether or not the policy is issued in this state, unless the policy is offered, issued, delivered, or renewed by a qualified insurer and the policy satisfies the requirements of sections 62A.46 to 62A.56. A long-term care policy must cover prescribed long-term care in nursing facilities or the prescribed long-term home care services in section 62A.46, subdivision 4, clauses (1) to (5), provided by a home health agency. A long-term care policy may cover both prescribed long-term care in nursing facilities and the prescribed long-term home care services in section 62A.46, subdivision 4, clauses (1) to (5), provided by a home health agency. Coverage under a long-term care policy, other than one that covers only nursing facility services, must include: a minimum lifetime benefit limit of at least $25,000 for services. A long-term care policy that covers only nursing facility services must include a minimum lifetime benefit limit of not less than one year of nursing facility services. Nursing facility and home care coverages under a long-term care policy must not be subject to separate lifetime maximums for policies that cover both nursing facility and home health care. Prior hospitalization may not be required under a long-term care policy.

The policy must cover preexisting conditions during the first six months of coverage if the insured was not diagnosed or treated for the particular condition during the 90 days immediately preceding the effective date of coverage. Coverage under the policy may include a waiting period of up to 180 days before benefits are paid, but there must be no more than one waiting period per benefit period; for purposes of this sentence, "days" can mean calendar or benefit days. If benefit days are used, an appropriate premium reduction and disclosure must be made. If benefit days are used in connection with coverage for home care services, the waiting period for home care services must not be longer than 90 benefit days. No policy may exclude coverage for mental or nervous disorders which have a demonstrable organic cause, such as Alzheimer's and related dementias. No policy may require the insured to be homebound or house confined to receive home care services. The policy must include a provision that the plan will not be canceled or renewal refused except on the grounds of nonpayment of the premium, provided that the insurer may change the premium rate on a class basis on any policy anniversary date. A provision that the policyholder may elect to have the premium paid in full at age 65 by payment of a higher premium up to age 65 may be offered. A provision that the premium would be waived during any period in which benefits are being paid to the insured during confinement in a nursing facility must be included. A nongroup policyholder may return a policy within 30 days of its delivery and have the premium refunded in full, less any benefits paid under the policy, if the policyholder is not satisfied for any reason.

No individual long-term care policy shall be offered or delivered in this state until the insurer has received from the insured a written designation of at least one person, in addition to the insured, who is to receive notice of cancellation of the policy for nonpayment of premium. The insured has the right to designate up to a total of three persons who are to receive the notice of cancellation, in addition to the insured. The form used for the written designation must inform the insured that designation of one person is required and that designation of up to two additional persons is optional and must provide space clearly designated for listing between one and three persons. The designation shall include each person's full name, home address, and telephone number. Each time an individual policy is renewed or continued, the insurer shall notify the insured of the right to change this written designation.

The insurer may file a policy form that utilizes a plan of care prepared as provided under section 62A.46, subdivision 5, clause (1) or (2).

Subd. 2. Per diem coverage. If benefits are provided on a per diem basis, the minimum daily benefit for care in a nursing facility must be the lesser of $40 or actual charges under a long-term care policy and the minimum benefit per visit for home care under a long-term care policy must be the lesser of $25 or actual charges. The home care services benefit must cover at least seven paid visits per week.

Subd. 3. Expense-incurred coverage. If benefits are provided on an expense-incurred basis, a benefit of not less than 80 percent of covered charges for prescribed long-term care must be provided.

Subd. 4. Loss ratio. The anticipated loss ratio for long-term care policies must not be less than 65 percent for policies issued on a group basis or 60 percent for policies issued on an individual or mass-market basis. This subdivision does not apply to policies issued on or after January 1, 2002, that comply with sections 62S.021 and 62S.081.

Subd. 5. Solicitations by mail or media advertisement. For purposes of this section, long-term care policies issued as a result of solicitations of individuals through mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

Subd. 6. Coordination of benefits. A long-term care policy may be secondary coverage for services provided under sections 62A.46 to 62A.56. Nothing in sections 62A.46 to 62A.56 shall require the secondary payor to pay the obligations of the primary payor nor shall it prevent the secondary payor from recovering from the primary payor the amount of any obligation of the primary payor that the secondary payor elects to pay.

There shall be no coordination of benefits between a long-term care policy and a policy designed primarily to provide coverage payable on a per diem, fixed indemnity or non-expense-incurred basis, or a policy that provides only accident coverage.

Subd. 7. Existing policies. Nothing in sections 62A.46 to 62A.56 prohibits the renewal of the following long-term care policies:

(1) policies sold outside the state of Minnesota to persons who at the time of sale were not residents of the state of Minnesota;

(2) policies sold before August 1, 1986; and

(3) policies sold before July 1, 1988, by associations exempted from sections 62A.3099 to 62A.44 under section 62A.31, subdivision 6.

Subd. 8. Cancellation for nonpayment of premium. No individual long-term care policy shall be canceled for nonpayment of premium unless the insurer, at least 30 days before the effective date of the cancellation, has given notice to the insured and to those persons designated pursuant to section 62A.48, subdivision 1, at the address provided by the insured for purposes of receiving notice of cancellation.

Subd. 9. Qualified long-term care. Sections 62A.46 to 62A.56 do not apply to policies marketed as qualified long-term care insurance policies under chapter 62S.

Subd. 10. Regulation of premiums and premium increases. Policies issued under sections 62A.46 to 62A.56 on or after January 1, 2002, must comply with sections 62S.021, 62S.081, 62S.265, and 62S.266 to the same extent as policies issued under chapter 62S.

Subd. 11. Nonforfeiture benefits. Policies issued under sections 62A.46 to 62A.56 on or after January 1, 2002, must comply with section 62S.02, subdivision 2, to the same extent as policies issued under chapter 62S.

Subd. 12. Regulatory flexibility. The commissioner may upon written request issue an order to modify or suspend a specific provision or provisions of sections 62A.46 to 62A.56 with respect to a specific long-term care insurance policy or certificate upon a written finding that:

(1) the modification or suspension is in the best interest of the insureds;

(2) the purpose to be achieved could not be effectively or efficiently achieved without the modifications or suspension; and

(3)(i) the modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long-term care;

(ii) the policy or certificate is to be issued to residents of a life care or continuing care retirement community or some other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of such a community; or

(iii) the modification or suspension is necessary to permit long-term care insurance to be sold as part of, or in conjunction with, another insurance product.

History: 1986 c 397 s 4; 1987 c 337 s 59-62; 1988 c 689 art 2 s 8; 1989 c 209 art 2 s 1; 1989 c 330 s 19; 1990 c 551 s 5-7; 1993 c 330 s 12; 1994 c 625 art 8 s 4; 1995 c 258 s 33,34; 1996 c 389 s 1; 1996 c 446 art 1 s 37; 1997 c 71 art 2 s 5; 1Sp2001 c 9 art 8 s 1-3; 2002 c 379 art 1 s 113; 1Sp2003 c 14 art 2 s 3; 2005 c 17 art 1 s 14



Section 62A.49 — HOME CARE SERVICES COVERAGE.

Subdivision 1. Generally. Section 62A.48 does not prohibit the sale of policies, certificates, subscriber contracts, or other evidences of coverage that provide home care services only. Home care services only policies may be sold, provided that they meet the requirements set forth in sections 62A.46 to 62A.56, except that they do not have to meet those conditions that relate to long-term care in nursing facilities. Disclosures and representations regarding these policies must be adjusted accordingly to remove references to coverage for nursing home care.

Subd. 2. Provider networks and managed care. Home health care services issued pursuant to this section may be provided through a limited provider network and may employ managed care practices. If these methods are used, they must be adequately disclosed within the policy and any advertisements or representations regarding coverage. Policies may not be sold in areas where there are not sufficient providers to meet the needs of the policyholders located in that area.

Subd. 3. Prohibited limitations. A long-term care insurance policy or certificate shall not, if it provides benefits for home health care or community care services, limit or exclude benefits by:

(1) requiring that the insured would need care in a skilled nursing facility if home health care services were not provided;

(2) requiring that the insured first or simultaneously receive nursing or therapeutic services in a home, community, or institutional setting before home health care services are covered;

(3) limiting eligible services to services provided by a registered nurse or licensed practical nurse;

(4) requiring that a nurse or therapist provide services covered by the policy that can be provided by a home health aide or other licensed or certified home care worker acting within the scope of licensure or certification;

(5) excluding coverage for personal care services provided by a home health aide;

(6) requiring that the provision of home health care services be at a level of certification or licensure greater than that required by the eligible service;

(7) requiring that the insured have an acute condition before home health care services are covered;

(8) limiting benefits to services provided by Medicare-certified agencies or providers;

(9) excluding coverage for adult day care services; or

(10) excluding coverage based upon location or type of residence in which the home health care services would be provided.

History: 1994 c 485 s 32; 1996 c 446 art 1 s 38; 1Sp2003 c 14 art 2 s 4



Section 62A.50 — DISCLOSURES AND REPRESENTATIONS.

Subdivision 1. Seal or emblems. No graphic seal or emblem shall be displayed on any policy, or in connection with promotional materials on policy solicitations, that may reasonably be expected to convey to the purchaser that the policy form is approved, endorsed, or certified by a state or local unit of government or agency, the federal government, or a federal agency.

Subd. 2. Cancellation notice. Long-term care policies issued on a nongroup basis must have a notice prominently printed on the first page of the policy stating that the policyholder may return the policy within 30 days of its delivery and have the premium refunded in full if the policyholder is not satisfied for any reason. A solicitation for a long-term care policy to be issued on a nongroup basis pursuant to a direct-response solicitation must state in substance that the policyholder may return the policy within 30 days of its delivery and have the premium refunded in full if the policyholder is not satisfied for any reason.

Subd. 3. Disclosures. No long-term care policy shall be offered or delivered in this state, whether or not the policy is issued in this state, and no certificate of coverage under a group long-term care policy shall be offered or delivered in this state, unless a statement containing at least the following information is delivered to the applicant at the time the application is made:

(1) a description of the benefits and coverage provided by the policy and the differences between this policy, a supplemental Medicare policy and the benefits to which an individual is entitled under parts A and B of Medicare;

(2) a statement of the exceptions and limitations in the policy including the following language, as applicable, in bold print: "THIS POLICY DOES NOT COVER ALL NURSING CARE FACILITIES OR NURSING HOME, HOME CARE, OR ADULT DAY CARE EXPENSES AND DOES NOT COVER RESIDENTIAL CARE. READ YOUR POLICY CAREFULLY TO DETERMINE WHICH FACILITIES AND EXPENSES ARE COVERED BY YOUR POLICY.";

(3) a statement of the renewal provisions including any reservation by the insurer of the right to change premiums;

(4) a statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions;

(5) an explanation of the policy's loss ratio including at least the following language: "This means that, on the average, policyholders may expect that $........ of every $100 in premium will be returned as benefits to policyholders over the life of the contract.";

(6) a statement of the out-of-pocket expenses, including deductibles and co-payments for which the insured is responsible, and an explanation of the specific out-of-pocket expenses that may be accumulated toward any out-of-pocket maximum as specified in the policy;

(7) the following language, in bold print: "YOUR PREMIUMS CAN BE INCREASED IN THE FUTURE. THE RATE SCHEDULE THAT LISTS YOUR PREMIUM NOW CAN CHANGE.";

(8) the following language in bold print, with any provisions that are inapplicable to the particular policy omitted or crossed out: "THIS POLICY HAS A WAITING PERIOD OF ..... (CALENDAR OR BENEFIT) DAYS FOR NURSING CARE SERVICES AND A WAITING PERIOD OF ..... (CALENDAR OR BENEFIT) DAYS FOR HOME CARE SERVICES. THIS MEANS THAT THIS POLICY WILL NOT COVER YOUR CARE FOR THE FIRST ..... (CALENDAR OR BENEFIT) DAYS AFTER YOU ENTER A NURSING HOME, OR THE FIRST ..... (CALENDAR OR BENEFIT) DAYS AFTER YOU BEGIN TO USE HOME CARE SERVICES. YOU WOULD NEED TO PAY FOR YOUR CARE FROM OTHER SOURCES FOR THOSE WAITING PERIODS."; and

(9) a signed and completed copy of the application for insurance is left with the applicant at the time the application is made.

Subd. 4. Policies other than qualified long-term care insurance policies. A policy that is not intended to be a qualified long-term care insurance policy as defined under section 62S.01, subdivision 24, must include a disclosure statement in the policy and in the outline of coverage that the policy is not intended to be a qualified long-term care insurance policy. The disclosure must be prominently displayed and read as follows: This long-term care insurance policy (certificate) is not intended to be a qualified long-term care insurance contract as defined under section 7702 (B)(b) of the Internal Revenue Code of 1986. You should consult with your attorney, accountant, or tax advisor regarding the tax implications of purchasing long-term care insurance.

History: 1986 c 397 s 5; 1987 c 337 s 63; 1988 c 689 art 2 s 9; 1995 c 258 s 35; 1996 c 389 s 2; 1997 c 71 art 2 s 6; 1999 c 177 s 39



Section 62A.52 — REVIEW OF PLAN OF CARE.

The insurer may review an insured's plan of care at reasonable intervals, but not more frequently than once every 30 days.

History: 1986 c 397 s 6



Section 62A.54 — PROHIBITED PRACTICES.

Unless otherwise provided for in sections 62A.46 to 62A.56, the solicitation or sale of long-term care policies is subject to the requirements and penalties applicable to the sale of Medicare supplement insurance policies as set forth in sections 62A.3099 to 62A.44.

It is misconduct for any agent or company to make any misstatements concerning eligibility or coverage under the medical assistance program, or about how long-term care costs will or will not be financed if a person does not have long-term care insurance. Any agent or company providing information on the medical assistance program shall also provide information about how to contact the county human services department or the state Department of Human Services.

History: 1986 c 397 s 7; 1988 c 689 art 2 s 10; 1992 c 564 art 1 s 33; 2005 c 17 art 1 s 14



Section 62A.56 — RULEMAKING.

Subdivision 1. Permissive. The commissioner may adopt rules pursuant to chapter 14 to carry out the purposes of sections 62A.46 to 62A.56. The rules may:

(1) establish additional disclosure requirements for long-term care policies designed to adequately inform the prospective insured of the need and extent of coverage offered;

(2) prescribe uniform policy forms in order to give the purchaser of long-term care policies a reasonable opportunity to compare the cost of insuring with various insurers; and

(3) establish other reasonable minimum standards as needed to further the purposes of sections 62A.46 to 62A.56.

Subd. 2. Mandatory. The commissioner shall adopt rules under chapter 14 establishing general standards to ensure that assessments used in the prescribing of long-term care are reliable, valid, and clinically appropriate.

History: 1986 c 397 s 8; 1990 c 551 s 8



Section 62A.60 — RETROACTIVE DENIAL OF EXPENSES.

In cases where the subscriber or insured is liable for costs beyond applicable co-payments or deductibles, no insurer may retroactively deny payment to a person who is covered when the services are provided for health care services that are otherwise covered, if the insurer or its representative failed to provide prior or concurrent review or authorization for the expenses when required to do so under the policy, plan, or certificate. If prior or concurrent review or authorization was provided by the insurer or its representative, and the preexisting condition limitation provision, the general exclusion provision and any other coinsurance, or other policy requirements have been met, the insurer may not deny payment for the authorized service or time period except in cases where fraud or substantive misrepresentation occurred.

History: 1989 c 330 s 20; 1996 c 446 art 1 s 39



Section 62A.61 — DISCLOSURE OF METHODS USED BY HEALTH CARRIERS TO DETERMINE USUAL AND CUSTOMARY FEES.

(a) A health carrier that bases reimbursement to health care providers upon a usual and customary fee must maintain in its office a copy of a description of the methodology used to calculate fees including at least the following:

(1) the frequency of the determination of usual and customary fees;

(2) a general description of the methodology used to determine usual and customary fees; and

(3) the percentile of usual and customary fees that determines the maximum allowable reimbursement.

(b) A health carrier must provide a copy of the information described in paragraph (a) to the commissioner of health or the commissioner of commerce, upon request.

(c) The commissioner of health or the commissioner of commerce, as appropriate, may use to enforce this section any enforcement powers otherwise available to the commissioner with respect to the health carrier. The commissioner of health or commerce, as appropriate, may require health carriers to provide the information required under this section and may use any powers granted under other laws relating to the regulation of health carriers to enforce compliance.

(d) For purposes of this section, "health carrier" has the meaning given in section 62A.011.

(e) "Usual and customary" means the normal charge, in the absence of insurance, of the provider for a service or article, but not more than the prevailing charge in the area for like service or article. A "like service" is the same nature and duration, requires the same skill, and is performed by a provider of similar training and experience. A "like article" is one that is identically or substantially equivalent. "Area" means the municipality or, in the case of a large city, a subdivision of the city, in which the service or article is actually provided or a greater area as is necessary to obtain a representative cross-section of charges for like service or article.

History: 1993 c 345 art 8 s 3; 1997 c 225 art 2 s 5; 1999 c 177 s 40



Section 62A.616 — COVERAGE FOR NURSING HOME CARE FOR TERMINALLY ILL AND OTHER SERVICES.

An insurer may offer a health plan that covers nursing home care for the terminally ill, personal care attendants, and hospice care. For the purposes of this section, "terminally ill" means a diagnosis certified by a physician that a person has less than six months to live.

History: 1995 c 258 s 36



Section 62A.62 — DEMONSTRATION PROJECT.

Subdivision 1. Establishment. The commissioner shall establish demonstration projects to allow health insurers regulated under this chapter and nonprofit health service plan corporations regulated under chapter 62C to extend coverage for health and services to individuals or groups currently unable to afford such coverage. For purposes of this section, the commissioner may recommend legislation granting an exemption from minimum benefits required under chapter 62A, and any applicable rules if there is reasonable evidence that the rules prohibit the operation of the demonstration project. The commissioner shall provide for public comment before recommending an exemption from any statute or rule.

Subd. 2. Application and approval. An insurer or health service plan corporation electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(1) a statement identifying the population that the project is designed to serve;

(2) a description of the proposed project including a statement projecting a schedule of costs and benefits for the enrollee;

(3) reference to the sections of Minnesota Statutes and Department of Commerce rules for which waiver is requested;

(4) evidence that application of the requirements of applicable Minnesota Statutes and Department of Commerce rules would, unless waived, prohibit the operation of the demonstration project;

(5) an estimate of the number of years needed to adequately demonstrate the project's effects; and

(6) other information the commissioner may reasonably require.

Subd. 3. Commissioner's review of application for demonstration project. The commissioner shall approve, deny, or refer back to the insurer or health service plan corporation for modification, the application for a demonstration project within 60 days of receipt from the insurer or health service plan corporation. If the commissioner approves a project that requires legislation exempting the project from minimum benefit requirements, the commissioner shall make the approval contingent on enactment of the required legislation.

Subd. 4. Length of project. The commissioner may approve an application for a demonstration project for a maximum of six years, with an option to renew.

Subd. 5. Report required. Each insurer or health service plan corporation for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report. The report shall be on a form developed by the commissioner and shall be separate from the annual report.

Subd. 6. Approval may be rescinded. The commissioner may rescind approval of a demonstration project if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

Subd. 7. Applicability. This section does not apply to the demonstration project established under section 256B.73.

History: 1990 c 568 art 3 s 2



Section 62A.63 — DEFINITIONS.

Subdivision 1. Application. For purposes of section 62A.64, the terms defined in this section have the meanings given them.

Subd. 2. Health care provider. "Health care provider" means a person, hospital, or health care facility, organization, or corporation that is licensed, certified, or otherwise authorized by the laws of this state to provide health care.

Subd. 3. Insurer. "Insurer" means a health insurer regulated under this chapter, service plan corporation as defined under section 62C.02, subdivision 6, and health maintenance organization as defined under section 62D.02, subdivision 4.

History: 1991 c 109 s 1



Section 62A.64 — HEALTH INSURANCE; PROHIBITED AGREEMENTS.

An agreement between an insurer and a health care provider may not:

(1) prohibit, or grant the insurer an option to prohibit, the provider from contracting with other insurers or payors to provide services at a lower price than the payment specified in the contract;

(2) require, or grant the insurer an option to require, the provider to accept a lower payment in the event the provider agrees to provide services to any other insurer or payor at a lower price; or

(3) require, or grant the insurer an option of, termination or renegotiation of the existing contract in the event the provider agrees to provide services to any other insurer or payor at a lower price.

History: 1991 c 109 s 2



Section 62A.65 — INDIVIDUAL MARKET REGULATION.

Subdivision 1. Applicability. No health carrier, as defined in section 62A.011, shall offer, sell, issue, or renew any individual health plan, as defined in section 62A.011, to a Minnesota resident except in compliance with this section. This section does not apply to the Comprehensive Health Association established in section 62E.10.

Subd. 2. Guaranteed renewal. No individual health plan may be offered, sold, issued, or renewed to a Minnesota resident unless the health plan provides that the plan is guaranteed renewable at a premium rate that does not take into account the claims experience or any change in the health status of any covered person that occurred after the initial issuance of the health plan to the person. The premium rate upon renewal must also otherwise comply with this section. A health carrier must not refuse to renew an individual health plan, except for nonpayment of premiums, fraud, or misrepresentation.

Subd. 3. Premium rate restrictions. No individual health plan may be offered, sold, issued, or renewed to a Minnesota resident unless the premium rate charged is determined in accordance with the following requirements:

(a) Premium rates may vary based upon the ages of covered persons in accordance with the provisions of the Affordable Care Act.

(b) Premium rates may vary based upon geographic rating area. The commissioner shall grant approval if the following conditions are met:

(1) the areas are established in accordance with the Affordable Care Act;

(2) each geographic region must be composed of no fewer than seven counties that create a contiguous region; and

(3) the health carrier provides actuarial justification acceptable to the commissioner for the proposed geographic variations in premium rates for each area, establishing that the variations are based upon differences in the cost to the health carrier of providing coverage.

(c) Premium rates may vary based upon tobacco use, in accordance with the provisions of the Affordable Care Act.

(d) In developing its premiums for a health plan, a health carrier shall take into account only the following factors:

(1) actuarially valid differences in rating factors permitted under paragraphs (a) and (c); and

(2) actuarially valid geographic variations if approved by the commissioner as provided in paragraph (b).

(e) The premium charged with respect to any particular individual health plan shall not be adjusted more frequently than annually or January 1 of the year following initial enrollment, except that the premium rates may be changed to reflect:

(1) changes to the family composition of the policyholder;

(2) changes in geographic rating area of the policyholder, as provided in paragraph (b);

(3) changes in age, as provided in paragraph (a);

(4) changes in tobacco use, as provided in paragraph (c);

(5) transfer to a new health plan requested by the policyholder; or

(6) other changes required by or otherwise expressly permitted by state or federal law or regulations.

(f) All premium variations must be justified in initial rate filings and upon request of the commissioner in rate revision filings. All rate variations are subject to approval by the commissioner.

(g) The loss ratio must comply with the section 62A.021 requirements for individual health plans.

(h) The rates must not be approved, unless the commissioner has determined that the rates are reasonable. In determining reasonableness, the commissioner shall consider the growth rates applied under section 62J.04, subdivision 1, paragraph (b), to the calendar year or years that the proposed premium rate would be in effect and actuarially valid changes in risks associated with the enrollee populations.

(i) A health carrier may, as part of a minimum lifetime loss ratio guarantee filing under section 62A.02, subdivision 3a, include a rating practices guarantee as provided in this paragraph. The rating practices guarantee must be in writing and must guarantee that the policy form will be offered, sold, issued, and renewed only with premium rates and premium rating practices that comply with subdivisions 2, 3, 4, and 5. The rating practices guarantee must be accompanied by an actuarial memorandum that demonstrates that the premium rates and premium rating system used in connection with the policy form will satisfy the guarantee. The guarantee must guarantee refunds of any excess premiums to policyholders charged premiums that exceed those permitted under subdivision 2, 3, 4, or 5. A health carrier that complies with this paragraph in connection with a policy form is exempt from the requirement of prior approval by the commissioner under paragraphs (b), (f), and (h).

(j) The commissioner may establish regulations to implement the provisions of this subdivision.

Subd. 3a. Disclosure. (a) In connection with the offering for sale of a health plan in the individual market, a health carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

(1) the provisions of the coverage concerning the health carrier's right to change premium rates and the factors that may affect changes in premium rates; and

(2) a listing of and descriptive information, including benefits and premiums, about all individual health plans actively marketed by the health carrier and the availability of the individual health plans for which the individual is qualified.

(b) Paragraph (a), clause (2), may be satisfied by referring individuals to the Health and Human Services Web portal, as defined under the Affordable Care Act.

Subd. 3b. Single risk pool. A health carrier shall consider all enrollees in all health plans, other than short-term and grandfathered plan coverage, offered by the health carrier in the individual market, including those enrollees who enroll in qualified health plans offered through MNsure, to be members of a single risk pool.

Subd. 4. Gender rating prohibited. (a) No individual health plan offered, sold, issued, or renewed to a Minnesota resident may determine the premium rate or any other underwriting decision, including initial issuance, through a method that is in any way based upon the gender of any person covered or to be covered under the health plan. This subdivision prohibits the use of marital status or generalized differences in expected costs between principal insureds and their spouses.

(b) No health carrier may refuse to initially offer, sell, or issue an individual health plan to a Minnesota resident solely on the basis that the individual had a previous cesarean delivery.

Subd. 5. Portability and conversion of coverage. (a) For plan years beginning on or after January 1, 2014, no individual health plan may be offered, sold, issued, or renewed, to a Minnesota resident that contains a preexisting condition limitation, preexisting condition exclusion, or exclusionary rider. An individual age 19 or older may be subjected to an 18-month preexisting condition limitation during plan years beginning prior to January 1, 2014, unless the individual has maintained continuous coverage as defined in section 62L.02. The individual must not be subjected to an exclusionary rider. During plan years beginning prior to January 1, 2014, an individual who is age 19 or older and who has maintained continuous coverage may be subjected to a onetime preexisting condition limitation of up to 12 months, with credit for time covered under qualifying coverage as defined in section 62L.02, at the time that the individual first is covered under an individual health plan by any health carrier. Credit must be given for all qualifying coverage with respect to all preexisting conditions, regardless of whether the conditions were preexisting with respect to any previous qualifying coverage. The individual must not be subjected to an exclusionary rider. Thereafter, the individual who is age 19 or older must not be subject to any preexisting condition limitation, preexisting condition exclusion, or exclusionary rider under an individual health plan by any health carrier, except an unexpired portion of a limitation under prior coverage, so long as the individual maintains continuous coverage as defined in section 62L.02. The prohibition on preexisting condition limitations for children age 18 or under does not apply to individual health plans that are grandfathered plans. The prohibition on preexisting condition limitations for adults age 19 and over beginning for plan years on or after January 1, 2014, does not apply to individual health plans that are grandfathered plans.

(b) A health carrier must offer an individual health plan to any individual previously covered under a group health plan issued by that health carrier, regardless of the size of the group, so long as the individual maintained continuous coverage as defined in section 62L.02. If the individual has available any continuation coverage provided under sections 62A.146; 62A.148; 62A.17, subdivisions 1 and 2; 62A.20; 62A.21; 62C.142; 62D.101; or 62D.105, or continuation coverage provided under federal law, the health carrier need not offer coverage under this paragraph until the individual has exhausted the continuation coverage. The offer must not be subject to underwriting, except as permitted under this paragraph. A health plan issued under this paragraph must be a qualified plan as defined in section 62E.02 and must not contain any preexisting condition limitation, preexisting condition exclusion, or exclusionary rider, except for any unexpired limitation or exclusion under the previous coverage. The individual health plan must cover pregnancy on the same basis as any other covered illness under the individual health plan. The offer of coverage by the health carrier must inform the individual that the coverage, including what is covered and the health care providers from whom covered care may be obtained, may not be the same as the individual's coverage under the group health plan. The offer of coverage by the health carrier must also inform the individual that the individual, if a Minnesota resident, may be eligible to obtain coverage from (i) other private sources of health coverage, or (ii) the Minnesota Comprehensive Health Association, without a preexisting condition limitation, and must provide the telephone number used by that association for enrollment purposes. The initial premium rate for the individual health plan must comply with subdivision 3. The premium rate upon renewal must comply with subdivision 2. In no event shall the premium rate exceed 100 percent of the premium charged for comparable individual coverage by the Minnesota Comprehensive Health Association, and the premium rate must be less than that amount if necessary to otherwise comply with this section. Coverage issued under this paragraph must provide that it cannot be canceled or nonrenewed as a result of the health carrier's subsequent decision to leave the individual, small employer, or other group market. Section 72A.20, subdivision 28, applies to this paragraph.

Subd. 6. [Repealed, 2013 c 84 art 1 s 94]

[See Note.]

Subd. 7. Short-term coverage. (a) For purposes of this section, "short-term coverage" means an individual health plan that:

(1) is issued to provide coverage for a period of 185 days or less, except that the health plan may permit coverage to continue until the end of a period of hospitalization for a condition for which the covered person was hospitalized on the day that coverage would otherwise have ended;

(2) is nonrenewable, provided that the health carrier may provide coverage for one or more subsequent periods that satisfy clause (1), if the total of the periods of coverage do not exceed a total of 365 days out of any 555-day period, plus any additional days covered as a result of hospitalization on the day that a period of coverage would otherwise have ended;

(3) does not cover any preexisting conditions, including ones that originated during a previous identical policy or contract with the same health carrier where coverage was continuous between the previous and the current policy or contract; and

(4) is available with an immediate effective date without underwriting upon receipt of a completed application indicating eligibility under the health carrier's eligibility requirements, provided that coverage that includes optional benefits may be offered on a basis that does not meet this requirement.

(b) Short-term coverage is not subject to subdivisions 2 and 5. Short-term coverage may exclude as a preexisting condition any injury, illness, or condition for which the covered person had medical treatment, symptoms, or any manifestations before the effective date of the coverage, but dependent children born or placed for adoption during the policy period must not be subject to this provision.

(c) Notwithstanding subdivision 3, and section 62A.021, a health carrier may combine short-term coverage with its most commonly sold individual qualified plan, as defined in section 62E.02, other than short-term coverage, for purposes of complying with the loss ratio requirement.

(d) The 365-day coverage limitation provided in paragraph (a) applies to the total number of days of short-term coverage that covers a person, regardless of the number of policies, contracts, or health carriers that provide the coverage. A written application for short-term coverage must ask the applicant whether the applicant has been covered by short-term coverage by any health carrier within the 555 days immediately preceding the effective date of the coverage being applied for. Short-term coverage issued in violation of the 365-day limitation is valid until the end of its term and does not lose its status as short-term coverage, in spite of the violation. A health carrier that knowingly issues short-term coverage in violation of the 365-day limitation is subject to the administrative penalties otherwise available to the commissioner of commerce or the commissioner of health, as appropriate.

Subd. 7a. Short-term coverage; applicability. Notwithstanding subdivision 3, paragraph (g), and subdivision 7, paragraph (c), short-term coverage is not subject to section 62A.021.

Subd. 8. Cessation of individual business. Notwithstanding the provisions of subdivisions 1 to 7, a health carrier may elect to cease doing business in the individual health plan market in this state if it complies with the requirements of this subdivision. For purposes of this section, "cease doing business" means to discontinue issuing new individual health plans and to refuse to renew all of the health carrier's existing individual health plans issued in this state whose terms permit refusal to renew under the circumstances specified in this subdivision. This subdivision does not permit cancellation of an individual health plan, unless the terms of the health plan permit cancellation under the circumstances specified in this subdivision. A health carrier electing to cease doing business in the individual health plan market in this state shall notify the commissioner 180 days prior to the effective date of the cessation. Within 30 days after the termination, the health carrier shall submit to the commissioner a complete list of policyholders that have been terminated. The cessation of business does not include the failure of a health carrier to offer or issue new business in the individual health plan market or continue an existing product line in that market, provided that a health carrier does not terminate, cancel, or fail to renew its current individual health plan business. A health carrier electing to cease doing business in the individual health plan market shall provide 120 days' written notice to each policyholder covered by an individual health plan issued by the health carrier. This notice must also inform each policyholder of the existence of the Minnesota Comprehensive Health Association, the requirements for being accepted, the procedures for applying for coverage, and the telephone numbers at the Department of Health and the Department of Commerce for information about private individual or family health coverage. A health carrier that ceases to write new business in the individual health plan market shall continue to be governed by this section with respect to continuing individual health plan business conducted by the health carrier. A health carrier that ceases to do business in the individual health plan market after July 1, 1994, is prohibited from writing new business in the individual health plan market in this state for a period of five years from the date of notice to the commissioner. This subdivision applies to any health maintenance organization that ceases to do business in the individual health plan market in one service area with respect to that service area only. Nothing in this subdivision prohibits an affiliated health maintenance organization from continuing to do business in the individual health plan market in that same service area. The right to refuse to renew an individual health plan under this subdivision does not apply to individual health plans issued on a guaranteed renewable basis that does not permit refusal to renew under the circumstances specified in this subdivision.

History: 1992 c 549 art 3 s 12; 1993 c 247 art 3 s 6; 1993 c 345 art 8 s 4; 1994 c 506 s 1; 1994 c 625 art 10 s 8-12; 1995 c 234 art 7 s 4,5; 1998 c 407 art 8 s 1; 1998 c 408 s 25; 1999 c 177 s 41; 2001 c 215 s 17; 2002 c 330 s 12; 1Sp2003 c 14 art 7 s 7; 2004 c 268 s 1,9; 2006 c 255 s 16; 2009 c 159 s 1; 2010 c 384 s 20; 2013 c 84 art 1 s 26-31; 2013 c 108 art 1 s 67; 2013 c 144 s 21

NOTE: Subdivision 6 was also amended by Laws 2013, chapter 84, article 1, section 30, to read as follows:

"Subd. 6. Guaranteed issue required. (a) Nothing in this section requires a health carrier to initially issue a health plan to a Minnesota resident who is age 19 or older on the date the health plan becomes effective if the effective date is prior to January 1, 2014, except as otherwise expressly provided in subdivision 4 or 5.

(b) Guaranteed issue is required for all health plans, except grandfathered plans, beginning January 1, 2014."



Section 62A.67 — SHORT TITLE.

Sections 62A.67 to 62A.672 may be cited as the "Minnesota Telemedicine Act."

History: 2015 c 71 art 9 s 1



Section 62A.671 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62A.67 to 62A.672, the terms defined in this section have the meanings given.

Subd. 2. Distant site. "Distant site" means a site at which a licensed health care provider is located while providing health care services or consultations by means of telemedicine.

Subd. 3. Health care provider. "Health care provider" has the meaning provided in section 62A.63, subdivision 2.

Subd. 4. Health carrier. "Health carrier" has the meaning provided in section 62A.011, subdivision 2.

Subd. 5. Health plan. "Health plan" means a health plan as defined in section 62A.011, subdivision 3, and includes dental plans as defined in section 62Q.76, subdivision 3, but does not include dental plans that provide indemnity-based benefits, regardless of expenses incurred and are designed to pay benefits directly to the policyholder.

Subd. 6. Licensed health care provider. "Licensed health care provider" means a health care provider who is:

(1) licensed under chapter 147, 147A, 148, 148B, 148E, 148F, 150A, or 153; a mental health professional as defined under section 245.462, subdivision 18, or 245.4871, subdivision 27; or vendor of medical care defined in section 256B.02, subdivision 7; and

(2) authorized within their respective scope of practice to provide the particular service with no supervision or under general supervision.

Subd. 7. Originating site. "Originating site" means a site including, but not limited to, a health care facility at which a patient is located at the time health care services are provided to the patient by means of telemedicine.

Subd. 8. Store-and-forward technology. "Store-and-forward technology" means the transmission of a patient's medical information from an originating site to a health care provider at a distant site without the patient being present, or the delivery of telemedicine that does not occur in real time via synchronous transmissions.

Subd. 9. Telemedicine. "Telemedicine" means the delivery of health care services or consultations while the patient is at an originating site and the licensed health care provider is at a distant site. A communication between licensed health care providers that consists solely of a telephone conversation, e-mail, or facsimile transmission does not constitute telemedicine consultations or services. A communication between a licensed health care provider and a patient that consists solely of an e-mail or facsimile transmission does not constitute telemedicine consultations or services. Telemedicine may be provided by means of real-time two-way, interactive audio and visual communications, including the application of secure video conferencing or store-and-forward technology to provide or support health care delivery, which facilitate the assessment, diagnosis, consultation, treatment, education, and care management of a patient's health care.

History: 2015 c 71 art 9 s 2



Section 62A.672 — COVERAGE OF TELEMEDICINE SERVICES.

Subdivision 1. Coverage of telemedicine. (a) A health plan sold, issued, or renewed by a health carrier for which coverage of benefits begins on or after January 1, 2017, shall include coverage for telemedicine benefits in the same manner as any other benefits covered under the policy, plan, or contract, and shall comply with the regulations of this section.

(b) Nothing in this section shall be construed to:

(1) require a health carrier to provide coverage for services that are not medically necessary;

(2) prohibit a health carrier from establishing criteria that a health care provider must meet to demonstrate the safety or efficacy of delivering a particular service via telemedicine for which the health carrier does not already reimburse other health care providers for delivering via telemedicine, so long as the criteria are not unduly burdensome or unreasonable for the particular service; or

(3) prevent a health carrier from requiring a health care provider to agree to certain documentation or billing practices designed to protect the health carrier or patients from fraudulent claims so long as the practices are not unduly burdensome or unreasonable for the particular service.

Subd. 2. Parity between telemedicine and in-person services. A health carrier shall not exclude a service for coverage solely because the service is provided via telemedicine and is not provided through in-person consultation or contact between a licensed health care provider and a patient.

Subd. 3. Reimbursement for telemedicine services. (a) A health carrier shall reimburse the distant site licensed health care provider for covered services delivered via telemedicine on the same basis and at the same rate as the health carrier would apply to those services if the services had been delivered in person by the distant site licensed health care provider.

(b) It is not a violation of this subdivision for a health carrier to include a deductible, co-payment, or coinsurance requirement for a health care service provided via telemedicine, provided that the deductible, co-payment, or coinsurance is not in addition to, and does not exceed, the deductible, co-payment, or coinsurance applicable if the same services were provided through in-person contact.

History: 2015 c 71 art 9 s 3






Chapter 62B — CREDIT INSURANCE

Section 62B.01 — SCOPE.

All life insurance, accident and health insurance, and involuntary unemployment insurance in connection with loan or other credit transactions are subject to sections 62B.01 to 62B.14, except life, accidental death, and disability insurance written in connection with first real estate mortgage loans. Insurance is not subject to sections 62B.01 to 62B.14 where its issuance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor. Credit life, credit accident and health, and credit involuntary unemployment insurance provided at no additional cost to the borrower are not subject to sections 62B.01 to 62B.14.

History: Ex1967 c 2 s 1; 1989 c 330 s 21; 1993 c 343 s 8; 2002 c 307 art 2 s 2



Section 62B.02 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 62B.01 to 62B.14 the following terms have the meanings given to them in this section.

Subd. 2. Credit life insurance. "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

Subd. 3. Credit accident and health insurance. "Credit accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

Subd. 3a. Credit involuntary unemployment insurance. "Credit involuntary unemployment insurance" means insurance on a debtor in connection with a specified loan or other credit transaction to provide payment to a creditor in the event of involuntary unemployment of the debtor for the installment payments or other periodic payments becoming due while the debtor is involuntarily unemployed.

Subd. 4. Creditor. "Creditor" means the lender of money or vendor or lessor of goods, services, or property, rights or privileges, for which payment is arranged through a credit transaction, or successor to the right, title or interest of a lender, vendor, or lessor, and an affiliate, associate or subsidiary of them, director, officer or employee of them or any other person in any way associated with them.

Subd. 5. Debtor. "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

Subd. 6. Indebtedness. "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

Subd. 7. Commissioner. "Commissioner" means the commissioner of commerce.

History: Ex1967 c 2 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 343 s 9



Section 62B.03 — FORMS OF CREDIT LIFE INSURANCE, CREDIT ACCIDENT AND HEALTH INSURANCE, AND CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE.

Credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance shall be issued only in the following forms:

(1) individual policies of life insurance issued to debtors on the term plan;

(2) individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3) individual policies of involuntary unemployment insurance issued to debtors on the term plan;

(4) group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(5) group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage;

(6) group policies of involuntary unemployment insurance issued to creditors on a term plan insuring debtors.

History: Ex1967 c 2 s 3; 1993 c 343 s 10



Section 62B.04 — AMOUNT OF CREDIT LIFE INSURANCE AND CREDIT ACCIDENT AND HEALTH INSURANCE.

Subdivision 1. Credit life insurance. (1) The initial amount of credit life insurance shall not exceed the amount of principal repayable under the contract of indebtedness plus an amount equal to one monthly payment. Thereafter, if the indebtedness is repayable in substantially equal installments according to a predetermined schedule, the amount of insurance shall not exceed the scheduled indebtedness plus one monthly payment or actual amount of indebtedness, whichever is greater. If the contract of indebtedness provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of indebtedness and subsequent changes to the rate must be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

(2) Notwithstanding clause (1), the amount of credit life insurance written in connection with credit transactions repayable over a specified term exceeding 63 months shall not exceed the greater of: (i) the actual amount of unpaid indebtedness as it exists from time to time; or (ii) where an indebtedness is repayable in substantially equal installments according to a predetermined schedule, the scheduled amount of unpaid indebtedness, less any unearned interest or finance charges, plus an amount equal to two monthly payments. If the credit transaction provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of unpaid indebtedness and subsequent changes in the rate must be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

(3) Notwithstanding clauses (1) and (2), insurance on educational, agricultural, and horticultural credit transaction commitments may be written on a nondecreasing or level term plan for the amount of the loan commitment.

(4) If the contract of indebtedness provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index shall be used in determining the scheduled amount of indebtedness, and subsequent changes to the rate shall be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

Subd. 2. Credit accident and health insurance. (a) The total amount of periodic indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments. If the credit transaction provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the aggregate of the periodic scheduled unpaid installments of the indebtedness.

(b) If for any reason a policy of credit disability insurance will not or may not provide the policyholder or certificate holder with coverage for the total amount of indebtedness on the related loan or debt in the event of any one instance of disability, the applicant must be given a written disclosure on or accompanying the application. If the disclosure is on the application, it must be immediately above the signature line, within a box and the word "WARNING" must be in 14-point boldface capital letters. The rest of the text must be in capital letters and boldface 10-point print. If the disclosure is on a separate sheet, it must be on an 8-1/2 inch by 11 inch sheet of paper with the word "WARNING" in 14-point boldface capital letters with the remaining text in 10-point boldface capital letters. If a separate disclosure is used, it must be signed by the applicant with one copy provided to the applicant and one copy maintained by the insurer for at least the term of the policy or certificate, if coverage is issued. The disclosure must state:

WARNING: IF YOU BECOME DISABLED AS DEFINED IN THE POLICY/CERTIFICATE, THIS DISABILITY INSURANCE POLICY/CERTIFICATE MAY NOT COVER YOUR ENTIRE INDEBTEDNESS. IF YOU BECOME DISABLED AT A POINT WHERE THE NUMBER OF MONTHLY INSTALLMENT PAYMENTS REMAINING EXCEEDS THE PERIOD OF COVERAGE BEING PROVIDED BY THIS POLICY/CERTIFICATE, THE BENEFITS AVAILABLE WILL BE LESS THAN THE AMOUNT NECESSARY TO PAY OFF YOUR LOAN. IF YOU WANT COVERAGE FOR THE FULL AMOUNT OF YOUR INDEBTEDNESS OR HAVE ANY QUESTIONS ABOUT THE EXTENT OR NATURE OF YOUR COVERAGE, YOU SHOULD DISCUSS THEM WITH YOUR AGENT AND/OR ENROLLER BEFORE SUBMITTING YOUR APPLICATION.

(c) Any policy or certificate of credit disability insurance which contains a critical period must make available for any single instance of disability monthly indemnity benefit payments for the term of the loan, 24 months, or the term of the disability, whichever is less. For the purposes of this section, a critical period is when there is a limited number of monthly benefit payments that may be paid to the beneficiary or the policyholder or certificate holder as a result of any one instance of disability.

(d) Unless the policy or certificate provides for such coverage, nothing in this section shall be interpreted as requiring an insurer to provide coverage for the final payment of a balloon loan or for a period that exceeds the age limitation in the policy or certificate or for amounts that exceed the insurer's maximum liability limits.

Subd. 3. Credit involuntary unemployment insurance. The total amount of periodic indemnity payable by credit involuntary unemployment insurance in the event of involuntary unemployment shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

History: Ex1967 c 2 s 4; 1977 c 382 s 3; 1982 c 424 s 13; 1989 c 330 s 22; 1993 c 343 s 11; 1995 c 171 s 66,67; 1995 c 202 art 2 s 25; 1996 c 414 art 1 s 29; 1997 c 157 s 56; 1999 c 177 s 42



Section 62B.05 — TERM OF CREDIT INSURANCE.

The term of any credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to the indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and the evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in that event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of the insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.

If an indebtedness is prepaid in full before its scheduled maturity, except by performance of the insurer's obligation under the policy, the insurance shall be deemed canceled and a refund shall be paid or credited as provided in section 62B.08. Upon prepayment in full, the creditor shall make the refund of unearned premium, unless the credit insurance was originated by a third party, in which case the creditor shall promptly notify the third party who shall make the refund.

History: Ex1967 c 2 s 5; 1977 c 382 s 4; 1978 c 641 s 1; 1Sp1985 c 10 s 61; 1986 c 455 s 87; 1993 c 343 s 12



Section 62B.06 — PROVISIONS OF POLICIES AND CERTIFICATES OF INSURANCE; DISCLOSURE TO DEBTORS.

Subdivision 1. Policy, memorandum copy, or certificate required. All credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance shall be evidenced by an individual policy, memorandum copy, or in the case of group insurance by a certificate of insurance, which shall be delivered to the debtor.

Subd. 2. Required provisions. Each individual policy or group certificate of credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance, shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor, the rate or amount of payment, if any, by the debtor separately for credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance, a description of the amount, term and coverage including any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to the debtor, if living, otherwise to a beneficiary, other than the creditor, named by the debtor, otherwise to the debtor's estate. No individual or group policy of credit accident and health insurance or credit involuntary unemployment insurance issued, amended, renewed, or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing any benefit under the policy by the amount of, or in proportion to, any increase in disability or other benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit.

Subd. 3. Delivery to debtor at time of indebtedness. The individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

Subd. 4. Exception to delivery requirement. If the individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time the indebtedness is incurred. The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subdivision is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date on which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 62B.05. If an application for a policy or a notice of proposed insurance is not delivered at the time the indebtedness is incurred as required by this subdivision, the creditor shall assume all of the liabilities under such insurance until an insurer accepts the risk.

Subd. 5. Substituted insurer requirements. If the insurer named in either the application or notice of proposed insurance does not accept the risk, then the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the application or notice of proposed insurance an appropriate refund shall be made.

History: Ex1967 c 2 s 6; 1975 c 323 s 2; 1986 c 444; 1993 c 343 s 13-15



Section 62B.07 — REGULATION OF RATES AND FORMS.

Subdivision 1. Filing. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner.

Subd. 2. Disapproval. The commissioner shall within 60 days after the filing of policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance laws or of any rule promulgated thereunder. In order to determine whether the premium to be charged under a particular policy form submitted by an insurer is excessive in relation to benefits, and to facilitate the submission and approval of policy forms and premium rates to be used in connection therewith, the commissioner shall give full consideration to and make reasonable allowances for underwriting expenses including, but not limited to, claim adjustment expenses, general administrative expenses including costs for handling return premiums, compensation to agents, expense allowances to creditors, if any, branch and field expenses and other acquisition costs, the types of policies actually issued and authorized as defined in section 62B.03, clauses (1), (2), (3), (4), (5), and (6), and any and all other factors and trends demonstrated to be relevant. An insurer may support these factors by statistical information, experience, actuarial computations, and/or estimates certified by an executive officer of the insurer, and the commissioner shall give due consideration to such supporting data.

Subd. 3. Consequences of disapproval. If the commissioner notifies the insurer that the form is disapproved, it is unlawful thereafter for the insurer to issue or use it. In the notice, the commissioner shall specify the reason for disapproval and state that a hearing will be granted within 20 days after a request in writing by the insurer. No policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement or rider, shall be issued or used until the expiration of 60 days after it has been filed, unless the commissioner gives prior written approval thereto.

Subd. 4. Withdrawal. The commissioner may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw approval of a form on any ground set forth in subdivision 2 above. The written notice of the hearing shall state the reason for the proposed withdrawal.

Subd. 5. Issuance after withdrawal. It is not lawful for the insurer to issue forms after the effective date of their withdrawal by the commissioner.

Subd. 6. Exception for certain credit insurance. If a group policy of credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance

(1) has been delivered in this state before May 28, 1967, or

(2) has been or is delivered in another state before or after May 28, 1967, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in subdivisions 2 and 4 of section 62B.06 and the forms shall be approved by the commissioner if they conform to the requirements specified in those subdivisions and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner; provided, however, the premium rate in effect on existing group policies may be continued until the first policy anniversary date following May 28, 1967, as provided in section 62B.12.

Subd. 7. Judicial review. Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.

Subd. 8. Annual report. Each insurer that sold insurance regulated under this chapter in this state or to a Minnesota resident during the preceding calendar year shall file, as a supplement to its annual statement, a report covering that calendar year. The report must include the following data for coverage regulated by this chapter and sold in this state or to a Minnesota resident, all shown separately for each rate for each policy form or certificate form used for credit insurance regulated under this chapter:

(1) claims incurred;

(2) premiums earned;

(3) expenses other than claims;

(4) the data described in clauses (1), (2), and (3), shown separately for policies sold at each premium rate used by the insurer;

(5) a statement as to whether the insurer applies or has applied underwriting criteria to coverage sold under this chapter, a description of any such criteria and the specific policies or certificates to which the criteria are applied;

(6) information as to the compensation paid in regard to the sale of credit insurance regulated under this chapter as follows:

(i) the name and address of each person or company to whom compensation was paid;

(ii) the total compensation paid to each person or company; and

(iii) the total premiums written by each person or company for which the compensation in clause (2) was paid; and

(7) any other information requested by the commissioner.

For purposes of this section, "compensation" includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate, including but not limited to bonuses, gifts, prizes, awards, dividends, experience refunds, retrospective commissions, finder's fees, and increased or decreased prices for other transactions with the insurer.

History: Ex1967 c 2 s 7; 1985 c 248 s 70; 1986 c 444; 1986 c 455 s 11,12; 1992 c 564 art 5 s 1; 1993 c 343 s 16,17



Section 62B.08 — PREMIUMS AND REFUNDS.

Subdivision 1. Schedules and rates; revisions. An insurer may revise its schedules or premium rates from time to time, and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy, credit accident and health insurance policy, or credit involuntary unemployment insurance policy for which the premium rate exceeds that determined by the schedules of the insurer then on file with the commissioner.

Subd. 2. Termination before maturity date. Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that a premium refund or credit need not be made if the amount thereof is less than $5. The formula to be used in computing the refund shall be filed with and approved by the commissioner.

Subd. 3. Required payments; credit to be made when policy or certificate not issued. If a creditor requires a debtor to make a payment for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.

Subd. 4. Limitation on insurance charges. The amount charged to a debtor for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined, and any premium charged or collected on a single premium basis shall be submitted to the insurer within 90 days of the month in which said premium is charged or collected.

Subd. 5. Credit involuntary unemployment insurance; compensation to creditor limited. With respect to credit involuntary unemployment insurance only, an insurer, subsidiary, or parent of the insurer shall not pay compensation to a creditor or a group policyholder offering credit involuntary unemployment insurance in excess of 30 percent of the net written premiums.

Subd. 6. Compensation defined. "Compensation" means any valuable consideration, direct or indirect, paid by or on behalf of the insurer, or by any subsidiary or parent, or subsidiary of the parent of the insurer, or by any other person to whom or on behalf of any group policyholder or creditor or withheld from an insurer by any group policyholder or creditor, including but not limited to: commissions, retrospective commissions, retrospective rate credits, experience refunds, dividends, service fees, expense allowances or reimbursements, gifts, equipment, facilities, goods or services, or any other form of remuneration resulting directly from the sale of credit involuntary unemployment insurance.

History: Ex1967 c 2 s 8; 1993 c 343 s 18-22; 1995 c 202 art 2 s 26



Section 62B.09 — ISSUANCE OF POLICIES.

Subdivision 1. Regulation. Policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business in this state and shall be issued only through holders of licenses or authorizations issued by the commissioner.

Subd. 2. Characterization of premiums. The premiums for individual policies of credit life or credit accident and health insurance issued to debtors or the cost to debtors under group policies of credit life or credit accident and health insurance issued to creditors, whether or not written by or through any lender or other creditor, its affiliate, associate or subsidiary or a director, officer or employee of any of them, shall not be deemed interest or charges nor consideration or any amount whatsoever for any examination, service, brokerage, commission, compensation for services, incidental expenses or other thing or otherwise, in addition to or in excess of permitted interest or charges in connection with the loan or credit transaction. Any gain, participation or advantage to any lender or other creditor, its affiliate, associates or subsidiary or to a director, officer or employee of any of them arising out of such premium or cost by way of commission, dividend or otherwise, shall not be deemed interest or charges nor consideration or any amount whatsoever for any examination, service, brokerage, commission, compensation for services, incidental expenses or other thing or otherwise, in addition to or in excess of permitted interest or charges in connection with the loan or credit transaction.

Subd. 3. Creditor's authority. Any creditor doing business in the state of Minnesota may, in the same office or place of business where such creditor transacts business, take applications or enrollments for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance upon a borrower or purchaser or one of them if there are two or more in connection with the making of a loan or sale.

History: Ex1967 c 2 s 9; 1993 c 343 s 23



Section 62B.10 — CLAIMS.

Subdivision 1. Handling. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. Claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

Subd. 2. Payment. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

Subd. 3. Settlement or adjustment. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditors shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

History: Ex1967 c 2 s 10



Section 62B.11 — EXISTING INSURANCE; CHOICE OF INSURER.

When credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

History: Ex1967 c 2 s 11; 1986 c 444; 1993 c 343 s 24



Section 62B.12 — RULEMAKING.

The commissioner may, after notice and hearing, issue rules the commissioner deems appropriate for the supervision of sections 62B.01 to 62B.14. The commissioner shall promulgate rules to establish rates for credit involuntary unemployment insurance prior to its issuance, and to enact the other provisions of Laws 1993, chapter 343, and the commissioner shall report by February 15, 1994, to the house of representatives Committee on Financial Institutions and Insurance and to the senate Commerce and Consumer Protection Committee on the rules or status of the rulemaking, including the expected loss ratio. The commissioner is not obligated to promulgate a rule unless and until four or more insurers who plan to write credit involuntary unemployment insurance in Minnesota agree to pay for the cost of the promulgation of any rules authorized by this section. Companies selling credit involuntary unemployment insurance shall be assessed by the department to pay the costs of rulemaking.

Moneys collected pursuant to this provision must be deposited in the state treasury and credited to a special account and are appropriated to the commissioner for the rulemaking purposes authorized by this section.

For the purposes of this chapter, any insurer authorized to offer the coverage specified by section 60A.06, subdivision 1, clause (1) or (4), shall be authorized to sell credit involuntary unemployment insurance pursuant to this chapter.

History: Ex1967 c 2 s 12; 1985 c 248 s 70; 1986 c 444; 1993 c 343 s 25; 1994 c 425 s 11



Section 62B.13 — JUDICIAL REVIEW.

Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review in accordance with chapter 14.

History: Ex1967 c 2 s 13; 1982 c 424 s 130



Section 62B.14 — PENALTIES.

In addition to any other penalty provided by law, any person, firm or corporation which violates an order of the commissioner after it has become final, and while it is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state a sum not to exceed $250 which may be recovered in a civil action, except that if the violation is found to be willful, the amount of the penalty shall be a sum not to exceed $1,000. The commissioner may revoke or suspend the license or certificate of authority of the person, firm or corporation guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in section 62B.13.

History: Ex1967 c 2 s 14; 1986 c 444






Chapter 62C — NONPROFIT HEALTH SERVICE PLAN CORPORATIONS

Section 62C.01 — NONPROFIT HEALTH SERVICE PLAN CORPORATIONS ACT.

Subdivision 1. Citation. Sections 62C.01 to 62C.23 may be cited as the "Nonprofit Health Service Plan Corporations Act."

Subd. 2. Purpose. It is the purpose and intent of Laws 1971, chapter 568 to promote a wider, more economical and timely availability of hospital, medical-surgical, dental, and other health services for the people of Minnesota, through nonprofit, prepaid health service plans, and thereby advance public health and the art and science of medical and health care within the state, while reasonably regulating the formation, continuation, operation, and termination of such service plans by establishment and enforcement of reasonable and practical standards of administration, investments, surplus and reserves.

Subd. 3. Scope. Every foreign or domestic nonprofit corporation organized for the purpose of establishing or operating a health service plan in Minnesota whereby health services are provided to subscribers to the plan under a contract with the corporation shall be subject to and governed by Laws 1971, chapter 568, and shall not be subject to the laws of this state relating to insurance, except the gross premiums tax provisions contained in chapter 297I and as otherwise specifically provided. Laws 1971, chapter 568 shall apply to all health service plan corporations incorporated after August 1, 1971, and to all existing health service plan corporations, except as otherwise provided. Nothing in sections 62C.01 to 62C.23 shall apply to prepaid group practice plans. A prepaid group practice plan is any plan or arrangement other than a service plan, whereby health services are rendered to certain patients by providers who devote their professional effort primarily to members or patients of the plan, and whereby the recipients of health services pay for the services on a regular, periodic basis, not on a fee for service basis.

History: 1971 c 568 s 1; 1992 c 549 art 9 s 3; 2000 c 394 art 2 s 13



Section 62C.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 62C.01 to 62C.23 the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce or a person duly designated to act in the commissioner's place.

Subd. 3. Health service. "Health service" means any service or class of services, supply, drug, or equipment provided to an individual for diagnosis, relief, or treatment of an injury, ailment, or bodily condition.

Subd. 4. Subscriber. "Subscriber" means a person covered under a subscriber contract for health services to the extent therein described.

Subd. 5. Provider. "Provider" means an institution, organization, or person that furnishes health services either directly or pursuant to a prescription or directive from a person licensed by the state to make such a prescription or directive.

Subd. 6. Service plan corporation. "Service plan corporation" means a foreign or domestic nonprofit corporation which contracts for health service or payment therefor for subscribers pursuant to a service plan, in exchange for periodic prepayments by or on behalf of subscribers. An "existing corporation" means a service plan association or corporation legally in existence on August 1, 1971, and authorized to do business in this state on that date.

Subd. 7. Service plan. "Service plan" means any program or other method whereby a service plan corporation, for a consideration, contracts for provision of health service to subscribers by providers who have entered service agreements with the service plan corporation or which provides for reimbursement to the subscriber for health service provided by providers who have not entered service agreements with the service plan corporation.

Subd. 8. Service agreement. "Service agreement" means an agreement, contract or other arrangement between a service plan corporation and a provider under which the provider agrees that when health services are provided for a subscriber the provider shall not make a direct charge against the subscriber for those services or parts of services which are covered by the subscriber's contract, but shall look to the service plan corporation for the payment for covered services, to the extent they are covered.

Subd. 9. Subscriber contract. "Subscriber contract" means a contract, agreement, or other arrangement between a service plan corporation and its subscriber under the terms and conditions of which health service or reimbursement therefor is provided to the subscriber.

Subd. 10. Participating provider. "Participating provider" means a provider who is party to a service agreement with a service plan corporation.

History: 1971 c 568 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 62C.03 — SERVICE PLAN CORPORATIONS AUTHORIZED.

Subdivision 1. General authority. A service plan corporation may be organized to establish, maintain and operate a service plan providing health services in their entirety or in part, according to the subscriber contract. No subscriber's contract shall provide for payment of cash indemnification by the corporation to the subscriber or the subscriber's estate for death, illness, or other injury, except as provided by Laws 1971, chapter 568 as it relates to nonparticipating providers. In the event that the subscriber compensates the provider for services received the subscriber is subrogated to the provider's right against the service plan.

Subd. 2. Contracting authority. A service plan corporation may enter other contracts, arrangements, or agreements as provided in Laws 1971, chapter 568, to carry out the intent and purpose of Laws 1971, chapter 568.

Subd. 3. Health services by nonparticipating providers. A service plan corporation may provide for health services by nonparticipating providers in cases of emergency or expediency, or when selected in accordance with the subscriber's contract. When health service is provided out of state, the provider must be duly licensed, registered, and authorized to provide the service where provided.

History: 1971 c 568 s 3; 1986 c 444



Section 62C.04 — ORGANIZATION.

Subdivision 1. Incorporated as nonprofit. Except as otherwise expressly provided, a service plan corporation organized after August 1, 1971 shall be incorporated under and subject to chapter 317A, as it may be amended, and in addition shall have, to the extent provided in its articles of incorporation, all powers and duties provided by Laws 1971, chapter 568 for service plan corporations. A service plan corporation may be incorporated by not less than three legal residents of this state.

Subd. 2. Existing corporations. An existing corporation shall be deemed a service plan corporation under Laws 1971, chapter 568, subject to all of its terms and conditions, shall receive a certificate of authority from the commissioner, and shall not be required to obtain new licenses for its agents and representatives. However, any existing service plan corporation shall, within 30 days after the first annual meeting of the corporation following August 1, 1971, amend its articles and bylaws to the extent necessary to conform to and be governed by Laws 1971, chapter 568 and chapter 317A and file said articles and bylaws for approval and filing in accordance with Laws 1971, chapter 568. If any service plan corporation fails to meet these requirements the commissioner may suspend without a hearing its certificate of authority until the requirements of Laws 1971, chapter 568 have been fully met.

Subd. 3. Regulation of name. No service plan corporation shall include within its name the words "insurance," "casualty," "surety," "mutual," "indemnity," or any other words descriptive of the insurance, casualty, or surety business. No service plan corporation shall have a name, mark or symbol which is the same as, or deceptively similar to, the name of any other domestic corporation.

Subd. 4. Combination of health services. A service plan corporation may be organized to provide for a combination of health services and an existing corporation may so provide by amendment of its articles of incorporation, or by merger, consolidation, or joint operating arrangements with another service plan corporation. All such actions taken shall be subject to the provisions of chapter 317A, and to the approval of the commissioner for protection of the public and subscribers. If the commissioner denies approval an appeal may be made to the Ramsey County District Court for review de novo of all matters relevant to the proposed combination.

History: 1971 c 568 s 4; 1989 c 304 s 137



Section 62C.05 — ARTICLES OF INCORPORATION; BYLAWS.

Subdivision 1. Required conformance. The articles of incorporation and bylaws of any service plan corporation and any amendments thereto shall conform to the requirements of Laws 1971, chapter 568 and chapter 317A.

Subd. 2. Specified statements in articles. In addition to meeting the requirements of chapter 317A, the articles of incorporation of a service plan corporation shall clearly state its purposes in strict conformity with Laws 1971, chapter 568 and that subscribers' contracts shall not restrict the subscribers' freedom in selecting a provider in a particular class of providers.

History: 1971 c 568 s 5; 1989 c 304 s 137



Section 62C.06 — APPROVAL OF ARTICLES AND BYLAWS.

Subdivision 1. Commissioner's review and approval. Proposed articles, bylaws or amendments thereto must be approved by the commissioner. The proposed articles, bylaws or amendments shall be submitted to the commissioner in triplicate. One copy shall be promptly returned endorsed by the commissioner to show the date of receipt. Failure of the commissioner to approve or disapprove by an order transmitted to the corporation within 30 days of receipt and stating the reasons for any disapproval, shall be deemed approval.

Subd. 2. Filing. Upon approval, the corporation shall file the articles or amendment with the secretary of state, together with a copy of the order or an affidavit of an officer of the corporation that no order has been issued and that more than 30 days have expired since submission of the proposed articles or amendment. When the filing fees and charges have been paid as required by law, and the secretary of state determines that the articles or amendments are in acceptable form, the secretary of state shall record them and take any other action provided for by chapter 317A.

Subd. 3. Certificate of incorporation. The existence of a service plan corporation hereafter organized shall begin upon issuance of a certificate of incorporation by the secretary of state. Within 14 days after issuance of the certificate, the corporation shall cause to be published once in a qualified newspaper in the county in which it has its registered office, a notice stating the name of the corporation, the date of incorporation, the general nature of its business, the address of its registered office, and the names and addresses of the incorporators and directors. Proof of publication shall be filed with the secretary of state within ten days after publication. If a corporation fails to comply with this subdivision, it shall forfeit $50 to the state.

Subd. 4. [Repealed, 1984 c 618 s 61]

History: 1971 c 568 s 6; 1976 c 181 s 2; 1986 c 444; 1989 c 304 s 137



Section 62C.07 — DIRECTORS; MANAGEMENT.

Subdivision 1. Authority and composition. The articles of incorporation or the bylaws of a service plan corporation shall provide that the authority and responsibility for election of officers and proper and lawful operation of the corporation shall be in a board of not less than 12 directors with powers and authority as necessary for or instrumental to complete execution of the purposes of the corporation as provided by law, its articles and bylaws. The number of directors shall be fixed by the articles or bylaws.

Subd. 2. Selection. The directors shall be selected in accordance with the bylaws and at least one-third shall be individuals who are not practicing or engaged in providing health services, and who before their retirement did not practice or engage in providing health services, are not spouses of such persons, and are not employed by or directors of a provider.

History: 1971 c 568 s 7



Section 62C.08 — CERTIFICATE OF AUTHORITY.

Subdivision 1. Requirement. No service plan corporation shall enter into subscriber contracts or solicit applications therefor, until it has secured a certificate of authority from the commissioner. Application for a certificate of authority shall be made upon forms prescribed by the commissioner.

Subd. 2. Granting. The commissioner may grant a certificate of authority after determining that the applicant is in compliance with Laws 1971, chapter 568 with regard to the applicant's stated purpose, its articles and bylaws and its financial condition, that it has met the filing requirements of Laws 1971, chapter 568 relating to subscribers' contracts and service agreements and that the service plan corporation has knowledgeable, responsible management.

Subd. 3. Foreign service plan corporation. A foreign service plan corporation applying for a certificate of authority in this state shall be deemed to be a corporation which is organized under Laws 1971, chapter 568, and such foreign corporation shall be required to meet the same requirements as an existing domestic corporation provided that no foreign corporation shall be denied a certificate of authority because its corporate powers exceed those which are permitted by the laws of this state, although its activities in this state may not exceed the powers of a domestic service plan corporation.

Subd. 4. Exception. No certificate of authority shall be required for a foreign service plan corporation whose activities in this state are limited to servicing members of covered groups whose contracts have been issued in another state, or for a foreign service plan corporation whose activities in this state are conducted pursuant to a contract or agreement with a licensed domestic service plan corporation if such contract or agreement is authorized by section 62C.13.

History: 1971 c 568 s 8; 1986 c 444



Section 62C.09 — FINANCIAL REQUIREMENTS.

Subdivision 1. Generally. The commissioner shall not issue a certificate of authority to any service plan corporation hereafter organized unless the corporation has met all legal requirements and, if organized on a capital stock basis unless the corporation has paid up capital stock of not less than $200,000 and an initial surplus of not less than $200,000, or, if organized on a membership basis, unless the corporation has an initial surplus of not less than $400,000.

Subd. 2. Reserve requirements. A service plan corporation in existence on August 1, 1971, or hereafter formed shall establish and maintain reserves for claims in process, incomplete and unreported claims, retroactive cost adjustments to providers, allowances for subscription charges received from subscribers but not yet earned and all other accrued liabilities in accordance with section 60A.12 as it relates to accident and health insurance companies.

Subd. 3. [Repealed, 2004 c 285 art 3 s 11]

Subd. 4. [Repealed, 2004 c 285 art 3 s 11]

Subd. 5. Risk-based capital requirement. A service plan corporation is subject to regulation of its financial solvency under sections 60A.50 to 60A.592.

History: 1971 c 568 s 9; 1977 c 261 s 1; 1977 c 405 s 1; 2004 c 285 art 3 s 2



Section 62C.10 — INVESTMENT.

Funds of a corporation subject to this chapter shall be invested only in securities and property designated by law for investment by domestic life insurance companies. Notwithstanding any limitations set forth in chapter 61A, an organization which has received a certificate of authority from the commissioner to operate under this chapter may invest up to 20 percent of its admitted assets in corporations whose business is the arrangement for, management of, or provision of health care services, including dental and related managed care and administrative services. Any amounts so invested shall, for purposes of section 62C.09, be added to the minimum and maximum reserve requirements as calculated for a service plan corporation.

History: 1971 c 568 s 10; 1993 c 70 s 1; 1994 c 425 s 12



Section 62C.11 — FINANCIAL STATEMENTS AND EXAMINATIONS.

Subdivision 1. Annual filing. A service plan corporation shall annually on or before the last day of March, file with the commissioner a financial statement, in such form as the commissioner shall prescribe, verified by not less than two of its principal officers, showing the financial condition of the corporation as of December 31 of the preceding year.

Subd. 2. Periodic examinations. The commissioner shall examine a service plan corporation to ascertain its financial condition, its ability to fulfill its obligations, and its compliance with Laws 1971, chapter 568, as often as the commissioner deems expedient for protection of the public, but not less than once each three years. The commissioner shall have access at all reasonable times to all books and records of the corporation, and may summon the officers and employees and examine them under oath as to any matter pertinent to Laws 1971, chapter 568.

Subd. 3. Initial examinations. The commissioner shall visit and examine any service plan corporation formed after August 1, 1971 within the first six months after it begins doing business, and thereafter once during each of the next three years. Thereafter the commissioner shall visit and examine the corporation at least once every three years.

Subd. 4. Examination and audit expenses. Any examination or audit conducted by or at the request of the commissioner shall be at the expense of the service plan corporation.

Subd. 5. Failure to examine; notification to governor. The commissioner shall notify the governor whenever examinations required by this section have not been made and inform the governor of the reasons therefor.

History: 1971 c 568 s 11; 1986 c 444; 2000 c 483 s 12



Section 62C.12 — SUSPENSION.

A service plan corporation shall be subject to section 60A.052, relating to the denial, suspension or revocation of a certificate of authority, and to chapter 60B. The commissioner also may suspend or revoke a certificate for any violation or noncompliance with Laws 1971, chapter 568 following a hearing under procedures established by rules of the commissioner. The commissioner may suspend or revoke the certificate of authority of a foreign service plan corporation for the same reasons for which a domestic corporation's certificate may be suspended or revoked, and further, may revoke or suspend the certificate of a foreign service plan corporation if its activities outside the state of Minnesota impair its solvency or its ability to meet its obligations in this state.

History: 1971 c 568 s 12; 1985 c 248 s 70; 1986 c 444; 1993 c 13 art 2 s 1



Section 62C.13 — AUTHORIZED CONTRACTS AND AGREEMENTS.

Subdivision 1. General powers. A service plan corporation may act for, or as agent of, a provider and may contract with subscribers and others to render or provide health services for the benefit of subscribers. It may enter into service agreements. A subscriber contract may provide for payment to, or reimbursement of, a subscriber for expenses incurred for health services when rendered or furnished by nonparticipating providers.

Subd. 2. Government units or agencies. A service plan corporation may contract or make other arrangements with any agency, instrumentality or political subdivision of the United States, or this state, and may accept and administer funds, directly or indirectly, made available thereby provided such agency, instrumentality or political subdivision is authorized by law to make such contracts or arrangements. It may subcontract with any organization which has contracted with any such agency, instrumentality or political subdivision for the administration or furnishing of health services or any publicly supported health service plan.

Subd. 3. Similar organizations. A service plan corporation may enter into contracts or other arrangements with similar organizations or corporations domiciled in this or any other state or country, for transfer of subscribers, reciprocal or joint benefits, or for other joint undertakings approved by its board and not inconsistent with the purposes of Laws 1971, chapter 568, provided, however, that in no event shall a service plan corporation enter into any such contract, arrangement or undertaking which would have the effect of relieving such corporation of its duties and obligations to any subscribers unless the corporation has received the prior written consent of the affected subscribers, or a qualified agent or representative of such subscribers.

Subd. 4. Administrative services. A service plan corporation may enter into contracts or other arrangements with providers or with any agency, instrumentality or political subdivision of the United States or any state or country or any other organization for administrative, accounting, record keeping, data processing, or planning, facility or service related to rendering or furnishing health services.

Subd. 5. Construction of section. Laws 1971, chapter 568 shall not be construed to require a service plan corporation to contract or arrange to remain under contract or arrangement with any provider, subscriber or group of subscribers.

History: 1971 c 568 s 13



Section 62C.14 — SUBSCRIBER CONTRACTS.

Subdivision 1. Copy to subscriber. A service plan corporation shall deliver to every subscriber, except those covered as a spouse or dependent of another subscriber, a copy of the subscriber's contract or a certificate evidencing that the subscriber is covered by a group subscriber's contract.

Subd. 2. General contents. The subscriber's contract shall state in a clear and understandable manner all health services to be provided, in whole or in part, to the subscriber and all terms, conditions, limitations and exceptions under which the services shall be provided or paid for, including any provisions for coordination of benefits or subrogation, and including any provisions or conditions under which services from participating providers are not covered.

Subd. 3. Free choice preserved. Nothing in a subscriber's contract shall deny the subscriber free choice of the provider within a particular class of providers who is to treat the subscriber, and there shall be no interference with a provider-subscriber relationship.

Subd. 4. Contents of group contracts. Except for group contracts or certificates, a subscriber's contract or other writing furnished with the contract, shall state the periodic subscription charge, the effective date, the expiration date or period of renewal, and the terms upon which the contract may be terminated, canceled, continued, or renewed.

Subd. 5. Disabled dependents. A subscriber's individual contract or any group contract delivered or issued for delivery in this state and providing that coverage of a dependent child of the subscriber or a dependent child of a covered group member shall terminate upon attainment of a specified limiting age as defined in section 62Q.01, subdivision 9, shall also provide in substance that attainment of that age shall not terminate coverage while the child is (a) incapable of self-sustaining employment by reason of developmental disability, mental illness or disorder, or physical disability, and (b) chiefly dependent upon the subscriber or employee for support and maintenance, provided proof of incapacity and dependency is furnished by the subscriber within 31 days of attainment of the limiting age as defined in section 62Q.01, subdivision 9, and subsequently as required by the corporation, but not more frequently than annually after a two-year period following attainment of the age. Any notice regarding termination of coverage due to attainment of the limiting age must include information about this provision.

Subd. 5a. Maternity benefits. Any group subscriber's contract delivered or issued for delivery or renewed in this state after August 1, 1973, shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried subscriber is a parent of a dependent child, each group subscriber's contract delivered or issued for delivery or renewed after July 1, 1976, shall, if the subscriber chooses family coverage, provide the same coverage for that child as that provided for the child of any other subscriber choosing dependent family coverage. Any group contracting for a group subscriber's contract may request that the coverage required by this section be omitted.

An individual subscriber's contract delivered or issued for delivery in this state shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried subscriber is a parent of a dependent child, each subscriber's individual contract delivered or issued for delivery or renewed after July 1, 1975, shall, if the subscriber chooses dependent family coverage, provide the same coverage for that child as that provided for the child of any other subscriber choosing dependent family coverage.

Subd. 5b. Application of maternity benefits provision. The provisions of subdivision 5a shall apply to all health maintenance organizations regulated under any health maintenance organization enabling act enacted in 1973.

Subd. 6. Required statement. A subscriber's contract or certificate shall state that it and all riders and endorsements, together with any application if signed by the subscriber, identification issued, and the applicable benefit schedules on file at the home office of the corporation and with the commissioner, shall constitute the entire contract between the corporation and the subscriber.

Subd. 7. Limitation on payment of death, illness, or injury benefits. No subscriber's contract shall provide for the payment of any cash or other material benefit to the subscriber or the subscriber's estate on account of death, illness or injury, provided that a subscriber's contract may provide for the payment for services rendered by a nonparticipating provider to the extent such services are covered by the contract. In the event that the subscriber compensates the provider for services received the subscriber is subrogated to the provider's right against the service plan.

Subd. 8. Limitation on subscriber contract liability. Every subscriber's contract or certificate shall provide in substance that the subscriber has no personal liability to the participating provider rendering health services, except for those services or parts of service not covered by the subscriber's contract.

Subd. 9. Required filing. No service plan corporation shall deliver or issue for delivery in this state any subscriber contract, endorsement, rider, amendment or application until a copy of the form thereof has been filed with the commissioner, subject to disapproval by the commissioner. Any such form issued or in use on August 1, 1971, if filed with the commissioner within 60 days after August 1, 1971, shall be deemed filed upon receipt by the commissioner. When an insurer, service plan corporation, or the Minnesota Comprehensive Health Association fails to respond to an objection or inquiry within 60 days, the filing is automatically disapproved. A resubmission is required if action by the Department of Commerce is subsequently requested. An additional filing fee is required for the resubmission. The commissioner also may by regulation exempt from filing those subscriber contracts issued to a group of not less than 300 subscribers, or to other groups upon such reasonable conditions and restrictions as the commissioner may require.

Subd. 10. Filing or disapproval. Except as otherwise provided in subdivision 9, all forms received by the commissioner shall be deemed filed 60 days after received unless disapproved by order transmitted to the corporation stating that the form used in a specified respect is contrary to law, contains a provision or provisions which are unfair, inequitable, misleading, inconsistent or ambiguous, or is in part illegible. It shall be unlawful to issue or use a document disapproved by the commissioner. When an insurer, service plan corporation, or the Minnesota Comprehensive Health Association fails to respond to an objection or inquiry within 60 days, the filing is automatically disapproved. A resubmission is required if action by the Department of Commerce is subsequently requested. An additional filing fee is required for the resubmission.

Subd. 11. Hearing. An order of disapproval shall state that a hearing will be granted within 20 days upon written request. The commissioner shall conduct the hearing within 20 days after receipt of the request and shall give not less than ten days' written notice of the time and place and matters to be considered. Within 15 days after the hearing, the commissioner shall affirm, reverse, or modify the previous action in writing, specifying the reasons therefor. Pending the hearing and decision thereon, the commissioner may postpone the effective date of previous action.

Subd. 12. Appeal. An order or decision of the commissioner under this section shall be subject to appeal in accordance with chapter 14.

Subd. 13. Construction. All subscriber's contracts covering subscribers in this state shall be deemed to have been made in this state and shall be construed pursuant to Minnesota law when the position or rights of a Minnesota subscriber or covered group member are at issue. It shall be unlawful for any service plan corporation to solicit or make any subscriber contract in violation of the provisions of Laws 1971, chapter 568.

Subd. 14. Newborn infant coverage. No subscriber's individual contract or any group contract which provides for coverage of family members or other dependents of a subscriber or of an employee or other group member of a group subscriber, shall be renewed, delivered, or issued for delivery in this state unless such contract includes as covered family members or dependents any newborn infants immediately from the moment of birth and thereafter which insurance shall provide coverage for illness, injury, congenital malformation or premature birth. The coverage described in this subdivision includes coverage of cleft lip and cleft palate to the same extent provided in section 62A.042, subdivisions 1, paragraph (b); and 2, paragraph (b). For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy, contract, or agreement covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy, contract, or agreement mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may withhold payment of any health benefits for the new dependent until it has been compensated with the applicable premium which would have been owed if the health carrier had been informed of the additional dependent immediately.

Subd. 15. Certain disability benefits offset prohibited. No subscriber's individual contract or any group contract which provides for coverage of family members or dependents of a subscriber or of an employee or other group member of a group subscriber, entered into, issued, amended, renewed or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit under the service plan by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit.

History: 1971 c 568 s 14; 1973 c 303 s 3; 1973 c 494 s 5; 1973 c 651 s 2,3; 1975 c 323 s 3; 1976 c 121 s 4; 1980 c 589 s 26; 1983 c 247 s 32; 1986 c 444; 1986 c 455 s 13; 1995 c 258 s 37,38; 1996 c 446 art 1 s 40; 2003 c 40 s 3; 2004 c 288 art 3 s 4; 2005 c 56 s 1; 2006 c 255 s 17,18; 2013 c 84 art 1 s 32



Section 62C.142 — CONTINUATION AND CONVERSION PRIVILEGES FOR FORMER SPOUSES AND CHILDREN.

Subdivision 1. Termination of coverage. No subscriber contract of a nonprofit health service plan corporation which, in addition to covering the subscriber, also covers the subscriber's spouse shall contain a provision for termination of coverage for a spouse covered under the subscriber contract solely as a result of a break in the marital relationship except by reason of an entry of a valid decree of dissolution of marriage between the parties.

Subd. 2. Conversion privilege. An individual subscriber contract issued as conversion coverage shall be renewable at the option of the former spouse as long as the former spouse is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual subscriber contract shall apply to the former spouse's original age at entry and shall apply equally to all similar contracts issued as conversion coverage by the corporation.

Subd. 2a. Continuation privilege. Every subscriber contract, other than a contract whose continuance is contingent upon continued employment or membership, shall contain a provision which permits continuation of coverage under the contract for the subscriber's former spouse and children upon entry of a valid decree of dissolution of marriage. The coverage may be continued until the earlier of the following dates:

(a) the subscriber's former spouse becomes covered under any other group health plan; or

(b) the date coverage would otherwise terminate under the subscriber contract.

The contract must require the group contract holder to, upon request, provide the insured with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children with respect to whom the marital relationship has not dissolved, without regard to whether such cost is paid by the employer or employee.

Subd. 3. Application. Subdivision 1 applies to every subscriber contract which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2 and 2a apply to every subscriber contract which is delivered, issued for delivery, renewed, or amended on or after March 1, 1983.

History: 1977 c 186 s 2; 1982 c 555 s 9; 1982 c 642 s 15; 1990 c 403 s 9; 1992 c 564 art 4 s 9; 2000 c 483 s 13; 2013 c 84 art 1 s 33



Section 62C.15 — SUBSCRIPTION CHARGES.

Subdivision 1. Establishment and adjustment. A service plan corporation shall establish and adjust from time to time subscription charges to be paid by or on behalf of its subscribers. The charges shall be reasonable, and not unfairly discriminatory, in relation to the benefits, considering actuarial projection of the cost of providing or paying for the health services, considering costs of administration, and in relation to reserves and surplus required by law.

Subd. 2. Nongroup contracts; filing of schedule of charges. No service plan corporation shall deliver, issue for delivery, extend, continue, or renew any form of nongroup subscriber contract until schedules of charges applicable thereto, including any endorsement, rider, amendment or application which is a part thereof, have been filed with the commissioner; nor shall the corporation deliver, issue for delivery, extend, continue or renew any form of group subscriber contract until a schedule of the rating structures and formulae applicable thereto, including any endorsement, rider, amendment or application which is a part thereof, has been filed with the commissioner. The filing for a nongroup subscriber contract shall include the actuarial data needed to justify any increase in subscriber charges. The commissioner may disapprove the schedule of charges for any group or nongroup subscriber contract if:

(a) the unencumbered reserve or surplus is less than the required minimum or more than the required maximum; or

(b) the schedule charges meet the criteria specified in section 62A.02, subdivision 3.

Subd. 3. Disapproval. If subscription charges become subject to disapproval, the commissioner shall within 30 days of filing render an order either disapproving the charges or extending time for review to a specified date, or the charges shall be deemed approved. An order disapproving a charge shall state the reasons therefor and shall be subject to the notice, hearing, and appeal provisions of section 62C.14. The burden of proving and actuarially demonstrating that the charges are not inadequate or excessive shall be on the corporation.

Subd. 4. Issuance or delivery of disapproved contract. It shall be unlawful for a service plan corporation to deliver or issue a subscriber's contract with charges which have been disapproved by the commissioner.

History: 1971 c 568 s 15; 1976 c 296 art 2 s 12



Section 62C.16 — SERVICE AGREEMENTS.

Subdivision 1. Agreements with authorized providers. Service plan corporations, as agents for providers, may enter into service agreements only with providers authorized to practice their profession or conduct their business in this state or the state or foreign country in which the provider is located.

Subd. 2. Enforcement. A service plan corporation shall enforce its service agreements, including agreements of providers to accept payment from the corporation as compensation for health service rendered or provided to subscribers who have prepaid for the health service. Provisions for review, by participating providers, of claims shall be a part of each service agreement.

Subd. 3. Filing. Each type of service agreement shall be filed with the commissioner, prior to its use and those in effect on August 1, 1971, shall be filed within 60 days thereof.

Subd. 4. Retaliatory action prohibited. No service plan corporation may take retaliatory action against a provider solely on the grounds that the provider disseminated accurate information regarding coverage of benefits or accurate benefit limitations of a subscriber's contract or accurate interpretations of the provider agreement that limit the prescribing, providing, or ordering of care.

History: 1971 c 568 s 16; 1993 c 345 art 5 s 5



Section 62C.17 — LICENSE FOR SOLICITOR OR AGENT.

Subdivision 1. Requirement. No person shall act as a solicitor or agent for solicitation of subscribers on behalf of a service plan corporation, except an officer of the corporation, until that person obtains a license from the commissioner. The license shall be granted to qualified persons only upon request of the service plan corporation. The commissioner may establish by rule reasonable standards of qualification.

Subd. 2. Application. Applications for license shall be submitted to the commissioner on forms provided by the commissioner. Except as provided in subdivision 3, the applicant shall pass a written examination reasonably designed to determine whether the applicant is qualified to be licensed as an agent or solicitor. The examination shall be pertinent to the contracts and coverage furnished by the corporation and shall be comparable to the examination required for a health and accident insurance agent's license. Prior to examination or reexamination, and prior to issuance or renewal of a license, the applicant shall pay to the commissioner the fees required for examination or reexamination for, and issuance or renewal of, an insurance agent's license for one line of insurance. The license shall expire May 31 of each year unless renewed by written request with payment of the renewal fee. The license shall not authorize a person to act as an insurance agent or solicitor.

Subd. 3. Examination exception; health and accident insurance agent. The commissioner shall issue and renew licenses without examination for a person who holds a valid health and accident insurance agent's license of this state or who as of October 1, 1971 has been employed as a solicitor or agent for solicitation of subscribers for not less than two years for the corporation to which the license would apply, is a full-time employee of the corporation, and has never had an insurance agent's license of this state denied, revoked, or suspended.

Subd. 4. Revocation or suspension; reinstatement. The commissioner may at any time after a hearing pursuant to the contested case provisions of chapter 14, revoke or suspend a license if satisfied that the licensee is not qualified. An application for a new license or for reinstatement may be entertained one year after revocation or suspension, upon filing of a bond in the amount of $5,000 approved by the commissioner for protection of the public for a period of five years, or a lesser amount and period as the commissioner may prescribe. The commissioner shall revoke or suspend a license upon written request by the corporation or agent for which the licensee is licensed to act. Such a request shall include a statement of the specific facts constituting cause for termination. Any such information shall be deemed a confidential and privileged communication, and shall not be admissible, in whole or in part, in any action or proceeding without the corporation's or agent's written consent.

Subd. 5. Nonqualification. A person shall not be qualified for a license if upon examination or reexamination it is determined that the person is incompetent to act as a producer, if the person has acted in any manner which would disqualify a person to hold a license as an insurance producer under sections 60K.30 to 60K.56, or if the person fails to produce documents subpoenaed by the commissioner, or fails to appear at a hearing to which the person is a party or has been subpoenaed, if the production of documents or appearance is lawfully required.

History: 1971 c 568 s 17; 1982 c 424 s 130; 1986 c 444; 1992 c 564 art 3 s 22; 2001 c 117 art 2 s 8



Section 62C.18 — PERSONAL LIABILITY.

Subdivision 1. Limitation. No participating provider shall have any right of action against a subscriber for compensation for health services which such provider has rendered, except to the extent that the subscriber's contract does not provide coverage for the services or part of the services rendered.

Subd. 2. Rights of nonparticipating providers; notice. Nothing herein shall affect the rights of a nonparticipating provider who gives the subscriber written notice prior to rendering service that the provider will bill the subscriber directly for service, provided that such notice shall not be required if (1) the nonparticipating provider is not informed by the subscriber and does not otherwise have knowledge that such subscriber has a subscriber contract covering such services, or (2) under the existing circumstances it is impossible or impractical for the nonparticipating provider to give such notice, or (3) the services are not provided in this state.

Subd. 3. Failure of nonparticipating provider to give notice. A nonparticipating provider who fails to give the notice required in subdivision 2 shall not be entitled to recover compensation from a subscriber for health services rendered to such subscriber in an amount in excess of the aggregate of (1) the amount actually received by the subscriber from the service plan corporation as reimbursement for the costs of such service, and (2) the amount by which such nonparticipating provider's fee or charges for such service exceeds the coverage provided for such service in the subscriber's contract.

History: 1971 c 568 s 18; 1986 c 444



Section 62C.19 — UNFAIR TRADE PRACTICES.

Service plan corporations are subject to sections 72A.17 to 72A.30, regarding regulation of trade practices, and to all rules promulgated by the commissioner regarding advertisements for and marketing of accident and health insurance.

History: 1971 c 568 s 19; 1985 c 248 s 70



Section 62C.20 — PRACTICE NOT AUTHORIZED.

Nothing in Laws 1971, chapter 568 shall authorize any person, association or corporation to engage, in any manner, in the practice of a profession required by this state to be licensed.

History: 1971 c 568 s 20



Section 62C.21 — PENALTIES.

If a service plan corporation violates Laws 1971, chapter 568 or other applicable law, the commissioner may suspend or revoke its certificate of authority, and impose a penalty not to exceed $5,000 for each offense. Such action shall be by order and subject to the notice, hearing and appeal provided as to an order disapproving a subscriber's contract.

History: 1971 c 568 s 21



Section 62C.22 — VIOLATIONS.

Any person who violates Laws 1971, chapter 568, or who makes a material false statement with respect to a written report or statement required by Laws 1971, chapter 568, shall be punishable, for the first offense, by payment of a fine of not more than $1,000 or imprisonment for not more than 90 days or both and for the second and each subsequent offense by payment of a fine of not more than $3,000 or imprisonment for not more than one year or both.

History: 1971 c 568 s 22; 1984 c 628 art 3 s 11; 2004 c 228 art 1 s 72



Section 62C.23 — RULES.

For the purpose of implementing and enforcing Laws 1971, chapter 568, the commissioner may adopt rules pursuant to chapter 14.

History: 1971 c 568 s 23; 1982 c 424 s 130; 1985 c 248 s 70






Chapter 62D — HEALTH MAINTENANCE ORGANIZATIONS

Section 62D.01 — CITATION AND PURPOSE.

Subdivision 1. Title. Sections 62D.01 to 62D.24 may be cited as the "Health Maintenance Act of 1973."

Subd. 2. Legislative findings and intent; policy. (a) Faced with the continuation of mounting costs of health care coupled with its inaccessibility to large segments of the population, the legislature has determined that there is a need to explore alternative methods for the delivery of health care services, with a view toward achieving greater efficiency and economy in providing these services.

(b) It is, therefore, the policy of the state to eliminate the barriers to the organization, promotion, and expansion of health maintenance organizations; to provide for their regulation by the state commissioner of health; and to exempt them from the operation of the insurance and nonprofit health service plan corporation laws of the state except as hereinafter provided.

(c) It is further the intention of the legislature to closely monitor the development of health maintenance organizations in order to assess their impact on the costs of health care to consumers, the accessibility of health care to consumers, and the quality of health care provided to consumers.

History: 1973 c 670 s 1; 1977 c 305 s 45; 1996 c 305 art 1 s 139



Section 62D.02 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 62D.01 to 62D.30, unless the context clearly indicates otherwise, the terms defined in this section shall have the meaning here given them.

Subd. 2. [Repealed, 1990 c 538 s 32]

Subd. 3. Commissioner of health or commissioner. "Commissioner of health" or "commissioner" means the state commissioner of health or a designee.

Subd. 4. Health maintenance organization. (a) "Health maintenance organization" means a nonprofit corporation organized under chapter 317A, or a local governmental unit as defined in subdivision 11, controlled and operated as provided in sections 62D.01 to 62D.30, which provides, either directly or through arrangements with providers or other persons, comprehensive health maintenance services, or arranges for the provision of these services, to enrollees on the basis of a fixed prepaid sum without regard to the frequency or extent of services furnished to any particular enrollee.

(b) [Expired]

Subd. 5. Evidence of coverage. "Evidence of coverage" means any certificate, agreement or contract, and amendments thereto, issued to an enrollee which sets out the coverage to which the enrollee is entitled under the health maintenance contract which covers the enrollee.

Subd. 6. Enrollee. "Enrollee" means any person who has entered into, or is covered by, a health maintenance contract.

Subd. 7. Comprehensive health maintenance services. "Comprehensive health maintenance services" means a set of comprehensive health services which the enrollees might reasonably require to be maintained in good health including as a minimum, but not limited to, emergency care, emergency ground ambulance transportation services, inpatient hospital and physician care, outpatient health services and preventive health services. Elective, induced abortion, except as medically necessary to prevent the death of the mother, whether performed in a hospital, other abortion facility or the office of a physician, shall not be mandatory for any health maintenance organization.

Subd. 8. Health maintenance contract. "Health maintenance contract" means any contract whereby a health maintenance organization agrees to provide to enrollees comprehensive health maintenance services and any other health care service set forth in the contract. The contract may contain enrollee cost-sharing provisions if the provisions meet the requirements of section 62D.095.

Subd. 9. Provider. "Provider" means any person who furnishes health services and is licensed or otherwise authorized to render such services in the state.

Subd. 10. Consumer. "Consumer" means any person, including an enrollee, to whom a health maintenance organization directs marketing materials.

Subd. 11. Local governmental unit. "Local governmental unit" means any statutory or home rule charter city or county.

Subd. 12. Participating entity. "Participating entity" means any of the following persons, providers, companies, or other organizations with which the health maintenance organization has contracts or other agreements:

(1) a health care facility licensed under sections 144.50 to 144.56, a nursing home licensed under sections 144A.02 to 144A.11, and any other health care facility otherwise licensed under the laws of this state or registered with the commissioner of health;

(2) a health care professional licensed under health-related licensing boards, as defined in section 214.01, subdivision 2, and any other health care professional otherwise licensed under the laws of this state or registered with the commissioner of health;

(3) a group, professional corporation, or other organization which provides the services of individuals or entities identified in (2), including but not limited to a medical clinic, a medical group, a home health care agency, an urgent care center, and an emergent care center;

(4) any person or organization providing administrative, financial, or management services to the health maintenance organization if the total payment for all services exceeds three percent of the gross revenues of the health maintenance organization.

"Participating entity" does not include (a) another health maintenance organization with which a health maintenance organization has made contractual arrangements or (b) any entity with which a health maintenance organization has contracted primarily in order to purchase or lease equipment or space or (c) employees of the health maintenance organization or (d) employees of any participating entity identified in clause (3).

Subd. 13. Major participating entity. "Major participating entity" shall include the following:

(1) a participating entity that receives from the health maintenance organization as compensation for services a sum greater than 30 percent of the health maintenance organization's gross annual revenues;

(2) a participating entity providing administrative, financial, or management services to the health maintenance organization, if the total payment for all services provided by the participating entity exceeds three percent of the gross revenue of the health maintenance organization;

(3) a participating entity that nominates or appoints 30 percent or more of the board of directors of the health maintenance organization.

Subd. 14. Separate health services contracts. "Separate health services contracts" means prepaid dental services contracts and other similar types of prepaid health services agreements in which services are provided by participating entities or employees of the health maintenance organization, but does not include contracts subject to chapter 62A or 62C.

Subd. 15. Net worth. "Net worth" means admitted assets, as defined in section 62D.044, minus liabilities. Liabilities do not include those obligations that are subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10. For purposes of this subdivision, preferred ownership claims under section 60B.44, subdivision 10, include promissory notes subordinated to all other liabilities of the health maintenance organization.

Subd. 16. Affiliate. "Affiliate" means a person or entity controlling, controlled by, or under common control with the person or entity.

History: 1973 c 670 s 2; 1974 c 284 s 1; 1977 c 305 s 45; 1981 c 122 s 1; 1983 c 205 s 1,2; 1983 c 289 s 114 subd 1; 1984 c 464 s 8-11; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 612 s 1,2; 1989 c 304 s 137; 1990 c 538 s 12,13; 1993 c 50 s 1; 1994 c 625 art 8 s 5; 1995 c 234 art 7 s 6; 1995 c 258 s 39; 1996 c 305 art 1 s 18; 1997 c 205 s 1; 1997 c 225 art 2 s 6; 2002 c 387 s 2



Section 62D.03 — ESTABLISHMENT OF HEALTH MAINTENANCE ORGANIZATIONS.

Subdivision 1. Certificate of authority required. Notwithstanding any law of this state to the contrary, any nonprofit corporation organized to do so or a local governmental unit may apply to the commissioner of health for a certificate of authority to establish and operate a health maintenance organization in compliance with sections 62D.01 to 62D.30. No person shall establish or operate a health maintenance organization in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization or health maintenance contract unless the organization has a certificate of authority under sections 62D.01 to 62D.30.

Subd. 2. [Repealed, 1997 c 205 s 40]

Subd. 3. Required application. The commissioner of health may require any person providing physician and hospital services with payments made in the manner set forth in section 62D.02, subdivision 4, to apply for a certificate of authority under sections 62D.01 to 62D.30. An applicant may continue to operate until the commissioner of health acts upon the application. In the event that an application is denied, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked. Any person directed to apply for a certificate of authority shall be subject to the provisions of this subdivision.

Subd. 4. Application requirements. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, and shall be in a form prescribed by the commissioner of health. Each application shall include the following:

(a) a copy of the basic organizational document, if any, of the applicant and of each major participating entity; such as the articles of incorporation, or other applicable documents, and all amendments thereto;

(b) a copy of the bylaws, rules and regulations, or similar document, if any, and all amendments thereto which regulate the conduct of the affairs of the applicant and of each major participating entity;

(c) a list of the names, addresses, and official positions of the following:

(1) all members of the board of directors, or governing body of the local government unit, and the principal officers and shareholders of the applicant organization; and

(2) all members of the board of directors, or governing body of the local government unit, and the principal officers of the major participating entity and each shareholder beneficially owning more than ten percent of any voting stock of the major participating entity;

The commissioner may by rule identify persons included in the term "principal officers";

(d) a full disclosure of the extent and nature of any contract or financial arrangements between the following:

(1) the health maintenance organization and the persons listed in clause (c)(1);

(2) the health maintenance organization and the persons listed in clause (c)(2);

(3) each major participating entity and the persons listed in clause (c)(1) concerning any financial relationship with the health maintenance organization; and

(4) each major participating entity and the persons listed in clause (c)(2) concerning any financial relationship with the health maintenance organization;

(e) the name and address of each participating entity and the agreed-upon duration of each contract or agreement;

(f) a copy of the form of each contract binding the participating entities and the health maintenance organization. Contractual provisions shall be consistent with the purposes of sections 62D.01 to 62D.30, in regard to the services to be performed under the contract, the manner in which payment for services is determined, the nature and extent of responsibilities to be retained by the health maintenance organization, the nature and extent of risk sharing permissible, and contractual termination provisions;

(g) a copy of each contract binding major participating entities and the health maintenance organization. Contract information filed with the commissioner shall be confidential and subject to the provisions of section 13.37, subdivision 1, clause (b), upon the request of the health maintenance organization.

Upon initial filing of each contract, the health maintenance organization shall file a separate document detailing the projected annual expenses to the major participating entity in performing the contract and the projected annual revenues received by the entity from the health maintenance organization for such performance. The commissioner shall disapprove any contract with a major participating entity if the contract will result in an unreasonable expense under section 62D.19. The commissioner shall approve or disapprove a contract within 30 days of filing.

Within 120 days of the anniversary of the implementation of each contract, the health maintenance organization shall file a document detailing the actual expenses incurred and reported by the major participating entity in performing the contract in the preceding year and the actual revenues received from the health maintenance organization by the entity in payment for the performance;

(h) a statement generally describing the health maintenance organization, its health maintenance contracts and separate health service contracts, facilities, and personnel, including a statement describing the manner in which the applicant proposes to provide enrollees with comprehensive health maintenance services and separate health services;

(i) a copy of the form of each evidence of coverage to be issued to the enrollees;

(j) a copy of the form of each individual or group health maintenance contract and each separate health service contract which is to be issued to enrollees or their representatives;

(k) financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statement may be deemed to satisfy this requirement;

(l) a description of the proposed method of marketing the plan, a schedule of proposed charges, and a financial plan which includes a three-year projection of the expenses and income and other sources of future capital;

(m) a statement reasonably describing the geographic area or areas to be served and the type or types of enrollees to be served;

(n) a description of the complaint procedures to be utilized as required under section 62D.11;

(o) a description of the procedures and programs to be implemented to meet the requirements of section 62D.04, subdivision 1, clauses (b) and (c) and to monitor the quality of health care provided to enrollees;

(p) a description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under section 62D.06;

(q) a copy of any agreement between the health maintenance organization and an insurer, including any nonprofit health service corporation or another health maintenance organization, regarding reinsurance, stop-loss coverage, insolvency coverage, or any other type of coverage for potential costs of health services, as authorized in sections 62D.04, subdivision 1, clause (f), 62D.05, subdivision 3, and 62D.13;

(r) a copy of the conflict of interest policy which applies to all members of the board of directors and the principal officers of the health maintenance organization, as described in section 62D.04, subdivision 1, paragraph (g). All currently licensed health maintenance organizations shall also file a conflict of interest policy with the commissioner within 60 days after August 1, 1990, or at a later date if approved by the commissioner;

(s) a copy of the statement that describes the health maintenance organization's prior authorization administrative procedures; and

(t) other information as the commissioner of health may reasonably require to be provided.

History: 1973 c 670 s 3; 1977 c 305 s 45; 1983 c 205 s 3,4; 1984 c 464 s 12; 1984 c 641 s 2; 1985 c 248 s 21,22; 1987 c 384 art 2 s 1; 1988 c 612 s 3; 1990 c 538 s 14; 1997 c 205 s 2,3; 2006 c 212 art 3 s 2; 2009 c 79 art 5 s 2



Section 62D.04 — ISSUANCE OF CERTIFICATE AUTHORITY.

Subdivision 1. Application review. Upon receipt of an application for a certificate of authority, the commissioner of health shall determine whether the applicant for a certificate of authority has:

(a) demonstrated the willingness and potential ability to assure that health care services will be provided in such a manner as to enhance and assure both the availability and accessibility of adequate personnel and facilities;

(b) arrangements for an ongoing evaluation of the quality of health care, including a peer review process;

(c) a procedure to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the quality, availability and accessibility of its services, and such other matters as may be reasonably required by regulation of the commissioner of health;

(d) reasonable provisions for emergency and out of area health care services;

(e) demonstrated that it is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner of health shall require the amount of initial net worth required in section 62D.042, compliance with the risk-based capital standards under sections 60A.50 to 60A.592, the deposit required in section 62D.041, and in addition shall consider:

(1) the financial soundness of its arrangements for health care services and the proposed schedule of charges used in connection therewith;

(2) arrangements which will guarantee for a reasonable period of time the continued availability or payment of the cost of health care services in the event of discontinuance of the health maintenance organization; and

(3) agreements with providers for the provision of health care services;

(f) demonstrated that it will assume full financial risk on a prospective basis for the provision of comprehensive health maintenance services, including hospital care; provided, however, that the requirement in this paragraph shall not prohibit the following:

(1) a health maintenance organization from obtaining insurance or making other arrangements (i) for the cost of providing to any enrollee comprehensive health maintenance services, the aggregate value of which exceeds $5,000 in any year, (ii) for the cost of providing comprehensive health care services to its members on a nonelective emergency basis, or while they are outside the area served by the organization, or (iii) for not more than 95 percent of the amount by which the health maintenance organization's costs for any of its fiscal years exceed 105 percent of its income for such fiscal years; and

(2) a health maintenance organization from having a provision in a group health maintenance contract allowing an adjustment of premiums paid based upon the actual health services utilization of the enrollees covered under the contract, except that at no time during the life of the contract shall the contract holder fully self-insure the financial risk of health care services delivered under the contract. Risk sharing arrangements shall be subject to the requirements of sections 62D.01 to 62D.30;

(g) demonstrated that it has made provisions for and adopted a conflict of interest policy applicable to all members of the board of directors and the principal officers of the health maintenance organization. The conflict of interest policy shall include the procedures described in section 317A.255, subdivisions 1 and 2. However, the commissioner is not precluded from finding that a particular transaction is an unreasonable expense as described in section 62D.19 even if the directors follow the required procedures; and

(h) otherwise met the requirements of sections 62D.01 to 62D.30.

Subd. 2. Issuance; notice. Within 90 days after the receipt of the application for a certificate of authority, the commissioner of health shall determine whether or not the applicant meets the requirements of this section. If the commissioner of health determines that the applicant meets the requirements of sections 62D.01 to 62D.30, the commissioner shall issue a certificate of authority to the applicant. If the commissioner of health determines that the applicant is not qualified, the commissioner shall so notify the applicant and shall specify the reason or reasons for such disqualification.

Subd. 3. Use of terms. No person who has not been issued a certificate of authority shall use the words "health maintenance organization" or the initials "HMO" in its name, contracts or literature. Provided, however, that persons who are operating under a contract with, operating in association with, enrolling enrollees for, or otherwise authorized by a health maintenance organization licensed under sections 62D.01 to 62D.30 to act on its behalf may use the terms "health maintenance organization" or "HMO" for the limited purpose of denoting or explaining their association or relationship with the authorized health maintenance organization. No health maintenance organization which has a minority of enrollees and members elected according to section 62D.06, subdivision 1, as members of its board of directors shall use the words "consumer controlled" in its name or in any way represent to the public that it is controlled by consumers.

Subd. 4. Continued compliance. Upon being granted a certificate of authority to operate as a health maintenance organization, the organization must continue to operate in compliance with the standards set forth in subdivision 1. Noncompliance may result in the imposition of a fine or the suspension or revocation of the certificate of authority, in accordance with sections 62D.15 to 62D.17.

Subd. 5. Participation; government programs. Health maintenance organizations shall, as a condition of receiving and retaining a certificate of authority, participate in the medical assistance and MinnesotaCare programs. A health maintenance organization is required to submit proposals in good faith that meet the requirements of the request for proposal provided that the requirements can be reasonably met by a health maintenance organization to serve individuals eligible for the above programs in a geographic region of the state if, at the time of publication of a request for proposal, the percentage of recipients in the public programs in the region who are enrolled in the health maintenance organization is less than the health maintenance organization's percentage of the total number of individuals enrolled in health maintenance organizations in the same region. Geographic regions shall be defined by the commissioner of human services in the request for proposals.

History: 1973 c 670 s 4; 1977 c 305 s 45; 1984 c 464 s 13; 1985 c 248 s 23; 1986 c 444; 1987 c 130 s 1; 1987 c 384 art 2 s 1; 1988 c 612 s 4; 1990 c 538 s 15; 1994 c 625 art 8 s 6; 1996 c 451 art 5 s 1; 1997 c 203 art 4 s 1; 1997 c 205 s 4; 2004 c 285 art 3 s 3; 2016 c 158 art 1 s 18; art 2 s 10; 2016 c 189 art 20 s 2



Section 62D.041 — PROTECTION IN THE EVENT OF INSOLVENCY.

Subdivision 1. Definition. (a) For the purposes of this section, the term "uncovered expenditures" means the costs of health care services that are covered by a health maintenance organization for which an enrollee would also be liable in the event of the organization's insolvency, and that are not guaranteed, insured, or assumed by a person other than the health maintenance organization.

(b) For purposes of this section, if a health maintenance organization offers supplemental benefits as described in section 62D.05, subdivision 6, "uncovered expenditures" excludes any expenditures attributable to the supplemental benefit.

Subd. 2. Required deposit. Each health maintenance organization shall deposit with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, bankable funds in the amount required in this section. The commissioner may allow a health maintenance organization's deposit requirement to be funded by an organization approved by the commissioner.

Subd. 3. Amount for beginning organizations. (a) Organizations that obtain a certificate of authority after April 25, 1988, shall deposit, before receiving a certificate of authority, $500,000. The health maintenance organization shall provide the commissioner with evidence of the deposit before receiving a certificate of authority.

(b) By April 1 of the year following the organization's first 12 months of operation under a certificate of authority, an organization shall deposit an amount equal to the difference between the initial deposit and 33 percent of its uncovered expenditures in its first 12 months of operation.

(c) By April 1 of subsequent years, an organization shall deposit an amount equal to the difference between the amount on deposit and 33 percent of its uncovered expenditures in the preceding calendar year.

Subd. 4. Amount for existing organizations. By December 31, 1989, an organization that has received a certificate of authority on or before April 25, 1988, shall have on deposit an amount equal to the larger of:

(a) 33 percent of its uncovered expenditures in the preceding calendar year; or

(b) $500,000.

By April 1 of each subsequent year, an organization shall deposit an amount equal to the difference between the amount on deposit and 33 percent of its uncovered expenditures in the preceding calendar year.

Subd. 5. [Repealed, 1988 c 612 s 32]

Subd. 5a. Waiver of additional deposit. In any year when the amount determined according to this section is zero or less than zero, the commissioner shall not require the organization to make any additional deposit.

Subd. 6. [Repealed, 1988 c 612 s 32]

Subd. 6a. Withdrawal of deposit. If the amount previously deposited by the organization under this section exceeds the amount required under this section by more than $50,000 for a continuous 12-month period, the commissioner shall allow the organization to withdraw the portion of the deposit that exceeds by more than $50,000 the amount required to be on deposit for the organization, unless the commissioner determines that release of a portion of the deposit could be hazardous to enrollees, creditors, or the general public. An organization shall not apply for the withdrawal more than once in each calendar year.

Subd. 6b. Evidence of deposit. An organization shall provide the commissioner with evidence of every deposit made on or before the date of the deposit.

Subd. 7. Control of over deposits. All income from deposits shall belong to the depositing organizations and shall be paid to it as it becomes available.

Subd. 8. [Repealed, 1988 c 612 s 32]

Subd. 9. Letter of credit. A health maintenance organization may satisfy one-half of its deposit requirement through use of a letter of credit issued by a bank authorized to do business in this state, provided that:

(1) nothing more than a demand for payment is necessary for payment;

(2) the letter of credit is irrevocable;

(3) according to its terms, the letter of credit cannot expire without due notice from the issuer and the notice must occur at least 60 days before the expiration date and be in the form of a written notice to the commissioner;

(4) the letter of credit is issued or confirmed by a bank which is a member of the Federal Reserve system;

(5) the letter of credit is unconditional, is not contingent upon reimbursement to the bank or the bank's ability to perfect any lien or security interest, and does not contain references to any other agreements, documents, or entities;

(6) the letter of credit designates the commissioner as beneficiary; and

(7) the letter of credit may be drawn upon after insolvency of the health maintenance organization.

Subd. 10. Supplemental deposit. A health maintenance organization offering supplemental benefits as described in section 62D.05, subdivision 6, must maintain an additional deposit in the first year such benefits are offered equal to $50,000. At the end of the second year such benefits are offered, the health maintenance organization must maintain an additional deposit equal to $150,000. At the end of the third year such benefits are offered and every year thereafter, the health maintenance organization must maintain an additional deposit of $250,000.

History: 1984 c 464 s 14; 1985 c 248 s 24; 1988 c 612 s 5-13; 1989 c 282 art 2 s 3,4; 1990 c 538 s 16; 2004 c 285 art 3 s 4



Section 62D.042 — INITIAL NET WORTH REQUIREMENT.

Subdivision 1. Definition. For purposes of this section, if a health maintenance organization offers supplemental benefits as described in section 62D.05, subdivision 6, "expenses" does not include any expenses attributable to the supplemental benefit.

Subd. 2. Initial net worth requirement. Beginning organizations shall maintain net worth of at least 8-1/3 percent of the sum of all expenses expected to be incurred in the 12 months following the date the certificate of authority is granted, or $1,500,000, whichever is greater.

Subd. 3. [Repealed, 1998 c 407 art 8 s 14]

Subd. 4. Reduction for reinsurance. In calculating expenses for purposes of the net worth requirement, a health maintenance organization may subtract 90 percent of the cost of premiums it pays for insurance coverage specified in section 62D.04, subdivision 1, clause (f).

Subd. 5. [Repealed, 2004 c 285 art 3 s 11]

Subd. 6. [Repealed, 2004 c 285 art 3 s 11]

Subd. 7. [Repealed, 2004 c 285 art 3 s 11]

History: 1988 c 612 s 14; 1989 c 282 art 2 s 5; 1993 c 345 art 2 s 1; 1995 c 234 art 7 s 7; 1997 c 205 s 5; 1998 c 407 art 8 s 2; 2004 c 285 art 3 s 5,6,10



Section 62D.044 — ADMITTED ASSETS.

"Admitted assets" includes the following:

(1) petty cash and other cash funds in the organization's principal or official branch office that are under the organization's control;

(2) immediately withdrawable funds on deposit in demand accounts, in a bank or trust company organized and regularly examined under the laws of the United States or any state, and insured by an agency of the United States government, or like funds actually in the principal or official branch office at statement date, and, in transit to a bank or trust company with authentic deposit credit given before the close of business on the fifth bank working day following the statement date;

(3) the amount fairly estimated as recoverable on cash deposited in a closed bank or trust company, if the assets qualified under this section before the suspension of the bank or trust company;

(4) bills and accounts receivable that are collateralized by securities in which the organization is authorized to invest;

(5) premiums due from groups or individuals that are not more than 90 days past due;

(6) amounts due under reinsurance arrangements from insurance companies authorized to do business in this state;

(7) tax refunds due from the United States or this state;

(8) principal and interest accrued on mortgage loans not exceeding in aggregate one year's total due and accrued principal and interest on an individual loan;

(9) the rents due to the organization on real and personal property, directly or beneficially owned, not exceeding the amount of one year's total due and accrued rent on each individual property;

(10) principal and interest or rents accrued on conditional sales agreements, security interests, chattel mortgages, and real or personal property under lease to other corporations that do not exceed the amount of one year's total due and accrued interest or rent on an individual investment;

(11) the fixed required principal and interest due and accrued on bonds and other evidences of indebtedness that are not in default;

(12) dividends receivable on shares of stock, provided that the market price for valuation purposes does not include the value of the dividend;

(13) the interest on dividends due and payable, but not credited, on deposits in banks and trust companies or on accounts with savings associations;

(14) principal and interest accrued on secured loans that do not exceed the amount of one year's interest on any loan;

(15) interest accrued on tax anticipation warrants;

(16) the amortized value of electronic computer or data processing machines or systems purchased for use in the business of the organization, including software purchased and developed specifically for the organization's use;

(17) the cost of furniture, equipment, and medical equipment, less accumulated depreciation thereon, and medical and pharmaceutical supplies that are used to deliver health care and are under the organization's control, provided such assets do not exceed 30 percent of admitted assets;

(18) amounts currently due from an affiliate that has liquid assets with which to pay the balance and maintain its accounts on a current basis. Any amount outstanding more than three months is not current;

(19) amounts on deposit under section 62D.041;

(20) accounts receivable from participating health care providers that are not more than 60 days past due; and

(21) investments allowed by section 62D.045, except for investments in securities and properties described under section 61A.284.

History: 1988 c 612 s 15; 1990 c 538 s 18; 1991 c 286 s 1; 1991 c 325 art 10 s 11; 1995 c 202 art 1 s 25



Section 62D.045 — INVESTMENT RESTRICTIONS.

Subdivision 1. Restrictions. Funds of a health maintenance organization shall be invested only in securities and property designated by law for investment by domestic life insurance companies, except that money may be used to purchase real estate, including leasehold estates and leasehold improvements, for the convenient accommodation of the organization's business operations, including the home office, branch offices, medical facilities, and field office operations, on the following conditions:

(1) a parcel of real estate acquired under this subdivision may include excess space for rent to others if it is reasonably anticipated that the excess will be required by the organization for expansion or if the excess is reasonably required in order to have one or more buildings that will function as an economic unit;

(2) the real estate may be subject to a mortgage; and

(3) the purchase price of the asset, including capitalized permanent improvements, less depreciation spread evenly over the life of the property or less depreciation computed on any basis permitted under the Internal Revenue Code and its regulations, or the organization's equity, plus all encumbrances on the real estate owned by a company under this subdivision, whichever is greater, does not exceed 20 percent of its admitted assets, except if, when calculated in combination with the assets described in section 62D.044, clause (17), the total of said assets and the real estate assets described hereunder do not exceed the total combined percent limitations allowable under this section and section 62D.044, clause (17), or, if permitted by the commissioner upon a finding that the percentage of the health maintenance organization's admitted assets is insufficient to provide convenient accommodation for the organization's business. However, a health maintenance organization that owns property used in the delivery of medical services for its enrollees may invest an additional 20 percent of its admitted assets in real estate, not requiring the permission of the commissioner.

Subd. 2. Authorization and written investment policy required. A health maintenance organization shall not make or engage in a loan or investment unless the loan or investment has been authorized or ratified by the board of directors or by a committee supervising investments and loans. In addition, a health maintenance organization must comply with section 60A.112.

Subd. 3. Limits on commissions. A health maintenance organization shall not pay a commission or brokerage for the purchase or sale of real or personal property that exceeds usual and customary commissions or brokerage at the time and place of the purchases or sales. Information regarding payments of commissions and brokerage must be maintained by the health maintenance organization.

Subd. 4. Officer's conflict of interest. A health maintenance organization shall not knowingly, directly or indirectly, invest in or loan upon any real or personal property, in which any principal officer or director of the organization has a financial interest. An organization shall not make a loan to a principal officer or director of the organization.

Subd. 5. Exemption. This section shall not apply to a health maintenance organization which has a city or county as a guaranteeing organization.

History: 1988 c 612 s 16; 1991 c 286 s 2; 1991 c 325 art 10 s 12; art 18 s 2; 2000 c 260 s 97 para (g)



Section 62D.05 — POWERS OF HEALTH MAINTENANCE ORGANIZATIONS.

Subdivision 1. Authority granted. Any nonprofit corporation or local governmental unit may, upon obtaining a certificate of authority as required in sections 62D.01 to 62D.30, operate as a health maintenance organization.

Subd. 2. Contracts; generally. A health maintenance organization may enter into health maintenance contracts in this state and engage in any other activities consistent with sections 62D.01 to 62D.30 which are necessary to the performance of its obligations under such contracts or authorize its representatives to do so.

Subd. 3. Contracts; health services. A health maintenance organization may contract with providers of health care services to render the services the health maintenance organization has promised to provide under the terms of its health maintenance contracts, may, subject to section 62D.12, subdivision 11, enter into separate prepaid dental contracts, or other separate health service contracts, may, subject to the limitations of section 62D.04, subdivision 1, clause (f), contract with insurance companies, including nonprofit health service plan corporations or other health maintenance organizations, for insurance, indemnity or reimbursement of its cost of providing health care services for enrollees or against the risks incurred by the health maintenance organization, may contract with insurance companies and nonprofit health service plan corporations for insolvency insurance coverage, and may contract with insurance companies and nonprofit health service plan corporations to insure or cover the enrollees' costs and expenses in the health maintenance organization, including the customary prepayment amount and any co-payment obligations, and may contract to provide reinsurance or insolvency insurance coverage to health insurers or nonprofit health service plan corporations.

Subd. 4. Contracts; administrative services. A health maintenance organization may contract with other persons for the provision of services, including, but not limited to, managerial and administration, marketing and enrolling, data processing, actuarial analysis, and billing services. If contracts are made with insurance companies or nonprofit health service plan corporations, such companies or corporations must be authorized to transact business in this state.

Subd. 5. Payment acceptance. Each health maintenance organization authorized to operate under sections 62D.01 to 62D.30, or its representative, may accept from governmental agencies, private agencies, corporations, associations, groups, individuals, or other persons payments covering all or part of the cost of health care services provided to enrollees. Any recipient of medical assistance, pursuant to chapter 256B, may make application to join a health maintenance organization which has been approved for medical assistance by the commissioner of human services.

Subd. 6. Supplemental benefits. (a) A health maintenance organization may, as a supplemental benefit, provide coverage to its enrollees for health care services and supplies received from providers who are not employed by, under contract with, or otherwise affiliated with the health maintenance organization. Supplemental benefits may be provided if the following conditions are met:

(1) a health maintenance organization desiring to offer supplemental benefits must at all times comply with the requirements of sections 62D.041 and 62D.042;

(2) a health maintenance organization offering supplemental benefits must maintain an additional surplus in the first year supplemental benefits are offered equal to the lesser of $500,000 or 33 percent of the supplemental benefit expenses. At the end of the second year supplemental benefits are offered, the health maintenance organization must maintain an additional surplus equal to the lesser of $1,000,000 or 33 percent of the supplemental benefit expenses. At the end of the third year benefits are offered and every year after that, the health maintenance organization must maintain an additional surplus equal to the greater of $1,000,000 or 33 percent of the supplemental benefit expenses. When in the judgment of the commissioner the health maintenance organization's surplus is inadequate, the commissioner may require the health maintenance organization to maintain additional surplus;

(3) claims relating to supplemental benefits must be processed in accordance with the requirements of section 72A.201; and

(4) in marketing supplemental benefits, the health maintenance organization shall fully disclose and describe to enrollees and potential enrollees the nature and extent of the supplemental coverage, and any claims filing and other administrative responsibilities in regard to supplemental benefits.

(b) The commissioner may, pursuant to chapter 14, adopt, enforce, and administer rules relating to this subdivision, including: rules insuring that these benefits are supplementary and not substitutes for comprehensive health maintenance services by addressing percentage of out-of-plan coverage; rules relating to the establishment of necessary financial reserves; rules relating to marketing practices; and other rules necessary for the effective and efficient administration of this subdivision. The commissioner, in adopting rules, shall give consideration to existing laws and rules administered and enforced by the Department of Commerce relating to health insurance plans.

History: 1973 c 670 s 5; 1983 c 205 s 5; 1984 c 464 s 15; 1984 c 654 art 5 s 58; 1987 c 337 s 64; 1987 c 384 art 2 s 1; 1988 c 612 s 17; 1989 c 282 art 2 s 6; 2009 c 79 art 5 s 3



Section 62D.06 — GOVERNING BODY.

Subdivision 1. Governing body composition; enrollee advisory body. The governing body of any health maintenance organization which is a nonprofit corporation may include enrollees, providers, or other individuals; provided, however, that after a health maintenance organization which is a nonprofit corporation has been authorized under sections 62D.01 to 62D.30 for one year, at least 40 percent of the governing body shall be composed of enrollees and members elected by the enrollees and members from among the enrollees and members. For purposes of this section, "member" means a consumer who receives health care services through a self-insured contract that is administered by the health maintenance organization or its related third-party administrator. The number of members elected to the governing body shall not exceed the number of enrollees elected to the governing body. An enrollee or member elected to the governing board may not be a person:

(1) whose occupation involves, or before retirement involved, the administration of health activities or the provision of health services;

(2) who is or was employed by a health care facility as a licensed health professional; or

(3) who has or had a direct substantial financial or managerial interest in the rendering of a health service, other than the payment of a reasonable expense reimbursement or compensation as a member of the board of a health maintenance organization.

After a health maintenance organization which is a local governmental unit has been authorized under sections 62D.01 to 62D.30 for one year, an enrollee advisory body shall be established. The enrollees who make up this advisory body shall be elected by the enrollees from among the enrollees.

Subd. 2. Enrollee input. The governing body shall establish a mechanism to afford the enrollees an opportunity to express their opinions in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms as may be prescribed or permitted by the commissioner of health.

History: 1973 c 670 s 6; 1974 c 284 s 10; 1977 c 305 s 45; 1983 c 205 s 6; 1987 c 384 art 2 s 1; 1988 c 592 s 1; 1997 c 205 s 6



Section 62D.07 — EVIDENCE OF COVERAGE; REQUIRED TERMS.

Subdivision 1. Requirement. Every health maintenance organization enrollee residing in this state is entitled to evidence of coverage or contract. The health maintenance organization or its designated representative shall issue the evidence of coverage or contract.

Subd. 2. Filing with commissioner. No evidence of coverage or contract, or amendment thereto shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage or contract or amendment thereto has been filed with the commissioner of health pursuant to section 62D.03 or 62D.08.

Subd. 3. Required provisions. Contracts and evidences of coverage shall contain:

(a) no provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, or which are untrue, misleading, or deceptive as defined in section 62D.12, subdivision 1;

(b) a clear, concise and complete statement of:

(1) the health care services and the insurance or other benefits, if any, to which the enrollee is entitled under the health maintenance contract;

(2) any exclusions or limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or co-payment feature and requirements for referrals, prior authorizations, and second opinions;

(3) where and in what manner information is available as to how services, including emergency and out of area services, may be obtained;

(4) the total amount of payment and co-payment, if any, for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates; and

(5) a description of the health maintenance organization's method for resolving enrollee complaints and a statement identifying the commissioner as an external source with whom complaints may be registered; and

(c) on the cover page of the evidence of coverage and contract, a clear and complete statement of enrollees' rights. The statement must be in bold print and captioned "Important Enrollee Information and Enrollee Bill of Rights" and must include but not be limited to the following provisions in the following language or in substantially similar language approved in advance by the commissioner, except that paragraph (8) does not apply to prepaid health plans providing coverage for programs administered by the commissioner of human services:

ENROLLEE INFORMATION

(1) COVERED SERVICES: Services provided by (name of health maintenance organization) will be covered only if services are provided by participating (name of health maintenance organization) providers or authorized by (name of health maintenance organization). Your contract fully defines what services are covered and describes procedures you must follow to obtain coverage.

(2) PROVIDERS: Enrolling in (name of health maintenance organization) does not guarantee services by a particular provider on the list of providers. When a provider is no longer part of (name of health maintenance organization), you must choose among remaining (name of the health maintenance organization) providers.

(3) REFERRALS: Certain services are covered only upon referral. See section (section number) of your contract for referral requirements. All referrals to non-(name of health maintenance organization) providers and certain types of health care providers must be authorized by (name of health maintenance organization).

(4) EMERGENCY SERVICES: Emergency services from providers who are not affiliated with (name of health maintenance organization) will be covered. Your contract explains the procedures and benefits associated with emergency care from (name of health maintenance organization) and non-(name of health maintenance organization) providers.

(5) EXCLUSIONS: Certain services or medical supplies are not covered. You should read the contract for a detailed explanation of all exclusions.

(6) CONTINUATION: You may convert to an individual health maintenance organization contract or continue coverage under certain circumstances. These continuation and conversion rights are explained fully in your contract.

(7) CANCELLATION: Your coverage may be canceled by you or (name of health maintenance organization) only under certain conditions. Your contract describes all reasons for cancellation of coverage.

(8) NEWBORN COVERAGE: If your health plan provides for dependent coverage, a newborn infant is covered from birth, but only if services are provided by participating (name of health maintenance organization) providers or authorized by (name of health maintenance organization). Certain services are covered only upon referral. (Name of health maintenance organization) will not automatically know of the infant's birth or that you would like coverage under your plan. You should notify (name of health maintenance organization) of the infant's birth and that you would like coverage. If your contract requires an additional premium for each dependent, (name of health maintenance organization) is entitled to all premiums due from the time of the infant's birth until the time you notify (name of health maintenance organization) of the birth. (Name of health maintenance organization) may withhold payment of any health benefits for the newborn infant until any premiums you owe are paid.

(9) PRESCRIPTION DRUGS AND MEDICAL EQUIPMENT: Enrolling in (name of health maintenance organization) does not guarantee that any particular prescription drug will be available nor that any particular piece of medical equipment will be available, even if the drug or equipment is available at the start of the contract year.

ENROLLEE BILL OF RIGHTS

(1) Enrollees have the right to available and accessible services including emergency services, as defined in your contract, 24 hours a day and seven days a week.

(2) Enrollees have the right to be informed of health problems, and to receive information regarding treatment alternatives and risks which is sufficient to assure informed choice.

(3) Enrollees have the right to refuse treatment, and the right to privacy of medical and financial records maintained by the health maintenance organization and its health care providers, in accordance with existing law.

(4) Enrollees have the right to file a complaint with the health maintenance organization and the commissioner of health and the right to initiate a legal proceeding when experiencing a problem with the health maintenance organization or its health care providers.

(5) Enrollees have the right to a grace period of 31 days for the payment of each premium for an individual health maintenance contract falling due after the first premium during which period the contract shall continue in force.

(6) Medicare enrollees have the right to voluntarily disenroll from the health maintenance organization and the right not to be requested or encouraged to disenroll except in circumstances specified in federal law.

(7) Medicare enrollees have the right to a clear description of nursing home and home care benefits covered by the health maintenance organization.

Subd. 4. Payment grace period. A grace period of 31 days shall be granted for payment of each premium for an individual health maintenance contract falling due after the first premium, during which period the contract shall continue in force. Individual health maintenance organization contracts shall clearly state the existence of the grace period.

Subd. 5. Contract cancellation. Individual health maintenance contracts shall state that any person may cancel the contract within ten days of its receipt and have the premium paid refunded if, after examination of the contract, the individual is not satisfied with it for any reason. The individual is responsible for repaying the health maintenance organization for any services rendered or claims paid by the health maintenance organization during the ten days.

Subd. 6. Coverage termination. The contract and evidence of coverage shall clearly explain the conditions upon which a health maintenance organization may terminate coverage.

Subd. 7. Continuation and conversion. The contract and evidence of coverage shall clearly explain continuation and conversion rights afforded to enrollees.

Subd. 8. Notice of changes. Individual and group contract holders shall be given 30 days' advance, written notice of any change in subscriber fees or benefits.

Subd. 9. Delivery. Individual health maintenance organization contracts shall be delivered to enrollees no later than the date coverage is effective. For enrollees with group contracts, an evidence of coverage shall be delivered or issued for delivery not more than 15 days from the date the health maintenance organization is notified of the enrollment or the effective date of coverage, whichever is later.

Subd. 10. Complaint telephone number. An individual health maintenance organization contract and an evidence of coverage must contain a Department of Health telephone number that the enrollee can call to register a complaint about a health maintenance organization.

History: 1973 c 670 s 7; 1977 c 305 s 45; 1984 c 464 s 16-19; 1986 c 444; 1988 c 434 s 3; 1988 c 592 s 2; 1997 c 205 s 7; 2013 c 84 art 1 s 34



Section 62D.08 — ANNUAL REPORT.

Subdivision 1. Notice of changes. A health maintenance organization shall, unless otherwise provided for by rules adopted by the commissioner of health, file notice with the commissioner of health prior to any modification of the operations or documents described in the information submitted under clauses (a), (b), (e), (f), (g), (i), (j), (l), (m), (n), (o), (p), (q), (r), (s), and (t) of section 62D.03, subdivision 4. If the commissioner of health does not disapprove of the filing within 60 days, it shall be deemed approved and may be implemented by the health maintenance organization.

Subd. 2. Annual report required. Every health maintenance organization shall annually, on or before April 1, file a verified report with the commissioner of health covering the preceding calendar year. However, utilization data required under subdivision 3, clause (c), shall be filed on or before July 1.

Subd. 3. Report requirements. Such report shall be on forms prescribed by the commissioner of health, and shall include:

(a) a financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent certified public accountant, reflecting at least (1) all prepayment and other payments received for health care services rendered, (2) expenditures to all providers, by classes or groups of providers, and insurance companies or nonprofit health service plan corporations engaged to fulfill obligations arising out of the health maintenance contract, (3) expenditures for capital improvements, or additions thereto, including but not limited to construction, renovation or purchase of facilities and capital equipment, and (4) a supplementary statement of assets, liabilities, premium revenue, and expenditures for risk sharing business under section 62D.04, subdivision 1, on forms prescribed by the commissioner;

(b) the number of new enrollees enrolled during the year, the number of group enrollees and the number of individual enrollees as of the end of the year and the number of enrollees terminated during the year;

(c) a summary of information compiled pursuant to section 62D.04, subdivision 1, clause (c), in such form as may be required by the commissioner of health;

(d) a report of the names and addresses of all persons set forth in section 62D.03, subdivision 4, clause (c), who were associated with the health maintenance organization or the major participating entity during the preceding year, and the amount of wages, expense reimbursements, or other payments to such individuals for services to the health maintenance organization or the major participating entity, as those services relate to the health maintenance organization, including a full disclosure of all financial arrangements during the preceding year required to be disclosed pursuant to section 62D.03, subdivision 4, clause (d);

(e) a separate report addressing health maintenance contracts sold to individuals covered by Medicare, title XVIII of the Social Security Act, as amended, including the information required under section 62D.30, subdivision 6;

(f) data on the number of complaints received and the category of each complaint as defined by the commissioner. The categories must include access, communication and behavior, health plan administration, facilities and environment, coordination of care, and technical competence and appropriateness. The commissioner, in consultation with interested stakeholders, shall define complaint categories to be used by each health maintenance organization by July 1, 2017, and the categories must be used by each health maintenance organization beginning calendar year 2018; and

(g) such other information relating to the performance of the health maintenance organization as is reasonably necessary to enable the commissioner of health to carry out the duties under sections 62D.01 to 62D.30.

Subd. 4. Penalty; extension for good cause. Any health maintenance organization which fails to file a verified report with the commissioner on or before April 1 of the year due shall be subject to the levy of a fine up to $500 for each day the report is past due. This failure will serve as a basis for other disciplinary action against the organization, including suspension or revocation, in accordance with sections 62D.15 to 62D.17. The commissioner may grant an extension of the reporting deadline upon good cause shown by the health maintenance organization. Any fine levied or disciplinary action taken against the organization under this subdivision is subject to the contested case and judicial review provisions of sections 14.57 to 14.69.

Subd. 5. Changes in participating entities; penalty. Any cancellation or discontinuance of any contract or agreement listed in section 62D.03, subdivision 4, clause (e), or listed subsequently in accordance with this subdivision, shall be reported to the commissioner 120 days before the effective date. When the health maintenance organization terminates a provider for cause, death, disability, or loss of license, the health maintenance organization must notify the commissioner within ten working days of the date the health maintenance organization sends out or receives the notice of cancellation, discontinuance, or termination. Any health maintenance organization which fails to notify the commissioner within the time periods prescribed in this subdivision shall be subject to the levy of a fine up to $200 per contract for each day the notice is past due, accruing up to the date the organization notifies the commissioner of the cancellation or discontinuance. Any fine levied under this subdivision is subject to the contested case and judicial review provisions of chapter 14. The levy of a fine does not preclude the commissioner from using other penalties described in sections 62D.15 to 62D.17.

Subd. 6. Financial statements. A health maintenance organization shall submit to the commissioner unaudited financial statements of the organization for the first three quarters of the year on forms prescribed by the commissioner. The statements are due 30 days after the end of the quarter and shall be maintained as nonpublic data, as defined by section 13.02, subdivision 9. Unaudited financial statements for the fourth quarter shall be submitted at the request of the commissioner.

Subd. 7. Consistent administrative expenses and investment income reporting. (a) Every health maintenance organization must directly allocate administrative expenses to specific lines of business or products when such information is available. Remaining expenses that cannot be directly allocated must be allocated based on other methods, as recommended by the Advisory Group on Administrative Expenses. Health maintenance organizations must submit this information, including administrative expenses for dental services, using the reporting template provided by the commissioner of health.

(b) Every health maintenance organization must allocate investment income based on cumulative net income over time by business line or product and must submit this information, including investment income for dental services, using the reporting template provided by the commissioner of health.

History: 1973 c 670 s 8; 1974 c 284 s 2; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 464 s 20-23; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1987 c 130 s 2; 1987 c 329 s 21; 1987 c 384 art 2 s 1; 1988 c 434 s 4,5; 1988 c 612 s 18; 1990 c 538 s 19-21; 2001 c 170 s 1; 1Sp2010 c 1 art 20 s 2; 2016 c 189 art 20 s 3



Section 62D.09 — INFORMATION TO ENROLLEES.

Subdivision 1. Marketing requirements. (a) Any written marketing materials which may be directed toward potential enrollees and which include a detailed description of benefits provided by the health maintenance organization shall include a statement of enrollee information and rights as described in section 62D.07, subdivision 3, paragraphs (b) and (c). Prior to any oral marketing presentation, the agent marketing the plan must inform the potential enrollees that any complaints concerning the material presented should be directed to the health maintenance organization, the commissioner of health, or, if applicable, the employer.

(b) Detailed marketing materials must affirmatively disclose all exclusions and limitations in the organization's services or kinds of services offered to the contracting party, including but not limited to the following types of exclusions and limitations:

(1) health care services not provided;

(2) health care services requiring co-payments or deductibles paid by enrollees;

(3) the fact that access to health care services does not guarantee access to a particular provider type; and

(4) health care services that are or may be provided only by referral of a physician.

(c) No marketing materials may lead consumers to believe that all health care needs will be covered. All marketing materials must alert consumers to possible uncovered expenses with the following language in bold print: "THIS HEALTH CARE PLAN MAY NOT COVER ALL YOUR HEALTH CARE EXPENSES; READ YOUR CONTRACT CAREFULLY TO DETERMINE WHICH EXPENSES ARE COVERED." Immediately following the disclosure required under paragraph (b), clause (3), consumers must be given a telephone number to use to contact the health maintenance organization for specific information about access to provider types.

(d) The disclosures required in paragraphs (b) and (c) are not required on billboards or image, and name identification advertisement.

Subd. 2. Information upon application. The application for coverage by the health maintenance organization shall be accompanied by the statement of consumer information and rights as described in section 62D.07, subdivision 3, paragraph (c).

Subd. 3. Annual report to enrollees. Every health maintenance organization or its representative shall annually, before June 1, provide to its enrollees the following:

(1) a summary of its most recent annual financial statement including a balance sheet and statement of receipts and disbursements;

(2) a description of the health maintenance organization, its health care plan or plans, its facilities and personnel, any material changes therein since the last report;

(3) the current evidence of coverage, or amendments thereto; and

(4) a statement of enrollee information and rights as described in section 62D.07, subdivision 3, paragraph (c).

Under clause (3), a health maintenance organization may annually alternate between providing enrollees with amendments and providing current evidence of coverage.

Subd. 4. Medicare information. Health maintenance organizations which issue contracts to persons who are covered by title XVIII of the Social Security Act (Medicare) must give the applicant, at the time of application, an outline containing at least the following information:

(1) a description of the principal benefits and coverage provided in the contract, including a clear description of nursing home and home care benefits covered by the health maintenance organization;

(2) a statement of the exceptions, reductions, and limitations contained in the contract;

(3) the following language: "This contract does not cover all skilled nursing home care or home care services and does not cover custodial or residential nursing care. Read your contract carefully to determine which nursing home facilities and home care services are covered by your contract, and what procedures you must follow to receive these benefits.";

(4) a statement of the renewal provisions including any reservation by the health maintenance organization of the right to change fees;

(5) a statement that the outline of coverage is a summary of the contract issued or applied for and that the contract should be read to determine governing contractual provisions; and

(6) a statement explaining that the enrollee's Medicare coverage is altered by enrollment with the health maintenance organization, if applicable.

Subd. 5. Participating providers. Health maintenance organizations shall provide enrollees with a list of the names and locations of participating providers to whom enrollees have direct access without referral no later than the effective date of enrollment or date the evidence of coverage is issued and upon request. Health maintenance organizations need not provide the names of their employed providers.

Subd. 6. List of providers; requirements. Any list of providers issued by the health maintenance organization shall include the date the list was published and contain a bold type notice in a prominent location on the list of providers with the following language, or substantially similar language approved in advance by the commissioner:

"Enrolling in (name of health maintenance organization) does not guarantee services by a particular provider on this list. If you wish to be certain of receiving care from a specific provider listed, you should contact that provider to ask whether or not the provider is still a (name of health maintenance organization) provider and whether or not the provider is accepting additional patients."

Subd. 7. Requests for information. Every health maintenance organization shall provide the information described in section 62D.07, subdivision 3, paragraphs (b) and (c), to enrollees or their representatives on request, within a reasonable time. Information on how to obtain referrals, prior authorization, or second opinion shall be given to the enrollee or an enrollee's representative in person or by telephone within one business day following the day the health maintenance organization or its representative receives the request for information.

Subd. 8. Membership cards; summary of complaints. Each health maintenance organization shall issue a membership card to its enrollees. The membership card must:

(1) identify the health maintenance organization;

(2) include the name, address, and telephone number to call if the enrollee has a complaint;

(3) include the telephone number to call or the instruction on how to receive authorization for emergency care; and

(4) include one of the following:

(i) the telephone number to call to appeal to or file a complaint with the commissioner of health; or

(ii) for persons enrolled under section 256B.69, 256B.77, or 256L.12, the telephone number to call to file a complaint with the ombudsperson designated by the commissioner of human services under section 256B.69 or the Office of Ombudsman for Mental Health and Developmental Disabilities under section 256B.77 and the address to appeal to the commissioner of human services. The ombudsperson shall annually provide the commissioner of health with a summary of complaints and actions taken.

History: 1973 c 670 s 9; 1984 c 464 s 24; 1985 c 248 s 25; 1986 c 444; 1988 c 434 s 6; 1988 c 592 s 3-5; 1997 c 205 s 8-10; 1997 c 225 art 2 s 7; 2000 c 474 s 1; 2005 c 56 s 1; 2016 c 158 art 2 s 11



Section 62D.095 — ENROLLEE COST SHARING.

Subdivision 1. General application. A health maintenance contract may contain enrollee cost-sharing provisions as specified in this section. Co-payment and deductible provisions in a group contract must not discriminate on the basis of age, sex, race, disability, economic status, or length of enrollment in the health plan. During an open enrollment period in which all offered health plans fully participate without any underwriting restrictions, co-payment and deductible provisions must not discriminate on the basis of preexisting health status.

Subd. 2. Co-payments. A health maintenance contract may impose a co-payment and coinsurance consistent with the provisions of the Affordable Care Act as defined under section 62A.011, subdivision 1a.

Subd. 3. Deductibles. A health maintenance contract may impose a deductible consistent with the provisions of the Affordable Care Act as defined under section 62A.011, subdivision 1a.

Subd. 4. Annual out-of-pocket maximums. A health maintenance contract may impose an annual out-of-pocket maximum consistent with the provisions of the Affordable Care Act as defined under section 62A.011, subdivision 1a.

Subd. 5. Exceptions. No co-payments or deductibles may be imposed on preventive health care services consistent with the provisions of the Affordable Care Act as defined under section 62A.011, subdivision 1a.

Subd. 6. Public programs. This section does not apply to the prepaid medical assistance program, the MinnesotaCare program, the federal Medicare program, or the health plans provided through any of those programs.

History: 2002 c 387 s 3; 1Sp2003 c 14 art 7 s 8,9; 2013 c 84 art 1 s 35



Section 62D.10 — PROVISIONS APPLICABLE TO ALL HEALTH PLANS.

Subdivision 1. Applicability. The provisions of this section shall be applicable to nonprofit prepaid health care plans regulated under chapter 317A, and health maintenance organizations regulated pursuant to sections 62D.01 to 62D.30, both of which for purposes of this section shall be known as "health plans."

Subd. 2. [Repealed, 1984 c 464 s 46]

Subd. 3. Open enrollment. A health plan providing health maintenance services or reimbursement for health care costs to a specified group or groups may limit the open enrollment in each group plan to members of such group or groups, but after it has been in operation 24 months shall have an annual open enrollment period of at least 14 days during which it shall accept all otherwise eligible individuals in the order in which they apply for enrollment in a manner which does not discriminate on the basis of age, sex, race, health, or economic status. The health maintenance organization shall notify potential enrollees of any limitations on the number of new enrollees to be accepted. "Specified groups" may include, but shall not be limited to:

(1) employees of one or more specified employers;

(2) members of one or more specified labor unions;

(3) members of one or more specified associations;

(4) patients of physicians providing services through a health care plan who had previously provided services outside the health care plan; and

(5) members of an existing group insurance policy.

Subd. 4. Waivers. A health plan may apply to the commissioner of health for a waiver of the requirements of this section or for authorization to impose such underwriting restrictions upon open enrollment as are necessary (a) to preserve its financial stability, (b) to prevent excessive adverse selection by prospective enrollees, or (c) to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services. The commissioner of health upon a showing of good cause, shall approve or upon failure to show good cause shall deny such application within 30 days of the receipt thereof from the health plan. The commissioner of health may, in accordance with chapter 14, promulgate rules to implement this section.

Subd. 5. Application fee. Any fee charged by a health maintenance organization for the process of determining an applicant's eligibility, and any other application fee charged, shall be refunded with interest to the applicant if the applicant is not accepted for enrollment in the health maintenance organization, or credited with interest to the applicant's premiums due if the applicant is accepted for enrollment in the organization.

Subd. 6. Statement of risk sharing. Health maintenance organization contracts under section 62D.04, subdivision 1, shall include a clear statement of the risk sharing arrangement.

History: 1973 c 670 s 10; 1974 c 284 s 3,4; 1977 c 305 s 45; 1977 c 409 s 3; 1982 c 424 s 130; 1984 c 464 s 25,26; 1987 c 130 s 3; 1987 c 384 art 2 s 1; 1989 c 304 s 137



Section 62D.101 — CONTINUATION AND CONVERSION PRIVILEGES FOR FORMER SPOUSES AND CHILDREN.

Subdivision 1. Termination of coverage. No health maintenance contract which, in addition to covering an enrollee, also covers the enrollee's spouse shall contain a provision for termination of coverage for a spouse covered under the health maintenance contract solely as a result of a break in the marital relationship.

Subd. 2. Conversion privilege. Every health maintenance contract, as described in subdivision 1 shall contain a provision allowing a former spouse and dependent children of an enrollee, without providing evidence of insurability, to obtain from the health maintenance organization at the expiration of any continuation of coverage required under subdivision 2a or sections 62A.146 and 62D.105, an individual health maintenance contract providing at least the minimum benefits of a qualified plan as prescribed by section 62E.06 and the option of a number three qualified plan, a number two qualified plan, a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, provided application is made to the health maintenance organization within 30 days following notice of the expiration of the continued coverage and upon payment of the appropriate fee. A contract providing reduced benefits at a reduced fee may be accepted by the former spouse and dependent children in lieu of the optional coverage otherwise required by this subdivision. The individual health maintenance contract shall be renewable at the option of the former spouse as long as the former spouse is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual contract shall apply to the former spouse's original age at entry and shall apply equally to all similar contracts issued by the health maintenance organization.

Subd. 2a. Continuation privilege. Every health maintenance contract as described in subdivision 1 shall contain a provision which permits continuation of coverage under the contract for the enrollee's former spouse and children upon entry of a valid decree of dissolution of marriage. The coverage shall be continued until the earlier of the following dates:

(a) the date the enrollee's former spouse becomes covered under another group plan or Medicare; or

(b) the date coverage would otherwise terminate under the health maintenance contract.

If coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the enrollee on a monthly basis to the group contract holder to be paid to the health maintenance organization. The contract must require the group contract holder to, upon request, provide the enrollee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the fee charged exceed 102 percent of the cost to the plan for the period of coverage for other similarly situated spouses and dependent children when the marital relationship has not dissolved, regardless of whether the cost is paid by the employer or employee.

Subd. 3. Application. Subdivision 1 applies to every health maintenance contract which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2 and 2a apply to every health maintenance contract which is delivered, issued for delivery, renewed, or amended on or after March 1, 1983.

History: 1977 c 186 s 3; 1982 c 555 s 10; 1982 c 642 s 16; 1984 c 464 s 27,28; 1988 c 434 s 7; 1990 c 403 s 10; 1992 c 564 art 4 s 10



Section 62D.102 — FAMILY THERAPY.

Covered treatment for a minor includes treatment for the family if family therapy is recommended by a health maintenance organization provider. For purposes of determining benefits under this section, "hours of treatment" means treatment rendered on an individual or single-family basis. If treatment is rendered on a group basis, the hours of covered group treatment must be provided at a ratio of no less than two group treatment sessions to one individual treatment hour. For a health maintenance contract that is offered as a companion to a health insurance subscriber contract, the benefits for mental or nervous disorders must be calculated in aggregate for the health maintenance contract and the health insurance subscriber contract.

History: 1984 c 641 s 3; 1987 c 337 s 65; 1988 c 689 art 2 s 12; 1997 c 205 s 11



Section 62D.103 — SECOND OPINION RELATED TO CHEMICAL DEPENDENCY AND MENTAL HEALTH.

A health maintenance organization shall promptly evaluate the treatment needs of any enrollee who is seeking treatment for a problem related to chemical dependency or mental health conditions. In the event that the health maintenance organization or a participating provider determines that no type of structured treatment is necessary, the enrollee shall be immediately entitled to a second opinion paid for by the health maintenance organization, by a health care professional qualified in diagnosis and treatment of the problem and not affiliated with the health maintenance organization. The health maintenance organization or participating provider shall consider the second opinion but is not obligated to accept the conclusion of the second opinion. The health maintenance organization or participating provider shall document its consideration of the second opinion.

History: 1984 c 641 s 4



Section 62D.104 — REQUIRED OUT-OF-AREA CONVERSION.

Enrollees who have individual health maintenance organization contracts and who have become nonresidents of the health maintenance organization's service area but remain residents of the state of Minnesota shall be given the option, to be arranged by the health maintenance organization if an agreement with an insurer can reasonably be made, of a number three qualified plan, a number two qualified plan, or a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, or, if such enrollees are covered by title XVIII of the Social Security Act (Medicare), they shall be given the option of a Medicare supplement plan as provided by chapter 62A.

This option shall be made available at the enrollee's expense, without further evidence of insurability and without interruption of coverage.

If a health maintenance organization cannot make arrangements for conversion coverage, the health maintenance organization shall notify enrollees of health plans available in other service areas.

History: 1988 c 434 s 8; 1989 c 258 s 9



Section 62D.105 — COVERAGE OF CURRENT SPOUSE AND CHILDREN.

Subdivision 1. Requirement. Every health maintenance contract, which in addition to covering the enrollee also provides coverage to the spouse and dependent children of the enrollee shall: (1) permit the spouse and dependent children to elect to continue coverage when the enrollee becomes enrolled for benefits under title XVIII of the Social Security Act (Medicare); and (2) permit the dependent children to continue coverage when they cease to be dependent children under the generally applicable requirement of the plan.

Subd. 2. Continuation privilege. The coverage described in subdivision 1 may be continued until the earlier of the following dates:

(1) the date coverage would otherwise terminate under the contract;

(2) 36 months after continuation by the spouse or dependent was elected; or

(3) the date the spouse or dependent children become covered under another group health plan or Medicare.

If coverage is provided under a group policy, any required fees for the coverage shall be paid by the enrollee on a monthly basis to the group contract holder for remittance to the health maintenance organization. In no event shall the fee charged exceed 102 percent of the cost to the plan for such coverage for other similarly situated spouse and dependent children to whom subdivision 1 is not applicable, without regard to whether such cost is paid by the employer or employee.

History: 1988 c 434 s 9



Section 62D.107 — EQUAL ACCESS TO ACUPUNCTURE SERVICES.

Subdivision 1. Coverage. All benefits provided by a health maintenance contract relating to expenses incurred for acupuncture services that are provided by a physician must also include acupuncture treatment and services of a licensed acupuncture practitioner to the extent that the acupuncture services and treatment are within the scope of acupuncture practitioner licensure. This subdivision ensures equal access to benefits for enrollees who choose to directly obtain treatment for illness and injury from a licensed acupuncture practitioner, as long as the treatment falls within the scope of practice of the licensed acupuncture practitioner.

This subdivision is not intended to change or add to the benefits provided for in these policies or contracts.

Subd. 2. Denial of benefits. (a) In the payment of claims for enrollees in this state, no health maintenance organization may deny payment for acupuncture services covered by an enrollee's health maintenance contract if the services are lawfully performed by a licensed acupuncture practitioner.

(b) When a health maintenance organization makes a denial of payment claim determination concerning the appropriateness, quality, or utilization of acupuncture services for enrollees in this state performed by a licensed acupuncture practitioner, the determination must be made by, under the direction of, or subject to the review of a licensed acupuncture practitioner.

History: 2009 c 45 s 3



Section 62D.109 — SERVICES ASSOCIATED WITH CLINICAL TRIALS.

A health maintenance organization must inform an enrollee who is a participant in a clinical trial upon inquiry by the enrollee that coverage shall be provided as required under the enrollee's health maintenance contract or under state or federal rule or statute.

History: 1Sp2001 c 9 art 16 s 2; 2002 c 379 art 1 s 113



Section 62D.11 — COMPLAINT SYSTEM.

Subdivision 1. Enrollee complaint system. Every health maintenance organization shall establish and maintain a complaint system, as required under sections 62Q.68 to 62Q.72 to provide reasonable procedures for the resolution of written complaints initiated by or on behalf of enrollees concerning the provision of health care services.

Subd. 1a. Service coverage. Where a complaint involves a dispute about a health maintenance organization's coverage of a service, the commissioner may review the complaint and any information and testimony necessary in order to make a determination and order the appropriate remedy pursuant to sections 62D.15 to 62D.17.

Subd. 1b. [Repealed, 1999 c 239 s 43 para (a)]

Subd. 2. [Repealed, 1999 c 239 s 43 para (a)]

Subd. 3. Denial of coverage. Within a reasonable time after receiving an enrollee's written or oral communication to the health maintenance organization concerning a denial of coverage or inadequacy of services, the health maintenance organization shall provide the enrollee with a written statement of the reason for the denial of coverage, and a statement approved by the commissioner of health which explains the health maintenance organization complaint procedures, and in the case of Medicare enrollees, which also explains Medicare appeal procedures.

Subd. 4. [Repealed, 1997 c 205 s 40]

History: 1973 c 670 s 11; 1974 c 284 s 5; 1977 c 305 s 45; 1986 c 444; 1988 c 434 s 10; 1988 c 592 s 6,7; 1990 c 538 s 22-24; 1995 c 234 art 2 s 1; 1997 c 205 s 12-14; 1998 c 407 art 2 s 2; 1999 c 239 s 1



Section 62D.115 — QUALITY OF CARE COMPLAINTS.

Subdivision 1. Quality of care complaint. For purposes of this section, "quality of care complaint" means an expressed dissatisfaction regarding health care services resulting in potential or actual harm to an enrollee. Quality of care complaints may include the following, to the extent that they affect the clinical quality of health care services rendered: access; provider and staff competence; clinical appropriateness of care; communications; behavior; facility and environmental considerations; and other factors that could impact the quality of health care services.

Subd. 2. Quality of care complaint investigation. (a) Each health maintenance organization shall develop and implement a quality of care complaint investigation process that meets the requirements of this section. The process must include a written policy and procedures for the receipt, investigation, and follow-up of quality of care complaints, that includes the requirements in paragraphs (b) to (h).

(b) A health maintenance organization's definition for quality of care complaints must include the concerns identified in subdivision 1.

(c) A health maintenance organization must include a description of each quality of care complaint level of severity, including:

(1) classification of complaints that warrant peer protection confidentiality as defined by the commissioner in paragraph (h); and

(2) investigation procedures for each level of severity.

(d) Any complaint with an allegation regarding quality of care or service must be investigated by the health maintenance organization. Documentation must show that each allegation has been addressed.

(e) Conclusions of each investigation must be supported with evidence that may include an associated corrective action plan implemented and documented and a formal response from a provider to the health maintenance organization if a formal response was submitted to the health maintenance organization. The record of investigation must include all related documents, correspondence, summaries, discussions, consultation, and conferences held.

(f) A medical director review shall be conducted as part of the investigation process when there is potential for patient harm.

(g) Each quality of care complaint received by a health maintenance organization must be tracked and trended for review by the health maintenance organization according to provider type and the following type of quality of care issue: behavior, facility, environmental, or technical competence.

(h) The commissioner, in consultation with interested stakeholders, shall define complaints that are subject to peer protection confidentiality in accordance with state and federal law by January 1, 2018.

Subd. 3. Complaint reporting. Each health maintenance organization shall submit to the commissioner, as part of the company's annual filing, data on the number of complaints and the category as defined by the commissioner as required under section 62D.08, subdivision 3, paragraph (f).

Subd. 4. Records. Each health maintenance organization shall maintain records of all quality of care complaints and their resolution and retain those records for five years. Notwithstanding section 145.64, information provided to the commissioner according to this subdivision is classified as confidential data on individuals or protected nonpublic data as defined in section 13.02, subdivision 3 or 13.

Subd. 5. Exception. This section does not apply to quality of care complaints received by a health maintenance organization from an enrollee who is covered under a public health care program administered by the commissioner of human services under chapter 256B or 256L.

History: 2016 c 189 art 20 s 4



Section 62D.12 — PROHIBITED PRACTICES.

Subdivision 1. False representations. No health maintenance organization or representative thereof may cause or knowingly permit the use of advertising or solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. Each health maintenance organization shall be subject to sections 72A.17 to 72A.32, relating to the regulation of trade practices, except (a) to the extent that the nature of a health maintenance organization renders such sections clearly inappropriate and (b) that enforcement shall be by the commissioner of health and not by the commissioner of commerce. Every health maintenance organization shall be subject to sections 8.31 and 325F.69.

Subd. 1a. Swing-out products. Notwithstanding subdivision 1, nothing in sections 62A.049, 62A.60, and 72A.201, subdivision 4a, applies to a commercial health policy issued under this chapter as a companion to a health maintenance contract.

Subd. 2. Coverage cancellation; nonrenewal. No health maintenance organization may cancel or fail to renew the coverage of an enrollee except for (a) failure to pay the charge for health care coverage; (b) termination of the health care plan; (c) termination of the group plan; (d) enrollee moving out of the area served, subject to section 62A.17, subdivisions 1 and 6, and section 62D.104; (e) enrollee moving out of an eligible group, subject to section 62A.17, subdivisions 1 and 6, and section 62D.104; (f) failure to make co-payments required by the health care plan; (g) fraud or misrepresentation by the enrollee with respect to eligibility for coverage or any other material fact; or (h) other reasons established in rules promulgated by the commissioner of health.

Subd. 2a. Cancellation or nonrenewal notice. Enrollees shall be given 30 days' notice of any cancellation or nonrenewal, except that enrollees who are eligible to receive replacement coverage under section 62D.121, subdivision 1, shall receive 90 days' notice as provided under section 62D.121, subdivision 5.

Subd. 3. Use of terms. No health maintenance organization may use in its name, contracts, or literature any of the words "insurance," "casualty," "surety," "mutual," or any other words which are descriptive of the insurance, casualty or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this state; provided, however, that when a health maintenance organization has contracted with an insurance company for any coverage permitted by sections 62D.01 to 62D.30, it may so state.

Subd. 4. Enrollee reimbursement. No health maintenance contract or evidence of coverage shall provide for the reimbursement of an enrollee other than through a policy of insurance, except as stated in this subdivision:

(a) the health maintenance organization may refund payments made by or on behalf of an enrollee;

(b) the health maintenance organization may make direct payments to enrollees or providers for obligations incurred for nonelective emergency or out-of-area services received.

Subd. 5. Recourse limited. The providers under agreement with a health maintenance organization to provide health care services shall not have recourse against enrollees or persons acting on their behalf for amounts above those specified in the evidence of coverage as co-payments for health care services. The health maintenance organization shall not have recourse against enrollees or persons acting on their behalf for amounts above those specified in the evidence of coverage as the periodic prepayment, or co-payment, for health care services. This subdivision applies but is not limited to the following events:

(1) nonpayment by the health maintenance organization;

(2) insolvency of the health maintenance organization; and

(3) breach of the agreement between the health maintenance organization and the provider.

This subdivision does not limit a provider's ability to seek payment from any person other than the enrollee, the enrollee's guardian or conservator, the enrollee's immediate family members, or the enrollee's legal representative in the event of nonpayment by the health maintenance organization.

Subd. 6. Nondiscriminatory rates. The rates charged by health maintenance organizations and their representatives shall not discriminate except in accordance with accepted actuarial principles.

Subd. 7. [Repealed, 1984 c 464 s 46]

Subd. 8. Nondiscriminatory enrollment. No health maintenance organization shall discriminate in enrollment policy against any person solely by virtue of status as a recipient of medical assistance or Medicare.

Subd. 9. Net earnings. All net earnings of the health maintenance organization shall be devoted to the nonprofit purposes of the health maintenance organization in providing comprehensive health care. No health maintenance organization shall provide for the payment, whether directly or indirectly, of any part of its net earnings, to any person as a dividend or rebate; provided, however, that health maintenance organizations may make payments to providers or other persons based upon the efficient provision of services or as incentives to provide quality care. The commissioner of health shall, pursuant to sections 62D.01 to 62D.30, revoke the certificate of authority of any health maintenance organization in violation of this subdivision.

Subd. 9a. Authorized expenses. Authorized expenses of a health maintenance organization shall include:

(1) cash rebates to enrollees, or to persons who have made payments on behalf of enrollees;

(2) direct payments to enrollees or providers as provided in subdivision 4, clause (b);

(3) free or reduced cost health service to enrollees;

(4) payments to any organization or organizations selected by the health maintenance organization which are operated for charitable, educational, or religious or scientific purposes.

Subd. 9b. Hospital risk agreement. A health maintenance organization shall not enter into an agreement with a hospital in which the hospital agrees to assume the financial risk for services provided by other facilities or providers not owned, operated, or otherwise subject to the control of the hospital assuming the financial risk.

Subd. 10. Offsetting. No health maintenance contract or evidence of coverage entered into, issued, amended, renewed or delivered on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit to an enrollee or other beneficiary by the amount of, or in any proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit, the Railroad Retirement Act, any Veteran's Disability Compensation and Survivor Benefits Act, workers' compensation, or any similar federal or state law, as amended subsequent to the date of commencement of that benefit.

Subd. 11. Dental service rates. Any health maintenance organization which includes coverage of comprehensive dental services in its comprehensive health maintenance services shall not include the charge for the dental services in the same rate as the charge for other comprehensive health maintenance services. The rates for dental services shall be computed, stated and bid separately. No employer shall be required to purchase dental services in combination with other comprehensive health services. An employer may purchase dental services separately.

Subd. 12. [Repealed, 1996 c 310 s 1]

Subd. 13. Refusal based on workers' compensation. No health maintenance organization offering an individual or group health maintenance contract shall refuse to provide or renew the coverage because the applicant or enrollee has an option to elect workers' compensation coverage pursuant to section 176.041.

Subd. 14. Telephone number. Each health maintenance organization shall establish a telephone number, which need not be toll free, that providers may call with questions about coverage, prior authorization, and approval of medical services. The telephone number must be staffed by an employee of the health maintenance organization during normal working hours during the normal work week. After normal working hours, the telephone number must be equipped with an answering machine and recorded message to allow the caller an opportunity to leave a message. The health maintenance organization must respond to questions within 24 hours after they are received, excluding weekends and holidays. At the request of a provider, the health maintenance organization shall provide a copy of the health maintenance contract for enrollees in the provider's service area.

Subd. 15. Retaliatory action prohibited. No health maintenance organization may take retaliatory action against a provider solely on the grounds that the provider disseminated accurate information regarding coverage of benefits or accurate benefit limitations of an enrollee's contract or accurate interpreted provisions of the provider agreement that limit the prescribing, providing, or ordering of care.

Subd. 16. [Repealed, 1990 c 538 s 32]

Subd. 17. Disclosure of commissions. Any person receiving commissions for the sale of coverage or enrollment in a health plan, as defined in section 62A.011, offered by a health maintenance organization shall, before selling coverage or enrollment, disclose in writing to the prospective purchaser the amount of any commission or other compensation the person will receive as a direct result of the sale. The disclosure may be expressed in dollars or as a percentage of the premium. The amount disclosed need not include any anticipated renewal commissions.

Subd. 18. Special reinstatement privilege. No health maintenance organization shall fail to comply with the special reinstatement privilege provided under section 62A.04, subdivision 2, clause (4), for the Medicare-related coverage referred to in that clause.

Subd. 19. Coverage of service. A health maintenance organization may not deny or limit coverage of a service which the enrollee has already received solely on the basis of lack of prior authorization or second opinion, to the extent that the service would otherwise have been covered under the member's contract by the health maintenance organization had prior authorization or second opinion been obtained.

History: 1973 c 670 s 12; 1974 c 284 s 8,9; 1975 c 323 s 4; 1976 c 296 art 1 s 18; 1977 c 305 s 45; 1980 c 614 s 74; 1983 c 289 s 114 subd 1; 1984 c 464 s 30-36; 1984 c 641 s 5; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 11,12; 1988 c 592 s 8,9; 1988 c 612 s 19,20; 1989 c 330 s 23; 1993 c 345 art 5 s 6; 1994 c 485 s 65; 1994 c 625 art 10 s 13; 1995 c 75 s 2; 1996 c 305 art 1 s 20; 1997 c 205 s 15; 1999 c 177 s 43



Section 62D.121 — REQUIRED REPLACEMENT COVERAGE.

Subdivision 1. Replacement coverage. When membership of an enrollee who has individual health coverage is terminated by the health maintenance organization for a reason other than (a) failure to pay the charge for health care coverage; (b) failure to make co-payments required by the health care plan; (c) enrollee moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for membership, the health maintenance organization must offer or arrange to offer replacement coverage, without evidence of insurability, without preexisting condition exclusions, and without interruption of coverage.

Subd. 2. Health maintenance organization coverage required. If the health maintenance organization has terminated individuals from coverage in a service area, the replacement coverage shall be health maintenance organization coverage issued by the health maintenance organization terminating coverage unless the health maintenance organization can demonstrate to the commissioner that offering health maintenance organization replacement coverage would not be feasible. In making the determination, the commissioner shall consider (1) loss ratios and forecasts, (2) lack of agreements between health care providers and the health maintenance organization to offer that product, (3) evidence of anticipated premium needs compared with established rates, (4) the financial impact of the replacement coverage on the overall financial solvency of the plan, and (5) the cost to the enrollee of health maintenance organization replacement coverage as compared to cost to the enrollee of the replacement coverage required under subdivision 3.

Subd. 2a. Other coverage permitted. The terminating health maintenance organization may also offer as replacement coverage health maintenance organization coverage issued by another health maintenance organization.

Subd. 3. Required coverage. If health maintenance organization replacement coverage is not offered by the health maintenance organization, as explained under subdivisions 2 and 2a, the replacement coverage shall provide, for enrollees covered by title XVIII of the Social Security Act, coverage at least equivalent to a basic Medicare supplement plan as defined in section 62A.316, except that the replacement coverage shall also cover the liability for any Medicare Part A and Part B deductible as defined under title XVIII of the Social Security Act. After satisfaction of the Medicare Part B deductible, the replacement coverage shall be at least 80 percent of usual and customary eligible medical expenses and supplies not covered by Medicare Part B eligible expenses. This does not include outpatient prescription drugs. The fee or premium of the replacement coverage shall not exceed the premium charged by the state comprehensive health plan as established under section 62E.08, for a qualified Medicare supplement plan. All enrollees not covered by Medicare shall be given the option of a number three qualified plan or a number two qualified plan as defined in section 62E.06, subdivisions 1 and 2, for replacement coverage. The fee or premium for a number three qualified plan shall not exceed 125 percent of the average of rates charged by the five insurers with the largest number of individuals in a number three qualified plan of insurance in force in Minnesota. The fee or premium for a number two qualified plan shall not exceed 125 percent of the average of rates charged by the five insurers with the largest number of individuals in a number two qualified plan of insurance in force in Minnesota.

Subd. 3a. Fee. If the replacement coverage is health maintenance organization coverage, as explained in subdivisions 2 and 2a, the fee shall not exceed 125 percent of the cost of the average fee charged by health maintenance organizations for a similar health plan. The commissioner of health will determine the average cost of the plan on the basis of information provided annually by the health maintenance organizations concerning the rates charged by the health maintenance organizations for the plans offered. Fees or premiums charged under this section must be actuarially justified.

Subd. 4. Approval required. The commissioner will approve or disapprove the replacement coverage within 30 days. A health maintenance organization shall not give enrollees a notice of cancellation of coverage until a replacement policy has been filed with the commissioner and approved or disapproved.

Subd. 5. Notice of cancellation. The health maintenance organization must provide the terminated enrollees with a notice of cancellation 90 days before the date the cancellation takes effect. If the replacement coverage is approved by the commissioner under subdivision 4, the notice shall clearly and completely describe the replacement coverage that the enrollees are eligible to receive and explain the procedure for enrolling. If the replacement coverage is not approved by the commissioner, the health maintenance organization shall provide a cancellation notice with information that the enrollee is entitled to enroll in the state comprehensive health insurance plan with a waiver of the waiting period for preexisting conditions under section 62E.14, subdivisions 1, paragraph (d), and 6.

Subd. 6. Notice exception. The commissioner may waive the notice required in this section if the commissioner determines that the health maintenance organization has not received information regarding Medicare reimbursement rates from the Centers for Medicare and Medicaid Services before September 1 for contracts renewing on January 1 of the next year. In no event shall enrollees covered by title XVIII of the Social Security Act receive less than 60 days' notice of contract termination.

Subd. 7. Geographic accessibility. If the commissioner determines that there are not enough providers to assure that enrollees have accessible health services available in a geographic service area, the commissioner shall institute a plan of corrective action that shall be followed by the health maintenance organization. Such a plan may include but not be limited to requiring the health maintenance organization to make payments to nonparticipating providers for health services for enrollees, requiring the health maintenance organization to discontinue accepting new enrollees in that service area, and requiring the health maintenance organization to reduce its geographic service area. If a nonparticipating provider has been a participating provider with the health maintenance organization within the last year, any payments made under this section must not exceed the payment level of the previous contract unless the commissioner determines that without adjusting payments the health maintenance organization will be unable to meet the health care needs of enrollees in the area.

History: 1988 c 434 s 13; 1989 c 258 s 10; 1990 c 538 s 25,26; 2002 c 277 s 32



Section 62D.123 — PROVIDER CONTRACTS.

Subdivision 1. Provider agreement. Except for an employment agreement between a provider and health maintenance organization, an agreement to provide health care services between a provider and a health maintenance organization entered into or renewed after April 25, 1988, must contain the following provision:

PROVIDER AGREES NOT TO BILL, CHARGE, COLLECT A DEPOSIT FROM, SEEK REMUNERATION FROM, OR HAVE ANY RECOURSE AGAINST AN ENROLLEE OR PERSONS ACTING ON THEIR BEHALF FOR SERVICES PROVIDED UNDER THIS AGREEMENT. THIS PROVISION APPLIES TO BUT IS NOT LIMITED TO THE FOLLOWING EVENTS: (1) NONPAYMENT BY THE HEALTH MAINTENANCE ORGANIZATION OR (2) BREACH OF THIS AGREEMENT. THIS PROVISION DOES NOT PROHIBIT THE PROVIDER FROM COLLECTING CO-PAYMENTS OR FEES FOR UNCOVERED SERVICES.

THIS PROVISION SURVIVES THE TERMINATION OF THIS AGREEMENT FOR AUTHORIZED SERVICES PROVIDED BEFORE THIS AGREEMENT TERMINATES, REGARDLESS OF THE REASON FOR TERMINATION. THIS PROVISION IS FOR THE BENEFIT OF THE HEALTH MAINTENANCE ORGANIZATION ENROLLEES. THIS PROVISION DOES NOT APPLY TO SERVICES PROVIDED AFTER THIS AGREEMENT TERMINATES.

THIS PROVISION SUPERSEDES ANY CONTRARY ORAL OR WRITTEN AGREEMENT EXISTING NOW OR ENTERED INTO IN THE FUTURE BETWEEN THE PROVIDER AND THE ENROLLEE OR PERSONS ACTING ON THEIR BEHALF REGARDING LIABILITY FOR PAYMENT FOR SERVICES PROVIDED UNDER THIS AGREEMENT.

Subd. 2. Cooperation required. An agreement to provide health care services between a provider and a health maintenance organization must require the provider to cooperate with and participate in the health maintenance organization's quality assurance program, dispute resolution procedure, and utilization review program.

Subd. 3. Notice of termination. An agreement to provide health care services between a provider and a health maintenance organization must require that if the provider terminates the agreement, without cause, the provider shall give the organization 120 days' advance notice of termination.

Subd. 4. Late payments. If a health maintenance organization's payments to a provider are delayed beyond the payment date in the contract, the provider may notify the commissioner who shall consider that information in assessing the financial solvency of the health maintenance organization.

History: 1988 c 612 s 21



Section 62D.124 — GEOGRAPHIC ACCESSIBILITY.

Subdivision 1. Primary care; mental health services; general hospital services. Within the health maintenance organization's service area, the maximum travel distance or time shall be the lesser of 30 miles or 30 minutes to the nearest provider of each of the following services: primary care services, mental health services, and general hospital services. The health maintenance organization must designate which method is used.

Subd. 2. Other health services. Within a health maintenance organization's service area, the maximum travel distance or time shall be the lesser of 60 miles or 60 minutes to the nearest provider of specialty physician services, ancillary services, specialized hospital services, and all other health services not listed in subdivision 1. The health maintenance organization must designate which method is used.

Subd. 3. Exception. The commissioner shall grant an exception to the requirements of this section according to Minnesota Rules, part 4685.1010, subpart 4, if the health maintenance organization can demonstrate with specific data that the requirement of subdivision 1 or 2 is not feasible in a particular service area or part of a service area.

Subd. 4. Application. (a) Subdivisions 1 and 2 do not apply if an enrollee is referred to a referral center for health care services.

(b) Subdivision 1 does not apply:

(1) if an enrollee has chosen a health plan with full knowledge that the health plan has no participating providers within 30 miles or 30 minutes of the enrollee's place of residence; or

(2) to service areas approved before May 24, 1993.

(c) Beginning for coverage effective on or after January 1, 2015, subdivisions 1 to 4 shall only apply to individual or small group health plans that are grandfathered plans, as defined under section 62A.011, subdivision 1c.

Subd. 5. Provider networks. The commissioner of health, the commissioner of commerce, and the commissioner of human services shall merge reporting requirements for health maintenance organizations and county-based purchasing plans related to Minnesota Department of Health oversight of network adequacy under this section and the provider network list reported to the Department of Human Services under Minnesota Rules, part 4685.2100. The commissioners shall work with health maintenance organizations and county-based purchasing plans to ensure that the report merger is done in a manner that simplifies health maintenance organization and county-based purchasing plan reporting processes.

History: 1999 c 239 s 2; 2012 c 247 art 1 s 27; 2013 c 84 art 2 s 1



Section 62D.13 — POWERS OF INSURERS AND NONPROFIT HEALTH SERVICE PLANS.

Notwithstanding any law to the contrary, an insurer or a hospital or medical service plan corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group for group coverage under the insurance laws and the Nonprofit Health Service Plan Corporations Act. Under such contracts, the insurer or nonprofit health service plan corporation may make benefit payments to health maintenance organizations for health care services rendered, or to be rendered, by providers pursuant to the health care plan. Any insurer, or nonprofit health service plan corporation, licensed to do business in this state, is authorized to provide the types of coverages described in section 62D.05, subdivision 3.

History: 1973 c 670 s 13



Section 62D.14 — EXAMINATIONS.

Subdivision 1. Examination authority. The commissioner of health may make an examination of the affairs of any health maintenance organization and its contracts, agreements, or other arrangements with any participating entity as often as the commissioner of health deems necessary for the protection of the interests of the people of this state, but not less frequently than once every three years. Examinations of participating entities pursuant to this subdivision shall be limited to their dealings with the health maintenance organization and its enrollees, except that examinations of major participating entities may include inspection of the entity's financial statements kept in the ordinary course of business. The commissioner may require major participating entities to submit the financial statements directly to the commissioner. Financial statements of major participating entities are subject to the provisions of section 13.37, subdivision 1, clause (b), upon request of the major participating entity or the health maintenance organization with which it contracts.

Subd. 2. Notice of examination. The commissioner will notify the organization and any involved participating entity in writing when an examination has been initiated. The commissioner will include in this notice a full statement of the pertinent facts and of the matters being examined, and may include a statement that the organization or participating entity must submit to the commissioner within 30 days from the date of the notice a complete written report concerning those matters.

Subd. 3. Commissioner's authority. In order to accomplish the duties under this section with respect to the dealings of the participating entities with the health maintenance organization, the commissioner of health shall have the right to:

(a) inspect or otherwise evaluate the quality, appropriateness, and timeliness of services performed;

(b) audit and inspect any books and records of a health maintenance organization and a participating entity which pertain to services performed and determinations of amounts payable under such contract;

(c) require persons or organizations under examination to be deposed and to answer interrogatories, regardless of whether an administrative hearing or other civil proceeding has been or will be initiated; and

(d) employ site visits, public hearings, or any other procedures considered appropriate to obtain the information necessary to determine the issues.

Subd. 4. [Repealed, 2000 c 468 s 33]

Subd. 4a. Classification of data. Any data or information obtained by the commissioner under this section or section 62D.145 shall be classified as private data on individuals as defined in chapter 13. Such data shall be protected and may be released consistent with the provisions of section 60A.03, subdivision 9.

Subd. 5. Oaths; witnesses; subpoenas. The commissioner of health shall have the power to administer oaths to and examine witnesses, and to issue subpoenas.

Subd. 6. Examination expenses. Reasonable expenses of examinations under this section shall be assessed by the commissioner of health against the organization being examined, and shall be remitted to the commissioner of health for deposit in the general fund of the state treasury.

Subd. 7. Penalty. Failure to provide relevant information necessary for conducting examinations pursuant to this section shall be subject to the levy of a fine up to $200 for each day the information is not provided. A fine levied under this subdivision shall be subject to the contested case and judicial review provisions of chapter 14. In the event a timely request for review is made, accrual of a fine levied shall be stayed pending completion of the contested case and judicial review proceeding.

History: 1973 c 670 s 14; 1977 c 305 s 45; 1984 c 464 s 37; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 612 s 22; 2000 c 468 s 18



Section 62D.145 — DISCLOSURE OF INFORMATION HELD BY HEALTH MAINTENANCE ORGANIZATIONS.

Subdivision 1. Personal and privileged information. The ability of a health maintenance organization to disclose personal information, as defined in section 72A.491, subdivision 17, and privileged information, as defined in section 72A.491, subdivision 19, is governed by sections 72A.497, 72A.499, and 72A.502.

Subd. 2. Health data or information. (a) A health maintenance organization is prohibited from disclosing to any person any individually identifiable data or information held by the health maintenance organization pertaining to the diagnosis, treatment, or health of any enrollee, or any application obtained from any person, except:

(1) to the extent necessary to carry out the purposes of this chapter, the commissioner and a designee shall have access to the above data or information but the data removed from the health maintenance organization or participating entity shall not identify any particular patient or client by name or contain any other unique personal identifier;

(2) upon the express consent of the enrollee or applicant;

(3) pursuant to statute or court order for the production of evidence or the discovery thereof;

(4) in the event of claim or litigation between the person and the provider or health maintenance organization wherein such data or information is pertinent;

(5) to meet the requirements of contracts for prepaid medical services with the commissioner of human services authorized under chapter 256B, 256D, or 256L;

(6) to meet the requirements of contracts for benefit plans with the commissioner of management and budget under chapter 43A; or

(7) as otherwise authorized pursuant to statute.

No provision in a contract for a benefit plan under chapter 43A shall authorize dissemination of individually identifiable health records, unless the dissemination of the health records is required to carry out the requirements of the contract and employees whose health records will be disseminated are fully informed of the dissemination by the Department of Management and Budget at the time the employees are enrolling for or changing insurance coverage.

(b) In any case involving a suspected violation of a law applicable to health maintenance organizations in which access to health data maintained by the health maintenance organization or participating entity is necessary, the commissioner and agents, while maintaining the privacy rights of individuals and families, shall be permitted to obtain data that identifies any particular patient or client by name. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim.

History: 2000 c 468 s 19; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 62D.15 — SUSPENSION OR REVOCATION OF CERTIFICATE OF AUTHORITY.

Subdivision 1. Grounds for suspension or revocation. The commissioner of health may suspend or revoke any certificate of authority issued to a health maintenance organization under sections 62D.01 to 62D.30 if the commissioner finds that:

(a) the health maintenance organization is operating significantly in contravention of its basic organizational document, its health maintenance contract, or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 62D.03, unless amendments to such submissions have been filed with and approved by the commissioner of health;

(b) the health maintenance organization issues evidences of coverage which do not comply with the requirements of section 62D.07;

(c) the health maintenance organization is unable to fulfill its obligations to furnish comprehensive health maintenance services as required under its health maintenance contract;

(d) the health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(e) the health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under section 62D.06;

(f) the health maintenance organization has failed to implement the complaint system required by section 62D.11 in a manner designed to reasonably resolve valid complaints;

(g) the health maintenance organization, or any person acting with its sanction, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(h) the continued operation of the health maintenance organization would be hazardous to its enrollees; or

(i) the health maintenance organization has otherwise failed to substantially comply with sections 62D.01 to 62D.30 or with any other statute or administrative rule applicable to health maintenance organizations, or has submitted false information in any report required hereunder.

Subd. 2. Procedure. A certificate of authority shall be suspended or revoked only after compliance with the requirements of section 62D.16.

Subd. 3. Restrictions during suspension. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

Subd. 4. Restrictions upon revocation. When the certificate of authority of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner of health may, by written order, permit further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

History: 1973 c 670 s 15; 1977 c 305 s 45; 1984 c 464 s 38; 1986 c 444; 1987 c 384 art 2 s 1



Section 62D.16 — DENIAL, SUSPENSION, AND REVOCATION; ADMINISTRATIVE PROCEDURES.

Subdivision 1. Notice and hearing. When the commissioner of health has cause to believe that grounds for the denial, suspension or revocation of a certificate of authority exists, the commissioner shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension or revocation and fixing a time of at least 20 days thereafter for a hearing on the matter, except in summary proceedings as provided in section 62D.18.

Subd. 2. Written findings. After such hearing, or upon the failure of the health maintenance organization to appear at the hearing, the commissioner of health shall take action as is deemed advisable and shall issue written findings which shall be mailed to the health maintenance organization. The action of the commissioner of health shall be subject to judicial review pursuant to chapter 14.

History: 1973 c 670 s 16; 1977 c 305 s 45; 1982 c 424 s 130; 1986 c 444



Section 62D.17 — PENALTIES AND ENFORCEMENT.

Subdivision 1. Administrative penalty. The commissioner of health may, for any violation of statute or rule applicable to a health maintenance organization, or in lieu of suspension or revocation of a certificate of authority under section 62D.15, levy an administrative penalty in an amount up to $25,000 for each violation. In the case of contracts or agreements made pursuant to section 62D.05, subdivisions 2 to 4, each contract or agreement entered into or implemented in a manner which violates sections 62D.01 to 62D.30 shall be considered a separate violation. In determining the level of an administrative penalty, the commissioner shall consider the following factors:

(1) the number of enrollees affected by the violation;

(2) the effect of the violation on enrollees' health and access to health services;

(3) if only one enrollee is affected, the effect of the violation on that enrollee's health;

(4) whether the violation is an isolated incident or part of a pattern of violations; and

(5) the economic benefits derived by the health maintenance organization or a participating provider by virtue of the violation.

Reasonable notice in writing to the health maintenance organization shall be given of the intent to levy the penalty and the reasons therefor, and the health maintenance organization may have 15 days within which to file a written request for an administrative hearing and review of the commissioner of health's determination. Such administrative hearing shall be subject to judicial review pursuant to chapter 14. If an administrative penalty is levied, the commissioner must divide 50 percent of the amount among any enrollees affected by the violation, unless the commissioner certifies in writing that the division and distribution to enrollees would be too administratively complex or that the number of enrollees affected by the penalty would result in a distribution of less than $50 per enrollee.

Subd. 2. Criminal penalty. Any person who violates sections 62D.01 to 62D.30 or knowingly submits false information in any report required hereunder shall be guilty of a misdemeanor.

Subd. 3. Alternative proceedings. (a) If the commissioner of health shall, for any reason, have cause to believe that any violation of sections 62D.01 to 62D.30 has occurred or is threatened, the commissioner of health may, before commencing action under sections 62D.15 and 62D.16, and subdivision 1, give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a voluntary conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(b) Proceedings under this subdivision shall not be governed by any formal procedural requirements, and may be conducted in such manner as the commissioner of health may deem appropriate under the circumstances.

Subd. 4. Cease and desist order; hearing; stay. (a) The commissioner of health may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of sections 62D.01 to 62D.30.

(1) The cease and desist order may direct a health maintenance organization to pay for or provide a service when that service is required by statute or rule to be provided.

(2) The commissioner may issue a cease and desist order directing a health maintenance organization to pay for a service that is required by statute or rule to be provided, only if there is a demonstrable and irreparable harm to the public or an enrollee.

(3) If the cease and desist order involves a dispute over the medical necessity of a procedure based on its experimental nature, the commissioner may issue a cease and desist order only if the following conditions are met:

(i) the commissioner has consulted with appropriate and identified experts;

(ii) the commissioner has reviewed relevant scientific and medical literature; and

(iii) the commissioner has considered all other relevant factors including whether final approval of the technology or procedure has been granted by the appropriate government agency; the availability of scientific evidence concerning the effect of the technology or procedure on health outcomes; the availability of scientific evidence that the technology or procedure is as beneficial as established alternatives; and the availability of evidence of benefit or improvement without the technology or procedure.

(b) Within 20 days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of sections 62D.01 to 62D.30 have occurred. Such hearings shall be subject to judicial review as provided by chapter 14.

If the acts or practices involve violation of the reporting requirements of section 62D.08, or if the commissioner has ordered the rehabilitation, liquidation, or conservation of the health maintenance organization in accordance with section 62D.18, the health maintenance organization may request an expedited hearing on the matter. The hearing shall be held within 15 days of the request. Within ten days thereafter, an administrative law judge shall issue a recommendation on the matter. The commissioner shall make a final determination on the matter within ten days of receipt of the administrative law judge's recommendation.

When a request for a stay accompanies the hearing request, the matter shall be referred to the Office of Administrative Hearings within three working days of receipt of the request. Within ten days thereafter, an administrative law judge shall issue a recommendation to grant or deny the stay. The commissioner shall grant or deny the stay within five days of receipt of the administrative law judge's recommendation.

To the extent the acts or practices alleged do not involve (1) violations of section 62D.08; (2) violations which may result in the financial insolvency of the health maintenance organization; (3) violations which threaten the life and health of enrollees; (4) violations which affect whole classes of enrollees; or (5) violations of benefits or service requirements mandated by law; if a timely request for a hearing is made, the cease and desist order shall be stayed for a period of 90 days from the date the hearing is requested or until a final determination is made on the order, whichever is earlier. During this stay, the respondent may show cause why the order should not become effective upon the expiration of the stay. Arguments on this issue shall be made through briefs filed with the administrative law judge no later than ten days prior to the expiration of the stay.

Subd. 5. Injunctive relief. In the event of noncompliance with a cease and desist order issued pursuant to subdivision 4, the commissioner of health may institute a proceeding to obtain injunctive relief or other appropriate relief in Ramsey County District Court.

History: 1973 c 670 s 17; 1977 c 305 s 45; 1982 c 424 s 130; 1984 c 464 s 39; 1984 c 640 s 32; 1984 c 641 s 6; 1987 c 384 art 2 s 1; 1988 c 434 s 15; 1990 c 538 s 27,28; 1Sp2001 c 9 art 16 s 3; 2002 c 379 art 1 s 113



Section 62D.18 — REHABILITATION OR LIQUIDATION OF HEALTH MAINTENANCE ORGANIZATION.

Subdivision 1. Commissioner of health; order. The commissioner of health may apply by verified petition to the district court of Ramsey County or the county in which the principal office of the health maintenance organization is located for an order directing the commissioner of health to rehabilitate or liquidate a health maintenance organization. The rehabilitation or liquidation of a health maintenance organization shall be conducted under the supervision of the commissioner of health under the procedures, and with the powers granted to a rehabilitator or liquidator, in chapter 60B, except to the extent that the nature of health maintenance organizations renders the procedures or powers clearly inappropriate and as provided in this subdivision or in chapter 60B. A health maintenance organization shall be considered an insurance company for the purposes of rehabilitation or liquidation as provided in subdivisions 4, 6, and 7.

Subd. 2. [Repealed, 1990 c 538 s 32]

Subd. 3. [Repealed, 1990 c 538 s 32]

Subd. 4. Powers of rehabilitator. The powers of the rehabilitator include, subject to the approval of the court the power to change premium rates, without the notice requirements of section 62D.07, and the power to amend the terms of provider contracts, and of contracts with participating entities for the provision of administrative, financial, or management services, relating to reimbursement and termination, considering the interests of providers and other contracting participating entities and the continued viability of the health plan.

If the court approves a contract amendment that diminishes the compensation of a provider or of a participating entity providing administrative, financial, or management services to the health maintenance organization, the amendment may not be effective for more than 60 days and shall not be renewed or extended.

Subd. 5. [Repealed, 1990 c 538 s 32]

Subd. 6. Special examiner. The commissioner as rehabilitator shall make every reasonable effort to employ a senior executive from a successful health maintenance organization to serve as special examiner to rehabilitate the health maintenance organization, provided that the individual does not have a conflict of interest. The special examiner shall have all the powers of the rehabilitator granted under this section and section 60B.17.

Subd. 7. Examination account. The commissioner of health shall assess against a health maintenance organization not yet in rehabilitation or liquidation a fee sufficient to cover the costs of a special examination. The fee must be deposited in an examination account. Money in the account is appropriated to the commissioner of health to pay for the examinations. If the money in the account is insufficient to pay the initial costs of examinations, the commissioner may use other money appropriated to the commissioner, provided the other appropriation is reimbursed from the examination account when it contains sufficient money. Money from the examination account must be used to pay per diem salaries and expenses of special examiners, including meals, lodging, laundry, transportation, and mileage. The salary of regular employees of the Health Department must not be paid out of the account.

History: 1973 c 670 s 18; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 612 s 23; 1990 c 538 s 29



Section 62D.181 — INSOLVENCY; MCHA ALTERNATIVE COVERAGE.

Subdivision 1. Definition. "Association" means the Minnesota Comprehensive Health Association created in section 62E.10.

Subd. 2. Eligible individuals. An individual is eligible for alternative coverage under this section if:

(1) the individual had individual health coverage through a health maintenance organization or community integrated service network, the coverage is no longer available due to the insolvency of the health maintenance organization or community integrated service network, and the individual has not obtained alternative coverage; or

(2) the individual had group health coverage through a health maintenance organization or community integrated service network, the coverage is no longer available due to the insolvency of the health maintenance organization or community integrated service network, and the individual has not obtained alternative coverage.

Subd. 3. Application and issuance. If a health maintenance organization or community integrated service network will be liquidated, individuals eligible for alternative coverage under subdivision 2 may apply to the association to obtain alternative coverage. Upon receiving an application and evidence that the applicant was enrolled in the health maintenance organization or community integrated service network at the time of an order for liquidation, the association shall issue policies to eligible individuals, without the limitation on preexisting conditions described in section 62E.14, subdivision 3.

Subd. 4. Coverage. Alternative coverage issued under this section must be at least a number two qualified plan, as described in section 62E.06, subdivision 2, or for individuals over age 65, a basic Medicare supplement plan, as described in section 62A.316.

Subd. 5. Premium. The premium for alternative coverage issued under this section must not exceed 80 percent of the premium for the comparable coverage offered by the association.

Subd. 6. Duration. The duration of alternative coverage issued under this section is:

(1) for individuals eligible under subdivision 2, clause (1), 90 days; and

(2) for individuals eligible under subdivision 2, clause (2), 90 days or the length of time remaining in the group contract with the insolvent health maintenance organization or community integrated service network, whichever is greater.

Subd. 7. Replacement coverage; limitations. The association is not obligated to offer replacement coverage under this chapter at the end of the periods specified in subdivision 6. Any continuation obligation arising under this chapter or chapter 62A will cease at the end of the periods specified in subdivision 6.

Subd. 8. Claims expenses exceeding premiums. Claims expenses resulting from the operation of this section which exceed premiums received shall be borne by contributing members of the association in accordance with section 62E.11, subdivision 5.

Subd. 9. Coordination of policies. If an insolvent health maintenance organization or community integrated service network has insolvency insurance coverage at the time of an order for liquidation, the association may coordinate the benefits of the policy issued under this section with those of the insolvency insurance policy available to the enrollees. The premium level for the combined association policy and the insolvency insurance policy may not exceed those described in subdivision 5.

History: 1988 c 612 s 24; 1989 c 258 s 11; 1995 c 234 art 1 s 6-9; 1997 c 225 art 2 s 62; 2013 c 84 art 1 s 36



Section 62D.182 — LIABILITIES.

Every health maintenance organization shall maintain liabilities estimated in the aggregate to be sufficient to pay all reported or unreported claims incurred that are unpaid and for which the organization is liable. Liabilities are computed under rules adopted by the commissioner.

History: 1988 c 612 s 25



Section 62D.19 — UNREASONABLE EXPENSES.

No health maintenance organization shall incur or pay for any expense of any nature which is unreasonably high in relation to the value of the service or goods provided. The commissioner of health shall implement and enforce this section by rules adopted under this section.

In an effort to achieve the stated purposes of sections 62D.01 to 62D.30; in order to safeguard the underlying nonprofit status of health maintenance organizations; and to ensure that the payment of health maintenance organization money to major participating entities results in a corresponding benefit to the health maintenance organization and its enrollees, when determining whether an organization has incurred an unreasonable expense in relation to a major participating entity, due consideration shall be given to, in addition to any other appropriate factors, whether the officers and trustees of the health maintenance organization have acted with good faith and in the best interests of the health maintenance organization in entering into, and performing under, a contract under which the health maintenance organization has incurred an expense. The commissioner has standing to sue, on behalf of a health maintenance organization, officers or trustees of the health maintenance organization who have breached their fiduciary duty in entering into and performing such contracts.

History: 1973 c 670 s 19; 1983 c 289 s 114 subd 1; 1984 c 464 s 41; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 62; 1987 c 384 art 2 s 1; 1988 c 612 s 26



Section 62D.20 — RULES.

Subdivision 1. Rulemaking. The commissioner of health may, pursuant to chapter 14, promulgate such reasonable rules as are necessary or proper to carry out the provisions of sections 62D.01 to 62D.30. Included among such rules shall be those which provide minimum requirements for the provision of comprehensive health maintenance services, as defined in section 62D.02, subdivision 7, and reasonable exclusions therefrom. Nothing in such rules shall force or require a health maintenance organization to provide elective, induced abortions, except as medically necessary to prevent the death of the mother, whether performed in a hospital, other abortion facility, or the office of a physician; the rules shall provide every health maintenance organization the option of excluding or including elective, induced abortions, except as medically necessary to prevent the death of the mother, as part of its comprehensive health maintenance services.

Subd. 2. Prior authorization. The commissioner shall adopt rules that address the issue of appropriate prior authorization requirements, considering enrollee needs, administrative concerns, and the nature of the benefit.

History: 1973 c 670 s 20; 1977 c 305 s 45; 1981 c 122 s 2; 1982 c 424 s 130; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 16; 1988 c 592 s 10; 1997 c 205 s 16



Section 62D.21 — FEES.

Every health maintenance organization subject to sections 62D.01 to 62D.30 shall pay to the commissioner of health fees as prescribed by the commissioner of health pursuant to section 144.122 for the following:

(a) filing an application for a certificate of authority;

(b) filing an amendment to a certificate of authority;

(c) filing each annual report; and

(d) other filings, as specified by rule.

History: 1973 c 670 s 21; 1975 c 310 s 1; 1977 c 305 s 45; 1985 c 248 s 70; 1987 c 384 art 2 s 1



Section 62D.211 — RENEWAL FEE.

Each health maintenance organization subject to sections 62D.01 to 62D.30 shall submit to the commissioner of health each year before June 15 a certificate of authority renewal fee in the amount of $10,000 each plus 20 cents per person enrolled in the health maintenance organization on December 31 of the preceding year. The commissioner may adjust the renewal fee in rule under the provisions of chapter 14.

History: 1987 c 384 art 2 s 1; 1987 c 403 art 2 s 2; 1990 c 538 s 30



Section 62D.22 — STATUTORY CONSTRUCTION AND RELATIONSHIP TO OTHER LAWS.

Subdivision 1. Applicability. Except as otherwise provided herein, sections 62D.01 to 62D.30 do not apply to an insurer or nonprofit health service plan corporation licensed and regulated pursuant to the laws governing such corporations in this state.

Subd. 2. Solicitation of enrollees. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

Subd. 3. Not practicing a healing art. Any health maintenance organization authorized under sections 62D.01 to 62D.30 shall not be deemed to be practicing a healing art.

Subd. 4. Federal law. To the extent that it furthers the purposes of sections 62D.01 to 62D.30, the commissioner of health shall attempt to coordinate the operations of sections 62D.01 to 62D.30 relating to the quality of health care services with the operations of United States Code, title 42, sections 1320c to 1320c-20.

Subd. 5. Other state law. Except as otherwise provided in sections 62A.01 to 62A.42 and 62D.01 to 62D.30, and except as they eliminate elective, induced abortions, wherever performed, from health or maternity benefits, provisions of the insurance laws and provisions of nonprofit health service plan corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under sections 62D.01 to 62D.30.

Subd. 6. [Repealed, 1982 c 614 s 12]

Subd. 7. Prepaid group practice plan. A licensed health maintenance organization shall be deemed to be a prepaid group practice plan for the purposes of chapter 43A and may be allowed to participate as a carrier for state employees subject to any collective bargaining agreement entered into pursuant to chapter 179A and reasonable restrictions applied pursuant to section 43A.23.

Subd. 8. Insurance agents. All agents, solicitors, and brokers engaged in soliciting or dealing with enrollees or prospective enrollees of a health maintenance organization, whether employees or under contract to the health maintenance organization, shall be subject to the provisions of sections 60K.30 to 60K.56, concerning the licensure of insurance producers and lawful rules thereunder. Medical doctors and others who merely explain the operation of health maintenance organizations shall be exempt from the provisions of sections 60K.30 to 60K.56. Section 60K.37, subdivision 1, shall not apply except as to provide for an examination of an applicant in the applicant's knowledge concerning the operations and benefits of health maintenance organizations and related insurance matters.

Subd. 9. [Repealed, 1984 c 464 s 46]

Subd. 10. Access to data. Any person or committee conducting a review of a health maintenance organization or a participating entity, pursuant to sections 62D.01 to 62D.30, shall have access to any data or information necessary to conduct the review. All data or information is subject to admission into evidence in any civil action initiated by the commissioner of health against the health maintenance organization. The data and information are subject to chapter 13.

History: 1973 c 670 s 22; 1974 c 284 s 6; 1977 c 305 s 45; 1979 c 332 art 1 s 57; 1980 c 617 s 18; 1981 c 122 s 3; 1981 c 210 s 54; 1Sp1981 c 4 art 1 s 50; 1984 c 464 s 42,43; 1985 c 248 s 70; 1Sp1985 c 17 s 10; 1986 c 444; 1Sp1986 c 3 art 1 s 8; 1987 c 384 art 2 s 1; 1992 c 564 art 3 s 23; 2001 c 117 art 2 s 9



Section 62D.23 — FILINGS AND REPORTS AS PUBLIC DOCUMENTS.

All applications, filings, and reports required under sections 62D.01 to 62D.30 shall be treated as public documents.

History: 1973 c 670 s 23; 1987 c 384 art 2 s 1



Section 62D.24 — COMMISSIONER OF HEALTH'S AUTHORITY TO CONTRACT.

The commissioner of health, in carrying out the obligations under sections 62D.01 to 62D.30, may contract with the commissioner of commerce or other qualified persons to make recommendations concerning the determinations required to be made. Such recommendations may be accepted in full or in part by the commissioner of health.

History: 1973 c 670 s 24; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1



Section 62D.30 — DEMONSTRATION PROJECTS.

Subdivision 1. Projects allowed. The commissioner of health may establish demonstration projects to allow health maintenance organizations to extend coverage to:

(a) individuals enrolled in Part A or Part B, or both, of the Medicare program, Title XVIII of the Social Security Act, United States Code, title 42, section 1395 et seq.;

(b) groups of fewer than 50 employees where each group is covered by a single group health policy;

(c) individuals who are not eligible for enrollment in any group health maintenance contracts; and

(d) low income population groups.

For purposes of this section, the commissioner of health may waive compliance with minimum benefits pursuant to sections 62A.151 and 62D.02, subdivision 7, full financial risk pursuant to section 62D.04, subdivision 1, clause (f), open enrollment pursuant to section 62D.10, and to applicable rules if there is reasonable evidence that the rules prohibit the operation of the demonstration project. The commissioner shall provide for public comment before any statute or rule is waived.

Subd. 2. Minimum health benefits required. A demonstration project must provide health benefits equal to or exceeding the level of benefits provided in Title XVIII of the Social Security Act and an out of hospital prescription drug benefit. The out of hospital prescription drug benefit may be waived by the commissioner if the health maintenance organization presents evidence satisfactory to the commissioner that the inclusion of the benefit would restrict the operation of the demonstration project.

Subd. 3. Application. A health maintenance organization electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(a) a statement identifying the population that the project is designed to serve;

(b) a description of the proposed project including a statement projecting a schedule of costs and benefits for the enrollee;

(c) reference to the sections of Minnesota Statutes and Department of Health rules for which waiver is requested;

(d) evidence that application of the requirements of applicable Minnesota Statutes and Department of Health rules would, unless waived, prohibit the operation of the demonstration project;

(e) evidence that another arrangement is available for assumption of full financial risk if full financial risk is waived under subdivision 1;

(f) an estimate of the number of years needed to adequately demonstrate the project's effects; and

(g) other information the commissioner may reasonably require.

Subd. 4. Consideration of application. The commissioner shall approve, deny, or refer back to the health maintenance organization for modification, the application for a demonstration project within 60 days of receipt from the health maintenance organization.

Subd. 5. Term of project. The commissioner may approve an application for a demonstration project for a maximum of six years, with an option to renew.

Subd. 6. Annual report. Each health maintenance organization for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report required by section 62D.08. The report shall be on a form developed by the commissioner and shall be separate from the annual report required by section 62D.08.

Subd. 7. Approval rescission. The commissioner may rescind approval of a demonstration project if the commissioner makes any of the findings listed in section 62D.15, subdivision 1, with respect to the project for which it has not been granted a specific exemption, or if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

Subd. 8. Rural demonstration project. (a) The commissioner may permit demonstration projects to allow health maintenance organizations to extend coverage to a health improvement and purchasing coalition located in rural Minnesota, comprised of the health maintenance organization and members from a geographic area. For purposes of this subdivision, rural is defined as greater Minnesota excluding the seven-county metropolitan area of Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington. The coalition must be designed in such a way that members will:

(1) become better informed about health care trends and cost increases;

(2) be actively engaged in the design of health benefit options that will meet the needs of their community;

(3) pool their insurance risk;

(4) purchase these products from the health maintenance organization involved in the demonstration project; and

(5) actively participate in health improvement decisions for their community.

(b) The commissioner must consider the following when approving applications for rural demonstration projects:

(1) the extent of consumer involvement in development of the project;

(2) the degree to which the project is likely to reduce the number of uninsured or to maintain existing coverage; and

(3) a plan to evaluate and report to the commissioner and legislature as prescribed by paragraph (e).

(c) For purposes of this subdivision, the commissioner must waive compliance with the following statutes and rules: the cost-sharing restrictions under section 62D.095, subdivisions 2, 3, and 4, and Minnesota Rules, part 4685.0801, subparts 1 to 7; for a period of at least two years, participation in government programs under section 62D.04, subdivision 5, in the counties of the demonstration project if that compliance would have been required solely due to participation in the demonstration project and shall continue to waive this requirement beyond two years if the enrollment in the demonstration project is less than 10,000 enrollees; small employer marketing under section 62L.05, subdivisions 1 to 3; and small employer geographic premium variations under section 62L.08, subdivision 4. The commissioner shall approve enrollee cost-sharing features desired by the coalition that appropriately share costs between employers, individuals, and the health maintenance organization.

(d) The health maintenance organization may make the starting date of the project contingent upon a minimum number of enrollees as cited in the application, provide for an initial term of contract with the purchasers of a minimum of three years, and impose a reasonable penalty for employers who withdraw early from the project. For purposes of this subdivision, loss ratios are to be determined as if the policies issued under this section are considered individual or small employer policies pursuant to section 62A.021, subdivision 1, paragraph (f). The health maintenance organization may consider businesses of one to be a small employer under section 62L.02, subdivision 26. The health maintenance organization may limit enrollment and establish enrollment criteria for businesses of one. Health improvement and purchasing coalitions under this subdivision are not associations under section 62L.045, subdivision 1, paragraph (a).

(e) The health improvement and purchasing coalition must report to the commissioner and legislature annually on the progress of the demonstration project and, to the extent possible, any significant findings in the criteria listed in clauses (1), (2), and (3) for the final report. The coalition must submit a final report five years from the starting date of the project. The final report must detail significant findings from the project and must include, to the extent available, but should not be limited to, information on the following:

(1) the extent to which the project had an impact on the number of uninsured in the project area;

(2) the effect on health coverage premiums for groups in the project's geographic area, including those purchasing health coverage outside the health improvement and purchasing coalition; and

(3) the degree to which health care consumers were involved in the development and implementation of the demonstration project.

(f) The commissioner must limit the number of demonstration projects under this subdivision to five projects.

(g) Approval of the application for the demonstration project is deemed to be in compliance with section 62E.06, subdivisions 1, paragraph (a), 2, and 3.

(h) Subdivisions 2 to 7 apply to demonstration projects under this subdivision. Waivers permitted under subdivision 1 do not apply to demonstration projects under this subdivision.

(i) If a demonstration project under this subdivision works in conjunction with a purchasing alliance formed under chapter 62T, that chapter will apply to the purchasing alliance except to the extent that chapter 62T is inconsistent with this subdivision.

History: 1979 c 268 s 1; 2002 c 346 s 1; 2002 c 387 s 4; 2006 c 212 art 3 s 3






Chapter 62E — COMPREHENSIVE HEALTH INSURANCE

Section 62E.01 — CITATION.

Sections 62E.01 to 62E.17 may be cited as the "Minnesota Comprehensive Health Insurance Act of 1976."

History: 1976 c 296 art 1 s 1



Section 62E.02 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 62E.01 to 62E.19, the terms and phrases defined in this section have the meanings given them.

Subd. 2. Employer. "Employer" means any person, partnership, association, trust, estate or corporation, including the state of Minnesota or any agency, instrumentality or governmental subdivision thereof, which employs ten or more individuals who are residents of this state.

Subd. 2a. Essential health benefits. "Essential health benefits" has the meaning given under section 62Q.81, subdivision 4.

Subd. 3. Health maintenance organization. "Health maintenance organization" means a nonprofit corporation licensed and operated as provided in chapter 62D.

Subd. 4. Qualified plan. "Qualified plan" means those health benefit plans which have been certified by the commissioner as providing the minimum benefits required by section 62E.06 or the actuarial equivalent of those benefits.

Subd. 5. Qualified Medicare supplement plan. "Qualified Medicare supplement plan" means those health benefit plans which have been certified by the commissioner as providing the minimum benefits required by section 62E.07.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. [Repealed, 2013 c 84 art 1 s 94]

Subd. 8. Employee. "Employee" means any Minnesota resident who has entered into the employment of or works under contract or service or apprenticeship with any employer. "Employee" does not include a person who has been employed for less than 30 days by that person's present employer, nor one who is employed less than 30 hours per week by that person's present employer, nor an independent contractor.

Subd. 9. Plan of health coverage. "Plan of health coverage" means any plan or combination of plans of coverage, including combinations of self insurance, individual accident and health insurance policies, group accident and health insurance policies, coverage under a nonprofit health service plan, or coverage under a health maintenance organization subscriber contract.

Subd. 10. Insurer. "Insurer" means those companies operating pursuant to chapter 62A or 62C and offering, selling, issuing, or renewing policies or contracts of accident and health insurance. "Insurer" does not include health maintenance organizations or community integrated service networks.

Subd. 11. Accident and health insurance policy or policy. "Accident and health insurance policy" or "policy" means insurance or nonprofit health service plan contracts providing benefits for hospital, surgical and medical care. "Policy" does not include coverage which is (1) limited to disability or income protection coverage, (2) automobile medical payment coverage, (3) supplemental to liability insurance, (4) designed solely to provide payments on a per diem, fixed indemnity or nonexpense incurred basis, (5) credit accident and health insurance issued pursuant to chapter 62B, (6) designed solely to provide dental or vision care, (7) blanket accident and sickness insurance as defined in section 62A.11, or (8) accident only coverage issued by licensed and tested insurance agents or solicitors which provides reasonable benefits in relation to the cost of covered services. The provisions of clause (4) shall not apply to hospital indemnity coverage which is sold by an insurer to an applicant who is not then currently covered by a qualified plan.

Subd. 12. Health benefits. "Health benefits" means benefits offered to employees on an indemnity or prepaid basis which pay the costs of or provide medical, surgical or hospital care.

Subd. 13. Eligible person. (a) "Eligible person" means an individual who:

(1) is currently and has been a resident of Minnesota for the six months immediately preceding the date of receipt by the association or its writing carrier of a completed certificate of eligibility;

(2) meets the enrollment requirements of section 62E.14; and

(3) is not otherwise ineligible under this subdivision.

For purposes of eligibility under section 62E.14, subdivision 4c, paragraph (b), this definition is modified as provided in that paragraph.

(b) No individual is eligible for coverage under a qualified or a Medicare supplement plan issued by the association for whom a premium is paid or reimbursed by the medical assistance program as of the first day of any term for which a premium amount is paid or reimbursed.

Subd. 14. Minnesota Comprehensive Health Association or association. "Minnesota Comprehensive Health Association" or "association" means the association created by section 62E.10.

Subd. 15. Medicare. "Medicare" means the Health Insurance for the Aged Act, title XVIII of the Social Security Amendments of 1965, United States Code, title 42, sections 1395 to 1395hhh, as amended, or title I, part I, of Public Law 89-97, as amended.

Subd. 16. Medicare supplement plan. "Medicare supplement plan" means any plan of insurance protection which provides benefits for the costs of medical, surgical or hospital care and which is marketed as providing benefits which complement or supplement the benefits provided by Medicare.

Subd. 17. State plan premium. "State plan premium" means the premium determined pursuant to section 62E.08.

Subd. 18. Writing carrier. "Writing carrier" means the insurer or insurers, health maintenance organization or organizations, community integrated service network or networks, or other entity selected by the association and approved by the commissioner to administer the comprehensive health insurance plan.

Subd. 19. Fraternal benefit society or fraternal. "Fraternal benefit society" or "fraternal" means a corporation, society, order, or voluntary association without capital stock which sells health and accident insurance in accordance with chapter 64B.

Subd. 20. Comprehensive health insurance plan or state plan. "Comprehensive health insurance plan" or "state plan" means policies of insurance and contracts of health maintenance organization or community integrated service network coverage offered by the association through the writing carrier.

Subd. 21. Self-insurer. "Self-insurer" means an employer or an employee welfare benefit fund or plan which directly or indirectly provides a plan of health coverage to its employees and administers the plan of health coverage itself or through an insurer, trust or agent except to the extent of accident and health insurance premium, subscriber contract charges or health maintenance organization contract charges. "Self-insurer" does not include an employer engaged in the business of providing health care services to the public which provides health care services directly to its employees at no charge to them.

Subd. 22. Self-insurance. "Self-insurance" means a plan of health coverage offered by a self-insurer.

Subd. 23. Contributing member. "Contributing member" means those companies regulated under chapter 62A and offering, selling, issuing, or renewing policies or contracts of accident and health insurance; health maintenance organizations regulated under chapter 62D; nonprofit health service plan corporations regulated under chapter 62C; community integrated service networks regulated under chapter 62N; fraternal benefit societies regulated under chapter 64B; the Minnesota employees insurance program established in section 43A.317, effective July 1, 1993; and joint self-insurance plans regulated under chapter 62H. For the purposes of determining liability of contributing members pursuant to section 62E.11 payments received from or on behalf of Minnesota residents for coverage by a health maintenance organization or community integrated service network shall be considered to be accident and health insurance premiums.

History: 1976 c 296 art 1 s 2; 1977 c 409 s 4-7; 1979 c 272 s 1,2; 1981 c 318 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 49 s 41; 1986 c 444; 1987 c 268 art 2 s 17; 1987 c 384 art 2 s 1; art 3 s 47; 1988 c 612 s 27; 1992 c 549 art 3 s 13; 1992 c 564 art 1 s 34,54; 1994 c 625 art 8 s 7-10; art 10 s 50; 1995 c 258 s 40; 1997 c 175 art 1 s 1; 1997 c 225 art 2 s 62; art 6 s 1,2; 1999 c 177 s 44; 1999 c 245 art 10 s 10; 2007 c 147 art 12 s 2; 2010 c 384 s 21; 2013 c 84 art 1 s 37; 2016 c 158 art 2 s 12



Section 62E.04 — DUTIES OF INSURERS.

Subdivision 1. Individual policies. For each type of qualified plan described in section 62E.06, an insurer or fraternal issuing individual policies of accident and health insurance in this state, other than group conversion policies, shall develop and file with the commissioner an individual policy which meets the minimum standards of that type of qualified plan. An insurer or fraternal issuing individual policies of accident and health insurance in this state shall offer each type of qualified plan to each person who applies and is eligible for accident and health insurance from that insurer or fraternal.

Subd. 2. Medicare supplement plan. An insurer or fraternal issuing Medicare supplement plans in this state shall develop and file with the commissioner a Medicare supplement policy which meets the minimum standards of a qualified Medicare supplement plan. An insurer or fraternal issuing Medicare supplement plans in this state shall offer a qualified medicare supplement plan to each person who is eligible for coverage and who applies for a Medicare supplement plan.

Subd. 3. Group policies. For each type of qualified plan described in section 62E.06, an insurer or fraternal issuing group policies of accident and health insurance in this state shall develop and file with the commissioner a group policy which provides for each member of the group the minimum benefits required by that type of qualified plan. An insurer or fraternal issuing group policies of accident and health insurance in this state shall offer each type of qualified plan to each eligible applicant for group accident and health insurance.

Subd. 4. Major medical coverage. Each insurer and fraternal shall affirmatively offer coverage of major medical expenses to every applicant who applies to the insurer or fraternal for a new unqualified policy, which has a lifetime benefit limit of less than $1,000,000, at the time of application and annually to every holder of such an unqualified policy of accident and health insurance renewed by the insurer or fraternal. The coverage shall provide that when a covered individual incurs out-of-pocket expenses of $5,000 or more within a calendar year for services covered in section 62E.06, subdivision 1, benefits shall be payable, subject to any co-payment authorized by the commissioner, and shall not contain a lifetime maximum on essential health benefits. The offer of coverage of major medical expenses may consist of the offer of a rider on an existing unqualified policy or a new policy which is a qualified plan.

Subd. 5. Effect of noncompliance. No policy of accident and health insurance may be issued or renewed in this state 180 days after July 1, 1976 by an insurer or a fraternal which has not complied with the requirements of this section.

Subd. 6. Reinsurance allowed. An insurer or fraternal may fulfill its obligations under this section by issuing the required coverages in their own name and reinsuring the risk and administration of the coverages with the association in accordance with section 62E.10, subdivision 7, clauses (e) and (f).

Subd. 7. Underwriting standards may apply. Nothing in this section shall require an insurer or fraternal to offer or issue a policy to any person who does not meet the underwriting or membership requirements of the insurer or fraternal.

Subd. 8. Reduction of benefits because of other services. No policy of accident and health insurance shall contain any provision denying or reducing benefits because services are rendered to an insured or dependent who is eligible for or receiving benefits pursuant to chapters 256B and 256D, or sections 252.27; 260B.331, subdivision 2; 260C.331, subdivision 2; 393.07, subdivision 1 or 2.

Subd. 9. [Repealed, 1995 c 207 art 10 s 25]

Subd. 10. [Repealed, 1995 c 207 art 10 s 25]

Subd. 11. Essential health benefits package. For individual or small group health plans that include the essential health benefits package and are offered, sold, issued, or renewed on or after January 1, 2014, the requirements of this section do not apply.

History: 1976 c 296 art 1 s 4; 1977 c 409 s 9,10; 1979 c 174 s 3; 1979 c 272 s 4; 1988 c 689 art 2 s 14,15; 1988 c 704 s 1; 1996 c 305 art 1 s 21; 1999 c 139 art 4 s 2; 2000 c 483 s 14; 2001 c 215 s 18; 2013 c 84 art 1 s 38,39



Section 62E.05 — INFORMATION ON QUALIFIED PLANS.

Subdivision 1. Certification. Upon application by an insurer, fraternal, or employer for certification of a plan of health coverage as a qualified plan or a qualified Medicare supplement plan for the purposes of sections 62E.01 to 62E.19, the commissioner shall make a determination within 90 days as to whether the plan is qualified. All plans of health coverage, except Medicare supplement policies, shall be labeled as "qualified" or "nonqualified" on the front of the policy or contract, or on the schedule page. All qualified plans shall indicate whether they are number one, two, or three coverage plans.

Subd. 2. Annual report. The state of Minnesota or any of its departments, agencies, programs, instrumentalities, or political subdivisions, shall report in writing to the association and to the commissioner of commerce no later than September 15 of each year regarding the number of persons and the amount of premiums, deductibles, co-payments, or coinsurance that it paid for on behalf of enrollees in the Comprehensive Health Association. This report must contain only summary information and must not include any individually identifiable data. The report must cover the 12-month period ending the preceding June 30.

History: 1976 c 296 art 1 s 5; 1987 c 384 art 2 s 1; 1994 c 485 s 34; 1995 c 234 art 7 s 8; 1996 c 446 art 1 s 41; 1999 c 177 s 45; 2000 c 398 s 1; 2005 c 77 s 2



Section 62E.06 — MINIMUM BENEFITS OF QUALIFIED PLAN.

Subdivision 1. Number three plan. A plan of health coverage shall be certified as a number three qualified plan if it otherwise meets the requirements established by chapters 62A, 62C, and 62Q, and the other laws of this state, whether or not the policy is issued in Minnesota, and meets or exceeds the following minimum standards:

(a) The minimum benefits for a covered individual shall, subject to the other provisions of this subdivision, be equal to at least 80 percent of the cost of covered services in excess of an annual deductible which does not exceed $150 per person. The coverage shall include a limitation of $3,000 per person on total annual out-of-pocket expenses for services covered under this subdivision. The coverage shall not be subject to a lifetime maximum on essential health benefits.

The prohibition on lifetime maximums for essential health benefits and $3,000 limitation on total annual out-of-pocket expenses shall not be subject to change or substitution by use of an actuarially equivalent benefit.

(b) Covered expenses shall be the usual and customary charges for the following services and articles when prescribed by a physician:

(1) hospital services;

(2) professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than dental, which are rendered by a physician or at the physician's direction;

(3) drugs requiring a physician's prescription;

(4) services of a nursing home for not more than 120 days in a year if the services would qualify as reimbursable services under Medicare;

(5) services of a home health agency if the services would qualify as reimbursable services under Medicare;

(6) use of radium or other radioactive materials;

(7) oxygen;

(8) anesthetics;

(9) prostheses other than dental but including scalp hair prostheses worn for hair loss suffered as a result of alopecia areata;

(10) rental or purchase, as appropriate, of durable medical equipment other than eyeglasses and hearing aids, unless coverage is required under section 62Q.675;

(11) diagnostic x-rays and laboratory tests;

(12) oral surgery for partially or completely unerupted impacted teeth, a tooth root without the extraction of the entire tooth, or the gums and tissues of the mouth when not performed in connection with the extraction or repair of teeth;

(13) services of a physical therapist;

(14) transportation provided by licensed ambulance service to the nearest facility qualified to treat the condition; or a reasonable mileage rate for transportation to a kidney dialysis center for treatment; and

(15) services of an occupational therapist.

(c) Covered expenses for the services and articles specified in this subdivision do not include the following:

(1) any charge for care for injury or disease either (i) arising out of an injury in the course of employment and subject to a workers' compensation or similar law, (ii) for which benefits are payable without regard to fault under coverage statutorily required to be contained in any motor vehicle, or other liability insurance policy or equivalent self-insurance, or (iii) for which benefits are payable under another policy of accident and health insurance, Medicare, or any other governmental program except as otherwise provided by section 62A.04, subdivision 3, clause (4);

(2) any charge for treatment for cosmetic purposes other than for reconstructive surgery when such service is incidental to or follows surgery resulting from injury, sickness, or other diseases of the involved part or when such service is performed on a covered dependent child because of congenital disease or anomaly which has resulted in a functional defect as determined by the attending physician;

(3) care which is primarily for custodial or domiciliary purposes which would not qualify as eligible services under Medicare;

(4) any charge for confinement in a private room to the extent it is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician, provided, however, that if the institution does not have semiprivate rooms, its most common semiprivate room charge shall be considered to be 90 percent of its lowest private room charge;

(5) that part of any charge for services or articles rendered or prescribed by a physician, dentist, or other health care personnel which exceeds the prevailing charge in the locality where the service is provided; and

(6) any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual rendering the services or articles.

(d) The minimum benefits for a qualified plan shall include, in addition to those benefits specified in clauses (a) and (e), benefits for well baby care, effective July 1, 1980, subject to applicable deductibles, coinsurance provisions, and maximum lifetime benefit limitations.

(e) Effective July 1, 1979, the minimum benefits of a qualified plan shall include, in addition to those benefits specified in clause (a), a second opinion from a physician on all surgical procedures expected to cost a total of $500 or more in physician, laboratory, and hospital fees, provided that the coverage need not include the repetition of any diagnostic tests.

(f) Effective August 1, 1985, the minimum benefits of a qualified plan must include, in addition to the benefits specified in clauses (a), (d), and (e), coverage for special dietary treatment for phenylketonuria when recommended by a physician.

(g) Outpatient mental health coverage is subject to section 62A.152, subdivision 2.

Subd. 2. Number two plan. A plan of health coverage shall be certified as a number two qualified plan if it meets the requirements established by subdivision 1 except that the deductible shall not exceed $500 per person.

Subd. 3. Number one plan. A plan of health coverage shall be certified as a number one qualified plan if it meets the requirements established by subdivision 1 except that the deductible shall not exceed $1,000 per person.

Subd. 4. Health maintenance plans. A health maintenance organization which provides the services required by chapter 62D shall be deemed to be providing a number three qualified plan.

History: 1975 c 359 s 23; 1976 c 296 art 1 s 6; 1977 c 409 s 11; 1979 c 272 s 5; 1980 c 496 s 3; 1981 c 265 s 2; 1Sp1985 c 9 art 2 s 2; 1986 c 444; 1987 c 202 s 2; 1987 c 337 s 66; 1988 c 704 s 2; 1989 c 330 s 24; 2001 c 215 s 19; 1Sp2003 c 14 art 7 s 10; 2013 c 84 art 1 s 40



Section 62E.07 — QUALIFIED MEDICARE SUPPLEMENT PLAN.

Any plan which provides benefits may be certified as a qualified Medicare supplement plan if the plan is designed to supplement Medicare and provides coverage of 100 percent of the deductibles required under Medicare and 80 percent of the charges for covered services described in section 62E.06, subdivision 1, which charges are not paid by Medicare. The coverage shall include a limitation of $1,000 per person on total annual out-of-pocket expenses for the covered services.

History: 1976 c 296 art 1 s 7; 1989 c 258 s 12; 1992 c 554 art 1 s 14



Section 62E.08 — STATE PLAN PREMIUM.

Subdivision 1. Establishment. The association shall establish the following maximum premiums to be charged for membership in the comprehensive health insurance plan:

(a) the premium for the number one qualified plan shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $1,000 annual deductible individual plans of insurance in force in Minnesota;

(2) individual health maintenance organization contracts of coverage with a $1,000 annual deductible which are in force in Minnesota; and

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles;

(b) the premium for the number two qualified plan shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $500 annual deductible individual plans of insurance in force in Minnesota;

(2) individual health maintenance organization contracts of coverage with a $500 annual deductible which are in force in Minnesota; and

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles;

(c) the premiums for the plans with a $2,000, $5,000, or $10,000 annual deductible shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $2,000, $5,000, or $10,000 annual deductible individual plans, respectively, in force in Minnesota; and

(2) individual health maintenance organization contracts of coverage with a $2,000, $5,000, or $10,000 annual deductible, respectively, which are in force in Minnesota; or

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles;

(d) the premium for each type of Medicare supplement plan required to be offered by the association pursuant to section 62E.12 shall be determined by calculating and applying the weighted average of the rate increases approved for the period for which the association premiums are to be effective for the three insurers or health maintenance organizations with the most individuals enrolled in:

(1) Medicare supplement plans in force in Minnesota;

(2) health maintenance organization Medicare supplement contracts of coverage which are in force in Minnesota; or

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles; and

(e) the charge for health maintenance organization coverage shall be based on generally accepted actuarial principles.

The list of insurers and health maintenance organizations whose rates are used to establish the premium for coverage offered by the association pursuant to paragraphs (a) to (d) shall be established by the commissioner on the basis of information which shall be provided to the association by all insurers and health maintenance organizations annually at the commissioner's request. This information shall include the number of individuals covered by each type of plan or contract specified in paragraphs (a) to (d) that is sold, issued, and renewed by the insurers and health maintenance organizations, including those plans or contracts available only on a renewal basis. The information shall also include the rates charged for each type of plan or contract.

In establishing premiums pursuant to this section, the association shall utilize generally accepted actuarial principles, provided that the association shall not discriminate in charging premiums based upon sex. In order to compute a weighted average for each type of plan or contract specified under paragraphs (a) to (d), the association shall, using the information collected pursuant to this subdivision, list insurers and health maintenance organizations in rank order of the total number of individuals covered by each insurer or health maintenance organization. The association shall then compute a weighted average of the rates charged for coverage by all the insurers and health maintenance organizations by:

(1) multiplying the numbers of individuals covered by each insurer or health maintenance organization by the rates charged for coverage;

(2) separately summing both the number of individuals covered by all the insurers and health maintenance organizations and all the products computed under clause (1); and

(3) dividing the total of the products computed under clause (1) by the total number of individuals covered.

The association may elect to use a sample of information from the insurers and health maintenance organizations for purposes of computing a weighted average. In no case, however, may a sample used by the association to compute a weighted average include information from fewer than the two insurers or health maintenance organizations highest in rank order.

(f) Notwithstanding the provisions of this section, in calculating premiums to be effective January 1, 2014, and thereafter, the association may utilize rates for individual plans of insurance, individual health maintenance organization contracts, and other individual plans of coverage that are similar to plans offered by the association based upon generally accepted actuarial principles, so long as such plans and contracts have been filed with the Department of Commerce and are reasonably anticipated to be in force and individuals are reasonably anticipated to be enrolled in them during the period for which the association premiums are to be effective, regardless of whether they are in force in Minnesota or have individuals enrolled in them at the time the association is engaged in the rate-setting process mandated by this section and section 62E.091. For purposes of determining a weighted average under paragraph (e), the association shall use generally accepted actuarial principles to project potential enrollment in plans of coverage for the period for which the association's premiums will be effective and for which no individuals have enrolled at the time the association engages in the premium setting process.

Subd. 2. Self-supporting. Subject to subdivision 1, the schedule of premiums for coverage under the comprehensive health insurance plan shall be designed to be self-supporting and based on generally accepted actuarial principles.

Subd. 3. Determination of rates. Premium rates under this section must be determined annually. These rates are effective July 1 of each year and must be based on a survey of approved rates of insurers and health maintenance organizations in effect, or to be in effect, on April 1 of the same calendar year. These rates may be trended to the midpoint of the period for which the premium rates will apply in order to reflect economic and inflationary changes. Notwithstanding the provisions of this subdivision, the association may set rates to be effective for the 18-month period July 1, 2012, through December 31, 2013. For calendar years beginning January 1, 2014, and thereafter, premium rates shall be determined annually and effective January 1 of each year. Premium rates shall be prospective and trended forward to the midpoint of the period for which the premium rates apply to ensure that the association's rates are based upon individual market rates for insurers and health maintenance organizations that will be in effect during the period for which the association's rates will be effective.

Subd. 4. Smoker's rates. The association may establish smoker and nonsmoker premium rates that are based on generally accepted actuarial principles.

History: 1976 c 296 art 1 s 8; 1977 c 409 s 12; 1979 c 272 s 6; 1983 c 123 s 1; 1991 c 165 s 2; 1993 c 324 s 1; 2000 c 398 s 2; 2003 c 109 s 2; 2012 c 170 s 1,2



Section 62E.09 — DUTIES OF COMMISSIONER.

The commissioner may:

(a) formulate general policies to advance the purposes of sections 62E.01 to 62E.19;

(b) supervise the creation of the Minnesota Comprehensive Health Association within the limits described in section 62E.10;

(c) approve the selection of the writing carrier by the association, approve the association's contract with the writing carrier, and approve the state plan coverage;

(d) appoint advisory committees;

(e) conduct periodic audits to assure the general accuracy of the financial data submitted by the writing carrier and the association;

(f) contract with the federal government or any other unit of government to ensure coordination of the state plan with other governmental assistance programs;

(g) undertake directly or through contracts with other persons studies or demonstration programs to develop awareness of the benefits of sections 62E.01 to 62E.15, so that the residents of this state may best avail themselves of the health care benefits provided by these sections;

(h) contract with insurers and others for administrative services; and

(i) adopt, amend, suspend and repeal rules as reasonably necessary to carry out and make effective the provisions and purposes of sections 62E.01 to 62E.19.

History: 1976 c 296 art 1 s 9; 1977 c 409 s 13; 1987 c 384 art 2 s 1; 1993 c 324 s 2; 1996 c 305 art 2 s 7; 1999 c 177 s 46; 2013 c 84 art 1 s 41



Section 62E.091 — APPROVAL OF STATE PLAN PREMIUMS.

The association shall submit to the commissioner any premiums it proposes to become effective for coverage under the comprehensive health insurance plan, pursuant to section 62E.08, subdivision 3. No later than 45 days before the effective date for premiums specified in section 62E.08, subdivision 3, the commissioner shall approve, modify, or reject the proposed premiums on the basis of the following criteria:

(a) whether the association has complied with the provisions of section 62E.11, subdivision 11;

(b) whether the association has submitted the proposed premiums in a manner which provides sufficient time for individuals covered under the comprehensive insurance plan to receive notice of any premium increase no less than 30 days prior to the effective date of the increase;

(c) the degree to which the association's computations and conclusions are consistent with section 62E.08;

(d) the degree to which any sample used to compute a weighted average by the association pursuant to section 62E.08 reasonably reflects circumstances projected to exist in the private marketplace for individual coverage through the use of accepted actuarial principles during the period to which the association's rates will apply;

(e) the degree to which a weighted average computed pursuant to section 62E.08 that uses information pertaining to individual coverage available only on a renewal basis reflects the circumstances projected to exist through the use of accepted actuarial principles, in the private marketplace for individual coverage during the period to which the association's rates will apply;

(f) a comparison of the proposed increases with increases in the cost of medical care and increases projected to occur through the use of accepted actuarial principles in the private marketplace for individual coverage during the period to which the association's rates will apply;

(g) the financial consequences to enrollees of the proposed increase;

(h) the actuarially projected effect of the proposed increase upon both total enrollment in, and the nature of the risks assumed by, the comprehensive health insurance plan;

(i) the relative solvency of the contributing members; and

(j) other factors deemed relevant by the commissioner.

In no case, however, may the commissioner approve premiums for those plans of coverage described in section 62E.08, subdivision 1, paragraphs (a) to (d), that are lower than 101 percent or greater than 125 percent of the weighted averages computed by the association pursuant to section 62E.08. The commissioner shall support a decision to approve, modify, or reject any premium proposed by the association with written findings and conclusions addressing each criterion specified in this section. If the commissioner does not approve, modify, or reject the premiums proposed by the association sooner than 45 days before the effective date for premiums specified in section 62E.08, subdivision 3, the premiums proposed by the association under this section become effective.

History: 1993 c 324 s 3; 2003 c 109 s 3; 2012 c 170 s 3



Section 62E.10 — COMPREHENSIVE HEALTH ASSOCIATION.

Subdivision 1. Creation; tax exemption. There is established a Comprehensive Health Association to promote the public health and welfare of the state of Minnesota with membership consisting of all insurers; self-insurers; fraternals; joint self-insurance plans regulated under chapter 62H; the Minnesota employees insurance program established in section 43A.317, effective July 1, 1993; health maintenance organizations; and community integrated service networks licensed or authorized to do business in this state. The Comprehensive Health Association is exempt from the taxes imposed under chapter 297I and any other laws of this state and all property owned by the association is exempt from taxation.

Subd. 2. Board of directors; organization. The board of directors of the association shall be made up of eleven members as follows: six directors selected by contributing members, subject to approval by the commissioner, one of which must be a health actuary; five public directors selected by the commissioner, at least two of whom must be plan enrollees, two of whom are covered under an individual plan subject to assessment under section 62E.11 or group plan offered by an employer subject to assessment under section 62E.11, and one of whom must be a licensed insurance agent. At least two of the public directors must reside outside of the seven-county metropolitan area. In determining voting rights at members' meetings, each member shall be entitled to vote in person or proxy. The vote shall be a weighted vote based upon the member's cost of self-insurance, accident and health insurance premium, subscriber contract charges, health maintenance contract payment, or community integrated service network payment derived from or on behalf of Minnesota residents in the previous calendar year, as determined by the commissioner. In approving directors of the board, the commissioner shall consider, among other things, whether all types of members are fairly represented. Directors selected by contributing members may be reimbursed from the money of the association for expenses incurred by them as directors, but shall not otherwise be compensated by the association for their services. The costs of conducting meetings of the association and its board of directors shall be borne by members of the association.

Subd. 2a. Appeals. A person may appeal to the commissioner within 30 days after notice of an action, ruling, or decision by the board.

A final action or order of the commissioner under this subdivision is subject to judicial review in the manner provided by chapter 14.

In lieu of the appeal to the commissioner, a person may seek judicial review of the board's action.

Subd. 3. Mandatory membership. All members shall maintain their membership in the association as a condition of doing accident and health insurance, self-insurance, health maintenance organization, or community integrated service network business in this state. The association shall submit its articles, bylaws and operating rules to the commissioner for approval; provided that the adoption and amendment of articles, bylaws and operating rules by the association and the approval by the commissioner thereof shall be exempt from the provisions of sections 14.001 to 14.69.

Subd. 4. Open meetings. All meetings of the association, its board, and any committees of the association shall comply with the provisions of chapter 13D, except that during any portion of a meeting during which an enrollee's appeal of an action of the writing carrier is being heard, that portion of the meeting must be closed at the enrollee's request.

Subd. 5. [Repealed, 1979 c 272 s 11]

Subd. 6. Antitrust exemption. In the performance of their duties as members of the association, the members shall be exempt from the provisions of sections 325D.49 to 325D.66.

Subd. 7. General powers. The association may:

(a) Exercise the powers granted to insurers under the laws of this state;

(b) Sue or be sued;

(c) Enter into contracts with insurers, similar associations in other states or with other persons for the performance of administrative functions including the functions provided for in clauses (e) and (f);

(d) Establish administrative and accounting procedures for the operation of the association;

(e) Provide for the reinsuring of risks incurred as a result of issuing the coverages required by section 62E.04 by members of the association. Each member which elects to reinsure its required risks shall determine the categories of coverage it elects to reinsure in the association. The categories of coverage are:

(1) individual qualified plans, excluding group conversions;

(2) group conversions;

(3) group qualified plans with fewer than 50 employees or members; and

(4) major medical coverage.

A separate election may be made for each category of coverage. If a member elects to reinsure the risks of a category of coverage, it must reinsure the risk of the coverage of every life covered under every policy issued in that category. A member electing to reinsure risks of a category of coverage shall enter into a contract with the association establishing a reinsurance plan for the risks. This contract may include provision for the pooling of members' risks reinsured through the association and it may provide for assessment of each member reinsuring risks for losses and operating and administrative expenses incurred, or estimated to be incurred in the operation of the reinsurance plan. This reinsurance plan shall be approved by the commissioner before it is effective. Members electing to administer the risks which are reinsured in the association shall comply with the benefit determination guidelines and accounting procedures established by the association. The fee charged by the association for the reinsurance of risks shall not be less than 110 percent of the total anticipated expenses incurred by the association for the reinsurance; and

(f) Provide for the administration by the association of policies which are reinsured pursuant to clause (e). Each member electing to reinsure one or more categories of coverage in the association may elect to have the association administer the categories of coverage on the member's behalf. If a member elects to have the association administer the categories of coverage, it must do so for every life covered under every policy issued in that category. The fee for the administration shall not be less than 110 percent of the total anticipated expenses incurred by the association for the administration.

Subd. 8. Department of state exemption. The association is exempt from the Administrative Procedure Act but, to the extent authorized by law to adopt rules, the association may use the provisions of section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to these rules.

Subd. 9. Experimental delivery method. The association may petition the commissioner of commerce for a waiver to allow the experimental use of alternative means of health care delivery. The commissioner may approve the use of the alternative means the commissioner considers appropriate. The commissioner may waive any of the requirements of this chapter and chapters 60A, 62A, and 62D in granting the waiver. The commissioner may also grant to the association any additional powers as are necessary to facilitate the specific waiver, including the power to implement a provider payment schedule.

Subd. 10. Cost containment goals. (a) By July 1, 2001, the association shall investigate managed care delivery systems, and if cost effective, enter into contracts with third-party entities as provided in section 62E.101.

(b) By July 1, 2001, the association shall establish a system to annually identify individuals insured by the Minnesota Comprehensive Health Association who may be eligible for private health care coverage, medical assistance, state drug programs, or other state or federal programs and notify them about their eligibility for these programs.

(c) The association shall endeavor to reduce health care costs using additional methods consistent with effective patient care. At a minimum, by July 1, 2001, the association shall:

(1) develop a focused chronic disease management and case management program;

(2) develop a comprehensive program of preventive care; and

(3) implement a total drug formulary program.

The association may establish an enrollee incentive based on enrollee participation in the chronic disease management and case management program developed under this section.

History: 1976 c 296 art 1 s 10; 1977 c 409 s 14-16; 1979 c 272 s 7; 1981 c 253 s 23; 1982 c 424 s 130; 1Sp1985 c 10 s 63; 1987 c 337 s 67-69; 1987 c 384 art 2 s 1; 1988 c 612 s 28; 1990 c 422 s 10; 1990 c 523 s 2; 1991 c 165 s 3,4; 1991 c 264 s 1; 1992 c 549 art 3 s 14; 1992 c 554 art 1 s 15; 1992 c 564 art 1 s 35; art 4 s 11; 1993 c 324 s 4; 1994 c 426 s 12; 1994 c 625 art 8 s 11-13; art 10 s 50; 1997 c 187 art 5 s 10; 1997 c 225 art 2 s 62; 2000 c 394 art 2 s 14; 2000 c 398 s 3; 2004 c 268 s 2,3; 2008 c 344 s 13; 2013 c 84 art 1 s 42



Section 62E.101 — MANAGED CARE DELIVERY METHOD.

The association may form a preferred provider network or contract with an existing provider network, health maintenance organization, or nonprofit health service plan corporation to deliver the services and benefits provided for in the plans of health coverage offered. If the association does not contract with an existing provider network, health maintenance organization, or nonprofit health service plan corporation, the association may adopt a provider payment schedule and negotiate provider payment rates subject to the approval of the commissioner.

History: 1991 c 165 s 5; 2000 c 398 s 4



Section 62E.11 — OPERATION OF COMPREHENSIVE PLAN.

Subdivision 1. Enrollment. Upon certification as an eligible person in the manner provided by section 62E.14, an eligible person may enroll in the comprehensive health insurance plan by payment of the state plan premium to the writing carrier.

Subd. 2. Employer premium payment. Any employer which has in its employ one or more eligible persons enrolled in the comprehensive health insurance plan may make all or any portion of the state plan premium payment to the state plan directly to the writing carrier.

Subd. 3. Claims payments. Not less than 85 percent of the state plan premium paid to the writing carrier shall be used to pay claims, and not more than 15 percent shall be used for the payment of agent referral fees as authorized in section 62E.15, subdivision 3 and for payment of the writing carrier's direct and indirect expenses, as specified in section 62E.13, subdivision 7.

Subd. 4. Net income. Any income in excess of the costs incurred by the association in providing reinsurance or administrative services pursuant to section 62E.07, clauses (e) and (f) shall be held at interest and used by the association to offset losses due to claims expenses of the state plan or allocated to reduce state plan premiums.

Subd. 5. Allocation of losses. Each contributing member of the association shall share the losses due to claims expenses of the comprehensive health insurance plan for plans issued or approved for issuance by the association, and shall share in the operating and administrative expenses incurred or estimated to be incurred by the association incident to the conduct of its affairs. Claims expenses of the state plan which exceed the premium payments allocated to the payment of benefits shall be the liability of the contributing members. Contributing members shall share in the claims expense of the state plan and operating and administrative expenses of the association in an amount equal to the ratio of the contributing member's total accident and health insurance premium, received from or on behalf of Minnesota residents as divided by the total accident and health insurance premium, received by all contributing members from or on behalf of Minnesota residents, as determined by the commissioner. Payments made by the state to a contributing member for medical assistance or MinnesotaCare services according to chapters 256 and 256B shall be excluded when determining a contributing member's total premium.

Subd. 6. Member assessments. The association shall make an annual determination of each contributing member's liability, if any, and may make an annual fiscal year end assessment if necessary. The association may also, subject to the approval of the commissioner, provide for interim assessments against the contributing members whose aggregate assessments comprised a minimum of 90 percent of the most recent prior annual assessment, in the event that the association deems that methodology to be the most administratively efficient and cost-effective means of assessment, and as may be necessary to assure the financial capability of the association in meeting the incurred or estimated claims expenses of the state plan and operating and administrative expenses of the association until the association's next annual fiscal year end assessment. Payment of an assessment shall be due within 30 days of receipt by a contributing member of a written notice of a fiscal year end or interim assessment. Failure by a contributing member to tender to the association the assessment within 30 days shall be grounds for termination of the contributing member's membership. A contributing member which ceases to do accident and health insurance business within the state shall remain liable for assessments through the calendar year during which accident and health insurance business ceased. The association may decline to levy an assessment against a contributing member if the assessment, as determined herein, would not exceed ten dollars.

Subd. 7. Net gain. Net gains, if any, from the operation of the state plan shall be held at interest and used by the association to offset future losses due to claims expenses of the state plan or allocated to reduce state plan premiums.

Subd. 8. [Repealed, 1987 c 268 art 2 s 38]

Subd. 9. Special assessment upon termination of individual health coverage. Each contributing member that terminates individual health coverage for reasons other than (a) nonpayment of premium; (b) failure to make co-payments; (c) enrollee moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for membership; and does not provide or arrange for replacement coverage that meets the requirements of section 62D.121; shall pay a special assessment to the state plan based upon the number of terminated individuals who join the comprehensive health insurance plan as authorized under section 62E.14, subdivisions 1, paragraph (d), and 6. Such a contributing member shall pay the association an amount equal to the average cost of an enrollee in the state plan in the year in which the member terminated enrollees multiplied by the total number of terminated enrollees who enroll in the state plan.

The average cost of an enrollee in the state comprehensive health insurance plan shall be determined by dividing the state plan's total annual losses by the total number of enrollees from that year. This cost will be assessed to the contributing member who has terminated health coverage before the association makes the annual determination of each contributing member's liability as required under this section.

In the event that the contributing member is terminating health coverage because of a loss of health care providers, the commissioner may review whether or not the special assessment established under this subdivision will have an adverse impact on the contributing member or its enrollees or insureds, including but not limited to causing the contributing member to fall below statutory net worth requirements. If the commissioner determines that the special assessment would have an adverse impact on the contributing member or its enrollees or insureds, the commissioner may adjust the amount of the special assessment, or establish alternative payment arrangements to the state plan. For health maintenance organizations regulated under chapter 62D, the commissioner of health shall make the determination regarding any adjustment in the special assessment and shall transmit that determination to the commissioner of commerce.

Subd. 10. Termination of individual plan without replacement coverage. Any contributing members who have terminated individual health plans and do not provide or arrange for replacement coverage that meets the requirements of section 62D.121, and whose former insureds or enrollees enroll in the state comprehensive health insurance plan with a waiver of the preexisting conditions pursuant to section 62E.14, subdivisions 1, paragraph (d), and 6, will be liable for the costs of any preexisting conditions of their former enrollees or insureds treated during the first six months of coverage under the state plan. The liability for preexisting conditions will be assessed before the association makes the annual determination of each contributing member's liability as required under this section.

Subd. 11. Rate increase or benefit change. The association must provide notice and solicit public comment at least two weeks before filing a rate increase or benefit change with the commissioner. This requirement may be satisfied by written notice, public meeting, or electronic means. If the association holds a public meeting, notice of the public meeting to hear public comment must be mailed at least two weeks before the meeting to all plan enrollees.

Subd. 12. [Repealed, 1997 c 225 art 2 s 63]

Subd. 13. State funding; effect on premium rates of members. In approving the premium rates as required in sections 62A.65, subdivision 3; and 62L.08, subdivision 8, the commissioners of health and commerce shall ensure that any appropriation to reduce the annual assessment made on the contributing members to cover the costs of the Minnesota comprehensive health insurance plan as required under this section is reflected in the premium rates charged by each contributing member.

History: 1976 c 296 art 1 s 11; 1977 c 409 s 17; 1979 c 272 s 8; 1982 c 426 s 1; 1984 c 514 art 2 s 2; 1986 c 444; 1988 c 434 s 17,18; 1991 c 54 s 1; 1991 c 264 s 2; 1992 c 549 art 3 s 15,16; 1992 c 564 art 1 s 36; 1993 c 345 art 8 s 5; 1997 c 225 art 2 s 8; 1999 c 245 art 10 s 1; 2002 c 330 s 13; 2010 c 363 s 1; 2016 c 158 art 2 s 13



Section 62E.12 — MINIMUM BENEFITS OF COMPREHENSIVE HEALTH INSURANCE PLAN.

(a) The association through its comprehensive health insurance plan shall offer policies which provide the benefits of a number one qualified plan and a number two qualified plan, except that the maximum lifetime benefit on these plans shall be $5,000,000; and an extended basic Medicare supplement plan and a basic Medicare supplement plan as described in sections 62A.3099 to 62A.44. The association may also offer a plan that is identical to a number one and number two qualified plan except that it has a $2,000 annual deductible and a $5,000,000 maximum lifetime benefit. The association, subject to the approval of the commissioner, may also offer plans that are identical to the number one or number two qualified plan, except that they have annual deductibles of $5,000 and $10,000, respectively; have limitations on total annual out-of-pocket expenses equal to those annual deductibles and therefore cover 100 percent of the allowable cost of covered services in excess of those annual deductibles; and have a $5,000,000 maximum lifetime benefit. The association, subject to approval of the commissioner, may also offer plans that meet all other requirements of state law except those that are inconsistent with high deductible health plans as defined in sections 220 and 223 of the Internal Revenue Code and supporting regulations. As of January 1, 2006, the association shall no longer be required to offer an extended basic Medicare supplement plan.

(b) The requirement that a policy issued by the association must be a qualified plan is satisfied if the association contracts with a preferred provider network and the level of benefits for services provided within the network satisfies the requirements of a qualified plan. If the association uses a preferred provider network, payments to nonparticipating providers must meet the minimum requirements of section 72A.20, subdivision 15.

(c) The association shall offer health maintenance organization contracts in those areas of the state where a health maintenance organization has agreed to make the coverage available and has been selected as a writing carrier.

(d) Notwithstanding the provisions of section 62E.06 and unless those charges are billed by a provider that is part of the association's preferred provider network, the state plan shall exclude coverage of services of a home care nurse other than on an inpatient basis and any charges for treatment in a hospital or other inpatient facility located outside of the state of Minnesota in which the covered person is receiving treatment for a mental or nervous disorder, unless similar treatment for the mental or nervous disorder is medically necessary, unavailable in Minnesota and provided upon referral by a licensed Minnesota medical practitioner.

History: 1976 c 296 art 1 s 12; 1980 c 565 s 1; 1Sp1985 c 10 s 64; 1991 c 165 s 6; 1992 c 554 art 1 s 16; 1992 c 564 art 4 s 12; 1995 c 96 s 1; 1995 c 258 s 41; 1998 c 293 s 2; 1999 c 130 s 1; 2000 c 398 s 5; 2003 c 109 s 4; 2004 c 268 s 4; 2005 c 17 art 1 s 14; 2005 c 132 s 13; 2007 c 104 s 16; 2010 c 363 s 2; 2014 c 291 art 9 s 5



Section 62E.13 — ADMINISTRATION OF PLAN.

Subdivision 1. Submission of plans of coverage. Any member of the association may submit to the commissioner the policies of accident and health insurance or the health maintenance organization contracts which are being proposed to serve in the comprehensive health insurance plan. The time and manner of the submission shall be prescribed by rule of the commissioner.

Subd. 2. Selection of writing carrier. The association may select policies and contracts, or parts thereof, submitted by a member or members of the association, or by the association or others, to develop specifications for bids from any entity which wishes to be selected as a writing carrier to administer the state plan. The selection of the writing carrier shall be based upon criteria established by the board of directors of the association and approved by the commissioner. The criteria shall outline specific qualifications that an entity must satisfy in order to be selected and, at a minimum, shall include the entity's proven ability to handle large group accident and health insurance cases, efficient claim paying capacity, and the estimate of total charges for administering the plan. The association may select separate writing carriers for the two types of qualified plans and the $2,000, $5,000, and $10,000 deductible plans, the Medicare supplement plans, and the health maintenance organization contract.

Subd. 3. Duties of writing carrier. The writing carrier shall perform all administrative and claims payment functions required by this section. The writing carrier shall provide these services for a period of five years, unless a request to terminate is approved by the commissioner. The commissioner shall approve or deny a request to terminate within 90 days of its receipt. A failure to make a final decision on a request to terminate within the specified period shall be deemed to be an approval. Six months prior to the expiration of each five-year period, the association shall invite submissions of policy forms from members of the association, including the writing carrier. The association shall follow the provisions of subdivision 2 in selecting a writing carrier for the subsequent five-year period.

Subd. 3a. Extension of writing carrier contract. Subject to the approval of the commissioner, and subject to the consent of the writing carrier, the association may extend the effective writing carrier contract for a period not to exceed three years, if the association and the commissioner determine that it would be in the best interest of the association's enrollees and contributing members. This subdivision applies notwithstanding anything to the contrary in subdivisions 2 and 3.

Subd. 4. Policy or certificate of coverage to enrollees. The writing carrier shall provide to all eligible persons enrolled in the plan an individual policy or certificate, setting forth a statement as to the insurance protection to which they are entitled, with whom claims are to be filed and to whom benefits are payable. The policy or certificate shall indicate that coverage was obtained through the association.

Subd. 5. Monthly report on operation of state plan. The writing carrier shall submit to the association and the commissioner on a monthly basis a report on the operation of the state plan. Specific information to be contained in this report shall be determined by the association prior to the effective date of the state plan.

Subd. 6. Claims payments. All claims shall be paid by the writing carrier pursuant to the provisions of sections 62E.01 to 62E.19, and shall indicate that the claim was paid by the state plan. Each claim payment shall include information specifying the procedure to be followed in the event of a dispute over the amount of payment.

Subd. 7. Reimbursement of writing carriers expenses. The writing carrier shall be reimbursed from the state plan premiums received for its direct and indirect expenses. Direct and indirect expenses shall include, but need not be limited to, a pro rata reimbursement for that portion of the writing carrier's administrative, printing, claims administration, management and building overhead expenses which are assignable to the maintenance and administration of the state plan. The association shall approve cost accounting methods to substantiate the writing carrier's cost reports consistent with generally accepted accounting principles. Direct and indirect expenses shall not include costs directly related to the original submission of policy forms prior to selection as the writing carrier.

Subd. 8. Writing carrier as agent. The writing carrier shall at all times when carrying out its duties under sections 62E.01 to 62E.19 be considered an agent of the association and the commissioner with civil liability subject to the provisions of section 3.751.

Subd. 9. [Repealed, 1987 c 268 art 2 s 38]

Subd. 10. Premiums not subject to tax. Premiums received by the writing carrier for the comprehensive health insurance plan are exempt from the taxes imposed under chapter 297I.

Subd. 11. Classification of PPO agreement data. If the writing carrier uses its own provider agreements for the association's preferred provider network in lieu of agreements exclusively between the association and the providers, then the terms and conditions of those agreements are nonpublic data as defined in section 13.02, subdivision 9.

History: 1976 c 296 art 1 s 13; 1977 c 409 s 18,19; 1979 c 272 s 9; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 719 art 2 s 3; 1991 c 165 s 7; 1997 c 225 art 6 s 3; 1999 c 177 s 47,48; 2000 c 394 art 2 s 15; 2000 c 398 s 6; 2003 c 109 s 5,6; 2005 c 132 s 14; 2006 c 255 s 19



Section 62E.14 — ENROLLMENT BY AN ELIGIBLE PERSON.

Subdivision 1. Application, contents. The comprehensive health insurance plan shall be open for enrollment by eligible persons. An eligible person shall enroll by submission of an application to the writing carrier. The application must provide the following:

(a) name, address, age, list of residences for the immediately preceding six months and length of time at current residence of the applicant;

(b) name, address, and age of spouse and children if any, if they are to be insured;

(c) evidence of rejection, a requirement of restrictive riders, a rate up, or a preexisting conditions limitation on a qualified plan, the effect of which is to substantially reduce coverage from that received by a person considered a standard risk, by at least one association member within six months of the date of the application, or other eligibility requirements adopted by rule by the commissioner which are not inconsistent with this chapter and which evidence that a person is unable to obtain coverage substantially similar to that which may be obtained by a person who is considered a standard risk;

(d) if the applicant has been terminated from individual health coverage which does not provide replacement coverage, evidence that no replacement coverage that meets the requirements of section 62D.121 was offered, and evidence of termination of individual health coverage by an insurer, nonprofit health service plan corporation, or health maintenance organization, provided that the contract or policy has been terminated for reasons other than (1) failure to pay the charge for health care coverage; (2) failure to make co-payments required by the health care plan; (3) enrollee moving out of the area served; or (4) a materially false statement or misrepresentation by the enrollee in the application for the terminated contract or policy; and

(e) a designation of the coverage desired.

An eligible person may not purchase more than one policy from the state plan. Upon ceasing to be a resident of Minnesota a person is no longer eligible to purchase or renew coverage under the state plan, except as required by state or federal law with respect to renewal of Medicare supplement coverage.

Subd. 2. Writing carrier's response. Within 30 days of receipt of the application described in subdivision 1, the writing carrier shall either reject the application for failing to comply with the requirements in subdivision 1 or forward the eligible person a notice of acceptance and billing information. If the applicant otherwise complies with the requirements of sections 62E.01 to 62E.19, insurance shall be effective immediately upon receipt of the first month's state plan premium, and shall be retroactive to the date the application was received by the writing carrier, unless a different effective date is provided in this section.

Subd. 3. Preexisting conditions. A person who obtains coverage pursuant to this section is not covered for any preexisting condition during the first six months of coverage under the state plan if the person was diagnosed or treated for that condition during the 90 days immediately preceding the date the application was received by the writing carrier, except as provided under subdivisions 3a, 4, 4a, 4b, 4c, 4d, 4e, 5, 6, and 7 and section 62E.18.

Subd. 3a. Waiver of preexisting condition. A person may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in section 62E.14, subdivision 3, provided that the person meets the following requirements:

(1) group coverage was provided through a rehabilitation facility defined in section 268A.01, subdivision 6, and coverage was terminated;

(2) all other eligibility requirements for enrollment in the comprehensive health plan are met; and

(3) the person submitted an application that was received by the writing carrier no later than 90 days after termination of previous coverage.

Subd. 4. Waiver of preexisting conditions for Medicare supplement plan enrollees. Notwithstanding the above, any Minnesota resident holder of a policy or certificate of Medicare supplement coverages pursuant to sections 62A.315 and 62A.316, or Medicare supplement plans previously approved by the commissioner, may enroll in the comprehensive health insurance plan as described in section 62E.07, with a waiver of the preexisting condition as described in subdivision 3, without interruption in coverage, provided that the policy or certificate has been terminated by the insurer for reasons other than nonpayment of premium and, provided further that the option to enroll in the plan is exercised through submitting an application received by the writing carrier no later than 90 days after termination of the existing contract or certificate.

Coverage in the state plan for purposes of this section shall be effective on the date of termination upon receipt of the proper application by the writing carrier and payment of the required premium. The application must include evidence of termination of the existing policy or certificate.

Subd. 4a. Waiver of preexisting conditions for Minnesota residents. A person may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3, provided that the following requirements are met:

(1) the person is a Minnesota resident eligible to enroll in the comprehensive health plan;

(2) the person:

(a) would be eligible for continuation under federal or state law if continuation coverage were available or were required to be available;

(b) would be eligible for continuation under clause (a) except that the person was exercising continuation rights and the continuation period required under federal or state law has expired; or

(c) is eligible for continuation of health coverage under federal or state law;

(3) continuation coverage is not available; and

(4) the person's application for coverage is received by the writing carrier no later than 90 days after termination of prior coverage from a policy or plan.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this subdivision.

Subd. 4b. Waiver of preexisting conditions for persons covered by retiree plans. A person who was covered by a retiree health care plan may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3, provided that the following requirements are met:

(1) the person is a Minnesota resident eligible to enroll in the comprehensive health plan;

(2) the person was covered by a retiree health care plan from an employer and the coverage is no longer available to the person; and

(3) the person's application for coverage is received by the writing carrier no later than 90 days after termination of prior coverage.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this section.

Subd. 4c. Waiver of preexisting conditions for persons whose coverage is terminated or who exceed the maximum lifetime benefit. (a) A Minnesota resident may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3 if that persons's application for coverage is received by the writing carrier no later than 90 days after termination of prior coverage and if the termination is for reasons other than fraud or nonpayment of premiums.

For purposes of this paragraph, termination of prior coverage includes exceeding the maximum lifetime benefit of existing coverage.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this paragraph.

This section does not apply to prior coverage provided under policies designed primarily to provide coverage payable on a per diem, fixed indemnity, or nonexpense incurred basis, or policies providing only accident coverage.

(b) An eligible individual, as defined under the Health Insurance Portability and Accountability Act (HIPAA), United States Code, chapter 42, section 300gg-41(b), may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition limitation described in subdivision 3 and a waiver of the evidence of rejection or similar events described in subdivision 1, clause (c). The eligible individual must apply for enrollment under this paragraph by submitting a substantially complete application that is received by the writing carrier no later than 63 days after termination of prior coverage, and coverage under the comprehensive health insurance plan is effective as of the date of receipt of the complete application. The six-month durational residency requirement provided in section 62E.02, subdivision 13, does not apply with respect to eligibility for enrollment under this paragraph, but the applicant must be a Minnesota resident as of the date that the application was received by the writing carrier. A person's eligibility to enroll under this paragraph does not affect the person's eligibility to enroll under any other provision.

(c) A qualifying individual, as defined in the Internal Revenue Code of 1986, section 35(e)(2)(B), who is eligible under the federal Trade Act of 2002 for the Health Coverage Tax Credit (HCTC) for health insurance costs under the Internal Revenue Code of 1986, section 35, may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition limitation described in subdivision 3, and without presenting evidence of rejection or similar requirements described in subdivision 1, paragraph (c). The six-month durational residency requirement provided in section 62E.02, subdivision 13, does not apply with respect to eligibility for enrollment under this paragraph, but the applicant must be a Minnesota resident as of the date of application. A person's eligibility to enroll under this paragraph does not affect the person's eligibility to enroll under any other provision. This paragraph is intended solely to meet the minimum requirements necessary to qualify the comprehensive health insurance plan as qualified health coverage under the Internal Revenue Code of 1986, section 35(e)(2).

Subd. 4d. Insurer insolvency; waiver of preexisting conditions. A Minnesota resident who is otherwise eligible may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition limitation described in subdivision 3, if that person submits an application for coverage that is received by the writing carrier no later than 90 days after termination of prior coverage due to the insolvency of the insurer.

Coverage in the comprehensive insurance plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this subdivision.

Subd. 4e. Waiver of preexisting conditions; persons covered by publicly funded health programs. A person may enroll in the comprehensive plan with a waiver of the preexisting condition limitation in subdivision 3, provided that:

(1) the person was formerly enrolled in the medical assistance or MinnesotaCare program;

(2) the person is a Minnesota resident; and

(3) the person submits an application for coverage that is received by the writing carrier no later than 90 days after termination from medical assistance or MinnesotaCare program.

Subd. 4f. Waiver of preexisting conditions; persons covered by a community-based health care coverage program. A person may enroll in the comprehensive plan, with a waiver of preexisting condition limitation in subdivision 3, if the following requirements are met:

(1) the person was formerly enrolled in a community-based health care coverage program under section 62Q.80;

(2) the person is a Minnesota resident; and

(3) the person submits an application for coverage that is received by the writing carrier no later than 90 days after coverage under the community-based health care program is terminated. For purposes of this clause, termination of coverage includes exceeding the maximum lifetime or annual benefit on existing coverage, or moving out of an area served by the program.

Subd. 4g. Waiver of preexisting conditions for persons covered by healthy Minnesota contribution program. A person may enroll in the comprehensive plan with a waiver of the preexisting condition limitation in subdivision 3 if the person is eligible for the healthy Minnesota contribution program, and has been denied coverage. The six-month durational residency requirement specified in section 62E.02, subdivision 13, does not apply to individuals enrolled in the healthy Minnesota contribution program.

Subd. 5. Terminated employees. An employee who is voluntarily or involuntarily terminated or laid off from employment and unable to exercise the option to continue coverage under section 62A.17, and who is a Minnesota resident and who is otherwise eligible, may enroll in the comprehensive health insurance plan, by submitting an application that is received by the writing carrier no later than 90 days after termination or layoff, with a waiver of the preexisting condition limitation set forth in subdivision 3.

Subd. 6. Termination of individual policy or contract. A Minnesota resident who holds an individual health maintenance contract, individual nonprofit health service corporation contract, or an individual insurance policy previously approved by the commissioners of health or commerce, may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition as described in subdivision 3, without interruption in coverage, provided (1) no replacement coverage that meets the requirements of section 62D.121 was offered by the contributing member, and (2) the policy or contract has been terminated for reasons other than (a) nonpayment of premium; (b) failure to make co-payments required by the health care plan; (c) moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for the terminated policy or contract; and, provided further, that the option to enroll in the plan is exercised by submitting an application that is received by the writing carrier no later than 90 days after termination of the existing policy or contract.

Coverage allowed under this section is effective when the contract or policy is terminated and the enrollee has submitted the proper application that is received within the time period stated in this subdivision and paid the required premium or fee.

Expenses incurred from the preexisting conditions of individuals enrolled in the state plan under this subdivision must be paid by the contributing member canceling coverage as set forth in section 62E.11, subdivision 10.

The application must include evidence of termination of the existing policy or certificate as required in subdivision 1.

Subd. 7. Terminations of conversion policies. (a) A Minnesota resident who is covered by a conversion policy or contract of health coverage may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation in subdivision 3 and a waiver of the evidence of rejection in subdivision 1, paragraph (c), at any time for any reason by submitting an application that is received by the writing carrier during the term of coverage.

(b) A Minnesota resident who was covered by a conversion policy or contract of health coverage may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation in subdivision 3 and a waiver of the evidence of rejection in subdivision 1, paragraph (c), if that person applies for coverage by submitting an application that is received by the writing carrier no later than 90 days after termination of the conversion policy or contract coverage regardless of: (1) the reasons for the termination; or (2) the party terminating coverage.

(c) Coverage under this subdivision is effective upon termination of prior coverage if the enrollee has submitted a completed application that is received within the time period stated in paragraph (a) or (b), whichever applies, and paid the required premium or fee.

History: 1976 c 296 art 1 s 14; 1977 c 409 s 20; 1979 c 272 s 10; 1984 c 592 s 48; 1986 c 455 s 14; 1986 c 458 s 2; 1987 c 337 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 19-21; 1988 c 612 s 29,31; 1989 c 258 s 13; 1990 c 523 s 3-5; 1991 c 165 s 8; 1991 c 325 art 21 s 6; 1992 c 564 art 1 s 37; 1997 c 175 art 1 s 2,3; 1997 c 203 art 7 s 1; 1999 c 177 s 49; 2002 c 330 s 14-16; 2003 c 109 s 7; 2006 c 255 s 20; 2010 c 384 s 22; 2011 c 108 s 34,35; 1Sp2011 c 9 art 6 s 2; 2012 c 247 art 1 s 1; 2013 c 108 art 1 s 67; 2016 c 158 art 2 s 14



Section 62E.141 — INCLUSION IN EMPLOYER-SPONSORED PLAN.

No employee of an employer that offers a health plan, under which the employee is eligible for coverage, is eligible to enroll, or continue to be enrolled, in the Comprehensive Health Association, except for enrollment or continued enrollment necessary to cover a condition that is subject to an unexpired preexisting condition limitation, preexisting condition exclusion, or exclusionary rider under the employer's health plan. This section does not apply to persons enrolled in the Comprehensive Health Association as of June 30, 1993. With respect to persons eligible to enroll in the health plan of an employer that has more than 29 current employees, as defined in section 62L.02, this section does not apply to persons enrolled in the Comprehensive Health Association as of December 31, 1994.

History: 1992 c 549 art 3 s 17; 1994 c 625 art 10 s 14; 1995 c 234 art 7 s 9; 2010 c 363 s 3



Section 62E.15 — SOLICITATION OF ELIGIBLE PERSONS.

Subdivision 1. Commissioner's duty. The association pursuant to a plan approved by the commissioner shall disseminate appropriate information to the residents of this state regarding the existence of the comprehensive health insurance plan and the means of enrollment. Means of communication may include use of the press, radio and television, as well as publication in appropriate state offices and publications.

Subd. 2. Association's duty. The association shall devise and implement means of maintaining public awareness of the provisions of sections 62E.01 to 62E.19 and shall administer these sections in a manner which facilitates public participation in the state plan.

Subd. 2a. Annual verification. The association may annually verify the uninsurability of each policyholder to insure that only eligible persons are enrolled in the plan.

Subd. 3. Agent's referral fee. The writing carrier shall pay an agent's referral fee of $50 to each insurance agent who refers an applicant to the state plan, if the application is accepted. Selling or marketing of qualified state plans shall not be limited to the writing carrier or its agents. The referral fees shall be paid by the writing carrier from money received as premiums for the state plan.

Subd. 4. Rejection or underwriting restrictions. Every insurer and health maintenance organization which rejects or applies underwriting restrictions to an applicant for a plan of health coverage shall: (1) provide the applicant with a written notice of rejection or the underwriting restrictions applied to the applicant in a manner consistent with the requirements in section 72A.499; (2) notify the applicant of the existence of the state plan, the requirements for being accepted in it, and the procedure for applying to it; and (3) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer at no charge.

Subd. 5. Initial notification. Every insurer and health maintenance organization before issuing a conversion policy or contract of health insurance shall:

(1) notify the applicant of the existence of the state plan, the requirements for being accepted in it, the procedure for applying to it, and the plan rates; and

(2) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer and health maintenance organization at no charge.

Subd. 6. Annual notification. Every insurer and health maintenance organization which provides health coverage to an insured through a conversion plan shall annually:

(1) notify the insured of the existence of the state plan, the requirements for being accepted in it, the procedure for applying to it, and the plan rates; and

(2) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer and health maintenance organization at no charge.

Subd. 7. Conversion rates. For Medicare supplement conversion policies issued prior to August 1, 1992, the requirements of subdivisions 5 and 6 apply only when the conversion rates offered to the applicant by the insurer or health maintenance organization exceed the association rates.

History: 1976 c 296 art 1 s 15; 1984 c 592 s 49; 1990 c 523 s 6; 1992 c 564 art 1 s 38-41; 1999 c 177 s 50; 2000 c 398 s 7



Section 62E.18 — HEALTH INSURANCE FOR RETIRED EMPLOYEES NOT ELIGIBLE FOR MEDICARE.

A Minnesota resident who is age 65 or over and is not eligible for the health insurance benefits of the federal Medicare program is entitled to purchase the benefits of a qualified plan, one or two, or the $2,000, $5,000, or $10,000 annual deductible plan if available, offered by the Minnesota Comprehensive Health Association without any of the limitations set forth in section 62E.14, subdivision 1, paragraph (c), and subdivision 3.

History: 1987 c 337 s 71; 2000 c 398 s 8; 2003 c 109 s 8



Section 62E.19 — PAYMENTS FOR PREEXISTING CONDITIONS.

Subdivision 1. Employer liability. An employer is liable to the association for the costs of any preexisting conditions of the employer's former employees or their dependents during the first six months of coverage under the state comprehensive health insurance plan under the following conditions:

(1)(i) the employer has terminated or laid off employees and is required to meet the notice requirements under section 116L.976, subdivision 2;

(ii) the employer has failed to provide, arrange for, or make available continuation health insurance coverage required to be provided under federal or state law to employees or their dependents; and

(iii) the employer's former employees or their dependents enroll in the state comprehensive health insurance plan with a waiver of the preexisting condition limitation under section 62E.14, subdivision 4a or 5; or

(2)(i) the employer has terminated or allowed the employer's plan of health insurance coverage to lapse within 90 days prior to the date of termination or layoff of an employee; and

(ii) the employer's former employees or their dependents enroll in the state comprehensive health insurance plan with a waiver of the preexisting condition limitation under section 62E.14, subdivision 4a or 5.

The employer shall pay a special assessment to the association for the costs of the preexisting conditions. The special assessment may be assessed before the association makes the annual determination of each contributing member's liability as required under this chapter. The association may enforce the obligation to pay the special assessment by action, as a claim in an insolvency proceeding, or by any other method not prohibited by law.

If the association makes the special assessment permitted by this subdivision, the association may also make any assessment of contributing members otherwise permitted by law, without regard to the special assessment permitted by this subdivision. Contributing members must pay the assessment, subject to refund or adjustment in the event of receipt by the association of any portion of the special assessment.

Subd. 2. Exemption. Subdivision 1 does not apply to a termination of or failure to implement an employee health benefit plan which results from or occurs during a strike or lockout, nor does it apply to employee health benefit plans separately provided by an employee organization or bargaining agent, regardless of any financial contribution to the plan by the employer.

History: 1990 c 523 s 7; 1991 c 199 art 1 s 11; 1994 c 485 s 35; 2004 c 206 s 52






Chapter 62F — MEDICAL PRACTICE INSURANCE

Section 62F.01 — CITATION.

Subdivision 1. Name of act. Sections 62F.01 to 62F.14 may be cited as the "Joint Underwriting Association Act."

Subd. 2. [Repealed by amendment, 1986 c 455 s 15]

History: 1976 c 242 s 2; 1978 c 571 s 1; 1980 c 596 s 8; 1982 c 374 s 1; 1986 c 455 s 15



Section 62F.02 — JOINT UNDERWRITING ASSOCIATION.

Subdivision 1. Creation. There is created a Joint Underwriting Association to provide medical malpractice insurance coverage to any licensed health care provider unable to obtain this insurance through ordinary methods, who practices or provides professional services within the state of Minnesota and obtains at least 60 percent of gross revenues from patients who are residents of the state of Minnesota. Every insurer authorized to write and writing personal injury liability insurance in this state shall be a member of the association as a condition to obtaining and retaining a license to write insurance in this state.

Subd. 2. Directors. The association shall have a board of directors composed of 11 persons chosen for a term of four years as follows: five persons elected by members of the association at a meeting called by the commissioner; three members who are health care providers appointed by the commissioner prior to the election by the association; and three public members, as defined in section 214.02, appointed by the governor prior to the election by the association. If the commissioner determines that it is no longer cost-effective or efficient to operate a separate board of directors to administer the Medical Malpractice Joint Underwriting Association, the commissioner shall deactivate the board and assign all of the board's authority and responsibilities under this chapter to the Minnesota Joint Underwriting Association Board of Directors established under section 62I.02.

Subd. 3. Merger. Effective January 1, 2008, the association is merged into the joint underwriting association under chapter 62I.

History: 1976 c 242 s 3; 1986 c 455 s 16; 1994 c 425 s 13; 1995 c 258 s 42; 1996 c 446 art 1 s 42; 2008 c 344 s 14



Section 62F.03 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 62F.01 to 62F.14, the following words shall have the meanings given.

Subd. 2. Association. "Association" means the Joint Underwriting Association.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Medical malpractice insurance. "Medical malpractice insurance" means insurance against loss, damage or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed health care provider.

Subd. 5. Member. "Member" means every insurer authorized to write and writing personal injury liability insurance in this state.

Subd. 6. Net direct premiums. "Net direct premiums" means gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits. Net direct premiums do not include policyholder dividends.

Subd. 7. Personal injury liability insurance. "Personal injury liability insurance" means insurance described in section 60A.06, subdivision 1, clause (13).

Subd. 8. Professional services. "Professional services" means services performed by a licensed health care provider which are undertaken with the objective of: providing prevention care, rehabilitative care, treatment of specific diseases, injuries, or conditions, or care rendered with the intent of stabilizing the patient's condition and to prevent further deterioration or injury. Professional services does not include services provided by licensed health care providers who rely solely on spiritual or divine intervention as the only means of care or treatment.

History: 1976 c 242 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 17; 1994 c 425 s 14; 1996 c 446 art 1 s 43



Section 62F.04 — AUTHORIZATION TO ISSUE INSURANCE.

Subdivision 1. Commissioner's determination. If the commissioner determines after a hearing that medical malpractice insurance cannot be made available for either physicians, hospitals or other specific types of health care providers in the voluntary market, the commissioner shall authorize the association to issue medical malpractice insurance on a primary basis for physicians, hospitals or other health care providers. If the commissioner determines after a hearing that insurance issued by the association can be made available in the voluntary market, the commissioner shall revoke the association's authorization to issue that insurance which can be made available.

Subd. 1a. [Repealed, 2002 c 307 art 1 s 2]

Subd. 2. Association's duty. If the association is authorized by the commissioner to issue insurance, it shall:

(a) issue or cause to be issued insurance policies to applicants, including incidental coverages, subject to limits as specified in the plan of operation but not to exceed $1,000,000 for each claimant under one policy and $3,000,000 for all claimants under one policy in any one year;

(b) underwrite the insurance and adjust and pay losses with respect thereto, or appoint service companies to perform those functions;

(c) assume reinsurance from its members; and

(d) cede reinsurance.

Subd. 2a. Higher limits for long-term care providers. In addition to the policies described in subdivision 2, the association may issue policies to long-term care providers who are members of an activated class with limits not to exceed $2,000,000 for each claimant under one policy and $4,000,000 for all claimants under one policy in any one year, provided that the association finds that the applicant needs the higher limits in order to conduct its business. Prudent business practice or mere desire to have higher limits is not a sufficient standard for the association to issue such policies.

Subd. 3. Avoidance of grave risk. Because the activities of certain persons or entities present a risk that is so great, the association shall not offer insurance coverage to any person or entity the board of directors of the association determines is outside the intended scope and purpose of the association because of the gravity of the risk of offering insurance coverage.

History: 1976 c 242 s 5; 1986 c 444; 1986 c 455 s 18; 1996 c 446 art 1 s 44; 2002 c 307 art 1 s 1; 2004 c 212 s 1



Section 62F.05 — PLAN OF OPERATION.

Subdivision 1. Submission; provisions. Within 45 days following April 14, 1976, the directors of the association shall submit to the commissioner for review, a proposed plan of operation, consistent with the provisions of sections 62F.01 to 62F.14.

The plan of operation shall provide for economic, fair and nondiscriminatory administration and for prompt and efficient providing of medical malpractice insurance. It may contain other provisions, including but not limited to preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers or other servicing arrangements and procedures for determining amounts of insurance to be provided by the association.

Subd. 2. Approval. The plan of operation shall be subject to approval by the commissioner after consultation with the members of the association, representatives of the public and other affected individuals and organizations. If the commissioner disapproves all or any part of the proposed plan of operation, the directors shall within 15 days submit for review an appropriate revised plan of operation or part thereof. If a revised plan is not submitted within 15 days, the commissioner shall promulgate a plan of operation or part thereof, as the case may be. The plan of operation approved or promulgated by the commissioner shall become effective and operational upon order of the commissioner.

Subd. 3. Amendments. Amendments to the plan of operation may be made by the commissioner or by the directors of the association, subject to the approval of the commissioner.

History: 1976 c 242 s 6; 1986 c 444



Section 62F.06 — POLICY FORMS AND RATES.

Subdivision 1. Policy regulation; filing. A policy issued by the association may not extend beyond a period of one year from the date on which the authorization under section 62F.04 ends. The policy shall be issued subject to the group retrospective rating plan and the stabilization reserve fund authorized by section 62F.09. The policy shall be written to apply to claims first made against the insured and reported to the association during the policy period. No policy form shall be used by the association unless it has been filed with the commissioner, and the commissioner may disapprove the form within 30 days if the commissioner determines it is misleading or violates public policy.

Subd. 2. Cancellation; insured failure to pay stabilization reserve fund. If an insured fails to pay a stabilization reserve fund charge the association may cancel a policy by mailing or delivering to the insured at the address shown on the policy at least ten days' written notice stating the date the cancellation is effective.

Subd. 3. Rate regulation. The rates, rating plans, rating rules, rating classifications and territories applicable to the insurance written by the association and statistics relating thereto shall be subject to chapter 70A. Rates shall be on an actuarially sound basis, giving consideration to the group retrospective rating plan and the stabilization reserve fund. The commissioner shall take all appropriate steps to make available to the association the loss and expense experience of insurers previously writing medical malpractice insurance in this state.

Subd. 4. Retrospective rating plan. All policies issued by the association are subject to a nonprofit group retrospective rating plan approved by the commissioner under which the final premium for the insureds of the association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses and taxes, plus a reasonable allowance for contingencies and servicing. Policyholders shall be given full credit for all investment income, net of expenses and a reasonable management fee, on policyholder supplied funds. The standard premium, before retrospective adjustment, for each policy issued by the association shall be established for portions of the policy period coinciding with the association's fiscal year on the basis of the association's rates, rating plans, rating rules, rating classifications and territories then in effect. The maximum premium for all policyholders of the association, as a group, shall be limited as provided in sections 62F.01 to 62F.14.

Subd. 5. Commissioner's power to examine. The commissioner shall examine the business of the association as often as the commissioner deems appropriate to insure that the group retrospective rating plan is operating in a manner consistent with sections 62F.01 to 62F.14. If the commissioner finds that the operation is deficient or inconsistent with sections 62F.01 to 62F.14, the commissioner may order the association to take corrective action.

Subd. 6. Deficit recovery procedures. The association shall certify to the commissioner the estimated amount of any deficit remaining after the stabilization reserve fund has been exhausted in payment of the maximum final premium for all policyholders of the association. Within 60 days after such certification, the commissioner shall authorize the association to recover the members' respective shares of the deficit by one of the following procedures:

(a) applying a surcharge determined by the association at a rate not to exceed two percent of the annual premiums on future policies affording those kinds of insurance which form the basis for their participation in the association; or

(b) deducting the members' share of the deficit from past or future premium taxes due the state.

If the commissioner fails to authorize a procedure in 60 days, the association may recover its deficit pursuant to clause (b). The association shall submit an amended certification and shall adjust the recovery procedure as its incurred losses become finalized.

Subd. 7. Temporary member contributions. If sufficient funds are not available for the sound financial operation of the association, pending recovery as provided in subdivision 6, all members shall, on a temporary basis contribute to the association in the manner provided in section 62F.07. The contribution shall be reimbursed to the members by the recovery procedure authorized in subdivision 6.

History: 1976 c 242 s 7; 1980 c 596 s 9; 1982 c 374 s 2; 1986 c 313 s 5; 1986 c 444; 1987 c 337 s 73



Section 62F.07 — PARTICIPATION.

A member of the association shall participate in its writings, expenses, servicing allowance, management fees and losses in the proportion that the net direct premiums of the member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year bears to the aggregate net direct premiums written in this state by all members. The member's participation in the association shall be determined annually on the basis of net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the member with the commissioner.

History: 1976 c 242 s 8



Section 62F.08 — PROCEDURES.

Subdivision 1. Application. Beginning on the effective date of the plan of operation, a licensed health care provider may apply to the association for medical malpractice insurance. An application may be made by an authorized agent of the health care provider.

Subd. 2. Policy issuance. If the association determines that the applicant meets the underwriting standards of the association as described in the plan of operation and there is no unpaid, uncontested premium due from the applicant for prior insurance, including failure to make written objection to premium charges within 30 days after billing, the association, upon receipt of the premium or portion thereof as is prescribed in the plan of operation, shall issue a policy of medical malpractice insurance.

History: 1976 c 242 s 9



Section 62F.09 — STABILIZATION RESERVE FUND.

Subdivision 1. Creation. There is created a stabilization reserve fund administered by the association or its designee.

Subd. 2. Policyholder charge. Each policyholder shall pay to the association a stabilization reserve fund charge of 33 percent of each premium payment due for insurance through the association. This charge shall be separately stated in the policy. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

Subd. 3. Association payments. The association shall promptly pay into the stabilization reserve fund charges which it collects from its policyholders and any retrospective premium refunds payable under the group retrospective rating plan.

Subd. 4. Handling of fund assets. All money paid into the fund shall be held in trust by a corporate trustee selected by the directors. The corporate trustee may invest the money held in trust, subject to the approval of the association. All gains or losses from the investment of stabilization reserve fund money shall be credited to the fund. All expenses of administration of the fund shall be charged against the fund. Stabilization reserve fund money shall be used solely for the purpose of discharging when due any retrospective premium charges payable by policyholders of the association under the group retrospective rating plan. Payment of retrospective premium charges shall be made upon certification by the association of the amount due. If all moneys accruing to the fund are exhausted in payment of retrospective premium charges, all liability and obligations of the association's policyholders with respect to the payment of retrospective premium charges shall terminate and shall be conclusively presumed to have been discharged. Any money remaining in the fund after all retrospective premium charges have been paid shall be returned to policyholders under procedures authorized by the association.

History: 1976 c 242 s 10; 1986 c 313 s 6



Section 62F.10 — INVESTIGATION.

The commissioner shall investigate the association at least annually. The investigation shall be conducted and a report filed in the manner prescribed in section 60A.031. The expenses of the examination shall be paid by the association in the manner prescribed by section 60A.03, subdivision 5.

History: 1976 c 242 s 11



Section 62F.11 — PRIVILEGED COMMUNICATIONS.

No cause of action of any nature shall arise against the association, the commissioner or the commissioner's authorized representatives or any other person or organization, for any statements made in good faith by them during any proceedings or concerning any matters within the scope of sections 62F.01 to 62F.14.

History: 1976 c 242 s 12; 1986 c 444



Section 62F.12 — APPEALS; JUDICIAL REVIEW.

Any applicant to the association, any person insured pursuant to sections 62F.01 to 62F.14, or their representatives, or any affected insurer, may appeal to the commissioner within 30 days after any ruling, action or decision by or on behalf of the association, with respect to those items the plan of operation defines as appealable matters.

History: 1976 c 242 s 13



Section 62F.13 — PUBLIC OFFICERS OR EMPLOYEES.

No director of the stabilization reserve fund who is otherwise a public officer or employee shall forfeit that person's office or employment or lose the rights and privileges pertaining thereto, by reason of membership on the board of directors of the stabilization reserve fund.

History: 1976 c 242 s 14; 1986 c 444



Section 62F.14 — ANNUAL STATEMENTS.

On March 1 of each year the association shall file with the commissioner, a report of its transactions, financial condition, and operations during the preceding year. The report shall be in a form approved by the commissioner. The commissioner may at any time require the association to furnish additional information to assist in evaluating the scope, operation and experience of the association.

History: 1976 c 242 s 15






Chapter 62G — NONPROFIT LEGAL SERVICE PLAN



Chapter 62H — EMPLOYER HEALTH COVERAGE ARRANGEMENTS

Section 62H.01 — AUTHORITY TO JOINTLY SELF-INSURE.

Any two or more employers, excluding the state and its political subdivisions as described in section 471.617, subdivision 1, who are authorized to transact business in Minnesota may jointly self-insure employee health, dental, short-term disability benefits, or other benefits permitted under the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001 et seq. If an employer chooses to jointly self-insure in accordance with this chapter, the employer must participate in the joint plan for at least three consecutive years. If an employer terminates participation in the joint plan before the conclusion of this three-year period, a financial penalty may be assessed under the joint plan, not to exceed the amount contributed by the employer to the plan's reserves as determined under Minnesota Rules, part 2765.1200. Joint plans must have a minimum of 1,000 covered enrollees and meet all conditions and terms of sections 62H.01 to 62H.08. Joint plans covering employers not resident in Minnesota must meet the requirements of sections 62H.01 to 62H.08 as if the portion of the plan covering Minnesota resident employees was treated as a separate plan.

A multiple employer welfare arrangement as defined in United States Code, title 29, section 1002(40)(a), is subject to this chapter to the extent authorized by the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001 et seq. The commissioner of commerce may, on behalf of the state, enter into an agreement with the United States Secretary of Labor for delegation to the state of some or all of the secretary's enforcement authority with respect to multiple employer welfare arrangements, as described in United States Code, title 29, section 1136(c).

History: 1983 c 241 s 1; 1987 c 337 s 74; 1992 c 549 art 3 s 18; 1992 c 564 art 1 s 43; 1994 c 485 s 36; 1997 c 175 art 4 s 1; 2002 c 330 s 17; 2004 c 288 art 6 s 4



Section 62H.02 — REQUIRED PROVISIONS.

(a) A joint self-insurance plan must include aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurance company licensed by the state of Minnesota.

(b) Aggregate excess stop-loss coverage must include provisions to cover incurred, unpaid claim liability in the event of plan termination.

(c) The plan of self-insurance must have participating employers fund an amount at least equal to the point at which the excess or stop-loss insurer has contracted to assume 100 percent of additional liability.

(d) A joint self-insurance plan must submit its proposed excess or stop-loss insurance contract to the commissioner of commerce at least 30 days prior to the proposed plan's effective date and at least 30 days subsequent to any renewal date. The commissioner shall review the contract to determine if they meet the standards established by sections 62H.01 to 62H.08 and respond within a 30-day period.

(e) Any excess or stop-loss insurance plan must contain a provision that the excess or stop-loss insurer will give the plan and the commissioner of commerce a minimum of 180 days' notice of termination or nonrenewal. If the plan fails to secure replacement coverage within 60 days after receipt of the notice of cancellation or nonrenewal, the commissioner shall issue an order providing for the orderly termination of the plan.

(f) The commissioner may waive the requirements of this section and of any rule relating to the requirements of this section, if the commissioner determines that a joint self-insurance plan has established alternative arrangements that fully fund the plan's liability or incurred but unpaid claims. The commissioner may not waive the requirement that a joint self-insurance plan have excess stop-loss coverage.

History: 1983 c 241 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 337 s 75; 2004 c 288 art 6 s 5; 2007 c 147 art 12 s 3



Section 62H.03 — MARKETING, RISK MANAGEMENT, OR ADMINISTRATIVE SERVICES.

No joint self-insurance plan may offer marketing, risk management, or administrative services unless these services are provided by vendors duly licensed by the commissioner to provide these services. No vendor of these services may be a trustee of any joint self-insurance plan for which they provide marketing, risk management, or administrative services.

History: 1983 c 241 s 3



Section 62H.04 — COMPLIANCE WITH OTHER LAWS.

(a) A joint self-insurance plan is subject to the requirements of chapters 62A, 62E, 62L, and 62Q, and sections 72A.17 to 72A.32 unless otherwise specifically exempt. A joint self-insurance plan must pay assessments made by the Minnesota Comprehensive Health Association, as required under section 62E.11.

(b) A joint self-insurance plan is exempt from providing the mandated health benefits described in chapters 62A, 62E, 62L, and 62Q if it otherwise provides the benefits required under the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001, et seq., for all employers and not just for the employers with 50 or more employees who are covered by that federal law.

(c) A joint self-insurance plan is exempt from section 62L.03, subdivision 1, if the plan offers an annual open enrollment period of no less than 15 days during which all employers that qualify for membership may enter the plan without preexisting condition limitations or exclusions except those permitted under chapter 62L.

(d) A joint self-insurance plan is exempt from sections 62A.146, 62A.16, 62A.17, 62A.20, 62A.21, and 62A.65, subdivision 5, paragraph (b), if the joint self-insurance plan complies with the continuation requirements under the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001, et seq., for all employers and not just for the employers with 20 or more employees who are covered by that federal law.

(e) A joint self-insurance plan must provide to all employers the maternity coverage required by federal law for employers with 15 or more employees.

(f) A joint self-insurance plan must comply with all the provisions and requirements of the Affordable Care Act as defined under section 62A.011, subdivision 1a, to the extent that they apply to such plans.

History: 1983 c 241 s 4; 1987 c 337 s 76; 1995 c 234 art 7 s 10; 2002 c 330 s 18; 2004 c 288 art 6 s 6; 2013 c 84 art 1 s 43



Section 62H.05 — MANAGEMENT OF FUNDS.

Funds collected from the participating employers under joint self-insurance plans must be held in trust subject to the following requirements:

(a) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees must be plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees shall receive no remuneration, but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustees.

(b) Trustees shall be bonded in an amount not less than $100,000 or no more than $500,000 from a licensed bonding company.

(c) Investment of plan funds is subject to the same restrictions as are applicable to political subdivisions pursuant to section 118A.04. All investments must be managed by a bank or other investment organization licensed to operate in Minnesota.

(d) Trustees, on behalf of the fund, shall file annual reports with the commissioner of commerce within 30 days immediately following the end of each calendar year. The reports must summarize the financial condition of the fund, itemize collection from participating employers, and detail all fund expenditures.

History: 1983 c 241 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 399 art 2 s 12



Section 62H.06 — REGULATION OF PLANS BY COMMISSIONER.

The commissioner of commerce shall promulgate rules to insure the solvency and operation of all self-insured plans subject to this chapter. The commissioner may examine the joint self-insurance plans pursuant to sections 60A.03 and 60A.031.

History: 1983 c 241 s 6; 1983 c 289 s 114 subd 1; 1984 c 640 s 32; 1984 c 655 art 1 s 92; 1985 c 248 s 26; 1995 c 233 art 2 s 56



Section 62H.08 — EXEMPTION.

A homogenous joint employer plan providing group health benefits, which was in existence prior to March 1, 1983, and which is associated with, or organized or sponsored by, an association exempt from taxation under United States Code, title 26, section 501(c)(6), and controlled by a board of trustees a majority of whom are members of the association, is exempt from the requirements of sections 62H.01 to 62H.08 and 471.617, subdivisions 1 to 3, and the insurance laws of this state, except that the association must comply with the provisions of chapter 62L with respect to any members that are small employers.

History: 1983 c 241 s 8; 1995 c 234 art 7 s 11



Section 62H.10 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 62H.10 to 62H.17, the terms in this section have the meanings given them.

Subd. 2. Agent. "Agent" means an agent as defined under section 60A.02, subdivision 7.

Subd. 3. Arrangement. "Arrangement" means a fund, trust, plan, program, or other mechanism by which a person provides, or attempts to provide, health care benefits to individuals.

Subd. 4. Broker. "Broker" means an agent engaged in brokerage business pursuant to section 60K.49.

Subd. 5. Collectively bargained arrangement. "Collectively bargained arrangement" means an arrangement which provides or represents that it is providing health care benefits or coverage under or pursuant to one or more collective bargaining agreements.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. Employee leasing arrangement. "Employee leasing arrangement" means a labor leasing, staff leasing, employee leasing, contract labor, extended employee staffing or supply, or other arrangement, under contract or otherwise, whereby one business or entity leases or obtains all or a significant number of its workers from another business or entity.

Subd. 8. Employee welfare benefit plan. "Employee welfare benefit plan" means a plan, fund, or program established or maintained by an employer or by an employee organization, or by both, to the extent that the plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, medical, surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, death, or unemployment.

Subd. 9. Fully insured by a licensed insurer. "Fully insured by a licensed insurer" means that, for all of the health care benefits or coverage provided or offered by or through an arrangement:

(1) a licensed insurer is directly obligated by contract to provide all of the coverage to or under the arrangement;

(2) the licensed insurer assumes all of the risk for payment of all covered services or benefits; and

(3) the liability of the licensed insurer for payment of the covered services or benefits is directly to the individual employee, member, or dependent receiving the health care services.

Subd. 10. Licensed insurer. "Licensed insurer" means an insurer having a certificate of authority to transact insurance in this state.

Subd. 11. Reportable MEWA. "Reportable MEWA" means a person that provides health care benefits or coverage to the employees of two or more employers. Reportable MEWA does not include:

(1) a licensed insurer;

(2) an arrangement which is fully insured by a licensed insurer;

(3) a collectively bargained arrangement;

(4) an employee welfare benefit plan established or maintained by a rural electric cooperative or a rural telephone cooperative;

(5) an employee leasing arrangement; or

(6) a joint self-insurance employee health plan, which includes but is not limited to multiple employee welfare arrangements and multiple employer welfare arrangements (MEWAs), having a certificate of authority to transact insurance in this state pursuant to chapter 62H.

Subd. 12. Rural electric cooperative. "Rural electric cooperative" means:

(1) an organization that is exempt from tax under United States Code, title 26, section 501(a), and which is engaged primarily in providing electric service on a mutual or cooperative basis; or

(2) an organization described in United States Code, title 26, section 501(c), paragraph (4) or (6), which is exempt from tax under United States Code, title 26, section 501(a), and at least 80 percent of the members of which are organizations described in clause (1).

Subd. 13. Rural telephone cooperative. "Rural telephone cooperative" means an organization described in United States Code, title 26, section 501(c), paragraph (4) or (6), which is exempt from tax under United States Code, title 26, section 501(a), and at least 80 percent of the members of which are organizations engaged primarily in providing telephone service to rural areas of the United States on a mutual, cooperative, or other basis.

Subd. 14. Third-party administrator. "Third-party administrator" means a vendor of risk management services or an entity administering a self-insurance or insurance plan under section 60A.23.

History: 1994 c 485 s 37; 2000 c 483 s 15; 2001 c 117 art 2 s 10



Section 62H.11 — AGENTS AND BROKERS PROHIBITED FROM ASSISTING REPORTABLE MEWAS PRIOR TO FILING.

(a) No agent or broker may solicit, advertise, or market in this state health benefits or coverage from, or accept an application for, or place coverage for a person who resides in this state with, a reportable MEWA unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market services, health benefits, or coverage of a reportable MEWA unless the agent or broker first files with the commissioner the information required under section 62H.16.

History: 1994 c 485 s 38



Section 62H.12 — AGENTS AND BROKERS PROHIBITED FROM ASSISTING EMPLOYEE LEASING ARRANGEMENTS PRIOR TO FILING.

(a) No agent or broker may solicit, advertise, or market in this state the services, health benefits, or coverage of an employee leasing arrangement or a person or arrangement which represents itself as an employee leasing arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market the services, health benefits, or coverage of an employee leasing arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

History: 1994 c 485 s 39



Section 62H.13 — AGENTS AND BROKERS PROHIBITED FROM ASSISTING COLLECTIVELY BARGAINED ARRANGEMENTS PRIOR TO FILING.

(a) No agent or broker may solicit, advertise, or market in this state health benefits or coverage from, or accept an application for, or place coverage for a person who resides in this state with, a collectively bargained arrangement or an arrangement that represents itself as a collectively bargained arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market the health benefits or coverage of a collectively bargained arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

History: 1994 c 485 s 40



Section 62H.14 — THIRD-PARTY ADMINISTRATORS AND LICENSED INSURERS PROHIBITED FROM ASSISTING REPORTABLE MEWAS PRIOR TO FILING.

(a) No third-party administrator may solicit or effect coverage of, underwrite for, collect charges or premium for, or adjust or settle claims of a resident of this state for, or enter into any agreement to perform any of those functions for, a reportable MEWA that provides coverage to residents of this state unless the third-party administrator first files with the commissioner the information required under section 62H.16.

(b) No licensed insurer may solicit or effect coverage of, underwrite for, collect charges or premiums for, adjust or settle claims of a resident of this state for, or enter into any agreement to perform any of those functions for a reportable MEWA that provides coverage to residents of this state unless the insurer first files with the commissioner the information required under section 62H.16.

(c) A licensed insurer that issues or has issued any insurance coverage to a reportable MEWA that covers residents of this state, including, but not limited to, specific or aggregate stop-loss coverage, shall file with the commissioner the information required under section 62H.16 within 30 days after the coverage is issued or within 30 days after the date the reportable MEWA first provides coverage to a resident of this state, whichever is later.

History: 1994 c 485 s 41



Section 62H.15 — LACK OF KNOWLEDGE NOT A DEFENSE.

(a) Lack of knowledge or intent to deceive with respect to the organization or status of insurance coverage of a reportable MEWA, employee leasing firm, or collectively bargained arrangement is not a defense to a violation of sections 62H.10 to 62H.17.

(b) A filing under sections 62H.10 to 62H.17 is solely for the purpose of providing information to the commissioner. Sections 62H.10 to 62H.17 and a filing under those sections do not authorize or license a reportable MEWA, employee leasing firm, collectively bargained arrangement, or any other arrangement to engage in business in this state if otherwise prohibited by law.

History: 1994 c 485 s 42



Section 62H.16 — INFORMATION REQUIRED TO BE FILED AND KEPT CURRENT.

(a) An agent, broker, third-party administrator, or insurer required to file under sections 62H.10 to 62H.17 shall file with the commissioner all of the following information on a form prescribed by the commissioner:

(1) a copy of the organizational documents of the reportable MEWA, employee leasing firm, or collectively bargained arrangement, including the articles of incorporation and bylaws, partnership agreement, or trust instrument;

(2) a copy of each insurance or reinsurance contract that purports to insure or guarantee all or any portion of benefits or coverage offered by the reportable MEWA, employee leasing firm, or collectively bargained arrangement to a person who resides in this state;

(3) copies of the benefit plan description and other materials intended to be distributed to potential purchasers; and

(4) the names and addresses of all persons performing or expected to perform the functions of a third-party administrator for the reportable MEWA, employee leasing firm, or collectively bargained arrangement.

(b) A filing under sections 62H.10 to 62H.17 is ineffective and is not in compliance with those sections if it is incomplete or inaccurate in a material respect.

(c) A person who has made a filing under sections 62H.10 to 62H.17 shall amend the filing within 30 days of the date the person becomes aware, or exercising due diligence should have become aware, of any material change to the information required to be filed. The amended filing must accurately reflect the material change to the information originally filed.

History: 1994 c 485 s 43



Section 62H.17 — LIABILITY FOR VIOLATION.

If an arrangement that is an unauthorized insurer fails to pay a claim or loss in this state within the provisions of its contract, a person who violates sections 62H.10 to 62H.17 with respect to the arrangement is liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of the insurance contract.

History: 1994 c 485 s 44






Chapter 62I — JOINT UNDERWRITING ASSOCIATION

Section 62I.01 — CITATION.

Sections 62I.01 to 62I.22 may be cited as the "Minnesota Joint Underwriting Association Act."

History: 1986 c 455 s 20



Section 62I.02 — MINNESOTA JOINT UNDERWRITING ASSOCIATION.

Subdivision 1. Creation. The Minnesota Joint Underwriting Association is created to provide insurance coverage to any person or entity unable to obtain insurance through ordinary methods if the insurance is required by statute, ordinance, or otherwise required by law, or is necessary to earn a livelihood or conduct a business and serves a public purpose, including, but not limited to, liquor liability. Prudent business practice or mere desire to have insurance coverage is not a sufficient standard for the association to offer insurance coverage to a person or entity. For purposes of this subdivision, directors' and officers' liability insurance is considered to be a business necessity and not merely a prudent business practice. The association shall be specifically authorized to provide insurance coverage to day care providers, foster parents, foster homes, developmental achievement centers, group homes, and rehabilitation facilities for mentally, emotionally, or physically disabled persons. Because the activities of certain persons or entities present a risk that is so great, the association shall not offer insurance coverage to any person or entity the board of directors of the association determines is outside the intended scope and purpose of the association because of the gravity of the risk of offering insurance coverage. The association shall not offer environmental pollution liability, product liability insurance, and completed operations insurance. The association shall not offer coverage for activities that are conducted substantially outside the state of Minnesota unless the insurance is required by statute, ordinance, or otherwise required by law. Every insurer authorized to write property and casualty insurance and personal injury liability insurance in this state shall be a member of the association as a condition to obtaining and retaining a license to write insurance in this state.

Subd. 2. Board of directors. The association shall have a board of directors composed of 11 persons chosen as follows: five persons elected by members of the association at a meeting called by the commissioner; three public members, as defined in section 214.02, appointed by the commissioner; and three members, appointed by the commissioner representing groups to whom coverage has been extended by the association. The terms of the members shall be four years. Terms may be staggered so that no more than six members are appointed or elected every two years. Members may serve until their successors are appointed or elected. If at any time no coverage is currently extended by the association, then either additional public members may be appointed to fill these three positions or, at the option of the commissioner, representatives from groups who had previously been covered by the association may serve as directors. In the event that the commissioner assigns the responsibility for administering chapter 62F to the Minnesota Joint Underwriting Association, the board of directors must be increased by four additional members. The commissioner shall appoint two of the additional members, one of whom must be a licensed health care provider, and one of whom must be a public member. Association members shall elect the other two members, one of whom must be a representative of medical malpractice insurers, and one of whom must be a representative of personal injury liability insurers.

Subd. 3. Reauthorization. The authorization to issue insurance to day care providers, foster parents, foster homes, developmental activity centers, group homes, and rehabilitation facilities for mentally, emotionally, or physically disabled persons is valid for a period of two years from the date it was made. The commissioner may reauthorize the issuance of insurance for these groups and other classes of business for additional two-year periods pursuant to sections 62I.21 and 62I.22. This subdivision is not a limitation on the number of times the commissioner may reauthorize the issuance of insurance.

Subd. 4. Liquor liability. Policies and contracts of coverage issued under this section for the purposes of providing liquor liability insurance must contain the usual and customary provisions of liability insurance policies, and must contain at least the minimum coverage required by section 340A.409, subdivision 1, or the local governing unit.

Subd. 5. Accounts. (a) For the purposes of administration and assessment, and except as otherwise authorized under paragraph (b), the association shall be divided into two separate accounts:

(1) the property and casualty insurance account; and

(2) the personal injury liability insurance account-liquor.

(b) If the association is authorized by the commissioner to issue medical malpractice insurance, the association shall establish a third account for purposes of administration and assessment. This account must be identified as the personal injury liability insurance account-medical malpractice.

Subd. 6. Medical malpractice. If the association is authorized by the commissioner to issue medical malpractice insurance, it shall administer the medical malpractice insurance program according to chapter 62F.

History: 1986 c 455 s 21; 1Sp1986 c 3 art 2 s 43; 1987 c 337 s 77,78; 1988 c 689 art 2 s 268; 1989 c 260 s 7; 1994 c 485 s 45; 1996 c 446 art 1 s 45-47; 2003 c 21 s 1,2; 2005 c 56 s 1



Section 62I.03 — DEFINITION.

Subdivision 1. Scope. As used in sections 62I.01 to 62I.22 the following terms have the meanings given them in this section.

Subd. 2. Association. "Association" means the Minnesota Joint Underwriting Association.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Direct written premiums. "Direct written premiums" means that amount at column (2), lines 5, 8, 9, 17, 21.2, 22, 23, 24, 25, 26, and 27, page 14, of the annual statement filed annually with the Department of Commerce pursuant to section 60A.13.

Subd. 5. Deficit. "Deficit" means, for a particular policy year, that amount by which total paid and outstanding losses and loss adjustment expenses exceed premium revenue, including retrospective premium revenue.

Subd. 5a. Market assistance coordinator. "Market assistance coordinator" means an employee of the association, or a person under contract with the association, who assists a person or entity applying to the association for coverage to obtain coverage in the private market.

Subd. 6. Net direct premiums. For purposes of liquor liability insurance, "net direct premiums" means gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits.

Subd. 7. Personal injury liability insurance. "Personal injury liability insurance" means insurance described in section 60A.06, subdivision 1, clause (13).

History: 1986 c 455 s 22; 1987 c 337 s 79; 1994 c 485 s 46; 2003 c 21 s 3



Section 62I.04 — POLICY ISSUANCE.

Any person or entity that is a resident of the state of Minnesota who has a current notice of refusal to insure from an insurer licensed to offer insurance in the state of Minnesota may make written application to the association for coverage. The applicable premium or required portion of it must be paid prior to coverage by the association.

The association is authorized to (1) issue or cause to be issued insurance policies to applicants subject to limits specified in the plan of operation; (2) underwrite the insurance and adjust and pay losses with respect to it; (3) conduct risk management and loss prevention services; (4) assume reinsurance from its members; (5) cede reinsurance; and (6) retain, hire, or appoint individuals or companies to perform any of these functions.

History: 1986 c 455 s 23; 1987 c 337 s 80; 2003 c 21 s 4



Section 62I.05 — PLAN OF OPERATION.

Within 45 days after the appointment of the directors of the association, the directors shall submit to the commissioner for review, a proposed plan of operation, consistent with the provisions of this chapter.

The plan of operation shall provide economic, fair, and nondiscriminatory administration and for the prompt, efficient provision of insurance coverage of the types provided by section 62I.01. It shall provide for an expedited review and determination by the board of any application for a type of coverage that has not been previously excluded or authorized. It may contain other provisions necessary for the operation of the association, including but not limited to preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cessation of reinsurance, appointment of servicing carriers or other servicing arrangements and procedures for determining amounts of insurance to be provided by the association.

The plan of operation is subject to approval by the commissioner. If the commissioner disapproves all or any part of the proposed plan of operation, the directors shall within 15 days submit for review an appropriate revised plan of operation. If a revised plan is not submitted within 15 days the commissioner shall promulgate a plan of operation. The plan of operation approved or promulgated by the commissioner is effective and operational upon the order of the commissioner.

Amendments to the plan of operation may be made by the directors of the association subject to approval by the commissioner.

History: 1986 c 455 s 24; 2003 c 21 s 5



Section 62I.06 — POLICY FORMS; PREMIUM RATE.

Subdivision 1. Requirement. The policies and contracts of coverage issued pursuant to this chapter shall contain the usual and customary provisions of similar insurance policies issued by private insurance companies. If a standard form is used in the private marketplace for any type of coverage that is to be extended by the association, then the association shall use that form. If there are varying types of forms used in the marketplace the association may choose to use a standard policy form issued by a service organization or other entity who commonly prepares standardized types of forms. If the board determines that neither of these alternatives is appropriate, then it shall adopt a policy form based upon the terms and conditions of the policies used for this type of coverage that are the most commonly used in the private market. As far as practical the board shall attempt to adopt forms that are consistent with the practice in the private market. No policy forms shall be used by the association unless it has been filed with the commissioner, and the commissioner may disapprove the form within 30 days if the commissioner determines that it is misleading, it violates public policy, or for any reason that the commissioner would be empowered to reject a similar form filed by a private company.

Subd. 2. Cancellation. If the insured fails to pay a stabilization reserve fund charge the association may cancel the policy by mailing or delivering to the insured at the insured's address shown on the policy at least ten days' written notice stating the date that the cancellation is effective.

Subd. 3. Rates. The rates, rating plan, rating rules, rating classification and territories applicable to insurance written by the association and related statistics are subject to chapter 70A. Rates shall be on an actuarially sound basis, giving consideration to the group retrospective rating plan. The commissioner shall take all appropriate steps to make available, upon request of the association, loss and expense experience of insurers previously writing or currently writing insurance of any type the association offers or intends to offer.

Subd. 4. Approval. All policies issued by the association are subject to the group retrospective rating plan approved by the commissioner under which the final premium for the insureds of the association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses and taxes, plus a reasonable allowance for contingency and servicing. If the board of directors feels it is appropriate and in the interest of fairness and equity, the insureds of the association may be broken down into more than one group. The rating plan may provide for varying rates within the rating plan for such groups as their relative burden to the group as a whole would merit. Policyholders shall be given full credit for all investment income, net of expenses and reasonable management fee on policyholder supplied funds. The standard premium, before retrospective adjustment, for each policy issued by the association shall be established for portions of the policy period coinciding with the association's fiscal year on the basis of the association rates, rating plans, rating rules, rating classifications and territories then in effect. The maximum premium for all policyholders of the association as a group shall be limited as provided in sections 62I.01 to 62I.22.

Subd. 5. Examinations. The commissioner shall examine the business of the association as often as is appropriate to insure that the group retrospective rating plan is operating in a manner consistent with this chapter or other Minnesota laws. If it is found that the operation is deficient or inconsistent with this chapter or other Minnesota laws the commissioner may order the association to take corrective action.

Subd. 6. Deficit assessments. The association shall certify to the commissioner the estimated amount of any deficit remaining after the stabilization reserve fund has been exhausted and payment of the maximum final premium for all policyholders of the association. Within 60 days after the certification, the commissioner shall authorize the association to recover the members' respective shares of the deficit by assessing all members an amount sufficient to fully fund the obligations of the association. The assessment of each member shall be determined in the manner provided in section 62I.07. An assessment made pursuant to this section shall be deductible by the member from premium taxes due the state as provided in section 297I.20, subdivision 2.

Subd. 7. Amendments to rating plan. In addition to the usual manner of amending the rating plan set forth in this section and section 62I.05, the following procedure may also be used:

(1) Any person may, by written petition served upon the commissioner of commerce request that a hearing be held to amend the rating plan, or any part of the rating plan.

(2) The commissioner shall forward a copy of the petition to the chief administrative law judge within three business days of its receipt. The chief administrative law judge shall, within three business days of receipt of the copy of the petition or a request for hearing by the commissioner, set a hearing date, assign an administrative law judge to hear the matter, and notify the commissioner of the hearing date and the administrative law judge assigned to hear the matter. The hearing date must be set not less than 60 days nor more than 90 days from the date of receipt of the petition by the commissioner or the date of the commissioner's request for hearing if the commissioner is the person requesting a hearing.

(3) The commissioner shall publish a notice of the hearing in the State Register at least 30 days before the hearing date. The notice should be similar to that used for rulemaking under the Administrative Procedure Act. Approval of the notice by the administrative law judge is not required.

(4) The hearing and all matters which occur after the hearing are a contested case under chapter 14. Within 45 days from the commencement of the hearing and within 15 days of the completion of the hearing the administrative law judge shall submit a report to the commissioner of commerce. The parties, or the administrative law judge, if the parties cannot agree, shall adjust all time requirements under the contested case procedure to conform with the 45-day requirement.

(5) The commissioner shall render a decision within ten business days of the receipt of the administrative law judge's report.

(6) If all parties to the proceeding agree, any of the previous requirements may be waived or modified.

(7) A petition for a hearing to amend the rating plan or any part of the rating plan received by the commissioner within 180 days of the date of the commissioner's decision in a prior proceeding to amend the rating plan is invalid and requires no action provided the petition involves the same rates as the previous hearing. If the petition involves matters in addition to those dealt with in the previous hearing, then the additional matters shall be treated as a separate petition for hearing and a hearing may be held on those matters.

History: 1986 c 455 s 25; 2008 c 154 art 14 s 1



Section 62I.07 — MEMBERSHIP ASSESSMENTS.

Subdivision 1. General assessment. Each member of the association that is authorized to write property and casualty insurance in the state shall participate in its losses and expenses in the proportion that the direct written premiums of the member on the kinds of insurance in that account bears to the total aggregate direct written premiums written in this state by all members on the kinds of insurance in that account. The members' participation in the association shall be determined annually on the direct written premiums written during the preceding calendar year as reported on the annual statements and other reports filed by the member with the commissioner. Direct written premiums mean that amount at page 15, column (2), lines 5.2, 8, 9, 17, 21.2, 22, 23, 24, 25, 26, and 27 of the annual statement filed annually with the Department of Commerce under section 60A.13.

Subd. 2. Personal injury liability insurance assessment; liquor liability. A member of the association shall participate in its writings, expenses, servicing allowance, management fees, and losses in the proportion that the net direct premiums of the member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year on the kinds of insurance in that account bears to the aggregate net direct premiums written in this state by all members on the kinds of insurance in that account. The member's participation in the association shall be determined annually on the basis of net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the member with the commissioner. Net direct premiums mean gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits. The net direct premiums are calculated using lines 5.2 CMP, and 17-other liability from page 14, column (2) of the annual statement filed annually with the Department of Commerce pursuant to section 60A.13.

Subd. 3. Personal injury liability insurance assessment; medical malpractice. If an assessment is needed for medical malpractice, the assessment is made using the following lines from page 14, column (2) of the annual statement filed annually with the Department of Commerce pursuant to section 60A.13 using the following lines: 5.2 commercial multiperil liability, 11 medical malpractice, 17-other liability, 19.1 PIP-private passenger, 19.3 PIP-commercial.

History: 1986 c 455 s 26; 1994 c 485 s 47; 1996 c 446 art 1 s 48; 1999 c 177 s 51; 2001 c 215 s 20



Section 62I.08 — APPLICATION PROCEDURE.

A person or entity that has been denied coverage or is unable to find an insurer willing to write coverage is eligible to make an application to the association. The application shall be on a form approved by the board of directors. To show eligibility to participate in the association the applicant shall certify that the applicant has been unable to find anyone to offer the coverage sought by the applicant. No further proof shall be required of the applicant, except that the application form approved by the board of directors may require the date and the name of the insurance company denying coverage and may require a copy of a written offer if the rate qualifies the applicant to apply under section 62I.13, subdivision 2.

History: 1986 c 455 s 27; 1994 c 425 s 15; 2003 c 21 s 6



Section 62I.121 — BENEFITS FOR EMPLOYEES.

At the option of the board, employees may participate in the state retirement plan and the state deferred compensation plan for employees in the unclassified service, and an insurance plan administered by the commissioner of management and budget under chapter 43A.

History: 1992 c 564 art 1 s 44; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 62I.13 — ACTION BY THE MINNESOTA JOINT UNDERWRITING ASSOCIATION UPON THE APPLICATION.

Subdivision 1. Generally. To be eligible to participate in the association, an applicant must apply for coverage through the market assistance coordinator, as required by section 62I.08.

Subd. 2. Minimum of qualifications. Anyone who is unable to obtain insurance in the private market and who so certifies to the association in the application is eligible to make written application to the association for coverage. The application may require information as provided in section 62I.08. Payment of the applicable premium or required portion of it must be paid prior to coverage by the association. An offer of coverage at a rate in excess of the rate that would be charged by the association for similar coverage and risk shall be deemed to be a refusal of coverage for purposes of eligibility for participation in the association. It shall not be deemed to be a written notice of refusal if the rate for coverage offered is less than ten percent in excess of the joint underwriting association rates for similar coverage and risk or 20 percent in excess of the Joint Underwriting Association rates for liquor liability coverages. However, the offered rate must be the rate generally charged by the insurer for similar coverage and risk.

Subd. 3. Disqualifying factors. For good cause, coverage may be denied or terminated by the association. Good cause may exist if the applicant or insured: (1) has an outstanding debt due or owing to the association at the time of application or renewal arising from a prior policy; (2) refuses to permit completion of an audit requested by the commissioner or administrator; (3) submits misleading or erroneous information to the commissioner or administrator; (4) disregards safety standards, laws, rules or ordinance pertaining to the risk being insured; (5) fails to supply information requested by the commissioner or administrator; and (6) fails to comply with the terms of the policies or contracts for coverage issued by the association.

Subd. 4. [Repealed, 2003 c 21 s 13]

Subd. 5. Notice. An application for coverage under the association must be granted or denied within ten days after receipt by the administrator of a properly completed application and any supplemental information requested by the administrator. Anyone covered by the association must be given at least 30 days' notice of nonrenewal or cancellation of coverage.

Subd. 6. Authority to decline coverage. Notwithstanding any order of the commissioner or inconsistent provisions of this chapter, the board of directors may decline to offer coverage to any class of business or a member of a class of business upon a reasonable underwriting basis.

History: 1986 c 455 s 32; 1987 c 337 s 82; 1994 c 425 s 16; 1994 c 485 s 48,49; 2003 c 21 s 7,8; 2005 c 10 art 1 s 14



Section 62I.14 — ASSESSMENTS.

In the event the commissioner deems it necessary to make an assessment, an assessed insurer must pay the assessment within 30 days of receipt of notice of the assessment. The commissioner may suspend or revoke an insurer's certificate of authority and impose a civil penalty in an amount not to exceed $10,000 for an insurer's failure to pay the assessment within the 30-day period.

History: 1986 c 455 s 33; 2003 c 21 s 9



Section 62I.15 — EXTENSION OF COVERAGE.

If the association determines that the applicant meets the underwriting standards of the association as described in the plan of operation and there is no unpaid, uncontested premium due from the application for prior insurance, including failure to make written objections to premium charges within 30 days after billing, or if there is no other allowable reason as set forth in this chapter for denial of coverage, the association upon receipt of the premium or portion of it as described in the plan of operation shall issue a policy of insurance to the applicant.

History: 1986 c 455 s 34



Section 62I.16 — STABILIZATION RESERVE FUND.

Subdivision 1. Creation. There is created a stabilization reserve fund. Each policyholder shall pay to the association a stabilization reserve fund charge of 33 percent of each premium payment due for insurance through the association. This charge shall be separately stated in the policy. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

Subd. 2. Payment. The association shall promptly pay into the stabilization reserve fund all fund charges it collects from its policyholders and any retrospective premium refunds payable under the group retrospective rating plan.

Subd. 3. Supervision. All money paid into the fund shall be separately accounted for by the board of directors. The money held in the fund may be invested. All investment income shall be credited to the fund. All expenses of the administration of the fund shall be charged against the fund. The money held in the fund shall be used solely for the purpose of discharging when due any retrospective premium charges payable by policyholders and any retrospective premium refunds payable to policyholders under the group retrospective rating plan. Payment of retrospective premium charges shall be made upon certification of the amount due. If all money accruing to the fund is exhausted in payment of retrospective premium charges, all liability and obligations of the association's policyholders with respect to the payment of retrospective premium charges shall terminate and shall be conclusively presumed to have been discharged. Any stabilization reserve fund charges from a particular policy year not used to pay retrospective premiums must be returned to policyholders after all claims and expense obligations from that particular policy year are satisfied.

Subd. 4. Exemption. The board of directors may, upon their own motion or upon application of any applicant or insured, exempt any group from the payment of the stabilization reserve charge. The exemption shall be granted only to those groups who are unable to obtain insurance coverage in the private market as a result of the private market's refusal to write coverage for that group rather than because of loss experiences or risks posed by the applicant or insured as an individual. It shall be presumed that a group is qualified for this exemption if more than 20 percent of the members of that group are unable to obtain the insurance coverage that they seek. The board of directors shall also consider granting exemption if any members of the same group are unable to obtain coverage in the private market even though no claims have been made against them or payments made on their behalf by any insurer within the last three years.

Subd. 5. Surcharge. In addition to determining the basic rate for coverages to be offered by the Joint Underwriting Association, the association shall also develop a surcharge plan or similar method for adjusting the rate to be charged to those persons who have had claims made against them. The surcharge plan shall take into effect the risk posed to the association by the applicant or the insured. The surcharge plan shall be sufficient to provide for the sound financial operation of the plan based upon commonly agreed-upon actuarial principles.

History: 1986 c 455 s 35; 1987 c 337 s 83; 1989 c 260 s 8; 2003 c 21 s 10



Section 62I.17 — IMMUNITY FROM LIABILITY.

No cause of action of any nature shall arise against the association, the commissioner or the commissioner's authorized representatives, or any other person or organization, for any statements made in good faith by them during any proceedings or concerning any matters within the scope of this chapter.

History: 1986 c 455 s 36



Section 62I.18 — RIGHT OF APPEAL.

Any applicant to the association, any person insured pursuant to this chapter or their representatives, any affected insurer, or any person who has applied for coverage pursuant to this chapter may appeal to the commissioner within 30 days after any ruling, action, or decision by or on behalf of the association with respect to those items that the plan of operation defines as appealable matters.

History: 1986 c 455 s 37



Section 62I.19 — ANNUAL STATEMENTS.

On March 1 of each year the association shall file with the commissioner a report of its transactions, financial conditions, and operations during the preceding year. The report shall be on a form approved by the commissioner. The commissioner may at any time require the association to furnish additional information to assist in evaluating the scope, operation, and experience of the association.

History: 1986 c 455 s 38



Section 62I.21 — ACTIVATION OF JOINT UNDERWRITING ASSOCIATION.

Upon submission of an application for placement of general liability insurance coverage under section 62I.13 in a class of business for which the Joint Underwriting Association is not then activated, where the applicant has been refused coverage within the meaning of section 62I.13, subdivision 2, the commissioner may by notice in the State Register activate the Joint Underwriting Association on Minnesota risks for the class of business. The association is activated for a period of 180 days from publication of the notice. At the same time the notice is published, the commissioner shall prepare a written petition requesting that a hearing be held to determine whether activation of the Joint Underwriting Association is necessary beyond the 180-day period. The hearing must be held in accordance with section 62I.22. The commissioner by order shall deactivate the Joint Underwriting Association at any time the commissioner finds that the Joint Underwriting Association is not necessary.

History: 1986 c 455 s 40; 1994 c 425 s 17; 2003 c 21 s 11



Section 62I.22 — HEARING.

Subdivision 1. Administrative law judge. The commissioner shall forward a copy of the petition to activate the Joint Underwriting Association with respect to a class of business to the chief administrative law judge. The chief administrative law judge shall, within three business days of receipt of the copy of the petition, set a hearing date, assign an administrative law judge to hear the matter, and notify the commissioner of the hearing date and the administrative law judge assigned to hear the matter. The hearing date must be no less than 60 days nor more than 90 days from the date of receipt of the petition by the chief administrative law judge.

Subd. 2. Notice. The commissioner of commerce shall publish notice of the hearing in the State Register at least 30 days before the hearing date. The notice should be that used for rulemaking under chapter 14. Approval by the administrative law judge of the notice prior to publication is not required. The notice must contain a statement that anyone wishing to oppose activation beyond 180 days for any particular class, must file a petition to intervene with the administrative law judge at least ten days before the hearing date. If no notice to intervene is filed for a class, then the class is activated beyond the 180-day period without further action.

Subd. 3. Contested case; report. The hearing and all matters after the hearing are a contested case under chapter 14. Within 45 days from the commencement of the hearing and within 15 days of the completion of the hearing the administrative law judge shall submit a report to the commissioner of commerce. The parties, or the administrative law judge, if the parties cannot agree, shall adjust all time requirements under the contested case procedure to conform with the 45-day requirement.

Subd. 4. Decision. The commissioner shall make a decision within ten days of the receipt of the administrative law judge's report.

Subd. 5. Waiver or modification. If all parties to the proceeding agree, any of the requirements of this section may be waived or modified.

Subd. 6. Case presentation. The Department of Commerce, upon request by small businesses, shall assist small businesses in any specific class requesting continuation of coverage beyond the 180-day period, in coordinating the class and presenting the case in the contested hearing.

For purposes of this subdivision, "small business" means a business entity, including farming and other agricultural operations and its affiliates, that (1) is independently owned and operated; (2) is not dominant in its field; and (3) employs fewer than 50 full-time employees or has gross annual sales of less than $4,000,000.

History: 1986 c 455 s 41; 1987 c 337 s 84,85; 1996 c 305 art 1 s 22; 2003 c 21 s 12






Chapter 62J — HEALTH CARE COST CONTAINMENT

Section 62J.01 — FINDINGS.

The legislature finds that substantial numbers of Minnesotans have no health care coverage and that most of these residents are wage earners or their dependents. One-third of these individuals are children.

The legislature further finds that when these individuals enter the health care system they have often forgone preventive care and are in need of more expensive treatment that often exceeds their financial resources. Much of the cost for these uncompensated services to the uninsured are already in the health care system in the form of increased insurance and provider rates and property and income taxes.

The legislature further finds that these costs, spread among the already insured, represent a woefully inefficient method for providing basic preventive and acute care for the uninsured and represent an added cost to employers now providing health insurance to their employees.

The legislature further finds that it is necessary to ensure basic and affordable health care to all Minnesotans while addressing the economic pressures on the health care system as a whole in Minnesota.

History: 1989 c 327 s 1



Section 62J.015 — PURPOSE.

The legislature finds that the staggering growth in health care costs is having a devastating effect on the health and cost of living of Minnesota residents. The legislature further finds that the number of uninsured and underinsured residents is growing each year and that the cost of health care coverage for our insured residents is increasing annually at a rate that far exceeds the state's overall rate of inflation.

The legislature further finds that it must enact immediate and intensive cost containment measures to limit the growth of health care expenditures, reform insurance practices, and finance a plan that offers access to affordable health care for our permanent residents by capturing dollars now lost to inefficiencies in Minnesota's health care system.

The legislature further finds that controlling costs is essential to the maintenance of the many factors contributing to the quality of life in Minnesota: our environment, education system, safe communities, affordable housing, provision of food, economic vitality, purchasing power, and stable population.

It is, therefore, the intent of the legislature to lay a new foundation for the delivery and financing of health care in Minnesota and to call this new foundation the MinnesotaCare Act.

History: 1992 c 549 art 1 s 1; 1993 c 247 art 4 s 11; 1994 c 625 art 8 s 72



Section 62J.016 — GOALS OF RESTRUCTURING.

The state seeks to bring about changes in the health care delivery and financing system that will assure quality, affordable, and accessible health care for all Minnesotans. This goal will be accomplished by restructuring the delivery system, the financial incentives, and the regulatory environment in a way that will make health care providers and health plan companies more accountable to consumers, group purchasers, and communities for their costs and quality, their effectiveness in meeting the health care needs of all of their patients and enrollees, and their contributions to improving the health of the greater community.

History: 1994 c 625 art 1 s 1



Section 62J.017 — IMPLEMENTATION TIMETABLE.

The state seeks to complete the restructuring of the health care delivery and financing system. Beginning July 1, 1994, measures will be taken to increase the public accountability of existing health plan companies, to promote the development of small, community-based integrated service networks, and to reduce administrative costs by standardizing third-party billing forms and procedures and utilization review requirements.

History: 1994 c 625 art 1 s 2; 1995 c 234 art 3 s 1; 1997 c 225 art 2 s 9



Section 62J.03 — DEFINITIONS.

Subdivision 1. Scope of definitions. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Clinically effective. "Clinically effective" means that the use of a particular medical technology improves patient clinical status, as measured by medical condition, survival rates, and other variables, and that the use of the particular technology demonstrates a clinical advantage over alternative technologies.

Subd. 3. [Repealed, 1997 c 225 art 2 s 63]

Subd. 4. Commissioner. "Commissioner" means the commissioner of health.

Subd. 5. Cost-effective. "Cost-effective" means that the economic costs of using a particular technology to achieve improvement in a patient's health outcome are justified given a comparison to both the economic costs and the improvement in patient health outcome resulting from the use of alternative technologies.

Subd. 6. Group purchaser. "Group purchaser" means a person or organization that purchases health care services on behalf of an identified group of persons, regardless of whether the cost of coverage or services is paid for by the purchaser or by the persons receiving coverage or services, as further defined in rules adopted by the commissioner. "Group purchaser" includes, but is not limited to, community integrated service networks; health insurance companies, health maintenance organizations, nonprofit health service plan corporations, and other health plan companies; employee health plans offered by self-insured employers; trusts established in a collective bargaining agreement under the federal Labor-Management Relations Act of 1947, United States Code, title 29, section 141, et seq.; the Minnesota Comprehensive Health Association; group health coverage offered by fraternal organizations, professional associations, or other organizations; state and federal health care programs; state and local public employee health plans; workers' compensation plans; and the medical component of automobile insurance coverage.

Subd. 7. Improvement in health outcome. "Improvement in health outcome" means an improvement in patient clinical status, and an improvement in patient quality-of-life status, as measured by ability to function, ability to return to work, and other variables.

Subd. 8. Provider or health care provider. "Provider" or "health care provider" means a person or organization other than a nursing home that provides health care or medical care services within Minnesota for a fee and is eligible for reimbursement under the medical assistance program under chapter 256B. For purposes of this subdivision, "for a fee" includes traditional fee-for-service arrangements, capitation arrangements, and any other arrangement in which a provider receives compensation for providing health care services or has the authority to directly bill a group purchaser, health carrier, or individual for providing health care services. For purposes of this subdivision, "eligible for reimbursement under the medical assistance program" means that the provider's services would be reimbursed by the medical assistance program if the services were provided to medical assistance enrollees and the provider sought reimbursement, or that the services would be eligible for reimbursement under medical assistance except that those services are characterized as experimental, cosmetic, or voluntary.

Subd. 9. Safety. "Safety" means a judgment of the acceptability of risk of using a technology in a specified situation.

Subd. 10. Health plan company. "Health plan company" means a health plan company as defined in section 62Q.01, subdivision 4.

History: 1992 c 549 art 1 s 2; 1993 c 345 art 3 s 1; art 4 s 1; art 6 s 1; 1994 c 625 art 8 s 14,15; 1997 c 225 art 2 s 62



Section 62J.04 — MONITORING THE RATE OF GROWTH OF HEALTH CARE SPENDING.

Subdivision 1. Cost containment goals. (a) The commissioner of health shall set annual cost containment goals for public and private spending on health care services for Minnesota residents, as provided in paragraph (b). The cost containment goals must be set at levels the commissioner determines to be realistic and achievable but that will reduce the rate of growth in health care spending by at least ten percent per year for the next five years. The commissioner shall set cost containment goals based on available data on spending and growth trends, including data from group purchasers, national data on public and private sector health care spending and cost trends, and trend information from other states.

(b) The commissioner shall set the following annual cost containment goals for public and private spending on health care services for Minnesota residents:

(1) for calendar year 1994, the cost containment goal must not exceed the change in the regional Consumer Price Index for urban consumers for calendar year 1993 plus 6.5 percentage points;

(2) for calendar year 1995, the cost containment goal must not exceed the change in the regional Consumer Price Index for urban consumers for calendar year 1994 plus 5.3 percentage points;

(3) for calendar year 1996, the cost containment goal must not exceed the change in the regional Consumer Price Index for urban consumers for calendar year 1995 plus 4.3 percentage points;

(4) for calendar year 1997, the cost containment goal must not exceed the change in the regional Consumer Price Index for urban consumers for calendar year 1996 plus 3.4 percentage points; and

(5) for calendar year 1998, the cost containment goal must not exceed the change in the regional Consumer Price Index for urban consumers for calendar year 1997 plus 2.6 percentage points.

The commissioner shall adjust the cost containment goal set for calendar year 1995 to recover savings in health care spending required for the period July 1, 1993, to December 31, 1993.

(c) The commissioner shall publish:

(1) the projected cost containment goal in the State Register by April 15 of the year immediately preceding the year in which the cost containment goal will be effective except for the year 1993, in which the cost containment goal shall be published by July 1, 1993;

(2) the quarterly change in the regional Consumer Price Index for urban consumers; and

(3) the Centers for Medicare and Medicaid Services forecast for total growth in the national health care expenditures.

Subd. 1a. Cost containment goals. The commissioner shall publish the final adjusted cost containment goal in the State Register by January 31 of the year that the cost containment goal is to be in effect. The adjusted cost containment goal must reflect the actual regional Consumer Price Index for urban consumers for the previous calendar year, and may deviate from the previously published projected cost containment goal to reflect differences between the actual regional Consumer Price Index for urban consumers and the projected Consumer Price Index for urban consumers. The commissioner shall report to the legislature by February 15 of each year on the implementation of the cost containment goal. This annual report shall describe the differences between the projected increase in health care expenditures, the actual expenditures based on data collected, and the impact and validity of cost containment goals within the overall health care reform strategy.

Subd. 2. [Renumbered 62J.35, subdivision 1]

Subd. 2a. [Renumbered 62J.35, subd 2]

Subd. 2b. [Renumbered 62J.35, subd 3]

Subd. 3. Cost containment duties. The commissioner shall:

(1) establish statewide and regional cost containment goals for total health care spending under this section and collect data as described in sections 62J.38 and 62J.40 to monitor statewide achievement of the cost containment goals;

(2) divide the state into no fewer than four regions, with one of those regions being the Minneapolis/St. Paul metropolitan statistical area but excluding Chisago, Isanti, Wright, and Sherburne Counties, for purposes of fostering the development of regional health planning and coordination of health care delivery among regional health care systems and working to achieve the cost containment goals;

(3) monitor the quality of health care throughout the state and take action as necessary to ensure an appropriate level of quality;

(4) issue recommendations regarding uniform billing forms, uniform electronic billing procedures and data interchanges, patient identification cards, and other uniform claims and administrative procedures for health care providers and private and public sector payers. In developing the recommendations, the commissioner shall review the work of the work group on electronic data interchange (WEDI) and the American National Standards Institute (ANSI) at the national level, and the work being done at the state and local level. The commissioner may adopt rules requiring the use of the Uniform Bill 82/92 form, the National Council of Prescription Drug Providers (NCPDP) 3.2 electronic version, the Centers for Medicare and Medicaid Services 1500 form, or other standardized forms or procedures;

(5) undertake health planning responsibilities;

(6) authorize, fund, or promote research and experimentation on new technologies and health care procedures;

(7) within the limits of appropriations for these purposes, administer or contract for statewide consumer education and wellness programs that will improve the health of Minnesotans and increase individual responsibility relating to personal health and the delivery of health care services, undertake prevention programs including initiatives to improve birth outcomes, expand childhood immunization efforts, and provide start-up grants for worksite wellness programs;

(8) undertake other activities to monitor and oversee the delivery of health care services in Minnesota with the goal of improving affordability, quality, and accessibility of health care for all Minnesotans; and

(9) make the cost containment goal data available to the public in a consumer-oriented manner.

Subd. 4. [Repealed, 1997 c 225 art 2 s 63]

Subd. 5. Appeals. A person aggrieved may appeal a decision made under this chapter through a contested case proceeding governed under chapter 14. The notice of appeal must be served on the commissioner within 30 days of receiving notice of the decision. The commissioner shall decide the contested case.

Subd. 6. Rulemaking. The commissioner shall adopt rules under chapter 14 to implement this chapter.

Subd. 7. [Repealed, 1997 c 225 art 2 s 63]

Subd. 8. [Repealed, 1994 c 625 art 8 s 74]

Subd. 9. Growth limits; federal programs. The commissioners of health and human services shall establish a rate methodology for Medicare and Medicaid risk-based contracting with health plan companies that is consistent with statewide growth limits.

History: 1992 c 549 art 1 s 3; 1993 c 247 art 1 s 1-6; 1993 c 345 art 1 s 1; art 3 s 2-4,18; art 5 s 7,8; art 6 s 2,3; 1994 c 625 art 8 s 16-18; 1995 c 234 art 3 s 2; art 5 s 2; 1997 c 150 s 1-3; 1997 c 187 art 1 s 5; 1998 c 254 art 1 s 11; 1999 c 245 art 2 s 2; 2000 c 260 s 83; 2002 c 277 s 32; 1Sp2003 c 14 art 7 s 88; 1Sp2011 c 9 art 2 s 1; art 6 s 3



Section 62J.041 — INTERIM HEALTH PLAN COMPANY COST CONTAINMENT GOALS.

Subdivision 1. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Health plan company" has the definition provided in section 62Q.01.

(c) "Total expenditures" means incurred claims or expenditures on health care services, administrative expenses, charitable contributions, and all other payments made by health plan companies out of premium revenues.

(d) "Net expenditures" means total expenditures minus exempted taxes and assessments and payments or allocations made to establish or maintain reserves.

(e) "Exempted taxes and assessments" means direct payments for taxes to government agencies, contributions to the Minnesota Comprehensive Health Association, the medical assistance provider's surcharge under section 256.9657, the MinnesotaCare provider tax under section 295.52, assessments by the Health Coverage Reinsurance Association, assessments by the Minnesota Life and Health Insurance Guaranty Association, assessments by the Minnesota Risk Adjustment Association, and any new assessments imposed by federal or state law.

(f) "Consumer cost-sharing or subscriber liability" means enrollee coinsurance, co-payment, deductible payments, and amounts in excess of benefit plan maximums.

Subd. 2. Establishment. The commissioner of health shall establish cost containment goals for the increase in net expenditures by each health plan company for calendar years 1994, 1995, 1996, and 1997. The cost containment goals must be the same as the annual cost containment goals for health care spending established under section 62J.04, subdivision 1, paragraph (b). Health plan companies that are affiliates may elect to meet one combined cost containment goal.

Subd. 3. Determination of expenditures. Health plan companies shall submit to the commissioner of health, by April 1, 1994, for calendar year 1993; April 1, 1995, for calendar year 1994; April 1, 1996, for calendar year 1995; April 1, 1997, for calendar year 1996; and April 1, 1998, for calendar year 1997 all information the commissioner determines to be necessary to implement this section. The information must be submitted in the form specified by the commissioner. The information must include, but is not limited to, expenditures per member per month or cost per employee per month, and detailed information on revenues and reserves. The commissioner, to the extent possible, shall coordinate the submittal of the information required under this section with the submittal of the financial data required under chapter 62J, to minimize the administrative burden on health plan companies. The commissioner may adjust final expenditure figures for demographic changes, risk selection, changes in basic benefits, and legislative initiatives that materially change health care costs, as long as these adjustments are consistent with the methodology submitted by the health plan company to the commissioner, and approved by the commissioner as actuarially justified. The methodology to be used for adjustments and the election to meet one cost containment goal for affiliated health plan companies must be submitted to the commissioner by September 1, 1994. Community integrated service networks may submit the information with their application for licensure. The commissioner shall also accept changes to methodologies already submitted. The adjustment methodology submitted and approved by the commissioner must apply to the data submitted for calendar years 1994 and 1995. The commissioner may allow changes to accepted adjustment methodologies for data submitted for calendar years 1996 and 1997. Changes to the adjustment methodology must be received by September 1, 1996, and must be approved by the commissioner.

Subd. 4. Monitoring of reserves. (a) The commissioners of health and commerce shall monitor health plan company reserves and net worth as established under chapters 60A, 62C, 62D, 62H, and 64B, with respect to the health plan companies that each commissioner respectively regulates to assess the degree to which savings resulting from the establishment of cost containment goals are passed on to consumers in the form of lower premium rates.

(b) Health plan companies shall fully reflect in the premium rates the savings generated by the cost containment goals. No premium rate, currently reviewed by the Department of Health or Commerce, may be approved for those health plan companies unless the health plan company establishes to the satisfaction of the commissioner of commerce or the commissioner of health, as appropriate, that the proposed new rate would comply with this paragraph.

(c) Health plan companies, except those licensed under chapter 60A to sell accident and sickness insurance under chapter 62A, shall annually before the end of the fourth fiscal quarter provide to the commissioner of health or commerce, as applicable, a projection of the level of reserves the company expects to attain during each quarter of the following fiscal year. These health plan companies shall submit with required quarterly financial statements a calculation of the actual reserve level attained by the company at the end of each quarter including identification of the sources of any significant changes in the reserve level and an updated projection of the level of reserves the health plan company expects to attain by the end of the fiscal year. In cases where the health plan company has been given a certificate to operate a new health maintenance organization under chapter 62D, or been licensed as a community integrated service network under chapter 62N, or formed an affiliation with one of these organizations, the health plan company shall also submit with its quarterly financial statement, total enrollment at the beginning and end of the quarter and enrollment changes within each service area of the new organization. The reserve calculations shall be maintained by the commissioners as trade secret information, except to the extent that such information is also required to be filed by another provision of state law and is not treated as trade secret information under such other provisions.

(d) Health plan companies in paragraph (c) whose reserves are less than the required minimum or more than the required maximum at the end of the fiscal year shall submit a plan of corrective action to the commissioner of health or commerce under subdivision 7.

(e) The commissioner of commerce, in consultation with the commissioner of health, shall report to the legislature no later than January 15, 1995, as to whether the concept of a reserve corridor or other mechanism for purposes of monitoring reserves is adaptable for use with indemnity health insurers that do business in multiple states and that must comply with their domiciliary state's reserves requirements.

Subd. 5. Notice. The commissioner of health shall publish in the State Register and make available to the public by July 1, 1995, a list of all health plan companies that exceeded their cost containment goal for the 1994 calendar year. The commissioner shall publish in the State Register and make available to the public by July 1, 1996, a list of all health plan companies that exceeded their combined cost containment goal for calendar years 1994 and 1995. The commissioner shall notify each health plan company that the commissioner has determined that the health plan company exceeded its cost containment goal, at least 30 days before publishing the list, and shall provide each health plan company with ten days to provide an explanation for exceeding the cost containment goal. The commissioner shall review the explanation and may change a determination if the commissioner determines the explanation to be valid.

Subd. 6. Assistance by the commissioner of commerce. The commissioner of commerce shall provide assistance to the commissioner of health in monitoring health plan companies regulated by the commissioner of commerce.

Subd. 7. [Repealed by amendment, 1997 c 150 s 4]

History: 1993 c 345 art 2 s 4; 1994 c 625 art 3 s 4; 1995 c 234 art 3 s 9; 1997 c 150 s 4; 1997 c 225 art 2 s 62



Section 62J.052 — PROVIDER COST DISCLOSURE.

Subdivision 1. [Repealed, 2007 c 147 art 15 s 22]

Subd. 2. Pharmacies. (a) Each pharmacy, as defined in section 151.01, subdivision 2, shall provide the following information to a patient upon request:

(1) the pharmacy's own usual and customary price for a prescription drug;

(2) a record, including all transactions on record with the pharmacy both past and present, of all co-payments and other cost-sharing paid to the pharmacy by the patient for up to two years; and

(3) the total amount of all co-payments and other cost-sharing paid to the pharmacy by the patient over the previous two years.

(b) The information required under paragraph (a) must be readily available at no cost to the patient.

History: 2005 c 147 art 11 s 2; 2006 c 255 s 21



Section 62J.06 — IMMUNITY FROM LIABILITY.

No member of the Health Technology Advisory Committee shall be held civilly or criminally liable for an act or omission by that person if the act or omission was in good faith and within the scope of the member's responsibilities under this chapter.

History: 1993 c 247 art 1 s 7; 1995 c 234 art 5 s 3; 1997 c 225 art 2 s 10; 1999 c 245 art 2 s 3; 1Sp2003 c 14 art 7 s 88



Section 62J.156 — CLOSED COMMITTEE HEARINGS.

Notwithstanding chapter 13D, the Health Technology Advisory Committee may meet in closed session to discuss a specific technology or procedure that involves data received that have been classified as nonpublic data, where disclosure of the data would cause harm to the competitive or economic position of the source of the data.

History: 1993 c 345 art 4 s 5; 1Sp2003 c 14 art 7 s 88



Section 62J.17 — EXPENDITURE REPORTING.

Subdivision 1. Purpose. To ensure access to affordable health care services for all Minnesotans it is necessary to restrain the rate of growth in health care costs. An important factor believed to contribute to escalating costs may be the purchase of costly new medical equipment, major capital expenditures, and the addition of new specialized services. After spending limits are established under section 62J.04, providers, patients, and communities will have the opportunity to decide for themselves whether they can afford capital expenditures or new equipment or specialized services within the constraints of a spending limit. In this environment, the state's role in reviewing these spending commitments can be more limited. However, during the interim period until spending targets are established, it is important to prevent unrestrained major spending commitments that will contribute further to the escalation of health care costs and make future cost containment efforts more difficult. In addition, it is essential to protect against the possibility that the legislature's expression of its attempt to control health care costs may lead a provider to make major spending commitments before targets or other cost containment constraints are fully implemented because the provider recognizes that the spending commitment may not be considered appropriate, needed, or affordable within the context of a fixed budget for health care spending. Therefore, the legislature finds that a requirement for reporting health care expenditures is necessary.

Subd. 2. Definitions. For purposes of this section, the terms defined in this subdivision have the meanings given.

(a) "Capital expenditure" means an expenditure which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance.

(b) "Health care service" means:

(1) a service or item that would be covered by the medical assistance program under chapter 256B if provided in accordance with medical assistance requirements to an eligible medical assistance recipient; and

(2) a service or item that would be covered by medical assistance except that it is characterized as experimental, cosmetic, or voluntary.

"Health care service" does not include retail, over-the-counter sales of nonprescription drugs and other retail sales of health-related products that are not generally paid for by medical assistance and other third-party coverage.

(c) "Major spending commitment" means an expenditure in excess of $1,000,000 for:

(1) acquisition of a unit of medical equipment;

(2) a capital expenditure for a single project for the purposes of providing health care services, other than for the acquisition of medical equipment;

(3) offering a new specialized service not offered before;

(4) planning for an activity that would qualify as a major spending commitment under this paragraph; or

(5) a project involving a combination of two or more of the activities in clauses (1) to (4).

The cost of acquisition of medical equipment, and the amount of a capital expenditure, is the total cost to the provider regardless of whether the cost is distributed over time through a lease arrangement or other financing or payment mechanism.

(d) "Medical equipment" means fixed and movable equipment that is used by a provider in the provision of a health care service. "Medical equipment" includes, but is not limited to, the following:

(1) an extracorporeal shock wave lithotripter;

(2) a computerized axial tomography (CAT) scanner;

(3) a magnetic resonance imaging (MRI) unit;

(4) a positron emission tomography (PET) scanner; and

(5) emergency and nonemergency medical transportation equipment and vehicles.

(e) "New specialized service" means a specialized health care procedure or treatment regimen offered by a provider that was not previously offered by the provider, including, but not limited to:

(1) cardiac catheterization services involving high-risk patients as defined in the Guidelines for Coronary Angiography established by the American Heart Association and the American College of Cardiology;

(2) heart, heart-lung, liver, kidney, bowel, or pancreas transplantation service, or any other service for transplantation of any other organ;

(3) megavoltage radiation therapy;

(4) open heart surgery;

(5) neonatal intensive care services; and

(6) any new medical technology for which premarket approval has been granted by the United States Food and Drug Administration, excluding implantable and wearable devices.

(f) "Specialty care" includes but is not limited to cardiac, neurology, orthopedic, obstetrics, mental health, chemical dependency, and emergency services.

Subd. 3. Hospital and nursing home moratoria preserved; nursing homes exempt. Nothing in this section supersedes or limits the applicability of section 144.551 or 144A.071. This section does not apply to major spending commitments made by nursing homes or intermediate care facilities that are related to the provision of long-term care services to residents.

Subd. 4. [Repealed, 1993 c 345 art 6 s 26]

Subd. 4a. Expenditure reporting. Each hospital, outpatient surgical center, diagnostic imaging center, and physician clinic shall report annually to the commissioner on all major spending commitments, in the form and manner specified by the commissioner. The report shall include the following information:

(a) a description of major spending commitments made during the previous year, including the total dollar amount of major spending commitments and purpose of the expenditures;

(b) the cost of land acquisition, construction of new facilities, and renovation of existing facilities;

(c) the cost of purchased or leased medical equipment, by type of equipment;

(d) expenditures by type for specialty care and new specialized services;

(e) information on the amount and types of added capacity for diagnostic imaging services, outpatient surgical services, and new specialized services; and

(f) information on investments in electronic medical records systems.

For hospitals and outpatient surgical centers, this information shall be included in reports to the commissioner that are required under section 144.698. For diagnostic imaging centers, this information shall be included in reports to the commissioner that are required under section 144.565. For all other health care providers that are subject to this reporting requirement, reports must be submitted to the commissioner by March 1 each year for the preceding calendar year.

Subd. 5. [Repealed, 1993 c 345 art 6 s 26]

Subd. 5a. Retrospective review. (a) The commissioner shall retrospectively review each major spending commitment and notify the provider of the results of the review. The commissioner shall determine whether the major spending commitment was appropriate. In making the determination, the commissioner may consider the following criteria: the major spending commitment's impact on the cost, access, and quality of health care; the clinical effectiveness and cost-effectiveness of the major spending commitment; and the alternatives available to the provider.

(b) The commissioner may not prevent or prohibit a major spending commitment subject to retrospective review. However, if the provider fails the retrospective review, any major spending commitments by that provider for the five-year period following the commissioner's decision are subject to prospective review under subdivision 6a.

Subd. 6. [Repealed, 1993 c 345 art 6 s 26]

Subd. 6a. Prospective review and approval. (a) No health care provider subject to prospective review under this subdivision shall make a major spending commitment unless:

(1) the provider has filed an application with the commissioner to proceed with the major spending commitment and has provided all supporting documentation and evidence requested by the commissioner; and

(2) the commissioner determines, based upon this documentation and evidence, that the major spending commitment is appropriate under the criteria provided in subdivision 5a in light of the alternatives available to the provider.

(b) A provider subject to prospective review and approval shall submit an application to the commissioner before proceeding with any major spending commitment. The provider may submit information, with supporting documentation, regarding why the major spending commitment should be excepted from prospective review under subdivision 7.

(c) The commissioner shall determine, based upon the information submitted, whether the major spending commitment is appropriate under the criteria provided in subdivision 5a, or whether it should be excepted from prospective review under subdivision 7. In making this determination, the commissioner may also consider relevant information from other sources. At the request of the commissioner, the health technology advisory committee shall convene an expert review panel made up of persons with knowledge and expertise regarding medical equipment, specialized services, health care expenditures, and capital expenditures to review applications and make recommendations to the commissioner. The commissioner shall make a decision on the application within 60 days after an application is received.

(d) The commissioner of health has the authority to issue fines, seek injunctions, and pursue other remedies as provided by law.

Subd. 7. Exceptions. (a) The reporting requirement in subdivision 4a does not apply to:

(1) a major spending commitment made by a research and teaching institution for purposes of conducting medical education, medical research supported or sponsored by a medical school, or by a federal or foundation grant or clinical trials;

(2) a major spending commitment for building maintenance including heating, water, electricity, and other maintenance-related expenditures; and

(3) a major spending commitment for activities, not directly related to the delivery of patient care services, including food service, laundry, housekeeping, and other service-related activities.

(b) In addition to the exceptions listed in paragraph (a), the reporting requirement in subdivision 4a does not apply to mergers, acquisitions, and other changes in ownership or control that, in the judgment of the commissioner, do not involve a substantial expansion of service capacity or a substantial change in the nature of health care services provided.

Subd. 8. Radiation therapy facilities. This subdivision shall apply only to those major spending commitments that are related to the purchase, construction, or leasing of a radiation therapy facility.

(a) The term "provider" shall mean:

(1) a provider as defined in section 62J.03, subdivision 8;

(2) a person or organization that, upon engaging in an activity related to a major spending commitment, will become a provider as defined in section 62J.03, subdivision 8;

(3) an organization under common control with an organization described in clause (1) or (2); or

(4) an organization that manages a person or organization described in clause (1), (2), or (3).

(b) In conducting the retrospective or prospective review, the commissioner shall consider the criteria described in subdivision 5a, paragraph (a), in determining whether the major spending commitment was appropriate. In addition, the commissioner shall consider the following criteria:

(1) the alternatives available to patients in terms of avoiding an unwarranted duplication based on whether additional capacity is needed of services, facilities, or equipment in and around the location of the major spending commitment; and

(2) the best interests of the patients, including conflicts of interest that may be present in influencing the utilization of the services, facility, or equipment relating to the major spending commitment.

(c) In addition to subdivision 6a, paragraph (c), the commissioner has the authority to pursue the following remedies:

(1) assessment of fines against providers violating subdivision 6a, paragraph (a), of up to triple the amount of the major spending commitment;

(2) securing a permanent injunction against providers violating subdivision 6a, paragraph (a), halting the purchase or construction of a facility, prohibiting the operation of a facility, or the providing of a service related to the major spending commitment; and

(3) obtaining a court order to invalidate any purchase agreement, management agreement, lease, or other contract relating to the major spending commitment or the conduct of any activity relating to the major spending commitment.

(d) If a provider fails the retrospective review of a major spending commitment that is identified under this subdivision, the prospective review and approval required under subdivision 6a shall be limited to major spending commitments that are identified under this subdivision.

(e) The provisions of this subdivision do not apply to radiation therapy facilities owned and operated or managed by a hospital licensed under chapter 144.

History: 1992 c 549 art 1 s 8; 1993 c 345 art 6 s 9-11; 1995 c 234 art 8 s 8-10; 1997 c 225 art 2 s 21; 1998 c 254 art 1 s 12; 2000 c 307 s 1; 1Sp2003 c 14 art 7 s 11; 2007 c 147 art 9 s 1-4; 1Sp2011 c 9 art 2 s 2



Section 62J.212 — PUBLIC HEALTH GOALS.

The commissioner shall establish specific public health goals including, but not limited to, increased delivery of prenatal care, improved birth outcomes, and expanded childhood immunizations. The commissioner shall consider the community public health goals and the input of the statewide advisory committee on community health in establishing the statewide goals.

History: 1993 c 345 art 5 s 9; 1995 c 234 art 5 s 4



Section 62J.22 — PARTICIPATION OF FEDERAL PROGRAMS.

The commissioner of health shall seek the full participation of federal health care programs under this chapter, including Medicare, medical assistance, veterans administration programs, and other federal programs. The commissioner of human services shall submit waiver requests and take other action necessary to obtain federal approval to allow participation of the medical assistance program. If federal approval is not given for one or more federal programs, data on the amount of health care spending that is collected under section 62J.04 shall be adjusted so that state and regional spending limits take into account the failure of the federal program to participate.

History: 1992 c 549 art 1 s 11; 1997 c 225 art 2 s 22



Section 62J.23 — PROVIDER CONFLICTS OF INTEREST.

Subdivision 1. Rules prohibiting conflicts of interest. The commissioner of health shall adopt rules restricting financial relationships or payment arrangements involving health care providers under which a person benefits financially by referring a patient to another person, recommending another person, or furnishing or recommending an item or service. The rules must be compatible with, and no less restrictive than, the federal Medicare antikickback statute, in section 1128B(b) of the Social Security Act, United States Code, title 42, section 1320a-7b(b), and regulations adopted under it. However, the commissioner's rules may be more restrictive than the federal law and regulations and may apply to additional provider groups and business and professional arrangements. When the state rules restrict an arrangement or relationship that is permissible under federal laws and regulations, including an arrangement or relationship expressly permitted under the federal safe harbor regulations, the fact that the state requirement is more restrictive than federal requirements must be clearly stated in the rule.

Subd. 2. Restrictions. (a) From July 1, 1992, until rules are adopted by the commissioner under this section, the restrictions in the federal Medicare antikickback statutes in section 1128B(b) of the Social Security Act, United States Code, title 42, section 1320a-7b(b), and rules adopted under the federal statutes, apply to all persons in the state, regardless of whether the person participates in any state health care program.

(b) Nothing in paragraph (a) shall be construed to prohibit an individual from receiving a discount or other reduction in price or a limited-time free supply or samples of a prescription drug, medical supply, or medical equipment offered by a pharmaceutical manufacturer, medical supply or device manufacturer, health plan company, or pharmacy benefit manager, so long as:

(1) the discount or reduction in price is provided to the individual in connection with the purchase of a prescription drug, medical supply, or medical equipment prescribed for that individual;

(2) it otherwise complies with the requirements of state and federal law applicable to enrollees of state and federal public health care programs;

(3) the discount or reduction in price does not exceed the amount paid directly by the individual for the prescription drug, medical supply, or medical equipment; and

(4) the limited-time free supply or samples are provided by a physician or pharmacist, as provided by the federal Prescription Drug Marketing Act.

(c) No benefit, reward, remuneration, or incentive for continued product use may be provided to an individual or an individual's family by a pharmaceutical manufacturer, medical supply or device manufacturer, or pharmacy benefit manager, except that this prohibition does not apply to:

(1) activities permitted under paragraph (b);

(2) a pharmaceutical manufacturer, medical supply or device manufacturer, health plan company, or pharmacy benefit manager providing to a patient, at a discount or reduced price or free of charge, ancillary products necessary for treatment of the medical condition for which the prescription drug, medical supply, or medical equipment was prescribed or provided; and

(3) a pharmaceutical manufacturer, medical supply or device manufacturer, health plan company, or pharmacy benefit manager providing to a patient a trinket or memento of insignificant value.

(d) Nothing in this subdivision shall be construed to prohibit a health plan company from offering a tiered formulary with different co-payment or cost-sharing amounts for different drugs.

Subd. 3. Penalty. The commissioner may assess a fine against a person who violates this section. The amount of the fine is $1,000 or 110 percent of the estimated financial benefit that the person realized as a result of the prohibited financial arrangement or payment relationship, whichever is greater. A person who is in compliance with a transition plan approved by the commissioner under subdivision 2, or who is making a good faith effort to obtain the commissioner's approval of a transition plan, is not in violation of this section.

Subd. 4. Chapter 62N networks. (a) The legislature finds that the formation and operation of community integrated service networks will accomplish the purpose of the federal Medicare antikickback statute, which is to reduce the overutilization and overcharging that may result from inappropriate provider incentives. Accordingly, it is the public policy of the state of Minnesota to support the development of community integrated service networks. The legislature finds that the federal Medicare antikickback laws should not be interpreted to interfere with the development of community integrated service networks or to impose liability for arrangements between an integrated service network or a community integrated service network and its participating entities.

(b) An arrangement between a community integrated service network and any or all of its participating entities is not subject to liability under subdivisions 1 and 2.

Subd. 5. Audits of exempt providers. The commissioner may audit the referral patterns of providers that qualify for exceptions under the federal Stark Law, United States Code, title 42, section 1395nn. The commissioner has access to provider records according to section 144.99, subdivision 2. The commissioner shall report to the legislature any audit results that reveal a pattern of referrals by a provider for the furnishing of health services to an entity with which the provider has a direct or indirect financial relationship.

History: 1992 c 549 art 1 s 12; 1993 c 247 art 1 s 17; 1993 c 345 art 6 s 13; 1994 c 625 art 8 s 23; 1997 c 225 art 2 s 62; 1Sp2003 c 14 art 7 s 12; 2004 c 280 s 1; 2004 c 288 art 6 s 7



Section 62J.25 — MANDATORY MEDICARE ASSIGNMENT.

(a) Effective January 1, 1993, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 115 percent of the Medicare-approved amount for any Medicare-covered service provided.

(b) Effective January 1, 1994, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 110 percent of the Medicare-approved amount for any Medicare-covered service provided.

(c) Effective January 1, 1995, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 105 percent of the Medicare-approved amount for any Medicare-covered service provided.

(d) Effective January 1, 1996, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of the Medicare-approved amount for any Medicare-covered service provided.

(e) This section does not apply to ambulance services as defined in section 144E.001, subdivision 3, or medical supplies and equipment. A vendor of medical supplies and equipment that does not accept assignment under the federal Medicare program with respect to a purchase or lease of Medicare-covered supplies or equipment shall notify any purchaser who is a Medicare beneficiary and Minnesota resident, prior to the purchase, or at any time upon the request of the purchaser, that the vendor charges an amount in excess of the Medicare-approved amount.

History: 1992 c 549 art 1 s 13; 1997 c 199 s 14; 1997 c 225 art 2 s 23; 1998 c 339 s 1



Section 62J.26 — EVALUATION OF PROPOSED HEALTH COVERAGE MANDATES.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given unless the context otherwise requires:

(1) "commissioner" means the commissioner of commerce;

(2) "health plan" means a health plan as defined in section 62A.011, subdivision 3, but includes coverage listed in clauses (7) and (10) of that definition;

(3) "mandated health benefit proposal" means a proposal that would statutorily require a health plan to do the following:

(i) provide coverage or increase the amount of coverage for the treatment of a particular disease, condition, or other health care need;

(ii) provide coverage or increase the amount of coverage of a particular type of health care treatment or service or of equipment, supplies, or drugs used in connection with a health care treatment or service; or

(iii) provide coverage for care delivered by a specific type of provider.

"Mandated health benefit proposal" does not include health benefit proposals amending the scope of practice of a licensed health care professional.

Subd. 2. Evaluation process and content. (a) The commissioner, in consultation with the commissioners of health and management and budget, must evaluate mandated health benefit proposals as provided under subdivision 3.

(b) The purpose of the evaluation is to provide the legislature with a complete and timely analysis of all ramifications of any mandated health benefit proposal. The evaluation must include, in addition to other relevant information, the following:

(1) scientific and medical information on the proposed health benefit, on the potential for harm or benefit to the patient, and on the comparative benefit or harm from alternative forms of treatment;

(2) public health, economic, and fiscal impacts of the proposed mandate on persons receiving health services in Minnesota, on the relative cost-effectiveness of the benefit, and on the health care system in general;

(3) the extent to which the service is generally utilized by a significant portion of the population;

(4) the extent to which insurance coverage for the proposed mandated benefit is already generally available;

(5) the extent to which the mandated coverage will increase or decrease the cost of the service; and

(6) the commissioner may consider actuarial analysis done by health insurers in determining the cost of the proposed mandated benefit.

(c) The commissioner must summarize the nature and quality of available information on these issues, and, if possible, must provide preliminary information to the public. The commissioner may conduct research on these issues or may determine that existing research is sufficient to meet the informational needs of the legislature. The commissioner may seek the assistance and advice of researchers, community leaders, or other persons or organizations with relevant expertise.

Subd. 3. Requests for evaluation. (a) Whenever a legislative measure containing a mandated health benefit proposal is introduced as a bill or offered as an amendment to a bill, or is likely to be introduced as a bill or offered as an amendment, a chair of any standing legislative committee that has jurisdiction over the subject matter of the proposal may request that the commissioner complete an evaluation of the proposal under this section, to inform any committee of floor action by either house of the legislature.

(b) The commissioner must conduct an evaluation described in subdivision 2 of each mandated health benefit proposal for which an evaluation is requested under paragraph (a), unless the commissioner determines under paragraph (c) or subdivision 4 that priorities and resources do not permit its evaluation.

(c) If requests for evaluation of multiple proposals are received, the commissioner must consult with the chairs of the standing legislative committees having jurisdiction over the subject matter of the mandated health benefit proposals to prioritize the requests and establish a reporting date for each proposal to be evaluated. The commissioner is not required to direct an unreasonable quantity of the commissioner's resources to these evaluations.

Subd. 4. Sources of funding. (a) The commissioner need not use any funds for purposes of this section other than as provided in this subdivision or as specified in an appropriation.

(b) The commissioner may seek and accept funding from sources other than the state to pay for evaluations under this section to supplement or replace state appropriations. Any money received under this paragraph must be deposited in the state treasury, credited to a separate account for this purpose in the special revenue fund, and is appropriated to the commissioner for purposes of this section.

(c) If a request for an evaluation under this section has been made, the commissioner may use for purposes of the evaluation:

(1) any funds appropriated to the commissioner specifically for purposes of this section; or

(2) funds available under paragraph (b), if use of the funds for evaluation of that mandated health benefit proposal is consistent with any restrictions imposed by the source of the funds.

(d) The commissioner must ensure that the source of the funding has no influence on the process or outcome of the evaluation.

Subd. 5. Report to legislature. The commissioner must submit a written report on the evaluation to the legislature no later than 180 days after the request. The report must be submitted in compliance with sections 3.195 and 3.197.

History: 1Sp2003 c 14 art 7 s 13; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 62J.2930 — INFORMATION CLEARINGHOUSE.

Subdivision 1. Establishment. The commissioner of health shall establish an information clearinghouse within the Department of Health to facilitate the ability of consumers, employers, providers, health plan companies, and others to obtain information on health reform activities in Minnesota. The commissioner shall make available through the clearinghouse updates on federal and state health reform activities, including information developed or collected by the Department of Health on cost containment or other research initiatives, the development of voluntary purchasing pools, action plans submitted by health plan companies, reports or recommendations of the Health Technology Advisory Committee and other entities on technology assessments, and reports or recommendations from other formal committees applicable to health reform activities. The clearinghouse shall also refer requestors to sources of further information or assistance. The clearinghouse is subject to chapter 13.

Subd. 2. Information on health plan companies. The information clearinghouse shall provide information on all health plan companies operating in a specific geographic area to consumers and purchasers who request it.

Subd. 3. Consumer information. (a) The information clearinghouse or another entity designated by the commissioner shall provide consumer information to health plan company enrollees to:

(1) assist enrollees in understanding their rights;

(2) explain and assist in the use of all available complaint systems, including internal complaint systems within health carriers, community integrated service networks, and the Departments of Health and Commerce;

(3) provide information on coverage options in each region of the state;

(4) provide information on the availability of purchasing pools and enrollee subsidies; and

(5) help consumers use the health care system to obtain coverage.

(b) The information clearinghouse or other entity designated by the commissioner for the purposes of this subdivision shall not:

(1) provide legal services to consumers;

(2) represent a consumer or enrollee; or

(3) serve as an advocate for consumers in disputes with health plan companies.

(c) Nothing in this subdivision shall interfere with the ombudsman program established under section 256B.69, subdivision 20, or other existing ombudsman programs.

Subd. 4. Coordination. To the extent possible, the commissioner shall coordinate the activities of the clearinghouse with the activities of the Minnesota Health Data Institute.

History: 1995 c 234 art 5 s 5; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 7; 2009 c 173 art 3 s 1



Section 62J.301 — RESEARCH AND DATA INITIATIVES.

Subdivision 1. Definitions. For purposes of sections 62J.2930 to 62J.42, the following definitions apply:

(a) "Health outcomes data" means data used in research designed to identify and analyze the outcomes and costs of alternative interventions for a given clinical condition, in order to determine the most appropriate and cost-effective means to prevent, diagnose, treat, or manage the condition, or in order to develop and test methods for reducing inappropriate or unnecessary variations in the type and frequency of interventions.

(b) "Encounter level data" means data related to the utilization of health care services by, and the provision of health care services to individual patients, enrollees, or insureds, including claims data, abstracts of medical records, and data from patient interviews and patient surveys.

Subd. 2. Statement of purpose. The commissioner of health shall conduct data and research initiatives in order to monitor and improve the efficiency and effectiveness of health care in Minnesota.

Subd. 3. General duties. The commissioner shall:

(1) collect and maintain data which enable population-based monitoring and trending of the access, utilization, quality, and cost of health care services within Minnesota;

(2) collect and maintain data for the purpose of estimating total Minnesota health care expenditures and trends;

(3) collect and maintain data for the purposes of setting cost containment goals under section 62J.04, and measuring cost containment goal compliance;

(4) conduct applied research using existing and new data and promote applications based on existing research;

(5) develop and implement data collection procedures to ensure a high level of cooperation from health care providers and health plan companies, as defined in section 62Q.01, subdivision 4;

(6) work closely with health plan companies and health care providers to promote improvements in health care efficiency and effectiveness; and

(7) participate as a partner or sponsor of private sector initiatives that promote publicly disseminated applied research on health care delivery, outcomes, costs, quality, and management.

Subd. 4. Information to be collected. (a) The data collected may include health outcomes data, patient functional status, and health status. The data collected may include information necessary to measure and make adjustments for differences in the severity of patient condition across different health care providers, and may include data obtained directly from the patient or from patient medical records, as provided in section 62J.321, subdivision 1.

(b) The commissioner may:

(1) collect the encounter level data required for the research and data initiatives of sections 62J.301 to 62J.42, using, to the greatest extent possible, standardized forms and procedures; and

(2) process the data collected to ensure validity, consistency, accuracy, and completeness, and as appropriate, merge data collected from different sources.

(c) For purposes of estimating total health care spending and forecasting rates of growth in health care spending, the commissioner may collect from health care providers data on patient revenues and health care spending during a time period specified by the commissioner. The commissioner may also collect data on health care revenues and spending from group purchasers of health care. Health care providers and group purchasers doing business in the state shall provide the data requested by the commissioner at the times and in the form specified by the commissioner. Professional licensing boards and state agencies responsible for licensing, registering, or regulating providers and group purchasers shall cooperate fully with the commissioner in achieving compliance with the reporting requirements.

Subd. 5. Nonlimiting. Nothing in this chapter shall be construed to limit the powers granted to the commissioner of health under chapter 62D, 62N, 144, or 144A.

History: 1995 c 234 art 5 s 6; 1997 c 150 s 5



Section 62J.311 — ANALYSIS AND USE OF DATA.

Subdivision 1. Data analysis. The commissioner shall analyze the data collected to:

(1) assist the state in developing and refining its health policy in the areas of access, utilization, quality, and cost;

(2) assist the state in promoting efficiency and effectiveness in the financing and delivery of health services;

(3) monitor and track accessibility, utilization, quality, and cost of health care services within the state;

(4) evaluate the impact of health care reform activities;

(5) assist the state in its public health activities; and

(6) evaluate and determine the most appropriate methods for ongoing data collection.

Subd. 2. Criteria for data and research initiatives. (a) Data and research initiatives by the commissioner, pursuant to sections 62J.301 to 62J.42, must:

(1) serve the needs of the general public, public sector health care programs, employers and other purchasers of health care, health care providers, including providers serving large numbers of people with low-income, and health plan companies as applicable;

(2) be based on scientifically sound and statistically valid methods;

(3) be statewide in scope, to the extent feasible, in order to benefit health care purchasers and providers in all parts of Minnesota and to ensure broad and representative health care data for research comparisons and applications;

(4) emphasize data that is useful, relevant, and nonredundant of existing data. The initiatives may duplicate existing private data collection activities, if necessary to ensure that the data collected will be in the public domain;

(5) be structured to minimize the administrative burden on health plan companies, health care providers, and the health care delivery system, and minimize any privacy impact on individuals; and

(6) promote continuous improvement in the efficiency and effectiveness of health care delivery.

(b) Data and research initiatives related to public sector health care programs must:

(1) assist the state's current health care financing and delivery programs to deliver and purchase health care in a manner that promotes improvements in health care efficiency and effectiveness;

(2) assist the state in its public health activities, including the analysis of disease prevalence and trends and the development of public health responses;

(3) assist the state in developing and refining its overall health policy, including policy related to health care costs, quality, and access; and

(4) provide data that allows the evaluation of state health care financing and delivery programs.

History: 1995 c 234 art 5 s 7



Section 62J.321 — DATA COLLECTION AND PROCESSING PROCEDURES.

Subdivision 1. Data collection. (a) The commissioner shall collect data from health care providers, health plan companies, and individuals in the most cost-effective manner, which does not unduly burden them. The commissioner may require health care providers and health plan companies to collect and provide patient health records and claim files, and cooperate in other ways with the data collection process. The commissioner may also require health care providers and health plan companies to provide mailing lists of patients. Patient consent shall not be required for the release of data to the commissioner pursuant to sections 62J.301 to 62J.42 by any group purchaser, health plan company, health care provider; or agent, contractor, or association acting on behalf of a group purchaser or health care provider. Any group purchaser, health plan company, health care provider; or agent, contractor, or association acting on behalf of a group purchaser or health care provider, that releases data to the commissioner in good faith pursuant to sections 62J.301 to 62J.42 shall be immune from civil liability and criminal prosecution.

(b) When a group purchaser, health plan company, or health care provider submits patient identifying data to the commissioner pursuant to sections 62J.301 to 62J.42, and the data is submitted to the commissioner in electronic form, or through other electronic means including, but not limited to, the electronic data interchange system, the group purchaser, health plan company, or health care provider shall submit the patient identifying data in encrypted form, using an encryption method specified by the commissioner. Submission of encrypted data as provided in this paragraph satisfies the requirements of section 144.293, subdivision 7.

(c) The commissioner shall require all health care providers, group purchasers, and state agencies to use a standard patient identifier and a standard identifier for providers and health plan companies when reporting data under this chapter. The commissioner must encrypt patient identifiers to prevent identification of individual patients and to enable release of otherwise private data to researchers, providers, and group purchasers in a manner consistent with chapter 13 and sections 62J.55 and 144.291 to 144.298. This encryption must ensure that any data released must be in a form that makes it impossible to identify individual patients.

Subd. 2. Failure to provide data. The intentional failure to provide the data requested under this chapter is grounds for disciplinary or regulatory action against a regulated provider or group purchaser. The commissioner may assess a fine against a provider or group purchaser who refuses to provide data required by the commissioner. If a provider or group purchaser refuses to provide the data required, the commissioner may obtain a court order requiring the provider or group purchaser to produce documents and allowing the commissioner to inspect the records of the provider or group purchaser for purposes of obtaining the data required.

Subd. 3. Data collection and review. Data collection must continue for a sufficient time to permit: adequate analysis by researchers and appropriate providers, including providers who will be impacted by the data; feedback to providers; monitoring for changes in practice patterns; and the data and research criteria of section 62J.311, subdivision 2, to be fulfilled.

Subd. 4. Use of existing data. (a) The commissioner shall negotiate with private sector organizations currently collecting health care data of interest to the commissioner to obtain required data in a cost-effective manner and minimize administrative costs. The commissioner shall attempt to establish links between the health care data collected to fulfill sections 62J.301 to 62J.42 and existing private sector data and shall consider and implement methods to streamline data collection in order to reduce public and private sector administrative costs.

(b) The commissioner shall use existing public sector data, such as those existing for medical assistance and Medicare, to the greatest extent possible. The commissioner shall establish links between existing public sector data and consider and implement methods to streamline public sector data collection in order to reduce public and private sector administrative costs.

Subd. 5. Data classification. (a) Data collected to fulfill the data and research initiatives authorized by sections 62J.301 to 62J.42 that identify individual patients or providers are private data on individuals. Data not on individuals are nonpublic data. The commissioner shall establish procedures and safeguards to ensure that data released by the commissioner is in a form that does not identify specific patients, providers, employers, individual or group purchasers, or other specific individuals and organizations, except with the permission of the affected individual or organization, or as permitted elsewhere in this chapter.

(b) Raw unaggregated data collected from household and employer surveys used by the commissioner to monitor the number of uninsured individuals, reasons for lack of insurance coverage, and to evaluate the effectiveness of health care reform, are subject to the same data classifications as data collected pursuant to sections 62J.301 to 62J.42.

(c) Notwithstanding sections 13.03, subdivisions 6 to 8; 13.10, subdivisions 1 to 4; and 138.17, data received by the commissioner pursuant to sections 62J.301 to 62J.42, shall retain the classification designated under this section and shall not be disclosed other than pursuant to this section.

(d) Summary data collected to fulfill the data and research initiatives authorized by sections 62J.301 to 62J.42 may be disseminated under section 13.05, subdivision 7. For the purposes of this section, summary data includes nonpublic data not on individuals.

(e) Notwithstanding paragraph (a), the commissioner may publish nonpublic or private data collected pursuant to sections 62J.301 to 62J.42 on health care costs and spending, quality and outcomes, and utilization for health care institutions, individual health care professionals and groups of health care professionals, and group purchasers, with a description of the methodology used for analysis. The commissioner may not make public any patient identifying information except as specified in law. The commissioner shall not reveal the name of an institution, group of professionals, individual health care professional, or group purchaser until after the institution, group of professionals, individual health care professional, or group purchaser has had 21 days to review the data and comment. The commissioner shall include comments received in the release of the data.

(f) A provider or group purchaser may contest whether the data meets the criteria of section 62J.311, subdivision 2, paragraph (a), clause (2), in accordance with a contested case proceeding as set forth in sections 14.57 to 14.62, subject to appeal in accordance with sections 14.63 to 14.68. To obtain a contested case hearing, the provider or group purchaser must make a written request to the commissioner before the end of the time period for review and comment. Within ten days of the assignment of an administrative law judge, the provider or group purchaser shall make a clear showing to the administrative law judge of probable success in a hearing on the issue of whether the data are accurate and valid and were collected based on the criteria of section 62J.311, subdivision 2, paragraph (a), clause (2). If the administrative law judge determines that the provider or group purchaser has made such a showing, the data shall remain private or nonpublic during the contested case proceeding and appeal. If the administrative law judge determines that the provider or group purchaser has not made such a showing, the commissioner may publish the data immediately, with comments received in the release of the data. The contested case proceeding and subsequent appeal is not an exclusive remedy and any person may seek a remedy pursuant to section 13.08, subdivisions 1 to 4, or as otherwise authorized by law.

Subd. 5a. [Repealed, 1Sp2011 c 9 art 2 s 29]

Subd. 6. Rulemaking. The commissioner may adopt rules to implement sections 62J.301 to 62J.42.

Subd. 7. Federal and other grants. The commissioner may seek federal funding, and funding from private and other nonstate sources, for data and research initiatives.

Subd. 8. Contracts and grants. To carry out the duties assigned in sections 62J.301 to 62J.42, the commissioner may contract with or provide grants to private sector entities. Any contract or grant must require the private sector entity to maintain the data which it receives according to the statutory provisions applicable to the data.

History: 1995 c 234 art 5 s 8; 1997 c 225 art 2 s 62; 1998 c 407 art 2 s 3; 1Sp2003 c 14 art 7 s 88; 2007 c 147 art 10 s 15



Section 62J.38 — COST CONTAINMENT DATA FROM GROUP PURCHASERS.

(a) The commissioner shall require group purchasers to submit detailed data on total health care spending for each calendar year. Group purchasers shall submit data for the 1993 calendar year by April 1, 1994, and each April 1 thereafter shall submit data for the preceding calendar year.

(b) The commissioner shall require each group purchaser to submit data on revenue, expenses, and member months, as applicable. Revenue data must distinguish between premium revenue and revenue from other sources and must also include information on the amount of revenue in reserves and changes in reserves. Expenditure data must distinguish between costs incurred for patient care and administrative costs. Patient care and administrative costs must include only expenses incurred on behalf of health plan members and must not include the cost of providing health care services for nonmembers at facilities owned by the group purchaser or affiliate. Expenditure data must be provided separately for the following categories and for other categories required by the commissioner: physician services, dental services, other professional services, inpatient hospital services, outpatient hospital services, emergency, pharmacy services and other nondurable medical goods, mental health, and chemical dependency services, other expenditures, subscriber liability, and administrative costs. Administrative costs must include costs for marketing; advertising; overhead; salaries and benefits of central office staff who do not provide direct patient care; underwriting; lobbying; claims processing; provider contracting and credentialing; detection and prevention of payment for fraudulent or unjustified requests for reimbursement or services; clinical quality assurance and other types of medical care quality improvement efforts; concurrent or prospective utilization review as defined in section 62M.02; costs incurred to acquire a hospital, clinic, or health care facility, or the assets thereof; capital costs incurred on behalf of a hospital or clinic; lease payments; or any other costs incurred pursuant to a partnership, joint venture, integration, or affiliation agreement with a hospital, clinic, or other health care provider. Capital costs and costs incurred must be recorded according to standard accounting principles. The reports of this data must also separately identify expenses for local, state, and federal taxes, fees, and assessments. The commissioner may require each group purchaser to submit any other data, including data in unaggregated form, for the purposes of developing spending estimates, setting spending limits, and monitoring actual spending and costs. In addition to reporting administrative costs incurred to acquire a hospital, clinic, or health care facility, or the assets thereof; or any other costs incurred pursuant to a partnership, joint venture, integration, or affiliation agreement with a hospital, clinic, or other health care provider; reports submitted under this section also must include the payments made during the calendar year for these purposes. The commissioner shall make public, by group purchaser data collected under this paragraph in accordance with section 62J.321, subdivision 5. Workers' compensation insurance plans and automobile insurance plans are exempt from complying with this paragraph as it relates to the submission of administrative costs.

(c) The commissioner may collect information on:

(1) premiums, benefit levels, managed care procedures, and other features of health plan companies;

(2) prices, provider experience, and other information for services less commonly covered by insurance or for which patients commonly face significant out-of-pocket expenses; and

(3) information on health care services not provided through health plan companies, including information on prices, costs, expenditures, and utilization.

(d) All group purchasers shall provide the required data using a uniform format and uniform definitions, as prescribed by the commissioner.

History: 1993 c 345 art 3 s 10; 1994 c 625 art 8 s 28; 1995 c 234 art 5 s 11; 1Sp2001 c 9 art 16 s 4; 2002 c 379 art 1 s 113



Section 62J.40 — COST CONTAINMENT DATA FROM STATE AGENCIES AND OTHER GOVERNMENTAL UNITS.

(a) All state departments or agencies that administer one or more health care programs shall provide to the commissioner of health any additional data on the health care programs they administer that is requested by the commissioner of health, including data in unaggregated form, for purposes of developing estimates of spending, setting spending limits, and monitoring actual spending. The data must be provided at the times and in the form specified by the commissioner of health.

(b) For purposes of estimating total health care spending as provided in section 62J.301, subdivision 4, clause (c), all local governmental units shall provide expenditure data to the commissioner. The commissioner shall consult with representatives of the affected local government units in establishing definitions, reporting formats, and reporting time frames. As much as possible, the data shall be collected in a manner that ensures that the data collected is consistent with data collected from the private sector and minimizes the reporting burden to local government.

History: 1993 c 345 art 3 s 11; 1995 c 234 art 5 s 12



Section 62J.42 — QUALITY, UTILIZATION, AND OUTCOME DATA.

The commissioner shall also require group purchasers and health care providers to maintain and periodically report information on quality of care, utilization, and outcomes. The information must be provided at the times and in the form specified by the commissioner.

History: 1993 c 345 art 3 s 13



Section 62J.431 — EVIDENCE-BASED HEALTH CARE GUIDELINES.

Evidence-based guidelines must meet the following criteria:

(1) the scope and application are clear;

(2) authorship is stated and any conflicts of interest disclosed;

(3) authors represent all pertinent clinical fields or other means of input have been used;

(4) the development process is explicitly stated;

(5) the guideline is grounded in evidence;

(6) the evidence is cited and grated;

(7) the document itself is clear and practical;

(8) the document is flexible in use, with exceptions noted or provided for with general statements;

(9) measures are included for use in systems improvement; and

(10) the guideline has scheduled reviews and updating.

History: 2007 c 147 art 15 s 1



Section 62J.46 — MONITORING AND REPORTS.

Subdivision 1. Long-term care costs. The commissioner shall use existing state data resources to monitor trends in public and private spending on long-term care costs and spending in Minnesota. The commissioner shall recommend to the legislature any additional data collection activities needed to monitor these trends. State agencies collecting information on long-term care spending and costs shall coordinate with the Interagency Long-Term Care Planning Committee and the commissioner to facilitate the monitoring of long-term care expenditures in the state.

Subd. 2. Cost shifting. The commissioner shall monitor the extent to which reimbursement rates for government health care programs lead to the shifting of costs to private payers. By January 1, 1995, the commissioner shall report any evidence of cost shifting to the legislature and make recommendations on adjustments to the cost containment plan that should be made due to cost shifting.

History: 1993 c 345 art 3 s 16; 2001 c 161 s 13



Section 62J.48 — CRITERIA FOR REIMBURSEMENT.

All ambulance services licensed under section 144E.10 are eligible for reimbursement under health plan companies. The commissioner shall require health plan companies to adopt the following reimbursement policies.

(1) All scheduled or prearranged air and ground ambulance transports must be reimbursed if requested by an attending physician or nurse, and, if the person is an enrollee in a health plan company, if approved by a designated representative of a health plan company who is immediately available on a 24-hour basis. The designated representative must be a registered nurse or a physician assistant with at least three years of critical care or trauma experience, or a licensed physician.

(2) Reimbursement must be provided for all emergency ambulance calls in which a patient is transported or medical treatment rendered.

(3) Special transportation services must not be billed or reimbursed if the patient needs medical attention immediately before transportation.

History: 1994 c 625 art 4 s 1; 1995 c 234 art 8 s 11; 1997 c 199 s 14



Section 62J.49 — AMBULANCE SERVICES FINANCIAL DATA.

Subdivision 1. Establishment. The Emergency Medical Services Regulatory Board established under chapter 144 shall establish a financial data collection system for all ambulance services licensed in this state. To establish the financial database, the Emergency Medical Services Regulatory Board may contract with an entity that has experience in ambulance service financial data collection.

Subd. 2. Data classification. All financial data collected by the Emergency Medical Services Regulatory Board shall be classified as nonpublic data under section 13.02, subdivision 9.

History: 1997 c 203 art 2 s 1



Section 62J.495 — ELECTRONIC HEALTH RECORD TECHNOLOGY.

Subdivision 1. Implementation. By January 1, 2015, all hospitals and health care providers, as defined in section 62J.03, subdivision 8, must have in place an interoperable electronic health records system within their hospital system or clinical practice setting. The commissioner of health, in consultation with the e-Health Advisory Committee, shall develop a statewide plan to meet this goal, including uniform standards to be used for the interoperable system for sharing and synchronizing patient data across systems. The standards must be compatible with federal efforts. The uniform standards must be developed by January 1, 2009, and updated on an ongoing basis. The commissioner shall include an update on standards development as part of an annual report to the legislature. Individual health care providers in private practice with no other providers and health care providers that do not accept reimbursement from a group purchaser, as defined in section 62J.03, subdivision 6, are excluded from the requirements of this section.

Subd. 1a. Definitions. (a) "Certified electronic health record technology" means an electronic health record that is certified pursuant to section 3001(c)(5) of the HITECH Act to meet the standards and implementation specifications adopted under section 3004 as applicable.

(b) "Commissioner" means the commissioner of health.

(c) "Pharmaceutical electronic data intermediary" means any entity that provides the infrastructure to connect computer systems or other electronic devices utilized by prescribing practitioners with those used by pharmacies, health plans, third-party administrators, and pharmacy benefit managers in order to facilitate the secure transmission of electronic prescriptions, refill authorization requests, communications, and other prescription-related information between such entities.

(d) "HITECH Act" means the Health Information Technology for Economic and Clinical Health Act in division A, title XIII and division B, title IV of the American Recovery and Reinvestment Act of 2009, including federal regulations adopted under that act.

(e) "Interoperable electronic health record" means an electronic health record that securely exchanges health information with another electronic health record system that meets requirements specified in subdivision 3, and national requirements for certification under the HITECH Act.

(f) "Qualified electronic health record" means an electronic record of health-related information on an individual that includes patient demographic and clinical health information and has the capacity to:

(1) provide clinical decision support;

(2) support physician order entry;

(3) capture and query information relevant to health care quality; and

(4) exchange electronic health information with, and integrate such information from, other sources.

Subd. 2. E-Health Advisory Committee. (a) The commissioner shall establish an e-Health Advisory Committee governed by section 15.059 to advise the commissioner on the following matters:

(1) assessment of the adoption and effective use of health information technology by the state, licensed health care providers and facilities, and local public health agencies;

(2) recommendations for implementing a statewide interoperable health information infrastructure, to include estimates of necessary resources, and for determining standards for clinical data exchange, clinical support programs, patient privacy requirements, and maintenance of the security and confidentiality of individual patient data;

(3) recommendations for encouraging use of innovative health care applications using information technology and systems to improve patient care and reduce the cost of care, including applications relating to disease management and personal health management that enable remote monitoring of patients' conditions, especially those with chronic conditions; and

(4) other related issues as requested by the commissioner.

(b) The members of the e-Health Advisory Committee shall include the commissioners, or commissioners' designees, of health, human services, administration, and commerce and additional members to be appointed by the commissioner to include persons representing Minnesota's local public health agencies, licensed hospitals and other licensed facilities and providers, private purchasers, the medical and nursing professions, health insurers and health plans, the state quality improvement organization, academic and research institutions, consumer advisory organizations with an interest and expertise in health information technology, and other stakeholders as identified by the commissioner to fulfill the requirements of section 3013, paragraph (g), of the HITECH Act.

(c) The commissioner shall prepare and issue an annual report not later than January 30 of each year outlining progress to date in implementing a statewide health information infrastructure and recommending action on policy and necessary resources to continue the promotion of adoption and effective use of health information technology.

(d) This subdivision expires June 30, 2021.

Subd. 3. Interoperable electronic health record requirements. To meet the requirements of subdivision 1, hospitals and health care providers must meet the following criteria when implementing an interoperable electronic health records system within their hospital system or clinical practice setting.

(a) The electronic health record must be a qualified electronic health record.

(b) The electronic health record must be certified by the Office of the National Coordinator pursuant to the HITECH Act. This criterion only applies to hospitals and health care providers if a certified electronic health record product for the provider's particular practice setting is available. This criterion shall be considered met if a hospital or health care provider is using an electronic health records system that has been certified within the last three years, even if a more current version of the system has been certified within the three-year period.

(c) The electronic health record must meet the standards established according to section 3004 of the HITECH Act as applicable.

(d) The electronic health record must have the ability to generate information on clinical quality measures and other measures reported under sections 4101, 4102, and 4201 of the HITECH Act.

(e) The electronic health record system must be connected to a state-certified health information organization either directly or through a connection facilitated by a state-certified health data intermediary as defined in section 62J.498.

(f) A health care provider who is a prescriber or dispenser of legend drugs must have an electronic health record system that meets the requirements of section 62J.497.

Subd. 4. Coordination with national HIT activities. (a) The commissioner, in consultation with the e-Health Advisory Committee, shall update the statewide implementation plan required under subdivision 2 and released June 2008, to be consistent with the updated Federal HIT Strategic Plan released by the Office of the National Coordinator in accordance with section 3001 of the HITECH Act. The statewide plan shall meet the requirements for a plan required under section 3013 of the HITECH Act.

(b) The commissioner, in consultation with the e-Health Advisory Committee, shall work to ensure coordination between state, regional, and national efforts to support and accelerate efforts to effectively use health information technology to improve the quality and coordination of health care and the continuity of patient care among health care providers, to reduce medical errors, to improve population health, to reduce health disparities, and to reduce chronic disease. The commissioner's coordination efforts shall include but not be limited to:

(1) assisting in the development and support of health information technology regional extension centers established under section 3012(c) of the HITECH Act to provide technical assistance and disseminate best practices;

(2) providing supplemental information to the best practices gathered by regional centers to ensure that the information is relayed in a meaningful way to the Minnesota health care community;

(3) providing financial and technical support to Minnesota health care providers to encourage implementation of admission, discharge and transfer alerts, and care summary document exchange transactions and to evaluate the impact of health information technology on cost and quality of care. Communications about available financial and technical support shall include clear information about the interoperable health record requirements in subdivision 1, including a separate statement in bold-face type clarifying the exceptions to those requirements;

(4) providing educational resources and technical assistance to health care providers and patients related to state and national privacy, security, and consent laws governing clinical health information, including the requirements in sections 144.291 to 144.298. In carrying out these activities, the commissioner's technical assistance does not constitute legal advice;

(5) assessing Minnesota's legal, financial, and regulatory framework for health information exchange, including the requirements in sections 144.291 to 144.298, and making recommendations for modifications that would strengthen the ability of Minnesota health care providers to securely exchange data in compliance with patient preferences and in a way that is efficient and financially sustainable; and

(6) seeking public input on both patient impact and costs associated with requirements related to patient consent for release of health records for the purposes of treatment, payment, and health care operations, as required in section 144.293, subdivision 2. The commissioner shall provide a report to the legislature on the findings of this public input process no later than February 1, 2017.

(c) The commissioner, in consultation with the e-Health Advisory Committee, shall monitor national activity related to health information technology and shall coordinate statewide input on policy development. The commissioner shall coordinate statewide responses to proposed federal health information technology regulations in order to ensure that the needs of the Minnesota health care community are adequately and efficiently addressed in the proposed regulations. The commissioner's responses may include, but are not limited to:

(1) reviewing and evaluating any standard, implementation specification, or certification criteria proposed by the national HIT standards committee;

(2) reviewing and evaluating policy proposed by the national HIT policy committee relating to the implementation of a nationwide health information technology infrastructure;

(3) monitoring and responding to activity related to the development of quality measures and other measures as required by section 4101 of the HITECH Act. Any response related to quality measures shall consider and address the quality efforts required under chapter 62U; and

(4) monitoring and responding to national activity related to privacy, security, and data stewardship of electronic health information and individually identifiable health information.

(d) To the extent that the state is either required or allowed to apply, or designate an entity to apply for or carry out activities and programs under section 3013 of the HITECH Act, the commissioner of health, in consultation with the e-Health Advisory Committee and the commissioner of human services, shall be the lead applicant or sole designating authority. The commissioner shall make such designations consistent with the goals and objectives of sections 62J.495 to 62J.497 and 62J.50 to 62J.61.

(e) The commissioner of human services shall apply for funding necessary to administer the incentive payments to providers authorized under title IV of the American Recovery and Reinvestment Act.

(f) The commissioner shall include in the report to the legislature information on the activities of this subdivision and provide recommendations on any relevant policy changes that should be considered in Minnesota.

Subd. 5. Collection of data for assessment and eligibility determination. (a) The commissioner of health, in consultation with the commissioner of human services, may require providers, dispensers, group purchasers, and pharmaceutical electronic data intermediaries to submit data in a form and manner specified by the commissioner to assess the status of adoption, effective use, and interoperability of electronic health records for the purpose of:

(1) demonstrating Minnesota's progress on goals established by the Office of the National Coordinator to accelerate the adoption and effective use of health information technology established under the HITECH Act;

(2) assisting the Centers for Medicare and Medicaid Services and the Department of Human Services in determining eligibility of health care professionals and hospitals to receive federal incentives for the adoption and effective use of health information technology under the HITECH Act or other federal incentive programs;

(3) assisting the Office of the National Coordinator in completing required assessments of the impact of the implementation and effective use of health information technology in achieving goals identified in the national strategic plan, and completing studies required by the HITECH Act;

(4) providing the data necessary to assist the Office of the National Coordinator in conducting evaluations of regional extension centers as required by the HITECH Act; and

(5) other purposes as necessary to support the implementation of the HITECH Act.

(b) The commissioner shall coordinate with the commissioner of human services and other state agencies in the collection of data required under this section to:

(1) avoid duplicative reporting requirements;

(2) maximize efficiencies in the development of reports on state activities as required by HITECH; and

(3) determine health professional and hospital eligibility for incentives available under the HITECH Act.

(c) The commissioner must not collect data or publish analyses that identify, or could potentially identify, individual patients. The commissioner must not collect individual patient data in identified or de-identified form.

Subd. 6. State agency information system. Development of state agency information systems necessary to implement this section is subject to the authority of the Office of MN.IT Services in chapter 16E, including, but not limited to:

(1) evaluation and approval of the system as specified in section 16E.03, subdivisions 3 and 4;

(2) review of the system to ensure compliance with security policies, guidelines, and standards as specified in section 16E.03, subdivision 7; and

(3) assurance that the system complies with accessibility standards developed under section 16E.03, subdivision 9.

Subd. 7. Authority to administer Minnesota electronic health record incentives program. The commissioner of human services shall administer an electronic health record incentives program according to section 4201 of the American Recovery and Reinvestment Act, Public Law 111-5 and Code of Federal Regulations, title 42, part 495.

Subd. 8. Definitions. For purposes of subdivisions 7 to 11, the following terms have the meanings given.

(a) "Certified electronic health record technology" has the same meaning as defined in Code of Federal Regulations, title 42, part 495.4.

(b) "Commissioner" means the commissioner of the Department of Human Services.

(c) "National Level Repository" or "NLR" has the same meaning as defined in Code of Federal Regulations, title 42, part 495.

(d) "SMHP" means the state Medicaid health information technology plan.

(e) "MEIP" means the Minnesota electronic health record incentive program in this section.

(f) "Pediatrician" means a physician who is certified by either the American Board of Pediatrics or the American Osteopathic Board of Pediatrics.

Subd. 9. Registration, application, and payment processing. (a) Eligible providers and eligible hospitals must successfully complete the NLR registration process defined by the Centers for Medicare and Medicaid Services before applying for the Minnesota electronic health record incentives program.

(b) The commissioner shall collect any improper payments made under the Minnesota electronic health record incentives program.

(c) Eligible providers and eligible hospitals enrolled in the Minnesota electronic health record incentives program must retain all records supporting eligibility for a minimum of six years.

(d) The commissioner shall determine the allowable methodology options to be used by eligible providers and eligible hospitals for purposes of attesting to and calculating their Medicaid patient volume per Code of Federal Regulations, title 42, part 495.306.

(e) Minnesota electronic health record incentives program payments must be processed and paid to the tax identification number designated by the eligible provider or eligible hospital.

(f) The payment mechanism for Minnesota electronic health record incentives program payments must be determined by the commissioner.

(g) The commissioner shall determine the 12-month period selected by the state as referenced in Code of Federal Regulation, title 42, part 495.310 (g)(1)(i)(B).

Subd. 10. Audits. The commissioner is authorized to audit an eligible provider or eligible hospital that applies for an incentive payment through the Minnesota electronic health record incentives program, both before and after payment determination. The commissioner is authorized to use state and federal laws, regulations, and circulars to develop the department's audit criteria.

Subd. 11. Provider appeals. An eligible provider or eligible hospital who has received notification of an adverse action related to the Minnesota electronic health record incentives program may appeal the action pursuant to this section.

Subd. 12. MEIP appeals. An eligible provider or eligible hospital who has received notice of an appealable issue related to the Minnesota electronic health record incentives program may appeal the action in accordance with procedures in this section.

Subd. 13. Definitions. For purposes of subdivisions 12 to 15, the following terms have the meanings given.

(a) "Provider" means an eligible provider or eligible hospital for purposes of the Minnesota electronic health record incentives program.

(b) "Appealable issue" means one or more of the following issues related to the Minnesota electronic health record incentives program:

(1) incentive payments;

(2) incentive payment amounts;

(3) provider eligibility determination; or

(4) demonstration of adopting, implementing, and upgrading, and meaningful use eligibility for incentives.

Subd. 14. Filing an appeal. To appeal, the provider shall file with the commissioner a written notice of appeal. The appeal must be postmarked or received by the commissioner within 30 days of the date of issuance specified in the notice of action regarding the appealable issue. The notice of appeal must specify:

(1) the appealable issues;

(2) each disputed item;

(3) the reason for the dispute;

(4) the total dollar amount in dispute;

(5) the computation that the provider believes is correct;

(6) the authority relied upon for each disputed item;

(7) the name and address of the person or firm with whom contacts may be made regarding the appeal; and

(8) other information required by the commissioner.

Subd. 15. Appeals review process. (a) Upon receipt of an appeal notice satisfying subdivision 14, the commissioner shall review the appeal and issue a written appeal determination on each appealed item with 90 days. Upon mutual agreement, the commissioner and the provider may extend the time for issuing a determination for a specified period. The commissioner shall notify the provider of the appeal determination. The appeal determination takes effect upon the date of issuance specified in the determination.

(b) In reviewing the appeal, the commissioner may request additional written or oral information from the provider.

(c) The provider has the right to present information by telephone, in writing, or in person concerning the appeal to the commissioner prior to the issuance of the appeal determination within 30 days of the date the appeal was received by the commissioner. The provider must request an in-person conference in writing, separate from the appeal letter. Statements made during the review process are not admissible in a contested case hearing absent an express stipulation by the parties to the contested case.

(d) For an appeal item on which the provider disagrees with the appeal determination, the provider may file with the commissioner a written demand for a contested case hearing to determine the proper resolution of specified appeal items. The demand must be postmarked or received by the commissioner within 30 days of the date of issuance specified in the determination. A contested case demand for an appeal item nullifies the written appeal determination issued by the commissioner for that appeal item. The commissioner shall refer any contested case demand to the Office of the Attorney General.

(e) A contested case hearing must be heard by an administrative law judge according to sections 14.48 to 14.56. In any proceeding under this section, the appealing party must demonstrate by a preponderance of the evidence that the Minnesota electronic health record incentives program eligibility determination is incorrect.

(f) Regardless of any appeal, the Minnesota electronic health record incentives program eligibility determination must remain in effect until final resolution of the appeal.

(g) The commissioner has discretion to issue to the provider a proposed resolution for specified appeal items upon a request from the provider filed separately from the notice of appeal. The proposed resolution is final upon written acceptance by the provider within 30 days of the date the proposed resolution was mailed to or personally received by the provider, whichever is earlier.

History: 1Sp2005 c 4 art 6 s 1; 2007 c 147 art 15 s 2; 2008 c 358 art 4 s 2; 2009 c 79 art 4 s 1; 2009 c 102 s 1; 2010 c 336 s 1-3; 1Sp2011 c 9 art 6 s 4-12; 2013 c 81 s 1; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 2014 c 275 art 1 s 5; 2014 c 286 art 8 s 5; 2015 c 42 s 1; 2015 c 78 art 5 s 1; 2016 c 189 art 20 s 5



Section 62J.496 — ELECTRONIC HEALTH RECORD SYSTEM REVOLVING ACCOUNT AND LOAN PROGRAM.

Subdivision 1. Account establishment. (a) An account is established to:

(1) finance the purchase of certified electronic health records or qualified electronic health records as defined in section 62J.495, subdivision 1a;

(2) enhance the utilization of electronic health record technology, which may include costs associated with upgrading the technology to meet the criteria necessary to be a certified electronic health record or a qualified electronic health record;

(3) train personnel in the use of electronic health record technology; and

(4) improve the secure electronic exchange of health information.

(b) Amounts deposited in the account, including any grant funds obtained through federal or other sources, loan repayments, and interest earned on the amounts shall be used only for awarding loans or loan guarantees, as a source of reserve and security for leveraged loans, for activities authorized in section 62J.495, subdivision 4, or for the administration of the account.

(c) The commissioner may accept contributions to the account from private sector entities subject to the following provisions:

(1) the contributing entity may not specify the recipient or recipients of any loan issued under this subdivision;

(2) the commissioner shall make public the identity of any private contributor to the loan fund, as well as the amount of the contribution provided;

(3) the commissioner may issue letters of commendation or make other awards that have no financial value to any such entity; and

(4) a contributing entity may not specify that the recipient or recipients of any loan use specific products or services, nor may the contributing entity imply that a contribution is an endorsement of any specific product or service.

(d) The commissioner may use the loan funds to reimburse private sector entities for any contribution made to the loan fund. Reimbursement to private entities may not exceed the principle amount contributed to the loan fund.

(e) The commissioner may use funds deposited in the account to guarantee, or purchase insurance for, a local obligation if the guarantee or purchase would improve credit market access or reduce the interest rate applicable to the obligation involved.

(f) The commissioner may use funds deposited in the account as a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the state if the proceeds of the sale of the bonds will be deposited into the loan fund.

(g) The commissioner shall not award new loans or loan guarantees after July 1, 2016.

Subd. 2. Eligibility. (a) "Eligible borrower" means one of the following:

(1) federally qualified health centers;

(2) community clinics, as defined under section 145.9268;

(3) nonprofit or local unit of government hospitals licensed under sections 144.50 to 144.56;

(4) individual or small group physician practices that are focused primarily on primary care;

(5) nursing facilities licensed under sections 144A.01 to 144A.27;

(6) local public health departments as defined in chapter 145A; and

(7) other providers of health or health care services approved by the commissioner for which interoperable electronic health record capability would improve quality of care, patient safety, or community health.

(b) The commissioner shall administer the loan fund to prioritize support and assistance to:

(1) critical access hospitals;

(2) federally qualified health centers;

(3) entities that serve uninsured, underinsured, and medically underserved individuals, regardless of whether such area is urban or rural;

(4) individual or small group practices that are primarily focused on primary care;

(5) nursing facilities certified to participate in the medical assistance program; and

(6) providers enrolled in the elderly waiver program of customized living or 24-hour customized living of the medical assistance program, if at least half of their annual operating revenue is paid under the medical assistance program.

(c) An eligible applicant must submit a loan application to the commissioner of health on forms prescribed by the commissioner. The application must include, at a minimum:

(1) the amount of the loan requested and a description of the purpose or project for which the loan proceeds will be used;

(2) a quote from a vendor;

(3) a description of the health care entities and other groups participating in the project;

(4) evidence of financial stability and a demonstrated ability to repay the loan; and

(5) a description of how the system to be financed interoperates or plans in the future to interoperate with other health care entities and provider groups located in the same geographical area;

(6) a plan on how the certified electronic health record technology will be maintained and supported over time; and

(7) any other requirements for applications included or developed pursuant to section 3014 of the HITECH Act.

Subd. 3. Loans. (a) The commissioner of health may make a no-interest loan or low-interest loan to a provider or provider group who is eligible under subdivision 2 consistent with the priorities established in subdivision 2. The total accumulative loan principal must not exceed $3,000,000 per loan. The interest rate for each loan, if imposed, shall not exceed the current market interest rate. The commissioner of health has discretion over the size, interest rate, and number of loans made. Nothing in this section shall require the commissioner to make a loan to an eligible borrower under subdivision 2.

(b) The commissioner of health may prescribe forms and establish an application process and, notwithstanding section 16A.1283, may impose a reasonable nonrefundable application fee to cover the cost of administering the loan program. Any application fees imposed and collected under the electronic health records system revolving account and loan program in this section are appropriated to the commissioner of health for the duration of the loan program. The commissioner may apply for and use all federal funds available through the HITECH Act to administer the loan program.

(c) For loans approved prior to July 1, 2009, the borrower must begin repaying the principal no later than two years from the date of the loan. Loans must be amortized no later than six years from the date of the loan.

(d) For loans granted on January 1, 2010, or thereafter, the borrower must begin repaying the principal no later than one year from the date of the loan. Loans must be amortized no later than six years after the date of the loan.

(e) All repayments and interest paid on each loan must be credited to the account.

(f) The loan agreement shall include the assurance that the borrower meets the requirements included or developed pursuant to section 3014 of the HITECH Act. The requirements shall include, but are not limited to:

(1) submitting reports on quality measures in compliance with regulations adopted by the federal government;

(2) demonstrating that any certified electronic health record technology purchased, improved, or otherwise financially supported by this loan program is used to exchange health information in a manner that, in accordance with law and standards applicable to the exchange of information, improves the quality of health care;

(3) including a plan on how the borrower intends to maintain and support the certified electronic health record technology over time and the resources expected to be used to maintain and support the technology purchased with the loan; and

(4) complying with other requirements the secretary may require to use loans funds under the HITECH Act.

Subd. 4. Data classification. Data collected by the commissioner of health on the application to determine eligibility under subdivision 2 and to monitor borrowers' default risk or collect payments owed under subdivision 3 are (1) private data on individuals as defined in section 13.02, subdivision 12; and (2) nonpublic data as defined in section 13.02, subdivision 9. The names of borrowers and the amounts of the loans granted are public data.

History: 2007 c 147 art 15 s 3; 2009 c 79 art 4 s 2; 2009 c 102 s 2; 2012 c 247 art 4 s 1; 2016 c 189 art 20 s 6



Section 62J.497 — ELECTRONIC PRESCRIPTION DRUG PROGRAM.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given.

(a) "Backward compatible" means that the newer version of a data transmission standard would retain, at a minimum, the full functionality of the versions previously adopted, and would permit the successful completion of the applicable transactions with entities that continue to use the older versions.

(b) "Dispense" or "dispensing" has the meaning given in section 151.01, subdivision 30. Dispensing does not include the direct administering of a controlled substance to a patient by a licensed health care professional.

(c) "Dispenser" means a person authorized by law to dispense a controlled substance, pursuant to a valid prescription.

(d) "Electronic media" has the meaning given under Code of Federal Regulations, title 45, part 160.103.

(e) "E-prescribing" means the transmission using electronic media of prescription or prescription-related information between a prescriber, dispenser, pharmacy benefit manager, or group purchaser, either directly or through an intermediary, including an e-prescribing network. E-prescribing includes, but is not limited to, two-way transmissions between the point of care and the dispenser and two-way transmissions related to eligibility, formulary, and medication history information.

(f) "Electronic prescription drug program" means a program that provides for e-prescribing.

(g) "Group purchaser" has the meaning given in section 62J.03, subdivision 6.

(h) "HL7 messages" means a standard approved by the standards development organization known as Health Level Seven.

(i) "National Provider Identifier" or "NPI" means the identifier described under Code of Federal Regulations, title 45, part 162.406.

(j) "NCPDP" means the National Council for Prescription Drug Programs, Inc.

(k) "NCPDP Formulary and Benefits Standard" means the National Council for Prescription Drug Programs Formulary and Benefits Standard, Implementation Guide, Version 1, Release 0, October 2005.

(l) "NCPDP SCRIPT Standard" means the National Council for Prescription Drug Programs Prescriber/Pharmacist Interface SCRIPT Standard, Implementation Guide Version 8, Release 1 (Version 8.1), October 2005, or the most recent standard adopted by the Centers for Medicare and Medicaid Services for e-prescribing under Medicare Part D as required by section 1860D-4(e)(4)(D) of the Social Security Act, and regulations adopted under it. The standards shall be implemented according to the Centers for Medicare and Medicaid Services schedule for compliance. Subsequently released versions of the NCPDP SCRIPT Standard may be used, provided that the new version of the standard is backward compatible to the current version adopted by the Centers for Medicare and Medicaid Services.

(m) "Pharmacy" has the meaning given in section 151.01, subdivision 2.

(n) "Prescriber" means a licensed health care practitioner, other than a veterinarian, as defined in section 151.01, subdivision 23.

(o) "Prescription-related information" means information regarding eligibility for drug benefits, medication history, or related health or drug information.

(p) "Provider" or "health care provider" has the meaning given in section 62J.03, subdivision 8.

Subd. 2. Requirements for electronic prescribing. (a) Effective January 1, 2011, all providers, group purchasers, prescribers, and dispensers must establish, maintain, and use an electronic prescription drug program. This program must comply with the applicable standards in this section for transmitting, directly or through an intermediary, prescriptions and prescription-related information using electronic media.

(b) If transactions described in this section are conducted, they must be done electronically using the standards described in this section. Nothing in this section requires providers, group purchasers, prescribers, or dispensers to electronically conduct transactions that are expressly prohibited by other sections or federal law.

(c) Providers, group purchasers, prescribers, and dispensers must use either HL7 messages or the NCPDP SCRIPT Standard to transmit prescriptions or prescription-related information internally when the sender and the recipient are part of the same legal entity. If an entity sends prescriptions outside the entity, it must use the NCPDP SCRIPT Standard or other applicable standards required by this section. Any pharmacy within an entity must be able to receive electronic prescription transmittals from outside the entity using the adopted NCPDP SCRIPT Standard. This exemption does not supersede any Health Insurance Portability and Accountability Act (HIPAA) requirement that may require the use of a HIPAA transaction standard within an organization.

Subd. 3. Standards for electronic prescribing. (a) Prescribers and dispensers must use the NCPDP SCRIPT Standard for the communication of a prescription or prescription-related information. The NCPDP SCRIPT Standard shall be used to conduct the following transactions:

(1) get message transaction;

(2) status response transaction;

(3) error response transaction;

(4) new prescription transaction;

(5) prescription change request transaction;

(6) prescription change response transaction;

(7) refill prescription request transaction;

(8) refill prescription response transaction;

(9) verification transaction;

(10) password change transaction;

(11) cancel prescription request transaction; and

(12) cancel prescription response transaction.

(b) Providers, group purchasers, prescribers, and dispensers must use the NCPDP SCRIPT Standard for communicating and transmitting medication history information.

(c) Providers, group purchasers, prescribers, and dispensers must use the NCPDP Formulary and Benefits Standard for communicating and transmitting formulary and benefit information.

(d) Providers, group purchasers, prescribers, and dispensers must use the national provider identifier to identify a health care provider in e-prescribing or prescription-related transactions when a health care provider's identifier is required.

(e) Providers, group purchasers, prescribers, and dispensers must communicate eligibility information and conduct health care eligibility benefit inquiry and response transactions according to the requirements of section 62J.536.

Subd. 4. Development and use of uniform formulary exception form. (a) The commissioner of health, in consultation with the Minnesota Administrative Uniformity Committee, shall develop by July 1, 2009, a uniform formulary exception form that allows health care providers to request exceptions from group purchaser formularies using a uniform form. Upon development of the form, all health care providers must submit requests for formulary exceptions using the uniform form, and all group purchasers must accept this form from health care providers.

(b) No later than January 1, 2011, the uniform formulary exception form must be accessible and submitted by health care providers, and accepted and processed by group purchasers, through secure electronic transmissions.

Subd. 5. Electronic drug prior authorization standardization and transmission. (a) The commissioner of health, in consultation with the Minnesota e-Health Advisory Committee and the Minnesota Administrative Uniformity Committee, shall, by February 15, 2010, identify an outline on how best to standardize drug prior authorization request transactions between providers and group purchasers with the goal of maximizing administrative simplification and efficiency in preparation for electronic transmissions.

(b) By January 1, 2014, the Minnesota Administrative Uniformity Committee shall develop the standard companion guide by which providers and group purchasers will exchange standard drug authorization requests using electronic data interchange standards, if available, with the goal of alignment with standards that are or will potentially be used nationally.

(c) No later than January 1, 2016, drug prior authorization requests must be accessible and submitted by health care providers, and accepted by group purchasers, electronically through secure electronic transmissions. Facsimile shall not be considered electronic transmission.

History: 2008 c 358 art 4 s 3; 2009 c 79 art 4 s 3-6; 2009 c 102 s 3,4; 2009 c 173 art 1 s 1; 2010 c 336 s 4,5; 2012 c 253 art 1 s 1; 2014 c 291 art 6 s 1; 2016 c 158 art 1 s 19



Section 62J.498 — HEALTH INFORMATION EXCHANGE.

Subdivision 1. Definitions. The following definitions apply to sections 62J.498 to 62J.4982:

(a) "Clinical data repository" means a real time database that consolidates data from a variety of clinical sources to present a unified view of a single patient and is used by a state-certified health information exchange service provider to enable health information exchange among health care providers that are not related health care entities as defined in section 144.291, subdivision 2, paragraph (j). This does not include clinical data that are submitted to the commissioner for public health purposes required or permitted by law, including any rules adopted by the commissioner.

(b) "Clinical transaction" means any meaningful use transaction or other health information exchange transaction that is not covered by section 62J.536.

(c) "Commissioner" means the commissioner of health.

(d) "Health care provider" or "provider" means a health care provider or provider as defined in section 62J.03, subdivision 8.

(e) "Health data intermediary" means an entity that provides the technical capabilities or related products and services to enable health information exchange among health care providers that are not related health care entities as defined in section 144.291, subdivision 2, paragraph (j). This includes but is not limited to: health information service providers (HISP), electronic health record vendors, and pharmaceutical electronic data intermediaries as defined in section 62J.495.

(f) "Health information exchange" means the electronic transmission of health-related information between organizations according to nationally recognized standards.

(g) "Health information exchange service provider" means a health data intermediary or health information organization.

(h) "Health information organization" means an organization that oversees, governs, and facilitates health information exchange among health care providers that are not related health care entities as defined in section 144.291, subdivision 2, paragraph (j), to improve coordination of patient care and the efficiency of health care delivery.

(i) "HITECH Act" means the Health Information Technology for Economic and Clinical Health Act as defined in section 62J.495.

(j) "Major participating entity" means:

(1) a participating entity that receives compensation for services that is greater than 30 percent of the health information organization's gross annual revenues from the health information exchange service provider;

(2) a participating entity providing administrative, financial, or management services to the health information organization, if the total payment for all services provided by the participating entity exceeds three percent of the gross revenue of the health information organization; and

(3) a participating entity that nominates or appoints 30 percent or more of the board of directors or equivalent governing body of the health information organization.

(k) "Master patient index" means an electronic database that holds unique identifiers of patients registered at a care facility and is used by a state-certified health information exchange service provider to enable health information exchange among health care providers that are not related health care entities as defined in section 144.291, subdivision 2, paragraph (j). This does not include data that are submitted to the commissioner for public health purposes required or permitted by law, including any rules adopted by the commissioner.

(l) "Meaningful use" means use of certified electronic health record technology to improve quality, safety, and efficiency and reduce health disparities; engage patients and families; improve care coordination and population and public health; and maintain privacy and security of patient health information as established by the Centers for Medicare and Medicaid Services and the Minnesota Department of Human Services pursuant to sections 4101, 4102, and 4201 of the HITECH Act.

(m) "Meaningful use transaction" means an electronic transaction that a health care provider must exchange to receive Medicare or Medicaid incentives or avoid Medicare penalties pursuant to sections 4101, 4102, and 4201 of the HITECH Act.

(n) "Participating entity" means any of the following persons, health care providers, companies, or other organizations with which a health information organization or health data intermediary has contracts or other agreements for the provision of health information exchange services:

(1) a health care facility licensed under sections 144.50 to 144.56, a nursing home licensed under sections 144A.02 to 144A.10, and any other health care facility otherwise licensed under the laws of this state or registered with the commissioner;

(2) a health care provider, and any other health care professional otherwise licensed under the laws of this state or registered with the commissioner;

(3) a group, professional corporation, or other organization that provides the services of individuals or entities identified in clause (2), including but not limited to a medical clinic, a medical group, a home health care agency, an urgent care center, and an emergent care center;

(4) a health plan as defined in section 62A.011, subdivision 3; and

(5) a state agency as defined in section 13.02, subdivision 17.

(o) "Reciprocal agreement" means an arrangement in which two or more health information exchange service providers agree to share in-kind services and resources to allow for the pass-through of clinical transactions.

(p) "State-certified health data intermediary" means a health data intermediary that has been issued a certificate of authority to operate in Minnesota.

(q) "State-certified health information organization" means a health information organization that has been issued a certificate of authority to operate in Minnesota.

Subd. 2. Health information exchange oversight. (a) The commissioner shall protect the public interest on matters pertaining to health information exchange. The commissioner shall:

(1) review and act on applications from health data intermediaries and health information organizations for certificates of authority to operate in Minnesota;

(2) provide ongoing monitoring to ensure compliance with criteria established under sections 62J.498 to 62J.4982;

(3) respond to public complaints related to health information exchange services;

(4) take enforcement actions as necessary, including the imposition of fines, suspension, or revocation of certificates of authority as outlined in section 62J.4982;

(5) provide a biennial report on the status of health information exchange services that includes but is not limited to:

(i) recommendations on actions necessary to ensure that health information exchange services are adequate to meet the needs of Minnesota citizens and providers statewide;

(ii) recommendations on enforcement actions to ensure that health information exchange service providers act in the public interest without causing disruption in health information exchange services;

(iii) recommendations on updates to criteria for obtaining certificates of authority under this section; and

(iv) recommendations on standard operating procedures for health information exchange, including but not limited to the management of consumer preferences; and

(6) other duties necessary to protect the public interest.

(b) As part of the application review process for certification under paragraph (a), prior to issuing a certificate of authority, the commissioner shall:

(1) make all portions of the application classified as public data available to the public for at least ten days while an application is under consideration. At the request of the commissioner, the applicant shall participate in a public hearing by presenting an overview of their application and responding to questions from interested parties; and

(2) consult with hospitals, physicians, and other providers prior to issuing a certificate of authority.

(c) When the commissioner is actively considering a suspension or revocation of a certificate of authority as described in section 62J.4982, subdivision 3, all investigatory data that are collected, created, or maintained related to the suspension or revocation are classified as confidential data on individuals and as protected nonpublic data in the case of data not on individuals.

(d) The commissioner may disclose data classified as protected nonpublic or confidential under paragraph (c) if disclosing the data will protect the health or safety of patients.

(e) After the commissioner makes a final determination regarding a suspension or revocation of a certificate of authority, all minutes, orders for hearing, findings of fact, conclusions of law, and the specification of the final disciplinary action, are classified as public data.

History: 2010 c 336 s 6; 2015 c 71 art 8 s 2



Section 62J.4981 — CERTIFICATE OF AUTHORITY TO PROVIDE HEALTH INFORMATION EXCHANGE SERVICES.

Subdivision 1. Authority to require organizations to apply. The commissioner shall require a health data intermediary or a health information organization to apply for a certificate of authority under this section. An applicant may continue to operate until the commissioner acts on the application. If the application is denied, the applicant is considered a health information exchange service provider whose certificate of authority has been revoked under section 62J.4982, subdivision 2, paragraph (d).

Subd. 2. Certificate of authority for health data intermediaries. (a) A health data intermediary must be certified by the state and comply with requirements established in this section.

(b) Notwithstanding any law to the contrary, any corporation organized to do so may apply to the commissioner for a certificate of authority to establish and operate as a health data intermediary in compliance with this section. No person shall establish or operate a health data intermediary in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health data intermediary contract unless the organization has a certificate of authority or has an application under active consideration under this section.

(c) In issuing the certificate of authority, the commissioner shall determine whether the applicant for the certificate of authority has demonstrated that the applicant meets the following minimum criteria:

(1) hold reciprocal agreements with at least one state-certified health information organization to access patient data, and for the transmission and receipt of clinical transactions. Reciprocal agreements must meet the requirements established in subdivision 5; and

(2) participate in statewide shared health information exchange services as defined by the commissioner to support interoperability between state-certified health information organizations and state-certified health data intermediaries.

Subd. 3. Certificate of authority for health information organizations. (a) A health information organization must obtain a certificate of authority from the commissioner and demonstrate compliance with the criteria in paragraph (c).

(b) Notwithstanding any law to the contrary, an organization may apply for a certificate of authority to establish and operate a health information organization under this section. No person shall establish or operate a health information organization in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health information organization or health information contract unless the organization has a certificate of authority under this section.

(c) In issuing the certificate of authority, the commissioner shall determine whether the applicant for the certificate of authority has demonstrated that the applicant meets the following minimum criteria:

(1) the entity is a legally established organization;

(2) appropriate insurance, including liability insurance, for the operation of the health information organization is in place and sufficient to protect the interest of the public and participating entities;

(3) strategic and operational plans address governance, technical infrastructure, legal and policy issues, finance, and business operations in regard to how the organization will expand to support providers in achieving health information exchange goals over time;

(4) the entity addresses the parameters to be used with participating entities and other health information exchange service providers for clinical transactions, compliance with Minnesota law, and interstate health information exchange trust agreements;

(5) the entity's board of directors or equivalent governing body is composed of members that broadly represent the health information organization's participating entities and consumers;

(6) the entity maintains a professional staff responsible to the board of directors or equivalent governing body with the capacity to ensure accountability to the organization's mission;

(7) the organization is compliant with national certification and accreditation programs designated by the commissioner;

(8) the entity maintains the capability to query for patient information based on national standards. The query capability may utilize a master patient index, clinical data repository, or record locator service as defined in section 144.291, subdivision 2, paragraph (i). The entity must be compliant with the requirements of section 144.293, subdivision 8, when conducting clinical transactions;

(9) the organization demonstrates interoperability with all other state-certified health information organizations using nationally recognized standards;

(10) the organization demonstrates compliance with all privacy and security requirements required by state and federal law; and

(11) the organization uses financial policies and procedures consistent with generally accepted accounting principles and has an independent audit of the organization's financials on an annual basis.

(d) Health information organizations that have obtained a certificate of authority must:

(1) meet the requirements established for connecting to the National eHealth Exchange;

(2) annually submit strategic and operational plans for review by the commissioner that address:

(i) progress in achieving objectives included in previously submitted strategic and operational plans across the following domains: business and technical operations, technical infrastructure, legal and policy issues, finance, and organizational governance;

(ii) plans for ensuring the necessary capacity to support clinical transactions;

(iii) approach for attaining financial sustainability, including public and private financing strategies, and rate structures;

(iv) rates of adoption, utilization, and transaction volume, and mechanisms to support health information exchange; and

(v) an explanation of methods employed to address the needs of community clinics, critical access hospitals, and free clinics in accessing health information exchange services;

(3) enter into reciprocal agreements with all other state-certified health information organizations and state-certified health data intermediaries to enable access to patient data, and for the transmission and receipt of clinical transactions. Reciprocal agreements must meet the requirements in subdivision 5;

(4) participate in statewide shared health information exchange services as defined by the commissioner to support interoperability between state-certified health information organizations and state-certified health data intermediaries; and

(5) comply with additional requirements for the certification or recertification of health information organizations that may be established by the commissioner.

Subd. 4. Application for certificate of authority for health information exchange service providers. (a) Each application for a certificate of authority shall be in a form prescribed by the commissioner and verified by an officer or authorized representative of the applicant. Each application shall include the following in addition to information described in the criteria in subdivisions 2 and 3:

(1) for health information organizations only, a copy of the basic organizational document, if any, of the applicant and of each major participating entity, such as the articles of incorporation, or other applicable documents, and all amendments to it;

(2) for health information organizations only, a list of the names, addresses, and official positions of the following:

(i) all members of the board of directors or equivalent governing body, and the principal officers and, if applicable, shareholders of the applicant organization; and

(ii) all members of the board of directors or equivalent governing body, and the principal officers of each major participating entity and, if applicable, each shareholder beneficially owning more than ten percent of any voting stock of the major participating entity;

(3) for health information organizations only, the name and address of each participating entity and the agreed-upon duration of each contract or agreement if applicable;

(4) a copy of each standard agreement or contract intended to bind the participating entities and the health information exchange service provider. Contractual provisions shall be consistent with the purposes of this section, in regard to the services to be performed under the standard agreement or contract, the manner in which payment for services is determined, the nature and extent of responsibilities to be retained by the health information organization, and contractual termination provisions;

(5) a statement generally describing the health information exchange service provider, its health information exchange contracts, facilities, and personnel, including a statement describing the manner in which the applicant proposes to provide participants with comprehensive health information exchange services;

(6) a statement reasonably describing the geographic area or areas to be served and the type or types of participants to be served;

(7) a description of the complaint procedures to be used as required under this section;

(8) a description of the mechanism by which participating entities will have an opportunity to participate in matters of policy and operation;

(9) a copy of any pertinent agreements between the health information organization and insurers, including liability insurers, demonstrating coverage is in place;

(10) a copy of the conflict of interest policy that applies to all members of the board of directors or equivalent governing body and the principal officers of the health information organization; and

(11) other information as the commissioner may reasonably require to be provided.

(b) Within 45 days after the receipt of the application for a certificate of authority, the commissioner shall determine whether or not the application submitted meets the requirements for completion in paragraph (a), and notify the applicant of any further information required for the application to be processed.

(c) Within 90 days after the receipt of a complete application for a certificate of authority, the commissioner shall issue a certificate of authority to the applicant if the commissioner determines that the applicant meets the minimum criteria requirements of subdivision 2 for health data intermediaries or subdivision 3 for health information organizations. If the commissioner determines that the applicant is not qualified, the commissioner shall notify the applicant and specify the reasons for disqualification.

(d) Upon being granted a certificate of authority to operate as a state-certified health information organization or state-certified health data intermediary, the organization must operate in compliance with the provisions of this section. Noncompliance may result in the imposition of a fine or the suspension or revocation of the certificate of authority according to section 62J.4982.

Subd. 5. Reciprocal agreements between health information exchange entities. (a) Reciprocal agreements between two health information organizations or between a health information organization and a health data intermediary must include a fair and equitable model for charges between the entities that:

(1) does not impede the secure transmission of clinical transactions;

(2) does not charge a fee for the exchange of meaningful use transactions transmitted according to nationally recognized standards where no additional value-added service is rendered to the sending or receiving health information organization or health data intermediary either directly or on behalf of the client;

(3) is consistent with fair market value and proportionately reflects the value-added services accessed as a result of the agreement; and

(4) prevents health care stakeholders from being charged multiple times for the same service.

(b) Reciprocal agreements must include comparable quality of service standards that ensure equitable levels of services.

(c) Reciprocal agreements are subject to review and approval by the commissioner.

(d) Nothing in this section precludes a state-certified health information organization or state-certified health data intermediary from entering into contractual agreements for the provision of value-added services beyond meaningful use transactions.

Subd. 6. [Repealed by amendment, 2015 c 71 art 8 s 3]

History: 2010 c 336 s 7; 2015 c 71 art 8 s 3



Section 62J.4982 — ENFORCEMENT AUTHORITY; COMPLIANCE.

Subdivision 1. Penalties and enforcement. (a) The commissioner may, for any violation of statute or rule applicable to a health information exchange service provider, levy an administrative penalty in an amount up to $25,000 for each violation. In determining the level of an administrative penalty, the commissioner shall consider the following factors:

(1) the number of participating entities affected by the violation;

(2) the effect of the violation on participating entities' access to health information exchange services;

(3) if only one participating entity is affected, the effect of the violation on the patients of that entity;

(4) whether the violation is an isolated incident or part of a pattern of violations;

(5) the economic benefits derived by the health information organization or a health data intermediary by virtue of the violation;

(6) whether the violation hindered or facilitated an individual's ability to obtain health care;

(7) whether the violation was intentional;

(8) whether the violation was beyond the direct control of the health information exchange service provider;

(9) any history of prior compliance with the provisions of this section, including violations;

(10) whether and to what extent the health information exchange service provider attempted to correct previous violations;

(11) how the health information exchange service provider responded to technical assistance from the commissioner provided in the context of a compliance effort; and

(12) the financial condition of the health information exchange service provider including, but not limited to, whether the health information exchange service provider had financial difficulties that affected its ability to comply or whether the imposition of an administrative monetary penalty would jeopardize the ability of the health information exchange service provider to continue to deliver health information exchange services.

The commissioner shall give reasonable notice in writing to the health information exchange service provider of the intent to levy the penalty and the reasons for it. A health information exchange service provider may have 15 days within which to contest whether the facts found constitute a violation of sections 62J.4981 and 62J.4982, according to the contested case and judicial review provisions of sections 14.57 to 14.69.

(b) If the commissioner has reason to believe that a violation of section 62J.4981 or 62J.4982 has occurred or is likely, the commissioner may confer with the persons involved before commencing action under subdivision 2. The commissioner may notify the health information exchange service provider and the representatives, or other persons who appear to be involved in the suspected violation, to arrange a voluntary conference with the alleged violators or their authorized representatives. The purpose of the conference is to attempt to learn the facts about the suspected violation and, if it appears that a violation has occurred or is threatened, to find a way to correct or prevent it. The conference is not governed by any formal procedural requirements, and may be conducted as the commissioner considers appropriate.

(c) The commissioner may issue an order directing a health information exchange service provider or a representative of a health information exchange service provider to cease and desist from engaging in any act or practice in violation of sections 62J.4981 and 62J.4982.

(d) Within 20 days after service of the order to cease and desist, a health information exchange service provider may contest whether the facts found constitute a violation of sections 62J.4981 and 62J.4982 according to the contested case and judicial review provisions of sections 14.57 to 14.69.

(e) In the event of noncompliance with a cease and desist order issued under this subdivision, the commissioner may institute a proceeding to obtain injunctive relief or other appropriate relief in Ramsey County District Court.

Subd. 2. Suspension or revocation of certificates of authority. (a) The commissioner may suspend or revoke a certificate of authority issued to a health data intermediary or health information organization under section 62J.4981 if the commissioner finds that:

(1) the health information exchange service provider is operating significantly in contravention of its basic organizational document, or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 62J.4981, unless amendments to the submissions have been filed with and approved by the commissioner;

(2) the health information exchange service provider is unable to fulfill its obligations to furnish comprehensive health information exchange services as required under its health information exchange contract;

(3) the health information exchange service provider is no longer financially solvent or may not reasonably be expected to meet its obligations to participating entities;

(4) the health information exchange service provider has failed to implement the complaint system in a manner designed to reasonably resolve valid complaints;

(5) the health information exchange service provider, or any person acting with its sanction, has advertised or merchandised its services in an untrue, misleading, deceptive, or unfair manner;

(6) the continued operation of the health information exchange service provider would be hazardous to its participating entities or the patients served by the participating entities; or

(7) the health information exchange service provider has otherwise failed to substantially comply with section 62J.4981 or with any other statute or administrative rule applicable to health information exchange service providers, or has submitted false information in any report required under sections 62J.498 to 62J.4982.

(b) A certificate of authority shall be suspended or revoked only after meeting the requirements of subdivision 3.

(c) If the certificate of authority of a health information exchange service provider is suspended, the health information exchange service provider shall not, during the period of suspension, enroll any additional participating entities, and shall not engage in any advertising or solicitation.

(d) If the certificate of authority of a health information exchange service provider is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as necessary to the orderly conclusion of the affairs of the organization. The organization shall engage in no further advertising or solicitation. The commissioner may, by written order, permit further operation of the organization as the commissioner finds to be in the best interest of participating entities, to the end that participating entities will be given the greatest practical opportunity to access continuing health information exchange services.

Subd. 3. Denial, suspension, and revocation; administrative procedures. (a) When the commissioner has cause to believe that grounds for the denial, suspension, or revocation of a certificate of authority exist, the commissioner shall notify the health information exchange service provider in writing stating the grounds for denial, suspension, or revocation and setting a time within 20 days for a hearing on the matter.

(b) After a hearing before the commissioner at which the health information exchange service provider may respond to the grounds for denial, suspension, or revocation, or upon the failure of the health information exchange service provider to appear at the hearing, the commissioner shall take action as deemed necessary and shall issue written findings and mail them to the health information exchange service provider.

(c) If suspension, revocation, or administrative penalty is proposed according to this section, the commissioner must deliver, or send by certified mail with return receipt requested, to the health information exchange service provider written notice of the commissioner's intent to impose a penalty. This notice of proposed determination must include:

(1) a reference to the statutory basis for the penalty;

(2) a description of the findings of fact regarding the violations with respect to which the penalty is proposed;

(3) the nature and amount of the proposed penalty;

(4) any circumstances described in subdivision 1, paragraph (a), that were considered in determining the amount of the proposed penalty;

(5) instructions for responding to the notice, including a statement of the health information exchange service provider's right to a contested case proceeding and a statement that failure to request a contested case proceeding within 30 calendar days permits the imposition of the proposed penalty; and

(6) the address to which the contested case proceeding request must be sent.

Subd. 4. Coordination. The commissioner shall, to the extent possible, seek the advice of the Minnesota e-Health Advisory Committee, in the review and update of criteria for the certification and recertification of health information exchange service providers when implementing sections 62J.498 to 62J.4982.

Subd. 5. Fees and monetary penalties. (a) The commissioner shall assess fees on every health information exchange service provider subject to sections 62J.4981 and 62J.4982 as follows:

(1) filing an application for certificate of authority to operate as a health information organization, $7,000;

(2) filing an application for certificate of authority to operate as a health data intermediary, $7,000;

(3) annual health information organization certificate fee, $7,000; and

(4) annual health data intermediary certificate fee, $7,000.

(b) Fees collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

(c) Administrative monetary penalties imposed under this subdivision shall be credited to an account in the special revenue fund and are appropriated to the commissioner for the purposes of sections 62J.498 to 62J.4982.

History: 2010 c 336 s 8; 2015 c 71 art 8 s 4,5



Section 62J.50 — CITATION AND PURPOSE.

Subdivision 1. Citation. Sections 62J.50 to 62J.61 may be cited as the Minnesota Health Care Administrative Simplification Act.

Subd. 2. Purpose. The legislature finds that significant savings throughout the health care industry can be accomplished by implementing a set of administrative standards and simplified procedures and by setting forward a plan toward the use of electronic methods of data interchange. The legislature finds that initial steps have been taken at the national level by the federal Health Care Financing Administration, now known as the Centers for Medicare and Medicaid Services, in its implementation of nationally accepted electronic transaction sets for its Medicare program. The legislature further recognizes the work done by the Workgroup for Electronic Data Interchange and the American National Standards Institute and its accredited standards committee X12, at the national level, and the Minnesota Administrative Uniformity Committee, a statewide, voluntary, public-private group representing payers, hospitals, state programs, physicians, and other health care providers in their work toward administrative simplification in the health care industry.

History: 1994 c 625 art 9 s 1; 2014 c 192 art 1 s 1,2



Section 62J.51 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 62J.50 to 62J.61, the following definitions apply.

Subd. 2. ANSI. "ANSI" means the American National Standards Institute.

Subd. 3. ASC X12. "ASC X12" means the American National Standards Institute committee X12.

Subd. 3a. Card issuer. "Card issuer" means the group purchaser who is responsible for printing and distributing identification cards to members or insureds.

Subd. 4. [Repealed by amendment, 2014 c 192 art 1 s 3]

Subd. 5. [Repealed by amendment, 2014 c 192 art 1 s 3]

Subd. 6. Claim payment/advice transaction set (ANSI ASC X12 835). "Claim payment/advice transaction set (ANSI ASC X12 835)" means the electronic transaction format used for electronic remittance advice and electronic funds transfer as adopted under Code of Federal Regulations, title 45, part 162, subpart P, and any future revisions of the subpart.

Subd. 6a. Claim status transaction set (ANSI ASC X12 276/277). "Claim status transaction set (ANSI ASC X12 276/277)" means the electronic transaction format used by providers to request and receive information on the status of a health care claim or encounter that has been submitted to a group purchaser as adopted under Code of Federal Regulations, title 45, part 162, subpart N, and any future revisions of the subpart.

Subd. 6b. Claim submission address. "Claim submission address" means the address to which the group purchaser requires health care providers, members, or insureds to send health care claims for processing.

Subd. 6c. Claim submission number. "Claim submission number" means the unique identification number to identify group purchasers as described in section 62J.54, with its suffix identifying the claim submission address.

Subd. 7. Claim submission transaction set (ANSI ASC X12 837). "Claim submission transaction set (ANSI ASC X12 837)" means the electronic transaction format used to submit all health care claims information as adopted under Code of Federal Regulations, title 45, part 162, subpart K, and any future revisions of the subpart.

Subd. 8. EDI or electronic data interchange. "EDI" or "electronic data interchange" means the computer application to computer application exchange of information using nationally accepted standard formats.

Subd. 9. Eligibility transaction set (ANSI ASC X12 270/271). "Eligibility transaction set (ANSI ASC X12 270/271)" means the electronic transaction format used by providers to request and receive coverage information on the member or insured as adopted under Code of Federal Regulations, title 45, part 162, subpart L, and any future revisions of the subpart.

Subd. 10. Enrollment transaction set (ANSI ASC X12 834). "Enrollment transaction set (ANSI ASC X12 834)" means the electronic transaction format used to transmit enrollment and benefit information from the employer to the payer for the purpose of enrolling in a benefit plan as adopted under Code of Federal Regulations, title 45, part 162, subpart O, and any future revisions of the subpart.

Subd. 11. Group purchaser. "Group purchaser" has the meaning given in section 62J.03, subdivision 6.

Subd. 11a. Health care clearinghouse. "Health care clearinghouse" means a public or private entity, including a billing service, repricing company, community health management information system or community health information system, and "value-added" networks and switches that does any of the following functions:

(1) processes or facilitates the processing of health information received from another entity in a nonstandard format or containing nonstandard data content into standard data elements or a standard transaction;

(2) receives a standard transaction from another entity and processes or facilitates the processing of health information into nonstandard format or nonstandard data content for the receiving entity;

(3) acts on behalf of a group purchaser in sending and receiving standard transactions to assist the group purchaser in fulfilling its responsibilities under section 62J.536;

(4) acts on behalf of a health care provider in sending and receiving standard transactions to assist the health care provider in fulfilling its responsibilities under section 62J.536; and

(5) other activities including but not limited to training, testing, editing, formatting, or consolidation transactions.

A health care clearinghouse acts as an agent of a health care provider or group purchaser only if it enters into an explicit, mutually agreed upon arrangement or contract with the provider or group purchaser to perform specific clearinghouse functions.

Subd. 12. ISO. "ISO" means the International Standardization Organization.

Subd. 13. NCPDP. "NCPDP" means the National Council for Prescription Drug Programs, Inc.

Subd. 14. [Repealed by amendment, 2014 c 192 art 1 s 3]

Subd. 15. [Repealed by amendment, 2014 c 192 art 1 s 3]

Subd. 16. Provider; health care provider. "Provider" or "health care provider" has the meaning given in section 62J.03, subdivision 8.

Subd. 16a. Standard transaction. "Standard transaction" means a transaction that is defined in Code of Federal Regulations, title 45, part 162.103, and that meets the requirements of the single, uniform companion guides described in section 62J.536.

Subd. 17. Uniform billing form CMS 1450. "Uniform billing form CMS 1450" means the most current version of the uniform billing form known as the CMS 1450 developed by the National Uniform Billing Committee.

Subd. 18. Uniform billing form CMS 1500. "Uniform billing form CMS 1500" means the most current version of the health insurance claim form, CMS 1500, developed by the National Uniform Claim Committee.

Subd. 19. Uniform dental billing form. "Uniform dental billing form" means the most current version of the uniform dental claim form developed by the American Dental Association.

Subd. 19a. Uniform explanation of benefits document. "Uniform explanation of benefits document" means the document associated with and explaining the details of a group purchaser's claim adjudication for services rendered, which is sent to a patient.

Subd. 19b. [Repealed by amendment, 2014 c 192 art 1 s 3]

Subd. 20. Uniform pharmacy billing form. "Uniform pharmacy billing form" means the National Council for Prescription Drug Programs/universal claim form (NCPDP/UCF).

Subd. 21. WEDI. "WEDI" means the national Workgroup for Electronic Data Interchange.

History: 1994 c 625 art 9 s 2; 1996 c 440 art 1 s 22-25; 2000 c 460 s 2,3; 2002 c 307 art 2 s 3; 2002 c 330 s 19; 2005 c 106 s 1,2; 2008 c 305 s 1,2; 2010 c 243 s 1,2; 2014 c 192 art 1 s 3



Section 62J.52 — ESTABLISHMENT OF UNIFORM BILLING FORMS.

Subdivision 1. Uniform billing form CMS 1450. (a) On and after January 1, 1996, all institutional inpatient hospital services, ancillary services, institutionally owned or operated outpatient services rendered by providers in Minnesota, and institutional or noninstitutional home health services that are not being billed using an equivalent electronic billing format, must be billed using the most current version of the uniform billing form CMS 1450.

(b) The instructions and definitions for the use of the uniform billing form CMS 1450 shall be in accordance with the uniform billing form manual specified by the commissioner. In promulgating these instructions, the commissioner may utilize the manual developed by the National Uniform Billing Committee.

(c) Services to be billed using the uniform billing form CMS 1450 include: institutional inpatient hospital services and distinct units in the hospital such as psychiatric unit services, physical therapy unit services, swing bed (SNF) services, inpatient state psychiatric hospital services, inpatient skilled nursing facility services, home health services (Medicare part A), and hospice services; ancillary services, where benefits are exhausted or patient has no Medicare part A, from hospitals, state psychiatric hospitals, skilled nursing facilities, ICFs/DD, and home health (Medicare part B); institutional owned or operated outpatient services such as waivered services, hospital outpatient services, including ambulatory surgical center services, hospital referred laboratory services, hospital-based ambulance services, and other hospital outpatient services, skilled nursing facilities, home health, freestanding renal dialysis centers, comprehensive outpatient rehabilitation facilities (CORF), outpatient rehabilitation facilities (ORF), rural health clinics, federally qualified health centers, and community mental health centers; home health services such as home health intravenous therapy providers and hospice; and any other health care provider certified by the Medicare program to use this form.

(d) On and after January 1, 1996, a mother and newborn child must be billed separately, and must not be combined on one claim form.

(e) Services provided by Medicare Critical Access Hospitals electing Method II billing will be allowed an exception to this provision to allow the inclusion of the professional fees on the CMS 1450.

Subd. 2. Uniform billing form CMS 1500. (a) On and after January 1, 1996, all noninstitutional health care services rendered by providers in Minnesota except dental or pharmacy providers, that are not currently being billed using an equivalent electronic billing format, must be billed using the most current version of the health insurance claim form CMS 1500.

(b) The instructions and definitions for the use of the uniform billing form CMS 1500 shall be in accordance with the manual developed by the Administrative Uniformity Committee entitled standards for the use of the CMS 1500 form, dated February 1994, as further defined by the commissioner.

(c) Services to be billed using the uniform billing form CMS 1500 include physician services and supplies, durable medical equipment, noninstitutional ambulance services, independent ancillary services including occupational therapy, physical therapy, speech therapy and audiology, home infusion therapy, podiatry services, optometry services, mental health licensed professional services, substance abuse licensed professional services, nursing practitioner professional services, certified registered nurse anesthetists, chiropractors, physician assistants, laboratories, medical suppliers, waivered services, personal care attendants, and other health care providers such as day activity centers and freestanding ambulatory surgical centers.

(d) Services provided by Medicare Critical Access Hospitals electing Method II billing will be allowed an exception to this provision to allow the inclusion of the professional fees on the CMS 1450.

Subd. 3. Uniform dental billing form. (a) On and after January 1, 1996, all dental services provided by dental care providers in Minnesota, that are not currently being billed using an equivalent electronic billing format, shall be billed using the most current version of the American Dental Association uniform dental billing form.

(b) The instructions and definitions for the use of the uniform dental billing form shall be in accordance with the manual developed by the Administrative Uniformity Committee dated February 1994, and as amended or further defined by the commissioner.

Subd. 4. Uniform pharmacy billing form. (a) On and after January 1, 1996, all pharmacy services provided by pharmacists in Minnesota that are not currently being billed using an equivalent electronic billing format shall be billed using the most current version of the NCPDP/universal claim form.

(b) The instructions and definitions for the use of the uniform claim form shall be in accordance with instructions specified by the commissioner of health.

Subd. 5. [Repealed, 2008 c 305 s 11]

History: 1994 c 625 art 9 s 3; 2000 c 460 s 4-6; 1Sp2003 c 14 art 7 s 14,15; 2005 c 106 s 3-5; 2007 c 147 art 9 s 6,7; 2008 c 305 s 3-5; 2013 c 125 art 1 s 107; 2014 c 192 art 1 s 4



Section 62J.53 — ACCEPTANCE OF UNIFORM BILLING FORMS BY GROUP PURCHASERS.

On and after January 1, 1996, all group purchasers in Minnesota shall accept the uniform billing forms prescribed under section 62J.52 as the only nonelectronic billing forms used for payment processing purposes.

History: 1994 c 625 art 9 s 4; 2014 c 192 art 1 s 5



Section 62J.535 — UNIFORM BILLING REQUIREMENTS FOR CLAIM TRANSACTIONS.

Subdivision 1. [Repealed, 2002 c 307 art 2 s 9; 2002 c 330 s 35]

Subd. 1a. Additional information associated with a claim. Nothing in this section or other state law prohibits group purchasers not defined as covered entities under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time, and the regulations promulgated under those sections, from requiring, as authorized by Minnesota law or rule, additional information associated with a claim submitted by a provider.

Subd. 1b. Paper claim transactions. All group purchasers that accept paper claim transactions must accept, and health care providers submitting paper claim transactions must submit, these transactions with use of the applicable medical and nonmedical data code sets specified in the federal electronic claim transaction standards adopted under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time, and the regulations promulgated under those sections. The paper claim transaction must also be conducted using the uniform billing forms as specified in section 62J.52 and the identifiers specified in section 62J.54, on and after the compliance date required by law. Notwithstanding the above, nothing in this section or other state law prohibits group purchasers not defined as covered entities under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time, and the regulations promulgated under those sections, from requiring, as authorized by Minnesota law or rule, additional information associated with a claim submitted by a provider.

Subd. 2. [Repealed by amendment, 2014 c 192 art 1 s 6]

History: 1999 c 245 art 2 s 8; 2000 c 483 s 16; 2000 c 488 art 11 s 1; 2002 c 307 art 2 s 4-6,8; 2002 c 330 s 20-22,33; 2014 c 192 art 1 s 6



Section 62J.536 — UNIFORM ELECTRONIC TRANSACTIONS AND IMPLEMENTATION GUIDE STANDARDS.

Subdivision 1. Electronic claims and eligibility transactions required. (a) Beginning January 15, 2009, all group purchasers must accept from health care providers the eligibility for a health plan transaction described under Code of Federal Regulations, title 45, part 162, subpart L. Beginning July 15, 2009, all group purchasers must accept from health care providers the health care claims or equivalent encounter information transaction described under Code of Federal Regulations, title 45, part 162, subpart K.

(b) Beginning January 15, 2009, all group purchasers must transmit to providers the eligibility for a health plan transaction described under Code of Federal Regulations, title 45, part 162, subpart L. Beginning December 15, 2009, all group purchasers must transmit to providers the health care payment and remittance advice transaction described under Code of Federal Regulations, title 45, part 162, subpart P.

(c) Beginning January 15, 2009, all health care providers must submit to group purchasers the eligibility for a health plan transaction described under Code of Federal Regulations, title 45, part 162, subpart L. Beginning July 15, 2009, all health care providers must submit to group purchasers the health care claims or equivalent encounter information transaction described under Code of Federal Regulations, title 45, part 162, subpart K.

(d) Beginning January 15, 2009, all health care providers must accept from group purchasers the eligibility for a health plan transaction described under Code of Federal Regulations, title 45, part 162, subpart L. Beginning December 15, 2009, all health care providers must accept from group purchasers the health care payment and remittance advice transaction described under Code of Federal Regulations, title 45, part 162, subpart P.

(e) Beginning January 1, 2012, all health care providers, health care clearinghouses, and group purchasers must provide an appropriate, standard, electronic acknowledgment when receiving the health care claims or equivalent encounter information transaction or the health care payment and remittance advice transaction. The acknowledgment provided must be based on one or more of the following American National Standards Institute, Accredited Standards Committee X12 standard transactions or National Council for Prescription Drug Program (NCPDP) standards:

(1) TA1;

(2) 999;

(3) 277CA; or

(4) the appropriate NCPDP response standard as the electronic acknowledgment.

Health care providers, health care clearinghouses, and group purchasers may send and receive more than one type of standard acknowledgment as mutually agreed upon. The mutually agreed upon acknowledgments must be exchanged electronically. Electronic exchanges of acknowledgments do not include e-mail or facsimile.

(f) Each of the transactions described in paragraphs (a) to (e) shall require the use of a single, uniform companion guide to the implementation guides described under Code of Federal Regulations, title 45, part 162. The companion guides will be developed pursuant to subdivision 2.

(g) Notwithstanding any other provisions in sections 62J.50 to 62J.61, all group purchasers and health care providers must exchange claims and eligibility information electronically using the transactions, companion guides, implementation guides, and timelines required under this subdivision. Group purchasers may not impose any fee on providers or providers' clearinghouses for the use of the transactions prescribed in this subdivision. Health care providers may not impose a fee on group purchasers or group purchasers' clearinghouses for the use of the transactions prescribed in this subdivision. A clearinghouse may not charge a fee solely to receive a standard transaction from a health care provider, a health care provider's clearinghouse, a group purchaser, or a group purchaser's clearinghouse when it is not an agent of the sending entity. A clearinghouse may not charge a fee solely to send a standard transaction to a health care provider, a health care provider's clearinghouse, a group purchaser, or a group purchaser's clearinghouse when it is not an agent of the receiving entity.

(h) Nothing in this subdivision shall prohibit group purchasers and health care providers from using a direct data entry, Web-based methodology for complying with the requirements of this subdivision. Any direct data entry method for conducting the transactions specified in this subdivision must be consistent with the data content component of the single, uniform companion guides required in paragraph (f) and the implementation guides described under Code of Federal Regulations, title 45, part 162.

Subd. 2. Establishing uniform, standard companion guides. (a) At least 12 months prior to the timelines required in subdivision 1, the commissioner of health shall promulgate rules pursuant to section 62J.61 establishing and requiring group purchasers and health care providers to use the transactions and the uniform, standard companion guides required under subdivision 1, paragraph (f).

(b) The commissioner of health must consult with the Minnesota Administrative Uniformity Committee on the development of the single, uniform companion guides required under subdivision 1, paragraph (f), for each of the transactions in subdivision 1. The single uniform companion guides required under subdivision 1, paragraph (f), must specify uniform billing and coding standards. The commissioner of health shall base the companion guides required under subdivision 1, paragraph (f), billing and coding rules, and standards on the Medicare program, with modifications that the commissioner deems appropriate after consulting the Minnesota Administrative Uniformity Committee.

(c) No group purchaser or health care provider may add to or modify the single, uniform companion guides defined in subdivision 1, paragraph (f), through additional companion guides or other requirements.

(d) In promulgating the rules in paragraph (a), the commissioner shall not require data content that is not essential to accomplish the purpose of the transactions in subdivision 1.

Subd. 2a. Group purchasers not covered by HIPAA. (a) For transactions with group purchasers defined in section 62J.03, subdivision 6, that are not covered under United States Code, title 42, sections 1320d to 1320d-8, the requirements of this section are modified as follows:

(1) The group purchasers may be exempt from one or more of the requirements to exchange claims and eligibility information electronically using the transactions, companion guides, implementation guides, and timelines in subdivision 1 if the commissioner of health determines that:

(i) a transaction is incapable of exchanging data that are currently being exchanged on paper and is necessary to accomplish the purpose of the transaction; or

(ii) another national electronic transaction standard would be more appropriate and effective to accomplish the purpose of the transaction.

(2) If group purchasers are exempt from one or more of the requirements to exchange claims and eligibility information electronically using the transactions, companion guides, implementation guides, and timelines in subdivision 1, providers shall also be exempt from exchanging those transactions with the group purchaser.

(3) If the commissioner of health exempts a group purchaser from one or more of the requirements because a transaction is incapable of exchanging data that are currently being exchanged on paper and are necessary to accomplish the purpose of the transaction, the commissioner shall review that exemption annually. If the commissioner determines that the exemption is no longer necessary or appropriate, the commissioner of health shall adopt rules pursuant to section 62J.61 establishing and requiring group purchasers and health care providers to use the transactions and the uniform, standard companion guides required under subdivision 1, paragraph (e). Group purchasers and providers shall have 12 months to implement any rules adopted.

(4) If the commissioner of health exempts a group purchaser from one or more of the requirements because another national electronic transaction standard would be more appropriate and effective to accomplish the purpose of the transaction, the commissioner shall adopt rules pursuant to section 62J.61 establishing and requiring group purchasers and health care providers to use the national electronic transaction standard. Group purchasers and providers shall have 12 months to implement any rules adopted.

(5) The requirement of paper claims attachments shall not indicate that a health care claims or equivalent encounter information transaction described under Code of Federal Regulations, title 45, part 162, subpart K, is incapable of exchanging data that are currently being exchanged on paper provided that the electronic health care claims transaction has a mechanism to link the paper attachments to the electronic claim.

Subd. 2b. Compliance and investigations. (a) The commissioner of health shall, to the extent practicable, seek the cooperation of health care providers, health care clearinghouses, and group purchasers in obtaining compliance with this section and may provide technical assistance to health care providers, health care clearinghouses, and group purchasers.

(b) A person who believes a health care provider, health care clearinghouse, or group purchaser is not complying with the requirements of this section may file a complaint with the commissioner of health. Complaints filed under this section must meet the following requirements:

(1) A complaint must be filed in writing, either on paper or electronically.

(2) A complaint must name the person that is the subject of the complaint and describe the acts or omissions believed to be in violation of this section.

(3) A complaint must be filed within 180 days of when the complainant knew or should have known that the act or omission complained of occurred.

(4) The commissioner may prescribe additional procedures for the filing of complaints as required to satisfy the requirements of this section.

(c) The commissioner of health may investigate complaints filed under this section. The investigation may include a review of the pertinent policies, procedures, or practices of the health care provider, health care clearinghouse, or group purchaser and of the circumstances regarding any alleged violation. At the time of initial written communication with the health care provider, health care clearinghouse, or group purchaser about the complaint, the commissioner of health shall describe the acts or omissions that are the basis of the complaint. The commissioner may conduct compliance reviews to determine whether health care providers, health care clearinghouses, and group purchasers are complying with this section.

(d) Health care providers, health care clearinghouses, and group purchasers must cooperate with the commissioner of health if the commissioner undertakes an investigation or compliance review of the policies, procedures, or practices of the health care provider, health care clearinghouse, or group purchaser to determine compliance with this section. This cooperation includes, but is not limited to:

(1) A health care provider, health care clearinghouse, or group purchaser must permit access by the commissioner of health during normal business hours to its facilities, books, records, accounts, and other sources of information that are pertinent to ascertaining compliance with this section.

(2) If any information required of a health care provider, health care clearinghouse, or group purchaser under this section is in the exclusive possession of any other agency, institution, or person and the other agency, institution, or person fails or refuses to furnish the information, the health care provider, health care clearinghouse, or group purchaser must so certify and set forth what efforts it has made to obtain the information.

(3) Any individually identifiable health information obtained by the commissioner of health in connection with an investigation or compliance review under this section may not be used or disclosed by the commissioner of health, except as necessary for ascertaining or enforcing compliance with this section.

(e) If an investigation of a complaint indicates noncompliance, the commissioner of health shall attempt to reach a resolution of the matter by informal means. Informal means may include demonstrated compliance or a completed corrective action plan or other agreement. If the matter is resolved by informal means, the commissioner of health shall so inform the health care provider, health care clearinghouse, or group purchaser and, if the matter arose from a complaint, the complainant, in writing. If the matter is not resolved by informal means, the commissioner of health shall:

(1) inform the health care provider, health care clearinghouse, or group purchaser and provide an opportunity for the health care provider, health care clearinghouse, or group purchaser to submit written evidence of any mitigating factors or other considerations. The health care provider, health care clearinghouse, or group purchaser must submit any such evidence to the commissioner of health within 30 calendar days of receipt of the notification; and

(2) inform the health care provider, health care clearinghouse, or group purchaser, through a notice of proposed determination according to paragraph (i), that the commissioner of health finds that a civil money penalty should be imposed.

(f) If, after an investigation or a compliance review, the commissioner of health determines that further action is not warranted, the commissioner of health shall so inform the health care provider, health care clearinghouse, or group purchaser and, if the matter arose from a complaint, the complainant, in writing.

(g) A health care provider, health care clearinghouse, or group purchaser may not threaten, intimidate, coerce, harass, discriminate against, or take any other retaliatory action against any individual or other person for:

(1) filing of a complaint under this section;

(2) testifying, assisting, or participating in an investigation, compliance review, proceeding, or contested case proceeding under this section; or

(3) opposing any act or practice made unlawful by this section, provided the individual or person has a good faith belief that the practice opposed is unlawful, and the manner of opposition is reasonable and does not involve an unauthorized disclosure of a patient's health information.

(h) The commissioner of health may impose a civil money penalty on a health care provider, health care clearinghouse, or group purchaser if the commissioner of health determines that the health care provider, health care clearinghouse, or group purchaser has violated this section. If the commissioner of health determines that more than one health care provider, health care clearinghouse, or group purchaser was responsible for a violation, the commissioner of health may impose a civil money penalty against each health care provider, health care clearinghouse, or group purchaser. The amount of a civil money penalty shall be determined as follows:

(1) The amount of a civil money penalty shall be up to $100 for each violation, but not exceed $25,000 for identical violations during a calendar year.

(2) In the case of continuing violation of this section, a separate violation occurs each business day that the health care provider, health care clearinghouse, or group purchaser is in violation of this section.

(3) In determining the amount of any civil money penalty, the commissioner of health may consider as aggravating or mitigating factors, as appropriate, any of the following:

(i) the nature of the violation, in light of the purpose of the goals of this section;

(ii) the time period during which the violation occurred;

(iii) whether the violation hindered or facilitated an individual's ability to obtain health care;

(iv) whether the violation resulted in financial harm;

(v) whether the violation was intentional;

(vi) whether the violation was beyond the direct control of the health care provider, health care clearinghouse, or group purchaser;

(vii) any history of prior compliance with the provisions of this section, including violations;

(viii) whether and to what extent the provider, health care clearinghouse, or group purchaser has attempted to correct previous violations;

(ix) how the health care provider, health care clearinghouse, or group purchaser has responded to technical assistance from the commissioner of health provided in the context of a compliance effort; or

(x) the financial condition of the health care provider, health care clearinghouse, or group purchaser including, but not limited to, whether the health care provider, health care clearinghouse, or group purchaser had financial difficulties that affected its ability to comply or whether the imposition of a civil money penalty would jeopardize the ability of the health care provider, health care clearinghouse, or group purchaser to continue to provide, or to pay for, health care.

(i) If a penalty is proposed according to this section, the commissioner of health must deliver, or send by certified mail with return receipt requested, to the respondent written notice of the commissioner of health's intent to impose a penalty. This notice of proposed determination must include:

(1) a reference to the statutory basis for the penalty;

(2) a description of the findings of fact regarding the violations with respect to which the penalty is proposed;

(3) the amount of the proposed penalty;

(4) any circumstances described in paragraph (i) that were considered in determining the amount of the proposed penalty;

(5) instructions for responding to the notice, including a statement of the respondent's right to a contested case proceeding and a statement that failure to request a contested case proceeding within 30 calendar days permits the imposition of the proposed penalty; and

(6) the address to which the contested case proceeding request must be sent.

(j) A health care provider, health care clearinghouse, or group purchaser may contest whether the finding of facts constitute a violation of this section, according to a contested case proceeding as set forth in sections 14.57 to 14.62, subject to appeal according to sections 14.63 to 14.68.

(k) Any data collected by the commissioner of health as part of an active investigation or active compliance review under this section are classified as protected nonpublic data pursuant to section 13.02, subdivision 13, in the case of data not on individuals and confidential pursuant to section 13.02, subdivision 3, in the case of data on individuals. Data describing the final disposition of an investigation or compliance review are classified as public.

(l) Civil money penalties imposed and collected under this subdivision shall be deposited into a revolving fund and are appropriated to the commissioner of health for the purposes of this subdivision, including the provision of technical assistance.

Subd. 3. Definition. Notwithstanding section 62J.03, subdivision 8, for purposes of this section, "health care provider" includes licensed nursing homes, licensed boarding care homes, and licensed home care providers.

Subd. 4. Health care clearinghouses. (a) Beginning January 1, 2012, health care clearinghouses must use and make available suitable tracking mechanisms to allow health care providers and group purchasers to determine in a timely fashion that health care claims or equivalent encounter information transactions and health care payment and remittance advice transactions were delivered to their intended final destination. Clearinghouses must provide clear, understandable, accurate information and instructions for tracking claims and remittance advice transactions to all clients, potential clients, or interested parties. Clearinghouses must provide clear, accurate information and instructions for receiving and responding to questions or concerns from health care providers or group purchasers regarding tracking of health care claims and remittance advice transactions. This information must include any designated points of contact and contact information, hours of operation, and other information to assist providers and group purchasers with questions or concerns.

(b) Health care clearinghouses must make or provide electronic connections with other clearinghouses or trading partners requesting such a connection to meet the requirements of this section. A health care clearinghouse must connect electronically in a timely manner with any entity willing and capable of meeting the standard business terms and conditions of the clearinghouse, as well as any applicable laws and regulations. Any connectivity sought or established under this subdivision must be consistent with this section and with other applicable laws and rules. Health care providers and group purchasers may determine which clearinghouses they choose to work with and with which to enter into agent relationships.

(c) Acceptance of a compliant standard transaction may not be contingent on purchase of additional services. A health care clearinghouse may not condition acceptance of a compliant standard transaction from a provider, provider's agent, group purchaser, or group purchaser's agent on the provider's or group purchaser's agreement to pay for an additional service such as transmitting attachments electronically.

(d) The commissioner may:

(1) require information and data from health care clearinghouses, including information regarding clearinghouse operations and performance, to ensure that requirements of this section and related rules are fulfilled;

(2) require that clearinghouses with Web sites post, maintain, and regularly update on their Web sites point-of-contact information and other information needed by clients, potential clients, and others to obtain answers to questions or to conduct business;

(3) require that all clearinghouses provide timely, clear, accurate, reliable information to their clients, potential clients, or any interested parties regarding their products or services, pricing, and other business and service information; and

(4) post information from clearinghouses on a Department of Health Web site and make the information broadly available through other means.

The commissioner shall determine the manner, content, timing, frequency, and other specifications for information to be posted or submitted by health care clearinghouses.

History: 2007 c 147 art 15 s 4; 2008 c 305 s 6-8; 2010 c 243 s 3-5; 2012 c 253 art 1 s 2; 2014 c 192 art 1 s 7



Section 62J.54 — IDENTIFICATION AND IMPLEMENTATION OF UNIQUE IDENTIFIERS.

Subdivision 1. Unique identification number for health care provider organizations. (a) All group purchasers and any health care provider organization that meets the definition of a health care provider under United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder shall use a national provider identifier to identify health care provider organizations in Minnesota, according to this section.

(b) The national provider identifier for health care providers as adopted and required in Code of Federal Regulations, title 45, part 162, subpart D, and any future modifications to the subpart shall be used as the unique identification number for health care provider organizations in Minnesota under this section.

(c) All health care provider organizations in Minnesota that are eligible to obtain a national provider identifier according to United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder shall obtain a national provider identifier using the process prescribed in Code of Federal Regulations, title 45, part 162, subpart D, and any future modifications to the subpart.

(d) Only the national provider identifier shall be used to identify health care provider organizations when submitting and receiving paper and electronic claims and remittance advice notices, and in conjunction with other data collection and reporting functions.

(e) Health care provider organizations in Minnesota shall make available their national provider identifier to other health care providers when required to be included in the administrative transactions regulated by United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder.

(f) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 2. Unique identification number for individual health care providers. (a) All group purchasers in Minnesota and any individual health care provider that meets the definition of a health care provider under United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder shall use the national provider identifier to identify an individual health care provider in Minnesota, according to this section.

(b) The national provider identifier for health care providers adopted in Code of Federal Regulations, title 45, part 162, subpart D, and any future modifications to the subpart shall be used as the unique identification number for individual health care providers.

(c) All individual health care providers in Minnesota that are eligible to obtain a national provider identifier according to United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder shall obtain a national provider identifier using the process prescribed in Code of Federal Regulations, title 45, part 162, subpart D, and any future modifications to the subpart.

(d) Only the national provider identifier shall be used to identify individual health care providers when submitting and receiving paper and electronic claims and remittance advice notices, and in conjunction with other data collection and reporting functions.

(e) Individual health care providers in Minnesota shall make available their national provider identifier to other health care providers when required to be included in the administrative transactions regulated by United States Code, title 42, sections 1320d to 1320d-8, as amended, and regulations adopted thereunder.

(f) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 3. Unique identification number for group purchasers. (a) All group purchasers and health care providers in Minnesota shall use a unique identification number to identify group purchasers.

(b) The unique health identifier for group purchasers that are health plans under Code of Federal Regulations, title 45, part 160, subpart A, shall be the Standard Unique Health Identifier for Health Plans as adopted in Code of Federal Regulations, title 45, part 162, subpart E, and any future modifications to the subpart, effective as required by the subpart.

(c) Group purchasers that are health plans under Code of Federal Regulations, title 45, part 160, subpart A, shall obtain a unique health identifier using the process prescribed in Code of Federal Regulations, title 45, part 162, subpart E, and any future modifications to the subpart.

(d) The unique group purchaser identifier, as described in this section, shall be used for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(e) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 4. Unique patient identification number. (a) Not later than 24 months after the date on which a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), all group purchasers and health care providers in Minnesota shall use a unique identification number to identify each patient who receives health care services in Minnesota, except as provided in paragraph (b).

(b) Small health plans, as defined by the federal Secretary of Health and Human Services under United States Code, title 42, section 1320d-4 (1996 and subsequent amendments), shall use a unique identification number to identify each patient who receives health care services in Minnesota no later than 36 months after the date on which a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

(c) The unique health identifier for individuals adopted or established by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), shall be used as the unique patient identification number, except as provided in paragraphs (e) and (f).

(d) The unique patient identification number shall be used by group purchasers and health care providers for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(e) Within the limits of available appropriations, the commissioner shall develop a proposal for an alternate numbering system for patients who do not have or refuse to provide their Social Security numbers, if:

(1) a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments);

(2) the unique health identifier is the Social Security number of the patient;

(3) there is no federal alternate numbering system for patients who do not have or refuse to provide their Social Security numbers; and

(4) federal law or the federal Secretary of Health and Human Services explicitly allows a state to develop an alternate numbering system for patients who do not have or refuse to provide their Social Security numbers.

(f) If an alternate numbering system is developed under paragraph (e), patients who use numbers issued by the alternate numbering system are not required to provide their Social Security numbers and group purchasers or providers may not demand the Social Security numbers of patients who provide numbers issued by the alternate numbering system. If an alternate numbering system is developed under paragraph (e), group purchasers and health care providers shall establish procedures to notify patients that they can elect not to have their Social Security number used as the unique patient identifier.

(g) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

History: 1994 c 625 art 9 s 5; 1995 c 234 art 5 s 17; 1996 c 440 art 1 s 26-28; 1997 c 228 s 2; 1Sp1997 c 5 s 16; 2005 c 106 s 6,7; 2014 c 192 art 1 s 8-10



Section 62J.55 — PRIVACY OF UNIQUE IDENTIFIERS.

(a) When the unique identifiers specified in section 62J.54 are used for data collection purposes, the identifiers must be encrypted, as required in section 62J.321, subdivision 1. Encryption must follow encryption standards set by the National Bureau of Standards and approved by the American National Standards Institute as ANSIX3. 92-1982/R 1987 to protect the confidentiality of the data. Social Security numbers must not be maintained in unencrypted form in the database, and the data must never be released in a form that would allow for the identification of individuals. The encryption algorithm and hardware used must not use clipper chip technology.

(b) Providers and group purchasers shall treat medical records, including the Social Security number if it is used as a unique patient identifier, in accordance with sections 144.291 to 144.298. The Social Security number may be disclosed by providers and group purchasers to the commissioner as necessary to allow performance of those duties set forth in section 144.05.

History: 1994 c 625 art 9 s 6; 1995 c 234 art 5 s 18; 2007 c 147 art 10 s 15



Section 62J.56 — IMPLEMENTATION OF ELECTRONIC DATA INTERCHANGE STANDARDS.

Subdivision 1. General provisions. (a) The legislature finds that there is a need to advance the use of electronic methods of data interchange among all health care participants in the state in order to achieve significant administrative cost savings. The legislature also finds that in order to advance the use of health care electronic data interchange in a cost-effective manner, the state needs to implement electronic data interchange standards that are nationally accepted, widely recognized, and available for immediate use. The legislature intends to set forth a plan for a systematic phase in of uniform health care electronic data interchange standards in all segments of the health care industry.

(b) The commissioner of health, with the advice of the Minnesota Administrative Uniformity Committee, shall administer the implementation of and monitor compliance with, electronic data interchange standards of health care participants, according to the plan provided in this section.

Subd. 2. Identification of core transaction sets. The commissioner, with the advice of the Minnesota Administrative Uniformity Committee, and in coordination with federal efforts, may approve the use of new ASC X12 standards, or new versions of existing standards, as they become available, or other nationally recognized standards, where appropriate ASC X12 standards are not available for use. These alternative standards may be used during a transition period while ASC X12 standards are developed.

Subd. 3. Implementation guides. (a) The commissioner, with the advice of the Minnesota Administrative Uniformity Committee, and the Minnesota Center for Health Care Electronic Data Interchange shall review and recommend the use of guides to implement the core transaction sets. Implementation guides must contain the background and technical information required to allow health care participants to implement the transaction set in the most cost-effective way.

(b) The commissioner shall promote the development of implementation guides among health care participants for those business transaction types for which implementation guides are not available, to allow providers and group purchasers to implement electronic data interchange. In promoting the development of these implementation guides, the commissioner shall review the work done by the American Hospital Association through the national Uniform Billing Committee and its state representative organization; the American Medical Association through the National Uniform Claim Committee; the American Dental Association; the National Council of Prescription Drug Programs; and the Workgroup for Electronic Data Interchange.

History: 1994 c 625 art 9 s 7; 1996 c 440 art 1 s 29; 2014 c 192 art 1 s 11-13



Section 62J.57 — MINNESOTA CENTER FOR HEALTH CARE ELECTRONIC DATA INTERCHANGE.

(a) It is the intention of the legislature to support, to the extent of funds appropriated for that purpose, the creation of the Minnesota Center for Health Care Electronic Data Interchange as a broad-based effort of public and private organizations representing group purchasers, health care providers, and government programs to advance the use of health care electronic data interchange in the state. The center shall attempt to obtain private sector funding to supplement legislative appropriations, and shall become self-supporting by the end of the second year.

(b) The Minnesota Center for Health Care Electronic Data Interchange shall facilitate the statewide implementation of electronic data interchange standards in the health care industry by:

(1) coordinating and ensuring the availability of quality electronic data interchange education and training in the state;

(2) developing an extensive, cohesive health care electronic data interchange education curriculum;

(3) developing a communications and marketing plan to publicize electronic data interchange education activities, and the products and services available to support the implementation of electronic data interchange in the state;

(4) administering a resource center that will serve as a clearinghouse for information relative to electronic data interchange, including the development and maintenance of a health care constituents database, health care directory and resource library, and a health care communications network through the use of electronic bulletin board services and other network communications applications; and

(5) providing technical assistance in the development of implementation guides, and in other issues including legislative, legal, and confidentiality requirements.

History: 1994 c 625 art 9 s 8



Section 62J.581 — STANDARDS FOR MINNESOTA UNIFORM HEALTH CARE REIMBURSEMENT DOCUMENTS.

Subdivision 1. Minnesota uniform remittance advice. All group purchasers shall provide a uniform claim payment/advice transaction to health care providers when a claim is adjudicated. The uniform claim payment/advice transaction shall comply with section 62J.536, subdivision 1b, and rules adopted under section 62J.536, subdivision 2.

Subd. 2. Minnesota uniform explanation of benefits document. (a) All group purchasers shall provide a uniform explanation of benefits document to health care patients when an explanation of benefits document is provided as otherwise required or permitted by law. The uniform explanation of benefits document shall comply with the standards prescribed in this section.

(b) Notwithstanding paragraph (a), this section does not apply to group purchasers not included as covered entities under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time, and the regulations promulgated under those sections.

Subd. 3. Scope. For purposes of sections 62J.50 to 62J.61, the uniform claim payment/advice transaction and uniform explanation of benefits document format specified in subdivision 4 shall apply to all health care services delivered by a health care provider or health care provider organization in Minnesota, regardless of the location of the payer. Health care services not paid on an individual claims basis, such as capitated payments, are not included in this section. A health plan company is excluded from the requirements in subdivisions 1 and 2 if they comply with section 62A.01, subdivisions 2 and 3.

Subd. 4. Specifications. The uniform explanation of benefits document shall be provided by use of a paper document conforming to the specifications in this section. The commissioner, after consulting with the Administrative Uniformity Committee, shall specify the data elements and definitions for the uniform explanation of benefits document. The commissioner and the Administrative Uniformity Committee must consult with the Minnesota Dental Association and Delta Dental Plan of Minnesota before requiring under this section the use of a paper document for the uniform explanation of benefits document or the uniform claim payment/advice transaction for dental care services.

Subd. 5. Effective date. The requirements in subdivisions 1 and 2 are effective June 30, 2007. The requirements in subdivisions 1 and 2 apply regardless of when the health care service was provided to the patient.

History: 2000 c 460 s 7; 2002 c 307 art 2 s 7; 2002 c 330 s 23; 2005 c 106 s 8; 2014 c 192 art 1 s 14-16



Section 62J.60 — MINNESOTA UNIFORM HEALTH CARE IDENTIFICATION CARD.

Subdivision 1. Requirements for identification card. All individuals with health care coverage shall be issued Minnesota uniform health care identification cards by group purchasers as of January 1, 1998, unless the requirements of section 62A.01, subdivisions 2 and 3, are met. If a health benefit plan issued by a group purchaser provides coverage for prescription drugs, the group purchaser shall include uniform prescription drug information on the uniform health care identification card issued to its enrollees on or after July 1, 2003. Nothing in this section requires a group purchaser to issue a separate card containing uniform prescription drug information, provided that the Minnesota uniform health care identification card can accommodate the information necessary to process prescription drug claims as required by this section. The Minnesota uniform health care identification cards shall comply with the standards prescribed in this section.

Subd. 1a. Definition; health benefit plan. For purposes of this section, "health benefit plan" means a policy, contract, or certificate offered, sold, issued, or renewed by a group purchaser for the coverage of medical and hospital benefits. A health benefit plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile or homeowners medical payment coverage;

(3) liability insurance or supplemental to liability insurance;

(4) accident-only coverage;

(5) credit accident and health insurance issued under chapter 62B;

(6) designed solely to provide dental or vision care;

(7) designed solely to provide coverage for a specified disease or illness;

(8) coverage under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance; or

(9) hospital income or indemnity.

Subd. 2. General characteristics. (a) The Minnesota uniform health care identification card must be a preprinted card constructed of plastic, paper, or any other medium that conforms with ANSI and ISO 7810 physical characteristics standards. The card dimensions must also conform to ANSI and ISO 7810 physical characteristics standard. The use of a signature panel is optional. The uniform prescription drug information contained on the card must conform with the format adopted by the NCPDP and, except as provided in subdivision 3, paragraph (a), clause (2), must include all of the fields required to submit a claim in conformance with the most recent pharmacy identification card implementation guide produced by the NCPDP. All information required to submit a prescription drug claim, exclusive of information provided on a prescription that is required by law, must be included on the card in a clear, readable, and understandable manner. If a health benefit plan requires a conditional or situational field, as defined by the NCPDP, the conditional or situational field must conform to the most recent pharmacy information card implementation guide produced by the NCPDP.

(b) The Minnesota uniform health care identification card must have an essential information window on the front side with the following data elements: card issuer name, electronic transaction routing information, card issuer identification number, cardholder (insured) identification number, and cardholder (insured) identification name. No optional data may be interspersed between these data elements.

(c) Standardized labels are required next to human readable data elements and must come before the human data elements.

Subd. 2a. Issuance. A new Minnesota uniform health care identification card must be issued to individuals upon enrollment. Except for the medical assistance and MinnesotaCare programs, a new card must be issued upon any change in an individual's health care coverage that impacts the content or format of the data included on the card or no later than 24 months after adoption of any change in the NCPDP implementation guide or successor document that affects the content or format of the data included on the card. Anytime that a card is issued upon enrollment or replaced by the medical assistance or MinnesotaCare program, the card must conform to the adopted NCPDP standards in effect and to the implementation guide in use at the time of issuance. Newly issued cards must conform to the adopted NCPDP standards in effect at the time of issuance and to the implementation guide in use at the time of issuance. Stickers or other methodologies may be used to update cards temporarily.

Subd. 3. Human readable data elements. (a) The following are the minimum human readable data elements that must be present on the front side of the Minnesota uniform health care identification card:

(1) card issuer name or logo, which is the name or logo that identifies the card issuer. The card issuer name or logo may be located at the top of the card. No standard label is required for this data element;

(2) complete electronic transaction routing information including, at a minimum, the international identification number. The standardized label of this data element is "RxBIN." Processor control numbers and group numbers are required if needed to electronically process a prescription drug claim. The standardized label for the process control numbers data element is "RxPCN" and the standardized label for the group numbers data element is "RxGrp," except that if the group number data element is a universal element to be used by all health care providers, the standardized label may be "Grp." To conserve vertical space on the card, the international identification number and the processor control number may be printed on the same line;

(3) cardholder (insured) identification number, which is the unique identification number of the individual cardholder established and defined under this section. The standardized label for the data element is "ID";

(4) cardholder (insured) identification name, which is the name of the individual cardholder. The identification name must be formatted as follows: first name, space, optional middle initial, space, last name, optional space and name suffix. The standardized label for this data element is "Name";

(5) care type, which is the description of the group purchaser's plan product under which the beneficiary is covered. The description shall include the health plan company name and the plan or product name. The standardized label for this data element is "Care Type";

(6) service type, which is the description of coverage provided such as hospital, dental, vision, prescription, or mental health. The standard label for this data element is "Svc Type"; and

(7) provider/clinic name, which is the name of the primary care clinic the cardholder is assigned to by the health plan company. The standard label for this field is "PCP." This information is mandatory only if the health plan company assigns a specific primary care provider to the cardholder.

(b) The following human readable data elements shall be present on the back side of the Minnesota uniform health care identification card. These elements must be left justified, and no optional data elements may be interspersed between them:

(1) claims submission names and addresses, which are the names and addresses of the entity or entities to which claims should be submitted. If different destinations are required for different types of claims, this must be labeled;

(2) telephone numbers and names that pharmacies and other health care providers may call for assistance. These telephone numbers and names are required on the back side of the card only if one of the contacts listed in clause (3) cannot provide pharmacies or other providers with assistance or with the telephone numbers and names of contacts for assistance; and

(3) telephone numbers and names; which are the telephone numbers and names of the following contacts with a standardized label describing the service function as applicable:

(i) eligibility and benefit information;

(ii) utilization review;

(iii) precertification; or

(iv) customer services.

(c) The following human readable data elements are mandatory on the back side of the Minnesota uniform health care identification card for health maintenance organizations:

(1) emergency care authorization telephone number or instruction on how to receive authorization for emergency care. There is no standard label required for this information; and

(2) one of the following:

(i) telephone number to call to appeal to or file a complaint with the commissioner of health; or

(ii) for persons enrolled under section 256B.69 or 256L.12, the telephone number to call to file a complaint with the ombudsperson designated by the commissioner of human services under section 256B.69 and the address to appeal to the commissioner of human services. There is no standard label required for this information.

(d) All human readable data elements not required under paragraphs (a) to (c) are optional and may be used at the issuer's discretion.

Subd. 4. Machine readable data content. The Minnesota uniform health care identification card may be machine readable or nonmachine readable. If the card is machine readable, the card must contain a magnetic stripe that conforms to ANSI and ISO standards for Tracks 1.

Subd. 5. Annual reporting. As part of an annual filing made with the commissioner of health or commerce on or after January 1, 2003, a group purchaser shall certify compliance with this section and shall submit to the commissioner of health or commerce a copy of the Minnesota uniform health care identification card used by the group purchaser.

History: 1994 c 625 art 9 s 11; 1996 c 440 art 1 s 31,32; 1997 c 205 s 17; 1997 c 225 art 2 s 62; 2000 c 460 s 8; 2001 c 110 s 1; 2006 c 255 s 22,23; 2007 c 147 art 9 s 8,9; 2016 c 158 art 2 s 15,16



Section 62J.61 — RULEMAKING; IMPLEMENTATION.

Subdivision 1. Exemption. The commissioner of health is exempt from chapter 14, including section 14.386, in implementing sections 62J.50 to 62J.54, subdivision 3, and 62J.56 to 62J.581.

Subd. 2. Procedure. (a) The commissioner shall publish proposed rules in the State Register or, if the commissioner determines that publishing the text of the proposed rules would be unduly cumbersome, shall publish notice of the proposed rules that contains a detailed description of the rules along with a statement that a free copy of the entire set of rules is available upon request to the agency.

(b) Interested parties have 30 days to comment on the proposed rules. After the commissioner has considered all comments, the commissioner shall publish notice in the State Register that the rules have been adopted 30 days before they are to take effect.

(c) If the adopted rules are the same as the proposed rules, the notice shall state that the rules have been adopted as proposed and shall cite the prior publication. If the adopted rules differ from the proposed rules, the portions of the adopted rules which differ from the proposed rules shall be included in the notice of adoption together with a citation to the prior State Register that contained the notice of the proposed rules.

(d) The commissioner may use rulemaking to implement sections 62J.54, subdivision 4, 62J.55, and 62J.60.

Subd. 3. Restrictions. The commissioner shall not adopt any rules requiring patients to provide their Social Security numbers unless and until federal laws are modified to allow or require such action nor shall the commissioner adopt rules which allow medical records, claims, or other treatment or clinical data to be included on the health care identification card, except as specifically provided in this chapter.

Subd. 4. Patient privacy. The commissioner shall seek comments from the Ethics and Confidentiality Committee of the Minnesota Health Data Institute and the Department of Administration, Public Information Policy Analysis Division, before adopting or publishing final rules relating to issues of patient privacy and medical records.

Subd. 5. Biennial review of rulemaking procedures and rules. The commissioner shall biennially seek comments from affected parties about the effectiveness of and continued need for the rulemaking procedures set out in subdivision 2 and about the quality and effectiveness of rules adopted using these procedures. The commissioner shall seek comments by holding a meeting and by publishing a notice in the State Register that contains the date, time, and location of the meeting and a statement that invites oral or written comments. The notice must be published at least 30 days before the meeting date. The commissioner shall write a report summarizing the comments and shall submit the report to the Minnesota Health Data Institute and to the Minnesota Administrative Uniformity Committee by January 15 of every even-numbered year.

History: 1994 c 625 art 9 s 12; 1997 c 187 art 4 s 3; 1998 c 254 art 1 s 14; 2014 c 192 art 1 s 17



Section 62J.62 — ELECTRONIC BILLING ASSISTANCE.

The commissioner of human services shall, out of existing resources, encourage and assist providers to adopt and use electronic billing for state programs, including but not limited to the provision of training.

History: 2006 c 267 art 1 s 1



Section 62J.63 — CENTER FOR HEALTH CARE PURCHASING IMPROVEMENT.

Subdivision 1. Establishment; administration. The commissioner of health shall establish and administer the Center for Health Care Purchasing Improvement as an administrative unit within the Department of Health. The Center for Health Care Purchasing Improvement shall support the state in its efforts to be a more prudent and efficient purchaser of quality health care services. The center shall aid the state in developing and using more common strategies and approaches for health care performance measurement and health care purchasing. The common strategies and approaches shall promote greater transparency of health care costs and quality, and greater accountability for health care results and improvement. The center shall also identify barriers to more efficient, effective, quality health care and options for overcoming the barriers.

Subd. 2. Staffing; duties; scope. (a) The commissioner of health may appoint a director, and up to three additional senior-level staff or codirectors, and other staff as needed who are under the direction of the commissioner. The staff of the center are in the unclassified service.

(b) With the authorization of the commissioner of health, and in consultation or interagency agreement with the appropriate commissioners of state agencies, the director, or codirectors, may:

(1) initiate projects to develop plan designs for state health care purchasing;

(2) require reports or surveys to evaluate the performance of current health care purchasing strategies;

(3) calculate fiscal impacts, including net savings and return on investment, of health care purchasing strategies and initiatives;

(4) conduct policy audits of state programs to measure conformity to state statute or other purchasing initiatives or objectives;

(5) support the Administrative Uniformity Committee under section 62J.50 and other relevant groups or activities to advance agreement on health care administrative process streamlining;

(6) consult with the Health Economics Unit of the Department of Health regarding reports and assessments of the health care marketplace;

(7) consult with the Department of Commerce regarding health care regulatory issues and legislative initiatives;

(8) work with appropriate Department of Human Services staff and the Centers for Medicare and Medicaid Services to address federal requirements and conformity issues for health care purchasing;

(9) assist the Minnesota Comprehensive Health Association in health care purchasing strategies;

(10) convene medical directors of agencies engaged in health care purchasing for advice, collaboration, and exploring possible synergies;

(11) contact and participate with other relevant health care task forces, study activities, and similar efforts with regard to health care performance measurement and performance-based purchasing; and

(12) assist in seeking external funding through appropriate grants or other funding opportunities and may administer grants and externally funded projects.

Subd. 3. Report. The commissioner of health must report annually to the legislature and the governor on the operations, activities, and impacts of the center. The report must be posted on the Department of Health Web site and must be available to the public. The report must include a description of the state's efforts to develop and use more common strategies for health care performance measurement and health care purchasing. The report must also include an assessment of the impacts of these efforts, especially in promoting greater transparency of health care costs and quality, and greater accountability for health care results and improvement.

History: 2006 c 282 art 14 s 10; 2007 c 148 art 2 s 83; 2009 c 157 art 1 s 17



Section 62J.691 — PURPOSE.

The legislature finds that medical education and research are important to the health and economic well being of Minnesotans. The legislature further finds that, as a result of competition in the health care marketplace, these teaching and research institutions are facing increased difficulty funding medical education and research. The purpose of section 62J.692 is to help offset lost patient care revenue for those teaching institutions affected by increased competition in the health care marketplace and to help ensure the continued excellence of health care research in Minnesota.

History: 1999 c 245 art 2 s 9; 2014 c 275 art 1 s 6



Section 62J.692 — MEDICAL EDUCATION.

Subdivision 1. Definitions. For purposes of this section, the following definitions apply:

(a) "Accredited clinical training" means the clinical training provided by a medical education program that is accredited through an organization recognized by the Department of Education, the Centers for Medicare and Medicaid Services, or another national body who reviews the accrediting organizations for multiple disciplines and whose standards for recognizing accrediting organizations are reviewed and approved by the commissioner of health.

(b) "Commissioner" means the commissioner of health.

(c) "Clinical medical education program" means the accredited clinical training of physicians (medical students and residents), doctor of pharmacy practitioners, doctors of chiropractic, dentists, advanced practice nurses (clinical nurse specialists, certified registered nurse anesthetists, nurse practitioners, and certified nurse midwives), physician assistants, dental therapists and advanced dental therapists, psychologists, clinical social workers, community paramedics, and community health workers.

(d) "Sponsoring institution" means a hospital, school, or consortium located in Minnesota that sponsors and maintains primary organizational and financial responsibility for a clinical medical education program in Minnesota and which is accountable to the accrediting body.

(e) "Teaching institution" means a hospital, medical center, clinic, or other organization that conducts a clinical medical education program in Minnesota.

(f) "Trainee" means a student or resident involved in a clinical medical education program.

(g) "Eligible trainee FTE's" means the number of trainees, as measured by full-time equivalent counts, that are at training sites located in Minnesota with currently active medical assistance enrollment status and a National Provider Identification (NPI) number where training occurs in either an inpatient or ambulatory patient care setting and where the training is funded, in part, by patient care revenues. Training that occurs in nursing facility settings is not eligible for funding under this section.

Subd. 2. [Repealed, 2007 c 133 art 2 s 13]

Subd. 3. Application process. (a) A clinical medical education program conducted in Minnesota by a teaching institution to train physicians, doctor of pharmacy practitioners, dentists, chiropractors, physician assistants, dental therapists and advanced dental therapists, psychologists, clinical social workers, community paramedics, or community health workers is eligible for funds under subdivision 4 if the program:

(1) is funded, in part, by patient care revenues;

(2) occurs in patient care settings that face increased financial pressure as a result of competition with nonteaching patient care entities; and

(3) emphasizes primary care or specialties that are in undersupply in Minnesota.

(b) A clinical medical education program for advanced practice nursing is eligible for funds under subdivision 4 if the program meets the eligibility requirements in paragraph (a), clauses (1) to (3), and is sponsored by the University of Minnesota Academic Health Center, the Mayo Foundation, or institutions that are part of the Minnesota State Colleges and Universities system or members of the Minnesota Private College Council.

(c) Applications must be submitted to the commissioner by a sponsoring institution on behalf of an eligible clinical medical education program and must be received by October 31 of each year for distribution in the following year. An application for funds must contain the following information:

(1) the official name and address of the sponsoring institution and the official name and site address of the clinical medical education programs on whose behalf the sponsoring institution is applying;

(2) the name, title, and business address of those persons responsible for administering the funds;

(3) for each clinical medical education program for which funds are being sought; the type and specialty orientation of trainees in the program; the name, site address, and medical assistance provider number and national provider identification number of each training site used in the program; the federal tax identification number of each training site used in the program, where available; the total number of trainees at each training site; and the total number of eligible trainee FTEs at each site; and

(4) other supporting information the commissioner deems necessary to determine program eligibility based on the criteria in paragraphs (a) and (b) and to ensure the equitable distribution of funds.

(d) An application must include the information specified in clauses (1) to (3) for each clinical medical education program on an annual basis for three consecutive years. After that time, an application must include the information specified in clauses (1) to (3) when requested, at the discretion of the commissioner:

(1) audited clinical training costs per trainee for each clinical medical education program when available or estimates of clinical training costs based on audited financial data;

(2) a description of current sources of funding for clinical medical education costs, including a description and dollar amount of all state and federal financial support, including Medicare direct and indirect payments; and

(3) other revenue received for the purposes of clinical training.

(e) An applicant that does not provide information requested by the commissioner shall not be eligible for funds for the current funding cycle.

Subd. 4. Distribution of funds. (a) The commissioner shall annually distribute the available medical education funds to all qualifying applicants based on a public program volume factor, which is determined by the total volume of public program revenue received by each training site as a percentage of all public program revenue received by all training sites in the fund pool.

Public program revenue for the distribution formula includes revenue from medical assistance and prepaid medical assistance. Training sites that receive no public program revenue are ineligible for funds available under this subdivision. For purposes of determining training-site level grants to be distributed under this paragraph, total statewide average costs per trainee for medical residents is based on audited clinical training costs per trainee in primary care clinical medical education programs for medical residents. Total statewide average costs per trainee for dental residents is based on audited clinical training costs per trainee in clinical medical education programs for dental students. Total statewide average costs per trainee for pharmacy residents is based on audited clinical training costs per trainee in clinical medical education programs for pharmacy students. Training sites whose training site level grant is less than $5,000, based on the formula described in this paragraph, or that train fewer than 0.1 FTE eligible trainees, are ineligible for funds available under this subdivision. No training sites shall receive a grant per FTE trainee that is in excess of the 95th percentile grant per FTE across all eligible training sites; grants in excess of this amount will be redistributed to other eligible sites based on the formula described in this paragraph.

(b) For funds distributed in fiscal years 2014 and 2015, the distribution formula shall include a supplemental public program volume factor, which is determined by providing a supplemental payment to training sites whose public program revenue accounted for at least 0.98 percent of the total public program revenue received by all eligible training sites. The supplemental public program volume factor shall be equal to ten percent of each training site's grant for funds distributed in fiscal year 2014 and for funds distributed in fiscal year 2015. Grants to training sites whose public program revenue accounted for less than 0.98 percent of the total public program revenue received by all eligible training sites shall be reduced by an amount equal to the total value of the supplemental payment. For fiscal year 2016 and beyond, the distribution of funds shall be based solely on the public program volume factor as described in paragraph (a).

(c) Funds distributed shall not be used to displace current funding appropriations from federal or state sources.

(d) Funds shall be distributed to the sponsoring institutions indicating the amount to be distributed to each of the sponsor's clinical medical education programs based on the criteria in this subdivision and in accordance with the commissioner's approval letter. Each clinical medical education program must distribute funds allocated under paragraphs (a) and (b) to the training sites as specified in the commissioner's approval letter. Sponsoring institutions, which are accredited through an organization recognized by the Department of Education or the Centers for Medicare and Medicaid Services, may contract directly with training sites to provide clinical training. To ensure the quality of clinical training, those accredited sponsoring institutions must:

(1) develop contracts specifying the terms, expectations, and outcomes of the clinical training conducted at sites; and

(2) take necessary action if the contract requirements are not met. Action may include the withholding of payments under this section or the removal of students from the site.

(e) Use of funds is limited to expenses related to clinical training program costs for eligible programs.

(f) Any funds not distributed in accordance with the commissioner's approval letter must be returned to the medical education and research fund within 30 days of receiving notice from the commissioner. The commissioner shall distribute returned funds to the appropriate training sites in accordance with the commissioner's approval letter.

(g) A maximum of $150,000 of the funds dedicated to the commissioner under section 297F.10, subdivision 1, clause (2), may be used by the commissioner for administrative expenses associated with implementing this section.

Subd. 4a. Alternative distribution. If federal approval is not received for the formula described in subdivision 4, paragraphs (a) and (b), 100 percent of available medical education and research funds shall be distributed based on a distribution formula that reflects a summation of two factors:

(1) a public program volume factor, that is determined by the total volume of public program revenue received by each training site as a percentage of all public program revenue received by all training sites in the fund pool; and

(2) a supplemental public program volume factor, that is determined by providing a supplemental payment of 20 percent of each training site's grant to training sites whose public program revenue accounted for at least 0.98 percent of the total public program revenue received by all eligible training sites. Grants to training sites whose public program revenue accounted for less than 0.98 percent of the total public program revenue received by all eligible training sites shall be reduced by an amount equal to the total value of the supplemental payment.

Subd. 5. Report. (a) Sponsoring institutions receiving funds under this section must sign and submit a medical education grant verification report (GVR) to verify that the correct grant amount was forwarded to each eligible training site. If the sponsoring institution fails to submit the GVR by the stated deadline, or to request and meet the deadline for an extension, the sponsoring institution is required to return the full amount of funds received to the commissioner within 30 days of receiving notice from the commissioner. The commissioner shall distribute returned funds to the appropriate training sites in accordance with the commissioner's approval letter.

(b) The reports must provide verification of the distribution of the funds and must include:

(1) the total number of eligible trainee FTEs in each clinical medical education program;

(2) the name of each funded program and, for each program, the dollar amount distributed to each training site and a training site expenditure report;

(3) documentation of any discrepancies between the initial grant distribution notice included in the commissioner's approval letter and the actual distribution;

(4) a statement by the sponsoring institution stating that the completed grant verification report is valid and accurate; and

(5) other information the commissioner deems appropriate to evaluate the effectiveness of the use of funds for medical education.

(c) Each year, the commissioner shall provide an annual summary report to the legislature on the implementation of this section.

Subd. 6. Other available funds. The commissioner is authorized to distribute, in accordance with subdivision 4, funds made available through:

(1) voluntary contributions by employers or other entities;

(2) allocations for the commissioner of human services to support medical education and research; and

(3) other sources as identified and deemed appropriate by the legislature for inclusion in the fund.

Subd. 7. Transfers from commissioner of human services. Of the amount transferred according to section 256B.69, subdivision 5c, paragraph (a), clauses (1) to (4), $21,714,000 shall be distributed as follows:

(1) $2,157,000 shall be distributed by the commissioner to the University of Minnesota Board of Regents for the purposes described in sections 137.38 to 137.40;

(2) $1,035,360 shall be distributed by the commissioner to the Hennepin County Medical Center for clinical medical education;

(3) $17,400,000 shall be distributed by the commissioner to the University of Minnesota Board of Regents for purposes of medical education;

(4) $1,121,640 shall be distributed by the commissioner to clinical medical education dental innovation grants in accordance with subdivision 7a; and

(5) the remainder of the amount transferred according to section 256B.69, subdivision 5c, clauses (1) to (4), shall be distributed by the commissioner annually to clinical medical education programs that meet the qualifications of subdivision 3 based on the formula in subdivision 4, paragraph (a).

Subd. 7a. Clinical medical education innovations grants. (a) The commissioner shall award grants to teaching institutions and clinical training sites for projects that increase dental access for underserved populations and promote innovative clinical training of dental professionals. In awarding the grants, the commissioner, in consultation with the commissioner of human services, shall consider the following:

(1) potential to successfully increase access to an underserved population;

(2) the long-term viability of the project to improve access beyond the period of initial funding;

(3) evidence of collaboration between the applicant and local communities;

(4) the efficiency in the use of the funding; and

(5) the priority level of the project in relation to state clinical education, access, and workforce goals.

(b) The commissioner shall periodically evaluate the priorities in awarding the innovations grants in order to ensure that the priorities meet the changing workforce needs of the state.

Subd. 8. Federal financial participation. The commissioner of human services shall seek to maximize federal financial participation in payments for medical education and research costs.

The commissioner shall use physician clinic rates where possible to maximize federal financial participation. Any additional funds that become available must be distributed under subdivision 4, paragraph (a).

Subd. 9. Review of eligible providers. The commissioner may review provider groups included in the definition of a clinical medical education program to assure that the distribution of the funds continue to be consistent with the purpose of this section. The results of any such reviews must be reported to the chairs and ranking minority members of the legislative committees with jurisdiction over health care policy and finance.

Subd. 10. [Repealed, 2007 c 147 art 15 s 22]

History: 1999 c 245 art 2 s 10; 2000 c 494 s 1-3; 2001 c 161 s 14; 1Sp2001 c 9 art 2 s 2,3; 2002 c 220 art 15 s 1,2; 2002 c 277 s 32; 2002 c 375 art 3 s 1; 2002 c 379 art 1 s 113; 1Sp2003 c 14 art 7 s 16-19; art 12 s 1; 1Sp2003 c 21 art 9 s 1,2; 2004 c 228 art 1 s 16; 2005 c 10 art 1 s 81; 2005 c 84 s 1-3; 1Sp2005 c 4 art 2 s 1; 2007 c 147 art 15 s 5-8; 2009 c 79 art 5 s 4; 1Sp2010 c 1 art 21 s 1; 1Sp2011 c 9 art 2 s 3; art 6 s 13; 2013 c 108 art 12 s 4-9; 2015 c 71 art 8 s 6; 2016 c 158 art 2 s 17



Section 62J.695 — CITATION.

Sections 62J.695 to 62J.76 may be cited as the "Patient Protection Act."

History: 1997 c 237 s 1



Section 62J.70 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62J.70 to 62J.76, the terms defined in this section have the meanings given them.

Subd. 2. Health care provider or provider. "Health care provider" or "provider" means:

(1) a physician, nurse, or other provider as defined under section 62J.03;

(2) a hospital as defined under section 144.696, subdivision 3;

(3) an individual or entity that provides health care services under the medical assistance, MinnesotaCare, or state employee group insurance program; and

(4) an association, partnership, corporation, limited liability corporation, or other organization of persons or entities described in clause (1) or (2) organized for the purposes of providing, arranging, or administering health care services or treatment.

This section does not apply to trade associations, membership associations of health care professionals, or other organizations that do not directly provide, arrange, or administer health care services or treatment.

Subd. 3. Health plan company. "Health plan company" means health plan company as defined in section 62Q.01, subdivision 4.

Subd. 4. Enrollee. "Enrollee" means an individual covered by a health plan company or health insurance or health coverage plan and includes an insured policyholder, subscriber, contract holder, member, covered person, or certificate holder.

History: 1997 c 237 s 2; 2016 c 158 art 2 s 18



Section 62J.701 — GOVERNMENTAL PROGRAMS.

Beginning January 1, 1999, the provisions in paragraphs (a) to (d) apply.

(a) For purposes of sections 62J.695 to 62J.80, the requirements and other provisions that apply to health plan companies also apply to governmental programs.

(b) For purposes of this section, "governmental programs" means the medical assistance program, the MinnesotaCare program, the state employee group insurance program, the public employees insurance program under section 43A.316, and coverage provided by political subdivisions under section 471.617.

(c) Notwithstanding paragraph (a), section 62J.72 does not apply to the fee-for-service programs under medical assistance and MinnesotaCare.

(d) If a state commissioner or local unit of government contracts with a health plan company or a third-party administrator, the contract may assign any obligations under paragraph (a) to the health plan company or third-party administrator. Nothing in this paragraph shall be construed to remove or diminish any enforcement responsibilities of the commissioners of health or commerce provided in sections 62J.695 to 62J.80.

History: 1998 c 407 art 2 s 9; 2016 c 158 art 2 s 19



Section 62J.71 — PROHIBITED PROVIDER CONTRACTS.

Subdivision 1. Prohibited agreements and directives. The following types of agreements and directives are contrary to state public policy, are prohibited under this section, and are null and void:

(1) any agreement or directive that prohibits a health care provider from communicating with an enrollee with respect to the enrollee's health status, health care, or treatment options, if the health care provider is acting in good faith and within the provider's scope of practice as defined by law;

(2) any agreement or directive that prohibits a health care provider from making a recommendation regarding the suitability or desirability of a health plan company, health insurer, or health coverage plan for an enrollee, unless the provider has a financial conflict of interest in the enrollee's choice of health plan company, health insurer, or health coverage plan;

(3) any agreement or directive that prohibits a provider from providing testimony, supporting or opposing legislation, or making any other contact with state or federal legislators or legislative staff or with state and federal executive branch officers or staff;

(4) any agreement or directive that prohibits a health care provider from disclosing accurate information about whether services or treatment will be paid for by a patient's health plan company or health insurer or health coverage plan; and

(5) any agreement or directive that prohibits a health care provider from informing an enrollee about the nature of the reimbursement methodology used by an enrollee's health plan company, health insurer, or health coverage plan to pay the provider.

Subd. 2. Persons and entities affected. The following persons and entities shall not enter into any agreement or directive that is prohibited under this section:

(1) a health plan company;

(2) a health care network cooperative as defined under section 62R.04, subdivision 3; or

(3) a health care provider as defined in section 62J.70, subdivision 2.

Subd. 3. Retaliation prohibited. No person, health plan company, or other organization may take retaliatory action against a health care provider solely on the grounds that the provider:

(1) refused to enter into an agreement or provide services or information in a manner that is prohibited under this section or took any of the actions listed in subdivision 1;

(2) disclosed accurate information about whether a health care service or treatment is covered by an enrollee's health plan company, health insurer, or health coverage plan;

(3) discussed diagnostic, treatment, or referral options that are not covered or are limited by the enrollee's health plan company, health insurer, or health coverage plan;

(4) criticized coverage of the enrollee's health plan company, health insurer, or health coverage plan; or

(5) expressed personal disagreement with a decision made by a person, organization, or health care provider regarding treatment or coverage provided to a patient of the provider, or assisted or advocated for the patient in seeking reconsideration of such a decision, provided the health care provider makes it clear that the provider is acting in a personal capacity and not as a representative of or on behalf of the entity that made the decision.

Subd. 4. Exclusion. (a) Nothing in this section prohibits an entity that is subject to this section from taking action against a provider if the entity has evidence that the provider's actions are illegal, constitute medical malpractice, or are contrary to accepted medical practices.

(b) Nothing in this section prohibits a contract provision or directive that requires any contracting party to keep confidential or to not use or disclose the specific amounts paid to a provider, provider fee schedules, provider salaries, and other proprietary information of a specific entity that is subject to this section.

History: 1997 c 237 s 3; 1998 c 407 art 2 s 10-12



Section 62J.72 — DISCLOSURE OF HEALTH CARE PROVIDER INFORMATION.

Subdivision 1. Written disclosure. (a) A health plan company, as defined under section 62J.70, subdivision 3, a health care network cooperative as defined under section 62R.04, subdivision 3, and a health care provider as defined under section 62J.70, subdivision 2, shall, during open enrollment, upon enrollment, and annually thereafter, provide enrollees with a description of the general nature of the reimbursement methodologies used by the health plan company, health insurer, or health coverage plan to pay providers. The description must explain clearly any aspect of the reimbursement methodology that creates a financial incentive for the health care provider to limit or restrict the health care provided to enrollees. An entity required to disclose shall also disclose if no reimbursement methodology is used that creates a financial incentive for the health care provider to limit or restrict the health care provided to enrollees. This description may be incorporated into the member handbook, subscriber contract, certificate of coverage, or other written enrollee communication. The general reimbursement methodology shall be made available to employers at the time of open enrollment.

(b) Health plan companies, health care network cooperatives, and providers must, upon request, provide an enrollee with specific information regarding the reimbursement methodology, including, but not limited to, the following information:

(1) a concise written description of the provider payment plan, including any incentive plan applicable to the enrollee;

(2) a written description of any incentive to the provider relating to the provision of health care services to enrollees, including any compensation arrangement that is dependent on the amount of health coverage or health care services provided to the enrollee, or the number of referrals to or utilization of specialists; and

(3) a written description of any incentive plan that involves the transfer of financial risk to the health care provider.

(c) The disclosure statement describing the general nature of the reimbursement methodologies must comply with the Readability of Insurance Policies Act in chapter 72C and must be filed with and approved by the commissioner prior to its use.

(d) A disclosure statement that has been filed with the commissioner for approval under paragraph (c) is deemed approved 30 days after the date of filing, unless approved or disapproved by the commissioner on or before the end of that 30-day period.

(e) The disclosure statement describing the general nature of the reimbursement methodologies must be provided upon request in English, Spanish, Vietnamese, and Hmong. In addition, reasonable efforts must be made to provide information contained in the disclosure statement to other non-English-speaking enrollees.

(f) Health plan companies and providers may enter into agreements to determine how to respond to enrollee requests received by either the provider or the health plan company. This subdivision does not require disclosure of specific amounts paid to a provider, provider fee schedules, provider salaries, or other proprietary information of a specific health plan company or health insurer or health coverage plan or provider.

Subd. 2. Additional written disclosure of provider information. In the event a health plan company prepares a written disclosure as specified in subdivision 1, in a manner that explicitly makes a comparison of the financial incentives between the providers with whom it contracts, it must describe the incentives that occur at the provider level.

Subd. 3. Information on patients' medical bills. A health plan company and health care provider shall provide patients and enrollees with a copy of an explicit and intelligible bill whenever the patient or enrollee is sent a bill and is responsible for paying any portion of that bill. The bills must contain descriptive language sufficient to be understood by the average patient or enrollee. This subdivision does not apply to a flat co-pay paid by the patient or enrollee at the time the service is required.

Subd. 4. Nonapplicability. Health care providers as defined in section 62J.70, subdivision 2, clause (1), need not individually provide information required under this section if it has been provided by another individual or entity that is subject to this section.

History: 1997 c 237 s 4; 1998 c 407 art 2 s 13



Section 62J.73 — PROHIBITION ON EXCLUSIVE ARRANGEMENTS.

Subdivision 1. Prohibition on exclusive relationships. No provider, group of providers, or health plan company shall restrict a person's right to provide health services or procedures to another provider, group of providers, or health plan company, unless the person is an employee.

Subd. 2. Prohibition on restrictive contract terms. No provider, group of providers, or person providing goods or health services to a provider shall enter into a contract or subcontract with a health plan company or group of providers on terms that require the provider, group of providers, or person not to contract with another health plan company, unless the provider or person is an employee.

Subd. 3. Prohibition regarding essential facilities and services. (a) No health plan company, provider, or group of providers may withhold from its competitors health care services, which are essential for competition between health care providers within the meaning of the essential facilities doctrine as interpreted by the federal courts.

(b) This subdivision should be construed as an instruction to state court in interpreting federal law.

Subd. 4. Violations. Any provider or other individual who believes provisions of this section may have been violated may file a complaint with the attorney general's office regarding a possible violation of this section.

History: 1997 c 237 s 5



Section 62J.74 — ENFORCEMENT.

Subdivision 1. Authority. The commissioners of health and commerce shall each periodically review contracts and arrangements among health care providing entities and health plan companies they regulate to determine compliance with sections 62J.70 to 62J.73. Any person may submit a contract or arrangement to the relevant commissioner for review if the person believes sections 62J.70 to 62J.73 have been violated. Any provision of a contract or arrangement found by the relevant commissioner to violate this section is null and void, and the relevant commissioner may assess civil penalties against the health plan company in an amount not to exceed $2,500 for each day the contract or arrangement is in effect, and may use the enforcement procedures otherwise available to the commissioner. All due process rights afforded under chapter 14 apply to this section.

Subd. 2. Assistance to licensing boards. A health-related licensing board as defined under section 214.01, subdivision 2, shall submit a contract or arrangement to the relevant commissioner for review if the board believes sections 62J.70 to 62J.73 have been violated. If the commissioner determines that any provision of a contract or arrangement violates those sections, the board may take disciplinary action against any person who is licensed or regulated by the board who entered into the contract arrangement.

History: 1997 c 237 s 6



Section 62J.76 — NONPREEMPTION.

Nothing in the Patient Protection Act preempts or replaces requirements related to patient protections that are more protective of patient rights than the requirements established by the Patient Protection Act.

History: 1997 c 237 s 8



Section 62J.80 — RETALIATION.

A health plan company or health care provider shall not retaliate or take adverse action against an enrollee or patient who, in good faith, makes a complaint against a health plan company or health care provider. If retaliation is suspected, the executive director may report it to the appropriate regulatory authority.

History: 1998 c 407 art 2 s 18



Section 62J.81 — DISCLOSURE OF PAYMENTS FOR HEALTH CARE SERVICES.

Subdivision 1. Required disclosure of estimated payment. (a) A health care provider, as defined in section 62J.03, subdivision 8, or the provider's designee as agreed to by that designee, shall, at the request of a consumer, and at no cost to the consumer or the consumer's employer, provide that consumer with a good faith estimate of the allowable payment the provider has agreed to accept from the consumer's health plan company for the services specified by the consumer, specifying the amount of the allowable payment due from the health plan company. Health plan companies must allow contracted providers, or their designee, to release this information. If a consumer has no applicable public or private coverage, the health care provider must give the consumer, and at no cost to the consumer, a good faith estimate of the average allowable reimbursement the provider accepts as payment from private third-party payers for the services specified by the consumer and the estimated amount the noncovered consumer will be required to pay. Payment information provided by a provider, or by the provider's designee as agreed to by that designee, to a patient pursuant to this subdivision does not constitute a legally binding estimate of the allowable charge for or cost to the consumer of services.

(b) A health plan company, as defined in section 62J.03, subdivision 10, shall, at the request of an enrollee intending to receive specific health care services or the enrollee's designee, provide that enrollee with a good faith estimate of the allowable amount the health plan company has contracted for with a specified provider within the network as total payment for a health care service specified by the enrollee and the portion of the allowable amount due from the enrollee and the enrollee's out-of-pocket costs. An estimate provided to an enrollee under this paragraph is not a legally binding estimate of the allowable amount or enrollee's out-of-pocket cost.

Subd. 2. Applicability. For purposes of this section, "consumer" does not include a medical assistance or MinnesotaCare enrollee, for services covered under those programs.

History: 2004 c 288 art 7 s 3; 2006 c 255 s 24; 2007 c 147 art 15 s 9; 2011 c 108 s 36; 2016 c 158 art 2 s 20



Section 62J.82 — HOSPITAL INFORMATION REPORTING DISCLOSURE.

Subdivision 1. Required information. The Minnesota Hospital Association shall develop a Web-based system, available to the public free of charge, for reporting the following, for Minnesota residents:

(1) hospital-specific performance on the measures of care developed under section 256B.072 for acute myocardial infarction, heart failure, and pneumonia;

(2) by January 1, 2009, hospital-specific performance on the public reporting measures for hospital-acquired infections as published by the National Quality Forum and collected by the Minnesota Hospital Association and Stratis Health in collaboration with infection control practitioners; and

(3) charge information, including, but not limited to, number of discharges, average length of stay, average charge, average charge per day, and median charge, for each of the 50 most common inpatient diagnosis-related groups and the 25 most common outpatient surgical procedures as specified by the Minnesota Hospital Association.

Subd. 2. Web site. The Web site must provide information that compares hospital-specific data to hospital statewide data. The Web site must be updated annually. The commissioner shall provide a link to this reporting information on the department's Web site.

Subd. 3. Enforcement. The commissioner shall provide a link to this information on the department's Web site. If a hospital does not provide this information to the Minnesota Hospital Association, the commissioner of health may require the hospital to do so in accordance with section 144.55, subdivision 6.

History: 1Sp2005 c 4 art 8 s 2; 2007 c 147 art 14 s 1



Section 62J.823 — HOSPITAL PRICING TRANSPARENCY.

Subdivision 1. Short title. This section may be cited as the Hospital Pricing Transparency Act.

Subd. 2. Definition. For the purposes of this section, "estimate" means the actual price expected to be billed to the individual or to the individual's health plan company based on the specific diagnostic-related group code or specific procedure code or codes, reflecting any known discounts the individual would receive.

Subd. 3. Applicability and scope. Any hospital, as defined in section 144.696, subdivision 3, and outpatient surgical center, as defined in section 144.696, subdivision 4, shall provide a written estimate of the cost of a specific service or stay upon the request of a patient, doctor, or the patient's representative. The request must include:

(1) the health coverage status of the patient, including the specific health plan or other health coverage under which the patient is enrolled, if any; and

(2) at least one of the following:

(i) the specific diagnostic-related group code;

(ii) the name of the procedure or procedures to be performed;

(iii) the type of treatment to be received; or

(iv) any other information that will allow the hospital or outpatient surgical center to determine the specific diagnostic-related group or procedure code or codes.

Subd. 4. Estimate. (a) An estimate provided by the hospital or outpatient surgical center must contain:

(1) the method used to calculate the estimate;

(2) the specific diagnostic-related group or procedure code or codes used to calculate the estimate, and a description of the diagnostic-related group or procedure code or codes that is reasonably understandable to a patient; and

(3) a statement indicating that the estimate, while accurate, may not reflect the actual billed charges and that the final bill may be higher or lower depending on the patient's specific circumstances.

(b) The estimate may be provided in any method that meets the needs of the patient and the hospital or outpatient surgical center, including electronically; however, a paper copy must be provided if specifically requested.

History: 2006 c 255 s 25



Section 62J.83 — REDUCED PAYMENT AMOUNTS PERMITTED.

(a) Notwithstanding any provision of chapter 148 or any other provision of law to the contrary, a health care provider may provide care to a patient at a discounted payment amount, including care provided for free.

(b) This section does not apply in a situation in which the discounted payment amount is not permitted under federal law.

History: 2006 c 255 s 26; 2008 c 344 s 56; 2009 c 86 art 1 s 88






Chapter 62K — MINNESOTA HEALTH PLAN MARKET RULES

Section 62K.01 — TITLE.

This chapter may be cited as the "Minnesota Health Plan Market Rules."

History: 2013 c 84 art 2 s 2,17



Section 62K.02 — PURPOSE AND SCOPE.

Subdivision 1. Purpose. The market rules set forth in this chapter serve to clarify and provide guidance on the application of state law and certain requirements of the Affordable Care Act on all health carriers offering health plans in Minnesota, whether or not through MNsure, to ensure fair competition for all health carriers in Minnesota, to minimize adverse selection, and to ensure that health plans are offered in a manner that protects consumers and promotes the provision of high-quality affordable health care, and improved health outcomes. This chapter contains the regulatory requirements as specified in section 62V.05, subdivision 5, paragraph (b), and shall fully satisfy the requirements of section 62V.05, subdivision 5, paragraph (b).

Subd. 2. Scope. (a) This chapter applies only to health plans offered in the individual market or the small group market.

(b) This chapter applies to health carriers with respect to individual health plans and small group health plans, unless otherwise specified.

(c) If a health carrier issues or renews individual or small group health plans in other states, this chapter applies only to health plans issued or renewed in this state to a Minnesota resident, or to cover a resident of the state, or issued or renewed to a small employer that is actively engaged in business in this state, unless otherwise specified.

(d) This chapter does not apply to short-term coverage as defined in section 62A.65, subdivision 7, or grandfathered plan coverage as defined in section 62A.011, subdivision 1b.

History: 2013 c 84 art 2 s 3; 2013 c 108 art 1 s 67



Section 62K.03 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Affordable Care Act. "Affordable Care Act" means the federal Patient Protection and Affordable Care Act, Public Law 111-148, as amended, including the federal Health Care and Education Reconciliation Act of 2010, Public Law 111-152, and any amendments, and any federal guidance or regulations issued under these acts.

Subd. 3. Dental plan. "Dental plan" means a dental plan as defined in section 62Q.76, subdivision 3.

Subd. 4. Enrollee. "Enrollee" means a natural person covered by a health plan and includes an insured policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 5. Health carrier. "Health carrier" means a health carrier as defined in section 62A.011, subdivision 2.

Subd. 6. Health plan. "Health plan" means a health plan as defined in section 62A.011, subdivision 3.

Subd. 7. Individual health plan. "Individual health plan" means an individual health plan as defined in Minnesota Statutes, section 62A.011, subdivision 4.

Subd. 8. Limited-scope pediatric dental plan. "Limited-scope pediatric dental plan" means a dental plan meeting the requirements of section 9832(c)(2)(A) of the Internal Revenue Code of 1986, as amended, that provides only pediatric dental benefits meeting the requirements of the Affordable Care Act and is offered by a health carrier. A limited-scope pediatric dental plan includes a dental plan that is offered separately or in conjunction with an individual or small group health plan to individuals who have not attained the age of 19 years as of the beginning of the policy year or to a family.

Subd. 9. MNsure. "MNsure" means MNsure as defined in section 62V.02.

Subd. 10. Preferred provider organization. "Preferred provider organization" means a health plan that provides discounts to enrollees or subscribers for services they receive from certain health care providers.

Subd. 11. Qualified health plan. "Qualified health plan" means a health plan that meets the definition in the Affordable Care Act and has been certified by the board of MNsure in accordance with chapter 62V to be offered through MNsure.

Subd. 12. Small group health plan. "Small group health plan" means a health plan issued by a health carrier to a small employer as defined in section 62L.02, subdivision 26.

History: 2013 c 84 art 2 s 4; 2013 c 108 art 1 s 67



Section 62K.04 — MARKET RULES; VIOLATION.

Subdivision 1. Compliance. (a) A health carrier issuing an individual health plan to a Minnesota resident or a small group health plan to provide coverage to a small employer that is actively engaged in business in Minnesota shall meet all of the requirements set forth in this chapter. The failure to meet any of the requirements under this chapter constitutes a violation of section 72A.20.

(b) The requirements of this chapter do not apply to short-term coverage as defined in section 62A.65, subdivision 7, or grandfathered plan coverage as defined in section 62A.011, subdivision 1c.

Subd. 2. Penalties. In addition to any other penalties provided by the laws of this state or by federal law, a health carrier or any other person found to have violated any requirement of this chapter may be subject to the administrative procedures, enforcement actions, and penalties provided under section 45.027 and chapters 62D and 72A.

History: 2013 c 84 art 2 s 5



Section 62K.05 — FEDERAL ACT; COMPLIANCE REQUIRED.

A health carrier shall comply with all provisions of the Affordable Care Act to the extent that it imposes a requirement that applies in this state. Compliance with any provision of the Affordable Care Act is required as of the effective date established for that provision in the federal act, except as otherwise specifically stated earlier in state law.

History: 2013 c 84 art 2 s 6



Section 62K.06 — METAL LEVEL MANDATORY OFFERINGS.

Subdivision 1. Identification. A health carrier that offers individual or small group health plans in Minnesota must provide documentation to the commissioner of commerce to justify actuarial value levels as specified in section 1302(d) of the Affordable Care Act for all individual and small group health plans offered inside and outside of MNsure.

Subd. 2. Minimum levels. (a) A health carrier that offers a catastrophic plan or a bronze level health plan within a service area in either the individual or small group market must also offer a silver level and a gold level health plan in that market and within that service area.

(b) A health carrier with less than five percent market share in the respective individual or small group market in Minnesota is exempt from paragraph (a), until January 1, 2017, unless the health carrier offers a qualified health plan through MNsure. If the health carrier offers a qualified health plan through MNsure, the health carrier must comply with paragraph (a).

Subd. 3. MNsure restriction. MNsure may not, by contract or otherwise, mandate the types of health plans to be offered by a health carrier to individuals or small employers purchasing health plans outside of MNsure. Solely for purposes of this subdivision, "health plan" includes coverage that is excluded under section 62A.011, subdivision 3, clause (6).

Subd. 4. Metal level defined. For purposes of this section, the metal levels and catastrophic plans are defined in section 1302(d) and (e) of the Affordable Care Act.

Subd. 5. Enforcement. The commissioner of commerce shall enforce this section.

History: 2013 c 84 art 2 s 7,17; 2013 c 108 art 1 s 67



Section 62K.07 — INFORMATION DISCLOSURES.

(a) A health carrier offering individual or small group health plans must submit the following information in a format determined by the commissioner of commerce:

(1) claims payment policies and practices;

(2) periodic financial disclosures;

(3) data on enrollment;

(4) data on disenrollment;

(5) data on the number of claims that are denied;

(6) data on rating practices;

(7) information on cost-sharing and payments with respect to out-of-network coverage; and

(8) other information required by the secretary of the United States Department of Health and Human Services under the Affordable Care Act.

(b) A health carrier offering an individual or small group health plan must comply with all information disclosure requirements of all applicable state and federal law, including the Affordable Care Act.

(c) Except for qualified health plans sold on MNsure, information reported under paragraph (a), clauses (3) and (4), is nonpublic data as defined under section 13.02, subdivision 9. Information reported under paragraph (a), clauses (1) through (8), must be reported by MNsure for qualified health plans sold through MNsure.

(d) The commissioner of commerce shall enforce this section.

History: 2013 c 84 art 2 s 8,17; 2013 c 108 art 1 s 67



Section 62K.075 — PROVIDER NETWORK NOTIFICATIONS.

(a) A health carrier must update the carrier's Web site at least once a month with any changes to the carrier's provider network, including provider changes from in-network status to out-of-network status.

(b) Upon notification from an enrollee, a health carrier must reprocess any claim for services provided by a provider whose status has changed from in-network to out-of-network as an in-network claim if the service was provided after the network change went into effect but before the change was posted as required under paragraph (a) unless the health carrier notified the enrollee of the network change prior to the service being provided. This paragraph does not apply if the health carrier is able to verify that the health carrier's Web site displayed the correct provider network status on the health carrier's Web site at the time the service was provided.

(c) The limitations of section 62Q.56, subdivision 2a, shall apply to payments required by paragraph (b).

History: 2016 c 179 s 1



Section 62K.08 — MARKETING STANDARDS.

Subdivision 1. Marketing. (a) A health carrier offering individual or small group health plans must comply with all applicable provisions of the Affordable Care Act, including, but not limited to, the following:

(1) compliance with all state laws pertaining to the marketing of individual or small group health plans; and

(2) establishing marketing practices and benefit designs that will not have the effect of discouraging the enrollment of individuals with significant health needs in the health plan.

(b) No marketing materials may lead consumers to believe that all health care needs will be covered.

Subd. 2. Enforcement. The commissioner of commerce shall enforce this section.

History: 2013 c 84 art 2 s 9



Section 62K.09 — ACCREDITATION STANDARDS.

Subdivision 1. Accreditation; general. (a) A health carrier that offers any individual or small group health plans in Minnesota outside of MNsure must be accredited in accordance with this subdivision. A health carrier must obtain accreditation through URAC, the National Committee for Quality Assurance (NCQA), or any entity recognized by the United States Department of Health and Human Services for accreditation of health insurance issuers or health plans by January 1, 2018. Proof of accreditation must be submitted to the commissioner of health in a form prescribed by the commissioner of health.

(b) A health carrier that rents a provider network is exempt from this subdivision, unless it is part of a holding company as defined in section 60D.15 that in aggregate exceeds ten percent market share in either the individual or small group market in Minnesota.

Subd. 2. Accreditation; MNsure. (a) MNsure shall require all health carriers offering a qualified health plan through MNsure to obtain the appropriate level of accreditation no later than the third year after the first year the health carrier offers a qualified health plan through MNsure. A health carrier must take the first step of the accreditation process during the first year in which it offers a qualified health plan. A health carrier that offers a qualified health plan on January 1, 2014, must obtain accreditation by the end of the 2016 plan year.

(b) To the extent a health carrier cannot obtain accreditation due to low volume of enrollees, an exception to this accreditation criterion may be granted by MNsure until such time as the health carrier has a sufficient volume of enrollees.

Subd. 3. Oversight. A health carrier shall comply with a request from the commissioner of health to confirm accreditation or progress toward accreditation.

Subd. 4. Enforcement. The commissioner of health shall enforce this section.

History: 2013 c 84 art 2 s 10,17; 2013 c 108 art 1 s 67



Section 62K.10 — GEOGRAPHIC ACCESSIBILITY; PROVIDER NETWORK ADEQUACY.

Subdivision 1. Applicability. (a) This section applies to all health carriers that either require an enrollee to use or that create incentives, including financial incentives, for an enrollee to use, health care providers that are managed, owned, under contract with, or employed by the health carrier. A health carrier that does not manage, own, or contract directly with providers in Minnesota is exempt from this section, unless it is part of a holding company as defined in section 60D.15 that in aggregate exceeds ten percent in either the individual or small group market in Minnesota.

(b) Health carriers renting provider networks from other entities must submit the rental agreement or contract to the commissioner of health for approval. In reviewing the agreements or contracts, the commissioner shall review the agreement or contract to ensure that the entity contracting with health care providers accepts responsibility to meet the requirements in this section.

Subd. 2. Primary care; mental health services; general hospital services. The maximum travel distance or time shall be the lesser of 30 miles or 30 minutes to the nearest provider of each of the following services: primary care services, mental health services, and general hospital services.

Subd. 3. Other health services. The maximum travel distance or time shall be the lesser of 60 miles or 60 minutes to the nearest provider of specialty physician services, ancillary services, specialized hospital services, and all other health services not listed in subdivision 2.

Subd. 4. Network adequacy. Each designated provider network must include a sufficient number and type of providers, including providers that specialize in mental health and substance use disorder services, to ensure that covered services are available to all enrollees without unreasonable delay. In determining network adequacy, the commissioner of health shall consider availability of services, including the following:

(1) primary care physician services are available and accessible 24 hours per day, seven days per week, within the network area;

(2) a sufficient number of primary care physicians have hospital admitting privileges at one or more participating hospitals within the network area so that necessary admissions are made on a timely basis consistent with generally accepted practice parameters;

(3) specialty physician service is available through the network or contract arrangement;

(4) mental health and substance use disorder treatment providers are available and accessible through the network or contract arrangement;

(5) to the extent that primary care services are provided through primary care providers other than physicians, and to the extent permitted under applicable scope of practice in state law for a given provider, these services shall be available and accessible; and

(6) the network has available, either directly or through arrangements, appropriate and sufficient personnel, physical resources, and equipment to meet the projected needs of enrollees for covered health care services.

Subd. 5. Waiver. A health carrier or preferred provider organization may apply to the commissioner of health for a waiver of the requirements in subdivision 2 or 3 if it is unable to meet the statutory requirements. A waiver application must be submitted on a form provided by the commissioner and must:

(1) demonstrate with specific data that the requirement of subdivision 2 or 3 is not feasible in a particular service area or part of a service area; and

(2) include information as to the steps that were and will be taken to address the network inadequacy.

The waiver shall automatically expire after four years. If a renewal of the waiver is sought, the commissioner of health shall take into consideration steps that have been taken to address network adequacy.

Subd. 6. Referral centers. Subdivisions 2 and 3 shall not apply if an enrollee is referred to a referral center for health care services. A referral center is a medical facility that provides highly specialized medical care, including but not limited to organ transplants. A health carrier or preferred provider organization may consider the volume of services provided annually, case mix, and severity adjusted mortality and morbidity rates in designating a referral center.

Subd. 7. Essential community providers. Each health carrier must comply with section 62Q.19.

Subd. 8. Enforcement. The commissioner of health shall enforce this section.

History: 2013 c 84 art 2 s 11,17



Section 62K.11 — BALANCE BILLING PROHIBITED.

(a) A network provider is prohibited from billing an enrollee for any amount in excess of the allowable amount the health carrier has contracted for with the provider as total payment for the health care service. A network provider is permitted to bill an enrollee the approved co-payment, deductible, or coinsurance.

(b) A network provider is permitted to bill an enrollee for services not covered by the enrollee's health plan as long as the enrollee agrees in writing in advance before the service is performed to pay for the noncovered service.

History: 2013 c 84 art 2 s 12



Section 62K.12 — QUALITY ASSURANCE AND IMPROVEMENT.

Subdivision 1. General. (a) All health carriers offering an individual health plan or small group health plan must have a written internal quality assurance and improvement program that, at a minimum:

(1) provides for ongoing evaluation of the quality of health care provided to its enrollees;

(2) periodically reports the evaluation of the quality of health care to the health carrier's governing body;

(3) follows policies and procedures for the selection and credentialing of network providers that is consistent with community standards;

(4) conducts focused studies directed at problems, potential problems, or areas with potential for improvements in care;

(5) conducts enrollee satisfaction surveys and monitors oral and written complaints submitted by enrollees or members; and

(6) collects and reports Health Effectiveness Data and Information Set (HEDIS) measures and conducts other quality assessment and improvement activities as directed by the commissioner of health.

(b) The commissioner of health shall submit a report to the chairs and ranking minority members of senate and house of representatives committees with primary jurisdiction over commerce and health policy by February 15, 2015, with recommendations for specific quality assurance and improvement standards for all Minnesota health carriers. The recommended standards must not require duplicative data gathering, analysis, or reporting by health carriers.

Subd. 2. Exemption. A health carrier that rents a provider network is exempt from this section, unless it is part of a holding company as defined in section 60D.15 that in aggregate exceeds ten percent market share in either the individual or small group market in Minnesota.

Subd. 3. Waiver. A health carrier that has obtained accreditation through the URAC for network management; quality improvement; credentialing; member protection; and utilization management, or has achieved an excellent or commendable level ranking from the National Committee for Quality Assurance (NCQA), shall be deemed to meet the requirements of subdivision 1. Proof of accreditation must be submitted to the commissioner of health in a form prescribed by the commissioner. The commissioner may adopt rules to recognize similar accreditation standards from any entity recognized by the United States Department of Health and Human Services for accreditation of health insurance issuers or health plans.

Subd. 4. Enforcement. The commissioner of health shall enforce this section.

History: 2013 c 84 art 2 s 13,17



Section 62K.13 — SERVICE AREA REQUIREMENTS.

(a) Any health carrier that offers an individual or small group health plan, must offer the health plan in a service area that is at least the entire geographic area of a county unless serving a smaller geographic area is necessary, nondiscriminatory, and in the best interest of enrollees. The service area for any individual or small group health plan must be established without regard to racial, ethnic, language, concentrated poverty, or health status-related factors, or other factors that exclude specific high-utilizing, high-cost, or medically underserved populations.

(b) If a health carrier that offers an individual or small group health plan requests to serve less than the entire county, the request must be made to the commissioner of health on a form and manner determined by the commissioner and must provide specific data demonstrating that the service area is not discriminatory, is necessary, and is in the best interest of enrollees.

(c) The commissioner of health shall enforce this section.

History: 2013 c 84 art 2 s 14,17



Section 62K.14 — LIMITED-SCOPE PEDIATRIC DENTAL PLANS.

(a) Limited-scope pediatric dental plans must be offered to the extent permitted under the Affordable Care Act: (1) on a guaranteed issue and guaranteed renewable basis; (2) with premiums rated on allowable rating factors used for health plans; and (3) without any exclusions or limitations based on preexisting conditions.

(b) Notwithstanding paragraph (a), a health carrier may discontinue a limited scope pediatric dental plan at the end of a plan year if the health carrier provides written notice to enrollees before coverage is to be discontinued that the particular plan is being discontinued and the health carrier offers enrollees other dental plan options that are the same or substantially similar to the dental plan being discontinued in terms of premiums, benefits, cost-sharing requirements, and network adequacy. The written notice to enrollees must be provided at least 105 days before the end of the plan year.

(c) Limited-scope pediatric dental plans must ensure primary care dental services are available within 60 miles or 60 minutes' travel time.

(d) If a stand-alone dental plan as defined under the Affordable Care Act or a limited-scope pediatric dental plan is offered, either separately or in conjunction with a health plan offered to individuals or small employers, the health plan shall not be considered in noncompliance with the requirements of the essential benefit package in the Affordable Care Act because the health plan does not offer coverage of pediatric dental benefits if these benefits are covered through the stand-alone or limited-scope pediatric dental plan, to the extent permitted under the Affordable Care Act.

(e) Health carriers offering limited-scope pediatric dental plans must comply with this section and sections 62K.07, 62K.08, 62K.13, and 62K.15.

(f) The commissioner of commerce shall enforce paragraphs (a) and (b). Any limited-scope pediatric dental plan that is to be offered to replace a discontinued dental plan under paragraph (b) must be approved by the commissioner of commerce in terms of cost and benefit similarity, and the commissioner of health in terms of network adequacy similarity. The commissioner of health shall enforce paragraph (c).

History: 2013 c 84 art 2 s 15,17



Section 62K.15 — ANNUAL OPEN ENROLLMENT PERIODS.

(a) Health carriers offering individual health plans must limit annual enrollment in the individual market to the annual open enrollment periods for MNsure. Nothing in this section limits the application of special or limited open enrollment periods as defined under the Affordable Care Act.

(b) Health carriers offering individual health plans must inform all applicants at the time of application and enrollees at least annually of the open and special enrollment periods as defined under the Affordable Care Act.

(c) The commissioner of commerce shall enforce this section.

History: 2013 c 84 art 2 s 16,17; 2013 c 108 art 1 s 67






Chapter 62L — SMALL EMPLOYER INSURANCE REFORM

Section 62L.01 — CITATION.

Subdivision 1. Popular name. Sections 62L.01 to 62L.22 may be cited as the "Minnesota Small Employer Health Benefit Act."

Subd. 2. Jurisdiction. Sections 62L.01 to 62L.22 apply to any health carrier that offers, issues, delivers, or renews a health benefit plan to a small employer.

Subd. 3. Legislative findings and purpose. The legislature finds that underwriting and rating practices in the individual and small employer markets for health coverage create substantial hardship and unfairness, create unnecessary administrative costs, and adversely affect the health of residents of this state. The legislature finds that the premium restrictions provided by this chapter reduce but do not eliminate these harmful effects. Accordingly, the legislature declares its desire to phase out the remaining rating bands as quickly as possible, with the end result of eliminating all rating practices based on risk by July 1, 1997.

History: 1992 c 549 art 2 s 1; 1994 c 625 art 10 s 50



Section 62L.02 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 62L.01 to 62L.22.

Subd. 2. Actuarial opinion. "Actuarial opinion" means a written statement by a member of the American Academy of Actuaries that a health carrier is in compliance with this chapter, based on the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the health carrier in establishing premium rates for health benefit plans.

Subd. 3. Association. "Association" means the Health Coverage Reinsurance Association.

Subd. 4. [Repealed, 2013 c 84 art 1 s 94]

Subd. 5. Board of directors. "Board of directors" means the board of directors of the Health Coverage Reinsurance Association.

Subd. 6. Case characteristics. "Case characteristics" means the relevant characteristics of a small employer, as determined by a health carrier in accordance with this chapter, which are considered by the carrier in the determination of premium rates for the small employer.

Subd. 7. Coinsurance. "Coinsurance" means an established dollar amount or percentage of health care expenses that an eligible employee or dependent is required to pay directly to a provider of medical services or supplies under the terms of a health benefit plan.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce for health carriers subject to the jurisdiction of the Department of Commerce or the commissioner of health for health carriers subject to the jurisdiction of the Department of Health, or the relevant commissioner's designated representative. For purposes of sections 62L.13 to 62L.22, "commissioner" means the commissioner of commerce or that commissioner's designated representative.

Subd. 9. Continuous coverage. "Continuous coverage" means the maintenance of continuous and uninterrupted qualifying coverage. An individual is considered to have maintained continuous coverage if the individual requests enrollment in qualifying coverage within 63 days of termination of qualifying coverage.

Subd. 9a. Current employee. "Current employee" means an employee, as defined in this section, other than a retiree or disabled former employee.

Subd. 10. Deductible. "Deductible" means the amount of health care expenses an eligible employee or dependent is required to incur before benefits are payable under a health benefit plan.

Subd. 11. Dependent. "Dependent" means an eligible employee's spouse, dependent child to the limiting age as defined in section 62Q.01, subdivision 9, dependent child of any age who is disabled and who meets the eligibility criteria in section 62A.14, subdivision 2, or any other person whom state or federal law requires to be treated as a dependent for purposes of health plans. For the purpose of this definition, a dependent child to the limiting age as defined in section 62Q.01, subdivision 9, includes a child for whom the employee or the employee's spouse has been appointed legal guardian and an adoptive child as provided in section 62A.27. A child also means a grandchild as provided in section 62A.042 with continued eligibility of grandchildren as provided in section 62A.302, subdivision 4.

Subd. 11a. Discounted eligible charges. "Discounted eligible charges" means, as determined by the board of directors, eligible charges reduced by the average difference between eligible charges and the expected liability of the health carrier for services performed. The board of directors, in its discretion, may determine additional different discounts, based upon geographic area and type of delivery system.

Subd. 12. Eligible charges. "Eligible charges" means the actual charges submitted to a health carrier by or on behalf of a provider, eligible employee, or dependent for health services covered by the health carrier's health benefit plan. Eligible charges do not include charges for health services excluded by the health benefit plan or charges for which an alternate health carrier is liable under the coordination of benefit provisions of the health benefit plan.

Subd. 13. Eligible employee. "Eligible employee" means an employee who has satisfied all employer participation and eligibility requirements.

Subd. 13a. Employee. "Employee" means an individual employed for at least 20 hours per week and includes a sole proprietor or a partner of a partnership, if the sole proprietor or partner is included under a health benefit plan of the employer, but does not include individuals who work on a temporary, seasonal, or substitute basis. "Employee" also includes a retiree or a disabled former employee required to be covered under sections 62A.147 and 62A.148.

Subd. 13b. Enrollment date. "Enrollment date" means, with respect to a covered individual, the date of enrollment of the individual in the health benefit plan or, if earlier, the first day of the waiting period for the individual's enrollment.

Subd. 14. Financially impaired condition. "Financially impaired condition" means a situation in which a health carrier is not insolvent, but (1) is considered by the commissioner to be potentially unable to fulfill its contractual obligations, or (2) is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

Subd. 14a. Guaranteed issue. "Guaranteed issue" means that a health carrier shall not decline an application by a small employer for any health benefit plan offered by that health carrier and shall not decline to cover under a health benefit plan any eligible employee or eligible dependent, including persons who become eligible employees or eligible dependents after initial issuance of the health benefit plan.

Subd. 15. Health benefit plan. "Health benefit plan" means a policy, contract, or certificate offered, sold, issued, or renewed by a health carrier to a small employer for the coverage of medical and hospital benefits. Health benefit plan includes a small employer plan. Health benefit plan does not include coverage, including any combination of the following coverages, that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) liability insurance or supplemental to liability insurance;

(4) designed solely to provide coverage for a specified disease or illness or to provide payments on a per diem, fixed indemnity, or non-expense-incurred basis, if offered as independent, noncoordinated coverage;

(5) credit accident and health insurance as defined in section 62B.02;

(6) designed solely to provide dental or vision care;

(7) blanket accident and sickness insurance as defined in section 62A.11;

(8) accident-only coverage;

(9) a long-term care policy as defined in section 62A.46 or a qualified long-term care insurance policy as defined in section 62S.01;

(10) Medicare-related coverage as defined in section 62Q.01, subdivision 6;

(11) workers' compensation insurance; or

(12) limited to care provided at on-site medical clinics operated by an employer for the benefit of the employer's employees and their dependents, in connection with which the employer does not transfer risk.

For the purpose of this chapter, a health benefit plan issued to eligible employees of a small employer who meets the participation requirements of section 62L.03, subdivision 3, is considered to have been issued to a small employer. A health benefit plan issued on behalf of a health carrier is considered to be issued by the health carrier.

Subd. 16. Health carrier. "Health carrier" means an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan corporation licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network operating under chapter 62N; an accountable provider network regulated under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in United States Code, title 29, section 1002(40), as amended. Any use of this definition in another chapter by reference does not include a community integrated service network, unless otherwise specified. For the purpose of this chapter, companies that are affiliated companies or that are eligible to file a consolidated tax return must be treated as one health carrier, except that any insurance company or health service plan corporation that is an affiliate of a health maintenance organization located in Minnesota, or any health maintenance organization located in Minnesota that is an affiliate of an insurance company or health service plan corporation, or any health maintenance organization that is an affiliate of another health maintenance organization in Minnesota, may treat the health maintenance organization as a separate health carrier.

Subd. 17. Health plan. "Health plan" means a health plan as defined in section 62A.011 and includes individual and group coverage regardless of the size of the group, unless otherwise specified.

Subd. 18. [Repealed, 2013 c 84 art 1 s 94]

Subd. 18a. Individual health plan. "Individual health plan" has the meaning given in section 62A.011, subdivision 4.

Subd. 19. [Repealed, 2013 c 84 art 1 s 94]

Subd. 20. MCHA. "MCHA" means the Minnesota Comprehensive Health Association established under section 62E.10.

Subd. 21. Medical necessity. "Medical necessity" means the appropriate and necessary medical and hospital services eligible for payment under a health benefit plan as determined by a health carrier.

Subd. 22. Members. "Members" means the health carriers operating in the small employer market who may participate in the association.

Subd. 23. [Repealed, 2013 c 84 art 1 s 94]

Subd. 24. [Repealed, 2013 c 84 art 1 s 94]

Subd. 25. Rating period. "Rating period" means the 12-month period for which premium rates established by a health carrier are assumed to be in effect, as determined by the health carrier. During the rating period, a health carrier may adjust the rate based on the prorated change in the index rate.

Subd. 26. Small employer. (a) "Small employer" means, with respect to a calendar year and a plan year, a person, firm, corporation, partnership, association, or other entity actively engaged in business in Minnesota, including a political subdivision of the state, that employed an average of at least one, not including a sole proprietor, but not more than 50 current employees on business days during the preceding calendar year and that employs at least one current employee, not including a sole proprietor, on the first day of the plan year. A small employer plan may be offered through a domiciled association to self-employed individuals and small employers who are members of the association, even if the self-employed individual or small employer has fewer than two current employees. Entities that are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the federal Internal Revenue Code are considered a single employer for purposes of determining the number of current employees. Small employer status must be determined on an annual basis as of the renewal date of the health benefit plan. The provisions of this chapter continue to apply to an employer who no longer meets the requirements of this definition until the annual renewal date of the employer's health benefit plan. If an employer was not in existence throughout the preceding calendar year, the determination of whether the employer is a small employer is based upon the average number of current employees that it is reasonably expected that the employer will employ on business days in the current calendar year. For purposes of this definition, the term employer includes any predecessor of the employer. An employer that has more than 50 current employees but has 50 or fewer employees, as "employee" is defined under United States Code, title 29, section 1002(6), is a small employer under this subdivision.

(b) Where an association, as defined in section 62L.045, comprised of employers contracts with a health carrier to provide coverage to its members who are small employers, the association and health benefit plans it provides to small employers, are subject to section 62L.045, with respect to small employers in the association, even though the association also provides coverage to its members that do not qualify as small employers.

(c) If an employer has employees covered under a trust specified in a collective bargaining agreement under the federal Labor-Management Relations Act of 1947, United States Code, title 29, section 141, et seq., as amended, or employees whose health coverage is determined by a collective bargaining agreement and, as a result of the collective bargaining agreement, is purchased separately from the health plan provided to other employees, those employees are excluded in determining whether the employer qualifies as a small employer. Those employees are considered to be a separate small employer if they constitute a group that would qualify as a small employer in the absence of the employees who are not subject to the collective bargaining agreement.

(d) Small group health plans offered through MNsure under chapter 62V to employees of a small employer are not considered individual health plans, regardless of whether the health plan is purchased using a defined contribution from the small employer.

Subd. 27. Small employer market. (a) "Small employer market" means the market for health benefit plans for small employers.

(b) A health carrier is considered to be participating in the small employer market if the carrier offers, sells, issues, or renews a health benefit plan to: (1) any small employer; or (2) the eligible employees of a small employer offering a health benefit plan if, with the knowledge of the health carrier, either of the following conditions is met:

(i) any portion of the premium or benefits is paid for or reimbursed by a small employer; or

(ii) the health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of the Internal Revenue Code, section 106, 125, or 162.

Subd. 28. Small employer plan. "Small employer plan" means a health benefit plan issued by a health carrier to a small employer for coverage of the medical and hospital benefits described in section 62L.05.

Subd. 29. Waiting period. "Waiting period" means, with respect to an individual who is a potential enrollee under a health benefit plan, the period that must pass with respect to the individual before the individual is eligible, under the employer's eligibility requirements, for coverage under the health benefit plan.

History: 1992 c 549 art 2 s 2; 1993 c 47 s 1; 1993 c 247 art 2 s 1-5; 1993 c 345 art 7 s 1-3; 1994 c 465 art 3 s 61; 1994 c 625 art 10 s 16-28,50; 1995 c 234 art 7 s 12-15; 1995 c 258 s 44; 1997 c 71 art 2 s 7; 1997 c 175 art 2 s 1-9; 1997 c 225 art 2 s 62; 1999 c 177 s 52; 1999 c 181 s 1; 2001 c 7 s 15; 2005 c 56 s 1; 2006 c 255 s 27; 2007 c 147 art 12 s 6; 2009 c 178 art 1 s 31; 2013 c 84 art 1 s 44-47; 2013 c 108 art 1 s 67



Section 62L.03 — AVAILABILITY OF COVERAGE.

Subdivision 1. Guaranteed issue and reissue. (a) Every health carrier shall, as a condition of authority to transact business in this state in the small employer market, affirmatively market, offer, sell, issue, and renew any of its health benefit plans, on a guaranteed issue basis, to any small employer, including a small employer covered by paragraph (b), that meets the participation and contribution requirements of subdivision 3, as provided in this chapter.

(b) A small employer that no longer meets the definition of small employer because of a reduction in workforce may continue coverage as a small employer for 12 months from the date the group is reduced to one employee.

(c) Notwithstanding paragraph (a), a health carrier may, at the time of coverage renewal, modify the health coverage for a product offered in the small employer market if the modification is consistent with state law, approved by the commissioner, and effective on a uniform basis for all small employers purchasing that product other than through a qualified association in compliance with section 62L.045, subdivision 2.

(d) A health carrier may cease to transact business in the small employer market as provided under section 62L.09.

Subd. 2. Exceptions. (a) No health maintenance organization is required to offer coverage or accept applications under subdivision 1 in the case of the following:

(1) with respect to a small employer, where the small employer does not have eligible employees who work or reside in the health maintenance organization's approved service areas; or

(2) with respect to an employee, when the employee does not work or reside within the health maintenance organization's approved service areas.

(b) A health carrier participating in the small employer market shall not be required to offer coverage or accept applications pursuant to subdivision 1 where the commissioner finds that the acceptance of an application or applications would place the health carrier participating in the small employer market in a financially impaired condition, provided, however, that a health carrier participating in the small employer market that has not offered coverage or accepted applications pursuant to this paragraph shall not offer coverage or accept applications for any health benefit plan until 180 days following a determination by the commissioner that the health carrier is not financially impaired and that offering coverage or accepting applications under subdivision 1 would not cause the health carrier to become financially impaired.

Subd. 3. Minimum participation and contribution. (a) A small employer that has at least 75 percent of its eligible employees who have not waived coverage participating in a health benefit plan and that contributes at least 50 percent toward the cost of coverage of each eligible employee must be guaranteed coverage on a guaranteed issue basis from any health carrier participating in the small employer market. The participation level of eligible employees must be determined at the initial offering of coverage and at the renewal date of coverage. A health carrier must not increase the participation requirements applicable to a small employer at any time after the small employer has been accepted for coverage. For the purposes of this subdivision, waiver of coverage includes only waivers due to: (1) coverage under another group health plan; (2) coverage under Medicare Parts A and B; or (3) coverage under medical assistance under chapter 256B.

(b) If a small employer does not satisfy the contribution or participation requirements under this subdivision, a health carrier may voluntarily issue or renew individual health plans, or a health benefit plan which must fully comply with this chapter. A health carrier that provides a health benefit plan to a small employer that does not meet the contribution or participation requirements of this subdivision must maintain this information in its files for audit by the commissioner. A health carrier may not offer an individual health plan, purchased through an arrangement between the employer and the health carrier, to any employee unless the health carrier also offers the individual health plan, on a guaranteed issue basis, to all other employees of the same employer. An arrangement permitted under section 62L.12, subdivision 2, paragraph (l), is not an arrangement between the employer and the health carrier for purposes of this paragraph.

(c) Nothing in this section obligates a health carrier to issue coverage to a small employer that currently offers coverage through a health benefit plan from another health carrier, unless the new coverage will replace the existing coverage and not serve as one of two or more health benefit plans offered by the employer. This paragraph does not apply if the small employer will meet the required participation level with respect to the new coverage.

(d) If a small employer cannot meet either the participation or contribution requirement, the small employer may purchase coverage only during an open enrollment period each year between November 15 and December 15.

Subd. 4. Underwriting restrictions. Health carriers may collect information relating to the case characteristics and demographic composition of small employers, as well as health status and health history information about employees, and dependents of employees, of small employers.

Subd. 5. Cancellations and failures to renew. (a) No health carrier shall cancel, decline to issue, or fail to renew a health benefit plan as a result of the claim experience or health status of the persons covered or to be covered by the health benefit plan. For purposes of this subdivision, a failure to renew does not include a uniform modification of coverage at time of renewal, as described in subdivision 1.

(b) A health carrier may cancel or fail to renew a health benefit plan:

(1) for nonpayment of the required premium;

(2) for fraud or misrepresentation by the small employer with respect to eligibility for coverage or any other material fact;

(3) if the employer fails to comply with the minimum contribution percentage required under subdivision 3; or

(4) for any other reasons or grounds expressly permitted by the respective licensing laws and regulations governing a health carrier, including, but not limited to, service area restrictions imposed on health maintenance organizations under section 62D.03, subdivision 4, paragraph (m), to the extent that these grounds are not expressly inconsistent with this chapter.

(c) A health carrier may fail to renew a health benefit plan:

(1) if eligible employee participation during the preceding calendar year declines to less than 75 percent, subject to the waiver of coverage provision in subdivision 3;

(2) if the health carrier ceases to do business in the small employer market under section 62L.09; or

(3) if a failure to renew is based upon the health carrier's decision to discontinue the health benefit plan form previously issued to the small employer, but only if the health carrier permits each small employer covered under the prior form to switch to its choice of any other health benefit plan offered by the health carrier, without any underwriting restrictions that would not have been permitted for renewal purposes.

(d) A health carrier need not renew a health benefit plan, and shall not renew a small employer plan, if an employer ceases to qualify as a small employer as defined in section 62L.02, except as provided in subdivision 1, paragraph (b). If a health benefit plan, other than a small employer plan, provides terms of renewal that do not exclude an employer that is no longer a small employer, the health benefit plan may be renewed according to its own terms. If a health carrier issues or renews a health plan to an employer that is no longer a small employer, without interruption of coverage, the health plan is subject to section 60A.082.

(e) A health carrier may cancel or fail to renew the coverage of an individual employee or dependent under a health benefit plan for fraud or misrepresentation by the eligible employee or dependent with respect to eligibility for coverage or any other material fact.

Subd. 6. MCHA enrollees. Health carriers shall offer coverage to any eligible employee or dependent enrolled in MCHA at the time of the health carrier's issuance or renewal of a health benefit plan to a small employer. The health benefit plan must require that the employer permit MCHA enrollees to enroll in the small employer's health benefit plan as of the first date of renewal of a health benefit plan occurring on or after July 1, 1993, and as of each date of renewal after that, or, in the case of a new group, as of the initial effective date of the health benefit plan and as of each date of renewal after that. Health carriers must not impose any underwriting restrictions, including any preexisting condition limitations or exclusions, on any eligible employee or dependent previously enrolled in MCHA and transferred to a health benefit plan.

History: 1992 c 549 art 2 s 3; 1993 c 247 art 2 s 6,7; 1993 c 345 art 7 s 4,5; 1994 c 625 art 10 s 29-33; 1995 c 234 art 7 s 16-18; 1995 c 258 s 45; 1997 c 175 art 2 s 10-14; 1999 c 177 s 53; 2002 c 330 s 24,25; 2006 c 255 s 28; 2011 c 108 s 37; 2013 c 84 art 1 s 48-51; 2016 c 158 art 2 s 21



Section 62L.04 — COMPLIANCE REQUIREMENTS.

Subdivision 1. Applicability of chapter requirements. (a) Beginning July 1, 1993, health carriers participating in the small employer market must offer and make available on a guaranteed issue basis any health benefit plan that they offer, including both of the small employer plans provided in section 62L.05, to all small employers that satisfy the small employer participation and contribution requirements specified in this chapter. Compliance with these requirements is required as of the first renewal date of any small employer group occurring after July 1, 1993. For new small employer business, compliance is required as of the first date of offering occurring after July 1, 1993.

(b) Compliance with these requirements is required as of the first renewal date occurring after July 1, 1994, with respect to employees of a small employer who had been issued individual coverage prior to July 1, 1993, administered by the health carrier on a group basis. Notwithstanding any other law to the contrary, the health carrier shall offer to terminate any individual coverage for employees of small employers who satisfy the small employer participation and contribution requirements specified in section 62L.03 and offer to replace it with a health benefit plan. If the employer elects not to purchase a health benefit plan, the health carrier must offer all covered employees and dependents the option of maintaining their current coverage, administered on an individual basis, or replacement individual coverage. Small employer and replacement individual coverage provided under this subdivision must be without application of underwriting restrictions, provided continuous coverage is maintained.

(c) With respect to small employers having no fewer than 30 nor more than 49 current employees, all dates in this subdivision become July 1, 1995, and any reference to "after" a date becomes "on or after" July 1, 1995.

Subd. 2. New carriers. A health carrier entering the small employer market after July 1, 1993, shall begin complying with the requirements of this chapter as of the first date of offering of a health benefit plan to a small employer. A health carrier entering the small employer market after July 1, 1993, is considered to be a member of the health coverage reinsurance association as of the date of the health carrier's initial offer of a health benefit plan to a small employer.

History: 1992 c 549 art 2 s 4; 1993 c 345 art 7 s 6; 1994 c 625 art 10 s 34



Section 62L.045 — ASSOCIATIONS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(a) "Association" means:

(1) an association as defined in section 60A.02;

(2) a group or organization of political subdivisions;

(3) a service cooperative created under section 123A.21; or

(4) a joint self-insurance pool authorized under section 471.617, subdivision 2.

(b) "Qualified association" means an association, as defined in this subdivision, that:

(1) is registered with the commissioner of commerce;

(2) provides health plan coverage through a health carrier that participates in the small employer market in this state, other than through associations, to the extent that the association purchases health plan coverage rather than self-insures;

(3) has and adheres to membership and participation criteria and health coverage eligibility criteria that are not designed to disproportionately include or attract small employers that are likely to have low costs of health coverage or to disproportionately exclude or repel small employers that are likely to have high costs of health coverage; and

(4) permits any small employer that meets its membership, participation, and eligibility criteria to become a member and to obtain health coverage through the association.

(c) "Health coverage" means a health benefit plan as defined in section 62L.02, subdivision 15; or similar self-insured coverage offered, sold, issued, or renewed by an association as defined in paragraph (a) to a small employer.

Subd. 2. Qualified associations. (a) A qualified association, as defined in this section, and health coverage offered by it, to it, or through it, to a small employer in this state must comply with the requirements of this chapter regarding guaranteed issue, guaranteed renewal, preexisting condition limitations, treatment of MCHA enrollees, and the definition of dependent, and with section 62A.65, subdivision 5, paragraph (b). They must also comply with all other requirements of this chapter not specifically exempted in paragraph (b).

(b) A qualified association and a health carrier offering, selling, issuing, or renewing health coverage to, or to cover, a small employer in this state through the qualified association, may, but are not, in connection with that health coverage, required to:

(1) offer the two small employer plans described in section 62L.05; and

(2) offer to small employers that are not members of the association, health coverage offered to, by, or through the qualified association.

Subd. 3. Other associations. Associations as defined in this section that are not qualified associations; health coverage offered, sold, issued, or renewed by or through them; and the health carriers doing so, must fully comply with this chapter with respect to small employers that are members of the association.

Subd. 4. Principles; association coverage. (a) This subdivision applies to associations as defined in this section, whether qualified associations or not, and is intended to clarify subdivisions 1 to 3.

(b) This section applies only to associations that provide health coverage to small employers.

(c) An arrangement between the health carrier and the association, once entered into, must comply with guaranteed issue and guaranteed renewal with respect to members of the association that are small employers and persons covered through them.

(d) When an arrangement between a health carrier and an association has validly terminated, the health carrier has no continuing obligation to small employers and persons covered through them, except as otherwise provided in:

(1) section 62A.65, subdivision 5, paragraph (b);

(2) any other continuation or conversion rights applicable under state or federal law; and

(3) section 60A.082, relating to group replacement coverage, and rules adopted under that section.

(e) When an association's arrangement with a health carrier has terminated and the association has entered into a new arrangement with that health carrier or a different health carrier, the new arrangement is subject to section 60A.082 and rules adopted under it, with respect to members of the association that are small employers and persons covered through them.

(f) An association that offers its members more than one plan of health coverage may have uniform rules restricting movement between the plans of health coverage, if the rules do not discriminate against small employers.

(g) This chapter does not require or prohibit separation of an association's members into one group consisting only of small employers and another group or other groups consisting of all other members. The association must comply with this section with respect to the small employer group.

(h) For purposes of this section, "member" of an association includes an employer participant in the association.

(i) For purposes of this section, health coverage issued to, or to cover, a small employer includes a certificate of coverage issued directly to the employer's employees and dependents, rather than to the small employer.

Subd. 5. Registration. The commissioner may require all associations that are subject to this section to register with the commissioner prior to an initial purchase of health coverage under this section.

History: 1995 c 234 art 7 s 19; 1996 c 305 art 1 s 23; 1996 c 446 art 3 s 1; 1998 c 397 art 11 s 3; 2013 c 84 art 1 s 52,53; 2014 c 275 art 1 s 7



Section 62L.05 — SMALL EMPLOYER PLAN BENEFITS.

Subdivision 1. [Repealed, 2013 c 84 art 1 s 94]

Subd. 2. [Repealed, 2013 c 84 art 1 s 94]

Subd. 3. [Repealed, 2013 c 84 art 1 s 94]

Subd. 4. [Repealed, 2013 c 84 art 1 s 94]

Subd. 4a. [Repealed, 2013 c 84 art 1 s 94]

Subd. 5. [Repealed, 2013 c 84 art 1 s 94]

Subd. 6. [Repealed, 2013 c 84 art 1 s 94]

Subd. 7. [Repealed, 2013 c 84 art 1 s 94]

Subd. 8. Continuation coverage. Small employer plans must include the continuation of coverage provisions required by the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Public Law 99-272, as amended, and by state law.

Subd. 9. Dependent coverage. Other state law and rules applicable to health plan coverage of newborn infants, dependent children who do not reside with the eligible employee, disabled children and dependents, and adopted children apply to a small employer plan. Health benefit plans that provide dependent coverage must define "dependent" no more restrictively than the definition provided in section 62L.02.

Subd. 10. Medical expense reimbursement. Health carriers may reimburse or pay for medical services, supplies, or articles provided under a small employer plan in accordance with the health carrier's provider contract requirements including, but not limited to, salaried arrangements, capitation, the payment of usual and customary charges, fee schedules, discounts from fee-for-service, per diems, diagnosis-related groups (DRGs), and other payment arrangements. Nothing in this chapter requires a health carrier to develop, implement, or change its provider contract requirements for a small employer plan. Coinsurance, deductibles, and out-of-pocket maximums must be calculated and determined in accordance with each health carrier's standard business practices.

Subd. 11. [Repealed, 2013 c 84 art 1 s 94]

Subd. 12. [Repealed, 2013 c 84 art 1 s 94]

Subd. 13. [Repealed, 2013 c 84 art 1 s 94]

History: 1992 c 549 art 2 s 5; 1993 c 247 art 2 s 8; 1993 c 345 art 7 s 7-10; 1994 c 625 art 10 s 35-37; 1999 c 177 s 54; 1999 c 181 s 2,3; 2001 c 215 s 21,22; 1Sp2003 c 14 art 7 s 21; 2005 c 56 s 1; 2008 c 231 s 1; 2010 c 384 s 23; 2012 c 187 art 1 s 12; 2013 c 84 art 1 s 54



Section 62L.06 — DISCLOSURE OF UNDERWRITING RATING PRACTICES.

When offering or renewing a health benefit plan, health carriers shall disclose in all solicitation and sales materials:

(1) provisions concerning the health carrier's right to change premium rates;

(2) provisions relating to renewability of coverage;

(3) the application of any provider network limitations and their effect on eligibility for benefits; and

(4) the ability of small employers to insure eligible employees and dependents currently receiving coverage from the Comprehensive Health Association.

History: 1992 c 549 art 2 s 6; 1994 c 625 art 10 s 38; 2013 c 84 art 1 s 55



Section 62L.07 — SMALL EMPLOYER REQUIREMENTS.

Subdivision 1. Verification of eligibility. Health benefit plans must require that small employers offering a health benefit plan maintain information verifying the continuing eligibility of the employer, its employees, and their dependents, and provide the information to health carriers on a quarterly basis or as reasonably requested by the health carrier.

Subd. 2. Waivers. Health benefit plans must require that small employers offering a health benefit plan maintain written documentation indicating that each eligible employee was informed of the availability of coverage through the employer and of a waiver of coverage by the eligible employee. This documentation must be provided to the health carrier upon reasonable request.

History: 1992 c 549 art 2 s 7; 1994 c 625 art 10 s 39



Section 62L.08 — RESTRICTIONS RELATING TO PREMIUM RATES.

Subdivision 1. Rate restrictions. Premium rates for all health benefit plans sold or issued to small employers are subject to the restrictions specified in this section.

Subd. 2. [Repealed by amendment, 2013 c 84 art 1 s 56]

Subd. 2a. [Repealed by amendment, 2013 c 84 art 1 s 56]

Subd. 3. Age-based premium variations. Each health carrier may offer premium rates to small employers that vary based upon the ages of the eligible employees and dependents of the small employer only as provided in this subdivision. Premium rates may vary based upon the ages of the eligible employees and dependents of the small employer in accordance with the provisions of the Affordable Care Act as defined in section 62A.011, subdivision 1a.

Subd. 4. Geographic premium variations. Premium rates may vary based on geographic rating areas set by the commissioner. The commissioner shall grant approval if the health carrier provides actuarial justification acceptable to the commissioner for the proposed geographic variations in rates.

Subd. 5. Gender-based rates prohibited. No health carrier may determine premium rates through a method that is in any way based upon the gender of eligible employees or dependents. Rates must not in any way reflect marital status or generalized differences in expected costs between employees and spouses.

Subd. 6. Tobacco rating. Premium rates may vary based upon tobacco use in accordance with the provisions of the Affordable Care Act as defined in section 62A.011, subdivision 1a.

Subd. 7. Premium rate development. (a) In developing its rates and premiums, a health carrier may take into account only the following factors:

(1) actuarially valid differences in benefit designs of health benefit plans; and

(2) actuarially valid geographic variations if approved by the commissioner as provided in subdivision 4.

(b) All premium variations permitted under this section must be based upon actuarially valid differences in expected cost to the health carrier of providing coverage. The variation must be justified in initial rate filings and upon request of the commissioner in rate revision filings. All premium variations are subject to approval by the commissioner.

Subd. 7a. [Repealed, 1995 c 234 art 7 s 28]

Subd. 8. Filing requirement. A health carrier that offers, sells, issues, or renews a health benefit plan for small employers shall file with the commissioner the rates and must demonstrate that all rates shall be within the rating restrictions defined in this chapter. Such demonstration must include a description of how the health carrier intends to use demographic factors including case characteristics in calculating the premium rates. The rates shall not be approved, unless the commissioner has determined that the rates are reasonable. In determining reasonableness, the commissioner shall consider the growth rates applied under section 62J.04, subdivision 1, paragraph (b), to the calendar year or years that the proposed premium rate would be in effect, and actuarially valid changes in risk associated with the enrollee population.

Subd. 9. Effect of assessments. Premium rates must comply with the rating requirements of this section, notwithstanding the imposition of any assessments or premiums paid by health carriers as provided under sections 62L.13 to 62L.22.

Subd. 10. [Repealed by amendment, 2013 c 84 art 1 s 56]

Subd. 11. Loss ratio standards. Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, each policy or contract form used with respect to a health benefit plan offered, or issued in the small employer market, is subject, beginning July 1, 1993, to section 62A.021. The commissioner of health has, with respect to carriers under that commissioner's jurisdiction, all of the powers of the commissioner of commerce under that section.

History: 1992 c 549 art 2 s 8,23; 1993 c 345 art 7 s 11,12; 1994 c 625 art 10 s 40-46,50; 1Sp1995 c 3 art 13 s 2; 1997 c 7 art 1 s 18; 1997 c 225 art 2 s 63; 2002 c 330 s 26; 2005 c 77 s 3; 2006 c 255 s 29; 2013 c 84 art 1 s 56



Section 62L.09 — CESSATION OF SMALL EMPLOYER BUSINESS.

Subdivision 1. Notice to commissioner. A health carrier electing to cease doing business in the small employer market shall notify the commissioner 180 days prior to the effective date of the cessation. The health carrier shall simultaneously provide a copy of the notice to each small employer covered by a health benefit plan issued by the health carrier. For purposes of this section, "cease doing business" means to discontinue issuing new health benefit plans to small employers and to refuse to renew all of the health carrier's existing health benefit plans issued to small employers, the terms of which permit refusal to renew under the circumstances specified in this subdivision. This section does not permit cancellation of a health benefit plan, unless permitted under its terms.

Upon making the notification, the health carrier shall not offer or issue new business in the small employer market. The health carrier shall renew its current small employer business due for renewal within 120 days after the date of the notification but shall not renew any small employer business more than 120 days after the date of the notification. The renewal period for business renewed during that 120-day period shall end on the effective date of the cessation.

A health carrier that elects to cease doing business in the small employer market shall continue to be governed by this chapter with respect to any continuing small employer business conducted by the health carrier.

Subd. 2. [Repealed, 1993 c 345 art 7 s 16]

Subd. 3. Reentry prohibition. (a) Except as otherwise provided in paragraph (b), a health carrier that ceases to do business in the small employer market after July 1, 1993, is prohibited from writing new business in the small employer market in this state for a period of five years from the date of notice to the commissioner. This subdivision applies to any health maintenance organization that ceases to do business in the small employer market in one service area with respect to that service area only. Nothing in this subdivision prohibits an affiliated health maintenance organization from continuing to do business in the small employer market in that same service area.

(b) The commissioner of commerce or the commissioner of health may permit a health carrier that ceases to do business in the small employer market in this state after July 1, 1993, to begin writing new business in the small employer market if:

(1) since the carrier ceased doing business in the small employer market, legislative action has occurred that has significantly changed the effect on the carrier of its decision to cease doing business in the small employer market; and

(2) the commissioner deems it appropriate.

Subd. 4. Continuing assessment liability. A health carrier that ceases to do business in the small employer market remains liable for assessments levied by the association as provided in section 62L.22.

History: 1992 c 549 art 2 s 9; 1993 c 247 art 2 s 9; 1993 c 345 art 7 s 13; 1994 c 465 art 3 s 61; 1995 c 234 art 7 s 20; 1996 c 446 art 1 s 49



Section 62L.10 — SUPERVISION BY COMMISSIONER.

Subdivision 1. Reports. A health carrier doing business in the small employer market shall file by April 1 of each year an annual actuarial opinion with the commissioner certifying that the health carrier complied with the underwriting and rating requirements of this chapter during the preceding year and that the rating methods used by the health carrier were actuarially sound. A health carrier shall retain a copy of the opinion at its principal place of business.

Subd. 2. Records. A health carrier doing business in the small employer market shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

Subd. 3. Submissions to commissioner. Subsequent to the annual filing, the commissioner may request information and documentation from a health carrier describing its rating practices and renewal underwriting practices, including information and documentation that demonstrates that a health carrier's rating methods and practices are in accordance with sound actuarial principles and the requirements of this chapter. Except in cases of violations of this chapter or of another chapter, information received by the commissioner as provided under this subdivision is nonpublic.

Subd. 4. Review of premium rates. The commissioner shall regulate premium rates charged or proposed to be charged by all health carriers in the small employer market under section 62A.02. The commissioner of health has, with respect to carriers under that commissioner's jurisdiction, all of the powers of the commissioner of commerce under that section.

Subd. 5. [Repealed, 2013 c 84 art 1 s 94]

History: 1992 c 549 art 2 s 10



Section 62L.11 — PENALTIES AND ENFORCEMENT.

Subdivision 1. Disciplinary proceedings. The commissioner may, by order, suspend or revoke a health carrier's license or certificate of authority and impose a monetary penalty not to exceed $25,000 for each violation of this chapter. Violations include the failure to pay an assessment required by section 62L.22, and knowingly and willfully encouraging a small employer to not meet the contribution or participation requirements of section 62L.03, subdivision 3, in order to avoid the requirements of this chapter. The notice, hearing, and appeal procedures specified in section 60A.052 or 62D.16, as appropriate, apply to the order. The order is subject to judicial review as provided under chapter 14.

Subd. 2. Enforcement powers. The commissioners of health and commerce each has for purposes of this chapter all of each commissioner's respective powers under other chapters that are applicable to their respective duties under this chapter.

History: 1992 c 549 art 2 s 11; 1993 c 13 art 2 s 1; 1993 c 345 art 7 s 14



Section 62L.12 — PROHIBITED PRACTICES.

Subdivision 1. Prohibition on issuance of individual policies. A health carrier operating in the small employer market shall not knowingly offer, issue, or renew an individual health plan to an eligible employee of a small employer that meets the minimum participation and contribution requirements under section 62L.03, subdivision 3, except as authorized under subdivision 2.

Subd. 2. Exceptions. (a) A health carrier may renew individual conversion policies to eligible employees otherwise eligible for conversion coverage under section 62D.104 as a result of leaving a health maintenance organization's service area.

(b) A health carrier may renew individual conversion policies to eligible employees otherwise eligible for conversion coverage as a result of the expiration of any continuation of group coverage required under sections 62A.146, 62A.17, 62A.21, 62C.142, 62D.101, and 62D.105.

(c) A health carrier may renew conversion policies to eligible employees.

(d) A health carrier may sell, issue, or renew individual continuation policies to eligible employees as required.

(e) A health carrier may sell, issue, or renew individual health plans if the coverage is appropriate due to an unexpired preexisting condition limitation or exclusion applicable to the person under the employer's group health plan or due to the person's need for health care services not covered under the employer's group health plan.

(f) A health carrier may sell, issue, or renew an individual health plan, if the individual has elected to buy the individual health plan not as part of a general plan to substitute individual health plans for a group health plan nor as a result of any violation of subdivision 3 or 4.

(g) A health carrier may sell, issue, or renew an individual health plan if coverage provided by the employer is determined to be unaffordable under the provisions of the Affordable Care Act as defined in section 62A.011, subdivision 1a.

(h) Nothing in this subdivision relieves a health carrier of any obligation to provide continuation or conversion coverage otherwise required under federal or state law.

(i) Nothing in this chapter restricts the offer, sale, issuance, or renewal of coverage issued as a supplement to Medicare under sections 62A.3099 to 62A.44, or policies or contracts that supplement Medicare issued by health maintenance organizations, or those contracts governed by sections 1833, 1851 to 1859, 1860D, or 1876 of the federal Social Security Act, United States Code, title 42, section 1395 et seq., as amended.

(j) Nothing in this chapter restricts the offer, sale, issuance, or renewal of individual health plans necessary to comply with a court order.

(k) A health carrier may offer, issue, sell, or renew an individual health plan to persons eligible for an employer group health plan, if the individual health plan is a high deductible health plan for use in connection with an existing health savings account, in compliance with the Internal Revenue Code, section 223. In that situation, the same or a different health carrier may offer, issue, sell, or renew a group health plan to cover the other eligible employees in the group.

(l) A health carrier may offer, sell, issue, or renew an individual health plan to one or more employees of a small employer if the individual health plan is marketed directly to all employees of the small employer and the small employer does not contribute directly or indirectly to the premiums or facilitate the administration of the individual health plan. The requirement to market an individual health plan to all employees does not require the health carrier to offer or issue an individual health plan to any employee. For purposes of this paragraph, an employer is not contributing to the premiums or facilitating the administration of the individual health plan if the employer does not contribute to the premium and merely collects the premiums from an employee's wages or salary through payroll deductions and submits payment for the premiums of one or more employees in a lump sum to the health carrier. Except for coverage under section 62A.65, subdivision 5, paragraph (b), at the request of an employee, the health carrier may bill the employer for the premiums payable by the employee, provided that the employer is not liable for payment except from payroll deductions for that purpose. If an employer is submitting payments under this paragraph, the health carrier shall provide a cancellation notice directly to the primary insured at least ten days prior to termination of coverage for nonpayment of premium. Individual coverage under this paragraph may be offered only if the small employer has not provided coverage under section 62L.03 to the employees within the past 12 months.

Subd. 3. Agent's licensure. An agent licensed under chapter 60K or section 62C.17 who knowingly and willfully breaks apart a small group for the purpose of selling individual health plans to eligible employees and dependents of a small employer that meets the participation and contribution requirements of section 62L.03, subdivision 3, is guilty of an unfair trade practice and subject to disciplinary action, including the revocation or suspension of license, under section 60K.43 or 62C.17. The action must be by order and subject to the notice, hearing, and appeal procedures specified in section 60K.43. The action of the commissioner is subject to judicial review as provided under chapter 14. This section does not apply to any action performed by an agent that would be permitted for a health carrier under subdivision 2.

Subd. 4. Employer prohibition. A small employer shall not encourage or direct an employee or applicant to:

(1) refrain from filing an application for health coverage when other similarly situated employees may file an application for health coverage;

(2) file an application for health coverage during initial eligibility for coverage, the acceptance of which is contingent on health status, when other similarly situated employees may apply for health coverage, the acceptance of which is not contingent on health status;

(3) seek coverage from another health carrier, including, but not limited to, MCHA; or

(4) cause coverage to be issued on different terms because of the health status or claims experience of that person or the person's dependents.

Subd. 5. Sale of other products. A health carrier shall not condition the offer, sale, issuance, or renewal of a health benefit plan on the purchase by a small employer of other insurance products offered by the health carrier or a subsidiary or affiliate of the health carrier, including, but not limited to, life, disability, property, and general liability insurance. This prohibition does not apply to insurance products offered as a supplement to a health maintenance organization plan, including, but not limited to, supplemental benefit plans under section 62D.05, subdivision 6.

History: 1992 c 549 art 2 s 12; 1993 c 13 art 2 s 1; 1994 c 625 art 10 s 47; 1995 c 234 art 7 s 21; 2001 c 117 art 2 s 11; 2004 c 268 s 5,6; 2005 c 17 art 1 s 14; art 3 s 1; 2006 c 255 s 30; 2013 c 84 art 1 s 57



Section 62L.13 — REINSURANCE ASSOCIATION.

Subdivision 1. Creation. The Health Coverage Reinsurance Association may operate as a nonprofit unincorporated association, but is authorized to incorporate under chapter 317A. All health carriers in the small employer market shall be and remain members of the association as a condition of their authority to transact business.

Subd. 2. Purpose. The association is established to provide for the fair and equitable transfer of risk associated with participation by a health carrier in the small employer market to a private reinsurance pool established and maintained by the association.

Subd. 3. Exemptions. The association, its transactions, and all property owned by it are exempt from taxation under the laws of this state or any of its subdivisions, including, but not limited to, premiums taxes imposed under chapter 297I, income tax, sales tax, use tax, and property tax. The association may seek exemption from payment of all fees and taxes levied by the federal government. Except as otherwise provided in this chapter, the association is not subject to the provisions of chapters 13, 13D, 60A, and 62A to 62H. The association is not a public employer and is not subject to the provisions of chapters 179A and 353. The board of directors and health carriers who are members of the association are exempt from sections 325D.49 to 325D.66 in the performance of their duties as directors and members of the association.

Subd. 4. Powers of association. The association may exercise all of the powers of a corporation formed under chapter 317A, including, but not limited to, the authority to:

(1) establish operating rules, conditions, and procedures relating to the reinsurance of members' risks;

(2) assess members in accordance with the provisions of this section and to make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses;

(3) sue and be sued, including taking any legal action necessary to recover any assessments;

(4) enter into contracts necessary to carry out the provisions of this chapter;

(5) establish operating, administrative, and accounting procedures for the operation of the association; and

(6) borrow money against the future receipt of premiums and assessments up to the amount of the previous year's assessment, with the prior approval of the commissioner.

The provisions of this chapter govern if the provisions of chapter 317A conflict with this chapter. The association may operate under the plan of operation approved by the board and shall be governed in accordance with this chapter and may operate in accordance with chapter 317A. If the association incorporates as a nonprofit corporation under chapter 317A, the filing of the plan of operation meets the requirements of filing articles.

Subd. 5. Supervision by commissioner. The commissioner of commerce shall supervise the association in accordance with this chapter. The commissioner of commerce may examine the association. The association's reinsurance policy forms, its contracts, its premium rates, and its assessments are subject to the approval of the commissioner of commerce. The association's policy forms, contracts, and premium rates are deemed approved if not disapproved by the commissioner of commerce within 60 days after the date of filing them with the commissioner of commerce. The association's assessments are deemed approved if not disapproved by the commissioner of commerce within 15 business days after filing them with the commissioner of commerce. The association shall notify the commissioner of all association or board meetings, and the commissioner or the commissioner's designee may attend all association or board meetings. The association shall file an annual report with the commissioner on or before July 1 of each year, beginning July 1, 1994, describing its activities during the preceding calendar year. The report must include a financial report and a summary of claims paid by the association. The annual report must be available for public inspection.

History: 1992 c 549 art 2 s 13; 1993 c 47 s 2-4; 1993 c 247 art 2 s 10-12; 1994 c 465 art 3 s 61; 1997 c 187 art 3 s 17; 2000 c 394 art 2 s 16



Section 62L.14 — BOARD OF DIRECTORS.

Subdivision 1. Composition of board. The association shall exercise its powers through a board of 13 directors. Four directors must be public members appointed by the commissioner. The public directors must not be employees of or otherwise affiliated with any member of the association. The nonpublic directors must be representative of the membership of the association and must be officers, employees, or directors of the members during their term of office. No member of the association may have more than three directors. Directors are automatically removed if they fail to satisfy this qualification.

Subd. 2. Election of board. On or before July 1, 1992, the commissioner shall appoint an interim board of directors of the association who shall serve until the annual meeting in 1994. Except for the public directors, the commissioner's initial appointments must be equally apportioned among the following three categories: accident and health insurance companies, nonprofit health service plan corporations, and health maintenance organizations. Thereafter, members of the association shall elect the board of directors in accordance with this chapter and the plan of operation, subject to approval by the commissioner. Members of the association may vote in person or by proxy. The public directors shall continue to be appointed by the commissioner to terms meeting the requirements of subdivision 3.

Subd. 3. Term of office. After the annual meeting in 1994, each director shall serve a three-year term, except that the board shall make appropriate arrangements to stagger the terms of the directors so that approximately one-third of the terms expire each year. Each director shall hold office until expiration of the director's term or until the director's successor is duly elected or appointed and qualified, or until the director's death, resignation, or removal.

Subd. 4. Resignation and removal. A director may resign at any time by giving written notice to the commissioner. The resignation takes effect at the time the resignation is received unless the resignation specifies a later date. A nonpublic director may be removed at any time, with cause, by the members. If a vacancy occurs for a public director, the commissioner shall appoint a new public director for the duration of the unexpired term.

Subd. 5. Quorum. A majority of the directors constitutes a quorum for the transaction of business. If a vacancy exists by reason of death, resignation, or otherwise, a majority of the remaining directors constitutes a quorum.

Subd. 6. Duties of directors. On or before January 1, 1993, the board or the interim board shall develop a plan of operation and reasonable operating rules to assure the fair, reasonable, and equitable administration of the association. The plan of operation must include the development of procedures for selecting an administering carrier, establishment of the powers and duties of the administering carrier, and establishment of procedures for collecting assessments from members, including the imposition of interest penalties for late payments of assessments. The plan of operation must be submitted to the commissioner for review and approval and must be submitted to the members for approval at the first meeting of the members. The board of directors may subsequently amend, change, or revise the plan of operation without approval by the members.

Subd. 7. Compensation. Public directors may be reimbursed by the association for reasonable and necessary expenses incurred by them in performing their duties as directors and may be compensated by the association at a rate of up to $55 per day spent on authorized association activities.

Subd. 8. Officers. The board may elect officers and establish committees as provided in the bylaws of the association. Officers have the authority and duties in the management of the association as prescribed by the bylaws and determined by the board of directors.

Subd. 9. Majority vote. Approval by a majority of the directors present is required for any action of the board. The majority vote must include one vote from a director representing an accident and health insurance company, one vote from a director representing a health service plan corporation, one vote from a director representing a health maintenance organization, and one vote from a public director.

History: 1992 c 549 art 2 s 14; 1993 c 47 s 5-8; 1993 c 247 art 2 s 13-20; 1994 c 465 art 3 s 61; 1999 c 177 s 55



Section 62L.15 — MEMBERS.

Subdivision 1. Annual meeting. The association shall conduct an annual meeting of the members of the association for the purpose of electing directors and transacting any other appropriate business of the membership of the association. The board shall determine the date, time, and place of the annual meeting. The association shall conduct its first annual member meeting on or before December 1, 1992.

Subd. 2. Special meetings. Special meetings of the members must be held whenever called by any three of the directors. At least two categories must be represented among the directors calling a special meeting of the members. The categories are public directors, accident and health insurance companies, nonprofit health service plan corporations, and health maintenance organizations. Special meetings of the members must be held at a time and place designated in the notice of the meeting.

Subd. 3. Member voting. Each member's vote is a weighted vote and is based on each member's total insurance premiums, subscriber contract charges, health maintenance contract payments, or other health benefit plan revenue derived from, or on behalf of, small employers during the preceding calendar year, as determined by the board and approved by the commissioner, based on annual statements and other reports considered necessary by the board of directors.

Subd. 4. Initial member meeting. At least 60 days before the first annual meeting of the members, the commissioner shall give written notice to all members of the time and place of the member meeting. The members shall elect directors representing the members, approve the initial plan of operation of the association, and transact any other appropriate business of the membership of the association.

Subd. 5. Member compliance. All members shall comply with the provisions of this chapter, the association's bylaws, the plan of operation developed by the board of directors, and any other operating, administrative, or other procedures established by the board of directors for the operation of the association. The board may request the commissioner to secure compliance with this chapter through the use of any enforcement action otherwise available to the commissioner.

History: 1992 c 549 art 2 s 15; 1993 c 47 s 9; 1993 c 247 art 2 s 21; 1994 c 465 art 3 s 61



Section 62L.16 — ADMINISTRATION OF ASSOCIATION.

Subdivision 1. Administrator. The association shall contract with a qualified entity to operate and administer the association. If there is no available qualified entity, or in the event of a termination under subdivision 2, the association may directly operate and administer the reinsurance program. The administrator shall perform all administrative functions required by this chapter. The board of directors shall develop administrative functions required by this chapter and written criteria for the selection of an administrator. The administrator must be selected by the board of directors, subject to approval by the commissioner.

Subd. 2. Term. The administrator shall serve for a period of three years, unless the administrator requests the termination of its contract and the termination is approved by the board of directors. The board of directors shall approve or deny a request to terminate within 90 days of its receipt after consultation with the commissioner. A failure to make a final decision on a request to terminate within 90 days is considered an approval.

Subd. 3. Duties of administrator. The association shall enter into a written contract with the administrator to carry out its duties and responsibilities. The administrator shall perform all administrative functions required by this chapter including the:

(1) preparation and submission of an annual report to the commissioner;

(2) preparation and submission of monthly reports to the board of directors;

(3) calculation of all assessments and the notification thereof of members;

(4) payment of claims to health carriers following the submission by health carriers of acceptable claim documentation; and

(5) provision of claim reports to health carriers as determined by the board of directors.

Subd. 4. Bid process. The association shall issue a request for proposal for administration of the reinsurance association and shall solicit responses from health carriers participating in the small employer market and from other qualified entities. Methods of compensation of the administrator must be a part of the bid process. The administrator shall substantiate its cost reports consistent with generally accepted accounting principles.

Subd. 5. Audits. The board of directors may conduct periodic audits to verify the accuracy of financial data and reports submitted by the administrator. The board may establish in the plan of operation a uniform audit program. All costs of the uniform audit program and any additional audits conducted by the board to verify the accuracy of claims submissions are the responsibility of the health carrier. Failure of a health carrier to comply with the requirements of the audit program, including the failure to pay the costs of an audit, may subject the health carrier to the penalties described in section 62L.11.

Subd. 6. Records of association. The association shall maintain appropriate records and documentation relating to the activities of the association. All individual patient-identifying claims data and information are confidential and not subject to disclosure of any kind, except that a health carrier shall have access upon request to individual claims data relating to eligible employees and dependents covered by a health benefit plan issued by the health carrier. All records, documents, and work product prepared by the association or by the administrator for the association are the property of the association. The commissioner shall have access to the data for the purposes of carrying out the supervisory functions provided for in this chapter.

Subd. 7. Indemnification. The association shall indemnify members, directors, officers, employees, and agents to the same extent that persons may be indemnified by corporations under section 317A.521.

History: 1992 c 549 art 2 s 16; 1993 c 47 s 10,11; 1993 c 247 art 2 s 22,23



Section 62L.17 — PARTICIPATION IN REINSURANCE ASSOCIATION.

Subdivision 1. Minimum standards. The board of directors or the interim board shall establish minimum claim processing and managed care standards which must be met by a health carrier in order to have its business reinsured by the association.

Subd. 2. Participation. A health carrier may elect to not participate in the reinsurance association through transferring risk only after filing an application with the commissioner of commerce. The commissioner may approve the application after consultation with the board of directors. In determining whether to approve an application, the commissioner shall consider whether the health carrier meets the following standards:

(1) demonstration by the health carrier of a substantial and established market presence;

(2) demonstrated experience in the small group market and history of rating and underwriting small employer groups;

(3) commitment to comply with the requirements of this chapter for small employers in the state or its service area; and

(4) financial ability to assume and manage the risk of enrolling small employer groups without the protection of the reinsurance.

Initial application for nonparticipation must be filed with the commissioner no later than February 1993. The commissioner shall make the determination and notify the carrier no later than April 15, 1993.

Subd. 2a. Participation of new small employer health carriers. A health carrier that enters the small employer market subsequent to February 1993, may elect to not participate in the reinsurance association by filing an application within 60 days of entry into the small employer market or May 26, 1995, whichever is later. The commissioner shall make a determination and notify the health carrier no later than 60 days after receipt of the application. In determining whether to approve the application, the commissioner shall consider the standards defined in subdivision 2, except that the commissioner may also consider whether the health carrier has a guaranteeing organization as permitted under chapter 62N.

Subd. 3. Length of participation. A health carrier's initial election is for a period of two years. Subsequent elections of participation are for five-year periods.

Subd. 4. Appeal. A health carrier whose application for nonparticipation has been rejected by the commissioner may appeal the decision. The association may also appeal a decision of the commissioner, if approved by a two-thirds majority of the board. Chapter 14 applies to all appeals under this subdivision.

Subd. 5. Annual certification. A health carrier that has received approval to not participate in the reinsurance association shall annually certify to the commissioner on or before December 1 that it continues to meet the standards described in subdivision 2.

Subd. 6. Subsequent election. Election to participate in the reinsurance association must occur on or before December 31 of each year. If after a period of nonparticipation, the nonparticipating health carrier subsequently elects to participate in the reinsurance association, the health carrier retains the risk it assumed when not participating in the association.

If a participating health carrier subsequently elects to not participate in the reinsurance association, the health carrier shall cease reinsuring through the association all of its small employer business and is liable for any assessment described in section 62L.22 which has been prorated based on the business covered by the reinsurance mechanism during the year of the assessment.

Subd. 7. Election modification. The commissioner, after consultation with the board, may authorize a health carrier to modify its election to not participate in the association at any time, if the risk from the carrier's existing small employer business jeopardizes the financial condition of the health carrier. If the commissioner authorizes a health carrier to participate in the association, the health carrier shall retain the risk it assumed while not participating in the association. This election option may not be exercised if the health carrier is in rehabilitation.

History: 1992 c 549 art 2 s 17; 1993 c 247 art 2 s 24,25; 1995 c 234 art 7 s 22; 2005 c 10 art 1 s 15



Section 62L.18 — CEDING OF RISK.

Subdivision 1. Prospective ceding. For health benefit plans issued on or after July 1, 1993, all health carriers participating in the association may prospectively reinsure an employee or dependent within a small employer group and entire employer groups of seven or fewer eligible employees. A health carrier must determine whether to reinsure an employee or dependent or entire group within 60 days of the commencement of the coverage of the small employer and must notify the association during that time period.

Subd. 2. Eligibility for reinsurance. (a) A health carrier may not reinsure existing small employer business through the association. A health carrier may reinsure an employee or dependent who previously had coverage from MCHA who is now eligible for coverage through the small employer group at the time of enrollment as defined in section 62L.03, subdivision 6. A health carrier may not reinsure individuals who have existing individual health care coverage with that health carrier upon replacement of the individual coverage with group coverage as provided in section 62L.04, subdivision 1.

(b) A health carrier may cede to the association the risk of any newly eligible employees or continue to reinsure small employer business for employers who, at the time of renewal of coverage by the same health carrier prior to July 1, 1995, have more than 29 current employees but fewer than 49 current employees. This paragraph is effective retroactively for coverage renewed on or after July 1, 1994.

Subd. 3. Reinsurance termination. A health carrier may terminate reinsurance through the association for an employee or dependent or entire group on the anniversary date of coverage for the small employer. If the health carrier terminates the reinsurance, the health carrier may not subsequently reinsure the individual or entire group.

Subd. 4. Continuing carrier responsibility. A health carrier transferring risk to the association is completely responsible for administering its health benefit plans. A health carrier shall apply its case management and claim processing techniques consistently between reinsured and nonreinsured business. Small employers, eligible employees, and dependents shall not be notified that the health carrier has reinsured their coverage through the association.

History: 1992 c 549 art 2 s 18; 1995 c 234 art 7 s 23



Section 62L.19 — ALLOWED REINSURANCE BENEFITS.

A health carrier may reinsure through the association only those benefits described in section 62L.05. The board may establish guidelines to clarify what coverage is included within the benefits described in this chapter. If a health plan conforms to those benefits as clarified by the board, the benefits are considered to be in accordance with this chapter for purposes of the association's obligations.

History: 1992 c 549 art 2 s 19; 1993 c 47 s 12; 1993 c 247 art 2 s 26



Section 62L.20 — TRANSFER OF RISK.

Subdivision 1. Reinsurance threshold. A health carrier participating in the association may transfer up to 90 percent of the risk above a reinsurance threshold of $5,000 of eligible charges resulting from issuance of a health benefit plan to an eligible employee or dependent of a small employer group whose risk has been prospectively ceded to the association. If the eligible charges exceed $55,000, a health carrier participating in the association may transfer 100 percent of the risk each policy year not to exceed 12 months.

Satisfaction of the reinsurance threshold must be determined by the board of directors based on discounted eligible charges. The board may establish an audit process to assure consistency in the submission of charge calculations by health carriers to the association. The association shall determine the amount to be paid to the health carrier for claims submitted based on discounted eligible charges. The board may also establish upper limits on the amount paid by the association based on a usual and customary determination. The board shall establish in the plan of operation a procedure for determining the discounted eligible charge.

Subd. 2. Conversion factors. The board shall establish a standardized conversion table for determining equivalent charges for health carriers that use alternative provider reimbursement methods. If a health carrier establishes to the board that the health carrier's conversion factor is equivalent to the association's standardized conversion table, the association shall accept the health carrier's conversion factor.

Subd. 3. Board authority. The board shall establish criteria for changing the threshold amount or retention percentage. The board shall review the criteria on an annual basis. The board shall provide the members with an opportunity to comment on the criteria at the time of the annual review.

Subd. 4. Notification of transfer of risk. A participating health carrier must notify the association, within 90 days of receipt of proof of loss, of satisfaction of a reinsurance threshold. After satisfaction of the reinsurance threshold, a health carrier continues to be liable to its providers, eligible employees, and dependents for payment of claims in accordance with the health carrier's health benefit plan. Health carriers shall not pend or delay payment of otherwise valid claims due to the transfer of risk to the association.

Subd. 5. Periodic studies. The board shall, on a biennial basis, prepare and submit a report to the commissioner of commerce on the effect of the reinsurance association on the small employer market. The first study must be presented to the commissioner no later than January 1, 1995, and must specifically address whether there has been disruption in the small employer market due to unnecessary churning of groups for the purpose of obtaining reinsurance and whether it is appropriate for health carriers to transfer the risk of their existing small group business to the reinsurance association. After two years of operation, the board shall study both the effect of ceding both individuals and entire small groups of seven or fewer eligible employees to the reinsurance association and the composition of the board and determine whether the initial appointments reflect the types of health carriers participating in the reinsurance association and whether the voting power of members of the association should be weighted and recommend any necessary changes.

History: 1992 c 549 art 2 s 20; 1993 c 47 s 13; 1993 c 247 art 2 s 27,28



Section 62L.21 — REINSURANCE PREMIUMS.

Subdivision 1. Monthly premium. A health carrier ceding an individual to the reinsurance association shall be assessed a monthly reinsurance coverage premium that is 5.0 times the adjusted average market price. A health carrier ceding an entire group to the reinsurance association shall be assessed a monthly reinsurance coverage premium that is 1.5 times the adjusted average market price. The adjusted average market premium price must be established by the board of directors in accordance with its plan of operation. The board may consider benefit levels in establishing the reinsurance coverage premium.

Subd. 2. Adjustment of premium rates. The board of directors shall establish operating rules to allocate adjustments to the reinsurance premium charge of no more than minus 25 percent of the monthly reinsurance premium for health carriers that can demonstrate administrative efficiencies and cost-effective handling of equivalent risks. The adjustment must be made monthly, unless the board provides for a different interval in its operating rules. The operating rules must establish objective and measurable criteria which must be met by a health carrier in order to be eligible for an adjustment. These criteria must include consideration of efficiency attributable to case management, but not consideration of such factors as provider discounts.

Subd. 3. Liability for premium. A health carrier is liable for the cost of the reinsurance premium and may not directly charge the small employer for the costs. The reinsurance premium may be reflected only in the rating factors permitted in section 62L.08, as provided in section 62L.08, subdivision 10.

History: 1992 c 549 art 2 s 21; 1994 c 625 art 10 s 48



Section 62L.22 — ASSESSMENTS.

Subdivision 1. Assessment by board. For the purpose of providing the funds necessary to carry out the purposes of the association, the board of directors shall assess members as provided in subdivisions 2, 3, and 4 at the times and for the amounts the board of directors finds necessary. Assessments are due and payable on the date specified by the board of directors, but not less than 30 days after written notice to the member. Assessments accrue interest at the rate of six percent per year on or after the due date.

Subd. 2. Initial capitalization. The interim board of directors shall determine the initial capital operating requirements for the association. The board shall assess each licensed health carrier $100 for the initial capital requirements of the association. The assessment is due and payable no later than January 1, 1993.

Subd. 3. Retrospective assessment. On or before July 1 of each year, the administering carrier shall determine the association's net loss, if any, for the previous calendar year, the program expenses of administration, and other appropriate gains and losses. If reinsurance premium charges are not sufficient to satisfy the operating and administrative expenses incurred or estimated to be incurred by the association, the board of directors shall assess each member participating in the association in proportion to each member's respective share of the total insurance premiums, subscriber contract payments, health maintenance organization payments, and other health benefit plan revenue derived from or on behalf of small employers during the preceding calendar year. The assessments must be calculated by the board of directors based on annual statements and other reports considered necessary by the board of directors and filed by members with the association. The amount of the assessment shall not exceed four percent of the member's small group market premium. In establishing this assessment, the board shall consider a formula based on total small employer premiums earned and premiums earned from newly issued small employer plans. A member's assessment may not be reduced or increased by more than 50 percent as a result of using that formula, which includes a reasonable cap on assessments on any premium category or premium classification. The board of directors may provide for interim assessments as it considers necessary to appropriately carry out the association's responsibilities. The board of directors may establish operating rules to provide for changes in the assessment calculation.

Subd. 4. Additional assessments. If the board of directors determines that the retrospective assessment formula described in subdivision 3 is insufficient to meet the obligations of the association, the board of directors shall assess each member not participating in the reinsurance association, but which is providing health plan coverage in the small employer market, in proportion to each member's respective share of the total insurance premiums, subscriber contract payments, health maintenance organization payments, and other health benefit plan revenue derived from or on behalf of small employers during the preceding calendar year. The assessment must be calculated by the board of directors based on annual statements and other reports considered necessary by the board of directors and filed by members with the association. The amount of the assessment may not exceed one percent of the member's small group market premium. Members who paid the retrospective assessment described in subdivision 3 are not subject to the additional assessment.

If the additional assessment is insufficient to meet the obligations of the association, the board of directors may assess members participating in the association who paid the retrospective assessment described in subdivision 3 up to an additional one percent of the member's small group market premium.

Subd. 5. Abatement or deferment. The association may abate or defer, in whole or in part, the retrospective assessment of a member if, in the opinion of the commissioner, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations or the member is placed under an order of rehabilitation, liquidation, receivership, or conservation by a court of competent jurisdiction. In the event that a retrospective assessment against a member is abated or deferred, in whole or in part, the amount by which the assessment is abated or deferred may be assessed against other members in accordance with the methodology specified in subdivisions 3 and 4.

Subd. 6. Refund. The board of directors may refund to members, in proportion to their contributions, the amount by which the assets of the association exceed the amount the board of directors finds necessary to carry out its responsibilities during the next calendar year. A reasonable amount may be retained to provide funds for the continuing expenses of the association and for future losses.

Subd. 7. Appeals. A health carrier may appeal to the commissioner of commerce within 30 days of notice of an assessment by the board of directors. A final action or order of the commissioner is subject to judicial review in the manner provided in chapter 14.

Subd. 8. Liability for assessment. Employer liability for other costs of a health carrier resulting from assessments made by the association under this section are limited by the rate spread restrictions specified in section 62L.08.

History: 1992 c 549 art 2 s 22



Section 62L.23 — SUSPENSION OF REINSURANCE OPERATIONS; REACTIVATION.

Subdivision 1. Suspension. The commissioner may, by order, suspend the operation of sections 62L.13 to 62L.22, upon receipt of a recommendation for suspension from the association board of directors. The order is effective 30 days after publication in the State Register.

Subd. 2. Suspension of reinsurance operations. Upon the issuance of an order issued pursuant to subdivision 1, the association shall suspend its operations in an orderly manner supervised by the commissioner and shall provide for the proper storage of the association's records. Notwithstanding the provisions of subdivision 1, the association may continue to levy assessments under section 62L.22 for the purpose of satisfying the association's presuspension expenses and the expenses associated with the association's suspension activities pursuant to this subdivision. The assessments must be approved by the commissioner.

Subd. 3. No cancellation permitted. Effective upon the effective date of an order issued pursuant to subdivision 1, reinsurance must be terminated for any person reinsured by the association pursuant to section 62L.18. No health carrier may cancel or fail to renew a health benefit plan for any person whose reinsurance with the association has been terminated subsequently to the issuance of an order pursuant to subdivision 1 solely because of the termination of reinsurance.

Subd. 4. Reactivation of reinsurance operations. The commissioner may, by order, reactivate the operation of sections 62L.13 to 62L.22, on a finding that the private market for reinsurance of health benefit plans has failed and that commercial reinsurance is unavailable to health carriers operating in the small employer market in Minnesota. The commissioner may not make findings or issue an order pursuant to this subdivision until a hearing is held pursuant to chapter 14.

Subd. 5. Transition. After issuance of any order pursuant to subdivision 4, the commissioner shall immediately appoint an interim board of directors of the association. The terms of members of this interim board must be for a period not to exceed 18 months. The board shall cause the reinsurance operations of the association to be resumed within 180 days of an order issued pursuant to subdivision 4.

Subd. 6. Modification of five-year rule. If the commissioner issues an order pursuant to subdivision 4, any health carrier may elect to participate in the reinsurance association, notwithstanding any departicipation by the health carrier within the preceding five years that, pursuant to section 62L.17, would have otherwise prohibited the health carrier's participation.

History: 2001 c 215 s 23






Chapter 62M — UTILIZATION REVIEW OF HEALTH CARE

Section 62M.01 — CITATION, JURISDICTION, AND SCOPE.

Subdivision 1. Popular name. Sections 62M.01 to 62M.16 may be cited as the "Minnesota Utilization Review Act of 1992."

Subd. 2. Jurisdiction. Sections 62M.01 to 62M.16 apply to any insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; the Minnesota Comprehensive Health Association created under chapter 62E; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended; a third-party administrator licensed under section 60A.23, subdivision 8, that provides utilization review services for the administration of benefits under a health benefit plan as defined in section 62M.02; or any entity performing utilization review on behalf of a business entity in this state pursuant to a health benefit plan covering a Minnesota resident.

Subd. 3. Scope. Nothing in sections 62M.01 to 62M.16 applies to review of claims after submission to determine eligibility for benefits under a health benefit plan. The appeal procedure described in section 62M.06 applies to any complaint as defined under section 62Q.68, subdivision 2, that requires a medical determination in its resolution.

History: 1992 c 574 s 1; 1999 c 239 s 3; 2006 c 255 s 31



Section 62M.02 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 62M.01 to 62M.16, the terms defined in this section have the meanings given them.

Subd. 2. Appeal. "Appeal" means a formal request, either orally or in writing, to reconsider a determination not to certify an admission, extension of stay, or other health care service.

Subd. 3. Attending dentist. "Attending dentist" means the dentist with primary responsibility for the dental care provided to an enrollee.

Subd. 4. Attending health care professional. "Attending health care professional" means the health care professional providing care within the scope of the professional's practice and with primary responsibility for the care provided to an enrollee. Attending health care professional shall include only physicians; chiropractors; dentists; mental health professionals as defined in section 245.462, subdivision 18, or 245.4871, subdivision 27; podiatrists; and advanced practice nurses.

Subd. 5. Certification. "Certification" means a determination by a utilization review organization that an admission, extension of stay, or other health care service has been reviewed and that it, based on the information provided, meets the utilization review requirements of the applicable health plan and the health plan company will then pay for the covered benefit, provided the preexisting limitation provisions, the general exclusion provisions, and any deductible, co-payment, coinsurance, or other policy requirements have been met.

Subd. 6. Claims administrator. "Claims administrator" means an entity that reviews and determines whether to pay claims to enrollees or providers based on the contract provisions of the health plan contract. Claims administrators may include insurance companies licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended.

Subd. 7. Claimant. "Claimant" means the enrollee who files a claim for benefits or a provider of services who, pursuant to a contract with a claims administrator, files a claim on behalf of an enrollee or covered person.

Subd. 8. Clinical criteria. "Clinical criteria" means the written policies, decision rules, medical protocols, or guidelines used by the utilization review organization to determine certification.

Subd. 9. Concurrent review. "Concurrent review" means utilization review conducted during an enrollee's hospital stay or course of treatment and has the same meaning as continued stay review.

Subd. 10. Discharge planning. "Discharge planning" means the process that assesses an enrollee's need for treatment after hospitalization in order to help arrange for the necessary services and resources to effect an appropriate and timely discharge.

Subd. 11. Enrollee. "Enrollee" means an individual covered by a health benefit plan and includes an insured policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 12. Health benefit plan. "Health benefit plan" means a policy, contract, or certificate issued by a health plan company for the coverage of medical, dental, or hospital benefits. A health benefit plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) supplemental to liability insurance;

(4) designed solely to provide payments on a per diem, fixed indemnity, or nonexpense incurred basis;

(5) credit accident and health insurance issued under chapter 62B;

(6) blanket accident and sickness insurance as defined in section 62A.11;

(7) accident only coverage issued by a licensed and tested insurance agent; or

(8) workers' compensation.

Subd. 12a. Health plan company. "Health plan company" means a health plan company as defined in section 62Q.01, subdivision 4, and includes an accountable provider network operating under chapter 62T.

Subd. 13. Inpatient admissions to hospitals. "Inpatient admissions to hospitals" includes admissions to all acute medical, surgical, obstetrical, psychiatric, and chemical dependency inpatient services at a licensed hospital facility, as well as other licensed inpatient facilities including skilled nursing facilities, residential treatment centers, and free standing rehabilitation facilities.

Subd. 14. Outpatient services. "Outpatient services" means procedures or services performed on a basis other than as an inpatient, and includes obstetrical, psychiatric, chemical dependency, dental, and chiropractic services.

Subd. 15. Prior authorization. "Prior authorization" means utilization review conducted prior to the delivery of a service, including an outpatient service.

Subd. 16. Prospective review. "Prospective review" means utilization review conducted prior to an enrollee's inpatient stay.

Subd. 17. Provider. "Provider" means a licensed health care facility, physician, or other health care professional that delivers health care services to an enrollee.

Subd. 18. Quality assessment program. "Quality assessment program" means a structured mechanism that monitors and evaluates a utilization review organization's program and provides management intervention to support compliance with the requirements of this chapter.

Subd. 19. Reconsideration request. "Reconsideration request" means an initial request by telephone for additional review of a utilization review organization's determination not to certify an admission, extension of stay, or other health care service.

Subd. 20. Utilization review. "Utilization review" means the evaluation of the necessity, appropriateness, and efficacy of the use of health care services, procedures, and facilities, by a person or entity other than the attending health care professional, for the purpose of determining the medical necessity of the service or admission. Utilization review also includes review conducted after the admission of the enrollee. It includes situations where the enrollee is unconscious or otherwise unable to provide advance notification. Utilization review does not include a referral or participation in a referral process by a participating provider unless the provider is acting as a utilization review organization.

Subd. 21. Utilization review organization. "Utilization review organization" means an entity including but not limited to an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a prepaid limited health service organization issued a certificate of authority and operating under sections 62A.451 to 62A.4528; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended; a third-party administrator licensed under section 60A.23, subdivision 8, which conducts utilization review and determines certification of an admission, extension of stay, or other health care services for a Minnesota resident; or any entity performing utilization review that is affiliated with, under contract with, or conducting utilization review on behalf of, a business entity in this state. Utilization review organization does not include a clinic or health care system acting pursuant to a written delegation agreement with an otherwise regulated utilization review organization that contracts with the clinic or health care system. The regulated utilization review organization is accountable for the delegated utilization review activities of the clinic or health care system.

History: 1992 c 574 s 2; 1994 c 625 art 2 s 7,8; 1997 c 225 art 2 s 30; 1999 c 239 s 4-16; 1Sp2001 c 9 art 16 s 5; 2002 c 379 art 1 s 113; 2008 c 344 s 15



Section 62M.03 — COMPLIANCE WITH STANDARDS.

Subdivision 1. Licensed utilization review organization. Beginning January 1, 1993, any organization that meets the definition of utilization review organization in section 62M.02, subdivision 21, must be licensed under chapter 60A, 62C, 62D, 62N, 62T, or 64B, or registered under this chapter and must comply with sections 62M.01 to 62M.16 and section 72A.201, subdivisions 8 and 8a. Each licensed community integrated service network or health maintenance organization that has an employed staff model of providing health care services shall comply with sections 62M.01 to 62M.16 and section 72A.201, subdivisions 8 and 8a, for any services provided by providers under contract.

Subd. 2. Nonlicensed utilization review organization. An organization that meets the definition of a utilization review organization under section 62M.02, subdivision 21, that is not licensed in this state that performs utilization review services for Minnesota residents must register with the commissioner of commerce and must certify compliance with sections 62M.01 to 62M.16.

Initial registration must occur no later than January 1, 1993. The registration is effective for two years and may be renewed. Applications for initial and renewal registrations must be made on forms prescribed by the commissioner. Each utilization review organization registered under this chapter shall notify the commissioner of commerce within 30 days of any change in the name, address, or ownership of the organization. The organization shall pay to the commissioner of commerce a fee of $1,000 for the initial registration application and $1,000 for each two-year renewal.

Subd. 3. Penalties and enforcements. If a utilization review organization fails to comply with sections 62M.01 to 62M.16, the organization may not provide utilization review services for any Minnesota resident. The commissioner of commerce may issue a cease and desist order under section 45.027, subdivision 5, to enforce this provision. The cease and desist order is subject to appeal under chapter 14. A nonlicensed utilization review organization that fails to comply with the provisions of sections 62M.01 to 62M.16 is subject to all applicable penalty and enforcement provisions of section 72A.201. Each utilization review organization licensed under chapter 60A, 62C, 62D, 62N, 62T, or 64B shall comply with sections 62M.01 to 62M.16 as a condition of licensure.

History: 1992 c 574 s 3; 1994 c 625 art 2 s 9-11; 1997 c 225 art 2 s 62; 1999 c 239 s 17,18; 2001 c 215 s 24; 2002 c 330 s 27



Section 62M.04 — STANDARDS FOR UTILIZATION REVIEW PERFORMANCE.

Subdivision 1. Responsibility for obtaining certification. A health benefit plan that includes utilization review requirements must specify the process for notifying the utilization review organization in a timely manner and obtaining certification for health care services. Each health plan company must provide a clear and concise description of this process to an enrollee as part of the policy, subscriber contract, or certificate of coverage. In addition to the enrollee, the utilization review organization must allow any provider or provider's designee, or responsible patient representative, including a family member, to fulfill the obligations under the health plan.

A claims administrator that contracts directly with providers for the provision of health care services to enrollees may, through contract, require the provider to notify the review organization in a timely manner and obtain certification for health care services.

Subd. 2. Information upon which utilization review is conducted. If the utilization review organization is conducting routine prospective and concurrent utilization review, utilization review organizations must collect only the information necessary to certify the admission, procedure of treatment, and length of stay.

(a) Utilization review organizations may request, but may not require providers to supply numerically encoded diagnoses or procedures as part of the certification process.

(b) Utilization review organizations must not routinely request copies of medical records for all patients reviewed. In performing prospective and concurrent review, copies of the pertinent portion of the medical record should be required only when a difficulty develops in certifying the medical necessity or appropriateness of the admission or extension of stay.

(c) Utilization review organizations may request copies of medical records retrospectively for a number of purposes, including auditing the services provided, quality assurance review, ensuring compliance with the terms of either the health benefit plan or the provider contract, and compliance with utilization review activities. Except for reviewing medical records associated with an appeal or with an investigation or audit of data discrepancies, providers must be reimbursed for the reasonable costs of duplicating records requested by the utilization review organization for retrospective review unless otherwise provided under the terms of the provider contract.

Subd. 3. Data elements. Except as otherwise provided in sections 62M.01 to 62M.16, for purposes of certification a utilization review organization must limit its data requirements to the following elements:

(a) Patient information that includes the following:

(1) name;

(2) address;

(3) date of birth;

(4) sex;

(5) Social Security number or patient identification number;

(6) name of health plan company or health plan; and

(7) plan identification number.

(b) Enrollee information that includes the following:

(1) name;

(2) address;

(3) Social Security number or employee identification number;

(4) relation to patient;

(5) employer;

(6) health benefit plan;

(7) group number or plan identification number; and

(8) availability of other coverage.

(c) Attending health care professional information that includes the following:

(1) name;

(2) address;

(3) telephone numbers;

(4) degree and license;

(5) specialty or board certification status; and

(6) tax identification number or other identification number.

(d) Diagnosis and treatment information that includes the following:

(1) primary diagnosis with associated ICD or DSM coding, if available;

(2) secondary diagnosis with associated ICD or DSM coding, if available;

(3) tertiary diagnoses with associated ICD or DSM coding, if available;

(4) proposed procedures or treatments with ICD or associated CPT codes, if available;

(5) surgical assistant requirement;

(6) anesthesia requirement;

(7) proposed admission or service dates;

(8) proposed procedure date; and

(9) proposed length of stay.

(e) Clinical information that includes the following:

(1) support and documentation of appropriateness and level of service proposed; and

(2) identification of contact person for detailed clinical information.

(f) Facility information that includes the following:

(1) type;

(2) licensure and certification status and DRG exempt status;

(3) name;

(4) address;

(5) telephone number; and

(6) tax identification number or other identification number.

(g) Concurrent or continued stay review information that includes the following:

(1) additional days, services, or procedures proposed;

(2) reasons for extension, including clinical information sufficient for support of appropriateness and level of service proposed; and

(3) diagnosis status.

(h) For admissions to facilities other than acute medical or surgical hospitals, additional information that includes the following:

(1) history of present illness;

(2) patient treatment plan and goals;

(3) prognosis;

(4) staff qualifications; and

(5) 24-hour availability of staff.

Additional information may be required for other specific review functions such as discharge planning or catastrophic case management. Second opinion information may also be required, when applicable, to support benefit plan requirements.

Subd. 4. Additional information. A utilization review organization may request information in addition to that described in subdivision 3 when there is significant lack of agreement between the utilization review organization and the provider regarding the appropriateness of certification during the review or appeal process. For purposes of this subdivision, "significant lack of agreement" means that the utilization review organization has:

(1) tentatively determined through its professional staff that a service cannot be certified;

(2) referred the case to a physician for review; and

(3) talked to or attempted to talk to the attending health care professional for further information.

Nothing in sections 62M.01 to 62M.16 prohibits a utilization review organization from requiring submission of data necessary to comply with the quality assurance and utilization review requirements of chapter 62D or other appropriate data or outcome analyses.

Subd. 5. Sharing of information. To the extent allowed under sections 72A.49 to 72A.505, a utilization review organization shall share all available clinical and demographic information on individual patients internally to avoid duplicate requests for information from enrollees or providers.

History: 1992 c 574 s 4; 1999 c 239 s 19-22



Section 62M.05 — PROCEDURES FOR REVIEW DETERMINATION.

Subdivision 1. Written procedures. A utilization review organization must have written procedures to ensure that reviews are conducted in accordance with the requirements of this chapter.

Subd. 2. Concurrent review. A utilization review organization may review ongoing inpatient stays based on the severity or complexity of the enrollee's condition or on necessary treatment or discharge planning activities. Such review must not be consistently conducted on a daily basis.

Subd. 3. Notification of determinations. A utilization review organization must have written procedures for providing notification of its determinations on all certifications in accordance with this section.

Subd. 3a. Standard review determination. (a) Notwithstanding subdivision 3b, an initial determination on all requests for utilization review must be communicated to the provider and enrollee in accordance with this subdivision within ten business days of the request, provided that all information reasonably necessary to make a determination on the request has been made available to the utilization review organization.

(b) When an initial determination is made to certify, notification must be provided promptly by telephone to the provider. The utilization review organization shall send written notification to the provider or shall maintain an audit trail of the determination and telephone notification. For purposes of this subdivision, "audit trail" includes documentation of the telephone notification, including the date; the name of the person spoken to; the enrollee; the service, procedure, or admission certified; and the date of the service, procedure, or admission. If the utilization review organization indicates certification by use of a number, the number must be called the "certification number." For purposes of this subdivision, notification may also be made by facsimile to a verified number or by electronic mail to a secure electronic mailbox. These electronic forms of notification satisfy the "audit trail" requirement of this paragraph.

(c) When an initial determination is made not to certify, notification must be provided by telephone, by facsimile to a verified number, or by electronic mail to a secure electronic mailbox within one working day after making the determination to the attending health care professional and hospital as applicable. Written notification must also be sent to the hospital as applicable and attending health care professional if notification occurred by telephone. For purposes of this subdivision, notification may be made by facsimile to a verified number or by electronic mail to a secure electronic mailbox. Written notification must be sent to the enrollee and may be sent by United States mail, facsimile to a verified number, or by electronic mail to a secure mailbox. The written notification must include the principal reason or reasons for the determination and the process for initiating an appeal of the determination. Upon request, the utilization review organization shall provide the provider or enrollee with the criteria used to determine the necessity, appropriateness, and efficacy of the health care service and identify the database, professional treatment parameter, or other basis for the criteria. Reasons for a determination not to certify may include, among other things, the lack of adequate information to certify after a reasonable attempt has been made to contact the provider or enrollee.

(d) When an initial determination is made not to certify, the written notification must inform the enrollee and the attending health care professional of the right to submit an appeal to the internal appeal process described in section 62M.06 and the procedure for initiating the internal appeal. The written notice shall be provided in a culturally and linguistically appropriate manner consistent with the provisions of the Affordable Care Act as defined under section 62A.011, subdivision 1a.

Subd. 3b. Expedited review determination. (a) An expedited initial determination must be utilized if the attending health care professional believes that an expedited determination is warranted.

(b) Notification of an expedited initial determination to either certify or not to certify must be provided to the hospital, the attending health care professional, and the enrollee as expeditiously as the enrollee's medical condition requires, but no later than 72 hours from the initial request. When an expedited initial determination is made not to certify, the utilization review organization must also notify the enrollee and the attending health care professional of the right to submit an appeal to the expedited internal appeal as described in section 62M.06 and the procedure for initiating an internal expedited appeal.

Subd. 4. Failure to provide necessary information. A utilization review organization must have written procedures to address the failure of a provider or enrollee to provide the necessary information for review. If the enrollee or provider will not release the necessary information to the utilization review organization, the utilization review organization may deny certification in accordance with its own policy or the policy described in the health benefit plan.

Subd. 5. Notification to claims administrator. If the utilization review organization and the claims administrator are separate entities, the utilization review organization must forward, electronically or in writing, a notification of certification or determination not to certify to the appropriate claims administrator for the health benefit plan. If it is determined by the claims administrator that the certified health care service is not covered by the health benefit plan, the claims administrator must promptly notify the claimant and provider of this information.

History: 1992 c 574 s 5; 1994 c 485 s 65; 1994 c 625 art 2 s 12; 1999 c 239 s 23; 2001 c 215 s 25; 2009 c 178 art 1 s 32; 2013 c 84 art 1 s 58



Section 62M.06 — APPEALS OF DETERMINATIONS NOT TO CERTIFY.

Subdivision 1. Procedures for appeal. (a) A utilization review organization must have written procedures for appeals of determinations not to certify. The right to appeal must be available to the enrollee and to the attending health care professional.

(b) The enrollee shall be allowed to review the information relied upon in the course of the appeal, present evidence and testimony as part of the appeals process, and receive continued coverage pending the outcome of the appeals process. This paragraph does not apply to managed care plans or county-based purchasing plans serving state public health care program enrollees under section 256B.69, 256B.692, or chapter 256L, or to grandfathered plans as defined under section 62A.011, subdivision 1c. Nothing in this paragraph shall be construed to limit or restrict the appeal rights of state public health care program enrollees provided under section 256.045 and Code of Federal Regulations, title 42, section 438.420(d).

Subd. 2. Expedited appeal. (a) When an initial determination not to certify a health care service is made prior to or during an ongoing service requiring review and the attending health care professional believes that the determination warrants an expedited appeal, the utilization review organization must ensure that the enrollee and the attending health care professional have an opportunity to appeal the determination over the telephone on an expedited basis. In such an appeal, the utilization review organization must ensure reasonable access to its consulting physician or health care provider.

(b) The utilization review organization shall notify the enrollee and attending health care professional by telephone of its determination on the expedited appeal as expeditiously as the enrollee's medical condition requires, but no later than 72 hours after receiving the expedited appeal.

(c) If the determination not to certify is not reversed through the expedited appeal, the utilization review organization must include in its notification the right to submit the appeal to the external appeal process described in section 62Q.73 and the procedure for initiating the process. This information must be provided in writing to the enrollee and the attending health care professional as soon as practical.

Subd. 3. Standard appeal. The utilization review organization must establish procedures for appeals to be made either in writing or by telephone.

(a) A utilization review organization shall notify in writing the enrollee, attending health care professional, and claims administrator of its determination on the appeal within 30 days upon receipt of the notice of appeal. If the utilization review organization cannot make a determination within 30 days due to circumstances outside the control of the utilization review organization, the utilization review organization may take up to 14 additional days to notify the enrollee, attending health care professional, and claims administrator of its determination. If the utilization review organization takes any additional days beyond the initial 30-day period to make its determination, it must inform the enrollee, attending health care professional, and claims administrator, in advance, of the extension and the reasons for the extension.

(b) The documentation required by the utilization review organization may include copies of part or all of the medical record and a written statement from the attending health care professional.

(c) Prior to upholding the initial determination not to certify for clinical reasons, the utilization review organization shall conduct a review of the documentation by a physician who did not make the initial determination not to certify.

(d) The process established by a utilization review organization may include defining a period within which an appeal must be filed to be considered. The time period must be communicated to the enrollee and attending health care professional when the initial determination is made.

(e) An attending health care professional or enrollee who has been unsuccessful in an attempt to reverse a determination not to certify shall, consistent with section 72A.285, be provided the following:

(1) a complete summary of the review findings;

(2) qualifications of the reviewers, including any license, certification, or specialty designation; and

(3) the relationship between the enrollee's diagnosis and the review criteria used as the basis for the decision, including the specific rationale for the reviewer's decision.

(f) In cases of appeal to reverse a determination not to certify for clinical reasons, the utilization review organization must ensure that a physician of the utilization review organization's choice in the same or a similar specialty as typically manages the medical condition, procedure, or treatment under discussion is reasonably available to review the case.

(g) If the initial determination is not reversed on appeal, the utilization review organization must include in its notification the right to submit the appeal to the external review process described in section 62Q.73 and the procedure for initiating the external process.

Subd. 4. Notification to claims administrator. If the utilization review organization and the claims administrator are separate entities, the utilization review organization must notify, either electronically or in writing, the appropriate claims administrator for the health benefit plan of any determination not to certify that is reversed on appeal.

History: 1992 c 574 s 6; 1994 c 625 art 2 s 13; 1999 c 239 s 24; 2001 c 137 s 1; 2013 c 84 art 1 s 59



Section 62M.07 — PRIOR AUTHORIZATION OF SERVICES.

(a) Utilization review organizations conducting prior authorization of services must have written standards that meet at a minimum the following requirements:

(1) written procedures and criteria used to determine whether care is appropriate, reasonable, or medically necessary;

(2) a system for providing prompt notification of its determinations to enrollees and providers and for notifying the provider, enrollee, or enrollee's designee of appeal procedures under clause (4);

(3) compliance with section 62M.05, subdivisions 3a and 3b, regarding time frames for approving and disapproving prior authorization requests;

(4) written procedures for appeals of denials of prior authorization which specify the responsibilities of the enrollee and provider, and which meet the requirements of sections 62M.06 and 72A.285, regarding release of summary review findings; and

(5) procedures to ensure confidentiality of patient-specific information, consistent with applicable law.

(b) No utilization review organization, health plan company, or claims administrator may conduct or require prior authorization of emergency confinement or emergency treatment. The enrollee or the enrollee's authorized representative may be required to notify the health plan company, claims administrator, or utilization review organization as soon after the beginning of the emergency confinement or emergency treatment as reasonably possible.

(c) If prior authorization for a health care service is required, the utilization review organization, health plan company, or claim administrator must allow providers to submit requests for prior authorization of the health care services without unreasonable delay by telephone, facsimile, or voice mail or through an electronic mechanism 24 hours a day, seven days a week. This paragraph does not apply to dental service covered under MinnesotaCare or medical assistance.

History: 1992 c 574 s 7; 1994 c 485 s 65; 1995 c 234 art 8 s 12; 1999 c 239 s 25; 2004 c 246 s 1; 2016 c 158 art 2 s 22



Section 62M.072 — USE OF EVIDENCE-BASED STANDARDS.

If no independently developed evidence-based standards exist for a particular treatment, testing, or imaging procedure, then an insurer or utilization review organization shall not deny coverage of the treatment, testing, or imaging based solely on the grounds that the treatment, testing, or imaging does not meet an evidence-based standard. This section does not prohibit an insurer or utilization review organization from denying coverage for services that are investigational, experimental, or not medically necessary.

History: 2006 c 255 s 32



Section 62M.08 — CONFIDENTIALITY.

Subdivision 1. Written procedures to ensure confidentiality. A utilization review organization must have written procedures for ensuring that patient-specific information obtained during the process of utilization review will be:

(1) kept confidential in accordance with applicable federal and state laws;

(2) used solely for the purposes of utilization review, quality assurance, discharge planning, and case management; and

(3) shared only with those organizations or persons that have the authority to receive such information.

Subd. 2. Summary data. Summary data is not subject to this section if it does not provide sufficient information to allow identification of individual patients.

History: 1992 c 574 s 8



Section 62M.09 — STAFF AND PROGRAM QUALIFICATIONS; ANNUAL REPORT.

Subdivision 1. Staff criteria. A utilization review organization shall have utilization review staff who are properly trained, qualified, and supervised.

Subd. 2. Licensure requirement. Nurses, physicians, and other licensed health professionals conducting reviews of medical services, and other clinical reviewers conducting specialized reviews in their area of specialty must be currently licensed or certified by an approved state licensing agency in the United States.

Subd. 3. Physician reviewer involvement. (a) A physician must review all cases in which the utilization review organization has concluded that a determination not to certify for clinical reasons is appropriate.

(b) The physician conducting the review must be licensed in this state. This paragraph does not apply to reviews conducted in connection with policies issued by a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota Comprehensive Health Association.

(c) The physician should be reasonably available by telephone to discuss the determination with the attending health care professional.

(d) This subdivision does not apply to outpatient mental health or substance abuse services governed by subdivision 3a.

Subd. 3a. Mental health and substance abuse reviews. (a) A peer of the treating mental health or substance abuse provider, a doctoral-level psychologist, or a physician must review requests for outpatient services in which the utilization review organization has concluded that a determination not to certify a mental health or substance abuse service for clinical reasons is appropriate, provided that any final determination not to certify treatment is made by a psychiatrist certified by the American Board of Psychiatry and Neurology and appropriately licensed in this state or by a doctoral-level psychologist licensed in this state.

(b) Notwithstanding paragraph (a), a doctoral-level psychologist shall not review any request or final determination not to certify a mental health or substance abuse service or treatment if the treating provider is a psychiatrist.

(c) Notwithstanding the notification requirements of section 62M.05, a utilization review organization that has made an initial decision to certify in accordance with the requirements of section 62M.05 may elect to provide notification of a determination to continue coverage through facsimile or mail.

(d) This subdivision does not apply to determinations made in connection with policies issued by a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota Comprehensive Health Association.

Subd. 4. Dentist plan reviews. A dentist must review all cases in which the utilization review organization has concluded that a determination not to certify a dental service or procedure for clinical reasons is appropriate and an appeal has been made by the attending dentist, enrollee, or designee.

Subd. 4a. Chiropractic review. A chiropractor must review all cases in which the utilization review organization has concluded that a determination not to certify a chiropractic service or procedure for clinical reasons is appropriate and an appeal has been made by the attending chiropractor, enrollee, or designee.

Subd. 5. Written clinical criteria. A utilization review organization's decisions must be supported by written clinical criteria and review procedures. Clinical criteria and review procedures must be established with appropriate involvement from actively practicing physicians. A utilization review organization must use written clinical criteria, as required, for determining the appropriateness of the certification request. The utilization review organization must have a procedure for ensuring, at a minimum, the annual evaluation and updating of the written criteria based on sound clinical principles.

Subd. 6. Physician consultants. A utilization review organization must use physician consultants in the appeal process described in section 62M.06, subdivision 3. The physician consultants must be board certified by the American Board of Medical Specialists or the American Board of Osteopathy.

Subd. 7. Training for program staff. A utilization review organization must have a formalized program of orientation and ongoing training of utilization review staff.

Subd. 8. Quality assessment program. A utilization review organization must have written documentation of an active quality assessment program.

Subd. 9. [Repealed, 2012 c 247 art 1 s 32]

History: 1992 c 574 s 9; 1993 c 99 s 1; 1995 c 234 art 8 s 13; 1996 c 305 art 1 s 24; 1997 c 140 s 1,2; 1999 c 239 s 26; 2001 c 137 s 2-5; 2006 c 255 s 33; 2009 c 159 s 2; 2010 c 199 s 1



Section 62M.10 — ACCESSIBILITY AND ON-SITE REVIEW PROCEDURES.

Subdivision 1. Toll-free number. A utilization review organization must provide access to its review staff by a toll-free or collect call telephone line during normal business hours. A utilization review organization must also have an established procedure to receive timely callbacks from providers and must establish written procedures for receiving after-hour calls, either in person or by recording.

Subd. 2. Reviews during normal business hours. A utilization review organization must conduct its telephone reviews, on-site reviews, and hospital communications during reasonable and normal business hours, unless otherwise mutually agreed.

Subd. 3. Identification of on-site review staff. Each utilization review organization's staff must identify themselves by name and by the name of their organization and, for on-site reviews, must carry picture identification and the utilization review organization's company identification card. On-site reviews should, whenever possible, be scheduled at least one business day in advance with the appropriate hospital contact. If requested by a hospital or inpatient facility, utilization review organizations must ensure that their on-site review staff register with the appropriate contact person, if available, prior to requesting any clinical information or assistance from hospital staff. The on-site review staff must wear appropriate hospital supplied identification tags while on the premises.

Subd. 4. On-site reviews. Utilization review organizations must agree, if requested, that the medical records remain available in designated areas during the on-site review and that reasonable hospital administrative procedures must be followed by on-site review staff so as to not disrupt hospital operations or patient care. Such procedures, however, must not limit the ability of the utilization review organizations to efficiently conduct the necessary review on behalf of the patient's health benefit plan.

Subd. 5. Oral requests for information. Utilization review organizations shall orally inform, upon request, designated hospital personnel or the attending health care professional of the utilization review requirements of the specific health benefit plan and the general type of criteria used by the review agent. Utilization review organizations should also orally inform, upon request, a provider of the operational procedures in order to facilitate the review process.

Subd. 6. Mutual agreement. Nothing in this section limits the ability of a utilization review organization and a provider to mutually agree in writing on how review should be conducted.

Subd. 7. Availability of criteria. Upon request, a utilization review organization shall provide to an enrollee, a provider, and the commissioner of commerce the criteria used to determine the medical necessity, appropriateness, and efficacy of a procedure or service and identify the database, professional treatment guideline, or other basis for the criteria.

History: 1992 c 574 s 10; 1995 c 234 art 8 s 14; 1999 c 239 s 27-29; 2001 c 137 s 6



Section 62M.11 — COMPLAINTS TO COMMERCE OR HEALTH.

Notwithstanding the provisions of sections 62M.01 to 62M.16, an enrollee may file a complaint regarding a determination not to certify directly to the commissioner responsible for regulating the utilization review organization.

History: 1992 c 574 s 11



Section 62M.12 — PROHIBITION OF INAPPROPRIATE INCENTIVES.

No individual who is performing utilization review may receive any financial incentive based on the number of denials of certifications made by such individual, provided that utilization review organizations may establish medically appropriate performance standards. This prohibition does not apply to financial incentives established between health plan companies and providers.

History: 1992 c 574 s 12; 1999 c 239 s 30



Section 62M.13 — SEVERABILITY.

If any provisions of sections 62M.01 to 62M.16 are held invalid, illegal, or unenforceable for any reason and in any respect, the holding does not affect the validity of the remainder of sections 62M.01 to 62M.16.

History: 1992 c 574 s 13



Section 62M.14 — EFFECT OF COMPLIANCE.

Evidence of a utilization review organization's compliance or noncompliance with the provisions of sections 62M.01 to 62M.16 shall not be determinative in an action alleging that services denied were medically necessary and covered under the terms of the enrollee's health benefit plan.

History: 1992 c 574 s 14



Section 62M.15 — APPLICABILITY OF OTHER CHAPTER REQUIREMENTS.

The requirements of this chapter regarding the conduct of utilization review are in addition to any specific requirements contained in chapter 62A, 62C, 62D, 62Q, 62T, or 72A.

History: 1992 c 574 s 15; 1999 c 239 s 31



Section 62M.16 — RULEMAKING.

If it is determined that rules are reasonable and necessary to accomplish the purpose of sections 62M.01 to 62M.16, the rules must be adopted through a joint rulemaking process by both the Department of Commerce and the Department of Health.

History: 1992 c 574 s 16






Chapter 62N — COMMUNITY INTEGRATED SERVICE NETWORK

Section 62N.01 — CITATION AND PURPOSE.

Subdivision 1. Citation. This chapter may be cited as the "Minnesota Community Integrated Service Network Act."

Subd. 2. [Repealed, 1997 c 225 art 2 s 63]

History: 1993 c 345 art 1 s 2; 1Sp1993 c 6 s 36; 1994 c 625 art 8 s 33; 1997 c 225 art 2 s 31



Section 62N.02 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. [Repealed, 1997 c 225 art 2 s 63]

Subd. 3. [Repealed, 1997 c 225 art 2 s 63]

Subd. 4. Commissioner. "Commissioner" means the commissioner of health or the commissioner's designated representative.

Subd. 4a. Community integrated service network or community network. (a) "Community integrated service network" or "community network" means a formal arrangement licensed by the commissioner under section 62N.25 for providing prepaid health services to enrolled populations of 50,000 or fewer enrollees, including enrollees who are residents of other states.

(b) [Expired]

Subd. 4b. [Repealed, 1997 c 225 art 2 s 63]

Subd. 4c. [Repealed, 1997 c 225 art 2 s 63]

Subd. 5. Enrollee. "Enrollee" means an individual, including a member of a group, to whom a network is obligated to provide health services under this chapter.

Subd. 6. [Repealed, 1997 c 225 art 2 s 63]

Subd. 6a. Health carrier. "Health carrier" has the meaning given in section 62A.011.

Subd. 7. [Repealed, 1997 c 225 art 2 s 63]

Subd. 8. [Repealed, 1997 c 225 art 2 s 63]

Subd. 9. [Repealed, 1997 c 225 art 2 s 63]

Subd. 10. [Repealed, 1997 c 225 art 2 s 63]

Subd. 11. Price. "Price" means the actual amount of money paid, after discounts or other adjustments, by the person or organization paying money to buy health care coverage and health care services. "Price" does not mean the cost or costs incurred by a network or other entity to provide health care services to individuals.

Subd. 12. [Repealed, 1997 c 225 art 2 s 63]

History: 1993 c 345 art 1 s 3; 1994 c 625 art 1 s 3,4; art 8 s 34; 1995 c 234 art 1 s 10,11



Section 62N.22 — DISCLOSURE OF COMMISSIONS.

Before selling any coverage or enrollment in a community integrated service network, a person selling the coverage or enrollment shall disclose in writing to the prospective purchaser the amount of any commission or other compensation the person will receive as a direct result of the sale. The disclosure may be expressed in dollars or as a percentage of the premium. The amount disclosed need not include any anticipated renewal commissions.

History: 1993 c 345 art 1 s 18; 1994 c 625 art 8 s 38; 1997 c 225 art 2 s 32



Section 62N.23 — TECHNICAL ASSISTANCE; LOANS.

(a) The commissioner shall provide technical assistance to parties interested in establishing or operating a community integrated service network. This shall be known as the community integrated service network technical assistance program (CISNTAP).

The technical assistance program shall offer seminars on the establishment and operation of community integrated service networks in all regions of Minnesota. The commissioner shall advertise these seminars in local and regional newspapers, and attendance at these seminars shall be free.

The commissioner shall write a guide to establishing and operating a community integrated service network. The guide must provide basic instructions for parties wishing to establish a community integrated service network. The guide must be provided free of charge to interested parties. The commissioner shall update this guide when appropriate.

The commissioner shall establish a toll-free telephone line that interested parties may call to obtain assistance in establishing or operating a community integrated service network.

(b) The commissioner shall grant loans for organizational and start-up expenses to entities forming community integrated service networks, or to networks less than one year old, to the extent of any appropriation for that purpose. The commissioner shall allocate the available funds among applicants based upon the following criteria, as evaluated by the commissioner within the commissioner's discretion:

(1) the applicant's need for the loan;

(2) the likelihood that the loan will foster the formation or growth of a network; and

(3) the likelihood of repayment.

The commissioner shall determine any necessary application deadlines and forms.

History: 1993 c 345 art 1 s 19; 1994 c 625 art 12 s 1; 1997 c 187 art 2 s 2; 1997 c 225 art 2 s 33



Section 62N.25 — COMMUNITY INTEGRATED SERVICE NETWORKS.

Subdivision 1. Scope of licensure. Beginning July 1, 1994, the commissioner shall accept applications for licensure as a community integrated service network under this section. Licensed community integrated service networks may begin providing health coverage to enrollees no earlier than January 1, 1995, and may begin marketing coverage to prospective enrollees upon licensure.

Subd. 2. Licensure requirements generally. To be licensed and to operate as a community integrated service network, an applicant must satisfy the requirements of chapter 62D, and all other legal requirements that apply to entities licensed under chapter 62D, except as exempted or modified in this section. Community networks must, as a condition of licensure, comply with section 62D.04, subdivision 5. A community integrated service network that phases in its net worth over a three-year period is not required to respond to requests for proposals under section 62D.04, subdivision 5, during the first 12 months of licensure. These community networks are not prohibited from responding to requests for proposals, however, if they choose to do so during that time period. After the initial 12 months of licensure, these community networks are required to respond to the requests for proposals as required under section 62D.04, subdivision 5.

Subd. 3. Regulation; applicable law. Community integrated service networks are regulated and licensed by the commissioner under the same authority that applies to entities licensed under chapter 62D, except as exempted or modified under this section. All statutes or rules that apply to health maintenance organizations apply to community networks, unless otherwise specified. A cooperative organized under chapter 308A may establish a community integrated service network.

Subd. 4. Governing body. In addition to the requirements of section 62D.06, at least 51 percent of the members of the governing body of the community integrated service network must be residents of the community integrated service network's service area. Service area, for purposes of this subdivision, may include contiguous geographic areas outside the state of Minnesota.

Subd. 5. Benefits. Community integrated service networks must offer the health maintenance organization benefit set, as defined in chapter 62D, and other laws applicable to entities regulated under chapter 62D. Community networks and chemical dependency facilities under contract with a community network shall use the assessment criteria in Minnesota Rules, parts 9530.6600 to 9530.6655, when assessing enrollees for chemical dependency treatment.

Subd. 6. Solvency. A community integrated service network is exempt from the deposit, reserve, and solvency requirements specified in sections 62D.041, 62D.042, and 62D.044 and shall comply instead with sections 62N.27 to 62N.32. To the extent that there are analogous definitions or procedures in chapter 62D or in rules promulgated thereunder, the commissioner shall follow those existing provisions rather than adopting a contrary approach or interpretation.

Subd. 7. Exemptions from existing requirements. Community integrated service networks are exempt from the following requirements applicable to health maintenance organizations:

(1) conducting focused studies under Minnesota Rules, part 4685.1125;

(2) preparing and filing, as a condition of licensure, a written quality assurance plan, and annually filing such a plan and a work plan, under Minnesota Rules, parts 4685.1110 and 4685.1130;

(3) maintaining statistics under Minnesota Rules, part 4685.1200;

(4) filing provider contract forms under sections 62D.03, subdivision 4, and 62D.08, subdivision 1; and

(5) preparing and filing, as a condition of licensure, a marketing plan, and annually filing a marketing plan, under sections 62D.03, subdivision 4, paragraph (l), and 62D.08, subdivision 1.

Subd. 8. Provider contracts. The provisions of section 62D.123 are implied in every provider contract or agreement between a community integrated service network and a provider, regardless of whether those provisions are expressly included in the contract. No participating provider, agent, trustee, or assignee of a participating provider has or may maintain any cause of action against a subscriber or enrollee to collect sums owed by the community network.

Subd. 9. Exceptions to enrollment limit. A community integrated service network may enroll enrollees in excess of 50,000 if necessary to comply with guaranteed issue or guaranteed renewal requirements of chapter 62L or section 62A.65.

History: 1994 c 625 art 1 s 5; 1995 c 234 art 1 s 27; 1997 c 187 art 1 s 6; 1997 c 203 art 4 s 2; 1997 c 225 art 2 s 34; 2001 c 170 s 2; 2004 c 285 art 3 s 7; 2016 c 158 art 1 s 214



Section 62N.26 — SHARED SERVICES COOPERATIVE.

The commissioner of health shall establish, or assist in establishing, a shared services cooperative organized under chapter 308A to make available administrative and legal services, technical assistance, provider contracting and billing services, and other services to those community integrated service networks that choose to participate in the cooperative. The commissioner shall provide, to the extent funds are appropriated, start-up loans sufficient to maintain the shared services cooperative until its operations can be maintained by fees and contributions. The cooperative must not be staffed, administered, or supervised by the commissioner of health. The cooperative shall make use of existing resources that are already available in the community, to the extent possible.

History: 1994 c 625 art 1 s 7; 1997 c 225 art 2 s 35



Section 62N.27 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62N.27 to 62N.32, the terms defined in this section have the meanings given. Other terms used in those sections have the meanings given in sections 62D.041, 62D.042, and 62D.044.

Subd. 2. Net worth. "Net worth" means admitted assets as defined in subdivision 3, minus liabilities. Liabilities do not include those obligations that are subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10. For purposes of this subdivision, preferred ownership claims under section 60B.44, subdivision 10, include promissory notes subordinated to all other liabilities of the community integrated service network.

Subd. 3. Admitted assets. "Admitted assets" means admitted assets as defined in section 62D.044, except that real estate investments allowed by section 62D.045 are not admitted assets. Admitted assets include the deposit required under section 62N.32.

Subd. 4. Accredited capitated provider. "Accredited capitated provider" means a health care providing entity that:

(1) receives capitated payments from a community network under a contract to provide health services to the network's enrollees. For purposes of this section, a health care providing entity is "capitated" when its compensation arrangement with a network involves the provider's acceptance of material financial risk for the delivery of a predetermined set of services for a specified period of time;

(2) is licensed to provide and provides the contracted services, either directly or through an affiliate. For purposes of this section, an "affiliate" is any person that directly or indirectly controls, is controlled by, or is under common control with the health care providing entity, and "control" exists when any person, directly or indirectly, owns, controls, or holds the power to vote or holds proxies representing no less than 80 percent of the voting securities or governance rights of any other person;

(3) agrees to serve as an accredited capitated provider of a community network or for the purpose of reducing the network's net worth and deposit requirements under section 62N.28; and

(4) is approved by the commissioner as an accredited capitated provider for a community network in accordance with section 62N.31.

Subd. 5. Percentage of risk ceded. "Percentage of risk ceded" means the ratio, expressed as a percentage, between capitated payments made or, in the case of a new entity, expected to be made by a community network to all accredited capitated providers during any contract year and the total premium revenue, adjusted to eliminate expected administrative costs, received for the same time period by the community network.

Subd. 6. Provider amount at risk. "Provider amount at risk" means a dollar amount certified by a qualified actuary to represent the expected direct costs to an accredited capitated provider for providing the contracted, covered health care services to the enrollees of the network to which it is accredited for a period of 120 days.

History: 1994 c 625 art 1 s 8; 2004 c 285 art 3 s 8



Section 62N.28 — NET WORTH REQUIREMENT.

Subdivision 1. Requirement. Except as otherwise permitted by this chapter, each community network must maintain a minimum net worth equal to the greater of:

(1) $1,000,000;

(2) two percent of the first $150,000,000 of annual premium revenue plus one percent of annual premium revenue in excess of $150,000,000;

(3) eight percent of the annual health services costs, except those paid on a capitated or managed hospital payment basis, plus four percent of the annual capitation and managed hospital payment costs; or

(4) four months uncovered health services costs.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "capitated basis" means fixed per member per month payment or percentage of premium paid to a provider that assumes the full risk of the cost of contracted services without regard to the type, value, or frequency of services provided. For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities;

(2) "managed hospital payment basis" means agreements in which the financial risk is primarily related to the degree of utilization rather than to the cost of services; and

(3) "uncovered health services costs" means the cost to the community network of health services covered by the community network for which the enrollee would also be liable in the event of the community network's insolvency, and that are not guaranteed, insured, or assumed by a person other than the community network.

Subd. 3. Reinsurance credit. A community network may use the subtraction for premiums paid for insurance permitted under section 62D.042, subdivision 4.

Subd. 4. Phase-in for net worth requirement. A community network may choose to comply with the net worth requirement on a phase-in basis according to the following schedule:

(1) 50 percent of the amount required under subdivisions 1 to 3 at the time that the community network begins enrolling enrollees;

(2) 75 percent of the amount required under subdivisions 1 to 3 at the end of the first full calendar year of operation;

(3) 87.5 percent of the amount required under subdivisions 1 to 3 at the end of the second full calendar year of operation; and

(4) 100 percent of the amount required under subdivisions 1 to 3 at the end of the third full calendar year of operation.

Subd. 5. Net worth corridor. A community network shall not maintain net worth that exceeds three times the amount required of the community network under subdivision 1. Subdivision 4 is not relevant for purposes of this subdivision.

Subd. 6. Net worth reduction. If a community network has contracts with accredited capitated providers, and only for so long as those contracts or successor contracts remain in force, the net worth requirement of subdivision 1 shall be reduced by the percentage of risk ceded, but in no event shall the net worth requirements be reduced by this subdivision to less than $1,000,000. The phase-in requirements of subdivision 4 shall not be affected by this reduction.

History: 1994 c 625 art 1 s 9; 1999 c 51 s 1



Section 62N.29 — GUARANTEEING ORGANIZATION.

Subdivision 1. Use of guaranteeing organization. (a) A community network may satisfy its net worth and deposit requirements, in whole or in part, through the use of one or more guaranteeing organizations, with the approval of the commissioner, under the conditions permitted in this section. If the guaranteeing organization is used only to satisfy the deposit requirement, the requirements of this section do not apply to the guaranteeing organization.

(b) For purposes of this section, a "guaranteeing organization" means an organization that has agreed to assume the responsibility for the obligation of the community network's net worth requirement.

(c) Governmental entities, such as counties, may serve as guaranteeing organizations subject to the requirements of this section.

Subd. 2. Responsibilities of guaranteeing organization. Upon an order of rehabilitation or liquidation, a guaranteeing organization shall transfer funds to the commissioner in the amount necessary to satisfy the net worth requirement.

Subd. 3. Requirements for guaranteeing organization. (a) A community network's net worth requirement may be guaranteed provided that the guaranteeing organization:

(1) transfers into a restricted asset account cash or securities permitted by section 61A.28, subdivisions 2 and 6, in an amount necessary to satisfy the net worth requirement. Restricted asset accounts shall be considered admitted assets for the purpose of determining whether a guaranteeing organization is maintaining sufficient net worth. Permitted securities shall not be transferred to the restricted asset account in excess of the limits applied to the community network, unless approved by the commissioner in advance;

(2) designates the restricted asset account specifically for the purpose of funding the community network's net worth requirement;

(3) maintains positive working capital subsequent to establishing the restricted asset account, if applicable;

(4) maintains net worth, retained earnings, or surplus in an amount in excess of the amount of the restricted asset account, if applicable, and allows the guaranteeing organization:

(i) to remain a solvent business organization, which shall be evaluated on the basis of the guaranteeing organization's continued ability to meet its maturing obligations without selling substantially all its operating assets and paying debts when due; and

(ii) to be in compliance with any state or federal statutory net worth, surplus, or reserve requirements applicable to that organization or lesser requirements agreed to by the commissioner; and

(5) fulfills requirements of clauses (1) to (4) by April 1 of each year.

(b) The commissioner may require the guaranteeing organization to complete the requirements of paragraph (a) more frequently if the amount necessary to satisfy the net worth requirement increases during the year.

Subd. 4. Exceptions to requirements. When a guaranteeing organization is a governmental entity, subdivision 3 is not applicable. The commissioner may consider factors which provide evidence that the governmental entity is a financially reliable guaranteeing organization. Similarly, when a guaranteeing organization is a Minnesota-licensed health maintenance organization, health service plan corporation, or insurer, subdivision 3, paragraphs (1) and (2), are not applicable.

Subd. 5. Amounts needed to meet net worth requirements. The amount necessary for a guaranteeing organization to satisfy the community network's net worth requirement is the lesser of:

(1) an amount needed to bring the community network's net worth to the amount required by section 62N.28; or

(2) an amount agreed to by the guaranteeing organization.

Subd. 6. Consolidated calculations for guaranteed community networks. (a) If a guaranteeing organization guarantees one or more community networks, the guaranteeing organization may calculate the amount necessary to satisfy the community networks' net worth requirements on a consolidated basis.

(b) Liabilities of the community network to the guaranteeing organization must be subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10.

Subd. 7. Agreement between guaranteeing organization and community network. A written agreement between the guaranteeing organization and the community network must include the commissioner as a party and include the following provisions:

(1) any or all of the funds needed to satisfy the community network's net worth requirement shall be transferred, unconditionally and upon demand, according to subdivision 2;

(2) the arrangement shall not terminate for any reason without the commissioner being notified of the termination at least nine months in advance. The arrangement may terminate earlier if net worth requirements will be satisfied under other arrangements, as approved by the commissioner;

(3) the guaranteeing organization shall pay or reimburse the commissioner for all costs and expenses, including reasonable attorney fees and costs, incurred by the commissioner in connection with the protection, defense, or enforcement of the guarantee;

(4) the guaranteeing organization shall waive all defenses and claims it may have or the community network may have pertaining to the guarantee including, but not limited to, waiver, release, res judicata, statute of frauds, lack of authority, usury, illegality;

(5) the guaranteeing organization waives present demand for payment, notice of dishonor or nonpayment and protest, and the commissioner shall not be required to first resort for payment to other sources or other means before enforcing the guarantee;

(6) the guarantee may not be waived, modified, amended, terminated, released, or otherwise changed except as provided by the guarantee agreement, and as provided by applicable statutes;

(7) the guaranteeing organization waives its rights under the Federal Bankruptcy Code, United States Code, title 11, section 303, to initiate involuntary proceedings against the community network and agrees to submit to the jurisdiction of the commissioner and Minnesota state courts in any rehabilitation or liquidation of the community network;

(8) the guarantee shall be governed by and construed and enforced according to the laws of the state of Minnesota; and

(9) the guarantee must be approved by the commissioner.

Subd. 8. Submission of guaranteeing organization's financial statements. The community network shall submit to the commissioner the guaranteeing organization's audited financial statements annually by April 1 or at a different date if agreed to by the commissioner. The community network shall also provide other relevant financial information regarding a guaranteeing organization as may be requested by the commissioner.

Subd. 9. Performance as guaranteeing organization voluntary. No provider may be compelled to serve as a guaranteeing organization.

Subd. 10. Guarantor status in rehabilitation or liquidation. Any or all of the funds in excess of the amounts needed to satisfy the community network's obligations as of the date of an order of liquidation or rehabilitation shall be returned to the guaranteeing organization in the same manner as preferred ownership claims under section 60B.44, subdivision 10.

History: 1994 c 625 art 1 s 10; 2004 c 285 art 3 s 9



Section 62N.31 — STANDARDS FOR ACCREDITED CAPITATED PROVIDER ACCREDITATION.

Subdivision 1. General. Each health care providing entity seeking initial accreditation as an accredited capitated provider shall submit to the commissioner of health sufficient information to establish that the applicant has operational capacity, facilities, personnel, and financial capability to provide the contracted covered services to the enrollees of the network for which it seeks accreditation (1) on an ongoing basis; and (2) for a period of 120 days following the insolvency of the network without receiving payment from the network. Accreditation shall continue until abandoned by the accredited capitated provider or revoked by the commissioner in accordance with subdivision 4. The applicant may establish financial capability by demonstrating that the provider amount at risk can be covered by or through any of allocated or restricted funds, a letter of credit, the taxing authority of the applicant or governmental sponsor of the applicant, an unrestricted fund balance at least two times the provider amount at risk, reinsurance, either purchased directly by the applicant or by the community network to which it will be accredited, or any other method accepted by the commissioner. Accreditation of a health care providing entity shall not in itself limit the right of the accredited capitated provider to seek payment of unpaid capitated amounts from a community network, whether the community network is solvent or insolvent; provided that, if the community network is subject to any liquidation, rehabilitation, or conservation proceedings, the accredited capitated provider shall have the status accorded creditors under section 60B.44, subdivision 10.

Subd. 2. Annual reporting period. Each accredited capitated provider shall submit to the commissioner annually, no later than April 15, the following information for each network to which it is accredited: the provider amount at risk for that year, the number of enrollees for the network, both for the prior year and estimated for the current year, any material change in the provider's operational or financial capacity since its last report, and any other information reasonably requested by the commissioner.

Subd. 3. Additional reporting. Each accredited capitated provider shall provide the commissioner with 60 days' advance written notice of termination of the accredited capitated provider relationship with a network.

Subd. 4. Revocation of accreditation. The commissioner may revoke the accreditation of an accredited capitated provider if the accredited capitated provider's ongoing operational or financial capabilities fail to meet the requirements of this section. The revocation shall be handled in the same fashion as placing a health maintenance organization under administrative supervision.

History: 1994 c 625 art 1 s 11



Section 62N.32 — DEPOSIT REQUIREMENT.

A community network must satisfy the deposit requirement provided in section 62D.041. The deposit counts as an admitted asset and as part of the required net worth. The deposit requirement cannot be reduced by the alternative means that may be used to reduce the net worth requirement, other than through the use of a guaranteeing organization.

History: 1994 c 625 art 1 s 12



Section 62N.33 — COVERAGE FOR ENROLLEES OF INSOLVENT NETWORKS.

In the event of a community network insolvency, the commissioner shall determine whether one or more community networks or health plan companies are willing and able to provide replacement coverage to all of the failed community network's enrollees, and if so, the commissioner shall facilitate the provision of the replacement coverage. If such replacement coverage is not available, the commissioner shall randomly assign enrollees of the insolvent community network to other community networks and health plan companies in the service area, in proportion to their market share, for the remaining terms of the enrollees' contracts with the insolvent network. The other community networks and health plan companies must accept the allocated enrollees under their policy or contract most similar to the enrollees' contracts with the insolvent community network. The allocation must keep groups together. Enrollees with special continuity of care needs may, in the commissioner's discretion, be given a choice of replacement coverage rather than random assignment. Individuals and groups that are assigned randomly may choose a different community network or health plan company when their contracts expire, on the same basis as any other individual or group. The replacement health plan company must comply with any guaranteed renewal or other renewal provisions of the prior coverage, including but not limited to, provisions regarding preexisting conditions and health conditions that developed during prior coverage.

History: 1994 c 625 art 1 s 13



Section 62N.35 — BORDER ISSUES.

To the extent feasible and appropriate, community networks that also operate under the health maintenance organization or similar prepaid health care law of another state must be licensed and regulated by this state in a manner that avoids unnecessary duplication and expense for the community network. The commissioner shall communicate with regulatory authorities in neighboring states to explore the feasibility of cooperative approaches to streamline regulation of border community networks, such as joint financial audits, and shall report to the legislature on any changes to Minnesota law that may be needed to implement appropriate collaborative approaches to regulation.

History: 1994 c 625 art 1 s 15



Section 62N.40 — CHEMICAL DEPENDENCY SERVICES.

Each community integrated service network regulated under this chapter must ensure that chemically dependent individuals have access to cost-effective treatment options that address the specific needs of individuals. These include, but are not limited to, the need for: treatment that takes into account severity of illness and comorbidities; provision of a continuum of care, including treatment and rehabilitation programs licensed under Minnesota Rules, parts 9530.6405 to 9530.6505; the safety of the individual's domestic and community environment; gender appropriate and culturally appropriate programs; and access to appropriate social services.

History: 1995 c 234 art 1 s 28; 1997 c 225 art 2 s 36; 2016 c 158 art 1 s 20






Chapter 62P — REGULATED ALL-PAYER OPTION



Chapter 62Q — HEALTH PLAN COMPANIES

Section 62Q.01 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 1a. Affordable Care Act. "Affordable Care Act" means the Affordable Care Act as defined in section 62A.011, subdivision 1a.

Subd. 1b. Bona fide association. "Bona fide association" means an association that meets all of the following criteria:

(1) serves a single profession that requires a significant amount of education, training, or experience, or a license or certificate from a state authority to practice that profession;

(2) has been actively in existence for five years;

(3) has a constitution and bylaws or other analogous governing documents;

(4) has been formed and maintained in good faith for purposes other than obtaining insurance;

(5) is not owned or controlled by a health plan company or affiliated with a health plan company;

(6) does not condition membership in the association on any health status-related factor;

(7) has at least 1,000 members if it is a national association, 500 members if it is a state association, or 200 members if it is a local association;

(8) all members and dependents of members are eligible for coverage regardless of any health status-related factor;

(9) does not make health plans offered through the association available other than in connection with a member of the association;

(10) is governed by a board of directors and sponsors an annual meeting of its members; and

(11) produces only market association memberships, accepts applications for membership, or signs up members in the professional association where the subject individuals are actively engaged in, or directly related to, the profession represented by the association.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health for purposes of regulating health maintenance organizations, and community integrated service networks, or the commissioner of commerce for purposes of regulating all other health plan companies. For all other purposes, "commissioner" means the commissioner of health.

Subd. 2a. MS 2012 [Renumbered subd 2b]

Subd. 2a. Dependent child to the limiting age. "Dependent child to the limiting age" or "dependent children to the limiting age" means those individuals who are eligible and covered as a dependent child under the terms of a health plan who have not yet attained 26 years of age. A health plan company must not deny or restrict eligibility for a dependent child to the limiting age based on financial dependency, residency, marital status, or student status. For coverage under plans offered by the Minnesota Comprehensive Health Association, dependent to the limiting age means dependent as defined in section 62A.302, subdivision 3. Notwithstanding the provisions in this subdivision, a health plan may include:

(1) eligibility requirements regarding the absence of other health plan coverage as permitted by the Affordable Care Act for grandfathered plan coverage; or

(2) an age greater than 26 in its policy, contract, or certificate of coverage.

Subd. 2b. Enrollee. "Enrollee" means a natural person covered by a health plan and includes an insured, policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 2c. Grandfathered plan. "Grandfathered plan" means a health plan as defined in section 62A.011, subdivision 1b.

Subd. 2d. Group health plan. "Group health plan" means a group health plan as defined in section 62A.011, subdivision 1c.

Subd. 3. Health plan. "Health plan" means a health plan as defined in section 62A.011 or a policy, contract, or certificate issued by a community integrated service network.

Subd. 4. Health plan company. "Health plan company" means:

(1) a health carrier as defined under section 62A.011, subdivision 2; or

(2) a community integrated service network as defined under section 62N.02, subdivision 4a.

Subd. 4a. High deductible health plans. "High deductible health plans" means those health coverage plans issued by a health plan company as defined under the provisions of sections 220 and 223 of the Internal Revenue Code of 1986, and implementing regulations.

Subd. 4b. Individual health plan. "Individual health plan" means an individual health plan as defined in section 62A.011, subdivision 4.

Subd. 4c. Life-threatening condition. "Life-threatening condition" means a disease or condition from which the likelihood of death is probable unless the course of the disease or condition is interrupted.

Subd. 5. Managed care organization. "Managed care organization" means: (1) a health maintenance organization operating under chapter 62D; (2) a community integrated service network as defined under section 62N.02, subdivision 4a; or (3) an insurance company licensed under chapter 60A, nonprofit health service plan corporation operating under chapter 62C, fraternal benefit society operating under chapter 64B, or any other health plan company, to the extent that it covers health care services delivered to Minnesota residents through a preferred provider organization or a network of selected providers.

Subd. 6. Medicare-related coverage. "Medicare-related coverage" means a policy, contract, or certificate issued as a supplement to Medicare, regulated under sections 62A.3099 to 62A.44, including Medicare select coverage; policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations; or policies, contracts, or certificates governed by sections 1833 (known as "cost" or "HCPP" contracts), 1851 to 1859 (Medicare Advantage), 1860D (Medicare Part D), or 1876 (known as "TEFRA" or "risk" contracts) of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended; or Section 4001 of the Balanced Budget Act of 1997 (BBA)(Public Law 105-33), Sections 1851 to 1859 of the Social Security Act establishing Part C of the Medicare program, known as the "Medicare Advantage program."

Subd. 7. Primary care provider. "Primary care provider" means a health care professional who specializes in the practice of family medicine, general internal medicine, obstetrics and gynecology, or general pediatrics and is a licensed physician, a licensed and certified advanced practice registered nurse, or a licensed physician assistant.

History: 1994 c 625 art 2 s 14; 1995 c 234 art 2 s 2-6; art 3 s 5; 1997 c 225 art 2 s 37-39,62; 1998 c 254 art 1 s 15; 2001 c 215 s 26; 2004 c 268 s 7; 2005 c 17 art 1 s 14; art 3 s 2; 2013 c 84 art 1 s 60-67



Section 62Q.02 — APPLICABILITY OF CHAPTER.

(a) This chapter applies only to health plans, as defined in section 62Q.01, and not to other types of insurance issued or renewed by health plan companies, unless otherwise specified.

(b) This chapter applies to a health plan company only with respect to health plans, as defined in section 62Q.01, issued or renewed by the health plan company, unless otherwise specified.

(c) If a health plan company issues or renews health plans in other states, this chapter applies only to health plans issued or renewed in this state for Minnesota residents, or to cover a resident of the state, unless otherwise specified.

History: 1995 c 234 art 2 s 7



Section 62Q.021 — FEDERAL ACT; COMPLIANCE REQUIRED.

Subdivision 1. Compliance with 1996 federal law. Each health plan company shall comply with the federal Health Insurance Portability and Accountability Act of 1996, including any federal regulations adopted under that act, to the extent that it imposes a requirement that applies in this state and that is not also required by the laws of this state. This section does not require compliance with any provision of the federal act prior to the effective date provided for that provision in the federal act. The commissioner shall enforce this subdivision.

Subd. 2. Compliance with 2010 federal law. Each health plan company shall comply with the Affordable Care Act to the extent that it imposes a requirement that applies in this state but is not required under the laws of this state. This section does not require compliance with any provision of the Affordable Care Act before the effective date provided for that provision in the Affordable Care Act. The commissioner shall enforce this subdivision.

History: 1997 c 175 art 4 s 2; 2013 c 84 art 1 s 68



Section 62Q.025 — PRODUCT APPROVALS.

Subdivision 1. Qualified plan. A high deductible health plan shall be deemed a qualified plan under sections 62E.06 and 62E.12. The plan must meet all other requirements of state law except those that are inconsistent with a high deductible health plan as defined in sections 220 and 223 of the Internal Revenue Code and supporting regulations.

Subd. 2. Authorization. Notwithstanding any other law of this state, any health plan company defined in section 62Q.01, subdivision 4, is permitted to offer high deductible health plans.

History: 2004 c 268 s 8



Section 62Q.03 — PROCESS FOR RISK ADJUSTMENT SYSTEM.

Subdivision 1. Purpose. The purpose of risk adjustment is to reduce the effects of risk selection on health insurance premiums by making monetary transfers from health plan companies that insure lower risk populations to health plan companies that insure higher risk populations. Risk adjustment is needed to: achieve a more equitable, efficient system of health care financing; remove current disincentives in the health care system to insure and provide adequate access for high risk and special needs populations; promote fair competition among health plan companies on the basis of their ability to efficiently and effectively provide services rather than on the risk status of those in a given insurance pool; and help maintain the viability of health plan companies, by protecting them from the financial effects of enrolling a disproportionate number of high risk individuals. It is the commitment of the state to develop and implement a risk adjustment system. The risk adjustment system shall:

(1) possess a reasonable level of accuracy and administrative feasibility, be adaptable to changes as methods improve, incorporate safeguards against fraud and manipulation, and shall neither reward inefficiency nor penalize for verifiable improvements in health status;

(2) require participation by all health plan companies providing coverage in the individual, small group, and Medicare supplement markets;

(3) address unequal distribution of risk between health plan companies, but shall not address the financing of public programs or subsidies for low-income people; and

(4) be developed and implemented by the Risk Adjustment Association with joint oversight by the commissioners of health and commerce.

Subd. 2. [Repealed, 1995 c 234 art 2 s 36]

Subd. 3. [Repealed, 1995 c 234 art 2 s 36]

Subd. 4. [Repealed, 1995 c 234 art 2 s 36]

Subd. 5. [Repealed, 1995 c 234 art 2 s 36]

Subd. 5a. Public programs. (a) A separate risk adjustment system must be developed for state-run public programs, including medical assistance and MinnesotaCare. The system must be developed in accordance with the general risk adjustment methodologies described in this section, must include factors in addition to age and sex adjustment, and may include additional demographic factors, different targeted conditions, and/or different payment amounts for conditions. The risk adjustment system for public programs must attempt to reflect the special needs related to poverty, cultural, or language barriers and other needs of the public program population.

(b) The commissioner of human services shall phase in risk adjustment according to the following schedule:

(1) for the first contract year, no more than ten percent of reimbursements shall be risk adjusted; and

(2) for the second contract year, no more than 30 percent of reimbursements shall be risk adjusted.

Subd. 5b. Medicare supplement market. A risk adjustment system may be developed for the Medicare supplement market. The Medicare supplement risk adjustment system may include a demographic component and may, but is not required to, include a condition-specific risk adjustment component.

Subd. 6. Creation of Risk Adjustment Association. The Minnesota Risk Adjustment Association is created on July 1, 1994, and may operate as a nonprofit unincorporated association, but is authorized to incorporate under chapter 317A.

The provisions of this chapter govern if the provisions of chapter 317A conflict with this chapter. The association may operate under the approved plan of operation and shall be governed in accordance with this chapter and may operate in accordance with chapter 317A. If the association incorporates as a nonprofit corporation under chapter 317A, the filing of the plan of operation meets the requirements of filing articles of incorporation.

The association, its transactions, and all property owned by it are exempt from taxation under the laws of this state or any of its subdivisions, including, but not limited to, income tax, sales tax, use tax, and property tax. The association may seek exemption from payment of all fees and taxes levied by the federal government. Except as otherwise provided in this chapter, the association is not subject to the provisions of chapters 14, 60A, and 62A. The association is not a public employer and is not subject to the provisions of chapters 179A and 353. The board of directors and health carriers who are members of the association are exempt from sections 325D.49 to 325D.66 in the performance of their duties as directors and members of the association. The Risk Adjustment Association is subject to the Open Meeting Law.

Subd. 7. Purpose of association. The association is established to develop and implement a private sector risk adjustment system.

Subject to state oversight set forth in subdivision 10, the association shall:

(1) develop and implement comprehensive risk adjustment systems for individual, small group, and Medicare supplement markets consistent with the provisions of this chapter;

(2) submit a plan for the development of the risk adjustment system which identifies appropriate implementation dates consistent with the rating and underwriting restrictions of each market, recommends whether transfers attributable to risk adjustment should be required between the individual and small group markets, and makes other appropriate recommendations to the commissioners of health and commerce by November 5, 1995;

(3) develop a combination of a demographic risk adjustment system and payments for targeted conditions;

(4) test an ambulatory care groups (ACGs) and diagnostic cost groups (DCGs) system, and recommend whether such a methodology should be adopted;

(5) fund the development and testing of the risk adjustment system;

(6) recommend market conduct guidelines; and

(7) develop a plan for assessing members for the costs of administering the risk adjustment system.

Subd. 8. Governance. The association shall be governed according to the plan of operation as established in subdivision 8a.

Subd. 8a. Plan of operation. The board shall submit a proposed plan of operation by August 15, 1995, to the commissioners of health and commerce for review. The commissioners of health and commerce shall have the authority to approve or reject the plan of operation.

Amendments to the plan of operation may be made by the commissioners or by the directors of the association, subject to the approval of the commissioners.

Subd. 9. Data collection and data privacy. The association members shall not have access to unaggregated data on individuals or health plan companies. The association shall develop, as a part of the plan of operation, procedures for ensuring that data is collected by an appropriate entity. The commissioners of health and commerce shall have the authority to audit and examine data collected by the association for the purposes of the development and implementation of the risk adjustment system. Data on individuals obtained for the purposes of risk adjustment development, testing, and operation are designated as private data. Data not on individuals which is obtained for the purposes of development, testing, and operation of risk adjustment are designated as nonpublic data, except that the proposed and approved plan of operation, the risk adjustment methodologies examined, the plan for testing, the plan of the risk adjustment system, minutes of meetings, and other general operating information are classified as public data. Nothing in this section is intended to prohibit the preparation of summary data under section 13.05, subdivision 7. The association, state agencies, and any contractors having access to this data shall maintain it in accordance with this classification. The commissioners of health and human services have the authority to collect data from health plan companies as needed for the purpose of developing a risk adjustment mechanism for public programs.

Subd. 10. State oversight of risk adjustment activities. The association's activities shall be supervised by the commissioners of health and commerce. The commissioners shall provide specific oversight functions during the development and implementation phases of the risk adjustment system as follows:

(1) the commissioners shall approve or reject the association's plan for testing risk adjustment methods, the methods to be used, and any changes to those methods;

(2) the commissioners must have the right to attend and participate in all meetings of the association and its work groups or committees, except for meetings involving privileged communication between the association and its counsel as permitted under section 13D.05, subdivision 3, paragraph (b);

(3) the commissioners shall approve any consultants or administrators used by the association;

(4) the commissioners shall approve or reject the association's plan of operation; and

(5) the commissioners shall approve or reject the plan for the risk adjustment system described in subdivision 7, clause (2).

If the commissioners reject any of the plans identified in clauses (1), (4), and (5), the directors shall submit for review an appropriate revised plan within 30 days.

Subd. 11. [Repealed, 1995 c 234 art 2 s 36]

Subd. 12. Participation by all health plan companies. Upon its implementation, all health plan companies, as a condition of licensure, must participate in the risk adjustment system to be implemented under this section.

History: 1994 c 625 art 2 s 15; 1995 c 234 art 2 s 8-17; 1996 c 440 art 1 s 33; 1996 c 451 art 4 s 2; 1997 c 192 s 18; 1997 c 225 art 2 s 40; 1998 c 254 art 1 s 16; 1999 c 245 art 2 s 12; 2001 c 161 s 15; 2016 c 158 art 2 s 23



Section 62Q.075 — LOCAL PUBLIC ACCOUNTABILITY AND COLLABORATION PLAN.

Subdivision 1. [Repealed by amendment, 2001 c 171 s 1]

Subd. 2. Requirement. Beginning October 31, 2004, all health maintenance organizations shall file a plan every four years with the commissioner of health describing the actions the health maintenance organization intends to take to contribute to achieving one or more high priority public health goals. This plan must be jointly developed in collaboration with the local public health units, and other community organizations providing health services within the same service area as the health maintenance organization. Local government units with responsibilities and authority defined under chapter 145A may designate individuals to participate in the collaborative planning with the health maintenance organization to provide expertise and represent community needs and goals as identified under chapter 145A. Every other year, beginning October 31, 2002, all health maintenance organizations shall file reports updating progress on the four-year collaboration plan.

Subd. 3. Contents. The plan must address the following:

(1) specific measurement strategies and a description of any activities which contribute to one or more high priority public health goals;

(2) description of the process by which the health maintenance organization will coordinate its activities with the community health boards, and other relevant community organizations servicing the same area;

(3) documentation indicating that local public health units and local government unit designees were involved in the development of the plan; and

(4) documentation of compliance with the plan filed previously, including data on the previously identified progress measures.

Subd. 4. Review. Upon receipt of the plan, the commissioner of health shall provide a copy to the local community health boards, and other relevant community organizations within the health maintenance organization's service area. After reviewing the plan, these community groups may submit written comments on the plan to the commissioner of health and may advise the commissioner of the health maintenance organization's effectiveness in assisting to achieve high priority public health goals. The plan may be reviewed by the county boards, or city councils acting as a community health board in accordance with chapter 145A, within the health maintenance organization's service area to determine whether the plan is consistent with the goals and objectives of the plans required under chapter 145A and whether the plan meets the needs of the community. The county board, or applicable city council, may also review and make recommendations on the availability and accessibility of services provided by the health maintenance organization. The county board, or applicable city council, may submit written comments to the commissioner of health, and may advise the commissioner of the health maintenance organization's effectiveness in assisting to meet the needs and goals as defined under the responsibilities of chapter 145A. Copies of these written comments must be provided to the health maintenance organization. The plan and any comments submitted must be filed with the information clearinghouse to be distributed to the public.

History: 1994 c 625 art 7 s 1; 1995 c 234 art 8 s 17; 1996 c 451 art 4 s 3; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 13; 2001 c 171 s 1; 2005 c 98 art 3 s 24; 2015 c 21 art 1 s 109



Section 62Q.096 — CREDENTIALING OF PROVIDERS.

If a health plan company has initially credentialed, as providers in its provider network, individual providers employed by or under contract with an entity that:

(1) is authorized to bill under section 256B.0625, subdivision 5;

(2) meets the requirements of Minnesota Rules, parts 9520.0750 to 9520.0870;

(3) is designated an essential community provider under section 62Q.19; and

(4) is under contract with the health plan company to provide mental health services, the health plan company must continue to credential at least the same number of providers from that entity, as long as those providers meet the health plan company's credentialing standards.

A health plan company shall not refuse to credential these providers on the grounds that their provider network has a sufficient number of providers of that type.

History: 1998 c 407 art 8 s 4



Section 62Q.101 — EVALUATION OF PROVIDER PERFORMANCE.

A health plan company, or a vendor of risk management services as defined under section 60A.23, subdivision 8, shall, in evaluating the performance of a health care provider:

(1) conduct the evaluation using a bona fide baseline based upon practice experience of the provider group; and

(2) disclose the baseline to the health care provider in writing and prior to the beginning of the time period used for the evaluation.

History: 2007 c 147 art 15 s 10



Section 62Q.1055 — CHEMICAL DEPENDENCY.

All health plan companies shall use the assessment criteria in Minnesota Rules, parts 9530.6600 to 9530.6655, when assessing and placing enrollees for chemical dependency treatment.

History: 1995 c 234 art 2 s 22; 2016 c 158 art 1 s 214



Section 62Q.106 — DISPUTE RESOLUTION BY COMMISSIONER.

(a) A complainant may at any time submit a complaint to the appropriate commissioner to investigate. After investigating a complaint, or reviewing a company's decision, the appropriate commissioner may order a remedy as authorized under chapter 45, 60A, or 62D.

(b) In investigating a complaint filed against a health maintenance organization regarding a vulnerable adult, upon request, the commissioner of health must interview at least one family member of the complainant or the subject of the complaint. If the complainant or the subject of the complaint does not want any family members to be interviewed, this information will be included in the investigative file.

History: 1995 c 234 art 2 s 23; 1997 c 225 art 2 s 41; 1999 c 239 s 32; 2013 c 43 s 2



Section 62Q.107 — PROHIBITED PROVISION; JUDICIAL REVIEW.

Beginning January 1, 1999, no health plan, including the coverages described in section 62A.011, subdivision 3, clauses (7) and (10), may specify a standard of review upon which a court may review denial of a claim or of any other decision made by a health plan company with respect to an enrollee. This section prohibits limiting court review to a determination of whether the health plan company's decision is arbitrary and capricious, an abuse of discretion, or any other standard less favorable to the enrollee than a preponderance of the evidence.

History: 1998 c 407 art 2 s 21



Section 62Q.12 — DENIAL OF ACCESS.

No health plan company may deny access to a covered health care service unless the denial is made by, or under the direction of, or subject to the review of a health care professional licensed to provide the service in question.

History: 1994 c 625 art 2 s 20



Section 62Q.121 — LICENSURE OF MEDICAL DIRECTORS.

(a) No health plan company may employ a person as a medical director unless the person is licensed as a physician in this state. This section does not apply to a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota Comprehensive Health Association.

(b) For purposes of this section, "medical director" means a physician employed by a health plan company who has direct decision-making authority, based upon medical training and knowledge, regarding the health plan company's medical protocols, medical policies, or coverage of treatment of a particular enrollee, regardless of the physician's title.

(c) This section applies only to medical directors who make recommendations or decisions that involve or affect enrollees who live in this state.

(d) Each health plan company that is subject to this section shall provide the commissioner with the names and licensure information of its medical directors and shall provide updates no later than 30 days after any changes.

History: 1Sp2001 c 9 art 16 s 6; 2002 c 379 art 1 s 113



Section 62Q.135 — CONTRACTING FOR CHEMICAL DEPENDENCY SERVICES.

No health plan company shall contract with a chemical dependency treatment program, unless the program participates in the chemical dependency treatment accountability plan established by the commissioner of human services. The commissioner of human services shall make data on chemical dependency services and outcomes collected through this program available to health plan companies.

History: 1994 c 625 art 2 s 21



Section 62Q.137 — CHEMICAL DEPENDENCY TREATMENT; COVERAGE.

(a) Any health plan that provides coverage for chemical dependency treatment must cover chemical dependency treatment provided to an enrollee by the Department of Corrections while the enrollee is committed to the custody of the commissioner of corrections following a conviction for a first-degree driving while impaired offense under section 169A.24 if: (1) a court of competent jurisdiction makes a preliminary determination based on a chemical use assessment conducted under section 169A.70 that treatment may be appropriate and includes this determination as part of the sentencing order; and (2) the Department of Corrections makes a determination based on a chemical assessment conducted while the individual is in the custody of the department that treatment is appropriate. Treatment provided by the Department of Corrections that meets the requirements of this section shall not be subject to a separate medical necessity determination under the health plan company's utilization review procedures.

(b) The health plan company must be given a copy of the court's preliminary determination and supporting documents and the assessment conducted by the Department of Corrections.

(c) Payment rates for treatment provided by the Department of Corrections shall not exceed the lowest rate for outpatient chemical dependency treatment paid by the health plan company to a participating provider of the health plan company.

(d) For purposes of this section, chemical dependency treatment means all covered services that are intended to treat chemical dependency and that are covered by the enrollee's health plan or by law.

History: 1Sp2001 c 9 art 19 s 1; 2002 c 379 art 1 s 113



Section 62Q.14 — RESTRICTIONS ON ENROLLEE SERVICES.

No health plan company may restrict the choice of an enrollee as to where the enrollee receives services related to:

(1) the voluntary planning of the conception and bearing of children, provided that this clause does not refer to abortion services;

(2) the diagnosis of infertility;

(3) the testing and treatment of a sexually transmitted disease; and

(4) the testing for AIDS or other HIV-related conditions.

History: 1994 c 625 art 2 s 22



Section 62Q.145 — ABORTION AND SCOPE OF PRACTICE.

Health plan company policies related to scope of practice for allied independent health providers as defined in section 62Q.095, subdivision 5, midlevel practitioners as defined in section 144.1501, subdivision 1, and other nonphysician health care professionals must comply with the requirements governing the performance of abortions in section 145.412, subdivision 1.

History: 1995 c 234 art 2 s 25; 1997 c 183 art 2 s 20; 1Sp2003 c 14 art 7 s 88



Section 62Q.16 — MIDMONTH TERMINATION PROHIBITED.

The termination of a person's coverage under any health plan as defined in section 62A.011, subdivision 3, with the exception of individual health plans, issued or renewed on or after January 1, 1995, must provide coverage until the end of the month in which coverage was terminated.

History: 1994 c 625 art 2 s 23



Section 62Q.165 — UNIVERSAL COVERAGE.

Subdivision 1. Definition. It is the commitment of the state to achieve universal health coverage for all Minnesotans by the year 2011. Universal coverage is achieved when:

(1) every Minnesotan has access to a full range of quality health care services;

(2) every Minnesotan is able to obtain affordable health coverage which pays for the full range of services, including preventive and primary care; and

(3) every Minnesotan pays into the health care system according to that person's ability.

Subd. 2. Goal. It is the goal of the state to make continuous progress toward reducing the number of Minnesotans who do not have health coverage so that by January 1, 2011, all Minnesota residents have access to affordable health care. The goal will be achieved by improving access to private health coverage through insurance reforms and market reforms, by making health coverage more affordable for low-income Minnesotans through purchasing pools and state subsidies, and by reducing the cost of health coverage through cost containment programs and methods of ensuring that all Minnesotans are paying into the system according to their ability.

Subd. 3. [Repealed, 1997 c 225 art 2 s 63]

History: 1994 c 625 art 6 s 1; 1995 c 234 art 4 s 1; 2007 c 147 art 15 s 11,12



Section 62Q.17 — VOLUNTARY PURCHASING POOLS.

Subdivision 1. Permission to form. Notwithstanding section 62A.10, employers, groups, and individuals may voluntarily form purchasing pools, solely for the purpose of negotiating and purchasing health plan coverage from health plan companies for members of the pool.

Subd. 2. Common factors. All participants in a purchasing pool must live within a common geographic region, be employed in a similar occupation, or share some other common factor as approved by the commissioner of commerce. The membership criteria must not be designed to include disproportionately employers, groups, or individuals likely to have low costs of health coverage, or to exclude disproportionately employers, groups, or individuals likely to have high costs of health coverage.

Subd. 3. Governing structure. Each pool must have a governing structure controlled by its members. The governing structure of the pool is responsible for administration of the pool. The governing structure shall review and evaluate all bids for coverage from health plan companies, shall determine criteria for joining and leaving the pool, and may design incentives for healthy lifestyles and health promotion programs. The governing structure may design uniform entrance standards for all employers, except small employers as defined under section 62L.02. Small employers must be permitted to enter any pool if the small employer meets the pool's membership requirements. Pools must provide as much choice in health plans to members as is financially possible. The governing structure may charge all members a fee for administrative purposes.

Subd. 4. Enrollment. Pools must have an annual open enrollment period of not less than 15 days, during which all individuals or groups that qualify for membership may enter the pool without any preexisting condition limitations or exclusions or exclusionary riders, except those permitted under chapter 62L for groups or section 62A.65 for individuals. Pools must reach and maintain an enrolled population of at least 1,000 members within six months of formation. If a pool fails to reach or maintain the minimum enrollment, all coverage subsequently purchased through the purchasing pool must be regulated through existing applicable laws and forgo all advantages under this section.

Subd. 5. Members. The governing structure of the pool shall set a minimum time period for membership. Members must stay in the purchasing pool for the entire minimum period to avoid paying a penalty. Penalties for early withdrawal from the purchasing pool shall be established by the governing structure.

Subd. 6. Employer-based purchasing pools. Employer-based purchasing pools must, with respect to small employers as defined in section 62L.02, meet all the requirements of chapter 62L. The experience of the pool must be pooled and the rates blended across all groups.

Subd. 7. Individual members. Purchasing pools that contain individual members must meet all of the underwriting and rate restrictions found in the individual health plan market.

Subd. 8. Reports. Prior to the initial effective date of coverage, and annually on July 1 thereafter, each pool shall file a report with the information clearinghouse and the commissioner of commerce. The information clearinghouse must use the report to promote the purchasing pools. The annual report must contain the following information:

(1) the number of lives in the pool;

(2) the geographic area the pool intends to cover;

(3) the number of health plans offered;

(4) a description of the benefits under each plan;

(5) a description of the premium structure, including any co-payments or deductibles, of each plan offered;

(6) evidence of compliance with chapter 62L;

(7) a sample of marketing information, including a phone number where the pool may be contacted; and

(8) a list of all administrative fees charged.

Subd. 9. Enforcement. Purchasing pools must register prior to offering coverage, and annually on July 1 thereafter, with the commissioner of commerce on a form prescribed by the commissioner. The commissioner of commerce shall enforce this section and all other state laws with respect to purchasing pools, and has for that purpose all general rulemaking and enforcement powers otherwise available to the commissioner of commerce. The commissioner may charge an annual registration fee sufficient to meet the costs of the commissioner's duties under this section.

History: 1994 c 625 art 6 s 2; 1995 c 234 art 7 s 24-26; 2013 c 84 art 1 s 69



Section 62Q.18 — PORTABILITY OF COVERAGE.

Subdivision 1. Definition. For purposes of this section,

(1) "continuous coverage" has the meaning given in section 62L.02, subdivision 9;

(2) "guaranteed issue" means:

(i) for individual health plans, that a health plan company shall not decline an application by an individual for any individual health plan offered by that health plan company, including coverage for a dependent of the individual to whom the health plan has been or would be issued; and

(ii) for group health plans, that a health plan company shall not decline an application by a group for any group health plan offered by that health plan company and shall not decline to cover under the group health plan any person eligible for coverage under the group's eligibility requirements, including persons who become eligible after initial issuance of the group health plan; and

(3) "large employer" means an entity that would be a small employer, as defined in section 62L.02, subdivision 26, except that the entity has more than 50 current employees, based upon the method provided in that subdivision for determining the number of current employees.

Subd. 2. [Repealed, 1995 c 234 art 4 s 4]

Subd. 3. [Repealed, 1995 c 234 art 4 s 4]

Subd. 4. [Repealed, 1995 c 234 art 4 s 4]

Subd. 5. [Repealed, 1995 c 234 art 4 s 4]

Subd. 6. [Repealed, 1995 c 234 art 4 s 4]

Subd. 7. Portability of coverage. Effective July 1, 1994, no health plan company shall offer, sell, issue, or renew any group health plan that does not, with respect to individuals who maintain continuous coverage and who qualify under the group's eligibility requirements:

(1) make coverage available on a guaranteed issue basis;

(2) give full credit for previous continuous coverage against any applicable preexisting condition limitation or preexisting condition exclusion; and

(3) with respect to a group health plan offered, sold, issued, or renewed to a large employer, impose preexisting condition limitations or preexisting condition exclusions except to the extent that would be permitted under chapter 62L if the group sponsor were a small employer as defined in section 62L.02, subdivision 26.

To the extent that this subdivision conflicts with chapter 62L, chapter 62L governs, regardless of whether the group sponsor is a small employer as defined in section 62L.02, except that for group health plans issued to groups that are not small employers, this subdivision's requirement that the individual have maintained continuous coverage applies. An individual who has maintained continuous coverage, but would be considered a late entrant under chapter 62L, may be treated as a late entrant in the same manner under this subdivision as permitted under chapter 62L.

Subd. 8. [Repealed, 1995 c 234 art 4 s 4]

Subd. 9. [Repealed, 1995 c 234 art 4 s 4]

Subd. 10. Guaranteed issue. No health plan company shall offer, sell, or issue any health plan that does not make coverage available on a guaranteed issue basis in accordance with the Affordable Care Act.

History: 1994 c 625 art 6 s 3; art 8 s 72; 1995 c 96 s 2; 1995 c 234 art 4 s 2; 1997 c 175 art 3 s 1,2; 1997 c 225 art 2 s 63; 2013 c 84 art 1 s 70; 2016 c 158 art 1 s 21



Section 62Q.181 — WRITTEN CERTIFICATION OF COVERAGE.

A health plan company shall provide the written certifications of coverage required under United States Code, title 42, sections 300gg(e) and 300gg-43. This section applies only to coverage that is subject to regulation under state law and only to the extent that the certification of coverage is required under federal law. The commissioner shall enforce this section.

History: 1997 c 175 art 4 s 3



Section 62Q.185 — GUARANTEED RENEWABILITY; LARGE EMPLOYER GROUP.

(a) No health plan company, as defined in section 62Q.01, subdivision 4, shall refuse to renew a health benefit plan, as defined in section 62L.02, subdivision 15, but issued to a large employer, as defined in section 62Q.18, subdivision 1.

(b) This section does not require renewal if:

(1) the large employer has failed to pay premiums or contributions as required under the terms of the health benefit plan, or the health plan company has not received timely premium payments unless the late payments were received within a grace period provided under state law;

(2) the large employer has performed an act or practice that constitutes fraud or misrepresentation of material fact under the terms of the health benefit plan;

(3) the large employer has failed to comply with a material plan provision relating to employer contribution or group participation rules not prohibited by state law;

(4) the health plan company is ceasing to offer coverage in the large employer market in this state in compliance with United States Code, title 42, section 300gg-12(c), and applicable state law;

(5) in the case of a health maintenance organization, there is no longer any enrollee in the large employer's health benefit plan who lives, resides, or works in the approved service area; or

(6) in the case of a health benefit plan made available to large employers only through one or more bona fide associations, the membership of the large employer in the association ceases, but only if such coverage is terminated uniformly without regard to any health-related factor relating to any covered individual.

(c) This section does not prohibit a health plan company from modifying the premium rate or from modifying the coverage for purposes of renewal.

(d) This section does not require renewal of the coverage of individual enrollees under the health benefit plan if the individual enrollee has performed an act or practice that constitutes fraud or misrepresentation of material fact under the terms of the health benefit plan.

History: 1997 c 175 art 3 s 3; 1999 c 177 s 57



Section 62Q.186 — PROHIBITION ON RESCISSIONS OF HEALTH PLANS.

Subdivision 1. Definitions. (a) "Rescission" means a cancellation or discontinuance of coverage under a health plan that has a retroactive effect.

(b) "Rescission" does not include:

(1) a cancellation or discontinuance of coverage under a health plan if:

(i) the cancellation or discontinuance of coverage has only a prospective effect; or

(ii) the cancellation or discontinuance of coverage is effective retroactively to the extent it is attributable to a failure to timely pay required premiums or contributions toward the cost of coverage; or

(2) when the health plan covers only active employees and, if applicable, dependents and those covered under continuation coverage provisions, the employee pays no premiums for coverage after termination of employment and the cancellation or discontinuance of coverage is effective retroactively back to the date of termination of employment due to a delay in administrative record keeping.

Subd. 2. Prohibition on rescissions. (a) A health plan company shall not rescind coverage under a health plan with respect to an individual, including a group to which the individual belongs or family coverage in which the individual is included, after the individual is covered under the health plan, unless:

(1) the individual, or a person seeking coverage on behalf of the individual, performs an act, practice, or omission that constitutes fraud; or

(2) the individual makes an intentional misrepresentation or omission of material fact, as prohibited by the terms of the health plan.

For purposes of this section, a person seeking coverage on behalf of an individual does not include an insurance producer or employee or authorized representative of the health carrier.

(b) This section does not apply to any benefits classified as excepted benefits under United States Code, title 42, section 300gg-91(c), or regulations enacted thereunder from time to time.

Subd. 3. Notice required. A health plan company shall provide at least 30 days' advance written notice to each individual who would be affected by the proposed rescission of coverage before coverage under the health plan may be terminated retroactively.

Subd. 4. Compliance with other restrictions on rescissions. Nothing in this section allows rescission if rescission would otherwise be prohibited under section 62A.04, subdivision 2, clause (2).

History: 2013 c 84 art 1 s 71; 2014 c 275 art 1 s 8



Section 62Q.188 — FLEXIBLE BENEFITS PLANS.

Subdivision 1. Definitions. For the purposes of this section, the terms used in this section have the meanings defined in section 62Q.01, except that "health plan" includes individual coverage and group coverage for employer plans with up to 100 employees.

Subd. 2. Flexible benefits plan. Notwithstanding any provision of this chapter, chapter 363A, or any other law to the contrary, a health plan company may offer, sell, issue, and renew a health plan that is a flexible benefits plan under this section if the following requirements are satisfied:

(1) the health plan must be offered in compliance with the laws of this state, except as otherwise permitted in this section;

(2) the health plan must be designed to enable covered persons to better manage costs and coverage options through the use of co-pays, deductibles, and other cost-sharing arrangements;

(3) the health plan may modify or exclude any or all coverages of benefits that would otherwise be required by law, except for maternity benefits and other benefits required under federal law;

(4) each health plan and plan's premiums must be approved by the commissioner of health or commerce, whichever is appropriate under section 62Q.01, subdivision 2, but neither commissioner may disapprove a plan on the grounds of a modification or exclusion permitted under clause (3); and

(5) prior to the sale of the health plan, the purchaser must be given a written list of the coverages otherwise required by law that are modified or excluded in the health plan. The list must include a description of each coverage in the list and indicate whether the coverage is modified or excluded. If coverage is modified, the list must describe the modification. The list may, but is not required to, also list any or all coverages otherwise required by law that are included in the health plan and indicate that they are included. The health plan company must require that a copy of this written list be provided, prior to the effective date of the health plan, to each enrollee or employee who is eligible for health coverage under the plan.

Subd. 3. Employer health plan. An employer may provide a health plan permitted under this section to its employees, the employees' dependents, and other persons eligible for coverage under the employer's plan, notwithstanding chapter 363A or any other law to the contrary.

History: 2010 c 384 s 24



Section 62Q.19 — ESSENTIAL COMMUNITY PROVIDERS.

Subdivision 1. Designation. (a) The commissioner shall designate essential community providers. The criteria for essential community provider designation shall be the following:

(1) a demonstrated ability to integrate applicable supportive and stabilizing services with medical care for uninsured persons and high-risk and special needs populations, underserved, and other special needs populations; and

(2) a commitment to serve low-income and underserved populations by meeting the following requirements:

(i) has nonprofit status in accordance with chapter 317A;

(ii) has tax-exempt status in accordance with the Internal Revenue Service Code, section 501(c)(3);

(iii) charges for services on a sliding fee schedule based on current poverty income guidelines; and

(iv) does not restrict access or services because of a client's financial limitation;

(3) status as a local government unit as defined in section 62D.02, subdivision 11, a hospital district created or reorganized under sections 447.31 to 447.37, an Indian tribal government, an Indian health service unit, or a community health board as defined in chapter 145A;

(4) a former state hospital that specializes in the treatment of cerebral palsy, spina bifida, epilepsy, closed head injuries, specialized orthopedic problems, and other disabling conditions;

(5) a sole community hospital. For these rural hospitals, the essential community provider designation applies to all health services provided, including both inpatient and outpatient services. For purposes of this section, "sole community hospital" means a rural hospital that:

(i) is eligible to be classified as a sole community hospital according to Code of Federal Regulations, title 42, section 412.92, or is located in a community with a population of less than 5,000 and located more than 25 miles from a like hospital currently providing acute short-term services;

(ii) has experienced net operating income losses in two of the previous three most recent consecutive hospital fiscal years for which audited financial information is available; and

(iii) consists of 40 or fewer licensed beds;

(6) a birth center licensed under section 144.615; or

(7) a hospital and affiliated specialty clinics that predominantly serve patients who are under 21 years of age and meet the following criteria:

(i) provide intensive specialty pediatric services that are routinely provided in fewer than five hospitals in the state; and

(ii) serve children from at least one-half of the counties in the state.

(b) Prior to designation, the commissioner shall publish the names of all applicants in the State Register. The public shall have 30 days from the date of publication to submit written comments to the commissioner on the application. No designation shall be made by the commissioner until the 30-day period has expired.

(c) The commissioner may designate an eligible provider as an essential community provider for all the services offered by that provider or for specific services designated by the commissioner.

(d) For the purpose of this subdivision, supportive and stabilizing services include at a minimum, transportation, child care, cultural, and linguistic services where appropriate.

Subd. 2. Application. (a) Any provider may apply to the commissioner for designation as an essential community provider by submitting an application form developed by the commissioner.

(b) Each application submitted must be accompanied by an application fee of $60. The fee shall be no more than what is needed to cover the administrative costs of processing the application.

(c) The name, address, contact person, and the date by which the commissioner's decision is expected to be made shall be classified as public data under section 13.41. All other information contained in the application form shall be classified as private data under section 13.41 until the application has been approved, approved as modified, or denied by the commissioner. Once the decision has been made, all information shall be classified as public data unless the applicant designates and the commissioner determines that the information contains trade secret information.

Subd. 2a. Definition of health plan company. For purposes of this section, "health plan company" does not include a health plan company as defined in section 62Q.01 with fewer than 50,000 enrollees, all of whose enrollees are covered under medical assistance or MinnesotaCare.

Subd. 3. Health plan company affiliation. A health plan company must offer a provider contract to any designated essential community provider located within the area served by the health plan company. A health plan company shall not restrict enrollee access to services designated to be provided by the essential community provider for the population that the essential community provider is certified to serve. A health plan company may also make other providers available for these services. A health plan company may require an essential community provider to meet all data requirements, utilization review, and quality assurance requirements on the same basis as other health plan providers.

Subd. 4. Essential community provider responsibilities. Essential community providers must agree to serve enrollees of all health plan companies operating in the area in which the essential community provider is located.

Subd. 5. Contract payment rates. An essential community provider and a health plan company may negotiate the payment rate for covered services provided by the essential community provider. This rate must be at least the same rate per unit of service as is paid to other health plan providers for the same or similar services.

Subd. 5a. Cooperation. Each health plan company and essential community provider shall cooperate to facilitate the use of the essential community provider by the high risk and special needs populations. This includes cooperation on the submission and processing of claims, sharing of all pertinent records and data, including performance indicators and specific outcomes data, and the use of all dispute resolution methods.

Subd. 5b. Enforcement. For any violation of this section or any rule applicable to an essential community provider, the commissioner may suspend, modify, or revoke an essential community provider designation. The commissioner may also use the enforcement authority specified in section 62D.17.

Subd. 6. Termination or renewal of designation; commissioner review. The designation as an essential community provider shall be valid for a five-year period from the date of designation. Every five years after the designation or renewal of the designation of essential community provider is granted to a provider, the commissioner shall review the need for and appropriateness of continuing the designation for that provider. The commissioner may require a provider whose designation is to be reviewed to submit an application to the commissioner for renewal of the designation and may require an application fee of $60 to be submitted with the application to cover the administrative costs of processing the application. Based on that review, the commissioner may renew a provider's essential community provider designation for an additional five-year period or terminate the designation. Once the designation terminates, the former essential community provider has no rights or privileges beyond those of any other health care provider.

Subd. 7. Rulemaking. By January 1, 1996, the commissioner shall adopt rules for establishing essential community providers and for governing their relationship with health plan companies. The commissioner shall also identify and address any conflict of interest issues regarding essential community provider designation for local governments. The rules shall require health plan companies to comply with all provisions of section 62Q.14 with respect to enrollee use of essential community providers.

History: 1994 c 625 art 4 s 6; 1995 c 234 art 2 s 26; 1996 c 451 art 2 s 1,2; 1997 c 225 art 2 s 42; 1999 c 239 s 33; 2000 c 340 s 1,2; 2001 c 170 s 3; 2003 c 100 s 1; 1Sp2003 c 14 art 7 s 22,23; 2004 c 279 art 9 s 1; 2006 c 212 art 3 s 4; 2007 c 50 s 1,2; 1Sp2010 c 1 art 20 s 4; 2013 c 108 art 12 s 10; 2016 c 158 art 2 s 24



Section 62Q.22 — HEALTH CARE SERVICES PREPAID OPTION.

Subdivision 1. Scope. A community health clinic that is designated as an essential community provider under section 62Q.19 and is associated with a hospital, a governmental unit, or the University of Minnesota may offer to individuals and families the option of purchasing basic health care services on a fixed prepaid basis without satisfying the requirements of chapter 60A, 62A, 62C, or 62D, or any other law or rule that applies to entities licensed under those chapters.

Subd. 2. Registration. A community health clinic that offers a prepaid option under this section must register on an annual basis with the commissioner of health.

Subd. 3. Premiums. The premiums for a prepaid option offered under this section must be based on a sliding fee schedule based on current poverty income guidelines.

Subd. 4. Health care services. (a) A prepaid option offered under this section must provide basic health care services including:

(1) services for the diagnosis and treatment of injuries, illnesses, or conditions;

(2) child health supervision services up to age 18, as defined under section 62A.047; and

(3) preventive health services, including:

(i) health education;

(ii) health supervision, evaluation, and follow-up;

(iii) immunization; and

(iv) early disease detection.

(b) Inpatient hospital services shall not be offered as a part of a community health clinic's prepaid option. A clinic may associate with a hospital to provide hospital services to an individual or family who is enrolled in the prepaid option so long as these services are not offered as part of the prepaid option.

(c) All health care services included by the community health clinic in a prepaid option must be services that are offered within the scope of practice of the clinic by the clinic's professional staff.

Subd. 5. Guaranteed renewability. A community health clinic shall not refuse to renew a prepaid option, except for nonpayment of premiums, fraud, or misrepresentation, or as permitted under subdivisions 8 and 9, paragraph (b).

Subd. 6. Information to be provided. (a) A community health clinic must provide an individual or family who purchases a prepaid option a clear and concise written statement that includes the following information:

(1) the health care services that the prepaid option covers;

(2) any exclusions or limitations on the health care services offered, including any preexisting condition limitations, cost-sharing arrangements, or prior authorization requirements;

(3) where the health care services may be obtained;

(4) a description of the clinic's method for resolving patient complaints, including a description of how a patient can file a complaint with the Department of Health; and

(5) a description of the conditions under which the prepaid option may be canceled or terminated.

(b) The commissioner of health must approve a copy of the written statement before the community health clinic may offer the prepaid option described in this section.

Subd. 7. Complaint process. (a) A community health clinic that offers a prepaid option under this section must establish a complaint resolution process. As an alternative to establishing its own process, a community health clinic may use the complaint process of another organization.

(b) A community health clinic must make reasonable efforts to resolve complaints and to inform complainants in writing of the clinic's decision within 60 days of receiving the complaint.

(c) A community health clinic that offers a prepaid option under this section must report all complaints that are not resolved within 60 days to the commissioner of health.

Subd. 8. Public assistance program eligibility. A community health clinic may require an individual or family enrolled in the clinic's prepaid option to apply for medical assistance or the MinnesotaCare program. The clinic must assist the individual or family in filing the application for the appropriate public program. If, upon the request of the clinic, an individual or family refuses to apply for these programs, the clinic may disenroll the individual or family from the prepaid option at any time.

Subd. 9. Limitations on enrollment. (a) A community health clinic may limit enrollment in its prepaid option. If enrollment is limited, a waiting list must be established.

(b) A community health clinic may deny enrollment in its prepaid option to an individual or family whose gross family income is greater than 275 percent of the federal poverty guidelines.

(c) No community health clinic may restrict or deny enrollment in its prepaid option because of an individual's or a family's financial limitations, except as permitted under this subdivision.

History: 1997 c 194 s 1; 2016 c 158 art 2 s 25



Section 62Q.23 — GENERAL SERVICES.

(a) Health plan companies shall comply with all continuation and conversion of coverage requirements applicable to health maintenance organizations under state or federal law.

(b) Health plan companies shall comply with sections 62A.047, 62A.27, and any other coverage required under chapter 62A of newborn infants, dependent children to the limiting age as defined in section 62Q.01, subdivision 9, disabled dependent children, and adopted children. A health plan company providing dependent coverage shall comply with section 62A.302.

(c) Health plan companies shall comply with the equal access requirements of section 62A.15.

History: 1994 c 625 art 4 s 8; 2005 c 56 s 1; 2013 c 84 art 1 s 72



Section 62Q.32 — LOCAL OMBUDSPERSON.

County board or community health service agencies may establish an office of ombudsperson to provide a system of consumer advocacy for persons receiving health care services through a health plan company. The ombudsperson's functions may include, but are not limited to:

(a) mediation or advocacy on behalf of a person accessing the complaint and appeal procedures to ensure that necessary medical services are provided by the health plan company; and

(b) investigation of the quality of services provided to a person and determine the extent to which quality assurance mechanisms are needed or any other system change may be needed.

History: 1994 c 625 art 7 s 2; 1995 c 234 art 8 s 18; 1Sp2011 c 9 art 6 s 14



Section 62Q.33 — LOCAL GOVERNMENT PUBLIC HEALTH FUNCTIONS.

Subdivision 1. Findings. The legislature finds that the local government public health functions of community assessment, policy development, and assurance of service delivery are essential elements in consumer protection and in achieving the objectives of health care reform in Minnesota. The legislature further finds that the site-based and population-based services provided by state and local health departments are a critical strategy for the long-term containment of health care costs. The legislature further finds that without adequate resources, the local government public health system will lack the capacity to fulfill these functions in a manner consistent with the needs of a reformed health care delivery system.

Subd. 2. Report on system development. The commissioner of health, in consultation with the State Community Health Services Advisory Committee and the commissioner of human services, and representatives of local health departments, county government, a municipal government acting as a community health board, area Indian health services, health care providers, and citizens concerned about public health, shall coordinate the process for defining implementation and financing responsibilities of the local government core public health functions. The commissioner shall submit recommendations and an initial and final report on local government core public health functions according to the timeline established in subdivision 5.

Subd. 3. Core public health functions. (a) The report required by subdivision 2 must describe the local government core public health functions of: assessment of community health needs; goal-determination, public policy, and program development for addressing these needs; and assurance of service availability and accessibility to meet community health goals and needs. The report must further describe activities for implementation of these functions that are the continuing responsibility of the local government public health system, taking into account the ongoing reform of the health care delivery system.

(b) The activities to be defined in terms of the local government core public health functions include, but are not limited to:

(1) consumer protection and advocacy;

(2) targeted outreach and linkage to personal services;

(3) health status monitoring and disease surveillance;

(4) investigation and control of diseases and injuries;

(5) protection of the environment, work places, housing, food, and water;

(6) laboratory services to support disease control and environmental protection;

(7) health education and information;

(8) community mobilization for health-related issues;

(9) training and education of public health professionals;

(10) public health leadership and administration;

(11) emergency medical services;

(12) violence prevention; and

(13) other activities that have the potential to improve the health of the population or special needs populations and reduce the need for or cost of health care services.

Subd. 4. Capacity building, accountability and funding. The recommendations required by subdivision 2 shall include:

(1) a definition of minimum outcomes for implementing core public health functions, including a local ombudsperson under the assurance of services function;

(2) the identification of counties and applicable cities with public health programs that need additional assistance to meet the minimum outcomes;

(3) a budget for supporting all functions needed to achieve the minimum outcomes, including the local ombudsperson assurance of services function;

(4) an analysis of the costs and benefits expected from achieving the minimum outcomes;

(5) strategies for improving local government public health functions throughout the state to meet the minimum outcomes including: (i) funding distribution for local government public health functions necessary to meet the minimum outcomes; and (ii) strategies for the financing of personal health care services through the health plan companies and identifying appropriate mechanisms for the delivery of these services; and

(6) a recommended level of dedicated funding for local government public health functions in terms of a percentage of total health service expenditures by the state or in terms of a per capita basis, including methods of allocating the dedicated funds to local government. Funding recommendations must be broad-based and must consider all financial resources.

Subd. 5. Timeline. (a) MS 2000 [Obsolete]

(b) By January 15, 1997, and by January 15 of each odd-numbered year thereafter, the commissioner shall present to the legislature an updated report and recommendations.

History: 1994 c 625 art 7 s 3; 1995 c 234 art 8 s 19,20; 1997 c 225 art 2 s 43; 2015 c 21 art 1 s 109



Section 62Q.37 — AUDITS CONDUCTED BY INDEPENDENT ORGANIZATION.

Subdivision 1. Applicability. This section applies only to (i) a nonprofit health service plan corporation operating under chapter 62C; (ii) a health maintenance organization operating under chapter 62D; (iii) a community integrated service network operating under chapter 62N; and (iv) managed care organizations operating under chapter 256B or 256L.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Commissioner" means the commissioner of health for purposes of regulating health maintenance organizations and community integrated service networks, the commissioner of commerce for purposes of regulating nonprofit health service plan corporations, or the commissioner of human services for the purpose of contracting with managed care organizations serving persons enrolled in programs under chapter 256B or 256L.

(b) "Health plan company" means (i) a nonprofit health service plan corporation operating under chapter 62C; (ii) a health maintenance organization operating under chapter 62D; (iii) a community integrated service network operating under chapter 62N; or (iv) a managed care organization operating under chapter 256B or 256L.

(c) "Nationally recognized independent organization" means (i) an organization that sets specific national standards governing health care quality assurance processes, utilization review, provider credentialing, marketing, and other topics covered by this chapter and other chapters and audits and provides accreditation to those health plan companies that meet those standards. The American Accreditation Health Care Commission (URAC), the National Committee for Quality Assurance (NCQA), the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), and the Accreditation Association for Ambulatory Health Care (AAAHC) are, at a minimum, defined as nationally recognized independent organizations; and (ii) the Centers for Medicare and Medicaid Services for purposes of reviews or audits conducted of health plan companies under Part C of Title XVIII of the Social Security Act or under section 1876 of the Social Security Act.

(d) "Performance standard" means those standards relating to quality management and improvement, access and availability of service, utilization review, provider selection, provider credentialing, marketing, member rights and responsibilities, complaints, appeals, grievance systems, enrollee information and materials, enrollment and disenrollment, subcontractual relationships and delegation, confidentiality, continuity and coordination of care, assurance of adequate capacity and services, coverage and authorization of services, practice guidelines, health information systems, and financial solvency.

Subd. 3. Audits. (a) The commissioner may conduct routine audits and investigations as prescribed under the commissioner's respective state authorizing statutes. If a nationally recognized independent organization has conducted an audit of the health plan company using audit procedures that are comparable to or more stringent than the commissioner's audit procedures:

(1) the commissioner shall accept the independent audit, including standards and audit practices, and require no further audit if the results of the independent audit show that the performance standard being audited meets or exceeds state standards;

(2) the commissioner may accept the independent audit and limit further auditing if the results of the independent audit show that the performance standard being audited partially meets state standards;

(3) the health plan company must demonstrate to the commissioner that the nationally recognized independent organization that conducted the audit is qualified and that the results of the audit demonstrate that the particular performance standard partially or fully meets state standards; and

(4) if the commissioner has partially or fully accepted an independent audit of the performance standard, the commissioner may use the finding of a deficiency with regard to statutes or rules by an independent audit as the basis for a targeted audit or enforcement action.

(b) If a health plan company has formally delegated activities that are required under either state law or contract to another organization that has undergone an audit by a nationally recognized independent organization, that health plan company may use the nationally recognized accrediting body's determination on its own behalf under this section.

Subd. 4. Disclosure of national standards and reports. The health plan company shall:

(1) request that the nationally recognized independent organization provide to the commissioner a copy of the current nationally recognized independent organization's standards upon which the acceptable accreditation status has been granted; and

(2) provide the commissioner a copy of the most current final audit report issued by the nationally recognized independent organization.

Subd. 5. [Repealed, 2013 c 84 art 1 s 94]

Subd. 6. Continued authority. Nothing in this section precludes the commissioner from conducting audits and investigations or requesting data as granted under the commissioner's respective state authorizing statutes.

Subd. 7. Human services. (a) The commissioner of human services shall implement this section in a manner that is consistent with applicable federal laws and regulations and that avoids the duplication of review activities performed by a nationally recognized independent organization.

(b) By December 31 of each year, the commissioner shall submit to the legislature a written report identifying the number of audits performed by a nationally recognized independent organization that were accepted, partially accepted, or rejected by the commissioner under this section. The commissioner shall provide the rationale for partial acceptance or rejection. If the rationale for the partial acceptance or rejection was based on the commissioner's determination that the standards used in the audit were not equivalent to state law, regulation, or contract requirement, the report must document the variances between the audit standards and the applicable state requirements.

Subd. 8. Confidentiality. Any documents provided to the commissioner related to the audit report that may be accepted under this section are private data on individuals pursuant to chapter 13 and may only be released as permitted under section 60A.03, subdivision 9.

History: 2004 c 288 art 6 s 8; 1Sp2005 c 4 art 8 s 4; 2009 c 174 art 2 s 1; 2015 c 71 art 8 s 7; 2016 c 158 art 2 s 26,27



Section 62Q.43 — GEOGRAPHIC ACCESS.

Subdivision 1. Closed-panel health plan. For purposes of this section, "closed-panel health plan" means a health plan as defined in section 62Q.01 that requires an enrollee to receive all or a majority of primary care services from a specific clinic or physician designated by the enrollee that is within the health plan company's clinic or physician network.

Subd. 2. Access requirement. Every closed-panel health plan must allow enrollees under the age of 26 years to change their designated clinic or physician at least once per month, as long as the clinic or physician is part of the health plan company's statewide clinic or physician network. A health plan company shall not charge enrollees who choose this option higher premiums or cost sharing than would otherwise apply to enrollees who do not choose this option. A health plan company may require enrollees to provide 15 days' written notice of intent to change their designated clinic or physician.

History: 1995 c 234 art 2 s 27; 2013 c 84 art 1 s 73



Section 62Q.45 — COVERAGE FOR OUT-OF-AREA PRIMARY CARE.

Subdivision 1. Study. The commissioner of health shall develop methods to allow enrollees of managed care organizations to obtain primary care health services outside of the service area of their managed care organization, from health care providers who are employed by or under contract with another managed care organization. The commissioner shall make recommendations on: (1) whether this out-of-area primary care coverage should be available to students and/or other enrollees without additional premium charges or cost sharing; (2) methods to coordinate the services provided by different managed care organizations; (3) methods to manage the quality of care provided by different managed care organizations and monitor health care outcomes; (4) methods to reimburse managed care organizations for care provided to enrollees of other managed care organizations; and (5) other issues relevant to the design and administration of out-of-area primary care coverage. The commissioner shall present recommendations to the legislature by January 15, 1996.

Subd. 2. Definition. For purposes of this section, "managed care organization" means:

(1) a health maintenance organization operating under chapter 62D;

(2) a community integrated service network as defined under section 62N.02, subdivision 4a; or

(3) an insurance company licensed under chapter 60A, nonprofit health service plan corporation operating under chapter 62C, fraternal benefit society operating under chapter 64B, or any other health plan company, to the extent that it covers health care services delivered to Minnesota residents through a preferred provider organization or a network of selected providers.

History: 1995 c 234 art 2 s 28; 1997 c 225 art 2 s 44



Section 62Q.46 — PREVENTIVE ITEMS AND SERVICES.

Subdivision 1. Coverage for preventive items and services. (a) "Preventive items and services" has the meaning specified in the Affordable Care Act.

(b) A health plan company must provide coverage for preventive items and services at a participating provider without imposing cost-sharing requirements, including a deductible, coinsurance, or co-payment. Nothing in this section prohibits a health plan company that has a network of providers from excluding coverage or imposing cost-sharing requirements for preventive items or services that are delivered by an out-of-network provider.

(c) A health plan company is not required to provide coverage for any items or services specified in any recommendation or guideline described in paragraph (a) if the recommendation or guideline is no longer included as a preventive item or service as defined in paragraph (a). Annually, a health plan company must determine whether any additional items or services must be covered without cost-sharing requirements or whether any items or services are no longer required to be covered.

(d) Nothing in this section prevents a health plan company from using reasonable medical management techniques to determine the frequency, method, treatment, or setting for a preventive item or service to the extent not specified in the recommendation or guideline.

(e) This section does not apply to grandfathered plans.

(f) This section does not apply to plans offered by the Minnesota Comprehensive Health Association.

Subd. 2. Coverage for office visits in conjunction with preventive items and services. (a) A health plan company may impose cost-sharing requirements with respect to an office visit if a preventive item or service is billed separately or is tracked separately as individual encounter data from the office visit.

(b) A health plan company must not impose cost-sharing requirements with respect to an office visit if a preventive item or service is not billed separately or is not tracked separately as individual encounter data from the office visit and the primary purpose of the office visit is the delivery of the preventive item or service.

(c) A health plan company may impose cost-sharing requirements with respect to an office visit if a preventive item or service is not billed separately or is not tracked separately as individual encounter data from the office visit and the primary purpose of the office visit is not the delivery of the preventive item or service.

Subd. 3. Additional services not prohibited. Nothing in this section prohibits a health plan company from providing coverage for preventive items and services in addition to those specified in the Affordable Care Act, or from denying coverage for preventive items and services that are not recommended as preventive items and services under the Affordable Care Act. A health plan company may impose cost-sharing requirements for a treatment not described in the Affordable Care Act even if the treatment results from a preventive item or service described in the Affordable Care Act.

History: 2013 c 84 art 1 s 74



Section 62Q.47 — ALCOHOLISM, MENTAL HEALTH, AND CHEMICAL DEPENDENCY SERVICES.

(a) All health plans, as defined in section 62Q.01, that provide coverage for alcoholism, mental health, or chemical dependency services, must comply with the requirements of this section.

(b) Cost-sharing requirements and benefit or service limitations for outpatient mental health and outpatient chemical dependency and alcoholism services, except for persons placed in chemical dependency services under Minnesota Rules, parts 9530.6600 to 9530.6655, must not place a greater financial burden on the insured or enrollee, or be more restrictive than those requirements and limitations for outpatient medical services.

(c) Cost-sharing requirements and benefit or service limitations for inpatient hospital mental health and inpatient hospital and residential chemical dependency and alcoholism services, except for persons placed in chemical dependency services under Minnesota Rules, parts 9530.6600 to 9530.6655, must not place a greater financial burden on the insured or enrollee, or be more restrictive than those requirements and limitations for inpatient hospital medical services.

(d) All health plans must meet the requirements of the federal Mental Health Parity Act of 1996, Public Law 104-204; Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008; the Affordable Care Act; and any amendments to, and federal guidance or regulations issued under, those acts.

History: 1995 c 234 art 2 s 29; 2008 c 344 s 16; 2013 c 84 art 1 s 75; 2016 c 158 art 1 s 22,214



Section 62Q.471 — EXCLUSION FOR SUICIDE ATTEMPTS PROHIBITED.

(a) No health plan may exclude or reduce coverage for health care for an enrollee who is otherwise covered under the health plan on the basis that the need for the health care arose out of a suicide or suicide attempt by the enrollee.

(b) For purposes of this section, "health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages described in section 62A.011, subdivision 3, clauses (4), (6), and (7) through (10).

History: 1Sp2001 c 9 art 9 s 1; 2002 c 379 art 1 s 113; 2005 c 132 s 16; 2014 c 275 art 1 s 9



Section 62Q.49 — ENROLLEE COST SHARING; NEGOTIATED PROVIDER PAYMENTS.

Subdivision 1. Applicability. This section applies to all health plans, as defined in section 62Q.01, subdivision 3, that provide coverage for health care to be provided entirely or partially:

(1) through contracts in which health care providers agree to accept discounted charges, negotiated charges, or other limits on health care provider charges;

(2) by employees of, or facilities or entities owned by, the issuer of the health plan; or

(3) through contracts with health care providers that provide for payment to the providers on a fully or partially capitated basis or on any other non-fee-for-service basis.

Subd. 2. Disclosure required. (a) All health plans included in subdivision 1 must clearly specify how the cost of health care used to calculate any co-payments, coinsurance, or lifetime benefits will be affected by the arrangements described in subdivision 1.

(b) Any summary or other marketing material used in connection with marketing of a health plan that is subject to this section must prominently disclose and clearly explain the provisions required under paragraph (a), if the summary or other marketing material refers to co-payments, coinsurance, or maximum lifetime benefits.

(c) A health plan that is subject to paragraph (a) must not be used in this state if the commissioner of commerce or health, as appropriate, has determined that it does not comply with this section.

History: 1996 c 446 art 1 s 50



Section 62Q.50 — PROSTATE CANCER SCREENING.

A health plan must cover prostate cancer screening for men 40 years of age or over who are symptomatic or in a high-risk category and for all men 50 years of age or older.

The screening must consist at a minimum of a prostate-specific antigen blood test and a digital rectal examination.

This coverage is subject to any deductible, coinsurance, co-payment, or other limitation on coverage applicable to other coverages under the plan.

For purposes of this section, "health plan" includes coverage that is excluded under section 62A.011, subdivision 3, clauses (7) and (10).

History: 1996 c 446 art 1 s 51,72,73; 1998 c 339 s 12



Section 62Q.51 — POINT-OF-SERVICE OPTION.

Subdivision 1. Definition. For purposes for this section, "point-of-service option" means a health plan under which the health plan company will reimburse an appropriately licensed or registered provider for providing covered services to an enrollee, without regard to whether the provider belongs to a particular network and without regard to whether the enrollee was referred to the provider by another provider.

Subd. 2. Required point-of-service option. Each health plan company operating in the small group or large group market shall offer at least one point-of-service option in each such market in which it operates.

Subd. 3. Rate approval. The premium rates and cost sharing requirements for each option must be submitted to the commissioner of health or the commissioner of commerce as required by law. A health plan that includes lower enrollee cost sharing for services provided by network providers than for services provided by out-of-network providers, or lower enrollee cost sharing for services provided with prior authorization or second opinion than for services provided without prior authorization or second opinion, qualifies as a point-of-service option.

Subd. 4. Exemption. This section does not apply to a health plan company with fewer than 50,000 enrollees in its commercial health plan products.

History: 1996 c 446 art 1 s 52; 1999 c 181 s 6



Section 62Q.52 — DIRECT ACCESS TO OBSTETRIC AND GYNECOLOGIC SERVICES.

Subdivision 1. Direct access. (a) Health plan companies shall allow female enrollees direct access to providers who specialize in obstetrics and gynecology for the following services:

(1) evaluation and necessary treatment for obstetric conditions or emergencies;

(2) maternity care; and

(3) evaluation and necessary treatment for gynecologic conditions or emergencies, including annual preventive health examinations.

(b) For purposes of this section, "direct access" means that a female enrollee may obtain the obstetric and gynecologic services specified in paragraph (a) from providers who specialize in obstetrics and gynecology in the enrollee's network without a referral from, or prior approval through a primary care provider, another physician, the health plan company, or its representatives.

(c) The health plan company shall treat the provision of obstetrical and gynecological care and the ordering of related obstetrical and gynecological items and services, pursuant to paragraph (a), by a participating health care provider who specializes in obstetrics or gynecology as the authorization of a primary care provider.

(d) The health plan company may require the health care provider to agree to otherwise adhere to the health plan company's policies and procedures, including procedures for obtaining prior authorization and for providing services in accordance with a treatment plan, if any, approved by the health plan company.

(e) Health plan companies shall not require higher co-payments, coinsurance, deductibles, or other enrollee cost-sharing for direct access.

(f) This section applies only to services described in paragraph (a) that are covered by the enrollee's coverage, but coverage of a preventive health examination for female enrollees must not exclude coverage of a gynecologic examination.

(g) For purposes of this section, a health care provider who specializes in obstetrics or gynecology means any individual, including an individual other than a physician, who is authorized under state law to provide obstetrical or gynecological care.

(h) This section does not:

(1) waive any exclusions of coverage under the terms and conditions of the health plan with respect to coverage of obstetrical or gynecological care; or

(2) preclude the health plan company from requiring that the participating health care provider providing obstetrical or gynecological care notify the primary care provider or the health plan company of treatment decisions.

Subd. 2. Notice. A health plan company shall provide notice to enrollees of the provisions of subdivision 1 in accordance with the requirements of the Affordable Care Act.

Subd. 3. Enforcement. The commissioner of health shall enforce this section.

History: 1997 c 26 s 1; 2013 c 84 art 1 s 76



Section 62Q.525 — COVERAGE FOR OFF-LABEL DRUG USE.

Subdivision 1. Scope of coverage. This section applies to all health plans, including the coverages described in section 62A.011, subdivision 3, clauses (7) and (10), that are issued or renewed to a Minnesota resident.

Subd. 2. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Medical literature" means articles from major peer reviewed medical journals that have recognized the drug or combination of drugs' safety and effectiveness for treatment of the indication for which it has been prescribed. Each article shall meet the uniform requirements for manuscripts submitted to biomedical journals established by the International Committee of Medical Journal Editors or be published in a journal specified by the United States Secretary of Health and Human Services pursuant to United States Code, title 42, section 1395x, paragraph (t), clause (2), item (B), as amended, as acceptable peer review medical literature. Each article must use generally acceptable scientific standards and must not use case reports to satisfy this criterion.

(c) "Off-label use of drugs" means when drugs are prescribed for treatments other than those stated in the labeling approved by the federal Food and Drug Administration.

(d) "Standard reference compendia" means any authoritative compendia as identified by the Medicare program for use in the determination of a medically accepted indication of drugs and biologicals used off-label.

Subd. 3. Required coverage. (a) Every type of coverage included in subdivision 1 that provides coverage for drugs may not exclude coverage of a drug for the treatment of cancer on the ground that the drug has not been approved by the federal Food and Drug Administration for the treatment of cancer if the drug is recognized for treatment of cancer in one of the standard reference compendia or in one article in the medical literature, as defined in subdivision 2.

(b) Coverage of a drug required by this subdivision includes coverage of medically necessary services directly related to and required for appropriate administration of the drug.

(c) Coverage required by this subdivision does not include coverage of a drug not listed on the formulary of the coverage included in subdivision 1.

(d) Coverage of a drug required under this subdivision must not be subject to any co-payment, coinsurance, deductible, or other enrollee cost-sharing greater than the coverage included in subdivision 1 applies to other drugs.

(e) The commissioner of commerce or health, as appropriate, may direct a person that issues coverage included in subdivision 1 to make payments required by this section.

Subd. 4. Construction. This section must not be construed to:

(1) alter existing law limiting the coverage of drugs that have not been approved by the federal Food and Drug Administration;

(2) require coverage for any drug when the federal Food and Drug Administration has determined its use to be contraindicated;

(3) require coverage for experimental drugs not otherwise approved for any indication by the federal Food and Drug Administration; or

(4) reduce or limit coverage for off-label use of drugs otherwise required by law or contract.

History: 1998 c 301 s 1; 2009 c 159 s 3



Section 62Q.526 — COVERAGE FOR PARTICIPATION IN APPROVED CLINICAL TRIALS.

Subdivision 1. Definitions. As used in this section, the following definitions apply:

(a) "Approved clinical trial" means a phase I, phase II, phase III, or phase IV clinical trial that is conducted in relation to the prevention, detection, or treatment of cancer or a life-threatening condition and is not designed exclusively to test toxicity or disease pathophysiology and must be:

(1) conducted under an investigational new drug application reviewed by the United States Food and Drug Administration (FDA);

(2) exempt from obtaining an investigational new drug application; or

(3) approved or funded by:

(i) the National Institutes of Health (NIH), the Centers for Disease Control and Prevention, the Agency for Health Care Research and Quality, the Centers for Medicare and Medicaid Services, or a cooperating group or center of any of the entities described in this item;

(ii) a cooperative group or center of the United States Department of Defense or the United States Department of Veterans Affairs;

(iii) a qualified nongovernmental research entity identified in the guidelines issued by the NIH for center support grants; or

(iv) the United States Departments of Veterans Affairs, Defense, or Energy if the trial has been reviewed or approved through a system of peer review determined by the secretary to:

(A) be comparable to the system of peer review of studies and investigations used by the NIH; and

(B) provide an unbiased scientific review by qualified individuals who have no interest in the outcome of the review.

(b) "Qualified individual" means an individual with health plan coverage who is eligible to participate in an approved clinical trial according to the trial protocol for the treatment of cancer or a life-threatening condition because:

(1) the referring health care professional is participating in the trial and has concluded that the individual's participation in the trial would be appropriate; or

(2) the individual provides medical and scientific information establishing that the individual's participation in the trial is appropriate because the individual meets the conditions described in the trial protocol.

(c)(1) "Routine patient costs" includes all items and services covered by the health benefit plan of individual market health insurance coverage when the items or services are typically covered for an enrollee who is not a qualified individual enrolled in an approved clinical trial.

(2) Routine patient costs does not include:

(i) an investigational item, device, or service that is part of the trial;

(ii) an item or service provided solely to satisfy data collection and analysis needs for the trial if the item or service is not used in the direct clinical management of the patient;

(iii) a service that is clearly inconsistent with widely accepted and established standards of care for the individual's diagnosis; or

(iv) an item or service customarily provided and paid for by the sponsor of a trial.

Subd. 2. Prohibited acts. A health plan company that offers a health plan to a Minnesota resident may not:

(1) deny participation by a qualified individual in an approved clinical trial;

(2) deny, limit, or impose additional conditions on the coverage of routine patient costs for items or services furnished in connection with participation in the trial; or

(3) discriminate against an individual on the basis of an individual's participation in an approved clinical trial.

Subd. 3. Network plan conditions. A health plan company that designates a network or networks of contracted providers may require a qualified individual who wishes to participate in an approved clinical trial to participate in a trial that is offered through a health care provider who is part of the plan's network if the provider is participating in the trial and the provider accepts the individual as a participant in the trial.

Subd. 4. Application to clinical trials outside of the state. This section applies to a qualified individual residing in this state who participates in an approved clinical trial that is conducted outside of this state.

Subd. 5. Construction. (a) This section shall not be construed to require a health plan company offering health plan coverage through a network or networks of contracted providers to provide benefits for routine patient costs if the services are provided outside of the plan's network unless the out-of-network benefits are otherwise provided under the coverage.

(b) This section shall not be construed to limit a health plan company's coverage with respect to clinical trials.

(c) This section shall apply to all health plan companies offering a health plan to a Minnesota resident, unless otherwise amended by federal regulations under the Affordable Care Act.

History: 2013 c 84 art 1 s 77



Section 62Q.527 — NONFORMULARY ANTIPSYCHOTIC DRUGS; REQUIRED COVERAGE.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Emotional disturbance" has the meaning given in section 245.4871, subdivision 15.

(c) "Mental illness" has the meaning given in section 245.462, subdivision 20, paragraph (a).

(d) "Health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages described in section 62A.011, subdivision 3, clauses (7) and (10).

Subd. 2. Required coverage for antipsychotic drugs. (a) A health plan that provides prescription drug coverage must provide coverage for an antipsychotic drug prescribed to treat emotional disturbance or mental illness regardless of whether the drug is in the health plan's drug formulary, if the health care provider prescribing the drug:

(1) indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(2) certifies in writing to the health plan company that the health care provider has considered all equivalent drugs in the health plan's drug formulary and has determined that the drug prescribed will best treat the patient's condition.

(b) The health plan is not required to provide coverage for a drug if the drug was removed from the health plan's drug formulary for safety reasons.

(c) For drugs covered under this section, no health plan company that has received a certification from the health care provider as described in paragraph (a), may:

(1) impose a special deductible, co-payment, coinsurance, or other special payment requirement that the health plan does not apply to drugs that are in the health plan's drug formulary; or

(2) require written certification from the prescribing provider each time a prescription is refilled or renewed that the drug prescribed will best treat the patient's condition.

Subd. 3. Continuing care. (a) Enrollees receiving a prescribed drug to treat a diagnosed mental illness or emotional disturbance may continue to receive the prescribed drug for up to one year without the imposition of a special deductible, co-payment, coinsurance, or other special payment requirements, when a health plan's drug formulary changes or an enrollee changes health plans and the medication has been shown to effectively treat the patient's condition. In order to be eligible for this continuing care benefit:

(1) the patient must have been treated with the drug for 90 days prior to a change in a health plan's drug formulary or a change in the enrollee's health plan;

(2) the health care provider prescribing the drug indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(3) the health care provider prescribing the drug certifies in writing to the health plan company that the drug prescribed will best treat the patient's condition.

(b) The continuing care benefit shall be extended annually when the health care provider prescribing the drug:

(1) indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(2) certifies in writing to the health plan company that the drug prescribed will best treat the patient's condition.

(c) The health plan company is not required to provide coverage for a drug if the drug was removed from the health plan's drug formulary for safety reasons.

Subd. 4. Exception to formulary. A health plan company must promptly grant an exception to the health plan's drug formulary for an enrollee when the health care provider prescribing the drug indicates to the health plan company that:

(1) the formulary drug causes an adverse reaction in the patient;

(2) the formulary drug is contraindicated for the patient; or

(3) the health care provider demonstrates to the health plan that the prescription drug must be dispensed as written to provide maximum medical benefit to the patient.

History: 1Sp2001 c 9 art 9 s 2; 2002 c 379 art 1 s 113



Section 62Q.53 — MENTAL HEALTH COVERAGE; MEDICALLY NECESSARY CARE.

Subdivision 1. Requirement. No health plan that covers mental health services may be offered, sold, issued, or renewed in this state that requires mental health services to satisfy a definition of "medically necessary care," "medical necessity," or similar term that is more restrictive with respect to mental health than the definition provided in subdivision 2.

Subd. 2. Minimum definition. "Medically necessary care" means health care services appropriate, in terms of type, frequency, level, setting, and duration, to the enrollee's diagnosis or condition, and diagnostic testing and preventive services. Medically necessary care must be consistent with generally accepted practice parameters as determined by health care providers in the same or similar general specialty as typically manages the condition, procedure, or treatment at issue and must:

(1) help restore or maintain the enrollee's health; or

(2) prevent deterioration of the enrollee's condition.

Subd. 3. Health plan; definition. For purposes of this section, "health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages listed in section 62A.011, subdivision 3, clauses (7) and (10).

History: 1997 c 49 s 1



Section 62Q.535 — COVERAGE FOR COURT-ORDERED MENTAL HEALTH SERVICES.

Subdivision 1. Mental health services. For purposes of this section, mental health services means all covered services that are intended to treat or ameliorate an emotional, behavioral, or psychiatric condition and that are covered by the policy, contract, or certificate of coverage of the enrollee's health plan company or by law.

Subd. 2. Coverage required. (a) All health plan companies that provide coverage for mental health services must cover or provide mental health services ordered by a court of competent jurisdiction under a court order that is issued on the basis of a behavioral care evaluation performed by a licensed psychiatrist or a doctoral level licensed psychologist, which includes a diagnosis and an individual treatment plan for care in the most appropriate, least restrictive environment. The health plan company must be given a copy of the court order and the behavioral care evaluation. The health plan company shall be financially liable for the evaluation if performed by a participating provider of the health plan company and shall be financially liable for the care included in the court-ordered individual treatment plan if the care is covered by the health plan and ordered to be provided by a participating provider or another provider as required by rule or law. This court-ordered coverage must not be subject to a separate medical necessity determination by a health plan company under its utilization procedures.

(b) A party or interested person, including a health plan company or its designee, may make a motion for modification of the court-ordered plan of care pursuant to the applicable rules of procedure for modification of the court's order. The motion may include a request for a new behavioral care evaluation according to this section.

History: 1Sp2001 c 9 art 9 s 3; 2002 c 379 art 1 s 113



Section 62Q.54 — REFERRALS FOR RESIDENTS OF HEALTH CARE FACILITIES.

If an enrollee is a resident of a health care facility licensed under chapter 144A or a housing with services establishment registered under chapter 144D, the enrollee's primary care physician must refer the enrollee to that facility's skilled nursing unit or that facility's appropriate care setting, provided that the health plan company and the provider can best meet the patient's needs in that setting, if the following conditions are met:

(1) the facility agrees to be reimbursed at that health plan company's contract rate negotiated with similar providers for the same services and supplies; and

(2) the facility meets all guidelines established by the health plan company related to quality of care, utilization, referral authorization, risk assumption, use of health plan company network, and other criteria applicable to providers under contract for the same services and supplies.

History: 1997 c 225 art 2 s 45



Section 62Q.545 — COVERAGE OF HOME CARE NURSING.

(a) Home care nursing services, as provided under section 256B.0625, subdivision 7, with the exception of section 256B.0654, subdivision 4, shall be covered under a health plan for persons who are concurrently covered by both the health plan and enrolled in medical assistance under chapter 256B.

(b) For purposes of this section, a period of home care nursing services may be subject to the co-payment, coinsurance, deductible, or other enrollee cost-sharing requirements that apply under the health plan. Cost-sharing requirements for home care nursing services must not place a greater financial burden on the insured or enrollee than those requirements applied by the health plan to other similar services or benefits. Nothing in this section is intended to prevent a health plan company from requiring prior authorization by the health plan company for such services as required by section 256B.0625, subdivision 7, or use of contracted providers under the applicable provisions of the health plan.

History: 1Sp2010 c 1 art 19 s 1; 2014 c 291 art 9 s 5



Section 62Q.55 — EMERGENCY SERVICES.

Subdivision 1. Access to emergency services. (a) Enrollees have the right to available and accessible emergency services, 24 hours a day and seven days a week. The health plan company shall inform its enrollees how to obtain emergency care for treatment of emergency medical conditions. Emergency services shall be covered whether provided by participating or nonparticipating providers and whether provided within or outside the health plan company's service area. In reviewing a denial for coverage of emergency services, the health plan company shall take the following factors into consideration:

(1) a reasonable layperson's belief that the circumstances required immediate medical care that could not wait until the next working day or next available clinic appointment;

(2) the time of day and day of the week the care was provided;

(3) the presenting symptoms, including, but not limited to, severe pain, to ensure that the decision to reimburse the emergency care is not made solely on the basis of the actual diagnosis;

(4) the enrollee's efforts to follow the health plan company's established procedures for obtaining emergency care; and

(5) any circumstances that precluded use of the health plan company's established procedures for obtaining emergency care.

(b) The health plan company may require enrollees to notify the health plan company of nonreferred emergency care as soon as possible, but not later than 48 hours, after the emergency care is initially provided. However, emergency care which would have been covered under the contract had notice been provided within the set time frame must be covered.

(c) Notwithstanding paragraphs (a) and (b), a health plan company that is in compliance with the rules regarding accessibility of services adopted under section 62D.20 is in compliance with this section.

Subd. 2. Emergency medical condition. For purposes of this section, "emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in a condition described in clause (i), (ii), or (iii), of section 1867(e)(1)(A) of the Social Security Act.

Subd. 3. Emergency services. As used in this section, "emergency services" means, with respect to an emergency medical condition:

(1) a medical screening examination, as required under section 1867 of the Social Security Act, that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition;

(2) within the capabilities of the staff and facilities available at the hospital, such further medical examination and treatment as are required under section 1867 of the Social Security Act to stabilize the patient; and

(3) emergency services as defined in sections 245.462, subdivision 11, and 245.4871, subdivision 14.

Subd. 4. Stabilize. For purposes of this section, "stabilize," with respect to an emergency medical condition, has the meaning given in section 1867(e)(3) of the Social Security Act, United States Code, title 42, section 1395dd(e)(3).

Subd. 5. Coverage restrictions or limitations. If emergency services are provided by a nonparticipating provider, with or without prior authorization, the health plan company shall not impose coverage restrictions or limitations that are more restrictive than apply to emergency services received from a participating provider. Cost-sharing requirements that apply to emergency services received out-of-network must be the same as the cost-sharing requirements that apply to services received in-network.

History: 1997 c 237 s 11; 2013 c 84 art 1 s 78; 2015 c 71 art 2 s 3



Section 62Q.56 — CONTINUITY OF CARE.

Subdivision 1. Change in health care provider; general notification. (a) If enrollees are required to access services through selected primary care providers for coverage, the health plan company shall prepare a written plan that provides for continuity of care in the event of contract termination between the health plan company and any of the contracted primary care providers, specialists, or general hospital providers. The written plan must explain:

(1) how the health plan company will inform affected enrollees about termination at least 30 days before the termination is effective, if the health plan company or health care network cooperative has received at least 120 days' prior notice;

(2) how the health plan company will inform the affected enrollees about what other participating providers are available to assume care and how it will facilitate an orderly transfer of its enrollees from the terminating provider to the new provider to maintain continuity of care;

(3) the procedures by which enrollees will be transferred to other participating providers, when special medical needs, special risks, or other special circumstances, such as cultural or language barriers, require them to have a longer transition period or be transferred to nonparticipating providers;

(4) who will identify enrollees with special medical needs or at special risk and what criteria will be used for this determination; and

(5) how continuity of care will be provided for enrollees identified as having special needs or at special risk, and whether the health plan company has assigned this responsibility to its contracted primary care providers.

(b) For purposes of this section, contract termination includes nonrenewal.

Subd. 1a. Change in health care provider; termination not for cause. (a) If the contract termination was not for cause and the contract was terminated by the health plan company, the health plan company must provide the terminated provider and all enrollees being treated by that provider with notification of the enrollees' rights to continuity of care with the terminated provider.

(b) The health plan company must provide, upon request, authorization to receive services that are otherwise covered under the terms of the health plan through the enrollee's current provider:

(1) for up to 120 days if the enrollee is engaged in a current course of treatment for one or more of the following conditions:

(i) an acute condition;

(ii) a life-threatening mental or physical illness;

(iii) pregnancy beyond the first trimester of pregnancy;

(iv) a physical or mental disability defined as an inability to engage in one or more major life activities, provided that the disability has lasted or can be expected to last for at least one year, or can be expected to result in death; or

(v) a disabling or chronic condition that is in an acute phase; or

(2) for the rest of the enrollee's life if a physician certifies that the enrollee has an expected lifetime of 180 days or less.

For all requests for authorization to receive services under this paragraph, the health plan company must grant the request unless the enrollee does not meet the criteria provided in this paragraph.

(c) The health plan company shall prepare a written plan that provides a process for coverage determinations regarding continuity of care of up to 120 days for enrollees who request continuity of care with their former provider, if the enrollee:

(1) is receiving culturally appropriate services and the health plan company does not have a provider in its preferred provider network with special expertise in the delivery of those culturally appropriate services within the time and distance requirements of section 62D.124, subdivision 1; or

(2) does not speak English and the health plan company does not have a provider in its preferred provider network who can communicate with the enrollee, either directly or through an interpreter, within the time and distance requirements of section 62D.124, subdivision 1.

The written plan must explain the criteria that will be used to determine whether a need for continuity of care exists and how it will be provided.

Subd. 1b. Change in health care provider; termination for cause. If the contract termination was for cause, enrollees must be notified of the change and transferred to participating providers in a timely manner so that health care services remain available and accessible to the affected enrollees. The health plan company is not required to refer an enrollee back to the terminating provider if the termination was for cause.

Subd. 2. Change in health plans. (a) If an enrollee is subject to a change in health plans, the enrollee's new health plan company must provide, upon request, authorization to receive services that are otherwise covered under the terms of the new health plan through the enrollee's current provider:

(1) for up to 120 days if the enrollee is engaged in a current course of treatment for one or more of the following conditions:

(i) an acute condition;

(ii) a life-threatening mental or physical illness;

(iii) pregnancy beyond the first trimester of pregnancy;

(iv) a physical or mental disability defined as an inability to engage in one or more major life activities, provided that the disability has lasted or can be expected to last for at least one year, or can be expected to result in death; or

(v) a disabling or chronic condition that is in an acute phase; or

(2) for the rest of the enrollee's life if a physician certifies that the enrollee has an expected lifetime of 180 days or less.

For all requests for authorization under this paragraph, the health plan company must grant the request for authorization unless the enrollee does not meet the criteria provided in this paragraph.

(b) The health plan company shall prepare a written plan that provides a process for coverage determinations regarding continuity of care of up to 120 days for new enrollees who request continuity of care with their former provider, if the new enrollee:

(1) is receiving culturally appropriate services and the health plan company does not have a provider in its preferred provider network with special expertise in the delivery of those culturally appropriate services within the time and distance requirements of section 62D.124, subdivision 1; or

(2) does not speak English and the health plan company does not have a provider in its preferred provider network who can communicate with the enrollee, either directly or through an interpreter, within the time and distance requirements of section 62D.124, subdivision 1.

The written plan must explain the criteria that will be used to determine whether a need for continuity of care exists and how it will be provided.

(c) This subdivision applies only to group coverage and continuation and conversion coverage, and applies only to changes in health plans made by the employer.

Subd. 2a. Limitations. (a) Subdivisions 1, 1a, 1b, and 2 apply only if the enrollee's health care provider agrees to:

(1) accept as payment in full the lesser of the health plan company's reimbursement rate for in-network providers for the same or similar service or the enrollee's health care provider's regular fee for that service;

(2) adhere to the health plan company's preauthorization requirements; and

(3) provide the health plan company with all necessary medical information related to the care provided to the enrollee.

(b) Nothing in this section requires a health plan company to provide coverage for a health care service or treatment that is not covered under the enrollee's health plan.

Subd. 2b. Request for authorization. The health plan company may require medical records and other supporting documentation to be submitted with the requests for authorization made under subdivision 1, 1a, 1b, or 2. If the authorization is denied, the health plan company must explain the criteria it used to make its decision on the request for authorization. If the authorization is granted, the health plan company must explain how continuity of care will be provided.

Subd. 3. Disclosure. Information regarding an enrollee's rights under this section must be included in member contracts or certificates of coverage and must be provided by a health plan company upon request of an enrollee or prospective enrollee.

History: 1997 c 237 s 12; 1Sp2001 c 9 art 16 s 7; 2002 c 379 art 1 s 113



Section 62Q.57 — DESIGNATION OF PRIMARY CARE PROVIDER.

Subdivision 1. Choice of primary care provider. (a) If a health plan company offering a group health plan, or an individual health plan that is not a grandfathered plan, requires or provides for the designation by an enrollee of a participating primary care provider, the health plan company shall permit each enrollee to:

(1) designate any participating primary care provider available to accept the enrollee; and

(2) for a child, designate any participating physician who specializes in pediatrics as the child's primary care provider and is available to accept the child.

(b) This section does not waive any exclusions of coverage under the terms and conditions of the health plan with respect to coverage of pediatric care.

Subd. 2. Notice. A health plan company shall provide notice to enrollees of the provisions of subdivision 1 in accordance with the requirements of the Affordable Care Act.

Subd. 3. Enforcement. The commissioner shall enforce this section.

History: 2013 c 84 art 1 s 79



Section 62Q.58 — ACCESS TO SPECIALTY CARE.

Subdivision 1. Standing referral. A health plan company shall establish a procedure by which an enrollee may apply for and, if appropriate, receive a standing referral to a health care provider who is a specialist if a referral to a specialist is required for coverage. This procedure for a standing referral must specify the necessary managed care review and approval an enrollee must obtain before such a standing referral is permitted.

Subd. 1a. Mandatory standing referral. (a) An enrollee who requests a standing referral to a specialist qualified to treat the specific condition described in clauses (1) to (5) must be given a standing referral for visits to such a specialist if benefits for such treatment are provided under the health plan and the enrollee has any of the following conditions:

(1) a chronic health condition;

(2) a life-threatening mental or physical illness;

(3) pregnancy beyond the first trimester of pregnancy;

(4) a degenerative disease or disability; or

(5) any other condition or disease of sufficient seriousness and complexity to require treatment by a specialist.

(b) Nothing in this section limits the application of section 62Q.52 specifying direct access to obstetricians and gynecologists.

(c) Paragraph (a) does not apply to health plans issued under sections 43A.23 to 43A.31.

Subd. 2. Coordination of services. An enrollee with a standing referral to a specialist may request primary care services from that specialist. The specialist, in agreement with the enrollee and primary care provider or primary care group, may elect to provide primary care services to the enrollee, authorize tests and services, and make secondary referrals according to procedures established by the health plan company. The health plan company may limit the primary care services, tests and services, and secondary referrals authorized under this subdivision to those that are related to the specific condition or conditions for which the standing referral was made.

Subd. 3. Disclosure. Information regarding referral procedures must be included in member contracts or certificates of coverage and must be provided to an enrollee or prospective enrollee by a health plan company upon request.

Subd. 4. Referral. (a) If a standing referral is authorized under subdivision 1 or is mandatory under subdivision 1a, the health plan company must provide a referral to an appropriate participating specialist who is reasonably available and accessible to provide the treatment or to a nonparticipating specialist if the health plan company does not have an appropriate participating specialist who is reasonably available and accessible to treat the enrollee's condition or disease.

(b) If an enrollee receives services from a nonparticipating specialist because a participating specialist is not available, services must be provided at no additional cost to the enrollee beyond what the enrollee would otherwise pay for services received from a participating specialist.

History: 1997 c 237 s 13; 1Sp2001 c 9 art 16 s 8; 2002 c 379 art 1 s 113



Section 62Q.645 — EFFICIENCY REPORTS AND DISTRIBUTION OF INFORMATION.

(a) The commissioner may use reports submitted by health plan companies, service cooperatives, and the public employee insurance program created in section 43A.316 to compile entity specific administrative efficiency reports; may make these reports available on state agency Web sites, including minnesotahealthinfo.com; and may include information on:

(1) number of covered lives;

(2) covered services;

(3) geographic availability;

(4) whom to contact to obtain current premium rates;

(5) administrative costs, using the definition of administrative costs developed under section 62J.38;

(6) Internet links to information on the health plan, if available; and

(7) any other information about the health plan identified by the commissioner as being useful for employers, consumers, providers, and others in evaluating health plan options.

(b) This section does not apply to a health plan company unless its annual Minnesota premiums exceed $50,000,000 based on the most recent assessment base of the Minnesota Comprehensive Health Association. For purposes of this determination, the premiums of a health plan company include those of its affiliates.

History: 2006 c 255 s 34



Section 62Q.65 — ACCESS TO PROVIDER DISCOUNTS.

Subdivision 1. Requirement. A high deductible health plan must, when used in connection with a medical savings account or health savings account, provide the enrollee access to any discounted provider fees for services covered by the high deductible health plan, regardless of whether the enrollee has satisfied the deductible for the high deductible health plan.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "high deductible health plan" has the meaning given under the Internal Revenue Code of 1986, section 220(c)(2), with respect to a medical savings account; and the meaning given under Internal Revenue Code of 1986, section 223(c)(2), with respect to a health savings account;

(2) "medical savings account" has the meaning given under the Internal Revenue Code of 1986, section 220(d)(1);

(3) "discounted provider fees" means fees contained in a provider agreement entered into by the issuer of the high deductible health plan, or an affiliate of the issuer, for use in connection with the high deductible health plan; and

(4) "health savings account" has the meaning given under the Internal Revenue Code of 1986, section 223(d).

History: 1997 c 225 art 2 s 46; 2005 c 132 s 17



Section 62Q.66 — DURABLE MEDICAL EQUIPMENT COVERAGE.

No health plan company that covers durable medical equipment may utilize medical coverage criteria for durable medical equipment that limits coverage solely to equipment used in the home.

History: 1998 c 334 s 1



Section 62Q.67 — DISCLOSURE OF COVERED DURABLE MEDICAL EQUIPMENT.

Subdivision 1. Disclosure. A health plan company that covers durable medical equipment shall provide enrollees, and upon request prospective enrollees, written disclosure that includes the information set forth in subdivision 2. The health plan company may include the information in the member contract, certificate of coverage, schedule of payments, member handbook, or other written enrollee communication.

Subd. 2. Information to be disclosed. A health plan company that covers durable medical equipment shall disclose the following information:

(a) general descriptions of the coverage for durable medical equipment, level of coverage available, and criteria and procedures for any required prior authorizations; and

(b) the address and telephone number of a health plan representative whom an enrollee may contact to obtain specific information verbally, or upon request in writing, about prior authorization including criteria used in making coverage decisions and information on limitations or exclusions for durable medical equipment.

History: 1998 c 334 s 2



Section 62Q.675 — HEARING AIDS; PERSONS 18 OR YOUNGER.

A health plan must cover hearing aids for individuals 18 years of age or younger for hearing loss that is not correctable by other covered procedures. Coverage required under this section is limited to one hearing aid in each ear every three years. No special deductible, coinsurance, co-payment, or other limitation on the coverage under this section that is not generally applicable to other coverages under the plan may be imposed.

History: 1Sp2003 c 14 art 7 s 24; 2007 c 60 s 1



Section 62Q.676 — MEDICATION THERAPY MANAGEMENT.

A pharmacy benefit manager that provides prescription drug services must make available medication therapy management services for enrollees taking four or more prescriptions to treat or prevent two or more chronic medical conditions. For purposes of this section, "medication therapy management" means the provision of the following pharmaceutical care services by, or under the supervision of, a licensed pharmacist to optimize the therapeutic outcomes of the patient's medications:

(1) performing a comprehensive medication review to identify, resolve, and prevent medication-related problems, including adverse drug events;

(2) communicating essential information to the patient's other primary care providers; and

(3) providing verbal education and training designed to enhance patient understanding and appropriate use of the patient's medications.

Nothing in this section shall be construed to expand or modify the scope of practice of the pharmacist as defined in section 151.01, subdivision 27.

History: 2009 c 79 art 4 s 7



Section 62Q.677 — LIFETIME AND ANNUAL LIMITS.

Subdivision 1. Applicability and scope. Except as provided in subdivision 2, this section applies to a health plan company providing coverage under an individual or group health plan. For purposes of this section, essential health benefits is defined under section 62Q.81.

Subd. 2. Grandfathered plan limits. (a) The prohibition on lifetime limits applies to grandfathered plans providing individual health plan coverage or group health plan coverage.

(b) The prohibition and limits on annual limits apply to grandfathered plans providing group health plan coverage, but do not apply to grandfathered plans providing individual health plan coverage.

Subd. 3. Prohibition on lifetime and annual limits. (a) Except as provided in subdivisions 4 and 5, a health plan company offering coverage under an individual or group health plan shall not establish a lifetime limit on the dollar amount of essential health benefits for any individual.

(b) Except as provided in subdivisions 4, 5, and 6, a health plan company shall not establish any annual limit on the dollar amount of essential health benefits for any individual.

Subd. 4. Nonessential benefits; out-of-network providers. (a) Subdivision 3 does not prevent a health plan company from placing annual or lifetime dollar limits for any individual on specific covered benefits that are not essential health benefits as defined in section 62Q.81, subdivision 4, to the extent that the limits are otherwise permitted under applicable federal or state law.

(b) Subdivision 3 does not prevent a health plan company from placing an annual or lifetime limit for services provided by out-of-network providers.

Subd. 5. Excluded benefits. This section does not prohibit a health plan company from excluding all benefits for a given condition.

Subd. 6. Annual limits prior to January 1, 2014. For plan or policy years beginning before January 1, 2014, for any individual, a health plan company may establish an annual limit on the dollar amount of benefits that are essential health benefits provided the limit is no less than the following:

(1) for a plan or policy year beginning after September 22, 2010, but before September 23, 2011, $750,000;

(2) for a plan or policy year beginning after September 22, 2011, but before September 23, 2012, $1,250,000; and

(3) for a plan or policy year beginning after September 22, 2012, but before January 1, 2014, $2,000,000.

In determining whether an individual has received benefits that meet or exceed the allowable limits, a health plan company shall take into account only essential health benefits.

Subd. 7. Waivers. For plan or policy years beginning before January 1, 2014, a health plan is exempt from the annual limit requirements if the health plan is approved for a waiver from the requirements by the United States Department of Health and Human Services, but the exemption only applies for the specified period of time that the waiver from the United States Department of Health and Human Services is applicable.

Subd. 8. Notices. (a) At the time a health plan company receives a waiver from the United States Department of Health and Human Services, the health plan company shall notify prospective applicants and affected policyholders and the commissioner in each state where prospective applicants and any affected insured are known to reside.

(b) At the time the waiver expires or is otherwise no longer in effect, the health plan company shall notify affected policyholders and the commissioner in each state where any affected insured is known to reside.

Subd. 9. Reinstatement. A health plan company shall comply with all provisions of the Affordable Care Act with regard to reinstatement of coverage for individuals whose coverage or benefits under a health plan ended by reason of reaching a lifetime dollar limit on the dollar value of all benefits for the individual.

Subd. 10. Compliance. This section does not require compliance with any provision of the Affordable Care Act before the effective date provided for that provision in the Affordable Care Act. The commissioner shall enforce this section.

History: 2013 c 84 art 1 s 80



Section 62Q.68 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 62Q.68 to 62Q.72, the terms defined in this section have the meanings given them. For purposes of sections 62Q.69 and 62Q.70, the term "health plan company" does not include an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01 or a nonprofit health service plan corporation regulated under chapter 62C that only provides dental coverage or vision coverage. For purposes of sections 62Q.69 through 62Q.73, the term "health plan company" does not include the Comprehensive Health Association created under chapter 62E. Section 62Q.70 does not apply to individual coverage. However, a health plan company offering individual coverage may, pursuant to section 62Q.69, subdivision 3, paragraph (c), follow the process outlined in section 62Q.70.

Subd. 2. Complaint. "Complaint" means any grievance against a health plan company that is not the subject of litigation and that has been submitted by a complainant to a health plan company regarding the provision of health services including, but not limited to, the scope of coverage for health care services; retrospective denials or limitations of payment for services; eligibility issues; denials, cancellations, or nonrenewals of coverage; administrative operations; and the quality, timeliness, and appropriateness of health care services rendered. If the complaint is from an applicant, the complaint must relate to the application. If the complaint is from a former enrollee, the complaint must relate to services received during the period of time the individual was an enrollee. Any grievance requiring a medical determination in its resolution must have the medical determination aspect of the complaint processed under the appeal procedure described in section 62M.06.

Subd. 3. Complainant. "Complainant" means an enrollee, applicant, or former enrollee, or anyone acting on behalf of an enrollee, applicant, or former enrollee, who submits a complaint.

History: 1999 c 239 s 34; 2002 c 330 s 28; 2013 c 84 art 1 s 81



Section 62Q.69 — COMPLAINT RESOLUTION.

Subdivision 1. Establishment. Each health plan company must establish and maintain an internal complaint resolution process that meets the requirements of this section to provide for the resolution of a complaint initiated by a complainant.

Subd. 2. Procedures for filing a complaint. (a) A complainant may submit a complaint to a health plan company either by telephone or in writing. If a complaint is submitted orally and the resolution of the complaint, as determined by the complainant, is partially or wholly adverse to the complainant, or the oral complaint is not resolved to the satisfaction of the complainant, by the health plan company within ten days of receiving the complaint, the health plan company must inform the complainant that the complaint may be submitted in writing. The health plan company must also offer to provide the complainant with any assistance needed to submit a written complaint, including an offer to complete the complaint form for a complaint that was previously submitted orally and promptly mail the completed form to the complainant for the complainant's signature. At the complainant's request, the health plan company must provide the assistance requested by the complainant. The complaint form must include the following information:

(1) the telephone number of the health plan company member services or other departments or persons equipped to advise complainants on complaint resolution;

(2) the address to which the form must be sent;

(3) a description of the health plan company's internal complaint procedure and the applicable time limits; and

(4) the toll-free telephone number of either the commissioner of health or commerce and notification that the complainant has the right to submit the complaint at any time to the appropriate commissioner for investigation.

(b) Upon receipt of a written complaint, the health plan company must notify the complainant within ten business days that the complaint was received, unless the complaint is resolved to the satisfaction of the complainant within the ten business days.

(c) Each health plan company must provide, in the member handbook, subscriber contract, or certification of coverage, a clear and concise description of how to submit a complaint and a statement that, upon request, assistance in submitting a written complaint is available from the health plan company.

Subd. 3. Notification of complaint decisions. (a) The health plan company must notify the complainant in writing of its decision and the reasons for it as soon as practical but in no case later than 30 days after receipt of a written complaint. If the health plan company cannot make a decision within 30 days due to circumstances outside the control of the health plan company, the health plan company may take up to 14 additional days to notify the complainant of its decision. If the health plan company takes any additional days beyond the initial 30-day period to make its decision, it must inform the complainant, in advance, of the extension and the reasons for the extension.

(b) For group health plans, if the decision is partially or wholly adverse to the complainant, the notification must inform the complainant of the right to appeal the decision to the health plan company's internal appeal process described in section 62Q.70 and the procedure for initiating an appeal.

(c) For individual health plans, if the decision is partially or wholly adverse to the complainant, the notification must inform the complainant of the right to submit the complaint decision to the external review process described in section 62Q.73 and the procedure for initiating the external review process. Notwithstanding the provisions in this subdivision, a health plan company offering individual coverage may instead follow the process for group health plans outlined in paragraph (b).

(d) The notification must also inform the complainant of the right to submit the complaint at any time to either the commissioner of health or commerce for investigation and the toll-free telephone number of the appropriate commissioner.

History: 1999 c 239 s 35; 2008 c 221 s 1; 2013 c 84 art 1 s 82



Section 62Q.70 — APPEAL OF THE COMPLAINT DECISION.

Subdivision 1. Establishment. (a) Each health plan company shall establish an internal appeal process for reviewing a health plan company's decision regarding a complaint filed in accordance with section 62Q.69. The appeal process must meet the requirements of this section. This section applies only to group health plans. However, a health plan company offering individual coverage may, pursuant to section 62Q.69, subdivision 3, paragraph (c), follow the process outlined in this section.

(b) The person or persons with authority to resolve or recommend the resolution of the internal appeal must not be solely the same person or persons who made the complaint decision under section 62Q.69.

(c) The internal appeal process must permit the enrollee to review the information relied upon in the course of the appeal and the receipt of testimony, correspondence, explanations, or other information from the complainant, staff persons, administrators, providers, or other persons as deemed necessary by the person or persons investigating or presiding over the appeal.

(d) The enrollee must be allowed to receive continued coverage pending the outcome of the appeals process.

Subd. 2. Procedures for filing an appeal. The health plan company must provide notice to enrollees of its internal appeals process in a culturally and linguistically appropriate manner consistent with the provisions of the Affordable Care Act. If a complainant notifies the health plan company of the complainant's desire to appeal the health plan company's decision regarding the complaint through the internal appeal process, the health plan company must provide the complainant the option for the appeal to occur either in writing or by hearing.

Subd. 3. Notification of appeal decisions. (a) If a complainant appeals in writing, the health plan company must give the complainant written notice of the appeal decision and all key findings within 30 days of the health plan company's receipt of the complainant's written notice of appeal. If a complainant appeals by hearing, the health plan company must give the complainant written notice of the appeal decision and all key findings within 45 days of the health plan company's receipt of the complainant's written notice of appeal.

(b) If the appeal decision is partially or wholly adverse to the complainant, the notice must advise the complainant of the right to submit the appeal decision to the external review process described in section 62Q.73 and the procedure for initiating the external process.

(c) Upon the request of the complainant, the health plan company must provide the complainant with a complete summary of the appeal decision.

History: 1999 c 239 s 36; 2013 c 84 art 1 s 83,84



Section 62Q.71 — NOTICE TO ENROLLEES.

Each health plan company shall provide to enrollees a clear and concise description of its complaint resolution procedure, if applicable under section 62Q.68, subdivision 1, and the procedure used for utilization review as defined under chapter 62M as part of the member handbook, subscriber contract, or certificate of coverage. If the health plan company does not issue a member handbook, the health plan company may provide the description in another written document. The description must specifically inform enrollees:

(1) how to submit a complaint to the health plan company;

(2) if the health plan includes utilization review requirements, how to notify the utilization review organization in a timely manner and how to obtain certification for health care services;

(3) how to request an appeal either through the procedures described in section 62Q.70, if applicable, or through the procedures described in chapter 62M;

(4) of the right to file a complaint with either the commissioner of health or commerce at any time during the complaint and appeal process;

(5) of the toll-free telephone number of the appropriate commissioner; and

(6) of the right, for individual and group coverage, to obtain an external review under section 62Q.73 and a description of when and how that right may be exercised, including that under most circumstances an enrollee must exhaust the internal complaint or appeal process prior to external review. However, an enrollee may proceed to external review without exhausting the internal complaint or appeal process under the following circumstances:

(i) the health plan company waives the exhaustion requirement;

(ii) the health plan company is considered to have waived the exhaustion requirement by failing to substantially comply with any requirements including, but not limited to, time limits for internal complaints or appeals; or

(iii) the enrollee has applied for an expedited external review at the same time the enrollee qualifies for and has applied for an expedited internal review under chapter 62M.

History: 1999 c 239 s 37; 2003 c 2 art 1 s 8; 2013 c 84 art 1 s 85



Section 62Q.72 — RECORD KEEPING; REPORTING.

Subdivision 1. Record keeping. Each health plan company shall maintain records of all enrollee complaints and their resolutions. These records shall be retained for five years and shall be made available to the appropriate commissioner upon request. An insurance company licensed under chapter 60A may instead comply with section 72A.20, subdivision 30.

Subd. 2. Reporting. Each health plan company shall submit to the appropriate commissioner, as part of the company's annual filing, data on the number and type of complaints that are not resolved within 30 days, or 30 business days as provided under section 72A.201, subdivision 4, clause (3), for insurance companies licensed under chapter 60A. The commissioner shall also make this information available to the public upon request.

History: 1999 c 239 s 38



Section 62Q.73 — EXTERNAL REVIEW OF ADVERSE DETERMINATIONS.

Subdivision 1. Definition. For purposes of this section, "adverse determination" means:

(1) for individual health plans, a complaint decision relating to a health care service or claim that is partially or wholly adverse to the complainant;

(2) an individual health plan that is grandfathered plan coverage may instead apply the definition of adverse determination for group coverage in clause (3);

(3) for group health plans, a complaint decision relating to a health care service or claim that has been appealed in accordance with section 62Q.70 and the appeal decision is partially or wholly adverse to the complainant;

(4) any initial determination not to certify that has been appealed in accordance with section 62M.06 and the appeal did not reverse the initial determination not to certify;

(5) a decision relating to a health care service made by a health plan company licensed under chapter 60A that denies the service on the basis that the service was not medically necessary; or

(6) the enrollee has met the requirements of subdivision 6, paragraph (e).

An adverse determination does not include complaints relating to fraudulent marketing practices or agent misrepresentation.

Subd. 2. Exception. (a) This section does not apply to governmental programs except as permitted under paragraph (b). For purposes of this subdivision, "governmental programs" means the prepaid medical assistance program, the MinnesotaCare program, the demonstration project for people with disabilities, and the federal Medicare program.

(b) In the course of a recipient's appeal of a medical determination to the commissioner of human services under section 256.045, the recipient may request an expert medical opinion be arranged by the external review entity under contract to provide independent external reviews under this section. If such a request is made, the cost of the review shall be paid by the commissioner of human services. Any medical opinion obtained under this paragraph shall only be used by a state human services judge as evidence in the recipient's appeal to the commissioner of human services under section 256.045.

(c) Nothing in this subdivision shall be construed to limit or restrict the appeal rights provided in section 256.045 for governmental program recipients.

Subd. 3. Right to external review. (a) Any enrollee or anyone acting on behalf of an enrollee who has received an adverse determination may submit a written request for an external review of the adverse determination, if applicable under section 62Q.68, subdivision 1, or 62M.06, to the commissioner of health if the request involves a health plan company regulated by that commissioner or to the commissioner of commerce if the request involves a health plan company regulated by that commissioner. Notification of the enrollee's right to external review must accompany the denial issued by the insurer. The written request must be accompanied by a filing fee of $25. The fee may be waived by the commissioner of health or commerce in cases of financial hardship and must be refunded if the adverse determination is completely reversed. No enrollee may be subject to filing fees totaling more than $75 during a plan year for group coverage or policy year for individual coverage.

(b) Nothing in this section requires the commissioner of health or commerce to independently investigate an adverse determination referred for independent external review.

(c) If an enrollee requests an external review, the health plan company must participate in the external review. The cost of the external review in excess of the filing fee described in paragraph (a) shall be borne by the health plan company.

(d) The enrollee must request external review within six months from the date of the adverse determination.

Subd. 4. Contract. Pursuant to a request for proposal, the commissioner of administration, in consultation with the commissioners of health and commerce, shall contract with at least three organizations or business entities to provide independent external reviews of all adverse determinations submitted for external review. The contract shall ensure that the fees for services rendered in connection with the reviews are reasonable.

Subd. 5. Criteria. The request for proposal must require that the entity demonstrate:

(1) no conflicts of interest in that it is not owned, a subsidiary of, or affiliated with a health plan company, utilization review organization, or a trade organization of health care providers;

(2) an expertise in dispute resolution;

(3) an expertise in health-related law;

(4) an ability to conduct reviews using a variety of alternative dispute resolution procedures depending upon the nature of the dispute;

(5) an ability to maintain written records, for at least three years, regarding reviews conducted and provide data to the commissioners of health and commerce upon request on reviews conducted;

(6) an ability to ensure confidentiality of medical records and other enrollee information;

(7) accreditation by nationally recognized private accrediting organization; and

(8) the ability to provide an expedited external review process.

Subd. 6. Process. (a) Upon receiving a request for an external review, the commissioner shall assign an external review entity on a random basis. The assigned external review entity must provide immediate notice of the review to the enrollee and to the health plan company. Within ten business days of receiving notice of the review, the health plan company and the enrollee must provide the assigned external review entity with any information that they wish to be considered. Each party shall be provided an opportunity to present its version of the facts and arguments. The assigned external review entity must furnish to the health plan company any additional information submitted by the enrollee within one business day of receipt. An enrollee may be assisted or represented by a person of the enrollee's choice.

(b) As part of the external review process, any aspect of an external review involving a medical determination must be performed by a health care professional with expertise in the medical issue being reviewed.

(c) An external review shall be made as soon as practical but in no case later than 45 days after receiving the request for an external review and must promptly send written notice of the decision and the reasons for it to the enrollee, the health plan company, and the commissioner who is responsible for regulating the health plan company.

(d) The external review entity and the clinical reviewer assigned must not have a material professional, familial, or financial conflict of interest with:

(1) the health plan company that is the subject of the external review;

(2) the enrollee, or any parties related to the enrollee, whose treatment is the subject of the external review;

(3) any officer, director, or management employee of the health plan company;

(4) a plan administrator, plan fiduciaries, or plan employees;

(5) the health care provider, the health care provider's group, or practice association recommending treatment that is the subject of the external review;

(6) the facility at which the recommended treatment would be provided; or

(7) the developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended.

(e)(1) An expedited external review must be provided if the enrollee requests it after receiving:

(i) an adverse determination that involves a medical condition for which the time frame for completion of an expedited internal appeal would seriously jeopardize the life or health of the enrollee or would jeopardize the enrollee's ability to regain maximum function and the enrollee has simultaneously requested an expedited internal appeal;

(ii) an adverse determination that concerns an admission, availability of care, continued stay, or health care service for which the enrollee received emergency services but has not been discharged from a facility; or

(iii) an adverse determination that involves a medical condition for which the standard external review time would seriously jeopardize the life or health of the enrollee or jeopardize the enrollee's ability to regain maximum function.

(2) The external review entity must make its expedited determination to uphold or reverse the adverse determination as expeditiously as possible but within no more than 72 hours after the receipt of the request for expedited review and notify the enrollee and the health plan company of the determination.

(3) If the external review entity's notification is not in writing, the external review entity must provide written confirmation of the determination within 48 hours of the notification.

Subd. 7. Standards of review. (a) For an external review of any issue in an adverse determination that does not require a medical necessity determination, the external review must be based on whether the adverse determination was in compliance with the enrollee's health benefit plan.

(b) For an external review of any issue in an adverse determination by a health plan company licensed under chapter 62D that requires a medical necessity determination, the external review must determine whether the adverse determination was consistent with the definition of medically necessary care in Minnesota Rules, part 4685.0100, subpart 9b.

(c) For an external review of any issue in an adverse determination by a health plan company, other than a health plan company licensed under chapter 62D, that requires a medical necessity determination, the external review must determine whether the adverse determination was consistent with the definition of medically necessary care in section 62Q.53, subdivision 2.

(d) For an external review of an adverse determination involving experimental or investigational treatment, the external review entity must base its decision on all documents submitted by the health plan company and enrollee, including medical records, the attending physician or health care professional's recommendation, consulting reports from health care professionals, the terms of coverage, federal Food and Drug Administration approval, and medical or scientific evidence or evidence-based standards.

Subd. 8. Effects of external review. A decision rendered under this section shall be nonbinding on the enrollee and binding on the health plan company. The health plan company may seek judicial review of the decision on the grounds that the decision was arbitrary and capricious or involved an abuse of discretion.

Subd. 9. Immunity from civil liability. A person who participates in an external review by investigating, reviewing materials, providing technical expertise, or rendering a decision shall not be civilly liable for any action that is taken in good faith, that is within the scope of the person's duties, and that does not constitute willful or reckless misconduct.

Subd. 10. Data reporting. The commissioners shall make available to the public, upon request, summary data on the decisions rendered under this section, including the number of reviews heard and decided and the final outcomes. Any data released to the public must not individually identify the enrollee initiating the request for external review.

History: 1999 c 239 s 39; 2000 c 474 s 2; 2001 c 215 s 27; 2013 c 84 art 1 s 86; 2013 c 107 art 1 s 9; 2016 c 158 art 2 s 28



Section 62Q.731 — EXTERNAL REVIEW OF ADVERSE DETERMINATION.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Enrollee" means an eligible person as defined in section 62E.02, subdivision 13, and who meets the eligibility criteria established in section 62E.14.

(c) "Board" means the board of directors of the Comprehensive Health Association, as described in section 62E.10, subdivision 2.

Subd. 2. Appeal to external review entity. If an enrollee receives an adverse determination as a result of the Comprehensive Health Association's internal appeal process, by which an established enrollee appeal committee renders an adverse determination, the enrollee then has the option of:

(1) appealing the adverse determination to the external review entity under section 62Q.73, which shall constitute a final determination subject to the conditions specified in section 62Q.73; or

(2) appealing to the commissioner of commerce from an adverse determination as provided by the operating rules of the Comprehensive Health Association, in which case the commissioner has the option of making a determination regarding the appeal, or submitting the appeal to the external review entity retained under section 62Q.73.

History: 2002 c 330 s 29



Section 62Q.732 — CITATION.

Sections 62Q.732 to 62Q.75 may be cited as the "Minnesota Health Plan Contracting Act."

History: 2004 c 246 s 2



Section 62Q.733 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62Q.732 to 62Q.739, the following definitions apply.

Subd. 2. Contract. "Contract" means a written agreement between a health care provider and a health plan company to provide health care services.

Subd. 3. Health care provider or provider. "Health care provider" or "provider" means a physician, chiropractor, dentist, podiatrist, or other provider as defined under section 62J.03, other than hospitals, ambulatory surgical centers, or freestanding emergency rooms.

Subd. 4. Health plan company. (a) "Health plan company" means:

(1) a health maintenance organization operating under chapter 62D;

(2) a community integrated service network operating under chapter 62N;

(3) a preferred provider organization as defined in section 145.61, subdivision 4c; or

(4) an insurance company licensed under chapter 60A, nonprofit health service corporation operating under chapter 62C, fraternal benefit society operating under chapter 64B, or any other entity that establishes, operates, or maintains a health benefit plan or network of health care providers where the providers have entered into a contract with the entity to provide health care services.

(b) This subdivision does not apply to a health plan company with respect to coverage described in section 62A.011, subdivision 3, clauses (1) to (5) and (7) to (12).

Subd. 5. Fee schedule. "Fee schedule" means the total expected financial compensation paid to a health care provider for providing a health care service as determined by the contract between the health plan company and the provider, inclusive of withhold amounts and any amount for which the patient or other third party may be obligated to pay under the contract.

History: 2004 c 246 s 3



Section 62Q.734 — EXEMPTION.

Sections 62Q.735 to 62Q.739 and 62Q.74 do not apply to health plan companies whose annual Minnesota health premium revenues are less than three percent of the total annual Minnesota health premium revenues, as measured by the assessment base of the Minnesota Comprehensive Health Association. For purposes of this percentage calculation, a health plan company's premiums include the Minnesota health premium revenues of its affiliates.

History: 2004 c 246 s 4



Section 62Q.735 — PROVIDER CONTRACTING PROCEDURES.

Subdivision 1. Contract disclosure. (a) Before requiring a health care provider to sign a contract, a health plan company shall give to the provider a complete copy of the proposed contract, including:

(1) all attachments and exhibits;

(2) operating manuals;

(3) a general description of the health plan company's health service coding guidelines and requirement for procedures and diagnoses with modifiers, and multiple procedures; and

(4) all guidelines and treatment parameters incorporated or referenced in the contract.

(b) The health plan company shall make available to the provider the fee schedule or a method or process that allows the provider to determine the fee schedule for each health care service to be provided under the contract.

(c) Notwithstanding paragraph (b), a health plan company that is a dental plan organization, as defined in section 62Q.76, shall disclose information related to the individual contracted provider's expected reimbursement from the dental plan organization. Nothing in this section requires a dental plan organization to disclose the plan's aggregate maximum allowable fee table used to determine other providers' fees. The contracted provider must not release this information in any way that would violate any state or federal antitrust law.

Subd. 2. Proposed amendments. (a) Any amendment or change in the terms of an existing contract between a health plan company and a provider must be disclosed to the provider at least 45 days prior to the effective date of the proposed change, with the exception of amendments required of the health plan company by law or governmental regulatory authority, when notice shall be given to the provider when the requirement is made known to the health plan company.

(b) Any amendment or change in the contract that alters the fee schedule or materially alters the written contractual policies and procedures governing the relationship between the provider and the health plan company must be disclosed to the provider not less than 45 days before the effective date of the proposed change and the provider must have the opportunity to terminate the contract before the amendment or change is deemed to be in effect.

(c) By mutual consent, evidenced in writing in amendments separate from the base contract and not contingent on participation, the parties may waive the disclosure requirements under paragraphs (a) and (b).

(d) Notwithstanding paragraphs (a) and (b), the effective date of contract termination shall comply with the terms of the contract when a provider terminates a contract.

Subd. 3. Hospital contract amendment disclosure. (a) Any amendment or change in the terms of an existing contract between a network organization and a hospital, ambulatory surgical center, or freestanding emergency room must be disclosed to that provider.

(b) Any amendment or change in the contract that alters the financial reimbursement or alters the written contractual policies and procedures governing the relationship between the hospital, ambulatory surgical center, or freestanding emergency room and the network organization must be disclosed to that provider before the amendment or change is deemed to be in effect.

(c) For purposes of this subdivision, "network organization" means a preferred provider organization, as defined in section 145.61, subdivision 4c; a managed care organization, as defined in section 62Q.01, subdivision 5; or other entity that uses or consists of a network of health care providers.

Subd. 4. Contract amendment and renewal provisions. (a) A health plan company shall not require a provider to provide notice of intention to terminate its contract before communicating with the provider regarding contract renewals. A health plan company shall not communicate with enrollees about the possible termination until final termination notice is received from the provider.

(b) A health plan company shall not preclude a nonnetwork provider from subsequent network participation solely as a result of the provider having terminated its participation in accordance with the terms of its contract.

Subd. 5. Fee schedules. (a) A health plan company shall provide, upon request, any additional fees or fee schedules relevant to the particular provider's practice beyond those provided with the renewal documents for the next contract year to all participating providers, excluding claims paid under the pharmacy benefit. Health plan companies may fulfill the requirements of this section by making the full fee schedules available through a secure Web portal for contracted providers.

(b) A dental organization may satisfy paragraph (a) by complying with section 62Q.735, subdivision 1, paragraph (c).

Subd. 6. Reimbursement tiering methodologies. Where health plan company reimbursement is related to tiering of providers, the health plan company shall provide to any tiered providers upon request an explanation of the methodology used to calculate tier ranking, including information on cost and quality. This explanation need not allow any provider access to proprietary or trade secret information. When a tiered product is used by a health plan, the health plan company shall provide notification to the provider of the tier in which the provider is included prior to the effective date of the tiered product.

History: 2004 c 246 s 5; 2010 c 331 s 1-3



Section 62Q.736 — PAYMENT RATES.

A contract between a health plan company and a provider shall comply with section 62A.64.

History: 2004 c 246 s 6



Section 62Q.737 — SERVICE CODE CHANGES.

(a) For purposes of this section, "service code" means current procedural terminology (CPT), current dental terminology (CDT), ICD-CM, diagnosis-related groups (DRGs), or other coding system.

(b) The health plan company shall determine the manner in which it adjudicates claims. The provider may request a description of the general coding guidelines applicable to the health care services the provider is reasonably expected to render pursuant to the contract. The health plan company or its designee shall provide the coding guidelines not later than 30 days after the date the health plan receives the request. The health plan company shall provide notice of material changes to the coding guidelines not later than 45 days prior to the date the changes take effect and shall not make retroactive revision to the coding guidelines, but may issue new guidelines. A provider who receives information under this section may use or disclose the information only for the purpose of practice management, billing activities, or other business operations and may not disclose the information to third parties without the consent of the health plan company.

(c) The health plan company may correct an error in a submitted claim that prevents the claim from being processed, provided that the health plan company:

(1) notifies the provider of the change and reason for the change according to federal Health Insurance Portability and Accountability Act (HIPAA) transaction standards; and

(2) offers the provider the opportunity to appeal any changes.

(d) Nothing in this section shall be interpreted to require a health plan company to violate copyright or other law by disclosing proprietary licensed software. In addition to the above, the health plan company shall, upon request of a contracted provider, disclose the name, edition, and model version of the software that the health plan company uses to determine bundling and unbundling of claims.

(e) This section does not apply to government programs, including state public programs, Medicare, and Medicare-related coverage.

History: 2004 c 246 s 7



Section 62Q.739 — UNILATERAL TERMS PROHIBITED.

(a) A contract between a health plan company and a health care provider shall not contain or require unilateral terms regarding indemnification or arbitration. Notwithstanding any prohibitions in this section, a contract between a health plan company and a health care provider may be unilaterally terminated by either party in accordance with the terms of the contract.

(b) A health plan company may not terminate or fail to renew a health care provider's contract without cause unless the company has given the provider a written notice of the termination or nonrenewal 120 days before the effective date.

History: 2004 c 246 s 8



Section 62Q.74 — NETWORK SHADOW CONTRACTING.

Subdivision 1. Definitions. (a) For purposes of this section, "category of coverage" means one of the following types of health-related coverage:

(1) health;

(2) no-fault automobile medical benefits; or

(3) workers' compensation medical benefits.

(b) "Health care provider" or "provider" means a physician, chiropractor, dentist, podiatrist, hospital, ambulatory surgical center, freestanding emergency room, or other provider, as defined in section 62J.03.

Subd. 2. Provider consent required. (a) No health plan company shall require a health care provider to participate in a network under a category of coverage that differs from the category or categories of coverage to which the existing contract between the health plan company and the provider applies, without the affirmative consent of the provider obtained under subdivision 3.

(b) No health plan company shall require, as a condition of participation in any health plan, product, or other arrangement, the provider to participate in a new or different health plan, product, or other arrangement within a category of coverage that results in a different underlying financial reimbursement methodology without the affirmative consent of the provider obtained under subdivision 3. This paragraph does not apply to participation in health plan products or other arrangements that provide health care services to government programs, including state public programs, Medicare, and Medicare-related coverage.

(c) Compliance with this section may not be waived in a contract or otherwise.

Subd. 3. Consent procedure. (a) The health plan company, if it wishes to apply an existing contract with a provider to a different category of coverage or health plan, product, or other arrangement within a category of coverage that results in a different underlying financial reimbursement methodology, shall first notify the provider in writing. The written notice must include at least the following:

(1) the health plan company's name, address, and telephone number, and the name of the specific network, if it differs from that of the health plan company;

(2) a description of the proposed new category of coverage or health plan, product, or other arrangement within a category of coverage;

(3) the names of all payers expected by the health plan company to use the network for the new category of coverage or health plan, product, or other arrangement within a category of coverage;

(4) the approximate number of current enrollees of the health plan company in that category of coverage or health plan, product, or other arrangement within a category of coverage within the provider's geographical area;

(5) a disclosure of all contract terms of the proposed new category of coverage or health plan, product, or other arrangement within a category of coverage, including the discount or reduced fees, care guidelines, utilization review criteria, prior notification process, prior authorization process, and dispute resolution process;

(6) a form for the provider's convenience in accepting or declining participation in the proposed new category of coverage or health plan, product, or other arrangement within a category of coverage, provided that the provider need not use that form in responding; and

(7) a statement informing the provider of the provisions of paragraph (b).

(b) Unless the provider has affirmatively agreed to participate within 60 days after the postmark date of the notice, the provider is deemed to have not accepted the proposed new category of coverage or health plan, product, or other arrangement within a category of coverage that results in a different underlying financial reimbursement methodology.

Subd. 4. Contract termination restricted. A health plan company must not terminate an existing contract with a provider, or fail to honor the contract in good faith, based solely on the provider's decision not to accept a proposed new category of coverage or health plan, product, or other arrangement within a category of coverage that results in a different underlying financial reimbursement methodology. The most recent agreed-upon contractual obligations remain in force until the existing contract's renewal or termination date.

Subd. 5. Remedy. If a health plan company violates this section by reimbursing a provider as if the provider had agreed under this section to participate in the network under a category of coverage or health plan, product, or other arrangement within a category of coverage that results in a different underlying financial reimbursement methodology to which the provider has not agreed, the provider has a cause of action against the health plan company to recover two times the difference between the reasonable charges for claims affected by the violation and the amounts actually paid to the provider. The provider is also entitled to recover costs, disbursements, and reasonable attorney fees.

Subd. 6. Benefit design changes. For purposes of this section, "different underlying financial reimbursement methodology" does not include health plan benefit design changes, including, but not limited to, changes in co-payment or deductible amounts or other changes in member cost-sharing requirements.

History: 1999 c 94 s 1; 2000 c 322 s 1; 2001 c 170 s 4,5; 2004 c 246 s 9



Section 62Q.746 — ACCESS TO CERTAIN INFORMATION REGARDING PROVIDERS.

Upon request of the commissioner, a health plan company licensed under chapters 62C and 62D must provide the following information:

(1) a detailed description of the health plan company's methods and procedures, standards, qualifications, criteria, and credentialing requirements for designating the providers who are eligible to participate in the health plan company's provider network, including any limitations on the numbers of providers to be included in the network;

(2) the number of full-time equivalent physicians, by specialty, nonphysician providers, and allied health providers used to provide services; and

(3) summary data that is broken down by type of provider, reflecting actual utilization of network and non-network practitioners and allied professionals by enrollees of the health plan company.

History: 2001 c 170 s 7



Section 62Q.75 — PROMPT PAYMENT REQUIRED.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given to them.

(b) "Clean claim" means a claim that has no defect or impropriety, including any lack of any required substantiating documentation, including, but not limited to, coordination of benefits information, or particular circumstance requiring special treatment that prevents timely payment from being made on a claim under this section. A special circumstance includes, but is not limited to, a claim held pending payment of an overdue premium for the time period during which the expense was incurred as allowed by the Affordable Care Act. Nothing in this section alters an enrollee's obligation to disclose information as required by law.

(c) "Third-party administrator" means a third-party administrator or other entity subject to section 60A.23, subdivision 8, and Minnesota Rules, chapter 2767.

Subd. 2. Claims payments. (a) This section applies to clean claims submitted to a health plan company or third-party administrator for services provided by any:

(1) health care provider, as defined in section 62Q.74, but does not include a provider licensed under chapter 151;

(2) home health care provider, as defined in section 144A.43, subdivision 4; or

(3) health care facility.

All health plan companies and third-party administrators must pay or deny claims that are clean claims within 30 calendar days after the date upon which the health plan company or third-party administrator received the claim.

(b) The health plan company or third-party administrator shall, upon request, make available to the provider information about the status of a claim submitted by the provider consistent with section 62J.581.

(c) If a health plan company or third-party administrator does not pay or deny a clean claim within the period provided in paragraph (a), the health plan company or third-party administrator must pay interest on the claim for the period beginning on the day after the required payment date specified in paragraph (a) and ending on the date on which the health plan company or third-party administrator makes the payment or denies the claim. In any payment, the health plan company or third-party administrator must itemize any interest payment being made separately from other payments being made for services provided. The health plan company or third-party administrator shall not require the health care provider to bill the health plan company or third-party administrator for the interest required under this section before any interest payment is made. Interest payments must be made to the health care provider no less frequently than quarterly.

(d) The rate of interest paid by a health plan company or third-party administrator under this subdivision shall be 1.5 percent per month or any part of a month.

(e) A health plan company or third-party administrator is not required to make an interest payment on a claim for which payment has been delayed for purposes of reviewing potentially fraudulent or abusive billing practices.

(f) The commissioner may assess a financial administrative penalty against a health plan company for violation of this subdivision when there is a pattern of abuse that demonstrates a lack of good faith effort and a systematic failure of the health plan company to comply with this subdivision.

Subd. 3. Claims filing. Unless otherwise provided by contract, by section 16A.124, subdivision 4a, or by federal law, the health care providers and facilities specified in subdivision 2 must submit their charges to a health plan company or third-party administrator within six months from the date of service or the date the health care provider knew or was informed of the correct name and address of the responsible health plan company or third-party administrator, whichever is later. A health care provider or facility that does not make an initial submission of charges within the six-month period shall not be reimbursed for the charge and may not collect the charge from the recipient of the service or any other payer. The six-month submission requirement may be extended to 12 months in cases where a health care provider or facility specified in subdivision 2 has determined and can substantiate that it has experienced a significant disruption to normal operations that materially affects the ability to conduct business in a normal manner and to submit claims on a timely basis. Any request by a health care provider or facility specified in subdivision 2 for an exception to a contractually defined claims submission timeline must be reviewed and acted upon by the health plan company within the same time frame as the contractually agreed upon claims filing timeline. This subdivision also applies to all health care providers and facilities that submit charges to workers' compensation payers for treatment of a workers' compensation injury compensable under chapter 176, or to reparation obligors for treatment of an injury compensable under chapter 65B.

Subd. 4. Claims adjustment timeline. (a) Once a clean claim, as defined in section 62Q.75, subdivision 1, has been paid, the contract must provide a 12-month deadline on all adjustments to and recoupments of the payment with the exception of payments related to coordination of benefits, subrogation, duplicate claims, retroactive terminations, and cases of fraud and abuse.

(b) Paragraph (a) shall not apply to pharmacy contracts entered into between or on behalf of health plan companies.

History: 2000 c 349 s 1; 2004 c 246 s 10; 2005 c 77 s 4; 2010 c 331 s 4,5; 2013 c 84 art 1 s 87



Section 62Q.751 — COLLECTING DEDUCTIBLES AND COINSURANCE.

A health plan company shall not prohibit providers from collecting deductibles and coinsurance from patients at or prior to the time of service. Providers may not withhold a service to a health plan company enrollee based on a patient's failure to pay a deductible or coinsurance at or prior to the time of service. Overpayments by patients to providers must be returned to the patient by the provider by check or electronic payment within 30 days of the date in which the claim adjudication is received by the provider.

History: 2010 c 331 s 6



Section 62Q.76 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 62Q.76 to 62Q.79, the terms defined in this section have the meanings given them.

Subd. 2. Dental care services. "Dental care services" means services performed by a licensed dentist or any person working under the dentist's supervision as permitted under chapter 150A, which an enrollee might reasonably require to maintain good dental health, including preventive services, diagnostic services, emergency dental care, and restorative services.

Subd. 3. Dental plan. "Dental plan" means a policy, contract, or certificate offered by a dental organization for the coverage of dental care services. Dental plan means individual or group coverage.

Subd. 4. Dentist. "Dentist" means a person licensed to practice dentistry under chapter 150A.

Subd. 5. Emergency dental care. "Emergency dental care" means the provision of dental care services for a sudden, acute dental condition that would lead a prudent layperson to reasonably expect that the absence of immediate care would result in serious impairment to the dentition or would place the person's oral health in serious jeopardy.

Subd. 6. Enrollee. "Enrollee" means an individual covered by a dental organization and includes an insured, policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 7. Dental organization. "Dental organization" means a health insurer licensed under chapter 60A; a health service plan corporation licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; or a third-party administrator that:

(i) provides, either directly or through contracts with providers or other persons, dental care services;

(ii) arranges for the provision of these services to enrollees on the basis of a fixed, prepaid sum without regard to the frequency or extent of services furnished to any particular enrollee; or

(iii) administers dental plans.

Subd. 8. Dental provider contract. "Dental provider contract" means a written agreement between a dentist or dental clinic and dental organization to provide dental care services.

History: 2000 c 410 s 1; 2011 c 64 s 1



Section 62Q.77 — TERMS OF COVERAGE DISCLOSURE.

A dental organization shall make available to an enrollee, upon request, a clear and concise description of the following terms of coverage:

(1) the dental care services and other benefits to which the enrollee is entitled under the dental plan;

(2) any exclusions or limitation on the services, kind of services, benefits, or kind of benefits to be provided, including any deductible or co-payment features and any requirements for referrals to specialists;

(3) a description as to how services, including emergency dental care and out-of-area service, may be obtained;

(4) a general description of payment and co-payment amounts, if any, for dental care services, which the enrollee is obligated to pay; and

(5) a telephone number by which the enrollee may obtain additional information regarding coverage.

History: 2000 c 410 s 2



Section 62Q.78 — DENTAL BENEFIT PLAN REQUIREMENTS.

Subdivision 1. Utilization profiling. (a) A dental organization that uses utilization profiling as a method of differentiating provider reimbursement or as a requirement for continued participation in the organization's provider network shall, upon request, make available to participating dentists the following information:

(1) a description of the methodology used in profiling so that dentists can clearly understand why and how they are affected; and

(2)(i) a list of the codes measured; (ii) a dentist's personal frequency data within each code so that the accuracy of the data can be verified; and (iii) an individual dentist's representation of scoring compared to classification points and how the dentist compares with peers in each category including the cutoff point of the score impacting qualification in order to inform the dentist about how the dentist may qualify or retain qualification for differentiated provider reimbursement or continued participation in the dental organization's provider network.

(b) A dental organization that uses utilization profiling as a method of differentiating provider reimbursement or as a requirement for continued participation in the organization's provider network shall, upon request, provide a clear and concise description of the methodology of the utilization profiling on dental benefits to group purchasers and enrollees.

(c) A dental organization shall not be considered to be engaging in the practice of dentistry pursuant to chapter 150A, to the extent it releases utilization profiling information as required by sections 62Q.76 to 62Q.79.

Subd. 2. Reimbursement codes. (a) Unless the federal government requires the use of other procedural codes, for all dental care services in which a procedural code is used by the dental organization to determine coverage or reimbursement, the organization must use the most recent American Dental Association current dental terminology code that is available, within a year of its release. Current dental terminology codes must be used as specifically defined, must be listed separately, and must not be altered or changed by either the dentist or the dental organization.

(b) Enrollee benefits must be determined on the basis of individual codes subject to provider and group contracts.

(c) This subdivision does not prohibit or restrict dental organizations from setting reimbursement and pricing with groups, purchasers, and participating providers or addressing issues of fraud or errors in claims submissions.

Subd. 3. Treatment options. No contractual provision between a dental organization and a dentist shall in any way prohibit or limit a dentist from discussing all clinical options for treatment with the patient.

Subd. 4. Contract amendment. An amendment or change in terms of an existing contract between a dental organization and a dentist must be disclosed to the dentist at least 90 days before the effective date of the proposed change.

Subd. 5. Provider audits. (a) A dental organization that conducts audits of dental providers shall:

(1) provide a written explanation to the dental provider of the reason for the audit and the process the dental organization intends to use to audit patient charts, as well as a written explanation of the processes available to the provider once the dental organization completes its review of the audited patient records; and

(2) allow the provider a reasonable period of time from the date that the provider receives the verified audit or investigation findings to review, meet, and negotiate a resolution to the audit or investigation.

(b) If a dental organization conducts a provider audit, the dental organization must use a licensed dentist whose license is in good standing to review patient charts.

Subd. 6. Payment for covered services. (a) No contract of any dental plan or dental organization that covers any dental services or dental provider agreement with a dentist may require, directly or indirectly, that a dentist provide services to an enrolled participant at a fee set by, or at a fee subject to the approval of, the dental plan or dental organization unless the dental services are covered services.

(b) A dental plan or dental organization or other person providing third-party administrator services shall not make available any providers in its dentist network to a plan that sets dental fees for any services except covered services.

(c) "Covered services" means dental care services for which a reimbursement is available under an enrollee's plan contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, co-payments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

History: 2000 c 410 s 3; 2011 c 64 s 2-4



Section 62Q.79 — LIMITATIONS.

(a) The provisions contained in section 62Q.77 shall not require a dental organization to disclose information which the dental organization is already obligated to disclose under applicable Minnesota law governing the operation of the dental organization.

(b) Any information a dental organization is required to disclose or communicate under section 62Q.77 to its subscribers, enrollees, participating providers, contracting groups, or dentists may be accomplished by electronic communication including, but not limited to, e-mail, the Internet, Web sites, and employer electronic bulletin boards.

History: 2000 c 410 s 4



Section 62Q.80 — COMMUNITY-BASED HEALTH CARE COVERAGE PROGRAM.

Subdivision 1. Scope. (a) Any community-based health care initiative may develop and operate community-based health care coverage programs that offer to eligible individuals and their dependents the option of purchasing through their employer health care coverage on a fixed prepaid basis without meeting the requirements of chapter 60A, 62A, 62C, 62D, 62M, 62N, 62Q, 62T, or 62U, or any other law or rule that applies to entities licensed under these chapters.

(b) Each initiative shall establish health outcomes to be achieved through the programs and performance measurements in order to determine whether these outcomes have been met. The outcomes must include, but are not limited to:

(1) a reduction in uncompensated care provided by providers participating in the community-based health network;

(2) an increase in the delivery of preventive health care services; and

(3) health improvement for enrollees with chronic health conditions through the management of these conditions.

In establishing performance measurements, the initiative shall use measures that are consistent with measures published by nonprofit Minnesota or national organizations that produce and disseminate health care quality measures.

(c) Any program established under this section shall not constitute a financial liability for the state, in that any financial risk involved in the operation or termination of the program shall be borne by the community-based initiative and the participating health care providers.

Subd. 1a. [Repealed by amendment, 2012 c 247 art 2 s 1]

Subd. 2. Definitions. For purposes of this section, the following definitions apply:

(a) "Community-based" means located in or primarily relating to the community, as determined by the board of a community-based health initiative that is served by the community-based health care coverage program.

(b) "Community-based health care coverage program" or "program" means a program administered by a community-based health initiative that provides health care services through provider members of a community-based health network or combination of networks to eligible individuals and their dependents who are enrolled in the program.

(c) "Community-based health initiative" or "initiative" means a nonprofit corporation that is governed by a board that has at least 80 percent of its members residing in the community and includes representatives of the participating network providers and employers, or a county-based purchasing organization as defined in section 256B.692.

(d) "Community-based health network" means a contract-based network of health care providers organized by the community-based health initiative to provide or support the delivery of health care services to enrollees of the community-based health care coverage program on a risk-sharing or nonrisk-sharing basis.

(e) "Dependent" means an eligible employee's spouse or child who is under the age of 26 years.

Subd. 3. Approval. (a) Prior to the operation of a community-based health care coverage program, a community-based health initiative, defined in subdivision 2, paragraph (c), shall submit to the commissioner of health for approval the community-based health care coverage program developed by the initiative. The commissioner shall ensure that each program meets the requirements described in this section and is actuarially sound based on a review of appropriate records and methods utilized by the community-based health initiative in establishing premium rates for the community-based health care coverage programs.

(b) Prior to approval, the commissioner shall also ensure that:

(1) the benefits offered comply with subdivision 8 and that there are adequate numbers of health care providers participating in the community-based health network to deliver the benefits offered under the program;

(2) the activities of the program are limited to activities that are exempt under this section or otherwise from regulation by the commissioner of commerce;

(3) the complaint resolution process meets the requirements of subdivision 10; and

(4) the data privacy policies and procedures comply with state and federal law.

Subd. 4. Establishment. The initiative shall establish and operate upon approval by the commissioner of health community-based health care coverage programs. The operational structure established by the initiative shall include, but is not limited to:

(1) establishing a process for enrolling eligible individuals and their dependents;

(2) collecting and coordinating premiums from enrollees and employers of enrollees;

(3) providing payment to participating providers;

(4) establishing a benefit set according to subdivision 8 and establishing premium rates and cost-sharing requirements;

(5) creating incentives to encourage primary care and wellness services; and

(6) initiating disease management services, as appropriate.

Subd. 5. Qualifying employees. To be eligible for the community-based health care coverage program, an individual must:

(1) reside in or work within the designated community-based geographic area served by the program;

(2) be employed by a qualifying employer, be an employee's dependent, or be self-employed on a full-time basis;

(3) not be enrolled in or have currently available health coverage, except for catastrophic health care coverage; and

(4) not be eligible for or enrolled in medical assistance, and not be enrolled in MinnesotaCare or Medicare.

Subd. 6. Qualifying employers. (a) To qualify for participation in the community-based health care coverage program, an employer must:

(1) employ at least one but no more than 50 employees at the time of initial enrollment in the program;

(2) pay its employees a median wage that equals 350 percent of the federal poverty guidelines or less for an individual; and

(3) not have offered employer-subsidized health coverage to its employees for at least 12 months prior to the initial enrollment in the program. For purposes of this section, "employer-subsidized health coverage" means health care coverage for which the employer pays at least 50 percent of the cost of coverage for the employee.

(b) To participate in the program, a qualifying employer agrees to:

(1) offer health care coverage through the program to all eligible employees and their dependents regardless of health status;

(2) participate in the program for an initial term of at least one year;

(3) pay a percentage of the premium established by the initiative for the employee; and

(4) provide the initiative with any employee information deemed necessary by the initiative to determine eligibility and premium payments.

Subd. 7. Participating providers. Any health care provider participating in the community-based health network must accept as payment in full the payment rate established by the initiatives and may not charge to or collect from an enrollee any amount in access of this amount for any service covered under the program.

Subd. 8. Coverage. (a) The initiatives shall establish the health care benefits offered through the community-based health care coverage programs. The benefits established shall include, at a minimum:

(1) child health supervision services up to age 18, as defined under section 62A.047; and

(2) preventive services, including:

(i) health education and wellness services;

(ii) health supervision, evaluation, and follow-up;

(iii) immunizations; and

(iv) early disease detection.

(b) Coverage of health care services offered by the program may be limited to participating health care providers or health networks. All services covered under the programs must be services that are offered within the scope of practice of the participating health care providers.

(c) The initiatives may establish cost-sharing requirements. Any co-payment or deductible provisions established may not discriminate on the basis of age, sex, race, disability, economic status, or length of enrollment in the programs.

(d) If any of the initiatives amends or alters the benefits offered through the program from the initial offering, that initiative must notify the commissioner of health and all enrollees of the benefit change.

Subd. 9. Enrollee information. (a) The initiatives must provide an individual or family who enrolls in the program a clear and concise written statement that includes the following information:

(1) health care services that are covered under the program;

(2) any exclusions or limitations on the health care services covered, including any cost-sharing arrangements or prior authorization requirements;

(3) a list of where the health care services can be obtained and that all health care services must be provided by or through a participating health care provider or community-based health network;

(4) a description of the program's complaint resolution process, including how to submit a complaint; how to file a complaint with the commissioner of health; and how to obtain an external review of any adverse decisions as provided under subdivision 10;

(5) the conditions under which the program or coverage under the program may be canceled or terminated; and

(6) a precise statement specifying that this program is not an insurance product and, as such, is exempt from state regulation of insurance products.

(b) The commissioner of health must approve a copy of the written statement prior to the operation of the program.

Subd. 10. Complaint resolution process. (a) The initiatives must establish a complaint resolution process. The process must make reasonable efforts to resolve complaints and to inform complainants in writing of the initiative's decision within 60 days of receiving the complaint. Any decision that is adverse to the enrollee shall include a description of the right to an external review as provided in paragraph (c) and how to exercise this right.

(b) The initiatives must report any complaint that is not resolved within 60 days to the commissioner of health.

(c) The initiatives must include in the complaint resolution process the ability of an enrollee to pursue the external review process provided under section 62Q.73 with any decision rendered under this external review process binding on the initiatives.

Subd. 11. Data privacy. The initiatives shall establish data privacy policies and procedures for the program that comply with state and federal data privacy laws.

Subd. 12. Limitations on enrollment. (a) The initiatives may limit enrollment in the program. If enrollment is limited, a waiting list must be established.

(b) The initiatives shall not restrict or deny enrollment in the program except for nonpayment of premiums, fraud or misrepresentation, or as otherwise permitted under this section.

(c) The initiatives may require a certain percentage of participation from eligible employees of a qualifying employer before coverage can be offered through the program.

Subd. 13. Report. Each initiative shall submit an annual status report to the commissioner of health on January 15 of each year, with the first report due January 15, 2008. Each status report shall include:

(1) the financial status of the program, including the premium rates, cost per member per month, claims paid out, premiums received, and administrative expenses;

(2) a description of the health care benefits offered and the services utilized;

(3) the number of employers participating, the number of employees and dependents covered under the program, and the number of health care providers participating;

(4) a description of the health outcomes to be achieved by the program and a status report on the performance measurements to be used and collected; and

(5) any other information requested by the commissioner of health or commerce or the legislature.

Subd. 14. [Repealed by amendment, 2012 c 247 art 2 s 1]

History: 2006 c 255 s 35; 2007 c 147 art 9 s 10-13; art 10 s 1; 2010 c 310 art 2 s 1; 2012 c 247 art 2 s 1; 2013 c 84 art 1 s 88; 2016 c 158 art 2 s 29



Section 62Q.81 — ESSENTIAL HEALTH BENEFIT PACKAGE REQUIREMENTS.

Subdivision 1. Essential health benefits package. (a) Health plan companies offering individual and small group health plans must include the essential health benefits package required under section 1302(a) of the Affordable Care Act and as described in this subdivision.

(b) The essential health benefits package means coverage that:

(1) provides essential health benefits as outlined in the Affordable Care Act;

(2) limits cost-sharing for such coverage in accordance with the Affordable Care Act, as described in subdivision 2; and

(3) subject to subdivision 3, provides bronze, silver, gold, or platinum level of coverage in accordance with the Affordable Care Act.

Subd. 2. Coverage for enrollees under the age of 21. If a health plan company offers health plans in any level of coverage specified under section 1302(d) of the Affordable Care Act, as described in subdivision 1, paragraph (b), clause (3), the health plan company shall also offer coverage in that level to individuals who have not attained 21 years of age as of the beginning of a policy year.

Subd. 3. Alternative compliance for catastrophic plans. A health plan company that does not provide an individual or small group health plan in the bronze, silver, gold, or platinum level of coverage, as described in subdivision 1, paragraph (b), clause (3), shall be treated as meeting the requirements of section 1302(d) of the Affordable Care Act with respect to any policy year if the health plan company provides a catastrophic plan that meets the requirements of section 1302(e) of the Affordable Care Act.

Subd. 4. Essential health benefits; definition. For purposes of this section, "essential health benefits" has the meaning given under section 1302(b) of the Affordable Care Act and includes:

(1) ambulatory patient services;

(2) emergency services;

(3) hospitalization;

(4) laboratory services;

(5) maternity and newborn care;

(6) mental health and substance use disorder services, including behavioral health treatment;

(7) pediatric services, including oral and vision care;

(8) prescription drugs;

(9) preventive and wellness services and chronic disease management;

(10) rehabilitative and habilitative services and devices; and

(11) additional essential health benefits included in the EHB-benchmark plan, as defined under the Affordable Care Act.

Subd. 5. Exception. This section does not apply to a dental plan described in section 1311(d)(2)(B)(ii) of the Affordable Care Act.

History: 2013 c 84 art 1 s 89



Section 62Q.82 — BENEFITS AND COVERAGE EXPLANATION.

Subdivision 1. Summary. Health plan companies offering health plans shall provide a summary of benefits and coverage explanation as required by the Affordable Care Act to:

(1) an applicant at the time of application;

(2) an enrollee prior to the time of enrollment or reenrollment, as applicable; and

(3) a policyholder at the time of issuance of the policy.

Subd. 2. Compliance. A health plan company described in subdivision 1 shall be deemed to have complied with subdivision 1 if the summary of benefits and coverage explanation is provided in paper or electronic form as required under the Affordable Care Act.

Subd. 3. Notice of modification. Except in connection with a policy renewal or reissuance, if a health plan company makes any material modifications in any of the terms of the coverage, as defined for purposes of section 102 of the federal Employee Retirement Income Security Act of 1974, as amended, that is not reflected in the most recently provided summary of benefits and coverage explanation, the health plan company shall provide notice of the modification to enrollees not later than 60 days prior to the date on which the modification will become effective.

History: 2013 c 84 art 1 s 90






Chapter 62R — HEALTH CARE COOPERATIVES

Section 62R.01 — STATEMENT OF LEGISLATIVE PURPOSE AND INTENT.

The legislature finds that the goals of containing health care costs, improving the quality of health care, and increasing the access of Minnesota citizens to health care services reflected under chapters 62J and 62N may be further enhanced through the promotion of health care cooperatives. The legislature further finds that locally based and controlled efforts among health care providers, local businesses, units of local government, and health care consumers, can promote the attainment of the legislature's goals of health care reform, and takes notice of the long history of successful operations of cooperative organizations in this state. Therefore, in order to encourage cooperative efforts which are consistent with the goals of health care reform, including efforts among health care providers as sellers of health care services and efforts of consumers as buyers of health care services and health plan coverage, and to encourage the formation of and increase the competition among health plans in Minnesota, the legislature enacts the Minnesota Health Care Cooperative Act.

History: 1994 c 625 art 11 s 1



Section 62R.02 — CITATION.

This chapter may be cited as the "Minnesota Health Care Cooperative Act."

History: 1994 c 625 art 11 s 2



Section 62R.03 — APPLICABILITY OF OTHER LAWS.

Subdivision 1. Minnesota Cooperative Law. A health care cooperative is subject to chapter 308A unless otherwise provided in this chapter. After incorporation, a health care cooperative shall enjoy the powers and privileges and shall be subject to the duties and liabilities of other cooperatives organized under chapter 308A, to the extent applicable and except as limited or enlarged by this chapter. If any provision of this chapter conflicts with a provision of chapter 308A, the provision of this chapter takes precedence.

Subd. 2. Health plan licensure and operation. A health care network cooperative must be licensed as a health maintenance organization licensed under chapter 62D, a nonprofit health service plan corporation licensed under chapter 62C, or a community integrated service network licensed under chapter 62N, at the election of the health care network cooperative. The health care network cooperative shall be subject to the duties and liabilities of health plans licensed pursuant to the chapter under which the cooperative elects to be licensed, to the extent applicable and except as limited or enlarged by this chapter. If any provision of any chapter under which the cooperative elects to be licensed conflicts with the provisions of this chapter, the provisions of this chapter take precedence. A health care network cooperative, upon licensure as provided in this subdivision, is a contributing member of the Minnesota Comprehensive Health Association, on the same basis as other entities having the same licensure.

Subd. 3. Health provider cooperatives. A health provider cooperative shall not be considered a mutual insurance company under chapter 60A, a health maintenance organization under chapter 62D, a nonprofit health services corporation under chapter 62C, or a community integrated service network under chapter 62N. A health provider network shall not be considered to violate any limitations on the corporate practice of medicine. Health care service contracts under section 62R.06 shall not be considered to violate section 62J.23.

History: 1994 c 625 art 11 s 3; 1997 c 225 art 2 s 62



Section 62R.04 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Health care cooperative. "Health care cooperative" means a health care network cooperative or a health provider cooperative.

Subd. 3. Health care network cooperative. "Health care network cooperative" means a corporation organized under this chapter and licensed in accordance with section 62R.03, subdivision 2. A health care network cooperative shall not have more than 50,000 enrollees, unless exceeding the enrollment limit is necessary to comply with guaranteed issue or guaranteed renewal requirements of chapter 62L or section 62A.65.

Subd. 4. Health provider cooperative. "Health provider cooperative" means a corporation organized under this chapter and operated on a cooperative plan to market health care services to purchasers of those services.

Subd. 5. Commissioner. Unless otherwise specified, "commissioner" means the commissioner of health for a health care network cooperative licensed under chapter 62D or 62N and the commissioner of commerce for a health care network cooperative licensed under chapter 62C.

Subd. 6. Health carrier. "Health carrier" has the meaning provided in section 62A.011.

Subd. 7. Health care providing entity. "Health care providing entity" means a participating entity that provides health care to enrollees of a health care cooperative.

History: 1994 c 625 art 11 s 4



Section 62R.05 — POWERS.

In addition to the powers enumerated under section 308A.201, a health care cooperative shall have all of the powers granted a nonprofit corporation under section 317A.161, except to the extent expressly inconsistent with the provisions of chapter 308A.

History: 1994 c 625 art 11 s 5



Section 62R.06 — HEALTH CARE SERVICE CONTRACTS.

Subdivision 1. Provider contracts. A health provider cooperative and its licensed members may execute marketing and service contracts requiring the provider members to provide some or all of their health care services through the provider cooperative to the enrollees, members, subscribers, or insureds, of a health care network cooperative, community integrated service network, nonprofit health service plan, health maintenance organization, accident and health insurance company, or any other purchaser, including the state of Minnesota and its agencies, instruments, or units of local government. Each purchasing entity is authorized to execute contracts for the purchase of health care services from a health provider cooperative in accordance with this section. A contract between a provider cooperative and a purchaser may provide for payment by the purchaser to the health provider cooperative on a capitated or similar risk-sharing basis, by fee-for-service arrangements, or by other financial arrangements authorized under state law. Each contract between a provider cooperative and a purchaser shall be filed by the provider network cooperative with the commissioner of health and is subject to the provisions of section 62D.19.

Subd. 2. No network limitation. A health care network cooperative may contract with any health provider cooperative and may contract with any other licensed health care provider to provide health care services for its enrollees.

Subd. 3. Restraint of trade. Subject to section 62R.08, a health care provider cooperative is not a combination in restraint of trade, and any contracts or agreements between a health care provider cooperative and its members regarding the price the cooperative will charge to purchasers of its services, or regarding the prices the members will charge to the cooperative, or regarding the allocation of gains or losses among the members, or regarding the delivery, quality, allocation, or location of services to be provided, are not contracts that unreasonably restrain trade.

History: 1994 c 625 art 11 s 6; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 14



Section 62R.07 — RELICENSURE.

(a) A health care network cooperative licensed under chapter 62C or 62D may relinquish that license and be granted a new license as a community integrated service network under chapter 62N in accordance with this section, provided that the cooperative meets all requirements for licensure as a network under chapter 62N, to the extent not expressly inconsistent with the provisions of chapter 308A.

(b) The relicensure shall be effective at the time specified in the plan of relicensure, which must not be earlier than the date upon which the previous license is surrendered.

(c) Upon the relicensure of the cooperative as a community integrated service network:

(1) all existing group and individual enrollee benefit contracts in force on the effective date of the relicensure shall continue in effect and with the same terms and conditions, notwithstanding the cooperative's new licensure as a network, until the date of each contract's next renewal or amendment, but no later than one year from the date of the relicensure. At this time, each benefit contract then in force must be amended to comply with all statutory and regulatory requirements for network benefit contracts as of that date; and

(2) all contracts between the cooperative and any health care providing entity, including a health care provider cooperative, in force on the effective date of relicensure shall remain in effect under the cooperative's new licensure as a network until the date of the next renewal or amendment of that contract, but no later than one year from the date of relicensure.

(d) Except as otherwise provided in this section, nothing in the relicensure of a health care network cooperative shall in any way affect its corporate existence or any of its contracts, rights, privileges, immunities, powers or franchises, debts, duties or other obligations or liabilities.

History: 1994 c 625 art 11 s 7; 1997 c 225 art 2 s 62



Section 62R.08 — PROHIBITED PRACTICES.

(a) It shall be unlawful for any person, company, or corporation, or any agent, officer, or employee thereof, to coerce or require any person to agree, either in writing or orally, not to join or become or remain a member of, any health care provider cooperative, as a condition of securing or retaining a contract for health care services with the person, firm, or corporation.

(b) It shall be unlawful for any person, company, or corporation, or any combination of persons, companies, or corporations, or any agents, officers, or employees thereof, to engage in any acts of coercion, intimidation, or boycott of, or any refusal to deal with, any health care providing entity arising from that entity's actual or potential participation in a health care network cooperative or health care provider cooperative.

(c) It shall be unlawful for any health care network cooperative, other than a health care network cooperative operating on an employed, staff model basis, to require that its participating providers provide health care services exclusively to or through the health care network cooperative. It shall be unlawful for any health care provider cooperative to require that its members provide health care services exclusively to or through the health care provider cooperative.

(d) It shall be unlawful for any health care provider cooperative to engage in any acts of coercion, intimidation, or boycott of, or any concerted refusal to deal with, any health plan company seeking to contract with the cooperative on a competitive, reasonable, and nonexclusive basis.

(e) The prohibitions in this section are in addition to any conduct that violates sections 325D.49 to 325D.66.

(f) This section shall be enforced in accordance with sections 325D.56 to 325D.65.

History: 1994 c 625 art 11 s 8



Section 62R.09 — STATE OVERSIGHT AND SUPERVISION.

Subdivision 1. Review and approval; monitoring. (a) The commissioner of health shall review and authorize contracts and business or financial arrangements under section 62R.06, subdivision 1, and any modification, renewal, or extension of a contract or business or financial arrangement that previously has been approved. All contracts and business or financial arrangements, modifications, renewals, or extensions must be submitted on an application for approval to the commissioner.

(b) Within 30 days after receiving an application, the commissioner may request additional information that is necessary to complete the review required under this section. The commissioner must approve or deny an application within 60 days after receiving the application or within 60 days after receiving any additional information requested by the commissioner, whichever is later. The commissioner must not deny an application unless the commissioner determines, using the criteria in paragraph (g), that:

(1) the anticompetitive effects of the arrangement on the marketplace exceed the procompetitive effects or efficiencies, or that any price agreements included in the arrangement are not necessary to achieve the efficiencies that are expected to result from the arrangement; or

(2) the applicant has not provided complete or sufficient information requested by the commissioner to evaluate the impact of the proposed arrangement on the health care marketplace.

(c) The commissioner may collect information from other persons to assist in evaluating the impact of the proposed arrangement on the health care marketplace. The commissioner shall collect information from health plan companies and health care providers operating in the same geographic area as the health care cooperative. Data collected from health plan companies and health care providers under this paragraph are nonpublic data or private data on individuals, as defined in section 13.02.

(d) The commissioner may solicit public comment on the impact of the proposed arrangement.

(e) The commissioner may condition approval of a proposed arrangement on a modification of all or part of the arrangement to eliminate any restriction on competition that is not reasonably related to the goals of improving health care access or quality. The commissioner may also establish conditions for approval that are reasonably necessary to protect against abuses of private economic power and to ensure that the arrangement has oversight by the state.

(f) The commissioner shall actively monitor arrangements approved under this section to ensure that the arrangement remains in compliance with the conditions of approval. Upon request, the health care cooperative shall provide information to the commissioner regarding compliance. The commissioner may revoke an approval upon a finding that the arrangement is not in substantial compliance with the terms of the application or the conditions of approval.

(g) In evaluating applications received under this section, the commissioner shall consider whether:

(1) the arrangement is likely to produce significant efficiencies that benefit consumers, such as cost savings or improvements in quality of or access to care;

(2) the arrangement is likely to have any anticompetitive effects on the marketplace; and

(3) the potential anticompetitive effects outweigh the procompetitive efficiencies resulting from the arrangement.

Subd. 2. Applications. (a) Applications for approval under this section must include a detailed description of the proposed arrangement.

(b) The application must include:

(1) the identities of all the parties to the arrangement;

(2) the participation rules for the cooperative, including the terms and conditions under which participating providers may be members of the cooperative;

(3) a description of the geographic areas served by the cooperative and the products provided, and a list of competing providers that are not members of the cooperative;

(4) a description of any restriction on participating members of the cooperative entering into other contracts with payers; and

(5) a description of the increased efficiency, improved health care access, improved health care quality, or increased market competition that will result from the arrangement.

(c) Data on providers collected under this section are private data on individuals or nonpublic data, as defined in section 13.02.

Subd. 3. Application fee. When submitting an initial application to the commissioner, a health care cooperative shall pay a fee of $2,000 for the commissioner's cost of reviewing and monitoring the arrangement. When submitting an application for modification, renewal, or extension of a previously approved contract and business or financial arrangement, the health care cooperative shall pay a fee of $500. Revenue received by the commissioner under this section is appropriated to the commissioner for the purpose of administering this section.

History: 2009 c 97 s 2






Chapter 62S — QUALIFIED LONG-TERM CARE INSURANCE POLICIES

Section 62S.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Activities of daily living. "Activities of daily living" means eating, toileting, transferring, bathing, dressing, and continence.

Subd. 3. Acute condition. "Acute condition" means that the individual is medically unstable and requires frequent monitoring by medical professionals, such as physicians and registered nurses, in order to maintain the individual's health status.

Subd. 4. Adult day care. "Adult day care" means a program for six or more individuals of social and health-related services provided during the day in a community group setting for the purpose of supporting frail, impaired elderly, or other disabled adults who can benefit from care in a group setting outside the home.

Subd. 5. Applicant. "Applicant" means:

(1) in the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; or

(2) in the case of a group long-term care insurance policy, the proposed certificate holder.

Subd. 6. Bathing. "Bathing" means washing oneself by sponge bath; or in either a tub or shower, including the task of getting into or out of the tub or shower.

Subd. 7. Certificate. "Certificate" means a certificate issued under a group long-term care insurance policy delivered or issued for delivery in this state.

Subd. 8. Chronically ill individual. "Chronically ill individual" means an individual who has been certified by a licensed health care practitioner, within the preceding 12-month period, as either:

(1) being unable to perform, without substantial assistance from another individual, at least two activities of daily living for a period of at least 90 days due to a loss of functional capacity; or

(2) requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment.

Subd. 9. Cognitive impairment. "Cognitive impairment" means a deficiency in a person's short or long-term memory, orientation as a person, place and time, deductive or abstract reasoning, or judgment as it relates to safety awareness.

Subd. 10. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 11. Continence. "Continence" means the ability to maintain control of bowel and bladder function, or when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene, including caring for catheter or colostomy bag.

Subd. 12. Dressing. "Dressing" means putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

Subd. 13. Eating. "Eating" means feeding oneself by getting food into the body from a receptacle, such as a plate, cup, or table, or by a feeding tube or intravenously.

Subd. 13a. Exceptional increase. (a) "Exceptional increase" means only those premium rate increases filed by an insurer as exceptional for which the commissioner determines that the need for the premium rate increase is justified due to changes in laws or rules applicable to long-term care coverage in this state, or due to increased and unexpected utilization that affects the majority of insurers of similar products.

(b) Except as provided in section 62S.265, exceptional increases are subject to the same requirements as other premium rate schedule increases. The commissioner may request a review by an independent actuary or a professional actuarial body of the basis for a request that an increase be considered an exceptional increase. The commissioner, in determining that the necessary basis for an exceptional increase exists, shall also determine any potential offsets to higher claims costs.

Subd. 14. Loss of functional capacity. "Loss of functional capacity" means requiring the substantial assistance of another person to perform the prescribed activities of daily living.

Subd. 15. Group long-term care insurance. "Group long-term care insurance" means a long-term care insurance policy delivered or issued for delivery in this state and issued to:

(1) one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination, for employees or former employees, or a combination, or for members or former members, or a combination, of the labor organizations;

(2) a professional, trade, or occupational association for its members or former or retired members, or combination, if the association:

(i) is composed of individuals, all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii) has been maintained in good faith for purposes other than obtaining insurance;

(3) an association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Before advertising, marketing, or offering the policy within this state, the association or the insurer of the association must file evidence with the commissioner that the association has at the outset a minimum of 100 persons and has been organized and maintained in good faith for purposes other than that of obtaining insurance; has been in active existence for at least one year; and has a constitution and bylaws that provide that:

(i) the association holds regular meetings not less than annually to further purposes of the members;

(ii) except for credit unions, the association collects dues or solicits contributions from members; and

(iii) the members have voting privileges and representation on the governing board and committees.

Thirty days after the filing, the association is considered to have satisfied the organizational requirements, unless the commissioner makes a finding that the association does not satisfy the organizational requirements; or

(4) a group other than as described in clauses (1) to (3), subject to a finding by the commissioner that:

(i) the issuance of the group policy is not contrary to the best interest of the public;

(ii) the issuance of the group policy would result in economies of acquisition or administration; and

(iii) the benefits are reasonable in relation to the premiums charged.

Subd. 16. Guaranteed renewable. "Guaranteed renewable" means the insured has the right to continue the long-term care insurance in force by the timely payment of premiums and the insurer has no unilateral right to make any change in any provision of the policy or rider while the insurance is in force and cannot decline to renew, except that rates may be revised by the insurer on a class basis.

Subd. 16a. Hands-on assistance. "Hands-on assistance" means minimal, moderate, or maximal physical assistance without which the individual would not be able to perform the activity of daily living.

Subd. 17. Home health care services. "Home health care services" means medical and nonmedical services provided to ill, disabled, or infirm persons in their residences. The services may include homemaker services, assistance with activities of daily living, and respite care services.

Subd. 17a. Incidental. "Incidental," as used in section 62S.265, subdivision 10, means that the value of the long-term care benefits provided is less than ten percent of the total value of the benefits provided over the life of the policy. These values must be measured as of the date of issue.

Subd. 18. Long-term care insurance. "Long-term care insurance" means a qualified long-term care insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. Long-term care insurance includes:

(1) group and individual annuities and life insurance policies or riders that provide directly or that supplement long-term care insurance; and

(2) a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity.

Long-term care insurance does not include an insurance policy that is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. With regard to life insurance, long-term care insurance does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and that provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

Subd. 19. Maintenance or personal care services. "Maintenance" or "personal care services" means any care the primary purpose of which is the provision of needed assistance with any of the disabilities as a result of which the individual is a chronically ill individual, including the protection from threats to health and safety due to severe cognitive impairment.

Subd. 20. Medicare. "Medicare" means The Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended, or Title I, Part I, of Public Law 89-97, as Enacted by the Eighty-Ninth Congress of the United States of America, as amended.

Subd. 21. Mental or nervous disorder. "Mental or nervous disorder" means a neurosis, psychoneurosis, psychopathy, psychosis, or mental or emotional disease or disorder.

Subd. 22. Noncancelable. "Noncancelable" may be used only when the insured has the right to continue the long-term care insurance in force by the timely payment of premiums during which period the insurer has no right to unilaterally make any change in any provision of the insurance or in the premium rate.

Subd. 22a. Personal care. "Personal care" means the provision of hands-on services to assist an individual with activities of daily living.

Subd. 23. Policy. "Policy" means a policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization; or a similar organization.

Subd. 23a. Qualified actuary. "Qualified actuary" means a member in good standing of the American Academy of Actuaries.

Subd. 23b. Providers of services. All providers of services, including but not limited to "skilled nursing facility," "extended care facility," "convalescent nursing home," "personal care facility," "specialized care providers," "assisted living facility," and "home care agency" are defined in relation to the services and facilities required to be available and the licensure, certification, registration, or degree status of those providing or supervising the services. When the definition requires that the provider be appropriately licensed, certified, or registered, it must also state what requirements a provider must meet in lieu of licensure, certification, or registration when the state in which the service is to be furnished does not require a provider of these services to be licensed, certified, or registered, or when the state licenses, certifies, or registers the provider of services under another name.

Subd. 24. Qualified long-term care insurance policy. "Qualified long-term care insurance policy" means a policy that meets the requirements of Section 7702B of the Internal Revenue Code, as amended, and this chapter.

Subd. 25. Qualified long-term care services. "Qualified long-term care services" means necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative services and maintenance or personal care services, which are:

(1) required by a chronically ill individual; and

(2) provided pursuant to a plan of care prescribed by a licensed health care practitioner.

Subd. 25a. Similar policy forms. "Similar policy forms" means all of the long-term care insurance policies and certificates issued by an insurer in the same long-term care benefit classification as the policy form being considered. Certificates of groups that meet the definition in section 62S.01, subdivision 15, clause (1), are not considered similar to certificates or policies otherwise issued as long-term care insurance, but are similar to other comparable certificates with the same long-term care benefit classifications. For purposes of determining similar policy forms, long-term care benefit classifications are defined as follows: institutional long-term care benefits only, noninstitutional long-term care benefits only, or comprehensive long-term care benefits.

Subd. 25b. Skilled nursing care, personal care, home care, specialized care, assisted living care, and other services. "Skilled nursing care," "personal care," "home care," "specialized care," "assisted living care," and other services are defined in relation to the level of skill required, the nature of the care, and the setting in which care must be delivered.

Subd. 26. Toileting. "Toileting" means getting to and from the toilet, getting on and off the toilet, and performing associated personal hygiene.

Subd. 27. Transferring. "Transferring" means moving into or out of a bed, chair, or wheelchair.

History: 1997 c 71 art 1 s 1; 1998 c 328 s 4; 1999 c 177 s 59; 1Sp2001 c 9 art 8 s 4-7; 2002 c 379 art 1 s 113; 2008 c 344 s 18-21; 2009 c 86 art 1 s 10



Section 62S.02 — QUALIFIED LONG-TERM CARE INSURANCE POLICY.

Subdivision 1. Requirements. A qualified long-term care insurance policy may not be offered, issued, delivered, or renewed in this state unless the policy satisfies the requirements of this chapter and the filing provisions of section 62A.02. A qualified long-term care insurance policy must cover qualified long-term care services.

Subd. 2. Nonforfeiture requirement. An insurer shall offer a nonforfeiture provision available in the event of default in the payment of any premiums. The amount of the benefit may be adjusted after being initially granted, if necessary, to reflect changes in claims, persistency, and interest as reflected in changes in rates for premium paying contracts. The nonforfeiture provision must provide at least one of the following:

(1) reduced paid-up insurance;

(2) extended term insurance; or

(3) shortened benefit period.

Subd. 3. Refund restrictions. A qualified long-term care insurance policy shall not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed. The aggregate premium paid under the policy may be refunded in the event of death of the insured or a complete surrender or cancellation of the policy.

Subd. 4. Nonreimbursable expenses. A qualified long-term care insurance policy shall not pay or reimburse expenses incurred for services or items if the expenses are reimbursable under Medicare or would be reimbursable if a deductible or coinsurance amount was not applied. This subdivision does not apply to expenses which are reimbursable under Medicare only as a secondary payor and does not prohibit the offering of a qualified long-term care insurance policy on the basis that the policy coordinates its benefits with those provided under Medicare. Notwithstanding this subdivision, payments may be made under a long-term care insurance policy on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

Subd. 5. Activities of daily living. A qualified long-term care insurance policy shall take into account at least five of the activities of daily living in making the determination of whether an individual is chronically ill. Assessments of activities of daily living and cognitive impairment must be performed by a licensed or certified professional, such as a physician, nurse, or social worker.

Subd. 6. Appeals process. A qualified long-term care insurance policy must include a clear description of the process for appealing and resolving benefit determinations.

History: 1997 c 71 art 1 s 2; 2000 c 483 s 17



Section 62S.021 — LONG-TERM CARE INSURANCE; INITIAL FILING.

Subdivision 1. Applicability. This section applies to any long-term care policy issued in this state on or after January 1, 2002, under this chapter or sections 62A.46 to 62A.56.

Subd. 2. Required submission to commissioner. An insurer shall provide the following information to the commissioner 30 days prior to making a long-term care insurance form available for sale:

(1) a copy of the disclosure documents required in section 62S.081; and

(2) an actuarial certification consisting of at least the following:

(i) a statement that the initial premium rate schedule is sufficient to cover anticipated costs under moderately adverse experience and that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated;

(ii) a statement that the policy design and coverage provided have been reviewed and taken into consideration;

(iii) a statement that the underwriting and claims adjudication processes have been reviewed and taken into consideration; and

(iv) a complete description of the basis for contract reserves that are anticipated to be held under the form, to include:

(A) sufficient detail or sample calculations provided so as to have a complete depiction of the reserve amounts to be held;

(B) a statement that the assumptions used for reserves contain reasonable margins for adverse experience;

(C) a statement that the net valuation premium for renewal years does not increase, except for attained age rating where permitted;

(D) a statement that the difference between the gross premium and the net valuation premium for renewal years is sufficient to cover expected renewal expenses, or if such a statement cannot be made, a complete description of the situations in which this does not occur. An aggregate distribution of anticipated issues may be used as long as the underlying gross premiums maintain a reasonably consistent relationship. If the gross premiums for certain age groups appear to be inconsistent with this requirement, the commissioner may request a demonstration under item (i) based on a standard age distribution; and

(E) either a statement that the premium rate schedule is not less than the premium rate schedule for existing similar policy forms also available from the insurer except for reasonable differences attributable to benefits, or a comparison of the premium schedules for similar policy forms that are currently available from the insurer with an explanation of the differences.

Subd. 3. Actuarial demonstration. The commissioner may request an actuarial demonstration that benefits are reasonable in relation to premiums. The actuarial demonstration must include either premium and claim experience on similar policy forms, adjusted for any premium or benefit differences, relevant and credible data from other studies, or both. If the commissioner asks for additional information under this subdivision, the 30-day time limit in subdivision 2 does not include the time during which the insurer is preparing the requested information.

History: 1Sp2001 c 9 art 8 s 8; 2002 c 379 art 1 s 113



Section 62S.03 — EXTRATERRITORIAL JURISDICTION.

Group long-term care insurance coverage may not be offered to a resident of this state under a group policy issued in another state to a group described in section 62S.01, subdivision 15, clause (4), unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that the requirements have been met.

History: 1997 c 71 art 1 s 3



Section 62S.04 — PROHIBITIONS.

A long-term care insurance policy may not:

(1) be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) provide coverage for skilled nursing care only, or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care in the same facility.

History: 1997 c 71 art 1 s 4



Section 62S.05 — PREEXISTING CONDITION.

Subdivision 1. Authorized definition. A long-term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in section 62S.01, subdivision 15, clause (1), may not use a definition of preexisting condition that is more restrictive than the definition in this subdivision. "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months before the effective date of coverage of an insured person.

Subd. 2. Prohibited exclusion. A long-term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in section 62S.01, subdivision 15, clause (1), may not exclude coverage for a loss or confinement that is the result of a preexisting condition more than six months following the effective date of coverage of an insured person.

Subd. 3. Underwriting standards. The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on that application, from underwriting according to that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision 2 expires. A long-term care insurance policy or certificate may not exclude or use waivers of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision 2.

Subd. 4. Extension of limitation periods. The commissioner may extend the limitation periods set forth in subdivisions 1 and 2 as to specific age group categories in specific policy forms upon finding that the extension is in the best interest of the public.

History: 1997 c 71 art 1 s 5; 1999 c 177 s 60; 2006 c 255 s 36; 2006 c 282 art 17 s 2



Section 62S.06 — PRIOR HOSPITALIZATION OR INSTITUTIONALIZATION.

Subdivision 1. Prohibited conditions. A long-term care insurance policy may not be delivered or issued for delivery in this state if the policy conditions eligibility for any benefits:

(1) on a prior hospitalization requirement;

(2) provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) other than waiver of premium, postconfinement, postacute care, or recuperative benefits on a prior institutionalization requirement.

Subd. 2. Benefit labeling. A long-term care insurance policy containing postconfinement, postacute care, or recuperative benefits must clearly label in a separate paragraph of the policy or certificate entitled "limitations or conditions on eligibility for benefits" the limitations or conditions, including any required number of days of confinement.

Subd. 3. Benefit conditions. (a) A long-term care insurance policy or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care may not require a prior institutional stay of more than 30 days.

(b) A long-term care insurance policy or rider that provides benefits only following institutionalization may not condition the benefits upon admission to a facility for the same or related conditions within a period of less than 30 days after discharge from the institution.

History: 1997 c 71 art 1 s 6



Section 62S.07 — RIGHT TO RETURN; REFUND.

Subdivision 1. Right to return. A long-term care insurance applicant may return the policy or certificate within 30 days of its delivery and is entitled to a refund of the premium if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates must include a notice prominently printed on the first page or attached to the first page stating in substance that the applicant may return the policy or certificate within 30 days of its delivery and have the premium refunded if for any reason, after examination of the policy or certificate, other than a certificate issued under a policy issued to a group as defined in section 62S.01, subdivision 15, clause (1), the applicant is not satisfied.

Subd. 2. Refund. If an application for a qualified long-term care insurance policy is denied, the issuer shall refund to the applicant any premium and fees submitted by the applicant within 30 days of the denial.

History: 1997 c 71 art 1 s 7



Section 62S.08 — COVERAGE OUTLINE.

Subdivision 1. Delivery. An outline of coverage must be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose. In the case of agent solicitations, an agent must deliver the outline of coverage before the presentation of an application or enrollment form. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with an application or enrollment form.

Subd. 2. Requirements. The outline of coverage must be a freestanding document, using no smaller than ten-point type, and may not contain material of an advertising nature. Text which is capitalized or underscored in the standard format outline of coverage may be emphasized by other means which provide prominence equivalent to the capitalization or underscoring.

Subd. 3. Mandatory format. The following standard format outline of coverage must be used, unless otherwise specifically indicated:

COMPANY NAME

ADDRESS - CITY AND STATE

TELEPHONE NUMBER

LONG-TERM CARE INSURANCE

OUTLINE OF COVERAGE

Policy Number or Group Master Policy and Certificate Number

(Except for policies or certificates which are guaranteed issue, the following caution statement, or language substantially similar, must appear as follows in the outline of coverage.)

CAUTION: The issuance of this long-term care insurance (policy) (certificate) is based upon your responses to the questions on your application. A copy of your (application) (enrollment form) (is enclosed) (was retained by you when you applied). If your answers are incorrect or untrue, the company has the right to deny benefits or rescind your policy. The best time to clear up any questions is now, before a claim arises. If, for any reason, any of your answers are incorrect, contact the company at this address: (insert address).

(1) This policy is (an individual policy of insurance) (a group policy) which was issued in the (indicate jurisdiction in which group policy was issued).

(2) PURPOSE OF OUTLINE OF COVERAGE. This outline of coverage provides a very brief description of the important features of the policy. You should compare this outline of coverage to outlines of coverage for other policies available to you. This is not an insurance contract, but only a summary of coverage. Only the individual or group policy contains governing contractual provisions. This means that the policy or group policy sets forth in detail the rights and obligations of both you and the insurance company. Therefore, if you purchase this coverage, or any other coverage, it is important that you READ YOUR POLICY (OR CERTIFICATE) CAREFULLY.

(3) THIS PLAN IS INTENDED TO BE A QUALIFIED LONG-TERM CARE INSURANCE CONTRACT AS DEFINED UNDER SECTION 7702(B)(b) OF THE INTERNAL REVENUE CODE OF 1986.

(4) TERMS UNDER WHICH THE POLICY OR CERTIFICATE MAY BE CONTINUED IN FORCE OR DISCONTINUED.

(a) (For long-term care health insurance policies or certificates describe one of the following permissible policy renewability provisions:)

(1) (Policies and certificates that are guaranteed renewable shall contain the following statement:) RENEWABILITY: THIS POLICY (CERTIFICATE) IS GUARANTEED RENEWABLE. This means you have the right, subject to the terms of your policy, (certificate) to continue this policy as long as you pay your premiums on time. (Company name) cannot change any of the terms of your policy on its own, except that, in the future, IT MAY INCREASE THE PREMIUM YOU PAY.

(2) (Policies and certificates that are noncancelable shall contain the following statement:) RENEWABILITY: THIS POLICY (CERTIFICATE) IS NONCANCELABLE. This means that you have the right, subject to the terms of your policy, to continue this policy as long as you pay your premiums on time. (Company name) cannot change any of the terms of your policy on its own and cannot change the premium you currently pay. However, if your policy contains an inflation protection feature where you choose to increase your benefits, (company name) may increase your premium at that time for those additional benefits.

(b) (For group coverage, specifically describe continuation/conversion provisions applicable to the certificate and group policy.)

(c) (Describe waiver of premium provisions or state that there are not such provisions.)

(5) TERMS UNDER WHICH THE COMPANY MAY CHANGE PREMIUMS.

(In bold type larger than the maximum type required to be used for the other provisions of the outline of coverage, state whether or not the company has a right to change the premium and, if a right exists, describe clearly and concisely each circumstance under which the premium may change.)

(6) TERMS UNDER WHICH THE POLICY OR CERTIFICATE MAY BE RETURNED AND PREMIUM REFUNDED.

(a) (Provide a brief description of the right to return -- "free look" provision of the policy.)

(b) (Include a statement that the policy either does or does not contain provisions providing for a refund or partial refund of premium upon the death of an insured or surrender of the policy or certificate. If the policy contains such provisions, include a description of them.)

(7) THIS IS NOT MEDICARE SUPPLEMENT COVERAGE. If you are eligible for Medicare, review the Medicare Supplement Buyer's Guide available from the insurance company.

(a) (For agents) neither (insert company name) nor its agents represent Medicare, the federal government, or any state government.

(b) (For direct response) (insert company name) is not representing Medicare, the federal government, or any state government.

(8) LONG-TERM CARE COVERAGE. Policies of this category are designed to provide coverage for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital, such as in a nursing home, in the community, or in the home.

This policy provides coverage in the form of a fixed dollar indemnity benefit for covered long-term care expenses, subject to policy (limitations), (waiting periods), and (coinsurance) requirements. (Modify this paragraph if the policy is not an indemnity policy.)

(9) BENEFITS PROVIDED BY THIS POLICY.

(a) (Covered services, related deductible(s), waiting periods, elimination periods, and benefit maximums.)

(b) (Institutional benefits, by skill level.)

(c) (Noninstitutional benefits, by skill level.)

(d) (Eligibility for payment of benefits.)

(Activities of daily living and cognitive impairment shall be used to measure an insured's need for long-term care and must be defined and described as part of the outline of coverage.)

(Any benefit screens must be explained in this section. If these screens differ for different benefits, explanation of the screen should accompany each benefit description. If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too must be specified. If activities of daily living (ADLs) are used to measure an insured's need for long-term care, then these qualifying criteria or screens must be explained.)

(10) LIMITATIONS AND EXCLUSIONS:

Describe:

(a) preexisting conditions;

(b) noneligible facilities/provider;

(c) noneligible levels of care (e.g., unlicensed providers, care or treatment provided by a family member, etc.);

(d) exclusions/exceptions; and

(e) limitations.

(This section should provide a brief specific description of any policy provisions which limit, exclude, restrict, reduce, delay, or in any other manner operate to qualify payment of the benefits described in paragraph (8).)

THIS POLICY MAY NOT COVER ALL THE EXPENSES ASSOCIATED WITH YOUR LONG-TERM CARE NEEDS.

(11) RELATIONSHIP OF COST OF CARE AND BENEFITS. Because the costs of long-term care services will likely increase over time, you should consider whether and how the benefits of this plan may be adjusted. As applicable, indicate the following:

(a) that the benefit level will not increase over time;

(b) any automatic benefit adjustment provisions;

(c) whether the insured will be guaranteed the option to buy additional benefits and the basis upon which benefits will be increased over time if not by a specified amount or percentage;

(d) if there is such a guarantee, include whether additional underwriting or health screening will be required, the frequency and amounts of the upgrade options, and any significant restrictions or limitations; and

(e) whether there will be any additional premium charge imposed and how that is to be calculated.

(12) ALZHEIMER'S DISEASE AND OTHER ORGANIC BRAIN DISORDERS. (State that the policy provides coverage for insureds clinically diagnosed as having Alzheimer's disease or related degenerative and dementing illnesses. Specifically, describe each benefit screen or other policy provision which provides preconditions to the availability of policy benefits for such an insured.)

(13) PREMIUM.

(a) State the total annual premium for the policy.

(b) If the premium varies with an applicant's choice among benefit options, indicate the portion of annual premium which corresponds to each benefit option.

(14) ADDITIONAL FEATURES.

(a) Indicate if medical underwriting is used.

(b) Describe other important features.

(15) CONTACT THE STATE DEPARTMENT OF COMMERCE OR SENIOR LINKAGE LINE IF YOU HAVE GENERAL QUESTIONS REGARDING LONG-TERM CARE INSURANCE. CONTACT THE INSURANCE COMPANY IF YOU HAVE SPECIFIC QUESTIONS REGARDING YOUR LONG-TERM CARE INSURANCE POLICY OR CERTIFICATE.

Subd. 4. Outline of coverage. The outline of coverage must include the inflation protection information required under section 62S.23, subdivision 3, and the notice to buyer requirements specified under section 62S.29, subdivision 1, clause (3).

History: 1997 c 71 art 1 s 8; 2006 c 255 s 37; 2006 c 282 art 17 s 3



Section 62S.081 — REQUIRED DISCLOSURE OF RATING PRACTICES TO CONSUMERS.

Subdivision 1. Application. This section applies as follows:

(a) Except as provided in paragraph (b), this section applies to any long-term care policy or certificate issued in this state on or after January 1, 2002.

(b) For certificates issued on or after July 1, 2001, under a policy of group long-term care insurance as defined in section 62S.01, subdivision 15, that was in force on July 1, 2001, this section applies on the policy anniversary following June 30, 2002.

Subd. 2. Required disclosures. Other than policies for which no applicable premium rate or rate schedule increases can be made, insurers shall provide all of the information listed in this subdivision to the applicant at the time of application or enrollment, unless the method of application does not allow for delivery at that time; in this case, an insurer shall provide all of the information listed in this subdivision to the applicant no later than at the time of delivery of the policy or certificate:

(1) a statement that the policy may be subject to rate increases in the future;

(2) an explanation of potential future premium rate revisions and the policyholder's or certificate holder's option in the event of a premium rate revision;

(3) the premium rate or rate schedules applicable to the applicant that will be in effect until a request is made for an increase;

(4) a general explanation of applying premium rate or rate schedule adjustments that must include:

(i) a description of when premium rate or rate schedule adjustments will be effective, for example the next anniversary date or the next billing date; and

(ii) the right to a revised premium rate or rate schedule as provided in clause (3) if the premium rate or rate schedule is changed; and

(5)(i) information regarding each premium rate increase on this policy form or similar policy forms over the past ten years for this state or any other state that, at a minimum, identifies:

(A) the policy forms for which premium rates have been increased;

(B) the calendar years when the form was available for purchase; and

(C) the amount or percent of each increase. The percentage may be expressed as a percentage of the premium rate prior to the increase and may also be expressed as minimum and maximum percentages if the rate increase is variable by rating characteristics;

(ii) the insurer may, in a fair manner, provide additional explanatory information related to the rate increases;

(iii) an insurer has the right to exclude from the disclosure premium rate increases that apply only to blocks of business acquired from other nonaffiliated insurers or the long-term care policies acquired from other nonaffiliated insurers when those increases occurred prior to the acquisition;

(iv) if an acquiring insurer files for a rate increase on a long-term care policy form acquired from nonaffiliated insurers or a block of policy forms acquired from nonaffiliated insurers on or before the later of July 1, 2001, or the end of a 24-month period following the acquisition of the block of policies, the acquiring insurer may exclude that rate increase from the disclosure. However, the nonaffiliated selling company must include the disclosure of that rate increase according to item (i); and

(v) if the acquiring insurer in item (iv) files for a subsequent rate increase, even within the 24-month period, on the same policy form acquired from nonaffiliated insurers or block of policy forms acquired from nonaffiliated insurers referenced in item (iv), the acquiring insurer shall make all disclosures required by this subdivision, including disclosure of the earlier rate increase referenced in item (iv).

Subd. 3. Acknowledgment. An applicant shall sign an acknowledgment at the time of application, unless the method of application does not allow for signature at that time, that the insurer made the disclosure required under subdivision 2. If, due to the method of application, the applicant cannot sign an acknowledgment at the time of application, the applicant shall sign no later than at the time of delivery of the policy or certificate.

Subd. 4. Forms. An insurer shall use the forms in Appendices B (Personal Worksheet) and F (Potential Rate Increase Disclosure Form) of the Long-term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners to comply with the requirements of subdivisions 1 and 2.

Subd. 5. Notice of increase. An insurer shall provide notice of an upcoming premium rate schedule increase, after the increase has been approved by the commissioner, to all policyholders or certificate holders, if applicable, at least 45 days prior to the implementation of the premium rate schedule increase by the insurer. The notice must include the information required by subdivision 2 when the rate increase is implemented.

History: 1Sp2001 c 9 art 8 s 9; 2002 c 379 art 1 s 113; 2006 c 255 s 38; 2006 c 282 art 17 s 4



Section 62S.09 — CERTIFICATE REQUIREMENTS.

Subdivision 1. Content. A certificate issued under a group long-term care insurance policy delivered or issued for delivery in this state must include:

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the exclusions, reductions, and limitations contained in the policy; and

(3) a statement that the group master policy determines governing contractual provisions.

Subd. 2. Delivery. The issuer of a qualified long-term care insurance policy shall deliver to the applicant, policyholder, or certificate holder the contract or certificate no later than 30 days after the date of approval.

History: 1997 c 71 art 1 s 9



Section 62S.10 — POLICY SUMMARY.

Subdivision 1. Delivery. At the time of policy delivery, a policy summary must be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer must deliver the policy summary upon the applicant's request, but regardless of request, must make the delivery no later than at the time of policy delivery.

Subd. 2. Contents. The summary must include the following information:

(1) an explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount of benefits, the length of benefits, and the guaranteed lifetime benefits, if any, for each covered person;

(3) any exclusions, reductions, and limitations on benefits of long-term care; and

(4) a statement that any long-term care inflation protection option required by section 62S.23 is not available under this policy.

Subd. 3. Additional information required. If applicable to the policy type, the summary must include the following information:

(1) a disclosure of the effects of exercising other rights under the policy;

(2) a disclosure of guarantees related to long-term care costs of insurance charges; and

(3) current and projected maximum lifetime benefits.

History: 1997 c 71 art 1 s 10; 2006 c 255 s 39; 2006 c 282 art 17 s 5



Section 62S.11 — MONTHLY REPORT.

Subdivision 1. Required report. Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report must be provided to the policyholder.

Subd. 2. Contents. The report must include the following information:

(1) long-term care benefits paid out during the month;

(2) an explanation of changes in the policy, such as death benefits or cash values, due to long-term care benefits being paid out; and

(3) the amount of long-term care benefits existing or remaining.

History: 1997 c 71 art 1 s 11



Section 62S.12 — CLAIM DENIAL.

If a claim under a qualified long-term care insurance contract is denied, the issuer shall provide a written explanation of the reasons for the denial and make available all information directly related to the denial within 60 days of the date of a written request by the policyholder or certificate holder, or a representative of the policyholder or certificate holder.

History: 1997 c 71 art 1 s 12



Section 62S.13 — INCONTESTABILITY PERIOD.

Subdivision 1. Rescission before six months. For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to acceptance for coverage.

Subd. 2. Rescission after six months. For a policy or certificate that has been in force for at least six months, but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and that pertains to the condition for which benefits are sought.

Subd. 3. Contested policy after two years. After a policy or certificate has been in force for two years, it is not contestable upon the grounds of misrepresentation alone. The policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

Subd. 4. Field issue prohibition. A long-term care insurance policy or certificate may not be field issued based on medical or health status. For purposes of this section, "field issued" means a policy or certificate issued by an agent or a third-party administrator under the underwriting authority granted to the agent or third-party administrator by an insurer and using the insurer's underwriting guidelines.

Subd. 5. Benefit payments not recoverable. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

Subd. 6. Death of insured. In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In this situation, the remaining death benefits under these policies shall be governed by section 61A.03, subdivision 1, paragraph (c). In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.

History: 1997 c 71 art 1 s 13; 2006 c 255 s 40; 2006 c 282 art 17 s 6; 2008 c 344 s 22



Section 62S.14 — RENEWABILITY.

Subdivision 1. Guaranteed renewable. A qualified long-term care insurance policy must be guaranteed renewable.

Subd. 2. Terms. The terms "guaranteed renewable" and "noncancelable" may not be used in an individual long-term care insurance policy without further explanatory language that complies with the disclosure requirements of section 62S.20. The term "level premium" may only be used when the insurer does not have the right to change the premium.

Subd. 3. Authorized renewal provisions. A policy issued to an individual may not contain renewal provisions other than guaranteed renewable or noncancelable.

History: 1997 c 71 art 1 s 14; 2006 c 255 s 41; 2006 c 282 art 17 s 7



Section 62S.15 — AUTHORIZED LIMITATIONS AND EXCLUSIONS.

(a) No policy may be delivered or issued for delivery in this state as long-term care insurance if the policy limits or excludes coverage by type of illness, treatment, medical condition, or accident, except as follows:

(1) preexisting conditions or diseases;

(2) mental or nervous disorders; except that the exclusion or limitation of benefits on the basis of Alzheimer's disease is prohibited;

(3) alcoholism and drug addiction;

(4) illness, treatment, or medical condition arising out of war or act of war; participation in a felony, riot, or insurrection; service in the armed forces or auxiliary units; suicide, attempted suicide, or intentionally self-inflicted injury; or non-fare-paying aviation;

(5) treatment provided in a government facility unless otherwise required by law, services for which benefits are available under Medicare or other government program except Medicaid, state or federal workers' compensation, employer's liability or occupational disease law, motor vehicle no-fault law; services provided by a member of the covered person's immediate family; and services for which no charge is normally made in the absence of insurance;

(6) expenses for services or items available or paid under another long-term care insurance or health insurance policy; and

(7) in the case of a qualified long-term care insurance contract, expenses for services or items to the extent that the expenses are reimbursable under title XVIII of the Social Security Act or would be so reimbursable but for the application of a deductible or coinsurance amount.

(b) This subdivision does not prohibit exclusions and limitations by type of provider or territorial limitations. However, no long-term care issuer may deny a claim because services are provided in a state other than the state of policy issued under the following conditions:

(1) when the state other than the state of policy issue does not have the provider licensing, certification, or registration required in the policy, but where the provider satisfies the policy requirements outlined for providers in lieu of licensure, certification, or registration; or

(2) when the state other than the state of policy issue licenses, certifies, or registers the provider under another name.

For purposes of this paragraph, "state of policy issue" means the state in which the individual policy or certificate was originally issued.

History: 1997 c 71 art 1 s 15; 2006 c 255 s 42; 2006 c 282 art 17 s 8; 2008 c 344 s 23



Section 62S.16 — EXTENSION OF BENEFITS.

Termination of long-term care insurance must be without prejudice to any benefits payable for institutionalization if the institutionalization began while the long-term care insurance was in force and continues without interruption after termination. The extension of benefits beyond the period the long-term care insurance was in force may be limited to the duration of the benefit period or to payment of the maximum benefits and may be subject to a policy waiting period, and all other applicable provisions of the policy.

History: 1997 c 71 art 1 s 16



Section 62S.17 — CONTINUATION OR CONVERSION.

Subdivision 1. Requirement. Group long-term care insurance shall provide covered individuals with a basis for continuation or conversion of coverage.

Subd. 2. Basis for continuation of coverage. A basis for continuation of coverage policy provision must maintain coverage under the existing group policy when the coverage would otherwise terminate and is subject only to the continued timely payment of premium when due. Group policies which restrict provision of benefits and services to, or contain incentives to use certain providers or facilities, may provide continuation benefits which are substantially equivalent to the benefits of the existing group policy. The commissioner shall make a determination as to the substantial equivalency of benefits and shall take into consideration the differences between managed care and nonmanaged care plans, including provider system arrangements, service availability, benefit levels, and administrative complexity.

Subd. 3. Basis for conversion of coverage. A basis for conversion of coverage policy provision must provide that an individual whose coverage under the group policy would otherwise terminate or has been terminated for any reason, including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy and any group policy which it replaced, for at least six months immediately prior to termination, is entitled to the issuance of a converted policy by the insurer under whose group policy the insured is covered, without evidence of insurability.

Subd. 4. Converted individual policy. A converted individual policy of long-term care insurance must provide benefits identical to or benefits determined by the commissioner to be substantially equivalent to or in excess of those provided under the group policy from which conversion is made. Where the group policy from which conversion is made restricts provision of benefits and services to, or contains incentives to use certain providers or facilities, the commissioner, in making a determination as to the substantial equivalency of benefits, shall take into consideration the differences between managed care and nonmanaged care plans, including provider system arrangements, service availability, benefit levels, and administrative complexity.

Subd. 5. Converted policy application. Written application for the converted policy must be made and the first premium due, if any, must be paid as directed by the insurer not later than 31 days after termination of coverage under the group policy. The converted policy must be issued effective on the day following the termination of coverage under the group policy, and is renewable annually.

Subd. 6. Converted policy premium calculation. Unless the group policy from which conversion is made replaced previous group coverage, the premium for the converted policy is calculated on the basis of the insured's age at inception of coverage under the group policy from which conversion is made. Where the group policy from which conversion is made replaced previous group coverage, the premium for the converted policy is calculated on the basis of the insured's age at inception of coverage under the group policy replaced.

Subd. 7. Exceptions. Continuation of coverage or issuance of a converted policy is mandatory, except under the following conditions:

(1) termination of group coverage resulting from an individual's failure to make a required payment of premium or contribution when due; or

(2) replacement group coverage:

(i) is in place not later than 31 days after termination and is effective on the day following the termination of coverage;

(ii) provides benefits identical to or benefits determined by the commissioner to be substantially equivalent to or in excess of those provided by the terminating coverage; and

(iii) premium is calculated in a manner consistent with the requirements of subdivision 6.

Subd. 8. Reduction in benefits. Notwithstanding any other provision of this section, a converted policy issued to an individual who at the time of conversion is covered by another long-term care insurance policy which provides benefits on the basis of incurred expenses, may contain a provision which results in a reduction of benefits payable if the benefits provided under the additional coverage, together with the full benefits provided by the converted policy, would result in payment of more than 100 percent of incurred expenses. This provision may only be included in the converted policy if the converted policy also provides for a premium decrease or refund which reflects the reduction in benefits payable.

Subd. 9. Benefit limit. A converted policy may provide that the benefits payable under the converted policy, together with the benefits payable under the group policy from which conversion is made, shall not exceed those that would have been payable had the individual's coverage under the group policy remained in effect.

Subd. 10. Eligibility. Notwithstanding any other provision of this section, an insured individual whose eligibility for group long-term care coverage is based upon the insured individual's relationship to another person, is entitled to continuation of coverage under the group policy upon termination of the qualifying relationship by death or dissolution of marriage.

Subd. 11. Managed care plan. For the purposes of this section, a "managed care plan" is a health care or assisted living arrangement designed to coordinate patient care or control costs through utilization review, case management, or use of specific provider networks.

History: 1997 c 71 art 1 s 17



Section 62S.18 — DISCONTINUANCE AND REPLACEMENT.

Subdivision 1. Required coverage. If a group long-term care policy is replaced by another group long-term care policy issued to the same policyholder, the succeeding insurer shall offer coverage to all persons covered under the previous group policy on its date of termination. Coverage provided or offered to individuals by the insurer and premiums charged to persons under the new group policy shall not result in any exclusion for preexisting conditions that would have been covered under the group policy being replaced and shall not vary or otherwise depend on the individual's health or disability status, claim experience, or use of long-term care services.

Subd. 2. Premiums. (a) The premiums charged to an insured for long-term care insurance replaced under subdivision 1 shall not increase due to either the increasing age of the insured at ages beyond 65 or the duration the insured has been covered under this policy.

(b) The purchase of additional coverage must not be considered a premium rate increase, but for purposes of the calculation required under section 62S.291, the portion of the premium attributable to the additional coverage must be added to and considered part of the initial annual premium.

(c) A reduction in benefits must not be considered a premium change, but for purpose of the calculation required under section 62S.291, the initial annual premium must be based on the reduced benefits.

History: 1997 c 71 art 1 s 18; 2008 c 344 s 24



Section 62S.181 — ELECTRONIC ENROLLMENT FOR GROUP POLICIES.

Subdivision 1. Employers or labor unions. In the case of a group defined in section 62S.01, subdivision 15, clause (1), any requirement that a signature of an insured be obtained by an agent or insurer is satisfied if:

(1) the consent is obtained by telephonic or electronic enrollment by the group policyholder or insurer. A verification of enrollment information must be provided to the enrollee;

(2) the telephonic or electronic enrollment provides necessary and reasonable safeguards to ensure the accuracy, retention, and prompt retrieval of records; and

(3) the telephonic or electronic enrollment provides necessary and reasonable safeguards to ensure that the confidentiality of individually identifiable information and "privileged information" as defined by section 72A.491, subdivision 19, is maintained.

Subd. 2. Availability of insurer records. The insurer shall make available, upon request of the commissioner, records that will demonstrate the insurer's ability to confirm enrollment and coverage amounts.

History: 2008 c 344 s 25



Section 62S.19 — UNINTENTIONAL LAPSE.

Subdivision 1. Notice before lapse or termination. No individual long-term care policy or certificate shall be issued until the insurer has received from the applicant either a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium or a written waiver dated and signed by the applicant electing not to designate additional persons to receive notice. The applicant has the right to designate at least one person who is to receive the notice of termination in addition to the insured. Designation shall not constitute acceptance of any liability on the third party for services provided to the insured. The form used for the written designation must provide space clearly designated for listing at least one person. The designation shall include each person's full name and home address. In the case of an applicant who elects not to designate an additional person, the waiver must state: "Protection against unintended lapse. I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long-term care insurance policy for nonpayment of premium. I understand that notice will not be given until 30 days after a premium is due and unpaid. I elect NOT to designate any person to receive such notice."

The insurer shall notify the insured of the right to change this written designation at least once every two years.

Subd. 2. Payment plan provisions. When the policyholder or certificate holder pays the premium for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the requirements specified under subdivision 1 are effective 60 days after the policyholder or certificate holder is no longer on the payment plan. The application or enrollment form for the policies or certificates must clearly indicate the payment plan selected by the applicant.

Subd. 3. Notice requirements. No individual long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least 30 days before the effective date of the lapse or termination, has given notice to the insured and to those persons designated under subdivision 1, at the address provided by the insured for purposes of receiving notice of lapse or termination. Notice must be given by first class United States mail, postage prepaid, and notice may not be given until 30 days after a premium is due and unpaid. Notice is considered to have been given as of five days after the date of mailing.

Subd. 4. Reinstatement. In addition to the requirement in subdivision 1, a long-term care insurance policy or certificate must include a provision which provides for reinstatement of coverage, in the event of lapse, if the insurer is provided proof of cognitive impairment or the loss of functional capacity. This option must be available to the insured if requested within five months after termination and must allow for the collection of past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria on cognitive impairment or the loss of functional capacity, if any, contained in the policy and certificate.

History: 1997 c 71 art 1 s 19



Section 62S.20 — REQUIRED DISCLOSURE PROVISIONS.

Subdivision 1. Renewability. (a) Individual long-term care insurance policies must contain a renewability provision that is appropriately captioned, appears on the first page of the policy, and clearly states that the coverage is guaranteed renewable or noncancelable. This subdivision does not apply to policies which are part of or combined with life insurance policies which do not contain a renewability provision and under which the right to nonrenew is reserved solely to the policyholder.

(b) A long-term care insurance policy or certificate, other than one where the insurer does not have the right to change the premium, shall include a statement that premium rates may change.

Subd. 2. Riders and endorsements. Except for riders or endorsements by which the insurer effectuates a request made in writing by the insured under an individual long-term care insurance policy, all riders or endorsements added to an individual long-term care insurance policy after date of issue or at reinstatement or renewal which reduce or eliminate benefits or coverage in the policy must require signed acceptance by the individual insured. After the date of policy issue, a rider or endorsement which increases benefits or coverage with a concomitant increase in premium during the policy term must be agreed to, in writing, signed by the insured, except if the increased benefits or coverage are required by law. Where a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge must be specified in the policy, rider, or endorsement.

Subd. 3. Payment of benefits. A long-term care insurance policy which provides for the payment of benefits based on standards described as "usual and customary," "reasonable and customary," or similar words must include a definition and an explanation of the terms in its accompanying outline of coverage.

Subd. 4. Limitations. If a long-term care insurance policy or certificate contains any limitations with respect to preexisting conditions, the limitations must appear as a separate paragraph of the policy or certificate and must be labeled as "preexisting condition limitations."

Subd. 5. Other limitations or conditions on eligibility for benefits. A long-term care insurance policy or certificate containing any limitations or conditions for eligibility other than those prohibited in section 62S.06 shall provide a description of the limitations or conditions, including any required number of days of confinement, in a separate paragraph of the policy or certificate and shall label the paragraph "limitations or conditions on eligibility for benefits."

Subd. 5a. Disclosure of tax consequences. With regard to life insurance policies that provide an accelerated benefit for long-term care, a disclosure statement is required at the time of application for the policy or rider and at the same time the accelerated benefit payment request is submitted that receipt of these accelerated benefits may be taxable, and that assistance should be sought from a personal tax advisor. The disclosure statement must be prominently displayed on the first page of the policy or rider and any other related documents. This subdivision does not apply to qualified long-term care insurance contracts.

Subd. 5b. Benefit triggers. Activities of daily living and cognitive impairment must be used to measure an insured's need for long-term care and must be described in the policy or certificate in a separate paragraph and must be labeled "Eligibility for the Payment of Benefits." Any additional benefit triggers must also be explained in this section. If these triggers differ for different benefits, explanation of the trigger must accompany each benefit description. If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too shall be specified.

Subd. 6. Qualified long-term care insurance policy. A qualified long-term care insurance policy must include a disclosure statement in the policy that the policy is intended to be a qualified long-term care insurance policy under section 7702B(b) of the Internal Revenue Code of 1986, as amended.

History: 1997 c 71 art 1 s 20; 2006 c 255 s 43; 2006 c 282 art 17 s 9; 2008 c 344 s 26-28



Section 62S.21 — PROHIBITION AGAINST POSTCLAIMS UNDERWRITING.

Subdivision 1. Health condition. All applications for long-term care insurance policies or certificates, except those which are guaranteed issue must contain clear and unambiguous questions designed to ascertain the health condition of the applicant.

Subd. 2. Medication information required. If an application for long-term care insurance contains a question which asks whether the applicant has had medication prescribed by a physician, it must also ask the applicant to list the medication that has been prescribed. If the medications listed in the application were known by the insurer, or should have been known at the time of application, to be directly related to a medical condition for which coverage would otherwise be denied, then the policy or certificate shall not be rescinded for that condition.

Subd. 3. Language required. (a) The following language must be set out conspicuously and in close conjunction with the applicant's signature block on an application for a long-term care insurance policy or certificate:

CAUTION: If your answers on this application are incorrect or untrue, (company) has the right to deny benefits or rescind your policy.

(b) The following language, or language substantially similar to the following, must be set out conspicuously on the long-term care insurance policy or certificate at the time of delivery:

CAUTION: The issuance of this long-term care insurance (policy) (certificate) is based upon your responses to the questions on your application. A copy of your (application) (enrollment form) (is enclosed) (was retained by you when you applied). If your answers are incorrect or untrue, the company has the right to deny benefits or rescind your policy. The best time to clear up any questions is now, before a claim arises. If, for any reason, any of your answers are incorrect, contact the company at this address: (insert address).

Subd. 4. Necessary information. Before issuing a long-term care policy or certificate to an applicant aged 80 or older, the insurer shall obtain one of the following:

(1) a report of a physical examination;

(2) an assessment of functional capacity;

(3) an attending physician's statement; or

(4) copies of medical records.

Subd. 5. Exception. Subdivisions 3 and 4 do not apply to policies or certificates which are guaranteed issue.

Subd. 6. Copy requirement. A copy of the completed application or enrollment form, whichever is applicable, must be delivered to the insured no later than at the time of delivery of the policy or certificate unless it was retained by the applicant at the time of application.

Subd. 7. Records. An insurer or other entity selling or issuing long-term care insurance benefits shall maintain a record of all policy or certificate rescissions, both state and countrywide, except those which the insured voluntarily effectuated and shall annually furnish this information to the commissioner.

History: 1997 c 71 art 1 s 21



Section 62S.22 — MINIMUM STANDARDS FOR HOME HEALTH AND COMMUNITY CARE BENEFITS.

Subdivision 1. Prohibited limitations. A long-term care insurance policy or certificate shall not, if it provides benefits for home health care or community care services, limit or exclude benefits by:

(1) requiring that the insured would need care in a skilled nursing facility if home health care services were not provided;

(2) requiring that the insured first or simultaneously receive nursing or therapeutic services in a home, community, or institutional setting before home health care services are covered;

(3) limiting eligible services to services provided by a registered nurse or licensed practical nurse;

(4) requiring that a nurse or therapist provide services covered by the policy that can be provided by a home health aide or other licensed or certified home care worker acting within the scope of licensure or certification;

(5) excluding coverage for personal care services provided by a home health aide;

(6) requiring that the provision of home health care services be at a level of certification or licensure greater than that required by the eligible service;

(7) requiring that the insured have an acute condition before home health care services are covered;

(8) limiting benefits to services provided by Medicare-certified agencies or providers;

(9) excluding coverage for adult day care services; or

(10) excluding coverage based upon location or type of residence in which the home health care services would be provided.

Subd. 2. Required coverage amount. A long-term care insurance policy or certificate, if it provides for home health or community care services, must provide total home health or community care coverage that is a dollar amount equivalent to at least one-half of one year's coverage available for nursing home benefits under the policy or certificate, at the time covered home health or community care services are being received. This requirement does not apply to policies or certificates issued to residents of continuing care retirement communities.

Subd. 3. Application of home health care coverage. Home health care coverage may be applied to the nonhome health care benefits provided in the policy or certificate when determining maximum coverage under the terms of the policy or certificate.

History: 1997 c 71 art 1 s 22; 1Sp2003 c 14 art 2 s 5



Section 62S.23 — REQUIREMENT TO OFFER INFLATION PROTECTION.

Subdivision 1. Inflation protection feature. (a) No insurer may offer a long-term care insurance policy unless the insurer also offers to the policyholder, in addition to any other inflation protection, the option to purchase a policy that provides for benefit levels to increase with benefit maximums or reasonable durations which are meaningful to account for reasonably anticipated increases in the costs of long-term care services covered by the policy. In addition to other options that may be offered, insurers must offer to each policyholder, at the time of purchase, the option to purchase a policy with an inflation protection feature no less favorable than one of the following:

(1) increases benefit levels annually in a manner so that the increases are compounded annually at a rate not less than five percent;

(2) guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status so long as the option for the previous period has not been declined. The amount of the additional benefit shall be no less than the difference between the existing policy benefit and that benefit compounded annually at a rate of at least five percent for the period beginning with the purchase of the existing benefit and extending until the year in which the offer is made; or

(3) covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount or limit.

(b) A long-term care partnership policy must provide the inflation protection described in this subdivision. If the policy is sold to an individual who:

(1) has not attained age 61 as of the date of purchase, the policy must provide compound annual inflation protection;

(2) has attained age 61, but has not attained age 76 as of such date, the policy must provide some level of inflation protection; and

(3) has attained the age of 76 as of such date, the policy may, but is not required to, provide some level of inflation protection.

Inflation protection for a long-term care partnership policy may not be less than one percent per year or a rate based on changes in the Consumer Price Index. The commissioner, however, may approve other types of inflation protection that comply with this section and further the goals of the partnership program.

Subd. 2. Group offer. Except as otherwise provided in this subdivision, if the policy is issued to a group, the required offer in subdivision 1 must be made to the group policyholder. If the policy is issued to a group as defined in section 62S.01, subdivision 15, clause (4), other than to a continuing care retirement community, the offering must be made to each proposed certificate holder.

Subd. 3. Required information. Insurers shall include the following information in or with the outline of coverage:

(1) a graphic comparison of the benefit levels of a policy that increases benefits over the policy period with a policy that does not increase benefits. The graphic comparison must show benefit levels over at least a 20-year period; and

(2) any expected premium increases or additional premiums to pay for automatic or optional benefit increases.

An insurer may use a reasonable, hypothetical, or a graphic demonstration for the purposes of this disclosure.

Subd. 4. Benefit continued. Inflation protection benefit increases under a policy which contains this benefit shall continue without regard to an insured's age, claim status or claim history, or the length of time the person has been insured under the policy.

Subd. 5. Automatic benefit increases. An offer of inflation protection which provides for automatic benefit increases must include an offer of a premium which the insurer expects to remain constant. The offer must disclose in a conspicuous manner that the premium may change in the future unless the premium is guaranteed to remain constant.

Subd. 6. Rejection. Inflation protection as provided in subdivision 1, clause (1), must be included in a long-term care insurance policy unless an insurer obtains a rejection of inflation protection signed by the policyholder as required in this section. The rejection may be either in the application or on a separate form.

The rejection shall be considered a part of the application and shall state:

I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protections. Specifically, I have reviewed plans ......., and I reject inflation protection.

Subd. 7. Exception. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

History: 1997 c 71 art 1 s 23; 2007 c 104 s 17; 2008 c 344 s 29; 2015 c 59 s 2



Section 62S.24 — REQUIREMENTS FOR APPLICATION FORMS AND REPLACEMENT COVERAGE.

Subdivision 1. Required questions. An application form must include the following questions designed to elicit information as to whether, as of the date of the application, the applicant has another long-term care insurance policy or certificate in force or whether a long-term care policy or certificate is intended to replace any other accident and sickness or long-term care policy or certificate presently in force. A supplementary application or other form to be signed by the applicant and agent, except where the coverage is sold without an agent, containing the following questions may be used. If a replacement policy is issued to a group as defined under section 62S.01, subdivision 15, clause (1), the following questions may be modified only to the extent necessary to elicit information about long-term care insurance policies other than the group policy being replaced; provided, however, that the certificate holder has been notified of the replacement:

(1) do you have another long-term care insurance policy or certificate in force (including health care service contract or health maintenance organization contract)?;

(2) did you have another long-term care insurance policy or certificate in force during the last 12 months?;

(i) if so, with which company?; and

(ii) if that policy lapsed, when did it lapse?;

(3) are you covered by Medicaid?; and

(4) do you intend to replace any of your medical or health insurance coverage with this policy (certificate)?

Subd. 1a. Other health insurance policies sold by agent. Agents shall list all other health insurance policies they have sold to the applicant that are still in force or were sold in the past five years and are no longer in force.

Subd. 2. Additional application requirements. An application for a long-term care insurance policy or certificate must meet the requirements specified under section 62S.21.

Subd. 3. Solicitations other than direct response. After determining that a sale will involve replacement, an insurer, other than an insurer using direct response solicitation methods or its agent, shall furnish the applicant, before issuance or delivery of the individual long-term care insurance policy, a notice regarding replacement of accident and sickness or long-term care coverage. One copy of the notice must be retained by the applicant and an additional copy signed by the applicant must be retained by the insurer. The required notice must be provided in the following manner:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF

INDIVIDUAL ACCIDENT AND SICKNESS OR LONG-TERM CARE INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing accident and sickness or long-term care insurance and replace it with an individual long-term care insurance policy to be issued by (company name) insurance company. Your new policy provides 30 days within which you may decide, without cost, whether you desire to keep the policy. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new policy.

You should review this new coverage carefully, comparing it with all accident and sickness or long-term care insurance coverage you now have, and terminate your present policy only if, after due consideration, you find that purchase of this long-term care coverage is a wise decision.

STATEMENT TO APPLICANT BY AGENT

(BROKER OR OTHER REPRESENTATIVE):

(Use additional sheets, as necessary.)

I have reviewed your current medical health insurance coverage. I believe the replacement of insurance involved in this transaction materially improves your position. My conclusion has taken into account the following considerations, which I call to your attention:

(a) Health conditions which you presently have (preexisting conditions) may not be immediately or fully covered under the new policy. This could result in denial or delay in payment of benefits under the new policy, whereas a similar claim might have been payable under your present policy.

(b) State law provides that your replacement policy or certificate may not contain new preexisting conditions or probationary periods. The insurer will waive any time periods applicable to preexisting conditions or probationary periods in the new policy (or coverage) for similar benefits to the extent such time was spent (depleted) under the original policy.

(c) If you are replacing existing accident and sickness or long-term care insurance coverage, you may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present policy. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(d) If, after due consideration, you still wish to terminate your present policy and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your policy had never been in force. After the application has been completed and before you sign it, reread it carefully to be certain that all information has been properly recorded.

Insurers using direct response solicitation methods shall deliver a notice regarding replacement of long-term care coverage to the applicant upon issuance of the policy. The required notice must be provided in the following manner:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF ACCIDENT

AND SICKNESS OR LONG-TERM CARE INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE

IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing accident and sickness or long-term care insurance and replace it with the long-term care insurance policy delivered herewith issued by (company name) insurance company.

Your new policy provides 30 days within which you may decide, without cost, whether you desire to keep the policy. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new policy.

You should review this new coverage carefully, comparing it with all long-term care insurance coverage you now have, and terminate your present policy only if, after due consideration, you find that purchase of this long-term care coverage is a wise decision.

(a) Health conditions which you presently have (preexisting conditions) may not be immediately or fully covered under the new policy. This could result in denial or delay in payment of benefits under the new policy, whereas a similar claim might have been payable under your present policy.

(b) State law provides that your replacement policy or certificate may not contain new preexisting conditions or probationary periods. Your insurer will waive any time periods applicable to preexisting conditions or probationary periods in the new policy (or coverage) for similar benefits to the extent such time was spent (depleted) under the original policy.

(c) If you are replacing existing accident and sickness or long-term care insurance coverage, you may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present policy. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(d) (To be included only if the application is attached to the policy.)

If, after due consideration, you still wish to terminate your present policy and replace it with new coverage, read the copy of the application attached to your new policy and be sure that all questions are answered fully and correctly. Omissions or misstatements in the application could cause an otherwise valid claim to be denied. Carefully check the application and write to (company name and address) within 30 days if any information is not correct and complete, or if any past medical history has been left out of the application.

Where replacement is intended, the replacing insurer shall notify, in writing, the existing insurer of the proposed replacement. The existing policy must be identified by the insurer, name of the insured, and policy number or address including zip code. The notice must be made within five working days from the date the application is received by the insurer or the date the policy is issued, whichever is sooner.

Subd. 6. Waiver of preexisting condition and probationary periods. If a long-term care insurance policy or certificate replaces another long-term care policy or certificate, the replacing insurer shall waive any time periods applicable to preexisting conditions and probationary periods in the new long-term care policy for similar benefits to the extent that similar exclusions have been satisfied under the original policy.

Subd. 7. Life insurance policies. Life insurance policies that accelerate benefits for long-term care shall comply with this section if the policy being replaced is a long-term care insurance policy. If the policy being replaced is a life insurance policy, the insurer shall comply with the replacement requirements of sections 61A.53 to 61A.60. If a life insurance policy that accelerates benefits for long-term care is replaced by another such policy, the replacing insurer shall comply with both the long-term care and the life insurance replacement requirements.

Subd. 8. Exchange for long-term care partnership policy; addition of policy rider. (a) With respect to the long-term care partnership program referenced in section 256B.0571, issuers of long-term care policies may voluntarily exchange a current long-term care insurance policy for a long-term care partnership policy that meets the requirements of Public Law 109-171, section 6021, after the effective date of the state plan amendment implementing the partnership program in this state. The exchange may be in the form of: (1) an amendment or rider; or (2) a disclosure statement indicating that the coverage is now partnership qualified.

(b) With respect to the long-term care partnership program referenced in section 256B.0571, to allow an existing long-term care insurance policy to qualify as a partnership policy by addition of: (1) a policy rider or amendment; or (2) a disclosure statement, the issuer of the policy is authorized to add the rider, amendment, or disclosure statement to the policy after the effective date of the state plan amendment implementing the partnership program in this state.

(c) The commissioner, in cooperation with the commissioner of human services, shall pursue any federal law changes or waivers necessary to allow the implementation of paragraphs (a) and (b).

Subd. 9. Certain pre-July 1, 2006, policies. (a) Notwithstanding section 256B.0571, subdivision 6, a long-term care insurance policy issued before July 1, 2006, that otherwise meets all requirements for partnership policy status shall be qualified as a partnership policy, provided that benefits have not yet been paid out on the policy.

(b) An insured may make written inquiry to the issuer of the long-term care insurance policy as to whether the policy meets the requirements for partnership policy status. The issuer of the policy must reply to the inquiry within 30 days, and if the policy does so qualify, must add a rider, amendment, or disclosure statement to the policy as documentation of the partnership policy status.

History: 1997 c 71 art 1 s 24; 2006 c 255 s 44-49; 2006 c 282 art 17 s 10-15; 2010 c 310 art 4 s 1; 2010 c 384 s 25; 2015 c 59 s 3



Section 62S.25 — REPORTING REQUIREMENTS.

Subdivision 1. Insurer records. Each insurer shall maintain records for each agent of that agent's amount of replacement sales as a percent of the agent's total annual sales and the amount of lapses of long-term care insurance policies sold by the agent as a percent of the agent's total annual sales.

Subd. 2. Required information on agents. Each insurer shall report annually by June 30 the ten percent of its agents with the greatest percentages of lapses and replacements as measured under subdivision 1.

Subd. 3. Intent. Reported replacement and lapse rates do not alone constitute a violation of insurance laws or necessarily imply wrongdoing. The reports are for the purpose of reviewing more closely agent activities regarding the sale of long-term care insurance.

Subd. 4. Lapsed policies. Each insurer shall report annually by June 30 the number of lapsed long-term care insurance policies as a percent of its total annual sales and as a percent of its total number of long-term care insurance policies in force as of the end of the preceding calendar year.

Subd. 5. Replacement policies. Each insurer shall report annually by June 30 the number of replacement long-term care insurance policies sold as a percent of its total annual sales and as a percent of its total number of long-term care insurance policies in force as of the preceding calendar year.

Subd. 6. Claims denied. Each insurer shall report annually by June 30 the number of claims denied for any reason during the reporting period for each class of business, expressed as a percentage of claims denied, other than claims denied for failure to meet the waiting period or because of any applicable preexisting condition. For purposes of this subdivision, "claim" means a request for payment of benefits under an in-force policy regardless of whether the benefit claimed is covered under the policy or any terms or conditions of the policy have been met.

Subd. 7. Reports. Reports under this section shall be done on a statewide basis and filed with the commissioner. They shall include, at a minimum, the information in the format contained in Appendix E (Claim Denial Reporting Form) and in Appendix G (Replacement and Lapse Reporting Form) of the Long-Term Care Model Regulation adopted by the National Association of Insurance Commissioners.

History: 1997 c 71 art 1 s 25; 2006 c 255 s 50,51; 2006 c 282 art 17 s 16,17



Section 62S.251 — RESERVE STANDARDS.

Subdivision 1. Benefits provided through acceleration of benefits under life policies. When long-term care benefits are provided through the acceleration of benefits under group or individual life policies or riders to these policies, policy reserves for the benefits must be determined in accordance with section 61A.25. Claim reserves must also be established in the case when the policy or rider is in claim status.

Reserves for policies and riders subject to this section must be based on the multiple decrement model utilizing all relevant decrements except for voluntary termination rates. Single decrement approximations are acceptable if the calculation produces essentially similar reserves, if the reserve is clearly more conservative, or if the reserve is immaterial. The calculations may take into account the reduction in life insurance benefits due to the payment of long-term care benefits. However, in no event must the reserves for the long-term care benefit and the life insurance benefit be less than the reserves for the life insurance benefit assuming no long-term care benefit.

In the development and calculation of reserves for policies and riders subject to this subdivision, due regard must be given to the applicable policy provisions, marketing methods, administrative procedures, and all other considerations which have an impact on projected claim costs, including, but not limited to, the following:

(1) definition of insured events;

(2) covered long-term care facilities;

(3) existence of home convalescence care coverage;

(4) definition of facilities;

(5) existence or absence of barriers to eligibility;

(6) premium waiver provision;

(7) renewability;

(8) ability to raise premiums;

(9) marketing method;

(10) underwriting procedures;

(11) claims adjustment procedures;

(12) waiting period;

(13) maximum benefit;

(14) availability of eligible facilities;

(15) margins in claim costs;

(16) optional nature of benefit;

(17) delay in eligibility for benefit;

(18) inflation protection provisions; and

(19) guaranteed insurability option.

Any applicable valuation morbidity table shall be certified as appropriate as a statutory valuation table by a member of the American Academy of Actuaries.

Subd. 2. Benefits provided otherwise. When long-term care benefits are provided other than as in subdivision 1, reserves must be determined in accordance with sections 60A.76 to 60A.768.

History: 2008 c 344 s 30



Section 62S.26 — LOSS RATIO.

Subdivision 1. Minimum loss ratio. The minimum loss ratio must be at least 60 percent, calculated in a manner which provides for adequate reserving of the long-term care insurance risk. In evaluating the expected loss ratio, the commissioner shall give consideration to all relevant factors, including:

(1) statistical credibility of incurred claims experience and earned premiums;

(2) the period for which rates are computed to provide coverage;

(3) experienced and projected trends;

(4) concentration of experience within early policy duration;

(5) expected claim fluctuation;

(6) experience refunds, adjustments, or dividends;

(7) renewability features;

(8) all appropriate expense factors;

(9) interest;

(10) experimental nature of the coverage;

(11) policy reserves;

(12) mix of business by risk classification; and

(13) product features such as long elimination periods, high deductibles, and high maximum limits.

Subd. 2. Life insurance policies. Subdivision 1 shall not apply to life insurance policies that accelerate benefits for long-term care. A life insurance policy that funds long-term care benefits entirely by accelerating the death benefit is considered to provide reasonable benefits in relation to premiums paid, if the policy complies with all of the following provisions:

(1) the interest credited internally to determine cash value accumulations, including long-term care, if any, are guaranteed not to be less than the minimum guaranteed interest rate for cash value accumulations without long-term care set forth in the policy;

(2) the portion of the policy that provides life insurance benefits meets the nonforfeiture requirements of section 61A.24;

(3) the policy meets the disclosure requirements of sections 62S.09, 62S.10, and 62S.11;

(4) any policy illustration that meets the applicable requirements of the NAIC Life Insurance Illustrations Model Regulation; and

(5) an actuarial memorandum is filed with the commissioner that includes:

(i) a description of the basis on which the long-term care rates were determined;

(ii) a description of the basis for the reserves;

(iii) a summary of the type of policy, benefits, renewability, general marketing method, and limits on ages of issuance;

(iv) a description and a table of each actuarial assumption used. For expenses, an insurer must include percentage of premium dollars per policy and dollars per unit of benefits, if any;

(v) a description and a table of the anticipated policy reserves and additional reserves to be held in each future year for active lives;

(vi) the estimated average annual premium per policy and the average issue age;

(vii) a statement as to whether underwriting is performed at the time of application. The statement shall indicate whether underwriting is used and, if used, the statement shall include a description of the type or types of underwriting used, such as medical underwriting or functional assessment underwriting. Concerning a group policy, the statement shall indicate whether the enrollee or any dependent will be underwritten and when underwriting occurs; and

(viii) a description of the effect of the long-term care policy provision on the required premiums, nonforfeiture values, and reserves on the underlying life insurance policy, both for active lives and those in long-term care claim status.

Subd. 3. Nonapplication. This section does not apply to policies or certificates that are subject to sections 62S.021, 62S.081, and 62S.265, and that comply with those sections.

History: 1997 c 71 art 1 s 26; 1Sp2001 c 9 art 8 s 10; 2002 c 379 art 1 s 113; 2006 c 255 s 52; 2006 c 282 art 17 s 18; 2008 c 344 s 31



Section 62S.265 — PREMIUM RATE SCHEDULE INCREASES.

Subdivision 1. Applicability. (a) Except as provided in paragraph (b), this section applies to any long-term care policy or certificate issued in this state on or after January 1, 2002, under this chapter or sections 62A.46 to 62A.56.

(b) For certificates issued on or after July 1, 2001, under a group long-term care insurance policy as defined in section 62S.01, subdivision 15, issued under this chapter, that was in force on July 1, 2001, this section applies on the policy anniversary following June 30, 2002.

Subd. 2. Notice. An insurer shall file a requested premium rate schedule increase, including an exceptional increase, to the commissioner for prior approval at least 60 days prior to the notice to the policyholders and shall include:

(1) all information required by section 62S.081;

(2) certification by a qualified actuary that:

(i) if the requested premium rate schedule increase is implemented and the underlying assumptions, which reflect moderately adverse conditions, are realized, no further premium rate schedule increases are anticipated; and

(ii) the premium rate filing complies with this section;

(3) an actuarial memorandum justifying the rate schedule change request that includes:

(i) lifetime projections of earned premiums and incurred claims based on the filed premium rate schedule increase and the method and assumptions used in determining the projected values, including reflection of any assumptions that deviate from those used for pricing other forms currently available for sale;

(A) annual values for the five years preceding and the three years following the valuation date must be provided separately;

(B) the projections must include the development of the lifetime loss ratio, unless the rate increase is an exceptional increase;

(C) the projections must demonstrate compliance with subdivision 3; and

(D) for exceptional increases, the projected experience must be limited to the increases in claims expenses attributable to the approved reasons for the exceptional increase and, if the commissioner determines that offsets to higher claim costs may exist, the insurer shall use appropriate net projected experience;

(ii) disclosure of how reserves have been incorporated in this rate increase whenever the rate increase will trigger contingent benefit upon lapse;

(iii) disclosure of the analysis performed to determine why a rate adjustment is necessary, which pricing assumptions were not realized and why, and what other actions taken by the company have been relied upon by the actuary;

(iv) a statement that policy design, underwriting, and claims adjudication practices have been taken into consideration; and

(v) if it is necessary to maintain consistent premium rates for new certificates and certificates receiving a rate increase, the insurer shall file composite rates reflecting projections of new certificates;

(4) a statement that renewal premium rate schedules are not greater than new business premium rate schedules except for differences attributable to benefits, unless sufficient justification is provided to the commissioner; and

(5) sufficient information for review and approval of the premium rate schedule increase by the commissioner.

Subd. 3. Requirements pertaining to rate increases. All premium rate schedule increases must be determined according to the following requirements:

(1) exceptional increases must provide that 70 percent of the present value of projected additional premiums from the exceptional increase will be returned to policyholders in benefits;

(2) premium rate schedule increases must be calculated so that the sum of the accumulated value of incurred claims, without the inclusion of active life reserves, and the present value of future projected incurred claims, without the inclusion of active life reserves, will not be less than the sum of the following:

(i) the accumulated value of the initial earned premium times 58 percent;

(ii) 85 percent of the accumulated value of prior premium rate schedule increases on an earned basis;

(iii) the present value of future projected initial earned premiums times 58 percent; and

(iv) 85 percent of the present value of future projected premiums not in item (iii) on an earned basis;

(3) if a policy form has both exceptional and other increases, the values in clause (2), items (ii) and (iv), must also include 70 percent for exceptional rate increase amounts; and

(4) all present and accumulated values used to determine rate increases must use the maximum valuation interest rate for contract reserves permitted for valuation of whole life insurance policies issued in this state on the same date. The actuary shall disclose as part of the actuarial memorandum the use of any appropriate averages.

Subd. 4. Projections. For each rate increase that is implemented, the insurer shall file for approval by the commissioner updated projections, as described in subdivision 2, clause (3), item (i), annually for the next three years and include a comparison of actual results to projected values. The commissioner may extend the period to greater than three years if actual results are not consistent with projected values from prior projections. For group insurance policies that meet the conditions in subdivision 11, the projections required by this subdivision must be provided to the policyholder in lieu of filing with the commissioner.

Subd. 5. Lifetime projections. If any premium rate in the revised premium rate schedule is greater than 200 percent of the comparable rate in the initial premium schedule, lifetime projections, as described in subdivision 2, clause (3), item (i), must be filed for approval by the commissioner every five years following the end of the required period in subdivision 4. For group insurance policies that meet the conditions in subdivision 11, the projections required by this subdivision must be provided to the policyholder in lieu of filing with the commissioner.

Subd. 6. Effect of actual experience. (a) If the commissioner has determined that the actual experience following a rate increase does not adequately match the projected experience and that the current projections under moderately adverse conditions demonstrate that incurred claims will not exceed proportions of premiums specified in subdivision 3, the commissioner may require the insurer to implement any of the following:

(1) premium rate schedule adjustments; or

(2) other measures to reduce the difference between the projected and actual experience.

(b) In determining whether the actual experience adequately matches the projected experience, consideration must be given to subdivision 2, clause (3), item (v), if applicable.

Subd. 7. Contingent benefit upon lapse. If the majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse, the insurer shall file:

(1) a plan, subject to commissioner approval, for improved administration or claims processing designed to eliminate the potential for further deterioration of the policy form requiring further premium rate schedule increases, or both, or a demonstration that appropriate administration and claims processing have been implemented or are in effect; otherwise, the commissioner may impose the condition in subdivision 8, paragraph (b); and

(2) the original anticipated lifetime loss ratio, and the premium rate schedule increase that would have been calculated according to subdivision 3 had the greater of the original anticipated lifetime loss ratio or 58 percent been used in the calculations described in subdivision 3, clause (2), items (i) and (iii).

Subd. 8. Projected lapse rates. (a) For a rate increase filing that meets the following criteria, the commissioner shall review, for all policies included in the filing, the projected lapse rates and past lapse rates during the 12 months following each increase to determine if significant adverse lapsation has occurred or is anticipated:

(1) the rate increase is not the first rate increase requested for the specific policy form or forms;

(2) the rate increase is not an exceptional increase; and

(3) the majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse.

(b) If significant adverse lapsation has occurred, is anticipated in the filing, or is evidenced in the actual results as presented in the updated projections provided by the insurer following the requested rate increase, the commissioner may determine that a rate spiral exists. Following the determination that a rate spiral exists, the commissioner may require the insurer to offer, without underwriting, to all in-force insureds subject to the rate increase, the option to replace existing coverage with one or more reasonably comparable products being offered by the insurer or its affiliates. The offer must:

(1) be subject to the approval of the commissioner;

(2) be based upon actuarially sound principles, but not be based upon attained age; and

(3) provide that maximum benefits under any new policy accepted by an insured are reduced by comparable benefits already paid under the existing policy.

(c) The insurer shall maintain the experience of all the replacement insureds separate from the experience of insureds originally issued the policy forms. In the event of a request for a rate increase on the policy form, the rate increase must be limited to the lesser of the maximum rate increase determined based on the combined experience and the maximum rate increase determined based only upon the experience of the insureds originally issued the form plus ten percent.

Subd. 9. Persistent practice of inadequate initial rates. If the commissioner determines that the insurer has exhibited a persistent practice of filing inadequate initial premium rates for long-term care insurance, the commissioner may, in addition to the provisions of subdivision 8, prohibit the insurer from either of the following:

(1) filing and marketing comparable coverage for a period of up to five years; or

(2) offering all other similar coverages and limiting marketing of new applications to the products subject to recent premium rate schedule increases.

Subd. 10. Incidental long-term care benefits. Subdivisions 1 to 9 do not apply to policies for which the long-term care benefits provided by the policy are incidental, as defined in section 62S.01, subdivision 17a, if the policy complies with all of the following provisions:

(1) the interest credited internally to determine cash value accumulations, including long-term care, if any, are guaranteed not to be less than the minimum guaranteed interest rate for cash value accumulations without long-term care set forth in the policy;

(2) the portion of the policy that provides insurance benefits other than long-term care coverage meets the nonforfeiture requirements as applicable in any of the following:

(i) for life insurance, section 61A.25;

(ii) for individual deferred annuities, section 61A.245; and

(iii) for variable annuities, section 61A.21;

(3) the policy meets the disclosure requirements of sections 62S.10 and 62S.11 if the policy is governed by chapter 62S and of section 62A.50 if the policy is governed by sections 62A.46 to 62A.56;

(4) the portion of the policy that provides insurance benefits other than long-term care coverage meets the requirements as applicable in the following:

(i) policy illustrations to the extent required by state law applicable to life insurance;

(ii) disclosure requirements in state law applicable to annuities; and

(iii) disclosure requirements applicable to variable annuities; and

(5) an actuarial memorandum is filed with the commissioner that includes:

(i) a description of the basis on which the long-term care rates were determined;

(ii) a description of the basis for the reserves;

(iii) a summary of the type of policy, benefits, renewability, general marketing method, and limits on ages of issuance;

(iv) a description and a table of each actuarial assumption used. For expenses, an insurer must include percent of premium dollars per policy and dollars per unit of benefits, if any;

(v) a description and a table of the anticipated policy reserves and additional reserves to be held in each future year for active lives;

(vi) the estimated average annual premium per policy and the average issue age;

(vii) a statement as to whether underwriting is performed at the time of application. The statement must indicate whether underwriting is used and, if used, the statement shall include a description of the type or types of underwriting used, such as medical underwriting or functional assessment underwriting. Concerning a group policy, the statement must indicate whether the enrollee or any dependent will be underwritten and when underwriting occurs; and

(viii) a description of the effect of the long-term care policy provision on the required premiums, nonforfeiture values, and reserves on the underlying insurance policy, both for active lives and those in long-term care claim status.

Subd. 11. Large group policies. Subdivisions 6 and 9 do not apply to group long-term care insurance policies as defined in section 62S.01, subdivision 15, where:

(1) the policies insure 250 or more persons, and the policyholder has 5,000 or more eligible employees of a single employer; or

(2) the policyholder, and not the certificate holder, pays a material portion of the premium, which is not less than 20 percent of the total premium for the group in the calendar year prior to the year in which a rate increase is filed.

History: 1Sp2001 c 9 art 8 s 11; 2002 c 379 art 1 s 113



Section 62S.266 — NONFORFEITURE BENEFIT REQUIREMENT.

Subdivision 1. Applicability. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

Subd. 2. Requirement. (a) An insurer must offer each prospective policyholder a nonforfeiture benefit in compliance with the following requirements:

(1) a policy or certificate offered with nonforfeiture benefits must have coverage elements, eligibility, benefit triggers, and benefit length that are the same as coverage to be issued without nonforfeiture benefits. The nonforfeiture benefit included in the offer must be the benefit described in subdivision 5; and

(2) the offer must be in writing if the nonforfeiture benefit is not otherwise described in the outline of coverage or other materials given to the prospective policyholder.

(b) When a group long-term care insurance policy is issued, the offer required in paragraph (a) shall be made to the group policyholder. However, if the policy is issued as group long-term care insurance as defined in section 62S.01, subdivision 15, clause (4), other than to a continuing care retirement community or other similar entity, the offering shall be made to each proposed certificate holder.

Subd. 3. Effect of rejection of offer. If the offer required to be made under subdivision 2 is rejected, the insurer shall provide the contingent benefit upon lapse described in this section.

Subd. 4. Contingent benefit upon lapse. (a) After rejection of the offer required under subdivision 2, for individual and group policies without nonforfeiture benefits issued after July 1, 2001, the insurer shall provide a contingent benefit upon lapse.

(b) If a group policyholder elects to make the nonforfeiture benefit an option to the certificate holder, a certificate shall provide either the nonforfeiture benefit or the contingent benefit upon lapse.

(c) The contingent benefit on lapse must be triggered every time an insurer increases the premium rates to a level which results in a cumulative increase of the annual premium equal to or exceeding the percentage of the insured's initial annual premium based on the insured's issue age provided in this paragraph, and the policy or certificate lapses within 120 days of the due date of the premium increase. Unless otherwise required, policyholders shall be notified at least 30 days prior to the due date of the premium reflecting the rate increase.

(d) A contingent benefit on lapse must also be triggered for policies with a fixed or limited premium paying period every time an insurer increases the premium rates to a level that results in a cumulative increase of the annual premium equal to or exceeding the percentage of the insured's initial annual premium set forth below based on the insured's issue age, the policy or certificate lapses within 120 days of the due date of the premium so increased, and the ratio in paragraph (f), clause (2), is 40 percent or more. Unless otherwise required, policyholders shall be notified at least 30 days prior to the due date of the premium reflecting the rate increase.

This provision shall be in addition to the contingent benefit provided by paragraph (c) and where both are triggered, the benefit provided must be at the option of the insured.

(e) On or before the effective date of a substantial premium increase as defined in paragraph (c), the insurer shall:

(1) offer to reduce policy benefits provided by the current coverage without the requirement of additional underwriting so that required premium payments are not increased;

(2) offer to convert the coverage to a paid-up status with a shortened benefit period according to the terms of subdivision 5. This option may be elected at any time during the 120-day period referenced in paragraph (c); and

(3) notify the policyholder or certificate holder that a default or lapse at any time during the 120-day period referenced in paragraph (c) is deemed to be the election of the offer to convert in clause (2).

(f) On or before the effective date of a substantial premium increase as defined in paragraph (d), the insurer shall:

(1) offer to reduce policy benefits provided by the current coverage without the requirement of additional underwriting so that required premium payments are not increased;

(2) offer to convert the coverage to a paid-up status where the amount payable for each benefit is 90 percent of the amount payable in effect immediately prior to lapse times the ratio of the number of completed months of paid premiums divided by the number of months in the premium paying period. This option may be elected at any time during the 120-day period referenced in paragraph (d); and

(3) notify the policyholder or certificate holder that a default or lapse at any time during the 120-day period referenced in paragraph (d) shall be deemed to be the election of the offer to convert in clause (2) if the ratio is 40 percent or more.

Subd. 5. Nonforfeiture benefits; requirements. (a) Benefits continued as nonforfeiture benefits, including contingent benefits upon lapse, must be as described in this subdivision.

(b) For purposes of this subdivision, "attained age rating" is defined as a schedule of premiums starting from the issue date which increases with age at least one percent per year prior to age 50, and at least three percent per year beyond age 50.

(c) For purposes of this subdivision, the nonforfeiture benefit must be of a shortened benefit period providing paid-up, long-term care insurance coverage after lapse. The same benefits, amounts, and frequency in effect at the time of lapse, but not increased thereafter, will be payable for a qualifying claim, but the lifetime maximum dollars or days of benefits must be determined as specified in paragraph (d).

(d) The standard nonforfeiture credit will be equal to 100 percent of the sum of all premiums paid, including the premiums paid prior to any changes in benefits. The insurer may offer additional shortened benefit period options, so long as the benefits for each duration equal or exceed the standard nonforfeiture credit for that duration. However, the minimum nonforfeiture credit must not be less than 30 times the daily nursing home benefit at the time of lapse. In either event, the calculation of the nonforfeiture credit is subject to the limitation of this subdivision.

(e) The nonforfeiture benefit must begin not later than the end of the third year following the policy or certificate issue date. The contingent benefit upon lapse must be effective during the first three years as well as thereafter.

(f) Notwithstanding paragraph (e), for a policy or certificate with attained age rating, the nonforfeiture benefit must begin on the earlier of:

(1) the end of the tenth year following the policy or certificate issue date; or

(2) the end of the second year following the date the policy or certificate is no longer subject to attained age rating.

(g) Nonforfeiture credits may be used for all care and services qualifying for benefits under the terms of the policy or certificate, up to the limits specified in the policy or certificate.

Subd. 6. Benefit limit. All benefits paid by the insurer while the policy or certificate is in premium-paying status and in the paid-up status will not exceed the maximum benefits which would be payable if the policy or certificate had remained in premium-paying status.

Subd. 7. Minimum benefits; individual and group policies. There must be no difference in the minimum nonforfeiture benefits as required under this section for group and individual policies.

Subd. 8. Application; effective dates. This section becomes effective January 1, 2002, and applies as follows:

(a) Except as provided in paragraph (b), this section applies to any long-term care policy issued in this state on or after January 1, 2002.

(b) For certificates issued on or after January 1, 2002, under a group long-term care insurance policy that was in force on January 1, 2002, the provisions of this section do not apply.

Subd. 9. Effect on loss ratio. Premiums charged for a policy or certificate containing nonforfeiture benefits or a contingent benefit on lapse are subject to the loss ratio requirements of section 62A.48, subdivision 4, or 62S.26, treating the policy as a whole, except for policies or certificates that are subject to sections 62S.021, 62S.081, and 62S.265 and that comply with those sections.

Subd. 10. Purchased blocks of business. To determine whether contingent nonforfeiture upon lapse provisions are triggered under subdivision 4, paragraph (c) or (d), a replacing insurer that purchased or otherwise assumed a block or blocks of long-term care insurance policies from another insurer shall calculate the percentage increase based on the initial annual premium paid by the insured when the policy was first purchased from the original insurer.

Subd. 11. Level premium contracts. A nonforfeiture benefit for qualified long-term care insurance contracts that are level premium contracts must be offered that meets the following requirements:

(1) the nonforfeiture provision must be appropriately captioned;

(2) the nonforfeiture provision must provide a benefit available in the event of a default in the payment of any premiums and must state that the amount of the benefit may be adjusted subsequent to being initially granted only as necessary to reflect changes in claims, persistency, and interest as reflected in changes in rates for premium paying contracts approved by the commissioner for the same contract form; and

(3) the nonforfeiture provision must provide at least one of the following:

(i) reduced paid-up insurance;

(ii) extended term insurance;

(iii) shortened benefit period; or

(iv) other similar offerings approved by the commissioner.

History: 1Sp2001 c 9 art 8 s 12; 2002 c 379 art 1 s 113; 2006 c 255 s 53; 2006 c 282 art 17 s 19; 2008 c 344 s 32,33; 2010 c 384 s 26



Section 62S.267 — STANDARDS FOR BENEFIT TRIGGERS.

Subdivision 1. Benefit payment determinations. A long-term care insurance policy must condition the payment of benefits on a determination of the insured's ability to perform activities of daily living and on cognitive impairment. Eligibility for the payment of benefits must not be more restrictive than requiring either a deficiency in the ability to perform not more than two of the activities of daily living or the presence of cognitive impairment.

Activities of daily living include at least the following as defined in section 62S.01 and in the policy: bathing, continence, dressing, eating, toileting, and transferring.

Insurers may use activities of daily living to trigger covered benefits in addition to those contained in this subdivision as long as they are defined in the policy.

Subd. 2. Additional provisions for determining benefit payments. An insurer may use additional provisions for the determination of when benefits are payable under a policy or certificate if the provisions do not restrict, and are not in lieu of, the requirements contained in subdivision 1.

Subd. 3. Deficiency determination. For purposes of this section, the determination of a deficiency must not be more restrictive than requiring the hands-on assistance of another person to perform the prescribed activities of daily living, or if the deficiency is due to the presence of a cognitive impairment, supervision or verbal cueing by another person is needed in order to protect the insured or others.

Subd. 4. Assessments. Assessments of activities if daily living and cognitive impairment must be performed by licensed or certified professionals, such as physicians, nurses, or social workers.

Subd. 5. Appeal process. Long-term care insurance policies must include a clear description of the process for appealing and resolving benefit determinations.

History: 2008 c 344 s 34



Section 62S.268 — ADDITIONAL STANDARDS FOR BENEFIT TRIGGERS FOR QUALIFIED LONG-TERM CARE INSURANCE CONTRACTS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(a) "Qualified long-term care services" means services that meet the requirements of section 7702(c)(1) of the Internal Revenue Code of 1986, as amended, as follows: necessary diagnostic, preventive, therapeutic, curative, treatment, mitigation, and rehabilitative services, and maintenance or personal care services which are required by a chronically ill individual, and are provided pursuant to a plan of care prescribed by a licensed health care practitioner.

(b) "Chronically ill individual" has the meaning prescribed for this term by section 7702B(c)(2) of the Internal Revenue Code of 1986, as amended. Under this provision, a chronically ill individual means any individual who has been certified by a licensed health care practitioner as being unable to perform, without substantial assistance from another individual, at least two activities of daily living for a period of at least 90 days due to a loss of functional capacity, or requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment.

The term "chronically ill individual" does not include an individual otherwise meeting these requirements unless within the preceding 12-month period a licensed health care practitioner has certified that the individual meets these requirements.

(c) "Licensed health care practitioner" means a physician, as defined in section 1861(r)(1) of the Social Security Act, a registered professional nurse, licensed social worker, or other individual who meets requirements prescribed by the Secretary of the Treasury.

(d) "Maintenance or personal care services" means any care the primary purpose of which is the provision of needed assistance with any of the disabilities as a result of which the individual is a chronically ill individual, including the protection from threats to health and safety due to severe cognitive impairment.

Subd. 2. Services. A qualified long-term care insurance contract shall pay only for qualified long-term care services received by a chronically ill individual provided pursuant to a plan of care prescribed by a licensed health care practitioner.

Subd. 3. Payment of benefits. A qualified long-term care insurance contract shall condition the payment of benefits on a determination of the insured's inability to perform activities of daily living for an expected period of at least 90 days due to a loss of functional capacity or to severe cognitive impairment.

Subd. 4. Certifications. (a) Certifications regarding activities of daily living and cognitive impairment required pursuant to subdivision 3 shall be performed by the following licensed or certified professionals: physicians, registered professional nurses, licensed social workers, or other individuals who meet requirements prescribed by the Secretary of the Treasury.

(b) Certifications required pursuant to subdivision 3 may be performed by a licensed health care professional at the direction of the carrier as is reasonably necessary with respect to a specific claim, except that when a licensed health care practitioner has certified that an insured is unable to perform activities of daily living for an expected period of at least 90 days due to a loss of functional capacity and the insured is in claim status, the certification may not be rescinded and additional certifications may not be performed until after the expiration of the 90-day period.

Subd. 5. Dispute resolution. Qualified long-term care insurance contracts must include a clear description of the process for appealing and resolving disputes with respect to benefit determinations.

History: 2008 c 344 s 35



Section 62S.27 — FILING REQUIREMENT.

Before an insurer or similar organization offers group long-term care insurance to a resident of this state under section 62S.03, it must file with the commissioner evidence that the group policy or certificate has been approved by a state having statutory or regulatory long-term care insurance requirements substantially similar to those adopted in this state.

History: 1997 c 71 art 1 s 27



Section 62S.28 — FILING REQUIREMENTS FOR ADVERTISING.

Subdivision 1. Advertisement copy. An insurer or other entity providing long-term care insurance or benefits in this state shall provide a copy of any long-term care insurance advertisement intended for use in this state whether through written, radio, or television medium to the commissioner for review or approval by the commissioner, to the extent it may be required under state law. All advertisements must be retained by the insurer or other entity for at least three years from the date the advertisement was first used.

Subd. 2. Exemption. The commissioner may exempt from these requirements any advertising form or material when, in the commissioner's opinion, this requirement may not be reasonably applied.

History: 1997 c 71 art 1 s 28



Section 62S.29 — STANDARDS FOR MARKETING.

Subdivision 1. Requirements. An insurer or other entity marketing long-term care insurance coverage in this state, directly or through its producers, shall:

(1) establish marketing procedures and agent training requirements to assure that any marketing activities, including any comparison of policies by its agents or other producers, are fair and accurate;

(2) establish marketing procedures to assure excessive insurance is not sold or issued;

(3) display prominently by type, stamp, or other appropriate means, on the first page of the outline of coverage and policy, the following:

"Notice to buyer: This policy may not cover all of the costs associated with long-term care incurred by the buyer during the period of coverage. The buyer is advised to review carefully all policy limitations.";

(4) provide copies of the disclosure forms required in section 62S.081, subdivision 4, to the applicant;

(5) inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for long-term care insurance already has long-term care insurance and the types and amounts of the insurance;

(6) establish auditable procedures for verifying compliance with this subdivision;

(7) if applicable, provide written notice to the prospective policyholder and certificate holder, at solicitation, that a senior insurance counseling program approved by the commissioner, the Senior LinkAge Line, is available and the name, address, and telephone number of the program;

(8) use the terms "noncancelable" or "level premium" only when the policy or certificate conforms to section 62S.14; and

(9) provide an explanation of contingent benefit upon lapse provided for in section 62S.266.

Subd. 2. Prohibitions. In addition to the practices prohibited in chapter 72A, the following acts and practices are prohibited:

(1) knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer;

(2) employing a method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance;

(3) making use directly or indirectly of a method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company; and

(4) misrepresenting a material fact in selling or offering to sell a policy.

Subd. 2a. Associations to educate members. With respect to the obligations set forth in this section, the primary responsibility of an association, as defined in section 62S.01, subdivision 15, clause (2), when endorsing or selling long-term care insurance is to educate its members concerning long-term care issues in general so that its members can make informed decisions. Associations shall provide objective information regarding long-term care insurance policies or certificates endorsed or sold by the associations to ensure that members of such associations receive a balanced and complete explanation of the features in the policies or certificates that are being endorsed or sold.

Subd. 3. Filing of material. The insurer shall file with the commissioner the following material:

(1) the policy and certificate;

(2) a corresponding outline of coverage; and

(3) all advertisements requested by the commissioner.

Subd. 4. Association disclosure requirements. An association shall disclose in a long-term care insurance solicitation:

(1) the specific nature and amount of the compensation arrangements, including all fees, commissions, administrative fees, and other forms of financial support, that the association receives from endorsement or sale of the policy or certificate to its members; and

(2) a brief description of the process under which the policies and the insurer issuing the policies were selected.

Subd. 5. Additional disclosure requirements. If the association and the insurer have interlocking directorates or trustee arrangements, the association shall disclose this fact to its members.

Subd. 6. Policy review and approval. The board of directors of associations selling or endorsing long-term care insurance policies or certificates shall review and approve the insurance policies as well as the compensation arrangements made with the insurer.

Subd. 6a. Additional association duties. An association shall also at the time of the association's decision to endorse, engage the services of a person with expertise in long-term care insurance not affiliated with the insurer to conduct an examination of the policies, including its benefits, features, and rates and update the examination thereafter in the event of material change; actively monitor the marketing efforts of the insurer and its agents; and review and approve all marketing materials or other insurance communications used to promote sales or sent to members regarding the policies or certificates. This subdivision does not apply to qualified long-term care insurance contracts.

Subd. 7. Information required. No group long-term care insurance policy or certificate may be issued to an association unless the insurer files with the commissioner the information required in this section.

Subd. 8. Insurer certification. The insurer shall not issue a long-term care policy or certificate to an association or continue to market a policy or certificate unless the insurer certifies annually that the association has complied with the requirements specified in this section.

Subd. 9. Unfair trade practices. Failure to comply with the filing and certification requirements of this section constitutes an unfair trade practice in violation of sections 72A.17 to 72A.32.

History: 1997 c 71 art 1 s 29; 2006 c 255 s 54; 2006 c 282 art 17 s 20; 2008 c 344 s 36-38; 2010 c 384 s 27



Section 62S.291 — AVAILABILITY OF NEW SERVICES OR PROVIDERS.

Subdivision 1. Requirement. An insurer shall notify policyholders of the availability of a new long-term policy series that provides coverage for new long-term care services or providers material in nature and not previously available through the insurer to the general public. The notice must be provided within 12 months of the date that the new policy series is made available for sale in this state.

Subd. 2. Exception. (a) Notwithstanding subdivision 1, notification is not required for any policy issued before August 1, 2008, or to any policyholder or certificate holder who is currently eligible for benefits, within an elimination period or on a claim, or who previously had been in claim status, or who would not be eligible to apply for coverage due to issue age limitations under the new policy. The insurer may require that policyholders meet all eligibility requirements, including underwriting and payment of the required premium to add new services or providers.

(b) An insurer is not required to notify policyholders of a new proprietary policy series created and filed for use in a limited distribution channel. For purposes of this subdivision, "limited distribution channel" means through a discrete entity, such as a financial institution or brokerage, for which specialized products are available that are not available for sale to the general public. Policyholders that purchased a new proprietary policy shall be notified when a new long-term care policy series that provides coverage for new long-term care services or providers material in nature is made available to that limited distribution channel.

Subd. 3. Compliance. An insurer shall make the new coverage available in one of the following ways:

(1) by adding a rider to the existing policy and charging a separate premium for the new rider based on the insured's attained age;

(2) by exchanging the existing policy or certificate for one with an issue age based on the present age of the insured and recognizing past insured status by granting premium credits toward the premiums for the new policy or certificate. The premium credits must be based on premiums paid or reserves held for the prior policy or certificate;

(3) by exchanging the existing policy or certificate for a new policy or certificate in which consideration for past insured status is recognized by setting the premium for the new policy or certificate at the issue age of the policy or certificate being exchanged. The cost for the new policy or certificate may recognize the difference in reserves between the new policy or certificate and the original policy or certificate; or

(4) by an alternative program developed by the insurer that meets the intent of this section if the program is filed with and approved by the commissioner.

Subd. 4. Policies considered exchanges. Policies issued pursuant to this section shall be considered exchanges and not replacements. These exchanges are not subject to sections 62S.24 and 62S.30, and the reporting requirements of section 62S.25, subdivisions 1 to 6.

Subd. 5. Notification to certain groups. Where the policy is offered through an employer, labor organization, professional, trade, or occupational organization, the required notification in subdivision 1 must be made to the offering entity. However, if the policy is issued to a group defined in section 62S.01, subdivision 15, clause (4), the notification must be made to each certificate holder.

Subd. 6. Effect on coverage offers and requests for coverage. Nothing in this section prohibits an insurer from offering any policy, rider, certificate, or coverage change to any policyholder or certificate holder. However, upon request any policyholder may apply for currently available coverage that includes the new services or providers. The insurer may require that policyholders meet all eligibility requirements, including underwriting and payment of the required premium to add new services or providers.

Subd. 7. Life policies or riders. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

History: 2008 c 344 s 39



Section 62S.292 — RIGHT TO REDUCE COVERAGE AND LOWER PREMIUMS.

Subdivision 1. Required policy or certificate provision. Every long-term care insurance policy and certificate shall include a provision that allows the policyholder or certificate holder to reduce coverage and lower the policy or certificate premium in at least one of the following ways:

(1) reducing the maximum benefit; or

(2) reducing the daily, weekly, or monthly benefit amount.

The insurer may also offer other reduction options that are consistent with the policy or certificate design or the carrier's administrative processes.

The provision shall include a description of the ways in which coverage may be reduced and the process for requesting and implementing a reduction in coverage.

Subd. 2. Age determination. The age to determine the premium for the reduced coverage shall be based on the age used to determine the premiums for the coverage currently in force.

Subd. 3. Limitation. The insurer may limit any reduction in coverage to plans or options available for that policy form and to those for which benefits will be available after consideration of claims paid or payable.

Subd. 4. Written reminder. If a policy or certificate is about to lapse, the insurer shall provide a written reminder to the policyholder or certificate holder of the right to reduce coverage and premiums in the notice required by section 62S.19, subdivision 3.

Subd. 5. Nonapplication. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

History: 2008 c 344 s 40; 2009 c 86 art 1 s 11



Section 62S.30 — SUITABILITY.

Subdivision 1. Standards. Every insurer or other entity marketing long-term care insurance shall:

(1) develop and use suitability standards to determine whether the purchase or replacement of long-term care insurance is appropriate for the needs of the applicant;

(2) train its agents in the use of its suitability standards; and

(3) maintain a copy of its suitability standards and make them available for inspection upon request by the commissioner.

Subd. 2. Procedures. (a) To determine whether the applicant meets the standards developed by the insurer or other entity marketing long-term care insurance, the agent and insurer or other entity marketing long-term care insurance shall develop procedures that take the following into consideration:

(1) the ability to pay for the proposed coverage and other pertinent financial information related to the purchase of the coverage;

(2) the applicant's goals or needs with respect to long-term care and the advantages and disadvantages of insurance to meet those goals or needs; and

(3) the values, benefits, and costs of the applicant's existing insurance, if any, when compared to the values, benefits, and costs of the recommended purchase or replacement.

(b) The insurer or other entity marketing long-term care insurance, and the agent, where an agent is involved, shall make reasonable efforts to obtain the information set forth in paragraph (a). The efforts shall include presentation to the applicant, at or prior to application, of the "Long-Term Care Insurance Personal Worksheet." The personal worksheet used by the insurer or other entity marketing long-term care insurance shall contain, at a minimum, the information in the format contained in Appendix B of the Long-Term Care Model Regulation adopted by the National Association of Insurance Commissioners, in not less than 12-point type. The insurer or other entity marketing long-term care insurance may request the applicant to provide additional information to comply with its suitability standards. The insurer or other entity marketing long-term care insurance shall file a copy of its personal worksheet with the commissioner.

(c) A completed personal worksheet shall be returned to the insurer or other entity marketing long-term care insurance prior to consideration of the applicant for coverage, except the personal worksheet need not be returned for sales of employer group long-term care insurance to employees and their spouses. The sale or dissemination by the insurer or other entity marketing long-term care insurance, or the agent, of information obtained through the personal worksheet, is prohibited.

(d) The insurer or other entity marketing long-term care insurance shall use the suitability standards it has developed under this section in determining whether issuing long-term care insurance coverage to an applicant is appropriate. Agents shall use the suitability standards developed by the insurer or other entity marketing long-term care insurance in marketing long-term care insurance.

(e) At the same time as the personal worksheet is provided to the applicant, the disclosure form entitled "Things You Should Know Before You Buy Long-Term Care Insurance" shall be provided. The form shall be in the format contained in Appendix C of the Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners in not less than 12-point type.

(f) If the insurer or other entity marketing long-term care insurance determines that the applicant does not meet its financial suitability standards, or if the applicant has declined to provide the information, the insurer or other entity marketing long-term care insurance may reject the application. In the alternative, the insurer or other entity marketing long-term care insurance shall send the applicant a letter similar to Appendix D of the Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners. However, if the applicant has declined to provide financial information, the insurer or other entity marketing long-term care insurance may use some other method to verify the applicant's intent. The applicant's returned letter or a record of the alternative method of verification shall be made part of the applicant's file.

Subd. 3. Reports. The insurer or other entity marketing long-term care insurance shall report annually to the commissioner the total number of applications received from residents of this state, the number of those who declined to provide information on the personal worksheet, the number of applicants who did not meet the suitability standards, and the number of those who chose to confirm after receiving a suitability letter.

Subd. 4. Application. This section shall not apply to life insurance policies that accelerate benefits for long-term care.

History: 1997 c 71 art 1 s 30; 2001 c 117 art 2 s 12; 2006 c 255 s 55; 2006 c 282 art 17 s 21



Section 62S.31 — REQUIREMENT TO DELIVER SHOPPER'S GUIDE.

Subdivision 1. Shopper's guide. A long-term care insurance shopper's guide in the format developed by the National Association of Insurance Commissioners, or a guide developed or approved by the commissioner, shall be provided to all prospective applicants of a long-term care insurance policy or certificate:

(1) in the case of agent solicitations, an agent must deliver the shopper's guide before the presentation of an application or enrollment form; and

(2) in the case of direct response solicitations, the shopper's guide must be presented in conjunction with an application or enrollment form.

Subd. 2. Exception. Subdivision 1 does not apply to life insurance policies or riders containing accelerated long-term care benefits. The policy summary required under section 62S.10 must be furnished with a life insurance policy or rider containing accelerated long-term care benefits.

History: 1997 c 71 art 1 s 31



Section 62S.312 — CONSUMER PROTECTION STANDARDS FOR LONG-TERM CARE PARTNERSHIP POLICIES.

To qualify as a long-term care partnership policy under this chapter, long-term care insurance policies must meet the requirements for being tax qualified as defined in section 7702B(b) of the Internal Revenue Code and meet certain consumer protection requirements in Section 6021(a)(1)(B)(5)(A) of the Deficit Reduction Act of 2005, Public Law 109-171, which are taken from the National Association of Insurance Commissioners (NAIC) Model Act and Regulation of 2000. Insurance carriers must certify for each policy form to be included in the long-term care partnership that the form complies with the requirements of the NAIC Model Act and Regulation of 2000 as implemented in sections 62S.05 to 62S.11; 62S.13 to 62S.18; 62S.19; 62S.20, subdivisions 1 to 5; 62S.21; 62S.22; 62S.24; 62S.25; 62S.266; 62S.28; 62S.29; 62S.30; and 62S.31.

History: 2010 c 310 art 4 s 2



Section 62S.315 — PRODUCER TRAINING.

The commissioner shall approve producer training requirements in accordance with the NAIC Long-Term Care Insurance Model Act provisions. The commissioner of the Department of Human Services shall provide technical assistance and information to the commissioner in accordance with Public Law 109-171, section 6021.

History: 2006 c 255 s 56; 2006 c 282 art 17 s 22; 2009 c 86 art 1 s 88



Section 62S.32 — APPLICATION.

Subdivision 1. Medicare supplement insurance policy. Medicare supplement insurance policy laws do not apply to long-term care insurance.

Subd. 2. Qualified long-term care insurance policy. This chapter applies to long-term care insurance marketed as a qualified long-term care policy. This chapter does not apply to long-term care insurance governed by sections 62A.46 to 62A.56.

History: 1997 c 71 art 1 s 32



Section 62S.33 — PENALTIES.

In addition to any other penalties provided by the laws of this state, an insurer or agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of the insurance is subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to $10,000, whichever is greater.

History: 1997 c 71 art 1 s 33



Section 62S.34 — REGULATORY FLEXIBILITY.

The commissioner may, upon written request, issue an order to modify or suspend a specific provision or provisions of this chapter with respect to a specific long-term care insurance policy or certificate upon a written finding that:

(1) the modification or suspension is in the best interest of the insureds;

(2) the purpose to be achieved could not be effectively or efficiently achieved without the modification or suspension; and

(3)(i) the modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long-term care;

(ii) the policy or certificate is to be issued to residents of a life care or continuing care retirement community or some other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of such a community; or

(iii) the modification or suspension is necessary to permit long-term care insurance to be sold as part of, or in conjunction with, another insurance product.

History: 1Sp2003 c 14 art 2 s 6






Chapter 62T — COMMUNITY PURCHASING ARRANGEMENTS

Section 62T.01 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms in this section have the meanings given.

Subd. 2. Health care purchasing alliance. "Health care purchasing alliance" means a business organization created under this chapter to negotiate the purchase of health care services for employers. Nothing in this chapter shall be deemed to regulate or impose any requirements on a self-insured employer or labor union. A health care purchasing alliance may include a grouping of:

(1) businesses, including small businesses with one employee. The businesses may or may not be organized under section 62Q.17 as a purchasing pool;

(2) trade association members or church organizations under section 60A.02 or union members who are not in a self-insured benefit plan;

(3) multiple employer welfare associations under chapter 62H;

(4) municipalities, townships, or counties;

(5) other government entities; or

(6) any combination of clauses (1) to (5).

The alliance may determine the definition of a business of one employee, but must adhere to its definition and show no bias in selection of members based on that definition.

Subd. 3. Accountable provider network. "Accountable provider network" means a group of health care providers organized to market health care services on a risk-sharing or non-risk-sharing basis with a health care purchasing alliance. Accountable provider networks shall operate as not-for-profit entities or as health care cooperatives, as allowed under chapter 62R. This chapter applies only when an accountable provider network is marketing and selling services and benefits to the employees of businesses as authorized in section 62T.05.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health.

History: 1997 c 225 art 5 s 1



Section 62T.02 — PURCHASING ALLIANCES.

Subdivision 1. Registration. Purchasing alliances must register prior to offering coverage, and annually on July 1 thereafter, with the commissioner on a form prescribed by the commissioner.

Subd. 2. Common factors. All participants in a purchasing alliance must live within a common geographic region, be employed in a similar occupation, or share some other common factor as approved by the commissioner. The membership criteria must not be designed to include disproportionately employers, groups, or individuals likely to have low costs of health coverage, or to exclude disproportionately employers, groups, or individuals likely to have high costs of health coverage.

Subd. 3. Seasonal employees. A purchasing alliance may define eligible employees to include seasonal employees. For purposes of this chapter, "seasonal employee" means an employee who is employed on a full-time basis for at least six months during the calendar year and is unemployed for no longer than four months during the calendar year. If seasonal employees are included:

(1) the alliance must not show bias in the selection of members based on the percentage of seasonal employees employed by an employer member;

(2) prior to issuance or renewal, the employer must inform the alliance that it will include seasonal employees;

(3) the employer must cover seasonal employees for the entire term of its plan year; and

(4) the purchasing alliance may require an employer-member contribution of at least 50 percent of the cost of employee coverage during the months the seasonal employee is unemployed.

History: 1997 c 225 art 5 s 2; 2004 c 268 s 10; 2004 c 288 art 6 s 9



Section 62T.025 — EMPLOYER-MEMBER CONTRIBUTION.

If an employer-member of a purchasing alliance can demonstrate that the member has not offered employee health coverage for a year or more, the member may contribute 25 percent or more of the cost of employee coverage for up to 36 months. This provision only applies to rural purchasing alliances organized under this chapter and operating prior to May 1, 2000. The affected purchasing alliances may develop membership criteria which disallow an employer contribution below 50 percent.

History: 2000 c 295 s 1



Section 62T.03 — APPLICATION OF OTHER LAWS.

Subdivision 1. State law. An accountable provider network is subject to all requirements applicable to a health plan company licensed in the state, except as otherwise noted in this chapter. An accountable provider network and a health care purchasing alliance must comply with all requirements of chapter 62L, except for modifications and waivers permitted under this chapter. A contracting arrangement between a health care purchasing alliance and an accountable provider network for provision of health care benefits must provide consumer protection functions comparable to those currently required of a health plan company licensed under section 62N.25, and other statutes referenced in that section, except for modifications and waivers permitted under this chapter.

Subd. 2. Federal law. A self-insured employer may participate as an affiliate member of a purchasing alliance without participation affecting the employer's standing under the federal Employee Retirement Income Security Act (ERISA) of 1974. An affiliate member is one that may purchase administrative services with the purchasing alliance and may participate in activities undertaken to educate and promote health improvement of the purchasing alliance enrollees or community residents.

History: 1997 c 225 art 5 s 3; 2000 c 295 s 2



Section 62T.04 — COMPLAINT SYSTEM.

Accountable provider networks must establish and maintain an enrollee complaint system as required under sections 62Q.68 to 62Q.72 or as required by a contract with a purchasing alliance. The contract must be approved by the commissioner. The accountable provider network may contract with the health care purchasing alliance or a vendor for operation of this system. The commissioner may not waive any enrollee rights relating to external review.

History: 1997 c 225 art 5 s 4; 1999 c 239 s 40; 2000 c 295 s 3



Section 62T.05 — BENEFITS.

An accountable provider network may offer and sell any benefits permitted to be offered and sold by health plan companies under Minnesota law. An accountable provider network may, after consultation with the purchasing alliance, offer only one benefit plan to employer-members of the alliance.

History: 1997 c 225 art 5 s 5; 2000 c 295 s 4



Section 62T.06 — WAIVERS.

Subdivision 1. Authorization. The commissioner may grant waivers from the requirements of law for the contracting arrangement between a health care purchasing alliance and an accountable provider network in the areas listed in subdivisions 2 to 4. The commissioner may not waive the following state consumer protection and quality assurance laws:

(1) laws requiring that enrollees be informed of any restrictions, requirements, or limitations on coverage, services, or access to specialists and other providers;

(2) laws allowing consumers to complain to or appeal to a state regulatory agency if denied benefits or services;

(3) laws prohibiting gag clauses and other restrictions on communication between a patient and their physician or provider;

(4) laws allowing consumers to obtain information on provider financial incentives, which may affect treatment;

(5) laws requiring the submission of information needed to monitor quality of care and enrollee rights, except the submission may be done in a manner approved by the commissioner under subdivision 4;

(6) laws protecting enrollee privacy and confidentiality of records;

(7) minimum standards for adequate provider network capacity and geographic access to services;

(8) laws assuring continuity of care when a patient must change providers;

(9) laws governing coverage of emergency services;

(10) laws prohibiting excessive or unreasonable administrative fees or expenses; and

(11) other laws or rules that are directly related to quality of care, consumer protection, and due process rights.

Subd. 2. Solvency protection. (a) The commissioner may waive the requirements of sections 62N.27 to 62N.32, and may substitute capital and surplus requirements that are reduced from the levels required of other risk-bearing entities in order to reflect its reduced risk exposure. If risk is being underwritten, the underwriter cannot have more than 25 percent of the representation on the governing board of the accountable provider network. The reduced requirements must include at least the following levels of capital and surplus: (i) a deposit of $500,000 and (ii) the greater of an estimated 15 percent of gross premium revenues or twice the net retained annual risk up to $750,000 on a single enrollee. Net retained annual risk may be, for example, the lowest annual deductible under a provider stop-loss insurance policy that covers all costs above the deductible. Assets supporting the deposit must meet the standards for deposits referenced in section 62N.32 or be guaranteed by an entity that is approved and can be monitored by the commissioner. Assets supporting the capital must meet the investment guidelines referenced in section 62N.27. Members of a purchasing alliance may assist in meeting the solvency requirements through a subordinated solvency contribution under a contract approved by the commissioner. For the purposes of this subdivision, "subordinated solvency contribution" means a contribution to the accountable provider network by a purchasing alliance member that is evidenced by a promissory note or other instrument that allows for repayment of the contribution in the manner provided in a contract approved by the commissioner.

(b) An accountable provider network may propose a method of reporting income, expenses, claims payments, and other financial information in a manner which adequately demonstrates ongoing compliance with the standards for capital, surplus, and claims reserves agreed to under this waiver.

(c) An accountable provider network may demonstrate ability to continue to deliver the contracted health care services to the purchasing alliance through arrangements which ensure that, subject to 60 days' notice of intent to discontinue the contracting arrangement, provider participants will continue to meet their obligation to provide health care services to enrollees for a period of 60 days.

Subd. 3. Marketing and disclosure. The accountable provider network, in conjunction with the health care purchasing alliance, may propose alternative methods to present marketing and disclosure information which assure the accountability to consumers who are offered and who receive their services.

Subd. 4. Quality assurance. The accountable provider network may propose an alternative quality assurance program which incorporates effective methods for reviewing and evaluating data related to quality of care and ways to identify and correct quality problems.

History: 1997 c 225 art 5 s 6; 2000 c 295 s 5,6



Section 62T.07 — CRITERIA FOR GRANTING WAIVERS.

The commissioner may approve a request for waiver under section 62T.06 if the applicant demonstrates that the contracting arrangement between a health care purchasing alliance and an accountable provider network will meet the following criteria:

(a) The arrangement would be likely to result in:

(1) more choice in benefits and prices;

(2) lower costs;

(3) increased access to health care coverage by small businesses;

(4) increased access to providers who have demonstrated a long-term commitment to the community being serviced; or

(5) increased quality of health care than would otherwise occur under the existing market conditions. In the event that a proposed arrangement appears likely to improve one or two of the criteria at the expense of another one or two of the criteria, the commissioner shall not approve the waiver.

(b) The proposed alternative methods would provide equal or improved results in consumer protection than would result under the existing consumer protections requirements.

History: 1997 c 225 art 5 s 7



Section 62T.08 — SUPERVISION AND REVOCATION OF WAIVERS.

(a) The commissioner shall appropriately supervise and monitor approved waivers.

(b) The commissioner may revoke approval of a waiver if the contracting arrangement no longer satisfies the criteria in section 62T.07, paragraphs (a) and (b).

History: 1997 c 225 art 5 s 8



Section 62T.09 — MINNESOTA COMPREHENSIVE HEALTH ASSOCIATION.

A health care purchasing alliance must pay the assessment required of contributing members pursuant to section 62E.11.

History: 1997 c 225 art 5 s 9



Section 62T.10 — MINNESOTACARE TAX.

An accountable provider network shall file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

History: 1997 c 225 art 5 s 10; 2000 c 394 art 2 s 17



Section 62T.11 — DUTIES OF COMMISSIONER.

(a) By July 1, 1997, the commissioner shall make available application forms for licensure as an accountable provider network. The accountable provider network may begin doing business after application has been approved.

(b) Upon receipt of an application for a certificate of authority, the commissioner shall grant or deny licensure and waivers requested within 90 days of receipt of a complete application if all requirements are substantially met. For a period of six years after July 1, 1997, the commissioner may approve up to five applications, none of which may be from health plan companies. If no written response has been received within 90 days, the application is approved. When the commissioner denies an application or waiver request, the commissioner shall notify the applicant in writing specifically stating the grounds for the denial and specific suggestions for how to remedy the denial. The commissioner will entertain reconsiderations. Within 90 days after the denial, the applicant may file a written request for an administrative hearing and review of the commissioner's determination. The hearing is subject to judicial review as provided by chapter 14.

(c) All monitoring, enforcement, and rulemaking powers available under chapter 62N are granted to the commissioner to assure continued compliance with provisions of this chapter. The commissioner shall honor the intent of this section to foster community-focused, affordable health coverage for small employers and their employees.

(d) The commissioner may contract with other entities as necessary to carry out the responsibilities in this chapter.

History: 1997 c 225 art 5 s 11; 2000 c 295 s 7



Section 62T.12 — FEES.

Every accountable provider network subject to this chapter shall pay to the commissioner fees as prescribed by the commissioner pursuant to section 144.122. The initial fees are:

(1) filing an application for licensure, $500;

(2) filing an amendment to a license, $90;

(3) filing an annual report, $200;

(4) filing of renewal of licensure based on a fee of $1,000 per 1,000 enrollees, with renewal every three years; and

(5) other filing fees as specified by rule.

History: 1997 c 225 art 5 s 12






Chapter 62U — HEALTH CARE PAYMENT AND PRICING REFORM

Section 62U.01 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given, unless otherwise specified.

Subd. 2. Basket or baskets of care. "Basket" or "baskets of care" means a collection of health care services that are paid separately under a fee-for-service system, but which are ordinarily combined by a provider in delivering a full diagnostic or treatment procedure to a patient.

Subd. 3. Clinically effective. "Clinically effective" means that the use of a particular health technology or service improves or prevents a decline in patient clinical status, as measured by medical condition, survival rates, and other variables, and that the use of the particular technology or service demonstrates a clinical or outcome advantage over alternative technologies or services. This definition shall not be used to exclude or deny technology or treatment necessary to preserve life on the basis of an individual's age or expected length of life or of the individual's present or predicted disability, degree of medical dependency, or quality of life.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health unless otherwise specified.

Subd. 5. Cost-effective. "Cost-effective" means that the economic costs of using a particular service, device, or health technology to achieve improvement or prevent a decline in a patient's health outcome are justified given the comparison to both the economic costs and the improvement or prevention of decline in patient health outcome resulting from the use of an alternative service, device, or technology, or from not providing the service, device, or technology. This definition shall not be used to exclude or deny technology or treatment necessary to preserve life on the basis of an individual's age or expected length of life or of the individual's present or predicted disability, degree of medical dependency, or quality of life.

Subd. 6. Group purchaser. "Group purchaser" has the meaning provided in section 62J.03.

Subd. 7. Health plan. "Health plan" means a health plan as defined in section 62A.011.

Subd. 8. Health plan company. "Health plan company" has the meaning provided in section 62Q.01, subdivision 4. For the purposes of this chapter, health plan company shall include county-based purchasing arrangements authorized under section 256B.692.

Subd. 9. Participating provider. "Participating provider" means a provider who has entered into a service agreement with a health plan company.

Subd. 10. Provider or health care provider. "Provider" or "health care provider" means a health care provider as defined in section 62J.03, subdivision 8.

Subd. 11. Service agreement. "Service agreement" means an agreement, contract, or other arrangement between a health plan company and a provider under which the provider agrees that when health services are provided for an enrollee, the provider shall not make a direct charge against the enrollee for those services or parts of services that are covered by the enrollee's contract, but shall look to the health plan company for the payment for covered services, to the extent they are covered.

Subd. 12. State health care program. "State health care program" means the medical assistance and MinnesotaCare programs.

Subd. 13. Third-party administrator. "Third-party administrator" means a vendor of risk-management services or an entity administering a self-insurance or health insurance plan under section 60A.23.

History: 2008 c 358 art 4 s 4; 2009 c 159 s 4; 2016 c 158 art 2 s 30



Section 62U.02 — PAYMENT RESTRUCTURING; QUALITY INCENTIVE PAYMENTS.

Subdivision 1. Development. (a) The commissioner of health shall develop a standardized set of measures by which to assess the quality of health care services offered by health care providers, including health care providers certified as health care homes under section 256B.0751. Quality measures must be based on medical evidence and be developed through a process in which providers participate. The measures shall be used for the quality incentive payment system developed in subdivision 2 and must:

(1) include uniform definitions, measures, and forms for submission of data, to the greatest extent possible;

(2) seek to avoid increasing the administrative burden on health care providers;

(3) be initially based on existing quality indicators for physician and hospital services, which are measured and reported publicly by quality measurement organizations, including, but not limited to, Minnesota Community Measurement and specialty societies;

(4) place a priority on measures of health care outcomes, rather than process measures, wherever possible; and

(5) incorporate measures for primary care, including preventive services, coronary artery and heart disease, diabetes, asthma, depression, and other measures as determined by the commissioner.

(b) Effective July 1, 2016, the commissioner shall stratify quality measures by race, ethnicity, preferred language, and country of origin beginning with five measures, and stratifying additional measures to the extent resources are available. On or after January 1, 2018, the commissioner may require measures to be stratified by other sociodemographic factors that according to reliable data are correlated with health disparities and have an impact on performance on quality or cost indicators. New methods of stratifying data under this paragraph must be tested and evaluated through pilot projects prior to adding them to the statewide system. In determining whether to add additional sociodemographic factors and developing the methodology to be used, the commissioner shall consider the reporting burden on providers and determine whether there are alternative sources of data that could be used. The commissioner shall ensure that categories and data collection methods are developed in consultation with those communities impacted by health disparities using culturally appropriate community engagement principles and methods. The commissioner shall implement this paragraph in coordination with the contracting entity retained under subdivision 4, in order to build upon the data stratification methodology that has been developed and tested by the entity. Nothing in this paragraph expands or changes the commissioner's authority to collect, analyze, or report health care data. Any data collected to implement this paragraph must be data that is available or is authorized to be collected under other laws. Nothing in this paragraph grants authority to the commissioner to collect or analyze patient-level or patient-specific data of the patient characteristics identified under this paragraph.

(c) The measures shall be reviewed at least annually by the commissioner.

Subd. 2. Quality incentive payments. (a) By July 1, 2009, the commissioner shall develop a system of quality incentive payments under which providers are eligible for quality-based payments that are in addition to existing payment levels, based upon a comparison of provider performance against specified targets, and improvement over time. The targets must be based upon and consistent with the quality measures established under subdivision 1.

(b) To the extent possible, the payment system must adjust for variations in patient population in order to reduce incentives to health care providers to avoid high-risk patients or populations, including those with risk factors related to race, ethnicity, language, country of origin, and sociodemographic factors.

(c) The requirements of section 62Q.101 do not apply under this incentive payment system.

Subd. 3. Quality transparency. (a) The commissioner shall establish standards for measuring health outcomes, establish a system for risk adjusting quality measures, and issue annual public reports on provider quality beginning July 1, 2010.

(b) Effective July 1, 2017, the risk adjustment system established under this subdivision shall adjust for patient characteristics identified under subdivision 1, paragraph (b), that are correlated with health disparities and have an impact on performance on cost and quality measures. The risk adjustment method may consist of reporting based on an actual-to-expected comparison that reflects the characteristics of the patient population served by the clinic or hospital. The commissioner shall implement this paragraph in coordination with any contracting entity retained under subdivision 4.

(c) By January 1, 2010, physician clinics and hospitals shall submit standardized electronic information on the outcomes and processes associated with patient care to the commissioner or the commissioner's designee. In addition to measures of care processes and outcomes, the report may include other measures designated by the commissioner, including, but not limited to, care infrastructure and patient satisfaction. The commissioner shall ensure that any quality data reporting requirements established under this subdivision are not duplicative of publicly reported, communitywide quality reporting activities currently under way in Minnesota. Nothing in this subdivision is intended to replace or duplicate current privately supported activities related to quality measurement and reporting in Minnesota.

Subd. 4. Contracting. The commissioner may contract with a private entity or consortium of private entities to complete the tasks in subdivisions 1 to 3. The private entity or consortium must be nonprofit and have governance that includes representatives from the following stakeholder groups: health care providers, including providers serving high concentrations of patients and communities impacted by health disparities; health plan companies; consumers, including consumers representing groups who experience health disparities; employers or other health care purchasers; and state government. No one stakeholder group shall have a majority of the votes on any issue or hold extraordinary powers not granted to any other governance stakeholder.

Subd. 5. Implementation. (a) By January 1, 2010, health plan companies shall use the standardized quality measures established under this section and shall not require providers to use and report health plan company-specific quality and outcome measures.

(b) By July 1, 2010, the commissioner of management and budget shall implement this incentive payment system for all participants in the state employee group insurance program.

History: 2008 c 358 art 4 s 5; 2009 c 101 art 2 s 109; 2015 c 71 art 9 s 4-7



Section 62U.03 — PAYMENT RESTRUCTURING; CARE COORDINATION PAYMENTS.

(a) By January 1, 2010, health plan companies shall include health care homes in their provider networks and by July 1, 2010, shall pay a care coordination fee for their members who choose to enroll in health care homes certified by the commissioners of health and human services under section 256B.0751. Health plan companies shall develop payment conditions and terms for the care coordination fee for health care homes participating in their network in a manner that is consistent with the system developed under section 256B.0753. Nothing in this section shall restrict the ability of health plan companies to selectively contract with health care providers, including health care homes. Health plan companies may reduce or reallocate payments to other providers to ensure that implementation of care coordination payments is cost neutral.

(b) By July 1, 2010, the commissioner of management and budget shall implement the care coordination payments for participants in the state employee group insurance program. The commissioner of management and budget may reallocate payments within the health care system in order to ensure that the implementation of this section is cost neutral.

History: 2008 c 358 art 4 s 6; 2009 c 101 art 2 s 109



Section 62U.04 — PAYMENT REFORM; HEALTH CARE COSTS; QUALITY OUTCOMES.

Subdivision 1. Development of tools to improve costs and quality outcomes. The commissioner of health shall develop a plan to create transparent prices, encourage greater provider innovation and collaboration across points on the health continuum in cost-effective, high-quality care delivery, reduce the administrative burden on providers and health plans associated with submitting and processing claims, and provide comparative information to consumers on variation in health care cost and quality across providers.

Subd. 2. Calculation of health care costs and quality. The commissioner of health shall develop a uniform method of calculating providers' relative cost of care, defined as a measure of health care spending including resource use and unit prices, and relative quality of care. In developing this method, the commissioner must address the following issues:

(1) provider attribution of costs and quality;

(2) appropriate adjustment for outlier or catastrophic cases;

(3) appropriate risk adjustment to reflect differences in the demographics and health status across provider patient populations, using generally accepted and transparent risk adjustment methodologies and case mix adjustment;

(4) specific types of providers that should be included in the calculation;

(5) specific types of services that should be included in the calculation;

(6) appropriate adjustment for variation in payment rates;

(7) the appropriate provider level for analysis;

(8) payer mix adjustments, including variation across providers in the percentage of revenue received from government programs; and

(9) other factors that the commissioner and the advisory committee, established under subdivision 3, determine are needed to ensure validity and comparability of the analysis.

Subd. 3. Provider peer grouping; system development; advisory committee. (a) The commissioner shall develop a peer grouping system for providers that incorporates both provider risk-adjusted cost of care and quality of care, and for specific conditions as determined by the commissioner. For purposes of the final establishment of the peer grouping system, the commissioner shall not contract with any private entity, organization, or consortium of entities that has or will have a direct financial interest in the outcome of the system.

(b) The commissioner shall establish an advisory committee comprised of representatives of health care providers, health plan companies, consumers, state agencies, employers, academic researchers, and organizations that work to improve health care quality in Minnesota. The advisory committee shall meet no fewer than three times per year. The commissioner shall consult with the advisory committee in developing and administering the peer grouping system, including but not limited to the following activities:

(1) establishing peer groups;

(2) selecting quality measures;

(3) recommending thresholds for completeness of data and statistical significance for the purposes of public release of provider peer grouping results;

(4) considering whether adjustments are necessary for facilities that provide medical education, level 1 trauma services, neonatal intensive care, or inpatient psychiatric care;

(5) recommending inclusion or exclusion of other costs; and

(6) adopting patient attribution and quality and cost-scoring methodologies.

Subd. 3a. Provider peer grouping; dissemination of data to providers. (a) The commissioner shall disseminate information to providers on their total cost of care, total resource use, total quality of care, and the total care results of the grouping developed under subdivision 3 in comparison to an appropriate peer group. Data used for this analysis must be the most recent data available. Any analyses or reports that identify providers may only be published after the provider has been provided the opportunity by the commissioner to review the underlying data in order to verify, consistent with the recommendations developed pursuant to subdivision 3c, paragraph (d), and adopted by the commissioner, the accuracy and representativeness of any analyses or reports and submit comments to the commissioner or initiate an appeal under subdivision 3b. Upon request, providers shall be given any data for which they are the subject of the data. The provider shall have 60 days to review the data for accuracy and initiate an appeal as specified in subdivision 3b.

(b) The commissioner shall disseminate information to providers on their condition-specific cost of care, condition-specific resource use, condition-specific quality of care, and the condition-specific results of the grouping developed under subdivision 3 in comparison to an appropriate peer group. Data used for this analysis must be the most recent data available. Any analyses or reports that identify providers may only be published after the provider has been provided the opportunity by the commissioner to review the underlying data in order to verify, consistent with the recommendations developed pursuant to subdivision 3c, paragraph (d), and adopted by the commissioner, the accuracy and representativeness of any analyses or reports, and submit comments to the commissioner or initiate an appeal under subdivision 3b. Upon request, providers shall be given any data for which they are the subject of the data. The provider shall have 60 days to review the data for accuracy and initiate an appeal as specified in subdivision 3b.

Subd. 3b. Provider peer grouping; appeals process. The commissioner shall establish a process to resolve disputes from providers regarding the accuracy of the data used to develop analyses or reports or errors in the application of standards or methodology established by the commissioner in consultation with the advisory committee. When a provider submits an appeal, the provider shall:

(1) clearly indicate the reason or reasons for the appeal;

(2) provide any evidence, calculations, or documentation to support the reason for the appeal; and

(3) cooperate with the commissioner, including allowing the commissioner access to data necessary and relevant to resolving the dispute.

The commissioner shall cooperate with the provider during the data review period specified in subdivisions 3a and 3c by giving the provider information necessary for the preparation of an appeal.

If a provider does not meet the requirements of this subdivision, a provider's appeal shall be considered withdrawn. The commissioner shall not publish peer grouping results for a provider until the appeal has been resolved.

Subd. 3c. Provider peer grouping; publication of information for the public. (a) The commissioner may publicly release summary data related to the peer grouping system as long as the data do not contain information or descriptions from which the identity of individual hospitals, clinics, or other providers may be discerned.

(b) The commissioner may publicly release analyses or results related to the peer grouping system that identify hospitals, clinics, or other providers only if the following criteria are met:

(1) the results, data, and summaries, including any graphical depictions of provider performance, have been distributed to providers at least 120 days prior to publication;

(2) the commissioner has provided an opportunity for providers to verify and review data for which the provider is the subject consistent with the recommendations developed pursuant to subdivision 3c, paragraph (d), and adopted by the commissioner;

(3) the results meet thresholds of validity, reliability, statistical significance, representativeness, and other standards that reflect the recommendations of the advisory committee, established under subdivision 3; and

(4) any public report or other usage of the analyses, reports, or data used by the state clearly notifies consumers about how to use and interpret the results, including any limitations of the data and analyses.

(c) After publishing the first public report, the commissioner shall, no less frequently than annually, publish information on providers' total cost, total resource use, total quality, and the results of the total care portion of the peer grouping process, as well as information on providers' condition-specific cost, condition-specific resource use, and condition-specific quality, and the results of the condition-specific portion of the peer grouping process. The results that are published must be on a risk-adjusted basis, including case mix adjustments.

(d) The commissioner shall convene a work group comprised of representatives of physician clinics, hospitals, their respective statewide associations, and other relevant stakeholder organizations to make recommendations on data to be made available to hospitals and physician clinics to allow for verification of the accuracy and representativeness of the provider peer grouping results.

Subd. 3d. Provider peer grouping; standards for dissemination and publication. (a) Prior to disseminating data to providers under subdivision 3a or publishing information under subdivision 3c, the commissioner, in consultation with the advisory committee, shall ensure the scientific and statistical validity and reliability of the results according to the standards described in paragraph (b). If additional time is needed to establish the scientific validity, statistical significance, and reliability of the results, the commissioner may delay the dissemination of data to providers under subdivision 3a, or the publication of information under subdivision 3c.

The commissioner must disseminate the information to providers under subdivision 3a at least 120 days before publishing results under subdivision 3c.

(b) The commissioner's assurance of valid, timely, and reliable clinic and hospital peer grouping performance results shall include, at a minimum, the following:

(1) use of the best available evidence, research, and methodologies; and

(2) establishment of explicit minimum reliability thresholds for both quality and costs developed in collaboration with the subjects of the data and the users of the data, at a level not below nationally accepted standards where such standards exist.

In achieving these thresholds, the commissioner shall not aggregate clinics that are not part of the same system or practice group. The commissioner shall consult with and solicit feedback from the advisory committee and representatives of physician clinics and hospitals during the peer grouping data analysis process to obtain input on the methodological options prior to final analysis and on the design, development, and testing of provider reports.

Subd. 4. Encounter data. (a) Beginning July 1, 2009, and every six months thereafter, all health plan companies and third-party administrators shall submit encounter data to a private entity designated by the commissioner of health. The data shall be submitted in a form and manner specified by the commissioner subject to the following requirements:

(1) the data must be de-identified data as described under the Code of Federal Regulations, title 45, section 164.514;

(2) the data for each encounter must include an identifier for the patient's health care home if the patient has selected a health care home; and

(3) except for the identifier described in clause (2), the data must not include information that is not included in a health care claim or equivalent encounter information transaction that is required under section 62J.536.

(b) The commissioner or the commissioner's designee shall only use the data submitted under paragraph (a) to carry out the commissioner's responsibilities in this section, including supplying the data to providers so they can verify their results of the peer grouping process consistent with the recommendations developed pursuant to subdivision 3c, paragraph (d), and adopted by the commissioner and, if necessary, submit comments to the commissioner or initiate an appeal.

(c) Data on providers collected under this subdivision are private data on individuals or nonpublic data, as defined in section 13.02. Notwithstanding the definition of summary data in section 13.02, subdivision 19, summary data prepared under this subdivision may be derived from nonpublic data. The commissioner or the commissioner's designee shall establish procedures and safeguards to protect the integrity and confidentiality of any data that it maintains.

(d) The commissioner or the commissioner's designee shall not publish analyses or reports that identify, or could potentially identify, individual patients.

(e) The commissioner shall compile summary information on the data submitted under this subdivision. The commissioner shall work with its vendors to assess the data submitted in terms of compliance with the data submission requirements and the completeness of the data submitted by comparing the data with summary information compiled by the commissioner and with established and emerging data quality standards to ensure data quality.

Subd. 5. Pricing data. (a) Beginning July 1, 2009, and annually on January 1 thereafter, all health plan companies and third-party administrators shall submit data on their contracted prices with health care providers to a private entity designated by the commissioner of health for the purposes of performing the analyses required under this subdivision. The data shall be submitted in the form and manner specified by the commissioner of health.

(b) The commissioner or the commissioner's designee shall only use the data submitted under this subdivision to carry out the commissioner's responsibilities under this section, including supplying the data to providers so they can verify their results of the peer grouping process consistent with the recommendations developed pursuant to subdivision 3c, paragraph (d), and adopted by the commissioner and, if necessary, submit comments to the commissioner or initiate an appeal.

(c) Data collected under this subdivision are nonpublic data as defined in section 13.02. Notwithstanding the definition of summary data in section 13.02, subdivision 19, summary data prepared under this section may be derived from nonpublic data. The commissioner shall establish procedures and safeguards to protect the integrity and confidentiality of any data that it maintains.

Subd. 6. Contracting. The commissioner may contract with a private entity or consortium of entities to develop the standards. The private entity or consortium must be nonprofit and have governance that includes representatives from the following stakeholder groups: health care providers, health plan companies, hospitals, consumers, employers or other health care purchasers, and state government. The entity or consortium must ensure that the representatives of stakeholder groups in the aggregate reflect all geographic areas of the state. No one stakeholder group shall have a majority of the votes on any issue or hold extraordinary powers not granted to any other governance stakeholder.

Subd. 7. Consumer engagement. The commissioner of health shall convene a work group to develop strategies for engaging consumers in understanding the importance of health care cost and quality, specifically as it relates to health care outcomes, consumer out-of-pocket costs, and variations in health care cost and quality across providers. The work group shall develop strategies to assist consumers in becoming advocates for higher value health care and a more efficient, effective health care system. The work group shall make recommendations to the commissioner and the legislature by January 1, 2010, and shall identify specific action steps needed to achieve the recommendations.

Subd. 8. Provider innovation to reduce health care costs and improve quality. (a) Nothing in this section shall prohibit group purchasers and health care providers, upon mutual agreement, from entering into arrangements that establish package prices for a comprehensive set of services or separately for the cost of care for specific health conditions in addition to the baskets of care established in section 62U.05, in order to give providers the flexibility to innovate on ways to reduce health care costs while improving overall quality of care and health outcomes.

(b) The commissioner of health may convene working groups of private sector payers and health care providers to discuss and develop new strategies for reforming health care payment systems to promote innovative care delivery that reduces health care costs and improves quality.

Subd. 9. Uses of information. For product renewals or for new products that are offered:

(1) the commissioner of management and budget may use the information and methods developed under subdivisions 3 to 3d to strengthen incentives for members of the state employee group insurance program to use high-quality, low-cost providers;

(2) political subdivisions, as defined in section 13.02, subdivision 11, that offer health benefits to their employees may offer plans that differentiate providers on their cost and quality performance and create incentives for members to use better-performing providers;

(3) health plan companies may use the information and methods developed under subdivisions 3 to 3d to develop products that encourage consumers to use high-quality, low-cost providers; and

(4) health plan companies that issue health plans in the individual market or the small employer market may offer at least one health plan that uses the information developed under subdivisions 3 to 3d to establish financial incentives for consumers to choose higher-quality, lower-cost providers through enrollee cost-sharing or selective provider networks.

Subd. 10. Suspension. Notwithstanding subdivisions 3, 3a, 3b, 3c, and 3d, the commissioner shall suspend the development and implementation of the provider peer grouping system required under this section. This suspension shall continue until the legislature authorizes the commissioner to resume this activity.

Subd. 11. Restricted uses of the all-payer claims data. (a) Notwithstanding subdivision 4, paragraph (b), and subdivision 5, paragraph (b), the commissioner or the commissioner's designee shall only use the data submitted under subdivisions 4 and 5 for the following purposes:

(1) to evaluate the performance of the health care home program as authorized under sections 256B.0751, subdivision 6, and 256B.0752, subdivision 2;

(2) to study, in collaboration with the reducing avoidable readmissions effectively (RARE) campaign, hospital readmission trends and rates;

(3) to analyze variations in health care costs, quality, utilization, and illness burden based on geographical areas or populations;

(4) to evaluate the state innovation model (SIM) testing grant received by the Departments of Health and Human Services, including the analysis of health care cost, quality, and utilization baseline and trend information for targeted populations and communities; and

(5) to compile one or more public use files of summary data or tables that must:

(i) be available to the public for no or minimal cost by March 1, 2016, and available by Web-based electronic data download by June 30, 2019;

(ii) not identify individual patients, payers, or providers;

(iii) be updated by the commissioner, at least annually, with the most current data available;

(iv) contain clear and conspicuous explanations of the characteristics of the data, such as the dates of the data contained in the files, the absence of costs of care for uninsured patients or nonresidents, and other disclaimers that provide appropriate context; and

(v) not lead to the collection of additional data elements beyond what is authorized under this section as of June 30, 2015.

(b) The commissioner may publish the results of the authorized uses identified in paragraph (a) so long as the data released publicly do not contain information or descriptions in which the identity of individual hospitals, clinics, or other providers may be discerned.

(c) Nothing in this subdivision shall be construed to prohibit the commissioner from using the data collected under subdivision 4 to complete the state-based risk adjustment system assessment due to the legislature on October 1, 2015.

(d) The commissioner or the commissioner's designee may use the data submitted under subdivisions 4 and 5 for the purpose described in paragraph (a), clause (3), until July 1, 2019.

(e) The commissioner shall consult with the all-payer claims database work group established under subdivision 12 regarding the technical considerations necessary to create the public use files of summary data described in paragraph (a), clause (5).

Subd. 12. All-payer claims database work group. (a) The commissioner of health shall convene a work group to develop a framework for the expanded use of the all-payer claims database established under this section. The work group shall develop recommendations based on the following questions and other topics as identified by the work group:

(1) what should the parameters be for allowable uses of the all-payer claims data collected under Minnesota Statutes, section 62U.04, beyond the uses authorized in Minnesota Statutes, section 62U.04, subdivision 11;

(2) what type of advisory or governing body should guide the release of data from the all-payer claims database;

(3) what type of funding or fee structure would be needed to support the expanded use of all-payer claims data;

(4) what should the mechanisms be by which the data would be released or accessed, including the necessary information technology infrastructure to support the expanded use of the data under different assumptions related to the number of potential requests and manner of access;

(5) what are the appropriate privacy and security protections needed for the expanded use of the all-payer claims database; and

(6) what additional resources might be needed to support the expanded use of the all-payer claims database, including expected resources related to information technology infrastructure, review of proposals, maintenance of data use agreements, staffing an advisory body, or other new efforts.

(b) The commissioner of health shall appoint the members to the work group as follows:

(1) two members recommended by the Minnesota Medical Association;

(2) two members recommended by the Minnesota Hospital Association;

(3) two members recommended by the Minnesota Council of Health Plans;

(4) one member who is a data practices expert from the Department of Administration;

(5) three members who are academic researchers with expertise in claims database analysis;

(6) two members representing two state agencies determined by the commissioner;

(7) one member representing the Minnesota Health Care Safety Net Coalition; and

(8) three members representing consumers.

(c) The commissioner of health shall submit a report on the recommendations of the work group to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over health and human services, judiciary, and civil law by February 1, 2015. In considering the recommendations provided in the report, the legislature may consider whether the currently authorized uses of the all-payer claims data under this section should continue to be authorized.

History: 2008 c 358 art 4 s 7; 2009 c 101 art 2 s 109; 2010 c 344 s 1,2; 1Sp2011 c 9 art 6 s 15,16; 2012 c 164 s 2-7; 2014 c 178 s 1-4; 2014 c 275 art 1 s 10,11; 2015 c 71 art 8 s 8; 2016 c 179 s 2



Section 62U.05 — PROVIDER PRICING FOR BASKETS OF CARE.

Subdivision 1. Establishment of definitions. (a) By July 1, 2009, the commissioner of health shall establish uniform definitions for baskets of care beginning with a minimum of seven baskets of care. In selecting health conditions for which baskets of care should be defined, the commissioner shall consider coronary artery and heart disease, diabetes, asthma, and depression. In selecting health conditions, the commissioner shall also consider the prevalence of the health conditions, the cost of treating the health conditions, and the potential for innovations to reduce cost and improve quality.

(b) The commissioner shall convene one or more work groups to assist in establishing these definitions. Each work group shall include members appointed by statewide associations representing relevant health care providers and health plan companies, and organizations that work to improve health care quality in Minnesota.

(c) To the extent possible, the baskets of care must incorporate a patient-directed, decision-making support model.

Subd. 2. Package prices. (a) Beginning January 1, 2010, health care providers may establish package prices for the baskets of care defined under subdivision 1.

(b) Beginning January 1, 2010, no health care provider or group of providers that has established a package price for a basket of care under this section shall vary the payment amount that the provider accepts as full payment for a health care service based upon the identity of the payer, upon a contractual relationship with a payer, upon the identity of the patient, or upon whether the patient has coverage through a group purchaser. This paragraph applies only to health care services provided to Minnesota residents or to non-Minnesota residents who obtain health insurance through a Minnesota employer. This paragraph does not apply to services paid for by Medicare, state public health care programs through fee-for-service or prepaid arrangements, workers' compensation, or no-fault automobile insurance. This paragraph does not affect the right of a provider to provide charity care or care for a reduced price due to financial hardship of the patient or due to the patient being a relative or friend of the provider.

Subd. 3. Quality measurements for baskets of care. (a) The commissioner shall establish quality measurements for the defined baskets of care by December 31, 2009. The commissioner may contract with an organization that works to improve health care quality to make recommendations about the use of existing measures or establishing new measures where no measures currently exist.

(b) Beginning July 1, 2010, the commissioner or the commissioner's designee shall publish comparative price and quality information on the baskets of care in a manner that is easily accessible and understandable to the public, as this information becomes available.

History: 2008 c 358 art 4 s 8



Section 62U.06 — COORDINATION; LEGISLATIVE OVERSIGHT.

Subdivision 1. Coordination. In carrying out the responsibilities of this chapter, the commissioner of health shall ensure that the activities and data collection are implemented in an integrated and coordinated manner that avoids unnecessary duplication of effort. To the extent possible, the commissioner shall use existing data sources and implement methods to streamline data collection in order to reduce public and private sector administrative costs.

Subd. 2. Legislative oversight. Beginning January 15, 2009, the commissioner of health shall submit to the chairs and ranking minority members of the legislative committees with jurisdiction over health care policy and finance periodic progress reports on the implementation of this chapter and sections 256B.0751 to 256B.0754.

Subd. 3. Rulemaking. For purposes of this chapter, the commissioner may use the expedited rulemaking process under section 14.389.

History: 2008 c 358 art 4 s 9; 1Sp2011 c 9 art 6 s 17



Section 62U.07 — SECTION 125 PLANS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Employee" means an employee currently on an employer's payroll other than a retiree or disabled former employee.

(b) "Employer" means a person, firm, corporation, partnership, association, business trust, or other entity employing one or more persons, including a political subdivision of the state, filing payroll tax information on the employed person or persons.

(c) "Section 125 Plan" means a cafeteria or premium-only plan under section 125 of the Internal Revenue Code that allows employees to pay for health coverage premiums with pretax dollars.

(d) "Small employer" means an employer with two to 50 employees.

Subd. 2. Section 125 Plan requirement. (a) Effective July 1, 2009, all employers with 11 or more current full-time equivalent employees in this state shall establish and maintain a Section 125 Plan to allow their employees to purchase individual market or employer-based health coverage with pretax dollars. Nothing in this section requires employers to offer or purchase group health coverage for their employees. The following employers are exempt from the Section 125 Plan requirement:

(1) employers that offer a health plan as defined in section 62A.011, subdivision 3, that is group coverage;

(2) employers that provide self-insurance as defined in section 62E.02; or

(3) employers that have no employees who are eligible to participate in a Section 125 Plan.

(b) Notwithstanding paragraph (a), an employer may opt out of the requirement to establish a Section 125 Plan by sending a form to the commissioner of commerce. The commissioner of commerce shall create a check-box form for employers to opt out. The form must contain a check box indicating the employer is choosing to opt out and a check box indicating that the employer certifies they have received education and information on the advantages of Section 125 Plans. The commissioner of commerce shall make the form available through their Web site by April 1, 2009.

Subd. 3. Employer requirements. (a) Employers that do not offer a health plan as defined in section 62A.011, subdivision 3, that is group coverage and are required to offer or choose to offer a Section 125 Plan shall:

(1) allow employees to purchase an individual market health plan for themselves and their dependents;

(2) allow employees to choose any insurance producer licensed in accident and health insurance under chapter 60K to assist them in purchasing an individual market health plan;

(3) upon an employee's request, deduct premium amounts on a pretax basis in an amount not to exceed an employee's wages, and remit these employee payments to the health plan; and

(4) provide notice to employees that individual market health plans purchased by employees through payroll deduction are not employer-sponsored or administered.

(b) Employers shall be held harmless from any and all claims related to the individual market health plans purchased by employees under a Section 125 Plan.

Subd. 4. Section 125 Plan employer incentives. (a) The commissioner of employment and economic development shall award grants to eligible small employers that establish Section 125 Plans.

(b) In order to be eligible for a grant, a small employer must:

(1) not have offered health insurance to employees through a group health insurance plan as defined in section 62A.10 or through a self-insured plan as defined in section 62E.02 in the 12 months prior to applying for grant funding under this section;

(2) have established a Section 125 Plan within 90 days prior to applying for grant funding under this section, and must not have offered a Section 125 Plan to employees for at least a nine-month period prior to the establishment of the Section 125 Plan under this section; and

(3) certify to the commissioner that the employer has established a Section 125 Plan and meets the requirements of subdivision 3.

(c) The amount of the grant awarded to a small employer under this section shall be $350.

History: 2008 c 358 art 4 s 10



Section 62U.08 — ESSENTIAL BENEFIT SET.

Subdivision 1. Work group created. The commissioner of health shall convene a work group to make recommendations on the design of a health benefit set that provides coverage for a broad range of services and technologies, is based on scientific evidence that the services and technologies are clinically effective and cost-effective, and provides lower enrollee cost sharing for services and technologies that have been determined to be cost-effective. The work group shall include representatives of health care providers, health plans, state agencies, and employers. Members of the work group must have expertise in standards for evidence-based care, benefit design and development, actuarial analysis, or knowledge relating to the analysis of the cost impact of coverage of specified benefits. The work group must meet at least once per year and at other times as necessary to make recommendations to the commissioner on updating the benefit set as necessary to ensure that the benefit set continues to be safe, effective, and scientifically based.

Subd. 2. Duties. By October 15, 2009, the work group shall develop and submit to the commissioner an initial essential benefit set and design that includes coverage for a broad range of services, is based on scientific evidence that services are clinically effective and cost-effective, and provides lower enrollee cost sharing for services that have been determined to be cost-effective. The benefit set must include necessary evidence-based health care services, procedures, diagnostic tests, and technologies that are scientifically proven to be both clinically effective and cost-effective. In developing its recommendations, the work group may consult with the Institute for Clinical Systems Improvement (ICSI) to assemble existing scientifically based practice standards.

Subd. 3. Report. By January 15, 2010, the commissioner shall report the recommendations of the work group to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over health care policy and finance.

History: 2008 c 358 art 4 s 11



Section 62U.10 — HEALTH CARE TRANSFER, SAVINGS, AND REPAYMENT.

Subdivision 1. Health care access fund transfer. On June 30, 2009, the commissioner of management and budget shall transfer $50,000,000 from the health care access fund to the general fund.

Subd. 2. Projected spending baseline. (a) By June 1, 2009, the commissioner of health shall calculate the annual projected total private and public health care spending for residents of this state and establish a health care spending baseline, beginning for calendar year 2008 and for the next ten years based on the annual projected growth in spending.

(b) In establishing the health care spending baseline, the commissioner shall use the Centers for Medicare and Medicaid Services forecast for total growth in national health care expenditures and adjust this forecast to reflect the demographics, health status, and other factors deemed necessary by the commissioner. The commissioner shall contract with an actuarial consultant to make recommendations for the adjustments needed to specifically reflect projected spending for residents of this state.

(c) The commissioner may adjust the projected baseline as necessary to reflect any updated federal projections or account for unanticipated changes in federal policy.

(d) Medicare and long-term care spending must not be included in the calculations required under this section.

Subd. 3. Actual spending and savings determination. By June 1, 2010, and each June 1 thereafter until June 1, 2020, the commissioner of health shall determine the actual total private and public health care spending for residents of this state for the calendar year two years before the current calendar year, based on data collected under chapter 62J, and shall determine the difference between the projected spending, as determined under subdivision 2, and the actual spending for that year. The actual spending must be certified by an independent actuarial consultant. If the actual spending is less than the projected spending, the commissioner shall determine, based on the proportion of spending for state-administered health care programs to total private and public health care spending for the calendar year two years before the current calendar year, the percentage of the calculated aggregate savings amount accruing to state-administered health care programs.

Subd. 4. Repayment of transfer. When accumulated savings accruing to state-administered health care programs, as calculated under subdivision 3, meet or exceed $50,000,000, the commissioner of health shall certify that event to the commissioner of management and budget. In the next fiscal year following the certification, the commissioner of management and budget shall transfer $50,000,000 from the general fund to the health care access fund. The amount necessary to make the transfer is appropriated from the general fund to the commissioner of management and budget.

Subd. 5. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Public health care spending" means spending for a state-administered health care program.

(c) "State-administered health care program" means medical assistance, MinnesotaCare, and the state employee group insurance program.

Subd. 6. Projected spending baseline. Beginning February 15, 2016, and each February 15 thereafter, the commissioner of health shall report the projected impact on spending from specified health indicators related to various preventable illnesses and death. The impacts shall be reported over a ten-year time frame using a baseline forecast of private and public health care and long-term care spending for residents of this state, beginning with calendar year 2009 projected estimates of costs, and updated annually for each of the following health indicators:

(1) costs related to rates of obesity, including obesity-related cancers, coronary heart disease, stroke, and arthritis;

(2) costs related to the utilization of tobacco products;

(3) costs related to hypertension;

(4) costs related to diabetes or prediabetes; and

(5) costs related to dementia and chronic disease among an elderly population over 60, including additional long-term care costs.

Subd. 7. Outcomes reporting; savings determination. (a) Beginning November 1, 2016, and each November 1 thereafter, the commissioner of health shall determine the actual total private and public health care and long-term care spending for Minnesota residents related to each health indicator projected in subdivision 6 for the most recent calendar year available. The commissioner shall determine the difference between the projected and actual spending for each health indicator and for each year, and determine the savings attributable to changes in these health indicators. The assumptions and research methods used to calculate actual spending must be determined to be appropriate by an independent actuarial consultant. If the actual spending is less than the projected spending, the commissioner, in consultation with the commissioners of human services and management and budget, shall use the proportion of spending for state-administered health care programs to total private and public health care spending for each health indicator for the calendar year two years before the current calendar year to determine the percentage of the calculated aggregate savings amount accruing to state-administered health care programs.

(b) The commissioner may use the data submitted under section 62U.04, subdivisions 4 and 5, to complete the activities required under this section, but may only report publicly on regional data aggregated to granularity of 25,000 lives or greater for this purpose.

Subd. 8. Transfers. When accumulated annual savings accruing to state-administered health care programs, as calculated under subdivision 7, meet or exceed $50,000,000 for all health indicators in aggregate statewide, the commissioner of health shall certify that event to the commissioner of management and budget, no later than December 15 of each year. In the next fiscal year following the certification, the commissioner of management and budget shall transfer $50,000,000 from the general fund to the health care access fund. This transfer shall repeat in each fiscal year following subsequent certifications of additional cumulative savings, up to $50,000,000 per year. The amount necessary to make the transfer is appropriated from the general fund to the commissioner of management and budget.

History: 2008 c 363 art 17 s 1; 2009 c 101 art 2 s 109; 2015 c 71 art 8 s 9-11; 2016 c 158 art 2 s 31



Section 62U.15 — ALZHEIMER'S DISEASE; PREVALENCE AND SCREENING MEASURES.

Subdivision 1. Data from providers. (a) By July 1, 2012, the commissioner shall review currently available quality measures and make recommendations for future measurement aimed at improving assessment and care related to Alzheimer's disease and other dementia diagnoses, including improved rates and results of cognitive screening, rates of Alzheimer's and other dementia diagnoses, and prescribed care and treatment plans.

(b) The commissioner may contract with a private entity to complete the requirements in this subdivision. If the commissioner contracts with a private entity already under contract through section 62U.02, then the commissioner may use a sole source contract and is exempt from competitive procurement processes.

Subd. 2. Learning collaborative. By July 1, 2012, the commissioner shall develop a health care home learning collaborative curriculum that includes screening and education on best practices regarding identification and management of Alzheimer's and other dementia patients under section 256B.0751, subdivision 5, for providers, clinics, care coordinators, clinic administrators, patient partners and families, and community resources including public health.

Subd. 3. Comparison data. The commissioner, with the commissioner of human services, the Minnesota Board on Aging, and other appropriate state offices, shall jointly review existing and forthcoming literature in order to estimate differences in the outcomes and costs of current practices for caring for those with Alzheimer's disease and other dementias, compared to the outcomes and costs resulting from:

(1) earlier identification of Alzheimer's and other dementias;

(2) improved support of family caregivers; and

(3) improved collaboration between medical care management and community-based supports.

Subd. 4. Reporting. By January 15, 2013, the commissioner must report to the legislature on progress toward establishment and collection of quality measures required under this section.

History: 1Sp2011 c 9 art 2 s 4






Chapter 62V — MNSURE

Section 62V.01 — TITLE.

This chapter may be cited as the "MNsure Act."

History: 2013 c 9 s 3; 2013 c 108 art 1 s 67



Section 62V.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given.

Subd. 2. Board. "Board" means the Board of Directors of MNsure specified in section 62V.04.

Subd. 3. Dental plan. "Dental plan" has the meaning defined in section 62Q.76, subdivision 3.

Subd. 4. Health plan. "Health plan" means a policy, contract, certificate, or agreement defined in section 62A.011, subdivision 3.

Subd. 5. Health carrier. "Health carrier" has the meaning defined in section 62A.011.

Subd. 6. Individual market. "Individual market" means the market for health insurance coverage offered to individuals.

Subd. 7. Insurance producer. "Insurance producer" has the meaning defined in section 60K.31.

Subd. 8. MNsure. "MNsure" means the state health benefit exchange as described in section 1311 of the federal Patient Protection and Affordable Care Act, Public Law 111-148, and further defined through amendments to the act and regulations issued under the act.

Subd. 9. Navigator. "Navigator" has the meaning described in section 1311(i) of the federal Patient Protection and Affordable Care Act, Public Law 111-148, and further defined through amendments to the act and regulations issued under the act.

Subd. 10. Public health care program. "Public health care program" means any public health care program administered by the commissioner of human services.

Subd. 11. Qualified health plan. "Qualified health plan" means a health plan that meets the definition in section 1301(a) of the Affordable Care Act, Public Law 111-148, and has been certified by the board in accordance with section 62V.05, subdivision 5, to be offered through MNsure.

Subd. 12. Small group market. "Small group market" means the market for health insurance coverage offered to small employers as defined in section 62L.02, subdivision 26.

Subd. 13. Web site. "Web site" means a site maintained on the World Wide Web by MNsure that allows for access to information and services provided by MNsure.

History: 2013 c 9 s 4; 2013 c 108 art 1 s 67



Section 62V.03 — MNSURE; ESTABLISHMENT.

Subdivision 1. Creation. MNsure is created as a board under section 15.012, paragraph (a), to:

(1) promote informed consumer choice, innovation, competition, quality, value, market participation, affordability, suitable and meaningful choices, health improvement, care management, reduction of health disparities, and portability of health plans;

(2) facilitate and simplify the comparison, choice, enrollment, and purchase of health plans for individuals purchasing in the individual market through MNsure and for employees and employers purchasing in the small group market through MNsure;

(3) assist small employers with access to small business health insurance tax credits and to assist individuals with access to public health care programs, premium assistance tax credits and cost-sharing reductions, and certificates of exemption from individual responsibility requirements;

(4) facilitate the integration and transition of individuals between public health care programs and health plans in the individual or group market and develop processes that, to the maximum extent possible, provide for continuous coverage; and

(5) establish and modify as necessary a name and brand for MNsure based on market studies that show maximum effectiveness in attracting the uninsured and motivating them to take action.

Subd. 2. Application of other law. (a) MNsure must be reviewed by the legislative auditor under section 3.971. The legislative auditor shall audit the books, accounts, and affairs of MNsure once each year or less frequently as the legislative auditor's funds and personnel permit. Upon the audit of the financial accounts and affairs of MNsure, MNsure is liable to the state for the total cost and expenses of the audit, including the salaries paid to the examiners while actually engaged in making the examination. The legislative auditor may bill MNsure either monthly or at the completion of the audit. All collections received for the audits must be deposited in the general fund and are appropriated to the legislative auditor. Pursuant to section 3.97, subdivision 3a, the Legislative Audit Commission is requested to direct the legislative auditor to report by March 1, 2014, to the legislature on any duplication of services that occurs within state government as a result of the creation of MNsure. The legislative auditor may make recommendations on consolidating or eliminating any services deemed duplicative. The board shall reimburse the legislative auditor for any costs incurred in the creation of this report.

(b) Board members of MNsure are subject to sections 10A.07 and 10A.09. Board members and the personnel of MNsure are subject to section 10A.071.

(c) All meetings of the board and of the Minnesota Eligibility System Executive Steering Committee established under section 62V.055 shall comply with the open meeting law in chapter 13D.

(d) The board and the Web site are exempt from chapter 60K. Any employee of MNsure who sells, solicits, or negotiates insurance to individuals or small employers must be licensed as an insurance producer under chapter 60K.

(e) Section 3.3005 applies to any federal funds received by MNsure.

(f) A MNsure decision that requires a vote of the board, other than a decision that applies only to hiring of employees or other internal management of MNsure, is an "administrative action" under section 10A.01, subdivision 2.

Subd. 3. Continued operation of a private marketplace. (a) Nothing in this chapter shall be construed to prohibit: (1) a health carrier from offering outside of MNsure a health plan to a qualified individual or qualified employer; and (2) a qualified individual from enrolling in, or a qualified employer from selecting for its employees, a health plan offered outside of MNsure.

(b) Nothing in this chapter shall be construed to restrict the choice of a qualified individual to enroll or not enroll in a qualified health plan or to participate in MNsure. Nothing in this chapter shall be construed to compel an individual to enroll in a qualified health plan or to participate in MNsure.

(c) For purposes of this subdivision, "qualified individual" and "qualified employer" have the meanings given in section 1312 of the Affordable Care Act, Public Law 111-148, and further defined through amendments to the act and regulations issued under the act.

History: 2013 c 9 s 5; 2013 c 108 art 1 s 67; 2015 c 71 art 12 s 2; 2016 c 163 art 4 s 1



Section 62V.04 — GOVERNANCE.

Subdivision 1. Board. MNsure is governed by a board of directors with seven members.

Subd. 2. Appointment. (a) Board membership of MNsure consists of the following:

(1) three members appointed by the governor with the advice and consent of both the senate and the house of representatives acting separately in accordance with paragraph (d), with one member representing the interests of individual consumers eligible for individual market coverage, one member representing individual consumers eligible for public health care program coverage, and one member representing small employers. Members are appointed to serve four-year terms following the initial staggered-term lot determination;

(2) three members appointed by the governor with the advice and consent of both the senate and the house of representatives acting separately in accordance with paragraph (d) who have demonstrated expertise, leadership, and innovation in the following areas: one member representing the areas of health administration, health care finance, health plan purchasing, and health care delivery systems; one member representing the areas of public health, health disparities, public health care programs, and the uninsured; and one member representing health policy issues related to the small group and individual markets. Members are appointed to serve four-year terms following the initial staggered-term lot determination; and

(3) the commissioner of human services or a designee.

(b) Section 15.0597 shall apply to all appointments, except for the commissioner.

(c) The governor shall make appointments to the board that are consistent with federal law and regulations regarding its composition and structure. All board members appointed by the governor must be legal residents of Minnesota.

(d) Upon appointment by the governor, a board member shall exercise duties of office immediately. If both the house of representatives and the senate vote not to confirm an appointment, the appointment terminates on the day following the vote not to confirm in the second body to vote.

(e) Initial appointments shall be made by April 30, 2013.

(f) One of the six members appointed under paragraph (a), clause (1) or (2), must have experience in representing the needs of vulnerable populations and persons with disabilities.

(g) Membership on the board must include representation from outside the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

Subd. 3. Terms. (a) Board members may serve no more than two consecutive terms, except for the commissioner or the commissioner's designee, who shall serve until replaced by the governor.

(b) A board member may resign at any time by giving written notice to the board.

(c) The appointed members under subdivision 2, paragraph (a), clauses (1) and (2), shall have an initial term of two, three, or four years, determined by lot by the secretary of state.

Subd. 4. Conflicts of interest. (a) Within one year prior to or at any time during their appointed term, board members appointed under subdivision 2, paragraph (a), clauses (1) and (2), shall not be employed by, be a member of the board of directors of, or otherwise be a representative of a health carrier, institutional health care provider or other entity providing health care, navigator, insurance producer, or other entity in the business of selling items or services of significant value to or through MNsure. For purposes of this paragraph, "health care provider or entity" does not include an academic institution.

(b) Board members must recuse themselves from discussion of and voting on an official matter if the board member has a conflict of interest. A conflict of interest means an association including a financial or personal association that has the potential to bias or have the appearance of biasing a board member's decisions in matters related to MNsure or the conduct of activities under this chapter.

(c) No board member shall have a spouse who is an executive of a health carrier.

(d) No member of the board may currently serve as a lobbyist, as defined under section 10A.01, subdivision 21.

Subd. 5. Acting chair; first meeting; supervision. (a) The governor shall designate as acting chair one of the appointees described in subdivision 2.

(b) The board shall hold its first meeting within 60 days of enactment.

(c) The board shall elect a chair to replace the acting chair at the first meeting.

Subd. 6. Chair. The board shall have a chair, elected by a majority of members. The chair shall serve for one year.

Subd. 7. Officers. The members of the board shall elect officers by a majority of members. The officers shall serve for one year.

Subd. 8. Vacancies. If a vacancy occurs, the governor shall appoint a new member within 90 days, and the newly appointed member shall be subject to the same confirmation process described in subdivision 2.

Subd. 9. Removal. (a) A board member may be removed by the appointing authority and a majority vote of the board following notice and hearing before the board. For purposes of this subdivision, the appointing authority or a designee of the appointing authority shall be a voting member of the board for purposes of constituting a quorum.

(b) A conflict of interest as defined in subdivision 4, shall be cause for removal from the board.

Subd. 10. Meetings. The board shall meet at least quarterly.

Subd. 11. Quorum. A majority of the members of the board constitutes a quorum, and the affirmative vote of a majority of members of the board is necessary and sufficient for action taken by the board.

Subd. 12. Compensation. (a) The board members shall be paid a salary not to exceed the salary limits established under section 15A.0815, subdivision 4. The salary for board members shall be set in accordance with this subdivision and section 15A.0815, subdivision 5. This paragraph expires December 31, 2015.

(b) Beginning January 1, 2016, the board members may be compensated in accordance with section 15.0575.

Subd. 13. Advisory committees. (a) The board shall establish and maintain advisory committees to provide insurance producers, health care providers, the health care industry, consumers, and other stakeholders with the opportunity to advise the board regarding the operation of MNsure as required under section 1311(d)(6) of the Affordable Care Act, Public Law 111-148. The board shall regularly consult with the advisory committees. The advisory committees established under this paragraph shall not expire.

(b) The board may establish additional advisory committees, as necessary, to gather and provide information to the board in order to facilitate the operation of MNsure. The advisory committees established under this paragraph shall not expire, except by action of the board.

(c) Section 15.0597 shall not apply to any advisory committee established by the board under this subdivision.

(d) The board may provide compensation and expense reimbursement under section 15.059, subdivision 3, to members of the advisory committees.

History: 2013 c 9 s 6; 2013 c 108 art 1 s 67



Section 62V.05 — RESPONSIBILITIES AND POWERS OF MNSURE.

Subdivision 1. General. (a) The board shall operate MNsure according to this chapter and applicable state and federal law.

(b) The board has the power to:

(1) employ personnel and delegate administrative, operational, and other responsibilities to the director and other personnel as deemed appropriate by the board. This authority is subject to chapters 43A and 179A. The director and managerial staff of MNsure shall serve in the unclassified service and shall be governed by a compensation plan prepared by the board, submitted to the commissioner of management and budget for review and comment within 14 days of its receipt, and approved by the Legislative Coordinating Commission and the legislature under section 3.855, except that section 15A.0815, subdivision 5, paragraph (e), shall not apply;

(2) establish the budget of MNsure;

(3) seek and accept money, grants, loans, donations, materials, services, or advertising revenue from government agencies, philanthropic organizations, and public and private sources to fund the operation of MNsure. No health carrier or insurance producer shall advertise on MNsure;

(4) contract for the receipt and provision of goods and services;

(5) enter into information-sharing agreements with federal and state agencies and other entities, provided the agreements include adequate protections with respect to the confidentiality and integrity of the information to be shared, and comply with all applicable state and federal laws, regulations, and rules, including the requirements of section 62V.06; and

(6) exercise all powers reasonably necessary to implement and administer the requirements of this chapter and the Affordable Care Act, Public Law 111-148.

(c) The board shall establish policies and procedures to gather public comment and provide public notice in the State Register.

(d) Within 180 days of enactment, the board shall establish bylaws, policies, and procedures governing the operations of MNsure in accordance with this chapter.

Subd. 2. Operations funding. (a) Prior to January 1, 2015, MNsure shall retain or collect up to 1.5 percent of total premiums for individual and small group market health plans and dental plans sold through MNsure to fund the cash reserves of MNsure, but the amount collected shall not exceed a dollar amount equal to 25 percent of the funds collected under section 62E.11, subdivision 6, for calendar year 2012.

(b) Beginning January 1, 2015, MNsure shall retain or collect up to 3.5 percent of total premiums for individual and small group market health plans and dental plans sold through MNsure to fund the operations of MNsure, but the amount collected shall not exceed a dollar amount equal to 50 percent of the funds collected under section 62E.11, subdivision 6, for calendar year 2012.

(c) Beginning January 1, 2016, MNsure shall retain or collect up to 3.5 percent of total premiums for individual and small group market health plans and dental plans sold through MNsure to fund the operations of MNsure, but the amount collected may never exceed a dollar amount greater than 100 percent of the funds collected under section 62E.11, subdivision 6, for calendar year 2012.

(d) For fiscal years 2014 and 2015, the commissioner of management and budget is authorized to provide cash flow assistance of up to $20,000,000 from the special revenue fund or the statutory general fund under section 16A.671, subdivision 3, paragraph (a), to MNsure. Any funds provided under this paragraph shall be repaid, with interest, by June 30, 2015.

(e) Funding for the operations of MNsure shall cover any compensation provided to navigators participating in the navigator program.

Subd. 3. Insurance producers. (a) By April 30, 2013, the board, in consultation with the commissioner of commerce, shall establish certification requirements that must be met by insurance producers in order to assist individuals and small employers with purchasing coverage through MNsure. Prior to January 1, 2015, the board may amend the requirements, only if necessary, due to a change in federal rules.

(b) Certification requirements shall not exceed the requirements established under Code of Federal Regulations, title 45, part 155.220. Certification shall include training on health plans available through MNsure, available tax credits and cost-sharing arrangements, compliance with privacy and security standards, eligibility verification processes, online enrollment tools, and basic information on available public health care programs. Training required for certification under this subdivision shall qualify for continuing education requirements for insurance producers required under chapter 60K, and must comply with course approval requirements under chapter 45.

(c) Producer compensation shall be established by health carriers that provide health plans through MNsure. The structure of compensation to insurance producers must be similar for health plans sold through MNsure and outside MNsure.

(d) Any insurance producer compensation structure established by a health carrier for the small group market must include compensation for defined contribution plans that involve multiple health carriers. The compensation offered must be commensurate with other small group market defined health plans.

(e) Any insurance producer assisting an individual or small employer with purchasing coverage through MNsure must disclose, orally and in writing, to the individual or small employer at the time of the first solicitation with the prospective purchaser the following:

(1) the health carriers and qualified health plans offered through MNsure that the producer is authorized to sell, and that the producer may not be authorized to sell all the qualified health plans offered through MNsure;

(2) that the producer may be receiving compensation from a health carrier for enrolling the individual or small employer into a particular health plan; and

(3) that information on all qualified health plans offered through MNsure is available through the MNsure Web site.

For purposes of this paragraph, "solicitation" means any contact by a producer, or any person acting on behalf of a producer made for the purpose of selling or attempting to sell coverage through MNsure. If the first solicitation is made by telephone, the disclosures required under this paragraph need not be made in writing, but the fact that disclosure has been made must be acknowledged on the application.

(f) Beginning January 15, 2015, each health carrier that offers or sells qualified health plans through MNsure shall report in writing to the board and the commissioner of commerce the compensation and other incentives it offers or provides to insurance producers with regard to each type of health plan the health carrier offers or sells both inside and outside of MNsure. Each health carrier shall submit a report annually and upon any change to the compensation or other incentives offered or provided to insurance producers.

(g) Nothing in this chapter shall prohibit an insurance producer from offering professional advice and recommendations to a small group purchaser based upon information provided to the producer.

(h) An insurance producer that offers health plans in the small group market shall notify each small group purchaser of which group health plans qualify for Internal Revenue Service approved section 125 tax benefits. The insurance producer shall also notify small group purchasers of state law provisions that benefit small group plans when the employer agrees to pay 50 percent or more of its employees' premium. Individuals who are eligible for cost-effective medical assistance will count toward the 75 percent participation requirement in section 62L.03, subdivision 3.

(i) Nothing in this subdivision shall be construed to limit the licensure requirements or regulatory functions of the commissioner of commerce under chapter 60K.

Subd. 4. Navigator; in-person assisters; call center. (a) The board shall establish policies and procedures for the ongoing operation of a navigator program, in-person assister program, call center, and customer service provisions for MNsure to be implemented beginning January 1, 2015.

(b) Until the implementation of the policies and procedures described in paragraph (a), the following shall be in effect:

(1) the navigator program shall be met by section 256.962;

(2) entities eligible to be navigators, including entities defined in Code of Federal Regulations, title 45, part 155.210 (c)(2), may serve as in-person assisters;

(3) the board shall establish requirements and compensation for the navigator program and the in-person assister program by April 30, 2013. Compensation for navigators and in-person assisters must take into account any other compensation received by the navigator or in-person assister for conducting the same or similar services; and

(4) call center operations shall utilize existing state resources and personnel, including referrals to counties for medical assistance.

(c) The board shall establish a toll-free number for MNsure and may hire and contract for additional resources as deemed necessary.

(d) The navigator program and in-person assister program must meet the requirements of section 1311(i) of the Affordable Care Act, Public Law 111-148. In establishing training standards for the navigators and in-person assisters, the board must ensure that all entities and individuals carrying out navigator and in-person assister functions have training in the needs of underserved and vulnerable populations; eligibility and enrollment rules and procedures; the range of available public health care programs and qualified health plan options offered through MNsure; and privacy and security standards. For calendar year 2014, the commissioner of human services shall ensure that the navigator program under section 256.962 provides application assistance for both qualified health plans offered through MNsure and public health care programs.

(e) The board must ensure that any information provided by navigators, in-person assisters, the call center, or other customer assistance portals be accessible to persons with disabilities and that information provided on public health care programs include information on other coverage options available to persons with disabilities.

Subd. 5. Health carrier and health plan requirements; participation. (a) Beginning January 1, 2015, the board may establish certification requirements for health carriers and health plans to be offered through MNsure that satisfy federal requirements under section 1311(c)(1) of the Affordable Care Act, Public Law 111-148.

(b) Paragraph (a) does not apply if by June 1, 2013, the legislature enacts regulatory requirements that:

(1) apply uniformly to all health carriers and health plans in the individual market;

(2) apply uniformly to all health carriers and health plans in the small group market; and

(3) satisfy minimum federal certification requirements under section 1311(c)(1) of the Affordable Care Act, Public Law 111-148.

(c) In accordance with section 1311(e) of the Affordable Care Act, Public Law 111-148, the board shall establish policies and procedures for certification and selection of health plans to be offered as qualified health plans through MNsure. The board shall certify and select a health plan as a qualified health plan to be offered through MNsure, if:

(1) the health plan meets the minimum certification requirements established in paragraph (a) or the market regulatory requirements in paragraph (b);

(2) the board determines that making the health plan available through MNsure is in the interest of qualified individuals and qualified employers;

(3) the health carrier applying to offer the health plan through MNsure also applies to offer health plans at each actuarial value level and service area that the health carrier currently offers in the individual and small group markets; and

(4) the health carrier does not apply to offer health plans in the individual and small group markets through MNsure under a separate license of a parent organization or holding company under section 60D.15, that is different from what the health carrier offers in the individual and small group markets outside MNsure.

(d) In determining the interests of qualified individuals and employers under paragraph (c), clause (2), the board may not exclude a health plan for any reason specified under section 1311(e)(1)(B) of the Affordable Care Act, Public Law 111-148. The board may consider:

(1) affordability;

(2) quality and value of health plans;

(3) promotion of prevention and wellness;

(4) promotion of initiatives to reduce health disparities;

(5) market stability and adverse selection;

(6) meaningful choices and access;

(7) alignment and coordination with state agency and private sector purchasing strategies and payment reform efforts; and

(8) other criteria that the board determines appropriate.

(e) For qualified health plans offered through MNsure on or after January 1, 2015, the board shall establish policies and procedures under paragraphs (c) and (d) for selection of health plans to be offered as qualified health plans through MNsure by February 1 of each year, beginning February 1, 2014. The board shall consistently and uniformly apply all policies and procedures and any requirements, standards, or criteria to all health carriers and health plans. For any policies, procedures, requirements, standards, or criteria that are defined as rules under section 14.02, subdivision 4, the board may use the process described in subdivision 9.

(f) For 2014, the board shall not have the power to select health carriers and health plans for participation in MNsure. The board shall permit all health plans that meet the certification requirements under section 1311(c)(1) of the Affordable Care Act, Public Law 111-148, to be offered through MNsure.

(g) Under this subdivision, the board shall have the power to verify that health carriers and health plans are properly certified to be eligible for participation in MNsure.

(h) The board has the authority to decertify health carriers and health plans that fail to maintain compliance with section 1311(c)(1) of the Affordable Care Act, Public Law 111-148.

(i) For qualified health plans offered through MNsure beginning January 1, 2015, health carriers must use the most current addendum for Indian health care providers approved by the Centers for Medicare and Medicaid Services and the tribes as part of their contracts with Indian health care providers. MNsure shall comply with all future changes in federal law with regard to health coverage for the tribes.

Subd. 6. Appeals. (a) The board may conduct hearings, appoint hearing officers, and recommend final orders related to appeals of any MNsure determinations, except for those determinations identified in paragraph (d). An appeal by a health carrier regarding a specific certification or selection determination made by MNsure under subdivision 5 must be conducted as a contested case proceeding under chapter 14, with the report or order of the administrative law judge constituting the final decision in the case, subject to judicial review under sections 14.63 to 14.69. For other appeals, the board shall establish hearing processes which provide for a reasonable opportunity to be heard and timely resolution of the appeal and which are consistent with the requirements of federal law and guidance. An appealing party may be represented by legal counsel at these hearings, but this is not a requirement.

(b) MNsure may establish service-level agreements with state agencies to conduct hearings for appeals. Notwithstanding section 471.59, subdivision 1, a state agency is authorized to enter into service-level agreements for this purpose with MNsure.

(c) For proceedings under this subdivision, MNsure may be represented by an attorney who is an employee of MNsure.

(d) This subdivision does not apply to appeals of determinations where a state agency hearing is available under section 256.045.

(e) An appellant aggrieved by an order of MNsure issued in an eligibility appeal, as defined in Minnesota Rules, part 7700.0101, may appeal the order to the district court of the appellant's county of residence by serving a written copy of a notice of appeal upon MNsure and any other adverse party of record within 30 days after the date MNsure issued the order, the amended order, or order affirming the original order, and by filing the original notice and proof of service with the court administrator of the district court. Service may be made personally or by mail; service by mail is complete upon mailing; no filing fee shall be required by the court administrator in appeals taken pursuant to this subdivision. MNsure shall furnish all parties to the proceedings with a copy of the decision and a transcript of any testimony, evidence, or other supporting papers from the hearing held before the appeals examiner within 45 days after service of the notice of appeal.

(f) Any party aggrieved by the failure of an adverse party to obey an order issued by MNsure may compel performance according to the order in the manner prescribed in sections 586.01 to 586.12.

(g) Any party may obtain a hearing at a special term of the district court by serving a written notice of the time and place of the hearing at least ten days prior to the date of the hearing. The court may consider the matter in or out of chambers, and shall take no new or additional evidence unless it determines that such evidence is necessary for a more equitable disposition of the appeal.

(h) Any party aggrieved by the order of the district court may appeal the order as in other civil cases. No costs or disbursements shall be taxed against any party nor shall any filing fee or bond be required of any party.

(i) If MNsure or district court orders eligibility for qualified health plan coverage through MNsure, or eligibility for federal advance payment of premium tax credits or cost-sharing reductions contingent upon full payment of respective premiums, the premiums must be paid or provided pending appeal to the district court, Court of Appeals, or Supreme Court. Provision of eligibility by MNsure pending appeal does not render moot MNsure's position in a court of law.

Subd. 7. Agreements; consultation. (a) The board shall:

(1) establish and maintain an agreement with the commissioner of human services for cost allocation and services regarding eligibility determinations and enrollment for public health care programs that use a modified adjusted gross income standard to determine program eligibility. The board may establish and maintain an agreement with the commissioner of human services for other services;

(2) establish and maintain an agreement with the commissioners of commerce and health for services regarding enforcement of MNsure certification requirements for health plans and dental plans offered through MNsure. The board may establish and maintain agreements with the commissioners of commerce and health for other services; and

(3) establish interagency agreements to transfer funds to other state agencies for their costs related to implementing and operating MNsure, excluding medical assistance allocatable costs.

(b) The board shall consult with the commissioners of commerce and health regarding the operations of MNsure.

(c) The board shall consult with Indian tribes and organizations regarding the operation of MNsure.

(d) Beginning March 15, 2016, and each March 15 thereafter, the board shall submit a report to the chairs and ranking minority members of the committees in the senate and house of representatives with primary jurisdiction over commerce, health, and human services on all the agreements entered into with the chief information officer of the Office of MN.IT Services, or the commissioners of human services, health, or commerce in accordance with this subdivision. The report shall include the agency in which the agreement is with; the time period of the agreement; the purpose of the agreement; and a summary of the terms of the agreement. A copy of the agreement must be submitted to the extent practicable.

Subd. 8. Rulemaking. The board may adopt rules to implement any provisions in this chapter using the expedited rulemaking process in section 14.389.

Subd. 9. Dental plans. (a) The provisions of this section that apply to health plans shall apply to dental plans offered as stand-alone dental plans through MNsure, to the extent practicable.

(b) A stand-alone dental plan offered through MNsure must meet all certification requirements under section 1311(c)(1) of the Affordable Care Act, Public Law 111-148, that are applicable to health plans, except for certification requirements that cannot be met because the dental plan only covers dental benefits.

Subd. 10. Limitations; risk-bearing. (a) The board shall not bear insurance risk or enter into any agreement with health care providers to pay claims.

(b) Nothing in this subdivision shall prevent MNsure from providing insurance for its employees.

Subd. 11. Prohibition on other product lines. MNsure is prohibited from certifying, selecting, or offering products and policies of coverage that do not meet the definition of health plan or dental plan as provided in section 62V.02.

Subd. 12. Reports on interagency agreements and intra-agency transfers. The MNsure Board shall provide quarterly reports to the chairs and ranking minority members of the legislative committees with jurisdiction over health and human services policy and finance on:

(1) interagency agreements or service-level agreements and any renewals or extensions of existing interagency or service-level agreements with a state department under section 15.01, state agency under section 15.012, or the Office of MN.IT Services, with a value of more than $100,000, or related agreements with the same department or agency with a cumulative value of more than $100,000; and

(2) transfers of appropriations of more than $100,000 between accounts within or between agencies.

The report must include the statutory citation authorizing the agreement, transfer or dollar amount, purpose, and effective date of the agreement, the duration of the agreement, and a copy of the agreement.

History: 2013 c 9 s 7; 2013 c 108 art 1 s 67; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 2015 c 71 art 12 s 3-6; 2016 c 189 art 19 s 2



Section 62V.051 — MNSURE; CONSUMER RETROACTIVE APPOINTMENT OF A NAVIGATOR OR PRODUCER PERMITTED.

Notwithstanding any other law or rule to the contrary, for up to six months after the effective date of the qualified health plan, MNsure must permit a qualified health plan policyholder, who has not designated a navigator or an insurance producer, to retroactively appoint a navigator or insurance producer. MNsure must provide notice of the retroactive appointment to the health carrier. The health carrier must retroactively pay commissions to the insurance producer if the producer can demonstrate that they were certified by MNsure at the time of the original enrollment, were appointed by the selected health carrier at the time of the enrollment, and that an agent of record agreement was executed prior to or at the time of the effective date of the policy. MNsure must adopt a standard form of agent of record agreement for purposes of this section.

History: 2015 c 58 s 4



Section 62V.055 — MINNESOTA ELIGIBILITY SYSTEM EXECUTIVE STEERING COMMITTEE.

Subdivision 1. Definition; Minnesota eligibility system. For purposes of this section, "Minnesota eligibility system" means the system that supports eligibility determinations using a modified adjusted gross income methodology for medical assistance under section 256B.056, subdivision 1a, paragraph (b), clause (1); MinnesotaCare under chapter 256L; and qualified health plan enrollment under section 62V.05, subdivision 5, paragraph (c).

Subd. 2. Establishment; committee membership; costs. (a) The Minnesota Eligibility System Executive Steering Committee is established to provide recommendations to the MNsure board, the commissioner of human services, and the commissioner of MN.IT services on the governance, administration, and business operations of the Minnesota eligibility system. The steering committee shall be composed of:

(1) two members appointed by the commissioner of human services;

(2) two members appointed by the board;

(3) two members appointed jointly by the Association of Minnesota Counties, the Minnesota Inter-County Association, and the Minnesota Association of County Social Service Administrators. One member appointed under this clause shall represent counties within the seven-county metropolitan area, and one member shall represent counties outside the seven-county metropolitan area; and

(4) two nonvoting members appointed by the commissioner of MN.IT services.

(b) One member appointed by the commissioner of human services and one member appointed by the commissioner of MN.IT services shall serve as co-chairpersons for the steering committee.

(c) Steering committee costs must be paid from the budgets of the Department of Human Services, the Office of MN.IT Services, and MNsure.

Subd. 3. Duties. The Minnesota Eligibility System Executive Steering Committee shall provide recommendations on an overall governance structure for the Minnesota eligibility system and the ongoing administration and business operations of the Minnesota eligibility system. The steering committee shall make recommendations on setting system goals and priorities, allocating the system's resources, making major system decisions, and tracking total funding and expenditures for the system from all sources. The steering committee shall also report to the Legislative Oversight Committee on a quarterly basis on Minnesota eligibility system funding and expenditures, including amounts received in the most recent quarter by funding source and expenditures made in the most recent quarter by funding source.

Subd. 4. Meetings. (a) All meetings of the steering committee must:

(1) be held in the State Office Building, the Minnesota Senate Building, or when approved by the Legislative Oversight Committee, another public location with the capacity to live stream steering committee meetings; and

(2) whenever possible, be made available on a Web site for live audio or video streaming and be archived on a Web site for playback at a later time.

(b) The steering committee must:

(1) as part of every steering committee meeting, provide the opportunity for oral and written public testimony and comments on steering committee recommendations for the governance, administration, and business operations of the Minnesota eligibility system; and

(2) provide documents under discussion or review by the steering committee to be electronically posted on MNsure's Web site. Documents must be provided and posted prior to the meeting at which the documents are scheduled for review or discussion.

(c) All votes of the steering committee must be recorded, with each member's vote identified.

Subd. 5. Administrative structure. The Office of MN.IT Services shall be responsible for the design, build, maintenance, operation, and upgrade of the information technology for the Minnesota eligibility system. In carrying out its duties, the office shall consider recommendations made by the steering committee.

History: 2016 c 163 art 4 s 2



Section 62V.06 — DATA PRACTICES.

Subdivision 1. Applicability. MNsure is a state agency for purposes of the Minnesota Government Data Practices Act and is subject to all provisions of chapter 13, in addition to the requirements contained in this section.

Subd. 2. Definitions. As used in this section:

(1) "individual" means an individual according to section 13.02, subdivision 8, but does not include a vendor of services; and

(2) "participating" means that an individual, employee, or employer is seeking, or has sought an eligibility determination, enrollment processing, or premium processing through MNsure.

Subd. 3. General data classifications. The following data collected, created, or maintained by MNsure are classified as private data on individuals, as defined in section 13.02, subdivision 12, or nonpublic data, as defined in section 13.02, subdivision 9:

(1) data on any individual participating in MNsure;

(2) data on any individuals participating in MNsure as employees of an employer participating in MNsure; and

(3) data on employers participating in MNsure.

Subd. 4. Application and certification data. (a) Data submitted by an insurance producer in an application for certification to sell a health plan through MNsure, or submitted by an applicant seeking permission or a commission to act as a navigator or in-person assister, are classified as follows:

(1) at the time the application is submitted, all data contained in the application are private data, as defined in section 13.02, subdivision 12, or nonpublic data as defined in section 13.02, subdivision 9, except that the name of the applicant is public; and

(2) upon a final determination related to the application for certification by MNsure, all data contained in the application are public, with the exception of trade secret data as defined in section 13.37.

(b) Data created or maintained by a government entity as part of the evaluation of an application are protected nonpublic data, as defined in section 13.02, subdivision 13, until a final determination as to certification is made and all rights of appeal have been exhausted. Upon a final determination and exhaustion of all rights of appeal, these data are public, with the exception of trade secret data as defined in section 13.37 and data subject to attorney-client privilege or other protection as provided in section 13.393.

(c) If an application is denied, the public data must include the criteria used by the board to evaluate the application and the specific reasons for the denial, and these data must be published on the MNsure Web site.

Subd. 5. Data sharing. (a) MNsure may share or disseminate data classified as private or nonpublic in subdivision 3 as follows:

(1) to the subject of the data, as provided in section 13.04;

(2) according to a court order;

(3) according to a state or federal law specifically authorizing access to the data;

(4) with other state or federal agencies, only to the extent necessary to verify the identity of, determine the eligibility of, process premiums for, process enrollment of, or investigate fraud related to an individual, employer, or employee participating in MNsure, provided that MNsure must enter into a data-sharing agreement with the agency prior to sharing data under this clause; and

(5) with a nongovernmental person or entity, only to the extent necessary to verify the identity of, determine the eligibility of, process premiums for, process enrollment of, or investigate fraud related to an individual, employer, or employee participating in MNsure, provided that MNsure must enter into a contract with the person or entity, as provided in section 13.05, subdivision 6 or 11, prior to disseminating data under this clause.

(b) MNsure may share or disseminate data classified as private or nonpublic in subdivision 4 as follows:

(1) to the subject of the data, as provided in section 13.04;

(2) according to a court order;

(3) according to a state or federal law specifically authorizing access to the data;

(4) with other state or federal agencies, only to the extent necessary to carry out the functions of MNsure, provided that MNsure must enter into a data-sharing agreement with the agency prior to sharing data under this clause; and

(5) with a nongovernmental person or entity, only to the extent necessary to carry out the functions of MNsure, provided that MNsure must enter a contract with the person or entity, as provided in section 13.05, subdivision 6 or 11, prior to disseminating data under this clause.

(c) Sharing or disseminating data outside of MNsure in a manner not authorized by this subdivision is prohibited. The list of authorized dissemination and sharing contained in this subdivision must be included in the Tennessen warning required by section 13.04, subdivision 2.

(d) Until July 1, 2014, state agencies must share data classified as private or nonpublic on individuals, employees, or employers participating in MNsure with MNsure, only to the extent such data are necessary to verify the identity of, determine the eligibility of, process premiums for, process enrollment of, or investigate fraud related to a MNsure participant. The agency must enter into a data-sharing agreement with MNsure prior to sharing any data under this paragraph.

Subd. 6. Notice and disclosures. (a) In addition to the Tennessen warning required by section 13.04, subdivision 2, MNsure must provide any data subject asked to supply private data with:

(1) a notice of rights related to the handling of genetic information, pursuant to section 13.386; and

(2) a notice of the records retention policy of MNsure, detailing the length of time MNsure will retain data on the individual and the manner in which it will be destroyed upon expiration of that time.

(b) All notices required by this subdivision, including the Tennessen warning, must be provided in an electronic format suitable for downloading or printing.

Subd. 7. Summary data. In addition to creation and disclosure of summary data derived from private data on individuals, as permitted by section 13.05, subdivision 7, MNsure may create and disclose summary data derived from data classified as nonpublic under this section.

Subd. 8. Access to data; audit trail. (a) Only individuals with explicit authorization from the board may enter, update, or access not public data collected, created, or maintained by MNsure. The ability of authorized individuals to enter, update, or access data must be limited through the use of role-based access that corresponds to the official duties or training level of the individual, and the statutory authorization that grants access for that purpose. All queries and responses, and all actions in which data are entered, updated, accessed, or shared or disseminated outside of MNsure, must be recorded in a data audit trail. Data contained in the audit trail are public, to the extent that the data are not otherwise classified by this section.

The board shall immediately and permanently revoke the authorization of any individual determined to have willfully entered, updated, accessed, shared, or disseminated data in violation of this section, or any provision of chapter 13. If an individual is determined to have willfully gained access to data without explicit authorization from the board, the board shall forward the matter to the county attorney for prosecution.

(b) This subdivision shall not limit or affect the authority of the legislative auditor to access data needed to conduct audits, evaluations, or investigations of MNsure or the obligation of the board and MNsure employees to comply with section 3.978, subdivision 2.

(c) This subdivision does not apply to actions taken by a MNsure participant to enter, update, or access data held by MNsure, if the participant is the subject of the data that is entered, updated, or accessed.

Subd. 9. Sale of data prohibited. MNsure may not sell any data collected, created, or maintained by MNsure, regardless of its classification, for commercial or any other purposes.

Subd. 10. Gun and firearm ownership. MNsure shall not collect information that indicates whether or not an individual owns a gun or has a firearm in the individual's home.

History: 2013 c 9 s 8; 2013 c 108 art 1 s 67



Section 62V.07 — FUNDS.

(a) The MNsure account is created in the special revenue fund of the state treasury. All funds received by MNsure shall be deposited in the account. Funds in the account are appropriated to MNsure for the operation of MNsure. Notwithstanding section 11A.20, all investment income and all investment losses attributable to the investment of the MNsure account not currently needed, shall be credited to the MNsure account.

(b) The budget submitted to the legislature under section 16A.11 must include budget information for MNsure.

History: 2013 c 9 s 9; 2013 c 108 art 1 s 67



Section 62V.08 — REPORTS.

(a) MNsure shall submit a report to the legislature by January 15, 2015, and each January 15 thereafter, on: (1) the performance of MNsure operations; (2) meeting MNsure responsibilities; (3) an accounting of MNsure budget activities; (4) practices and procedures that have been implemented to ensure compliance with data practices laws, and a description of any violations of data practices laws or procedures; and (5) the effectiveness of the outreach and implementation activities of MNsure in reducing the rate of uninsurance.

(b) MNsure must publish its administrative and operational costs on a Web site to educate consumers on those costs. The information published must include: (1) the amount of premiums and federal premium subsidies collected; (2) the amount and source of revenue received under section 62V.05, subdivision 1, paragraph (b), clause (3); (3) the amount and source of any other fees collected for purposes of supporting operations; and (4) any misuse of funds as identified in accordance with section 3.975. The Web site must be updated at least annually.

History: 2013 c 9 s 10; 2013 c 108 art 1 s 67



Section 62V.09 — EXPIRATION AND SUNSET EXCLUSION.

Notwithstanding section 15.059, the board and its advisory committees shall not expire, except as specified in section 62V.04, subdivision 13. The board and its advisory committees are not subject to review or sunsetting under chapter 3D.

History: 2013 c 9 s 11



Section 62V.10 — RIGHT NOT TO PARTICIPATE.

Nothing in this chapter infringes on the right of a Minnesota citizen not to participate in MNsure.

History: 2013 c 9 s 12; 2013 c 108 art 1 s 67



Section 62V.11 — LEGISLATIVE OVERSIGHT COMMITTEE.

Subdivision 1. Legislative oversight. (a) The Legislative Oversight Committee is established to provide oversight to the implementation of this chapter and the operation of MNsure.

(b) The committee shall review the operations of MNsure at least annually and shall recommend necessary changes in policy, implementation, and statutes to the board and to the legislature.

(c) MNsure shall present to the committee the annual report required in section 62V.08, the appeals process under section 62V.05, subdivision 6, and the actions taken regarding the treatment of multiemployer plans.

Subd. 2. Membership; meetings; compensation. (a) The Legislative Oversight Committee shall consist of five members of the senate, three members appointed by the majority leader of the senate, and two members appointed by the minority leader of the senate; and five members of the house of representatives, three members appointed by the speaker of the house, and two members appointed by the minority leader of the house of representatives.

(b) Appointed legislative members serve at the pleasure of the appointing authority and shall continue to serve until their successors are appointed.

(c) The first meeting of the committee shall be convened by the chair of the Legislative Coordinating Commission. Members shall elect a chair at the first meeting. The chair must convene at least one meeting annually, and may convene other meetings as deemed necessary.

Subd. 3. [Repealed, 2015 c 71 art 12 s 9]

Subd. 4. Review of costs. The board shall submit for review the annual budget of MNsure for the next fiscal year by March 15 of each year, beginning March 15, 2014.

Subd. 5. Review of Minnesota eligibility system funding and expenditures. The committee shall review quarterly reports submitted by the Minnesota Eligibility System Executive Steering Committee under section 62V.055, subdivision 3, regarding Minnesota eligibility system funding and expenditures.

History: 2013 c 9 s 13; 2013 c 108 art 1 s 67; 2016 c 163 art 4 s 3






Chapter 63 — ASSESSMENT BENEFIT ASSOCIATIONS



Chapter 64 — FRATERNAL BENEFICIARY ASSOCIATIONS



Chapter 64A — FRATERNAL BENEFICIARY ASSOCIATIONS



Chapter 64B — FRATERNAL BENEFIT SOCIETIES

Section 64B.01 — FRATERNAL BENEFIT SOCIETIES.

Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under section 64B.38, subdivision 1, clause (2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work or branch system that confines its membership to any one religious denomination, having a representative form of government, and which provides benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

History: 1985 c 49 s 1; 1986 c 313 s 7



Section 64B.02 — LODGE SYSTEM.

Subdivision 1. Definition. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and rituals. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once every three months in furtherance of the purposes of the society.

Subd. 2. Children's lodges. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of the children, nor shall they have a voice or vote in the management of the society.

History: 1985 c 49 s 2



Section 64B.03 — REPRESENTATIVE FORM OF GOVERNMENT.

(a) A society has a representative form of government when it has a supreme governing body constituted in one of the following ways:

(1) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years, except that the commissioner has the discretion to approve completion of a term of office exceeding four years where the board member completing the term was elected pursuant to clause (1). Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(b) A society has a representative form of government when the officers of the society are elected either by the supreme governing body or by the board of directors.

(c) A society has a representative form of government when only benefit members are eligible for election to the supreme governing body and the board of directors.

(d) A society has a representative form of government when each voting member shall have one vote and no vote may be cast by proxy.

History: 1985 c 49 s 3; 1986 c 313 s 8; 2000 c 304 s 2



Section 64B.04 — TERMS USED.

For the purposes of this chapter, the following terms have the meanings given them:

(a) "Benefit contract" means the agreement for provision of benefits authorized by section 64B.16, as that agreement is described in section 64B.19, subdivision 1.

(b) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(c) "Certificate" means the document issued as written evidence of the benefit contract.

(d) "Commissioner" means the commissioner of commerce of the state of Minnesota or a duly appointed deputy charged with the responsibility of administering the insurance laws of the state of Minnesota.

(e) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate.

(f) "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.

(g) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(h) "Society" means fraternal benefit society, unless otherwise indicated.

(i) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

History: 1985 c 49 s 4



Section 64B.05 — PURPOSES AND POWERS.

Subdivision 1. Purposes. A society shall operate for the benefit of members and their beneficiaries by:

(1) providing benefits as specified in section 64B.16; and

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others.

The purposes provided for in this subdivision may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations which are to be operated primarily for member service. The subsidiaries authorized under section 64B.12 are to be operated primarily for investment purposes.

Subd. 2. Adoption of laws and rules. Every society may adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It may change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History: 1985 c 49 s 5; 1Sp1986 c 3 art 1 s 9



Section 64B.06 — QUALIFICATIONS FOR MEMBERSHIP.

Subdivision 1. Qualifications. A society shall specify in its laws or rules:

(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members may vote on the management of the insurance affairs of the society.

Subd. 2. Social members. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

Subd. 3. Membership rights. Membership rights in the society are personal to the member and are not assignable.

History: 1985 c 49 s 6



Section 64B.07 — LOCATION OF OFFICE, MEETINGS, COMMUNICATIONS TO MEMBERS, GRIEVANCE PROCEDURES.

Subdivision 1. Location of office; meetings. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory where the society has at least one subordinate lodge, or in any other location as determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in English.

Subd. 2. Communications. (a) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. The required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(b) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the society's official publication.

Subd. 3. Grievance procedures. A society may provide in its laws or rules for grievance or complaint procedures for members.

History: 1985 c 49 s 7



Section 64B.08 — PERSONAL LIABILITY; INDEMNIFICATION; INSURANCE; ADVANCES.

Subdivision 1. No personal liability. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

Subd. 2. Indemnification. A person may be indemnified and reimbursed by a society for expenses reasonably incurred by and liabilities imposed upon the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which the person served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (1) in relation to any matter in the action, suit, or proceeding as to which the person shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society, or (2) in relation to any matter in the action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that the person's conduct was unlawful. The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in clause (1) or (2) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to the person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of heirs, executors, and administrators.

Subd. 3. Insurance. A society may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against the person and incurred in any such capacity or arising out of the person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

Subd. 4. Advances. If a person is made or threatened to be made a party to a proceeding, the person is entitled, upon written request to the society, to payment or reimbursement by the society of reasonable expenses, including attorneys' fees and disbursements, incurred by the person in advance of the final disposition of the proceeding, (1) upon receipt by the society of a written affirmation by the person of a good faith belief that the criteria for indemnification set forth in subdivision 2 and the bylaws of the society have been satisfied and a written undertaking by the person to repay all amounts so paid or reimbursed by the society, if it is ultimately determined that the criteria for indemnification have not been satisfied; and (2) after a determination that the facts then known to those making the determination would not preclude indemnification under this section. The written undertaking required by clause (1) is an unlimited general obligation of the person making it but need not be secured and shall be accepted without reference to financial ability to make the repayment.

Subd. 5. Elimination or limitation of liability. A director's personal liability to the society, supreme governing body, or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles. The articles shall not eliminate or limit the liability of a director:

(1) for any breach of the director's duty of loyalty to the society, the supreme governing body, or its members;

(2) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) for any transaction from which the director derived an improper personal benefit; or

(4) for any act or omission occurring prior to the date when the provision in the articles eliminating or limiting liability becomes effective.

History: 1985 c 49 s 8; 1986 c 444; 1987 c 33 s 1,2



Section 64B.09 — WAIVER.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, may waive any of the provisions of the laws of the society. The provision is binding on the society and every member and beneficiary of a member.

History: 1985 c 49 s 9



Section 64B.10 — ORGANIZATION.

Subdivision 1. Regulation. A domestic society organized on or after August 1, 1985 shall be formed according to subdivisions 2 to 6.

Subd. 2. Formation. Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation in which shall be stated:

(1) the proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. These purposes shall not include more liberal powers than are granted by this chapter;

(3) the names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

Subd. 3. Filing of articles and documents. Articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require such further information as the commissioner deems necessary. The bond with sureties approved by the commissioner shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the commissioner. All documents filed are to be in English. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation, and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

Subd. 4. Initial solicitations and qualifications. No preliminary certificate of authority granted under this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business.

Subd. 5. Time for completing organization. Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least ten subordinate lodges have been established into which the 500 applicants have been admitted;

(3) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums therefor; and

(4) it shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000. Advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, the premiums shall be returned to the applicants.

Subd. 6. Certificate of compliance; certified copy as evidence. The commissioner may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to this chapter. The certificate of authority is prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

Subd. 7. Corporate powers retained. An incorporated society authorized to transact business in this state August 1, 1985 shall not be required to reincorporate.

History: 1985 c 49 s 10



Section 64B.11 — AMENDMENTS TO LAWS.

Subdivision 1. Amendment procedure. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission, a majority of the members voting shall have signified their consent to the amendment by one of the methods herein specified.

Subd. 2. Approval of amendments. No amendment to the laws of any domestic society shall take effect unless approved by the commissioner who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner disapproves the amendment within 60 days after the filing of same, the amendment shall be considered approved. The approval or disapproval by the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons therefor shall be stated in the written notice.

Subd. 3. Publication of amendments. Within 90 days from the approval thereof by the commissioner, all amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis thereof, have been furnished the addressee.

Subd. 4. Filing of amendments by foreign or alien society. Every foreign or alien society authorized to do business in this state shall be subject to the requirements of section 72A.061, subdivision 2, as to amendments or additions to its bylaws.

Subd. 5. Certified copies of amendments. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of their legal adoption.

History: 1985 c 49 s 11; 1987 c 337 s 86



Section 64B.12 — INSTITUTIONS.

A society may create, maintain, and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by section 64B.05, subdivision 1, clause (2). The institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

History: 1985 c 49 s 12



Section 64B.13 — REINSURANCE.

(a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after August 1, 1985, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in paragraph (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 64B.14, or under such other circumstances as approved by the commissioner including reinsurance of an affiliated insurance company.

History: 1985 c 49 s 13; 2006 c 204 s 9



Section 64B.14 — CONSOLIDATIONS AND MERGERS.

Subdivision 1. Requirements. A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner:

(1) a certified copy of the written contract containing the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary, or corresponding officers of each society, showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31 next preceding the date of the contract;

(3) a certificate of the officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

Subd. 2. Approval by commissioner. If the commissioner finds that the contract is in conformity with this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect. Upon approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In the event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of approval filed with the commissioner of this state or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of such state or territory and a certificate of the approval filed with the commissioner of this state.

Subd. 3. Payment of expenses. (a) All necessary and actual expenses and compensation incident to all the proceedings provided hereby shall be paid as provided by the contract of merger, consolidation, or reinsurance. An itemized statement of all these expenses shall be filed with the commissioner or commissioners, as the case may be, subject to approval, and when approved the same shall be binding on the parties.

(b) No brokerage or commission shall be included in the expenses and compensation or shall be paid to any person by either of the parties to the contract in connection with the negotiation therefor, or execution thereof.

(c) No compensation shall be paid to any officer or employee of either of the parties to the contract for, directly or indirectly, aiding in effecting the contract of merger, consolidation, or reinsurance.

(d) Except as fully expressed in the contract of merger, consolidation, or reinsurance, or the approved itemized statement of expenses, as approved by the commissioner or commissioners, as the case may be, no compensation shall be paid to any person and no officer or employee of the state shall receive any compensation, directly or indirectly, for in any manner aiding, promoting, or assisting in any merger, consolidation, or reinsurance.

Subd. 4. Effect of consolidation or merger. Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

Subd. 5. Affidavit of officer. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees.

History: 1985 c 49 s 14



Section 64B.15 — CONVERSION OF FRATERNAL BENEFIT SOCIETY INTO MUTUAL LIFE INSURANCE COMPANY.

A domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the financial requirements for a mutual life insurance company. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. No conversion shall take effect unless and until approved by the commissioner who may give the approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

History: 1985 c 49 s 15



Section 64B.16 — BENEFITS.

Subdivision 1. Scope. A society may provide the following contractual benefits on an individual or nongroup basis:

(1) death benefits;

(2) endowment benefits;

(3) annuity benefits;

(4) temporary or permanent disability benefits;

(5) hospital, medical, or nursing benefits;

(6) monument or tombstone benefits to the memory of deceased members; and

(7) such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

Subd. 2. Persons eligible for benefits; children's benefits. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subdivision 1, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

Subd. 3. Benefit authority continued. Subdivision 1, clauses (1) to (6), continues the benefit authority provided in Minnesota Statutes 1984, chapter 64A. Subdivision 1, clause (7), provides that the current parity between the types of products that fraternals and other life insurers can provide be maintained in the future. Under this provision, any new product authorities granted to life insurers will also be available to fraternals if the new products are not inconsistent with fraternal code provisions, such as membership, and representative forms of government.

History: 1985 c 49 s 16



Section 64B.17 — BENEFICIARIES.

Subdivision 1. Change; eligibility; rights. The owner of a benefit contract may at all times change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

Subd. 2. Support and other payments. The member may at any time, by written instrument, authorize the society to provide and pay for the support, care, medical and surgical treatment, and funeral of a member and deduct the amount so paid, with legal interest, from the net reserve to the credit of the member's certificate or from the amount otherwise payable under the certificate to the beneficiary, or the member may, at any time, designate the society as beneficiary and, in such case, the society shall use this reserve or amount to the extent necessary for the purpose aforesaid.

Subd. 3. Absence of designation. If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.

History: 1985 c 49 s 17



Section 64B.18 — BENEFITS NOT ATTACHABLE.

The cash value, proceeds, or benefits under any matured or unmatured life insurance or annuity contract issued before, on, or after June 2, 1987, by any society authorized to do business under this chapter, is exempt from attachment, garnishment, execution, or other legal process to the extent provided by section 550.37, subdivisions 10, 23, and 24.

History: 1985 c 49 s 18; 1987 c 337 s 87; 1987 c 384 art 1 s 3



Section 64B.19 — BENEFIT CONTRACT.

Subdivision 1. Certificate. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached to it, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

Subd. 2. Amendments to laws. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though the changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

Subd. 3. Minor bound by certificate. A person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of the application.

Subd. 4. Extra assessments. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

Subd. 4a. Notice of extra assessments. In the event that a society intends to make extra assessments, as provided in subdivision 4, it shall provide notice of the assessments it plans to make to the commissioner, and to the commissioner of its state of domicile if it is a foreign society, at least 90 days before the effective date of the assessments.

Subd. 5. Certified copy as evidence. Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

Subd. 6. Filing of certificates; contents. No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from August 1, 1985 shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

Subd. 7. Ownership of certificates. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to the transfer shall be specified in the certificate.

Subd. 8. Assignment of certificates. A society may specify the terms and conditions on which benefit contracts may be assigned.

Subd. 9. Payment to welfare recipients. No society authorized to do business in this state which provides or pays for any health care benefits shall issue any certificate which contains any provision denying or reducing benefits because services are rendered to a certificate holder or beneficiary who is eligible for or receiving medical assistance pursuant to chapter 256B or services pursuant to section 252.27; 260B.331, subdivision 2; 260C.331, subdivision 2; or 393.07, subdivision 1 or 2.

Subd. 10. Disability offset prohibited. No certificate, contract, or other evidence of coverage entered into, issued, amended, renewed, or delivered on or after January 1, 1976, shall contain any provision offsetting, or in any other manner reducing, any benefit to a member or other beneficiary by the amount of, or in any proportion to any increase in disability benefits received or receivable under the Social Security Act, United States Code, title 42, section 301 et seq., as amended subsequent to the date of commencement of the benefit.

History: 1985 c 49 s 19; 1999 c 139 art 4 s 2; 2010 c 275 art 2 s 1



Section 64B.20 — NONFORFEITURE BENEFITS, CASH SURRENDER VALUES, CERTIFICATE LOANS, AND OTHER OPTIONS.

Subdivision 1. Prior certificates. For certificates issued prior to one year after August 1, 1985, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to August 1, 1985.

Subd. 2. Future certificates. For certificates issued on or after one year from August 1, 1985 for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

History: 1985 c 49 s 20



Section 64B.21 — INVESTMENTS.

A society shall invest its funds only in investments authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

History: 1985 c 49 s 21



Section 64B.22 — FUNDS.

Subdivision 1. Assets. All assets shall be held, invested, and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

Subd. 2. Special funds. A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

Subd. 3. Separate accounts. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisor services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which section 64B.19, subdivisions 2 and 4 shall not apply.

Subd. 4. Authority of fraternal benefit societies clarified. Subdivision 3 clarifies the authority of a fraternal benefit society to establish separate accounts, and to provide that the open contract and maintenance of solvency provisions may be deleted from contracts issued on a variable basis if so required to be consistent with other state or federal laws regulating variable contracts. The establishment of a separate account for variable products may be difficult to integrate into a society's existing mechanisms of representative form of government, so the statute emphasizes the care that must be taken in the decision by requiring that the supreme governing body authorize the establishment of the account.

History: 1985 c 49 s 22



Section 64B.23 — EXEMPTIONS.

Subdivision 1. Application of chapter. Except as herein provided, the societies shall be governed exclusively by this chapter and shall be exempt from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose, and no law hereafter passed shall apply to them unless they be expressly designated therein.

Subd. 2. Domestic and foreign societies. All provisions of this chapter, except as otherwise provided, shall be taken and construed as applying to both domestic and foreign societies.

Subd. 3. Application of certain sections. The provisions of sections 61A.39 to 61A.50 shall not apply to fraternal benefit societies nor shall anything therein be construed as governing or in any way regulating these societies.

History: 1985 c 49 s 23



Section 64B.24 — TAXATION.

Fraternal benefit societies are declared to be charitable institutions, and the property held and used for lodge purposes, and the funds of these societies shall be exempt from taxation under the general tax or revenue laws of this state, except that the real estate of the society shall be taxable. Insurance premiums paid to a fraternal benefit society are exempt from the taxes imposed under chapter 297I.

History: 1985 c 49 s 24; 2000 c 394 art 2 s 18



Section 64B.25 — VALUATION.

Subdivision 1. Prior certificates. Standards of valuation for certificates issued prior to one year after August 1, 1985 shall be those provided by the laws applicable immediately prior to August 1, 1985.

Subd. 2. Future certificates. The minimum standards of valuation for certificates issued on or after one year from August 1, 1985 shall be based on the following tables:

(1) For certificates of life insurance: The Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table, or any more recent table made applicable to life insurers;

(2) For annuity and pure endowment certificates, total and permanent disability benefits, accidental death benefits, and noncancelable accident and health benefits: Such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

Subd. 3. Other standards. The commissioner may accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner may vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

Subd. 4. Excess reserves. Any society, with the consent of the commissioner of the state of domicile of the society and under the conditions, if any, that the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

History: 1985 c 49 s 25; 1986 c 444



Section 64B.26 — REPORTS.

Reports shall be filed in accordance with the provisions of this section.

Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown such time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner.

As part of the annual statement herein required, each society shall, on or before the first day of March, file with the commissioner a valuation of its certificates in force on December 31 last preceding. The commissioner of insurance may, for cause shown, extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in section 64B.25. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit $100 for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while the default continues.

History: 1985 c 49 s 26; 1986 c 444



Section 64B.27 — ANNUAL LICENSE.

Societies that are now authorized to transact business in this state may continue this business until the first day of June next succeeding August 1, 1985. The authority of the societies and all societies hereafter licensed, may thereafter be renewed annually, subject to section 60A.13, subdivisions 1, 5, 6, and 7. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. A duly certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

History: 1985 c 49 s 27; 1987 c 337 s 88



Section 64B.28 — EXAMINATION OF SOCIETIES; NO ADVERSE PUBLICATIONS.

Subdivision 1. Procedure. The commissioner, or any person the commissioner may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

Subd. 2. Expense. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.

History: 1985 c 49 s 28; 1986 c 444



Section 64B.29 — FOREIGN OR ALIEN SOCIETY; ADMISSION.

No foreign or alien society shall transact business in this state without a license issued by the commissioner. Any society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. A society may be licensed to transact business in this state upon filing with the commissioner:

(1) a duly certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the commissioner as prescribed in section 64B.35;

(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of this state;

(5) certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms;

(7) such other information as the commissioner may deem necessary and upon a showing that its assets are invested in accordance with the provisions of this chapter.

History: 1985 c 49 s 29



Section 64B.30 — DOMESTIC ASSOCIATIONS; EXAMINATION; REHABILITATION; DISSOLUTION.

Subdivision 1. Visitation and examination. The commissioner, or any person the commissioner may appoint, shall have the power of visitation and examination into the affairs of any domestic society. The commissioner shall conduct an examination at least as often as is required in section 60A.031, subdivision 1. The commissioner may:

(1) employ assistance for the purposes of examination and the commissioner, or any person the commissioner may appoint, shall have free access to any books, papers, and documents that relate to the business of the association; and

(2) summon and qualify as witnesses, under oath, and examine its officers, agents, and employees, or other persons, in relation to the affairs, transactions, and condition of the association.

Subd. 2. Conditions. Wherever the commissioner is satisfied that any of the conditions exist as stated in chapter 60B, the commissioner may proceed as provided therein.

Subd. 3. Voluntary dissolution. Upon application to the commissioner, a domestic society may request that it be dissolved and that its existence be terminated. Such application shall demonstrate that the applicant has satisfied its members' policy obligations or that it has transferred such obligations to another society, domestic or foreign, by means of assumption or bulk reinsurance or otherwise, that the applicant's supreme governing body has approved such termination and dissolution and that the application includes such other information that the commissioner requires. Any limitation in section 64B.13 related to reinsurance by a domestic society with another society shall not apply to reinsurance entered into in conjunction with the transfer of member policy obligations as a part of a voluntary dissolution. Upon the approval of the application by the commissioner, the society shall be deemed dissolved and its existence terminated upon the date set forth in the application.

History: 1985 c 49 s 30; 1986 c 444; 2000 c 483 s 18; 2005 c 118 s 11



Section 64B.31 — SUSPENSION, REVOCATION, OR REFUSAL OF LICENSE OF FOREIGN OR ALIEN SOCIETY.

Subdivision 1. Grounds for revocation. When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) has exceeded its powers;

(2) has failed to comply with any of the provisions of this chapter;

(3) is not fulfilling its contracts in good faith; or

(4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public,

the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After the notice the society shall have a 30-day period in which to comply with the commissioner's request for correction, and if the society fails to comply the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on the date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

Subd. 2. Continuance of contracts. Nothing contained in this section shall be taken or construed as preventing any society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business herein.

History: 1985 c 49 s 31; 1986 c 444



Section 64B.32 — INJUNCTION.

No application or petition for injunction against any domestic, foreign, or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general upon request of the commissioner.

History: 1985 c 49 s 32



Section 64B.33 — LICENSING OF AGENTS.

Agents of societies shall be licensed in accordance with the provisions of chapters 60A and 60K regulating the licensing, revocation, suspension, or termination of license of resident and nonresident agents, except as otherwise provided in section 60K.35.

History: 1985 c 49 s 33; 1992 c 564 art 3 s 24; 2001 c 117 art 2 s 13



Section 64B.34 — UNFAIR METHODS OF COMPETITION AND UNFAIR AND DECEPTIVE ACTS AND PRACTICES.

Every society authorized to do business in this state shall be subject to the provisions of chapter 72A relating to prohibitions and penalties in general and the regulation of trade practices; provided, however, that nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

History: 1985 c 49 s 34



Section 64B.35 — SERVICE OF PROCESS.

Subdivision 1. Appointment of commissioner as attorney. Every society authorized to do business in this state shall appoint in writing the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served on the attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of the appointment, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

Subd. 2. Service. Service under this section shall be made in compliance with section 45.028, subdivision 2. No service shall require a society to file its answer, pleading, or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided.

History: 1985 c 49 s 35; 1992 c 564 art 2 s 5



Section 64B.36 — REVIEW.

All decisions and findings of the commissioner made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

History: 1985 c 49 s 36



Section 64B.37 — PENALTIES.

Subdivision 1. Violations generally. Any person violating the provisions of section 64B.14, subdivisions 2 and 3, shall be guilty of a felony; and, upon conviction, liable to a fine of not more than $10,000, or to imprisonment for not more than five years, or to both fine and imprisonment.

Subd. 2. False or fraudulent statements or representations. Any person, officer, member, or examining physician, who knowingly or willfully makes any false or fraudulent statement or representation in, or with reference to, any application for membership for the purpose of obtaining money from or benefit in any society transacting business under this chapter is guilty of a misdemeanor:

(1) any person who willfully makes a false statement of any material fact or thing in a sworn statement as to the death or disability of a certificate holder in any such society, for the purpose of procuring payment of a benefit named in the certificate of such holder, and any person who willfully makes any false statement and any verified report or declaration under oath, required or authorized under this chapter, is guilty of perjury and shall be proceeded against and punished as provided by the statutes of this state in relation to the crime of perjury;

(2) any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state, or who solicits membership for or in any manner assists in procuring membership in, any such society not authorized to do business in this state, is guilty of a misdemeanor;

(3) any society, or any officer, agent, or employee thereof, neglecting, refusing to comply with, or violating, any of the provisions of this chapter, the penalty for which neglect, refusal, or violation is not specified in this section, shall be fined not more than $1,000.

History: 1985 c 49 s 37; 1Sp1986 c 3 art 1 s 10; 1987 c 329 s 21; 2005 c 10 art 3 s 4



Section 64B.38 — CERTAIN ORGANIZATIONS EXEMPT.

Subdivision 1. Application of chapter. Nothing contained in this chapter shall be construed to affect or apply to:

(1) grand or subordinate lodges of Masons, Odd Fellows, Elks, or Knights of Pythias, exclusive of the insurance branch of the supreme lodge of Knights of Pythias, or to similar orders which do not issue insurance certificates;

(2) to associations which admit to membership only persons engaged in one or more hazardous occupations, in the same or similar lines of business;

(3) to local lodges of an association which was doing business in this state at the time of the enactment of Laws 1907, chapter 345, that provide death benefits not exceeding $600 to any one person, or disability benefits not exceeding $600 in any one year to any one person, or both;

(4) to any contracts or reinsurance of or between such local lodges of such associations now doing business on such plan in this state;

(5) to domestic associations which limit their membership to the employees of a particular city or town, designated firm, business house, or corporation;

(6) to domestic lodges, orders, or associations of a purely religious, charitable, and benevolent description, which do not operate with a view to profit, and which do not provide for a death benefit of more than $100, or for disability benefits of more than $150 to any one person in any one year; or

(7) to any domestic lodge, order, or association which was incorporated under the laws of this state prior to 1917 and has been doing business in this state since incorporation and which now has less than $4,000 in cash or in securities acceptable to the commissioner and which has agreed in its constitution or bylaws to pay $300 as death benefits and $200 as funeral expenses, and which does not operate with a view to profit and which shall hereafter pay no funeral expenses and pay not more than $300 as death benefits, and shall hereafter collect from its members, at their then attained ages, regular payments or assessments not lower than those required by the National Fraternal Congress table of mortality, with interest at four percent per annum; and save and except as in this section otherwise specifically modified, limited, or qualified that any such domestic order or association which has more than 500 members, and provides for death or disability benefits, and any such domestic lodge, order, or association which issues to any person a certificate providing for the payment of benefits shall not be exempt by the provisions of this section, but shall comply with the requirements of this chapter. All foreign associations transacting business in this state shall comply with the provisions of section 64B.35.

Subd. 2. Aid associations. Any aid association confining its membership to one religious denomination, not operating for profit, and not charging stipulated premiums, which has been so operating in this state for more than 30 years and which pays death benefits not exceeding $2,000 in any one case, shall not be subject to the insurance laws of this state.

Subd. 3. Information furnished commissioner. The commissioner may require from any association such information as will enable the commissioner to determine whether the association is exempt from the provisions of this chapter. No association which is exempt by the provisions of this section from the requirements of this chapter shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

History: 1985 c 49 s 38; 1986 c 444



Section 64B.39 — BENEFICIARY ASSOCIATIONS.

Subdivision 1. Definitions. "Beneficiary association" means a corporation, society, or voluntary association heretofore organized and now existing and carried on for the sole benefit of its members and their families, relatives, or dependents, but not for profit, to insure the lives of its members only upon the whole life assessment plan, so-called, and in which organization admission to membership by a vote of the members or some governing body thereof, is a prerequisite to being entitled to such relief or policy of insurance, and which association sells neither endowments nor annuities.

Subd. 2. Benefits. Any beneficiary association may make provisions for the payment of benefits in case of sickness, or temporary or permanent physical disability, as a result of disease, accident, or age exceeding 70 years, and may also provide for the payment of funeral expenses of a member not exceeding $250; in any case, all of these benefits to be paid, subject to compliance by its members with its constitution and bylaws, out of funds derived from assessments and dues collected from its members.

Subd. 3. Eligible beneficiaries. Payments of death benefits shall be made only to the families, heirs, blood relatives, adopted children, fiancé or fiancée of the member, or persons dependent upon the member, or, when the certificate of membership may so provide, the executor or administrator of the estate of the member in trust for the person or persons above mentioned as may be designated in the certificate. Any member who, by reason of old age, or other disability, is dependent for support, in whole or in part, upon another, whether or not such other stands in the above relationship to the member, may, with the consent of the association, and under regulations it prescribes, designate the person upon whom the member is so dependent as a beneficiary under the certificate; and, in that case, the death benefits shall be paid according to this designation.

Subd. 4. Reserve; taxation. Every association may create and maintain a reserve fund for that purpose and shall be held to be an institution of public charity, and shall be exempt from payment of any taxes for state, county, or municipal purposes, except that the real estate of the association shall be taxed as other real estate in the state.

Subd. 5. Law applicable. The beneficiary society or association shall be governed by the provisions of this chapter not inconsistent with this section and be excluded from all provisions of the insurance laws of this state to the same extent as fraternal benefit societies.

History: 1985 c 49 s 39; 1986 c 444; 1992 c 564 art 1 s 54



Section 64B.40 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 64B.40 to 64B.48, the terms defined in this section have the meanings given them.

Subd. 2. Adjusted risk-based capital report. "Adjusted risk-based capital report" means a risk-based capital report that has been adjusted by the commissioner according to section 64B.41, subdivision 3.

Subd. 3. Corrective order. "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required.

Subd. 4. NAIC. "NAIC" means the National Association of Insurance Commissioners.

Subd. 5. Negative trend. "Negative trend" means, with respect to a society, negative trend over a period of time, as determined according to the "trend test calculation" included in the risk-based capital instructions.

Subd. 6. Risk-based capital instructions. "Risk-based capital instructions" means the risk-based capital report including risk-based capital instructions adopted by the NAIC, as those risk-based instructions may be amended by the NAIC from time to time according to the procedures adopted by the NAIC.

Subd. 7. Risk-based capital level. "Risk-based capital level" means a fraternal action level risk-based capital or fraternal authorized control level risk-based capital where:

(1) "fraternal action level risk-based capital" means the product of 2.0 and its authorized control level risk-based capital; and

(2) "fraternal authorized control level risk-based capital" means the number determined under the risk-based capital formula according to the risk-based capital instructions.

Subd. 8. Risk-based capital plan. "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in section 64B.42. If the commissioner rejects the risk-based capital plan, and it is revised by the society, with or without the commissioner's recommendation, the plan must be called the "revised risk-based capital plan."

Subd. 9. Risk-based capital report. "Risk-based capital report" means the report required in section 64B.41.

Subd. 10. Society. "Society" means a fraternal benefit society that is admitted to do business in this state under this chapter.

Subd. 11. Total adjusted capital. "Total adjusted capital" means the sum of:

(1) a society's statutory capital and surplus as determined in accordance with statutory accounting applicable to the annual statement required to be filed under section 60A.13; and

(2) other items, if any, as the risk-based capital instructions may provide.

History: 2010 c 275 art 2 s 2



Section 64B.41 — RISK-BASED CAPITAL REPORTS.

Subdivision 1. General requirements. Every society shall, on or before each March 1, prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing the information required by the risk-based capital instructions. In addition, every society shall file its risk-based capital report with the NAIC according to the risk-based capital instructions.

Subd. 2. Specific requirements. A society's risk-based capital must be determined according to the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between:

(1) the risk with respect to the society's assets;

(2) the risk of adverse insurance experience with respect to the society's liabilities and obligations;

(3) the interest rate risk with respect to the society's business; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions;

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

Subd. 3. Adjusted risk-based capital report. If a society files a risk-based capital report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the society of the adjustment. The notice must contain a statement of the reason for the adjustment. A risk-based capital report as so adjusted is referred to as an "adjusted risk-based capital report."

History: 2010 c 275 art 2 s 3



Section 64B.42 — FRATERNAL ACTION LEVEL EVENT.

Subdivision 1. Definition. "Fraternal action level event" means, with respect to a society, any of the following events:

(1) the filing of a risk-based capital report by the society that indicates that:

(i) the society's total adjusted capital is greater than or equal to its fraternal authorized control level risk-based capital but less than its fraternal action level risk-based capital; or

(ii) the society's total adjusted capital is greater than or equal to its fraternal action level risk-based capital but less than the product of its fraternal authorized control level risk-based capital and 2.5 and has a negative trend;

(2) the notification by the commissioner to a society of an adjusted risk-based capital report that indicates an event in clause (1), provided the society does not challenge the adjusted risk-based capital report under section 64B.44;

(3) if, pursuant to section 64B.44, the society challenges an adjusted risk-based capital report that indicates an event in clause (1), the notification by the commissioner to the society that the commissioner has, after a hearing, rejected the society's challenge; or

(4) the failure of the society to file a risk-based capital report by March 1, unless the society has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after March 1.

Subd. 2. Commissioner's duties. In the event of a fraternal action level event, the commissioner shall:

(1) require the society to prepare and submit a risk-based capital plan, or, if applicable, a revised risk-based capital plan that:

(i) identifies the conditions that contribute to the fraternal action level event;

(ii) contains proposals of corrective actions that the society intends to take and would be expected to result in the elimination of the fraternal action level event;

(iii) provides projections of the society's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projected statutory balance sheets, income statements, and cash flow statements. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(iv) identifies the key assumptions impacting the society's projections and the sensitivity of the projections to the assumptions; and

(v) identifies the quality of, and problems associated with, the society's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case;

(2) examine or analyze as the commissioner considers necessary the assets, liabilities, and operations of the society including reviewing its risk-based capital plan or revised risk-based capital plan; and

(3) subsequent to the examination or analysis, issue a corrective order specifying the corrective actions the commissioner determines are required.

Subd. 3. Corrective action. In determining corrective actions, the commissioner may take into account factors considered relevant with respect to the society based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the society, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan must be submitted:

(1) within 45 days after the occurrence of the fraternal action level event;

(2) if the society challenges an adjusted risk-based capital report pursuant to section 64B.44 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the society that the commissioner has, after a hearing, rejected the society's challenge; or

(3) if the society challenges a revised risk-based capital plan pursuant to section 64B.44 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the society that the commissioner has, after a hearing, rejected the society's challenge.

Subd. 4. Examination and review. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the society's risk-based capital plan or revised risk-based capital plan; examine or analyze the assets, liabilities, and operations of the society; and formulate the corrective order with respect to the society. The fees, costs, and expenses relating to consultants must be borne by the affected society or other party as directed by the commissioner.

History: 2010 c 275 art 2 s 4



Section 64B.43 — FRATERNAL AUTHORIZED CONTROL LEVEL EVENT.

Subdivision 1. Definition. "Fraternal authorized control level event" means any of the following events:

(1) the filing of a risk-based capital report by the society that indicates that the society's total adjusted capital is less than its fraternal authorized control level risk-based capital;

(2) the notification by the commissioner to the society of an adjusted risk-based capital report that indicates the event in clause (1), provided the society does not challenge the adjusted risk-based capital report under section 64B.44;

(3) if, pursuant to section 64B.44, the society challenges an adjusted risk-based capital report that indicates the event in clause (1), notification by the commissioner to the society that the commissioner has, after a hearing, rejected the society's challenge;

(4) the failure of the society to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the society has not challenged the corrective order under section 64B.44;

(5) if the society has challenged a corrective order under section 64B.44 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the society to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner;

(6) the failure of the society to submit a risk-based capital plan to the commissioner within the time period in section 64B.42;

(7) notification by the commissioner to the society that:

(i) the risk-based capital plan or revised risk-based capital plan submitted by the society is, in the judgment of the commissioner, unsatisfactory; and

(ii) the society has not challenged the determination under section 64B.44;

(8) if, pursuant to section 64B.44, the society challenges a determination by the commissioner under the notification by the commissioner to the society that the commissioner has, after a hearing, rejected the challenge;

(9) notification by the commissioner to the society that the society has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the society to eliminate the fraternal action level event according to its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, provided the society has not challenged the determination under section 64B.44; or

(10) if, pursuant to section 64B.44, the society challenges a determination by the commissioner under clause (9), the notification by the commissioner to the society that the commissioner has, after a hearing, rejected the challenge.

Subd. 2. Commissioner's duties. In the event of a fraternal authorized control level event with respect to a society, the commissioner shall:

(1) take the actions required under section 64B.42 regarding a society with respect to which a fraternal action level event has occurred; or

(2) if the commissioner considers it to be in the best interests of the certificate holders of the society, require the society to take one or more of the following actions:

(i) merge or otherwise consolidate with another willing authorized society;

(ii) cede any individual risk or risks, in whole or in part, to a willing society or life insurer;

(iii) suspend the issuance of new business; and

(iv) discontinue its insurance operations; or

(3) take the actions necessary to cause the society to be placed under regulatory control under chapter 60B. In the event the commissioner takes these actions, the fraternal authorized control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the society set forth in chapter 60B. In the event the commissioner takes actions under this clause pursuant to an adjusted risk-based capital report, the society is entitled to the protections afforded to societies under section 60B.11 pertaining to summary proceedings.

History: 2010 c 275 art 2 s 5



Section 64B.44 — HEARINGS.

Upon notification to a society by the commissioner:

(1) that the risk-based capital report is being adjusted by the commissioner;

(2) that the society's risk-based capital plan or revised risk-based capital plan is unsatisfactory, and that the notification constitutes a fraternal action level event or fraternal authorized control level event with respect to the society;

(3) that the society has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has substantial adverse effect on the ability of the society to eliminate the fraternal action level event with respect to the society according to its risk-based capital plan or revised risk-based capital plan; or

(4) that a corrective order will be issued with respect to the society;

the society has the right to a contested case hearing conducted in accordance with chapter 14, on a record, at which the society may challenge a determination or action by the commissioner. The society shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under clause (1), (2), (3), or (4). Upon receipt of the society's request for a hearing, the commissioner shall set a date for the hearing no less than ten nor more than 30 days after the date of the society's request.

History: 2010 c 275 art 2 s 6



Section 64B.45 — PROHIBITION ON ANNOUNCEMENTS.

Except as otherwise required under sections 64B.40 to 64B.48, the making, publishing, dissemination, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of a society, or of any component derived in the calculation, by a society, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is prohibited.

History: 2010 c 275 art 2 s 7



Section 64B.46 — SUPPLEMENTAL PROVISIONS.

Sections 64B.40 to 64B.48 are supplemental to other laws of this state and do not preclude or limit other powers or duties of the commissioner under those laws, including, but not limited to, chapters 60B and 60G.

History: 2010 c 275 art 2 s 8



Section 64B.47 — IMMUNITY.

There is no liability on the part of, and no cause of action arises against, the commissioner or the Department of Commerce or its employees or agents for an action taken by them in the performance of their powers and duties under sections 64B.40 to 64B.48.

History: 2010 c 275 art 2 s 9



Section 64B.48 — NOTICES.

All notices by the commissioner to a society that may result in regulatory action under sections 64B.40 to 64B.48 are effective upon dispatch if transmitted by registered or certified mail, or, in the case of other transmission, are effective upon the society's receipt of the notice.

History: 2010 c 275 art 2 s 10






Chapter 65 — FIRE INSURANCE COMPANIES



Chapter 65A — FIRE AND RELATED INSURANCE

Section 65A.01 — MINNESOTA STANDARD FIRE INSURANCE POLICY.

Subdivision 1. Designation and scope. The printed form of a policy of fire insurance, as set forth in subdivisions 3 and 3a, shall be known and designated as the "Minnesota standard fire insurance policy" to be used in the state of Minnesota. No policy or contract of fire insurance shall be made, issued or delivered by any insurer including reciprocals or interinsurance exchanges or any agent or representative thereof, on any property in this state, unless it shall provide the specified coverage and conform as to all provisions, stipulations, and conditions, with such form of policy, except as provided in sections 60A.08, subdivision 9; 60A.352; 65A.06; 65A.29; 72A.20, subdivision 17; and other statutes containing specific requirements that are inconsistent with the form of this policy. Any policy or contract otherwise subject to the provisions of this subdivision, subdivisions 3 and 3a which includes either on an unspecified basis as to coverage or for a single premium, coverage against the peril of fire and coverage against other perils may be issued without incorporating the exact language of the Minnesota standard fire insurance policy, provided: Such policy or contract shall, with respect to the peril of fire, afford the insured all the rights and benefits of the Minnesota standard fire insurance policy and such additional benefits as the policy provides; the provisions in relation to mortgagee interests and obligations in said Minnesota standard fire insurance policy shall be incorporated therein without change; such policy or contract is complete as to its terms of coverage; and, the commissioner is satisfied that such policy or contract complies with the provisions hereof.

Subd. 2. Company information. There shall be printed on the first or front page at the head of said "Minnesota standard fire insurance policy" the name of the insurer or insurers issuing the policy, the location of the home office or United States office of the insurer or insurers, a statement whether said insurer or insurers are stock corporations, mutual corporations, reciprocal insurers or Lloyds Underwriters; there may be added thereto such device or devices as the insurer or insurers issuing said policy may desire. Any company organized under special charter provisions may so indicate upon its policy, and may add a statement of the plan under which it operates in this state.

Subd. 2a. Facsimile signatures authorized. On any policy of insurance regulated under this chapter, the signature of an officer or agent of the insurer may be a facsimile signature.

Subd. 3. Policy provisions. On said policy following such matter as provided in subdivisions 1 and 2, printed in type of such size or sizes and arranged in such manner, as is approved by the commissioner of commerce, the following provisions and subject matter shall be stated in the following words and in the following sequence, but with the convenient placing, if desired, of such matter as will act as a cover or back for such policy when folded, with the blanks below indicated being left to be filled in at the time of the issuing of the policy, to wit:

(Space for listing the amounts of insurance, rates and premiums for the basic coverages provided under the standard form of policy and for additional coverages or perils provided under endorsements attached. The description and location of the property covered and the insurable value(s) of any building(s) or structure(s) covered by the policy or its attached endorsements; also in the above space may be stated whether other insurance is limited and if limited the total amount permitted.)

In consideration of the provisions and stipulations herein or added hereto and of the premium above specified this company, for a term of ..... from ..... (At 12:01 a.m. Standard Time) to ..... (At 12:01 a.m. Standard Time) at location of property involved, to an amount not exceeding the amount(s) above specified does insure ..... and legal representatives ...........................................

(In above space may be stated whether other insurance is limited.) (And if limited the total amount permitted.)

Subject to form No.(s) ..... attached hereto.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such provisions, stipulations and agreements as may be added hereto as provided in this policy.

The insurance effected above is granted against all loss or damage by fire originating from any cause, except as hereinafter provided, also any damage by lightning and by removal from premises endangered by the perils insured against in this policy, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere. The amount of said loss or damage, except in case of total loss on buildings, to be estimated according to the actual value of the insured property at the time when such loss or damage happens.

If the insured property shall be exposed to loss or damage from the perils insured against, the insured shall make all reasonable exertions to save and protect same.

This entire policy shall be void if, whether before a loss, the insured has willfully, or after a loss, the insured has willfully and with intent to defraud, concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interests of the insured therein.

This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically named hereon in writing, bullion, or manuscripts.

This company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly by: (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, providing that such fire did not originate from any of the perils excluded by this policy.

This company shall not be liable for loss by fire or other perils insured against in a commercial policy caused, directly or indirectly, by terrorism, unless an endorsement specifically assuming coverage for loss or damage caused by terrorism is attached to the policy.

Other insurance may be prohibited or the amount of insurance may be limited by so providing in the policy or an endorsement, rider or form attached thereto.

Unless otherwise provided in writing added hereto this company shall not be liable for loss occurring:

(a) while the hazard is increased by any means within the control or knowledge of the insured; or

(b) while the described premises, whether intended for occupancy by owner or tenant, are vacant or unoccupied beyond a period of 60 consecutive days; or

(c) as a result of explosion or riot, unless fire ensue, and in that event for loss by fire only.

Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

The extent of the application of insurance under this policy and the contributions to be made by this company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change.

No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto. No provision, stipulation or forfeiture shall be held to be waived by any requirements or proceeding on the part of this company relating to appraisal or to any examination provided for herein.

This policy shall be canceled at any time at the request of the insured, in which case this company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be canceled at any time by this company by giving to the insured a written notice of cancellation with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand.

If loss hereunder is made payable, in whole or in part, to a designated mortgagee or contract for deed vendor not named herein as insured, such interest in this policy may be canceled by giving to such mortgagee or vendor a ten days' written notice of cancellation.

Notwithstanding any other provisions of this policy, if this policy shall be made payable to a mortgagee or contract for deed vendor of the covered real estate, no act or default of any person other than such mortgagee or vendor or the mortgagee's or vendor's agent or those claiming under the mortgagee or vendor, whether the same occurs before or during the term of this policy, shall render this policy void as to such mortgagee or vendor nor affect such mortgagee's or vendor's right to recover in case of loss on such real estate; provided, that the mortgagee or vendor shall on demand pay according to the established scale of rates for any increase of risks not paid for by the insured; and whenever this company shall be liable to a mortgagee or vendor for any sum for loss under this policy for which no liability exists as to the mortgagor, vendee, or owner, and this company shall elect by itself, or with others, to pay the mortgagee or vendor the full amount secured by such mortgage or contract for deed, then the mortgagee or vendor shall assign and transfer to the company the mortgagee's or vendor's interest, upon such payment, in the said mortgage or contract for deed together with the note and debts thereby secured.

This company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved.

In case of any loss under this policy the insured shall give immediate written notice to this company of any loss, protect the property from further damage, and a statement in writing, signed and sworn to by the insured, shall within 60 days be rendered to the company, setting forth the value of the property insured, except in case of total loss on buildings the value of said buildings need not be stated, the interest of the insured therein, all other insurance thereon, in detail, the purposes for which and the persons by whom the building insured, or containing the property insured, was used, and the time at which and manner in which the fire originated, so far as known to the insured.

The insured, as often as may be reasonably required, shall exhibit to any person designated by this company all that remains of any property herein described, and, after being informed of the right to counsel and that any answers may be used against the insured in later civil or criminal proceedings, the insured shall, within a reasonable period after demand by this company, submit to examinations under oath by any person named by this company, and subscribe the oath. The insured, as often as may be reasonably required, shall produce for examination all records and documents reasonably related to the loss, or certified copies thereof if originals are lost, at a reasonable time and place designated by this company or its representatives, and shall permit extracts and copies thereof to be made.

In case the insured and this company, except in case of total loss on buildings, shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within 20 days of such demand. In case either fails to select an appraiser within the time provided, then a presiding judge of the district court of the county wherein the loss occurs may appoint such appraiser for such party upon application of the other party in writing by giving five days' notice thereof in writing to the party failing to appoint. The appraisers shall first select a competent and disinterested umpire; and failing for 15 days to agree upon such umpire, then a presiding judge of the above mentioned court may appoint such an umpire upon application of party in writing by giving five days' notice thereof in writing to the other party. The appraisers shall then appraise the loss, stating separately actual value and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this company shall determine the amount of actual value and loss. Each appraiser shall be paid by the selecting party, or the party for whom selected, and the expense of the appraisal and umpire shall be paid by the parties equally.

It shall be optional with this company to take all of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within 30 days after the receipt of the proof of loss herein required.

There can be no abandonment to this company of any property.

The amount of loss for which this company may be liable shall be payable 60 days after proof of loss, as herein provided, is received by this company and ascertainment of the loss is made either by agreement between the insured and this company expressed in writing or by the filing with this company of an award as herein provided. It is moreover understood that there can be no abandonment of the property insured to the company, and that the company will not in any case be liable for more than the sum insured, with interest thereon from the time when the loss shall become payable, as above provided.

No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy have been complied with, and unless commenced within two years after inception of the loss.

This company is subrogated to, and may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this company; and the insurer may prosecute therefor in the name of the insured retaining such amount as the insurer has paid.

Assignment of this policy shall not be valid except with the written consent of this company.

IN WITNESS WHEREOF, this company has executed and attested these presents.

(1) There shall be printed in the policy or an endorsement attached to the policy a printed form in the following words:

When this policy has been issued to cover buildings used for residential purposes other than a hotel or motel and has been in effect for at least 60 days, or if it has been renewed, this policy shall not be canceled, except for one or more of the following reasons which shall be stated in the notice of cancellation:

(a) Nonpayment of premium;

(b) Misrepresentation or fraud made by or with the knowledge of the insured in obtaining the policy or in pursuing a claim thereunder;

(c) An act or omission of the insured which materially increases the risk originally accepted;

(d) Physical changes in the insured property which are not corrected or restored within a reasonable time after they occur and which result in the property becoming uninsurable; or

(e) Nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing the insurance.

Provided, however, that this limitation on cancellation shall not apply to additional coverages in a divisible policy, other than a policy of fire and extended coverage insurance. If this company cancels the additional coverages, it may issue a new, separate fire policy at a premium calculated on a pro rata basis for the remaining period of the original policy.

(2) The provisions of clause (1)(e) shall not be included in the language of the policy or endorsement unless the payment of dues to an association or organization, other than an insurance association or organization, is a prerequisite to obtaining or continuing the insurance.

Subd. 3b. Rescission and voidability. This policy must not be rescinded or voided except where the insured has willfully and with intent to defraud concealed or misrepresented a material fact or circumstance concerning this insurance or the subject of this insurance or the interests of the insured in this insurance. This provision must not operate to defeat a claim by a third party or a minor child of the named insured for damage or loss for which the policy provides coverage.

Subd. 3c. Time requirements. (a) In the event of a policy less than 60 days old that is declined, or a policy that it is being canceled for nonpayment of premium, the notice must be mailed to the insured at least 20 days before the effective cancellation date. If a policy is being declined or canceled for underwriting considerations, the insured must be informed of the source from which the information was received.

(b) In the event of a midterm cancellation, for reasons listed in subdivision 3a, or according to policy provisions, notice must be mailed to the insured at least 30 days before the effective cancellation date.

(c) In the event of a nonrenewal, notice must be mailed to the insured at least 60 days before the effective date of nonrenewal, containing the specific underwriting or other reason for the indicated actions.

(d) This subdivision does not apply to commercial policies regulated under sections 60A.36 and 60A.37.

Subd. 4. Additional provisions permitted. (1) There may be printed in the policy or an endorsement attached to the policy, in case the assured desires liability to attach to several buildings, divisions or locations under one item, a printed form filed with and approved by the commissioner of commerce.

(2) There may be printed in the policy or an endorsement attached to the policy, a printed form in the following words, to wit:

The insured has relinquished all rights to recover for loss or damage by fire from ..... (here insert name of individual, partnership, association or corporation).

(3) There may be printed upon a policy issued in compliance herewith the words "Minnesota standard fire insurance policy."

(4) A company, if incorporated or formed in this state, may print in the policy any provisions which it is authorized or required by law to insert therein, if not incorporated in this state, it may, with the approval of the commissioner of commerce, print in the policy any provision required by its charter or deed of settlement, or by the laws of its own state or country, not contrary to the laws of this state.

(5) Appropriate forms of other contracts or endorsements, whereby the property described in such policy shall be insured against one or more of the additional perils which the insurer is empowered to assume, and forms of provisions or endorsements which serve to modify the policy or premium in favor of the insured, may be attached to, used in or in connection with the Minnesota standard fire insurance policy when approved by the commissioner of commerce. Such forms of other contracts, provisions or endorsements attached to or printed thereon may contain provisions and stipulations inconsistent with the Minnesota standard fire insurance policy if applicable only to such other perils. There may be placed upon the Minnesota standard fire insurance policy, in such manner and form as is approved by the commissioner of commerce, such data as may be conveniently included for duplication on the daily reports for the office records of the company writing the policy.

(6) A company may print or use on its policy, printed forms covering the maintenance or supervision of security guard's service, automatic sprinkler service or the maintenance of a clear space in lumber yards, when approved by the commissioner of commerce, but no such clause shall contain any provision calling for the lapse or the suspension of the insurance coverage.

(7) A company may print or use in its policy printed forms for insurance against loss of rents and rental value, leasehold values, use and occupancy, and indirect or consequential loss or damage caused by change of temperature resulting from the destruction of refrigeration or cooling apparatus, or any of its connections. It may also use a form specifically excluding the last mentioned hazard.

All contracts of insurance against loss of rents or rental values, use and occupancy, shall contain the following provisions:

The period of indemnity under this contract shall be limited to such length of time (commencing with the date of the fire or lightning and not limited by the date of the expiration of the policy) as would be required through the exercise of due diligence and dispatch to rebuild, repair or replace such part of the property described in said policy as may be destroyed or damaged.

(8) There may be printed in the policy in a convenient place approved by the commissioner of commerce, or on an endorsement attached to the policy, a printed form providing that in the case of loss, such loss shall be payable to the mortgagee, or other persons, as their interest may appear, to wit:

Subject to the stipulations, provisions and conditions contained in this policy, the loss, if any, is payable to ....., mortgagee, as the mortgagee's interest may appear.

Subd. 5. Provision prohibited, total loss; limiting amount to be paid. No provision shall be attached to or included in such policy limiting the amount to be paid in case of total loss on buildings by fire, lightning or other hazard to less than the amount of insurance on the same.

Subd. 6. Clear statement of reasons for cancellation. When policies covered by this section are subject to limitations or cancellation as provided in subdivision 3a, the notice of cancellation shall include a statement of the reason for cancellation in a sufficiently clear and specific form so that an insured of reasonable intelligence will be able to identify the basis for the company's cancellation without making further inquiry.

History: 1967 c 395 art 6 s 1; 1978 c 769 s 1-3; 1979 c 115 s 2; 1983 c 208 s 1; 1983 c 289 s 114 subd 1; 1984 c 592 s 50; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 89; 1994 c 435 s 1; 1994 c 485 s 51,65; 1995 c 258 s 46; 1996 c 446 art 1 s 53; 1999 c 177 s 61-63; 2003 c 10 s 1; 2004 c 202 s 1; 2013 c 130 s 3



Section 65A.02 — JOINT POLICY.

When two or more authorized companies unite in the issue of a joint policy, the heading thereof may show the severalty of the contract, and the policy shall show the proportion of premiums to be paid to each, and the proportion of liability which each assumes, and shall contain a provision to the effect that service of process, or any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

History: 1967 c 395 art 6 s 2



Section 65A.03 — BINDERS, TEMPORARY INSURANCE.

Subdivision 1. Generally. Binders or other contracts for temporary insurance may be made orally or in writing, and shall be deemed to include all the terms of such standard fire insurance policy and all such applicable endorsements as may be designated in such contract of temporary insurance; except that the clause specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

Subd. 2. Evidence for property purchase financing. A duly authorized binder shall be acceptable as evidence of insurance coverage required as a condition of financing the purchase of real or personal property, provided that a mortgagee or lender shall not be required to accept renewal or extension thereof. This section does not require the approval of a binder by any person, firm, corporation, trustee, director, officer, agent, or employee, where there are reasonable grounds for believing that the insurance evidenced by the binder is unsatisfactory as to placement with an unauthorized insurer, the financial solvency of the insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment feature to which the policy is subject, or other grounds which are not arbitrary, unreasonable, or discriminatory, nor does this section forbid the securing of insurance or a renewal thereof at the request of the borrower or because of the borrower's failure to furnish necessary insurance or renewal thereof.

Subd. 3. Penalty. If any person, firm, corporation, trustee, director, officer, agent, or employee, refuses to accept a duly authorized binder pursuant to subdivisions 1 and 2, the commissioner of commerce may issue an order requiring acceptance and impose a civil penalty of $500 per violation.

History: 1967 c 395 art 6 s 3; 1984 c 592 s 51; 1987 c 337 s 90



Section 65A.04 — EFFECT ON SECTION 65A.08.

Nothing in the preceding sections of this chapter shall be construed to limit the effect of or in any way modify or repeal section 65A.08.

History: 1967 c 395 art 6 s 4



Section 65A.05 — NUCLEAR REACTION, RADIATION OR RADIOACTIVE CONTAMINATION; ENDORSEMENT.

Loss or damage caused by nuclear reaction, nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under the standard policy issued pursuant to sections 65A.01, 65A.02, 65A.03, and 65A.04, may be insured under said policy only by a written endorsement providing such insurance, with such endorsement affixed to said standard policy.

History: 1967 c 395 art 6 s 5



Section 65A.06 — MOTOR VEHICLE, OCEAN AND INLAND MARINE POLICIES.

Insurance on automobiles, motorcycles, other motor vehicles, or on property insured by ocean marine, and inland marine policies as defined by section 70A.03, clause (3), against loss or damage by fire, when combined in one policy with insurance against one or more of the other hazards mentioned in section 60A.06, subdivision 1, clause (1), need not be in accordance with section 65A.01, but in no event shall this section be applicable to insurance on buildings or structures.

History: 1967 c 395 art 6 s 6; 1971 c 24 s 10



Section 65A.061 — CREDITORS LIMITED TO EXISTING INSURANCE.

When a creditor requires a debtor to provide insurance on real or personal property security against reasonable risks of loss, damage, or destruction, no insurance shall be sold or placed by or through the creditor if the debtor provides the creditor with a loss payable through existing policies of insurance that the debtor owns or controls. This section does not apply if the existing insurance is in an amount less than the amount of indebtedness to be secured on the real or personal property.

This section does not prevent the disapproval of the insurer or a policy of insurance where there are reasonable grounds for believing that the insurer is insolvent or that the insurance is unsatisfactory as to placement with an unauthorized insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment features to which the policy is subject, or other grounds that are based on the nature of the coverage and that are not arbitrary, unreasonable, or discriminatory. This section does not prevent a mortgage lender or mortgage servicer from requiring that a policy of insurance or renewal of the policy be in conformance with standards of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, nor does this section forbid the securing of a policy of insurance or a renewal of the policy at the request of the borrower or because of the borrower's failure to furnish the necessary insurance or renewal.

This section supersedes any inconsistent provision of law to the contrary.

History: 1989 c 330 s 25



Section 65A.07 — CANCELLATION OF FIRE POLICY.

Any fire insurance company which has not collected the premium on its policy at the time of the delivery thereof may print or endorse, or attach by rider, on its policy the following clause:

"If the insured hereunder shall not have actually paid the premium hereon, or any part thereof, within 60 days from the date of this policy, then this policy may be canceled by the insurer by giving five days' written notice to the insured and to the mortgagee, or other person to whom the policy is made payable, if any, without tendering any part or portion of such premium, anything to the contrary in the policy contract notwithstanding."

History: 1967 c 395 art 6 s 7



Section 65A.08 — SPECIAL PROVISIONS.

Subdivision 1. [Repealed, 1979 c 175 s 1]

Subd. 2. Amount collectible. (a) In the absence of any change increasing the risk, without the consent of the insurer, of which the burden of proof shall be upon it, and in the absence of intentional fraud on the part of the insured, the insurer shall pay the whole amount mentioned in the policy or renewal upon which it receives a premium, in case of total loss, and in case of partial loss, the full amount thereof.

(b) Notwithstanding paragraph (a), on a policy issued by the Minnesota FAIR plan under section 65A.36, the Minnesota FAIR plan may contest the whole amount set forth in the policy in the case of a total loss. If the Minnesota FAIR plan takes the position that the value of the property was less than the whole amount set forth in the policy, the Minnesota FAIR plan has the burden of proving by clear and convincing evidence that the value was less than that set forth in the policy. If the Minnesota FAIR plan pays less than the whole amount mentioned in the policy for a total loss, pursuant to this paragraph, the Minnesota FAIR plan shall refund to the insured the premium paid attributable to the difference between the whole amount mentioned in the policy and the amount paid for the total loss.

Subd. 3. Agreement as to amount of loss. Policies on farm buildings or other structures may, in consideration of a reduction in the premium by the company, include a provision determining the amount of loss in connection with repair or replacement of the insured property.

Subd. 4. Prorating provided. If there are two or more policies upon the property, each shall contribute to the payment of the whole or partial loss in proportion to the amount specified.

Subd. 5. Coinsurance provision. Any policy may contain a coinsurance clause, if the insured requests the same, in writing, of which fact such writing shall be the only evidence, and if, in consideration thereof, a reduction in the rate of premium is made by the company. When so demanded and attached to the policy, this agreement shall be binding upon both the insured and the company, and, in case of loss, the actual cash value of the property so insured at the time of the loss, including the buildings, shall be the basis for determining the proper amount of the coinsurance, and the amount of loss, notwithstanding any previous valuation of the building.

Subd. 6. Term of policies. No company shall knowingly issue any policy upon property in this state for a longer term than five years.

History: 1967 c 395 art 6 s 8; 2005 c 66 s 1; 1Sp2005 c 7 s 1



Section 65A.09 — INSURANCE IN EXCESS OF REPLACEMENT COST.

Subdivision 1. Insurance limited. No company shall knowingly issue any policy upon property in this state for an amount which, together with any existing insurance thereon, exceeds the replacement cost of the buildings and any other covered improvements on the property. Any company willfully insuring property for more than that amount shall forfeit to the state, for the benefit of the school fund, double the premium collected on the policy.

Subd. 2. Lenders; excess insurance. No mortgage company, bank, savings association, finance company, or other mortgage lender of any kind may require insurance coverage in violation of section 72A.31, subdivision 1, clause (4). Any lender that willfully violates this subdivision is subject to penalties available under chapter 45.

History: 1967 c 395 art 6 s 9; 2002 c 295 s 1



Section 65A.10 — LIMITATION.

Subdivision 1. Buildings. Nothing contained in sections 65A.08 and 65A.09 shall be construed to preclude insurance against the cost, in excess of actual cash value at the time any loss or damage occurs, of actually repairing, rebuilding or replacing the insured property. Subject to any applicable policy limits, where an insurer offers replacement cost insurance: (i) the insurance must cover the cost of replacing, rebuilding, or repairing any loss or damaged property in accordance with the minimum code as required by state or local authorities; and (ii) the insurance coverage may not be conditioned on replacing or rebuilding the damaged property at its original location on the owner's property if the structure must be relocated because of zoning or land use regulations of state or local government. In the case of a partial loss, unless more extensive coverage is otherwise specified in the policy, this coverage applies only to the damaged portion of the property.

Subd. 2. Personal property. Subject to applicable policy limits, replacement cost insurance coverage for personal property must cover the cost of replacing or repairing any loss or damaged property. In the case of a partial loss, unless more extensive coverage is otherwise specified in the policy, this coverage applies only to the damaged portion of the property. If a homeowner's policy does not provide replacement cost coverage for personal property, the declarations page of the policy shall so indicate by containing the term "nonreplacement cost."

History: 1967 c 395 art 6 s 10; 1987 c 337 s 91; 1991 c 244 s 1; 1996 c 446 art 1 s 54



Section 65A.11 — PAYMENT TO MORTGAGEE.

When the whole, or any part, of the loss is payable, in terms or otherwise, to or for one or more mortgagees, upon proof before payment of the rights of the parties, the company shall pay the same in the order of priority to the extent of its liability and every such payment to such extent shall be payment and satisfaction of its liability under the policy.

History: 1967 c 395 art 6 s 11



Section 65A.12 — WAIVER OF RIGHT TO APPRAISAL.

Subdivision 1. Right to appraisal. Any person who shall not, within 20 days after written request, appoint a qualified appraiser, as provided in the policy, shall at the election of the other party be deemed to have waived the right to appraisal, and, if it be the insurer, shall be liable to suit.

Subd. 2. Appraiser. No person shall be a qualified appraiser who is not disinterested and willing to act.

History: 1967 c 395 art 6 s 12; 2011 c 52 s 2



Section 65A.13 — LIABILITY OF COMPANY.

Notwithstanding any penalty prescribed for the making, issuing, or delivery of any policy in violation of any provision of law, every such policy shall be binding upon the company issuing the same.

History: 1967 c 395 art 6 s 13



Section 65A.14 — PERSON WHO PROCURES AN APPLICATION AGENT OF ISSUING COMPANY.

Every person who solicits insurance and procures an application therefor shall be held to be the agent of the party afterward issuing insurance thereon or a renewal thereof.

History: 1967 c 395 art 6 s 14



Section 65A.15 — VIOLATION.

Every company and every agent who shall willfully make, issue, or deliver a policy in violation of sections 65A.01, 65A.02, and 65A.03 shall be guilty of a gross misdemeanor; but every stipulation of the policy in favor of the insured shall, nevertheless, be binding upon the company issuing the same.

History: 1967 c 395 art 6 s 15



Section 65A.16 — GUARANTY SURPLUS AND SPECIAL RESERVE FUND.

Any insurance company organized under the laws of this state authorized to transact a fire insurance business may create the funds herein provided for, to be known and designated as the guaranty surplus fund and the special reserve fund, and may avail itself of the provisions of sections 65A.16 to 65A.24, upon complying with the requirements thereof.

History: 1967 c 395 art 6 s 16; 1997 c 7 art 1 s 19



Section 65A.17 — ACTION OF STOCKHOLDERS FILED WITH COMMISSIONER.

Any such insurance company, desiring to create such funds, may do so if such action is authorized by its stockholders, upon the adoption of a resolution to that effect by its board of directors at a regular meeting of the board, or at any special meeting called for that purpose, and filing with the commissioner a copy thereof, declaring the intention of the company to create these funds and to do business under the provisions of sections 65A.16 to 65A.24; and, as soon after the filing of a copy of the resolution as convenient, the commissioner shall make, or cause to be made, an examination of the company, and shall make a certificate of the result thereof, which shall particularly set forth the amount of surplus funds held by the company at the date of the examination, the whole or any part of which, under the provisions of sections 65A.16 to 65A.24, may be equally divided between and set apart to constitute guaranty surplus and special reserve funds, which certificate shall be recorded in the Department of Commerce.

History: 1967 c 395 art 6 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.18 — DIVIDENDS DECLARED OUT OF SURPLUS PROFITS.

After the date of filing any such resolution with the commissioner, the company shall not make or declare or pay in any form any dividend upon its capital stock, exceeding eight percent per annum thereupon and six percent per annum upon the surplus funds to be formed hereunder, until after its guaranty surplus fund and its special reserve fund shall have together accumulated to an amount equal to its capital stock or to the sum of $2,000,000; and any part of the surplus profits of the company above this annual dividend may be equally divided between and set apart to constitute the guaranty surplus fund and the special reserve fund, which funds shall be held and used as hereinafter provided, and not otherwise. Any company doing business under sections 65A.16 to 65A.24, whose guaranty surplus fund and special reserve fund shall have together accumulated to an amount equal to its capital stock or to the sum of $2,000,000, may, from time to time, declare dividends out of its surplus profits in such amounts as its board of directors may prescribe, subject only to the limitation that the payment of these dividends shall not deplete its capital, nor reduce the aggregate amount of the guaranty surplus and special reserve funds to an amount less than the amount of its capital stock, or if its capital stock exceeds $2,000,000, to an amount less than $2,000,000; and, subject to the further limitation that no dividends exceeding ten percent upon the capital stock shall be declared in any year if the payment thereof would reduce the aggregate amount of all surplus funds, including guaranty surplus and special reserve funds, below an amount equal to 30 percent of its unearned premiums. Any company doing business under sections 65A.16 to 65A.24, which shall declare or pay any dividend contrary to the provisions herein contained, shall be liable to be proceeded against under chapter 60B for its dissolution.

History: 1967 c 395 art 6 s 18; 1969 c 708 s 63; 1997 c 7 art 1 s 19



Section 65A.19 — EXAMINATION.

When the company shall notify the commissioner that it has fulfilled the requirements already expressed in sections 65A.16 to 65A.24, and that its guaranty surplus fund and its special reserve fund, taken together, equal its capital stock or amount to the sum of $2,000,000, the commissioner shall make an examination of the company and make a certificate of the result thereof, and file the same in the commissioner's office and, if the commissioner shall find that the combined funds shall equal the capital stock of the company or amount to the sum of $2,000,000, thereafter the company may continue, out of any subsequent profits of its business, to add to these funds; provided, that when any addition is made to the special reserve fund, an equal sum shall be carried to the guaranty surplus fund.

History: 1967 c 395 art 6 s 19; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.20 — ITEMS CONSIDERED IN ESTIMATING PROFIT.

In estimating the profit of any such company for the purpose of making a division thereof between the guaranty surplus fund and the special reserve fund, until these funds shall together amount to a sum equal to the capital stock of the company or amount to the sum of $2,000,000, there shall be deducted from the gross assets of the company, including for this purpose the amount of the special reserve fund, the sum of the following items:

(1) the amount of all outstanding claims;

(2) an amount sufficient to meet the liability of the company for the unearned premiums upon its unexpired policies, which amount shall at least equal one-half the premiums received on policies having one year or less to run from the date of policy, and a pro rata proportion of the premiums received on the policies having more than one year to run from the date of policy, and shall be known as the reinsurance liability;

(3) the amount of its guaranty surplus fund and of its special reserve fund;

(4) the amount of the capital of the company; and

(5) interest at the rate of eight percent per annum upon the amount of capital, and six percent per annum upon the amount of the said funds for whatever time shall have elapsed since the last preceding cash dividend. The balance shall constitute the net surplus of the company, any portion of which is subject to an equal division between these funds, as herein provided.

History: 1967 c 395 art 6 s 20



Section 65A.21 — INVESTMENT OF GUARANTY SURPLUS.

The guaranty surplus shall be held and be invested by the company in the same manner as its capital stock and surplus accumulation may be held and be invested, and shall be liable and applicable in the same manner as the capital stock to the payment generally of the losses of the company.

History: 1967 c 395 art 6 s 21



Section 65A.22 — INVESTMENT OF SPECIAL RESERVE FUND.

The special reserve fund shall be invested according to existing laws relating to investments of capital by fire insurance companies and shall be deposited, from time to time, as the same shall accumulate and be invested, with the commissioner in accordance with section 60A.10, subdivision 4, who shall permit the company depositing the same to change these deposits by substituting for those withdrawn others of equal amount and value, and to collect and receive the interest or dividends upon these securities as the same may accrue; and this fund shall not be regarded as any part of the assets in possession of the company, so as to be or render the same liable for any claim for loss by fire, or otherwise, except as provided in sections 65A.16 to 65A.24.

History: 1967 c 395 art 6 s 22; 1974 c 425 s 7; 1997 c 7 art 1 s 19



Section 65A.23 — WHEN CLAIMS EXCEED GUARANTY SURPLUS AND CAPITAL STOCK.

(1) When the claims upon the company shall exceed the amount of its capital stock and of guaranty surplus fund, provided for by sections 65A.16 to 65A.24, and of its surplus funds, other than the special reserve fund, the company shall notify the commissioner of the fact, who shall then make, or cause to be made, an examination of the company, and issue a certificate of the result, showing the amounts of capital, of guaranty surplus fund, of special reserve fund, of reinsurance liability, and of other assets, and upon the commissioner's issuing this certificate, in duplicate, one copy to be given to the company and one to be recorded in the Department of Commerce, the special reserve fund shall be immediately held to protect all policyholders of the company, other than such as are claimants upon it at the date of the certificate, and the special reserve fund, together with other assets, certified by the commissioner as equal in value to the amount of the unearned premiums of the company, to be ascertained, as hereinbefore provided, shall constitute the capital and assets of the company for the protection of policyholders, other than these claimants, and for the further conduct of its business, and any official certificate of the commissioner, herein provided for, shall be binding and conclusive upon all parties interested in the company, whether as stockholders, creditors, or policyholders, and upon the payment to claimants who are such at the date of the certificate, of the full amount of the capital of the company and of its guaranty surplus fund and of its assets at that date, excepting only the special reserve fund and an amount of its assets equal to the liability of the company for unearned premiums, as so certified by such commissioner of commerce, the company shall be forever discharged from any and all further liability to these claimants, and to each of them, and the commissioner shall, after issuing a certificate, upon the demand of the company, transfer to it all such securities as shall have been deposited by the company as a special reserve fund and, if the amount of this special reserve fund be less than 50 percent of the full amount of the capital of the company, if the capital be $2,000,000, or less, or if the amount of the special reserve fund be less than $1,000,000, if the capital be over $2,000,000, a requisition shall be issued by the commissioner upon the stockholders, to make up the capital to that proportion of its full amount, not exceeding $1,000,000; provided, that any capital so impaired shall be made up at least to the sum of $100,000, and in case the company, after this requisition, shall fail to make up its capital at least to the sum of $100,000, as therein directed, the special reserve fund shall still be held as security and liable for any and all losses occurring upon policies of the company.

(2) If, after this application of the special reserve fund and requisition on the stockholders, the par value of outstanding shares of stock shall exceed the new amount of capital so established, outstanding shares, to the amount of the excess, shall be surrendered by the stockholders pro rata.

(3) The company shall, in its annual statement to the commissioner, set forth the amount of the special reserve fund and of its guaranty surplus fund.

(4) If, in consequence of the payment of losses by fires, or of the expenses of the business, or of the interest or dividends payable under the provisions of sections 65A.16 to 65A.24 to stockholders, or from any cause, the guaranty surplus fund shall be reduced in amount below the amount of the special reserve fund, the directors of the corporation shall make no additions to the special reserve fund until the guaranty surplus fund is equal to the special reserve fund.

(5) The policy registers, insurance maps, books of record, and other books in use by the company in its business, and its policy and other blanks, office furniture, fixtures, and supplies are not to be considered as assets, but shall be held by the company for its use in the protection of its policyholders.

(6) If any amount greater than a sum equal to one-half of its capital stock shall, by the company under the provisions of sections 65A.16 to 65A.24, have been deposited with the commissioner, the commissioner shall retain of these securities an amount equal to one-half of what amount the commissioner shall so hold thereof in excess of a sum equal to such one-half of such capital stock if the capital be $2,000,000, or less, or in excess of $3,000,000 if the capital be over $2,000,000, and the commissioner shall transfer the balance thereof to the company, as herein provided, and the amount so transferred to the company shall, from the time of the transfer, provided the amount thereof shall not be less than $100,000, constitute the capital stock of the company for the further conduct of its business, as hereinbefore provided, and the securities so retained shall be regarded as the special reserve fund of the company, to which additions may be made, as herein provided, and shall be held in the same manner, and for the same purpose, and under the same conditions, as the original special reserve fund of the company was held. The provisions of this section, providing for discharge of the company from further liability to existing claimants upon application to the payment of such claims of its capital, surplus, and assets, excepting the special reserve fund, and an amount equal to the liability for unearned premiums, shall not be construed to relieve the stockholders of the corporation from any liability imposed by the constitution of this state.

History: 1967 c 395 art 6 s 23; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.24 — STOCKHOLDERS TO MAKE UP IMPAIRMENT.

If, at any time after the special reserve fund shall have been accumulated by any company, the directors of the company shall present evidence satisfactory to the commissioner that the capital of the company has become impaired, the commissioner shall order the directors to call upon the stockholders to make up this impairment, and the board of directors may thereupon require the necessary payment by the stockholders to make good the whole of the impairment, or they may apply for that purpose the whole or any part of the special reserve fund and require of the stockholders payment of such amount as may be necessary to make up the balance of the impairment not made up out of the special reserve fund. The stock of every stockholder shall be pledged and liable for the amount assessed to make up the impairment, either in whole or in part, and in case any stockholder refuses to pay the assessment, the stock standing in that person's name may be sold at public auction, after 30 days' notice, in such manner as the directors may provide. If the board of directors elect to make good the impairment, or any part thereof, out of the special reserve fund, the commissioner shall, upon request of the board, transfer to the company so much of the special reserve fund as is necessary for the purpose. No company doing business under sections 65A.16 to 65A.24 shall insure any larger amount upon any single risk than is permitted by law to a company possessing the same amount of capital, irrespective of the fund provided for in sections 65A.16 to 65A.24.

History: 1967 c 395 art 6 s 24; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.26 — HAIL INSURANCE, POLICIES, LOSS ADJUSTMENT.

Every policy of insurance against damage by hail issued by any company, however organized, must provide as follows: "In case of loss under this policy, and failure of the parties to agree as to the amount of the loss, it is mutually agreed that, on written demand of either party, the company and the insured each shall select a competent appraiser and notify the other of the appraiser selected within ten days of the demand. The appraisers shall first select a competent and disinterested umpire; and, failing for ten days to agree upon the umpire, then, on request of either appraiser, the umpire shall be selected by a judge of a court of record in the state in which the property covered is located. By mutual agreement the two appraisers may agree to have the umpire selected by a judge of a court of record and waive the ten-day provision.

The appraisers and the umpire shall then appraise the loss. A written award of any two of these persons determines the amount of loss. The written award of a majority of these referees is final and conclusive upon the parties as to amount of loss, and this selection, unless waived by the parties, is a condition precedent to any right of action to recover for a loss. No suit for the recovery of any claim by virtue of this policy may be sustained unless commenced within one year after the loss occurred." The policy must also provide the form, manner, and length of notice to be given to the company by the insured of any loss sustained.

History: 1967 c 395 art 6 s 26; 1973 c 363 s 1; 1974 c 161 s 4; 1983 c 208 s 2



Section 65A.27 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 65A.27 to 65A.302, the following terms have the meanings given.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Decline or declination. "Decline" or "declination" means an agent's refusal to accept an application for homeowner's insurance or an insurer's refusal to issue a policy of homeowner's insurance to a person who has submitted a written application.

Subd. 4. Homeowner's insurance. "Homeowner's insurance" means insurance coverage, as provided in section 60A.06, subdivision 1, clause (1)(c), normally written by the insurer as a standard homeowner's package policy or as a standard residential renter's package policy. This definition includes, but is not limited to, policies that are generally described as homeowner's policies, mobile/manufactured homeowner's policies, dwelling owner policies, condominium owner policies, and tenant policies.

Subd. 5. Insurer. "Insurer" means any insurer licensed to write insurance, as defined in section 60A.06, subdivision 1, clause (1), and writing homeowner's insurance in this state.

Subd. 6. Metropolitan area. "Metropolitan area" means the area defined in section 473.121, subdivision 2.

Subd. 7. Nonpayment of premium. "Nonpayment of premium" means a failure of the named insured to pay the premium when due on a policy of homeowner's insurance or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under a premium finance plan or an extension of credit.

Subd. 8. Renewal or renew. "Renewal" or "renew" means an insurer's issuance and delivery to the insured of a new insurance policy at the end of the policy period of an existing policy written by the insurer or an insurer's issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term.

History: 1979 c 207 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 326 s 1; 1999 c 177 s 64; 2009 c 178 art 1 s 33



Section 65A.28 — DISCLOSURE AND FILING REQUIREMENTS.

Subdivision 1. Annual report. Each insurer writing homeowner's insurance for property located in the metropolitan area or a statutory or home rule charter city of the first class shall compile and file annually with the commissioner on or before May 1 a report for the preceding calendar year. This report shall contain the following information reported by postal zip code areas for each zip code area located in a city of the first class which contains property for which the insurer wrote, declined to write, or canceled homeowner's insurance:

(a) the number of policies written;

(b) the number of policies canceled;

(c) the number of policies nonrenewed; and

(d) the number of applications for homeowner's insurance declined.

If the commissioner determines that additional information is necessary to effectuate the purposes of sections 65A.27 to 65A.29 and 72A.20, subdivision 13, the commissioner may require, by rule:

(i) that the required information be reported for additional areas of the state, or

(ii) that additional types of information, including premium and claims data, be reported for some or all of the areas subject to the reporting requirements.

If the commissioner has reason to believe that an insurance company or insurance agent has violated section 72A.20, subdivision 13 or 14, the commissioner may issue an order requiring the company or agent to compile and submit within a reasonable time information on its homeowner's insurance marketing, underwriting, or rating practices for a specific geographic area or areas. This information may be in addition to the types and categories of information required to be reported by this section or rules promulgated under subdivision 4.

Subd. 2. Reports available for public inspection. The commissioner shall make the reports filed pursuant to subdivision 1 available for public inspection.

Subd. 3. Failure to report; penalty. Any insurer required to report under this section which fails to file a report, containing the data and within the time prescribed by this section or rules promulgated under subdivision 4, shall be subject to a penalty of $10 for each day in default. Any penalty imposed under this section may be recovered in a civil action brought by and in the name of the state.

Subd. 4. Rules. The commissioner may prescribe rules necessary to carry out the purposes of this section. The rules may provide for classifications, differentiations, adjustments or exceptions, as in the judgment of the commissioner are necessary and proper to effectuate the purposes of, prevent circumvention or evasion of, or to facilitate compliance with this section.

History: 1979 c 207 s 3; 1986 c 444



Section 65A.285 — SURCHARGE PROHIBITION.

Subdivision 1. Surcharge prohibition. An insurer may not impose a surcharge on homeowners insurance solely as a result of a consumer inquiry.

Subd. 2. Definitions. For purposes of this section:

(1) "consumer inquiry" means a telephone call or other communication made to an insurer that does not result in a paid claim and that is in regard to the general terms or conditions of or coverage offered under an insurance policy. The term includes a question concerning the process for filing a claim and whether a policy will cover a loss; and

(2) "surcharge" means an increase in premium for a policy, including the removal of a claim-free discount.

History: 2014 c 198 art 4 s 7



Section 65A.29 — CANCELLATION; NONRENEWAL; REFUSAL TO WRITE.

Subdivision 1. Cancellation. No insurer may cancel a policy of homeowner's insurance except for the reasons specified in section 65A.01.

Subd. 2. [Repealed, 1984 c 602 s 6]

Subd. 3. Refusal to write. Upon completion in writing of the insurer's application form for homeowner's insurance, any person having an insurable interest in real or tangible property at a fixed location shall be entitled upon written request either (a) to the insurer's offer of coverage, including type, amount and premium cost of coverage, or (b) to a written declination, stating specifically the underwriting or other reason for the refusal to write. For purposes of this subdivision, "insurer" means only an insurer writing or offering to write homeowner's insurance for property in the same statutory or home rule charter city or town in which the applicant's property is located.

Subd. 4. Form requirements. Any notice or statement required by subdivisions 1 to 3, or any other notice canceling a homeowner's insurance policy must be written in language which is easily readable and understandable by a person of average intelligence and understanding. The statement of reason must be sufficiently specific to convey, clearly and without further inquiry, the basis for the insurer's refusal to renew or to write the insurance coverage.

The notice or statement must also inform the insured of:

(1) the possibility of coverage through the Minnesota FAIR plan under sections 65A.31 to 65A.42;

(2) the right to object to the commissioner under subdivision 9; and

(3) the right to the return of unearned premium in appropriate situations under subdivision 10.

Subd. 5. Inclusion in policies after 1980. Notwithstanding sections 65A.01 and 65A.07, any policy of homeowner's insurance issued after January 1, 1980 shall contain nonrenewal provisions consistent with this section.

Subd. 6. Immunity of insurer or commissioner. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner or against any insurer, its authorized representative, its agents, its employees or any firm, person or corporation furnishing to the insured information as to reasons for declination, nonrenewal, or cancellation, for any statement made by them in any written notice of declination, nonrenewal or cancellation, for the providing of information relating thereto, or for statements made or evidence submitted at any hearings or investigations conducted in connection therewith. This subdivision shall not apply to any action or proceeding arising under section 72A.20.

Subd. 7. Renewal; notice requirement. No insurer shall refuse to renew, or reduce limits of coverage, or eliminate any coverage in a homeowner's insurance policy unless it mails or delivers to the insured, at the address shown in the policy, at least 60 days' advance notice of its intention. The notice must contain the specific underwriting or other reason or reasons for the indicated action and must state the name of the insurer and the date the notice is issued.

Proof of mailing this notice to the insured at the address shown in the policy is sufficient proof that the notice required by this section has been given.

Subd. 8. Rules. (a) The commissioner may adopt rules pursuant to chapter 14, to specify the grounds for nonrenewal, reduction in limits of coverage, or elimination of coverage of a homeowner's policy. The rules must limit the grounds to the following factors:

(1) reasons stated for cancellation in section 65A.01, subdivision 3a;

(2) reasons stated in section 72A.20, subdivision 13;

(3) insured's loss experience, not to include natural causes; and

(4) other factors deemed reasonable by the commissioner.

The rules may give consideration to the form and content of the termination notice to the insured, a statement as to what constitutes receipt of the termination notice, and the procedure by which the insured may appeal a termination notice.

The rules adopted under this subdivision may provide for imposition of a monetary penalty not greater than $500 per occurrence upon insurers who are found to be in violation of the law or the rules.

(b) In addition to any rules adopted under this subdivision, an insured may appeal any nonrenewal under this section to the commissioner of commerce. If the commissioner finds that the nonrenewal is unjustified, arbitrary, or capricious, the commissioner shall order the insurer to reinstate the insured's policy. The commissioner's order may be appealed pursuant to chapter 14. The insured's policy shall continue in force pending the conclusion of the appeal to the commissioner. The insurer must notify the insured of the insured's right to appeal the nonrenewal to the commissioner in the notice of nonrenewal required under subdivision 7.

Subd. 9. Notice of right to complain. A named insured who believes a nonrenewal, reduction in the limits of coverage, elimination of coverage, or cancellation under section 65A.01, subdivision 3a, is in violation of the law or the rules may, within 30 days after receipt of the notice, file in writing an objection to the action with the commissioner.

Upon receipt of a written objection, the commissioner shall notify the insurer of receipt of the objection and of the right of the insurer to file a written response within ten days of receipt of the notification. Within 30 days of receipt of written objection by an insured, the commissioner shall approve or disapprove the insurer's action and shall notify the insured and insurer of the final decision. A decision which disapproves the insurer's action constitutes a charge that the insurer has violated the law or the rules. Either party may institute proceedings for judicial review of the commissioner's decision. The commissioner's decision is binding pending judicial review.

Subd. 10. Return of unearned premium. Cancellation of a policy of homeowner's insurance pursuant to this section is not effective unless any unearned premium due the insured is returned to the insured with the notice of cancellation or is delivered or sent by mail to the insured so as to be received by the insured not later than the effective date of cancellation. If the premium has been paid by the insured's agent and debited to the agent's account with the company, upon cancellation, the unearned premium must be credited to the agent's account with the company.

Subd. 11. Nonrenewal. Every insurer shall establish a plan that sets out the minimum number and amount of claims during an experience period that may result in a nonrenewal. For purposes of the plan, the insurer may not consider as a claim the insured's inquiry about a hypothetical claim, or the insured's inquiry to the insured's agent regarding a potential claim.

No homeowner's insurance policy may be nonrenewed based on the insured's loss experience unless the insurer has sent a written notice that any future losses may result in nonrenewal due to loss experience.

Any nonrenewal of a homeowner's insurance policy must, at a minimum, comply with the requirements of subdivision 8 and the rules adopted by the commissioner.

Subd. 12. [Repealed, 1999 c 177 s 88]

Subd. 13. Notice of possible cancellation. (a) A written notice must be provided to all applicants for homeowners' insurance, at the time the application is submitted, containing the following language in bold print: "THE INSURER MAY ELECT TO CANCEL COVERAGE AT ANY TIME DURING THE FIRST 59 DAYS FOLLOWING ISSUANCE OF THE COVERAGE FOR ANY REASON WHICH IS NOT SPECIFICALLY PROHIBITED BY STATUTE."

(b) If the insurer provides the notice on the insurer's Web site, the insurer or agent may advise the applicant orally or in writing of its availability for review on the insurer's Web site in lieu of providing a written notice, if the insurer advises the applicant of the availability of a written notice upon the applicant's request. The insurer shall provide the notice in writing if requested by the applicant. An oral notice shall be presumed delivered if the agent or insurer makes a contemporaneous notation in the applicant's record of the notice having been delivered or if the insurer or agent retains an audio recording of the notification provided to the applicant.

History: 1979 c 207 s 4; 1983 c 94 s 1; 1984 c 602 s 2-4; 1986 c 444; 1987 c 337 s 92; 1989 c 260 s 9-11; 1992 c 564 art 4 s 13; 1994 c 485 s 52; 1996 c 337 s 1; 1999 c 177 s 65; 2001 c 215 s 28; 2003 c 40 s 4; 2005 c 132 s 18; 2009 c 178 art 1 s 34; 2010 c 384 s 28



Section 65A.295 — HOMEOWNER'S INSURANCE COVERAGE.

(a) Every insurer writing homeowner's insurance in this state shall make available at least one form of homeowner's policy for each level of peril coverage offered by the insurer in which the insured has the option to specify the dollar amount of coverage provided for structures other than the dwelling and for personal property. The premium must be reduced to reflect the reduced risk of lesser coverage.

(b) Coverage for structures other than the dwelling is the coverage provided under "Coverage B, Other Structures" in the standard homeowner's policy. Coverage for personal property is the coverage provided under "Coverage C, Personal Property" in the standard homeowner's package policy.

(c) "Level of peril" refers to basic, broad, and all risk levels of coverage.

History: 1987 c 293 s 1; 1996 c 446 art 1 s 55



Section 65A.296 — PROOF OF LOSS.

Subdivision 1. Notice from insurer. After receiving written notice of a claim by an insured on a homeowner's insurance policy, the insurer may notify the insured that the insurer may deny the claim unless a completed proof of loss is received by the insurer within 60 days of the date on which the written notice under this subdivision was received by the insured. The notice given by the insurer must be sent by certified mail, return receipt requested, and must include a proof of loss form to be completed by the insured together with accompanying instructions for completing the form. The proof of loss form and the accompanying instructions must meet the readability standards of chapter 72C.

Subd. 2. Failure to complete timely proof of loss. In an action for the recovery of a claim on a homeowner's insurance policy, an insured's failure to comply with the 60-day proof of loss requirement:

(1) is a bar to recovery if the insured received the notice specified in subdivision 1, unless the insured demonstrates to the court's satisfaction that the insured had good cause for failing to comply;

(2) is not a bar to recovery if the insured did not receive the notice specified in subdivision 1, unless the insurer demonstrates to the court's satisfaction that its rights were prejudiced by the insured's failure to comply.

Subd. 3. Definitions. For purposes of this section, the terms "insurer" and "homeowner's insurance" have the meanings given them in section 65A.27.

Subd. 4. Effect on other law. This section supersedes any inconsistent provision of section 65A.01, 72A.201, or other law.

History: 1996 c 285 s 1; 1997 c 77 s 1



Section 65A.297 — ACTIVE DUTY MEMBER OF ARMED SERVICES RESERVE OR NATIONAL GUARD; USE IN UNDERWRITING PROHIBITED.

No insurer, including the Minnesota FAIR plan, shall refuse to renew, decline to offer or write, reduce the limits of, cancel, or charge differential rates for equivalent coverage for any coverage in a homeowner's policy because the dwelling is vacant or occupied by a caretaker if the insured's absence is caused solely by the insured being called to active duty as a member of the armed services reserve or the National Guard.

History: 2005 c 132 s 19



Section 65A.30 — DAY CARE SERVICES; COVERAGE.

Subdivision 1. No coverage. There shall be no coverage under a day care provider's homeowner's insurance for losses or damages arising out of the operation of day care services unless:

(1) specifically covered in a policy; or

(2) covered by a rider for business coverage attached to a policy.

For purposes of this section, "day care" means "family day care" and "group family day care" as defined in Minnesota Rules, part 9502.0315. "Day care" does not include care provided by an individual who is related, as defined in Minnesota Rules, part 9502.0315, to the person being cared for or care provided by an unrelated individual to persons from a single family of persons related to each other.

Subd. 2. Prohibited underwriting practices. No insurer shall refuse to renew, or decline to offer or write, homeowner's insurance coverage solely because the property to be covered houses day care services for five or fewer children.

History: 1996 c 326 s 2; 2004 c 239 s 1



Section 65A.301 — ADULT FOSTER CARE SERVICES; COVERAGE.

Subdivision 1. No coverage. There shall be no coverage under a foster care for adults provider's homeowner's insurance policy for losses or damages arising out of the operation of foster care for adults services unless:

(1) specifically covered in a policy; or

(2) covered by a rider for business coverage attached to a policy.

For purposes of this section, "foster care for adults" has the meaning given in section 245A.02, subdivision 6c.

Subd. 2. Prohibited underwriting practices. No insurer shall refuse to renew, or decline to offer or write, homeowner's insurance coverage solely because the property to be covered houses foster care for adults services for five or fewer adult residents.

History: 2006 c 215 s 1



Section 65A.302 — FLOOD INSURANCE COVERAGE; DISCLOSURE OF NONCOVERAGE.

Every insurer shall annually provide a written notice to the policyholder entitled "Important Information About Damage Caused by Flooding." This title must be in at least 18-point type. The notice must disclose that the policy does not cover damage caused by flooding and disclose sufficient information to allow the policyholder to contact the National Flood Insurance Program to inquire about purchasing flood insurance. The following language satisfies the notice requirements of this section:

"The policy does not cover damage to your property caused by flooding. Flood insurance is available to communities and property that participate in the National Flood Insurance Program ("NFIP"). Not all communities participate in the NFIP. Flood insurance may be available even if you do not live in a flood hazard area as defined by the NFIP. If your community does not participate in the NFIP, you may contact your insurance agent or broker to see if there is other flood insurance coverage available to you."

The disclosure may also inform the policyholders that the insurer offers flood insurance as a participant in the NFIP's "Write Your Own" program.

History: 2008 c 293 s 1



Section 65A.31 — MINNESOTA FAIR PLAN ACT.

Sections 65A.31 to 65A.42 shall be known and may be cited as the "Minnesota FAIR Plan Act."

History: 1969 c 483 s 1; 1993 c 248 s 2



Section 65A.32 — PURPOSES.

The purposes of sections 65A.31 to 65A.42 are:

(1) to encourage stability in the property and liability insurance market for property located in this state;

(2) to encourage maximum use, in obtaining property and liability insurance, as defined in sections 65A.31 to 65A.42, of the normal insurance market provided by the private property and casualty insurance industry;

(3) to encourage the improvement of the condition of properties located in this state and to further orderly community development generally;

(4) to provide for an organization known as the Minnesota FAIR plan, which will assure fair access to insurance requirements in order that no property is denied property or liability insurance through the FAIR plan due to the condition of the property, except after a physical inspection of the property and a fair evaluation of its individual underwriting characteristics;

(5) to publicize the purposes and procedures of the FAIR plan to the end that no one may fail to seek its assistance through lack of knowledge of its existence; and

(6) to provide for the formulation and administration by the Minnesota FAIR plan of a reinsurance arrangement whereby property and casualty insurers share equitably the responsibility for insuring insurable property for which property and liability insurance cannot be obtained through the normal insurance markets.

History: 1969 c 483 s 2; 1986 c 455 s 42; 1993 c 248 s 3; 1999 c 120 s 1; 2003 c 40 s 5



Section 65A.33 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 65A.31 to 65A.42, unless the context otherwise requires, the terms defined in this section have the following meanings given to them.

Subd. 2. Insurer. "Insurer" means any insurance company or other organization licensed to write and engaged in writing property or liability insurance business, including the property or liability insurance components of multiperil policies, on a direct basis, in this state, except where such insurer is specifically exempted by statute from participation in this program.

Subd. 3. Property or liability insurance. "Property or liability insurance" means the coverage against direct loss to real or tangible personal property at a fixed location that is provided in the standard fire policy, extended coverage endorsement, homeowners insurance, as defined in section 65A.27, subdivision 4, cooperative housing insurance, condominium unit owners insurance, builders risk, and such vandalism and malicious mischief insurance and such other classes of insurance as may be added to the program with respect to said property by amendment as hereinafter provided. Property or liability insurance does not include automobile, commercial liability, or such manufacturing risks as may be excluded by the commissioner.

Subd. 4. Minnesota FAIR plan. "Minnesota FAIR plan," or "plan," means the organization formed by insurers to assist applicants in securing property or liability insurance and to administer the FAIR plan.

Subd. 5. [Repealed, 2003 c 40 s 21]

Subd. 5a. Member. "Member" means any insurer as defined in subdivision 2.

Subd. 6. Premiums written. "Premiums written" means direct written premiums charged during the second preceding calendar year with respect to property in this state for fire, allied lines, homeowners, the nonliability component of farm policies, and the nonliability component of commercial multiperil policies, as reported by the members to the NAIC.

Subd. 7. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 8. [Repealed, 1993 c 248 s 17]

Subd. 9. Board. "Board" means the governing board of directors of the Minnesota FAIR plan.

Subd. 10. NAIC. "NAIC" means the National Association of Insurance Commissioners.

History: 1969 c 483 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 43; 1989 c 260 s 12; 1993 c 248 s 4-6; 1994 c 465 art 2 s 1; 1999 c 120 s 2,3; 2003 c 40 s 6-10



Section 65A.34 — PLAN COVERAGE.

Subdivision 1. Application. Any person having an insurable interest in real or tangible personal property who has been canceled, nonrenewed, or otherwise rejected for coverage in the private market may submit an application for coverage to the plan. If an inspection of the premises is performed, it must be done at no cost to the applicant.

Subd. 2. Inspections. Before the plan may deny coverage due to the condition of the property or write coverage with a condition charge, it must first inspect the property for which coverage has been requested. The manner and scope of the inspections of Minnesota FAIR plan business must be prescribed by the plan with the approval of the commissioner.

Subd. 3. Initial inspection report. An inspection report must be made for each property inspected. The report must cover pertinent structural and occupancy features as well as the general condition of the building and surrounding structures. A representative photograph of the property may be taken during the inspection.

Subd. 4. Condition charges. Either during the inspection or immediately after the inspection, an employee of the FAIR plan shall inform the applicant as to the features that result in a condition charge if the risk is accepted. No inspector has the authority to advise whether the plan will provide the coverage.

Subd. 5. Completed inspection report. Within ten business days after the inspection, the FAIR plan shall prepare or have prepared a completed inspection report that includes conditions that are subject to a condition charge under the rating plan approved by the commissioner. A copy of the inspection report must be made available to the applicant or the applicant's agent upon request.

Subd. 6. [Repealed by amendment, 2003 c 40 s 11]

History: 1969 c 483 s 4; 1986 c 444; 1986 c 455 s 44; 1993 c 248 s 7; 1999 c 120 s 4-6; 2003 c 40 s 11



Section 65A.35 — ADMINISTRATION.

Subdivision 1. Membership. Each insurer authorized to write and engaged in writing within this state, on a direct basis, property or liability insurance or any component of this insurance contained in a multiperil policy, including homeowners and commercial multiperil policies, shall participate in the plan as a condition of its authority to write such kinds of insurance within this state.

Subd. 2. Purposes. The purposes of the Minnesota FAIR plan are:

(1) to formulate and administer, subject to the approval of the commissioner, a plan assuring fair access to insurance requirements in order that no property is denied property or liability insurance through the FAIR plan due to the condition of the property, except after a physical inspection of the property and a fair evaluation of its individual underwriting characteristics; and

(2) to formulate and administer, subject to the approval of the commissioner, a reinsurance arrangement whereby the members of the Minnesota FAIR plan share equitably the responsibility for insuring property which is insurable but for which property or liability insurance cannot be obtained through normal insurance markets.

Subd. 3. Plan of operation. The plan of operation of the Minnesota FAIR plan, consistent with the provisions of sections 65A.31 to 65A.42 and the purpose of the plan must provide for the FAIR plan, the reinsurance arrangement, and the economical and efficient administration of the Minnesota FAIR plan, including, but not limited to, management of the plan, establishment of necessary facilities within this state, assessment of members to defray losses and expenses, commission arrangements, reasonable underwriting standards, acceptance and cession of reinsurance, and procedures for determining amounts of insurance to be provided.

The plan of operation is subject to approval by the commissioner.

Subd. 4. Amendment of plan of operation. The Minnesota FAIR plan shall amend the plan of operation on its own initiative, subject to prior approval by the commissioner, or at the direction of the commissioner.

Subd. 5. Administration. (1) The Minnesota FAIR plan is administered by a board of nine directors, five of whom are elected by the members of the plan and four who represent the public. Public directors may include licensed insurance agents. Public directors are appointed by the commissioner. No less than two elected directors must be representatives of domestic insurers. In the election of directors, each member of the Minnesota FAIR plan is allotted votes bearing the same ratio to the total number of votes to be cast as its degree of participation in the plan bears to the total participation.

(2) Any vacancy among the elected directors must be filled by a vote of the other elected directors.

(3) If at any time the members fail to elect the required number of directors to the board, or a vacancy remains unfilled for more than 15 days, the commissioner may appoint the directors necessary to constitute a full board of directors.

(4) Vacancies among directors appointed by the commissioner must be filled by appointment by the commissioner. A person so appointed serves until the end of the term of the director the person is replacing.

(5) All public directors serve for a period of two years. The terms of all public directors begin on July 1 of the year their appointments begin.

(6) The plan of operation must provide for adequate compensation of public directors. A per diem amount and a procedure for reimbursement of expenses incurred in the discharge of their duties must be included in the plan. Private directors are not eligible for compensation.

(7) At the option of the board, employees may participate in an insurance plan administered by the commissioner of management and budget under chapter 43A, except as otherwise provided in section 43A.27, subdivision 2, clause (6).

Subd. 6. Participation. All members of the Minnesota FAIR plan shall participate in its expenses, losses, and equity distribution in the proportion that the premiums written as defined in this subdivision, but excluding that portion, if any, of premiums attributable to the reinsurance arrangement maintained by the facility, by each such member during the second preceding calendar year bear to the aggregate premiums written in this state by all members of the plan. Participation by each member in the plan is determined annually by the plan on the basis of such premiums written during the second preceding calendar year as disclosed in the annual statements and other reports filed by the member with the NAIC.

History: 1969 c 483 s 5; 1979 c 207 s 5; 1986 c 444; 1986 c 455 s 45,46; 1987 c 337 s 93; 1993 c 248 s 8; 2003 c 40 s 12; 2014 c 184 s 2



Section 65A.36 — UNDERWRITING.

Subdivision 1. Evaluation of risk. Agents are not permitted to bind coverage. The Minnesota FAIR plan shall issue a policy if the risk meets preliminary underwriting requirements. The plan may request an inspection report to obtain further underwriting information. If the inspection reveals that the applicant is not eligible for the coverage applied for, the plan shall inform the applicant within 59 days of the inception of the policy that the policy will be rescinded under section 65A.01, subdivision 3, paragraph (b), or canceled under section 65A.38. If the applicant is eligible for other coverage provided by the plan, the plan will offer to replace the rescinded or canceled policy with a policy providing coverage for which the applicant is eligible.

Before the 60th day after the inception of the policy, the FAIR plan shall advise the applicant that:

(1) the risk is acceptable with or without a condition charge or adjustment of policy limits. If a condition charge applies, the plan will tell the insured what improvements are necessary in order to remove the charge;

(2) the risk is not acceptable unless improvements noted by the plan are made by the applicant and confirmed by the plan; or

(3) the risk is not acceptable for the reasons stated by the plan.

Subd. 2. Premium invoice. If the risk is accepted, an invoice will be delivered to the applicant requiring remittance of the appropriate premium.

Subd. 3. Declining a risk. In the event a risk is declined because it fails to meet reasonable underwriting standards, the applicant must be so notified. Reasonable underwriting standards include, but are not limited to:

(1) the physical condition of the property, such as its construction, heating, wiring, evidence of previous fires, significant unrepaired damage, or general deterioration;

(2) the present use or housekeeping of the property such as vacancy, overcrowding, storage of rubbish, or flammable materials; or

(3) other specific characteristics of ownership, condition, occupancy, or maintenance which are violative of public policy and result in increased exposure to loss.

Neighborhood or area location or any environmental hazard beyond the control of the property owner are not acceptable criteria for declining a risk.

Subd. 4. Appeal of plan decision. In the event that a risk is declined on the basis that it does not meet reasonable underwriting standards, or the coverage will be written on condition that the property be improved, the plan shall, within five business days, send copies of the inspection report to the applicant and the commissioner, and shall advise the applicant of the right to and the procedure for an appeal to the governing board and to the commissioner.

Subd. 5. Action on completed application. The plan must within five business days of the receipt of a completed application advise the applicant that the risk has been declined, the risk has been accepted, or that the limit of coverage has been adjusted to reflect the insurable value of the subject property.

History: 1969 c 483 s 6; 1986 c 444; 1993 c 248 s 9; 1999 c 120 s 7,8; 2003 c 40 s 13



Section 65A.37 — POLICY FORMS.

All policies must be on standard policy forms issued for a term of one year and approved by the commissioner.

History: 1969 c 483 s 7; 1986 c 455 s 47; 1993 c 248 s 10; 1999 c 120 s 9; 2003 c 40 s 14; 2008 c 344 s 41



Section 65A.375 — RATES.

The commissioner shall set the insurance rates for cooperative housing, organized under chapter 308A, and for neighborhood real estate trusts, characterized as nonprofit ownership of real estate with resident control. The rates must be actuarially sound. All other rates used by the Minnesota FAIR plan must be approved by the commissioner prior to use.

History: 1987 c 337 s 94; 1989 c 356 s 5; 1993 c 248 s 11; 2003 c 40 s 15



Section 65A.38 — POLICY CANCELLATION.

Subdivision 1. Reasons. The Minnesota FAIR plan shall not cancel a policy issued under sections 65A.31 to 65A.42 except:

(1) for cause which would have been grounds for nonacceptance of the risk under the program had the cause been known to the plan at the time of acceptance;

(2) for nonpayment of premium; or

(3) with the approval of the governing board.

Subd. 2. Notice and statement of reasons. Except as otherwise required under subdivision 4 or 5, at least 15 days' notice of cancellation together with a statement of the reason therefor shall be sent to the insured with a copy sent to the commissioner.

Subd. 3. Statement of appeal rights. Any cancellation notice or notice of refusal to renew to the insured shall be accompanied by a statement that the insured has a right of appeal as hereinafter provided.

Subd. 4. Homeowner's insurance. Cancellation of homeowner's insurance, as defined in sections 65A.27 to 65A.29, is subject to the provisions of those sections.

Subd. 5. Commercial property insurance. Cancellation of a commercial property insurance policy issued by the Minnesota FAIR plan must comply with sections 60A.35 to 60A.38.

History: 1969 c 483 s 8; 1993 c 248 s 12; 1994 c 485 s 65; 1999 c 120 s 10; 2003 c 40 s 16,17



Section 65A.39 — APPEALS.

(a) Any applicant or participating insurer shall have the right of appeal to the board of directors, which shall promptly determine the appeal. A decision of the board may be appealed to the commissioner within 30 days from notice of the action or decision. The commissioner shall promptly determine the appeal. Each denial of insurance shall be accompanied by a statement that the applicant has the right of appeal to the board and the commissioner and setting forth the procedures to be followed for the appeal. A final action of the commissioner is subject to judicial review as provided in chapter 14.

(b) In lieu of the appeal to the commissioner under paragraph (a), an applicant or insurer may seek judicial review of the board's action.

History: 1969 c 483 s 9; 1987 c 337 s 95; 1993 c 248 s 13



Section 65A.40 — EDUCATION PROGRAMS.

The plan will undertake a continuing public education program, in cooperation with producers and others, to assure that the Minnesota FAIR Plan Act receives adequate public attention.

History: 1969 c 483 s 10; 1993 c 248 s 14; 2003 c 40 s 18



Section 65A.41 — AGENTS.

Subdivision 1. Generally. A person licensed under chapter 60K may submit an application for coverage to the Minnesota FAIR plan and receive a commission from the plan for premiums paid for coverage. However, the licensee is not an agent of the Minnesota FAIR plan for purposes of state law. All checks or similar instruments submitted in payment of plan premiums must be made payable to the Minnesota FAIR plan and not the agent.

Subd. 2. Duty to submit application. An agent or broker shall not refuse to submit an application for basic property insurance coverage to the Minnesota FAIR plan if licensed to write and actively engaged in writing such insurance.

History: 1969 c 483 s 11; 1986 c 444; 1993 c 248 s 15; 2003 c 40 s 19



Section 65A.42 — IMMUNITY FROM LIABILITY.

There is no civil or criminal liability on the part of, and no cause of action of any nature arises against insurers, the Minnesota FAIR plan, the governing board, or employees of the plan or the commissioner or the commissioner's authorized representatives, for any acts or omissions by them if the acts or omissions were in good faith and within the scope of their responsibilities under sections 65A.31 to 65A.42. The inspection reports and communications of the inspection vendors and the Minnesota FAIR plan are not public documents.

History: 1969 c 483 s 12; 1971 c 24 s 11; 1986 c 444; 1993 c 248 s 16; 1999 c 120 s 11; 2003 c 40 s 20



Section 65A.44 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this section and section 65A.45.

Subd. 2. Insurer. "Insurer" means an insurer licensed to write insurance and writing residential renter's insurance in this state.

Subd. 3. Residential renter's insurance policy. "Residential renter's insurance policy" means insurance coverage normally written by the insurer as a standard residential renter's package policy.

History: 1991 c 244 s 2



Section 65A.45 — RESIDENTIAL RENTER'S INSURANCE POLICY.

No insurer shall refuse to issue a single residential renter's insurance policy for the purpose of providing coverage to up to four individuals residing in the same household, if all of the individuals are named insureds on the policy and meet the insurer's normal underwriting requirements.

History: 1991 c 244 s 3



Section 65A.50 — TRUST OR ESCROW ACCOUNTS; INSURED REAL PROPERTY FIRE OR EXPLOSION LOSS PROCEEDS.

Subdivision 1. Definitions. (a) "Municipality" means statutory or home rule charter city or town.

(b) "Final settlement" means a determination of the amount due and owing to the insured, for a loss to insured real property, by any of the following means:

(1) acceptance of a proof of loss by the insurer;

(2) execution of a release by the insured;

(3) acceptance of an arbitration award by both the insured and the insurer; or

(4) judgment of a court of competent jurisdiction.

Subd. 2. Partial withholding from settlement payments; notice. Except as otherwise provided in this section, with respect to insured real property located in a municipality which has elected to apply this section as provided in subdivision 12, when a claim is filed for a loss to insured real property due to fire or explosion and a final settlement is reached on the loss to the insured real property, an insurer shall withhold from payment 25 percent of the actual cash value of the insured real property at the time of the loss or 25 percent of the final settlement, whichever is less. At the time that 25 percent of the settlement or judgment is withheld, the insurer shall give notice of the withholding to the treasurer of the municipality in which the insured real property is located, to the insured, and to any mortgagee having an existing lien or liens against the insured real property, if the mortgagee is named on the policy. In the case of a judgment, notice shall also be provided to the court in which judgment was entered. The notice shall include all of the following:

(1) the identity and address of the insurer;

(2) the name and address of each policyholder, including any mortgagee;

(3) location of the insured real property;

(4) the date of loss, policy number, and claim number;

(5) the amount of money withheld;

(6) a statement that the municipality may have the withheld amount paid into a trust or escrow account established for the purposes of this section if it shows cause, pursuant to subdivision 3, within 30 days that the money should be withheld to protect the public health and safety, otherwise the withheld amount shall be paid to the insured at the expiration of 30 days; and

(7) an explanation of the provisions of this section and a verbatim reproduction of subdivision 16.

Subd. 3. Escrow procedure. In order for a municipality to escrow the amount withheld by the insurer, and to retain that amount, the following procedure shall be used.

(a) An affidavit prepared by the chief fire official or another authorized representative of the municipality designated by the governing body of the municipality that the damaged insured structure violates existing named health and safety standards requiring the escrow of the withheld amount as surety for the repair, replacement, or removal of the damaged structure shall constitute cause for the escrowing of the withheld amount.

(b) In the case of a settlement, the affidavit shall be sent to the insurer, the insured, and any mortgagees. Upon receipt of the affidavit, the insurer shall forward the withheld amount to the treasurer of the municipality and shall provide notice of the forwarding to the insured and any mortgagees.

(c) In the case of a judgment, the affidavit shall be sent to the insurer, the insured, any mortgagees, and the court in which the judgment was entered. Upon receipt of the affidavit, the insurer shall forward the withheld amount to the treasurer of the municipality and shall provide notice of the forwarding to the insured, any mortgagees, and the court in which judgment was entered.

Subd. 4. Deposit in trust or escrow account; release of proceeds to mortgagee. Upon receipt of money and information from an insurer as prescribed in subdivisions 2 and 3, the local treasurer shall record the information and the date of receipt of the money and shall immediately deposit the money in a trust or escrow account established for purposes of this section. The account may be interest-bearing. If the mortgage on the insured property is in default, the treasurer of the municipality, upon written request from a first mortgagee of property with respect to which policy proceeds were withheld and placed into a trust or escrow account under subdivisions 2, 3, and this subdivision, shall release to the mortgagee all or any part of the policy proceeds received by the municipality with respect to that property, not later than ten days after receipt of the written request by the mortgagee, to the extent necessary to satisfy any outstanding lien of the mortgagee.

Subd. 5. Commingling of funds; retention of interest. Except as provided in subdivision 8, money deposited in an account pursuant to subdivision 4 shall not be commingled with municipal funds. Any interest earned on money placed in a trust or escrow account shall be retained by the municipality to defray expenses incurred under this section.

Subd. 6. Release of deposited proceeds to insured. Except as provided in clause (3), the policy proceeds deposited under subdivision 4 shall immediately be forwarded to the insured when the chief fire official or another authorized representative of the municipality designated by the governing body of the municipality receives or is shown reasonable proof of any of the following:

(1) that the damaged or destroyed portions of the insured structure have been repaired or replaced, except to the extent that the amount withheld under this subdivision is needed to complete repair or replacement;

(2) that the damaged or destroyed structure and any and all remnants of the structure have been removed from the land on which the structure or the remnants of the structure were situated, by the owner or by any other person, in compliance with the local code requirements of the municipality in which the structure was located; or

(3) that the insured has entered into a contract to perform repair, replacement, or removal services with respect to the insured real property and that the insured consents to payment of funds directly to the contractor performing the services. Funds released under this clause may be forwarded only to a contractor performing services on the insured property.

Subd. 7. Reasonable proof. Reasonable proof required under subdivision 6 shall include any of the following:

(1) originals or copies of pertinent contracts, invoices, receipts, and other similar papers evidencing both the work performed or to be performed and the materials used or to be used by all contractors performing repair, replacement, or removal services with respect to the insured real property, other than a contractor subject to clause (2);

(2) an affidavit executed by the contractor which has performed the greatest amount of repair or replacement work on the structure, or which has done most of the clearing and removal work if structure repair or replacement is not to be performed. The contractor shall attach to the affidavit all pertinent contracts, invoices, and receipts and shall swear that these attached papers correctly indicate the nature and extent of the work performed to date by the contractor and the materials used; or

(3) an inspection of the insured real property to verify that repair, replacement, or clearing has been completed in accordance with subdivision 6.

Subd. 8. Use of retained proceeds. If with respect to a loss, reasonable proof is not received by or shown to a fire official or another authorized representative of the municipality designated by the governing body of the municipality within 45 days after the policy proceeds portion was received by the treasurer, the municipality shall use the retained proceeds to secure, repair, or demolish the damaged or destroyed structure and clear the property in question, so that the structure and property are in compliance with local code requirements and applicable ordinances of the municipality. If, before the lapse of the 45 days after the proceeds portion was received by the treasurer, the municipality has secured, repaired, or demolished the damaged or destroyed structure under chapter 299F or 463 or other applicable law or ordinance, once the 45 days lapse, the municipality may release the special assessment placed on the property, if any, and reimburse itself from the retained funds. No more than 15 percent of the policy proceeds used by the municipality under this subdivision may be attributed to the municipality's administrative expenses, which must be directly related to the actions authorized under this subdivision. Any unused portion of the retained proceeds shall be returned to the insured.

Subd. 9. Proceeds not included. A final settlement shall not include the payment of policy proceeds for personal property or contents damage or for additional coverage not contained in the fire coverage portion of the fire insurance policy.

Subd. 10. Immunity from liability. There shall not be liability on the part of, and a cause of action shall not arise against, an insurer or an agent or employee of an insurer for withholding or transferring money in the course of complying or attempting to comply with this section.

Subd. 11. Application of section; amount of settlement. This section applies only to final settlements which exceed 49 percent of the insurance on the insured real property.

Subd. 12. Application of section; election; list of electing municipalities. This section applies only to property located in a municipality if the municipality, pursuant to a resolution by the governing body, notifies the commissioner in writing that the municipality has established a trust or escrow account to be used as prescribed in this section and intends to uniformly apply this section with respect to all property located within the municipality following written notification to the commissioner. The commissioner shall prepare and distribute a list of all municipalities which have elected to apply this section to all insurance companies transacting property insurance in this state.

Subd. 13. Retention on list. (a) A municipality shall remain on the list until a written request for deletion has been received by the commissioner, or until the municipality has failed to comply with paragraph (b), and the amended list has been prepared pursuant to this subdivision.

(b) Municipalities on the list shall report every two years to the commissioner in writing regarding the extent of the municipality's use of this section and the effect of this section on arson fires in that municipality. The report must be filed with the commissioner no later than 90 days after the two-year anniversary of the municipality's placement on the list and thereafter no later than 90 days after each subsequent two-year period. If the commissioner has not received a report required under this paragraph, the commissioner shall promptly provide the municipality a written reminder notice. If the commissioner has not received the report within 30 days after providing the written notice, the municipality shall be treated as having made a written request for deletion under paragraph (a).

Subd. 14. Addition to list. A municipality may apply to be added to the list by making a written request for addition to the commissioner. When a written request for addition from a municipality has been received by the commissioner, an amended list shall be prepared and distributed indicating the addition. The addition shall be effective on the date specified by the commissioner in the amendment. The commissioner shall notify the municipality and insurance companies of the effective date of the addition which shall be effective not less than 30 days after receipt of notice by the insurance company. A municipality shall not apply this section with respect to any loss which occurred before the effective date of the addition.

Subd. 15. Deletion from list. A municipality may cease to apply this section for a period of not less than six months upon not less than 30 days' written notice to the commissioner. After receipt of request to be deleted from the list, the commissioner shall prepare and distribute an amendment to the list indicating the deletion. The deletion shall be effective on the date specified by the commissioner in the amendment. The commissioner shall notify the municipality and insurance companies of the effective date of the deletion which shall be effective not less than 30 days after receipt of the notice by the insurance company. A municipality shall continue to apply this section with respect to any loss which occurred before the effective date of the deletion, notwithstanding the deletion.

Subd. 16. Exceptions to withholding requirements. The withholding requirements of this section do not apply if all of the following occur:

(1) within 30 days after agreement on a final settlement between the insured and the insurer, the insured has filed with the insurer evidence of a contract to repair as described in subdivision 7;

(2) the insured consents to the payment of funds directly to the contractor performing the repair services. Funds released under this clause may be forwarded only to a contractor performing the repair services on the insured property; and

(3) on receipt of the contract to repair, the insurer gives notice to the municipality in which the property is situated that there will not be a withholding under this section because of the repair contract.

Subd. 17. Demolition costs or debris removal costs as part of final settlement; withholding. If the insured and the insurer have agreed on the demolition costs or the debris removal costs as part of the final settlement of the real property insured claim, the insurer shall withhold one of the following sums, whichever sum is the largest, and shall pay that sum in accordance with this section:

(1) the agreed cost of demolition or debris removal;

(2) 25 percent of the actual cash value of the insured real property at the time of loss; or

(3) 25 percent of the final settlement of the insured real property claim.

History: 1995 c 170 s 1; 1997 c 47 s 1-5; 1997 c 77 s 2






Chapter 65B — AUTOMOBILE INSURANCE

Section 65B.001 — DEFINITIONS.

Subdivision 1. Application. Unless a different meaning is expressly made applicable, the terms defined in this section shall, for the purposes of this chapter, have the meanings given them.

Subd. 2. Private passenger vehicle insurance. "Private passenger vehicle insurance" means a policy insuring a natural person as named insured, and any relative of the named insured who is a resident of the same household, covering private passenger vehicles or utility vehicles owned by the insured. This term does not include a policy insuring more than four vehicles rated on a fleet basis or covering garage, automobiles sales agency, repair shop, service station or public parking place operation hazards.

Subd. 3. Private passenger vehicle. "Private passenger vehicle" means a passenger automobile defined in section 168.002, or a jeep type automobile, that is not rented to others or used as a public or livery conveyance for passengers.

Subd. 4. Utility vehicle. "Utility vehicle" means any four wheel vehicle, other than a private passenger vehicle, which has a pickup, van, or panel truck type body and is not used primarily in the occupation, profession or business of the insured, other than farming or ranching.

Subd. 5. Motorcycle. "Motorcycle" means a self-propelled vehicle designed to travel on fewer than four wheels that has an engine rated at greater than five horsepower, and includes a trailer with one or more wheels, when the trailer is connected to or being towed by a motorcycle. For purposes of this chapter, motorcycle includes a motorized bicycle as defined in section 169.011, subdivision 45, but does not include an electric-assisted bicycle as defined in section 169.011, subdivision 27.

History: 1977 c 366 s 1; 1984 c 592 s 52; 1987 c 269 s 1; 1989 c 140 s 1; 1996 c 435 s 1



Section 65B.01 — PURPOSES, CONSTRUCTION AND SCOPE.

Subdivision 1. Purpose. The purposes of sections 65B.01 to 65B.12 are to provide the guarantee that automobile insurance coverage will be available to any person who is unable to procure such insurance through ordinary methods by providing a facility for the placement of automobile insurance risks with insurers, and to preserve to the public the benefits of price competition by encouraging maximum use of the normal private insurance system. Sections 65B.01 to 65B.12 shall be liberally construed to effect the purposes stated.

Subd. 2. Scope and membership. Every insurer authorized to write automobile liability or physical damage insurance in this state, as a condition precedent to being licensed or to retain such license to write such insurance in this state, shall be a member of the facility and shall participate therein under the terms and provisions of sections 65B.01 to 65B.12.

History: 1971 c 813 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 520 s 2



Section 65B.02 — DEFINITIONS.

Subdivision 1. Application. Unless the language or context clearly indicates a different meaning is intended, the following terms shall, for the purposes of sections 65B.01 to 65B.12, have the meanings ascribed to them.

Subd. 2. Qualified applicant. "Qualified applicant" means a person who:

(1) is a resident of this state;

(2) owns a motor vehicle registered in accordance with the laws of this state, or has a valid driver's license, or is required to file a certificate of insurance with the commissioner of public safety; and

(3) has no unpaid premiums with respect to prior automobile insurance.

Subd. 3. Facility. "Facility" means the organization formed by insurers to carry out the purposes provided in section 65B.01, subdivision 1, and shall be known as the Minnesota Automobile Insurance Plan.

Subd. 4. Member. "Member" means an insurer who is required by sections 65B.01 to 65B.12, to be a member of the facility.

Subd. 5. Car years. "Car years" means the number of insurance policies written on automobile or licensed drivers by a given insurer in any calendar year; and "voluntary car years" means the number of such policies written by a given insurer, exclusive of policies written through the facility.

Subd. 6. Private passenger nonfleet automobile. "Private passenger nonfleet automobile" means motorized vehicles designed for transporting passengers or goods, subject to specific contemporary definitions for insurance purposes as provided in the plan of operation.

Subd. 7. Participation ratio. "Participation ratio" means the ratio of the member's Minnesota premiums, or other measure of business written approved by the commissioner, in relation to the comparable statewide totals for all members.

(1) For private passenger nonfleet automobile insurance coverages the participation ratio shall be based on voluntary car years written in this state for the calendar year ending December 31 of the second prior year, as reported by the statistical agent of each member as private passenger nonfleet exposures.

(2) For insurance coverages on all other automobiles, including insurance for fleets, commercial vehicles, public vehicles and garages, the ratio shall be based on the total Minnesota gross, direct automobile insurance premiums written, including both policy and membership fees less return premiums and premiums on policies not taken, without including reinsurance assumed and without deducting reinsurance ceded, and less the amount of such premiums reported as received for insurance on private passenger nonfleet vehicles, for the calendar year ending December 31 of the second prior year.

(3) For the purpose of determining each member's responsibility for expenses and assessments, the ratio shall be based on each member's total Minnesota car years and gross, direct premiums written, including both policy and membership fees less return premiums and premiums on policies not taken, without including reinsurance assumed and without deducting reinsurance ceded, for the calendar year ending December 31 of the second prior year, provided, however, that the preliminary determination of each member's responsibility for expenses and assessments may use the calendar year ending December 31 of the third prior year.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce or one properly acting in the capacity of the commissioner of commerce.

History: 1971 c 813 s 2; 1974 c 408 s 32 subd 4; 1977 c 276 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 520 s 3-5; 1999 c 177 s 66



Section 65B.03 — GOVERNING COMMITTEE.

Subdivision 1. Membership. An election must be held among every insurer subject to sections 65B.01 to 65B.12, for the election of insurer representatives on the facility governing committee. The governing committee shall be made up of nine individuals, five of whom shall be elected by members of the facility and four who shall be public members. Public members may include licensed insurance agents. The public members shall be appointed by the commissioner. The term of office for members of the governing committee is two years.

Each member serving on the governing committee shall be represented by a salaried employee of that member, and not more than one member in a group under the same management shall serve on the governing committee at the same time.

Subd. 2. Terms of office. The governing committee members shall serve two-year terms. Vacancies shall be filled as provided in the plan of operation.

History: 1971 c 813 s 3; 1973 c 756 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 66; 1986 c 444; 1987 c 337 s 96; 1992 c 520 s 6



Section 65B.04 — PLAN OF OPERATION.

Subdivision 1. [Repealed, 1992 c 520 s 18]

Subd. 1a. Plan. The plan of operation consists of the operation procedures of the facility.

Subd. 2. [Repealed, 1992 c 520 s 18]

Subd. 3. Amendments. The plan of operation may be amended by a majority vote of the governing committee and the approval of the commissioner. An order by the commissioner disapproving an amendment to the plan of operation must be issued within 30 days of receipt by the commissioner of the proposed amendment, certified by the governing committee as having been adopted by that committee by a majority vote, or the amendment shall be deemed approved by the commissioner. An order of disapproval may be appealed as provided in chapter 14.

Subd. 4. Adherence to plan. Every insurer authorized to write automobile bodily injury liability, property damage liability or physical damage insurance in this state, as a condition to maintaining its authorization to transact the business of insurance in this state, shall adhere to the plan of operation.

History: 1971 c 813 s 4; 1983 c 247 s 34; 1986 c 444; 1992 c 520 s 7-9; 2001 c 215 s 29



Section 65B.05 — POWER OF FACILITY, GOVERNING COMMITTEE.

The governing committee shall have the power to direct the operation of the facility in all pursuits consistent with the purposes and terms of sections 65B.01 to 65B.12, including but not limited to the following:

(1) To sue and be sued in the name of the facility and to assess each member in accord with its participation ratio to pay any judgment against the facility as an entity, provided, however, that no judgment against the facility shall create any liabilities in one or more members disproportionate to their participation ratio or an individual representing members on the governing committee.

(2) To delegate ministerial duties, to hire a manager and to contract for goods and services from others.

(3) To assess members on the basis of participation ratios to cover anticipated costs of operation and administration of the facility.

(4) To impose limitations on cancellation or nonrenewal by members of insureds covered pursuant to placement through the facility in addition to the limitations imposed by chapter 72A and sections 65B.1311 to 65B.21.

History: 1971 c 813 s 5; 1Sp1981 c 4 art 1 s 56; 1992 c 520 s 10; 2001 c 7 s 16



Section 65B.06 — DISTRIBUTION OF RISKS; COVERAGE.

Subdivision 1. Distribution of private passenger, nonfleet auto risks. With respect to private passenger, nonfleet automobiles, the facility shall provide for the equitable distribution of qualified applicants to members in accordance with the participation ratio or among these insurance companies as selected under the provisions of the plan of operation.

Subd. 2. Private passenger; nonfleet auto coverage. With respect to private passenger, nonfleet automobiles, the facility shall provide for the issuance of policies of automobile insurance by members with coverage as follows:

(1) bodily injury liability and property damage liability coverage in the minimum amounts specified in section 65B.49, subdivision 3;

(2) uninsured and underinsured motorist coverages as required by section 65B.49, subdivisions 3a and 4a;

(3) a reasonable selection of higher limits of liability coverage up to $50,000 because of bodily injury to or death of one person in any one accident and, subject to such limit for one person, up to $100,000 because of bodily injury to or death of two or more persons in any one accident, and up to $25,000 because of injury to or destruction of property of others in any one accident, or higher limits of liability coverage as recommended by the governing committee and approved by the commissioner;

(4) basic economic loss benefits, as required by section 65B.44, and other optional coverages as recommended by the governing committee and approved by the commissioner; and

(5) automobile physical damage coverage, including coverage of loss by collision, subject to deductible options.

Subd. 3. Other auto coverage. With respect to all automobiles not included in subdivisions 1 and 2, the facility shall provide:

(1) the minimum limits of coverage required by section 65B.49, subdivisions 2, 3, 3a, and 4a, or higher limits of liability coverage as recommended by the governing committee and approved by the commissioner;

(2) for the equitable distribution of qualified applicants for this coverage among the members in accord with the applicable participation ratio, or among these insurance companies as selected under the provisions of the plan of operation; and

(3) for a school district or contractor transporting school children under contract with a school district, that amount of automobile liability insurance coverage, not to exceed $1,000,000, required by the school district by resolution or contract, or that portion of such $1,000,000 of coverage for which the school district or contractor applies and for which it is eligible under section 65B.10.

Subd. 4. Policy and endorsement forms. Coverage made available under this section shall be the automobile policy and endorsement forms, as approved by the commissioner, with such changes, additions and amendments as are adopted by the governing committee and approved by the commissioner.

History: 1971 c 813 s 6; 1974 c 408 s 32 subds 4,5; 1976 c 2 s 41; 1977 c 276 s 2; 1Sp1981 c 4 art 1 s 57; 1984 c 592 s 53; 1986 c 313 s 9; 1992 c 520 s 11; 1995 c 258 s 47; 2001 c 215 s 30,31



Section 65B.07 — OTHER PROVISIONS AND FUNCTIONS.

Subdivision 1. Optional deferred payment plan. The facility shall provide one or more optional deferred payment plans, which shall include sufficient advance payment to, at all times, equal at least the pro rata earned premium, and such plans shall include additional charges for deferred payments.

Subd. 2. [Repealed, 1992 c 520 s 18]

Subd. 3. Public education. The facility shall provide for publicizing its purposes and developing public understanding of the facility.

Subd. 4. Annual financial statement and report. The facility shall provide an annual financial statement on the facility's operation to the commissioner, and shall provide an annual report of operations to the commissioner and to all members so requesting.

Subd. 5. [Repealed, 1995 c 258 s 67]

History: 1971 c 813 s 7; 1986 c 444; 1992 c 520 s 12



Section 65B.08 — RATES.

Subdivision 1. Filing. As agent for members, the facility shall file with the commissioner all manuals of classification, all manuals of rules and rates, all rating plans, and any modifications of same, proposed for use for automobile insurance placed through the facility. The classifications, rules and rates and any amendments thereto shall be subject to prior written approval by the commissioner. Rates, surcharge points, and increased limits factors filed by the facility shall not be excessive, inadequate, or unfairly discriminatory. No other entity, service or organization shall make filings for the facility or the members to apply to insurance placed through the facility.

Subd. 2. Use of rates. Every member shall be authorized to use the rates and rules approved by the commissioner for use by the facility on business placed through the facility, and shall use no other rates on automobiles placed through the facility.

Subd. 3. Facility exempt. Laws relating to rating organizations or advisory organizations shall not apply to functions provided for under this section.

History: 1971 c 813 s 8; 1992 c 520 s 13,14; 1995 c 258 s 48



Section 65B.09 — AGENTS.

Subdivision 1. Agents' responsibility. Every person licensed under sections 60K.30 to 60K.56 who is authorized to solicit, negotiate or effect automobile insurance on behalf of any member shall:

(1) offer to place coverage through the facility for any qualified applicant who is ineligible or unacceptable for coverage in the insurer or insurers for whom the agent is authorized to solicit, negotiate or effect automobile insurance. Provided, that the failure of an agent to make such an offer to a qualified applicant shall not subject the agent to any liability to the applicant;

(2) forward to the facility all applications and any deposit premiums which are required by the plan of operation, rules and procedures of the facility, if the qualified applicant accepts the offer to have coverage placed through the facility;

(3) be entitled to receive compensation for placing insurance through the facility at the uniform rates of compensation as provided in the plan of operation, and all members shall pay such compensation.

Subd. 2. Agents' contracts. A member may not include the premiums and losses incurred from risks insured through the facility in determining the loss ratio of any of its agents, or otherwise use the experience from such risks as cause for altering the relationship between the member and its agent.

History: 1971 c 813 s 9; 1986 c 444; 1992 c 520 s 15; 1993 c 13 art 2 s 3; 1995 c 258 s 49; 2001 c 117 art 2 s 14



Section 65B.10 — ELIGIBILITY.

Subdivision 1. Eligibility for coverage. To be eligible for coverage through the facility an otherwise qualified applicant must have been rejected, canceled or refused renewal with respect to automobile insurance by a member.

Subd. 2. Termination of eligibility. Eligibility for placement through the facility will terminate if an insured is offered equivalent coverage in the voluntary market at a rate lower than the facility rate. If the member that is required to provide coverage by the facility makes such an offer after giving 30 days' advance written notice to the agent of record before making the offer, the member shall have no further obligation to the agent of record.

Subd. 3. Review of insureds. At least annually, every member shall review every private passenger nonfleet applicant which it insures through the facility and determine whether or not such applicant is acceptable for voluntary insurance at a rate lower than the facility rate. If such applicant is acceptable, the member shall make an offer to insure the applicant under voluntary coverage at such lower rate.

History: 1971 c 813 s 10; 1986 c 444; 1992 c 520 s 16; 1995 c 258 s 50



Section 65B.11 — USE OF FACILITY BY PUBLIC.

If, upon a formal hearing, the commissioner finds that a large proportion of qualified and eligible persons are failing to gain the benefits of the facility, the facility shall provide service to assist the public in making application to the facility for placement.

History: 1971 c 813 s 11



Section 65B.12 — RIGHT TO HEARING; CONSTRUCTION OF PLAN OF OPERATION.

Subdivision 1. Hearing request. Any member, applicant or person insured under a policy placed through the facility may request a formal hearing and ruling by the governing committee on any alleged violation of the plan of operation or any alleged improper act or ruling of the facility. The request for hearing must be filed within 30 days after the date of the alleged act or decision.

Subd. 2. Plan of operation to provide. The plan of operation shall provide for prompt and fair hearings, and shall prescribe the procedure to be followed in the hearings.

Subd. 3. Appeal of governing committee ruling. Any formal ruling by the governing committee may be appealed to the commissioner by filing notice of appeal with the facility and the commissioner within 30 days after issuance of the ruling. The hearing shall be governed by the procedures for contested cases.

Subd. 4. Appeal hearing. Upon a hearing pursuant to chapter 14, the commissioner shall issue an order approving or disapproving the action or decision of the governing committee or directing the governing committee to reconsider the ruling.

Subd. 4a. Judicial review. In lieu of the appeal to the commissioner, a member, applicant, or person may seek judicial review of the governing committee's action.

Subd. 5. Plan interpretation. The plan of operation shall be interpreted to conform to the laws of this state with respect to automobile insurance coverage and any changes in the laws, unless the facility is specifically excluded from the applicability of these laws.

History: 1971 c 813 s 12; 1987 c 337 s 97; 1992 c 520 s 17



Section 65B.1311 — COVERAGE FOR FORMER SPOUSE.

Subdivision 1. New policy issued. An insurer must issue a policy of private passenger insurance to the former spouse of a named insured, within the provisions of subdivision 2, if the following conditions are met:

(1) the former spouse has been an insured driver under the former policy for at least the six months immediately preceding the entry of a valid decree of dissolution of marriage;

(2) the former spouse makes application for a policy before the end of the policy period or within 60 days after the entry of the decree of dissolution of marriage, whichever is later;

(3) the appropriate premium is paid; and

(4) the former spouse and any person or persons who are to be an insured, as defined in section 65B.43, meets the insurer's eligibility standards for renewal policies.

Subd. 2. Named insured. A named insured under a policy of private passenger vehicle insurance shall have the premium determined at the first and any subsequent renewals of the policy after entry of a valid decree of dissolution of the marriage of the named insured only on the basis of the driving record and rating classification applicable to the named insured and any person who is to be an insured, as defined in section 65B.43, under the policy to be renewed.

History: 1986 c 455 s 49; 1987 c 337 s 98



Section 65B.132 — STUDENT DISCOUNTS; ELIGIBILITY.

Any insurance company providing discounts on automobile insurance premiums to eligible persons attending colleges and universities must provide the discount to eligible students enrolled in technical colleges.

History: 1975 c 44 s 1; 1987 c 258 s 12; 1989 c 246 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 2



Section 65B.133 — SURCHARGE DISCLOSURE.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this section have the meanings given them.

(a) "Computed premium" means the rate in effect before the application of a surcharge.

(b) "Chargeable accident" means an accident which is taken into consideration in applying a surcharge.

(c) "Chargeable traffic violation" means a traffic violation which is taken into consideration in applying a surcharge.

(d) "Policy" means a policy providing private passenger vehicle insurance, as defined in section 65B.001, subdivision 2.

(e) "Surcharge" means any increase in premium for a policy, including the removal of an accident-free or claim-free discount, based upon an accident or a traffic violation.

(f) "Surcharge disclosure statement" means a written statement disclosing the surcharge plan of an insurer, the effective date of the surcharge plan, and the name of the insurer, and any other information which the commissioner may require to be disclosed to assist insureds in comparing surcharge plans among insurers.

(g) "Surcharge plan" means the conditions under which an insurer applies a surcharge including but not limited to: (1) the maximum dollar amount which an insurer pays due to an accident without applying a surcharge, (2) accidents which are not chargeable, (3) chargeable traffic violations, (4) the length of time that an accident or a traffic violation is chargeable, and (5) surcharge rates for the first and each successive accident or traffic violation.

(h) "Surcharge rate" means the amount of any surcharge expressed as a percentage of the computed premium rate or as a dollar amount surcharge, if a percentage surcharge is not used.

Subd. 2. Disclosure to applicants. Before accepting the initial premium payment, an insurer or its agent shall provide a surcharge disclosure statement to any person who applies for a policy which is effective on or after January 1, 1983. If the insurer provides the surcharge disclosure statement on the insurer's Web site, the insurer or agent may notify the applicant orally or in writing of its availability for review on the insurer's Web site prior to accepting the initial payment, in lieu of providing a disclosure statement to the applicant in writing, if the insurer so notifies the applicant of the availability of a written version of this statement upon the applicant's request. The insurer shall provide the surcharge disclosure statement in writing if requested by the applicant. An oral notice shall be presumed delivered if the agent or insurer makes a contemporaneous notation in the applicant's record of the notice having been delivered or if the insurer or agent retains an audio recording of the notification provided to the applicant.

Subd. 3. [Repealed, 2010 c 384 s 104]

Subd. 4. Notification of change. No insurer may change its surcharge plan unless a surcharge disclosure statement or written Web site notice is mailed or delivered to the named insured before the change is made. A surcharge disclosure statement disclosing a change applicable on the renewal of a policy, may be mailed with an offer to renew the policy. Surcharges cannot be applied to accidents or traffic violations that occurred prior to a change in a surcharge plan except to the extent provided under the prior plan.

Subd. 5. Limitation on chargeable traffic violations. No traffic violation is chargeable to a driver unless the driver is convicted of, or forfeits bail for, the offense, or the driver's license is revoked pursuant to section 169A.52. If a surcharge is applied because bail is forfeited and if the driver is later acquitted of the offense, the insurer shall rebate the surcharge. A violation of section 169.685, subdivision 5 is not chargeable.

Subd. 5a. Surcharge prohibition. No surcharge is chargeable to an insured who collects benefits under a policy because the insured is a passenger in a bus, taxi, or commuter van involved in an accident.

Subd. 6. Penalty. Failure to comply with this section constitutes a violation of section 70A.04 and is subject to the penalties prescribed in section 70A.21.

Subd. 7. Commissioner may promulgate rules. The commissioner may promulgate rules reasonably necessary to carry out and make effective this section.

History: 1982 c 541 s 1; 1983 c 261 s 2; 1992 c 564 art 1 s 45; 1997 c 64 s 1; 2000 c 478 art 2 s 7; 2009 c 178 art 1 s 35-37



Section 65B.134 — COMPREHENSIVE COVERAGE; GLASS BREAKAGE.

Any policy of automobile insurance, as defined in section 65B.14, subdivision 2, providing comprehensive coverage, whether designated as such or included in a policy providing broader coverage, must provide at the option of the insured complete coverage for repair or replacement of all damaged safety glass without regard to any deductible or minimum amount.

History: 1983 c 292 s 2



Section 65B.135 — LIMOUSINE INSURANCE.

An insurer who provides insurance for limousines, defined in section 168.002, subdivision 15, shall provide insurance in a minimum aggregate amount of $1,500,000 per accident for each limousine covered. The insurance coverage may be provided by combining an underlying liability policy with an excess or umbrella policy as long as the minimum aggregate amount is met.

History: 1989 c 318 s 3; 2014 c 175 s 1



Section 65B.136 — MINORS.

A minor authorized under section 168.101, subdivision 1, to own a private passenger vehicle, as defined in section 65B.001, subdivision 3, may contract to buy a plan of reparation security, as defined in section 65B.43, subdivision 15, on that vehicle, as a contract that is fully binding on the minor on the same basis as if the minor were an adult. This section does not require an insurer to issue coverage to a minor or limit an insurer's underwriting discretion in regard to any aspect of the coverage.

History: 2010 c 278 s 1



Section 65B.14 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 65B.14 to 65B.21, the terms defined in this section have the meanings given them.

Subd. 2. Policy of automobile insurance or policy. "Policy of automobile insurance" or "policy" means a policy of private passenger vehicle insurance as defined in section 65B.001, or a plan of reparation security as defined in section 65B.48 insuring less than five vehicles rated on a commercial or fleet basis, or a policy of insurance covering the use of a motorcycle, delivered or issued for delivery in this state.

Subd. 3. Renewal or to renew. "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer on the same rating plan, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term; provided, however, that any policy with a policy period or term of less than six months or any policy with no fixed expiration date shall for the purpose of sections 65B.14 to 65B.21 be considered as if written for successive policy periods or terms of six months.

Subd. 4. Nonpayment of premium. "Nonpayment of premium" means failure of the named insured to discharge when due any obligations in connection with the payment of premiums on a policy of automobile insurance or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

Subd. 5. Violations. "Violations" means all moving traffic violations that are recorded by the Department of Public Safety on a household member's motor vehicle record, and violations reported by a similar authority in another state or moving traffic violations reported by the insured.

History: 1967 c 463 s 1; 1971 c 813 s 13; 1974 c 56 s 1; 1974 c 408 s 31; 1977 c 366 s 2; 1984 c 592 s 54,56; 1986 c 444; 1996 c 446 art 1 s 56



Section 65B.15 — CANCELLATION OR REDUCTION IN LIMITS DURING POLICY PERIOD.

Subdivision 1. Grounds and notice. No cancellation or reduction in the limits of liability of coverage during the policy period of any policy shall be effective unless notice thereof is given and unless based on one or more reasons stated in the policy which shall be limited to the following:

1. nonpayment of premium; or

2. the policy was obtained through a material misrepresentation; or

3. any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim; or

4. the named insured failed to disclose fully motor vehicle accidents and moving traffic violations of the named insured for the preceding 36 months if called for in the written application; or

5. the named insured failed to disclose in the written application any requested information necessary for the acceptance or proper rating of the risk; or

6. the named insured knowingly failed to give any required written notice of loss or notice of lawsuit commenced against the named insured, or, when requested, refused to cooperate in the investigation of a claim or defense of a lawsuit; or

7. the named insured or any other operator who either resides in the same household, or customarily operates an automobile insured under such policy, unless the other operator is identified as a named insured in another policy as an insured:

(a) has, within the 36 months prior to the notice of cancellation, had that person's driver's license under suspension or revocation because the person committed a moving traffic violation or because the person refused to be tested under section 169A.20, subdivision 1; or

(b) is or becomes subject to epilepsy or heart attacks, and such individual does not produce a written opinion from a physician testifying to that person's medical ability to operate a motor vehicle safely, such opinion to be based upon a reasonable medical probability; or

(c) has an accident record, conviction record (criminal or traffic), physical condition or mental condition, any one or all of which are such that the person's operation of an automobile might endanger the public safety; or

(d) has been convicted, or forfeited bail, during the 24 months immediately preceding the notice of cancellation for criminal negligence in the use or operation of an automobile, or assault arising out of the operation of a motor vehicle, or operating a motor vehicle while in an intoxicated condition or while under the influence of drugs; or leaving the scene of an accident without stopping to report; or making false statements in an application for a driver's license, or theft or unlawful taking of a motor vehicle; or

(e) has been convicted of, or forfeited bail for, one or more violations within the 18 months immediately preceding the notice of cancellation, of any law, ordinance, or rule which justify a revocation of a driver's license; or

8. the insured automobile is:

(a) so mechanically defective that its operation might endanger public safety; or

(b) used in carrying passengers for hire or compensation, provided however that the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation; or

(c) used in the business of transportation of flammables or explosives; or

(d) an authorized emergency vehicle; or

(e) subject to an inspection law and has not been inspected or, if inspected, has failed to qualify within the period specified under such inspection law; or

(f) substantially changed in type or condition during the policy period, increasing the risk substantially, such as conversion to a commercial type vehicle, a dragster, sports car or so as to give clear evidence of a use other than the original use.

Subd. 2. Nonapplication. This section shall not apply to any policy of automobile liability insurance which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.

Subd. 3. [Repealed, 1984 c 592 s 94]

History: 1967 c 463 s 2; 1985 c 248 s 70; 1986 c 444; 1987 c 337 s 99; 1989 c 260 s 13; 1996 c 446 art 1 s 57; 2000 c 478 art 2 s 7



Section 65B.16 — STATEMENT OF REASONS FOR CANCELLATION OR REDUCTION.

No notice of cancellation or reduction in the limits of liability of coverage of an automobile insurance policy under section 65B.15 shall be effective unless the specific underwriting or other reason or reasons for such cancellation or reduction in the limits of liability of coverage are stated in such notice and the notice is mailed or delivered by the insurer so as to provide the named insured with at least 30 days' notice prior to the effective date of cancellation; provided, however, that when nonpayment of premium is the reason for cancellation or when the company is exercising its right to cancel insurance which has been in effect for less than 60 days at least ten days' notice of cancellation, and the reasons for the cancellation, shall be given. Information regarding moving traffic violations or motor vehicle accidents must be specifically requested on the application in order for a company to use those incidents to exercise its right to cancel within the first 59 days of coverage. When nonpayment of premiums is the reason for cancellation, the reason must be given to the insured with the notice of cancellation; and if the company is exercising its right to cancel within the first 59 days of coverage and notice is given with less than ten days remaining in the 59-day period, the coverage must be extended, to expire ten days after notice was mailed.

History: 1967 c 463 s 3; 1971 c 696 s 1; 1984 c 592 s 57; 1987 c 337 s 100; 2001 c 215 s 32



Section 65B.161 — REFUND OF PREMIUM ON CANCELLATION.

Cancellation of a policy of automobile insurance pursuant to sections 65B.15 and 65B.16 shall not be effective unless any unearned premium due the insured is returned to the insured with the notice of cancellation or is delivered or sent by mail to the insured so as to be received by the insured not later than the effective date of cancellation.

History: 1977 c 366 s 3



Section 65B.162 — NOTICE OF POSSIBLE CANCELLATION.

A written notice shall be provided to all applicants for private passenger insurance, at the time the application is submitted, containing the following language in bold print: "THE INSURER MAY ELECT TO CANCEL COVERAGE AT ANY TIME DURING THE FIRST 59 DAYS FOLLOWING ISSUANCE OF THE COVERAGE FOR ANY REASON WHICH IS NOT SPECIFICALLY PROHIBITED BY STATUTE."

History: 1987 c 337 s 101



Section 65B.17 — RENEWAL; NOTICE NOT TO RENEW.

Subdivision 1. General regulations. No insurer shall fail to renew an automobile insurance policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least 60 days' advance notice of its intention not to renew. The notice must contain the specific underwriting or other reason or reasons for the nonrenewal. When the failure to renew is based upon a termination of the agency contract, the notice must so state. This section does not apply:

(a) if the insurer has manifested its willingness to renew; or

(b) in case of nonpayment of the renewal premium,

provided that, notwithstanding the failure of an insurer to comply with this section, the policy terminates on the effective date of any other automobile insurance policy procured by the insured, with respect to any automobile designated in both policies. Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of the renewal. No insurer shall fail to renew an automobile policy solely because of the age of the insured. No insurer shall refuse to renew an automobile insurance policy for reasons which are arbitrary or capricious. No insurer shall refuse to renew an automobile insurance policy in violation of rules adopted pursuant to subdivision 2. An insurer may refuse to renew an automobile insurance policy in case of nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing such insurance; provided, however, that this provision for nonrenewal for failure to pay dues shall not be applicable to persons who are retired at age 62 years of age or older or who are disabled, according to Social Security standards.

Subd. 2. Rulemaking. The commissioner may adopt rules pursuant to chapter 14 to specify the grounds for nonrenewal of an automobile policy. The rules must limit the basis for nonrenewal to the following factors:

(a) the reasons stated for cancellation in section 65B.15;

(b) payments made for collision, bodily injury liability, or property damage liability coverage;

(c) moving violations of a driver; and

(d) other factors deemed reasonable by the commissioner.

The rules must specify the manner in which these factors will be considered and may reflect the severity or recurrence of any moving violation, the amount of any payment made, and the number of vehicles insured.

Subd. 2a. Authorization to nonrenew. An insurer withdrawing from the market by nonrenewing a line of business must notify the commissioner in writing at least 90 days before termination of any policy is effective. The notice must contain the effective date of the withdrawal plan, the number of policies affected, the reason for the withdrawal, and the availability of coverage in the market.

Subd. 3. Administrative penalty. The rules adopted under this section may provide for imposition of a monetary penalty not greater than $500 per occurrence upon insurers who are found to be in violation of any rule provision.

History: 1967 c 463 s 4; 1969 c 845 s 1; 1971 c 696 s 2; 1974 c 56 s 2; 1976 c 175 s 1; 1983 c 203 s 2; 1984 c 592 s 58; 1984 c 640 s 32; 1995 c 233 art 2 s 56; 2007 c 104 s 18



Section 65B.18 — PROOF OF MAILING OF NOTICE.

Proof of mailing of notice of cancellation, reduction in the limits of liability of coverage, or nonrenewal of a policy and, if required herein, the reason or reasons therefor to the named insured at the address shown in the policy, shall be sufficient proof that notice required herein has been given.

History: 1967 c 463 s 5; 1969 c 6 s 16; 1974 c 56 s 3



Section 65B.19 — NOTICE OF CANCELLATION OR NONRENEWAL.

Subdivision 1. Disclosure. No insurer shall take any action in regard to an automobile insurance policy on the statements or charges of any person made to the insurer concerning alleged unsafe driving habits of an insured unless the insurer shall concurrently disclose to the insured the name and address of the person from which the information was received.

Subd. 2. Notice of right to complain. When the insurer notifies the policyholder of nonrenewal, cancellation or reduction in the limits of liability of coverage under section 65B.16 or 65B.17, the insurer shall also notify the named insured of the right to complain within 30 days of receipt by the named insured of notice of nonrenewal, cancellation or reduction in the limits of liability to the commissioner of such action and of the nature of and possible eligibility for insurance through the Minnesota automobile insurance plan. Such notice shall be included in the notice of nonrenewal, cancellation or reduction in the limits of liability of coverage, and shall state that such notice of the insured's right of complaint to the commissioner and of the availability of insurance through the Minnesota automobile insurance plan is given pursuant to sections 65B.14 to 65B.21. The notice must state the name of the insurer and the date the notice is issued.

History: 1967 c 463 s 6; 1969 c 845 s 2; 1971 c 696 s 3; 1971 c 813 s 14; 1973 c 610 s 1; 1984 c 592 s 59; 1986 c 444; 2001 c 215 s 33



Section 65B.20 — IMMUNITY OF INSURER OR COMMISSIONER; USE OF REASONS FOR CANCELLATION.

There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for nonrenewal or cancellation, for any statement made by them in any written notice of nonrenewal or cancellation, for the providing of information relating thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

History: 1967 c 463 s 7; 1969 c 845 s 3



Section 65B.21 — INSURED'S RIGHT TO OBJECT TO CANCELLATION OR NONRENEWAL.

Subdivision 1. Form and manner. Any individual who believes such nonrenewal, cancellation or reduction in the limits of liability of coverage of the individual's policy is arbitrary, capricious or otherwise in violation of this provision, or who believes such notice of nonrenewal and the reason or reasons therefor were not given as provided herein, may, within 30 days after receipt of notice thereof, file in writing an objection to such action with the commissioner.

Subd. 2. Investigation and determination by commissioner. Upon receipt of a written objection pursuant to the provisions herein, the commissioner may notify the insurer of receipt of such objection and of the right of the insurer to file a written response thereto within ten days of receipt of such notification. The commissioner may also order an investigation of the objection or complaint, the submission of additional information by the insured or the insurer about the action by the insurer or the objections of the insured, or such other procedure as the commissioner deems appropriate or necessary. Within 23 days of receipt of such written objection by an insured the commissioner shall approve or disapprove the insurer's action and shall notify the insured and insurer of the final decision. Either party may institute proceedings for judicial review of the commissioner's decision; provided, however, that the commissioner's final decision shall be binding pending judicial review.

History: 1967 c 463 s 8; 1969 c 845 s 4; 1971 c 696 s 4; 1973 c 610 s 2; 1986 c 444; 1987 c 337 s 102



Section 65B.28 — ACCIDENT PREVENTION COURSE PREMIUM REDUCTIONS.

Subdivision 1. Required reduction. An insurer must provide an appropriate premium reduction of at least ten percent on its policies of private passenger vehicle insurance, as defined in section 65B.001, subdivision 2, issued, delivered, or renewed in this state, to insureds 55 years old and older who successfully complete an accident prevention course or refresher course established under subdivisions 2 and 3.

Subd. 2. Accident prevention course; rules. The commissioner of public safety shall adopt rules establishing and regulating a motor vehicle accident prevention course for persons 55 years old and older. The rules must, at a minimum, include provisions:

(1) establishing curriculum requirements;

(2) establishing the number of hours required for successful completion of the course; and

(3) providing for the issuance of a course completion certification and requiring its submission to an insured as evidence of completion of the course.

Subd. 3. Refresher course. The Department of Public Safety, in consultation with other traffic safety and medical professionals, may establish a refresher course for persons who have completed the original course under subdivision 2. The refresher course shall be no more than four hours, and based on the curriculum established under subdivision 2. The Department of Public Safety shall establish criteria for and approve training agencies or organizations authorized to conduct the refresher course.

Subd. 4. Completion certificate. A person 55 years old and older may retake the original course or take the refresher course every three years and receive a course completion certificate to remain eligible for the premium reduction in subdivision 1. A person 58 years old and older who successfully completes a retaking of the original course or a refresher course more than three years from the date the person last was eligible for the premium reduction in subdivision 1 is entitled to reinstatement of this eligibility. The Department of Public Safety shall provide criteria for the issuance of the course completion certificates.

History: 1984 c 532 s 1; 1987 c 337 s 103; 1994 c 547 s 1; 1997 c 187 art 3 s 18; 2012 c 141 s 1



Section 65B.285 — ANTITHEFT PROTECTION DEVICE PREMIUM REDUCTION.

Subdivision 1. Definition. For the purposes of this section the term "authorized antitheft protection device" means a device provided by the manufacturer of a vehicle as original equipment or installed in a vehicle by the manufacturer of the vehicle or an authorized dealer of that manufacturer that does one or more of the following when activated unless the vehicle is entered and started by means of a lock system: (1) sound an alarm; (2) cause the vehicle horn to sound; (3) cause the vehicle lights to flash; or (4) cause the vehicle to be rendered inoperable. The device must be self-activating upon the locking of the passenger doors of the vehicle.

Subd. 2. Required reduction. An insurer must provide an appropriate premium reduction of at least five percent on the comprehensive coverage on a policy of private passenger vehicle insurance, as defined in section 65B.001, subdivision 2, issued, delivered, or renewed in this state, to an insured whose vehicle is equipped with an authorized antitheft protection device. The premium reduction required by this subdivision applies to every vehicle of an insured that is equipped with an authorized antitheft protection device.

History: 1995 c 115 s 1



Section 65B.286 — SNOWMOBILE AUXILIARY LIGHTING SYSTEM DISCOUNT.

Subdivision 1. Definition. For the purposes of this section, the term "auxiliary hazard warning lighting system" means a system installed by the manufacturer of a snowmobile as original equipment or installed in a snowmobile by the manufacturer or an authorized dealer of that manufacturer as an aftermarket system that does the following when activated:

(1) a yellow light emitting diode (L.E.D.) light on the front of the snowmobile that flashes at least once per second and is visible at least one-half mile in front of the snowmobile; and

(2) a red light emitting diode (L.E.D.) light on the rear of the snowmobile that flashes at least once per second and is visible at least one-half mile from behind the snowmobile.

Subd. 2. Required reduction. An insurer must provide an appropriate premium reduction of at least five percent on a policy insuring the snowmobile, or on that portion of a policy insuring a snowmobile that is issued, delivered, or renewed in this state, to the insured whose snowmobile is equipped with an authorized auxiliary hazard warning lighting system. The premium reduction required by this subdivision applies to every snowmobile of the insured that is equipped with an auxiliary hazard warning lighting system.

History: 2005 c 132 s 20



Section 65B.41 — CITATION.

Sections 65B.41 to 65B.71 may be cited as the "Minnesota No-Fault Automobile Insurance Act."

History: 1974 c 408 s 1; 1978 c 674 s 57



Section 65B.42 — PURPOSE.

The detrimental impact of automobile accidents on uncompensated injured persons, upon the orderly and efficient administration of justice in this state, and in various other ways requires that sections 65B.41 to 65B.71 be adopted to effect the following purposes:

(1) to relieve the severe economic distress of uncompensated victims of automobile accidents within this state by requiring automobile insurers to offer and automobile owners to maintain automobile insurance policies or other pledges of indemnity which will provide prompt payment of specified basic economic loss benefits to victims of automobile accidents without regard to whose fault caused the accident;

(2) to prevent the overcompensation of those automobile accident victims suffering minor injuries by restricting the right to recover general damages to cases of serious injury;

(3) to encourage appropriate medical and rehabilitation treatment of the automobile accident victim by assuring prompt payment for such treatment;

(4) to speed the administration of justice, to ease the burden of litigation on the courts of this state, and to create a system of small claims arbitration to decrease the expense of and to simplify litigation, and to create a system of mandatory intercompany arbitration to assure a prompt and proper allocation of the costs of insurance benefits between motor vehicle insurers;

(5) to correct imbalances and abuses in the operation of the automobile accident tort liability system, to provide offsets to avoid duplicate recovery, to require medical examination and disclosure, and to govern the effect of advance payments prior to final settlement of liability.

History: 1974 c 408 s 2; 1978 c 674 s 57



Section 65B.43 — DEFINITIONS.

Subdivision 1. Scope. The following words and phrases, shall, for the purpose of sections 65B.41 to 65B.71, have the meanings ascribed to them, except where the context clearly indicates a different meaning.

Subd. 2. Motor vehicle. "Motor vehicle" means every vehicle, other than a motorcycle or other vehicle with fewer than four wheels, which (a) is required to be registered pursuant to chapter 168, and (b) is designed to be self-propelled by an engine or motor for use primarily upon public roads, highways or streets in the transportation of persons or property, and includes a trailer with one or more wheels, when the trailer is connected to or being towed by a motor vehicle.

Subd. 3. Maintenance or use of a motor vehicle. "Maintenance or use of a motor vehicle" means maintenance or use of a motor vehicle as a vehicle, including, incident to its maintenance or use as a vehicle, occupying, entering into, and alighting from it. Maintenance or use of a motor vehicle does not include (1) conduct within the course of a business of repairing, servicing, or otherwise maintaining motor vehicles unless the conduct occurs off the business premises, or (2) conduct in the course of loading and unloading the vehicle unless the conduct occurs while occupying, entering into or alighting from it.

Subd. 4. Owner. "Owner" means a person, other than a lienholder or secured party, who owns or holds legal title to a motor vehicle or is entitled to the use and possession of a motor vehicle subject to a security interest held by another person. If a motor vehicle is the subject of a lease having an initial term of six months or longer, the lessee shall be deemed the owner for the purposes of sections 65B.41 to 65B.71, and 169.09, subdivision 5a, notwithstanding the fact that the lessor retains title to the vehicle and notwithstanding the fact that the lessee may be the owner for the purposes of chapter 168A.

Subd. 5. Insured. "Insured" means an insured under a plan of reparation security as provided by sections 65B.41 to 65B.71, including the named insured and the following persons not identified by name as an insured while (a) residing in the same household with the named insured and (b) not identified by name in any other contract for a plan of reparation security complying with sections 65B.41 to 65B.71 as an insured:

(1) a spouse,

(2) other relative of a named insured, or

(3) a minor in the custody of a named insured or of a relative residing in the same household with a named insured.

A person resides in the same household with the named insured if that person's home is usually in the same family unit, even though temporarily living elsewhere.

Subd. 6. Income. "Income" means salary, wages, tips, commissions, professional fees, and other earnings from work or tangible things of economic value produced through work in individually owned businesses, farms, ranches or other work.

Subd. 7. Loss. "Loss" means economic detriment resulting from the accident causing the injury, consisting only of medical expense, income loss, replacement services loss and, if the injury causes death, funeral expense, survivor's economic loss and survivor's replacement services loss. Noneconomic detriment is not loss; however, economic detriment is loss although caused by pain and suffering or physical or mental impairment.

Subd. 8. Noneconomic detriment. "Noneconomic detriment" means all dignitary losses suffered by any person as a result of injury arising out of the ownership, maintenance, or use of a motor vehicle including pain and suffering, loss of consortium, and inconvenience.

Subd. 9. Reparation obligor. "Reparation obligor" means an insurer or self-insurer obligated to provide the benefits required by sections 65B.41 to 65B.71, including natural persons, firms, partnerships, associations, corporations, governmental units, trusts and syndicates.

Subd. 10. Basic economic loss benefits. "Basic economic loss benefits" means benefits as described in section 65B.44.

Subd. 11. Injury. "Injury" means bodily harm to a person and death resulting from such harm.

Subd. 12. Commercial vehicle. "Commercial vehicle" means:

(a) any motor vehicle used as a common carrier,

(b) any motor vehicle, other than a passenger vehicle defined in section 168.002, subdivision 24, which has a curb weight in excess of 5,500 pounds apart from cargo capacity, or

(c) any motor vehicle while used in the for-hire transportation of property.

Commercial vehicle does not include a "commuter van," which for purposes of this chapter shall mean a motor vehicle having a capacity of seven to 16 persons which is used principally to provide prearranged transportation of persons to or from their place of employment or to or from a transit stop authorized by a local transit authority which vehicle is to be operated by a person who does not drive the vehicle as a principal occupation but is driving it only to or from the principal place of employment, to or from a transit stop authorized by a local transit authority or for personal use as permitted by the owner of the vehicle.

Subd. 13. Motorcycle. "Motorcycle" means a self-propelled vehicle designed to travel on fewer than four wheels which has an engine rated at greater than five horsepower, and includes (1) a trailer with one or more wheels, when the trailer is connected to or being towed by a motorcycle; and (2) a motorized bicycle as defined in section 169.011, subdivision 45, but does not include an electric-assisted bicycle as defined in section 169.011, subdivision 27.

Subd. 14. Commissioner. Except where otherwise indicated, "commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 15. Plan of reparation security. "Plan of reparation security" means a contract, self-insurance, or other legal means under which there is an obligation to pay the benefits described in section 65B.49.

Subd. 16. Uninsured motor vehicle. "Uninsured motor vehicle" means a motor vehicle or motorcycle for which a plan of reparation security meeting the requirements of sections 65B.41 to 65B.71 is not in effect.

Subd. 17. Underinsured motor vehicle. "Underinsured motor vehicle" means a motor vehicle or motorcycle to which a bodily injury liability policy applies at the time of the accident but its limit for bodily injury liability is less than the amount needed to compensate the insured for actual damages.

Subd. 18. Uninsured motorist coverage. "Uninsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles.

Subd. 19. Underinsured motorist coverage. "Underinsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury from owners or operators of underinsured motor vehicles.

Subd. 20. Political subdivision. "Political subdivision" means any statutory or home rule charter city; county; town; school district; or metropolitan council, board or commission operating under chapter 473.

History: 1974 c 408 s 3; 1975 c 18 s 1,2; 1976 c 233 s 6; 1978 c 674 s 57; 1979 c 190 s 1; 1983 c 289 s 114 subd 1; 1984 c 592 s 60-62; 1984 c 655 art 1 s 92; 1985 c 168 s 1-5; 1985 c 309 s 1-4; 1986 c 444; 1987 c 269 s 2; 1989 c 140 s 2; 1996 c 435 s 2; 2005 c 163 s 88



Section 65B.44 — BASIC ECONOMIC LOSS BENEFITS.

Subdivision 1. Inclusions. (a) Basic economic loss benefits shall provide reimbursement for all loss suffered through injury arising out of the maintenance or use of a motor vehicle, subject to any applicable deductibles, exclusions, disqualifications, and other conditions, and shall provide a minimum of $40,000 for loss arising out of the injury of any one person, consisting of:

(1) $20,000 for medical expense loss arising out of injury to any one person; and

(2) a total of $20,000 for income loss, replacement services loss, funeral expense loss, survivor's economic loss, and survivor's replacement services loss arising out of the injury to any one person.

(b) Notwithstanding any other law to the contrary, a person entitled to basic economic loss benefits under this chapter is entitled to the full medical expense benefits set forth in subdivision 2, and may not receive medical expense benefits that are in any way less than those provided for in subdivision 2, or that involve any preestablished limitations on the benefits. Medical expenses must be reasonable and must be for necessary medical care as provided in subdivision 2. This paragraph shall not be deemed to alter the obligations of an insured or the rights of a reparation obligor as set forth in section 65B.56.

(c) No reparation obligor or health plan company as defined in section 62Q.01, subdivision 4, may enter into or renew any contract that provides, or has the effect of providing, managed care services to no-fault claimants. For the purposes of this section, "managed care services" is defined as any program of medical services that uses health care providers managed, owned, employed by, or under contract with a health plan company.

Subd. 2. Medical expense benefits. (a) Medical expense benefits shall reimburse all reasonable expenses for necessary:

(1) medical, surgical, x-ray, optical, dental, chiropractic, and rehabilitative services, including prosthetic devices;

(2) prescription drugs, provided that:

(i) prescription drugs filled and dispensed outside of a licensed pharmacy shall be billed at the average wholesale price (AWP), or its equivalent, for that drug on that date as published in Medispan, Redbook, or Gold Standard Drug Database, as identified by its National Drug Code, plus a dispensing fee of $4.18;

(ii) if a prescription drug has been repackaged, the average wholesale price used to determine the maximum reimbursement shall be the average wholesale price for the underlying drug product, as identified by its National Drug Code from the original labeler; and

(iii) compound drugs shall be billed by listing each drug and its National Drug Code number included in the compound and calculating the charge for each drug separately. Reimbursement shall be based on the sum of the fee for each ingredient for which there is an assigned National Drug Code number plus a single dispensing fee of $4.18. Compound drugs shall not be dispensed without first obtaining preauthorization from the reparation obligor;

(3) ambulance and all other transportation expenses incurred in traveling to receive other covered medical expense benefits;

(4) sign interpreting and language translation services, other than such services provided by a family member of the patient, related to the receipt of medical, surgical, x-ray, optical, dental, chiropractic, hospital, extended care, nursing, and rehabilitative services; and

(5) hospital, extended care, and nursing services.

(b) Hospital room and board benefits may be limited, except for intensive care facilities, to the regular daily semiprivate room rates customarily charged by the institution in which the recipient of benefits is confined.

(c) Such benefits shall also include necessary remedial treatment and services recognized and permitted under the laws of this state for an injured person who relies upon spiritual means through prayer alone for healing in accordance with that person's religious beliefs.

(d) Medical expense loss includes medical expenses accrued prior to the death of a person notwithstanding the fact that benefits are paid or payable to the decedent's survivors.

(e) Medical expense benefits for rehabilitative services shall be subject to the provisions of section 65B.45.

Subd. 2a. Person convicted of insurance fraud. (a) A person convicted of insurance fraud under section 609.611 in a case related to this chapter or of employment of runners under section 609.612 may not enforce a contract for payment of services eligible for reimbursement under subdivision 2 against an insured or reparation obligor.

(b) After a period of five years from the date of conviction, a person described in paragraph (a) may apply to district court to extinguish the collateral sanction set forth in paragraph (a), which the court may grant in its reasonable discretion.

Subd. 3. Disability and income loss benefits. (a) Disability and income loss benefits shall provide compensation for 85 percent of the injured person's loss of present and future gross income from inability to work proximately caused by the nonfatal injury subject to a maximum of $500 per week. Loss of income includes the costs incurred by a self-employed person to hire substitute employees to perform tasks which are necessary to maintain the income of the injured person, which are normally performed by the injured person, and which cannot be performed because of the injury.

(b) If the injured person is unemployed at the time of injury and is receiving or is eligible to receive unemployment benefits under chapter 268, but the injured person loses eligibility for those benefits because of inability to work caused by the injury, disability and income loss benefits shall provide compensation for the lost benefits in an amount equal to the unemployment benefits which otherwise would have been payable, subject to a maximum of $500 per week.

(c) Compensation under this subdivision shall be reduced by any income from substitute work actually performed by the injured person or by income the injured person would have earned in available appropriate substitute work which the injured person was capable of performing but unreasonably failed to undertake.

(d) For the purposes of this section "inability to work" means disability which prevents the injured person from engaging in any substantial gainful occupation or employment on a regular basis, for wage or profit, for which the injured person is or may by training become reasonably qualified. If the injured person returns to employment and is unable by reason of the injury to work continuously, compensation for lost income shall be reduced by the income received while the injured person is actually able to work. The weekly maximums may not be prorated to arrive at a daily maximum, even if the injured person does not incur loss of income for a full week.

(e) For the purposes of this section, an injured person who is "unable by reason of the injury to work continuously" includes, but is not limited to, a person who misses time from work, including reasonable travel time, and loses income, vacation, or sick leave benefits, to obtain medical treatment for an injury arising out of the maintenance or use of a motor vehicle.

Subd. 3a. Disability and income loss benefits election; senior citizens. A plan of reparation security issued to or renewed with a person who has attained the age of 65 or who has attained the age of 60 years and is retired and receiving a pension, must provide disability and income loss benefits under section 65B.44, subdivision 3, unless the insured elects not to have this coverage. An election by the insured not to have this coverage remains in effect until revoked by the insured. The reparation obligor shall notify a person of the person's rights under this section at the time of the sale or the first renewal of the policy after the insured has attained the age of 60 years and at least annually after that. The rate for any plan for which coverage has been excluded or reduced pursuant to this section must be reduced accordingly. This section does apply to self-insurance.

Subd. 4. Funeral and burial expenses. Funeral and burial benefits shall be reasonable expenses not in excess of $5,000, including expenses for cremation or delivery under the Darlene Luther Revised Uniform Anatomical Gift Act, chapter 525A.

Subd. 5. Replacement service and loss. Replacement service loss benefits shall reimburse all expenses reasonably incurred by or on behalf of the nonfatally injured person in obtaining usual and necessary substitute services in lieu of those that, had the injured person not been injured, the injured person would have performed not for income but for direct personal benefit or for the benefit of the injured person's household; if the nonfatally injured person normally, as a full time responsibility, provides care and maintenance of a home with or without children, the benefit to be provided under this subdivision shall be the reasonable value of such care and maintenance or the reasonable expenses incurred in obtaining usual and necessary substitute care and maintenance of the home, whichever is greater. These benefits shall be subject to a maximum of $200 per week. All replacement services loss sustained on the date of injury and the first seven days thereafter is excluded in calculating replacement services loss.

Subd. 6. Survivors economic loss benefits. Survivors economic loss benefits, in the event of death occurring within one year of the date of the accident, caused by and arising out of injuries received in the accident, are subject to a maximum of $500 per week and shall cover loss accruing after decedent's death of contributions of money or tangible things of economic value, not including services, that surviving dependents would have received from the decedent for their support during their dependency had the decedent not suffered the injury causing death.

For the purposes of definition under sections 65B.41 to 65B.71, the following described persons shall be presumed to be dependents of a deceased person: (a) a wife is dependent on a husband with whom she lives at the time of his death; (b) a husband is dependent on a wife with whom he lives at the time of her death; (c) any child while under the age of 18 years, or while over that age but physically or mentally incapacitated from earning, is dependent on the parent with whom the child is living or from whom the child is receiving support regularly at the time of the death of such parent; or (d) an actual dependent who lives with the decedent at the time of the decedent's death. Questions of the existence and the extent of dependency shall be questions of fact, considering the support regularly received from the deceased.

Payments shall be made to the dependent, except that benefits to a dependent who is a child or an incapacitated person may be paid to the dependent's surviving parent or guardian. Payments shall be terminated whenever the recipient ceases to maintain a status which if the decedent were alive would be that of dependency.

Subd. 7. Survivors replacement services loss. Survivors replacement services loss benefits shall reimburse expenses reasonably incurred by surviving dependents after the date of the decedent's death in obtaining ordinary and necessary services in lieu of those the deceased would have performed for their benefit had the decedent not suffered the injury causing death, minus expenses of the survivors avoided by reason of the decedent's death. These benefits shall be subject to a maximum of $200 per week.

Subd. 8. Property damage exclusion. "Basic economic loss benefits" do not include benefits for physical damage done to property including motor vehicles and their contents.

History: 1974 c 408 s 4; 1975 c 18 s 3-6; 1976 c 2 s 42; 1977 c 266 s 1; 1978 c 674 s 57; 1979 c 221 s 1,2; 1983 c 345 s 1; 1984 c 602 s 5; 1985 c 168 s 6,7; 1Sp1985 c 10 s 67; 1986 c 444; 1989 c 260 s 14; 1991 c 202 s 1; 1997 c 66 s 80; 1999 c 107 s 66; 1999 c 134 s 1; 1999 c 177 s 67; 1987 c 337 s 107; 2001 c 124 s 1,2; 2002 c 274 s 1; 2006 c 255 s 57; 2014 c 310 s 3-6; 1Sp2015 c 1 art 3 s 11



Section 65B.45 — REHABILITATION TREATMENT AND OCCUPATIONAL TRAINING.

Subdivision 1. Reparation obligor responsibility. A reparation obligor is responsible for the cost of a procedure or treatment for rehabilitation or a course of rehabilitative occupational training if the procedure, treatment, or training is reasonable and appropriate for the particular case, its cost is reasonable in relation to its probable rehabilitative effects, and it is likely to contribute substantially to medical or occupational rehabilitation.

Subd. 2. Notice of treatment or training. An injured person who has undertaken a procedure or treatment for rehabilitation or a course of rehabilitative occupational training, other than medical rehabilitation procedure or treatment, shall give notice to the reparation obligor of having undertaken the procedure, treatment, or training within 60 days after a rehabilitation expense exceeding $1,000 has been incurred for the procedure, treatment, or training, unless the reparation obligor knows or has reason to know of the undertaking. If the injured person does not give the required notice within the prescribed time, the reparation obligor is responsible only for $1,000 or the expense incurred after the notice is given and within the 60 days before the notice, whichever is greater, unless failure to give timely notice is the result of excusable neglect.

Subd. 3. Enforcement of reparation obligor responsibility. If the injured person notifies the reparation obligor of a proposed specified procedure or treatment for rehabilitation, or a proposed specified course of rehabilitative occupational training, and the reparation obligor does not promptly thereafter accept responsibility for its cost, the injured person may make a motion in an action to adjudicate the claim, or, if no action is pending, bring an action in the district court, for a determination that the reparation obligor is responsible for its costs. A reparation obligor may make a motion in an action to adjudicate the injured person's claim, or, if no action is pending, bring an action in the district court, for a determination that it is not responsible for the cost of a procedure, treatment, or course of training which the injured person has undertaken or proposes to undertake. A determination by the court that the reparation obligor is not responsible for the cost of a procedure, treatment, or course of training is not res judicata as to the propriety of any other proposal or the injured person's right to other benefits. This subdivision does not preclude an action by the reparation obligor or the injured person for declaratory relief under any other law of this state, nor an action by the injured person to recover basic economic loss benefits.

Subd. 4. Insured's refusal to accept treatment or training; adjudication of claim. If an injured person unreasonably refuses to accept a rehabilitative procedure, treatment, or course of occupational training, a reparation obligor may make a motion in an action to adjudicate the injured person's claim, or if no action is pending, may bring an action in the district court, for a determination that future benefits will be reduced or terminated to limit recovery of benefits to an amount equal to benefits that in reasonable probability would be due if the injured person had submitted to the procedure, treatment, or training, and for other reasonable orders. In determining whether an injured person has reasonable ground for refusal to undertake the procedure, treatment, or training, the court shall consider all relevant factors, including the risks to the injured person, the extent of the probable benefit, the place where the procedure, treatment, or training is offered, the extent to which the procedure, treatment, or training is recognized as standard and customary, and whether the imposition of sanctions because of the person's refusal would abridge the right to the free exercise of religion.

History: 1974 c 408 s 5; 1986 c 444



Section 65B.46 — RIGHT TO BENEFITS.

Subdivision 1. Motor vehicle or motorcycle accident in this state. If the accident causing injury occurs in this state, every person suffering loss from injury arising out of maintenance or use of a motor vehicle or as a result of being struck as a pedestrian by a motorcycle has a right to basic economic loss benefits.

Subd. 2. Motor vehicle or motorcycle accident outside this state. If the accident causing injury occurs outside this state in the United States, United States possessions, or Canada, the following persons and their surviving dependents suffering loss from injury arising out of maintenance or use of a motor vehicle or as a result of being struck as a pedestrian by a motorcycle have a right to basic economic loss benefits:

(1) insureds, and

(2) the driver and other occupants of a secured vehicle, other than (a) a vehicle which is regularly used in the course of the business of transporting persons or property and which is one of five or more vehicles under common ownership, or (b) a vehicle owned by a government other than this state, its political subdivisions, municipal corporations, or public agencies. The reparation obligor may, if the policy expressly states, extend the basic economic loss benefits to any stated area beyond the limits of the United States, United States possessions and Canada.

Subd. 3. Limitation; motorcycle injuries. For the purposes of sections 65B.41 to 65B.71, injuries suffered by a person while on, mounting or alighting from a motorcycle do not arise out of the maintenance or use of a motor vehicle although a motor vehicle is involved in the accident causing the injury.

History: 1974 c 408 s 6; 1978 c 674 s 57; 1980 c 539 s 1; 1987 c 337 s 104



Section 65B.47 — PRIORITY OF APPLICABILITY OF SECURITY FOR PAYMENT OF BASIC ECONOMIC LOSS BENEFITS.

Subdivision 1. Injury resulting from business use. In case of injury to the driver or other occupant of a motor vehicle, if the accident causing the injury occurs while the vehicle is being used in the business of transporting persons or property, the security for payment of basic economic loss benefits is the security covering the vehicle or, if none, the security under which the injured person is an insured.

Subd. 1a. Exemptions. Subdivision 1 does not apply to:

(1) a commuter van;

(2) a vehicle being used to transport children as part of a family or group family day care program;

(3) a vehicle being used to transport children to school or to a school-sponsored activity;

(4) a bus while it is in operation within the state of Minnesota as to any Minnesota resident who is an insured as defined in section 65B.43, subdivision 5;

(5) a passenger in a taxi; or

(6) a taxi driver, provided that this clause applies only to policies issued or renewed on or after September 1, 1996, and prior to September 1, 1997.

Subd. 2. Injury resulting from use of vehicle provided by employer. In case of injury to an employee, or to the employee's spouse or other relative residing in the same household, if the accident causing the injury occurs while the injured person is driving or occupying a motor vehicle other than a commuter van furnished by the employer, the security for payment of basic economic loss benefits is the security covering the vehicle or, if none, the security under which the injured person is an insured.

Subd. 3. Injury to other persons. In the case of any other person whose injury arises from the maintenance or use of a motor vehicle described in subdivision 1 or 2 who is not a driver or occupant of another involved motor vehicle, the security for the payment of basic economic loss benefits is the security covering the vehicle, or if none, the security under which the injured person is an insured.

Subd. 4. Other cases. In all other cases, the following priorities apply:

(a) The security for payment of basic economic loss benefits applicable to injury to an insured is the security under which the injured person is an insured.

(b) The security for payment of basic economic loss benefits applicable to injury to the driver or other occupant of an involved motor vehicle who is not an insured is the security covering that vehicle.

(c) The security for payment of basic economic loss benefits applicable to injury to a person not otherwise covered who is not the driver or other occupant of an involved motor vehicle is the security covering any involved motor vehicle. An unoccupied parked vehicle is not an involved motor vehicle unless it was parked so as to cause unreasonable risk of injury.

Subd. 5. Contribution. If two or more obligations to pay basic economic loss benefits are applicable to an injury under the priorities set out in this section, benefits are payable only once and the reparation obligor against whom a claim is asserted shall process and pay the claim as if wholly responsible, but the reparation obligor is thereafter entitled to recover contribution pro rata for the basic economic loss benefits paid and the costs of processing the claim. Where contribution is sought among reparation obligors responsible under subdivision 4, clause (c), proration shall be based on the number of involved motor vehicles.

Subd. 6. Subrogation. Where a reparation obligor pays basic economic loss benefits which another reparation obligor is obligated to pay under the priority provided in this section, the reparation obligor that pays is subrogated to all rights of the person to whom benefits are paid.

Subd. 7. Adding policies together. Unless a policyholder makes a specific election to have two or more policies added together the limit of liability for basic economic loss benefits for two or more motor vehicles may not be added together to determine the limit of insurance coverage available to an injured person for any one accident. An insurer shall notify policyholders that they may elect to have two or more policies added together.

History: 1974 c 408 s 7; 1976 c 180 s 1; 1976 c 233 s 7,8; 1985 c 168 s 8; 1986 c 444; 1986 c 455 s 50; 1990 c 496 s 1,2; 1995 c 227 s 1; 1996 c 446 art 1 s 58



Section 65B.472 — TRANSPORTATION NETWORK FINANCIAL RESPONSIBILITY.

Subdivision 1. Definitions. (a) Unless a different meaning is expressly made applicable, the terms defined in paragraphs (b) through (g) have the meanings given them for the purposes of this chapter.

(b) A "digital network" means any online-enabled application, software, Web site, or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers.

(c) A "personal vehicle" means a vehicle that is used by a transportation network company driver in connection with providing a prearranged ride and is:

(1) owned, leased, or otherwise authorized for use by the transportation network company driver; and

(2) not a taxicab, limousine, or for-hire vehicle.

(d) A "prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A prearranged ride does not include transportation provided using a taxicab, limousine, or other for-hire vehicle.

(e) A "transportation network company" means a corporation, partnership, sole proprietorship, or other entity that is operating in Minnesota that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides.

(f) A "transportation network company driver" or "driver" means an individual who:

(1) receives connections to potential riders and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(2) uses a personal vehicle to provide a prearranged ride to riders upon connection through a digital network controlled by a transportation network company in return for compensation or payment of a fee.

(g) A "transportation network company rider" or "rider" means an individual or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

Subd. 2. Maintenance of transportation network financial responsibility. (a) A transportation network company driver or transportation network company on the driver's behalf shall maintain primary automobile insurance that recognizes that the driver is a transportation network company driver or otherwise uses a vehicle to transport passengers for compensation and covers the driver:

(1) while the driver is logged on to the transportation network company's digital network; or

(2) while the driver is engaged in a prearranged ride.

(b) The following automobile insurance requirements apply while a participating transportation network company driver is logged on to the transportation network company's digital network and is available to receive transportation requests but is not engaged in a prearranged ride:

(1) primary coverage insuring against loss resulting from liability imposed by law for injury and property damage, including the requirements of section 65B.49, subdivision 3, in the amount of not less than $50,000 because of death or bodily injury to one person in any accident, $100,000 because of death or bodily injury to two or more persons in any accident, and $30,000 for injury to or destruction of property of others in any one accident;

(2) security for the payment of basic economic loss benefits where required by section 65B.44 pursuant to the priority requirements of section 65B.47. A transportation network company and a transportation network company driver, during the period set forth in this paragraph, are deemed to be in the business of transporting persons for purposes of section 65B.47, subdivision 1, and the insurance required under this subdivision shall be deemed to cover the vehicle during the period set forth in this paragraph;

(3) primary uninsured motorist coverage and primary underinsured motorist coverage where required by section 65B.49, subdivisions 3a and 4a; and

(4) the coverage requirements of this subdivision may be satisfied by any of the following:

(i) automobile insurance maintained by the transportation network company driver;

(ii) automobile insurance maintained by the transportation network company; or

(iii) any combination of items (i) and (ii).

(c) The following automobile insurance requirements apply while a transportation network company driver is engaged in a prearranged ride:

(1) primary coverage insuring against loss resulting from liability imposed by law for injury and property damage, including the requirements of section 65B.49, in the amount of not less than $1,500,000 for death, injury, or destruction of property of others;

(2) security for the payment of basic economic loss benefits where required by section 65B.44 pursuant to the priority requirements of section 65B.47. A transportation network company and a transportation network company driver, during the period set forth in this paragraph, are deemed to be in the business of transporting persons for purposes of section 65B.47, subdivision 1, and the insurance required under this subdivision shall be deemed to cover the vehicle during the period set forth in this paragraph;

(3) primary uninsured motorist coverage and primary underinsured motorist coverage where required by section 65B.49, subdivisions 3a and 4a; and

(4) the coverage requirements of this subdivision may be satisfied by any of the following:

(i) automobile insurance maintained by the transportation network company driver;

(ii) automobile insurance maintained by the transportation network company; or

(iii) any combination of items (i) and (ii).

(d) If insurance maintained by the driver in paragraph (b) or (c) has lapsed or does not provide the required coverage, insurance maintained by a transportation network company shall provide the coverage required by this subdivision beginning with the first dollar of a claim and have the duty to defend the claim.

(e) Coverage under an automobile insurance policy maintained by the transportation network company shall not be dependent on a personal automobile insurer first denying a claim nor shall a personal automobile insurance policy be required to first deny a claim.

(f) Insurance required by this subdivision must satisfy the requirements of chapter 60A.

(g) Insurance satisfying the requirements of this subdivision shall be deemed to satisfy the financial responsibility requirements under the Minnesota No-Fault Automobile Insurance Act, sections 65B.41 to 65B.71.

(h) A transportation network company driver shall carry proof of coverage satisfying paragraphs (b) and (c) at all times during the driver's use of a vehicle in connection with a transportation network company's digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly interested parties, automobile insurers, and investigating police officers upon request pursuant to section 65B.482, subdivision 1. Upon such request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers, and investigating police officers whether the driver was logged on to the transportation network company's digital network or on a prearranged ride at the time of an accident.

Subd. 3. Disclosure to transportation network company drivers. The transportation network company shall disclose in writing to transportation network company drivers the following before they are allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(1) the insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network;

(2) that the transportation network company driver's own automobile insurance policy might not provide any coverage while the driver is logged on to the transportation network company's digital network and is available to receive transportation requests or is engaged in a prearranged ride depending on its terms; and

(3) that using a vehicle with a lien against the vehicle to provide transportation network services may violate the transportation network driver's contract with the lienholder.

Subd. 4. Automobile insurance provisions. (a) Insurers that write automobile insurance in Minnesota may exclude any and all coverage afforded under the owner's insurance policy for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride. This right to exclude all coverage may apply to any coverage included in an automobile insurance policy including, but not limited to:

(1) liability coverage for bodily injury and property damage;

(2) uninsured and underinsured motorist coverage;

(3) basic economic loss benefits as defined under section 65B.44;

(4) medical payments coverage;

(5) comprehensive physical damage coverage; and

(6) collision physical damage coverage.

These exclusions apply notwithstanding any requirement under the Minnesota No-Fault Automobile Insurance Act, sections 65B.41 to 65B.71. Nothing in this section implies or requires that a personal automobile insurance policy provide coverage while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride, or while the driver otherwise uses a vehicle to transport passengers for compensation.

Nothing in this section shall be deemed to preclude an insurer from providing coverage for the transportation network company driver's vehicle, if it so chooses to do so by contract or endorsement.

(b) Automobile insurers that exclude coverage as permitted in paragraph (a) shall have no duty to defend or indemnify any claim expressly excluded thereunder. Nothing in this section shall be deemed to invalidate or limit an exclusion contained in a policy, including any policy in use or approved for use in Minnesota prior to May 19, 2015, that excludes coverage for vehicles used to carry persons or property for a charge or available for hire by the public.

(c) An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy as permitted in paragraph (a) shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of subdivision 2 at the time of loss.

(d) In a claims coverage investigation, transportation network companies and any insurer potentially providing coverage under subdivision 2 shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver if applicable, including the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the 12-hour period immediately preceding and in the 12-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions, and limits provided under any automobile insurance maintained under subdivision 2.

History: 2015 c 48 s 1



Section 65B.48 — REPARATION SECURITY COMPULSORY.

Subdivision 1. General requirement and coverages. Every owner of a motor vehicle of a type which is required to be registered or licensed or is principally garaged in this state shall maintain during the period in which operation or use is contemplated a plan of reparation security under provisions approved by the commissioner, insuring against loss resulting from liability imposed by law for injury and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle. The plan of reparation security shall provide for basic economic loss benefits and residual liability coverage in amounts not less than those specified in section 65B.49, subdivision 3, clauses (1) and (2). The nonresident owner of a motor vehicle which is not required to be registered or licensed, or which is not principally garaged in this state, shall maintain such security in effect continuously throughout the period of the operation, maintenance or use of such motor vehicle within this state with respect to accidents occurring in this state; such security shall include coverage for property damage to a motor vehicle rented or leased within this state by a nonresident.

Subd. 2. Types of security. The security required by sections 65B.41 to 65B.71 may be provided by a policy of insurance complying with sections 65B.41 to 65B.71 which is issued by or on behalf of an insurer authorized to transact business in this state or, if the vehicle is registered in another state, by a policy of insurance issued by or on behalf of an insurer authorized to transact business in either this state or the state in which the vehicle is registered or by qualifying as a self-insurer.

Subd. 3. Self-insurance. Self-insurance, subject to approval of the commissioner, is effected by filing with the commissioner in satisfactory form:

(1) a continuing undertaking by the owner or other appropriate person to pay tort liabilities or basic economic loss benefits, or both, and to perform all other obligations imposed by sections 65B.41 to 65B.71;

(2) evidence that appropriate provision exists for prompt administration of all claims, benefits, and obligations provided by sections 65B.41 to 65B.71;

(3) evidence that reliable financial arrangements, deposits, or commitments exist providing assurance, substantially equivalent to that afforded by a policy of insurance complying with sections 65B.41 to 65B.71, for payment of tort liabilities, basic economic loss benefits, and all other obligations imposed by sections 65B.41 to 65B.71; and

(4) a nonrefundable initial application fee of $2,500 and a renewal fee of $1,200 for political subdivisions and $1,500 for nonpolitical entities every three years.

Subd. 3a. Rulemaking. To carry out the purposes of subdivision 3, the commissioner may adopt rules pursuant to chapter 14. These rules may:

(a) establish reporting requirements;

(b) establish standards or guidelines to assure the adequacy of the financing and administration of self-insurance plans;

(c) establish bonding requirements or other provisions assuring the financial integrity of entities that self-insure other than bonding requirements for self-insuring political subdivisions; and

(d) establish other reasonable requirements to further the purposes of this section.

Subd. 4. State or political subdivisions to provide security. The state of Minnesota or any agency thereof and any political subdivision of the state or agency thereof shall provide security by lawfully obligating itself to pay benefits in accordance with sections 65B.41 to 65B.71, either as a self-insurer pursuant to subdivision 3, or through purchase of a plan of reparation security.

Subd. 5. Motorcycle coverage. (a) Every owner of a motorcycle registered or required to be registered in this state or operated in this state by the owner or with the owner's permission shall provide and maintain security for the payment of tort liabilities arising out of the maintenance or use of the motorcycle in this state. Security may be provided by a contract of liability insurance complying with section 65B.49, subdivision 3, or by qualifying as a self insurer in the manner provided in subdivision 3.

(b) At the time an application for motorcycle insurance without personal injury protection coverage is completed, there must be attached to the application a separate form containing a written notice in at least 10-point bold type, if printed, or in capital letters, if typewritten that states:

"Under Minnesota law, a policy of motorcycle coverage issued in the State of Minnesota must provide liability coverage only, and there is no requirement that the policy provide personal injury protection (PIP) coverage in the case of injury sustained by the insured. No PIP coverage provided by an automobile insurance policy you may have in force will extend to provide coverage in the event of a motorcycle accident."

Subd. 6. Self-insurer defined. A person providing security pursuant to subdivision 3 is a "self-insurer."

Subd. 7. Security covering vehicle and secured vehicle defined. "Security covering the vehicle" is the insurance or other security so provided. The vehicle for which the security is so provided is the "secured vehicle."

Subd. 8. [Repealed, 1984 c 592 s 94]

History: 1974 c 408 s 8; 1975 c 160 s 1; 1978 c 674 s 57; 1983 c 203 s 3,4; 1984 c 640 s 32; 1985 c 168 s 9; 1986 c 444; 1987 c 337 s 105; 1995 c 233 art 2 s 56; 1997 c 200 art 1 s 44; 1999 c 177 s 68; 1999 c 223 art 2 s 8; 2005 c 132 s 21



Section 65B.482 — INSURANCE IDENTIFICATION CARDS.

Subdivision 1. Issuance of card. Every obligor transacting business in this state shall provide an insurance identification card for each vehicle covered at the time of initiating each policy of automobile insurance, as defined in section 65B.14, subdivision 2, and at the time of policy renewal. The insurance identification card may be provided in an electronic format if the insured agrees. When an insured has five or more vehicles registered in this state, the obligor may use the designation "all owned vehicles" on each identification card in lieu of a specified description. The card must state:

(1) the insured's name;

(2) the policy number;

(3) the policy dates of coverage;

(4) the make, model, and year of the vehicle being covered;

(5) the vehicle identification number or at least the last three digits of that number; and

(6) the name of the obligor providing coverage.

Subd. 2. Notice of criminal penalties. Every obligor transacting business in this state shall provide to the insured at the time of issuing an insurance identification card under subdivision 1 a plain-language summary of the criminal penalties imposed by sections 169.791, 169.793, and 169.797.

History: 1989 c 321 s 1; 1992 c 571 art 14 s 13; 2012 c 185 s 2



Section 65B.49 — INSURERS.

Subdivision 1. Mandatory offer of insurance benefits. On and after January 1, 1975, no insurance policy providing benefits for injuries arising out of the maintenance or use of a motor vehicle shall be issued, renewed, continued, delivered, issued for delivery, or executed in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided therein or supplemental thereto, under provisions approved by the commissioner, requiring the insurer to pay, regardless of the fault of the insured, basic economic loss benefits.

A plan of reparation security shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged, the term and limits of liability, and shall contain an agreement or endorsement that insurance is provided thereunder in accordance with and subject to the provisions of sections 65B.41 to 65B.71.

Subd. 2. Basic economic loss. Each plan of reparation security shall provide for payment of basic economic loss benefits.

Subd. 3. Residual liability insurance. (1) Each plan of reparation security shall also contain stated limits of liability, exclusive of interest and costs, with respect to each vehicle for which coverage is thereby granted, of not less than $30,000 because of bodily injury to one person in any one accident and, subject to said limit for one person, of not less than $60,000 because of injury to two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, of not less than $10,000 because of such injury to or destruction of property of others in any one accident.

(2) Under residual liability insurance the reparation obligor shall be liable to pay, on behalf of the insured, sums which the insured is legally obligated to pay as damages because of bodily injury and property damage arising out of the ownership, maintenance or use of any motor vehicle, including a motor vehicle permissively operated by an insured as that term is defined in section 65B.43, subdivision 5, if the injury or damage occurs within this state, the United States of America, its territories or possessions, or Canada. A reparation obligor shall also be liable to pay sums which another reparation obligor is entitled to recover under the indemnity provisions of section 65B.53, subdivision 1.

(3) Every plan of reparation security shall be subject to the following provisions which need not be contained therein:

(a) The liability of the reparation obligor with respect to the residual liability coverage required by this clause shall become absolute whenever injury or damage occurs; such liability may not be canceled or annulled by any agreement between the reparation obligor and the insured after the occurrence of the injury or damage; no statement made by the insured or on the insured's behalf and no violation of said policy shall defeat or void said policy.

(b) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the reparation obligor to make payment on account of such injury or damage.

(c) The reparation obligor shall have the right to settle any claim covered by the residual liability insurance policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability for the accident out of which such claim arose.

(d) Except as provided in subdivision 5a, a residual liability insurance policy shall be excess of a nonowned vehicle policy whether the nonowned vehicle is borrowed or rented, or used for business or pleasure. A nonowned vehicle is one not used or provided on a regular basis.

Subd. 3a. Uninsured and underinsured motorist coverages. (1) No plan of reparation security may be renewed, delivered or issued for delivery, or executed in this state with respect to any motor vehicle registered or principally garaged in this state unless separate uninsured and underinsured motorist coverages are provided therein. Each coverage, at a minimum, must provide limits of $25,000 because of injury to or the death of one person in any accident and $50,000 because of injury to or the death of two or more persons in any accident. In the case of injury to, or the death of, two or more persons in any accident, the amount available to any one person must not exceed the coverage limit provided for injury to, or the death of, one person in any accident.

(2) Every owner of a motor vehicle registered or principally garaged in this state shall maintain uninsured and underinsured motorist coverages as provided in this subdivision.

(3) No reparation obligor is required to provide limits of uninsured and underinsured motorist coverages in excess of the bodily injury liability limit provided by the applicable plan of reparation security.

(4) No recovery shall be permitted under the uninsured and underinsured motorist coverages of this section for basic economic loss benefits paid or payable, or which would be payable but for any applicable deductible.

(5) If at the time of the accident the injured person is occupying a motor vehicle, the limit of liability for uninsured and underinsured motorist coverages available to the injured person is the limit specified for that motor vehicle. However, if the injured person is occupying a motor vehicle of which the injured person is not an insured, the injured person may be entitled to excess insurance protection afforded by a policy in which the injured party is otherwise insured. The excess insurance protection is limited to the extent of covered damages sustained, and further is available only to the extent by which the limit of liability for like coverage applicable to any one motor vehicle listed on the automobile insurance policy of which the injured person is an insured exceeds the limit of liability of the coverage available to the injured person from the occupied motor vehicle.

If at the time of the accident the injured person is not occupying a motor vehicle or motorcycle, the injured person is entitled to select any one limit of liability for any one vehicle afforded by a policy under which the injured person is insured.

(6) Regardless of the number of policies involved, vehicles involved, persons covered, claims made, vehicles or premiums shown on the policy, or premiums paid, in no event shall the limit of liability for uninsured and underinsured motorist coverages for two or more motor vehicles be added together to determine the limit of insurance coverage available to an injured person for any one accident.

(7) The uninsured and underinsured motorist coverages required by this subdivision do not apply to bodily injury of the insured while occupying a motor vehicle owned by the insured, unless the occupied vehicle is an insured motor vehicle.

(8) The uninsured and underinsured motorist coverages required by this subdivision do not apply to bodily injury of the insured while occupying a motorcycle owned by the insured.

Subd. 4. [Repealed, 1Sp1985 c 10 s 123 subd 5]

Subd. 4a. Liability on underinsured motor vehicles. With respect to underinsured motorist coverage, the maximum liability of an insurer is the amount of damages sustained but not recovered from the insurance policy of the driver or owner of any underinsured at fault vehicle. If a person is injured by two or more vehicles, underinsured motorist coverage is payable whenever any one of those vehicles meets the definition of underinsured motor vehicle in section 65B.43, subdivision 17. However, in no event shall the underinsured motorist carrier have to pay more than the amount of its underinsured motorist limits.

Subd. 5. [Repealed, 1980 c 539 s 7]

Subd. 5a. Rental vehicles. (a) Every plan of reparation security, wherever issued, insuring a natural person as named insured, covering private passenger vehicles as defined under section 65B.001, subdivision 3, and pickup trucks and vans as defined under section 168.002 must: (1) provide that all of the obligation for damage and loss of use to a rented private passenger vehicle, including pickup trucks and vans as defined under section 168.002, and rented trucks with a registered gross vehicle weight of 26,000 pounds or less would be covered by the property damage liability portion of the plan; and (2) extend the plan's basic economic loss benefits, residual liability insurance, and uninsured and underinsured motorist coverages to the operation or use of the rented motor vehicle. This subdivision does not apply to plans of reparation security covering only motor vehicles registered under section 168.10, subdivision 1a, 1b, 1c, or 1d, or recreational vehicles as defined under section 168.002. The obligation of the plan must not be contingent on fault or negligence. In all cases where the plan's property damage liability coverage is less than $35,000, the coverage available under the subdivision must be $35,000. Other than as described in this paragraph; paragraph (i), clause (2); or paragraph (j), nothing in this section amends or alters the provisions of the plan of reparation security as to primacy of the coverages in this section.

(b) A vehicle is rented for purposes of this subdivision:

(1) if the rate for the use of the vehicle is determined on a monthly, weekly, or daily basis; or

(2) during the time that a vehicle is loaned as a replacement for a vehicle being serviced or repaired regardless of whether the customer is charged a fee for the use of the vehicle.

A vehicle is not rented for the purposes of this subdivision if the rate for the vehicle's use is determined on a period longer than one month or if the term of the rental agreement is longer than one month. A vehicle is not rented for purposes of this subdivision if the rental agreement has a purchase or buyout option or otherwise functions as a substitute for purchase of the vehicle.

(c) The policy or certificate issued by the plan must inform the insured of the application of the plan to private passenger rental vehicles, including pickup trucks and vans as defined under section 168.002, and that the insured may not need to purchase additional coverage from the rental company.

(d) Where an insured has two or more vehicles covered by a plan or plans of reparation security containing the rented motor vehicle coverage required under paragraph (a), the insured may select the plan the insured wishes to collect from and that plan is entitled to a pro rata contribution from the other plan or plans based upon the property damage limits of liability. If the person renting the motor vehicle is also covered by the person's employer's insurance policy or the employer's automobile self-insurance plan, the reparation obligor under the employer's policy or self-insurance plan has primary responsibility to pay claims arising from use of the rented vehicle.

(e) A notice advising the insured of rental vehicle coverage must be given by the reparation obligor to each current insured with the first renewal notice after January 1, 1989. The notice must be approved by the commissioner of commerce. The commissioner may specify the form of the notice.

(f) When a motor vehicle is rented in this state, there must be attached to the rental contract a separate form containing a written notice in at least 10-point bold type, if printed, or in capital letters, if typewritten, which states:

"Under Minnesota law, a personal automobile insurance policy must: (1) cover the rental of this motor vehicle against damage to the vehicle and against loss of use of the vehicle; and (2) extend the policy's basic economic loss benefits, residual liability insurance, and uninsured and underinsured motorist coverages to the operation or use of a rented motor vehicle. Therefore, purchase of any collision damage waiver or similar insurance affected in this rental contract is not necessary. In addition, purchase of any additional liability insurance is not necessary if your policy was issued in Minnesota unless you wish to have coverage for liability that exceeds the amount specified in your personal automobile insurance policy."

No collision damage waiver or other insurance offered as part of or in conjunction with a rental of a motor vehicle may be sold unless the person renting the vehicle provides a written acknowledgment that the above consumer protection notice has been read and understood.

(g) When damage to a rented vehicle is covered by a plan of reparation security as provided under paragraph (a), the rental contract must state that payment by the reparation obligor within the time limits of section 72A.201 is acceptable, and prior payment by the renter is not required.

(h) Compensation for the loss of use of a damaged rented motor vehicle is limited to a period no longer than 14 days.

(i)(1) For purposes of this subdivision, "rented motor vehicle" means a rented vehicle described in paragraph (a), using the definition of "rented" provided in paragraph (b).

(2) Notwithstanding section 169.09, subdivision 5a, an owner of a rented motor vehicle is not vicariously liable for legal damages resulting from the operation of the rented motor vehicle in an amount greater than $100,000 because of bodily injury to one person in any one accident and, subject to the limit for one person, $300,000 because of injury to two or more persons in any one accident, and $50,000 because of injury to or destruction of property of others in any one accident, if the owner of the rented motor vehicle has in effect, at the time of the accident, a policy of insurance or self-insurance, as provided in section 65B.48, subdivision 3, covering losses up to at least the amounts set forth in this paragraph. Nothing in this paragraph alters or affects the obligations of an owner of a rented motor vehicle to comply with the requirements of compulsory insurance through a policy of insurance as provided in section 65B.48, subdivision 2, or through self-insurance as provided in section 65B.48, subdivision 3, which policy of insurance or self-insurance must apply whenever the operator is not covered by a plan of reparation security as provided under paragraph (a); or with the obligations arising from section 72A.125 for products sold in conjunction with the rental of a motor vehicle. Nothing in this paragraph alters or affects liability, other than vicarious liability, of an owner of a rented motor vehicle.

(3) The dollar amounts stated in this paragraph shall be adjusted for inflation based upon the Consumer Price Index for all urban consumers, known as the CPI-U, published by the United States Bureau of Labor Statistics. The dollar amounts stated in this paragraph are based upon the value of that index for July 1995, which is the reference base index for purposes of this paragraph. The dollar amounts in this paragraph shall change effective January 1 of each odd-numbered year based upon the percentage difference between the index for July of the preceding year and the reference base index, calculated to the nearest whole percentage point. The commissioner shall announce and publish, on or before September 30 of the preceding year, the changes in the dollar amounts required by this paragraph to take effect on January 1 of each odd-numbered year. The commissioner shall use the most recent revision of the July index available as of September 1. Changes in the dollar amounts must be in increments of $5,000, and no change shall be made in a dollar amount until the change in the index requires at least a $5,000 change. If the United States Bureau of Labor Statistics changes the base year upon which the CPI-U is based, the commissioner shall make the calculations necessary to convert from the old base year to the new base year. If the CPI-U is discontinued, the commissioner shall use the available index that is most similar to the CPI-U.

(j) The plan of reparation security covering the owner of a rented motor vehicle is excess of any residual liability coverage insuring an operator of a rented motor vehicle.

[See Note.]

Subd. 6. [Repealed, 1980 c 539 s 7]

Subd. 7. Additional benefits and coverage not prohibited. Nothing in sections 65B.41 to 65B.71 shall be construed as preventing the insurer from offering other benefits or coverages in addition to those required to be offered under this section.

Subd. 8. Compliance. Any coverage issued by a participating member of the Minnesota automobile insurance plan shall comply with the provisions of this section, any provisions of law or of the contract notwithstanding.

Subd. 9. Family or group family day care provider coverage. No plan of reparation security shall exclude coverage for a vehicle when used to transport children as part of a family or group family day care program.

History: 1974 c 408 s 9; 1977 c 266 s 2,3; 1977 c 276 s 3; 1978 c 674 s 57; 1985 c 168 s 10-12; 1985 c 309 s 5,6; 1Sp1985 c 10 s 68,123 subd 5; 1Sp1985 c 13 s 191; 1986 c 444; 1987 c 337 s 106; 1988 c 611 s 2; 1989 c 213 s 1,2; 1989 c 260 s 15; 1989 c 356 s 20,41; 1990 c 394 s 1; 1990 c 496 s 3; 1990 c 504 s 1; 1991 c 207 s 6; 1994 c 465 art 3 s 6; 1994 c 485 s 53; 1995 c 140 s 1; 1995 c 225 s 1; 1996 c 446 art 1 s 72; 2000 c 309 s 1; 2002 c 234 s 1; 2005 c 163 s 88; 2006 c 212 art 1 s 23; 2007 c 72 s 1

NOTE: Subdivision 5a, paragraph (i)(2), was preempted by federal law in Meyer v. Nwokedi, 777 N.W.2d 218 (Minn. 2010).



Section 65B.50 — INSURERS' CERTIFICATION OF BASIC COVERAGE.

Subdivision 1. Filing. Every insurer licensed to write motor vehicle accident reparation and liability insurance in this state shall, on or before January 1, 1975, or as a condition to such licensing, file with the commissioner and thereafter maintain a written certification that it will afford at least the minimum security provided by section 65B.49 to all policyholders, except that in the case of nonresident policyholders it need only certify that security is provided with respect to accidents occurring in this state.

Subd. 2. Contacts of liability insurance as security covering the vehicle. Notwithstanding any contrary provision in it, every contract of liability insurance for injury, wherever issued, covering obligations arising from ownership, maintenance, or use of a motor vehicle, except a contract which provides coverage only for liability in excess of required minimum tort liability coverages, includes basic economic loss benefit coverages and residual liability coverages required by sections 65B.41 to 65B.71, while the vehicle is in this state, and qualifies as security covering the vehicle.

History: 1974 c 408 s 10; 1978 c 674 s 57



Section 65B.51 — DEDUCTION OF COLLATERAL BENEFITS FROM TORT RECOVERY; LIMITATION ON RIGHT TO RECOVER DAMAGES.

Subdivision 1. Deduction of basic economic loss benefits. With respect to a cause of action in negligence accruing as a result of injury arising out of the operation, ownership, maintenance or use of a motor vehicle with respect to which security has been provided as required by sections 65B.41 to 65B.71, the court shall deduct from any recovery the value of basic or optional economic loss benefits paid or payable, or which would be payable but for any applicable deductible. In any case where the claimant is found to be at fault under section 604.01, the deduction for basic economic loss benefits must be made before the claimant's damages are reduced under section 604.01, subdivision 1.

Subd. 2. Right to recover economic loss not covered in first party benefits. A person may bring a negligence action for economic loss not paid or payable by a reparation obligor or through the assigned claims plan because of any lack of insurance coverage for the economic loss described in section 65B.44, daily or weekly dollar limitations of section 65B.44, the seven-day services exclusion of section 65B.44, the limitations of benefits contained in section 65B.44, subdivision 1, or an exclusion from coverage by sections 65B.58 to 65B.60.

Subd. 3. Limitation of damages for noneconomic detriment. In an action described in subdivision 1, no person shall recover damages for noneconomic detriment unless:

(a) The sum of the following exceeds $4,000:

(1) reasonable medical expense benefits paid, payable or payable but for any applicable deductible, plus

(2) the value of free medical or surgical care or ordinary and necessary nursing services performed by a relative of the injured person or a member of the injured person's household, plus

(3) the amount by which the value of reimbursable medical services or products exceeds the amount of benefit paid, payable, or payable but for an applicable deductible for those services or products if the injured person was charged less than the average reasonable amount charged in this state for similar services or products, minus

(4) the amount of medical expense benefits paid, payable, or payable but for an applicable deductible for diagnostic X-rays and for a procedure or treatment for rehabilitation and not for remedial purposes or a course of rehabilitative occupational training; or

(b) the injury results in:

(1) permanent disfigurement;

(2) permanent injury;

(3) death; or

(4) disability for 60 days or more.

(c) For the purposes of clause (a) evidence of the reasonable value of medical services and products shall be admissible in any action brought in this state.

For the purposes of this subdivision disability means the inability to engage in substantially all of the injured person's usual and customary daily activities.

Subd. 4. Actions based on certain defects not affected. Nothing in this section shall impair or limit the liability of a person in the business of manufacturing, distributing, retailing, repairing, servicing or maintaining motor vehicles arising from a defect in a motor vehicle caused or not corrected by an act or omission in manufacture, inspection, repair, servicing or maintenance of a vehicle in the course of the business.

Subd. 5. Actions based on certain negligent acts or omissions not affected. Nothing in this section shall impair or limit tort liability or limit the damages recoverable from any person for negligent acts or omissions other than those committed in the operation, ownership, maintenance, or use of a motor vehicle.

History: 1974 c 408 s 11; 1975 c 18 s 7; 1977 c 266 s 4; 1978 c 711 s 1; 1983 c 243 s 1; 1986 c 444; 1989 c 58 s 1; 1990 c 555 s 6



Section 65B.525 — ARBITRATION PROCEDURE; RULES OF COURT.

Subdivision 1. Mandatory submission to binding arbitration. The Supreme Court and the several courts of general trial jurisdiction of this state shall by rules of court or other constitutionally allowable device, provide for the mandatory submission to binding arbitration of all cases at issue where the claim at the commencement of arbitration is in an amount of $10,000 or less against any insured's reparation obligor for no-fault benefits or comprehensive or collision damage coverage.

Subd. 2. Agreement of reference. The rules of court may provide that cases which are not at issue, whether or not suit has been filed, may be referred to arbitration by agreement of reference signed by counsel for both sides, or by the parties themselves. Such agreement of reference shall define the issues to be arbitrated and, shall also contain any stipulations with respect to facts submitted or agreed or defenses waived. In such cases, the agreement of reference shall take the place of the pleadings in the case and be filed of record.

History: 1975 c 160 s 2; 1978 c 674 s 57; 1985 c 168 s 13; 1987 c 337 s 108; 1989 c 260 s 16; 1989 c 330 s 26; 1991 c 321 s 1; 2014 c 310 s 7



Section 65B.53 — INDEMNITY; ARBITRATION BETWEEN OBLIGORS; SUBROGATION.

Subdivision 1. Indemnity from obligor of commercial vehicle. A reparation obligor paying or obligated to pay basic or optional economic loss benefits is entitled to indemnity subject to the limits of the applicable residual liability coverage from a reparation obligor providing residual liability coverage on a commercial vehicle of more than 5,500 pounds curb weight if negligence in the operation, maintenance or use of the commercial vehicle was the direct and proximate cause of the injury for which the basic economic loss benefits were paid or payable to the extent that the insured would have been liable for damages but for the deduction provisions of section 65B.51, subdivision 1.

For purposes of this subdivision, a "commercial vehicle of more than 5,500 pounds curb weight" does not include a vehicle listed in section 65B.47, subdivision 1a.

Subd. 2. Obligor subrogated to economic loss claim. A reparation obligor paying or obligated to pay basic or optional economic loss benefits is subrogated to the claim for the recovery of damages for economic loss that the person to whom the basic or optional economic loss benefits were paid or payable has against another person whose negligence in another state was the direct and proximate cause of the injury for which the basic economic loss benefits were paid or payable. This right of subrogation exists only to the extent that basic economic loss benefits are paid or payable and only to the extent that recovery on the claim absent subrogation would produce a duplication of benefits or reimbursement of the same loss.

Subd. 3. Obligor subrogated to certain tort, liability, or negligence claim. A reparation obligor paying or obligated to pay basic economic loss benefits is subrogated to a claim based on an intentional tort, strict or statutory liability, or negligence other than negligence in the maintenance, use, or operation of a motor vehicle. This right of subrogation exists only to the extent that basic economic loss benefits are paid or payable and only to the extent that recovery on the claim absent subrogation would produce a duplication of benefits or reimbursement of the same loss.

Subd. 4. Indemnity enforced through arbitration. The right of indemnity provided in subdivision 1 shall be enforceable only through mandatory good faith and binding arbitration procedures established by rule of the commissioner of commerce. These procedures shall utilize determinations of comparative negligence. No evidence nor the decision in such an arbitration proceeding shall be admissible in any action by any party.

Subd. 5. Collision coverage subrogation. Except as provided in this section nothing in sections 65B.41 to 65B.71 shall limit or abridge the subrogation rights of a reparation obligor providing collision coverage to a policyholder.

Subd. 6. Other restrictions. No reparation obligor shall include in its contract any provision which would require a person to commence a negligence action as a condition precedent to the payment of basic economic loss benefits or which permits the reparation obligor to determine whether such an action will be commenced. No reparation obligor shall contract for a right of reimbursement or subrogation greater than or in addition to those permitted by this chapter.

Subd. 7. Arbitration proceedings and benefit payments. Arbitration proceedings need not await final payment of benefits, and the award, if any, shall include provision for reimbursement of subsequent benefits, but no question of fact decided by a prior award shall be reconsidered in any such subsequent arbitration hearing.

Subd. 8. Enforceability of subrogation right. Notwithstanding any law to the contrary, in any action brought for the recovery of damages allegedly caused by the negligent operation, ownership, maintenance or use of a motor vehicle or motorcycle where the right of subrogation is claimed or may be claimed under this section, or in any counterclaim to such an action, the right of an insurer to be subrogated to all or a portion of the claim of an insured, whether the right to subrogation arises from contract, statute or any other source, shall be enforceable against the insured only if the insurer, upon demand by the insured, agrees to pay a share of the attorney fees and costs incurred to prosecute the claim, in such proportion as the insurer's subrogated interest in the claim bears to any eventual recovery on the claim.

History: 1974 c 408 s 13; 1976 c 79 s 1; 1977 c 188 s 1,2; 1977 c 266 s 5; 1979 c 190 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 362 s 1



Section 65B.54 — CLAIMS PRACTICES.

Subdivision 1. Payment of basic economic loss benefits. Basic economic loss benefits are payable monthly as loss accrues. Loss accrues not when injury occurs, but as income loss, replacement services loss, survivor's economic loss, survivor's replacement services loss, or medical or funeral expense is incurred. Benefits are overdue if not paid within 30 days after the reparation obligor receives reasonable proof of the fact and amount of loss realized, unless the reparation obligor elects to accumulate claims for periods not exceeding 31 days and pays them within 15 days after the period of accumulation. If reasonable proof is supplied as to only part of a claim, and the part totals $100 or more, the part is overdue if not paid within the time provided by this section. Medical or funeral expense benefits may be paid by the reparation obligor directly to persons supplying products, services, or accommodations to the claimant. Claims by a health provider defined in section 62J.03, subdivision 8, for medical expense benefits covered by this chapter shall be submitted to the reparation obligor pursuant to the uniform electronic transaction standards required by section 62J.536 and the rules promulgated under that section. Payment of benefits for such claims for medical expense benefits are not due if the claim is not received by the reparation obligor pursuant to those electronic transaction standards and rules. Notwithstanding any such submission, a reparation obligor may require additional reasonable proof regarding the fact and the amount of loss realized regarding such a claim. A health care provider cannot directly bill an insured for the amount of any such claim not remitted pursuant to the transaction standards required by section 62J.536 if the reparation obligor is acting in compliance with these standards in receiving or paying such a claim.

Subd. 2. Interest on overdue payments. Overdue payments shall bear simple interest at the rate of 15 percent per annum.

Subd. 3. Payment of benefits subject to coordination. A claim for basic economic loss benefits shall be paid without deduction for the benefits which are to be subtracted pursuant to section 65B.61, if these benefits have not been paid to the claimant before the reparation benefits are overdue or the claim is paid. The obligor is entitled to reimbursement from the person obligated to make the payments or from the claimant who actually receives the payments.

Subd. 4. Recovery of benefits paid due to intentional misrepresentation. A reparation obligor may bring an action to recover benefits which are not payable, but are in fact paid, because of an intentional misrepresentation of a material fact, upon which the reparation obligor relies, by the claimant or by a person providing products or services for which basic economic loss benefits are payable. The action may be brought only against the person providing the products or services, unless the claimant has intentionally misrepresented the facts or knew of the misrepresentation. A reparation obligor may offset amounts the reparation obligor is entitled to recover from the claimant under this subdivision against any basic economic loss benefits otherwise due the claimant.

Subd. 5. Notice of rejection. A reparation obligor who rejects a claim for benefits shall give to the claimant prompt written notice of the rejection, specifying the reason. If a claim is rejected for a reason other than that the person is not entitled to the basic economic loss benefits claimed, the written notice shall inform the claimant that the claimant may file the claim with the assigned claims bureau and shall give the name and address of the bureau.

Subd. 6. Unethical practices. (a) A licensed health care provider shall not initiate direct contact, in person, over the telephone, or by other electronic means, with any person who has suffered an injury arising out of the maintenance or use of an automobile, for the purpose of influencing that person to receive treatment or to purchase any good or item from the licensee or anyone associated with the licensee. This subdivision prohibits such direct contact whether initiated by the licensee individually or on behalf of the licensee by any employee, independent contractor, agent, or third party, including a capper, runner, or steerer, as defined in section 609.612, subdivision 1, paragraph (c). This subdivision does not apply when an injured person voluntarily initiates contact with a licensee.

(b) This subdivision does not prohibit licensees, or persons acting on their behalf, from mailing advertising literature directly to such persons, so long as:

(1) the word "ADVERTISEMENT" appears clearly and conspicuously at the beginning of the written materials;

(2) the name of the individual licensee appears clearly and conspicuously within the written materials;

(3) the licensee is clearly identified as a licensed health care provider within the written materials; and

(4) the licensee does not initiate, individually or through any employee, independent contractor, agent, or third party, direct contact with the person after the written materials are sent.

(c) This subdivision does not apply to:

(1) advertising that does not involve direct contact with specific prospective patients, in public media such as telephone directories, professional directories, ads in newspapers and other periodicals, radio or television ads, Web sites, billboards, mailed or electronically transmitted communication, or similar media if such advertisements comply with paragraph (d);

(2) general marketing practices, other than those described in clause (1), such as giving lectures; participating in special events, trade shows, or meetings of organizations; or making presentations relative to the benefits of a specific medical treatment;

(3) contact with friends or relatives, or statements made in a social setting;

(4) direct contact initiated by an ambulance service licensed under chapter 144E, a medical response unit registered under section 144E.275, or by the emergency department of a hospital licensed under chapter 144, for the purpose of rendering emergency care; or

(5) a situation in which the injured person:

(i) had a prior professional relationship with the licensee;

(ii) has selected that licensee as the licensee from whom the injured person receives health care; or

(iii) has received treatment related to the accident from the licensee.

(d) For purposes of this paragraph, "legal name," for an individual means the name under which an individual is licensed or registered as a health care professional in Minnesota or an adjacent state, and for a business entity, a name under which the entity is registered with the secretary of state in Minnesota or an adjacent state, so long as the name does not include any misleading description of the nature of its health care practice; and "health care provider" means an individual or business entity that provides medical treatment of an injury eligible as a medical expense claim under this chapter. In addition to any laws governing, or rules adopted by, a health care provider licensing board, any solicitation or advertisement for medical treatment, or for referral for medical treatment, of an injury eligible for treatment under this chapter must: (1) be undertaken only by or at the direction of a health care provider; (2) prominently display or reference the legal name of the health care provider; (3) display or reference the license type of the health care provider, or in the case of a health care provider that is a business entity, the license type of all of the owners of the health care provider but need not include the names of the owners; (4) not contain any false, deceptive, or misleading information, or misrepresent the services to be provided; (5) not include any reference to the dollar amounts of the potential benefits under this chapter; and (6) not imply endorsement by any law enforcement personnel or agency.

(e) A violation of this subdivision is grounds for the licensing authority to take disciplinary action against the licensee, including revocation in appropriate cases.

History: 1974 c 408 s 14; 1979 c 190 s 3; 1986 c 444; 2008 c 214 s 1; 2009 c 178 art 1 s 38; 2012 c 255 s 1



Section 65B.55 — APPLICATION FOR BENEFITS UNDER PLAN OF SECURITY.

Subdivision 1. Claim notification. A plan of reparation security may prescribe a period of not less than six months after the date of accident within which an insured or any other person entitled to claim basic economic loss benefits, or anyone acting on their behalf, must notify the reparation obligor or its agent, of the accident and the possibility of a claim for economic loss benefits. Failure to provide notice will not render a person ineligible to receive benefits unless actual prejudice is shown by the reparation obligor, and then only to the extent of the prejudice. The notice may be given in any reasonable fashion.

Subd. 2. Disability or treatment lapses. A plan of reparation security may provide that in any instance where a lapse occurs in the period of disability or in the medical treatment of a person with respect to whose injury basic economic loss benefits have been paid and a person subsequently claims additional benefits based upon an alleged recurrence of the injury for which the original claim for benefits was made, the obligor may require reasonable medical proof of such alleged recurrence; provided, that in no event shall the aggregate benefits payable to any person exceed the maximum limits specified in the plan of security, and provided further that such coverages may contain a provision terminating eligibility for benefits after a prescribed period of lapse of disability and medical treatment, which period shall not be less than one year.

History: 1974 c 408 s 15; 1984 c 592 s 55



Section 65B.56 — COOPERATION OF PERSON CLAIMING BENEFITS.

Subdivision 1. Medical examinations and discovery of condition of claimant. Any person with respect to whose injury benefits are claimed under a plan of reparation security shall, upon request of the reparation obligor from whom recovery is sought, submit to a physical examination by a physician or physicians selected by the obligor as may reasonably be required.

The costs of any examinations requested by the obligor shall be borne entirely by the requesting obligor. Such examinations shall be conducted within the city, town, or statutory city of residence of the injured person. If there is no qualified physician to conduct the examination within the city, town, or statutory city of residence of the injured person, then such examination shall be conducted at another place of the closest proximity to the injured person's residence. Obligors are authorized to include reasonable provisions in policies for mental and physical examination of those injured persons.

If requested by the person examined, a party causing an examination to be made shall deliver to the examinee a copy of every written report concerning the examination rendered by an examining physician to that person, at least one of which reports must set out in detail the findings and conclusions of such examining physician.

An injured person shall also do all things reasonably necessary to enable the obligor to obtain medical reports and other needed information to assist in determining the nature and extent of the injured person's injuries and loss, and the medical treatment received. If the claimant refuses to cooperate in responding to requests for examination and information as authorized by this section, evidence of such noncooperation shall be admissible in any suit or arbitration filed for damages for such personal injuries or for the benefits provided by sections 65B.41 to 65B.71.

The provisions of this section apply before and after the commencement of suit.

Subd. 2. Claimant's participation in arbitration between obligors. Any person receiving benefits under sections 65B.41 to 65B.71 shall participate and cooperate, as reasonably required under the coverage, in any and all arbitration proceedings as provided in section 65B.53 by or on behalf of the obligor paying the benefits, and the obligor may require in the furnishing of proof of loss the claimant's statement that the claimant shall so participate and cooperate as consideration for the payment of such benefits. However, no claimant may be required by any obligor which has paid or is obligated to pay benefits as herein provided to personally attend an arbitration proceeding which shall take place more than 50 miles from the usual residence of the claimant; and provided that in no event shall the claimant have to attend such an arbitration proceeding if, at the time scheduled for that meeting, travel thereto by the claimant is not recommended by a physician treating the claimant for injuries. Any claimant required to personally attend an arbitration proceeding shall be compensated by the reparation obligor requiring attendance for actual income loss and expenses reasonably incurred.

History: 1974 c 408 s 16; 1975 c 18 s 8; 1978 c 674 s 57; 1986 c 444



Section 65B.57 — ECONOMIC LOSS BENEFITS; EXEMPTIONS FROM LEGAL ATTACHMENT.

(a) All economic loss benefits provided by sections 65B.41 to 65B.71, whether paid or payable to any claimant shall not be subject to garnishment, sequestration, attachment or execution, or any other legal process which would deny their receipt and use by that person.

(b) This section shall not apply to any person who has provided treatment or services, as described in section 65B.44, subdivision 2, to the victim of a motor vehicle accident.

(c) Economic loss benefits paid or payable to any claimant, person, or entity who has provided treatment or services under sections 65B.41 to 65B.71 shall not be subject to any legal interest in the payment, whether by contract, lien, or other legal process before a denial of benefits by a reparations obligor.

History: 1974 c 408 s 17; 1978 c 674 s 57; 2014 c 310 s 8



Section 65B.58 — CONVERTED MOTOR VEHICLES.

A person who converts a motor vehicle is disqualified from basic or optional economic loss benefits, including benefits otherwise due as a survivor, from any source other than an insurance contract under which the converter is an insured, for injuries arising from maintenance or use of the converted vehicle. If the converter dies from the injuries, survivors are not entitled to basic or optional economic loss benefits from any source other than an insurance contract under which the converter is a basic economic loss insured. For the purpose of this section, a person is not a converter if that person uses the motor vehicle in the good faith belief that the person is legally entitled to do so.

History: 1974 c 408 s 18; 1986 c 444



Section 65B.59 — RACES.

A person who is injured in the course of an official racing contest, other than a rally held in whole or in part on public roads, or in practice or preparation therefor is disqualified from basic or optional economic loss benefits. Survivors are not entitled to basic or optional economic loss benefits for loss arising from the death.

History: 1974 c 408 s 19; 1975 c 18 s 9; 1986 c 444



Section 65B.60 — INTENTIONAL INJURIES.

A person intentionally causing or attempting to cause injury to self or another person is disqualified from basic or optional economic loss benefits for injury arising from those acts, including benefits otherwise due the person as a survivor. If a person dies as a result of intentionally causing or attempting to cause injury to self, survivors are not entitled to basic or optional economic loss benefits for loss arising from the death. A person intentionally causes or attempts to cause injury if the person acts or fails to act for the purpose of causing injury or with knowledge that injury is substantially certain to follow. A person does not intentionally cause or attempt to cause injury (1) merely because the act or failure to act is intentional or done with the realization that it creates a grave risk of causing injury or (2) if the act or omission causing the injury is for the purpose of averting bodily harm to the person or another person.

History: 1974 c 408 s 20; 1986 c 444



Section 65B.61 — BENEFITS PRIMARY; SUBTRACTIONS; COORDINATION.

Subdivision 1. Generally; exception for workers' compensation benefits. Basic economic loss benefits shall be primary with respect to benefits, except for those paid or payable under a workers' compensation law, which any person receives or is entitled to receive from any other source as a result of injury arising out of the maintenance or use of a motor vehicle. Where workers' compensation benefits paid or payable are primary, the reparation obligor shall make an appropriate rebate or reduction in the premiums of the plan of reparation security. The amount of the rebate or rate reduction shall be not less than the amount of the projected reduction in benefits and claims for which the reparation obligor will be liable on that class of risks. The projected reduction or rebate in benefits and claims shall be based upon sound actuarial principles.

Subd. 2. Disability income loss benefits; coordination with workers' compensation benefits. If benefits are paid or payable under a workers' compensation law because of the injury, no disability income loss benefits are payable unless the weekly workers' compensation disability benefits are less than the weekly disability benefit as set out in section 65B.44, subdivision 3, in which case the reparation obligor shall pay to the injured person the amount that the weekly disability and income loss benefits payable under section 65B.44, subdivision 3, exceeds the weekly workers' compensation disability benefits.

Subd. 2a. Survivors' economic loss benefits; coordination with workers' compensation death benefits. If benefits are paid or payable under a workers' compensation law because of death, no survivors' economic loss benefits are payable unless the weekly workers' compensation dependency allowance is less than the weekly survivors' economic loss benefit rate as set out in section 65B.44, subdivision 6, in which case the reparation obligor shall pay to the surviving dependents the amount that the weekly survivors' economic loss benefits payable under section 65B.44, subdivision 6, exceed the weekly workers' compensation dependency allowances.

Subd. 2b. [Repealed, 1984 c 420 s 2]

Subd. 3. General right to coordinate benefits. Any legal entity, other than a reparation obligor obligated to pay benefits under a plan of reparation security or an insurer or employer obligated to pay benefits under a workers' compensation law, may coordinate any benefits it is obligated to pay for loss incurred as a result of injury arising out of the maintenance or use of a motor vehicle with basic economic loss benefits. No entity may coordinate benefits pursuant to this subdivision, unless it provides an appropriately reduced premium rate. The amount of this rate reduction shall be not less than the amount of the projected reduction in benefits and claims for which the entity will be liable on that class of risks, less the additional reasonable expenses incurred to administer the plan coordinating benefits. The projected reduction in benefits and claims shall be based upon sound actuarial principles.

Subd. 4. [Repealed, 1979 c 57 s 2]

History: 1974 c 408 s 21; 1975 c 359 s 23; 1979 c 57 s 1; 1980 c 539 s 2-5; 1984 c 420 s 1; 1995 c 258 s 51



Section 65B.63 — ASSIGNED CLAIMS PLAN.

Subdivision 1. Requirement. Reparation obligors providing basic economic loss insurance in this state shall organize and maintain, subject to approval and regulation by the commissioner, an assigned claims bureau and an assigned claims plan, and adopt rules for their operation and for the assessment of costs on a fair and equitable basis consistent with sections 65B.41 to 65B.71. The assigned claims bureau shall be managed by a governing committee made up of four individuals selected by the insurer members, one individual selected by the self-insurer members, and two public members appointed by the governor to two-year terms. Public members may include licensed insurance agents. If such obligors do not organize and continuously maintain an assigned claims bureau and an assigned claims plan in a manner considered by the commissioner of commerce to be consistent with sections 65B.41 to 65B.71, the commissioner shall organize and maintain an assigned claims bureau and an assigned claims plan. Each reparation obligor providing basic economic loss insurance in this state shall participate in the assigned claims bureau and the assigned claims plan. Costs incurred shall be allocated fairly and equitably among the reparation obligors.

A ruling, action, or decision of the governing committee may be appealed to the commissioner within 30 days. A final action or order of the commissioner is subject to judicial review in the manner provided by chapter 14. In lieu of an appeal to the commissioner, judicial review of the governing committee's ruling, action, or decision may be sought.

Subd. 2. Assignment of claims. The assigned claims bureau shall promptly assign each claim and notify the claimant of the identity and address of the assignee-obligor of the claim. Claims shall be assigned so as to minimize inconvenience to claimants. The assignee thereafter has rights and obligations as if the assignee had issued a policy of basic economic loss insurance complying with sections 65B.41 to 65B.71 applicable to the injury or, in case of financial inability of a reparation obligor to perform its obligations, as if the assignee had written the applicable reparation insurance, undertaken the self-insurance, or lawfully obligated itself to pay basic economic loss benefits.

History: 1974 c 408 s 23; 1978 c 674 s 57; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 69; 1986 c 444; 1987 c 337 s 109



Section 65B.64 — PERSONS ENTITLED TO PARTICIPATE IN ASSIGNED CLAIMS PLAN.

Subdivision 1. Qualifications. A person entitled to basic economic loss benefits because of injury covered by sections 65B.41 to 65B.71 may obtain basic economic loss benefits through the assigned claims plan or bureau established pursuant to section 65B.63 and in accordance with the provisions for making assigned claims provided in sections 65B.41 to 65B.71, if:

(a) the person is 14 years old or younger and basic economic loss benefits are not applicable to the injury because of section 65B.58;

(b) basic economic loss benefits are not applicable to the injury for some reason other than those specified in section 65B.58, 65B.59, or 65B.60;

(c) the plan of reparation security applicable to the injury cannot be identified; or

(d) a claim for basic economic loss benefits is rejected by a reparation obligor on some ground other than the person is not entitled to basic economic loss benefits under sections 65B.41 to 65B.71.

In addition to the requirements for eligibility contained in section 65B.48, a nonresident is not entitled to basic economic loss benefits if the nonresident is the owner of a motor vehicle and does not carry the minimum automobile insurance coverage required by the state in which the vehicle is registered.

Subd. 2. Indemnification and subrogation rights. If a claim qualifies for assignment under subdivision 1, the assigned claims bureau or any reparation obligor to whom the claim is assigned shall have the right to seek indemnification from an uninsured tortfeasor. Except as otherwise provided in section 340A.801, subdivision 4, the reparation obligor to whom the claim is assigned shall further be subrogated to all of the rights of the claimant against any person for economic loss benefits provided by the obligor to whom the claim was assigned, including a transportation network company or participating driver required to provide basic economic loss benefits pursuant to section 65B.472.

Subd. 3. Disqualification. A person shall not be entitled to basic economic loss benefits through the assigned claims plan with respect to injury which was sustained if at the time of such injury the injured person was the owner of a private passenger motor vehicle for which security is required under sections 65B.41 to 65B.71 and that person failed to have such security in effect.

For purposes of determining whether security is required under section 65B.48, an owner of any vehicle is deemed to have contemplated the operation or use of the vehicle at all times unless the owner demonstrates to the contrary by clear and convincing objective evidence.

Persons, whether or not related by blood or marriage, who dwell and function together with the owner as a family, other than adults who have been adjudicated as incompetent and minor children, shall also be disqualified from benefits through the assigned claims plan.

History: 1974 c 408 s 24; 1978 c 674 s 57; 1979 c 190 s 4; 1980 c 539 s 6; 1986 c 444; 1989 c 58 s 2,3; 1990 c 456 s 1,2; 1996 c 446 art 1 s 59; 2015 c 48 s 2



Section 65B.65 — TIME FOR PRESENTING CLAIMS UNDER ASSIGNED CLAIMS PLAN.

Subdivision 1. Generally. Except as provided in subdivision 2, a person authorized to obtain basic reparation benefits through the assigned claims plan shall notify the bureau of the claim within the time that would have been allowed for commencing an action for those benefits if there had been identifiable coverage in effect and applicable to the claim.

Subd. 2. Discovery of obligor's inability to pay claim; notice to bureau. If timely action for basic reparation benefits is commenced against a reparation obligor who is unable to fulfill obligations because of financial inability, a person authorized to obtain basic reparation benefits through the assigned claims plan shall notify the bureau of the claim within six months after discovery of the financial inability.

History: 1974 c 408 s 25; 1975 c 18 s 10; 1986 c 444



Section 65B.66 — CLAIMS AGAINST WRONG INSURER.

If timely action for economic loss benefits is commenced against a reparation obligor and benefits are denied because of a determination that the obligor's coverage is not applicable to the claimant under the provisions of section 65B.47 on the priority of applicability of security a claim against a proper obligor or assigned claims plan may be made not later than 90 days after such determination becomes final or the last date on which the action could otherwise have been commenced, whichever is later.

History: 1974 c 408 s 26



Section 65B.685 — STANDARDIZING COVERAGE.

As far as consistent with the requirements of sections 65B.41 to 65B.71, the commissioner may limit by rule the variety of coverages available in order to give insurance purchasers reasonable opportunity to compare the cost of insuring with various insurers.

History: 1979 c 190 s 7



Section 65B.71 — COMPLIANCE.

Subdivision 1. Definition of qualified applicant. The definition of "qualified applicant" under section 65B.02, subdivision 2, clause (2) shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include a person required to prove automobile insurance coverage as required by sections 65B.41 to 65B.71.

Subd. 2. Application to Metropolitan Airports Commission. The actions permitted a metropolitan airports commission corporation under section 473.606, subdivision 6 shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include acts necessary to bring the corporation, its commissioners and agents within the provisions of sections 65B.41 to 65B.71.

Subd. 3. Application to certain county board action. The actions permitted a county board under section 375.32, subdivision 2 shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include acts necessary to bring the county, its officers and employees within the provisions of sections 65B.41 to 65B.71.

Subd. 4. Transition provisions. The provisions of Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall apply to a person who is involved in a motor vehicle accident occurring before January 1, 1975. Money deposited with the commissioner in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall be retained by the commissioner and disbursed only in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38. An operator's license suspended in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall be reinstated only in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38.

History: 1974 c 408 s 32 subds 1-3; 1975 c 18 s 15; 1978 c 674 s 57; 1Sp1981 c 4 art 1 s 58



Section 65B.80 — DEFINITIONS.

Subdivision 1. Terms. The following terms have the meanings given for purposes of sections 65B.80 to 65B.83.

Subd. 2. Authorized person. "Authorized person" means the prosecuting attorney responsible for prosecutions in the county where the motor vehicle theft occurred, the superintendent of the Bureau of Criminal Apprehension, and the sheriff or chief of police responsible for investigation in the county where the motor vehicle theft occurred.

Subd. 3. Relevant information. "Relevant information" or evidence means information having a tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more or less probable than it would be without the evidence.

History: 1987 c 254 s 1



Section 65B.81 — DISCLOSURE OF INFORMATION.

Subdivision 1. Request. After receiving a written request, an insurance company must release to an authorized person any relevant information in the company's possession that relates to the motor vehicle theft. Relevant information is limited to:

(1) pertinent insurance policy information, including the application for a policy, that is relevant to a motor vehicle theft under investigation by the authorized person;

(2) policy premium payment records that are available;

(3) a history of previous claims made by the insured including, where the insured is a corporation or partnership, a history of previous claims by a subsidiary or any affiliates, and a history of claims of any other business association in which individual officers or partners or their spouses were known to be involved; and

(4) material relating to the investigation of the theft, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

Subd. 2. Notification by insurer required. If an insurance company has reason to believe that a motor vehicle theft in which it has an interest may be fraudulently claimed, the company shall, in writing, notify an authorized person and provide the person with all relevant information specified in subdivision 1 relating to the motor vehicle theft. It is sufficient for the purpose of this subdivision if an insurance company notifies and provides relevant information to one authorized person.

Subd. 3. Release of information. An authorized person provided with information under subdivision 1 or 2 may, to further official purposes, release or provide the information to any other authorized person.

Subd. 4. Information from authorized person. An insurance company that provides information to an authorized person may request relevant information in writing from the authorized person and the authorized person must provide the requested information within 30 days. The relevant information provided under this subdivision may not include nonconviction criminal history record information or any other information that is detrimental to an ongoing criminal investigation or would reveal the identity of a confidential source of information. An authorized person who does not furnish the requested information shall notify the insurance company of the reasons why the information cannot be furnished within 30 days of the request.

Subd. 5. Immunity from liability. An insurance company or its agent acting in its behalf, or an authorized person who releases information, whether oral or written, acting in good faith, under subdivisions 1 to 3, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

History: 1987 c 254 s 2



Section 65B.82 — EVIDENCE.

Data received under sections 65B.80 to 65B.83 by an authorized person or insurance company is confidential data under section 13.02, subdivision 3, until its release is required in connection with a criminal or civil proceeding.

History: 1987 c 254 s 3



Section 65B.83 — ENFORCEMENT.

Subdivision 1. Intentional refusal to release. An insurance company or officer may not intentionally refuse to release any information requested under section 65B.81, subdivision 1.

Subd. 2. Intentional refusal to notify. An insurance company, or its employee or officer, may not intentionally refuse to provide notice or relevant information to authorized persons under section 65B.81, subdivision 2.

Subd. 3. Penalty. Whoever violates the provisions of subdivision 1 or 2 is guilty of a misdemeanor.

History: 1987 c 254 s 4



Section 65B.84 — AUTOMOBILE THEFT PREVENTION PROGRAM.

Subdivision 1. Program described; commissioner's duties; appropriation. (a) The commissioner of commerce shall:

(1) develop and sponsor the implementation of statewide plans, programs, and strategies to combat automobile theft, improve the administration of the automobile theft laws, and provide a forum for identification of critical problems for those persons dealing with automobile theft;

(2) coordinate the development, adoption, and implementation of plans, programs, and strategies relating to interagency and intergovernmental cooperation with respect to automobile theft enforcement;

(3) annually audit the plans and programs that have been funded in whole or in part to evaluate the effectiveness of the plans and programs and withdraw funding should the commissioner determine that a plan or program is ineffective or is no longer in need of further financial support from the fund;

(4) develop a plan of operation including:

(i) an assessment of the scope of the problem of automobile theft, including areas of the state where the problem is greatest;

(ii) an analysis of various methods of combating the problem of automobile theft;

(iii) a plan for providing financial support to combat automobile theft;

(iv) a plan for eliminating car hijacking; and

(v) an estimate of the funds required to implement the plan; and

(5) distribute money, in consultation with the commissioner of public safety, pursuant to subdivision 3 from the automobile theft prevention special revenue account for automobile theft prevention activities, including:

(i) paying the administrative costs of the program;

(ii) providing financial support to the State Patrol and local law enforcement agencies for automobile theft enforcement teams;

(iii) providing financial support to state or local law enforcement agencies for programs designed to reduce the incidence of automobile theft and for improved equipment and techniques for responding to automobile thefts;

(iv) providing financial support to local prosecutors for programs designed to reduce the incidence of automobile theft;

(v) providing financial support to judicial agencies for programs designed to reduce the incidence of automobile theft;

(vi) providing financial support for neighborhood or community organizations or business organizations for programs designed to reduce the incidence of automobile theft and to educate people about the common methods of automobile theft, the models of automobiles most likely to be stolen, and the times and places automobile theft is most likely to occur; and

(vii) providing financial support for automobile theft educational and training programs for state and local law enforcement officials, driver and vehicle services exam and inspections staff, and members of the judiciary.

(b) The commissioner may not spend in any fiscal year more than ten percent of the money in the fund for the program's administrative and operating costs. The commissioner is annually appropriated and must distribute the amount of the proceeds credited to the automobile theft prevention special revenue account each year, less the transfer of $1,300,000 each year to the general fund described in section 297I.11, subdivision 2.

(c) At the end of each fiscal year, the commissioner may transfer any unobligated balances in the auto theft prevention account to the insurance fraud prevention account under section 45.0135, subdivision 6.

Subd. 2. Annual report. By January 15 of each year, the commissioner shall report to the governor and the chairs and ranking minority members of the house of representatives and senate committees having jurisdiction over the Departments of Commerce and Public Safety on the activities and expenditures in the preceding year.

Subd. 3. Grant criteria; application. (a) A county attorney's office, law enforcement agency, neighborhood organization, community organization, or business organization may apply for a grant under this section. Multiple offices or agencies within a county may apply for a grant under this section.

(b) The commissioner, in consultation with the commissioner of public safety, must develop criteria for the fair distribution of grants from the automobile theft prevention account that address the following factors:

(1) the number of reported automobile thefts per capita in a city, county, or region, not merely the total number of automobile thefts;

(2) the population of the jurisdiction of the applicant office or agency;

(3) the total funds distributed within a county or region; and

(4) the statewide interest in automobile theft reduction.

(c) The commissioner may give priority to:

(1) offices and agencies engaged in a collaborative effort to reduce automobile theft; and

(2) counties or regions with the greatest rates of automobile theft.

(d) The minimum amount of a grant award is $5,000. After considering the automobile theft rate and total population of an applicant's jurisdiction, if a grant award, as determined under the criteria and priorities in this subdivision, would be less than $5,000, it must not be awarded.

Subd. 4. Advisory board; creation; membership. An Automobile Theft Prevention Advisory Board is established to advise the commissioner on the distribution of grants under this section. The board must consist of seven members appointed by the commissioner and must include representatives of law enforcement, prosecuting agencies, automobile insurers, and the public. The commissioner must annually select a chair from among its members.

History: 2000 c 488 art 6 s 7; 1Sp2001 c 8 art 5 s 6-8; 2002 c 220 art 7 s 12; 2004 c 269 art 2 s 1-3,5; 2013 c 85 art 6 s 3; 2013 c 142 art 5 s 2; 2014 c 286 art 5 s 4






Chapter 66 — MUTUAL COMPANIES



Chapter 66A — MUTUAL COMPANIES

Section 66A.01 — SCOPE OF CHAPTER.

This chapter shall apply to mutual insurance companies other than: assessment benefit associations, fraternal benefit societies, township mutual insurance companies and title insurers. Sections 66A.08 to 66A.311 do not apply to mutual life insurance companies.

Sections 60A.07, subdivision 1, clauses (1) and (2); 66A.34; 66A.35; 66A.36; 66A.37; 66A.38; and 66A.39, do not apply to mutual property and casualty insurance companies.

History: 1967 c 395 art 7 s 1; 1992 c 564 art 1 s 54; 2005 c 69 art 2 s 11,18; 2014 c 198 art 4 s 8



Section 66A.02 — APPLICABILITY OF BUSINESS CORPORATION STATUTES.

Subdivision 1. General. Chapter 302A shall apply to domestic mutual insurance companies except to the extent inconsistent with any provisions in this chapter or sections 60A.07, 66A.32, and 66A.33, or otherwise in conflict with any provisions in chapters 60A to 79A. Provisions of chapter 302A relating to share certificates, classes of shares, share values, or any other provisions relevant only to stock companies do not apply to mutual insurance companies.

Subd. 2. Mutual holding companies. For purposes of sections 66A.01 to 66A.07 and 66A.21, unless the context clearly suggests otherwise, "domestic mutual insurance company" is deemed to include domestic mutual insurance holding companies organized under section 66A.40 and "member" is deemed to include members of a domestic mutual insurance holding company as specified in section 66A.40, subdivision 1, paragraph (b). For purposes of section 60A.07, subdivisions 1, 1a, 1c, 1d, and 1e, a domestic mutual insurance holding company is deemed to be an insurance corporation.

Subd. 3. Terms. For purposes of applying chapter 302A to domestic mutual insurance companies, members of a domestic mutual insurance company must be treated in the same manner as shareholders of a stock corporation, except as otherwise provided in this chapter. Every member of the mutual insurance company shall be deemed to hold one share of the company for purposes of applying provisions of chapter 302A relating to voting. Mutual insurance companies are not included in the definitions of "closely held corporation," "publicly held corporation," or "issuing public corporation." The term "distribution" does not include dividends paid on participating policies issued by the mutual insurance company or any reorganized insurance company subsidiary in the case of a mutual insurance holding company.

Subd. 4. Exceptions. The following provisions of chapter 302A do not apply to domestic mutual insurance companies: sections 302A.011, subdivisions 2, 6, 6a, 7, 10, 20, 21, 25, 26, 27, 28, 29, 31, 32, and 37 to 59; 302A.105; 302A.137; 302A.161, subdivision 19; 302A.201, subdivision 2; 302A.401 to 302A.429; 302A.433, subdivisions 1, paragraphs (a), (b), (c), and (e), and 2; 302A.437, subdivision 2; 302A.443; 302A.445, subdivisions 3 to 6; 302A.449, subdivision 7; 302A.453 to 302A.457; 302A.461; 302A.463; 302A.471 to 302A.473; 302A.553; 302A.601 to 302A.651; 302A.671 to 302A.675; 302A.682 to 302A.691; and 302A.701 to 302A.791. Those clauses of section 302A.111 that refer to any of the sections previously referenced in this subdivision do not apply to domestic mutual insurance companies. The following sections of chapter 302A are modified in their application to domestic mutual insurance companies in the manner indicated:

(1) with regard to section 302A.133, the articles may be amended pursuant to section 302A.171 by the incorporators or by the board before the issuance of any policies by the company;

(2) with regard to section 302A.135, subdivision 2, a resolution proposing an amendment to the certificate of authority must be filed with the corporate secretary no less than 30 days before the meeting to consider the proposed amendment;

(3) with regard to section 302A.161, subdivision 19 of that section does not apply, except this must not be construed to limit the power of a mutual insurance company from issuing securities other than stock;

(4) with regard to section 302A.201, the references in subdivision 1 of that section to "subdivision 2" and "section 302A.457 " do not apply;

(5) with regard to section 302A.203, the board shall consist of no less than five directors;

(6) with regard to section 302A.215, subdivisions 2 and 3 of that section only apply if the corporation's certificate of incorporation provides cumulative voting;

(7) with regard to section 302A.433, subdivision 1 of that section, special meetings of the members may be called for any purpose or purposes at any time by a person or persons authorized in the articles or bylaws to call special meetings, and with regard to subdivision 3 of that section, special meetings must be held on the date and at the time and place fixed by a person or persons authorized by the articles or bylaws to call a meeting; and

(8) with regard to section 302A.435, if the company complies substantially and in good faith with the notice requirements of section 302A.435, the company's failure to give any member or members the required notice does not impair the validity of any action taken at the members' meeting.

History: 1967 c 395 art 7 s 2; 2005 c 69 art 2 s 12,18; 1Sp2005 c 7 s 2; 2006 c 204 s 10,11; 2008 c 344 s 42; 2015 c 39 s 1



Section 66A.03 — INCORPORATION.

Domestic mutual insurance companies must be incorporated in accordance with the provisions of section 60A.07, subdivision 1.

History: 1967 c 395 art 7 s 3; 1994 c 426 s 13; 2005 c 69 art 2 s 13



Section 66A.06 — RENEWAL OF CORPORATE EXISTENCE.

Any domestic mutual insurance company, heretofore or hereafter organized and existing under the laws of this state, whose period of duration has expired or is about to expire, may, on or before the date of the expiration, or within six months after the date of expiration, renew its corporate existence from the date of the expiration for any period permitted by the laws of this state, by the adoption of a resolution to that effect by the affirmative vote of three-fourths of the members present, in person or by proxy, at a regular meeting of the members, or at any special meeting called for that expressly stated purpose, and by causing the resolution to be embraced in a certificate duly executed by its president and secretary or other presiding and recording officers, under its corporate seal, and approved, filed, recorded, and published in the manner prescribed by law for the execution, approval, filing, recording, and publishing of an original certificate of incorporation or articles of association.

History: 1967 c 395 art 7 s 6; 2005 c 69 art 2 s 14



Section 66A.07 — MEMBERSHIP; MEETINGS; NOTICES; VOTING.

Subdivision 1. Property/casualty companies. Every policyholder in a mutual insurance company, other than a life insurance company, shall be a member thereof while the policy is in force, entitled to one vote for each policy held, and notified of the time and place of holding its meetings either personally or by imprint upon the front or back of every policy, or in the premium notice, receipt or certificate of renewal, substantially as follows:

"NOTICE OF ANNUAL MEETING

The policyholder named herein is hereby notified: while this policy is in force you are by virtue thereof a member of the (name of company) and that the annual meeting of said company is held at its home office at (address) on the ..... day of ..... each year at ..... o'clock ...... m."

Notice given in this manner is deemed to comply with the requirements of section 302A.435.

Subd. 2. Life insurance companies. (a) Unless otherwise approved by the commissioner of commerce, a domestic mutual life insurance company member is any person who is listed on the records of the company as the owner of an in-force policy, and each member is entitled to one vote regardless of the number of policies owned by the member or the amounts of coverage provided to the member. For purposes of this section, "policy" means a policy or contract of insurance, including an annuity contract issued by the company, but excluding individual noncontributory insurance policies for which the premiums are paid by a financial institution, association, employer, or other institutional entity. Except as otherwise provided in the company's certificate or bylaws, a person covered under a group policy is not a member by virtue of such coverage, except that a person insured under a group life insurance policy is a member if: (1) the person is insured under a group life policy under which cash value has accumulated and some cash value is allocated to the insured person; and (2) the group policyholder makes no contribution to the premiums or deposits for the policy.

(b) Every member of a mutual life insurance company must be notified of its annual meetings by a written notice mailed to the member's address, or by an imprint on the front or back of the policy, premium notice, receipt, or certificate of renewal, substantially as follows:

"The policy owner is hereby notified that by virtue of his or her ownership of this policy, the policy owner is a member of the .......... Insurance Company, and that the annual meetings of said company are held at its home office on the .... day of .... in each year, at .... o'clock."

For mutual life insurance holding companies, the notice of the annual meeting may be modified to reflect that the policy owner, by virtue of his or her ownership of a policy issued by a subsidiary insurance company reorganized under section 66A.40, is a member of the mutual insurance holding company. Notice given in this manner is deemed to comply with the requirements of section 302A.435.

Subd. 3. Proxies. (a) Except as otherwise provided in paragraphs (b) and (c), proxies for voting at meetings of members of domestic mutual insurance companies are governed by the provisions of section 302A.449, subdivisions 1 to 6 and 8.

(b) A member may vote by proxy at any regular or special meeting of the members by filing a written proxy appointment with the secretary of the company at its home office at least five days before the first meeting at which it is to be used, unless a different time period is specified in the company's bylaws.

(c) A member may cast or authorize the casting of a vote by telephonic transmission or authenticated electronic communication, in accordance with section 302A.449, if permitted by the bylaws of the company.

Subd. 4. Membership interest. A domestic mutual insurance company must keep a list of members as part of its books and records. Membership interest in a domestic mutual insurance company must be uncertificated. A membership interest in a domestic mutual insurance company does not constitute a security as defined in section 80A.41 (30). No member of a mutual insurance company may transfer or pledge membership in the mutual insurance company or any right arising from the membership except as attendant to the valid transfer or assignment of the member's policy issued by the mutual insurance company. A member of a mutual insurance company is not, as a member, personally liable for the acts, debts, liabilities, or obligations of the company. No assessments of any kind may be imposed upon the members of a mutual insurance company by the directors or members, or because of any liability of any company owned or controlled by the mutual insurance company or because of any act, debt, or liability of the mutual insurance company, except as may otherwise be provided in the company's articles or bylaws. A member's interest in the mutual insurance company shall automatically terminate upon cancellation, nonrenewal, expiration, or termination of the member's policy with the insurance company that gave rise to the member's membership interest.

Subd. 5. Quorum. The number of members present in person or by proxy at a member meeting are a quorum for the transaction of business, unless a larger proportion or number is provided in the articles or bylaws. If a quorum is present when a duly called or held meeting is convened, the members present may continue to transact business until adjournment, even though the withdrawal of members originally present leaves less than the proportion or number otherwise required for a quorum.

History: 1967 c 395 art 7 s 7; 1986 c 444; 2005 c 69 art 2 s 15,18; 2006 c 204 s 12; 2008 c 344 s 43,44; 2009 c 86 art 1 s 12



Section 66A.08 — REQUIREMENTS.

Subdivision 1. Casualty lines. No mutual insurance company hereafter organized shall be licensed to transact any of the kinds of business specified in section 60A.06, subdivision 1, clause (3), (5), (6), (8), (9), (10), (12), (13), (14), or (15), except upon compliance with the following conditions:

(1) It shall have not less than 300 bona fide applications for policies of insurance of each kind sought to be written, signed by at least 300 members, covering at least 300 separate risks, each risk, within the maximum net single risk described in clause (2) and one year's premiums thereon paid in cash, and admitted assets of not less than $100,000, which admitted assets shall not be less than five times the maximum net single risk, and shall have on deposit with the commissioner in accordance with section 60A.10, subdivision 4, as security for all of its policyholders, stock or bonds of this state or of the United States or bonds of any of the municipalities of this state, or personal obligations secured by first mortgage on real estate within this state worth, exclusive of buildings, the amount of the lien, and bearing interest of not less than three percent per annum, to an amount the actual market value of which, exclusive of interest, shall never be less than $100,000;

(2) It shall not expose itself to any loss on any one risk or hazard, except as provided in this clause, in an amount exceeding ten percent of its net assets, actual and contingent. For the purposes of this section contingent assets mean the aggregate amount of the contingent liability of its members for the payment of loss and expenses not provided for by its cash funds. Contingent liability, for the purposes of this section, means an amount not to exceed one annual premium as stated in the policy. No portion of any risk or hazard which has been reinsured, as authorized by the laws of this state, shall be included in determining the limitation of risk prescribed by this section. For the purpose of transacting employers' liability and workers' compensation insurance, each employee shall be considered a separate risk for determining the maximum single risk;

(3) It shall maintain unearned premiums and other reserves, separately for each kind of business, upon the same basis as that required of domestic stock insurance companies transacting the same kind of business;

(4) Except as expressly provided in this chapter, it shall comply with all the provisions of the laws of this state relating to the organization and internal management of mutual fire insurance companies in so far as the same may be applicable and not inconsistent with chapter 66A.

Subd. 2. Fire lines. (1) General.No policy shall be issued by a mutual fire insurance company hereafter organized until not less than $750,000 of insurance, in not less than 300 separate risks, upon property located in this state, has been subscribed for and entered upon the books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $7,500 in cash.

(2) Exceptions.When the mutual insurance company is organized to issue policies exclusively upon one of the specified lines of business listed below, it may issue policies insuring such risks by complying with the following requirements:

(a) Those organized to insure creamery and cheese factory buildings, their contents and equipments, and the dwelling house and contents, and barn, livestock, and vehicles of the owner of the creamery or factory, may issue policies when not less than $50,000 of insurance, in not less than 25 separate risks, upon these buildings and contents in this state, has been subscribed for and so entered and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of every such company shall include the words "Mutual creamery fire insurance company," and it shall issue no policy except upon the class of risks aforesaid.

Any company heretofore organized and doing business under this clause, which for 15 years prior to the passage of Laws 1935, chapter 97, has insured creamery and cheese factory buildings, their contents and equipments, and the dwelling houses and contents and barn, livestock, and vehicles of the owner of the creamery or factory, and which has assets of $100,000, may issue policies in addition thereto to cover farmers' elevators, cooperatively owned warehouses, cooperative filling stations, cooperative oil companies, and all cooperatively owned or organized enterprises;

(b) Those organized to insure the stock in trade, tools, and fixtures of retail hardware dealers, the buildings containing the same, and the dwelling house and its contents, barns, livestock, and vehicles owned by these dealers, may issue policies when not less than $500,000 of insurance, in not less than 200 separate risks, upon such property in this state, has been subscribed for and entered upon its books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $5,000 in cash; and the name of every such company shall include the words "Mutual retail hardware fire insurance company," and it shall issue no policy except as above specified;

(c) Those organized to insure dwelling houses, their contents, barns, livestock, and vehicles, exclusively, may issue policies when not less than $250,000 of insurance, in not less than 200 separate risks, upon such property located within this state, has been subscribed for and entered upon their books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $2,500 in cash; and the name of every such company shall include the words "Mutual dwelling house fire insurance company," and it shall issue no policy except upon the class of risks aforesaid;

(d) Those organized to insure printing material, machinery, and stock in trade of newspaper publishers and printers, the buildings containing the same, and the dwelling house and its contents, barns, livestock, and vehicles, when such buildings and contents are owned and occupied by the owner of the printing material, machinery, and stock in trade may issue policies when not less than $200,000 of insurance, in not less than 200 separate risks, upon such property located in this state, has been subscribed for and entered upon such companies' books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $2,000 in cash; and the name of every such company shall include the words "Mutual publishers' fire insurance company," and it shall issue no policy except upon the class of risks aforesaid;

(e) Those organized to insure grain elevators, warehouses and cribs, machinery, grain, sacks, and tools appurtenant to or contained in such elevators, warehouses, and cribs, and dwelling house and contents, barns, livestock, and vehicles when such buildings and contents are owned and occupied by the owner of the grain elevator, may issue such policies when not less than $100,000 of insurance, in not less than 50 separate risks, upon such property in this state, has been subscribed for and entered upon the books of such companies and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of the company shall include the words "Mutual grain dealers' fire insurance company," and it shall issue no policy except upon the class of risks aforesaid; and

(f) Those organized to insure exclusively the property of any one church or any one religious denomination, and the church property and equipment and furnishings thereof of any one church or any one religious denomination may issue policies when not less than $100,000, in not less than 50 separate risks, upon these properties, has been subscribed for and so entered, and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of every such company shall include the words "Mutual denominational fire insurance company," and it shall issue no policy except upon the class of risks aforesaid. This section shall not be construed as a repeal of section 66A.311.

Subd. 3. Marine lines. (1) Requirements. Every mutual marine company, before issuing any policy, shall have an agreement duly executed by solvent subscribers to the amount of at least $300,000, substantially as follows: "We, the subscribers, severally agree to pay to the (name of company), on demand, the whole or such part of the amounts set opposite our names, respectively, as may be called, from time to time, for its use, to pay losses and expenses not otherwise provided for"; and this agreement, endorsed with the certificate of the president and a majority of the directors that these subscribers are known to them and that they believe each to be solvent, shall be filed with and approved by the commissioner.

When from death or other cause a deficiency exists in the subscription fund, the same shall be made good by new subscriptions certified in the same manner as the original. Subscribers shall be entitled to annual dividends of two percent upon the amount of their subscriptions from the profits of the company and reimbursed from future profits for all money they shall pay to the company for its uses under their agreement, with interest thereon.

(2) Dividends and retirement of subscriptions. The net profits or dividend surplus of every such company shall be annually divided among the insured whose policies terminated during the year, in proportion to their contribution thereto. These dividends shall be made only in scrip certificates payable out of the accumulated profits or surplus, and this accumulation shall be kept and invested as a separate fund in trust for the redemption of these certificates and for losses and expenses, as herein provided. Until redeemed, these certificates shall be subject to future losses and expenses and reduced in case the redemption fund is drawn upon for payment of these losses and expenses, but no part of this fund shall be used for payment of losses or expenses, except when and to the extent that the cash assets are insufficient therefor; and when any portion thereof is so used the outstanding certificates shall be reduced proportionately so that the fund shall at all times equal the unredeemed certificates. The net income of the redemption fund shall be divided annually among the holders of its certificates, or it may make such certificates with a special rate of interest payable from the income of its invested funds. As these profits accumulate and are invested, subscriptions of an equal amount shall be canceled. The maximum of accumulations and profits shall be $300,000 and all excess of profits beyond that amount shall be applied annually to the payment of the certificates in the order of their issue. The certificates shall be forthwith payable when the company ceases to issue policies and the fund is no longer liable to be drawn upon for the payment of losses.

(3) Government; liability of officers and directors. Every domestic mutual marine company shall be governed by the provisions applicable to mutual fire companies and each subscriber to the subscription fund shall be a member during the term of subscription and entitled to one vote. If a subscriber fails to pay the subscription or any assessment thereon and it is shown that any director or officer knowingly certified falsely as to that subscriber, the person so certifying shall be liable for the amount thereof. If any such company is at any time liable for losses beyond the amount of its net assets, the president and directors shall be personally liable for all losses on insurance effected while the company remains in such condition.

Subd. 4. Employers' liability and workers' compensation. (1) Organization. (a) Subscribers and articles of incorporation. Twenty or more persons may form an incorporated mutual employers' liability insurance association for the purpose of insuring themselves and such other persons, firms, or corporations as may become subscribers to the association against liability for compensation payable under the terms of the workers' compensation law and for the purpose of insuring against loss or damage by the sickness, bodily injury, or death by accident of any person employed by the insured or for whose injury or death the insured is responsible.

They shall subscribe and acknowledge a certificate specifying:

(i) the name, general nature of its business, and the principal place of transacting the same; (such name shall distinguish it from all other corporations, domestic or foreign, authorized to do business in this state and end with "company," "corporation," "association," or the word "incorporated");

(ii) the period of its duration;

(iii) the names and places of residence of the incorporators;

(iv) in what board its management shall be vested and the names and addresses of those composing the board until the first election, a majority of whom shall always be residents of the state;

(v) the highest amount of indebtedness or liability to which the corporation shall at any time be subject; and

(vi) the territory within which the association may do business.

It may contain any other lawful provisions defining and regulating the powers or business of the corporation, its officers, directors, trustees, and members.

The certificate of incorporation of every such corporation shall be submitted to the commissioner for approval and, if approved, one copy thereof shall be filed with the secretary of state and one copy with the commissioner.

(b) Bylaws and seal. Such association shall have the power to make bylaws for the government of its officers and the conduct of its affairs, to alter and amend the same, and to adopt a common seal.

(c) Annual meeting; voting rights. The annual meeting for the election of directors shall be held at such time as the bylaws of the association may direct. Of the time and place of the meeting at least 30 days previous written or printed notice shall be given to the subscribers, or the notice may be given by publication, not less than three times, in at least two daily or weekly newspapers published in the city or county wherein the association has its principal office and in the legal periodical, if any, designated by the rules of court of the proper county for the publication of legal notices. Subscribers who, during the preceding calendar year, have paid into the treasury of the association premiums amounting to more than one-half of the total premiums received by it during that year, shall constitute a quorum. At this annual meeting the subscribers shall elect, by ballot, from their own number, not less than five directors, a majority of whom shall be residents of this state, to serve for at least one year and until their successors are duly chosen. The association may provide in its bylaws for the division of its board of directors into two, three, or four classes, and for the election thereof at its annual meetings in such manner that the members of one class only shall retire and their successors be chosen each year. Vacancies may be filled by election by the board until the next annual meeting. In the choice of directors and in all meetings of the association, each subscriber shall be entitled to one vote for every $100, or any fraction thereof, paid by the subscriber in premiums into the treasury of the association during the preceding calendar year. Subscribers may vote by proxy and the record of all votes shall be made by the secretary and show whether the same were cast in person or by proxy and shall be evidence of all these elections. Not less than three directors shall constitute a quorum. The directors shall annually choose by ballot a president, who shall be a member of the board; a secretary; a treasurer, who may be either the president or secretary; and such other officers as the bylaws may provide; and fix the salaries of the president and the secretary, as well as the salaries or compensation of such other officers and agents as the bylaws prescribe. Vacancies in any office may be filled by the directors or by the subscribers, as the bylaws shall prescribe.

(2) Requirements. (a) Number of risks to qualify. These associations shall not begin to issue policies until a list of subscribers with the number of employees of each which, in the aggregate, must number not less than 5,000, together with such other information as the commissioner may require, shall have been filed at the Department of Commerce, nor until the president and secretary of the association shall have certified under oath that every subscription in the list so filed is genuine and made with an agreement of all the subscribers that they will take the policies subscribed for within 30 days of the granting of a license by the commissioner. In case of associations organized exclusively for the purpose of insuring creameries, cheese factories, and livestock shipping associations, these associations may begin to issue policies when the number of employees insured aggregates 300.

Upon the filing of the certificate provided for in this section, the commissioner shall make such investigations as deemed proper and, if the findings warrant it, grant a license to the association to issue policies.

(b) Number of risks required to continue in business. If at any time the number of subscribers falls below 20, or the number of subscribers' employees within the state falls below 5,000, no further policies shall be issued until the total number of subscribers amounts to not less than 20, whose employees within the state are not less than 5,000. In case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, the number of subscribers must not fall below 200, nor the number of subscribers' employees within the state below 300.

(3) Additional powers. (a) May write automobile insurance. Any such company authorized to write workers' compensation or liability insurance under this subdivision, when its articles of incorporation so provide, shall be permitted to insure against loss or damage to automobiles or other vehicles and their contents by collision, fire, burglary, or theft, and other perils of operation, and against liability for damage to persons or property of others by collision with such vehicles, and to insure against any loss or hazard incident to the ownership, operation, or use of motor or other vehicles, as specified in section 60A.06, subdivision 1, clause (12).

(b) May write glass insurance. Any company authorized to write workers' compensation or liability insurance under this subdivision when its articles of incorporation so provide shall be permitted to insure against loss or damage by breakage of glass located or in transit.

(c) Special powers. Any company organized under this subdivision which, for 15 years prior to the passage of Laws 1935, chapter 136, has exclusively insured creameries, cheese factories, and livestock shipping associations, and which has assets of $100,000 or more, may write public liability and compensation insurance coverage of creameries, cheese factories, shipping associations, farmers' elevators, cooperatively owned warehouses, cooperative filling stations, cooperative oil companies and all cooperatively owned or organized enterprises.

(4) Internal operation. (a) Policies. Policies of insurance issued by any such association may be made either with or without the seal thereof and they shall be signed by the president, or such other officers as may be designated by the directors for that purpose, and attested by the secretary.

(b) Classification of risks. The board of directors may divide the subscribers into groups in accordance with the nature of their business and the probable risk of injury therein. In such case they shall fix all premiums, make all assessments, and determine and pay all dividends by and for each group in accordance with the experience thereof, but all funds of the association and the contingent liability of all subscribers shall be available for the payment of any claim against the association; provided, that (as between the association and its subscribers) until the whole of the contingent liability of the members of any group shall be exhausted, the general funds of the association and the contingent liability of the members of other groups shall not be available for the payment of losses and expenses incurred by such group in excess of the earned premiums paid by the members thereof.

(c) Classification to be filed. A statement of any proposed distribution of subscribers into groups shall be filed with the Department of Commerce.

(d) Rates. The board of directors shall determine the amount of premiums which the subscribers of the association shall pay for their insurance in accordance with the nature of the business in which the subscribers are engaged and the probable risk of injury to their employees under existing conditions, and it shall fix premiums at such amounts as in its judgment shall be sufficient to enable the association to pay to its subscribers all sums which may become due and payable to their employees under provisions of law and the expenses of conducting the business of the association. In fixing the premium payable by any subscriber, the board of directors may take into account the condition of the plant, workroom, shop, farm, or premises of the subscriber in respect to the safety of those employed therein as shown by the report of any inspector appointed by the board and it may from time to time change the amount of premiums payable by any of the subscribers as circumstances may require and the condition of the plant, workroom, shop, farm, or premises of the subscribers in respect to the safety of their employees may justify and may increase the premiums of any subscriber neglecting to provide safety devices required by law, or disobeying the rules or regulations made by the board of directors in accordance with the provisions of clause (4)(g).

(e) Premiums; contingent liability. Every such company shall charge and collect on each policy a premium equal to one year's premium on the policy issued and state in the policy the estimated annual premium and provide in its bylaws for the determination of the actual premium and for the payment of same when determined. The premium thus determined shall be known as the annual premium on the policy. The company shall provide in its bylaws and specify in its policies the maximum contingent mutual liability of its members for the payment of losses and expenses not provided for by its cash fund. The contingent liability of a member shall not be less than a sum equal and in addition to one annual premium, nor more than a sum equal to five times the amount of the annual premium or, in case of a policy written for less than one year, the contingent liability shall not be less than the proportionate fractional part of the annual premium, nor more than five times the proportionate fractional part of the annual premium. The contingent liability of the policyholder shall be plainly and legibly stated in each policy as follows: "The maximum contingent liability of the policyholder under this policy shall be a sum equal to ..... annual premium (or premiums)."

(f) Assessments. When the liabilities, including unearned premiums and such other reserves as are or may be required by law and the commissioner, are in excess of the admitted assets computed on the basis allowed for its annual statement, it shall make an assessment upon its policyholders based upon the amount of one annual premium as written in the policy and not to exceed the amount of five annual premiums.

If it becomes necessary to levy the assessment, as provided by this section, no policies shall be issued until the admitted assets of the association are in excess of its liabilities.

(g) Power of board of directors. The board of directors shall be entitled to inspect the plant, workroom, shop, farm, or premises of any subscriber and for this purpose to appoint inspectors, who shall have free access to all such premises during regular working hours, and the board of directors shall likewise from time to time be entitled to examine by their auditor or other agent the books, records, and payrolls of any subscribers for the purpose of determining the amount of premium chargeable to the subscriber.

The board of directors shall make reasonable rules and regulations for the prevention of injuries upon the premises of subscribers; and may refuse to insure, or may terminate the insurance of, any subscriber who refuses to permit these examinations and disregards such rules or regulations, and forfeit all premiums previously paid, but the termination of the insurance of any subscriber shall not release the subscriber from liability for the payment of assessments then or thereafter made by the board of directors to make up deficiencies existing at the termination of the insurance.

(h) Investments. The association shall invest and keep invested all its funds of every description, excepting such cash as may be required in the transaction of its business, in accordance with the laws of this state or relating to the investment of funds of domestic insurance companies.

No such association shall purchase, hold, or convey real estate except as provided by section 60A.11, subdivision 6.

(i) Withdrawal of subscriber. Any subscriber of the association who has complied with all its rules and regulations may withdraw therefrom by written notice to that effect sent by the subscriber by certified mail to the association and this withdrawal shall become effective on the first day of the month immediately following the tenth day after the receipt of the notice, but the withdrawal shall not release the subscriber from liability for the payment of assessments thereafter made by the board of directors to make up deficiencies existing at the date of withdrawal and the subscriber shall be entitled to the subscriber's share of any dividends earned at the date of withdrawal.

(5) Miscellaneous. (a) Perjury by officer. Any officer of the association who shall falsely make oath to any certificate required to be filed with the commissioner shall be guilty of perjury.

(b) Foreign mutual employers' liability association. Any mutual employers' liability insurance association of another state, upon compliance with all laws governing such corporations in general and the provisions of this subdivision may be admitted to transact business in this state. These associations shall pay to the Department of Commerce the fees prescribed by section 60A.14, subdivision 1.

(c) Winding up affairs. When the contracts of insurance issued by these associations shall cover in the aggregate less than 5,000 employees or, in the case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, less than 300 employees, the association shall forthwith notify the commissioner of that fact and if, at the expiration of six months from the notice, the aggregate number of employees covered by the contracts of insurance shall be less than 5,000, or, in the case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, less than 300 employees, the commissioner shall proceed under the provisions of chapter 60B.

History: 1967 c 395 art 7 s 8; 1969 c 708 s 63; 1974 c 425 s 8; 1975 c 359 s 23; 1976 c 181 s 2; 1978 c 465 s 11; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 618 s 2; 1984 c 655 art 1 s 92; 1985 c 234 s 1; 1986 c 444; 2005 c 69 art 2 s 16,18



Section 66A.09 — KINDS OF BUSINESS AUTHORIZED.

Nothing in this chapter shall be deemed to authorize or permit mutual insurance companies to engage in any kind of insurance not included in section 60A.06, subdivision 1, clauses (1) to (15) or authorized under section 60A.06, subdivision 2.

History: 1967 c 395 art 7 s 9; 1978 c 465 s 12



Section 66A.10 — ADDITIONAL REQUIREMENTS.

When the articles of incorporation of any mutual insurance company not having a guaranty fund of the amount required by section 66A.16, subdivision 2, provide, it may transact any and all kinds of business as set forth in section 60A.06, subdivision 1, clauses (1) to (15), and as authorized under section 60A.06, subdivision 2, subject to the conditions and restrictions as to the kinds of insurance which may be combined by a like stock insurance company and subject to the restrictions contained in the laws of this state with reference to general writing mutual insurance companies transacting the same kinds of business. Nothing in this section shall be construed as prohibiting a company issuing policies with a contingent liability from creating a guaranty fund as authorized by section 66A.16, subdivision 3. Any mutual company, however organized, may amend its articles to provide for the doing of two or more kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (15) or authorized under section 60A.06, subdivision 2.

History: 1967 c 395 art 7 s 10; 1978 c 465 s 13



Section 66A.11 — REVOCATION OF LICENSE.

In case of the failure of any insurance company to comply with any of the provisions of sections 66A.08, 66A.09, 66A.10, 66A.14, 66A.15, and 66A.16, subdivisions 1 and 2, its right to transact insurance business in this state shall cease and it shall be the duty of the commissioner to immediately proceed under chapter 60B or declare its license revoked and, in case of such revocation, the company shall not be again licensed to transact business in this state for a period of one year from the date of the revocation.

History: 1967 c 395 art 7 s 11; 1969 c 708 s 63



Section 66A.12 — MUTUAL FIRE COMPANIES; PREMIUMS; CONTINGENT LIABILITY.

Every mutual fire company shall charge and collect on each policy a premium, in cash or in notes absolutely payable, or it may accept a deposit of cash equal to one year's premium on the policy issued and while the deposit remains intact collect all future premiums on the policy by assessments thereon, and shall also provide in its bylaws, and specify in its policies, the maximum contingent mutual liability of its members for payment of losses and expenses not provided for by its cash fund. The contingent liability of a member shall not be less than a sum equal to and in addition to one annual premium, nor more than a sum equal to five times the amount of such annual premium or, in case of a policy written for less than one year, the contingent liability shall not exceed the amount of premium written in the policy. The total amount of the liability of the policyholder shall be plainly and legibly stated upon each policy. When any reduction shall be made in the contingent liability of members, such reduction shall apply proportionally to all policies in force. Mutual insurance companies complying with section 66A.16, subdivision 3, may issue policies without a contingent liability; but the fact that there is no contingent liability must be plainly and legibly stated in the policies.

History: 1967 c 395 art 7 s 12



Section 66A.13 — MUTUAL FIRE COMPANIES; REQUIREMENTS WHEN NOTE GIVEN.

Except as provided in section 66A.12, when a note or other written evidence of indebtedness is given for any premium due, or to become due, upon any insurance of property, except marine, the same shall be full payment therefor and operate to continue the same in full force during the term thereof, except that when any such note or other written evidence of indebtedness is not paid at maturity the policy for which the same was premium, in whole or in part, may be canceled upon notice and in the same manner as though the premium was paid in cash and the surrender of the note or other written evidence of indebtedness shall constitute a return or payment of the unearned portion of premium, and in such event the parties liable on the note or evidence of indebtedness shall be liable for and shall pay the premium earned prior to the cancellation and no more. In case of any cancellation of a policy, any note or notes, or written evidence of indebtedness given for whole or part of the premium thereon may be by insurer returned to the insured in lieu of cash to the extent of the unpaid amount thereof, plus accrued interest. No note given for premiums or deposit for assessment, or both, or for any part of either, shall be negotiable and every assignment thereof shall be subject to all existing defenses. Nor shall any such notes be valid for any purpose unless the words "not negotiable" are plainly and legibly written or printed across the face thereof.

History: 1967 c 395 art 7 s 13



Section 66A.14 — DIVIDENDS.

The board of directors of any mutual insurance company may from time to time fix and determine the amounts to be paid during the year as dividends or a refund of savings and gains to policyholders; provided, that no dividend or refund shall discriminate between members of the same class and no dividend or refund shall be declared or distributed except out of the net divisible surplus of the company, and no company shall pay or credit a policyholder any sum in anticipation of a future dividend or refund.

History: 1967 c 395 art 7 s 14



Section 66A.15 — ASSESSMENTS.

Subdivision 1. Mutual fire insurance companies. When the net assets of any mutual insurance company are insufficient for the payment of incurred losses and expenses above its unearned premium reserve, as provided by law, it shall make an assessment for the amount required ratably upon its members liable thereto. The order for assessment shall be duly entered upon its records, with a statement of its condition at the date thereof, including all cash assets, deposit notes, and contingent amount liable to the assessment, the amount of the assessment, and the particular losses or other liabilities for which it is made. This record shall be signed by each director voting for the order before any part of the assessment is collected and any person liable thereto may inspect and take a copy thereof.

The commissioner may by written order relieve the company from an assessment or other proceedings to restore the assets during the time fixed in the order, when the deficiency does not exceed ten percent of its admitted assets.

When, by reason of depreciation, loss, or otherwise, the net assets, after providing for other debts, are less than the required premium reserve upon policies the deficiency shall be restored by assessment, as provided in this subdivision, notice of which shall be filed with the commissioner. When the board of directors or the commissioner shall be of the opinion that the insolvency of any company is probable, the board or, upon its failure so to do, the commissioner may order two assessments made, the first to determine what each policyholder should equitably pay or receive in case of withdrawal from the company and cancellation of the policy; the second, such further sum as each should pay to reinsure the unexpired term at the same rate as the first insurance. The directors shall forthwith cause written notice and demand of payment to be served personally or by mail upon each policyholder subject thereto.

After adjustment of the first assessment, every policy upon which the second assessment shall not be paid shall be canceled; but in no case shall there be credited upon a policy more than if canceled by the board of directors under the bylaws. If, within two months after the last assessment is payable, the amount of the policies whose holders have paid the same is less than $500,000, all other policies shall be void and the company shall continue only for the purpose of adjusting the deficiency or excess of premiums and settling outstanding claims. No assessment shall be valid against a policyholder who has not been duly notified thereof in writing within one year after the expiration or cancellation of the policy.

Subd. 2. Casualty companies. All policies issued by such companies shall provide for a premium or premium deposit payable in cash and, except as herein provided, for a contingent liability of the members at least equal to the premium or premium deposit as adjusted by audit, if any. If at any time the admitted assets are less than the reserves and other liabilities, the company shall immediately collect upon policies with a contingent liability a sufficient proportionate part thereof to restore such assets and the commissioner may, when such deficiency does not exceed ten percent of its admitted assets, by written order direct that proceedings to restore such assets be deferred during the period of time fixed in such order. The contingent liabilities, if any, of the policyholders shall be plainly and legibly stated in every policy in terms of either dollars or premiums.

History: 1967 c 395 art 7 s 15; 1986 c 444



Section 66A.16 — GUARANTY FUNDS.

Subdivision 1. Mutual fire insurance companies. A mutual fire insurance company may be formed with, or an existing fire insurance company may establish, a guaranty fund divided into certificates of $10 each, or multiples thereof, and this guaranty fund shall be invested in the same manner as is provided for the investment of capital stock of insurance companies. The certificate holders of the guaranty fund shall be entitled to an annual dividend of not more than ten percent on their respective certificates, if the net profits or unused premiums left after all losses, expenses, or liabilities then incurred, with reserves for reinsurance, are provided for shall be sufficient to pay the same; and, if the dividends in any one year are less than ten percent, the difference may be made up in any subsequent year or years from the net profits. Approval of the commissioner must be obtained before accrual for or payment of the dividend, or any repayment of principal.

The guaranty fund shall be applied to the payment of losses and expenses when necessary and, if the guaranty fund be impaired, the directors may make good the whole or any part of the impairment from future profits of the company, but no dividend shall be paid on guaranty fund certificates while the guaranty fund is impaired.

The holder of the guaranty fund certificate shall not be liable for any more than the amount of the certificate which has not been paid in and this amount shall be plainly and legibly stated on the face of the certificate.

Each certificate holder of record shall be entitled to one vote in person or by proxy in any meeting of the members of the company for each $10 investment in guaranty fund certificates. The guaranty fund may be reduced or retired by vote of the policyholders of the company and the assent of the commissioner, if the net assets of the company above its reinsurance reserve and all other claims and obligations and the amount of its guaranty fund certificates and interest thereon for two years last preceding and including the date of its last annual statement shall not be less than 50 percent of the premiums in force.

Due notice of this proposed action on the part of the company shall be mailed to each policyholder of the company not less than 30 days before the meeting when the action may be taken.

In mutual fire insurance companies with a guaranty fund, the certificate holders shall be entitled to choose and elect from among their own number or from among the policyholders at least one-half of the total number of directors.

If any mutual fire insurance company with a guaranty fund ceases to do business, it shall not divide among its certificate holders any part of its assets or guaranty fund until all its debts and obligations have been paid or canceled.

Foreign mutual fire insurance companies having a guaranty fund shall not be required to make their certificate of guaranty fund conform to the provisions of this section, but when the certificates do not conform therewith the amount thereof shall be charged as a liability.

Subd. 2. Mutual casualty companies. Any mutual insurance company which establishes and maintains, over and above its liabilities and the reserves required by law of a like stock insurance company, a guaranty fund available for the payment of losses and expenses at least equal to the capital stock required of a like stock insurance company may issue policies of insurance without contingent liability, and when the articles of incorporation of any mutual insurance company having this guaranty fund provide, the company may transact any and all of the kinds of business as set forth in section 60A.06, subdivision 1, clauses (1) to (15), subject to the restrictions and limitations imposed by law on a like stock insurance company, and any domestic mutual company having a guaranty fund equal to the amount of capital stock required of a like stock insurance company may insure the same kinds of property and conduct and carry on its business, subject only to the restrictions and limitations applicable to like domestic stock insurance companies.

Subdivision 1 shall not apply to this guaranty fund except that the guaranty fund of the company shall be invested in the same manner as is provided by law for the investment of its other funds. Every such company shall in its annual statement show as separate items the amount of the guaranty fund and the remaining divisible surplus, and the aggregate of these items shall be shown as surplus to policyholders.

A guaranty fund may be created, in whole or in part, in either or both of the following ways:

(1) where an existing mutual company has a surplus, the members of the company may at any regular or special meeting set aside from and out of its surplus such sum as shall be fixed by resolution to be transferred to and thereafter constitute, in whole or in part, the guaranty fund of the company; or

(2) by the issuance of guaranty fund certificates, as specified in this subdivision, the same to be issued upon the conditions and subject to the rights and obligations specified in this subdivision.

Any such company establishing a guaranty fund, as provided in this subdivision, may, subject to the restrictions and limitations imposed by law as to a like stock insurance company, amend its articles to provide for the doing by it of one or more of the kinds of insurance business specified in section 60A.06, subdivision 1, clauses (1) to (15).

The policy liability of any such mutual company issuing policies without a contingent liability shall, as to these policies, be computed upon the same basis as is applicable to like policies issued by stock insurance companies. Where any such company shall issue five-year term policies, wherein the premiums shall be payable in annual or biennial installments and no premium note is taken by the company as payment of the full term premium, the company then shall be required to maintain a reserve fund on only the portion of premiums actually collected from time to time under these term policies and no company so creating a guaranty fund shall issue policies without a contingent liability after the guaranty fund shall be impaired or reduced below the capital required of a like stock insurance company doing the same kind or kinds of insurance. Any company having a guaranty fund may insure, without a contingent liability, any kind or class of property which a like stock company may insure.

Any director, officer, or member of any mutual insurance company, or any other person, may advance to the company any sum of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the law, including the creation, in whole or in part, of a guaranty fund to enable it to do one or more of the kinds of business specified in this subdivision, and for the creation by a company issuing policies with a contingent liability of a guaranty fund, in such amount as the board of directors shall determine, for the protection of policyholders of the company, and the moneys, together with the interest thereon as may have been agreed upon, not exceeding ten percent per annum, shall be repaid only out of the surplus remaining after providing for all reserves, if any, and other liability, and which shall not otherwise be a liability or claim against the company or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any money to the company, and the amount of the advance remaining unpaid shall be reported in each annual statement.

The company shall issue to each person advancing money for the creation of a guaranty fund a certificate or certificates specifying the amount advanced. These certificates may be assigned by the holder and the transfer recorded upon the books of the company. The holders of the guaranty fund certificates shall be entitled to annual interest thereon at the rate agreed upon, if the net profits of the company, after all losses, expenses, liabilities, and legal reserves, if any, have been paid or provided for, are sufficient to pay the same. If the net profits of the company in any year are insufficient to pay the full amount of interest agreed upon, the difference may be paid in any subsequent year from the net profits of the subsequent years, if approval of the commissioner is obtained before accrual for or payment of the interest.

The guaranty fund shall be applied to the payment of losses and expenses when necessary and, if the guaranty fund be impaired, the directors may make good the whole or any part of the impairment from future net profits of the company or by the issue and sale of additional guaranty fund certificates, but no interest shall be paid on the guaranty fund certificates while the guaranty fund is impaired. No certificate shall be issued except for money actually paid to the company, which amount shall be plainly and legibly stated therein. The company shall issue certificates only in sums of $10, or multiples thereof; it shall keep a record of the name and address of the person to whom issued and of all assignments thereof. Upon surrender of a certificate duly assigned in writing, the company shall cancel the same and issue a new certificate to the assignee.

Each certificate holder of record shall be entitled to one vote in person or by proxy at any meeting of the members of the company, for each $10 investment in the guaranty fund certificates.

The guaranty fund may be reduced or retired by vote of the board of directors of the company and the assent of the commissioner, if the net assets of the company, above its legal reserves, if any, and all other claims and obligations are sufficient therefor. The certificate holders shall be entitled to choose and elect from among their own members or from among the policyholders at least one-half of the total number of directors.

In case the members of any company by resolution adopted at any regular meeting or special meeting called for that purpose shall determine to wind up and liquidate the business of any such company, the assets thereof shall be applied (1) to the payment of the expense of the liquidation; (2) to the payment of any accrued liability, including losses, if any; (3) to the payment of any unearned premiums on policies in force at the time of the liquidation; (4) to the payment of guaranty fund certificates, if any, together with accrued interest thereon, if any; and (5) the residue shall be distributed according to the provisions of chapter 60B.

Subd. 3. All mutual companies except those excluded under section 66A.01. Any mutual company authorized to transact business in this state which establishes and maintains, over and above its liabilities and the reserves required by law of like stock insurance companies, a guaranty fund available for the payment of losses and expenses at least equal to the capital stock required of a like stock insurance company may issue policies of insurance without contingent liability.

Subd. 4. Conversion of certain mutuals. (a) Any domestic mutual company qualified to issue policies of insurance without contingent liability as provided by subdivision 3 with surplus of $1,000,000 or less may adopt a plan of conversion to a stock company pursuant to section 60A.07, subdivision 8, clause (4), which authorizes holders of guaranty fund certificates to exchange the certificates for shares of the stock company. Shares of the stock company being formed may be issued during the conversion in exchange for such guaranty fund certificates.

(b) The plan of conversion shall establish the price of the shares to be issued in exchange for the guaranty fund certificates. The price shall be established by an appraisal of the mutual company as an operating company. The appraisal shall be made by an independent certified public accountant. The plan, including the price, shall not be unfair or inequitable to the mutual company policyholders and shall not become effective until approved by the commissioner of commerce.

History: 1967 c 395 art 7 s 16; 1969 c 7 s 27; 1969 c 708 s 63; 1978 c 465 s 14; 1978 c 582 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2000 c 350 s 9,10



Section 66A.17 — MUTUAL FIRE INSURANCE COMPANIES; PROVISIONS AS TO POLICIES LAPSING.

Any mutual company insuring property may provide by its certificate or bylaws that upon failure by any member for 60 days after notification thereof to pay any premium or assessment made upon the member's policy such policy shall lapse and become void without notice or further act by or on behalf of the company. The condition shall be plainly and legibly specified in each policy. Whereupon the company may recover the amount of earned premium or assessment, or both, but no more. Nothing herein contained shall prevent the reinstatement of the lapsed policy by voluntary acceptance of any delinquent assessment before suit.

History: 1967 c 395 art 7 s 17; 1986 c 444



Section 66A.18 — VOTING AND NOTICE.

Required contract provisions concerning voting and notice are contained in section 66A.07.

History: 1967 c 395 art 7 s 18



Section 66A.19 — CONTINGENT LIABILITY.

Required contract provisions concerning contingent liability of the policyholder are contained in sections 66A.12 and 66A.15, subdivision 2.

History: 1967 c 395 art 7 s 19



Section 66A.21 — DOMESTIC MUTUAL INSURANCE COMPANIES, SEPARATION OF ASSESSABLE AND NONASSESSABLE BUSINESSES.

Subdivision 1. Choice of methods. Any domestic mutual insurance corporation which transacts its business partly on an assessable basis and partly on a nonassessable basis, may separate one plan from the other by either of the following methods:

(1) By transferring its nonassessable policies, and all assets and liabilities attributable thereto to another existing domestic mutual insurance corporation or to a new domestic mutual insurance corporation formed for that specific purpose, provided that in either case, the corporation assuming the risks shall have all its policies on a nonassessable basis; or

(2) By transferring its assessable policies, and all assets and liabilities attributable thereto, to another existing domestic mutual insurance corporation or to a new domestic mutual insurance corporation formed for that specific purpose, provided that in either case, the corporation assuming the risks shall have all its policies on the assessable basis.

Subd. 2. Existing domestic mutual insurance companies, joint agreement; approval. The separation can be effected only as a result of a joint agreement entered into, approved and filed as follows:

(1) The board of directors of the ceding and assuming corporations shall, by majority vote, enter into a joint agreement, prescribing the terms and conditions of the separation and the mode of carrying the same into effect, with such other details and provisions as they deem necessary. The agreement shall provide for an adjustment of final figures as may be necessary after a verifying examination of the corporation by the commissioner of commerce as hereinafter provided.

(2) The agreement shall be submitted to the members of the ceding corporation, at a special meeting duly called for the purpose of considering and acting upon the agreement. Notice for such special meeting shall be deemed sufficient if mailed to the policyholders' last known address as shown on the policy records of the corporation. If the holders of two-thirds of the voting power of the members present or represented at the meeting shall vote for the adoption of the agreement, then that fact shall be certified on the agreement by the secretary of the corporation and the agreement so adopted and certified shall be signed and acknowledged by the president and secretary of both the ceding and assuming corporations.

(3) The agreement so adopted, certified and acknowledged shall be delivered to the commissioner of commerce. It shall be the duty of the commissioner to determine, after a verifying examination, if the provisions thereof are fair and equitable to all concerned and to verify the reasonableness and accuracy of the apportionment of assets, liabilities, and surplus provided for in the agreement.

If the commissioner is satisfied that the agreement is fair and reasonable and that its provisions relating to transfers of assets and assumption of liabilities are equitable to claimants and policyholders, the commissioner shall place a certificate of approval on the agreement and shall file it in the commissioner's office. A copy of the agreement, certified by the commissioner of commerce shall be filed for record in the Office of the Secretary of State and recorded in the office of the county recorder of the counties in this state in which any of the corporate parties to the agreement have their home offices and of any counties in which any of the corporate parties have land, title to which will be transferred under the terms of the agreement.

Subd. 3. New domestic mutual companies; joint agreement; approval. (1) If the joint agreement provides for a new domestic mutual insurance corporation to be formed to assume the business ceded, the articles of incorporation for such new corporation shall be prepared and delivered to the commissioner of commerce for approval, together with the agreement as provided in subdivision 2.

(2) Such articles shall be prepared, executed, approved, filed and recorded in the form and manner prescribed in, or applicable to, the particular law or laws under which the new insurance corporation is to be formed.

(3) The Department of Commerce shall grant and the commissioner of commerce shall issue to such new corporation a certificate of authority immediately upon its assumption of the business ceded and upon its making the deposit of securities with the commissioner of commerce, as required by law.

Subd. 4. Effective date. The separation shall be effective on the agreed date stated in the joint agreement, upon filing of the same as herein provided.

History: 1967 c 395 art 7 s 21; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2005 c 4 s 12



Section 66A.215 — SPECIAL PROVISIONS RELATING TO HAIL, TORNADO, AND CYCLONE COMPANIES.

Sections 66A.221 to 66A.31 apply only to hail, tornado, and cyclone companies.

History: 2005 c 69 art 2 s 17,18



Section 66A.221 — ORGANIZATION.

Subdivision 1. Initial requirements. No company for insurance against loss or damage by hail, tornadoes, cyclones, and hurricanes, or any of these causes, shall issue any policy until at least $200,000 of insurance, in not less than 400 separate risks, upon property located in not less than ten counties, and upon not more than 15 risks of 160 acres each in any one township, have been actually subscribed for and entered on its books and each subscriber has paid a membership fee of $3 for which duplicate receipts have been executed, conditioned for the return thereof at the end of one year if the company has not then completed its organization. Immediately thereafter one of these duplicates shall be delivered to the member and the other, together with the fee, deposited in a solvent bank approved by the commissioner, where the fee shall remain until the company has been licensed to do business, not exceeding such year, when it shall be delivered to it; otherwise to the member. The duplicate and a certificate of the deposit shall be filed with the commissioner within 90 days after deposit.

Subd. 2. Liability for ratable assessments. In addition to the premium, every policyholder, in its hail department, shall be liable to a ratable assessment for all losses and expenses incurred while a member in a sum equal to such premium but not exceeding in any one year five percent of the policyholder's insurance, if notified thereof within 90 days after the expiration or cancellation of the policy; or if such policy be for more than one year, within 90 days after the expiration of the year in which assessment is made thereunder.

History: 1967 c 395 art 7 s 22; 1986 c 444; 2005 c 69 art 2 s 18



Section 66A.23 — ASSESSMENTS; NOTICE; PAYMENTS; COLLECTION.

When any assessment has been completed the secretary shall immediately notify each member by mail directed to the member's last known address of the purpose and amount of such assessment and of the member's share thereof, and the person to whom and the time when such payment must be made, which shall not be less than 30, nor more than 90, days thereafter; and such person, if the bylaws so provide, may collect a commission of not more than two percent of each amount in addition thereto.

History: 1967 c 395 art 7 s 23; 1986 c 444



Section 66A.24 — OFFICERS; DUTIES; COMPENSATION; BONDS.

The officers shall perform such duties, receive such compensation, and give such bonds as shall be provided in the bylaws or fixed by the directors; but no salary, past or future, shall be increased except by majority vote of all members present and represented at an annual meeting and no officer or director shall receive any commission, except upon business personally solicited and written by the officer.

History: 1967 c 395 art 7 s 24



Section 66A.25 — PROXIES; RESTRICTIONS.

No proxy shall be received unless dated and actually executed within the preceding 30 days and filed with the secretary at least ten days before the meeting, nor if made to any director or officer.

History: 1967 c 395 art 7 s 25



Section 66A.26 — PROPERTY INSURABLE.

No such company shall insure any other property than country churches and school houses, farm dwellings, mutual or cooperative creameries, cheese factories, barns, and other buildings, and hay, grain, and other farm products therein, or stored or growing on the premises, bedding, wearing apparel, printed books, pictures and frames, household furniture, family stores and provisions while therein or in the cellar beneath, farm implements, vehicles, and machinery on or off the premises, threshing machines, or livestock thereon or running at large, and any and all property of any kind which may be insured by a township mutual fire insurance company, organized under the provisions of sections 67A.01 and 67A.02. No company, in its hail department, shall insure more than 3,200 acres in any one township; there shall be at least one-half mile between each risk assumed by the company, except that risks may be assumed which cover the growing crops upon not more than 320 acres of contiguous or immediately adjacent lands.

History: 1967 c 395 art 7 s 26



Section 66A.27 — LIMITATION ON EXPENSES.

No such company shall incur, lay out, or expend, in any one calendar year, as and for the expenses of conducting this business, more than its application or survey fees and 40 percent of its total premiums or assessments actually collected. No company shall be required to limit its annual expenses to less than $1,000.

History: 1967 c 395 art 7 s 27



Section 66A.28 — REPORTS; DELINQUENCY; POWERS OF COMMISSIONER.

The commissioner shall demand a report of any such company when in the commissioner's judgment the interest of the public or policyholders so require; and the proper officers of the company shall make prompt reply to the demand and answer fully all interrogations regarding its business methods, financial condition, and other matters pertaining to its business. The provisions of chapter 60B shall apply to such companies.

History: 1967 c 395 art 7 s 28; 1969 c 708 s 63; 1986 c 444



Section 66A.29 — ARBITRATION REQUIRED.

Every policy must provide as follows: "In case of loss under this policy and failure of the parties to agree as to the amount of the loss, it is mutually agreed that, on written demand of either party, the company and the insured each shall select a competent appraiser and notify the other of the appraiser selected within ten days of the demand. The appraisers shall first select a competent and disinterested umpire; and, failing for ten days to agree upon the umpire, then, on request of either appraiser, the umpire shall be selected by a judge of a court of record in the state in which the property covered is located. By mutual agreement the two appraisers may agree to have the umpire selected by a judge of a court of record and waive the ten-day provision.

The appraisers and the umpire shall then appraise the loss. A written award of any two of these persons determines the amount of loss. The written award of a majority of these referees is final and conclusive upon the parties as to the amount of loss, and this selection, unless waived by the parties, is a condition precedent to any right of action to recover for a loss. No suit for the recovery of any claim by virtue of this policy may be sustained unless commenced within six months after the loss occurred." The policy must also provide the form, manner, and length of notice to be given to the company by the insured of any loss sustained.

History: 1967 c 395 art 7 s 29; 1974 c 161 s 5; 1983 c 208 s 3



Section 66A.30 — TRANSFER OF RISKS AND REINSURANCE.

Every company may transfer its risks to, or reinsure them in, any other domestic or foreign company at the time authorized to do such business in this state, on the mutual or stock plan, by a contract of transfer or reinsurance approved by the commissioner, and by a two-thirds vote of the members present or duly represented and voting at a meeting of the company.

History: 1967 c 395 art 7 s 30



Section 66A.31 — MERGER AND CONSOLIDATION.

Any such mutual company may at any time merge or consolidate with other companies as provided under section 60A.16.

History: 1967 c 395 art 7 s 31



Section 66A.311 — EXEMPTION; FIRE, HAIL, AND TORNADO ASSOCIATIONS MAINTAINED BY MEMBERS OF ONE RELIGIOUS DENOMINATION.

The members of any one church, or of any one religious denomination, may maintain for the exclusive benefit of the members thereof an unincorporated association for the mutual insurance of the property of the members against loss or damage by fire, lightning, hail, or tornado, or all of them. The association shall furnish no insurance except upon the property of an actual member of the church or denomination. It may conduct its business upon the plan and method adopted by it and shall not be required to be licensed by or report to the commissioner.

History: 1967 c 395 art 7 s 20; 2005 c 69 art 2 s 18



Section 66A.32 — PREREQUISITES OF LIFE COMPANIES.

No mutual life company shall be qualified to issue any policy until applications for at least $200,000 of insurance, upon lives of at least 200 separate residents, have been actually and in good faith made, accepted, and entered upon its books and at least one full annual premium thereunder, based upon the authorized table of mortality, received in cash or in absolutely payable and collectible notes. A duplicate receipt for each premium, conditioned for the return thereof unless the policy be issued within one year thereafter, shall be issued, and one copy delivered to the applicant and the other filed with the commissioner, together with the certificate of a solvent authorized bank in the state, of the deposit therein of such cash and notes, aggregating the amount aforesaid, specifying the maker, payee, date, maturity, and amount of each. Such cash and notes shall be held by it not longer than one year, and at or before the expiration thereof to be by it paid or delivered, upon the written order of the commissioner, to such company or applicants, respectively.

History: 1967 c 395 art 1 s 7; 1969 c 7 s 7-13; 1969 c 598 s 1; 1969 c 708 s 63; 1973 c 634 s 2-4; 1976 c 213 s 1-4; 1978 c 465 s 1,2; 1978 c 674 s 60; 1980 c 516 s 2; 1983 c 216 art 1 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 313 s 2; 1986 c 444; 1991 c 325 art 10 s 4; art 14 s 1; 1992 c 564 art 1 s 15,16,54; 1995 c 214 s 3; 1996 c 446 art 2 s 1,2; 2005 c 69 art 2 s 1-6, 18



Section 66A.33 — TEMPORARY CAPITAL STOCK OF MUTUAL LIFE COMPANIES.

A new mutual life insurance company which has complied with the provisions of section 66A.32 or an existing mutual life insurance company may establish, a temporary capital of, such amount not less than $100,000, as may be approved by the commissioner. Such temporary capital shall be invested by the company in the same manner as is provided for the investment of its other funds. Out of the net surplus of the company the holders of the temporary capital stock may receive a dividend which may be cumulative. This capital stock shall not be a liability of the company but shall be retired within a reasonable time and according to terms approved by the commissioner. At the time for the retirement of this capital stock, the holders shall be entitled to receive from the company the par value thereof and any dividends thereon due and unpaid, and thereupon the stock shall be surrendered and canceled. In the event of the liquidation of the company, the holders of temporary capital stock shall have the same preference in the assets of the company as shareholders have in a stock insurance company. Dividends on this stock are subject to section 60D.20, subdivision 2.

Temporary capital stock may be issued with or without voting rights. If issued with voting rights, the holders shall, at all meetings, be entitled to one vote for each $10 of temporary capital stock held.

History: 1967 c 395 art 1 s 7; 1969 c 7 s 7-13; 1969 c 598 s 1; 1969 c 708 s 63; 1973 c 634 s 2-4; 1976 c 213 s 1-4; 1978 c 465 s 1,2; 1978 c 674 s 60; 1980 c 516 s 2; 1983 c 216 art 1 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 313 s 2; 1986 c 444; 1991 c 325 art 10 s 4; art 14 s 1; 1992 c 564 art 1 s 15,16,54; 1995 c 214 s 3; 1996 c 446 art 2 s 1,2; 2005 c 69 art 2 s 1-6, 18



Section 66A.34 — DIVIDENDS.

Subdivision 1. Annual apportionment and accounting of surplus. Every life insurance company doing business in this state conducted on the mutual plan or in which policyholders are entitled to share in the profits or surplus shall make an annual apportionment and accounting of divisible surplus to each policyholder, beginning not later than the end of the third policy year, on all participating policies hereafter issued; and each such policyholder shall be entitled to and be credited with or paid, in the manner hereinafter provided, such a portion of the entire divisible surplus as has been contributed thereto by that person's policy.

Subd. 2. Policyholder to choose. Every policyholder shall, on all participating policies hereafter issued, be permitted, after that person's policy has been in force five years, annually, to select the manner and method of the application of the surplus to be annually apportioned to that person's policy from among those set forth in the policy. All apportioned surplus not actually paid over to the insured, or applied in the reduction of current or future premiums or in the purchase of paid-up insurance or pure endowment additions, shall be credited to the insured and carried as an actual liability and be paid at the maturity of the policy.

Subd. 3. Waiver prohibited. No agreement between the company and the policyholder or applicant for insurance shall be held to waive any of the provisions of subdivisions 1 and 2.

Subd. 4. Policies issued prior to January 1, 1908. Every life insurance company doing business in this state conducted on the mutual plan, or in which policyholders are entitled to share in the profits or surplus, shall, on all policies of life insurance issued prior to January 1, 1908, under the conditions of which the distribution of surplus is deferred to a fixed or specified time, and contingent upon the policy being in force and the insured living at that time, annually ascertain the amount of surplus to which all such policies as a separate class are entitled, and shall annually apportion to such policies as a class the amount of surplus so ascertained, and carry the amount of such apportioned surplus, plus the actual interest earnings and accretions of such fund, as a distinct and separate liability to such class of policies on and for which the same was accumulated, and no company or any of its officers shall be permitted to use any part of such apportioned surplus fund for any purpose other than the express purpose for which the same was accumulated. This subdivision shall not apply to industrial policies.

Subd. 5. Required policy provision. The required policy provision is contained in section 61A.03, subdivision 1, paragraph (f).

History: 1967 c 395 art 2 s 26; 1986 c 444; 2005 c 69 art 2 s 18



Section 66A.35 — GUARANTY FUNDS.

(a) A domestic mutual life insurance company may be formed with, or an existing domestic mutual life insurance company may establish, a guaranty fund divided into certificates of $10 each, or multiples thereof, and this guaranty fund shall be invested in the same manner as is provided for the investment of capital stock of insurance companies.

(b) The certificate holders of the guaranty fund are entitled to an annual dividend of not more than ten percent on their respective certificates, if the net profits or unused premiums left after all losses, expenses, or liabilities then incurred, with reserves for reinsurance, are provided for, are sufficient to pay the annual dividend. If the dividends in any one year are less than ten percent, the difference may be made up in any subsequent year or years from the net profits. Approval of the commissioner must be obtained before accrual for or payment of the dividend, or any repayment of principal.

(c) The guaranty fund must be applied to the payment of losses and expenses when necessary, and, if the guaranty fund is impaired, the directors may make good the whole or any part of the impairment from future profits of the company, but no dividend shall be paid on guaranty fund certificates while the guaranty fund is impaired. The holder of the guaranty fund certificate is not liable for any more than the amount of the certificate which has not been paid in, and this amount must be plainly and legibly stated on the face of the certificate.

(d) Notwithstanding any other provision of law, each certificate holder of record is entitled to one vote in person or by proxy in any meeting of the members of the company for each $10 investment in guaranty fund certificates.

(e) The guaranty fund may be reduced or retired by vote of the policyholders of the company and the assent of the commissioner, if the net assets of the company above its reinsurance reserve and all other claims and obligations and the amount of its guaranty fund certificates and interest on the certificates for two years last preceding and including the date of its last annual statement are not less than 50 percent of the premiums in force. Due notice of this proposed action on the part of the company shall be mailed to each policyholder of the company not less than 30 days before the meeting when the action may be taken.

(f) In domestic mutual life insurance companies with a guaranty fund, the certificate holders shall be entitled to choose and elect from among their own number or from among the policyholders at least one-half or more of the total number of directors.

(g) If any domestic mutual life insurance company with a guaranty fund ceases to do business, it shall not divide among its certificate holders any part of its assets or guaranty fund until all its debts and obligations have been paid or canceled.

(h) Foreign mutual life insurance companies having a guaranty fund shall not be required to make their certificate of guaranty fund conform to the provisions of this section, but when the certificates do not conform with this section, the amount of the guaranty fund shall be charged as a liability.

History: 2001 c 131 s 15; 2005 c 69 art 2 s 18



Section 66A.36 — STOCK AND MUTUAL LIFE INSURANCE COMPANIES.

Insurance corporations for the transaction of the kinds of business authorized and permitted by section 60A.06, subdivision 1, clause (4), and subject to these provisions and limitations, may be formed having a capital stock, but which shall be controlled by the votes of both stockholders and participating policyholders. All such companies shall be known as stock and mutual companies. Corporations so formed shall have the right to make any contracts which insurance companies formed to transact the same kinds of business upon the stock plan or upon the mutual plan are authorized by law to make.

History: 1967 c 395 art 2 s 33; 2005 c 69 art 2 s 18



Section 66A.37 — APPLICATION.

All provisions of law relating to stock companies and all such provisions relating to mutual companies shall, so far as applicable, relate to and govern such stock and mutual companies and the rights of stockholders and members thereof.

History: 1967 c 395 art 2 s 34; 2005 c 69 art 2 s 18



Section 66A.38 — VOTING RIGHTS.

Unless otherwise provided in the certificate of incorporation or an amendment thereto adopted as provided by section 60A.07, subdivision 1d, or 66A.39, each stockholder of a stock and mutual life insurance company shall, at all meetings, be entitled to one vote for each share of stock held and, except as otherwise provided by law, each holder of a policy entitled to participate in profits or savings shall be a member and, as such, shall be entitled to the number of votes to which that person would be entitled in a mutual company.

History: 1967 c 395 art 2 s 35; 1986 c 444; 2005 c 69 art 2 s 18; art 3 s 11



Section 66A.39 — CONVERSION OF EXISTING COMPANIES; AMENDMENT OF CERTIFICATES OF INCORPORATION.

Any existing stock or mutual insurance company authorized to do the kinds of business referred to in section 66A.36 may amend its certificate of incorporation so as to become a stock and mutual company; provided, that no such amendment shall deprive any stockholder or member or policyholder of the right, at any and all meetings of stockholders and members or policyholders held thereafter, to cast as many votes for directors as are provided by the certificate of incorporation in force at the time of the adoption of such amendment, or by the law in force at such time. No such amendment shall be construed to change the identity of the corporation and it shall thereafter continue to be governed by the laws applicable thereto at the time of such amendment and as amended hereafter and not inconsistent with sections 66A.36 to 66A.39, as well as those relating to the added characteristic of capital stock or mutuality which it shall have acquired by such amendment.

The certificate of incorporation of a stock and mutual life insurance company may be amended in any respect therein provided by section 60A.07, subdivision 1d, in the manner therein provided. The certificate of incorporation of a stock and mutual life insurance company may also be amended in respect to any matter which an original certificate of incorporation of a stock and mutual life insurance company might lawfully have contained, or so as to vest in its board of directors authority to make and alter bylaws subject to the power of the stockholders and members to change or repeal such bylaws, by the affirmative vote, at a regular meeting of stockholders and members or at a special meeting of stockholders and members called for that expressly stated purpose by the board of directors which shall first have proposed the amendment and declared it to be advisable, of (1) a majority of the total number of votes to which all stockholders are entitled, and (2) at least one-fifth of the total number of votes to which all participating policyholder members are entitled, provided the proposed amendment does not receive the negative vote of more than five percent of the total number of votes to which all participating policyholder members are entitled. The certificate of incorporation of a stock and mutual life insurance company may also be amended so as to increase or decrease its capital stock, or so as to change the number and par value of the shares of its capital stock, or so as to limit or deny to stockholders the preemptive right to subscribe to any or all shares of stock which may be authorized to be thereafter issued, by a majority vote of all its shares but without the vote of its members, at a regular meeting or at a special meeting of stockholders called for that expressly stated purpose by the board of directors which shall first have proposed the amendment and declared it to be advisable and not adverse to or in conflict with the rights and interests of the members, provided that if the proposed amendment is to increase or decrease the capital stock or to change the number of the shares of the capital stock, the resolution specifying the proposed amendment and the certificate of amendment shall expressly provide (1) that the stockholders holding all its shares shall, at all meetings, be entitled to the same number of total votes after the amendment is adopted as they were entitled to before the amendment, and (2) that each stockholder shall, at all meetings, be entitled to a fraction of one vote for each share of stock held, the numerator of which fraction shall be the number of shares outstanding before the first such amendment is adopted and the denominator of which fraction shall be the number of shares outstanding. The resolution specifying the amendment shall be embraced in a certificate duly executed by its president and secretary, or other presiding and recording officers, under its corporate seal, and approved, filed, recorded, and published in the manner prescribed for the execution, approval, filing, recording, and publishing of an original certificate of incorporation.

History: 1967 c 395 art 2 s 36; 1986 c 444; 2005 c 69 art 2 s 18; art 3 s 12



Section 66A.40 — MUTUAL INSURANCE HOLDING COMPANIES.

Subdivision 1. Formation. (a) A domestic mutual insurance company, upon approval of the commissioner, may reorganize by forming an insurance holding company based upon a mutual plan and continuing the corporate existence of the reorganizing insurance company as a stock insurance company. The commissioner, if satisfied that the interests of the policyholders are properly protected and that the plan of reorganization is fair and equitable to the policyholders, may approve the proposed plan of reorganization and may require as a condition of approval the modifications of the proposed plan of reorganization as the commissioner finds necessary for the protection of the policyholders' interests. The commissioner shall retain jurisdiction over the mutual insurance holding company according to this section and chapter 60D to assure that policyholder and member interests are protected.

(b) All of the initial voting shares of the capital stock of the reorganized insurance company must be issued to the mutual insurance holding company or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized insurance company become membership interests in the mutual insurance holding company. "Membership interests" means those interests described in section 66A.41, subdivision 1, paragraph (m). Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company and their voting rights must be determined in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. Policyholders of any other insurance company subsidiary of a mutual insurance holding company shall not be members of the mutual insurance holding company unless otherwise specified in the articles of incorporation or bylaws of the mutual insurance holding company. For purposes of this paragraph, "other insurance company subsidiary" means an insurance company subsidiary of a mutual insurance holding company that has not reorganized under this chapter or chapter 60A or a comparable statute in another jurisdiction. The mutual insurance holding company shall, at all times, directly or through one or more intermediate stock holding companies, control a majority of the voting shares of the capital stock of the reorganized insurance company, taking into account any potential dilution resulting from convertible securities.

(c) A majority of the board of directors of a mutual insurance holding company must be disinterested directors. For purposes of this section, a director is disinterested if (i) the director is not or has not within the past two years been an officer or employee of the mutual insurance holding company or any subsidiary or predecessor corporation, and (ii) the director does not hold, directly or indirectly, a material ownership interest in any subsidiary of the mutual insurance holding company. An ownership interest is material if it represents more than one-half of one percent of the voting securities of the issuer, or a larger percentage as the commissioner may approve.

Subd. 2. Merger. (a) A domestic or foreign mutual insurance company, upon the approval of the commissioner, may reorganize by merging its policyholders' membership interests into a mutual insurance holding company formed according to subdivision 1 and continuing the corporate existence of the reorganizing insurance company as a stock insurance company subsidiary of the mutual insurance holding company or of an intermediate stock holding company. "Membership interests" means those interests described in section 66A.41, subdivision 1, paragraph (m). The commissioner, if satisfied that the interests of the policyholders of the reorganizing company and the interests of the existing members of the mutual insurance holding company are properly protected and that the merger is fair and equitable to those parties, may approve the proposed merger and may require as a condition of approval the modifications of the proposed merger as the commissioner finds necessary for the protection of the policyholders' or members' interests. The commissioner shall retain jurisdiction, under chapter 60D, over the mutual insurance holding company organized according to this section to assure that policyholder and member interests are protected.

(b) All of the initial voting shares of the capital stock of the reorganized insurance company must be issued to the mutual insurance holding company, or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized insurance company become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company and their voting rights must be determined according to the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall, at all times, directly or through one or more intermediate stock holding companies, control a majority of the voting shares of the capital stock of the reorganized insurance company, taking into account any potential dilution resulting from convertible securities.

(c) A domestic mutual insurance holding company may merge with a domestic or foreign mutual insurance holding company in the manner prescribed for the merger of insurance companies set forth in section 60A.16, with any exceptions or modifications the commissioner may approve.

Subd. 3. Plan of reorganization; approval by commissioner. (a) A reorganizing or merging insurer or a merging mutual insurance holding company shall, by the affirmative vote of a majority of its board of directors, adopt a plan of reorganization or merger consistent with the requirements of this section and file the plan with the commissioner. At any time before the approval of a plan by the commissioner, the company, by the affirmative vote of a majority of its directors, may amend or withdraw the plan. The plan must provide for the following:

(1) in the case of a reorganization under subdivision 1, establishing a mutual insurance holding company with at least one stock insurance company subsidiary, or in the case of a reorganization under subdivision 2, a description of the terms and conditions of the proposed merger;

(2) analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization and analysis of the comparative benefits and risks of a demutualization under section 66A.41;

(3) protecting the immediate and long-term interests of existing policyholders;

(4) ensuring immediate membership in the mutual insurance holding company of all existing policyholders of the reorganizing domestic insurance company;

(5) describing a plan providing for membership interests of future policyholders;

(6) describing the number of members of the board of directors of the mutual insurance holding company required to be policyholders;

(7) describing the mutual insurance holding company's plan for distributions to members or other uses of accumulated mutual holding company earnings;

(8) describing the nature and content of the annual report and financial statement to be sent or otherwise made available to each member;

(9) describing a plan to send or otherwise make available to members the annual report and financial statement;

(10) a copy of the proposed mutual insurance holding company's articles of incorporation and bylaws specifying all membership rights;

(11) the names, addresses, and occupational information of all corporate officers and members of the proposed mutual insurance holding company board of directors;

(12) information sufficient to demonstrate that the financial condition of the reorganizing or merging company will not be materially diminished upon reorganization, including information concerning any subsidiaries of the reorganizing or merging insurers that will become subsidiaries of the mutual insurance holding company or an intermediate holding company as part of the reorganization;

(13) a copy of the articles of incorporation and bylaws for any proposed insurance company subsidiary or intermediate holding company subsidiary;

(14) describing any plans for an initial sale or subscription of stock or other securities of the reorganized insurance company or any intermediate holding company; and

(15) any other information requested by the commissioner or required by rule.

(b) The commissioner may approve the plan upon finding that the requirements of this section have been fully met and the plan will protect the immediate and long-term interests of policyholders.

(c) The commissioner may retain, at the reorganizing or merging mutual company's expense, any qualified experts not otherwise a part of the commissioner's staff to assist in reviewing the plan.

(d) The commissioner may, but need not, conduct a public hearing regarding the proposed plan. The hearing must be held within 30 days after submission of a completed plan of reorganization to the commissioner. The commissioner shall give the reorganizing mutual company at least 20 days' notice of the hearing. At the hearing, the reorganizing mutual company, its policyholders, and any other person whose interest may be affected by the proposed reorganization, may present evidence, examine and cross-examine witnesses, and offer oral and written arguments or comments according to the procedure for contested cases under chapter 14. The persons participating may conduct discovery proceedings in the same manner as prescribed for the district courts of this state. All discovery proceedings must be concluded no later than three days before the scheduled commencement of the public hearing.

Subd. 4. Approval by commissioner. The plan by order shall be approved, conditionally approved, or disapproved within the later of 30 days from the date of the commissioner's receipt of all required information or 30 days after the conclusion of the public hearing. An approval or conditional approval of a plan of reorganization expires if the reorganization is not completed within 180 days after the approval or conditional approval unless the time period is extended by the commissioner upon a showing of good cause.

Subd. 5. Approval by members. The plan shall be approved as provided in section 66A.41, subdivision 5, by the eligible members described in paragraphs (a) to (c).

(a) In the case of a formation under subdivision 1, the plan must be approved by the eligible members of the reorganizing insurance company.

(b) In the case of a merger under subdivision 2, paragraph (a), the plan must be approved by the eligible members of the merging insurance company and by the eligible members of the mutual insurance holding company into which the policyholders' membership interests are to be merged. The vote of the eligible members of the mutual insurance holding company is not required if the commissioner determines that the merger would not be material to the financial condition of the mutual insurance holding company.

(c) In the case of a merger of two mutual insurance holding companies under subdivision 2, paragraph (c), the plan must be approved by the eligible members of both companies. The vote of the eligible members of the surviving mutual holding company is not required if the commissioner determines that the merger would not be material to the financial condition of the surviving company.

Subd. 6. Incorporation. A mutual insurance holding company shall be incorporated pursuant to section 60A.07, subdivision 1, and this chapter. The articles of incorporation and any amendments to the articles of the mutual insurance holding company are subject to approval of the commissioner in the same manner as those of an insurance company. Members of a mutual insurance holding company shall be entitled to vote on all matters required to be submitted to domestic mutual insurance company members in accordance with the requirements of this chapter and chapter 302A.

Subd. 7. Applicability of certain provisions. (a) In the event of the insolvency of a mutual insurance holding company, the mutual insurance holding company is considered to be an insurer subject to chapter 60B. A mutual insurance holding company shall not dissolve or liquidate without the approval of the commissioner or as ordered by a court of competent jurisdiction.

(b) A mutual insurance holding company is subject to chapter 60D.

(c) As a condition to approval of the plan, the commissioner may require the mutual insurance holding company to comply with any provision of the insurance laws necessary to protect the interests of the policyholders as if the mutual insurance holding company were a domestic mutual insurance company.

(d) No person or group of persons other than the chief executive officer of a mutual insurance holding company, or the chief executive officer's designee, shall seek to obtain proxies from the members of the mutual insurance holding company for the purposes of affecting a change of control of the mutual insurance holding company unless that person or persons have filed with the commissioner and have sent to the mutual insurance holding company a statement containing the information required by section 60D.17. Section 60D.17, subdivisions 2 to 7, apply in the event of a proxy solicitation regulated by this paragraph.

(e) For purposes of this subdivision, the term "control," including the terms "controlling," "controlled by," and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through membership voting interests, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, corporate office held by, or court appointment of, the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the membership voting interests of the mutual insurance holding company. This presumption may be rebutted by a showing made in the manner provided by section 60D.19, subdivision 11, that control does not exist in fact. The commissioner may determine after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

Subd. 8. Applicability of demutualization provisions. (a) Except as otherwise provided, section 66A.41 is not applicable to a reorganization or merger according to this section.

(b) Section 66A.41 is applicable to demutualization of a mutual insurance holding company as if it were a mutual insurance company.

(c) Section 66A.41, subdivisions 14 to 16, are applicable to a reorganization or merger under this section.

Subd. 9. Membership interests. A membership interest in a domestic mutual insurance holding company does not constitute a security as defined in section 80A.41(30). No member of a mutual insurance holding company may transfer or pledge membership in the mutual insurance holding company or any right arising from the membership except as attendant to the valid transfer or assignment of the member's policy in any reorganized company that gave rise to the member's membership interest. A member of a mutual insurance holding company is not, as a member, personally liable for the acts, debts, liabilities, or obligations of the company. No assessments of any kind may be imposed upon the members of a mutual insurance holding company by the directors or members, or because of any liability of any company owned or controlled by the mutual insurance holding company or because of any act, debt, or liability of the mutual insurance holding company. A member's interest in the mutual insurance holding company shall automatically terminate upon cancellation, nonrenewal, expiration, or termination of the member's policy in any insurance company that gave rise to the member's membership interest.

Subd. 10. Financial statement requirements. (a) In addition to any items required under chapter 60D, each mutual insurance holding company shall file with the commissioner, by April 1 of each year, an annual statement consisting of the following:

(1) an income statement, balance sheet, and cash flow statement prepared in accordance with generally accepted accounting principles;

(2) complete information on the status of any closed block formed as part of a plan of reorganization;

(3) an investment plan covering all assets; and

(4) a statement disclosing any intention to pledge, borrow against, alienate, hypothecate, or in any way encumber the assets of the mutual insurance holding company or an intermediate stock holding company.

(b) The aggregate pledges and encumbrances of a mutual insurance holding company's assets shall not affect more than 49 percent of the stock in ownership of any subsidiary insurance holding company or subsidiary insurance company that resulted from a reorganization or merger.

(c) At least 50 percent of the generally accepted accounting principles (GAAP) net worth of a mutual insurance holding company must be invested in insurance company subsidiaries.

Subd. 11. Sale of stock and payment of dividends. (a) A reorganized insurance company and an intermediate stock holding company may issue subscription rights and may issue or grant any other securities, rights, options, and similar items to the same extent as any business corporation organized under chapter 302A. However, except as provided in paragraphs (b) to (d), no sale of common or preferred stock of the reorganized insurance company, or of an intermediate stock holding company that directly or indirectly controls a majority of voting shares of the reorganized insurance company, may be made without the commissioner's prior written approval.

(b) A registration statement covering securities that has been approved by the commissioner and filed with and declared effective by the Securities and Exchange Commission under the Securities Act of 1933 pursuant to any provision of that statute or rule that allows registration of securities to be sold on a delayed or continuous basis may be sold without further approval.

(c) Unless the commissioner has granted the mutual insurance holding company a written exemption from the requirements of this paragraph, any securities which are regularly traded on the New York Stock Exchange, the American Stock Exchange, or another exchange approved by the commissioner, or designated on the National Association of Securities Dealers automated quotations (NASDAQ) national market system, shall be sold according to the procedure in this paragraph. If the mutual insurance holding company, an intermediate holding company, or a reorganized insurance company intends to offer securities that are governed by this paragraph, that entity shall deliver to the commissioner, not less than ten days before the offering, a notice of the planned offering and information regarding: (1) the approximate number of shares intended to be offered; (2) the target date of sale; (3) evidence the security is regularly traded on one of the public exchanges noted above; and (4) the recent history of the trading price and trading volume of the security. The commissioner is considered to have approved the sale unless within ten days following receipt of the notice, the commissioner issues an objection to the sale. If the commissioner issues an objection to the sale, the security may not be sold until the commissioner issues an order approving the sale.

(d) A reorganized insurance company or intermediate holding company that has issued securities that are regularly traded on one of the exchanges or markets described in paragraph (c), may establish stock option, incentive, and share ownership plans customary for publicly traded companies in the same or similar industries. If the reorganized insurance company or intermediate holding company intends to establish a stock option, incentive or share ownership plan, that entity shall deliver to the commissioner, not less than 30 days before the establishment of the plan, a notice of the proposed plan along with any information about the proposed plan the commissioner requires. The commissioner is considered to have approved the plan unless within 30 days following receipt of the notice, the commissioner issues an objection to the proposed plan. If the commissioner issues an objection to the proposed plan, the plan may not be established until the commissioner issues an order approving the plan. If the commissioner approves the establishment of the stock option, incentive, or share ownership plan, the reorganized insurance company or the intermediate holding company that obtained the approval may sell or issue securities according to the approved plan without further approval.

(e) The total number of shares of capital stock issued by the reorganized insurance company or an intermediate holding company that may be held by directors and officers of the mutual insurance holding company, any intermediate holding company, and of any reorganized insurance company, and acquired according to subscription rights or stock option, incentive, and share ownership plans, may not exceed the percentage limits set forth in section 66A.41, subdivision 11, paragraph (b). Subject to the requirements of subdivision 1, paragraph (c), nothing in this section prohibits the acquisition of any securities of a reorganized insurance company or intermediate stock holding company through a licensed securities broker-dealer by any officer or director of the reorganized company, an intermediate stock holding company, or the mutual insurance holding company.

(f) Dividends and other distributions to the shareholders of the reorganized stock insurance company or of an intermediate stock holding company must comply with section 60D.20. Any dividends and other distributions to the members of the mutual insurance holding company must comply with section 60D.20 and any other approval requirements contained in the mutual insurance holding company's articles of incorporation.

(g) Unless previously approved as part of the plan of reorganization, the initial offering of any voting shares to the public by a reorganized company, a stock insurance company subsidiary, or an intermediate holding company which holds a majority of the voting shares of a reorganized insurance company or stock insurance company subsidiary, must be approved by a majority of votes cast at a regular or special meeting of the members of the mutual insurance holding company. Any issuer repurchase program, plan of exchange, recapitalization, or offering of capital securities to the public, shall, in addition to any other approvals required by law or by the issuer's articles of incorporation, be approved by a majority of the board of directors of the mutual insurance holding company and by a majority of the disinterested members of the board of directors of the mutual insurance holding company.

Subd. 12. Provisions in the event of insurer insolvency. (a) In the event of any insolvency proceeding involving an insolvent stock subsidiary, the assets of the mutual insurance holding company, together with any assets of any intermediate holding company that directly or indirectly controls the insolvent stock subsidiary, must be available to satisfy the policyholder obligations of the insolvent stock subsidiary in an amount determined by the commissioner, but in no event more than the total amount of nonpolicyholder dividends paid by the insolvent stock subsidiary to the mutual insurance holding company, or any intermediate holding company that controls the insolvent stock subsidiary, during the ten-year period immediately preceding the date of insolvency.

(b) In determining the required contribution by the mutual insurance holding company or any intermediate stock holding company which controls the insolvent stock subsidiary, the commissioner shall take into account among other factors:

(1) the possible direct or indirect negative effects of any required contribution on any insurance company affiliate of the insolvent stock subsidiary; and

(2) the possible direct or indirect, long-term, or short-term negative effects on the members of the mutual insurance holding company, other than those members who, are, or were policyholders of the insolvent stock subsidiary.

Nothing in this subdivision limits the powers of the commissioner or the liquidator under chapter 60B.

(c) For purposes of this subdivision, the following terms have the meanings given:

(1) "date of insolvency" means, as to an insolvent stock subsidiary, the date established in accordance with chapter 60B or comparable statute of another state governing the rehabilitation or liquidation of a foreign insolvent stock subsidiary;

(2) "insolvency proceeding" means any proceeding under chapter 60B or comparable statute of another state governing the rehabilitation and liquidation of a foreign insolvent stock subsidiary;

(3) "insolvent stock subsidiary" means any stock insurance company subsidiary of a mutual insurance holding company that resulted from the reorganization of a domestic or foreign mutual insurance company according to subdivision 1 or 2, or any other stock insurance company subsidiary that is subject to an insolvency proceeding, which on the date of insolvency has in force policies that have given rise to membership interests in the mutual insurance holding company;

(4) "control" has the meaning given in section 60D.15, subdivision 4; and

(5) "dividends" include distributions of cash or any other assets.

Subd. 13. Conversion. (a) With the approval of the commissioner, a domestic insurance company that previously reorganized under this section into a stock subsidiary of a mutual insurance holding company may convert back into a mutual insurance company. It shall effect the conversion by merging with its parent mutual insurance holding company (a "parent mutual"), but only if the parent mutual owns or controls, directly or indirectly, all of the voting shares of capital stock of the reorganized insurance company. The reorganized subsidiary, as the surviving company, shall continue its corporate existence as a domestic mutual insurance company (a "remutualized company"). A conversion under this subdivision may, but need not, occur in connection with the simultaneous or subsequent merger of the remutualized company with a domestic or foreign mutual insurance company. Section 66A.42 is not applicable to a conversion under this subdivision.

(b) The conversion can be effected by the parent mutual pursuant to a plan of conversion adopted as follows:

(1) The parent mutual shall, by the affirmative vote of a majority of its board of directors, adopt a plan of conversion consistent with the requirements of this subdivision.

(2) The parent mutual, by the affirmative vote of a majority of its board of directors, may amend the plan at any time before approval of the plan by the commissioner and may withdraw the plan at any time before the effective date of the plan.

(3) The duties of the board of directors of the parent mutual, in considering or acting upon a proposed plan of conversion or related transaction, shall be as set forth in section 302A.251 and, to the extent not inconsistent with that section, the parent mutual's articles of incorporation and bylaws.

(c) The parent mutual shall file with the commissioner an application for approval of, and permission to carry out the reorganization according to, the plan of conversion. The application must include the following:

(1) the plan of conversion;

(2) the form of notice of meeting for eligible members to vote on the plan;

(3) the form of any proxies to be solicited from eligible members;

(4) the proposed articles of incorporation and bylaws of the remutualized company;

(5) information required under chapter 60D if the plan results in a change of control of the remutualizing company;

(6) if required by the commissioner, an independent actuarial opinion on matters affecting the structure or fairness of the plan; and

(7) other information or documentation required by the commissioner or required by rule.

(d) The commissioner shall determine, within 30 days of submission of the application, whether the application is complete.

(e) If the plan of conversion proposes a simultaneous merger of the remutualized company with a foreign or domestic mutual insurance company, the commissioner may conduct concurrent proceedings under this subdivision and section 60A.16.

(f) The commissioner may retain, at the parent mutual's expense, qualified experts not otherwise a part of the commissioner's staff, including without limitation, actuaries, accountants, investment bankers, and attorneys, to assist in reviewing the plan and supplemental materials and valuations.

(g) The commissioner may, but need not, conduct a public hearing regarding the proposed plan of conversion. If a hearing is to be held, the commissioner shall designate a date for the public hearing promptly upon determining that the application is complete and that the forms of notice are adequate. The public hearing must be held on one or more days, the first beginning within 90 days after the date on which the commissioner determines the application is complete, unless the parent mutual requests, and the commissioner agrees to, a longer period for the purpose of preparing and distributing the notices required by this paragraph and by paragraph (i), clause (1). The hearing shall be in the nature of a legislative hearing and shall not constitute or be considered a contested case under chapter 14. The hearing may be conducted by the commissioner or by a person designated by the commissioner, which designee may be an administrative law judge. The parent mutual shall provide its eligible members with at least 45 days' notice of the hearing, the notice to be in the form, and provided in a manner, approved by the commissioner. The purpose of the hearing is to receive comments and information for the purpose of aiding the commissioner in making a decision on the plan of conversion. Persons wishing to make comments and submit information may submit written statements before the public hearing and may appear and be heard at the hearing. The commissioner's order or determination must be issued within 45 days after the closing of the record of the hearing by the commissioner or the hearing officer, as applicable, which record must not be closed until the record includes certification of the vote on the plan of conversion by the eligible members of the parent mutual. The commissioner shall issue a written decision detailing the reasons why the parent mutual company's plan of conversion is approved or disapproved.

(h) The commissioner shall approve the application and permit the conversion according to the plan if the commissioner finds that:

(1) the provisions of this subdivision have been fully met; and

(2) the plan is not unfair or inequitable to the members of the parent mutual.

The commissioner's order approving or disapproving a plan of conversion is a final agency decision subject to appeal according to sections 14.63 to 14.68.

(i)(1) No later than 90 days following the date of the public hearing, if any, or the date the commissioner determines the application is complete if no hearing is held, the parent mutual shall give all eligible members notice of a regular or special meeting of the members called for the purpose of considering the plan and any corporate actions that are a part of, or are reasonably attendant to, the accomplishment of the plan, including without limitation, any proposed merger of the remutualizing company with a domestic or foreign mutual insurance company.

(2) A copy of the plan or a summary of the plan must accompany the notice. The notice must be mailed to each eligible member's last known address, as shown on the parent mutual's records, not less than 45 days before the date of the meeting, unless the commissioner directs a later date for mailing. If the meeting to vote upon the plan is held coincident with the parent mutual's annual meeting of members, only one combined notice of meeting is required. The notice of the meeting of eligible members may be combined with the notice of hearing described in paragraph (g).

(3) If the parent mutual complies substantially and in good faith with the notice requirements of this section, the parent mutual's failure to give any member or members required notice does not impair the validity of an action taken under this section.

(j)(1) The plan must be adopted upon receiving the affirmative vote of a majority of the votes cast by eligible members.

(2) Eligible members may vote in person or by proxy. The form of any proxy must be filed with and approved by the commissioner.

(k)(1) Following approval by the eligible members, the parent mutual shall file a copy of the converting subsidiary's amended or restated articles of incorporation with the commissioner, together with a certified copy of the minutes of the meeting of the members of the parent mutual at which the plan was adopted and a certified copy of the plan. The commissioner shall review and, if appropriate, approve the amended or restated articles. After approval by the commissioner, the parent mutual shall file the articles with the secretary of state as provided by section 60A.07, subdivision 1d, and chapter 302A.

(2) The conversion is effective on the date of filing an amendment or restatement of the articles of incorporation with the secretary of state, or on a later date if the plan so specifies.

(l) Upon the effective date of the conversion in accordance with this subdivision:

(1) The corporate existence of the parent mutual is continued in the converted subsidiary. All the rights, privileges, powers, franchises, and interests of the parent mutual in and to all property and things in action belonging to the parent company are considered transferred to and vested in the converted subsidiary without any deed or transfer. Simultaneously, the converted subsidiary is considered to have assumed all the obligations and liabilities of the parent mutual.

(2) The directors and officers of the parent mutual, unless otherwise specified in the plan of conversion, shall serve as directors and officers of the converted subsidiary until new directors and officers of the converted subsidiary are duly elected according to the articles of incorporation and bylaws of the converted subsidiary.

(3) All policies issued by the converted subsidiary in force on the effective date of the conversion remain in force subject to the terms of those policies, except that the membership interests in the parent mutual shall become membership interests in the converted subsidiary, and member voting rights in the converted subsidiary shall be exclusively governed by the converted subsidiary's articles and bylaws.

(4) Except as otherwise provided in the plan of conversion, the converted subsidiary is no longer subject to the requirements of subdivisions 1 to 12 or to the terms of the original plan of reorganization.

(5) At the effective time of the merger, all of the voting shares of capital stock of the converted subsidiary shall be deemed to be redeemed and canceled.

(6) Any provisions of the original plan of reorganization pertaining to the protection of reasonable policyholder dividend expectations may be continued, modified, or extinguished as provided under the plan of conversion and approved by the commissioner.

(m) No director, officer, agent, employee of the parent mutual or the converting subsidiary, or any other person shall receive a fee, commission, or other valuable consideration, other than the person's usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, investment bankers, and actuaries for services performed in the independent practice of their professions.

(n) All the costs and expenses connected with a plan of conversion must be paid for or reimbursed by the parent mutual or converted subsidiary except where the plan provides otherwise.

(o)(1) An action challenging the validity of or arising out of acts taken or proposed to be taken according to this section must be commenced within 180 days after the effective date of the conversion.

(2) The parent mutual, the converted subsidiary, or any defendant in an action described in clause (1) may petition the court in the action to order a party to give security for the reasonable attorney fees that may be incurred by a party to the action. The amount of security may be increased or decreased in the discretion of the court having jurisdiction if a showing is made that the security provided is or may become inadequate or excessive.

(p) For purposes of this subdivision, the following terms have the meanings given.

(1) "Eligible member" means a person who is a member of the parent mutual, as defined by the parent mutual's articles of incorporation and bylaws, determined as of the record date.

(2) "Membership interests" means all rights as members of the parent mutual, including, but not limited to, the rights to vote.

(3) "Plan of conversion" or "plan" means a plan adopted by a parent mutual's board of directors under this section.

(4) "Record date" means the date that the parent mutual's board of directors adopts a plan of conversion, unless another date is specified in the plan of conversion and approved by the commissioner.

(5) "Converted subsidiary" means a converting subsidiary that has converted into a mutual insurance company under this subdivision.

(6) "Converting subsidiary" means a Minnesota domestic insurance company that previously reorganized under this section that is seeking to convert back into a mutual insurance company in accordance with this subdivision.

History: 1996 c 446 art 2 s 4; 1997 c 231 art 15 s 4-14; 2005 c 69 art 2 s 8, 18; 2006 c 196 art 2 s 1; 2006 c 204 s 2-4; 2010 c 275 art 1 s 13



Section 66A.41 — MUTUAL COMPANY CONVERSION TO STOCK COMPANY.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms in this subdivision have the meanings given them.

(b) "Converting mutual insurer" means a Minnesota domestic mutual insurance company seeking to reorganize according to this section.

(c) "Converting mutual holding company" means a Minnesota domestic mutual insurance holding company seeking to reorganize according to this section.

(d) "Converting mutual company" means a converting mutual insurer or a converting mutual holding company seeking to convert according to this section.

(e) "Reorganized company" means a converting mutual insurer or a converting mutual holding company, as the case may be, that has reorganized according to this section.

(f) "Eligible member" means:

(1) for converting mutual insurers, a policyholder whose policy is in force as of the record date. Unless otherwise provided in the plan, a person covered under a group policy is not an eligible member, except that a person insured under a group life insurance policy is an eligible member if, on the record date:

(i) the person is insured under a group life policy under which cash value has accumulated and some cash value is allocated to the insured person; and

(ii) the group policyholder makes no contribution to the premiums for the group policy; and

(2) for converting mutual holding companies, a person who is a member of the converting mutual holding company, as defined by the converting mutual holding company's articles of incorporation and bylaws, determined as of the record date.

(g) "Plan of conversion" or "plan" means a plan adopted by a converting mutual company's board of directors under this section.

(h) "Policy" means a policy or contract of insurance, including an annuity contract, issued by a converting mutual insurer or issued by a reorganized insurance company subsidiary of a mutual holding company, but excluding individual noncontributory insurance policies for which the premiums are paid by a financial institution, association, employer, or other institutional entity.

(i) "Active participating policy" means an individual policy of a converting mutual company or its subsidiary that: (1) is a participating policy; (2) is among a class of similar policies that have been credited with policy dividends at any time within the 12 months preceding the effective date of the conversion or that will, under the then current dividend scale, be credited with policy dividends if in force on a future policy anniversary; (3) gives rise to membership interests in the converting mutual company; and (4) is in force on the effective date or some other reasonable date identified in the plan.

(j) "Commissioner" means the commissioner of commerce.

(k) "Effective date of a conversion" means the date determined according to subdivision 6.

(l) "Record date" means the date that the converting mutual company's board of directors adopts a plan of conversion, unless another date is specified in the plan of conversion and approved by the commissioner.

(m) "Membership interests" means all rights as members of the converting mutual company, including, but not limited to, the rights to vote and to participate in any distributions of distributable net worth, whether or not incident to the company's liquidation.

(n) "Distributable net worth" means the value of the converting mutual company as of the record date of the conversion, or other date approved by the commissioner, determined as set forth in the plan and approved by the commissioner. The commissioner may approve a valuation method based on any of the following: (1) the surplus as regards policyholders of a converting mutual insurer determined according to statutory accounting principles, which may be adjusted to reflect the current market values of assets and liabilities, together with any other adjustments that are appropriate in the circumstances; (2) the net equity of a converting mutual holding company or a converting mutual insurer determined according to generally accepted accounting principles, which may be adjusted to reflect the current market values of assets and liabilities, together with any other adjustments that are appropriate in the circumstances; (3) the fair market value of the converting mutual company determined by an independent, qualified person; or (4) any other reasonable valuation method.

(o) "Permitted issuer" means: (1) a corporation organized and owned by the converting mutual company or by any other insurance company or insurance holding company for the purpose of purchasing and holding securities representing a majority of voting control of the reorganized company; (2) a stock insurance company owned by the converting mutual company or by any other insurance company or insurance holding company into which the converting mutual company will be merged; or (3) any other corporation approved by the commissioner.

Subd. 2. Authorization. In accordance with a plan of conversion established and approved in the manner provided by this section: (1) a mutual insurance company may become a stock insurance company; and (2) a mutual insurance holding company may: (i) become a corporation organized under chapter 302A; (ii) reorganize according to a plan in which a majority or all of the common stock of the reorganized company is acquired by another institution, which may include a subsidiary of the converting mutual holding company; (iii) reorganize as a part of a liquidation or dissolution of the converting mutual holding company; or (iv) undertake any other reorganization or combination of the foregoing approved by the commissioner.

Subd. 3. Adoption of plan of conversion by board of directors. (a) A converting mutual company shall, by the affirmative vote of a majority of its board of directors, adopt a plan of conversion consistent with the requirements of this section.

(b) The converting mutual company, by the affirmative vote of a majority of its board of directors, may amend the plan at any time before approval of the plan by the commissioner and may withdraw the plan at any time before the effective date of the plan.

(c) The duties of the board of directors of a converting mutual company, in considering or acting upon a proposed plan of conversion or related transaction, shall be as set forth in section 302A.251 and, to the extent not inconsistent with that section, the converting mutual company's articles of incorporation and bylaws.

Subd. 4. Filing of plan of conversion with commissioner. (a) Documents to be filed. The converting mutual company shall file with the commissioner an application for approval of, and permission to reorganize according to, the plan of conversion. The application must include the following:

(1) the plan of conversion;

(2) the form of notice of meeting for eligible members to vote on the plan;

(3) the form of any proxies to be solicited from eligible members;

(4) the proposed articles of incorporation and bylaws of the converted stock company;

(5) information required under chapter 60D if the plan results in a change of control of the converting mutual company;

(6) a basis for determining the converting mutual company's distributable net worth for use in the plan of conversion;

(7) if required by the commissioner, an independent evaluation of the estimated distributable net worth and of the estimated value of any shares to be issued;

(8) if required by the commissioner, an independent actuarial opinion on matters affecting the structure or fairness of the plan; and

(9) other information or documentation requested by the commissioner or required by rule.

(b) Determination of completeness. The commissioner shall determine, within 30 days of submission of the application, whether the application is complete.

(c) Consultants. The commissioner may retain, at the converting mutual company's expense, qualified experts not otherwise a part of the commissioner's staff to assist in reviewing the plan and supplemental materials and valuations.

(d) Hearing. The commissioner may, but need not, conduct a public hearing regarding the proposed plan of conversion. If a hearing is to be held, the commissioner shall designate a date for the public hearing promptly upon determining that the application is complete and that the forms of notice are adequate. The public hearing must be held on one or more days, the first beginning within 90 days after the date on which the commissioner determines the application is complete, unless the converting mutual company requests, and the commissioner agrees to, a longer period for the purpose of preparing and distributing the notices required by this paragraph and by subdivision 5, paragraph (b). The hearing must be in the nature of a legislative hearing and must not constitute or be considered a contested case under chapter 14. The hearing may be conducted by the commissioner or by a person designated by the commissioner, which designee may be an administrative law judge. The converting mutual company shall provide its eligible members with at least 45 days' notice of the hearing, the notice to be in the form, and provided in a manner, approved by the commissioner. The purpose of the hearing is to receive comments and information for the purpose of aiding the commissioner in making a decision on the plan of conversion. Persons wishing to make comments and submit information may submit written statements before the public hearing and may appear and be heard at the hearing. The commissioner's order or determination must be issued within 45 days after the closing of the record of the hearing by the commissioner or the hearing officer, as applicable, which record must not be closed until the record includes certification of the vote on the plan of reorganization by the eligible members by the converting mutual company. The commissioner shall issue a written decision detailing the reasons why the converting mutual company's plan of conversion is approved or disapproved.

(e) The commissioner shall approve the application and permit the reorganization according to the plan of conversion if the commissioner finds that: (1) the provisions of this section have been fully met; and (2) the plan is not unfair or inequitable to the members of the converting mutual company. The commissioner's order approving or disapproving a plan of conversion is a final agency decision subject to appeal according to sections 14.63 to 14.68.

Subd. 5. Approval of plan by eligible members. (a) Notice. Within 90 days following the date of the public hearing, if any, or the date the commissioner determines the application is complete if no hearing is held, the converting mutual company shall give all eligible members notice of a regular or special meeting of the members called for the purpose of considering the plan and any corporate actions that are a part of, or are reasonably attendant to, the accomplishment of the plan.

(b) Notice requirements. A copy of the plan or a summary of the plan must accompany the notice. The notice must be mailed to each eligible member's last known address, as shown on the converting mutual company's records, not less than 45 days before the date of the meeting, unless the commissioner directs a later date for mailing. If the meeting to vote upon the plan is held coincident with the converting mutual company's annual meeting of members, only one combined notice of meeting is required. The notice of the meeting of eligible members may be combined with the notice of hearing described in subdivision 4, paragraph (d).

(c) Failure to give notice. If the converting mutual company complies substantially and in good faith with the notice requirements of this section, the converting mutual company's failure to give any member or members any required notice does not impair the validity of any action taken under this section.

(d) Voting. (1) The plan must be adopted upon receiving the affirmative vote of a majority of the votes cast by eligible members.

(2) Eligible members may vote in person or by proxy. The form of any proxy must be filed with and approved by the commissioner.

(3) The number of votes each eligible member may cast shall be determined by the converting mutual company's bylaws. If the bylaws are silent, or if the commissioner determines that the voting requirements under the bylaws would be unfair or would prejudice the rights of the eligible members, each eligible member may cast one vote.

Subd. 6. Conversion. Following approval by the eligible members, the converting mutual company shall file a copy of the company's amended or restated articles of incorporation with the commissioner, together with a certified copy of the minutes of the meeting at which the plan was adopted and a certified copy of the plan. The commissioner shall review and, if appropriate, approve the amended or restated articles. After approval by the commissioner, a converting mutual company shall file the articles with the secretary of state as provided by section 60A.07, subdivision 1d, and chapter 302A.

Subd. 7. Plan not unfair or inequitable. A plan of conversion shall not be unfair or inequitable to members. A plan of conversion is not unfair or inequitable if it satisfies the conditions of subdivision 8 or 9. The commissioner may determine that a plan proposed under subdivision 10 or that any other plan proposed under subdivision 12 is not unfair or inequitable to members.

Subd. 8. Share conversion. A plan of conversion under this subdivision shall provide for exchange of membership interests in return for shares in the reorganized company or a permitted issuer, according to paragraphs (a) to (c), and shall provide for the reasonable dividend expectations of policyholders of active participating policies as set forth in subdivision 16a.

(a) The membership interests of the eligible members shall be exchanged, for all of the common shares of the reorganized company or a permitted issuer, or for a combination of the common shares of the reorganized company or a permitted issuer, or for a combination of: (1) common shares of the reorganized company or a permitted issuer; and (2) consideration equal to the proceeds of the public sale in the market of the common shares by the issuer or by a trust established according to subdivision 11. The consideration must be allocated among the eligible members in a manner that takes into account the estimated proportionate contribution of each class of eligible members to the aggregate consideration being given.

(b) Unless the anticipated issuance within a shorter period is disclosed in the plan of conversion, the issuer of common shares shall not, within two years after the effective date of reorganization, issue either of the following:

(1) any of its common shares or any securities convertible with or without consideration into the common shares or carrying any warrant to subscribe to or purchase common shares; and

(2) any warrant, right, or option to subscribe to or purchase the common shares or other securities described in paragraph (a), except for the issue of common shares to or for the benefit of eligible members according to the plan of conversion and the issue of nontransferable subscription rights for the purchase of common shares being granted to officers, directors, or a tax qualified employee benefit plan of the reorganized company or its parent company, if any, or a permitted issuer, according to subdivision 11.

(c) Unless the common shares have a public market when issued, the issuer shall use its best efforts to encourage and assist in the establishment of a public market for the common shares within two years of the effective date of the conversion or a longer period as disclosed in the plan of conversion. Within one year after any offering of stock other than the initial distribution, but no later than six years after the effective date of the conversion, the reorganized company shall offer to make available to eligible members who received and retained shares of common stock or securities described in paragraph (b), clause (1), a procedure to dispose of those shares of stock at market value without brokerage commissions or similar fees.

Subd. 9. Distribution of distributable net worth. A plan of conversion under this subdivision shall provide for the exchange of the membership interests of the eligible members in return for a distribution of the converting mutual company's distributable net worth and shall provide for the issuance of new shares of the reorganized company or a permitted issuer, and shall provide for the reasonable expectations of policyholders of active participating policies as set forth in subdivision 16a.

(a) Distributions by the converting mutual company under this subdivision shall be distributed to eligible members in a form or forms selected by the converting mutual company. The form of distribution may consist of cash, securities of the reorganized company, securities of another institution, a certificate of contribution, additional life insurance, annuity benefits, increased dividends, reduced premiums, or other equitable consideration or any combination of forms of consideration. The consideration, if any, given to a class or category of eligible members may differ from the consideration given to another class or category of eligible members. A certificate of contribution must be repayable in ten years, be equal to 100 percent of the value of the eligible members' membership interest, and bear interest at the highest rate charged by the reorganized company or its insurance company subsidiary for policy loans on the effective date of the conversion.

(b) The consideration must be allocated among the eligible members in a manner that is fair and equitable and that takes into account the estimated proportionate contribution of each class of eligible members to the aggregate consideration being given.

(c) The reorganized company or its parent corporation shall issue and sell shares of one or more classes having a total price equal to the estimated value in the market of the shares on the initial offering date. The estimated value must take into account all of the following:

(1) the pro forma fair market value of the reorganized company;

(2) the consideration to be given to policyholders according to paragraph (a);

(3) the proceeds of the sale of the shares; and

(4) any additional value attributable to the shares as a result of a purchaser or a group of purchasers who acted in concert to obtain shares in the initial offering, attaining, through such purchase, control of the reorganized company or its parent corporation.

(d) If a purchaser or a group of purchasers acting in concert is to attain control in the initial offering, the converting mutual company shall not, directly or indirectly, pay for any of the costs or expenses of conversion of the converting mutual company, whether or not the conversion is effected, except with permission of the commissioner.

Subd. 10. Subscription rights. A plan of conversion under this subdivision shall provide for exchange of the eligible members' membership interests in return for the protection of the reasonable dividend expectations of the policyholders of active participating policies, for the creation of a liquidation account to protect the interests of eligible members, for the issuance of subscription rights to eligible members, and shall provide for the issuance of shares by the reorganized company, each according to paragraphs (a) to (j).

(a) The plan of conversion shall provide for the protection of the reasonable dividend expectations of policyholders of active participating policies as provided in subdivision 16a.

(b) The reorganized company or its parent corporation or a permitted issuer shall issue and sell shares of one or more classes having a total price equal to the estimated value of the shares in the market on the initial offering date taking into account the proceeds of the sale of shares and the consideration given to eligible members.

(c) The eligible members shall receive nontransferable preemptive subscription rights to purchase all of the common shares of the issuer according to paragraph (b).

(d) The preemptive subscription rights to purchase the common shares must be allocated among the eligible members in whole shares in a fair and equitable manner and as provided in the plan, taking into account the estimated proportionate contribution of each class of eligible members to the total amount of the eligible members' consideration. The plan must provide a fair and equitable means for the allocation of shares in the event of an oversubscription. The plan must further provide that any shares of capital stock not subscribed by eligible members may be sold in a public offering through an underwriter, unless the number of shares unsubscribed is so small in number so as not to warrant the expense of a public offering, in which case the plan may provide for the purchase of the unsubscribed shares by private placement or through any fair and equitable alternative means approved by the commissioner.

(e) The number of the common shares that a person, together with any affiliates or group of persons acting in concert, may subscribe or purchase in the reorganization, must be limited to not more than five percent of the common shares. For this purpose, neither the members of the board of directors of the reorganized company nor its parent corporation, if any, are considered to be affiliates or a group of persons acting in concert solely by reason of their board membership.

(f) Unless the common shares have a public market when issued, officers and directors of the issuer and their affiliates shall not, for at least three years after the date of conversion, purchase common shares of the issuer, except with the approval of the commissioner.

(g) Unless the common shares have a public market when issued, the issuer shall use its best efforts to encourage and assist in the establishment of a public market for the common shares.

(h) The issuer shall not, for at least three years following the conversion, repurchase any of its common shares except according to a pro rata tender offer to all shareholders, or with the approval of the commissioner.

(i) A liquidation account must be established for the benefit of eligible members in the event of a complete liquidation of the reorganized company. The liquidation account must be equal to the distributable net worth of the converting mutual company as of the effective date of the conversion. The function of the liquidation account is solely to establish a priority on liquidation and its existence does not restrict the use or application of the distributable net worth of the reorganized company except as specified in paragraph (j). The liquidation account must be allocated equitably as of the effective date of conversion among the then eligible members. The amount allocated to an eligible member must not increase and must be reduced to zero when the policy or contract giving rise to the membership interests of the owner terminates. In the event of a complete liquidation of the reorganized company, the eligible members among which the liquidation account is allocated are entitled to receive a liquidation distribution in the amount of the liquidation account before any liquidation distribution is made with respect to shares.

(j) Until the liquidation account has been reduced to zero, the reorganized company shall not declare or pay a cash dividend on, or repurchase any of, its common shares (i) in case of a converting mutual insurer, in an amount in excess of its cumulative earned surplus generated after the conversion determined according to statutory accounting principles, or (ii) in the case of a converting mutual holding company, in an amount in excess of its retained earnings, if the effect would be to cause the amount of the distributable net worth of the reorganized company to be reduced below the then amount of the liquidation account.

Subd. 11. Optional provisions. A plan under subdivision 8, 9, or 10 may include, with the approval of the commissioner, any of the provisions in paragraphs (a) and (b).

(a) A plan may provide that any shares of the stock of the reorganized company or its parent corporation or a permitted issuer included in the eligible members' consideration must be placed on the effective date of the conversion in a trust or other entity existing for the exclusive benefit of the eligible members and established solely for the purposes of effecting the reorganization. Under this option, the shares placed in trust must be sold over a period of not more than 40 years and the proceeds of the shares must be distributed using the distribution priorities prescribed in the plan. Eligible members shall have the option to sell their shares at any time following the date specified in the plan, which date may not be later than two years following the effective date of the plan.

(b) A plan may provide that the directors and officers of the converting mutual company may receive warrants, options, or nontransferable subscription rights to purchase capital stock of the reorganized company or its parent or a permitted issuer.

(c) A plan may provide that only eligible members whose policies were in force as of a specified date are eligible to receive compensation under the plan, which date must be no earlier than one year before the effective date of the plan.

Subd. 12. Alternative plan of conversion. In lieu of selecting a plan of conversion provided for in subdivision 8, 9, or 10, the converting mutual company may convert according to a plan approved by the commissioner if the commissioner finds that the plan does not prejudice the interests of the eligible members, is fair and equitable, and is based upon the fair market value of the converting mutual company, and is a fair and equitable allocation of any consideration to be given eligible members. The commissioner may retain, at the converting mutual company's expense, any qualified expert not otherwise a part of the commissioner's staff to assist in reviewing the fair market value of the company and in determining whether the alternative plan may be approved.

Subd. 13. Effect of conversion. (a) Upon the conversion of a converting mutual company to a reorganized company according to this section, the corporate existence of the converting mutual company is continued in the reorganized company. All the rights, franchises, and interests of the converting mutual company in and to all property and things in action belonging to this property, is considered transferred to and vested in the reorganized company without any deed or transfer. Simultaneously, the reorganized company is considered to have assumed all the obligations and liabilities of the converting mutual company.

(b) The directors and officers of the converting mutual company, unless otherwise specified in the plan of conversion, shall serve as directors and officers of the reorganized company until new directors and officers of the reorganized company are duly elected according to the articles of incorporation and bylaws of the reorganized company.

(c) All policies in force on the effective date of the conversion continue to remain in force under the terms of those policies, except that any voting rights of the members provided for under the policies are extinguished on the effective date of the conversion.

(d) All membership interests in the converting mutual company are extinguished on the effective date of a conversion.

Subd. 14. Conflict of interest. No director, officer, agent, employee of the converting mutual company, or any other person shall receive a fee, commission, or other valuable consideration, other than the person's usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, investment bankers, and actuaries for services performed in the independent practice of their professions.

Subd. 15. Costs and expenses. All the costs and expenses connected with a plan of conversion must be paid for or reimbursed by the converting mutual company or the reorganized company except where the plan provides otherwise.

Subd. 16. Limitation of actions. (a) An action challenging the validity of or arising out of acts taken or proposed to be taken according to this section must be commenced within 180 days after the effective date of the conversion.

(b) The converting mutual company, the reorganized company, or any defendant in an action described in paragraph (a), may petition the court in the action to order a party to give security for the reasonable attorney fees that may be incurred by a party to the action. The amount of security may be increased or decreased in the discretion of the court having jurisdiction if a showing is made that the security provided is or may become inadequate or excessive.

Subd. 16a. Continuance of participating policy dividends. (a) To the extent required by this section, the plan of reorganization of a converting mutual insurer that is a mutual life insurance company or of a converting mutual holding company that has a life insurance company subsidiary shall make adequate provision for the protection of the reasonable dividend expectations of the policyholders of active participating policies, either through the establishment of a closed block or other method acceptable by the commissioner.

(b) A closed block must be operated as follows:

(1) The converting mutual company's active participating policies may be operated by the reorganized company as a closed block of participating business.

(2) Assets must be allocated to the closed block of participating business in an amount that ensures that the assets, together with the anticipated revenue from the closed block, are reasonably expected to be sufficient to permit the closed block to pay all policy benefits, including dividends according to the current dividend scale, and other items as appropriate. The plan must be accompanied by an opinion of an independent qualified actuary who meets the standards set forth in the insurance laws or rules for the submission of actuarial opinions as to the adequacy of reserves or assets. The opinion must relate to the adequacy of the assets allocated to support the closed block of business. The actuarial opinion must be based on methods of analysis considered appropriate for those purposes by the actuarial standards board.

(3) The reorganized company shall keep a separate accounting for the closed block and shall make and include in the annual statement to be filed with the commissioner each year a separate statement showing the gains, losses, and expenses properly attributable to the closed block.

(4) The closed block must be reviewed periodically by an independent, qualified actuary for compliance with the requirements of the plan and this subdivision and a copy of the report must be provided to the commissioner and the reorganized company.

(5) Notwithstanding the establishment of a closed block, the entire assets of the company that issued the policies must be available for the payment of benefits to policyholders. Payment must first be made from the assets supporting the closed block until exhausted, and then from the general assets of the company which issued the policies.

Subd. 17. Supervisory conversions. The commissioner may waive or alter any of the requirements of this section to protect the interests of policyholders or members if the converting mutual company is subject to the commissioner's administrative supervision under chapter 60G or rehabilitation under chapter 60B.

Subd. 18. Postconversion acquisition. Prior to and for a period of three years following the date when the distribution of consideration to the eligible members in exchange for their membership interests is completed under a plan of conversion according to this section, no person other than the reorganized company shall directly or indirectly acquire or offer to acquire in any manner ownership or beneficial ownership of ten percent or more of any class of voting security of the reorganized company, or of any affiliate of the reorganized company which controls, directly or indirectly, a majority of the voting power of the reorganized company, without the prior approval of the commissioner. For the purposes of this subdivision, the terms "affiliate" and "person" have the meanings given in section 60D.15, and the term "reorganized company" includes any successor of the reorganized company.

History: 1996 c 446 art 2 s 3; 1997 c 231 art 15 s 1-3; 1999 c 177 s 7; 2002 c 336 s 1; 2005 c 69 art 2 s 7, 18; 2006 c 204 s 1; 2008 c 344 s 45



Section 66A.42 — DOMESTIC INSURANCE CORPORATIONS MAY BECOME MUTUAL CORPORATIONS.

Any domestic insurance corporation heretofore or hereafter incorporated for the transaction of the kinds of business authorized and permitted by section 60A.06, subdivision 1, and having capital stock may become a mutual corporation and to that end may formulate and carry out a plan for the acquisition by it of its outstanding capital stock, and for the mutualization of such corporation, as follows:

(a) Such plan shall have been adopted by vote of a majority of the directors of such company.

(b) Such plan shall have been submitted to the commissioner of commerce and shall have been approved as conforming to the requirements of this section and section 66A.43 and as not prejudicial to the policyholders of such company or to the insuring public.

(c) Such plan shall have been approved by a vote of stockholders representing a majority of the outstanding capital stock at a meeting of stockholders called for that purpose. Stockholders may vote in person or by proxy filed with the company at least five days before the meeting at which it is to be used. Notice of such meeting shall be given by mailing such notice from the home office of such company at least 30 days prior to such meeting in a sealed envelope, postage prepaid, directed to each stockholder at the address shown on the stock records of the company.

(d) Such plan shall have been approved by a majority of the votes cast by policyholders (whether or not members) who vote at a meeting called for that purpose. Eligibility of policyholders, whether or not members of the company, and the number of votes to which each is entitled, shall be determined by the laws of Minnesota relating to the rights of members of domestic mutual insurance companies to vote at company meetings. Policyholders may vote in person or by proxy filed with the company at least five days before the meeting at which it is to be used. Notice of such meeting shall be given by mailing such notice from the home office of such company at least 30 days prior to such meeting in a sealed envelope, postage prepaid, directed to each policyholder at the address shown on the policy records of the company. Such meeting shall be conducted in such manner as may be provided for in such plan, with the approval of the commissioner. The commissioner shall supervise and direct the methods and procedure of said meeting and appoint an adequate number of inspectors to conduct the voting at said meeting, who shall have power to determine all questions concerning the verification of the ballots, the ascertaining of the validity thereof, the qualifications of the voters and the canvass of the vote. Such inspectors, or any one thereof designated by the commissioner, shall certify to the commissioner and to such company the result of such vote, and with respect thereto shall act under such rules as shall be prescribed by the commissioner. All necessary expenses incurred by the commissioner, or incurred with the commissioner's approval by the inspectors appointed, shall be paid by such company upon the certificate of the commissioner.

(e) Approval of the plan by stockholders and policyholders as above provided may be given at a joint meeting thereof.

(f) Such plan may specify the purchase price to be paid by such company for shares of its capital stock, and in such case the price so specified shall be adhered to. If such plan does not specify the price to be paid for such shares, such company shall first obtain the approval of the commissioner for every payment made for the acquisition of any shares of its capital stock.

(g) Such plan may authorize the board of directors of the company to provide for participation in the surplus of the company by holders of policies which do not by their terms provide for such participation or which provide for a limited participation only, and may include appropriate proceedings to confer upon policyholders the right to vote at meetings of the company. Policyholders upon whom the right to vote is so conferred shall have the same voting rights and shall be entitled to the same notice of annual meeting as members of domestic mutual insurance companies.

(h) Before approving any such plan or any such payment, the commissioner shall be satisfied, by making investigation or such evidence as the commissioner may require, that such company, after deducting the aggregate sum appropriated by such plan for the acquisition of any part or all of its capital stock, and in the case of any payment not fixed by such plan and subject to approval as aforesaid, after deducting also the amount of such payment, will be possessed of admitted assets in an amount equal to the sum of (1) and (2) as follows:

(1) Its entire liabilities, including the net value of its outstanding contracts computed as provided by law, and (2) the contingency reserve deemed by the commissioner necessary to protect its policyholders and the insuring public, in view of the past experience of such company, the character of its assets, its present management and its probable future earnings.

The commissioner's action in refusing to give any approval required by this section shall be subject to review by any court of competent jurisdiction.

Such plan may be amended by vote of stockholders representing a majority of the outstanding capital stock and by a majority of the votes cast by policyholders who vote at the meeting, but in such case the plan shall not become effective until approved, as amended, by vote of a majority of the directors of such company and by the commissioner.

History: 1967 c 395 art 2 s 37; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2005 c 69 art 2 s 18; 2010 c 275 art 1 s 14



Section 66A.43 — MAY ACQUIRE CAPITAL STOCK.

In pursuance of any plan such company shall have power, and shall be privileged, to acquire any shares of its capital stock by gift, bequest, or purchase. Until all of the shares of its outstanding capital stock are acquired, any shares so acquired shall be taken and held in trust for all the policyholders of such company, as hereinafter provided, and shall be assigned and transferred on the books of the company to three trustees, who shall be named in such plan and shall be approved by the commissioner. All shares held by such trustees shall be deemed admitted assets of such company at their par value. Such trustees, who may be directors of the company, shall vote all shares so acquired and held by them at all corporate meetings in accordance with the majority vote of policyholders voting on any question before the meeting. When all of the outstanding capital stock of any such corporation shall have been acquired, the entire capital stock of such corporation shall be retired and canceled and thereupon such corporation shall be and become a mutual life insurance company without capital stock. The plan of conversion formulated pursuant to section 66A.42 shall provide for the method of filling vacancies among such trustees. Before undertaking any of the duties of appointment each trustee shall file with the company a verified acceptance of appointment and a declaration that the person will faithfully discharge the duties of trustee. All dividends and other sums received by such trustees on the shares of stock so acquired by them shall, after paying the necessary expenses of executing the trust, be immediately repaid to such company for the benefit of all who are or may become policyholders of such company and entitled to participate in the profits or savings thereof.

History: 1967 c 395 art 2 s 38; 1986 c 444; 2005 c 69 art 2 s 18






Chapter 67 — TOWNSHIP MUTUAL COMPANIES



Chapter 67A — TOWNSHIP MUTUAL COMPANIES

Section 67A.01 — NUMBER OF MEMBERS REQUIRED, PROPERTY AND TERRITORY.

Subdivision 1. Number of members. It shall be lawful for any number of persons, not less than 25, residing in adjoining counties in this state, who shall collectively own property worth at least $50,000, to form themselves into a corporation for mutual insurance against loss or damage by the perils listed in section 67A.13.

Subd. 2. Authorized territory. (a) A township mutual fire insurance company may be authorized to write business in up to nine adjoining counties in the aggregate at the same time. If policyholder surplus is at least $500,000 as reported in the company's last annual financial statement filed with the commissioner, the company may, if approval has been granted by the commissioner, be authorized to write business in ten or more counties in the aggregate at the same time, subject to a maximum of 20 adjoining counties, in accordance with the following schedule:

(b) In the case of a merger of two or more companies having contiguous territories, the surviving company in the merger may transact business in the entire territory of the merged companies; however, the territory of the surviving company in the merger may not be larger than 20 counties.

(c) A township mutual fire insurance company may write new and renewal insurance on property in cities within the company's authorized territory having a population less than 25,000. A township mutual fire insurance company may continue to write new and renewal insurance once the population increases to 25,000 or greater provided that amended and restated articles are filed with the commissioner along with a certification that such city's population has increased to 25,000 or greater.

(d) A township mutual fire insurance company may write new and renewal insurance on property in cities within the company's authorized territory with a population of 25,000 or greater, but less than 150,000, if approval has been granted by the commissioner. No township mutual fire insurance company shall insure any property in cities with a population of 150,000 or greater.

(e) If a township mutual fire insurance company provides evidence to the commissioner that the company had insurance in force on December 31, 2007, in a city within the company's authorized territory with a population of 25,000 or greater, but less than 150,000, the company may write new and renewal insurance on property in that city provided that the company files amended and restated articles by July 31, 2010, naming that city.

History: 1967 c 395 art 8 s 1; 1971 c 135 s 1; 1975 c 15 s 1; 1999 c 53 s 1; 2009 c 37 art 3 s 18



Section 67A.02 — CERTIFICATE OF INCORPORATION.

Subdivision 1. Contents. The persons who desire to form a township mutual fire insurance company, as defined in section 67A.01, shall make, sign, and acknowledge before some officer competent to take acknowledgments of deeds a certificate of incorporation which shall specify:

(1) the name;

(2) the location of the principal office;

(3) the general nature of the business;

(4) the territory in which it desires to transact business;

(5) who may become members;

(6) source from which the corporate funds shall be derived;

(7) the class of property it desires to insure;

(8) in what board its management shall be vested;

(9) the date of its annual meeting; and

(10) the corporate existence.

It may contain any other lawful provision defining and regulating the powers or business of the corporation, its officers, directors, and members.

Subd. 2. Approval of commissioner required; filing. The certificate of every such corporation shall be presented to the commissioner for approval and, on approving the same, the commissioner shall endorse thereon the approval and the certificate shall then be filed in the commissioner's office and recorded in a book kept therein for that purpose. Upon the approval of the certificate and the filing of the same with the commissioner, the corporate organization of the incorporation shall be complete.

History: 1967 c 395 art 8 s 2; 1986 c 444



Section 67A.03 — CORPORATE EXISTENCE.

The corporate existence of any township mutual fire insurance company heretofore or hereafter organized may be made perpetual by so providing in its articles of incorporation.

History: 1967 c 395 art 8 s 3; 1975 c 15 s 2



Section 67A.04 — AMENDMENTS TO CERTIFICATE OF INCORPORATION.

The certificate of incorporation of any township mutual fire insurance company may be amended in respect to any matter which the original certificate of incorporation might lawfully have contained, or which is authorized by the provisions of sections 67A.01 to 67A.26, by the adoption of a resolution, specifying the proposed amendment, at the regular meeting, or a special meeting called for that expressly stated purpose, by a majority vote of its members present and voting; or by a majority vote of its entire board of directors, within one year after having been thereby duly authorized by a specific resolution duly adopted at such meeting of the members, and by causing the resolution to be embraced in a certificate duly executed by its president and secretary under the corporate seal of the company, if it have one, and approved, filed, and recorded in the manner prescribed by such sections for the approval, filing, and recording of the original certificate.

History: 1967 c 395 art 8 s 4



Section 67A.05 — BYLAWS.

Subdivision 1. Bylaws required. The first board of directors shall adopt bylaws, which shall remain effective until and except as amended by the members at any regular or special meeting called therefor.

Subd. 2. Filing of bylaws and amendments. Every township mutual fire insurance company doing business within this state shall be subject to the requirements of section 72A.061, subdivision 2, as to amendments or additions to its bylaws.

History: 1967 c 395 art 8 s 5; 1987 c 337 s 110



Section 67A.06 — POWERS OF CORPORATION.

Every corporation formed under the provisions of sections 67A.01 to 67A.26, shall have power:

(1) to have succession by its corporate name for the time stated in its certificate of incorporation;

(2) to sue and be sued in any court;

(3) to have and use a common seal and alter the same at pleasure;

(4) to acquire, by purchase or otherwise, and to hold, enjoy, improve, lease, encumber, and convey all real and personal property necessary for the purpose of its organization, subject to such limitations as may be imposed by law or by its articles of incorporation;

(5) to elect or appoint in such manner as it may determine all necessary or proper officers, agents, boards, and committees, fix their compensation, and define their powers and duties;

(6) to make and amend consistently with law bylaws providing for the management of its property and the regulation and government of its affairs;

(7) to wind up and liquidate its business in the manner provided by chapter 60B;

(8) to indemnify certain persons against expenses and liabilities as provided in section 302A.521. In applying section 302A.521 for this purpose, the term "members" shall be substituted for the terms "shareholders" and "stockholders "; and

(9) to eliminate or limit a director's personal liability to the company or its members for monetary damages for breach of fiduciary duty as a director. A company shall not eliminate or limit the liability of a director:

(i) for breach of loyalty to the company or its members;

(ii) for acts or omissions made in bad faith or with intentional misconduct or knowing violation of law;

(iii) for transactions from which the director derived an improper personal benefit; or

(iv) for acts or omissions occurring before the date that the provisions in the articles eliminating or limiting liability become effective.

History: 1967 c 395 art 8 s 6; 1969 c 708 s 63; 1975 c 15 s 3; 1979 c 152 s 1; 1987 c 337 s 111; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 1; 2005 c 69 art 3 s 14; 2009 c 37 art 3 s 19



Section 67A.07 — PRINCIPAL OFFICE.

The principal office of a township mutual fire insurance company shall be located in a county in which the company is authorized to do business.

History: 1967 c 395 art 8 s 7; 1973 c 123 art 5 s 7; 1975 c 15 s 4; 2009 c 37 art 3 s 20



Section 67A.08 — BOARD OF DIRECTORS.

Each company shall choose of its members no less than five, and not more than nine, directors to manage the affairs of the company, who shall hold their office for such period as may be fixed by the bylaws of the company, not exceeding three years, and until their successors are elected and qualified.

History: 1967 c 395 art 8 s 8



Section 67A.09 — OFFICERS.

Subdivision 1. How elected or chosen. The directors shall choose one of their number as president, one as vice-president, and one as secretary; they shall also choose a treasurer, who need not be a member of the board, but must be a member of the company. They may also choose a manager, who need not be a member of the board, and need not be a member of the company. The offices of secretary and treasurer may be held by the same person.

The board of directors may appoint other officers as it deems necessary for the conduct of business.

Subd. 2. Officers, bond. The officers and employees of the company shall give such bond to the company in such sum as the directors shall determine.

History: 1967 c 395 art 8 s 9; 1975 c 15 s 5; 1989 c 130 s 1



Section 67A.10 — RIGHTS OF CERTAIN MEMBERS.

Nonresidents owning property in the territory where any such company is authorized to do business may become a member with all the rights thereof except eligibility to office.

History: 1967 c 395 art 8 s 10; 1975 c 15 s 6



Section 67A.11 — ANNUAL MEETING.

Subdivision 1. Date and fiscal year. The annual meeting of every such company shall be held before July first in each year, and the fiscal year of the company shall be from the first day of January through the thirty-first day of the following December.

Subd. 2. Annual report. A full report of the business of the company for the previous fiscal year shall be presented at the annual meeting.

Subd. 3. Annual statement. (a) On or before March first, following the end of each fiscal year, the president and the secretary shall file with the commissioner a verified statement of the entire business and condition of the company, which statement shall contain such data and information in reference to the business of the preceding fiscal year as shall be required by the commissioner.

(b) On or before March 1 of each year, the president and secretary shall also file with the commissioner of revenue a copy of the verified statement required by paragraph (a). Failure to file the statement on or before March 1 will subject the company to a penalty of $10 a day up to a maximum of $200.

Subd. 4. Other statements may be required by commissioner. The commissioner may at other times require any further statement that the commissioner may deem necessary to be made relating to the business of the company.

Subd. 5. Fees. Fees to be paid as listed in section 60A.14.

History: 1967 c 395 art 8 s 11; 1975 c 15 s 7,8; 1977 c 244 s 1; 1986 c 444; 1987 c 268 art 2 s 18; 1987 c 329 s 21



Section 67A.12 — APPLICATIONS.

Subdivision 1. Who may accept. The president, secretary, treasurer, or chosen manager may accept all applications and sign and issue policies, agreeing in the name of the company to pay all losses and damages, not exceeding the sums named in the policies, sustained by reason of the perils named, for the term therein specified.

Subd. 2. Binders. Every application for insurance made to any authorized officer or agent, until refused by the proper officer, shall be of the same force and effect as a regularly issued policy and contract of insurance, and from the time of its receipt by an officer or agent, the property specified in the application shall be deemed insured in the same manner and to the same extent as if covered by a regular policy issued according to law and the regulations of the company.

Subd. 3. [Repealed, 1975 c 15 s 22]

Subd. 4. Policy fee, premium and assessment. Before the delivery of any policy, the company may collect regular cash premium and policy fee and shall take the written agreement of the insured of even date therewith, which shall be embodied in the application, to pay a pro rata share of losses or damages sustained by any member.

Subd. 5. Term of policy. The term of policies issued by township mutual fire insurance companies shall not exceed five years.

History: 1967 c 395 art 8 s 12; 1975 c 15 s 9; 1986 c 444; 1989 c 130 s 2



Section 67A.13 — TYPES OF INSURANCE AUTHORIZED.

A township mutual fire insurance company shall insure only against loss or damage by fire, lightning, explosion, flood, earthquake, theft, vandalism, collapse, upset, overturn, collision, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke, breakage of glass, weight of ice, snow or sleet, freezing, leakage of water or other substance, electrical power interruption or electrical breakdown from any cause, and as to livestock against loss or damage by electrocution by electrical currents artificially generated, attack by dogs or wild animals, drowning, accidental shooting, loading or unloading, or collision or overturn of conveyances, and consequential losses as a result of damage from any of the perils listed except public liability.

History: 1967 c 395 art 8 s 13; 1975 c 15 s 10



Section 67A.14 — INSURABLE PROPERTY.

Subdivision 1. Kinds of property; property outside authorized territory. (a) Township mutual fire insurance companies may insure qualified property. Qualified property means dwellings, household goods, appurtenant structures, farm buildings, farm personal property, churches, church personal property, county fair buildings, community and township meeting halls and their usual contents.

(b) Township mutual fire insurance companies may extend coverage to include an insured's secondary property if the township mutual fire insurance company covers qualified property belonging to the insured. Secondary property means any real or personal property that is not considered qualified property for a township mutual fire insurance company to cover under this chapter. The maximum amount of coverage that a township mutual fire insurance company may write for secondary property is 25 percent of the total limit of liability of the policy issued to an insured covering the qualified property.

(c) A township mutual fire insurance company may insure any real or personal property, including qualified or secondary property, subject to the limitations in subdivision 1, paragraph (b), located outside the limits of the territory in which the company is authorized by its certificate or articles of incorporation to transact business, if the company is already covering qualified property belonging to the insured, inside the limits of the company's territory.

(d) A township mutual fire insurance company may insure property temporarily outside of the authorized territory of the township mutual fire insurance company.

Subd. 2. [Repealed, 1975 c 15 s 22]

Subd. 3. [Repealed, 1975 c 15 s 22]

Subd. 4. [Repealed, 1975 c 15 s 22]

Subd. 5. [Repealed, 2009 c 37 art 3 s 25]

Subd. 6. [Repealed, 1975 c 15 s 22]

Subd. 7. Amount of insurable risk. No township mutual fire insurance company shall insure or reinsure a single risk or hazard in a larger sum than the greater of $3,000, or one tenth of its net assets plus two tenths of a mill of its insurance in force; provided that no portion of any such risk or hazard which shall have been reinsured, as authorized by the laws of this state, shall be included in determining the limitation of risk prescribed by this subdivision.

History: 1967 c 395 art 8 s 14; 1971 c 133 s 1; 1971 c 187 s 1; 1973 c 123 art 5 s 7; 1975 c 15 s 11,12; 1977 c 244 s 2,3; 1981 c 136 s 1; 1989 c 130 s 3,4; 2006 c 204 s 13; 2009 c 37 art 3 s 21,22



Section 67A.15 — CLASSIFICATION OF PROPERTY.

Every such company may classify property insured under different rates, corresponding as nearly as possible to the greater or less risk from fire by reason of location or construction, and issue its policies in accordance with these differences.

History: 1967 c 395 art 8 s 15



Section 67A.161 — APPRAISAL OF DISPUTED LOSSES.

If a township mutual fire insurance company and an insured fail to agree on the actual cash value of an item or amount of a loss, on written demand by either party, the insured and the company shall each, within 20 days of the demand, select a competent and disinterested appraiser and notify the other party of the appraiser's identity. If either party fails to select an appraiser within the time provided, the presiding judge of the district court in the county in which the loss occurred shall appoint an appraiser to represent that party. The appointment shall be made upon application to the court by the party not failing to make the required selection and upon five days' written notice to the other party. The appraisers appointed pursuant to this section shall make a good faith effort to select a competent and disinterested umpire. If the appraisers fail to agree upon an umpire within 15 days of their appointment, the presiding judge of the district court in the county in which the loss occurred shall appoint an umpire upon application by either party and five days' written notice to the other party. The appraisers shall appraise the loss, stating separately actual value and loss to each item. If the appraisers fail to agree, they shall submit their differences to the umpire, whose decision shall control to the extent of the differences between the appraisers. An award in writing, approved by the appraisers or by an appraiser and the umpire, upon being filed with the company shall be conclusive evidence of the actual value and loss to an item. An appraiser shall be paid by the party represented, and the expenses of the appraisal and the umpire shall be paid in equal shares by the two parties.

History: 1975 c 15 s 13; 1986 c 444



Section 67A.175 — SURPLUS REQUIREMENTS.

Subdivision 1. Minimum. Township mutual fire insurance companies shall maintain a minimum policyholders' surplus of $300,000 at all times.

Subd. 2. Corrective action plan; filing. A township mutual fire insurance company that falls below the $300,000 minimum surplus requirement must file a corrective action plan with the commissioner. The plan shall state how the company will correct its surplus deficiency. The plan must be submitted within 45 days of the company falling below the minimum surplus level.

Subd. 3. Corrective action plan; commissioner's notification. Within 30 days after the submission by a township mutual fire insurance company of a corrective action plan, the commissioner shall notify the insurer whether the plan may be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the plan is unsatisfactory, the notification to the company must set forth the reasons for the determination, and may set forth proposed revisions that will render the plan satisfactory in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a revised corrective action plan that may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised plan to the commissioner within 45 days.

History: 2009 c 37 art 3 s 23



Section 67A.18 — TERMINATION.

Subdivision 1. By member. Any member may terminate membership in the company by giving written notice or returning the member's policy to the secretary.

Subd. 2. By company. The company may annul and cancel any policy after giving not less than ten days' written notice to the insured by registered or certified mail to the last known address of the insured and to any mortgagee to whom the policy is made payable.

Subd. 3. [Repealed, 1975 c 15 s 22]

History: 1967 c 395 art 8 s 18; 1975 c 15 s 15,16; 1986 c 444; 2009 c 37 art 3 s 24



Section 67A.191 — COMBINATION POLICIES.

Subdivision 1. Qualified risks. A township mutual fire insurance company may issue an insurance policy for qualified and secondary property as defined in section 67A.14, subdivision 1, in combination with a policy issued by an insurer authorized to sell property and casualty insurance in this state. The portions of the combination policy issued by a township mutual insurance company, including those that insure dwellings, whether or not owner occupied, are excluded from all provisions of the insurance laws of this state as provided in section 67A.25, subdivision 2.

Subd. 2. Homeowner's risks. A township mutual fire insurance company may market and issue policies known as "homeowner's insurance" as defined in section 65A.27, subdivision 4, only in combination with a policy issued by an insurer authorized to sell property and casualty insurance in this state. All portions of the combination policy providing homeowner's insurance, including those issued by a township mutual insurance company, are subject to the provisions of chapter 65A and sections 72A.20 and 72A.201.

History: 1994 c 564 s 1; 1998 c 297 s 1; 2004 c 202 s 2; 2009 c 178 art 1 s 39; 2012 c 162 s 1



Section 67A.20 — REINSURANCE.

Subdivision 1. Among themselves. Township mutual fire insurance companies may enter into reinsurance agreements with other township mutual fire insurance companies and reinsure a portion of any risk with these companies. In these cases they shall not be confined to the territory in which they are writing direct business.

Subd. 2. With reinsurance association. Any township mutual fire insurance company may become a member of a reinsurance association, such as provided for under sections 67A.40 to 67A.44, for the purpose of reinsuring any part or all of any risk or risks written by it.

Subd. 3. With licensed insurers. Township mutual fire insurance companies may enter into reinsurance agreements with any Minnesota licensed insurer authorized to write the same lines of business.

History: 1967 c 395 art 8 s 20; 2001 c 215 s 34



Section 67A.21 — CONSOLIDATION, MERGER.

Two or more township mutual fire insurance companies which have been or may hereafter be authorized to transact the business of insurance upon insurable property as herein authorized may consolidate or merge as provided herein.

To effect this consolidation or merger, it shall be necessary:

(1) that the board of directors or managing body of each of the corporations pass a resolution to the effect that the consolidation or merger is advisable and containing the proposed name of the corporation, as consolidated or merged, its principal office, and the names of its first board of directors and officers;

(2) that a special meeting of the policyholders of each of the corporations shall be held, a notice of which meeting shall be mailed to each of the policyholders thereof at least 30 days prior to the holding thereof, and which notice shall embody the resolution adopted by the board of directors, as provided in clause (1);

(3) that a majority of the policyholders of each of the corporations present or represented at these special meetings shall, by resolution, approve and ratify the action of the directors, as provided for in clause (1); and

(4) that the proceedings and resolutions be filed with, and approved of by, the commissioner.

When full copies of these proceedings have been filed with the commissioner, which copies shall be certified by the president and secretary of the respective corporations and duly verified by these officers, and approved of by the commissioner, the consolidation or merger of these corporations shall be deemed to be complete, and the company so continuing the business shall be deemed to have fully assumed all of the obligations, liabilities, and risks and to be the owner of all the assets of the companies so consolidating or merging.

If this consolidation or merger is made under any new name, the filing of these proceedings and the approval of same by the commissioner shall be sufficient to constitute the consolidated or merged company a corporation, with all the powers and privileges, and subject to all the limitations, of a township mutual fire insurance company under the laws of this state.

History: 1967 c 395 art 8 s 21; 1975 c 15 s 18; 1986 c 444



Section 67A.231 — DEPOSIT OF FUNDS; INVESTMENT; LIMITATIONS.

The directors of any township mutual insurance company may authorize the treasurer to invest any of its funds and accumulations in:

(a) Bonds, notes, mortgages, or other obligations guaranteed by the full faith and credit of the United States of America and those for which the credit of the United States is pledged to pay principal, interest or dividends, including United States agency and instrumentality bonds, debentures, or obligations;

(b) Bonds, notes, evidence of indebtedness, or other public authority obligations guaranteed by this state;

(c) Bonds, notes, evidence of the indebtedness or other obligations guaranteed by the full faith and credit of any county, municipality, school district, or other duly authorized political subdivision of this state;

(d) Bonds or other interest bearing obligations, payable from revenues, provided that the bonds or other interest bearing obligations are at the time of purchase rated among the highest four quality categories used by a nationally recognized rating agency for rating the quality of similar bonds or other interest bearing obligations, and are not rated lower by any other such agency; or obligations of a United States agency or instrumentality that have been rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners. A company may not invest more than 20 percent of its admitted assets in the obligations of any one corporation. This is not applicable to bonds or other interest bearing obligations in default as to principal;

(e) Investments in the obligations stated in paragraphs (a), (b), (c), and (d), may be made either directly or in the form of securities of, or other interests in, an investment company registered under the federal Investment Company Act of 1940. Investment company shares authorized pursuant to this subdivision shall not exceed 20 percent of the company's surplus. These obligations must be carried at the lower of cost or market on the annual statement filed with the commissioner and adjusted to market on an annual basis;

(f) Loans upon improved and unencumbered real property in this state worth at least twice the amount loaned thereon, not including buildings, unless insured by property insurance policies payable to and held by the security holder;

(g) Real estate, including land, buildings and fixtures, located in this state and used primarily as home office space for the insurance company;

(h) Demand or time deposits or savings accounts in federally insured depositories located in any state to the extent that the deposit or investment is insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration. An additional deposit not to exceed 50 percent of the township mutual insurance company's policyholder surplus may be located in these depositories if covered by private deposit insurance written by an insurer licensed by the Department of Commerce;

(i) Guarantee fund certificates of a mutual insurer which reinsures the business of the township mutual insurance company. The commissioner may by rule limit the amount of guarantee fund certificates which the township mutual insurance company may purchase and this limit may be a function of the size of the township mutual insurance company;

(j) Up to $1,500 in stock of an insurer which issues directors and officers liability insurance to township mutual insurance company directors and officers;

(k) Up to $10,000 in shares of stock of the National Association of Mutual Insurance Companies bank, subject to the commissioner's approval; and

(l) Overnight repurchase agreements with the depository that handles the company's primary accounts under paragraph (h). The repurchase agreements must be collateralized by securities that the company is otherwise authorized to invest in under this section. The securities must have an aggregate market value of at least 105 percent of the total amount invested under the repurchase agreement.

History: 1981 c 127 s 1; 1987 c 337 s 112; 1995 c 214 s 16; 1997 c 222 s 8; 1998 c 297 s 2; 1999 c 52 s 1



Section 67A.241 — RECORD KEEPING; EXAMINATION; REMEDIES.

Subdivision 1. Record keeping. The commissioner may prescribe a basis upon which a township mutual insurance company shall maintain its records which shall reflect the true financial condition of the company.

Subd. 2. External examination of company records and accounts. (a) The board of directors of every township mutual insurance company shall, at least once every three years, cause the records and accounts of the company to be examined by an independent public accountant, auditor, or person who has been certified by the society of financial examiners. The examination shall cover the financial and business affairs including the treatment of members and claimants of the company during the previous three years ending December 31.

(b) A written summary report of the pertinent results of the examination shall immediately be filed with each member of the board of directors following completion of the examination. A complete examination report shall be filed with the board of directors and the commissioner within 60 days following completion of the examination.

(c) The accountant, auditor, or certified financial examiner conducting or supervising the examination must have a minimum of five years' experience in public accounting or examining the financial records or statements of financial institutions and shall not be an officer or employee of the company being examined. The examiner must not be directly involved in maintaining the records being examined, but may advise or counsel management in record keeping, accounting, or management procedures.

Subd. 3. Examination by commissioner. The commissioner, with due cause based upon information disclosed in any statement or report or upon information from any examination conducted under this section or when requested by five or more members, shall make an examination of the financial and business affairs of any township mutual fire insurance company doing business within this state. The company examined shall pay the actual expenses of the person or persons making the examination and the fees prescribed in section 60A.03, subdivision 5.

Subd. 4. Remedies. When, after examination by the commissioner or independent public accountant, auditor, or certified financial examiner, the commissioner is satisfied that a township mutual insurance company has failed to comply with provisions of sections 67A.01 to 67A.26; is exceeding its power; is not carrying out its contracts in good faith; is transacting business fraudulently; or is in such condition as to render further proceedings hazardous to the public or to its policyholders, the commissioner may take action deemed necessary or proceed under the provisions of chapter 60B.

History: 1981 c 127 s 2; 1984 c 592 s 63; 1986 c 444



Section 67A.25 — REFERENCE TO LAWS 1909, CHAPTER 411.

Subdivision 1. What companies may come under Laws 1909, chapter 411. Any township mutual fire insurance company heretofore organized may exercise, after the passage of Laws 1909, chapter 411, all of the rights conferred thereby that are within the powers and privileges of its certificate or articles of incorporation, or it may be reincorporated thereunder. No such company already organized shall be required to reincorporate thereunder in order to avail itself of the privileges thereof.

Every township mutual fire insurance company now doing business in this state shall have the right to continue transacting such business until the first day of March succeeding the passage thereof; and the commissioner, if satisfied that the company is transacting its business in accordance therewith, shall on the first day of each succeeding June issue a license to the company authorizing it to transact business until the May 31 following the date of the license.

Subd. 2. Application of Laws 1909, chapter 411. Except as therein provided, all township mutual fire insurance companies heretofore or hereafter organized in this state shall be governed by Laws 1909, chapter 411, as amended, and excluded from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose, and no law heretofore or hereafter passed shall apply to the company unless it shall be expressly designated in the law that it is applicable to township mutual fire insurance companies.

History: 1967 c 395 art 8 s 25; 1Sp1985 c 10 s 70; 1986 c 444



Section 67A.26 — PENALTIES.

Subdivision 1. Fraudulent statements. Any person, officer, or member who shall knowingly or willfully make any false or fraudulent statement or representation in reference to any application for membership under sections 67A.01 to 67A.26, or any false or fraudulent statement as to the transactions or condition of the company of which the person is a member or officer, shall be guilty of a misdemeanor.

Subd. 2. Noncompliance by officers or employees. Any officer of any such company, or employee thereof, who shall neglect or refuse to comply with, or violates any of the provisions of sections 67A.01 to 67A.26, shall be guilty of a misdemeanor.

History: 1967 c 395 art 8 s 26; 1971 c 23 s 8,9; 1986 c 444



Section 67A.40 — ORGANIZATION AND POWERS.

Subdivision 1. Organization and purpose. Not less than six duly licensed township mutual fire insurance companies may organize a mutual association for the purpose of reinsuring any part or all of any risk or risks, written by any of the member companies.

Subd. 2. Articles of incorporation, contents and filing. The incorporation of this association shall be effected by filing with the commissioner and with the secretary of state a certificate of incorporation duly executed and acknowledged by the companies forming the association, these companies having been first duly authorized, by resolution duly adopted at a regular annual meeting, or at a special meeting called for that purpose, which certificate shall state, in substance, such facts as are required to be stated in certificates of incorporation by the general corporation laws of this state and shall have first been approved by the commissioner.

Subd. 3. Corporate powers. In addition to the powers conferred by sections 67A.40 to 67A.44, every such association shall have the power to reinsure any part or all of any risk or risks assumed by it, and every such association shall have the corporate powers which are granted to corporations under the general corporation laws of this state. Any such association having a surplus of at least $300,000 may, at any regular meeting or at a special meeting called for that purpose, transform itself into a mutual insurance company by amending its articles of incorporation to provide for the doing of one or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (14). Such transformed company shall be subject to the general corporation laws contained in chapter 302A, and subject to the conditions and restrictions as to the kinds of insurance which may be combined by a like stock insurance company and to all restrictions contained in the laws of this state with reference to general mutual insurance companies transacting the same kinds of business. The bylaws may also provide for voting rights to be based on one vote for each policyholder, plus one vote for each $100 of premium paid within 12 months prior to the meeting at which the votes are cast.

Subd. 4. Perpetual existence. The corporate existence of any such association may be made perpetual by so providing in its articles of incorporation.

Subd. 5. Directors. The directors of the association shall be chosen from the officers of its members.

Subd. 6. Bylaws. The board of directors at its first meeting shall adopt bylaws, which shall be filed with the commissioner and shall not be effective until approved by the commissioner.

History: 1967 c 395 art 8 s 40; 1969 c 7 s 28; 1986 c 444; 2005 c 69 art 3 s 15; 2012 c 187 art 1 s 13



Section 67A.41 — PREMIUMS AND ASSESSMENTS.

Member companies of any such association shall each year pay to the treasurer thereof such assessments as shall be fixed or authorized by the board of directors of the association, which assessments shall be based upon the amount of insurance of each of its member companies during the calendar year ending December 31st next preceding. The individual members of the member companies shall be subject to assessment in case the funds of the member companies are insufficient to pay any assessment made by the association to the same extent and in the same manner as though the assessment by the association were to cover a loss for which the member company was liable.

History: 1967 c 395 art 8 s 41



Section 67A.42 — WITHDRAWAL BY MEMBERS.

Any member of the association may withdraw from membership upon giving 90 days' notice of its intention so to do when the withdrawal has been authorized by a majority vote of its members present and voting at a regular meeting or a special meeting called for that purpose. This withdrawal shall not in any way affect its liability to contribute to any losses or expenses which may have been incurred prior to the time of withdrawal.

History: 1967 c 395 art 8 s 42



Section 67A.43 — COMMISSIONER'S POWERS AND DUTIES.

Subdivision 1. To have supervision. The certificate of incorporation and bylaws, forms of contracts and policies adopted or issued by every such association, and the general conduct of its affairs shall be subject to the general supervision and jurisdiction of the commissioner, and the commissioner, when requested by five or more members of the association, shall make an examination of the affairs thereof at the expense of the association. Farmers and township reinsurance or guaranty associations shall be subject to the provisions of chapter 60B.

Subd. 2. Filing of annual statement and license required. Every such association shall file with the commissioner the annual statement and procure the certificate of authority as required by law pertaining to insurance companies.

Subd. 3. [Repealed, 1987 c 337 s 131]

History: 1967 c 395 art 8 s 43; 1969 c 708 s 63; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 67A.44 — COMMISSIONER DEFINED.

As used in all parts of this chapter the word "commissioner" shall mean the commissioner of commerce of the state of Minnesota and, in the commissioner's absence or disability, a deputy or other person duly designated to act for the commissioner.

History: 1967 c 395 art 8 s 44; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444






Chapter 68 — TITLE INSURANCE COMPANIES



Chapter 68A — TITLE INSURERS

Section 68A.01 — REAL ESTATE TITLE INSURANCE COMPANIES.

Subdivision 1. [Repealed, 1969 c 7 s 30]

Subd. 2. Guaranty fund and investment thereof. Before issuing any policy or other contract of guaranty or insurance, every real estate title insurer shall set apart and keep separate a guaranty fund of $100,000 or an amount equal to two-fifths of its capital stock whichever is the greater. The guaranty fund shall be invested according to law.

Subd. 3. Deposit of guaranty fund. The securities in which the guaranty fund is invested shall be duly deposited with the commissioner in accordance with section 60A.10, subdivision 4, and the commissioner's certificate thereof procured, as provided by law. This deposit shall be maintained unimpaired and the principal of the fund shall be applied only to the payments of losses and expenses by reason of its guaranty and insurance contracts, with the right to the company to collect the income thereof and to substitute other like securities of equal amount and value from time to time. In the case of a foreign insurer, the deposit may be made with the commissioner of the domicile state of such foreign insurer and that commissioner's certificate thereof shall be accepted by the commissioner.

Subd. 4. Investment of other funds. After the investment of such portion of its capital stock as hereinbefore provided and the deposit of the securities in its guaranty fund as aforesaid the remainder of its capital stock and funds may be invested in such securities, records, and equipment as the board of directors or the board of trustees of the company shall determine to be suitable for the transaction of its business, unless otherwise limited by this chapter.

Subd. 5. Other powers. In addition to the powers now possessed, these companies are authorized to make abstracts of title to real property for compensation.

Subd. 6. Admitted asset standards. An investment in a title plant or plants in an amount equal to the actual cost must be allowed as an admitted asset for title insurers. The aggregate amount of the investment must not exceed the lesser of 20 percent of admitted assets or 40 percent of surplus to policyholders, both as required to be shown on the statutory balance sheet of the insurer for its most recently filed statement with the commissioner. If the amount of the investment exceeds the limits in this subdivision, the excess amount must be recorded as a nonadmitted asset.

History: 1967 c 395 art 9 s 1; 1969 c 7 s 29; 1969 c 253 s 1,2; 1974 c 425 s 9; 1986 c 444; 1991 c 325 art 21 s 7; 2000 c 350 s 11,12; 2014 c 198 art 4 s 9



Section 68A.02 — HISTORIC STATUTORY PREMIUM RESERVE.

Subdivision 1. 1964-2001 premium reserve. Upon issuance of each contract of title insurance issued on or after January 1, 1964, through January 1, 2001, by a domestic real estate title insurer, there shall be reserved initially a sum equal to ten percent of the original premium charged therefor. At the end of each calendar year following the year in which the contract of title insurance is issued, there shall be a reduction in the sum so reserved in the amount of one-twentieth of such sum. On any contract of title insurance issued prior to January 1, 1964, by a domestic real estate title insurer, a reserve shall be set up on January 1, 1964, and thereafter maintained in such sum as would have been required if the foregoing requirements with respect to title insurance reserves had existed at and after the date of the contract of title insurance. Such sums herein required to be reserved shall at all times and for all purposes be considered and constitute unearned portions of the original premiums on such contracts of title insurance, shall be charged as a reserve liability of the real estate title insurer in determining its financial condition, and, for the purpose of applying the provisions of section 60A.23, subdivision 4, shall be deemed to constitute the whole amount of the premiums on the unexpired risks of such real estate title insurer.

Subd. 2. 2001-2004 premium reserve. (a) Additions to the reserve after January 1, 2001, and through January 1, 2004, must be made out of total charges for title insurance policies and guarantees written, equal to the sum of the following items, as set forth in the title insurer's most recent annual statement filed with the commissioner:

(1) for each title insurance policy on a single risk written or assumed after January 1, 2001, a minimum rate of $0.36 per $1,000 of net retained liability for policies under $500,000 and $0.16 per $1,000 of net retained liability for policies of $500,000 or greater; and

(2) a minimum of eight percent of escrow, settlement, and closing fees collected in contemplation of the issuance of title insurance policies or guarantees.

(b) The amounts in paragraph (a) must be released from the reserve in accordance with section 68A.03, subdivision 3, paragraph (b).

History: 1967 c 395 art 9 s 2; 2000 c 350 s 13; 2004 c 227 s 1; 2014 c 198 art 4 s 10



Section 68A.03 — RESERVES.

Subdivision 1. Requirements. After January 1, 2001, the financial condition of an insurer doing business under this chapter must be determined by applying the general provisions of the insurance code requiring the establishment of reserves sufficient to cover all known and unknown liabilities including allocated and unallocated loss adjustment expense, except that a title insurer shall also establish and maintain the reserves required by this section.

Subd. 2. Claim reserves. A title insurer shall establish and maintain a known claim reserve in an amount estimated to be sufficient to cover all unpaid losses, claims, and allocated loss adjustment expenses arising under title insurance policies, guaranteed certificates of title, guaranteed searches, and guaranteed abstracts of title and all unpaid losses, claims, and allocated loss adjustment expenses for which the title insurer may be liable, and for which the insurer has received notice by or on behalf of the insured, holder of a guarantee, or escrow or security depositor.

Subd. 3. Statutory premium reserve. (a) A title insurer shall establish and maintain a statutory premium reserve consisting of:

(1) the amount of statutory premium reserve required by the laws of the domiciliary state of the insurer if the insurer is a foreign or non-U.S. title insurer; or

(2) if the insurer is a domestic title insurer of this state, a statutory or unearned premium reserve consisting of:

(i) the amount of the statutory or unearned premium or reinsurance reserve legally held on January 1, 2004, which balance must be released according to the law in effect at the time the sums were added to the reserve, all as set forth in section 68A.02; and

(ii) after January 1, 2004, and until December 31, 2009, a sum equal to a minimum of eight percent of the total of subitems (A) and (B). After January 1, 2010, a sum equal to a minimum of 6.5 percent of the total of subitems (A) and (B):

(A) direct risk premiums written; and

(B) premiums for reinsurance assumed, plus other income, less premiums for reinsurance ceded as set forth in schedule P of the title insurer's most recent annual statement filed with the commissioner.

(b) The aggregate of the amounts set aside in this reserve in any calendar year pursuant to paragraph (a), clause (2), item (ii), must be released from the reserve and restored to net profits over a period of 20 years at an amortization rate not to exceed the following formula: 35 percent of the aggregate sum on July 1 of the year next succeeding the year of addition; 15 percent of the aggregate sum on July 1 of each of the succeeding two years; ten percent of the aggregate sum on July 1 of the next succeeding year; three percent of the aggregate sum on July 1 of each of the next three succeeding years; two percent of the aggregate sum on July 1 of each of the next three succeeding years; and one percent of the aggregate sum on July 1 of each of the next succeeding ten years.

(c) The insurer shall calculate an adjusted statutory or unearned premium reserve as of the year of first application of paragraph (a), clause (2), item (ii). The adjusted reserve must be calculated as if paragraph (a), clause (2), item (ii), had been in effect for all years beginning 20 years before the year of first application of paragraph (a), clause (2), item (ii). For purposes of this calculation, the balance of the reserve as of that date is considered to be zero. If the adjusted reserve so calculated exceeds the aggregate amount set aside for statutory or unearned premiums in the insurer's most recent annual statement filed with the commissioner, the insurer shall, out of total charges for policies of title insurance, increase its statutory or unearned premium reserve by an amount equal to one-sixth of that excess in each of the succeeding six years, beginning with the calendar year that includes the year of first application of paragraph (a), clause (2), item (ii), until the entire excess has been added.

(d) The aggregate of the amounts set aside in this reserve in any calendar year as adjustments to the insurer's statutory or unearned premium reserve pursuant to paragraph (c) must be released from the reserve and restored to net profits, or equity if the additions required by paragraph (c) reduced equity directly, over a period not exceeding ten years pursuant to the following table:

*The calendar year following the year of first application of paragraphs (a), clause (2), item (ii), (b), and (c).

(e) A supplemental reserve must be established consisting of any other reserves necessary, when taken in combination with the reserves required by this section and section 68A.02, to cover the company's liabilities with respect to all losses, claims, and loss adjusted expenses.

(f) Each title insurer subject to the provisions of this chapter shall file with its annual statement, required under section 60A.13, subdivision 1, a certification by a member in good standing of the American Academy of Actuaries. The actuarial certification required of a title insurer must conform to the National Association of Insurance Commissioners' annual statement instructions for title insurers.

History: 2000 c 350 s 14; 2004 c 227 s 2; 2011 c 61 s 6



Section 68A.04 — DEFINITIONS.

Subdivision 1. Direct risk premiums. For purposes of this chapter, "direct risk premiums" means the charge for title insurance made by a title insurer or its agents according to the insurer's rate filing approved by the commissioner of commerce without a deduction for commissions paid to or retained by the agent and is that portion of the fee charged by a title insurer to an insured or an applicant for insurance for the assumption by the title insurer of the risk created by the issuance of the title insurance policy. Direct risk premiums of a title insurer do not include any other charge or fee for abstracting, searching, or examining the title, or for escrow, closing, or other related services.

Subd. 2. Title insurance. For purposes of this chapter, "title insurance" means insuring owners of real or personal property, the holders of liens, interests or encumbrances thereon, or others interested therein, against loss or damage suffered by reason of liens, encumbrances upon, defects in, or the unmarketability of the title to the property; the invalidity, impairment, lack of priority, or unenforceability of any liens or encumbrances on the property; or the doing, or proposing to do, any business in substance equivalent to any of the foregoing whether or not designed to evade the provisions of this chapter.

History: 2004 c 227 s 3; 2008 c 347 s 2; 2014 c 198 art 4 s 11






Chapter 69 — FIRE AND POLICE DEPARTMENT AID; RELIEF ASSOCIATIONS

Section 69.011 — QUALIFYING FOR STATE AID.

Subdivision 1. Definitions. Unless the language or context clearly indicates that a different meaning is intended, the following words and terms, for the purposes of this chapter and chapters 423, 423A, 424 and 424A, have the meanings ascribed to them:

(a) "Commissioner" means the commissioner of revenue.

(b) "Municipality" means:

(1) a home rule charter or statutory city;

(2) an organized town;

(3) a park district subject to chapter 398;

(4) the University of Minnesota;

(5) for purposes of the fire state aid program only, an American Indian tribal government entity located within a federally recognized American Indian reservation;

(6) for purposes of the police state aid program only, an American Indian tribal government with a tribal police department which exercises state arrest powers under section 626.90, 626.91, 626.92, or 626.93;

(7) for purposes of the police state aid program only, the Metropolitan Airports Commission; and

(8) for purposes of the police state aid program only, the Department of Natural Resources and the Department of Public Safety with respect to peace officers covered under chapter 352B.

(c) "Minnesota Firetown Premium Report" means a form prescribed by the commissioner containing space for reporting by insurers of fire, lightning, sprinkler leakage and extended coverage premiums received upon risks located or to be performed in this state less return premiums and dividends.

(d) "Firetown" means the area serviced by any municipality having a qualified fire department or a qualified incorporated fire department having a subsidiary volunteer firefighters' relief association.

(e) "Estimated market value" means latest available estimated market value of all property in a taxing jurisdiction, whether the property is subject to taxation, or exempt from ad valorem taxation obtained from information which appears on abstracts filed with the commissioner of revenue or equalized by the State Board of Equalization.

(f) "Minnesota Aid to Police Premium Report" means a form prescribed by the commissioner for reporting by each fire and casualty insurer of all premiums received upon direct business received by it in this state, or by its agents for it, in cash or otherwise, during the preceding calendar year, with reference to insurance written for insuring against the perils contained in auto insurance coverages as reported in the Minnesota business schedule of the annual financial statement which each insurer is required to file with the commissioner in accordance with the governing laws or rules less return premiums and dividends.

(g) "Peace officer" means any person:

(1) whose primary source of income derived from wages is from direct employment by a municipality or county as a law enforcement officer on a full-time basis of not less than 30 hours per week;

(2) who has been employed for a minimum of six months prior to December 31 preceding the date of the current year's certification under subdivision 2, paragraph (b);

(3) who is sworn to enforce the general criminal laws of the state and local ordinances;

(4) who is licensed by the Peace Officers Standards and Training Board and is authorized to arrest with a warrant; and

(5) who is a member of the State Patrol retirement plan or the public employees police and fire fund.

(h) "Full-time equivalent number of peace officers providing contract service" means the integral or fractional number of peace officers which would be necessary to provide the contract service if all peace officers providing service were employed on a full-time basis as defined by the employing unit and the municipality receiving the contract service.

(i) "Retirement benefits other than a service pension" means any disbursement authorized under section 424A.05, subdivision 3, clauses (3) and (4).

(j) "Municipal clerk, municipal clerk-treasurer, or county auditor" means:

(1) for the police state aid program:

(i) the person who was elected or appointed to the specified position or, in the absence of the person, another person who is designated by the applicable governing body;

(ii) in a park district, the secretary of the board of park district commissioners;

(iii) in the case of the University of Minnesota, the official designated by the Board of Regents;

(iv) for the Metropolitan Airports Commission, the person designated by the commission;

(v) for the Department of Natural Resources or the Department of Public Safety, the respective commissioner;

(vi) for a tribal police department which exercises state arrest powers under section 626.90, 626.91, 626.92, or 626.93, the person designated by the applicable American Indian tribal government; and

(2) for the fire state aid program and fire relief association financial reports, the person who was elected or appointed to the specified position, or, for governmental entities other than counties, if the governing body of the governmental entity designates the position to perform the function, the chief financial official of the governmental entity or the chief administrative official of the governmental entity.

(k) "Voluntary statewide lump-sum volunteer firefighter retirement plan" means the retirement plan established by chapter 353G.

Subd. 2. Qualification for fire or police state aid. (a) Unless retirement coverage is provided by the voluntary statewide lump-sum volunteer firefighter retirement plan, in order to qualify to receive fire state aid, on or before March 15 annually, in conjunction with the financial report required pursuant to section 69.051, the clerk of each municipality having a duly organized fire department as provided in subdivision 4, or the secretary of each independent nonprofit firefighting corporation having a subsidiary incorporated firefighters' relief association, whichever is applicable, and the fire chief, shall jointly certify the existence of the municipal fire department or of the independent nonprofit firefighting corporation, whichever is applicable, which meets the minimum qualification requirements set forth in this subdivision, and the fire personnel and equipment of the municipal fire department or the independent nonprofit firefighting corporation as of the preceding December 31.

(b) Where retirement coverage is provided by the voluntary statewide lump-sum volunteer firefighter retirement plan, in order to qualify to receive fire state aid, on or before March 15, annually, the executive director of the Public Employees Retirement Association shall certify the existence of that coverage for each municipality and the municipal clerk or independent nonprofit firefighting corporation secretary, whichever applies, and the applicable fire chief shall certify the fire personnel and fire department equipment as of the preceding December 31.

(c) Except as provided in subdivision 2b, on or before March 15 annually, in order to qualify to receive police state aid, the clerk of each municipality and the auditor of each county employing one or more peace officers as defined in subdivision 1, paragraph (g), shall certify the number of such peace officers to the commissioner on forms prescribed by the commissioner. Credit for officers employed less than a full year must be apportioned. Each full month of employment of a qualifying officer during the calendar year entitles the employing municipality or county to credit for 1/12 of the payment for employment of a peace officer for the entire year. For purposes of sections 69.011 to 69.051, employment of a peace officer commences when the peace officer is entered on the payroll of the respective municipal police department or county sheriff's department. No peace officer may be included in the certification of the number of peace officers by more than one employing unit for the same month.

(d) A certification made under this subdivision must be filed with the commissioner, must be made on a form prescribed by the commissioner, and must include any other facts that the commissioner requires.

Subd. 2a. [Repealed, 2010 c 359 art 11 s 27]

Subd. 2b. Departments of Natural Resources and Public Safety. (a) On or before each March 15, the commissioner of natural resources shall certify the number of peace officers as defined in subdivision 1, clause (g), employed by the Enforcement Division and the commissioner of public safety shall certify the number of peace officers as defined in subdivision 1, clause (g), employed by the Bureau of Criminal Apprehension, the Gambling Enforcement Division, and the State Patrol Division.

(b) The certification must be on a form prescribed by the commissioner. Peace officers certified under this paragraph must be included in the total certifications under subdivision 2.

Subd. 2c. Ineligibility of certain police officers. A police officer employed by the University of Minnesota who is required by the Board of Regents to be a member of the University of Minnesota faculty retirement plan is not eligible to be included in any police state-aid certification under this section.

Subd. 3. Failure to file certificate deemed waiver. (a) If a certification required by this section is not filed with the commissioner by the due date prescribed by this section, the commissioner shall notify the county, the municipality, or the nonprofit firefighting corporation that a portion or all of its current year aid will be forfeited if the certification is not received within ten days.

(b) The amount of aid forfeited is equal to the amount of state police aid or state fire aid determined for the county, the municipality, or the nonprofit firefighting corporation for the current year, multiplied by five percent for each week or fraction of a week that this certification is late. The penalty must be computed beginning ten days after the postmark date of the commissioner's notification as required under this subdivision. All forfeited aid amounts revert to the general fund in the state treasury. Failure to receive the certificate form may not be used as a defense for a failure to file.

Subd. 4. Qualification for fire state aid. (a) A municipality in this state qualifies to receive fire state aid if it meets the general requirements of paragraph (b) and if it meets the specific requirements of paragraph (c).

(b) Minimum qualifications for fire state aid include the following:

(1) having for more than one year an organized fire department and officially established by the governing body of the municipality or an independent nonprofit firefighting corporation created under the nonprofit corporation act of this state and operating exclusively for firefighting purposes and providing retirement and relief benefits to its members; and

(2) having a separate subsidiary incorporated firefighter's relief association providing retirement and relief benefits, or participating in the voluntary statewide lump-sum volunteer firefighter retirement plan or, if a paid fire department, having retirement coverage by the public employees police and fire retirement plan.

(c) Minimum requirements for fire state aid also include the following or their equivalent as determined by the state fire marshal:

(1) having ten paid or volunteer firefighters including a fire chief and assistant fire chief;

(2) having regular scheduled meetings and frequent drills including instructions in firefighting tactics and in the use, care, and operation of all fire apparatus and equipment;

(3) having a motorized fire truck equipped with a motorized pump, 250 gallon or larger water tank, 300 feet of one inch or larger fire hose in two lines with combination spray and straight stream nozzles, five-gallon hand pumps--tank extinguisher or equivalent, dry chemical extinguisher or equivalent, ladders, extension ladders, pike poles, crow bars, axes, lanterns, fire coats, helmets, and boots;

(4) having apparatus suitably housed in a building of good construction with facilities for care of hose and equipment;

(5) having a reliable and adequate method of receiving fire alarms by telephone or with electric siren and suitable means of sounding an alarm;

(6) if response is to be provided outside the corporate limits of the municipality wherein the fire department is located, having another piece of motorized apparatus to make the response; and

(7) meeting other requirements that the commissioner establishes by rule.

Subd. 5. [Repealed, 2005 c 136 art 9 s 15]

History: 1969 c 1001 s 2; 1971 c 695 s 1; Ex1971 c 6 s 1-3; 1973 c 123 art 5 s 7; 1973 c 582 s 3; 1976 c 315 s 1-3; 1977 c 429 s 4,5,63; 1981 c 68 s 3,4; 1981 c 224 s 19,274; 1982 c 424 s 14; 1982 c 460 s 1; 1983 c 101 s 1; 1983 c 113 s 1; 1984 c 592 s 64; 1985 c 248 s 70; 1985 c 261 s 1; 1986 c 359 s 4,5; 1986 c 444; 1Sp1986 c 3 art 1 s 11; 1987 c 268 art 2 s 19,20; 1988 c 719 art 5 s 84; 1989 c 277 art 1 s 3; 1989 c 329 art 13 s 20; 1991 c 291 art 13 s 1,2; 1992 c 596 s 1,2; 1994 c 498 s 1; 1997 c 233 art 1 s 6-8; 1Sp2001 c 10 art 5 s 1; 1Sp2005 c 8 art 4 s 1; art 10 s 2; 2008 c 349 art 14 s 2; 2009 c 169 art 9 s 3-5; 2010 c 359 art 12 s 6; 2012 c 286 art 12 s 1; 2013 c 111 art 5 s 5-8; 2013 c 143 art 14 s 3



Section 69.021 — REPORTING PREMIUMS; CALCULATION OF AID.

Subdivision 1. Minnesota Firetown Premium Report and Minnesota Aid to Police Premium Report. The commissioner shall, at the time of mailing tax forms, send blank copies of the Minnesota Firetown Premium Report and when applicable the Minnesota Aid to Police Premium Report to each insurer, including township and farmers mutual insurance companies licensed to write insurance as described in section 69.011, subdivision 1, clauses (c) and (f) in this state. These reports must contain space for the insurers name, address, gross premiums less return premiums, dividends, net premiums, certification and other facts that the commissioner may require.

Subd. 2. Report of premiums. (a) Each insurer, including township and farmers mutual insurers where applicable, shall return to the commissioner the reports described in subdivision 1 certified by its secretary and president or chief financial officer.

(b) The Minnesota Firetown Premium Report must contain a true and accurate statement of the total premium for all gross direct fire, lightning, sprinkler leakage, and extended coverage insurance of all domestic mutual insurers and the total premiums for all gross direct fire, lightning, sprinkler leakage and extended coverage insurance of all other insurers, less return premiums and dividends received by them on that business written or done during the preceding calendar year upon property located within the state or brought into the state for temporary use. The fire and extended coverage portion of multiperil and multiple peril package premiums and all other combination premiums must be determined by applying percentages determined by the commissioner or by rating bureaus recognized by the commissioner.

(c) The Minnesota Aid to Police Premium Report must contain a true and accurate statement of the total premiums, less return premiums and dividends, on all direct business received by such insurer in this state, or by its agents for it, in cash or otherwise, during the preceding calendar year, with reference to insurance written for perils described in section 69.011, subdivision 1, clause (f).

Subd. 3. Penalty for fraudulent, incorrect, incomplete returns and late filing of report. (a) When it appears to the commissioner that any insurer has made an incomplete or inaccurate report, the commissioner shall return the report and demand that a complete and accurate report be filed. If the insurer fails to file a report on or before March 1, annually, the insurer is liable and shall pay $25 for each seven days, or fraction thereof, that the report is delinquent, but not to exceed $200. If the insurer fails to file a corrected report within 30 days after demand, the insurer is liable for the penalties provided in paragraph (b) or (c) for knowingly filing an inaccurate or false report.

(b) Any insurer which knowingly makes and files an inaccurate or false report is liable to a fine in an amount of not less than $25 nor more than $1,000, as determined by the commissioner, and additionally the commissioner of commerce may revoke the insurer's certificate of authority.

(c) Any person whose duty it is to make the report who fails or refuses to make it within 30 days after notification by the commissioner shall be fined an amount of not more than $1,000.

(d) Failure of the insurer to receive a reporting form does not excuse the insurer from filing the report.

Subd. 3a. [Repealed, 1987 c 268 art 2 s 38]

Subd. 4. Determination of qualified state aid recipients; certification to commissioner of management and budget. (a) The commissioner shall determine which municipalities and independent nonprofit firefighting corporations are qualified to receive fire state aid directly or are qualified to receive the benefit of fire state aid paid to the voluntary statewide lump-sum volunteer firefighter retirement plan and which municipalities and counties are qualified to receive police state aid.

(b) The commissioner shall determine qualification for state aid upon receipt of:

(1) the fire department personnel and equipment certification or the police department and qualified peace officers certificate, whichever applies, required under section 69.011;

(2) the financial compliance report required under section 6.495, subdivision 3, if applicable; and

(3) any other relevant information which comes to the attention of the commissioner.

(c) Upon completion of the determination, on or before October 1, the commissioner shall calculate the amount of:

(1) the police state aid which each county or municipality is to receive under subdivisions 5, 6, 7a, and 10; and

(2) the fire state aid which each municipality or nonprofit firefighting corporation is to receive under subdivisions 5 and 7.

(d) The commissioner shall certify to the commissioner of management and budget the name of each county or municipality, and the amount of state aid which each county or municipality is to receive, in the case of police state aid. The commissioner shall certify to the commissioner of management and budget the name of each municipality or independent nonprofit firefighting corporation and the amount of state aid which each municipality or independent nonprofit firefighting corporation is to receive directly or the amount of state aid which the voluntary statewide lump-sum volunteer firefighter retirement plan is qualified to receive on behalf of the municipality or corporation, in the case of fire state aid.

Subd. 5. Calculation of state aid. (a) The amount of fire state aid available for apportionment, before the addition of the minimum fire state aid allocation amount under subdivision 7, is equal to 107 percent of the amount of premium taxes paid to the state upon the fire, lightning, sprinkler leakage, and extended coverage premiums reported to the commissioner by insurers on the Minnesota Firetown Premium Report. This amount must be reduced by the amount required to pay the state auditor's costs and expenses of the audits or exams of the firefighters relief associations.

The total amount for apportionment in respect to fire state aid must not be less than two percent of the premiums reported to the commissioner by insurers on the Minnesota Firetown Premium Report after subtracting the following amounts:

(1) the amount required to pay the state auditor's costs and expenses of the audits or exams of the firefighters relief associations; and

(2) one percent of the premiums reported by town and farmers' mutual insurance companies and mutual property and casualty companies with total assets of $5,000,000 or less.

(b) The total amount for apportionment as police state aid is equal to 104 percent of the amount of premium taxes paid to the state on the premiums reported to the commissioner by insurers on the Minnesota Aid to Police Premium Report. The total amount for apportionment in respect to the police state aid program must not be less than two percent of the amount of premiums reported to the commissioner by insurers on the Minnesota Aid to Police Premium Report.

(c) The commissioner shall calculate the percentage of increase or decrease reflected in the apportionment over or under the previous year's available state aid using the same premiums as a basis for comparison.

(d) In addition to the amount for apportionment of police state aid under paragraph (b), each year $100,000 must be apportioned for police state aid. An amount sufficient to pay this increase is annually appropriated from the general fund.

Subd. 6. [Repealed, 2013 c 111 art 5 s 81]

Subd. 7. Apportionment of fire state aid to municipalities and relief associations. (a) The commissioner shall apportion the fire state aid relative to the premiums reported on the Minnesota Firetown Premium Reports filed under this chapter to each municipality and/or firefighters relief association qualified under section 69.011, subdivision 4.

(b) The commissioner shall calculate an initial fire state aid allocation amount for each municipality or fire department under paragraph (c) and, if applicable, a minimum fire state aid allocation amount for each municipality or fire department under paragraph (d). The municipality or fire department must be apportioned the larger fire state aid amount.

(c) The initial fire state aid allocation amount is the amount available for apportionment as fire state aid under subdivision 5, without the inclusion of any additional funding amount to support a minimum fire state aid amount under section 423A.02, subdivision 3, allocated one-half in proportion to the population as shown in the last official statewide federal census for each fire town and one-half in proportion to the estimated market value of each fire town, including (1) the estimated market value of tax-exempt property and (2) the estimated market value of natural resources lands receiving in lieu payments under sections 477A.11 to 477A.14, but excluding the estimated market value of minerals. In the case of incorporated or municipal fire departments furnishing fire protection to other cities, towns, or townships as evidenced by valid fire service contracts filed with the commissioner, the distribution must be adjusted proportionately to take into consideration the crossover fire protection service. Necessary adjustments must be made to subsequent apportionments. In the case of municipalities or independent fire departments qualifying for the aid, the commissioner shall calculate the state aid for the municipality or relief association on the basis of the population and the estimated market value of the area furnished fire protection service by the fire department as evidenced by duly executed and valid fire service agreements filed with the commissioner. If one or more fire departments are furnishing contracted fire service to a city, town, or township, only the population and estimated market value of the area served by each fire department may be considered in calculating the state aid and the fire departments furnishing service shall enter into an agreement apportioning among themselves the percent of the population and the percent of the estimated market value of each shared service area. The agreement must be in writing and must be filed with the commissioner.

(d) The minimum fire state aid allocation amount is the amount in addition to the initial fire state allocation amount that is derived from any additional funding amount to support a minimum fire state aid amount under section 423A.02, subdivision 3, and allocated to municipalities with volunteer firefighters relief associations or covered by the voluntary statewide lump-sum volunteer firefighter retirement plan based on the number of active volunteer firefighters who are members of the relief association as reported in the annual financial reporting for the calendar year 1993 to the Office of the State Auditor, but not to exceed 30 active volunteer firefighters, so that all municipalities or fire departments with volunteer firefighters relief associations receive in total at least a minimum fire state aid amount per 1993 active volunteer firefighter to a maximum of 30 firefighters. If a relief association is established after calendar year 1993 and before calendar year 2000, the number of active volunteer firefighters who are members of the relief association as reported in the annual financial reporting for calendar year 1998 to the Office of the State Auditor, but not to exceed 30 active volunteer firefighters, shall be used in this determination. If a relief association is established after calendar year 1999, the number of active volunteer firefighters who are members of the relief association as reported in the first annual financial reporting submitted to the Office of the State Auditor, but not to exceed 20 active volunteer firefighters, must be used in this determination. If a relief association is terminated as a result of providing retirement coverage for volunteer firefighters by the voluntary statewide lump-sum volunteer firefighter retirement plan under chapter 353G, the number of active volunteer firefighters of the municipality covered by the statewide plan as certified by the executive director of the Public Employees Retirement Association to the commissioner and the state auditor, but not to exceed 30 active firefighters, must be used in this determination.

(e) Unless the firefighters of the applicable fire department are members of the voluntary statewide lump-sum volunteer firefighter retirement plan, the fire state aid must be paid to the treasurer of the municipality where the fire department is located and the treasurer of the municipality shall, within 30 days of receipt of the fire state aid, transmit the aid to the relief association if the relief association has filed a financial report with the treasurer of the municipality and has met all other statutory provisions pertaining to the aid apportionment. If the firefighters of the applicable fire department are members of the voluntary statewide lump-sum volunteer firefighter retirement plan, the fire state aid must be paid to the executive director of the Public Employees Retirement Association and deposited in the voluntary statewide lump-sum volunteer firefighter retirement fund.

(f) The commissioner may make rules to permit the administration of the provisions of this section.

(g) Any adjustments needed to correct prior misallocations must be made to subsequent fire state aid apportionments.

Subd. 7a. Apportionment of police state aid. (a) Subject to the reduction provided for under subdivision 10, the commissioner shall apportion the police state aid to each municipality, to each county, and to the Departments of Natural Resources and Public Safety in the following manner:

(1) for all municipalities maintaining police departments, counties, the Department of Natural Resources, and the Department of Public Safety, the police state aid must be distributed in proportion to the relationship that the total number of peace officers, as determined under section 69.011, subdivision 1, paragraph (g), and subdivision 2, paragraph (b), employed by that employing unit for 12 calendar months and the proportional or fractional number who were employed less than 12 months bears to the total number of peace officers employed by all municipalities, counties, the Departments of Natural Resources and Public Safety, subject to any reduction under subdivision 10;

(2) for each municipality which contracts with the county for police service, a proportionate amount of the state aid distributed to the county based on the full-time equivalent number of peace officers providing contract service to that municipality must be credited against the municipality's contract obligation; and

(3) for each municipality which contracts with another municipality for police service, a proportionate amount of the state aid distributed to the municipality providing contract service based on the full-time equivalent number of peace officers providing contract service to that municipality on a full-time equivalent basis must be credited against the contract obligation of the municipality receiving contract service.

(b) Any necessary additional adjustments must be made to subsequent police state aid apportionments.

Subd. 8. Population and estimated market value. (a) In computations relating to fire state aid requiring the use of population figures, only official statewide federal census figures may be used. Increases or decreases in population disclosed by reason of any special census must not be taken into consideration.

(b) In calculations relating to fire state aid requiring the use of estimated market value property figures, only the latest available estimated market value property figures may be used.

Subd. 9. Appeal. (a) In the event that a municipality, a county, a fire relief association, the Department of Natural Resources, the Department of Public Safety, or the voluntary statewide lump-sum volunteer firefighter retirement plan, feels itself to be aggrieved, it may request the commissioner to review and adjust the apportionment of funds within the county in the case of police state aid, or within the state in the case of fire state aid.

(b) The decision of the commissioner is subject to appeal, review, and adjustment by the district court in the county in which the applicable municipality or fire department is located or by the Ramsey County District Court with respect to the Department of Natural Resources, the Department of Public Safety, or the voluntary statewide lump-sum volunteer firefighter retirement plan.

Subd. 10. Reduction in police state aid apportionment. (a) The commissioner of revenue shall reduce the apportionment of police state aid under subdivisions 5, paragraph (b), 6, and 7a, for eligible employer units by the amount of any excess police state aid.

(b) "Excess police state aid" is:

(1) for counties and for municipalities in which police retirement coverage is provided wholly by the public employees police and fire fund and all police officers are members of the plan governed by sections 353.63 to 353.657, the amount in excess of the employer's total prior calendar year obligation as defined in paragraph (c), as certified by the executive director of the Public Employees Retirement Association;

(2) for the Metropolitan Airports Commission, the amount in excess of the commission's total prior calendar year obligation as defined in paragraph (c), as certified by the executive director of the Public Employees Retirement Association; and

(3) for the Department of Natural Resources and for the Department of Public Safety, the amount in excess of the employer's total prior calendar year obligation under section 352B.02, subdivision 1c, for plan members who are peace officers under section 69.011, subdivision 1, paragraph (g), as certified by the executive director of the Minnesota State Retirement System.

(c) The employer's total prior calendar year obligation with respect to the public employees police and fire plan under paragraph (b), clause (1), is the total prior calendar year obligation under section 353.65, subdivision 3, for police officers as defined in section 353.64, subdivision 2, and the actual total prior calendar year obligation under section 353.65, subdivision 3, for firefighters, as defined in section 353.64, subdivision 3, but not to exceed for those firefighters the applicable following employer calendar year amount:

(d) The total amount of excess police state aid must be deposited in the excess police state-aid account in the general fund, administered and distributed as provided in subdivision 11.

Subd. 11. Excess police state-aid holding account. (a) The excess police state-aid holding account is established in the general fund. The excess police state-aid holding account must be administered by the commissioner.

(b) Excess police state aid determined according to subdivision 10, must be deposited annually in the excess police state-aid holding account.

(c) From the balance in the excess police state-aid holding account, $900,000 must be canceled annually to the general fund.

(d) On October 1 of each year, one-half of the balance of the excess police state-aid holding account remaining after the deduction under paragraph (c) is appropriated for additional amortization aid under section 423A.02, subdivision 1b.

(e) Annually, the remaining balance in the excess police state-aid holding account, after the deductions under paragraphs (c) and (d) cancels to the general fund.

History: 1969 c 1001 s 3; 1971 c 695 s 2; Ex1971 c 6 s 4-7; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1976 c 315 s 4-6; 1977 c 429 s 6-8,63; 1981 c 68 s 5-8; 1981 c 224 s 274; 1982 c 460 s 2; 1983 c 289 s 114 subd 1; 1984 c 558 art 1 s 8; 1984 c 592 s 65-68; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 359 s 6,7; 1986 c 444; 1Sp1986 c 1 art 4 s 1-4; 1987 c 268 art 2 s 21-23; 1987 c 404 s 90; 1988 c 719 art 2 s 4; art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 6 s 3; 1991 c 291 art 13 s 3-9; 1992 c 487 s 2,3; 1992 c 511 art 9 s 2,3; 1995 c 264 art 9 s 4,5; 1996 c 390 s 26-28; 1996 c 438 art 4 s 2; 1997 c 31 art 2 s 3; 1997 c 199 s 14; 1997 c 231 art 2 s 1; 1997 c 233 art 1 s 9-12; 1997 c 241 art 1 s 1-8; 1Sp1997 c 5 s 8; 1999 c 222 art 4 s 2; art 5 s 1; 2000 c 461 art 15 s 1; 2001 c 7 s 17; 1Sp2001 c 5 art 13 s 1; 2002 c 377 art 10 s 1; 2002 c 392 art 1 s 8; 2003 c 2 art 1 s 9,45 subd 5; 1Sp2003 c 14 art 6 s 1; 1Sp2005 c 8 art 10 s 3,4; 2007 c 147 art 19 s 13; 2009 c 101 art 2 s 109; 2009 c 169 art 9 s 6,7; 2010 c 359 art 12 s 7; 2013 c 111 art 5 s 9-19; 2013 c 143 art 14 s 4,5; 2014 c 275 art 2 s 1



Section 69.022 — VOLUNTEER RETENTION STIPEND AID PILOT.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Commissioner," unless otherwise specified, means the commissioner of public safety.

(c) "Emergency medical services provider" means a licensee as defined under section 144E.001, subdivision 8.

(d) "Independent nonprofit firefighting corporation" has the same meaning as used in chapter 424A.

(e) "Municipality" has the meaning given in section 69.011, but only if the municipality uses one or more qualified volunteers to provide service.

(f) "Qualified entity" means an emergency medical services provider, independent nonprofit firefighting corporation, or municipality.

(g) "Qualified volunteer" means one of the following types of volunteers who has provided service, for the entire prior calendar year, to one or more qualified entities:

(1) a volunteer firefighter as defined in section 299N.03, subdivision 7;

(2) a volunteer ambulance attendant as defined in section 144E.001, subdivision 15; or

(3) an emergency medical responder as defined in section 144E.001, subdivision 6, who provides emergency medical services as a volunteer.

(h) "Pilot area" means the following groups of counties:

(1) southern Minnesota, consisting of the counties of Faribault, Fillmore, Freeborn, Houston, and Watonwan;

(2) west central Minnesota, consisting of the counties of Chippewa, Kandiyohi, Redwood, and Renville;

(3) central Minnesota, consisting of the counties of Morrison and Todd; and

(4) north central Minnesota, consisting of the counties of Beltrami, Clearwater, and Mahnomen.

Subd. 2. Certification. By June 1 of the calendar year following the year in which the qualified volunteer provided service, the commissioner shall certify to the commissioner of revenue each qualified volunteer's name and the qualified entity for which the qualified volunteer provided service, but the commissioner must remove duplicate listings of qualified volunteers who provided service to more than one qualified entity so that each qualified volunteer is listed only once. The commissioner shall also certify to the commissioner of revenue the total amount of aid to be paid to each qualified entity under subdivision 3. For qualified entities that are not municipalities, the commissioner must indicate the municipality to which the aid is to be paid, as designated by the qualified entity.

Subd. 3. Aid payment and calculation. The commissioner of revenue shall pay aid to qualified entities located in the pilot area to provide funds for the qualified entities to pay annual volunteer retention stipends to qualified volunteers who provide services to the qualified entities. A qualified entity is located in the pilot area if it is a municipality located in whole or in part in the pilot area, or if it is an emergency medical services provider or independent nonprofit firefighting corporation with its main office located in the pilot area. The amount of the aid equals $500 multiplied by the number of qualified volunteers. For purposes of calculating this aid, each individual providing volunteer service, regardless of the different types of service provided, is one qualified volunteer. The commissioner of revenue shall pay the aid to qualified entities by July 15 of the calendar year following the year in which the qualified volunteer provided service. If a qualified entity is not a municipality, the commissioner shall pay the aid to the treasurer of the municipality designated by the qualified entity. The treasurer of the municipality shall, within 30 days of receipt of the aid, transmit the aid to the qualified entity.

Subd. 4. Application. Each year each qualified entity in the pilot area may apply to the commissioner for aid under this section. The application must be made at the time and in the form prescribed by the commissioner and must provide sufficient information to permit the commissioner to determine the applicant's entitlement to aid under this section.

Subd. 5. Payment of stipends. A qualified entity receiving state aid under this section must pay the aid as retention stipends of $500 to qualified volunteers no later than September 15 of the year in which the aid was received.

Subd. 6. Report. No later than January 15, 2018, the commissioner must report to the chairs and ranking minority members of the legislative committees having jurisdiction over public safety and taxes in the senate and the house of representatives, in compliance with sections 3.195 and 3.197, on aid paid under this section. The report must include:

(1) for each county in the pilot area, a listing of the qualified entities that received aid in each of the three years of the pilot;

(2) the amount of aid paid to each qualified entity that received aid in each of the three years of the pilot; and

(3) for each qualified entity that received aid, the number of qualified volunteers who were paid stipends in each of the three years of the pilot, and the number of qualified volunteers in the year preceding the pilot.

The report must also provide information on the number of qualified volunteers providing service to qualified entities in comparison counties in each of the three years of the pilot and in the year preceding the pilot, and must summarize changes in the number of qualified volunteers during the year preceding the pilot and during the three years of the pilot both within the pilot area and in the comparison counties. For purposes of this subdivision, "comparison counties" means counties designated by the commissioner to include at least half of the counties that border each group of counties in the pilot area, as specified in subdivision 1. Qualified entities in comparison counties must provide information to the commissioner necessary to the report in this subdivision in the form and manner required by the commissioner.

Subd. 7. Appropriation. An amount sufficient to pay the state aid under this section is appropriated from the general fund to the commissioner of revenue.

Subd. 8. Sunset. This section expires for aid payable after calendar year 2017, except that the reporting requirement in subdivision 6 remains in effect through 2018.

History: 2014 c 308 art 1 s 1



Section 69.031 — COMMISSIONER OF MANAGEMENT AND BUDGET; WARRANT, APPROPRIATION, PAYMENT AND ADMINISTRATION.

Subdivision 1. Commissioner's warrant. (a) The commissioner of management and budget shall issue to the Public Employees Retirement Association on behalf of a municipality or independent nonprofit firefighting corporation that is a member of the voluntary statewide lump-sum volunteer firefighter retirement plan under chapter 353G, to the Department of Natural Resources, the Department of Public Safety, or the county, municipality, or independent nonprofit firefighting corporation certified to the commissioner of management and budget by the commissioner a warrant for an amount equal to the amount of fire state aid or police state aid, whichever applies, certified for the applicable state aid recipient by the commissioner under section 69.021.

(b) Fire state aid and police state aid is payable on October 1 annually. The amount of state aid due and not paid by October 1 accrues interest payable to the state aid recipient at the rate of one percent for each month or part of a month that the amount remains unpaid after October 1.

Subd. 2. [Repealed, 1Sp1985 c 13 s 376]

Subd. 3. Appropriations. There is hereby appropriated annually from the state general fund to the commissioner of revenue amounts sufficient to make the police state aid payments and the fire state aid payments specified in this section and section 69.021.

Subd. 4. [Repealed, 1Sp1986 c 1 art 4 s 48]

Subd. 5. Deposit of state aid. (a) If the municipality or the independent nonprofit firefighting corporation is covered by the voluntary statewide lump-sum volunteer firefighter retirement plan under chapter 353G, the executive director shall credit the fire state aid against future municipal contribution requirements under section 353G.08 and shall notify the municipality or independent nonprofit firefighting corporation of the fire state aid so credited at least annually. If the municipality or the independent nonprofit firefighting corporation is not covered by the voluntary statewide lump-sum volunteer firefighter retirement plan, the municipal treasurer shall, within 30 days after receipt, transmit the fire state aid to the treasurer of the duly incorporated firefighters' relief association if there is one organized and the association has filed a financial report with the municipality. If the relief association has not filed a financial report with the municipality, the municipal treasurer shall delay transmission of the fire state aid to the relief association until the complete financial report is filed. If the municipality or independent nonprofit firefighting corporation is not covered by the voluntary statewide lump-sum volunteer firefighter retirement plan, if there is no relief association organized, or if the association has dissolved or has been removed as trustees of state aid, then the treasurer of the municipality shall deposit the money in the municipal treasury and the money may be disbursed only for the purposes and in the manner set forth in section 424A.08 or for the payment of the employer contribution requirement with respect to firefighters covered by the public employees police and fire retirement plan under section 353.65, subdivision 3.

(b) For a municipality in which police retirement coverage is provided by the public employees police and fire fund and all peace officers are members of the fund, including municipalities covered by section 353.665, the total state aid must be applied toward the municipality's employer contribution to the public employees police and fire fund under sections 353.65, subdivision 3, and 353.665, subdivision 8.

(c) The county treasurer, upon receipt of the police state aid for the county, shall apply the total state aid toward the county's employer contribution to the public employees police and fire fund under section 353.65, subdivision 3.

(d) The designated Metropolitan Airports Commission official, upon receipt of the police state aid for the Metropolitan Airports Commission, shall apply the total police state aid toward the commission's employer contribution for police officers to the public employees police and fire plan under section 353.65, subdivision 3.

(e) The police state aid apportioned to the Departments of Public Safety and Natural Resources under section 69.021, subdivision 7a, is appropriated to the commissioner of management and budget for transfer to the funds and accounts from which the salaries of peace officers certified under section 69.011, subdivision 2b, are paid. The commissioner of revenue shall certify to the commissioners of public safety, natural resources, and management and budget the amounts to be transferred from the appropriation for police state aid. The commissioners of public safety and natural resources shall certify to the commissioner of management and budget the amounts to be credited to each of the funds and accounts from which the peace officers employed by their respective departments are paid. Each commissioner shall allocate the police state aid first for employer contributions for employees funded from the general fund and then for employer contributions for employees funded from other funds. For peace officers whose salaries are paid from the general fund, the amounts transferred from the appropriation for police state aid must be canceled to the general fund.

Subd. 6. [Repealed, 1984 c 592 s 94]

History: 1969 c 399 s 1; 1969 c 1001 s 4; 1971 c 695 s 3,4; Ex1971 c 6 s 8; 1973 c 492 s 14; 1976 c 315 s 7; 1977 c 429 s 9,63; 1981 c 68 s 9; 1981 c 224 s 20,21; 1Sp1981 c 4 art 1 s 59; 1982 c 424 s 15; 1984 c 558 art 1 s 9; 1984 c 655 art 2 s 12 subd 1; 1Sp1985 c 13 s 192; 1986 c 359 s 8; 1986 c 444; 1Sp1986 c 1 art 4 s 5,6; 1988 c 719 art 2 s 5; 1989 c 319 art 6 s 2; art 19 s 2; 1992 c 596 s 3; 1994 c 632 art 3 s 48; 1996 c 390 s 29,30; 1997 c 233 art 1 s 13; 1997 c 241 art 1 s 9-11; 1999 c 222 art 4 s 3; 2009 c 101 art 2 s 109; 2009 c 169 art 9 s 8,9; art 10 s 1; 2010 c 359 art 12 s 8; 2011 c 112 art 5 s 1; 2013 c 111 art 5 s 20-22; 2014 c 275 art 2 s 2



Section 69.041 — SHORTFALL FROM GENERAL FUND.

(a) If the annual funding requirements of fire or police relief associations or consolidation accounts under sections 424A.091 to 424A.095, or Laws 2013, chapter 111, article 5, sections 31 to 42, exceed all applicable revenue sources of a given year, including the insurance premium taxes funding the applicable fire or police state aid as set under section 297I.05, subdivisions 2, 3, and 4, the shortfall in the annual funding requirements must be paid from the general fund to the extent appropriated by the legislature.

(b) Nothing in this section may be deemed to relieve any municipality from its obligation to a relief association or consolidation account under law.

History: 2000 c 461 art 15 s 2; 2003 c 2 art 1 s 10; 2013 c 111 art 5 s 23,80; 2014 c 275 art 2 s 3



Section 69.051 — FINANCIAL REPORT, BOND, EXAMINATION.

Subdivision 1. Financial report and audit. (a) The board of the Bloomington Fire Department Relief Association and each volunteer firefighters relief association as defined in section 424A.001, subdivision 4, with assets of at least $500,000 or liabilities of at least $500,000 in the prior year or in any previous year, according to the applicable actuarial valuation or according to the financial report if no valuation is required, shall prepare a financial report covering the special and general funds of the relief association for the preceding fiscal year, file the financial report, and submit financial statements.

(b) The financial report must contain financial statements and disclosures which present the true financial condition of the relief association and the results of relief association operations in conformity with generally accepted accounting principles and in compliance with the regulatory, financing and funding provisions of this chapter and any other applicable laws. The financial report must be countersigned by:

(1) the municipal clerk or clerk-treasurer of the municipality in which the relief association is located if the relief association is a firefighters relief association which is directly associated with a municipal fire department; or

(2) by the municipal clerk or clerk-treasurer of the largest municipality in population which contracts with the independent nonprofit firefighting corporation if the volunteer firefighter relief association is a subsidiary of an independent nonprofit firefighting corporation and by the secretary of the independent nonprofit firefighting corporation; or

(3) by the chief financial official of the county in which the volunteer firefighter relief association is located or primarily located if the relief association is associated with a fire department that is not located in or associated with an organized municipality.

(c) The financial report must be retained in its office for public inspection and must be filed with the governing body of the government subdivision in which the associated fire department is located after the close of the fiscal year. One copy of the financial report must be furnished to the state auditor after the close of the fiscal year.

(d) Audited financial statements must be attested to by a certified public accountant or by the state auditor and must be filed with the state auditor within 180 days after the close of the fiscal year. The state auditor may accept this report in lieu of the report required in paragraph (c).

Subd. 1a. Financial statement. (a) The board of each volunteer firefighter relief association, as defined in section 424A.001, subdivision 4, that is not required to file a financial report and audit under subdivision 1 must prepare a detailed statement of the financial affairs for the preceding fiscal year of the relief association's special and general funds in the style and form prescribed by the state auditor. The detailed statement must show:

(1) the sources and amounts of all money received;

(2) all disbursements, accounts payable and accounts receivable;

(3) the amount of money remaining in the treasury;

(4) total assets, including a listing of all investments;

(5) the accrued liabilities; and

(6) all other items necessary to show accurately the revenues and expenditures and financial position of the relief association.

(b) The detailed financial statement of the special and general funds required under paragraph (a) must be certified by a certified public accountant or by the state auditor in accordance with agreed-upon procedures and forms prescribed by the state auditor. The accountant must have at least five years of public accounting, auditing, or similar experience, and must not be an active, inactive, or retired member of the relief association or the fire department.

(c) The detailed financial statement required under paragraph (a) must be countersigned by:

(1) the municipal clerk or clerk-treasurer of the municipality; or

(2) where applicable, by the municipal clerk or clerk-treasurer of the largest municipality in population which contracts with the independent nonprofit firefighting corporation if the relief association is a subsidiary of an independent nonprofit firefighting corporation and by the secretary of the independent nonprofit firefighting corporation; or

(3) by the chief financial official of the county in which the volunteer firefighter relief association is located or primarily located if the relief association is associated with a fire department that is not located in or associated with an organized municipality.

(d) The volunteer firefighters' relief association board must file the detailed financial statement required under paragraph (a) in the relief association office for public inspection and present it to the governing body of the municipality within 45 days after the close of the fiscal year, and must submit a copy of the certified detailed financial statement to the state auditor within 90 days of the close of the fiscal year.

(e) A certified public accountant or auditor who performs the agreed-upon procedures under paragraph (b) is subject to the reporting requirements of section 6.67.

Subd. 1b. Qualification. The state auditor may, upon a demonstration by a relief association of hardship or an inability to conform, extend the deadline for reports under subdivisions 1 or 1a, but not beyond November 30th following the due date. If the reports are not received by November 30th, the municipality or relief association forfeits its current year state aid, and, until the state auditor receives the required information, the relief association or municipality is ineligible to receive any future state aid. A municipality or firefighters' relief association does not qualify initially to receive, or be entitled subsequently to retain, state aid under this chapter if the financial reporting requirement or the applicable requirements of this chapter or any other statute or special law have not been complied with or are not fulfilled.

Subd. 1c. [Repealed, 2007 c 148 art 2 s 84]

Subd. 2. Treasurers bond. (a) The treasurer of the Bloomington Fire Department Relief Association may not enter upon duties without having given the association a bond in a reasonable amount acceptable to the municipality for the faithful discharge of duties according to law.

(b) No treasurer of a relief association governed by sections 424A.091 to 424A.096 may enter upon the duties of the office until the treasurer has given the association a good and sufficient bond in an amount equal to at least ten percent of the assets of the relief association; however, the amount of the bond need not exceed $500,000.

Subd. 3. Report by certain municipalities; exceptions. (a) The chief administrative officer of each municipality which has an organized fire department but which does not have a firefighters' relief association governed by sections 424A.091 to 424A.095 or Laws 2014, chapter 275, article 2, section 23, and which is not exempted under paragraph (b) or (c) shall annually prepare a detailed financial report of the receipts and disbursements by the municipality for fire protection service during the preceding calendar year on a form prescribed by the state auditor. The financial report must contain any information which the state auditor deems necessary to disclose the sources of receipts and the purpose of disbursements for fire protection service. The financial report must be signed by the municipal clerk or clerk-treasurer of the municipality. The financial report must be filed by the municipal clerk or clerk-treasurer with the state auditor on or before July 1 annually. The municipality does not qualify initially to receive, and is not entitled subsequently to retain, state aid under this chapter if the financial reporting requirement or the applicable requirements of this chapter or any other statute or special law have not been complied with or are not fulfilled.

(b) Each municipality that has an organized fire department and provides retirement coverage to its firefighters through the voluntary statewide lump-sum volunteer firefighter retirement plan under chapter 353G qualifies to have fire state aid transmitted to and retained in the statewide lump-sum volunteer firefighter retirement fund without filing a detailed financial report if the executive director of the Public Employees Retirement Association certifies compliance by the municipality with the requirements of sections 353G.04 and 353G.08, paragraph (e), and certifies conformity by the applicable fire chief with the requirements of section 353G.07.

(c) Each municipality qualifies to receive fire state aid under this chapter without filing a financial report under paragraph (a) if the municipality:

(1) has an organized fire department;

(2) does not have a volunteer firefighters relief association directly associated with its fire department;

(3) does not participate in the statewide lump-sum volunteer firefighter retirement plan under chapter 353G;

(4) provides retirement coverage to its firefighters through the public employees police and fire retirement plan under sections 353.63 to 353.68; and

(5) is certified by the executive director of the Public Employees Retirement Association to the state auditor to have had an employer contribution under section 353.65, subdivision 3, for its firefighters for the immediately prior calendar year equal to or greater than its fire state aid for the immediately prior calendar year.

Subd. 4. Notification by commissioner and state auditor. (a) The state auditor, in performing an audit or examination, shall notify the Legislative Commission on Pensions and Retirement if the audit or examination reveals malfeasance, misfeasance, or nonfeasance in office by relief association officials or municipal officials.

(b) The commissioner shall notify the Legislative Commission on Pensions and Retirement if the state auditor has not filed the required financial compliance reports by July 1.

History: 1969 c 1001 s 5; 1971 c 695 s 6; Ex1971 c 6 s 9; 1973 c 492 s 7; 1977 c 429 s 63; 1981 c 224 s 22,274; 1982 c 460 s 3,4; 1983 c 113 s 2,3; 1986 c 359 s 9; 1986 c 444; 1993 c 86 s 1; 1997 c 241 art 10 s 1-3; 1Sp2005 c 8 art 9 s 1,2; 2010 c 359 art 6 s 1; 2012 c 286 art 12 s 2-4; 2013 c 111 art 5 s 24-29,80; 2013 c 123 s 1; 2014 c 275 art 2 s 4; 2014 c 296 art 12 s 1,2; 2015 c 68 art 9 s 1



Section 69.33 — REPORT; AMOUNT OF PREMIUMS RECEIVED BY INSURANCE COMPANIES.

For purposes of the first class city fire insurance premium tax surcharge aid program under section 297I.10, the commissioner shall enclose in the annual statement blank that is sent to all fire insurance companies doing business in this state a blank form containing the names of all cities of the first class and require these companies, at the time of making their annual statements to the commissioner, to state on these blanks the amount of premiums received by them upon properties insured within the corporate limits of the cities named thereon during the year ending December 31st last past. Thereafter, before July first each year, the commissioner shall certify to the commissioner of management and budget the information thus obtained, together with the amount of the tax for the benefit of the pension plans covering firefighters in cities of the first class paid in such year by these companies upon these insurance premiums.

History: (3750-9) 1933 c 177 s 9; 1973 c 492 s 14; 1977 c 429 s 63; 1986 c 444; 1Sp2005 c 8 art 10 s 5; 2009 c 101 art 2 s 109; 2013 c 111 art 5 s 30



Section 69.80 — AUTHORIZED ADMINISTRATIVE EXPENSES.

(a) Notwithstanding any provision of law to the contrary, the payment of the following necessary, reasonable and direct expenses of maintaining, protecting and administering the special fund, when provided for in the bylaws of the association and approved by the board of trustees, constitutes authorized administrative expenses of a volunteer firefighters' relief association organized under any law of this state or the Bloomington Fire Department Relief Association:

(1) office expense, including, but not limited to, rent, utilities, equipment, supplies, postage, periodical subscriptions, furniture, fixtures, and salaries of administrative personnel;

(2) salaries of the officers of the association, or their designees, and salaries of the members of the board of trustees of the association if the salary amounts are approved by the governing body of the entity that is responsible for meeting any minimum obligation under section 424A.092 or 424A.093, or Laws 2013, chapter 111, article 5, sections 31 to 42, and the itemized expenses of relief association officers and board members that are incurred as a result of fulfilling their responsibilities as administrators of the special fund;

(3) tuition, registration fees, organizational dues, and other authorized expenses of the officers or members of the board of trustees incurred in attending educational conferences, seminars, or classes relating to the administration of the relief association;

(4) audit and audit-related services, accounting and accounting-related services, and actuarial, medical, legal, and investment and performance evaluation expenses;

(5) filing and application fees payable by the relief association to federal or other governmental entities;

(6) reimbursement to the officers and members of the board of trustees, or their designees, for reasonable and necessary expenses actually paid and incurred in the performance of their duties as officers or members of the board; and

(7) premiums on fiduciary liability insurance and official bonds for the officers, members of the board of trustees, and employees of the relief association.

(b) Any other expenses of the relief association must be paid from the general fund of the association, if one exists. If a relief association has only one fund, that fund is the special fund for purposes of this section. If a relief association has a special fund and a general fund, and any expense of the relief association that is directly related to the purposes for which both funds were established, the payment of that expense must be apportioned between the two funds on the basis of the benefits derived by each fund.

History: 1978 c 690 s 8; 1986 c 359 s 13; 1987 c 372 art 1 s 1; 2002 c 392 art 1 s 2; 2012 c 286 art 12 s 7; 2013 c 111 art 5 s 44,80; 2015 c 68 art 9 s 2






Chapter 70 — RATE REGULATIONS



Chapter 70A — INSURANCE RATE REGULATION

Section 70A.01 — INTERPRETATION GUIDE.

Subdivision 1. Liberal construction. This chapter shall be liberally construed to achieve the purposes stated in subdivision 2, which shall constitute an aid and guide to interpretation but not an independent source of power.

Subd. 2. Purposes. The purposes of this chapter are:

(a) to protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

(b) to encourage, as the most effective way to produce rates that conform to the standards of (a), independent action by and reasonable price competition among insurers;

(c) to provide formal regulatory controls for use if independent action and price competition fail;

(d) to authorize cooperative action among insurers in the ratemaking process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition;

(e) to encourage efficient and economic practices.

History: 1969 c 958 s 1



Section 70A.02 — SCOPE OF APPLICATION.

Subdivision 1. Forms of insurance to which applicable. This chapter applies to casualty insurance, to fidelity, surety and guaranty bonds, to fire and allied lines of insurance and to inland marine insurance, on risks or operations in this state.

Subd. 2. Nonapplication of chapter. This chapter shall not apply to:

(1) insurance written by township or farmers' mutual insurance companies subject to the provisions of chapter 67A; insurance written by companies organized pursuant to section 66A.311, or to tornado, cyclone, or hurricane insurance, the consideration for which, except for policy, membership or survey fees, is paid entirely by assessments on policyholders;

(2) reinsurance, other than joint reinsurance to the extent stated in section 70A.16;

(3) accident and health insurance;

(4) insurance against loss of or damage to aircraft, used in scheduled airline operations, including their accessories and equipment, or against liability arising out of the ownership, maintenance, or use of aircraft;

(5) insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(6) workers' compensation insurance;

(7) insurance covering any of the liability of an employer exempted from insuring the employer's liability for compensation as provided in section 176.181; and

(8) disability and double indemnity insurance issued as part of a life insurance contract.

Subd. 3. Exemptions. The commissioner may exempt from any or all of the provisions of this chapter, if and to the extent that the commissioner finds their application unnecessary to achieve the purposes of this chapter:

(1) any specified person by order, or class of persons by rule; and

(2) any specified risk by order, or any line or kind of insurance or subdivision thereof or class of risks or combination of classes by rule.

History: 1969 c 958 s 2; 1975 c 359 s 23; 1977 c 365 s 1; 1986 c 444; 2005 c 69 art 2 s 18



Section 70A.03 — DEFINITIONS.

For the purposes of this chapter, unless a different meaning is manifest from the context:

(1) "Casualty insurance," except as excluded by subdivision 2 of section 70A.02, means any of the kinds of insurance enumerated in section 60A.06, subdivision 1, clauses (3), (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14), together with similar kinds of insurance which may be written pursuant to the provisions of section 60A.06, subdivision 2, and, notwithstanding the provisions of section 71A.07, includes insurance effected or exchanged pursuant to the provisions of chapter 71A, and the term "insurers" includes all individuals, partnerships or corporations and their attorneys engaged in effecting or exchanging insurance pursuant to the provisions of those statutes.

(2) "Fire and allied lines of insurance," except as excluded by subdivision 2 of section 70A.02, means and includes insurance against the risks of loss specified in section 60A.06, subdivision 1, clause (1), and all other kinds of insurance which fire insurance companies are now, or may hereafter be, authorized to write in this state, and, notwithstanding the provisions of section 71A.07, includes insurance effected or exchanged pursuant to the provisions of chapter 71A, and the term "insurers" includes all individuals, partnerships or corporations and their attorneys engaged in effecting or exchanging insurance pursuant to the provisions of those statutes.

(3) "Inland marine insurance" includes insurance now or hereafter defined by statute, or by judicial interpretation thereof, or if not so defined or interpreted, by ruling of the commissioner, or as established by general custom of the business, as inland marine insurance.

(4) "Supplementary rate information" includes every manual of classifications, rules and rates, every rating plan and every modification of any of the foregoing, and any other information requested by the commissioner.

(5) "Rate service organization" means any person, other than an employee of an insurer, who assists insurers or other rate service organizations in rate making or filing by:

(a) collecting, compiling, and furnishing loss or expense statistics; or

(b) recommending, making, or filing rates or supplementary rate information.

History: 1969 c 958 s 3



Section 70A.04 — RATE STANDARDS.

Subdivision 1. Prohibitions. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer use rates to engage in unfair price competition.

Subd. 2. Excessiveness; market test. (a) Rates are presumed not to be excessive if a reasonable degree of price competition exists at the consumer level with respect to the class of business to which they apply. In determining whether a reasonable degree of price competition exists, the commissioner shall consider all relevant tests.

In addition to any other manner of determining whether a reasonable degree of price competition exists with respect to any class of insurance, it is presumed that a reasonable degree of competition does not exist if less than five insurers write more than 75 percent of the direct written premiums.

(b) If such competition does not exist, rates are excessive if they are likely to produce a long-run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

In determining whether an excessive rate is being charged by an individual insurer for a class of insurance where a reasonable degree of competition does not exist, the commissioner shall determine whether the rate charged produces a rate of return that is not in excess of a reasonable rate of return. To determine what is a reasonable rate of return, the riskiness of the class of insurance, the profitability of the insurer in that class of business, and other relevant factors shall be considered.

Subd. 3. Solidity of insurer. Rates are inadequate only if they will endanger the solidity of an insurer that uses them or if they are insufficient to sustain projected losses and expenses within the state. Rates are conclusively presumed to be adequate if they are sufficient to sustain projected losses and expenses within the state.

Subd. 4. Discriminatory rates. One rate is unfairly discriminatory in relation to another if it clearly fails to reflect equitably the differences in expected losses, expenses and the degree of risk. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they attempt to spread risk broadly among persons insured under a group, franchise or blanket policy.

Subd. 5. Unfair price competition. Unfair price competition exists if an insurer charges any rate for the purpose of securing an unfair competitive advantage, or if the use of the rate has or tends to have or if continued will have or tend to have the effect of destroying competition or creating a monopoly.

History: 1969 c 958 s 4; 1986 c 455 s 51



Section 70A.05 — RATING METHODS.

The compliance of rates with the standards of section 70A.04 shall be determined by considering the following matters:

(1) Factors in rates. Due consideration shall be given to past and prospective loss and expense experience within and outside this state, to a reasonable provision for catastrophe hazards and contingencies, to clearly discernible trends within and outside this state, to dividends or savings allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors, including the judgment of underwriters and raters.

(2) Classification. Risks may be classified by any reasonable method for the establishment of rates and minimum premiums. Classifications may not be based on race, color, creed or national origin. Rates thus produced may be modified for individual risks in accordance with rating plans or schedules which establish standards for measuring probable variations in hazards, expenses, or both.

(3) Profits. The rates may contain an allowance permitting a profit that is not unreasonable.

History: 1969 c 958 s 5



Section 70A.06 — FILING REQUIREMENTS.

Subdivision 1. Generally. Every licensed insurer and every rate service organization licensed under section 70A.14 shall file with the commissioner all rates and all changes and amendments of rates made by it for use in this state not later than their effective date. No rates contained in a filing shall become effective unless they have been filed with the commissioner. In any filing, the commissioner may require the insurer or rate service organization to file supporting data and explanatory data which shall include:

(1) the experience and judgment of the filer, and, to the extent it wishes or the commissioner requires, of other insurers or rate service organizations;

(2) its interpretation of any statistical data relied upon;

(3) descriptions of the actuarial and statistical methods employed; and

(4) any other matters deemed relevant by the commissioner or the filer.

Notwithstanding the foregoing, if the supporting data is not filed within 30 days after so requested by the commissioner, the rate is no longer effective and is presumed to be an excessive rate.

Subd. 1a. Excessive rate hearings. Whenever an insurer files a change in a rate that will result in a 25 percent or more increase in a 12-month period over existing rates, the commissioner may hold a hearing to determine if the change is excessive. The hearing must be conducted under chapter 14. The commissioner must give notice of intent to hold a hearing within 60 days of the filing of the change. It shall be the responsibility of the insurer to show the rate is not excessive. The rate is effective unless it is determined as a result of the hearing that the rate is excessive.

Subd. 2. Policy form filings. No policy form shall be delivered or issued for delivery unless it has been filed with the commissioner and either (i) the commissioner has approved it or (ii) 60 days have elapsed and the commissioner has not disapproved it as misleading or violative of public policy, which period may be extended by the commissioner for an additional period not to exceed 60 days.

Subd. 3. Inland marine risk exception. Subdivisions 1 and 2 shall not apply to policies or rates for inland marine risks which by general custom of the business are not written according to manual rates or rating plans, except that subdivisions 1 and 2 shall apply to policies insuring the personal property purchased under a credit transaction or a credit transaction involving a debtor pledging personal property as collateral. For purposes of this subdivision the personal property insured in credit transactions or credit transactions involving a debtor pledging personal property as collateral shall refer only to such personal property of the debtor used for personal use and not used in any business, trade or profession of the debtor.

Subd. 4. [Repealed, 1986 c 455 s 94]

Subd. 5. [Repealed, 1995 c 24 s 2]

History: 1969 c 958 s 6; 1977 c 365 s 2; 1983 c 293 s 62; 1986 c 444; 1986 c 455 s 52,53; 1987 c 337 s 113



Section 70A.08 — RATE MAKING AND RATE FILING AUTHORITY.

Subdivision 1. Delegated rate making permitted. An insurer may itself establish rates and supplementary rate information for any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof, based on its own experience, modified by other relevant experience to achieve credibility, or it may use rates and supplementary rate information prepared by a rate service organization, with average expense factors determined by the rate service organization or with such modification for its own expense and loss experience as the credibility of that experience allows.

Subd. 2. Delegated rate filing permitted. An insurer may discharge its obligation under section 70A.06 by giving notice to the commissioner that it uses rates and supplementary rate information prepared by a designated rate service organization, with such information about any modifications thereof as are necessary fully to inform the commissioner. The insurer's rates and supplementary rate information shall be those filed from time to time by the rate service organization, including any amendments thereto as filed, subject, however, to any modifications filed by the insurer, until the insurer gives notice to the commissioner changing or terminating the designation.

Subd. 3. Approval of claims-made policies. The commissioner may restrict approval on claims-made policies to forms filed by a rate service organization which have been approved.

History: 1969 c 958 s 8; 1986 c 455 s 54; 1987 c 337 s 114



Section 70A.09 — ASSIGNED RISKS.

Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods and those insurers may agree among themselves on the use of reasonable rate modifications for that insurance, those agreements and rate modifications to be subject to the approval of the commissioner.

History: 1969 c 958 s 9



Section 70A.10 — DELAYED EFFECT OF RATES.

Subdivision 1. Order instituting delayed effect. If the commissioner finds, after a hearing, that competition is not an effective regulator of the rates charged or that a substantial number of companies are competing irresponsibly through the rates charged, or that there are widespread violations of this chapter, in any kind or line of insurance or subdivision thereof or in any rating class or rating territory, the commissioner may issue an order requiring that in the kind or line of insurance or subdivision thereof or rating class or rating territory comprehended by the finding any subsequent changes in the rates or supplementary rate information be filed at least 60 days before they become effective. The commissioner may extend the waiting period for not to exceed 30 additional days by written notice to the filer before the 60-day period expires.

Subd. 2. Supporting data. In the order issued under subdivision 1 or in any supplementary order, the commissioner may require the filing of supporting data as to any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof as the commissioner deems necessary for the proper functioning of the rate monitoring and regulating process. The supporting data shall include:

(a) the experience and judgment of the filer, and, to the extent it wishes or the commissioner requires, of other insurers or rate service organizations;

(b) its interpretation of any statistical data relied upon;

(c) descriptions of the actuarial and statistical methods employed; and

(d) any other matters deemed relevant by the commissioner or the filer.

Subd. 3. Expiration of order. An order issued under subdivision 1 shall expire no more than two years after issue.

Subd. 4. Supporting information. Whenever a filing is not accompanied by such information as the commissioner has required under subdivision 2, the commissioner may so inform the insurer and the filing shall be deemed to be made when the information is furnished.

History: 1969 c 958 s 10; 1986 c 444; 1986 c 455 s 55



Section 70A.11 — DISAPPROVAL OF RATES.

Subdivision 1. Order after hearing. If the commissioner finds after a contested case proceeding under chapter 14 that a rate is not in compliance with section 70A.04, the commissioner shall order that its use is to be discontinued and shall order the excess premium plus interest at the rate specified in section 549.09 to be refunded to the policyholder. The amount of the refund, plus interest, must be computed from the commencement date of the contested case hearing on the rate. Interest must be computed as simple interest per annum.

Subd. 2. Timing of order. The order under subdivision 1 shall be issued within 60 days after the close of the hearing or within such reasonable time extension as the commissioner may fix.

Subd. 3. Approval of substituted rate. No rate replacing a disapproved rate may be used until it has been filed with the commissioner and not disapproved within 60 days thereafter, except that the rate disapproved under subdivision 1, with the consent of the commissioner, or the last previous rate in effect for the insurer may be used for a period of not more than three months pending the approval of a substituted rate. The commissioner's order may include provision for a premium adjustment in a rate charged pending approval of a substituted rate.

History: 1969 c 958 s 11; 1986 c 444; 1986 c 455 s 56



Section 70A.12 — SPECIAL RESTRICTIONS ON INDIVIDUAL INSURERS.

The commissioner may by order require that a particular insurer shall file any or all of its rates and supplementary rate information 30 days prior to their effective date, if and to the extent that the commissioner finds after a hearing that the protection of the interests of its insureds and the public in this state requires closer supervision of its rates because of the insurer's financial condition or rating practices. The commissioner may extend the waiting period for any filing for not to exceed 15 additional days by written notice to the insurer before the 30-day period expires. A filing not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this chapter, subject to the possibility of subsequent disapproval under section 70A.11.

History: 1969 c 958 s 12; 1986 c 444



Section 70A.13 — OPERATION AND CONTROL OF RATE SERVICE ORGANIZATIONS.

Subdivision 1. License required. No rate service organization shall provide any service relating to the rates of any insurance subject to this chapter, and no insurer shall employ the services of such organization for such purposes unless the organization has obtained a license under section 70A.14.

Subd. 2. Availability of services. Every rate service organization shall supply without discrimination any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

History: 1969 c 958 s 13



Section 70A.14 — LICENSING.

Subdivision 1. Application. A rate service organization applying for a license as required by section 70A.13, subdivision 1, shall include with its application:

(a) a copy of its constitution, charter, articles of organization, agreement, association or incorporation, and a copy of its bylaws, plan of operation and any other rules or regulations governing the conduct of its business;

(b) a list of its members and subscribers;

(c) the name and address of one or more residents of this state upon whom notices, process affecting it or orders of the commissioner may be served;

(d) a statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(e) any other relevant information and documents that the commissioner may require.

Subd. 2. Change of circumstances. Every organization which has applied for a license under subdivision 1 shall thereafter promptly notify the commissioner of every material change in the facts or in the documents on which its application was based.

Subd. 3. Granting a license. If the commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed, and that all requirements of law are met, the commissioner shall issue a license specifying the authorized activity of the applicant. The commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to lessen or destroy price competition.

Subd. 4. Duration. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked. The fee for each license shall be $3,000, payable every three years.

Subd. 5. Amendments to constitution and bylaws. Any amendment to a document filed under subdivision 1(a) shall be filed within 30 days of its adoption. Failure to comply with this subsection shall be a ground for revocation of the license granted under subdivision 3.

History: 1969 c 958 s 14; 1974 c 5 s 2; 1986 c 444; 1987 c 358 s 97; 1999 c 223 art 2 s 9



Section 70A.15 — BINDING AGREEMENTS BY INSURERS.

No insurer shall assume any obligation to any person other than a policyholder or other companies under common control to use or adhere to certain rates or rules, and no other person shall impose any penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules.

History: 1969 c 958 s 15



Section 70A.16 — JOINT UNDERWRITING OR JOINT REINSURANCE.

Subdivision 1. Joint underwriting. Every group, association, or other organization of insurers which engages in joint underwriting shall be subject to all the provisions of this chapter.

Subd. 2. Joint reinsurance. Every group, association, or other organization of insurers which engages in joint reinsurance, shall be subject to the provisions of sections 70A.18 and 70A.20 to 70A.22.

Subd. 3. Unfair or unreasonable practice. If, after a hearing, the commissioner finds that any activity or practice of any group, association or other organization referred to in subdivision 1 or 2 is unfair, unreasonable, or otherwise inconsistent with the provisions of this chapter, the commissioner shall issue a written order specifying in what respects that activity or practice is unfair, unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of the activity or practice.

History: 1969 c 958 s 16; 1986 c 444



Section 70A.17 — RECORDING AND REPORTING OF EXPERIENCE.

Subdivision 1. Rules and statistical plans. The commissioner shall promulgate and may modify reasonable rules and statistical plans, reasonably adapted to each of the rating systems used, and which shall thereafter be used by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid in determining whether rates comply with the applicable standards of this chapter. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense practice.

Subd. 2. Uniformity of rules and plans. In promulgating such rules and plans the commissioner shall give due consideration to the rating systems in use in this state and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system used by it.

Subd. 3. Rating organization assistance. The commissioner may designate one or more rating organizations or other agencies to assist in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

History: 1969 c 958 s 17; 1986 c 444



Section 70A.18 — EXAMINATIONS.

Whenever the commissioner deems it necessary in order to become informed about any matter related to the enforcement of this chapter the commissioner may examine or cause to be examined any rate service organization subject to section 70A.13, subdivision 1, any insurer and any group, association or other organization referred to in section 70A.16. The reasonable costs of any such examination shall be paid by the rate service organization, insurer, or group, association or other organization examined, upon presentation to it of a detailed account of such costs. The officers, manager, agents and employees of any such rate service organization, insurer, or group, association or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any such examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

History: 1969 c 958 s 18; 1986 c 444



Section 70A.19 — INFORMATION TO BE FURNISHED INSUREDS; HEARING AND APPEALS OF INSUREDS.

Every rate service organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor, furnish to any insured affected by a rate made by it, or to the authorized representative of that insured, all pertinent information as to that rate. Every rate service organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by an authorized representative, on a written request to review the manner in which that rating system has been applied in connection with the insurance afforded. If the rate service organization or insurer fails to grant or reject any such request within 30 days after it is made, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of a rate service organization or insurer on any such request may, within 30 days after written notice of such action, appeal to the commissioner who, after a hearing held upon not less than ten days' written notice to the appellant and to the rate service organization or insurer, may affirm or reverse its action.

History: 1969 c 958 s 19; 1986 c 444



Section 70A.20 — FALSE OR MISLEADING INFORMATION.

No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rate service organization, or any insurer, which will affect the rates chargeable under this chapter.

History: 1969 c 958 s 20



Section 70A.21 — PENALTIES.

Subdivision 1. Violation; willful violation. The commissioner may, if the commissioner finds that any person or organization has violated any provisions of this chapter, impose a penalty of not more than $50 for each violation, and if the commissioner finds such violation to be willful the commissioner may impose a penalty of not more than $500 therefor. Such penalties may be in addition to any other penalty provided by law.

Subd. 2. Suspension of license. The commissioner may suspend the license of any rate service organization or insurer which fails to comply with any order within the time limited by such order, or any extension thereof which the commissioner may grant. The commissioner shall not suspend the license of any rate service organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until the order has been affirmed. The commissioner may determine when a suspension of license shall become effective and that suspension shall remain in effect for the period fixed, unless the commissioner modifies or rescinds it, or until the order upon which it is based is modified, rescinded or reversed.

Subd. 3. Penalty imposed by written order. No penalty shall be imposed, and no license shall be suspended or revoked, except upon a written order of the commissioner, stating the findings made after a hearing held upon not less than ten days' written notice to the person or organization to be affected thereby, specifying the alleged violation or ground of suspension or revocation.

History: 1969 c 958 s 21; 1986 c 444



Section 70A.22 — HEARINGS, PROCEDURE, AND JUDICIAL REVIEW.

Subdivision 1. Request for hearing; hearing; order thereon. Any insurer or rate service organization aggrieved by any order or decision of the commissioner made without a hearing, may, within 30 days after notice of the order to it, make written request to the commissioner for a hearing thereon. The commissioner shall hear the party or parties within 20 days after receipt of the request and shall give not less than ten days' written notice of the time and place of the hearing. Within 15 days after hearing the commissioner shall affirm, reverse or modify the previous action, specifying the reasons therefor. Pending the hearing and decision thereon the commissioner may suspend or postpone the effective date of the previous action.

Subd. 2. Formal rules of pleading or evidence not required. Nothing contained in this chapter shall require the observance at any hearing of formal rules of pleading or evidence.

Subd. 3. Appeal. Any order or decision of the commissioner shall be subject to appeal in accordance with chapter 14.

History: 1969 c 958 s 22; 1983 c 247 s 35; 1986 c 444



Section 70A.23 — TRANSITION PROVISIONS.

On September 1, 1969, all rates on file with the commissioner and not disapproved may be used without further delay, subject to the provisions of this chapter.

History: 1969 c 958 s 23; 1986 c 444






Chapter 71 — FOREIGN COMPANIES; MUTUAL COMPANIES; HAIL INSURANCE; FIDELITY AND SURETY COMPANIES



Chapter 71A — RECIPROCALS OR INTERINSURANCE CONTRACTS

Section 71A.01 — POWERS.

Subdivision 1. Contracts; excepted risks. Individuals, partnerships, business trusts, and corporations, public or private, of this state, hereby designated subscribers, are hereby authorized to exchange reciprocal or interinsurance contracts with each other, or with individuals, partnerships, business trusts, and corporations, public or private, of other states and countries, providing indemnity among themselves for any loss which may be insured against under other provisions of the laws, excepting life and ocean marine insurance.

Subd. 2. Attorney-in-fact. These contracts may be executed by an attorney, agent, or other representative, herein designated attorney, duly authorized and acting for such subscribers.

History: 1967 c 395 art 11 s 1; 1980 c 409 s 1



Section 71A.02 — REQUIREMENTS; LIMITATIONS.

Subdivision 1. Certificate of authority. Each attorney by or through whom are issued any policies of or contracts for indemnity of the character referred to in this chapter shall procure from the commissioner annually a certificate of authority stating that all the requirements of this chapter have been complied with and, upon such compliance and the payment of the fees required, the commissioner shall issue this certificate.

Subd. 2. Filing with commissioner. The subscribers so contracting among themselves shall, through their attorney, file with the commissioner a declaration, verified by the oath of the attorney, setting forth:

(1) the name or title of the office at which the subscribers propose to exchange these indemnity contracts, which shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the commissioner is calculated to result in confusion or deception;

(2) the kind or kinds of insurance to be effected or exchanged;

(3) a copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged;

(4) a copy of the form of power of attorney or other authority of the attorney under which the insurance is to be effected or exchanged;

(5) the location of the office or offices from which these contracts or agreements are to be issued;

(6) that applications have been made for indemnity upon at least 100 separate risks aggregating not less than $1,500,000, as represented by executed contracts or bona fide applications, to become concurrently effective, or, in case of liability or compensation insurance covering a total payroll of not less than $1,500,000;

(7) that there is on deposit with this attorney and available for the payment of losses an initial sum of not less than the amount of surplus which would be required of a mutual company under section 60A.07, subdivisions 5b and 5c, to become authorized to transact insurance business in this state if it were engaged in those same lines of insurance, provided that after initial authorization has been granted the amount shall thereafter be constantly maintained in an amount equal to that required of a mutual company. In addition, if it is a reciprocal or interinsurance exchange operating on a nonassessable basis, it must establish and maintain a guaranty fund in an amount equal to that which would be required of a mutual company pursuant to section 66A.16, if it were engaged in those same lines of insurance.

Subd. 2a. Surplus, application of prior law. Subdivision 2, as amended by Laws 1969, chapter 820, section 1, shall be effective upon enactment, and thereafter all reciprocal insurance associations shall meet the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1, provided, however, that any reciprocal insurance association authorized to transact a particular kind or kinds of insurance as specified in section 60A.06, may continue to do so without complying with the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1. After enactment, any reciprocal insurance association which seeks authority to transact an additional kind or kinds of insurance shall, as a condition to the granting of such authority, comply with the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1, as to such additional kind or kinds of insurance that it is authorized to transact.

Subd. 3. Commissioner as agent for service. Concurrently with the filing of the declaration provided for by the terms of subdivision 2, the attorney shall execute and file with the commissioner an instrument in writing for the subscribers, conditioned that upon the issuance of the certificate of authority provided for in subdivision 1, service of process in compliance with section 45.028, subdivision 2, may be had upon the commissioner in all suits in this state arising out of these policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney.

Subd. 4. Maximum indemnity. There shall be filed with the commissioner by such attorney a statement under oath showing the maximum amount of indemnity upon any single risk, and such attorney shall, when and as often as the same shall be required, file with the commissioner a statement verified by oath to the effect that the attorney has examined the commercial rating of these subscribers, as shown by the reference book of a commercial agency having at least 100,000 subscribers, and that from this examination or from other information in the attorney's possession it appears that no subscriber has assumed on any single risk an amount greater than ten percent of the net worth of the subscriber.

History: 1967 c 395 art 11 s 2; 1969 c 820 s 1,2; 1986 c 444; 1992 c 564 art 2 s 6



Section 71A.03 — UNEARNED PREMIUM RESERVE.

Subdivision 1. How calculated. There shall at all times be maintained as a reserve a sum, in cash or convertible securities, equal to 50 percent of the net annual deposits collected and credited to the accounts of the subscriber on policies in force having one year or less to run and pro rata on those for longer periods. Net annual deposits shall be construed to mean the advance payments of subscribers after deducting therefrom the amounts specifically provided in the subscribers' agreements for expenses.

Subd. 2. Minimum reserve. These sums shall at no time be less than $25,000 and, if at any time, 50 percent of the deposits, so collected and credited, shall not equal that amount, the subscribers shall make up any deficiency.

History: 1967 c 395 art 11 s 3



Section 71A.04 — TAXES.

Subdivision 1. Premium tax. The attorney-in-fact shall file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

Subd. 2. [Repealed, 2000 c 394 art 2 s 28]

History: 1967 c 395 art 11 s 4; 1969 c 1148 s 20; 1986 c 444; 2000 c 394 art 2 s 19; 2008 c 154 art 14 s 2



Section 71A.05 — REPORTS; EXAMINATION.

Subdivision 1. Annual report. The attorney-in-fact shall make a report to the commissioner for each calendar year on the first day of March showing the financial condition of affairs at the office where the contracts are issued and furnish such additional information and reports as may be required.

The attorney-in-fact shall not be required to furnish the names and addresses of any subscribers nor the loss ratio.

Subd. 2. Examination. The business affairs and assets of these organizations shall be subject to examination by the commissioner.

History: 1967 c 395 art 11 s 5



Section 71A.06 — EXCHANGE OF CONTRACTS.

Subdivision 1. Extension of corporate powers. Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority to exchange insurance contracts of the kind and character herein mentioned. The right to exchange these contracts is hereby declared to be incidental to the purposes for which the corporations are organized and is as much granted as the rights and powers expressly conferred.

Subd. 2. Public corporations. Public corporations may exchange reciprocal or interinsurance contracts only when the issuing exchange has a surplus of $300,000 or more and said contracts are issued without contingent liability.

History: 1967 c 395 art 11 s 6



Section 71A.07 — EFFECT OF CHAPTER; EXCLUSIVENESS.

Except as herein provided, no law of this state shall apply to the exchange of these indemnity contracts unless such law specifically refers to reciprocals or interinsurance exchanges.

History: 1967 c 395 art 11 s 7



Section 71A.08 — VIOLATIONS AND PENALTIES.

Subdivision 1. Attorney-in-fact. Any attorney who shall, except for the purpose of applying for a certificate of authority as provided in this chapter, exchange any contracts of indemnity of the kind and character specified in this chapter, or directly or indirectly solicit or negotiate any applications for same without first complying with the provisions of this chapter, is guilty of a misdemeanor; and upon conviction thereof shall be subjected to a fine of not less than $100 nor more than $1,000.

Subd. 2. Exchange. In case of the failure of any such reciprocal or interinsurance exchange to comply with any of the provisions of this chapter, it shall be the duty of the commissioner to immediately declare its license revoked, or proceed under chapter 60B or section 60A.052, and, in case of such revocation, the reciprocal or interinsurance exchange shall not be again licensed to transact business in this state for the period of one year from the date of the revocation.

History: 1967 c 395 art 11 s 8; 1969 c 708 s 63; 1993 c 13 art 2 s 1






Chapter 72 — PROHIBITIONS; PENALTIES; REGULATION OF TRADE PRACTICES



Chapter 72A — INSURANCE INDUSTRY TRADE PRACTICES

Section 72A.01 — SCOPE.

This chapter includes certain prohibitions and penalties. Other prohibitions and penalties may be found in other articles of Laws 1967, chapter 395, and other state laws.

History: 1967 c 395 art 12 s 1



Section 72A.02 — VIOLATIONS AS TO POLICIES OF INSURANCE.

Every company, and every officer and agent of any company, making, issuing, delivering, or tendering any policy of insurance of any kind, or directing any of the same to be done, in willful violation of any of the provisions of law, for a first offense, shall be guilty of a misdemeanor, and for each subsequent offense, of a gross misdemeanor; and, in addition to all other penalties prescribed by law, every company issuing any such policy shall be disqualified from doing any insurance business in this state until the payment of all fines imposed and for one year thereafter.

History: 1967 c 395 art 12 s 2



Section 72A.03 — AGENT OF INSURER; PROCURING PREMIUMS BY FRAUD.

Every insurance agent who acts for another in negotiating a contract of insurance by an insurance company shall be held to be the company's agent for the purpose of collecting or securing the premiums therefor, whatever conditions or stipulations may be contained in the contract or policy. Any such agent who by fraudulent representations procures payment, or an obligation for the payment, of an insurance premium shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1967 c 395 art 12 s 3; 1986 c 444



Section 72A.04 — FALSE STATEMENTS IN APPLICATION.

Every solicitor, agent, examining physician, or other person who knowingly or willfully makes a false or fraudulent statement in, or relative to, any application for insurance or membership for any purpose shall be guilty of a gross misdemeanor.

History: 1967 c 395 art 12 s 4



Section 72A.05 — FAILURE TO MAKE REPORT OR COMPLY WITH LAW.

Every officer and agent of any insurance company required to make any report or perform any act who shall neglect or refuse to comply with such requirement, and every agent, solicitor, or collector of the corporation in this state who fails or neglects to procure from the commissioner a certificate of authority to do such business, or who fails or refuses to comply with, or violates, any provision of the insurance law, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1967 c 395 art 12 s 5



Section 72A.061 — MANDATORY FILINGS; FAILURE TO COMPLY; PENALTIES.

Subdivision 1. Annual statements. Any insurance company licensed to do business in this state, including fraternals, reciprocals and township mutuals, which neglects to file its annual statement in the form prescribed and within the time specified by law shall be subject to a penalty of $100 for each day in default. If, at the end of 45 days, the default has not been corrected, the company shall be given ten days in which to show cause to the commissioner why its license should not be suspended. If the company has not made the requisite showing within the ten-day period, the license and authority of the company may, at the discretion of the commissioner, be suspended during the time the company is in default.

Any insurance company, including fraternals, reciprocals, and township mutuals, willfully making a false annual or other required statement shall pay a penalty to the state not to exceed $5,000. Either or both of the monetary penalties imposed by this subdivision may be recovered in a civil action brought by and in the name of the state.

Subd. 2. Articles of incorporation; bylaws. Any insurance company licensed to do business in this state, including fraternals and township mutuals, which neglects to file amended bylaws or related amendments within 30 days after date of approval shall be subject to a penalty of $25 for each day in default.

Any insurance company licensed to do business in this state, including fraternals and township mutuals, which neglects to file amended articles of incorporation or related amendments within 30 days after date of approval shall be subject to a penalty of $25 for each day in default, provided that foreign insurers shall be allowed 60 days in which to file.

If after 90 days the filings required under this subdivision are still in default, the company shall be given ten days in which to show cause why its license should not be suspended.

Subd. 3. Other filings. Any insurance company licensed to do business in this state, including fraternals, reciprocals, and township mutuals, which neglects to comply with any other mandatory filing in the form prescribed and within the time specified by law or as specified on the document shall be subject to a penalty of $25 for each day in default. If after 90 days a default has not been corrected, the company shall be given ten days in which to show cause why its license should not be suspended.

Subd. 4. Suspension, discretionary powers. Any company which writes new business in this state, including fraternals, reciprocals and township mutuals, while its license is suspended and after it has been notified by the commissioner by a notice mailed to the home office of the company that its license has been suspended shall pay to the state the sum of $25 for each contract of insurance entered into by it after being notified of its license suspension. The notification shall be mailed by registered letter and deemed to have been received by the company at its home office in the usual course of the mails.

Subd. 5. Extensions. The commissioner may grant an extension of any filing deadline or requirement specified by this section, on receiving, not less than ten days before the date of default, satisfactory evidence of imminent hardship to the company.

Subd. 6. Penalties; deposit to general fund. All penalties recovered pursuant to this section shall be paid into the general fund.

History: 1977 c 316 s 1; 1984 c 592 s 71; 1986 c 444; 1991 c 325 art 10 s 10



Section 72A.07 — VIOLATIONS OF LAWS RELATING TO AGENTS, PENALTIES.

Any person, firm, or corporation violating, or failing to comply with, any of the provisions of sections 60K.30 to 60K.56 and any person who acts in any manner in the negotiation or transaction of unlawful insurance with an insurance company not licensed to do business in the state, or who, as principal or agent, violates any provision of law relating to the negotiation or effecting of contracts of insurance, shall be guilty of a misdemeanor. Upon the filing of a complaint by the commissioner of commerce in a court of competent jurisdiction against any person violating any provisions of this section, the county attorney of the county in which the violation occurred shall prosecute the person. Upon the conviction of any agent of any violation of the provisions of sections 60K.30 to 60K.56, the commissioner shall suspend the authority of the agent to transact any insurance business within the state for a period of not less than three months. Any insurer employing an agent and failing to procure an appointment, as required by sections 60K.30 to 60K.56, or allowing the agent to transact business for it within the state before an appointment has been procured, shall pay the commissioner, for the use of the state, a penalty of $25 for each offense. Each sale of an insurance policy by an agent who is not appointed by an insurance company shall constitute a separate offense, but no insurer shall be required to pay more than $300 in penalties as a result of the activities of a single unappointed agent. In the event of failure to pay a penalty within ten days' after notice from the commissioner, the authority of the insurer to do business in this state shall be revoked by the commissioner until the penalty is paid. No insurer whose authority is revoked shall be readmitted until it shall have complied with all the terms and conditions imposed for admission in the first instance. Any action taken by the commissioner under this section shall be subject to review by the district court of the county in which the office of the commissioner is located.

History: 1967 c 395 art 12 s 7; 1977 c 243 s 4; 1983 c 289 s 114 subd 1; 1984 c 592 s 72; 1984 c 655 art 1 s 92; 1992 c 564 art 3 s 25; 2001 c 117 art 2 s 15



Section 72A.08 — LAWS AGAINST REBATE.

Subdivision 1. Rebate defined and prohibited. No insurance company or association, however constituted or entitled, including any affiliate of the insurance company or association, doing business in this state, nor any officer, agent, subagent, solicitor, employee, intermediary, or representative thereof, shall make or permit any advantage or distinction in favor of any insured individual, firm, corporation, or association with respect to the amount of premium named in, or to be paid on, any policy of insurance, or shall offer to pay or allow directly or indirectly or by means of any device or artifice, as inducements to insurance, any rebate or premium payable on the policy, or any special favor or advantage in the dividends or other profit to accrue thereon, or any valuable consideration or inducement not specified in the policy contract of insurance, or give, sell, or purchase, offer to give, sell or purchase, as inducement to insure or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, partnership, or individual, or any dividends or profits accrued or to accrue thereon, or anything of value, not specified in the policy. For purposes of this section, "affiliate" has the meaning given in section 60D.15, subdivision 2.

Subd. 2. Insured prohibited from receiving rebates. No person shall receive or accept from any such company or association, including any affiliate of the insurance company or association, or from any of its officers, agents, subagents, solicitors, employees, intermediaries, or representatives, or any other person any such rebate of premium payable on the policy, or any special favor or advantage in the dividends or other financial profits accrued, or to accrue, thereon, or any valuable consideration or inducement not specified in the policy of insurance. No person shall be excused from testifying, or from producing any books, papers, contracts, agreements, or documents, at the trial of any other person, copartnership, association, or company charged with violation of any provision of this section on the ground that the testimony or evidence may tend to incriminate; but no person shall be prosecuted for any act concerning which the person shall be compelled to so testify or produce evidence, documentary or otherwise, except for perjury committed in so testifying.

Subd. 3. Penalty for rebate. Any company, association, or individual violating any provisions of this section, whether the violation be in the giving or accepting of anything herein prohibited, shall be punished by a fine of not less than $60 nor more than $200. In the case of a violation by an affiliate or by an individual on behalf of an affiliate, this subdivision applies to the insurance company or association.

Subd. 4. Exceptions. (a) The provisions of this section shall not apply to any policy procured by officers, agents, subagents, employees, intermediaries, or representatives wholly and solely upon property of which they are, respectively, the owner at the time of procuring the policy, where the officers, agents, subagents, employees, intermediaries, or representatives are, and have been for more than six months prior to the issuing of the policy, regularly employed by, or connected with, the company or association issuing the policy; and any life insurance company doing business in this state may issue industrial policies of life or endowment insurance, with or without annuities, with special rates of premiums less than the usual rates of premiums for these policies, to members of labor organizations, credit unions, lodges, beneficial societies, or similar organizations, or employees of one employer, who, through their secretary or employer, may take out insurance in an aggregate of not less than 50 members and pay their premiums through the secretary or employer.

(b) A promotional advertising item of $25 or less or a gift of $25 or less per year is not a rebate if the receipt of the item or gift is not conditioned upon purchase of an insurance policy or product.

History: 1967 c 395 art 12 s 8; 1986 c 444; 1998 c 375 s 1-3; 2002 c 330 s 30,34; 2002 c 331 s 18; 2002 c 342 s 11; 2002 c 357 s 2; 2010 c 384 s 29



Section 72A.09 — VIOLATIONS WHERE OFFENSE IS NOT SPECIFICALLY DESIGNATED.

Whoever violates any provision of the insurance law where the nature of the offense is not specifically designated herein shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1967 c 395 art 12 s 9



Section 72A.10 — FAILURE TO APPEAR OR OBSTRUCTING COMMISSIONER.

Whoever without justifiable cause neglects, upon due summons, to appear and testify before the commissioner, or obstructs the commissioner, or deputy or assistant commissioner, in an examination of an insurance company, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1967 c 395 art 12 s 10; 1986 c 444



Section 72A.11 — COMPLAINANT ENTITLED TO ONE-HALF OF FINE IN CERTAIN CASES.

The person, other than the commissioner, or deputy or assistant commissioner, upon whose complaint a conviction is had for violation of the law prohibiting insurance in or by foreign companies not authorized to do business in this state, shall be entitled to one-half the fine recovered upon sentence therefor.

History: 1967 c 395 art 12 s 11



Section 72A.12 — LIFE INSURANCE.

Subdivision 1. Issue of prohibited life policies. Every officer or agent of a life insurance company who shall issue any policy in violation of any order or other prohibition by the commissioner made pursuant to law, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

Subd. 2. Misrepresentation by insurer or agent. No life insurance company doing business in this state, and no officer, director or agent thereof, shall issue or circulate, or cause or permit to be issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms of any policy issued by it or the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof.

Any person violating the provisions of this subdivision shall be guilty of a misdemeanor, and the license of any company which shall authorize or permit a violation of this subdivision shall be revoked.

Subd. 3. Discrimination in accepting risks. No life insurance company or agent, all other conditions being equal, shall make any discrimination in the acceptance of risks, in rates, premiums, dividends, or benefits of any kind, or by way of rebates, between persons of the same class, or on account of race; and upon request of any person whose application has been rejected, the company shall furnish the rejected applicant, in writing, the reasons therefor, including a certificate of the examining physician that such rejection was not for any racial cause. Every company violating either of the foregoing provisions shall forfeit not less than $500, nor more than $1,000, and every officer, agent, or solicitor violating the same shall be guilty of a gross misdemeanor; and the commissioner shall revoke the license of such company and its agents, and grant no new license within one year thereafter.

Subd. 4. Discrimination; rebates. (a) No life insurance company doing business in this state shall make or permit any distinction or discrimination in favor of individuals between insurants of the same class and equal expectation of life in the amount or payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes; nor shall any such company or agent thereof make any contract of insurance or agreement as to such contract other than as plainly expressed in the policy issued thereon; nor shall any such company or any officer, agent, solicitor, or representative thereof pay, allow or give, or offer to pay, allow or give, directly or indirectly, as inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the policy contract of insurance.

Any violation of the provisions of this subdivision shall be a misdemeanor and punishable as such.

(b) A promotional advertising item of $25 or less or a gift of $25 or less per year is not a rebate if the receipt of the item or gift is not conditioned upon purchase of an insurance policy or product.

Subd. 5. [Repealed, 2010 c 397 s 20]

History: 1967 c 395 art 12 s 12; 1983 c 359 s 1; 1986 c 444; 1992 c 564 art 1 s 54; 2010 c 384 s 30



Section 72A.125 — RENTAL VEHICLE PERSONAL ACCIDENT INSURANCE; SPECIAL REQUIREMENTS.

Subdivision 1. Definition. (a) "Auto rental company" means a corporation, partnership, individual, or other person that is engaged primarily in the renting of motor vehicles at per diem rates.

(b) "Rental vehicle personal accident insurance" means accident only insurance providing accidental death benefits, dismemberment benefits and/or reimbursement for medical expenses which is issued by an insurer authorized in this state to issue accident and health insurance. These coverages are nonqualified plans under chapter 62E.

(c) "Liability insurance" means insurance that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle. At the option of the auto rental company, this coverage may include uninsured or underinsured motorist coverage whether offered separately or in combination with other liability insurance.

(d) "Personal effects insurance" means coverage, as applicable, to renters and other rental vehicle occupants for the loss of, or damage to, personal effects which occurs during the rental period.

Subd. 2. Sale by auto rental companies. An auto rental company that offers or sells rental vehicle personal accident insurance, personal effects insurance, or liability insurance in this state in conjunction with the rental of a vehicle shall only sell these products if the forms and rates have met the relevant requirements of section 61A.02, 62A.02, or other relevant sections requiring approval of forms and rates taking into account the possible infrequency and severity of loss that may be incurred. An auto rental company offering insurance products for sale shall conduct a training program for its agents or employees, which must be submitted to the commissioner for approval. Sections 60K.30 to 60K.56 do not apply if the persons engaged in the sale of these products are employees of the auto rental company who do not receive commissions or other remuneration for selling the product in addition to their regular compensation. Compensation may not be determined in any part by the sale of insurance products. The auto rental company before engaging in the sale of the product must file with the commissioner the following documents:

(1) an appointment of the commissioner as agent for service of process;

(2) an agreement that the auto rental company assumes all responsibility for the authorized actions of all unlicensed employees who sell the insurance product on its behalf in conjunction with the rental of its vehicles;

(3) an agreement that the auto rental company with respect to itself and its employees will be subject to this chapter regarding the marketing of the insurance products and the conduct of those persons involved in the sale of insurance products in the same manner as if it were a licensed agent.

An auto rental company failing to file the documents in clauses (1) to (3) is guilty of an individual violation as to the unlicensed sale of insurance for each sale that occurs after August 1, 1987, until they make the required filings. Each individual sale after August 1, 1987, and prior to the filing required by this section is subject to, in addition to any other penalties allowable by law, up to a $200 per violation fine. Further, the sale of the insurance product by an auto rental company or any employee or agent of the company after August 1, 1987, without having complied with this section shall be deemed to be in acceptance of the provisions of this section.

Insurance sold pursuant to this subdivision must be limited in availability to rental vehicle customers though coverage may extend to the customer, other drivers, and passengers using or riding in the rented vehicles; and limited in duration to a period equal to and concurrent with that of the vehicle rental.

Persons purchasing rental vehicle personal accident insurance, personal effects insurance, or liability insurance may be provided a certificate summarizing the policy provisions in lieu of a copy of the policy if a copy of the policy is available for inspection at the place of sale and a free copy of the policy may be obtained from the auto rental company's home office.

The commissioner may, after a hearing, revoke an auto rental company's right to operate under this section if the company has violated the insurance laws of this state and the revocation is in the public interest.

Subd. 3. Collision damage waiver. A "collision damage waiver" is a discharge of the responsibility of the renter or lessee to return the motor vehicle in the same condition as when it was first rented. The waiver is a full and complete discharge of the responsibility to return the vehicle in the same condition as when it was first rented. The waiver may not contain any exclusions except those approved by the commissioner.

History: 1987 c 329 s 21; 1987 c 337 s 115; 1988 c 611 s 3; 1992 c 564 art 3 s 26,29; 1999 c 177 s 69; 1999 c 236 s 2,3; 2001 c 117 art 2 s 16



Section 72A.13 — ACCIDENT AND HEALTH INSURANCE, VIOLATIONS OF CERTAIN SECTIONS.

Subdivision 1. Penalties. Any company, corporation, association, society, or other insurer, or any officer or agent thereof, which or who solicits, issues or delivers to any person in this state any policy in violation of the provisions of sections 60A.06, subdivision 3 or 62A.01 to 62A.10, may be punished by a fine of not more than $200 for each offense, and the commissioner may revoke the license of any company, corporation, association, society, or other insurer of another state or country, or of the agent thereof, which or who willfully violates any provision of sections 60A.06, subdivision 3 or 62A.01 to 62A.10.

Subd. 2. [Repealed, 1989 c 330 s 37]

Subd. 3. [Repealed, 1992 c 564 art 1 s 55]

History: 1967 c 395 art 12 s 13; 1980 c 436 s 1; 1982 c 424 s 130; 1986 c 455 s 57; 1987 c 329 s 21



Section 72A.135 — FAILURE TO FOLLOW DIVIDEND AND PRICING POLICY; PENALTIES.

An insurer failing to file and adhere to the plan required by section 61A.03, subdivision 2, paragraph (h), is subject to a civil penalty of not more than $5,000 for each violation.

History: 1983 c 292 s 3



Section 72A.139 — USE OF GENETIC TESTS.

Subdivision 1. Name and citation. This section shall be known and may be cited as the "Genetic Discrimination Act."

Subd. 2. Definitions. (a) As used in this section, "commissioner" means the commissioner of commerce for health plan companies and other insurers regulated by that commissioner and the commissioner of health for health plan companies regulated by that commissioner.

(b) As used in this section, a "genetic test" means a presymptomatic test of a person's genes, gene products, or chromosomes for the purpose of determining the presence or absence of a gene or genes that exhibit abnormalities, defects, or deficiencies, including carrier status, that are known to be the cause of a disease or disorder, or are determined to be associated with a statistically increased risk of development of a disease or disorder. "Genetic test" does not include a cholesterol test or other test not conducted for the purpose of determining the presence or absence of a person's gene or genes.

(c) As used in this section, "health plan" has the meaning given in section 62Q.01, subdivision 3.

(d) As used in this section, "health plan company" has the meaning given in section 62Q.01, subdivision 4.

(e) As used in this section, "individual" means an applicant for coverage or a person already covered by the health plan company or other insurer.

Subd. 3. Prohibited acts; health plan companies. A health plan company, in determining eligibility for coverage, establishing premiums, limiting coverage, renewing coverage, or any other underwriting decision, shall not, in connection with the offer, sale, or renewal of a health plan:

(1) require or request an individual or a blood relative of the individual to take a genetic test;

(2) make any inquiry to determine whether an individual or a blood relative of the individual has taken or refused a genetic test, or what the results of any such test were;

(3) take into consideration the fact that a genetic test was taken or refused by an individual or blood relative of the individual; or

(4) take into consideration the results of a genetic test taken by an individual or a blood relative of the individual.

Subd. 4. Application. Subdivisions 5, 6, and 7 apply only to a life insurance company or fraternal benefit society requiring a genetic test for the purpose of determining insurability under a policy of life insurance.

Subd. 5. Informed consent. If an individual agrees to take a genetic test, the life insurance company or fraternal benefit society shall obtain the individual's written informed consent for the test. Written informed consent must include, at a minimum, a description of the specific test to be performed; its purpose, potential uses, and limitations; the meaning of its results; and the right to confidential treatment of the results. The written informed consent must inform the individual that the individual should consider consulting with a genetic counselor prior to taking the test and must state whether the insurer will pay for any such consultation. An informed consent disclosure form must be approved by the commissioner prior to its use.

Subd. 6. Notification. The life insurance company or fraternal benefit society shall notify an individual of a genetic test result by notifying the individual or the individual's designated physician. If the individual tested has not given written consent authorizing a physician to receive the test results, the individual must be urged, at the time that the individual is informed of the genetic test result described in this subdivision, to contact a genetic counselor or other health care professional.

Subd. 7. Payment for test. A life insurance company or fraternal benefit society shall not require an individual to submit to a genetic test unless the cost of the test is paid by the life insurance company or fraternal benefit society.

Subd. 8. Enforcement. A violation of this section is subject to the investigative and enforcement authority of the commissioner, who shall enforce this section.

History: 1995 c 251 s 1



Section 72A.15 — PENALTY FOR VIOLATION OF LAW PROVIDING FOR INSURANCE IN UNLICENSED COMPANIES.

Every person licensed to procure insurance in an unlicensed foreign company who fails to file the affidavit and statement required in such case or who willfully makes a false affidavit or statement shall forfeit the license and be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

History: 1967 c 395 art 12 s 15; 1986 c 444



Section 72A.16 — MUTUAL COMPANIES.

Subdivision 1. Unlawful procurement or use of proxy. Every officer or agent of a domestic mutual insurance company who shall solicit, receive, procure to be obtained, or use, a proxy vote in violation of any provision of law shall be guilty of a gross misdemeanor.

Subd. 2. Guaranty against assessment. Every director, officer, or agent of an insurance company who officially or privately gives a guaranty to a policyholder thereof against an assessment for which the policyholder would otherwise be liable shall be guilty of a misdemeanor.

History: 1967 c 395 art 12 s 16; 1986 c 444



Section 72A.17 — PURPOSE OF SECTIONS 72A.17 TO 72A.32.

The purpose of sections 72A.17 to 72A.32 is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

History: 1967 c 395 art 12 s 17



Section 72A.18 — DEFINITIONS.

Subdivision 1. General. Unless the context clearly indicates otherwise, the following terms, when used in sections 72A.17 to 72A.32, shall have the meanings respectively ascribed to them in this section.

Subd. 2. Person. "Person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, or any other legal entity, engaged in the business of insurance, including an agent, a solicitor, or an adjuster and for the purposes of sections 72A.31 and 72A.32 "person" shall in addition mean any person, firm or corporation even though not engaged in the business of insurance.

History: 1967 c 395 art 12 s 18



Section 72A.19 — UNFAIR METHODS AND UNFAIR OR DECEPTIVE ACTS AND PRACTICES.

Subdivision 1. Prohibition. No person shall engage in this state in any trade practice which is defined in sections 72A.17 to 72A.32 as or determined pursuant to sections 72A.17 to 72A.32 to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

Subd. 2. Rulemaking. The commissioner may, in accordance with chapter 14, promulgate reasonable rules as the commissioner deems necessary to enforce and administer the provisions of this chapter.

History: 1967 c 395 art 12 s 19; 1980 c 436 s 2; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 72A.20 — METHODS, ACTS, AND PRACTICES WHICH ARE DEFINED AS UNFAIR OR DECEPTIVE.

Subdivision 1. Misrepresentations and false advertising of policy contracts. Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice in the business of insurance.

Subd. 2. False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station, or in any other way, an advertisement, announcement, or statement, containing any assertion, representation, or statement with respect to the business of insurance, or with respect to any person in the conduct of the person's insurance business, which is untrue, deceptive, or misleading, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 3. Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 4. Boycott, coercion, and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation, resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 4a. [Renumbered 72A.201, subd 4a]

Subd. 5. False financial statements. Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive, shall constitute an unfair method of competition and an unfair and deceptive act or practice in the insurance business.

Subd. 6. False entries. Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 7. Stock operations and advisory board contracts. Issuing or delivering, or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 8. Discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract or in making or permitting the rejection of an individual's application for life insurance coverage, as well as the determination of the rate class for such individual, on the basis of a disability, shall constitute an unfair method of competition and an unfair and deceptive act or practice, unless the claims experience and actuarial projections and other data establish significant and substantial differences in class rates because of the disability.

(b) Refusing to insure or refusing to continue to insure the life of a member of a reserve component of the armed forces of the United States, or the National Guard due to that person's status as a member, or duty assignment while a member of any of these military organizations, constitutes an unfair method of competition and an unfair and deceptive act or practice unless the individual has received an order for active duty.

(c) Refusing to reinstate coverage for the insured or any covered dependents under an individual or group life or health insurance policy or contract of a member of a reserve component of the armed forces of the United States or the National Guard whose coverage or dependent coverage was terminated, canceled, or nonrenewed while that person was on active duty constitutes an unfair method of competition and an unfair and deceptive act or practice. For purposes of paragraphs (a) to (c), "health insurance policy or contract" means any policy, contract, or certificate providing benefits regulated under chapter 62A, 62C, 62D, or 64B.

For purposes of reinstatement of an individual policy, the person shall apply for reinstatement within 90 days after removal from active duty.

The reinstated coverage must not contain any new preexisting condition or other exclusion or limitation, except a condition determined by the Veterans Administration to be a disability incurred or aggravated in the line of duty. The remainder of a preexisting condition limitation that was not satisfied before the coverage was terminated may be applied once the person returns and coverage is reinstated. Reinstatement is effective upon the payment of any required premiums.

(d) Refusing to offer, sell, or renew coverage; limiting coverage; or charging a rate different from that normally charged for the same coverage under a life insurance policy or health plan because the applicant who is also the proposed insured has been or is a victim of domestic abuse is an unfair method of competition and an unfair and deceptive act or practice.

Nothing in this paragraph prevents an insurer from underwriting a risk on the basis of the physical or mental history of an individual if the insurer does not take into consideration whether the individual's condition was caused by an act of domestic abuse.

For purposes of this paragraph, "domestic abuse" has the meaning given in section 518B.01, subdivision 2; and "health plan" has the meaning given in section 62Q.01, subdivision 3, and includes the coverages referred to in section 62A.011, subdivision 3, clauses (1), (7), (9), and (10).

Subd. 9. Discrimination between individuals of the same class. Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever, or in making or permitting the rejection of an individual's application for accident or health insurance coverage, as well as the determination of the rate class for such individual, on the basis of a disability, shall constitute an unfair method of competition and an unfair and deceptive act or practice, unless the claims experience and actuarial projections and other data establish significant and substantial differences in class rates because of the disability.

Subd. 10. Rebates. (a) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, annuity, or accident and health insurance, or agreement as to such contract, other than as plainly expressed in the contract issued thereon, or paying or allowing or giving, or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving or selling or purchasing, or offering to give, sell, or purchase, as inducement to such insurance or annuity, or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

(b) A promotional advertising item of $25 or less or a gift of $25 or less per year is not a rebate if the receipt of the item or gift is not conditioned upon purchase of an insurance policy or product.

Subd. 11. Application to certain sections. Violating any provision of the following sections of this chapter not set forth in this section shall constitute an unfair method of competition and an unfair and deceptive act or practice: sections 72A.12, subdivisions 2, 3, and 4, 72A.16, subdivision 2, 72A.03 and 72A.04, 72A.08, subdivision 1, as modified by sections 72A.08, subdivision 4, 72A.201, and sections 72A.49 to 72A.505.

Subd. 12. Unfair service. Causing or permitting with such frequency to indicate a general business practice any unfair, deceptive, or fraudulent act concerning any claim or complaint of an insured or claimant including, but not limited to, the following practices:

(1) misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(2) failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(3) failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(4) refusing to pay claims without conducting a reasonable investigation based upon all available information;

(5) failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(6) not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear;

(7) compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by the insureds;

(8) attempting to settle a claim for less than the amount to which reasonable persons would have believed they were entitled by reference to written or printed advertising material accompanying or made part of an application;

(9) attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured;

(10) making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

(11) making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(12) delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(13) failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

(14) failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

(15) requiring an insured to provide information or documentation that is or would be dated more than five years prior to or five years after the date of a fire loss, except for proof of ownership of the damaged property;

(16) stating or implying to an insured that filing a claim related to the I-35W bridge collapse for no-fault motor vehicle insurance benefits would or may result in cancellation or nonrenewal of the insured's policy or in a surcharge or other future increase in premium rates, when any such consequence of filing the claim would be prohibited by law;

(17) failing to promptly inform an insured who files a claim related to the I-35W bridge collapse and described in section 65B.133, subdivision 5a, of the provisions of that law, both orally and in writing.

Subd. 12a. [Renumbered 72A.201]

Subd. 13. Refusal to renew. Refusing to renew, declining to offer or write, or charging differential rates for an equivalent amount of homeowner's insurance coverage, as defined by section 65A.27, for property located in a town or statutory or home rule charter city, in which the insurer offers to sell or writes homeowner's insurance, solely because:

(a) of the geographic area in which the property is located;

(b) of the age of the primary structure sought to be insured;

(c) the insured or prospective insured was denied coverage of the property by another insurer, whether by cancellation, nonrenewal or declination to offer coverage, for a reason other than those specified in section 65A.01, subdivision 3a, clauses (a) to (e);

(d) the property of the insured or prospective insured has been insured under the Minnesota FAIR Plan Act, shall constitute an unfair method of competition and an unfair and deceptive act or practice; or

(e) the insured has inquired about coverage for a hypothetical claim or has made an inquiry to the insured's agent regarding a potential claim.

This subdivision prohibits an insurer from filing or charging different rates for different zip code areas within the same town or statutory or home rule charter city.

This subdivision shall not prohibit the insurer from applying underwriting or rating standards which the insurer applies generally in all other locations in the state and which are not specifically prohibited by clauses (a) to (e). Such underwriting or rating standards shall specifically include but not be limited to standards based upon the proximity of the insured property to an extraordinary hazard or based upon the quality or availability of fire protection services or based upon the density or concentration of the insurer's risks. Clause (b) shall not prohibit the use of rating standards based upon the age of the insured structure's plumbing, electrical, heating or cooling system or other part of the structure, the age of which affects the risk of loss. Any insurer's failure to comply with section 65A.29, subdivisions 2 to 4, either (1) by failing to give an insured or applicant the required notice or statement or (2) by failing to state specifically a bona fide underwriting or other reason for the refusal to write shall create a presumption that the insurer has violated this subdivision.

Subd. 14. Application form refusal. An insurance agent refusing to supply a requested application form for homeowner's insurance with any insurer whom the agent represents or refusing to transmit forthwith any completed application form to the insurer, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 15. Practices not held to be discrimination or rebates. Nothing in subdivision 8, 9, or 10, or in section 72A.12, subdivisions 3 and 4, shall be construed as including within the definition of discrimination or rebates any of the following practices:

(1) in the case of any contract of life insurance or annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(2) in the case of life insurance policies issued on the industrial debit plan, making allowance, to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer, in an amount which fairly represents the saving in collection expense;

(3) readjustment of the rate of premium for a group insurance policy based on the loss or expense experienced thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(4) in the case of an individual or group health insurance policy, the payment of differing amounts of reimbursement to insureds who elect to receive health care goods or services from providers designated by the insurer; and

(5) in the case of an individual or group health insurance policy, offering incentives to individuals for taking part in preventive health care services, medical management incentive programs, or activities designed to improve the health of the individual.

If the commissioner requests copies of contracts with a provider under clause (4) and the provider requests a determination, all information contained in the contracts that the commissioner determines may place the provider or health care plan at a competitive disadvantage is nonpublic data.

Subd. 16. Discrimination based on sex or marital status. Refusing to insure, refusing to continue to insure, refusing to offer or submit an application for coverage, or limiting the amount of coverage available to an individual because of the sex or marital status of the individual; however, nothing in this subsection prohibits an insurer from taking marital status into account for the purpose of defining persons eligible for dependents' benefits.

Subd. 17. Return of premiums. (a) Refusing, upon surrender of an individual policy of life insurance in the case of the insured's death, or in the case of a surrender prior to death, of an individual insurance policy not covered by the standard nonforfeiture laws under section 61A.24, to refund to the owner all unearned premiums paid on the policy covering the insured as of the time of the insured's death or surrender if the unearned premium is for a period of more than one month. The return of unearned premium must be delivered to the insured within 30 days following receipt by the insurer of the insured's request for cancellation.

(b) Refusing, upon termination or cancellation of a policy of automobile insurance under section 65B.14, subdivision 2, or a policy of homeowner's insurance under section 65A.27, subdivision 4, or a policy of accident and sickness insurance under section 62A.01, or a policy of comprehensive health insurance under chapter 62E, to refund to the insured all unearned premiums paid on the policy covering the insured as of the time of the termination or cancellation if the unearned premium is for a period of more than one month. The return of unearned premium must be delivered to the insured within 30 days following receipt by the insurer of the insured's request for cancellation.

(c) This subdivision does not apply to policies of insurance providing coverage only for motorcycles or other seasonally rated or limited use vehicles where the rate is reduced to reflect seasonal or limited use.

(d) For purposes of this section, a premium is unearned during the period of time the insurer has not been exposed to any risk of loss. Except for premiums for motorcycle coverage or other seasonally rated or limited use vehicles where the rate is reduced to reflect seasonal or limited use, the unearned premium is determined by multiplying the premium by the fraction that results from dividing the period of time from the date of termination to the date the next scheduled premium is due by the period of time for which the premium was paid.

(e) The owner may cancel a policy referred to in this section at any time during the policy period. This provision supersedes any inconsistent provision of law or any inconsistent policy provision.

Subd. 18. Improper business practices. (a) Improperly withholding, misappropriating, or converting any money belonging to a policyholder, beneficiary, or other person when received in the course of the insurance business; or (b) engaging in fraudulent, coercive, or dishonest practices in connection with the insurance business, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 19. Support for underwriting standards. No life or health insurance company doing business in this state shall engage in any selection or underwriting process unless the insurance company establishes beforehand substantial data, actuarial projections, or claims experience which support the underwriting standards used by the insurance company. The data, projections, or claims experience used to support the selection or underwriting process is not limited to only that of the company. The experience, projections, or data of other companies or a rate service organization may be used as well.

Subd. 20. Contact with government. An insurance company may not terminate or otherwise penalize an insurance agent solely because the agent contacted any government department or agency regarding a problem that the agent or an insured may be having with an insurance company. For purposes of this section, "government department or agency" includes the executive, legislative, and judicial branches of government as stated in article III of the Constitution.

Subd. 21. Prohibited selection or underwriting practice. No insurance company doing business in this state shall engage in any selection or underwriting practice that is arbitrary, capricious, or unfairly discriminatory.

Subd. 22. Limitations on health care providers. (a) No insurer providing benefits under the Minnesota No-Fault Automobile Insurance Act or a plan authorized by sections 471.617 or 471.98 to 471.982 may limit the type of licensed health care provider who may provide treatment for covered conditions under a policy so long as the services provided are within the scope of licensure for the provider. The insurer may not exclude a specific method of treatment for a covered condition if that exclusion has the effect of excluding a specific type of licensed health care provider from treating a covered condition.

(b) This subdivision does not limit the right of an insurer to contract with individual members of any type of licensed health care provider to the exclusion of other members of the group, nor shall it limit the right to the insurer to exclude coverage for a type of treatment if the insurer can show the treatment is not medically necessary or is not medically appropriate.

Subd. 23. Discrimination in automobile insurance policies. (a) No insurer that offers an automobile insurance policy in this state shall:

(1) use the employment status of the applicant as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason.

(b) No insurer that offers an automobile insurance policy in this state shall:

(1) use the applicant's status as a residential tenant, as the term is defined in section 504B.001, subdivision 12, as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason; or

(3) make any discrimination in offering or establishing rates, premiums, dividends, or benefits of any kind, or by way of rebate, for the same reason.

(c) No insurer that offers an automobile insurance policy in this state shall:

(1) use the failure of the applicant to have an automobile policy in force during any period of time before the application is made as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason.

Paragraph (c) does not apply if the applicant was required by law to maintain automobile insurance coverage and failed to do so.

An insurer may require reasonable proof that the applicant did not fail to maintain this coverage. The insurer is not required to accept the mere lack of a conviction or citation for failure to maintain this coverage as proof of failure to maintain coverage. The insurer must provide the applicant with information identifying the documentation that is required to establish reasonable proof that the applicant did not fail to maintain the coverage.

(d) No insurer that offers an automobile insurance policy in this state shall use an applicant's prior claims for benefits paid under section 65B.44 as an underwriting standard or guideline if the applicant was 50 percent or less negligent in the accident or accidents causing the claims.

(e) No insurer shall refuse to issue any standard or preferred policy of motor vehicle insurance or make any discrimination in the acceptance of risks, in rates, premiums, dividends, or benefits of any kind, or by way of rebate:

(1) between persons of the same class, or

(2) on account of race, or

(3) on account of physical disability if the disability is compensated for by special training, equipment, prosthetic device, corrective lenses, or medication and if the physically disabled person:

(i) is licensed by the Department of Public Safety to operate a motor vehicle in this state, and

(ii) operates only vehicles that are equipped with auxiliary devices and equipment necessary for safe and effective operation by the disabled person, or

(4) on account of marital dissolution.

Subd. 24. Cancellations and nonrenewals. (a) No insurer shall, within one year after default in the payment of any premium on an individual life insurance policy, declare the individual life insurance policy to be canceled or nonrenewed for nonpayment of premium unless it mails or delivers to the policy owner, at the policy owner's last known address, at least 30 days before lapse, final notice of the cancellation or nonrenewal and the effective date of the cancellation or nonrenewal. For purposes of this subdivision, "individual life insurance policy" includes policies in default on or after August 1, 2011.

(b) No insurer on an individual health policy or on an individual nonprofit health service plan corporation subscriber contract shall cancel or fail to renew the policy or contract for nonpayment of premium unless it mails or delivers to the named policy owner or named contract owner, at the policy or subscriber contract owner's last known address, at least 30 days before lapse, final notice of the cancellation or nonrenewal. If the named insured is not the policy or subscriber contract owner of the individual health policy or the individual nonprofit health service plan subscriber contract, the notice required by this subdivision must also be sent to the named insured at the named insured's last known address.

(c) Proof of mailing of the notice of lapse under paragraph (a) or (b) for failure to pay the premium before the expiration of the grace period is sufficient proof that notice required in this subdivision has been given.

(d) This subdivision does not apply to a life or health insurance policy or contract upon which premiums are paid at a monthly interval or less and that contains any grace period required by statute for the payment of premiums during which time the insurance continues in force.

Subd. 25. Use of statements of a minor. No statement of a minor or information obtained by an insurer or a representative of an insurer from a minor may be used in any manner in regard to a claim unless the parent or guardian of the minor has granted permission for the minor to be interviewed or the minor's statement to be taken.

Subd. 26. Loss experience. An insurer shall without cost to the insured provide an insured with the loss or claims experience of that insured for the current policy period and for the two policy periods preceding the current one for which the insurer has provided coverage, within 30 days of a request for the information by the policyholder. Whenever reporting loss experience data, actual claims paid on behalf of the insured must be reported separately from claims incurred but not paid, pooling charges for catastrophic claim protection, and any other administrative fees or charges that may be charged as an incurred claim expense. Claims experience data must be provided to the insured in accordance with state and federal requirements regarding the confidentiality of medical data. The insurer shall not be responsible for providing information without cost more often than once in a 12-month period. The insurer is not required to provide the information if the policy covers the employee of more than one employer and the information is not maintained separately for each employer and not all employers request the data.

An insurer, health maintenance organization, or a third-party administrator may not request more than three years of loss or claims experience as a condition of submitting an application or providing coverage.

This subdivision only applies to group life policies and group health policies.

Subd. 27. Solicitations and sales of insurance products to borrowers. (a) A loan officer, a loan representative, or other person involved in taking or processing a loan may not solicit an insurance product, except for credit life, credit disability, credit involuntary unemployment, mortgage life, mortgage accidental death, or mortgage disability, and except for life insurance when offered in lieu of credit life insurance, from the completion of the initial loan application, as defined in the federal Equal Credit Opportunity Act, United States Code, title 15, sections 1691 to 1691f, and any regulations adopted under those sections, until after the closing of the loan transaction.

(b) This subdivision applies only to loan transactions covered by the federal Truth-in-Lending Act, United States Code, title 15, sections 1601 to 1666j, and any regulations adopted under those sections.

(c) This subdivision does not apply to sales of title insurance, homeowner's insurance, a package homeowner's-automobile insurance product, automobile insurance, or a similar insurance product, required to perfect title to, or protect, property for which a security interest will be taken if the product is required as a condition of the loan.

(d) Nothing in this subdivision prohibits the solicitation or sale of any insurance product by means of mass communication.

Subd. 28. Conversion fees prohibited. An issuer providing health coverage through conversion policies, plans, or contracts shall not impose a fee or charge, other than the premium, for issuing these policies, plans, or contracts.

Subd. 29. HIV tests; crime victims and emergency medical service personnel. No insurer regulated under chapter 61A, 62B, or 62S, or providing health, medical, hospitalization, long-term care insurance, or accident and sickness insurance regulated under chapter 62A, or nonprofit health service plan corporation regulated under chapter 62C, health maintenance organization regulated under chapter 62D, or fraternal benefit society regulated under chapter 64B, may:

(1) use the results of a test to determine the presence of the human immunodeficiency virus (HIV) antibody performed on an offender under section 611A.19 or performed on a crime victim who was exposed to or had contact with an offender's bodily fluids during commission of a crime that was reported to law enforcement officials, in order to make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract;

(2) use the results of a test to determine the presence of a blood-borne pathogen performed on an individual according to sections 144.7401 to 144.7415, 241.33 to 241.342, or 246.71 to 246.722 in order to make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract; or

(3) ask an applicant for coverage or a person already covered whether the person has: (i) had a test performed for the reason set forth in clause (1) or (2); or (ii) been the victim of an assault or any other crime which involves bodily contact with the offender.

This subdivision does not affect tests conducted for purposes other than those described in clause (1) or (2), including any test to determine the presence of a blood-borne pathogen if such test was performed at the insurer's direction as part of the insurer's normal underwriting requirements.

Subd. 29a. HIV tests; vaccine research. (a) No insurer regulated under chapter 61A or 62B, or providing health, medical, hospitalization, or accident and sickness insurance regulated under chapter 62A, or nonprofit health services corporation regulated under chapter 62C, health maintenance organization regulated under chapter 62D, or fraternal benefit society regulated under chapter 64B, may make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract based solely on the fact of a person's participation in a human immunodeficiency virus (HIV) vaccine clinical trial.

(b) If a test to determine the presence of the HIV antibody is performed at the insurer's direction, as part of the insurer's normal underwriting requirements or on any other basis, and an applicant or covered person is a participant or former participant in a vaccine clinical trial and tests positive for the HIV antibody in the insurer-directed test, the person shall disclose the person's status as a participant or former participant in a vaccine clinical trial and provide the insurance company with certification from the trial sponsor of the person's participation or former participation in the vaccine trial. Upon that notification, an insurer shall stay any adverse decision or refrain from making an underwriting decision to cancel, fail to renew, or take any other action based solely on the positive test result until the insurer obtains a confidential certificate from the sponsor of the trial verifying the person's HIV status. If the confidential certificate indicates that the person's HIV antibodies are a result of exposure to the vaccine, that the person does not have the HIV virus, and that the person did not test positive for the HIV virus in any test administered by the trial sponsor prior to entering the vaccine clinical trial, the insurer shall ignore the presence of the HIV antibody in the insurer-directed test.

(c) This subdivision does not affect any tests to determine the presence of the HIV antibody, except as provided under paragraph (b).

(d) This subdivision does not apply to persons who are confirmed as having the HIV virus.

(e) For purposes of this subdivision, "vaccine clinical trial" means a clinical trial conducted by a sponsor under an investigational new drug application as provided by Code of Federal Regulations, title 21, section 312. "Sponsor" means the hospital, clinic, or health care professional that is conducting the vaccine clinical trial.

Subd. 30. Records retention. An insurer shall retain copies of all underwriting documents, policy forms, and applications for three years from the effective date of the policy. An insurer shall retain all claim files and documentation related to a claim for three years from the date the claim was paid or denied. This subdivision does not relieve the insurer of its obligation to produce these documents to the department after the retention period has expired in connection with an enforcement action or administrative proceeding against the insurer from whom the documents are requested, if the insurer has retained the documents. Records required to be retained by this section may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process which accurately reproduces or forms a durable medium for the reproduction of a record.

Subd. 31. Reasonable, adequate, and not predatory premiums. Premiums charged by a health plan company, as defined in section 62Q.01, shall be reasonable, adequate, and not predatory in relation to the benefits, considering actuarial projection of the cost of providing or paying for the covered health services, considering the costs of administration, and in relation to the reserves and surplus required by law.

Subd. 32. Unfair health risk avoidance. No insurer or health plan company may design a network of providers, policies on access to providers, or marketing strategy in such a way as to discourage enrollment by individuals or groups whose health care needs are perceived as likely to be more expensive than the average. This subdivision does not prohibit underwriting and rating practices that comply with Minnesota law.

Subd. 33. Prohibition of inappropriate incentives. No insurer or health plan company may give any financial incentive to a health care provider based solely on the number of services denied or referrals not authorized by the provider. This subdivision does not prohibit capitation or other compensation methods that serve to hold health care providers financially accountable for the cost of caring for a patient population.

Subd. 34. Suitability of insurance for customer. In recommending or issuing life, endowment, individual accident and sickness, long-term care, annuity, life-endowment, or Medicare supplement insurance to a customer, an insurer, either directly or through its agent, must have reasonable grounds for believing that the recommendation is suitable for the customer.

In the case of group insurance marketed on a direct response basis without the use of direct agent contact, this subdivision is satisfied if the insurer has reasonable grounds to believe that the insurance offered is generally suitable for the group to whom the offer is made.

Subd. 35. Determination of health plan policy limits. Any health plan under section 62A.011, subdivision 3, that includes a specific policy limit within its insurance policy, certificate, or subscriber agreement shall calculate the policy limit by using the amount actually paid on behalf of the insured, subscriber, or dependents for services covered under the policy, subscriber agreement, or certificate unless the amount paid is greater than the billed charge. This provision does not permit the application of a specific policy limit within a health plan where the limit is prohibited under the Affordable Care Act as defined in section 62A.011, subdivision 1a.

Subd. 36. Limitations on the use of credit information. (a) No insurer or group of affiliated insurers may reject, cancel, or nonrenew a policy of private passenger motor vehicle insurance as defined under section 65B.01 or a policy of homeowner's insurance as defined under section 65A.27, for any person in whole or in part on the basis of credit information, including a credit reporting product known as a "credit score" or "insurance score," without consideration and inclusion of any other applicable underwriting factor.

(b) If credit information, credit scoring, or insurance scoring is to be used in underwriting, the insurer must disclose to the consumer that credit information will be obtained and used as part of the insurance underwriting process.

(c) Insurance inquiries and non-consumer-initiated inquiries must not be used as part of the credit scoring or insurance scoring process.

(d) If a credit score, insurance score, or other credit information relating to a consumer, with respect to the types of insurance referred to in paragraph (a), is adversely impacted or cannot be generated because of the absence of a credit history, the insurer must exclude the use of credit as a factor in the decision to reject, cancel, or nonrenew.

(e) Insurers must upon the request of a policyholder reevaluate the policyholder's score. Any change in premium resulting from the reevaluation must be effective upon the renewal of the policy. An insurer is not required to reevaluate a policyholder's score pursuant to this paragraph more than twice in any given calendar year.

(f) Insurers must upon request of the applicant or policyholder provide reasonable underwriting exceptions based upon prior credit histories for persons whose credit information is unduly influenced by expenses related to a catastrophic injury or illness, temporary loss of employment, or the death of an immediate family member. The insurer may require reasonable documentation of these events prior to granting an exception.

(g) A credit scoring or insurance scoring methodology must not be used by an insurer if the credit scoring or insurance scoring methodology incorporates the gender, race, nationality, or religion of an insured or applicant.

(h) Insurers that employ a credit scoring or insurance scoring system in underwriting of coverage described in paragraph (a) must have on file with the commissioner:

(1) the insurer's credit scoring or insurance scoring methodology; and

(2) information that supports the insurer's use of a credit score or insurance score as an underwriting criterion.

(i) Insurers described in paragraph (h) shall file the required information with the commissioner within 120 days of August 1, 2002, or prior to implementation of a credit scoring or insurance scoring system by the insurer, if that date is later.

(j) Information provided by, or on behalf of, an insurer to the commissioner under this subdivision is trade secret information under section 13.37.

Subd. 37. Electronic transmission of required information. (a) A health carrier, as defined in section 62A.011, subdivision 2, is not in violation of this chapter for electronically transmitting or electronically making available information otherwise required to be delivered in writing under chapters 62A to 62Q and 72A to an enrollee as defined in section 62Q.01, subdivision 2b, or to a health plan as defined in paragraph (b), and with the requirements of those chapters if the following conditions are met:

(1) the health carrier informs the group policyholder or the enrollee or both that electronic transmission or access is available and, at the discretion of the health carrier, the enrollee is given one of the following options:

(i) electronic transmission or access will occur only if the group policyholder or the enrollee or both affirmatively requests to the health carrier that the required information be electronically transmitted or available and a record of that request is retained by the health carrier; or

(ii) electronic transmission or access will automatically occur if the group policyholder or the enrollee or both has not opted out of that manner of transmission by request to the health carrier and requested that the information be provided in writing. If the group policyholder or the enrollee or both opts out of electronic transmission, a record of that request must be retained by the health carrier;

(2) the group policyholder or the enrollee or both is allowed to withdraw the request at any time;

(3) if the information transmitted electronically contains individually identifiable data, it must be transmitted to a secured mailbox. If the information made available electronically contains individually identifiable data, it must be made available at a password-protected secured Web site;

(4) the group policyholder or the enrollee or both is provided a customer service number on the enrollee's member card that may be called to request a written copy of the document; and

(5) the electronic transmission or electronic availability meets all other requirements of this chapter including, but not limited to, size of the typeface and any required time frames for distribution.

(b) For the purpose of this section, "health plan" means a health plan as defined in section 62A.011 or a policy of accident and sickness insurance as defined in section 62A.01.

Subd. 38. Unfair claims service; service contracts. No person shall, in connection with a service contract regulated under chapter 59B:

(1) attempt to settle claims on the basis of an application or any other material document which was altered without notice to, or knowledge or consent of, the service contract holder;

(2) make a material misrepresentation to the service contract holder for the purpose and with the intent of effecting settlement of the claims, loss, or damage under the contract on less favorable terms than those provided in, and contemplated by, the contract; or

(3) commit or perform with such frequency as to indicate a general business practice any of the following practices:

(i) failure to properly investigate claims;

(ii) misrepresentation of pertinent facts or contract provisions relating to coverages at issue;

(iii) failure to acknowledge and act upon communications within a reasonable time with respect to claims;

(iv) denial of claims without conducting reasonable investigations based upon available information;

(v) failure to affirm or deny coverage of claims upon written request of the service contract holder within a reasonable time after proof-of-loss statements have been completed; or

(vi) failure to timely provide a reasonable explanation to the service contract holder of the basis in the contract in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

Subd. 39. Discounted payments by health care providers; effect on use of usual and customary payments. An insurer, including, but not limited to, a health plan company as defined in section 62Q.01, subdivision 4; a reparation obligor as defined in section 65B.43, subdivision 9; and a workers' compensation insurer shall not consider in determining a health care provider's usual and customary payment, standard payment, or allowable payment used as a basis for determining the provider's payment by the insurer, the following discounted payment situations:

(1) care provided to relatives of the provider;

(2) care for which a discount or free care is given in hardship situations; and

(3) care for which a discount is given in exchange for cash payment.

For purposes of this subdivision, "health care provider" and "provider" have the meaning given in section 62J.03, subdivision 8.

History: 1967 c 395 art 12 s 20; 1973 c 474 s 1; 1975 c 139 s 1; 1979 c 207 s 6; 1Sp1981 c 4 art 2 s 7; 1983 c 285 s 1; 1984 c 555 s 1-3; 1984 c 592 s 73; 1Sp1985 c 10 s 71; 1986 c 444; 1987 c 113 s 1; 1987 c 337 s 116-119; 1989 c 170 s 3; 1989 c 260 s 17-20; 1989 c 316 s 1; 1989 c 330 s 27-32; 1990 c 467 s 1; 1991 c 188 s 1; 1992 c 524 s 1; 1992 c 564 art 1 s 46,54; art 4 s 14; 1992 c 569 s 6; 1993 c 343 s 26; 1994 c 475 s 1; 1994 c 485 s 54,55,65; 1994 c 625 art 3 s 20; 1995 c 186 s 17; 1995 c 234 art 8 s 21,22; 1995 c 258 s 52,53; 1996 c 278 s 1; 1996 c 433 s 1; 1996 c 446 art 1 s 61-65; 1997 c 77 s 3; 1999 c 121 s 1; 1999 c 177 s 70; 1999 c 199 art 2 s 1; 2000 c 422 s 3; 2000 c 483 s 21,22; 2001 c 28 s 1; 2002 c 357 s 1; 2004 c 268 s 11; 2004 c 288 art 7 s 4; 2005 c 56 s 1; 2005 c 132 s 22,23; 1Sp2005 c 1 art 5 s 12; 2006 c 255 s 59; 1Sp2007 c 2 art 2 s 3; 2008 c 277 art 1 s 4; 2009 c 178 art 1 s 40,41; 2010 c 384 s 31-33; 2011 c 108 s 38; 2013 c 84 art 1 s 91



Section 72A.201 — REGULATION OF CLAIMS PRACTICES.

Subdivision 1. Administrative enforcement. The commissioner may, in accordance with chapter 14, adopt rules to ensure the prompt, fair, and honest processing of claims and complaints. The commissioner may, in accordance with sections 72A.22 to 72A.25, seek and impose appropriate administrative remedies, including fines, for (1) a violation of this section or the rules adopted pursuant to this section; or (2) a violation of section 72A.20, subdivision 12. The commissioner need not show a general business practice in taking an administrative action for these violations.

No individual violation constitutes an unfair, discriminatory, or unlawful practice in business, commerce, or trade for purposes of section 8.31.

Subd. 2. Construction. The policy of the Department of Commerce, in interpreting and enforcing this section, will be to take into consideration all pertinent facts and circumstances in determining the severity and appropriateness of the action to be taken in regard to any violation of this section.

The magnitude of the harm to the claimant or insured, and any actions by the insured, claimant, or insurer that mitigate or exacerbate the impact of the violation may be considered.

Actions of the claimant or insured which impeded the insurer in processing or settling the claim, and actions of the insurer which increased the detriment to the claimant or insured may also be considered in determining the appropriate administrative action to be taken.

Subd. 3. Definitions. For the purposes of this section, the following terms have the meanings given them.

(1) Adjuster or adjusters. "Adjuster" or "adjusters" is as defined in section 72B.02.

(2) Agent. "Agent" means insurance agents or insurance agencies licensed pursuant to sections 60K.30 to 60K.56, and representatives of these agents or agencies.

(3) Claim. "Claim" means a request or demand made with an insurer for the payment of funds or the provision of services under the terms of any policy, certificate, contract of insurance, binder, or other contracts of temporary insurance. The term does not include a claim under a health insurance policy made by a participating provider with an insurer in accordance with the participating provider's service agreement with the insurer which has been filed with the commissioner of commerce prior to its use.

(4) Claim settlement. "Claim settlement" means all activities of an insurer related directly or indirectly to the determination of the extent of liabilities due or potentially due under coverages afforded by the policy, and which result in claim payment, claim acceptance, compromise, or other disposition.

(5) Claimant. "Claimant" means any individual, corporation, association, partnership, or other legal entity asserting a claim against any individual, corporation, association, partnership, or other legal entity which is insured under an insurance policy or insurance contract of an insurer.

(6) Complaint. "Complaint" means a communication primarily expressing a grievance.

(7) Insurance policy. "Insurance policy" means any evidence of coverage issued by an insurer including all policies, contracts, certificates, riders, binders, and endorsements which provide or describe coverage. The term includes any contract issuing coverage under a self-insurance plan, group self-insurance plan, or joint self-insurance employee health plans.

(8) Insured. "Insured" means an individual, corporation, association, partnership, or other legal entity asserting a right to payment under their insurance policy or insurance contract arising out of the occurrence of the contingency or loss covered by the policy or contract. The term does not apply to a person who acquires rights under a mortgage.

(9) Insurer. "Insurer" includes any individual, corporation, association, partnership, reciprocal exchange, Lloyds, fraternal benefits society, self-insurer, surplus line insurer, self-insurance administrator, and nonprofit service plans under the jurisdiction of the Department of Commerce.

(10) Investigation. "Investigation" means a reasonable procedure adopted by an insurer to determine whether to accept or reject a claim.

(11) Notification of claim. "Notification of claim" means any communication to an insurer by a claimant or an insured which reasonably apprises the insurer of a claim brought under an insurance contract or policy issued by the insurer. Notification of claim to an agent of the insurer is notice to the insurer.

(12) Proof of loss. "Proof of loss" means the necessary documentation required from the insured to establish entitlement to payment under a policy.

(13) Self-insurance administrator. "Self-insurance administrator" means any vendor of risk management services or entities administering self-insurance plans, licensed pursuant to section 60A.23, subdivision 8.

(14) Self-insured or self-insurer. "Self-insured" or "self-insurer" means any entity authorized pursuant to section 65B.48, subdivision 3; chapter 62H; section 176.181, subdivision 2; Laws of Minnesota 1983, chapter 290, section 171; section 471.617; or section 471.981 and includes any entity which, for a fee, employs the services of vendors of risk management services in the administration of a self-insurance plan as defined by section 60A.23, subdivision 8, clause (2), subclauses (a) and (d).

Subd. 4. Standards for claim filing and handling. The following acts by an insurer, an adjuster, a self-insured, or a self-insurance administrator constitute unfair settlement practices:

(1) except for claims made under a health insurance policy, after receiving notification of claim from an insured or a claimant, failing to acknowledge receipt of the notification of the claim within ten business days, and failing to promptly provide all necessary claim forms and instructions to process the claim, unless the claim is settled within ten business days. The acknowledgment must include the telephone number of the company representative who can assist the insured or the claimant in providing information and assistance that is reasonable so that the insured or claimant can comply with the policy conditions and the insurer's reasonable requirements. If an acknowledgment is made by means other than writing, an appropriate notation of the acknowledgment must be made in the claim file of the insurer and dated. An appropriate notation must include at least the following information where the acknowledgment is by telephone or oral contact:

(i) the telephone number called, if any;

(ii) the name of the person making the telephone call or oral contact;

(iii) the name of the person who actually received the telephone call or oral contact;

(iv) the time of the telephone call or oral contact; and

(v) the date of the telephone call or oral contact;

(2) failing to reply, within ten business days of receipt, to all other communications about a claim from an insured or a claimant that reasonably indicate a response is requested or needed;

(3)(i) unless provided otherwise by clause (ii) or (iii), other law, or in the policy, failing to complete its investigation and inform the insured or claimant of acceptance or denial of a claim within 30 business days after receipt of notification of claim unless the investigation cannot be reasonably completed within that time. In the event that the investigation cannot reasonably be completed within that time, the insurer shall notify the insured or claimant within the time period of the reasons why the investigation is not complete and the expected date the investigation will be complete. For claims made under a health policy the notification of claim must be in writing;

(ii) for claims submitted under a health policy, the insurer must comply with all of the requirements of section 62Q.75;

(iii) for claims submitted under a health policy that are accepted, the insurer must notify the insured or claimant no less than semiannually of the disposition of claims of the insured or claimant. Notwithstanding the requirements of section 72A.20, subdivision 37, this notification requirement is satisfied if the information related to the acceptance of the claim is made accessible to the insured or claimant on a secured Web site maintained by the insurer. For purposes of this clause, acceptance of a claim means that there is no additional financial liability for the insured or claimant, either because there is a flat co-payment amount specified in the health plan or because there is no co-payment, deductible, or coinsurance owed;

(4) where evidence of suspected fraud is present, the requirement to disclose their reasons for failure to complete the investigation within the time period set forth in clause (3) need not be specific. The insurer must make this evidence available to the Department of Commerce if requested;

(5) failing to notify an insured who has made a notification of claim of all available benefits or coverages which the insured may be eligible to receive under the terms of a policy and of the documentation which the insured must supply in order to ascertain eligibility;

(6) unless otherwise provided by law or in the policy, requiring an insured to give written notice of loss or proof of loss within a specified time, and thereafter seeking to relieve the insurer of its obligations if the time limit is not complied with, unless the failure to comply with the time limit prejudices the insurer's rights and then only if the insurer gave prior notice to the insured of the potential prejudice;

(7) advising an insured or a claimant not to obtain the services of an attorney or an adjuster, or representing that payment will be delayed if an attorney or an adjuster is retained by the insured or the claimant;

(8) failing to advise in writing an insured or claimant who has filed a notification of claim known to be unresolved, and who has not retained an attorney, of the expiration of a statute of limitations at least 60 days prior to that expiration. For the purposes of this clause, any claim on which the insurer has received no communication from the insured or claimant for a period of two years preceding the expiration of the applicable statute of limitations shall not be considered to be known to be unresolved and notice need not be sent pursuant to this clause;

(9) demanding information which would not affect the settlement of the claim;

(10) unless expressly permitted by law or the policy, refusing to settle a claim of an insured on the basis that the responsibility should be assumed by others;

(11) failing, within 60 business days after receipt of a properly executed proof of loss, to advise the insured of the acceptance or denial of the claim by the insurer. No insurer shall deny a claim on the grounds of a specific policy provision, condition, or exclusion unless reference to the provision, condition, or exclusion is included in the denial. The denial must be given to the insured in writing with a copy filed in the claim file;

(12) denying or reducing a claim on the basis of an application which was altered or falsified by the agent or insurer without the knowledge of the insured;

(13) failing to notify the insured of the existence of the additional living expense coverage when an insured under a homeowners policy sustains a loss by reason of a covered occurrence and the damage to the dwelling is such that it is not habitable;

(14) failing to inform an insured or a claimant that the insurer will pay for an estimate of repair if the insurer requested the estimate and the insured or claimant had previously submitted two estimates of repair.

Subd. 4a. Standards for preauthorization approval. If a policy of accident and sickness insurance or a subscriber contract requires preauthorization approval for any nonemergency services or benefits, the decision to approve or disapprove the requested services or benefits must be processed in accordance with section 62M.07.

Subd. 5. Standards for fair settlement offers and agreements. The following acts by an insurer, an adjuster, a self-insured, or a self-insurance administrator constitute unfair settlement practices:

(1) making any partial or final payment, settlement, or offer of settlement, which does not include an explanation of what the payment, settlement, or offer of settlement is for;

(2) making an offer to an insured of partial or total settlement of one part of a claim contingent upon agreement to settle another part of the claim;

(3) refusing to pay one or more elements of a claim by an insured for which there is no good faith dispute;

(4) threatening cancellation, rescission, or nonrenewal of a policy as an inducement to settlement of a claim;

(5) notwithstanding any inconsistent provision of section 65A.01, subdivision 3, failing to issue payment for any amount finally agreed upon in settlement of all or part of any claim within five business days from the receipt of the agreement by the insurer or from the date of the performance by the claimant of any conditions set by such agreement, whichever is later;

(6) failing to inform the insured of the policy provision or provisions under which payment is made;

(7) settling or attempting to settle a claim or part of a claim with an insured under actual cash value provisions for less than the value of the property immediately preceding the loss, including all applicable taxes and license fees. In no case may an insurer be required to pay an amount greater than the amount of insurance;

(8) except where limited by policy provisions, settling or offering to settle a claim or part of a claim with an insured under replacement value provisions for less than the sum necessary to replace the damaged item with one of like kind and quality, including all applicable taxes, license, and transfer fees;

(9) reducing or attempting to reduce for depreciation any settlement or any offer of settlement for items not adversely affected by age, use, or obsolescence;

(10) reducing or attempting to reduce for betterment any settlement or any offer of settlement unless the resale value of the item has increased over the preloss value by the repair of the damage.

Subd. 6. Standards for automobile insurance claims handling, settlement offers, and agreements. In addition to the acts specified in subdivisions 4, 5, 7, 8, and 9, the following acts by an insurer, adjuster, or a self-insured or self-insurance administrator constitute unfair settlement practices:

(1) if an automobile insurance policy provides for the adjustment and settlement of an automobile total loss on the basis of actual cash value or replacement with like kind and quality and the insured is not an automobile dealer, failing to offer one of the following methods of settlement:

(a) comparable and available replacement automobile, with all applicable taxes, license fees, at least pro rata for the unexpired term of the replaced automobile's license, and other fees incident to the transfer or evidence of ownership of the automobile paid, at no cost to the insured other than the deductible amount as provided in the policy;

(b) a cash settlement based upon the actual cost of purchase of a comparable automobile, including all applicable taxes, license fees, at least pro rata for the unexpired term of the replaced automobile's license, and other fees incident to transfer of evidence of ownership, less the deductible amount as provided in the policy. The costs must be determined by:

(i) the cost of a comparable automobile, adjusted for mileage, condition, and options, in the local market area of the insured, if such an automobile is available in that area; or

(ii) one of two or more quotations obtained from two or more qualified sources located within the local market area when a comparable automobile is not available in the local market area. The insured shall be provided the information contained in all quotations prior to settlement; or

(iii) any settlement or offer of settlement which deviates from the procedure above must be documented and justified in detail. The basis for the settlement or offer of settlement must be explained to the insured;

(2) if an automobile insurance policy provides for the adjustment and settlement of an automobile partial loss on the basis of repair or replacement with like kind and quality and the insured is not an automobile dealer, failing to offer one of the following methods of settlement:

(a) to assume all costs, including reasonable towing costs, for the satisfactory repair of the motor vehicle. Satisfactory repair includes repair of both obvious and hidden damage as caused by the claim incident. This assumption of cost may be reduced by applicable policy provision; or

(b) to offer a cash settlement sufficient to pay for satisfactory repair of the vehicle. Satisfactory repair includes repair of obvious and hidden damage caused by the claim incident, and includes reasonable towing costs;

(3) regardless of whether the loss was total or partial, in the event that a damaged vehicle of an insured cannot be safely driven, failing to exercise the right to inspect automobile damage prior to repair within five business days following receipt of notification of claim. In other cases the inspection must be made in 15 days;

(4) regardless of whether the loss was total or partial, requiring unreasonable travel of a claimant or insured to inspect a replacement automobile, to obtain a repair estimate, to allow an insurer to inspect a repair estimate, to allow an insurer to inspect repairs made pursuant to policy requirements, or to have the automobile repaired;

(5) regardless of whether the loss was total or partial, if loss of use coverage exists under the insurance policy, failing to notify an insured at the time of the insurer's acknowledgment of claim, or sooner if inquiry is made, of the fact of the coverage, including the policy terms and conditions affecting the coverage and the manner in which the insured can apply for this coverage;

(6) regardless of whether the loss was total or partial, failing to include the insured's deductible in the insurer's demands under its subrogation rights. Subrogation recovery must be shared at least on a proportionate basis with the insured, unless the deductible amount has been otherwise recovered by the insured, except that when an insurer is recovering directly from an uninsured third party by means of installments, the insured must receive the full deductible share as soon as that amount is collected and before any part of the total recovery is applied to any other use. No deduction for expenses may be made from the deductible recovery unless an attorney is retained to collect the recovery, in which case deduction may be made only for a pro rata share of the cost of retaining the attorney. An insured is not bound by any settlement of its insurer's subrogation claim with respect to the deductible amount, unless the insured receives, as a result of the subrogation settlement, the full amount of the deductible. Recovery by the insurer and receipt by the insured of less than all of the insured's deductible amount does not affect the insured's rights to recover any unreimbursed portion of the deductible from parties liable for the loss;

(7) requiring as a condition of payment of a claim that repairs to any damaged vehicle must be made by a particular contractor or repair shop or that parts, other than window glass, must be replaced with parts other than original equipment parts or engaging in any act or practice of intimidation, coercion, threat, incentive, or inducement for or against an insured to use a particular contractor or repair shop. Consumer benefits included within preferred vendor programs must not be considered an incentive or inducement. At the time a claim is reported, the insurer must provide the following advisory to the insured or claimant:

"You have the legal right to choose a repair shop to fix your vehicle. Your policy will cover the reasonable costs of repairing your vehicle to its pre-accident condition no matter where you have repairs made. Have you selected a repair shop or would you like a referral?"

After an insured has indicated that the insured has selected a repair shop, the insurer must cease all efforts to influence the insured's or claimant's choice of repair shop;

(8) where liability is reasonably clear, failing to inform the claimant in an automobile property damage liability claim that the claimant may have a claim for loss of use of the vehicle;

(9) failing to make a good faith assignment of comparative negligence percentages in ascertaining the issue of liability;

(10) failing to pay any interest required by statute on overdue payment for an automobile personal injury protection claim;

(11) if an automobile insurance policy contains either or both of the time limitation provisions as permitted by section 65B.55, subdivisions 1 and 2, failing to notify the insured in writing of those limitations at least 60 days prior to the expiration of that time limitation;

(12) if an insurer chooses to have an insured examined as permitted by section 65B.56, subdivision 1, failing to notify the insured of all of the insured's rights and obligations under that statute, including the right to request, in writing, and to receive a copy of the report of the examination;

(13) failing to provide, to an insured who has submitted a claim for benefits described in section 65B.44, a complete copy of the insurer's claim file on the insured, excluding internal company memoranda, all materials that relate to any insurance fraud investigation, materials that constitute attorney work product or that qualify for the attorney-client privilege, and medical reviews that are subject to section 145.64, within ten business days of receiving a written request from the insured. The insurer may charge the insured a reasonable copying fee. This clause supersedes any inconsistent provisions of sections 72A.49 to 72A.505;

(14) if an automobile policy provides for the adjustment or settlement of an automobile loss due to damaged window glass, failing to provide payment to the insured's chosen vendor based on a competitive price that is fair and reasonable within the local industry at large.

Where facts establish that a different rate in a specific geographic area actually served by the vendor is required by that market, that geographic area must be considered. This clause does not prohibit an insurer from recommending a vendor to the insured or from agreeing with a vendor to perform work at an agreed-upon price, provided, however, that before recommending a vendor, the insurer shall offer its insured the opportunity to choose the vendor. If the insurer recommends a vendor, the insurer must also provide the following advisory:

"Minnesota law gives you the right to go to any glass vendor you choose, and prohibits me from pressuring you to choose a particular vendor.";

(15) requiring that the repair or replacement of motor vehicle glass and related products and services be made in a particular place or shop or by a particular entity, or by otherwise limiting the ability of the insured to select the place, shop, or entity to repair or replace the motor vehicle glass and related products and services;

(16) engaging in any act or practice of intimidation, coercion, threat, incentive, or inducement for or against an insured to use a particular company or location to provide the motor vehicle glass repair or replacement services or products. For purposes of this section, a warranty shall not be considered an inducement or incentive; or

(17) failing to inform an insured making a claim under collision or comprehensive coverage, that includes rental vehicle reimbursement coverage, of the insured's right to select any rental vehicle company. If the insurer recommends a rental vehicle company to the insured, the insurer must also provide the following advisory: "Minnesota law gives you the right to choose any rental vehicle company, and prohibits me from requiring you to choose a particular vendor."

Subd. 7. Standards for releases. The following acts by an insurer, adjuster, or self-insured or self-insurance administrator constitute unfair settlement practices:

(1) requesting or requiring an insured or a claimant to sign a release that extends beyond the subject matter that gave rise to the claim payment;

(2) issuing a check or draft in payment of a claim that contains any language or provision that implies or states that acceptance of the check or draft constitutes a final settlement or release of any or all future obligations arising out of the loss.

Subd. 8. Standards for claim denial. The following acts by an insurer, adjuster, or self-insured, or self-insurance administrator constitute unfair settlement practices:

(1) denying a claim or any element of a claim on the grounds of a specific policy provision, condition, or exclusion, without informing the insured of the policy provision, condition, or exclusion on which the denial is based;

(2) denying a claim without having made a reasonable investigation of the claim;

(3) denying a liability claim because the insured has requested that the claim be denied;

(4) denying a liability claim because the insured has failed or refused to report the claim, unless an independent evaluation of available information indicates there is no liability;

(5) denying a claim without including the following information:

(i) the basis for the denial;

(ii) the name, address, and telephone number of the insurer's claim service office or the claim representative of the insurer to whom the insured or claimant may take any questions or complaints about the denial;

(iii) the claim number and the policy number of the insured; and

(iv) if the denied claim is a fire claim, the insured's right to file with the Department of Commerce a complaint regarding the denial, and the address and telephone number of the Department of Commerce;

(6) denying a claim because the insured or claimant failed to exhibit the damaged property unless:

(i) the insurer, within a reasonable time period, made a written demand upon the insured or claimant to exhibit the property; and

(ii) the demand was reasonable under the circumstances in which it was made;

(7) denying a claim by an insured or claimant based on the evaluation of a chemical dependency claim reviewer selected by the insurer unless the reviewer meets the qualifications specified under subdivision 8a. An insurer that selects chemical dependency reviewers to conduct claim evaluations must annually file with the commissioner of commerce a report containing the specific evaluation standards and criteria used in these evaluations. The report must be filed at the same time its annual statement is submitted under section 60A.13.

Subd. 8a. Chemical dependency claim reviewer qualifications. (a) The personnel file of a chemical dependency claim reviewer must include documentation of the individual's competency in the following areas:

(1) knowledge of chemical abuse and dependency;

(2) chemical use assessment, including client interviewing and screening;

(3) case management, including treatment planning, general knowledge of social services, and appropriate referrals, and record keeping, reporting requirements, and confidentiality rules and regulations that apply to chemical dependency clients; and

(4) individual and group counseling, including crisis intervention.

(b) The insurer may accept one of the following as adequate documentation that a chemical dependency claim reviewer is competent in the areas required under paragraph (a):

(1) the individual has at least a baccalaureate degree with a major or concentration in social work, nursing, sociology, human services, or psychology, is a licensed registered nurse, or is a licensed physician; has successfully completed 30 hours of classroom instruction in each of the areas identified in paragraph (a), clauses (1) and (2); and has successfully completed 480 hours of supervised experience as a chemical dependency counselor, either as a student or as an employee; or

(2) the individual has documented the successful completion of the following:

(i) 60 hours of classroom training in the subject area identified in paragraph (a), clause (1);

(ii) 30 hours of classroom training in the subject area identified in paragraph (a), clause (2);

(iii) 160 hours of classroom training in the subject areas identified in paragraph (a), clauses (3) and (4); and

(iv) completion of 480 hours of supervised experience as a chemical dependency counselor, either as a student or as an employee; or

(3) the individual is certified by the Institute for Chemical Dependency Professionals of Minnesota, Inc., as a chemical dependency counselor or as a chemical dependency counselor reciprocal, through the evaluation process established by the Certification Reciprocity Consortium Alcohol and Other Drug Abuse, Inc., and published in the Case Presentation Method Trainer's Manual, copyright 1986;

(4) the individual successfully completed three years of supervised work experience as a chemical dependency counselor before January 1, 1988; or

(5) the individual is a licensed physician, who has 480 hours of experience in a licensed chemical dependency program.

After January 1, 1993, chemical dependency counselors must document that they meet the requirements of clause (1), (2), or (3) in order to comply with this paragraph.

Subd. 9. Standards for communications with department. In addition to the acts specified elsewhere in this section and section 72A.20, the following acts by an insurer, adjuster, or a self-insured or self-insurance administrator constitute unfair settlement practices:

(1) failure to respond, within 15 working days after receipt of an inquiry from the commissioner, about a claim, to the commissioner;

(2) failure, upon request by the commissioner, to make specific claim files available to the commissioner;

(3) failure to include in the claim file all written communications and transactions emanating from, or received by, the insurer, as well as all notes and work papers relating to the claim. All written communications and notes referring to verbal communications must be dated by the insurer;

(4) failure to submit to the commissioner, when requested, any summary of complaint data reasonably required;

(5) failure to compile and maintain a file on all complaints. If the complaint deals with a loss, the file must contain adequate information so as to permit easy retrieval of the entire file. If the complaint alleges that the company, or agent of the company, or any agent producing business written by the company is engaged in any unfair, false, misleading, dishonest, fraudulent, untrustworthy, coercive, or financially irresponsible practice, or has violated any insurance law or rule, the file must indicate what investigation or action was taken by the company. The complaint file must be maintained for at least four years after the date of the complaint.

For purposes of clause (1) the term insurer includes an agent of the insurer. The insurer must have been sent a copy of any communication to an agent to be held in violation of this provision.

Subd. 10. Scope. This section does not apply to workers' compensation insurance. Nothing in this section abrogates any policy provisions.

Subd. 11. Disclosure mandatory. An insurer must disclose the coverage and limits of an insurance policy within 30 days after the information is requested in writing by a claimant.

Subd. 12. Prejudgment interest. If a judgment is entered against an insured, the principal amount of which is within the applicable policy limits, the insurer is responsible for their insured's share of the costs, disbursements, and prejudgment interest, as determined under section 549.09, included in the judgment even if the total amount of the judgment is in excess of the applicable policy limits.

Subd. 13. Improper claim of discount. (a) No insurer or community integrated service network shall intentionally provide a health care provider with an explanation of benefits or similar document claiming a right to a discounted fee, price, or other charge, when the insurer or community integrated service network does not have an agreement with the provider for the discount with respect to the patient involved.

(b) The insurer or community integrated service network may, notwithstanding paragraph (a), claim the right to a discount based upon a discount agreement between the health care provider and another entity, but only if:

(1) that agreement expressly permitted the entity to assign its right to receive the discount;

(2) an assignment to the insurer or community integrated service network of the right to receive the discount complies with any relevant requirements for assignments contained in the discount agreement; and

(3) the insurer or community integrated service network has complied with any relevant requirements contained in the assignment.

(c) When an explanation of benefits or similar document claims a discount permitted under paragraph (b), it shall prominently state that the discount claimed is based upon an assignment and shall state the name of the entity from whom the assignment was received. This paragraph does not apply if the entity that issues the explanation of benefits or similar document has a provider agreement with the provider.

(d) No insurer or community integrated service network that has entered into an agreement with a health care provider that involves discounted fees, prices, or other charges shall disclose the discounts to another entity, with the knowledge or expectation that the disclosure will result in claims for discounts prohibited under paragraphs (a) and (b).

Subd. 14. Uniform electronic transaction standards. Claims for medical expenses under a property and casualty insurance policy subject to the uniform electronic transaction standards required by section 62J.536 shall be submitted to an insurer by a health care provider subject to that section pursuant to the uniform electronic transaction standards and rules promulgated under that section. The exchange of information related to such claims pursuant to the electronic transaction standards by an insurer shall not be the sole basis for a finding that the insurer is not in compliance with the requirements of this section, section 72A.20, and any rules promulgated under these sections.

History: 1984 c 555 s 3; 1987 c 64 s 1; 1989 c 193 s 1; 1989 c 260 s 21-23; 1991 c 115 s 1,2; 1991 c 131 s 2; 1991 c 207 s 7; 1992 c 413 s 1; 1992 c 524 s 2; 1992 c 564 art 1 s 47; art 3 s 27; 1994 c 485 s 56,65; 1995 c 234 art 7 s 27; 1997 c 77 s 4; 1997 c 225 art 2 s 62; 1999 c 239 s 41; 2000 c 342 s 1; 2001 c 117 art 2 s 17; 2002 c 283 s 1; 2005 c 77 s 5; 2005 c 140 s 1; 2006 c 255 s 60; 2008 c 305 s 10; 2009 c 178 art 1 s 42; 2011 c 78 s 1; 2012 c 247 art 1 s 2



Section 72A.203 — EXEMPTIONS.

Unless otherwise specifically included, sections 72A.203 to 72A.2036 do not apply to annuity transactions involving:

(1) direct response marketing of group insurance as provided for in section 72A.20, subdivision 34;

(2) contracts used to fund group plans under:

(i) an employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461;

(ii) a plan described by section 401(a), 401(k), 403(b), 408(k), or 408(p) of the Internal Revenue Code of 1986, as amended, if established or maintained by an employer;

(iii) a government or church plan defined in section 414 of the Internal Revenue Code of 1986, as amended, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax-exempt organization under section 457 of the Internal Revenue Code of 1986, as amended; or

(iv) a nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor; and

(3) contracts used to fund:

(i) settlements of or assumptions of liabilities associated with personal injury litigation or a dispute or claim resolution process; or

(ii) formal prepaid funeral contracts.

History: 2013 c 54 s 1



Section 72A.2031 — DEFINITIONS.

Subdivision 1. Definitions. For purposes of sections 72A.203 to 72A.2036, the terms defined in this section have the meanings given them.

Subd. 2. Annuity. "Annuity" means an annuity that is an insurance product under state law that is individually solicited, whether the product is classified as an individual or group annuity.

Subd. 3. Broker-dealer. "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(1) an agent;

(2) an issuer;

(3) a depository institution, provided such activities are conducted in accordance with rules as may be adopted by the administrator;

(4) an international banking institution; or

(5) a person excluded by rule adopted or order issued under this chapter.

Subd. 4. Continuing education credit or CE credit. "Continuing education credit" or "CE credit" means one continuing education credit earned pursuant to section 45.30, subdivision 4.

Subd. 5. Continuing education provider or CE provider. "Continuing education provider" or "CE provider" means an approved education provider under chapter 45.

Subd. 6. FINRA. "FINRA" means the Financial Industry Regulatory Authority or a succeeding agency.

Subd. 7. Insurer. "Insurer" means a company required to be licensed under the laws of this state to provide insurance products, including annuities.

Subd. 8. Insurance producer. "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, including annuities.

Subd. 9. Registered principal. "Registered principal" means a person associated with a FINRA member broker-dealer, who is actively engaged in the management of the FINRA member broker-dealer investment banking or securities business, including supervision, solicitation, conduct of business, or the training of persons associated with a FINRA member broker-dealer for any of these functions.

Subd. 10. Replacement. "Replacement" means a transaction in which a new policy or contract is to be purchased, and it is known or should be known to the proposing producer, or the proposing insurer, whether or not there is an insurance producer, that by reason of the transaction, an existing policy or contract has been or is to be any of the following:

(1) lapsed, forfeited, surrendered or partially surrendered, assigned to the replacing insurer, or otherwise terminated;

(2) converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values;

(3) amended so as to effect either a reduction in benefits or in the term for which coverage would otherwise remain in force or for which benefits would be paid;

(4) reissued with any reduction in cash value; or

(5) used in a financed purchase.

Subd. 11. Suitability information. "Suitability information" means information that is reasonably appropriate to determine the suitability of a recommendation, including but not limited to the following:

(1) age;

(2) annual income and anticipated material changes in annual income;

(3) financial situation and needs, including the financial resources used for the funding of the annuity, and including anticipated material changes in financial situation and needs;

(4) financial experience;

(5) financial objectives;

(6) intended use of the annuity;

(7) financial time horizon;

(8) existing assets, including investment and life insurance holdings and anticipated material changes in existing assets;

(9) liquidity needs and anticipated material changes in liquidity needs;

(10) liquid net worth and anticipated material changes in liquid net worth;

(11) risk tolerance;

(12) tax status; and

(13) whether or not the consumer has a reverse mortgage.

History: 2013 c 54 s 2



Section 72A.2032 — DUTIES OF INSURERS AND INSURANCE PRODUCERS.

Subdivision 1. Suitability standard. In recommending to a consumer the purchase of an annuity or the exchange of an annuity that results in another insurance transaction or series of insurance transactions, the insurance producer, or the insurer where no producer is involved, shall have reasonable grounds for believing, after a reasonable inquiry, that the recommendation is suitable for the consumer, under the totality of the circumstances based on the facts disclosed by the consumer as to the consumer's investments and other insurance products and as to the consumer's financial situation and needs, including the consumer's suitability information, and that there is a reasonable basis to believe all of the following:

(1) the consumer has been reasonably informed of various features of the annuity, such as the potential surrender period and surrender charge, potential tax penalty if the consumer sells, exchanges, surrenders, redeems, or annuitizes the annuity, mortality and expense fees, investment advisory fees, potential charges for and features of riders, limitations on interest returns, insurance and investment components, and market risk;

(2) the consumer would receive a tangible net benefit from the transaction;

(3) for the particular consumer based on the consumer's suitability information:

(i) the particular annuity as a whole, the underlying subaccounts to which funds are allocated at the time of purchase or exchange of the annuity, and riders and similar product enhancements, if any, are suitable; and

(ii) in the case of an exchange or replacement, the transaction as a whole is suitable taking into account, among other things, the age of the consumer; and

(4) in the case of an exchange or replacement of an annuity, the exchange or replacement is suitable including taking into consideration all of the following:

(i) the consumer will incur a surrender charge; be subject to the commencement of a new surrender period; lose existing benefits, such as death, living, or other contractual benefits; or be subject to increased fees, investment advisory fees, or charges for riders and similar product enhancements;

(ii) the consumer would receive a tangible net benefit from the transaction, and in the case of a person 65 years of age or older, neither a producer nor an insurer shall recommend a replacement or exchange of an annuity that requires the insured to pay a surrender charge for the annuity being replaced or exchanged if the replacement or exchange does not confer a substantial financial benefit over the life of the annuity to the consumer so that a reasonable person would believe the purchase is unnecessary; and

(iii) the consumer has had another annuity exchange or replacement and, in particular, an exchange or replacement within the preceding 60 months.

Subd. 2. Obtaining suitability information. Before the execution of a purchase, exchange, or replacement of an annuity resulting from a recommendation, an insurance producer, or an insurer where no producer is involved, shall make reasonable efforts to obtain the consumer's suitability information, and record this information on a form, inventory, or similar record. The producer, upon request, shall provide to the consumer or the consumer's legal representative a copy of the information used in the making of the suitability determination.

Subd. 3. Restriction on issuance of annuity. Except as permitted under subdivision 4, an insurer shall not issue an annuity recommended to a consumer unless there is a reasonable basis to believe the annuity is suitable based on the consumer's suitability information.

Subd. 4. Exception. (a) Except as provided under paragraph (b), an insurance producer, or an insurer, does not have any obligation to a consumer under subdivision 1 or 3 related to an annuity transaction if:

(1) a recommendation was made and was later found to have been prepared based on materially inaccurate information provided by the consumer; or

(2) a consumer refuses to provide relevant suitability information and the annuity transaction is not recommended.

(b) An insurer's issuance of an annuity subject to paragraph (a) shall be reasonable under all the circumstances actually known, or which after reasonable inquiry should be known to the insurer or the insurance producer, at the time the annuity is issued.

Subd. 5. Documentation. An insurance producer or, where no insurance producer is involved, the responsible insurer representative shall at the time of sale:

(1) make a record of any recommendation subject to subdivision 1;

(2) obtain a consumer-signed statement documenting a consumer's refusal to provide suitability information, if any; and

(3) obtain a consumer-signed statement acknowledging that an annuity transaction is not recommended if a consumer decides to enter into an annuity transaction that is not based on the insurance producer's or insurer's recommendation.

Subd. 6. Supervision system. (a) An insurer shall establish a supervision system that is reasonably designed to achieve the insurer's and its insurance producers' compliance with sections 72A.203 to 72A.2036, including, but not limited to, all of the following:

(1) the insurer shall maintain reasonable procedures to inform its insurance producers of the requirements of sections 72A.203 to 72A.2036 and shall incorporate the requirements of sections 72A.203 to 72A.2036 into relevant insurance producer training programs and manuals;

(2) the insurer shall establish standards for insurance producer product training and shall maintain reasonable procedures to require its insurance producers to comply with the requirements of section 72A.2033;

(3) the insurer shall provide product-specific training and training materials which explain all material features of its annuity products to its insurance producers;

(4) the insurer shall maintain procedures for review of each recommendation before issuance of an annuity that are designed to ensure that there is a reasonable basis to determine that a recommendation is suitable. The review procedures shall apply a screening system for the purpose of identifying selected transactions for additional review and may be accomplished electronically or through other reasonable means including, but not limited to, physical review. The electronic or other system shall be designed to require an elevated individual review for those transactions involving consumers 65 years of age or older on the basis of the review procedure's thresholds for liquidity, liquid net worth, income, and anticipated material changes in their financial situation and needs and the elevated review shall be conducted by a natural person or persons;

(5) the insurer shall maintain reasonable procedures to detect recommendations that are not suitable. This may include, but is not limited to, confirmation of consumer suitability information, systematic customer surveys, interviews, confirmation letters, and programs of internal monitoring. Nothing in this clause prevents an insurer from complying with this clause by applying sampling procedures, or by confirming suitability information after issuance or delivery of the annuity; and

(6) the insurer shall annually provide a report to senior management, including to the senior manager responsible for audit functions, which details a review, with appropriate testing, reasonably designed to determine the effectiveness of the supervision system, the exceptions found, and corrective action taken or recommended, if any.

(b)(1) Nothing in this subdivision restricts an insurer from contracting for performance of a function, including maintenance of procedures, required under paragraph (a). An insurer is responsible for taking appropriate corrective action and may be subject to sanctions and penalties pursuant to section 72A.2034 regardless of whether the insurer contracts for performance of a function and regardless of the insurer's compliance with subdivision 2, and an insurer is responsible for the compliance of an insurance producer with the provisions of sections 72A.203 to 72A.2036 regardless of whether the insurer contracts for performance of a function required under this paragraph; and

(2) an insurer's supervision system under paragraph (a) must include supervision of contractual performance under this clause. This includes, but is not limited to, the following:

(i) monitoring and, as appropriate, conducting audits to assure that the contracted function is properly performed; and

(ii) annually obtaining a certification from a senior manager who has responsibility for the contracted function that the manager has a reasonable basis to represent, and does represent, that the function is properly performed.

(c) An insurer is not required to include in its system of supervision an insurance producer's recommendations to consumers of products other than the annuities offered by the insurer.

Subd. 7. Undue influence. An insurance producer or insurer shall not dissuade, or attempt to dissuade, a consumer from:

(1) providing suitability information to the insurance producer or insurer and truthfully responding to an insurer's request for confirmation of suitability information;

(2) filing a complaint; or

(3) cooperating with the investigation of a complaint.

Subd. 8. FINRA compliance. (a) Sales of annuities made by broker-dealers satisfy the requirements under sections 72A.203 to 72A.2036, so long as:

(1) those sales comply with FINRA requirements pertaining to suitability and supervision of annuity transactions; and

(2) a registered principal reviews and approves the transaction based on review criteria that include consideration of the customer's age, income, liquidity needs, and financial situation.

(b) The insurer remains responsible for the suitability of every transaction and must take reasonably appropriate corrective action for any consumer harmed by violation of law and is subject to the penalty provisions described in section 72A.2034, subdivision 1.

(c) For paragraph (a) to apply, an insurer shall:

(1) monitor the FINRA member broker-dealer using information collected in the normal course of the insurer's business; and

(2) provide to the FINRA member broker-dealer information and reports that are reasonably appropriate to assist the FINRA member broker-dealer to maintain its supervision system.

(d) Nothing in this subdivision limits:

(1) the responsibilities of the insurer to monitor the broker-dealer as provided in this subdivision; and

(2) the commissioner of commerce's ability to enforce the provisions of sections 72A.203 to 72A.2036 with respect to sales made in compliance with FINRA requirements and federal law.

History: 2013 c 54 s 3; 2014 c 275 art 1 s 12



Section 72A.2033 — INSURANCE PRODUCER TRAINING.

Subdivision 1. Requirement. An insurance producer shall not solicit the sale of an annuity product unless the insurance producer has adequate knowledge of the product to recommend the annuity and the insurance producer is in compliance with the insurer's standards for product training. An insurance producer may rely on insurer-provided product-specific training standards and materials to comply with this subdivision.

Subd. 2. Initial training. (a) An insurance producer who is otherwise entitled to engage in the sale of annuity products shall complete a onetime four-credit training course approved by the commissioner and provided by a continuing education provider approved by the commissioner prior to commencing the transaction of annuities.

Insurance producers who hold a life insurance line of authority on June 1, 2013, and who desire to sell annuities shall complete the requirements of this subdivision no later than six months after January 1, 2014. Individuals who obtain a life insurance line of authority on or after January 1, 2014, may not engage in the sale of annuities until the annuity training course required under this subdivision has been completed.

(b) The length of the training required under this subdivision must be four continuing education hours.

(c) The training required under this subdivision must include information on the following topics:

(1) the types of annuities and various classifications of annuities;

(2) identification of the parties to an annuity;

(3) how fixed, variable, and indexed annuity contract provisions affect consumers;

(4) the application of income taxation of qualified and nonqualified annuities;

(5) the primary uses of annuities;

(6) appropriate and lawful sales practices, replacement, and disclosure requirements, and suitability information and whether an annuity is suitable for a consumer; and

(7) the recognition of indicators that a prospective insured may lack the short-term memory or judgment to knowingly purchase an insurance product.

(d) Providers of courses intended to comply with this subdivision shall cover all topics listed in the prescribed outline and shall not present any marketing information or provide training on sales techniques or provide specific information about a particular insurer's products.

(e) A provider of an annuity training course intended to comply with this subdivision must be an approved continuing education provider in this state and comply with the requirements applicable to insurance producer continuing education courses.

(f) Annuity training courses may be conducted and completed by classroom or self-study methods in accordance with chapter 45. In order to assist compliance with this section, all courses approved by the commissioner for the purposes of this section shall be given the course title "Annuity Suitability and Disclosure." Only courses satisfying the requirements of this section shall use this course title after June 1, 2013.

(g) Providers of annuity training shall comply with the course completion reporting requirements of chapter 45.

(h) The satisfaction of the training requirements of another state that are substantially similar to the provisions of this subdivision satisfies the training requirements of this subdivision in this state, but does not satisfy any of the continuing education requirements of chapter 60K unless the training requirements of the other state are satisfied through one or more continuing education courses approved by the commissioner.

(i) An insurer shall verify that an insurance producer has completed the annuity training course required under this subdivision before allowing the producer to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this subdivision by obtaining certificates of completion of the training course or obtaining reports provided by commissioner-sponsored database systems, vendors, or from a reasonably reliable commercial database vendor that has a reporting arrangement with approved insurance education providers. If such data collection and reporting arrangements are not in place, an insurer must maintain records verifying that the producer has completed the annuity training course required under this subdivision and make the records available to the commissioner upon request.

History: 2013 c 54 s 4



Section 72A.2034 — PENALTIES.

Subdivision 1. Imposition. (a) An insurer is responsible for compliance with sections 72A.203 to 72A.2036. If a violation occurs, either because of the action or inaction of the insurer or its insurance producer, the commissioner may order, in addition to any available penalties, remedies, or administrative actions:

(1) an insurer to take reasonably appropriate corrective action, including but not limited to canceling a transaction action for any consumer harmed by the insurer's, or by its insurance producer's, violation of sections 72A.203 to 72A.2036;

(2) a general agency, independent agency, or the insurance producer to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of sections 72A.203 to 72A.2036; and

(3) appropriate penalties and sanctions.

(b) Nothing in sections 72A.203 to 72A.2036 shall affect any obligation of an insurer for the acts of its insurance producers, or any consumer remedy or any cause of action that is otherwise provided for under applicable federal or state law, including without limitation chapter 60K.

Subd. 2. Aggravation or mitigation. Any applicable penalty for a violation of sections 72A.203 to 72A.2036 may be increased or decreased upon consideration of any aggravating or mitigating circumstances.

History: 2013 c 54 s 5



Section 72A.2035 — RECORD KEEPING.

Subdivision 1. Duration. Insurers and insurance producers shall maintain or be able to make available to the commissioner records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for ten years after the insurance transaction is completed by the insurer. An insurer is permitted, but shall not be required, to maintain documentation on behalf of an insurance producer.

Subd. 2. Medium. Records required to be maintained by sections 72A.203 to 72A.2036 may be maintained in paper, photographic, microprocess, magnetic, mechanical, or electronic media or by any process that accurately reproduces the actual document.

History: 2013 c 54 s 6



Section 72A.2036 — RELATIONSHIP TO OTHER LAWS; ENFORCEMENT.

(a) Nothing in sections 72A.203 to 72A.2036 shall be interpreted to:

(1) change, alter, or modify any of the obligations, duties, or responsibilities of insurers or insurance producers, pursuant to any orders of the commissioner or consent decrees in effect as of June 1, 2013; or

(2) limit the commissioner's authority to make any investigation or take any action under chapter 45 or other applicable state law with respect to any insurer, insurance producer, broker-dealer, third-party contractor, or other entity engaged in any activity involving the sale of an annuity that is subject to sections 72A.203 to 72A.2036.

(b) In addition to any other penalties provided by the laws of this state, a violation of sections 72A.203 to 72A.2036 shall be considered a violation of section 72A.20.

History: 2013 c 54 s 7



Section 72A.204 — PROHIBITED USES OF SENIOR-SPECIFIC CERTIFICATIONS AND PROFESSIONAL DESIGNATIONS.

Subdivision 1. Purpose and scope. The purpose of this section is to set forth standards to protect consumers from misleading and fraudulent marketing practices with respect to the use of senior-specific certifications and professional designations in:

(1) the solicitation, sale, or purchase of a life insurance or annuity product; or

(2) the provision of advice in connection with the solicitation, sale, or purchase of a life insurance or annuity product.

Subd. 2. Insurance producer. For purposes of this section, "insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance, including annuities.

Subd. 3. Prohibited uses of senior-specific certifications and professional designations. (a) It is an unfair and deceptive act or practice in the business of insurance for an insurance producer to use a senior-specific certification or professional designation that indicates or implies in such a way as to mislead a client or prospective client that the insurance producer has special certification or training in advising or servicing seniors in connection with the solicitation, sale, or purchase of a life insurance or annuity product or in the provision of advice as to the value of or the advisability of purchasing or selling a life insurance or annuity product, either directly or indirectly, including the provision of advice through publications or writings or by issuing or promulgating analyses or reports related to a life insurance or annuity product.

(b) The prohibited use of senior-specific certifications or professional designations includes, but is not limited to, the following:

(1) use of a certification or professional designation by an insurance producer who has not actually earned or is otherwise ineligible to use such certification or designation;

(2) use of a nonexistent or self-conferred certification or professional designation;

(3) use of a certification or professional designation that indicates or implies a level of occupational qualifications obtained through education, training, or experience that the insurance producer using the certification or designation does not have; and

(4) use of a certification or professional designation that was obtained from a certifying or designating organization that:

(i) is primarily engaged in the business of instruction in sales or marketing;

(ii) does not have reasonable standards or procedures for ensuring the competency of its certificants or designees;

(iii) does not have reasonable standards or procedures for monitoring and disciplining its certificants or designees for improper or unethical conduct; or

(iv) does not have reasonable continuing education requirements for its certificants or designees in order to maintain the certificate or designation.

(c) There is a rebuttable presumption that a certifying or designating organization is not disqualified solely for the purposes of paragraph (b), clause (4), when the certification or designation issued from the organization does not primarily apply to sales or marketing and when the organization or the certification or designation in question has been accredited by:

(1) the American National Standards Institute (ANSI);

(2) the National Commission for Certifying Agencies; or

(3) any organization that is on the United States Department of Education list entitled "Accrediting Agencies Recognized for Title IV Purposes."

(d) In determining whether a combination of words or an acronym standing for a combination of words constitutes a certification or professional designation indicating or implying that a person has special certification or training in advising or servicing seniors, factors to be considered must include:

(1) use of one or more words such as "senior," "retirement," "elder," or like words combined with one or more words such as "certified," "registered," "chartered," "adviser," "specialist," "consultant," "planner," or like words, in the name of the certification or professional designation; and

(2) the manner in which those words are combined.

(e) For purposes of this section, a job title within an organization that is licensed or registered by a state or federal financial services regulatory agency is not a certification or professional designation, unless it is used in a manner that would confuse or mislead a reasonable consumer, when the job title:

(1) indicates seniority or standing within the organization; or

(2) specifies an individual's area of specialization within the organization.

(f) For purposes of paragraph (e), "financial services regulatory agency" includes, but is not limited to, an agency that regulates insurers, insurance producers, broker-dealers, investment advisers, or investment companies as defined under the Investment Company Act of 1940.

History: 2009 c 178 art 1 s 43



Section 72A.207 — GRADED DEATH BENEFITS.

For the purpose of this section, a graded death benefit is a provision within a life insurance policy in which the death benefit, in the early years of the policy, is less than the face amount of the policy, but which increases with the passage of time.

No policy of life insurance paying a graded death benefit may be issued in this state unless the graded death benefit is equal to at least four times the first year premium. This section does not prohibit the return of premiums or premiums plus interest in connection with the voluntary or judicially ordered rescission of the policy, or according to the terms of the exclusions from coverage for suicide, aviation, or war risk.

A policy providing preneed insurance as defined in section 61A.258, or designed to cover, in whole or in part, the goods and services described in section 61A.258, subdivision 1, clause (3), is not subject to this section.

History: 1996 c 446 art 1 s 66; 2013 c 53 s 2



Section 72A.21 — POWER OF COMMISSIONER.

The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether that person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by section 72A.19.

History: 1967 c 395 art 12 s 21



Section 72A.22 — HEARING; WITNESSES; PRODUCTION OF BOOKS.

Subdivision 1. Statement of charges and notice of hearing. Whenever the commissioner has reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, defined in section 72A.20, and that a proceeding in respect thereto would be to the interest of the public, the commissioner shall issue and serve upon that person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 20 days after the date of the service thereof.

Subd. 2. Appearance; intervention. At the time and place fixed for such hearing said person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring the person to cease and desist from the acts, methods, or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.

Subd. 3. Formal rules of pleading or evidence not required. Nothing contained in sections 72A.17 to 72A.32 shall require the observance at any such hearing of formal rules of pleading or evidence.

Subd. 4. Hearing. The commissioner, upon such a hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which the commissioner deems relevant to the inquiry. The commissioner, upon such a hearing, may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at the hearing. If no stenographic record is made and if a judicial review is sought, the commissioner shall prepare a statement of the evidence and proceeding for use on review. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which the person may be lawfully interrogated, the District Court of Ramsey County or of the county where the hearing is being held, on application of the commissioner, may issue an order requiring that person to comply with the subpoena and to testify; and any failure to obey any such order of the court may be punished by the court as a contempt thereof.

Subd. 5. Service. Statements of charges, notices, orders, and other processes of the commissioner under sections 72A.17 to 72A.32 may be served by anyone duly authorized by the commissioner, either in the manner provided by law for service of process in civil actions or in compliance with section 45.028, subdivision 2.

History: 1967 c 395 art 12 s 22; 1986 c 444; 1992 c 564 art 2 s 7



Section 72A.25 — UNFAIR COMPETITION.

Subdivision 1. Statement of charges; service; hearing. Whenever the commissioner has reason to believe that any person engaged in the business of insurance is engaged in this state in any method of competition or in any act or practice in the conduct of that business which is not defined in section 72A.20, that said method of competition is unfair or that said act or practice is unfair or deceptive and that a proceeding in respect thereto would be to the interest of the public, the commissioner may issue and serve upon that person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 20 days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in section 72A.22, and the provisions of that section as to service are made applicable to proceedings under this section. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person. The commissioner shall, after the hearing, make a written report which shall include findings as to the facts and shall serve a copy thereof upon the person served with the statement of charges.

Subd. 2. Application for injunction. If the report charges a violation of sections 72A.17 to 72A.32 and if the method of competition, act, or practice charged has not been discontinued, the commissioner may, through the attorney general, at any time after 20 days after the service of the report, cause a petition to be filed in the District Court of Ramsey County, to enjoin and restrain that person from engaging in the method, act, or practice charged. A transcript of the proceedings before the commissioner, including all evidence taken and the report and findings, shall be filed with the petition. Upon the filing of the petition and transcript the court shall have jurisdiction of the proceedings and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or necessary in its judgment to prevent injury to the public pendente lite.

Subd. 3. Order enjoining and restraining. If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair and deceptive, and that the proceeding by the commissioner with respect thereto is to the interests of the public, it shall issue its order enjoining and restraining the continuance of that method of competition, act, or practice. The findings of the commissioner shall be given the same effect as those of a referee appointed pursuant to rule 53 of the Rules of Civil Procedure.

Subd. 4. Rehearing. If either party shall apply to the court before the entry of its order for leave to adduce additional evidence, and shall show to the satisfaction of the court that said additional evidence is material and that there were reasonable grounds for the failure to adduce it in the proceeding before the commissioner, the court may order said additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The commissioner may modify the findings of fact, or make new findings, by reason of the additional evidence so taken, and shall file those modified or new findings with the return of the additional evidence. Any such additional evidence and modified or new findings shall be considered by the court in making and entering its final order, together with the matters submitted in the original transcript.

History: 1967 c 395 art 12 s 25; 1976 c 239 s 18; 1984 c 555 s 5; 1986 c 444



Section 72A.26 — INTERVENTION.

If the report of the commissioner does not charge a violation of sections 72A.17 to 72A.32, any intervenor in the proceedings may, within 20 days after the service of the report, cause a petition to be filed in the District Court of Ramsey County for a review of that report. Notice of the filing of the intervenor's petition shall be given to the commissioner and to the person upon whom the statement of charges was originally served. The commissioner shall, within 20 days after the service of the notice of filing the petition, file a transcript of the proceedings, including all evidence taken and the report and findings, and the person upon whom the statement of charges was originally served shall have 20 days after the service of notice of filing the petition in which to file an answer. The proceedings before the court shall conform to those provided for by section 72A.25. Upon such a review the court shall have authority to issue appropriate orders and writs in connection therewith, including, if the court finds it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds, notwithstanding the report of the commissioner, constitutes a violation of sections 72A.17 to 72A.32.

History: 1967 c 395 art 12 s 26; 1986 c 444



Section 72A.27 — APPEAL.

Any decree or order of a district court made and entered under section 72A.25 is subject to review by appeal as in other civil cases. The appeal must be taken within the time prescribed by law for taking appeals from orders of the district courts.

History: 1967 c 395 art 12 s 27; 1983 c 247 s 37; 1987 c 336 s 8



Section 72A.285 — CLAIM FOR INSURANCE BENEFITS; RELEASE OF SUMMARY INFORMATION.

Notwithstanding section 145.64, when a review organization, as defined in section 145.61, has conducted a review of health services given or proposed to be given to an insured or claimant in connection with or in anticipation of a claim for insurance benefits, a complete summary of the review findings must be furnished by the insurer to the provider who requested the review or to the insured or claimant, upon that person's request.

The summary must list the qualifications of the reviewer, including any license, certification, or specialty designation. The summary must also describe the relationship between the insured's or claimant's diagnosis and the review criteria used as a basis for the claim decision, including the specific rationale for the reviewer's decision.

Nothing in this section requires the disclosure of the identity of the person conducting the review.

History: 1991 c 264 s 3



Section 72A.29 — CONCURRENT REMEDIES.

Subdivision 1. Liability under other laws. No order of the commissioner, or order or decree of any district court, under sections 72A.17 to 72A.32 shall in any way relieve or absolve any person affected by such order or decree from any liability under any other laws of this state.

Subd. 2. Concurrent powers. The powers vested in the commissioner by sections 72A.17 to 72A.32 shall be additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law with respect to the methods, acts, and practices hereby declared to be unfair or deceptive.

History: 1967 c 395 art 12 s 29



Section 72A.30 — EVIDENTIAL PRIVILEGE DENIED; IMMUNITY; WAIVER.

A person who asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required may tend to incriminate or subject the person to a penalty or forfeiture, who is nevertheless directed to give the testimony or produce the evidence, shall comply with the direction. However, the person shall not subsequently be prosecuted or subjected to any penalty or forfeiture because of any transaction, matter, or thing about which the person testified or produced evidence, and no testimony given or evidence produced shall be received against that person upon any criminal action, investigation, or proceeding. No person testifying is exempt from prosecution or punishment for perjury committed while testifying, and the testimony or evidence given or produced shall be admissible against that person upon any criminal action, investigation, or proceeding concerning the perjury. The person is not exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state.

An individual may execute, acknowledge, and file in the office of the commissioner a statement expressly waiving immunity or privilege in respect to any transaction, matter, or thing specified in the statement, and the testimony of that person or any evidence in relation to it may be received or produced before any judge, court, tribunal, grand jury, or otherwise. When it is received or produced, that individual is not entitled to any immunity or privilege on account of any testimony given or evidence produced by that individual.

History: 1967 c 395 art 12 s 30; 1983 c 359 s 2; 1986 c 444



Section 72A.31 — CERTAIN ACTS DEEMED UNFAIR METHOD OF COMPETITION.

Subdivision 1. Real and personal property financing; prohibited acts by businesses. No person, firm or corporation engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property or who acts as agent or broker for one who purchases real property and borrows money on the security thereof, and no trustee, director, officer, agent or other employee of any such person, firm, or corporation shall directly or indirectly:

(1) require, as a condition precedent to such purchase or financing the purchase of such property or to loaning money upon the security of a mortgage thereon, or as a condition prerequisite for the renewal or extension of any such loan or mortgage or for the performance of any other act in connection therewith, that the person, firm or corporation making such purchase or for whom such purchase is to be financed or to whom the money is to be loaned or for whom such extension, renewal or other act is to be granted or performed negotiate any policy of insurance or renewal thereof covering such property through a particular agent, or insurer, or

(2) refuse to accept any policy of insurance covering such property because it was not negotiated through or with any particular agent, or insurer, or

(3) refuse to accept any policy of insurance covering the property issued by an insurer that is a member insurer as defined by section 60C.03, subdivision 6, or

(4) require any policy of insurance covering the property to exceed the replacement cost of the buildings on the mortgaged premises.

This section shall not prevent the disapproval of the insurer or a policy of insurance by any such person, firm, corporation, trustee, director, officer, agent or employee where there are reasonable grounds for believing that the insurer is insolvent or that such insurance is unsatisfactory as to placement with an unauthorized insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment features to which the policy is subject, or other grounds which are based on the nature of the coverage and which are not arbitrary, unreasonable or discriminatory, nor shall this section prevent a mortgage lender or mortgage servicer from requiring that a policy of insurance or renewal thereof be in conformance with standards of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, nor shall this section forbid the securing of insurance or a renewal thereof at the request of the borrower or because of the borrower's failure to furnish the necessary insurance or renewal thereof. For purposes of this section, "insurer" includes a township mutual fire insurance company operating under sections 67A.01 to 67A.26.

Upon notice of any such disapproval of or refusal to accept an insurer or a policy of insurance, the commissioner may order the approval of the insurer or the acceptance of the tendered policy of insurance, or both, if the commissioner determines such disapproval or refusal to accept is not in accordance with the foregoing requirements. Failure to comply with such an order of the commissioner of commerce shall be deemed a violation of this section.

Subd. 2. Public agency construction insurance or bond; prohibited acts. It shall be unlawful in connection with any contract or subcontract calling for any construction work for a public agency to require, directly or indirectly, that any insurance or bond be purchased or renewed through a particular agent or insurer.

History: 1967 c 395 art 12 s 31; 1969 c 229 s 1; 1969 c 433 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 120; 2011 c 61 s 7



Section 72A.32 — VIOLATIONS, PROCEDURE.

Any violation of section 72A.31 shall constitute an unfair method of competition and the person, firm or corporation practicing the same shall be proceeded against under the provisions of sections 72A.21 to 72A.25, inclusive.

History: 1967 c 395 art 12 s 32



Section 72A.325 — INSURANCE FOR FUNERAL OR BURIAL EXPENSE; FREEDOM OF CHOICE.

No insurance company, agent, or other person engaged in the business of providing insurance or other benefits for the payment of any funeral or burial expense, shall designate, endorse, or otherwise promote any particular mortician, funeral director, funeral establishment, cemetery, or any other party offering funeral or burial services or supplies, as the beneficiary or recipient of the benefits, so as to deprive the persons with legal authority to control the disposition of the remains of the deceased policyholder under section 149A.80, subdivision 2, of the right to select the funeral or burial services and supplies of their choice. No owner, director, or employee of a funeral establishment, or entity having a direct equity interest in a funeral establishment, shall receive any fee, commission, or other reimbursement on any insurance sale facilitated through the funeral establishment, except the sale of a preneed funeral insurance contract with a face amount not to exceed $20,000.

For purposes of this section, "preneed funeral insurance contract" means an agreement by or for an individual before that individual's death relating to the purchase or provision of specific funeral or cemetery merchandise or services.

Nothing in this section constitutes a waiver or exception to the requirements of chapter 60K.

History: 1981 c 129 s 1; 1987 c 233 s 1; 1999 c 100 s 1



Section 72A.33 — PURPOSE OF ACT, CONSTRUCTION.

The purpose of sections 72A.33 to 72A.39 is to subject to the jurisdiction of the commissioner of commerce of this state and to the jurisdiction of the courts of this state insurers not authorized to transact business in this state which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state in the manner set forth in the preceding sentence that such insurers be subject to the provisions of sections 72A.33 to 72A.39. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, chapter 20, 1st Session, section 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this state. The provisions of sections 72A.33 to 72A.39 shall be liberally construed.

History: 1967 c 395 art 12 s 33; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 72A.34 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 72A.33 to 72A.39 the terms defined in this section shall have the meanings given them in this section.

Subd. 2. Unfair Trade Practice Act. "Unfair Trade Practice Act" shall mean the act relating to regulation of trade practices as defined in sections 72A.17 to 72A.32.

Subd. 3. Residents. "Residents" shall mean and include persons, partnerships or corporations, domestic, alien, or foreign.

History: 1967 c 395 art 12 s 34



Section 72A.35 — NOTICE TO DOMICILIARY SUPERVISORY OFFICIAL.

No unauthorized foreign or alien insurer of the kind described in section 72A.33 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Act, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be the commissioner's duty to give notice of such fact by certified mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

History: 1967 c 395 art 12 s 35; 1978 c 674 s 60; 1986 c 444



Section 72A.36 — ACTION BY COMMISSIONER.

If after 30 days following the giving of the notice mentioned in section 72A.35 such insurer has failed to cease making, issuing, or circulating such false representations or causing the same to be made, issued or circulated in this state, and if the commissioner has reason to believe that a proceeding in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in section 72A.37, the commissioner shall take action against such insurer under the unfair trade practice act.

History: 1967 c 395 art 12 s 36; 1986 c 444



Section 72A.37 — SERVICE UPON UNAUTHORIZED INSURER.

Subdivision 1. Acts constituting appointment of commissioner as attorney. Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer: (1) The issuance or delivery of contracts of insurance to residents of this state; (2) the solicitation of applications for such contracts; (3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or (4) any other transaction of insurance business; is equivalent to and shall constitute an appointment by such insurer of the commissioner of commerce and a successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in section 72A.35 under the provisions of the Unfair Trade Practice Act, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this state, upon such insurer.

Subd. 2. Method of service. Service of a statement of charges and notices under said unfair trade practice act shall be made by any deputy or employee of the Department of Commerce upon the commissioner or some person in apparent charge of the office, in compliance with section 45.028. Service of process issued by any court in any action, suit or proceeding to collect any penalty under said act provided, shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Service on agents and certain others. Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in subdivision 2 be valid if served upon any person within this state who on behalf of such insurer is

(1) soliciting insurance, or

(2) making, issuing or delivering any contract of insurance, or

(3) collecting or receiving in this state any premium for insurance;

and a copy of such statement of charges, notices or process is sent within ten days thereafter by certified mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is certified, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the commissioner in the case of any statement of charges or notices, or with the court administrator of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

Subd. 4. Cease or desist order. No cease or desist order under this section shall be entered until the expiration of 30 days from the date of the filing of the affidavit of compliance.

Subd. 5. Other methods of service. Service of process and notice under the provisions of sections 72A.33 to 72A.39 shall be in addition to all other methods of service provided by law, and nothing in sections 72A.33 to 72A.39 shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.

History: 1967 c 395 art 12 s 37; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 8



Section 72A.38 — SEVERABILITY.

If any provision of sections 72A.33 to 72A.39 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of sections 72A.33 to 72A.39 which can be given effect without the invalid provision or application, and to this end the provisions of sections 72A.33 to 72A.39 are declared to be severable.

History: 1967 c 395 art 12 s 38



Section 72A.39 — CITATION.

Sections 72A.33 to 72A.39 may be cited as the Unauthorized Insurers False Advertising Process Act.

History: 1967 c 395 art 12 s 39



Section 72A.40 — PURPOSE.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers not authorized to do insurance business in this state. The legislature further declares that it desires to protect residents of this state against acts by insurers not authorized to do an insurance business in this state, to maintain fair and honest insurance markets, to protect the premium tax revenues of this state, to protect authorized insurers who are subject to strict regulation from unfair competition by unauthorized insurers, and to protect against the evasion of the insurance regulatory laws of this state. In furtherance of the state interest, the legislature herein provides a method for substituted service of process upon unauthorized insurers. The legislature declares that in so doing it exercises its power to protect residents of this state and to define what constitutes doing an insurance business in this state, and also exercises powers and privileges available to this state by virtue of Public Law 79-15, Statutes at Large, volume 59, page 33, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History: 1967 c 590 s 1



Section 72A.41 — TRANSACTING BUSINESS WITHOUT CERTIFICATE OF AUTHORITY.

Subdivision 1. Prohibition; exception. It is unlawful for any company to enter into a contract of insurance as an insurer or to transact insurance business in this state, as set forth in subdivision 2, without a certificate of authority from the commissioner; provided that this subdivision does not apply to:

(a) contracts of insurance procured by agents under the authority of sections 60A.195 to 60A.209;

(b) contracts of reinsurance and contracts of ocean or wet marine and transportation insurance;

(c) transactions in this state involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance and which transactions are subsequent to the issuance of the policy;

(d) transactions in this state involving a policy of insurance or annuity issued prior to July 1, 1967;

(e) contract of insurance procured under the authority of section 60A.198, subdivision 8; or

(f) transactions in this state involving contracts of insurance covering property or risks not located in this state.

Subd. 2. Acts constituting. Any of the following acts in this state, effected by mail or otherwise by an unauthorized insurer, shall be included among those deemed to constitute transacting insurance business in this state: (a) the issuance or delivery of a contract of insurance or annuity to a resident of this state; (b) the solicitation of an application for such a contract; (c) the collection of a premium, membership fee, assessment or other consideration for such a contract; or (d) the transaction of any matter subsequent to the execution of such a contract and arising out of it.

Subd. 3. Failure to obtain certificate. The failure of a company to obtain a certificate of authority shall not impair the validity of any act or contract of such company and shall not prevent such company from defending any action in any court of this state, but no company transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim or demand arising out of the transaction of such business until such company shall have obtained a certificate of authority. Nor shall an action be maintained in any court of this state by any successor or assignee of such company on any such right, claim or demand originally held by such company until a certificate of authority shall have been obtained by such company or by a company which has acquired all or substantially all of its assets.

History: 1967 c 590 s 2; 1969 c 6 s 17; 1980 c 436 s 3; 1987 c 384 art 2 s 15; 1994 c 485 s 57; 2011 c 108 s 49



Section 72A.42 — ENFORCEMENT AUTHORITY.

Subdivision 1. Injunctions. Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any company is violating or about to violate the provisions of section 72A.41, the commissioner may, through the attorney general of this state, cause a complaint to be filed in the District Court of Ramsey County to enjoin and restrain such company from continuing such violation or engaging therein or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.

Subd. 2. Enforcement proceedings. The attorney general may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner of commerce.

(a) Definition--In this section:

(1) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of foreign decrees issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in said state or territory.

(2) "Foreign decree" means any decree or order in equity or in law, including without being limited thereto, final money judgments for penalties and fines of a court located in a "reciprocal state," including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state.

(3) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.

(b) List of reciprocal states: The commissioner of commerce of this state shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

(c) Filing and status of foreign decrees: a copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the Office of the Court Administrator of District Court of Ramsey County of this state. The court administrator, upon verifying with the commissioner of commerce that the decree or order qualifies as a "foreign decree" shall treat the foreign decree in the same manner as a decree of District Court of Ramsey County of this state. A foreign decree so filed has the same effect and shall be deemed as a decree of District Court of Ramsey County of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of District Court of Ramsey County of this state and may be enforced or satisfied in like manner.

(d) Notice of filing:

(1) At the time of the filing of the foreign decree, the attorney general shall make and file with the court administrator an affidavit setting forth the name and last known post office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the court administrator shall mail notice of the filing of the foreign decree to the defendant at the address given and to the commissioner of commerce of this state and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the commissioner of commerce of this state and may file proof of mailing with the court administrator. Lack of mailing notice of filing by the court administrator shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed.

(3) No execution or other process for enforcement of a foreign decree filed hereunder shall issue until 30 days after the date the decree is filed.

(e) Stay:

(1) If the defendant shows the District Court of Ramsey County that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court may stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the District Court of Ramsey County any ground upon which enforcement of a decree of District Court of Ramsey County of this state would be stayed, the court may stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

(f) Fees: Any person filing a foreign decree shall pay to the court administrator as a fee for docketing, transcription or other enforcement proceedings, the amount provided for decrees of the District Court of Ramsey County.

History: 1967 c 590 s 3; 1969 c 459 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 72A.43 — SERVICE OF PROCESS UPON UNAUTHORIZED COMPANY BY COMMISSIONER.

Subdivision 1. Appointment of agent. Any act of entering into a contract of insurance or annuity as an insurer or transacting insurance business in this state as set forth in subdivision 2 of section 72A.41, by an unauthorized company is equivalent to and shall constitute an appointment by such company of the commissioner of commerce and a successor or successors in office to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it, arising out of a violation of section 72A.41, and any of such acts shall be a signification of its agreement that any such process against it which is so served shall be of the same legal force and validity as personal service of process in this state upon such company.

Subd. 2. How made. Service of such process shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Postponement of service. The court in any action or proceeding in which service is made in the manner provided in subdivision 2 may, in its discretion, order such postponement as may be necessary to afford such company reasonable opportunity to defend such action or proceeding.

Nothing in this section is to be construed to prevent an unauthorized company from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subdivision 2 on the ground that such unauthorized company has not done any of the acts referred to in subdivision 1.

Subd. 4. Judgment by default. No judgment by default shall be entered in any such action or proceeding until the expiration of 30 days from the date of the filing of the affidavit of compliance.

Subd. 5. Other law. Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon any company in any other manner now or hereafter permitted by law.

History: 1967 c 590 s 4; 1978 c 674 s 60; 1984 c 618 s 3,4; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 9



Section 72A.44 — PENALTY.

Any company that violates subdivision 1 of section 72A.41, shall be required to pay a penalty of not less than $100 nor more than $1,000 for each offense, to be recovered on behalf of the state.

History: 1967 c 590 s 5



Section 72A.49 — SHORT TITLE.

Sections 72A.49 to 72A.505 may be cited as the "Minnesota Insurance Fair Information Reporting Act."

History: 1989 c 316 s 2



Section 72A.491 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 72A.49 to 72A.505, the following terms have the meanings given them.

Subd. 2. Adverse underwriting decision. "Adverse underwriting decision" means any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

(1) denial, in whole or in part, of coverage that was requested in writing to the insurer;

(2) termination or reduction of insurance coverage or policy;

(3) failure of an insurance agent to apply for coverage with a specific insurer that the agent represents and that is specifically requested by an applicant;

(4) placement by an insurer or insurance agent of a risk with a residual market mechanism, an unauthorized insurer, or an insurer that specializes in substandard risks;

(5) charging a higher rate on the basis of information that differs from that which the applicant or policyholder furnished for property or casualty coverage;

(6) an offer to insure at higher than standard rates for life, health, or disability coverage; or

(7) the rescission of a policy.

Subd. 3. Affiliate or affiliated. "Affiliate" or "affiliated" means a person who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person.

Subd. 4. Applicant. "Applicant" means any person who seeks to contract for insurance coverage from an insurer.

Subd. 5. Consumer report. "Consumer report" means any written, oral, or other communication of information bearing on a person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used in connection with an insurance transaction.

Subd. 6. Consumer reporting agency. "Consumer reporting agency" means any person who:

(1) regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

(2) obtains information primarily from sources other than insurers; and

(3) furnishes consumer reports to other persons.

Subd. 7. Control; controlled by; under common control with. "Control," "controlled by," or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

Subd. 8. Health care institution. "Health care institution" means any facility or institution that is licensed to provide health care services to natural persons.

Subd. 9. Health professional. "Health professional" means any person licensed or certified to provide health care services to natural persons.

Subd. 10. Health record information. "Health record information" means personal information that:

(1) relates to an individual's physical or mental condition, health history, or health treatment; and

(2) is obtained from a health professional or health care institution, from the individual, or from the individual's spouse, parent, legal guardian, or other person.

Subd. 11. Individual. "Individual" means any natural person who:

(1) in the case of property or casualty insurance is a past, present, or proposed named insured or certificate holder;

(2) in the case of life, health, or disability insurance is a past, present, or proposed principal insured or certificate holder;

(3) is a past, present, or proposed policy owner;

(4) is a past or present applicant;

(5) is a past or present claimant; or

(6) derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to this act.

Subd. 12. Insurance-support organization. (a) "Insurance-support organization" means any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about persons for the primary purpose of providing the information to an insurer or insurance agent for insurance transactions, including:

(1) the furnishing of consumer reports or investigative consumer reports to an insurer or insurance agent for use in connection with an insurance transaction; and

(2) the collection of personal information from insurers, insurance agents, or other insurance-support organizations to detect or prevent fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(b) Insurance-support organizations do not include insurance agents, government institutions, insurers, health care institutions, or health professionals.

Subd. 13. Insurance transaction. "Insurance transaction" means any transaction that involves:

(1) the determination of an individual's eligibility for an insurance coverage, benefit, or payment; or

(2) the servicing of an insurance application, policy, contract, or certificate.

Subd. 14. Insurer. "Insurer" means any insurance company, risk retention group as defined under section 60E.02, service plan corporation as defined under section 62C.02, health maintenance organization as defined under section 62D.02, fraternal benefit society regulated under chapter 64B, township mutual company regulated under chapter 67A, joint self-insurance plan or multiple employer trust regulated under chapter 60F, 62H, or section 471.617, subdivision 2, and persons administering a self-insurance plan as defined under section 60A.23, subdivision 8, paragraph (2), clauses (a) and (d).

Subd. 15. Insurer that specializes in substandard risks. "Insurer that specializes in substandard risks" means an insurer whose rates and market orientation are directed at risks other than preferred or standard risks.

Subd. 16. Investigative consumer report. "Investigative consumer report" means all or part of a consumer report in which information about a person's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances, or others who may have knowledge concerning these items of information.

Subd. 17. Personal information. "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. The term includes the individual's name and address and health record information, but does not include privileged information. Personal information does not include health record information maintained by a health maintenance organization as defined under section 62D.02, subdivision 4, in its capacity as a health provider.

Subd. 18. Policyholder. "Policyholder" means any individual who is a present named insured, a present policy owner, or a present group certificate holder.

Subd. 19. Privileged information. (a) "Privileged information" means any individually identifiable information that:

(1) relates to a claim for insurance benefits or a civil or criminal proceeding; or

(2) is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding.

(b) Information otherwise meeting the definition of privileged information under paragraph (a) must be considered personal information if it is disclosed in violation of section 72A.502.

Subd. 20. Residual market mechanism. "Residual market mechanism" means an association, organization, or other entity created under the laws of this state to provide insurance coverage to any person who is unable to obtain coverage through ordinary methods in the normal insurance markets.

Subd. 20a. Signed. "Signed" means a written signature or an electronic signature as defined in section 325L.02, paragraph (h).

Subd. 21. Termination of insurance coverage or termination of an insurance policy. "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

Subd. 22. Unauthorized insurer. "Unauthorized insurer" means an insurance company that has not been granted a certificate of authority by the commissioner to transact the business of insurance in this state.

History: 1989 c 316 s 3; 2000 c 468 s 20; 2011 c 52 s 3



Section 72A.492 — SCOPE.

Subdivision 1. Covered policies. The obligations imposed by sections 72A.49 to 72A.505 apply to insurers, insurance agents, and insurance-support organizations that:

(1) collect, receive, or maintain information in connection with insurance transactions that pertains to persons who are residents of this state; or

(2) engage in insurance transactions with applicants, individuals, or policyholders who are residents of this state.

Subd. 2. Covered persons. The rights granted by sections 72A.49 to 72A.505 extend to a person who is the subject of information collected, received, or maintained in connection with an insurance transaction and who is a resident of this state.

Subd. 3. Exceptions. (a) Sections 72A.49 to 72A.505 do not apply to information collected from the public records of a governmental authority and maintained by an insurance company or its representatives to insure the title to real property located in this state.

(b) Nothing in sections 72A.49 to 72A.505 gives a patient access to the health records pertaining to the patient maintained by the patient's health provider, or gives the patient the right to alter or amend those health records, unless otherwise provided by law.

(c) Sections 72A.49 to 72A.505 do not apply to any insurance transactions involving property and casualty insurance primarily for business or professional needs.

History: 1989 c 316 s 4; 2010 c 384 s 34



Section 72A.493 — OBTAINING INFORMATION BY IMPROPER MEANS.

An insurer, insurance agent, or insurance-support organization must not obtain information or authorize another person to obtain information in connection with an insurance transaction by:

(1) pretending to be someone else;

(2) pretending to represent a person;

(3) misrepresenting the true purpose of the interview; or

(4) refusing to provide identification upon request.

History: 1986 c 444; 1989 c 316 s 5



Section 72A.494 — NOTICE.

Subdivision 1. Required. Each insurer or insurance agent shall provide a notice relating to information practices to each applicant or policyholder in the manner and at the time required by this section.

Subd. 2. Exemption. A notice is not required to be provided under this section for:

(1) a group policy or contract that is not individually underwritten; or

(2) a renewal, reinstatement, or a change in benefits for a policy or contract if no personal information is to be collected other than from the applicant or policyholder, or from public records.

Subd. 3. Timing. (a) In the case of an application for insurance coverage, the notice must be provided to the applicant or policyholder no later than the time application is made for the coverage, renewal, reinstatement, or change in benefits.

(b) If personal information is to be collected only from the applicant or from public records, the notice may be provided at the time of delivery of the policy or the certificate.

Subd. 4. Content of notice. The notice required by this section must be in writing and state:

(1) whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) the types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect the information;

(3) the types of disclosures of personal information that may be made under section 72A.501 and the circumstances under which the disclosures may be made without prior authorization; except that only those circumstances which occur with such frequency as to indicate a general business practice must be described;

(4) a description of the rights established under sections 72A.497 and 72A.498 and the manner in which those rights may be exercised; and

(5) that information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.

Subd. 5. Abbreviated notice. In lieu of the notice required under subdivision 4, the insurer or insurance agent may provide an abbreviated notice informing the applicant or policyholder that:

(1) personal information may be collected from persons other than the person or persons proposed for coverage;

(2) the information collected by the insurer or insurance agent may in certain circumstances be disclosed to third parties without authorization;

(3) the person has a right to see their personal records and correct personal information collected; and

(4) the person will be furnished the detailed notice required under subdivision 4 upon request.

Subd. 6. Other companies or agencies acting on its behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf.

History: 1989 c 316 s 6



Section 72A.495 — MARKETING AND RESEARCH SURVEYS.

An insurer or insurance agent shall clearly specify any questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction, and state that responses to the questions are not required to obtain coverage.

History: 1989 c 316 s 7



Section 72A.496 — INVESTIGATIVE CONSUMER REPORTS.

Subdivision 1. Notice. An insurer, insurance agent, or insurance-support organization must not prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement, or a change in insurance benefits, unless the insurer or insurance agent informs the person:

(1) that the individual may request to be interviewed in connection with the preparation of the investigative consumer report; and

(2) that, upon a request pursuant to section 72A.497, the individual is entitled to receive a copy of the investigative consumer report.

Subd. 2. Reports prepared by insurers. If an investigative consumer report is to be prepared by an insurer or insurance agent, the insurer or insurance agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

Subd. 3. Reports prepared by insurance-support organizations. If an investigative consumer report is to be prepared by an insurance-support organization, the insurer or insurance agent desiring the report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures for conducting an interview, if requested.

History: 1989 c 316 s 8



Section 72A.497 — ACCESS TO PERSONAL INFORMATION.

Subdivision 1. Request. (a) If an individual, after proper identification, submits a written request to an insurer, insurance agent, or insurance-support organization for access to personal information about the individual, the insurer, insurance agent, or insurance-support organization shall within 30 business days from the date the request is received:

(1) inform the individual of the nature and substance of the personal information that they possess in writing, by telephone, or by other oral communication, whichever the insurer, insurance agent, or insurance-support organization elects;

(2) permit the individual to see and copy, in person, the personal information pertaining to that person;

(3) permit the individual to obtain by mail a copy of all of the personal information or a reasonably described portion thereof, whichever the individual requests;

(4) disclose to the individual the identity of those persons to whom the insurer, insurance agent, or insurance-support organization has disclosed the personal information within two years before the request; and

(5) provide the individual with a summary of the procedures by which the person may request correction, amendment, or deletion of personal information, as provided under section 72A.498.

(b) If the personal information is in coded form, an accurate translation in plain language must be provided in writing.

(c) If credit information is requested that federal law prohibits an insurer to disclose, the insurer must disclose that the individual has the right to receive the credit information from the credit reporting agency. The insurer must disclose the name, address, and telephone number of the credit reporting agency that supplied the insurer with the credit information.

Subd. 2. Source. Any personal information collected must specifically identify the source of the information.

Subd. 3. Health records. (a) Health record information requested under subdivision 1 that has been supplied by a health care institution or a health professional must provide the identity of the health professional or health care institution that supplied the information. The health record information must be provided either directly to the individual or to a health professional designated by the person who is licensed to provide health care with respect to the condition to which the information relates, whichever the individual elects. If the information is provided to a designated health professional, the insurer, insurance agent, or insurance-support organization shall notify the person, at the time of the disclosure, that the information has been provided to the health professional.

(b) If a health professional or a health care institution has provided health information to an insurer, insurance-support organization, or insurance agent that the health professional or health care institution has determined and indicates in writing that the release of the health record information is detrimental to the physical or mental health of the person, or is likely to cause the individual to inflict self-harm or to harm another, the insurer, insurance agent, or insurance-support organization may provide that information directly to the individual only with the approval of the health professional with treatment responsibility for the condition to which the information relates. If approval is not obtained, the information must be provided to the health professional designated by the individual.

(c) Nothing in this section may reduce or affect a patient's rights under sections 144.291 to 144.298.

Subd. 4. Fee. An insurer, insurance agent, or insurance-support organization may charge a reasonable fee, not to exceed the actual costs, to copy information provided under this section. If an individual is requesting information as a result of an adverse underwriting decision, the insurer, insurance agent, or insurance-support organization must provide the information free of any charge.

Subd. 5. Other companies or agents acting on its behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf. With respect to the copying and disclosure of personal information under a request under subdivision 1, an insurer, insurance agent, or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose personal information on its behalf.

Subd. 6. Privileged information. The rights granted under this section and section 72A.498 do not extend to privileged information.

History: 1989 c 316 s 9; 2007 c 147 art 10 s 15



Section 72A.498 — CORRECTION, AMENDMENT, OR DELETION OF PERSONAL INFORMATION.

Subdivision 1. Procedure. Within 30 business days from the date of receipt of a written request from an individual to correct, amend, or delete any personal information about the person within its possession, an insurer, insurance agent, or insurance-support organization shall either:

(1) correct, amend, or delete the portion of the personal information in dispute; or

(2) notify the individual of its refusal to make the correction, amendment, or deletion, the reasons for the refusal, and the person's right to file a statement as provided in subdivision 3, and the individual's right to appeal to the commissioner under subdivision 5.

Subd. 2. Notice. If the insurer, insurance agent, or insurance-support organization corrects, amends, or deletes disputed personal information upon request of an individual or as ordered by the commissioner, the insurer, insurance agent, or insurance-support organization shall notify the person in writing and provide the correction, amendment, or fact of deletion to:

(1) any person specifically designated by the individual who may have within the preceding two years received the personal information;

(2) any insurance-support organization whose primary source of personal information is insurers, if the insurance-support organization has systematically received the personal information from the insurer within the preceding seven years, provided that the correction, amendment, or fact of deletion need not be provided to an insurance-support organization if the insurance-support organization no longer maintains personal information about the individual; and

(3) any insurance-support organization that provided the personal information that has been corrected, amended, or deleted.

Subd. 3. Statement. If the insurer, insurance agent, or insurance-support organization refuses to correct, amend, or delete disputed personal information, the individual must be permitted to file with the insurer, insurance agent, or insurance-support organization a concise statement setting forth what the person thinks is the correct, relevant, or fair information and stating the reasons why the individual disagrees with the insurer's, insurance agent's, or insurance-support organization's refusal to correct, amend, or delete disputed personal information.

Subd. 4. Disputed information. In the event an individual files a statement described in subdivision 3, the insurer, insurance agent, or insurance-support organization shall:

(1) file the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it;

(2) in any subsequent disclosure by the insurer, insurance agent, or insurance-support organization of the disputed personal information, clearly identify the matter or matters in dispute and provide the individual's statement along with the personal information being disclosed; and

(3) furnish the statement to the persons and in the manner specified in subdivision 2.

Subd. 5. Appeal. (a) If an insurer, insurance-support organization, or insurance agent refuses to correct, amend, or delete disputed personal information, the individual may file an appeal with the commissioner.

(b) The commissioner may, after providing the insurer, insurance-support organization, or insurance agent an opportunity for a hearing, order the insurer, insurance-support organization, or insurance agent to amend, correct, or delete disputed personal information if the commissioner finds that the personal information kept by the insurer, insurance-support organization, or insurance agent is in error. If the commissioner finds that the disputed personal information maintained by the insurer, insurance agent, or insurance-support organization is correct, the insurer, insurance agent, or insurance-support organization may delete from the individual's records any statement filed with them by that individual relating to the disputed information under subdivision 3.

History: 1989 c 316 s 10



Section 72A.499 — REASONS FOR ADVERSE UNDERWRITING DECISIONS.

Subdivision 1. Notice and information. (a) In the event of an adverse underwriting decision, the insurer or insurance agent responsible for the decision shall provide in writing to the applicant, policyholder, or individual proposed for coverage:

(1) the specific reason or reasons for the adverse underwriting decision, a summary of the person's rights under sections 72A.497 and 72A.498, and that upon request the person may receive the specific items of personal information that support those reasons and the specific sources of the information; or

(2) the specific reason or reasons for the adverse underwriting decision, the specific items of personal and privileged information that support those reasons, the names and addresses of the sources that supplied the specific items of information specified, and a summary of the rights established under sections 72A.497 and 72A.498.

(b) In addition to the requirements of paragraph (a), if the adverse underwriting decision is either solely or partially based upon a report of creditworthiness, credit standing, or credit capacity that an insurer receives from a consumer reporting agency, the insurer or insurance agent responsible for the decision shall provide in writing to the applicant, policyholder, or individual proposed for coverage the primary reason or reasons for the credit score or other credit based information used by the insurer in the insurer's adverse underwriting decision.

Subd. 2. Health reasons. If the specific reason for an adverse underwriting decision is based on health record information, the insurer may, in lieu of providing the specific reason to the individual under subdivision 1, provide the individual with the specific source of the adverse underwriting decision referring to the specific date, page, and line of the information received from a health professional or health care institution. If the insured has been informed of the condition indicated by their health provider and is unable to determine the reason for the adverse underwriting decision, then the insurer must provide the specific reason to the individual. The insurer must provide the specific reason for the adverse underwriting decision to a health professional designated by the individual, if requested either orally or in writing by the individual.

Subd. 3. Exemption. (a) This section is not applicable to group policies or contracts, except for group policies that are individually underwritten. For group policies or contracts that are individually underwritten, the notice required under this section must be given to the individual or individuals in the group whose personal information resulted in the adverse underwriting decision.

(b) If a policy or contract is terminated on a class or statewide basis, or an insurance coverage is declined solely because the coverage is unavailable on a class or statewide basis, the insurer or agent is not required to provide the notice required under this section provided that the applicant or policyholder is provided with the specific reason for the termination or declination of coverage.

Subd. 4. Privileged information. (a) An insurer or insurance agent is not required to provide particular, specific items of privileged information under subdivision 1 if it has a reasonable suspicion, based upon that specific information, that the applicant, policyholder, or person proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure. If an insurer or insurance agent does not provide the specific items of information because the information is privileged under this subdivision, the insurer or insurance agent must notify the applicant, policyholder, or individual proposed for coverage that the specific items of information are privileged and of the person's right to appeal to the commissioner under this subdivision.

(b) If a person is not provided with the specific items of information relating to an adverse underwriting decision because the information is privileged under this subdivision, the person may request that the commissioner review the information. The commissioner may then order the insurer or insurance agent to supply the privileged information to the commissioner. If the commissioner determines that the information is not privileged under this subdivision, the commissioner shall order the insurer or insurance agent to provide the information to the applicant, policyholder, or person proposed for coverage.

Subd. 5. Health records information. Specific items of health record information supplied by a health care institution or health professional, and the identity of the health professional or health care institution that supplied the information, must be disclosed in the manner required under section 72A.497, subdivision 3.

Subd. 6. Other companies or agents acting on its behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf.

History: 1989 c 316 s 11; 2000 c 483 s 23



Section 72A.50 — PREVIOUS ADVERSE UNDERWRITING DECISIONS.

Subdivision 1. Additional information required. An insurer, insurance agent, or insurance-support organization must not seek information in connection with an insurance transaction concerning any previous adverse underwriting decision experienced by a person, or any previous insurance coverage obtained by a person through a residual market mechanism, unless the inquiry also requests the reasons for the previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.

Subd. 2. Prohibitions. An insurer or insurance agent may not base an adverse underwriting decision, in whole or in part, on:

(1) the fact of a previous adverse underwriting decision or the fact that a person previously obtained insurance coverage through a residual market mechanism, provided that an insurer or insurance agent may base an adverse underwriting decision on further information obtained from an insurer or insurance agent responsible for a previous adverse underwriting decision; or

(2) personal information received from an insurance-support organization whose primary source of information is insurers, provided that an insurer or insurance agent may base an adverse underwriting decision on further personal information obtained as the result of information received from the insurance-support organization.

History: 1989 c 316 s 12



Section 72A.501 — DISCLOSURE AUTHORIZATION.

Subdivision 1. Requirement; content. An authorization used by an insurer, insurance-support organization, or insurance agent to disclose or collect personal or privileged information is valid if it:

(1) is in plain language;

(2) is dated;

(3) specifies the types of persons authorized to disclose information about the person;

(4) specifies the nature of the information authorized to be disclosed;

(5) names the insurer or insurance agent and identifies by generic reference representatives of the insurer to whom the person is authorizing information to be disclosed;

(6) specifies the purposes for which the information is collected; and

(7) specifies the length of time the authorization remains valid.

If the insurer, insurance-support organization, or insurance agent determines to disclose or collect a kind of information not specified in a previous authorization, a new authorization specifying that kind of information must be obtained.

Subd. 2. Application. (a) If the authorization is signed to collect information in connection with an application for a property and casualty insurance policy, a policy reinstatement, or a request for a change in benefits, the authorization is valid as long as the individual is continually insured with the insurer. At each renewal of the policy, the insurer must notify the insured in writing of the contents of the authorization and that the authorization remains in effect unless revoked.

(b) If the authorization is signed to collect information in connection with an application for a life, disability, and health insurance policy or contract, reinstatement, or request for change in benefits, the authorization is valid as long as the individual is continually insured with the insurer. At each renewal of the policy, the insurer must notify the insured in writing of the contents of the authorization and that the authorization remains in effect unless revoked.

(c) This section and section 72A.502, subdivisions 1 and 12, do not apply to the collection and use of a numeric product referred to as an insurance score or credit score that is used by a licensed insurance agent or insurer exclusively for the purpose of underwriting or rating an insurance policy, if the agent or insurer informs the policyholder or prospective policyholder requesting the insurance coverage that an insurance score or credit score will be obtained for the purpose of underwriting or rating the policy.

Subd. 3. Claims. If the authorization is signed to collect information in connection with a claim for benefits under an insurance policy, the authorization must not remain valid for longer than:

(1) the term of coverage of the policy, if the claim is for a health insurance benefit; or

(2) the duration of the claim, if the claim is for a claim other than for a health insurance benefit.

Subd. 4. Authorization; noninsurers. If an authorization is submitted to an insurer, insurance-support organization, or insurance agent by a person other than an insurer, insurance-support organization, or insurance agent, the authorization must be dated, signed by the person, and obtained one year or less before the date a disclosure is sought.

Subd. 5. Verbal authorization in lieu of signed authorization. For purposes of this section, verbal authorization may be given in lieu of a signed authorization, provided that an electronic record of the verbal authorization is retained in compliance with section 325L.12.

History: 1989 c 316 s 13; 1990 c 467 s 2; 2003 c 74 s 10; 2005 c 74 s 11,12; 2011 c 52 s 4,5



Section 72A.502 — DISCLOSURE OF INFORMATION; LIMITATIONS AND CONDITIONS.

Subdivision 1. Requirement. An insurer, insurance agent, or insurance-support organization must not disclose any personal or privileged information about a person collected or received in connection with an insurance transaction without the authorization of that person except as authorized by this section. An insurer, insurance agent, or insurance-support organization must not collect personal information about a policyholder or an applicant not relating to a claim from sources other than public records without an authorization from the person. The authorization to collect personal information must be in writing or in the same medium as the application for insurance.

Subd. 2. Prevention of fraud. Personal or privileged information may be disclosed without a written authorization to another person if the information is limited to that which is reasonably necessary to detect or prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance transaction, and that person agrees not to disclose the information further without the individual written authorization unless the further disclosure is otherwise permitted by this section if made by an insurer, insurance agent, or insurance-support organization. Any insurer, insurance agent, or insurance-support organization making such a disclosure is immune from liability under section 60A.952, subdivision 3.

Subd. 3. Health care institutions and professionals. Personal or privileged information may be disclosed without a written authorization to a health care institution or health professional for the purpose of verifying insurance coverage benefits, informing a person of a health problem of which the person must not be aware, or conducting an operations or services audit, if the information is only disclosed that is reasonably necessary to accomplish the purposes under this subdivision.

Subd. 4. Regulatory authority. Personal or privileged information may be disclosed without a written authorization to an insurance regulatory authority.

Subd. 5. Other governmental authorities. Personal or privileged information may be disclosed without a written authorization to a law enforcement or other governmental authority if:

(1) the disclosure is to protect the interests of the insurer, agent, or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it; or

(2) the insurer, agent, or insurance-support organization reasonably believes that illegal activities have been conducted by the individual.

Subd. 6. Other laws or order. Personal or privileged information may be disclosed without a written authorization if permitted or required by another law or in response to a facially valid administrative or judicial order, including a search warrant or subpoena.

Subd. 7. Actuarial and research studies. Personal or privileged information may be disclosed without a written authorization to conduct actuarial or research studies if:

(1) no individual may be identified in the actuarial or research report;

(2) materials allowing an individual to be identified are returned or destroyed as soon as they are no longer needed; and

(3) the actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance company, agent, or insurance-support organization.

Subd. 8. Affiliate companies. Personal or privileged information may be disclosed without a written authorization to an affiliate whose only use of the information will be in connection with an audit of the insurer or agent or the marketing of an insurance product or service, provided the affiliate agrees to not disclose the information for any other purpose or to unaffiliated persons.

Subd. 9. Group policyholder. Personal or privileged information may be disclosed without written authorization to a group policyholder only to report claims experience or conduct an audit of the insurer's or agent's operations or services, if the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit.

Subd. 10. Governmental licensing board. Personal or privileged information may be disclosed without a written authorization to a governmental professional licensing or regulatory board to review the service or conduct of a health care institution or health professional that the insurer has reason to believe has violated its licensing act or engaged in the unlawful practice of a licensed professional.

Subd. 11. Professional peer review. Subject to the terms of a contract between an insurer and a health professional or health care institution, personal or privileged information may be disclosed without a written authorization to a professional peer review organization to review the service or conduct of a health care institution or health professional.

Subd. 11a. Merger or sale. Personal or privileged information may be disclosed to a party or representative of a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurer, agent, or insurance-support organization, without a written authorization provided:

(1) prior to the consummation of the sale, transfer, merger, or consolidation, only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the merger, transfer, purchase, or consolidation; and

(2) the recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurer, agent, or insurance-support organization.

Subd. 12. Notice. Whenever an insurer, insurance agent, or insurance-support organization discloses personal or privileged information about a person that requires the written authorization of that person under this section, the insurer, insurance agent, or insurance-support organization shall notify that person in writing within ten days of the date the information was disclosed. The notification must specify the identity of the person to whom information was disclosed and the nature and substance of the information that was disclosed. A notice is not required to be given under this subdivision if an insurer is disclosing personal information for underwriting purposes to another insurer, or to an insurance-support organization if the person had signed an authorization authorizing the disclosure.

History: 1989 c 316 s 14; 1990 c 467 s 3,4; 2011 c 52 s 6; 2014 c 310 s 9



Section 72A.503 — PRIVATE REMEDIES.

Subdivision 1. Liability. Any insurer, insurance agent, or insurance-support organization that violates sections 72A.49 to 72A.505 is liable to the aggrieved person for that violation to the same extent as civil remedies are otherwise allowed in section 13.08, subdivision 1, for violations of chapter 13, by a political subdivision, responsible authority, statewide system, or statewide agency.

Subd. 2. Equitable relief. Upon application by an aggrieved person, a court of competent jurisdiction may grant equitable and declaratory relief as necessary to enforce the requirements of sections 72A.49 to 72A.505.

History: 1989 c 316 s 15



Section 72A.504 — OBTAINING INFORMATION UNDER IMPROPER MEANS.

Any person who knowingly and willfully obtains information about a person in violation of section 72A.493 is subject to a fine not to exceed $3,000 or imprisonment not to exceed one year, or both.

History: 1989 c 316 s 16



Section 72A.505 — IMMUNITY.

No cause of action in the nature of defamation, invasion of privacy, or negligence may arise against an insurer, insurance agent, or insurance-support organization for disclosing personal or privileged information required to be disclosed under sections 72A.20, subdivision 11, and 72A.49 to 72A.504, provided no immunity exists for disclosing false information with malice or willful intent to injure any person.

History: 1989 c 316 s 17



Section 72A.51 — RIGHT TO CANCEL.

Subdivision 1. Date of purchase defined. For the purposes of this section and section 72A.52 "date of purchase" means the date on which the purchaser receives a copy of the policy or contract.

Subd. 2. Return of policy or contract; notice. Any individual person may cancel an individual policy of insurance against loss or damage by reason of the sickness of the assured or the assured's dependents, a nonprofit health service plan contract providing benefits for hospital, surgical and medical care, a health maintenance organization subscriber contract, or a policy of insurance authorized by section 60A.06, subdivision 1, clause (4), except Medicare-related coverage as defined in section 62A.3099, subdivision 17, and long-term care insurance as defined in section 62S.01, subdivision 18, by returning the policy or contract and by giving written notice of cancellation any time before midnight of the tenth day following the date of purchase. Notice of cancellation may be given personally or by mail. The policy or contract may be returned personally or by mail. If by mail, the notice or return of the policy or contract is effective upon being postmarked, properly addressed and postage prepaid.

Subd. 3. Refund of consideration. With the exception of a variable annuity contract issued pursuant to sections 61A.13 to 61A.21, a person's cancellation of an insurance policy or contract under this section and section 72A.52 is without liability and the person is entitled to a refund of the entire consideration paid for the policy or contract within ten days after notice of cancellation and the returned policy or contract are received by the insurer or its agent. Cancellation under this section and section 72A.52 of a variable annuity contract issued pursuant to sections 61A.13 to 61A.21 shall entitle a person to an amount equal to the sum of (a) the difference between the premiums paid including any contract fees or other charges and the amounts allocated to any separate accounts under the contract and (b) the cash value of the contract, or, if the contract does not have a cash value, the reserve for the contract, on the date the returned contract is received by the insurer or its agent. Cancellation of an insurance policy or contract under this section or section 72A.52 makes the policy or contract void from its inception.

Subd. 4. Waiver or surrender prohibited. A person may not waive or surrender a right to cancel an insurance policy or contract under this section and section 72A.52.

History: 1977 c 178 s 1; 1980 c 354 s 1; 1986 c 444; 2008 c 344 s 47; 2010 c 384 s 35



Section 72A.52 — NOTICE REQUIREMENTS.

Subdivision 1. Contents. In addition to all other legal requirements a policy or contract of insurance described in section 72A.51 shall show the name and address of the insurer and the seller of the policy or contract and shall include a notice, clearly and conspicuously in boldface type of a minimum size of ten points, which shall include the following elements:

(1) a minimum of ten days to cancel the policy beginning on the date the policy is received by the owner;

(2) if the policy is a replacement policy, a minimum of 30 days beginning on the date the policy is received by the owner. Pursuant to section 61A.57, this requirement may also be provided in a separate written notice that is delivered with the policy or contract;

(3) a requirement for the return of the policy to the company or an agent of the company;

(4) a statement that the policy is considered void from the beginning;

(5) for policies or contracts other than a variable annuity or a variable life policy, a statement that the insurer will refund all premiums paid, including any fees or charges, if the policy is returned; and

(6) a statement describing when the cancellation becomes effective.

The insurer must return all payments made for this policy within ten days after it receives notice of cancellation and the returned policy. For variable annuity contracts issued pursuant to sections 61A.13 to 61A.21, this notice shall be suitably modified so as to notify the purchaser that the purchaser is entitled to a refund of the amount calculated in accordance with the provisions of section 72A.51, subdivision 3. For variable life insurance policies, this notice must be suitably modified so as to notify the purchaser that the purchaser is entitled to a refund of: (i) the premiums paid; or (ii) the variable account value plus any amount deducted from the portion of the premium applied to the account.

Subd. 2. Noncompliance; cancellation. If a policy or contract of insurance covered by this section is sold without compliance with subdivision 1, the policy or contract may be canceled by the purchaser at any time within one year after the date of purchase by returning the policy or contract and by giving written notice of cancellation to the insurer or its agent. If a purchaser cancels a policy or contract under this subdivision, the insurer must return the entire consideration paid for the policy or contract within ten days after receiving notice of cancellation and the returned policy or contract, except that if the contract is a variable annuity contract issued pursuant to sections 61A.13 to 61A.21, the insurer shall refund to the purchaser an amount calculated in accordance with the provisions of section 72A.51, subdivision 3.

History: 1977 c 178 s 2; 1980 c 354 s 2; 1986 c 444; 2007 c 104 s 19; 2008 c 344 s 48






Chapter 72B — INSURANCE ADJUSTERS

Section 72B.01 — PURPOSE AND SCOPE.

It is the purpose of sections 72B.01 to 72B.14 to provide high quality service to insureds and insurance claimants in the state of Minnesota by providing for well trained adjusters and persons engaged in soliciting business for adjusters, who are qualified to deal with the public in the interest of a fair resolution of insurance claims.

History: 1971 c 704 s 1; 1979 c 141 s 1; 1986 c 444; 2010 c 384 s 36



Section 72B.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 72B.01 to 72B.14 the terms defined in this section have the meanings ascribed to them unless the context otherwise requires.

Subd. 2. Person. "Person" means an individual or business entity.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce or any other person properly acting for the commissioner.

Subd. 4. Adjuster. "Adjuster" means a person who on behalf of an insurer or an insured, for compensation as an independent contractor or as an employee of such independent contractor, or as an employee of an insurer, or for a fee or commission, investigates and evaluates claims arising under insurance contracts and negotiates the settlement of such claims.

Subd. 5. Independent adjuster. "Independent adjuster" means a person who:

(1) is an individual, a business entity, an independent contractor, or an employee of a contractor, who contracts for compensation with insurers or self-insurers;

(2) is treated for tax purposes by the insurer or self-insurer in a manner that is consistent with the tax treatment of an independent contractor rather than the tax treatment of an employee, as defined in the Internal Revenue Code, United States Code, title 26, subtitle C; and

(3) investigates, negotiates, or settles property, casualty, or workers' compensation claims for insurers or for self-insurers.

Subd. 6. Public adjuster. "Public adjuster" means any person who, for compensation or any other thing of value on behalf of the insured:

(1) acts or aids, solely in relation to first-party claims arising under insurance contracts that insure the real or personal property of the insured, on behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract;

(2) advertises for employment as a public adjuster of insurance claims or solicits business or represents to the public as a public adjuster of first-party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property; or

(3) directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first-party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy, for the insured.

Subd. 7. Staff adjuster. "Staff adjuster" means an adjuster who is a salaried employee of an insurance company or an affiliate of an insurance company and who is engaged in adjusting insured losses solely for that company or other companies under common control or ownership.

Subd. 8. [Repealed, 2014 c 222 art 1 s 58]

Subd. 9. Appraiser. "Appraiser" means any person engaged independently, for hire by the public or on the staff of an insurer, in the process of evaluating motor vehicle physical damage, who does not endeavor to determine liability or negotiate the settlement of claims arising under automobile insurance contracts.

Subd. 10. [Repealed, 1979 c 141 s 9]

Subd. 11. [Repealed, 2010 c 384 s 104]

Subd. 12. [Repealed, 2009 c 63 s 77]

Subd. 13. Appraiser identification. "Appraiser identification" means a writing including the appraiser's name, place of business, business telephone number, and the name of the insurer or other business entity employing the appraiser, if any.

Subd. 14. Crop hail adjuster. "Crop hail adjuster" means a person who for money, commission, or other thing of value acts as an adjuster in regard to insurance policies against crop damage by hail.

Subd. 15. Business entity. "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

Subd. 16. Fingerprint. "Fingerprint" means an impression of the lines on the finger taken for purpose of identification.

Subd. 17. Home state. "Home state" means the District of Columbia and any state or territory of the United States in which an adjuster maintains the adjuster's principal place of residence or business and is licensed to act as a resident adjuster. If the resident state does not license adjusters for the line of authority sought, the adjuster shall designate as the adjuster's home state any state in which the adjuster is licensed and in good standing.

Subd. 18. Individual. "Individual" means a natural person.

Subd. 19. Insurer. "Insurer" means an insurance company.

Subd. 20. Uniform Individual Application. "Uniform Individual Application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Individual Application for resident and nonresident individuals.

Subd. 21. Uniform Business Entity Application. "Uniform Business Entity Application" means the current version of the National Association of Insurance Commissioners (NAIC) Uniform Business Entity Application for resident and nonresident business entities.

Subd. 22. Emergency situation. An "emergency situation" means the occurrence of insured losses of such a number or severity that the ordinary staff adjuster personnel complement of the insurer and the available independent adjusters could not adjust all of the losses resulting from a common cause or related causes in reasonable time.

Subd. 23. Automated claims adjudication system. "Automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation, and final resolution of portable electronics insurance claims relating to coverage regulated by section 60K.381, which:

(1) may be utilized only by a licensed independent adjuster; licensed insurance producer as defined in section 60K.31, subdivision 6; or a supervised individual operating under section 72B.03, subdivision 1, paragraph (a), clause (14); and

(2) must comply with all claims payment requirements of the insurance laws of this state.

History: 1971 c 704 s 2; 1980 c 456 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1992 c 564 art 1 s 48; 2007 c 104 s 20; 2009 c 63 s 32-43,78; 2011 c 95 s 1



Section 72B.03 — LICENSES.

Subdivision 1. Requirement; exceptions. (a) A person shall not act or hold out as an independent adjuster or public adjuster unless the person is licensed as an independent adjuster or public adjuster in accordance with this chapter, or is exempt from licensure as an independent adjuster or public adjuster under this chapter.

(b) The definition of adjuster does not include, and a license as an adjuster is not required of, the following:

(1) attorneys-at-law admitted to practice in this state, when acting in the attorney's professional capacity as an attorney;

(2) a person employed solely to obtain facts surrounding a claim or to furnish technical assistance to a licensed adjuster;

(3) an individual who is employed to investigate suspected fraudulent insurance claims but who does not adjust losses or determine claims payments;

(4) a person who solely performs executive, administrative, managerial, or clerical duties or any combination of these duties and who does not investigate, negotiate, or settle claims with policyholders, claimants, or their legal representative;

(5) a licensed health care provider or its employee who provides managed care services so long as the services do not include the determination of compensability;

(6) a managed care organization or any of its employees or an employee of any organization providing managed care services so long as the services do not include the determination of compensability;

(7) a person who settles only reinsurance or subrogation claims;

(8) an officer, director, manager, or employee of an authorized insurer, a surplus lines insurer, a risk retention group, or an attorney-in-fact of a reciprocal insurer;

(9) a United States manager of the United States branch of an alien insurer;

(10) a person who investigates, negotiates, or settles life, accident and health, annuity, or disability insurance claims;

(11) an individual employee, under a self-insured arrangement, who adjusts claims on behalf of the employee's employer;

(12) a licensed insurance producer, attorney-in-fact of a reciprocal insurer, or managing general agent of the insurer to whom claim authority has been granted by the insurer;

(13) a person authorized to adjust workers' compensation or disability claims under the authority of a third-party administrator license pursuant to section 60A.23, subdivision 8; or

(14) an individual who:

(i) collects claim information from, or furnishes claim information to, insureds or claimants; and

(ii) conducts data entry including entering data into an automated claims adjudication system, provided that the individual is an employee of a licensed independent adjuster or its affiliate where no more than 25 such persons are under the supervision of one licensed independent adjuster or licensed insurance producer who is exempt from licensure under clause (12).

Subd. 2. Classes of licenses. (a) Unless denied licensure pursuant to section 72B.08, persons who have met the requirements of section 72B.041 must be issued an adjuster license. There shall be three classes of licenses, as follows:

(1) independent adjuster's license;

(2) public adjuster's license; and

(3) crop hail adjuster's license.

(b) An independent adjuster and a public adjuster may qualify for a license in one or more of the following lines of authority:

(1) property and casualty; or

(2) workers' compensation; or

(3) crop.

(c) Any person holding a license pursuant to this section is not required to hold any other independent adjuster, public adjuster, insurance, or self-insurance administrator license in this state pursuant to section 60A.23, subdivision 8, or any other provision, provided that the person does not act as an adjuster with respect to life, health, or annuity insurance, other than disability insurance.

(d) An adjuster license remains in effect unless probated, suspended, revoked, or refused as long as the fee set forth in section 72B.041, subdivision 9, is paid and all other requirements for license renewal are met by the due date, otherwise, the license expires.

(e) An adjuster whose license expires may, within 12 months of the renewal date, be reissued an adjuster license upon receipt of the renewal request, as prescribed by the commissioner; however, a penalty in the amount of double the unpaid renewal fee is required to reissue the expired license.

(f) An adjuster who is unable to comply with license renewal procedures and requirements due to military service, long-term medical disability, or some other extenuating circumstance may request a waiver of same and a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

(g) An adjuster is subject to sections 72A.17 to 72A.32.

(h) The adjuster must inform the commissioner by any means acceptable of any change in resident or business addresses for the home state or in legal name within 30 days of the change.

(i) The license must contain the licensee's name, address, and personal identification number; the dates of issuance and expiration; and any other information the commissioner deems necessary.

(j) In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, to perform any ministerial functions related to licensing that the commissioner may deem appropriate, including the collection of fees and data.

Subd. 3. Payment for services; unlawful practice. No insurer, agent, or other representative of an insurer nor any adjuster shall pay any fee or other compensation to any person for acting as an adjuster, except to a person duly licensed to so act or to a person not required to be licensed by sections 72B.01 to 72B.14; and it shall be unlawful for any person to act as an independent adjuster or a public adjuster who is not duly licensed, or excluded from the licensing requirement.

History: 1971 c 704 s 3; 1975 c 359 s 23; 1979 c 141 s 2; 1986 c 444; 1992 c 564 art 1 s 49; 1994 c 485 s 58; 2009 c 63 s 44,78; 2010 c 384 s 37; 2011 c 95 s 2; 2014 c 222 art 1 s 12



Section 72B.041 — RESIDENT ADJUSTER LICENSE PROCEDURE AND REQUIREMENTS; EXAMINATIONS; FEES.

Subdivision 1. Application. (a) An individual applying for a resident adjuster license must make application to the commissioner on the appropriate National Association of Insurance Commissioners (NAIC) Uniform Individual Application in a format prescribed by the commissioner and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner must find that the individual:

(1) is at least 18 years of age;

(2) is eligible to designate this state as the individual's home state;

(3) is trustworthy, reliable, and of good reputation, evidence of which must be determined by the commissioner;

(4) has not committed any act that is a ground for probation, suspension, revocation, or refusal of an adjuster's license as set forth in section 72B.08;

(5) has successfully passed the examination for the lines of authority for which the individual has applied; and

(6) has paid the fees set forth in subdivision 9.

(b) A business entity applying for a resident adjuster license must make application to the commissioner on the appropriate NAIC Uniform Business Entity Application in a format prescribed by the commissioner and declare under penalty of suspension, revocation, or refusal of the license that the statements made in the application are true, correct, and complete to the best of the business entity's knowledge and belief. Before approving the application, the commissioner shall find that the business entity:

(1) is eligible to designate this state as its home state;

(2) has designated a licensed independent or public adjuster responsible for the business entity's compliance with the insurance laws, rules, and regulations of this state;

(3) has not committed an act that is a ground for probation, suspension, revocation, or refusal of an adjuster's license as set forth in section 72B.08; and

(4) has paid the fees set forth in subdivision 9.

(c) No resident of Canada may be licensed under this section or may designate Minnesota as the applicant's home state, unless the applicant has successfully passed the adjuster examination and has complied with the other applicable provisions of this section, except that such applicant shall not be subject to paragraph (a), clause (2), and section 270C.72, subdivision 4.

Subd. 2. Criminal history record check; fingerprints. (a) An individual applying for a resident independent or public adjuster license must:

(1) consent to a criminal history record check;

(2) submit a fingerprint card in a form acceptable to the commissioner; and

(3) pay the fee required to perform criminal history record checks with the Minnesota Bureau of Criminal Apprehension and the Federal Bureau of Investigation.

(b) The commissioner may contract for the collection and transmission of fingerprints required under this chapter and may order the fee for collecting and transmitting fingerprints to be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(c) The commissioner must treat and maintain an applicant's fingerprints and any criminal history record information obtained under this chapter as confidential and must apply security measures consistent with the standards specified by the Criminal Justice Information Services Division of the Federal Bureau of Investigation for the electronic storage of fingerprints and necessary identifying information. The commissioner must limit the use of records solely to the purposes authorized in this chapter. The fingerprints and any criminal history record information must not be subject to subpoena, other than one issued in a criminal action or investigation.

(d) The commissioner may receive criminal history record information from another government agency in lieu of the Minnesota Bureau of Criminal Apprehension.

(e) The commissioner may require any documents reasonably necessary to verify the information contained in the application.

(f) All applicants for a license as a public adjuster must attach to their application evidence that the bonding requirement in subdivision 3 has been satisfied.

(g) All executive officers and directors of a business entity applying for a resident independent adjuster license to adjust claims relating to portable electronics insurance claims relating to coverage regulated by section 60K.381 and all executive officers and directors of entities and any individuals owning, directly or indirectly, more than 50 percent of the outstanding voting securities of that applicant, are subject to the requirements of this subdivision, paragraphs (a) to (e).

Subd. 3. Bonding. No initial or renewal public adjuster's license shall be issued to any applicant unless there is on file with the commissioner a good and sufficient surety bond, issued by an insurer authorized to do business in this state. The bond shall be in the amount of $10,000 with the state of Minnesota as obligee, conditioned for the prompt payment to any person entitled thereto, other than a partner or associate of the applicant, of any amounts received by the applicant or to protect any person other than a partner or associate of the applicant from loss resulting from fraud, dishonesty, forgery or theft in connection with the applicant's duties under sections 72B.01 to 72B.14; provided, however, that the aggregate liability of the surety to all persons for all losses shall, in no event, exceed the amount of such bond. The bond shall remain in effect during the term of the license, or until the surety is released from liability by the commissioner, or until canceled by the surety. The surety may cancel a bond, without prejudice to any liability which occurred prior to the cancellation, by giving at least 30 days' written notice to the commissioner. In the event that the required bond is terminated, the public adjuster's license shall automatically be suspended until a new bond is filed with the commissioner.

Subd. 4. Examinations. (a) An individual applying for an independent or public adjuster license under this chapter must pass a written examination unless exempt pursuant to subdivision 5. The examination must test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an independent or public adjuster, and the insurance laws and regulations of this state. Examinations required by this subdivision must be developed and conducted under rules and regulations prescribed by the commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations.

(c) An individual who fails to appear for the examination as scheduled or fails to pass the examination must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(d) The commissioner may by rule determine the period of time between failure of an examination and reexamination.

(e) A person shall not be eligible to take an examination if that person's license as an independent adjuster or public adjuster has been revoked in this or any other state within the three years next preceding the date of the application.

(f) No examination shall be required for the timely renewal of a license, unless the license has been revoked.

Subd. 5. Exceptions. (a) An individual who applies for an adjuster license in this state who is or was licensed in another state for the same lines of authority based on an adjuster examination is not required to complete a prelicensing examination. This exemption is only available if the person is currently licensed in another state or if that state license has expired and the application is received by this state within 90 days of expiration. The applicant must provide certification from the other state that the applicant's license is currently in good standing or was in good standing at the time of expiration or certification from the other state that its producer database records, maintained by the NAIC, its affiliates, or its subsidiaries, indicate that the applicant or the applicant's company is or was licensed in good standing. The certification must be of a license with the same line of authority for which the individual has applied.

(b) A person licensed as an adjuster in another state based on an adjuster examination who establishes legal residency in this state must make application within 90 days to become a resident adjuster licensee pursuant to this section, with the exception that no prelicensing examination is required of this person.

(c) A person applying for a license as a crop hail adjuster shall not be required to comply with the requirements of subdivision 4.

(d) A person applying for the crop line of authority who has satisfactorily completed the National Crop Insurance Services Crop Adjuster Proficiency Program or the loss adjustment training curriculum and competency testing required by the Federal Crop Insurance Corporation Standard Reinsurance Agreement is exempt from the requirements of subdivision 4.

Subd. 6. License term. (a) Initial licenses issued to a business entity under this section are valid for a period not to exceed 24 months. Each initial license must expire on October 31 of the expiration year assigned by the commissioner. Initial licenses issued to an individual adjuster under this chapter before August 1, 2010, are valid for a period not to exceed 24 months and expire on October 31 of the renewal year assigned by the commissioner. Each individual license initially issued or initially renewed on or after August 1, 2010, must expire on the last day of the birth month of the adjuster in the year that will result in the term of the license being at least 12 months, but no more than 24 months. Beginning with the first license expiration on the last day of the birth month of an individual adjuster as set forth in this subdivision, all such licenses must after this date expire biennially on the last day of the birth month of the individual adjuster that is two years subsequent to the preceding expiration date.

(b) Licenses issued under this section may be renewed upon the timely filing of an application for renewal.

Subd. 7. Renewal. An application for renewal of a license issued under sections 72B.01 to 72B.14 shall be on a form prescribed by the commissioner and shall be filed with the commissioner with payment of the renewal fee prior to the expiration date of the license.

Subd. 8. Notice of changes. Each licensee or holder of a temporary permit shall give written notice to the commissioner of any change in name, or residence address not later than ten days after such change. The commissioner may, upon receipt of such notice, issue an amendment to the license incorporating such changes.

Subd. 9. Fees. A fee of $50 is imposed for each initial license or temporary permit and $50 for each renewal thereof or amendment thereto. A fee of $20 is imposed for the registration of each nonlicensed adjuster who is required to register under section 72B.06. All fees shall be transmitted to the commissioner and shall be payable to the Department of Commerce.

Subd. 10. Business entity. All executive officers and directors of a business entity applying for a nonresident independent adjuster license to adjust claims relating to portable electronics insurance claims relating to coverage regulated by section 60K.381 and all executive officers and directors of entities and any individuals owning, directly or indirectly, more than 50 percent of the outstanding voting securities of that applicant, are subject to the requirements of subdivision 2, paragraphs (a) to (e). A nonresident business entity whose home state subjects the applicant to requirements substantially similar to those under subdivision 2 is not required to comply with subdivision 2.

History: 2009 c 63 s 45,78; 2011 c 95 s 3-5; 2011 c 108 s 39; 2014 c 222 art 1 s 13



Section 72B.045 — CONTINUING EDUCATION.

Subdivision 1. Requirement. An individual who holds an independent or public adjuster license and who is not exempt under this section must satisfactorily complete a minimum of 24 hours of continuing education courses, of which three hours must be in ethics, reported to the commissioner on a biennial basis in conjunction with the individual's license renewal cycle.

Subd. 2. Exceptions. This section does not apply to:

(1) a licensee not licensed for one full year prior to the end of the applicable continuing education biennium; or

(2) a licensee holding a nonresident adjuster license who has met the continuing education requirements of the licensee's designated home state.

History: 2009 c 63 s 46,78; 2010 c 384 s 38



Section 72B.05 — NONRESIDENTS.

(a) Unless refused licensure pursuant to section 72B.08, a nonresident person shall receive a nonresident adjuster license if:

(1) the person is currently licensed in good standing as an adjuster in the person's resident or home state;

(2) the person has submitted the proper request for licensure and has paid the fees required by section 72B.041, subdivision 9;

(3) the person has submitted or transmitted to the commissioner the appropriate completed application for licensure; and

(4) the person's designated home state awards nonresident adjuster licenses to persons of this state on the same basis.

(b) The commissioner may verify the adjuster's licensing status through any appropriate database, including the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, or may request certification of good standing as described in section 72B.041, subdivision 5.

(c) As a condition to the continuation of a nonresident adjuster license, the licensee must maintain a resident adjuster license in the licensee's home state. The nonresident adjuster license issued under this chapter must terminate and be surrendered immediately to the commissioner if the resident adjuster license terminates for any reason, unless the termination is due to the adjuster being issued a new resident adjuster license in the adjuster's new home state. The new state resident adjuster license must have reciprocity with the licensing nonresident states, otherwise, the nonresident adjuster license must terminate. Notice of resident adjuster license termination must be given to any state that issued a nonresident adjuster license. Notice must be given within 30 days of the termination date; if terminated for change in the resident home state, then the notice must include both the previous and current address. Maintaining a resident adjuster license is required for the nonresident adjuster license to remain valid.

(d) No resident of Canada may be licensed under this section, unless the applicant is licensed as a resident adjuster under the laws of another state, except that such applicant shall not be subject to section 270C.72, subdivision 4.

History: 1971 c 704 s 5; 1986 c 444; 1995 c 258 s 54; 2009 c 63 s 47,78; 2011 c 95 s 6



Section 72B.055 — MULTIPLE PERIL CROP INSURANCE ADJUSTMENTS.

A licensed crop hail adjuster who has satisfactorily completed the loss adjustment training curriculum and competency testing required by the Federal Crop Insurance Corporation (FCIC) Standard Reinsurance Agreement may act as an adjuster in this state in regard to Multiple Peril Crop Insurance policies regulated by the FCIC.

History: 2011 c 108 s 40



Section 72B.06 — CATASTROPHE OR EMERGENCY SITUATIONS.

(a) For purposes of this chapter, a catastrophe exists when, due to a specific, infrequent, and sudden natural or man-made disaster or phenomenon, there have arisen losses to property in Minnesota that are covered by insurance, and the losses are so numerous and severe that resolution of claims related to such covered property losses will not occur expeditiously without the licensing of emergency independent adjusters due to the magnitude of the catastrophic damage. A failure of claims to be resolved expeditiously shall exist upon an insurer's filing with the department a written statement that one of the following conditions exists: (1) the insurer expects to incur at least 500 claims as a result of the event; or (2) the magnitude of the event is expected to generate twice the mean number of claims for one month for the affected area. Such written statement may be sent electronically to the commissioner. An insurer must notify the commissioner via registration of each independent adjuster not already licensed in Minnesota, that will act as an emergency independent adjuster on behalf of the insurer pursuant to paragraph (b).

(b) A person who is otherwise qualified to adjust claims, but not already licensed in Minnesota, may act as an emergency independent adjuster and adjust claims, if, within five days of deployment to adjust claims arising from the catastrophe, the insurer or the independent adjuster's employer, in the notification required by paragraph (a), notifies the commissioner by providing the following information in a format prescribed by the commissioner:

(1) the name of the individual;

(2) the Social Security number of the individual;

(3) the name of the insurer the independent adjuster will represent;

(4) the effective date of the contract between the insurer and independent adjuster or the independent adjuster's employer;

(5) the catastrophe loss control number;

(6) the catastrophe name; and

(7) other information the commissioner deems necessary.

(c) An emergency independent adjuster's license or registration remains in force for 180 days; such license or registration shall be effective for all catastrophes described in paragraph (a), clauses (1) and (2). Such license or registration may be extended for 180 days.

The commissioner may summarily suspend or revoke the right of any person adjusting in this state under the authority of this section to continue to adjust in this state, if the commissioner finds that that person has engaged in any of the practices forbidden to a licensed adjuster under sections 72B.01 to 72B.14. Notice of such suspension or revocation may be given personally or by mail sent to the temporary address stated in the registration and to the insurer or independent adjusting company who submitted the independent adjuster information.

History: 1971 c 704 s 6; 1986 c 444; 2009 c 63 s 48,78; 2010 c 384 s 39



Section 72B.08 — DENIAL, SUSPENSION AND REVOCATION OF LICENSES.

Subdivision 1. Causes. The commissioner may place on probation, suspend, revoke, or refuse to issue or renew an adjuster's license or temporary permit or may levy a civil penalty according to section 45.027, subdivision 6, or any combination of the above actions for any of the following causes:

(1) failure to pass a required examination;

(2) obtaining or attempting to obtain a license through misrepresentation or fraud providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(3) violating any insurance laws, rules, subpoena, or order of the commissioner or of another state's insurance commissioner or any provision of sections 72B.01 to 72B.14;

(4) improperly withholding, misappropriating, or converting any money or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance, with intent to deceive, or engaging in, or attempting to engage in, any fraudulent transaction with respect to a claim or loss that the licensee or holder of a temporary permit is adjusting;

(6) conviction of a felony under the laws of this state, any other state, the United States, or any foreign country;

(7) the licensee or holder of a temporary permit has demonstrated incompetency or untrustworthiness to act as an adjuster;

(8) refusal to comply with any lawful order of the commissioner;

(9) having admitted or been found to have committed any insurance unfair trade practice or fraud;

(10) using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility, in the conduct of insurance business in this state or elsewhere;

(11) having an insurance license, or its equivalent, probated, suspended, revoked, or refused in any other state, province, district, or territory;

(12) forging another's name to any document related to an insurance transaction;

(13) cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license;

(14) failing to comply with an administrative or court order imposing a child support obligation; or

(15) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax which remains unpaid.

Subd. 2. Notice. In the event that the action by the commissioner is to refuse application for licensure or renewal of an existing license, the commissioner must notify the applicant or licensee in writing, advising of the reason for the refusal.

Subd. 3. Hearing. Except when an application is rejected for failure to pass a required examination, the person aggrieved by the action of the commissioner shall be entitled to a hearing before the commissioner or the commissioner's delegate, provided that such person files a written request for such hearing with the commissioner prior to the expiration of 30 days from the date of notice specified in subdivision 2. If no hearing is requested within 30 days from the date of the notice, the action taken by the commissioner shall continue in effect until modified or vacated. If a hearing is timely requested, the commissioner shall set a date for such hearing not later than 30 days after the date of receipt of the request for hearing. Pending the hearing or any judicial review of such hearing, the commissioner may modify or vacate the action taken or extend it until final determination.

After the hearing, the commissioner shall enter an order either vacating the prior action, confirming the prior action or otherwise disposing of the matter as the facts require.

Subd. 4. Suspension or revocation of license or permit. When the commissioner has information, which if true, would be grounds for suspension, revocation, or refusal to issue a renewal license or a temporary permit, the commissioner may order the licensee or holder of the temporary permit to appear for a hearing pursuant to chapter 14, to determine the facts of the case and to determine whether the license or permit should be suspended or revoked, or whether it should not be renewed. The order shall fix the time and place for the hearing. After the hearing, the commissioner shall enter an order either dismissing the matter or suspending or revoking the license or temporary permit, or otherwise disposing of the matter as the facts require. Pending the results of the hearing, the licensee or permit holder may continue to act under the license or permit.

The license of a business entity may be probated, suspended, revoked, or refused if the commissioner finds, after a hearing, that:

(1) its designated individual licensee's violation occurred while acting on behalf of or representing the business entity;

(2) the violation was known or should have been known by one or more of the business entity's partners, officers, or managers;

(3) the violation was not reported to the commissioner; and

(4) corrective action was not taken.

In addition to or in lieu of any applicable probation, suspension, revocation, or refusal, a person may, after a hearing, additionally be subject to a civil fine according to section 45.027, subdivision 6.

The commissioner retains the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and section 45.027, subdivision 6, against any person who is under investigation for or charged with a violation of this chapter or sections 72A.17 to 72A.32, even if the person's license or registration has been surrendered or has expired by operation of law.

Subd. 5. Judicial review. Any final order of the commissioner shall be subject to judicial review.

Subd. 6. Procedure. Any hearing or judicial review shall be in accordance with the contested case provisions of chapter 14.

Subd. 7. Voluntary action by licensee or holder of permit. The commissioner may request a voluntary revocation or suspension of a license or temporary permit and may enter into stipulations in accordance with the request whereby the licensee or holder of a temporary permit shall waive all further right to a hearing or judicial review.

Subd. 8. Bond. In the case of any licensee or permit holder who has had a license or permit suspended or revoked or whose license renewal has been prohibited by a lawful order of the commissioner, the commissioner may condition the issuance of a new license on the filing of a surety bond in an amount not to exceed $10,000, made and conditioned in accordance with the requirements of section 72B.041, subdivision 3, relating to public adjusters' bonds. Nothing in this subdivision shall reduce or alter the bonding requirements for a public adjuster.

Subd. 9. Civil and criminal liability. This section shall not relieve a person from civil liability or from criminal prosecution under sections 72B.01 to 72B.14 or any other law of this state.

History: 1971 c 704 s 8; 1979 c 141 s 7; 1982 c 424 s 130; 1986 c 444; 2009 c 63 s 49-51,78; 2010 c 384 s 40; 2014 c 222 art 1 s 14



Section 72B.091 — DAMAGE APPRAISALS; ADJUSTMENTS; DUTIES OF APPRAISERS, ADJUSTERS, AND INSURERS.

Subdivision 1. Appraiser's identification. Each appraiser while engaged in appraisal duties shall carry appraiser identification and shall display it upon request to an owner whose vehicle is being inspected, to the repair shop representative involved, or to any commissioner of commerce's representative.

Subd. 2. Appraisal; copies and content. The appraiser shall provide one legible copy of the appraisal to the vehicle owner and one legible copy of the appraisal to the repair shop designated by the owner if requested by the repair shop. The motor vehicle repair shop shall provide the vehicle owner and the insurance company or companies involved in the loss one legible copy of the appraisal. This appraisal shall include an itemized listing of those parts to be repaired and those parts to be replaced by new, used, rebuilt, reconditioned or replated parts. The appraisal shall contain the name of the insurance company ordering it, if any, the insurance company's address and telephone number, its file number, the appraiser's name, telephone number, and the proper identification of the vehicle being inspected. The appraisal shall indicate all significant old and unrelated damages and shall include an itemized listing of all damages, specifying those parts to be repaired and those parts to be replaced by new, used, rebuilt, reconditioned, or replated parts. The appraisal must disclose to the vehicle owner any parts to be used, other than window glass, which are not original equipment parts or which are not covered by the manufacturer's warranty on such parts.

Subd. 3. No specified repairer. No appraiser, adjuster, or that person's employer shall require that repairs be made in any specified repair facility.

Subd. 4. Reinspections. Each appraiser shall promptly reinspect damaged vehicles when supplementary allowances are requested by the repair shop or when the amount or extent of damages is in dispute. Reinspection of any damage on a damaged vehicle may be waived if authorized by the insurer by any oral or written communication.

Subd. 5. Auto salvage. No appraiser or adjuster for personal gain shall receive or trade in auto salvage if the salvage is obtained as a result of that person's appraisals.

History: 1980 c 456 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 64 s 2



Section 72B.092 — MOTOR VEHICLE INSURANCE ADJUSTMENTS; PROHIBITIONS.

Subdivision 1. Prohibitions on insurer. No adjuster or insurer, director, officer, broker, agent, attorney-in-fact, employee, or other representative of an insurer shall in collision cases:

(1) limit the freedom of an insured or claimant to choose the shop;

(2) require that an insured or claimant present the claim or the automobile for loss adjustment or inspection at a "drive-in" claim center or any other similar facility solely under the control of the insurer;

(3) engage in boycotts, intimidation or coercive tactics in negotiating repairs to damaged motor vehicles which they insure or are liable to claimants to have repaired;

(4) attempt to secure, except in an emergency, the insured's or claimant's signature authorizing the party securing the signature to act in behalf of the insured or claimant in selection of a repair shop facility;

(5) adjust a damage appraisal of a repair shop when the extent of damage is in dispute without conducting a physical inspection of the vehicle;

(6) specify the use of a particular vendor for the procurement of parts or other materials necessary for the satisfactory repair of the vehicle. This clause does not require the insurer to pay more than a reasonable market price for parts of like kind and quality in adjusting a claim; or

(7) unilaterally and arbitrarily disregard a repair operation or cost identified by an estimating system, which an insurer and collision repair facility have agreed to utilize in determining the cost of repair.

Subd. 2. Boycotts. No motor vehicle repair shop shall in any way coerce, or intimidate a motor vehicle owner to boycott an insurer's "drive-in" claim center or similar facility.

Subd. 3. Owner's signature. No motor vehicle repair shop shall attempt to secure, except in an emergency, the vehicle owner's signature authorizing the party securing the signature to act in behalf of the owner in selection of a repair shop.

Subd. 4. Access to repair shop. An insurer's representative shall not be unreasonably denied access to a motor vehicle repair shop during normal business hours for the purpose of inspecting or reinspecting damaged vehicles.

Subd. 5. Storage and towing charges. When a damaged vehicle is towed to a motor vehicle repair shop, the storage and towing charges shall not exceed the usual and customary charges for the towing and storage of undamaged vehicles in the area except if the vehicle, due to its damaged condition, requires special handling in the towing or storage, an added charge may be made.

History: 1980 c 456 s 3; 1986 c 444; 2007 c 80 s 1; 2008 c 284 s 1



Section 72B.10 — STAFF ADJUSTERS.

A staff adjuster who adjusts losses or claims in this state shall not be subject to the application, licensing, or examination requirements or other qualifications set forth in sections 72B.01 to 72B.14. Such a staff adjuster shall not, however, engage in any of the practices forbidden to a licensee under section 72B.08, subdivision 1, clauses (3) through (15). If the commissioner has information, which if true, would establish that a staff adjuster has engaged or is engaging in any such prohibited practices, the commissioner may issue an order for a hearing to determine the facts involved. The order shall fix the time and place for hearing. The staff adjuster and one or more representatives of the insurer or insurers employing the staff adjuster shall make an appearance at the hearing unless the commissioner expressly waives the appearance of one or more such parties. If, following the hearing, the commissioner determines that the staff adjuster has engaged or is engaging in any prohibited practices, the commissioner may impose a fine, not in excess of $500, on the staff adjuster or on the employing insurer or insurers, or on both such parties. In addition, the commissioner may order the employing insurer to suspend the staff adjuster from all duties for such period as the commissioner may deem appropriate.

Any final order of the commissioner shall be subject to judicial review. Any hearing or judicial review under this section shall be in accordance with the contested case provisions of chapter 14.

History: 1971 c 704 s 10; 1979 c 141 s 8; 1982 c 424 s 130; 1986 c 444; 2013 c 135 art 1 s 2



Section 72B.105 — RECORDS OF INDEPENDENT ADJUSTERS TO BE RETAINED.

An independent adjuster must maintain a copy of each contract between the independent adjuster and the insurer or self-insurer and comply with the record retention policy as agreed to in that contract.

History: 2009 c 63 s 52,78



Section 72B.106 — STANDARDS OF CONDUCT OF INDEPENDENT ADJUSTERS.

(a) An independent adjuster must be honest and fair in all communications with the insured, the insurer, and the public.

(b) An independent adjuster must give policyholders and claimants prompt, knowledgeable service and courteous, fair, and objective treatment at all times.

(c) An independent adjuster must not give legal advice and must not deal directly with any policyholder or claimant who is represented by legal counsel without the consent for the legal counsel involved.

(d) An independent adjuster must comply with all local, state, and federal privacy and information security laws, if applicable.

(e) An independent adjuster must identify as an independent adjuster and, if applicable, identify the independent adjuster's employer when dealing with any policyholder or claimant.

(f) An independent adjuster must not have any financial interest in any adjustment or acquire for the independent adjuster or any person any interest or title in salvage, without first receiving written authority from the principal.

History: 2009 c 63 s 53,78



Section 72B.107 — REPORTING OF ACTIONS OF ADJUSTER.

(a) An adjuster must report to the commissioner any administrative action taken against the adjuster in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. The report must include a copy of the order or consent order and any other relevant legal documents.

(b) An adjuster must report to the commissioner any criminal action taken against the adjuster in this or any jurisdiction within 30 days of the final disposition of the criminal matter. The report must include a copy of the initial complaint filed, the final order issued by the court, and any other relevant legal documents.

History: 2009 c 63 s 54,78



Section 72B.11 — PRODUCTION OF RECORDS.

The commissioner may, by order, require any licensee or permit holder to produce any records relating to activities under that person's license or permit, and may examine persons under oath to determine questions arising under a person's status as a licensee or permit holder.

History: 1971 c 704 s 11; 1986 c 444



Section 72B.12 — RULES.

The commissioner may promulgate rules to carry out the purpose of sections 72B.01 to 72B.14, pursuant to chapter 14.

History: 1971 c 704 s 12; 1982 c 424 s 130; 1985 c 248 s 70



Section 72B.13 — ACTING WITHIN CONTRACT AND LAW.

Every adjuster shall investigate or adjust every claim, damage or loss made or occurring under an insurance contract in accordance with the terms and conditions of the contract and of the applicable laws of this state.

History: 1971 c 704 s 13



Section 72B.135 — PUBLIC ADJUSTERS.

Subdivision 1. Insured's right to cancel. An insured who has entered into a contract with a public adjuster involving the business for which the person was licensed, has the right to cancel the contract within 72 hours after the contract has been signed. Cancellation is evidenced by the insured giving written notice of cancellation to the public adjuster at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox, properly addressed to the public adjuster and postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the insured not to be bound by the contract.

Subd. 2. Writing required; notice of right to cancel; notice of cancellation. Before entering a contract referred to in subdivision 1, the public adjuster must:

(1) furnish the insured with a statement in boldface type of a minimum size of ten points, in substantially the following form:

"You, the insured, may cancel this contract at any time within 72 hours after the contract has been signed between the insured and the public adjuster. See attached notice of cancellation form for an explanation of this right."; and

(2) furnish each insured, a fully completed form in duplicate, captioned, "NOTICE OF CANCELLATION," which shall be attached to the contract and easily detachable, and which shall contain in boldface type of a minimum size of ten points the following information and statements:

"NOTICE OF CANCELLATION

If you do not want to go forward with the contract with the public adjuster, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (Name of Public Adjuster), at (Address of Public Adjuster's Place of Business) not later than midnight of (Date). If you cancel, any payments made by you under the contract will be returned within ten business days following receipt by the public adjuster of your cancellation notice.

Within ten days after a contract referred to in subdivision 1 has been canceled, the public adjuster must tender to the insured any payments made by the insured and any note or other evidence of indebtedness. However, if the public adjuster has performed any emergency services within the 72-hour period, the public adjuster is entitled to compensation for such services. Emergency services shall mean the removal of water, boarding up a building, and reconnecting lights and heat.

Subd. 4. Prohibited practices. No public adjuster shall:

(1) pay money or give anything of value to a person in consideration of a direct or indirect referral of a client or potential client;

(2) pay money or give anything of value to a person as an inducement to refer business or clients;

(3) rebate to a client a part of a fee specified in an employment contract;

(4) initiate contact with a prospective client between the hours of 8 p.m. and 8 a.m.;

(5) split the fee received or pay money to a person for services rendered to a client unless the other person is also licensed as a public adjuster;

(6) have an interest directly or indirectly in a construction firm, salvage firm, or appraisal firm. "Firm" includes a corporation, partnership, association, or individual firm;

(7) in connection with the transaction of business as a public adjuster, make a willful or knowing misrepresentation of facts or advise a person on questions of law;

(8) make willful or knowing false statements about an insurance company or its employees, agents, or representatives;

(9) solicit employment of a client in connection with a loss that is the subject of an employment contract with another public adjuster;

(10) represent both an insurer and insured simultaneously; or

(11) advance money to a client pending the settlement of a loss where the amount would be included in a final settlement.

Subd. 5. Disclosures. (a) A public adjuster shall disclose in writing to the client any interest the public adjuster has in loss proceeds other than those acquired by the public adjuster's employment contract.

(b) A public adjuster in soliciting a client for employment shall display a license and immediately inform the client that the adjuster does not represent an insurance company or insurance company adjusting firm. The adjuster shall inform the client that services are available for a fee to be paid by the client and shall give the client a card identifying the public adjuster. The public adjuster shall disclose in writing to the client the fee charged by the public adjuster.

Subd. 6. Records; contracts. (a) A public adjuster shall maintain an office that contains the records of all documents pertaining to the settlement of the claim and files of all clients. The records must be available for inspection by an authorized examiner or employee of the Commerce Department. The records will be kept by the public adjuster for at least five years after the end of the contracted employment period.

(b) An employment contract used by a public adjuster is valid only if signed by an insured and the property owner of the property involved, or an authorized agent or representative.

History: 1988 c 663 s 1; 1990 c 514 s 1-3; 2009 c 63 s 55-57,78; 2014 c 222 art 1 s 15



Section 72B.136 — ESCROW OR TRUST ACCOUNTS.

A public adjuster who receives, accepts, or holds any funds on behalf of an insured, towards the settlement of a claim for loss or damage, shall deposit the funds in a non-interest-bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the public adjuster's home state or where the loss occurred.

History: 2009 c 63 s 58,78



Section 72B.14 — VIOLATIONS.

A person who violates sections 72B.01 to 72B.14, or the terms of any license or permit under sections 72B.01 to 72B.14, or any lawful order of the commissioner in accordance with sections 72B.01 to 72B.14, shall be subject to a fine imposed by the commissioner, not in excess of $500, which may be imposed in addition to the penalties prescribed in the provisions dealing with the suspension or revocation of licenses or permits.

History: 1971 c 704 s 14






Chapter 72C — READABILITY OF INSURANCE POLICIES

Section 72C.01 — CITATION.

Sections 72C.01 to 72C.13 may be cited as the "Readability of Insurance Policies Act."

History: 1977 c 345 s 1



Section 72C.02 — PURPOSE.

The purpose of sections 72C.01 to 72C.13 is to provide that insurance policies and contracts be readable and understandable to a person of average intelligence, experience, and education. All insurers shall be required by sections 72C.01 to 72C.13 to use policy and contract forms which are written in simple and commonly used language, which are logically and clearly arranged, which are printed in a legible format, and which are generally understandable. It is not the intent of sections 72C.01 to 72C.13 to mandate, require or allow alteration of the legal effect of any provision of any insurance policy or contract.

History: 1977 c 345 s 2



Section 72C.03 — SCOPE.

Except as otherwise specifically provided, sections 72C.01 to 72C.13 shall apply to all policies or contracts of direct insurance, issued by persons authorized at any time to transact insurance in this state and including nonprofit health service plan corporations under chapter 62C, health maintenance organizations under chapter 62D, and fraternal benefit societies under chapter 64B. Sections 72C.01 to 72C.13 shall not apply to insurance as described in the master contract for any policy of group insurance when the group consists of ten or more persons. Sections 72C.01 to 72C.13 shall not apply to policies or contracts issued prior to July 1, 1980, under which there is no unilateral right of the insurer to cancel, nonrenew, amend or change in any way, unless the policy or contract is amended or changed by mutual agreement of the parties. Sections 72C.01 to 72C.13 shall not apply to an insurance policy or contract which is a security subject to federal jurisdiction, nor shall they apply to a new policy or contract written in language other than English.

History: 1977 c 345 s 3; 1980 c 353 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54; 1995 c 186 s 18; 1996 c 305 art 1 s 25



Section 72C.04 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 72C.01 to 72C.13, the following terms shall have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce or a designated agent.

Subd. 3. Flesch scale analysis readability score. "Flesch scale analysis readability score" means a measurement of the ease of readability of a policy or contract made pursuant to the procedures prescribed in section 72C.09.

Subd. 4. Insurance policy or contract; policy. "Insurance policy or contract" or "policy" means any written agreement within the scope of sections 72C.01 to 72C.13 whereby one person, for consideration, undertakes to indemnify another person or persons to a specified amount against loss or damages from specified causes, or to do some act of value to the insured in case of specified loss or damage. The agreements specifically include a nonprofit health service plan subscriber contract under chapter 62C, a health maintenance contract under chapter 62D, and a membership certificate in a fraternal benefit society under chapter 64B.

Subd. 5. Insurer. "Insurer" means every person entering insurance policies or contracts as a principal.

Subd. 6. Legible type. "Legible type" means a type face at least as large as ten-point modern type, one point leaded.

Subd. 7. Person. "Person" means any individual, corporation, partnership, association, business trust or voluntary organization.

History: 1977 c 345 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 49 s 41; 1986 c 444; 1992 c 564 art 1 s 54; 1995 c 186 s 19



Section 72C.05 — COVER SHEET.

Subdivision 1. Requirement. All insurance policies or contracts described in section 72C.11, clauses (a) and (b) issued, amended or renewed after July 1, 1978 and before the filing requirements of section 72C.10 take effect shall contain as the first page or first page of text, if it is preceded by a title page or pages, a cover sheet or sheets as provided in this section.

Subd. 2. Form and content. The cover sheet or sheets shall be printed in legible type and readable language, as provided in section 72C.06, and shall contain at least the following:

(a) A brief statement that the policy is a legal contract between the policy owner and the company;

(b) The statement "READ YOUR POLICY CAREFULLY. This cover sheet provides only a brief outline of some of the important features of your policy. This is not the insurance contract and only the actual policy provisions will control. The policy itself sets forth, in detail, the rights and obligations of both you and your insurance company. IT IS THEREFORE IMPORTANT THAT YOU READ YOUR POLICY CAREFULLY."; and

(c) An index of the major provisions of the policy or contract and the pages on which they are found which may include the following items:

(1) the person or persons insured by the policy;

(2) the applicable events, occurrences, conditions, losses or damages covered by the policy;

(3) the limitations or conditions on the coverage of the policy;

(4) definitional sections of the policy;

(5) provisions governing the procedure for filing a claim under the policy;

(6) provisions governing cancellation, renewal, or amendment of the policy by either the insurer or the policy owner;

(7) any options under the policy; and

(8) provisions governing the insurer's duties and powers in the event that suit is filed against the insured.

Subd. 3. Coverage summary. The cover sheet may include, either as part of the index or as a separate section, a brief summary of the extent and types of coverage in the policy.

Subd. 4. Filing and approval. No cover sheet shall be used unless it has been filed with and approved by the commissioner. The cover sheet shall be deemed approved 30 days after filing unless disapproved by the commissioner within the 30-day period, subject to a reasonable extension of time as the commissioner may require by notice given within the 30-day period. The commissioner shall disapprove any cover sheet which does not meet the requirements of this section. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

Subd. 5. Alternative compliance. In lieu of the cover sheet required by this section, the insurer may file a policy or contract with the commissioner under the provisions of sections 72C.06 to 72C.08.

History: 1977 c 345 s 5



Section 72C.06 — READABILITY.

Subdivision 1. Requirement. All insurance policies filed with the commissioner pursuant to section 72C.11 shall be written in language easily readable and understandable by a person of average intelligence and education.

Subd. 2. Compliance factors. In determining whether a policy or contract is readable within the meaning of this section the commissioner shall consider, at least, the following factors:

(a) the simplicity of the sentence structure and the shortness of the sentences used;

(b) the extent to which commonly used and understood words are employed;

(c) the extent to which legal terms are avoided;

(d) the extent to which references to other sections or provisions of the contract are minimized;

(e) the extent to which definitional provisions are incorporated in the text of the policy or contract; and

(f) any additional factors relevant to the readability or understandability of an insurance policy or contract which the commissioner may prescribe by rule.

History: 1977 c 345 s 6



Section 72C.07 — LEGIBILITY.

Subdivision 1. Requirement. All insurance policies covered by section 72C.11 shall be printed in legible type and in a type face style approved by the commissioner.

Subd. 2. Compliance factors. In determining whether a policy or contract is legible the commissioner shall consider, in addition to the requirements of subdivision 1 relating to type face size and style, the following factors:

(a) margin size;

(b) contrast and legibility of the color of the ink and paper;

(c) the amount and use of space to separate sections of the policy;

(d) the use of contrasting titles or headings for sections or similar aids; and

(e) any additional factors relevant to legibility which the commissioner may prescribe by rule.

History: 1977 c 345 s 7; 1986 c 444; 1996 c 305 art 2 s 8



Section 72C.08 — FORMAT REQUIREMENTS.

Subdivision 1. Requirement. All insurance policies and contracts covered by section 72C.11 shall be written in a logical, clear, and understandable order and form and shall contain at least the following items:

(a) on the cover or first or an insert page of the policy a statement that the policy is a legal contract between the policy owner and the company and the statement, printed in larger or other contrasting type or color, "Read your policy carefully";

(b) an index of the major provisions of the policy or contract, which may include the following items:

(1) the person or persons insured by the policy;

(2) the applicable events, occurrences, conditions, losses or damages covered by the policy;

(3) the limitations or conditions on the coverage of the policy;

(4) definitional sections of the policy;

(5) provisions governing the procedure for filing a claim under the policy;

(6) provisions governing cancellation, renewal, or amendment of the policy by either the insurer or the policy owner;

(7) any options under the policy; and

(8) provisions governing the insurer's duties and powers in the event that suit is filed against the insured.

Subd. 2. Compliance factors. In determining whether a policy or contract is written in a logical, clear, and understandable order and form the commissioner shall consider the following factors:

(a) the extent to which each provision for coverage is stated separately in a self-contained section, including the conditions relating to or limiting that section's effect;

(b) the extent to which sections or provisions are set off and clearly identified by titles, headings, or margin notations;

(c) the use of a more easily understandable format such as narrative or outline forms; and

(d) any additional factors relevant to a logical, clear, and understandable format which the commissioner may prescribe by rule.

History: 1977 c 345 s 8



Section 72C.09 — FLESCH SCALE ANALYSIS READABILITY SCORE, PROCEDURES.

A Flesch scale analysis readability score shall be measured as provided in this section.

(1) For contracts containing 10,000 words or less of text, the entire contract shall be analyzed. For contracts containing more than 10,000 words the readability of two 200 word samples per page may be analyzed in lieu of the entire contract. The samples shall be separated by at least 20 printed lines. For purposes of this clause a word shall be counted as five printed characters or spaces between characters.

(2)(a)(i) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015.

(ii) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6.

(iii) The sum of the figures computed under (i) and (ii) subtracted from 206.835 equals the Flesch scale analysis readability score for the policy or contract.

(b) For purposes of clause (a) the following procedures shall be used:

(i) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word;

(ii) A unit of words ending with a period, semicolon or colon, but excluding headings, captions, and lists, shall be counted as a sentence; and

(iii) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

History: 1977 c 345 s 9; 1980 c 353 s 2



Section 72C.10 — FILING REQUIREMENTS; DUTIES OF COMMISSIONER.

Subdivision 1. Readability compliance; filing and approval. No insurer shall make, issue, amend, or renew any policy or contract after the dates specified in section 72C.11 for the applicable type of policy unless the contract is in compliance with the requirements of sections 72C.06 to 72C.09 and unless the contract is filed with the commissioner for approval. The contract shall be deemed approved 60 days after filing unless disapproved by the commissioner within the 60-day period. When an insurer, service plan corporation, or the Minnesota Comprehensive Health Association fails to respond to an objection or inquiry within 60 days, the filing is automatically disapproved. A resubmission is required if action by the Department of Commerce is subsequently requested. An additional filing fee is required for the resubmission. The commissioner shall not unreasonably withhold approval. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor. Any policy filed with the commissioner shall be accompanied by a Flesch scale readability analysis and test score and by the insurer's certification that the policy or contract is in its judgment readable based on the factors specified in sections 72C.06 to 72C.08.

Subd. 2. Contract or policy disapproval. The commissioner shall disapprove any contract or policy covered by subdivision 1 if the commissioner finds that:

(a) it is not accompanied by a certified Flesch scale analysis readability score of more than 40;

(b) it is not accompanied by the insurer's certification that the policy or contract is in its judgment readable under the standards of sections 72C.01 to 72C.13;

(c) it does not comply with the readability standards established by section 72C.06;

(d) it does not comply with the legibility standards established by section 72C.07; or

(e) it does not comply with the format requirements established by section 72C.08.

History: 1977 c 345 s 10; 1986 c 444; 2006 c 255 s 61



Section 72C.11 — APPLICATION OF FILING REQUIREMENTS; DUTIES OF COMMISSIONER.

Subdivision 1. Policies and dates specified. The filing requirements of section 72C.10 shall apply as follows:

(a) To all policies of private passenger vehicle insurance, as described in chapter 65B, and to all policies of homeowner's insurance as defined in the general custom and usage of the business or by a ruling of the commissioner or a court, which are made, issued, amended or renewed after July 1, 1979;

(b) To all policies of life insurance as defined in section 60A.06, subdivision 1, clause (4), to all certificates of a fraternal benefit society, as defined in section 64B.19, to all policies of accident and health insurance, as defined in section 60A.06, subdivision 1, clause (5), paragraph (a), to all subscriber contracts of nonprofit health service corporations as defined in section 62C.02, and to all health maintenance contracts as defined in section 62D.02, which are made, issued, amended or renewed after July 1, 1980; the commissioner may grant delays of not more than one year in full or partial compliance of accident and health policies; and

(c) To all policies of any additional line or type of insurance within the scope of sections 72C.01 to 72C.13, as provided by any rule promulgated by the commissioner not later than July 1, 1981.

Subd. 2. Commissioner's reports. The commissioner shall make the following reports to the legislature:

(a) On or before February 1, 1979 a report detailing and evaluating the efforts made by the commissioner and insurers to implement the provisions of subdivision 1, clause (a), and particularly examining the feasibility and practicality of requiring accident and health and life insurance policies to comply with sections 72C.01 to 72C.13 and in the time prescribed;

(b) On or before February 1, 1980 a report detailing and evaluating (1) the operation of and the extent of compliance with sections 72C.01 to 72C.13, (2) the efforts made by the commissioner and insurers to implement the provisions of subdivision 1, clause (b), and (3) the commissioner's intent regarding the extension of the application of sections 72C.01 to 72C.13 to other lines and types of insurance under subdivision 1, clause (c), and the reasons therefor.

History: 1977 c 345 s 11; 1980 c 353 s 3; 1Sp1981 c 4 art 1 s 61; 1985 c 49 s 41; 1986 c 444



Section 72C.12 — COMMISSIONER'S POWERS AND DUTIES.

In addition to the duties and powers enumerated elsewhere in sections 72C.01 to 72C.13 the commissioner shall have the power to promulgate rules consistent with sections 72C.01 to 72C.13 to effectuate its purpose.

History: 1977 c 345 s 12



Section 72C.13 — CONSTRUCTION.

Subdivision 1. Other insurance law. Sections 72C.01 to 72C.13 shall not operate to relieve any insurer from any provision of law regulating the contents or provisions of insurance policies, except to the extent that the provisions prescribe the use of specific language which is inconsistent with sections 72C.01 to 72C.13.

Subd. 2. Standard fire policy and standard provisions in accident and sickness policy; effect of authorized alterations. No alteration in the language of the Minnesota standard fire insurance policy under section 65A.01 or the standard provisions of health insurance policies under section 62A.04, as authorized by sections 72C.01 to 72C.13, shall be construed to limit or reduce an insured's or beneficiary's rights granted under those statutory provisions.

History: 1977 c 345 s 13






Chapter 73 — STATE FIRE MARSHAL



Chapter 74 — PROTECTION OF BUILDINGS AND OCCUPANTS



Chapter 75 — THEATERS AND HALLS



Chapter 76 — DRY CLEANING AND DYEING ESTABLISHMENTS



Chapter 77 — MATCHES



Chapter 79 — WORKERS' COMPENSATION INSURANCE

Section 79.01 — DEFINITIONS.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of sections 79.01 to 79.211, shall have the meanings ascribed to them.

Subd. 1a. Assigned risk plan. "Assigned risk plan" means:

(1) the method to provide workers' compensation coverage to employers unable to obtain coverage through licensed workers' compensation companies; and

(2) the procedures established by the commissioner to implement that method of providing coverage including administration of all assigned risk losses and reserves.

Subd. 1b. Employer. "Employer" has the meaning given in section 176.011, subdivision 10.

Subd. 2. Insurer. The word "insurer" means any insurance carrier authorized by license issued by the commissioner of commerce to transact the business of workers' compensation insurance in this state and includes a political subdivision providing self insurance or establishing a pool under section 471.981, subdivision 3.

Subd. 3. Insurance. The word "insurance" means workers' compensation insurance and insurance covering any part of the liability of an employer exempted from insuring liability for compensation, as provided in section 176.181 and includes a program of self insurance, self insurance revolving fund or pool established under section 471.981.

Subd. 4. [Repealed, 1969 c 9 s 10]

Subd. 5. Commissioner. The word "commissioner" means the commissioner of commerce.

Subd. 6. Association or rating association. "Association" or "rating association" means the Workers' Compensation Insurers Rating Association of Minnesota.

Subd. 7. Interested party. "Interested party" means any person or association acting on behalf of its members who is directly affected by a change in the schedule of rates and includes the staff of the Department of Commerce.

Subd. 8. Schedule of rates. "Schedule of rates" means the rate level applicable to the various industry groupings or classes, including the risk classifications thereunder upon which the determination of workers' compensation premiums are based, including but not limited to all systems for merit or experience rating, retrospective rating, and premium discounts.

History: (3612) 1921 c 85 s 1; 1931 c 353 s 1; 1957 c 508 s 1; 1969 c 9 s 8; 1973 c 577 s 1,2; 1975 c 359 s 23; Ex1979 c 3 s 1; 1980 c 529 s 3,4; 1981 c 346 s 9,10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1; 2006 c 255 s 62,63



Section 79.074 — DISCRIMINATION.

Subdivision 1. [Repealed, 1981 c 346 s 145; 1983 c 290 s 15]

Subd. 2. Dividends. Dividend plans are not unfairly discriminatory where different premiums result for different policyholders with similar loss exposures but different expense factors, or where different premiums result for different policyholders with similar expense factors but different loss exposures, so long as the respective premiums reflect the differences with reasonable accuracy. Every insurer who issues participating policies shall file with the commissioner a true copy or summary as the commissioner shall direct of its participating dividend rates as to policyholders. The commissioner may study the participating dividend rates and make recommendations to the legislature concerning possible bases for unfair discrimination.

History: Ex1979 c 3 s 5; 1995 c 231 art 2 s 3



Section 79.081 — MANDATORY DEDUCTIBLES.

Subdivision 1. Premium reduction. Each insurer, including the assigned risk plan, issuing a policy of insurance, must make available to an employer, upon request, the option to agree to pay an amount per claim selected by the employer and specified in the policy toward the total of any claim payable under chapter 176. The amount of premium to be paid by an employer who selects a policy with a deductible shall be reduced based upon a rating schedule or rating plan filed with and approved by the commissioner of commerce. Administration of claims shall remain with the insurer as provided in the terms and conditions of the policy. Each insurer shall notify its agents authorized to write workers' compensation insurance about the availability and terms and conditions of deductibles required by this section, using a brochure in a format approved by the commissioner.

Subd. 2. Procedure for paying deductible. If an insured employer chooses a deductible, the insured employer is liable for the amount of the deductible. The insurer shall administer the claim as provided in the terms and conditions of the insurance policy and seek reimbursement from the insured employer for the deductible. The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.

Subd. 3. Credit risk; exception. An insurer is not required to offer a deductible to an employer if, as a result of a credit investigation, the insurer determines that the employer is not sufficiently financially stable to be responsible for the payment of deductible amounts.

Subd. 4. Reporting requirement. The existence of an insurance contract with a deductible or the fact of payment as a result of a deductible does not affect the requirement of an employer to report an injury or death to an insurer or the commissioner of labor and industry.

Subd. 5. No employee liability. Nothing in this section alters the obligation of the employer to provide the benefits required by this chapter. An employee is not responsible to pay all or a part of the deductible chosen by an employer.

History: 1992 c 510 art 3 s 1



Section 79.085 — SAFETY PROGRAMS.

All insurers writing workers' compensation insurance in this state shall provide safety and occupational health loss control consultation services to each of their policyholders requesting the services in writing. Insurers must annually notify their policyholders of their right under this section to safety and occupational health loss consultation services. The services must include the conduct of workplace surveys to identify health and safety problems, review of employer injury records with appropriate personnel, and development of plans to improve employer occupational health and safety loss records. Insurers shall notify each policyholder of the availability of those services and the telephone number and address where such services can be requested. The notification may be delivered with the policy of workers' compensation insurance.

History: 1992 c 510 art 3 s 2; 1995 c 231 art 2 s 4



Section 79.095 — APPOINTMENT OF ACTUARY.

The commissioner shall employ the services of a casualty actuary experienced in worker's compensation whose duties shall include but not be limited to investigation of complaints by insured parties relative to rates, rate classifications, or discriminatory practices of an insurer. The salary of the actuary employed pursuant to this section is not subject to the provisions of section 43A.17, subdivision 1.

History: 1977 c 342 s 24; Ex1979 c 3 s 8; 1981 c 210 s 54



Section 79.096 — ACCESS TO RATE-MAKING DATA.

The rating association must make available for inspection on request of any person any data it possesses related to the calculation of indicated pure premium rates.

History: 1992 c 510 art 3 s 3



Section 79.10 — REVIEW OF ACTS OF INSURERS.

The Department of Commerce staff may investigate on the request of any person or on its own initiative the acts of the rating association, an insurer, or an agent that are subject to provisions of chapter 79 and may make findings and recommendations that the commissioner issue an order requiring compliance with the provisions thereof. The proposed findings and recommended order shall be served on all affected parties at the same time that the staff transmits its findings and recommendations to the commissioner. Any party adversely affected by the proposed findings and recommended order may request that a hearing be held concerning the issues raised therein within 15 days after service of the findings and recommended order. This hearing shall be conducted as a contested case pursuant to sections 14.001 to 14.69. If a hearing is not requested within the time specified in this section, the proposed findings and recommended order may be adopted by the commissioner as a final order.

History: (3621) 1921 c 85 s 10; 1953 c 615 s 3; 1969 c 9 s 9; 1973 c 577 s 2; Ex1979 c 3 s 9; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 592 s 77; 1984 c 655 art 1 s 92; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 79.211 — CERTAIN PREMIUM DETERMINATION PRACTICES.

Subdivision 1. Certain wages included for ratemaking. The rating association or an insurer shall include wages paid for a vacation, holiday, or sick leave in the determination of a workers' compensation insurance premium.

An insurer, including the assigned risk plan, shall not include wages paid for work performed in an adjacent state in the determination of a workers' compensation premium if the employer paid a workers' compensation insurance premium to the exclusive state fund of the adjacent state on the wages earned in the adjacent state.

Within 30 days of October 1, 1995, a licensed data service organization on behalf of its members shall file an amendment to its charged class premium rates to reflect the inclusion of vacation, holiday, and sick leave wages in the determination of premium. Within 30 days of the filing of those pure premium rates each insurer shall amend its filed schedule of rates to reflect the inclusion of vacation, holiday, and sick leave wages in the determination of premium.

Subd. 2. Division of payroll. An insurer shall permit an employer to divide a payroll among the rating classifications most closely fitting the work actually performed by each employee in a four-hour block or more for purposes of premium calculation when the employer's records provide adequate support for a division.

Subd. 3. Payroll computations for certain public employees. The commissioner of commerce in setting the assigned risk plan rates or an insurer shall compute a premium for an elected or appointed official of a town based on the actual annual wage received from the town.

Subd. 4. Experience modification factor revision for certain closed claims. An insurer or an employer insured under a workers' compensation policy subject to an experience rating plan may request in writing of the data service organization computing the policy's experience modification factor that the most recent factor be revised if each of the following criteria is met:

(1) a workers' compensation claim under that policy is closed between the normal valuation date for that claim and the next time that valuation is used in computing the experience modification factor on the policy;

(2) the data service organization receives a revised unit statistical report containing data on the closed claim in a form consistent with its filed unit statistical plan; and

(3) inclusion of the closed claim in the experience modification factor calculation would impact that factor by five percentage points or more.

History: Ex1979 c 3 s 12; 1980 c 556 s 6; 1981 c 346 s 139; 1983 c 290 s 4; 1986 c 444; 1987 c 301 s 1; 1993 c 194 s 1; 1995 c 231 art 2 s 5; 2005 c 132 s 24



Section 79.251 — ADMINISTRATION OF ASSIGNED RISK PLAN.

Subdivision 1. General duties of commissioner. (a)(1) The commissioner shall have all the usual powers and authorities necessary for the discharge of the commissioner's duties under this section and may contract with individuals in discharge of those duties. The commissioner shall audit the reserves established (i) for individual cases arising under policies and contracts of coverage issued under subdivision 4 and (ii) for the total book of business issued under subdivision 4. If the commissioner determines on the basis of an audit that there is an excess surplus in the assigned risk plan, the commissioner must notify the commissioner of management and budget who shall transfer assets of the plan equal to the excess surplus to the budget reserve account in the general fund.

(2) The commissioner shall monitor the operations of section 79.252 and this section and shall periodically make recommendations to the governor and legislature when appropriate, for improvement in the operation of those sections.

(3) All insurers and self-insurance administrators issuing policies or contracts under subdivision 4 shall pay to the commissioner a .25 percent assessment on premiums for policies and contracts of coverage issued under subdivision 4 for the purpose of defraying the costs of performing the duties under clauses (1) and (2). Proceeds of the assessment shall be deposited in the state treasury and credited to the general fund.

(4) The assigned risk plan shall not be deemed a state agency.

(5) The commissioner shall monitor and have jurisdiction over all reserves maintained for assigned risk plan losses.

(b) As used in this subdivision, "excess surplus" means the amount of assigned risk plan assets in excess of the amount needed to pay all current liabilities of the plan, including, but not limited to:

(1) administrative expenses;

(2) benefit claims; and

(3) if the assigned risk plan is dissolved under subdivision 8, the amounts that would be due insurers who have paid assessments to the plan.

Subd. 2. Merit rating plan. To assist small businesses with good safety records, the commissioner shall develop a merit rating plan applicable to all employers holding policies issued pursuant to subdivision 4. The plan shall provide that nonexperience rated employers, with no lost time claims for the last three policy years, shall receive 33 percent credit. The credit must be applied directly to the premium charged for the policy. Nonexperience rated employers with two or more lost time claims for the last three policy years may receive a debit. Experience rated employers shall receive a maximum credit or debit of ten percent of premium. The merit rating plan shall be subject to adjustment by the commissioner as necessary to fulfill the commissioner's assigned risk plan responsibilities.

Subd. 2a. Assigned risk rating plan. (a) Employers insured through the assigned risk plan are subject to paragraphs (b) and (c).

(b) Classifications must be assigned according to a uniform classification system approved by the commissioner.

(c) Rates must be modified according to an experience rating plan approved by the commissioner. Any experience rating plan is subject to Minnesota Rules, parts 2700.2800 and 2700.2900.

Subd. 3. Rates. Insureds served by the assigned risk plan shall be charged premiums based upon a rating plan, including a merit rating plan adopted by the commissioner by rule. The commissioner shall annually, not later than January 1 of each year, establish the schedule of rates applicable to assigned risk plan business. Assigned risk premiums shall not be lower than rates generally charged by insurers for the business. The commissioner shall fix the compensation received by the agent of record. The establishment of the assigned risk plan rates and agent fees are not subject to chapter 14.

Subd. 4. Administration. The commissioner shall enter into service contracts as necessary or beneficial for accomplishing the purposes of the assigned risk plan. Services related to the administration of policies or contracts of coverage shall be performed by one or more qualified insurance companies licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b), or self-insurance administrators licensed pursuant to section 176.181, subdivision 2, paragraph (b). A qualified insurer or self-insurance administrator shall possess sufficient financial, professional, administrative, and personnel resources to provide the services contemplated in the contract. Services related to assignments, data management, assessment collection, and other services shall be performed by a licensed data service organization. The cost of those services is an obligation of the assigned risk plan.

Subd. 4a. Medical cost containment. The assigned risk plan must consider utilizing managed care plans certified under section 176.1351 with respect to its covered employees. In addition, the assigned risk plan must implement a medical cost containment program. The program must, at a minimum, include:

(1) billings review to determine if claims are compensable under chapter 176;

(2) utilization of cost management specialists familiar with billing practice guidelines;

(3) review of treatment to determine if it is reasonable and necessary and has a reasonable chance to cure and relieve the employee's injury;

(4) a system to reduce billed charges to the maximum permitted by law or rule;

(5) review of medical care utilization; and

(6) reporting of health care providers suspected of providing unnecessary, inappropriate, or excessive services to the commissioner of labor and industry.

Subd. 4b. Groups. The assigned risk plan must create a program that attempts to group employers in the same or similar risk classification for purposes of group premium underwriting and claims management. The assigned risk plan must engage in extensive safety consultation with group members to reduce the extent and severity of injuries of group members. The consultation should include on-site inspections and specific recommendations as to safety improvements.

Subd. 5. Assessments. The commissioner shall assess all insurers licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b) an amount sufficient to fully fund the obligations of the assigned risk plan, if the commissioner determines that the assets of the assigned risk plan are insufficient to meet its obligations. The assessment of each insurer shall be in a proportion equal to the proportion which the amount of compensation insurance written in this state during the preceding calendar year by that insurer bears to the total compensation insurance written in this state during the preceding calendar year by all licensed insurers.

Amounts assessed under this subdivision are considered a liability of the assigned risk plan, to be repaid upon dissolution of the plan.

Subd. 6. Agents. A person licensed under chapter 60K may submit an application for coverage to the assigned risk plan and receive a fee from the assigned risk plan for submitting the application. However, the licensee is not an agent of the assigned risk plan for purposes of state law. All checks or similar instruments submitted in payment of assigned risk plan premiums must be made payable to the assigned risk plan and not the agent.

Subd. 7. Investment of assets. The commissioner shall certify and transfer to the state Board of Investment all assigned risk plan assets which in the commissioner's judgment are not required for immediate use. The State Board of Investment shall invest the certified assets, and may invest the assets consistent with the provisions of section 11A.14. All investment income and losses attributable to the investment of assigned risk plan assets must be credited to the assigned risk plan. When the commissioner certifies to the state board that invested assets are required for immediate use, the state board shall sell assets to provide the amount of assets the commissioner certifies. The board shall transfer the sale proceeds to the commissioner.

Subd. 8. Dissolution. Upon the dissolution of the assigned risk plan, the commissioner shall proceed to wind up the affairs of the plan, settle its accounts, and dispose of its assets. The assets and property of the assigned risk plan must be applied and distributed in the following order of priority:

(1) to the establishment of reserves for claims under policies and contracts of coverage issued by the assigned risk plan before termination;

(2) to the payment of all debts and liabilities of the assigned risk plan, including the repayment of loans and assessments;

(3) to the establishment of reserves considered necessary by the commissioner for contingent liabilities or obligations of the assigned risk plan other than claims arising under policies and contracts of coverage; and

(4) to the state of Minnesota.

If the commissioner determines that the assets of the assigned risk plan are insufficient to meet its obligations under clauses (1), (2), and (3), excluding the repayment of assessments, the commissioner shall assess all insurers licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b), an amount sufficient to fully fund these obligations.

History: 1981 c 346 s 14; 1983 c 289 s 114 subd 1; 1983 c 290 s 5; 1983 c 293 s 63; 1984 c 655 art 1 s 92; 1989 c 260 s 24; 1990 c 450 s 1; 1992 c 510 art 3 s 4,5; 1993 c 13 art 2 s 4; 1995 c 231 art 2 s 6,7; 1995 c 258 s 55,56; 2002 c 374 art 8 s 2; 2002 c 387 s 5; 2003 c 2 art 1 s 11,45 subd 9; 2006 c 255 s 64,65; 2009 c 101 art 2 s 109



Section 79.252 — ASSIGNED RISK PLAN.

Subdivision 1. Purpose. The purpose of the assigned risk plan is to provide workers' compensation coverage to employers rejected by a licensed insurance company pursuant to subdivision 2.

Subd. 2. Rejected risks. An insurer that refuses to write insurance for an employer shall furnish the employer a written notice of refusal. The employer shall file a copy of the notice of refusal with the data service organization under contract with the commissioner pursuant to section 79.251, subdivision 4.

Subd. 2a. Minimum qualifications. Any employer that (1) is required to carry workers' compensation insurance pursuant to chapter 176 and (2) has a current written notice of refusal to insure pursuant to subdivision 2, is entitled to coverage upon making written application to the assigned risk plan, and paying the applicable premium.

Subd. 3. Coverage. (a) Policies and contracts of coverage issued pursuant to section 79.251, subdivision 4, shall contain the usual and customary provisions of workers' compensation insurance policies, and shall be deemed to meet the mandatory workers' compensation insurance requirements of section 176.181, subdivision 2.

(b) Policies issued by the assigned risk plan pursuant to this chapter may also provide workers' compensation coverage required under the laws of states other than Minnesota, including coverages commonly known as "all states coverage." The commissioner may apply for and obtain any licensure required in any other state to issue that coverage.

Subd. 3a. Disqualifying factors. An employer may be denied or terminated from coverage through the assigned risk plan if the employer:

(1) applies for coverage for only a portion of the employer's statutory liability under chapter 176, excluding wrap-up policies;

(2) has an outstanding debt due and owing to the assigned risk plan at the time of renewal arising from a prior policy;

(3) persistently refuses to permit completion of an adequate payroll audit;

(4) repeatedly submits misleading or erroneous payroll information; or

(5) flagrantly disregards safety or loss control recommendations. Cancellation for nonpayment of premium may be initiated by the service contractor upon 60 days' written notice to the employer pursuant to section 176.185, subdivision 1.

Subd. 3b. Occupational disease exposure. An employer having a significant occupational disease exposure, as determined by the commissioner, to be entitled to coverage shall have physical examinations made:

(1) of employees who have not been examined within one year of the date of application for assignment;

(2) of new employees before hiring; and

(3) of terminated employees. Upon request, the findings and reports of doctors making examinations, together with x-rays and other original exhibits, must be furnished to the assigned risk plan or the Department of Labor and Industry.

Subd. 4. Responsibilities. Assigned risk policies and contracts of coverage are subject to taxation under chapter 297I, and special compensation fund assessments under Minnesota Statutes 1990, section 176.131, subdivision 10. The assigned risk plan shall be a member of the reinsurance association for the purposes of sections 79.34 to 79.40 and may select either retention limit provided in section 79.34, subdivision 2.

Subd. 5. Rules. The commissioner may adopt rules as may be necessary to implement section 79.251 and this section.

History: 1983 c 290 s 6; 1984 c 640 s 32; 1Sp1985 c 10 s 72; 1992 c 510 art 3 s 6,7; 1993 c 13 art 2 s 1; 1993 c 299 s 31; 1995 c 233 art 2 s 56; 2000 c 394 art 2 s 20; 2002 c 387 s 6; 2006 c 255 s 66-68

NOTE: See Laws 2014, chapter 312, article 2, section 14



Section 79.253 — ASSIGNED RISK SAFETY ACCOUNT.

Subdivision 1. Creation of account. There is created the assigned risk safety account as a separate account in the special compensation fund in the state treasury. Income earned by funds in the account must be credited to the account. Principal and income of the account are annually appropriated to the commissioner of labor and industry to establish and promote workplace safety and health programs.

Subd. 2. Use of funds; safety assessments. The assigned risk plan shall, through persons under contract with the plan, perform on-site surveys of employers insured by the assigned risk plan and recommend practices and equipment to employers designed to reduce the risk of injury to employees. The recommendations may include that the employer form a joint labor-management safety committee. The plan shall generally survey employers in the following priority:

(1) employers with poor safety records for their industry based on their premium modification factor or other factors;

(2) employers whose workers' compensation premium classification assigned to the greatest portion of the payroll for the employer has a premium rate in the top 25 percent of premium rates for all classes; and

(3) all other employers.

Subd. 2a. Eligible applicants. An employer is eligible to apply for a grant or loan under this section if the employer meets the following requirements:

(1) the employer's workers' compensation insurance is provided by the assigned risk plan, is provided by an insurer subject to penalties under chapter 176, or the employer is self-insured;

(2) the employer has had an on-site safety survey conducted by a Minnesota occupational safety and health investigator, a Minnesota Department of Labor and Industry workplace safety and health consultant, an in-house employee safety and health committee, a workers' compensation underwriter, a private safety consultant, or a person under contract with the assigned risk plan; and

(3) the on-site safety survey recommends specific safety practices or equipment designed to reduce the risk of illness or injury to employees.

Subd. 3. Incentives and penalties. The assigned risk plan shall develop a premium rating system subject to approval by the commissioner of commerce that provides a reduction in premium rates for employers that follow safety recommendations made under this section and an increase in rates for employers that do not. The system must be sensitive to the economic ability of an employer to implement particular recommendations.

Subd. 4. Grants and loans. The commissioner of labor and industry may make grants or loans to employers for the cost of implementing safety recommendations made under this section.

Subd. 5. Rules. The commissioner of labor and industry may adopt rules necessary to implement this section.

History: 1992 c 510 art 3 s 8; 1995 c 231 art 2 s 8; 1997 c 200 art 1 s 46



Section 79.255 — WORKERS' COMPENSATION INSURANCE; LESSORS OF EMPLOYEES.

Subdivision 1. Registration required. A corporation, partnership, sole proprietorship, or other business entity which provides staff, personnel, or employees to be employed in this state to other businesses pursuant to a lease arrangement or agreement shall, before becoming eligible to be issued a policy of workers' compensation insurance or becoming eligible to secure coverage on a multiple coordinated policies basis, register with the commissioner of commerce. The registration shall:

(1) identify the name of the lessor;

(2) identify the address of the principal place of business of the lessor and the address of each office it maintains within this state;

(3) include the lessor's taxpayer or employer identification number;

(4) include a list by jurisdiction of each and every name that the lessor has operated under in the preceding five years including any alternative names and names of predecessors and, if known, successor business entities;

(5) include a list of each person or entity who owns a five percent or greater interest in the employee leasing business at the time of application and a list of each person who formerly owned a five percent or greater interest in the employee leasing company or its predecessors, successors, or alter egos in the preceding five years; and

(6) include a list of each and every cancellation or nonrenewal of workers' compensation insurance which has been issued to the lessor or any predecessor in the preceding five years. The list shall include the policy or certificate number, name of insurer or other provider of coverage, date of cancellation, and reason for cancellation. If coverage has not been canceled or nonrenewed, the registration shall include a sworn affidavit signed by the chief executive officer of the lessor attesting to that fact.

Subd. 2. Ineligibility to register. Any lessor of employees whose workers' compensation insurance has been terminated within the past five years in any jurisdiction due to a determination that an employee leasing arrangement was being utilized to avoid premium otherwise payable by lessees shall be ineligible to register with the commissioner or to remain registered, if previously registered.

Subd. 3. Notice of change. Persons filing registration statements pursuant to this section shall notify the commissioner as to any changes in any information required to be provided under this section.

Subd. 4. List maintained. The commissioner shall maintain a list of those lessors of employees who are registered with the commissioner.

Subd. 5. Forms of registration. The commissioner may prescribe forms necessary to promote the efficient administration of this section.

Subd. 6. Advertising prohibition. No organization registered under this section shall directly or indirectly reference that registration in any advertisements, marketing material, or publications.

Subd. 7. Criminal penalties. Any corporation, partnership, sole proprietorship, or other form of business entity and any officer, director, general partner, agent, representative, or employee of theirs who knowingly utilizes or participates in any employee leasing agreement, arrangement, or mechanism for the purpose of depriving one or more insurers of premium otherwise properly payable is guilty of a misdemeanor.

Subd. 8. Application of section. Any lessor of employees that was doing business in this state prior to April 28, 1992, shall register with the commissioner within 30 days of July 1, 1992.

Subd. 9. Exemption. A corporation, partnership, sole proprietorship, or other business entity that provides personnel supply arrangements or agreements for the purpose of temporarily supporting or supplementing a client's work force in work situations, such as employee absences, temporary skill shortages, seasonal workloads, and specific functions and projects, may be exempt from the registration requirements of this section, provided that the arrangements or agreements do not involve the lease-back of the client's employees.

To qualify for an exemption, an applicant must obtain a certificate of exemption from registration from the commissioner. A certificate of exemption shall be issued upon the applicant's filing of a letter with the commissioner stating that the applicant meets all of the requirements for obtaining an exemption. If a corporation, partnership, sole proprietorship, or other business entity operating under the exemption subsequently fails to meet the requirements for the exemption, the corporation, partnership, sole proprietorship, or other business entity must immediately surrender the exemption certificate and register with the commissioner.

Subd. 10. Fee. A registration or exemption certificate fee of $100 shall be paid.

History: 1992 c 510 art 3 s 9; 1993 c 194 s 2; 1997 c 200 art 1 s 47; 1999 c 223 art 2 s 11



Section 79.34 — CREATION OF REINSURANCE ASSOCIATION.

Subdivision 1. Conditions requiring membership. The nonprofit association known as the Workers' Compensation Reinsurance Association may be incorporated under chapter 317A with all the powers of a corporation formed under that chapter, except that if the provisions of that chapter are inconsistent with sections 79.34 to 79.40, sections 79.34 to 79.40 govern. Each insurer as defined by section 79.01, subdivision 2, shall, as a condition of its authority to transact workers' compensation insurance in this state, be a member of the reinsurance association and is bound by the plan of operation of the reinsurance association; provided, that all affiliated insurers within a holding company system as defined in chapter 60D are considered a single entity for purposes of the exercise of all rights and duties of membership in the reinsurance association. Each self-insurer approved under section 176.181 and each political subdivision that self-insures shall, as a condition of its authority to self-insure workers' compensation liability in this state, be a member of the reinsurance association and is bound by its plan of operation; provided that:

(1) all affiliated companies within a holding company system, as determined by the commissioner of labor and industry in a manner consistent with the standards and definitions in chapter 60D, are considered a single entity for purposes of the exercise of all rights and duties of membership in the reinsurance association; and

(2) all group self-insurers granted authority to self-insure pursuant to section 176.181 are considered single entities for purposes of the exercise of all the rights and duties of membership in the reinsurance association. As a condition of its authority to self-insure workers' compensation liability, and for losses incurred after December 31, 1983, the state is a member of the reinsurance association and is bound by its plan of operation. The commissioner of administration represents the state in the exercise of all the rights and duties of membership in the reinsurance association. The amounts necessary to pay the state's premiums required for coverage by the Workers' Compensation Reinsurance Association are appropriated from the general fund to the commissioner of administration. The University of Minnesota shall pay its portion of workers' compensation reinsurance premiums directly to the Workers' Compensation Reinsurance Association. For the purposes of this section, "state" means the administrative branch of state government, the legislative branch, the judicial branch, the University of Minnesota, and any other entity whose workers' compensation liability is paid from the state revolving fund. The commissioner of management and budget may calculate, prorate, and charge a department or agency the portion of premiums paid to the reinsurance association for employees who are paid wholly or in part by federal funds, dedicated funds, or special revenue funds. The reinsurance association is not a state agency. Actions of the reinsurance association and its board of directors and actions of the commissioner of labor and industry with respect to the reinsurance association are not subject to chapters 13 and 15. All property owned by the association is exempt from taxation. The reinsurance association is not obligated to make any payments or pay any assessments to any funds or pools established pursuant to this chapter or chapter 176 or any other law.

Subd. 1a. Gross premiums tax. The direct funded premiums received by the reinsurance association from self-insurers approved under section 176.181 and political subdivisions that self-insure are subject to taxation under chapter 297I.

Subd. 2. Losses; retention limits. The reinsurance association shall provide and each member shall accept indemnification for 100 percent of the amount of ultimate loss sustained in each loss occurrence relating to one or more claims arising out of a single compensable event, including aggregate losses related to a single event or occurrence which constitutes a single loss occurrence, under chapter 176 on and after October 1, 1979, in excess of a low, a high, a super, or a jumbo retention limit, at the option of the member. In case of occupational disease causing disablement on and after October 1, 1979, each person suffering disablement due to occupational disease is considered to be involved in a separate loss occurrence. The low retention limit shall be $500,000 in 2016. The board may determine future adjustments to the low retention limit subject to the approval of the commissioner of labor and industry. In determining whether to approve an adjustment to the low retention limit, the commissioner shall consider costs, inflation, the impact on members, and workers' compensation reinsurance markets in other states. The high retention limit shall be two times the low retention limit and shall be adjusted when the low retention limit is adjusted. The super retention limit shall be four times the low retention limit and shall be adjusted when the low retention limit is adjusted. Effective January 1, 2018, the jumbo retention limit shall be ten times the low retention limit and shall be adjusted when the low retention limit is adjusted. Ultimate loss as used in this section means the actual loss amount which a member is obligated to pay and which is paid by the member for workers' compensation benefits payable under chapter 176 and shall not include claim expenses, assessments, damages or penalties. For losses incurred on or after January 1, 1979, any amounts paid by a member pursuant to sections 176.183, 176.221, 176.225, and 176.82 shall not be included in ultimate loss and shall not be indemnified by the reinsurance association. A loss is incurred by the reinsurance association on the date on which the accident or other compensable event giving rise to the loss occurs, and a member is liable for a loss up to its retention limit in effect at the time that the loss was incurred, except that members which are determined by the reinsurance association to be controlled by or under common control with another member, and which are liable for claims from one or more employees entitled to compensation for a single compensable event, including aggregate losses relating to a single loss occurrence, may aggregate their losses and obtain indemnification from the reinsurance association for the aggregate losses in excess of the highest retention limit selected by any of the members in effect at the time the loss was incurred. Each member is liable for payment of its ultimate loss and shall be entitled to indemnification from the reinsurance association for the ultimate loss in excess of the member's retention limit in effect at the time of the loss occurrence.

A member that chooses the high, super, or jumbo retention limit shall retain the liability for all losses below the chosen retention limit itself and shall not transfer the liability to any other entity or reinsure or otherwise contract for reimbursement or indemnification for losses below its retention limit, except in the following cases: (a) when the reinsurance or contract is with another member which, directly or indirectly, through one or more intermediaries, control or are controlled by or are under common control with the member; (b) when the reinsurance or contract provides for reimbursement or indemnification of a member if and only if the total of all claims which the member pays or incurs, but which are not reimbursable or subject to indemnification by the reinsurance association for a given period of time, exceeds a dollar value or percentage of premium written or earned and stated in the reinsurance agreement or contract; (c) when the reinsurance or contract is a pooling arrangement with other insurers where liability of the member to pay claims pursuant to chapter 176 is incidental to participation in the pool and not as a result of providing workers' compensation insurance to employers on a direct basis under chapter 176; (d) when the reinsurance or contract is limited to all the claims of a specific insured of a member which are reimbursed or indemnified by a reinsurer which, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the insured of the member so long as any subsequent contract or reinsurance of the reinsurer relating to the claims of the insured of a member is not inconsistent with the bases of exception provided under clauses (a), (b) and (c); or (e) when the reinsurance or contract is limited to all claims of a specific self-insurer member which are reimbursed or indemnified by a reinsurer which, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the self-insurer member so long as any subsequent contract or reinsurance of the reinsurer relating to the claims of the self-insurer member are not inconsistent with the bases for exception provided under clauses (a), (b) and (c).

Whenever it appears to the commissioner of labor and industry that any member that chooses the high, super, or jumbo retention limit has participated in the transfer of liability to any other entity or reinsured or otherwise contracted for reimbursement or indemnification of losses below its retention limit in a manner inconsistent with the bases for exception provided under clauses (a), (b), (c), (d), and (e), the commissioner may, after giving notice and an opportunity to be heard, order the member to pay to the state of Minnesota an amount not to exceed twice the difference between the reinsurance premium for the high, super, or jumbo retention limit, as appropriate, and the low retention limit applicable to the member for each year in which the prohibited reinsurance or contract was in effect. Any member subject to this penalty provision shall continue to be bound by its selection of the high, super, or jumbo retention limit for purposes of membership in the reinsurance association.

Subd. 2a. Deficiency. If the board determines that a distribution of excess surplus resulted in inadequate funds being available to pay claims that arose during the period upon which that distribution was calculated, the board shall determine the amount of the deficiency. The deficiency shall be made up by imposing an assessment rate against self-insured members and policyholders of insurer members. The board shall notify the commissioner of commerce of the amount of the deficiency and recommend an assessment rate. The commissioner shall order an assessment at a rate and for the time period necessary to eliminate the deficiency. The assessment rate shall be applied to the exposure base of self-insured employers and insured employers. The assessment may not be retroactive and applies only prospectively. The assessment may be spread over a period of time that will cause the least financial hardship to employers. All assessments under this subdivision are payable to the association. The commissioner may issue orders necessary to administer this section.

Subd. 3. Withdrawal from association. An insurer may withdraw from the reinsurance association only upon ceasing to be authorized by license issued by the commissioner of commerce to transact workers' compensation insurance in this state and when all workers' compensation insurance policies issued by such insurer have expired; a self-insurer may withdraw from the reinsurance association only upon ceasing to be approved to self-insure workers' compensation liability in this state pursuant to section 176.181.

An insurer or self-insurer which withdraws or whose membership in the reinsurance association is terminated shall continue to be bound by the plan of operation. Upon withdrawal or termination, all unpaid premiums which have been charged to the withdrawing or terminated member shall be payable as of the effective date of the withdrawal or termination.

Subd. 4. Liabilities of insolvent members. An unsatisfied net liability to the reinsurance association of an insolvent member shall be assumed by and apportioned among the remaining members of the reinsurance association as provided in the plan of operation. The reinsurance association shall have all rights allowed by law on behalf of the remaining members against the estate or funds of the insolvent member for sums due the reinsurance association.

Subd. 5. Merger or consolidation. When a member has been merged or consolidated into another insurer or self-insurer, or another insurer, which provides insurance required by chapter 176, has reinsured a member's entire business, the member and successors in interest of the member shall remain liable for the member's obligations.

Subd. 6. Identifying losses in report. The commissioner of labor and industry shall require each member to identify the portion of all losses which exceed its retention limit selected under this section in any report filed with the Workers' Compensation Insurers Rating Association of Minnesota or filed with the Department of Labor and Industry for use in reviewing the workers' compensation schedule of rates.

Subd. 7. Losses 1984 and after. For losses incurred on or after January 1, 1984, the reinsurance association shall indemnify the member for the ultimate loss, in excess of the retention limit in effect at the time of the loss occurrence, sustained in each loss occurrence relating to one or more claims arising out of a single compensable event in another state provided that:

(a) the injured worker is eligible for benefits under section 176.041, subdivision 2 or 3, but elects to receive benefits under the workers' compensation statute of another state in lieu of benefits under chapter 176; and

(b) the ultimate loss indemnified by the reinsurance association shall be determined as provided in this chapter, except that the benefits shall be equal to those required to be paid under the workers' compensation statute of the state elected.

History: Ex1979 c 3 s 17; 1980 c 556 s 7; 1981 c 346 s 17,18,139; 1Sp1981 c 4 art 1 s 62; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1983 c 290 s 7-9; 1984 c 432 art 1 s 2; 1984 c 655 art 1 s 92; 1985 c 234 s 21; 1987 c 268 art 2 s 26,27; 1988 c 667 s 22; 1989 c 304 s 137; 1991 c 325 art 14 s 17; 1991 c 345 art 1 s 70; 1993 c 361 s 5; 1995 c 231 art 2 s 9; 1995 c 258 s 57; 1997 c 187 art 3 s 19,20; 2000 c 394 art 2 s 21; 1Sp2001 c 10 art 2 s 52; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2010 c 369 s 7; 2016 c 91 s 1



Section 79.35 — DUTIES; RESPONSIBILITIES; POWERS.

The reinsurance association shall do the following on behalf of its members:

(1) assume 100 percent of the liability as provided in section 79.34;

(2) establish procedures by which members shall promptly report to the reinsurance association each claim which, on the basis of the injury sustained, may reasonably be anticipated to involve liability to the reinsurance association if the member is held liable under chapter 176. Solely for the purpose of reporting claims, the member shall in all instances consider itself legally liable for the injury. The member shall advise the reinsurance association of subsequent developments likely to materially affect the interest of the reinsurance association in the claim;

(3) maintain relevant loss and expense data relative to all liabilities of the reinsurance association and require each member to furnish statistics in connection with liabilities of the reinsurance association at the times and in the form and detail as may be required by the plan of operation;

(4) calculate and charge to members a total premium sufficient to cover the expected liability which the reinsurance association will incur, together with incurred or estimated to be incurred operating and administrative expenses for the period to which this premium applies. Each member shall be charged a premium established by the board as sufficient to cover the reinsurance association's incurred liabilities and expenses in excess of the member's selected retention limit. Each member shall be charged a proportion of the total premium calculated for its selected retention limit in an amount equal to its proportion of the exposure base of all members during the period to which the reinsurance association premium will apply. The exposure base shall be determined by the board and is subject to the approval of the commissioner of labor and industry. In determining the exposure base, the board shall consider, among other things, equity, administrative convenience, records maintained by members, amenability to audit, and degree of risk refinement. Each member shall also be charged a premium determined by the board to equitably distribute excess or deficient premiums from previous periods including any excess or deficient premiums resulting from a retroactive change in the prefunded limit. The premiums charged to members shall not be unfairly discriminatory as defined in section 79.074. All premiums shall be approved by the commissioner of labor and industry;

(5) require and accept the payment of premiums from members of the reinsurance association;

(6) receive and distribute all sums required by the operation of the reinsurance association;

(7) establish procedures for reviewing claims procedures and practices of members of the reinsurance association. If the claims procedures or practices of a member are considered inadequate to properly service the liabilities of the reinsurance association, the reinsurance association may undertake, or may contract with another person, including another member, to adjust or assist in the adjustment of claims which create a potential liability to the association. The reinsurance association may charge the cost of the adjustment under this paragraph to the member, except that any penalties or interest incurred under sections 176.183, 176.221, 176.225, and 176.82 as a result of actions by the reinsurance association after it has undertaken adjustment of the claim shall not be charged to the member but shall be included in the ultimate loss and listed as a separate item; and

(8) provide each member of the reinsurance association with an annual report of the operations of the reinsurance association in a form the board of directors may specify.

History: Ex1979 c 3 s 18; 1980 c 556 s 8; 1981 c 346 s 19,139; 1983 c 290 s 10; 1985 c 234 s 21; 1995 c 231 art 2 s 10; 1995 c 258 s 58; 2013 c 15 s 1



Section 79.36 — ADDITIONAL POWERS.

In addition to the powers granted in section 79.35, the reinsurance association may do the following:

(1) sue and be sued. A judgment against the reinsurance association shall not create any direct liability against the individual members of the reinsurance association. The reinsurance association shall provide in the plan of operation for the indemnification, to the extent provided in the plan of operation, of the members, members of the board of directors of the reinsurance association, and officers, employees and other persons lawfully acting on behalf of the reinsurance association;

(2) reinsure all or any portion of its potential liability, including potential liability in excess of the prefunded limit, with reinsurers licensed to transact insurance in this state or otherwise approved by the commissioner of labor and industry;

(3) provide for appropriate housing, equipment, and personnel as may be necessary to assure the efficient operation of the reinsurance association;

(4) contract for goods and services, including but not limited to independent claims management, actuarial, investment, and legal services from others within or without this state to assure the efficient operation of the reinsurance association;

(5) adopt operating rules, consistent with the plan of operation, for the administration of the reinsurance association, enforce those operating rules, and delegate authority as necessary to assure the proper administration and operation of the reinsurance association;

(6) intervene in or prosecute at any time, including but not limited to intervention or prosecution as subrogee to the member's rights in a third-party action, any proceeding under this chapter or chapter 176 in which liability of the reinsurance association may, in the opinion of the board of directors of the reinsurance association or its designee, be established, or the reinsurance association affected in any other way;

(7) the net proceeds derived from intervention or prosecution of any subrogation interest, or other recovery, shall first be used to reimburse the reinsurance association for amounts paid or payable pursuant to this chapter, together with any expenses of recovery, including attorney's fees, and any excess shall be paid to the member or other person entitled thereto, as determined by the board of directors of the reinsurance association, unless otherwise ordered by a court;

(8) hear and determine complaints of a company or other interested party concerning the operation of the reinsurance association; and

(9) perform other acts not specifically enumerated in this section which are necessary or proper to accomplish the purposes of the reinsurance association and which are not inconsistent with sections 79.34 to 79.40 or the plan of operation.

History: Ex1979 c 3 s 19; 1980 c 556 s 9; 1981 c 346 s 20,139; 1985 c 234 s 21; 1987 c 384 art 2 s 1



Section 79.361 — POST-1992 DISTRIBUTION OF WORKERS' COMPENSATION REINSURANCE ASSOCIATION SURPLUS.

Subdivision 1. Scope. This section governs the distribution of excess surplus of the Workers' Compensation Reinsurance Association declared after January 1, 1993. A distribution of excess surplus is declared on the date the board votes to make a distribution. No distribution of excess surplus other than that provided by this section may be made.

Subd. 2. Self-insured. A self-insurer shall receive a distribution of excess surplus in an amount equal to the self-insurer's share of the premiums paid to the Workers' Compensation Reinsurance Association for the period and for each retention layer for which the distribution is made.

Subd. 3. Insured employers. A policyholder, other than a policyholder insured by the assigned risk plan or the State Fund Mutual Insurance Company, shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the State Fund Mutual Insurance Company.

Subd. 4. Assigned risk plan. A policyholder of the assigned risk plan shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the State Fund Mutual Insurance Company.

Subd. 5. State Fund Mutual Insurance Company. A policyholder of the State Fund Mutual Insurance Company shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the state fund mutual insurance company.

Subd. 6. Distribution defined. For the purpose of subdivisions 3 to 5, "distribution" means a distribution described in subdivision 1 minus a distribution to self-insurers under subdivision 2.

Subd. 7. Policyholder. For the purpose of this section "policyholder" means a workers' compensation insurance policyholder in the calendar year preceding a declaration of excess surplus by the board of the reinsurance association.

Subd. 8. Information required. Insurers and the Workers' Compensation Insurers Rating Association of Minnesota must provide the Workers' Compensation Reinsurance Association with information necessary to administer and calculate the refunds to policyholders governed by this section within 60 days of a request by the association. For the purpose of this subdivision, "insurer" includes the assigned risk plan.

Subd. 9. Refund due date. Policyholders must receive the refund within 60 days of the day the reinsurance association receives the information required to be provided by subdivision 8.

Subd. 10. Unclaimed refund. Any part of the refund not distributed within one year after the due date of a refund under this section due to the inability to identify or locate policyholders remains with the Workers' Compensation Reinsurance Association.

Subd. 11. Costs of distribution. The reinsurance association may pay the actual and reasonable costs of the refunds made under this section from earnings on a declared excess surplus prior to its distribution.

History: 1993 c 361 s 4



Section 79.362 — WORKERS' COMPENSATION REINSURANCE ASSOCIATION EXCESS SURPLUS DISTRIBUTION.

An order of the commissioner of the Department of Labor and Industry relating to the distribution of excess surplus of the Workers' Compensation Reinsurance Association shall be reviewed by the commissioner of commerce. The commissioner of commerce may amend, approve, or reject an order or issue further orders to accomplish the purposes of section 79.361 and Laws 1993, chapter 361, section 2. The commissioner may not change the amount of the distribution ordered by the commissioner of labor and industry without agreement of the commissioner of labor and industry.

History: 1993 c 361 s 6; 1997 c 187 art 3 s 21



Section 79.363 — DISTRIBUTION OF EXCESS SURPLUS.

The distribution of excess surplus of the Workers' Compensation Reinsurance Association is not a distribution of excess premiums to members. Any excess surplus not refunded according to Laws 1993, chapter 361, section 2, must be returned to the association and must not be distributed to its members. Any excess surplus not distributed or refunded according to section 79.361 must be retained by the association and must not be distributed to members.

History: 1993 c 361 s 8



Section 79.37 — BOARD OF DIRECTORS.

A board of directors of the reinsurance association is created and is responsible for the operation of the reinsurance association consistent with the plan of operation and sections 79.34 to 79.40. The board consists of 13 directors. Four directors shall represent insurers, two directors shall represent employers, two shall represent self-insurers; two directors shall represent employees; the commissioner of management and budget and the executive director of the state Board of Investment or their designees shall serve as directors; and one director shall represent the public. Insurer members of the reinsurance association shall elect the directors who represent insurers; self-insurer members of the reinsurance association shall elect the directors who represent self-insurers; and the commissioner of labor and industry shall appoint the remaining directors for the terms authorized in the plan of operation. Each director is entitled to one vote. Terms of the directors shall be staggered so that the terms of all the directors do not expire at the same time and so that a director does not serve a term of more than four years. The board shall select a chair and other officers it deems appropriate.

A majority of the directors currently holding office constitutes a quorum. Action may be taken by a majority vote of the directors present.

The board shall take reasonable and prudent action regarding the management of the reinsurance association including but not limited to determining the entity who shall manage the daily affairs of the reinsurance association. The board shall report to the governor of its actions regarding the entity selected to manage the reinsurance association and the reasons for the selection.

History: Ex1979 c 3 s 20; 1980 c 556 s 10; 1981 c 346 s 139; 1983 c 290 s 11; 1984 c 592 s 78; 1985 c 234 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 2009 c 101 art 2 s 109



Section 79.38 — PLAN OF OPERATION.

Subdivision 1. Provisions. The plan of operation shall provide for all of the following:

(a) the establishment of necessary facilities;

(b) the management and operation of the reinsurance association;

(c) a preliminary premium, payable by each member in proportion to its total premium in the year preceding the inauguration of the reinsurance association, for initial expenses necessary to commence operation of the reinsurance association;

(d) procedures to be utilized in charging premiums, including adjustments from excess or deficient premiums from prior periods;

(e) procedures governing the actual payment of premiums to the reinsurance association;

(f) reimbursement of each member of the board by the reinsurance association for actual and necessary expenses incurred on reinsurance association business;

(g) the composition, terms, compensation and other necessary rules consistent with section 79.37 for boards of directors of the reinsurance association;

(h) the investment policy of the reinsurance association; and

(i) any other matters required by or necessary to effectively implement sections 79.34 to 79.40.

Subd. 2. Validity. If the reinsurance association is incorporated pursuant to chapter 317A, the plan of operation shall be filed with and accepted by the secretary of state as the corporation's articles of incorporation and bylaws. The plan of operation shall be valid as articles of incorporation and bylaws under chapter 317A, notwithstanding that one or more of the required provisions for articles and bylaws under chapter 317A is not included or requirements of form are not followed.

Subd. 3. Amendments. (a) Procedure with members' ratification. The plan of operation may be amended, in whole or in part, as follows: proposal of an amendment by a member of the board and adoption by a majority vote of the board at a meeting duly called for that purpose, ratification by a majority vote of the members at any annual meeting or special meeting duly called for that purpose, and approval of the commissioner of labor and industry, provided that an amendment shall be deemed approved 30 days after the day following the date of ratification by the members if not sooner disapproved by written order of the commissioner.

(b) Emergency board power to amend with delayed members' ratification. The board shall have emergency powers to amend the plan at a meeting duly called for that purpose, without ratification by the members; provided that a meeting of members shall be scheduled to consider ratification of the amendment within 90 days.

(c) Commissioner's power to amend. If the board proposes an amendment which the members decline to ratify, the commissioner of labor and industry is authorized, upon request of the board, to amend the plan as proposed by the board when the commissioner determines that failure to adopt the proposed amendment may seriously impair the ability of the reinsurance association to meet its financial obligations.

(d) Delegation of authority to ratify. By a majority vote, the members, voting in person, or by proxy if authorized by the board, at a meeting duly called for that purpose, may authorize the board to exercise the power of amendment of the plan without ratification by the members. When the members have authorized the board to amend the plan without ratification by the members, the board may, by a majority vote of the directors, amend the plan, provided that notice of the meeting and of the proposed amendment shall be given to each director and officer, including the commissioner of labor and industry. By a majority vote, the members, voting in person, or by proxy if authorized by the board, at a meeting duly called for that purpose, may prospectively revoke the authority of the board to amend the plan without ratification by the members.

History: Ex1979 c 3 s 21; 1980 c 556 s 11; 1981 c 346 s 139; 1985 c 234 s 21; 1986 c 444; 1987 c 384 art 2 s 1,16; 1989 c 304 s 137



Section 79.39 — APPLICABILITY OF CHAPTER 79.

Subdivision 1. Examination by commissioner. The reinsurance association is subject to all the provisions of this chapter. The commissioner of labor and industry or an authorized representative of the commissioner may visit the reinsurance association at any time and examine, audit, or evaluate the reinsurance association's operations, records and practices. For purposes of this section, "authorized representative of the commissioner" includes employees of the Department of Labor and Industry or other parties retained by the commissioner.

Subd. 2. Costs and expenses. The commissioner of labor and industry may order and the reinsurance association shall pay the costs and expenses of any examination, audit, or evaluation conducted pursuant to subdivision 1.

History: Ex1979 c 3 s 22; 1984 c 592 s 79; 1985 c 234 s 21



Section 79.40 — PREMIUM INCLUSION IN RATEMAKING.

Premiums charged members by the reinsurance association shall be recognized in the ratemaking procedures for insurance rates.

History: Ex1979 c 3 s 23; 2005 c 132 s 25



Section 79.50 — PURPOSES.

The purposes of this chapter are to:

(a) promote public welfare by regulating insurance rates so that premiums are not excessive, inadequate, or unfairly discriminatory;

(b) promote quality and integrity in the databases used in workers' compensation insurance ratemaking;

(c) prohibit price fixing agreements and anticompetitive behavior by insurers;

(d) define the function and scope of activities of data service organizations; and

(e) encourage insurers to provide alternative innovative methods whereby employers can meet the requirements imposed by section 176.181.

History: 1981 c 346 s 21; 1995 c 231 art 1 s 1



Section 79.51 — RULES.

Subdivision 1. Adoption. The commissioner shall adopt rules to implement provisions of this chapter.

Subd. 2. [Repealed, 1983 c 290 s 173]

Subd. 3. Rules; subject matter. (a) The commissioner in issuing rules shall consider:

(1) data reporting requirements, including types of data reported, such as loss and expense data;

(2) experience rating plans;

(3) retrospective rating plans;

(4) general expenses and related expense provisions;

(5) minimum premiums;

(6) classification systems and assignment of risks to classifications;

(7) loss development and trend factors;

(8) the Workers' Compensation Reinsurance Association;

(9) requiring substantial compliance with the rules mandated by this section as a condition of workers' compensation carrier licensure;

(10) imposing limitations on the functions of workers' compensation data service organizations consistent with the introduction of competition;

(11) the rules contained in the workers' compensation rating manual adopted by the workers' compensation insurers rating association or other licensed data service organizations;

(12) the supporting data and information required in filings under section 79.56, including but not limited to, the experience of the filing insurer and the extent to which the filing insurer relies upon data service organization loss information, descriptions of the actuarial and statistical methods employed in setting rates, and the filing insurers interpretation of any statistical data relied upon; and

(13) any other factors that the commissioner deems relevant to achieve the purposes of this chapter.

(b) The rules shall provide for the following:

(1) adequate safeguards against excessive or discriminatory rates in workers' compensation;

(2) encouragement of workers' compensation insurance rates which are as low as reasonably necessary, but shall make provision against inadequate rates, insolvencies and unpaid benefits;

(3) assurances that employers are not unfairly relegated to the assigned risk pool;

(4) requiring all appropriate data and other information from insurers for the purpose of issuing rules, making legislative recommendations pursuant to this section; and

(5) preserving a framework for risk classification, data collection, and other appropriate joint insurer services.

Subd. 4. [Repealed, 1999 c 86 art 2 s 6]

History: 1981 c 346 s 22; 1983 c 290 s 12; 1988 c 629 s 14; 1993 c 132 s 1; 1995 c 231 art 1 s 2,3



Section 79.52 — DEFINITIONS.

Subdivision 1. Generally. The following words or phrases shall have the meanings ascribed to them for the purposes of this chapter, unless the context clearly indicates that a different meaning is intended.

Subd. 2. Market. "Market" means any reasonable grouping or classification of employers.

Subd. 3. Data service organization. "Data service organization" means any entity which has ten or more members or is controlled directly or indirectly by ten or more insurers and is engaged in collecting data for use in insurance ratemaking or other activities permitted by this chapter. Affiliated members or insurers shall be counted as a single unit for the purpose of this definition. The Workers' Compensation Insurers Rating Association of Minnesota shall be considered a data service organization.

Subd. 4. Classification plan; classification. "Classification plan" or "classification" means the plan, system, or arrangement for rating insurance policyholders.

Subd. 5. Rates. "Rates" means the cost of insurance per exposure base unit.

Subd. 6. Base premium. "Base premium" means the amount of premium which an employer would pay for insurance derived by applying rates to an exposure base prior to the application of any merit rating or discount factors.

Subd. 7. Premium. "Premium" means the price charged to an insured for insurance for a specified period of time, regardless of the timing of actual payments.

Subd. 8. Discount factor. "Discount factor" means any factor which is applied to the base premium and which is based upon insurer expenses or other factors not related to the risk of loss.

Subd. 9. Merit rating. "Merit rating" means a system or form of rating by which base premium is modified on the basis of loss experience or other factors which are reasonably related to loss or risk of loss and which may be reasonably affected by the action or activities of the insured. The sensitivity of a merit rating system to loss experience may vary by the size of risk. Merit rating shall include both prospective and retrospective methods for modifying base premium.

Subd. 10. Loss development factors. "Loss development factors" means factors applied to recorded incurred losses to estimate the amount of ultimate loss payments that will have been made for losses during the applicable period when all claims are paid.

Subd. 11. Trend or trending. "Trend" or "trending" means any procedure employing data for the purpose of projecting or forecasting the future value of that data or other data, or the factors resulting from such a procedure.

Subd. 12. Interested party. "Interested party" means any person, or association acting on behalf of its members, directly affected by a change in the schedule of rates and includes the staff of the Department of Commerce.

Subd. 13. Insurer. "Insurer" means any insurer licensed to transact the business of workers' compensation insurance in this state.

Subd. 14. Insurance. "Insurance" means workers' compensation insurance.

Subd. 15. Rating plan. "Rating plan" means every manual, and every other rule including discount factors and merit rating necessary for the calculation of an insured's premium from an insurer's rates. An insurer may choose to adopt for use the rating plan of the data service organization in which it maintains membership.

Subd. 16. Attorney fees. No loss adjustment expense used to pay attorney fees or other costs in defense of a workers' compensation claim shall be charged to an insured in a merit rating plan or to a plan under section 79.251, subdivision 2.

Subd. 17. Association or rating association. "Association" or "rating association" means the Minnesota Workers' Compensation Insurers Association, Inc.

Subd. 18. Rate Oversight Commission. "Rate Oversight Commission" means the Workers' Compensation Advisory Council established in chapter 175.

History: 1981 c 346 s 23; 1983 c 289 s 114 subd 1; 1983 c 290 s 13; 1984 c 655 art 1 s 92; 1995 c 231 art 2 s 11,12



Section 79.53 — PREMIUM CALCULATION.

Subdivision 1. Method of calculation. Each insurer shall establish premiums to be paid by an employer according to its filed rates and rating plan as follows:

Rates shall be applied to an exposure base to yield a base premium which may be further modified by merit rating, premium discounts, and other appropriate factors contained in the rating plan of an insurer to produce premium if the increase or decrease is not unfairly discriminatory. Nothing in this chapter shall be deemed to prohibit the use of any premium, provided the premium is not excessive, inadequate or unfairly discriminatory.

Subd. 2. [Repealed, 1995 c 231 art 1 s 36; art 2 s 110]

History: 1981 c 346 s 24; 1983 c 289 s 114 subd 1; 1983 c 290 s 14; 1984 c 655 art 1 s 92; 1995 c 231 art 1 s 4; 1996 c 374 s 1



Section 79.531 — NEGLIGENTLY PAID CLAIMS.

An insurer who has negligently paid benefits under chapter 176 may not charge the payment to the employer's experience rating.

History: 1986 c 461 s 1



Section 79.55 — STANDARDS FOR RATES.

Subdivision 1. General standards. Premiums shall not be excessive, inadequate, or unfairly discriminatory.

Subd. 2. Excessiveness. Rates and rating plans are excessive if the expected underwriting profit, together with expected income from invested reserves, that would accrue to an insurer under the rates and rating plans would be unreasonably high in relation to the risk undertaken by the insurer in transacting the business. The burden is on the insurer to establish that profit is not unreasonably high.

Subd. 3. Inadequacy. Premiums are inadequate if, together with the investment income associated with an insurer's Minnesota workers' compensation insurance business, they are clearly insufficient to sustain projected losses and expenses of the insurer and (a) if their continued use could lead to an insolvent situation for the insurer; or (b) if their use destroys or lessens competition or is likely to destroy or lessen competition.

Subd. 4. Unfair discrimination. Premiums are unfairly discriminatory if differentials for insureds fail to reasonably reflect the differences in expected losses and expenses to the insurer attributable to the insureds. Rates are not unfairly discriminatory solely because different premiums result for insureds with like loss exposures but different expense factors, or like expense factors but different loss exposures, provided that rates reflect the differences with reasonable accuracy.

Subd. 5. Discounts permitted. An insurer may offer a discount from a manual premium if the premium otherwise complies with this section. The commissioner shall not by rule, or otherwise, prohibit a credit or discount from a manual premium solely because it is greater than a certain fixed percentage of the premium.

Subd. 6. Rating factors. (a) In determining whether a rate filing complies with this section, separate consideration shall be given to:

(1) past and prospective loss experience within this state and outside this state to the extent necessary to develop credible rates;

(2) dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; and

(3) a reasonable allowance for expense and profit.

(b) An allowance for expense shall be presumed reasonable if it reflects expenses that are 22.5 percent greater or less than the average expense for all insurers writing workers' compensation insurance in this state.

(c) An allowance for after-tax profit shall consider anticipated investment income from premium receipts net of disbursements and from allocated surplus, based on the current five-year United States Treasury note yield and an assumed premium to surplus ratio of 2.25 to one.

(d) The allowance for after-tax profit shall be presumed reasonable if the corresponding return on equity target is equal to or less than the sum of:

(1) the current yield on five-year United States Treasury securities; and

(2) an appropriate equity risk premium that reflects the risks of writing workers' compensation insurance.

(e) The risk premium shall not be less than the average, since 1926, of the differences in return between:

(1) the annual return, including dividend income, for the Standards and Poors 500 common stock index or predecessor index for each year; and

(2) the five-year United States Treasury note yield as of the start of the corresponding year.

(f) Profit and expense allowances not presumed reasonable under this subdivision, are reasonable if the circumstances of an insurer, the market, or other factors justify them.

Subd. 7. External factors. That portion of a rate or rating plan related to assessments from the assigned risk plan, reinsurance association, guarantee fund, special compensation fund, agent commission, premium tax and any other state-mandated surcharges shall not cause the rate or rating plan to be considered excessive, inadequate, or unfairly discriminatory.

Subd. 8. Annual filings. Not later than October 1 of each year, the rating association shall file with the commissioner and the Rate Oversight Commission the following information used and related to the calculation and cost of workers' compensation insurance premiums:

(1) all statistical plans, including classification definitions used to assign each compensation risk written by its members to its approved classification for reporting purposes;

(2) all development factors and alternative derivations;

(3) a description and summary of each data reporting and monitoring method used to collect and monitor the database for workers' compensation insurance;

(4) trend factors and alternative derivations and applications;

(5) pure premium relativities for the approved classification system for which data are reported;

(6) an evaluation of the effects of changes in law on loss data;

(7) an explicit discussion and explanation of all methodology, alternatives examined, assumptions adopted, and areas of judgment and reasoning supporting judgments entered into, and the effect of various combinations of these elements on indications for modification of an overall pure premium rate level change; and

(8) all merit rating plans and the calculation of any variable factors necessary for utilization of the plan.

Subd. 9. Analysis by Rate Oversight Commission. Not later than December 1 of each year, the Rate Oversight Commission may submit to the commissioner a report concerning the completeness of the filing and compliance of the filing with the standards for excessiveness, inadequacy, and unfair discrimination set forth in this chapter.

Subd. 10. Duties of commissioner. The commissioner shall issue a report by March 1 of each year, comparing the average rates charged by workers' compensation insurers in the state to the pure premium base rates filed by the association, as reviewed by the Rate Oversight Commission. The Rate Oversight Commission shall review the commissioner's report and if the experience indicates that rates have not reasonably reflected changes in pure premiums, the rate oversight commission shall recommend to the legislature appropriate legislative changes to this chapter.

History: 1981 c 346 s 26; 1985 c 219 s 1; 1995 c 231 art 1 s 5-8; art 2 s 13-15; 1996 c 374 s 2; 1997 c 128 s 1,2



Section 79.56 — FILING RATES AND RATING INFORMATION.

Subdivision 1. Prefiling of rates. (a) Each insurer shall file with the commissioner a complete copy of its rates and rating plan, and all changes and amendments thereto, and such supporting data and information that the commissioner may by rule require, at least 60 days prior to its effective date. The commissioner shall advise an insurer within 30 days of the filing if its submission is not accompanied with such supporting data and information that the commissioner by rule may require. The commissioner may extend the filing review period and effective date for an additional 30 days if an insurer, after having been advised of what supporting data and information is necessary to complete its filing, does not provide such information within 15 days of having been so notified. If any rate or rating plan filing or amendment thereto is not disapproved by the commissioner within the filing review period, the insurer may implement it. For the period August 1, 1995, to December 31, 1995, the filing shall be made at least 90 days prior to the effective date and the department shall advise an insurer within 60 days of such filing if the filing is insufficient under this section.

(b) A rating plan or rates are not subject to the requirements of paragraph (a), where the insurer files a certification verifying that it will use the mutually agreed-upon rating plan or rates only to write a specific employer that generates $250,000 in annual written workers' compensation premiums before the application of any large deductible rating plan. The certification must be refiled upon each renewal of the employer's policy. The $250,000 threshold includes premiums generated in any state. The designation and certification must be submitted in substantially the following form:

Name and address of insurer: .

Name and address of insured employer: .

Policy period: .

I certify that the employer named above generates $250,000 or more in annual countrywide written workers' compensation premiums, and that the calculation of this threshold is based on the rates and rating plans that have been approved by the appropriate state regulatory authority. The filing of this certification authorizes the use of this rate or rating plan only for the named employer.

Name of responsible officer: .

Title: .

Signature: .

Subd. 2. [Repealed, 1995 c 231 art 1 s 36; art 2 s 110]

Subd. 3. Penalties. Any insurer using a rate or a rating plan which has not been filed or certified under subdivision 1 shall be subject to a fine of up to $100 for each day the failure to file continues. The commissioner may, after a hearing on the record, find that the failure is willful. A willful failure to meet filing requirements shall be punishable by a fine of up to $500 for each day during which a willful failure continues. These penalties shall be in addition to any other penalties provided by law.

Subd. 4. [Repealed, 2009 c 178 art 1 s 69]

History: 1981 c 346 s 27; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 231 art 1 s 9,10; 2001 c 131 s 16; 2002 c 336 s 4; 2005 c 132 s 26,27



Section 79.561 — DISAPPROVAL OF RATES OR RATING PLANS.

Subdivision 1. Disapproval; time period. The commissioner may disapprove a rate and rating plan or amendment thereto prior to its effective date, as provided under section 79.56, subdivision 1, if the commissioner determines that it is excessive, inadequate, or unfairly discriminatory. If the commissioner disapproves any rate or rating plan filing or amendment thereto, the commissioner shall advise the filing insurer what rate and rating plan the commissioner has reason to believe would be in compliance with section 79.55, and the reasons for that determination. An insurer may not implement a rate and rating plan or amendment thereto which has been disapproved under this subdivision. If the commissioner disapproves any rate and rating plan filing or amendment thereto, an insurer may use its current rate and rating plan for writing any workers' compensation insurance in this state. Following any disapproval, the commissioner and insurer may reach agreement on a rate or rating plan filing or amendment thereto. Notwithstanding any law to the contrary, in such cases, the rate or rating plan filing or amendment thereto may be implemented by the insurer immediately.

Subd. 2. Hearing. If an insurer's rate or rating plan filing or amendment thereto is disapproved under subdivision 1, the insurer may request a contested case hearing under chapter 14. The insurer shall have the burden of proof to justify that its rate and rating plan or amendment thereto is in compliance with section 79.55. The hearing must be scheduled promptly and in no case later than three months from the date of disapproval or else the rate and rating plan or amendment thereto shall be considered effective and may be implemented by the insurer. A determination pursuant to chapter 14 must be made within 90 days following the closing of the hearing record.

Subd. 3. Consultants and costs. The commissioner may retain consultants, including a consulting actuary or other experts, that the commissioner determines necessary for purposes of this chapter. The salary limit set by section 43A.17 does not apply to a consulting actuary retained under this subdivision. A consulting actuary shall be a fellow in the casualty actuarial society and shall have demonstrated experience in workers' compensation insurance ratemaking. Any individual not so qualified shall not render an opinion or testify on actuarial aspects of a filing, including but not limited to, data quality, loss development, and trending. The commissioner may determine the costs necessary for implementing and conducting a contested case hearing under subdivision 2, including, but not limited to, retaining any consulting actuaries and experts, and those costs shall be reimbursed by the special compensation fund.

History: 1995 c 231 art 1 s 11; 1996 c 452 s 28



Section 79.59 — INSURERS AND DATA SERVICE ORGANIZATIONS; PROHIBITED ACTIVITIES.

Subdivision 1. Monopolization. No insurer or data service organization shall attempt to monopolize or combine or conspire with any other person to monopolize the business of insurance.

Subd. 2. Agreement prohibited. No insurer shall agree with any other insurer or with a data service organization to adhere to or to use any rate, rating plan, rating schedule, rating rule, or underwriting rule except as specifically authorized by this chapter or for the purpose of creating experience modifications for employers with employees in more than one state.

Subd. 3. Trade restraint. No insurer or data service organization shall make an agreement with any other insurer, data service organization, or other person which has the purpose or the effect of restraining trade or of substantially lessening competition.

Subd. 4. Exceptions. The fact that insurers writing not more than 25 percent of the workers' compensation premiums in Minnesota use the same rates, rating plans, rating schedules, rating rules, underwriting rules, or similar materials shall not alone constitute a violation of subdivision 1 or 2.

Two or more insurers under common ownership or operating under common management or control may act in concert between or among themselves with respect to matters authorized under this chapter as if they constituted a single insurer, provided that the rating plan of such insurers shall be considered to be a single plan for the purposes of determining unfair discrimination.

Subd. 5. Additional prohibition. In addition to other prohibitions contained in this chapter, no data service organization shall:

(1) refuse to supply any service for which it is licensed or any data, except for data identifiable to an individual insurer, to any insurer authorized to do business in this state which offers to pay the usual compensation for the service or data;

(2) require the purchase of any specific service as a condition to obtaining any other services sought;

(3) participate in the development or distribution of rates, rating plans, or rating rules except as specifically authorized by this chapter or by rules adopted pursuant to this chapter; or

(4) refuse membership to any licensed insurer.

History: 1981 c 346 s 30



Section 79.60 — INSURERS; REQUIRED AND PERMITTED ACTIVITY.

Subdivision 1. Required activity. Each insurer shall perform the following activities:

(1) maintain membership in and report loss experience data to a licensed data service organization in accordance with the statistical plan and rules of the organization as approved by the commissioner;

(2) establish a plan for merit rating which shall be consistently applied to all insureds, provided that members of a data service organization may use merit rating plans developed by that data service organization;

(3) provide an annual report to the commissioner containing the information and prepared in the form required by the commissioner;

(4) keep a record of the premiums and losses paid under each workers' compensation policy written in Minnesota in the form required by the commissioner;

(5) provide to the association, upon request, information about its insurance premiums, losses, and operations which the association shall request in order to prepare and file with the commissioner and the Rate Oversight Commission the filings required by this chapter; and

(6) pay to the association its equitable share of the costs of preparing the filing with the commissioner and the Rate Oversight Commission required by this chapter.

Subd. 2. Permitted activity. In addition to any other activities not prohibited by this chapter, insurers may:

(1) through licensed data service organizations, individually, or with insurers commonly owned, managed, or controlled, conduct research and collect statistics to investigate, identify, and classify information relating to causes or prevention of losses;

(2) develop and use classification plans and rates based upon any reasonable factors; and

(3) develop rules for the assignment of risks to classifications.

History: 1981 c 346 s 31; 1995 c 231 art 2 s 16



Section 79.61 — DATA SERVICE ORGANIZATIONS; REQUIRED AND PERMITTED ACTIVITY.

Subdivision 1. Required activity. Any data service organization shall perform the following activities:

(1) file statistical plans, including classification definitions, amendments to the plans, and definitions, with the commissioner for approval, and assign each compensation risk written by its members to its approved classification for reporting purposes;

(2) establish requirements for data reporting and monitoring methods to maintain a high quality database;

(3) prepare and distribute a periodic report, in a form prescribed by the commissioner, on ratemaking including, but not limited to the following elements:

(i) development factors and alternative derivations;

(ii) trend factors and alternative derivations and applications;

(iii) pure premium relativities for the approved classification system for which data are reported, provided that the relativities for insureds engaged in similar occupations and presenting substantially similar risks shall, if different, differ by at least ten percent; and

(iv) an evaluation of the effects of changes in law on loss data.

The report shall also include explicit discussion and explanation of methodology, alternatives examined, assumptions adopted, and areas of judgment and reasoning supporting judgments entered into, and the effect of various combinations of these elements on indications for modification of an overall pure premium rate level change. The pure premium relativities and rate level indications shall not include a loading for expenses or profit and no expense or profit data or recommendations relating to expense or profit shall be included in the report or collected by a data service organization;

(4) collect, compile, summarize, and distribute data from members or other sources pursuant to a statistical plan approved by the commissioner;

(5) prepare merit rating plan and calculate any variable factors necessary for utilization of the plan. Such a plan may be used by any of its members, at the option of the member provided that the application of a plan shall not result in rates that are unfairly discriminatory;

(6) provide loss data specific to an insured to the insured at a reasonable cost;

(7) distribute information to an insured or interested party that is filed with the commissioner and is open to public inspection; and

(8) assess its members for operating expenses on a fair and equitable basis.

Subd. 2. Permitted activity. In addition to any other activities not prohibited by this chapter, any data service organization may:

(1) collect and analyze data in order to investigate, identify, and classify information relating to causes or prevention of losses;

(2) make inspections for the sole purpose of reporting and maintaining data quality;

(3) contract with another data service organization to fulfill any of the above requirements; and

(4) prepare and file with the commissioner a rating plan for use by any of its members, provided that no member may be required to use any part of the plan.

History: 1981 c 346 s 32



Section 79.62 — DATA SERVICE ORGANIZATIONS; LICENSING, EXAMINATION.

Subdivision 1. License required. No data service organization shall provide any service and no insurer shall use the services of a data service organization unless the organization is licensed by the commissioner.

Subd. 2. Procedure; application. A data service organization shall apply for a license in a form and manner prescribed by the commissioner. The application of a data service organization shall include:

(1) a copy of its constitution, articles of incorporation, bylaws, and other rules pertaining to the conduct of its business;

(2) a plan and narrative describing how it will perform the activities required by section 79.61;

(3) a statement showing its technical qualifications; and

(4) any other information that the commissioner may reasonably require.

Subd. 2a. Employer representation. The commissioner may appoint two representatives of employers to serve on the board of directors of each licensed data service organization. These directors serve for a term of two years and are entitled to vote on all matters under consideration.

Subd. 3. Issuance. The commissioner, upon finding that the applicant organization is qualified to provide the services required and proposed, or has contracted with a licensed data service organization to purchase these services which are required by this chapter but are not provided directly by the applicant, and that all requirements of law are met, shall issue a license. Each license is subject to annual renewal effective June 30. Each new or renewal license application must be accompanied by a fee of $1,000.

Subd. 4. Suspension; revocation. The commissioner may, after a hearing on the record, revoke or suspend the license of a data service organization if the commissioner finds that the organization is not in compliance with the requirements of this chapter or rules issued thereunder.

Subd. 5. Licensee examination. The commissioner may examine any licensed data service organization or applicant for this license to determine whether its activities and practices comply with law. The cost of the examination shall be paid by the examined organization pursuant to section 60A.03.

History: 1981 c 346 s 33; 1Sp1985 c 10 s 73; 1986 c 444; 2005 c 132 s 28






Chapter 79A — WORKERS' COMPENSATION SELF-INSURANCE

Section 79A.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce except where specifically stated otherwise.

Subd. 3. Incurred liabilities for the payment of compensation. "Incurred liabilities for the payment of compensation" means the sum of both of the following:

(1) an estimate of future workers' compensation benefits, including medical and indemnity; and

(2) an amount determined by the commissioner to be reasonably adequate to assure the administration of claims, including legal costs, but not to exceed ten percent of future workers' compensation benefits.

Subd. 4. Insolvent self-insurer. "Insolvent self-insurer" means: (1) a member private self-insurer who has failed to pay compensation as a result of a declaration of bankruptcy or insolvency by a court of competent jurisdiction and whose security deposit has been called by the commissioner pursuant to chapter 176; (2) a member self-insurer who has failed to pay compensation and who has been issued a certificate of default by the commissioner and whose security deposit has been called by the commissioner pursuant to chapter 176; or (3) a member or former member private self-insurer who has failed to pay an assessment required by section 79A.12, subdivision 2, and who has been issued a certificate of default by the commissioner and whose security deposit has been called by the commissioner.

Subd. 5. Member. "Member" means a private self-insurer which participates in the self-insurers' security fund.

Subd. 6. Private self-insurer. "Private self-insurer" means a member private employer which is self-insured or a group which is self-insured against liability for workers' compensation under chapter 176. It does not include the state of Minnesota or its political subdivisions.

Subd. 7. Security fund. "Security fund" means the self-insurers' security fund established pursuant to this chapter.

Subd. 8. Trustees. "Trustees" means the board of trustees of the self-insurers' security fund.

Subd. 9. Certificate of default. "Certificate of default" means a notice issued by the commissioner of commerce based upon information received from the commissioner of labor and industry, that a private self-insurer has failed to pay compensation as required by chapter 176.

Subd. 10. Common claims fund. "Common claims fund," with respect to group self-insurers, means the cash, cash equivalents, or investment accounts maintained by the self-insurance group to pay its workers' compensation liabilities.

Subd. 11. Diminutive applicants. "Diminutive applicants" to group self-insurance means applicants to existing self-insurance groups whose equity and premium are both less than five percent of the total group's equity and premium.

History: 1988 c 674 s 1; 1993 c 13 art 1 s 20; 1995 c 231 art 2 s 17-19; 1995 c 258 s 59; 1999 c 177 s 72,73



Section 79A.02 — SELF-INSURERS' ADVISORY COMMITTEE.

Subdivision 1. Membership. For the purposes of assisting the commissioner, there is established a Workers' Compensation Self-insurers' Advisory Committee of five members that are employers authorized to self-insure in Minnesota. Three of the members and three alternates shall be elected by the self-insurers' security fund board of trustees and two members and two alternates shall be appointed by the commissioner.

Subd. 2. Advice to commissioner. At the request of the commissioner, the committee shall meet and shall advise the commissioner with respect to whether or not an applicant to become a private self-insurer in the state of Minnesota has met the statutory requirements to self-insure. The Department of Commerce may furnish the committee with any financial data which it has, but a member of the advisory committee who may have a conflict of interest in reviewing the financial data shall not have access to the data nor participate in the discussions concerning the applicant. Financial data received from the commissioner is nonpublic data. The committee shall advise the commissioner if it has any information that any private self-insurer may become insolvent.

Subd. 3. Audit of self-insurance application. (a) The self-insurers' security fund may retain a certified public accountant to perform services for, and report directly to, the commissioner of commerce. When requested by the Workers' Compensation Self-Insurers' Advisory Committee, the certified public accountant shall review an application to self-insure, including the applicant's financial data. The certified public accountant shall provide a report to the commissioner of commerce indicating whether that applicant has met the requirements of section 79A.03, subdivisions 2 and 3. Additionally, the certified public accountant shall provide advice and counsel to the commissioner about relevant facts regarding that applicant's financial condition.

(b) If the report of the certified public accountant is used by the commissioner as the basis for the commissioner's determination regarding the applicant's self-insurance status, the certified public accountant shall be made available to the commissioner for any hearings or other proceedings arising from that determination.

(c) The commissioner shall provide the advisory committee with the summary report by the certified public accountant and any financial data in possession of the Department of Commerce that is otherwise available to the public.

The cost of the review shall be the obligation of the self-insurer's security fund.

Subd. 4. Recommendations to commissioner regarding revocation. After each fifth anniversary from the date each individual and group self-insurer becomes certified to self-insure, the committee shall review all relevant financial data filed with the Department of Commerce that is otherwise available to the public and make a recommendation to the commissioner about whether each self-insurer's certificate should be revoked. For group self-insurers who have been in existence for five years or more and have been granted renewal authority, a level of funding in the common claims fund must be maintained at not less than the greater of either: (1) one year's claim losses paid in the most recent year; or (2) one-third of the security deposit posted with the Department of Commerce according to section 79A.04, subdivision 2. This provision supersedes any requirements under section 79A.03, subdivision 10, and Minnesota Rules, part 2780.5000.

History: 1988 c 674 s 2; 1992 c 510 art 5 s 1,2; 1995 c 231 art 2 s 20-22; 1995 c 258 s 60; 1999 c 177 s 74-76; 2001 c 215 s 36; 2003 c 2 art 1 s 12; 2014 c 286 art 8 s 6



Section 79A.03 — SELF-INSURANCE APPLICATIONS.

Subdivision 1. Procedure. Each employer desiring to self-insure individually shall apply to the commissioner on forms available from the commissioner. The commissioner shall grant or deny the application within 60 days after a complete application is filed. The time limit may be extended for another 30 days upon 15 days' prior notice to the applicant. Any grant of authority to self-insure shall continue in effect until revoked by order of the commissioner or until such time as the employer becomes insured.

Subd. 2. Certified financial statement. Each application for self-insurance shall be accompanied by a certified financial statement. Certified financial statements for a period ending more than six months prior to the date of the application must be accompanied by an affidavit, signed by a company officer under oath, stating that there has been no material lessening of the net worth nor other adverse changes in its financial condition since the end of the period. The commissioner may require additional financial information necessary to carry out the purpose of this chapter.

Subd. 3. Net worth. Each individual self-insurer's net worth, as presented on its audited balance sheet filed with the Department of Commerce, shall equal at least ten percent of the entity's total assets and shall equal at least ten times the retention level selected with the Workers' Compensation Reinsurance Association.

Subd. 4. Assets, net worth, and liquidity. (a) Each individual self-insurer shall have and maintain sufficient assets, net worth, and liquidity to promptly and completely meet all of its obligations that may arise under chapter 176 or this chapter. In determining whether a self-insurer meets this requirement, the commissioner shall consider the self-insurer's current ratio; its long-term and short-term debt to equity ratios; its net worth; financial characteristics of the particular industry in which the self-insurer is involved; any recent changes in the management and ownership of the self-insurer; any excess insurance purchased by the self-insurer from a licensed company or an authorized surplus line carrier, other than excess insurance from the Workers' Compensation Reinsurance Association; any other financial data submitted to the commissioner by the self-insurer; and the self-insurer's workers' compensation experience for the last four years. Notwithstanding any other provision of this chapter, the commissioner may deny an application for self-insurance authority or terminate existing self-insurance authority if the applicant or self-insurer does not have sufficient assets, net worth, and liquidity to promptly and completely meet all of its self-insurance obligations.

(b) An individual self-insurer must have had positive net income as shown on audited income statements filed with the Department of Commerce during three of the last five years and cumulatively over the five-year period. If the self-insurer has been in existence less than five years, it must have had cumulative net income during the period of existence and in the most recent year.

(c) An individual self-insurer must have had cash generated from operations as shown on the audited statements of cash flows filed with the Department of Commerce during three of the last five years and cumulatively over the five-year period. If the self-insurer has been in existence less than five years, it shall have had cumulative cash generated from operations during the period of existence and in the most recent year.

(d) No entity shall be admitted as an individual self-insurer, or be allowed to continue its self-insurance authority, if the audit report for the most recent year includes an explanatory paragraph stating that the auditor has concluded that there is substantial doubt about the entity's ability to continue as a going concern.

Subd. 4a. Exceptions. Notwithstanding the requirements of subdivisions 3 and 4, the commissioner, pursuant to a review of an existing self-insurer's financial data, may continue a self-insurer's authority to self-insure for one year if, in the commissioner's judgment based on all factors relevant to the self-insurer's financial status, the self-insurer will be able to meet its obligations under this chapter for the following year. The relevant factors to be considered must include, but must not be limited to, the liquidity ratios, leverage ratios, and profitability ratios of the self-insurer. Where a self-insurer's authority to self-insure is continued under this subdivision, the self-insurer may be required to post security in the amount equal to two times the amount of security required under section 79A.04, subdivision 2.

Subd. 5. Guarantee by affiliates. Where an employer seeking to self-insure fails to meet the financial requirements set forth in subdivisions 3 and 4, the commissioner shall grant authority to self-insure provided that an affiliated company, whose financial statement is filed with the commissioner and meets the requirements set forth in subdivisions 3 and 4, provides a written guarantee adopted by resolution of its board of directors that it will pay all workers' compensation claims incurred by its affiliate, and that it will not terminate the guarantee under any circumstances without first giving the commissioner and its affiliate 30 days' written notice. If said guarantee is withdrawn or if the guarantor ceases being an affiliate, the affiliate shall give written notice to the commissioner and the self-insured. The self-insured's authority to self-insure shall automatically terminate upon expiration of the 30-day notice period.

Subd. 6. Applications for group self-insurance. (a) Two or more employers may apply to the commissioner for the authority to self-insure as a group, using forms available from the commissioner. This initial application shall be accompanied by a copy of the bylaws or plan of operation adopted by the group. Such bylaws or plan of operation shall conform to the conditions prescribed by law or rule. The commissioner shall approve or disapprove the bylaws within 60 days unless a question as to the legality of a specific bylaw or plan provision has been referred to the Attorney General's Office. The commissioner shall make a determination as to the application within 15 days after receipt of the requested response from the Attorney General's Office.

(b) After the initial application and the bylaws or plan of operation have been approved by the commissioner or at the time of the initial application, the group shall submit the names of employers that will be members of the group; an indemnity agreement providing for joint and several liability for all group members for any and all workers' compensation claims incurred by any member of the group, as set forth in Minnesota Rules, part 2780.9920, signed by an officer of each member; and an accounting review performed by a certified public accountant. A certified financial audit may be filed in lieu of an accounting review.

(c) When a group has obtained its authority to self-insure, additional applicants who wish to join the group must apply for approval by submitting, at least 45 days before joining the group: (1) an application; (2) an indemnity agreement providing for joint and several liability as set forth in Minnesota Rules, part 2780.9920, signed by an officer of the applicant; and (3) a certified financial audit performed by a certified public accountant. An accounting review performed by a certified public accountant may be filed in lieu of a certified audit.

New diminutive applicants to the group, as defined in section 79A.01, subdivision 11, applying for membership in groups in existence longer than one year, who have a combined equity of all group members in excess of 15 times the last retention limit selected by the group with the Workers' Compensation Reinsurance Association, and have posted 125 percent of the group's total estimated future liability, must submit the items in this paragraph at least ten days before joining the group.

If the cumulative total of premium added to the group by diminutive new members is greater than 50 percent in a fiscal year of the group, all subsequent new members' applications must be submitted at least 45 days before joining the group.

In all cases of new membership, evidence that cash premiums equal to not less than 20 percent of the current year's modified premium of each applicant have been paid into a common claims fund, maintained by the group in a designated depository, must be filed with the department at least ten days before joining the group.

Subd. 7. Financial standards. A self-insurer group shall have and maintain:

(a) A combined net worth of all of the members of an amount at least equal to the greater of ten times the retention selected with the Workers' Compensation Reinsurance Association or one-third of the current annual modified premium of the members.

(b) Sufficient assets, net worth, and liquidity to promptly and completely meet all obligations of its members under chapter 176 or this chapter. In determining whether a group is in sound financial condition, consideration shall be given to the combined net worth of the member companies; the consolidated long-term and short-term debt to equity ratios of the member companies; any excess insurance other than reinsurance with the Workers' Compensation Reinsurance Association, purchased by the group from an insurer licensed in Minnesota or from an authorized surplus line carrier; other financial data requested by the commissioner or submitted by the group; and the combined workers' compensation experience of the group for the last four years.

No authority to self-insure will be granted unless, over the term of the policy year, at least 65 percent of total revenues from all sources for the year are available for the payment of its claim and assessment obligations, and insurance premiums for stop loss coverage. For purposes of this calculation, claim and assessment obligations include the cost of allocated loss expenses as well as special compensation fund and self-insurers' security fund assessments but exclude the cost of unallocated loss expenses.

Subd. 8. Processing application. The commissioner shall grant or deny the group's application to self-insure within 60 days after a complete application has been filed, provided that the time may be extended for an additional 30 days upon 15 days' prior notice to the applicant. The commissioner shall grant approval for self-insurance upon a determination that the financial ability of the self-insurer's group is sufficient to fulfill all joint and several obligations of the member companies that may arise under chapter 176 or this chapter; the gross annual premium of the group members is at least 150 percent of the WCRA minimum retention in effect at the time of the application; the group has established a fund pursuant to Minnesota Rules, parts 2780.4100 to 2780.5000; the group has contracted with a licensed workers' compensation service company to administer its program; and the required securities or surety bond shall be on deposit prior to the effective date of coverage for any member. Approval shall be effective until revoked by order of the commissioner or until the employer members of the group become insured.

Subd. 9. Filing reports. (a) Incurred losses, paid and unpaid, specifying indemnity and medical losses by classification, payroll by classification, and current estimated outstanding liability for workers' compensation shall be reported to the commissioner by each self-insurer on a calendar year basis, in a manner and on forms available from the commissioner. Payroll information must be filed by April 1 of the following year.

(b) Each self-insurer shall, under oath, attest to the accuracy of each report submitted pursuant to paragraph (a). Upon sufficient cause, the commissioner shall require the self-insurer to submit a certified audit of payroll and claim records conducted by an independent auditor approved by the commissioner, based on generally accepted accounting principles and generally accepted auditing standards, and supported by an actuarial review and opinion of the future contingent liabilities. The basis for sufficient cause shall include the following factors: where the losses reported appear significantly different from similar types of businesses; where major changes in the reports exist from year to year, which are not solely attributable to economic factors; or where the commissioner has reason to believe that the losses and payroll in the report do not accurately reflect the losses and payroll of that employer. If any discrepancy is found, the commissioner shall require changes in the self-insurer's or workers' compensation service company record-keeping practices.

(c) An annual status report due August 1 by each self-insurer shall be filed in a manner and on forms prescribed by the commissioner.

(d) Each individual self-insurer shall, within four months after the end of its fiscal year, annually file with the commissioner its latest 10K report required by the Securities and Exchange Commission. If an individual self-insurer does not prepare a 10K report, it shall file an annual certified financial statement, together with such other financial information as the commissioner may require to substantiate data in the financial statement.

(e) Each member of the group shall, within six months after the end of each fiscal year for that group, submit to a certified public accountant designated by the group, the most recent annual financial statement, reviewed by a certified public accountant in accordance with the Statements on Standards for Accounting and Review Services, Volume 2, the American Institute of Certified Public Accountants Professional Standards, or audited in accordance with generally accepted auditing standards, together with such other financial information the commissioner may require. In addition, the group shall file with the commissioner, within seven months after the end of each fiscal year for that group, combining financial statements of the group members, compiled by a certified public accountant in accordance with the Statements on Standards for Accounting and Review Services, Volume 2, the American Institute of Certified Public Accountants Professional Standards. The combining financial statements shall include, but not be limited to, a balance sheet, income statement, statement of changes in net worth, and statement of cash flow. Each combining financial statement shall include a column for each individual group member along with a total column. Each combined statement shall have a statement from the certified public accountant confirming that each member has submitted the required financial statement as defined in this section. The certified public accountant shall notify the commissioner if any statement is qualified or otherwise conditional. The commissioner may require additional financial information from any group member.

Where a group has 50 or more members, the group shall file, in lieu of the combining financial statements, a combined financial statement showing only the total column for the entire group's balance sheet, income statement, statement of changes in net worth, and statement of cash flow. Additionally, the group shall disclose, for each member, the total assets, net worth, revenue, and income for the most recent fiscal year. The combining and combined financial statements may omit all footnote disclosures.

(f) In addition to the financial statements required by paragraphs (d) and (e), interim financial statements or 10Q reports required by the Securities and Exchange Commission may be required by the commissioner upon an indication that there has been deterioration in the self-insurer's financial condition, including a worsening of current ratio, lessening of net worth, net loss of income, the downgrading of the company's bond rating, or any other significant change that may adversely affect the self-insurer's ability to pay expected losses. Any self-insurer that files an 8K report with the Securities and Exchange Commission shall also file a copy of the report with the commissioner within 30 days of the filing with the Securities and Exchange Commission.

Subd. 10. Annual audit and refunds. (a) The accounts and records of the group self-insurer's fund shall be audited annually. Audits shall be made by certified public accountants, based on generally accepted accounting principles and generally accepted auditing standards, and supported by actuarial review and opinion of the future contingent liabilities, in order to determine the solvency of the self-insurer's fund. All audits required by this subdivision shall be filed with the commissioner 90 days after the close of the fiscal year for the group self-insurer. The commissioner may require a special audit to be made at other times if the financial stability of the fund or the adequacy of its monetary reserves is in question.

(b) One hundred percent of any surplus money for a fund year in excess of 125 percent of the amount necessary to fulfill all obligations under chapter 176 for that fund year may be declared refundable to a member at any time after 18 months following the end of such fund year. There can be no more than one refund in any 12-month period. When all claims of any one fund year have been fully paid, as certified by an actuary, all surplus money from that fund year may be declared refundable.

Subd. 11. Joint and several liability. All members of a private self-insurer group shall be jointly and severally liable for the obligations incurred by any member of the same group under chapter 176.

Subd. 12. Commissioner review. The commissioner shall annually review the documents and reports filed by the private self-insurer.

Subd. 13. Annual requirements. The financial requirements set forth in subdivisions 3, 4, 5, and 7 must be met on an annual basis.

History: 1988 c 674 s 3; 1992 c 510 art 5 s 3-6; 1995 c 231 art 2 s 23; 1995 c 258 s 61; 1999 c 177 s 77-81; 2001 c 215 s 37; 2005 c 132 s 29; 2010 c 384 s 41



Section 79A.04 — PRIVATE SELF-INSURING EMPLOYER; ANNUAL RENEWAL OR DEPOSIT OF NEW SECURITY FOR PAYMENT OF COMPENSATION.

Subdivision 1. Annual securing of liability. Each year every private self-insuring employer shall secure incurred liabilities for the payment of compensation and the performance of its obligations and the obligations of all self-insuring employers imposed under chapter 176 by renewing the prior year's security deposit or by making a new deposit of security. If a new deposit is made, it must be posted in the following manner: within 60 days of the filing of the annual report, the security posting for all prior years plus one-third of the posting for the current year; by July 31, one-third of the posting for the current year; by October 31, the final one-third of the posting for the current year.

Subd. 2. Minimum deposit. The minimum deposit is 110 percent of the private self-insurer's estimated future liability. The deposit may be used to secure payment of all administrative and legal costs, and unpaid assessments required by section 79A.12, subdivision 2, relating to or arising from its or other employers' self-insuring. As used in this section, "private self-insurer" includes both current and former members of the self-insurers' security fund; and "private self-insurers' estimated future liability" means the private self-insurers' total of estimated future liability as determined by an Associate or Fellow of the Casualty Actuarial Society every year for group member private self-insurers and, for a nongroup member private self-insurer's authority to self-insure, every year for the first five years. After the first five years, the nongroup member's total shall be as determined by an Associate or Fellow of the Casualty Actuarial Society at least every two years, and each such actuarial study shall include a projection of future losses during the period until the next scheduled actuarial study, less payments anticipated to be made during that time.

All data and information furnished by a private self-insurer to an Associate or Fellow of the Casualty Actuarial Society for purposes of determining private self-insurers' estimated future liability must be certified by an officer of the private self-insurer to be true and correct with respect to payroll and paid losses, and must be certified, upon information and belief, to be true and correct with respect to reserves. The certification must be made by sworn affidavit. In addition to any other remedies provided by law, the certification of false data or information pursuant to this subdivision may result in a fine imposed by the commissioner of commerce on the private self-insurer up to the amount of $5,000, and termination of the private self-insurers' authority to self-insure. The determination of private self-insurers' estimated future liability by an Associate or Fellow of the Casualty Actuarial Society shall be conducted in accordance with standards and principles for establishing loss and loss adjustment expense reserves by the Actuarial Standards Board, an affiliate of the American Academy of Actuaries. The commissioner may reject an actuarial report that does not meet the standards and principles of the Actuarial Standards Board, and may further disqualify the actuary who prepared the report from submitting any future actuarial reports pursuant to this chapter. Within 30 days after the actuary has been served by the commissioner with a notice of disqualification, an actuary who is aggrieved by the disqualification may request a hearing to be conducted in accordance with chapter 14. Based on a review of the actuarial report, the commissioner of commerce may require an increase in the minimum security deposit in an amount the commissioner considers sufficient.

In addition, the Minnesota self-insurers' security fund may, at its sole discretion and cost, undertake an independent actuarial review or an actuarial study of a private self-insurer's estimated future liability as defined in this subdivision. The review or study must be conducted by an associate or fellow of the Casualty Actuarial Society. The actuary has the right to receive and review data and information of the self-insurer necessary for the actuary to complete its review or study. A copy of this report must be filed with the commissioner and a copy must be furnished to the self-insurer.

Estimated future liability is determined by first taking the total amount of the self-insured's future liability of workers' compensation claims and then deducting the total amount which is estimated to be returned to the self-insurer from any specific excess insurance coverage, aggregate excess insurance coverage, and any supplementary benefits or second injury benefits which are estimated to be reimbursed by the special compensation fund. However, in the determination of estimated future liability, the actuary for the self-insurer shall not take a credit for any excess insurance or reinsurance which is provided by a captive insurance company which is wholly owned by the self-insurer. Supplementary benefits or second injury benefits will not be reimbursed by the special compensation fund unless the special compensation fund assessment pursuant to section 176.129 is paid and the reports required thereunder are filed with the special compensation fund. In the case of surety bonds, bonds shall secure administrative and legal costs in addition to the liability for payment of compensation reflected on the face of the bond. In no event shall the security be less than the last retention limit selected by the self-insurer with the Workers' Compensation Reinsurance Association, provided that the commissioner may allow former members to post less than the Workers' Compensation Reinsurance Association retention level if that amount is adequate to secure payment of the self-insurers' estimated future liability, as defined in this subdivision, including payment of claims, administrative and legal costs, and unpaid assessments required by section 79A.12, subdivision 2. The posting or depositing of security pursuant to this section shall release all previously posted or deposited security from any obligations under the posting or depositing and any surety bond so released shall be returned to the surety. Any other security shall be returned to the depositor or the person posting the bond.

As a condition for the granting or renewing of a certificate to self-insure, the commissioner may require a private self-insurer to furnish any additional security the commissioner considers sufficient to insure payment of all claims under chapter 176.

Subd. 2a. Exceptions. Notwithstanding the requirements of subdivisions 1 and 2, the commissioner may, until the next annual securing of liability, adjust this required security deposit for the portion attributable to the current year only, if, in the commissioner's judgment, the self-insurer will be able to meet its obligations under this chapter until the next annual securing of liability.

Subd. 3. Type of acceptable security. The commissioner may only accept as security, and the employer shall deposit as security, cash, approved government securities, surety bonds, or irrevocable letters of credit in any combination. Interest or dividend income or other income generated by the security shall be paid to the member or, at the member's direction, applied to the member's security requirement. The current deposit shall include within its coverage all amounts covered by terminated surety bonds. As used in this chapter, an irrevocable letter of credit shall be accepted only if it is clean, irrevocable, and contains an evergreen clause.

(a) "Clean" means a letter of credit that is not conditioned on the delivery of any other documents or materials.

(b) "Irrevocable" means a letter of credit that cannot be modified or revoked without the consent of the beneficiary, once the beneficiary is established.

(c) "Evergreen clause" means one which specifically states that expiration of a letter of credit will not take place without a 60-day notice by the insurer and one which allows the issuer to conduct an annual review of the account party's financial condition. If prior notice of expiration is not given by the issuer, the letter of credit is automatically extended for one year.

A clean irrevocable letter of credit shall be accepted only if it is in the form prescribed by statute and is issued by a financial institution that is authorized to engage in banking in any of the 50 states or under the laws of the United States and whose business is substantially confined to banking and supervised by the state commissioner of commerce or banking or similar official, and which has a long-term debt rating by a recognized national rating agency of investment grade or better. If no long-term debt rating is available, the financial institution must have the equivalent investment grade financial characteristics.

Subd. 3a. Acceptable securities. The following are acceptable securities and surety bonds for the purpose of funding self-insurance plans and group self-insurance plans:

(1) direct obligations of the United States government except mortgage-backed securities of the Government National Mortgage Association;

(2) bonds, notes, debentures, and other instruments which are obligations of agencies and instrumentalities of the United States including, but not limited to, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Home Loan Bank, the Student Loan Marketing Association, and the Farm Credit System, and their successors, but not including collateralized mortgage obligations or mortgage pass-through instruments;

(3) bonds or securities that are issued by the state of Minnesota and that are secured by the full faith and credit of the state;

(4) certificates of deposit which are insured by the Federal Deposit Insurance Corporation and are issued by a Minnesota depository institution;

(5) obligations of, or instruments unconditionally guaranteed by, Minnesota depository institutions whose long-term debt rating is at least AA-, Aa3, or their equivalent, by at least two nationally recognized rating agencies;

(6) surety bonds issued by a corporate surety authorized by the commissioner of commerce to transact such business in the state;

(7) obligations of or instruments unconditionally guaranteed by Minnesota insurance companies, whose long-term debt rating is at least AA-, Aa3, or their equivalent, by at least two nationally recognized rating agencies and whose rating is A+ by A. M. Best, Inc.; and

(8) any guarantee from the United States government whereby the payment of the workers' compensation liability of a self-insurer is guaranteed; and bonds which are the general obligation of the Minnesota Housing Finance Agency.

Subd. 4. Deposit of security. Surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited with, and, except where specified by statute, in a form approved by the commissioner.

Subd. 5. Deposit with commissioner of management and budget. Securities shall be deposited on behalf of the commissioner by the self-insured employer with the commissioner of management and budget or a financial institution approved by the commissioner. Securities shall be accepted by the commissioner of management and budget for deposit and shall be withdrawn only upon written order of the commissioner.

Subd. 6. Cash deposits. Cash shall be deposited in a financial institution approved by the commissioner and in the account assigned to the commissioner of management and budget. Cash shall be withdrawn only upon written order of the commissioner.

Subd. 7. Perfection of security. Upon the commissioner sending a request to renew, request to post, or request to increase a security deposit, a perfected security interest is created in the private self-insured's assets in favor of the commissioner to the extent of any then unsecured portion of the self-insured's incurred liabilities. That perfected security interest is transferred to any cash or securities thereafter posted by the private self-insured with the commissioner of management and budget and is released only upon either of the following:

(1) the acceptance by the commissioner of a surety bond or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation; or

(2) the return of cash or securities by the commissioner.

The private self-insured employer loses all right, title, and interest in and any right to control all assets or obligations posted or left on deposit as security. In the event that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11, or a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent, or in the event of the issuance of a certificate of default by the commissioner, the commissioner shall liquidate the deposit as provided in this chapter, and transfer it to the self-insurer's security fund for application to the self-insured employer's incurred liability and other current or future obligations of the self-insurers' security fund. In the event that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11, or a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent, or in the event of the issuance of a certificate of default by the commissioner, all right, title, and interest in and any right to control all assets or obligations which have been posted or deposited as security must be transferred to the self-insurers' security fund.

Subd. 8. [Repealed, 1999 c 177 s 88]

Subd. 9. Insolvency, bankruptcy, or default; utilization of security deposit. The commissioner of labor and industry shall notify the commissioner and the security fund if the commissioner of labor and industry has knowledge that any private self-insurer has failed to pay workers' compensation benefits as required by chapter 176. The security deposit shall be used to administer and pay the private self-insurers' workers' compensation or assessment obligations or any other current or future obligations of the self-insurers' security fund if any of the following occurs:

(1) the private self-insurer has failed to pay workers' compensation as required by chapter 176 and either:

(i) the commissioner determines that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11; or

(ii) the commissioner determines that a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent; or

(2) the commissioner issues a certificate of default against a private self-insurer for failure to pay workers' compensation as required by chapter 176; or

(3) the commissioner issues a certificate of default against a private self-insurer for failure to pay an assessment to the self-insurer's security fund when due.

Subd. 10. Notice; obligation of fund. In the event of bankruptcy, insolvency, or certificate of default, the commissioner shall immediately notify by certified mail the commissioner of management and budget, the surety, the issuer of an irrevocable letter of credit, and any custodian of the security required in this chapter. At the time of notification, the commissioner shall also call the security and transfer and assign it to the self-insurers' security fund. The commissioner shall also immediately notify by certified mail the self-insurers' security fund, and order the security fund to assume the insolvent self-insurers' obligations for which it is liable under chapter 176. The security fund shall commence payment of these obligations within 14 days of receipt of this notification and order. Payments shall be made to claimants whose entitlement to benefits can be ascertained by the security fund, with or without proceedings before the Department of Labor and Industry, the Office of Administrative Hearings, the Workers' Compensation Court of Appeals, or the Minnesota Supreme Court. Upon the assumption of obligations by the security fund pursuant to the commissioner's notification and order, the security fund has the right to immediate possession of any posted or deposited security and the custodian, surety, or issuer of any irrevocable letter of credit or the commissioner, if in possession of it, shall turn over the security, proceeds of the surety bond, or letter of credit to the security fund together with the interest that has accrued since the date of the self-insured employer's insolvency. The security fund has the right to the immediate possession of all relevant workers' compensation claim files and data of the self-insurer, and the possessor of the files and data must turn the files and data, or complete copies of them, over to the security fund within five days of the notification provided under this subdivision. If the possessor of the files and data fails to timely turn over the files and data to the security fund, it is liable to the security fund for a penalty of $500 per day for each day after the five-day period has expired. The security fund is entitled to recover its reasonable attorney fees and costs in any action brought to obtain possession of the workers' compensation claim files and data of the self-insurer, and for any action to recover the penalties provided by this subdivision. The self-insurers' security fund may administer payment of benefits or it may retain a third-party administrator to do so.

Subd. 11. Priority. Notwithstanding anything in this chapter to the contrary, any cash, securities, irrevocable letter of credit, specific excess or aggregate excess insurance proceeds, or any other security deposited or posted in accordance with this section shall be used first, when due, to pay workers' compensation claims. After that security has been exhausted, the payment of workers' compensation claims from self-insurers' security fund members' assessments may be made. Where the self-insurers' security fund member assessment account is used to pay workers' compensation claims on an emergency or an interim basis, pending receipt by the self-insurers' security fund of security which is due but not yet received, then the member assessment account shall be reimbursed for payment from the security when it is received, and the priorities stated above shall thereafter apply.

Subd. 12. Duty to inform. The commissioner shall be provided with any relevant information by the employer, any excess insurer, any third-party administrator, or any issuer of any irrevocable letter of credit, issuer of any surety bond, or custodian of any security necessary for the commissioner to carry out the commissioner's obligations under this chapter. The commissioner shall provide this information to the self-insurers' security fund if necessary for the security fund to carry out its obligations under this chapter.

Subd. 13. Discharge and release. The payment of benefits by the self-insurers' security fund from security deposit proceeds shall release and discharge any custodian of the security deposit, surety, any issuer of a letter of credit, and the self-insured employer from liability to fulfill obligations to provide those same benefits as compensation, but does not release any person or entity from any liability to the security fund for full reimbursement. Any decision or determination made or any settlement approved by the commissioner or by an administrative law judge under subdivision 15 shall conclusively be presumed valid and binding as to all known claims arising out of the underlying dispute, unless an appeal is made pursuant to chapter 14. No security shall be exchanged more often than once every 90 days.

Subd. 14. Notice to security fund. The commissioner shall advise the self-insurers' security fund promptly after the receipt of information indicating that a private self-insurer may be unable to meet its compensation obligations. The commissioner shall advise the self-insurers' security fund of all determinations and directives and orders made or issued pursuant to this section.

Subd. 15. Dispute resolution; appeals. Disputes concerning the posting, renewal, termination, exoneration, or return of all or any portion of the security deposit, or any liability arising out of the posting or failure to post security, or adequacy of the security or reasonableness of administrative costs, including legal fees, and arising between or among a surety, the issuer of an agreement of assumption and guarantee of workers' compensation liabilities, the issuer of a letter of credit, any custodian of the security deposit, a private self-insurer, or the self-insurers' security fund shall be resolved by the commissioner. An appeal from the commissioner's written decision, determination, or order may be instituted pursuant to the contested case procedures of chapter 14. Payment of claims from the security deposit or by the self-insurers' security fund shall not be stayed pending the resolution of the disputes unless and until the administrative law judge issues a determination staying a payment of claims decision or determination of the commissioner or the self-insurers' security fund.

Subd. 16. Certificate to self-insure; revocation. If, following a private self-insurer's bankruptcy, insolvency, or certificate of default, the commissioner calls its security and proceeds in accordance with this section, the commissioner shall revoke the certificate to self-insure of the private self-insurer as soon as practicable but no later than 30 days after its security has been called. No insolvent self-insurer, as defined in section 79A.01, subdivision 4, shall be eligible to receive another grant of authority to self-insure unless either: (1) the insolvent self-insurer's posted security was sufficient to pay all direct and indirect administrative and professional expenses of the security fund related to the insolvent self-insurer, and all losses, including estimated future liability, allocated loss expense, and unallocated loss expense of the insolvent self-insurer; or (2) the insolvent self-insurer pays the security fund an amount equal to all such losses and expenses the security fund has paid or will be required to pay related to this insolvent self-insurer.

History: 1953 c 755 s 22; 1959 c 265 s 1; 1971 c 863 s 3; 1973 c 388 s 48,49; 1973 c 492 s 14; 1978 c 797 s 4; Ex1979 c 3 s 50,51; 1981 c 346 s 91-93; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1983 c 290 s 113; 1984 c 592 s 80,81; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 332 s 46; 1987 c 384 art 2 s 1; 1988 c 674 s 4,18; 1990 c 422 s 10; 1992 c 510 art 3 s 17,18; art 5 s 7; 1992 c 545 art 2 s 1,2; 1993 c 210 s 1; 1994 c 483 s 1; 1994 c 485 s 60; 1995 c 231 art 2 s 24,25,69,70; 1995 c 233 art 2 s 56; 1995 c 258 s 62; 1997 c 200 art 1 s 64; 1999 c 223 art 2 s 33; 2000 c 483 s 24-27; 2001 c 215 s 38; 2002 c 262 s 16; 2002 c 330 s 31; 2003 c 112 art 2 s 25,50; 2004 c 206 s 52; 2005 c 132 s 30,31; 2006 c 255 s 69; 2008 c 250 s 17; 2009 c 101 art 2 s 109; 2009 c 178 art 1 s 44,45



Section 79A.05 — REVOCATION OF CERTIFICATE TO SELF-INSURE.

A certificate to self-insure may be revoked by the commissioner at any time for good cause. After revocation, the self-insurer may request a hearing. Good cause includes, among other things, failure to maintain a security deposit as required by this chapter, failure to pay assessments of the self-insurers' security fund, or the failure or inability of the employer to fulfill obligations under chapter 176 or this chapter. Good cause also includes failure to provide proof of renewal of the security 15 days before its expiration.

A self-insured employer must comply with section 176.181 and all applicable rules to operate during the pendency of its appeal of a decision under this section.

History: 1988 c 674 s 5



Section 79A.06 — THIRD-PARTY ADMINISTRATOR.

Subdivision 1. Certificate to self-insure. No person, firm, or corporation, other than an insurer admitted to transact workers' compensation insurance in this state, shall contract to administer claims of self-insured employers as a third-party administrator unless qualified to do so pursuant to section 60A.23, subdivision 8.

Subd. 2. Local office. A third-party administrator who contracts to administer claims of a self-insured employer shall maintain an office in the state of Minnesota and shall be subject to regulation under this chapter and chapters 60A and 72A with respect to the adjustment, administration, and management of workers' compensation claims for any self-insured employer.

Subd. 3. Annual estimate of liability. A third-party administrator retained by a self-insured employer to administer the employer's workers' compensation claims shall estimate the total accrued liability of the employer for the payment of compensation for the employer's annual report to the commissioner and shall make the estimate both in good faith and with the exercise of a reasonable degree of care. The use of a third-party administrator does not discharge or alter the employer's responsibilities with respect to the report.

Subd. 4. Failure to submit reports or information; penalty. Failure to submit reports to the commissioner as required by this chapter may result in the assessment of a penalty which shall not exceed $3,000 for each month or fraction thereof the report is past due. Failure to submit reports required by statute within 60 days from the due date without written consent of the commissioner shall result in the revocation of the certificate to self-insure. Penalties shall be deposited in the self-insurers' security fund.

Subd. 5. Private employers who have ceased to be self-insured. (a) Private employers who have ceased to be private self-insurers shall discharge their continuing obligations to secure the payment of compensation which is accrued during the period of self-insurance, for purposes of Laws 1988, chapter 674, sections 1 to 21, by compliance with all of the following obligations of current certificate holders:

(1) Filing reports with the commissioner to carry out the requirements of this chapter;

(2) Depositing and maintaining a security deposit for accrued liability for the payment of any compensation which may become due, pursuant to chapter 176. However, if a private employer who has ceased to be a private self-insurer purchases an insurance policy from an insurer authorized to transact workers' compensation insurance in this state which provides coverage of all claims for compensation arising out of injuries occurring during the entire period the employer was self-insured, whether or not reported during that period, the policy will:

(i) discharge the obligation of the employer to maintain a security deposit for the payment of the claims covered under the policy;

(ii) discharge any obligation which the self-insurers' security fund has or may have for payment of all claims for compensation arising out of injuries occurring during the period the employer was self-insured, whether or not reported during that period; and

(iii) discharge the obligations of the employer to pay any future assessments to the self-insurers' security fund; provided, however, that a member that terminates its self-insurance authority on or after August 1, 2010, shall be liable for an assessment under paragraph (b). The actuarial opinion shall not take into consideration any transfer of the member's liabilities to an insurance policy if the member obtains a replacement policy as described in this subdivision within one year of the date of terminating its self-insurance.

A private employer who has ceased to be a private self-insurer may instead buy an insurance policy described above, except that it covers only a portion of the period of time during which the private employer was self-insured; purchase of such a policy discharges any obligation that the self-insurers' security fund has or may have for payment of all claims for compensation arising out of injuries occurring during the period for which the policy provides coverage, whether or not reported during that period.

A policy described in this clause may not be issued by an insurer unless it has previously been approved as to the insurer, form, and substance by the commissioner; and

(3) Paying within 30 days all assessments of which notice is sent by the security fund, for a period of seven years from the last day its certificate of self-insurance was in effect. Thereafter, the private employer who has ceased to be a private self-insurer may either: (i) continue to pay within 30 days all assessments of which notice is sent by the security fund until it has no incurred liabilities for the payment of compensation arising out of injuries during the period of self-insurance; or (ii) pay the security fund a cash payment equal to four percent of the net present value of all remaining incurred liabilities for the payment of compensation under sections 176.101 and 176.111 as certified by a member of the casualty actuarial society. Assessments shall be based on the benefits paid by the employer during the calendar year immediately preceding the calendar year in which the employer's right to self-insure is terminated or withdrawn.

(b) With respect to a self-insurer who terminates its self-insurance authority after April 1, 1998, that member shall obtain and file with the commissioner an actuarial opinion of its outstanding liabilities as determined by an associate or fellow of the Casualty Actuarial Society within 120 days of the date of its termination. If the actuarial opinion is not timely filed, the self-insurers' security fund may, at its discretion, engage the services of an actuary for this purpose. The expense of this actuarial opinion must be assessed against and be the obligation of the self-insurer. The commissioner may issue a certificate of default against the self-insurer for failure to pay this assessment to the self-insurers' security fund as provided by section 79A.04, subdivision 9. The opinion may discount liabilities up to four percent per annum to net present value. Within 60 days after notification of approval of the actuarial opinion by the commissioner, the exiting member shall pay to the security fund an amount determined as follows: a percentage will be determined by dividing the security fund's members' deficit as determined by the most recent audited financial statement of the security fund by the total actuarial liability of all members of the security fund as calculated by the commissioner within 30 days of the exit date of the member. This quotient will then be multiplied by that exiting member's total future liability as contained in the exiting member's actuarial opinion. If the payment is not made within 30 days of the notification, interest on it at the rate prescribed by section 549.09 must be paid by the former member to the security fund until the principal amount is paid in full.

(c) A former member who terminated its self-insurance authority before April 1, 1998, who has paid assessments to the self-insurers' security fund for seven years, and whose annualized assessment is $15,000 or less, may buy out of its outstanding liabilities to the self-insurers' security fund by an amount calculated as follows: 1.35 multiplied by the indemnity case reserves at the time of the calculation, multiplied by the then current self-insurers' security fund annualized assessment rate.

(d) A former member who terminated its self-insurance authority before April 1, 1998, and who is paying assessments within the first seven years after ceasing to be self-insured under paragraph (a), clause (3), may elect to buy out its outstanding liabilities to the self-insurers' security fund by obtaining and filing with the commissioner an actuarial opinion of its outstanding liabilities as determined by an associate or fellow of the Casualty Actuarial Society. The opinion must separate liability for indemnity benefits from liability for medical benefits, and must discount each up to four percent per annum to net present value. Within 30 days after notification of approval of the actuarial opinion by the commissioner, the member shall pay to the security fund an amount equal to 120 percent of that discounted outstanding indemnity liability, multiplied by the greater of the average annualized assessment rate since inception of the security fund or the annual rate at the time of the most recent assessment.

(e) A former member who has paid the security fund according to paragraphs (b) to (d) and subsequently receives authority from the commissioner to again self-insure shall be assessed under section 79A.12, subdivision 2, only on indemnity benefits paid on injuries that occurred after the former member received authority to self-insure again; provided that the member furnishes verified data regarding those benefits to the security fund.

(f) In addition to proceedings to establish liabilities and penalties otherwise provided, a failure to comply may be the subject of a proceeding before the commissioner. An appeal from the commissioner's determination may be taken pursuant to the contested case procedures of chapter 14 within 30 days of the commissioner's written determination.

Any current or past member of the self-insurers' security fund is subject to service of process on any claim arising out of chapter 176 or this chapter in the manner provided by section 5.25, or as otherwise provided by law. The issuance of a certificate to self-insure to the private self-insured employer shall be deemed to be the agreement that any process which is served in accordance with this section shall be of the same legal force and effect as if served personally within this state.

Subd. 6. Private employers who are self-insured. Private employers who are currently self-insurers may also purchase a policy described in subdivision 5, paragraph (a), clause (2), with the same effect as specified in that clause for the period covered by the policy.

Subd. 7. Insolvency of a self-insurance group insurer. In the event of the insolvency of the insurer of a self-insurance group issued a policy under subdivision 5, including a policy covering only a portion of the period of self-insurance, eligibility for chapter 60C coverage under the policy shall be determined by applying the requirements of section 60C.09, subdivision 2, clause (3), to each self-insurance group member, rather than to the net worth of the self-insurance group entity or the aggregate net worth of all members of the self-insurance group entity.

History: 1988 c 674 s 6; 1992 c 510 art 5 s 8; 1995 c 128 art 1 s 3; 1998 c 339 s 2; 1999 c 86 art 1 s 17; 1999 c 177 s 82,83; 2005 c 132 s 32; 2008 c 344 s 49; 2009 c 178 art 1 s 46; 2010 c 384 s 42; 2011 c 108 s 41



Section 79A.07 — PREFERRED SUBROGATION RIGHTS OF SELF-INSURERS' SECURITY FUND OR SURETY.

The self-insurers' security fund by making payment of compensation under this chapter has the same preference over the other debts of the principal or the principal's estate as is given by law to the person directly entitled to the compensation.

History: 1988 c 674 s 7



Section 79A.071 — CUSTODIAL ACCOUNTS.

Subdivision 1. Deposit. All securities shall be deposited with the commissioner of management and budget or in a custodial account with a depository institution acceptable to the commissioner of management and budget. Surety bonds shall be filed with the commissioner. The commissioner and the commissioner of management and budget may sell or collect, in the case of default of the employer or fund, the amount that yields sufficient funds to pay compensation due under the Workers' Compensation Act.

Subd. 2. Assignment. Securities in physical form deposited with the commissioner of management and budget must bear the following assignment, which shall be signed by an officer, partner, or owner: "Assigned to the state of Minnesota for the benefit of injured employees of the self-insured employer under the Minnesota Workers' Compensation Act." Any securities held in a custodial account, whether in physical form, book entry, or other form, need not bear the assignment language. The instrument or contract creating and governing any custodial account must contain the following assignment language: "This account is assigned to the commissioner of management and budget by the Company to pay compensation and perform the obligations of employers imposed under Minnesota Statutes, chapter 176. A depositor or other party has no right, title, or interest in the security deposited in the account until released by the state."

Subd. 3. Custody. All securities in physical form on deposit with the commissioner of management and budget and surety bonds on deposit shall remain in the custody of the commissioner of management and budget or the commissioner for a period of time dictated by the applicable statute of limitations provided in the Workers' Compensation Act. All original instruments and contracts creating and governing custodial accounts shall remain with the commissioner of management and budget or the commissioner for a period of time dictated by the applicable statute of limitations provided in the Workers' Compensation Act.

Subd. 4. Release. No securities in physical form on deposit with the commissioner of management and budget or custodial accounts assigned to the state shall be released without an order from the commissioner.

Subd. 5. Exchanging or replacing. Any securities deposited with the commissioner of management and budget or with a custodial account assigned to the commissioner of management and budget or surety bonds held by the commissioner may be exchanged or replaced by the depositor with other acceptable securities or surety bonds of like amount so long as the market value of the securities or amount of the surety bond equals or exceeds the amount of deposit required. If securities are replaced by a surety bond, the self-insurer must maintain securities on deposit in an amount sufficient to meet all outstanding workers' compensation liability arising during the period covered by the deposit of the replaced securities, subject to the limitations on maximum security deposits established in Minnesota Rules.

History: 1992 c 510 art 5 s 9; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 79A.08 — LEGISLATIVE INTENT.

It is the intent of the legislature in enacting sections 79A.08 to 79A.10 to provide for the continuation of workers' compensation benefits delayed due to the failure of a private self-insured employer to meet its compensation obligations, whenever the commissioner of commerce issues a certificate of default or there is a declaration of bankruptcy or insolvency by a court of competent jurisdiction. With respect to the continued liability of a surety for claims that arise under a bond after termination of that bond and to a surety's liability for the cost of administration of claims, it is the intent of the legislature to provide that that liability ceases upon lawful termination of that bond. This applies to all surety bonds which are purchased by the self-insured employer after July 1, 1988. The legislature finds and declares that the establishment of the self-insurers' security fund is a necessary component of a complete system of workers' compensation, required by chapter 176, to have adequate provisions for the comfort, health, safety, and general welfare of any and all workers and their dependents to the extent of relieving the consequences of any industrial injury or death, and full provision for securing the payment of compensation.

History: 1988 c 674 s 8



Section 79A.09 — SECURITY FUND.

Subdivision 1. Creation. The self-insurers' security fund is established as a nonprofit corporation pursuant to the Minnesota Nonprofit Corporation Act, sections 317A.001 to 317A.909. If any provision of the Minnesota Nonprofit Corporation Act conflicts with any provision of this chapter, the provisions of this chapter apply. Each private self-insurer who is self-insured on July 1, 1988, or who becomes self-insured thereafter, shall participate as a member in the security fund. This participation shall be a condition of maintaining its certificate to self-insure.

Subd. 2. Board of trustees. The security fund shall be governed by a nine-member board of trustees. Five of the trustees shall be representatives of private self-insurers who shall be elected by the members of the security fund, other than group self-insurers, each member having one vote. One of the trustees shall be a representative of the private group self-insurers who shall be elected by the members of the security fund who are group self-insurers, each group having one vote. Three of the trustees, including the group self-insurer trustee, initially elected by the members shall serve two-year terms, and three shall serve four-year terms. Thereafter, trustees shall be elected to four-year terms, and shall serve until their successors are elected and assume office pursuant to the bylaws of the security fund. Three additional trustees shall be appointed by the commissioner. Two of these trustees shall serve four-year terms. One of these trustees shall serve a two-year term. Thereafter, the trustees shall be appointed to four-year terms, and shall serve until their successors are appointed and assume office pursuant to the bylaws of the security fund. In addition to the nine trustees elected by the members or appointed by the commissioner, the commissioner of labor and industry or the commissioner's designee shall be an ex officio, nonvoting member of the board of trustees. A member of the board of trustees may designate another person to act in the member's place as though the member were acting and the designee's actions shall be deemed those of the member.

Subd. 3. Bylaws. The security fund shall establish bylaws and a plan of operation, subject to the prior approval of the commissioner, necessary to the purposes of this chapter and to carry out the responsibilities of the security fund. The security fund may carry out its responsibilities directly or by contract, and may purchase services and insurance and borrow funds as it deems necessary for the protection of the members and their employees.

Subd. 4. Confidential information. The security fund may receive private data concerning the financial condition of private self-insurers whose liabilities to pay compensation have become its responsibility. The data shall become public data upon its receipt by the security fund.

Subd. 5. Employees. Security fund employees are not state employees and are not subject to any state civil service regulations.

History: 1988 c 674 s 9; 1989 c 304 s 131; 1995 c 231 art 2 s 26



Section 79A.10 — ASSUMPTION OF WORKERS' COMPENSATION OBLIGATIONS OF INSOLVENT SELF-INSURER.

Subdivision 1. Order of commissioner. Upon order of the commissioner pursuant to section 79A.04, subdivision 10, the security fund shall assume the workers' compensation obligations of an insolvent private self-insurer.

Subd. 2. Act or omissions; penalties. Notwithstanding subdivision 1, the security fund shall not be liable for the payment of any penalties assessed for any act or omission on the part of any person other than the security fund or its appointed administrator, including, but not limited to, the penalties provided in chapter 176 unless the security fund or its appointed administrator would be subject to penalties under chapter 176 as the result of the actions of the security fund or its administrator.

Subd. 3. Party in interest. The security fund shall be a party in interest in all proceedings involving compensation claims against an insolvent self-insurer whose compensation obligations have been paid or assumed by the security fund. The security fund shall have the same rights and defenses as the insolvent private self-insurer, including, but not limited to, all of the following:

(1) to appear, defend, and appeal claims;

(2) to receive notice of, investigate, adjust, compromise, settle, and pay claims; and

(3) to investigate, handle, and deny claims.

Subd. 4. Payments to security fund. Notwithstanding anything in this chapter or chapter 176 to the contrary, in the event that the self-insurers' security fund assumes the obligations of any bankrupt or insolvent private self-insurer pursuant to this section, then the proceeds of any surety bond, Workers' Compensation Reinsurance Association, specific excess insurance or aggregate excess insurance policy, and any special compensation fund payment or second injury fund or supplementary benefit reimbursements shall be paid to the self-insurers' security fund instead of the bankrupt or insolvent private self-insurer or its successor in interest. No special compensation fund reimbursements shall be made to the security fund unless the special compensation fund assessments pursuant to section 176.129 are paid and the reports required thereunder are made to the special compensation fund.

History: 1988 c 674 s 10



Section 79A.11 — REIMBURSEMENT FOR OBLIGATIONS PAID AND ASSUMED.

Subdivision 1. Insolvent insurer. The security fund shall have the right and obligation to obtain reimbursement from an insolvent private self-insurer up to the amount of the private self-insurer's workers' compensation obligations paid and assumed by the security fund, including reasonable administrative and legal costs. This right includes, but is not limited to, a right to claim for wages and other necessities of life advanced to claimants as subrogee of the claimants in any action to collect against the private self-insurer as debtor.

Subd. 2. Security deposits. The security fund shall have the right and obligation to obtain and retain the security deposit of an insolvent private self-insurer to apply to the private self-insurer's current or future compensation obligations, including reasonable administrative and legal costs, paid or assumed by the security fund and to other current or future obligations of the security fund. Reimbursement of administrative costs, including legal costs, shall be subject to approval by a majority of the security fund's voting trustees. The security fund shall be a party in interest in any action to obtain the security deposit for the payment of compensation obligations of an insolvent self-insurer.

Subd. 2a. Replacement insurance policy. The insolvent self-insurer may obtain an insurance policy as described in section 79A.06, subdivision 5, to discharge further workers' compensation obligations assumed by the self-insurers' security fund on behalf of the insolvent insurer. At the self-insurers' security fund's option and in its sole discretion, any part of the insolvent self-insurer's security deposit may be used to fund the acquisition of this policy. After the security deposit has been used to: (1) fund the acquisition of this policy; (2) pay all direct and indirect administrative and professional expenses of the fund related to the insolvent self-insurer; and (3) to the extent not covered by the insurance policy, pay the insolvent self-insurer's losses, allocated loss expense and unallocated loss expense, any part of the insolvent self-insurer's security deposit that remains must be promptly returned to the insolvent self-insurer.

Subd. 3. Legal actions. The security fund shall have the right to bring an action against any person or entity to recover compensation paid and liability assumed by the security fund, including, but not limited to, any excess insurance carrier of the insolvent private self-insurer, and any person or entity whose negligence or breach of any obligation contributed to any underestimation of the private self-insurer's total accrued liability as reported to the commissioner.

Subd. 4. Party in interest. The security fund may be a party in interest in any action brought by any other person seeking damages resulting from the failure of an insolvent private self-insurer to pay workers' compensation required pursuant to this subdivision.

History: 1988 c 674 s 11; 2000 c 483 s 28,29



Section 79A.12 — MAINTENANCE OF ASSETS OR LINE OF CREDIT TO CONTINUE PAYMENT OF COMPENSATION OBLIGATIONS.

Subdivision 1. Assets maintained. The security fund shall maintain cash, readily marketable securities, or other assets, or a line of credit, approved by the commissioner, sufficient to immediately continue the payment of the compensation obligations of an insolvent private self-insurer pending receipt of the security deposit, surety bond proceeds, irrevocable letter of credit, or, if necessary, assessment of the members. The commissioner may establish the minimum amount to be maintained by, or immediately available to, the security fund for this purpose.

Subd. 2. Assessment. The security fund may assess each of its members a pro rata share of the funding necessary to carry out its obligation and the purposes of this chapter. Total annual assessments in any calendar year shall not exceed ten percent of paid indemnity losses, as defined in section 176.129, made by the self-insured employer during the preceding calendar year. The annual assessment calculation shall not include supplementary benefits paid which will be reimbursed by the special compensation fund. Funds obtained by assessments pursuant to this subdivision may only be used for the purposes of this chapter. The trustees shall certify to the commissioner the collection and receipt of all money from assessments, noting any delinquencies. The trustees shall take any action deemed appropriate to collect any delinquent assessments.

History: 1988 c 674 s 12; 1990 c 450 s 2; 2005 c 132 s 33



Section 79A.13 — AUDIT; ANNUAL REPORT.

The trustees shall annually contract for an independent certified audit of the financial activities of the fund. An annual report on the financial status of the fund as of June 30 shall be submitted to the commissioner and to each member.

The security fund shall be established on July 1, 1988, or 90 days after July 1, 1988, whichever occurs later. All applications for private self-insurers which are made after July 1, 1988, prior to the establishment of the security fund, shall comply with all requirements of this chapter. Applications for private self-insurers which are made after January 1, 1988, but prior to July 1, 1988, shall, prior to the establishment of the security fund, comply with the requirements of this chapter. The security fund shall be liable for payment of benefits only for members where there has been a declaration of bankruptcy or insolvency by a court of competent jurisdiction after the date on which the security fund is established, or where the commissioner has issued a certificate of default which has occurred after the date on which the security fund is established.

History: 1988 c 674 s 13



Section 79A.14 — LETTER OF CREDIT FORM.

The form for the letter of credit under this chapter shall be:

Effective Date

State of Minnesota (Beneficiary)

(Address)

Dear Sirs:

By order of ....................(Self-Insurer) we are instructed to open a clean irrevocable Letter of Credit in your favor for United States $.................(Amount).

We undertake that drawings under this Letter of Credit will be honored upon presentation of your draft drawn on ...............(issuing bank), at ...............(Address) prior to expiration date.

The Letter of Credit expires on ..............., but will automatically extend for an additional one year if you have not received by registered mail notification of intention not to renew 60 days prior to the original expiration date and each subsequent expiration date.

Except as expressly stated herein, this undertaking is not subject to any condition or qualification. The obligation of .................(issuing bank) under this letter of credit shall be the individual obligation of .................(issuing bank), in no way contingent upon reimbursement with respect thereto.

Very truly yours,

. (Signature)

History: 1988 c 674 s 14; 1990 c 426 art 1 s 11



Section 79A.15 — SURETY BOND FORM.

The form for the surety bond under this chapter shall be:

STATE OF MINNESOTA

DEPARTMENT OF COMMERCE

SURETY BOND OF SELF-INSURER OF WORKERS' COMPENSATION

a corporation organized under the laws of .................... and authorized to transact a general surety business in the State of Minnesota, as Surety, are held and firmly bound to the State of Minnesota in the penal sum of .................... dollars ($.........) for which payment we bind ourselves, our heirs, executors, administrators, successors, and assigns, jointly and severally, firmly by these presents.

WHEREAS in accordance with Minnesota Statutes, chapter 176, the principal elected to self-insure, and made application for, or received from the commissioner of commerce of the state of Minnesota, a certificate to self-insure, upon furnishing of proof satisfactory to the commissioner of commerce of ability to self-insure and to compensate any or all employees of said principal for injury or disability, and their dependents for death incurred or sustained by said employees pursuant to the terms, provisions, and limitations of said statute;

NOW THEREFORE, the conditions of this bond or obligation are such that if principal shall pay and furnish compensation, pursuant to the terms, provisions, and limitations of said statute to its employees for injury or disability, and to the dependents of its employees, then this bond or obligation shall be null and void; otherwise to remain in full force and effect.

FURTHERMORE, it is understood and agreed that:

1. This bond may be amended, by agreement between the parties hereto and the commissioner of commerce as to the identity of the principal herein named; and, by agreement of the parties hereto, as to the premium or rate of premium. Such amendment must be by endorsement upon, or rider to, this bond, executed by the surety and delivered to or filed with the commissioner.

2. The surety does, by these presents, undertake and agree that the obligation of this bond shall cover and extend to all past, present, existing, and potential liability of said principal, as a self-insurer, to the extent of the penal sum herein named without regard to specific injuries, date or dates of injuries, happenings or events.

3. The penal sum of this bond may be increased or decreased, by agreement between the parties hereto and the commissioner of commerce, without impairing the obligation incurred under this bond for the overall coverage of the said principal, for all past, present, existing, and potential liability, as a self-insurer, without regard to specific injuries, date or dates of injuries, happenings or events, to the extent, in the aggregate, of the penal sum as increased or decreased. Such amendment must be by endorsement.

4. The aggregate liability of the surety hereunder on all claims whatsoever shall not exceed the penal sum of this bond in any event.

5. This bond shall be continuous in form and shall remain in full force and effect unless terminated as follows:

(a) The obligation of this bond shall terminate upon written notice of cancellation from the surety, given by registered or certified mail to the commissioner of commerce, state of Minnesota, save and except as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to effective date of termination. This termination is effective 60 days after receipt of notice of cancellation by the commissioner of commerce, state of Minnesota.

(b) This bond shall also terminate upon the revocation of the certificate to self-insure, save and except as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to effective date of termination. The principal and the surety, herein named, shall be immediately notified in writing by said commissioner, in the event of such revocation.

6. Where the principal posts with the commissioner of commerce, state of Minnesota, or the commissioner of management and budget, state of Minnesota, a replacement security deposit, in the form of a surety bond, irrevocable letter of credit, cash, securities, or any combination thereof, in the full amount as may be required by the commissioner of commerce, state of Minnesota, to secure all incurred liabilities for the payment of compensation of said principal under Minnesota Statutes, chapter 176, the surety is released from obligations under the surety bond upon the date of acceptance by the commissioner of commerce, state of Minnesota, of said replacement security deposit.

7. If the said principal shall suspend payment of workers' compensation benefits or shall become insolvent or a receiver shall be appointed for its business, or the commissioner of commerce, state of Minnesota, issues a certificate of default, the undersigned surety will become liable for the workers' compensation obligations of the principal on the date benefits are suspended. The surety shall begin payments within 14 days under paragraph 8, or 30 days under paragraph 10, after receipt of written notification by certified mail from the commissioner of commerce, state of Minnesota, to begin payments under the terms of this bond.

8. If the surety exercises its option to administer claims, it shall pay benefits due to the principal's injured workers within 14 days of the receipt of the notification by the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, without a formal award of a compensation judge, the commissioner of labor and industry, any intermediate appellate court, or the Minnesota supreme court and such payment will be a charge against the penal sum of the bond. Administrative and legal costs and payment of assessments incurred by the surety in discharging its obligations and payment of the principal's obligations for administration and legal expenses and payment of assessments under Minnesota Statutes, chapters 79A and 176, shall also be a charge against the penal sum of the bond.

9. If any part or provision of this bond shall be declared unenforceable or held to be invalid by a court of proper jurisdiction, such determination shall not affect the validity or enforceability of the other provisions or parts of this bond.

10. If the surety does not give notice to the (self-insurer's security fund) (commercial self-insurance group security fund) and the commissioner of commerce, state of Minnesota, within five business days of receipt of written notification from the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, to exercise its option to administer claims pursuant to paragraph 8, then the (self-insurer's security fund) (commercial self-insurance security fund) will assume the payments of the workers' compensation obligations of the principal pursuant to Minnesota Statutes, chapter 176. Administrative, legal, actuarial, and other direct costs attributed to the principal shall also be a charge against the penal sum of the bond. The surety shall pay, within 30 days of the receipt of the notification by the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, to the (self-insurer's security fund) (commercial self-insurance group security fund) as an initial deposit an amount equal to 50 percent of the penal sum of the bond, and shall thereafter, upon notification from the (self-insurer's security fund) (commercial self-insurance group security fund) that the balance of the initial deposit, including interest earned as provided below with respect to the segregated account, had fallen to ten percent of the penal sum of the bond, remit to the (self-insurer's security fund) (commercial self-insurance group security fund) an amount equal to an additional ten percent of the penal sum of the bond. All such payments will be a charge against the penal sum of the bond. The initial deposit and all subsequent deposits shall be deposited by the (self-insurer's security fund) (commercial self-insurance group security fund) into a segregated, interest-bearing account. These deposits, together with any interest earned thereon, shall be used to satisfy all obligations of the surety hereunder. Upon determination that there are no remaining reserves for any known claims covered under the bond, the balance of the account, including any interest earned thereon, shall be paid to the surety.

Said repayment of the funds to the surety will not discharge the bond, which shall remain in full force and effect as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to the effective date of termination of the bond.

11. Disputes concerning the posting, renewal, termination, exoneration, or return of all or any portion of the principal's security deposit or any liability arising out of the posting or failure to post security, or the adequacy of the security or the reasonableness of administrative costs, including legal costs, arising between or among a surety, the issuer of an agreement of assumption and guarantee of workers' compensation liabilities, the issuer of a letter of credit, any custodian of the security deposit, the principal, or the (self-insurer's security fund) (commercial self-insurance group security fund) shall be resolved by the commissioner of commerce pursuant to Minnesota Statutes, chapters 79A and 176.

12. Written notification to the surety required by this bond shall be sent to:

Written notification to the principal required by this bond shall be sent to:

13. This bond is executed by the surety to comply with Minnesota Statutes, chapter 176, and said bond shall be subject to all terms and provisions thereof.

This bond is executed under an unrevoked appointment or power of attorney.

I certify (or declare) under penalty of perjury under the laws of the state of Minnesota that the foregoing is true and correct.

A copy of the transcript or record of the unrevoked appointment, power of attorney, bylaws, or other instrument, duly certified by the proper authority and attested by the seal of the insurer entitling or authorizing the person who executed the bond to do so for and in behalf of the insurer, must be filed in the office of the commissioner of commerce or must be included with this bond for such filing.

History: 1988 c 674 s 15; 1995 c 231 art 2 s 27; 2001 c 215 s 39; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 79A.16 — OPEN MEETING; ADMINISTRATIVE PROCEDURE ACT.

The security fund and its board of trustees shall not be subject to (1) the Open Meeting Law, chapter 13D, (2) the Open Appointments Law, (3) the Minnesota Government Data Practices Act, chapter 13, and (4) except where specifically set forth, the Administrative Procedure Act.

The Self-Insurers' Advisory Committee shall not be subject to clauses (2) and (4).

History: 1988 c 674 s 16; 2012 c 290 s 67



Section 79A.17 — RULES.

The commissioner may adopt, amend, and repeal rules reasonably necessary to carry out the purposes of sections 79A.01 to 79A.17. This authorization includes, but is not limited to, the adoption of rules to do all of the following:

(1) except as otherwise specifically provided by statute, specifying what constitutes ability to self-insure and to pay any compensation which may become due under chapter 176;

(2) specifying what constitutes a failure or inability to fulfill an insolvent self-insurer's obligations under this chapter;

(3) interpreting and defining the terms used in this chapter;

(4) establishing procedures and standards for hearing and determinations and providing for those determinations to be appealed;

(5) except where otherwise specifically provided by statute, specifying the standards, forms, and content of agreements, forms, and reports between parties who have obligations pursuant to this chapter;

(6) providing for the combinations and relative liabilities of security deposits, assumptions, and guarantees used pursuant to this chapter; and

(7) disclosing otherwise private data concerning self-insurers to courts or the self-insurers' security fund and specifying appropriate safeguards for that information.

The Self-Insurers' Advisory Committee may make recommendations to the commissioner under this section as it deems appropriate.

History: 1988 c 674 s 17



Section 79A.18 — EXISTING RULES.

If there is any inconsistency among any rule or statute and Laws 1988, chapter 674, Laws 1988, chapter 674, shall govern.

History: 1988 c 674 s 21



Section 79A.19 — COMMERCIAL SELF-INSURANCE GROUPS; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 79A.19 to 79A.32, the terms defined in this section have the meanings given them. If there is any inconsistency between this section and section 79A.01, the provisions of this section shall govern.

Subd. 2. Accountant. "Accountant" means a certified public accountant who is not an employee of any member of the commercial self-insurance group and is not affiliated with any individual or organization providing services other than accounting services to the group.

Subd. 3. Actuary. "Actuary" means an individual who has attained the status of associate or fellow of the Casualty Actuarial Society who is not an employee of any member of the commercial self-insurance group and is not affiliated with any individual or organization providing services other than actuarial services to the group.

Subd. 4. Common claims fund. "Common claims fund" means the cash, cash equivalents, or investment accounts maintained by the commercial self-insurance group to pay its workers' compensation liabilities.

Subd. 5. Member. "Member" means an employer that participates in a commercial self-insurance group.

Subd. 6. Commercial self-insurance group. "Commercial self-insurance group" means a group of employers that are self-insured for workers' compensation under chapter 176 and elects to operate under sections 79A.19 to 79A.32 rather than sections 79A.01 to 79A.18.

Subd. 7. Commercial self-insurance group security fund. "Commercial self-insurance group security fund" means the commercial self-insurance group security fund established pursuant to this chapter.

Subd. 8. Trustees. "Trustees" means the board of trustees of the commercial self-insurance group security fund.

History: 1995 c 231 art 2 s 28



Section 79A.20 — ELIGIBILITY REQUIREMENTS FOR COMMERCIAL SELF-INSURANCE GROUPS.

Subdivision 1. Group eligibility. A commercial self-insurance group consists of two or more employers in similar industries. The commercial self-insurance group shall not incorporate or form a business trust pursuant to chapter 318.

Subd. 2. Membership eligibility. A commercial self-insurance group may only admit employers who meet the eligibility requirements established by the group including financial criteria, underwriting guidelines, risk profile, and any other requirements stated in the commercial self-insurance group's bylaws or plan of operation.

History: 1995 c 231 art 2 s 29



Section 79A.21 — COMMERCIAL SELF-INSURANCE GROUP APPLICATION.

Subdivision 1. Procedure. (a) Groups proposing to become licensed as commercial self-insurance groups must complete and submit an application on a form or forms prescribed by the commissioner.

(b) The commissioner shall grant or deny the group's application to self-insure within 60 days after a complete application has been filed, provided that the time may be extended for an additional 30 days upon 15 days' prior notice to the applicant.

Subd. 2. Required documents. All first-year applications must be accompanied by the following:

(a) A detailed business plan including the risk profile of the proposed membership, underwriting guidelines, marketing plan, minimum financial criteria for each member, and financial projections for the first year of operation.

(b) A plan describing the method in which premiums are to be charged to the employer members. The plan shall be accompanied by copies of the member's workers' compensation insurance policies in force at the time of application. In developing the premium for the group, the commercial self-insurance group shall base its premium on the Minnesota Workers' Compensation Insurers Association's manual of rules, loss costs, and classifications approved for use in Minnesota by the commissioner. Each member applicant shall, on a form approved by the commissioner, complete estimated payrolls for the first 12-month period that the applicant will be self-insured. Premium volume discounts per the plan will be permitted if they can be shown to be consistent with actuarial standards.

(c) A schedule indicating actual or anticipated operational expenses of the commercial self-insurance group. No authority to self-insure will be granted unless, over the term of the policy year, at least 65 percent of total revenues from all sources for the year are available for the payment of its claim and assessment obligations. For purposes of this calculation, claim and assessment obligations include the cost of allocated loss expenses as well as special compensation fund and commercial self-insurance group security fund assessments but exclude the cost of unallocated loss expenses.

(d) An indemnity agreement from each member who will participate in the commercial self-insurance group, signed by an officer of each member, providing for joint and several liability for all claims and expenses of all of the members of the commercial self-insurance group arising in any fund year in which the member was a participant on a form approved by the commissioner. The indemnity agreement shall provide for assessments according to the group's bylaws on an individual and proportionate basis.

(e) A copy of the commercial self-insurance group bylaws.

(f) Evidence of the security deposit required under section 79A.24, accompanied by the actuarial certification study for the minimum security deposit as required under section 79A.24.

(g) Each initial member of the commercial self-insurance group shall submit to the commercial self-insurance group accountant its most recent annual financial statement. Financial statements for a period ending more than six months prior to the date of the application must be accompanied by an affidavit, signed by a company officer under oath, stating that there has been no material lessening of the net worth nor other adverse changes in its financial condition since the end of the period. Individual group members constituting at least 50 percent of the group's annual premium shall submit reviewed or audited financial statements. The remaining members must submit compilation level statements. Statements for a period ending more than 12 months prior to the date of application cannot be accepted.

(h) A compiled combined financial statement of all group members prepared by the commercial self-insurance group's accountant and a list of members included in such statements. An "Agreed-Upon Procedures" report, as determined by the commissioner, indicating combined net worth, total assets, cash flow, and net income of the group members may be filed in lieu of the compiled combined financial statement.

(i) A copy of each member's accountant's report letter from the reports used in compiling the combined financial statements.

(j) A list of all members and the percentage of premium each represents to the total group's annual premium for the policy year.

Subd. 3. Approval. The commissioner shall approve an application for self-insurance upon a determination that all of the following conditions are met:

(1) a completed application and all required documents have been submitted to the commissioner;

(2) the financial ability of the commercial self-insurance group is sufficient to fulfill all obligations that may arise under this chapter or chapter 176;

(3) the annual premium of the commercial self-insurance group to be charged to initial members is at least 150 percent of the WCRA minimum retention in effect at the time of the application;

(4) the commercial self-insurance group has contracted with a service company to administer its program; and

(5) the required securities or surety bond shall be on deposit prior to the effective date of coverage for the commercial self-insurance group.

History: 1995 c 231 art 2 s 30; 1999 c 168 s 1,2; 1999 c 177 s 84; 2010 c 384 s 43



Section 79A.22 — COMMERCIAL SELF-INSURANCE GROUP OPERATING REQUIREMENTS.

Subdivision 1. Board of directors. (a) A commercial self-insurance group shall elect a board of directors who shall have complete authority over and control of the assets of the commercial self-insurance group. The board of directors will also be responsible for all of the operations of the commercial self-insurance group.

(b) The majority of the board of directors shall be owners, officers, directors, partners, or employees of members of the commercial self-insurance group. No third-party administrator or vendor of risk management services shall serve as a director of the commercial self-insurance group.

(c) The directors shall approve applications for membership in the commercial self-insurance group.

Subd. 2. Financial standards. Commercial self-insurance groups shall have and maintain:

(1) combined net worth of all of the members in an amount at least equal to ten times the group's selected retention level of the Workers' Compensation Reinsurance Association. For purposes of this clause, the amount of any retained surplus by the group is considered part of the combined net worth of all the members;

(2) sufficient assets and liquidity in the group's common claims fund to promptly and completely meet all obligations of its members under this chapter and chapter 176.

Subd. 3. New membership. The commercial self-insurance group shall file with the commissioner the name of any new employer that has been accepted in the group within five business days of the initiation date of membership along with the member's signed indemnity agreement and evidence the member has deposited sufficient premiums with the group as required by the commercial self-insurance group's bylaws or plan of operation. The security deposit of the group shall be increased quarterly to an amount equal to 50 percent of the new members' premiums for that quarter. If the total increase of new members' premiums for the first quarter is less than five percent of the total annual premium of the group, no quarterly increase is necessary until the cumulative quarterly increases for that calendar year exceed five percent of the total premium of the group. The commissioner may, at the commissioner's option, review the financial statement of any applicant whose premium equals 25 percent or more of the group's total premium.

Subd. 4. Commercial self-insurance group common claims fund. (a) Each commercial self-insurance group shall establish a common claims fund.

(b) Each commercial self-insurance group shall, not less than ten days prior to the proposed effective date of the group, collect cash premiums from each member equal to not less than 20 percent of the member's annual workers' compensation premium to be paid into a common claims fund, maintained by the group in a designated depository. The remaining balance of the member's premium shall be paid to the group in a reasonable manner over the remainder of the year. Payments in subsequent years shall be made according to the business plan.

(c) Each commercial self-insurance group shall initiate proceedings against a member when that member becomes more than 30 days delinquent in any payment of premium to the fund.

(d) There shall be no commingling of any assets of the common claims fund with the assets of any individual member or with any other account of the service company or fiscal agent unrelated to the payment of workers' compensation liabilities incurred by the group.

Subd. 5. Joint and several liability. Each member of a commercial self-insurance group shall be jointly and severally liable for the obligations incurred by any member of the same group under chapter 176 for any fund year in which the member was a participant of the commercial self-insurance group.

Subd. 6. Annual audit. The accounts and records of the common claims fund shall be audited in the manner required under section 79A.03, subdivision 10.

Subd. 7. Investments. (a) Any securities purchased by the common claims fund shall be in such denominations and with dates of maturity to ensure securities may be redeemable at sufficient time and in sufficient amounts to meet the fund's current and long-term liabilities.

(b) Cash assets of the self-insurers' fund may be invested as provided in section 60A.11 for a casualty insurance company, provided that investment in real estate of or indebtedness from a member company or affiliates is prohibited. In addition, investment in the following is allowed:

(1) savings accounts or certificates of deposit in a duly chartered commercial bank located within the state of Minnesota and insured through the Federal Deposit Insurance Corporation;

(2) share accounts or savings certificates in a duly chartered savings association or savings bank located within the state of Minnesota and insured through the Federal Deposit Insurance Corporation;

(3) direct obligations of the United States Treasury, such as notes, bonds, or bills;

(4) a bond or security issued by the state of Minnesota and backed by the full faith and credit of the state;

(5) a credit union where the employees of the self-insurer are members if the credit union is located in Minnesota and insured through the National Credit Union Administration; or

(6) real estate, common stock, preferred stock, or corporate bonds listed on the New York, American Stock Exchange or NASDAQ Stock Market, so long as these investments are not issued by any member company or affiliate and the total in all other allowable categories make up at least 75 percent of the total required in the common claims fund.

Subd. 8. Administration. (a) The commercial self-insurance group shall be required to secure administrative services through a service company which maintains an office in the state of Minnesota. Services provided by the service company or its subcontractor should at a minimum include claim handling, safety and loss control, and submission of all required regulatory reports.

(b) The service company must demonstrate it has the capability to provide, through its employees or by contract, services which are necessary to administer the self-insurance group and it must employ or have under contract a claims adjuster with at least three years of Minnesota specific workers' compensation claim handling experience.

(c) The service company retained by a commercial self-insurance group to administer workers' compensation claims shall estimate the total accrued liability of the group for the payment of compensation for the commercial self-insurance group's annual report to the commissioner and shall make the estimate both in good faith and with the exercise of a reasonable degree of care.

Subd. 9. Marketing and communications. A commercial self-insurance group's applications, coverage documents, quotations, and all marketing materials must prominently display information indicating that the commercial self-insurance group is a self-insured program, that members are jointly and severally liable for the obligations of the commercial self-insurance group, and that members will be assessed on an individual and proportionate basis for any deficits created by the commercial self-insurance group.

Subd. 10. Reinsurance. (a) A commercial self-insurance group shall be required to purchase specific excess coverage with the Workers' Compensation Reinsurance Association at the lower retention level for its first three years of operation. After that time it may select the higher or super retention level with prior notice given to and approval of the commissioner.

(b) The commissioner may require a commercial self-insurance group to purchase aggregate excess coverage. Any reinsurance or excess coverage purchased other than that of the Workers' Compensation Reinsurance Association must be secured with an insurance company or reinsurer licensed to underwrite such coverage in Minnesota and maintains at least an "A" rating with the A.M. Best rating organization.

Subd. 11. Disbursement of fund surplus. (a) Except as otherwise provided in paragraphs (b) and (c), 100 percent of any surplus money for a fund year in excess of 125 percent of the amount necessary to fulfill all obligations under the Workers' Compensation Act, chapter 176, for that fund year may be declared refundable to eligible members at any time.

(b) Except as otherwise provided in paragraph (c), for groups that have been in existence for five years or more, 100 percent of any surplus money for a fund year in excess of 110 percent of the amount necessary to fulfill all obligations under the Workers' Compensation Act, chapter 176, for that fund year may be declared refundable to eligible members at any time.

(c) Excess surplus distributions under paragraphs (a) and (b) may not be greater than the combined surplus of the group at the time of the distribution.

(d) When all the claims of any one fund year have been fully paid, as certified by an actuary, all surplus money from that fund year may be declared refundable.

(e) The commercial self-insurance group shall give ten days' prior notice to the commissioner of any refund. The notice must be accompanied by a statement from the commercial self-insurer group's certified public accountant certifying that the proposed refund is in compliance with this subdivision.

Subd. 12. Satisfaction of fund deficit. In the event of a deficit in any fund year, such deficit shall be paid up immediately, either from surplus from a fund year other than the current fund year, or by assessment of the membership. The commissioner shall be notified within ten days of any transfer of surplus funds. The commissioner, upon finding that a deficit in a fund year has not been satisfied by a transfer of surplus from another fund year, shall order an assessment to be levied on a proportionate basis against the members of the commercial self-insurance group during that fund year sufficient to make up any deficit.

Subd. 13. Common claims fund; five-year exception. For commercial group self-insurers who have been in existence for five years or more, a level of funding in the common claims fund must be maintained at not less than the greater of either:

(1) one year's claim losses paid in the most recent year; or

(2) one-third of the security deposit posted with the Department of Commerce according to section 79A.24, subdivision 2.

This provision supersedes any requirements under subdivisions 11 and 12 and Minnesota Rules, part 2780.5000.

Subd. 14. All states coverage. Policies issued by commercial self-insurance groups pursuant to this chapter may also provide workers' compensation coverage required under the laws of states other than Minnesota, commonly known as "all states coverage." The coverage must be provided to members of the group which are temporarily performing work in another state.

History: 1995 c 231 art 2 s 31; 1998 c 339 s 3,4; 1999 c 168 s 3; 2000 c 483 s 30-32; 2005 c 132 s 34,35; 2008 c 344 s 50,51



Section 79A.23 — COMMERCIAL SELF-INSURANCE GROUP REPORTING REQUIREMENTS.

Subdivision 1. Required reports to commissioner. Each commercial self-insurance group shall submit the following documents to the commissioner.

(a) An annual report shall be submitted by April 1 showing the incurred losses, paid and unpaid, specifying indemnity and medical losses by classification, payroll by classification, and current estimated outstanding liability for workers' compensation on a calendar year basis, in a manner and on forms available from the commissioner. In addition each group will submit a quarterly interim loss report showing incurred losses for all its membership.

(b) Each commercial self-insurance group shall submit within 45 days of the end of each quarter:

(1) a schedule showing all the members who participate in the group, their date of inception, and date of withdrawal, if applicable;

(2) a separate section identifying which members were added or withdrawn during that quarter; and

(3) an internal financial statement and copies of the fiscal agent's statements supporting the balances in the common claims fund.

(c) The commercial self-insurance group shall submit an annual certified financial audit report of the commercial self-insurance group fund by April 1 of the following year. The report must be accompanied by an expense schedule showing the commercial self-insurance group's operational costs for the same year including service company charges, accounting and actuarial fees, fund administration charges, reinsurance premiums, commissions, and any other costs associated with the administration of the group program.

(d) An officer of the commercial self-insurance group shall, under oath, attest to the accuracy of each report submitted under paragraphs (a), (b), and (c). Upon sufficient cause, the commissioner shall require the commercial self-insurance group to submit a certified audit of payroll and claim records conducted by an independent auditor approved by the commissioner, based on generally accepted accounting principles and generally accepted auditing standards, and supported by an actuarial review and opinion of the future contingent liabilities. The basis for sufficient cause shall include the following factors:

(1) where the losses reported appear significantly different from similar types of groups;

(2) where major changes in the reports exist from year to year, which are not solely attributable to economic factors; or

(3) where the commissioner has reason to believe that the losses and payroll in the report do not accurately reflect the losses and payroll of the commercial self-insurance group.

If any discrepancy is found, the commissioner shall require changes in the commercial self-insurance group's business plan or service company record-keeping practices.

(e) Each commercial self-insurance group shall submit by September 15 a copy of the group's annual federal and state income tax returns or provide proof that it has received an exemption from these filings.

(f) With the annual loss report each commercial self-insurance group shall report to the commissioner any worker's compensation claim where the full, undiscounted value is estimated to exceed $50,000, in a manner and on forms prescribed by the commissioner.

(g) Each commercial self-insurance group shall submit by May 1 a list of all members and the percentage of premium each represents to the total group's premium for the previous calendar year.

(h) Each commercial self-insurance group shall submit by October 15 the following documents prepared by the group's certified public accountant:

(1) a compiled combined financial statement of group members and a list of members included in this statement. An "Agreed-Upon Procedures" report, as determined by the commissioner, indicating combined net worth, total assets, and net income of the group members may be filed in lieu of the compiled combined financial statement; and

(2) a report that the statements which were combined have met the requirements of subdivision 2.

(i) If any group member comprises over 25 percent of total group premium, that member's financial statement must be reviewed or audited, and, at the commissioner's option, must be filed with the commissioner by October 15 of the following year.

(j) Each commercial self-insurance group shall submit a copy of each member's accountant's report letter from the reports used in compiling the combined financial statements. This requirement does not apply to any group that has been in existence for at least three years.

Subd. 2. Required reports from members to group. (a) Each member of the commercial self-insurance group shall, by September 15, submit to the group its most recent annual financial statement, together with other financial information the group may require. These financial statements submitted must not have a fiscal year end date older than January 15 of the group's calendar year end. Individual group members constituting at least 25 percent of the group's annual premium shall submit to the group reviewed or audited financial statements. The remaining members must submit compilation level statements.

(b) For groups that have been in existence for at least three years, individual group members may satisfy the requirements of paragraph (a) by submitting compiled, reviewed, or audited statements or the most recent federal income tax return filed by the member.

(c) Groups that have been in existence for at least five years may satisfy the requirement of paragraph (a) through submissions from members representing at least 50 percent of the group's total earned premium. Of those submissions, those from members representing at least 25 percent of the entire group's total earned premium must be audited or reviewed financial statements. The remainder of the submissions may be compiled, reviewed, or audited financial statements or the most recent tax return filed by the members.

Subd. 3. Operational audit. (a) The commissioner may conduct an operational audit of the commercial self-insurance group's claim handling and reserve practices as well as its underwriting procedures to determine if they adhere to the group's business plan and sound business practices. The commissioner may select outside consultants to assist in conducting the audit. After completion of the audit, the commissioner shall either renew or revoke the commercial self-insurance group's authority to self-insure. The commissioner may also order any changes deemed necessary in the claims handling, reserving practices, or underwriting procedures of the group.

(b) The cost of the operational audit shall be borne by the commercial self-insurance group.

Subd. 4. Unit statistical report. Each commercial self-insurance group will annually file a unit statistical report to the Minnesota Workers' Compensation Insurers Association.

History: 1995 c 231 art 2 s 32; 1998 c 339 s 5,6; 1999 c 168 s 4; 1999 c 177 s 85,86; 2000 c 483 s 33-35; 2006 c 255 s 70; 2008 c 344 s 52



Section 79A.24 — COMMERCIAL SELF-INSURANCE GROUP SECURITY DEPOSIT.

Subdivision 1. Annual securing of liability. Each year every commercial self-insurance group shall secure its estimated future liability for the payment of compensation and the performance of the obligations of its membership imposed under chapter 176. A new deposit must be posted in the following manner: within 30 days of the filing of the annual report, the security posting for all prior years plus one-third of the posting for the current year; by July 31, one-third of the posting for the current year; by October 31, the final one-third of the posting for the current year.

Subd. 2. Minimum deposit. The minimum deposit is 125 percent of the commercial self-insurance group's estimated future liability for the payment of compensation as determined by an actuary. If the group has been in existence for three years, this minimum deposit shall be 110 percent of the commercial self-insurance group's estimated future liability for the payment of workers' compensation as determined by an actuary. Each actuarial study shall include a projection of future losses during a one-year period until the next scheduled actuarial study, less payments anticipated to be made during that time. Deduction should be made for the total amount which is estimated to be returned to the commercial self-insurance group from any specific excess insurance coverage, aggregate excess insurance coverage, and any supplementary benefits which are estimated to be reimbursed by the special compensation fund. Supplementary benefits will not be reimbursed by the special compensation fund unless the special compensation fund assessment pursuant to section 176.129 is paid and the required reports are filed with the special compensation fund. In the case of surety bonds, bonds shall secure administrative and legal costs in addition to the liability for payment of compensation reflected on the face of the bond. In no event shall the security be less than the group's selected retention limit of the Workers' Compensation Reinsurance Association. The posting or depositing of security under this section shall release all previously posted or deposited security from any obligations under the posting or depositing and any surety bond so released shall be returned to the surety. Any other security shall be returned to the depositor or the person posting the bond.

Subd. 2a. Exceptions. Notwithstanding the requirements of subdivisions 1 and 2, the commissioner may, until the next annual securing of liability, adjust this required security deposit for the portion attributable to the current year only, if, in the commissioner's judgment, the self-insurer will be able to meet its obligations under this chapter until the next annual securing of liability.

Subd. 3. Type of acceptable security. The commissioner may only accept as security, and the commercial self-insurance group shall deposit as security, cash, approved government securities as set forth in section 79A.04, subdivision 3a, surety bonds or irrevocable letters of credit in any combination in accordance with the requirements under section 79A.04, subdivision 3.

Subd. 4. Custodial accounts. (a) All surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited in accordance with the provisions of section 79A.071.

(b) Upon the commissioner sending a request to renew, request to post, or request to increase a security deposit, a perfected security interest is created in the commercial self-insurance group's and member's assets in favor of the commissioner to the extent of any then unsecured portion of the commercial self-insurance group's incurred liabilities. The perfected security interest is transferred to any cash or securities thereafter posted by the commercial self-insurance group with the commissioner of management and budget and is released only upon either of the following:

(1) the acceptance by the commissioner of a surety bond or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation; or

(2) the return of cash or securities by the commissioner. The commercial self-insurance group loses all right, title, and interest in and any right to control all assets or obligations posted or left on deposit as security. In the event of a declaration of bankruptcy or insolvency by a court of competent jurisdiction, or in the event of the issuance of a certificate of default by the commissioner, the commissioner shall liquidate the deposit as provided in this chapter, and transfer it to the commercial self-insurance group security fund for application to the commercial self-insurance group's incurred liability.

(c) No securities in physical form on deposit with the commissioner of management and budget or the commissioner or custodial accounts assigned to the state shall be released or exchanged without an order from the commissioner. No security can be exchanged more than once every 90 days.

(d) Any securities deposited with the commissioner of management and budget or with a custodial account assigned to the commissioner of management and budget or letters of credit or surety bonds held by the commissioner may be exchanged or replaced by the depositor with any other acceptable securities or letters of credit or surety bond of like amount so long as the market value of the securities or amount of the surety bonds or letter of credit equals or exceeds the amount of the deposit required. If securities are replaced by surety bond, the commercial self-insurance group must maintain securities on deposit in an amount sufficient to meet all outstanding workers' compensation liability arising during the period covered by the deposit of the replaced securities.

Subd. 5. Purchase of insurance policy from an authorized insurer. A commercial self-insurance group may purchase an insurance policy from an insurer authorized to transact workers' compensation insurance in this state which provides coverage of all claims for compensation arising out of injuries occurring during the entire period or during a portion of the period of time in which the commercial self-insurance group has been in existence. While the insurance policy remains in effect, it discharges the obligation of the commercial self-insurance group to maintain a security deposit for the claims covered under the policy. A policy described in this subdivision may not be issued by an insurer unless it has previously been approved as to the insurer, form, and substance by the commissioner.

Subd. 6. Insolvency of a commercial self-insurance group insurer. In the event of the insolvency of the insurer that issued a policy under subdivision 5 to a commercial self-insurance group, eligibility for chapter 60C coverage under the policy is determined by applying the requirements of section 60C.09, subdivision 2, clause (3), to each commercial self-insurance group member separately, rather than to the net worth of the commercial self-insurance group entity or aggregate net worth of all members of the commercial self-insurance group.

History: 1995 c 231 art 2 s 33; 1998 c 339 s 7-9; 1999 c 168 s 5; 2000 c 483 s 36; 2003 c 112 art 2 s 50; 2008 c 250 s 17; 2009 c 101 art 2 s 109; 2009 c 178 art 1 s 47,48; 2011 c 108 s 42,43



Section 79A.25 — DEFAULT OF A COMMERCIAL SELF-INSURANCE GROUP.

Subdivision 1. Notice of insolvency, bankruptcy, or default. The commissioner of labor and industry shall notify the commissioner and the commercial self-insurance group security fund if the commissioner of labor and industry has knowledge that any commercial self-insurance group has failed to pay workers' compensation benefits as required by chapter 176. If the commissioner determines that a court of competent jurisdiction has declared the commercial self-insurance group to be bankrupt or insolvent and the commercial self-insurance group has failed to pay workers' compensation as required by chapter 176 or if the commissioner issues a certificate of default against a commercial self-insurance group for failure to pay workers' compensation as required by chapter 176, then the security deposit posted by the commercial self-insurance group shall be utilized to administer and pay the commercial self-insurance group's workers' compensation obligation.

Subd. 2. Revocation of certificate to self-insure. (a) The commissioner shall revoke the commercial self-insurance group's certificate to self-insure once notified of the commercial self-insurance group's bankruptcy, insolvency, or upon issuance of a certificate of default. The revocation shall be completed as soon as practicable, but no later than 30 days after the commercial self-insurance group's security has been called.

(b) The commissioner shall also revoke a commercial self-insurance group's authority to self-insure on the following grounds:

(1) failure to comply with any lawful order of the commissioner;

(2) failure to comply with any provision of chapter 176;

(3) a deterioration of the commercial self-insurance group's financial condition affecting its ability to pay obligations in chapter 176;

(4) committing an unfair or deceptive act or practice as defined in section 72A.20; or

(5) failure to abide by the plan of operation of the Workers' Compensation Reinsurance Association.

Subd. 3. Notice by commissioner. In the event of bankruptcy, insolvency, or certificate of default, the commissioner shall immediately notify by certified mail the commissioner of management and budget, the surety, the issuer of an irrevocable letter of credit, and any custodian of the security. At the time of notification, the commissioner shall also call the security and transfer and assign it to the commercial self-insurance group security fund. The commissioner shall also notify by certified mail the commercial self-insurance group's security fund and order the commercial security fund to assume the insolvent commercial self-insurance group's obligations for which it is liable under chapter 176.

History: 1995 c 231 art 2 s 34; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 79A.26 — COMMERCIAL SELF-INSURANCE GROUP SECURITY FUND.

Subdivision 1. Creation. The commercial self-insurance group security fund is established as a nonprofit corporation pursuant to the Minnesota Nonprofit Corporation Act, sections 317A.001 to 317A.909. If any provision of the Minnesota Nonprofit Corporation Act conflicts with any provision of this chapter, the provisions of this chapter apply. Each commercial self-insurance group that elects to be subject to the terms of sections 79A.19 to 79A.32 rather than sections 79A.01 to 79A.18 shall participate in the commercial self-insurance group security fund. This participation shall be a condition of maintaining its certificate to self-insure.

Subd. 2. Board of trustees. The commercial security fund shall be governed by a board consisting of a minimum of three and maximum of five trustees. The trustees shall be representatives of commercial self-insurance groups who shall be elected by the participants of the commercial security fund, each group having one vote. The trustees initially elected by the participants shall serve staggered terms of either two or three years. Thereafter, trustees shall be elected to three-year terms and shall serve until their successors are elected and assume office pursuant to the bylaws of the commercial security fund. Two additional trustees shall be appointed by the commissioner. Initially, one of these trustees shall serve a two-year term. Thereafter, the trustees shall be appointed to four-year terms, and shall serve until their successors are appointed and assume office according to the bylaws of the commercial security fund. In addition to the trustees elected by the participants or appointed by the commissioner, the commissioner of labor and industry or the commissioner's designee shall be an ex officio, nonvoting member of the board of trustees. A member of the board of trustees may designate another person to act in the member's place as though the member were acting and the designee's actions shall be deemed those of the member.

Subd. 3. Bylaws. The commercial security fund shall establish bylaws and a plan of operation, subject to the prior approval of the commissioner, necessary to the purposes of this chapter and to carry out the responsibilities of the commercial security fund. The commercial security fund may carry out its responsibilities directly or by contract, and may purchase services and insurance and borrow funds it deems necessary for the protection of the commercial self-insurance group participants and their employees.

Subd. 4. Confidential information. The commercial security fund may receive private data concerning the financial condition of commercial self-insurance groups whose liabilities to pay compensation have become its responsibility and shall adopt bylaws to prevent dissemination of that information.

Subd. 5. Employees. Commercial security fund employees are not state employees and are not subject to any state civil service regulations.

Subd. 6. Assumption of obligations. Upon order of the commissioner under section 79A.25, subdivision 3, the commercial security fund shall assume the workers' compensation obligations of an insolvent commercial self-insurance group. The commissioner shall further order the commercial self-insurance group security fund to commence payment of these obligations within 14 days of the receipt of this notification and order.

Subd. 7. Act or omissions; penalties. Notwithstanding subdivision 6, the commercial security fund shall not be liable for the payment of any penalties assessed for any act or omission on the part of any person other than the commercial security fund or its appointed administrator, including, but not limited to, the penalties provided in chapter 176 unless the commercial security fund or its appointed administrator would be subject to penalties under chapter 176 as the result of the actions of the commercial security fund or its administrator.

Subd. 8. Party in interest. The commercial security fund shall be a party in interest in all proceedings involving compensation claims against an insolvent commercial self-insurance group whose compensation obligations have been paid or assumed by the commercial security fund. The commercial security fund shall have the same rights and defenses as the insolvent commercial self-insurance group, including, but not limited to, all of the following:

(1) to appear, defend, and appeal claims;

(2) to receive notice of, investigate, adjust, compromise, settle, and pay claims; and

(3) to investigate, handle, and deny claims.

Subd. 9. Payments to commercial security fund. Notwithstanding sections 79A.19 to 79A.32 or chapter 176 to the contrary, in the event that the commercial self-insurance group security fund assumes the obligations of any bankrupt or insolvent commercial self-insurance group pursuant to this section, then the proceeds of any surety bond, Workers' Compensation Reinsurance Association, specific excess insurance or aggregate excess insurance policy, and any special compensation fund payment or supplementary benefit reimbursements shall be paid to the commercial self-insurance group security fund instead of the bankrupt or insolvent commercial self-insurance group or its successor in interest. No special compensation fund reimbursements shall be made to the commercial security fund unless the special compensation fund assessments under section 176.129 are paid and the required reports are made to the special compensation fund.

Subd. 10. Insolvent commercial self-insurance group. The commercial security fund shall have the right and obligation to obtain reimbursement from an insolvent commercial self-insurance group up to the amount of the commercial self-insurance group's workers' compensation obligations paid and assumed by the commercial security fund, including reasonable administrative and legal costs. This right includes, but is not limited to, a right to claim for wages and other necessities of life advanced to claimants as subrogee of the claimants in any action to collect against the commercial self-insurance group as debtor.

Subd. 11. Security deposits. The commercial security fund shall have the right and obligation to obtain from the security deposit of an insolvent commercial self-insurance group the amount of the commercial self-insurance group's compensation obligations, including reasonable administrative and legal costs, paid or assumed by the commercial security fund. Reimbursement of administrative costs, including legal costs, shall be subject to approval by a majority of the commercial security fund's voting trustees. The commercial security fund shall be a party in interest in any action to obtain the security deposit for the payment of compensation obligations of an insolvent commercial self-insurance group.

Subd. 12. Legal actions. The commercial security fund shall have the right to bring an action against any person or entity to recover compensation paid and liability assumed by the commercial security fund, including, but not limited to, any excess insurance carrier of the insolvent commercial self-insurance group and any person or entity whose negligence or breach of an obligation contributed to any underestimation of the commercial self-insurance group's accrued liability as reported to the commissioner.

Subd. 13. Party in interest. The commercial security fund may be a party in interest in any action brought by any other person seeking damages resulting from the failure of an insolvent commercial self-insurance group to pay workers' compensation required under this subdivision.

Subd. 14. Assets maintained. The commercial security fund shall maintain cash, readily marketable securities, or other assets, or a line of credit, approved by the commissioner, sufficient to immediately continue the payment of the compensation obligations of an insolvent commercial self-insurance group pending receipt of the security deposit, surety bond proceeds, irrevocable letter of credit, or, if necessary, assessment of the participants. The commissioner may establish the minimum amount to be maintained by, or immediately available to, the commercial security fund for this purpose.

Subd. 15. Assessment. The commercial security fund may assess each of its participants a pro rata share of the funding necessary to carry out its obligation and the purposes of sections 79A.19 to 79A.32. Total annual assessments in any calendar year shall be a percentage of the workers' compensation benefits paid under sections 176.101 and 176.111 during the previous calendar year. The annual assessment calculation shall not include supplementary benefits paid which will be reimbursed by the special compensation fund. Funds obtained by assessments under this subdivision may only be used for the purposes of sections 79A.19 to 79A.32. The trustees shall certify to the commissioner the collection and receipt of all money from assessments, noting any delinquencies. The trustees shall take any action deemed appropriate to collect any delinquent assessments.

Subd. 16. Audit of fund. The trustees shall annually contract for an independent certified audit of the financial activities of the fund. An annual report on the financial status of the commercial self-insurance group security fund shall be submitted to the commissioner and to each commercial group participant.

History: 1995 c 231 art 2 s 35; 1998 c 339 s 10



Section 79A.27 — INDEMNITY AGREEMENT FORM.

INDIVIDUAL AND PROPORTIONATE INDEMNITY AGREEMENT

WHEREAS, (name of company) has agreed to be and has been accepted as a member of (name of commercial self-insurance group).

WHEREAS, (name of company) has agreed to be bound by all of the provisions of the Minnesota Workers' Compensation Act and all rules promulgated thereunder.

WHEREAS, that (name of company) has agreed to be bound by bylaws or plan of operation and all amendments thereto of (name of commercial self-insurance group);

NOW THEREFORE, IT IS AGREED that:

1. (Name of company) shall be jointly and severally liable for all claims and expenses of all the members of (name of commercial self-insurance group) arising in any fund year in which (name of company) is a member of the commercial self-insurance group.

2. (Name of commercial self-insurance group) shall assess (name of company) on an individual and proportionate basis for its share of the total liability of the commercial self-insurance group.

3. In the event that (name of company) is not a member for the full year, it shall be only liable for a pro rata share of that liability.

IN WITNESS WHEREOF, the (name of company) and (name of commercial self-insurance group) have caused this indemnity agreement to be executed by its authorized officers:

History: 1995 c 231 art 2 s 36



Section 79A.28 — OPEN MEETING; ADMINISTRATIVE PROCEDURE ACT.

The commercial self-insurance group security fund and its board of trustees shall not be subject to:

(1) the Open Meeting Law, chapter 13D;

(2) the Open Appointments Law;

(3) the Minnesota Government Data Practices Act, chapter 13; and

(4) except where specifically set forth, the Administrative Procedure Act.

History: 1995 c 231 art 2 s 37; 2012 c 290 s 68



Section 79A.29 — RULES.

The commissioner may adopt, amend, and repeal rules reasonably necessary to carry out the purposes of this chapter. Minnesota Rules, chapter 2780, shall apply to commercial self-insurance groups unless otherwise specified by rule.

History: 1995 c 231 art 2 s 38



Section 79A.30 — GOVERNING LAW.

If there is any inconsistency between sections 79A.19 to 79A.32 and any other statute or rule, the provisions of sections 79A.19 to 79A.32 shall govern with respect to commercial self-insurance groups.

History: 1995 c 231 art 2 s 39



Section 79A.31 — COMMERCIAL SELF-INSURANCE GROUP SECURITY FUND MEMBERSHIP; WITHDRAWAL FROM SELF-INSURERS' SECURITY FUND.

Subdivision 1. Withdrawal. Any group self-insurer that is a member of the self-insurers' security fund established under section 79A.09, may elect to withdraw from that fund and become a member of the commercial self-insurance group security fund established under section 79A.26. The transferring group shall be subject to the provisions and requirements of sections 79A.19 to 79A.32 as of the date of transfer. Additional security may be required pursuant to section 79A.24. Group self-insurers electing to transfer to the commercial self-insurance group fund shall not be subject to the provisions of section 79A.06, subdivision 5, including, but not limited to, assessments by the self-insurers' security fund. Notice of transfer must be filed by November 1 for all transfers that must be effective at midnight on December 31.

Subd. 2. Transfer; notice to commissioner. A group self-insurer shall provide to the commissioner written notice of its intent to transfer membership to the commercial self-insurance group security fund. The notice shall be sent at least 30 days prior to the date the group self-insurer requests membership in the commercial self-insurance group security fund.

Subd. 3. Transfer of potential and contingent liabilities. Upon transfer pursuant to subdivision 1, the commercial self-insurance group security fund shall assume all of the past, present, and future potential and contingent workers' compensation liabilities of the transferring group in the event of any bankruptcy or insolvency of that group or its failure to meet its obligations under this chapter and chapter 176.

Subd. 4. Election. A group self-insurer established after August 1, 1995, may elect to become a member of either the self-insurers' security fund or the commercial self-insurance group security fund. However, once the election is made, a group may not transfer to the other security fund.

History: 1995 c 231 art 2 s 40; 1996 c 305 art 1 s 26; 1998 c 339 s 11



Section 79A.32 — REPORTING TO LICENSED DATA SERVICE ORGANIZATIONS.

Subdivision 1. [Repealed by amendment, 2006 c 255 s 71]

Subd. 2. Permitted activity. Through data service organizations licensed under chapter 79, self insurers may:

(1) individually, or with self-insurers commonly owned, managed, or controlled, conduct research and collect statistics to investigate, identify, and classify information relating to causes or prevention of losses; and

(2) at the request of a private self-insurer or self-insurer group, submit and collect data, including payroll and loss data; and perform calculations, including calculations of experience modifications of individual self-insured employers.

Subd. 3. [Repealed by amendment, 2006 c 255 s 71]

History: 1995 c 231 art 2 s 41; 2006 c 255 s 71









Chapters 80 - 80A — SECURITIES

Chapter 80 — DEPARTMENT OF COMMERCE; SECURITIES



Chapter 80A — REGULATION OF SECURITIES

Section 80A.40 — SECTION 101; SHORT TITLE.

This chapter may be cited as the "Minnesota Securities Act."

History: 2006 c 196 art 1 s 1,52; 2008 c 256 s 1



Section 80A.41 — SECTION 102; DEFINITIONS.

In this chapter, unless the context otherwise requires:

(1) "Accredited investor" means an accredited investor as the term is defined in Rule 501(a) of Regulation D adopted pursuant to the Securities Act of 1933.

(2) "Administrator" means the commissioner of commerce.

(3) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. But a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this chapter.

(4) "Bank" means:

(A) a banking institution organized under the laws of the United States;

(B) a member bank of the Federal Reserve System;

(C) any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this chapter; and

(D) a receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C).

(5) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) an agent;

(B) an issuer;

(C) a depository institution; provided such activities are conducted in accordance with such rules as may be adopted by the administrator;

(D) an international banking institution; or

(E) a person excluded by rule adopted or order issued under this chapter.

(6) "Depository institution" means:

(A) a bank; or

(B) a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include:

(i) an insurance company or other organization primarily engaged in the business of insurance;

(ii) a Morris Plan bank; or

(iii) an industrial loan company that is not an "insured depository institution" as defined in section 3(c)(2) of the Federal Deposit Insurance Act, United States Code, title 12, section 1813(c)(2), or any successor federal statute.

(7) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.

(8) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)) or rules or regulations adopted pursuant to that provision.

(9) "Filing" means the receipt under this chapter of a record by the administrator or a designee of the administrator.

(10) "Fraud," "deceit," and "defraud" are not limited to common law deceit.

(11) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(12) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) a depository institution or international banking institution;

(B) an insurance company;

(C) a separate account of an insurance company;

(D) an investment company as defined in the Investment Company Act of 1940;

(E) a broker-dealer registered under the Securities Exchange Act of 1934;

(F) an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(G) a plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(H) a trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000;

(J) a small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. Section 681(c)) with total assets in excess of $10,000,000;

(K) a private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(22)) with total assets in excess of $10,000,000;

(L) a federal covered investment adviser acting for its own account;

(M) a "qualified institutional buyer" as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A);

(N) a "major U.S. institutional investor" as defined in Rule 15a-6(b)(4)(i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6);

(O) any other person, other than an individual or a private fund, of institutional character with total assets in excess of $10,000,000 not organized for the specific purpose of evading this chapter; or

(P) any other person specified by rule adopted or order issued under this chapter;

(13) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

(14) "Insured" means insured as to payment of all principal and all interest.

(15) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

(16) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) an investment adviser representative;

(B) a lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) a federal covered investment adviser;

(F) a bank or savings institution;

(G) any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or

(H) any other person excluded by rule adopted or order issued under this chapter.

(17) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) performs only clerical or ministerial acts;

(B) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this state as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a) and is

(i) an "investment adviser representative" as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a); or

(ii) not a "supervised person" as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(D) is excluded by rule adopted or order issued under this chapter.

(18) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(19) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(20) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78n(d)).

(21) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(22) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) an office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

(23) "Predecessor Act" means Minnesota Statutes 2002, sections 80A.01 to 80A.31.

(24) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(25) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(26) Only for purposes of calculating the number of purchasers under section 80A.46, clauses (1) and (14), "purchaser" does not include:

(A) any relative, spouse, or relative of the spouse of a purchaser who has the same principal residence as the purchaser;

(B) any trust or estate in which a purchaser and any of the persons related to him as specified in Regulation D, Rule 501(e)(1)(i) or (e)(1)(ii) collectively have more than 50 percent of the beneficial interest (excluding contingent interests);

(C) any corporation or other organization of which a purchaser and any of the persons related to the purchaser as specified in Regulation D, Rule 501(e)(1)(i) or (e)(1)(ii) collectively are beneficial owners of more than 50 percent of the equity securities (excluding directors' qualifying shares) or equity interests; and

(D) any accredited investor.

A corporation, partnership, or other entity must be counted as one purchaser. If, however, that entity is organized for the specific purpose of acquiring the securities offered and is not an accredited investor, then each beneficial owner of equity securities or equity interests in the entity shall count as a separate purchaser for all provisions of Regulation D, except to the extent provided in Regulation D, Rule 501(e)(1).

A noncontributory employee benefit plan within the meaning of Title I of the Employee Retirement Income Security Act of 1974 shall be counted as one purchaser where the trustee makes all investment decisions for the plan.

(27) "Record," except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(28) "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.

(A) A security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(B) A gift of assessable stock is considered to involve an offer and sale.

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, are each considered to include an offer of the other security.

(29) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

(30) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) includes both a certificated and an uncertificated security;

(B) does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period;

(C) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;

(D) includes as an "investment contract," among other contracts, an interest in a limited partnership and a limited liability company and an investment in a viatical settlement or similar agreement; and

(E) does not include any equity interest of a closely held corporation or other entity with not more than 35 holders of the equity interest of such entity offered or sold pursuant to a transaction in which 100 percent of the equity interest of such entity is sold as a means to effect the sale of the business of the entity if the transaction has been negotiated on behalf of all purchasers and if all purchasers have access to inside information regarding the entity before consummating the transaction.

(31) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

(32) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach or logically associate with the record an electronic symbol, sound, or process.

(33) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(34) "Associated with" with respect to a person means any partner, officer, director, manager, or employee of such person or any person occupying a similar status or performing similar functions or any person directly or indirectly controlling, controlled by, or in common control with, such person, but does not include a person whose primary duties are ministerial or clerical. "Employee" includes an independent contractor who performs advisory functions on behalf of an investment adviser.

(35) "Private fund" means an issuer that would be an investment company as defined in Section 3 of the Investment Company Act of 1940 but for section 3(c)(1) or 3(c)(7) of that act.

(36) "Private fund adviser" means an investment adviser whose only advisory clients are one or more qualifying private funds.

(37) "Qualifying private fund" means a private fund that meets the definition of a qualifying private fund in SEC Rule 203(m)-1, Code of Federal Regulations, title 17, section 275.203(m)-1.

(38) "3(c)(1) fund" means a qualifying private fund that is eligible for the exclusion from the definition of an investment company under section 3(c)(1) of the Investment Company Act of 1940, United States Code, title 15, section 80a-3(c)(1).

(39) "Venture capital fund" means a private fund that meets the definition of a venture capital fund in SEC Rule 203(1)-1, Code of Federal Regulations, title 17, section 275.203(1)-1.

(40) "Funding portal" means any person acting as a funding portal as defined in section 3(a)(80) of the Securities Exchange Act of 1934, United States Code, title 15, section 78c(a)(80), and any rule adopted or order issued thereunder.

History: 2006 c 196 art 1 s 2,52; 2008 c 256 s 2; 2010 c 384 s 44; 2013 c 106 s 1



Section 80A.42 — SECTION 103; REFERENCES TO FEDERAL STATUTES.

"Securities Act of 1933" (15 U.S.C. Section 77a et seq.), "Securities Exchange Act of 1934" (15 U.S.C. Section 78a et seq.), "Public Utility Holding Company Act of 1935" (15 U.S.C. Section 79 et seq.), "Investment Company Act of 1940" (15 U.S.C. Section 80a-1 et seq.), "Investment Advisers Act of 1940" (15 U.S.C. Section 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. Section 1001 et seq.), "National Housing Act" (12 U.S.C. Section 1701 et seq.), "Commodity Exchange Act" (7 U.S.C. Section 1 et seq.), "Internal Revenue Code" (26 U.S.C. Section 1 et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. Section 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. Section 661 et seq.), and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. Section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of enactment of this chapter, or as later amended.

History: 2006 c 196 art 1 s 3,52



Section 80A.43 — SECTION 104; REFERENCES TO FEDERAL AGENCIES.

A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department.

History: 2006 c 196 art 1 s 4,52



Section 80A.44 — SECTION 105; ELECTRONIC RECORDS AND SIGNATURES.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with Section 104(a) of that act (15 U.S.C. Section 7004(a)).

History: 2006 c 196 art 1 s 5,52



Section 80A.45 — SECTION 201; EXEMPT SECURITIES.

The following securities are exempt from the requirements of sections 80A.49 through 80A.54 and 80A.71:

(1) a security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by Congress; or a certificate of deposit for any of the foregoing;

(2) a security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) a security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) an international banking institution;

(B) a banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a); or

(C) any other depository institution, unless by rule or order the administrator proceeds under section 80A.48;

(4) a security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) a security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) regulated in respect to its rates and charges by the United States or a state;

(B) regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) a public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) a federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78i(b));

(7) a security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. Section 80a-3(c)(10)(B)); except that with respect to the offer or sale, an issuer of such a note, bond, debenture, or other evidence of indebtedness is required to file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used together with the fee required by section 80A.65 and provided that this exemption shall be effective if the administrator does not disallow the exemption in writing within 15 days following the date of the notice filing.

History: 2006 c 196 art 1 s 6,52



Section 80A.46 — SECTION 202; EXEMPT TRANSACTIONS.

The following transactions are exempt from the requirements of sections 80A.49 through 80A.54, except 80A.50, paragraph (a), clause (3), and 80A.71:

(1) isolated nonissuer transactions, consisting of sale to not more than ten purchasers in Minnesota during any period of 12 consecutive months, whether effected by or through a broker-dealer or not;

(2) a nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least 90 days, if, at the date of the transaction:

(A) the issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B) the security is sold at a price reasonably related to its current market price;

(C) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;

(D) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available contains:

(i) a description of the business and operations of the issuer;

(ii) the names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii) an audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv) an audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and

(E) any one of the following requirements is met:

(i) the issuer of the security has a class of equity securities listed on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System;

(ii) the issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(iii) the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or

(iv) the issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization;

(3) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. Sections 78m or 78o(d));

(5) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security that:

(A) is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) has a fixed maturity or a fixed interest or dividend, if:

(i) a default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous 12 months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase;

(7) a nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

(8) a nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000 acting in the exercise of discretionary authority in a signed record for the account of others;

(9) a transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the administrator after a hearing;

(10) a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) a transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) the note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) a general solicitation or general advertisement of the transaction is not made; and

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent;

(12) a transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) a sale or offer to sell to:

(A) an institutional investor;

(B) an accredited investor;

(C) a federal covered investment adviser; or

(D) any other person exempted by rule adopted or order issued under this chapter;

(14) a sale or an offer to sell securities by an issuer, if the transaction is part of a single issue in which:

(A) not more than 35 purchasers are present in this state during any 12 consecutive months, other than those designated in paragraph (13);

(B) a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this chapter or an agent registered under this chapter for soliciting a prospective purchaser in this state; and

(D) the issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13), are purchasing for investment.

Any issuer selling to purchasers in this state in reliance on this clause (14) exemption must provide to the administrator notice of the transaction by filing a statement of issuer form as adopted by rule. Notice must be filed at least ten days in advance of any sale or such shorter period as permitted by the administrator. However, an issuer who makes sales to ten or fewer purchasers in Minnesota during any period of 12 consecutive months is not required to provide this notice;

(15) a transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state. The person making the offer and effecting the transaction must provide to the administrator notice of the transaction by filing a written description of the transaction. Notice must be filed at least ten days in advance of any transaction or such shorter period as permitted by the administrator;

(16) an offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

(A) a registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165); and

(B) a stop order of which the offeror is aware has not been issued against the offeror by the administrator or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) an offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

(A) a registration statement has been filed under this chapter, but is not effective;

(B) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the administrator under this chapter; and

(C) a stop order of which the offeror is aware has not been issued by the administrator under this chapter and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) a transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties. The person distributing the issuer's securities must provide to the administrator notice of the transaction by filing a written description of the transaction along with a consent to service of process complying with section 80A.88. Notice must be filed at least ten days in advance of any transaction or such shorter period as permitted by the administrator;

(19) a rescission offer, sale, or purchase under section 80A.77. The person making the rescission offer must provide to the administrator notice of the transaction by filing a written description of the transaction and a copy of the record that must be delivered to the offeree under section 80A.77. Notice must be filed at least ten days in advance of any rescission offer under section 80A.77 or a shorter period as permitted by the administrator;

(20) an offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter;

(21) employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50 percent of their annual income from those organizations.

A person establishing an employee benefit plan under the exemption in this clause (21) must provide to the administrator notice of the transaction by filing a written description of the transaction along with a consent to service of process complying with section 80A.88. Notice must be filed at least ten days in advance of any transaction or such shorter period as permitted by the administrator;

(22) a transaction involving:

(A) a stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) the solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162);

(23) a nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing in compliance with chapter 14, the administrator, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this paragraph, if the administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors;

(24) any transaction effected by or through a Canadian broker-dealer exempted from broker-dealer registration pursuant to section 80A.56(b)(3); or

(25)(A) the offer and sale by a cooperative organized under chapter 308A, or under the laws of another state, of its securities when the securities are offered and sold only to its members, or when the purchase of the securities is necessary or incidental to establishing membership in the cooperative, or when the securities are issued as patronage dividends. This paragraph applies to a cooperative organized under chapter 308A, or under the laws of another state, only if the cooperative has filed with the administrator a consent to service of process under section 80A.88 and has, not less than ten days before the issuance or delivery, furnished the administrator with a written general description of the transaction and any other information that the administrator requires by rule or otherwise;

(B) the offer and sale by a cooperative organized under chapter 308B of its securities when the securities are offered and sold to its existing members or when the purchase of the securities is necessary or incidental to establishing patron membership in the cooperative, or when such securities are issued as patronage dividends. The administrator has the power to define "patron membership" for purposes of this paragraph. This paragraph applies to securities, other than securities issued as patronage dividends, only when:

(i) the issuer, before the completion of the sale of the securities, provides each offeree or purchaser disclosure materials that, to the extent material to an understanding of the issuer, its business, and the securities being offered, substantially meet the disclosure conditions and limitations found in rule 502(b) of Regulation D promulgated by the Securities and Exchange Commission, Code of Federal Regulations, title 17, section 230.502; and

(ii) within 15 days after the completion of the first sale in each offering completed in reliance upon this exemption, the cooperative has filed with the administrator a consent to service of process under section 80A.88 (or has previously filed such a consent), and has furnished the administrator with a written general description of the transaction and any other information that the administrator requires by rule or otherwise; and

(C) a cooperative may, at or about the same time as offers or sales are being completed in reliance upon the exemptions from registration found in this subpart and as part of a common plan of financing, offer or sell its securities in reliance upon any other exemption from registration available under this chapter. The offer or sale of securities in reliance upon the exemptions found in this subpart will not be considered or deemed a part of or be integrated with any offer or sale of securities conducted by the cooperative in reliance upon any other exemption from registration available under this chapter, nor will offers or sales of securities by the cooperative in reliance upon any other exemption from registration available under this chapter be considered or deemed a part of or be integrated with any offer or sale conducted by the cooperative in reliance upon this paragraph.

History: 2006 c 196 art 1 s 7,52; 2008 c 256 s 3; 2010 c 215 art 4 s 9; 2010 c 384 s 45



Section 80A.461 — MNVEST REGISTRATION EXEMPTION.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in paragraphs (b) through (e) have the meanings given them.

(b) "MNvest issuer" means an entity organized under the laws of Minnesota, other than a general partnership, that satisfies the requirements of Code of Federal Regulations, title 17, part 230.147, and the following requirements:

(1) the principal office of the entity is located in Minnesota;

(2) as of the last day of the most recent semiannual fiscal period of the entity, at least 80 percent, or other threshold permitted by Code of Federal Regulations, title 17, part 230.147, of the entity's assets were located in Minnesota;

(3) except in the case of an entity whose gross revenue during the most recent period of 12 full months did not exceed $5,000, the entity derived at least 80 percent, or other threshold permitted by Code of Federal Regulations, title 17, part 230.147, of the entity's gross revenues from the operation of a business in Minnesota during (i) the previous fiscal year, if the MNvest offering begins during the first six months of the entity's fiscal year; or (ii) during the 12 months ending on the last day of the sixth month of the entity's current fiscal year, if the MNvest offering begins following the last day;

(4) the entity does not attempt to limit its liability, or the liability of any other person, for fraud or intentional misrepresentation in connection with the offering of its securities in a MNvest offering; and

(5) the entity is not:

(i) engaged in the business of investing, reinvesting, owning, holding, or trading in securities, except that the entity may hold securities of one class in an entity that is not itself engaged in the business of investing, reinvesting, owning, holding, or trading in securities; or

(ii) subject to the reporting requirements of the Securities and Exchange Act of 1934, section 13 or 15(d), United States Code, title 15, sections 78m and 78o(d).

(c) "MNvest offering" means an offer, or an offer and sale, of securities by a MNvest issuer that: (1) is conducted exclusively through a MNvest portal, and (2) satisfies the requirements of this section and other requirements the administrator imposes by rule.

(d) "MNvest portal" means an Internet Web site that is operated by a portal operator for the offer or sale of MNvest offerings under this section or registered securities under section 80A.50, paragraph (b), and satisfies the requirements of subdivision 6.

(e) "Portal operator" means an entity, including an issuer, that:

(1) is authorized to do business in Minnesota;

(2) is a broker-dealer registered under this chapter or otherwise registers with the administrator as a portal operator in accordance with subdivision 7, paragraph (a), and is therefore excluded from broker-dealer registration; and

(3) satisfies such other conditions as the administrator may determine.

Subd. 2. Generally. The offer, sale, and issuance of securities in a MNvest offering is exempt from the requirements of sections 80A.49 to 80A.54, except 80A.50, paragraph (a), clause (3), and 80A.71, if the issuer meets the qualifications under this section.

Subd. 3. MNvest offering. A MNvest offering must satisfy the following requirements:

(1) the issuer must be a MNvest issuer on the date that its securities are first offered for sale in the offering and continuously through the closing of the offering;

(2) the offering must meet the requirements of the federal exemption for intrastate offerings in section 3(a)(11) of the Securities Act of 1933, United States Code, title 15, section 77c(a)(11), and Rule 147 adopted under the Securities Act of 1933, Code of Federal Regulations, title 17, part 230.147;

(3) the sale of securities must be conducted exclusively through a MNvest portal;

(4) the MNvest issuer shall require the portal operator to provide or make available to prospective purchasers through the MNvest portal a copy of the MNvest issuer's balance sheet and income statement for the MNvest issuer's most recent fiscal year, if the issuer was in existence. For offerings beginning more than 90 days after the issuer's most recent fiscal year end, or if the MNvest issuer was not in existence the previous calendar year, the MNvest issuer must provide or make available a balance sheet as of a date not more than 90 days before the commencement of the MNvest offering for the MNvest issuer's most recently completed fiscal year, or such shorter portion the MNvest issuer was in existence during that period, and the year-to-date period, or inception-to-date period, if shorter, corresponding with the more recent balance sheet required by this clause;

(5) in any 12-month period, the MNvest issuer shall not raise more than the aggregate amounts set forth in item (i) or (ii), either in cash or other consideration, in connection with one or more MNvest offerings:

(i) $2,000,000 if the financial statements described in clause (4) have been (A) audited by a certified public accountant firm licensed under chapter 326A using auditing standards issued by either the American Institute of Certified Public Accountants or the Public Company Oversight Board, or (B) reviewed by a certified public accountant firm licensed under chapter 326A using the Statements on Standards for Accounting and Review Services issued by the Accounting and Review Services Committee of the American Institute of Certified Public Accountants; or

(ii) $1,000,000 if the financial statements described in clause (4) have not been audited or reviewed as described in item (i);

(6) the MNvest issuer must use at least 80 percent of the net proceeds of the offering in connection with the operation of its business within Minnesota;

(7) no single purchaser may purchase more than $10,000 in securities of the MNvest issuer under this exemption in connection with a single MNvest offering unless the purchaser is an accredited investor;

(8) all payments for the purchase of securities must be held in escrow until the aggregate capital deposited into escrow from all purchasers is equal to or greater than the stated minimum offering amount. Purchasers will receive a return of all their subscription funds if the minimum offering amount is not raised by the stipulated expiration date required in subdivision 4, clause (2). The escrow agent must be a bank, regulated trust company, savings bank, savings association, or credit union authorized to do business in Minnesota. Prior to the execution of the escrow agreement between the issuer and the escrow agent, the escrow agent must conduct searches of the issuer, its executive officers, directors, governors, and managers, as provided to the escrow agent by the portal operator, against the Specially Designated Nationals list maintained by the Office of Foreign Assets Control. The escrow agent is only responsible to act at the direction of the party establishing the escrow account and does not have a duty or liability, contractual or otherwise, to an investor or other person except as set forth in the applicable escrow agreement or other contract;

(9) the MNvest issuer shall require the portal operator to make available to the prospective purchaser through the MNvest portal a disclosure document that meets the requirements set forth in subdivision 4;

(10) before selling securities to a prospective purchaser on a MNvest portal, the MNvest issuer shall require the portal operator to obtain from the prospective purchaser the certification required under subdivision 5;

(11) not less than ten days before the beginning of an offering of securities in reliance on the exemption under this section, the MNvest issuer shall provide the following to the administrator:

(i) a notice of claim of exemption from registration, specifying that the MNvest issuer will be conducting an offering in reliance on the exemption under this section;

(ii) a copy of the disclosure document to be provided to prospective purchasers in connection with the offering, as described in subdivision 4; and

(iii) a filing fee of $300; and

(12) the MNvest issuer and the portal operator may engage in solicitation and advertising of the MNvest offering provided that:

(i) the advertisement contains disclaiming language which clearly states:

(A) the advertisement is not the offer and is for informational purposes only;

(B) the offering is being made in reliance on the exemption under this section;

(C) the offering is directed only to residents of the state;

(D) all offers and sales are made through a MNvest portal; and

(E) the Department of Commerce is the securities regulator in Minnesota;

(ii) along with the disclosures required under item (i), the advertisement may contain no more than the following information:

(A) the name and contact information of the MNvest issuer;

(B) a brief description of the general type of business of the MNvest issuer;

(C) the minimum offering amount the MNvest issuer is attempting to raise through its offering;

(D) a description of how the issuer will use the funds raised through the MNvest offering;

(E) the duration that the MNvest offering will remain open;

(F) the MNvest issuer's logo; and

(G) a link to the MNvest issuer's Web site and the MNvest portal in which the MNvest offering is being made; and

(iii) the advertisement complies with all applicable state and federal laws.

Subd. 4. Required disclosures to prospective MNvest offering purchasers. The MNvest issuer shall require the portal operator to make available to the prospective purchaser through the MNvest portal a printable or downloadable disclosure document containing the following:

(1) the MNvest issuer's type of entity, the address and telephone number of its principal office, its formation history for the previous five years, a summary of the material facts of its business plan and its capital structure, and its intended use of the offering proceeds, including any amounts to be paid from the proceeds of the MNvest offering, as compensation or otherwise, to an owner, executive officer, director, governor, manager, member, or other person occupying a similar status or performing similar functions on behalf of the MNvest issuer;

(2) the MNvest offering must stipulate the date on which the offering will expire, which must not be longer than 12 months from the date the MNvest offering commenced;

(3) a copy of the escrow agreement between the escrow agent, the MNvest issuer, and, if applicable, the portal operator, as described in subdivision 3, clause (8);

(4) the financial statements required under subdivision 3, clause (4);

(5) the identity of all persons owning more than ten percent of any class of equity interests in the company;

(6) the identity of the executive officers, directors, governors, managers, members, and other persons occupying a similar status or performing similar functions in the name of and on the behalf of the MNvest issuer, including their titles and their relevant experience;

(7) the terms and conditions of the securities being offered, a description of investor exit strategies, and of any outstanding securities of the MNvest issuer; the minimum and maximum amount of securities being offered; either the percentage economic ownership of the MNvest issuer represented by the offered securities, assuming the minimum and, if applicable, maximum number of securities being offered is sold, or the valuation of the MNvest issuer implied by the price of the offered securities; the price per share, unit, or interest of the securities being offered; any restrictions on transfer of the securities being offered; and a disclosure that any future issuance of securities might dilute the value of securities being offered;

(8) the identity of and consideration payable to a person who has been or will be retained by the MNvest issuer to assist the MNvest issuer in conducting the offering and sale of the securities, including a portal operator, but excluding (i) persons acting primarily as accountants or attorneys, and (ii) employees whose primary job responsibilities involve operating the business of the MNvest issuer rather than assisting the MNvest issuer in raising capital;

(9) a description of any pending material litigation, legal proceedings, or regulatory action involving the MNvest issuer or any executive officers, directors, governors, managers, members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the MNvest issuer;

(10) a statement of the material risks unique to the MNvest issuer and its business plans;

(11) a statement that the securities have not been registered under federal or state securities law and that the securities are subject to limitations on resale; and

(12) the following legend must be displayed conspicuously in the disclosure document:

"IN MAKING AN INVESTMENT DECISION, PURCHASERS MUST RELY ON THEIR OWN EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR DIVISION OR OTHER REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED BY SUBSECTION (e) OF SEC RULE 147 (CODE OF FEDERAL REGULATIONS, TITLE 17, PART 230.147 (e)) AS PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. PURCHASERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME."

Subd. 5. Required certification from MNvest offering purchasers. Before selling securities to a prospective purchaser through a MNvest portal, the MNvest issuer shall require the portal operator to obtain from the prospective purchaser through the applicable MNvest portal a written or electronic certification that includes, at a minimum, the following statements:

"I UNDERSTAND AND ACKNOWLEDGE THAT:

If I make an investment in an offering through this MNvest portal, it is very likely that I am investing in a high-risk, speculative business venture that could result in the complete loss of my investment, and I need to be able to afford such a loss.

This offering has not been reviewed or approved by any state or federal securities commission or division or other regulatory authority and that no such person or authority has confirmed the accuracy or determined the adequacy of any disclosure made to me relating to this offering.

If I make an investment in an offering through this MNvest portal, it is very likely that the investment will be difficult to transfer or sell and, accordingly, I may be required to hold the investment indefinitely.

By entering into this transaction with the company, I am affirmatively representing myself as being a Minnesota resident at the time that this contract is formed, and if this representation is subsequently shown to be false, the contract is void."

Subd. 6. MNvest portal. A MNvest portal must satisfy the requirements of clauses (1) through (4):

(1) the Web site does not contain the word "MNvest" in its URL address;

(2) the Web site implements steps to limit Web site access to the offer or sale of securities to only Minnesota residents when conducting MNvest offerings; and

(3) MNvest offerings may not be viewed on the MNvest portal by a prospective purchaser until:

(i) the portal operator verifies, through its exercise of reasonable steps, such as using a third-party verification service or as otherwise approved by the administrator, that the prospective purchaser is a Minnesota resident; and

(ii) the prospective purchaser makes an affirmative acknowledgment, electronically through the MNvest portal, that:

(A) I am a Minnesota resident;

(B) the securities and investment opportunities listed on this Web site involve high-risk, speculative business ventures. If I choose to invest in any securities or investment opportunity listed on this Web site, I may lose all of my investment, and I can afford such a loss;

(C) the securities and investment opportunities listed on this Web site have not been reviewed or approved by any state or federal securities commission or division or other regulatory authority, and no such person or authority, including this Web site, has confirmed the accuracy or determined the adequacy of any disclosure made to prospective investors relating to any offering; and

(D) if I choose to invest in any securities or investment opportunity listed on this Web site, I understand that the securities I will acquire may be difficult to transfer or sell, that there is no ready market for the sale of such securities, that it may be difficult or impossible for me to sell or otherwise dispose of this investment at any price, and that, accordingly, I may be required to hold this investment indefinitely; and

(4) the Web site complies with all other rules adopted by the administrator.

Subd. 7. Portal operator. (a) An entity, other than a registered broker-dealer, wishing to become a portal operator shall file with the administrator:

(1) form ....... [to be approved by the administrator], including all applicable schedules and supplemental information;

(2) a copy of the articles of incorporation or other documents that indicate the entity's form of organization; and

(3) a filing fee of $200.

(b) A portal operator's registration expires 12 months from the date the administrator has approved the entity as a portal operator, and subsequent registration for the succeeding 12-month period shall be issued upon written application and upon payment of a renewal fee of $200, without filing of further statements or furnishing any further information, unless specifically requested by the administrator. This section is not applicable to a registered broker-dealer functioning as a portal operator.

(c) A portal operator that is not a broker-dealer registered under this chapter shall not:

(1) offer investment advice or recommendations, provided that a portal operator shall not be deemed to be offering investment advice or recommendations merely because it (i) selects, or may perform due diligence with respect to, issuers or offerings to be listed, or (ii) provides general investor educational materials;

(2) provide transaction-based compensation for securities sold under this chapter to employees, agents, or other persons unless the employees, agents, or other persons are registered with the administrator and permitted to receive such compensation;

(3) charge a fee to the issuer for an offering of securities on a MNvest portal unless the fee is (i) a fixed amount for each offering, (ii) a variable amount based on the length of time that the securities are offered on the MNvest portal, or (iii) a combination of such fixed and variable amounts; or

(4) hold, manage, possess, or otherwise handle purchaser funds or securities. This restriction does not apply if the issuer is the portal operator.

(d) A portal operator shall provide the administrator with read-only access to administrative sections of the MNvest portal.

(e) A portal operator shall comply with the record-keeping requirements of this paragraph, provided that the failure of a portal operator that is not an issuer to maintain records in compliance with this paragraph shall not affect the MNvest issuer's exemption from registration afforded by this section:

(1) a portal operator shall maintain and preserve, for a period of five years from either the date of the closing or termination of the securities offering, the following records:

(i) the name of each issuer whose securities have been listed on its MNvest portal;

(ii) the full name, residential address, Social Security number, date of birth, and copy of a state-issued identification for all owners with greater than ten percent voting equity in an issuer;

(iii) copies of all offering materials that have been displayed on its MNvest portal;

(iv) the names and other personal information of each purchaser who has registered at its MNvest portal;

(v) any agreements and contracts between the portal operator and the issuer; and

(vi) any information used to establish that a MNvest issuer, prospective MNvest purchaser, or MNvest purchaser is a Minnesota resident;

(2) a portal operator shall, upon written request of the administrator, furnish to the administrator any records required to be maintained and preserved under this subdivision;

(3) the records required to be kept and preserved under this subdivision must be maintained in a manner, including by any electronic storage media, that will permit the immediate location of any particular document so long as such records are available for immediate and complete access by representatives of the administrator. Any electronic storage system must preserve the records exclusively in a nonrewriteable, nonerasable format; verify automatically the quality and accuracy of the storage media recording process; serialize the original and, if applicable, duplicate units storage media, and time-date for the required period of retention the information placed on such electronic storage media; and be able to download indexes and records preserved on electronic storage media to an acceptable medium. In the event that a records retention system commingles records required to be kept under this subdivision with records not required to be kept, representatives of the administrator may review all commingled records; and

(4) a portal operator shall maintain such other records as the administrator shall determine by rule.

Subd. 8. Portal operator; privacy of purchaser information. (a) For purposes of this subdivision, "personal information" means information provided to a portal operator by a prospective purchaser or purchaser that identifies, or can be used to identify, the prospective purchaser or purchaser.

(b) Except as provided in paragraph (c), a portal operator must not disclose personal information without written or electronic consent from the prospective purchaser or purchaser that authorizes the disclosure.

(c) Paragraph (b) does not apply to:

(1) records required to be provided to the administrator under subdivision 7, paragraph (e);

(2) the disclosure of personal information to a MNvest issuer relating to its MNvest offering; or

(3) the disclosure of personal information to the extent required or authorized under other law.

Subd. 9. Bad actor disqualification. (a) An exemption under this section is not available for a sale if securities in the MNvest issuer; any predecessor of the MNvest issuer; any affiliated issuer; any director, executive officer, other officer participating in the MNvest offering, general partner, or managing member of the MNvest issuer; any beneficial owner of 20 percent or more of the MNvest issuer's outstanding voting equity securities, calculated on the basis of voting power; any promoter connected with the MNvest issuer in any capacity at the time of the sale; any investment manager of an issuer that is a pooled investment fund; any general partner or managing member of any investment manager; or any director, executive officer, or other officer participating in the offering of any investment manager or general partner or managing member of the investment manager:

(1) has been convicted, within ten years before the offering, or five years, in the case of MNvest issuers, their predecessors, and affiliated issuers, of any felony or misdemeanor:

(i) in connection with the purchase or sale of any security;

(ii) involving the making of any false filing with the Securities and Exchange Commission or a state administrator; or

(iii) arising out of the conduct of the business of an underwriter, broker, dealer, municipal securities dealer, investment adviser, or paid solicitor of purchasers of securities;

(2) is subject to any order, judgment, or decree of any court of competent jurisdiction, entered within five years before the sale, that, at the time of the sale, restrains or enjoins the person from engaging or continuing to engage in any conduct or practice:

(i) in connection with the purchase or sale of any security;

(ii) involving the making of any false filing with the Securities and Exchange Commission or a state administrator; or

(iii) arising out of the conduct of the business of an underwriter, broker, dealer, municipal securities dealer, investment adviser, or paid solicitor of purchasers of securities;

(3) is subject to a final order of a state securities commission or an agency or officer of a state performing like functions; a state authority that supervises or examines banks, savings associations, or credit unions; a state insurance commission or an agency or officer of a state performing like functions; an appropriate federal banking agency; the United States Commodity Futures Trading Commission; or the National Credit Union Administration that:

(i) at the time of the offering, bars the person from:

(A) association with an entity regulated by the commission, authority, agency, or officer;

(B) engaging in the business of securities, insurance, or banking; or

(C) engaging in savings association or credit union activities; or

(ii) constitutes a final order based on a violation of any law or regulation that prohibits fraudulent, manipulative, or deceptive conduct entered within ten years before the offering;

(4) is subject to an order of the Securities and Exchange Commission entered pursuant to section 15(b) or 15B(c) of the Securities Exchange Act of 1934, United States Code, title 15, section 78o(b) or 78o-4(c) or section 203(e) or (f) of the Investment Advisers Act of 1940, United States Code, title 15, section 80b-3(e) or (f) that, at the time of the offering:

(i) suspends or revokes the person's registration as a broker, dealer, municipal securities dealer, or investment adviser;

(ii) places limitations on the activities, functions, or operations of the person; or

(iii) bars the person from being associated with any entity or from participating in the offering of any penny stock;

(5) is subject to any order of the Securities and Exchange Commission or a state administrator entered within five years before the sale that, at the time of the sale, orders the person to cease and desist from committing or causing a violation or future violation of:

(i) any scienter-based antifraud provision of the federal securities laws, including without limitation section 17(a)(1) of the Securities Act of 1933, United States Code, title 15, section 77q(a)(1), section 10(b) of the Securities Exchange Act of 1934, United States Code, title 15, section 78j(b) and Code of Federal Regulations, title 17, section 240.10b-5, section 15(c)(1) of the Securities Exchange Act of 1934, United States Code, title 15, section 78o(c)(1) and section 206(1) of the Investment Advisers Act of 1940, United States Code, title 15, section 80b-6(1), or any other rule or regulation thereunder; or

(ii) section 5 of the Securities Act of 1933, United States Code, title 15, section 77e;

(6) is suspended or expelled from membership in, or suspended or barred from association with a member of, a registered national securities exchange or a registered national or affiliated securities association for any act or omission to act constituting conduct inconsistent with just and equitable principles of trade;

(7) has filed as a registrant or issuer, or was or was named as an underwriter in, any registrations statement or Regulation A offering statement filed with the Securities and Exchange Commission or a state administrator that, within five years before the sale, was the subject of a refusal order, stop order, or order suspending the Regulation A exemption, or is, at the time of the sale, the subject of an investigation or proceeding to determine whether a stop order or suspension order should be issued; or

(8) is subject to a United States Postal Service false representation order entered within five years before the offering, or is, at the time of the offering, subject to a temporary restraining order or preliminary injunction with respect to conduct alleged by the United States Postal Service to constitute a scheme or device for obtaining money or property through the mail by means of false representations.

(b) Paragraph (a) does not apply:

(1) with respect to any conviction, order, judgment, decree, suspension, expulsion, or bar that occurred or was issued before September 23, 2013;

(2) upon a showing of good cause and without prejudice to any other action by the Securities and Exchange Commission or a state administrator, if the Securities and Exchange Commission or a state administrator determines that it is not necessary under the circumstances that an exemption be denied;

(3) if, before the relevant offering, the court of regulatory authority that entered the relevant order, judgment, or decree advises in writing, whether contained in the relevant judgment, order, or decree or separately to the Securities and Exchange Commission or a state administrator or their staff, that disqualification under paragraph (a) should not arise as a consequence of the order, judgment, or decree; or

(4) if the MNvest issuer establishes that it did not know and, in the exercise of reasonable care, could not have known that a disqualification existed under paragraph (a).

(c) For purposes of paragraph (a), events relating to any affiliated issuer that occurred before the affiliation arose will not be considered disqualifying if the affiliated entity is not:

(1) in control of the issuer; or

(2) under common control with the issuer by a third party that was in control of the affiliated entity at the time of the events.

History: 1Sp2015 c 1 art 3 s 12



Section 80A.47 — SECTION 203; ADDITIONAL EXEMPTIONS AND WAIVERS.

A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of sections 80A.49 through 80A.54 and 80A.71; and an order under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under sections 80A.45 and 80A.46.

History: 2006 c 196 art 1 s 8,52



Section 80A.48 — SECTION 204; DENIAL, SUSPENSION, REVOCATION, CONDITION, OR LIMITATION OF EXEMPTIONS.

(a) Enforcement related powers. Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under section 80A.45(3)(C), (7) or (8) or 80A.46 or an exemption or waiver created under section 80A.47 with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in section 80A.54(d) or 80A.81 and only prospectively.

(b) Knowledge of order required. A person does not violate sections 80A.49, 80A.51 through 80A.54, 80A.71, or 80A.77 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

History: 2006 c 196 art 1 s 9,52



Section 80A.49 — SECTION 301; SECURITIES REGISTRATION REQUIREMENT.

It is unlawful for a person to offer or sell a security in this state unless:

(1) the security is a federal covered security;

(2) the security, transaction, or offer is exempted from registration under sections 80A.45 through 80A.47; or

(3) the security is registered under this chapter.

History: 2006 c 196 art 1 s 10,52



Section 80A.50 — SECTION 302; FEDERAL COVERED SECURITIES; SMALL CORPORATE OFFERING REGISTRATION.

(a) Federal covered securities.

(1) Required filing of records. With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(2)), that is not otherwise exempt under sections 80A.45 through 80A.47, a rule adopted or order issued under this chapter may require the filing of any or all of the following records:

(A) before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with section 80A.88 signed by the issuer;

(B) after the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(C) to the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the Securities and Exchange Commission.

(2) Notice filing effectiveness and renewal. A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this chapter to be filed. A previously filed consent to service of process complying with section 80A.88 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(3) Notice filings for federal covered securities under section 18(b)(4)(D). With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(4)(D)), a rule under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with section 80A.88 signed by the issuer not later than 15 days after the first sale of the federal covered security in this state.

(4) Stop orders. Except with respect to a federal security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)), if the administrator finds that there is a failure to comply with a notice or fee requirement of this section, the administrator may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the administrator.

(b) Small corporation offering registration.

(1) Registration required. A security meeting the conditions set forth in this section may be registered as set forth in this section.

(2) Availability. Registration under this section is available only to the issuer of securities and not to an affiliate of the issuer or to any other person for resale of the issuer's securities. The issuer must be organized under the laws of one of the states or possessions of the United States. The securities offered must be exempt from registration under the Securities Act of 1933 pursuant to Rule 504 of Regulation D (15 U.S.C. Section 77c).

(3) Disqualification. Registration under this section is not available to any of the following issuers:

(A) an issuer subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934;

(B) an investment company;

(C) a development stage company that either has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies or other entity or person;

(D) an issuer if the issuer or any of its predecessors, officers, directors, governors, partners, ten percent stock or equity holders, promoters, or any selling agents of the securities to be offered, or any officer, director, governor, or partner of the selling agent:

(i) has filed a registration statement that is the subject of a currently effective registration stop order entered under a federal or state securities law within five years before the filing of the small corporate offering registration application;

(ii) has been convicted within five years before the filing of the small corporate offering registration application of a felony or misdemeanor in connection with the offer, purchase, or sale of a security or a felony involving fraud or deceit, including, but not limited to, forgery, embezzlement, obtaining money under false pretenses, larceny, or conspiracy to defraud;

(iii) is currently subject to a state administrative enforcement order or judgment entered by a state securities administrator or the Securities and Exchange Commission within five years before the filing of the small corporate offering registration application, or is subject to a federal or state administrative enforcement order or judgment in which fraud or deceit, including, but not limited to, making untrue statements of material facts or omitting to state material facts, was found and the order or judgment was entered within five years before the filing of the small corporate offering registration application;

(iv) is currently subject to an order, judgment, or decree of a court of competent jurisdiction temporarily restraining or enjoining, or is subject to an order, judgment, or decree of a court of competent jurisdiction permanently restraining or enjoining the party from engaging in or continuing any conduct or practice in connection with the purchase or sale of any security or involving the making of a false filing with a state or with the Securities and Exchange Commission entered within five years before the filing of the small corporate offering registration application; or

(v) is subject to a state's administrative enforcement order, or judgment that prohibits, denies, or revokes the use of an exemption for registration in connection with the offer, purchase, or sale of securities,

(I) except that clauses (i) to (iv) do not apply if the person subject to the disqualification is duly licensed or registered to conduct securities-related business in the state in which the administrative order or judgment was entered against the person or if the dealer employing the party is licensed or registered in this state and the form BD filed in this state discloses the order, conviction, judgment, or decree relating to the person, and

(II) except that the disqualification under this subdivision is automatically waived if the state securities administrator or federal agency that created the basis for disqualification determines upon a showing of good cause that it is not necessary under the circumstances to deny the registration.

(4) Filing and effectiveness of registration statement. A small corporate offering registration statement must be filed with the administrator. If no stop order is in effect and no proceeding is pending under section 80A.54, such registration statement shall become effective automatically at the close of business on the 20th day after filing of the registration statement or the last amendment of the registration statement or at such earlier time as the administrator may designate by rule or order. For the purposes of a nonissuer transaction, other than by an affiliate of the issuer, all outstanding securities of the same class identified in the small corporate offering registration statement as a security registered under this chapter are considered to be registered while the small corporate offering registration statement is effective. A small corporate offering registration statement is effective for one year after its effective date or for any longer period designated in an order under this chapter. A small corporate offering registration statement may be withdrawn only with the approval of the administrator.

(5) Contents of registration statement. A small corporate offering registration statement under this section shall be on Form U-7, including exhibits required by the instructions thereto, as adopted by the North American Securities Administrators Association, or such alternative form as may be designated by the administrator by rule or order and must include:

(A) a consent to service of process complying with section 80A.88;

(B) a statement of the type and amount of securities to be offered and the amount of securities to be offered in this state;

(C) a specimen or copy of the security being registered, unless the security is uncertificated, a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents in effect, and a copy of any indenture or other instrument covering the security to be registered;

(D) a signed or conformed copy of an opinion of counsel concerning the legality of the securities being registered which states whether the securities, when sold, will be validly issued, fully paid, and nonassessable and, if debt securities, binding obligations of the issuer;

(E) the states (i) in which the securities are proposed to be offered; (ii) in which a registration statement or similar filing has been made in connection with the offering including information as to effectiveness of each such filing; and (iii) in which a stop order or similar proceeding has been entered or in which proceedings or actions seeking such an order are pending;

(F) a copy of the offering document proposed to be delivered to offerees; and

(G) a copy of any other pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with section 80A.46(17)(B).

(6) Copy to purchaser. A copy of the offering document as filed with the administrator must be delivered to each person purchasing the securities prior to sale of the securities to such person.

History: 2006 c 196 art 1 s 11,52; 2008 c 256 s 4



Section 80A.51 — SECTION 303; SECURITIES REGISTRATION BY COORDINATION.

(a) Registration permitted. A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) Required records. A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in section 80A.53 and a consent to service of process complying with section 80A.88:

(1) a copy of the latest form of prospectus filed under the Securities Act of 1933;

(2) a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this chapter;

(3) copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the administrator; and

(4) an undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all of the following conditions are satisfied:

(1) a stop order under subsection (d) or section 80A.54 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under section 80A.54; and

(2) the registration statement has been on file for at least 20 days or a shorter period provided by rule adopted or order issued under this chapter.

(d) Notice of federal registration statement effectiveness. The registrant shall promptly notify the administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The administrator shall promptly notify the registrant of an order by telegram, telephone, or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirement of this section, the stop order is void as of the date of its issuance.

(e) Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the administrator, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly notify the registrant by telegram, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the administrator intends the institution of a proceeding under section 80A.54. The notice by the administrator does not preclude the institution of such a proceeding.

History: 2006 c 196 art 1 s 12,52



Section 80A.52 — SECTION 304; SECURITIES REGISTRATION BY QUALIFICATION.

(a) Registration permitted. A security may be registered by qualification under this section.

(b) Required records. A registration statement under this section must contain the information or records specified in section 80A.53, a consent to service of process complying with section 80A.88, and, if required by rule adopted under this chapter, the following information or records:

(1) with respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) with respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) with respect to a person owning of record or owning beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) with respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) with respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected, and a statement of the reasons for making the offering;

(7) the capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) the estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold ten percent or more in the aggregate of those options;

(11) the dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) a description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) a copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with section 80A.46(17)(B);

(14) a specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) a signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) a signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) any additional information or records required by rule adopted or order issued under this chapter.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective 30 days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) a stop order is not in effect and a proceeding is not pending under section 80A.54;

(2) the administrator has not issued an order under section 80A.54 delaying effectiveness; and

(3) the applicant or registrant has not requested that effectiveness be delayed.

(d) Delay of effectiveness of registration statement. The administrator may delay effectiveness once for not more than 90 days if the administrator determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The administrator may also delay effectiveness for a further period of not more than 30 days if the administrator determines that the delay is necessary or appropriate.

(e) Prospectus distribution may be required. A rule adopted or order issued under this chapter may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) the first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of the person;

(3) payment pursuant to such a sale; or

(4) delivery of the security pursuant to such a sale.

History: 2006 c 196 art 1 s 13,52; 2008 c 256 s 5



Section 80A.53 — SECTION 305; SECURITIES REGISTRATION FILINGS.

(a) Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

(b) Status of offering. A registration statement filed under section 80A.51 or 80A.52 must specify:

(1) the amount of securities to be offered in this state;

(2) the states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.

(c) Incorporation by reference. A record filed under this chapter or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(d) Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or section 80A.52, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(e) Escrow and impoundment. A rule adopted or order issued under this chapter may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this chapter, but the administrator may not reject a depository institution solely because of its location in another state.

(f) Form of subscription. A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than five years.

(g) Effective period. Except while a stop order is in effect under section 80A.54, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the administrator.

(h) Periodic reports. While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

(i) Posteffective amendments. A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the administrator so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

History: 2006 c 196 art 1 s 14,52



Section 80A.54 — SECTION 306; DENIAL, SUSPENSION, AND REVOCATION OF SECURITIES REGISTRATION.

(a) Stop orders. The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that:

(1) the registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under section 80A.53(i) as of its effective date, or a report under section 80A.53(h), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) this chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been willfully violated, in connection with the offering, by:

(A) the person filing the registration statement, if the person is directly or indirectly controlled by or acting for the issuer;

(B) the issuer;

(C) a partner, officer, or director of the issuer or a person having a similar status or performing similar functions;

(D) a promoter of the issuer;

(E) a person directly or indirectly controlling or controlled by the issuer; or

(F) an underwriter;

(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering, but the administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) the terms of the securities offering are unfair and inequitable; provided, however, that the commissioner may not determine that an offering is unfair and inequitable solely on the grounds that the securities are to be sold at an excessive price where the offering price has been determined by arm's-length negotiation between nonaffiliated parties. The selling price of any security being sold by a broker-dealer licensed in this state who is unaffiliated with the issuer shall be presumed to have been determined by arm's-length negotiation;

(6) with respect to a security sought to be registered under section 80A.51, there has been a failure to comply with the undertaking required by section 80A.51(b)(4); or

(7) the applicant or registrant has not paid the filing fee, but the administrator shall void the order if the deficiency is corrected.

(b) Institution of stop order. The administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

(c) Summary process. The administrator may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the administrator shall promptly notify each person specified in subsection (d) that the order has been issued; the reasons for the revocation, denial, postponement, or suspension; and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator, within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(d) Procedural requirements for stop order. A stop order may not be issued under this section without:

(1) appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) an opportunity for hearing; and

(3) findings of fact and conclusions of law in a record in accordance with chapter 14.

(e) Modification or vacation of stop order. The administrator may modify or vacate a stop order issued under this section if the administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

History: 2006 c 196 art 1 s 15,52; 2008 c 256 s 6; 2013 c 106 s 2



Section 80A.55 — SECTION 307; WAIVER AND MODIFICATION.

The administrator may waive or modify, in whole or in part, any or all of the requirements of sections 80A.50, 80A.51, and 80A.52(b) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to section 80A.53(h).

History: 2006 c 196 art 1 s 16,52; 2008 c 256 s 7



Section 80A.56 — SECTION 401; BROKER-DEALER REGISTRATION REQUIREMENT AND EXEMPTIONS.

(a) Registration requirement. It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) a broker-dealer without a place of business in this state if its only transactions effected in the state are with:

(A) the issuer of the securities involved in the transactions;

(B) a broker-dealer registered under this chapter or not required to be registered as a broker-dealer under this chapter;

(C) an institutional investor;

(D) an accredited investor;

(E) a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(F) a bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(G) a bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) within 45 days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than 75 days after the date on which the application is filed, or, if earlier, the date on which the administrator notifies the person that the administrator has denied the application for registration or has stayed the pendency of the application for good cause;

(H) not more than three customers in this state during the previous 12 months, in addition to those customers specified in subparagraphs (A) through (G) and under subparagraph (I), if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(I) any other person exempted by rule adopted or order issued under this chapter; and

(2) a person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision; and

(3) a broker-dealer that is registered in Canada and who has no office or other physical presence in this state if the broker-dealer complies with the following conditions:

(A) the broker-dealer is registered with or is a member of a self-regulatory organization in Canada, a stock exchange in Canada, or the Bureau des services financiers;

(B) the broker-dealer maintains in good standing its provincial or territorial registration and its registration with or membership in a self-regulatory organization in Canada, a stock exchange in Canada, or the Bureau des services financiers; and

(C) the broker-dealer effects or attempts to effect transactions in securities:

(i) with or for a person from Canada who is temporarily present in this state, with whom the broker-dealer had a bona fide broker-dealer-client relationship before the person entered the United States; or

(ii) with or for a person from Canada who is present in this state, whose transactions are in a Canadian self-directed tax advantaged retirement account of which the person is the holder or contributor.

(c) Limits on employment or association. It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the administrator under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) Foreign transactions. A rule adopted or order issued under this chapter may permit:

(1) a broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) an individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) an individual from Canada or other foreign jurisdiction who is present in the state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) an individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) an agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1).

History: 2006 c 196 art 1 s 17,52; 2008 c 256 s 8



Section 80A.57 — SECTION 402; AGENT REGISTRATION REQUIREMENT AND EXEMPTIONS.

(a) Registration requirement. It is unlawful for an individual to transact business in the state as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) an individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78(o)(2));

(2) an individual who represents a broker-dealer that is exempt under section 80A.56(b) or (d);

(3) an individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) an individual who represents an issuer and who effects transactions in the issuer's securities exempted by section 80A.46, other than section 80A.46(11) and (14);

(5) an individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) an individual who represents a broker-dealer registered in this state under section 80A.56(a) or exempt from registration under section 80A.56(b) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(7) an individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) an individual who represents an issuer and who restricts participation to performing clerical or ministerial acts;

(9) an individual who represents an issuer in effecting transactions in a security exempted by section 80A.45;

(10) an individual who represents an issuer in effecting transactions with existing employees, partners, or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

(11) an individual who represents one or more issuers with respect to an offer or sale of the issuer's securities if the offer or sale of the securities is exempted by section 80A.46(11) or 80A.46(14) and the individual complies with or satisfies each of the following conditions:

(A) the individual (i) would not be deemed disqualified pursuant to section 80A.50 (b)(3)(D)(ii) to (iv); (ii) is not employed by or associated with a broker-dealer; and (iii) has not been the subject of (a) an action, order, or decision by any self-regulatory organization, commodities exchange, or securities exchange resulting in a censure or other sanction within 12 months prior to the offer or sale or (b) a denial, revocation, or restriction of any license or membership by any self-regulatory organization, commodities exchange, or securities exchange that has been effective at any time within 12 months prior to the offer or sale;

(B) neither the individual nor any person associated with the individual handles or takes possession of funds or securities;

(C) the individual files with the administrator a consent to service of process complying with section 80A.88 before commencing any such representation; and

(D) the individual files with the administrator a notice that contains (i) the full legal name, address, and phone of the individual; (ii) any other names used by the individual in the prior five years; (iii) a statement whether the individual is, or within the prior five years has been, licensed by or registered with any state or federal government, government agency, or any self-regulatory organization, commodities exchange, or securities exchange as a broker-dealer, registered representative, investment advisor, or investment advisor representative, including, if applicable, the individual's IARD/CRD number; (iv) an undertaking to notify the administrator in writing of a change in any of the foregoing within five business days of such change; and (v) any additional information that may be required by rule adopted or order issued under this chapter. This notice must be filed before the individual commences any issuer representation. The notice is effective through December 31 of the year following the year in which it is filed and may be renewed annually in such manner as prescribed by the administrator; and

(12) any other individual exempted by rule adopted or order issued under this chapter.

(c) Registration effective only while employed or associated. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this state.

(d) Limit on employment or association. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in the state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) Limit on affiliations. An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this chapter.

History: 2006 c 196 art 1 s 18,52; 2008 c 256 s 9



Section 80A.58 — SECTION 403; INVESTMENT ADVISER REGISTRATION REQUIREMENT AND EXEMPTIONS.

(a) Registration requirement. It is unlawful for a person to transact business in this state as an investment adviser or investment adviser representative unless the person is registered under this chapter or is exempt from registration under subsection (b).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) any person whose only clients in this state are:

(A) federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter;

(B) bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(C) any other client exempted by rule adopted or order issued under this chapter;

(2) a person without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1);

(3) A private fund advisor, subject to the additional requirements of subsection (c), if the private fund adviser satisfies each of the following conditions:

(i) neither the private fund adviser nor any of its advisory affiliates are subject to a disqualification as described in Rule 262 of SEC Regulation A, Code of Federal Regulations, title 17, section 230.262;

(ii) the private fund adviser files with the state each report and amendment thereto that an exempt reporting adviser is required to file with the Securities and Exchange Commission pursuant to SEC Rule 204-4, Code of Federal Regulations, title 17, section 275.204-4; or

(4) any other person exempted by rule adopted or order issued under this chapter.

(c) Additional requirements for private fund advisers to certain 3(c)(1) funds. In order to qualify for the exemption described in subsection (b)(3), a private fund adviser who advises at least one 3(c)(1) fund that is not a venture capital fund shall, in addition to satisfying each of the conditions specified in subsection (b)(3), comply with the following requirements:

(1) The private fund adviser shall advise only those 3(c)(1) funds, other than venture capital funds, whose outstanding securities, other than short-term paper, are beneficially owned entirely by persons who, after deducting the value of the primary residence from the person's net worth, would each meet the definition of a qualified client in SEC Rule 205-3, Code of Federal Regulations, title 17, section 275.205-3, at the time the securities are purchased from the issuer;

(2) At the time of purchase, the private fund adviser shall disclose the following in writing to each beneficial owner of a 3(c)(1) fund that is not a venture capital fund:

(i) all services, if any, to be provided to individual beneficial owners;

(ii) all duties, if any, the investment adviser owes to the beneficial owners; and

(iii) any other material information affecting the rights or responsibilities of the beneficial owners; and

(3) The private fund adviser shall obtain on an annual basis audited financial statements of each 3(c)(1) fund that is not a venture capital fund and shall deliver a copy of such audited financial statements to each beneficial owner of the fund.

(d) Federal covered investment advisers. If a private fund adviser is registered with the Securities and Exchange Commission, the adviser shall not be eligible for the private fund adviser exemption under paragraph (b), clause (3), and shall comply with the state notice filing requirements applicable to federal covered investment advisers in section 80A.58.

(e) Investment adviser representatives. A person is exempt from the registration requirements of section 80A.58, paragraph (a), if he or she is employed by or associated with an investment adviser that is exempt from registration in this state pursuant to the private fund adviser exemption under paragraph (b), clause (3), and does not otherwise engage in activities that would require registration as an investment adviser representative.

(f) Electronic filings. The report filings described in subsection (b)(3)(ii) shall be made electronically through the IARD. A report shall be deemed filed when the report and the fee required by sections 80A.60 and 80A.65 are filed and accepted by the IARD on the state's behalf.

(g) Transition. An investment adviser who becomes ineligible for the exemption provided by this section must comply with all applicable laws and rules requiring registration or notice filing within 90 days from the date of the investment adviser's eligibility for this exemption ceases.

(h) Grandfathering for investment advisers to 3(c)(1) funds with nonqualified clients. An investment adviser to a 3(c)(1) fund (other than a venture capital fund) that has one or more beneficial owners who are not qualified clients as described in paragraph (c), clause (1), is eligible for the exemption contained in paragraph (b), clause (3), if the following conditions are satisfied:

(1) the subject fund existed prior to August 1, 2013;

(2) as of August 1, 2013, the subject fund ceases to accept beneficial owners who are not qualified clients, as described in paragraph (c), clause (1);

(3) the investment adviser discloses in writing the information described in paragraph (c), clause (2), to all beneficial owners of the fund; and

(4) as of August 1, 2013, the investment adviser delivers audited financial statements as required by paragraph (c), clause (3).

(i) Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

History: 2006 c 196 art 1 s 19,52; 2008 c 256 s 10; 2013 c 106 s 3



Section 80A.60 — SECTION 405; FEDERAL COVERED INVESTMENT ADVISER NOTICE FILING REQUIREMENT.

(a) Notice filing requirement. Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) Notice filing requirement not required. The following federal covered investment advisers are not required to comply with subsection (c):

(1) a federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter;

(B) institutional investors;

(C) accredited investors;

(D) bona fide preexisting clients whose principal places of residence are not in this state; or

(E) other clients specified by rule adopted or order issued under this chapter;

(2) a federal covered investment adviser without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); and

(3) any other person excluded by rule adopted or order issued under this chapter.

(c) Notice filing procedure. A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with section 80A.88, and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this chapter and pay the fees specified in section 80A.65.

(d) Effectiveness of filing. The notice under subsection (c) becomes effective upon its filing and remains effective through December 31 of the year following the year in which it is filed. The notice may be renewed annually in such manner as prescribed by the administrator.

History: 2006 c 196 art 1 s 20,52; 2008 c 256 s 11



Section 80A.61 — SECTION 406; REGISTRATION BY BROKER-DEALER, AGENT, FUNDING PORTAL, INVESTMENT ADVISER, AND INVESTMENT ADVISER REPRESENTATIVE.

(a) Application for initial registration by broker-dealer, agent, or investment adviser. A person shall register as a broker-dealer, agent, or investment adviser by filing an application and a consent to service of process complying with section 80A.88, and paying the fee specified in section 80A.65 and any reasonable fees charged by the designee of the administrator for processing the filing. The application must contain:

(1) the information or record required for the filing of a uniform application; and

(2) upon request by the administrator, any other financial or other information or record that the administrator determines is appropriate.

(b) Amendment. If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Effectiveness of registration. If an order is not in effect and a proceeding is not pending under section 80A.67, registration becomes effective at noon on the 45th day after a completed application is filed, unless the registration is denied. A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the 45th day after the filing of any amendment completing the application.

(d) Registration renewal. A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under section 80A.67, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this chapter, by paying the fee specified in section 80A.65, and by paying costs charged by the designee of the administrator for processing the filings.

(e) Additional conditions or waivers. A rule adopted or order issued under this chapter may impose such other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this chapter may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

(f) Funding portal registration. A funding portal that has its principal place of business in the state of Minnesota shall register with the state of Minnesota by filing with the administrator a copy of the information or record required for the filing of an application for registration as a funding portal in the manner established by the Securities and Exchange Commission and/or the Financial Institutions Regulatory Authority (FINRA), along with any rule adopted or order issued, and any amendments thereto.

(g) Application for investment adviser representative registration.

(1) The application for initial registration as an investment adviser representative pursuant to section 80A.58 is made by completing Form U-4 (Uniform Application for Securities Industry Registration or Transfer) in accordance with the form instructions and by filing the form U-4 with the IARD. The application for initial registration must also include the following:

(i) proof of compliance by the investment adviser representative with the examination requirements of:

(A) the Uniform Investment Adviser Law Examination (Series 65); or

(B) the General Securities Representative Examination (Series 7) and the Uniform Combined State Law Examination (Series 66);

(ii) any other information the administrator may reasonably require.

(2) The application for the annual renewal registration as an investment adviser representative shall be filed with the IARD.

(3)(i) The investment adviser representative is under a continuing obligation to update information required by Form U-4 as changes occur;

(ii) An investment adviser representative and the investment adviser must file promptly with the IARD any amendments to the representative's Form U-4; and

(iii) An amendment will be considered to be filed promptly if the amendment is filed within 30 days of the event that requires the filing of the amendment.

(4) An application for initial or renewal of registration is not considered filed for purposes of section 80A.58 until the required fee and all required submissions have been received by the administrator.

(5) The application for withdrawal of registration as an investment adviser representative pursuant to section 80A.58 shall be completed by following the instructions on Form U-5 (Uniform Termination Notice for Securities Industry Registration) and filed upon Form U-5 with the IARD.

History: 2006 c 196 art 1 s 21,52; 2013 c 106 s 4



Section 80A.62 — SECTION 407; SUCCESSION AND CHANGE IN REGISTRATION OF BROKER-DEALER OR INVESTMENT ADVISER.

(a) Succession. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to section 80A.56 or 80A.58 or a notice pursuant to section 80A.60 for the unexpired portion of the current registration or notice filing.

(b) Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this chapter. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within 45 days after filing its amendment to effect succession.

(c) Name change. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) Change of control. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter.

History: 2006 c 196 art 1 s 22,52



Section 80A.63 — SECTION 408; TERMINATION OF EMPLOYMENT OR ASSOCIATION OF AGENT AND TRANSFER OF EMPLOYMENT OR ASSOCIATION.

(a) Notice of termination. If an agent registered under this chapter terminates employment by or association with a broker-dealer or issuer, or terminates activities that require registration as an agent, the broker-dealer, or issuer shall promptly file a notice of termination. If the registrant learns that the broker-dealer or issuer has not filed the notice, the registrant may do so.

(b) Transfer of employment or association. If an agent registered under this chapter terminates employment by or association with a broker-dealer registered under this chapter and begins employment by or association with another broker-dealer registered under this chapter, then upon the filing by or on behalf of the registrant, within 30 days after the termination, of an application for registration that complies with the requirement of section 80A.61(a) and payment of the filing fee required under section 80A.65, the registration of the agent is:

(1) immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months; or

(2) temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding 12 months.

(c) Withdrawal of temporary registration. The administrator may withdraw a temporary registration if there are or were grounds for discipline as specified in section 80A.67 and the administrator does so within 30 days after the filing of the application. If the administrator does not withdraw the temporary registration within the 30-day period, registration becomes automatically effective on the 31st day after filing.

(d) Power to prevent registration. The administrator may prevent the effectiveness of a transfer of an agent under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) Termination of registration or application for registration. If the administrator determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, or investment adviser, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied. The administrator may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

History: 2006 c 196 art 1 s 23,52



Section 80A.64 — SECTION 409; WITHDRAWAL OF REGISTRATION OF BROKER-DEALER, AGENT, AND INVESTMENT ADVISER.

Withdrawal of registration by a broker-dealer, agent, or investment adviser becomes effective 60 days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter. The administrator may institute a revocation or suspension proceeding under section 80A.67 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

History: 2006 c 196 art 1 s 24,52



Section 80A.65 — SECTION 410; FEES AND EXPENSES.

Subdivision 1. Registration or notice filing fee. (a) There shall be a filing fee of $100 for every application for registration or notice filing. There shall be an additional fee of one-tenth of one percent of the maximum aggregate offering price at which the securities are to be offered in this state, and the maximum combined fees shall not exceed $300.

(b) When an application for registration is withdrawn before the effective date or a preeffective stop order is entered under section 80A.54, all but the $100 filing fee shall be returned. If an application to register securities is denied, the total of all fees received shall be retained.

(c) Where a filing is made in connection with a federal covered security under section 18(b)(2) of the Securities Act of 1933, there is a fee of $100 for every initial filing. If the filing is made in connection with redeemable securities issued by an open end management company or unit investment trust, as defined in the Investment Company Act of 1940, there is an additional annual fee of 1/20 of one percent of the maximum aggregate offering price at which the securities are to be offered in this state during the notice filing period. The fee must be paid at the time of the initial filing and thereafter in connection with each renewal no later than July 1 of each year and must be sufficient to cover the shares the issuer expects to sell in this state over the next 12 months. If during a current notice filing the issuer determines it is likely to sell shares in excess of the shares for which fees have been paid to the administrator, the issuer shall submit an amended notice filing to the administrator under section 80A.50, together with a fee of 1/20 of one percent of the maximum aggregate offering price of the additional shares. Shares for which a fee has been paid, but which have not been sold at the time of expiration of the notice filing, may not be sold unless an additional fee to cover the shares has been paid to the administrator as provided in this section and section 80A.50. If the filing is made in connection with redeemable securities issued by such a company or trust, there is no maximum fee for securities filings made according to this paragraph. If the filing is made in connection with any other federal covered security under Section 18(b)(2) of the Securities Act of 1933, there is an additional fee of one-tenth of one percent of the maximum aggregate offering price at which the securities are to be offered in this state, and the combined fees shall not exceed $300.

Subd. 2. Registration application and renewal filing fee. Every applicant for an initial or renewal registration shall pay a filing fee of $200 in the case of a broker-dealer, $50 in the case of an agent, and $100 in the case of an investment adviser. When an application is denied or withdrawn, the filing fee shall be retained. A registered agent who has terminated employment with one broker-dealer shall, before beginning employment with another broker-dealer, pay a transfer fee of $25.

Subd. 2a. Federal covered investment adviser filings. Every federal covered investment adviser filing the initial or renewal notice required under section 80A.60 must pay a filing fee of $100.

Subd. 3. Amendment fee. Any amendment to an existing registration requiring an order of the administrator shall require payment of an amendment fee of $25. If the amendment increases the aggregate amount of securities to be registered, there shall be an additional fee calculated in accordance with subdivision 1, provided the maximum additional fees, if applicable, have not previously been paid. The administrator shall by rule designate those amendments which require an order of the administrator.

Subd. 4. Periodic report fee. Every periodic report required by section 80A.53 shall be accompanied by a fee of $100.

Subd. 5. Exemption filing fee. The filing of any exemption for which notice is required to be given the administrator under section 80A.45 shall be accompanied by a fee of $50.

Subd. 6. Rescission offer filing fee. The filing of a rescission offer under section 80A.46 (19), shall be accompanied by the fees as calculated in subdivision 1.

Subd. 7. Written opinion request fee. Every request for a written opinion from the administrator shall be accompanied by a fee of $50.

Subd. 7a. Excess securities registration filing fee. If securities of an issuer are sold in this state in excess of the quantity registered, the excess securities may be registered by paying a filing fee of $100, and an additional fee in the amount of three times that which is prescribed under subdivision 1, for the excess securities to be registered. There shall be no maximum combined fees under this subdivision, notwithstanding the limitation set forth in subdivision 1, clause (a).

Registration of the excess securities shall be effective retroactively to the date of sale.

Subd. 8. Expense deposits. When the administrator deems it necessary to incur any expense in connection with any application or registration, the administrator shall have the power to require the interested person to make an advance deposit with the administrator in an amount estimated as sufficient to cover such expense. All such deposits shall be covered into the state treasury and credited to the state administrator's investigation fund, from which fund the administrator shall have power to make disbursements to pay for expenses necessarily incurred in the investigation. Any unexpended portion shall be refunded. On field examinations made by the administrator or an employee away from the office of the administrator, a per diem of $10 for each such person may be charged in addition to actual expenses. Where additional technical, expert, or special services are used, the actual cost of such services may be charged in addition to actual expenses.

Subd. 9. Generally. No filing for which a fee is required shall be deemed to be filed or given any effect until the proper fee is paid. All fees and charges collected by the administrator shall be covered into the state treasury. When any person is entitled to a refund under this section, the administrator shall certify to the commissioner of management and budget the amount of the fee to be refunded to the applicant, and the commissioner of management and budget shall issue a warrant in payment thereof out of the fund to which such fee was credited in the manner provided by law. There is hereby appropriated to the person entitled to such refunds from the fund in the state treasury to which such fees were credited an amount to make such refunds and payments.

History: 2006 c 196 art 1 s 25,52; 2007 c 57 art 3 s 35; 2008 c 256 s 12,13; 2008 c 363 art 6 s 5; 2009 c 101 art 2 s 109; 2010 c 384 s 46



Section 80A.66 — SECTION 411; POSTREGISTRATION REQUIREMENTS.

(a) Financial requirements. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

(b) Financial reports. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports as are required by a rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Record keeping. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22):

(1) a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter;

(2) broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78q(a)) if they are readily accessible to the administrator; and

(3) investment adviser records required to be maintained under paragraph (d)(1) may be maintained in any form of data storage required by rule adopted or order issued under this chapter.

(d) Records and reports of private funds.

(1) In general. An investment adviser to a private fund shall maintain such records of, and file with the administrator such reports and amendments thereto, that an exempt reporting adviser is required to file with the Securities and Exchange Commission pursuant to SEC Rule 204-4, Code of Federal Regulations, title 17, section 275.204-4.

(2) Treatment of records. The records and reports of any private fund to which an investment adviser provides investment advice shall be deemed to be the records and reports of the investment adviser.

(3) Required information. The records and reports required to be maintained by an investment adviser, which are subject to inspection by a representative of the administrator at any time, shall include for each private fund advised by the investment adviser, a description of:

(A) the amount of assets under management;

(B) the use of leverage, including off-balance-sheet leverage, as to the assets under management;

(C) counterparty credit risk exposure;

(D) trading and investment positions;

(E) valuation policies and practices of the fund;

(F) types of assets held;

(G) side arrangements or side letters, whereby certain investors in a fund obtain more favorable rights or entitlements than other investors;

(H) trading practices; and

(I) such other information as the administrator determines is necessary and appropriate in the public interest and for the protection of investors, which may include the establishment of different reporting requirements for different classes of fund advisers, based on the type or size of the private fund being advised.

(4) Filing of records. A rule or order under this chapter may require each investment adviser to a private fund to file reports containing such information as the administrator deems necessary and appropriate in the public interest and for the protection of investors.

(e) Audits or inspections. The records of a broker-dealer registered or required to be registered under this chapter and of an investment adviser registered or required to be registered under this chapter, including the records of a private fund described in paragraph (d) and the records of investment advisers to private funds, are subject to such reasonable periodic, special, or other audits or inspections by a representative of the administrator, within or without this state, as the administrator considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The administrator may copy, and remove for audit or inspection copies of, all records the administrator reasonably considers necessary or appropriate to conduct the audit or inspection. The administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

(f) Custody and discretionary authority bond or insurance. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount of at least $25,000, but not to exceed $100,000. The administrator may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this chapter whose net capital exceeds, or of an investment adviser registered under this chapter whose minimum financial requirements exceed, the amounts required by rule or order under this chapter. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in section 80A.76(j)(2).

(g) Requirements for custody. Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this chapter may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(h) Investment adviser brochure rule. With respect to an investment adviser registered or required to be registered under this chapter, a rule adopted or order issued under this chapter may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(i) Continuing education. A rule adopted or order issued under this chapter may require an individual registered under section 80A.57 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization.

History: 2006 c 196 art 1 s 26,52; 2008 c 256 s 14; 2013 c 106 s 5



Section 80A.67 — SECTION 412; DENIAL, REVOCATION, SUSPENSION, WITHDRAWAL, RESTRICTION, CONDITION, OR LIMITATION OF REGISTRATION.

(a) Disciplinary conditions-applicants. If the administrator finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this chapter may deny an application, or may condition or limit registration of an applicant to be a broker-dealer, agent, or investment adviser, and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control of the broker-dealer or investment adviser.

(b) Disciplinary conditions-registrants. If the administrator finds that the order is in the public interest and subsection (d) authorizes the action an order issued under this chapter may revoke, suspend, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control of the broker-dealer or investment adviser. However, the administrator may not:

(1) institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the administrator or a designee of the administrator more than one year after the date of the order on which it is based; or

(2) under subsection (d)(5)(A) or (B), issue an order on the basis of an order issued under the securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.

(c) Disciplinary penalties-registrants. If the administrator finds that the order is in the public interest and subsection (d)(1) through (6), (8), (9), (10), or (12) and (13) authorizes the action, an order under this chapter may censure, impose a bar, or impose a civil penalty in an amount up to $10,000 for each violation, on a registrant, and, if the registrant is a broker-dealer or investment adviser, a partner, officer, director, person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(d) Grounds for discipline. A person may be disciplined under subsections (a) through (c) if the person:

(1) has filed an application for registration in this state under this chapter or the predecessor act within the previous ten years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) willfully violated or willfully failed to comply with this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years;

(3) has been convicted of a felony or within the previous ten years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) is enjoined or restrained by a court of competent jurisdiction in an action instituted by the administrator under this chapter or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) is the subject of an order, issued after notice and opportunity for hearing by:

(A) the securities, depository institution, insurance, or other financial services regulator of a state or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) the securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) the Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) a court adjudicating a United States Postal Service fraud order;

(E) the insurance regulator of a state denying, suspending, or revoking registration as an insurance agent; or

(F) a depository institution regulator suspending or barring the person from the depository institution business;

(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the administrator may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) refuses to allow or otherwise impedes the administrator from conducting an audit or inspection under section 80A.66(d) or refuses access to a registrant's office to conduct an audit or inspection under section 80A.66(d);

(9) has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous ten years;

(10) has not paid the proper filing fee within 30 days after having been notified by the administrator of a deficiency, but the administrator shall vacate an order under this paragraph when the deficiency is corrected;

(11) after notice and opportunity for a hearing, has been found within the previous ten years:

(A) by a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten years; or

(14) is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e). The administrator may require an applicant for registration under section 80A.57 who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination.

(e) Examinations. A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the administrator determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) Summary process. The administrator may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the administrator shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) Procedural requirements. An order issued may not be issued under this section, except under subsection (f), without:

(1) appropriate notice to the applicant or registrant;

(2) opportunity for hearing; and

(3) findings of fact and conclusions of law in a record in accordance with chapter 14.

(h) Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the administrator under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, or knowingly or recklessly disregarded evidence, of the existence of conduct that is a ground for discipline under this section.

(i) Limit on investigation or proceeding. The administrator may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the administrator unless an investigation or the proceeding is instituted within one year after the administrator actually acquires knowledge of the material facts.

History: 2006 c 196 art 1 s 27,52; 2008 c 256 s 15



Section 80A.68 — SECTION 501; GENERAL FRAUD.

It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) to employ a device, scheme, or artifice to defraud;

(2) to make an untrue statement of a material fact or to omit to state a material fact necessary in order to make a statement made, in the light of the circumstances under which it is made, not misleading; or

(3) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

History: 2006 c 196 art 1 s 28,52



Section 80A.69 — SECTION 502; PROHIBITED CONDUCT IN PROVIDING INVESTMENT ADVICE.

(a) Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) to employ a device, scheme, or artifice to defraud another person; or

(2) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) Rules defining fraud. A rule adopted under this chapter may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) Rules specifying contents of advisory contract. A rule adopted under this chapter may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

History: 2006 c 196 art 1 s 29,52



Section 80A.70 — SECTION 503; EVIDENTIARY BURDEN.

(a) Civil. In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) Criminal. In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

History: 2006 c 196 art 1 s 30,52



Section 80A.71 — SECTION 504; FILING OF SALES AND ADVERTISING LITERATURE.

(a) Filing requirement. Except as otherwise provided in subsection (b), a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

(b) Excluded communications. This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by section 80A.45, 80A.46, or 80A.47 except as required pursuant to section 80A.45(7).

History: 2006 c 196 art 1 s 31,52



Section 80A.72 — SECTION 505; MISLEADING FILINGS.

It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter other than a contested case hearing, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

History: 2006 c 196 art 1 s 32,52



Section 80A.73 — SECTION 506; MISREPRESENTATIONS CONCERNING REGISTRATION OR EXEMPTION.

The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter does not constitute a finding by the administrator that a record filed under this chapter is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

History: 2006 c 196 art 1 s 33,52



Section 80A.74 — SECTION 507; QUALIFIED IMMUNITY.

A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the administrator, or designee of the administrator, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that is was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

History: 2006 c 196 art 1 s 34,52



Section 80A.75 — SECTION 508; CRIMINAL PENALTIES.

(a) Criminal penalties. A person that willfully violates this chapter, or a rule adopted or order issued under this chapter, except section 80A.71 or the notice filing requirements of section 80A.50 or 80A.60, or that willfully violates section 80A.72 knowing the statement made to be false or misleading in a material respect, upon conviction, shall be fined not more than $10,000 or imprisoned not more than five years or both. Each of the acts specified constitutes a separate offense and a prosecution or conviction for any such offense does not bar prosecution or conviction for any other offense.

(b) Criminal reference not required. The attorney general with or without a reference from the administrator, may institute criminal proceedings under this chapter.

(c) No limitation on other criminal enforcement. This chapter does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

History: 2006 c 196 art 1 s 35,52



Section 80A.76 — SECTION 509; CIVIL LIABILITY.

(a) Securities Litigation Uniform Standards Act. Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

(b) Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of section 80A.49 or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest from the date of the purchase, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest from the date of the purchase, costs, and reasonable attorneys' fees determined by the court.

(c) Liability of purchaser to seller. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest from the date of the sale of the security, costs, and reasonable attorneys' fees determined by the court.

(d) Liability of unregistered broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of section 80A.56(a), 80A.57(a), or 80A.73 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) through (3), or, if a seller, for a remedy as specified in subsections (c)(1) through (3).

(e) Liability of unregistered investment adviser. A person acting as an investment adviser that provides investment advice for compensation in violation of section 80A.58(a) or 80A.73 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest from the date of payment, costs, and reasonable attorneys' fees determined by the court.

(f) Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest from the date of the fraudulent conduct, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f):

(1) a person that directly or indirectly controls a person liable under subsections (b) through (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) an individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) an individual who is an employee of or associated with a person liable under subsections (b) through (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) a person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) Right of contribution. A person liable under this section has a right of contribution as in cases of tort against any other person liable under this section for the same conduct.

(i) Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) Statute of limitations. A person may not obtain relief:

(1) under subsection (b) for violation of section 80A.49, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2) under subsection (b), other than for violation of section 80A.49, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k) No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

(l) No contractual waiver. A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

(m) Survival of other right or remedies. The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or section 80A.66(e).

History: 2006 c 196 art 1 s 36,52; 2008 c 256 s 16



Section 80A.77 — SECTION 510; RESCISSION OFFERS.

A purchaser, seller, or recipient of investment advice may not maintain an action under section 80A.76 if:

(1) the purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) an offer stating the respect in which liability under section 80A.76 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of this purchase, sale, or investment advice;

(B) if the basis for relief under this section may have been a violation of section 80A.76(b), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(C) if the basis for relief under this section may have been a violation of section 80A.76(c), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest from the date of the sale;

(D) if the basis for relief under this section may have been a violation of section 80A.76(d); and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) if the basis for relief under this section may have been a violation of section 80A.76(e), an offer to reimburse in cash the consideration paid for the advice and interest from the date of payment; or

(F) if the basis for relief under this section may have been a violation of section 80A.76(f), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest from the date of the violation causing the loss;

(2) the offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the administrator, by order, specifies;

(3) the offeror has the present ability to pay the amount offered or to tender the security under paragraph (1);

(4) the offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) the purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.

History: 2006 c 196 art 1 s 37,52



Section 80A.78 — SECTION 601; ADMINISTRATION.

(a) Administration. The administrator shall administer this chapter.

(b) Unlawful use of records or information. It is unlawful for the administrator or an officer, employee, or designee of the administrator to use for personal benefit or the benefit of others records or other information obtained by or filed with the administrator that are not public under section 80A.84(b). This chapter does not authorize the administrator or an officer, employee, or designee of the administrator to disclose the record or information, except in accordance with section 80A.79, 80A.84(c), or 80A.85.

(c) No privilege or exemption created or diminished. This chapter does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(d) Investor education. The administrator may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the administrator may collaborate with public and nonprofit organizations with an interest in investor education. The administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives. This subsection does not authorize the administrator to require participation or monetary contributions of a registrant in an investor education program.

History: 2006 c 196 art 1 s 38,52



Section 80A.79 — SECTION 602; INVESTIGATIONS AND SUBPOENAS.

(a) Authority to investigate. The administrator may:

(1) conduct public or private investigations within or outside of this state which the administrator considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter, or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter;

(2) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) publish a record concerning an action, proceeding, or an investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter if the administrator determines it is necessary or appropriate in the public interest and for the protection of investors.

(b) Administrator powers to investigate. For the purpose of an investigation under this chapter, the administrator or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the administrator considers relevant or material to the investigation.

(c) Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the administrator under this chapter, the administrator may refer the matter to the attorney general, who may apply to the district court or a court of another state to enforce compliance. The court may:

(1) hold the person in contempt;

(2) order the person to appear before the administrator;

(3) order the person to testify about the matter under investigation or in question;

(4) order the production of records;

(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) impose a civil penalty up to $10,000 for each violation; and

(7) grant any other necessary or appropriate relief.

(d) Application for relief. This section does not preclude a person from applying to the district court or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) Use immunity procedure. An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the administrator under this chapter or in an action or proceeding instituted by the administrator under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the administrator may apply to the district court to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the administrator may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the administrator determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this state if occurring in this state. In deciding whether to provide the assistance, the administrator may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the administrator on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the administrator to carry out the request for assistance.

History: 2006 c 196 art 1 s 39,52



Section 80A.80 — SECTION 603; CIVIL ENFORCEMENT.

(a) Civil action instituted by administrator. If the administrator believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may maintain an action in the district court to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

(b) Relief available. In an action under this section and on a proper showing, the court may:

(1) issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(A) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the administrator, for the defendant or the defendant's assets;

(B) ordering the administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) imposing a civil penalty up to $10,000 for each violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act; and

(D) ordering the payment of prejudgment and postjudgment interest; or

(3) order such other relief as the court considers appropriate.

(c) No bond required. The administrator may not be required to post a bond in an action or proceeding under this chapter.

History: 2006 c 196 art 1 s 40,52



Section 80A.81 — SECTION 604; ADMINISTRATIVE ENFORCEMENT.

(a) Issuance of an order or notice. If the administrator determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may:

(1) issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter;

(2) issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under section 80A.56(b)(1)(D) or (F) or an investment adviser under section 80A.58(b)(1)(C); or

(3) issue an order under section 80A.48.

(b) Summary process. An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the administrator shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement whether the administrator will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within 15 days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after the date of service of the order, the order, which may include a civil penalty or costs of the investigation if a civil penalty or costs were sought in the statement accompanying the order, becomes final as to that person by operation of law. If a hearing is requested or ordered, the administrator, after notice of an opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) Procedure for final order. If a hearing is requested or ordered pursuant to subsection (b), a hearing must be held under chapter 14. A final order may not be issued unless the administrator makes findings of fact and conclusions of law in a record according to chapter 14. The final order may make final, vacate, or modify the order issued under subsection (a).

(d) Civil penalty. In a final order under subsection (c), the administrator may impose a civil penalty up to $10,000 for each violation.

(e) Costs. In a final order, the administrator may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

(f) Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with section 80A.86, the administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(g) Enforcement by court; further civil penalty. If a person does not comply with an order under this section, the administrator may petition a court of competent jurisdiction to enforce the order. The court may not require the administrator to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount up to $10,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

History: 2006 c 196 art 1 s 41,52



Section 80A.82 — SECTION 605; RULES, FORMS, ORDERS, INTERPRETATIVE OPINIONS, AND HEARINGS.

(a) Issuance and adoption of forms, orders, and rules. The administrator may:

(1) issue forms and orders and, in accordance with chapter 14, may adopt and amend rules necessary or appropriate to carry out this chapter and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) by rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter; and

(3) by rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Findings and cooperation. Under this chapter, a rule or form may not be adopted or amended, or an order issued or amended, unless the administrator finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending, and repealing rules and forms, section 80A.85 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Financial statements. Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisers Act of 1940, the administrator may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. A rule adopted or order issued under this chapter may establish:

(1) subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisors Act of 1940, the form and content of financial statements required under this chapter;

(2) whether unconsolidated financial statements must be filed; and

(3) whether required financial statements must be audited by an independent certified public accountant.

(d) Interpretative opinions. The administrator may provide interpretative opinions or issue determinations that the administrator will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations that the administrator will not institute an action or a proceeding under this chapter.

(e) Effect of compliance. A penalty under this chapter may not be imposed for, and liability does not arise from conduct that is engaged in or omitted in good faith believing it conforms to a rule, form, or order of the administrator under this chapter.

(f) Presumption for public hearings. A hearing in an administrative proceeding under this chapter must be conducted in public unless the administrator for good cause consistent with this chapter determines that the hearing will not be so conducted.

History: 2006 c 196 art 1 s 42,52; 2008 c 256 s 17



Section 80A.83 — SECTION 606; ADMINISTRATIVE FILES AND OPINIONS.

(a) Public register of filings. The administrator shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, and investment advisers; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor act; and interpretative opinions or no action determinations issued under this chapter.

(b) Public availability. The administrator shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) Copies of public records. The administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this chapter may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence.

History: 2006 c 196 art 1 s 43,52; 2008 c 256 s 18



Section 80A.84 — SECTION 607; PUBLIC RECORDS; CONFIDENTIALITY.

(a) Presumption of public records. Except as otherwise provided in subsection (b), records obtained by the administrator or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b) Nonpublic records. The following records are not public records and are not available for public examination under subsection (a):

(1) a record obtained by the administrator in connection with an audit or inspection under section 80A.66(d) or an investigation under section 80A.79;

(2) a part of a record filed in connection with a registration statement under sections 80A.49 and 80A.51 through 80A.53 or a record under section 80A.66(d) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) a record that is not required to be provided to the administrator or filed under this chapter and is provided to the administrator only on the condition that the record will not be subject to public examination or disclosure;

(4) a nonpublic record received from a person specified in section 80A.85(a);

(5) any social security number, residential address unless used as a business address, and residential telephone number contained in a record that is filed;

(6) a record obtained by the administrator through a designee of the administrator that a rule or order under this chapter determines has been:

(A) expunged from the administrator's records by the designee; or

(B) determined to be nonpublic or nondisclosable by that designee if the administrator finds the determination to be in the public interest and for the protection of investors; and

(7) a record furnished to the administrator by a portal operator under section 80A.461, subdivision 7, paragraph (e).

(c) Administrator discretion to disclose. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in section 80A.85(a), the administrator may disclose a record obtained in connection with an audit or inspection under section 80A.66(d) or a record obtained in connection with an investigation under section 80A.79.

History: 2006 c 196 art 1 s 44,52; 1Sp2015 c 1 art 3 s 13



Section 80A.85 — SECTION 608; UNIFORMITY AND COOPERATION WITH OTHER AGENCIES.

(a) Objective of uniformity. The administrator shall, in its discretion, cooperate, coordinate, consult, and, subject to section 80A.84, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) Policies to consider. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this chapter, the administrator shall, in its discretion, take into consideration in carrying out the public interest the following general policies:

(1) maximizing effectiveness of regulation for the protection of investors;

(2) maximizing uniformity in federal and state regulatory standards; and

(3) minimizing burdens on the business of capital formation, without adversely effecting essentials of investor protection.

(c) Subjects for cooperation. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) establishing or employing one or more designees as a central depository for registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter;

(2) developing and maintaining uniform forms;

(3) conducting a joint examination or investigation;

(4) holding a joint administrative hearing;

(5) instituting and prosecuting a joint civil or administrative proceeding;

(6) sharing and exchanging personnel;

(7) coordinating registrations under sections 80A.49 and 80A.56 through 80A.58 and exemptions under section 80A.47;

(8) sharing and exchanging records, subject to section 80A.84;

(9) formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) formulating common systems and procedures;

(11) notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

History: 2006 c 196 art 1 s 45,52; 2008 c 256 s 19



Section 80A.86 — SECTION 609; JUDICIAL REVIEW.

(a) Judicial review of orders. A final order issued by the administrator under this chapter is subject to judicial review in accordance with chapter 14.

(b) Judicial review of rules. A rule adopted under this chapter is subject to judicial review in accordance with chapter 14.

History: 2006 c 196 art 1 s 46,52



Section 80A.87 — SECTION 610; JURISDICTION.

(a) Sales and offers to sell. Sections 80A.49, 80A.50, 80A.56(a), 80A.57(a), 80A.58(a), 80A.68, 80A.73, 80A.76, and 80A.77 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Purchases and offers to purchase. Sections 80A.56(a), 80A.57(a), 80A.58(a), 80A.68, 80A.73, 80A.76, and 80A.77 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) Offers in this state. For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

(1) originates from within this state; or

(2) is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) Acceptances in this state. For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) Publications, radio, television, or electronic communications. An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous 12 months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) the program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) the program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) the program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(4) the program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Investment advice and misrepresentations. Sections 80A.58(a), 80A.60(a), 80A.69, 80A.72, and 80A.73 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

History: 2006 c 196 art 1 s 47,52; 2008 c 256 s 20



Section 80A.88 — SECTION 611; SERVICE OF PROCESS.

(a) Signed consent to service of process. A consent to service of process complying with this section required by this chapter must be signed and filed in the form required by a rule or order under this chapter. A consent appointing the administrator the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) Conduct constituting appointment of agent for service. If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Procedure for service of process. Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the administrator, but it is not effective unless:

(1) the plaintiff, which may be the administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the administrator in a proceeding before the administrator, allows.

(d) Service in administrative proceedings or civil actions by administrator. Service pursuant to subsection (c) may be used in a proceeding before the administrator or by the administrator in a civil action in which the administrator is the moving party.

(e) Opportunity to defend. If process is served under subsection (c), the court, or the administrator in a proceeding before the administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

History: 2006 c 196 art 1 s 48,52



Section 80A.89 — SECTION 612; SEVERABILITY CLAUSE.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

History: 2006 c 196 art 1 s 49,52



Section 80A.90 — SECTION 703; APPLICATION OF ACT TO EXISTING PROCEEDING AND EXISTING RIGHTS AND DUTIES.

(a) Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on August 1, 2007, or may be instituted on the basis of conduct occurring before August 1, 2007, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after August 1, 2007, whichever is earlier.

(b) Continued effectiveness under predecessor act. All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or composed under this chapter, but are exclusively governed by the predecessor act.

(c) Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after August 1, 2007, pursuant to an offering made in good faith before August 1, 2007, on the basis of an exemption available under the predecessor act.

History: 2006 c 196 art 1 s 50,52



Section 80A.91 — AGENT ERRORS AND OMISSIONS INSURANCE; CHOICE OF SOURCE.

A broker-dealer shall not require an agent to maintain insurance coverage for the agent's errors and omissions from a specific insurance company. This section does not apply if the agent is an employee of that broker-dealer, or if the broker-dealer or affiliated insurance company contributes to the premiums for the errors and omissions coverage. Nothing in this section shall prohibit a broker-dealer from requiring an agent to maintain errors and omissions coverage or requiring that the errors and omissions coverage meet certain criteria.

History: 2009 c 178 art 1 s 49









Chapters 80B - 81A — COMMERCIAL REGULATIONS

Chapter 80B — CORPORATE TAKEOVERS

Section 80B.01 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 80B.01 to 80B.13, unless the context otherwise requires, the following words shall have the meanings herein ascribed to them.

Subd. 2. Affiliate. "Affiliate" of a person means any person controlling, controlled by, or under common control with such person.

Subd. 3. Associate. "Associate" of a person means any person acting jointly or in concert with such person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to the equity securities of an issuer.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Equity security. "Equity security" means any stock or similar security; or any security convertible, with or without consideration, into such a security; or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules as the commissioner may prescribe in the public interest and for the protection of investors, to treat as an equity security.

Subd. 6. Offeror. "Offeror" means a person who makes or in any way participates in making a takeover offer. Offeror does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror, and not otherwise participating in the takeover offer. When two or more persons act as a partnership, limited partnership, limited liability company, syndicate, or other group pursuant to any agreement, arrangement, relationship, understanding, or otherwise (whether or not in writing) for the purpose of acquiring, owning, or voting securities of a target company, all members of the partnership, limited liability company, syndicate, or other group constitute "a person."

Subd. 7. Offeree. "Offeree" means the beneficial owner, residing in Minnesota, of equity securities which an offeror offers to acquire in connection with a takeover offer.

Subd. 8. Takeover offer. "Takeover offer" means the offer to acquire any equity securities of a target company from a resident of this state pursuant to a tender offer or request or invitation for tenders, if after the acquisition of all securities acquired pursuant to the offer either (1) the offeror would be directly or indirectly a beneficial owner of more than ten percent of any class of the outstanding equity securities of the target company and was directly or indirectly the beneficial owner of less than ten percent of any class of the outstanding equity securities of the target company prior to the commencement of the offer; or (2) the beneficial ownership by the offeror of any class of the outstanding equity securities of the target company would be increased by more than ten percent of that class and the offeror was directly or indirectly the beneficial owner of ten percent or more of any class of the outstanding equity securities of the target company prior to the commencement of the offer. Takeover offer does not include:

(a) an offer in connection with the acquisition of a security which, together with all other acquisitions by the offeror of securities of the same class of equity securities of the issuer, would not result in the offeror having acquired more than two percent of this class during the preceding 12-month period;

(b) an offer by the issuer to acquire its own equity securities unless the offer is made during the pendency of a takeover offer by a person who is not an associate or affiliate of the issuer;

(c) an offer in which the target company is an insurance company subject to regulation by the commissioner, a financial institution regulated by the commissioner, or a public service utility subject to regulation by the Public Utilities Commission.

Subd. 9. Target company. "Target company" means an issuer of publicly traded equity securities (a) which (1) has its principal place of business or its principal executive office located in this state, or (2) owns or controls assets located within this state which have a fair market value of at least $1,000,000, and (b) which (1) has more than ten percent of its beneficial or record equity security holders resident in this state, (2) has more than ten percent of its equity securities owned beneficially or of record by residents in this state, or (3) has more than 1,000 beneficial or record equity security holders resident in this state. For the purposes of this chapter, an equity security is publicly traded if a trading market exists for the security at the time the offeror makes a takeover offer for the security. A trading market exists if the security is traded on a national securities exchange, whether or not registered pursuant to the Securities Exchange Act of 1934, or the over-the-counter market.

Subd. 10. Beneficial owner. "Beneficial owner" includes, but is not limited to, any person who directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise has or shares the power to vote or direct the voting of a security and/or the power to dispose of, or direct the disposition of, the security. "Beneficial ownership" includes, but is not limited to, the right, exercisable within 60 days, to acquire securities through the exercise of options, warrants, or rights or the conversion of convertible securities, or otherwise. The securities subject to these options, warrants, rights, or conversion privileges held by a person shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by this person, but shall not be deemed to be outstanding for the purpose of computing the percentage of the class owned by any other person. A person shall be deemed the beneficial owner of securities beneficially owned by any relative or spouse or relative of the spouse residing in the home of this person, any trust or estate in which this person owns ten percent or more of the total beneficial interest or serves as trustee or executor, any corporation or entity in which this person owns ten percent or more of the equity, and any affiliate or associate of this person.

History: 1973 c 331 s 1; 1974 c 406 s 94,95; 1980 c 516 s 2; 1984 c 488 s 2; 1Sp1985 c 5 s 1-3; 1986 c 444; 1Sp1987 c 1 s 1,2; 2014 c 170 s 2



Section 80B.03 — REGISTRATION OF TAKEOVER OFFERS.

Subdivision 1. Effective offer required; filing and delivery of offer. It is unlawful for any person to make a takeover offer or to acquire any equity securities pursuant to the offer, unless the offer is effective under sections 80B.01 to 80B.13. A takeover offer is effective when the offeror files with the commissioner a registration statement containing the information prescribed in subdivisions 2 and 6. The offeror shall deliver a copy of the registration statement by personal service to the target company at its principal office not later than the filing of the registration statement. The offeror shall send or deliver to all offerees as soon as practicable after the filing, the material terms of the proposed offer and the information specified in subdivision 6.

Subd. 2. Statement to be filed; contents. The registration statement shall be filed on forms prescribed by the commissioner, and shall be accompanied by a consent by the offeror to service of process and the filing fee specified in section 80B.08, and shall contain the following information:

(a) all of the information specified in subdivision 6;

(b) two copies of all solicitation materials intended to be used in the takeover offer in the form proposed to be published or sent or delivered to offerees;

(c) if the offeror is other than a natural person, information concerning its organization and operations, including the year, form and jurisdiction of its organization, a description of each class of equity security and long-term debt, a description of the business conducted by the offeror and its subsidiaries and any material changes therein during the past three years, a description of the location and character of the principal properties of the offeror and its subsidiaries, a description of any material pending legal or administrative proceedings in which the offeror or any of its subsidiaries is a party, the names of all persons directly or indirectly controlling the offeror, directors and executive officers of the offeror and their material business activities, their business affiliations during the past three years and any material legal or administrative proceedings in which the controlling persons, directors, or executive officers are or were a party during the past three years, and financial statements of the offeror in such form and for such period of time as the commissioner may by rule prescribe;

(d) if the offeror is a natural person, information concerning that person's identity and background, including business activities and affiliations during the past three years, and a description of any material pending legal or administrative proceedings in which the offeror is a party.

Subd. 3. [Repealed, 1984 c 488 s 19]

Subd. 3a. Registration is not approval. Registration is not deemed approval by the commissioner and any representation to the contrary is unlawful.

Subd. 4. [Repealed, 1984 c 488 s 19]

Subd. 4a. Summary suspension. Within three business days of the date of filing of the registration statement, the commissioner may by order summarily suspend the effectiveness of the takeover offer if the commissioner determines that the registration statement does not contain all of the information specified in subdivisions 2 and 6 or that the takeover offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the takeover offer. The suspension shall remain in effect only until the determination following a hearing held pursuant to subdivision 5.

Subd. 5. Suspension hearing. A hearing shall be scheduled by the commissioner with respect to each suspension under this section and shall be held within ten calendar days of the date of the suspension. Chapter 14 does not apply to the hearing. The commissioner may allow any interested party to appear at and participate in the hearing in a manner considered appropriate by the commissioner. The commissioner's determination made following the hearing shall be made within three calendar days after such hearing has been completed but not more than 16 calendar days after the date of the suspension. The commissioner may prescribe time limits that are shorter than those specified in this subdivision by rule or order. If, based upon the hearing, the commissioner finds that the registration statement does not contain all of the information provided in subdivisions 2 and 6 or that the takeover offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the offer, or that the takeover offer is in material violation of any provision of sections 80B.01 to 80B.13, the commissioner shall permanently suspend the effectiveness of the takeover offer, subject to the right of the offeror to correct disclosure and other deficiencies identified by the commissioner and to reinstitute the takeover offer by filing a new or amended registration statement pursuant to this section.

Subd. 6. Additional statement contents. The form required to be filed by subdivision 2, clause (a), shall contain the following information:

(a) the identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected including the identity and background of each member of a partnership, limited partnership, syndicate, or other group constituting the person and the identity and background of each affiliate and associate of the person, including the identity and background of each affiliate and associate of each member of the partnership, syndicate, or other group; provided, however, that with respect to a limited partnership, the information need only be given with respect to a partner who is denominated or functions as a general partner and each affiliate and associate of the general partner;

(b) the source and amount of funds or other consideration used or to be used in acquiring any equity security, including the material terms of the financial arrangements for the take-over;

(c) any plans or proposals of any person identified under paragraph (a), including plans or proposals under consideration, to (1) liquidate or dissolve the target company, (2) sell all or a substantial part of its assets, or merge it or exchange its shares with another person, (3) change the location of its principal place of business or its principal executive office or of a material portion of its business activities, (4) change materially its management or policies of employment, (5) change materially its charitable or community contributions or related policies, programs, or practices, (6) change materially its relationship with suppliers or customers or the communities in which it operates, or (7) make any other material change in its business, corporate structure, management or personnel, and other objective facts as would be substantially likely to affect the decision of a shareholder with respect to the take-over offer;

(d) the number and class or series of shares of the target company beneficially owned, directly or indirectly, by each of the persons identified under paragraph (a).

History: 1973 c 331 s 3; 1974 c 406 s 97; 1984 c 488 s 3-8; 1Sp1985 c 5 s 4-8; 1986 c 444; 1988 c 692 s 1,2; 2001 c 208 s 8



Section 80B.04 — FILING OF SOLICITATION MATERIALS.

Copies of all advertisements, circulars, letters or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the takeover offer, shall be filed with the commissioner and sent to the target company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to offerees. The commissioner may prohibit the use of any solicitation materials deemed false or misleading.

History: 1973 c 331 s 4



Section 80B.05 — FRAUDULENT AND DECEPTIVE PRACTICES.

It is unlawful for any offeror or target company or any controlling person of an offeror or target company or any broker-dealer acting on behalf of an offeror or target company to engage in any fraudulent, deceptive or manipulative acts or practices in connection with a takeover offer. Fraudulent, deceptive and manipulative acts or practices include, without limitation:

(1) the publication or use in connection with the offer of any false statement of a material fact or the omission to state a material fact necessary to make the statements made not misleading;

(2) the sale by any controlling shareholders of a target company of any or their equity securities to the offeror for a consideration greater than that to be paid other stockholders pursuant to the offer or the purchase of any of the securities of a controlling shareholder of the target company by the offeror for a consideration greater than that to be paid other shareholders, pursuant to an agreement not disclosed to the other shareholders;

(3) the refusal by a target company incorporated under the laws of this state to permit an offeror who is a stockholder of record to examine its list of stockholders, and to make extracts therefrom, pursuant to the applicable statutes and rules of this state and the United States, for the purpose of making a takeover offer in compliance with sections 80B.01 to 80B.13, or in lieu thereof, to mail any solicitation materials published by the offeror to its security holders with reasonable promptness after receipt from the offeror of such materials together with the reasonable expenses of postage and handling;

(4) except for forms of communication described in section 80C.19, subdivision 4, the solicitation of any offeree for acceptance or rejection of a takeover offer or acquisition of any equity security pursuant to a takeover offer before the takeover offer is effective under sections 80B.01 to 80B.13 or while the offer is suspended under sections 80B.01 to 80B.13.

Notwithstanding any contrary provisions of this chapter, during the time a takeover offer is suspended under sections 80B.01 to 80B.13, the offeror may distribute to offerees who are residents of this state the takeover offer materials, and any amendments to the offer, if the following statement, printed in not less than 10-point boldface type, is affixed by the offeror or with the offeror's consent to the front cover of the materials: "The commissioner of commerce, state of Minnesota, has suspended the solicitation and effectiveness within the state of Minnesota of the attached offering materials. Until further notice, the attached materials are sent for informative purposes only and are not a solicitation to purchase shares." During the time any takeover offer is suspended under sections 80B.01 to 80B.13, if the offeror elects to distribute materials to offerees who are residents of this state for informational purposes, the target company may distribute to offerees who are residents of this state a statement of the target company's position with respect to the takeover offer and the takeover offer materials, if the following statement, printed in not less than 10-point boldface type, is attached to the front cover of the target company's communication: "The commissioner of commerce, state of Minnesota, has suspended the solicitation and effectiveness within the state of Minnesota of the offer addressed herein. Until further notice, the attached materials are sent for informative purposes only and are not a solicitation to reject or accept the offer."

History: 1973 c 331 s 5; 1984 c 488 s 9; 1Sp1985 c 5 s 9



Section 80B.06 — LIMITATIONS ON OFFERORS.

Subdivision 1. Uniformity of terms. No offeror may make a takeover offer which is not made to stockholders in this state on substantially the same terms as the offer is made to stockholders outside this state.

Subd. 2. Right to withdraw equity securities. An offeror shall provide that any equity securities of a target company deposited or tendered pursuant to a takeover offer may be withdrawn by or on behalf of any offeree at any time within seven days from the date the offer has become effective under sections 80B.01 to 80B.13 and after 60 days from the date the offer has become effective under sections 80B.01 to 80B.13, except as the commissioner may otherwise prescribe by rule or order for the protection of investors.

Subd. 3. [Repealed, 1Sp1985 c 5 s 20]

Subd. 4. [Repealed, 1Sp1985 c 5 s 20]

Subd. 5. Affect of allegations of securities-related violations. No offeror may make a takeover offer or acquire any equity securities in this state pursuant to the takeover offer, at any time when any proceeding by the commissioner is pending against the offeror alleging a violation of any provision of sections 80B.01 to 80B.13 or chapter 80A.

Subd. 6. [Repealed, 1Sp1985 c 5 s 20]

Subd. 7. [Repealed, 1991 c 58 s 16]

History: 1973 c 331 s 6; 1974 c 406 s 98; 1984 c 488 s 10; 1Sp1985 c 5 s 10



Section 80B.07 — ADMINISTRATION, RULES AND ORDERS.

Subdivision 1. Commissioner's powers generally. In administering the provisions of sections 80B.01 to 80B.13, the commissioner may exercise all powers granted under chapter 80A, which are not inconsistent with sections 80B.01 to 80B.13.

Subd. 2. Rulemaking. The commissioner may make and adopt such rules and forms as are necessary to carry out the purposes of sections 80B.01 to 80B.13, including, without limitation, rules defining terms used in sections 80B.01 to 80B.13.

Subd. 3. Exemption authority. The commissioner may by rule or order exempt from any provisions of sections 80B.01 to 80B.13 any proposed takeover offer or any category or type of takeover offer which the commissioner determines does not have the purpose or effect of changing or influencing the control of a target company or where the commissioner determines that compliance with sections 80B.01 to 80B.13 is not necessary for the protection of the offerees.

History: 1973 c 331 s 7; 1974 c 406 s 99; 1980 c 516 s 2; 1984 c 488 s 11; 1Sp1985 c 5 s 11; 1986 c 444



Section 80B.08 — FEES AND EXPENSES.

The commissioner shall charge a filing fee of $250 for a registration statement filed by an offeror.

History: 1973 c 331 s 8; 1984 c 488 s 12



Section 80B.09 — INJUNCTIONS.

Whenever it appears to the commissioner that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of sections 80B.01 to 80B.13 or any rule or order hereunder, the commissioner (1) may issue and cause to be served upon any person violating any of the provisions of sections 80B.01 to 80B.13 an order requiring the person guilty thereof to cease and desist therefrom; and (2) may bring an action in the district court of the appropriate county to enjoin the acts or practices and to enforce compliance with sections 80B.01 to 80B.13 or any rule or order hereunder, or may refer the matter to the attorney general or the county attorney of the appropriate county. Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order and may order rescission of any sales or purchases of securities determined to be unlawful under sections 80B.01 to 80B.13 or any rule or order hereunder. The court may not require the commissioner to post a bond.

History: 1973 c 331 s 9; 1986 c 444



Section 80B.10 — PENALTIES.

Subdivision 1. Civil and criminal penalties. Any person, including a controlling person of an offeror or target company, who willfully violates any provision of sections 80B.01 to 80B.13 or any rule thereunder, or any order of the commissioner of which this person has notice, may be fined not more than $25,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense. No indictment or information may be returned under sections 80B.01 to 80B.13 more than six years after the alleged violation.

Subd. 2. Referral of evidence to criminal prosecutors. The commissioner may refer such evidence as is available concerning violations of sections 80B.01 to 80B.13 or of any rule or order hereunder to the attorney general or the county attorney of the appropriate county who may, with or without any reference, institute the appropriate criminal proceedings under sections 80B.01 to 80B.13. A county attorney, on receiving a referral, shall within 90 days file with the commissioner a statement concerning any action taken or, if no action has been taken, the reasons therefor.

Subd. 3. Impact of chapter on other crimes. Nothing in sections 80B.01 to 80B.13 limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

Subd. 4. Effect on shares. All shares of a target company incorporated under the laws of this state acquired from a Minnesota resident in violation of any provision of this chapter or any rule hereunder, or any order of the commissioner of which the person has notice, shall be denied voting rights for one year after acquisition, the shares shall be nontransferable on the books of the target company for one year after acquisition and the target company shall, during this one-year period, have the option to call the shares for redemption at the price at which the shares were acquired. Such a redemption shall occur on the date set in the call notice but not later than 60 days after the call notice is given.

Subd. 5. Rights of action. Offerors, offerees, and target companies may sue at law or in equity to enforce the provisions of this chapter.

History: 1973 c 331 s 10; 1984 c 488 s 13; 1Sp1985 c 5 s 12-14; 1986 c 444



Section 80B.11 — CIVIL LIABILITIES.

Subdivision 1. Private remedy. Any offeror who purchases a security in connection with a takeover offer in violation of sections 80B.01 to 80B.13 shall be liable to the person selling the security to the offeror who may sue either at law or in equity. In an action for rescission the seller shall be entitled to recover the security, plus any income received by the purchaser thereon, upon tender of the consideration received. Tender requires only notice of willingness to pay the amount specified in exchange for the security. Any notice may be given by service as in civil actions or by certified mail to the last known address of the person liable. Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security.

Subd. 2. Joint and several liability. Every person who directly or indirectly controls a person liable under subdivision 1, every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly or severally with and to the same extent as such person. Persons who would otherwise be so liable but who prove that they did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist are not liable. There is contribution as in cases of contract among the several persons so liable.

Subd. 3. Limitation on actions. No action may be maintained under this section unless commenced before the expiration of three years after the act or transaction constituting the violation or the expiration of one year after the discovery of the facts constituting the violation, whichever first expires.

Subd. 4. Rights and remedies cumulative. The rights and remedies under sections 80B.01 to 80B.13 are in addition to any other rights or remedies that may exist at law or in equity.

History: 1973 c 331 s 11; 1986 c 444



Section 80B.12 — APPLICATION OF CORPORATE TAKEOVER LAW.

Subdivision 1. [Repealed, 1984 c 488 s 19]

Subd. 2. Nonapplication to certain utilities and financial institutions. If the target company is a public utility, public utility holding company, national banking association, bank holding company or savings association subject to regulation by a federal agency and the takeover of such company is subject to approval by that agency sections 80B.01 to 80B.13 shall not apply.

Subd. 3. [Repealed, 1984 c 488 s 19]

History: 1973 c 331 s 12; 1980 c 614 s 123; 1995 c 202 art 1 s 25



Section 80B.13 — APPLICATION OF SECURITIES LAW.

All of the provisions of chapter 80A, which are not in conflict with sections 80B.01 to 80B.13 shall apply to any takeover offer involving a target company in this state.

History: 1973 c 331 s 13; 1974 c 406 s 100






Chapter 80C — FRANCHISES

Section 80C.01 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 80C.01 to 80C.22, the terms defined in this section have the meanings here given them.

Subd. 2. Advertisement. "Advertisement" means any written or printed communication or any communication by recorded telephone message, radio, television, picture or similar means published in connection with a sale of, or offer to sell, any franchise.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Franchise. (a) "Franchise" means (1) a contract or agreement, either express or implied, whether oral or written, for a definite or indefinite period, between two or more persons:

(i) by which a franchisee is granted the right to engage in the business of offering or distributing goods or services using the franchisor's trade name, trademark, service mark, logotype, advertising, or other commercial symbol or related characteristics;

(ii) in which the franchisor and franchisee have a community of interest in the marketing of goods or services at wholesale, retail, by lease, agreement, or otherwise; and

(iii) for which the franchisee pays, directly or indirectly, a franchise fee; or

(2) a contract, lease, or other agreement, either express or implied, whether oral or written, for a definite or indefinite period, between two or more persons, whereby the franchisee is authorized, permitted, or granted the right to market motor vehicle fuel at retail under the franchisor's trade name, trademark, service mark, logotype, or other commercial symbol or related characteristics owned or controlled by the franchisor; or

(3) the sale or lease of any products, equipment, chattels, supplies, or services to the purchaser, other than the sale of sales demonstration equipment, materials or samples for a total price of $500 or less to any one person, for the purpose of enabling the purchaser to start a business and in which the seller:

(i) represents that the seller, lessor, or an affiliate thereof will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases, or similar devices, or currency operated amusement machines or devices, on premises neither owned or leased by the purchaser or seller; or

(ii) represents that the seller will purchase any or all products made, produced, fabricated, grown, bred, or modified by the purchaser using, in whole or in part, the supplies, services, or chattels sold to the purchaser; or

(iii) guarantees that the purchaser will derive income from the business which exceeds the price paid to the seller; or

(4) an oral or written contract or agreement, either expressed or implied, for a definite or indefinite period, between two or more persons, under which a manufacturer, selling security systems through dealers or distributors in this state, requires regular payments from the distributor or dealer as royalties or residuals for products purchased and paid for by the dealer or distributor.

(b) "Franchise" does not include any business which is operated under a lease or license on the premises of the lessor or licensor as long as such business is incidental to the business conducted by the lessor or licensor on such premises, including, without limitation, leased departments, licensed departments, and concessions.

(c) "Franchise" does not include any contract, lease or other agreement whereby the franchisee is required to pay less than $100 on an annual basis, except those franchises identified in paragraph (a), clause (2).

(d) "Franchise" does not include a contract, lease or other agreement between a new motor vehicle manufacturer, distributor, or factory branch and a franchisee whereby the franchisee is granted the right to market automobiles, motorcycles, trucks, truck-tractors, or self-propelled motor homes or campers if the foregoing are designed primarily for the transportation of persons or property on public highways.

(e) "Franchise" does not include a contract, lease, or other agreement or arrangement between two or more air carriers, or between one or more air carriers and one or more foreign air carriers. The terms "air carrier" and "foreign air carrier" shall have the meanings assigned to them by the Federal Aviation Act, United States Code Appendix, title 49, sections 1301(3) and 1301(22), respectively.

(f) For purposes of paragraph (a), clause (2), "franchise" does not include the marketing of motor vehicle fuel in circumstances where all the following are present:

(1) the franchisor or an affiliate of the franchisor is not a refiner of motor vehicle fuel, diesel fuel, or gasoline;

(2) the franchisor's trade name, trademark, service mark, logotype, or other commercial symbol or related characteristics is not used to identify the marketing premises generally, but only the gasoline dispensers, canopy, and gasoline price signage, provided, however, this circumstance is not changed by a voluntary decision by the retailer to identify the buildings on the premises in the manner selected by the retailer;

(3) the franchisor does not impose any requirements or franchise fee on nonmotor vehicle fuel products or sales, provided this circumstance is not changed by a voluntary decision by the retailer to purchase nonmotor vehicle fuel products from the franchisor or an affiliate of the franchisor; and

(4) the facility is not leased from the franchisor or affiliate of the franchisor.

(g) For purposes of this chapter, a person who sells motor vehicle fuel at wholesale who does not own or control, or is not an affiliate of a person who owns or controls, the trademark, trade name, service mark, logotype, or other commercial symbol or related characteristics under which the motor vehicle fuel is sold at retail, is not a franchisor or a franchisee, and is not considered to be part of a franchise relationship.

Subd. 5. Franchisee. "Franchisee" means a person to whom a franchise is granted. Unless otherwise stated herein, franchisee shall also include subfranchisor.

Subd. 6. Franchisor. "Franchisor" means a person who grants a franchise or an area franchise.

Subd. 7. Area franchise. "Area franchise" means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for consideration given in whole or in part for such right, to sell or negotiate the sale of franchises in the name or in behalf of the franchisor. Unless specifically stated otherwise, "franchise" includes "area franchise."

Subd. 8. Subfranchisor. "Subfranchisor" means a person to whom an area franchise is granted.

Subd. 9. Franchise fee. "Franchise fee" means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business or to continue a business under a franchise agreement, including, but not limited to, the payment either in lump sum or by installments of an initial capital investment fee, any fee or charges based upon a percentage of gross or net sales whether or not referred to as royalty fees, any payment for goods or services, or any training fees or training school fees or charges; provided, however, that the following shall not be considered the payment of a franchise fee:

(a) the purchase of goods or agreement to purchase goods at a bona fide wholesale price;

(b) the purchase of goods or agreement to purchase goods on consignment, if the proceeds remitted by the franchisee from any such sale shall reflect only the bona fide wholesale price of such goods;

(c) the repayment by the franchisee of a bona fide loan made to the franchisee from the franchisor;

(d) the purchase of goods or agreement to purchase goods at a bona fide retail price subject to a bona fide commission or compensation plan that in substance reflects only a bona fide wholesale transaction;

(e) the purchase, at their fair market value, of supplies or fixtures or agreement to so purchase supplies or fixtures necessary to enter into the business or to continue the business under the franchise agreement;

(f) the purchase or lease, at the fair market value, of real property or agreement to so purchase or lease real property necessary to enter into the business or to continue the business under the franchise agreement.

Subd. 10. Fraud and deceit. "Fraud and deceit" are not limited to common law fraud and deceit.

Subd. 11. Order. "Order" means a consent, authorization, approval, prohibition or requirement, or other order applicable to a specific case, issued by the commissioner.

Subd. 12. Person. "Person" means a natural person, corporation, partnership, trust, or other legal entity.

Subd. 13. Publish. "Publish" means publicly to issue or circulate by newspaper, mail, radio, or television, or otherwise to disseminate to or place before the public.

Subd. 14. Rule. "Rule" means any published rule adopted by the commissioner in accordance with chapter 14.

Subd. 15. Sale; sell. "Sale" or "sell" includes every contract or agreement for the sale of, and every contract to sell or dispose of, a franchise or interest in a franchise for value.

Subd. 16. Offer; offer to sell. "Offer" or "offer to sell" includes every attempt to offer to dispose of, and every solicitation of an offer to buy, a franchise or interest in a franchise for value.

Subd. 17. Predecessor. "Predecessor" means any person or persons from whom the franchisor acquired, either directly or indirectly, assets constituting 30 percent or more of the franchisor's total assets immediately following the acquisition, during the five-year period preceding the date of the offering circular.

Subd. 18. Fractional franchise. "Fractional franchise" means any franchise relationship in which the franchisee or any of the principal officers or directors of the franchisee, have been in the type of business represented by the franchise relationship for more than two years and the parties anticipated, or should have anticipated, at the date of the agreement establishing the franchise relationship, that the sales arising from the relationship would represent no more than 20 percent of the dollar sales volume of the franchisee.

Subd. 19. Assist the purchaser in finding locations. "Assist the purchaser in finding locations" means to directly assist the purchaser in finding locations, or to refer the purchaser to any resource which assists in finding locations and is affiliated with the seller through common ownership, common control, a referral fee arrangement, or any other business relationship. "Assist the purchaser in finding locations" does not include providing to the purchaser a written list of resources which assist in finding locations, provided that none of the resources on the list are affiliated with the seller in any way.

Subd. 20. Affiliate. "Affiliate" means any person who controls, is controlled by, or is under common control with, any other person. The term includes, without limitation, partners, business entities with common ownership, principals of any business entity, and subsidiaries, parent companies, or holding companies of any person.

Subd. 21. Motor vehicle fuel. "Motor vehicle fuel" means gasoline of a type distributed for use as a fuel in a self-propelled vehicle designed primarily for use on public streets, roads, and highways, but does not include diesel fuel or specialty fuel.

Subd. 22. Specialty fuel. "Specialty fuel" means a gasoline sold (1) by a refiner who directly or through an affiliate does not own, lease, or have any leasehold or other possessory rights to the marketing premises; and (2) under a trademark or trade name that is different from the trademark, trade name, service mark, logotype, or other commercial symbol used to identify the marketing premises generally.

History: 1973 c 612 s 1; 1975 c 181 s 1; 1977 c 9 s 1; 1980 c 516 s 2; 1981 c 59 s 19; 1981 c 165 s 1-3; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 596 s 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1988 c 561 s 1; 1996 c 439 art 2 s 16; 1997 c 222 s 32; 2000 c 456 s 1-4; 2001 c 7 s 18; 2006 c 252 s 1; 2006 c 281 art 4 s 2



Section 80C.02 — REGISTRATION REQUIREMENT.

No person may offer or sell any franchise in this state unless there is an effective registration statement on file in accordance with the provisions of sections 80C.01 to 80C.22 or unless the franchise or transaction is exempted under section 80C.03.

History: 1973 c 612 s 2



Section 80C.03 — EXEMPTIONS.

The registration requirement imposed by section 80C.02 shall not apply to the following provided that the method of offer or sale is not used for the purpose of evading sections 80C.01 to 80C.22:

(a) the offer or sale of a franchise owned by that franchisee, or the offer or sale of the entire area franchise owned by the subfranchisor making the offer or sale if the sale is not effected by or through a franchisor; provided, however, that no person shall make more than one sale during any period of 12 consecutive months of a franchise or area franchise granted by a single franchisor. A sale is not effected by or through a franchisor merely because a franchisor has a right to approve or disapprove a different franchisee;

(b) any transaction by an executor, administrator, sheriff, receiver, trustee in bankruptcy, guardian or conservator;

(c) any offer or sale to a banking organization, financial organization or life insurance corporation within the meanings given these terms by section 345.31;

(d) securities currently registered in this state pursuant to chapter 80A;

(e) the offer or sale of a franchise, not including an area franchise, provided that:

(1) the franchisor shall make no more than one sale of a franchise pursuant to this exemption during any period of 12 consecutive months;

(2) the franchisor has not advertised the franchise for sale to the general public in newspapers or other publications of general circulation or otherwise by radio, television, electronic means or similar communications media, or through a program of general solicitation by means of mail or telephone;

(3) the franchisor deposits all franchisee fees within two days of receipt in an escrow account until all obligations of the franchisor to the franchisee which are, pursuant to the terms of the franchise agreement, to be performed prior to the opening of the franchise, have been performed. The franchisor shall provide the franchisee with a purchase receipt for the franchise fees paid, a copy of the escrow agreement and the name, address and telephone number of the escrow agent. The escrow agent shall be a bank located in Minnesota. Upon a showing of good cause the commissioner may waive the escrow of franchise fees; and

(4) the franchisor has provided to the commissioner, no later than ten business days prior to the sale, a written notice of its intention to offer or sell a franchise pursuant to this exemption;

(f) the offer or sale of a fractional franchise;

(g) any transaction which the commissioner by rule or order exempts as not being within the purposes of this chapter and the registration of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of investors; and

(h) the offer or sale of a franchise to a resident of a foreign state, territory, or country who is neither domiciled in this state nor actually present in this state, if the franchise business is not to be operated wholly or partly in this state, and if the sale of this franchise is not in violation of any law of the foreign state, territory, or county concerned.

History: 1973 c 612 s 3; 1976 c 2 s 36; 1981 c 165 s 4; 1985 c 251 s 5; 1986 c 444



Section 80C.04 — APPLICATION FOR REGISTRATION.

Subdivision 1. Required filing and contents. An application for registration of a franchise shall be made by filing with the commissioner a proposed public offering statement accompanied by a fee of $400. The public offering statement shall contain the following:

(a) the name of the franchisor, the name under which the franchisor is doing or intends to do business, and the name of any parent or affiliated person that will engage in business transactions with franchisees;

(b) the franchisor's principal business address, the address of its agent in this state authorized to receive service of process, and a consent to service of process as required by section 80C.20, if applicable;

(c) the business form of the franchisor, whether corporate, partnership or otherwise, and the state or other sovereign power under which the franchisor is organized;

(d) such information concerning the identity and business experiences of persons affiliated with the franchisor as the commissioner may by rule prescribe;

(e) a statement whether the franchisor or any person identified in the public offering statement:

(1) has during the ten-year period immediately preceding the date of the public offering statement been convicted of a felony, pleaded nolo contendere to a felony charge, or been held liable in a civil action by final judgment if such felony or civil action involved fraud, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices or misappropriation of property;

(2) is subject to any currently effective order of the United States Securities and Exchange Commission or the securities administrator of any state denying registration to or revoking or suspending the license or registration of such person as a securities broker, dealer, agent, or investment adviser, or is subject to any currently effective order of any national securities association or national securities exchange, as defined in the Securities Exchange Act of 1934, suspending or expelling such person from membership in such association or exchange;

(3) is subject to any currently effective order or ruling of the Federal Trade Commission;

(4) is subject to any currently effective injunctive or restrictive order relating to the business which is the subject of the franchise offered or any other business activity as a result of an action brought by any public agency or department; or

(5) has any civil or criminal actions pending against that franchisor or person involving fraud, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices or misappropriation of property.

Such statement shall set forth the court and date of conviction or judgment, any penalty imposed or damages assessed, the date, nature and issuer of any orders, and the court, nature, and current status of any pending action;

(f) the business experience of the franchisor, including the length of time the franchisor has conducted a business of the type to be operated by the franchisees, has granted franchises for such businesses, and has granted franchises in other lines of business;

(g) a balance sheet of the franchisor as of the end of the franchisor's most recent fiscal year and an income statement for the period ending on the date of such balance sheet, both audited by an independent certified public accountant; and, if the fiscal year-end of the franchisor is in excess of 90 days prior to the date of filing the application, a balance sheet and income statement, which may be unaudited, as of a date within 90 days of the date of the application. The commissioner may by rule or order prescribe the form and content of financial statements required under this clause and the circumstances under which consolidated financial statements may or shall be filed, and may waive the requirement of audited financial statements;

(h) a copy of the entire franchise contract or agreement proposed for use, including all amendments thereto;

(i) a statement of the franchise fee charged, the proposed use of the proceeds of such fee by the franchisor, and the method or formula by which the amount of the fee is determined if the fee is not the same in all cases;

(j) a statement describing any payments or fees other than franchise fees that the franchisee or subfranchisor is required to pay to the franchisor, including royalties and payments or fees which the franchisor collects in whole or in part on behalf of a third party;

(k) a statement of the conditions under which the franchise agreement may be terminated or renewal refused or repurchased at the option of the franchisor, any limitations on the right of the franchisee to sell, transfer, assign, move, renew or terminate the franchise, and a description of the provisions regarding franchisee equity upon sale, termination, refusal to renew, or repurchase;

(l) a statement whether, by the terms of the franchise agreement or by other device or practice, the franchisee or subfranchisor is required to purchase from the franchisor or person designated by the franchisor, services, supplies, products, fixtures or other goods relating to the establishment or operation of the franchise business, together with a description thereof;

(m) a statement of any restriction or condition imposed by the franchisor whether by the terms of the franchise agreement or by other device or practice of the franchisor whereby the franchisee is limited in the goods or services offered by the franchisee to the franchisee's customers;

(n) a statement of the terms and conditions of any financing arrangements when offered directly or indirectly by the franchisor or an agent or affiliate;

(o) a statement of any past or present practice or of any intent of the franchisor to sell, assign or discount to a third party any note, contract or other obligation of the franchisee or subfranchisor in whole or in part;

(p) a copy of any statement of estimated or projected franchisee earnings prepared for presentation to prospective franchisees or subfranchisors, or other persons, together with a statement setting forth the data upon which such estimation or projection is based;

(q) a statement describing the training program, supervision and assistance the franchisor has provided and will provide the franchisee;

(r) a statement of any compensation or other benefit given or promised to a public figure arising, in whole or in part, from the use of the public figure in the name or symbol of the franchise or the endorsement or recommendation of the franchise by the public figure in advertisements, and the extent to which such public figure is involved in the actual management of the franchisor;

(s) a statement of the number of franchises presently operating and proposed to be sold;

(t) a statement whether franchisee or subfranchisors receive an exclusive area and territory, and if so, a map thereof;

(u) such other information as the commissioner may require; and

(v) when the franchises to be registered are proposed to be offered and sold by a subfranchisor or the subfranchisor's agents, the application shall also include the same information concerning the subfranchisor as is required concerning the franchisor pursuant to this section.

Subd. 2. Incorporations by reference. To the extent that such document is currently accurate, any document filed under sections 80C.01 to 80C.22 may be incorporated by reference in a subsequent application filed under this section if it was filed within two years prior to the filing of such subsequent application or is otherwise available in the files of the commissioner.

Subd. 3. Withdrawal due to inactivity. If no activity occurs with respect to the public offering statement for a period of 120 days, the commissioner may declare by order the application withdrawn.

History: 1973 c 612 s 4; 1986 c 444; 1991 c 233 s 45; 2013 c 106 s 6



Section 80C.05 — REGISTRATION PROVISIONS.

Subdivision 1. Signing and verification required. Every application for registration, including amendments thereto, and annual report shall be signed and verified by the applicant and by the franchisor and subfranchisor on whose behalf the offering is to be made.

Subd. 2. Commissioner's powers. The commissioner shall have power to place such conditions, limitations, and restrictions on any registration as may be necessary to carry out the purposes of sections 80C.01 to 80C.22. Upon compliance with the provisions of sections 80C.01 to 80C.22 and other requirements of the commissioner, and if the commissioner finds no ground for denial of the registration, the commissioner shall register the franchise. Registration shall be by entry in a book called Register of Franchises, which entry shall show the franchise registered and for whom registered, and shall specify the conditions, limitations, and restrictions upon such registration, if any, or shall make proper reference to a formal order of the commissioner on file showing such conditions, limitations, and restrictions. The registration shall become effective upon issuance by the commissioner of an order for registration.

Subd. 3. Escrow or impoundment of fees and other funds by commissioner. If the commissioner finds that the applicant has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training or other items included in the offering, the commissioner may by rule or order require the escrow or impoundment of franchise fees and other funds paid by the franchisee or subfranchisor until no later than the time of opening of the franchise business.

Subd. 4. Withdrawal due to inactivity. If no activity occurs with respect to an application for registration for a period of 120 days, the commissioner may by order declare the application withdrawn.

History: 1973 c 612 s 5; 1996 c 439 art 2 s 17; 2000 c 483 s 42



Section 80C.06 — PUBLIC OFFERING STATEMENT.

Subdivision 1. Type size and style. Except as required by sections 80C.01 to 80C.22, no portion of the public offering statement shall be underscored, italicized, printed in larger or bolder type than the balance of the statement unless the commissioner requires or permits it. The public offering statement shall recite in boldface type of not less than 10-point type that registration of this franchise does not constitute approval or recommendation of the franchise by the commissioner.

Subd. 2. Commissioner's authority to require additional information and form requirements. In addition to the information required by section 80C.04 to be included in the public offering statement, the commissioner may by rule or order require that specified portions of the public offering statement be emphasized by italics, boldfaced type or other means, that earnings or sales projections or estimations be qualified by appropriate legend and by the filing with the commissioner of such other information or documents as are necessary or appropriate in the public interest or for the protection of prospective franchisees or subfranchisors and may require that such additional information or documents be furnished to prospective franchisees or subfranchisors as part of the public offering statement.

Subd. 3. Commissioner's authority to authorize exclusion of information. The commissioner may by rule or order provide that any information required by section 80C.04 to be included in the public offering statement need not be included in respect of any class of franchisees on finding that such information is inappropriate to such class and that disclosure adequate for the protection of prospective franchisees or subfranchisors is otherwise included within the public offering statement.

Subd. 4. Commissioner's authority to deem compliance. The commissioner may by rule or order deem to be in full or partial compliance with this section or section 80C.04, any public offering or similar statement which complies with the requirements of any federal law or administrative rule or with the law of any other state requiring substantially the same disclosure of information as is required under sections 80C.01 to 80C.22.

Subd. 5. Copy to franchisee; receipt. Any person offering for sale or selling any franchise which is subject to the registration requirements imposed by section 80C.02 shall, at the person's own expense, present to the prospective franchisee, at least seven days prior to the execution by the prospective franchisee of any franchise or other agreement, or at least seven days prior to the payment of any consideration by the franchisee, whichever occurs first, a copy of the current public offering statement together with a copy of all proposed agreements relating to the sale of the franchise. The franchisee shall be permitted to retain the public offering statement prior and subsequent to the execution of any franchise or other agreement. The person offering or selling the franchise shall obtain a receipt, signed by the prospective franchisee, acknowledging receipt of a copy of the public offering statement prior to executing any franchise or other agreement and prior to paying any consideration. The receipt shall be kept in the possession of the person offering or selling the franchise, subject to inspection by the commissioner, for a period of three years from the date the receipt is taken.

Subd. 6. Commissioner's authority to require alteration or amendment. The commissioner may require the franchisor to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers.

History: 1973 c 612 s 6; 1986 c 444



Section 80C.07 — AMENDMENT OF REGISTRATION.

A person with a registration in effect shall, within 30 days after the occurrence of any material change in the information on file with the commissioner, notify the commissioner in writing of the change by an application to amend the registration accompanied by a fee of $100. The commissioner may by rule define what shall be considered a material change for such purposes, and may determine the circumstances under which a revised public offering statement must accompany the application. If the amendment is approved by the commissioner, it shall become effective upon the issuance by the commissioner of an order amending the registration.

The commissioner may withdraw an amendment application that has not become effective. If no activity occurs with respect to the application for a period of 120 days, the commissioner may by order declare the application withdrawn.

History: 1973 c 612 s 7; 1991 c 233 s 46; 2000 c 483 s 43



Section 80C.08 — ANNUAL REPORT.

Subdivision 1. Filing; fee. Within 120 days after the fiscal year end of the registrant, the registrant shall file a report in the form prescribed by rule of the commissioner. A fee of $200 shall accompany the annual report.

Subd. 2. Noncompliance. Failure to file the annual report and pay the fee shall constitute cause for cancellation of the registration. In the event of such cancellation, registration may be reinstated at a subsequent date following filing of the report and payment of the fee.

History: 1973 c 612 s 8; 1977 c 9 s 2; 1991 c 233 s 47



Section 80C.09 — ADVERTISING.

Subdivision 1. Filed copy required. No person shall publish or cause to be published in this state any advertisement offering a franchise subject to the registration requirements of sections 80C.01 to 80C.22 unless a true copy of the advertisement has been filed in the office of the commissioner at least five business days prior to the first publication thereof, or at such later time as the commissioner by rule or order may allow, unless such advertisement has been exempted by rule of the commissioner.

Subd. 2. False, misleading, or deficient ads; commissioner notification. No person shall publish or cause to be published in this state any advertisement concerning any franchise after the commissioner has found that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, and has so notified the person by written order. The order may be issued without prior notice or hearing. At any time after the issuance of the order, the person desiring to use the advertisement may in writing request a hearing on the order. Upon the receipt of such a written request, the matter shall be set for hearing to commence within 15 days after such receipt unless the person making the request consents to a later date. After the hearing, which shall be conducted in accordance with the provisions of chapter 14, the commissioner shall, by written order, either affirm, modify, or vacate the order.

History: 1973 c 612 s 9; 1977 c 9 s 3; 1982 c 424 s 130



Section 80C.10 — BOOKS, RECORDS AND ACCOUNTS.

Every franchisor or subfranchisor offering franchises for sale in this state shall at all times keep and maintain a complete set of books, records and accounts of such sales, which shall at all times be open to inspection by the commissioner.

History: 1973 c 612 s 10



Section 80C.11 — OPINIONS, APPRAISALS, AND REPORTS.

The commissioner may accept and act upon the opinions, appraisals and reports of any independent engineers, appraisers, or other independent experts which may be presented by an applicant or any interested party, on any question of fact concerning or affecting the franchises proposed to be offered and sold. The commissioner may also have any or all matters concerning or affecting such franchises investigated, appraised, passed upon and certified by engineers, appraisers or other experts selected by the commissioner.

History: 1973 c 612 s 11; 1986 c 444



Section 80C.12 — DENIAL, SUSPENSION OR REVOCATION OF REGISTRATIONS OR EXEMPTIONS.

Subdivision 1. Grounds. The commissioner, with or without prior notice or hearing, may issue a cease and desist order and may issue an order denying, suspending or revoking any registration, amendment or exemption on finding any of the following:

(a) That the applicant, registrant or franchisor or any officer, director, agent or employee thereof or any other person has violated or failed to comply with any provision of sections 80C.01 to 80C.22 or any rule or order of the commissioner;

(b) That the offer, sale, or purchase of the franchise would constitute misrepresentation to or deceit or fraud upon purchasers thereof, or has worked or tended to work a fraud upon purchasers or would so operate;

(c) That the applicant, registrant or franchisor or any officer, director, agent or employee thereof or any other person is engaging or about to engage in false, fraudulent or deceptive practices in connection with the offer and sale of a franchise;

(d) That any person identified in a public offering statement has been convicted of an offense described in section 80C.04, clause (5), or is subject to an order, or has had a civil judgment entered against the person as described in section 80C.04, clause (5), and the involvement of the person in the business of the applicant or franchisor creates a substantial risk to prospective franchisees;

(e) That the financial condition of the franchisor adversely affects or would adversely affect the ability of the franchisor to fulfill its obligations under the franchise agreement;

(f) That the franchisor's enterprise or method of business includes or would include activities which are illegal where performed;

(g) That the method of sale or proposed method of sale of franchises or the operation of the business of the franchisor or any term or condition of the franchise agreement or any practice of the franchisor is or would be unfair or inequitable to franchisees.

Subd. 2. Commissioner's order; review. Upon the entry of an order under subdivision 1 without a hearing, the commissioner shall promptly serve a copy of the order upon the subject applicant, registrant, franchisor or other person. The order shall state the reasons for its issuance and shall either order a hearing, which shall be set for no later than 20 days from the date of the order, or specify that upon the written request of the applicant, registrant, franchisor, or other person, the matter will be set for hearing within 15 days after receipt of the request; provided that with the consent of the applicant, registrant, franchisor or other person a hearing may be held subsequent to the expiration of either period specified herein. If no hearing is requested within 30 days of service of the order and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with the provisions of chapter 14, shall affirm, modify or vacate the order.

Subd. 3. Order to show cause. As an alternative to the procedure prescribed in subdivision 2, the commissioner may issue an order to show cause setting a hearing and requiring an applicant, registrant, franchisor or other person to appear and show cause why a cease and desist order should not be issued, or why an order denying, suspending or revoking a registration, amendment or exemption should not be issued. The order to show cause shall give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. The hearing shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require.

Subd. 4. Burden of proof. In any proceeding under sections 80C.01 to 80C.22, the burden of proving an exemption or exception from a definition is upon the person claiming it.

History: 1973 c 612 s 12; 1979 c 144 s 1; 1982 c 424 s 130; 1986 c 444



Section 80C.13 — PROHIBITED PRACTICES.

Subdivision 1. Documents; untrue material facts and omitted material changes. No person may make or cause to be made any untrue statement of a material fact in any application, notice, report, or other document filed with the commissioner under sections 80C.01 to 80C.22, or omit to state in any such application, notice, report or other document any material fact which is required to be stated therein, or fail to notify the commissioner of any material change as required by section 80C.07.

Subd. 2. Communications; untrue or omitted material facts. No person may offer or sell a franchise in this state by means of any written or oral communication which includes an untrue statement of a material fact or which omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

Subd. 3. Misrepresentations related to registration and filing. No person may represent or cause to be represented to any prospective purchaser of a franchise that the filing of any document under sections 80C.01 to 80C.22 or the registration or exemption from registration of a franchise constitutes a finding by the commissioner that any document filed under sections 80C.01 to 80C.22 is true, complete, and not misleading, or that the commissioner has passed in any way upon the merits of any franchise, and no person may represent that a franchise is registered or exempted from registration when in fact, such is not the case.

History: 1973 c 612 s 13



Section 80C.14 — UNFAIR PRACTICES.

Subdivision 1. Prohibition. No person, whether by means of a term or condition of a franchise or otherwise, shall engage in any unfair or inequitable practice in contravention of such rules as the commissioner may adopt defining as to franchises the words "unfair and inequitable." For the purpose of rules defining the words "unfair and inequitable," the commissioner may specifically recognize classifications of franchises including but not limited to the classifications of motor vehicle fuel franchises, motor vehicle franchises, hardware franchises, and franchises which require that the franchisee make an initial, unfinanced investment in excess of $200,000. A violation of this section is enjoinable by a court of competent jurisdiction. Irreparable harm to the franchisee will be presumed if there is a violation of this section by a person who is required to register under section 80C.02, but who fails to do so.

A temporary injunction may be granted under this section without requiring the posting of any bond or security. A bond or security is required if a temporary restraining order is granted.

Subd. 2. Acts constituting. All franchise contracts or agreements, other than those classifications of franchises specifically recognized by the commissioner under subdivision 1, and any other device or practice of a franchisor must conform to subdivisions 3 and 4. It is an unfair and inequitable practice for a person to commit an act specified in subdivisions 3 to 5.

Subd. 3. Termination or cancellation. (a) No person may terminate or cancel a franchise unless: (i) that person has given written notice setting forth all the reasons for the termination or cancellation at least 90 days in advance of termination or cancellation, and (ii) the recipient of the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice; except that the notice is effective immediately upon receipt where the alleged grounds for termination or cancellation are:

(1) voluntary abandonment of the franchise relationship by the franchisee;

(2) the conviction of the franchisee of an offense directly related to the business conducted pursuant to the franchise; or

(3) failure to cure a default under the franchise agreement which materially impairs the good will associated with the franchisor's trade name, trademark, service mark, logotype or other commercial symbol after the franchisee has received written notice to cure of at least 24 hours in advance thereof.

(b) No person may terminate or cancel a franchise except for good cause. "Good cause" means failure by the franchisee to substantially comply with the material and reasonable franchise requirements imposed by the franchisor including, but not limited to:

(1) the bankruptcy or insolvency of the franchisee;

(2) assignment for the benefit of creditors or similar disposition of the assets of the franchise business;

(3) voluntary abandonment of the franchise business;

(4) conviction or a plea of guilty or no contest to a charge of violating any law relating to the franchise business; or

(5) any act by or conduct of the franchisee which materially impairs the good will associated with the franchisor's trademark, trade name, service mark, logotype or other commercial symbol.

Subd. 4. Failure to renew. Unless the failure to renew a franchise is for good cause as defined in subdivision 3, paragraph (b), and the franchisee has failed to correct reasons for termination as required by subdivision 3, no person may fail to renew a franchise unless (1) the franchisee has been given written notice of the intention not to renew at least 180 days in advance of the expiration of the franchise; and (2) the franchisee has been given an opportunity to operate the franchise over a sufficient period of time to enable the franchisee to recover the fair market value of the franchise as a going concern, as determined and measured from the date of the failure to renew. No franchisor may refuse to renew a franchise if the refusal is for the purpose of converting the franchisee's business premises to an operation that will be owned by the franchisor for its own account.

Subd. 5. Withholding consent to transfer. It is unfair and inequitable for a person to unreasonably withhold consent to an assignment, transfer, or sale of the franchise whenever the franchisee to be substituted meets the present qualifications and standards required of the franchisees of the particular franchisor.

History: 1973 c 612 s 14; 1981 c 165 s 5; 1986 c 444; 1987 c 317 s 1; 1989 c 198 s 1



Section 80C.144 — EXEMPT MOTOR FUEL FRANCHISES; ALTERNATIVE COMPLIANCE.

A motor fuel franchise exempt from regulation under this chapter pursuant to section 80C.01, subdivision 4, paragraph (f), is subject to regulation under chapter 80F.

History: 2006 c 252 s 2; 2006 c 281 art 4 s 3



Section 80C.145 — MOTOR FUEL FRANCHISES; RIGHT OF SURVIVORSHIP.

Subdivision 1. Required provisions. No motor fuel franchisor shall initially execute or renew a franchise agreement in the state after July 1, 1981 unless it contains the provisions of subdivisions 3 to 9.

Subd. 2. Definition; designated family member. For purposes of this section, "designated family member" means the spouse, child, grandchild, parent, brother, or sister of the motor fuel franchisee who, in the case of the motor fuel franchisee's death, is entitled to inherit the franchisee's interest in the motor fuel franchise under the terms of the franchisee's will or under the law of intestate succession of this state or who, in the case of an incapacitated franchisee, has been appointed by a court as the legal representative of the franchisee's property.

Subd. 3. Authorization. Any designated family member of a deceased or incapacitated owner of a motor fuel franchise may succeed to the ownership of the existing franchise: (a) if the designated family member gives the motor fuel franchisor written notice of the intention to succeed to the motor fuel franchise within 60 days of the motor fuel franchisee's death or incapacity; (b) if the designated family member agrees to be bound by all terms and conditions of the existing franchise; and (c) unless there exists good cause for the refusal to honor the succession on the part of the motor fuel franchisor.

Subd. 4. Personal and financial data. At the time of serving notice under subdivision 3, the designated family member shall provide upon the request of the motor fuel franchisor, personal and financial data that is reasonably necessary to determine whether the succession should be honored.

Subd. 5. Notice of termination or refusal to honor succession. If a motor fuel franchisor believes in good faith that good cause exists for refusing to honor succession of the franchise by a designated family member of a deceased or incapacitated motor fuel franchisee, the franchisor may within 90 days after receipt of the personal and financial data requested under subdivision 4, serve notice upon the designated family member of its refusal to honor succession and of its intent to terminate the existing motor fuel franchise with the designated family member no sooner than 90 days from the date the notice is served.

Subd. 6. Contents of notice. The notice must state the specific grounds for the refusal to honor the succession and the termination of the existing franchise with the designated family member.

Subd. 7. Effect of notice not timely served. If notice of refusal and termination is not timely served upon the designated family member, the existing motor fuel franchise shall continue in effect subject to termination only as otherwise permitted by law.

Subd. 8. Burden of proof. In determining whether good cause for the refusal to honor the succession exists, the motor fuel franchisor has the burden of proving that the successor is a person who is not of good moral character or does not meet the franchisor's existing, reasonable standards.

Subd. 9. Succession agreements. Notwithstanding the foregoing, in the event the motor fuel franchisee and the motor fuel franchisor have duly executed an agreement concerning the succession rights prior to the franchisee's death or incapacitation, the agreement shall be observed, even if the agreement designates an individual other than the surviving spouse or heirs of the franchisee.

Subd. 10. Enforcement. The attorney general or any aggrieved party may institute a civil action in the district court for an injunction prohibiting a violation of this section. It is no defense to the action that the state or the aggrieved party has adequate remedies at law.

History: 1981 c 59 s 1



Section 80C.146 — ELIMINATION OF SERVICE BAYS PROHIBITED.

Subdivision 1. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them.

"Full-service station" means any place of business where motor vehicle fuel is sold and delivered into the tanks of motor vehicles and has an enclosed area where automobile repairs are offered to consumers, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

"Service bays" are enclosed areas where automobile repairs are performed, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

Subd. 2. Building alterations. (a) A motor fuel franchise agreement entered into or renewed, extended, or modified, after April 27, 1988, must comply with this subdivision if it allows the franchisor to modify, remodel, or alter a full-service station operated by a franchisee by eliminating one or more service bays. The agreement must provide that if the motor fuel franchisor eliminates one or more service bays during the term of the agreement, the franchisor must first pay to the franchisee in cash an amount that fairly and adequately compensates the franchisee for the loss of the service and repair business. The amount of compensation must be determined without regard to:

(1) the income or loss the franchisee may realize as a result of any subsequent or replacement business the franchisee may be entitled to operate on the premises leased from the motor fuel franchisor; or

(2) the income or loss the franchisee may realize by relocating the franchisee service and repair business or by acquiring another service and repair business.

(b) The commissioner shall require inclusion of the provision specified in paragraph (a) in the franchise agreement as a condition of registration of the agreement. An agreement subject to this subdivision that does not contain the provision is deemed to contain the provision. The provision may not be waived or modified except in a writing signed by the franchisee that is executed at least 30 days after the execution of the franchise agreement, is separate and independent from the franchise agreement, and is based upon adequate consideration. Adequate consideration may include, without limitation, an agreement to purchase the entire business operated by the franchisee or an agreement to provide equivalent repair facilities for use by the franchisee.

(c) If the franchisor and the franchisee are unable to agree on the amount of compensation, and either the franchisor or the franchisee demands arbitration, the matter must be submitted to binding arbitration in accordance with sections 572B.01 to 572B.31 and the rules of the American Arbitration Association. Within 30 days after the demand for arbitration, the franchisor and the franchisee shall each select an arbitrator. The two arbitrators shall select a third arbitrator within 45 days after the demand for arbitration. The franchisor and the franchisee shall pay the fees and expenses of the arbitrator each selects, and the franchisor and franchisee shall share equally the fees and expenses of the third arbitrator.

(d) Nothing in this subdivision prohibits a motor fuel franchisor from altering, modifying, or remodeling a full-service station, without payment to the franchisee, following the expiration of the franchise relationship based upon termination or nonrenewal of the franchise relationship in accordance with United States Code, title 15, section 2802(b)(3)(D).

Subd. 3. Enforcement. The attorney general or any aggrieved party may institute a civil action in the district court for an injunction prohibiting any violation of subdivision 2 and an award of costs, disbursements, and reasonable attorney's fees. It is no defense to the action that the state or aggrieved party may have adequate remedies at law.

History: 1984 c 444 s 1-3; 1988 c 663 s 2,3; 2010 c 264 art 2 s 1, 9



Section 80C.147 — CHANGE IN OWNERSHIP.

A motor vehicle fuel franchisor, or an affiliate of such franchisor, who (1) determines to sell or transfer its interests in marketing premises occupied by a franchisee, and (2) in connection with such sale or transfer assigns its interest as a franchisor in a franchise agreement applicable to such premises, shall offer to the franchisee occupying the premises those rights contained in United States Code, title 15, section 2802(b)(3)(D)(iii)(I) or (II).

History: 2000 c 456 s 5; 2001 c 7 s 19; 2001 c 48 s 1; 2002 c 249 s 1



Section 80C.16 — ENFORCEMENT; PENALTIES AND REMEDIES.

Subdivision 1. [Repealed, 1987 c 336 s 47]

Subd. 2. Civil penalties and remedies. Any person who violates section 80C.02, 80C.06, 80C.09, 80C.13 or 80C.14 shall be subject to a fine of not more than $2,000 for each violation. Any person who fails to comply with a final judgment or order rendered by a court of competent jurisdiction, issued for a violation of sections 80C.01 to 80C.22, shall be subject to a fine of not more than $25,000. The fines authorized by this subdivision shall be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 3. Criminal penalties. (a) Any person who willfully violates any provision of sections 80C.01 to 80C.22 shall be fined not more than $10,000 or imprisoned not more than five years, or both.

(b) Any person who employs, directly or indirectly, any device, scheme or artifice to defraud in connection with the offer or sale of any franchise or engages, directly or indirectly, in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase or sale of any franchise shall be fined not more than $10,000 or imprisoned not more than five years, or both.

(c) Nothing in this subdivision limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

History: 1973 c 612 s 16; 1984 c 628 art 3 s 11; 1986 c 444



Section 80C.17 — CIVIL LIABILITY.

Subdivision 1. Damages, rescission, and other relief. A person who violates any provision of this chapter or any rule or order thereunder shall be liable to the franchisee or subfranchisor who may sue for damages caused thereby, for rescission, or other relief as the court may deem appropriate.

Subd. 2. Joint and several liability. Every person who directly or indirectly controls a person liable under subdivision 1, every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions and every employee of a person so liable who materially aids in the act or transaction constituting the violation is also liable jointly and severally with and to the same extent as such person, unless the person who would otherwise be liable hereunder had no knowledge of or reasonable grounds to know of the existence of the facts by reason of which the liability is alleged to exist.

Subd. 3. Recovery. Any suit authorized under this section may be brought to recover the actual damages sustained by the plaintiff together with costs and disbursements plus reasonable attorney's fees.

Subd. 4. Scope. Except as explicitly provided in this section, no civil liability in favor of any private party shall arise against any person by implication from or as a result of the violation of any provision of sections 80C.01 to 80C.22 or any rule or order thereunder. Nothing herein shall limit any liability which may exist by virtue of any other statute or under common law if sections 80C.01 to 80C.22 were not in effect.

Subd. 5. Limitation on actions. No action may be commenced pursuant to this section more than three years after the cause of action accrues.

History: 1973 c 612 s 17; 1981 c 165 s 6; 1987 c 336 s 19; 1993 c 372 s 1,2



Section 80C.18 — ADMINISTRATIVE PRONOUNCEMENTS.

Subdivision 1. Rulemaking. The commissioner may promulgate rules to carry out the provisions of sections 80C.01 to 80C.22, including rules and forms governing public offering statements, applications, financial statements and annual reports, and defining any terms, whether or not used in sections 80C.01 to 80C.22, insofar as the definitions are not inconsistent with sections 80C.01 to 80C.22. The commissioner may define by rule false, fraudulent or deceptive practices in the offer and sale of franchises. For the purpose of rules and forms the commissioner may classify franchises, persons and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes. Rules shall be promulgated in accordance with chapter 14.

Subd. 2. Interpretive opinions. The commissioner may, upon request and upon payment of a fee of $50, honor requests for interpretive opinions relating to sections 80C.01 to 80C.22.

History: 1973 c 612 s 18; 1981 c 165 s 7; 1985 c 248 s 70; 1986 c 444; 1993 c 13 art 1 s 21



Section 80C.19 — SCOPE OF SECTIONS 80C.01 TO 80C.22.

Subdivision 1. Applicable sales and offers to sell or purchase. The provisions of sections 80C.01 to 80C.22 concerning sales and offers to sell shall apply when a sale or offer to sell is made in this state; when an offer to purchase is made and accepted in this state; or when the franchise is to be located in this state.

Subd. 2. Offer to sell or purchase made in state. For the purpose of sections 80C.01 to 80C.22, an offer to sell or to purchase is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and received by the offeree in this state.

Subd. 3. Offer to purchase or sell accepted in state. For the purpose of this section, an offer to purchase or to sell is accepted in this state when acceptance is communicated to the offeror in this state, and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received by the offeror in this state.

Subd. 4. Offer to sell or purchase not made in state. An offer to sell or to purchase is not made in this state when the publisher circulates or there is circulated in the publisher's behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or when a radio or television program originating outside this state is received in this state.

History: 1973 c 612 s 19; 1981 c 165 s 8; 1986 c 444



Section 80C.20 — SERVICE OF PROCESS.

Every applicant for registration under sections 80C.01 to 80C.22 and every franchisor on whose behalf an application for registration is filed, except applicants and franchisors which are Minnesota corporations, shall file with the commissioner, in such form as the commissioner may prescribe, an irrevocable consent appointing the commissioner and successors in office to be the applicant's or franchisor's attorney to receive service of any lawful process in any civil action against the applicant or franchisor or a successor, executor or administrator, which arises under sections 80C.01 to 80C.22 or any rule or order thereunder after the consent has been filed, with the same force and validity as if served personally on the applicant or franchisor or a successor, executor or administrator. Service under this section shall be made in compliance with section 45.028, subdivision 2.

When any person, including any nonresident of this state and any foreign corporation, engages in conduct prohibited or made actionable by sections 80C.01 to 80C.22, whether or not the person has filed a consent to service of process, and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to appointment of the commissioner and successors in office to be the person's agent to receive service of any lawful process in any suit against the person or a successor, executor or administrator which grows out of that conduct and which is brought under sections 80C.01 to 80C.22, with the same force and validity as if served personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

History: 1973 c 612 s 20; 1986 c 444; 1992 c 564 art 2 s 12



Section 80C.21 — WAIVERS VOID.

Any condition, stipulation or provision, including any choice of law provision, purporting to bind any person who, at the time of acquiring a franchise is a resident of this state, or, in the case of a partnership or corporation, organized or incorporated under the laws of this state, or purporting to bind a person acquiring any franchise to be operated in this state to waive compliance or which has the effect of waiving compliance with any provision of sections 80C.01 to 80C.22 or any rule or order thereunder is void.

History: 1973 c 612 s 21; 1989 c 198 s 2



Section 80C.22 — COMMISSIONER'S DUTIES.

Subdivision 1. General administration. Sections 80C.01 to 80C.22 shall be administered by the commissioner of commerce.

Subd. 2. Confidences and privileges. It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not generally available to the public. Nothing in sections 80C.01 to 80C.22 authorizes the commissioner or any of the commissioner's officers or employees to disclose any confidential information except among themselves or to other administrators or regulatory authorities, or when necessary or appropriate in a proceeding or investigation under sections 80C.01 to 80C.22. No provision of sections 80C.01 to 80C.22 either creates any privilege or derogates from any privilege which exists at common law or otherwise, when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

Subd. 3. Public inspection and dissemination of filed documents. All applications, notices, reports and other documents filed with the commissioner under sections 80C.01 to 80C.22 shall be open to public inspection in accordance with rules prescribed by the commissioner. The commissioner may publish information filed with, or obtained by, the commissioner, if, in the judgment of the commissioner, such action is in the public interest.

Subd. 4. When document filed. A document is filed when it is received by the commissioner.

Subd. 5. Register of filings. The commissioner shall keep a register of all filings which are or have ever been effective under sections 80C.01 to 80C.22 and all denial, suspension, revocation and other orders which have been entered under sections 80C.01 to 80C.22. The register shall be open for public inspection.

Subd. 6. Copies of filings. The commissioner upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified under seal of office if certification is requested, of any entry in the register or any order or other document on file in the commissioner's office. Any copy so certified is admissible in evidence under section 600.13.

Subd. 7. Service of orders and subpoenas. Orders of the commissioner shall be served by mailing a copy thereof by mail to the most recent address of the recipient of the order as it appears in the files of the commissioner. Subpoenas shall be served in the same manner as provided in civil actions in the district courts.

History: 1973 c 612 s 22; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 372 s 3






Chapter 80D — CONTINUING CARE FACILITIES

Section 80D.01 — SHORT TITLE.

Sections 80D.01 to 80D.16 may be cited as the "Continuing Care Facility Disclosure and Rehabilitation Act."

History: 1980 c 516 s 3; 1981 c 135 s 1



Section 80D.02 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 80D.01 to 80D.16, the terms defined in this section have the meanings given them.

Subd. 2. Continuing care. "Continuing care" means the furnishing to an individual, other than an individual related by blood or marriage to the person furnishing the care, of board, lodging, and nursing service, medical service or other health-related service, regardless of whether or not the lodging and service are provided at the same location, pursuant to a written agreement effective for the life of the individual or for a period in excess of one year, which is conditioned upon the payment of an entrance fee in excess of $100 and the payment of regular periodic charges for the care provided.

Subd. 2a. Life care. "Life care" means "continuing care" as defined in subdivision 2.

Subd. 3. [Repealed, 1981 c 135 s 14]

Subd. 4. Entrance fee. "Entrance fee" means the total of any initial or deferred transfer to or for the benefit of a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance or maintenance of a specified individual as a resident in a facility.

Subd. 5. Facility. "Facility" means the place in which a person undertakes to provide continuing care to an individual.

Subd. 6. Living unit. "Living unit" means a room, apartment, cottage or other area within a facility set aside for the exclusive use or control of one or more identified individuals.

Subd. 7. Provider. "Provider" means a person undertaking to provide continuing care in a facility.

Subd. 8. Resident. "Resident" means an individual entitled to receive continuing care in a facility.

Subd. 9. Minimum deposit. "Minimum deposit" means a deposit equal to or greater than five percent of the entrance fee.

Subd. 10. Person. "Person" means any individual, corporation, business trust, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest or any legal or commercial entity.

Subd. 11. Affiliate of another person. "Affiliate of another person" means any person directly or indirectly controlling, controlled by or under common control with such other person.

Subd. 12. Offer. "Offer" includes every inducement, solicitation or attempt to encourage a person to enter into a subscription or residency agreement.

History: 1980 c 516 s 2,4; 1981 c 135 s 2,3



Section 80D.03 — CONTRACT REGULATION.

Subdivision 1. Required filings. A provider shall not enter into a contract that requires or permits the payment of an entrance fee in consideration for a promise to provide continuing care in the facility, if the facility is or will be located in this state, or if the provider or a person acting on the provider's behalf solicits the contract within this state and the person to be provided with continuing care under the contract resides within this state at the time of the solicitation, unless the provider has filed in the office of the county recorder of the county in which the facility is or will be located, a current disclosure statement which meets the requirements of section 80D.04, a verified statement of the escrow agent to the effect that the escrow required by section 80D.05 or 80D.06 has been established, and a filing fee in the amount of $100 has been paid.

Subd. 2. Acts constituting solicitation in state. A contract to provide continuing care is solicited in this state if, during the 12-month period preceding the date the contract is signed or accepted by either party, information concerning the facility or availability of the contract is given:

(a) by personal, telephone or mail contact or other communication directed to and received by a person at a location in this state; or

(b) in a paid advertisement published or broadcast from within this state other than in a periodical more than two-thirds of the circulation of which is outside this state.

Subd. 3. [Repealed, 1981 c 135 s 14]

Subd. 4. [Repealed, 1981 c 135 s 14]

History: 1980 c 516 s 5; 1981 c 135 s 4



Section 80D.04 — DISCLOSURE STATEMENT.

Subdivision 1. Generally. Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever occurs first, the provider shall deliver a disclosure statement to the person with whom the contract is to be entered into or, the person's legal representative, the text of which shall contain, to the extent not clearly and completely set forth in the contract for continuing care attached as an exhibit thereto, at least the following information:

(a) the name and business address of the provider and a statement of whether the provider is a partnership, corporation, or other type of legal entity;

(b) the names of the officers, directors, trustees, or managing or general partners of the provider, and any person having a ten percent or greater equity or beneficial interest in the provider, and a description of the person's interest in or occupation with the provider;

(c) with respect to the provider, any person named pursuant to paragraph (b) and the proposed manager of the facility if the facility will be managed on a day to day basis by a person other than the provider,

(1) a description of the person's business experience, if any, in the operation or management of similar facilities;

(2) the name and address of any professional service, firm, association, trust, partnership or corporation in which the person has, or which has in the person, a ten percent or greater interest and which will or may provide goods, leases, or services to the facility of a value of $500 or more within any year, including a description of the goods, leases, or services and the probable or anticipated cost thereof to the facility or provider or a statement that the cost cannot presently be estimated; and

(3) a description of any matter in which the person has been convicted of a felony or pleaded nolo contendere to a felony charge, or been held liable or enjoined in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to a currently effective injunctive or restrictive order of a court of record, or within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including without limitation actions affecting a license to operate a foster care facility, nursing home, retirement home, home for the aged, or facility subject to this section or a similar act in another state;

(d) a statement as to whether or not the provider is, or is affiliated with, a religious, charitable or other nonprofit organization; the extent of the affiliation, if any; the extent to which the affiliate organization is responsible for the financial and contract obligations of the provider; and the provision of the federal Internal Revenue Code under which the provider or affiliate is exempt from the payment of income tax, if any;

(e) the location and description of the physical property of the facility, existing or proposed; and to the extent proposed, the estimated completion date or dates, whether or not construction has begun and the contingencies subject to which construction may be deferred;

(f) the goods and services provided or proposed to be provided under contracts for continuing care at the facility, including the extent to which medical care is furnished. The disclosure statement shall clearly state which goods and services are included in basic contracts for continuing care and which goods and services are made available at or by the facility at extra charge and whether they are provided by an affiliate;

(g) a description of all fees required of residents, including the entrance fee and periodic charges, if any. The description shall include:

(1) a statement of the fees that will be charged if the resident marries while at the facility, and a statement of the terms concerning the entry of a spouse to the facility and the consequences if the spouse does not meet the requirement for entry;

(2) the circumstances under which the resident will be permitted to remain in the facility in the event of possible financial difficulties of the resident;

(3) the terms and conditions under which a contract for continuing care at the facility may be canceled by the provider or by the resident; and the conditions under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit;

(4) the conditions under which a living unit occupied by a resident may be made available by the facility to a different or new resident other than on the death of the original resident; and

(5) the manner by which the provider may adjust periodic charges or other recurring fees and the limitations on these adjustments, if any. If the facility is already in operation, or if the provider or manager operates one or more similar facilities within this state, there shall be included tables showing the frequency and average dollar amount of each increase in periodic rates at each facility for the previous five years or for whatever period that the provider or manager has operated the facility if this period is less than five years;

(h) the health and financial conditions required for an individual to be accepted as a resident and to continue as a resident once accepted, including the effect of any change in the health or financial condition of a person between the date of entering a contract for continuing care and the date of initial occupancy of a living unit by that person;

(i) the provisions that have been made or will be made to provide reserve funding or security to enable the provider to fully perform its obligations under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts or reserve funds, together with the manner in which the funds will be invested and the names and experience of persons who will make the investment decisions;

(j) financial statements of the provider which shall be prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant who shall express an opinion thereon and shall include a balance sheet as of the end of the most recent fiscal year and income statements for the three most recent fiscal years of the provider or for whatever period the provider has operated the facility if this period is less than three years. If the provider's fiscal year ended more than 90 days prior to the date the application is filed, interim financial statements as of a date not more than 90 days prior to the filing shall be included, but need not be certified;

(k) if operation of the facility has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including:

(1) an estimate of the cost of purchasing or constructing and equipping the facility including such related costs as financing expense, legal expense, land costs, occupancy development costs, and all other similar costs that the provider expects to incur or become obligated for prior to the commencement of operations;

(2) a description of any mortgage loan or other long-term financing intended to be used for the financing of the facility, including the anticipated terms and costs of the financing;

(3) an estimate of the total entrance fees to be received from residents at or prior to commencement of operation of the facility; and

(4) an estimate of the funds, if any, that are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under contracts for the provision of continuing care;

(l) pro forma annual income statements for the facility for a period of not less than five fiscal years, including:

(1) a beginning cash balance consistent with the certified income statement required by clause (j) or, if operation of the facility has not commenced, consistent with the statement of anticipated source and application of funds required by clause (k);

(2) anticipated earnings on cash reserves, if any;

(3) estimates of net receipts from entrance fees, other than entrance fees included in the statement of source and application of funds required by clause (k), less estimated entrance fee refunds, if any. A description of the actuarial basis and method of calculation for the projection of entrance fee receipts shall be included;

(4) an estimate of gifts or bequests to be relied on to meet operating expenses and the basis therefor;

(5) a projection of estimated income from fees and charges other than entrance fees, showing individual rates presently anticipated to be charged and including a description of the criteria used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of government subsidies for health care services to be provided pursuant to the contracts for continuing care;

(6) a projection of estimated operating expenses of the facility, including a description of the assumptions used in calculating the expenses, and separate allowances, if any, for the replacement of equipment and furnishings and anticipated major structural repairs or additions; and

(7) an estimate of annual payments of principal and interest required by any mortgage loan or other long-term financing; and

(m) other material information concerning the facility or the provider that is required by the commissioner or that the provider wishes to include.

Subd. 2. Cover page disclosures. The cover page of the disclosure statement shall state, in a prominent location and in boldface type, the date of the disclosure statement, the last date through which that disclosure statement may be delivered if not earlier revised, and that delivery of the disclosure statement to a contracting party before the execution of a contract for the provision of continuing care is required by sections 80D.01 to 80D.16 but that the disclosure statement has not been reviewed or approved by any government agency or representative to insure accuracy or completeness of the information set out.

Subd. 3. Contract forms. A copy of the standard form or forms of contract for continuing care used by the provider shall be attached as an exhibit to each disclosure statement. Each contract shall provide that:

(a) the party contracting with the provider may for any reason rescind the contract within ten days following the later of the execution of the contract or the receipt of the disclosure statement, in which event any money or property transferred to the provider shall be returned in full. The resident to whom the contract pertains is not required to move into the facility before the expiration of the ten-day period; and

(b) if a resident dies before occupying a living unit in the facility, or if on account of illness, injury or incapacity would be precluded from occupying a living unit in the facility under the terms of the contract for continuing care, the contract is automatically canceled and the resident or legal representative of the resident shall receive a refund of all money or property transferred to the provider, less (a) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or an addendum thereto signed by the resident; and (b) a reasonable service charge, if set out in the contract, not to exceed the greater of $350 or two percent of the entrance fee.

Subd. 4. Plain language. The disclosure statement required by this section shall be written in language easily readable and understandable by a person of average intelligence and education.

Subd. 5. Acknowledgment. The last page of the disclosure statement shall consist of a detachable "acknowledgment of receipt" which shall be signed and dated by the prospective resident and a copy of which shall be kept on file in the office of the provider for four years from the date of the acknowledgment.

Subd. 6. Waivers of liability prohibited. (a) A contract between a facility and resident or resident's representative must not include a waiver of facility liability for the health and safety or personal property of a resident while the resident is under the facility's supervision. A contract must not contain a provision that the facility knows or should know to be deceptive, unlawful, or unenforceable under state or federal law, nor any provision that requires or implies a lesser standard of care or responsibility than is required by law.

(b) This subdivision applies to new admissions to facilities on and after October 1, 1989. This subdivision does not require the execution of a new admission contract for a resident who was residing in a facility before August 1, 1989. However, provisions of the admission contract that are inconsistent with or in conflict with this subdivision are voidable at the sole option of the resident. Residents must be given notice of the changes in admission contracts according to this subdivision and must be given the opportunity to execute a new contract that conforms to this subdivision.

History: 1980 c 516 s 6; 1981 c 135 s 5; 1989 c 285 s 1



Section 80D.05 — ENTRANCE FEE ESCROW.

Subdivision 1. Escrow account; release of fees. Prior to soliciting or entering into any contract for the provision of continuing care, the provider shall establish with a bank or trust company having its principal place of business in this state, as an escrow agent, an entrance fee escrow pursuant to which the provider shall deposit with the escrow agent, within 72 hours of receipt by the provider, each entrance fee or portion of an entrance fee received by the provider from or on behalf of a resident prior to the date the resident is permitted to occupy a living unit in the facility, subject to release as follows:

(a) if the entrance fee applies to a living unit that has been previously occupied in the facility, the entrance fee shall be released to the provider at the time the living unit becomes available for occupancy by the new resident, or shall be returned to the resident or the resident's personal representative under the conditions described in section 80D.04, subdivision 3, if the escrow agent has received written demand for return of the entrance fee prior to the release thereof to the provider;

(b) if the entrance fee applies to a living unit which has not previously been occupied by any resident, the entrance fee shall be returned to the resident or the resident's legal representative under the conditions described in section 80D.04, subdivision 3, if the escrow agent receives written demand for return of the entrance fee prior to release thereof to the provider, or the entrance fee shall be released to the provider at the time all of the following conditions have been met:

(1) the facility has 65 percent of its units reserved as determined by signed written agreements and minimum deposits received; or if the written agreement requires a minimum deposit of more than one-third of the entrance fee, then the facility may have 50 percent of the units reserved and 50 percent of the facility must be completely constructed; and

(2) the sum of entrance fees received or receivable by the provider pursuant to binding contracts for continuing care, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, plus funds from other sources in the actual possession of the provider, equals or exceeds the sum of 90 percent of the aggregate cost of constructing or purchasing, equipping and furnishing the facility plus 90 percent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider as part of its permit application, to be necessary to fund start-up losses of the facility plus 90 percent of the amount of the reserve fund escrow, if any, required to be maintained by the provider pursuant to section 80D.06; and

(3) a commitment has been received by the provider for any permanent mortgage loan or other long-term financing described in the statement of anticipated source and application of funds included in the current disclosure statement on file pursuant to section 80D.04, and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the facility, have been substantially satisfied; and

(4) if construction of the facility has not been substantially completed, all governmental permits or approvals necessary prior to the commencement of construction have been obtained; and a maximum price contract has been entered into between the provider and a general contractor responsible for construction of the facility; a bond covering the faithful performance of the construction contract by the general contractor and the payment of all obligations arising thereunder has been issued by an insurer authorized to do business in this state with the provider as obligee; a loan agreement has been entered into by the provider for an interim construction loan in an amount which, when combined with the amount of entrance fees then held in escrow under the provisions of this section plus the amount of funds from other sources then in the actual possession of the provider, will equal or exceed the estimated cost of constructing, equipping and furnishing the facility; not less than ten percent of the amount of the construction loan has been disbursed by the lender for physical construction or site preparation work completed; and orders at firm prices have been placed by the provider for not less than 50 percent in value, including installation charges if applicable, of items necessary for equipping and furnishing the facility in accordance with the description set forth in the disclosure statement required by section 80D.04; or

if construction or purchase of the facility has been substantially completed, an occupancy permit covering the living unit has been issued by the local government having authority to issue these permits.

Subd. 2. Limitation. The aggregate amount of entrance fees which may be released to the provider pursuant to subdivision 1, clause (b) prior to the date on which any reserve fund escrow under section 80D.06 is established shall not exceed the aggregate amount of entrance fees then received or receivable by the provider pursuant to binding contracts for continuing care less the amount of the entrance fees received or receivable which will be required to be initially maintained in the reserve fund escrow.

Subd. 3. Fee returned after 36 months. If an entrance fee to which subdivision 1, clause (b) applies is not released pursuant thereto within a period of 36 months from receipt of the entrance fee by the provider or within a greater time that has been specified by the provider in the disclosure statement delivered, pursuant to section 80D.04, to the person with whom the contract for continuing care to which the entrance fee pertains was made, then the fee shall be returned by the escrow agent to the persons who had paid them to the provider.

Subd. 4. Nonrefundable application fees. Nothing in this section requires the escrow of any nonrefundable application fee that does not exceed two percent of the entrance fee and is clearly designated as such in the contract for continuing care.

Subd. 5. Accrued interest. Interest accrued on entrance fees or deposits held in escrow is the property of the provider only if the funds are ultimately released to the provider.

Subd. 6. Resident copy of escrow agreement. The provider shall provide each prospective resident who has signed a contract for continuing care with a copy of the escrow agreement referred to in subdivision 1, which agreement shall set forth the name, address, and telephone number of the escrow agent.

History: 1980 c 516 s 7; 1981 c 135 s 6



Section 80D.06 — RESERVE FUND ESCROW.

Subdivision 1. Escrow account; release of funds. At the time a facility is first occupied by any resident and thereafter, the provider shall establish and maintain on a current basis, in escrow with a bank or trust company having its principal place of business in this state, as an escrow agent, a portion of all entrance fees received by the provider in an aggregate amount of up to the total of all principal and interest payments due during the next 12 months on account of any first mortgage loan or other long-term financing of the facility. The funds in the escrow account may be invested with the earnings thereon payable to the provider. If the provider requests and sets forth its reasons in writing, the escrow agent shall release up to 1/12 of the original principal balance of the escrow account. A release of funds shall not be made more than once during any calendar month, and then only after the escrow agent has given written notice of the release and the reasons therefor to any resident or association of residents, or the legal representative of a resident or association of residents, that has requested it at least ten days prior to the release.

Any person or affiliate of any person that controls any part of the reserve escrow fund comprised in part or totally of funds removed from the provider's resources, is liable for the debts of the provider up to the amount of the provider's contribution to the fund plus any prorated interest the fund may earn.

Subd. 2. Facilities established prior to 1975. In those instances where a provider has been offering continuing care in a facility since prior to January 1, 1975, the following shall apply. The provider shall establish a reserve escrow fund and shall contribute to it 15 percent of each new entrance fee received by the provider after December 31, 1981. The funds thereby received shall be permitted to accumulate until there is in the reserve fund an amount equal to the total of all principal and interest payments due during the next 12 months on account of any first mortgage loan or other long-term financing obligation of the facility.

History: 1980 c 516 s 8; 1981 c 135 s 7



Section 80D.07 — ENTRANCE FEE REIMBURSEMENT AFTER OCCUPANCY.

Any resident may terminate the residency agreement at any time after assuming residency. A residency agreement may not require more than 120 days' written notice by any resident desiring to terminate; nor require any additional fees for termination of residency.

The termination terms and provisions for reimbursement shall be stated in the residency agreement.

History: 1980 c 516 s 9; 1986 c 444



Section 80D.08 — LIEN ON BEHALF OF RESIDENTS.

Effective at the time a facility is first occupied by any resident, there shall exist a lien on the real and personal property of the provider or facility to secure the obligations of the provider pursuant to existing and future contracts for continuing care. A lien under this section is effective for a period of ten years. The lien may be foreclosed upon the liquidation of the facility or the insolvency or bankruptcy of the provider, and in that event the proceeds shall be used in full or partial satisfaction of obligations of the provider pursuant to contracts for continuing care then in effect.

History: 1980 c 516 s 10; 1981 c 135 s 8



Section 80D.09 — REVISED DISCLOSURE.

Annually within 120 days following the end of the provider's fiscal year, the provider shall file with the county recorder of the county in which the facility is or will be located a revised disclosure statement setting forth, as of the end of the fiscal year, information meeting the requirements of section 80D.04, and pay a $100 filing fee. The revised disclosure statement shall include a narrative describing any material differences between (a) the pro forma income statements filed in response to section 80D.04, subdivision 1, clause (l) as a part of the disclosure statement filed most immediately subsequent to the start of the provider's most recently completed fiscal year and (b) the actual results of operations during the fiscal year together with the revised pro forma income statements being filed as a part of the revised disclosure statement. A provider may, upon payment of a $100 filing fee, revise its disclosure statement on file with the county recorder at any other time if, in the opinion of the provider, revision is necessary to prevent the disclosure statement from containing a material misstatement of fact or omitting to state a material fact required to be stated therein. Only the most recently filed disclosure statement with respect to a facility, and in any event only a disclosure statement dated within 120 days prior to the date as of which the determination is made, shall be deemed current for purposes of sections 80D.01 to 80D.16 or be delivered pursuant to section 80D.04. In addition, the provider shall make the revised disclosure statement available for inspection by residents during regular business hours.

History: 1980 c 516 s 11; 1981 c 135 s 9



Section 80D.11 — REHABILITATION OR LIQUIDATION.

Subdivision 1. Appointment of trustees. If (a) a portion of a reserve fund escrow required under section 80D.06 has been or is proposed to be released, or (b) a provider has been or will be unable, in a manner as may endanger the ability of the provider to fully perform its obligations pursuant to contracts for continuing care or to meet the pro forma income or cash flow projections previously filed by the provider, or (c) a provider is bankrupt or insolvent or has filed for protection from creditors under any federal or state bankruptcy or insolvency law, then any resident or association of residents, or the legal representative of a resident or association of residents, may apply to a district court of this state, or to the federal bankruptcy court which may have previously taken jurisdiction over the provider or facility for an order directing the appointment of a trustee to rehabilitate or liquidate a facility.

Subd. 2. Rehabilitation. An order to rehabilitate a facility shall direct the trustee to take possession of the property of the provider and to conduct the business thereof, including the employment of such managers or agents as the trustee may deem necessary, and to take steps as the court may direct toward removal of the causes and conditions which have made rehabilitation necessary.

Subd. 3. Termination of rehabilitation; return of facility to provider. If the court finds, upon petition of the trustee or the provider, or on its own motion, that the objectives of an order to rehabilitate a provider have been accomplished and that the facility can be returned to the provider's management without further jeopardy to the residents of the facility, creditors, owners of the facility, or to the public, the court may, upon a full report and accounting of the conduct of the facility's affairs during the rehabilitation and of the facility's current financial condition, terminate the rehabilitation and by order return the facility and its assets and affairs to the provider's management.

Subd. 4. Liquidation. If, at any time, the trustee determines that further efforts to rehabilitate the provider would be useless, it may apply to the court for an order of liquidation.

Subd. 5. Rehabilitation attempt not necessary prior to liquidation. An order to liquidate a facility may be issued whether or not there has been issued a prior order to rehabilitate the facility. The order shall appoint a trustee to marshall and liquidate all of the provider's assets located within this state. Effective upon the entry of an order to liquidate a facility, no additional contracts for the provision of continuing care at that facility shall be made by any person.

Subd. 6. Consideration of welfare of residents. In connection with an application for an order to rehabilitate or liquidate a facility, a court shall give due consideration to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served. In furtherance of this objective, the proceeds of any lien pursuant to section 80D.08 may be used in full or partial payment of entrance fees, on behalf of residents of a facility being liquidated, to other facilities then in compliance with the provisions of sections 80D.01 to 80D.16.

History: 1980 c 516 s 13; 1981 c 135 s 10



Section 80D.13 — CIVIL LIABILITY.

Subdivision 1. Violations, misstatements, or omissions. Any person who, as or on behalf of a provider, enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of section 80D.04 to the person contracting for the continuing care, or enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement that omits to state a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading, is liable to the person contracting for the continuing care for damages and repayment of all fees paid to the provider, facility or person violating sections 80D.01 to 80D.11, less the reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or the time the violation, misstatement or omission should reasonably have been discovered, together with interest thereon at the legal rate for judgments, and court costs and reasonable attorney fees.

Subd. 2. Knowledge of act required. Liability under this section for any violation, misstatement or omission exists only if the provider or person liable knew or should have known of the violation, the misstatement or omission.

Subd. 3. Other remedies. Nothing contained in sections 80D.01 to 80D.16 shall be construed to limit the remedies a person has under any other law.

History: 1980 c 516 s 15; 1981 c 135 s 11; 1987 c 384 art 2 s 1



Section 80D.16 — CRIMINAL PENALTIES.

Any person who willfully and knowingly violates any provision of sections 80D.03 to 80D.16 shall upon conviction be fined not more than $20,000 or imprisoned not more than one year, or both.

Nothing in sections 80D.03 to 80D.16 limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

History: 1980 c 516 s 18; 1981 c 135 s 12; 1984 c 628 art 3 s 11



Section 80D.19 — ANNUAL FINANCIAL STATEMENT REQUIRED.

A provider shall prepare and distribute an annual financial statement to the residents of a facility. The statement shall be prepared in accordance with generally accepted accounting principles and shall be distributed within four months of the end of the provider's fiscal year. The statement must reflect all of the income and expense attributable to the facility for the fiscal year covered. The statement must account for all receipts and disbursements from whatever source derived, to whatever source paid, arising from the operation of the facility.

All entrance and maintenance fees, actual interest received and paid, and loan proceeds received, and interest and principal paid thereon, must be accounted for whether or not included in separate accounts because of trust, escrow, or other requirements. Items of income and expense to be allocated between a facility and another accounting entity must be allocated in accordance with generally accepted accounting principles. The allocation must be noted in the statement. The statement must be in sufficient detail to be meaningful but must be easily readable by, and understandable to, a person of average intelligence and education. The statement must include comparable data for the fewer of: each of the last five years; or for each year since the first receipts or disbursements, arising out of the facility project. If comparable data does not exist and cannot be created for a past year, the variation must be noted and explained in the statement.

History: 1984 c 641 s 7



Section 80D.20 — RESIDENTS' REVIEW OF BUDGET; MONTHLY STATEMENTS.

Subdivision 1. Formation of association. The residents of a facility may form a residents' association to deal with common interests related to their residency. The association may be organized in any way so long as each resident is given an equal opportunity to participate and an equal vote in the association's decisions including those delegating authority to the association's officers, board, and committees, if any.

Subd. 2. Annual budget review. Upon notification to it of the existence of a residents' association, the provider must present its annual budget to the association for comment before its adoption. The budget must be in sufficient detail to be meaningful, but must be readable by, and understandable to, a person of average intelligence and education. The budget must reflect the projected collection and disbursement of receipts of any kind, for any purpose by the provider, or any person related in business to the provider, attributable to residents of the facility, including interest income, and trust assets, during the budget year.

Subd. 3. Review of monthly expenditure statements. Throughout the budget year, the provider must give the association timely monthly statements of current income and expense showing year-to-date relationship to the annual budget, and explanations for a deviation from the budget. The association or its representative may comment on, or raise questions about, the monthly statements, to the provider.

Subd. 4. Criminal penalties. The penalty provisions of section 80D.16 shall apply to provider actions in Laws 1984, chapter 641, sections 2 and 3.

History: 1984 c 641 s 8






Chapter 80E — MOTOR VEHICLE SALE AND DISTRIBUTION

Section 80E.01 — LEGISLATIVE PURPOSE AND INTENT.

The legislature finds and declares that the distribution and sale of motor vehicles within this state vitally affects the general economy of the state and the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate and license motor vehicle manufacturers, distributors or wholesalers, and factory or distributor representatives, and to regulate dealers of motor vehicles doing business in this state in order to prevent fraud, impositions, and other abuses upon its citizens and to protect and preserve the investments and properties of the citizens of this state.

History: 1981 c 59 s 2



Section 80E.02 — APPLICABILITY.

The provisions of sections 80E.01 to 80E.17 shall apply to all new motor vehicle dealers and contracts existing between new motor vehicle dealers and manufacturers on May 1, 1981 and to all subsequent contracts between new motor vehicle dealers and manufacturers.

History: 1981 c 59 s 3



Section 80E.03 — DEFINITIONS.

Subdivision 1. Terms. As used in sections 80E.01 to 80E.17, unless the context otherwise requires, the following terms have the meanings given them.

Subd. 2. Motor vehicle. "Motor vehicle" is as defined in section 168.002, subdivision 18, but does not include farm implements or machinery or special mobile equipment as defined in section 168.002, subdivision 31.

Subd. 3. New motor vehicle dealer; dealer. "New motor vehicle dealer" or "dealer" means a person who in the ordinary course of business is engaged in the business of selling new motor vehicles to consumers or other end users and who holds a valid sales and service agreement, franchise, or contract, granted by a manufacturer, distributor, or wholesaler for the sale of its motor vehicles.

Subd. 4. Manufacturer. "Manufacturer" means any person who manufactures or assembles new motor vehicles or any person, partnership, firm, association, joint venture, corporation, or trust which is controlled by the manufacturer.

Subd. 5. Distributor. "Distributor" means any person who in whole or in part offers for sale, sells, or distributes any new motor vehicle to new motor vehicle dealers, or who maintains factory representatives or who controls any person who in whole or in part offers for sale, sells, or distributes any new motor vehicle to new motor vehicle dealers.

Subd. 6. Factory branch. "Factory branch" means a branch office maintained by a manufacturer for the purpose of selling, or offering for sale, motor vehicles to a distributor or new motor vehicle dealer, or for directing or supervising in whole or in part factory or distributor representatives.

Subd. 7. New motor vehicle. "New motor vehicle" means a motor vehicle which is in the possession of a manufacturer, distributor, or wholesaler, or has been sold only to the holders of a valid sales and service agreement, franchise, or contract, granted by the manufacturer, distributor, or wholesaler for the sale of the new motor vehicle and which is in fact new and on which the original title has not been issued from the franchised dealer.

Subd. 8. Franchise. "Franchise" means the written agreement or contract between any new motor vehicle manufacturer and any new motor vehicle dealer which grants to the dealer the right to market motor vehicles and which purports to fix the legal rights and liabilities of the parties to the agreement or contract.

Subd. 9. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as is defined and interpreted in section 336.2-103, clause (1)(b).

Subd. 10. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother, or sister of the owner of a new motor vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealer under the terms of the owner's will or who, in the case of an incapacitated owner of a new motor vehicle dealer, has been appointed by a court as the legal representative of the new motor vehicle dealer's property.

Subd. 10a. Line-make. "Line-make" means motor vehicles that are offered for sale, lease, or distribution under a common name, trademark, service mark, or brand name of the manufacturer, distributor, or factory branch.

Subd. 10b. Area of sales effectiveness. "Area of sales effectiveness" means a geographic area designated in a franchise agreement or related document where a new motor vehicle dealer is responsible for effectively selling, servicing, and otherwise representing the products of the manufacturer, distributor, or factory branch.

Subd. 11. [Repealed, 1985 c 34 s 6]

History: 1981 c 59 s 4; 1982 c 452 s 1; 2009 c 34 s 1; 2010 c 339 s 1



Section 80E.04 — WARRANTY OBLIGATIONS TO DEALERS.

Subdivision 1. Requirements. Each new motor vehicle manufacturer shall specify in writing to each of its new motor vehicle dealers licensed in this state the dealer's obligations for preparation, delivery, and warranty service on its products. The manufacturer shall also compensate the new motor vehicle dealer for warranty service and parts required of the dealer by the manufacturer, and shall provide the dealer the schedule of compensation to be paid the dealer for parts, work, and service in connection with warranty services, and the time allowance for the performance of the work and service. This section applies to all repair services performed by the dealer for the manufacturer or with the approval of the manufacturer and for which the dealer receives compensation or reimbursement from the manufacturer.

Subd. 2. Reasonable compensation for services. In no event shall the schedule of compensation fail to include reasonable compensation for diagnostic work, as well as repair service, parts, and labor. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. The hourly labor rate paid to and the reimbursement for parts purchased by a dealer for warranty services shall not be less than the rate charged by the dealer for like service to nonwarranty customers for nonwarranty service and repairs.

Subd. 3. Violations. It is a violation of this section for any new motor vehicle manufacturer to fail to: (a) perform any warranty obligations that it undertakes under the motor vehicle manufacturer's warranty; (b) include in written notices of factory recalls to new motor vehicle owners and dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of the defects; or (c) to compensate any of the motor vehicle dealers licensed in this state for repairs effected by a recall.

Subd. 4. Payment of claims. All claims made by new motor vehicle dealers pursuant to this section for labor and parts shall be paid within 30 days of their approval. Claims shall be either approved or disapproved within 30 days after they are submitted to the manufacturer in the manner and on the forms it prescribes, and any claims not specifically disapproved in writing within 30 days after the manufacturer receives them shall be construed to be approved and payment must follow within 30 days; provided, however, that the manufacturer retains the right to audit the claims for a period of one year and to charge back any amounts paid on claims not reasonably substantiated or fraudulent claims. The audit and charge back provisions of this subdivision also apply to all other incentive and reimbursement programs that are subject to audit by the manufacturer.

Subd. 5. Product liability; limitation. As between the dealer and the manufacturer, the obligations imposed by this section shall constitute the dealer's only responsibility for product liability based in whole or in part on strict liability in tort.

Subd. 6. Definitions. For purposes of this section, the terms "manufacturer" and "dealer" include manufacturers and distributors of motor vehicle engines and their dealers.

History: 1981 c 59 s 5; 1985 c 34 s 1; 1989 c 25 s 1; 1991 c 69 s 1,2



Section 80E.05 — INDEMNIFICATION REQUIRED.

Notwithstanding the terms of any franchise agreement to the contrary, it shall be a violation of sections 80E.01 to 80E.17 for any new motor vehicle manufacturer to fail to indemnify and hold harmless its franchised dealers against any judgment for damages, including, but not limited to, those based on strict liability, negligence, misrepresentation, warranty (express or implied), or revocation of acceptance as is defined in section 336.2-608, where the complaint, claim, or lawsuit relates to the alleged defective or negligent manufacture, assembly, or design of new motor vehicles, parts or accessories or other functions by the manufacturer, beyond the control of the dealer. Indemnification under this section must include court costs, reasonable attorney fees, and expert witness fees incurred by the motor vehicle dealer.

History: 1981 c 59 s 6; 1991 c 69 s 3



Section 80E.06 — CANCELLATIONS, TERMINATIONS, OR NONRENEWALS.

Subdivision 1. Requirements. Notwithstanding the terms of any franchise agreement or waiver to the contrary, no manufacturer shall cancel, terminate, or fail to renew any franchise relationship with a licensed new motor vehicle dealer unless the manufacturer has:

(a) satisfied the notice requirement of section 80E.08;

(b) acted in good faith as defined in section 80E.03, subdivision 9; and

(c) good cause for the cancellation, termination, or nonrenewal.

For the purposes of sections 80E.06 to 80E.09, a manufacturer includes a distributor. Any action by a manufacturer terminating a contractual relationship with a distributor is not effective to terminate existing valid franchises running from the distributor to new motor vehicle dealers unless the manufacturer follows the provisions of sections 80E.06 to 80E.09.

Subd. 2. Circumstances constituting good cause. Notwithstanding the terms of any franchise agreement or waiver to the contrary, good cause exists for the purposes of a termination, cancellation, or nonrenewal, when the new motor vehicle dealer fails to comply with a provision of the franchise which is both reasonable and of material significance to the franchise relationship; provided, that the dealer has been notified in writing of the failure within 180 days after the manufacturer first acquired knowledge of the failure.

If failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, then good cause shall be defined as the failure of the new motor vehicle dealer to comply with reasonable performance criteria established by the manufacturer; provided, that the new motor vehicle dealer was apprised by the manufacturer in writing of the failure; the notification stated that notice was provided for failure of performance pursuant to sections 80E.01 to 80E.17; the new motor vehicle dealer was afforded a reasonable opportunity in no event less than six months to comply with the criteria; and the dealer did not demonstrate substantial progress toward compliance with the manufacturer's performance criteria during the period.

To rebut allegations of good cause for a proposed termination, a dealer may present evidence including, but not limited to, a showing that the grounds for termination resulted from acts or circumstances beyond the control of the dealer and which were communicated to the manufacturer, or that in evaluating the dealer's compliance with reasonable sales criteria, the manufacturer failed to consider the dealer's sales of factory program vehicles. For the purposes of this subdivision, "factory program vehicle" means a vehicle of the current model year offered for sale and resold by the manufacturer directly or at a factory sponsored or authorized auction and purchased by a dealer holding a current franchise from the manufacturer for that same line make.

History: 1981 c 59 s 7; 1985 c 34 s 2; 1988 c 611 s 4; 1991 c 69 s 4



Section 80E.07 — CANCELLATION, TERMINATION, OR NONRENEWAL; LIMITATIONS.

Subdivision 1. Circumstances not constituting good cause. Notwithstanding the terms of any franchise agreement or waiver to the contrary, the following examples represent circumstances which do not by themselves constitute good cause for the termination, cancellation, or nonrenewal of a franchise:

(a) a change of ownership of the new motor vehicle dealer's dealership. This paragraph does not authorize any change in ownership which would have the effect of the sale of the franchise without the manufacturer's or distributor's consent, but consent shall not in any case be unreasonably withheld. The burden of establishing the reasonableness is on the franchisor;

(b) the fact that the new motor vehicle dealer refused to purchase or accept delivery of any new motor vehicle parts, accessories, or any other commodity or services not ordered by the new motor vehicle dealer, other than parts necessary to conduct recall campaigns or perform warranty service;

(c) the fact that the new motor vehicle dealer owns, invests in, participates in the management of, holds a license for the sale of another make or line of new motor vehicle, or has established another make or line of new motor vehicle in the same dealership facilities as those of the manufacturer; provided, that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and that the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise and with any reasonable capital, credit, or facilities' requirements of the manufacturer; or

(d) a change in the location of the new motor vehicle dealership. This paragraph does not authorize a change in location without the manufacturer's or distributor's consent, but consent shall not in any case be unreasonably withheld. The burden of establishing reasonableness is on the franchisor.

Subd. 2. Burden of proof. The manufacturer has the burden of proving that it acted in good faith; that the notice requirements have been complied with; and that there was good cause for the franchise termination, cancellation, or nonrenewal.

History: 1981 c 59 s 8; 1982 c 452 s 2; 1988 c 611 s 5



Section 80E.08 — NOTICE OF TERMINATION, CANCELLATION, OR NONRENEWAL.

Subdivision 1. Requirements. Notwithstanding the terms of any franchise agreement or waiver to the contrary, prior to the termination, cancellation, or nonrenewal of any franchise, the manufacturer shall furnish notice of the termination, cancellation, or nonrenewal to the new motor vehicle dealer as provided in subdivision 2.

Subd. 2. Generally. Notice shall be in writing and except as provided in subdivision 3 shall be given not less than 90 days prior to the effective date of the termination, cancellation, or nonrenewal.

Subd. 3. Specific exceptions. (a) At least 15 days' notice must be provided with respect to terminations, cancellations, or nonrenewals involving the following circumstances:

(1) conviction of or plea of nolo contendere of a franchised motor vehicle dealer, or one of its principal owners, of a crime which constitutes a felony as defined in section 609.02, subdivision 2;

(2) the business operations of the franchised motor vehicle dealer have been abandoned or closed for seven consecutive business days unless the closing is due to an act of God, strike or labor difficulty, or other cause over which the dealer has no control;

(3) a significant misrepresentation by the new motor vehicle dealer; or

(4) the suspension, revocation, or refusal to renew the franchised motor vehicle dealer's license pursuant to section 168.27.

(b) Not less than 180 days' notice must be provided prior to the effective date of cancellation, termination, or nonrenewal where the manufacturer or distributor is discontinuing the sale of the product line.

Subd. 4. Contents and delivery. The notice shall be sent by certified mail or personally delivered to the new motor vehicle dealer. The notice shall contain the following information:

(a) a statement of intention to terminate, cancel, or nonrenew the franchise;

(b) a statement of the reasons for the termination, cancellation, or nonrenewal; and

(c) the date on which the termination, cancellation, or nonrenewal takes effect.

History: 1981 c 59 s 9; 1988 c 611 s 6



Section 80E.09 — PAYMENTS REQUIRED UPON TERMINATION, CANCELLATION, OR NONRENEWAL.

Subdivision 1. Requirements. Upon the termination, cancellation, or nonrenewal of any franchise, the new motor vehicle dealer shall, in the time prescribed, be allowed fair and reasonable compensation by the manufacturer for the following items:

(a) new motor vehicle inventory which was originally acquired from the manufacturer, as limited in clause (f);

(b) equipment and furnishings if the new motor vehicle dealer purchased them from the manufacturer;

(c) special tools;

(d) supplies, including accessories and parts, purchased from the manufacturer;

(e) a sum equal to the current fair rental value of the dealership facilities as an ongoing new motor vehicle dealership for a period of one year from the effective date of the termination, cancellation, or nonrenewal, or until the facilities are leased or sold, whichever is less, if the dealer owns the facilities. If the facilities are leased from a lessor other than the manufacturer, a sum equivalent to rent for the remainder of the term of the lease or one year, whichever is less. Payment under this clause shall not be required if the termination, cancellation, or nonrenewal was for good cause based on a conviction or plea of nolo contendere of the dealer or one of its principal owners for a crime which constitutes a felony as described in section 609.02, subdivision 2, or if it has been demonstrated that the dealer has exhibited a course of conduct constituting fraud with respect to the manufacturer or the general public. Nothing in this subdivision relieves the dealer from the obligation to mitigate damages upon termination, cancellation, or nonrenewal. Any amount due under this paragraph is reduced to the extent the dealership makes other use of the property, sells, leases or subleases the property, or secures release from a lease. If the dealer rejects reduction of facility rental value compensation as described in this paragraph, the manufacturer is entitled to use of the premises for the period for which compensation is to be provided or the dealer may elect to receive no compensation;

(f) fair and reasonable compensation as applied to paragraphs (a) and (d) means the manufacturer shall reimburse the dealer for 100 percent of the net cost to the dealer, including transportation, of all new current model year motor vehicle inventory acquired from the manufacturer which has not been materially altered or substantially damaged, and all new motor vehicle inventory not of the current model year which has not been materially altered or substantially damaged; provided the noncurrent model year vehicles were acquired from the manufacturer and drafted on the dealer's financing source or paid for within 120 days prior to the effective date of the termination, cancellation, or nonrenewal. The manufacturer shall reimburse the dealer for 100 percent of the current net prices on motor vehicle accessories and parts, including superseded parts listed in current price lists or catalogues plus five percent of the current net price of all accessories and parts returned to compensate the dealer for handling, packing, and loading the parts;

(g) if the termination, cancellation, or nonrenewal of the dealer's franchise is the result of the termination, elimination, or cessation of a line-make by the manufacturer, distributor, or factory branch, the franchiser shall compensate the dealer an amount equal to the fair market value of the franchise for the line-make as of the date the franchiser announces the action that results in termination, cancellation, or nonrenewal, provided that this paragraph does not apply with respect to a dealer's franchise for distribution of recreational vehicles as defined in section 168.002, subdivision 27.

Subd. 2. Time in which payments must be made. Fair and reasonable compensation shall be paid by the manufacturer when possible within 90 days of the effective date of termination, cancellation, or nonrenewal, provided the dealer has clear title to the inventory and other items, is in a position to convey that title to the manufacturer and as long as this period will allow compliance with the notification requirements of any state or federal laws relating to creditor notification.

Subd. 3. Voluntary terminations, cancellations, or nonrenewals. For the purposes of reimbursement under this section, termination, cancellation, or nonrenewal includes a voluntary termination, cancellation, or nonrenewal by the dealer, and the compensation provided for in subdivision 1, except clauses (e) and (g) thereof, shall be paid to the dealer.

History: 1981 c 59 s 10; 1Sp1981 c 4 art 4 s 1; 1982 c 452 s 3-5; 1983 c 57 s 1; 1988 c 611 s 7; 1992 c 472 s 1; 1993 c 13 art 2 s 5; 2009 c 34 s 2,3



Section 80E.11 — SURVIVORSHIP.

Subdivision 1. Authorization. Any designated family member of a deceased or incapacitated owner of a new motor vehicle dealer may succeed to the ownership of the new motor vehicle dealer under the existing franchise or distribution agreement: (a) if the designated family member gives the manufacturer, distributor, factory branch, or importer of new motor vehicles written notice of the intention to succeed to ownership of the dealership within 120 days of the owner's death or incapacity; (b) if the designated family member agrees to be bound by all of the terms and conditions of the existing franchise; and (c) unless there exists good cause for refusal to honor the succession on the part of the manufacturer, factory branch, distributor, or importer.

Subd. 2. Personal and financial data. As soon as possible after designating a family member pursuant to this section, the dealer shall inform the manufacturer, factory branch, distributor, or importer of the designation and, upon request, shall provide personal and financial data that is reasonably necessary to determine whether the succession should be honored. Failure to inform the manufacturer, factory branch, distributor or importer shall not affect the right of the designee to succeed to ownership of the dealership. At the time of serving notice under subdivision 1, the designated family member shall provide, upon the request of the manufacturer, distributor, factory branch, or importer, a current update of the personal and financial data described above.

Subd. 3. Notice of discontinuance or refusal to honor succession. If a manufacturer, distributor, factory branch, or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a new motor vehicle dealer by a family member of a deceased or incapacitated owner of a new motor vehicle dealer under the existing franchise agreement, the manufacturer, distributor, factory branch, or importer may, within 60 days after receipt of the personal and financial data requested under subdivision 2, serve notice upon the designated family member of its refusal to honor the succession and of its intent to discontinue the existing franchise agreement with the new motor vehicle dealer no sooner than 90 days from the date the notice is served.

Subd. 4. Contents of notice. The notice must state the specific grounds for the refusal to honor the succession and discontinue the existing franchise agreement with the new motor vehicle dealer.

Subd. 5. Effect of notice not timely served. If notice of refusal and discontinuance is not timely served upon the family member, the franchise agreement shall continue in effect subject to termination only as otherwise permitted by sections 80E.01 to 80E.17.

Subd. 6. Burden of proof. In determining whether good cause for the refusal to honor the succession exists, the manufacturer, distributor, factory branch, or importer has the burden of proving that the successor is a person who is not of good moral character or does not meet the franchisor's existing and reasonable standards and, considering the volume of sales and service of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area.

Subd. 7. Succession agreements. Notwithstanding the foregoing, in the event the new motor vehicle dealer and franchisor have duly executed an agreement concerning succession rights prior to the dealer's death, the agreement shall be observed, even if it designates an individual other than the surviving spouse or heirs of the franchised motor vehicle dealer.

History: 1981 c 59 s 12; 1982 c 452 s 6,7



Section 80E.12 — UNLAWFUL ACTS BY MANUFACTURERS, DISTRIBUTORS, OR FACTORY BRANCHES.

It shall be unlawful for any manufacturer, distributor, or factory branch to require a new motor vehicle dealer to do any of the following:

(a) order or accept delivery of any new motor vehicle, part or accessory thereof, equipment, or any other commodity not required by law which has not been voluntarily ordered by the new motor vehicle dealer, provided that this paragraph does not modify or supersede reasonable provisions of the franchise requiring the dealer to market a representative line of the new motor vehicles the manufacturer or distributor is publicly advertising;

(b) order or accept delivery of any new motor vehicle, part or accessory thereof, equipment, or any other commodity not required by law in order for the dealer to obtain delivery of any other motor vehicle ordered by the dealer;

(c) order or accept delivery of any new motor vehicle with special features, accessories, or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer or distributor;

(d) participate monetarily in an advertising campaign or contest, or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of the new motor vehicle dealer;

(e) enter into any agreement with the manufacturer or to do any other act prejudicial to the new motor vehicle dealer by threatening to cancel a franchise or any contractual agreement existing between the dealer and the manufacturer. Notice in good faith to any dealer of the dealer's violation of any terms of the franchise agreement shall not constitute a violation of sections 80E.01 to 80E.17;

(f) change the capital structure of the new motor vehicle dealer or the means by or through which the dealer finances the operation of the dealership; provided, that the new motor vehicle dealer at all times meets any reasonable capital standards agreed to by the dealer; and also provided, that no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor as provided in section 80E.13, paragraph (j);

(g) prevent or attempt to prevent, by contract or otherwise, any motor vehicle dealer from changing the executive management control of the new motor vehicle dealer unless the franchisor proves that the change of executive management will result in executive management control by a person who is not of good moral character or who does not meet the franchisor's existing reasonable capital standards and, with consideration given to the volume of sales and services of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area; provided, that where the manufacturer, distributor, or factory branch rejects a proposed change in executive management control, the manufacturer, distributor, or factory branch shall give written notice of its reasons to the dealer;

(h) refrain from participation in the management of, investment in, or the acquisition of, any other line of new motor vehicle or related products or establishment of another make or line of new motor vehicles in the same dealership facilities as those of the manufacturer; provided, however, that this clause does not apply unless the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and that the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise and with any reasonable facilities requirements of the manufacturer and that the acquisition or addition is not unreasonable in light of all existing circumstances; provided further that if a manufacturer determines to deny a dealer's request for a change described in this paragraph, such denial must be in writing, must offer an analysis of the grounds for the denial addressing the criteria contained in this paragraph, and must be delivered to the new motor vehicle dealer within 60 days after the manufacturer receives the completed application or documents customarily used by the manufacturer for dealer actions described in this paragraph. If a denial that meets the requirements of this paragraph is not sent within this period, the manufacturer shall be deemed to have given its consent to the proposed change.

For purposes of this section and sections 80E.07, subdivision 1, paragraph (c), and 80E.14, subdivision 4, reasonable facilities requirements shall not include a requirement that a dealer establish or maintain exclusive facilities for the manufacturer of a line make unless determined to be reasonable in light of all existing circumstances or the dealer and the manufacturer voluntarily agree to such a requirement and separate and adequate consideration was offered and accepted;

(i) during the course of the agreement, change the location of the new motor vehicle dealership or make any substantial alterations to the dealership premises during the course of the agreement, when to do so would be unreasonable or if the manufacturer fails to provide the dealer 180 days' prior written notice of a required change in location or substantial premises alteration; or

(j) prospectively assent to a release, assignment, novation, waiver, or estoppel whereby a dealer relinquishes any rights under sections 80E.01 to 80E.17, or which would relieve any person from liability imposed by sections 80E.01 to 80E.17 or to require any controversy between a new motor vehicle dealer and a manufacturer, distributor, or factory branch to be referred to any person or tribunal other than the duly constituted courts of this state or the United States, if the referral would be binding upon the new motor vehicle dealer.

History: 1981 c 59 s 13; 1985 c 34 s 4; 1991 c 69 s 5; 2009 c 34 s 4; 2010 c 339 s 2



Section 80E.13 — UNFAIR PRACTICES BY MANUFACTURERS, DISTRIBUTORS, FACTORY BRANCHES.

It is unlawful and an unfair practice for a manufacturer, distributor, or factory branch to engage in any of the following practices:

(a) delay, refuse, or fail to deliver new motor vehicles or new motor vehicle parts or accessories in reasonable time and in reasonable quantity relative to the new motor vehicle dealer's facilities and sales potential in the dealer's relevant market area, after having accepted an order from a new motor vehicle dealer having a franchise for the retail sale of any new motor vehicle sold or distributed by the manufacturer or distributor, if the new motor vehicle or new motor vehicle parts or accessories are publicly advertised as being available for delivery or actually being delivered. This clause is not violated, however, if the failure is caused by acts or causes beyond the control of the manufacturer;

(b) refuse to disclose to any new motor vehicle dealer handling the same line make, the manner and mode of distribution of that line make within the relevant market area;

(c) obtain money, goods, service, or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and the other person, other than for compensation for services rendered, unless the benefit is promptly accounted for, and transmitted to, the new motor vehicle dealer;

(d) increase prices of new motor vehicles which the new motor vehicle dealer had ordered for private retail consumers prior to the dealer's receiving the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each order if the vehicle is in fact delivered to that customer. In the event of manufacturer price reductions, the amount of any reduction received by a dealer shall be passed on to the private retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer;

(e) offer any refunds or other types of inducements to any new motor vehicle dealer for the purchase of new motor vehicles of a certain line make without making the same offer to all other new motor vehicle dealers in the same line make within geographic areas reasonably determined by the manufacturer;

(f) release to any outside party, except under subpoena or in an administrative or judicial proceeding involving the manufacturer or dealer, any business, financial, or personal information which may be provided by the dealer to the manufacturer, without the express written consent of the dealer or unless pertinent to judicial or governmental administrative proceedings or to arbitration proceedings of any kind;

(g) deny any new motor vehicle dealer the right of free association with any other new motor vehicle dealer for any lawful purpose;

(h) unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursement or authority granted its new vehicle dealers to make warranty adjustments with retail customers;

(i) compete with a new motor vehicle dealer in the same line make operating under an agreement or franchise from the same manufacturer, distributor, or factory branch. A manufacturer, distributor, or factory branch is considered to be competing when it has an ownership interest, other than a passive interest held for investment purposes, in a dealership of its line make located within the state. A manufacturer, distributor, or factory branch shall not, however, be deemed to be competing when operating a dealership, either temporarily or for a reasonable period, which is for sale to any qualified independent person at a fair and reasonable price, or when involved in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership and full management and operational control of the dealership within a reasonable time on reasonable terms and conditions;

(j) prevent a new motor vehicle dealer from transferring or assigning a new motor vehicle dealership to a qualified transferee. There shall be no transfer, assignment of the franchise, or major change in the executive management of the dealership, except as is otherwise provided in sections 80E.01 to 80E.17, without consent of the manufacturer, which shall not be withheld without good cause. In determining whether good cause exists for withholding consent to a transfer or assignment, the manufacturer, distributor, factory branch, or importer has the burden of proving that the transferee is a person who is not of good moral character or does not meet the franchisor's existing and reasonable capital standards and, considering the volume of sales and service of the new motor vehicle dealer, reasonable business experience standards in the market area. Denial of the request must be in writing and delivered to the new motor vehicle dealer within 60 days after the manufacturer receives the completed application customarily used by the manufacturer, distributor, factory branch, or importer for dealer appointments. If a denial is not sent within this period, the manufacturer shall be deemed to have given its consent to the proposed transfer or change. In the event of a proposed sale or transfer of a franchise, the manufacturer, distributor, factory branch, or importer shall be permitted to exercise a right of first refusal to acquire the franchisee's assets or ownership if:

(1) the franchise agreement permits the manufacturer, distributor, factory branch, or importer to exercise a right of first refusal to acquire the franchisee's assets or ownership in the event of a proposed sale or transfer;

(2) the proposed transfer of the dealership or its assets is of more than 50 percent of the ownership or assets;

(3) the manufacturer, distributor, factory branch, or importer notifies the dealer in writing within 60 days of its receipt of the complete written proposal for the proposed sale or transfer on forms generally utilized by the manufacturer, distributor, factory branch, or importer for such purposes and containing the information required therein and all documents and agreements relating to the proposed sale or transfer;

(4) the exercise of the right of first refusal will result in the dealer and dealer's owners receiving the same or greater consideration with equivalent terms of sale as is provided in the documents and agreements submitted to the manufacturer, distributor, factory branch, or importer under clause (3);

(5) the proposed change of 50 percent or more of the ownership or of the dealership assets does not involve the transfer or sale of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to a family member, including a spouse, child, stepchild, grandchild, spouse of a child or grandchild, brother, sister, or parent of the dealer owner; to a manager who has been employed in the dealership for at least four years and is otherwise qualified as a dealer operator; or to a partnership or corporation owned and controlled by one or more of such persons; and

(6) the manufacturer, distributor, factory branch, or importer agrees to pay the reasonable expenses, including reasonable attorney fees, which do not exceed the usual customary and reasonable fees charged for similar work done for other clients incurred by the proposed new owner and transferee before the manufacturer, distributor, factory branch, or importer exercises its right of first refusal, in negotiating and implementing the contract for the proposed change of ownership or transfer of dealership assets. However, payment of such expenses and attorney fees shall not be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 20 days after the dealer's receipt of the manufacturer, distributor, factory branch, or importer's written request for such an accounting. The manufacturer, distributor, factory branch, or importer may request such an accounting before exercising its right of first refusal. The obligation created under this clause is enforceable by the transferee;

(k) threaten to modify or replace or modify or replace a franchise with a succeeding franchise that would adversely alter the rights or obligations of a new motor vehicle dealer under an existing franchise or that substantially impairs the sales or service obligations or investments of the motor vehicle dealer;

(l) unreasonably deny the right to acquire factory program vehicles to any dealer holding a valid franchise from the manufacturer to sell the same line make of vehicles, provided that the manufacturer may impose reasonable restrictions and limitations on the purchase or resale of program vehicles to be applied equitably to all of its franchised dealers. For the purposes of this paragraph, "factory program vehicle" has the meaning given the term in section 80E.06, subdivision 2;

(m) fail or refuse to offer to its same line make franchised dealers all models manufactured for that line make, other than alternative fuel vehicles as defined in section 216C.01, subdivision 1b. Failure to offer a model is not a violation of this section if the failure is not arbitrary and is due to a lack of manufacturing capacity, a strike, labor difficulty, or other cause over which the manufacturer, distributor, or factory branch has no control;

(n) require a dealer to pay an extra fee, or remodel, renovate, or recondition the dealer's existing facilities, or purchase unreasonable advertising displays, training, tools, or other materials, or to require the dealer to establish exclusive facilities or dedicated personnel as a prerequisite to receiving a model or a series of vehicles;

(o) require a dealer to adhere to performance standards that are not applied uniformly to other similarly situated dealers.

A performance standard, sales objective, or program for measuring dealership performance that may have a material effect on a dealer, including the dealer's right to payment under any incentive or reimbursement program, and the application of the standard or program by a manufacturer, distributor, or factory branch must be fair, reasonable, equitable, and based on accurate information.

A manufacturer, distributor, or factory branch has the burden of proving that the performance standard, sales objective, or program for measuring dealership performance is fair and reasonable under this subdivision;

(p) unreasonably reduce a dealer's area of sales effectiveness without giving at least 90 days' notice of the proposed reduction. The change may not take effect if the dealer commences a civil action to determine whether there is good cause for the change within the 90 days' notice period. The burden of proof in such an action shall be on the manufacturer or distributor; or

(q) to charge back, withhold payment, deny vehicle allocation, or take any other adverse action against a dealer when a new vehicle sold by the dealer has been exported to a foreign country, unless the manufacturer, distributor, or factory branch can show that at the time of sale, the customer's information was listed on a known or suspected exporter list made available to the dealer, or the dealer knew or reasonably should have known of the purchaser's intention to export or resell the motor vehicle in violation of the manufacturer's export policy. There is a rebuttable presumption that the dealer did not know or should not have reasonably known that the vehicle would be exported or resold in violation of the manufacturer's export policy if the vehicle is titled and registered in any state of the United States.

History: 1981 c 59 s 14; 1988 c 611 s 8; 1991 c 69 s 6; 2000 c 409 s 1; 2001 c 62 s 1; 2010 c 339 s 3; 2016 c 107 s 1



Section 80E.135 — WAIVERS AND MODIFICATIONS PROHIBITED.

Subdivision 1. Prohibition. No manufacturer, distributor, or factory branch shall, before entering into a franchise with a new motor vehicle dealer or during the franchise term, use any written instrument, agreement, or waiver, to attempt to nullify or modify any provision of this chapter or prevent a new motor vehicle dealer from bringing an action in a particular forum otherwise available under law. These instruments, agreements, and waivers are null and void.

Subd. 1a. Site control agreements. No manufacturer, distributor, or factory branch shall directly or indirectly condition the awarding of a franchise to a prospective new motor vehicle dealer, the addition of a line make or franchise to an existing dealer, the renewal of a franchise of an existing dealer, the approval of the relocation of an existing dealer's facility, or the approval of the sale or transfer of the ownership of a franchise on the willingness of a dealer, proposed new dealer, or owner of an interest in the dealership facility to enter into a site control agreement or exclusive use agreement. For purposes of this section, the terms "site control agreement" and "exclusive use agreement" include any agreement that has the effect of either:

(1) requiring that the dealer establish or maintain exclusive dealership facilities; or

(2) restricting the ability of the dealer, or the ability of the dealer's lessor in the event the dealership facility is being leased, to transfer, sell, lease, or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease, right of first refusal to purchase or lease the dealership facilities, option to purchase the dealership facilities, option to lease the dealership facilities, or other similar agreement, regardless of the parties to the agreement.

Any provision contained in any agreement that is inconsistent with the provisions of this subdivision is voidable at the election of the affected dealer or owner of an interest in the dealership facility. This subdivision does not limit the right of a manufacturer, distributor, factory branch, or importer to exercise a right of first refusal under section 80E.13, paragraph (j), to acquire a franchisee's assets or ownership in the event of a proposed sale or transfer of a franchise.

Subd. 2. Applicability. Subdivision 1a does not apply to a site control agreement or an exclusive use agreement if the agreement:

(1) is voluntarily entered into by the dealer or the dealer's lessor as described in subdivision 1a and its execution is not a condition of approval of a transaction by a manufacturer, distributor, or factory branch;

(2) clearly and conspicuously discloses that the agreement is voluntary; and

(3) provides for a separate consideration to the dealer or dealer's lessor.

History: 1988 c 611 s 9; 2009 c 34 s 5; 2010 c 339 s 4



Section 80E.14 — LIMITATIONS ON ESTABLISHING OR RELOCATING DEALERSHIPS.

Subdivision 1. Notification; protest; hearing. In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealership or relocating an existing new motor vehicle dealership within or into a relevant market area where the line make is then represented, the manufacturer shall, in writing, first notify each new motor vehicle dealer in this line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of ten miles around an existing dealership. Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, the new motor vehicle dealership may commence a civil action in a court of competent jurisdiction pursuant to section 80E.17 challenging the establishing or relocating of the new motor vehicle dealership. An action brought under this section shall be placed on the calendar ahead of other civil actions to be heard and determined as expeditiously as possible. Thereafter the manufacturer shall not establish or relocate the proposed new motor vehicle dealership unless the court has determined that there is good cause for permitting the establishment or relocation of the motor vehicle dealership.

For the purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership within two miles of a location at which a former dealership of the same line make had been in operation within the previous two years shall not be deemed the establishment of a new motor vehicle dealership if the reopening is carried out in good faith and does not violate the provisions of section 80E.13, paragraph (i).

The relocation of an existing dealer within its area of responsibility as defined in the franchise agreement shall not be subject to this section, if the proposed relocation site is within five miles of its existing location and is not within a radius of five miles of an existing dealer of the same line make.

A manufacturer's establishment or approval of an additional new motor vehicle sales, service, or parts location by its line make dealer is considered the establishment of a new motor vehicle dealership subject to the requirements of this section.

Subd. 2. Good cause. In determining whether good cause has been established for entering into or relocating an additional franchise for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

(a) the extent, nature, and permanency of the investment of the proposed new dealership and the existing motor vehicle dealers of the same line make in the relevant market area;

(b) the effect on the retail new motor vehicle business and the consuming public in the relevant market area;

(c) whether it is injurious to existing new motor vehicle dealers of the same line make in the relevant market area and the public welfare for an additional new motor dealership to be established;

(d) whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the line make in the market area including the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel;

(e) whether the new motor vehicle dealers of the same line make in the relevant market area are providing adequate market penetration and representation; provided, that good cause shall not be shown solely by a desire for further market penetration;

(f) whether the establishment of an additional new motor vehicle dealership would increase competition, and therefore be in the public interest;

(g) the growth or decline in population and new car registrations in the relevant market area;

(h) the effect the proposed new dealership would have on the provision of stable, adequate, and reliable sales and service to purchasers of the same line make in the relevant market area; and

(i) the effect the proposed new dealership would have on the stability of existing franchises of the same line make in the relevant market area.

Subd. 3. Successor manufacturers. (a) If an entity other than the original manufacturer or distributor of a line-make becomes the manufacturer or distributor for the line-make and intends to distribute motor vehicles of that line-make in this state, the entity shall offer those dealers a new franchise agreement for the line-make on substantially similar terms and conditions.

(b) For purposes of this subdivision, the following definitions apply:

(1) "successor manufacturer" means a motor vehicle manufacturer, distributor, or factory branch that, on or after January 1, 2009, acquires, succeeds to, or assumes any part of the business of another manufacturer, referred to as the "predecessor manufacturer," as the result of a court-approved sale;

(2) "relevant market area" is the area within a ten-mile radius around the site of the previous franchisee's dealership facility; and

(3) "former franchisee" is a new motor vehicle dealer that was party to a franchise agreement with a predecessor manufacturer and that has either:

(i) entered into a termination agreement or deferred termination agreement with a predecessor or successor manufacturer related to the franchise; or

(ii) has had the franchise canceled, terminated, nonrenewed, noncontinued, rejected, nonassumed, or otherwise ended by a predecessor or successor manufacturer.

(c) For a period of three years from the date that a former franchisee was terminated, it shall be unlawful for the successor manufacturer to enter into a same line make franchise with any person or to permit the relocation of any existing same line make franchise, for a line make of the predecessor manufacturer that would be located or relocated within the relevant market area without first offering the additional or relocated franchise to the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, at no cost and without any requirements or restrictions other than those imposed generally on the manufacturer's other franchisees at that time, unless one of the following applies:

(1) as a result of the former franchisee's cancellation, termination, noncontinuance, or nonrenewal of the franchise, the predecessor manufacturer had consolidated the line make with another of its line makes for which the predecessor manufacturer had a franchisee with a then existing dealership facility located within that relevant market area;

(2) the successor manufacturer has paid the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, all amounts provided in section 80E.09; or

(3) the successor manufacturer proves that the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, by reason of lack of training, lack of prior experience, poor past performance, lack of financial ability, or poor character, is unfit to own or manage the dealership pursuant to the successor manufacturer's reasonable requirements for appointment as a dealer. A successor manufacturer who seeks to assert that a former franchisee is unfit to own or manage the dealership shall have the burden of proving lack of fitness in any action to enforce the provisions of this subdivision.

Subd. 4. Consolidations. A manufacturer shall not unreasonably deny the request of two or more new motor vehicle dealers who hold franchises representing different line makes of the same manufacturer to consolidate the dealers' ownership and facilities, provided that the resulting new motor vehicle dealer remains in substantial compliance with reasonable capital, credit, and facilities' requirements of the manufacturer, and provided further that the existing location of the dealership holding the franchise or franchises to be relocated is the nearest of that line make to the resulting consolidated facility, and that the resulting facility is not within a radius of ten miles of another dealer of any of the same line makes.

History: 1981 c 59 s 15; 1Sp1981 c 4 art 4 s 3; 1982 c 452 s 8; 1985 c 34 s 5; 1987 c 150 s 1,2; 1995 c 107 s 1; 2000 c 409 s 2; 2009 c 34 s 6; 2010 c 339 s 5,6



Section 80E.15 — MANUFACTURERS, DISTRIBUTORS, FACTORY BRANCHES ACTING AS LESSORS.

A manufacturer, distributor or factory branch acting in the capacity of lessor of buildings or facilities to a new motor vehicle dealer may not take any actions or include in a lease agreement relating to those buildings or facilities any provisions which would be in contravention of or prohibited by sections 80E.01 to 80E.17.

History: 1981 c 59 s 16



Section 80E.16 — ENFORCEMENT.

Subdivision 1. Civil penalty. Any person who violates section 80E.04, 80E.12 or 80E.13 shall be subject to a fine of not more than $2,000 for each violation. Any person who fails to comply with a final judgment or order rendered by a court of competent jurisdiction, issued for a violation of sections 80E.01 to 80E.17, shall be subject to a fine of not more than $25,000. The fines authorized by this subdivision shall be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 2. Remedies cumulative. Nothing in this section shall be construed to limit the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

History: 1981 c 59 s 17



Section 80E.17 — CIVIL REMEDIES.

Notwithstanding the terms of any franchise agreement or waiver to the contrary, any person whose business or property is injured by a violation of sections 80E.01 to 80E.17, or any person injured because of the refusal to accede to a proposal for an arrangement which, if consummated, would be in violation of sections 80E.01 to 80E.17, may bring a civil action to enjoin further violations and to recover the actual damages sustained, together with costs and disbursements, including reasonable attorney's fees.

History: 1981 c 59 s 18; 1986 c 444



Section 80E.18 — NO RETROACTIVE APPLICATION.

The provisions of this chapter shall not apply to any action to terminate or cancel a motor vehicle franchise if the notice to terminate or cancel was given prior to May 1, 1981. Any such action to terminate or cancel shall be governed by the laws and rules of the state of Minnesota in effect on the day notice to terminate or cancel was given.

History: 1982 c 452 s 9; 1985 c 248 s 70






Chapter 80F — MOTOR VEHICLE FUEL FRANCHISES

Section 80F.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given to them in this section.

Subd. 2. Affiliate. "Affiliate" means a person who controls, is controlled by, or is under common control with, any other person. Affiliate includes, without limitation, partners, business entities with common ownership, principals of any business entity, and subsidiaries, parent companies, or holding companies of any person.

Subd. 3. Dealer. "Dealer" means a person permitted to market motor vehicle fuel pursuant to a marketing agreement.

Subd. 4. Facility. "Facility" means the premises which, under a marketing agreement, are to be used by a dealer in connection with the sale, consignment, and distribution of motor vehicle fuel to the public for ultimate consumption.

Subd. 5. Incentive; incentives. "Incentive" or "incentives" means any rebates, volume credits, volume discounts, funds for construction, funds for reimaging, funds for equipment, funds for fixtures, funds for equipment or fixture upgrades, equipment, fixtures, or any other money or things of value provided by or passed through the supplier to a dealer and which are required by the terms of the agreement between the supplier and the dealer to be repaid by the dealer if the terms of the supply contract, whether oral or written, are not met.

Subd. 6. Motor fuel marketing agreement; marketing agreement. "Motor vehicle fuel marketing agreement" or "marketing agreement" means any contract, lease, or other agreement, whether that agreement is oral or written and whether it is express or implied, between a supplier or its affiliate and a dealer whereby a dealer is supplied motor vehicle fuel by a supplier or its affiliate for marketing from a facility under a brand name, trade name, service mark, logotype, or other commercial symbol or related characteristics owned or controlled by the supplier or its affiliate, or where the supplier or its affiliate authorizes or permits such use. The term includes any agreement between the supplier and its affiliate and the dealer to occupy or lease a facility, but does not include any agreement that meets the definition of a franchise under chapter 80C.

Subd. 7. Person. "Person" means a natural person, corporation, partnership, trust, or other legal entity.

Subd. 8. Supplier. "Supplier" means a person other than a refiner who supplies motor vehicle fuel to a dealer pursuant to a marketing agreement.

History: 2000 c 456 s 6



Section 80F.02 — REQUIRED DISCLOSURES.

Subdivision 1. Form of disclosures. The disclosures required by this section must be made in writing by the supplier or its affiliate to the dealer, and must be made either prior to the execution of any marketing agreement or as part of the marketing agreement itself.

Subd. 2. Content of disclosures. The supplier or its affiliate must disclose the following information to the extent it is known to the supplier or affiliate:

(1) the prior three-year motor vehicle fuel gallonage history of the premises, unless previously operated by the same dealer;

(2) the interest, by ownership, lease, or other means of control, of the supplier, an affiliate of the supplier, or any other person, in the facility;

(3) any plans for condemnation, roadway alteration, or other government action that would materially impact the dealer's occupation of the facility or the marketing of motor vehicle fuel from the facility;

(4) any agreements the supplier or affiliate may have to alter, sell, or otherwise dispose of the facility; and

(5) the name, current address, and current telephone number of all dealers who have occupied the facility in the three-year period before the disclosure is made.

History: 2000 c 456 s 7



Section 80F.03 — SURVIVORSHIP.

Subdivision 1. Designated family member. For purposes of this section, "designated family member" means the spouse, child, grandchild, parent, brother, or sister of the operator.

Subd. 2. Right to succeed to agreement. Any designated family member of a deceased or incapacitated dealer may succeed to the marketing agreement if (1) the designated family member gives the supplier written notice of the intention to succeed to the agreement within 60 days of the dealer's death; (2) the designated family member agrees to be bound by the terms and conditions of a written existing marketing agreement; and (3) the designated family member is a person who meets the supplier's reasonable standards. At the request of the supplier, the designated family member must provide any personal and financial data that is reasonably necessary to determine whether the designated family member meets the reasonable standards of the supplier.

Subd. 3. Standards. Reasonable standards used by a supplier may include, but are not limited to, consideration of the designated family member's ability and potential to operate the facility at the same level as the former operator, and of the designated family member's gasoline marketing experience, education, creditworthiness, and management experience.

Subd. 4. Written agreement to be offered. If the marketing agreement under which the deceased or incapacitated dealer operated the facility was oral, the supplier shall offer a reasonable written agreement to the designated family member within 30 days of the designated family member's notification to the supplier of intent to succeed to the agreement. If the designated family member does not, within 30 days after receiving the written agreement from the supplier, either accept the terms of the offered agreement or object to the terms as unreasonable, the designated family member shall be deemed to have waived the right of succession.

Subd. 5. Refusal to allow succession. If a supplier believes in good faith that the designated family member does not meet the supplier's reasonable standards, the supplier shall notify the designated family member of the refusal to allow succession and intent to terminate the marketing agreement. This notice must be provided no more than 90 days after the supplier receives all personal and financial data requested from the designated family member. The agreement must not be terminated less than 90 days after notice is served on the designated family member.

Subd. 6. Dispute regarding right of succession; burden of proof. In determining whether a designated family member failed to meet a supplier's reasonable standards, the supplier has the burden of proving that the standards used are reasonable, and the designated family member has the burden of proving that those standards that are reasonable have been met.

Subd. 7. Permissible condition on succession. As a condition of succession, the supplier may require that reasonable arrangements be entered into for the payment of rent or product payment during the interim period from the date of the dealer's death or incapacity until succession is completed or the right to succession is terminated.

History: 2000 c 456 s 8



Section 80F.04 — ELIMINATION OF SERVICE BAYS PROHIBITED.

Subdivision 1. Service bays. For the purposes of this section, "service bay" means an enclosed area where automobile repairs are performed, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

Subd. 2. Provision for elimination of service bays. A marketing agreement that includes a lease of the facility to the dealer must provide that if the supplier eliminates one or more service bays during the term of the marketing agreement, the supplier must first pay to the dealer in cash an amount that fairly and adequately compensates the dealer for the loss of the service and repair business.

Subd. 3. Waiver. The provision required by subdivision 2 may not be waived or modified except in a writing signed by the dealer executed at least 30 days after the execution of the marketing agreement. The writing must be separate and independent from the marketing agreement, and shall eliminate the payment provisions of subdivision 2.

Subd. 4. Limitations. Nothing in this subdivision prohibits a supplier from altering, modifying, or remodeling a full-service station, without payment to the dealer, following the expiration of the franchise relationship based upon termination or nonrenewal of the franchise relationship in accordance with United States Code, title 15, section 2802(b)(3)(D).

History: 2000 c 456 s 9



Section 80F.05 — HOURS OF OPERATION.

A supplier may set forth in a marketing agreement the required number of hours per day and days per week that the dealer must maintain the retail outlet open for business. However, the supplier shall not unreasonably withhold consent to a modification of such requirements where the dealer can demonstrate that the modification is reasonable based on a change of circumstances, including economic conditions.

History: 2000 c 456 s 10



Section 80F.06 — OTHER BUSINESSES ON PREMISES.

The supplier may set forth in the marketing agreement any prohibitions and limitations on the conduct of any other businesses at the facility, including a charge for additional rent where another business is permitted and conducted. However, the supplier shall not unreasonably withhold consent to the performance of another business, impose unreasonable limitations on the dealer's ability to perform any other business, or charge an unreasonable rent for the conduct of another business, considering the fair rental value of the site and any imposition upon the supplier's business.

History: 2000 c 456 s 11



Section 80F.07 — PRICE CONTROLS.

The price at which the dealer sells products shall not be fixed, established, or regulated by the supplier or the marketing agreement.

History: 2000 c 456 s 12



Section 80F.08 — PROMOTIONAL REQUIREMENTS.

No dealer or supplier shall be required to use any promotion, premium, coupon, giveaway, or rebate. Except as otherwise provided by law, nothing herein shall be construed to prohibit voluntary participation in a promotion, premium, coupon, giveaway, or rebate.

History: 2000 c 456 s 13



Section 80F.09 — DISPOSITION OF PRODUCT.

In the event of termination or nonrenewal of the marketing agreement, whether by mutual agreement or otherwise, the supplier shall purchase from the dealer products that were available for sale to the public at the facility and were purchased from the supplier, provided that the products are tendered by the dealer no later than 30 days from the date of the termination or nonrenewal of the marketing agreement. The payment for the products shall be the then current wholesale price of the products, minus a reasonable restocking fee for products moved by the supplier. The payment shall be reduced by any amount of indebtedness owed by the dealer to the supplier. If the dealer has in its possession on the date of termination any products which were supplied by the supplier which have not been paid for in full, the dealer at its expense shall, within 30 days of the termination or nonrenewal of the marketing agreement, transfer to the supplier all of such products in a merchantable condition. The provisions of this section are subject to valid liens against the products by or on behalf of other creditors of the dealer.

History: 2000 c 456 s 14



Section 80F.10 — FREE ASSOCIATION.

No supplier shall restrict or prohibit, directly or indirectly, the right of free association among dealers for any lawful purpose. No dealer shall restrict or prohibit, directly or indirectly, the right of free association among suppliers for any lawful purpose.

History: 2000 c 456 s 15



Section 80F.11 — RELEASE AND WAIVER.

No party to a marketing agreement shall require as a condition of entering into the marketing agreement that the other party assent to a release or waiver of any rights provided by this chapter, or include in a marketing agreement a release of claims. Any such waiver or release is void. The right of either party to the interposition of counterclaims or crossclaims shall not be waived by the marketing agreement, and any such provision is void.

History: 2000 c 456 s 16



Section 80F.12 — SECURITY DEPOSIT.

A security deposit shall not be required except for the purpose of securing against loss of or damage to real or personal property or payment of money due to the supplier or credit extended to the dealer. Any security deposit required of the dealer may be satisfied by a letter of credit or the deposit of cash or a pledge of a savings account or its equivalent in a banking institution located in Minnesota. In the event that the security deposit is made by the dealer by depositing cash with the supplier, the deposit shall earn interest at the rate of six percent per year which shall accrue to the benefit of the dealer and be payable to the dealer upon termination of the security deposit, less any charges to which the supplier is entitled to collect from the security deposit or interest earned on it. In the event that the security deposit is made by the pledge of a savings account, a savings account shall be opened in the joint name of the supplier and the dealer and neither party shall be entitled to withdraw the funds without the consent of the other party; upon termination of the security deposit arrangement, the principal deposit together with accrued interest at the rate paid for the account shall be payable to the dealer after deduction of any charges to which the supplier may be entitled.

History: 2000 c 456 s 17



Section 80F.13 — VIOLATION OF LAW.

No party to a marketing agreement shall require or encourage any other party to the marketing agreement to violate or conspire to violate any state, federal, or local laws.

History: 2000 c 456 s 18



Section 80F.14 — ASSIGNMENT.

Subdivision 1. Lease arrangements. If a dealer leases a facility under a marketing agreement with the supplier or its affiliate, the provisions of this subdivision apply. A supplier shall not unreasonably withhold or delay its consent to any assignment or transfer of a marketing agreement. The dealer may assign the marketing agreement to another person that meets the reasonable standards of the supplier. A dealer who intends to assign the marketing agreement shall give the other party notice of the proposed assignment and shall identify the proposed assignee. At the time of serving notice of assignment, a dealer shall promptly provide, at the request of the other party, personal and financial data that is reasonably necessary to determine whether the assignment should be honored. If the supplier who is requested to approve the assignment believes in good faith that reasonable cause exists for refusing to honor the assignment, that person shall inform the dealer of the denial and the reasons for denial within 60 days of receiving the notice of assignment. A supplier may condition assignment upon the agreement of the dealer who intends to assign and the other assignee to be bound by all terms and conditions of the existing marketing agreement.

Subd. 2. Nonlease arrangements. If a marketing agreement does not involve the lease of the facility by the dealer from the supplier, the agreement shall be freely assignable by the dealer or the supplier, provided that such assignment does not increase the burdens or obligations of the other party. A supplier may require an assignee to make reasonable and adequate credit arrangements for the payment of product delivered. If the assigning dealer has an incentive obligation to the supplier, the assigning dealer either shall obtain the consent of the supplier to the proposed assignment, which consent shall not be unreasonably withheld, or shall provide reasonable and adequate security for the benefit of the supplier to assure that the assignor's incentive obligation to the supplier is met by the assignee dealer.

History: 2000 c 456 s 19



Section 80F.15 — ASSIGNMENT OF FACILITY LEASE OPTION.

A supplier or an affiliate of a supplier who has an option to purchase, or an option to lease or extend the lease of a facility occupied by a dealer, who determines not to exercise the option, shall offer to assign or otherwise transfer the option to the dealer. The supplier may charge the dealer a reasonable legal and administrative cost for transfer of the option. Options to purchase, or lease or extend the lease of a facility created after May 6, 2000, are assignable to the dealer who occupies the facility. If the dealer exercises the option, the supplier or affiliate is not liable for the performance of the dealer pursuant to the option or the underlying lease after the option is exercised.

History: 2000 c 456 s 20



Section 80F.16 — DEALER NOTICE OF TERMINATION.

A dealer may only terminate a marketing agreement if the dealer provides 90 days' written notice of termination to the supplier. On or before the termination date, the dealer shall repay to the supplier any incentive money that is required to be repaid to the supplier upon termination pursuant to the terms of the marketing agreement. The giving of notice of termination shall not eliminate a claim by the supplier for damages for breach of contract.

History: 2000 c 456 s 21



Section 80F.17 — ENFORCEMENT.

Any person aggrieved by a violation of this chapter may obtain injunctive relief, damages, rescission, or other relief. It is not a defense to an action for injunctive relief that an aggrieved person may have adequate remedies at law. A party shall submit the dispute to binding arbitration in accordance with the commercial rules of the Minnesota American Arbitration Association. Injunctive relief shall remain available in a court of competent jurisdiction where arbitration cannot provide complete relief to vindicate the rights of either party or where appropriate to secure rights after arbitration. The court or arbitrator shall have the discretion to award to the prevailing party its costs and disbursements. No action may be commenced under this chapter more than three years after the cause of action accrued. If the marketing agreement provides for the right of the supplier to recover attorney fees as the prevailing party in a suit between the parties, then the dealer shall have the right to recover attorney fees as the prevailing party in an action under this marketing agreement or under this chapter.

History: 2000 c 456 s 22



Section 80F.18 — CHOICE OF LAW AND JURISDICTION.

The laws of the state of Minnesota shall govern any marketing agreement whereby the dealer is or will be marketing motor vehicle fuel in Minnesota and venue for all actions shall be the state of Minnesota. Any condition, stipulation or provision, including any choice of law provision or any choice of venue provision, purporting to bind any person who is acquiring a marketing agreement to be operated in this state to waive compliance with any provisions of this chapter is void.

History: 2000 c 456 s 23






Chapter 80G — BULLION PRODUCTS DEALERS

Section 80G.01 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the following terms have the meanings given to them in this section.

Subd. 2. Bullion product. "Bullion product" means any coin, round, bar, or ingot containing silver, gold, platinum, palladium, or other precious metal.

Subd. 3. Dealer. (a) Subject to the exceptions in paragraph (b), a "dealer" means any person who buys, sells, solicits, or markets bullion products or investments in bullion products to consumers and:

(1) is incorporated, registered, domiciled, or otherwise located in this state;

(2) has a dealer representative located in this state; or

(3) does business with a consumer at a location in this state, or delivers or ships a bullion product or makes a payment to a consumer at an address in this state, unless the transaction occurs when the consumer is at a business location outside of this state.

(b) A dealer does not include any of the following persons:

(1) a person who engages only in wholesale bullion product transactions with other persons who engage only in wholesale bullion product transactions or with dealers who buy or sell at retail and are properly registered under this chapter;

(2) a person who engages only in transactions at occasional garage or yard sales held at the seller's residence, farm auctions held at the seller's residence, or estate sales held at the decedent's residence;

(3) a person who is properly registered pursuant to chapter 80A, or the federal Securities Exchange Act of 1934 and rules promulgated thereunder as a securities broker dealer or broker dealer agent;

(4) an auctioneer who auctions bullion products on behalf of an owner, if the auctioneer does not take title or ownership of the bullion products, or the operator of an Internet Web site that allows users to offer the sale of bullion products through that Web site, does not set the price, is not the seller of record, and does not take possession of any bullion products to be offered;

(5) a person who engages only in transactions at no more than 12 trade shows per year in this state where the consumer is present and the transaction is made at the trade show; or

(6) a federally or state-chartered bank, bank and trust, savings bank, savings association, or credit union or any operating subsidiary of them.

Subd. 4. Dealer representative. "Dealer representative" means any natural person acting as an employee, contractor, or agent of a dealer and who has interactions with consumers for the purpose of the buying, selling, solicitation, or marketing of bullion products or investments in bullion products. This term does not mean a natural person who has interactions with consumers solely for administrative purposes.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 6. Owner. "Owner" means any person who has an ownership interest in a dealer, regardless of whether directly or indirectly, of more than ten percent and who is actively engaged in the direction, management, oversight, or operation of the dealer or its business affairs.

Subd. 7. Person. "Person" has the same meaning given in section 325F.68, subdivision 3.

Subd. 8. Precious metal content. "Precious metal content" means the quantity, measured in grams or troy ounces, of gold, silver, platinum, palladium, or other precious metal in a bullion product and the percentage that the precious metal constitutes of the total weight of the bullion product.

History: 2013 c 85 art 6 s 4; 2013 c 120 s 1; 2016 c 134 s 1



Section 80G.02 — REGISTRATION.

Subdivision 1. Registration required. It is unlawful for a dealer or dealer representative to solicit, market, buy, sell, or deliver bullion products or investments in bullion products to a consumer without being registered by the commissioner as provided for in this chapter. A dealer must submit an application to register itself and each of its dealer representatives within 45 days of reaching $25,000 in the aggregate of bullion product transactions with consumers between July 1 and June 30 of any year, as determined by the transactions' sale or purchase prices. Once a dealer is required to register itself and its dealer representatives, the dealer must thereafter renew its registration and the registration of each of its dealer representatives in accordance with this chapter, regardless of the aggregate annual amount of transactions, unless the person ceases to be a dealer. A dealer representative may not buy, sell, solicit, or market bullion products or investments in bullion products on behalf of a dealer unless the dealer is properly registered with the commissioner under this section.

Subd. 2. Registration obligations. Registrations issued or renewed by the commissioner under this chapter shall expire on June 30 and must be renewed.

Subd. 3. Registration application and renewal. The application and renewal forms shall include the following information, as applicable, which shall be considered by the commissioner in determining whether to issue a registration and whether to thereafter renew the registration:

(1) the name, assumed names, doing business as names, including caller identification names, and business addresses of the dealer, the name of each owner and officer, and the name and primary work location of each dealer representative. A dealer who desires to carry on business in more than one location shall identify each address where business is conducted;

(2) if a dealer is doing business under any name other than the dealer's legal name, documentation that the assumed name has been properly filed with the secretary of state or appropriate government office;

(3) the dealer's primary telephone number, e-mail address, and Web site domain name used or intended to be used by the dealer and its dealer representatives to buy, sell, solicit, market, or deliver to consumers bullion products or investments in bullion products;

(4) the disclosure of all criminal convictions by any court, including military courts, within the last ten years, except those relating to misdemeanor traffic citations and misdemeanor convictions involving driving under the influence, driving while intoxicated, driving without a license, reckless driving, or driving with a suspended or revoked license, and juvenile offenses, for the dealer and each officer and owner of the dealer and for each of its dealer representatives;

(5) the disclosure of any civil judgments in favor of a government entity or government entity orders entered, filed, or issued against the dealer, its officers and owners, or its dealer representatives within the last ten years for violation of consumer protection laws or unfair trade practice laws or for failure to account to a consumer for money or property received from the consumer;

(6) the disclosure of any settlement or other agreement with any government entity within the last ten years resolving concerns that the dealer, its officers and owners, or its coin dealer representatives violated consumer protection or unfair trade practice laws, or for failure to account to a consumer for money or property received from the consumer; and

(7) the disclosure of any instance in which the dealer, its officers and owners, and its dealer representatives were at any time permanently or temporarily prohibited by any court of competent jurisdiction or ordered to cease and desist as the result of a government agency action from engaging in buying, selling, soliciting, or marketing of bullion products or investments in bullion products. A dealer may rely on the screening process provided for in section 80G.05 and the statements of its dealer representatives for the purposes of complying with the disclosure requirements of this clause relating to dealer representatives, provided that such reliance is reasonable, in good faith, and the dealer has no knowledge of information suggesting that the screening results or statement are inaccurate.

Subd. 4. Notice of change in registration information. A dealer must provide the commissioner written notice of a change in the dealer's name, assumed names, doing business as names, business addresses, including all business addresses at which it or its dealer representatives conduct business, owners, e-mail addresses, Web site domain names, or primary telephone number used by it or its dealer representatives to buy, sell, solicit, or market to consumers bullion products or investments in bullion products no later than 30 days after the change occurs.

Subd. 5. Registration fee. (a) The fee for each registration under this chapter shall be as follows:

(1) dealers, $25; and

(2) dealer representatives, $10.

(b) The commissioner, based on the cost of processing registrations, may adjust the registration fee on an annual basis as needed.

History: 2013 c 85 art 6 s 4; 2013 c 120 s 2; 2016 c 134 s 2



Section 80G.03 — REGISTRATION DENIAL, NONRENEWAL, REVOCATION, AND SUSPENSION.

Subdivision 1. Authority. The commissioner may, by order, suspend, revoke, or refuse to issue or renew a dealer or dealer representative registration for any one or more of the following causes:

(1) providing incorrect, false, misleading, or incomplete information to the commissioner or refusing to allow a reasonable inspection of information and documents in the possession of the dealer, dealer representative, or a third party or to allow a reasonable inspection of premises;

(2) obtaining or attempting to obtain a registration through misrepresentation or fraud;

(3) having a dealer or dealer representative registration or its equivalent, including licensure under section 325F.73, denied, suspended, or revoked by any locality within the state or other state, province, district, or territory;

(4) being permanently or temporarily enjoined by any court of competent jurisdiction or being ordered to cease and desist by a government agency from engaging in or continuing any conduct or practice involving the buying, selling, soliciting, or marketing of bullion products, investments in bullion products, or precious metal to consumers;

(5) violating the provisions of this chapter or sections 45.027, 325D.43 to 325D.48, 325F.67, 325F.68 to 325F.69, 325F.694, and 325F.73 to 325F.744, or federal or state taxation or labor law; or

(6) violating a subpoena or order of the commissioner or a court issued pursuant to this chapter or sections 45.027, 325D.43 to 325D.48, 325F.67, 325F.68 to 325F.69, 325F.694, 325F.70, and 325F.73 to 325F.744.

Subd. 2. Dealer responsibility for actions of dealer representatives. The commissioner may take action against a dealer for any violations of this chapter by its dealer representatives conducting activities on behalf of or at the direction of the dealer. The commissioner may also take action against the dealer representative.

Subd. 3. Other authority of the commissioner. If a registration lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the registration was last effective and enter a revocation order as of the last date on which the registration was in effect, and impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 4. Effect of revocation. A revocation of a registration prohibits the dealer or dealer representatives from making a new application for a registration for at least two years from the effective date of the revocation.

History: 2013 c 120 s 3; 2016 c 134 s 3



Section 80G.04 — CRIMINAL CONVICTIONS.

Subdivision 1. Dealer registration precluded. The commissioner must deny an application for registration or renewal of a dealer, or revoke such registration, if the bullion coin dealer or its owners or officers have within the last ten years been convicted in any court of any financial crime or other crime involving fraud or theft.

Subd. 2. Dealer representative registration precluded. The commissioner must deny an application for registration or renewal of a dealer representative, or revoke such registration, if the dealer representative has within the last ten years been convicted in any court of any financial crime or other crime involving fraud or theft.

History: 2013 c 120 s 4; 2016 c 134 s 4



Section 80G.05 — SCREENING.

Subdivision 1. Screening process required. Each dealer must establish procedures to screen each of its owners and officers and each of its dealer representatives prior to submitting the application to the commissioner for initial registration and at each renewal. The results of such screenings shall be kept on file by the dealer and, if requested by the commissioner, provided to the commissioner as part of the initial registration and all renewal registrations.

Subd. 2. Initial screening. The screening process for initial registration must be done no more than 60 days before the submission of an application for registration. The process must include a national criminal history record search, a judgment search, and a county criminal history search for all counties where the owner, officer, or dealer representative has resided within the immediately preceding ten years. Each dealer shall use a reputable, reliable, and accurate vendor authorized to do business in any state to conduct the background screening process on its owners, officers, and dealer representatives.

Subd. 3. Renewal screening. The screening process for the renewal of a registration must include a national criminal history record search, a judgment search, and county criminal history search for all counties where the owner, officer, or dealer representative has resided since satisfactorily completing the last screening process conducted pursuant to this section. Screening for renewal of the owner, officer, and dealer representative registrations must take place no more than 60 days before the submission of an application for renewal of a registration.

History: 2013 c 120 s 5; 2016 c 134 s 5



Section 80G.06 — SURETY BOND.

Subdivision 1. Surety bond requirement. Every dealer shall maintain a current, valid surety bond issued by a surety company admitted to do business in Minnesota in an amount based on the transactions (purchases from and sales to consumers at retail) during the 12-month period prior to registration, or renewal, whichever is applicable.

The amount of the surety bond shall be as specified in the table below:

A consumer injured in money or property by a dealer's or dealer representative's failure to provide bullion products that the consumer has paid for or failure to remit money or goods owed to the consumer in connection with the consumer's sale of bullion products may file a claim with the surety and if the claim is not paid, is authorized to bring an action based on the bond and recover against the surety. The commissioner or attorney general may also file a claim and bring an action on the bond and recover against the surety on behalf of a consumer so injured.

History: 2013 c 120 s 6; 2016 c 134 s 6



Section 80G.07 — PROHIBITED CONDUCT.

Subdivision 1. Sales practices. No dealer or dealer representative shall:

(1) prior to a transaction regarding bullion products, or concurrent with the delivery thereof, fail to provide to the consumer an invoice, which, in a clear and conspicuous manner, discloses the dealer's registration number, the Department of Commerce's e-mail address and telephone number, the sale or purchase price, the quantity of the bullion products, and specifically identifies and describes the bullion products, as well as their precious metal content, but only if it differs from the precious metal content specified by a government mint issuing the product and struck on the product, or if the product is not issued by a government mint;

(2) fail to investigate any consumer complaint and retain records of all consumer complaints, the results of its investigations, and the dealer's response and resolution of the complaint;

(3) fail to deliver by common carrier bullion products to a consumer within the time agreed upon with the consumer or, if no such agreement exists, within 30 days after the consumer has paid for the bullion products;

(4) fail to pay a consumer for purchased bullion products within the time agreed upon with the consumer or, if no such agreement exists, within 30 days after the consumer has provided the bullion products;

(5) misrepresent the delivery date of bullion products or payment for bullion products, or the dealer or representative's professional qualifications, affiliations, or registration;

(6) misrepresent any material aspect of a bullion product, including its performance, efficacy, nature, investment value, central characteristics, liquidity, earnings potential, or profitability;

(7) misrepresent the manner in which any bullion products a consumer provides will be stored or otherwise handled once received;

(8) renegotiate the terms of a sale or purchase after receiving a consumer's payment or bullion products without first obtaining the consumer's agreement to renegotiate and offering the consumer the option to have the payment fully refunded or the entirety of the bullion products returned;

(9) fail to respond within three business days to a consumer inquiry about the delivery status of bullion products that the consumer has paid for but not yet received or the status of a payment for bullion products that the consumer has already provided;

(10) telephone or solicit a consumer, or sell or provide the consumer's name to any other dealer or dealer representative, after the consumer requests not to be contacted;

(11) violate a subpoena or order of the commissioner or a court;

(12) make any communication to a potential buyer or seller of bullion products that misrepresents the relationship, if any, between the dealer or dealer representative and any government agency or mint;

(13) improperly withhold, misappropriate, or convert any money or properties received in the course of buying, selling, soliciting, or marketing bullion products or investments in bullion products to consumers;

(14) misrepresent the terms of an actual or proposed purchase or sale of bullion products or investment in bullion products to a consumer; or

(15) violate any other federal, state, or local law or rule related to selling, purchasing, soliciting, or marketing of bullion products, investments in bullion products, or precious metals, or any federal, state, or local law related to fraudulent, coercive, or dishonest practices, or federal, state, or local law related to taxation or labor standards.

Subd. 2. [Repealed, 2016 c 134 s 10]

History: 2013 c 120 s 7; 2016 c 134 s 7



Section 80G.08 — CRIMINAL VIOLATION.

A person who conducts business as a dealer or as a dealer representative without having first registered with the commissioner as required in section 80G.02, subdivision 1, or who carries on such business after the revocation, suspension, or expiration of a registration, or who violates section 80G.07, subdivision 1, clause (3) or (4), is guilty of a misdemeanor.

History: 2013 c 120 s 8; 2016 c 134 s 8



Section 80G.09 — OTHER ACTION; LOCAL AUTHORITY.

Nothing in this chapter precludes an action under chapter 80A or preempts local government authority under section 325F.742.

History: 2013 c 120 s 9



Section 80G.10 — INVESTIGATIONS AND CIVIL ENFORCEMENT.

Subdivision 1. Civil action instituted by commissioner. If the commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the commissioner may maintain an action in the district court to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

Subd. 2. Relief available. In an action under this section and on a proper showing, the court may:

(1) issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(i) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the commissioner, for the defendant or the defendant's assets;

(ii) ordering the commissioner to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(iii) imposing a civil penalty up to $10,000 for each violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or the predecessor act; and

(iv) ordering the payment of prejudgment and postjudgment interest; or

(3) order such other relief as the court considers appropriate.

Subd. 3. No bond required. The commissioner may not be required to post a bond in an action or proceeding under this chapter.

Subd. 4. Commissioner authority. (a) If the commissioner determines that a person has engaged, is engaged, or is about to engage in an act, practice, or course of conduct constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of conduct constituting a violation of this chapter or rule adopted or order issued under this chapter the commissioner may:

(1) issue an order directing the person to cease and desist from engaging in the act, practice, or conduct or to take other action necessary or appropriate to comply with this chapter; or

(2) issue an order denying, suspending, revoking, or conditioning the registration of the dealer or dealer representative.

(b) Upon issuance of an order, the commissioner shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been issued. The order must include a statement of the reasons for the order and whether the commissioner will seek a civil penalty or costs of the investigation, and notice that the person must within 30 days of being served with the order, request in writing a hearing and that within 15 days after receipt of a written hearing request from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing within 30 days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested, the commissioner, after notice of an opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) If a hearing is requested pursuant to paragraph (b), a hearing must be held under chapter 14 and a final order may not be issued unless the commissioner makes findings of fact and conclusions of law in a record according to chapter 14. The final order may make final, vacate, or modify the order issued under paragraph (a).

(d) If a petition for judicial review of a final order is not filed in accordance with chapter 14, the commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(e) If a person does not comply with an order under this section, the commissioner may petition a court of competent jurisdiction to enforce the order. The court may not require the commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount up to $10,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

(f) In addition to the authority granted under this chapter, the commissioner has all the authority provided under section 45.027 to ensure compliance with this chapter.

History: 2013 c 120 s 10; 2016 c 134 s 9






Chapter 81 — COLONIZATION



Chapter 81A — UNIFORM ATHLETE AGENTS ACT

Section 81A.01 — SHORT TITLE.

Sections 81A.01 to 81A.21 may be cited as the Uniform Athlete Agents Act.

History: 2002 c 332 s 1



Section 81A.02 — DEFINITIONS.

Subdivision 1. Terms. For purposes of sections 81A.01 to 81A.21, the terms defined in this section have the meanings given them.

Subd. 2. Agency contract. "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.

Subd. 3. Athlete agent. "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly for remuneration, recruits or solicits a student athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

Subd. 4. Athletic director. "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 6. Contact. "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.

Subd. 7. Endorsement contract. "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

Subd. 8. Intercollegiate sport. "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

Subd. 9. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, or joint venture; government, governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

Subd. 10. Professional sports services contract. "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

Subd. 11. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Subd. 12. Registration. "Registration" means registration as an athlete agent under sections 81A.01 to 81A.21.

Subd. 13. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

Subd. 14. Student athlete. "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.

History: 2002 c 332 s 2



Section 81A.03 — SERVICE OF PROCESS; INVESTIGATING POWERS.

Subdivision 1. Appointment of agent. By acting as an athlete agent in this state, a nonresident individual appoints the commissioner as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

Subd. 2. Subpoena and enforcement powers. The commissioner may issue subpoenas for any material that is relevant to the administration of sections 81A.01 to 81A.21 and exercise other enforcement powers available to the commissioner under chapter 45.

History: 2002 c 332 s 3



Section 81A.04 — CERTIFICATE OF REGISTRATION REQUIRED.

Subdivision 1. General requirement. Except as otherwise provided in subdivision 2, an individual may not act as an athlete agent in this state without holding a certificate of registration under section 81A.06.

Subd. 2. Exceptions. Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) a student athlete or another person acting on behalf of the student athlete initiates communication with the individual; and

(2) within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

Subd. 3. Contracts void. An agency contract resulting from conduct in violation of this section is void, and the athlete agent shall return any consideration received under the contract.

History: 2002 c 332 s 4; 2015 c 21 art 1 s 8



Section 81A.05 — REGISTRATION PROCESS.

Subdivision 1. Requirements. An applicant for registration shall submit an application for registration to the commissioner in a form prescribed by the commissioner. The application must be in the name of an individual and, except as otherwise provided in subdivision 2, signed or otherwise authenticated by the applicant under penalty of perjury, and state or contain:

(1) the name of the applicant and the address of the applicant's principal place of business;

(2) the name of the applicant's business or employer, if applicable;

(3) any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) a description of the applicant's:

(i) formal training as an athlete agent;

(ii) practical experience as an athlete agent; and

(iii) educational background relating to the applicant's activities as an athlete agent;

(5) the names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) the name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) the names and addresses of all persons who are:

(i) with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business; and

(ii) with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent or greater;

(8) whether the applicant or any person named under clause (7) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) whether there has been any administrative or judicial determination that the applicant or any person named under clause (7) has made a false, misleading, deceptive, or fraudulent representation;

(10) any instance in which the conduct of the applicant or any person named under clause (7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution;

(11) any sanction, suspension, or disciplinary action taken against the applicant or any person named under clause (7) arising out of occupational or professional conduct; and

(12) whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named under clause (7) as an athlete agent in any state.

Subd. 2. Reciprocal applications or certificates. An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed under subdivision 1. The commissioner must accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) was submitted in the other state within six months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

History: 2002 c 332 s 5



Section 81A.06 — ISSUANCE OF CERTIFICATE OF REGISTRATION.

Subdivision 1. Authority. Except as otherwise provided in subdivision 2, the commissioner must issue a certificate of registration to an individual who complies with section 81A.05, subdivision 1, or whose application has been accepted under section 81A.05, subdivision 2.

Subd. 2. Refusal. (a) The commissioner may refuse to issue a certificate of registration if the commissioner determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the commissioner may consider whether the applicant has:

(1) been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3) engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) engaged in conduct prohibited by section 81A.14;

(5) had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

(7) engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(b) In making a determination under paragraph (a), the commissioner shall consider:

(1) how recently the conduct occurred;

(2) the nature of the conduct and the context in which it occurred; and

(3) any other relevant conduct of the applicant.

Subd. 3. Renewals. An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the commissioner. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

Subd. 4. Reciprocal renewals. An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed under subdivision 3, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The commissioner must accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) was submitted in the other state within six months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

Subd. 5. Term. A certificate of registration or a renewal of a registration is valid for two years.

History: 2002 c 332 s 6



Section 81A.07 — SUSPENSION, REVOCATION, OR REFUSAL TO RENEW REGISTRATION.

Subdivision 1. Authority. The commissioner may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under section 81A.06, subdivision 2.

Subd. 2. Notice and hearing requirements. The commissioner may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only under chapter 14.

History: 2002 c 332 s 7



Section 81A.09 — REGISTRATION AND RENEWAL FEES.

An application for registration must be accompanied by a $500 fee. An application for renewal of registration must be accompanied by a $400 fee.

History: 2002 c 332 s 9



Section 81A.10 — FORM OF CONTRACT.

Subdivision 1. Required authentication. An agency contract must be in a record, signed or otherwise authenticated by the parties.

Subd. 2. Contents. An agency contract must state or contain:

(1) the amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) the name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract;

(3) a description of any expenses that the student athlete agrees to reimburse;

(4) a description of the services to be provided to the student athlete;

(5) the duration of the contract; and

(6) the date of execution.

Subd. 3. Notice. An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

Subd. 4. Voidability. An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

Subd. 5. Record to student athlete. The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.

History: 2002 c 332 s 10



Section 81A.11 — NOTICE TO EDUCATIONAL INSTITUTION.

Subdivision 1. By athlete agent. Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent must give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or at which the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

Subd. 2. By student athlete. Within 72 hours after entering into an agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete must inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract. The commissioner has no enforcement authority with respect to a violation of this subdivision by a student athlete.

History: 2002 c 332 s 11



Section 81A.12 — STUDENT ATHLETE'S RIGHT TO CANCEL.

Subdivision 1. Generally. A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

Subd. 2. Nonwaivability. A student athlete may not waive the right to cancel an agency contract.

Subd. 3. Effect. If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

History: 2002 c 332 s 12



Section 81A.13 — REQUIRED RECORDS.

Subdivision 1. Retention. An athlete agent must retain the following records for a period of five years:

(1) the name and address of each individual represented by the athlete agent;

(2) any agency contract entered into by the athlete agent; and

(3) any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

Subd. 2. Inspection rights. Records required by subdivision 1 to be retained are open to inspection by the commissioner during normal business hours.

History: 2002 c 332 s 13



Section 81A.14 — PROHIBITED CONDUCT.

Subdivision 1. Conduct intended to induce a student athlete to enter into an agency contract. An athlete agent, with the intent to induce a student athlete to enter into an agency contract, may not:

(1) give any materially false or misleading information or make a materially false promise or representation;

(2) furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) furnish anything of value to any individual other than the student athlete or another registered athlete agent.

Subd. 2. Other intentional conduct. An athlete agent may not intentionally:

(1) initiate contact with a student athlete unless registered under sections 81A.01 to 81A.21;

(2) refuse or fail to retain or permit inspection of the records required to be retained by section 81A.13;

(3) fail to register when required by section 81A.04;

(4) provide materially false or misleading information in an application for registration or renewal of registration;

(5) predate or postdate an agency contract; or

(6) fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.

Subd. 3. Misconduct of athlete agents. An athlete agent must not violate section 325E.33.

History: 2002 c 332 s 14



Section 81A.15 — CRIMINAL PENALTIES.

An athlete agent who violates section 81A.14 is guilty of a gross misdemeanor.

History: 2002 c 332 s 15



Section 81A.16 — CIVIL REMEDIES.

Subdivision 1. Private right of action by educational institution. An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of sections 81A.01 to 81A.21. In an action under this section, the court may award costs and reasonable attorney's fees.

Subd. 2. Damages. Damages of an educational institution under subdivision 1 include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of sections 81A.01 to 81A.21 or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

Subd. 3. Accrual of action. A right of action under this section does not accrue until the educational institution discovers, or by the exercise of reasonable diligence would have discovered, the violation by the athlete agent or former student athlete.

Subd. 4. Several liability. Any liability of the athlete agent or the former student athlete under this section is several and not joint.

Subd. 5. Other rights, remedies, or defenses. Sections 81A.01 to 81A.21 do not restrict rights, remedies, or defenses of any person under law or equity.

History: 2002 c 332 s 16



Section 81A.17 — ADMINISTRATIVE PENALTY.

The commissioner may assess a civil penalty against an athlete agent not to exceed $25,000 for a violation of sections 81A.01 to 81A.21, in accordance with chapters 14 and 45.

History: 2002 c 332 s 17



Section 81A.19 — ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.

Sections 81A.01 to 81A.21 governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures are intended to conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Public Law 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.

History: 2002 c 332 s 19



Section 81A.20 — SEVERABILITY.

If any provision of sections 81A.01 to 81A.21 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 81A.01 to 81A.21 which can be given effect without the invalid provision or application, and to this end the provisions of sections 81A.01 to 81A.21 are severable.

History: 2002 c 332 s 20



Section 81A.21 — EFFECT ON OTHER LAW.

Sections 81A.01 to 81A.21 do not limit the applicability of section 325E.33.

History: 2002 c 332 s 21









Chapters 82 - 83 — REAL ESTATE SALES REGULATIONS

Chapter 82 — REAL ESTATE BROKERS AND SALESPERSONS

Section 82.55 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter the terms defined in this section have the meanings given to them.

Subd. 1a. Automated valuation model. For purposes of this chapter, "automated valuation model" means a computerized model used by mortgage originators and secondary market issuers to determine the collateral worth of a mortgage secured, or to be secured, by a consumer's principal dwelling.

Subd. 1b. Broker price opinion or BPO. For purposes of this chapter, "broker price opinion" or "BPO" means an estimate prepared by a real estate broker, real estate salesperson, or licensed real estate appraiser that details the probable selling price of a particular parcel of real property and provides a varying level of detail about the property's condition, market, and neighborhood, and information on comparable sales, but does not include an automated valuation model.

Subd. 2. Brokerage; business entity. "Brokerage" or "business entity" means a corporation, partnership, limited liability company, limited liability partnership, or other business structure that holds a real estate broker license.

Subd. 3. Business of financial planning. "Business of financial planning" means providing, or offering to provide, financial planning services or financial counseling or advice, on a group or individual basis. A person who, on advertisements, cards, signs, circulars, letterheads, or in any other manner, indicates that the person is a "financial planner," "financial counselor," "financial adviser," "investment counselor," "estate planner," "investment adviser," "financial consultant," or any other similar designation or title or combination thereof, is considered to be representing himself or herself to be engaged in the business of financial planning.

Subd. 3a. Buyer's broker. "Buyer's broker" means a licensee who represents a buyer under a signed buyer's broker agreement. A buyer's broker owes to the buyer fiduciary duties.

Subd. 4. Closing agent; real estate closing agent. "Closing agent" or "real estate closing agent" means any person whether or not acting as an agent for a title insurance agent, a licensed attorney, real estate broker, or real estate salesperson, who for another and with or without a commission, fee, or other valuable consideration or with or without the intention or expectation of receiving a commission, fee, or other valuable consideration, directly or indirectly provides closing services incident to the sale, trade, lease, or loan of residential real estate, including drawing or assisting in drawing papers incident to the sale, trade, lease, or loan, or advertises or claims to be engaged in these activities.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce or a designee.

Subd. 6. Dual agency. "Dual agency" means a situation in which a licensee owes a duty to more than one party to the transaction.

Circumstances which establish dual agency include the following:

(1) when one licensee represents both the buyer and the seller in a real estate transaction; or

(2) when two or more licensees, licensed to the same broker, each represent a party to the transaction.

Subd. 7. Electronic agent. "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

Subd. 8. Electronic record. "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

Subd. 9. Electronic signature. "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

Subd. 10. Licensee. "Licensee" means a person duly licensed under this chapter.

Subd. 11. Loan broker. "Loan broker" means a licensed real estate broker or salesperson who, for another and for an advance fee or with the intention or expectation of receiving the same, directly or indirectly, negotiates or offers or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance on real estate, or represents himself or herself or otherwise holds himself or herself out as a licensed real estate broker or salesperson, either in connection with any transaction in which he or she directly or indirectly negotiates or offers or attempts to negotiate a loan, or in connection with the conduct of his or her ordinary business activities as a loan broker.

"Loan broker" does not include a licensed real estate broker or salesperson who, in the course of representing a purchaser or seller of real estate, incidentally assists the purchaser or seller in obtaining financing for the real property in question if the licensee does not receive a separate commission, fee, or other valuable consideration for this service.

For the purposes of this subdivision, an "advance fee" means a commission, fee, charge, or compensation of any kind paid before the closing of a loan, that is intended in whole or in part as payment for finding or attempting to find a loan for a borrower. Advance fee does not include pass-through fees or commitment or extended lock fees or other fees as determined by the commissioner.

Subd. 12. Overpayment. "Overpayment" means any payment of money in excess of a statutory fee or for a license for which a person does not qualify.

Subd. 13. Override clause. "Override clause" means:

(1) a provision in a listing agreement or similar instrument allowing the broker to receive compensation when, after the listing agreement has expired, the property is sold to persons with whom a broker or salesperson had negotiated or shown the property prior to the expiration of the listing agreement; or

(2) a provision in the buyer's representation agreement or similar instrument allowing the broker to receive compensation when, after the buyer's representation agreement has expired, the buyer has purchased a property the salesperson had shown the buyer prior to the expiration of the buyer's agreement.

Subd. 14. Person. "Person" means a natural person, firm, partnership, corporation or association, and the officers, directors, employees and agents thereof.

Subd. 15. Primary broker. "Primary broker" means the broker on whose behalf salespersons are licensed to act pursuant to section 82.63, subdivision 4. In the case of a corporation licensed as a broker, "primary broker" means each officer of the corporation who is individually licensed to act as broker for the corporation. In the case of a partnership, "primary broker" means each partner licensed to act as a broker for the partnership. In the case of a limited liability company licensed as a broker, "primary broker" means each officer of the company who is individually licensed to act as a broker for the company.

Subd. 16. Protective list. "Protective list" means:

(1) the written list of names and addresses of prospective buyers with whom a licensee has negotiated the sale or rental of the property or to whom a licensee has exhibited the property before the expiration of the listing agreement. For the purposes of this subdivision, "property" means the property that is the subject of the listing agreement in question; or

(2) the written list of addresses of properties that a licensee has negotiated the sale or rental of before the expiration of the buyer's agreement.

Subd. 17. [Repealed, 2014 c 199 s 37]

Subd. 18. Real estate. For purposes of this chapter, "real estate" shall also include a manufactured home, when such manufactured home is affixed to land. Manufactured home means any factory built structure or structures equipped with the necessary service connections and made so as to be readily movable as a unit or units and designed to be used as a dwelling unit or units.

Subd. 19. Real estate broker; broker. "Real estate broker" or "broker" means any person who:

(a) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly lists, sells, exchanges, buys or rents, manages, or offers or attempts to negotiate a sale, option, exchange, purchase or rental of an interest or estate in real estate, or advertises or holds out as engaged in these activities;

(b) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly negotiates or offers or attempts to negotiate a loan, secured or to be secured by a mortgage or other encumbrance on real estate, which is not a residential mortgage loan as defined by section 58.02, subdivision 18;

(c) "real estate broker" or "broker" as set forth in clause (b) shall not apply to the originating, making, processing, selling, or servicing of a loan in connection with the ordinary business activities of a mortgagee, lender, or servicer approved or certified by the secretary of Housing and Urban Development, or approved or certified by the administrator of Veterans Affairs, or approved or certified by the administrator of the Farmers Home Administration, or approved as a multifamily seller/servicer by the Federal Home Loan Mortgage Corporation, or as a multifamily partner approved by the Federal National Mortgage Association;

(d) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly lists, sells, exchanges, buys, rents, manages, offers or attempts to negotiate a sale, option, exchange, purchase or rental of any business opportunity or business, or its good will, inventory, or fixtures, or any interest therein;

(e) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly offers, sells or attempts to negotiate the sale of property that is subject to the registration requirements of chapter 83, concerning subdivided land;

(f) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same, promotes the sale of real estate by advertising it in a publication issued primarily for this purpose, if the person:

(1) negotiates on behalf of any party to a transaction;

(2) disseminates any information regarding the property to any party or potential party to a transaction subsequent to the publication of the advertisement, except that in response to an initial inquiry from a potential purchaser, the person may forward additional written information regarding the property which has been prepared prior to the publication by the seller or broker or a representative of either;

(3) counsels, advises, or offers suggestions to the seller or a representative of the seller with regard to the marketing, offer, sale, or lease of the real estate, whether prior to or subsequent to the publication of the advertisement;

(4) counsels, advises, or offers suggestions to a potential buyer or a representative of the seller with regard to the purchase or rental of any advertised real estate; or

(5) engages in any other activity otherwise subject to licensure under this chapter;

(g) engages wholly or in part in the business of selling real estate to the extent that a pattern of real estate sales is established, whether or not the real estate is owned by the person. A person shall be presumed to be engaged in the business of selling real estate if the person engages as principal in five or more transactions during any 12-month period, unless the person is represented by a licensed real estate broker or salesperson.

Subd. 20. Real estate salesperson. "Real estate salesperson" means one who acts on behalf of a real estate broker in performing any act authorized by this chapter to be performed by the broker.

Subd. 21. Rental service. "Rental service" means a person who gathers and catalogs information concerning apartments or other units of real estate available for rent, and who, for a fee, provides information intended to meet the individual needs of specifically identified lessors or prospective lessees. "Rental service" does not apply to newspapers or other periodicals with a general circulation or individual listing contracts between an owner or lessor of property and a licensee.

Subd. 22. Responsible person. "Responsible person" means a natural person that is an officer of a corporation, a partner of a partnership, a general partner of a limited liability partnership, or a manager of a limited liability company.

Subd. 23. Residential real property or residential real estate. "Residential real property" or "residential real estate" means property occupied by, or intended to be occupied by, one to four families as their residence.

Subd. 23a. Seller's broker. "Seller's broker" means a licensee who represents a seller under a signed seller's broker agreement. A seller's broker owes to the seller fiduciary duties.

Subd. 24. Sponsor. "Sponsor" means a person offering or providing real estate education.

Subd. 25. Trust account. "Trust account" means, for purposes of this chapter, a savings account, negotiable order of withdrawal account, demand deposit or checking account maintained for the purpose of segregating trust funds from other funds. A trust account must be an interest-bearing account paying the highest current passbook savings account rate of interest and must not allow the financial institution a right of set off against money owed it by the licensee.

Subd. 26. Trust funds. "Trust funds" means funds received by a broker, salesperson, or closing agent in a fiduciary capacity as a part of a real estate or business opportunity transaction, pending the consummation or termination of a transaction, and includes all down payments, earnest money deposits, rents for clients, tax and insurance escrow payments, damage deposits, and any funds received on behalf of any person.

History: 1973 c 410 s 1; 1980 c 516 s 2; 1981 c 365 s 9; 1983 c 284 s 11,12; 1984 c 552 s 7; 1986 c 358 s 7; 1986 c 444; 1987 c 105 s 3; 1987 c 336 s 20; 1988 c 654 s 1; 1988 c 695 s 2; 1989 c 347 s 1-3; 1993 c 309 s 1-3; 1995 c 202 art 1 s 25; 1998 c 343 art 2 s 2; 2004 c 203 art 2 s 1-13,61; 2005 c 118 s 12,13; 2010 c 384 s 47-49; 2011 c 15 s 1,2; 2014 c 198 art 4 s 12; 2014 c 199 s 1-5



Section 82.56 — EXCEPTIONS.

Unless a person is licensed or otherwise required to be licensed under this chapter, the term real estate broker does not include:

(a) a licensed practicing attorney if the attorney complies in all respects with the trust account provisions of this chapter;

(b) a receiver, trustee, administrator, guardian, executor, or other person appointed by or acting under the judgment or order of any court;

(c) any person owning and operating a cemetery and selling lots therein solely for use as burial plots;

(d) any custodian, janitor, or employee of the owner or manager of a residential building who leases residential units in the building;

(e) any bank, trust company, savings association, industrial loan and thrift company, regulated lender under chapter 56, public utility, or land mortgage or farm loan association organized under the laws of this state or the United States, when engaged in the transaction of business within the scope of its corporate powers as provided by law;

(f) public officers while performing their official duties;

(g) employees of persons enumerated in clauses (b), (e), and (f), when engaged in the specific performance of their duties;

(h) any person who acts as an auctioneer bonded in conformity with section 330.02, when that person is engaged in the specific performance of duties as an auctioneer, and when that person has been employed to auction real estate by a person licensed under this chapter or when the auctioneer has engaged a licensed attorney to supervise the real estate transaction;

(i) any person who acquires real estate for the purpose of engaging in and does engage in, or who is engaged in the business of constructing residential, commercial or industrial buildings for the purpose of resale if no more than 25 such transactions occur in any 12-month period and the person complies with section 82.75;

(j) any person who is licensed as a securities broker-dealer or is licensed as a securities agent representing a broker-dealer pursuant to chapter 80A and who offers to sell or sells an interest or estate in real estate which is a security as defined in section 80A.41(30), and is registered or exempt from registration or part of a transaction exempt from registration pursuant to chapter 80A, when acting solely as an incident to the sale of these securities;

(k) any person who offers to sell or sells a business opportunity which is a franchise registered pursuant to chapter 80C, when acting solely to sell the franchise;

(l) any person who contracts with or solicits on behalf of a provider a contract with a resident or prospective resident to provide continuing care in a facility, pursuant to the Continuing Care Facility Disclosure and Rehabilitation Act (chapter 80D), when acting solely as incident to the contract;

(m) any broker-dealer or agent of a broker-dealer when participating in a transaction in which all or part of a business opportunity or business, including any interest therein, is conveyed or acquired pursuant to an asset purchase, merger, exchange of securities, or other business combination, if the agent or broker-dealer is licensed pursuant to chapter 80A;

(n) an accountant acting incident to the practice of the accounting profession if the accountant complies in all respects with the trust account provisions of this chapter.

History: 1973 c 410 s 2; 1975 c 38 s 1; 1976 c 2 s 37; 1976 c 197 s 1; 1976 c 230 s 1; 1976 c 239 s 19; 1980 c 516 s 20; 1981 c 135 s 13; 1983 c 252 s 15; 1983 c 284 s 13; 1984 c 653 s 1; 1986 c 444; 1989 c 347 s 4; 1991 c 311 s 1; 1995 c 68 s 1; 1995 c 202 art 1 s 25; 1998 c 343 art 2 s 3; 2004 c 203 art 2 s 61; 2006 c 196 art 1 s 52; art 2 s 2; 2008 c 256 s 22



Section 82.57 — LICENSE FEES.

Subdivision 1. Amounts. The following fees shall be paid to the commissioner:

(a) a fee of $150 for each initial individual broker's license, and a fee of $100 for each renewal thereof;

(b) a fee of $70 for each initial salesperson's license, and a fee of $40 for each renewal thereof;

(c) a fee of $85 for each initial real estate closing agent license, and a fee of $60 for each renewal thereof;

(d) a fee of $150 for each initial corporate, limited liability company, or partnership license, and a fee of $100 for each renewal thereof;

(e) a fee for payment to the education, research and recovery fund in accordance with section 82.86;

(f) a fee of $20 for each transfer;

(g) a fee of $50 for license reinstatement;

(h) a fee of $20 for reactivating a corporate, limited liability company, or partnership license; and

(i) in addition to the fees required under this subdivision, individual licensees under clauses (a) and (b) shall pay, for each initial license and renewal, a technology surcharge of up to $40 under section 45.24, unless the commissioner has adjusted the surcharge as permitted under that section.

Subd. 2. Forfeiture. All fees shall be retained by the commissioner and shall be nonreturnable, except that an overpayment of any fee shall be the subject of a refund upon proper application.

Subd. 3. Broker payment consolidation. For all license renewal fees, recovery fund renewal fees, and recovery fund assessments pursuant to this section and section 82.86, the broker must remit the fees or assessments for the company, broker, and all salespersons licensed to the broker.

Subd. 4. Deposit of fees. Unless otherwise provided by this chapter, all fees collected under this chapter shall be deposited in the state treasury. The technology surcharge shall be deposited as required under section 45.24.

Subd. 5. Initial license expiration; fee reduction. If an initial license issued under subdivision 1, paragraph (a), (b), (c), or (d) expires less than 12 months after issuance, the license fee shall be reduced by an amount equal to one-half the fee for a renewal of the license.

Subd. 6. Cash not accepted. All fees must be paid by check, draft, credit card, or other negotiable or nonnegotiable instrument or order of withdrawal that is drawn against funds held by a financial institution. Cash will not be accepted.

Subd. 7. Overpayment of fees. An overpayment of a fee paid pursuant to this chapter shall be refunded within a reasonable time after a letter requesting the refund is received by the commissioner and signed by the person making the overpayment.

Refunds shall not be given for anything other than overpayment of fees. A request for a refund of an overpayment must be received by the commissioner within six months of the date of deposit or it will be forfeited.

History: 1973 c 410 s 5; 1979 c 144 s 2; 1980 c 614 s 75; 1984 c 552 s 10; 1987 c 336 s 22; 1989 c 347 s 17; 1992 c 513 art 3 s 28; 1993 c 309 s 11,12; 1993 c 369 s 45; 1994 c 632 art 4 s 34,35; 1997 c 200 art 1 s 48; 2004 c 203 art 2 s 38,39,61; 2007 c 57 art 3 s 36,37; 2010 c 384 s 52; 2014 c 199 s 6-8



Section 82.58 — LICENSING: APPLICATION.

Subdivision 1. Qualification of applicants. An applicant for a real estate broker or real estate salesperson license shall be at least 18 years of age at the time of making application for said license.

Subd. 2. Application for license; contents. (a) An applicant for a license as a real estate broker or real estate salesperson shall make an application in the format prescribed by the commissioner. The application shall be accompanied by the license fee required by this chapter.

(b) Each application for a real estate broker license or real estate salesperson license shall contain such information as required by the commissioner consistent with the administration of the provisions and purposes of this chapter.

(c) The application for a real estate salesperson license shall give the applicant's legal name, age, residence address, and the name and place of business of the real estate broker on whose behalf the salesperson is to be acting.

(d) The commissioner may require such further information as the commissioner deems appropriate to administer the provisions and further the purposes of this chapter.

(e) In addition to the application for licensure, an applicant for a real estate salesperson license shall submit to the commissioner a copy of the course completion certificate for courses I, II, and III and passing examination results.

Subd. 3. Application for broker's license. After successful completion of the real estate broker's examination, an individual shall have one year from the date of the examination to apply for a broker's license, unless the individual is a salesperson who remains continuously active in the real estate field as a licensee. Failure to apply for the broker's license or to remain continuously active in the real estate field will necessitate a reexamination.

Subd. 4. Business entity; brokerage licenses. (a) A business entity applying for a license shall have at least one responsible person individually licensed to act as broker for the brokerage. The business entity broker's license shall extend no authority to act as broker to any person other than the business entity. Each responsible person who intends to act as a broker shall obtain a license.

(b) A business entity applying for a license shall have at least one responsible person individually licensed to act as broker for the business entity. Each responsible person who intends to act as a broker shall obtain a license.

(c) An application for a business entity license shall be verified by a responsible person for the business entity.

(d) A responsible person who ceases to act as broker for a business entity shall notify the commissioner upon said termination. The individual licenses of all salespersons acting on behalf of a brokerage are automatically ineffective upon the revocation or suspension of the license of the brokerage. The commissioner may suspend or revoke the license of a responsible person licensee without suspending or revoking the license of the business entity.

(e) The application of all responsible persons of a business entity who intend to act as brokers on behalf of a business entity shall accompany the initial license application of the business entity. Responsible persons intending to act as brokers subsequent to the licensing of the business entity shall procure an individual real estate broker's license prior to acting in the capacity of a broker. No responsible person who maintains a salesperson's license may exercise any authority over any trust account administered by the broker nor may they be vested with any supervisory authority over the broker.

(f) The business entity applicant shall make available upon request, such records and data required by the commissioner for enforcement of this chapter.

(g) The commissioner may require further information, as the commissioner deems appropriate, to administer the provisions and further the purposes of this chapter.

Subd. 5. Period for application. An applicant who obtains an acceptable score on a salesperson's examination must file an application and obtain the license within one year of the date of successful completion of the examination or a second examination must be taken to qualify for the license.

Subd. 6. [Repealed, 2010 c 384 s 104]

History: 1973 c 410 s 4,6; 1975 c 38 s 3,4; 1976 c 197 s 2-4; 1977 c 215 s 1-3; 1979 c 144 s 3; 1982 c 424 s 130; 1982 c 478 s 1; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 8,9,11-14; 1985 c 251 s 8,9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 10-16,18-22; 1990 c 364 s 1; 1991 c 20 s 1; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 10,13,14; 1994 c 632 art 4 s 32,33,36,37; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; art 3 s 9; 1997 c 222 s 34,35; 2000 c 483 s 44; 2001 c 208 s 14; 2002 c 387 s 7-9; 2004 c 203 art 2 s 24-26,43,61; 2005 c 100 s 7; 2009 c 178 art 1 s 50; 2010 c 384 s 56-58; 2014 c 199 s 9,10



Section 82.59 — LICENSING; EXAMINATIONS AND INSTRUCTION.

Subdivision 1. Generally. Each applicant for a license must pass an examination conducted by the commissioner. The examinations shall be of sufficient scope to establish the competency of the applicant to act as a real estate broker or a real estate salesperson.

Subd. 2. Examination eligibility; revocation. No applicant shall be eligible to take any examination if a license as a real estate broker or salesperson has been revoked in this or any other state within two years of the date of the application.

Subd. 3. Examination frequency. The commissioner shall hold examinations at such times and places as the commissioner may determine, except that said examinations will be held at least every 45 days.

Subd. 4. Broker's examination. (a) The examination for a real estate broker's license shall be more exacting than that for a real estate salesperson, and shall require a higher degree of knowledge of the fundamentals of real estate practice and law.

(b) Every application for a broker's examination shall be accompanied by proof that the applicant has had a minimum of three years of actual experience within the previous five-year period prior to application as a licensed real estate salesperson in this or in another state having comparable requirements or is, in the opinion of the commissioner, otherwise or similarly qualified by reason of education or practical experience. The applicant shall have completed educational requirements in accordance with subdivision 8.

(c) An applicant for a limited broker's license pursuant to section 82.63, subdivision 13, shall not be required to have a minimum of three years of actual experience as a real estate person in order to obtain a limited broker's license.

Subd. 5. Waivers. (a) The commissioner may grant a waiver of the real estate licensing experience requirement for the broker's examination to a qualified applicant for a waiver.

(b) A qualified applicant for a waiver is an individual who:

(1) has a degree in real estate from an accredited college or university;

(2) is a licensed practicing attorney whose practice involves real estate law; or

(3) is a public officer whose official duties involve real estate law or real estate transactions.

(c) The commissioner shall grant a waiver of the real estate licensing experience requirement for the broker's examination to a qualified individual whose license lapsed or became ineffective and who applies for the waiver. The qualified individual shall not be required to pay a fee or charge for applying for the waiver or retaking the examination. The qualified individual may retake the examination under the terms of the waiver. For purposes of this paragraph, "qualified individual" means: (1) an active duty military member on the date of license cancellation or the date by which a timely renewal must have been made; (2) the spouse of an active duty military member on the date of license cancellation or the date by which a timely renewal must have been made; or (3) a veteran or spouse of a veteran who has left service in the two years preceding the date of license cancellation or the date by which a timely renewal must have been made, and has confirmation of an honorable or general discharge status.

If a waiver is granted under this paragraph, the commissioner shall not assess or retain any fine or penalty arising from the related licensing action.

(d) A request for a waiver shall be submitted to the commissioner in writing on a form prescribed by the commissioner and be accompanied by documents necessary to evidence qualification as set forth in paragraph (b).

(e) The waiver will lapse if the applicant fails to successfully complete the broker's examination within one year from the date of the granting of the waiver.

Subd. 6. Passing grade for examination. A passing grade for a salesperson's and broker's examination shall be a score of 75 percent or higher on the uniform portion and a score of 75 percent or higher on the state portion of the examination.

The commissioner shall not accept the scores of a person who has cheated on an examination. Cheating on a real estate examination shall be grounds for denying an application for a broker's or salesperson's license.

Subd. 7. Reexaminations. An examination may be required before the reactivation of any license which has been suspended or revoked. No reexamination shall be required of any individual who has failed to cause renewal of an existing license for reasons that qualify the individual for the exemption for military service under section 326.56, subdivision 2, and no reexamination shall be required of an individual whose license has not been renewed under section 82.82, subdivision 9.

Subd. 8. Instruction; new licenses. (a) An applicant for a salesperson's license shall be required to successfully complete a course of study in the real estate field consisting of 30 hours of instruction approved by the commissioner before taking the examination specified in subdivision 1. An applicant for a salesperson's license shall be required to successfully complete an additional course of study in the real estate field consisting of 60 hours of instruction approved by the commissioner, of which three hours shall consist of training in state and federal fair housing laws, regulations, and rules, and of which two hours must consist of training in laws and regulations on agency representation and disclosure, before filing an application for the license. This subdivision does not apply to salespeople licensed in Minnesota before July 1, 1969.

(b) An applicant for a broker's license must successfully complete a course of study in the real estate field consisting of 30 hours of instruction approved by the commissioner, of which three hours shall consist of training in state and federal fair housing laws, regulations, and rules. The course must have been completed within 12 months prior to the date of application for the broker's license.

History: 1973 c 410 s 6; 1975 c 38 s 3,4; 1976 c 197 s 4; 1977 c 215 s 2,3; 1979 c 144 s 3; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 11-14; 1985 c 251 s 9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 18-22; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 13,14; 1994 c 632 art 4 s 36,37; 1996 c 439 art 3 s 9; 1997 c 222 s 35; 2000 c 483 s 44; 2001 c 208 s 14; 2002 c 387 s 8,9; 2004 c 203 art 2 s 40,42,45,61; 2010 c 190 s 1; 2010 c 384 s 53-55; 2014 c 199 s 11; 2016 c 90 s 1



Section 82.60 — EDUCATION; COURSE CURRICULUM.

Subdivision 1. Prelicense education. Prelicense education for a real estate salesperson must consist of Course I, Course II, and Course III as described in this section. Prelicense education for a real estate broker must consist of the broker course as described in this section.

Subd. 2. Course I. (a) Introduction to Real Estate, one hour:

(1) overview of course I:

(i) course goals;

(ii) attendance breaks;

(iii) examination policy; and

(iv) course and instructor evaluation;

(2) scope of industry;

(3) areas of specialization;

(4) industry terminology;

(5) professional standards and ethics; and

(6) broker/salesperson relationship.

(b) Title Closing, six hours:

(1) examination of title:

(i) history;

(ii) examination of abstract;

(iii) title insurance:

(A) owners;

(B) purchasers; and

(C) mortgage; and

(iv) title registration (torrens);

(2) closing:

(i) closing checklist;

(ii) methods of closing:

(A) closing through escrow; and

(B) other;

(iii) delivery of deed;

(iv) responsibilities of buyer and seller:

(A) taxes and liens;

(B) reduction certificate (assumption statement);

(C) insurance;

(D) leases;

(E) bill of sale;

(F) title search;

(G) survey;

(H) certificate of occupancy;

(I) violations (ordinances); and

(J) apportionments;

(v) adjournment of closing (settlement);

(vi) Real Estate Settlement Procedures Act (RESPA):

(A) lender requirements;

(B) truth in lending (Regulation Z); and

(C) settlement (closing);

(vii) responsibilities of broker;

(viii) deeds:

(A) parts of a deed:

1. parties;

2. consideration;

3. words of conveyance;

4. property description;

5. appurtenances;

6. habendum (estate);

7. execution and acknowledgment; and

8. seal;

(B) delivery;

(C) recording;

(D) types of deeds:

1. quitclaim;

2. warranty deed and covenants;

3. special warranty deed; and

4. other;

(E) covenants running with the land; and

(F) validity;

(3) search and examination of title:

(i) object of search:

(A) chain of title; and

(B) recording acts;

(ii) grantor-grantee system of indexing:

(A) running the chain of title;

(B) grantors;

(C) mortgages;

(D) lis pendens;

(E) judgments;

(F) liens;

(G) taxes;

(H) court with probate jurisdiction; and

(I) special assessments; and

(iii) lot and block indexing.

(c) Real Estate Law, eight hours:

(1) real estate license law:

(i) purpose of law and rules;

(ii) administration of law:

(A) Department of Commerce; and

(B) penalties for violation; and

(iii) substantive provisions of law:

(A) trust accounts;

(B) prohibition of fraudulent, deceptive, or dishonest practices;

(C) standards of conduct;

(D) Real Estate Research and Recovery Fund; and

(E) licensing and education requirements;

(2) laws relating to agency;

(3) subdivided land act:

(i) scope of law;

(ii) registration provisions; and

(iii) licensing requirements;

(4) Securities Act-potential applicability to real estate; and

(5) appraiser licensing law.

(d) Basic Law of Contracts, three hours:

(1) definition;

(2) essentials;

(3) breach-remedies;

(4) types of real estate contracts:

(i) purchase agreement-parties to;

(ii) listing agreement-parties to;

(iii) contract for deed;

(iv) options; and

(v) lease; and

(5) cancellation.

(e) Principles of Financing, five hours:

(1) types:

(i) FHA;

(ii) VA;

(iii) Conventional/insured conventional;

(iv) ARM;

(v) other; and

(vi) points;

(2) sources of mortgage funds:

(i) lenders;

(ii) secondary mortgage market; and

(iii) owner financing; and

(3) usury.

(f) Types and Classifications of Property, four hours:

(1) residential construction, government regulation;

(2) land development and use:

(i) city planning; and

(ii) zoning; and

(3) condominiums, cooperatives, planned unit developments, common interest communities, manufactured housing:

(i) definitions;

(ii) financing;

(iii) licenses required to sell;

(iv) homeowner's associations; and

(v) bylaws.

(g) Environmental Issues, three hours.

Subd. 3. Course II. (a) Valuation, three hours:

(1) evaluation vs. appraisal;

(2) methods of valuation:

(i) market approach;

(ii) cost approach; and

(iii) income approach; and

(3) tax value.

(b) Financing Applications, seven hours:

(1) review of course I financing;

(2) mortgages:

(i) legal elements;

(ii) theories:

(A) lien; and

(B) title;

(iii) mortgage note; and

(iv) assumption; and

(3) foreclosure/default.

(c) Contracts, 16 hours:

(1) review of course I contracts;

(2) purchase agreement, essential elements;

(3) listing agreement:

(i) employment contract - broker; and

(ii) essential elements; and

(4) contract for deed, essential elements.

(d) Fair Housing, three hours:

(1) Federal fair housing laws; and

(2) state fair housing laws.

(e) Real Estate Specialties, one hour.

Subd. 4. Course III. Course III must be a 30-hour course consisting of one of the courses in paragraphs (a) to (j).

(a) Real Estate Appraisal:

(1) nature, importance, and purposes of appraisals;

(2) nature, importance, and characteristics of property and value;

(3) principles controlling real estate value;

(4) the appraisal process;

(5) economic and neighborhood analysis;

(6) considerations and fundamentals of site evaluation;

(7) construction methods and materials;

(8) architectural styles and utility;

(9) cost approach; estimating costs and accrued depreciation;

(10) analysis;

(11) market data approach;

(12) income approach; income and expense analysis, capitalization theory and techniques;

(13) reconciliation and final value estimate;

(14) writing the report;

(15) USPAP; and

(16) course examination.

(b) Closing Procedures:

(1) overview of closing; persons present, protocol, timeliness;

(2) review of purchase agreement, supplements, addendum;

(3) compilation of data needed to prepare a closing file;

(4) legal documents;

(5) abstracts, title procedures;

(6) review of settlement costs; buyer, seller;

(7) closing statement; prorations and other math;

(8) review of sample cases;

(9) follow-up procedures; and

(10) course examination.

(c) Farm and Ranch Brokerage:

(1) responsibilities of broker to seller and buyer;

(2) selling options;

(3) sources of financing;

(4) factors in selecting a farm or ranch;

(5) advantages and disadvantages of irrigation systems;

(6) determination of farm and ranch value;

(7) consideration in the constructing of purchase agreements; and

(8) course examination.

(d) Real Estate Finance:

(1) introduction to the mortgage market;

(2) sources of mortgage money;

(3) real estate investment trusts and syndication;

(4) mortgage banking;

(5) financing residential properties;

(6) financing income producing properties;

(7) construction and land development loans;

(8) special techniques used in financing real estate;

(9) junior mortgages;

(10) land contracts;

(11) financing long-term leases; and

(12) course examination.

(e) Real Estate Investment:

(1) real estate investments;

(2) discounted cash flow analysis;

(3) measuring investment returns;

(4) estimation of real estate cash flows;

(5) real estate financing;

(6) the tax process;

(7) acquisitions and operations;

(8) dispositions and exchanges;

(9) after-tax investment analysis;

(10) speculative land investment;

(11) multiple exchanges; and

(12) course examination.

(f) Real Estate Law:

(1) the process of real estate law;

(2) real estate brokerage;

(3) contract for the sale of real estate;

(4) property conveyance;

(5) title insurance and closing;

(6) property ownership and taxes;

(7) estates in land and landlord/tenant relationships;

(8) cooperatives, condominiums, and planned unit developments;

(9) real estate lending and land use regulations; and

(10) course examination.

(g) Real Estate Management:

(1) overview and economics of real estate management;

(2) government involvement;

(3) the management plan;

(4) owner relations and record keeping;

(5) marketing and leasing;

(6) property operations:

(i) tenant administration;

(ii) physical plant maintenance; and

(iii) staffing and employee relations;

(7) residential management:

(i) rental housing; and

(ii) condominiums and cooperatives;

(8) commercial management:

(i) office building and special purpose properties; and

(ii) shopping centers and retail properties;

(9) the management office;

(10) creative property management; and

(11) course examination.

(h) Business Brokerage:

(1) business financial statements;

(2) financial statement ratio analysis;

(3) cash flow, rate of return, and break-even analysis;

(4) competitive market analysis;

(5) valuation of the business;

(6) developing the business plan;

(7) qualifying the buyer;

(8) terms of the purchase agreement;

(9) financing the business opportunity;

(10) evaluation of business risk; and

(11) course examination.

(i) Commercial Real Estate:

(1) types of commercial properties;

(2) introduction to commercial real estate sales;

(3) office leasing;

(4) industrial leasing;

(5) retail leasing;

(6) business opportunity sales; and

(7) course examination.

(j) Residential Architecture and Construction:

(1) architectural styles and designs;

(2) blueprints and plans;

(3) construction basics;

(4) exteriors;

(5) interiors;

(6) mechanical systems; and

(7) course examination.

A combination course must consist of no more than three of the preceding ten subjects and must devote at least ten hours to each subject. An education provider that proposes to offer a combination course III must submit to the commissioner, as part of the application for approval, an outline setting forth the subjects to be addressed and the number of hours proposed to be devoted to each topic.

Subd. 5. Broker course. The required course for real estate brokers must consist of the subject hours in paragraphs (a) to (j).

(a) Broker Licensing Requirements, three hours:

(1) ownership and operational forms; and

(2) Minnesota license law review.

(b) Trust Account Requirements, two hours:

(1) opening the trust account;

(2) deposit requirements; and

(3) trust account records.

(c) Agency, five hours:

(1) current statutes and agency law; and

(2) statutory addenda and disclosures.

(d) Antidiscrimination, three hours:

(1) federal fair housing;

(2) Americans with Disabilities Act; and

(3) Minnesota Human Rights Act.

(e) Real Estate Principles Update, one hour:

(1) land improvement, estates;

(2) legal descriptions;

(3) governmental rights; and

(4) property taxation and special assessments.

(f) Real Estate Sale, Lease, and Transfer, two hours:

(1) purchase agreement and addenda;

(2) lease types and terms;

(3) deed types and clauses; and

(4) contract for deed.

(g) Financing and Valuation Update, three hours:

(1) sources of financing;

(2) foreclosure law;

(3) principles of value; and

(4) methods of valuation.

(h) Broker's Role in Closing, three hours:

(1) prorating;

(2) closing statements;

(3) closing documents; and

(4) deposit requirements.

(i) Income Taxation, three hours:

(1) tax rules of home ownership;

(2) investment tax issues; and

(3) sale of personal residence.

(j) Employment Laws and Insurance, three hours:

(1) Fair Labor Standards Act;

(2) tax laws, withholding, reports;

(3) independent contractor vs. employee;

(4) State and Federal Unemployment Tax Act; and

(5) errors and omissions insurance.

(k) Final Exam.

History: 2009 c 63 s 59



Section 82.61 — LICENSING: CONTINUING EDUCATION AND INSTRUCTION.

(a) All real estate salespersons and all real estate brokers shall be required to successfully complete 30 hours of real estate continuing education, either as a student or a lecturer, in courses of study approved by the commissioner, during the initial license period and during each succeeding 24-month license period. At least 15 of the 30 credit hours must be completed during the first 12 months of the 24-month licensing period. Licensees may not claim credit for continuing education not actually completed.

(b) The commissioner may adopt rules defining the standards for course and instructor approval, and may adopt rules for the proper administration of prelicense instruction as required under section 82.59, subdivision 8, and continuing education as required under this section and sections 82.58, subdivision 5; 82.59; 82.62, subdivisions 1 and 5 to 7; and 82.64. The commissioner may not approve a course which can be completed by the student at home or outside the classroom without the supervision of an instructor except accredited courses using new delivery technology, including interactive technology, and the Internet. The commissioner may approve courses of study in the real estate field offered in educational institutions of higher learning in this state or courses of study in the real estate field developed by and offered under the auspices of the National Association of Realtors, its affiliates, or private real estate schools. Courses in motivation, salesmanship, psychology, or time management shall not be approved by the commissioner for continuing education credit. The commissioner may approve courses in any other subjects, including, but not limited to, communication, marketing, negotiation, and technology for continuing education credit.

(c) As part of the continuing education requirements of this section and sections 82.58, subdivisions 5 and 6; 82.59; 82.62, subdivisions 1 and 5 to 7; and 82.64, the commissioner shall require that all real estate brokers and salespersons receive:

(1) at least one hour of training during each license period in courses in laws or regulations on agency representation and disclosure; and

(2) at least one hour of training during each license period in courses in state and federal fair housing laws, regulations, and rules, other antidiscrimination laws, or courses designed to help licensees to meet the housing needs of immigrant and other underserved populations.

Clauses (1) and (2) do not apply to real estate salespersons and real estate brokers engaged solely in the commercial real estate business who file with the commissioner a verification of this status.

(d) The commissioner is authorized to establish a procedure for renewal of course accreditation.

(e) Approved continuing education courses may be sponsored or offered by a broker of a real estate company and may be held on the premises of a company licensed under this chapter. All continuing education course offerings must be open to any interested individuals. Access may be restricted by the education provider based on class size only. Courses must not be approved if attendance is restricted to any particular group of people. A broker must comply with all continuing education rules prescribed by the commissioner. The commissioner shall not approve any prelicense instruction courses offered by, sponsored by, or affiliated with any person or company licensed to engage in the real estate business.

(f) Credit may not be earned if the licensee has previously obtained credit for the same course as either a student or instructor during the same licensing period.

(g) An approved prelicense 30-hour broker course may be used for continuing education credit by a real estate salesperson or broker if the course is completed during the appropriate licensing period.

(h) As part of the continuing education requirements of this section and section 82.64, the commissioner shall require that all real estate brokers and salespersons receive either 3.75 or 7.5 hours of module training every license year within the 30 hours of continuing education required during each two-year license period. For each license year, the commissioner shall determine what modules are required. The modules must cover topics in real estate that are significant and are of current interest in the real estate market and profession. The commissioner shall determine the specific topics to be covered by modules for each license year and the number of credit hours allocated to each module. In determining the topics and number of credit hours, the commissioner shall consult with a statewide real estate trade association and a statewide private continuing education provider. When the commissioner has created a module, the commissioner must publicize to licensees and to real estate continuing education providers an outline of the topics covered by the module, and the credits associated with it, no later than April 1 of each year. The commissioner may delegate the module and test development, subject to the commissioner's approval, to a statewide real estate trade association. Credit for each module must be contingent upon the licensee's successful completion of it, established by testing of the licensee's knowledge of the content covered by the module, based upon written test questions approved by the commissioner as described in paragraph (k). Modules determined under this paragraph may be offered by any person permitted to offer real estate continuing education in this state. Notwithstanding paragraph (c), the commissioner has discretion to determine that the requirements of the module satisfy, in whole or in part, the requirements of paragraph (c) for a licensing period in which the module will be offered.

(i) The 30 hours of continuing education per license period for real estate brokers must include a module, designed under the procedure provided in paragraph (i), of at least one hour each license year specifically designed to address issues relevant to brokers.

(j) The written test for successful completion of a module offered by a continuing education provider must be comprised of questions selected by that provider from a pool of test questions designed and approved by the commissioner. The test must be a written test, in paper or electronic form, taken by the licensee at the conclusion of the module as a part of the credit hours devoted to the module, but the test must not be allocated credit of more than one-sixth of the time allocated to the module. The provider must prepare, administer, score, and pay any costs related to the tests. The commissioner shall determine the number of questions that must be included in a test and the percentage of questions that must be answered correctly. The provider may contract with a third party for scoring of the test. A licensee must be allowed to remain as long as reasonably necessary to complete the test.

(k) Paragraphs (h), (i), and (j) do not apply to commercial salespersons and commercial brokers engaged solely in the commercial real estate business and who file with the commissioner a verification of this status.

(l) Determinations made by the commissioner under paragraphs (h), (i), and (j) are not rules for purposes of chapter 14.

History: 1973 c 410 s 6; 1975 c 38 s 3,4; 1976 c 197 s 4; 1977 c 215 s 2,3; 1979 c 144 s 3; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 11-14; 1985 c 251 s 9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 18-22; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 13,14; 1994 c 632 art 4 s 36,37; 1996 c 439 art 3 s 9; 1997 c 222 s 35; 2000 c 483 s 44; 2001 c 208 s 14; 2002 c 387 s 8,9; 2004 c 203 art 2 s 48,61; 2009 c 63 s 60; 2010 c 190 s 2; 2010 c 384 s 59; 2014 c 199 s 12



Section 82.62 — LICENSING: RENEWAL.

Subdivision 1. Duration. The renewal of a salesperson's license is not effective beyond a date two years after the granting of the salesperson's license unless the salesperson has furnished evidence of compliance with section 82.61. The commissioner shall cancel the license of a salesperson who fails to comply with section 82.61.

Subd. 2. Broker's responsibility. (a) A broker shall renew the license of each eligible salesperson who is and will continue to be associated with the broker. For the purposes of this subdivision, an eligible salesperson is one who has demonstrated compliance with all renewal requirements before June 15 of the renewal year.

(b) When a broker does not intend to renew the license of an eligible salesperson who is associated with the broker, the broker must notify the salesperson in writing 30 days before June 15 of the renewal year.

(c) When the broker responsible for the salesperson's license renewal does not renew an eligible salesperson's license before the renewal deadline, the broker shall pay on the salesperson's behalf any additional higher license fees that result.

Subd. 3. Timely renewals. A person whose application for a license renewal has not been timely submitted and who has not received notice of approval of renewal may not continue to transact business either as a real estate broker, salesperson, or closing agent after June 30 of the renewal year until approval of renewal is received. Application for renewal of a license is timely submitted if:

(1) all requirements for renewal, including continuing education requirements, have been completed by June 15 of the renewal year; and

(2) the application is submitted before the renewal deadline in the manner prescribed by the commissioner, duly executed and sworn to, accompanied by fees prescribed by this chapter, and containing any information the commissioner requires.

Subd. 4. Failure to renew. Persons who have failed to make a timely application for renewal of a license and who have not received the renewal license as of July 1 of the renewal year, shall be unlicensed until such time as the license has been issued by the commissioner and is received.

Subd. 5. Renewal; examination. Except as provided in section 82.59, subdivision 7, and in section 82.61, paragraphs (i), (j), and (k), no examination shall be required for the renewal of any license, provided, however, any licensee having been licensed as a broker or salesperson in the state of Minnesota and who shall fail to renew the license for a period of two years shall be required by the commissioner to again take an examination.

Subd. 6. Failure to renew license. If a license lapses or becomes ineffective due to the licensee's failure to file a timely renewal application or otherwise, the commissioner may institute a revocation or suspension proceeding within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect.

Subd. 7. Reinstatement of canceled salesperson's or broker's license. A salesperson's or broker's license that has been canceled for failure of a licensee to complete postlicensing education requirements shall be reinstated without reexamination by completing the required instruction, submitting an application, and paying the fee for a salesperson's or broker's license within two years of the cancellation date.

History: 1973 c 410 s 4,6; 1975 c 38 s 3,4; 1976 c 197 s 2-4; 1977 c 215 s 1-3; 1979 c 144 s 3; 1982 c 424 s 130; 1982 c 478 s 1; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 8,9,11-14; 1985 c 251 s 8,9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 10-16,18-22; 1990 c 364 s 1; 1991 c 20 s 1; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 10,13,14; 1994 c 632 art 4 s 32,33,36,37; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; art 3 s 9; 1997 c 222 s 34,35; 2000 c 483 s 44; 2001 c 208 s 14; 2002 c 387 s 7-9; 2004 c 203 art 2 s 28,41,44,46,61; 2005 c 10 art 1 s 16; 2010 c 190 s 3; 2010 c 384 s 60-62; 2013 c 135 art 1 s 3; 2014 c 199 s 13-15



Section 82.63 — LICENSING; OTHER REQUIREMENTS.

Subdivision 1. Generally. The commissioner shall issue a license as a real estate broker or real estate salesperson to any person who qualifies for the license under the terms of this chapter.

Subd. 2. Additional broker's license. An individual who holds a broker's license in the broker's own name or for or on behalf of a business entity must be issued an additional broker's license only upon demonstrating:

(1) that the additional license is necessary in order to serve a legitimate business purpose;

(2) that the broker will be capable of supervising all salespersons over whom the broker will have supervisory responsibility or, in the alternative, that the broker will have no supervisory responsibilities under the additional license; and

(3) that the broker:

(i) has at least 51 percent ownership interest in each business entity for or on whose behalf the broker holds or will hold a broker's license; or

(ii) is an elected or appointed officer, signing partner, or managing member of both the business entity for which or on whose behalf the broker already holds a license, and an affiliated business entity for which or on whose behalf the broker is applying for an additional license.

For the purpose of this section and sections 82.58, subdivisions 1 to 4; 82.62, subdivisions 1 to 4; 82.65; and 82.82, subdivision 2, "affiliated business entity" means a business entity that is majority-owned by the same persons as the business entity for which or on whose behalf the broker is already licensed to act.

For the purposes of this section and sections 82.58, subdivisions 1 to 4; 82.62, subdivisions 1 to 4; 82.65; and 82.82, subdivision 2, a legitimate business purpose includes engaging in a different and specialized area of real estate or maintaining an existing business name.

Subd. 3. Responsibility. Each broker shall be responsible for the acts of any and all of the broker's sales people and closing agents while acting as agents on the broker's behalf. Each officer of a limited liability company or corporation or partner in a partnership or limited liability partnership licensed as a broker shall have the same responsibility under this chapter as a corporate or partnership broker with regard to the acts of the salespeople and closing agents acting on behalf of the limited liability company, corporation, partnership, or limited liability partnership.

Subd. 4. Issuance of license; salesperson. A salesperson must be licensed to act on behalf of a licensed broker and may not be licensed to act on behalf of more than one broker in this state during the same period of time.

Subd. 5. Effective date of license. A license renewed pursuant to this chapter is valid for a period of 24 months. A new license issued during a 24-month licensing period will expire on June 30 of the expiration year assigned to the license.

Subd. 6. Terminations; transfers. When a salesperson terminates activity on behalf of a broker, the salesperson's license shall be ineffective. Within ten days of the termination the broker shall notify the commissioner in the form prescribed by the commissioner. The salesperson may apply for transfer of the license to active status with another broker at any time during the remainder of the license period. If an application for transfer is not made within the license period, the commissioner shall require that an application for a new license be filed.

[See Note.]

Subd. 7. [Repealed, 2014 c 222 art 1 s 58]

Subd. 8. [Repealed, 2014 c 222 art 1 s 58]

[See Note.]

Subd. 9. [Repealed, 2014 c 222 art 1 s 58]

Subd. 10. [Repealed, 2014 c 222 art 1 s 58]

[See Note.]

Subd. 11. Nonresidents. A nonresident of Minnesota may be licensed as a real estate broker, real estate salesperson, or a real estate closing agent upon compliance with all provisions of this chapter.

Subd. 12. Temporary broker's permit. In the event of death, incapacity, or loss of license of a broker, the commissioner may issue a 45-day temporary permit to an individual who has had a minimum of three years actual experience as a licensed real estate salesperson and who is otherwise reasonably qualified to act as a broker. Upon application prior to its expiration, the 45-day temporary permit shall be renewed once by the commissioner if the applicant demonstrates that he or she has made a good faith effort to obtain a broker's license within the preceding 45 days and an extension of time will not harm the public interest.

Only those salespersons licensed to the deceased or incapacitated broker at the time of death or incapacity may conduct business for or on behalf of the person to whom the temporary broker's license was issued.

Subd. 13. Limited broker's license. The commissioner shall have the authority to issue a limited real estate broker's license authorizing the following limited activities:

(1) the licensee to engage in transactions as principal only; or

(2) the licensee to engage in negotiations of mortgage loans, other than residential mortgage loans, as described in section 82.55, subdivision 19, clause (b).

The license may be issued only after receipt of the application described in section 82.58, subdivision 2, and payment of the fee prescribed by section 82.57, subdivision 1. A salesperson may not be licensed to act on behalf of an individual holding a limited broker's license. A responsible person of a business entity licensed as a limited broker may act on behalf of that business entity without being subject to the licensing requirements.

Subd. 14. Licenses; extending duration. Notwithstanding the provisions of subdivision 5 and section 82.62, subdivisions 3 and 4, the commissioner may institute a system by rule pursuant to chapter 14 to provide three-year licenses from the date of issuance for any license prescribed by this section and sections 82.58, subdivisions 1 to 4; 82.62, subdivisions 1 to 4; 82.65; and 82.82, subdivision 2.

Subd. 15. Withdrawal of license or application. A licensee or license applicant may at any time file with the commissioner a request to withdraw from the status of licensee or to withdraw a pending license application. Withdrawal from the status of licensee or withdrawal of the license application becomes effective 30 days after receipt of a request to withdraw or within a shorter period the commissioner determines unless a revocation, suspension, or denial proceeding is pending when the request to withdraw is filed or a proceeding to revoke, suspend, deny, or to impose conditions upon the withdrawal is instituted within 30 days after the request to withdraw is filed. If a proceeding is pending or instituted, withdrawal becomes effective at the time and upon the conditions the commissioner determines by order. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the commissioner may institute a revocation or suspension proceeding within one year after withdrawal became effective and enter a revocation or suspension order as of the last date on which the license was in effect.

History: 1973 c 410 s 4; 1976 c 197 s 2,3; 1977 c 215 s 1; 1982 c 424 s 130; 1982 c 478 s 1; 1984 c 552 s 8,9; 1985 c 251 s 8; 1986 c 444; 1989 c 347 s 10-16; 1990 c 364 s 1; 1991 c 20 s 1; 1993 c 309 s 10; 1994 c 632 art 4 s 32,33; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; 1997 c 222 s 34; 2002 c 387 s 7; 2004 c 203 art 2 s 23,27,29,30,35,36,61; 2010 c 384 s 63-67; 2013 c 135 art 1 s 4; 2014 c 199 s 16-21; 2014 c 222 art 1 s 16

NOTE: Subdivision 6 was also amended by Laws 2014, chapter 199, section 18, to read as follows:

"Subd. 6. Terminations; transfers. (a) Except as provided in paragraph (b), when a salesperson terminates activity on behalf of a broker, the salesperson's license shall be ineffective. Within ten days of the termination the broker shall notify the commissioner in the manner prescribed by the commissioner, and shall return to the commissioner the license of the salesperson. The salesperson may apply for transfer of the license to another broker at any time during the remainder of the license period, in the manner prescribed by the commissioner. If the application for transfer qualifies, the commissioner shall grant the application. Upon receipt of a transfer application and payment of the transfer fee, the commissioner may issue a 45-day temporary license. If an application for transfer is not made within the license period, the commissioner shall require that an application for a new license be submitted.

(b) When a salesperson terminates activity on behalf of a broker in order to begin association immediately with another broker, the commissioner shall permit the automatic transfer of the salesperson's license. The transfer shall be effective upon the submission of the required fee and the executed documents in the manner prescribed by the commissioner. The commissioner may adopt rules and prescribe forms as necessary to implement this paragraph."

NOTE: Subdivision 8 was also amended by Laws 2014, chapter 199, section 19, to read as follows:

"Subd. 8. Procedure. An application for automatic transfer shall be made only in the manner prescribed by the commissioner. The transfer is ineffective if the form is not completed in its entirety.

The form shall be accompanied by a $20 transfer fee, and the license renewal fee, if applicable. Cash will not be accepted.

The signature of the broker from whom the salesperson is transferring must predate the signature of the broker to whom the salesperson is transferring. The salesperson is unlicensed for the period of time between the times and dates of both signatures. The broker from whom the salesperson is transferring shall sign and date the transfer application upon the request of the salesperson and shall destroy the salesperson's license immediately."

NOTE: Subdivision 10 was also amended by Laws 2014, chapter 199, section 20, to read as follows:

"Subd. 10. Automatic transfer of broker's license. When a broker terminates activity in order to begin association with another broker, the commissioner shall permit the automatic transfer of the broker's license to a salesperson's license. If there are licensed salespeople working for the broker, the broker shall certify that a broker will remain in the company that the broker is leaving prior to issuance of the transfer. The transfer shall be effective upon the mailing of the required fee and the executed documents by certified mail, upon personal delivery of the fee and documents to the commissioner's office, or by electronic means if permitted by the commissioner."



Section 82.64 — RECIPROCITY.

The requirements of sections 82.59, subdivision 8, and 82.61 may be waived for individuals of other jurisdictions, provided: (1) a written reciprocal licensing agreement is in effect between the commissioner and the licensing officials of that jurisdiction, (2) the individual is licensed in good standing in that jurisdiction, and (3) the licensing requirements of that jurisdiction are substantially similar to the provisions of this chapter.

History: 1973 c 410 s 6; 1975 c 38 s 3,4; 1976 c 197 s 4; 1977 c 215 s 2,3; 1979 c 144 s 3; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 11-14; 1985 c 251 s 9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 18-22; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 13,14; 1994 c 632 art 4 s 36,37; 1996 c 439 art 3 s 9; 1997 c 222 s 35; 2000 c 483 s 44; 2001 c 208 s 14; 2002 c 387 s 8,9; 2004 c 203 art 2 s 47,61; 2014 c 199 s 22



Section 82.641 — REAL ESTATE CLOSING AGENT LICENSING.

Subdivision 1. License required. Except as otherwise provided in subdivision 6, a person shall not act as a real estate closing agent unless licensed as provided in this section. The commissioner shall issue a license as a closing agent to a person who qualifies for the license under the terms of this chapter.

Subd. 2. Qualification of applicants. An applicant for a real estate closing agent license must be at least 18 years of age at the time of making application for the license.

Subd. 3. Application for license; contents. (a) An applicant for a real estate closing agent license shall make an application in the format prescribed by the commissioner. The application must be accompanied by the license fee required by this chapter.

(b) An application for a real estate closing agent license must contain the information required by the commissioner consistent with this chapter.

(c) An application for a real estate closing agent license shall give the applicant's legal name, age, residence address, and the name and place of business of the closing agent.

(d) The commissioner may require further information the commissioner considers appropriate to administer this chapter.

Subd. 4. Instruction. An applicant for a real estate closing agent's license must successfully complete a course of study relating to closing services consisting of eight hours of instruction approved by the commissioner.

Subd. 5. Change of application information. The commissioner must be notified in the format prescribed by the commissioner of a change of information contained in the license application on file with the commissioner within ten days of the change.

Subd. 6. Exemption. The following persons, when acting as closing agents, are exempt from the requirements of this section and sections 82.75 and 82.81 unless otherwise required in this chapter:

(1) a direct employee of a title insurer authorized to do business in this state, or a direct employee of a title insurance agent, or a person who has an agency agreement with a title insurer or a title insurance agent in which the agent agrees to perform closing services on the title insurer's or title insurance agent's behalf and the title insurer or title insurance agent assumes responsibility for the actions of the agent as if the agent were a direct employee of the title insurer or title insurance agent;

(2) a licensed attorney or a direct employee of a licensed attorney;

(3) a licensed real estate broker or salesperson;

(4) a direct employee of a licensed real estate broker if the broker maintains all funds received in connection with the closing services in the broker's trust account;

(5) a bank, trust company, savings association, credit union, industrial loan and thrift company, regulated lender under chapter 56, public utility, or land mortgage or farm loan association organized under the laws of this state or the United States, when engaged in the transaction of businesses within the scope of its corporate powers as provided by law;

(6) a title insurer authorized to do business in this state; and

(7) a title insurance agent that has a contractual agency relationship with a title insurer authorized to do business in this state, where the title insurer assumes responsibility for the actions of the title insurance agent and its employees or agents as if they were employees or agents of the title insurer.

History: 2010 c 384 s 78; 2011 c 108 s 44; 2012 c 260 s 1,2; 2014 c 198 art 4 s 13



Section 82.65 — NOTICE TO COMMISSIONER.

Subdivision 1. Change of application information. Notice in writing or in the format prescribed by the commissioner shall be given to the commissioner by a licensee of any change of information contained in the license application on file with the commissioner, including but not limited to personal name, trade name, address, or business location not later than ten days after the change.

Subd. 2. Mandatory. The licensee shall notify the commissioner in writing or in the format prescribed by the commissioner within ten days of the facts in subdivisions 3 to 5.

Subd. 3. Civil judgment. The licensee must notify the commissioner in writing of a final adverse decision or order of a court, whether or not the decision or order is appealed, regarding any proceeding in which the licensee was named as a defendant, and which alleged fraud, misrepresentation, or the conversion of funds, if the final adverse decision relates to the allegations of fraud, misrepresentation, or the conversion of funds.

Subd. 4. Disciplinary action. The licensee must notify the commissioner in writing of the suspension or revocation of the licensee's real estate or other occupational license issued by this state or another jurisdiction.

Subd. 5. Criminal offense. The licensee must notify the commissioner in writing if the licensee is charged with, adjudged guilty of, or enters a plea of guilty or nolo contendere to a charge of any felony, or of any gross misdemeanor alleging fraud, misrepresentation, conversion of funds, or a similar violation of any real estate licensing law.

History: 1973 c 410 s 4; 1976 c 197 s 2,3; 1977 c 215 s 1; 1982 c 424 s 130; 1982 c 478 s 1; 1984 c 552 s 8,9; 1985 c 251 s 8; 1986 c 444; 1989 c 347 s 10-16; 1990 c 364 s 1; 1991 c 20 s 1; 1993 c 309 s 10; 1994 c 632 art 4 s 32,33; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; 1997 c 222 s 34; 2002 c 387 s 7; 2004 c 203 art 2 s 31-34,61; 2010 c 384 s 68



Section 82.66 — CONTRACTS.

Subdivision 1. Listing agreements. (a) Requirement. Licensees shall obtain a signed listing agreement or other signed written authorization from the owner of real property or from another person authorized to offer the property for sale or lease before advertising to the general public that the real property is available for sale or lease.

For the purposes of this section "advertising" includes placing a sign on the owner's property that indicates that the property is being offered for sale or lease.

(b) Contents. All listing agreements must be in writing and must include:

(1) a definite expiration date;

(2) a description of the real property involved;

(3) the list price and any terms required by the seller;

(4) the amount of any compensation or commission or the basis for computing the commission;

(5) a clear statement explaining the events or conditions that will entitle a broker to a commission;

(6) a clear statement explaining if the agreement may be canceled and the terms under which the agreement may be canceled;

(7) information regarding an override clause, if applicable, including a statement to the effect that the override clause will not be effective unless the licensee supplies the seller with a protective list within 72 hours after the expiration of the listing agreement;

(8) the following notice in not less than ten-point boldface type immediately preceding any provision of the listing agreement relating to compensation of the licensee:

"NOTICE: THE COMPENSATION FOR THE SALE, LEASE, RENTAL, OR MANAGEMENT OF REAL PROPERTY SHALL BE DETERMINED BETWEEN EACH INDIVIDUAL BROKER AND THE BROKER'S CLIENT.";

(9) for residential property listings, the following "dual agency" disclosure statement:

If a buyer represented by broker wishes to buy the seller's property, a dual agency will be created. This means that broker will represent both the seller(s) and the buyer(s), and owe the same duties to the buyer(s) that broker owes to the seller(s). This conflict of interest will prohibit broker from advocating exclusively on the seller's behalf. Dual agency will limit the level of representation broker can provide. If a dual agency should arise, the seller(s) will need to agree that confidential information about price, terms, and motivation will still be kept confidential unless the seller(s) instruct broker in writing to disclose specific information about the seller(s). All other information will be shared. Broker cannot act as a dual agent unless both the seller(s) and the buyer(s) agree to it. By agreeing to a possible dual agency, the seller(s) will be giving up the right to exclusive representation in an in-house transaction. However, if the seller(s) should decide not to agree to a possible dual agency, and the seller(s) want broker to represent the seller(s), the seller(s) may give up the opportunity to sell the property to buyers represented by broker.

Seller's Instructions to Broker

Having read and understood this information about dual agency, seller(s) now instructs broker as follows:

(10) a notice requiring the seller to indicate in writing whether it is acceptable to the seller to have the licensee arrange for closing services or whether the seller wishes to arrange for others to conduct the closing; and

(11) for residential listings, a notice stating that after the expiration of the listing agreement, the seller will not be obligated to pay the licensee a fee or commission if the seller has executed another valid listing agreement pursuant to which the seller is obligated to pay a fee or commission to another licensee for the sale, lease, or exchange of the real property in question. This notice may be used in the listing agreement for any other type of real estate.

(c) Prohibited provisions. Except as otherwise provided in paragraph (d), clause (2), licensees shall not include in a listing agreement a holdover clause, automatic extension, or any similar provision, or an override clause the length of which is more than six months after the expiration of the listing agreement.

(d) Override clauses. (1) Licensees shall not seek to enforce an override clause unless a protective list has been furnished to the seller within 72 hours after the expiration of the listing agreement.

(2) A listing agreement may contain an override clause of up to two years in length when used in conjunction with the purchase or sale of a business. The length of the override clause must be negotiable between the licensee and the seller of the business. The protective list provided in connection with the override clause must include the written acknowledgment of each party named on the protective list, that the business which is the subject of the listing agreement was presented to that party by the licensee.

(e) Protective lists. A broker or salesperson has the burden of demonstrating that each person on the protective list has, during the period of the listing agreement, either made an affirmative showing of interest in the property by responding to an advertisement or by contacting the broker or salesperson involved or has been physically shown the property by the broker or salesperson. For the purpose of this section, the mere mailing or other distribution by a licensee of literature setting forth information about the property in question does not, of itself, constitute an affirmative showing of interest in the property on the part of a subsequent purchaser.

For listings of nonresidential real property which do not contain the notice described in paragraph (b), clause (11), the protective list must contain the following notice in boldface type:

"IF YOU RELIST WITH ANOTHER BROKER WITHIN THE OVERRIDE PERIOD AND THEN SELL YOUR PROPERTY TO ANYONE WHOSE NAME APPEARS ON THIS LIST, YOU COULD BE LIABLE FOR FULL COMMISSIONS TO BOTH BROKERS. IF THIS NOTICE IS NOT FULLY UNDERSTOOD, SEEK COMPETENT ADVICE."

Subd. 2. Buyer's broker agreements. (a) Requirements. Licensees shall obtain a signed buyer's broker agreement from a buyer before performing any acts as a buyer's representative.

(b) Contents. All buyer's broker agreements must be in writing and must include:

(1) a definite expiration date;

(2) the amount of any compensation or commission, or the basis for computing the commission;

(3) a clear statement explaining the services to be provided to the buyer by the broker, and the events or conditions that will entitle a broker to a commission or other compensation;

(4) a clear statement explaining if the agreement may be canceled and the terms under which the agreement may be canceled;

(5) information regarding an override clause, if applicable, including a statement to the effect that the override clause will not be effective unless the licensee supplies the buyer with a protective list within 72 hours after the expiration of the buyer's broker agreement;

(6) the following notice in not less than ten-point boldface type immediately preceding any provision of the buyer's broker agreement relating to compensation of the licensee:

"NOTICE: THE COMPENSATION FOR THE PURCHASE, LEASE, RENTAL, OR MANAGEMENT OF REAL PROPERTY SHALL BE DETERMINED BETWEEN EACH INDIVIDUAL BROKER AND THE BROKER'S CLIENT.";

(7) the following "dual agency" disclosure statement:

If the buyer(s) choose(s) to purchase a property listed by broker, a dual agency will be created. This means that broker will represent both the buyer(s) and the seller(s), and owe the same duties to the seller(s) that broker owes to the buyer(s). This conflict of interest will prohibit broker from advocating exclusively on the buyer's behalf. Dual agency will limit the level of representation broker can provide. If a dual agency should arise, the buyer(s) will need to agree that confidential information about price, terms, and motivation will still be kept confidential unless the buyer(s) instruct broker in writing to disclose specific information about the buyer(s). All other information will be shared. Broker cannot act as a dual agent unless both the buyer(s) and the seller(s) agree to it. By agreeing to a possible dual agency, the buyer(s) will be giving up the right to exclusive representation in an in-house transaction. However, if the buyer(s) should decide not to agree to a possible dual agency, and the buyer(s) want(s) broker to represent the buyer(s), the buyer(s) may give up the opportunity to purchase the properties listed by broker.

Buyer's Instructions to Broker

(8) for buyer's broker agreements which involve residential real property, a notice stating that after the expiration of the buyer's broker agreement, the buyer will not be obligated to pay the licensee a fee or commission if the buyer has executed another valid buyer's broker agreement pursuant to which the buyer is obligated to pay a fee or commission to another licensee for the purchase, lease, or exchange of real property.

(c) Prohibited provisions. Licensees shall not include in a buyer's broker agreement a holdover clause, automatic extension, or any other similar provision, or an override clause the length of which is more than six months after the expiration of the buyer's broker agreement.

(d) Override clauses. (1) Licensees shall not seek to enforce an override clause unless a protective list has been furnished to the buyer within 72 hours after the expiration of the buyer's broker agreement.

(2) A buyer's broker agreement may contain an override clause of up to two years in length when used in conjunction with the purchase or sale of a business. The length of the override clause must be negotiable between the licensee and the buyer of the business. The protective list provided in connection with the override clause must include the written acknowledgement of each party named on the protective list, that the business that is the subject of the buyer's broker agreement was presented to that party by the licensee.

(e) Protective lists. A licensee has the burden of demonstrating that each property on the protective list has been shown to the buyer, or specifically brought to the attention of the buyer, during the time the buyer's broker agreement was in effect.

(f) Application. This section applies only to residential real property transactions.

History: 1993 c 309 s 7,8; 1994 c 465 art 1 s 4; 1995 c 68 s 3; 1996 c 439 art 3 s 2-4; 2001 c 208 s 9,10; 2004 c 203 art 2 s 20,21,61; 2010 c 384 s 51; 2014 c 199 s 23



Section 82.67 — AGENCY DISCLOSURE REQUIREMENTS.

Subdivision 1. Agency disclosure. A real estate broker or salesperson shall provide to a consumer in the sale and purchase of a residential real property transaction at the first substantive contact with the consumer an agency disclosure form in substantially the form set forth in subdivision 3. The agency disclosure form shall be intended to provide a description of available options for agency and facilitator relationships, and a description of the role of a licensee under each option. The agency disclosure form shall provide a signature line for acknowledgment of receipt by the consumer. The disclosures required by this subdivision apply only to residential real property transactions.

Subd. 2. Scope and effect. Disclosures made in accordance with the requirements for disclosure of agency relationships set forth in this chapter are sufficient to satisfy common law disclosure requirements.

Subd. 3. Agency disclosure form. The agency disclosure form shall be in substantially the form set forth below:

AGENCY RELATIONSHIPS IN REAL ESTATE TRANSACTIONS

Minnesota law requires that early in any relationship, real estate brokers or salespersons discuss with consumers what type of agency representation or relationship they desire.(1) The available options are listed below. This is not a contract. This is an agency disclosure form only. If you desire representation, you must enter into a written contract according to state law (a listing contract or a buyer representation contract). Until such time as you choose to enter into a written contract for representation, you will be treated as a customer and will not receive any representation from the broker or salesperson. The broker or salesperson will be acting as a Facilitator (see paragraph IV below), unless the broker or salesperson is representing another party as described below.

ACKNOWLEDGMENT: I/We acknowledge that I/We have been presented with the below-described options. I/We understand that until I/We have signed a representation contract, I/We are not represented by the broker/salesperson. I/We understand that written consent is required for a dual agency relationship. THIS IS A DISCLOSURE ONLY, NOT A CONTRACT FOR REPRESENTATION.

I.

Seller's Broker: A broker who lists a property, or a salesperson who is licensed to the listing broker, represents the Seller and acts on behalf of the Seller. A Seller's broker owes to the Seller the fiduciary duties described below.(2) The broker must also disclose to the Buyer material facts as defined in Minnesota Statutes, section 82.68, subdivision 3, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property. If a broker or salesperson working with a Buyer as a customer is representing the Seller, he or she must act in the Seller's best interest and must tell the Seller any information disclosed to him or her, except confidential information acquired in a facilitator relationship (see paragraph IV below). In that case, the Buyer will not be represented and will not receive advice and counsel from the broker or salesperson.

II.

Buyer's Broker: A Buyer may enter into an agreement for the broker or salesperson to represent and act on behalf of the Buyer. The broker may represent the Buyer only, and not the Seller, even if he or she is being paid in whole or in part by the Seller. A Buyer's broker owes to the Buyer the fiduciary duties described below.(2) The broker must disclose to the Buyer material facts as defined in Minnesota Statutes, section 82.68, subdivision 3, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property. If a broker or salesperson working with a Seller as a customer is representing the Buyer, he or she must act in the Buyer's best interest and must tell the Buyer any information disclosed to him or her, except confidential information acquired in a facilitator relationship (see paragraph IV below). In that case, the Seller will not be represented and will not receive advice and counsel from the broker or salesperson.

III.

Dual Agency-Broker Representing both Seller and Buyer: Dual agency occurs when one broker or salesperson represents both parties to a transaction, or when two salespersons licensed to the same broker each represent a party to the transaction. Dual agency requires the informed consent of all parties, and means that the broker and salesperson owe the same duties to the Seller and the Buyer. This role limits the level of representation the broker and salespersons can provide, and prohibits them from acting exclusively for either party. In a dual agency, confidential information about price, terms, and motivation for pursuing a transaction will be kept confidential unless one party instructs the broker or salesperson in writing to disclose specific information about him or her. Other information will be shared. Dual agents may not advocate for one party to the detriment of the other.(3)

Within the limitations described above, dual agents owe to both Seller and Buyer the fiduciary duties described below.(2) Dual agents must disclose to Buyers material facts as defined in Minnesota Statutes, section 82.68, subdivision 3, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property.

IV.

Facilitator: A broker or salesperson who performs services for a Buyer, a Seller, or both but does not represent either in a fiduciary capacity as a Buyer's Broker, Seller's Broker, or Dual Agent. THE FACILITATOR BROKER OR SALESPERSON DOES NOT OWE ANY PARTY ANY OF THE FIDUCIARY DUTIES LISTED BELOW, EXCEPT CONFIDENTIALITY, UNLESS THOSE DUTIES ARE INCLUDED IN A WRITTEN FACILITATOR SERVICES AGREEMENT. The facilitator broker or salesperson owes the duty of confidentiality to the party but owes no other duty to the party except those duties required by law or contained in a written facilitator services agreement, if any. In the event a facilitator broker or salesperson, working with a Buyer, shows a property listed by the facilitator broker or salesperson, then the facilitator broker or salesperson must act as a Seller's Broker (see paragraph I above). In the event a facilitator broker or salesperson, working with a Seller, accepts a showing of the property by a Buyer being represented by the facilitator broker or salesperson, then the facilitator broker or salesperson must act as a Buyer's Broker (see paragraph III above).

.

(1) This disclosure is required by law in any transaction involving property occupied or intended to be occupied by one to four families as their residence.

(2) The fiduciary duties mentioned above are listed below and have the following meanings:

Loyalty-broker/salesperson will act only in client(s)' best interest.

Obedience-broker/salesperson will carry out all client(s)' lawful instructions.

Disclosure-broker/salesperson will disclose to client(s) all material facts of which broker/salesperson has knowledge which might reasonably affect the client's use and enjoyment of the property.

Confidentiality-broker/salesperson will keep client(s)' confidences unless required by law to disclose specific information (such as disclosure of material facts to Buyers).

Reasonable Care-broker/salesperson will use reasonable care in performing duties as an agent.

Accounting-broker/salesperson will account to client(s) for all client(s)' money and property received as agent.

(3) If Seller(s) elect(s) not to agree to a dual agency relationship, Seller(s) may give up the opportunity to sell the property to Buyers represented by the broker/salesperson. If Buyer(s) elect(s) not to agree to a dual agency relationship, Buyer(s) may give up the opportunity to purchase properties listed by the broker.

Subd. 4. Creation of dual agency. If circumstances create a dual agency situation, the broker must make full disclosure to all parties to the transaction as to the change in relationship of the parties to the broker due to dual agency. A broker, having made full disclosure, must obtain the consent of all parties to these circumstances in residential real property transactions in the purchase agreement in the form set forth below which shall be set off in a boxed format to draw attention to it:

Broker represents both the seller(s) and the buyer(s) of the property involved in this transaction, which creates a dual agency. This means that broker and its salespersons owe fiduciary duties to both seller(s) and buyer(s). Because the parties may have conflicting interests, broker and its salespersons are prohibited from advocating exclusively for either party. Broker cannot act as a dual agent in this transaction without the consent of both seller(s) and buyer(s).

Seller(s) and buyer(s) acknowledge that:

(1) confidential information communicated to broker which regards price, terms, or motivation to buy or sell will remain confidential unless seller(s) or buyer(s) instruct(s) broker in writing to disclose this information. Other information will be shared;

(2) broker and its salespersons will not represent the interests of either party to the detriment of the other; and

(3) within the limits of dual agency, broker and its salespersons will work diligently to facilitate the mechanics of the sale.

With the knowledge and understanding of the explanation above, seller(s) and buyer(s) authorize(s) and instruct(s) broker and its salespersons to act as dual agents in this transaction.

History: 1986 c 444; 1993 c 309 s 9; 1994 c 461 s 1; 1996 c 439 art 3 s 5-8; 2001 c 208 s 11-13; 2002 c 286 s 2-4; 2004 c 203 art 2 s 22,61; 2007 c 64 s 1; 2011 c 76 art 1 s 5; 2013 c 125 art 1 s 25; 2014 c 199 s 24; 2015 c 21 art 1 s 9



Section 82.68 — OTHER DISCLOSURE REQUIREMENTS.

Subdivision 1. Agent of broker disclosure. A salesperson shall only conduct business under the licensed name of and on behalf of the broker to whom the salesperson is licensed. An individual broker shall only conduct business under the brokerage's licensed name. A broker licensed to a business entity shall only conduct business under the licensed business entity name. A licensee shall affirmatively disclose, before the negotiation or consummation of any transaction, the licensed name of the brokerage under whom the licensee is authorized to conduct business according to this section.

Subd. 2. Financial interests disclosure; licensee. (a) Before the negotiation or consummation of any transaction, a licensee shall affirmatively disclose to the owner of real property that the licensee is a real estate broker or agent salesperson, and in what capacity the licensee is acting, if the licensee directly, or indirectly through a third party, purchases for himself or herself or acquires, or intends to acquire, any interest in, or any option to purchase, the owner's property.

(b) When a principal in the transaction is a licensee or a relative or business associate of the licensee, that fact must be disclosed in writing.

Subd. 3. Material facts. (a) A licensee shall disclose to a prospective purchaser all material facts of which the licensee is aware, which could adversely and significantly affect an ordinary purchaser's use or enjoyment of the property, or any intended use of the property of which the licensee is aware.

(b) It is not a material fact relating to real property offered for sale the fact or suspicion that the property:

(1) is or was occupied by an owner or occupant who is or was suspected to be infected with human immunodeficiency virus or diagnosed with acquired immunodeficiency syndrome;

(2) was the site of a suicide, accidental death, natural death, or perceived paranormal activity; or

(3) is located in a neighborhood containing any adult family home, community-based residential facility, or nursing home.

(c) A licensee or employee of the licensee has no duty to disclose information regarding an offender who is required to register under section 243.166, or about whom notification is made under that section, if the broker or salesperson, in a timely manner, provides a written notice that information about the predatory offender registry and persons registered with the registry may be obtained by contacting local law enforcement where the property is located or the Department of Corrections.

(d) A licensee or employee of the licensee has no duty to disclose information regarding airport zoning regulations if the broker or salesperson, in a timely manner, provides a written notice that a copy of the airport zoning regulations as adopted can be reviewed or obtained at the office of the county recorder where the zoned area is located.

(e) A licensee is not required to disclose, except as otherwise provided in paragraph (f), information relating to the physical condition of the property or any other information relating to the real estate transaction, if a written report that discloses the information has been prepared by a qualified third party and provided to the person. For the purposes of this paragraph, "qualified third party" means a federal, state, or local governmental agency, or any person whom the broker, salesperson, or a party to the real estate transaction reasonably believes has the expertise necessary to meet the industry standards of practice for the type of inspection or investigation that has been conducted by the third party in order to prepare the written report and who is acceptable to the person to whom the disclosure is being made.

(f) A licensee shall disclose to the parties to a real estate transaction any facts known by the broker or salesperson that contradict any information included in a written report described in paragraph (e), if a copy of the report is provided to the licensee.

(g) The limitation on disclosures in this subdivision shall modify any common law duties with respect to disclosure of material facts.

Subd. 4. Nonperformance of party. If a licensee is put on notice by a party to a real estate transaction that the party will not perform according to the terms of a purchase agreement or other similar written agreement to convey real estate, the licensee shall immediately disclose the fact of that party's intent not to perform to the other party or parties to the transaction. The licensee shall, if reasonably possible, inform the party who will not perform of the licensee's obligation to disclose this fact to the other party or parties to the transaction before making the disclosure. The obligation required by this section does not apply to notice of a party's inability to keep or fulfill any contingency to which the real estate transaction has been made subject.

History: 2010 c 384 s 79; 2014 c 199 s 25



Section 82.69 — ADVERTISING REQUIREMENTS.

Any advertising by a licensee must include the real estate brokerage name more prominently displayed than the licensee's name.

If a salesperson or broker is part of a team or group within the brokerage, the licensee may include the team or group name in the advertising only under the following conditions:

(1) the inclusion of the team or group name is authorized by the primary broker of the brokerage to which the salesperson or broker is licensed; and

(2) the real estate brokerage name is included and more prominently displayed than the team or group name in the advertising.

History: 2010 c 384 s 77; 2014 c 199 s 26



Section 82.70 — COMPENSATION.

Subdivision 1. Licensee to receive only from, or authorized by, broker. Unless authorized in writing by the real estate broker to whom the licensee is licensed or to whom the licensee was licensed at the time of the transaction, a licensee shall not pay and a licensee shall not accept a commission, compensation, referral fee, BPO fee, or other valuable consideration for the performance of any acts requiring a real estate license from any person except the real estate broker to whom the licensee is licensed or to whom the licensee was licensed at the time of the transaction.

Subd. 2. Commission-splitting, rebates, referral fee, and fees. (a) In connection with a real estate or business opportunity transaction, a real estate broker or real estate salesperson shall not offer, pay, or give, and a person shall not accept, any compensation or other thing of value from a real estate broker or real estate salesperson by way of commission-splitting, rebate, referral fees, finder's fees, or otherwise.

(b) This subdivision does not apply to transactions:

(1) between a licensed real estate broker or salesperson and the parties to the transaction;

(2) among persons licensed as provided in this chapter;

(3) between a licensed real estate broker or salesperson and persons from other jurisdictions similarly licensed in that jurisdiction;

(4) involving timeshare or other recreational lands where the amount offered or paid does not exceed $150, and payment is not conditioned upon any sale but is made merely for providing the referral and the person paying the fee is bound by any representations made by the person receiving the fee; and

(5) involving a person who receives a referral fee from a person or an agent of a person licensed under this section, provided that in any 12-month period, no recipient may earn more than the value of one month's rent, that the recipient is a resident of the property or has lived there within 60 days of the payment of the fee, and that the person paying the fee is bound by any representations made by the recipient of the fee.

Subd. 3. Undisclosed compensation. A licensee shall not accept, give, or charge any undisclosed compensation or realize any direct or indirect remuneration that inures to the benefit of the licensee on an expenditure made for a principal.

Subd. 4. Sharing of compensation with other brokers. The seller may, in the listing agreement, authorize the seller's broker to disburse part of the broker's compensation to other brokers, including the buyer's brokers solely representing the buyer.

Subd. 5. Directing payment of compensation. A licensed real estate broker or salesperson may assign or direct that commissions or other compensation earned in connection with a real estate or business opportunity transaction be paid to a corporation, limited liability company, or sole proprietorship of which the licensed real estate broker or salesperson is the sole owner. "Sole owner" in this subdivision means the licensed real estate broker or salesperson and may include the licensed real estate broker's or salesperson's spouse.

Subd. 6. Closing agent fee. A real estate closing agent may not charge a fee for closing services to a borrower, and a borrower may not be required to pay such a fee at settlement, if the fee was not previously disclosed in writing at least one business day before the settlement. This disclosure requirement is satisfied if a disclosure is made or an estimate given under section 507.45.

History: 2004 c 203 art 2 s 19,61; 2010 c 384 s 50; 2014 c 199 s 27,28



Section 82.71 — NEGOTIATIONS.

Subdivision 1. Written offers. All written offers to purchase or lease shall be promptly submitted in writing to the seller or lessor.

Subd. 2. Nondisclosure of terms of offer. A licensee shall not disclose the terms of an offer to another prospective buyer or the licensee representing or assisting the buyer prior to the presentation of the offer to the seller.

Subd. 3. Closing costs. Licensees shall disclose to a buyer or a seller at or before the time an offer is written or presented that the buyer or seller may be required to pay certain closing costs, which may effectively reduce the proceeds from the sale or increase the cash outlay at closing.

Subd. 4. Required documents. Licensees shall furnish to the parties to the transaction at the time the documents are signed or become available a true and accurate copy of listing agreements, earnest money receipts, purchase agreements, contracts for deed, option agreements, closing statements, truth-in-housing forms, energy audits, and any other record, instrument, or document that is material to the transaction and that is in the licensee's possession.

Subd. 5. Closing statement. The listing broker or his or her designee if acting as the transaction closing agent shall deliver to the seller, at the time of closing, a complete and detailed closing statement setting forth all of the receipts and disbursements handled by the broker for the seller. The listing broker if acting as the transaction closing agent shall also deliver to the buyer, at the time of closing, a complete and detailed statement setting forth the disposition of all money received in the transaction from the buyer.

History: 2004 c 203 art 2 s 57; 2014 c 199 s 29



Section 82.72 — RECORDS.

Subdivision 1. Delivery. Each real estate broker, real estate salesperson, or closing agent shall furnish parties to a transaction a true and accurate copy of any document pertaining to their interests as the commissioner through appropriate rules may require.

Subd. 2. Examination of records. The commissioner may make examinations within or outside of this state of each broker's or closing agent's records at such reasonable time and in such scope as is necessary to enforce the provisions of this chapter.

Subd. 3. Retention. A licensed real estate broker shall retain for six years copies of all listings, buyer representation and facilitator services contracts, deposit receipts, purchase money contracts, canceled checks, trust account records, and such other documents as may reasonably be related to carrying on a real estate brokerage business. The retention period shall run from the date of the closing of the transaction, or from the date of the document if the transaction is not consummated. The following documents need not be retained:

(1) agency disclosure forms provided to prospective buyers or sellers, where no contractual relationship is subsequently created and no services are provided by the licensee; and

(2) facilitator services contracts or buyer representation contracts entered into with prospective buyers, where the prospective buyer abandons the contractual relationship before any services have been provided by the licensee.

Subd. 4. Storage. Storage of documents identified in subdivision 3 may be by electronic means.

Subd. 5. Destruction. After the retention period specified in subdivision 3 has elapsed and the broker no longer wishes to retain the documents, the broker must ensure that the documents are disposed of according to the confidential record destruction procedures of the Fair and Accurate Credit Transaction Act of 2003, Public Law 108-159.

History: 1973 c 410 s 7; 1989 c 347 s 23,24; 2002 c 286 s 5; 2004 c 203 art 2 s 61; 2010 c 384 s 72-74; 2014 c 199 s 30,31; 2015 c 21 art 1 s 10



Section 82.73 — STANDARDS OF CONDUCT.

Subdivision 1. Access to governing statutes and rules. Every real estate office and branch office shall have a current copy of this chapter and chapter 83 and the rules adopted under those chapters, available for the use of licensees. Access to the statutes and rules required by this section may be made available through an electronic agent.

Subd. 2. Penalty for noncompliance. The methods, acts, or practices set forth in subdivisions 1 and 3 and sections 82.67; 82.70; 82.71; 82.74; and 82.81, subdivision 10, are standards of conduct governing the activities of real estate brokers and salespersons. Failure to comply with these standards shall constitute grounds for license denial, suspension, or revocation, or for censure of the licensee.

Subd. 3. Responsibilities of brokers. (a) Supervision of personnel. A broker shall adequately supervise the activities of the broker's salespersons and employees. Supervision includes the ongoing monitoring of listing agreements, purchase agreements, other real estate-related documents which are prepared or drafted by the broker's salespersons or employees or which are otherwise received by the broker's office, and the review of all trust account books and records. If an individual broker maintains more than one place of business, each place of business shall be under the broker's direction and supervision. If a brokerage maintains more than one place of business, each place of business shall be under the direction and supervision of an individual broker licensed to act on behalf of the brokerage.

The primary broker shall maintain records specifying the name of each broker responsible for the direction and supervision of each place of business. If an individual broker, who may be the primary broker, is responsible for supervising more than one place of business, the primary broker shall, upon written request of the commissioner, file a written statement specifying the procedures which have been established to ensure that all salespersons and employees are adequately supervised. Designation of another broker to supervise a place of business does not relieve the primary broker of the ultimate responsibility for the actions of licensees.

(b) Preparation and safekeeping of documents. A broker is responsible for the preparation, custody, safety, and accuracy of all real estate contracts, documents, and records, even though another person may be assigned these duties by the broker.

(c) Documentation and resolution of complaints. A broker shall investigate and attempt to resolve complaints made regarding the practices of any individual licensed to the broker and shall maintain, with respect to each individual licensed to the broker, a complaint file containing all material relating to any complaints received in writing for a period of three years.

(d) Disclosure of listed property information. A broker may allow any unlicensed person, who is authorized by the broker, to disclose any factual information pertaining to the properties listed with the broker, if the factual information is provided to the unlicensed person in written form by the broker representing or assisting the seller(s).

(e) Property management functions for individually owned or entity-owned real estate. A broker shall not be responsible for supervising, nor shall the licensee be responsible for operating, within the scope of the brokerage or within the requirements of this chapter, activities that would be considered property management, including leasing, maintenance, and repair, so long as the real estate being managed is "individually owned" or "entity-owned" as defined below:

(1) "individually owned" real estate is real property in which the licensee holds an ownership interest; and

(2) "entity-owned" real estate is real property owned by a corporation, limited liability company, partnership, or trust, within which entity the licensee holds an ownership interest as an owner, trustee, partner, or officer, or in another beneficiary capacity.

History: 2004 c 203 art 2 s 59,61; 2010 c 384 s 75,76; 2012 c 134 s 1



Section 82.735 — BROKER PRICE OPINION; REQUIREMENTS; DUTIES OF LICENSEE; REGULATIONS.

Subdivision 1. Requirements. A person licensed under this chapter or chapter 82B may prepare and provide a broker price opinion and a broker may charge and collect a fee for it if the license of that licensee is active and in good standing.

Subd. 2. Duties of licensee. Notwithstanding any provision of the laws of this state to the contrary, a person licensed under this chapter or chapter 82B may prepare a broker price opinion for:

(1) an existing or potential seller for the purposes of listing and selling a parcel of real property;

(2) an existing or potential buyer of a parcel of real property;

(3) a third party making decisions or performing due diligence related to the potential listing, offering, sale, exchange, option, lease, or acquisition price of a parcel of real property when prepared as required by subdivision 3; or

(4) an existing or potential lienholder or other third party for any purpose other than as the primary basis to determine the value of a piece of property for the purpose of a loan origination of a residential mortgage loan secured by such piece of property, when done in conjunction with the purchase of a consumer's principal dwelling, when prepared as required by subdivision 3.

Subd. 3. Written report; requirement. (a) Unless the party requesting the opinion requires a specific report, a broker price opinion prepared for a party under subdivision 2, clause (3) or (4), must be in writing and contain the following:

(1) a statement of the intended purpose of the broker price opinion;

(2) a brief description of the subject property and property interest to be priced;

(3) the basis of reasoning used to reach the opinion on the price, including the applicable market data;

(4) any assumptions or limiting conditions;

(5) a disclosure of any existing or contemplated interest of the broker or salesperson issuing the opinion;

(6) the name of the broker or salesperson issuing the price opinion;

(7) the name of the real estate brokerage that the broker or salesperson is acting on behalf of;

(8) the date of the price opinion; and

(9) a disclaimer stating, "This opinion is not an appraisal of the market value of the property, and may not be used in lieu of an appraisal. If an appraisal is desired, the services of a licensed or certified appraiser must be obtained."

(b) A copy of the broker price opinion report required under this subdivision together with any supporting materials and documents used in its preparation shall be retained as required under section 82.72, subdivisions 3 and 4.

(c) A licensee may produce or transmit a broker price opinion report electronically to any person entitled to receive it.

History: 2011 c 15 s 3; 2014 c 199 s 32



Section 82.74 — GUARANTEED SALE PROGRAMS.

If a broker advertises or offers a guaranteed sale program, or other program whereby the broker undertakes to purchase real property in the event he or she is unable to effectuate a sale to a third party within a specified period of time, a written disclosure that sets forth clearly and completely the general terms and conditions under which the broker agrees to purchase the property and the disposition of any profit at the time of resale by the broker must be provided to the seller prior to the execution of a listing agreement.

History: 2004 c 203 art 2 s 54,61



Section 82.75 — TRUST ACCOUNT REQUIREMENTS.

Subdivision 1. Generally. All trust funds received by a broker or the broker's salespeople or closing agents shall be deposited, as provided in subdivision 5, in a trust account, maintained by the broker for such purpose in a bank, savings association, credit union, or an industrial loan and thrift company with deposit liabilities designated by the broker or closing agent, except as such money may be paid to one of the parties pursuant to express written agreement between the parties to a transaction. The depository bank shall be a Minnesota bank or trust company or any foreign bank and shall authorize the commissioner to examine its records of such deposits upon demand by the commissioner. The industrial loan and thrift company shall be organized under chapter 53. The savings association or credit union shall be organized under the laws of any state or the United States.

Subd. 2. Licensee acting as principal. A licensee acting in the capacity of principal in a real estate transaction where the seller retains any liability, contingent or otherwise, for the payment of an obligation on the property shall deposit in a Minnesota bank or trust company, any foreign bank which authorizes the commissioner to examine its records of the deposits, a savings association, credit union, or an industrial loan and thrift company organized under chapter 53 with deposit liabilities, in a trust account, those parts of all payments received on contracts that are necessary to meet any amounts concurrently due and payable on any existing mortgages, contracts for deed or other conveyancing instruments, and reserve for taxes and insurance or any other encumbrance on the receipts. The deposits must be maintained until disbursement is made under the terms of the encumbrance and proper accounting on the property made to the parties entitled to an accounting. The provisions of this subdivision relating to rental of interests in real estate apply only to residential property, except as provided in section 82.73, subdivision 3, paragraph (e).

Subd. 3. Nondepositable items. In the event earnest money or other down payments in a real estate transaction are received by the broker or salesperson in the form of a nondepositable item such as a note, bond, stock certificate, treasury bill, or any other instrument or equity or thing of value received by a broker, salesperson, or closing agent received in lieu of cash shall be deposited immediately with an authorized escrow agent, whose authority is evidenced by a written agreement executed by the offeror and the escrow agent. A receipt shall be issued to the buyer for the value of the nondepositable item.

In the event the broker acts as the escrow agent, the broker shall obtain written authority from the buyer and seller to hold such items in escrow. In all cases, the parties shall be advised of the details relative to the nondepositable item, including the nature of the item, the amount, and in whose custody such item is being held. The fact that such an item is being held by the broker shall be duly recorded in the broker's trust account records.

Subd. 4. Commingling funds. A broker, salesperson, or closing agent shall deposit only trust funds in a trust account and shall not commingle personal funds or other funds in a trust account, except that a broker, salesperson, or closing agent may deposit and maintain a sum in a trust account from personal funds, which sum shall be specifically identified and used to pay service charges or satisfy the minimum balance requirements relating to the trust account.

Subd. 5. Trust accounts. (a) Each broker or closing agent shall maintain and retain records of all trust funds and trust accounts. The commissioner may prescribe information to be included in the records by appropriate rules.

(b) Unless otherwise agreed upon in writing by the parties to a transaction, the broker with whom trust funds are to be deposited shall be the listing broker.

(c) Earnest money received from a potential buyer shall be deposited into the listing broker's trust account pursuant to the terms of a written agreement between the parties. If the written agreement between the parties is silent as to the timing of the deposit of earnest money, the listing broker shall deposit the earnest money within three business days of either receipt of the earnest money or final acceptance of the purchase agreement, whichever is later. If the offer is rejected, the earnest money shall be returned to the potential buyer not later than the next business day after rejection.

(d) Trust funds must be maintained in a trust account until disbursement is made in accordance with this section and proper accounting is made to the parties entitled to an accounting.

Trust funds may only be disbursed upon the occurrence of one of the following:

(1) a closing of the transaction;

(2) written agreement between the parties;

(3) pursuant to an affidavit as required in section 559.217; or

(4) a court order.

Disbursement must be made within ten business days following the consummation or termination of a transaction if the applicable agreements are silent as to the time of disbursement.

Subd. 6. Notice of trust account status. The names of the banks, savings associations, credit unions, and industrial loan and thrift companies and the trust account numbers used by a broker or closing agent shall be provided to the commissioner at the time of application for the broker's or closing agent's license. The broker shall immediately report to the commissioner any change of trust account status including changes in banks, savings associations, credit unions, and industrial loan and thrift companies, account numbers, or additional accounts in the same or other banks, savings associations, credit unions, and industrial loan and thrift companies. A broker or closing agent shall not close an existing trust account without giving ten days' written notice to the commissioner.

Subd. 7. Interest bearing accounts. Notwithstanding the provisions of this chapter, a real estate broker may establish and maintain interest bearing accounts for the purpose of receiving deposits in accordance with the provisions of section 504B.178.

Subd. 8. Accrued interest. (a) Each broker shall maintain a pooled interest-bearing trust account for deposit of client funds. The interest accruing on the trust account, less reasonable transaction costs, must be paid to the commissioner of management and budget for deposit in the housing trust fund account created under section 462A.201 unless otherwise specified pursuant to an expressed written agreement between the parties to a transaction.

(b) For an account created under paragraph (a), each broker shall direct the financial institution to:

(1) pay the interest, less reasonable transaction costs, computed in accordance with the financial institution's standard accounting practice, at least quarterly, to the commissioner of management and budget; and

(2) send a statement to the commissioner of management and budget showing the name of the broker for whom the payment is made, the rate of interest applied, the amount of service charges deducted, and the account balance for the period in which the report is made.

The commissioner of management and budget shall credit the amount collected under this subdivision to the housing trust fund account established in section 462A.201.

(c) The financial institution must promptly notify the commissioner if a draft drawn on the account is dishonored. A draft is not dishonored if a stop payment order is requested by an issuer who has a good faith defense to payment on the draft.

Subd. 9. Consent to place in special account. Trust funds may be placed by the broker in a special account which may be an interest-bearing account or certificate of deposit if the buyer and the seller consent in writing to the special account and to the disposition of the trust funds, including any interest thereon.

Subd. 10. Licensee as principal. Funds which would constitute trust funds if received by a licensee acting as an agent must, if received by a licensee acting as principal, be placed in a trust account unless a written agreement signed by all parties to the transaction specifies a different disposition of the funds. The written agreement shall state that the funds would otherwise be placed in a real estate trust account.

Subd. 11. Trust account records. (a) Every broker shall keep a record of all trust funds received, including notes, savings certificates, uncashed or uncollected checks, or other similar instruments. Said records shall set forth:

(1) date funds received;

(2) from whom received;

(3) amount received;

(4) with respect to funds deposited in a trust account, the date of said deposit;

(5) with respect to funds previously deposited in a trust account, the check number or date of related disbursements; and

(6) a monthly balance of the trust account.

Each broker shall maintain a formal trust cash receipts journal and a formal cash disbursement journal, or similar records, in accordance with generally accepted accounting principles. All records and funds shall be subject to inspection by the commissioner or an agent of the commissioner at any time.

(b) Each broker shall keep a separate record for each beneficiary or transaction, accounting for all funds therein which have been deposited in the broker's trust bank account. These records shall set forth information sufficient to identify the transaction and the parties thereto. At a minimum, each record shall set forth:

(1) the date funds are deposited;

(2) the amount deposited;

(3) the date of each related disbursement;

(4) the check number of each related disbursement;

(5) the amount of each related disbursement; and

(6) a description of each disbursement.

History: 1973 c 410 s 8; 1975 c 38 s 5; 1984 c 473 s 8-10; 1985 c 248 s 70; 1985 c 251 s 10; 1986 c 358 s 12; 1986 c 444; 1Sp1986 c 3 art 2 s 48; 1987 c 105 s 4-6; 1987 c 336 s 24; 1988 c 654 s 2; 1989 c 347 s 25-30; 1993 c 309 s 15; 1994 c 461 s 2; 1995 c 202 art 1 s 25; 1997 c 222 s 36; 1999 c 199 art 2 s 2; 2001 c 208 s 15; 2003 c 112 art 2 s 50; 2004 c 203 art 2 s 49-53,61; 2006 c 212 art 3 s 5; 2009 c 101 art 2 s 109; 2014 c 199 s 33-35



Section 82.76 — LOAN BROKERS.

Subdivision 1. Compliance. Loan brokers shall comply with the requirements of subdivisions 2 to 7.

Subd. 2. Contract provisions. A loan broker shall enter into a written contract with each customer and shall provide a copy of the written contract to each customer at or before the time of receipt of any fee or valuable consideration paid for loan brokerage services. The written contract shall:

(1) identify the escrow account into which the fees or consideration will be deposited;

(2) set forth the circumstances under which the loan broker will be entitled to disbursement from the escrow account;

(3) set forth the circumstances under which the customer will be entitled to a refund of all or part of the fee;

(4) specifically describe the services to be provided by the loan broker and the dates by which the services will be performed;

(5) state the maximum rate of interest to be charged on any loan obtained;

(6) contain a statement which notifies the customer of his or her rights to cancel the contract pursuant to subdivision 3;

(7) disclose, with respect to the 12-month period ending ten business days prior to the date of the contract in question, the percentage of the loan broker's customers for whom loans have actually been funded as a result of the loan broker's services. This disclosure need not be made for any period prior to September 8, 1986; and

(8) disclose the cancellation rights and procedures set forth in subdivision 3.

Subd. 3. Cancellation. Any customer of a loan broker who pays a fee prior to the time a loan is actually funded shall have an unconditional right to rescind the contract for loan brokerage services at any time until midnight of the third business day after the day on which the contract is signed. Cancellation is evidenced by the customer giving written notice of cancellation to the loan broker at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox properly addressed to the loan broker with postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the customer not to be bound by the contract. No act of a customer of a loan broker shall be effective to waive the right to rescind as provided in this subdivision.

Subd. 4. Escrow account. The loan broker shall deposit in an escrow account within 48 hours all fees received prior to the time a loan is actually funded. The escrow account shall be in a bank located within the state of Minnesota and shall be controlled by an unaffiliated accountant, lawyer, or bank.

Subd. 5. Records. The loan broker shall maintain a separate record of all fees received for services performed or to be performed as a loan broker. Each record shall set forth the date funds are received, the person from whom the funds are received, the amount received, the date of deposit in the escrow account, the account number, the date the funds are disbursed and the check number of the disbursement, and a description of each disbursement and the justification for the disbursement.

Subd. 6. Monthly statement. The loan broker shall provide to each customer at least monthly a detailed written accounting of all disbursements of the customer's funds from the trust account.

Subd. 7. Disclosure of lenders. The loan broker shall provide to each customer at the expiration of the contract a list of the lenders or loan sources to whom loan applications were submitted on behalf of the customer.

History: 2004 c 203 art 2 s 56; 2005 c 118 s 14



Section 82.77 — TABLE FUNDING.

Subdivision 1. Definitions. (a) For purposes of this section, the terms in this subdivision have the meanings given them.

(b) "Closing agent" has the meaning given in section 82.55, subdivision 4.

(c) "Collected funds" means funds deposited, finally settled, and credited to the closing agent's escrow account.

(d) "Federally insured financial institution" means an institution in which monetary deposits are insured by the Federal Deposit Insurance Corporation or National Credit Union Administration.

(e) "Lender" means a person who makes residential mortgage loans including a person who engages in table funding. "Lender" does not include any organization described in section 501(c)(3) or 501(c)(4) of the Internal Revenue Code of 1986, as amended, if the organization is exempt from tax under section 501(a) of the Internal Revenue Code of 1986, as amended. "Lender" does not include a state or any political subdivision of a state.

(f) "Qualified loan funds" means funds in one of the following forms:

(1) lawful money of the United States;

(2) wired funds when unconditionally held by the closing agent;

(3) cashier's checks, certified checks, bank money orders, or teller's checks issued by a federally insured financial institution and unconditionally held by the closing agent; and

(4) United States treasury checks, Federal Reserve Bank checks, federal home loan bank checks, and state of Minnesota warrants.

(g) "Table funding" means a closing or settlement at which a mortgage loan is funded by a lender by a contemporaneous advance of mortgage loan funds and an assignment of the mortgage loan to the lender advancing the funds.

Subd. 2. Requirements. (a) A closing agent shall not make disbursements out of an escrow, security deposit, settlement, or closing account unless the funds received from the lender are collected funds or qualified loan funds.

(b) A lender, using the closing services of a closing agent, shall at or before the time of the closing deliver loan funds to the closing agent either in the form of collected funds or qualified loan funds.

History: 1998 c 344 s 1; 2004 c 203 art 2 s 61; 2008 c 347 s 3



Section 82.78 — RENTAL SERVICES.

Subdivision 1. License. A rental service shall obtain a real estate broker's license before engaging in business or holding itself out as being engaged in business. No person shall act as a real estate salesperson on behalf of a rental service without first obtaining a real estate salesperson's license on behalf of the rental service.

Subd. 2. Dissemination of unit information. A rental service shall not provide information regarding a rental unit without the express authority of the owner of the unit.

Subd. 3. Advertising. A rental service shall not advertise in a manner that is misleading with regards to fees charged, services provided, the availability of rental units, or rental terms or conditions.

History: 2004 c 203 art 2 s 58



Section 82.80 — UNCLAIMED PROPERTY ACT COMPLIANCE.

Upon the initial application for a real estate broker's license and upon each annual application for renewal, the applicant or broker shall be required to inform the commissioner of compliance with the requirements set forth in chapter 345 relating to unclaimed property.

History: 2004 c 203 art 2 s 60



Section 82.81 — PROHIBITIONS.

Subdivision 1. License required. No person shall act as a real estate broker or real estate salesperson unless licensed as provided in this section.

Subd. 2. Misrepresenting status as licensee. No persons shall advertise or represent themselves to be real estate brokers or real estate salespersons unless licensed as provided in this section.

Subd. 3. Limitation on broker when transaction not completed. When the owner fails or is unable to consummate a real estate transaction, through no fault of the purchaser, the listing broker may not claim any portion of any trust funds deposited with the broker by the purchaser, absent a separate agreement with the purchaser.

Subd. 4. Authorizing or engaging unlicensed person to act on licensee's behalf. No real estate broker, salesperson, or closing agent shall engage or authorize any person, except one licensed as provided herein, to act as a real estate broker, salesperson, or closing agent on the engager's or authorizer's behalf.

Subd. 5. Self-serving provision prohibited. No purchase agreement, earnest money contract, or similar contract for the purchase, rental, or lease of real property may contain any hold harmless clause or arbitration clause which addresses the rights or liabilities of persons required to be licensed pursuant to this chapter unless the person required to be licensed is a principal in the transaction.

This does not prohibit separate and independent written agreements between any of the parties and persons required to be licensed pursuant to this chapter.

Subd. 6. Disclosure regarding representation of parties. (a) No person licensed pursuant to this chapter or who otherwise acts as a real estate broker or salesperson shall fail to provide at the first substantive contact with a consumer in a residential real property transaction an agency disclosure form as set forth in section 82.67.

(b) The seller may, in the listing agreement, authorize the seller's broker to disburse part of the broker's compensation to other brokers, including the buyer's brokers solely representing the buyer, as authorized in section 82.70, subdivision 4.

Subd. 7. Securities sold by businesses outside scope of licensing. A license issued under this chapter does not allow a licensee to engage in the business of buying, selling, negotiating, brokering, or otherwise dealing in vendor's interests in contracts for deed, mortgagee's interests in mortgages, or other evidence of indebtedness regarding real estate, except that a licensee may, if there is no compensation in addition to the brokerage commission or fee, and if the licensee represents the seller, buyer, lessor, or lessee in the sale, lease, or exchange of real estate, arrange for the sale of a contract, mortgage, or similar evidence of indebtedness for the subject property.

Subd. 8. Closing services. No real estate broker, salesperson, or closing agent shall require a person to use any particular lender, licensed attorney, real estate broker, real estate salesperson, real estate closing agent, or title insurance agent in connection with a residential real estate closing.

Subd. 9. Exclusive agreements. (a) Except as provided in paragraph (c), a licensee shall not negotiate the sale, exchange, lease, or listing of any real property directly with the owner or lessor knowing that the owner or lessor has executed a written contract granting exclusive representation or assistance for the same service in connection with the property to another real estate broker, buyer, or lessee, nor shall a licensee negotiate the purchase, lease, or exchange of real property knowing that the buyer or lessee has executed a written contract granting exclusive representation or assistance for the same service of purchase, lease, or exchange of the real property with another real estate broker.

(b) A licensee shall not induce any party to a contract of sale, purchase, lease, or option, or to an exclusive listing agreement or buyer's agreement, or facilitator services agreement, to breach the contract, option, or agreement.

(c) A licensee may discuss the terms upon which a listing or buyer representation contract or a contract for facilitator services may be entered into after expiration of any existing exclusive contract when the inquiry or discussion is initiated by the owner, lessor, buyer, or lessee. The licensee must inquire of the owner, lessor, buyer, or lessee whether such an exclusive contract exists.

Subd. 10. Prohibition on guaranteeing future profits. Licensees shall not, with respect to the sale or lease of real property, guarantee or affirmatively encourage another person to guarantee future profits or earnings that may result from the purchase or lease of the real property in question unless the guarantee and the assumptions upon which it is based are fully disclosed and contained in the contract, purchase agreement, or other instrument of sale or lease.

Subd. 11. Prohibition against discouraging use of attorney. Licensees shall not discourage prospective parties to a real estate transaction from seeking the services of an attorney.

Subd. 12. Fraudulent, deceptive, and dishonest practices. (a) Prohibitions. For the purposes of section 82.82, subdivision 1, clause (b), the following acts and practices constitute fraudulent, deceptive, or dishonest practices:

(1) act on behalf of more than one party to a transaction without the knowledge and consent of all parties;

(2) act in the dual capacity of licensee and undisclosed principal in any transaction;

(3) receive funds while acting as principal which funds would constitute trust funds if received by a licensee acting as an agent, unless the funds are placed in a trust account. Funds need not be placed in a trust account if a written agreement signed by all parties to the transaction specifies a different disposition of the funds, in accordance with section 82.82, subdivision 1;

(4) violate any state or federal law concerning discrimination intended to protect the rights of purchasers or renters of real estate;

(5) make a material misstatement in an application for a license or in any information furnished to the commissioner;

(6) procure or attempt to procure a real estate license for himself or herself or any person by fraud, misrepresentation, or deceit;

(7) represent membership in any real estate-related organization in which the licensee is not a member;

(8) advertise in any manner that is misleading or inaccurate with respect to properties, terms, values, policies, or services conducted by the licensee;

(9) make any material misrepresentation or permit or allow another to make any material misrepresentation;

(10) make any false or misleading statements, or permit or allow another to make any false or misleading statements, of a character likely to influence, persuade, or induce the consummation of a transaction contemplated by this chapter;

(11) fail within a reasonable time to account for or remit any money coming into the licensee's possession which belongs to another;

(12) commingle with his or her own money or property trust funds or any other money or property of another held by the licensee;

(13) demand from a seller a commission to compensation which the licensee is not entitled, knowing that he or she is not entitled to the commission compensation;

(14) pay or give money or goods of value to an unlicensed person for any assistance or information relating to the procurement by a licensee of a listing of a property or of a prospective buyer of a property (this item does not apply to money or goods paid or given to the parties to the transaction);

(15) fail to maintain a trust account at all times, as provided by law;

(16) engage, with respect to the offer, sale, or rental of real estate, in an anticompetitive activity;

(17) represent on advertisements, cards, signs, circulars, letterheads, or in any other manner, that he or she is engaged in the business of financial planning unless he or she provides a disclosure document to the client. The document must be signed by the client and a copy must be left with the client. The disclosure document must contain the following:

(i) the basis of fees, commissions, or other compensation received by him or her in connection with rendering of financial planning services or financial counseling or advice in the following language:

"My compensation may be based on the following:

(a) ... commissions generated from the products I sell you;

(b) ... fees; or

(c) ... a combination of (a) and (b). [Comments]";

(ii) the name and address of any company or firm that supplies the financial services or products offered or sold by him or her in the following language:

"I am authorized to offer or sell products and/or services issued by or through the following firm(s):

[List]

The products will be traded, distributed, or placed through the clearing/trading firm(s) of:

[List]";

(iii) the license(s) held by the person under this chapter or chapter 60A or 80A in the following language:

"I am licensed in Minnesota as a(n):

(a) ... insurance agent;

(b) ... securities agent or broker/dealer;

(c) ... real estate broker or salesperson;

(d) ... investment adviser"; and

(iv) the specific identity of any financial products or services, by category, for example mutual funds, stocks, or limited partnerships, the person is authorized to offer or sell in the following language:

"The license(s) entitles me to offer and sell the following products and/or services:

(a) ... securities, specifically the following: [List];

(b) ... real property;

(c) ... insurance; and

(d) ... other: [List]."

(b) Determining violation. A licensee shall be deemed to have violated this section if the licensee has been found to have violated sections 325D.49 to 325D.66, by a final decision or order of a court of competent jurisdiction.

(c) Commissioner's authority. Nothing in this section limits the authority of the commissioner to take actions against a licensee for fraudulent, deceptive, or dishonest practices not specifically described in this section.

History: 1973 c 410 s 3; 1975 c 38 s 2; 1985 c 148 s 1; 1985 c 251 s 6,7; 1986 c 358 s 8; 1986 c 444; 1989 c 347 s 5-9; 1992 c 555 art 1 s 2; 1993 c 309 s 4-6; 1993 c 375 art 5 s 1; 1995 c 68 s 2; 1996 c 439 art 3 s 1; 1997 c 73 s 1; 1997 c 222 s 33; 2002 c 286 s 1; 2004 c 203 art 2 s 14-18,61; 2005 c 118 s 15; 2010 c 384 s 69-71; 2011 c 15 s 4; 2014 c 198 art 4 s 14; 2014 c 199 s 36



Section 82.82 — DENIAL, SUSPENSION AND REVOCATION OF LICENSES.

Subdivision 1. General authority. The commissioner may by order deny, suspend or revoke any license or may censure a licensee if the commissioner finds (1) that the order is in the public interest, and (2) that the applicant or licensee or, in the case of a broker, any officer, director, partner, employee or agent or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker or closing agent or controlled by the broker or closing agent:

(a) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it is made, is false or misleading with respect to any material fact;

(b) has engaged in a fraudulent, deceptive, or dishonest practice;

(c) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the real estate business;

(d) has failed to reasonably supervise brokers, salespersons, or closing agents so as to cause injury or harm to the public;

(e) has violated or failed to comply with any provision of this chapter or any rule or order under this chapter;

(f) has, in the conduct of the licensee's affairs under the license, been shown to be incompetent, untrustworthy, or financially irresponsible;

(g) has acted on behalf of any party to a transaction, where the licensee has a conflict of interest that may affect the licensee's ability to represent that party, without the knowledge and consent of the party; or

(h) has, while performing residential mortgage activities regulated under chapter 58 violated any provision of chapter 58.

Subd. 2. Effect of suspension or revocation. The license of a salesperson is not effective during any period for which the license of the broker on whose behalf the salesperson is acting is suspended or revoked. The salesperson may apply for transfer to some other licensed broker by complying with section 82.63, subdivisions 6 and 10.

Subd. 3. Regulation of practice; rulemaking. The commissioner may promulgate rules further specifying and defining those actions and omissions which constitute fraudulent, deceptive, or dishonest practices, and establishing standards of conduct for real estate brokers, salespeople, or closing agents.

Subd. 4. Monetary settlements. The commissioner shall not coerce or attempt to coerce a licensee to enter into any monetary settlement with a consumer in connection with any complaint investigation. The commissioner may consider the totality of the circumstances, including any efforts by the licensee to mitigate any losses by a consumer, in determining the appropriateness or severity of administrative sanction.

Subd. 5. Order to show cause. The commissioner shall issue an order requiring a licensee or applicant for a license to show cause why the license should not be revoked or suspended, or the licensee censured, or the application denied. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the specific statute or rule that has been violated for the entry of the order. The commissioner may by order summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require. If the licensee or applicant fails to appear at a hearing after having been duly notified of it, such person shall be deemed in default, and the proceeding may be determined against the licensee or applicant upon consideration of the order to show cause, the allegations of which may be deemed to be true.

Subd. 6. ALJ hearing. The commissioner may delegate to an administrative law judge the authority to conduct a hearing. The examiner shall make proposed findings of fact and submit them to the commissioner. The examiner shall have the same power as the commissioner to compel the attendance of witnesses, to examine them under oath, to require the production of books, papers and other evidence, and to issue subpoenas and cause the same to be served and executed in any part of the state.

Subd. 7. Judicial review of orders. Orders of the commissioner shall be subject to judicial review pursuant to chapter 14.

Subd. 8. Hearing procedures; rulemaking. The commissioner may promulgate rules of procedure concerning all hearings and other proceedings conducted pursuant to this chapter.

Subd. 9. Tax clearance certificate. (a) In addition to the provisions of subdivision 1, the commissioner may not issue or renew a license if the commissioner of revenue notifies the commissioner and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The commissioner may issue or renew the license only if (1) the commissioner of revenue issues a tax clearance certificate and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the commissioner. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivisions 5, 6, 7, and 8 when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) The commissioner shall require all licensees or applicants to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the commissioner must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

Subd. 10. Revocations. If the commissioner finds that any licensee or applicant is no longer in existence or has ceased to do business as a broker or salesperson or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commissioner may by order revoke the license or deny the application.

History: 1973 c 410 s 4,11; 1976 c 197 s 2,3; 1977 c 215 s 1; 1982 c 424 s 130; 1982 c 478 s 1; 1983 c 284 s 15; 1984 c 552 s 8,9; 1984 c 640 s 32; 1985 c 248 s 70; 1985 c 251 s 8; 1986 c 358 s 14; 1986 c 444; 1Sp1986 c 1 art 7 s 6; 1989 c 184 art 2 s 2; 1989 c 347 s 10-16,31,32; 1990 c 364 s 1; 1991 c 20 s 1; 1993 c 309 s 10,16; 1994 c 632 art 4 s 32,33; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; 1997 c 222 s 34; 1998 c 343 art 2 s 4; 2001 c 208 s 16; 2002 c 286 s 6; 2002 c 387 s 7; 2004 c 203 art 2 s 55,61



Section 82.83 — PENALTY.

Any person who violates any provision of this chapter, or any rule or order of the commissioner, shall be guilty of a gross misdemeanor.

History: 1973 c 410 s 16; 2004 c 203 art 2 s 61



Section 82.84 — PUBLICATION OF INFORMATION.

The commissioner may publish by newspaper, newsletter or otherwise information to assist in the administration of this chapter, or to educate and protect the public regarding fraudulent, deceptive or dishonest practices. The commissioner may also publish materials for the benefit of license applicants.

History: 1973 c 410 s 13; 2004 c 203 art 2 s 61



Section 82.85 — CIVIL ACTIONS.

Subdivision 1. Compensation actions; proof of license. No person shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts for which a license is required under this chapter without alleging and proving that the person was a duly licensed real estate broker, salesperson, or closing agent at the time the alleged cause of action arose.

Subd. 2. Compensation actions; written agreement required. No person required by this chapter to be licensed shall be entitled to or may bring or maintain any action in the courts for any commission, fee or other compensation with respect to the purchase, sale, lease or other disposition or conveyance of real property, or with respect to the negotiation or attempt to negotiate any sale, lease or other disposition or conveyance of real property unless there is a written agreement with the person required to be licensed.

Subd. 3. Compensation actions; residential real property; disclosure of agency. No person required by this chapter to be licensed shall be entitled to bring any action to recover any commission, fee, or other compensation with respect to the purchase, sale, lease, or other disposition or conveyance of residential real property, or with respect to the negotiation or attempt to negotiate any sale, lease, or other disposition or conveyance of residential real property unless the person's agency relationships have been disclosed to the parties to the transaction in accordance with the requirements of this chapter.

Subd. 4. Contract enforcement actions; limitation. No person required to be licensed by this chapter may maintain an action in the courts of this state to enforce any provision of a purchase agreement, earnest money contract, or similar contract for the purchase, rental, or lease of real property if the provision to be enforced violates section 82.81, subdivision 5.

History: 1973 c 410 s 17; 1986 c 358 s 15; 1986 c 444; 1989 c 347 s 35; 1993 c 309 s 17-19; 2004 c 203 art 2 s 61



Section 82.86 — REAL ESTATE EDUCATION, RESEARCH AND RECOVERY FUND.

Subdivision 1. Administration. There is established a "real estate education, research and recovery fund" to be administered by the commissioner of commerce. The commissioner of management and budget shall be the custodian of the fund and shall operate under the direction of the commissioner.

Subd. 2. Creation. There is hereby created in the state treasury a real estate education, research and recovery fund which shall be administered by the commissioner in the manner and for the purposes prescribed in this section.

Subd. 3. Fee for real estate fund. Each real estate broker, real estate salesperson, and real estate closing agent entitled under this chapter to renew a license shall pay in addition to the appropriate renewal fee a further fee of $20 per licensing period which shall be credited to the real estate education, research, and recovery fund. Any person who receives an initial license shall pay, in addition to all other fees payable, a fee of $30.

Subd. 4. Additional assessment. If the amount in the fund is at any time less than the commissioner believes is necessary to carry out the purposes of this section every licensee, when renewing a license, shall pay, in addition to the annual renewal fee and the fee set forth in subdivision 3, an assessment not to exceed $100, said sum having been reasonably determined by the commissioner to be necessary to restore a balance in the fund of an amount adequate to carry out the purposes of this section.

Subd. 5. Investment of funds. Any funds shall, upon request of the commissioner, be invested by the state Board of Investment in the class of securities specified in section 11A.24 and acts amendatory thereto. All interest and profits from such investments shall be credited to the real estate education, research and recovery fund. The commissioner of management and budget shall be the custodian of securities purchased under the provisions of this section.

Subd. 6. Authorized expenditures. The commissioner may expend money as appropriated for the following purposes:

(a) to promote the advancement of education and research in the field of real estate for the benefit of those licensed under this chapter;

(b) to underwrite educational seminars and other forms of educational projects for the benefit of real estate licensees;

(c) to establish a real estate chair or courses at Minnesota state institutions of higher learning for the purpose of making such courses available to licensees and the general public;

(d) to contract for a particular educational or research project in the field of real estate to further the purposes of this chapter;

(e) to pay any reasonable costs and disbursements, excluding attorney's fees, incurred in defending actions against the real estate education, research and recovery fund including the cost of mailing or publication of notice pursuant to subdivision 14; and

(f) to provide information to the public on housing issues, including but not limited to, environmental safety and housing affordability.

Subd. 7. Application for recovery. When any aggrieved person obtains a final judgment in any court of competent jurisdiction regardless of whether the judgment has been discharged by a bankruptcy court against an individual licensed under this chapter, on grounds of fraudulent, deceptive, or dishonest practices, or conversion of trust funds arising directly out of any transaction when the judgment debtor was licensed and performed acts for which a license is required under this chapter, or performed acts permitted by section 327B.04, subdivision 5, the aggrieved person may, upon the judgment becoming final, and upon termination of all proceedings, including reviews and appeals, file a verified application in the court in which the judgment was entered. The application shall state with specificity the grounds upon which the application seeks to recover from the fund, and request an order directing payment out of the fund of the amount of actual and direct out of pocket loss in the transaction, but excluding any attorney's fees, interest on the loss and on any judgment obtained as a result of the loss, up to the sum of $150,000 of the amount unpaid upon the judgment, provided that nothing in this chapter shall be construed to obligate the fund for more than $150,000 per claimant, per transaction, subject to the limitations set forth in subdivision 14, regardless of the number of persons aggrieved or parcels of real estate involved in the transaction, provided that regardless of the number of claims against a licensee, nothing in this chapter may obligate the fund for more than $250,000 per licensee. An aggrieved person who has a cause of action under section 80A.76 shall first seek recovery as provided in section 80A.66(e), before the commissioner may order payment from the recovery fund. For purposes of this section, persons who are joint tenants or tenants in common are deemed to be a single claimant. A copy of the verified application shall be served upon the commissioner and upon the judgment debtor, and a certificate or affidavit of service filed with the court. For the purpose of this section, "aggrieved person" does not include a government agency, financial institution, or other entity that purchases, guarantees, or insures a loan secured by real estate, and does not include a licensee unless (1) the licensee is acting in the capacity of principal in the sale of interests in real property owned by the licensee; or (2) the licensee is acting in the capacity of principal in the purchase of interests in real property to be owned by the licensee. Under no circumstances shall a licensee be entitled to payment under this section for the loss of a commission or similar fee.

For the purposes of this section, recovery is limited to transactions where the property involved is intended for the direct personal habitation or commercial use of the buyer.

Except for securities permitted to be sold by a licensee pursuant to section 82.81, subdivision 7, for any action commenced after July 1, 1993, recovery under this section is not available where the buyer's participation is for investment purposes only, and is limited to providing capital to fund the transaction.

Subd. 8. Accelerated claims payment. (a) The commissioner shall pay claims from the recovery portion of the fund that do not exceed the jurisdiction limits for conciliation court matters as specified in section 491A.01 on an accelerated basis if all of the requirements in subdivision 7 and paragraphs (b) to (f) have been satisfied.

(b) When any aggrieved person as defined in subdivision 7 obtains a judgment in any court of competent jurisdiction, regardless of whether the judgment has been discharged by a bankruptcy court against a licensee on grounds specified in subdivision 7, the aggrieved person may file a verified application with the commissioner for payment out of the recovery portion of the fund of the amount of actual and direct out-of-pocket loss in the transaction, but excluding any attorney fees, interest on the loss, and on any judgment obtained as a result of the loss, up to the conciliation court jurisdiction limits, of the amount unpaid upon the judgment. For purposes of this section, persons who are joint tenants or tenants in common are deemed to be a single claimant.

(c) The commissioner shall send the licensee a copy of the verified application by first-class mail to the licensee's address as it appears in the records of the Department of Commerce with a notice that the claim will be paid 15 days from the date of the notice unless the licensee notifies the commissioner before that date of the commencement of an appeal of the judgment, if the time for appeal has not expired, and that payment of the claim will result in automatic suspension of the licensee's license.

(d) If the licensee does not notify the commissioner of the commencement of an appeal, the commissioner shall pay the claim at the end of the 15-day period.

(e) If an appeal is commenced, the payment of the claim is stayed until the conclusion of the appeal.

(f) The commissioner may pay claims which total no more than $50,000 against the licensee under this accelerated process. The commissioner may prorate the amount of claims paid under this subdivision if claims in excess of $50,000 against the licensee are submitted. Any unpaid portions of these claims must be satisfied in the manner set forth in subdivision 7.

Subd. 9. Application hearing. The court shall conduct a hearing upon such application 30 days after service of the application upon the commissioner. Upon petition of the commissioner, the court shall continue the hearing up to 60 days further; and upon a showing of good cause may continue the hearing for such further period as the court deems appropriate. At the hearing the aggrieved person shall be required to show that the person:

(a) is not a spouse of debtor, or the personal representative of such spouse;

(b) has complied with all the requirements of this section;

(c) has obtained a judgment as set out in subdivision 7, stating the amount thereof and the amount owing thereon at the date of the application;

(d) has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment;

(e) by such search has discovered no personal or real property or other assets liable to be sold or applied, or has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized;

(f) has diligently pursued remedies against all the judgment debtors and all other persons liable to that person in the transaction for which that person seeks recovery from the real estate education, research and recovery fund;

(g) is making said application no more than one year after the judgment becomes final, or no more than one year after the termination of any review or appeal of the judgment.

Subd. 10. Effect of judgment. Whenever the court proceeds upon an application as set forth in subdivision 7, it shall order payment out of the fund only upon a determination that the aggrieved party has a valid cause of action within the purview of subdivision 7 and has complied with the provisions of subdivision 9. The judgment shall be only prima facie evidence of such cause of action and for the purposes of this section shall not be conclusive. The commissioner may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review including examination of witnesses. The commissioner may move the court at any time to dismiss the application when it appears there are no triable issues and the petition is without merit. The motion may be supported by affidavit of any person or persons having knowledge of the facts, and may be made on the basis that the petition, and the judgment referred to therein, does not form the basis for a meritorious recovery claim within the purview of subdivision 7; provided, however, the commissioner shall give written notice at least ten days before such motion. The commissioner may, subject to court approval, compromise a claim based upon the application of an aggrieved party but shall not be bound by any prior compromise or stipulation of the judgment debtor.

Subd. 11. Commissioner's duties. The commissioner may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses. The judgment debtor may defend any such action on the debtor's own behalf and shall have recourse to all appropriate means of defense and review, including examination of witnesses. Whenever an applicant's judgment is by default, stipulation, or consent, or whenever the action against the licensee was defended by a trustee in bankruptcy, the applicant shall have the burden of proving the cause of action for fraudulent, deceptive or dishonest practices, or conversion of trust funds. Otherwise, the judgment shall create a rebuttable presumption of the fraudulent, deceptive or dishonest practices, or conversion of trust funds. This presumption is a presumption affecting the burden of producing evidence.

Subd. 12. Payment order. If the court finds after the hearing that said claim should be levied against the fund, the court shall enter an order directed to the commissioner requiring payment from the fund of whatever sum it shall find to be payable upon the claim pursuant to the provisions of and in accordance with the limitations contained in this section.

Subd. 13. License suspension. Should the commissioner pay from the recovery portion of the fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license shall be automatically suspended upon the effective date of an order by the court as set forth herein authorizing payment from the recovery portion of the fund. No broker, salesperson, or closing agent shall be granted reinstatement until the person has repaid in full, plus interest at the rate of 12 percent a year, twice the amount paid from the fund on the person's account, and has obtained a surety bond issued by an insurer authorized to transact business in this state in the amount of $40,000. The bond shall be filed with the commissioner, with the state of Minnesota as obligee, conditioned for the prompt payment to any aggrieved person entitled thereto, of any amounts received by the real estate broker, salesperson, or closing agent or to protect any aggrieved person from loss resulting from fraudulent, deceptive, or dishonest practices or conversion of trust funds arising out of any transaction when the real estate broker or salesperson was licensed and performed acts for which a license is required under this chapter. The bond shall remain operative for as long as that real estate broker, salesperson, or closing agent is licensed. No payment shall be made from the fund based upon claims against any broker, salesperson, or closing agent who is granted reinstatement pursuant to this subdivision. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

Subd. 14. Satisfaction of claims. The commissioner shall satisfy all claims against licensees for which an order pursuant to subdivision 12 directing payment from the recovery portion of the fund has become final during the calendar year. Each claim shall be satisfied by the commissioner by July 15 of the calendar year after the year in which the order directing payment of the claim becomes final, subject to the limitations of this section. If, at the end of any calendar year, the commissioner determines that the courts have issued orders that have become final during the year directing payment out of the recovery portion of the fund in a total amount in excess of the funds available for recovery purposes, the commissioner shall allocate the funds available for recovery purposes among all claimants in the ratio that the amount ordered paid to each claimant bears to the aggregate of all amounts ordered paid. The commissioner shall mail notice of the allocation to all claimants not less than 45 days following the end of the calendar year. Any claimant who objects to the plan of allocation shall file a petition in the District Court of Ramsey or Hennepin County within 20 days of the mailing of notice setting forth the grounds for objection. Upon motion of the commissioner, the court shall summarily dismiss the petition and order distribution in accordance with the proposed plan of allocation unless it finds substantial reason to believe that the distribution would be in violation of the provisions of this section. If a petition is filed, no distribution shall be made except in accordance with a final order of the court. In the event no petition is filed within 20 days of the mailing of notice, the commissioner shall make a distribution in accordance with the plan of allocation. Any distribution made by the commissioner in accordance with this subdivision shall be deemed to satisfy and extinguish the claims of any claimant receiving a distribution against the fund.

Subd. 15. Appropriation. Any sums received by the commissioner pursuant to any provisions of this section shall be deposited in the state treasury, and credited to the real estate education, research and recovery fund, and said sums shall be allocated exclusively for the purposes provided in this section. All moneys in the fund are appropriated annually to the commissioner for the purposes of this section.

All money credited to the fund under section 462A.201 may only be used for purposes under subdivision 6, clause (f). Beginning in 1990, the commissioner must, on February 1 of each year, review the amount of money spent or allocated for uses under subdivision 6, clause (f), for the previous calendar year. If the amount spent or allocated is less than the amount credited to the fund under section 462A.201 during the same calendar year, the difference must be transferred from the fund to the housing trust fund account established in section 462A.201. If the fund balance exceeds $4,000,000, the commissioner may suspend the fee imposed under subdivision 3.

Subd. 16. Criminal penalty. It shall be unlawful for any person or the agent of any person to knowingly file with the commissioner any notice, statement, or other document required under the provisions of this section which is false or untrue or contains any material misstatement of fact. Such conduct shall constitute a gross misdemeanor.

Subd. 17. Right of subrogation. When, upon the order of the court, the commissioner has paid from the recovery portion of the fund any sum to the judgment creditor, the commissioner shall be subrogated to all of the rights of the judgment creditor to the extent of the amount so paid and the judgment creditor shall assign all right, title and interest in the judgment to the extent of the amount so paid to the commissioner and any amount and interest so recovered by the commissioner on the judgment shall be deposited to the fund.

Subd. 18. Effect of section on commissioner's authority. Nothing contained in this section shall limit the authority of the commissioner to take disciplinary action against any licensee under other provisions of this chapter; nor shall the repayment in full of all obligations to the recovery portion of the fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to the provisions of this chapter.

Subd. 19. Periodic report of fund activities. The commissioner shall, on or before October 1 in each even-numbered year, prepare and file in the Office of the Governor for the preceding two fiscal years ending June 30 a report on the activities of the real estate education, research and recovery fund; noting the amount of money received by the fund, the amount of money expended and the purposes therefor.

History: 1973 c 410 s 18; 1974 c 355 s 5; 1977 c 215 s 5; 1980 c 516 s 2; 1980 c 607 art 14 s 46; 1980 c 614 s 76; 1981 c 280 s 1; 1983 c 284 s 16; 1983 c 289 s 114 subd 1; 1984 c 552 s 15; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 336 s 25; 1987 c 384 art 2 s 1; 1988 c 654 s 3,4; 1989 c 347 s 36-41; 1992 c 555 art 1 s 4-10; 1993 c 309 s 20,21; 1994 c 632 art 4 s 38; 1995 c 68 s 5; 1995 c 186 s 20; 1996 c 439 art 1 s 11; 2001 c 208 s 17,18; 2002 c 220 art 12 s 11; 2003 c 112 art 2 s 50; 2004 c 203 art 2 s 61; 2004 c 228 art 1 s 18; 2006 c 196 art 1 s 52; art 2 s 3; 2009 c 101 art 2 s 109



Section 82.87 — COMPUTATION OF TIME.

Subdivision 1. Days. Where performing or doing any act, duty, matter, payment, or thing is ordered or directed, and the period of time or duration for performing or doing it is prescribed and fixed by law, rule, or order, the time, except as otherwise provided in subdivision 2, is computed so as to exclude the first and include the last day of any such prescribed or fixed period or duration of time. When the last day of the period falls on Sunday or on any day made a legal holiday, by the laws of this state or of the United States, the day is omitted from the computation.

Subd. 2. Months. When the lapse of a number of months before or after a certain day is required by law, rule, or order, the number of months is computed by counting the months from the day, excluding the calendar month in which the day occurs, and including the day of the month in the last month so counted having the same numerical order as the day of the month from which the computation is made, unless there be not so many days in the last month so counted, in which case the period computed shall expire with the last day of the month so counted.

History: 2004 c 203 art 2 s 37,61



Section 82.88 — NONRESIDENT SERVICE OF PROCESS.

Subdivision 1. Appointment of agent. Every nonresident, before being licensed as a real estate broker, real estate salesperson, or real estate closing agent shall appoint the commissioner and a successor or successors in office as true and lawful attorney, upon whom may be served all legal process in any action or proceedings against such person, or in which such person may be a party, in relation to or involving any transaction covered by this chapter or any rule or order hereunder, which appointment shall be irrevocable. Service upon such attorney shall be as valid and binding as if due and personal service had been made upon such person. Any such appointment shall be effective upon the issuance of the license in connection with which the appointment was filed.

Subd. 2. Violation as appointment. The commission of any act which constitutes a violation of this chapter or rule or order hereunder by any nonresident person who has not theretofore appointed the commissioner as attorney in compliance with subdivision 1 shall be conclusively deemed an irrevocable appointment by such person of the commissioner and a successor or successors in any action or proceedings against the nonresident or in which the nonresident may be a party in relation to or involving such violation; and such violation shall be a signification of agreement that all such legal process which is so served shall be as valid and binding upon the nonresident as if due and personal service thereof had been made.

Subd. 3. How made. Service of process under this section shall be made in compliance with section 45.028, subdivision 2.

History: 1973 c 410 s 15; 1978 c 674 s 60; 1980 c 420 s 1; 1984 c 640 s 32; 1986 c 444; 1989 c 347 s 34; 1992 c 564 art 2 s 13; 2004 c 203 art 2 s 61



Section 82.89 — RULEMAKING POWERS.

The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of this chapter.

History: 1973 c 410 s 12; 1985 c 248 s 70; 2004 c 203 art 2 s 61






Chapter 82A — MEMBERSHIP CAMPING PRACTICES

Section 82A.01 — CITATION.

This chapter may be cited as the "Membership Camping Practices Act."

History: 1985 c 129 s 1



Section 82A.02 — DEFINITIONS.

Subdivision 1. Advertisement or advertising. "Advertisement" or "advertising" means any written or printed communication or any communication transmitted on radio, television, electronic means, or similar communications media other than telephone, published in connection with the offer or sale of membership camping contracts or to induce prospective purchasers to visit or attend an offer or sales presentation.

Subd. 1a. Advanced payment. "Advanced payment" means any money paid in advance regardless of its descriptive nomenclature, including, but not limited to, a management fee, listing, security, or advance fee or payment.

Subd. 2. Amenity. "Amenity" means any major recreational building, swimming pool, utility serviced camping sites, or similar facility which is represented as available for use by purchasers now or in the future.

Subd. 3. Affiliate. "Affiliate" of another person means any person directly or indirectly controlling, controlled by, or under common control with the other person.

Subd. 4. Blanket encumbrance. "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor's lien or interest under a contract or agreement of sale, judgment lien, federal or state tax lien, or any other material lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey any campground located in this state, or any portion thereof, made available to purchasers by the membership camping operator, and which authorizes, permits, or requires the foreclosure or other disposition of the campground. "Blanket encumbrance" also includes the lessor's interest in a lease of a campground which is located in this state, or any portion thereof, and which is made available to purchasers by a membership camping operator. "Blanket encumbrance" does not include a lien for taxes or assessments levied by any public authority which are not yet due and payable.

Subd. 5. Broker. "Broker" means a person who, for a fee or other valuable consideration, resells a membership camping contract to a new purchaser on behalf of a prior purchaser or who engages in the business of buying and selling membership camping contracts. "Broker" does not include a membership camping operator or a licensed salesperson acting on behalf of a membership camping operator or a licensed broker.

Subd. 6. Campground. "Campground" means real property owned or operated by a membership camping operator which is available for use by purchasers of membership camping contracts. Campground does not include:

(1) a recreational camping area as defined by section 327.14, subdivision 8, if the operator of the recreational camping area does not offer or sell membership camping contracts, but rather rents or licenses camping sites on the recreational camping area for a per use fee; or

(2) a manufactured home park as defined in section 327.14, subdivision 3.

Subd. 7. Camping site. "Camping site" means a space on a campground designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for camping.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota or an authorized delegate.

Subd. 9. Controlling person. "Controlling person" of a membership camping operator means each director and officer and each owner of 25 percent or more of stock of the operator, if the operator is a corporation; and each general partner and each owner of 25 percent or more of the partnership or other interests, if the operator is a general or limited partnership or other person doing business as a membership camping operator.

Subd. 10. Membership camping contract. "Membership camping contract" means an agreement offered or sold within this state evidencing a purchaser's right or license to use for more than one year a campground owned or operated by a membership camping operator and includes a membership which provides for this use.

Subd. 11. Membership camping operator. "Membership camping operator" or "operator" means any person, other than one that is tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986, as amended through December 31, 1992, that owns or operates a campground and offers or sells membership camping contracts paid for by a fee or periodic payments and has as one of its purposes camping or outdoor recreation including use of camping sites by purchasers. "Membership camping operator" does not include any person who engages in the business of arranging and selling reciprocal programs except to the extent such person owns or operates campgrounds.

Subd. 12. Nondisturbance agreement. "Nondisturbance agreement" means any instrument by which the holder of a blanket encumbrance agrees that:

(1) its rights in any campground located in this state made available to purchasers by the membership camping operator shall be subordinate to the rights of purchasers;

(2) the holder and all successors and assigns, and any person who acquires a campground located in this state through foreclosure or by deed in lieu of foreclosure of the blanket encumbrance, or by default or cancellation of a lease shall take the property subject to the rights of purchasers; and

(3) the holder or any successor acquiring a campground located in this state through the blanket encumbrance shall not use or cause the campground to be used in a manner which would materially prevent the purchasers from using or occupying the campground in the manner contemplated by the purchasers' membership camping contract; provided, however, the holder shall have no obligation or liability to assume the responsibilities or obligations of the membership camping operator under the membership camping contract.

The agreement may be in any form or language that reasonably evidences the foregoing.

Subd. 13. Offer. "Offer" means every inducement, solicitation, or attempt to encourage a person to acquire a membership camping contract.

Subd. 14. Own, owned, or ownership. "Own," "owned," or "ownership" means to hold title, either legal or equitable, in real property.

Subd. 15. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

Subd. 16. Purchaser. "Purchaser" means a person who enters into a membership camping contract with a membership camping operator and obtains the right to use the campground owned or operated by the membership camping operator.

Subd. 17. Reciprocal program. "Reciprocal program" means any arrangements allowing purchasers to use campgrounds owned or operated by persons other than the membership camping operator with whom the purchaser has entered into a membership camping contract.

Subd. 18. Sale or sell. "Sale" or "sell" means entering into, or other disposition of, a membership camping contract for value. "Value" does not include any fee charged by a membership camping operator to offset the reasonable costs of transfer of a membership camping contract from an existing purchaser to a new purchaser.

Subd. 19. Salesperson. "Salesperson" means an individual, other than a membership camping operator or broker, who offers or sells membership camping contracts, but does not include individuals who refer persons, provided that the referring party is a current member of the campground or does not directly or indirectly receive compensation of more than $150 per referral, does not make more than 15 referrals per year, and has entered into a referral agreement with a membership camping operator that prohibits the discussion of terms or prices of camping memberships. The practice of subcontracting referral services where referral fees are split or shared with another person is prohibited.

History: 1985 c 129 s 2; 1986 c 444; 1987 c 154 s 1-3; 1989 c 252 s 1; 1993 c 375 art 8 s 14



Section 82A.03 — REGISTRATION REQUIREMENT.

It is unlawful for any person to offer or sell a membership camping contract in this state without meeting the requirements of this chapter.

History: 1985 c 129 s 3; 2014 c 222 art 1 s 17



Section 82A.05 — DISCLOSURE STATEMENT.

Subdivision 1. Delivery. A disclosure statement shall be delivered to each person to whom an offer is made before or concurrently with:

(1) the first written offer other than offer by means of an advertisement; or

(2) any payment pursuant to a sale, whichever occurs first.

Each person to whom an offer is made must be afforded a reasonable opportunity to examine the disclosure statement and must be permitted to retain the statement. The seller shall obtain a receipt, signed by the person, acknowledging that the person has received a copy of the disclosure statement prior to the execution by the purchaser of any membership camping contract. All receipts shall be kept in files which are in the possession of the membership camping operator or broker subject to inspection by the commissioner, for a period of three years from the date of the receipt.

Subd. 2. Contents. A disclosure statement shall include the following information:

(1) the name, principal address, and telephone number of the membership camping operator and of its offices in this state;

(2) a brief description of the membership camping operator's experience in the membership camping business, including the number of years the membership camping operator has been in the membership camping business;

(3) a brief description of the campgrounds owned or operated by the membership camping operator and represented as available for use by purchasers, including identification of the amenities then available for use by purchasers, whether amenities will be available to nonpurchasers and, if so, the price to nonpurchasers therefor;

(4) a statement of whether or not the operator has obtained a bond, deposited funds in an escrow account, obtained an irrevocable letter of credit, or provided any other assurance securing the cost of the amenities which are represented as planned to be constructed or installed in the future for use by purchasers and, if so, the identity of the amenities and the year in which completion is estimated to occur;

(5) a description of the nature of the purchaser's title to, interest in, or right or license to use the campgrounds and amenities;

(6) a description of the membership camping operator's ownership of, or other right to use, the campground and amenities represented to be available for use by purchasers, together with a brief description of any material blanket or other material encumbrance on the campground, and the material provisions of any agreements which materially restrict a purchaser's use of the property, and a statement of the consequences to purchasers in the event of any conveyances of the campgrounds or foreclosure or other adverse action which can be taken with respect to the encumbrances;

(7) a statement or summary of what required material discretionary land use permits, the issuance of which is in the discretion of the issuing governmental authority, have not been obtained for each campground located in this state, and a description of the conditions that must be met to obtain the permits that have not yet been obtained;

(8) a summary and copy of the articles, bylaws, rules, restrictions, or covenants regulating the purchaser's use of each campground and amenities on each campground in this state, including a statement of whether and how the articles, bylaws, rules, restrictions, or covenants may be changed; provided that the foregoing need not include any rules adopted in response to unique local or immediate needs if the rules are posted at the campground;

(9) a description of all payments required of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

(10) a description of any restraints on the transfer of membership camping contracts;

(11) a statement of the assistance, if any, that the membership camping operator will provide to the purchaser in the resale of membership camping contracts;

(12) a description of the policies of the membership camping operator relating to the availability of camping sites and whether reservations are required;

(13) a description of the membership camping operator's right to change or withdraw from use all or a material portion of the campgrounds or amenities and the extent to which the operator is obligated to replace campgrounds or amenities withdrawn;

(14) a description of any grounds for forfeiture of a membership camping contract;

(15) a statement of the person's right to cancel the membership camping contract as provided in section 82A.11;

(16) a statement describing all material terms and conditions of any reciprocal program represented to be available to purchasers, including whether the purchaser's participation in the reciprocal program is dependent upon the continued participation of the membership camping operator in the reciprocal program and whether the membership camping operator reserves the right to terminate the participation; and

(17) such additional information as may be reasonably required by the commissioner to assure full and fair disclosure of all material facts to prospective purchasers.

Subd. 3. Use. The disclosure statement shall not be used for any promotional purpose before registration of the membership camping contracts and after registration, when required to be delivered pursuant to subdivision 1, it shall be used only in its entirety. A person may not advertise or represent that the commissioner has approved or recommended the membership camping contracts or sale thereof. A portion of the disclosure statement may not be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement if the effect is to render the statement misleading or deceptive.

Subd. 4. Contract as disclosure statement. A membership camping contract which contains all of the information required by subdivision 2 shall be deemed to be a disclosure statement within the meaning of this section. Delivery of such a membership camping contract shall be sufficient compliance with the requirements imposed by this section for delivery of a disclosure statement.

Subd. 5. Other law. Any disclosure statement which complies with the requirements of any federal law or the laws of any other state requiring substantially the same disclosure of information as is required by this section, may by rule or order of the commissioner be deemed to be in full or partial compliance with this section.

Subd. 6. Separate disclosure. If the membership camping operator or that person's salespeople represents to a prospective purchaser that the operator plans to construct or install any amenities in the future, but the operator has not guaranteed to do so, the operator shall furnish a separate disclosure to the prospective purchaser. The separate disclosure shall be in 10-point bold type and shall state: NOTICE: PURCHASE THIS MEMBERSHIP CAMPING CONTRACT ONLY ON THE BASIS OF EXISTING AMENITIES. CONSTRUCTION OF PLANNED AMENITIES IS NOT GUARANTEED. CONSTRUCTION MAY BE DEFERRED, REVISED, OR CANCELED FOR A VARIETY OF REASONS. THE PLANNED AMENITIES FOR THIS CAMPGROUND ARE (Insert list of amenities, including estimated year of completion of each). IF THE SALESPERSON DESCRIBES A SIGNIFICANT AMENITY WHICH IS NOT ON THIS LIST, TELEPHONE COLLECT OR TOLL FREE TO (Insert headquarters telephone number) TO VERIFY THE OPERATOR'S PLAN FOR SUCH A FACILITY.

The separate disclosure shall be delivered to each person to whom an offer is made before or concurrently with:

(1) the first written offer other than offer by means of an advertisement; or

(2) any payment pursuant to a sale, whichever is first.

The seller shall obtain a receipt, signed by the person, acknowledging that the person has received a copy of the separate disclosure required herein prior to the execution by the purchaser of any membership camping contract. All receipts shall be kept in files which are in the possession of the membership camping operator or broker subject to inspection by the commissioner for a period of three years from the date of the receipt.

History: 1985 c 129 s 5; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56; 2014 c 222 art 2 s 7



Section 82A.06 — EXEMPTIONS.

Subdivision 1. Total transactional exemptions. The following transactions are exempt from the provisions of this chapter:

(1) an offer, sale, or transfer by any one person of not more than one membership camping contract in any 12-month period; unless the offer, sale, or transfer is effected by or through a broker;

(2) an offer or sale by a government or governmental agency;

(3) a bona fide pledge of a membership camping contract; and

(4) any transaction which the commissioner by rule or order exempts as not being within the purposes of this chapter and the registration of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of purchasers.

Subd. 2. [Repealed, 2014 c 222 art 1 s 58]

[See Note.]

History: 1985 c 129 s 6; 1986 c 444; 2013 c 135 art 1 s 5; 2014 c 222 art 2 s 8

NOTE: Subdivision 2 was also amended by Laws 2014, chapter 222, article 2, section 8, to read as follows:

"Subd. 2. Partial transactional exemptions. The following transactions are exempt from the provisions of sections 82A.03; 82A.05; 82A.07; 82A.11, subdivision 4; and 82A.14: any sale which is made to a person who is not then physically present in this state, and any offer which invites an offeree to attend a sales presentation in another state if:

(1) the offeror has given at least ten days prior written notice to the commissioner of its intention to offer or sell membership camping contracts to residents of this state pursuant to this exemption and paid a fee of $50;

(2) the offeror has demonstrated that the sales presentation will be made, and the sale will be consummated, in a state which specifically regulates the offer and sale of membership camping contracts;

(3) the offeror has demonstrated that it will deliver a disclosure statement to offerees who are residents of this state which contains substantially the same or greater disclosure as is required by section 82A.05; and

(4) the offeror has filed a consent to service of process pursuant to section 82A.22."



Section 82A.09 — ADVERTISING.

Subdivision 1. [Repealed, 1988 c 493 s 7]

Subd. 2. Restrictions. No person shall publish or cause to be published in this state any advertisement concerning any membership camping contract after the commissioner has found that the advertisement contains any statement that is false or misleading, or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, and has so notified the person by written order. The order may be issued without prior notice or hearing. Up to 30 days after the issuance of the order, the person desiring to use the advertisement may in writing request a hearing on the order. Upon receipt of a written request, the matter shall be set for hearing to commence within 15 days after the receipt unless the person making the request consents to a later date. After the hearing, which shall be conducted in accordance with the provisions of chapter 14, the commissioner shall, by written order, either affirm, modify, or vacate the order.

Subd. 3. Specific prohibitions. The following devices or sales presentations, and the use of those devices or presentations, are deceptive or misleading practices:

(1) An advertisement that offers travel, accommodations, gifts, meals, or entertainment published to induce prospective purchasers to visit a campground or attend a sales presentation and that:

(i) does not prominently set forth all eligibility requirements;

(ii) describes offers of travel, accommodations, gifts, meals, or entertainment as "prizes," "awards," or by words of similar import or describes prospective purchasers as "winners" or by words of similar import;

(iii) contains the words "free" or "no obligation" or similar terms unless the offer is unequivocally without conditions;

(iv) states or implies that prospective purchasers have been specially selected;

(v) does not specifically state that gifts will be provided at the time the prospective purchaser visits the campground or attends the sales presentation;

(vi) does not disclose on its face page the retail market value of the travel, accommodations, gifts, meals, or entertainment provided. For purposes of this subclause, "retail market value" means: the retail price the item sells for in Minnesota; or if the item is not sold in Minnesota, the retail price the item sells for in states contiguous to Minnesota; or if the item is not sold in Minnesota or in a state contiguous to this state, the retail price the item sells for anywhere in the United States;

(vii) does not specifically and prominently disclose that the purpose of the offer of travel, accommodations, gifts, meals, or entertainment is to induce prospective purchasers to visit a campground or attend a sales presentation where they will be encouraged to purchase a membership camping contract;

(viii) does not completely disclose rules and procedures if travel, accommodations, gifts, meals, or entertainment are offered through a "sweepstakes," "giveaway," or similar contest;

(ix) does not specifically disclose the odds, as a fraction, using a common denominator, of a prospective purchaser's receiving each gift if the gift is offered through a "sweepstakes," "giveaway," or similar contest; or

(x) does not clearly and prominently state that gifts may be given to persons outside the state if the advertisement is part of a national advertising campaign.

(2) An advertisement that does not prominently disclose the name, address, and phone number of the membership camping operator on whose behalf the advertisement is distributed.

(3) An advertisement prepared on the stationery of a person other than the membership camping operator that creates a likelihood of confusion, misunderstanding, or deception.

(4) Site and conceptual plans which do not disclose which facilities are and are not currently in existence.

(5) Pictorial advertising material for off-site distribution, other than site and conceptual plans which are labeled as such, which depicts more than the actual on-site condition of the campgrounds or other areas that are material to the offer or sale of membership camping contracts.

History: 1985 c 129 s 9; 1987 c 154 s 5; 1988 c 493 s 2; 2014 c 222 art 1 s 18; art 2 s 10



Section 82A.10 — INSPECTION OF RECORDS.

All records of a membership camping operator and broker and their agents pertaining to the advertising or sale of membership camping contracts in this state shall be maintained by the membership camping operator or broker at that person's principal place of business and shall there be subject to inspection by the commissioner during normal business hours.

History: 1985 c 129 s 10; 2014 c 222 art 1 s 19



Section 82A.11 — SALES CONTRACT; RESCISSION.

Subdivision 1. Writing. Every membership camping contract shall be in writing.

Subd. 2. [Repealed, 2014 c 222 art 1 s 58]

Subd. 3. Right of rescission. A purchaser has an unconditional right to rescind any membership camping contract, or revoke any offer, at any time prior to or within five business days after the date the purchaser actually receives a legible copy of the binding contract. Predating of a document does not affect the time in which the right to rescind may be exercised.

Subd. 4. Labeling of contract. Each membership camping contract shall be prominently labeled and captioned that it is a document taken in connection with a sale of membership camping contracts under this chapter.

Subd. 5. Notice. Each membership camping contract shall contain the following notice which shall be in at least 10-point type, stating:

"You are entitled to rescind this agreement for any reason within five business days from the day you actually receive a legible copy of this document signed by all parties. The rescission must be in writing and sent by certified mail to the membership camping operator along with this agreement and any membership card issued to you or your family at the address stated in this document. Upon rescission, you will receive a refund of all money paid within 30 days after the membership camping operator receives notice of your rescission."

The operator or broker may impose a fee of not more than $25 for processing of a rescission. If the operator or broker does so, it shall add the following clause to the notice: "provided that the membership camping operator (or broker, if the seller is a broker) may retain a processing fee of $......," and insert the amount of the charge to be imposed.

In the event the membership camping contract is sold by a broker or the broker's salesperson, the above notice shall be modified to substitute the name of the broker for "membership camping operator."

Subd. 6. Effective date. Rescission occurs when the purchaser gives written notice of rescission, whether or not the membership camping contract or any membership card accompanies the notice, to the membership camping operator or the broker at the address stated in the contract. Notice of rescission, if given by mail, is effective when the purchaser deposits a certified letter properly addressed and postage prepaid in a mailbox. A notice of rescission given by the purchaser need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the membership camping contract.

Subd. 7. Nonwaiver. No act of a purchaser shall be effective to waive the right to rescind as provided in this section.

Subd. 8. Cancellation by heir. A membership camping contract that may be transferred by descent or devise must provide that the heir or devisee may cancel the contract. Cancellation of the contract relieves the heir or devisee of any further obligations under the contract.

History: 1985 c 129 s 11; 1987 c 154 s 6; 1995 c 68 s 6; 1996 c 439 art 3 s 10; 1998 c 254 art 1 s 17



Section 82A.111 — ESCROW REQUIREMENT.

Subdivision 1. Generally. All funds received by a broker, membership camping operator, or salesperson in connection with the offer or sale of a membership camping contract must be deposited immediately upon receipt in an escrow account maintained by the broker or membership camping operator for that purpose in a bank or an industrial loan and thrift company with deposit liabilities designated by the broker or membership camping operator. The funds must remain in the escrow account, for the benefit of the purchaser, until the expiration of the purchaser's right of rescission as set forth in section 82A.11, subdivision 3. The depository bank must be a Minnesota bank, trust company, or savings association, or a foreign bank which authorizes the commissioner to examine its records of these deposits upon demand by the commissioner. The industrial loan and thrift company must be organized under chapter 53.

Subd. 2. Membership camping dues. A membership camping operator or the operator's salesperson shall deposit all membership dues received in an escrow account in a Minnesota bank, trust company, or savings association, a foreign bank which authorizes the commissioner to examine its records of these deposits upon demand by the commissioner, or an industrial loan and thrift company organized under chapter 53 with deposit liabilities. The operator may draw funds from the escrow as needed provided that funds are expended for purposes identified by the budget.

Subd. 3. Commingling funds. A broker, membership camping operator, or salesperson shall deposit only funds specified in subdivisions 1 and 2 in an escrow account and shall not commingle personal funds or other funds in an escrow account; except that a broker, membership camping operator, or salesperson may deposit and maintain a sum not to exceed $100 in an escrow account from personal funds, which sum must be specifically identified and used to pay service charges relating to the escrow account.

Subd. 4. Trust account records. Each broker and membership camping operator shall maintain and retain records of all escrowed funds and escrow accounts.

Subd. 5. [Repealed, 2014 c 222 art 1 s 58]

History: 1987 c 154 s 7; 1995 c 202 art 1 s 25; 2014 c 222 art 1 s 20



Section 82A.12 — ENFORCEMENT; POWERS OF COMMISSIONER.

Subdivision 1. Generally. The commissioner may issue a cease and desist order and may issue an order denying, suspending, or revoking any registration, amendment renewal, or exemption if the commissioner finds any of the following:

(1) that the membership camping operator or registrant or any controlling person thereof has materially or intentionally violated or failed to comply with any provision of this chapter or any rule or order of the commissioner;

(2) that the offer or sale of the membership camping contract has constituted or would constitute a material misrepresentation to purchasers, or has operated or would operate as a fraud or deceit upon purchasers;

(3) that the membership camping operator or registrant or any controlling person, agent, or employee thereof, is engaging or about to engage in false, fraudulent, or deceptive practices in connection with the offer and sale of a membership camping contract;

(4) that the membership camping operator or registrant or any controlling person or employee thereof, has engaged in any fraudulent or deceptive practice, whether or not in connection with the offer and sale of membership camping contracts, and the involvement of the person in the business of the membership camping operator or registrant creates a substantial risk of harm to prospective purchasers;

(5) that the financial condition of the membership camping operator materially adversely affects, or would materially adversely affect, the ability of the membership camping operator such that there is a reasonable likelihood that the membership camping operator will not be able to substantially fulfill its obligations under the membership camping contract, and no other financial security or assurance is provided by the membership camping operator to fulfill the obligations;

(6) that the membership camping operator's or registrant's enterprise or method of business with respect to the operation of a campground in this state includes or would include activities which are illegal or not in conformance with applicable statutes, ordinances, or regulations of any governmental entity; and

(7) that the membership camping operator or controlling person, agent, or employee thereof, has failed faithfully to perform any stipulation or agreement made with the commissioner.

Subd. 2. Hearing on order. If the commissioner finds that there are reasonable grounds to believe that, unless an order is issued promptly, there is an immediate and significant risk of harm to purchasers, the commissioner may issue an order under subdivision 1 without a prior hearing. Upon the entry of such an order, the commissioner shall promptly serve a copy of the order upon the subject membership camping operator or other person. The order shall state the reasons for its issuance and shall either order a hearing, which shall be set for no later than 20 days from the date of the order, or specify that upon the written request of the membership camping operator, or other person, the matter will be set for hearing within 15 days after receipt of the request; provided that with the consent of the membership camping operator, or other person, a hearing may be held subsequent to the expiration of either period specified herein. If no hearing is requested within 30 days of service of the order and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with the provisions of chapter 14, shall affirm, modify, or vacate the order.

Subd. 3. Order to show cause. If there are not grounds to employ the procedure prescribed in subdivision 2, the commissioner may issue an order to show cause setting a hearing on a date not later than ten days after its entry and requiring a membership camping operator or other person to appear and show cause why a cease and desist order should not be issued, or why an order denying, suspending, or revoking a registration, amendment, or exemption should not be issued. The order to show cause shall give reasonable notice of the time and place for hearing thereon, which shall be within ten days after entry of the order, unless the respondent agrees otherwise, and shall state the reasons for the entry of the order. The hearing shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require.

Subd. 4. Burden of proof. In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

Subd. 5. Investigations. The commissioner may make necessary public or private investigations within or outside of this state to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder. For purposes of any investigation or proceeding under this chapter, the commissioner or any person designated by the commissioner may require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, setting forth the facts and circumstances concerning the matter to be investigated; administer oaths or affirmations, and upon the commissioner's own motion or upon request of any party may subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commissioner may apply to the district court for an order to compel compliance.

History: 1985 c 129 s 12; 1986 c 444; 2014 c 222 art 1 s 21



Section 82A.13 — PROHIBITED PRACTICES.

Subdivision 1. Untrue statements filed in documents. No person shall make or cause to be made any untrue statement of a material fact in an application or other document filed with the commissioner.

Subd. 2. Fraud. No person shall, in connection with the offer or sale of any membership camping contract, directly or indirectly:

(1) employ any device, scheme, or artifice to defraud;

(2) make any untrue statement of a material fact, or omit to state material facts necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(3) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person; or

(4) accept an advance payment for services rendered by an agent in connection with the resale of a membership camping contract.

Subd. 3. [Repealed, 2014 c 222 art 1 s 58]

History: 1985 c 129 s 13; 1989 c 252 s 3; 2013 c 135 art 1 s 6; 2014 c 222 art 1 s 22



Section 82A.14 — UNFAIR PRACTICES.

No membership camping operator shall:

(1) sell or offer to sell any membership camping contract with respect to a campground located in this state which is subject to a blanket encumbrance unless;

(i) each person holding an interest in a blanket encumbrance shall have executed and delivered a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located; or

(ii) a bond or irrevocable letter of credit has been issued, or cash or a certified check in an amount sufficient to cover payment of all amounts secured by the blanket encumbrance has been deposited, in the name of the state for the benefit and protection of purchasers of membership camping contracts and subject to terms as approved by the commissioner. Any interest accruing on amounts held in the account shall be payable, as and when earned, to the membership camping operator. Any bond shall be executed by an insurance company authorized to do business in this state, which has sufficient net worth to satisfy the indebtedness and which has given consent to be sued in this state. Any irrevocable letter of credit shall be issued by a bank or savings association which has sufficient net worth to satisfy the indebtedness and which has given its consent to be sued in this state. The bond, cash, certified check, or irrevocable letter of credit shall be in an amount which is not less than 110 percent of the remaining principal balance of every indebtedness or obligation secured by a blanket encumbrance affecting the campground. The bond or agreement accompanying the cash, certified check, or irrevocable bank letter of credit shall provide for the payment of all amounts secured by the blanket encumbrance, including costs, expenses, and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The bond, cash, certified check, or letter of credit may be reduced periodically in proportion to the reductions in the amount secured by the blanket encumbrance; or

(iii) the lender providing the major hypothecation loan to the membership camping operator (the "hypothecation lender"), and having a lien on or security interest in the membership camping operator's interest in the campground, shall have executed and delivered a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located in this state. Each person holding an interest in a blanket encumbrance superior to the interest held by the hypothecation lender shall have executed, delivered, and recorded an instrument stating that the person shall give the hypothecation lender notice of, and at least 30 days' opportunity to cure, any default under the blanket encumbrance which entitles the person to foreclose upon the campground. The instrument shall state that the notice and opportunity to cure shall be given before the person commences any foreclosure action affecting the campground and in accordance with the instrument. The hypothecation lender shall have guaranteed that it will cure or arrange for the cure of the default. Any holder of a blanket encumbrance inferior to the hypothecation lender who acquires the campground in foreclosure shall take the campground subject to the hypothecation lender's nondisturbance agreement. For purposes of this provision, a "hypothecation lender" is any lender extending a loan or line of credit to a membership camping operator secured by all or substantially all of the contract receivables arising from the membership camping operator's sale of membership camping contracts in this state. For purposes of this provision, "lender" means an insurance company or a federally or state chartered bank, savings association, any other lending institution, the deposits of which are guaranteed or insured, by a federal agency, or any other person which has sufficient net worth to pay the obligations pursuant to this section if there are no reasonable grounds to believe that the lender will not be able to pay these obligations in the future;

(2) sell any campground which is located in this state and available for use by purchasers, unless:

(i) the membership camping operator sells the campground to a person who takes the campground subject to all rights and interests of purchasers, and contractually agrees not to compromise the rights and interests of purchasers in regard to future conveyances of, or encumbrances placed on the campground;

(ii) the membership camping operator immediately substitutes for the use of purchasers another campground which is in the same general area and is at least as desirable for the purpose of camping and outdoor recreation as the previous campground. For purposes of this provision, "same general area" means a location within a 50-mile radius of the previous campground; or

(iii) the membership camping operator immediately substitutes for the use of purchasers another campground and the substitution is approved by two-thirds of all existing purchasers;

(3) substitute any campground located in this state and available for use by purchasers with a different campground, unless the substituted campground is in the same general area and is at least as desirable for the purpose of camping and outdoor recreation as the previous campground. For purposes of this provision, "same general area" means a location within a 50-mile radius of the previous campground;

(4) sell membership camping contracts with respect to any campground located in this state that is not owned by the membership camping operator or leased by the membership camping operator for a lease term at least equal to the term of the membership camping contract with respect to the campground;

(5) fail to disclose the circumstances, if any, under which any reciprocal program that has been offered as an inducement to purchasers may be terminated;

(6) materially modify any campground rules or regulations or modify purchasers' rights to or the scope and nature of an amenity in a manner which significantly degrades or diminishes the material rights of any purchaser without prior notice to purchasers resident in this state; or materially adversely modify any material campground rules or regulations or materially adversely modify purchaser's rights to or the scope and nature of an amenity in a manner which the purchaser proves:

(i) significantly degrades or diminishes any material rights of that purchaser; and

(ii) has no compensating benefit to any other purchaser or groups of purchasers;

(7) terminate or provide for termination of a membership camping contract, except for good cause. "Good cause" shall mean failure of the purchaser to substantially or consistently comply with reasonable requirements imposed by the membership camping contract and campground rules and regulations;

(8) terminate a membership camping contract without first giving written notice setting forth all reasons for the termination to the purchaser at least 30 days prior to the termination becoming effective;

(9) increase a purchaser's membership dues after the sale of a contract in such a manner as to result in an increase thereof greater than whichever of the following increases is higher:

(i) the actual increase in costs of services or improvements for which the membership dues are imposed; or

(ii) the increase in the United States city average Consumer Price Index for all urban consumers issued by the United States Bureau of Labor Statistics or such other federally prepared Consumer Price Index or Wage Earner Index as reasonably selected by the operator in its discretion;

(10) require purchaser to certify the absence of any misrepresentation or other violation of this chapter provided, however, that a purchaser's acknowledgment of receipt of a copy of the membership camping contract shall not be deemed to constitute such a certification;

(11) require the purchaser to waive the right to assert against the membership camping operator or any assignee any claim or defense the purchaser may have against the membership camping operator under the membership camping contract; or

(12) materially and repeatedly fail to maintain a campground in this state in the manner contractually agreed upon.

History: 1985 c 129 s 14; 1986 c 444; 1995 c 202 art 1 s 25; 2014 c 222 art 1 s 23



Section 82A.15 — PRESERVATION OF PURCHASER'S CLAIMS AND DEFENSES.

Any assignee of a membership camping contract or obligation relating to membership camping contracts shall be subject to all claims and defenses of the purchaser against the membership camping operator arising from the sale, notwithstanding any agreement to the contrary. An assignee who takes assignment of the membership camping contract without assumption of any obligations thereunder shall have no obligation or liability to assume the obligations or responsibilities of the membership camping operator under the membership camping contract. The assignee's liability under this section shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The rights of the purchaser under this subdivision can only be asserted as a matter of defense to or set off against a claim by the assignee.

History: 1985 c 129 s 15



Section 82A.18 — ENFORCEMENT; PENALTIES AND REMEDIES.

Subdivision 1. Civil action. Whenever the commissioner has reasonable cause to believe that any person has engaged or is about to engage in any act or practice constituting a violation of any provisions of this chapter or any rule or order thereunder, the commissioner may, in addition to all other remedies, institute on behalf of the state of Minnesota a civil action seeking appropriate relief. In addition to all other penalties and remedies provided by this chapter, whether administrative or judicial in nature, the courts of this state shall have jurisdiction to grant such temporary, interlocutory, or permanent injunctive relief as is necessary to prevent and restrain violations of this chapter and may upon a proper showing appoint a receiver for the property, assets, business, and affairs of a membership camping operator.

Subd. 2. Civil penalty. Any person who materially or repeatedly violates section 82A.03, 82A.05, 82A.09, 82A.13, or 82A.14 shall be subject to a fine of not more than $1,000 for each violation provided, however, that the total recovery arising from the same failure to comply, but involving different purchasers, shall be limited to $5,000. A fine authorized by this subdivision may be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 3. [Repealed, 2014 c 222 art 1 s 58]

History: 1985 c 129 s 18; 1986 c 444; 2013 c 135 art 1 s 7



Section 82A.19 — CIVIL LIABILITY.

Subdivision 1. Generally. A person who violates any provision of section 82A.05, 82A.13, or 82A.14 or any rule or order thereunder shall be liable to the purchaser who may sue for actual damages caused thereby, for rescission, or other relief as the court may deem appropriate.

Subd. 2. Joint and several liability. Every person who materially aids in the act or a violation of section 82A.05, 82A.13, or 82A.14 is also liable jointly and severally with and to the same extent as the person, directly committing the violation unless the person who would otherwise be liable hereunder had no knowledge of or reasonable grounds to know of the existence of the facts by reason of which the liability is alleged to exist.

Subd. 3. Costs and disbursements. The prevailing party, in any suit authorized under this section or brought pursuant to section 82A.11, may recover costs and disbursements plus reasonable attorney's fees, in addition to any other relief granted.

Subd. 4. Remedies additional. The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.

Subd. 5. Limitations on actions. An action shall not be commenced pursuant to this section later than three years from the date the person enters into the contract.

History: 1985 c 129 s 19



Section 82A.20 — RULES AND OPINIONS.

Subdivision 1. Rulemaking power. The commissioner may adopt rules to carry out the provisions of this chapter. For the purpose of rules and forms, the commissioner may classify membership camping contracts, persons, or matters within the commissioner's jurisdiction, and prescribe different requirements for different classes insofar as they are consistent with this chapter. Rules shall be adopted in accordance with chapter 14, and shall not be inconsistent with the provisions of this chapter.

Subd. 2. Opinions. The commissioner, upon request and upon payment of a fee of $50, may honor requests for interpretive opinions relating to this chapter.

History: 1985 c 129 s 20; 1986 c 444



Section 82A.21 — SCOPE.

The provisions of this chapter concerning offers and sales of membership camping contracts apply when an offer or sale is made in this state.

For the purpose of this chapter, an offer or sale is made in this state when a sales presentation is made in this state. An offer or sale is also made in this state, whether or not either party is then present in this state, when:

(1) the offer originates from this state and is intended to induce the offeree to attend a sales presentation in this state; or

(2) the offer is directed by the offeror to this state, received by the offeree in this state and is intended to induce the offeree to attend a sales presentation in this or another state.

An offer or sale is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or a radio or television program originating outside this state is received in this state.

History: 1985 c 129 s 21



Section 82A.22 — SERVICE OF PROCESS.

Subdivision 1. [Repealed, 2014 c 222 art 1 s 58]

Subd. 2. Appointment of commissioner. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this chapter, or any rule or order thereunder, and personal jurisdiction over this person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person's appointment of the commissioner or the commissioner's successor to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person which grows out of that conduct and which is brought under this chapter or any rule or order thereunder, with the same force and validity as if served on the person personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. [Repealed, 2014 c 222 art 1 s 58]

History: 1985 c 129 s 22; 1986 c 444; 1992 c 564 art 2 s 14,15; 2014 c 222 art 1 s 24



Section 82A.23 — WAIVERS VOID.

Any condition, stipulation, or provision purporting to bind any person acquiring any membership camping contract to waive compliance with any provision of this chapter or any rule or order thereunder is void.

History: 1985 c 129 s 23



Section 82A.24 — ADMINISTRATION.

Subdivision 1. Generally. This chapter shall be administered by the commissioner of commerce.

Subd. 2. Responsibilities of department. It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not generally available to the public. Nothing in this chapter authorizes the commissioner or any of the commissioner's officers or employees to disclose any confidential information except among themselves or to other administrators or regulatory authorities, or when necessary or appropriate in a proceeding or investigation under this chapter. No provision of this chapter either creates any privilege or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

Subd. 3. Public documents. All applications and other documents filed with the commissioner under this chapter shall be open to public inspection in accordance with rules prescribed by the commissioner. The commissioner may publish information filed with the commissioner or obtained by the commissioner if, in the judgment of the commissioner, the action is in the public interest.

Subd. 4. Document filing. A document is filed when it is received by the commissioner.

Subd. 5. [Repealed, 2014 c 222 art 1 s 58]

Subd. 6. Copies. The commissioner upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified under the seal of office if certification is requested, of any entry in the register or any order or other document on file in the commissioner's office. Any copy so certified is admissible in evidence under section 600.13.

Subd. 7. Service of orders. Orders of the commissioner shall be served by mailing a copy by certified mail to the most recent address of the recipient of the order as it appears in the files of the commissioner. Subpoenas shall be served in the same manner as provided in civil actions in the district courts.

History: 1985 c 129 s 24; 1986 c 444; 1987 c 154 s 8,9



Section 82A.25 — CRIMINAL PENALTIES.

Any person who willfully violates section 82A.13 or any order of the commissioner pursuant thereto of which that person has notice, may be fined not more than $5,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of the offenses shall not bar prosecution or conviction for any other offense.

History: 1985 c 129 s 25; 2014 c 222 art 1 s 25



Section 82A.26 — NONAPPLICABILITY OF CERTAIN LAW.

Membership camping contracts registered pursuant to this chapter are exempt from the provisions of chapter 83. To the extent that salespersons and licensed brokers engage in the offer or sale of membership camping contracts, those brokers and salespersons are exempt from the licensing requirements of chapter 82.

History: 1985 c 129 s 26; 2014 c 222 art 1 s 26






Chapter 82B — REAL ESTATE APPRAISERS

Section 82B.021 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Analysis. "Analysis" means a study of real estate or real property other than estimating value.

Subd. 3. Applicant. "Applicant" means an individual who has applied to the commissioner of commerce pursuant to this chapter for a license as a real estate appraiser.

Subd. 4. Appraisal assignment. "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in giving an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of named interests in, or aspects of, identified real estate.

Subd. 5. Appraisal Foundation or foundation. "Appraisal Foundation" or "foundation" means the Appraisal Foundation established on November 30, 1987, as a nonprofit corporation under the laws of Illinois.

Subd. 6. Appraisal or real estate appraisal. "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of named interests in, or aspects of, identified real estate for purposes of preparing an appraisal report. An appraisal may be classified by subject matter into either a valuation or an analysis.

Subd. 7. Appraisal report. "Appraisal report" means an oral or written communication of an appraisal for compensation that is not a contingent fee as defined in section 82B.22 given or signed by a licensed real estate appraiser.

Subd. 8. Appraisal Standards Board. "Appraisal Standards Board" means the independent board of the Appraisal Foundation responsible for promulgation of minimum appraisal standards for federally related transactions.

Subd. 9. Appraiser Qualifications Board. "Appraiser Qualifications Board" means the independent board of the Appraisal Foundation responsible for promulgation of qualification criteria for licensure of real estate appraisers authorized to conduct appraisals on federally related transactions, and for issuing or endorsing a uniform state real estate appraiser qualification examination.

Subd. 10. [Repealed, 2014 c 286 art 5 s 5]

Subd. 11. Certified general real property appraiser. "Certified general real property appraiser" means an individual licensed under this chapter to perform appraisals on all types of real property.

Subd. 12. Certified residential real property appraiser. "Certified residential real property appraiser" means an individual licensed under this chapter to perform appraisals on one-family to four-family residential units or agricultural property regardless of transaction value or complexity.

Subd. 13. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 14. Federal Appraisal Subcommittee. "Federal Appraisal Subcommittee" means the appraisal subcommittee of the Federal Financial Institutions Examinations Council under United States Code, title 12, section 3301 et seq.

Subd. 15. Federal financial institutions regulatory agency. "Federal financial institutions regulatory agency" means the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, or the National Credit Union Administration.

Subd. 16. Federally related transaction. "Federally related transaction" means any real estate related financial transaction that a federal financial institutions regulatory agency or the federal Resolution Trust Corporation engages in, contracts for, or regulates; and that requires the services of a licensed or certified real estate appraiser.

Subd. 17. Foundation appraisal organization. "Foundation appraisal organization" means a member private appraisal trade organization of the Appraisal Foundation including, but not limited to, the following: American Institute of Real Estate Appraisers, American Society of Appraisers, American Society of Farm Managers and Rural Appraisers, International Association of Assessing Officers, International Right of Way Association, National Association of Independent Fee Appraisers, National Society of Real Estate Appraisers, or Society of Real Estate Appraisers.

Subd. 18. Licensed real property appraiser. "Licensed real property appraiser" means an individual licensed under this chapter to perform appraisals on noncomplex one-family to four-family residential units or agricultural property having a transactional value of less than $1,000,000 and complex one-family to four-family residential units or agricultural property having a transactional value of less than $250,000.

Subd. 19. Market analysis; broker price opinion. "Market analysis" or "broker price opinion" means a price opinion prepared by a licensed real estate salesperson, broker, or real estate appraiser in accordance with section 82.735.

Subd. 20. Person. "Person" means a natural person, firm, institution, partnership, corporation, or association.

Subd. 21. Real estate. "Real estate" means an identified parcel or tract of land, including improvements, if any.

Subd. 22. Real estate appraiser or real property appraiser. "Real estate appraiser" or "real property appraiser" means a person who develops and communicates appraisals on real property and holds a current, valid license issued under this chapter.

Subd. 23. Real estate related financial transaction. "Real estate related financial transaction" means any transaction involving the sale, lease, purchase, investment in, or exchange of real property, including interests in property, or the financing thereof; the refinancing of real property or interests in real property; and the use of real property or interests in property as security for a loan or investments, including mortgage-backed securities.

Subd. 24. Real property. "Real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate.

Subd. 25. Residential real property or residential real estate. "Residential real property" or "residential real estate" means property occupied by, or intended to be occupied by, one to four families as their residence.

Subd. 26. Standards of professional practice. "Standards of professional practice" means the uniform standards of professional appraisal practice of the Appraisers Standards Board of the Appraisal Foundation in effect as of January 1, 1991, or other version of these standards the commissioner may by order designate.

Subd. 27. Trainee real property appraiser. "Trainee real property appraiser" means an individual licensed under this chapter to perform appraisals on residential real property or agricultural acreage which does not require a net income capitalization analysis under the uniform standards of professional appraisal practice.

Subd. 28. Transaction value. "Transaction value" means:

(1) for loans or other extensions of credit, the amount of the loan or extension of credit;

(2) for sales, leases, purchases, and investments in or exchanges of real property, the market value of the real property interest involved; and

(3) for the pooling of loans or interests in real property for resale or purchase, the amount of the loan or market value of the real property calculated with respect to each such loan or interest in real property.

Subd. 29. USPAP. "USPAP" means the Uniform Standards of Professional Appraisal Practice established by the Appraisal Foundation.

Subd. 30. Valuation. "Valuation" means an estimate of value of real estate or real property.

History: 2009 c 63 s 61; 2011 c 15 s 5



Section 82B.03 — PROHIBITIONS.

Subdivision 1. License required. (a) It is unlawful for a person to act as a real estate appraiser in this state unless licensed under this chapter.

(b) Only persons licensed under this chapter may advertise or represent themselves to be real estate appraisers.

(c) No person, other than a licensed real estate appraiser, may assume or use that title or a title, designation, or abbreviation likely to create the impression of licensure as a real estate appraiser by this state.

Subd. 2. License not required. (a) An officer or employee of a corporation, partnership, or other business entity may act as a real estate appraiser without obtaining a license under this chapter if the corporation, partnership, or other business entity in which the person is employed or is an officer has an interest in the real estate that is the subject of the appraisal as owners, lenders, investors, or insurers.

(b) Notwithstanding licensure under this chapter, any appraisal conducted by a person exempt under this subdivision is only subject to the guidelines for real estate appraisal policies and review procedures of the Federal Deposit Insurance Corporation, the Office of Thrift Supervision, the Federal Reserve Board, the Farm Credit Administration, the National Credit Union Administration, or the comptroller of the currency, if the appraisal was conducted only within the scope and purpose of this subdivision.

(c) If a real estate appraisal is made by a person who is exempt from licensing under this subdivision, the person for whom the appraisal is conducted must be given written notice that the appraisal was not conducted by a licensed appraiser, and the appraisal report must clearly state that it was conducted by an interested party and not by a licensed real estate appraiser.

History: 1989 c 341 art 1 s 2; 1993 c 257 s 44



Section 82B.035 — EXEMPTION.

Subdivision 1. Market analysis. This chapter does not apply to a licensed real estate salesperson or broker who, in the ordinary course of the licensee's business, gives a market analysis of the price of real estate, if the market analysis is not referred to or construed as an appraisal.

Subd. 1a. Broker price opinion. (a) This chapter does not apply to a licensed real estate salesperson, broker, or real estate appraiser who prepares a broker price opinion in accordance with section 82.735. In connection with the purchase of a consumer's principal dwelling, a broker price opinion may not be used as the primary basis to determine the value of a parcel of property for the purpose of a loan origination of a residential mortgage loan secured by the parcel of property.

(b) An appraiser preparing a broker price opinion shall disclose that the appraiser is not acting as an appraiser in preparing the broker price opinion and that the broker price opinion is not an appraisal or appraisal assignment and, therefore, is not subject to USPAP.

Subd. 2. Assessors. Nothing in this chapter shall be construed as requiring the licensing of persons employed and acting in their capacity as assessors for political subdivisions of the state and performing duties enumerated in section 273.061, subdivision 7 or 8.

Subd. 3. Geologists or engineers. This chapter does not apply to an appraisal, analysis, opinion, or conclusion as to the value of oil, gas, coal, and other mineral resources performed by an engineer registered as provided in sections 326.02 to 326.15 or by a certified professional geologist, unless the appraisal, analysis, opinion, or conclusion of value is performed in connection with a federally related transaction subject to the requirements of United States Code, title 12, section 3331, et seq., the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

Subd. 4. Department of Revenue. This chapter does not require persons employed by, or under contract to, the Department of Revenue to be licensed in order to perform, conduct, or assist in, an appraisal done within the scope of their employment or contract duties.

History: 1989 c 341 art 1 s 3; 1993 c 309 s 23; 1993 c 375 art 3 s 1; 2008 c 337 s 64; 2010 c 354 s 1; 2011 c 15 s 6



Section 82B.04 — RESPONSIBILITY FOR AGENTS.

A real estate appraiser is responsible for the acts of persons acting on the appraiser's behalf.

History: 1989 c 341 art 1 s 4



Section 82B.07 — POWERS OF THE COMMISSIONER.

The commissioner shall:

(1) receive applications for licenses;

(2) establish the procedures for processing applications for licensing;

(3) issue a license for appraisers;

(4) maintain a registry of the names and addresses of people licensed under this chapter;

(5) keep records and all application materials submitted to the commissioner;

(6) conduct investigations;

(7) deny, revoke, and suspend licenses; and

(8) take other actions necessary to carry out the purposes of this chapter.

History: 1989 c 341 art 1 s 7



Section 82B.071 — RECORDS.

Subdivision 1. Examination of records. The commissioner may make examinations within or without this state of each real estate appraiser's records at such reasonable time and in such scope as is necessary to enforce the provisions of this chapter.

Subd. 2. Retention. Licensees shall keep a separate work file for each appraisal assignment, which is to include copies of all contracts engaging his or her services for the real estate appraisal, appraisal reports, and all data, information, and documentation assembled and formulated by the appraiser to support the appraiser's opinions and conclusions and to show compliance with USPAP, for a period of five years after preparation, or at least two years after final disposition of any judicial proceedings in which the appraiser provided testimony or was the subject of litigation related to the assignment, whichever period expires last. Appropriate work file access and retrieval arrangements must be made between any trainee and supervising appraiser if only one party maintains custody of the work file.

History: 2009 c 178 art 1 s 51



Section 82B.08 — LICENSING REQUIREMENTS.

Subdivision 1. Generally. The commissioner shall issue a license as a real estate appraiser to a person who qualifies for the license under the terms of this chapter.

Subd. 2. Qualification of applicants. An applicant must be at least 18 years of age when making application.

Subd. 2a. Criminal history record check; fingerprints. (a) An applicant for a license must:

(1) consent to a criminal history record check;

(2) submit a fingerprint card in a form acceptable to the commissioner; and

(3) pay the fee required to perform criminal history record checks with the Minnesota Bureau of Criminal Apprehension and the Federal Bureau of Investigation.

(b) The commissioner may contract for the collection and transmission of fingerprints required under this chapter and may order the fee for collecting and transmitting fingerprints to be payable directly to the contractor by the applicant. The commissioner may agree to a reasonable fingerprinting fee to be charged by the contractor.

(c) The commissioner shall submit the applicant's fingerprints, consent, and the required fee to the superintendent of the Bureau of Criminal Apprehension. The superintendent shall perform a check of the state criminal history repository and is authorized to exchange the applicant's fingerprints with the Federal Bureau of Investigation to obtain the national criminal history record. The superintendent shall return the results of the state and national criminal history records checks to the commissioner.

(d) This subdivision applies to an applicant for an initial license or a renewal license.

Subd. 3. Application for license; contents. (a) An applicant for a license must apply in writing upon forms prescribed by the commissioner. Each application must be signed and sworn to by the applicant and must be accompanied by the license fee required by this chapter.

(b) An application must contain information required by the commissioner consistent with the provisions and purposes of this chapter.

(c) An application must give the applicant's name, age, residence address, and the name and place of business.

(d) The commissioner may require additional information the commissioner considers appropriate to administer this chapter.

(e) When filing an initial application or application for renewal for a license, the applicant shall state that the person agrees to comply with the standards set forth in this chapter and that the person understands the types of misconduct for which disciplinary proceedings may be started against a licensed real estate appraiser.

(f) The application for original licensing, renewal licensing, and examination must specify the classification of licensing being applied for and previously granted.

Subd. 3a. Initial application. The initial application for licensing of a trainee real property appraiser must identify the name and address of the supervisory appraiser or appraisers. Trainee real property appraisers licensed prior to the effective date of this provision must identify the name and address of their supervisory appraiser or appraisers at the time of license renewal. A trainee must notify the commissioner in writing within ten days of terminating or changing the trainee's relationship with any supervisory appraiser.

The initial application for licensing of a certified residential real property appraiser and certified general real property appraiser who intends to act in the capacity of a supervisory appraiser must identify the name and address of the trainee real property appraiser or appraisers the supervisory appraiser intends to supervise. A certified residential real property appraiser and certified general real property appraiser licensed and acting in the capacity of a supervisory appraiser prior to the effective date of this provision must, at the time of license renewal, identify the name and address of any trainee real property appraiser or appraisers under supervision.

Subd. 4. Effective date of license. Initial licenses issued under this chapter are valid for a period not to exceed two years. The commissioner shall assign an expiration date to each initial license so that approximately one-half of all licenses expire each year. Each initial license must expire on August 31 of the expiration year assigned by the commissioner.

Subd. 5. Renewals. (a) Licenses renewed under this chapter are valid for a period of 24 months. Persons whose applications have been properly and timely filed who have not received notice of denial of renewal are considered to have been approved for renewal and may continue to transact business as a real estate appraiser whether or not the renewed license has been received on or before September 1 of the renewal year. Application for renewal of a license is considered to have been timely filed if received by the commissioner by, or mailed with proper postage and postmarked by, August 1 of the renewal year. Applications for renewal are considered properly filed if made upon forms duly executed and sworn to, accompanied by fees prescribed by this chapter and containing information the commissioner requires.

(b) Persons who have failed to make a timely application for renewal of a license and who have not received the renewal license as of September 1 of the renewal year are unlicensed until the time the license has been issued by the commissioner and is received.

Subd. 6. Notice. Notice in writing must be given to the commissioner by each licensee of any change in personal name, trade name, address or business location not later than ten days after the change. The commissioner shall issue a new license if required for the unexpired period.

Subd. 7. Nonresidents. A nonresident of Minnesota may be licensed as a real estate appraiser upon compliance with all provisions of this chapter.

Subd. 8. Cancellation of license. A real estate appraiser's license must be canceled by the commissioner for failure of a licensee to complete continuing education requirements. In this case, the license must be returned to the commissioner within ten days of receipt of notice of cancellation.

Subd. 9. Reinstatement of license. Within two years of a license cancellation, a person who was previously licensed may reinstate the license without examination by completing the required application, paying the required fee for a new license application, and reporting successful completion of all outstanding continuing education requirements for the period during which the license was canceled. The license must be reinstated without reexamination by completing the required instruction, filing an application, and paying the fee for the license within two years of the cancellation date.

Subd. 10. Withdrawal of license or application. A licensee or license applicant may at any time file with the commissioner a request to withdraw from the status of licensee or to withdraw a pending license application. Withdrawal from the status of licensee or withdrawal of the license application becomes effective upon receipt by the commissioner unless a revocation, suspension, or denial proceeding is pending when the request to withdraw is filed or a proceeding to revoke, suspend, deny, or impose condition upon the withdrawal is instituted within 30 days after the request to withdraw is filed. If a proceeding is pending or instituted, withdrawal becomes effective at the time and upon the conditions the commissioner by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the commissioner must institute a revocation or suspension proceeding within one year after withdrawal became effective and enter a revocation or suspension order as of the last date on which the license was in effect.

Subd. 11. Failure to renew license. If a license lapses or becomes ineffective due to the licensee's failure to timely file a renewal application and the licensee continues to conduct business for which a license is required, the commissioner must institute a revocation or suspension proceeding within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect.

History: 1989 c 341 art 1 s 8; 1994 c 632 art 4 s 39,40; 2009 c 63 s 63-66; 2009 c 178 art 1 s 52; 2013 c 135 art 3 s 9



Section 82B.09 — FEES.

Subdivision 1. Amounts. (a) The following fees must be paid to the commissioner:

(1) $150 for each initial individual real estate appraiser's license; and

(2) $100 for each renewal.

(b) In addition to the fees required under this subdivision, individual real estate appraisers shall pay a technology surcharge of up to $40 under section 45.24, unless the commissioner has adjusted the surcharge as permitted under that section.

Subd. 2. Forfeiture. All fees must be kept by the commissioner and are nonreturnable, except that an overpayment of a fee shall be refunded upon proper application.

Subd. 3. Fees to Federal Appraisal Subcommittee. In addition to the fees required for licensure under this section, the commissioner must collect and remit such other fees as are required by the Federal Appraisal Subcommittee.

History: 1989 c 341 art 1 s 9; 1992 c 513 art 3 s 29; 1994 c 632 art 4 s 41; 1997 c 200 art 1 s 49; 1Sp2005 c 1 art 4 s 9; 2007 c 57 art 3 s 38; 2009 c 63 s 67



Section 82B.093 — TRAINEE REAL PROPERTY APPRAISER.

(a) A trainee real property appraiser shall be subject to direct supervision by a certified residential real property appraiser or certified general real property appraiser in good standing.

(b) A trainee real property appraiser is permitted to have more than one supervising appraiser.

(c) The scope of practice for the trainee real property appraiser classification is the appraisal of those properties which the supervising appraiser is permitted by his or her current credential and that the supervising appraiser is qualified and competent to appraise.

(d) A trainee real property appraiser must have a supervisor signature on each appraisal that he or she signs, or must be named in the appraisal as providing significant real property appraisal assistance to receive credit for experience hours on his or her experience log.

(e) The trainee real property appraiser must maintain copies of appraisal reports he or she signed or copies of appraisal reports where he or she was named as providing significant real property appraisal assistance.

(f) The trainee real property appraiser must maintain copies of work files relating to appraisal reports he or she signed.

(g) Separate appraisal logs must be maintained for each supervising appraiser.

History: 2009 c 178 art 1 s 53



Section 82B.094 — SUPERVISION OF TRAINEE REAL PROPERTY APPRAISERS.

(a) A certified residential real property appraiser or a certified general real property appraiser, in good standing, may engage a trainee real property appraiser to assist in the performance of real estate appraisals, provided that the certified residential real property appraiser or a certified general real property appraiser:

(1) has been licensed in good standing as either a certified residential real property appraiser or a certified general real property appraiser for the three-year period immediately preceding the individual's application to become a supervisor;

(2) has completed a six-hour course, approved in advance by the commissioner and provided by an education provider approved by the commissioner, that is specifically oriented to the requirements and responsibilities of supervisory appraisers and trainee appraisers. A course approved by the commissioner for the purposes of this section must be given the course title "Minnesota Supervisor/Trainee Appraiser Course";

(3) has not been the subject of any license or certificate suspension or revocation or has not been prohibited from supervising activities in this state or any other state within the three years immediately preceding the individual's application to become a supervisor;

(4) has no more than three trainee real property appraisers working under supervision at any one time;

(5) actively and personally supervises the trainee real property appraiser, which includes ensuring that research of general and specific data has been adequately conducted and properly reported, application of appraisal principles and methodologies has been properly applied, that the analysis is sound and adequately reported, and that any analyses, opinions, or conclusions are adequately developed and reported so that the appraisal report is not misleading;

(6) discusses with the trainee real property appraiser any necessary and appropriate changes that are made to a report, involving any trainee appraiser, before it is transmitted to the client. Changes not discussed with the trainee real property appraiser that are made by the supervising appraiser must be provided in writing to the trainee real property appraiser upon completion of the appraisal report;

(7) accompanies the trainee real property appraiser on the inspections of the subject properties and drive-by inspections of the comparable sales on all appraisal assignments for which the trainee will perform work until the trainee appraiser is determined to be competent, in accordance with the competency rule of USPAP for the property type;

(8) accepts full responsibility for the appraisal report by signing and certifying that the report complies with USPAP; and

(9) reviews and signs the trainee real property appraiser's appraisal report or reports or if the trainee appraiser is not signing the report, states in the appraisal the name of the trainee and scope of the trainee's significant contribution to the report.

(b) The supervising appraiser must review and sign the applicable experience log required to be kept by the trainee real property appraiser.

(c) The supervising appraiser must notify the commissioner within ten days when the supervision of a trainee real property appraiser has terminated or when the trainee appraiser is no longer under the supervision of the supervising appraiser.

(d) The supervising appraiser must maintain a separate work file for each appraisal assignment.

(e) The supervising appraiser must verify that any trainee real property appraiser that is subject to supervision is properly licensed and in good standing with the commissioner.

History: 2009 c 178 art 1 s 54; 2013 c 135 art 3 s 10; 2014 c 198 art 1 s 3



Section 82B.095 — APPRAISER QUALIFICATION COMPONENTS.

Subdivision 1. [Repealed, 2013 c 135 art 3 s 23]

Subd. 2. Conformance to Appraiser Qualifications Board criteria. Qualifications for all levels of licensing must conform to the Real Property Qualification Criteria established by the Appraisal Qualifications Board for implementation effective January 1, 2015.

History: 2005 c 100 s 9; 2006 c 235 s 1; 2013 c 135 art 3 s 11



Section 82B.10 — EXAMINATIONS.

Subdivision 1. Generally. (a) An applicant for a license must pass an examination conducted by the commissioner. The examinations must be of sufficient scope to establish the competency of the applicant to act as a real estate appraiser and must conform with the current National Uniform Exam Content Outlines published by the Appraiser Qualifications Board.

(b) A passing grade for a real estate appraiser licensing examination must be the cut score defined by the Appraiser Qualifications Board criteria.

(c) To qualify for a license as a trainee real property appraiser, an applicant must pass a current trainee real property appraiser examination. The examination must test the applicant's knowledge of appraisal terms, principles, theories, and ethics as provided in this chapter.

(d) To qualify for a license as a licensed real property appraiser, an applicant must pass a current uniform licensed real property appraiser examination approved by the Appraiser Qualifications Board. The examination must test the applicant's knowledge of appraisal terms, principles, theories, and ethics as provided in this chapter.

(e) To qualify for a license as a certified residential real property appraiser, an applicant must pass a current uniform certified residential real property appraiser examination approved by the Appraiser Qualifications Board. The examination must test the applicant's knowledge of appraisal terms, principles, theories, and ethics as provided in this chapter.

(f) To qualify for a license as a certified general real property appraiser, an applicant must pass a current uniform certified general real property appraiser examination approved by the Appraiser Qualifications Board. The examination must test the applicant's knowledge of appraisal terms, principles, theories, and ethics as provided in this chapter.

(g) An applicant must complete the applicable education prerequisites in section 82B.13 and the experience requirements in section 82B.14 before the applicant takes the examination required under this section.

Subd. 2. Reexaminations. An examination must be required before renewal of a license that has been suspended, or before the issuance of a license to a person whose license has been ineffective for a period of two years. No reexamination is required of an individual who has failed to renew an existing license because of absence from the state while on active duty with the armed services of the United States of America.

Subd. 3. Examination frequency. The commissioner must hold examinations at times and places the commissioner determines.

Subd. 4. Period for application. An applicant who obtains an acceptable score on an examination must file an application and obtain the license within two years of the date of successful completion of the examination or a second examination must be taken to qualify for the license.

Subd. 5. Renewal; examination. Except as provided in subdivision 2, no examination is required for the renewal of a license. However, a licensee who has been licensed in the state of Minnesota and who fails to renew the license for a period of two years must be required by the commissioner to again take an examination.

Subd. 6. Examination eligibility; revocation. No applicant may take an examination if a license as a real estate appraiser has been revoked in this or another state within two years of the date of the application.

Subd. 7. [Repealed, 2014 c 198 art 1 s 11]

Subd. 8. Fees. The commissioner may assess an examination fee sufficient to recover the actual direct costs of holding the examination.

Subd. 9. Cheating. The commissioner must not accept the scores of a person who has cheated on an examination. Cheating on a real estate appraiser examination must be grounds for denying an application for an appraiser's license.

History: 1989 c 341 art 1 s 10; 2005 c 100 s 10; 2009 c 63 s 68; 2013 c 135 art 3 s 12



Section 82B.105 — RECIPROCITY.

The education, experience, and examination requirements of this chapter may be waived by the commissioner for individuals of other jurisdictions if: (1) the individual is licensed in another jurisdiction and is listed in good standing on the National Registry maintained by the Appraisal Subcommittee, and (2) the licensing requirements of that jurisdiction are substantially similar to the provisions of this chapter.

History: 2014 c 198 art 1 s 4



Section 82B.11 — CLASSES OF LICENSE.

Subdivision 1. Generally. There are five classes of license for real estate appraisers.

Subd. 2. Trainee real property appraiser. When a net income capitalization analysis is not required by the uniform standards of professional appraisal practice, a trainee real property appraiser may appraise residential real property or agricultural property.

Subd. 3. Licensed residential real property appraiser. A licensed residential real property appraiser may appraise noncomplex residential property or agricultural property having a transaction value less than $1,000,000 and complex residential or agricultural property having a transaction value less than $250,000.

Subd. 4. Certified residential real property appraiser. A certified residential real property appraiser may appraise residential property or agricultural property without regard to transaction value or complexity.

Subd. 5. Certified general real property appraiser. A certified general real property appraiser may appraise all types of real property.

Subd. 6. Temporary practice. (a) The commissioner shall issue a license for temporary practice as a real estate appraiser under subdivision 3, 4, or 5 to a person certified or licensed by another state if:

(1) the property to be appraised is part of a federally related transaction and the person is licensed to appraise property limited to the same transaction value or complexity provided in subdivision 3, 4, or 5;

(2) the appraiser's business is of a temporary nature; and

(3) the appraiser registers with the commissioner to obtain a temporary license before conducting appraisals within the state.

(b) The term of a temporary practice license is the lesser of:

(1) the time required to complete the assignment; or

(2) 12 months.

If more than 12 months are necessary to complete the assignment, a new temporary application and fee is required.

History: 1989 c 341 art 1 s 11; 1991 c 97 s 4; 1992 c 363 art 1 s 3; 1992 c 587 art 4 s 1,2; 1993 c 309 s 25; 2005 c 100 s 11; 2006 c 235 s 2,3; 2011 c 108 s 45



Section 82B.12 — EXAMINATION REQUIREMENT.

An original license as a licensed real estate appraiser must be issued to a person who has demonstrated through a written examination process that the appraiser has the following qualifications:

(1) appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing, and economic concepts applicable to real estate;

(2) understanding the principles of land economics, real estate appraisal processes, and problems likely to be encountered in gathering, interpreting, and processing of data in carrying out appraisal disciplines;

(3) understanding the standards for the development and communication of real estate appraisals as provided in this chapter;

(4) knowledge of theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal that are appropriate for the classification of license for which the person is applying;

(5) knowledge of other principles and procedures appropriate for the classification of license for which the person is applying;

(6) basic understanding of real estate law; and

(7) understanding the types of misconduct and ethical considerations for which disciplinary proceedings may be started against a licensed real estate appraiser.

History: 1989 c 341 art 1 s 12



Section 82B.13 — EDUCATION PREREQUISITES.

Subdivision 1. Trainee real property appraiser. (a) As a prerequisite for licensing as a trainee real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed:

(1) at least 75 hours of prelicense courses approved by the commissioner. Fifteen of the 75 hours must include successful completion of the 15-hour national USPAP course; and

(2) in addition to the required hours under clause (1), a six-hour course that is specifically oriented to the requirements and responsibilities of supervisory appraisers and trainee appraisers. A course approved by the commissioner for the purposes of this subdivision must be given the course title "Minnesota Supervisor/Trainee Appraiser Course." This course must not be counted toward qualifying education to upgrade to a higher level appraiser license.

(b) All qualifying education must be completed within the five-year period prior to the date of submission of a trainee real property appraiser license application.

Subd. 1a. Licensed real property appraiser. As a prerequisite for licensing as a licensed real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed:

(1) at least 150 hours of prelicense courses approved by the commissioner. The courses must consist of 75 hours of general real estate appraisal principles and the 15-hour national USPAP course; and

(2) an associate degree or higher from an accredited college or university. In lieu of the required degree, the applicant may present satisfactory documentation of successful completion of 30 semester credit hours of instruction from an accredited college or university.

Subd. 2. [Repealed, 1991 c 97 s 17]

Subd. 3. Commissioner's approval; rules. The courses and instruction and procedures of courses must be approved by the commissioner. The commissioner may adopt rules to administer this section. These rules must, to the extent practicable, conform to the rules adopted for real estate and insurance education. The credit hours required under this section may be credited to a person for distance education courses that meet Appraiser Qualifications Board criteria.

Subd. 4. Certified residential real property appraiser. As a prerequisite for licensing as a certified residential real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed:

(1) at least 200 hours of prelicense courses approved by the commissioner, with particular emphasis on the appraisal of one to four unit residential properties. Fifteen of the 200 hours must include successful completion of the 15-hour national USPAP course; and

(2) a bachelor's degree or higher from an accredited college or university.

Subd. 5. Certified general real property appraiser. As a prerequisite for licensing as a certified general real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed:

(1) at least 300 hours of prelicense courses approved by the commissioner, with particular emphasis on the appraisal of nonresidential properties. Fifteen of the 300 hours must include successful completion of the 15-hour national USPAP course; and

(2) a bachelor's degree or higher from an accredited college or university.

Subd. 6. All appraiser license levels. To receive approval from the commissioner, an appraiser prelicense education course must be at least 15 hours long. The required course hours for all appraiser license levels include completion of the 15-hour national USPAP course and specific core curriculum courses and hours in accordance with the real property appraiser qualification criteria as defined by the Appraisal Qualifications Board:

It is the responsibility of students to record the qualifying education they have completed in a student tracking manual broken down by required core curriculum modules and subtopics, and to maintain an orderly record of education, experience, and other requirements.

Subd. 8. Appraiser prelicense education. (a) Credit toward the qualifying education requirements of this section may also be obtained via the completion of a degree in real estate from an accredited degree-granting college or university approved by the Association to Advance Collegiate Schools of Business, or a regional or national accreditation agency recognized by the United States Secretary of Education, provided that the college or university has had its curriculum reviewed and approved by the Appraiser Qualifications Board.

(b) Notwithstanding section 45.22, a college or university real estate course may be approved retroactively by the commissioner for appraiser prelicense education credit if:

(1) the course was offered by a college or university physically located in Minnesota;

(2) the college or university was an approved education provider at the time the course was offered; and

(3) the commissioner's approval is made to the same extent in terms of courses and hours and with the same time limits as those specified by the Appraiser Qualifications Board.

History: 1989 c 341 art 1 s 13; 1991 c 97 s 5-7; 1992 c 587 art 4 s 3; 1993 c 309 s 31; 1997 c 222 s 37-39; 2005 c 100 s 12-15; 2006 c 235 s 4-8; 2009 c 63 s 69-71; 2011 c 108 s 46; 2013 c 135 art 3 s 13-17; 2014 c 198 art 1 s 5



Section 82B.135 — COURSE COMPLETION CERTIFICATIONS FOR REAL ESTATE APPRAISER LICENSE.

Subdivision 1. Submitting to commissioner. An applicant for a real estate appraiser license must submit to the commissioner, along with an application for licensure and in a manner prescribed by the commissioner, evidence that the applicant has completed all required prelicensing education coursework applicable to the class of license sought.

Subd. 2. Forms. The real estate appraiser prelicensing education course completion certificate must be on forms provided by the commissioner.

Subd. 3. Copies to be maintained. Students are responsible for maintaining copies of course completion certificates.

History: 2009 c 63 s 72; 2014 c 198 art 1 s 6



Section 82B.14 — EXPERIENCE REQUIREMENT.

(a) As a prerequisite for licensing as a licensed real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 2,000 hours of experience in real property appraisal obtained in no fewer than 12 months.

As a prerequisite for licensing as a certified residential real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 2,500 hours of experience in real property appraisal obtained in no fewer than 24 months.

As a prerequisite for licensing as a certified general real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 3,000 hours of experience in real property appraisal obtained in no fewer than 30 months. At least 50 percent, or 1,500 hours, must be in nonresidential appraisal work.

(b) Each applicant for license under section 82B.11, subdivision 3, 4, or 5, shall give under oath a detailed listing of the real estate appraisal reports or file memoranda for which experience is claimed by the applicant. Upon request, the applicant shall make available to the commissioner for examination, a sample of appraisal reports that the applicant has prepared in the course of appraisal practice.

(c) Applicants may not receive credit for experience accumulated while unlicensed, if the experience is based on activities which required a license under this section.

(d) Experience for all classifications must be obtained after January 30, 1989, and must be USPAP compliant.

History: 1989 c 341 art 1 s 14; 1991 c 97 s 8; 1992 c 587 art 4 s 4; 1993 c 309 s 26; 1997 c 222 s 40; 2000 c 483 s 47; 2001 c 208 s 19; 2005 c 100 s 16; 2006 c 235 s 9; 2010 c 384 s 82; 2011 c 108 s 47



Section 82B.15 — NONRESIDENT SERVICE OF PROCESS.

Subdivision 1. Appointment of commissioner. A nonresident, before being licensed as a real estate appraiser, shall appoint the commissioner and a successor or successors in office as true and lawful attorney, upon whom may be served all legal process in an action or proceedings against the person, or in which the person may be a party, in relation to or involving a transaction covered by this chapter or a rule or order under this chapter. The appointment is irrevocable. Service upon the attorney is as valid and binding as if due and personal service had been made upon the person. The appointment is effective upon the issuance of the license in connection with which the appointment was filed.

Subd. 2. Effect of nonappointment. The commission of an act constituting a violation of this chapter or rule or order adopted under this chapter by a nonresident person who has not appointed the commissioner as attorney in compliance with subdivision 1, is conclusively considered an irrevocable appointment by the person of the commissioner and a successor or successors in an action or proceedings against the nonresident or in which the nonresident may be a party in relation to or involving the violation. The violation is a signification of agreement that all legal process that is served is as valid and binding upon the nonresident as if due and personal service had been made.

Subd. 3. Procedure. Service of process under this section shall be made in compliance with section 45.028, subdivision 2.

History: 1989 c 341 art 1 s 15; 1991 c 97 s 9; 1992 c 564 art 2 s 16



Section 82B.16 — PRINCIPAL PLACE OF BUSINESS AND NOTICE.

A licensed real estate appraiser shall advise the commissioner of the address of the person's principal place of business and all other addresses at which the person is now engaged in the business of preparing real property appraisal reports.

When a licensed real estate appraiser changes a place of business, the person shall immediately give written notification of the change to the commissioner and apply for an amended license.

A licensed real estate appraiser shall notify the commissioner of the person's current residence address.

History: 1989 c 341 art 1 s 16



Section 82B.17 — LICENSE DESIGNATION.

When a real estate appraiser uses the designation real estate appraiser or similar terms in an appraisal report or in a contract or other instrument used by the license holder in conducting real property appraisal activities or in advertisements, the appraiser shall place the appraiser's license number adjacent to or immediately below the designation used and indicate the class of license held.

History: 1989 c 341 art 1 s 17; 1991 c 97 s 10; 1992 c 363 art 1 s 4



Section 82B.18 — USE OF TERM.

The term "real estate appraiser" may only be used to refer to individuals who hold a license under this chapter. The term may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group; or in a manner that might cause it to be interpreted as referring to a firm, partnership, corporation, group, or anyone other than an individual holder of the license.

No license may be issued under this chapter to a corporation, partnership, firm, or group. This does not prevent a licensed real estate appraiser from signing an appraisal report on behalf of a corporation, partnership, firm, or group practice.

History: 1989 c 341 art 1 s 18; 1991 c 97 s 11



Section 82B.19 — CONTINUING EDUCATION.

Subdivision 1. License renewals. (a) The commissioner must determine that a licensed real estate appraiser has met the continuing education requirements of this chapter before the commissioner renews a license. This determination must be based on, for a resident appraiser, course completion records uploaded electronically in a manner prescribed by the commissioner and, for a nonresident appraiser, course completion records presented by electronic transmission or uploaded electronically in a manner prescribed by the commissioner.

The basic continuing education requirement for renewal of a license is the completion by the applicant either as a student or as an instructor, during the immediately preceding term of licensing, of at least 30 classroom hours of instruction in courses or seminars that have received the approval of the commissioner. Classroom hour credit must not be accepted for courses of less than two hours. As part of the continuing education requirements of this section, the commissioner must require that all real estate appraisers successfully complete the seven-hour national USPAP update course every two years. If the applicant's immediately preceding term of licensing consisted of six or more months, but fewer than 24 months, the applicant must provide evidence of completion of 15 hours of instruction during the license period. The credit hours required under this section may be credited to a person for distance education courses that meet Appraiser Qualifications Board criteria. An approved prelicense education course may be taken for continuing education credit.

(b) The 15-hour USPAP course cannot be used to satisfy the requirement to complete the seven-hour national USPAP update course every two years.

Subd. 1a. Deferral. (a) Deferrals may not be granted to appraisers, except in the case of individuals returning from active military duty, or individuals impacted by a state-declared or federally declared disaster. The commissioner may allow appraisers returning from active military duty to be placed in active status for a period of up to 90 days pending completion of all continuing education requirements. The commissioner may allow appraisers impacted by a state-declared or federally declared disaster that occurs within 90 days before the end of the continuing education cycle to remain or be placed in active status for a period of up to 90 days after the end of the appraiser's continuing education cycle, pending completion of all continuing education requirements.

(b) This subdivision supersedes any conflicting provision in section 326.56, subdivision 2.

Subd. 2. Rules. (a) The commissioner may adopt rules to assure that persons renewing their licenses as licensed real estate appraisers have current knowledge of real property appraisal theories, practices, and techniques that will provide a high degree of service and protection to those members of the public with whom they deal in a professional relationship under authority of their license.

(b) To the extent the commissioner considers it appropriate, courses or parts of courses may be considered to satisfy both continuing education requirements under this section and continuing real estate education requirements.

(c) As a prerequisite for course approval, education providers must submit proposed monitoring methods, and systems for recording attendance sufficient to ensure that participants receive course credit only for portions actually attended.

Subd. 3. Reinstatements. A license as a real estate appraiser that has been suspended for less than two years as a result of disciplinary action by the commissioner may not be reinstated unless the applicant presents evidence of completion of the continuing education required by this chapter. This requirement may not be imposed upon an applicant for reinstatement who has been required to successfully complete the current experience, education, and examination requirements for real estate appraiser licensure as a condition to reinstatement of a license.

Subd. 4. Renewal of accreditation. The commissioner is authorized to establish a procedure for renewal of course accreditation.

History: 1989 c 341 art 1 s 19; 1991 c 97 s 12; 1992 c 363 art 1 s 5; 1993 c 309 s 27; 1994 c 632 art 4 s 42; 1996 c 439 art 3 s 11; 1997 c 222 s 41; 2002 c 387 s 10; 2005 c 100 s 17; 2009 c 63 s 73,74; 2014 c 198 art 1 s 7-9



Section 82B.195 — STANDARDS OF CONDUCT.

Subdivision 1. Compliance with uniform standards of professional appraisal practice. In addition to an act compelled or prohibited by this chapter, an appraiser must act according to the standards of professional appraisal practice defined in section 82B.021, subdivision 26.

Subd. 2. Disclosure requirements. In addition to the requirements of the standards of professional appraisal practice as defined by section 82B.021, subdivision 31, an appraiser must, prior to performing any appraisal service which requires licensing pursuant to this chapter, disclose in writing to the person contracting for the appraisal service the information identified in clause (4). In addition, an appraiser must prepare a written disclosure providing the information identified in clauses (1) to (13). The written disclosure must be included as part of the final written appraisal report. As specified in this subdivision, an appraiser must:

(1) disclose who has employed the appraiser;

(2) disclose who the appraisal is rendered for, if not the person who employed the appraiser;

(3) disclose the purpose of the appraisal, including an explanation of the difference between the appraisal being given and an appraisal of fee simple market valuation;

(4) disclose any conflict of interest or situation which might reasonably be perceived to be a conflict of interest which must include, but not be limited to, the following situations:

(i) whether the appraiser has any ownership interest in the subject property or contiguous properties;

(ii) whether there is an ownership interest by a spouse, parent, or child of the appraiser in the property or contiguous properties; and

(iii) whether the appraiser has a continuing business relationship with one of the parties, for example, any part-time or full-time employment of the appraiser, spouse, children living at home, or dependent children.

Failure to promptly give notification of a conflict must be considered a violation of the standards of professional appraisal practice;

(5) disclose that the appraisal is a reevaluation and identify the areas of difference between the two appraisals and the justification for the changes;

(6) disclose any facts concerning the valuation needed for loan purposes or similar information that was provided to the appraiser before or during the appraisal;

(7) disclose that the appraiser has not performed appraisals of the type requested or for the type of property to be appraised as a regular part of the appraiser's business in the preceding five-year period, provided that if the appraiser asserts qualification by training or related experience to perform the appraisal, the appraiser must set forth the training or experience and how it is applicable to the appraisal;

(8) disclose the license classification of the appraiser and the types of appraisals that the appraiser is authorized to conduct under the licensure;

(9) disclose any lack of experience or training that would affect the ability of the appraiser to perform the appraisal or could cause rejection of the appraisal by the party requiring the appraisal;

(10) disclose any appraisal on the same property made by the appraiser in the last three years;

(11) disclose all pertinent assumptions upon which a valuation based upon income from the property is derived such as expected occupancy rates, rental rates, construction of future improvements, roads, or highways;

(12) prior to performing the appraisal, disclose whether the appraiser has previously been to the property; and

(13) disclose any other fact or circumstance that could bring the reliability of the appraisal or the impartiality of the appraiser into question.

Subd. 3. Additional requirements. In addition to the requirements of subdivisions 1 and 2, an appraiser must:

(1) not knowingly make any of the following unacceptable appraisal practices:

(i) include inaccurate or misleading factual data about the subject neighborhood, site, improvements, or comparable sales;

(ii) fail to comment on negative factors with respect to the subject neighborhood, subject property, or proximity of the subject property to adverse influences;

(iii) unless otherwise disclosed in the appraisal report, use comparables in the valuation process that the appraiser has not at least personally inspected from the exterior by driving by them;

(iv) select and use inappropriate comparable sales or fail to use comparables that are physically and by location the most similar to the subject property;

(v) use data, particularly comparable sales data, that was provided by parties who have a financial interest in the sale or financing of the subject property without the appraiser's verification of the information from a disinterested source. For example, it would be inappropriate for an appraiser to use comparable sales provided by the builder of the subject property or a real estate broker who is handling the sale of the subject property, unless the appraiser verifies the accuracy of the data provided through another source. If a signed HUD Settlement Statement is used for this verification, the appraiser must also verify the sale data with the buyer or county records. The appraiser must also make an independent investigation to determine that the comparable sales provided were the best ones available;

(vi) use adjustments to the comparable sales that do not reflect the market's reaction to the differences between the subject property and the comparables, or fail to make adjustments when they are clearly indicated;

(vii) develop a valuation conclusion that is based either partially or completely on factors identified in chapter 363A, including race, color, creed, religion, sex, marital status, status with regard to public assistance, disability, sexual orientation, familial status of the owner or occupants of nearby property, or national origin of either the prospective owners or occupants of the properties in the vicinity of the subject property; or

(viii) develop a valuation conclusion that is not supported by available market data;

(2) provide a resume, current within six months of the date it is provided, to anyone who employs the appraiser, indicating all professional degrees and licenses held by the appraiser; and

(3) reject any request by the person who has employed the appraiser that is in conflict with the requirements of Minnesota law or this chapter and withdraw from the appraisal assignment if the employing party persists in the request.

Subd. 4. Enforcement. Failure to comply with the provisions of this section is a prohibited practice under section 82B.20, subdivision 2, clause (17).

History: 2009 c 63 s 75; 2012 c 187 art 1 s 14



Section 82B.20 — PROHIBITED PRACTICES.

Subdivision 1. Enforcement. The license of a licensed real estate appraiser may be denied, revoked, or suspended, or the person may be otherwise disciplined in accordance with this chapter, upon any of the grounds set forth in this section.

Subd. 2. Conduct prohibited. No person may:

(1) obtain or try to obtain a license under this chapter by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for license, or through any form of fraud or misrepresentation;

(2) fail to meet the minimum qualifications established by this chapter;

(3) be convicted, including a conviction based upon a plea of guilty or nolo contendere, of a crime that is substantially related to the qualifications, functions, and duties of a person developing real estate appraisals and communicating real estate appraisals to others;

(4) engage in an act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit the license holder or another person or with the intent to substantially injure another person;

(5) engage in a violation of any of the standards for the development or communication of real estate appraisals as provided in this chapter;

(6) fail or refuse without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(7) engage in negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

(8) willfully disregard or violate any of the provisions of this chapter or the rules of the commissioner for the administration and enforcement of the provisions of this chapter;

(9) accept an appraisal assignment when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or where the fee to be paid is contingent upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment;

(10) violate the confidential nature of governmental records to which the person gained access through employment or engagement as an appraiser by a governmental agency;

(11) offer, pay, or give, and no person shall accept, any compensation or other thing of value from a real estate appraiser by way of commission-splitting, rebate, finder's fee, or otherwise in connection with a real estate appraisal. This prohibition does not apply to transactions among persons licensed under this chapter if the transactions involve appraisals for which the license is required;

(12) engage or authorize a person, except a person licensed under this chapter, to act as a real estate appraiser on the appraiser's behalf;

(13) violate standards of professional practice;

(14) make an oral appraisal report without also making a written report within a reasonable time after the oral report is made;

(15) represent a market analysis to be an appraisal report;

(16) give an appraisal in any circumstances where the appraiser has a conflict of interest, as determined under rules adopted by the commissioner; or

(17) engage in other acts the commissioner by rule prohibits.

No person, including a mortgage originator, appraisal management company, real estate broker or salesperson, appraiser, or other licensee, registrant, or certificate holder regulated by the commissioner may improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal. Prohibited acts include blacklisting, boycotting, intimidation, coercion, and any other means that impairs or may impair the independent judgment of the appraiser, including but not limited to the withholding or threatened withholding of payment for an appraisal fee, or the conditioning of the payment of any appraisal fee upon the opinion, conclusion, or valuation to be reached, or a request that the appraiser report a predetermined opinion, conclusion, or valuation, or the desired valuation of any person, or withholding or threatening to withhold future work in order to obtain a desired value on a current or proposed appraisal assignment.

Subd. 3. Revocations. If the commissioner finds that any licensee or applicant is no longer in existence or has ceased to do business as a real estate appraiser or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commissioner may by order revoke the license or deny the application of that person.

History: 1989 c 341 art 1 s 20; 1992 c 464 art 1 s 10; 2009 c 63 s 76; 2009 c 178 art 1 s 55



Section 82B.201 — CRIMINAL PENALTY.

A person is guilty of a gross misdemeanor and may be sentenced to imprisonment for not more than one year or to payment of a fine of not more than $3,000, or both, if the person:

(1) violates section 82B.20, subdivision 2, clause (4);

(2) performs unlicensed activities, if a license is required under this chapter; or

(3) violates any order issued by the commissioner related to conduct prohibited by clause (1).

History: 1999 c 137 s 5; 1999 c 209 s 1; 1999 c 223 art 2 s 15,80



Section 82B.21 — CLASSIFICATION OF SERVICES.

A client or employer may retain or employ a licensed real estate appraiser to act as a disinterested third party in giving an unbiased estimate of value or analysis; to provide a market analysis to facilitate the client's or employer's objectives; or to perform a limited appraisal. The appraisal and the appraisal report must comply with the provisions of this chapter and the uniform standards of professional appraisal practice.

History: 1989 c 341 art 1 s 21; 2002 c 387 s 11



Section 82B.22 — CONTINGENT FEES.

A licensed real estate appraiser may not accept a commission for an appraisal assignment that is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or is contingent upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment.

A licensed real estate appraiser who enters into an agreement to perform a market analysis may be paid a fixed fee or a fee that is contingent on the results achieved by the specialized services.

If a licensed real estate appraiser enters into an agreement to perform a market analysis for a contingent fee, this fact must be clearly stated in each written and oral report. In each written report, this fact must be clearly stated in a prominent location in the report and also in each letter of transmittal and in the licensing statement made by the appraiser in the report.

History: 1989 c 341 art 1 s 22



Section 82B.23 — FEDERAL CERTIFICATION.

Subdivision 1. Requirement. The commissioner shall certify and transmit to the appraisal subcommittee established pursuant to the Federal Institutions Reform, Recovery, and Enforcement Act of 1989, Public Law 100-73, the names of those licensees who have satisfied the requirements for certification and licensure established by the appraisal subcommittee and to collect and transmit any required fees.

Subd. 2. Publication of federal certification criteria. The commissioner shall file the federal certification criteria with the revisor of statutes for publication in Minnesota Rules. The revisor has the same editorial power over these criteria as the revisor has for rules adopted pursuant to chapter 14.

History: 1991 c 97 s 14; 2008 c 344 s 53



Section 82B.24 — PRIVATE RIGHT OF ACTION.

Subdivision 1. Remedies. Any person injured by a violation of the standards, duties, prohibitions, or requirements of section 82B.20 or 82B.22 shall have a private right of action and the court shall award:

(1) actual, incidental, and consequential damages;

(2) statutory damages of no less than $1,000 nor more than $2,000;

(3) punitive damages if appropriate, and as provided in sections 549.191 and 549.20; and

(4) court costs and reasonable attorney fees.

Subd. 2. Private attorney general statute. A person injured by a violation of the standards, duties, prohibitions, or requirements of section 82B.20 or 82B.22 also may bring an action under section 8.31. A private right of action by a borrower under this chapter is in the public interest.

Subd. 3. Remedies cumulative. The remedies provided in this section are cumulative and do not restrict any other right or remedy otherwise available to the borrower.

History: 2007 c 74 s 6






Chapter 82C — APPRAISAL MANAGEMENT COMPANIES

Section 82C.01 — TITLE.

This chapter shall be known as the Minnesota Appraisal Management Company Licensing and Regulation Act.

History: 2010 c 347 art 6 s 9



Section 82C.02 — DEFINITIONS.

Subdivision 1. Terms. As used in this chapter, the terms in this section have the meanings given them.

Subd. 2. Appraisal. In conformance with the Uniform Standards of Professional Appraisal Practice (USPAP), "appraisal" is defined as: (noun) the act or process of developing an opinion of value; an opinion of value; (adjective) of or pertaining to appraising and related functions such as appraisal practice or appraisal services. For purposes of this chapter, all appraisals or assignments that are referred to involve one to four unit single-family properties.

Subd. 3. Appraisal assignment. "Appraisal assignment" means an engagement for which an appraiser is retained to act, as a disinterested third party in giving an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of named interests in, or aspects of, identified real estate.

Subd. 3a. [Renumbered subd 12b]

Subd. 4. Appraisal management company. "Appraisal management company" means a corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity that directly or indirectly performs the following appraisal management services:

(1) within a given 12-month period, as defined in section 82C.025, administers a network or networks of more than 15 Minnesota state-licensed or state-certified real estate appraisers or 25 or more state-licensed or state-certified real estate appraisers in two or more states, who are independent contractors to the appraisal management company, as described in section 82C.025 to perform residential real estate appraisal assignments for clients;

(2) receives requests for residential real estate appraisal services from clients and, for a fee paid by the client, enters into an agreement with one or more independent contractor appraisers to perform the real estate appraisal services contained in the request; or

(3) serves as a third-party broker of appraisal management services between clients and appraisers.

An "appraisal management company" does not include a department or division of an entity that provides appraisal management services only to that entity.

Subd. 5. Appraisal management services. "Appraisal management services" means the process of directly or indirectly performing any of the following functions on behalf of a lender, financial institution, client, or any other person to:

(1) administer an appraiser panel;

(2) recruit, qualify, verify licensing or certification, and negotiate fees and service level expectations with persons who are part of an appraiser panel;

(3) receive an order for an appraisal from one person, and deliver the order for the appraisal to an appraiser that is part of an appraiser panel for completion;

(4) track and determine the status of orders for appraisals;

(5) conduct quality control of a completed appraisal prior to the delivery of the appraisal to the person that ordered the appraisal; or

(6) provide a completed appraisal performed by an appraiser to one or more clients.

Subd. 6. Appraiser. "Appraiser" means a person who is expected to perform valuation services competently and in a manner that is independent, impartial, and objective, and who is licensed under chapter 82B.

Subd. 7. Appraiser panel. "Appraiser panel" means a network of licensed or certified appraisers who are independent contractors to the appraisal management company that have:

(1) responded to an invitation, request, or solicitation from an appraisal management company, in any form, to perform appraisals for persons that have ordered appraisals through the appraisal management company, or to perform appraisals for the appraisal management company directly, on a periodic basis, as requested and assigned by the appraisal management company; and

(2) been selected and approved by an appraisal management company to perform appraisals for any client of the appraisal management company that has ordered an appraisal through the appraisal management company, or to perform appraisals for the appraisal management company directly, on a periodic basis, as assigned by the appraisal management company.

Subd. 8. Appraisal review. "Appraisal review" means the act of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment, except that an examination of an appraisal for grammatical, typographical, or other similar errors that do not make a substantive valuation change shall not be an appraisal review.

Subd. 8a. Appraisal Subcommittee. "Appraisal Subcommittee" means the Appraisal Subcommittee of the Federal Financial Institutions Examination Council.

Subd. 9. Client. "Client" means any person or entity that contracts with, or otherwise enters into an agreement with, an appraisal management company for the performance of real estate appraisal services or appraisal management services. For purposes of this chapter, the appraisal management company is the party engaging the independent appraiser and can be the appraiser's client. However, this does not preclude an appraisal management company from acting as a duly authorized agent for a lender.

Subd. 10. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 11. Controlling person. "Controlling person" means:

(1) any owner, officer, or director of an appraisal management company seeking to offer appraisal management services in this state;

(2) an individual employed, appointed, or authorized by an appraisal management company that has the authority to enter into a contractual relationship with other persons for the performance of appraisal management services and has the authority to enter into agreements with appraisers for the performance of appraisals;

(3) an individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company; or

(4) an individual who enters into:

(i) contractual relationships with clients for the performance of appraisal management services; and

(ii) agreements with employed and independent appraisers for the performance of real estate appraisal services.

Subd. 12. Employee. "Employee" means an individual who is treated as an employee for purposes of compliance with federal income tax laws.

Subd. 12a. Federally regulated appraisal management company. "Federally regulated appraisal management company" means an appraisal management company that is owned and controlled by an insured depository institution, as defined in United States Code, title 12, section 1813, and regulated by the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, or the Federal Deposit Insurance Corporation.

Subd. 12b. National Registry. "National Registry" means the registry of state-registered appraisal management companies and federally regulated appraisal management companies maintained by the Appraisal Subcommittee.

Subd. 13. Person. "Person" means a natural person, firm, partnership, limited liability partnership, corporation, association, limited liability company, or other form of business organization and the officers, directors, employees, or agents of that person.

Subd. 14. USPAP. "USPAP" means the Uniform Standards of Professional Appraisal Practice as established by the Appraisal Foundation. State and federal regulatory authorities enforce the content of the current or applicable edition of USPAP.

History: 2010 c 347 art 6 s 10; 2016 c 156 s 2-6



Section 82C.025 — APPRAISER PANEL; ANNUAL SIZE CALCULATION.

(a) For purposes of determining whether, within a 12-month period, an appraisal management company oversees an appraiser panel of more than 15 Minnesota state-licensed or state-certified real property appraisers employed as independent contractors or 25 or more state-certified or state-licensed appraisers employed as independent contractors in two or more states, the provisions in paragraphs (b) through (e) shall apply.

(b) An appraiser is deemed part of the appraisal management company's appraiser panel as of the earliest date on which the appraisal management company:

(1) accepts the appraiser for the appraisal management company's consideration for future appraisal assignments; or

(2) engages the appraiser to perform one or more appraisals on behalf of a client.

(c) An appraiser who is deemed part of the appraisal management company's appraiser panel pursuant to paragraph (b) of this section is deemed to remain on the panel until the date on which the appraisal management company:

(1) sends written notice to the appraiser removing the appraiser from the appraiser panel, with an explanation of its action; or

(2) receives written notice from the appraiser asking to be removed from the appraiser panel or notice of the death or incapacity of the appraiser.

(d) If an appraiser is removed from an appraisal management company's appraiser panel pursuant to paragraph (c) of this section, but the appraisal management company subsequently accepts the appraiser for consideration for future assignments or engages the appraiser at any time during the 12 months after the appraisal management company's removal, the removal will be deemed not to have occurred, and the appraiser will be deemed to have been part of the appraisal management company's appraiser panel without interruption.

(e) The period for purposes of counting appraisers on an appraisal management company's appraiser panel is the 12-month period established with which the appraisal management company is required to register.

History: 2016 c 156 s 7



Section 82C.03 — LICENSING.

Subdivision 1. Requirement. It is unlawful for a person, corporation, partnership, sole proprietorship, subsidiary, unit, or other business entity to directly or indirectly engage or attempt to engage in business as an appraisal management company, to directly or indirectly engage or attempt to perform appraisal management services, or to advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a license issued by the commissioner under the provisions of this chapter.

Subd. 2. Owner requirements. (a) An appraisal management company applying to the commissioner for a license in this state may not be more than ten percent owned by any person that is currently subject to any cease and desist order or injunctive order that would preclude involvement with an appraisal management company, or that has ever:

(1) voluntarily surrendered in lieu of disciplinary action an appraiser certification, registration or license, or an appraisal management company license;

(2) been the subject of a final order revoking or denying an appraiser certification, registration or license, or an appraisal management company license; or

(3) a final order barring involvement in any industry or profession issued by this or another state or federal regulatory agency.

(b) A person that owns more than ten percent of an appraisal management company in this state shall:

(1) be of good moral character, as determined by the commissioner;

(2) submit to a background investigation, as determined by the commissioner; and

(3) certify to the commissioner that the person has never been the subject of an order of certificate, registration or license suspension, revocation, or denial; cease and desist order; injunctive order; or order barring involvement in an industry or profession issued by this or another state or federal regulatory agency.

Subd. 3. Designated controlling person requirements. (a) Designation. Each appraisal management company applying to the commissioner for a license in this state shall designate a controlling person that will be the main contact for all communication between the commissioner and the appraisal management company.

(b) Requirements. In order to serve as a designated controlling person of an appraisal management company, a person must:

(1) certify to the commissioner that the person is not currently subject to any cease and desist order or injunctive order that would preclude involvement with an appraisal management company, and has never been the subject of an order suspending, revoking, or denying a certification, registration, or license for real estate services, or a final order barring involvement in any industry or profession issued by this or another state or federal regulatory agency;

(2) be of good moral character, as determined by the commissioner; and

(3) submit to a background investigation, as determined by the commissioner.

Subd. 4. Application for license. Application for an appraisal management company license must be submitted on a form prescribed by the commissioner.

Subd. 5. Minimum information. The application must, at a minimum, include the following information:

(1) the name of the entity seeking registration;

(2) the business address or addresses of the entity seeking registration;

(3) telephone contact and e-mail information of the entity seeking registration;

(4) if the entity is not a corporation that is domiciled in this state, the name and contact information for the company's agent for service of process in this state;

(5) the name, address, and contact information for an individual or corporation, partnership, limited liability company, association, or other business entity that owns ten percent or more of the appraisal management company;

(6) the name, address, and contact information for a controlling person or persons;

(7) a certification that the entity has a system and process in place to verify that a person being added to the employment or appraiser panel of the appraisal management company for appraisal services within this state holds an active appraisal license in this state pursuant to chapter 82B if a license is required to perform appraisals;

(8) a certification that the entity has a system in place to review the work of all employed and independent appraisers that are performing real estate appraisal services for the appraisal management company on a periodic basis to verify that the real estate appraisal assignments are being conducted in accordance with USPAP and chapter 82B;

(9) a certification that the entity maintains a detailed record of each service request that it receives and the independent appraiser that performs the real estate appraisal services for the appraisal management company, pursuant to section 82C.13;

(10) a certification that the employees of the appraisal management company will be appropriately trained and familiar with the appraisal process;

(11) a certification that the appraisal management company has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds a license in good standing in this state pursuant to chapter 82B; and

(12) an irrevocable Uniform Consent to Service of Process, pursuant to section 82C.07.

Subd. 6. Effective date of license. Initial licenses issued under this chapter are effective upon issuance and remain valid, subject to denial, suspension, or revocation under this chapter, until the following August 31.

History: 2010 c 347 art 6 s 11



Section 82C.04 — TERM OF LICENSE.

Initial licenses issued under this chapter are valid for a period not to exceed one year. Each initial license must expire on August 31 of the expiration year assigned by the commissioner.

History: 2010 c 347 art 6 s 12



Section 82C.05 — LICENSE RENEWAL.

Subdivision 1. Term. Licenses renewed under this chapter are valid for a period of 12 months.

Subd. 2. Timely renewal. (a) Application for timely renewal of a license is considered timely filed if received by the commissioner before the date of the license expiration.

(b) An application for renewal is considered properly filed if made upon a form prescribed by the commissioner, accompanied by fees prescribed by this chapter, and containing any information the commissioner requires.

(c) A licensee failing to make timely application for renewal of the license is unlicensed until the renewal license has been issued by the commissioner and is received by the licensee.

Subd. 3. Contents of renewal application. Application for the renewal of an existing license must contain the information specified in section 82C.03. However, only the requested information having changed from the most recent prior application need be submitted.

Subd. 4. Cancellation. A licensee ceasing an activity or activities regulated by this chapter and desiring to no longer be licensed shall so inform the commissioner in writing and, at the same time, surrender the license and all other symbols or indicia of licensure.

History: 2010 c 347 art 6 s 13



Section 82C.06 — EXEMPTIONS.

This chapter does not apply to:

(1) a person that exclusively employs appraisers on an employer and employee basis for the performance of appraisals, and:

(i) the employer is responsible for ensuring that the appraisals are performed by employees in accordance with USPAP; and

(ii) the employer accepts all liability associated with the performance of the appraisal by the employee;

(2) a department or unit within a financial institution that is subject to direct regulation by an agency of the United States government, or to regulation by an agency of this state, that receives a request for the performance of an appraisal from one employee of the financial institution, and another employee of the same financial institution assigns the request for the appraisal to an appraiser that is an independent contractor to the institution, except that an appraisal management company that is a wholly owned subsidiary of a financial institution shall not be considered a department or unit within a financial institution to which the provisions of this chapter do not apply;

(3) a person that enters into an agreement, whether written or otherwise, with an appraiser for the performance of an appraisal, and upon the completion of the appraisal, the report of the appraiser performing the appraisal is signed by both the appraiser who completed the appraisal and the appraiser who requested the completion of the appraisal, except that an appraisal management company may not avoid the requirements of this chapter by requiring that an employee of the appraisal management company that is an appraiser to sign an appraisal that is completed by an appraiser that is part of the appraisal panel of the appraisal management company; or

(4) any governmental agency performing appraisals on behalf of that level of government or any agency performing ad valorem tax appraisals for county assessors.

History: 2010 c 347 art 6 s 14



Section 82C.07 — CONSENT TO SERVICE OF PROCESS.

Each entity applying for a license as an appraisal management company in this state shall complete an irrevocable Uniform Consent to Service of Process as prescribed by the commissioner.

History: 2010 c 347 art 6 s 15



Section 82C.08 — LICENSING FEES.

Subdivision 1. Establishment and retention. The fees shall be retained by the commissioner for the sole purpose of administering this licensing and regulation program.

Subd. 2. Amounts. (a) Each application for initial licensure shall be accompanied by a fee of $5,000.

(b) Each application for renewal of the license must be received prior to its expiration with the renewal fee of $2,500.

Subd. 3. Forfeiture. All fees are nonrefundable except that an overpayment of a fee must be refunded upon proper application.

History: 2010 c 347 art 6 s 16; 2011 c 108 s 48



Section 82C.09 — INVESTIGATIONS AND SUBPOENAS.

The commissioner has under this chapter the same powers with respect to chapter 45.027, including the authority to impose a civil penalty not to exceed $10,000 per violation.

History: 2010 c 347 art 6 s 17



Section 82C.10 — EMPLOYEE REQUIREMENTS.

An employee of the appraisal management company that has the responsibility to review the work of employed and independent appraisers where the subject properties are located within this state, which include the reviewer's opinion of value or concurrence with the original appraiser's value, must be licensed according to chapter 82B and perform the review assignments in compliance with USPAP and chapter 82B. This requirement does not apply to employees who review appraisals for completeness and compliance in connection with an appraisal management company's internal quality control processes, but who do not perform appraisal reviews that are subject to Standard 3 of USPAP.

History: 2010 c 347 art 6 s 18



Section 82C.11 — LIMITATIONS.

An appraisal management company licensed in this state pursuant to this chapter may enter into contracts or agreements for appraisal assignments in this state only with an employee or independent appraiser holding an active Minnesota real estate appraiser license pursuant to chapter 82B.

History: 2010 c 347 art 6 s 19



Section 82C.12 — ADHERENCE TO STANDARDS.

An appraisal management company must have a system in place to review the work of all employed and independent appraisers that are performing real estate appraisal assignments for the appraisal management company on a periodic basis to verify that the real estate appraisal services are being conducted in accordance with USPAP and chapter 82B. An appraisal management company is required to make referrals directly to state appraiser regulatory authorities when a state licensed or certified appraiser violates USPAP, applicable state law, or engages in other unethical or unprofessional conduct.

History: 2010 c 347 art 6 s 20



Section 82C.13 — RECORD KEEPING.

An appraisal management company must maintain a detailed record of each service request that it receives and the employee appraiser or independent appraiser that performs the appraisal assignment for the appraisal management company.

Records must be kept for a period of at least five years after the appraisal assignment request is sent to the independent appraiser or completion of the appraisal report, whichever period expires later.

History: 2010 c 347 art 6 s 21



Section 82C.14 — APPRAISER INDEPENDENCE; PROHIBITIONS.

(a) It is unlawful for any employee, director, officer, or agent of an appraisal management company licensed in this state pursuant to this chapter to influence or attempt to influence the development, reporting, or review of an appraisal through coercion, extortion, collusion, compensation, inducement, intimidation, or bribery, including but not limited to:

(1) withholding or threatening to withhold timely payment for an appraisal;

(2) withholding or threatening to withhold future business or assignments for an employed or independent appraiser, or demoting or terminating or threatening to demote or terminate an employed or independent appraiser;

(3) expressly or impliedly promising future business, assignments, promotions, or increased compensation for an employed or independent appraiser;

(4) conditioning the request for an appraisal assignment on the payment of an appraisal fee or salary or bonus on the opinion, conclusion, or valuation to be reached, or on a preliminary estimate or opinion requested from an employed or independent appraiser;

(5) requesting that an employed or independent appraiser provide an estimated, predetermined, or desired valuation in an appraisal report, or provide estimated values or comparable sales at any time prior to the completion of an appraisal assignment;

(6) providing to an employed or independent appraiser an anticipated, estimated, encouraged, or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided;

(7) providing to an employed or independent appraiser, or any entity or person related to the appraiser, stock, or other financial or nonfinancial benefits;

(8) allowing the removal of an employed or independent appraiser from a list of qualified appraisers used by any entity, without prior written notice to the appraiser, which notice must include documented evidence of the appraiser's violation of USPAP, chapter 82B, substandard performance, or otherwise improper or unprofessional behavior;

(9) request or require any employed or independent appraiser to provide the appraisal management company or any of its employees, or any of its clients, with the appraiser's digital signature;

(10) alter, amend, or change an appraisal report submitted by an appraiser, to include removing or applying a signature, adding or deleting information from the appraisal report;

(11) require the appraiser to collect the fee from a borrower, homeowner, or other person;

(12) require an appraiser to sign any indemnification agreement that would require the appraiser to defend and hold harmless the appraisal management company or any of its agents, or employees for any liability, damage, losses, or claims arising out of the services performed by the appraisal management company or its agents, employees, or independent contractors and not the services performed by the appraiser;

(13) use an appraiser directly selected or referred by any member of a loan production staff for an individual assignment; or

(14) any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity, or impartiality.

(b) Nothing in paragraph (a) prohibits the appraisal management company from requesting that an independent appraiser:

(1) consider additional appropriate property information;

(2) provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(3) correct objective factual errors in an appraisal report.

History: 2010 c 347 art 6 s 22



Section 82C.15 — ADJUDICATION OF DISPUTES BETWEEN AN APPRAISAL MANAGEMENT COMPANY AND AN INDEPENDENT APPRAISER.

Except within the first 30 days after an independent appraiser is first added to the appraiser panel of an appraisal management company, an appraisal management company may not remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real estate appraisal services to an independent appraiser without:

(1) notifying the appraiser in writing of the reasons why the appraiser is being removed from the appraiser panel or is not receiving appraisal requests from the appraisal management company;

(2) if the appraiser is being removed from the panel for illegal conduct, having determined that the appraiser has violated USPAP, or chapter 82B, taking into account the nature of the alleged conduct or violation; and

(3) providing an opportunity for the appraiser to respond and appeal the notification of the appraisal management company.

History: 2010 c 347 art 6 s 23



Section 82C.16 — DENIAL, SUSPENSION, OR REVOCATION OF LICENSES.

Subdivision 1. Powers of commissioner. (a) The commissioner may by order take any or all of the following actions:

(1) bar a person from serving as an officer, director, partner, controlling person, or any similar role at an appraisal management company, if such person has ever been the subject of a final order suspending, revoking, or denying a certification, registration, or license as a real estate agent, broker, or appraiser, or a final order barring involvement in any industry or profession issued by this or another state or federal regulatory agency;

(2) deny, suspend, or revoke an appraisal management company license;

(3) censure an appraisal management company license; and

(4) impose a civil penalty as provided for in chapter 45.027.

(b) In order to take the action in paragraph (a), the commissioner must find:

(1) that the order is in the public interest; and

(2) that an officer, director, partner, employee, agent, controlling person or persons, or any person occupying a similar status or performing similar functions, has:

(i) violated any provision of this chapter;

(ii) filed an application for a license that is incomplete in any material respect or contains a statement that, in light of the circumstances under which it is made, is false or misleading with respect to a material fact;

(iii) failed to maintain compliance with the affirmations made under section 82C.03, subdivision 5;

(iv) violated a standard of conduct or engaged in a fraudulent, coercive, deceptive, or dishonest act or practice, whether or not the act or practice involves the appraisal management company;

(v) engaged in an act or practice, whether or not the act or practice involves the business of appraisal management, appraisal assignments, or real estate mortgage related practices, that demonstrates untrustworthiness, financial irresponsibility, or incompetence;

(vi) pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or a misdemeanor involving moral turpitude;

(vii) paid a civil penalty or been the subject of disciplinary action by the commissioner, or an order of suspension or revocation, cease and desist order, or injunction order, or an order barring involvement in an industry or profession issued by this or any other state or federal regulatory agency or government-sponsored enterprise, or by the secretary of Housing and Urban Development;

(viii) been found by a court of competent jurisdiction to have engaged in conduct evidencing gross negligence, fraud, misrepresentation, or deceit;

(ix) refused to cooperate with an investigation or examination by the commissioner;

(x) failed to pay any fee or assessment imposed by the commissioner; or

(xi) failed to comply with state and federal tax obligations.

Subd. 2. Orders of the commissioner. To begin a proceeding under this section, the commissioner shall issue an order requiring the subject of the proceeding to show cause why action should not be taken against the licensee according to this section. The order must be calculated to give reasonable notice of the time and place for the hearing and must state the reasons for entry of the order. The commissioner may by order summarily suspend a license pending a final determination of an order to show cause. If a license is summarily suspended, pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of summary suspension. All hearings must be conducted under chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the subject of the order fails to appear at a hearing after having been duly notified of it, the subject is considered in default, and the proceeding may be determined against the subject of the order upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Actions against lapsed license. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date which the license was in effect, and may impose a civil penalty as provided for in this section or section 45.027.

History: 2010 c 347 art 6 s 24; 2013 c 135 art 1 s 8



Section 82C.17 — REASONABLE AND CUSTOMARY FEES.

Subdivision 1. Fees. An appraisal management company shall compensate appraisers with fees that are reasonable and customary for appraisal services performed in the market area of the property being appraised.

Subd. 2. Evidence. (a) An appraisal management company can evidence that the fees paid to an appraiser were reasonable and customary through:

(1) objective third-party information, including, but not limited to, government agency fee schedules or academic studies. An academic study used must exclude appraisal assignments ordered by an appraisal management company. The commissioner may establish a fee scheduled for use by an appraisal management company; or

(2) reviewing each of the following factors and making adjustments to recent fees paid for appraisal services performed in the market area:

(i) the type of property appraised;

(ii) the scope of the appraisal work;

(iii) the time in which the appraisal service must be performed;

(iv) appraiser qualifications;

(v) appraiser experience and professional record; and

(vi) appraiser work quality.

(b) The fees paid for a complex appraisal assignment shall reflect the increased time, difficulty, and scope of work required.

(c) An appraisal management company shall maintain written documentation describing and substantiating all methods and information used to determine the customary and reasonable fees required by this section.

Subd. 3. Reporting. (a) An appraisal management company shall separately state to the client the following:

(1) the fees paid to an appraiser for appraisal services; and

(2) the fees charged by the appraisal management company for services associated with the management of the appraisal process, including procurement of the appraiser's services.

(b) An appraisal management company shall not prohibit an appraiser who is part of an appraiser panel from recording the fee that the appraiser was paid by the appraisal management company for the appraisal within the appraisal report that is submitted by the appraiser to the appraisal management company.

(c) An appraisal management company shall not include fees for appraisal management services performed by the company in the amount the company reports as charges for the appraisal by the appraiser.

Subd. 4. Timely payment. Except in the case of breach of contract or an appraisal that contains one or more documented errors of law, regulation, appraisal standards, or reasonable requirements of the appraisal management company that have not been corrected by an appraiser, an appraisal management company shall pay an independent contractor appraiser for the completion of an appraisal or appraisal review:

(1) within 30 days of the appraiser providing the appraisal report to the appraisal management company or within 30 days of the date the appraisal report is transmitted to the client by an appraisal management company, whichever is sooner; or

(2) in accordance with a payment schedule agreed to in writing by the appraiser and the appraisal management company.

History: 2016 c 156 s 8






Chapter 83 — SUBDIVIDED LANDS

Section 83.20 — DEFINITIONS.

Subdivision 1. Advertisement. "Advertisement" means any written or printed communication or any communication by telephone or transmitted on radio, television, electronic means or similar communications media published in connection with the offer or sale of subdivided lands or any communication made to induce prospective purchasers to visit or attend an offer or sales presentation.

Subd. 2. Agent. "Agent" means any person who represents, or acts for or on behalf of, a subdivider in disposing of subdivided lands or lots in a subdivision, and includes a real estate salesperson or broker, but does not include an attorney at law whose representation of another person consists solely of rendering legal services.

Subd. 3. Blanket encumbrance. "Blanket encumbrance" means a trust deed or mortgage or mechanics lien or any other lien or financial encumbrance, securing or evidencing money debt and affecting lands to be subdivided or affecting more than one lot, parcel, unit or interest of subdivided land; or an agreement affecting more than one lot, parcel unit or interest by which the subdivider holds the subdivision under an option, contract for deed, contract to purchase or trust agreement, except a lien or other encumbrance arising as a result of the imposition of a tax assessment by a public authority so long as no portion thereof is past due.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota or the commissioner's authorized delegate.

Subd. 5. Sale; sell. "Sale" or "sell" means every contract or agreement to convey an interest, including a leasehold interest, in subdivided land for value.

Subd. 6. Notice. "Notice" means a communication from the commissioner. Notice to subdividers shall be deemed complete when personally served upon or mailed to the subdivider's address currently on file with the commissioner.

Subd. 7. Offer. "Offer" includes every inducement, solicitation or attempt to encourage a person to acquire a lot, unit, parcel or interest in land.

Subd. 8. Option. "Option" means, and is limited to, an offer to sell or to purchase respecting which a consideration of not more than 15 percent of the total purchase price is exchanged to guarantee that the offer will not be withdrawn or revoked for an agreed period of time.

Subd. 9. Person. "Person" means an individual, corporation, government or governmental division or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest or any other legal or commercial entity.

Subd. 10. Purchaser. "Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land.

Subd. 11. Subdivision; subdivided land. "Subdivision" or "subdivided land" means any real estate, wherever located, improved or unimproved, which is divided or proposed to be divided for the purpose of sale or lease, including sales or leases of any timeshare interest, unit in a common interest community, or similar interest in real estate.

Subd. 12. Subdivider. "Subdivider" means a person whose interest in subdivided land is offered or advertised, by the person or the person's agent, for disposition.

Subd. 13. Timeshare interest. "Timeshare interest" means a right to occupy a unit or any of several units during intermittent time periods over a period of at least three years, including renewal options, whether or not coupled with a freehold estate or an estate for years.

Subd. 14. Improved lots. "Improved lots" means lots which have or will have within a two-year period from the date of purchase, a permanent residential structure thereon, and are not devoted to or used as a time share interest, unit in a common interest community, or similar interest in real estate.

Subd. 15. Advance payment. "Advance payment" means any money paid in advance regardless of its descriptive nomenclature, including but not limited to, management fee, listing, security, or advance fee or payment in connection with the resale of a timeshare interest.

History: 1973 c 413 s 1; 1974 c 440 s 1; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 452 s 1-5; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 252 s 4; 1999 c 11 art 3 s 4,5



Section 83.21 — COMMISSIONER OF COMMERCE TO ADMINISTER.

Sections 83.20 to 83.42, 83.43 and 83.44 shall be administered by the commissioner of commerce.

History: 1973 c 413 s 2; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 452 s 6; 1984 c 655 art 1 s 92



Section 83.22 — CITATION.

Sections 83.20 to 83.42 may be cited as the Minnesota Subdivided Land Sales Practices Act.

History: 1973 c 413 s 3



Section 83.23 — REGISTRATION REQUIREMENT.

Subdivision 1. Registration. It is unlawful for any person to offer or sell an interest in subdivided lands in this state unless the interest is registered under this section or the subdivided land or the transaction is exempt under section 83.26.

Subd. 2. Notification. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, subdivided lands may be registered by notification provided that all of the following requirements have been met:

(a) the subdivision consists of not more than 100 separate lots, units, parcels, or interests;

(b) at least 20 days prior to any offer pursuant to this subdivision, the subdivider must supply the commissioner, on forms which the commissioner may by rule prescribe, at least the following information:

(1) the name and address of the subdivider and the form and date of its organization if other than an individual;

(2) the location and legal description of the subdivision and the total number of lots, parcels, units, or interests;

(3) either a title opinion prepared and signed by an attorney licensed to practice law in the state wherein the subdivided land is situated; or a certificate of title insurance or its equivalent acceptable to the commissioner;

(4) a copy of each instrument which will be delivered to a purchaser to evidence the purchaser's interest in the subdivided lands and a copy of each contract or other agreement which a purchaser will be required to agree to or sign, together with the range of selling prices, rates, or rentals at which it is proposed to offer the lots, units, parcels, or interests in the subdivision, a list of fees the purchaser may be required to pay for amenities or membership in groups including, but not limited to, homeowners' associations, country clubs, golf courses, and other community organizations; and

(5) a copy of a signed and approved plat map or its equivalent;

(c) a filing fee of $150 has been paid;

(d) the subdivider is in compliance with the service of process provisions of section 83.39.

The commissioner may by rule or order withdraw or further condition registration by notification or increase or decrease the number of lots, units, parcels, or interests in subdivided lands permitted for registration by notification. If no stop order is in effect, no proceeding is pending, and no order has been issued under subdivision 4, a registration statement under this section automatically becomes effective at 5:00 in the afternoon on the 20th full business day after the filing of the registration statement or the last amendment, or at such earlier time as the commissioner by order determines.

Subd. 3. Qualification. Subdivided lands may be registered by qualification provided all of the following requirements have been met:

(a) an application for registration has been filed with the commissioner in a format which the commissioner may by rule prescribe;

(b) the commissioner has been furnished a proposed public offering statement complying with section 83.24;

(c) a filing fee of $400 plus an additional registration fee of $1 for each lot, unit, parcel, or interest included in the offering accompanies the application. The maximum combined filing and registration fees shall in no event be more than $3,500;

(d) the subdivider is in compliance with service of process provisions of section 83.39;

(e) the commissioner has been furnished a financial statement of the subdivider's most recent fiscal year, prepared by an independent public accountant and certified by the subdivider; and, if the fiscal year of the subdivider is more than 180 days prior to the date of filing the application, a financial statement, which may be unaudited, as of a date within 180 days of the date of application.

Subdivisions in which all the improvements are complete and paid for by the developer, and for which clear title can be given the purchaser at the closing, are exempt from providing financial statements prepared by an independent accountant.

An application for registration under this section becomes effective when the commissioner so orders.

Subd. 4. Consolidated registration. If additional subdivided lands of the same subdivider are subsequently to be offered for sale, the registration thereof may be consolidated with any earlier registration offering subdivided lands for sale if the additional subdivided lands are contiguous to those previously registered. An application for consolidation shall be accompanied by a consolidation fee of $50. If the registration is pursuant to subdivision 3, an additional registration fee of $1 shall be submitted for each lot, unit, parcel, or interest included in the consolidation if the maximum fees have not already been paid.

Subd. 5. Withdrawal of application. If no activity occurs with respect to an application for a period of 120 days, the commissioner may by order declare the application withdrawn. No part of the filing fee will be returned by the commissioner if a registration application is withdrawn according to this subdivision.

History: 1973 c 413 s 4; 1974 c 440 s 2-4; 1984 c 452 s 7; 1984 c 640 s 32; 1985 c 248 s 27; 1986 c 444; 1987 c 358 s 98,99; 1988 c 493 s 3; 1996 c 305 art 2 s 9,10; 2000 c 483 s 48



Section 83.24 — PUBLIC OFFERING STATEMENT.

Subdivision 1. Delivery. A public offering statement shall be delivered to each person to whom an offer is made before or concurrently with (a) the first written offer other than offer by means of a public advertisement, or (b) any payment pursuant to a sale, whichever occurs first. Each person to whom an offer is made must be afforded a reasonable opportunity to examine the public offering statement and must be permitted to retain the statement. The subdivider or subdivider's agent shall obtain a receipt, signed by the person, acknowledging receipt of a copy of the public offering statement prior to the execution of any contract or agreement to purchase any lot, unit, parcel, or interest in subdivided lands. All receipts shall be kept in files which are in the possession of the subdivider or subdivider's agent, subject to inspection by the commissioner, for a period of three years from the date of the receipt.

Subd. 2. Full disclosure. A public offering statement shall disclose fully and accurately the subdivided lands being offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided lands.

Subd. 3. Form. A public offering statement shall be in a format prescribed by rule and shall include the following:

(a) the name, principal address, and telephone number of the subdivider and of its officers and agents in this state;

(b) a general description of the subdivided lands stating the total number of lots, parcels, units, or interests to be offered;

(c) a statement which discloses whether the subdivider owns any rights or options to acquire an interest in adjacent properties, and if so, a description of the options and the locations and zoning status of the adjacent properties;

(d) a statement of the assistance, if any, that the subdivider or subdivider's agent will provide to the purchaser in the resale of the property and whether or not the subdivider or the subdivider's agent will be in competition in the event of resale;

(e) the material terms of any restrictions affecting the subdivided lands and each unit or lot, including, but not limited to, any encumbrances, easements, liens, and zoning status; a statement of the subdivider's efforts to remove the restrictions; and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

(f) a statement of the use for which the property is to be offered;

(g) information concerning existing or proposed improvements and amenities and the completion dates thereof; and

(h) additional information as may be required at the discretion of the commissioner to assure full and fair disclosure to prospective purchasers.

Subd. 4. Permitted use. The public offering statement shall not be used for any promotional purpose before registration of the subdivided lands and after registration shall be used only in its entirety. A person may not advertise or represent that the commissioner has approved or recommended the subdivided lands or sale thereof. A portion of the public offering statement may not be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless required or approved by the commissioner.

Subd. 5. Other law. Any public offering statement which complies with the requirements of any federal law or the laws of any other state requiring substantially the same disclosure of information as is required by this section, may by rule or order of the commissioner be deemed to be in full or partial compliance with this section.

History: 1973 c 413 s 5; 1984 c 452 s 8; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 11,12



Section 83.25 — LICENSE.

Subdivision 1. Requirement. No person shall offer or sell in this state any interest in subdivided lands without having obtained:

(1) a license under chapter 82; and

(2) MS 2002 [Expired, 2001 c 208 s 20]

Subd. 2. Application of other licensing provisions. Every license issued pursuant to this section must be renewed, transferred, suspended, revoked or denied in the same manner as provided in chapter 82 for licenses issued pursuant to that chapter.

Subd. 3. Nonapplication. This section does not apply to persons offering or disposing of interests in subdivided lands which are registered as securities pursuant to chapter 80A.

Subd. 4. Limited broker licensee. An individual acting on behalf of a limited broker licensee issued a license under section 82.63, subdivision 13, is not required to be an officer of a corporation or a partner of a partnership if:

(1) the individual is solely engaged in the business of selling a timeshare interest as defined in section 83.20, subdivision 13;

(2) the individual is adequately supervised by the limited broker licensee; and

(3) the limited broker licensee maintains a roster of individuals selling a timeshare interest including the date the individual started selling. This roster must be made available to the commissioner upon demand within three days of the request.

History: 1973 c 413 s 6; 1976 c 2 s 38; 1984 c 452 s 9; 1986 c 444; 1994 c 632 art 4 s 43; 2001 c 208 s 20; 2008 c 344 s 54



Section 83.26 — EXEMPTIONS.

Subdivision 1. Generally; lands. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, the following subdivided lands are exempted from sections 83.20 to 83.42:

(a) any lands offered or sold by the United States, any state, any political subdivision of a state, or any other corporate instrumentality of one of the above;

(b) leases of apartments, stores, offices, or similar space;

(c) leases of rooms or space in hotels, motels, or similar space for a period of less than three years, including renewal options;

(d) cemetery lots or interests therein;

(e) mortgages or deeds of trust of real estate securing evidences of indebtedness;

(f) subdivided lands which are registered as securities pursuant to the provisions of chapter 80A; and

(g) other subdivided lands not within the intent of this chapter which the commissioner may by rule or order exempt.

Subd. 2. Generally; transactions. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, the following transactions are exempt from sections 83.23, 83.24, 83.25, 83.28, 83.29, and 83.30:

(a) the offer or sale of an interest in subdivided land by an owner, other than the subdivider, acting as principal in a single or isolated transaction;

(b) the offer or sale of all of the subdivided lands within a subdivision in a single transaction to any person;

(c) the offer or sale of subdivided land pursuant to an order of competent jurisdiction, other than a court of bankruptcy;

(d) the offer or sale of subdivided land consisting of not more than ten separate lots, units, parcels, or interests in the aggregate, provided that no subdivider may make an offer or sale of subdivided land pursuant to this exemption more than once during any period of 12 consecutive months;

(e) the offer or sale of subdivided lands which have been registered under section 83.23, subdivision 2, if there are no more than ten separate lots, units, parcels, or interests remaining to be sold and no material change has occurred in the information on file with the commissioner;

(f) the offer and sale of subdivided land located within the corporate limits of a municipality as defined in section 462.352, subdivision 2, which municipality has adopted subdivision regulations as defined in section 462.352, except those lands described in section 83.20, subdivision 13;

(g) the offer and sale of apartments or condominium units as defined in chapters 515 and 515A, and units in common interest communities as defined in chapter 515B;

(h) the offer and sale of subdivided lands used primarily for agricultural purposes provided each parcel is at least ten acres in size;

(i) the offer or sale of improved lots if:

(1) the subdivider has filed with the commissioner, no later than ten business days prior to the date of the first sale, a written notice of its intention to offer or sell improved lots, which notice shall be accompanied by a fee of $50, together with a copy of the public offering statement accepted by the situs state and the standard purchase agreement which documents are required to be supplied by the subdivider to the purchaser; and

(2) the subdivider deposits all downpayments in an escrow account until all obligations of the subdivider to the purchaser, which are pursuant to the terms of the purchase agreement to be performed prior to the closing, have been performed. The subdivider shall provide the purchaser with a purchase receipt for the downpayment paid, a copy of the escrow agreement and the name, address, and telephone number of the escrow agent. The escrow agent shall be a bank located in Minnesota. All downpayments shall be deposited in the escrow account within two business days after receipt; and

(j) the offer of sale of subdivided lands by a subdivider that has been granted an exemption from registration by the federal Department of Housing and Urban Development under the multiple site subdivision exemption, if the subdivider provides a written notice of the offer of sale to the commissioner before any offers or sale commence.

The written notice must include the name of the subdivision, the county and state in which the subdivision is located, and the number of lots in the subdivision, and a notarized affidavit that all proposed improvements have been completed and the costs of all the improvements have been fully paid, or that the cost of any uncompleted road construction or survey expenses are covered by a bond or escrow account payable to the entities responsible for providing or completing the roads or surveys. The escrow account must be with an independent escrow agent.

The subdivider must also provide to the commissioner a copy of the federal Housing and Urban Development exemption order and the most recent annual confirmation letter which indicates that the order is still in effect.

If the closing services are provided by the subdivider or an affiliate of the subdivider, purchasers must manually initial in the Housing and Urban Development Lot Information Statement both the disclosure on all the liens, reservations, taxes, assessments, easements, and restrictions applicable to the lot purchased and the disclosure on the risks of not obtaining clear title.

The commissioner may, by rule or order, suspend, revoke, or further condition the exemptions contained in clauses (f), (g), (h), (i), and (j), or may require such further information as may be necessary for the protection of purchasers.

Subd. 3. Exemption; burden. The burden of proving an exemption or an exception from a definition is upon the person claiming it.

History: 1973 c 413 s 7; 1984 c 452 s 10; 1984 c 640 s 32; 1984 c 655 art 2 s 8 subd 1; 1994 c 388 art 4 s 13; 1995 c 68 s 7; 1996 c 305 art 2 s 13,14; 1996 c 439 art 1 s 12; 2014 c 222 art 1 s 27



Section 83.27 — INQUIRY AND EXAMINATION.

The commissioner may investigate any subdivision required to be registered under sections 83.20 to 83.42, 83.43 and 83.44 for the purpose of verifying statements contained in the application for registration or the public offering statement. For the purpose of such investigation, the commissioner may:

(a) use and rely upon any relevant information or data concerning a subdivision obtained by the commissioner from the Federal Housing Administration, the United States Veterans Administration, or any state or federal agency having supervisory duties over real estate subdivisions which are comparable to those of the commissioner;

(b) require the subdivider to submit reports prepared by an independent licensed or registered engineer concerning any hazard to which, in the opinion of the commissioner, any subdivision offered for disposition is subject, or concerning any other factor which affects the utility of lots, units, parcels, or interests within the subdivision and may require evidence of compliance to remove or minimize all hazards stated by competent engineering reports;

(c) conduct an on-site inspection of each subdivision. The subdivider shall defray all actual and necessary expenses incurred by the inspector in the course of the inspection;

(d) conduct an annual on-site reinspection of each subdivision for each of the three years after registration and thereafter make periodic on-site inspections. The developer shall defray all actual and necessary expenses incurred by the inspector in the course of such inspection;

(e) require the subdivider to deposit the expenses to be incurred in any inspection or reinspection, in advance, based upon an estimate by the commissioner of the expenses likely to be incurred. All such deposits shall be paid into the state treasury and credited to the commissioner's investigation fund, from which fund the commissioner shall have power to make disbursements to pay such expenses. Any unexpended portion shall be refunded. On field examinations made by the commissioner or the commissioner's employee away from the office of the commissioner a per diem of $10 for each such person may be charged in addition to the actual expenses. Where additional technical, expert, or special services are used, the actual cost of such services may be charged in addition to actual expenses;

(f) where an on-site inspection of any subdivision has been made under sections 83.20 to 83.42, 83.43 and 83.44, an inspection of additional subdivided lands for which a subsequent application for registration is filed may be made.

History: 1973 c 413 s 8; 1984 c 452 s 11; 1986 c 444



Section 83.28 — SALES CONTRACT; RESCISSION.

Subdivision 1. Contract; form restrictions. Every contract for sale relating to subdivided land shall (1) state clearly the legal description of the lot, unit, parcel, or interest disposed of; (2) contain the disclosure substantially similar to that required by the federal Truth in Lending Act, and the rules promulgated thereunder; and (3) be in recordable form.

Subd. 2. Voidable. Any contract or agreement for the sale of a lot, parcel, unit, or interest in a subdivision not exempt under section 83.26, is voidable at the discretion of the purchaser, for a period of three years from the date of the contract or agreement, notwithstanding the delivery of a deed to the purchaser, if the subdivision was not registered under sections 83.20 to 83.42, 83.43 and 83.44 at the time of the sale, or if a current public offering statement was not given to the purchaser in accordance with section 83.24, unless subsequently thereto the subdivision is registered under this chapter and in connection therewith, the purchaser has received a written offer to repurchase the lot, parcel, unit, or interest for cash payable on closing of the repurchase, together with interest thereon from the date of purchase at the legal rate or at the rate charged on any lien paid by the purchaser, whichever is higher, less the amount of any income received from the lot, parcel, unit, or interest, and the purchaser has failed to accept the offer in writing within 30 days of its receipt. No offer of repurchase shall be effective unless a duplicate copy thereof has been filed with the commissioner at least 20 days prior to its delivery to the offeree and the commissioner has not objected to the offer within that time. The offer of repurchase shall be in the form and contain the information the commissioner by rule or order prescribes. If the purchaser no longer owns the lot, parcel, unit, or interest, the purchaser shall be entitled to maintain an action at law, and the damages shall be the consideration paid for the lot, parcel, unit, or interest together with interest thereon as specified above from the date of acquisition to the date of disposition, plus costs and reasonable attorney's fees, less the value received for the lot, parcel, unit, or interest at the date of disposition.

Subd. 3. Rescission. A purchaser has an unconditional right to rescind any contract, agreement, or other evidence of indebtedness, or revoke any offer, at any time prior to or within five days after the date the purchaser actually receives a legible copy of the binding contract, agreement, or other evidence of indebtedness or offer and the public offering statement as provided in section 83.24. Predating of a document does not affect the time in which the right to rescind may be exercised. The burden of proving that the document was not predated is upon the subdivider or lender.

Subd. 4. Document labeling. Each contract, agreement, or other evidence of indebtedness shall be prominently labeled and captioned that it is a document taken in connection with a sale or other disposition of lands under sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 5. Notice to purchaser. The first contract, agreement, or other evidence of indebtedness shall prominently contain upon its face the following notice in bold type, which shall be at least 4 point type larger than the body of the document, stating, in one of the following forms:

(a) Registration by notification: "Notice to Purchaser" -- "You are entitled to rescind this agreement for any reason within five days from the date you actually received a legible copy of this document signed by all parties. The rescission must be in writing and mailed to the subdivider or subdivider's agent or the lender at the address stated in this document. Upon rescission you will receive a refund of all money paid within 30 days after the subdivider receives notice of your rescission."; or

(b) Registration by qualification: "Notice to Purchaser" -- "You are entitled to rescind this agreement for any reason within five days from the date you actually received a legible copy of this document signed by all parties and a public offering statement. The rescission must be in writing and mailed to the subdivider or subdivider's agent or the lender at the address stated in this document. Upon rescission you will receive a refund of all money paid within 30 days after the subdivider receives notice of your rescission."

The contract, agreement, or other evidence of indebtedness shall contain sufficient space upon its face in immediate proximity to the above notice for the signature of each purchaser obligated under such instrument, acknowledging that such purchaser has read the notice.

Subd. 6. Rescission notice. Rescission occurs when the purchaser gives written notice of rescission to the subdivider or subdivider's agent or the lender at the address stated in the contract, agreement, or other evidence of indebtedness. Notice of rescission, if given by mail is effective when it is deposited in a mailbox properly addressed and postage prepaid. A notice of rescission given by the purchaser need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract, agreement, or other evidence of indebtedness.

Subd. 7. Waiver prohibited. No act of a purchaser shall be effective to waive the right to rescind as provided in this section.

History: 1973 c 413 s 9; 1984 c 452 s 12; 1984 c 640 s 32; 1986 c 444; 1995 c 68 s 8; 1996 c 305 art 2 s 15



Section 83.29 — REGISTRATION.

Subdivision 1. Commissioner's registration duties. Upon compliance with all the provisions of sections 83.20 to 83.42 applicable to the application for registration and with the requirements of the commissioner, and if the commissioner finds no grounds for denial of the application, the commissioner shall register the subdivided lands. The commissioner shall have power to place such conditions, limitations, and restrictions on any registration as may be necessary to carry out the purposes of sections 83.20 to 83.42. Registration shall be by entry in a book called Register of Subdivided Lands, which entry shall show the subdivided lands registered and for whom registered, and shall specify the conditions, limitations, and restrictions upon such registration, if any, or shall make proper reference to a formal order of the commissioner on file showing such conditions, limitations, and restrictions.

Subd. 2. Denials. If the commissioner determines upon inquiry and examination:

(1) that any of the requirements of sections 83.20 to 83.42 or the rules promulgated pursuant to sections 83.20 to 83.42 have not been met;

(2) that the proposed promotional plan is or tends to be fraudulent, deceptive, or misleading;

(3) that the sales of the lands would work or tend to work a fraud or deception on the purchasers thereof;

(4) that the sales of the lands would be unfair or inequitable to the purchasers thereof;

(5) that the subdivider has violated any of the provisions of sections 83.20 to 83.42 or any order or rule of the commissioner;

(6) that the subdivider is not in compliance with federal, state, or local environmental quality standards,

the commissioner may issue an order denying the application for registration; provided, however, that nothing in this section shall authorize the commissioner to deny an application based solely on the proposed sale price of the lands. The order shall state the reasons for denial. Every person whose application for registration has been denied shall have the right to a hearing provided a request for such hearing is filed with the commissioner within 30 days of the receipt of the order of denial. The order of denial shall inform the applicant of the right to this hearing.

Subd. 3. Environmental quality standards. The state environmental quality standards referred to in subdivision 2, clause 6, for the subdivision and development of land in this state shall be established by the Environmental Quality Board. Thereafter, the commissioner shall be required to include such standards in the rules promulgated pursuant to section 83.38.

Subd. 4. Document filing. A document is filed when it is received by the commissioner and the proper fee is paid.

Subd. 5. False, misleading, or deceptive advertising. No person shall publish or cause to be published in this state any advertisement offering subdivided lands subject to the registration requirements of section 83.23 which is false, misleading, or deceptive.

History: 1973 c 413 s 10; 1975 c 271 s 6; 1984 c 452 s 13,14; 1985 c 248 s 70; 1986 c 444; 1988 c 493 s 4,5



Section 83.30 — ANNUAL REPORT.

Subdivision 1. Form; due date. During the period a registration is effective, the subdivider shall file an annual report in a format the commissioner may by rule prescribe for subdivisions under section 83.23, subdivision 3. Subdividers under section 83.23, subdivision 2, shall not be required to file the annual report form except by order of the commissioner but are required to submit the fee under section 83.30, subdivision 2. Every annual report shall be due by the 120th day following the end of the subdivider's fiscal year, unless extended in writing by the commissioner for good cause.

Subd. 2. Fee. Every annual report filed pursuant to section 83.23, subdivision 2, shall be accompanied by a fee of $75. Every annual report filed pursuant to section 83.23, subdivision 3, shall be accompanied by a fee of $150.

Subd. 3. Failure to file; effect. Failure to file the annual report shall be cause for cancellation of the registration. If canceled, the registration may be reinstated at a subsequent date following the filing of the report and payment of the appropriate fees.

History: 1973 c 413 s 11; 1974 c 440 s 5; 1977 c 46 s 1; 1984 c 452 s 15; 1984 c 640 s 32; 1987 c 358 s 100; 1989 c 252 s 5; 1996 c 305 art 2 s 16; 2014 c 222 art 1 s 28



Section 83.31 — CHANGES SUBSEQUENT TO REGISTRATION.

Subdivision 1. Report of sales. The commissioner may by rule or order require the subdivider or subdivider's agent to submit reports of sales.

Subd. 2. Report of material changes. A subdivider or subdivider's agent shall within 30 days report any material changes in the information contained in the application for registration or the exhibits appended thereto on file with the commissioner by submitting an application to amend accompanied by an amendment fee of $25.

Subd. 3. Rules; form of amendment. The commissioner may by rule define what shall be considered a material change and prescribe the format for an application to amend. The amendment shall become effective when ordered by the commissioner.

History: 1973 c 413 s 12; 1984 c 452 s 16; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 17,18



Section 83.32 — INSPECTION OF RECORDS.

All records of a subdivider and the subdivider's agents pertaining to the advertising or disposition of subdivided lands shall be maintained by the subdivider and the subdivider's agents and be subject to inspection by the commissioner. The commissioner shall be promptly notified of any change of address affecting the location of the records of the subdivider and the subdivider's agents.

History: 1973 c 413 s 13; 1986 c 444



Section 83.33 — BLANKET ENCUMBRANCE SALES AND OTHER PROHIBITED ACTS.

Subdivision 1. Compliance with rules. A person may not sell lots, units, parcels, or interests within a subdivision subject to a blanket encumbrance without having complied with such rules as the commissioner may promulgate concerning such sales, which rules shall be specific requirements for the protection of the purchaser.

Subd. 2. Use of prohibited practice. The act, use, or employment by any person of any prohibited practice as set forth in section 83.24, with the intent that others rely thereon in connection with the offer or sale of subdivided lands not excepted from sections 83.20 to 83.42, 83.43 and 83.44 is a violation of sections 83.20 to 83.42, 83.43 and 83.44, whether or not any person has in fact been damaged thereby.

Subd. 3. [Repealed, 1984 c 452 s 30]

History: 1973 c 413 s 14; 1984 c 452 s 17,18; 1986 c 444



Section 83.35 — ENFORCEMENT; POWERS OF COMMISSIONER.

Subdivision 1. Registration; revocation or suspension. After notice and hearing, the commissioner may suspend or revoke a registration on finding that the subdivider or person has:

(1) violated any provision of sections 83.20 to 83.42, 83.43 and 83.44 or any lawful order or rule of the commissioner;

(2) directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional or sales methods to offer to dispose of an interest in subdivided lands;

(3) made any material change in the advertising, plan of disposition, or development of the subdivided lands subsequent to the order of registration without obtaining prior approval from the commissioner;

(4) offered or sold any subdivided lands which have not been registered with the commissioner unless the subdivided lands or sales thereof are exempt from registration pursuant to section 83.26;

(5) been convicted, or if any of the subdivider's officers, directors, partners, principals, or agents has been convicted, of a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions, subsequent to the time of the filing of the application for registration;

(6) disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;

(7) failed faithfully to perform any stipulation or agreement made with the commissioner as an inducement to grant any registration, to reinstate any registration, or to permit any promotional plan or public offering statement;

(8) made misrepresentations or concealed material facts in an application for registration;

(9) permanently or temporarily been enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of land sales; or

(10) failed to pay any filing or inspection fee required by sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 2. Service of process. When initiating a proceeding under subdivision 1, the commissioner shall serve upon the subdivider or other person by personal service or by certified mail, a written notice of hearing setting the date, time, and place of the hearing and a statement of the allegations upon which the suspension or revocation will be based.

Subd. 3. [Repealed, 1987 c 336 s 47]

Subd. 4. Amendment; registration suspension. Upon receipt of an application to amend or other information indicating a material change in the information on file with the commissioner, and, if the commissioner determines such action to be necessary or appropriate in the public interest or for the protection of purchasers, the commissioner may, by order, suspend the registration until satisfied that the subdivider or subdivider's agent has made the proper changes in the public offering statement, advertising, and promotional plan to provide full and fair disclosure of the material change to the public.

Subd. 5. Hearing. In the event the commissioner issues an order under subdivision 4, the order shall include in its terms a provision for a hearing within 10 days of the date of the order, specifying a date, time, and place for the hearing. Unless otherwise agreed, within 20 days of the close of the hearing record, the commissioner shall issue an order either vacating, modifying, or continuing the temporary order. If the temporary order is continued or modified the commissioner shall state reasons therefor.

History: 1973 c 413 s 16; 1984 c 452 s 20; 1986 c 444



Section 83.36 — INJUNCTIONS; RECEIVERS.

If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of sections 83.20 to 83.42, 83.43 and 83.44 or order hereunder, the commissioner, with or without prior administrative proceedings, may bring an action in district court to enjoin the acts or practices and to enforce compliance with sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted and a receiver or conservator may be appointed. The commissioner is not required to post a bond in any court proceedings.

History: 1973 c 413 s 17; 1984 c 452 s 21



Section 83.37 — PENALTIES; CIVIL REMEDIES.

Subdivision 1. Civil fine. Any person who violates section 83.23, 83.24, 83.28, 83.29, or 83.44 shall be subject to a fine of not more than $1,000 for each violation. A fine authorized by this subdivision may be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited in the state treasury. Every person, agent, or employee of a person who materially aids in the act or transaction constituting the violation shall be liable jointly and severally with and to the same extent as the person.

Subd. 2. Misdemeanor penalty. Any violation of sections 83.20 to 83.42 and any failure to comply with any provisions of sections 83.20 to 83.42 not enumerated in subdivision 1 shall be a misdemeanor.

Subd. 3. Failure to pay fees. Any person who fails to pay the filing or inspection fees required by sections 83.20 to 83.42, 83.43 and 83.44, and continues to dispose of or offers to dispose of subdivided lands, is liable civilly in an action brought by the attorney general on behalf of the commissioner for a penalty in an amount equal to treble the unpaid fees.

Subd. 4. Prohibited practices; remedies. In the event of any prohibited practice as set forth in section 83.44, in addition to any other remedies, and whether or not the purchaser has in fact been damaged thereby, the purchaser may recover the consideration paid for the lot, parcel, unit, or interest in subdivided lands together with interest thereon at the legal rate from the date of payment, property taxes paid, costs, and reasonable attorneys fees, less the amount of any income received from the subdivided lands, upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit, or interest in subdivided lands, the purchaser may recover the amount that would be recoverable upon a tender of a reconveyance, less the value of the land when disposed of and less interest at the legal rate on that amount from the date of sale.

(a) A tender of reconveyance may be made at any time before the entry of judgment.

(b) Every person who directly or indirectly controls a subdivider who may be liable under sections 83.20 to 83.42, 83.43 and 83.44, every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that such a person did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(c) Every person whose name or occupation gives authority to a statement which with the person's consent has been used in an application for registration, public offering statement, or advertising, if the person is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in statements and only if it is proved the person knew or reasonably should have known of the existence of the true facts by reason of which the liability is alleged to exist.

(d) An action shall not be commenced pursuant to this subdivision later than three years from the date the person discovers any prohibited practice set forth in section 83.44.

Subd. 5. Other remedies. The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.

History: 1973 c 413 s 18; 1984 c 452 s 22; 1986 c 444



Section 83.38 — ADMINISTRATIVE PRONOUNCEMENTS.

Subdivision 1. Rulemaking. The commissioner may adopt rules to implement the provisions of sections 83.20 to 83.42. The rules may include but shall not be limited to:

(a) provisions for advertising standards to assure full and fair disclosure;

(b) provisions for escrow or trust agreement or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for;

(c) provisions for operating procedures;

(d) provisions requiring instruments to be executed in recordable form;

(e) provisions relating to apportionment of taxes among purchasers;

(f) provisions for cooperation with the commissioner of the Department of Natural Resources to ensure compliance with environmental quality standards.

Subd. 2. Interpretive opinions. The commissioner may, upon request and upon the payment of the sum of $50, grant a request for a written opinion concerning the availability of any exemption in section 83.26 or interpreting any provisions of sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 3. General authority to classify. For the purpose of rules and forms, the commissioner may by rule classify subdivisions, persons and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes.

History: 1973 c 413 s 19; 1974 c 440 s 6; 1984 c 452 s 23; 1985 c 248 s 70; 1986 c 444



Section 83.39 — SERVICE OF PROCESS.

Subdivision 1. Procedure. Every applicant for registration under sections 83.20 to 83.42, 83.43 and 83.44 shall file with the commissioner, in a format as by rule may be prescribed, an irrevocable consent appointing the commissioner or commissioner's successor to be the applicant's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the applicant or a successor, executor, or administrator which arises under sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order thereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 2. Service on commissioner. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by sections 83.20 to 83.42, 83.43 and 83.44, or any rule or order thereunder, and the person has not filed a consent to service of process under subdivision 1 and personal jurisdiction over this person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person's appointment of the commissioner or the commissioner's successor to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the commissioner or the commissioner's successor, executor, or administrator which grows out of that conduct and which is brought under sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order thereunder, with the same force and validity as if served on the person personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Continuance. When process is served under this section, the court, or the commissioner in a proceeding before the commissioner, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

History: 1973 c 413 s 20; 1984 c 452 s 24; 1984 c 640 s 32; 1986 c 444; 1992 c 564 art 2 s 17,18; 1996 c 305 art 2 s 19



Section 83.40 — SCOPE OF SECTIONS 83.20 TO 83.42, 83.43 AND 83.44.

Subdivision 1. In-state offer or sale. The provisions of sections 83.20 to 83.42, 83.43 and 83.44 concerning offers and sales of subdivided lands apply when an offer or sale is made in this state.

Subd. 2. In-state offer or sale defined. For the purpose of sections 83.20 to 83.42, 83.43 and 83.44, an offer or sale is made in this state, whether or not either party is then present in this state, when:

(a) the offer originates from this state, or

(b) the offer is directed by the offeror to this state and received by the offeree in this state, or

(c) the subdivided lands are located in this state.

Subd. 3. Exclusions. An offer or sale is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or a radio or television program originating outside this state is received in this state.

Subd. 4. Lien of mortgage. Notwithstanding any provision of sections 83.20 to 83.42, 83.43 and 83.44 to the contrary, sections 83.20 to 83.42, 83.43 and 83.44 do not apply to or invalidate the lien of a mortgagee, nonaffiliated with the subdivider, when said lien attaches to land pledged as collateral in a transaction negotiated directly with the purchaser.

History: 1973 c 413 s 21; 1984 c 452 s 25; 1986 c 444



Section 83.41 — INTERSTATE RENDITION.

In the proceedings for extradition of a person charged with a crime under sections 83.20 to 83.42, 83.43 and 83.44, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state.

History: 1973 c 413 s 22; 1984 c 452 s 26



Section 83.42 — STATUTE OF LIMITATIONS.

The statute of limitations for actions arising under this chapter shall be three years and shall not begin to run with respect to any cause of action under this chapter, other than those set forth in section 83.37, subdivision 4, clause (d), until a conveyance describing such lot or parcel is recorded with the appropriate recording authority. This section does not prohibit the maintenance of any action before the recording of such conveyance.

History: 1973 c 413 s 23; 1984 c 452 s 27



Section 83.43 — CRIMINAL PENALTIES.

Any person who willfully violates any provision of section 83.23 or 83.44 or any order of the commissioner under sections 83.20 to 83.42, this section, and 83.44 of which the person has notice, may be fined not more than $10,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of the offenses shall not bar prosecution or conviction for any other offense.

History: 1984 c 452 s 28; 1984 c 628 art 3 s 11; 1986 c 444



Section 83.44 — PROHIBITED PRACTICES.

It is unlawful for any person, in connection with the offer or sale of any subdivided land or interests therein, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state material facts necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(c) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person; or

(d) to accept an advance payment for services rendered by an agent in connection with the resale of a time share interest.

History: 1984 c 452 s 29; 1988 c 493 s 6



Section 83.45 — ADVERTISING; SPECIFIC PROHIBITIONS.

The following devices or sales presentations, and the use of those devices or presentations are deceptive or misleading practices:

(1) An advertisement that offers travel, accommodations, gifts, meals, or entertainment published to induce prospective purchasers to visit a subdivision or attend a sales presentation and that:

(i) does not prominently set forth all eligibility requirements;

(ii) describes offers of travel, accommodations, gifts, meals, or entertainment as "prizes," "awards," or by words of similar import or describes prospective purchasers as "winners" or by words of similar import;

(iii) contains the words "free" or "no obligation" or similar terms unless the offer contained in the advertisement is unequivocally without conditions;

(iv) states or implies that prospective purchasers have been specially selected;

(v) does not specifically state that gifts will be provided at the time the prospective purchaser visits the subdivision or attends the sales presentation;

(vi) does not disclose on its face page the retail market value of the travel, accommodations, gifts, meals, or entertainment provided. For purposes of this paragraph, "retail market value" means: the retail price the item sells for in Minnesota; or if the item is not sold in Minnesota, the retail price the item sells for in states contiguous to Minnesota; or if the item is not sold in Minnesota or in any state contiguous to this state, the retail price the item sells for anywhere in the United States;

(vii) does not specifically and prominently disclose that the purpose of the offer of travel, accommodations, gifts, meals, or entertainment is to induce prospective purchasers to visit a subdivision or attend a sales presentation where they will be encouraged to purchase subdivided land;

(viii) does not completely disclose rules and procedures if travel, accommodations, gifts, meals, or entertainment are offered through a "sweepstakes," "giveaway," or similar contest;

(ix) does not specifically disclose the odds, as a fraction, using a common denominator, of a prospective purchaser's receiving each gift if the gift is offered through a "sweepstakes," "giveaway," or similar contest; or

(x) does not clearly and prominently state that gifts may be given to persons outside the state if the advertisement is part of a national advertising campaign.

(2) An advertisement that does not prominently disclose the name, address, and phone number of the subdivider on whose behalf the advertisement is distributed.

(3) An advertisement prepared on the stationery of a person other than the subdivider which creates a likelihood of confusion, misunderstanding, or deception.

History: 1987 c 154 s 10









Chapters 83A - 84 — NATURAL RESOURCES

Chapter 83A — STATE GEOGRAPHIC FEATURES

Section 83A.015 — TRANSFER OF POWERS AND DUTIES.

All the powers and duties now vested in, or imposed upon the state Geographic Board under this chapter, are transferred to, vested in, and imposed upon the commissioner of natural resources. The state Geographic Board as heretofore constituted is abolished.

History: 1969 c 1129 art 3 s 3



Section 83A.02 — POWERS AND DUTIES.

The commissioner of natural resources shall:

(1) determine the correct and most appropriate names of the lakes, streams, places and other geographic features in the state, and the spelling thereof by written order published in the State Register. Name designations are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply;

(2) pass upon and give names to lakes, streams, places, and other geographic features in the state for which no single, generally accepted name has been in use;

(3) in cooperation with the county boards and with their approval, change the names of lakes, streams, places, and other geographic features, with the end in view of eliminating, as far as possible, duplication of names within the state;

(4) prepare and publish an official state dictionary of geographic names and publish the same, either as a completed whole or in parts, when ready;

(5) serve as the state representative of the United States Geographic Board and cooperate with that board to the end that there shall be no conflict between the state and federal designations of geographic features in the state.

History: (128-3) 1937 c 63 s 2; 1971 c 25 s 20; 1986 c 444; 2004 c 221 s 1



Section 83A.03 — NAMES GIVEN TO BE OFFICIAL.

When the commissioner of natural resources shall have given a name to any lake, stream, place, or other geographic feature within the state, such name shall be used in all maps, records, documents, and other publications issued by the state or any of its departments and political subdivisions, and such names shall be deemed the official name of such geographic feature.

History: (128-4) 1937 c 63 s 3; 1971 c 25 s 21



Section 83A.04 — COUNTY BOARDS NAMING GEOGRAPHIC FEATURES MUST HAVE APPROVAL OF COMMISSIONER OF NATURAL RESOURCES.

No county board shall order the change of or establish the name of any lake, river, or other body of water without the written approval of the commissioner of natural resources endorsed on any resolution determining or fixing such name, which endorsement must be made on the same prior to recording with the county recorder.

History: (128-5) 1937 c 63 s 4; 1971 c 25 s 22; 1976 c 181 s 2



Section 83A.05 — CHANGING AND GIVING NAMES TO WATER BODIES.

Subdivision 1. Applicability. A name of a lake, river, stream, or other body of water may be given or changed under sections 83A.05 to 83A.07 except that a name which has existed for 40 years may not be changed under the provisions of sections 83A.05 to 83A.07.

Subd. 2. Petition for name. (a) Fifteen or more legal voters residing in a county where all or a part of a body of water is located may petition the county board of the county where the petitioners reside or the body of water is located to change the name of or give a name to a previously unnamed lake, river, stream, or other body of water located within the state.

(b) The petition may include any number of lakes, rivers, streams, or other bodies of water to have names changed, or if unnamed to be given a name by the county board.

(c) The petition must describe:

(1) the location of the body of water;

(2) the name, if any, that the body of water has been referred to or known by, or if there is not a name, it must be stated that a known name does not exist;

(3) the name that the petitioners desire to be given to the body of water; and

(4) the reason for the change of name or for giving the designated name to a previously unnamed body of water.

(d) The petitioners must sign their names and state their place of residence.

(e) The petition must be filed with the auditor of the county where the petitioners reside or the body of water is located.

History: 1990 c 391 art 8 s 7



Section 83A.06 — HEARING ON PETITION.

Subdivision 1. Time and location. After receiving the petition to name a body of water, the auditor must present the petition to the county board. The county board must, by order, set the time and location for a hearing on the petition to be held more than 30 days after the order is made. The hearing may be held at any convenient place within the county as determined by the county board.

Subd. 2. Water body in more than one county. (a) If the petition describes a body of water located within more than one county, the county boards of the several affected counties must act jointly and as one body and the majority of the joint body must determine the name of the water body under sections 83A.05 to 83A.07 in the same manner as prescribed for the county board.

(b) For a water body located within more than one county, the county auditor with whom the petition is filed must forward by mail a certified copy of the petition to the auditor of each affected county who shall present the petition to the respective county boards, and the notice of hearing the petition determined by the joint body shall be published in each county as provided in subdivision 4.

(c) The auditor of the county where the petition was filed must make and file certified copies of the adopted resolution in the office of the county recorder of each affected county at the expense of the petitioners.

Subd. 3. Petitioners' bond. Before the notice of the hearing is given, the petitioners must give a bond to be approved by the county attorney of the county where the petition has been filed that is conditioned on the full payment of the reasonable expenses incurred by the county for the proceeding. The commissioner of natural resources is not required to give bond.

Subd. 4. Notice. Notice of the hearing must be:

(1) published for at least three weeks in the newspaper designated by the county board as the official newspaper for the county;

(2) served on the commissioner of natural resources; and

(3) served personally on the chair of the town board of a town, on the president of a statutory city board of trustees, and on the mayor of a city that has a body of water in the petition within or adjoining the boundary of the political subdivision.

Subd. 5. Statements at hearing. At the hearing, legal voters of the county and municipalities may appear, by attorney or in person, and file an answer to the petition, stating in plain, concise language why the petition should not be granted in whole or in part, and in the answer may ask the county board to give to the body of water a different name than the name requested in the original petition.

Subd. 6. Determination. At the hearing on the petition, the county board shall hear all parties desiring to be heard on the petition and make an order, by resolution, determining the name of the body of water described in the petition. The name determined by the board at the hearing is the legal name of the body of water.

History: 1990 c 391 art 8 s 8



Section 83A.07 — NAMES NOT TO BE DUPLICATED.

Subdivision 1. Duplicate discouraged. In determining the name of a body of water, the county board may not, if possible, duplicate names of existing bodies of water. The county board shall select and approve a name as it determines is in the permanent, best interests of the affected county.

Subd. 2. Director to check name duplication. The auditor of the county where a petition is filed must mail a copy of the petition with a copy of the notice of hearing on the petition to the director of the Division of Waters of the Department of Natural Resources. The director must compare the names suggested in the petition with the names of other bodies of water within the state and report findings and recommendations back to the auditor before the date of the hearing.

History: 1990 c 391 art 8 s 9






Chapter 84 — DEPARTMENT OF NATURAL RESOURCES

Section 84.01 — DEPARTMENT OF NATURAL RESOURCES; COMMISSIONER APPOINTMENT.

Subdivision 1. Name change. The name of the Department of Conservation is changed to the Department of Natural Resources. The name of the commissioner of conservation is changed to the commissioner of natural resources. Subject to the provisions of Laws 1969, chapter 1129, and other applicable laws, the Department of Natural Resources with its commissioner and other officers shall continue to exercise all the powers and duties vested in, or imposed upon its commissioner as existing and constituted immediately prior to the effective date of Laws 1969, chapter 1129.

Subd. 2. Appointments. The commissioner of natural resources is appointed by the governor under the provisions of section 15.06. The commissioner may appoint a deputy commissioner.

Subd. 3. Employees; delegation. Subject to the provisions of Laws 1969, chapter 1129, and to other applicable laws the commissioner shall organize the department and employ up to three assistant commissioners, each of whom shall serve at the pleasure of the commissioner in the unclassified service, one of whom shall have responsibility for coordinating and directing the planning of every division within the agency, and such other officers, employees, and agents as the commissioner may deem necessary to discharge the functions of the department, define the duties of such officers, employees, and agents and to delegate to them any of the commissioner's powers, duties, and responsibilities subject to the control of, and under the conditions prescribed by, the commissioner. Appointments to exercise delegated power shall be by written order filed with the secretary of state.

Subd. 4. Oath. Before entering upon the duties of office the commissioner of natural resources shall take and subscribe an oath.

Subd. 5. Task forces. The commissioner of natural resources may request from time to time, as the commissioner deems necessary, information and advice on technical natural resource matters from advisory task forces or individuals having specialized knowledge or experience in such matters. A task force shall expire and the terms, compensation and removal of members shall be as provided in section 15.059. The expenses allowed shall be paid from any money appropriated to the commissioner for salaries, supplies, and expenses.

History: 1969 c 1129 art 3 s 1,4; 1971 c 113 s 1; 1976 c 149 s 16; 1977 c 305 s 18; 1986 c 444; 1987 c 306 s 1; 1987 c 404 s 91; 1991 c 326 s 4; 2003 c 28 art 1 s 2



Section 84.02 — DEFINITIONS.

Subdivision 1. [Repealed, 2011 c 107 s 108]

Subd. 2. [Repealed, 2011 c 107 s 108]

Subd. 3. [Repealed, 2011 c 107 s 108]

Subd. 4. [Repealed, 2011 c 107 s 108]

Subd. 4a. [Repealed, 2010 c 361 art 1 s 11]

Subd. 5. Native prairie. "Native prairie" means land that has never been plowed where native prairie vegetation originating from the site currently predominates or, if disturbed, is predominantly covered with native prairie vegetation that originated from the site. Unbroken pasture land used for livestock grazing can be considered native prairie if it has predominantly native vegetation originating from the site and conservation practices have maintained biological diversity.

Subd. 6. [Repealed, 2011 c 107 s 108]

Subd. 6a. [Repealed, 2010 c 361 art 1 s 11]

Subd. 6b. [Repealed, 2010 c 361 art 1 s 11]

Subd. 7. [Repealed, 2011 c 107 s 108]

Subd. 8. [Repealed, 2011 c 107 s 108]

History: 2007 c 57 art 1 s 17; 2009 c 172 art 5 s 3-5



Section 84.025 — CONTRACTS FOR PROFESSIONAL AND MAINTENANCE SERVICES.

Subdivision 1. [Repealed, 1969 c 1129 art 3 s 2]

Subd. 2. [Repealed, 1969 c 1129 art 3 s 2]

Subd. 3. [Repealed, 1969 c 1129 art 3 s 2]

Subd. 4. [Repealed, 1969 c 1129 art 3 s 2]

Subd. 5. [Repealed, 1969 c 1129 art 3 s 2]

Subd. 6. [Repealed, 1977 c 172 s 3]

Subd. 7. Contracts. The commissioner of natural resources may contract with the federal government, local governmental units, the University of Minnesota, and other educational institutions, and private persons as may be necessary in the performance of duties. Contracts made pursuant to this section for professional services shall not be subject to the provisions of chapter 16C, as they relate to competitive bidding.

Subd. 8. Recreational areas; maintenance services. Notwithstanding any other law to the contrary, the commissioner of natural resources may negotiate contracts, with or without requiring the submission of bids therefor, for the providing of maintenance services for recreational facilities on land under the control of the commissioner of natural resources. The terms and conditions of such contracts shall be as agreed upon and shall be such as to promote and encourage the employment of needy, elderly persons.

Subd. 9. Professional services support account. The commissioner of natural resources may bill other governmental units, including tribal governments, and the various programs carried out by the commissioner for the costs of providing them with professional support services. Except as provided under section 89.421, receipts must be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

The commissioner of natural resources shall submit to the commissioner of management and budget before the start of each fiscal year a work plan showing the estimated work to be done during the coming year, the estimated cost of doing the work, and the positions and fees that will be necessary. This account is exempted from statewide and agency indirect cost payments.

Subd. 10. Recreational vehicles and boats used for public purposes. The commissioner shall give preference to engine models manufactured in the United States. All all-terrain vehicles purchased by the commissioner must be manufactured in the state of Minnesota.

History: 1943 c 60 s 1; 1947 c 609 s 25; 1949 c 467 s 1; 1949 c 739 s 7 subd 1; 1951 c 713 s 10; 1957 c 898 s 1; 1967 c 905 s 2; 1969 c 1129 art 10 s 2; 1971 c 929 s 1; 1986 c 444; 1989 c 335 art 1 s 66; 1995 c 186 s 21; 1998 c 386 art 2 s 24; 2002 c 355 s 1; 2005 c 146 s 1; 2007 c 57 art 1 s 18; 2009 c 101 art 2 s 109; 2010 c 361 art 4 s 1; 2014 c 248 s 2



Section 84.026 — CONTRACTS AND GRANTS FOR PROVISION OF NATURAL RESOURCES SERVICES.

Subdivision 1. Contracts. The commissioner of natural resources is authorized to enter into contractual agreements with any public or private entity for the provision of statutorily prescribed natural resources services by the department. The contracts shall specify the services to be provided. Except as provided under section 89.421, funds generated in a contractual agreement made pursuant to this section shall be deposited in the special revenue fund and are appropriated to the department for purposes of providing the services specified in the contracts. The commissioner shall report revenues collected and expenditures made under this subdivision to the chairs of the Committees on Ways and Means in the house of representatives and Finance in the senate by January 1 of each odd-numbered year.

Subd. 2. Grants. The commissioner is authorized to enter into grant agreements for the provision of statutorily prescribed natural resources services with any public or private entity. The grant agreements shall specify the services to be provided to the department and the amount and method of payment after services are rendered.

Subd. 3. Procurement law. All contractual and grant agreements under this section shall be processed according to section 16C.05.

History: 1984 c 654 art 2 s 78; 1985 c 248 s 68; 1986 c 444; 1998 c 386 art 2 s 25; 2003 c 28 art 1 s 3; 2004 c 255 s 2; 2004 c 284 art 2 s 9; 2006 c 281 art 1 s 1; 2007 c 57 art 1 s 19



Section 84.0261 — DISPOSITION OF REIMBURSEMENT FROM NATURAL DISASTERS.

Notwithstanding any other law to the contrary, money received by the commissioner of natural resources as reimbursement for damages, losses, or service costs incurred because of a natural disaster shall be deposited in the special revenue fund and is appropriated to the commissioner to accomplish the goals of those programs from which funds were diverted in response to the natural disaster.

History: 1Sp2001 c 2 s 72



Section 84.0262 — RURAL CREDIT RECORDS.

The commissioner of natural resources shall have charge of the records of the former Department of Rural Credit and shall provide the public with appropriate access to and copies of the records.

History: 1973 c 87 s 2; 1973 c 494 s 4; 1983 c 289 s 32; 1986 c 444



Section 84.0263 — ISSUANCE OF QUITCLAIM DEEDS.

The commissioner of natural resources is empowered to issue quitclaim deeds in connection with loans made by the now defunct Department of Rural Credit, a former state agency. The commissioner shall issue the quitclaim deeds upon reasonable evidence the state of Minnesota no longer has a valid claim of title to the property involved. No fee shall be charged for the issuance of a quitclaim deed.

History: 1980 c 543 s 11; 1983 c 289 s 33



Section 84.0264 — FEDERAL LAND AND WATER CONSERVATION FUNDS.

Subdivision 1. Designated agency. The Department of Natural Resources is designated as the state agency to apply for, accept, receive, and disburse federal reimbursement funds and private funds that are granted to the state of Minnesota from section 6 of the federal Land and Water Conservation Fund Act.

Subd. 2. State land and water conservation account. A state land and water conservation account is created in the natural resources fund. All of the money made available to the state from funds granted under subdivision 1 shall be deposited in the state land and water conservation account.

Subd. 3. Local share. Fifty percent of all money made available to the state from funds granted under subdivision 1 shall be distributed for projects to be acquired, developed, and maintained by local units of government, provided that any project approved is consistent with a statewide or a county or regional recreational plan and compatible with the statewide recreational plan. All money received by the commissioner for local units of government is appropriated annually to carry out the purposes for which the funds are received.

Subd. 4. State share. Fifty percent of the money made available to the state from funds granted under subdivision 1 shall be used for state land acquisition and development for the state outdoor recreation system under chapter 86A and the administrative expenses necessary to maintain eligibility for the federal land and water conservation fund.

History: 1Sp2011 c 2 art 4 s 2



Section 84.027 — POWERS AND DUTIES.

Subdivision 1. Powers and duties. The commissioner of natural resources shall be the administrative and executive head of the department. Subject to the provisions hereof and other applicable laws, the commissioner shall have the powers and duties herein prescribed. The enumeration of specific powers and duties herein shall not limit or exclude other powers or duties.

Subd. 2. General. The commissioner shall have charge and control of all the public lands, parks, timber, waters, minerals, and wild animals of the state and of the use, sale, leasing, or other disposition thereof, and of all records pertaining to the performance of the commissioner's functions relating thereto.

Subd. 3. Former powers and duties of commissioner of conservation. The commissioner shall have all the powers and duties prescribed for the commissioner of conservation by Laws 1931, chapter 186, all the powers and duties therein prescribed for the Conservation Commission except the power to appoint a commissioner, and all other powers and duties now prescribed by law for the commissioner of conservation, the Conservation Commission, the Department of Conservation, its divisions, or the director of any division.

Subd. 4. Certain powers and duties of state auditor. The commissioner shall have all existing powers and duties now or heretofore vested in or imposed upon the state auditor in any capacity and not heretofore transferred to any other officer or agency with respect to the public lands, parks, timber, waters, and minerals of the state, and the records thereof; provided, that nothing herein shall divest the state auditor of any power or duty otherwise prescribed by law with respect to auditing, accounting, disbursement, or other disposition of funds pertaining to the matters herein specified, nor of any power or duty expressly vested in or imposed upon the state auditor by the following provisions of law:

(1) The provisions of Mason's Minnesota Statutes 1927, section 76, so far as the same pertain to the crediting of payments on account of state lands, timber, or other products to the proper funds, or to the depositing and keeping of conveyances and abstracts of title; also all other provisions pertaining to the filing or keeping of deeds, grants, or conveyances to the state or abstracts or other evidence of title to state property;

(2) All provisions pertaining to escheated property;

(3) Mason's Minnesota Statutes 1927, sections 2220, 6442 to 6449, 6646, 6660, and 8223.

Subd. 5. Descriptions of lands. The commissioner shall have all the powers and duties prescribed for the state auditor by Mason's Supplement 1940, sections 5620-1 to 5620-13, 6452-1 to 6452-13, and 4031-75 to 4031-88, with respect to the receipt, filing, keeping, and certification of reports, lists, and records of descriptions of lands, reserving to the state auditor all other powers and duties therein prescribed for the state auditor. The county auditor shall make and transmit to the state auditor all the certificates and reports therein required except certificates and reports of land descriptions, which shall be made and transmitted to the commissioner.

Subd. 6. Land sales and conveyances. The commissioner shall have all the powers and duties prescribed for the state auditor by Mason's Supplement 1940, sections 5620-13 1/2 to 5620-13 1/2j, as amended, and 2139-27b to 2139-27k, as amended, with respect to the receipt, filing, and keeping of reports of sales of land and the execution of conveyances, reserving to the state auditor all other powers and duties therein prescribed for the state auditor. The county auditors shall make and transmit to the commissioner all the certificates and reports therein required to be made to the state auditor with respect to such sales and conveyances. The county treasurers shall make all reports of collections thereunder in duplicate and shall transmit a copy of each report to the commissioner of management and budget and the commissioner.

Subd. 7. Limitation of powers. Except as otherwise expressly provided, nothing herein shall confer on the commissioner any authority over any property of the state devoted pursuant to law to any specific purpose under any officer or agency of the state other than the commissioner or the Department of Natural Resources or its divisions.

Subd. 8. Selection of lands for certain purposes. The commissioner of natural resources may select from any available lands owned by the United States in this state such lands as the commissioner deems suitable in lieu of any deficiencies which may have occurred in grants of school lands or other lands heretofore made to the state under any act of Congress, and may, with the approval of the Executive Council, accept on behalf of the state any grants or patents of lands so selected issued by the United States to the state.

This subdivision shall not be deemed to amend, supersede, or repeal any existing law, but shall be supplementary thereto.

Subd. 9. Condemnation with landowner's consent. If authorized by law to acquire any interest in real estate, the commissioner of natural resources may acquire by condemnation with the written consent of the landowner, that real estate which the commissioner deems to be in the best interests of the state. This subdivision shall apply only in those situations where condemnation is not otherwise authorized for the acquisition.

Subd. 10. Sale of surplus lands to local governments for recreational or natural resources purposes. (a) The commissioner, with the approval of the state Executive Council, may sell the class of land or interest in land under paragraph (b) to a county, home rule charter or statutory city, town, or other governmental subdivision of the state for public use, including recreational or natural resource purposes.

(b) The commissioner may sell the class of land or interest in land that has been acquired by gift, purchase, or eminent domain and the commissioner has declared surplus. The commissioner shall declare land surplus in writing and state the reasons why the land or interest in land is no longer needed.

(c) The commissioner shall appraise the land or interest in land before the land or interest in land is sold, and may sell the land or interest in land for less than the appraised value if the commissioner determines, in writing, that it is in the public interest.

(d) The commissioner shall convey the state's interest in the name of the state by quitclaim deed in a form approved by the attorney general. The deed must reserve to the state minerals and mineral rights in the manner provided in sections 93.01 and 93.02, and provide that the land or interest in land reverts to the state if the governmental subdivision acquiring the land or interest in land:

(1) fails to provide the public use intended on the property;

(2) allows a public use other than the public use agreed to by the commissioner at the time of conveyance without the written approval of the commissioner; or

(3) abandons the public use of the property.

Subd. 11. [Repealed, 1Sp2011 c 2 art 4 s 36]

Subd. 12. Property disposal; gift acknowledgment; advertising sales. (a) The commissioner may recognize the contribution of money or in-kind services on plaques, signs, publications, audiovisual materials, and media advertisements by allowing the organization's contribution to be acknowledged in print of readable size.

(b) The commissioner may accept paid advertising for departmental publications. Advertising revenues received are appropriated to the commissioner to be used to defray costs of publications, media productions, or other informational materials. The commissioner may not accept paid advertising from any elected official or candidate for elective office.

Subd. 13. Game and fish rules. (a) The commissioner of natural resources may adopt rules under sections 97A.0451 to 97A.0459 and this subdivision that are authorized under:

(1) chapters 97A, 97B, and 97C to set open seasons and areas, to close seasons and areas, to select hunters for areas, to provide for tagging and registration of game and fish, to prohibit or allow taking of wild animals to protect a species, to prevent or control wildlife disease, to open or close bodies of water or portions of bodies of water for night bow fishing, and to prohibit or allow importation, transportation, or possession of a wild animal;

(2) sections 84.093, 84.15, and 84.152 to set seasons for harvesting wild ginseng roots and wild rice and to restrict or prohibit harvesting in designated areas; and

(3) section 84D.12 to designate prohibited invasive species, regulated invasive species, and unregulated nonnative species and to list infested waters.

(b) If conditions exist that do not allow the commissioner to comply with sections 97A.0451 to 97A.0459, including the need to adjust season variables on an annual basis based upon current biological and harvest data, the commissioner may adopt a rule under this subdivision by submitting the rule to the attorney general for review under section 97A.0455, publishing a notice in the State Register and filing the rule with the secretary of state and the Legislative Coordinating Commission, and complying with section 97A.0459, and including a statement of the conditions and a copy of the rule in the notice. The conditions for opening a water body or portion of a water body for night bow fishing under this section may include the need to temporarily open the area to evaluate compatibility of the activity on that body of water prior to permanent rulemaking. The notice may be published after it is received from the attorney general or five business days after it is submitted to the attorney general, whichever is earlier.

(c) Rules adopted under paragraph (b) are effective upon publishing in the State Register and may be effective up to seven days before publishing and filing under paragraph (b), if:

(1) the commissioner of natural resources determines that an emergency exists;

(2) the attorney general approves the rule; and

(3) for a rule that affects more than three counties the commissioner publishes the rule once in a legal newspaper published in Minneapolis, St. Paul, and Duluth, or for a rule that affects three or fewer counties the commissioner publishes the rule once in a legal newspaper in each of the affected counties.

(d) Except as provided in paragraph (e), a rule published under paragraph (c), clause (3), may not be effective earlier than seven days after publication.

(e) A rule published under paragraph (c), clause (3), may be effective the day the rule is published if the commissioner gives notice and holds a public hearing on the rule within 15 days before publication.

(f) The commissioner shall attempt to notify persons or groups of persons affected by rules adopted under paragraphs (b) and (c) by public announcements, posting, and other appropriate means as determined by the commissioner.

(g) Notwithstanding section 97A.0458, a rule adopted under this subdivision is effective for the period stated in the notice but not longer than 18 months after the rule is effective.

Subd. 13a. Game and fish expedited permanent rules. (a) In addition to the authority granted in subdivision 13, the commissioner of natural resources may adopt rules under section 14.389 that are authorized under:

(1) chapters 97A, 97B, and 97C to describe zone or permit area boundaries, to designate fish spawning beds or fish preserves, to select hunters or anglers for areas, to provide for registration of game or fish, to prevent or control wildlife disease, or to correct errors or omissions in rules that do not have a substantive effect on the intent or application of the original rule; or

(2) section 84D.12 to designate prohibited invasive species, regulated invasive species, and unregulated nonnative species.

(b) The commissioner of natural resources may adopt rules under section 14.389 that are authorized under chapters 97A, 97B, and 97C, for purposes in addition to those listed in paragraph (a), clause (1), subject to the notice and public hearing provisions of section 14.389, subdivision 5.

Subd. 14. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1;

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department; and

(8) plan and implement activities designed to recruit new outdoor recreation participants, including youth, women, and minorities, and retain existing participants. This includes but is not limited to anglers, hunters, trappers, and campers.

Subd. 14a. Permitting efficiency. (a) It is the goal of the state that environmental and resource management permits be issued or denied within 90 days for Tier 1 permits or 150 days for Tier 2 permits following submission of a permit application. The commissioner of natural resources shall establish management systems designed to achieve the goal.

(b) The commissioner shall prepare an annual permitting efficiency report that includes statistics on meeting the goal in paragraph (a) and the criteria for Tier 1 and Tier 2 by permit categories. The report is due August 1 each year. For permit applications that have not met the goal, the report must state the reasons for not meeting the goal. In stating the reasons for not meeting the goal, the commissioner shall separately identify delays caused by the responsiveness of the proposer, lack of staff, scientific or technical disagreements, or the level of public engagement. The report must specify the number of days from initial submission of the application to the day of determination that the application is complete. The report must aggregate the data for the year and assess whether program or system changes are necessary to achieve the goal. The report must be posted on the department's Web site and submitted to the governor and the chairs and ranking minority members of the house of representatives and senate committees having jurisdiction over natural resources policy and finance.

(c) The commissioner shall allow electronic submission of environmental review and permit documents to the department.

(d) Beginning July 1, 2011, within 30 business days of application for a permit subject to paragraph (a), the commissioner of natural resources shall notify the project proposer, in writing, whether the application is complete or incomplete. If the commissioner determines that an application is incomplete, the notice to the applicant must enumerate all deficiencies, citing specific provisions of the applicable rules and statutes, and advise the applicant on how the deficiencies can be remedied. If the commissioner determines that the application is complete, the notice must confirm the application's Tier 1 or Tier 2 permit status. This paragraph does not apply to an application for a permit that is subject to a grant or loan agreement under chapter 446A.

Subd. 14b. Expediting costs; reimbursement. Permit applicants who wish to construct, reconstruct, modify, or operate a facility needing any permit from the commissioner of natural resources may offer to reimburse the department for the costs of staff time or consultant services needed to expedite the permit development process, including the analysis of environmental review documents. The reimbursement shall be in addition to permit application fees imposed by law. When the commissioner determines that additional resources are needed to develop the permit application in an expedited manner, and that expediting the development is consistent with permitting program priorities, the commissioner may accept the reimbursement. Reimbursements accepted by the commissioner are appropriated to the commissioner for the purpose of developing the permit or analyzing environmental review documents. Reimbursement by a permit applicant shall precede and not be contingent upon issuance of a permit; shall not affect the commissioner's decision on whether to issue or deny a permit, what conditions are included in a permit, or the application of state and federal statutes and rules governing permit determinations; and shall not affect final decisions regarding environmental review.

Subd. 15. Electronic transactions. (a) The commissioner may receive an application for, sell, and issue any license, stamp, permit, pass, sticker, gift card, safety training certification, registration, or transfer under the jurisdiction of the commissioner by electronic means, including by telephone. Notwithstanding section 97A.472, electronic and telephone transactions may be made outside of the state. The commissioner may:

(1) provide for the electronic transfer of funds generated by electronic transactions, including by telephone;

(2) assign an identification number to an applicant who purchases a hunting or fishing license or recreational vehicle registration by electronic means, to serve as temporary authorization to engage in the activity requiring a license or registration until the license or registration is received or expires;

(3) charge and permit agents to charge a fee of individuals who make electronic transactions and transactions by telephone or Internet, including issuing fees and an additional transaction fee not to exceed $3.50;

(4) charge and permit agents to charge a convenience fee not to exceed three percent of the cost of the license to individuals who use electronic bank cards for payment. An electronic licensing system agent charging a fee of individuals making an electronic bank card transaction in person must post a sign informing individuals of the fee. The sign must be near the point of payment, clearly visible, include the amount of the fee, and state: "License agents are allowed by state law to charge a fee not to exceed three percent of the cost of state licenses to persons who use electronic bank cards for payment. The fee is not required by state law.";

(5) establish, by written order, an electronic licensing system commission to be paid by revenues generated from all sales made through the electronic licensing system. The commissioner shall establish the commission in a manner that neither significantly overrecovers nor underrecovers costs involved in providing the electronic licensing system; and

(6) adopt rules to administer the provisions of this subdivision.

(b) The fees established under paragraph (a), clauses (3) and (4), and the commission established under paragraph (a), clause (5), are not subject to the rulemaking procedures of chapter 14 and section 14.386 does not apply.

(c) Money received from fees and commissions collected under this subdivision, including interest earned, is annually appropriated from the game and fish fund and the natural resources fund to the commissioner for the cost of electronic licensing.

(d) Game and fish licenses under chapters 97A, 97B, and 97C shall be available by electronic transaction, regardless of whether all or any part of the biennial appropriation law for the department has been enacted. If, by July 1 of an odd-numbered year, legislation has not been enacted to appropriate money to the commissioner of management and budget for central accounting, procurement, payroll, and human resources functions, amounts necessary to operate those functions for the purpose of this paragraph are appropriated from the general fund to the commissioner of management and budget. As necessary, the commissioner may transfer a portion of this appropriation to other state agencies to support carrying out these functions. Any subsequent appropriation to the commissioner of management and budget for a biennium in which this section is applicable supersedes and replaces the funding authorized in this paragraph.

Subd. 16. Commissioner to administer grants programs. Unless otherwise specified by law, the commissioner may establish the procedures and criteria for selection of projects funded through authorized grants and research programs. Procedures and criteria for selection are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 17. Background checks for volunteer instructors. (a) The commissioner may conduct background checks for volunteer instructor applicants for department safety training and education programs, including the programs established under sections 84.791 (youth off-highway motorcycle safety education and training), 84.86 and 84.862 (youth and adult snowmobile safety training), 84.925 (youth all-terrain vehicle safety education and training), 97B.015 (youth firearms safety training), and 97B.025 (hunter and trapper education and training).

(b) The commissioner shall perform the background check by retrieving criminal history data as defined in section 13.87 maintained by the Bureau of Criminal Apprehension in the Department of Public Safety and other data sources.

(c) The commissioner shall develop a standardized form to be used for requesting a background check, which must include:

(1) a notification to the applicant that the commissioner will conduct a background check under this section;

(2) a notification to the applicant of the applicant's rights under paragraph (d); and

(3) a signed consent by the applicant to conduct the background check expiring one year from the date of signature.

(d) The volunteer instructor applicant who is the subject of a background check has the right to:

(1) be informed that the commissioner will request a background check on the applicant;

(2) be informed by the commissioner of the results of the background check and obtain a copy of the background check;

(3) obtain any record that forms the basis for the background check and report;

(4) challenge the accuracy and completeness of the information contained in the report or a record; and

(5) be informed by the commissioner if the applicant is rejected because of the result of the background check.

Subd. 18. Permanent school fund authority; reporting. (a) The commissioner of natural resources has the authority and responsibility for the administration of school trust lands under sections 92.121 and 127A.31. The commissioner shall biannually report to the Legislative Permanent School Fund Commission and the legislature on the management of the school trust lands that shows how the commissioner has and will continue to achieve the following goals:

(1) manage the school trust lands efficiently and in a manner that reflects the undivided loyalty to the beneficiaries consistent with the commissioner's fiduciary duties;

(2) reduce the management expenditures of school trust lands and maximize the revenues deposited in the permanent school trust fund;

(3) manage the sale, exchange, and commercial leasing of school trust lands, requiring returns of not less than fair market value, to maximize the revenues deposited in the permanent school trust fund and retain the value from the long-term appreciation of the school trust lands;

(4) manage the school trust lands to maximize the long-term economic return for the permanent school trust fund while maintaining sound natural resource conservation and management principles;

(5) optimize school trust land revenues and maximize the value of the trust consistent with the balancing of short-term and long-term interests, so that long-term benefits are not lost in an effort to maximize short-term gains; and

(6) maintain the integrity of the trust and prevent the misapplication of its lands and its revenues.

(b) When the commissioner finds an irresolvable conflict between maximizing the long-term economic return and protecting natural resources and recreational values on school trust lands, the commissioner shall give precedence to the long-term economic return in managing school trust lands. By July 1, 2018, the permanent school fund shall be compensated for all school trust lands included under a designation or policy provision that prohibits long-term economic return. The commissioner shall submit recommendations to the appropriate legislative committees and divisions on methods of funding for the compensation required under this paragraph, including recommendations for appropriations from the general fund, nongeneral funds, and the state bond fund. Any uncompensated designation or policy provision restrictions on the long-term economic return on school trust lands remaining after July 1, 2018, shall be compiled and submitted to the Legislative Permanent School Fund Commission for review.

(c) By December 31, 2013, the report required under paragraph (a) shall provide an inventory and identification of all school trust lands that are included under a designation or policy provision that prohibits long-term economic return. The report shall include a plan to compensate the permanent school fund through the purchase or exchange of the lands or a plan to manage the school trust land to generate long-term economic return to the permanent school fund. Subsequent reports under paragraph (a) shall include a status report of the commissioner's progress in maximizing the long-term economic return on lands identified in the 2013 report.

(d) When future designations or policies by the commissioner prohibit the long-term economic return on school trust land, the conflict shall be resolved by compensating the permanent school fund through an exchange or purchase of the lands before designation or application of the policy.

Subd. 19. Federal law compliance. Notwithstanding any law to the contrary, the commissioner may establish, by written order, policies for the use and operation of other power-driven mobility devices, as defined under Code of Federal Regulations, title 28, section 35.104, on lands and in facilities administered by the commissioner for the purposes of implementing the Americans with Disabilities Act, United States Code, title 42, section 12101 et seq. These policies are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 20. Hunting licenses to critically ill persons. The commissioner may allow critically ill persons to purchase, once in a lifetime, hunting licenses otherwise limited by a lottery drawing, which licenses allow for taking game within established hunting seasons or season frameworks. The commissioner may provide the licenses to persons who are participating in a program for critically ill hunters sponsored by a nonprofit organization with expertise in providing hunting opportunities to hunters who are gravely ill or have physical disabilities. The commissioner may provide licenses or permits otherwise limited by drawings, including wild turkey, deer, bear, prairie chicken, and wolf. The commissioner may not allow the purchase of moose and elk licenses under this subdivision. Deer licenses authorized by the commissioner under this subdivision may be for deer of either sex.

History: 1943 c 60 s 2; 1953 c 382 s 1; 1969 c 1129 art 10 s 2; 1976 c 96 s 1; 1986 c 444; 1988 c 628 s 1; 1993 c 172 s 32; 1994 c 509 s 1; 1995 c 233 art 2 s 39; 1995 c 248 art 11 s 6; 1996 c 385 art 2 s 1; 1997 c 7 art 1 s 20; 1997 c 216 s 58; 1998 c 366 s 53; 1999 c 92 s 1; 1999 c 231 s 83; 2003 c 128 art 1 s 12; 2004 c 221 s 2; 2004 c 243 s 3; 2004 c 255 s 3; 2005 c 146 s 2,3; 1Sp2005 c 1 art 2 s 13,14; 2007 c 57 art 1 s 20; 2008 c 357 s 2; 2008 c 368 art 2 s 4; 2009 c 59 art 6 s 2; 2009 c 101 art 2 s 109; 2009 c 176 art 1 s 1; 2010 c 361 art 4 s 2; 2011 c 4 s 1; 2012 c 150 art 1 s 1; 2012 c 249 s 4,12; 2012 c 277 art 1 s 1,2; 2013 c 114 art 4 s 2; 2013 c 121 s 1-3; 2014 c 237 s 2,3; 2014 c 289 s 2-5; 1Sp2015 c 4 art 5 s 1; 2016 c 189 art 3 s 8,9



Section 84.0272 — PROCEDURE IN ACQUIRING LANDS.

Subdivision 1. Acquisition procedure. When the commissioner of natural resources is authorized to acquire lands or interests in lands the procedure set forth in this section shall apply. The commissioner of natural resources shall first prepare a fact sheet showing the lands to be acquired, the legal authority for their acquisition, and the qualities of the land that make it a desirable acquisition. The commissioner of natural resources shall cause the lands to be appraised. An appraiser shall before entering upon the duties of office take and subscribe an oath to faithfully and impartially discharge the duties as appraiser according to the best of the appraiser's ability and that the appraiser is not interested directly or indirectly in any of the lands to be appraised or the timber or improvements thereon or in the sale thereof and has entered into no agreement or combination to purchase the same or any part thereof, which oath shall be attached to the report of the appraisal. The commissioner of natural resources may pay less than the appraised value, but shall not agree to pay more than ten percent above the appraised value, except that if the commissioner pays less than the appraised value for a parcel of land, the difference between the purchase price and the appraised value may be used to apply to purchases at more than the appraised value. The sum of accumulated differences between appraised amounts and purchases for more than the appraised amount may not exceed the sum of accumulated differences between appraised amounts and purchases for less than the appraised amount. New appraisals may be made at the discretion of the commissioner of natural resources.

Subd. 2. Stream easements. (a) Notwithstanding subdivision 1, the commissioner may acquire permanent stream easements for angler access, fish management, and habitat work for a onetime payment based on a value attributed to both the stream and the easement corridor. The payment shall equal:

(1) the per linear foot of stream within the easement corridor times $5; plus

(2) the easement corridor acres times the estimated market value.

(b) The estimated market value is equal to:

(1) the agricultural market value plus the rural vacant market value plus the managed forest market value; divided by

(2) the acres of agricultural land plus the rural vacant land plus the managed forest land.

(c) The agricultural market value, rural vacant market value, and managed forest market value or equivalent are determined from data collected by the Department of Revenue during its annual spring mini abstract survey. If the Department of Revenue changes its property type groups for its annual spring mini abstract survey, the agricultural market value, the rural vacant market value, and the managed forest market value shall be determined by the commissioner from data collected by the Department of Revenue in a manner that provides the most reasonable substitute for the market values as presently reported. The commissioner must use the most recent available data for the city or township within which the easement corridor is located.

(d) The commissioner shall periodically review the easement payment rates under this subdivision to determine whether the stream easement payments reflect current shoreland market values. If the commissioner determines that the easements do not reflect current shoreland market values, the commissioner shall report to the senate and house of representatives natural resources policy committees with recommendations for changes to this subdivision that are necessary for the stream easement payment rates to reflect current shoreland market values. The recommendations may include an adjustment to the dollar amount in paragraph (a), clause (1).

Subd. 3. Minimal value acquisition. (a) Notwithstanding subdivision 1, if the commissioner determines that lands or interests in land have a value less than $100,000, the commissioner may acquire the lands for the value determined by the commissioner without an appraisal. The commissioner shall make the determination based upon:

(1) up to the most recent assessed market value of the land or interests in land as determined by the county assessor of the county in which the land or interests in land is located, plus ten percent;

(2) a sale price of the land or interests in land, provided the sale occurred within the past year;

(3) the sale prices of comparable Department of Natural Resources land sales or acquisitions of interests in land located in the vicinity and sold within the past year; or

(4) an appraisal of the land or interests in land conducted within the past year.

(b) In the event the value is less than $1,000, the commissioner may add a transaction incentive, provided that the sum of the incentive plus the value of the land does not exceed $1,000.

Subd. 4. Agreement by landowner. The commissioner shall utilize the valuation methods prescribed in subdivisions 2 and 3 only with prior consent of the landowner from whom the state proposes to purchase land or interests in land.

Subd. 5. Easement information. Parties to an easement purchased under the authority of the commissioner must:

(1) specify in the easement all provisions that are perpetual in nature;

(2) file the easement with the county recorder or registrar of titles in the county in which the land is located; and

(3) submit an electronic copy of the easement to the commissioner.

History: 1975 c 144 s 1; 1980 c 458 s 10; 1984 c 553 s 1; 1986 c 444; 1987 c 404 s 92; 1989 c 335 art 1 s 67; 2002 c 366 s 1; 2004 c 262 art 2 s 1,2; 2007 c 57 art 1 s 21; 2007 c 131 art 2 s 1; 2011 c 3 s 1



Section 84.0273 — ESTABLISHMENT OF BOUNDARY LINES RELATING TO CERTAIN STATE LANDHOLDINGS.

(a) In order to resolve boundary line issues affecting the ownership interests of the state and adjacent landowners, the commissioner of natural resources may, in the name of the state upon terms the commissioner deems appropriate, convey, by a boundary line agreement, quitclaim deed, or management agreement in such form as the attorney general approves, such rights, titles, and interests of the state in state lands for such rights, titles and interests in adjacent lands as are necessary for the purpose of establishing boundaries. A notice of the proposed conveyance and a brief statement of the reason therefor shall be published once in the State Register by the commissioner between 15 and 30 days prior to conveyance. The provisions of this paragraph are not intended to replace or supersede laws relating to land exchange or disposal of surplus state property.

(b) In order to resolve trespass issues affecting the ownership interests of the state and adjacent landowners, the commissioner of natural resources, in the name of the state, may sell surplus lands not needed for natural resource purposes at private sale to adjoining property owners and leaseholders. The conveyance must be by quitclaim in a form approved by the attorney general for a consideration not less than the value determined according to section 94.10, subdivision 1.

(c) Paragraph (b) applies to all state-owned lands managed by the commissioner of natural resources, except school trust land as defined in section 92.025. For acquired lands, the commissioner may sell the surplus lands as provided in paragraph (b) notwithstanding the offering to public entities, public sale, and related notice and publication requirements of sections 94.09 to 94.165. For consolidated conservation lands, the commissioner may sell the surplus lands as provided in paragraph (b) notwithstanding the classification and public sale provisions of chapters 84A and 282.

History: 1980 c 458 s 9; 1986 c 444; 1993 c 285 s 1; 1997 c 216 s 59; 2009 c 176 art 3 s 1



Section 84.0274 — LANDOWNERS' BILL OF RIGHTS.

Subdivision 1. Citation. This section may be cited as "the landowners' bill of rights."

Subd. 2. Policy. It is the intent of this section to clarify the responsibilities of the state in the natural resources land acquisition process and to provide additional protections to landowners in their dealings with the state.

Subd. 3. Condemnation limits. No lands shall be acquired by the commissioner of natural resources by means of condemnation unless the owner requests that the owner's lands be condemned or the condemnation is specifically authorized by law. Notwithstanding subdivision 5, paragraph (g), and sections 117.52 and 117.521, the owner shall not be paid relocation costs when the owner requests that the owner's lands be condemned.

Subd. 4. Rights cumulative. The protections for landowners and responsibilities of the state set forth in this section shall not limit, but shall be in addition to all rights and responsibilities contained in state or federal law.

Subd. 5. Owner's rights. When the state proposes to purchase in fee or any lesser interest in land which will be administered by the commissioner of natural resources, the landowner shall have the following rights:

(a) the right to be informed of the specific intended use of the property and of any change in the intended use of the property which occurs during the acquisition process. The owner shall also be informed that the documents regarding the purchase will be public records if the land is purchased by the state;

(b) the right to be paid a fair price for the property. The price shall include the fair market value of the land plus:

(1) all necessary incidental costs such as abstracting and recording fees related to the sale. The costs of clearing title defects, paying taxes, and attorney's fees are not reimbursable; and

(2) any penalties incurred by the owner where the property is security for a loan or advance of credit that contains a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid;

(c) the right to payment, at the owner's election, in a lump sum or in up to four annual installments;

(d) the right to have the property fairly appraised by the state. The state's appraiser shall physically inspect the property and the owner shall be allowed to accompany the appraiser when the appraisal is made. The state's appraiser shall certify in the appraisal report to having physically inspected the property and having given the landowner an opportunity to accompany the appraiser on inspections. Notwithstanding section 13.44, subdivision 3, before an offer is made, the landowner shall be informed of the value determined pursuant to section 84.0272;

(e) the right to retain a qualified independent appraiser to conduct an appraisal at any time prior to certification of the state's appraisal of the property and to have that appraisal considered along with the state's in certifying the selling price and the right to be reimbursed for appraisal fees up to $1,500 if the land is sold to the state;

(f) the right to have the state acquire the property by means of condemnation upon the owner's request with the agreement of the commissioner;

(g) when the property is being acquired by condemnation or the condemnation is specifically authorized by law, the right to receive or waive relocation assistance, services, payments and benefits as provided in sections 117.52 and 117.521 and to contest the state's offer for relocation and moving expenses;

(h) the right to accept the state's offer for the property;

(i) the right to continue occupancy of the property until full payment is received, provided that when the owner elects to receive payment in annual installments pursuant to clause (c), the owner may retain occupancy until the first payment is made; and

(j) the right to seek the advice of counsel regarding any aspect of the land transaction.

Subd. 6. State's responsibilities. When the state proposes to purchase land for natural resources purposes, the commissioner of natural resources and, where applicable, the commissioner of administration shall have the following responsibilities:

(a) The responsibility to deal fairly and openly with the landowner in the purchase of property;

(b) The responsibility to refrain from discussing price with the landowner before an appraisal has been made. In addition, the same person shall not both appraise and negotiate for purchase of a tract of land. This paragraph does not apply to the state when discussing with a landowner the trout stream easement payment determined under section 84.0272, subdivision 2, the native prairie bank easement payment determined under section 84.96, subdivision 5, or the Camp Ripley's Army compatible use buffer easement payment determined under section 84.0277, subdivision 2;

(c) The responsibility to use private fee appraisers to lower the state's acquisition costs to the greatest extent practicable; and

(d) The responsibility to acquire land in as expeditious a manner as possible. No option shall be made for a period of greater than two months if no survey is required or for nine months if a survey is required, unless the landowner, in writing, expressly requests a longer period of time. Provided that, if county board approval of the transaction is required pursuant to section 97A.145, no time limits shall apply. If the state elects not to purchase property upon which it has an option, it shall pay the landowner $500 after the expiration of the option period. If the state elects to purchase the property, unless the landowner elects otherwise, payment to the landowner shall be made no later than 90 days following the state's election to purchase the property provided that the title is marketable and the owner acts expeditiously to complete the transaction.

Subd. 7. Disclosure. When the state proposes to purchase lands for natural resources purposes, the landowner shall be given a written statement in lay terms of the rights and responsibilities provided for in subdivisions 5 and 6. Before a purchase can be made, the landowner must sign a statement acknowledging in writing that the statement has been provided and explained to the landowner. Within 60 days following the date of final approval of Laws 1980, chapter 45B, the commissioner of natural resources shall submit a proposed form for the statement to the Legislative-Citizen Commission on Minnesota Resources. The commission shall review the proposed form for compliance with the intent of this section and shall make any changes which it deems proper.

Subd. 8. Exception for railroad right-of-way acquisitions. When the commissioner of natural resources acquires abandoned railroad right-of-way from a railroad, railroad holding company, or similar entity, any or all of the provisions of this section may be waived by mutual agreement of the commissioner and the landowner.

Subd. 9. Exception for nonprofit organizations and governmental entities. When the commissioner acquires land or interests in land from a nonprofit organization or governmental entity, any or all of the provisions of this section may be waived by mutual agreement of the commissioner and the nonprofit organization or governmental entity.

Subd. 10. Right of first refusal agreement. The commissioner may enter into a right of first refusal agreement with a landowner prior to determining the value of the land. No right of first refusal agreement shall be made for a period of greater than two years and payment to the landowner for entry into the agreement shall not exceed $5,000.

History: 1980 c 458 s 1-7; 1986 c 386 art 4 s 5; 1986 c 444; 1988 c 690 art 1 s 1; 1989 c 335 art 1 s 68,269; 1Sp2005 c 1 art 2 s 15,16; 2006 c 243 s 21; 2007 c 129 s 47; 2007 c 131 art 2 s 2; 2013 c 73 s 1; 1Sp2015 c 4 art 5 s 2,3



Section 84.0275 — VIOLATIONS.

If the state acquires any land for natural resources purposes in violation of any of the provisions of section 84.0274, subdivisions 5 to 7, the landowner may maintain an action against the commissioner of natural resources for any damages suffered. However, no title to land purchased for natural resources purposes will be invalid as a result of such violations.

History: 1980 c 458 s 8



Section 84.0276 — LAND TRANSFERS BY A FEDERAL AGENCY.

Before the commissioner of natural resources accepts agricultural land or a farm homestead transferred in fee by a federal agency, the commissioner must consult with the Board of Water and Soil Resources for a determination of marginal land, tillable farmland, and farm homestead. The commissioner must comply with the acquisition procedure under section 97A.145, subdivision 2, if the agricultural land or farm homestead was in an agricultural preserve as provided in section 40A.10.

History: 1989 c 350 art 6 s 1; 1989 c 353 s 7



Section 84.0277 — CAMP RIPLEY BUFFER EASEMENTS.

Subdivision 1. Acquisition authorized. The commissioner may acquire, from willing sellers, perpetual conservation easements on behalf of the state and federal government consistent with Camp Ripley's Army compatible use buffer project. This project is geographically defined as a three-mile zone around Camp Ripley in central Minnesota.

Subd. 2. Payments; terms. Notwithstanding sections 84.0272, subdivision 1, and 84.0274, subdivision 5, paragraph (b), the commissioner may make payments to a landowner under this subdivision to acquire a perpetual conservation easement according to subdivision 1. The onetime payment may be based on the following:

(1) if the easement prohibits the construction of any new buildings or permanent structures upon the land, the commissioner may pay 60 percent of the most recent assessed market value of the land as determined by the county assessor of the county in which the land is located; or

(2) if the easement prohibits the construction of any new buildings or permanent structures upon the land and grants the public the right to access the land for natural resource-based outdoor recreation, the commissioner may pay 70 percent of the most recent assessed market value of the land as determined by the county assessor of the county in which the land is located.

History: 2009 c 176 art 3 s 2



Section 84.028 — COMMISSIONER OF NATURAL RESOURCES, SPECIFIC ASSIGNMENTS.

Subdivision 1. Commissioner to control department responsibilities. The powers, duties and responsibilities of the Department of Natural Resources relating to boat safety, firearm safety, wild rice harvest program, ginseng harvest program, and such other programs as are now or hereafter vested by statute in the Department of Natural Resources, shall be under the control and supervision of the commissioner of natural resources.

Subd. 2. Development and planning duties. The overall coordination of acquisition and development programs, comprehensive planning activities, including statewide recreational planning programs required by state or federal law, and not the responsibility of the commissioner of employment and economic development, are under the control and supervision of the commissioner.

Subd. 3. Game warden duties; conservation officers. The operation of the Game Warden Service in the Division of Game and Fish as constituted before July 1, 1967 is under the direct control and supervision of the commissioner. The name of the personnel in such Game Warden Service is changed to conservation officers. Conservation officers shall continue to have the powers and duties of game wardens as they existed before July 1, 1967 and may be assigned to public relations, conservation instructional activities, and the enforcement of laws relating to resources management which the commissioner shall direct. The commissioner shall create a separate division entitled the Division of Enforcement, to be composed of conservation officers and shall appoint a director of the division. The commissioner may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

History: 1967 c 905 s 3; 1969 c 1129 art 3 s 5; art 10 s 2; 1979 c 94 s 1; 1981 c 356 s 100; 1982 c 560 s 41; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1Sp2003 c 4 s 1; 2014 c 248 s 3



Section 84.0285 — GAME AND FISH CITATION QUOTAS PROHIBITED.

The commissioner of natural resources, or the director of the Division of Enforcement and Field Service, may not order, mandate, require, or in any manner suggest, directly or indirectly, to a conservation officer that the conservation officer issue a certain number of game and fish law violations on a daily, weekly, monthly, quarterly, or yearly quota basis.

History: 1986 c 386 art 4 s 6; 1986 c 474 s 1; 2001 c 32 s 1



Section 84.0286 — CONSERVATION OFFICER PATROL VEHICLE SECURITY BARRIER; EXEMPTION.

Marked conservation officer patrol vehicles are exempt from any law or rule requiring a security barrier in the vehicle.

History: 2004 c 260 s 1



Section 84.029 — RECREATIONAL AREAS ON PUBLIC LAND.

Subdivision 1. Establishment, development, maintenance and operation. In addition to other lawful authority, the commissioner of natural resources may establish, develop, maintain, and operate recreational areas, including but not limited to trails and state water trails, for the use and enjoyment of the public on any state-owned or leased land under the commissioner's jurisdiction. The commissioner may employ and designate individuals according to section 84.0835 to enforce laws governing the use of recreational areas. The commissioner may establish the recreational areas by written order published in the State Register.

Subd. 2. Acquisition of land for trails. The commissioner may acquire, by gift, purchase, or lease, easements or other interests in land for trails, and recreational uses related to trails, where necessary to complete trails established primarily in state forests, state parks, or other public land under the jurisdiction of the commissioner, when railroad rights-of-way are abandoned, when the use of township roads is compatible with vehicular travel, or when needed to complete trails established by the legislature.

Subd. 3. Rulemaking exemption. Authority exercised by the commissioner according to this section is exempt from the rulemaking provisions of chapter 14 and section 14.386.

History: 1969 c 190 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 713 s 1; 1975 c 353 s 13; 1986 c 444; 2003 c 128 art 1 s 13; 2004 c 221 s 3,4; 2004 c 260 s 2; 2007 c 131 art 1 s 2; 2010 c 361 art 4 s 82



Section 84.03 — ADDITIONAL DUTIES AND POWERS.

So far as practicable the commissioner shall collect and arrange statistics and other information in reference to the lands and general and special resources of the state.

The commissioner is hereby authorized and empowered to take such measures as the commissioner may deem advisable to advertise, both within and without the state, sales of all state lands, and to secure, compile, and issue such valuable statistics of the resources of the state.

The commissioner may adopt and promulgate reasonable rules, not inconsistent with law, governing the use and enjoyment of state land reserved from sale, state parks, state water-access sites, state trails, state monuments, state scientific and natural areas, state wilderness areas, and recreational areas owned by other state, local and federal agencies and operated under agreement by the Department of Natural Resources, which shall have the force and effect of law. A reasonable fee may be fixed, charged, and collected by the commissioner for the privilege of the use of any or all of the foregoing privileges and facilities.

The commissioner, on or before November 15 of each even-numbered year, shall report to the legislature the commissioner's acts and doings, with recommendation for the improvement or conservation of state parks, state water-access sites, state trails, and state monuments, state scientific and natural areas, state forests, state wildlife management areas, public hunting grounds, public shooting grounds, food and cover planting areas, wildlife lands, recreational or public hunting areas, state wild and scenic rivers, state wilderness areas, and all other recreational lands under the jurisdiction of the Department of Natural Resources, and for desirable accessions thereto, such report to include an inventory of the tracts and parcels of land, and rights, interests, and easements therein, held by the state or withdrawn from sale for any of these purposes, with the value thereof, and a list of the name, location, size, and description of each state trail, state scientific and natural area, state wildlife management area, state water-access site, and state wild, scenic, or recreational river designated by the commissioner, and each public hunting grounds, public shooting grounds, food and cover planting area, wildlife lands, and recreational or public hunting area acquired by the commissioner since the last report. The commissioner shall maintain a long range plan governing the use of the public domain under the commissioner's jurisdiction.

History: (77, 4342, 6460, 6466) 1905 c 201 s 1; 1907 c 267 s 5; 1923 c 430 s 8,14; 1941 c 222 s 1; 1967 c 905 s 4; 1969 c 470 s 2; 1969 c 1129 art 10 s 2; 1974 c 406 s 59; 1975 c 353 s 14; 1985 c 248 s 70; 1986 c 444



Section 84.033 — SCIENTIFIC AND NATURAL AREAS.

Subdivision 1. Acquisition; designation. The commissioner of natural resources may acquire by gift, lease, easement, exchange, or purchase, in the manner prescribed under chapter 117, in the name of the state, lands or any interest in lands suitable and desirable for establishing and maintaining scientific and natural areas. The commissioner shall designate any land so acquired as a scientific and natural area by written order published in the State Register and shall administer any land so acquired and designated as provided by section 86A.05. Designations of scientific and natural areas are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 2. [Repealed, 2005 c 161 s 26]

Subd. 3. County approval. The commissioner must follow the procedures under section 97A.145, subdivision 2, when acquiring land for designation as a scientific and natural area under this section.

History: 1969 c 470 s 1; 1969 c 1129 art 10 s 2; 1973 c 35 s 22; 1975 c 353 s 15; 2004 c 221 s 5; 2004 c 262 art 2 s 3; 2005 c 161 s 1; 2011 c 107 s 4



Section 84.034 — MAINTENANCE OF CEMETERY IN WHITEWATER WILDLIFE MANAGEMENT AREA.

The commissioner shall maintain in a proper and decent manner and keep free of weeds any cemetery in the Whitewater State Wildlife Management Area.

History: 1986 c 386 art 4 s 7



Section 84.035 — PEATLAND PROTECTION.

Subdivision 1. Citation. Sections 84.035 and 84.036 may be cited as the "Minnesota Peatland Protection Act."

Subd. 2. Findings. The legislature finds that certain Minnesota peatlands possess unique scientific, aesthetic, vegetative, hydrologic, geologic, wildlife, wilderness, and educational values and represent the various peatland ecological types in the state. The legislature finds that it is desirable and appropriate to protect and preserve these patterned peatlands as a peatland management system through establishment and designation of certain peatland core areas as scientific and natural areas.

Subd. 3. Definitions. Unless language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of sections 84.035 and 84.036, have the meanings given to them.

(a) "Winter road" means an access route which may be used by vehicles only when the substrate is frozen, except as provided in subdivision 5, paragraph (b), clause (3).

(b) "Corridors of disturbance" means rights-of-way which are in existence on the effective date of Laws 1991, chapter 354, such as ditches, ditch banks, transmission lines, pipelines, permanent roads, winter roads, and recreational trails. The existence, on the effective date of Laws 1991, chapter 354, of a corridor of disturbance may be demonstrated by physical evidence, document recorded in the office of county recorder or other public official, aerial survey, or other evidence similar to the above.

(c) "State land" means land owned by the state of Minnesota and administered by the commissioner.

Subd. 4. Designation of peatland scientific and natural areas. Within the peatland areas described in section 84.036, state lands are hereby established and designated as scientific and natural areas to be preserved and managed by the commissioner in accordance with subdivision 5 and section 86A.05, subdivision 5.

Subd. 5. Activities in peatland scientific and natural areas. Areas designated in subdivision 4 as peatland scientific and natural areas are subject to the following conditions:

(a) Except as provided in paragraph (b), all restrictions otherwise applicable to scientific and natural areas designated under section 86A.05, subdivision 5, apply to the surface use and to any use of the mineral estate which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas, including, but not limited to, the following prohibitions:

(1) construction of any new public drainage systems after the effective date of Laws 1991, chapter 354, or improvement or repair to a public drainage system in existence on the effective date of Laws 1991, chapter 354, under authority of chapter 103E, or any other alteration of surface water or groundwater levels or flows unless specifically permitted under paragraph (b), clause (5) or (6);

(2) removal of peat, sand, gravel, or other industrial minerals;

(3) exploratory boring or other exploration or removal of oil, natural gas, radioactive materials or metallic minerals which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or natural features of the peatland scientific and natural areas, except in the event of a national emergency declared by Congress;

(4) commercial timber harvesting;

(5) construction of new corridors of disturbance, of the kind defined in subdivision 3, after June 5, 1991; and

(6) ditching, draining, filling, or any other activities which modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas.

(b) The following activities are allowed:

(1) recreational activities, including hunting, fishing, trapping, cross-country skiing, snowshoeing, nature observation, or other recreational activities permitted in the management plan approved by the commissioner;

(2) scientific and educational work and research;

(3) maintenance of corridors of disturbance, including survey lines and preparation of winter roads, consistent with protection of the peatland ecosystem;

(4) use of corridors of disturbance unless limited by a management plan adopted by the commissioner under subdivision 6;

(5) improvements to a public drainage system in existence on the effective date of Laws 1991, chapter 354, only when it is for the protection and maintenance of the ecological integrity of the peatland scientific and natural area and when included in a management plan adopted by the commissioner under subdivision 6;

(6) repairs to a public drainage system in existence on the effective date of Laws 1991, chapter 354, which crosses a peatland scientific and natural area and is used for the purposes of providing a drainage outlet for lands outside of the peatland scientific and natural area, provided that there are no other feasible and prudent alternative means of providing the drainage outlet. The commissioner shall cooperate with the ditch authority in the determination of any feasible and prudent alternatives. No repairs which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas shall be made unless approved by the commissioner;

(7) motorized uses on a corridor of disturbance, if the corridor existed on or before January 1, 1992, provided that recreational motorized uses may occur only when the substrate is frozen, or the corridor is snow packed, subject to a management plan developed in accordance with subdivision 6;

(8) control of forest insects, disease, and wildfires, as described in a management plan adopted by the commissioner under subdivision 6; and

(9) geological and geophysical surveys which would not significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas.

Subd. 6. Management plans. The commissioner shall develop in consultation with the affected local government unit a management plan for each peatland scientific and natural area designated under section 84.036.

The management plan shall address recreational trails. In those peatland scientific and natural areas where no corridor of disturbance was used as a recreational trail on or before January 1, 1992, the plan may permit only one corridor of disturbance, in each peatland scientific and natural area, to be used as a recreational motorized trail.

Subd. 7. Establishing baseline ecological data. The commissioner shall establish baseline data on the ecology and biological diversity of peatland scientific and natural areas and provide for ongoing, long-term ecological monitoring to determine whether changes are occurring in the peatland scientific and natural areas. This research is intended to identify any changes occurring in peatland scientific and natural areas as a result of any permitted activities outside the peatland scientific and natural areas. This baseline data may include, but is not limited to, the history of the peatlands and their geologic origins, plant and animal communities, hydrology, water chemistry, and contaminants introduced from remote sources of atmospheric deposition.

Subd. 8. Ditch abandonments. In order to eliminate repairs or improvements to any public drainage system that crosses a peatland scientific and natural area in those instances where the repair or improvement adversely affects an area, the commissioner may petition for the abandonment of parts of the public drainage system under section 103E.811. If the public drainage system is necessary as a drainage outlet for lands outside of the peatland scientific and natural area, the commissioner will cooperate with the ditch authority in the development of feasible and prudent alternative means of providing a drainage outlet which avoids the crossing of and damage to the peatland scientific and natural area. In so doing, the commissioner shall grant flowage easements to the ditch authority for disposal of the outlet water on other state lands. The ditch authority shall approve the abandonment of parts of any public drainage system crossing a peatland scientific and natural area if the public drainage system crossing of those areas is not necessary as a drainage outlet for lands outside of the areas or if there are feasible and prudent alternative means of providing a drainage outlet without crossing such areas. In any abandonment under this subdivision the commissioner may enter into an agreement with the ditch authority regarding apportionment of costs and, contingent upon appropriations of money for that purpose, may agree to pay a reasonable share of the cost of abandonment.

Subd. 9. Compensation for trust fund lands. The commissioner shall acquire by exchange or eminent domain the surface interests, including peat, on trust fund lands contained in peatland scientific and natural areas established in subdivision 4.

Subd. 10. Acquisition of peatland scientific and natural areas. The commissioner may acquire by purchase the surface interests, including peat, of lands within the boundaries of the peatland areas described in section 84.036, that are owned, or that hereafter become owned, by the state and administered by the local county board.

The commissioner shall designate any land acquired under this subdivision as peatland scientific and natural area and preserve and administer any land so acquired and designated in accordance with subdivision 5 and section 86A.05.

History: 1991 c 354 art 8 s 1; 1992 c 464 art 2 s 1; 1996 c 462 s 1,2; 1997 c 2 s 7; 2011 c 107 s 5



Section 84.036 — PEATLAND SCIENTIFIC AND NATURAL AREAS; DESIGNATION.

The following scientific and natural areas are established and are composed of all of the core peatland areas identified on maps in the 1984 commissioner of natural resources report, "Recommendations for the Protection of Ecologically Significant Peatlands in Minnesota" and maps on file at the Department of Natural Resources:

(1) Red Lake Scientific and Natural Area in Beltrami, Koochiching, and Lake of the Woods Counties;

(2) Myrtle Lake Scientific and Natural Area in Koochiching County;

(3) Lost River Scientific and Natural Area in Koochiching County;

(4) North Black River Scientific and Natural Area in Koochiching County;

(5) Sand Lake Scientific and Natural Area in Lake County;

(6) Mulligan Lake Scientific and Natural Area in Lake of the Woods County;

(7) Lost Lake Scientific and Natural Area in St. Louis County;

(8) Pine Creek Scientific and Natural Area in Roseau County;

(9) Hole in the Bog Scientific and Natural Area in Cass County;

(10) Wawina Scientific and Natural Area in St. Louis County;

(11) Nett Lake Scientific and Natural Area in Koochiching County;

(12) East Rat Root River Scientific and Natural Area in Koochiching County;

(13) South Black River Scientific and Natural Area in Koochiching County;

(14) Winter Road Lake Scientific and Natural Area in Koochiching County;

(15) Sprague Creek Scientific and Natural Area in Roseau County;

(16) Luxemberg Scientific and Natural Area in Roseau County;

(17) West Rat Root River Scientific and Natural Area in Koochiching County; and

(18) Norris Camp Scientific and Natural Area in Lake of the Woods County.

History: 1991 c 354 art 8 s 2



Section 84.081 — DEPARTMENT DIVISIONS AND BUREAUS.

Subdivision 1. Directors. The Department of Natural Resources shall be organized into divisions subject to the commissioner's authority to revise or abolish existing divisions and to establish new divisions as prescribed under section 84.083, subdivision 1. Each division shall be under the immediate charge of a director, subject to the supervision and control of the commissioner. The commissioner may place a director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a. They shall be chosen with regard to knowledge, training, experience, ability in administering the work of their respective divisions, and with consideration given to applicable professional registration.

Subd. 2. [Repealed, 1991 c 326 s 27]

Subd. 3. Directors may employ assistants. Each director, with the approval of the commissioner, may employ such assistants as may be necessary for the work of the director's division. Each director, with the approval of the commissioner, may designate one employee as deputy director, and may revoke such designation at any time, regardless of the civil service status of such employee and without affecting such status. Each deputy director may exercise all of the powers of the director, subject to the director's direction and control, including powers delegated by the commissioner unless otherwise prescribed by the commissioner.

History: 1943 c 60 s 3; 1943 c 601 s 1; 1947 c 587 s 17; 1949 c 356 s 1; 1949 c 739 s 7 subd 2; 1951 c 713 s 11; 1967 c 905 s 5; 1969 c 1129 art 3 s 6; 1973 c 615 s 1; 1982 c 560 s 42; 1986 c 444; 1987 c 306 s 2; 2014 c 248 s 4



Section 84.082 — VACANCIES.

In case of a vacancy in the office of commissioner or of any director, the respective deputy shall have all of the powers and perform all of the duties thereof until a successor, either as an acting or regular incumbent, has been appointed and has qualified; provided, no deputy commissioner serving as commissioner in the event of a vacancy shall have power to discharge a director or to revise or change the assignments of activities among the divisions of the department or to designate another deputy. While serving in such vacated office a deputy shall receive the same salary as the regular incumbent.

History: 1943 c 60 s 4; 1986 c 444



Section 84.083 — ASSIGNMENT AND DELEGATION OF DUTIES.

Subdivision 1. Division duties; delegation. Each division shall have charge of administering the activities indicated by its title and such other duties and functions as may be assigned by the commissioner, subject to the right of the commissioner to revise and change assignments of any and all activities or of specific duties or functions at any time as the commissioner may see fit, including but not limited to the right to abolish or revise existing divisions or to establish new divisions. The commissioner may, by written order filed in the Office of the Secretary of State, delegate to the directors or other designated employees, any of the powers or duties vested in or imposed upon the commissioner by Laws 1943, chapter 60, or by any other law upon such conditions as the commissioner may prescribe and subject to modification or revocation at the commissioner's pleasure. Such delegated powers and duties may be exercised or performed by the respective directors or other employees in their own names or in the name of the commissioner, as the commissioner may direct.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. [Repealed, 2014 c 248 s 19]

Subd. 4. [Repealed, 2014 c 248 s 19]

History: 1943 c 60 s 5; 1949 c 356 s 2; 1967 c 905 s 5,6; 1973 c 615 s 2; 1986 c 444; 1990 c 391 art 8 s 10,11



Section 84.0835 — DESIGNATION OF EMPLOYEES FOR LIMITED NATURAL RESOURCES LAW ENFORCEMENT.

Subdivision 1. Commissioner's authority to designate employees. As provided in this section, the commissioner may designate by written order certain employees to enforce laws governing the use of state parks, state monuments, state recreation areas, state waysides, forest subareas, forest lands under the authority of the commissioner when incidental to trail management or normal forestry duties, and game preserves and other lands administered as wildlife management areas. The designation by the commissioner is not subject to rulemaking under chapter 14 and section 14.386 does not apply.

Subd. 2. Designated employee authorities; generally. An employee designated under subdivision 1:

(1) has citizen arrest powers according to sections 629.37 to 629.39;

(2) may issue citations, on a form prescribed by the commissioner, in lieu of arrest for petty misdemeanor violations and misdemeanor violations, unless the violation occurs in the presence of a conservation officer or other peace officer, as defined under section 626.84, subdivision 1, paragraph (c); and

(3) may issue a report of violation to be turned over to a conservation officer or other peace officer for possible charges at the peace officer's discretion.

Subd. 3. Citation authority. Employees designated by the commissioner under subdivision 1 may issue citations, as specifically authorized under this subdivision, for violations of:

(1) sections 85.052, subdivision 3 (payment of camping fees in state parks), 85.45, subdivision 1 (cross-country-ski pass), 85.46 (horse pass), and 84.9275 (nonresident all-terrain vehicle state trail pass);

(2) rules relating to hours and days of operation, restricted areas, noise, fireworks, environmental protection, fires and refuse, pets, picnicking, camping and dispersed camping, nonmotorized uses, construction of unauthorized permanent trails, mooring of boats, fish cleaning, swimming, storage and abandonment of personal property, structures and stands, animal trespass, state park individual and group motor vehicle permits, licensed motor vehicles, designated roads, and snowmobile operation off trails;

(3) rules relating to off-highway vehicle registration, display of registration numbers, required equipment, operation restrictions, off-trail use for hunting and trapping, and operation in lakes, rivers, and streams;

(4) rules relating to off-highway vehicle and snowmobile operation causing damage or in closed areas within the Richard J. Dorer Memorial Hardwood State Forest;

(5) rules relating to parking, snow removal, and damage on state forest roads; and

(6) rules relating to controlled hunting zones on major wildlife management units.

History: 2004 c 260 s 3; 2006 c 282 art 9 s 6; 2009 c 37 art 1 s 10; 2010 c 361 art 4 s 82



Section 84.084 — TRANSFER OF FUNDS.

The commissioner may authorize the performance of services for any division by any other division or by the department staff, and, with the approval of the commissioner of administration, may require appropriate transfers of funds to compensate for the cost of such service.

History: 1943 c 60 s 6



Section 84.0845 — ADVANCE OF MATCHING FUNDS.

The commissioner may advance funds appropriated for fish and wildlife programs to government agencies, the National Fish and Wildlife Foundation, federally recognized Indian tribes and bands, and private, nonprofit organizations for the purposes of securing nonstate matching funds for projects involving acquisition and improvement of fish and wildlife habitat and related research and management. The commissioner shall execute agreements for contracts with the matching parties under sections 16C.03, subdivision 4, and 16C.05 prior to advancing any state funds. The agreement or contract shall contain provisions for return of the state's share and the matching funds within a period of time specified by the commissioner. The state's funds and the nonstate matching funds must be deposited in a separate account and expended solely for the purposes set forth in the agreement or contract. The commissioner shall enter into agreements or contracts only with the National Fish and Wildlife Foundation and federal and nonprofit authorities deemed by the commissioner to be dedicated to the purposes of the project.

History: 1993 c 269 s 1; 1998 c 386 art 2 s 26



Section 84.0846 — NATURAL RESOURCE SEMINARS AND CONFERENCES.

The commissioner of natural resources may advance funds appropriated for natural resource programs to government agencies, the National Fish and Wildlife Foundation, federally recognized Indian tribes and bands, colleges and universities, and nonprofit organizations deemed by the commissioner to be dedicated to the goals and objectives of the department for the purpose of sponsoring or cosponsoring conferences and seminars related to natural resources issues and management. The commissioner shall execute grants or contracts with the responsible parties under section 16C.05 prior to advancing any state funds and the agreements must provide for a full accounting of how the state's funds will be spent.

History: 2000 c 495 s 2



Section 84.085 — ACCEPTANCE OF GIFTS.

Subdivision 1. Authority. (a) The commissioner of natural resources may accept for and on behalf of the state any gift, bequest, devise, or grants of lands or interest in lands or personal property of any kind or of money tendered to the state for any purpose pertaining to the activities of the department or any of its divisions. Any money so received is hereby appropriated and dedicated for the purpose for which it is granted. Lands and interests in lands so received may be sold or exchanged as provided in chapter 94. The deed conveying land or an interest in land to the state under this paragraph must clearly indicate whether the state may resell the donated land or interest in land.

(b) When the commissioner of natural resources accepts lands or interests in land, the commissioner may reimburse the donor for costs incurred to obtain an appraisal needed for tax reporting purposes. If the state pays the donor for a portion of the value of the lands or interests in lands that are donated, the reimbursement for appraisal costs shall not exceed $1,500. If the donor receives no payment from the state for the lands or interests in lands that are donated, the reimbursement for appraisal costs shall not exceed $5,000.

(c) The commissioner of natural resources, on behalf of the state, may accept and use grants of money or property from the United States or other grantors for conservation purposes not inconsistent with the laws of this state. Any money or property so received is hereby appropriated and dedicated for the purposes for which it is granted, and shall be expended or used solely for such purposes in accordance with the federal laws and regulations pertaining thereto, subject to applicable state laws and rules as to manner of expenditure or use providing that the commissioner may make subgrants of any money received to other agencies, units of local government, private individuals, private organizations, and private nonprofit corporations. Appropriate funds and accounts shall be maintained by the commissioner of management and budget to secure compliance with this section.

(d) The commissioner may accept for and on behalf of the permanent school fund a donation of lands, interest in lands, or improvements on lands. A donation so received shall become state property, be classified as school trust land as defined in section 92.025, and be managed consistent with section 127A.31. When the commissioner proposes to accept a donation of land or an interest in land, the commissioner must notify the landowner of the option to express in the deed whether the state may resell the land.

Subd. 2. Wetlands. The commissioner of natural resources must accept a gift, bequest, devise, or grant of wetlands, as defined in section 103G.005, subdivision 19, or public waters wetlands, as defined in section 103G.005, subdivision 15a, unless:

(1) the commissioner determines that the value of the wetland for water quality, floodwater retention, public recreation, wildlife habitat, or other public benefits is minimal;

(2) the wetland has been degraded by activities conducted without a required permit by the person offering the wetland and the person has not taken actions determined by the commissioner to be necessary to restore the wetland;

(3) the commissioner determines that the wetland has been contaminated by a hazardous substance as defined in section 115B.02, subdivision 8, a pollutant or contaminant as defined in section 115B.02, subdivision 13, or petroleum as defined in section 115C.02, subdivision 10, and the contamination has not been remedied as required under chapter 115B or 115C;

(4) the wetland is subject to a lien or other encumbrance; or

(5) the commissioner, after reasonable effort, has been unable to obtain an access to the wetland.

History: Ex1971 c 3 s 77 subd 1; 1984 c 654 art 2 s 79; 1989 c 51 s 1; 1991 c 354 art 10 s 1; 1994 c 578 s 1; 1996 c 462 s 43; 1998 c 397 art 11 s 3; 2003 c 28 art 1 s 4; 2003 c 128 art 1 s 14; 2006 c 281 art 3 s 1; 2009 c 101 art 2 s 109; 2012 c 277 art 1 s 3



Section 84.0854 — GIFT CARD AND CERTIFICATE SALES; RECEIPTS; TRANSFERS; APPROPRIATION.

Subdivision 1. Sales authorized; gift cards and certificates. The commissioner may sell gift cards and certificates that can be used to purchase licenses, permits, products, or services sold by the commissioner. Gift cards and certificates are valid until they are redeemed. The commissioner may advertise the availability of this program and items offered for sale under this section. The commissioner may make the purchase and redemption of gift cards available electronically.

Subd. 2. Receipts; disposition. Proceeds of gift card and certificate sales shall be deposited in an account in the special revenue fund. When gift cards or certificates are redeemed, funds shall be transferred to the appropriate account or fund based on the license, permit, product, or service purchased. Money in the gift card and certificate account shall accrue interest, which shall be credited to the account. Interest on funds in the account is appropriated to the commissioner to help cover the cost of administering the gift card and certificate program. Money from gift cards and certificates sold but unredeemed after three years shall be transferred to the various accounts and funds receiving revenue from purchases of licenses, permits, products, or services purchased with gift card or certificate redemptions in the last two fiscal years. Unredeemed funds shall be distributed based on the dollar value of cards redeemed for the various licenses, permits, products, or services on a pro rata basis.

Subd. 3. Exemption from rulemaking. This section is not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply.

History: 2009 c 37 art 1 s 11



Section 84.0855 — SALES; RECEIPTS; APPROPRIATION.

Subdivision 1. Sales authorized; gift certificates. The commissioner may sell natural resources-related publications and maps; forest resource assessment products; federal migratory waterfowl, junior duck, and other federal stamps; and other nature-related merchandise, and may rent or sell items for the convenience of persons using Department of Natural Resources facilities or services. The commissioner may sell gift certificates for any items rented or sold. Notwithstanding section 16A.1285, a fee charged by the commissioner under this section may include a reasonable amount in excess of the actual cost to support Department of Natural Resources programs. The commissioner may advertise the availability of a program or item offered under this section.

Subd. 1a. Software sales. Notwithstanding section 16E.15, the commissioner may sell or license intellectual property and software products or services developed by the department or custom developed by a vendor for the department.

Subd. 2. Receipts; appropriation. Except as provided under section 89.421, money received by the commissioner under this section or to buy supplies for the use of volunteers, may be credited to one or more special accounts in the state treasury and is appropriated to the commissioner for the purposes for which the money was received. Money received from sales at the state fair shall be available for state fair related costs. Money received from sales of intellectual property and software products or services shall be available for development, maintenance, and support of software products and systems.

Subd. 3. Exemption from rulemaking and legislative approval. A fee charged under this section is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish fees under this section notwithstanding section 16A.1283.

History: 1987 c 404 s 93; 1991 c 254 art 2 s 4; 1992 c 513 art 2 s 19; 1997 c 226 s 6; 1999 c 231 s 84,85; 2004 c 221 s 6; 2005 c 156 art 5 s 23; 2007 c 57 art 1 s 22,23



Section 84.0856 — FLEET MANAGEMENT ACCOUNT.

The commissioner of natural resources may bill organizational units within the Department of Natural Resources and other governmental units, including tribal governments, for the costs of providing them with equipment. Costs billed may include acquisition, licensing, insurance, maintenance, repair, and other direct costs as determined by the commissioner. Receipts and interest earned on the receipts shall be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

History: 1987 c 404 s 94; 2010 c 361 art 4 s 3



Section 84.0857 — FACILITIES MANAGEMENT ACCOUNT.

(a) The commissioner of natural resources may bill organizational units within the Department of Natural Resources and other governmental units, including tribal governments, for the costs of providing them with building and infrastructure facilities. Costs billed may include modifications and adaptations to allow for appropriate building occupancy, building code compliance, insurance, utility services, maintenance, repair, and other direct costs as determined by the commissioner. Receipts shall be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

(b) Money deposited in the special account from the proceeds of a sale under section 94.16, subdivision 3, paragraph (b), is appropriated to the commissioner to acquire facilities or renovate existing buildings for administrative use or to acquire land for, design, and construct administrative buildings for the Department of Natural Resources.

(c) The commissioner of natural resources may bill organizational units within the Department of Natural Resources and other governmental units, including tribal governments, for the costs of operating facilities. Receipts shall be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

History: 2004 c 255 s 4; 2008 c 357 s 3; 2010 c 361 art 4 s 4; 2014 c 289 s 6



Section 84.086 — SEALS, UNIFORMS, AND BADGES.

Subdivision 1. Seals required. The Department of Natural Resources and the several divisions thereof shall have seals in the form and design heretofore adopted, bearing the words "State of Minnesota, Department of Natural Resources," also, in case of a division seal, the title of the division. The seals may be used to authenticate the official acts of the commissioner or the directors, respectively, but omission or absence of the seal shall not affect the validity or force of any such act.

Subd. 2. Badges and uniforms. (a) The commissioner may provide for the issuance at state expense of such badges and uniforms as the commissioner deems necessary and suitable for officers or employees of the department and its divisions.

(b) Uniforms for conservation officers and their supervisors shall be equipped with distinctive emblems, and shall be distinctive from the uniforms of any division or section of the Department of Natural Resources, the State Patrol, or any other state department or agency.

History: 1943 c 60 s 8,9; 1965 c 181 s 1; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1981 c 37 s 2; 1986 c 444



Section 84.087 — KEEPING RECORDS AND ORDERS.

Except as otherwise prescribed or required by law, the originals of all official records, orders, and other documents made, executed, or issued by or under the authority of the commissioner of natural resources or the directors of the several divisions of the department shall be filed and kept in the respective offices where the same were made, executed, or issued, or in such other office in the department as the commissioner may direct.

History: 1943 c 60 s 10; 1969 c 1129 art 10 s 2



Section 84.0872 — SPECIFIC LOCATION DATA.

Subdivision 1. Definition; general classification. As used in this section, "specific location data" means data that would enable persons to locate the protected wild animal or endangered, threatened, or special concern plant or animal identified by the data. Specific location data are public data unless otherwise classified in this section.

Subd. 2. Nonpublic data. Specific location data procured by the Department of Natural Resources that identify protected wild animals, as defined under section 97A.015, subdivision 39, or species that are designated endangered, threatened, or of special concern under section 84.0895, subdivision 3, are nonpublic data if disclosure is likely to:

(1) hinder management, propagation, or research;

(2) facilitate unfair chase or illegal taking, transport, or sale; or

(3) decrease the likelihood of establishing a protected wild animal or bringing an endangered, threatened, or special concern species to a point at which it is no longer endangered, threatened, or of special concern.

If a request for access to specific location data is denied under this subdivision, the commissioner must provide the requestor with a written explanation of the reason for the denial.

Subd. 3. Disclosure. The commissioner may disclose data classified as nonpublic under subdivision 2 to a person, an agency, or the public if the commissioner determines that the disclosure will promote public benefit by:

(1) aiding the environmental review process;

(2) aiding research, education, or conservation planning; or

(3) providing information to landowners about locations occurring on the landowners' property, if provision of the information will promote protection of the resource.

History: 2004 c 290 s 23



Section 84.0874 — ELECTRONIC LICENSING SYSTEM DATA.

(a) The following data created, collected, stored, or maintained by the department for purposes of obtaining a noncommercial game and fish license, cross-country-ski pass, horse pass, or snowmobile trail sticker; registering a recreational motor vehicle; or any other electronic licensing transaction are private data on individuals as defined in section 13.02, subdivision 12: name, addresses, driver's license number, and date of birth. The data may be disclosed for law enforcement purposes. The data, other than the driver's license number, may be disclosed to a government entity and for natural resources management purposes, including recruitment, retention, and training certification and verification.

(b) Private data on individuals under paragraph (a) may be disclosed as follows:

(1) for use by any government agency, including a court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, state, or local agency in carrying out its functions;

(2) for use in connection with matters of vehicle or operator safety and theft, emissions, product alterations, recalls or advisories, and performance monitoring;

(3) for use in the normal course of business by a legitimate business or its agents, employees, or contractors, in order to verify the accuracy of personal information submitted by an individual. If the information as submitted is not correct or is no longer correct, correct information may be obtained only for the purpose of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against the individual. If the person requesting access is acting as the agent of a lienholder, the requester must submit proof of a contract with the lienholder;

(4) for use in connection with any civil, criminal, administrative, or arbitration proceedings in any federal, state, or local court or agency or before any self-regulatory body, including service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state, or local court, provided that the requester provides a copy of the court order;

(5) for use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities or antifraud activities. If the person requesting access is an agent of an insurance company, the requester must provide the insurance company's name;

(6) for use in providing notice to the owners of towed or impounded recreational vehicles or watercraft. The person requesting access must provide the name, address, and telephone number of the entity that requested that the recreational vehicle or watercraft be towed;

(7) for use by any licensed private investigative agency or licensed security service for any purpose permitted under this section, provided that the person provides a copy of a valid license; or

(8) where the use is related to the physical safety or security of operators, vehicles, pedestrians, or property.

The commissioner must not disclose data under this paragraph if the commissioner concludes that the requester is likely to use the data for an improper purpose or other purpose not authorized by this paragraph.

History: 2009 c 176 art 2 s 4; 2010 c 361 art 4 s 82; 2012 c 290 s 69



Section 84.0875 — ENVIRONMENTAL LEARNING CENTERS.

(a) The commissioner may acquire and better, or make grants to counties, home rule charter or statutory cities, or school districts to acquire and better, residential environmental learning centers where students may learn how to use, preserve, and renew the natural resources of this state. A facility and reasonable access to it must be owned by the state or a political subdivision but may be leased to or managed by a nonprofit organization to carry out an environmental learning program established by the commissioner. The lease or management agreement must comply with the requirements of section 16A.695 and must provide for the procurement of liability insurance by the nonprofit organization. A nonprofit organization that is operating an environmental learning center under this section is a municipality for purposes of the liability limitations of section 466.04 while acting within the scope of these activities.

(b) During the time the center is used for educational programs offered in conjunction with a college or university, the rules and standards related to space requirements are governed by section 144.74.

History: 1994 c 643 s 46; 2002 c 360 s 1; 2008 c 357 s 4



Section 84.089 — VOLUNTEERS IN NATURAL RESOURCES PROGRAM.

Subdivision 1. Volunteers permitted. The commissioner of natural resources may recruit, train, and accept without regard to personnel laws, or rules, the services of individuals without compensation as volunteers for or in aid of activities in and related to the areas or programs administered by the commissioner.

Subd. 2. Incidental expenses. The commissioner may provide for the incidental expenses of a volunteer, such as transportation, uniforms, lodging, and subsistence.

Subd. 3. Application of law. Except as otherwise provided in this section, a volunteer is not a state employee and is not subject to the provisions of law relating to state employment, including but not limited to those relating to hours of work, rates of compensation, leave, unemployment benefits, and state employee benefits. A volunteer accepted under this section is a state employee for the purposes of section 176.011, subdivision 9, and the provisions of chapter 176, relating to workers' compensation apply to the volunteer.

History: 1980 c 384 s 1; 1986 c 444; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4



Section 84.0894 — ENFORCEMENT OF AQUATIC PLANTS AND ENDANGERED SPECIES.

An enforcement officer shall enforce a violation of sections 84.0895, 84.091, 84.093, 84.152, and 103G.615 in the same manner as a violation of the game and fish laws.

History: 1986 c 386 art 4 s 8; 1987 c 149 art 2 s 1; 1990 c 391 art 10 s 3



Section 84.0895 — PROTECTION OF THREATENED AND ENDANGERED SPECIES.

Subdivision 1. Prohibition. Notwithstanding any other law, a person may not take, import, transport, or sell any portion of an endangered species of wild animal or plant, or sell or possess with intent to sell an article made with any part of the skin, hide, or parts of an endangered species of wild animal or plant, except as provided in subdivisions 2 and 7.

Subd. 2. Application. (a) Subdivision 1 does not apply to:

(1) plants on land classified for property tax purposes as class 2a or 2c agricultural land under section 273.13, or on ditches and roadways; and

(2) noxious weeds designated pursuant to sections 18.76 to 18.88 or to weeds otherwise designated as troublesome by the Department of Agriculture.

(b) If control of noxious weeds is necessary, it takes priority over the protection of endangered plant species, as long as a reasonable effort is taken to preserve the endangered plant species first.

(c) The taking or killing of an endangered plant species on land adjacent to class 3 or 3b agricultural land as a result of the application of pesticides or other agricultural chemical on the class 3 or 3b land is not a violation of subdivision 1, if reasonable care is taken in the application of the pesticide or other chemical to avoid impact on adjacent lands. For the purpose of this paragraph, class 3 or 3b agricultural land does not include timber land, waste land, or other land for which the owner receives a state paid wetlands or native prairie tax credit.

(d) The accidental taking of an endangered plant, where the existence of the plant is not known at the time of the taking, is not a violation of subdivision 1.

Subd. 3. Designation. (a) The commissioner shall adopt rules under chapter 14, to designate species of wild animal or plant as:

(1) endangered, if the species is threatened with extinction throughout all or a significant portion of its range;

(2) threatened, if the species is likely to become endangered within the foreseeable future throughout all or a significant portion of its range; or

(3) species of special concern, if although the species is not endangered or threatened, it is extremely uncommon in this state, or has unique or highly specific habitat requirements and deserves careful monitoring of its status. Species on the periphery of their range that are not listed as threatened may be included in this category along with those species that were once threatened or endangered but now have increasing or protected, stable populations.

(b) The range of the species in this state is a factor in determining its status as endangered, threatened, or of special concern. A designation by the secretary of the interior that a species is threatened or endangered is a prima facie showing under this section.

(c) The commissioner shall reevaluate the designated species list every three years after it is first adopted and make appropriate changes. The review must consider the need for further protection of species on the species of special concern list. Species may be withdrawn from designation in the same manner that species are designated.

Subd. 4. Studies. The commissioner may conduct investigations to determine the status and requirements for survival of a resident species of wild animal or plant.

Subd. 5. Management. (a) Notwithstanding any other law, the commissioner may undertake management programs, issue orders, and adopt rules necessary to bring a resident species of wild animal or plant that has been designated as threatened or endangered to a point at which it is no longer threatened or endangered.

(b) Subject to the provisions of subdivision 6, management programs for endangered or threatened species include research, census, law enforcement, habitat acquisition, habitat maintenance, propagation, live trapping, transplantation, and regulated taking.

Subd. 6. Enforcement. A peace officer or conservation officer, pursuant to chapter 626, may execute a warrant to search for and seize goods, merchandise, plant or animal taken, sold or offered for sale in violation of this section, or items used in connection with a violation of this section. Seized property must be held pending judicial proceedings. Upon conviction, seized property is forfeited to the state and must be offered to a scientific or educational institution or destroyed.

Subd. 7. General exceptions. (a) The commissioner may issue permits and prescribe conditions for an act otherwise prohibited by subdivision 1 if:

(1) the act is for the purpose of zoological, educational, or scientific study;

(2) the act enhances the propagation or survival of the affected species;

(3) the act prevents injury to persons or property; or

(4) the social and economic benefits of the act outweigh the harm caused by it.

(b) The commissioner may issue a general permit to a governmental subdivision or to the general public to conduct one or more acts described in paragraph (a).

(c) A member of an endangered species may not be destroyed under paragraph (a), clause (3) or (4), until all alternatives, including live trapping and transplantation, have been evaluated and rejected. The commissioner may prescribe conditions to propagate a species or subspecies.

(d) A person may capture or destroy a member of an endangered species, without permit, to avoid an immediate and demonstrable threat to human life or property.

(e) The commissioner must give approval under this subdivision for forest management, including permit, sale, or lease of land for timber harvesting.

Subd. 8. Application. This section does not apply retroactively or prohibit importation into this state and subsequent possession, transport, and sale of wild animals, wild plants, or parts of wild animals or plants that are legally imported into the United States or legally acquired and exported from another territory, state, possession, or political subdivision of the United States.

Subd. 9. Violations. A violation of this section is a misdemeanor.

History: 1986 c 386 art 4 s 9; 1995 c 186 s 22; 2012 c 272 s 2



Section 84.091 — AQUATIC VEGETATION IN PUBLIC WATERS.

Subdivision 1. Ownership. The state is the owner of wild rice and other aquatic vegetation growing in public waters. A person may not acquire a property interest in wild rice or other aquatic vegetation or destroy wild rice or aquatic vegetation, except as authorized under this chapter or section 103G.615.

Subd. 2. License required; exemptions. (a) Except as provided in this subdivision, a person may not harvest, buy, sell, transport, or possess aquatic plants without a license required under this chapter. A license shall be issued in the same manner as provided under the game and fish laws.

(b) A resident under the age of 18 years may harvest wild rice without a license, if accompanied by a person with a wild rice license.

(c) Tribal band members who possess a valid tribal identification card from a federally recognized tribe located in Minnesota are deemed to have a license to harvest wild rice under this section.

Subd. 3. License fees. (a) The fees for the following licenses, to be issued to residents only, are:

(1) for harvesting wild rice:

(i) for a season, $25; and

(ii) for one day, $15;

(2) for buying and selling wild ginseng, $5;

(3) for a wild rice dealer's license to buy and sell 50,000 pounds or less, $70; and

(4) for a wild rice dealer's license to buy and sell more than 50,000 pounds, $250.

(b) The fee for a nonresident one-day license to harvest wild rice is $30.

(c) The weight of the wild rice shall be determined in its raw state.

History: 1986 c 386 art 4 s 10; 1987 c 404 s 96; 1991 c 200 s 1; 2003 c 128 art 1 s 15,16; 2004 c 255 s 5; 2016 c 189 art 3 s 10



Section 84.0911 — WILD RICE MANAGEMENT ACCOUNT.

Subdivision 1. Account established. The wild rice management account is established as an account in the game and fish fund.

Subd. 2. Receipts. Money received from the sale of wild rice licenses issued by the commissioner under section 84.091, subdivision 3, paragraph (a), clauses (1), (3), and (4), and subdivision 3, paragraph (b), shall be credited to the wild rice management account.

Subd. 3. Use of money in account. Except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, money in the wild rice management account is annually appropriated to the commissioner and shall be used for management of designated public waters to improve natural wild rice production.

History: 1987 c 149 art 1 s 1; 1989 c 335 art 4 s 106,109; 1990 c 594 art 1 s 78; 1995 c 186 s 23; 2003 c 128 art 1 s 17; 1Sp2005 c 1 art 2 s 17; 2006 c 281 art 1 s 2



Section 84.093 — WILD GINSENG.

The commissioner may establish rules including seasons for harvesting to conserve wild ginseng.

History: 1985 c 248 s 70; 1986 c 386 art 4 s 12



Section 84.10 — WILD RICE HARVESTED IN CERTAIN LAKES.

It shall be unlawful for any person to take wild rice grain from any of the waters within the original boundaries of the White Earth, Leech Lake, Nett Lake, Vermillion, Grand Portage, Fond du Lac and Mille Lacs Reservations except said persons be of Indian blood, or residents of the reservation upon which said wild rice grain is taken.

History: (6131-5) 1939 c 231 s 2; 1941 c 217 s 1; 1943 c 220 s 1; 1945 c 171 s 1; 1947 c 424 s 1



Section 84.105 — WILD RICE SEASON.

Ripe wild rice may be harvested from August 15 to September 30.

History: 1996 c 410 s 19; 2009 c 176 art 1 s 2



Section 84.111 — NATURAL WILD RICE HARVESTING.

Subdivision 1. Watercraft restrictions. It shall be unlawful to use, in harvesting wild rice in any public waters in this state, any watercraft other than a boat, skiff, or canoe propelled by hand, which boat, skiff, or canoe may have a top width of not more than 36 inches and a length of not more than 18 feet, or any machine or mechanical device for gathering or harvesting the grain other than with flails not over 30 inches in length nor over one pound in weight, which flails must be held and operated by hand.

Subd. 2. Pole restrictions. It is unlawful to use any pole for propelling any watercraft used in such harvesting which is not forked at the end, with each branch less than 12 inches in length.

Subd. 3. Machine restrictions. It is unlawful to use in such harvesting any machine or device for gathering the grain other than a flail not over 30 inches in length nor over one pound in weight, held and operated by hand.

Subd. 4. Harvest hours. It is unlawful to harvest any wild rice in any public waters between 3:00 p.m. and 9:00 a.m. following except as otherwise expressly permitted in writing by an authorized committee member or other agent of the commissioner pursuant to rules of the commissioner.

Subd. 5. Fee holder provisions. Notwithstanding the provisions of subdivisions 1 to 3, any person holding fee title to all property surrounding a body of public waters may use mechanical harvesting devices to harvest wild rice in those waters. This subdivision does not apply to:

(a) Any body of public waters greater than 125 acres in size;

(b) Any body of public waters to which the public has access directly or through a channel or watercourse;

(c) Any body of public waters within the original boundaries of any Indian reservation; or

(d) Harvesting of wild rice for use or sale by any person other than the owner of the surrounding property.

History: 1949 c 506 s 3,4; 1959 c 684 s 1; 1963 c 174 s 1; 1982 c 543 s 1; 1985 c 248 s 70; 1986 c 444



Section 84.15 — COMMISSIONER'S AUTHORITY; RICE HARVESTING.

Subdivision 1. Authority to restrict harvest. The commissioner may restrict or prohibit the harvesting of wild rice grain on public waters of any designated area when, upon investigation of conditions, it shall be determined necessary or advisable to protect against undue depletion of the crop so as to retard reseeding or restocking of such area or so as to endanger its effective use as a natural food for waterfowl.

Subd. 2. Harvest for research or planting. The commissioner may harvest not to exceed 10,000 pounds of wild rice in any calendar year for the purposes of obtaining wild rice seed for experimental and research purposes and replanting in public waters of the state, including waters within the original boundaries of the Minnesota Indian reservations.

History: (6131-15) 1939 c 231 s 12; 1949 c 628 s 1; 1957 c 85 s 1; 1986 c 444



Section 84.152 — WILD RICE.

Subdivision 1. Rules. The commissioner shall prescribe rules for harvesting and possessing wild rice.

Subd. 2. License required. A person who buys wild rice within the state for resale to anyone except consumers, or sells wild rice imported from outside the state to anyone within the state except consumers must have a wild rice dealer's license.

Subd. 3. Application. (a) An application for a wild rice dealer's license must be made under a written oath. The form of a wild rice dealer's license application must include:

(1) the amount of wild rice, whether raw or processed, bought or sold by the applicant during the preceding calendar year;

(2) the amount of wild rice the applicant estimates will be bought or sold under the license; and

(3) other pertinent information required by the commissioner.

(b) The license fee must be paid in advance, based on the applicant's estimate. A license may not be issued for a fee based on a lesser amount of wild rice than was bought or sold by the applicant during the preceding calendar year.

Subd. 4. Supplemental license. A wild rice dealer may not buy or sell wild rice for which a license is required in excess of the amount covered by the license. If a wild rice dealer desires to buy or sell wild rice in excess of the licensed amount, the dealer must apply for a supplemental license. The supplemental license shall be issued for the additional amount of wild rice upon payment of the prescribed fee, less credit for the fees paid for the previous license or licenses issued for the same calendar year. When the supplemental license is issued, the previous licenses held by the dealer shall be surrendered to the commissioner.

Subd. 5. [Repealed, 1989 c 350 art 19 s 2]

Subd. 6. Penalties. (a) A person is guilty of a misdemeanor who:

(1) willfully makes a false statement in an application for a license or in a required report or record; or

(2) violates a provision relating to wild rice dealers.

(b) Each violation is a separate offense. An acquittal prohibits later prosecution based on a similar charge involving other wild rice in the same transaction.

(c) If a wild rice dealer is convicted of two offenses under this subdivision within three years, the dealer's license is null and void and the dealer may not be issued a license for one year after the date of the conviction.

History: 1986 c 386 art 4 s 13



Section 84.1525 — STROMATOLITES.

Subdivision 1. Permit required. A person may not possess, move, or disturb a stromatolite located in waters of the state except under a permit issued by the commissioner.

Subd. 2. Rules. The commissioner may adopt rules establishing criteria and procedures for:

(1) the issuance of stromatolite permits with reasonable conditions; and

(2) the denial, modification, suspension, or revocation of stromatolite permits for cause.

History: 1992 c 462 s 2; 1993 c 231 s 2



Section 84.153 — PROPERTY; LEASING, RENTING.

(a) The commissioner is hereby authorized at public or private vendue and at such prices and under such terms and conditions as the commissioner may prescribe, to lease any buildings or lands not now authorized to be leased, acquired in the name of the state of Minnesota by any of the several divisions of the department which are not presently needed for the uses and purposes of any of the divisions of the department. The purposes for which such leases may be executed shall be in the furtherance of the interests of conservation and such uses shall not result in any permanent injury to the land. No such lease shall be made for a term to exceed two years and shall contain a provision for cancellation at any time by the commissioner upon three months written notice. All money received from these leases shall be credited to the fund from which the property was acquired, except an amount equal to the cost of maintenance of the leased property shall be credited to the fund charged with the cost of maintenance. Money credited for leased property maintenance is appropriated to the commissioner for that purpose.

(b) The commissioner is hereby authorized to rent or lease to employees of the various divisions of the department such cabins, buildings, or living quarters as are now or may hereafter be constructed upon state-owned lands under the control of the several divisions of the department, when this occupancy is found to be necessary or beneficial to the work of the department. These leases or rental agreements shall be upon a month to month basis and provide for surrender by the lessee upon demand at any time the lessee's services with the state may be terminated, without the necessity of any written notice. All receipts from rents shall be paid in to the commissioner of management and budget and credited to the fund charged with the cost of maintenance of such buildings and are hereby appropriated for such use.

(c) All instruments and transactions so negotiated shall be approved as to form, validity, and execution by the attorney general.

(d) Hunting of wild game is prohibited on any land which has been posted by the lessee to prohibit hunting. Such prohibition shall apply to all persons including the lessee.

History: 1941 c 291 s 1-3; 1965 c 382 s 1; 1986 c 444; 2002 c 376 s 1; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 84.154 — LAC QUI PARLE WATER CONTROL PROJECT.

Subdivision 1. Conservation project. The commissioner is hereby authorized, with the approval of the Executive Council, and on such terms as may be deemed advantageous to the state, to sell and convey to the United States the fee title, free from any mineral reservation, of lands acquired by the state for the Lac qui Parle River water control project upon which dams and appurtenant structures have been or may be constructed and such rights-of-way as may be required by the United States to provide access thereto for the purposes of construction, maintenance and operation, and to grant, sell and convey either such fee title to, or flowage rights over, all lands acquired for the project on and above Lac qui Parle Lake which lie below the 935.7 foot elevation on project datum, and to grant, sell and convey flowage rights only over all lands so acquired on or above Marsh Lake which lie below the 939.5 foot elevation on project datum and over all of such lands on and above either of these lakes which lie above such elevations, and to lease to any appropriate agency of the United States for conservation purposes, subject to such flowage rights, any of such lands the ownership of which is retained by the state, or to enter into a cooperative agreement with any such agency for the development and management of any wild life or other conservation activity thereon; provided, that no such conveyance or agreement shall waive any claim of the state for reimbursement from the United States. Each such lease for conservation purposes and each such cooperative agreement for the development and management of wild life or other conservation activity on such lands shall contain specific conditions reserving to the public during all open seasons for hunting wild waterfowl at least 40 percent of the area of these lands suitable for hunting waterfowl as public shooting grounds.

Subd. 2. Commissioner may complete Lac qui Parle and Big Stone Lake projects. The commissioner of natural resources is authorized to construct all works and improvements pertaining or incidental to said projects which the commissioner deems necessary for such purposes, and to maintain and operate the same so far as not transferred to the United States pursuant to law.

Subd. 3. Powers of commissioner. The commissioner of natural resources may use for any project herein authorized any land of the state under the commissioner's jurisdiction or control so far as is not inconsistent with the laws governing the same, may acquire by purchase, gift, or condemnation any additional lands or interests in lands required for such projects, including lands or interests in adjacent states if authorized by the laws thereof, may accept gifts or grants of money or property from the United States or any other source for such projects, may use and apply any money or property so received in accordance with the terms of the gift or grant so far as is not inconsistent with the provisions of this section or other laws, may act in behalf of the state as sponsor for any such project undertaken or authorized by the United States, may make any sponsor's contributions required for any such project and may cooperate with the United States or any adjacent state or any authorized agency of either in constructing, maintaining and operating any such project upon such terms and conditions as the commissioner may deem proper not inconsistent with the laws of this state.

Subd. 4. May sell or lease land. The commissioner of natural resources may, in behalf of the state, with the approval of the governor, sell or lease to the United States any part of the lands or interests in lands heretofore or hereafter acquired by the state for the purposes of such projects, with any structures or improvements thereon, upon such terms and conditions as the commissioner may deem proper, providing for the continued maintenance and operation of such projects for the purposes herein specified; provided that the provisions of this section shall not be deemed to repeal or supersede the provisions of Laws 1941, chapters 142 and 518, with respect to lands or interests heretofore acquired, so far as applicable thereto; provided, that the governor shall not approve any such sale or lease without first consulting the Legislative Advisory Commission and securing their recommendation, which shall be advisory only. Failure or refusal of the commission to make a recommendation promptly shall be deemed a negative recommendation.

Subd. 5. [Repealed, 2014 c 290 s 70]

Subd. 6. Transfer to commissioner. (1) The supervision and control of the Lac qui Parle project lands, which is now vested in the Executive Council by Laws 1925, chapter 426; Laws 1933, chapter 355; Extra Session Laws 1933, chapter 25; Laws 1935, chapter 51; Extra Session Laws 1935, chapter 101; Laws 1937, chapters 209 and 459; Extra Session Laws 1937, chapter 89; Laws 1941, chapters 142 and 518; Laws 1943, chapter 476; Laws 1945, chapter 325; Laws 1947, chapter 571; and Minnesota Statutes, section 84.154, are hereby transferred to the commissioner of natural resources.

(2) These lands, which consist of 22,000 acres, more or less, located in the north and east edge of Lac qui Parle County and portions of the south and west edges of Chippewa, Swift and Big Stone Counties, shall be used and developed as a game refuge and public hunting grounds as the commissioner of natural resources may designate and shall include all state-owned lands acquired pursuant to the provisions of law above stated.

(3) The power of eminent domain will not be exercised in the case of the acquisition of additional lands to this game refuge and public hunting ground.

History: 1941 c 518 s 1; 1943 c 476 s 1; 1957 c 755 s 1-3; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1975 c 271 s 6; 1986 c 444; 2006 c 214 s 20; 2009 c 101 art 2 s 109; 2014 c 290 s 1-3



Section 84.155 — CONSERVATION PROJECTS; BELTRAMI ISLAND, PINE ISLAND.

Subdivision 1. Certain leases between the state and the United States of America ratified and approved. Leases entered into between the United States of America and the state of Minnesota, through the commissioner of conservation, under date of August 2, 1940, demising to the state of Minnesota federal owned lands in what are known as the Beltrami and Pine Island areas, located in the counties of Koochiching, Roseau, Lake of the Woods, and Beltrami, in the state of Minnesota, for a period of 50 years, are hereby in all things ratified and approved.

Subd. 2. Beltrami Island conservation project created. For the purpose of protecting, preserving, and managing wild life, forest and water resources, there is hereby established the Beltrami Island conservation project consisting of all lands within the descriptions hereinafter contained. All public lands, except tax-forfeited lands, lying within these areas are hereby set aside and reserved from sale. These areas shall comprise the following lands and waters in Beltrami County, Minnesota:

All of Townships 155 and 156 North, in Ranges 31, 32, 33, 34, and 35 West of the fifth principal meridian:

All of Townships 157 and 158 North, in Ranges 36 and 37 West of the fifth principal meridian:

and the following described lands and waters in the Lake of the Woods County, Minnesota:

All of Township 157 North, Range 32 West of the fifth principal meridian:

All of Townships 157, 158, and 159 North, in Range 33 West of the fifth principal meridian:

All of Townships 157, 158, 159, and 160 North, in Range 34 West of the fifth principal meridian:

All of Townships 157, 158, 159, and 160 North, in Range 35 West of the fifth principal meridian:

All of Townships 159 and 160 North, in Range 36 West of the fifth principal meridian:

and the following described lands and waters in Roseau County, Minnesota:

The South one-half of Township 161 North, in Range 35 West of the fifth principal meridian:

The South one-half of Township 161 North, in Range 36 West of the fifth principal meridian:

All of Townships 159 and 160 and the South two-thirds of Township 161 North, in Range 37 West of the fifth principal meridian, and

The East two-thirds of Township 160 North, in Range 38 West of the fifth principal meridian.

Subd. 3. Pine Island conservation project created. For the purpose of protecting, preserving and managing wild life, forest and water resources, there is hereby established the Pine Island conservation project consisting of all lands within the descriptions hereinafter contained. All public lands, except tax-forfeited lands, lying within these areas are hereby set aside and reserved from sale. These areas shall comprise the following lands and waters in Koochiching County, Minnesota:

All of Townships 64 and 65 North, in Range 24 and 25 West of the fourth principal meridian:

All of Townships 64, 65, 66, and 67 North, in Range 26 West of the fourth principal meridian:

All of the lands in Townships 64, 65, 66, and 67 North, in Range 27 West of the fourth principal meridian:

All of Township 152; the South one-half of Township 153; all of Townships 155 and 156; the West two-thirds of Township 157; and that portion of Township 158 North situated south of the center line of Black River, all in Range 25 West of the fifth principal meridian:

All of Township 152 North; the South one-half of Township 153; the North one-half of Township 155; all of Townships 156 and 157; and that portion of Township 158 North situated south of the center line of Black River, all in Range 26 West of the fifth principal meridian:

All of Townships 153 and 154; the North one-half of Township 155; all of Townships 156 and 157, and that portion of Township 158 North situated south of the center line of Black River and east of that branch of the Black River that flows north through Sections 33 and 28, in Range 27 West of the fifth principal meridian:

All of Townships 153, 154, 155, 156, 157, and 158 and the West one-third of Township 159 North, in Range 28 West of the fifth principal meridian; and

All of Townships 153, 154, 155, 156, 157, 158, and 159 North, in Range 29 West of the fifth principal meridian.

Subd. 4. Lands to be under management of commissioner. All public lands except tax-forfeited lands, owned by the state of Minnesota, as well as lands owned by the United States and leased by the state of Minnesota within the Beltrami and Pine Island projects shall be under the management and control of the commissioner, who shall have authority to negotiate for and enter into on behalf of the state of Minnesota, leases for hay stumpage and timber stumpage at such fees and prices as the commissioner may determine reasonable and just.

Subd. 5. Commissioner to make rules. Within the boundaries of the Beltrami Island and Pine Island areas, the commissioner is hereby given full power and authority to make, establish, promulgate, and enforce all necessary rules for the care, preservation, protection, breeding, propagation, and disposition of any and all species of wild life therein and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, trapping, camping and other uses within the areas not inconsistent with the terms of this section. The commissioner shall have the power and authority to declare the terms and conditions of such licenses and permits and the charges to be made therefor. The commissioner may issue rules specifying and controlling the terms under and by which any wild animals may be taken, captured, or killed therein or under and by which fur-bearing animals having commercial value may be sold and transported. The commissioner may regulate and effect the sale of merchantable timber from such lands as are owned or leased by the state; provided, authority as to the leased lands shall not exceed that provided in the leases.

Subd. 6. Two accounts created; disposition of receipts. There shall be created two accounts, one to be known as the Beltrami Island conservation account and the other as the Pine Island conservation account. All income and revenue received by virtue of all hay and stumpage leases, timber sales, sales of special licenses and permits, as hereinabove provided, from each of the areas described in this section, shall be paid in to the state treasury and credited to that account bearing the name of the project from which the income was derived. These sums are hereby appropriated for the purpose of administering said areas in accordance with the terms of this section and the terms of the leases herein referred to as having been approved and ratified and for making repairs and replacements on the properties leased as provided by the leases. Any portion of income or revenue not needed for the above purposes may be used, subject to the mutual agreement between the state of Minnesota and the United States provided for in the leases, covering the acquisition by the state of Minnesota of additional lands to block in, round out and enlarge its holdings. Nothing herein contained shall alter, modify, or change the method of handling revenue or income provided for in Laws 1929, chapter 258, from lands now in the public domain under the provisions of that act and nothing herein contained shall alter, modify, or change the method of handling revenue or income provided for in Laws 1929, chapter 258, from lands now in the public domain under the provisions of this section.

History: 1941 c 215 s 2-6; 1985 c 248 s 70; 1986 c 444; 1989 c 335 art 4 s 106



Section 84.156 — INTEREST IN CERTAIN LANDS TRANSFERRED TO UNITED STATES.

Subdivision 1. Grant of easement to United States. There is hereby granted to the United States an easement and right to flow and overflow by water the right-of-way of any and all town, county and state roads or highways lying within the Lac qui Parle water control project in Chippewa, Lac qui Parle, Big Stone, and Swift Counties, below the 945.0 foot elevation on project datum, and no claims for damage shall be maintainable against the United States by the state or any of its governmental subdivisions for any damage or injury to such roadways or highways, below such 945.0 foot elevation, because of the operation of any of the dams in said project or the maintenance of any water levels thereby.

Subd. 2. Commissioner to acquire certain titles. The commissioner of natural resources of the state of Minnesota is hereby authorized to acquire by gift, purchase or condemnation, the underlying fee title to the right-of-way of any township or county roads or highways lying within such water control project and not now in public ownership, or the right to flow and overflow the same. The commissioner is further authorized to convey such fee title or flowage easements to the United States, together with any fee titles or easements heretofore obtained by or on behalf of the state, the counties or townships involved, to the right-of-way of any such roads or highways, when such conveyances are required to carry out the purposes of Laws 1943, chapter 476, and Laws 1941, chapter 518.

Subd. 3. Grant effective upon acceptance. The grant contained in subdivision 1 herein shall become effective upon the acceptance of title or easements by the United States to lands adjacent to each such road or highway.

Subd. 4. Certain laws continued in effect. Nothing herein shall be deemed to repeal or supersede Laws 1943, chapter 476, or Laws 1941, chapter 518, but the same and the whole thereof shall be continued in effect.

History: 1945 c 325 s 1-4; 1969 c 1129 art 10 s 2



Section 84.161 — LAND ACQUISITION FOR CERTAIN PURPOSES.

The commissioner of natural resources is hereby authorized to acquire on behalf of the Department of Natural Resources, state of Minnesota, all dam site and flowage easements and other interests in land by gift, purchase, condemnation or otherwise which may be necessary to accomplish the purposes of this section and to construct all dams, structures and control works needed to restore and control the water levels of Goose and Mud Lakes, Cass County, Minnesota, which authority to condemn shall include the condemnation of state-owned land whether held in trust or otherwise and whether or not the same be set aside as lake shore property or other special use under other provisions of law and the commissioner may further use any land of the state under the commissioner's jurisdiction for this project; all for the purpose of improving habitat for fish, wild fowl and game, wild rice and for forestry and fire protection.

History: 1957 c 69 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.162 — POWERS OF COMMISSIONER; FLOWAGE RIGHTS.

The commissioner of natural resources is hereby authorized to enter into contracts and agreements with the United States and any authorized agency thereof for the use by the state of any flowage rights and other interests in land held by the United States needed for the flowage of land for this project and the commissioner of natural resources may acquire such property in fee and may further contract and cooperate with the United States for the operation and control of the levels of said water and the construction and maintenance of any of the structures needed therefor upon such terms and conditions as the commissioner may deem necessary and proper not otherwise inconsistent with law.

History: 1957 c 69 s 2; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.362 — REMOVAL OF STRUCTURES.

Until after the sale of any parcel of tax-forfeited land, whether classified as agricultural or nonagricultural hereunder, the county auditor may, with the approval of the commissioner, provide:

(1) for the sale or demolition of any structure located on the land that has been determined by the county board to be especially liable to fire or so situated as to endanger life or limb or other buildings or property in the vicinity because of age, dilapidated condition, defective chimney, defective electric wiring, any gas connection, heating apparatus, or other defect; and

(2) for the sale of salvage material, if any, therefrom.

History: 1941 c 278 s 8; 2005 c 136 art 9 s 1



Section 84.363 — SALE OF DEAD AND DOWN TIMBER.

The county auditor may with the approval of the county board sell dead, down and mature timber upon any tract of agricultural land designated by the commissioner of natural resources. Such sale of timber products shall be for cash at not less than the appraised value thereof, as determined by the commissioner, to the highest bidder after not less than one week's published notice in an official paper within the county. Any timber offered at such public sale and not sold may thereafter be sold at private sale by the county auditor at not less than the appraised value thereof. The forestry practices to be followed in the cutting of this timber shall be approved by the commissioner.

History: 1941 c 278 s 9; 1969 c 1129 art 10 s 2



Section 84.415 — UTILITY LICENSES, PERMITS.

Subdivision 1. Utility companies, permit to cross state-owned lands. The commissioner of natural resources shall, on or before January 1, 1974, promulgate in the manner provided by chapter 15, rules containing standards and criteria governing the sale of licenses permitting the passage of utilities over public lands and waters. The rules shall include provisions to insure that all projects for which licenses are sold will have a minimum adverse impact on the environment. The commissioner of natural resources may, at public or private sale and for such price and upon such terms as are specified in the rules (except where prohibited by law) grant licenses permitting passage over, under, or across any part of any school, university, internal improvement, swamp, tax-forfeited or other land or public water under the control of the commissioner of natural resources, of telephone, telegraph, and electric power lines, cables or conduits, underground or otherwise, or mains or pipe lines for gas, liquids, or solids in suspension. Any such license shall be cancelable upon reasonable notice by the commissioner for substantial violation of its terms, or if at any time its continuance will conflict with a public use of the land or water over or upon which it is granted, or for any other cause. All such land or public water shall remain subject to sale or lease or other legal use, but in case of sale, lease or other use there may be excepted from the grant or other disposition of land or public water all rights included in any license over, under, or across it, and the license may contain an agreement that there will be such exception. The commissioner may charge a fee in lieu of but not less than that authorized by subdivision 5 if issuing a license containing an agreement that there will be such an exception. All rights so excepted shall be reserved to the state and be cancelable by the commissioner for the same reasons or cause as they might have been canceled before such sale, lease or other use of the land or water. Upon such cancellation, which shall be only after reasonable notice to the licensee, all rights granted by the license shall be vested in the state and may be granted again by the commissioner on the terms and conditions the commissioner may prescribe, but subject to cancellation for the same reasons or causes as they might have been originally canceled unless ownership of the fee and of the license are merged. Any license granted before April 13, 1951, may be governed by it if the licensee and commissioner so agree. Reasonable notice as used in this subdivision means a 90-day written notice addressed to the record owner of the license at the last known address, and upon cancellation the commissioner may grant extensions of time to vacate the premises affected.

Subd. 2. [Repealed, 1967 c 536 s 3]

Subd. 3. Application, form. The application for license or permit shall be in quadruplicate, and shall include with each copy a legal description of the lands or waters affected, a metes and bounds description of the required right-of-way, a map showing said features, and a detailed design of any structures necessary, or in lieu thereof shall be in such other form, and include such other descriptions, maps or designs, as the commissioner may require. The commissioner may at any time order such changes or modifications respecting construction or maintenance of structures or other conditions of the license or permit as the commissioner deems necessary to protect the public health and safety.

Subd. 3a. Joint applications for residential use. An application for a utility license may cover more than one type of utility if the utility lines are being installed for residential use only. Separate applications submitted by utilities for the same crossing shall be joined together and processed as one application, provided that the applications are submitted within one year of each other and the utility lines are for residential use only. The application fees for a joint application or separate applications subsequently joined together shall be as if only one application was submitted.

Subd. 4. Attorney general, duties. The license or permit to be granted shall be in a form to be prescribed by the attorney general; shall describe the location of the license or permit thereby granted and shall continue until canceled by the commissioner, subject to change or modification as herein provided.

Subd. 5. Fees; disposition. (a) In the event the construction of lines causes damage to timber or other property of the state on or along the same, the license or permit shall also provide for payment to the commissioner of management and budget of the amount of the damages as determined by the commissioner.

(b) The application fee specified in Minnesota Rules is credited to the general fund.

(c) The utility crossing fees specified in Minnesota Rules shall be credited to the fund to which other income or proceeds of sale from the land would be credited as provided by law, otherwise to the general fund.

(d) Money received from licenses and permits issued under this section for use of the beds of navigable waters shall be credited to the permanent school fund.

(e) Money received under subdivision 6 must be credited to the land management account in the natural resources fund and is appropriated to the commissioner of natural resources to cover the costs incurred for issuing and monitoring utility licenses.

Subd. 6. Supplemental application fee and monitoring fee. (a) In addition to the application fee and utility crossing fees specified in Minnesota Rules, the commissioner of natural resources shall assess the applicant for a utility license the following fees:

(1) a supplemental application fee of $1,750 for a public water crossing license and a supplemental application fee of $3,000 for a public lands crossing license, to cover reasonable costs for reviewing the application and preparing the license; and

(2) a monitoring fee to cover the projected reasonable costs for monitoring the construction of the utility line and preparing special terms and conditions of the license to ensure proper construction. The commissioner must give the applicant an estimate of the monitoring fee before the applicant submits the fee.

(b) The applicant shall pay fees under this subdivision to the commissioner of natural resources. The commissioner shall not issue the license until the applicant has paid all fees in full.

(c) Upon completion of construction of the improvement for which the license or permit was issued, the commissioner shall refund the unobligated balance from the monitoring fee revenue. The commissioner shall not return the application fees, even if the application is withdrawn or denied.

(d) If the fees collected under paragraph (a), clause (1), are not sufficient to cover the costs of reviewing the applications and preparing the licenses, the commissioner shall improve efficiencies and otherwise reduce department costs and activities to ensure the revenues raised under paragraph (a), clause (1), are sufficient, and that no other funds are necessary to carry out the requirements.

Subd. 7. Application fee exemption. (a) A utility license for crossing public lands or public waters is exempt from all application fees specified in this section and in rules adopted under this section.

(b) This subdivision does not apply to electric power lines, cables, or conduits 100 kilovolts or greater or to main pipelines for gas, liquids, or solids in suspension.

History: 1941 c 145; 1943 c 540 s 1; 1947 c 568 s 1; 1951 c 356 s 1,2; 1967 c 536 s 2; 1969 c 399 s 1; 1969 c 516 s 1; 1969 c 1129 art 10 s 2; 1973 c 479 s 1,2; 1985 c 248 s 70; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 37 art 1 s 12,13; 2009 c 101 art 2 s 109; 2010 c 361 art 4 s 5,6; 2013 c 114 art 4 s 3; 1Sp2015 c 4 art 4 s 4



Section 84.42 — VIOLATIONS; PENALTIES.

Subdivision 1. Penalties. Any person violating any of the provisions of sections 84.091 to 84.15, or any of the orders of the commissioner promulgated in pursuance of the provisions thereof, shall be guilty of a misdemeanor; and, upon a second conviction within a period of three years, the person's license shall become null and void and no license of the same kind shall be issued to the person for one year after the date of such conviction; and any person violating, or threatening to violate, any provisions of sections 84.091 to 84.15 and Laws 1939, chapter 231, may be restrained by injunction proceedings brought in the name of the state by the attorney general or by any county attorney.

Subd. 2. [Repealed, 1965 c 45 s 73]

History: (3109-6, 6131-19) 1939 c 207 s 6; 1939 c 231 s 16; 1969 c 129 s 1; 1986 c 444; 1996 c 410 s 58



Section 84.523 — BWCA; MANAGEMENT OF MINERALS AND RELATED RESOURCES.

Subdivision 1. Definition. For the purposes of this section, the term "Boundary Waters Canoe Area" means that area of lands and waters included within the boundaries designated in federal regulation REG U-3, Code of Federal Regulations, title 36, section 293.16, as that regulation provided on January 1, 1975.

Subd. 2. Intent. The legislature finds that a combination of state legislative and administrative actions and court decisions have established a public policy of primarily wilderness management for state lands and waters within the Boundary Waters Canoe Area. This state policy, together with a similar federal policy and international actions consistent with these state and federal policies, has created an area of hundreds of thousands of acres of land and water containing myriad lakes and streams, wooded shores, virgin forests, and other natural attractions of surpassing scenic beauty and solitude, free from substantially all commercial activities and artificial development such as hydroelectric dams and power lines, resorts, roads, sawmills, and timber harvesting in no-cut zones.

Subd. 3. Mining; prohibition. Except with the prior approval of the legislature in those cases of national emergency which have been declared by the Congress and which direct the need for exploration and mining of federal lands within the Boundary Waters Canoe Area, and after an investigation and determination by the commissioner of natural resources pursuant to subdivision 5 no state-owned or administered land may be leased for exploration or mining of minerals, and no state permits, licenses or leases shall be issued to use any other state natural resources for any mineral exploration or mining operations in the Boundary Waters Canoe Area.

Subd. 4. Peat harvesting; prohibition. Except with prior approval of the legislature in those cases of national emergency which have been declared by the Congress and which direct the need for exploitation of peat deposits on federal land within the Boundary Waters Canoe Area, and after an investigation and determination by the commissioner of natural resources pursuant to subdivision 5 no state-owned or administered land may be leased for the purpose of harvesting peat, and no state permits, licenses or leases shall be issued to use any other state natural resources for the purpose of harvesting peat in the Boundary Waters Canoe Area.

Subd. 5. Investigation and determination. In the event of a national emergency declared by Congress which requires, for the protection of national interests, exploitation of natural resources of the type found in the Boundary Waters Canoe Area, the commissioner of natural resources shall investigate and determine if there are reasonable alternative methods for providing the needed resources. If the investigation shows there are reasonable alternatives to exploitation of natural resources in the area, no permit for development shall be issued. If the commissioner of natural resources determines there is a need to provide resources from within the Boundary Waters Canoe Area, and that there is no reasonable alternative available to meet the need, a permit may be issued upon approval by the state legislature.

Subd. 6. State-owned lands. Acquired lands owned by the state within the Boundary Waters Canoe Area defined in subdivision 1 are designated as state wilderness areas under section 86A.05, subdivision 6.

History: 1976 c 322 s 1; 1Sp2003 c 13 s 1



Section 84.525 — MAINTENANCE OF CAMPSITES IN THE BWCA.

All reservation fees paid to the state attributable to state-owned lands within the Boundary Waters Canoe Area must be credited to an account in the special revenue fund and are appropriated to the commissioner of natural resources for maintenance of state-owned campsites within the Boundary Waters Canoe Area. The commissioner may enter into cooperative agreements with the federal government for maintenance of the campsites.

History: 1992 c 513 art 2 s 21



Section 84.63 — CONVEYANCE OF INTERESTS IN LANDS TO STATE AND FEDERAL GOVERNMENTS.

(a) Notwithstanding any existing law to the contrary, the commissioner of natural resources is hereby authorized on behalf of the state to convey to the United States or to the state of Minnesota or any of its subdivisions, upon state-owned lands under the administration of the commissioner of natural resources, permanent or temporary easements for specified periods or otherwise for trails, highways, roads including limitation of right of access from the lands to adjacent highways and roads, flowage for development of fish and game resources, stream protection, flood control, and necessary appurtenances thereto, such conveyances to be made upon such terms and conditions including provision for reversion in the event of non-user as the commissioner of natural resources may determine.

(b) In addition to the fee for the market value of the easement, the commissioner of natural resources shall assess the applicant the following fees:

(1) an application fee of $2,000 to cover reasonable costs for reviewing the application and preparing the easement; and

(2) a monitoring fee to cover the projected reasonable costs for monitoring the construction of the improvement for which the easement was conveyed and preparing special terms and conditions for the easement. The commissioner must give the applicant an estimate of the monitoring fee before the applicant submits the fee.

(c) The applicant shall pay these fees to the commissioner of natural resources. The commissioner shall not issue the easement until the applicant has paid in full the application fee, the monitoring fee, and the market value payment for the easement.

(d) Upon completion of construction of the improvement for which the easement was conveyed, the commissioner shall refund the unobligated balance from the monitoring fee revenue. The commissioner shall not return the application fee, even if the application is withdrawn or denied.

(e) Money received under paragraph (b) must be deposited in the land management account in the natural resources fund and is appropriated to the commissioner of natural resources to cover the reasonable costs incurred for issuing and monitoring easements.

(f) A county or joint county regional railroad authority is exempt from all fees specified under this section for trail easements on state-owned land.

History: Ex1967 c 21 s 1; 1969 c 1129 art 10 s 2; 1998 c 403 s 2; 2009 c 37 art 1 s 14; 2013 c 114 art 4 s 4



Section 84.631 — ROAD EASEMENTS ACROSS STATE LANDS.

(a) Except as provided in section 85.015, subdivision 1b, the commissioner of natural resources, on behalf of the state, may convey a road easement across state land under the commissioner's jurisdiction to a private person requesting an easement for access to property owned by the person only if the following requirements are met: (1) there are no reasonable alternatives to obtain access to the property; and (2) the exercise of the easement will not cause significant adverse environmental or natural resource management impacts.

(b) The commissioner shall:

(1) require the applicant to pay the market value of the easement;

(2) limit the easement term to 50 years if the road easement is across school trust land;

(3) provide that the easement reverts to the state in the event of nonuse; and

(4) impose other terms and conditions of use as necessary and appropriate under the circumstances.

(c) An applicant shall submit an application fee of $2,000 with each application for a road easement across state land. The application fee is nonrefundable, even if the application is withdrawn or denied.

(d) In addition to the payment for the market value of the easement and the application fee, the commissioner of natural resources shall assess the applicant a monitoring fee to cover the projected reasonable costs for monitoring the construction of the road and preparing special terms and conditions for the easement. The commissioner must give the applicant an estimate of the monitoring fee before the applicant submits the fee. The applicant shall pay the application and monitoring fees to the commissioner of natural resources. The commissioner shall not issue the easement until the applicant has paid in full the application fee, the monitoring fee, and the market value payment for the easement.

(e) Upon completion of construction of the road, the commissioner shall refund the unobligated balance from the monitoring fee revenue.

(f) Fees collected under paragraphs (c) and (d) must be credited to the land management account in the natural resources fund and are appropriated to the commissioner of natural resources to cover the reasonable costs incurred under this section.

History: 1983 c 297 s 1; 1986 c 444; 1988 c 628 s 2; 1995 c 220 s 58; 1Sp2005 c 1 art 2 s 18; 2009 c 37 art 1 s 15; 2012 c 236 s 1



Section 84.632 — CONVEYANCE OF UNNEEDED STATE EASEMENTS.

(a) Notwithstanding section 92.45, the commissioner of natural resources may, in the name of the state, release all or part of an easement acquired by the state upon application of a landowner whose property is burdened with the easement if the easement is not needed for state purposes.

(b) All or part of an easement may be released by payment of the market value of the easement. The release must be in a form approved by the attorney general.

(c) Money received under paragraph (b) must be credited to the account from which money was expended for purchase of the easement. If there is no specific account, the money must be credited to the land acquisition account established in section 94.165.

(d) In addition to payment under paragraph (b), the commissioner of natural resources shall assess a landowner who applies for a release under this section an application fee of $2,000 for reviewing the application and preparing the release of easement. The applicant shall pay the application fee to the commissioner of natural resources. The commissioner shall not issue the release of easement until the applicant has paid the application fee in full. The commissioner shall not return the application fee, even if the application is withdrawn or denied.

(e) Money received under paragraph (d) must be credited to the land management account in the natural resources fund and is appropriated to the commissioner of natural resources to cover the reasonable costs incurred under this section.

History: 1988 c 628 s 3; 1993 c 285 s 2; 2009 c 37 art 1 s 16



Section 84.633 — EXCHANGE OF ROAD EASEMENTS.

Subdivision 1. Authority. The commissioner of natural resources, on behalf of the state, may convey a road easement according to this section for access across state land under the commissioner's jurisdiction in exchange for a road easement for access to property owned by the United States, the state of Minnesota or any of its subdivisions, or a private party. The exercise of the easement across state land must not cause significant adverse environmental or natural resources management impacts. Exchanges under this section are limited to existing access corridors.

Subd. 2. Substantially equal acres. The acres covered by the state easement conveyed by the commissioner must be substantially equal to the acres covered by the easement being received by the commissioner. For purposes of this section, "substantially equal" means that the acres do not differ by more than 20 percent. The commissioner's finding of substantially equal acres is in lieu of an appraisal or other determination of value of the lands.

Subd. 3. School trust lands. If the commissioner conveys a road easement over school trust land to a nongovernmental entity, the term of the road easement is limited to 50 years. The easement exchanged with the state may be limited to 50 years or may be perpetual.

Subd. 4. Terms and conditions. The commissioner may impose terms and conditions of use as necessary and appropriate under the circumstances. The state may accept an easement with similar terms and conditions as the state easement.

Subd. 5. Survey. If the commissioner determines that a survey is required, the governmental unit or private landowner shall pay to the commissioner a survey fee of not less than one half of the cost of the survey as determined by the commissioner.

Subd. 6. Application fee. When a private landowner or governmental unit, except the state, presents to the commissioner an offer to exchange road easements, the private landowner or governmental unit shall pay an application fee as provided under section 84.63 to cover reasonable costs for reviewing the application and preparing the easements.

Subd. 7. Title. If the commissioner determines it is necessary to obtain an opinion as to the title of the land being encumbered by the easement that will be received by the commissioner, the governmental unit or private landowner shall submit an abstract of title or other title information sufficient to determine possession of the land, improvements, liens, encumbrances, and other matters affecting title.

Subd. 8. Disposition of fees. (a) Any fee paid under subdivision 5 must be credited to the account from which expenses are or will be paid and the fee is appropriated for the expenditures in the same manner as other money in the account.

(b) Any fee paid under subdivision 6 must be deposited in the land management account in the natural resources fund and is appropriated to the commissioner to cover the reasonable costs incurred for preparing and issuing the state road easement and accepting the road easement from the private landowner or governmental entity.

History: 2013 c 114 art 4 s 5



Section 84.64 — CONSERVATION RESTRICTIONS.

Subdivision 1. Acquisition. A conservation restriction for a definite period or in perpetuity may be acquired by:

(a) The commissioner of natural resources, in the name of the state, by gift, purchase or exchange, with funds specifically made available for that purpose;

(b) A nonprofit charitable corporation whose purposes include conservation of land or water areas; or

(c) A home rule charter or statutory city.

Subd. 2. Definition. For the purpose of this section, a "conservation restriction" means a right, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of land or in any order of taking, appropriate to retaining land or water areas predominately in their natural, scenic, open or wooded condition, or as suitable habitat for fish and wild life, to forbid or limit any or all:

(a) Construction or placing of buildings, roads, signs, billboards or other advertising, utilities or other structures on or above the ground.

(b) Dumping or placing of soil or other substance or material as landfill, or dumping or placing of trash, waste or unsightly or offensive materials.

(c) Removal or destruction of trees, shrubs or other vegetation.

(d) Excavation, dredging or removal of loam, peat, gravel, soil, rock or other material substance in such manner as to affect the surface.

(e) Surface use except for purposes permitting the land or water area to remain predominately in its natural condition.

(f) Activities detrimental to drainage, flood control, water conservation, erosion control or soil conservation, or fish and wild life habitat preservation, or

(g) Other acts or uses detrimental to such retention of land or water areas.

History: 1974 c 531 s 1; 1975 c 163 s 1; 1979 c 159 s 1



Section 84.65 — CONSERVATION RESTRICTIONS; EFFECT OF RECORDING; RELEASE OF RESTRICTIONS; ENFORCEMENT.

Subdivision 1. Enforceability; notice; recording. No conservation restriction defined in section 84.64 and acquired pursuant to section 84.64, subdivision 1, shall be unenforceable on account of lack of privity of estate or contract or lack of benefit to particular land. Nonprofit charitable corporations or home rule charter or statutory cities acquiring such conservation restrictions shall file a notice of each such acquisition with the Department of Natural Resources within 90 days. All restrictions shall be duly recorded and indexed in the office of the county recorder or the registrar of titles for the county where the land lies so as to affect its title, in the manner of other conveyances of interests in land, and shall describe the land subject to the restrictions by adequate legal description or by reference to a recorded plat showing its boundaries.

Subd. 2. Remedy; right to enter. The restriction may be enforced by injunction and shall entitle representatives of the holder of it to enter the land in a reasonable manner and at reasonable times to assure compliance.

Subd. 3. Conveyance; release; reversion. The restriction may be conveyed in the same manner as any other interest in land. Notwithstanding any other provision to the contrary, a restriction may be released by the holder of the restriction or the dominant interest to the holder of the fee title or the servient interest. In the event a corporation, defined in section 84.64, subdivision 1, clause (b), no longer holds a license to do business in Minnesota, and said corporation has made no provision for the disposition of a conservation restriction held by it by transfer to another nonprofit corporation, the conservation restriction shall revert to and vest in the state of Minnesota and be administered by the commissioner of natural resources.

Subd. 4. Construction. This section shall not be construed to imply that any restriction, easement, covenant or condition which does not have the benefit of this section shall, on account of any provision hereof, be unenforceable. Nothing in this section or section 84.64 shall diminish the powers granted by law to the commissioner of natural resources or to any other state agency or political subdivision to acquire by purchase, gift, eminent domain or otherwise and to use land for public purposes.

History: 1974 c 531 s 2; 1975 c 163 s 2,3; 1976 c 181 s 2; 1979 c 159 s 2



Section 84.66 — MINNESOTA FORESTS FOR THE FUTURE PROGRAM.

Subdivision 1. Purpose. The Minnesota forests for the future program identifies and protects private, working forest lands for their timber, scenic, recreational, fish and wildlife habitat, threatened and endangered species, and other cultural and environmental values.

Subd. 2. Definitions. For the purpose of this section, the following terms have the meanings given:

(1) "forest land" has the meaning given under section 89.001, subdivision 4;

(2) "forest resources" has the meaning given under section 89.001, subdivision 8;

(3) "guidelines" has the meaning given under section 89A.01, subdivision 8;

(4) "riparian land" has the meaning given under section 103F.511, subdivision 8c; and

(5) "working forest land" means land that provides a broad range of goods and services, including forest products, recreation, fish and wildlife habitat, clean air and water, and carbon sequestration.

Subd. 3. Establishment. The commissioner of natural resources shall establish and administer a Minnesota forests for the future program. Land selected for inclusion in the program shall be evaluated on the land's potential for:

(1) producing timber and other forest products;

(2) maintaining forest landscapes;

(3) providing public recreation; and

(4) providing ecological, fish and wildlife habitat, and other cultural and environmental values and values consistent with working forest lands.

Subd. 4. Land eligibility. Land may be placed in the Minnesota forests for the future program if it:

(1) is:

(i) forest land;

(ii) desirable land adjacent to forest land, as determined by the commissioner; or

(iii) beneficial to forest resource protection;

(2) is at least five acres in size, except for a riparian area or an area providing access to state forest land; and

(3) is not set aside, enrolled, or diverted under another federal or state program, unless enrollment in the Minnesota forests for the future program would provide additional conservation benefits or a longer enrollment term than under the current federal or state program.

Subd. 5. Land interests. The commissioner may acquire permanent interests in lands by fee title, easement acquisition, gift, or donation. An acquired easement shall require a forestry management plan unless the requirement is waived or modified by the commissioner. The plan will guide forest management activities consistent with the purposes and terms of the easement and shall incorporate guidelines and other forest management practices as determined by the commissioner to provide perpetuation of the forest. The plan shall be developed in accordance with the guidelines.

Subd. 6. Application. The commissioner shall accept applications from owners of eligible lands at the time, in the form, and containing the information as the commissioner may prescribe. If the number of applications exceeds the ability to fund them all, priority shall be given to those applications covering lands providing the greatest public benefits for timber productivity, public access, and ecological and wildlife values.

Subd. 7. Landowner responsibilities. The commissioner may enroll eligible land in the program by signing an easement in recordable form with a landowner in which the landowner agrees to:

(1) convey to the state a permanent easement that is not subject to any prior title, lien, or encumbrance; and

(2) manage the land in a manner consistent with the purposes for which the land was selected for the program and not convert the land to other uses.

Subd. 8. Correction of easement boundary lines. To correct errors in legal descriptions for easements that affect the ownership interests in the state and adjacent landowners, the commissioner may, in the name of the state, convey without consideration, interests of the state necessary to correct legal descriptions of boundaries. The conveyance must be by quitclaim deed or release in a form approved by the attorney general.

Subd. 9. Terminating or changing an easement. The commissioner may terminate an easement, with the consent of the property owner, if the commissioner determines termination to be in the public interest. The commissioner may modify the terms of an easement if the commissioner determines that modification will help implement the Minnesota forests for the future program or facilitate the program's administration.

Subd. 10. Payments. Payments to landowners under the Minnesota forests for the future program shall be made in accordance with law and Department of Natural Resources acquisition policies, procedures, and other funding requirements.

Subd. 11. Monitoring, enforcement, and damages. (a) The commissioner shall establish a long-term program for monitoring and enforcing Minnesota forests for the future easements. The program must require that a financial contribution be made for each easement to cover the costs of managing, monitoring, and enforcing the easement.

(b) A landowner who violates the terms of an easement under this section or induces, assists, or allows another to do so is liable to the state for damages due to the loss of timber, scenic, recreational, fish and wildlife habitat, threatened and endangered species, and other cultural and environmental values.

(c) Upon request of the commissioner, the attorney general may commence an action for specific performance, injunctive relief, damages, including attorney fees, and any other appropriate relief to enforce this section in district court in the county where all or part of the violation is alleged to have been committed or where the landowner resides or has a principal place of business.

Subd. 12. Rulemaking exemption. Easements agreed to under this section are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 2008 c 357 s 5; 2008 c 368 art 1 s 6; 2009 c 172 art 2 s 11; 2009 c 176 art 1 s 3



Section 84.67 — FORESTS FOR THE FUTURE REVOLVING ACCOUNT.

A forests for the future revolving account is created in the natural resources fund. Money in the account is appropriated to the commissioner of natural resources for the acquisition of forest lands that meet the eligibility criteria in section 84.66, subdivision 4. The commissioner shall sell the lands acquired under this section, subject to an easement as provided in section 84.66. Money received from the sale of forest lands acquired under this section and interest earned on the account shall be deposited into the account.

History: 2008 c 357 s 6; 2008 c 368 art 1 s 7; 2012 c 272 s 3



Section 84.69 — NATURAL RESOURCES CONSERVATION EASEMENT STEWARDSHIP ACCOUNT.

Subdivision 1. Account established; sources. The natural resources conservation easement stewardship account is created in the special revenue fund. The account consists of money credited to the account and interest and other earnings on money in the account. The State Board of Investment must manage the account to maximize long-term gain. The following revenue must be deposited in the natural resources conservation easement stewardship account:

(1) contributions to the account or specified for any purpose of the account;

(2) contributions under subdivision 3; section 84.66, subdivision 11; or other applicable law;

(3) money appropriated for any of the purposes described in subdivision 2;

(4) money appropriated for monitoring and enforcement of easements and earnings on the money appropriated that revert to the state under section 97A.056, subdivision 17, or other applicable law; and

(5) gifts under section 84.085 for conservation easement stewardship.

Subd. 2. Appropriation; purposes of account. Five percent of the balance on July 1 of each year in the natural resources conservation easement stewardship account is annually appropriated to the commissioner of natural resources and may be spent only to cover the costs of managing conservation easements held by the Department of Natural Resources, including costs associated with monitoring, landowner contacts, records storage and management, processing landowner notices, requests for approval or amendments, enforcement, and legal services associated with conservation easement management activities.

Subd. 3. Financial contributions. The commissioner shall seek a financial contribution to the natural resources conservation easement stewardship account for each conservation easement acquired by or assigned to the Department of Natural Resources. Unless otherwise provided by law, the commissioner shall determine the amount of the contribution, which must be an amount calculated to earn sufficient money to meet the costs of managing the conservation easement at a level that neither significantly overrecovers nor underrecovers the costs. In determining the amount of the financial contribution, the commissioner shall consider:

(1) the estimated annual staff hours needed to manage the conservation easement, taking into consideration factors such as easement type, size, location, and complexity;

(2) the average hourly wages for the class or classes of employees expected to manage the conservation easement;

(3) the estimated annual travel expenses to manage the conservation easement;

(4) the estimated annual miscellaneous costs to manage the conservation easement, including supplies and equipment, information technology support, and aerial flyovers;

(5) the estimated annualized cost of legal services, including the cost to enforce the easement in the event of a violation; and

(6) the expected rate of return on investments in the account.

History: 1Sp2015 c 4 art 4 s 5



Section 84.76 — APPRENTICE RIDER VALIDATION.

Subdivision 1. Definition. For the purpose of this section, "accompanied by" means within a distance of another person that permits uninterrupted visual contact and verbal communication.

Subd. 2. Apprentice rider requirements. Notwithstanding sections 84.793, 84.862, 84.925, and 84.9256, a person who is age 12 or over and who does not possess a required safety certificate may participate in up to two trail-riding events sponsored by the commissioner in state parks, state trails, state recreation areas, and state forests that are designed to involve apprentice riders. The person must be accompanied by an adult with a valid safety certificate. All vehicles must be properly registered for use in Minnesota.

History: 2012 c 272 s 4



Section 84.771 — OFF-HIGHWAY VEHICLE DEFINITION.

For the purposes of sections 84.771 to 84.930, "off-highway vehicle" means an off-highway motorcycle, as defined under section 84.787, subdivision 7; an off-road vehicle, as defined under section 84.797, subdivision 7; or an all-terrain vehicle, as defined under section 84.92, subdivision 8.

History: 2003 c 128 art 1 s 18



Section 84.773 — RESTRICTIONS ON OPERATION.

Subdivision 1. Restrictions. A person may not intentionally operate an off-highway vehicle:

(1) on a trail on public land that is designated or signed for nonmotorized use only;

(2) on restricted areas within public lands that are posted or where gates or other clearly visible structures are placed to prevent unauthorized motorized vehicle access;

(3) except as specifically authorized by law or rule adopted by the commissioner, in unfrozen public waters, as defined in section 103G.005; in a state park; in a scientific and natural area; or in a wildlife management area; or

(4) in a calcareous fen, as identified by the commissioner.

Subd. 2. Wetland disturbance. A person may not operate an off-highway vehicle in a manner to:

(1) indicate a willful, wanton, or reckless disregard for the safety of persons or property;

(2) carelessly upset the natural and ecological balance of a wetland or public waters wetland; or

(3) impact a wetland or public waters wetland in excess of the amounts authorized in section 103G.2241, subdivision 9, unless:

(i) sequencing of the impact is followed according to section 103G.222, subdivision 1, paragraph (b), and the impact is repaired under section 103G.2242, and rules adopted pursuant to that section; or

(ii) the activity is exempt under section 103G.2241.

Subd. 3. Private land access. The commissioner may grant up to a ten-year permit to exempt a private landowner or leaseholder from this section when the only reasonable access to a permit applicant's land is across state land.

History: 2003 c 128 art 1 s 19; 2004 c 255 s 6



Section 84.774 — OFF-HIGHWAY VEHICLE CRIMINAL PENALTIES.

(a) Except as provided in paragraph (b), a person who violates a provision of sections 84.773; 84.777; 84.788 to 84.795; 84.798 to 84.804; 84.90; or 84.922 to 84.928 or rules of the commissioner relating to off-highway vehicle use is guilty of a misdemeanor.

(b) A person is guilty of a gross misdemeanor if the person violates section 84.773, subdivision 2, clause (2), and the person recklessly upsets the natural and ecological balance of a wetland or public waters wetland.

(c) A person is prohibited from operating an off-highway vehicle for a period of one year if the person is:

(1) convicted of a gross misdemeanor under paragraph (b);

(2) convicted of or subject to a final order under section 84.775 for a violation of the prohibition on the intentional operation on unfrozen public water, in a state park, in a scientific and natural area, or in a wildlife management area under section 84.773, subdivision 1, clause (3);

(3) convicted of or is subject to a final order under section 84.775 for a violation of the prohibition on the willful, wanton, or reckless disregard for the safety of persons or property under section 84.773, subdivision 2, clause (1); or

(4) convicted of or subject to a final order under section 84.775 for a violation of the prohibition on carelessly upsetting the natural and ecological balance of a wetland or public waters wetland under section 84.773, subdivision 2, clause (2).

The commissioner shall notify the person of the time period during which the person is prohibited from operating an off-highway vehicle.

History: 2009 c 176 art 1 s 4



Section 84.7741 — OFF-HIGHWAY VEHICLE FORFEITURE.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "Appropriate agency" means a law enforcement agency that has the authority to make an arrest for a violation of a designated offense.

(c) "Claimant" means an owner of an off-highway vehicle or a person claiming a leasehold or security interest in an off-highway vehicle.

(d) "Designated offense" means a second gross misdemeanor violation under section 84.774, paragraph (b).

(e) "Family or household member" means:

(1) a parent, stepparent, or guardian;

(2) any of the following persons related by blood, marriage, or adoption: brother, sister, stepbrother, stepsister, first cousin, aunt, uncle, nephew, niece, grandparent, great-grandparent, great-uncle, or great-aunt; or

(3) persons residing together or persons who regularly associate and communicate with one another outside of a workplace setting.

(f) "Off-highway vehicle" and "vehicle" do not include an off-highway vehicle that is stolen or taken in violation of the law.

(g) "Owner" means a person legally entitled to possession, use, and control of an off-highway vehicle, including a lessee of an off-highway vehicle if the lease agreement has a term of 180 days or more. There is a rebuttable presumption that a person registered as the owner of an off-highway vehicle according to the records of the Department of Public Safety or the Department of Natural Resources is the legal owner. For purposes of this section, if an off-highway vehicle is owned jointly by two or more people, each owner's interest extends to the whole of the vehicle and is not subject to apportionment.

(h) "Prosecuting authority" means the attorney in the jurisdiction in which the designated offense occurred, or a designee, who is responsible for prosecuting violations of a designated offense. If a state agency initiated the forfeiture and the attorney responsible for prosecuting the designated offense declines to pursue forfeiture, the attorney general's office, or its designee, may initiate forfeiture under this section.

(i) "Security interest" means a bona fide security interest perfected according to section 168A.17, subdivision 2, based on a loan or other financing that, if an off-highway vehicle is required to be registered under chapter 168, is listed on the vehicle's title.

Subd. 2. Seizure. (a) An off-highway vehicle subject to forfeiture under this section may be seized by the appropriate agency upon process issued by any court having jurisdiction over the vehicle.

(b) Property may be seized without process if:

(1) the seizure is incident to a lawful arrest or a lawful search;

(2) the vehicle subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding under this section; or

(3) the appropriate agency has probable cause to believe that the delay occasioned by the necessity to obtain process would result in the removal or destruction of the vehicle. If property is seized without process under this clause, the prosecuting authority must institute a forfeiture action under this section as soon as is reasonably possible by serving a notice of seizure and intent to forfeit at the address of the owner as listed in the records of the Department of Public Safety or Department of Natural Resources.

(c) When an off-highway vehicle is seized, the officer must provide a receipt to the person found in possession of the vehicle; or in the absence of any person, the officer must leave a receipt in the place where the vehicle was found, if reasonably possible.

Subd. 3. Right to possession vests immediately; custody. All right, title, and interest in an off-highway vehicle subject to forfeiture under this section vests in the appropriate agency upon commission of the conduct resulting in the designated offense giving rise to the forfeiture. Any vehicle seized under this section is not subject to replevin, but is deemed to be in the custody of the appropriate agency subject to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When an off-highway vehicle is seized under this section, the appropriate agency shall use reasonable diligence to secure the property and prevent waste and may do any of the following:

(1) place the vehicle under seal;

(2) remove the vehicle to a place designated by the agency; and

(3) place a disabling device on the vehicle.

Subd. 4. Bond by owner for possession. If the owner of an off-highway vehicle that has been seized under this section seeks possession of the vehicle before the forfeiture action is determined, the owner may give security or post bond payable to the appropriate agency in an amount equal to the retail value of the seized vehicle. On posting the security or bond, the seized vehicle may be returned to the owner. The forfeiture action must proceed against the security as if it were the seized vehicle. This subdivision does not apply to a vehicle being held for investigatory purposes.

Subd. 5. Evidence. Certified copies of court records and off-highway vehicle and driver's records concerning prior incidents are admissible as substantive evidence where necessary to prove the commission of a designated offense.

Subd. 5a. Petition for remission or mitigation. Prior to the entry of a court order disposing with the forfeiture action, any person who has an interest in forfeited property may file with the prosecuting authority a petition for remission or mitigation of the forfeiture. The prosecuting authority may remit or mitigate the forfeiture upon terms and conditions the prosecuting authority deems reasonable if the prosecuting authority finds that: (1) the forfeiture was incurred without willful negligence or without any intention on the part of the petitioner to violate the law; or (2) extenuating circumstances justify the remission or mitigation of the forfeiture.

Subd. 6. Vehicle subject to forfeiture. An off-highway vehicle is subject to forfeiture under this section if it was used in the commission of a designated offense.

Subd. 7. Presumptions; limitations on vehicle forfeiture. (a) An off-highway vehicle is presumed subject to forfeiture under this section if the driver:

(1) is convicted of the designated offense upon which the forfeiture is based; or

(2) fails to appear for a scheduled court appearance with respect to the designated offense charged and fails to voluntarily surrender within 48 hours after the time required for appearance.

(b) An off-highway vehicle encumbered by a security interest perfected according to section 168A.17, subdivision 2, or subject to a lease that has a term of 180 days or more, is subject to the interest of the secured party or lessor unless the party or lessor had knowledge of or consented to the act upon which the forfeiture is based. However, when the proceeds of the sale of a seized vehicle do not equal or exceed the outstanding loan balance, the appropriate agency shall remit all proceeds of the sale to the secured party after deducting the agency's costs for the seizure, tow, storage, forfeiture, and sale of the vehicle. If the sale of the vehicle is conducted in a commercially reasonable manner consistent with section 336.9-610, the agency is not liable to the secured party for any amount owed on the loan in excess of the sale proceeds. The validity and amount of a nonperfected security interest must be established by its holder by clear and convincing evidence.

(c) Notwithstanding paragraph (b), the secured party's or lessor's interest in an off-highway vehicle is not subject to forfeiture based solely on the secured party's or lessor's knowledge of the act or omission upon which the forfeiture is based if the secured party or lessor demonstrates by clear and convincing evidence that the party or lessor took reasonable steps to terminate use of the vehicle by the offender.

(d) An off-highway vehicle is not subject to forfeiture under this section if its owner can demonstrate by clear and convincing evidence that the owner did not have actual or constructive knowledge that the vehicle would be used or operated in any manner contrary to law or that the owner took reasonable steps to prevent use of the vehicle by the offender. If the offender is a family or household member of the owner and has three or more prior off-highway vehicle convictions, the owner is presumed to know of any vehicle use by the offender that is contrary to law.

Subd. 8. Administrative forfeiture procedure. (a) An off-highway vehicle used to commit a designated offense is subject to administrative forfeiture under this subdivision.

(b) Within 60 days from when an off-highway vehicle is seized under subdivision 2, or within a reasonable time after seizure, the appropriate agency shall serve the driver or operator of the vehicle with a notice of the seizure and intent to forfeit the vehicle. Additionally, when an off-highway vehicle is seized under subdivision 2, or within a reasonable time after that, all persons known to have an ownership, possessory, or security interest in the vehicle must be notified of the seizure and the intent to forfeit the vehicle. For those vehicles required to be registered under chapter 168, the notification to a person known to have a security interest in the vehicle is required only if the vehicle is registered under chapter 168 and the interest is listed on the vehicle's title. Upon motion by the appropriate agency or prosecuting authority, a court may extend the time period for sending notice for a period not to exceed 90 days for good cause shown. Notice mailed by certified mail to the address shown in Department of Public Safety records is sufficient notice to the registered owner of the vehicle. For off-highway vehicles not required to be registered under chapter 168, notice mailed by certified mail to the address shown in the applicable filing or registration for the vehicle is sufficient notice to a person known to have an ownership, possessory, or security interest in the vehicle. Otherwise, notice may be given in the manner provided by law for service of a summons in a civil action.

(c) The notice must be in writing and contain:

(1) a description of the vehicle seized;

(2) the date of the seizure; and

(3) notice of the right to obtain judicial review of the forfeiture and of the procedure for obtaining that judicial review, printed in English. This requirement does not preclude the appropriate agency from printing the notice in other languages in addition to English.

Substantially the following language must appear conspicuously in the notice:

"WARNING: You will automatically lose the above-described property and the right to be heard in court if you do not file a lawsuit and serve the prosecuting authority within 60 days. You may file your lawsuit in conciliation court if the property is worth $15,000 or less; otherwise, you must file in district court. You may not have to pay a filing fee for your lawsuit if you are unable to afford the fee. You do not have to pay a conciliation court fee if your property is worth less than $500."

(d) If notice is not sent in accordance with paragraph (b), and no time extension is granted or the extension period has expired, the appropriate agency shall return the property to the person from whom the property was seized, if known. An agency's return of property due to lack of proper notice does not restrict the agency's authority to commence a forfeiture proceeding at a later time. The agency shall not be required to return contraband or other property that the person from whom the property was seized may not legally possess.

(e) Within 60 days following service of a notice of seizure and forfeiture under this subdivision, a claimant may file a demand for a judicial determination of the forfeiture. The demand must be in the form of a civil complaint and must be filed with the court administrator in the county in which the seizure occurred, together with proof of service of a copy of the complaint on the prosecuting authority having jurisdiction over the forfeiture and the standard filing fee for civil actions unless the petitioner has the right to sue in forma pauperis under section 563.01. The claimant may serve the complaint on the prosecuting authority by any means permitted by court rules. If the value of the seized property is $15,000 or less, the claimant may file an action in conciliation court for recovery of the seized vehicle. A copy of the conciliation court statement of claim must be served personally or by mail on the prosecuting authority having jurisdiction over the forfeiture within 60 days following service of the notice of seizure and forfeiture under this subdivision. If the value of the seized property is less than $500, the claimant does not have to pay the conciliation court filing fee. No responsive pleading is required of the prosecuting authority and no court fees may be charged for the prosecuting authority's appearance in the matter. Pleadings, filings, and methods of service are governed by the Rules of Civil Procedure.

(f) The complaint must be captioned in the name of the claimant as plaintiff and the seized vehicle as defendant and must state with specificity the grounds on which the claimant alleges the vehicle was improperly seized, the claimant's interest in the vehicle seized, and any affirmative defenses the claimant may have. Notwithstanding any law to the contrary, an action for the return of an off-highway vehicle seized under this section may not be maintained by or on behalf of any person who has been served with a notice of seizure and forfeiture unless the person has complied with this subdivision.

(g) If the claimant makes a timely demand for a judicial determination under this subdivision, the forfeiture proceedings must be conducted according to subdivision 9.

Subd. 9. Judicial forfeiture procedure. (a) This subdivision governs judicial determinations of the forfeiture of an off-highway vehicle used to commit a designated offense. An action for forfeiture is a civil in rem action and is independent of any criminal prosecution. All proceedings are governed by the Rules of Civil Procedure.

(b) If no demand for judicial determination of the forfeiture is pending, the prosecuting authority may, in the name of the jurisdiction pursuing the forfeiture, file a separate complaint against the vehicle, describing it, specifying that it was used in the commission of a designated offense, and specifying the time and place of its unlawful use.

(c) The prosecuting authority may file an answer to a properly served demand for judicial determination, including an affirmative counterclaim for forfeiture. The prosecuting authority is not required to file an answer.

(d) A judicial determination under this subdivision must be held at the earliest practicable date, and in any event no later than 180 days following the filing of the demand by the claimant. If a related criminal proceeding is pending, the hearing shall not be held until the conclusion of the criminal proceedings. The district court administrator shall schedule the hearing as soon as practicable after the conclusion of the criminal prosecution. The district court administrator shall establish procedures to ensure efficient compliance with this subdivision. The hearing is to the court without a jury.

(e) There is a presumption that an off-highway vehicle seized under this section is subject to forfeiture if the prosecuting authority establishes that the vehicle was used in the commission of a designated offense. A claimant bears the burden of proving any affirmative defense raised.

(f) If the forfeiture is based on the commission of a designated offense and the person charged with the designated offense appears in court as required and is not convicted of the offense, the court shall order the property returned to the person legally entitled to it upon that person's compliance with the redemption requirements of subdivision 12.

(g) If the lawful ownership of the vehicle used in the commission of a designated offense can be determined and the owner makes the demonstration required under subdivision 7, paragraph (d), the vehicle must be returned immediately upon the owner's compliance with the redemption requirements of subdivision 12.

(h) If the court orders the return of a seized vehicle under this subdivision, it must order that filing fees be reimbursed to the person who filed the demand for judicial determination. In addition, the court may order sanctions under section 549.211. Any reimbursement fees or sanctions must be paid from other forfeiture proceeds of the law enforcement agency and prosecuting authority involved and in the same proportion as distributed under subdivision 10, paragraph (b).

Subd. 10. Disposition of forfeited vehicle. (a) If the vehicle is administratively forfeited under subdivision 8, or if the court finds under subdivision 9 that the vehicle is subject to forfeiture under subdivisions 6 and 7, the appropriate agency shall:

(1) sell the vehicle and distribute the proceeds under paragraph (b); or

(2) keep the vehicle for official use. If the agency keeps a forfeited off-highway vehicle for official use, the agency shall make reasonable efforts to ensure that the off-highway vehicle is available for use by the agency's officers who participate in off-highway vehicle enforcement or education programs.

(b) The proceeds from the sale of forfeited vehicles, after payment of seizure, towing, storage, forfeiture, and sale expenses and satisfaction of valid liens against the property, must be distributed as follows:

(1) 70 percent of the proceeds must be forwarded to the appropriate agency for deposit as a supplement to the state or local agency's operating fund or similar fund for use in purchasing equipment for off-highway vehicle enforcement, training, and education; and

(2) 30 percent of the money or proceeds must be forwarded to the prosecuting authority that handled the forfeiture for deposit as a supplement to its operating fund or similar fund for prosecutorial purposes.

(c) If a vehicle is sold under paragraph (a), the appropriate agency shall not sell the vehicle to: (1) an officer or employee of the agency that seized the property or to a person related to the officer or employee by blood or marriage; or (2) the prosecuting authority or any individual working in the same office or a person related to the authority or individual by blood or marriage.

(d) Sales of forfeited vehicles under this section must be conducted in a commercially reasonable manner.

(e) If a vehicle is forfeited administratively under this section and no demand for judicial determination is made, the appropriate agency shall provide the prosecuting authority with a copy of the forfeiture or evidence receipt, the notice of seizure and intent to forfeit, a statement of probable cause for forfeiture of the property, and a description of the property and its estimated value. Upon review and certification by the prosecuting authority that (1) the appropriate agency provided a receipt in accordance with subdivision 2, paragraph (c), (2) the appropriate agency served notice in accordance with subdivision 8, and (3) probable cause for forfeiture exists based on the officer's statement, the appropriate agency may dispose of the property in any of the ways listed in this subdivision.

Subd. 11. Sale of forfeited vehicle by secured party. (a) A financial institution with a valid security interest in or a valid lease covering a forfeited off-highway vehicle may choose to dispose of the vehicle under this subdivision, in lieu of the appropriate agency disposing of the vehicle under subdivision 10. A financial institution wishing to dispose of an off-highway vehicle under this subdivision shall notify the appropriate agency of its intent, in writing, within 30 days after receiving notice of the seizure and forfeiture. The appropriate agency shall release the vehicle to the financial institution or its agent after the financial institution presents proof of its valid security agreement or of its lease agreement and the financial institution agrees not to sell the vehicle to a family or household member of the violator, unless the violator is not convicted of the offense on which the forfeiture is based. The financial institution shall dispose of the vehicle in a commercially reasonable manner as defined in section 336.9-610.

(b) After disposing of the forfeited vehicle, the financial institution shall reimburse the appropriate agency for its seizure, storage, and forfeiture costs. The financial institution may then apply the proceeds of the sale to its storage costs, to its sale expenses, and to satisfy the lien or the lease on the vehicle. If any proceeds remain, the financial institution shall forward the proceeds to the state treasury, which shall credit the appropriate fund as specified in subdivision 10.

Subd. 12. Redemption requirements. (a) If an off-highway vehicle is seized by a peace officer for a designated offense, the seized vehicle must be released only:

(1) to the registered owner, a person authorized by the registered owner, a lienholder of record, or a person who has purchased the vehicle from the registered owner who provides proof of ownership of the vehicle;

(2) if the vehicle is subject to a rental or lease agreement, to a renter or lessee who provides a copy of the rental or lease agreement; or

(3) to an agent of a towing company authorized by a registered owner if the owner provides proof of ownership of the vehicle.

(b) The proof of ownership or, if applicable, the copy of the rental or lease agreement required under paragraph (a) must be provided to the law enforcement agency seizing the vehicle or to a person or entity designated by the law enforcement agency to receive the information.

(c) No law enforcement agency, local unit of government, or state agency is responsible or financially liable for any storage fees incurred due to a seizure under this section.

Subd. 13. Reporting. The appropriate agency and prosecuting authority shall report on forfeitures occurring under this section as described in section 609.5315, subdivision 6.

History: 2009 c 176 art 1 s 5; 2010 c 391 s 1; 2012 c 128 s 1-7



Section 84.775 — OFF-HIGHWAY VEHICLE CIVIL CITATIONS.

Subdivision 1. Civil citation; authority to issue. (a) A conservation officer or other licensed peace officer may issue a civil citation to a person who operates:

(1) an off-highway motorcycle in violation of sections 84.773, subdivision 1 or 2, clause (1); 84.777; 84.788 to 84.795; or 84.90;

(2) an off-road vehicle in violation of sections 84.773, subdivision 1 or 2, clause (1); 84.777; 84.798 to 84.804; or 84.90; or

(3) an all-terrain vehicle in violation of sections 84.773, subdivision 1 or 2, clause (1); 84.777; 84.90; or 84.922 to 84.928.

(b) A civil citation under paragraph (a) shall require restitution for public and private property damage and impose a penalty of:

(1) $100 for the first offense;

(2) $200 for the second offense; and

(3) $500 for third and subsequent offenses.

(c) A conservation officer or other licensed peace officer may issue a civil citation to a person who operates an off-highway motorcycle, off-road vehicle, or all-terrain vehicle in violation of section 84.773, subdivision 2, clause (2) or (3). A civil citation under this paragraph shall require restitution for damage to wetlands and impose a penalty of:

(1) $100 for the first offense;

(2) $500 for the second offense; and

(3) $1,000 for third and subsequent offenses.

(d) If the peace officer determines that there is damage to property requiring restitution, the commissioner must send a written explanation of the extent of the damage and the cost of the repair by first class mail to the address provided by the person receiving the citation within 15 days of the date of the citation.

(e) An off-road vehicle or all-terrain vehicle that is equipped with a snorkel device and receives a civil citation under this section is subject to twice the penalty amounts in paragraphs (b) and (c).

Subd. 2. Appeals. Civil citations issued under subdivision 1 may be appealed according to section 116.072, if the recipient of the citation requests a hearing by notifying the commissioner in writing within 30 days after receipt of the citation or, if applicable, within 15 days after the date of mailing the explanation of restitution. For the purposes of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the commissioner of natural resources. If a hearing is not requested within the 30-day period, the citation becomes a final order not subject to further review.

Subd. 3. Enforcement. Civil citations issued under subdivision 1 may be enforced under section 116.072, subdivision 9. Penalty amounts must be remitted within 30 days of issuance of the citation.

Subd. 4. Allocation of penalty amounts. Penalty amounts collected from civil citations issued under this section must be paid to the treasury of the unit of government employing the officer that issued the civil citation. Penalties retained by the commissioner shall be credited as follows: to the off-highway motorcycle account under section 84.794 for citations involving off-highway motorcycles; to the off-road vehicle account under section 84.803 for citations involving off-road vehicles; or to the all-terrain vehicle account under section 84.927 for citations involving all-terrain vehicles. Penalty amounts credited under this subdivision are dedicated for the enforcement of off-highway vehicle laws.

Subd. 5. Selection of remedy. A peace officer may not seek both civil and misdemeanor penalties for offenses listed in subdivision 1.

History: 2003 c 128 art 1 s 20; 2004 c 221 s 7; 1Sp2005 c 1 art 2 s 19



Section 84.777 — OFF-HIGHWAY VEHICLE AND SNOWMOBILE USE OF STATE LANDS RESTRICTED.

Subdivision 1. Designated trails. (a) Except as otherwise allowed by law or rules adopted by the commissioner, effective June 1, 2003, notwithstanding sections 84.787 to 84.804 and 84.92 to 84.928, the use of off-highway vehicles is prohibited on state land administered by the commissioner of natural resources, and on county-administered forest land within the boundaries of a state forest, except on roads and trails specifically designated and posted by the commissioner for use by off-highway vehicles.

(b) Paragraph (a) does not apply to county-administered land within a state forest if the county board adopts a resolution that modifies restrictions on the use of off-highway vehicles on county-administered land within the forest.

Subd. 2. Off-highway vehicle and snowmobile seasonal restrictions. (a) Except for designated forest roads, a person must not operate an off-highway vehicle or snowmobile on state forest lands during the firearms deer-hunting season in areas of the state where deer may be taken by rifle. This paragraph does not apply to a person in possession of a valid deer-hunting license operating an off-highway vehicle or snowmobile before or after legal shooting hours or from 11:00 a.m. to 2:00 p.m.

(b) The commissioner may designate and post winter trails on state forest lands for use by off-highway vehicles.

(c) For the purposes of this subdivision, "state forest lands" means forest lands under the authority of the commissioner as defined in section 89.001, subdivision 13, and lands managed by the commissioner under section 282.011.

Subd. 3. Mapped trails. (a) Except as provided in sections 84.926 and 84.928, after completion of official department off-highway vehicle maps for the area, a person must not operate an off-highway vehicle on state land that is not mapped for the type of off-highway vehicle. This paragraph does not apply to state forest land north of U.S. Highway 2 until after June 30, 2009.

(b) This subdivision does not apply to a forest access route in a managed forest north of U.S. Highway 2 that the commissioner has not designated as a road or trail. Forest access routes will not be signed or maintained and will not be included on published user maps of the forest. Off-highway vehicle operation on forest access routes is subject to the prohibitions on causing erosion, rutting, damage to trees or crops, and construction of unauthorized trails contained in Minnesota Rules. Damaged routes are subject to closure to off-highway vehicle use.

Subd. 4. Exemption from rulemaking. Determinations of the commissioner under this section may be by written order published in the State Register and are exempt from the rulemaking provisions of chapter 14. Section 14.386 does not apply.

History: 2003 c 128 art 1 s 21; 2007 c 57 art 1 s 24; 2007 c 131 art 1 s 3; 2009 c 176 art 1 s 50; 2010 c 361 art 4 s 7; 2011 c 107 s 6; 2014 c 290 s 4



Section 84.780 — OFF-HIGHWAY VEHICLE DAMAGE ACCOUNT.

(a) The off-highway vehicle damage account is created in the natural resources fund. Money in the off-highway vehicle damage account is appropriated to the commissioner of natural resources for the repair or restoration of property damaged by the illegal operation of off-highway vehicles or the operation of off-highway vehicles in an unpermitted area after August 1, 2003, and for the costs of administration for this section. Before the commissioner may make a payment from this account, the commissioner must determine whether the damage to the property was caused by the unpermitted or illegal use of off-highway vehicles, that the applicant has made reasonable efforts to identify the responsible individual and obtain payment from the individual, and that the applicant has made reasonable efforts to prevent reoccurrence.

(b) Determinations of the commissioner under this section may be made by written order and are exempt from the rulemaking provisions of chapter 14. Section 14.386 does not apply.

(c) Money in the account is available until expended.

History: 2003 c 128 art 1 s 22; 2004 c 221 s 8; 1Sp2005 c 1 art 2 s 20; 2007 c 57 art 1 s 25



Section 84.781 — USE OF DEPARTMENT RESOURCES.

The commissioner of natural resources may permit Department of Natural Resources personnel and equipment to be used to assist local units of government in developing and maintaining off-highway vehicle grant-in-aid trails located on property owned by or under the control of the local unit of government.

History: 1Sp2005 c 1 art 2 s 21; 2014 c 248 s 5



Section 84.787 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 84.787 to 84.795.

Subd. 2. Accompanied. "Accompanied" means subject to continuous direction or control.

Subd. 3. City. "City" means a statutory or home rule charter city.

Subd. 4. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 5. Dealer. "Dealer" means a person engaged in the business of selling off-highway motorcycles at wholesale or retail.

Subd. 6. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing off-highway motorcycles.

Subd. 7. Off-highway motorcycle. "Off-highway motorcycle" means a motorized, off-highway vehicle traveling on two wheels and having a seat or saddle designed to be straddled by the operator and handlebars for steering control, including a vehicle that is registered under chapter 168 for highway use if it is also used for off-highway operation on trails or unimproved terrain.

Subd. 8. Owner. "Owner" means a person, other than a person with a security interest, that has a property interest in or title to an off-highway motorcycle and is entitled to the use and possession of the motorcycle.

Subd. 9. Person. "Person" has the meaning given it in section 336.1-201(b)(27).

Subd. 10. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a town road or a county, county state-aid, or trunk highway, including the traveled portions, banks, ditches, shoulders, and medians.

Subd. 11. Register. "Register" means the act of assigning a registration number to an off-highway motorcycle.

History: 1993 c 311 art 1 s 1; 2004 c 162 art 3 s 2; 2009 c 176 art 1 s 50



Section 84.788 — REGISTRATION.

Subdivision 1. General requirements. Unless exempted in subdivision 2, a person may not operate and an owner may not give permission for another to operate an off-highway motorcycle unless the vehicle has been registered under this section.

Subd. 2. Exemptions. Registration is not required for off-highway motorcycles:

(1) owned and used by the United States, an Indian tribal government, the state, another state, or a political subdivision;

(2) registered in another state or country that have not been within this state for more than 30 consecutive days;

(3) registered under chapter 168, when operated on forest roads to gain access to a state forest campground;

(4) used exclusively in organized track racing events;

(5) operated on state or grant-in-aid trails by a nonresident possessing a nonresident off-highway motorcycle state trail pass; or

(6) operated by a person participating in an event for which the commissioner has issued a special use permit.

Subd. 3. Application; issuance; reports. (a) Application for registration or continued registration must be made to the commissioner or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the off-highway motorcycle.

(b) A person who purchases from a retail dealer an off-highway motorcycle shall make application for registration to the dealer at the point of sale. The dealer shall issue a dealer temporary 21-day registration permit to each purchaser who applies to the dealer for registration. The dealer shall submit the completed registration applications and fees to the deputy registrar at least once each week. No fee may be charged by a dealer to a purchaser for providing the temporary permit.

(c) Upon receipt of the application and the appropriate fee, the commissioner or deputy registrar shall issue to the applicant, or provide to the dealer, an assigned registration number or a commissioner or deputy registrar temporary 21-day permit. Once issued, the registration number must be affixed to the motorcycle according to paragraph (f). A dealer subject to paragraph (b) shall provide the registration materials or temporary permit to the purchaser within the 21-day temporary permit period.

(d) The commissioner shall develop a registration system to register vehicles under this section. A deputy registrar of motor vehicles acting under section 168.33, is also a deputy registrar of off-highway motorcycles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to ensure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements.

(e) In addition to other fees prescribed by law, a filing fee of $4.50 is charged for each off-highway motorcycle registration renewal, duplicate or replacement registration card, and replacement decal and a filing fee of $7 is charged for each off-highway motorcycle registration and registration transfer issued by:

(1) a deputy registrar and must be deposited in the treasury of the jurisdiction where the deputy is appointed, or kept if the deputy is not a public official; or

(2) the commissioner and must be deposited in the state treasury and credited to the off-highway motorcycle account.

(f) Unless exempted in paragraph (g), the owner of an off-highway motorcycle must display a registration decal issued by the commissioner. If the motorcycle is licensed as a motor vehicle, a registration decal must be affixed on the upper left corner of the rear license plate. If the motorcycle is not licensed as a motor vehicle, the decal must be attached on the side of the motorcycle and may be attached to the fork tube. The decal must be attached in a manner so that it is visible while a rider is on the motorcycle. The issued decals must be of a size to work within the constraints of the electronic licensing system, not to exceed three inches high and three inches wide.

(g) Display of a registration decal is not required for an off-highway motorcycle:

(1) while being operated on private property; or

(2) while competing in a closed-course competition event.

Subd. 4. Registration card; signature; replacement fee. The commissioner shall provide to the registrant a registration card that includes the registration number, the date of registration, the make and serial number of the off-highway motorcycle, the owner's name and address, and additional information the commissioner may require. The registration is not valid unless signed by at least one owner. Information concerning registrations must be kept by the commissioner. Upon a satisfactory showing that the registration card has been lost or destroyed, the commissioner shall issue a replacement registration card upon payment of a fee of $4. The fees collected from replacement registration cards must be credited to the off-highway motorcycle account.

Subd. 5. Report of ownership transfers; fee. (a) Application for transfer of ownership of an off-highway motorcycle registered under this section must be made to the commissioner within 15 days of the date of transfer.

(b) An application for transfer must be executed by the registered owner and the purchaser using a bill of sale that includes the vehicle serial number.

(c) The purchaser is subject to the penalties imposed by section 84.774 if the purchaser fails to apply for transfer of ownership as provided under this subdivision.

Subd. 5a. Report of registration transfers. (a) Application for transfer of registration under this section must be made to the commissioner within 15 days of the date of transfer.

(b) An application for transfer must be executed by the registered owner and the purchaser using a bill of sale that includes the vehicle serial number.

(c) The purchaser is subject to the penalties imposed by section 84.774 if the purchaser fails to apply for transfer of registration as provided under this subdivision.

Subd. 6. Registration fees. (a) The fee for registration of an off-highway motorcycle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is $30 for three years and $4 for a duplicate or transfer.

(b) The total registration fee for off-highway motorcycles owned by a dealer and operated for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for off-highway motorcycles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The fees collected under this subdivision must be deposited in the state treasury and credited to the off-highway motorcycle account.

Subd. 7. Renewal. An owner of an off-highway motorcycle must renew registration in a manner prescribed by the commissioner upon payment of the appropriate registration fee in subdivision 6.

Subd. 8. Vehicles owned by state or political subdivision. A registration number must be issued without the payment of a fee for off-highway motorcycles owned by the state or political subdivision upon application.

Subd. 9. Licensing by political subdivisions. A political subdivision of this state may not require licensing or registration of off-highway motorcycles covered by sections 84.787 to 84.795.

Subd. 10. Registration by minors prohibited. A person under the age of 18 may not register an off-highway motorcycle.

Subd. 11. Refunds. The commissioner may issue a refund on a registration, not including any issuing fees paid under subdivision 3, paragraph (e), or section 84.027, subdivision 15, paragraph (a), clause (3), if the refund request is received within 12 months of the original registration and:

(1) the off-highway motorcycle was registered incorrectly by the commissioner or the deputy registrar; or

(2) the off-highway motorcycle was registered twice, once by the dealer and once by the customer.

Subd. 12. Dual registration. (a) An off-highway motorcycle registered under this section may also be registered as a motorcycle under chapter 168 for use on public roads and highways.

(b) If the off-highway motorcycle was not originally constructed primarily for use on public roads and highways, the off-highway motorcycle must be equipped with mirrors and a headlight, taillight, and horn and be otherwise modified as necessary to meet the requirements of chapter 169, the safety standards of the National Traffic and Motor Safety Act, Code of Federal Regulations, title 49, part 571, and the regulations adopted under that federal act, for motorcycles regarding safety and acceptability to operate on public roads and highways.

(c) An applicant for registration under chapter 168 must submit a form, prescribed by the commissioner of public safety.

(d) For the purposes of this subdivision, off-highway motorcycle according to section 84.787, subdivision 7, does not include a golf cart; mini truck; dune buggy; go-cart; moped; pocket bike; gray market vehicle; or vehicle designed and used specifically for lawn maintenance, agriculture, logging, or mining purposes.

History: 1993 c 311 art 1 s 2; 1995 c 220 s 59; 1996 c 410 s 20; 2001 c 185 s 2,3; 2003 c 128 art 1 s 23,24; 1Sp2005 c 1 art 2 s 22,23; 2007 c 131 art 1 s 4; 2008 c 357 s 7; 2009 c 176 art 1 s 50; 2010 c 361 art 4 s 8; 2011 c 107 s 7; 2014 c 312 art 13 s 12; 1Sp2015 c 4 art 4 s 6,7



Section 84.789 — REQUIREMENTS OF MAKERS OF OFF-HIGHWAY MOTORCYCLES; SOUND EMISSIONS.

Subdivision 1. Identification number. An off-highway motorcycle made after January 1, 1994, and sold in the state, must have a manufacturer's permanent identification number stamped in letters and numbers on the vehicle in the form and at a location prescribed by the commissioner.

Subd. 2. Registration number. An off-highway motorcycle made after January 1, 1995, and sold in the state, must be designed and made to provide an area to affix the registration number. This area must be at a location and of dimensions prescribed by the commissioner.

Subd. 3. Sound emissions. (a) On and after July 1, 2006, off-highway motorcycles, when operating on public lands, shall at all times be equipped with a silencer or other device that limits sound emissions according to this subdivision.

(b) Sound emissions of competition off-highway motorcycles manufactured on or after January 1, 1998, are limited to not more than 96 dbA and, if manufactured prior to January 1, 1998, to not more than 99 dbA, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287, as applicable.

(c) Sound emissions of all other off-highway motorcycles are limited to not more than 96 dbA if manufactured on or after January 1, 1986, and not more than 99 dbA if manufactured prior to January 1, 1986, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287, as applicable.

(d) Off-highway motorcycles operating in closed course competition events are excluded from the requirements of this subdivision.

History: 1993 c 311 art 1 s 3; 1Sp2005 c 1 art 2 s 24



Section 84.79 — RULEMAKING; ACCIDENT REPORT.

(a) With a view of achieving proper use of off-highway motorcycles consistent with protection of the environment, the commissioner, in consultation with the commissioners of public safety and transportation, shall adopt rules under chapter 14 relating to:

(1) registration of off-highway motorcycles and display of registration numbers;

(2) use of off-highway motorcycles insofar as game and fish resources are affected;

(3) use of off-highway motorcycles on public lands and waters under the jurisdiction of the commissioner;

(4) uniform signs to be used by the state, counties, and cities necessary or desirable to control, direct, or regulate the operation and use of off-highway motorcycles; and

(5) off-highway motorcycle sound levels.

(b) The commissioner of public safety, in consultation with the commissioners of natural resources and transportation, may adopt rules under chapter 14 regulating the use of off-highway motorcycles on public roads.

(c) The operator and an officer investigating an accident of an off-highway motorcycle resulting in injury requiring medical attention or hospitalization to or death of a person or total damage to an extent of $500 or more shall forward within ten days a written report of the accident to the commissioner on a form prescribed by the commissioner.

History: 1993 c 311 art 1 s 4



Section 84.791 — EDUCATION AND TRAINING.

Subdivision 1. Program established; when required. (a) The commissioner shall establish a comprehensive off-highway motorcycle environment and safety education and training program, including the preparation and dissemination of vehicle information and safety advice to the public, the training of off-highway motorcycle operators, and the issuance of off-highway motorcycle safety certificates to operators under the age of 16 years who successfully complete the off-highway motorcycle environment and safety education and training courses.

(b) An individual who is convicted of violating a law related to the operation of an off-highway motorcycle must successfully complete the environment and safety education and training program established under paragraph (a) before continuing operation of an off-highway motorcycle.

Subd. 2. Fees. For the purposes of administering the program and to defray a portion of the expenses of training and certifying vehicle operators, the commissioner shall collect a fee not to exceed $5 from each person who receives the training. The commissioner shall collect a fee for issuing a duplicate off-highway motorcycle safety certificate. The commissioner shall establish the fee for a duplicate off-highway motorcycle safety certificate, to include a $1 issuing fee for licensing agents, that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the service. The fees, except for the issuing fee for licensing agents under this subdivision, shall be deposited in the state treasury and credited to the off-highway motorcycle account in the natural resources fund.

Subd. 3. Cooperation and consultation. The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this section. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of off-road motorcycle operators.

Subd. 4. Off-highway motorcycle safety courses; reciprocity with other states; accepted equivalencies. (a) The commissioner may enter into reciprocity agreements or otherwise certify off-highway motorcycle environment and safety education and training courses from other states that are substantially similar to in-state courses. Proof of completion of a course subject to a reciprocity agreement or certified as substantially similar is adequate to meet the safety certificate requirements of sections 84.787 to 84.795.

(b) Proof of completion of the Motorcycle Safety Foundation Dirtbike School is adequate to meet the safety certificate requirements of sections 84.787 to 84.795.

Subd. 5. Exemption from rulemaking and legislative approval. The fees provided for under subdivision 2 are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the fees under subdivision 2 notwithstanding section 16A.1283.

History: 1993 c 311 art 1 s 5; 2003 c 28 art 1 s 5; 2004 c 221 s 9,10; 1Sp2005 c 1 art 2 s 25,26; 2009 c 176 art 1 s 50; 2014 c 289 s 7



Section 84.793 — YOUTHFUL OPERATORS; PROHIBITIONS.

Subdivision 1. Prohibitions on youthful operators. (a) A person less than 16 years of age operating an off-highway motorcycle on public lands or waters must possess a valid off-highway motorcycle safety certificate issued by the commissioner.

(b) Except for operation on public road rights-of-way that is permitted under section 84.795, subdivision 1, a driver's license issued by the state or another state is required to operate an off-highway motorcycle along or on a public road right-of-way.

(c) A person under 12 years of age may not:

(1) make a direct crossing of a public road right-of-way;

(2) operate an off-highway motorcycle on a public road right-of-way in the state; or

(3) operate an off-highway motorcycle on public lands or waters unless accompanied by a person 18 years of age or older or participating in an event for which the commissioner has issued a special use permit.

(d) Except for public road rights-of-way of interstate highways, a person less than 16 years of age may make a direct crossing of a public road right-of-way of a trunk, county state-aid, or county highway only if that person is accompanied by a person 18 years of age or older who holds a valid driver's license.

(e) A person less than 16 years of age may operate an off-highway motorcycle on public road rights-of-way in accordance with section 84.795, subdivision 1, paragraph (a), only if that person is accompanied by a person 18 years of age or older who holds a valid driver's license.

(f) Notwithstanding paragraph (a), a nonresident less than 16 years of age may operate an off-highway motorcycle on public lands or waters if the nonresident youth has in possession evidence of completing an off-road safety course offered by the Motorcycle Safety Foundation or another state as provided in section 84.791, subdivision 4.

Subd. 2. Helmet required. A person less than 18 years of age may not operate an off-highway motorcycle on public land, public waters, or on a public road right-of-way unless wearing a safety helmet approved by the commissioner of public safety.

Subd. 3. Prohibitions on owner. An owner of an off-highway motorcycle may not knowingly allow it to be operated contrary to this section.

Subd. 4. Eye protection required. A person may not operate an off-highway motorcycle without an eye-protective device.

History: 1993 c 311 art 1 s 7; 2009 c 176 art 1 s 6; 2010 c 361 art 4 s 9



Section 84.794 — OFF-HIGHWAY MOTORCYCLE ACCOUNT; RECEIPTS AND ALLOCATIONS.

Subdivision 1. Registration revenue. Fees from the registration of off-highway motorcycles and the unrefunded gasoline tax attributable to off-highway motorcycle use under section 296A.18 must be deposited in the state treasury and credited to the off-highway motorcycle account in the natural resources fund.

Subd. 2. Purposes. (a) Subject to appropriation by the legislature, money in the off-highway motorcycle account may only be spent for:

(1) administration, enforcement, and implementation of sections 84.787 to 84.795;

(2) acquisition, maintenance, and development of off-highway motorcycle trails and use areas; and

(3) grants-in-aid to counties and municipalities to construct and maintain off-highway motorcycle trails and use areas.

(b) The distribution of funds made available for grants-in-aid must be guided by the statewide comprehensive outdoor recreation plan.

History: 1993 c 311 art 1 s 8; 1994 c 587 art 12 s 1; 1998 c 299 s 30; 2009 c 176 art 1 s 50



Section 84.7945 — NONRESIDENT OFF-HIGHWAY MOTORCYCLE STATE TRAIL PASS.

Subdivision 1. Pass required; fee. (a) A tribal member exempt from registration under section 84.788, subdivision 2, clause (2), or a nonresident, may not operate an off-highway motorcycle on a state or grant-in-aid off-highway motorcycle trail unless the operator carries a valid nonresident off-highway motorcycle state trail pass in immediate possession. The pass must be available for inspection by a peace officer, a conservation officer, or an employee designated under section 84.0835.

(b) The commissioner of natural resources shall issue a pass upon application and payment of a $20 fee. The pass is valid from January 1 through December 31. Fees collected under this section, except for the issuing fee for licensing agents, shall be deposited in the state treasury and credited to the off-highway motorcycle account in the natural resources fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, must be used for grants-in-aid to counties and municipalities for off-highway motorcycle organizations to construct and maintain off-highway motorcycle trails and use areas.

(c) A nonresident off-highway motorcycle state trail pass is not required for:

(1) an off-highway motorcycle that is owned and used by the United States, another state, or a political subdivision thereof that is exempt from registration under section 84.788, subdivision 2;

(2) a person operating an off-highway motorcycle only on the portion of a trail that is owned by the person or the person's spouse, child, or parent; or

(3) a nonresident operating an off-highway motorcycle that is registered according to section 84.788.

Subd. 2. License agents. The commissioner may appoint agents to issue and sell nonresident off-highway motorcycle state trail passes. The commissioner may revoke the appointment of an agent at any time. The commissioner may adopt additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules adopted by the commissioner for accounting and handling of passes pursuant to section 97A.485, subdivision 11. An agent shall promptly deposit and remit all money received from the sale of the passes, exclusive of the issuing fee, to the commissioner.

Subd. 3. Issuance of passes. The commissioner and agents shall issue and sell nonresident off-highway motorcycle state trail passes. The commissioner shall also make the passes available through the electronic licensing system established under section 84.027, subdivision 15.

Subd. 4. Agent's fee. In addition to the fee for a pass, an issuing fee of $1 per pass shall be charged. The issuing fee may be retained by the seller of the pass. Issuing fees for passes issued by the commissioner shall be deposited in the off-highway motorcycle account in the natural resources fund and retained for the operation of the electronic licensing system.

Subd. 5. Duplicate passes. The commissioner and agents shall issue a duplicate pass to persons whose pass is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules adopted thereunder. The fee for a duplicate nonresident off-highway motorcycle state trail pass is $2, with an issuing fee of 50 cents.

History: 2014 c 312 art 13 s 13



Section 84.795 — OPERATION REQUIREMENTS; LOCAL REGULATION.

Subdivision 1. Operation on public road rights-of-way. (a) A person may not operate an off-highway motorcycle within the right-of-way of a town road or a trunk, county state-aid, or county highway in this state unless the right-of-way encompasses:

(1) a trail administered by the commissioner and designated for off-highway motorcycle use or multiple use; or

(2) a corridor access trail designated under paragraph (b).

(b) A road authority, as defined in section 160.02, subdivision 25, may designate, with the approval of the commissioner, corridor access trails on public road rights-of-way for gaining access to established off-highway motorcycle trails.

(c) A person may not operate an off-highway motorcycle upon a trunk, county state-aid, or county highway in this state unless the vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rule of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, all of which are subject to the approval of the commissioner of public safety.

(d) A person may not operate an off-highway motorcycle at any time within the right-of-way of an interstate highway or freeway within this state.

Subd. 2. Crossing public road right-of-way. (a) A person operating an off-highway motorcycle may make a direct crossing of a public road right-of-way provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the off-highway motorcycle is brought to a complete stop before crossing the shoulder or main-traveled way of the road;

(3) the driver yields the right-of-way to all oncoming traffic that constitutes an immediate hazard;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) Chapters 169 and 169A apply to the operation of off-highway motorcycles upon streets and highways, except for those provisions relating to required equipment and those provisions that by their nature have no application.

Subd. 3. Exemptions. Subdivisions 1 and 2 do not apply to vehicles registered for public road use under chapter 168 when being operated on a traveled portion of a public road.

Subd. 4. Operation generally. A person may not drive or operate an off-highway motorcycle:

(1) at a rate of speed greater than reasonable or proper under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner so as to endanger or to cause injury or damage to the person or property of another;

(3) in a tree nursery or planting in a manner that damages or destroys growing stock;

(4) without a brake operational by either hand or foot;

(5) at a speed exceeding ten miles per hour on the frozen surface of public waters within 100 feet of a person fishing or a fishing shelter; or

(6) in a manner that violates operation rules adopted by the commissioner.

Subd. 5. Operating under influence of alcohol or controlled substance. A person may not operate or be in control of an off-highway motorcycle anywhere in this state or on the ice of any boundary water of this state while under the influence of alcohol or a controlled substance, as provided in section 169A.20, and is subject to sections 169A.50 to 169A.53. A conservation officer of the Department of Natural Resources is a peace officer for the purposes of sections 169A.20 and 169A.50 to 169A.53 as applied to the operation of an off-highway motorcycle in a manner not subject to registration under chapter 168.

Subd. 6. Operation prohibited on airports. A person may not drive or operate an off-highway motorcycle on an airport defined in section 360.013, subdivision 39.

Subd. 7. Organized contests. Nothing in this section or chapter 169 prohibits the use of off-highway motorcycles within the right-of-way of a state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

In permitting the contest or event, the official or board having jurisdiction may prescribe restrictions, conditions, or permit revocation procedures, as the official or board considers advisable.

Subd. 8. Regulations by political subdivisions. A county, city, or town, acting through its governing body, may regulate the operation of off-highway motorcycles on public lands, waters, and property under its jurisdiction other than public road rights-of-way within its boundaries, by resolution or ordinance of the governing body and by giving appropriate notice, provided that:

(1) the regulations must be consistent with sections 84.787 to 84.795 and rules adopted under section 84.79;

(2) an ordinance may not impose a fee for the use of public land or water under the jurisdiction of either the Department of Natural Resources or another agency of the state, or for the use of an access to it owned by the state, a county, or a city; and

(3) an ordinance may not require an off-highway motorcycle operator to possess a motor vehicle driver's license while operating an off-highway motorcycle.

History: 1993 c 311 art 1 s 9; 2000 c 478 art 2 s 7; 2009 c 176 art 1 s 50



Section 84.797 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 84.797 to 84.804.

Subd. 2. City. "City" means a statutory or home rule charter city.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Dealer. "Dealer" means a person engaged in the business of selling off-road vehicles at wholesale or retail.

Subd. 5. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing off-road vehicles.

Subd. 6. Off-road. "Off-road" means on trails or nonpublic roads or for cross-country travel on natural terrain. For purposes of sections 84.797 to 84.8045, nonpublic roads include state forest roads, county forest roads, and other roads and trails that are not operated by a public road authority as defined in section 160.02, subdivision 25.

Subd. 7. Off-road vehicle. "Off-road vehicle" or "vehicle" means a motor-driven recreational vehicle capable of cross-country travel on natural terrain without benefit of a road or trail. Off-road vehicle does not include a snowmobile; an all-terrain vehicle; a motorcycle; a watercraft; a farm vehicle being used for farming; a vehicle used for military, fire, emergency, or law enforcement purposes; a construction or logging vehicle used in the performance of its common function; a motor vehicle owned by or operated under contract with a utility, whether publicly or privately owned, when used for work on utilities; a commercial vehicle being used for its intended purpose; snow-grooming equipment when used for its intended purpose; or an aircraft.

Subd. 8. Off-road vehicle use area. "Off-road vehicle use area" means an area that is posted or designated for off-road vehicle use in accordance with rules adopted by the managing authority.

Subd. 9. Owner. "Owner" means a person, other than a person with a security interest, that has a property interest in or title to an off-road vehicle and is entitled to the use and possession of the vehicle.

Subd. 10. Person. "Person" has the meaning given in section 336.1-201(b)(27).

Subd. 11. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a roadway that is not privately owned, including the traveled portions, banks, ditches, shoulders, and medians.

Subd. 12. Off-road vehicle staging area. "Off-road vehicle staging area" means a parking lot, trail head, campground, or other location to or from which an off-road vehicle is transported by truck, trailer, or other motor vehicle so that it may be placed into operation or removed from operation on public lands. Off-road vehicle staging area does not include a location to which an off-road vehicle is transported primarily for servicing, maintenance, repair, storage, or sale.

History: 1993 c 311 art 2 s 1; 2004 c 162 art 3 s 3; 2009 c 176 art 1 s 50; 2010 c 382 s 15



Section 84.798 — REGISTRATION.

Subdivision 1. General requirements. (a) Unless exempted under paragraph (b) or subdivision 2, after January 1, 1995, a person may not operate and an owner may not give permission for another to operate an off-road vehicle on off-road vehicle-designated trails or areas on land administered by the commissioner, or on off-road vehicle grant-in-aid trails and areas funded under section 84.803, unless the vehicle has been registered under this section.

(b) Annually on the third Saturday of May, nonregistered off-road vehicles may be operated at the Iron Range Off-Highway Vehicle Recreation Area.

Subd. 2. Exemptions. Registration is not required for an off-road vehicle that is:

(1) owned and used by the United States, an Indian tribal government, the state, another state, or a political subdivision;

(2) registered in another state or country and has not been in this state for more than 30 consecutive days; or

(3) operated with a valid state trail pass according to section 84.8035.

Subd. 3. Application; issuance. (a) Application for registration or continued registration must be made to the commissioner, or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the off-road vehicle. Upon receipt of the application and the appropriate fee, the commissioner shall register the off-road vehicle and assign a registration number that must be affixed to the vehicle in accordance with subdivision 4.

(b) A deputy registrar of motor vehicles acting under section 168.33 is also a deputy registrar of off-road vehicles. The commissioner of natural resources in cooperation with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to ensure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements. In addition to other fees prescribed by law, a filing fee of $4.50 is charged for each off-road vehicle registration renewal, duplicate or replacement registration card, and replacement decal and a filing fee of $7 is charged for each off-road vehicle registration and registration transfer issued by:

(1) a deputy registrar and must be deposited in the treasury of the jurisdiction where the deputy is appointed, or retained if the deputy is not a public official; or

(2) the commissioner and must be deposited in the state treasury and credited to the off-road vehicle account.

Subd. 4. Registration sticker. An off-road vehicle must display a registration sticker issued by the commissioner. If the vehicle is licensed as a motor vehicle, the registration sticker must be affixed on the upper left corner of the rear license plate. If the vehicle is not licensed as a motor vehicle, the owner shall provide a plate not less than four inches high and 7-1/2 inches wide. The plate must be attached to the rear of the vehicle at least 12 inches from the ground. The registration sticker must be affixed on the upper left corner of the plate. Plates and registration stickers must be maintained in a clean and legible condition.

Subd. 5. Registration card; signature; replacement fee. The commissioner shall provide to the registrant a registration card that includes the registration number, date of expiration, make and serial number of the off-road vehicle, owner's name and address, and additional information the commissioner may require. The registration is not valid unless signed by at least one owner. Information concerning each registration must be kept by the commissioner. If a registration card is lost or destroyed, the commissioner shall issue a replacement registration card on payment of a fee of $4. The fees collected from replacement registration cards must be credited to the off-road vehicle account in the natural resources fund.

Subd. 6. Registration fees. (a) The fee for registration of an off-road vehicle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is $30 for three years and $4 for a duplicate or transfer.

(b) The total registration fee for off-road vehicles owned by a dealer and operated off-road for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for off-road vehicles owned by a manufacturer and operated off-road for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The fees collected under this subdivision must be credited to the off-road vehicle account in the natural resources fund.

Subd. 7. Renewal. An owner of an off-road vehicle must renew registration in a manner prescribed by the commissioner upon payment of the appropriate registration fee under subdivision 5.

Subd. 8. Licensing by political subdivisions. A political subdivision may not require licensing or registration of off-road vehicles regulated under sections 84.797 to 84.804.

Subd. 9. Registration by minors prohibited. A person under the age of 18 may not register an off-road vehicle.

Subd. 10. Refunds. The commissioner may issue a refund on a registration, not including any issuing fees paid under subdivision 3, paragraph (b), or section 84.027, subdivision 15, paragraph (a), clause (3), if the refund request is received within 60 days of the original registration, the registration is not used or transferred, and:

(1) the off-road vehicle was registered incorrectly; or

(2) the off-road vehicle was registered twice, once by the dealer and once by the customer.

History: 1993 c 311 art 2 s 2; 1995 c 220 s 60; 2001 c 185 s 5,6; 2003 c 128 art 1 s 25; 1Sp2005 c 1 art 2 s 27,29; 2009 c 176 art 1 s 50; art 2 s 6; 2010 c 361 art 4 s 10; 2016 c 189 art 3 s 11



Section 84.799 — VEHICLE IDENTIFICATION NUMBER.

An off-road vehicle manufactured after January 1, 1995, and sold in the state must have a manufacturer's permanent identification number stamped in letters and numbers on the vehicle.

History: 1993 c 311 art 2 s 3



Section 84.80 — RULEMAKING; ACCIDENT REPORT.

Subdivision 1. Rules. The commissioner shall adopt rules under chapter 14 relating to:

(1) the use of off-road vehicles, in a manner consistent with protection of the environment, on public lands and waters under the jurisdiction of the commissioner of natural resources, including measures to minimize adverse impacts on soils, waters, vegetation, and wildlife;

(2) off-road vehicle equipment and safety standards, in consultation with the commissioner of public safety;

(3) uniform signs to be used by the state, counties, and cities to control, direct, or regulate the operation and use of off-road vehicles; and

(4) maximum off-road vehicle sound levels.

Subd. 2. Accident report; requirement and form. The operator and an officer investigating an accident involving an off-road vehicle and resulting in injury requiring medical attention or hospitalization, death, or total damage of $300 or more shall forward within ten days a written report of the accident to the commissioner of natural resources on a form prescribed by either the commissioner or the commissioner of public safety.

History: 1993 c 311 art 2 s 4



Section 84.8015 — EDUCATION AND TRAINING.

Subdivision 1. Program established; when required. (a) The commissioner shall establish a comprehensive off-road vehicle environment and safety education and training program, including the preparation and dissemination of vehicle information and safety advice to the public, the training of off-road vehicle operators, and the issuance of off-road vehicle safety certificates to operators 16 to 18 years of age who successfully complete the off-road vehicle environment and safety education and training courses.

(b) Beginning July 1, 2006, an individual who is convicted of violating a law related to the operation of an off-road vehicle must successfully complete the environment and safety education and training program established under paragraph (a) before continuing operation of an off-road vehicle.

Subd. 2. Fees. For the purposes of administering the program and to defray a portion of the expenses of training and certifying vehicle operators, the commissioner shall collect a fee not to exceed $15 from each person who receives the training. The commissioner shall collect a fee for issuing a duplicate off-road vehicle safety certificate. The commissioner shall establish the fee for a duplicate off-road vehicle safety certificate that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the service. The fees must be deposited in the state treasury and credited to the off-road vehicle account.

Subd. 3. Cooperation and consultation. The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this section. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of off-road vehicle operators.

Subd. 4. Reciprocity with other states. The commissioner may enter into reciprocity agreements or otherwise certify off-road vehicle environment and safety education and training courses from other states that are substantially similar to in-state courses. Proof of completion of a course subject to a reciprocity agreement or certified as substantially similar is adequate to meet the safety certificate requirements of this section.

History: 1Sp2005 c 1 art 2 s 28



Section 84.802 — YOUTHFUL OPERATORS; PROHIBITIONS.

(a) A person under 16 years of age may not operate an off-road vehicle.

(b) Except for operation on public road rights-of-way that is permitted under section 84.804, a driver's license issued by the state or another state is required to operate an off-road vehicle along or on a public road right-of-way.

(c) An owner of an off-road vehicle may not knowingly allow it to be operated in violation of this section.

History: 1993 c 311 art 2 s 6



Section 84.803 — OFF-ROAD VEHICLE ACCOUNT; RECEIPTS AND ALLOCATIONS.

Subdivision 1. Registration revenue. Fees from the registration of off-road vehicles and unrefunded gasoline tax attributable to off-road vehicle use under section 296A.18 must be deposited in the state treasury and credited to the off-road vehicle account in the natural resources fund.

Subd. 2. Purposes. Subject to appropriation by the legislature, money in the off-road vehicle account may only be spent for:

(1) administration, enforcement, and implementation of sections 84.773 to 84.8045;

(2) acquisition, maintenance, and development of off-road vehicle trails and use areas;

(3) grant-in-aid programs to counties and municipalities to construct and maintain off-road vehicle trails and use areas;

(4) grants-in-aid to local safety programs; and

(5) enforcement and public education grants to local law enforcement agencies.

History: 1993 c 311 art 2 s 7; 1994 c 587 art 12 s 2; 1998 c 299 s 30; 2003 c 128 art 1 s 26; 2010 c 382 s 16



Section 84.8031 — GRANT-IN-AID APPLICATIONS; REVIEW PERIOD.

The commissioner must review an off-road vehicle grant-in-aid application and, if approved, commence public review of the application within 60 days after the completed application has been locally approved and submitted to an area parks and trails office. If the commissioner fails to approve or deny the application within 60 days after submission, the application is deemed approved and the commissioner must provide for a 30-day public review period.

History: 1Sp2015 c 4 art 4 s 8



Section 84.8035 — OFF-ROAD VEHICLE STATE TRAIL PASS.

Subdivision 1. Pass required; fee. (a) Except as provided under paragraph (c), a person may not operate an off-road vehicle on a state or grant-in-aid off-road vehicle trail or use area unless the vehicle displays an off-road vehicle state trail pass sticker issued according to this section. The pass must be viewable by a peace officer, a conservation officer, or an employee designated under section 84.0835.

(b) The commissioner of natural resources shall issue a pass upon application and payment of the fee. Fees collected under this section, except for the issuing fee for licensing agents, shall be deposited in the state treasury and credited to the off-road vehicle account in the natural resources fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, must be used for grants-in-aid to counties and municipalities for off-road vehicle organizations to construct and maintain off-road vehicle trails and use areas.

(c) An off-road vehicle state trail pass is not required for:

(1) an off-road vehicle that is owned and used by the United States, another state, or a political subdivision thereof that is exempt from registration under section 84.798, subdivision 2;

(2) a person operating an off-road vehicle only on the portion of a trail that is owned by the person or the person's spouse, child, or parent; or

(3) a person operating an off-road vehicle that is registered according to section 84.798.

(d) The fee for an annual nonresident off-road vehicle state trail pass is $20. The nonresident pass is valid from January 1 through December 31. The fee for a nonresident three-year pass is $30.

(e) The fee for a resident off-road vehicle state trail pass is $20. The resident pass is valid for 30 consecutive days after the date of issuance.

Subd. 2. License agents. The commissioner may appoint agents to issue and sell off-road vehicle state trail passes. The commissioner may revoke the appointment of an agent at any time. The commissioner may adopt additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules adopted by the commissioner for accounting and handling of passes pursuant to section 97A.485, subdivision 11. An agent shall promptly deposit and remit all money received from the sale of the passes, exclusive of the issuing fee, to the commissioner.

Subd. 3. Issuance of passes. The commissioner and agents shall issue and sell off-road vehicle state trail passes. The commissioner shall also make the passes available through the electronic licensing system established under section 84.027, subdivision 15.

Subd. 4. Agent's fee. In addition to the fee for a pass, an issuing fee of $1 per pass shall be charged. The issuing fee may be retained by the seller of the pass. Issuing fees for passes issued by the commissioner shall be deposited in the off-road vehicle account in the natural resources fund and retained for the operation of the electronic licensing system.

Subd. 5. Duplicate passes. The commissioner and agents shall issue a duplicate pass to persons whose pass is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules adopted thereunder. The fee for a duplicate off-road vehicle state trail pass is $4, with an issuing fee of 50 cents.

History: 2011 c 107 s 8; 2016 c 189 art 3 s 12



Section 84.804 — OPERATION REQUIREMENTS; LOCAL REGULATION.

Subdivision 1. Operation on public road rights-of-way. (a) A person may not operate a vehicle off-road within a public road right-of-way in this state except on a trail designated by the commissioner and approved by the unit of government having jurisdiction over the right-of-way.

(b) A person may not operate a vehicle off-road within a public road right-of-way between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of the right-of-way and in the same direction as traffic on the nearest lane of the road.

(c) A person may not operate an off-road vehicle within the right-of-way of an interstate highway.

Subd. 2. Crossing public road rights-of-way. (a) An off-road vehicle not registered under chapter 168 may make a direct crossing of a public road right-of-way for the purpose of continuing on a designated off-road trail if:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the vehicle is brought to a complete stop before crossing the shoulder or main-traveled way of the road;

(3) the driver yields the right-of-way to all traffic;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) An off-road vehicle not registered under chapter 168 may be operated on a bridge, other than a bridge that is part of the main-traveled lanes of an interstate highway, or a roadway shoulder or inside bank of a public road right-of-way when required to avoid obstructions to travel and no other method of avoidance is possible, provided that the vehicle is operated in the farthest right-hand lane, the entrance to the roadway is made within 100 feet of the bridge or obstacle, and the crossing is made without undue delay.

(c) A person may not operate an off-road vehicle on a public street or highway unless the off-road vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rules of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, and all of which are subject to the approval of the commissioner of public safety.

(d) Chapter 169 applies to the operation of off-road vehicles on streets and highways, except that those provisions that by their nature have no application and those provisions relating to required equipment do not apply to vehicles not registered under chapter 168. Chapter 169A applies to the operation of off-road vehicles anywhere in the state and on the ice of boundary waters.

(e) A road authority, as defined in section 160.02, subdivision 25, may, with the approval of the commissioner, designate access trails on public road rights-of-way for gaining access to established off-road vehicle trails.

Subd. 3. Operation generally. A person may not drive or operate a vehicle off-road:

(1) at a rate of speed greater than is reasonable under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner which may endanger or cause injury or damage to the person or property of another;

(3) without a functioning stoplight if so equipped;

(4) in a tree nursery or planting in a manner that damages or destroys growing stock;

(5) without a brake operational by either hand or foot; or

(6) in a manner that violates rules adopted by the commissioner.

Subd. 4. Operation prohibited on airports. It is unlawful for a person to drive or operate an off-road vehicle on an airport, as defined in section 360.013, subdivision 39, except in connection with the operation of the airport.

Subd. 5. Organized contests. (a) Nothing in this section or chapter 169 prohibits the use of vehicles off-road within the right-of-way of a state trunk or county state-aid highway or on public lands or waters under the jurisdiction of the commissioner in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

(b) In permitting the contest or event, the official or board having jurisdiction must obtain the commissioner's approval and may prescribe restrictions or conditions it considers advisable.

Subd. 6. Regulation by political subdivisions. (a) Subject to paragraphs (b) and (c), a county, city, or town acting through its governing body may regulate the operation of off-road vehicles on public lands, waters, and property under its jurisdiction, other than public road rights-of-way within its boundaries, by ordinance of the governing body and by giving appropriate notice.

(b) The ordinance must be consistent with sections 84.797 to 84.804 and rules adopted under section 84.80.

(c) An ordinance may not impose a fee for the use of public land or water under the jurisdiction of the Department of Natural Resources or another agency of the state, or for the use of an access to the public land or water owned by the state, a county, or a city.

History: 1993 c 311 art 2 s 8; 2000 c 478 art 2 s 7; 2009 c 176 art 1 s 50



Section 84.8045 — RESTRICTIONS ON OFF-ROAD VEHICLE TRAILS.

Notwithstanding any provision of sections 84.797 to 84.804 or other law to the contrary, the commissioner shall not permit land administered by the commissioner in Cass, Crow Wing, and Hubbard Counties to be used or developed for trails primarily for off-road vehicles as defined in section 84.797, subdivision 7, except:

(1) upon approval by the legislature; or

(2) in designated off-road vehicle use areas.

History: 2007 c 57 art 1 s 26; 2010 c 382 s 17



Section 84.81 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of Laws 1967, chapter 876, the terms defined herein shall have the meaning ascribed to them.

Subd. 2. Person. "Person" includes an individual, partnership, corporation, the state and its agencies and subdivisions, and any body of persons, whether incorporated or not.

Subd. 3. Snowmobile. "Snowmobile" means a self-propelled vehicle originally manufactured and designed for travel on snow or ice steered by skis or runners. Snowmobile does not include the following vehicles equipped with aftermarket ski and track configurations:

(1) an all-terrain vehicle defined in section 84.92;

(2) an off-highway motorcycle defined in section 84.787;

(3) an off-road vehicle defined in section 84.797;

(4) a mini truck defined in section 169.011;

(5) a utility task vehicle described in section 169.045; or

(6) any other vehicle being operated off road.

Subd. 4. Owner. "Owner" means a person, other than a lienholder, having the property in or title to a snowmobile entitled to the use or possession thereof.

Subd. 5. Operate. "Operate" means to ride in or on and control the operation of a snowmobile.

Subd. 6. Operator. "Operator" means every person who operates or is in actual physical control of a snowmobile.

Subd. 7. Register. "Register" means the act of assigning a registration number to a snowmobile.

Subd. 8. Commissioner. "Commissioner" means the commissioner of natural resources acting directly or through the commissioner's authorized agent.

Subd. 9. Roadway. "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel.

Subd. 10. Dealer. "Dealer" means a person, partnership, or corporation engaged in the business of selling snowmobiles at wholesale or retail.

Subd. 11. Manufacturer. "Manufacturer" means a person, partnership, or corporation engaged in the business of manufacturing snowmobiles.

Subd. 12. Collector snowmobile. "Collector snowmobile" means a snowmobile that is 25 years old or older, was originally produced as a separate identifiable make by a manufacturer, and is owned and operated solely as a collector's item.

Subd. 13. Metal traction device. "Metal traction device" means any metal device or array of metal devices attached to a snowmobile track to enhance traction that is:

(1) made of metal, except that metal cleats affixed perpendicular to the direction of travel of a snowmobile track which was manufactured in 1981 or earlier shall not be considered a metal traction device; or

(2) affixed to a snowmobile track with metal components that extend more than one-fourth inch from the bottom of the track.

History: 1967 c 876 s 3; 1969 c 695 s 1,2; 1969 c 1129 art 10 s 2; 1971 c 577 s 1; 1986 c 444; 1Sp1995 c 1 s 5; 1999 c 231 s 86; 2014 c 289 s 8



Section 84.82 — SNOWMOBILE REGISTRATION.

Subdivision 1. [Repealed, 1984 c 654 art 2 s 155]

Subd. 1a. General requirements. A person may not operate or transport a snowmobile unless the snowmobile has been registered under this section. A person may not sell a snowmobile without furnishing the buyer a bill of sale on a form prescribed by the commissioner.

Subd. 2. Application, issuance, issuing fee. (a) Application for registration or reregistration shall be made to the commissioner or an authorized deputy registrar of motor vehicles in a format prescribed by the commissioner and shall state the legal name and address of every owner of the snowmobile.

(b) A person who purchases a snowmobile from a retail dealer shall make application for registration to the dealer at the point of sale. The dealer shall issue a dealer temporary 21-day registration permit to each purchaser who applies to the dealer for registration. The temporary permit must contain the dealer's identification number and phone number. Each retail dealer shall submit completed registration and fees to the deputy registrar at least once a week. No fee may be charged by a dealer to a purchaser for providing the temporary permit.

(c) Upon receipt of the application and the appropriate fee, the commissioner or deputy registrar shall issue to the applicant, or provide to the dealer, an assigned registration number or a commissioner or deputy registrar temporary 21-day permit. Once issued, the registration number must be affixed to the snowmobile in a clearly visible and permanent manner for enforcement purposes as the commissioner of natural resources shall prescribe. A dealer subject to paragraph (b) shall provide the registration materials or temporary permit to the purchaser within the temporary 21-day permit period. The registration is not valid unless signed by at least one owner.

(d) Each deputy registrar of motor vehicles acting pursuant to section 168.33, shall also be a deputy registrar of snowmobiles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to assure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with these accounting and procedural requirements.

(e) A fee of $2 in addition to that otherwise prescribed by law shall be charged for:

(1) each snowmobile registered by the registrar or a deputy registrar and the additional fee shall be disposed of in the manner provided in section 168.33, subdivision 2; or

(2) each snowmobile registered by the commissioner and the additional fee shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account in the natural resources fund.

Subd. 2a. Nontrail use registration. A snowmobile may be registered for nontrail use. A snowmobile registered under this subdivision may not be operated on a state or grant-in-aid snowmobile trail. The fee for a nontrail use registration of a snowmobile with an engine displacement that is greater than 125 cubic centimeters is $45 for three years. A nontrail use registration is not transferable. In addition to other penalties prescribed by law, the penalty for violation of this subdivision is immediate revocation of the nontrail use registration. The commissioner shall ensure that the registration sticker provided for limited nontrail use is of a different color and is distinguishable from other snowmobile registration and state trail stickers provided.

Subd. 3. Fees for registration. (a) The fee for registration of each snowmobile, other than those used for an agricultural purpose, as defined in section 84.92, subdivision 1c, those registered by a dealer or manufacturer pursuant to paragraph (b) or (c), or those registered under subdivision 2a shall be as follows: $75 for three years and $10 for a duplicate or transfer.

(b) The total registration fee for all snowmobiles owned by a dealer and operated for demonstration or testing purposes shall be $50 per year.

(c) The total registration fee for all snowmobiles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes shall be $150 per year. Dealer and manufacturer registrations are not transferable.

(d) The onetime fee for registration of an exempt snowmobile under subdivision 6a is $6.

Subd. 3a. Expiration. All snowmobile registrations, excluding temporary registration permits, required under this section expire June 30 of the year of expiration.

Subd. 4. Renewal. Every owner of a snowmobile shall renew its registration in such manner as the commissioner shall prescribe, upon payment of the same registration fees provided in subdivision 3 hereof.

Subd. 5. Snowmobiles owned by state or political subdivision. A registration number shall be issued without the payment of a fee for snowmobiles owned by the state of Minnesota or a political subdivision thereof upon application therefor.

Subd. 6. Exemptions. Registration is not required under this section for:

(1) a snowmobile owned and used by the United States, an Indian tribal government, another state, or a political subdivision thereof;

(2) a snowmobile registered in a country other than the United States temporarily used within this state;

(3) a snowmobile that is covered by a valid license of another state and has not been within this state for more than 30 consecutive days or that is registered by an Indian tribal government to a tribal member and has not been outside the tribal reservation boundary for more than 30 consecutive days;

(4) a snowmobile used exclusively in organized track racing events;

(5) a snowmobile in transit by a manufacturer, distributor, or dealer;

(6) a snowmobile at least 15 years old in transit by an individual for use only on land owned or leased by the individual;

(7) a snowmobile while being used to groom a state or grant-in-aid trail; or

(8) a snowmobile with an engine displacement that is 125 cubic centimeters or less and the snowmobile is not operated on a state or grant-in-aid trail.

Subd. 6a. Exemption; collector unlimited snowmobile use. Snowmobiles may be issued an exempt registration if the machine is at least 25 years old. Exempt registration is valid from the date of issuance until ownership of the snowmobile is transferred. Exempt registrations are not transferable.

Subd. 7. Out of state snowmobiles. The commissioner of natural resources may issue special permits to out of state snowmobiles from a state or country where registration is not required to operate in Minnesota for limited periods of time not to exceed 30 days in connection with organized group outings, trail rides, races, rallies and other promotional events.

Subd. 7a. Collector limited snowmobile use. The commissioner may issue a special permit to a person or organization to operate or transport a collector snowmobile without registration in parades or organized group outings, such as races, rallies, and other promotional events and for up to ten days each year for personal transportation. The commissioner may impose a reasonable restriction on a permittee and may revoke, amend, suspend, or modify a permit for cause.

Subd. 8. Registration by persons under 18 prohibited. No person under the age of 18 years may register a snowmobile.

Subd. 9. [Repealed, 1985 c 54 s 3]

Subd. 10. Proof of sales tax payment. A person applying for initial registration of a snowmobile must provide a snowmobile purchaser's certificate, showing a complete description of the snowmobile, the seller's name and address, the full purchase price of the snowmobile, and the trade-in allowance, if any. The certificate must include information showing either (1) that the sales and use tax under chapter 297A was paid or (2) the purchase was exempt from tax under chapter 297A. The commissioner of public safety, in consultation with the commissioner and the commissioner of revenue, shall prescribe the form of the certificate.

The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the snowmobile was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

Subd. 11. Refunds. The commissioner may issue a refund on a registration, not including any issuing fees paid under subdivision 2, paragraph (e), or section 84.027, subdivision 15, paragraph (a), clause (3), if the refund request is received within 60 days of the original registration, the registration is not used or transferred, and:

(1) the snowmobile was registered incorrectly; or

(2) the snowmobile was registered twice, once by the dealer and once by the customer.

History: 1967 c 876 s 4; 1969 c 131 s 1; 1969 c 695 s 3,4; 1969 c 1129 art 10 s 2; 1971 c 577 s 2-5; Ex1971 c 48 s 33,34; 1973 c 202 s 1; 1979 c 241 s 1; 1982 c 580 s 1,2; 1985 c 54 s 1,2; 1986 c 444; 1991 c 254 art 2 s 5,6; 1991 c 291 art 8 s 1; 1993 c 375 art 1 s 1; 1995 c 220 s 61; 1Sp1995 c 1 s 6,7; 1997 c 216 s 61; 1997 c 226 s 7; 2000 c 418 art 1 s 44; 2001 c 185 s 7; 2003 c 28 art 1 s 6; 1Sp2005 c 1 art 2 s 30,31; 2007 c 131 art 1 s 5; 2008 c 357 s 8,9; 2009 c 176 art 2 s 7; 2010 c 361 art 4 s 11-13; 2012 c 277 art 1 s 4-6; 2013 c 114 art 4 s 6,7; 1Sp2015 c 4 art 4 s 9,10



Section 84.8205 — SNOWMOBILE STATE TRAIL STICKER.

Subdivision 1. Sticker required; fee. (a) A snowmobile that is not registered in the state under section 84.82, subdivision 3, paragraph (a), or that is registered by a manufacturer or dealer under section 84.82, subdivision 3, paragraph (b) or (c), may not be operated on a state or grant-in-aid snowmobile trail unless a snowmobile state trail sticker is affixed to the snowmobile.

(b) The commissioner of natural resources shall issue a sticker upon application and payment of a fee. The fee is:

(1) $35 for a one-year snowmobile state trail sticker purchased by an individual; and

(2) $15 for a one-year snowmobile state trail sticker purchased by a dealer or manufacturer.

(c) In addition to other penalties prescribed by law, an individual in violation of this subdivision must purchase an annual state trail sticker for a fee of $70. The sticker is valid from November 1 through June 30. Fees collected under this section, except for the issuing fee for licensing agents, shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account in the natural resources fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, must be used for grants-in-aid, trail maintenance, grooming, and easement acquisition.

(d) A state trail sticker is not required under this section for:

(1) a snowmobile that is owned and used by the United States, an Indian tribal government, another state, or a political subdivision thereof that is exempt from registration under section 84.82, subdivision 6;

(2) a collector snowmobile that is operated as provided in a special permit issued for the collector snowmobile under section 84.82, subdivision 7a;

(3) a person operating a snowmobile only on the portion of a trail that is owned by the person or the person's spouse, child, or parent; or

(4) a snowmobile while being used to groom a state or grant-in-aid trail.

Subd. 2. Placement of sticker. The state trail sticker shall be permanently affixed to either:

(1) the forward half of the snowmobile directly above or below the headlight of the snowmobile;

(2) above the expiration year on the top portion of the snowmobile registration validation decal; or

(3) the lower right corner of a registration plate issued to a dealer or manufacturer under section 84.82, subdivision 3.

Subd. 3. License agents. The commissioner may appoint agents to issue and sell state trail stickers. The commissioner may revoke the appointment of an agent at any time. The commissioner may adopt additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules adopted by the commissioner for accounting and handling of stickers pursuant to section 97A.485, subdivision 11. An agent shall promptly deposit and remit all money received from the sale of the stickers, exclusive of the issuing fee, to the commissioner.

Subd. 4. Issuance of stickers. The commissioner and agents shall issue and sell snowmobile state trail stickers.

Subd. 5. Agent's fee. In addition to the fee for a sticker, an issuing fee of $1 per sticker shall be charged. The issuing fee may be retained by the seller of the sticker. Issuing fees for stickers issued by the commissioner shall be deposited in the snowmobile trails and enforcement account in the natural resources fund and retained for the operation of the electronic licensing system.

Subd. 6. Duplicate state trail stickers. The commissioner and agents shall issue a duplicate sticker to persons whose sticker is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules promulgated thereunder. The fee for a duplicate state trail sticker is $2, with an issuing fee of 50 cents.

History: 1997 c 216 s 62; 1998 c 401 s 21; 1999 c 231 s 87; 2004 c 255 s 7; 1Sp2005 c 1 art 2 s 32-35; 2006 c 281 art 1 s 3,4; 2007 c 131 art 1 s 6; 2008 c 357 s 10; 2010 c 361 art 4 s 14; 2012 c 277 art 1 s 7; 2013 c 114 art 4 s 8



Section 84.821 — REQUIREMENTS OF MAKERS OF SNOWMOBILES.

Subdivision 1. Identification number. All snowmobiles made after June 30, 1972, and sold in Minnesota, shall bear the maker's permanent identification number stamped in letters and numbers in the form and at a location prescribed by rule of the commissioner.

Subd. 2. Area for registration number. All snowmobiles made after June 30, 1972, and sold in Minnesota, shall be designed and made to provide an area on which to affix the registration number. This area shall be at a location and of dimensions prescribed by rule of the commissioner.

History: 1971 c 577 s 6; 1985 c 248 s 70



Section 84.83 — SNOWMOBILE TRAILS AND ENFORCEMENT ACCOUNT; RECEIPTS AND ALLOCATIONS.

Subdivision 1. Creation. There is created in the state treasury an account known as the snowmobile trails and enforcement account in the natural resources fund.

Subd. 2. Money deposited in the account. Fees from the registration of snowmobiles and from the issuance of snowmobile state trail stickers and the unrefunded gasoline tax attributable to snowmobile use pursuant to section 296A.18 shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account.

Subd. 3. Purposes for the account; allocation. (a) The money deposited in the account and interest earned on that money may be expended only as appropriated by law for the following purposes:

(1) for a grant-in-aid program to counties and municipalities for construction and maintenance of snowmobile trails, including maintenance of trails on lands and waters of Voyageurs National Park; on Lake of the Woods; on Rainy Lake; on the following lakes in St. Louis County: Burntside, Crane, Little Long, Mud, Pelican, Shagawa, and Vermilion; and on the following lakes in Cook County: Devil Track and Hungry Jack;

(2) for acquisition, development, and maintenance of state recreational snowmobile trails;

(3) for snowmobile safety programs; and

(4) for the administration and enforcement of sections 84.81 to 84.91 and appropriated grants to local law enforcement agencies.

(b) No less than 60 percent of revenue collected from snowmobile registration and snowmobile state trail sticker fees must be expended for grants-in-aid to develop, maintain, and groom trails and acquire easements.

Subd. 4. Provisions applicable to funding recipients. (a) Recipients of Minnesota trail assistance program funds must be afforded the same protection and be held to the same standard of liability as a political subdivision under chapter 466 for activities associated with the administration, design, construction, maintenance, and grooming of snowmobile trails.

(b) Recipients of Minnesota trail assistance program funds who maintain ice trails on public waters listed under subdivision 3, clause (1), or on waters of Voyageurs National Park are expressly immune from liability under section 466.03, subdivision 6e.

Subd. 4a. Trail continuation on lands acquired by the state. When the commissioner acquires lands with easements or other agreements for snowmobile trails that have received grant-in-aid financing under this section, the commissioner shall:

(1) continue the easements or other agreements for the snowmobile trail; or

(2) develop an alternative route for the trail, including acquiring any necessary easements or other agreements for the trail right-of-way and providing funding for all expenses associated with clearing and marking the snowmobile trail.

Subd. 5. Fines and forfeited bail. The disposition of fines and forfeited bail collected from prosecutions of violations of sections 84.81 to 84.91 or rules adopted thereunder, and violations of section 169A.20 that involve off-road recreational vehicles, as defined in section 169A.03, subdivision 16, are governed by section 97A.065.

History: 1967 c 876 s 5; 1969 c 399 s 1; 1969 c 695 s 5; 1982 c 580 s 3; 1987 c 404 s 97; 1989 c 335 art 4 s 17; 1992 c 573 s 1; 1995 c 230 s 1,2; 1Sp1997 c 2 s 1,67; 1998 c 299 s 30; 1999 c 231 s 88,89; 2000 c 478 art 2 s 7; 2001 c 165 s 1; 2001 c 185 s 8,9; 1Sp2001 c 2 s 79; 2004 c 255 s 8; 1Sp2005 c 1 art 2 s 36,37; 2009 c 176 art 1 s 7; 2012 c 277 art 1 s 8,9



Section 84.84 — TRANSFER OR TERMINATION OF SNOWMOBILE OWNERSHIP.

(a) Within 15 days after the transfer of ownership, or any part thereof, other than a security interest, or the destruction or abandonment of any snowmobile, written notice of the transfer or destruction or abandonment shall be given to the commissioner in such form as the commissioner shall prescribe.

(b) An application for transfer must be executed by the registered owner and the purchaser using a bill of sale that includes the vehicle serial number.

(c) The purchaser is subject to the penalties imposed by section 84.88 if the purchaser fails to apply for transfer of ownership as provided under this subdivision. Every owner or part owner of a snowmobile shall, upon failure to give notice of destruction or abandonment, be subject to the penalties imposed by section 84.88.

History: 1967 c 876 s 6; 1986 c 444; 1Sp2015 c 4 art 4 s 11



Section 84.85 — LICENSING BY POLITICAL SUBDIVISIONS.

No political subdivision of this state shall require licensing or registration of snowmobiles covered by the provisions of Laws 1967, chapter 876.

History: 1967 c 876 s 7



Section 84.86 — RULES.

Subdivision 1. Required rules. With a view of achieving maximum use of snowmobiles consistent with protection of the environment the commissioner of natural resources shall adopt rules in the manner provided by chapter 14, for the following purposes:

(1) Registration of snowmobiles and display of registration numbers.

(2) Use of snowmobiles insofar as game and fish resources are affected.

(3) Use of snowmobiles on public lands and waters, or on grant-in-aid trails.

(4) Uniform signs to be used by the state, counties, and cities, which are necessary or desirable to control, direct, or regulate the operation and use of snowmobiles.

(5) Specifications relating to snowmobile mufflers.

(6) A comprehensive snowmobile information and safety education and training program, including but not limited to the preparation and dissemination of snowmobile information and safety advice to the public, the training of snowmobile operators, and the issuance of snowmobile safety certificates to snowmobile operators who successfully complete the snowmobile safety education and training course. For the purpose of administering such program and to defray expenses of training and certifying snowmobile operators, the commissioner shall collect a fee from each person who receives the youth or adult training. The commissioner shall collect a fee, to include a $1 issuing fee for licensing agents, for issuing a duplicate snowmobile safety certificate. The commissioner shall establish both fees in a manner that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees may be established by the commissioner notwithstanding section 16A.1283. The fees, except for the issuing fee for licensing agents under this subdivision, shall be deposited in the snowmobile trails and enforcement account in the natural resources fund and the amount thereof, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, and issuing fees collected by the commissioner, is appropriated annually to the Enforcement Division of the Department of Natural Resources for the administration of such programs. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses. The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this clause. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of snowmobile operators.

(7) The operator of any snowmobile involved in an accident resulting in injury requiring medical attention or hospitalization to or death of any person or total damage to an extent of $500 or more, shall forward a written report of the accident to the commissioner on such form as the commissioner shall prescribe. If the operator is killed or is unable to file a report due to incapacitation, any peace officer investigating the accident shall file the accident report within ten business days.

Subd. 2. Public safety rules. The commissioner of public safety may adopt rules not inconsistent herewith in the manner provided by chapter 14, regulating the use of snowmobiles on streets and highways.

History: 1967 c 876 s 8; 1969 c 399 s 1; 1969 c 695 s 6; 1969 c 1129 art 10 s 2; 1971 c 491 s 1; 1971 c 577 s 7; 1973 c 123 art 5 s 7; 1982 c 424 s 130; 1982 c 594 s 2; 1985 c 248 s 70; 1Sp1985 c 13 s 194; 1986 c 444; 1993 c 184 s 1; 1997 c 216 s 63; 1998 c 401 s 22; 1999 c 4 s 1; 1999 c 231 s 90; 2000 c 495 s 3; 2004 c 221 s 11; 2004 c 255 s 9; 1Sp2005 c 1 art 2 s 38



Section 84.862 — SNOWMOBILE TRAINING REQUIRED.

Subdivision 1. Youth and adult safety training. (a) Any resident born after December 31, 1976, who operates a snowmobile in Minnesota, must possess:

(1) a valid snowmobile safety certificate;

(2) a driver's license that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12; or

(3) an identification card that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(b) For youth or adults taking the youth course, the certificate or qualification indicator may only be issued upon successful completion of a course authorized under section 84.86. Either the youth course under this paragraph or the adult course under paragraph (c) may be completed by persons 16 years of age or older.

(c) Persons 16 years of age or older may take the adult snowmobile safety training course. The certificate or qualification indicator may only be issued upon successful completion of a safety course designed for adults or persons 16 years of age or older.

Subd. 2. [Repealed, 2004 c 255 s 51]

Subd. 2a. Certificates issued in other states. If a person completes a safety course in another state that is recognized by the commissioner under a reciprocity agreement or certified by the commissioner as substantially similar to requirements in this state, evidence that the person has completed that course is acceptable in lieu of a certificate under this section.

Subd. 3. Training for offenders. Any person who is convicted for a second or subsequent speeding violation in a snowmobile season, or any conviction for careless or reckless operation of a snowmobile, must successfully complete a training course in subdivision 1 before continuing operation of a snowmobile.

History: 1997 c 216 s 64; 1999 c 231 s 91,92; 2001 c 185 s 10,11; 2003 c 28 art 1 s 7; 2004 c 255 s 10-12



Section 84.87 — OPERATION; REGULATIONS BY POLITICAL SUBDIVISIONS.

Subdivision 1. Operation on streets and highways. (a) No person shall operate a snowmobile upon the roadway, shoulder, or inside bank or slope of any trunk, county state-aid, or county highway in this state and, in the case of a divided trunk or county highway, on the right-of-way between the opposing lanes of traffic, except as provided in sections 84.81 to 84.90. No person shall operate a snowmobile within the right-of-way of any trunk, county state-aid, or county highway between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of such right-of-way and in the same direction as the highway traffic on the nearest lane of the roadway adjacent thereto. No snowmobile shall be operated at any time within the right-of-way of any interstate highway or freeway within this state.

(b) Notwithstanding any provision of paragraph (a) to the contrary:

(1) under conditions prescribed by the commissioner of transportation, the commissioner of transportation may allow two-way operation of snowmobiles on either side of the trunk highway right-of-way where the commissioner of transportation determines that two-way operation will not endanger users of the trunk highway or riders of the snowmobiles using the trail;

(2) under conditions prescribed by a local road authority as defined in section 160.02, subdivision 25, the road authority may allow two-way operation of snowmobiles on either side of the right-of-way of a street or highway under the road authority's jurisdiction, where the road authority determines that two-way operation will not endanger users of the street or highway or riders of the snowmobiles using the trail;

(3) the commissioner of transportation under clause (1) and the local road authority under clause (2) shall notify the commissioner of natural resources and the local law enforcement agencies responsible for the streets or highways of the locations of two-way snowmobile trails authorized under this paragraph; and

(4) two-way snowmobile trails authorized under this paragraph shall be posted for two-way operation at the authorized locations.

(c) A snowmobile may make a direct crossing of a street or highway at any hour of the day provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing; and

(2) the snowmobile is brought to a complete stop before crossing the shoulder or main traveled way of the highway; and

(3) the driver yields the right-of-way to all oncoming traffic which constitutes an immediate hazard; and

(4) in crossing a divided highway, the crossing is made only at an intersection of such highway with another public street or highway; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on; and

(6) a snowmobile may be operated upon a bridge, other than a bridge that is part of the main traveled lanes of an interstate highway, when required for the purpose of avoiding obstructions to travel when no other method of avoidance is possible; provided the snowmobile is operated in the extreme right-hand lane, the entrance to the roadway is made within 100 feet of the bridge and the crossing is made without undue delay.

(d) No snowmobile shall be operated upon a public street or highway unless it is equipped with at least one headlamp, one tail lamp, each of minimum candlepower as prescribed by rules of the commissioner, reflector material of a minimum area of 16 square inches mounted on each side forward of the handle bars, and with brakes each of which shall conform to standards prescribed by rule of the commissioner pursuant to the authority vested in the commissioner by section 84.86, and each of which shall be subject to approval of the commissioner of public safety.

(e) A snowmobile may be operated upon a public street or highway other than as provided by paragraph (c) in an emergency during the period of time when and at locations where snow upon the roadway renders travel by automobile impractical.

(f) All provisions of chapters 169 and 169A shall apply to the operation of snowmobiles upon streets and highways, except for those relating to required equipment, and except those which by their nature have no application. Section 169.09 applies to the operation of snowmobiles anywhere in the state or on the ice of any boundary water of the state.

(g) Any sled, trailer, or other device being towed by a snowmobile must be equipped with reflective materials as required by rule of the commissioner.

Subd. 1a. Organized contests. Nothing in this section or chapter 169 shall prohibit the use of snowmobiles within the right-of-way of any state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in any organized contest, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

In permitting such contest, the official or board having jurisdiction may prescribe such restrictions or conditions as they may deem advisable.

Subd. 2. Operation generally. It shall be unlawful for any person to drive or operate any snowmobile in the following unsafe or harassing ways:

(1) at a rate of speed greater than reasonable or proper under all the surrounding circumstances;

(2) in a careless, reckless or negligent manner so as to endanger the person or property of another or to cause injury or damage thereto;

(3) without a lighted head and taillight when required for safety; or

(4) in any tree nursery or planting in a manner which damages or destroys growing stock.

Subd. 2a. Operation prohibited on airports. It is unlawful for any person to drive or operate any snowmobile on an airport defined in section 360.013, subdivision 39, or other applicable law.

Subd. 2b. [Repealed, 1994 c 615 s 28]

Subd. 2c. Application of speed limits to testing activities. (a) A speed limit established by the commissioner in rules adopted under section 84.86 does not apply to a snowmobile that is being operated as part of a testing program established by a snowmobile manufacturer if:

(1) the snowmobile is operated for testing purposes by a driver employed by the snowmobile manufacturer;

(2) the snowmobile is clearly marked as a test machine; and

(3) the snowmobile is operated in compliance with all other applicable laws and rules.

(b) A card containing a photograph of the driver and identifying the driver as a test driver for the manufacturer must be in the driver's possession at all times when the snowmobile is being operated at a speed in excess of the limit established by the commissioner under section 84.86.

Subd. 3. Regulations by political subdivisions. Notwithstanding anything in this section to the contrary, a county board may by resolution permit the operation of snowmobiles upon the roadway, shoulder, or inside bank or slope of any county highway or county state-aid highway if safe operation in the ditch or outside bank or slope thereof is impossible, in which case the county board shall cause appropriate notice thereof to be given.

Any county, city, or any town acting by its town board, may regulate the operation of snowmobiles on public lands, waters, and property under their jurisdiction and on streets and highways within their boundaries by resolution or ordinance of the governing body and by giving appropriate notice, provided such regulations are not inconsistent with the provisions of sections 84.81 to 84.88 inclusive and rules promulgated thereunder. However, no such governmental unit may adopt an ordinance which (1) imposes a fee for the use of public land or water under the jurisdiction of either the commissioner of natural resources or any other agency of the state, or for the use of any access thereto owned by the state, or a county or city; or (2) requires a snowmobile operator to possess a motor vehicle driver's license while operating a snowmobile.

Subd. 4. Snowmobile speed limit; lakes greater than 10,000 acres. Notwithstanding any law or rule to the contrary, a county may enact an ordinance to raise the speed limit up to 65 miles per hour for snowmobiles traveling on marked trails during daylight hours on lakes greater than 10,000 acres, subject to the approval of the commissioner of natural resources. Within any posted speed limit, it remains unlawful for any person to drive or operate any snowmobile at a rate of speed greater than is reasonable or proper under all of the surrounding conditions or circumstances.

Subd. 5. Snowmobile operation during the firearms deer season. Snowmobile operation during the firearms deer-hunting season is restricted as provided in section 84.777, subdivision 2, and rules adopted by the commissioner.

History: 1967 c 876 s 9; 1969 c 1 s 1; 1969 c 695 s 7,8; 1969 c 1129 art 10 s 2; 1971 c 491 s 2; 1971 c 577 s 8; 1973 c 123 art 5 s 7; 1973 c 701 s 1; 1974 c 51 s 1; 1974 c 239 s 1; 1976 c 2 s 48; 1977 c 31 s 1; 1981 c 363 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 368 s 1,2; 1989 c 331 s 2; 1992 c 573 s 2; 1997 c 226 s 8; 2000 c 478 art 2 s 7; 2002 c 355 s 5; 2004 c 244 s 1; 2005 c 72 s 1; 2014 c 290 s 5



Section 84.871 — EQUIPMENT REQUIREMENTS.

Subdivision 1. Mufflers. Except as provided in this section, every snowmobile shall be equipped at all times with a muffler in good working order which blends the exhaust noise into the overall snowmobile noise and is in constant operation to prevent excessive or unusual noise. The exhaust system shall not emit or produce a sharp popping or crackling sound. This section does not apply to organized races or similar competitive events held on (1) private lands, with the permission of the owner, lessee, or custodian of the land; (2) public lands and water under the jurisdiction of the commissioner of natural resources, with the commissioner's permission; or (3) other public lands, with the consent of the public agency owning the land. No person shall have for sale, sell, or offer for sale on any new snowmobile any muffler that fails to comply with the specifications required by the rules of the commissioner after the effective date of the rules.

Subd. 2. [Repealed, 1999 c 4 s 5]

History: 1969 c 695 s 9; 1969 c 1129 art 10 s 2; 1985 c 248 s 70; 1998 c 401 s 23



Section 84.8712 — METAL TRACTION DEVICES; PROHIBITION ON PAVED TRAILS.

Subdivision 1. Prohibition. A person may not use a snowmobile with metal traction devices on a paved public trail that is designated closed to such use by a local government with jurisdiction over the trail or on a paved state trail or any portion of a paved state trail that is designated closed to such use by the commissioner.

Subd. 2. Civil citation; authority to issue. Conservation officers and other licensed peace officers may issue civil citations to a person who operates a snowmobile in violation of this section. The citation must impose a penalty of $50 for the first offense, $200 for the second offense, and $500 for third and subsequent offenses.

Subd. 3. Appeals. Civil citations for offenses under this section may be appealed under the procedures in section 116.072, subdivision 6, if the recipient of the citation requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. For the purposes of the enforcement of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the commissioner of natural resources. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement. Civil citations for offenses under this section may be enforced under section 116.072, subdivision 9. If a person fails to pay a penalty owed under this section, the person may not operate a snowmobile until the penalty is paid. Penalty amounts must be remitted within 30 days of issuance of the penalty citation.

Subd. 5. Allocation of penalty amounts. Penalty amounts collected from civil citations issued under this section are deposited to the unit of government employing the officer that issues the civil citation. The commissioner must deposit penalty amounts received by the state in the snowmobile trails and enforcement account established by section 84.83, subdivision 1. The penalty amounts in the account must be dedicated for the repair of paved public trails.

Subd. 6. Selection of remedy. A person operating a snowmobile in violation of this section is guilty of a petty misdemeanor punishable by a fine of no more than $50 for the first offense, no more than $300 for the second offense, and no more than $600 for the third and subsequent offenses. A peace officer may not seek both civil and petty misdemeanor penalties for a violation of this section.

History: 1999 c 4 s 2; 1999 c 231 s 93; 2000 c 324 s 1-4; 2004 c 221 s 12; 2005 c 10 art 1 s 17-20; 2012 c 277 art 1 s 10



Section 84.872 — YOUTHFUL SNOWMOBILE OPERATORS; PROHIBITIONS.

Subdivision 1. Restrictions on operation. (a) Notwithstanding anything in section 84.87 to the contrary, no person under 14 years of age shall make a direct crossing of a trunk, county state-aid, or county highway as the operator of a snowmobile, or operate a snowmobile upon a street or highway within a municipality.

A person 14 years of age or older, but less than 18 years of age, may make a direct crossing of a trunk, county state-aid, or county highway only if the person has in immediate possession:

(1) a valid snowmobile safety certificate issued by the commissioner;

(2) a driver's license that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12; or

(3) an identification card that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(b) Notwithstanding section 84.862, no person under the age of 14 years shall operate a snowmobile unless supervised by or accompanied by one of the following listed persons on the same or an accompanying snowmobile, or on a device towed by the same or an accompanying snowmobile: the person's parent, legal guardian, or other person 18 years of age or older designated by the parent or guardian. However, a person 12 years of age or older but under the age of 14 years may operate a snowmobile if the person has in immediate possession a valid snowmobile safety certificate issued by the commissioner or an identification card with a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(c) The snowmobile safety certificate exceptions under paragraph (b) do not allow a person under the age of 14 years to make a direct crossing of a highway as the operator of a snowmobile or to operate a snowmobile upon a street or highway, as prohibited under paragraph (a).

Subd. 1a. Helmet required. (a) No person under the age of 18 shall operate or ride a snowmobile in this state without wearing protective headgear that complies with standards established by the commissioner of public safety.

(b) The provisions of this subdivision shall not apply to persons during their participation in a parade that has been granted a permit or other official authorization by a local unit of government or to a person operating a snowmobile on land that is owned by the person or the person's parents, grandparents, siblings, uncles, or aunts.

Subd. 2. Owner's duties. It is unlawful for any person who is the owner or in lawful control of a snowmobile to permit the snowmobile to be operated contrary to the provisions of this section.

Subd. 3. Reporting convictions; suspensions. When the judge of a juvenile court, or any of its duly authorized agents, shall determine that any person, while less than 18 years of age, has violated the provisions of sections 84.81 to 84.88, or any other state or local law or ordinance regulating the operation of snowmobiles, the judge, or duly authorized agent, shall immediately report this determination to the commissioner and may recommend the suspension of the person's snowmobile safety certificate. The commissioner is hereby authorized to suspend the certificate, without a hearing.

History: 1969 c 695 s 10; 1971 c 577 s 9; 1986 c 444; 1987 c 89 s 1; 1993 c 184 s 2; 1994 c 623 art 1 s 9; 1994 c 632 art 2 s 20; 1997 c 226 s 9; 1999 c 231 s 95; 2001 c 185 s 12; 2004 c 255 s 13



Section 84.88 — PENALTIES.

Subdivision 1. Penalty. Any person who shall violate any provision of sections 84.81 to 84.89 or any rule of the commissioner of natural resources or of the commissioner of public safety promulgated pursuant to law shall be guilty of a misdemeanor.

Subd. 2. Owner's penalty. A person registered as owner of a snowmobile may be fined not to exceed $300 if a snowmobile bearing the person's registration number is operated contrary to the provisions of sections 84.81 to 84.88, or 97B.091. The registered owner may not be so fined if (a) the snowmobile was reported as stolen to the commissioner or a law enforcement agency at the time of the alleged unlawful act, or if (b) the registered owner demonstrates that the snowmobile either was stolen or was not in use at the time of the alleged unlawful act, or if (c) the registered owner furnishes to law enforcement officers upon request the identity of the person in actual physical control of the snowmobile at the time of such violation. The provisions of this subdivision do not apply to any person who rents or leases a snowmobile if such person keeps a record of the name and address of the person or persons renting or leasing such snowmobile, the registration number thereof, the departure date and time, and expected time of return thereof. Such record shall be preserved for at least six months and shall be prima facie evidence that the person named therein was the operator thereof at the time it was operated contrary to sections 84.81 to 84.88, or 97B.091. The provisions of this subdivision do not prohibit or limit the prosecution of a snowmobile operator for violating any of the sections referred to in this subdivision.

History: 1967 c 876 s 10; 1969 c 1129 art 10 s 2; 1971 c 23 s 10; 1971 c 491 s 3; 1971 c 577 s 10; 1973 c 701 s 2; 1985 c 248 s 70; 1986 c 386 art 4 s 14; 1986 c 444



Section 84.89 — CONFISCATION OF SNOWMOBILE USED IN BURGLARY.

A law enforcement officer shall seize any snowmobile, as defined in section 84.81, used for the purpose of gaining access to property for the purpose of committing the crime of burglary, as defined in section 609.582. Any snowmobile seized pursuant to this section shall be held, subject to the order of the district court of the county in which the burglary was committed, and shall be confiscated after conviction of the person from whom the snowmobile was seized and disposed of in accordance with the procedure provided for equipment used in committing game and fish violations by section 97A.225, except that the balance of the proceeds from the sale of a confiscated snowmobile which are paid into the state treasury shall be credited to the general fund.

History: 1969 c 176 s 1; 1969 c 399 s 1; 1986 c 386 art 4 s 15; 1987 c 384 art 2 s 1



Section 84.90 — LIMITATIONS ON THE OPERATION OF RECREATIONAL MOTOR VEHICLES.

Subdivision 1. Definitions. For the purposes of this section the following terms have the meanings given them: (a) "Recreational motor vehicle" means any self-propelled vehicle and any vehicle propelled or drawn by a self-propelled vehicle used for recreational purposes, including but not limited to snowmobile, trail bike or other all-terrain vehicle, hovercraft, or motor vehicle licensed for highway operation which is being used for off-road recreational purposes. (b) "Snowmobile" has the same meaning given by section 84.81, subdivision 3.

Subd. 2. Within metropolitan area. Within the seven-county metropolitan area, no person shall enter and operate a recreational motor vehicle on lands not owned by the person, except where otherwise allowed by law, without the written or oral permission of the owner, occupant, or lessee of such lands. Written permission may be given by a posted notice of any kind or description that the owner, occupant, or lessee prefers, so long as it specifies the kind of vehicles allowed, such as by saying "Recreational Vehicles Allowed," "Snowmobiles Allowed," "Trail Bikes Allowed," "All-Terrain Vehicles Allowed," or words substantially similar.

Subd. 3. Outside metropolitan area. Outside the seven-county metropolitan area, no person shall enter on any land not owned by the person for the purpose of operating a recreational motor vehicle after being notified, either orally or by written or posted notice, by the owner, occupant, or lessee not to do so. Where posted notice is used, signs shall bear letters not less than two inches high and shall state one of the following: "Recreational Vehicles Prohibited," "Snowmobiles Prohibited," "Trail Bikes Prohibited," "All-Terrain Vehicles Prohibited," or words substantially similar. In lieu of the above notice an owner, occupant or lessee may post any sign prohibiting recreational motor vehicles which has been adopted by rule of the commissioner of natural resources. The notice or sign shall be posted at corners and ordinary ingress and egress to the property and when so posted shall serve so as to raise a conclusive presumption that a person operating a recreational motor vehicle thereon had knowledge of entering upon such posted lands. Failure to post notice as provided in this subdivision shall not deprive a person of the right to bring a civil action for damage to one's person or property as otherwise provided by law.

Subd. 4. Posting; trail facilities. It is unlawful for a person to post, mutilate, or remove any notice or sign provided in this section upon any lands or waters over which the person has no right, title, interest, or license. It is unlawful for a person other than a duly constituted legal authority to so post any public lands, including but not limited to tax-forfeited lands, as above described. It is unlawful for a person to mutilate, destroy, damage, or remove any shelter, comfort station or other trail facility on any trail established on state-owned land or on any recreational trail which is funded in whole or in part by state grant-in-aid funds.

Subd. 5. Gates; fencing. No person shall enter or leave the lands of another with a recreational motor vehicle, or pass from one portion of such lands to another portion, through a closed gate, without returning the gate to its original position. No person shall enter or leave the lands of another with a recreational motor vehicle by cutting any wire or tearing down or destroying any fence.

Subd. 6. Additional prohibitions. Nothing in this section shall limit or otherwise qualify the power of municipalities, counties, school districts, or other political subdivisions of the state or any agency of the state to impose additional restrictions or prohibitions on the operation of recreational motor vehicles on property not owned by the operator in accordance with law.

Subd. 7. Penalty. A person violating the provisions of this section is guilty of a misdemeanor.

History: 1974 c 468 s 1; 1981 c 215 s 1; 1985 c 248 s 70; 1986 c 444



Section 84.9011 — OFF-HIGHWAY VEHICLE SAFETY AND CONSERVATION PROGRAM.

Subdivision 1. Creation. The commissioner of natural resources shall establish a program to promote the safe and responsible operation of off-highway vehicles in a manner that does not harm the environment.

Subd. 2. Agreements. (a) The commissioner shall enter into agreements with organizations for volunteer services that promote the safe and responsible operation of off-highway vehicles in a manner that does not harm the environment to maintain, make improvements to, and monitor trails on state forest land and other public lands. The organizations shall promote the operation of off-highway vehicles in a safe and responsible manner that complies with the laws and rules that relate to the operation of off-highway vehicles.

(b) The organizations may provide assistance to the department in locating, recruiting, and training instructors for off-highway vehicle training programs.

(c) The commissioner may provide assistance to enhance the comfort and safety of volunteers and to facilitate the implementation and administration of the safety and conservation program.

(d) The commissioner shall establish standards, train, and certify organizations and individuals participating as volunteers under this section. The training shall include:

(1) the identification of invasive species;

(2) correctly reporting the location of invasive species; and

(3) basic global positioning system operation.

Subd. 3. Worker displacement prohibited. The commissioner may not enter into any agreement that has the purpose of or results in the displacement of public employees by volunteers participating in the off-highway safety and conservation program under this section. The commissioner must certify to the appropriate bargaining agent that the work performed by a volunteer will not result in the displacement of currently employed workers or workers on seasonal layoff or layoff from a substantially equivalent position, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits.

Subd. 4. Off-Highway Vehicle Safety Advisory Council. The commissioner of natural resources shall appoint an Off-Highway Vehicle Safety Advisory Council to advise the commissioner on:

(1) off-highway vehicle safety; and

(2) standards and certification for organizations and individuals participating as volunteers under this section.

History: 2007 c 57 art 1 s 27



Section 84.91 — OPERATION OF SNOWMOBILES AND ALL-TERRAIN VEHICLES BY PERSONS UNDER THE INFLUENCE OF ALCOHOL OR CONTROLLED SUBSTANCES.

Subdivision 1. Acts prohibited. (a) No owner or other person having charge or control of any snowmobile or all-terrain vehicle shall authorize or permit any individual the person knows or has reason to believe is under the influence of alcohol or a controlled substance or other substance to operate the snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state.

(b) No owner or other person having charge or control of any snowmobile or all-terrain vehicle shall knowingly authorize or permit any person, who by reason of any physical or mental disability is incapable of operating the vehicle, to operate the snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state.

(c) A person who operates or is in physical control of a snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state is subject to chapter 169A. In addition to the applicable sanctions under chapter 169A, a person who is convicted of violating section 169A.20 or an ordinance in conformity with it while operating a snowmobile or all-terrain vehicle, or who refuses to comply with a lawful request to submit to testing under sections 169A.50 to 169A.53 or an ordinance in conformity with it, shall be prohibited from operating a snowmobile or all-terrain vehicle for a period of one year. The commissioner shall notify the person of the time period during which the person is prohibited from operating a snowmobile or all-terrain vehicle.

(d) Administrative and judicial review of the operating privileges prohibition is governed by section 97B.066, subdivisions 7 to 9, if the person does not have a prior impaired driving conviction or prior license revocation, as defined in section 169A.03. Otherwise, administrative and judicial review of the prohibition is governed by section 169A.53.

(e) The court shall promptly forward to the commissioner and the Department of Public Safety copies of all convictions and criminal and civil sanctions imposed under this section and chapters 169 and 169A relating to snowmobiles and all-terrain vehicles.

(f) A person who violates paragraph (a) or (b), or an ordinance in conformity with either of them, is guilty of a misdemeanor. A person who operates a snowmobile or all-terrain vehicle during the time period the person is prohibited from operating a vehicle under paragraph (c) is guilty of a misdemeanor.

Subd. 2. [Repealed, 1Sp1997 c 2 s 69]

Subd. 3. [Repealed, 1Sp1997 c 2 s 69]

Subd. 4. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5a. [Repealed, 1Sp1997 c 2 s 69]

Subd. 6. [Repealed, 1Sp1997 c 2 s 69]

Subd. 7. [Repealed, 1Sp1997 c 2 s 69]

Subd. 8. [Repealed, 1Sp1997 c 2 s 69]

History: 1987 c 368 s 3; 1990 c 391 art 8 s 12; 1992 c 570 art 2 s 1; 1994 c 615 s 1,2; 1995 c 230 s 3; 1Sp1997 c 2 s 2; 1999 c 231 s 96; 2000 c 478 art 2 s 7; 2000 c 495 s 4; 2005 c 146 s 4; 2012 c 272 s 5



Section 84.911 — REPORTS OF DEATH.

Subdivision 1. [Repealed, 1Sp1997 c 2 s 69]

Subd. 2. [Repealed, 1Sp1997 c 2 s 69]

Subd. 3. [Repealed, 1Sp1997 c 2 s 69]

Subd. 4. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5. [Repealed, 1Sp1997 c 2 s 69]

Subd. 6. [Repealed, 1Sp1997 c 2 s 69]

Subd. 7. Coroner to report death. Every coroner or medical examiner shall report in writing to the Department of Natural Resources the death of any person within the jurisdiction of the coroner or medical examiner as the result of an accident involving an off-road recreational vehicle, as defined in section 169A.03, subdivision 16, and the circumstances of the accident. The report shall be made within 15 days after the death.

In the case of drivers killed in off-road recreational vehicle accidents and of the death of passengers 14 years of age or older, who die within four hours after accident, the coroner or medical examiner shall examine the body and shall make tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the victim. This information shall be included in each report submitted pursuant to the provisions of this subdivision and shall be tabulated by the Department of Natural Resources. Periodically, the commissioner of natural resources must transmit a summary of the reports to the commissioner of public safety.

History: 1987 c 368 s 4; 1990 c 391 art 8 s 13,14; 1992 c 570 art 2 s 2; 1994 c 615 s 3; 1995 c 185 s 1; 1Sp1997 c 2 s 3; 2000 c 478 art 2 s 7



Section 84.915 — LAND USE FOR CERTAIN VEHICLES RESTRICTED.

After June 1, 1993, the commissioner may not allow the use of state lands or acquire private lands for development or operation of a motor sports area for use by all-terrain vehicles, motorcycles, or four-wheel drive trucks without legislative approval. This restriction does not apply to recreational trails.

History: 1993 c 203 s 1



Section 84.92 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 84.92 to 84.928.

Subd. 1a. Agricultural zone. "Agricultural zone" means the areas in Minnesota lying south and west of a line starting at the Minnesota-North Dakota border and formed by rights-of-way of Trunk Highway No. 10, thence easterly along Trunk Highway No. 10 to Trunk Highway No. 23, thence easterly along Trunk Highway No. 23 to Trunk Highway No. 95, thence easterly along Trunk Highway No. 95 to its termination at the Minnesota-Wisconsin border.

Subd. 1b. Accompanied. "Accompanied" means being subject to continuous direction or control.

Subd. 1c. Agricultural purpose. "Agricultural purpose" means used exclusively for an agricultural use as defined in subdivision 1d.

Subd. 1d. Agricultural use. "Agricultural use" means use in agriculturally related activities or harvesting of wood for commercial or firewood purposes by any person.

Subd. 1e. City. "City" means a home rule charter or statutory city.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Dealer. "Dealer" means a person engaged in the business of selling all-terrain vehicles at wholesale or retail.

Subd. 4. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing all-terrain vehicles.

Subd. 5. Owner. "Owner" means a person, other than a person with a security interest, having a property interest in or title to an all-terrain vehicle and entitled to the use and possession of the vehicle.

Subd. 6. Person. "Person" means an individual or an organization as defined in section 336.1-201 (b)(27).

Subd. 6a. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a public road, including the traveled portions, banks, ditches, shoulders, and medians of a roadway, that is not privately owned.

Subd. 7. Register. "Register" means the act of assigning a registration number to an all-terrain vehicle.

Subd. 8. All-terrain vehicle or vehicle. "All-terrain vehicle" or "vehicle" means a motorized vehicle with: (1) not less than three, but not more than six low pressure or non-pneumatic tires; (2) a total dry weight of 2,000 pounds or less; and (3) a total width from outside of tire rim to outside of tire rim that is 65 inches or less. All-terrain vehicle includes a class 1 all-terrain vehicle and class 2 all-terrain vehicle. All-terrain vehicle does not include a golf cart, mini-truck, dune buggy, or go-cart or a vehicle designed and used specifically for lawn maintenance, agriculture, logging, or mining purposes.

Subd. 9. Class 1 all-terrain vehicle. "Class 1 all-terrain vehicle" means an all-terrain vehicle that has a total width from outside of tire rim to outside of tire rim that is 50 inches or less.

Subd. 10. Class 2 all-terrain vehicle. "Class 2 all-terrain vehicle" means an all-terrain vehicle that has a total width from outside of tire rim to outside of tire rim that is greater than 50 inches but not more than 65 inches.

History: 1984 c 647 s 1; 1986 c 452 s 1; 1989 c 331 s 3-8; 1990 c 426 art 2 s 1; 1Sp1995 c 1 s 8; 2003 c 128 art 1 s 28; 2004 c 162 art 3 s 4; 2006 c 281 art 2 s 1-3; 2009 c 176 art 1 s 8,50; 2010 c 361 art 4 s 15,16; 2011 c 107 s 9; 2014 c 289 s 9-11; 2014 c 290 s 6-8; 1Sp2015 c 4 art 4 s 12-14



Section 84.922 — REGISTRATION.

Subdivision 1. General requirements. Unless exempted in subdivision 1a, a person may not operate and an owner may not give permission for another to operate an all-terrain vehicle within the state unless the vehicle has been registered with the commissioner of natural resources, or is exempt from registration.

Subd. 1a. Exemptions. All-terrain vehicles exempt from registration are:

(1) vehicles owned and used by the United States, an Indian tribal government, the state, another state, or a political subdivision;

(2) vehicles that are registered in another state or country and have not been in this state for more than 30 consecutive days or that are registered by an Indian tribal government to a tribal member and have not been outside the tribal reservation boundary for more than 30 consecutive days;

(3) vehicles that:

(i) are owned by a resident of another state or country that does not require registration of all-terrain vehicles;

(ii) have not been in this state for more than 30 consecutive days; and

(iii) are operated on state and grant-in-aid trails by a nonresident possessing a nonresident all-terrain vehicle state trail pass;

(4) vehicles used exclusively in organized track racing events; and

(5) vehicles that are 25 years old or older and were originally produced as a separate identifiable make by a manufacturer.

Subd. 2. Application, issuance, reports. (a) Application for registration or continued registration shall be made to the commissioner or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the vehicle.

(b) A person who purchases an all-terrain vehicle from a retail dealer shall make application for registration to the dealer at the point of sale. The dealer shall issue a dealer temporary 21-day registration permit to each purchaser who applies to the dealer for registration. The dealer shall submit the completed registration application and fees to the deputy registrar at least once each week. No fee may be charged by a dealer to a purchaser for providing the temporary permit.

(c) Upon receipt of the application and the appropriate fee, the commissioner or deputy registrar shall issue to the applicant, or provide to the dealer, an assigned registration number or a commissioner or deputy registrar temporary 21-day permit. Once issued, the registration number must be affixed to the vehicle in a manner prescribed by the commissioner. A dealer subject to paragraph (b) shall provide the registration materials or temporary permit to the purchaser within the 21-day temporary permit period. The commissioner shall use the snowmobile registration system to register vehicles under this section.

(d) Each deputy registrar of motor vehicles acting under section 168.33, is also a deputy registrar of all-terrain vehicles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to assure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements.

(e) In addition to other fees prescribed by law, a filing fee of $4.50 is charged for each all-terrain vehicle registration renewal, duplicate or replacement registration card, and replacement decal and a filing fee of $7 is charged for each all-terrain vehicle registration and registration transfer issued by:

(1) a deputy registrar and shall be deposited in the treasury of the jurisdiction where the deputy is appointed, or retained if the deputy is not a public official; or

(2) the commissioner and shall be deposited to the state treasury and credited to the all-terrain vehicle account in the natural resources fund.

Subd. 2a. Private use registration. All-terrain vehicles may be registered for private use that are used exclusively for private or agricultural use or used exclusively on private property. Private use registration is valid from the date of issuance until ownership of the all-terrain vehicle is transferred. Private or agricultural use registrations are not transferable.

Subd. 2b. Collector unlimited use; exempt registration. All-terrain vehicles may be issued an exempt registration if requested and the machine is at least 25 years old. Exempt registration is valid from the date of issuance until ownership of the all-terrain vehicle is transferred. Exempt registrations are not transferable.

Subd. 3. Registration card; signature. The commissioner shall provide to the registrant a registration card that includes the registration number, the date of registration, the make and serial number of the vehicle, the owner's name and address, and additional information the commissioner may require. Information concerning each registration shall be retained by the commissioner. The registration is not valid unless signed by at least one owner. Upon a satisfactory showing that the registration card has been lost or destroyed the commissioner shall issue a replacement registration card upon payment of a fee of $4. The fees collected from replacement registration cards shall be deposited in the all-terrain vehicle account in the natural resources fund.

Subd. 4. Report of transfers. (a) Application for transfer of ownership must be made to the commissioner within 15 days of the date of transfer.

(b) An application for transfer must be executed by the registered owner and the purchaser using a bill of sale that includes the vehicle serial number.

(c) The purchaser is subject to the penalties imposed by section 84.774 if the purchaser fails to apply for transfer of ownership as provided under this subdivision.

Subd. 5. Fees for registration. (a) The fee for a three-year registration of an all-terrain vehicle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is:

(1) for public use, $45;

(2) for private use, $6; and

(3) for a duplicate or transfer, $4.

(b) The total registration fee for all-terrain vehicles owned by a dealer and operated for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for all-terrain vehicles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The onetime fee for registration of an all-terrain vehicle under subdivision 2b is $6.

(e) The fees collected under this subdivision must be credited to the all-terrain vehicle account.

Subd. 6. Renewal. Every owner of an all-terrain vehicle must renew registration in a manner prescribed by the commissioner upon payment of the registration fees in subdivision 5.

Subd. 7. Vehicles owned by state or political subdivision. A registration number must be issued without the payment of a fee for all-terrain vehicles owned by the state or a political subdivision upon application.

Subd. 8. [Repealed, 1989 c 331 s 26]

Subd. 9. Licensing by political subdivisions. No political subdivision of this state shall require licensing or registration of all-terrain vehicles covered by sections 84.92 to 84.928.

Subd. 10. Registration by minors prohibited. No person under the age of 18 may register an all-terrain vehicle.

Subd. 11. Proof of sales tax payment. A person applying for initial registration in Minnesota of an all-terrain vehicle shall provide a purchaser's certificate showing a complete description of the all-terrain vehicle, the seller's name and address, the full purchase price of the all-terrain vehicle, and the trade-in allowance, if any. The certificate also must include information showing either that (1) the sales and use tax under chapter 297A was paid, or (2) the purchase was exempt from tax under chapter 297A. The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the all-terrain vehicle was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

Subd. 12. Refunds. The commissioner may issue a refund on a registration, not including any issuing fees paid under subdivision 2, paragraph (e), or section 84.027, subdivision 15, paragraph (a), clause (3), if the refund request is received within 60 days of the original registration, the registration is not used or transferred, and:

(1) the vehicle was registered incorrectly; or

(2) the vehicle was registered twice, once by the dealer and once by the customer.

Subd. 13. No registration weekend. The commissioner shall designate, by written order published in the State Register, one weekend each year when, notwithstanding subdivision 1, an all-terrain vehicle may be operated on state and grant-in-aid all-terrain vehicle trails without a registration issued under this section. Nonresidents may participate during the designated weekend without a state trail pass required under section 84.9275.

History: 1984 c 647 s 2; 1986 c 452 s 2-9; 1989 c 331 s 9-12; 1989 c 335 art 4 s 18; 1995 c 220 s 62; 1996 c 410 s 21; 2001 c 185 s 13,14; 1Sp2001 c 5 art 7 s 2; 2003 c 128 art 1 s 29,30; 1Sp2005 c 1 art 2 s 39,40; 2007 c 57 art 1 s 28,29; 2008 c 357 s 11; 2009 c 37 art 1 s 17; 2009 c 176 art 1 s 50; art 2 s 8; 2010 c 361 art 4 s 17-19; 2013 c 114 art 4 s 9; 2013 c 121 s 4,5; 1Sp2015 c 4 art 4 s 15



Section 84.923 — REQUIREMENTS OF MAKERS OF ALL-TERRAIN VEHICLES.

Subdivision 1. Identification number. All vehicles made after January 1, 1985, and sold in the state, must have manufacturer's permanent identification number stamped in letters and numbers on the vehicle in the form and at a location prescribed by the commissioner.

Subd. 2. Registration number. All vehicles made after January 1, 1985, and sold in the state, must be designed and made to provide an area to affix the registration number. This area shall be at a location and of dimensions prescribed by the commissioner.

History: 1984 c 647 s 3



Section 84.924 — RULEMAKING; ACCIDENT REPORT.

Subdivision 1. Commissioner of natural resources. With a view of achieving proper use of all-terrain vehicles consistent with protection of the environment, the commissioner of natural resources shall adopt rules under chapter 14 relating to:

(1) registration of all-terrain vehicles and display of registration numbers;

(2) use of all-terrain vehicles insofar as game and fish resources are affected;

(3) use of all-terrain vehicles on public lands and waters;

(4) uniform signs to be used by the state, counties, and cities necessary or desirable to control, direct, or regulate the operation and use of all-terrain vehicles; and

(5) specifications relating to all-terrain vehicle mufflers.

Subd. 2. Commissioner of public safety. The commissioner of public safety may adopt rules under chapter 14 regulating the use of all-terrain vehicles on streets and highways.

Subd. 3. Accident report; requirement and form. The operator and an officer investigating an accident of an all-terrain vehicle involved in an accident resulting in injury requiring medical attention or hospitalization to or death of a person or total damage to an extent of $500 or more shall within ten business days forward a written report of the accident to the commissioner of natural resources on a form prescribed by either the commissioner of natural resources or by the commissioner of public safety. If the operator is killed or is unable to file a report due to incapacitation, any peace officer investigating the accident shall file the accident report within ten business days. Periodically, the commissioner of natural resources must transmit a summary of the accident reports to the commissioner of public safety.

History: 1986 c 452 s 10; 1989 c 331 s 13; 1993 c 184 s 3,4; 1994 c 615 s 4



Section 84.925 — EDUCATION AND TRAINING PROGRAM.

Subdivision 1. Program established. (a) The commissioner shall establish a comprehensive all-terrain vehicle environmental and safety education and training program, including the preparation and dissemination of vehicle information and safety advice to the public, the training of all-terrain vehicle operators, and the issuance of all-terrain vehicle safety certificates to vehicle operators over the age of 12 years who successfully complete the all-terrain vehicle environmental and safety education and training course.

(b) For the purpose of administering the program and to defray the expenses of training and certifying vehicle operators, the commissioner shall collect a fee from each person who receives the training. The commissioner shall collect a fee, to include a $1 issuing fee for licensing agents, for issuing a duplicate all-terrain vehicle safety certificate. The commissioner shall establish both fees in a manner that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees may be established by the commissioner notwithstanding section 16A.1283. Fee proceeds, except for the issuing fee for licensing agents under this subdivision, shall be deposited in the all-terrain vehicle account in the natural resources fund and the amount thereof, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, and issuing fees collected by the commissioner, is appropriated annually to the Enforcement Division of the Department of Natural Resources for the administration of the programs. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses.

(c) The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this section. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of vehicle operators. The commissioner shall incorporate a riding component in the safety education and training program.

Subd. 2. [Repealed, 1989 c 331 s 26]

Subd. 3. All-terrain vehicle safety courses; reciprocity with other states; accepted equivalencies. (a) The commissioner may enter into reciprocity agreements or otherwise certify all-terrain vehicle environmental and safety education and training courses from other states that are substantially similar to in-state courses. Proof of completion of a course subject to a reciprocity agreement or certified as substantially similar is adequate to meet the safety certificate requirements of sections 84.92 to 84.928.

(b) Proof of completion of the ATV RiderCourse offered by the All-Terrain Vehicle Safety Institute is adequate to meet the safety certificate requirements of sections 84.92 to 84.928.

Subd. 4. Exemption from rulemaking and legislative approval. The fee to issue a duplicate all-terrain vehicle safety certificate under subdivision 1 is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the duplicate all-terrain safety certificate fee notwithstanding section 16A.1283.

Subd. 5. Training requirements. (a) An individual who was born after July 1, 1987, and who is 16 years of age or older, must successfully complete the independent study course component of all-terrain vehicle safety training before operating an all-terrain vehicle on public lands or waters, public road rights-of-way, or state or grant-in-aid trails.

(b) An individual who is convicted of violating a law related to the operation of an all-terrain vehicle must successfully complete the independent study course component of all-terrain vehicle safety training before continuing operation of an all-terrain vehicle.

(c) An individual who is convicted for a second or subsequent excess speed, trespass, or wetland violation in an all-terrain vehicle season, or any conviction for careless or reckless operation of an all-terrain vehicle, must successfully complete the independent study and the testing and operating course components of all-terrain vehicle safety training before continuing operation of an all-terrain vehicle.

(d) An individual who receives three or more citations and convictions for violating a law related to the operation of an all-terrain vehicle in a two-year period must successfully complete the independent study and the testing and operating course components of all-terrain vehicle safety training before continuing operation of an all-terrain vehicle.

(e) An individual must present evidence of compliance with this subdivision before an all-terrain vehicle registration is issued or renewed. A person may use the following as evidence of meeting all-terrain vehicle safety certificate requirements:

(1) a valid all-terrain vehicle safety certificate issued by the commissioner;

(2) a driver's license that has a valid all-terrain vehicle safety certificate indicator issued under section 171.07, subdivision 18; or

(3) an identification card that has a valid all-terrain vehicle safety certificate indicator issued under section 171.07, subdivision 18.

[See Note.]

History: 1984 c 647 s 4; 1986 c 444; 1986 c 452 s 11; 2000 c 495 s 5; 1Sp2001 c 2 s 80; 2003 c 28 art 1 s 8; 2004 c 221 s 13,14; 1Sp2005 c 1 art 2 s 41,42; 2007 c 131 art 1 s 7; 2009 c 176 art 1 s 50; 2010 c 361 art 4 s 20; 2011 c 107 s 10; 2014 c 289 s 12; 1Sp2015 c 4 art 4 s 16

NOTE: The amendment to subdivision 5 by Laws 2015, First Special Session chapter 4, article 4, section 16, is effective January 1, 2016, or the date the new driver and vehicle services information technology system is implemented, whichever comes later. Laws 2015, First Special Session chapter 4, article 4, section 16, the effective date.



Section 84.9256 — YOUTHFUL OPERATORS; PROHIBITIONS.

Subdivision 1. Prohibitions on youthful operators. (a) Except for operation on public road rights-of-way that is permitted under section 84.928 and as provided under paragraph (j), a driver's license issued by the state or another state is required to operate an all-terrain vehicle along or on a public road right-of-way.

(b) A person under 12 years of age shall not:

(1) make a direct crossing of a public road right-of-way;

(2) operate an all-terrain vehicle on a public road right-of-way in the state; or

(3) operate an all-terrain vehicle on public lands or waters, except as provided in paragraph (f).

(c) Except for public road rights-of-way of interstate highways, a person 12 years of age but less than 16 years may make a direct crossing of a public road right-of-way of a trunk, county state-aid, or county highway or operate on public lands and waters or state or grant-in-aid trails, only if that person possesses a valid all-terrain vehicle safety certificate issued by the commissioner and is accompanied by a person 18 years of age or older who holds a valid driver's license.

(d) To be issued an all-terrain vehicle safety certificate, a person at least 12 years old, but less than 16 years old, must:

(1) successfully complete the safety education and training program under section 84.925, subdivision 1, including a riding component; and

(2) be able to properly reach and control the handle bars and reach the foot pegs while sitting upright on the seat of the all-terrain vehicle.

(e) A person at least 11 years of age may take the safety education and training program and may receive an all-terrain vehicle safety certificate under paragraph (d), but the certificate is not valid until the person reaches age 12.

(f) A person at least ten years of age but under 12 years of age may operate an all-terrain vehicle with an engine capacity up to 90cc on public lands or waters if accompanied by a parent or legal guardian.

(g) A person under 15 years of age shall not operate a class 2 all-terrain vehicle.

(h) A person under the age of 16 may not operate an all-terrain vehicle on public lands or waters or on state or grant-in-aid trails if the person cannot properly reach and control the handle bars and reach the foot pegs while sitting upright on the seat of the all-terrain vehicle.

(i) Notwithstanding paragraph (c), a nonresident at least 12 years old, but less than 16 years old, may make a direct crossing of a public road right-of-way of a trunk, county state-aid, or county highway or operate an all-terrain vehicle on public lands and waters or state or grant-in-aid trails if:

(1) the nonresident youth has in possession evidence of completing an all-terrain safety course offered by the ATV Safety Institute or another state as provided in section 84.925, subdivision 3; and

(2) the nonresident youth is accompanied by a person 18 years of age or older who holds a valid driver's license.

(j) A person 12 years of age but less than 16 years of age may operate an all-terrain vehicle on the roadway, bank, slope, or ditch of a public road right-of-way as permitted under section 84.928 if the person:

(1) possesses a valid all-terrain vehicle safety certificate issued by the commissioner; and

(2) is accompanied by a parent or legal guardian on a separate all-terrain vehicle.

Subd. 2. Helmet and seat belts required. (a) A person less than 18 years of age shall not ride as a passenger or as an operator of an all-terrain vehicle on public land, public waters, or on a public road right-of-way unless wearing a safety helmet approved by the commissioner of public safety.

(b) A person less than 18 years of age shall not ride as a passenger or as an operator of a class 2 all-terrain vehicle without wearing a seat belt when provided by the manufacturer.

Subd. 2a. Parent or guardian authorization. A person under age 16 shall not operate and a person shall not allow a person under age 16 to operate an all-terrain vehicle, unless the parent or guardian of the person under age 16 authorizes the operation. For purposes of this subdivision, "guardian" means the legal guardian of the person under age 16 or a person age 18 or older who has been authorized by the parent or legal guardian to supervise the person under age 16.

Subd. 3. Prohibitions on person in lawful control. It is unlawful for any person who is in lawful control of an all-terrain vehicle to permit it to be operated contrary to this section.

Subd. 4. Suspension. When the judge of a juvenile court, or its duly authorized agent, determines that a person, while less than 18 years of age, has violated sections 84.92 to 84.928, or other state or local law or ordinance regulating the operation of an all-terrain vehicle, the judge or duly authorized agent shall immediately report the determination to the commissioner and (1) may recommend the suspension of the person's all-terrain vehicle safety certificate, or (2) may recommend to the commissioner of public safety, the suspension of the person's driver's license. The commissioner may suspend the certificate without a hearing.

History: 1986 c 452 s 13; 1989 c 331 s 14-16; 1993 c 184 s 5; 1Sp2001 c 2 s 81; 2005 c 146 s 5; 1Sp2005 c 1 art 2 s 43; 2006 c 281 art 2 s 4; 2007 c 131 art 1 s 8,9; 2008 c 357 s 12; 2009 c 176 art 1 s 50; 2010 c 361 art 4 s 21; 2013 c 114 art 4 s 10; 2013 c 121 s 6; 2014 c 289 s 13; 1Sp2015 c 4 art 4 s 17



Section 84.9257 — PASSENGERS.

(a) A person 18 years of age or older may operate a class 1 all-terrain vehicle carrying only one passenger.

(b) A person 18 years of age or older may operate a class 2 all-terrain vehicle while carrying only one passenger, or up to the number of passengers for which the vehicle was designed, whichever is greater.

(c) A person 12 to 17 years of age may operate a class 1 all-terrain vehicle carrying only one passenger and the passenger must be the person's parent or legal guardian.

History: 1Sp2001 c 2 s 82; 1Sp2005 c 1 art 2 s 44; 2006 c 281 art 2 s 5; 2007 c 131 art 1 s 10; 2011 c 107 s 11



Section 84.926 — VEHICLE USE ON PUBLIC LANDS; EXCEPTIONS.

Subdivision 1. Exception by permit. Notwithstanding sections 84.773, subdivision 1, and 84.777, on a case-by-case basis, the commissioner may issue a permit authorizing a person to operate an off-highway vehicle on individual public trails under the commissioner's jurisdiction during specified times and for specified purposes.

Subd. 2. All-terrain vehicles; managed or limited forests; off trail. Notwithstanding section 84.777, but subject to the commissioner's authority under subdivision 5, on state forest lands classified as managed or limited, other than the Richard J. Dorer Memorial Hardwood Forest, a person may use an all-terrain vehicle off forest trails or forest roads when:

(1) hunting big game or transporting or installing hunting stands during October, November, and December, when in possession of a valid big-game-hunting license;

(2) retrieving big game in September, when in possession of a valid big-game-hunting license;

(3) tending traps during an open trapping season for protected furbearers, when in possession of a valid trapping license; or

(4) trapping minnows, when in possession of a valid minnow dealer, private fish hatchery, or aquatic farm license.

Subd. 3. All-terrain vehicles; closed forests; hunting. Notwithstanding section 84.777, the commissioner may determine whether all-terrain vehicles are allowed on specific forest roads, on state forest lands classified as closed, for the purpose of hunting big game during an open big-game season. The determination shall be by written order as published in the State Register and is exempt from chapter 14. Section 14.386 does not apply.

Subd. 4. Off-road and all-terrain vehicles; limited or managed forests; trails. Notwithstanding section 84.777, but subject to the commissioner's authority under subdivision 5, on state forest lands classified as limited or managed, other than the Richard J. Dorer Memorial Hardwood Forest, a person may use vehicles registered under chapter 168 or section 84.798 or 84.922, including class 2 all-terrain vehicles, on forest trails designated for off-road vehicle use and on forest trails that are not designated for a specific use when:

(1) hunting big game or transporting or installing hunting stands during October, November, and December, when in possession of a valid big-game-hunting license;

(2) retrieving big game in September, when in possession of a valid big-game-hunting license;

(3) tending traps during an open trapping season for protected furbearers, when in possession of a valid trapping license; or

(4) trapping minnows, when in possession of a valid minnow dealer, private fish hatchery, or aquatic farm license.

Subd. 5. Limitations on off-trail and undesignated trail use. The commissioner may designate areas on state forest lands that are not subject to the exceptions provided in subdivisions 2 and 4. Such designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. Before designating such areas, the commissioner shall hold a public meeting in the county where the largest portion of the forest lands are located to provide information to and receive comment from the public regarding the proposed designation. Sixty days before the public meeting, notice of the proposed designation shall be published in the legal newspapers that serve the counties in which the lands are located, in a statewide Department of Natural Resources news release, and in the State Register.

Subd. 6. Operation; class 2 vehicles. Except as provided in subdivision 4, operation of class 2 all-terrain vehicles on lands administered by the commissioner is limited to forest roads, minimum maintenance roads, and trails designated or signed for class 2 all-terrain vehicles.

Subd. 7. Snowmobiles; closed forests; off trail. Forests classified as closed forests are open to off-trail snowmobile use unless prohibited, as determined by the commissioner by written order published in the State Register. The determination is not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply.

History: 1984 c 647 s 5; 1986 c 444; 2003 c 128 art 1 s 31; 1Sp2005 c 1 art 2 s 45; 2006 c 281 art 2 s 6; 2007 c 131 art 1 s 11,12; 2014 c 289 s 14



Section 84.927 — ALL-TERRAIN VEHICLE ACCOUNT; RECEIPTS AND ALLOCATIONS.

Subdivision 1. Registration revenue. Fees from the registration of all-terrain vehicles and the unrefunded gasoline tax attributable to all-terrain vehicle use under section 296A.18, as well as the net proceeds from the sale of all-terrain vehicles forfeited pursuant to section 169A.63, shall be deposited in the state treasury and credited to the all-terrain vehicle account in the natural resources fund.

Subd. 2. Purposes. Subject to appropriation by the legislature, money in the all-terrain vehicle account may only be spent for:

(1) the education and training program under section 84.925;

(2) administration, enforcement, and implementation of sections 84.773 to 84.928;

(3) acquisition, maintenance, and development of vehicle trails and use areas;

(4) grant-in-aid programs to counties and municipalities to construct and maintain all-terrain vehicle trails and use areas;

(5) grants-in-aid to local safety programs;

(6) enforcement and public education grants to local law enforcement agencies; and

(7) maintenance of minimum-maintenance forest roads designated under section 89.71, subdivision 5, and county forest roads that are part of a designated trail system within state forest boundaries as established under section 89.021.

The distribution of funds made available through grant-in-aid programs must be guided by the statewide comprehensive outdoor recreation plan.

History: 1984 c 647 s 6; 1986 c 452 s 14; 1989 c 335 art 4 s 19; 1995 c 230 s 5; 1Sp1997 c 2 s 4; 1998 c 299 s 30; 2000 c 478 art 2 s 7; 2003 c 128 art 1 s 32; 2007 c 57 art 1 s 30; 2009 c 176 art 1 s 50



Section 84.9275 — NONRESIDENT ALL-TERRAIN VEHICLE STATE TRAIL PASS.

Subdivision 1. Pass required; fee. (a) A tribal member exempt from registration under section 84.922, subdivision 1a, clause (2), or a nonresident may not operate an all-terrain vehicle on a state or grant-in-aid all-terrain vehicle trail unless the operator carries a valid nonresident all-terrain vehicle state trail pass in immediate possession. The pass must be available for inspection by a peace officer, a conservation officer, or an employee designated under section 84.0835.

(b) The commissioner of natural resources shall issue a pass upon application and payment of a $20 fee. The pass is valid from January 1 through December 31. Fees collected under this section, except for the issuing fee for licensing agents, shall be deposited in the state treasury and credited to the all-terrain vehicle account in the natural resources fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, must be used for grants-in-aid to counties and municipalities for all-terrain vehicle organizations to construct and maintain all-terrain vehicle trails and use areas.

(c) A nonresident all-terrain vehicle state trail pass is not required for:

(1) an all-terrain vehicle that is owned and used by the United States, another state, or a political subdivision thereof that is exempt from registration under section 84.922, subdivision 1a;

(2) a person operating an all-terrain vehicle only on the portion of a trail that is owned by the person or the person's spouse, child, or parent; or

(3) a nonresident operating an all-terrain vehicle that is registered according to section 84.922.

Subd. 2. License agents. The commissioner may appoint agents to issue and sell nonresident all-terrain vehicle state trail passes. The commissioner may revoke the appointment of an agent at any time. The commissioner may adopt additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules adopted by the commissioner for accounting and handling of passes pursuant to section 97A.485, subdivision 11. An agent shall promptly deposit and remit all money received from the sale of the passes, exclusive of the issuing fee, to the commissioner.

Subd. 3. Issuance of passes. The commissioner and agents shall issue and sell nonresident all-terrain vehicle state trail passes. The commissioner shall also make the passes available through the electronic licensing system established under section 84.027, subdivision 15.

Subd. 4. Agent's fee. In addition to the fee for a pass, an issuing fee of $1 per pass shall be charged. The issuing fee may be retained by the seller of the pass. Issuing fees for passes issued by the commissioner shall be deposited in the all-terrain vehicle account in the natural resources fund and retained for the operation of the electronic licensing system.

Subd. 5. Duplicate passes. The commissioner and agents shall issue a duplicate pass to persons whose pass is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules adopted thereunder. The fee for a duplicate nonresident all-terrain vehicle state trail pass is $2, with an issuing fee of 50 cents.

History: 2009 c 37 art 1 s 18; 2010 c 361 art 4 s 22; 2013 c 121 s 7



Section 84.928 — OPERATION REQUIREMENTS; LOCAL REGULATION.

Subdivision 1. Operation on roads and rights-of-way. (a) Unless otherwise allowed in sections 84.92 to 84.928 or by local ordinance under paragraph (k), a person shall not operate an all-terrain vehicle in this state along or on the roadway, shoulder, or inside bank or slope of a public road right-of-way of a trunk, county state-aid, or county highway.

(b) A person may operate a class 1 all-terrain vehicle in the ditch or the outside bank or slope of a trunk, county state-aid, or county highway unless prohibited under paragraph (d) or (f).

(c) A person may operate a class 1 all-terrain vehicle designed by the manufacturer for off-road use to be driven by a steering wheel and equipped with operator and passenger seat belts and a roll-over protective structure or a class 2 all-terrain vehicle:

(1) within the public road right-of-way of a county state-aid or county highway on the right shoulder or the extreme right-hand side of the road and left turns may be made from any part of the road if it is safe to do so under the prevailing conditions, unless prohibited under paragraph (d) or (f);

(2) on the bank, slope, or ditch of a public road right-of-way of a trunk, county state-aid, or county highway but only to access businesses or make trail connections, and left turns may be made from any part of the road if it is safe to do so under the prevailing conditions, unless prohibited under paragraph (d) or (f); and

(3) on the bank or ditch of a public road right-of-way on a designated class 2 all-terrain vehicle trail.

(d) A road authority as defined under section 160.02, subdivision 25, may after a public hearing restrict the use of all-terrain vehicles in the public road right-of-way under its jurisdiction.

(e) The restrictions in paragraphs (a), (d), (h), (i), and (j) do not apply to the operation of an all-terrain vehicle on the shoulder, inside bank or slope, ditch, or outside bank or slope of a trunk, interstate, county state-aid, or county highway:

(1) that is part of a funded grant-in-aid trail; or

(2) when the all-terrain vehicle is owned by or operated under contract with:

(i) a road authority as defined under section 160.02, subdivision 25; or

(ii) a publicly or privately owned utility or pipeline company and used for work on utilities or pipelines.

(f) The commissioner may limit the use of a right-of-way for a period of time if the commissioner determines that use of the right-of-way causes:

(1) degradation of vegetation on adjacent public property;

(2) siltation of waters of the state;

(3) impairment or enhancement to the act of taking game; or

(4) a threat to safety of the right-of-way users or to individuals on adjacent public property.

The commissioner must notify the road authority as soon as it is known that a closure will be ordered. The notice must state the reasons and duration of the closure.

(g) A person may operate an all-terrain vehicle registered for private use and used for agricultural purposes on a public road right-of-way of a trunk, county state-aid, or county highway in this state if the all-terrain vehicle is operated on the extreme right-hand side of the road, and left turns may be made from any part of the road if it is safe to do so under the prevailing conditions.

(h) A person shall not operate an all-terrain vehicle within the public road right-of-way of a trunk, county state-aid, or county highway from April 1 to August 1 in the agricultural zone unless the vehicle is being used exclusively as transportation to and from work on agricultural lands. This paragraph does not apply to an agent or employee of a road authority, as defined in section 160.02, subdivision 25, or the Department of Natural Resources when performing or exercising official duties or powers.

(i) A person shall not operate an all-terrain vehicle within the public road right-of-way of a trunk, county state-aid, or county highway between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of the right-of-way and in the same direction as the highway traffic on the nearest lane of the adjacent roadway.

(j) A person shall not operate an all-terrain vehicle at any time within the right-of-way of an interstate highway or freeway within this state.

(k) A county, city, or town, acting through its governing body, may by ordinance allow a person to operate an all-terrain vehicle on a public road or street under its jurisdiction to access businesses and residences and to make trail connections.

Subd. 1a. Crossing a public road right-of-way. (a) An all-terrain vehicle may make a direct crossing of a public road right-of-way provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the vehicle is brought to a complete stop before crossing the shoulder or main-traveled way of the road;

(3) the driver yields the right-of-way to all oncoming traffic that constitutes an immediate hazard;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) An all-terrain vehicle may be operated upon a bridge, other than a bridge that is part of the main-traveled lanes of an interstate highway, or roadway shoulder or inside bank of a public road right-of-way when required for the purpose of avoiding obstructions to travel or environmentally sensitive areas when no other method of avoidance is possible; provided the all-terrain vehicle is operated in the extreme right-hand lane, the entrance to the roadway is made within 100 feet of the bridge, obstacle, or sensitive area, and the crossing is made without undue delay.

(c) A person shall not operate an all-terrain vehicle upon a public street or highway unless the vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rules of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, and all of which are subject to the approval of the commissioner of public safety.

(d) An all-terrain vehicle may be operated upon a public road right-of-way other than as provided by paragraph (b) in an emergency during the period of time when and at locations where the condition of the roadway renders travel by automobile impractical.

(e) Chapters 169 and 169A apply to the operation of all-terrain vehicles upon streets and highways, except for those provisions relating to required equipment and except those provisions which by their nature have no application.

(f) A sled, trailer, or other device being towed by an all-terrain vehicle must be equipped with reflective materials as required by rule of the commissioner.

(g) A driver's license is not required to operate an all-terrain vehicle along or on a public road right-of-way if the right-of-way encompasses a trail administered by the commissioner and designated for all-terrain vehicle use or multiple use.

(h) A road authority as defined in section 160.02, subdivision 25, may by permit designate corridor access trails on public road rights-of-way for purposes of accessing established all-terrain vehicle trails. A driver's license is not required to operate an all-terrain vehicle on a designated corridor access trail.

Subd. 2. Operation generally. A person may not drive or operate an all-terrain vehicle:

(1) at a rate of speed greater than reasonable or proper under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner so as to endanger or to cause injury or damage to the person or property of another;

(3) without headlight and taillight lighted at all times if the vehicle is equipped with headlight and taillight;

(4) without a functioning stoplight if so equipped;

(5) in a tree nursery or planting in a manner that damages or destroys growing stock;

(6) without a brake operational by either hand or foot;

(7) with more than one person on the vehicle, except as allowed under section 84.9257;

(8) at a speed exceeding ten miles per hour on the frozen surface of public waters within 100 feet of a person not on an all-terrain vehicle or within 100 feet of a fishing shelter;

(9) with a snorkel device that has a raised air intake six inches or more above the vehicle manufacturer's original air intake, except within the Iron Range Off-Highway Vehicle Recreation Area as described in section 85.013, subdivision 12a, or other public off-highway vehicle recreation areas; or

(10) in a manner that violates operation rules adopted by the commissioner.

Subd. 3. [Repealed, 1994 c 615 s 28]

Subd. 4. Operation prohibited on airports. Except for employees and agents while acting incident to the operation of the airport, it is unlawful for a person to drive or operate an all-terrain vehicle on an airport defined in section 360.013, subdivision 39.

Subd. 5. Organized contests, use of highways and public lands and waters. (a) Nothing in this section or chapter 169 prohibits the use of all-terrain vehicles within the right-of-way of a state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

(b) In permitting the contest or event, the official or board having jurisdiction may prescribe restrictions or conditions as they may deem advisable.

(c) Notwithstanding section 84.9256, subdivision 1, paragraph (b), a person under 12 years of age may operate an all-terrain vehicle in an organized contest on public lands or waters, if the all-terrain vehicle has an engine capacity of 90cc or less, the person complies with section 84.9256, subdivision 1, paragraph (h), and the person is supervised by a person 18 years of age or older.

Subd. 6. Regulations by political subdivisions. (a) Notwithstanding any law to the contrary, a city or town, acting through its governing body, may by resolution or ordinance prohibit the operation of all-terrain vehicles on city streets or town roads in its jurisdiction provided the regulations are otherwise consistent with sections 84.92 to 84.928.

(b) A county or city, or a town acting by its town board, may regulate the operation of all-terrain vehicles on public lands, waters, and property under its jurisdiction other than public road rights-of-way within its boundaries, by resolution or ordinance of the governing body and by giving appropriate notice, provided:

(1) the regulations must be consistent with sections 84.92 to 84.928 and rules adopted under section 84.924;

(2) an ordinance may not impose a fee for the use of public land or water under the jurisdiction of either the Department of Natural Resources or other agency of the state, or for the use of an access to it owned by the state or a county or a city; and

(3) an ordinance may not require an all-terrain vehicle operator to possess a motor vehicle driver's license while operating an all-terrain vehicle.

(c) Notwithstanding any law to the contrary, a county board by ordinance may allow the operation of all-terrain vehicles on the road right-of-way shoulder, or inside bank or slope of a county highway or county state-aid highway, if:

(1) the highway is in the agricultural zone; or

(2) safe operation in the ditch or outside slope is impossible, and the county posts the appropriate notice.

Subd. 7. [Repealed, 1989 c 331 s 26]

Subd. 8. [Repealed, 2007 c 131 art 1 s 96]

History: 1984 c 647 s 7; 1986 c 452 s 15; 1987 c 149 art 2 s 2; 1987 c 368 s 5; 1989 c 331 s 17-19; 1994 c 635 art 2 s 1; 2000 c 478 art 2 s 7; 1Sp2001 c 2 s 83; 2003 c 128 art 1 s 33; 1Sp2005 c 1 art 2 s 46,47; 2006 c 281 art 2 s 7,8; 2007 c 131 art 1 s 13; 2009 c 176 art 1 s 9,50; 2010 c 361 art 4 s 23,24; 2013 c 114 art 4 s 11; 2013 c 121 s 8; 1Sp2015 c 4 art 4 s 18



Section 84.930 — MOTORIZED TRAIL GRANTS-IN-AID.

(a) This section applies to grants-in-aid for motorized trail construction and maintenance under sections 84.794, 84.803, 84.83, and 84.927.

(b) If the commissioner of natural resources determines that a grant-in-aid recipient has violated any federal or state law or any of the terms of the grant agreement with the commissioner, the commissioner may withhold all grant payments for any work occurring after the date the recipient was notified of the violation and seek restitution for any property damage caused by the violation.

(c) A grant-in-aid recipient may appeal the commissioner's decision under paragraph (b) in a contested case hearing under section 14.58.

History: 2003 c 128 art 1 s 34



Section 84.94 — AGGREGATE PLANNING AND PROTECTION.

Subdivision 1. Purpose. It is the purpose of this section to protect aggregate resources; to promote orderly and environmentally sound development; to spread the burden of development; and to introduce aggregate resource protection into local comprehensive planning and land use controls.

Subd. 2. Definition. For the purpose of this section, "municipality" means a home rule charter or statutory city, or a town.

Subd. 3. Identification and classification. The Department of Natural Resources, with the cooperation of the state Geological Survey, the Department of Transportation, and the Department of Employment and Economic Development, outside of the metropolitan area as defined in section 473.121, shall conduct a program of identification and classification of potentially valuable publicly or privately owned aggregate lands located outside of urban or developed areas where aggregate mining is restricted, without consideration of their present land use. The program shall give priority to identification and classification in areas of the state where urbanization or other factors are or may be resulting in a loss of aggregate resources to development. Lands shall be classified as:

(1) identified resources, being those containing significant aggregate deposits;

(2) potential resources, being those containing potentially significant deposits and meriting further evaluation; or

(3) subeconomic resources, being those containing no significant deposits.

As lands are classified, the information on the classification shall be transmitted to each of the departments and agencies named in this subdivision, to the planning authority of the appropriate county and municipality, and to the appropriate county engineer. The county planning authority shall notify owners of land classified under this subdivision by publication in a newspaper of general circulation in the county or by mail.

Subd. 4. Local action. Each planning authority of a county or municipality receiving information pursuant to subdivision 3 shall consider the protection of identified and important aggregate resources in their land use decisions.

History: 1984 c 605 s 1; 2009 c 78 art 2 s 3



Section 84.941 — POLICY.

It is the policy of the state that fish and wildlife are renewable natural resources to be conserved and enhanced through planned scientific management, protection, and utilization.

History: 1986 c 383 s 7



Section 84.942 — FISH AND WILDLIFE RESOURCES MANAGEMENT PLAN.

Subdivision 1. Preparation. The commissioner of natural resources shall prepare fish and wildlife management plans designed to accomplish the policy of section 84.941.

Subd. 2. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 3. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 4. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 5. Public agency coordination. The commissioner of natural resources must coordinate fish and wildlife planning efforts with appropriate public agencies to achieve optimum public benefit.

Subd. 6. Public involvement. The commissioner of natural resources must make fish and wildlife management plans available for public input, review, and comment.

History: 1986 c 383 s 8; 1Sp2011 c 2 art 5 s 11



Section 84.943 — MINNESOTA CRITICAL HABITAT PRIVATE SECTOR MATCHING ACCOUNT.

Subdivision 1. Establishment. The Minnesota critical habitat private sector matching account is established as a separate account in the reinvest in Minnesota resources fund established under section 84.95. The account shall be administered by the commissioner of natural resources as provided in this section.

Subd. 2. Funding sources. The critical habitat private sector matching account shall consist of contributions from private sources and appropriations.

Subd. 3. Appropriations must be matched by private funds. Appropriations transferred to the critical habitat private sector matching account and money credited to the account under section 168.1296, subdivision 5, may be expended only to the extent that they are matched equally with contributions from private sources or by funds contributed to the nongame wildlife management account. The private contributions may be made in cash, property, land, or interests in land. Appropriations transferred to the account that are not matched within three years from the date of the appropriation shall cancel to the source of the appropriation. For the purposes of this section, the private contributions of property, land, or interests in land that are retained by the commissioner shall be valued in accordance with their appraised value.

Subd. 4. Management. The critical habitat private sector matching account shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. Unless an appropriation to the account reverts to its original source under subdivision 3, the principal and interest in the account remain in the account until expended as provided in this section.

Subd. 5. Pledges and contributions. The commissioner of natural resources may accept contributions and pledges to the critical habitat private sector matching account. A pledge that is made contingent on an appropriation is acceptable and shall be reported with other pledges as required in this section. The commissioner may agree to match a contribution contingent on a future appropriation. In the budget request for each biennium, the commissioner shall report the balance of contributions in the account and the amount that has been pledged for payment in the succeeding two calendar years.

Money in the account is appropriated to the commissioner of natural resources only for the direct acquisition or improvement of land or interests in land as provided in section 84.944. To the extent of available appropriations other than bond proceeds, the money matched to the nongame wildlife management account may be used for the management of nongame wildlife projects as specified in section 290.431. Acquisition includes: (1) purchase of land or an interest in land by the commissioner; or (2) acceptance by the commissioner of gifts of land or interests in land as program projects.

History: 1986 c 383 s 9; 1987 c 357 s 13-15; 1995 c 220 s 63; 2006 c 281 art 2 s 9; 2008 c 368 art 1 s 8



Section 84.944 — ACQUISITION OF CRITICAL NATURAL HABITAT.

Subdivision 1. Acquisition considerations. (a) In determining what critical natural habitat shall be acquired or improved, the commissioner shall consider:

(1) the significance of the land or water as existing or potential habitat for fish and wildlife and providing fish and wildlife oriented recreation;

(2) the significance of the land, water, or habitat improvement to maintain or enhance native plant, fish, or wildlife species designated as endangered or threatened under section 84.0895;

(3) the presence of native ecological communities that are now uncommon or diminishing; and

(4) the significance of the land, water or habitat improvement to protect or enhance natural features within or contiguous to natural areas including fish spawning areas, wildlife management areas, scientific and natural areas, riparian habitat and fish and wildlife management projects.

(b) Based on the above clauses, the commissioner by rule must establish a process to prioritize what critical habitat shall be acquired or improved.

Subd. 2. Designation of acquired sites. The critical natural habitat acquired in fee title by the commissioner under this section shall be designated by the commissioner as: (1) an outdoor recreation unit pursuant to section 86A.07, subdivision 3, or (2) as provided in sections 89.018, subdivision 2, paragraph (a), 97A.101, 97A.125, and 97C.001. The commissioner may so designate any critical natural habitat acquired in less than fee title.

Subd. 3. County acquisition approval. The commissioner must follow the procedures under section 97A.145, subdivision 2, for critical natural habitat acquired under this section.

History: 1986 c 383 s 10; 1987 c 149 art 2 s 3-5; 1987 c 357 s 16; 1991 c 254 art 2 s 7; 1991 c 259 s 7; 2000 c 375 s 1; 2014 c 290 s 9



Section 84.946 — NATURAL RESOURCES ASSET PRESERVATION AND REPLACEMENT (NRAPR).

Subdivision 1. Purpose. The legislature recognizes that the Department of Natural Resources owns and operates capital assets that in number, size, and programmatic use differ significantly from the capital assets owned and operated by other state departments and agencies. However, the legislature recognizes the need for standards to aid in categorizing and funding capital projects. The purpose of this section is to provide standards for those natural resource projects that are intended to preserve and replace existing facilities.

Subd. 2. Standards. (a) An appropriation for asset preservation may be used only for a capital expenditure on a capital asset previously owned by the state, within the meaning of generally accepted accounting principles as applied to public expenditures. The commissioner of natural resources will consult with the commissioner of management and budget to the extent necessary to ensure this and will furnish the commissioner of management and budget a list of projects to be financed from the account in order of their priority. The legislature assumes that many projects for preservation and replacement of portions of existing capital assets will constitute betterments and capital improvements within the meaning of the Constitution and capital expenditures under generally accepted accounting principles, and will be financed more efficiently and economically under this section than by direct appropriations for specific projects.

(b) An appropriation for asset preservation must not be used to acquire land or to acquire or construct buildings or other facilities.

(c) Capital budget expenditures for natural resource asset preservation and replacement projects must be for one or more of the following types of capital projects that support the existing programmatic mission of the department: code compliance including health and safety, Americans with Disabilities Act requirements, hazardous material abatement, access improvement, or air quality improvement; building energy efficiency improvements using current best practices; building or infrastructure repairs necessary to preserve the interior and exterior of existing buildings; or renovation of other existing improvements to land, including but not limited to trails and bridges.

(d) Up to ten percent of an appropriation awarded under this section may be used for design costs for projects eligible to be funded from this account in anticipation of future funding from the account.

Subd. 3. [Repealed, 2012 c 272 s 98]

History: 2009 c 93 art 1 s 25; 2009 c 101 art 2 s 109



Section 84.95 — REINVEST IN MINNESOTA RESOURCES FUND.

Subdivision 1. Program fund; establishment. A reinvest in Minnesota resources fund is created as a separate fund in the state treasury. The fund shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. The principal and interest attributable to the principal shall remain in the fund until spent. Proceeds of state bonds issued for purposes of the fund shall be segregated in a special account and disbursed only for capital costs of the acquisition and betterment of public land and easements in land and improvements in land for which the proceeds are appropriated.

Subd. 2. Purposes and expenditures. Money from the reinvest in Minnesota resources fund may only be spent for the following fish and wildlife conservation enhancement purposes:

(1) development and implementation of the fish and wildlife management plans under section 84.942;

(2) implementation of the reinvest in Minnesota reserve program established by section 103F.515;

(3) soil and water conservation practices to improve water quality, reduce soil erosion and crop surpluses;

(4) enhancement or restoration of fish and wildlife habitat on lakes, streams, wetlands, and public and private forest lands;

(5) acquisition and development of public access sites and recreation easements to lakes, streams, and rivers for fish and wildlife oriented recreation;

(6) matching funds with government agencies, federally recognized Indian tribes and bands, and the private sector for acquisition and improvement of fish and wildlife habitat;

(7) research and surveys of fish and wildlife species and habitat;

(8) enforcement of natural resource laws and rules;

(9) information and education;

(10) implementing the aspen recycling program under section 88.80 and for other forest wildlife management projects; and

(11) necessary support services to carry out these purposes.

Subd. 3. [Repealed, 2004 c 255 s 51]

History: 1985 c 248 s 70; 1986 c 383 s 12; 1987 c 357 s 17,18; 1989 c 353 s 8; 1990 c 391 art 8 s 15; 1993 c 227 s 1; 2009 c 176 art 1 s 50; 1Sp2011 c 2 art 5 s 12



Section 84.96 — NATIVE PRAIRIE BANK.

Subdivision 1. Establishment. The commissioner shall establish a native prairie bank, determine where native prairie land is located in the state, and prescribe eligibility requirements for inclusion of land in the native prairie bank.

Subd. 2. Definition. For the purposes of this section, "native prairie" means land that has never been plowed, with less than ten percent tree cover and with predominantly native prairie vegetation.

Subd. 3. Easement acquisition. (a) The commissioner may acquire native prairie for conservation purposes by entering into easements with landowners. The easements must be conservation easements as defined in section 84C.01, clause (1), except the easements may be made possessory as well as nonpossessory if agreed upon by the landowner and the commissioner.

(b) The easements may be permanent or of limited duration. Highest priority must be given to permanent easements consistent with the purposes of this section. Easements of limited duration must be for at least 20 years, with provision for renewal for at least another 20-year period. For easements of limited duration, the commissioner may reexamine and adjust the payment rates at the beginning of any renewal period after considering current land and crop values.

Subd. 4. Easement agreement. (a) In the easement between the commissioner and an owner, the owner must agree:

(1) to place in the program for the period of the easement eligible native prairie areas designated by the owner, including prairie covered by a federal or state easement that allows agricultural use and desirable land adjacent to the prairie as determined by the commissioner;

(2) not to alter the native prairie by plowing, heavy grazing, seeding to nonnative grasses or legumes, spraying with large amounts of herbicides, or otherwise destroying the native prairie character of the easement area, except mowing the native prairie tract for wild hay may qualify for easement as determined by the commissioner;

(3) to implement the native prairie conservation and development plan as provided in the easement agreement, unless a requirement in the easement agreement is waived or modified by the commissioner;

(4) to forfeit all rights to further payments under the terms of the easement and to refund to the state all payments received under the easement if the easement is violated at any time when the owner has control of the land subject to the easement, if the commissioner determines that the violation warrants termination of the easement, or if the commissioner determines that the violation does not warrant termination of the easement, the commissioner may determine refunds or payment adjustments to be paid by the commissioner;

(5) not to adopt a practice specified by the commissioner in the easement as a practice that would tend to defeat the purposes of the easement; and

(6) to additional provisions included in the easement that the commissioner determines are desirable.

(b) In return for the easement of the owner, the commissioner shall make payments as provided in subdivision 5 and may provide advice on conservation and development practices on the native prairie in the easement and adjacent areas.

Subd. 5. Payments. (a) The commissioner must make payments to the landowner under this subdivision for the easement.

(b) For a permanent easement, the commissioner must pay 65 percent of the permanent marginal agricultural land payment rate as established by the Board of Water and Soil Resources for the time period when the application is made.

(c) For an easement of limited duration, the commissioner must pay 65 percent of the permanent prairie bank easement rate for the time period when the application is made.

(d) To maintain and protect native prairies, the commissioner may enter into easements that allow selected agricultural practices. Payment must be based on paragraph (b) or (c) but may be reduced due to the agricultural practices allowed after negotiation with the landowner.

Subd. 6. Renewal. A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period by mutual agreement of the commissioner and the owner, subject to any rate redetermination by the commissioner.

Subd. 7. Easement runs with land. If during the easement period the owner sells or otherwise disposes of the ownership or right of occupancy of the land, the new owner must continue the easement under the same terms or conditions.

Subd. 8. Modification and termination by agreement. The commissioner may terminate an easement by mutual agreement with the owner if the commissioner determines that the termination would be in the public interest. The commissioner may agree to modifications of agreements if the commissioner determines the modification is desirable to implement the native prairie program.

Subd. 9. Rules. The commissioner of natural resources may adopt rules that include the procedures and payment rates to implement this section.

History: 1987 c 357 s 19; 1991 c 254 art 2 s 8



Section 84.961 — PRAIRIE LAND MANAGEMENT.

Subdivision 1. Native prairie values. The commissioner of natural resources must recognize the value of native prairie land by taking into consideration the wildlife, scientific, erosion control, educational, and recreational benefits of native prairie.

Subd. 2. Planning. The commissioner must plan for management, development, and restoration of:

(1) prairie land under the commissioner's jurisdiction; and

(2) prairie landscape reserves, comprised of an integrated network of protected prairie lands, prairie restoration sites, and private prairie lands.

Subd. 3. Prairie landscape reserves. The commissioner must develop and manage permanent prairie landscape reserves to maintain the native plant and animal populations, landscape features, and habitat types that are characteristic of intact native prairie ecosystems. Management practices may include haying and grazing.

Subd. 4. [Repealed, 2008 c 357 s 40]

History: 1987 c 404 s 98



Section 84.963 — PRAIRIE PLANT SEED PRODUCTION AREAS; PRAIRIE ESTABLISHMENT GUIDANCE.

(a) The commissioner of natural resources shall study the feasibility of establishing private or public prairie plant seed production areas within prairie land locations. If prairie plant seed production is feasible, the commissioner may aid the establishment of production areas. The commissioner may enter cost-share or sharecrop agreements with landowners having easements for conservation purposes of ten or more years on their land to commercially produce prairie plant seed of Minnesota origin. The commissioner may only aid prairie plant seed production areas on agricultural land used to produce crops before December 23, 1985, and cropped three out of five years between 1981 and 1985.

(b) The commissioner shall compile, prepare, and electronically disseminate to the public prairie establishment guidance materials and resources. The resources must provide information and guidance on project planning, seed selection including ecotype and species mix, site preparation, seeding, maintenance, and technical service providers. The commissioner shall use actual prairie restoration projects under development on state-owned land to illustrate and demonstrate the practices described.

History: 1987 c 404 s 99; 2007 c 57 art 1 s 31



Section 84.97 — CONTROLLED BURNING.

Subdivision 1. Program established. The commissioner may establish a controlled burning program on public and private land to propagate wildlife requiring new vegetative growth and brush habitats, to manage the prairie, and to reduce the wildfire hazard.

Subd. 2. Burning permits. (a) A person may not conduct a controlled burn without a permit.

(b) The commissioner may provide a manual that describes financial and technical assistance available and provides detailed information on conducting a controlled burn.

Subd. 3. Assistance for private burns. The commissioner may provide financial and technical assistance to persons who desire to conduct controlled burns approved by the commissioner. Technical assistance includes controlled burn plan development, demonstration controlled burns, and personnel assistance for a controlled burn.

History: 1988 c 714 s 1



Section 84.972 — PRAIRIE AND GRASSLANDS PUBLIC GRAZING PROGRAM.

The commissioner of natural resources shall establish a prairie and grasslands public grazing program. The commissioner shall enter into cooperative farming agreements or lease agreements with livestock owners to annually graze prairie and grasslands administered by the commissioner where grazing will enhance wildlife habitat. The commissioner shall maintain a list of lands grazed under the program describing the location, acreage, and years grazed. The program shall have a goal of being financially self-sufficient. Unless otherwise provided by law, revenues received under this section shall be deposited in the game and fish fund and are appropriated to the commissioner for purposes of the program.

History: 2012 c 272 s 6



Section 84.973 — POLLINATOR HABITAT PROGRAM.

(a) The commissioner shall develop best management practices and habitat restoration guidelines for pollinator habitat enhancement. Best management practices and guidelines developed under this section must be used for all habitat enhancement or restoration of lands under the commissioner's control.

(b) Prairie restorations conducted on state lands or with state funds must include an appropriate diversity of native species selected to provide habitat for pollinators throughout the growing season.

History: 2013 c 114 art 4 s 12



Section 84.974 — MILKWEED.

When feasible, the commissioner of natural resources is encouraged to plant milkweed.

History: 1Sp2015 c 2 art 1 s 3



Section 84.975 — SHORELAND MANAGEMENT GRANTS.

Subdivision 1. Purposes. The commissioner of natural resources may make grants to local governments:

(1) to administer, monitor, and enforce state approved shoreland management ordinances;

(2) to adopt shoreland management ordinances consistent with statewide standards;

(3) to develop comprehensive lake by lake or river shoreland management strategies that provide a unique plan to guide activities on and adjacent to a lake or river; and

(4) to implement elements of a comprehensive lake or river management strategy.

Subd. 2. Action on grant applications. Upon receipt of a request for a shoreland management grant, the commissioner of natural resources must confer with the local government requesting the grant and may make a grant based on the following considerations:

(1) the number and classification of lakes and rivers in the jurisdiction of the local government;

(2) the extent of current shoreland development;

(3) the development trends for the lakes and rivers;

(4) the miles of lake and river shoreline;

(5) whether the shoreland management ordinance or regulation adopted by the local government meets the minimum standards established by the commissioner;

(6) the degree and effectiveness of administration, enforcement, and monitoring of the existing shoreland ordinances;

(7) the ability of the local government to finance the program or project; and

(8) the degree to which the program considers a comprehensive approach to lake or river management including land use, recreation, water levels, surface water use, fish, wildlife, and water quality that may be secondary to the other elements.

Subd. 3. Limitations. The maximum annual shoreland management grant to local government for purposes of subdivision 1, clauses (1) and (2), may not exceed the local contribution to the shoreland management activity. Any federal program aid for shoreland management shall serve to reduce the state and local contribution to the activity.

Subd. 4. Aquatic plant grants. The commissioner may make grants for aquatic plant restoration projects, research, and propagation.

History: 1989 c 335 art 1 s 266; 2002 c 376 s 2



Section 84.991 — CONSERVATION CORPS MINNESOTA.

Subdivision 1. Transfer. (a) The Minnesota Conservation Corps is moved to the Friends of the Minnesota Conservation Corps, an existing nonprofit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended, doing business as Conservation Corps Minnesota under the supervision of a board of directors.

(b) The expenditure of state funds by Conservation Corps Minnesota is subject to audit by the legislative auditor and regular annual report to the legislature in general and specifically to the house of representatives and senate committees with jurisdiction over environment and natural resources policy and finance.

Subd. 2. Staff; corps members. (a) Staff employed by Conservation Corps Minnesota are not state employees, but, at the option of the board of directors of the nonprofit corporation and at the expense of the corporation or its staff, employees who are in the employ of the Minnesota Conservation Corps on or before June 30, 2003, may continue to participate in state retirement and deferred compensation that apply to state employees.

(b) Employment as a Conservation Corps Minnesota member is noncovered employment for purposes of eligibility for unemployment benefits under chapter 268.

(c) Conservation Corps Minnesota is authorized to continue to have staff and corps members participate in the state of Minnesota workers' compensation program through the Department of Natural Resources. Staff and corps members' claim and administrative costs must be allocated and set annually by the Department of Natural Resources in a manner that is consistent with how these costs are allocated across that agency's operations. The Friends of the Minnesota Conservation Corps shall establish and follow loss-control strategies that are consistent with loss-control activities of the Department of Natural Resources. In the event that the Friends of the Minnesota Conservation Corps becomes insolvent or cannot otherwise fund its claim and administrative costs, liability for these costs shall be assumed by the Department of Natural Resources.

(d) Conservation Corps Minnesota is a training and service program and exempt from Minnesota prevailing wage guidelines.

Subd. 3. State and other agency collaboration. The Departments of Natural Resources, Agriculture, Public Safety, Transportation, and other appropriate state agencies must constructively collaborate with Conservation Corps Minnesota.

Subd. 4. Equipment and service purchases; state contracts. Conservation Corps Minnesota may purchase or lease equipment and services, including fleet, through state contracts administered by the commissioner of administration or the Department of Natural Resources.

Subd. 5. Limitations on Conservation Corps Minnesota projects. Each employing state or local agency must certify that the assignment of Conservation Corps Minnesota members will not result in the displacement of currently employed workers or workers on seasonal layoff, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits. Supervising agencies that participate in the program may not terminate, lay off, reduce the seasonal hours, or reduce the working hours of any employee for the purpose of using a corps member with available funds. The positions and job duties of corps members employed in projects shall be submitted to affected exclusive representatives prior to actual assignment.

Subd. 6. Joint powers. Section 471.59 relating to joint exercise of powers applies to Conservation Corps Minnesota.

History: 2003 c 128 art 1 s 35; 2010 c 361 art 4 s 82



Section 84.992 — MINNESOTA NATURALIST CORPS.

Subdivision 1. Establishment. The Minnesota Naturalist Corps is established under the direct control and supervision of the commissioner of natural resources.

Subd. 2. Program. The commissioner of natural resources shall develop a program for the Minnesota Naturalist Corps that supports state parks in providing interpretation of the natural and cultural features of state parks in order to enhance visitors' awareness, understanding, and appreciation of those features and encourages the wise and sustainable use of the environment.

Subd. 3. Training and mentoring. The commissioner must develop and implement a training program that adequately prepares Minnesota Naturalist Corps members for the tasks assigned. Each corps member shall be assigned a state park naturalist as a mentor.

Subd. 4. Uniform patch. Uniforms worn by members of the Minnesota Naturalist Corps must have a patch that includes the name of the Minnesota Naturalist Corps and information that the program is funded by the clean water, land, and legacy amendment to the Minnesota Constitution adopted by the voters in November 2008.

Subd. 5. Eligibility. A person is eligible to enroll in the Minnesota Naturalist Corps if the person:

(1) is a permanent resident of the state;

(2) is a participant in an approved college internship program or has a postsecondary degree in a natural resource or conservation related field; and

(3) has completed at least one year of postsecondary education.

Subd. 6. Corps member status. Minnesota Naturalist Corps members are not eligible for unemployment benefits if their services are excluded under section 268.035, subdivision 20, and are not eligible for other benefits except workers' compensation. The corps members are not employees of the state within the meaning of section 43A.02, subdivision 21.

Subd. 7. Employee displacement. The commissioner must certify that the assignment of Minnesota Naturalist Corps members will not result in the displacement of currently employed workers or workers on seasonal layoff or layoff from a substantially equivalent position, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits. The department may not terminate, lay off, reduce the seasonal hours of, or reduce the working hours of any employee for the purpose of using a corps member with available funds.

History: 2009 c 172 art 3 s 8









Chapters 84A - 84D — CONSERVATION

Chapter 84A — LANDS DEDICATED FOR CONSERVATION

Section 84A.01 — RED LAKE GAME PRESERVE.

There is created a state wildlife preserve and hunting ground to be known as the Red Lake Game Preserve. It is created for the purpose of vesting and revesting the state with title to lands in the area that are suitable primarily for state use and development for the purpose of preserving, protecting, propagating, and breeding wildlife of all suitable kinds, including all species of game and fish and fur-bearing animals and birds of rare and useful species, and for the development of forests and prevention of forest fires, and the preservation and development of rare and distinctive plant species native in the area. It includes all lands and waters in Lake of the Woods County lying south of Rainy River, and south of Lake of the Woods, and all full and fractional townships in Beltrami County lying north of the north line of Township 151, excluding the lands and waters within Red Lake Indian Reservation. It also includes the part of Koochiching County lying west and northwesterly of the following line:

Beginning at a point where the range line between Ranges 26 and 27 west of the fifth principal meridian intersects the southerly bank of Rainy River; thence south on this range line to the point formed by the intersection of this range line with the easterly boundary line of the original Red Lake Indian Reservation; thence southwesterly along the easterly boundary line of the original Red Lake Indian Reservation to a point formed by the intersection of the boundary line with the range line between Ranges 29 and 30 west of the fifth principal meridian.

History: (5620-1) 1929 c 258 s 1; 1987 c 229 art 1 s 1



Section 84A.02 — DEPARTMENT TO MANAGE PRESERVE.

(a) The Department of Natural Resources shall manage and control the Red Lake Game Preserve. The department may adopt and enforce rules for the care, preservation, protection, breeding, propagation, and disposition of all species of wildlife in the preserve. The department may adopt and enforce rules for the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, and other uses of this area, consistent with sections 84A.01 to 84A.101. The department may by rule set the terms, conditions, and charges for these licenses and permits.

(b) The rules may specify and control the terms under which wildlife may be taken, captured, or killed in the preserve, and under which fur-bearing animals, or animals and fish otherwise having commercial value, may be taken, captured, trapped, killed, sold, and removed from it. These rules may also provide for (1) the afforestation and reforestation of state lands in the preserve, (2) the sale of merchantable timber from these lands when, in the opinion of the department, it can be sold and removed without damage or injury to the further use and development of the land for wildlife and game in the preserve, and (3) the purposes for which the preserve is established by sections 84A.01 to 84A.101.

(c) The department may provide for the policing of the preserve as necessary for its proper development and use for the purposes specified. The commissioner of natural resources may employ and designate individuals according to section 84.0835 to enforce laws governing the use of the preserve.

(d) The department shall also adopt and enforce rules concerning the burning of grass, timber slashings, and other flammable matter, and the clearing, development, and use of lands in the preserve as necessary to prevent forest fires and grass fires that would injure the use and development of this area for wildlife preservation and propagation and to protect its forest and wooded areas.

(e) Lands within the preserve are subject to the rules, whether owned by the state or privately, consistent with the rights of the private owners and with applicable state law. The rules may establish areas and zones within the preserve where hunting, fishing, trapping, or camping is prohibited or specially regulated, to protect and propagate particular wildlife in the preserve.

(f) Rules adopted under sections 84A.01 to 84A.101 must be posted on the boundaries of the preserve.

History: (5620-2) 1929 c 258 s 2; 1961 c 560 s 9; 1985 c 248 s 70; 1986 c 386 art 4 s 16; 1987 c 229 art 1 s 1; 1991 c 259 s 8; 2003 c 128 art 1 s 36; 2004 c 260 s 4; 2014 c 290 s 69



Section 84A.03 — RED LAKE GAME PRESERVE FUND.

The Red Lake Game Preserve fund is created. The following funds must be paid into the state treasury and credited to the fund and are annually appropriated for the purposes of sections 84A.01 to 84A.101:

(1) the proceeds of certificates of indebtedness issued under sections 84A.01 to 84A.101;

(2) money received from redemption, as provided in those sections;

(3) money received as gifts to the state for the care, preservation, improvement, and maintenance of the preserve;

(4) income from the operation, development, management, and use of the preserve, including fees for licenses and permits;

(5) income from the sale of birds, animals, fish, and plants from the preserve, and from the sale of lands and timber owned by the state within the area, other than university, school, and swamp lands, state forest lands set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(6) state money transferred to the preserve under state law.

History: (5620-3) 1929 c 258 s 3; 1965 c 51 s 10; 1976 c 2 s 172; 1987 c 229 art 1 s 1; 2014 c 290 s 69



Section 84A.07 — PRESERVE LANDS TO BE HELD BY STATE.

The title to parcels of land within the preserve, except lands within the boundaries of any incorporated city, that are acquired by the state under Laws 1927, chapter 119, as amended, is held by the state, free from the trust in favor of the taxing districts specified in that chapter. Title must be held and used, or disposed of, in accordance with sections 84A.01 to 84A.101.

History: (5620-7) 1929 c 258 s 7; 1973 c 123 art 5 s 7; 1976 c 2 s 45; 1987 c 229 art 1 s 1; 2014 c 290 s 69



Section 84A.09 — GIFTS RECEIVED.

The department may receive for the state and acknowledge any gifts, bequests, devises, or grants of land or interests in lands in the preserve, or of money or personal property of any kind, that it considers suitable for use in connection with the operation, control, development, or use of the preserve.

History: (5620-9) 1929 c 258 s 9; 1987 c 229 art 1 s 1



Section 84A.10 — EMINENT DOMAIN.

The department has the power of eminent domain in chapter 117. The department may acquire, by eminent domain or by purchase, lands or interests in lands in the preserve that the department considers necessary for state ownership, use, or development for the purposes of sections 84A.01 to 84A.101.

History: (5620-10) 1929 c 258 s 10; 1987 c 229 art 1 s 1; 2006 c 214 s 20; 2014 c 290 s 10



Section 84A.101 — RULE VIOLATION; MISDEMEANOR.

Any person who, within the limits of the preserve, willfully violates a rule of the department, is guilty of a misdemeanor.

History: 1987 c 229 art 1 s 1



Section 84A.20 — COUNTY ACTION TO SET OFF AREAS.

Subdivision 1. Purposes. The powers in this section are granted for the purpose of:

(1) vesting and revesting the state with title to lands suitable primarily for the development of forests and the prevention of forest fires, and for experimenting in and practically advancing afforestation and reforestation;

(2) impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams in the state; or

(3) other state purposes.

Subd. 2. County proposal to state. The board of county commissioners of any county may by resolution propose to the state that one or more areas in the county be taken over by the state for afforestation, reforestation, flood control projects, or other state purposes. The projects are to be managed, controlled, and used for the purposes in subdivision 1 on lands to be acquired by the state within the projects, as set forth in sections 84A.20 to 84A.30. The county board may propose this if the county contains lands suitable for the purposes in subdivision 1.

The area taken over must include lands that have been assessed for all or part of the cost of the establishment and construction of public drainage ditches under state law, and on which the assessments or installments are delinquent. A certified copy of the county board's resolution must be filed with the department and considered and acted upon by the department. If approved by the department, it must then be submitted to, considered, and acted upon by the executive council. If approved by the Executive Council, the proposition must be formally accepted by the governor. Acceptance must be communicated in writing to and filed with the county auditor.

Subd. 3. Definitions. State lands that have been sold as provided by law and for which certificates of sale have been issued are taxable lands within the meaning of this section. If the taxes against the lands or the interest of the purchaser in them are delinquent, they are delinquent within the meaning of subdivision 2 until the title of the certificate holder has been terminated by the commissioner in accordance with section 92.16.

History: (6452-1) 1931 c 407 s 1; 1986 c 444; 1987 c 229 art 1 s 1; 2014 c 308 art 9 s 9



Section 84A.21 — DEPARTMENT TO MANAGE PROJECTS.

(a) The department shall manage and control each project approved and accepted under section 84A.20. The department may adopt and enforce rules for the purposes in section 84A.20, subdivision 1, for the prevention of forest fires in the projects, and for the sale of merchantable timber from lands so acquired by the state when, in the opinion of the department, the timber may be sold and removed without damage to the project.

(b) These rules may relate to the care, preservation, protection, breeding, propagation, and disposition of any species of wildlife in the project and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, and other uses of the areas consistent with applicable state law.

(c) The department may provide for the policing of each project as needed for the proper development, use, and protection of the project and its purposes. The commissioner of natural resources may employ and designate individuals according to section 84.0835 to enforce laws governing the use of the projects.

(d) Lands within a project are subject to these rules, whether owned by the state or privately, consistent with the rights of the private owners or with applicable state law. The rules must be published once in one qualified newspaper in each county affected and take effect after publication. They must also be posted on the boundaries of each project affected.

History: (6452-2) 1931 c 407 s 2; 1985 c 248 s 70; 1987 c 229 art 1 s 1; 2003 c 128 art 1 s 37; 2004 c 260 s 5



Section 84A.22 — DISPOSAL OF PROCEEDS.

The following funds must be paid to the state treasury, credited to the project to which they pertain and are annually appropriated to its purposes:

(1) the proceeds of all certificates of indebtedness issued under sections 84A.20 to 84A.30;

(2) money received from redemption, as provided in sections 84A.22 to 84A.30;

(3) money received as gifts to the state for the purposes of any project;

(4) income from the operation, development, management, and use of these projects, including fees from licenses and permits;

(5) income received from the sale of all birds, animals, fish, and plants from the projects and from the sale of lands and timber owned by the state within the area, other than university, school, and swamp lands, state forest lands set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(6) state money transferred to the project under state law.

Under sections 84A.20 to 84A.30, the aggregate of all certificates of indebtedness issued must not exceed $2,250,000.

History: (6452-3) 1931 c 407 s 3; 1937 c 312 s 1; 1965 c 51 s 11; 1976 c 2 s 172; 1987 c 229 art 1 s 1



Section 84A.23 — COUNTY AUDITOR TO CERTIFY TAX-DELINQUENT LANDS.

Subdivision 1. First report. As soon as practicable after the approval and acceptance of a project, the auditor of each county where the project is situated shall certify to the commissioner of management and budget a list of lands within the project, except lands within the boundaries of a city, that have been bid in for the state at the delinquent tax sale held in 1928 for the nonpayment of taxes or special drainage assessments and not redeemed or assigned to an actual purchaser. The certificate must contain:

(1) the legal description of each parcel of the lands;

(2) the amount of the principal and interest of delinquent drainage assessments, if any, or installments of assessments for all years before the date of the report against each parcel of land; and

(3) the amount of drainage assessments assessed against each parcel of land, that have been or are to be extended on the county tax rolls for collection with the taxes for 1927 and later years.

Subd. 2. Supplemental reports. On or before June 15 of each year after the report, the county auditor shall certify to the commissioner of management and budget a supplemental report giving the information contained in the original report covering the lands within each project bid in for the state at the annual tax sale of that year and not included in the previous reports.

Subd. 3. Redemption or lien assignment; proceeds. When redemption is made of any parcel of the land within a project that has been bid in for the state at a tax sale for taxes levied before April 25, 1931, or when tax liens on these lands are assigned to an actual purchaser, the county auditor shall report the fact to the commissioner of management and budget, and the county treasurer shall send the proceeds of the redemption or assignment to the commissioner of management and budget.

Subd. 4. Drainage ditch bonds; reports. (a) Immediately after a project is approved and accepted and then after each distribution of the tax collections on the June and November tax settlements, the county auditor shall certify to the commissioner of management and budget the following information relating to bonds issued to finance or refinance public drainage ditches wholly or partly within the projects, and the collection of assessments levied on account of the ditches:

(1) the amount of principal and interest to become due on the bonds before the next tax settlement and distribution;

(2) the amount of money collected from the drainage assessments and credited to the funds of the ditches; and

(3) the amount of the deficit in the ditch fund of the county chargeable to the ditches.

(b) On approving the certificate, the commissioner of management and budget shall draw a warrant, payable out of the fund pertaining to the project, for the amount of the deficit in favor of the county.

(c) As to public drainage ditches wholly within a project, the amount of money paid to or for the benefit of the county under paragraph (b) must never exceed the principal and interest of the bonds issued to finance or refinance the ditches outstanding at the time of the passage and approval of sections 84A.20 to 84A.30, less money on hand in the county ditch fund to the credit of the ditches. The liabilities must be reduced from time to time by the amount of all payments of assessments after April 25, 1931, made by the owners of lands assessed before that date for benefits on account of the ditches.

(d) As to public drainage ditches partly within and partly outside a project, the amount paid from the fund pertaining to the project to or for the benefit of the county must never exceed a certain percentage of bonds issued to finance and refinance the ditches so outstanding, less money on hand in the county ditch fund to the credit of the ditches on April 25, 1931. The percentage must bear the same proportion to the whole amount of these bonds as the original benefits assessed against lands within the project bear to the original total benefits assessed to the entire system of the ditches. This liability shall be reduced from time to time by the payments of all assessments extended after April 25, 1931, made by the owners of lands within the project of assessments for benefits assessed before that date on account of a ditch.

(e) The commissioner of management and budget may provide and prescribe forms for reports required by sections 84A.20 to 84A.30 and require any additional information from county officials that the commissioner of management and budget considers necessary for the proper administration of sections 84A.20 to 84A.30.

History: (6452-4) 1931 c 407 s 4; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1; 2003 c 112 art 2 s 10,50; 2009 c 101 art 2 s 109



Section 84A.26 — PROJECT LANDS TO BE HELD BY STATE.

The title to parcels of land within a project, except lands within the boundaries of a city, that are acquired by the state under Laws 1927, chapter 119, as amended, must be held by the state free from the trust in favor of the taxing districts specified in that chapter. Title must be held and used or disposed of in accordance with sections 84A.20 to 84A.30.

History: (6452-7) 1931 c 407 s 7; 1973 c 123 art 5 s 7; 1976 c 2 s 46; 1987 c 229 art 1 s 1



Section 84A.27 — PROJECT LANDS CLASSIFIED.

On receiving the reports of the county auditor specified in section 84A.23, the commissioner of management and budget shall certify a copy of the report to the department. The department shall classify the lands as to their suitability for agriculture or for afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams, or for other state purposes. After the state acquires title to the lands as provided in sections 84A.20 to 84A.30, they may be reclassified. Lands that become the absolute property of the state under sections 84A.20 to 84A.30 and have been classified as suitable for agriculture, and timber from any lands so acquired, may be sold by the state.

History: (6452-8) 1931 c 407 s 8; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1; 2009 c 101 art 2 s 109



Section 84A.28 — DEPARTMENT TO ACCEPT GIFTS.

The department may receive for the state and acknowledge any gift, bequest, devise, or grant of land or interests in lands in a project, or of money or personal property of any kind, that it considers suitable for use in connection with the operation, control, development, or use of projects.

History: (6452-9) 1931 c 407 s 9; 1987 c 229 art 1 s 1



Section 84A.29 — EMINENT DOMAIN.

The department has the power of eminent domain in chapter 117. The department may acquire by eminent domain or by purchase, lands or interests in lands in any project that the department considers necessary for state ownership, use, or development for the purposes of sections 84A.20 to 84A.30. No money shall be used to acquire land or interest in it until the department and the commissioner of management and budget determine that the money will not be required to meet the requisitions of the counties authorized under section 84A.23 or to pay certificates of indebtedness and their interest provided for in section 84A.23.

History: (6452-10) 1931 c 407 s 10; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 2006 c 214 s 20; 2009 c 101 art 2 s 109



Section 84A.30 — RULES VIOLATION A MISDEMEANOR.

Within the limits of a project, a willful violation of a rule of the department adopted under sections 84A.20 to 84A.30 is a misdemeanor.

History: (6452-12) 1931 c 407 s 12; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.31 — STATE REFORESTATION PROJECTS.

Subdivision 1. Purposes. The powers in this section are granted for the purpose of:

(1) vesting and revesting the state with title to lands suitable primarily for the development of forests and prevention of forest fires, and for experimenting in and practically advancing afforestation and reforestation;

(2) impounding, controlling, and regulating the water of meandered lakes and the flow of natural streams of the state;

(3) creating and establishing wild game and fishing reserves; or

(4) any other public state purpose.

Subd. 2. County proposal to state. The board of county commissioners of any county may by resolution propose that the state take over part of the tax-delinquent lands in the county if the county contains land suitable for the purposes in subdivision 1.

Subd. 3. Form. Specifically, the board may propose that any "area in the county consisting of one or more townships, or part of any township, containing such lands be taken over by the state for afforestation, reforestation, flood control projects, wild game and fishing reserves, or other public state purpose, to be managed, controlled, and used for the development of forests and prevention of forest fires, and for the purpose of experimenting in and practically advancing afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams, or for the purpose of creating and establishing wild game and fishing reserves, or for either or any such purposes," or for any other public state purpose, on lands to be acquired by the state within such projects, as set forth in this section. Each area must include lands assessed for all or part of the cost of the establishment, construction, or repair of public drainage ditches under state law, and on which the assessments or installments on them are delinquent.

Subd. 4. Action on resolutions. A copy of the resolutions must be filed with the department and considered and acted upon by the department. If approved by the department, it must then be submitted to, considered, and acted upon by the Executive Council. If approved by the Executive Council, the proposition must be formally accepted by the governor. Acceptance must be communicated in writing to and filed with the auditor of the county.

Subd. 5. Definitions. State school, swamp, indemnity, and institutional lands that are sold as provided by law and for which certificates of sale have been issued at the time of the passage of the resolution by the county board, and lands owned by the conservator of rural credit are taxable lands within the meaning of this section. If the taxes or ditch lien installments on the lands or the interest of the purchaser in them are delinquent, they are lands on which the taxes are delinquent within the meaning of subdivision 2.

History: (4031-75) 1933 c 402 s 1; 1986 c 444; 1987 c 229 art 1 s 1; 2014 c 308 art 9 s 10



Section 84A.32 — DEPARTMENT TO MANAGE PROJECTS.

Subdivision 1. Rules. (a) The department shall manage and control each project approved and accepted under section 84A.31. The department may adopt and enforce rules for the purposes in section 84A.31, subdivision 1, for the prevention of forest fires in the projects, and for the sale of merchantable timber from lands acquired by the state in the projects when, in the opinion of the department, the timber may be sold and removed without damage to the purposes of the projects. Rules must not interfere with, destroy, or damage any privately owned property without just compensation being made to the owner of the private property by purchase or in lawful condemnation proceedings. The rules may relate to the care, preservation, protection, breeding, propagation, and disposition of any species of wildlife in the projects and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, or other uses of these areas consistent with applicable state law.

(b) The department may provide for the policing of each project as necessary for the proper development, use, and protection of the project, and of its purpose. The commissioner of natural resources may employ and designate individuals according to section 84.0835 to enforce laws governing the use of the projects.

(c) Lands within the project are subject to these rules, whether owned by the state, or privately, consistent with the constitutional rights of the private owners or with applicable state law. The department may exclude from the operation of the rules any lands owned by private individuals upon which taxes are delinquent for three years or less. Rules must be published once in the official newspaper of each county affected and take effect 30 days after publication. They must also be posted on each of the four corners of each township of each project affected.

(d) In the management, operation, and control of areas taken for afforestation, reforestation, flood control projects, and wild game and fishing reserves, nothing shall be done that will in any manner obstruct or interfere with the operation of ditches or drainage systems existing within the areas, or damage or destroy existing roads or highways within these areas or projects, unless the ditches, drainage systems, roads, or highways are first taken under the power of eminent domain and compensation made to the property owners and municipalities affected and damaged. Each area or project shall contribute from the funds of the project, in proportion of the state land within the project, for the construction and maintenance of roads and highways necessary within the areas and projects to give the settlers and private owners within them access to their land. The department may construct and maintain roads and highways within the areas and projects as it considers necessary.

Subd. 2. Proceeds paid into state treasury. The following funds must be paid to the state treasury and credited to the projects to which they pertain and are annually appropriated for its purposes:

(1) the proceeds of certificates of indebtedness issued under sections 84A.31 to 84A.42;

(2) money received from redemption as provided in sections 84A.33 to 84A.42;

(3) money received as gifts to the state for the purpose of projects;

(4) income from the operation, development, management, and use of projects, including fees received from the sale of birds, animals, fish, and plants from the projects, and the sale of all lands and timber on them owned by the state within the area, other than university, school, swamp, indemnity, or institutional lands, and state forests set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(5) state money transferred to the projects under state law.

Under sections 84A.31 to 84A.42, the total of all certificates of indebtedness issued must not exceed $750,000.

History: (4031-77, 4031-78) 1933 c 402 s 3,4; 1965 c 51 s 12; 1976 c 2 s 172; 1985 c 248 s 70; 1987 c 229 art 1 s 1; 2003 c 128 art 1 s 38; 2004 c 260 s 6; 2006 c 214 s 20



Section 84A.33 — COUNTY AUDITORS TO CERTIFY TAX-DELINQUENT LANDS.

Subdivision 1. First report. As soon as practicable after the approval and acceptance of a project, the auditor of each county where the project is situated shall certify to the commissioner of management and budget a list of lands within the project, except lands within the boundaries of an incorporated city, upon which taxes are delinquent for three years or more, which have been bid in for the state at any delinquent tax sale, and not redeemed or assigned to any actual purchaser. The certificates must contain:

(1) the legal description of each parcel of the land; and

(2) the name and number of the ditch and the amount of the principal and interest of each delinquent drainage assessment as it appears on the county tax books for all years before the date of the certificate against each parcel of land, together with interest on the amount at six percent annually since the due date of the installment.

Subd. 2. Further annual reports. On or before June 15 in each year after the report, the county auditor shall certify to the commissioner of management and budget a list of lands within the boundaries of a project, except lands within the boundaries of a city, and except lands described in any previous certificate, and upon which taxes are delinquent for three years or more and which have been bid in for the state at any delinquent tax sale and not redeemed or assigned to an actual purchaser. The certificate must contain:

(1) The legal description of each parcel of the land, contained in an earlier certificate upon which all taxes have been redeemed.

(2) The legal description of each parcel of the lands which, on May 14 of the year when the certificate is furnished, is delinquent for three years or more.

(3) The name and number of the ditch and the amount of the principal and interest of each delinquent ditch assessment installment as it appears on the county tax books for all years before the date of the certificate against each parcel of land, together with interest on the amount at an annual rate of six percent since the due date of each installment. The certificate must not contain the delinquent drainage assessment installments included in any certificate furnished earlier.

Subd. 3. Drainage assessments; report when paid or assigned. When the delinquent drainage assessment installment on any parcel of land included in a certificate of the county auditor is redeemed, paid, or assigned to any person, the county auditor shall report the fact to the commissioner of management and budget. The county treasurer shall pay the commissioner of management and budget the amount paid in the county treasury on account of the delinquent drainage assessment installments.

Subd. 4. Ditch bonds; funds; payments to counties. (a) Upon the approval and acceptance of a project and after each distribution of the tax collections for the June and November tax settlements, the county auditor shall certify to the commissioner of management and budget the following information about bonds issued to finance or refinance public drainage ditches wholly or partly within the projects, and the collection of assessments levied for the ditches:

(1) the amount of principal and interest to become due on the bonds before the next tax settlement and distribution;

(2) the amount of money collected from the drainage assessments and credited to the funds of the ditches, not already sent to the commissioner of management and budget as provided in sections 84A.31 to 84A.42; and

(3) the amount of the deficit in the ditch fund of the county chargeable to the ditches.

(b) On approving this certificate of the county auditor, the commissioner of management and budget shall draw a warrant, payable out of the fund provided for in sections 84A.31 to 84A.42, and send it to the county treasurer of the county. These funds must be credited to the proper ditch of the county and placed in the ditch bond fund of the county, which is created, and used only to pay the ditch bonded indebtedness of the county assumed by the state under sections 84A.31 to 84A.42. The total amount of warrants drawn must not exceed in any one year the total amount of the deficit provided for under this section.

(c) The state is subrogated to all title, right, interest, or lien of the county in or on the lands so certified within these projects.

(d) As to public drainage ditches wholly within a project, the amount paid to, or for the benefit of, the county under this subdivision must never exceed the principal and interest of the bonds issued to finance or refinance a ditch outstanding on April 22, 1933, less money on hand in the county ditch fund to the credit of a ditch. These liabilities must be reduced from time to time by the amount of any payments of assessments extended after April 22, 1933, made by the owners of lands assessed before that date for benefits on account of the ditches.

As to public drainage ditches partly within and partly outside a project the amount paid from the fund pertaining to the project to or for the benefit of the county must never exceed a certain percentage of bonds issued to finance and refinance a ditch so outstanding, less money on hand in the county ditch fund to the credit of a ditch on April 22, 1932. The percentage must bear the same proportion to the whole amount of the bonds as the original benefits assessed against these lands within the project bear to the original total benefits assessed to the entire system for a ditch. This liability must be reduced from time to time by the payments of all assessments extended after April 22, 1933, made by the owners of lands within the project of assessments for benefits assessed before that date on account of a ditch.

Subd. 5. Forms and information. The commissioner of management and budget may provide and prescribe forms for required reports and require any further information from county officials which the commissioner of management and budget finds necessary for the administration of sections 84A.31 to 84A.42.

History: (4031-79) 1933 c 402 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1; 2003 c 112 art 2 s 11,50; 2009 c 101 art 2 s 109



Section 84A.36 — LANDS TO BE HELD BY STATE.

The title to parcels of land within a project, except lands within the boundaries of a city, that are acquired by the state under Laws 1927, chapter 119, as amended, must be held by the state free from any trust in favor of the taxing districts specified in that chapter. Title must be held and used or disposed of in accordance with state law.

History: (4031-82) 1933 c 402 s 8; 1973 c 123 art 5 s 7; 1976 c 2 s 47; 1987 c 229 art 1 s 1



Section 84A.37 — COMMISSIONER OF MANAGEMENT AND BUDGET TO CERTIFY LIST TO DEPARTMENT.

On receiving the reports of the county auditor specified in section 84A.33, the commissioner of management and budget shall certify a copy of the report to the department. The department shall classify the lands as to their suitability for agriculture or for afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and flow of natural streams, or for other state purposes. After the state acquires title to the land as provided in sections 84A.31 to 84A.42, the lands may be reclassified. Lands that become the absolute property of the state under sections 84A.31 to 84A.42 and have been classified as suitable for agriculture, and timber from any lands so acquired, may be sold or rented by the state.

History: (4031-83) 1933 c 402 s 9; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1; 2009 c 101 art 2 s 109



Section 84A.38 — DEPARTMENT TO ACCEPT GIFTS.

The department may receive for the state and acknowledge any gift, bequest, devise, or grant of land, or interests in lands, in a project, or of money or personal property of any kind, that it finds suitable for use in connection with the operation, control, development, or use of projects.

History: (4031-84) 1933 c 402 s 10; 1987 c 229 art 1 s 1



Section 84A.39 — EMINENT DOMAIN.

The department has the power of eminent domain in chapter 117. The department may acquire by eminent domain or by purchase any privately owned lands or interests in lands within a project that it considers necessary for state ownership, use, or development for the purposes of sections 84A.31 to 84A.42. No money shall be used to acquire land or interest in it until the department and the commissioner of management and budget determine that the money will not be required to meet the requisitions of the counties authorized under section 84A.33 or to pay certificates of indebtedness and their interest.

History: (4031-85) 1933 c 402 s 11; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 2006 c 214 s 20; 2009 c 101 art 2 s 109



Section 84A.40 — COUNTY MAY ASSUME BONDS.

Any county where a project or portion of it is located may voluntarily assume, in the manner specified in this section, the obligation to pay a portion of the principal and interest of the bonds issued before the approval and acceptance of the project and remaining unpaid at maturity, of any school district or town in the county and wholly or partly within the project. The portion must bear the same proportion to the whole of the unpaid principal and interest as the last net tax capacity, before the acceptance of the project, of lands then acquired by the state under sections 84A.31 to 84A.42 in the school districts or towns bears to the total net tax capacity for the same year of the school district or town. This assumption must be evidenced by a resolution of the county board of the county. A copy of the resolution must be certified to the commissioner of management and budget within one year after the acceptance of the project.

Later, if any of the bonds remains unpaid at maturity, the county board shall, upon demand of the governing body of the school district or town or of a bondholder, provide for the payment of the portion assumed. The county shall levy general taxes on all the taxable property of the county for that purpose, or issue its bonds to raise the sum needed, conforming to law respecting the issuance of county refunding bonds. The proceeds of taxes or bonds must be paid by the county treasurer to the treasurer of the school district or town. No payments shall be made by the county to the school district or town until the money in the treasury of the school district or town, together with the money to be paid by the county, is sufficient to pay in full each of the bonds as it becomes due.

If a county fails to adopt and certify the resolution, the commissioner of management and budget shall withhold from the payments to be made to the county under section 84A.32 a sum equal to that portion of the principal and interest of the outstanding bonds that bears the same proportion to the whole of the bonds as the above determined net tax capacity of lands acquired by the state within the project bears to the total net tax capacity for the same year of the school district or town. Money withheld from the county must be set aside in the state treasury and not paid to the county until the full principal and interest of the school district and town bonds have been paid.

If any bonds remain unpaid at maturity, upon the demand of the governing body of the school district or town, or a bondholder, the commissioner of management and budget shall issue to the treasurer of the school district or town a warrant for that portion of the past due principal and interest computed as in the case of the county's liability authorized in this section to be voluntarily assumed. Money received by a school district or town under this section must be applied to the payment of past-due bonds and interest.

History: (4031-86) 1933 c 402 s 12; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 2003 c 112 art 2 s 12; 2009 c 101 art 2 s 109



Section 84A.41 — DEFINITIONS.

Subdivision 1. Taxes. "Taxes," as used in sections 84A.31 to 84A.42 includes taxes of every kind and special assessments of every kind.

Subd. 2. Bonds and bonded indebtedness. "Bonds" and "bonded indebtedness," as used in sections 84A.31 to 84A.42, include bonds and accumulated interest on bonds of every nature issued to finance or refinance the construction, maintenance, or repair of public drainage ditches.

History: (4031-76) 1933 c 402 s 2; 1987 c 229 art 1 s 1



Section 84A.42 — RULES VIOLATION A MISDEMEANOR.

A person who within the limits of any project established in accordance with section 84A.31 willfully violates a rule of the Department of Natural Resources adopted under sections 84A.31 to 84A.42 is guilty of a misdemeanor.

History: (4031-87) 1933 c 402 s 13; 1969 c 1129 art 10 s 2; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.50 — CERTAIN CERTIFICATES ACCEPTED AND VALIDATED.

Certificates relating to bonds issued to finance or refinance public drainage ditches, the principal and interest of the bonds, the amount of money collected from drainage assessments and credited to ditches, and the amount of the deficit in the ditch fund made by a county auditor under section 84A.23 or 84A.33 to the commissioner of management and budget on which payment has been made by the state are accepted as correct and are validated.

History: 1949 c 498 s 1; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 2009 c 101 art 2 s 109; 2014 c 290 s 11



Section 84A.51 — CONSOLIDATED CONSERVATION AREAS ACCOUNT.

Subdivision 1. Account created. There is created in the state treasury the consolidated conservation areas account, also called the consolidated account.

Subd. 2. Funds transferred; appropriated. Money in any fund established under section 84A.03, 84A.22, or 84A.32, subdivision 2, is transferred to the consolidated account, except as provided in subdivision 3. The money in the consolidated account, or as much of it as necessary, is appropriated for the purposes of sections 84A.52 and 84A.53. Of any remaining balance, the amount derived from timber sales receipts is transferred to the forest management investment account and the amount derived from all other receipts is transferred to the general fund.

Subd. 3. Payments to county. Within 30 days after the end of each fiscal year the commissioner of management and budget shall pay one-half of the income received in the consolidated account in that fiscal year to the county containing the land from which the income is derived. That amount is so appropriated.

Subd. 4. County's use of funds. The funds received by each county must be apportioned by the county auditor as follows:

(1) 30 percent to a county development fund, which is created, to be spent under the direction of the county board for the rehabilitation and development of the portion of the county within the conservation area;

(2) 40 percent to the general fund of the school district from which derived;

(3) 20 percent to the county revenue fund; and

(4) ten percent to the township road and bridge fund of the township from which derived.

If the proceeds are derived from an unorganized township with no levy for road and bridge purposes, the township portion must be credited to the county revenue fund.

Subd. 5. [Unnecessary]

History: 1949 c 498 s 2; 1957 c 675 s 1; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 20,106; 1Sp2003 c 9 art 5 s 2; 2004 c 241 s 1; 2009 c 101 art 2 s 109



Section 84A.52 — ACCOUNTS; EXAMINATION, APPROPRIATION, PAYMENT.

As a part of the examination provided for by section 6.481, of the accounts of the several counties within a game preserve, area, or project established under section 84A.01, 84A.20, or 84A.31, the state auditor shall segregate the audit of the accounts reflecting the receipt and disbursement of money collected or disbursed under this chapter or from the sale of tax-forfeited lands held by the state under section 84A.07, 84A.26, or 84A.36. The auditor shall also include in the reports required by section 6.481 summary statements as of December 31 before the examination that set forth the proportionate amount of principal and interest due from the state to the individual county and any money due the state from the county remaining unpaid under this chapter, or from the sale of any tax-forfeited lands referred to in this section, and other information required by the commissioner of management and budget. On receiving a report, the commissioner of management and budget shall determine the net amount due to the county for the period covered by the report and shall draw a warrant upon the state treasury payable out of the consolidated fund for that amount. It must be paid to and received by the county as payment in full of all amounts due for the period stated on the warrants from the state under any provision of this chapter.

Money to pay the warrants is appropriated to the counties entitled to payment from the consolidated fund in the state treasury.

History: 1949 c 498 s 3; 1959 c 158 s 7; 1973 c 492 s 7,14; 1Sp1981 c 4 art 1 s 64; 1987 c 229 art 1 s 1; 2009 c 101 art 2 s 109; 2015 c 77 art 2 s 87



Section 84A.53 — RECEIPTS NOT CREDITED TO CONSOLIDATED ACCOUNT.

Subdivision 1. Tax levies. Money collected from tax levies made before April 19, 1949, under this chapter, must be deposited in the state treasury to the credit of the general fund. Upon completion of the payment provided for in section 84A.52, the commissioner of management and budget shall make the appropriate entries. Money referred to in this section must not be used for the payments under section 84A.52 until all other money in the consolidated account has been spent.

Subd. 2. Land sales. The portion of the money received from the sale of tax-forfeited lands that are held by the state under section 84A.07, 84A.26, or 84A.36, that would not be paid to the counties if all the sale proceeds were deposited in the consolidated account, must be deposited in the land acquisition account. The remaining amount must be paid to the counties under section 84A.51 as if all the sale proceeds were deposited in the consolidated account.

History: 1949 c 498 s 4; 1969 c 399 s 1; 1973 c 492 s 14; 1984 c 654 art 2 s 80; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 106; 2009 c 101 art 2 s 109



Section 84A.54 — COLLECTIONS DEPOSITED IN CONSOLIDATED ACCOUNT.

Except as provided in section 84A.53, money received after April 18, 1949, under this chapter must be deposited in the consolidated account.

History: 1949 c 498 s 5; 1984 c 654 art 2 s 81; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 106



Section 84A.55 — COMMISSIONER'S CONTROL OF CONSERVATION LANDS.

Subdivision 1. General control. Game preserves, areas, and projects established under section 84A.01, 84A.20, or 84A.31, are under the management, operation, and control of the commissioner of natural resources. The commissioner has the powers and duties provided in this section.

Subd. 2. Forest protection. The commissioner shall care for, preserve, protect, and develop the forests in preserves, areas, and projects; shall prevent forest fires in them so far as means are available; and may experiment in and practically advance afforestation and reforestation there.

Subd. 3. Timber sales. The commissioner may sell merchantable timber on lands held by the state under section 84A.07, 84A.26, or 84A.36. It must be sold in the same way as timber on other state lands.

Subd. 4. Waters. The commissioner may impound, control, and regulate the waters of meandered and other public lakes in preserves, areas, and projects and the flow of natural streams.

Subd. 5. Wildlife. The commissioner shall care for, protect, and preserve any species of wildlife there, so far as means are available.

Subd. 6. Regulation; licensing. The commissioner may regulate and license, subject to revocation for violation of any state law relating to wild animals or of this section, the breeding, propagation, and disposition of wildlife in preserves, areas, or projects by any person as necessary to execute subdivision 5.

Subd. 7. Hunting and other licenses. The commissioner may issue, subject to revocation for violation of state law relating to wild animals or of sections 84A.50 to 84A.55, special licenses or permits for hunting, fishing, camping, or other uses consistent with those sections or any other applicable state law.

Subd. 7a. Snowmobiles on certain lands. Unless specifically prohibited by a rule of the commissioner, snowmobiles may be operated on lands subject to this section that have been identified by the commissioner as wildlife management areas.

Subd. 8. Policing. The commissioner may police the game preserves, areas, and projects as necessary to carry out this section. The commissioner may employ and designate individuals according to section 84.0835 to enforce laws governing the use of the game preserves, areas, and projects.

Subd. 9. Drainage. The commissioner may make necessary investigations and surveys for and may undertake projects for the drainage of state-owned lands within a game preserve, conservation area, or other area subject to this section so far as the commissioner determines that the lands will benefit from the project for the purposes for which the area was established. The commissioner may pay the cost of drainage projects out of funds appropriated and available for them. If the commissioner finds after investigation that a project for the construction, repair, or improvement of a public ditch or ditch system undertaken by a county or other public agency as otherwise provided by law will benefit the lands for those purposes, the commissioner may cooperate in the project by joining in the petition for the project or consenting to or approving it on any conditions the commissioner determines. The commissioner shall authorize the imposition of assessments for the projects on the lands in any amounts the commissioner determines, or may make lump-sum contributions to the county or other public funds established for the payment of the cost of the project. The assessments or contributions must not exceed the value of benefits to the state-owned lands as determined by the commissioner and specified by written certificates or other statement filed in the proceedings. Assessments or contributions are payable only out of funds appropriated and available for them in amounts the commissioner determines. The commissioner of natural resources shall establish by rule before January 1, 1986, the criteria for determining benefits to state-owned lands held or used to protect or propagate wildlife, provide hunting or fishing for the public, or serve other purposes relating to conservation, development, or use of soil, water, forests, wild animals, or related natural resources.

Subd. 10. Roads; landing strips. The commissioner may construct and maintain and contribute funds for construction and maintenance of roads and airplane landing fields or strips within a game preserve, conservation area, or other area subject to this section. Payments for highway purposes under this subdivision may be made to any governmental subdivision or to the United States in amounts set by the commissioner from the account created by section 84A.51.

Subd. 11. Rules. The commissioner may promulgate rules necessary for the execution of this section, including the conditions of licenses and permits under subdivision 7 and the amount of license fees. In addition to notice required by other law, the commissioner must give 30 days' notice posted in each township affected by the rules. The rules have the force of law, and any violation of rules is a misdemeanor. Lands within a game preserve, area, or project referred to in subdivision 1, whether owned privately or by the state or any governmental subdivision, are subject to the rules consistent with the constitutional rights of private owners or other applicable state law.

Subd. 12. Compensation. Nothing shall be done under this section that will interfere with the operation of ditches or drainage systems existing in any game preserve, area, or project referred to in subdivision 1, or damage or destroy any existing road or highway in it, so far as constructed, improved, or maintained by any governmental subdivision or public agency or person other than the commissioner, unless the right to them is first acquired by the commissioner by purchase or condemnation, upon payment of just compensation to the political subdivision, public agency, or person affected and damaged.

Subd. 13. Buying land. The commissioner may acquire by purchase or condemnation any land or interest in land or any public work or project or right in it necessary for any purpose authorized in this section.

Subd. 14. Source of funds. Salaries and expenses incurred to carry out this section must be paid from money appropriated from the consolidated account or other fund or account designated in the applicable appropriation.

History: 1949 c 498 s 6; 1953 c 654 s 1; 1955 c 792 s 1; 1969 c 1129 art 10 s 2; 1978 c 674 s 14; 1984 c 654 art 2 s 82; 1985 c 248 s 70; 1986 c 444; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 21,106; 1992 c 573 s 3; 2003 c 128 art 1 s 39; 2004 c 260 s 7



Section 84A.56 — CONSOLIDATED CONSERVATION LAND ACQUISITION AND DISPOSITION.

Subdivision 1. Consolidated conservation land acquisition and disposition plan. Before the commissioner may acquire or dispose of land in the game preserves, areas, and projects established under section 84A.01, 84A.20, or 84A.31, in any county, the commissioner must prepare a county land acquisition and disposition plan. The plan must identify the general areas where the commissioner intends to acquire or dispose of land and their accompanying reasons. The plan must emphasize a balance of uplands and wetlands.

Subd. 2. Review by county board. The plan must be submitted to the county board for review and comment. The board must notify the commissioner of natural resources of any concerns or disagreements with the plan within 90 days after receiving the plan or proposal.

Subd. 3. Department review of appraisals. The county board must submit appraisals for land offered for sale under this section to the commissioner for review at least 30 days before the date of the sale.

History: 1984 c 654 art 2 s 83; 1987 c 229 art 1 s 1



Section 84A.57 — CERTAIN TAX-FORFEITED LAND HELD IN TRUST FOR COUNTY.

Notwithstanding any law to the contrary, land that forfeits to the state for nonpayment of taxes and is in a game preserve, area, or project established under section 84A.01, 84A.20, or 84A.31 must be held in trust for the taxing district as land outside a game preserve, area, or project. The lands must be disposed of and managed, and have income from the land allocated, in the same manner as land that is outside a game preserve, area, or project.

History: 1984 c 654 art 2 s 84; 1987 c 229 art 1 s 1






Chapter 84B — VOYAGEURS NATIONAL PARK

Section 84B.01 — LEGISLATIVE FINDINGS.

Subdivision 1. History of efforts to establish. The legislature finds that the untiring efforts of citizens of the state of Minnesota, first formally enunciated by the legislature in 1891 by concurrent resolution number 13, together with efforts of citizens of other states, have culminated in the enactment by the second session of the 91st Congress of an act authorizing the establishment of Voyageurs National Park in the state of Minnesota; (Public Law 91-661).

Subd. 2. Purpose of park. The legislature concurs with the stated purpose of Congress in authorizing the establishment of the park. It is, therefore, the purpose of sections 84B.01 to 84B.10 to preserve, for the inspiration and enjoyment of present and future generations, the outstanding scenery, geologic conditions, and waterway system which constituted a part of the historic route of the voyageurs, who contributed significantly to the opening of the northwestern United States.

Subd. 3. Public interests served by establishment of the park. Sections 84B.01 to 84B.10 are a necessary first step in the establishment of the park and is in furtherance of the provisions of section 101 of the act of Congress authorizing the establishment of the park. The Voyageurs National Park will be the largest park area within the state and will be of especial and immediate benefit to the citizens of the state, due to its accessibility to them, and to the effect it may reasonably be expected to have on the development of tourism and related economic activities. Sections 84B.01 to 84B.10 will, therefore, promote the health and welfare of the citizens of the state of Minnesota.

History: 1971 c 852 s 1



Section 84B.02 — WITHDRAWAL OF LANDS FROM KABETOGAMA STATE FOREST.

All lands, including but not limited to trust fund lands, tax-forfeited lands, and acquired lands lying within the boundaries of Voyageurs National Park as described by section 102 of the act of Congress authorizing the establishment of the park are withdrawn from the Kabetogama State Forest.

History: 1971 c 852 s 2



Section 84B.03 — DONATION OF STATE LANDS.

Subdivision 1. Governor's duties. Notwithstanding the provisions of any other law to the contrary, the governor, after consulting with the commissioner of natural resources and, in regard to lands forfeited to the state for nonpayment of taxes and held in trust by the state for taxing districts, the commissioner of revenue, shall donate and convey to the United States of America the state's interest in all of the following lands lying within the boundaries of Voyageurs National Park, as described by section 102 of the act of Congress authorizing the establishment of the park: (1) trust fund lands; (2) lands forfeited to the state for nonpayment of taxes and held in trust by the state for taxing districts; and (3) other lands acquired or otherwise owned by the state. Each conveyance of these lands shall contain the following: (1) a provision that the lands shall revert to the state of Minnesota if (a) the secretary of the interior does not establish the park within five years after donation of all state-owned lands, or if (b) the lands so conveyed are no longer used for national park purposes; (2) a reservation to the state of all minerals and water power rights; (3) a provision that the conveyance is subject to the rights of any person having an interest in the land on the date of conveyance pursuant to state lease, license, or permit; and (4) to satisfy the provisions of section 301(c) of the act authorizing the establishment of Voyageurs National Park, each conveyance of these lands also shall contain the covenant required by that section to prohibit mining or water power development.

Subd. 2. Trust fund land; condemnation. For the purpose of satisfying the public sale requirements of Minnesota Constitution, article XI, section 8, and other applicable provisions of Minnesota's Constitution, and in keeping with the decision of the Minnesota Supreme Court in the case of Independent School District of Virginia v. State, 124 Minn. 271, where the court held that condemnation satisfied the public sale requirement of the Minnesota Constitution, the commissioner of administration shall acquire, by condemnation, fee title to all trust fund lands lying within the boundaries of Voyageurs National Park. The commissioner of administration shall not condemn the interests of any person holding a lease, license, or permit from the state in the lands condemned. Before any parcel of trust fund land is donated to the United States, the commissioner of administration shall certify to the governor that the parcel has been condemned, the condemnation award has been paid, and the time to appeal from the award has expired.

Subd. 3. Tax-forfeited land; reimbursement of local taxing districts. The commissioner of administration shall also acquire fee title, free from any trust or other encumbrance, to all land lying within the boundaries of Voyageurs National Park, the title to which has vested or may vest in the state due to nonpayment of taxes and expiration of the period for redemption, after the giving of notice thereof as provided by law, and is held by the state pursuant to section 281.25, in trust for the respective taxing districts interested in the taxes, assessments, penalties, interest, and costs accrued against the land at the time of expiration of the period of redemption. The commissioner of administration, in cooperation with the commissioner of natural resources, shall appraise the land at its fair market value. Upon determining the value of the land, the commissioner of administration shall transfer to the appropriate county auditor, from money appropriated for this purpose, an amount of money equal to the appraised value of the land, whereupon fee title to the land, free from any trust or other encumbrance, shall vest in the state of Minnesota. When a county is not satisfied with the valuation determined by the commissioner of administration, it may appeal the matter to the District Court in Ramsey County. The appeal shall be conducted so far as possible in the manner provided for eminent domain proceedings by chapter 117. The county auditor shall apportion the money in the manner provided in section 282.08, for the apportionment of proceeds from the sale of tax-forfeited lands.

Subd. 4. Conveyance. In furtherance of boundary adjustments to Voyageurs National Park authorized by Congress in Public Law 97-405, and notwithstanding any other law to the contrary, the governor, after consulting the commissioner of natural resources, shall donate and convey to the United States of America, for Voyageurs National Park, the state's interest in the following described lands:

(1) Lot 7, Section 4, Township 68 North, Range 18 West;

(2) the area of land commonly referred to as the Kabetogama Forestry Station, consisting of approximately 18.45 acres, and located in Section 21, Township 69 North, Range 21 West; and

(3) land not exceeding 120 acres consisting of a strip of land through that portion of Section 1, Township 68 North, Range 20 West, which is roughly parallel to and 400 feet on each side of the unimproved road extending northward from a point of beginning at the Ash River Trail in the Southeast Quarter of the Southeast Quarter of Section 1 to a point of termination in the Northeast Quarter of the Northwest Quarter in Section 1.

Lands described in clause (1) shall be donated and conveyed only after $30,000 has been paid by the commissioner of natural resources to the city of Tower in return for a conveyance to the state of all right, title, and interest of the city of Tower in the land. Lands described in clauses (2) and (3) shall be donated and conveyed only after the lands have been condemned by the commissioner of natural resources in the manner required by subdivision 2, and the time to appeal from the condemnation award has expired. All conveyances required by this subdivision shall comply with subdivision 1, except for the provision required by clause (1)(a) of that subdivision.

History: 1971 c 852 s 3; 1973 c 582 s 3; 1976 c 2 s 172; 1984 c 654 art 2 s 85; 1Sp1985 c 13 s 195



Section 84B.04 — ACQUISITION OF LANDS OF POLITICAL SUBDIVISIONS.

The commissioner of administration shall acquire, by condemnation or purchase, fee title to lands owned by any political subdivision of the state located within the boundaries of Voyageurs National Park. Upon certification by the commissioner that the lands have been acquired and that any appeal time has expired, the governor shall donate and convey these lands to the United States for the park, in the manner provided in section 84B.03.

History: 1971 c 852 s 4



Section 84B.05 — OWNERS OF CERTAIN IMPROVED PROPERTIES MAY FILE CLAIMS.

Any person leasing land of the state of Minnesota for cabin site purposes within the boundaries of Voyageurs National Park may file with the legislature, a claim for the fair market value of any recreational residential dwelling, the construction of which was commenced on or after January 1, 1969 and before January 1, 1970.

History: 1971 c 852 s 5; 1975 c 271 s 6; 1Sp1981 c 4 art 2 s 8



Section 84B.06 — STATE'S CONSENT TO ACQUISITION OF LANDS.

Consent of the state of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the boundaries of Voyageurs National Park for any purpose incident to the development and maintenance of the park, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

History: 1971 c 852 s 6



Section 84B.061 — STATE JURISDICTION OVER RAINY LAKE AND OTHER NAVIGABLE WATERS; DUTIES OF GOVERNOR, ATTORNEY GENERAL, AND OTHER PUBLIC OFFICERS.

As required by this chapter and the act of Congress authorizing Voyageurs National Park, the state of Minnesota donated in excess of 35,000 acres of state and other publicly owned land for the park, roughly one-fourth of the land area of the park, at a cost of over $5,000,000 to the state. More than 24,000 acres of this land was state trust fund land which the state condemned before making its donation. Pursuant to section 84B.06, lands donated by the state, along with other lands acquired by the National Park Service for the park, were made subject to concurrent jurisdiction by the state and the United States under section 1.041. In making these donations, none of the navigable waters within the park and the lands under them have been donated to the United States. These navigable waters include the following: Rainy, Kabetogama, Namakan, Sand Point, and Crane Lakes. Pursuant to applicable federal and state law, navigable waters and their beds are owned by the state. Ownership of and jurisdiction over these waters and their beds has not been ceded by the state, either expressly or implicitly, to the United States. Unlike section 1.044 relating to the Upper Mississippi Wildlife and Fish Refuge, where the state expressly granted its consent and jurisdiction to the United States to acquire interests in water, as well as land, the consent granted by the state in section 84B.06 to acquisitions by the United States for Voyageurs National Park is limited to land, only. In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over these waters and their beds and related natural resources, together with associated rights of the state and its citizens arising from the state's ownership and jurisdiction. In discharging their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of duties under this section, the commissioner of natural resources shall continue in effect the commercial removal of rough fish, as defined in section 97A.015, subdivision 43, from these waters, together with any rights to do so possessed by any person on January 1, 1995, so long as the commissioner determines that such taking is desirable to the management of the native fishery.

History: 1995 c 124 s 2



Section 84B.07 — PAYMENT IN LIEU OF PROPERTY TAXES.

When a tract or lot of privately owned property is acquired by the federal government for inclusion within Voyageurs National Park, and when, as a result of the acquisition, taxes are no longer assessed against the tract or lot or any improvements thereon, the following amount shall be paid by the commissioner of natural resources to the county of Koochiching or St. Louis for distribution to the taxing districts: In the first year after taxes are last required to be paid on the property, 80 percent of the last required payment; in the second year after taxes are last required to be paid on the property, 60 percent of the last required payment; in the third year after taxes are last required to be paid on the property, 40 percent of the last required payment; in the fourth year after taxes are last required to be paid on the property, 20 percent of the last required payment. The county auditor shall certify to the commissioner of natural resources the total amount due to a county on or before March 30 of the year in which money must be paid pursuant to this section. Money received by a county pursuant to this subdivision shall be distributed to the various taxing districts in the same proportion as the levy of a taxing district bears to the total levy on the property in the last year taxes were required to be paid on the property. In no case shall the total amount of money paid to Koochiching County exceed $19,000, and in no case shall the total amount of money paid to St. Louis County exceed $111,000.

History: 1971 c 852 s 7; 1973 c 492 s 14; 1977 c 403 s 3



Section 84B.09 — LIMITATION ON APPROPRIATIONS.

It is the intent of the legislature that the appropriations made by section 84B.07, as payments to counties in lieu of taxes, and by Minnesota Statutes 1986, section 84B.08, as proceeds from the sale of Voyageurs National Park bonds, shall not exceed $6,000,000 and shall constitute the total expenditure of the state or any state agency for the purposes of sections 84B.01 to 84B.10, notwithstanding any other provisions of law or any appropriation made by law.

History: 1971 c 852 s 9; 1991 c 199 art 2 s 5



Section 84B.10 — ENVIRONMENTAL PROTECTION.

Before any lands are conveyed to the United States pursuant to sections 84B.01 to 84B.10, the state shall enter into a written agreement with the secretary of the interior or a designee pursuant to which the parties agree to cooperate to maintain in the park the highest standards relating to air, land, and water quality, whether these highest standards be state or federal, consistent with the lawful authority possessed by the state of Minnesota and the secretary of the interior in the administration of the national park system to maintain air, land, and water quality in the park.

History: 1971 c 852 s 10; 1986 c 444






Chapter 84C — CONSERVATION EASEMENTS

Section 84C.01 — DEFINITIONS.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

(2) "Holder" means:

(i) a governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(ii) a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

(3) "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.

History: 1985 c 232 s 1



Section 84C.02 — CREATION, CONVEYANCE, ACCEPTANCE, AND DURATION.

(a) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

(b) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

(c) Except as provided in section 84C.03, clause (b), a conservation easement is unlimited in duration unless the instrument creating it otherwise provides.

(d) An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

History: 1985 c 232 s 2



Section 84C.03 — JUDICIAL ACTIONS.

(a) An action affecting a conservation easement may be brought by:

(1) an owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person authorized by other law.

(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

History: 1985 c 232 s 3



Section 84C.04 — VALIDITY.

A conservation easement is valid even though:

(1) it is not appurtenant to an interest in real property;

(2) it can be or has been assigned to another holder;

(3) it is not of a character that has been recognized traditionally at common law;

(4) it imposes a negative burden;

(5) it imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) the benefit does not touch or concern real property; or

(7) there is no privity of estate or of contract.

History: 1985 c 232 s 4



Section 84C.05 — APPLICABILITY.

(a) This chapter applies to any interest created after August 1, 1985, which complies with this chapter, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise.

(b) This chapter applies to any interest created before August 1, 1985, if it would have been enforceable had it been created after August 1, 1985, unless retroactive application contravenes the Constitution or laws of this state or the United States.

(c) This chapter does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

History: 1985 c 232 s 5






Chapter 84D — INVASIVE SPECIES

Section 84D.01 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter, the following terms have the meanings given them.

Subd. 1a. Aquatic invasive species affirmation. "Aquatic invasive species affirmation" means an affirmation of the summary of the aquatic invasive species laws of this chapter that is part of watercraft licenses and nonresident fishing licenses, as provided in section 84D.106.

Subd. 2. Aquatic macrophyte. "Aquatic macrophyte" means macro algae or a macroscopic nonwoody plant, either a submerged, floating leafed, floating, or emergent plant that naturally grows in water.

Subd. 2a. Aquatic plant. "Aquatic plant" means a plant, including algae and submerged, floating leafed, floating, or emergent plants, that naturally grows in water, saturated soils, or seasonally saturated soils.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the Department of Natural Resources.

Subd. 3a. Decontaminate. "Decontaminate" means to wash, drain, dry, or thermally or otherwise treat water-related equipment in order to remove or destroy aquatic invasive species using the "Recommended Uniform Minimum Protocols and Standards for Watercraft Interception Programs for Dreissenid Mussels in the Western United States" (September 2009) prepared for the Western Regional Panel on Aquatic Nuisance Species, or other protocols developed by the commissioner.

Subd. 4. Department. "Department" means the Department of Natural Resources.

Subd. 5. [Repealed, 2004 c 243 s 41]

Subd. 6. Eurasian watermilfoil. "Eurasian watermilfoil" means Myriophyllum spicatum and its hybrids.

Subd. 7. [Repealed, 2004 c 243 s 41]

Subd. 8. Infested waters. "Infested waters" means waters of the state listed by the commissioner under sections 84D.03, subdivision 1, and 84D.12.

Subd. 8a. [Renumbered subd 8d]

Subd. 8b. Inspect. "Inspect" means to examine water-related equipment to determine whether aquatic invasive species, aquatic macrophytes, or water is present and includes removal, drainage, decontamination, collection and sampling, or treatment to prevent the transportation and spread of aquatic invasive species, aquatic macrophytes, and water.

Subd. 8c. Inspector. "Inspector" means: (1) an individual trained and authorized by the commissioner to inspect water-related equipment under section 84D.105, subdivision 2, paragraph (a); or (2) a conservation officer or a licensed peace officer.

Subd. 8d. Introduce. "Introduce" means to place, release, or allow the escape of a nonnative species into a free-living state. Introduce does not include:

(1) the immediate return of a nonnative species to waters of the state from which the nonnative species was removed; or

(2) the seasonal return of nonnative species attached to water-related equipment, such as a dock or boat lift, that has been stored on riparian property and directly returned to the same waters of the state from which the water-related equipment was removed.

Subd. 9. Introduction. "Introduction" means the placement, release, or escape of a nonnative species into a free-living state.

Subd. 9a. Invasive species. "Invasive species" means a nonnative species that:

(1) causes or may cause economic or environmental harm or harm to human health; or

(2) threatens or may threaten natural resources or the use of natural resources in the state.

Subd. 10. [Repealed, 1999 c 92 s 11]

Subd. 11. Native species. "Native species" means an animal or plant species naturally present and reproducing within this state or that naturally expands from its historic range into this state.

Subd. 12. Naturalize. "Naturalize" means to establish a self-sustaining population of nonnative species in the wild outside of its natural range.

Subd. 12a. Nonnative species. "Nonnative species" means a species that is not a native species.

Subd. 13. Prohibited invasive species. "Prohibited invasive species" means a nonnative species that has been designated as a prohibited invasive species in a rule adopted by the commissioner under section 84D.12.

Subd. 14. Purple loosestrife. "Purple loosestrife" means Lythrum salicaria, Lythrum virgatum, or combinations thereof.

Subd. 15. Regulated invasive species. "Regulated invasive species" means a nonnative species that has been designated as a regulated invasive species in a rule adopted by the commissioner under section 84D.12.

Subd. 15a. Service provider. "Service provider" means an individual who or entity that:

(1) decontaminates, installs, or removes water-related equipment or structures into or from waters of the state for hire or as a service provided as a benefit of membership in a yacht club, boat club, marina, or similar organization; or

(2) rents or leases water-related equipment that will be used in, placed into, or removed from waters of the state.

Service provider does not include a person working under the supervision of an individual with a valid service provider permit issued under section 84D.108.

Subd. 16. Transport. "Transport" means to cause or attempt to cause a species to be carried or moved into or within the state, and includes accepting or receiving the species for transportation or shipment. Transport does not include:

(1) the movement of infested water or a nonnative species within a water of the state or to a connected water of the state where the species being transported is already present; or

(2) the movement of a nonnative species attached to water-related equipment or other water-related structures from a water of the state to the shore of riparian property on that water or the return of water-related equipment or structures from the shore into the same water of the state.

Subd. 17. Unlisted nonnative species. "Unlisted nonnative species" means a nonnative species that has not been designated as a prohibited invasive species, a regulated invasive species, or an unregulated nonnative species in a rule adopted by the commissioner under section 84D.12.

Subd. 18. Unregulated nonnative species. "Unregulated nonnative species" means a nonnative species that has been designated as an unregulated nonnative species in a rule adopted by the commissioner under section 84D.12.

Subd. 18a. Water-related equipment. "Water-related equipment" means a motor vehicle, boat, watercraft, dock, boat lift, raft, vessel, trailer, tool, implement, device, or any other associated equipment or container, including but not limited to portable bait containers, live wells, ballast tanks except for those vessels permitted under the Pollution Control Agency vessel discharge program, bilge areas, and water-hauling equipment that is capable of containing or transporting aquatic invasive species, aquatic macrophytes, or water.

Subd. 19. Watercraft. "Watercraft" means a contrivance used or designed for navigation on water and includes seaplanes.

Subd. 20. Waters of the state. "Waters of the state" has the meaning given in section 97A.015, subdivision 54.

Subd. 21. Wild animal. "Wild animal" has the meaning given under section 97A.015, subdivision 55.

Subd. 22. [Repealed, 2013 c 121 s 59]

History: 1996 c 385 art 1 s 1; 1999 c 92 s 2; 2004 c 243 s 4-14; 2006 c 281 art 1 s 5-8; 2011 c 107 s 12-19; 2012 c 272 s 7; 2013 c 121 s 9; 2014 c 289 s 15-20; 2014 c 290 s 12; 1Sp2015 c 4 art 4 s 19-23; 2016 c 189 art 3 s 13



Section 84D.02 — INVASIVE SPECIES MANAGEMENT PROGRAM FOR AQUATIC PLANTS AND WILD ANIMALS.

Subdivision 1. Establishment. The commissioner shall establish a statewide program to prevent and curb the spread of invasive species of aquatic plants and wild animals. The program must provide for coordination among governmental entities and private organizations to the extent practicable. The commissioner shall seek available federal funding and grants for the program.

Subd. 2. Purple loosestrife, curly-leaf pondweed, and Eurasian watermilfoil programs. (a) The program required in subdivision 1 must include specific programs to curb the spread and manage the growth of purple loosestrife, curly-leaf pondweed, and Eurasian watermilfoil. These programs must include:

(1) compiling inventories and monitoring the growth of purple loosestrife and Eurasian watermilfoil in the state, for which the commissioner may use volunteers;

(2) publication and distribution of informational materials to boaters and lakeshore owners;

(3) cooperative research with the University of Minnesota and other public and private research facilities to study the use of nonchemical control methods, including biological control methods; and

(4) managing the growth of Eurasian watermilfoil, curly-leaf pondweed, and purple loosestrife in coordination with appropriate local units of government, special purpose districts, and lakeshore associations, to include providing requested technical assistance.

(b) The commissioners of agriculture and transportation shall cooperate with the commissioner to establish, implement, and enforce the purple loosestrife program.

Subd. 3. Management plan. The commissioner shall prepare and maintain a long-term plan, which may include specific plans for individual species and actions, for the statewide management of invasive species of aquatic plants and wild animals. The plan must address:

(1) coordinated detection and prevention of accidental introductions;

(2) coordinated dissemination of information about invasive species of aquatic plants and wild animals among resource management agencies and organizations;

(3) a coordinated public education and awareness campaign;

(4) coordinated control of selected invasive species of aquatic plants and wild animals on lands and public waters;

(5) participation by lake associations, local citizen groups, and local units of government in the development and implementation of local management efforts;

(6) a reasonable and workable inspection requirement for watercraft and equipment including those participating in organized events on the waters of the state;

(7) the closing of points of access to infested waters, if the commissioner determines it is necessary, for a total of not more than seven days during the open water season for control or eradication purposes;

(8) maintaining public accesses on infested waters to be reasonably free of aquatic macrophytes; and

(9) notice to travelers of the penalties for violation of laws relating to invasive species of aquatic plants and wild animals.

Subd. 4. [Repealed, 2011 c 107 s 108]

Subd. 5. Regional cooperation. The commissioner shall seek cooperation with other states and Canadian provinces for the purposes of management and control of invasive species of aquatic plants and wild animals.

Subd. 6. Annual report. By January 15 each year, the commissioner shall submit a report on invasive species of aquatic plants and wild animals to the legislative committees having jurisdiction over environmental and natural resource issues. The report must include:

(1) detailed information on expenditures for administration, education, management, inspections, and research;

(2) an analysis of the effectiveness of management activities conducted in the state, including chemical control, harvesting, educational efforts, and inspections;

(3) information on the participation of other state agencies, local government units, and interest groups in control efforts;

(4) information on the progress made in the management of each species; and

(5) an assessment of future management needs and additional measures to protect the state's water resources from human transport and introduction of invasive species.

Subd. 7. Contracts for services for emergency invasive species prevention work; commissions to persons employed. The commissioner may contract for or accept the services of any persons whose aid is available, temporarily or otherwise, in emergency invasive species prevention work, either gratuitously or for compensation not in excess of the limits provided by law with respect to the employment of labor by the commissioner. The commissioner may issue a commission, or other written evidence of authority, to any person whose services are so arranged for and may thereby empower the person to act, temporarily or otherwise, in any other capacity, with powers and duties as may be specified in the commission or other written evidence of authority, but not in excess of the powers conferred by law. The commissioner of agriculture, under authority provided by law, shall cooperate with the commissioner in emergency control of invasive species prevention.

History: 1996 c 385 art 1 s 2; 1999 c 92 s 3; 2004 c 243 s 15-19; 2006 c 281 art 1 s 9; 2007 c 57 art 1 s 32; 2011 c 107 s 20



Section 84D.03 — INFESTED WATERS; RESTRICTED ACTIVITIES.

Subdivision 1. Infested waters; restricted activities. (a) The commissioner shall list a water of the state as an infested water if the commissioner determines that:

(1) the water contains a population of an aquatic invasive species that could spread to other waters if use of the water and related activities are not regulated to prevent this; or

(2) the water is highly likely to be infested by an aquatic invasive species because it is connected to a water that contains a population of an aquatic invasive species.

(b) When determining which invasive species comprise infested waters, the commissioner shall consider:

(1) the extent of a species distribution within the state;

(2) the likely means of spread for a species; and

(3) whether regulations specific to infested waters containing a specific species will effectively reduce that species' spread.

(c) The presence of common carp and curly-leaf pondweed shall not be the basis for listing a water as infested.

(d) The commissioner shall maintain a list of infested waters and provide access to a copy of the listed waters. Listings are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 2. [Repealed, 1999 c 92 s 11]

Subd. 3. Bait harvest from infested waters. (a) Taking wild animals from infested waters for bait or aquatic farm purposes is prohibited, except as provided in paragraph (b), (c), or (d), and section 97C.341.

(b) In waters that are listed as infested waters, except those listed as infested with prohibited invasive species of fish or certifiable diseases of fish, as defined under section 17.4982, subdivision 6, taking wild animals may be permitted for:

(1) commercial taking of wild animals for bait and aquatic farm purposes as provided in a permit issued under section 84D.11, subject to rules adopted by the commissioner; and

(2) bait purposes for noncommercial personal use in waters that contain Eurasian watermilfoil, when the infested waters are listed solely because they contain Eurasian watermilfoil and if the equipment for taking is limited to cylindrical minnow traps not exceeding 16 inches in diameter and 32 inches in length.

(c) In streams or rivers that are listed as infested waters, except those listed as infested with certifiable diseases of fish, as defined under section 17.4982, subdivision 6, the harvest of bullheads, goldeyes, mooneyes, sheepshead (freshwater drum), and suckers for bait by hook and line for noncommercial personal use is allowed as follows:

(1) fish taken under this paragraph must be used on the same body of water where caught and while still on that water body. Where the river or stream is divided by barriers such as dams, the fish must be caught and used on the same section of the river or stream;

(2) fish taken under this paragraph may not be transported live from or off the water body;

(3) fish harvested under this paragraph may only be used in accordance with this section;

(4) any other use of wild animals used for bait from infested waters is prohibited;

(5) fish taken under this paragraph must meet all other size restrictions and requirements as established in rules; and

(6) all species listed under this paragraph shall be included in the person's daily limit as established in rules, if applicable.

(d) In the Mississippi River downstream of St. Anthony Falls and the St. Croix River downstream of the dam at Taylors Falls, including portions described as Minnesota-Wisconsin boundary waters in Minnesota Rules, part 6266.0500, subpart 1, items A and B, the harvest of gizzard shad by cast net for noncommercial personal use as bait for angling, as provided in a permit issued under section 84D.11, is allowed as follows:

(1) nontarget species must immediately be returned to the water;

(2) gizzard shad taken under this paragraph must be used on the same body of water where caught and while still on that water body. Where the river is divided by barriers such as dams, the gizzard shad must be caught and used on the same section of the river;

(3) gizzard shad taken under this paragraph may not be transported off the water body; and

(4) gizzard shad harvested under this paragraph may only be used in accordance with this section.

This paragraph expires December 1, 2017.

(e) Equipment authorized for minnow harvest in a listed infested water by permit issued under paragraph (b) may not be transported to, or used in, any waters other than waters specified in the permit.

Subd. 4. Commercial fishing and turtle, frog, and crayfish harvesting restrictions in infested and noninfested waters. (a) All nets, traps, buoys, anchors, stakes, and lines used for commercial fishing or turtle, frog, or crayfish harvesting in an infested water that is listed because it contains invasive fish, invertebrates, or certifiable diseases, as defined in section 17.4982, may not be used in any other waters. If a commercial licensee operates in an infested water listed because it contains invasive fish, invertebrates, or certifiable diseases, as defined in section 17.4982, all nets, traps, buoys, anchors, stakes, and lines used for commercial fishing or turtle, frog, or crayfish harvesting in waters listed as infested with invasive fish, invertebrates, or certifiable diseases, as defined in section 17.4982, must be tagged with tags provided by the commissioner, as specified in the commercial licensee's license or permit. This tagging requirement does not apply to commercial fishing equipment used in Lake Superior.

(b) All nets, traps, buoys, anchors, stakes, and lines used for commercial fishing or turtle, frog, or crayfish harvesting in an infested water that is listed solely because it contains Eurasian watermilfoil must be dried for a minimum of ten days or frozen for a minimum of two days before they are used in any other waters, except as provided in this paragraph. Commercial licensees must notify the department's regional or area fisheries office or a conservation officer before removing nets or equipment from an infested water listed solely because it contains Eurasian watermilfoil and before resetting those nets or equipment in any other waters. Upon notification, the commissioner may authorize a commercial licensee to move nets or equipment to another water without freezing or drying, if that water is listed as infested solely because it contains Eurasian watermilfoil.

(c) A commercial licensee must remove all aquatic macrophytes from nets and other equipment before placing the equipment into waters of the state.

(d) The commissioner shall provide a commercial licensee with a current listing of listed infested waters at the time that a license or permit is issued.

History: 1996 c 385 art 1 s 3; 1999 c 92 s 4,5; 2004 c 243 s 20; 1Sp2005 c 1 art 2 s 48; 2007 c 57 art 1 s 33; 2008 c 307 s 10; 2011 c 107 s 21,22; 1Sp2011 c 2 art 5 s 13; 2012 c 272 s 8; 2012 c 277 art 1 s 11; 2013 c 121 s 10; 2014 c 289 s 21; 1Sp2015 c 4 art 5 s 4



Section 84D.04 — CLASSIFICATION OF NONNATIVE SPECIES.

Subdivision 1. Classes. The commissioner shall, as provided in this chapter, classify nonnative species of aquatic plants and wild animals according to the following categories:

(1) prohibited invasive species, which may not be possessed, imported, purchased, sold, propagated, transported, or introduced except as provided in section 84D.05;

(2) regulated invasive species, which may not be introduced except as provided in section 84D.07;

(3) unlisted nonnative species, which are subject to the classification procedure in section 84D.06; and

(4) unregulated nonnative species, which are not subject to regulation under this chapter.

Subd. 2. Criteria. The commissioner shall consider the following criteria in classifying a nonnative species of aquatic plants or wild animals under this chapter:

(1) the likelihood of introduction of the species if it is allowed to enter or exist in the state;

(2) the likelihood that the species would naturalize in the state were it introduced;

(3) the magnitude of potential adverse impacts of the species on native species and on outdoor recreation, commercial fishing, and other uses of natural resources in the state;

(4) the ability to eradicate or control the spread of the species once it is introduced in the state; and

(5) other criteria the commissioner deems appropriate.

History: 1996 c 385 art 1 s 4; 2004 c 243 s 21



Section 84D.05 — PROHIBITED INVASIVE SPECIES.

Subdivision 1. Prohibited activities. A person may not possess, import, purchase, sell, propagate, transport, or introduce a prohibited invasive species, except:

(1) under a permit issued by the commissioner under section 84D.11;

(2) in the case of purple loosestrife, as provided by sections 18.75 to 18.88;

(3) under a restricted species permit issued under section 17.457;

(4) when being transported to the department, or another destination as the commissioner may direct, in a sealed container for purposes of identifying the species or reporting the presence of the species;

(5) when being transported for disposal as part of a harvest or control activity when specifically authorized under a permit issued by the commissioner according to section 103G.615, when being transported for disposal as specified under a commercial fishing license issued by the commissioner according to section 97A.418, 97C.801, 97C.811, 97C.825, 97C.831, or 97C.835, or when being transported as specified by the commissioner;

(6) when being removed from watercraft and equipment, or caught while angling, and immediately returned to the water from which they came; or

(7) as the commissioner may otherwise prescribe by rule.

Subd. 2. Seizure. Under section 97A.221, the commissioner may seize or dispose of all specimens of prohibited invasive species unlawfully possessed, imported, purchased, sold, propagated, transported, or introduced in the state.

History: 1996 c 385 art 1 s 5; 2004 c 243 s 22; 2012 c 272 s 9; 2016 c 189 art 3 s 14



Section 84D.06 — UNLISTED NONNATIVE SPECIES.

Subdivision 1. Process. A person may not introduce an unlisted nonnative aquatic plant or wild animal species unless:

(1) the person has notified the commissioner in a manner and form prescribed by the commissioner;

(2) the commissioner has made the classification determination required in subdivision 2 and designated the species as appropriate; and

(3) the introduction is allowed under the applicable provisions of this chapter.

Subd. 2. Classification. (a) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as a prohibited invasive species, the commissioner shall:

(1) adopt a rule under section 84D.12, subdivision 3, designating the species as a prohibited invasive species; and

(2) notify the person from which the notification was received that the species is subject to section 84D.04.

(b) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as an unregulated nonnative species, the commissioner shall:

(1) adopt a rule under section 84D.12, subdivision 3, designating the species as an unregulated nonnative species; and

(2) notify the person from which the notification was received that the species is not subject to regulation under this chapter.

(c) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as a regulated invasive species, the commissioner shall notify the applicant that the species is subject to the requirements in section 84D.07.

History: 1996 c 385 art 1 s 6; 2004 c 243 s 23; 2014 c 289 s 22; 1Sp2015 c 4 art 4 s 24



Section 84D.07 — REGULATED INVASIVE SPECIES.

Except as provided in rules adopted under section 84D.12, subdivision 2, clause (1), a person may not introduce a regulated invasive species without a permit issued by the commissioner.

History: 1996 c 385 art 1 s 7; 2004 c 243 s 24



Section 84D.075 — NONNATIVE SPECIES, AQUATIC PLANTS, AND AQUATIC MACROPHYTES; PARTS AND LIFE STAGE.

A law relating to a nonnative species, aquatic plant, or aquatic macrophyte applies in the same manner to a part of a nonnative species, aquatic plant, or aquatic macrophyte, whether alive or dead, and to any life stage or form.

History: 2016 c 189 art 3 s 15



Section 84D.08 — ESCAPE OF NONNATIVE AND INVASIVE SPECIES.

(a) A person that allows or causes the introduction of an animal that is a prohibited invasive, regulated invasive, or unlisted nonnative species shall, within 24 hours after learning of the introduction, notify the commissioner, a conservation officer, or another person designated by the commissioner. The person shall make every reasonable attempt to recapture or destroy the introduced animal. If the animal is a prohibited invasive species, the person is liable for the actual costs incurred by the department in capturing or controlling, or attempting to capture or control, the animal and its progeny. If the animal is a regulated invasive species, the person is liable for these costs if the introduction was in violation of the person's permit issued under section 84D.11.

(b) A person that complies with this section is not subject to criminal penalties under section 84D.13 for the introduction.

History: 1996 c 385 art 1 s 8; 2004 c 243 s 25



Section 84D.09 — AQUATIC MACROPHYTES.

Subdivision 1. Transportation prohibited. Unless specifically authorized under a license or permit issued by the commissioner, a person may not transport aquatic macrophytes, except as provided in this section.

Subd. 2. Exceptions. Unless otherwise prohibited by law, a person may transport aquatic macrophytes:

(1) that are duckweeds in the family Lemnaceae;

(2) for purposes of constructing shooting or observation blinds in amounts sufficient for that purpose, provided that the aquatic macrophytes are emergent and cut above the waterline;

(3) when legally purchased or traded by or from commercial or hobbyist sources for aquarium, wetland or lakeshore restoration, or ornamental purposes;

(4) when harvested for personal or commercial use if in a motor vehicle;

(5) to the department, or another destination as the commissioner may direct, in a sealed container for purposes of identifying a species or reporting the presence of a species;

(6) that are wild rice harvested under section 84.091;

(7) in the form of fragments of emergent aquatic macrophytes incidentally transported in or on watercraft or decoys used for waterfowl hunting during the waterfowl season;

(8) when removing water-related equipment from waters of the state for purposes of cleaning off aquatic macrophytes before leaving a water-access site; or

(9) when being transported from riparian property to a legal disposal site that is at least 100 feet from any surface water, ditch, or seasonally flooded land, provided the aquatic macrophytes are in a covered commercial vehicle specifically designed and used for hauling trash.

History: 1996 c 385 art 1 s 9; 1999 c 92 s 6; 2004 c 243 s 26; 2011 c 107 s 23; 2012 c 272 s 10; 2013 c 121 s 11; 2016 c 189 art 3 s 16



Section 84D.10 — WATERCRAFT AND WATER-RELATED EQUIPMENT REQUIREMENTS AND PROHIBITIONS.

Subdivision 1. Launching prohibited. A person may not place or attempt to place into waters of the state water-related equipment, including aquatic plant harvesting or control equipment that has aquatic macrophytes or prohibited invasive species attached except as provided in this section.

Subd. 2. Exceptions. Unless otherwise prohibited by law, a person may place into the waters of the state a watercraft or trailer with aquatic macrophytes:

(1) that are duckweeds in the family Lemnaceae;

(2) for purposes of shooting or observation blinds attached in or on watercraft in amounts sufficient for that purpose, if the aquatic macrophytes are emergent and cut above the waterline;

(3) that are wild rice harvested under section 84.091; or

(4) in the form of fragments of emergent aquatic macrophytes incidentally transported in or on watercraft or decoys used for waterfowl hunting during the waterfowl season.

Subd. 3. Removal and confinement. (a) A conservation officer or other licensed peace officer may order:

(1) the removal of aquatic macrophytes or prohibited invasive species from water-related equipment, including decontamination using hot water or high pressure equipment when available on site, before the water-related equipment is transported or before it is placed into waters of the state;

(2) confinement of the water-related equipment at a mooring, dock, or other location until the water-related equipment is removed from the water;

(3) removal of water-related equipment from waters of the state to remove prohibited invasive species if the water has not been listed by the commissioner as being infested with that species;

(4) a prohibition on placing water-related equipment into waters of the state when the water-related equipment has aquatic macrophytes or prohibited invasive species attached in violation of subdivision 1 or when water has not been drained or the drain plug has not been removed in violation of subdivision 4; and

(5) decontamination of water-related equipment when available on site.

(b) An order for removal of prohibited invasive species under paragraph (a), clause (1), or decontamination of water-related equipment under paragraph (a), clause (5), may include tagging the water-related equipment and issuing a notice that specifies a time frame for completing the removal or decontamination and reinspection of the water-related equipment.

(c) An inspector who is not a licensed peace officer may issue orders under paragraph (a), clauses (1), (3), (4), and (5).

Subd. 4. Persons transporting water-related equipment. (a) When leaving a water of the state, a person must drain water-related equipment holding water and live wells and bilges by removing the drain plug before transporting the water-related equipment. For the purposes of this paragraph, "transporting" includes moving water-related equipment over land between connected or unconnected water bodies, but does not include moving water-related equipment within the immediate area required for loading and preparing the water-related equipment for transport over land.

(b) Drain plugs, bailers, valves, or other devices used to control the draining of water from ballast tanks, bilges, and live wells must be removed or opened while transporting water-related equipment.

(c) Emergency response vehicles and equipment may be transported on a public road with the drain plug or other similar device replaced only after all water has been drained from the equipment upon leaving the water body.

(d) Portable bait containers used by licensed aquatic farms, portable bait containers when fishing through the ice except on waters listed infested for viral hemorrhagic septicemia, and marine sanitary systems are exempt from this subdivision.

(e) A person must not dispose of bait in waters of the state.

(f) A boat lift, dock, swim raft, or associated equipment that has been removed from any water body may not be placed in another water body until a minimum of 21 days have passed.

(g) A person who transports water that is appropriated from noninfested surface water bodies and that is transported by a commercial vehicle, excluding watercraft, or commercial trailer, which vehicle or trailer is specifically designed and used for water hauling, is exempt from paragraphs (a) and (b), provided that the person does not discharge the transported water to other surface waters or within 100 feet of a surface water body.

(h) A person transporting water from noninfested surface water bodies for firefighting or emergencies that threaten human safety or property is exempt from paragraphs (a) and (b).

History: 1996 c 385 art 1 s 10; 1999 c 92 s 7; 2004 c 243 s 27,28; 2008 c 368 art 2 s 5; 2010 c 361 art 4 s 25; 2011 c 107 s 24-26; 2012 c 272 s 11,12; 2013 c 121 s 12,13; 2014 c 289 s 23,24; 1Sp2015 c 4 art 4 s 25; 2016 c 189 art 3 s 17



Section 84D.105 — INSPECTION OF WATER-RELATED EQUIPMENT.

Subdivision 1. Compliance inspections. Compliance with aquatic invasive species inspection requirements is an express condition of operating or transporting water-related equipment. An inspector may prohibit an individual from placing or operating water-related equipment in waters of the state if the individual refuses to allow an inspection of the individual's water-related equipment or refuses to remove and dispose of aquatic invasive species, aquatic macrophytes, and water.

Subd. 2. Inspector authority. (a) The commissioner shall train and authorize individuals to inspect water-related equipment for aquatic macrophytes, aquatic invasive species, and water. The commissioner may enter into a delegation agreement with a tribal or local government where inspection authority as provided under paragraphs (b), (g), and (h) is delegated to tribal and local governments. The delegation agreements may provide for the assumption of legal, financial, and administrative responsibilities for inspection programs on some or all public waters within their jurisdiction.

(b) Inspectors may visually and tactilely inspect watercraft and water-related equipment to determine whether aquatic invasive species, aquatic macrophytes, or water is present. If a person transporting watercraft or water-related equipment refuses to take required corrective actions or fails to comply with an order under section 84D.10, subdivision 3, an inspector who is not a licensed peace officer shall refer the violation to a conservation officer or other licensed peace officer.

(c) In addition to paragraph (b), a conservation officer or other licensed peace officer may inspect any watercraft or water-related equipment that is stopped at a water-access site, any other public location in the state, or a private location where the watercraft or water-related equipment is in plain view, if the officer determines there is reason to believe that aquatic invasive species, aquatic macrophytes, or water is present on the watercraft or water-related equipment.

(d) Conservation officers or other licensed peace officers may utilize check stations in locations, or in proximity to locations, where watercraft or other water-related equipment is placed into or removed from waters of the state. Any check stations shall be operated in a manner that minimizes delays to vehicles, equipment, and their occupants.

(e) Conservation officers or other licensed peace officers may order water-related equipment to be removed from a water body if the commissioner determines such action is needed to implement aquatic invasive species control measures.

(f) The commissioner may require mandatory inspections of water-related equipment before a person places or removes water-related equipment into or out of a water body. Inspection stations may be located at or near public water accesses or in locations that allow for servicing individual or multiple water bodies. The commissioner shall ensure that inspection stations:

(1) have adequate staffing to minimize delays to vehicles and their occupants;

(2) allow for reasonable travel times between public accesses and inspection stations if inspection is required before placing water-related equipment into a water body;

(3) are located so as not to create traffic delays or public safety issues;

(4) have decontamination equipment available to bring water-related equipment into compliance; and

(5) do not reduce the capacity or hours of operation of public water accesses.

(g) The commissioner may authorize tribal and local governments that enter into a delegation agreement with the commissioner to conduct mandatory inspections of water-related equipment at specified locations within a defined area before a person places or removes water-related equipment into or out of a water body. Tribal and local governments that are authorized to conduct inspections under this paragraph must:

(1) to the extent called for in the delegation agreement, assume legal, financial, and administrative responsibilities for implementing the mandatory inspections, alone or in agreement with other tribal or local governments;

(2) employ inspectors that have been trained and authorized by the commissioner;

(3) conduct inspections and decontamination measures in accordance with guidelines approved by the commissioner;

(4) have decontamination equipment available at inspection stations or identify alternative decontamination equipment locations within a reasonable distance of the inspection station that can bring water-related equipment into compliance;

(5) provide for inspection station locations that do not create traffic delays or public safety issues; and

(6) submit a plan approved by the commissioner according to paragraph (h).

(h) Plans required under paragraph (g) must address:

(1) no reduction in capacity or hours of operation of public accesses and fees that do not discourage or limit use;

(2) reasonable travel times between public accesses and inspection stations;

(3) adequate staffing to minimize wait times and provide adequate hours of operation at inspection stations and public accesses;

(4) adequate enforcement capacity;

(5) measures to address inspections of water-related equipment at public water accesses for commercial entities and private riparian landowners; and

(6) other elements as required by the commissioner to ensure statewide consistency, appropriate inspection and decontamination protocols, and protection of the state's resources, public safety, and access to public waters.

(i) A government unit authorized to conduct inspections under this subdivision must submit an annual report to the commissioner summarizing the results and issues related to implementing the inspection program.

(j) The commissioner may waive the plan requirement in paragraph (g) for inspection programs where authorized inspectors are placed directly at one or more water-access sites, with no requirement for a person to travel from the water access for inspection or decontamination, and no local ordinance or other regulation requiring a mandatory inspection before placing watercraft or water-related equipment into a water body or after watercraft or water-related equipment are removed from a water body.

History: 2011 c 107 s 27; 2012 c 272 s 13; 2013 c 121 s 14; 2014 c 289 s 25



Section 84D.106 — AQUATIC INVASIVE SPECIES AFFIRMATION.

Aquatic invasive species affirmation is required for all:

(1) watercraft licenses issued under section 86B.401; and

(2) nonresident fishing licenses, as provided in section 97C.301, subdivision 2a.

History: 1Sp2015 c 4 art 4 s 26



Section 84D.108 — SERVICE PROVIDER PERMIT.

Subdivision 1. Service provider permit required. (a) Service providers must apply for and obtain a permit from the commissioner before providing any services described in section 84D.01, subdivision 15a.

(b) Service providers must have a valid permit in possession while providing services described in section 84D.01, subdivision 15a.

(c) Service providers must display the service provider permit decal issued with their permit. The decal must be completely affixed by its own adhesive on the inside of the extreme lower corner of the driver's windshield of the vehicle being operated while providing services described in section 84D.01, subdivision 15a.

Subd. 2. Permit requirements. (a) Service providers must complete invasive species training provided by the commissioner and pass an examination to qualify for a permit. Service provider permits are valid for three calendar years.

(b) A $50 application and testing fee is required for service provider permit applications.

(c) Persons working for a permittee must satisfactorily complete aquatic invasive species-related training provided by the commissioner, except as provided under paragraph (d).

(d) A person working for and supervised by a permittee is not required to complete the training under paragraph (c) if the water-related equipment or other water-related structures remain on the riparian property owned or controlled by the permittee and are only removed from and placed into the same water of the state.

Subd. 2a. Lake Minnetonka pilot study. (a) The commissioner may issue an additional permit to service providers to return to Lake Minnetonka water-related equipment with zebra mussels attached after the equipment has been seasonally stored, serviced, or repaired. The permit must include verification and documentation requirements and any other conditions the commissioner deems necessary.

(b) Water-related equipment with zebra mussels attached may be returned only to Lake Minnetonka (DNR Division of Waters number 27-0133) by service providers permitted under subdivision 1.

(c) The service provider's place of business must be within the Lake Minnetonka Conservation District as established according to sections 103B.601 to 103B.645.

(d) A service provider applying for a permit under this subdivision must, if approved for a permit and before the permit is valid, furnish a corporate surety bond in favor of the state for $50,000 payable upon violation of this chapter.

(e) This subdivision expires December 1, 2018.

Subd. 3. Standard for issuing. The commissioner may issue, deny, modify, or revoke a permit as provided in section 84D.11, subdivision 3.

Subd. 4. Appeal of permit decision. Permit decisions may be appealed as provided in section 84D.11, subdivision 4.

History: 2011 c 107 s 28; 2012 c 272 s 14; 2013 c 114 art 4 s 13; 2016 c 189 art 3 s 18



Section 84D.11 — PERMITS.

Subdivision 1. Prohibited invasive species. (a) The commissioner may issue a permit for the propagation, possession, importation, purchase, or transport of a prohibited invasive species for the purposes of disposal, decontamination, control, research, or education.

(b) The commissioner may issue a permit as provided under section 84D.108, subdivision 2a, to a service provider to allow water-related equipment to be placed back into the same body of water after being seasonally stored, serviced, or repaired by the service provider. This paragraph expires December 1, 2018.

Subd. 2. Regulated invasive species. The commissioner may issue a permit for the introduction of a regulated invasive species.

Subd. 2a. Harvest of bait from infested waters. (a) The commissioner may issue a permit to allow the harvest of bait:

(1) from waters that are listed as infested waters, except those listed because they contain prohibited invasive species of fish or certifiable diseases of fish as defined in section 17.4982, subdivision 6; and

(2) from infested waters as allowed under section 97C.341, paragraph (c).

The permit shall include conditions necessary to avoid spreading aquatic invasive species.

(b) Before receiving a permit, or working for a permittee, a person annually must satisfactorily complete aquatic invasive species-related training provided by the commissioner.

Subd. 2b. Transport of water. The commissioner may issue a permit under this section or an authorization under other licenses or permits pursuant to sections 97C.801, 97C.811, and 103G.271 to allow the transport of water in containers or water-related equipment specifically designed and used for hauling water.

Subd. 2c. Transport of aquatic macrophytes. The commissioner may issue a permit to allow the transport of aquatic macrophytes to locations specified in the permit for purposes of research, education, and decontaminating equipment.

Subd. 2d. Special permits. The commissioner may issue special permits for the activities in this section. A special permit may be issued in the form of a general permit to a governmental subdivision or to the general public to conduct one or more activities under a single permit.

Subd. 3. Standard. The commissioner may issue a permit under this section only if the commissioner determines that the permitted activity would not pose an unreasonable risk of harm to natural resources or their use in the state. The commissioner may deny, issue with conditions, modify, or revoke a permit under this section as necessary to ensure that the proposed activity will not pose an unreasonable risk of harm to natural resources or their use in the state.

Subd. 4. Appeal of permit decision. A permit decision may be appealed as a contested case under chapter 14.

History: 1996 c 385 art 1 s 11; 1999 c 92 s 8; 2004 c 243 s 29-31; 2011 c 107 s 29; 1Sp2011 c 2 art 5 s 14; 2013 c 121 s 15-17; 2014 c 289 s 26; 1Sp2015 c 4 art 4 s 27; 2016 c 189 art 3 s 19



Section 84D.12 — RULES.

Subdivision 1. Required rules. The commissioner shall adopt rules:

(1) designating prohibited invasive species, regulated invasive species, and unregulated nonnative species of aquatic plants and wild animals;

(2) governing the application for and issuance of permits under this chapter, which rules may include a fee schedule; and

(3) governing notification under section 84D.08.

Subd. 2. Authorized rules. The commissioner may adopt rules:

(1) regulating the possession, importation, purchase, sale, propagation, transport, and introduction of invasive species of aquatic plants and wild animals; and

(2) regulating the appropriation, use, and transportation of water from listed infested waters.

Subd. 3. Expedited rules. The commissioner may adopt rules under section 84.027, subdivision 13, that designate:

(1) prohibited invasive species of aquatic plants and wild animals;

(2) regulated invasive species of aquatic plants and wild animals; and

(3) unregulated nonnative species of aquatic plants and wild animals.

History: 1996 c 385 art 1 s 12; 1999 c 92 s 9,10; 2004 c 243 s 32; 2007 c 57 art 1 s 34,35; 2014 c 289 s 27; 1Sp2015 c 4 art 4 s 28,29



Section 84D.13 — ENFORCEMENT; PENALTIES.

Subdivision 1. Enforcement. Unless otherwise provided, this chapter and rules adopted under section 84D.12 may be enforced by conservation officers under sections 97A.205, 97A.211, and 97A.221 and by other licensed peace officers.

Subd. 2. Cumulative remedy. The authority of conservation officers and other licensed peace officers to issue civil citations is in addition to other remedies available under law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

Subd. 3. Criminal penalties. (a) A person who violates a provision of sections 84D.03 or 84D.06 to 84D.11, or a rule adopted under section 84D.12, is guilty of a misdemeanor.

(b) A person who possesses, transports, or introduces a prohibited invasive species in violation of section 84D.05 is guilty of a misdemeanor. A person who imports, purchases, sells, or propagates a prohibited invasive species in violation of section 84D.05 is guilty of a gross misdemeanor.

(c) A person who refuses to obey an order of a peace officer or conservation officer to remove prohibited invasive species or aquatic macrophytes from any water-related equipment is guilty of a gross misdemeanor.

Subd. 4. Warnings; civil citations. After appropriate training, conservation officers, other licensed peace officers, and other department personnel designated by the commissioner may issue warnings or citations to a person who:

(1) unlawfully transports prohibited invasive species or aquatic macrophytes;

(2) unlawfully places or attempts to place into waters of the state water-related equipment that has aquatic macrophytes or prohibited invasive species attached;

(3) intentionally damages, moves, removes, or sinks a buoy marking, as prescribed by rule, Eurasian watermilfoil;

(4) fails to remove plugs, open valves, and drain water from water-related equipment before leaving waters of the state or when transporting water-related equipment as provided in section 84D.10, subdivision 4;

(5) transports infested water, in violation of rule, off riparian property;

(6) fails to comply with a decontamination order when a decontamination unit is available on site;

(7) fails to complete decontamination of water-related equipment or to remove invasive species from water-related equipment by the date specified on a tagging notice and order; or

(8) fails to complete the aquatic invasive species offender training course required under section 86B.13.

Subd. 5. Civil penalties. (a) A civil citation issued under this section must impose the following penalty amounts:

(1) for transporting aquatic macrophytes in violation of section 84D.09, $100;

(2) for placing or attempting to place into waters of the state water-related equipment that has aquatic macrophytes attached, $200;

(3) for unlawfully possessing or transporting a prohibited invasive species other than an aquatic macrophyte, $500;

(4) for placing or attempting to place into waters of the state water-related equipment that has prohibited invasive species attached when the waters are not listed by the commissioner as being infested with that invasive species, $500;

(5) for intentionally damaging, moving, removing, or sinking a buoy marking, as prescribed by rule, Eurasian watermilfoil, $100;

(6) for failing to have drain plugs or similar devices removed or opened while transporting water-related equipment or for failing to remove plugs, open valves, and drain water from water-related equipment, other than marine sanitary systems, before leaving waters of the state, $100;

(7) for transporting infested water off riparian property without a permit as required by rule, $200;

(8) for failing to have aquatic invasive species affirmation displayed or available for inspection as provided in sections 86B.401 and 97C.301, subdivision 2a, $25;

(9) for failing to comply with a decontamination order when a decontamination unit is available on site, $250;

(10) for failing to complete decontamination of water-related equipment or to remove invasive species from water-related equipment by the date specified on a tagging notice and order, $250; and

(11) for failing to complete the aquatic invasive species offender training course required under section 86B.13, $25.

(b) A civil citation that is issued to a person who has one or more prior convictions or final orders for violations of this chapter is subject to twice the penalty amounts listed in paragraph (a).

Subd. 6. Watercraft license suspension. A civil citation may be issued to suspend, for up to a year, the watercraft license of an owner or person in control of a watercraft or trailer who refuses to submit to an inspection under section 84D.105 or who refuses to comply with a removal order given under this section.

Subd. 7. Satisfaction of civil penalties. A civil penalty is due and a watercraft license suspension is effective 30 days after issuance of the civil citation. A civil penalty collected under this section must be paid to either: (1) the commissioner if the citation was issued by a conservation officer and must be credited to the invasive species account; or (2) the treasury of the unit of government employing the officer who issued the civil citation.

Subd. 8. Appeal of civil citations and penalties. A civil citation and penalty may be appealed under the procedures in section 116.072, subdivision 6, if the person to whom the citation was issued requests a hearing by notifying the commissioner within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 9. Training for offenders. A person who is convicted of or subject to a final order for a violation of this chapter involving water-related equipment must successfully complete a training course as provided in section 86B.13.

History: 1996 c 385 art 1 s 13; 2004 c 221 s 15; 2004 c 243 s 33-35; 2007 c 57 art 1 s 36; 2008 c 368 art 2 s 6; 2010 c 361 art 4 s 26; 2011 c 107 s 30-34; 2012 c 272 s 15; 2013 c 121 s 18,19; 2014 c 289 s 28; 1Sp2015 c 4 art 4 s 30; 2016 c 189 art 3 s 20,21



Section 84D.14 — EXEMPTIONS.

This chapter does not apply to:

(1) pathogens and terrestrial arthropods regulated under sections 18G.01 to 18G.15; or

(2) mammals and birds defined by statute as livestock.

History: 1996 c 385 art 1 s 14; 2003 c 128 art 1 s 41; 2004 c 243 s 36; 2007 c 57 art 1 s 37



Section 84D.15 — INVASIVE SPECIES ACCOUNT.

Subdivision 1. Creation. The invasive species account is created in the state treasury in the natural resources fund.

Subd. 2. Receipts. Money received from surcharges on watercraft licenses under section 86B.415, subdivision 7, civil penalties under section 84D.13, and service provider permits under section 84D.108, shall be deposited in the invasive species account. Each year, the commissioner of management and budget shall transfer from the game and fish fund to the invasive species account, the annual surcharge collected on nonresident fishing licenses under section 97A.475, subdivision 7, paragraph (b). Each fiscal year, the commissioner of management and budget shall transfer $750,000 from the water recreation account under section 86B.706 to the invasive species account.

Subd. 3. Use of money in account. Money credited to the invasive species account in subdivision 2 shall be used for management of invasive species and implementation of this chapter as it pertains to invasive species, including control, public awareness, law enforcement, assessment and monitoring, management planning, habitat improvements, and research.

History: 2007 c 57 art 1 s 38; 2009 c 37 art 1 s 19; 2009 c 101 art 2 s 109; 2011 c 107 s 35; 1Sp2011 c 2 art 4 s 3; 1Sp2015 c 4 art 4 s 31









Chapters 85 - 87A — RECREATION

Chapter 85 — DIVISION OF PARKS AND RECREATION

Section 85.011 — CONFIRMATION OF CREATION AND ESTABLISHMENT OF STATE PARKS, STATE RECREATION AREAS, AND WAYSIDES.

The legislature of this state has provided for the creation and establishment of state parks, designated state recreation areas, and waysides for the purpose of conserving the scenery, natural and historic objects and wildlife and to provide for the enjoyment of the same in a manner that will leave them unimpaired for the enjoyment of future generations.

The establishment of the state parks, designated state recreation areas, and waysides is hereby confirmed as provided in this section and sections 85.012 and 85.013 and they shall remain perpetually dedicated for the use of the people of the state for park purposes.

The enumerated state parks, state recreation areas, and state waysides shall consist of the lands and other property authorized therefor before January 1, 1969, together with such other lands and properties as may be authorized therefor on or after January 1, 1969.

History: 1969 c 524 s 1; 2008 c 357 s 13



Section 85.0115 — NOTICE OF ADDITIONS AND DELETIONS.

(a) The commissioner of natural resources shall publish a notice and description of proposed additions to and deletions from legislatively designated boundaries of state parks in a legal newspaper of general circulation in each county that is affected, and shall mail a copy of such notice and description to the chair of the affected county board or boards and to each affected landowner.

(b) When an addition to a legislatively designated boundary of a state park is proposed, the affected county board or boards or an affected city or township board may petition the commissioner of natural resources to attend a public hearing to discuss the proposed addition. The petition must be signed by the majority of the board members and include the time, date, and reason for the hearing, and be submitted to the commissioner of natural resources 30 days prior to the public hearing. The commissioner of natural resources or the commissioner's designee shall attend the public hearing when petitioned under this section.

History: 1977 c 431 s 3; 1986 c 444; 2009 c 176 art 3 s 3



Section 85.012 — STATE PARKS.

Subdivision 1. State parks established and confirmed as state parks together with the counties in which they are situated are listed in this section and shall be named as indicated in this section.

The lands described in the session laws establishing or changing the boundaries of each state park are included in the state parks so established or changed. The commissioner of natural resources is authorized to acquire by gift or purchase the lands as described. Any land which now is or hereafter becomes tax-forfeited land and is located within the described park boundaries is hereby withdrawn from sale and is transferred from the custody, control, and supervision of the county board of the county to the commissioner of natural resources, free from any trust in favor of the interested taxing districts. The commissioner shall execute a certificate of acceptance of the lands on behalf of the state for such purposes and transmit the same to the county auditor of the county for record as provided by law in the case of tax-forfeited land transferred to the commissioner by resolution of the county board for conservation purposes. Any lands within the described boundaries which may be owned by the United States and managed by any of its agents may be acquired by land exchange, direct transfer, or purchase as federal laws may prescribe. The lands acquired pursuant to any session laws establishing or changing the boundaries of a state park shall be administered in the manner provided for state parks and shall be perpetually dedicated for such use.

Subd. 1a. Afton State Park, Washington County.

History: 1969 c 979 s 1; 1973 c 436 s 1; 1979 c 170 s 1; 1979 c 320 s 4; 2011 c 3 s 7 subd 1

Subd. 2. Banning State Park, Pine County.

History: 1963 c 790 art 5 s 1 subd 1(11); 1965 c 810 s 9 subd 14; 1965 c 901 s 77 subd 6; 1967 c 787 s 3 subd 2; 1969 c 524 s 2; 1971 c 859 s 1 subd 2; 1Sp1985 c 13 s 196; 1991 c 275 s 1 subd 1; 1999 c 157 s 2 subd 1; 2006 c 236 art 1 s 7 subd 1

Subd. 3. [Repealed, 1979 c 301 s 10 subd 6]

Subd. 4. Bear Head Lake State Park, St. Louis County.

History: 1961 c 385 s 1; 1963 c 790 art 5 s 1 subd 1(1); 1969 c 524 s 2; 1997 c 236 s 4 subd 1; 2001 c 182 s 3 subd 1

Subd. 5. Beaver Creek Valley State Park, Houston County.

History: 1937 c 474 s 1(a); 1955 c 683 s 1(3); 1963 c 790 art 5 s 1 subd 1(2); 1967 c 787 s 3 subd 3; 1969 c 524 s 2; 1969 c 879 s 1 subd 3

Subd. 6. Big Stone Lake State Park, Big Stone County.

History: 1961 c 449; 1963 c 790 art 5 s 1 subd 1(3); 1965 c 609 s 1; 1969 c 524 s 2; 1971 c 859 s 1 subd 3; 1977 c 431 s 2 subd 7; 2002 c 366 s 8

Subd. 7. [Repealed, 1976 c 106 s 6]

Subd. 8. Blue Mounds State Park, Rock County.

History: 1937 c 474 s 1(f); 1945 c 556; 1955 c 683 s 1(4); 1961 c 183; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(4); 1965 c 810 s 9 subd 13; 1969 c 524 s 2; 1969 c 879 s 1 subd 4; 1971 c 859 s 1 subd 4; 1980 c 489 s 1; 1985 c 81 s 1; 1999 c 157 s 5; 1999 c 231 s 98

Subd. 9. Buffalo River State Park, Clay County.

History: 1937 c 474 s 1(b); Ex1961 c 60 s 4; 1967 c 787 s 3 subd 4; 1969 c 524 s 2; 1969 c 879 s 1 subd 5; 1989 c 259 s 1 subd 1; 2008 c 368 art 1 s 20 subd 1

Subd. 10. Camden State Park, Lyon County.

History: 1935 c 320; 1963 c 790 art 5 s 1 subd 1(5); 1965 c 810 s 9 subd 15; 1965 c 901 s 77 subd 7; 1967 c 787 s 3 subd 5; 1969 c 524 s 2; 1980 c 489 s 1 subd 2; 1984 c 599 s 1 subd 2; 1989 c 259 s 1 subd 2; 1999 c 157 s 2 subd 2

Subd. 11. Carley State Park, Wabasha County.

History: 1949 c 339 s 1; 1969 c 524 s 2

Subd. 12. Cascade River State Park, Cook County.

History: 1957 c 420 s 1; 1969 c 524 s 2; 1992 c 451 s 1 subd 1; 1999 c 157 s 2 subd 3; 2001 c 182 s 3 subd 2

Subd. 13. Charles A. Lindbergh State Park, Morrison County.

History: 1931 c 53; 1965 c 810 s 9 subd 10; 1967 c 787 s 3 subd 6; 1969 c 524 s 2; 1969 c 956 s 1 subd 3; 1993 c 43 s 1; 1996 c 372 s 1 subd 1; 1999 c 157 s 2 subd 4; 2000 c 486 s 2 subd 1; 2004 c 262 art 2 s 11 subd 1

Subd. 14. Crow Wing State Park, Crow Wing, Cass, and Morrison Counties.

History: Ex1959 c 90 s 4 subd 3; 1963 c 790 art 5 s 1 subd 1(6); 1965 c 810 s 9 subd 2; 1965 c 901 s 77 subd 5; 1969 c 524 s 2; 1971 c 859 s 1 subd 5; 1998 c 391 s 2 subd 1; 2001 c 182 s 6; 2002 c 366 s 7 subd 1; 2004 c 262 art 2 s 11 subd 2; 2006 c 236 art 1 s 6 subd 1; 2011 c 3 s 7 subd 2

Subd. 15. Father Hennepin State Park, Mille Lacs County, which is hereby renamed from Father Hennepin State Memorial Wayside Park.

History: 1941 c 520; 1955 c 683 s 1(6); Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(7); 1965 c 810 s 9 subd 3; 1965 c 901 s 77 subd 2; 1967 c 787 s 3 subd 7; 1969 c 524 s 2; 1971 c 859 s 5(b); 1989 c 259 s 1 subd 3; 1991 c 275 s 1 subd 2; 1992 c 451 s 1 subd 2

Subd. 16. Flandrau State Park, Brown County.

History: 1937 c 474 s 1(c); 1945 c 70 s 1; 1969 c 524 s 2; 1984 c 599 s 1 subd 3; 2000 c 486 s 2 subd 2; 2007 c 131 art 2 s 5 subd 1, s 6; 2013 c 73 s 7 subd 1

Subd. 17. Fort Ridgely State Park, Nicollet and Renville Counties.

History: 1911 c 355; 1937 c 126; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(8); 1965 c 810 s 9 subd 11; 1969 c 524 s 2; 1969 c 956 s 1 subd 5; 1969 c 1029 s 1 subd 2; 2001 c 182 s 1, s 3 subd 3

Subd. 18. Fort Snelling State Park, Ramsey, Hennepin and Dakota Counties, which is hereby renamed from Fort Snelling State Historical Park.

History: 1961 c 570; 1967 c 787 s 3 subd 22; 1969 c 524 s 2; 1969 c 956 s 1 subd 2; 1973 c 225 s 1,2; 1980 c 489 s 1 subd 3; 1982 c 639 s 29; 1984 c 599 s 1 subd 4; 1991 c 275 s 4; 1Sp2003 c 13 s 7 subd 1; 2009 c 176 art 3 s 10 subd 1

Subd. 19. Forestville Mystery Cave State Park, Fillmore County.

History: 1963 c 790 art 5 s 1 subd 1(4); 1965 c 810 s 9; 1969 c 524 s 2; 1969 c 879 s 1 subd 6; 1987 c 400 s 32; 1995 c 215 s 1 subd 1; 1997 c 236 s 4 subd 2; 1999 c 157 s 1,2 subd 5; 2001 c 182 s 3 subd 4; 2004 c 262 art 2 s 11 subd 3; 2011 c 3 s 6 subd 1

Subd. 20. Franz Jevne State Park, Koochiching County, which is hereby renamed from Franz Jevne State Wayside Park.

History: 1967 c 707 s 1; 1969 c 524 s 2

Subd. 21. Frontenac State Park, Goodhue County.

History: 1957 c 783; 1961 c 528; 1965 c 810 s 9 subd 12; 1969 c 524 s 2; 1969 c 879 s 1 subd 7; 1971 c 859 s 1 subd 6; 1986 c 432 s 1 subd 2; 2006 c 236 art 1 s 6 subd 2, s 13; 2008 c 368 art 1 s 20 subd 2, s 21 subd 1; 2011 c 3 s 7 subd 3

Subd. 22. George H. Crosby Manitou State Park, Lake County.

History: 1955 c 144; Ex1959 c 90 s 4 subd 2; 1969 c 524 s 2; 1994 c 448 s 1; 2001 c 182 s 7; 2004 c 262 art 2 s 11 subd 4

Subd. 23. Glacial Lakes State Park, Pope County.

History: 1963 c 790 art 5 s 1 subd 1(3); 1969 c 524 s 2; 1987 c 128 s 2 subd 2; 1989 c 259 s 1 subd 4

Subd. 23a. Glendalough State Park, Otter Tail County.

History: 1991 c 254 art 2 s 47 subd 1; 1998 c 391 s 2 subd 2

Subd. 24. Grand Mound State Park, Koochiching County.

History: 1963 c 790 art 5 s 1 subd 1(2); 1965 c 810 s 9; 1969 c 524 s 2; 1969 c 956 s 1 subd 6

Subd. 24a. Great River Bluffs State Park, Winona County, which is renamed from O.L. Kipp State Park.

History: 1963 c 790 art 5 s 1 subd 1(12); 1969 c 524 s 2; 1971 c 859 s 2; 1997 c 236 s 1; 2009 c 176 art 3 s 11 subd 2

Subd. 24b. [Repealed, 2007 c 57 art 1 s 170]

Subd. 25. Gooseberry Falls State Park, Lake County.

History: 1937 c 474 s 1(j); 1955 c 683 s 1(1); 1967 c 787 s 3 subd 8; 1969 c 524 s 2; 1971 c 859 s 1 subd 7; 1995 c 215 s 1 subd 2

Subd. 26. Hayes Lake State Park, Roseau County.

History: 1967 c 787 s 2; 1969 c 524 s 2; 1969 c 879 s 1 subd 15; 1971 c 859 s 5(e); 2011 c 3 s 7 subd 4; 2011 c 98 s 5

Subd. 27. Myre-Big Island State Park, Freeborn County.

History: 1947 c 403; 1953 c 12; 1957 c 409; 1963 c 790 art 5 s 1 subd 1(9); 1967 c 787 s 3 subd 9; Ex1967 c 48 s 76; 1969 c 524 s 2; 1986 c 432 s 1 subd 3; 1990 c 437 s 1; 2000 c 486 s 2 subd 3; 2002 c 366 s 7 subd 2

Subd. 27a. Grand Portage State Park, Cook County.

History: 1989 c 259 s 6; 2006 c 236 art 1 s 6 subd 3

Subd. 27b. Hill-Annex Mine State Park, Itasca County.

History: 1988 c 686 art 1 s 50,51; 1989 c 259 s 8

Subd. 28. Interstate State Park, Chisago County, which is hereby renamed from Dalles of Saint Croix State Park.

History: 1895 c 169 s 1; 1935 c 320 s 7(A1); 1969 c 524 s 2; 1971 c 859 s 4; 1977 c 431 s 2 subd 5; 1989 c 259 s 4; 1991 c 275 s 3; 1998 c 401 s 61; 2008 c 357 s 14; 2012 c 236 s 6 subd 1

Subd. 29. Itasca State Park, Hubbard, Clearwater, and Becker Counties.

History: 1891 c 56; 1893 c 15; 1901 c 52; 1903 c 218; 1905 c 277; 1907 c 90; 1919 c 190; 1919 c 306 s 1; 1931 c 395 s 7; 1943 c 178; 1943 c 301; 1945 c 240; Ex1959 c 90 s 4 subd 2; 1963 c 790 art 5 s 1 subd 1(10); 1969 c 524 s 2; 1969 c 879 s 1 subd 16; 1976 c 110 s 2; 1978 c 534 s 1,2; 1980 c 489 s 1 subd 4; 1985 c 81 s 2; 1991 c 307 s 2; 2004 c 262 art 2 s 11 subd 5

Subd. 30. Jay Cooke State Park, Carlton County.

History: 1915 c 374; 1919 c 463; 1951 c 703; 1967 c 787 s 4; 1969 c 524 s 2; 1971 c 859 s 1 subd 8; 1980 c 489 s 1 subd 5; 1984 c 599 s 1 subd 5; 1988 c 498 s 1; 2008 c 368 art 1 s 21 subd 2

Subd. 30a. John A. Latsch State Park, Winona County.

History: 1995 c 215 s 1 subd 3; 1997 c 236 s 4 subd 3

Subd. 31. Judge C. R. Magney State Park, Cook County.

History: 1957 c 585; 1963 c 265; 1965 c 810 s 9 subd 17; 1969 c 524 s 2; 1979 c 320 s 3; 1999 c 157 s 2 subd 7; 2011 c 3 s 6 subd 2

Subd. 32. Kilen Woods State Park, Jackson County.

History: 1945 c 477; 1951 c 529; 1955 c 683 s 1(7); 1969 c 524 s 2; 1976 c 110 s 1; 1998 c 391 s 2 subd 3

Subd. 32a. Lac qui Parle State Park, Lac qui Parle and Chippewa Counties, which is hereby renamed from Lac qui Parle State Recreation Area.

History: 1959 c 360; 1967 c 787 s 3 subd 21; 1969 c 524 s 3; 1994 c 448 s 1,5; 1996 c 372 s 1 subd 2; 2000 c 486 s 1, s 2 subd 4, s 3 subd 1

Subd. 33. Lake Bemidji State Park, Beltrami County.

History: 1923 c 444 s 16(15); 1945 c 332; 1955 c 759; 1961 c 392; 1969 c 524 s 2; 1971 c 859 s 1 subd 9; 1977 c 431 s 2 subd 2; 1979 c 320 s 5; 1998 c 391 s 2 subd 4; 2000 c 486 s 3 subd 2; 1Sp2003 c 13 s 7 subd 2; 2009 c 176 art 3 s 11 subd 1

Subd. 34. Lake Bronson State Park, Kittson County.

History: 1937 c 474 s 1(i); 1945 c 70 s 2; 1961 c 489; 1965 c 901 s 80; 1967 c 787 s 3 subd 10; 1969 c 524 s 2; 1969 c 879 s 1 subd 8; 1971 c 859 s 3; 1977 c 431 s 2 subd 3; 1999 c 157 s 2 subd 8; s 3; 2001 c 182 s 3 subd 5

Subd. 35. Lake Carlos State Park, Douglas County.

History: 1935 c 340; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(12); 1967 c 787 s 3 subd 11; 1969 c 524 s 2; 1977 c 431 s 2 subd 4; 1989 c 259 s 1 subd 5; 1996 c 372 s 1 subd 3; 2008 c 368 art 1 s 21 subd 3

Subd. 36. Lake Louise State Park, Mower County.

History: 1963 c 790 art 5 s 1 subd 1(7); 1967 c 787 s 3 subd 12; 1969 c 524 s 2

Subd. 37. Lake Maria State Park, Wright County.

History: 1947 c 401; 1963 c 790 art 5 s 1 subd 1(8); 1969 c 524 s 2; 1971 c 859 s 5(a); 1980 c 489 s 1 subd 6; 1991 c 275 s 2

Subd. 38. Lake Shetek State Park, Murray County.

History: 1937 c 474 s 1(d); 1947 c 394; 1963 c 790 art 5 s 1 subd 1(13); 1965 c 810 s 9 subd 16; 1967 c 787 s 3 subd 13; 1969 c 524 s 2; 1989 c 259 s 1 subd 6; 2001 c 182 s 3 subd 6; 2008 c 368 art 1 s 21 subd 4; 2009 c 176 art 3 s 8

Subd. 38a. Lake Vermilion-Soudan Underground Mine State Park, St. Louis County.

History: 1963 c 790 art 6; 1965 c 415 s 1; 1969 c 524 s 2; 1982 c 477 s 1,2; 1987 c 128 s 3,7; 2008 c 365 s 11,24,25; 2008 c 368 art 1 s 20 subd 6; art 3 s 1,2; 2013 c 73 s 7 subd 2, s 8 subd 1; 2014 c 217 s 1,31,37

Subd. 39. [Repealed, 1989 c 259 s 10]

Subd. 40. McCarthy Beach State Park, St. Louis and Itasca Counties, which is hereby renamed from McCarthy Beach Memorial State Park.

History: 1945 c 484; Ex1961 c 60 s 4; 1969 c 524 s 2; 1969 c 879 s 1 subd 9; 1971 c 159 s 1-3; 1977 c 431 s 1; 1989 c 259 s 1 subd 7; 1992 c 451 s 1 subd 3,2; 2011 c 3 s 2, s 7 subd 5; 2012 c 236 s 6 subd 2

Subd. 41. Maplewood State Park, Otter Tail County.

History: 1963 c 790 art 5 s 1 subd 1(1); 1965 c 810 s 9 subd 4; 1969 c 524 s 2; 1971 c 859 s 1 subd 10; 2004 c 262 art 2 s 11 subd 6; 2011 c 3 s 7 subd 6

Subd. 42. Mille Lacs Kathio State Park, Mille Lacs County.

History: 1957 c 645; Ex1959 c 90 s 4 subd 2; 1969 c 524 s 2; 1971 c 859 s 1 subd 11; 1980 c 489 s 1 subd 7; 2006 c 236 art 1 s 6 subd 4; 2009 c 176 art 3 s 10 subd 2; 2016 c 154 s 14 subd 1

Subd. 43. Minneopa State Park, Blue Earth County.

History: 1905 c 297; 1909 c 409; 1917 c 157; 1931 c 7; 1935 c 320 s 7; 1947 c 215; Ex1961 c 60 s 4; 1967 c 787 s 3 subd 15; Ex1967 c 48 s 77; 1969 c 524 s 2; 1969 c 1075 s 1; 1998 c 391 s 2 subd 5; 2000 c 486 s 2 subd 5

Subd. 44. Monson Lake State Park, Swift County, which is hereby renamed from Monson Lake Memorial State Park.

History: 1937 c 474 s 1(e); 1965 c 810 s 9; 1969 c 524 s 2; 2004 c 262 art 2 s 11 subd 7; 2008 c 368 art 1 s 20 subd 3

Subd. 44a. Moose Lake State Park, Carlton County, which is hereby renamed from Moose Lake State Recreation Area.

History: 1971 c 280 s 1; 1971 c 859 s 12; 1986 c 432 s 2; 1994 c 448 s 1,5; 2008 c 368 art 1 s 21 subd 5; 2009 c 176 art 3 s 9

Subd. 45. Nerstrand Big Woods State Park, Rice County.

History: 1945 c 153; 1955 c 683 s 1(2); 1969 c 524 s 2; 1971 c 859 s 5(d); 1990 c 437 s 2; 1992 c 451 s 1 subd 4; 2001 c 182 s 3 subd 7; 2006 c 236 art 1 s 32

Subd. 46. [Repealed, 1997 c 236 s 6]

Subd. 47. Old Mill State Park, Marshall County.

History: 1951 c 237; 1969 c 524 s 2; 1994 c 448 s 1

Subd. 48. Rice Lake State Park, Steele and Dodge Counties.

History: 1963 c 790 art 5 s 1 subd 1(9); 1965 c 810 s 9 subd 7; 1965 c 901 s 77 subd 3; 1967 c 787 s 3 subd 16; 1969 c 524 s 2

Subd. 49. St. Croix State Park, Pine County.

History: 1943 c 293; 1945 c 356; 1969 c 524 s 2; 1969 c 879 s 1 subd 14; 1991 c 275 s 1 subd 3

Subd. 49a. Wild River State Park, Chisago County.

History: 1973 c 567 s 4; 1977 c 109 s 1; 1980 c 489 s 1 subd 8; 1999 c 157 s 2 subd 9; 2008 c 357 s 15

Subd. 50. Sakatah Lake State Park, Le Sueur and Rice Counties.

History: 1963 c 790 art 5 s 1 subd 1(6); 1965 c 810 s 9 subd 8; 1965 c 901 s 77 subd 4; 1969 c 524 s 2; 1991 c 275 s 1 subd 4

Subd. 51. Savanna Portage State Park, Aitkin and St. Louis Counties.

History: 1961 c 226; 1963 c 790 art 5 s 1 subd 1(14); 1967 c 787 s 3 subd 17; 1969 c 524 s 2; 1996 c 372 s 1 subd 4; 1998 c 391 s 2 subd 6; 2008 c 368 art 1 s 20 subd 4

Subd. 52. Scenic State Park, Itasca County.

History: 1921 c 345; 1923 c 444; 1935 c 320 s 7(A5); 1969 c 524 s 2; 1980 c 489 s 1 subd 9; 1987 c 128 s 2 subd 3; 1999 c 157 s 2 subd 10; 2008 c 368 art 1 s 20 subd 5; 2011 c 98 s 4 subd 1

Subd. 52a. Schoolcraft State Park, Cass and Itasca Counties, which is hereby renamed from Schoolcraft State Recreation Area.

History: 1959 c 102 s 1; 1969 c 524 s 3; 1994 c 448 s 1,5; 2006 c 236 art 1 s 7 subd 2

Subd. 53. Sibley State Park, Kandiyohi County.

History: 1919 c 463; 1931 c 292; 1957 c 63; Ex1959 c 90 s 4 subd 2; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(15); 1965 c 810 s 9 subd 5; 1967 c 787 s 3 subd 18; 1969 c 524 s 2; 1969 c 879 s 1 subd 11; 1973 c 628 s 1; 1974 c 406 s 79; 1980 c 489 s 1 subd 10, s 2; 2000 c 486 s 2 subd 6; 2013 c 73 s 7 subd 3

Subd. 53a. [Repealed, 2014 c 217 s 38]

Subd. 53b. Split Rock Creek State Park, Pipestone County, which is hereby renamed from Split Rock Creek State Recreation Area.

History: 1937 c 474 s 1(h); 1945 c 215 s 1; 1969 c 524 s 3; 1982 c 502 s 1,2; 1994 c 448 s 1,5; 1996 c 372 s 1 subd 5; 2006 c 236 art 1 s 6 subd 5

Subd. 54. Split Rock Lighthouse State Park, Lake County.

History: 1945 c 256 s 2; 1967 c 787 s 1; 1969 c 524 s 2; 1979 c 320 s 1,2; 1997 c 236 s 4 subd 4; 2001 c 182 s 3 subd 8; 2011 c 3 s 6 subd 3, s 7 subd 7

Subd. 55. Temperance River State Park, Cook County.

History: 1957 c 421 s 1; 1969 c 524 s 2; 1984 c 599 s 1 subd 6; 1994 c 448 s 1; 1999 c 157 s 2 subd 11, s 4 subds 1,2

Subd. 55a. Tettegouche State Park, Lake County.

History: 1945 c 256 s 1; 1969 c 524 s 2; 1969 c 879 s 1 subd 2; 1979 c 301 s 10; 1981 c 110 s 1; 1984 c 599 s 1 subd 7; 1991 c 275 s 1 subd 5; 1994 c 448 s 1; 1998 c 391 s 2 subd 7; 1Sp2003 c 13 s 7 subd 3, s 8; 2004 c 262 art 2 s 11 subd 8; 2011 c 3 s 6 subd 4

Subd. 56. [Repealed, 1980 c 489 s 7]

Subd. 57. [Renumbered subd 53a]

Subd. 58. Upper Sioux Agency State Park, Yellow Medicine County.

History: 1963 c 790 art 5 s 1 subd 1(5); 1969 c 524 s 2; 1969 c 956 s 1 subd 4; 1969 c 1029 s 1 subd 3; 1971 c 859 s 1 subd 12

Subd. 59. Whitewater State Park, Winona County.

History: 1919 c 463 s 12; Ex1961 c 60 s 4; 1965 c 810 s 9 subd 9; 1967 c 787 s 3 subd 19; 1969 c 524 s 2; 1969 c 879 s 1 subd 12; 1971 c 859 s 5(c); 1980 c 489 s 3; 1984 c 599 s 1 subd 8; 1999 c 157 s 2 subd 12; 2007 c 131 art 2 s 5 subd 2; 2013 c 73 s 8 subd 2

Subd. 60. William O'Brien State Park, Washington County.

History: 1947 c 271; 1955 c 683 s 1(5); Ex1959 c 90 s 4 subd 2; 1963 c 790 art 5 s 1 subd 1(16); 1969 c 524 s 2; 1973 c 482 s 2; 1979 c 320 s 6; 1986 c 432 s 1 subd 4; 1994 c 448 s 1; 1995 c 215 s 1 subd 4; 1996 c 372 s 1 subd 6; 1999 c 157 s 2 subd 13; 2006 c 236 art 1 s 6 subd 6, s 7 subd 3; 2008 c 368 art 1 s 20 subd 7; 2011 c 98 s 4 subd 2

Subd. 61. Zippel Bay State Park, Lake of the Woods County, which is hereby renamed from Zippel Bay State Recreation Area.

History: 1959 c 63; Ex1961 c 60 s 4; 1969 c 524 s 3; 1969 c 879 s 1 subd 13; 1986 c 432 s 4; 1994 c 448 s 1,5; 2016 c 154 s 14 subd 2



Section 85.013 — STATE RECREATION AREAS AND WAYSIDES.

Subdivision 1. Names, acquisition; administration. (a) Designated recreation reserves and waysides heretofore established and hereby confirmed as state recreation areas and state waysides together with the counties in which they are situated are listed in this section and shall hereafter be named as indicated in this section.

(b) Any land that now is or hereafter becomes tax-forfeited land and is located within the described boundaries of a state recreation area as defined by session laws is hereby withdrawn from sale and is transferred from the custody, control, and supervision of the county board of the county to the commissioner of natural resources, free from any trust in favor of the interested taxing districts. The commissioner shall execute a certificate of acceptance of the lands on behalf of the state for such purposes and transmit the same to the county auditor of the county for record as provided by law in the case of tax-forfeited land transferred to the commissioner by resolution of the county board for conservation purposes.

History: 1969 c 524 s 3; 1Sp2003 c 13 s 2; 2008 c 357 s 16

Subd. 2. [Repealed, 1975 c 353 s 41]

Subd. 2a. Belle Plaine State Wayside, Carver, Scott and Sibley Counties.

History: 1969 c 879 s 2 subd 2(d)

Subd. 2b. [Repealed, 2011 c 107 s 108]

Subd. 2c. Big Bog State Recreation Area, Beltrami County.

History: 2000 c 488 art 3 s 20; 2000 c 492 art 1 s 37; 2001 c 182 s 4 subd 1, s 5; 2002 c 366 s 10 subd 1; 1Sp2003 c 13 s 9 subd 1

Subd. 3. [Repealed, 1975 c 353 s 41]

Subd. 4. [Repealed, 1975 c 353 s 41]

Subd. 5. Caribou Falls State Wayside, Lake County, which is hereby renamed from Caribou Falls State Park.

History: 1947 c 179 s 1; 1969 c 524 s 3

Subd. 5a. Carver Rapids State Wayside, Scott County.

History: 1969 c 879 s 2 subd 2(b)

Subd. 5b. [Repealed, 1975 c 353 s 41]

Subd. 5c. Cuyuna Country State Recreation Area, Crow Wing County.

History: 1993 c 172 s 34; 2002 c 366 s 10 subd 2, s 11; 2004 c 262 art 2 s 12

Subd. 6. [Repealed, 1975 c 353 s 41]

Subd. 7. [Repealed, 1975 c 353 s 41]

Subd. 8. [Repealed, 1999 c 157 s 7]

Subd. 9. Devils Track Falls State Wayside, Cook County, which is hereby renamed from Devils Track Falls State Park.

History: Ex1961 c 60 s 4; 1969 c 524 s 3

Subd. 10. Flood Bay State Wayside, Lake County, which is hereby renamed from Flood Bay Wayside Park.

History: 1965 c 566 s 1; 1969 c 524 s 3; 1984 c 599 s 3; 1986 c 432 s 3

Subd. 11. [Repealed, 1975 c 353 s 41]

Subd. 11a. Garden Island State Recreation Area; Lake of the Woods County.

History: 1998 c 391 s 3; 2001 c 182 s 4 subd 2; 2008 c 368 art 1 s 22

Subd. 11b. Greenleaf Lake State Recreation Area, Meeker County, which is hereby renamed from Greenleaf Lake State Park.

History: 1Sp2003 c 13 s 6; 2004 c 262 art 2 s 10; 2007 c 57 art 1 s 39,167,170; 2011 c 98 s 6 subd 1; 2012 c 236 s 7 subd 1; 2014 c 217 s 5

Subd. 12. Inspiration Peak State Wayside, Otter Tail County, which is hereby renamed from Inspiration Peak Park.

History: 1931 c 395 s 7(15); 1969 c 524 s 3

Subd. 12a. Iron Range Off-Highway Vehicle Recreation Area, St. Louis County.

History: 1996 c 407 s 32; 1997 c 192 s 2; 1999 c 231 s 99 subd 1; 2000 c 393 s 1; 1Sp2003 c 13 s 9 subd 2; 2006 c 236 art 1 s 8 subd 1; 2011 c 98 s 6 subd 2; 2012 c 236 s 7 subd 2, s 8

Subd. 13. [Repealed, 1995 c 215 s 3]

Subd. 14. Joseph R. Brown State Wayside, Renville County, which is hereby renamed from Joseph R. Brown Memorial Park.

History: Ex1937 c 87 s 1; 1969 c 524 s 3

Subd. 15. Kodonce River State Wayside, Cook County, which is hereby renamed from Kodonce River State Park.

History: 1947 c 180 s 1; 1969 c 524 s 3

Subd. 15a. La Salle Lake State Recreation Area, Hubbard County.

History: 1Sp2011 c 6 art 3 s 6,8,9

Subd. 16. [Repealed, 1994 c 448 s 4]

Subd. 16a. Lawrence State Wayside, Scott County.

History: 1969 c 879 s 2 subd 2(c)

Subd. 17. [Repealed, 1975 c 353 s 41]

Subd. 17a. Minnesota Valley State Recreation Area, Hennepin, Dakota, Scott, Carver, Sibley, and Le Sueur Counties.

History: 1994 c 448 s 2; 2003 c 24 s 1; 2006 c 236 art 1 s 8 subd 2

Subd. 18. [Repealed, 1975 c 353 s 41]

Subd. 18a. [Repealed, 1994 c 448 s 4]

Subd. 19. [Repealed, 1987 c 128 s 4]

Subd. 20. [Repealed, 1995 c 215 s 3]

Subd. 20a. Red River State Recreation Area, Polk County.

History: 2000 c 488 art 3 s 21; 2000 c 492 art 1 s 38

Subd. 21. Ray Berglund State Wayside, Cook County, which is hereby renamed from Ray Berglund State Scenic Memorial Wayside.

History: 1951 c 207; 1967 c 787 s 3 subd 20; 1969 c 524 s 3; 1969 c 879 s 1 subd 10

Subd. 21a. [Repealed, 1987 c 128 s 5]

Subd. 21b. [Repealed, 2008 c 357 s 40]

Subd. 21c. Saint Croix Boom Site Wayside, Washington County.

History: 2016 c 154 s 1,12

Subd. 22. Saint Croix Islands Recreation Area, Washington County, which is hereby renamed from Saint Croix Islands Scenic Reserve.

History: 1935 c 340 s 1; 1969 c 524 s 3; 1994 c 448 s 2

Subd. 23. Sam Brown Memorial State Wayside, Traverse County, which is hereby renamed from Sam Brown State Park.

History: 1929 c 357 s 1; 1969 c 524 s 3

Subd. 24. [Repealed, 1994 c 448 s 1]

Subd. 25. [Repealed, 1975 c 353 s 41]

Subd. 25a. [Repealed, 1975 c 353 s 41]

Subd. 26. [Repealed, 1994 c 448 s 1]

Subd. 27. [Repealed, 1975 c 353 s 41]

Subd. 28. [Repealed, 1994 c 448 s 1]



Section 85.014 — PRIOR LAWS NOT ALTERED; REVISOR'S DUTIES.

In compiling the next and subsequent editions of Minnesota Statutes the revisor of statutes shall substitute the provisions of sections 85.011 to 85.013, in accordance with the statutory numbering proposed therein, for sections 85.07 to 85.197. Such substitution shall in no way alter the effect of the laws from which said sections 85.07 to 85.197 are derived nor operate as a repeal of any of the provisions of said sections. The revisor may include as a note after each of the above named state parks, monuments, recreation areas and waysides a reference to the various laws establishing and relating to said park, monument, recreation area and wayside and shall make such rearrangement of the material in this chapter, as is necessary to carry out the provisions of this section. To the extent possible, the revisor shall include, in sections 85.012 and 85.013, new state parks, monuments, recreation areas, and waysides when established pursuant to law.

History: 1969 c 524 s 4



Section 85.0145 — ACQUISITION OF LAND FOR FACILITIES.

The commissioner of natural resources may acquire interests in land by gift, purchase, or lease for facilities outside the boundaries of state parks, state recreation areas, or state waysides that are needed for the management of state parks, state recreation areas, or state waysides established under sections 85.012 and 85.013.

History: 2006 c 281 art 3 s 2



Section 85.0146 — CUYUNA COUNTRY STATE RECREATION AREA; CITIZENS ADVISORY COUNCIL.

Subdivision 1. Advisory council created. The Cuyuna Country State Recreation Area Citizens Advisory Council is established. Membership on the advisory council shall include:

(1) a representative of the Cuyuna Range Mineland Recreation Area Joint Powers Board;

(2) a representative of the Croft Mine Historical Park Joint Powers Board;

(3) a designee of the Cuyuna Range Mineland Reclamation Committee who has worked as a miner in the local area;

(4) a representative of the Crow Wing County Board;

(5) an elected state official;

(6) a representative of the Grand Rapids regional office of the Department of Natural Resources;

(7) a designee of the Iron Range Resources and Rehabilitation Board;

(8) a designee of the local business community selected by the area chambers of commerce;

(9) a designee of the local environmental community selected by the Crow Wing County District 5 commissioner;

(10) a designee of a local education organization selected by the Crosby-Ironton School Board;

(11) a designee of one of the recreation area user groups selected by the Cuyuna Range Chamber of Commerce; and

(12) a member of the Cuyuna Country Heritage Preservation Society.

Subd. 2. Administration. (a) The advisory council must meet at least four times annually. The council shall elect a chair and meetings shall be at the call of the chair.

(b) Members of the advisory council shall serve as volunteers for two-year terms with the ability to be reappointed. Members shall accept no per diem.

(c) The state recreation area manager may attend the council meetings and advise the council of issues in management of the recreation area.

(d) Before a major decision is implemented in the Cuyuna Country State Recreation Area, the area manager must consult with the council and take into consideration any council comments or advice that may impact the major decision.

History: 2007 c 57 art 1 s 40; 2009 c 78 art 6 s 5; 2014 c 286 art 8 s 7



Section 85.015 — STATE TRAILS.

Subdivision 1. Acquisition. (a) The commissioner of natural resources shall establish, develop, maintain, and operate the trails designated in this section. Each trail shall have the purposes assigned to it in this section. The commissioner of natural resources may acquire lands by gift or purchase, in fee or easement, for the trail and facilities related to the trail.

(b) Notwithstanding the offering to public entities, public sale, and related notice and publication requirements of sections 94.09 to 94.165, the commissioner of natural resources, in the name of the state, may sell surplus lands not needed for trail purposes at private sale to adjoining property owners and leaseholders. The conveyance must be by quitclaim in a form approved by the attorney general for a consideration not less than the appraised value.

Subd. 1a. Private subsurface use of trails. Notwithstanding section 272.68, subdivision 3, the commissioner may issue a permit, without a fee, to allow a person who owns land adjacent to a trail established under this section on land owned by the state in fee to continue a subsurface use of the trail right-of-way, if:

(1) the person was carrying on the use when the state acquired the land for the trail; and

(2) the use does not interfere with the public's use of the trail.

Subd. 1b. Easements for ingress and egress. (a) Notwithstanding section 16A.695, except as provided in paragraph (b), when a trail is established under this section, a private property owner who has a preexisting right of ingress and egress over the trail right-of-way is granted, without charge, a permanent easement for ingress and egress purposes only. The easement is limited to the preexisting crossing and reverts to the state upon abandonment. Nothing in this subdivision is intended to diminish or alter any written or recorded easement that existed before the state acquired the land for the trail.

(b) The commissioner of natural resources shall assess the applicant an application fee of $2,000 for reviewing the application and preparing the easement. The applicant shall pay the application fee to the commissioner of natural resources. The commissioner shall not issue the easement until the applicant has paid the application fee in full. The commissioner shall not return the application fee, even if the application is withdrawn or denied.

(c) Money received under paragraph (b) must be credited to the land management account in the natural resources fund and is appropriated to the commissioner of natural resources to cover the reasonable costs incurred under this section.

Subd. 1c. [Repealed, 1999 c 4 s 5]

Subd. 1d. Bicycle use of trails. The commissioner may not prohibit or otherwise restrict operation of an electric-assisted bicycle, as defined in section 169.011, subdivision 27, on any trail under this section for which bicycle use is permitted, unless the commissioner determines that operation of the electric-assisted bicycle is not consistent with (1) the safety or general welfare of trail users; or (2) the terms of any property conveyance.

Subd. 1e. Connection to state parks and recreation areas. Trails designated under this section may include connections to state parks or recreation areas that generally lie in between or within the vicinity of the waymarks specifically named in the designation.

Subd. 2. Casey Jones Trail, Murray, Redwood, Pipestone, and Rock Counties. (a) The trail shall originate in Lake Shetek State Park in Murray County and include the six-mile loop between Currie in Murray County and Lake Shetek State Park. From there, the first half of the trail shall trail southwesterly to Slayton in Murray County; thence westerly to the point of intersection with the most easterly terminus of the state-owned abandoned railroad right-of-way, commonly known as the Casey Jones unit; thence westerly along said Casey Jones unit to Pipestone in Pipestone County; thence southwesterly to Split Rock Creek State Park in Pipestone County; thence southeasterly to Blue Mounds State Park in Rock County; thence southerly to Luverne and Schoneman Park in Rock County, and there terminate. The second half of the trail shall commence in Lake Shetek State Park in Murray County and trail northeasterly to Walnut Grove in Redwood County; thence northeasterly to Redwood Falls in Redwood County to join with the Minnesota River State Trail.

(b) The trail shall be developed as a multiuse, multiseasonal, dual treadway trail. Nothing herein shall abrogate the purpose for which the Casey Jones unit was originally established, and the use thereof shall be concurrent.

Subd. 3. [Repealed, 2014 c 248 s 19]

Subd. 4. Douglas Trail, Olmsted, Wabasha, and Goodhue Counties. (a) The trail shall originate at Rochester in Olmsted County and shall follow the route of the Chicago Great Western Railroad to Pine Island in Goodhue County and there terminate.

(b) Additional trails may be established that extend the Douglas Trail system to include Pine Island, Mazeppa in Wabasha County to Zumbrota, Bellechester, Goodhue, and Red Wing in Goodhue County. In addition to the criteria in section 86A.05, subdivision 4, these trails must utilize abandoned railroad rights-of-way where possible.

(c) The trail shall be developed primarily for riding and hiking.

(d) Under no circumstances shall the commissioner acquire any of the right-of-way of the Chicago Great Western Railroad until the abandonment of the line of railway described in this subdivision has been approved by the Surface Transportation Board or the former Interstate Commerce Commission.

Subd. 5. Glacial Lakes Trail, Kandiyohi, Pope, Stearns, and Douglas Counties. (a) The trail shall originate at Kandiyohi County Park on the north shore of Green Lake in Kandiyohi County and thence extend northwesterly to Sibley State Park, thence northwesterly to Glacial Lakes State Park in Pope County, thence northeasterly to Lake Carlos State Park in Douglas County, and there terminate.

(b) A segment shall be established beginning in the city of Willmar, Kandiyohi County, and extending northeasterly into Stearns County.

(c) The trail shall be developed primarily for riding and hiking.

Subd. 6. Minnesota Valley Trail, Hennepin, Dakota, Scott, Carver, Sibley and Le Sueur Counties. (a) The trail shall originate at Fort Snelling State Park and thence extend generally southwesterly along the Minnesota River Valley through Hennepin, Dakota, Scott, Carver, Sibley, and Le Sueur Counties to the city of Le Sueur, and there terminate. The trail shall include the following state waysides: (a) Rice Lake Wayside, in Scott County; (b) Carver Rapids Wayside, in Scott County; (c) Lawrence wayside, in Scott county; (d) Belle Plaine Wayside, in Carver, Scott, and Sibley Counties; (e) Blakeley Wayside, in Scott County; and (f) Rush River Wayside, in Sibley County.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles are prohibited from that portion of the trail on the north side of the Minnesota River, lying between Fort Snelling State Park and Rice Lake Wayside. That portion of the trail on the north side of the Minnesota River, lying between the Bloomington Ferry Bridge pedestrian crossing and the Cedar Avenue Bridge, must be a paved trail developed primarily for hiking and bicycling.

(c) In establishing, developing, maintaining, and operating the trail the commissioner shall cooperate with local units of government and private individuals and groups whenever feasible.

Subd. 6a. Mississippi Blufflands Trail; Goodhue and Wabasha Counties. (a) The Mississippi Blufflands Trail shall originate at the Cannon Valley Trail and thence extend generally southeasterly along the Mississippi River through Frontenac State Park in Goodhue County and continue through Goodhue and Wabasha Counties to the city of Lake City, and there terminate. The trail shall include connections to the Rattlesnake Bluff Trail.

(b) The trail shall be developed primarily for riding and hiking.

(c) In establishing, developing, maintaining, and operating the trail, the commissioner shall cooperate with local units of government and private individuals and groups whenever feasible.

Subd. 7. Blufflands trail system, Fillmore, Olmsted, Winona, and Houston Counties. (a) The Root River Trail shall originate at Chatfield in Fillmore County, and thence extend easterly in the Root River Valley to the intersection of the river with Minnesota Trunk Highway No. 26 in Houston County, and extend to the Mississippi River.

(b) Additional trails may be established that extend the Blufflands trail system to include La Crescent, Hokah, Caledonia, and Spring Grove in Houston County; Preston, Harmony, Fountain, Wykoff, Spring Valley, Mabel, Prosper, Canton, Ostrander, and connections to the Iowa border including a connection to Niagara Cave in Fillmore County; Rochester, Dover, Eyota, Stewartville, Byron, and Chester Woods County Park in Olmsted County; and Winona, Minnesota City, Rollingstone, Altura, Lewiston, Utica, St. Charles, and Elba in Winona County. In addition to the criteria in section 86A.05, subdivision 4, these trails must utilize abandoned railroad rights-of-way where possible.

(c) The trails shall be developed primarily for nonmotorized riding and hiking.

Subd. 8. Sakatah Singing Hills Trail, Blue Earth, Le Sueur, and Rice Counties. (a) The trail shall originate in Mankato, Blue Earth County, and shall extend in a northeasterly direction on or along the railroad right-of-way into Rice County.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles, except snowmobiles, are prohibited from the trail.

Subd. 8a. Mill Towns Trail, Rice, Dakota, and Goodhue Counties. (a) The trail shall originate at a point commonly known as Faribault Junction in Rice County, the termination point of the Sakatah Singing Hills Trail, and shall extend through the towns of Faribault, Dundas, Northfield, Waterford, and Randolph, to the termination point of the Cannon Valley Trail in Cannon Falls. The trail may be located within the Cannon River Wild, Scenic, and Recreational Land Use District.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles, except snowmobiles, are prohibited from the trail.

Subd. 9. [Repealed, 1973 c 684 s 3]

Subd. 10. Luce Line Trail, Hennepin, McLeod, and Meeker Counties. (a) The trail shall originate at Gleason Lake in Plymouth Village, Hennepin County, and shall follow the route of the Chicago Northwestern Railroad.

(b) The trail shall be developed for multiuse wherever feasible. The department shall cooperate in maintaining its integrity for modes of use consistent with local ordinances.

(c) In establishing, developing, maintaining, and operating the trail, the commissioner shall cooperate with local units of government and private individuals and groups. Before acquiring any parcel of land for the trail, the commissioner of natural resources shall develop a management program for the parcel and conduct a public hearing on the proposed management program in the vicinity of the parcel to be acquired. The management program of the commissioner shall include but not be limited to the following: (a) fencing of portions of the trail where necessary to protect adjoining landowners; and (b) the maintenance of the trail in a litter free condition to the extent practicable.

(d) The commissioner shall not acquire any of the right-of-way of the Chicago Northwestern Railway Company until the abandonment of the line described in this subdivision has been approved by the Surface Transportation Board or the former Interstate Commerce Commission. Compensation, in addition to the value of the land, shall include improvements made by the railroad, including but not limited to, bridges, trestles, public road crossings, or any portion thereof, it being the desire of the railroad that such improvements be included in the conveyance. The fair market value of the land and improvements shall be recommended by two independent appraisers mutually agreed upon by the parties. The fair market value thus recommended shall be reviewed by a review appraiser agreed to by the parties, and the fair market value thus determined, and supported by appraisals, may be the purchase price. The commissioner may exchange lands with landowners abutting the right-of-way described in this section to eliminate diagonally shaped separate fields.

Subd. 11. [Repealed, 2007 c 131 art 1 s 96]

Subd. 12. Heartland Trail, Clay, Becker, Hubbard, and Cass Counties. (a) The trail shall originate at Moorhead in Clay County and extend in an easterly direction through Detroit Lakes in Becker County to mile post 90.92 at Park Rapids in Hubbard County; thence in an easterly direction along the Burlington Northern Railroad right-of-way through Walker in Cass County; thence in a northerly direction along the Burlington Northern Railroad right-of-way to Cass Lake in Cass County, and there terminate. A segment shall be established that connects the trail to Itasca State Park.

(b) The trail shall be developed primarily for riding and hiking.

Subd. 13. Arrowhead region trail system, Cook, Lake, St. Louis, Pine, Carlton, Koochiching, and Itasca Counties. (a)(1) The Taconite Trail shall originate at Ely in St. Louis County and extend southwesterly to Tower in St. Louis County, thence westerly to McCarthy Beach State Park in St. Louis County, thence southwesterly to Grand Rapids in Itasca County and there terminate;

(2) the C. J. Ramstad/Northshore Trail shall originate in Duluth in St. Louis County and extend northeasterly to Two Harbors in Lake County, thence northeasterly to Grand Marais in Cook County, thence northeasterly to the international boundary in the vicinity of the north shore of Lake Superior, and there terminate;

(3) the David Dill/Arrowhead Trail shall originate at International Falls in Koochiching County and extend southeasterly through the Pelican Lake area in St. Louis County, intersecting with the Taconite Trail west of Tower; then the David Dill/Taconite Trail continues easterly to Ely in St. Louis County; then the David Dill/Tomahawk Trail extends southeasterly, outside the Boundary Waters Canoe Area, to the area of Little Marais in Lake County and there terminates at the intersection with the C. J. Ramstad/Northshore Trail; and

(4) the Matthew Lourey Trail shall originate in Duluth in St. Louis County and extend southerly to Chengwatana State Forest in Pine County.

(b) The trails shall be developed primarily for riding and hiking.

(c) In addition to the authority granted in subdivision 1, lands and interests in lands for the Arrowhead region trails may be acquired by eminent domain. Before acquiring any land or interest in land by eminent domain the commissioner of administration shall obtain the approval of the governor. The governor shall consult with the Legislative Advisory Commission before granting approval. Recommendations of the Legislative Advisory Commission shall be advisory only. Failure or refusal of the commission to make a recommendation shall be deemed a negative recommendation.

Subd. 14. Willard Munger trail system, Chisago, Ramsey, Pine, St. Louis, Carlton, and Washington Counties. (a) The trail shall consist of six segments. One segment shall be known as the Gateway Trail and shall originate at the State Capitol and extend northerly and northeasterly to William O'Brien State Park, thence northerly to Taylors Falls in Chisago County. One segment shall originate in Chisago County and extend into Hinckley in Pine County. One segment shall be known as the Brown's Creek Trail and shall originate at Duluth Junction and extend into Stillwater in Washington County. One segment shall be known as the Munger Trail and shall originate at Hinckley in Pine County and extend through Moose Lake in Carlton County to Duluth in St. Louis County. One segment shall be known as the Alex Laveau Trail and shall originate in Carlton County at Carlton and extend through Wrenshall to the Minnesota-Wisconsin border. One segment shall be established that extends the trail to include the cities of Proctor, Duluth, and Hermantown in St. Louis County.

(b) The Gateway and Brown's Creek Trails shall be developed primarily for hiking and nonmotorized riding and the remaining trails shall be developed primarily for riding and hiking.

(c) In addition to the authority granted in subdivision 1, lands and interests in lands for the Gateway and Brown's Creek Trails may be acquired by eminent domain.

Subd. 15. Paul Bunyan Trail, Crow Wing, Cass, Hubbard, and Beltrami Counties. The trail shall originate in Crow Wing State Park in Crow Wing County and shall extend through the city of Baxter and in a northerly direction along the Burlington Northern Railroad right-of-way, intersecting the Heartland State Trail southwest of the city of Walker in Cass County. The trail shall continue on the Heartland State Trail through the city of Walker, then in a northwesterly direction along the Burlington Northern Railroad right-of-way to the city of Bemidji in Beltrami County and terminate in Lake Bemidji State Park.

Subd. 16. Superior Vista Trail, St. Louis and Lake Counties. The trail shall originate at the city of Duluth and shall extend in a northeasterly direction along the shoreline of Lake Superior to the city of Two Harbors. The trail shall be designed for bicycles and hikers, shall utilize existing highway and railroad right-of-way where possible, and shall be laid out in a manner to maximize the view of Lake Superior while traversing the length of the trail.

Subd. 17. Shooting Star Trail, Mower County. (a) The trail shall originate in the city of LeRoy and extend in a northwesterly direction through Lake Louise State Park and the cities of Taopi, Adams, Rose Creek, and Lyle, to the city of Austin.

(b) Additional trails shall be established to connect with the Bluffland trail system in Fillmore County and the trail from Riceville, Iowa.

(c) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 18. Prairie Wildflower Trail, Mower, Dodge, Steele and Rice Counties. (a) The trail shall follow an abandoned railroad line originating in the city of Austin and extending northwesterly through Blooming Prairie and Owatonna to the city of Faribault.

(b) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 19. Blazing Star Trail, Freeborn and Mower Counties. (a) The trail shall originate in the city of Albert Lea and extend to the city of Austin.

(b) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 20. Stagecoach Trail, Steele, Dodge, and Olmsted Counties. The trail shall originate at the Douglas Trail near the city of Rochester in Olmsted County and extend westerly along the Zumbro River Valley to the city of Mantorville and the village of Wasioja in Dodge County, following as closely as possible the Historic Stagecoach Trail to Wasioja, through Rice Lake State Park to the city of Owatonna in Steele County.

Subd. 21. Gitchi-Gami Trail, Lake and Cook Counties. (a) The trail shall originate in the city of Two Harbors and shall extend in a northeasterly direction along the shore of Lake Superior, running parallel to State Highway 61 to the city of Grand Marais.

(b) The trail shall be developed primarily for hiking and bicycling.

Subd. 22. Minnesota River Trail, Big Stone, Le Sueur, Redwood, Brown, and Chippewa Counties. The trail shall originate at the entrance to Big Stone Lake State Park and extend along the Minnesota River Valley to connect to the Minnesota Valley Trail at the city of Le Sueur. The trail shall include a loop between Fort Ridgely State Park and the cities of Redwood Falls and Sleepy Eye. A segment shall be established connecting the cities of Granite Falls and Montevideo.

Subd. 23. Central Lakes Trail, Otter Tail, Grant, and Douglas Counties. The trail shall originate at the city of Fergus Falls and extend in a southeasterly direction through Grant and Douglas Counties to the eastern boundary of Douglas County.

Subd. 24. Cuyuna Lakes Trail, Crow Wing and Aitkin Counties. (a) The trail alignments shall originate in Crow Wing County at the Paul Bunyan Trail in the city of Baxter and shall extend in an east-northeasterly direction to the city of Riverton, Crow Wing County, where they shall connect to the Sagamore Mine segment of the Cuyuna Country State Recreation Area. The trail alignments shall then continue in a northeasterly direction, generally along and using former railroad rights-of-way insofar as practical, to connect with the main body of the Cuyuna Country State Recreation Area, the communities of Ironton and Crosby in Crow Wing County, and the Croft Mine Historical Park. The trail alignments shall then continue in an east-northeasterly direction, generally along and using former railroad rights-of-way insofar as practical, to the city of Cuyuna in Crow Wing County, and then continue east to the city of Aitkin, Aitkin County, and there terminate.

(b) The trail shall be developed as a multiuse, multiseasonal, dual treadway trail.

Subd. 25. MS 2006 [Never effective]

Subd. 26. Great River Ridge Trail, Wabasha and Olmsted Counties. The trail shall originate in the city of Plainview in Wabasha County and extend southwesterly through the city of Elgin in Wabasha County and the town of Viola in Olmsted County to the Chester Woods Trail in Olmsted County.

Subd. 27. Des Moines River Valley Trail, Jackson, Cottonwood, and Murray Counties. The trail shall originate in Jackson County at the Minnesota-Iowa border and connect with the Dickinson Trail in Mini-Wakan State Park in Iowa. To the greatest extent possible, the trail shall follow the Des Moines River Valley, extending northwesterly through Jackson County to Kilen Woods State Park, through Cottonwood County, and into Murray County. The trail shall terminate at Casey Jones Trail in Murray County.

Subd. 28. Camp Ripley/Veterans State Trail, Crow Wing, Cass, and Morrison Counties. The trail shall originate at Crow Wing State Park in Crow Wing County at the southern end of the Paul Bunyan Trail and shall extend from Crow Wing State Park westerly to the city of Pillager, then southerly along the west side of Camp Ripley, then easterly along the south side of Camp Ripley across to the east side of the Mississippi River, and then northerly through Fort Ripley to Crow Wing State Park. A second segment of the trail shall be established that shall extend in a southerly direction and in close proximity to the Mississippi River from the southeasterly portion of the first segment of the trail to the city of Little Falls, and then terminate at the Soo Line Trail in Morrison County. Separation of motorized and nonmotorized corridors is acceptable as needed.

History: 1971 c 859 s 6-8; Ex1971 c 3 s 96; 1973 c 684 s 1,2; 1973 c 743 s 1; 1974 c 407 s 1,2; 1975 c 113 s 1; 1975 c 271 s 6; 1980 c 458 s 12; 1982 c 639 s 30,31; 1983 c 344 s 23; 1986 c 444; 1988 c 436 s 1; 1988 c 628 s 4; 1988 c 679 s 1,2; 1991 c 254 art 2 s 13; 1992 c 456 s 1; 1993 c 285 s 4; 1994 c 391 s 1-3; 1994 c 632 art 2 s 21; 1994 c 643 s 47; 1995 c 26 s 1; 1995 c 220 s 66,67; 1996 c 407 s 33,34; 1997 c 216 s 65,66; 1998 c 318 s 1; 1998 c 401 s 25; 1999 c 95 s 1; 1999 c 231 s 100,101; 2000 c 488 art 3 s 22; 2000 c 492 art 1 s 39; 2001 c 27 s 1; 1Sp2001 c 2 s 84,85; 2002 c 366 s 2,3; 2003 c 2 art 4 s 2,3; 2004 c 262 art 1 s 9; 1Sp2005 c 1 art 2 s 49; 2006 c 258 s 31; 2006 c 281 art 1 s 10-16,25; 2007 c 131 art 1 s 15,16; 2009 c 11 s 1; 2009 c 37 art 1 s 20; 2009 c 176 art 1 s 10,11; art 3 s 4; 2010 c 189 s 36; 2010 c 361 art 4 s 27,28; 2012 c 236 s 2; 2012 c 287 art 4 s 1; 2013 c 114 art 4 s 14; 1Sp2015 c 4 art 4 s 32-35; 1Sp2015 c 5 art 3 s 2; 2016 c 189 art 3 s 22



Section 85.0155 — LAKE SUPERIOR WATER TRAIL.

Subdivision 1. Creation. A water trail is created along the Lake Superior shoreline from Park Point in Duluth to the border with Canada. The trail must be primarily developed for kayakers and campers, using existing public lands for designated rest areas.

Subd. 2. Commissioner's duties. The commissioner of natural resources must coordinate the creation of the water trail by placing signs for rest areas along the lake and working with other public agencies and private resorts owning land along the lake to do the same. At the earliest opportunity, the commissioner shall make available a water trail map depicting the designated rest areas for the touring public.

Subd. 3. Gifts; donations. The commissioner of natural resources is authorized to accept donations of land, or easements in land, for rest areas along the Lake Superior water trail, and may seek and accept money for this purpose from other public and private sources.

History: 1993 c 143 s 1



Section 85.0156 — MISSISSIPPI WHITEWATER TRAIL.

Subdivision 1. Creation. An urban whitewater trail is created along the Mississippi River in the St. Anthony Falls area in Minneapolis. The trail must be primarily developed for whitewater rafters, canoers, and kayakers.

Subd. 2. Commissioner's duties. (a) The commissioner of natural resources must coordinate the creation of the Whitewater Trail by placing designation signs near and along the river and must publicize the designation.

(b) In designating the Mississippi Whitewater Trail, the commissioner must work with other federal, state, and local agencies and private businesses and organizations interested in the trail.

Subd. 3. Gifts; donations. The commissioner of natural resources is authorized to accept, on behalf of a nonprofit corporation, donations of land or easements in land for the Whitewater Trail and may seek and accept money for the trail from other public and private sources.

History: 1998 c 401 s 26; 1Sp2003 c 13 s 3



Section 85.016 — BICYCLE TRAIL PROGRAM.

The commissioner of natural resources shall establish a program for the development of bicycle trails utilizing the state trails authorized by section 85.015, other state parks and recreation land, and state forests. "Bicycle trail," as used in this section, has the meaning given in section 169.011. The program shall be coordinated with the local park trail grant program established by the commissioner pursuant to section 85.019, with the bikeway program established by the commissioner of transportation pursuant to section 160.265, and with existing and proposed local bikeways. In the metropolitan area as defined in section 473.121, the program shall be developed in accordance with plans and priorities established by the Metropolitan Council. The commissioner shall provide technical assistance to local units of government in planning and developing bicycle trails in local parks. The bicycle trail program shall, as a minimum, describe the location, design, construction, maintenance, and land acquisition needs of each component trail and shall give due consideration to the model standards for the establishment of recreational vehicle lanes promulgated by the commissioner of transportation pursuant to section 160.262. The program shall be developed after consultation with the state trail council and regional and local units of government and bicyclist organizations.

History: 1976 c 166 s 7; 1976 c 199 s 17; 1977 c 421 s 3; 1981 c 356 s 102,248; 1983 c 289 s 115 subd 1; 1984 c 558 art 4 s 10; 1987 c 255 s 1; 1987 c 312 art 1 s 26 subd 2; 1995 c 186 s 24



Section 85.017 — TRAIL REGISTRY.

The commissioner of natural resources shall compile and maintain a current registry of cross-country skiing, hiking, horseback riding and snowmobiling trails in the state and shall publish and distribute the information in the manner prescribed in section 86A.11. The Metropolitan Council, the commissioner of employment and economic development, the Minnesota Historical Society, and local units of government shall cooperate with and assist the commissioner in preparing the registry.

History: 1977 c 421 s 4; 1981 c 356 s 103; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1Sp2003 c 4 s 1



Section 85.018 — TRAIL USE; VEHICLES REGULATED, RESTRICTED.

Subdivision 1. Definitions. For the purposes of this section:

(a) "All-terrain vehicle" has the meaning given in section 84.92, subdivision 8.

(b) "Commissioner" means the commissioner of the state agency from which the grants-in-aid are received.

(c) "Off-road vehicle" has the meaning given in section 84.797, subdivision 7.

(d) "Snowmobile" has the meaning given in section 84.81, subdivision 3.

(e) "Trail" means a recreational trail that is funded in whole or in part by state grants-in-aid to a local unit of government.

Subd. 2. Authority of local government. (a) A local government unit that receives state grants-in-aid for any trail, with the concurrence of the commissioner, and the landowner or land lessee, may:

(1) designate the trail for use by snowmobiles or for nonmotorized use from December 1 to April 1 of any year; and

(2) issue any permit required under subdivisions 3 to 5.

(b) A local government unit that receives state grants-in-aid under section 84.794, subdivision 2, 84.803, subdivision 2, or 84.927, subdivision 2, for any trail, with the concurrence of the commissioner, and landowner or land lessee, may:

(1) designate the trail specifically for use at various times of the year by all-terrain or off-road vehicles or off-highway motorcycles, for nonmotorized use such as ski touring, snowshoeing, and hiking, and for multiple use; and

(2) issue any permit required under subdivisions 3 to 5.

(c) A local unit of government that receives state grants-in-aid for any trail, with the concurrence of the commissioner and landowner or land lessee, may designate certain trails for joint use by snowmobiles, off-highway motorcycles, all-terrain vehicles, and off-road vehicles.

(d) A local unit of government may not prohibit or otherwise restrict operation of an electric-assisted bicycle, as defined in section 169.011, subdivision 27, on any trail under this section designated for bicycle use or nonmotorized use that includes bicycles, unless the local unit of government determines that operation of the electric-assisted bicycle is not consistent with (1) the safety or general welfare of trail users; or (2) the terms of any property conveyance.

Subd. 3. Motorized use; permits, restrictions. Permits may be issued for motorized vehicles, other than those designated, to use a trail designated for use by snowmobiles, off-highway motorcycles, all-terrain or off-road vehicles. Notice of the permit must be conspicuously posted, at the expense of the permit holder, at no less than one-half mile intervals along the trail, for the duration of the permit. Permits shall require that permit holders return the trail and any associated facility to their original condition if any damage is done by the permittee. Limited permits for special events such as races may be issued and shall require the removal of any trail markers, banners and other material used in connection with the special event.

Subd. 4. Nonmotorized use trails. No motorized vehicle shall be operated on a trail designated for nonmotorized use. This subdivision does not apply to (1) motorized wheelchairs or other motorized devices operated by an individual who is physically disabled; or (2) electric-assisted bicycles, as defined in section 169.011, subdivision 27.

Subd. 5. Motorized vehicle trails restricted. (a) From December 1 to April 1 in any year no use of a motorized vehicle other than a snowmobile, unless authorized by permit, lease, or easement, shall be permitted on a trail designated for use by snowmobiles.

(b) No use of a motorized vehicle other than an all-terrain or off-road vehicle and an off-highway motorcycle, unless authorized by permit, lease, or easement, shall be permitted on a trail designated for use by all-terrain vehicles, off-road vehicles, or both, and off-highway motorcycles.

Subd. 6. Exceptions. The following motor vehicles are exempt from the provisions of subdivisions 3 to 5:

(a) military, fire, emergency or law enforcement vehicles used for official or emergency purposes;

(b) vehicles registered to the county, state or federal government;

(c) vehicles authorized by permit, lease or contract;

(d) vehicles owned by private persons engaged in the upkeep and maintenance of the trail systems under the direction of the local unit of government that manages the trail; and

(e) vehicles registered to or operated with the permission of a landowner on whose lands the trail system has been constructed, but only with respect to operation on the land of that owner.

Subd. 7. Streets and highways. This section does not apply to any portion of a trail located on any street or highway as defined in section 169.011.

Subd. 8. Enforcement. The provisions of this section may be enforced by officers of the Department of Natural Resources as provided in sections 97A.201 to 97A.235.

History: 1981 c 215 s 2; 1984 c 609 s 5; 1986 c 386 art 4 s 17; 1986 c 452 s 16; 1993 c 311 art 1 s 11-13; art 2 s 10-13; 1999 c 95 s 2; 2011 c 107 s 36; 2012 c 272 s 16; 2012 c 287 art 4 s 2,3



Section 85.019 — LOCAL RECREATION GRANTS.

Subdivision 1. Definition. For purposes of this section, "unit of government" means a county, statutory or home rule charter city, or town.

Subd. 2. Parks and outdoor recreation areas. (a) The commissioner shall administer a program to provide grants to units of government for up to 50 percent of the costs of acquisition and betterment of public land and improvements needed for parks and other outdoor recreation areas and facilities, including costs to create veterans memorial gardens and parks.

(b) For units of government outside the metropolitan area as defined in section 473.121, subdivision 2, the local match required for a grant to acquire or better a regional park or regional outdoor recreation area is $2 of nonstate money for each $3 of state money.

Subd. 3. [Repealed by amendment, 1995 c 220 s 68]

Subd. 4. [Repealed by amendment, 1995 c 220 s 68]

Subd. 4a. Natural and scenic areas. The commissioner shall administer a program to provide grants to units of government and school districts for the acquisition and betterment of natural and scenic areas such as blufflands, prairies, shorelands, wetlands, and wooded areas. A grant may not exceed 50 percent or $500,000, whichever is less, of the costs of acquisition and betterment of land acquired under this subdivision. The commissioner shall make payment to a unit of government upon receiving documentation of reimbursable expenditures.

Subd. 4b. Regional trails. The commissioner shall administer a program to provide grants to units of government for acquisition and betterment of public land and improvements needed for trails outside the metropolitan area deemed to be of regional significance according to criteria published by the commissioner. Recipients must provide a nonstate cash match of at least 25 percent of total eligible project costs. If land used for the trails is not in full public ownership, then the recipients must prove it is dedicated to the purposes of the grants for at least 20 years. The commissioner shall make payment to a unit of government upon receiving documentation of reimbursable expenditures. A unit of government may enter into a lease or management agreement for the trail, subject to section 16A.695.

Subd. 4c. Trail connections. The commissioner shall administer a program to provide grants to units of government for acquisition and betterment of public land and improvements needed for trails that connect communities, trails, and parks and thereby increase the effective length of trail experiences. Recipients must provide a nonstate cash match of at least 25 percent of total eligible project costs. If land used for the trails is not in full public ownership, then the recipients must prove it is dedicated to the purposes of the grants for at least 20 years. The commissioner shall make payment to a unit of government upon receiving documentation of reimbursable expenditures. A unit of government may enter into a lease or management agreement for the trail, subject to section 16A.695.

Subd. 5. Powers; rules. The commissioner has all powers necessary and convenient to implement this section, including the authority to adopt rules for the program under chapter 14.

History: 1993 c 172 s 35; 1994 c 643 s 48; 1995 c 220 s 68; 1996 c 407 s 35; 1998 c 404 s 35; 1999 c 231 s 102-104; 2000 c 492 art 1 s 40; 2002 c 393 s 42,43; 2005 c 20 art 1 s 31; 2006 c 258 s 32; 2011 c 107 s 37,38



Section 85.021 — ACQUISITION OF LAND, MINNESOTA VALLEY TRAIL.

Subdivision 1. Acquisition of entire tract. The commissioner of natural resources on determining that it is necessary to acquire any interest in a part of a tract or parcel of real estate for purposes of the Minnesota Valley Trail, may acquire in fee the whole or any additional parts of the tract or parcel that the commissioner deems to be in the best interests of the state.

Subd. 2. Conveyance of excess. Within one year after acquiring excess real estate pursuant to subdivision 1, the commissioner of natural resources shall notify the governor that the excess real estate is available for sale. The commissioner shall then publish notice of sale for three successive weeks in a newspaper of general circulation in the territory from which bids are likely to be received. After receipt of sealed bids, and upon recommendation of the commissioner of natural resources, the governor shall convey the excess real estate by quitclaim deed in a form approved by the attorney general in the name of the state to the highest responsible bidder. The deed may contain restrictive clauses limiting the use of the real estate in the interest of preserving the integrity of the trail when the commissioner finds that the restrictions are reasonably necessary.

Subd. 3. Leasing. The commissioner may lease for the term between the acquisition and sale thereof and for a fair rental rate and upon terms and conditions that the commissioner deems proper, any excess real estate acquired under the provisions of this section and any real estate acquired in fee for natural resources purposes and not presently needed therefor. All rents received from the leases shall be paid into the state treasury.

History: 1975 c 144 s 2; 1980 c 458 s 13,14; 1986 c 444



Section 85.04 — ENFORCEMENT DIVISION EMPLOYEES.

Subdivision 1. Peace officer employment. The commissioner of natural resources may employ peace officers as defined under section 626.84, subdivision 1, paragraph (c), to enforce laws governing the use of state parks, state monuments, state recreation areas, and state waysides.

Subd. 2. Other employees. The commissioner of natural resources may designate certain employees according to section 84.0835 to enforce laws governing the use of state parks, state monuments, state recreation areas, state waysides, state forest lands when incidental to normal forestry duties, and state forest subareas.

History: (6461) 1923 c 430 s 9; 1969 c 525 s 1; 2003 c 128 art 1 s 42; 2004 c 260 s 8



Section 85.045 — ADOPT-A-PARK PROGRAM.

Subdivision 1. Creation. The Minnesota adopt-a-park program is established. The commissioner shall coordinate the program through the regional offices of the Department of Natural Resources.

Subd. 2. Purpose. The purpose of the program is to encourage business and civic groups or individuals to assist, on a volunteer basis, in improving and maintaining state parks, state recreation areas, monuments, historic sites, and trails.

Subd. 3. Agreements. (a) The commissioner shall enter into informal agreements with business and civic groups or individuals for volunteer services to maintain and make improvements to real and personal property in state parks, monuments, historic sites, and trails in accordance with plans devised by the commissioner after consultation with the groups.

(b) The commissioner may erect appropriate signs to recognize and express appreciation to groups and individuals providing volunteer services under the adopt-a-park program.

(c) The commissioner may provide assistance to enhance the comfort and safety of volunteers and to facilitate the implementation and administration of the adopt-a-park program.

Subd. 4. Worker displacement prohibited. The commissioner may not enter into any agreement that has the purpose of or results in the displacement of public employees by volunteers participating in the adopt-a-park program under this section. The commissioner must certify to the appropriate bargaining agent that the work performed by a volunteer will not result in the displacement of currently employed workers or workers on seasonal layoff or layoff from a substantially equivalent position, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits.

History: 1991 c 242 s 1; 1993 c 172 s 36; 1997 c 187 art 3 s 22



Section 85.0505 — FOOD AND BEVERAGE SERVICE IN STATE PARKS.

Subdivision 1. Itasca State Park. Minnesota-produced wine and beer may be sold and consumed by the drink at the restaurant in Douglas Lodge in Itasca State Park, subject to other laws relating to the sale of intoxicating liquor.

Subd. 2. [Repealed, 2009 c 176 art 1 s 52]

History: 1987 c 128 s 6; 1997 c 236 s 2



Section 85.0506 — LAKE VERMILION-SOUDAN UNDERGROUND MINE STATE PARK; HOISTS.

The Lake Vermilion-Soudan Underground Mine State Park mine tour operation is exempt from sections 326B.163 to 326B.191. The federal mine code for hoists that lift people under Code of Federal Regulations, title 30, part 57, subpart R, applies to the Lake Vermilion-Soudan Underground Mine State Park hoist. The commissioner shall employ a hoist safety expert to conduct an annual inspection of the hoist system at the Lake Vermilion-Soudan Underground Mine State Park.

History: 1Sp2015 c 4 art 4 s 36



Section 85.052 — USES OF STATE PARKS; FEES.

Subdivision 1. Authority to establish. (a) The commissioner may establish, by written order, provisions for the use of state parks for the following:

(1) special parking space for automobiles or other motor-driven vehicles in a state park or state recreation area;

(2) special parking spurs, campgrounds for automobiles, sites for tent camping, and special auto trailer coach parking spaces, for the use of the individual charged for the space;

(3) improvement and maintenance of golf courses already established in state parks, and charging reasonable use fees; and

(4) providing water, sewer, and electric service to trailer or tent campsites and charging a reasonable use fee.

(b) Provisions established under paragraph (a) are exempt from section 16A.1283 and the rulemaking provisions of chapter 14. Section 14.386 does not apply.

Subd. 2. State park pageants. (a) The commissioner may stage state park pageants in a state park, municipal park, or on other land near or adjoining a state park and charge an entrance or use fee for the pageant. All receipts from the pageants must be used in the same manner as though the pageants were conducted in a state park.

(b) The commissioner may establish, by written order, state park pageant areas to hold historical or other pageants conducted by the commissioner of a state agency or other public agency. Establishment of the areas is exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 3. Fee for certain parking and campsite use. (a) An individual using spaces in state parks under subdivision 1, clause (2), shall be charged daily rates determined and set by the commissioner in a manner and amount consistent with the type of facility provided for the accommodation of guests in a particular park and with similar facilities offered for tourist camping and similar use in the area.

(b) The fee for special parking spurs, campgrounds for automobiles, sites for tent camping, and special auto trailer coach parking spaces is one-half of the fee set in paragraph (a) on Sunday through Thursday of each week for a physically disabled person:

(1) with a motor vehicle that has disability plates issued under section 168.021, subdivision 1;

(2) who possesses a certificate issued under section 169.345; or

(3) who possesses an interagency access pass for state residents with permanent disabilities, issued by the federal government under the Federal Lands Recreation Enhancement Act.

Subd. 4. Deposit of fees. (a) Fees paid for providing contracted products and services within a state park, state recreation area, or wayside, and for special state park uses under this section shall be deposited in the natural resources fund and credited to a state parks account.

(b) Gross receipts derived from sales, rentals, or leases of natural resources within state parks, recreation areas, and waysides, other than those on trust fund lands, must be deposited in the state treasury and credited to the state parks working capital account.

(c) Notwithstanding paragraph (b), the gross receipts from the sale of stockpile materials, aggregate, or other earth materials from the Iron Range Off-Highway Vehicle Recreation Area shall be deposited in the dedicated accounts in the natural resources fund from which the purchase of the stockpile material was made. Notwithstanding paragraph (b), the payments made under section 93.22, subdivision 1, paragraph (c), pursuant to a state mineral lease on lands and mineral rights purchased for and within the Iron Range Off-Highway Vehicle Recreation Area shall be deposited in the dedicated accounts in the natural resources fund from which the purchase of the lands was made.

Subd. 5. Establishing fees. Except as otherwise specified in law, and notwithstanding sections 16A.1283 and 16A.1285, subdivision 2, the commissioner shall, by written order, establish fees providing for the use of state parks and state recreation areas. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 6. State park reservation system. (a) The commissioner may, by written order, develop reasonable reservation policies for campsites and other lodging. These policies are exempt from rulemaking provisions under chapter 14 and section 14.386 does not apply.

(b) The revenue collected from the state park reservation fee established under subdivision 5, including interest earned, shall be deposited in the state park account in the natural resources fund and is annually appropriated to the commissioner for the cost of the state park reservation system.

History: 1987 c 253 s 1; 1989 c 335 art 4 s 106; 1Sp2001 c 2 s 86; 2003 c 128 art 1 s 43; 2004 c 221 s 16-19; 2004 c 255 s 14; 2005 c 64 s 1; 2006 c 281 art 3 s 3; 2010 c 361 art 4 s 29; 2011 c 98 s 1; 1Sp2011 c 2 art 4 s 4; 2012 c 272 s 17; 2013 c 114 art 4 s 15



Section 85.053 — STATE PARK PERMITS.

Subdivision 1. Form, issuance, validity. (a) The commissioner shall prepare and provide state park permits for each calendar year that state a motor vehicle may enter and use state parks, state recreation areas, and state waysides over 50 acres in area. State park permits must be available and placed on sale by January 1 of the calendar year that the permit is valid. A separate motorcycle permit may be prepared and provided by the commissioner.

(b) An annual state park permit may be used from the time it is purchased for a 12-month period. State park permits in each category must be numbered consecutively for each year of issue.

(c) State park permits shall be issued by employees of the Division of Parks and Recreation as designated by the commissioner. State park permits also may be consigned to and issued by agents designated by the commissioner who are not employees of the Division of Parks and Recreation. All proceeds from the sale of permits and all unsold permits consigned to agents shall be returned to the commissioner at such times as the commissioner may direct, but no later than the end of the calendar year for which the permits are effective. No part of the permit fee may be retained by an agent. An additional charge or fee in an amount to be determined by the commissioner, but not to exceed four percent of the price of the permit, may be collected and retained by an agent for handling or selling the permits.

Subd. 2. Requirement. Except as provided in section 85.054, a motor vehicle may not enter a state park, state recreation area, or state wayside over 50 acres in area, without a state park permit issued under this section or a state parks and trails plate issued under section 168.1295. Except for vehicles permitted under subdivisions 7, paragraph (a), clause (2), and 8, the state park permit must be affixed to the lower right corner windshield of the motor vehicle and must be completely affixed by its own adhesive to the windshield, or the commissioner may, by written order, provide an alternative means to display and validate state park permits.

Subd. 2a. Split Rock Lighthouse State Park. Notwithstanding subdivision 2, the commissioner of natural resources may negotiate with the Minnesota Historical Society a special fee structure for the Split Rock Lighthouse state historic site within Split Rock Lighthouse State Park.

Subd. 3. Multiple-vehicle permits. The commissioner shall prescribe and issue multiple-vehicle state park permits for persons who own more than one motor vehicle and who request the permit for additional vehicles on a form prescribed by the commissioner.

Subd. 4. One-day permits. The commissioner shall prescribe a special state park permit for use of state parks, state recreation areas, or state waysides for one day under conditions prescribed by the commissioner. For campers, the permit shall allow for the use of the park where camped from the time of purchase until the camping check-out time of the following day.

Subd. 5. Daily vehicle permit for groups. The commissioner shall prescribe a special daily vehicle state park permit for groups for use of state parks, state recreation areas, or state waysides for up to one day under conditions prescribed by the commissioner.

Subd. 6. Employee's permit. (a) The commissioner shall prescribe and issue an employee's state park permit to state employees, peace officers, and contractors, that must enter areas where state park permits are required to perform official duties. An employee, peace officer, or contractor must display the special permit on the motor vehicle in the same manner as state park permits are displayed.

(b) A motor vehicle displaying only an employee's state park permit may not enter a place where state park permits are required if the vehicle is used for purposes other than performing official duties.

Subd. 7. Disabled persons. (a) The commissioner shall prescribe and issue special state park permits for:

(1) a physically disabled person with a motor vehicle (i) that has disability plates issued under section 168.021, subdivision 1, or (ii) who has a permanent disability certificate issued under section 169.345 and who can demonstrate proof of ownership of the vehicle for which the state park permit is being purchased or proof of a leasehold interest in the vehicle for a term at least as long as the term of the permit;

(2) a physically disabled person who: (i) does not own or operate a motor vehicle; (ii) possesses a statement certified under section 169.345, subdivision 2a; and (iii) applies to the commissioner in writing; and

(3) a permanently disabled person who possesses an interagency access pass for people with permanent disabilities, issued by the federal government under the Federal Lands Recreation Enhancement Act.

(b) For vehicles permitted under paragraph (a), clause (1), the permit or the decal issued under this subdivision is valid only when displayed on a vehicle owned and occupied by the person to whom the permit is issued.

Subd. 8. Military personnel; exemption. (a) A one-day permit, under subdivision 4, shall be issued without a fee for a motor vehicle being used by a person who is serving in active military service in any branch or unit of the United States armed forces and who is stationed outside Minnesota, during the period of active service and for 90 days immediately thereafter, if the person presents the person's current military orders to the park attendant on duty or other designee of the commissioner.

(b) For purposes of this section, "active service" has the meaning given under section 190.05, subdivision 5c, when performed outside Minnesota.

(c) A permit is not required for a motor vehicle being used by military personnel or their dependents who have in their possession the annual pass for United States military and their dependents issued by the federal government for access to federal recreation sites.

Subd. 9. Towed vehicles. The commissioner shall prescribe and issue a temporary permit for a vehicle that enters a park towed by a vehicle used for camping. The temporary permit shall be issued with the camping permit and allows the towed vehicle to be driven in state parks until the camping permit expires.

Subd. 10. Free entrance; disabled veterans. The commissioner shall issue an annual park permit for no charge to any veteran with a total and permanent service-connected disability, and a daily park permit to any resident veteran with any level of service-connected disability, as determined by the United States Department of Veterans Affairs, who presents each year a copy of the veteran's determination letter to a park attendant or commissioner's designee. For the purposes of this section, "veteran" has the meaning given in section 197.447.

History: 1987 c 253 s 2; 1989 c 137 s 1; 1990 c 427 s 1; 1991 c 254 art 2 s 15; 1992 c 481 s 1; 1994 c 458 s 1,2; 1996 c 407 s 36; 2000 c 278 s 1,2; 2003 c 128 art 1 s 44; 2004 c 228 art 1 s 19; 2005 c 64 s 2; 1Sp2005 c 1 art 2 s 50,51; 2006 c 236 art 1 s 2; 2006 c 273 s 2; 2006 c 281 art 3 s 4,5; 2007 c 13 art 2 s 19; 2007 c 131 art 1 s 17,18,96; 2008 c 357 s 17; 2009 c 37 art 1 s 21; 2009 c 176 art 1 s 12; 2010 c 361 art 4 s 30; 2012 c 272 s 18; 2013 c 114 art 4 s 16; 2014 c 312 art 13 s 14



Section 85.054 — STATE PARK PERMIT EXEMPTIONS.

Subdivision 1. State Park Open House Day. (a) A state park permit is not required for a motor vehicle to enter a state park, state monument, state recreation area, or state wayside, on one day each calendar year at each park, which the commissioner may designate as State Park Open House Day. The commissioner may designate two consecutive days as State Park Open House Day, if the open house is held in conjunction with a special pageant described in section 85.052, subdivision 2.

(b) The commissioner shall announce the date of each State Park Open House Day at least 30 days in advance of the date it occurs.

(c) The State Park Open House Day is to acquaint the public with state parks, recreation areas, and waysides.

Subd. 2. Fort Snelling Memorial Chapel Island. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the Fort Snelling Memorial Chapel Island portion of Fort Snelling State Park.

Subd. 3. [Repealed, 2008 c 357 s 40]

Subd. 4. Jay Cooke State Park. A state park permit is not required and a fee must not be charged for motor vehicle entry or parking at the Veterans Memorial scenic overlook portion of Jay Cooke State Park.

Subd. 5. Gooseberry Falls State Park. A state park permit is not required and a fee must not be charged for motor vehicle entry or parking at the Class I highway rest area parking lot located adjacent to marked Trunk Highway 61 and the Gooseberry River at Gooseberry Falls State Park.

Subd. 6. Iron Range Off-Highway Vehicle Recreation Area. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the Iron Range Off-Highway Vehicle Recreation Area, except that the commissioner may establish special event fees.

Subd. 7. Tettegouche State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry at Palisade Head in Tettegouche State Park, provided that motor vehicles entering the park under this provision may not be parked at Palisade Head for more than one hour. A state park permit is not required and a fee may not be charged for the Class I rest area parking area at Tettegouche State Park.

Subd. 8. Zippel Bay State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the parking area located adjacent to County State-Aid Highway No. 4 at Zippel Bay State Park, Lake of the Woods County.

Subd. 9. Lake Bemidji State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry to, use of roads to, or parking at the Department of Natural Resources regional headquarters portion of Lake Bemidji State Park.

Subd. 10. Red River State Recreation Area. A state park permit is not required and a fee may not be charged for any portion of the Red River State Recreation Area located outside of the campground.

Subd. 11. Big Bog State Recreation Area. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the parking area located north of Tamarac River in the southern unit of Big Bog State Recreation Area, Beltrami County.

Subd. 12. Lake Vermilion-Soudan Underground Mine State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the visitor parking area of Soudan Underground Mine and the Stuntz Bay boat house area.

Subd. 13. Cuyuna Country State Recreation Area. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at Croft Mine Historical Park and Portsmouth Mine Lake Overlook in Cuyuna Country State Recreation Area, except for overnight camping.

Subd. 14. Grand Portage State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the Class 1 highway rest area parking lot located adjacent to marked Trunk Highway 61 and Pigeon River at Grand Portage State Park.

Subd. 15. John A. Latsch State Park. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the parking lot located adjacent to John Latsch Road and Trunk Highway 61 at John A. Latsch State Park.

Subd. 16. Greenleaf Lake State Recreation Area. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at Greenleaf Lake State Recreation Area.

Subd. 17. School-sanctioned activities. A state park permit is not required and a fee may not be charged for vehicles transporting K-12 students engaged in school-sanctioned activities at state parks.

Subd. 18. La Salle Lake State Recreation Area. A state park permit is not required and a fee may not be charged for motor vehicle entry, use, or parking in La Salle Lake State Recreation Area unless the occupants of the vehicle enter, use, or park in a developed campground, overnight, or day-use area.

History: 1987 c 253 s 3; 1994 c 448 s 3; 1995 c 215 s 2; 1996 c 407 s 37; 1997 c 236 s 3; 1998 c 391 s 1; 2002 c 376 s 3; 2004 c 255 s 15,16; 1Sp2005 c 1 art 2 s 52,53; 2006 c 281 art 3 s 6; 2007 c 13 art 1 s 5; 2007 c 57 art 1 s 41; 2008 c 357 s 18; 2009 c 176 art 1 s 13-15; 2013 c 114 art 4 s 17; 1Sp2015 c 4 art 4 s 37



Section 85.055 — STATE PARK PERMIT FEES.

Subdivision 1. Fees. The fee for state park permits for:

(1) an annual use of state parks is $25;

(2) a second or subsequent vehicle state park permit is $18;

(3) a state park permit valid for one day is $5;

(4) a daily vehicle state park permit for groups is $3;

(5) an annual permit for motorcycles is $20;

(6) an employee's state park permit is without charge; and

(7) a state park permit for persons with disabilities under section 85.053, subdivision 7, paragraph (a), clauses (1) to (3), is $12.

The fees specified in this subdivision include any sales tax required by state law.

Subd. 1a. Patron permit fee. Notwithstanding section 16A.1283, the commissioner of natural resources may, by written order, provide a special patron permit allowing persons to pay an additional amount above the annual permit fee required in subdivision 1. The additional amount paid under this subdivision is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 1b. Discounts. Except as otherwise specified in law, and notwithstanding section 16A.1285, subdivision 2, the commissioner may by written order authorize waiver or reduction of state park entrance fees.

Subd. 2. Fee deposit and appropriation. The fees collected under this section shall be deposited in the natural resources fund and credited to the state parks account. Money in the account, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, and the state park reservation system fee established by the commissioner under section 85.052, subdivisions 5 and 6, is available for appropriation to the commissioner to operate and maintain the state park system.

History: 1987 c 253 s 4; 1988 c 686 art 1 s 55; 1989 c 335 art 4 s 22; 1991 c 254 art 2 s 16; 1994 c 458 s 3; 1996 c 407 s 38; 1997 c 216 s 67; 2001 c 7 s 22; 1Sp2001 c 2 s 87; 2003 c 128 art 1 s 45; 2004 c 221 s 20; 1Sp2005 c 1 art 2 s 54,55; 2006 c 281 art 3 s 7; 2009 c 176 art 1 s 16; 2013 c 114 art 4 s 18,19; 2014 c 275 art 1 s 13



Section 85.056 — STATE PARKS AND TRAILS DONATION ACCOUNT.

Subdivision 1. Establishment. The state parks and trails donation account is established as a separate account in the natural resources fund. The account shall be administered by the commissioner of natural resources as provided in this section.

Subd. 2. Funding sources. The state parks and trails donation account shall consist of contributions made under section 168.1295 and other contributions. The contributions may be made in cash, property, land, or interests in land.

Subd. 3. Uses. Money in the account is appropriated to the commissioner of natural resources to operate and maintain the state parks and trails system.

History: 2014 c 312 art 13 s 15



Section 85.06 — SCHOOLHOUSES IN CERTAIN STATE PARKS.

The commissioner is hereby authorized to allow the construction and use of schoolhouses in any state park the area of which is not less than 3,000 acres.

History: (6472) 1919 c 368 s 1



Section 85.20 — VIOLATIONS OF RULES; LITTERING; PENALTIES.

Subdivision 1. Violation of rules. (a) Any person who, within the limits of any outdoor recreation unit established in chapter 86A, shall willfully cut, injure, or destroy any live tree, shrub, timber, evergreen, or ornamental plant of any kind, or who shall willfully injure, remove, destroy, deface, or mutilate any guideboard, guidepost, furniture, fixture, improvement, monument, tablet, or other property of the state of any kind, or who shall willfully violate, or fail to comply with, any rule of the commissioner adopted according to section 86A.06, is guilty of a petty misdemeanor.

(b) Violations under paragraph (a) adopted for wildlife management areas described in section 86A.05, subdivision 8, are misdemeanors, consistent with game and fish law penalties defined in section 97A.301, subdivision 1, clause (6).

(c) If a different penalty is provided in another section of law for the violation and the person is charged under that section of law, the penalty specified for the violation will control over the penalty specified in paragraphs (a) and (b). Violations relating to the taking of wild animals are subject to the penalties as specified in the game and fish laws described in section 97A.011.

Subd. 2. [Repealed, 1975 c 353 s 41]

Subd. 3. [Repealed, 1975 c 353 s 41]

Subd. 4. [Repealed, 1975 c 353 s 41]

Subd. 5. [Repealed, 1975 c 353 s 41]

Subd. 6. Littering; penalty. (a) No person shall drain, throw, or deposit upon the lands and waters within any unit of the outdoor recreation system as defined in section 86A.04 any substance, including cigarette filters and debris from fireworks, that would mar the appearance, create a stench, destroy the cleanliness or safety of the land, or would be likely to injure any animal, vehicle, or person traveling upon those lands and waters. The operator of a vehicle or watercraft, except a school bus or a vehicle transporting passengers for hire and regulated by a successor agency of the former Interstate Commerce Commission, shall not permit articles to be thrown or discarded from the vehicle upon any lands or waters within any unit of the outdoor recreation system.

(b) Violation of this subdivision is a misdemeanor. Any person sentenced under this subdivision shall in lieu of the sentence imposed be permitted, under terms established by the court, to work under the direction of the Department of Natural Resources at clearing rubbish, trash, and debris from any unit of the outdoor recreation system. The court may for any violation of this subdivision order the offender to perform such work under terms established by the court with the option of a jail sentence being imposed.

(c) In lieu of enforcement under paragraph (b), this subdivision may be enforced by imposition of a civil penalty and an action for damages for littering under section 115A.99.

History: (6462, 6467-6, 6471, 6490, 6496, 6500, 6504, 6508) RL s 2500,2503; 1905 c 297 s 5; 1911 c 259 s 5; 1911 c 355 s 5; 1913 c 361 s 5; 1923 c 430 s 10; 1933 c 396 s 6; 1969 c 525 s 3,4; 1975 c 168 s 1; 1985 c 248 s 70; 1994 c 412 s 1; 2002 c 351 s 2; 2003 c 2 art 4 s 4; 2003 c 28 art 1 s 9; 2012 c 272 s 19



Section 85.205 — RECEPTACLES FOR RECYCLING.

The commissioner of natural resources must provide recycling conveniences at all state parks.

(a) State park managers must provide and maintain adequate receptacles for collection of food containers for recycling in all state parks.

(b) Appropriate recycling information must be available to all state park visitors.

(c) State park managers must post a notice of recycling availability at appropriate locations within each state park.

(d) State park managers must where practicable recycle the gathered recyclable materials, provide for the local unit of government to recycle the gathered materials, or contract with private nonprofit groups for recycling.

(e) Money collected by state park managers for recycling must be deposited in the state treasury and credited to the general fund.

History: 1989 c 205 s 1; 1990 c 594 art 3 s 3



Section 85.21 — STATE OPERATION OF PARK, MONUMENT, RECREATION AREA AND WAYSIDE FACILITIES; LICENSE NOT REQUIRED.

The state, in its operation of state park, state monument, state recreation area, and state wayside facilities, shall not be required to obtain or pay for permits or licenses required by statute or by ordinance of governmental subdivisions of private operators in conducting or maintaining similar business or facilities.

History: 1945 c 370 s 1; 1969 c 525 s 5



Section 85.22 — STATE PARKS WORKING CAPITAL ACCOUNT.

Subdivision 1. Designation. The revolving fund established under Laws 1941, chapter 548, section 37, subdivision E, item 4 is the state parks working capital account. The account is to be used to maintain and operate the revenue producing facilities and to operate the resource management and interpretive programs in the state parks within the limits in this section.

Subd. 2. [Repealed, 1965 c 901 s 72]

Subd. 2a. Receipts, appropriation. All receipts derived from the rental or sale of state park items, tours at Forestville Mystery Cave State Park, and operation of Douglas Lodge shall be deposited in the state treasury and be credited to the state parks working capital account. Receipts and expenses from Douglas Lodge shall be tracked separately within the account. Money in the account is annually appropriated for the purchase and payment of expenses attributable to items for resale or rental and operation of Douglas Lodge. Any excess receipts in this account are annually appropriated for state park management and interpretive programs.

Subd. 3. Charges sufficient to defray expenses. Notwithstanding section 16A.1283, the commissioner of natural resources shall, by written order, adjust the schedule of charges for operating facilities within state parks so as to produce income sufficient to defray all expenses required to provide proper operations of said facilities. An adjustment to the schedule of charges is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 4. [Repealed, 1965 c 901 s 72]

Subd. 5. Exemption. Purchases for resale or rental made from the state parks working capital account are exempt from competitive bidding, notwithstanding chapter 16C.

History: 1951 c 460 s 1-4; 1965 c 901 s 71; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1981 c 356 s 276; 1Sp1985 c 13 s 199; 1986 c 444; 1989 c 335 art 4 s 23,24; 1991 c 254 art 2 s 17,18; 1993 c 172 s 37; 2003 c 28 art 1 s 10; 2004 c 221 s 21; 2004 c 255 s 17; 2005 c 10 art 1 s 21; 2010 c 361 art 4 s 31



Section 85.23 — COOPERATIVE LEASES OF AGRICULTURAL LANDS.

On any agricultural lands however acquired, located within a state park, where the use of the lands would not conflict with normal park uses, cooperative farming leases on a sharecrop basis may be completed with nearby farmers to provide needed park services such as grassland restoration or development, weed control, and the provision of food plots, such as corn, for deer, pheasants and other wildlife species that are indigenous to the habitats existing in state parks and which are of value and interest to state park visitors and the general public.

The sharecropping leases may be entered into for state park lands in lieu of any rental arrangement established for use with respect to state lands in any other provision of law.

History: 1977 c 249 s 1



Section 85.32 — STATE WATER TRAILS.

Subdivision 1. Areas marked. The commissioner of natural resources is authorized in cooperation with local units of government and private individuals and groups when feasible to mark state water trails on the Little Fork, Big Fork, Minnesota, St. Croix, Snake, Mississippi, Red Lake, Cannon, Straight, Des Moines, Crow Wing, St. Louis, Pine, Rum, Kettle, Cloquet, Root, Zumbro, Pomme de Terre within Swift County, Watonwan, Cottonwood, Whitewater, Chippewa from Benson in Swift County to Montevideo in Chippewa County, Long Prairie, Red River of the North, Sauk, Otter Tail, Redwood, Blue Earth, Cedar, Shell Rock, and Crow Rivers, which have historic and scenic values, and to mark appropriately points of interest, portages, camp sites, and all dams, rapids, waterfalls, whirlpools, and other serious hazards that are dangerous to canoe, kayak, and watercraft travelers.

Subd. 2. Camp sites, rest areas, river accesses and portages, land acquisition. The commissioner may, in cooperation with local units of government as provided in subdivision 1, acquire land by purchase, grant, gift, devise, exchange, lease or easement for camp sites, rest areas, river accesses and portages. The acquisition of any parcel of land pursuant to this subdivision shall not exceed 20 acres, unless it will or should require a land survey or a larger parcel will be in the best interest of the state, in which case the commissioner may acquire land not to exceed 40 acres or unless specifically authorized by the executive council. The commissioner may also develop and be responsible for the maintenance of campsites, rest areas, river accesses, and portages on the areas acquired, or in cooperation with local units of government, organizations, or individuals, along those rivers designated in subdivision 1.

Subd. 3. Dedication, application of statute. Areas acquired by easement or lease or areas designated and marked under this section shall not be subject to the provisions of section 160.06.

History: 1963 c 386 s 1; 1967 c 862 s 1-3; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1975 c 37 s 1,2; 1976 c 24 s 1; 1976 c 346 s 3; 1977 c 224 s 1; 1983 c 116 s 1; 1995 c 220 s 69; 1996 c 280 s 1; 2000 c 381 s 1; 1Sp2001 c 2 s 88; 2006 c 281 art 1 s 17; 2006 c 282 art 9 s 7; 2007 c 57 art 1 s 42; 2010 c 361 art 4 s 32; 2011 c 107 s 39; 1Sp2015 c 4 art 4 s 38



Section 85.33 — ST. CROIX WILD RIVER AREA; LIMITATIONS ON POWER BOATING.

Subdivision 1. Definition. For the purposes of this section, "motorboat" means any contrivance used or designed for navigation on water which is propelled in any respect by machinery, including but not limited to detachable motors.

Subd. 2. Purpose; rules above mouth of Snake River. In furtherance of the public policy declared by Congress in Public Law 90-542 and Public Law 92-560 of maintaining the essentially wild and scenic character of certain rivers, including a part of the St. Croix, and as an exercise of state powers either recognized or granted by Public Law 90-542 and Public Law 92-560, the commissioner of natural resources may promulgate rules, in the manner provided by chapter 14, which limit or prohibit the operation or use of motorboats on that part of the St. Croix River north of the mouth of the Snake River, located in Section 31, Township 39 North, Range 19 West.

Subd. 3. Rules below mouth of Snake River. After October 1, 1974, if the commissioner of natural resources has not established rules relating to the use of watercraft on that part of the St. Croix River south of the mouth of the Snake River but north of the nine-foot navigational channel at mile 24.5, measured from the mouth of the St. Croix River, pursuant to the request of a local governmental unit in the manner provided by section 86B.205, subdivision 9, the commissioner may establish such rules pursuant to section 86B.205, subdivision 9, notwithstanding the absence of a request from a local governmental unit and notwithstanding the absence of approval of the rules by a majority of the counties affected.

Subd. 4. Concurrent rules required. Rules promulgated by the commissioner pursuant to this section are effective upon adoption of laws or rules providing for similar limitations or prohibitions on the operation and use of motorboats on the same reach of St. Croix River by the state of Wisconsin or its agencies. In exercising the authority granted by this section the commissioner may enter into necessary agreements with either the United States and its agencies, pursuant to section 84.025, or the state of Wisconsin and its agencies.

Subd. 5. Penalty. A person violating any of the provisions of this section or the rules promulgated thereunder by the commissioner is guilty of a misdemeanor.

History: 1973 c 557 s 1; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1990 c 391 art 8 s 16



Section 85.34 — FORT SNELLING LEASE.

Subdivision 1. Upper bluff; lease terms. The commissioner of natural resources with the approval of the Executive Council may lease for purposes of restoration, preservation, historical, recreational, educational, and commercial use and development, that portion of Fort Snelling State Park known as the upper bluff consisting of officer's row, area J, the polo grounds, the adjacent golf course, and all buildings and improvements located thereon, all lying within an area bounded by Minneapolis-St. Paul International Airport, Trunk Highways numbered 5 and 55, and Bloomington Road. The lease or leases shall be in a form approved by the attorney general and for a term of not to exceed 99 years. The lease or leases may provide for the provision of capital improvements or other performance by the tenant or tenants in lieu of all or some of the payments of rent that would otherwise be required.

Subd. 2. Admission. Admission to the property leased pursuant to subdivision 1 shall be exempt from any state park permit or admission fees imposed pursuant to law.

Subd. 3. Sale of intoxicating liquor. The commissioner of public safety with the approval of the Executive Council may issue to the lessee or developer of the property leased pursuant to subdivision 1, an on-sale license for the sale of intoxicating liquor upon the leased property. The annual fee for the license issued pursuant to this subdivision shall be set by the commissioner of public safety at an amount comparable to the fee charged by municipalities in the surrounding area for a similar license. All provisions of chapter 340 shall apply to the sale of intoxicating liquor upon the leased property.

Subd. 4. [Repealed, 2004 c 255 s 51]

Subd. 5. Rule exception. The commissioner of natural resources may provide an exception, in whole or in part, to the rules for use of state parks and other recreational areas for property leased pursuant to subdivision 1. The exception may be provided by commissioner's order and shall be effective for the term of the lease or such lesser period of time specified by the commissioner.

Subd. 6. Minneapolis lease. A lease to the Minneapolis Park and Recreation Board for the purposes of athletic fields and golf course operations is subject to subdivisions 1 to 5, except as provided in this subdivision. Approval of the Executive Council is not required for the lease or the issuance of a liquor license. A lease of any portion of Officer's Row or Area J may include a charge to be paid by the tenant for repayment of a portion of the costs incurred by the Minneapolis Park and Recreation Board for the installation of a new water line on the upper bluff. The total amount to be repaid to the Minneapolis Park and Recreation Board by tenants of Officer's Row and Area J shall not exceed $450,000.

Subd. 7. Disposition of proceeds. (a) All revenue derived from the lease of the Fort Snelling upper bluff, with the exception of payment for costs of the water line as described in subdivision 6, shall be deposited in the natural resources fund and credited to a state park account. Interest earned on the money in the account accrues to the account.

(b) Revenue and expenses from the upper bluff shall be tracked separately within the account. Money in the account derived from the leasing or operation of the property described in subdivision 1 is appropriated annually to the commissioner for the payment of expenses attributable to the leasing, development, and operation of the property described in subdivision 1, including, but not limited to, the maintenance, repair, and rehabilitation of historic buildings and landscapes.

History: 1978 c 573 s 1; 2000 c 488 art 3 s 23-25; 2004 c 255 s 18,19; 2014 c 312 art 13 s 16



Section 85.40 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 85.40 to 85.45 the following terms have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Cross-country ski grant-in-aid program. "Cross-country ski grant-in-aid program" means a program administered by the department, as described in section 85.44.

Subd. 4. Cross-country-ski race. "Cross-country-ski race" means a timed skiing event organized for the participation of a large number of skiers at one time over a course prepared specifically for a ski race.

Subd. 5. Cross-country-ski trail. "Cross-country-ski trail" means a public pathway designated and promoted for cross-country skiing in state parks as defined in section 85.012, on state forest lands as defined in section 89.001, on state trails as defined in section 85.015, on elements of the regional recreation open space system as defined in section 473.147, or on trails within the cross-country ski grant-in-aid program as defined in section 85.44.

Subd. 6. Cross-country skiing. "Cross-country skiing" means traveling across country over snow by human power on skis. "Cross-country skiing" does not require the use of lifts, tows, or other mechanical devices.

Subd. 7. Department. "Department" means the Department of Natural Resources.

History: 1983 c 325 s 2; 1984 c 654 art 2 s 86; 1999 c 231 s 105



Section 85.41 — CROSS-COUNTRY-SKI PASSES.

Subdivision 1. Pass in possession. While skiing on cross-country-ski trails, a person age 16 or over shall carry in immediate possession a valid, signed cross-country-ski pass. A landowner who grants an easement for a grant-in-aid ski trail is not required to have a pass when skiing on the landowner's property.

Subd. 2. License agents. (a) The commissioner may appoint agents to issue and sell cross-country-ski passes. The commissioner may revoke the appointment of an agent at any time.

(b) The commissioner may promulgate additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules promulgated by the commissioner for the accounting and handling of licenses pursuant to section 97A.485, subdivision 11.

(c) An agent must promptly deposit and remit all moneys received from the sale of passes, except issuing fees, to the commissioner.

Subd. 3. Exemptions. (a) Participants in cross-country-ski races and residents of a state or local government operated correctional facility are exempt from the pass requirement in subdivision 1 if a special use permit has been obtained by the organizers of the event or those in an official capacity in advance from the agency with jurisdiction over the cross-country-ski trail. Permits shall require that permit holders return the trail and any associated facility to its original condition if any damage is done by the permittee. Limited permits for special events may be issued and shall require the removal of any trail markers, banners, and other material used in connection with the special event.

(b) Unless otherwise exempted under paragraph (a), students, teachers, and supervising adults engaged in school-sanctioned activities or youth activities sponsored by a nonprofit organization are exempt from the pass requirements in subdivision 1.

(c) A resident that is in the armed forces of the United States, stationed outside of the state, and in the state on leave is exempt from the pass requirement in subdivision 1 if the resident possesses official military leave papers.

(d) A resident who has served at any time during the preceding 24 months in federal active service, as defined in section 190.05, subdivision 5c, outside the United States as a member of the National Guard, or as a reserve component or active duty member of the United Stated armed forces and has been discharged from active service is exempt from the pass requirement in subdivision 1 if the resident possesses official military discharge papers.

Subd. 4. Issuance. The commissioner and agents shall issue and sell cross-country-ski passes. The pass shall be with the skier and available for inspection by any peace or conservation officer. The pass shall include the applicant's signature and other information deemed necessary by the commissioner.

Subd. 5. Issuing fee. In addition to the fee for a cross-country-ski pass, an issuing fee of $1 per pass shall be charged. The issuing fee shall be retained by the seller of the pass. Issuing fees for passes issued by the commissioner shall be deposited in the cross-country-ski account in the natural resources fund and retained for the operation of the electronic licensing system. A pass shall indicate the amount of the fee that is retained by the seller.

History: 1983 c 325 s 3; 1984 c 654 art 2 s 87-89; 1985 c 248 s 70; 1986 c 444; 1987 c 149 art 2 s 6; 1987 c 404 s 101; 1993 c 231 s 3; 1999 c 231 s 106-108; 2000 c 260 s 14; 2004 c 255 s 20-22; 2010 c 361 art 4 s 33



Section 85.42 — USER FEE; VALIDITY.

(a) The fee for an annual cross-country-ski pass is $19 for an individual age 16 and over. The fee for a three-year pass is $54 for an individual age 16 and over. This fee shall be collected at the time the pass is purchased. Three-year passes are valid for three years beginning the previous July 1. Annual passes are valid for one year beginning the previous July 1.

(b) The cost for a daily cross-country skier pass is $5 for an individual age 16 and over. This fee shall be collected at the time the pass is purchased. The daily pass is valid only for the date designated on the pass form.

(c) A pass must be signed by the skier across the front of the pass to be valid and becomes nontransferable on signing.

(d) The commissioner and agents shall issue a duplicate pass to a person whose pass is lost or destroyed, using the process established under section 97A.405, subdivision 3, and rules adopted thereunder. The fee for a duplicate cross-country-ski pass is $2.

History: 1983 c 325 s 4; 1987 c 404 s 102; 1999 c 231 s 109; 1Sp2005 c 1 art 2 s 56; 2010 c 361 art 4 s 34; 2013 c 114 art 4 s 20



Section 85.43 — DISPOSITION OF RECEIPTS; PURPOSE.

(a) Fees from cross-country-ski passes shall be deposited in the state treasury and credited to a cross-country-ski account in the natural resources fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, are appropriated to the commissioner of natural resources for the following purposes:

(1) grants-in-aid for cross-country-ski trails to:

(i) counties and municipalities for construction and maintenance of cross-country-ski trails; and

(ii) special park districts as provided in section 85.44 for construction and maintenance of cross-country-ski trails; and

(2) administration of the cross-country-ski trail grant-in-aid program.

(b) Development and maintenance of state cross-country-ski trails are eligible for funding from the cross-country-ski account if the money is appropriated by law.

History: 1983 c 325 s 5; 1Sp1985 c 13 s 200; 1987 c 404 s 103; 2004 c 255 s 23; 1Sp2005 c 1 art 2 s 57; 2010 c 361 art 4 s 35



Section 85.44 — CROSS-COUNTRY-SKI TRAIL GRANT-IN-AID PROGRAM.

The commissioner shall establish a grant-in-aid program for local units of government and special park districts for the acquisition, development, and maintenance of cross-country-ski trails. Grants shall be available for acquisition of trail easements but may not be used to acquire any lands in fee title. Local units of government and special park districts applying for and receiving grants under this section shall be considered to have cross-country-ski trails for one year following the expiration of their last grant. The department shall reimburse all public sponsors of grants-in-aid cross-country-ski trails based upon criteria established by the department. Prior to the use of any reimbursement criteria, a certain proportion of the revenues shall be allocated on the basis of user fee sales location.

History: 1983 c 325 s 6; 1999 c 231 s 110



Section 85.45 — PENALTIES.

Subdivision 1. Skiing without pass. No person may ski on a cross-country-ski trail without a valid, signed cross-country-ski pass. Any person who violates this subdivision is guilty of a petty misdemeanor.

Subd. 2. False statements. A person who knowingly makes a false statement related to an application for a cross-country-ski pass is guilty of a petty misdemeanor.

History: 1983 c 325 s 7; 1987 c 404 s 104; 1993 c 231 s 4; 1999 c 231 s 111



Section 85.46 — HORSE PASS.

Subdivision 1. Pass in possession. (a) Except as provided in paragraph (b), while riding, leading, or driving a horse on lands administered by the commissioner, except forest roads and forest roads rights-of-way, a person 16 years of age or over shall carry in immediate possession a valid horse pass. The pass must be available for inspection by a peace officer, a conservation officer, or an employee designated under section 84.0835. A person who violates any provision of this subdivision is guilty of a petty misdemeanor.

(b) A valid horse pass is not required under this section for a person riding, leading, or driving a horse on property that is owned by the person or the person's spouse, child, parent, or guardian.

Subd. 2. License agents. (a) The commissioner of natural resources may appoint agents to issue and sell horse passes. The commissioner may revoke the appointment of an agent at any time.

(b) The commissioner may adopt additional rules as provided in section 97A.485, subdivision 11. An agent shall observe all rules adopted by the commissioner for the accounting and handling of passes according to section 97A.485, subdivision 11.

(c) An agent must promptly deposit and remit all money received from the sale of passes, except issuing fees, to the commissioner.

Subd. 3. Issuance. The commissioner of natural resources and agents shall issue and sell horse passes. The pass shall include the applicant's signature and other information deemed necessary by the commissioner. To be valid, a daily or annual pass must be signed by the person riding, leading, or driving the horse, and a commercial annual pass must be signed by the owner of the commercial riding facility.

Subd. 4. Pass fees. (a) The fee for an annual horse pass is $20 for an individual 16 years of age and over. The fee shall be collected at the time the pass is purchased. Annual passes are valid for one year beginning January 1 and ending December 31.

(b) The fee for a daily horse pass is $4 for an individual 16 years of age and over. The fee shall be collected at the time the pass is purchased. The daily pass is valid only for the date designated on the pass form.

(c) The fee for a commercial annual horse pass is $200 and includes issuance of 15 passes. Additional or individual commercial annual horse passes may be purchased by the commercial riding facility owner at a fee of $20 each. Commercial annual horse passes are valid for one year beginning January 1 and ending December 31 and may be affixed to the horse tack, saddle, or person. Commercial annual horse passes are not transferable to another commercial riding facility. For the purposes of this section, a "commercial riding facility" is an operation where horses are used for riding instruction or other equestrian activities for hire or use by others.

Subd. 5. Issuing fee. In addition to the fee for a horse pass, an issuing fee of $1 per pass shall be charged. The issuing fee shall be retained by the seller of the pass. Issuing fees for passes sold by the commissioner of natural resources shall be deposited in the state treasury and credited to the horse pass account in the natural resources fund and are appropriated to the commissioner for the operation of the electronic licensing system. A pass shall indicate the amount of the fee that is retained by the seller.

Subd. 6. Disposition of receipts. Fees collected under this section, except for the issuing fee, shall be deposited in the state treasury and credited to the horse pass account in the natural resources fund. Except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, the fees are appropriated to the commissioner of natural resources for trail acquisition, trail and facility development, and maintenance, enforcement, and rehabilitation of horse trails or trails authorized for horse use, whether for riding, leading, or driving, on land administered by the commissioner.

Subd. 7. Duplicate horse passes. The commissioner of natural resources and agents shall issue a duplicate pass to a person or commercial riding facility owner whose pass is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules adopted thereunder. The fee for a duplicate horse pass is $2, with an issuing fee of 50 cents.

History: 2006 c 282 art 9 s 8; 2008 c 368 art 2 s 7; 2009 c 37 art 1 s 22-24; 2010 c 361 art 4 s 36; 2012 c 272 s 20



Section 85.50 — DEFINITION.

For purposes of sections 85.50 to 85.52, "central Minnesota regional parks and trails plan" or "plan" means a recreational park and trail plan in the counties of Stearns, Benton, and Sherburne that includes, at a minimum, existing regionally significant parks and trails that are identified in the plan under a local unit of government jurisdiction and includes newly developed parks and trails or trail connections to communities, parks, or public open space.

History: 1999 c 65 s 1



Section 85.51 — PLANNING; COORDINATION.

Plan development, adoption, and amendments shall be coordinated with the counties of Stearns, Benton, and Sherburne by an appropriate regional parks and trail coordination board that is created under a joint powers agreement.

History: 1999 c 65 s 2



Section 85.52 — GRANTS; PRIORITIES.

The Regional Parks and Trail Coordination Board under section 85.51 may administer grants from the United States, the state, or other sources to develop, enhance, or maintain the central Minnesota regional parks and trails plan, and must dispose of grant money in accordance with the acceptance of any agreement or contract.

In developing, enhancing, and maintaining the plan, the Parks and Trails Coordination Board must develop priorities for expenditure of grant money.

History: 1999 c 65 s 3



Section 85.53 — PARKS AND TRAILS FUND.

Subdivision 1. Establishment. The parks and trails fund is established in the Minnesota Constitution, article XI, section 15. All money earned by the parks and trails fund must be credited to the fund.

Subd. 2. Expenditures; accountability. (a) A project or program receiving funding from the parks and trails fund must meet or exceed the constitutional requirement to support parks and trails of regional or statewide significance. A project or program receiving funding from the parks and trails fund must include measurable outcomes, as defined in section 3.303, subdivision 10, and a plan for measuring and evaluating the results. A project or program must be consistent with current science and incorporate state-of-the-art technology, except when the project or program is a portrayal or restoration of historical significance.

(b) Money from the parks and trails fund shall be expended to balance the benefits across all regions and residents of the state.

(c) A state agency or other recipient of a direct appropriation from the parks and trails fund must compile and submit all information for funded projects or programs, including the proposed measurable outcomes and all other items required under section 3.303, subdivision 10, to the Legislative Coordinating Commission as soon as practicable or by January 15 of the applicable fiscal year, whichever comes first. The Legislative Coordinating Commission must post submitted information on the Web site required under section 3.303, subdivision 10, as soon as it becomes available.

(d) Grants funded by the parks and trails fund must be implemented according to section 16B.98 and must account for all expenditures. Proposals must specify a process for any regranting envisioned. Priority for grant proposals must be given to proposals involving grants that will be competitively awarded.

(e) Money from the parks and trails fund may only be spent on projects located in Minnesota.

(f) When practicable, a direct recipient of an appropriation from the parks and trails fund shall prominently display on the recipient's Web site home page the legacy logo required under Laws 2009, chapter 172, article 5, section 10, as amended by Laws 2010, chapter 361, article 3, section 5, accompanied by the phrase "Click here for more information." When a person clicks on the legacy logo image, the Web site must direct the person to a Web page that includes both the contact information that a person may use to obtain additional information, as well as a link to the Legislative Coordinating Commission Web site required under section 3.303, subdivision 10.

(g) Future eligibility for money from the parks and trails fund is contingent upon a state agency or other recipient satisfying all applicable requirements in this section, as well as any additional requirements contained in applicable session law. If the Office of the Legislative Auditor, in the course of an audit or investigation, publicly reports that a recipient of money from the parks and trails fund has not complied with the laws, rules, or regulations in this section or other laws applicable to the recipient, the recipient must be listed in an annual report to the legislative committees with jurisdiction over the legacy funds. The list must be publicly available. The legislative auditor shall remove a recipient from the list upon determination that the recipient is in compliance. A recipient on the list is not eligible for future funding from the parks and trails fund until the recipient demonstrates compliance to the legislative auditor.

(h) Any state agency or organization requesting a direct appropriation from the parks and trails fund must inform the house of representatives and senate committees having jurisdiction over the parks and trails fund, at the time the request for funding is made, whether the request is supplanting or is a substitution for any previous funding that was not from a legacy fund and was used for the same purpose.

Subd. 3. Metropolitan area distribution formula. Money appropriated from the parks and trails fund to the Metropolitan Council shall be distributed to implementing agencies, as defined in section 473.351, subdivision 1, paragraph (a), as grants according to the following formula:

(1) 45 percent of the money must be disbursed according to the allocation formula in section 473.351, subdivision 3, to each implementing agency;

(2) 31.5 percent of the money must be distributed based on each implementing agency's relative share of the most recent estimate of the population of the metropolitan area;

(3) 13.5 percent of the money must be distributed based on each implementing agency's relative share of nonlocal visits based on the most recent user visitation survey conducted by the Metropolitan Council; and

(4) ten percent of the money must be distributed as grants to implementing agencies for land acquisition within Metropolitan Council approved regional parks and trails master plan boundaries under the council's park acquisition opportunity grant program. The Metropolitan Council must provide a match of $2 of the council's park bonds for every $3 of state funds for the park acquisition opportunity grant program.

Subd. 4. Data availability. Data collected by the projects funded with money from the parks and trails fund that have value for planning and management of natural resources, emergency preparedness, and infrastructure investments must conform to the enterprise information architecture developed by the Office of MN.IT Services. Spatial data must conform to geographic information system guidelines and standards outlined in that architecture and adopted by the Minnesota Geographic Data Clearinghouse at the Minnesota Geospatial Information Office. A description of these data that adheres to the Office of MN.IT Services geographic metadata standards must be submitted to the Minnesota Geospatial Information Office to be made available online through the clearinghouse and the data must be accessible and free to the public unless made private under chapter 13. To the extent practicable, summary data and results of projects and programs funded with money from the parks and trails fund should be readily accessible on the Internet and identified as a parks and trails fund project.

Subd. 5. Restoration evaluations. The commissioner of natural resources may convene a technical evaluation panel comprised of five members, including one technical representative from the Board of Water and Soil Resources, one technical representative from the Department of Natural Resources, one technical expert from the University of Minnesota or the Minnesota State Colleges and Universities, and two other representatives with expertise related to the project being evaluated. The commissioner may add a technical representative from a unit of federal or local government. The members of the technical evaluation panel may not be associated with the restoration, may vary depending upon the projects being reviewed, and shall avoid any potential conflicts of interest. Each year, the commissioner may assign a coordinator to identify a sample of up to ten habitat restoration projects completed with parks and trails funding. The coordinator shall secure the restoration plans for the projects specified and direct the technical evaluation panel to evaluate the restorations relative to the law, current science, and the stated goals and standards in the restoration plan and, when applicable, to the Board of Water and Soil Resources' native vegetation establishment and enhancement guidelines. The coordinator shall summarize the findings of the panel and provide a report to the chairs of the respective house of representatives and senate policy and finance committees with jurisdiction over natural resources and spending from the parks and trails fund. The report shall determine if the restorations are meeting planned goals, any problems with the implementation of restorations, and, if necessary, recommendations on improving restorations. The report shall be focused on improving future restorations. Up to one-tenth of one percent of forecasted receipts from the parks and trails fund may be used for restoration evaluations under this section.

History: 2008 c 363 art 5 s 10; 2009 c 101 art 2 s 107; 2009 c 172 art 5 s 6; 2010 c 361 art 1 s 3; art 3 s 2; 1Sp2011 c 6 art 3 s 7; art 5 s 2; 2013 c 134 s 30; 2013 c 142 art 3 s 36; 1Sp2015 c 2 art 5 s 2; 2016 c 172 art 3 s 1



Section 85.535 — PARKS AND TRAILS GRANT PROGRAM.

Subdivision 1. Establishment. The commissioner of natural resources shall administer a program to provide grants from the parks and trails fund to support parks and trails of regional or statewide significance. Grants shall not be made under this section for state parks, state recreational areas, or state trails.

Subd. 2. Priorities. In awarding trails grants under this section, the commissioner shall give priority to trail projects that provide:

(1) connectivity;

(2) enhanced opportunities for commuters; and

(3) enhanced safety.

Subd. 3. Grant amount. A grant amount is not subject to a maximum grant award limitation. Additional consideration shall be given to applicants who provide a nonstate cash match.

Subd. 4. Rule exemption. The commissioner is not subject to the rulemaking provisions of chapter 14 in implementing this section, and section 14.386 does not apply.

History: 2009 c 172 art 3 s 9; 2012 c 264 art 3 s 1



Section 85.536 — GREATER MINNESOTA REGIONAL PARKS AND TRAILS COMMISSION.

Subdivision 1. Establishment; purpose. The Greater Minnesota Regional Parks and Trails Commission is created to undertake system planning and provide recommendations to the legislature for grants funded by the parks and trails fund to counties and cities outside of the seven-county metropolitan area for parks and trails of regional significance.

Subd. 2. Commission. The commission shall include 13 members appointed by the governor with two members from each of the regional parks and trails districts determined under subdivision 5 and one member at large. Membership terms, compensation, and removal of members and filling of vacancies are as provided in section 15.0575.

Subd. 3. First appointments. The governor shall make the first appointment by June 15, 2013. The governor shall designate six of the first appointees to terms ending on the first Monday in January 2015, and the remainder of the first appointees shall serve terms ending the first Monday in January 2016.

Subd. 4. First meeting. The governor or the governor's designee shall convene the first meeting of the commission by July 15, 2013, and shall act as chair until the commission elects a chair. The commission shall elect a chair at its first meeting.

Subd. 5. Districts; plans and hearings. (a) The commissioner of natural resources, in consultation with the Greater Minnesota Regional Parks and Trails Coalition, shall establish six regional parks and trails districts in the state encompassing the area outside the seven-county metropolitan area. The commissioner shall establish districts by combining counties and may not assign a county to more than one district.

(b) The commission shall develop a strategic plan and criteria for determining parks and trails of regional significance that are eligible for funding from the parks and trails fund and meet the criteria under subdivision 6.

(c) Counties within each district may jointly prepare, after consultation with all affected municipalities, and submit to the commission, and from time to time revise and resubmit to the commission, a master plan for the acquisition and development of parks and trails of regional significance located within the district. Districtwide plans and master plans for individual parks and trails must meet the protocols and criteria as set forth in the Greater Minnesota Regional Parks and Trails strategic plan. The counties, after consultation with the commission, shall jointly hold a public hearing on the proposed plan and budget at a time and place determined by the counties. Not less than 15 days before the hearing, the counties shall provide notice of the hearing stating the date, time, and place of the hearing and the place where the proposed plan and budget may be examined by any interested person. At any hearing, interested persons shall be permitted to present their views on the plan and budget.

(d) The commission shall review each master plan to determine whether it meets the conditions of subdivision 6. If it does not, the commission shall return the plan with its comments to the district for revision and resubmittal.

Subd. 6. Regional significance. The commission must determine whether a park or trail is regionally significant under this section based on the definitions and criteria determined in the Greater Minnesota Parks and Trails Strategic Plan, along with the following criteria:

(1) a park must provide a natural resource-based setting and should provide outdoor recreation facilities and multiple activities that are primarily natural resource-based;

(2) a trail must serve more than a local population and where feasible connect to existing or planned state or regional parks or trails;

(3) a park or trail must be utilized by a regional population that may encompass multiple jurisdictions; and

(4) a park may include or a trail may pass unique natural, historic, or cultural features or characteristics.

Subd. 7. Recommendations. (a) In recommending grants under this section, the commission shall make recommendations consistent with master plans.

(b) The commission shall determine recommended grant amounts through an adopted merit-based evaluation process that includes the level of local financial support. The evaluation process is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) When recommending grants, the commission shall consider balance of the grant benefits across greater Minnesota.

(d) Grants may be recommended only for parks and trails included in a plan approved by the commission under subdivision 5.

Subd. 8. Chair. The commission shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 9. Meetings. The commission shall meet at least twice each year. Commission meetings are subject to chapter 13D.

Subd. 10. Report. The commission shall submit a report by January 15 each year listing its recommendations under subdivision 7, in priority order, to the chairs and ranking minority members of the committees of the senate and house of representatives with primary jurisdiction over legacy appropriations.

Subd. 11. Conflict of interest. A member of the commission may not participate in or vote on a decision of the commission relating to an organization in which the member has either a direct or indirect financial interest.

Subd. 12. Definitions. For purposes of this section, "commission" means the Greater Minnesota Regional Parks and Trails Commission established under this section.

History: 2013 c 137 art 3 s 8






Chapter 85A — MINNESOTA ZOO

Section 85A.001 — PURPOSE.

It is the intent of the legislature to foster a partnership between the private sector and the state for the purpose of operating a zoological garden. The legislature seeks to enable the Minnesota Zoological Garden to operate independently, efficiently, and economically and to be active in soliciting nonstate contributions. The legislature seeks to have the food and beverage facilities at the zoological garden operated in a manner designed to respond to the food and beverage service demands of visitors while maximizing the economic benefits accruing to the zoological garden from the operation of food and beverage facilities.

History: 1Sp1985 c 13 s 201; 1987 c 206 s 1



Section 85A.01 — CREATION; ORGANIZATION.

Subdivision 1. Creation. The Minnesota Zoological Garden is established under the supervision and control of the Minnesota Zoological Board. The board consists of 30 public and private sector members having a background or interest in zoological societies or zoo management or an ability to generate community interest in the Minnesota Zoological Garden. Fifteen members shall be appointed by the board after consideration of a list supplied by board members serving on a nominating committee, and 15 members shall be appointed by the governor. One member of the board must be a resident of Dakota County and shall be appointed by the governor after consideration of the recommendation of the Dakota County Board. Board appointees shall not be subject to the advice and consent of the senate.

To the extent possible, the board and governor shall appoint members who are residents of the various geographic regions of the state. Terms, compensation, and removal of members are as provided in section 15.0575. In making appointments, the governor and board shall utilize the appointment process as provided under section 15.0597 and consider, among other factors, the ability of members to garner support for the Minnesota Zoological Garden.

A member of the board may not be an employee of or have a direct or immediate family financial interest in a business that provides goods or services to the zoo. A member of the board may not be an employee of the zoo.

Subd. 1a. [Repealed, 1Sp1985 c 13 s 376 subd 3]

Subd. 1b. [Repealed, 1989 c 335 art 1 s 270]

Subd. 2. Officers. The board shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 3. State employees. The director, officers and employees are included in the meaning of state employee under the provisions of section 352.01, subdivision 2A.

Subd. 4. Board meetings. The board shall meet at such times and places as it may determine.

Subd. 5. Statement of economic interest. Members of the board are not required to file a statement of economic interest with the state Campaign Finance and Public Disclosure Board under section 10A.09.

History: 1969 c 868 s 1; 1976 c 134 s 19-21; 1977 c 368 s 1; 1983 c 301 s 102; 1983 c 305 s 13; 1Sp1985 c 13 s 202,203,374; 1986 c 444; 1987 c 206 s 2-4; 1989 c 335 art 1 s 72; 1997 c 202 art 2 s 63



Section 85A.02 — POWERS AND DUTIES.

Subdivision 1. Generally. The board shall possess the powers and shall be charged with the duties and responsibilities prescribed in this section.

Subd. 2. Zoological garden. The board shall acquire, construct, equip, operate and maintain the Minnesota Zoological Garden at a site in Dakota County legally described in Laws 1975, chapter 382, section 12. The zoological garden shall consist of adequate facilities and structures for the collection, habitation, preservation, care, exhibition, examination or study of wild and domestic animals, including, but not limited to mammals, birds, fish, amphibians, reptiles, crustaceans and mollusks. The board may provide such lands, buildings and equipment as it deems necessary for parking, transportation, entertainment, education, or instruction of the public in connection with such zoological garden. The zoological garden is an official pollinator bank for the state of Minnesota. For purposes of this subdivision, "pollinator bank" means a program to avert the extinction of pollinator species by cultivating insurance breeding populations.

Subd. 3. Research. The board may conduct research studies and programs, collect and analyze data and prepare reports, maps, charts and other information relating to the zoological garden or any wild or domestic animals or may contract for any of such services without complying with chapter 16C.

Subd. 4. [Repealed, 1993 c 337 s 20]

Subd. 5. Gifts, grants, contributions. The board may accept and use gifts, grants, or contributions from any nonstate source. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of, and invest or reinvest the money, securities, or other property given or bequeathed to it from nonstate sources. The principal of these funds, the income from them, and all other revenues received by it from any nonstate source must be placed in the depositories the board determines and is subject to expenditure for the board's purposes, except that expenditures of $25,000 or more must be approved by the full board. Any additional operating expenses incurred by virtue of capital development projects must be paid for with funds other than state appropriations.

Subd. 5a. Employees. (a) The board shall appoint an administrator who shall serve as the executive secretary and principal administrative officer of the board and, subject to its approval, shall operate the Minnesota Zoological Garden and enforce all rules and policy decisions of the board. The administrator must be chosen solely on the basis of training, experience, and other qualifications appropriate to the field of zoo management and development. The board shall set the salary of the administrator; however, any amount exceeding 95 percent of the salary of the governor must consist of nonstate funds. The administrator shall perform duties assigned by the board and serves in the unclassified service at the pleasure of the board. The administrator, with the participation of the board, shall appoint a development director in the unclassified service or contract with a development consultant to establish mechanisms to foster community participation in and community support for the Minnesota Zoological Garden. The board may employ other necessary professional, technical, and clerical personnel. Employees of the zoological garden are eligible for salary supplement in the same manner as employees of other state agencies. The commissioner of management and budget shall determine the amount of salary supplement based on available funds.

(b) The board may contract with individuals to perform professional services and may contract for the purchases of necessary species exhibits, supplies, services, and equipment. The board may also contract for the construction and operation of entertainment facilities on the zoo grounds that are not directly connected to ordinary functions of the zoological garden. The zoo board may not enter into a final agreement for construction of an entertainment facility that is not directly connected to the ordinary functions of the zoo until after final construction plans have been submitted to the chairs of the senate Finance and house of representatives Ways and Means Committees for their recommendations.

The zoo may not contract for entertainment during the period of the Minnesota State Fair that would directly compete with entertainment at the Minnesota State Fair.

Subd. 5b. Exemptions. The board is not subject to sections 3.841 to 3.843, 15.057, 15.061, 16A.1285, and 16A.28; chapters 16B and 16C, except for sections 16B.35, 16B.55, 16C.06, 16C.08, 16C.09, and 16C.16; and chapter 14, except section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to the board's actions.

Subd. 5c. Financial report. The board shall employ a certified public accountant to audit and examine its financial records each year. The board shall submit to the legislative auditor a report of the accountant's examination or audit. The legislative auditor shall review the report and may make additional examinations if these would be in the public interest. The working papers of the certified public accountant relating to the board must be made available to the legislative auditor on request.

Subd. 6. Lands. Lands necessary for any of the purposes enumerated in this section may be acquired by eminent domain proceedings under the authority of chapter 117.

Subd. 7. Rules. The board may enact rules governing the efficient protection of the Minnesota Zoological Garden and the related facilities and the conduct of persons entering therein. Notwithstanding subdivision 5b, rules shall become effective in the manner provided by law for the promulgation of rules by state departments and agencies. The violation of a rule promulgated by the board under this section is a petty misdemeanor. The board may specify that violation of a designated rule shall be sufficient cause for ejection from the grounds of the zoological garden.

Subd. 8. [Repealed, 1973 c 207 s 6]

Subd. 9. Federal laws and regulations. The board shall comply with all federal laws and any rules or regulations prescribed by any agency of the federal government, relating to the quarantine, transportation, examination, habitation, care, and treatment of wild animals. The Department of Natural Resources may prescribe rules supplemental to such federal regulations, relating to the transportation, examination, care, and treatment of wild animals native to this state held or proposed to be acquired by the board and may inspect all such wild animals as often and at such times as it shall deem necessary.

Subd. 10. Wild animal exemption. (a) The board shall not be subject to the provisions of chapters 17, 35, 97A, 97B, and 97C, and section 343.21, subdivision 8, relating to purchase, barter, sale, possession, breeding, or transporting wild animals, but must comply with paragraph (b).

(b) The board must request a permit from the Board of Animal Health for any exemption from the provisions of chapter 35 or rules adopted thereunder and from the Department of Natural Resources for any exemption from the provisions of chapter 97A, 97B, or 97C or rules adopted thereunder.

Subd. 11. Operation. The board shall have all powers necessary or convenient to discharge the duties imposed upon it by law, and to operate the zoological garden in the manner which will best serve the public.

Subd. 12. Report. The board shall report to the legislature by September 15 of each year on the activities of the board and the operation of the zoological garden. The report must summarize the activities of the board and the Minnesota Zoological Garden over the preceding fiscal year ending June 30. The report must be submitted together with the financial report required by subdivision 5c.

Subd. 13. Real estate acquisition. The board may acquire by gift, purchase, or condemnation any real estate, not previously acquired and conveyed to the state by the county of Dakota, necessary to complete the zoo site as described in Laws 1975, chapter 382, section 12 or to meet United States Department of Agriculture certification requirements. Funds from the Minnesota Zoological Garden building account may be expended for the acquisitions.

Subd. 14. Animals. The board may sell or exchange animals determined by it to be superfluous to zoo operations, subject to all state and federal regulations.

Subd. 15. Advertising. The board may provide for promotional and advertising programs which may be developed and implemented either by zoological garden personnel or by contract with outside personnel and which shall be paid for out of funds other than bond revenues.

Subd. 16. Lease-purchase; installment purchase. The board may acquire by lease-purchase or installment purchase contract, transportation systems, facilities and equipment that it determines will substantially enhance the public's opportunity to view, study, or derive information concerning the animals to be located in the zoological garden, and will increase attendance at the garden. The contracts may provide for: (1) the payment of money over a 12-year period, or over a longer period not exceeding 25 years if approved by the board; (2) the payment of money from any funds of the board not pledged or appropriated for another purpose; (3) indemnification of the lessor or seller for damage to property or injury to persons due primarily to the actions of the board or its employees; (4) the transfer of title to the property to the board upon execution of the contract or upon payment of specified amounts; (5) the reservation to the lessor or seller of a security interest in the property; and (6) any other terms that the board determines to be commercially reasonable. Property so acquired by the board, and its purchase or use by the board, or by any nonprofit corporation having a concession from the board requiring its purchase, shall not be subject to taxation by the state or its political subdivisions. Each contract shall be subject to the provisions of chapter 16C, relating to competitive bidding, provided that, notwithstanding subdivision 5b, the board is not required to readvertise for competitive proposals for any transportation system, facilities and equipment heretofore selected from competitive proposals.

Subd. 17. Additional powers. (a) The board may establish a schedule of charges for admission to or the use of the Minnesota Zoological Garden or any related facility. Notwithstanding section 16A.1283, legislative approval is not required for the board to establish a schedule of charges for admission or use of the Minnesota Zoological Garden or related facilities. The board shall have a policy admitting elementary school children at a reduced charge when they are part of an organized school activity. The Minnesota Zoological Garden will offer free admission throughout the year to economically disadvantaged Minnesota citizens equal to ten percent of the average annual attendance. However, the zoo may charge at any time for parking, special services, and for admission to special facilities for the education, entertainment, or convenience of visitors.

(b) The board may provide for the purchase, reproduction, and sale of gifts, souvenirs, publications, informational materials, food and beverages, and grant concessions for the sale of these items. Notwithstanding subdivision 5b, section 16C.09 does not apply to activities authorized under this paragraph.

Subd. 18. Purchasing. The board may contract for supplies, materials, purchase or rental of equipment, and utility services. Except as provided in subdivision 5b, chapter 16C does not apply to these contracts.

History: 1969 c 868 s 2; 1969 c 1129 art 10 s 2; 1973 c 207 s 1,4; 1974 c 406 s 60; 1975 c 382 s 2,3; 1977 c 455 s 78; 1979 c 333 s 75; 1980 c 433 s 1; 1985 c 248 s 70; 1Sp1985 c 13 s 204-214; 1987 c 404 s 105; 1988 c 629 s 16; 1989 c 155 s 6; 1989 c 335 art 1 s 73-78; 1995 c 220 s 70; 1996 c 305 art 3 s 7; 1997 c 187 art 5 s 11; 2Sp1997 c 3 s 13; 1998 c 254 art 1 s 20; 1998 c 386 art 2 s 27-30; 1999 c 99 s 11; 2000 c 501 s 3; 2002 c 220 art 8 s 10; 2003 c 128 art 1 s 46; 2004 c 284 art 2 s 10; 2008 c 194 s 3; 2009 c 101 art 2 s 109; 2013 c 121 s 20; 2014 c 312 art 13 s 17



Section 85A.04 — ZOOLOGICAL GARDEN ACCOUNTS OPERATING RECEIPTS.

Subdivision 1. Deposit. All receipts from parking and admission to the Minnesota Zoological Garden shall be deposited in the state treasury and credited to an account in the special revenue fund, and are annually appropriated to the board for operations and maintenance.

Subd. 1a. [Repealed, 1979 c 333 s 108]

Subd. 1b. [Repealed, 1979 c 333 s 108]

Subd. 2. [Repealed, 1989 c 271 s 36]

Subd. 3. [Repealed, 1Sp1985 c 13 s 376]

Subd. 4. Zoo concession and revenue account. All receipts and interest from the operation of zoo concessions, memberships, and donations must be deposited in a special account in the special revenue fund and are appropriated to the board.

History: 1969 c 868 s 4; 1973 c 207 s 2; 1973 c 492 s 14; 1975 c 382 s 6-9; 1976 c 2 s 172; 1977 c 455 s 79; 1979 c 333 s 78,79; 1981 c 356 s 277,278; 1983 c 301 s 103,104; 1984 c 597 s 40; 1Sp1985 c 13 s 215,374; 1987 c 404 s 106; 1989 c 335 art 4 s 25,26; 1992 c 513 art 2 s 22; 1997 c 216 s 68



Section 85A.05 — MINNESOTA ZOOLOGICAL GARDEN BONDS.

Subdivision 1. Purpose and appropriation. For the purpose of providing money appropriated to the Minnesota Zoological Board from the Minnesota Zoological Garden building account for the acquisition and betterment of public land, buildings, and improvements of a capital nature, when authorized by law and requested by the board, the commissioner of management and budget shall sell and issue bonds of the state of Minnesota for the prompt and full payment of which, with interest thereon, the full faith, credit, and taxing powers of the state are irrevocably pledged. The proceeds of such bonds shall be credited to the building account, except that accrued interest and any premium received on sale of the bonds shall be credited to the state bond fund account referred to in subdivision 4, together with any additional sum directed to be so credited by any law authorizing an issue of such bonds. Bonds shall be issued pursuant to this section only as authorized by subdivision 6 or by another law in accordance with the provisions of the Constitution, article XI, section 7. Any law authorizing the issuance of bonds in the manner provided in this section shall, together with this section, constitute complete authority for such issue, and such bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuance of bonds. Upon request by resolution of the Minnesota Zoological Board and upon authorization as provided in subdivision 1, the commissioner of management and budget shall sell and issue Minnesota Zoological Garden bonds in the aggregate amount requested, upon sealed bids and upon such notice, at such price, in such form and denominations, bearing interest at such rate or rates, maturing in such amounts and on such dates, without option of prepayment or subject to prepayment upon such notice and at such times and prices, payable at such bank or banks within or outside the state, with such provisions for registration, conversion, and exchange and for the issuance of notes in anticipation of the sale or delivery of definitive bonds, and in accordance with such further rules, as the commissioner of management and budget shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of management and budget under official seal. The signature on the bonds and any appurtenant interest coupons and the seal may be printed, lithographed, engraved, or stamped thereon, except that each bond shall be authenticated by the manual signature on its face of the commissioner of management and budget or of an officer of a bank designated by them as authenticating agent. The commissioner of management and budget shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, execution, delivery, and other expenses of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for such purposes, shall be paid from the Minnesota Zoological Garden building account, and the amounts necessary therefor are appropriated from that account; provided that if any amount is specifically appropriated for this purpose in an act authorizing the issuance of bonds pursuant to this section, such expenses shall be limited to the amount so appropriated.

Subd. 4. State zoological garden bond account in the state bond fund. The commissioner of management and budget shall maintain in the state bond fund a separate bookkeeping account, which shall be designated as the state zoological garden bond account, to record receipts and disbursements of money transferred to the fund to pay Minnesota Zoological Garden bonds and income from the investment of such money, which income shall be credited to the account in each fiscal year. The legislature may appropriate to the bond account any money in the state treasury not otherwise appropriated. On November 1 of each year there shall be transferred to the bond account all of the money then available under any such appropriation or such lesser sum as will be sufficient, with all money previously transferred to the account and all income from the investment of such money, to pay all principal and interest then and theretofore due and all principal and interest to become due to and including July 1 in the second ensuing year on Minnesota Zoological Garden bonds. All money so transferred and all income from the investment thereof shall be available for the payment of such bonds and interest thereon, and so much thereof as may be necessary is appropriated for such payments. The state auditor and commissioner of management and budget are directed to make the appropriate entries in the accounts of the respective funds.

Subd. 5. Tax levy. On or before December 1, in each year, the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then and theretofore credited to the Minnesota Zoological Garden bond account, to pay the entire amount of principal and interest then and theretofore due and principal and interest to become due on or before July 1 in the second year thereafter on Minnesota Zoological Garden bonds. This tax shall be subject to no limitation of rate or amount until all such bonds and interest thereon are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal of and interest on the bonds are payable from such proceeds, and the whole thereof, or so much as may be necessary, is appropriated for such payments. If at any time there is insufficient money from the proceeds of such taxes to pay the principal and interest when due on Minnesota Zoological Garden bonds, such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated, with such sums from tax levies and the general fund subject to future reimbursement to the bond fund by the Minnesota Zoological Garden bond account.

Subd. 6. Bond authorization and appropriations. For the purpose of providing money for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the Minnesota Zoological Garden in accordance with the comprehensive plan of the Minnesota Zoological Board adopted in accordance with section 85A.02, subdivision 2, the commissioner of management and budget is directed to sell and issue Minnesota Zoological Garden bonds in the amount of $23,025,000 in the manner and upon the conditions provided in subdivisions 1 to 5. The commissioner of management and budget may sell or issue an additional $2,350,000 of bonds, but no part thereof shall be expended unless equally matched by other than state appropriations. Any gifts, grants, or contributions accepted pursuant to section 85A.02, subdivision 5, other than contribution of lands by governmental entities, for the establishment or operation of the Minnesota Zoological Garden, whether in cash or in kind, shall be considered as matching funds. Noncash items shall be tangible real or personal property and shall be attributed as matching funds according to their fair market value at the time of receipt. The bonds may include a sum representing interest to accrue on the bonds from and after its date of issue through the anticipated period of construction and development of the zoological garden, which sum is needed for the payment and security of the interest payments during that period, but in no event shall the bonds exceed the maximum amount stated above. The bonds shall be sold, issued, and secured as provided in subdivisions 1 to 5 and in article XI, section 7, of the Constitution, except that none of the bonds of any series issued pursuant to this authorization shall mature earlier than one year after the date of completion of the Minnesota Zoological Garden and related facilities as estimated by the Minnesota Zoological Board at the time of the issuance of such series. The proceeds of the bonds, except premium and accrued interest, are appropriated for expenditure by the Minnesota Zoological Board for the purpose for which the bonds are authorized in accordance with the provisions of Minnesota Statutes 1988, section 85A.04, subdivision 2. In order to reduce the amount of taxes otherwise required by the Constitution to be levied for the payment of interest and principal on the bonds, there is also appropriated annually to the Minnesota state zoological bond account in the state bond fund from the general fund a sum of money sufficient in amount, when added to the balance on hand on November 1 in each year in the bond account, to pay all principal and interest due and to become due on the bonds to and including July 1 in the second ensuing year. The money received and on hand pursuant to this annual appropriation is available in the state bond fund prior to the levy of the tax in any year required by the Constitution and by subdivision 5 and shall be used to reduce the amount of the tax otherwise required to be levied.

History: 1973 c 207 s 3; 1973 c 492 s 14; 1975 c 382 s 10,11; 1976 c 2 s 172; 1979 c 333 s 80-82; 1982 c 424 s 130; 1985 c 248 s 70; 1Sp1985 c 13 s 374; 1Sp1985 c 14 art 4 s 8; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 12; 2003 c 112 art 2 s 13,50; 2009 c 101 art 2 s 109; 2016 c 158 art 1 s 23-25






Chapter 85B — LAKE SUPERIOR CENTER AUTHORITY

Section 85B.01 — PURPOSE.

The legislature determines that it is in the public interest and an objective of the state that its citizens and the citizens of the world be better informed about the importance of preserving and restoring the large freshwater lakes of the world, including Lake Superior. The legislature determines that an enhanced public awareness of the vital role which the large freshwater lakes play in the ecosystem is an essential element in a wider program to provide for the protection and preservation of these lakes. The legislature also determines that the transfer of data and scientific findings about the large freshwater lakes of the world to the policy makers and citizens of the state, our nation, and the world is essential.

The legislature determines that as the largest surface of fresh water in the world, Lake Superior can function as a focal point for transferring information about these large lakes to the policy makers and the public, and that the establishment of a facility containing appropriate exhibits and other educational features to support these objectives and the establishment of programs related to them near the shore of Lake Superior in Duluth is in the public interest and of advantage and benefit to all of the citizens of the state.

The legislature is aware that Lake Superior Center, a Minnesota nonprofit corporation, is actively engaged in the development of a program and plan to meet these objectives and is actively engaged in assembling the public and private partnership required to secure the resources, international participation, and expertise required to create a freshwater education center.

The legislature finds that objectives of sections 85B.01 to 85B.08 can best be accomplished by forming a public corporation to be known as Lake Superior Center Authority and that Lake Superior Center Authority be given the powers, rights, privileges, and immunities provided in sections 85B.01 to 85B.08, including the power to cooperate and contract with Lake Superior Center to the extent and for the purposes provided for in sections 85B.01 to 85B.08.

History: 1990 c 535 s 1



Section 85B.02 — ORGANIZATION.

Subdivision 1. Establishment. The Lake Superior Center Authority is established as a public corporation. The business of the corporation must be conducted under the name "Lake Superior Center Authority."

Subd. 2. Board of directors. The corporation is governed by a board of five directors. The term of a director, except as otherwise provided below, is six years. One of the five directors is the commissioner of the Department of Natural Resources. The other four members of the board shall be appointed by the governor. Two members of the initial board of directors shall be appointed for terms of four years, and two for terms of two years. Vacancies on the board shall be filled by appointment of the governor. Board members shall not be compensated for their service as board members other than to be reimbursed for reasonable expenses incurred in connection with their duties as board members. This reimbursement shall be reviewed each year by the commissioner of management and budget.

Subd. 3. Bylaws. The board of directors shall adopt bylaws necessary for the conduct of the business of the corporation, consistent with sections 85B.01 to 85B.08. The corporation must publish the bylaws and amendments to the bylaws in the State Register.

Subd. 4. Place of business. The board shall locate and maintain the corporation's place of business within the state.

Subd. 5. Chair. The board shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 6. Meetings. The board shall meet at least twice each year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Board meetings are subject to chapter 13D.

Subd. 7. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 8. Economic interest statements. Directors and officers of the corporation are public officials for the purpose of section 10A.09, and must file statements of economic interest with the state Campaign Finance and Public Disclosure Board.

Subd. 9. No benefit to private individuals or corporations. This corporation shall not afford pecuniary gain, incidental or otherwise, to any private individual, firm, or corporation (except the payment of reasonable fees for goods and services rendered and approved in accordance with the bylaws of the corporation) and no part of the net income or net earnings of the corporation shall, directly or indirectly, be distributable to or otherwise inure to the benefit of any individual.

History: 1990 c 535 s 2; 1997 c 202 art 2 s 63; 2009 c 101 art 2 s 109



Section 85B.03 — POWERS.

Subdivision 1. General corporate powers. (a) The corporation has the powers granted to a business corporation by section 302A.161, subdivisions 3; 4; 5; 7; 8; 9; 11; 12; 13, except that the corporation may not act as a general partner in any partnership; 14; 15; 16; 17; 18; and 22; and the powers necessary or convenient to exercise the enumerated powers.

(b) The state is not liable for the obligations of the corporation.

(c) Section 302A.041 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 302A.

Subd. 2. Facility design; development and operation. The corporation may enter into management contracts or lease agreements or both with Lake Superior Center, a Minnesota nonprofit corporation, to design, develop, and operate a facility to further the purposes of sections 85B.01 to 85B.08 in the city of Duluth, at the site determined by the board and on the terms that the board finds desirable. Notwithstanding the provisions of section 85B.02, subdivision 7, relating to the conflict of interest, a director or officer of the corporation who is also a director, officer, or member of Lake Superior Center, a Minnesota nonprofit corporation, and the corporation, may participate in and vote on the decision of the board as to the terms and conditions of management contracts or lease agreements between Lake Superior Center and the corporation.

Subd. 3. Funds. The corporation may accept and use gifts, grants, or contributions from any source, except that the corporation may not receive state general fund appropriations to support operation of the facility. If the facility experiences an operating deficit, the corporation and any Minnesota nonprofit corporation with which the corporation enters into management contracts or lease agreements shall rely upon private or local government sources to provide operating funds. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of, and invest or reinvest the money, securities, or other property given or bequeathed to it. The principal of these funds, the income from them, and all other revenues received by it from any nonstate source must be placed in the depositories the board determines and is subject to expenditure for the board's purposes. Expenditures of $25,000 or more must be approved by the full board.

Subd. 4. Animals; regulation. The corporation shall comply with all federal laws and federal rules or regulations relating to the quarantine, transportation, examination, habitation, care, and treatment of wild animals. The Department of Natural Resources may prescribe rules supplemental to federal regulations, relating to the transportation, examination, care, and treatment of wild animals native to this state held or proposed to be acquired by the board and may inspect them as often and at the times it deems necessary.

Subd. 5. Animals; sale. The board may sell or exchange animals determined by it to be superfluous to operations, subject to state and federal regulations.

Subd. 6. Advertising. The board may provide for promotional and advertising programs to be developed and implemented either by its personnel or by contract with outside personnel and paid for out of funds other than bond revenues.

Subd. 7. Admission fees. The board or its agent may establish admission fees and other charges for use of its facilities.

History: 1990 c 535 s 3; 1996 c 463 s 49



Section 85B.04 — EMPLOYEES.

Persons employed by contractors or lessees are not state employees and may not participate in state retirement, deferred compensation, insurance, or other plans that apply to state employees generally and are not subject to regulation by the state Campaign Finance and Public Disclosure Board.

History: 1990 c 535 s 4; 1997 c 202 art 2 s 63



Section 85B.05 — ACCOUNTS; AUDITS.

The corporation may establish funds and accounts that it finds convenient. The board shall provide for and pay the cost of an independent annual audit of its official books and records by the state auditor. A copy of this audit shall be filed with the secretary of state.

History: 1990 c 535 s 5; 1999 c 99 s 22



Section 85B.06 — ANNUAL REPORT.

The board shall submit a report to the chairs of the senate Jobs, Energy and Community Development and the house of representatives Commerce, Jobs, and Economic Development Policy Committees of the legislature and the governor on the activities of the corporation and its contractors and lessees by February 1 of each year. The report must include at least the following:

(1) a description of each of the programs that the corporation has provided or undertaken at some time during the previous year;

(2) an identification of the sources of funding in the previous year for the corporation and its programs including federal, state and local government, foundations, gifts, donation, fees, and all other sources;

(3) a description of the administrative expenses of the corporation during the previous year;

(4) a listing of the assets and liabilities of the corporation at the end of the previous fiscal year;

(5) a description of any changes made to the operational plan during the previous year; and

(6) a description of any newly adopted or significant changes to bylaws, policies, rules, or programs created or administered by the corporation during the previous year.

Reports must be made to the legislature as required by section 3.195.

History: 1990 c 535 s 6



Section 85B.07 — PROPERTY TAX EXEMPTION.

Property of the corporation is exempt from taxation on its value in the same manner as property listed in section 272.02.

History: 1990 c 535 s 7



Section 85B.08 — DISSOLUTION.

Upon dissolution of the corporation for any reason, its wholly owned assets become state property. Partially owned assets become state property to the extent that state money was used to acquire them.

History: 1990 c 535 s 8






Chapter 86 — FEDERAL FUNDS FOR NATURAL RESOURCES



Chapter 86A — OUTDOOR RECREATION SYSTEM

Section 86A.01 — CITATION.

Laws 1975, chapter 353, may be cited as the "Outdoor Recreation Act of 1975."

History: 1975 c 353 s 1



Section 86A.02 — POLICY.

Subdivision 1. Opportunities available. The legislature finds that the unique natural, cultural, and historical resources of Minnesota provide abundant opportunities for outdoor recreation and education, and finds that these opportunities should be made available to all citizens of Minnesota now and in the future.

Subd. 2. Preservation; utilization. The legislature further finds that the preservation and proper utilization of Minnesota's outdoor recreational resources is becoming increasingly important to the health, welfare, and prosperity of the citizens of Minnesota due to the growing demand for outdoor recreational facilities and the spread of development and urbanization in the state.

Subd. 3. Establishment of system. The legislature further finds that the outdoor recreational needs of the people of Minnesota will be best served by the establishment of an outdoor recreational system which will (1) preserve an accurate representation of Minnesota's natural and historical heritage for public understanding and enjoyment and (2) provide an adequate supply of scenic, accessible, and usable lands and waters to accommodate the outdoor recreational needs of Minnesota's citizens.

Subd. 4. Construction. Nothing in sections 86A.01 to 86A.11 shall be deemed or construed to abolish, repeal, or negate any of the ongoing programs, approved by law, or the authority or activities of the commissioner of natural resources in improving, maintaining and developing fishing, hunting, or other recreational activities conducted upon the public waters and lands of the state or on private lands in cooperation with the owners thereof, except as the uses of the lands or waters may be in express conflict with the provisions of sections 86A.01 to 86A.11.

Subd. 5. Legislative determination. The legislature hereby determines that the establishment of an outdoor recreation system will serve these needs and will thus serve a valid public purpose for the people of this state.

History: 1975 c 353 s 2



Section 86A.03 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of the outdoor recreation system, the terms defined in this section shall have the meanings given them.

Subd. 2. Managing agency. "Managing agency" means the organization or person which, pursuant to section 86A.05, is given responsibility for the administration of a particular unit or class of units of the outdoor recreation system.

Subd. 3. Outdoor recreation. "Outdoor recreation" means any voluntary activity, including hunting, fishing, trapping, boating, hiking, camping, and engaging in winter sports, which is conducted primarily for the purposes of pleasure, rest, or relaxation and is dependent upon or derives its principal benefit from natural surroundings; "outdoor recreation" shall also mean any demonstration, structure, exhibit, or activity which is primarily intended to preserve, demonstrate, or explain a significant aspect of the natural and cultural history, and archaeology of Minnesota.

Subd. 4. Administration or administer. "Administration" or "administer" means the process, or any part thereof, of the preparation, operation, and management of a unit, including but not limited to the following:

(a) management of natural resources and visitors;

(b) construction and development of structures, service facilities, and programs for visitor and administrative use;

(c) maintenance of natural resources and facilities;

(d) operations.

Subd. 5. Landscape region. "Landscape region" means an identifiable geographic region with generally homogeneous natural characteristics which exemplify the natural processes which formed the geography, geology, topography and biology of the state.

Subd. 6. Facility or facilities. "Facility" or "facilities" means any building, structure, modification, or improvement made or built upon the land or waters of a unit.

History: 1975 c 353 s 3



Section 86A.04 — COMPOSITION OF SYSTEM.

The outdoor recreation system shall consist of all state parks; state recreation areas; state trails established pursuant to sections 84.029, subdivision 2, 85.015, 85.0155, and 85.0156; state scientific and natural areas; state wilderness areas; state forests; state wildlife management areas; state aquatic management areas; state water-access sites, which include all lands and facilities established by the commissioner of natural resources or the commissioner of transportation to provide public access to water; state wild, scenic, and recreational rivers; state historic sites; state rest areas, which include all facilities established by the commissioner of transportation for the safety, rest, comfort and use of the highway traveler, and shall include all existing facilities designated as rest areas and waysides by the commissioner of transportation; and any other units not listed in this section that are classified under section 86A.05. Each individual state park, state recreation area, and so forth is called a "unit."

History: 1975 c 353 s 4; 1976 c 166 s 7; 1993 c 172 s 38; 2000 c 495 s 6; 1Sp2003 c 13 s 4; 2008 c 368 art 1 s 9



Section 86A.05 — CLASSIFICATION AND PURPOSES.

Subdivision 1. Classification. The outdoor recreation system shall be comprised of units classified as follows, and each unit shall be authorized, established, and administered to accomplish the purpose and objectives of its classification.

Subd. 2. State park; purpose; resource and site qualifications; administration. (a) A state park shall be established to protect and perpetuate extensive areas of the state possessing those resources which illustrate and exemplify Minnesota's natural phenomena and to provide for the use, enjoyment, and understanding of such resources without impairment for the enjoyment and recreation of future generations.

(b) No unit shall be authorized as a state park unless its proposed location substantially satisfies the following criteria:

(1) exemplifies the natural characteristics of the major landscape regions of the state, as shown by accepted classifications, in an essentially unspoiled or restored condition or in a condition that will permit restoration in the foreseeable future; or contains essentially unspoiled natural resources of sufficient extent and importance to meaningfully contribute to the broad illustration of the state's natural phenomena; and

(2) contains natural resources, sufficiently diverse and interesting to attract people from throughout the state; and

(3) is sufficiently large to permit protection of the plant and animal life and other natural resources which give the park its qualities and provide for a broad range of opportunities for human enjoyment of these qualities.

(c) State parks shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision to preserve, perpetuate, and interpret natural features that existed in the area of the park prior to settlement and other significant natural, scenic, scientific, or historic features that are present. Management shall seek to maintain a balance among the plant and animal life of the park and to reestablish desirable plants and animals that were formerly indigenous to the park area but are now missing. Programs to interpret the natural features of the park shall be provided. Outdoor recreation activities to utilize the natural features of the park that can be accommodated without material disturbance of the natural features of the park or the introduction of undue artificiality into the natural scene may be permitted. Park use shall be primarily for aesthetic, cultural, and educational purposes, and shall not be designed to accommodate all forms or unlimited volumes of recreational use. Physical development shall be limited to those facilities necessary to complement the natural features and the values being preserved.

Subd. 3. State recreation area; purpose; resource and site qualifications; administration. (a) A state recreation area shall be established to provide a broad selection of outdoor recreation opportunities in a natural setting which may be used by large numbers of people.

(b) No unit shall be authorized as a state recreation area unless its proposed location substantially satisfies the following criteria:

(1) contains natural or artificial resources which provide outstanding outdoor recreational opportunities that will attract visitors from beyond the local area;

(2) contains resources which permit intensive recreational use by large numbers of people; and

(3) may be located in areas which have serious deficiencies in public outdoor recreation facilities, provided that state recreation areas should not be provided in lieu of municipal, county, or regional facilities.

(c) State recreation areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision primarily to provide as broad a selection of opportunities for outdoor recreation as is consistent with maintaining a pleasing natural environment. Scenic, historic, scientific, scarce, or disappearing resources within state recreation areas shall be recommended for authorization as historic sites or designated scientific and natural areas pursuant to section 86A.08 to preserve and protect them. Physical development shall enhance and promote the use and enjoyment of the natural recreational resources of the area.

Subd. 4. State trail; purpose; resource and site qualifications; administration; designation. (a) A state trail shall be established to provide a recreational travel route which connects units of the outdoor recreation system or the national trail system, provides access to or passage through other areas which have significant scenic, historic, scientific, or recreational qualities or reestablishes or permits travel along an historically prominent travel route or which provides commuter transportation.

(b) No unit shall be authorized as a state trail unless its proposed location substantially satisfies the following criteria:

(1) permits travel in an appropriate manner along a route which provides at least one of the following recreational opportunities:

(i) travel along a route which connects areas or points of natural, scientific, cultural, and historic interest;

(ii) travel through an area which possesses outstanding scenic beauty;

(iii) travel over a route designed to enhance and utilize the unique qualities of a particular manner of travel in harmony with the natural environment;

(iv) travel along a route which is historically significant as a route of migration, commerce, or communication;

(v) travel between units of the state outdoor recreation system or the national trail system; and

(2) utilizes, to the greatest extent possible consistent with the purposes of this subdivision, public lands, rights-of-way, and the like; and

(3) provides maximum potential for the appreciation, conservation, and enjoyment of significant scenic, historical, natural, or cultural qualities of the areas through which the trail may pass; and

(4) takes into consideration predicted public demand and future use.

(c) State trails shall be administered by the commissioners of transportation or natural resources as specified by law in a manner which is consistent with the purposes of this subdivision. State trails established by the commissioner of natural resources shall be managed to provide a travel route through an area with a minimum disturbance of the natural environment and recognizing other multiple land use activities. Trail markers shall be limited to those providing safety information and interpretation.

(d) Facilities for the rest and comfort of trail users shall be provided primarily within units of the outdoor recreation system through which the trail passes. When additional facilities are required to insure the rest and comfort of the traveler, the managing agency may develop such facilities along the trail and shall designate the facilities as trail waysides. In addition to the foregoing purpose, trail waysides shall be developed for the preservation and interpretation of the trail's natural, historic, or scenic values, and may include facilities for primitive camping, picnicking, sanitation, and parking for access to the trail.

Subd. 5. State scientific and natural areas; purpose; resource and site qualifications; administration; designation. (a) A state scientific and natural area shall be established to protect and perpetuate in an undisturbed natural state those natural features which possess exceptional scientific or educational value.

(b) No unit shall be authorized as a scientific and natural area unless its proposed location substantially satisfies the following criteria:

(1) embraces natural features of exceptional scientific and educational value, including but not limited to any of the following:

(i) natural formations or features which significantly illustrate geological processes;

(ii) significant fossil evidence of the development of life on earth;

(iii) an undisturbed plant community maintaining itself under prevailing natural conditions typical of Minnesota;

(iv) an ecological community significantly illustrating the process of succession and restoration to natural condition following disruptive change;

(v) a habitat supporting a vanishing, rare, endangered, or restricted species of plant or animal;

(vi) a relict flora or fauna persisting from an earlier period; or

(vii) a seasonal haven for concentrations of birds and animals, or a vantage point for observing concentrated populations, such as a constricted migration route; and

(2) embraces an area large enough to permit effective research or educational functions and to preserve the inherent natural values of the area.

(c) State scientific and natural areas shall be administered by the commissioner of natural resources, in consultation with qualified persons, in a manner which is consistent with the purposes of this subdivision to preserve, perpetuate and protect from unnatural influences the scientific and educational resources within them. Interpretive studies may be provided for the general public. Physical development shall be limited to the facilities absolutely necessary for protection, research, and educational projects, and, where appropriate, for interpretive services.

(d) An area designated as a state scientific and natural area shall not be altered in designation or use without holding a public hearing on the matter at a time and place designated in the notice of the hearing, which shall be published once in a legal newspaper in each county in which the lands are situated at least seven days in advance of the hearing. At the hearing the commissioner shall provide an opportunity for any person to be heard. The commissioner may designate these areas by written order published in the State Register. Designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(e) At the discretion of the managing agency, each scientific and natural area shall be designated as one of the following types:

(i) Research unit. Use is limited to programs conducted by qualified scientists and college graduate and postgraduate students.

(ii) Educational unit. Permitted uses include all activities specified in paragraph (i) above and primary, secondary, and college undergraduate programs.

(iii) Public use unit. Permitted uses include all uses permitted in paragraphs (i) and (ii) above and interpretive programs for the benefit of the general public.

Subd. 6. State wilderness area; purpose; resource and site qualifications; administration. (a) A state wilderness area shall be established to preserve, in a natural wild and undeveloped condition, areas which offer outstanding opportunities for solitude and primitive types of outdoor recreation.

(b) No unit shall be authorized as a state wilderness area unless its proposed location substantially satisfies the following criteria: appears to have been primarily affected by the forces of nature, with the evidence of humanity being substantially unnoticeable or where the evidence of humanity may be eliminated by restoration.

(c) State wilderness areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision, and shall be managed only to the extent necessary to control fire, insects, and disease, and to preserve existing wilderness or reestablish wilderness conditions. There shall be no development of public roads, permanent dwellings, or recreational facilities except trails for nonmotorized traffic. Motorized traffic shall not be allowed. No commercial utilization of timber or minerals shall be allowed. Facilities existing at the time of establishment shall be removed.

Subd. 7. State forests and state forest subareas; purpose; resource and site qualifications; administration. (a) A state forest, as established by section 89.021, shall be administered to accomplish the purposes set forth in that section, and a state forest subarea shall be established to permit development and management of specialized outdoor recreation at locations and in a manner consistent with the primary purpose of the forest.

(b) No unit shall be authorized as a state forest subarea unless it is located within a state forest and contains suitable natural resources to accommodate any of the following uses:

(1) Day use areas. Areas which permit recreational use of the forest in its natural state, not requiring an overnight stay, including but not limited to picnicking, fishing, swimming, boat launching, hiking, interpretation, and nature observation.

(2) Campground. Provide minimum facilities to accommodate overnight camping.

(c) Outdoor recreation subareas located within state forests shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision.

Subd. 8. State wildlife management area; purpose; resource and site qualifications; administration. (a) A state wildlife management area shall be established to protect those lands and waters which have a high potential for wildlife production and to develop and manage these lands and waters for the production of wildlife, for public hunting, fishing, and trapping, and for other compatible outdoor recreational uses.

(b) No unit shall be authorized as a state wildlife management area unless its proposed location substantially satisfies the following criteria:

(1) includes appropriate wildlife lands and habitat, including but not limited to marsh or wetlands and the margins thereof, ponds, lakes, stream bottomlands, and uplands, which permit the propagation and management of a substantial population of the desired wildlife species; and

(2) includes an area large enough to ensure adequate wildlife management and regulation of the permitted recreational uses.

(c) State wildlife management areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision to perpetuate, and if necessary, reestablish quality wildlife habitat for maximum production of a variety of wildlife species. Public hunting, fishing, trapping, and other uses shall be consistent with the limitations of the resource, including the need to preserve an adequate brood stock and prevent long-term habitat injury or excessive wildlife population reduction or increase. Physical development may provide access to the area, but shall be so developed as to minimize intrusion on the natural environment.

Subd. 9. State water-access site; purpose; resource and site qualifications; administration. (a) A state water-access site shall be established to provide public access to rivers and lakes which are suitable for outdoor water recreation and where the access is necessary to permit public use.

(b) No unit shall be authorized as a state water-access site unless its proposed location substantially satisfies the following criteria:

(1) the body of water to which access is being provided and surrounding lands can withstand additional recreational use without undue damage to the environment or undue risks to the health and safety of water users;

(2) public access to the body of water is either nonexistent or inadequate.

(c) State water-access sites shall be administered by the commissioner of natural resources or the commissioner of transportation in a manner which is consistent with the purposes of this subdivision to provide public access to water. Access roads, off-road parking areas, refuse containers, sanitary facilities, and facilities for limited picnicking and primitive camping may be provided when the commissioner determines that these activities are justifiable and are compatible with the resource and the natural environment.

Subd. 10. State wild, scenic, and recreational rivers; purpose; resource and site qualifications; administration; designation. (a) State wild, scenic, and recreational rivers shall be established to protect and maintain the natural characteristics of all or a portion of a river or stream, or its tributaries, or lake through which the river or stream flows which together with adjacent lands possesses outstanding scenic, scientific, historical, or recreational value, as provided by sections 103F.301 to 103F.345.

(b) State wild, scenic, and recreational rivers shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision and sections 103F.301 to 103F.345.

Subd. 11. State historic sites; purpose; resource and site qualifications; administration; designation. (a) A state historic site shall be established to preserve, restore, and interpret buildings and other structures, locales, sites, antiquities, and related lands which aptly illustrate significant events, personalities, and features of the history and archaeology of the state or nation.

(b) No unit shall be authorized as a state historic site unless it is historically important for any of the following reasons:

(1) is the site of or directly associated with a significant historical event; or

(2) is associated with persons whose lives and accomplishments are historically unique or important; or

(3) embodies the distinctive characteristics of an architectural style or method of construction which represents a particular and significant historical period, or the work of a master builder, designer, or architect; or

(4) has yielded, or is likely to yield, historical or archaeological artifacts, records, or other original data or information; or

(5) is a geographical feature of outstanding significance and includes, by way of example, the highest point in the state, the continental divide, and the source of the Mississippi River.

(c) State historic sites shall be administered by the commissioner of natural resources, the Minnesota Historical Society, the Board of Regents of the University of Minnesota, governmental subdivisions of the state, or by county historical societies jointly or independently as designated by law in a manner which is consistent with the purposes of this subdivision to maintain and, if necessary, restore the historical integrity of the site to commemorate or illustrate its historical importance. Ancient features of significance shall be protected from disturbance until archaeological research has been completed. Interpretive programs for visitors shall be provided including, where practicable, interpretation of research programs under supervised conditions. Recreational use of natural features shall be permitted only where this can be accomplished without detriment to historical values. Physical development shall be limited to those facilities necessary to achieve the management and use objectives.

Subd. 12. State rest area; purpose; resource and site qualifications; administration. (a) A state rest area shall be established to promote a safe, pleasurable, and informative travel experience along Minnesota highways by providing areas and facilities at reasonable intervals for information, emergencies, or the rest and comfort of travelers.

(b) No unit shall be authorized as a state rest area unless its proposed location substantially satisfies the following criteria:

(1) is adjacent to or in near proximity to a trunk or interstate highway;

(2) is developed at appropriate intervals based on the type of road system, traffic and traffic projections and known or projected usage of the proposed development;

(3) may be near or associated with a place or area of natural, scientific, cultural, or historic interest.

(c) Rest areas shall be administered by the commissioner of transportation in cooperation with other agencies as appropriate in a manner which is consistent with the purposes of this subdivision. State rest areas may be managed to provide parking, resting, restroom, picnicking, orientation, travel information, and other facilities for the convenience of the traveling public. Where located in conjunction with features of interest, state rest areas shall provide interpretive exhibits or other facilities if appropriate to promote understanding and enjoyment of the features.

Subd. 13. Additional parks; administration. All other state parks which, though not meeting the resource and site qualifications contained in subdivisions 2 and 3, were in existence on January 1, 1984, shall be administered by the commissioner of natural resources as units of the outdoor recreation system.

Subd. 14. Aquatic management areas. (a) Aquatic management areas may be established to protect, develop, and manage lakes, rivers, streams, and adjacent wetlands and lands that are critical for fish and other aquatic life, for water quality, and for their intrinsic biological value, public fishing, or other compatible outdoor recreational uses.

(b) Aquatic management areas may be established to protect wetland areas under ten acres that are donated to the Department of Natural Resources.

(c) No unit may be authorized unless it meets one or more of the following criteria:

(1) provides angler or management access;

(2) protects fish spawning, rearing, or other unique habitat;

(3) protects aquatic wildlife feeding and nesting areas;

(4) protects critical shoreline habitat; or

(5) provides a site for research on natural history.

(d) Aquatic management areas must be administered by the commissioner of natural resources in a manner consistent with the purposes of this subdivision to perpetuate and, if necessary, reestablish high quality aquatic habitat for production of fish, wildlife, and other aquatic species. Public fishing and other uses shall be consistent with the limitations of the resource, including the need to preserve adequate populations and prevent long-term habitat injury or excessive fish population reduction or increase. Public access to aquatic management areas may be closed during certain time periods.

(e) State-owned lands or waters, or any state-owned interests in lands or waters, acquired before August 1, 2000, that meet the criteria of this subdivision and that have been administered by the commissioner of natural resources as fish management areas or other areas of fishery interest are authorized as units of the outdoor recreation system upon designation by the commissioner of natural resources as aquatic management areas.

Subd. 15. State boater wayside. (a) Boater waysides may be established to provide for public use.

(b) No unit shall be authorized as a state boater wayside unless its proposed location substantially satisfies the following criteria:

(1) contains resources that are desirable for use by boaters;

(2) is accessible by persons traveling by boat, canoe, or kayak; and

(3) may be near, associated with, or located within a unit of the outdoor recreation system under this section.

(c) State boater waysides shall be administered by the commissioner of natural resources in a manner that is consistent with the purpose of this subdivision. Facilities for sanitation, picnicking, overnight mooring, camping, fishing, and swimming may be provided when the commissioner determines that these activities are justifiable and compatible with the resources and the natural environment.

History: 1975 c 353 s 5; 1976 c 166 s 7; 1984 c 599 s 5; 1986 c 444; 1990 c 391 art 8 s 17; 1992 c 462 s 3; 1992 c 566 s 16; 1993 c 172 s 39,40; 1993 c 285 s 5; 2004 c 221 s 22; 2004 c 262 art 2 s 4; 2009 c 176 art 1 s 17



Section 86A.055 — PROHIBITION ON SALES OF OUTDOOR RECREATION SYSTEM LANDS FOR CERTAIN PURPOSES.

Notwithstanding Laws 2005, chapter 156, article 2, section 45, as amended by Laws 2007, chapter 148, article 2, section 73, or other law to the contrary, a state agency shall not sell land that, on or after May 8, 2009, is classified as a unit of the outdoor recreation system under section 86A.05, for the purpose of anticipated savings to the general fund.

History: 2009 c 37 art 1 s 25



Section 86A.06 — RULES.

Each managing agency shall promulgate rules relating to the units of the outdoor recreation system within its jurisdiction, which shall provide for administration of the units in the manner specified in section 86A.05 and the laws relating to each type of unit.

History: 1975 c 353 s 6; 1981 c 356 s 105; 1983 c 289 s 115 subd 1; 1986 c 386 art 4 s 18; 1987 c 312 art 1 s 26 subd 2; 1991 c 259 s 9; 1993 c 163 art 1 s 4



Section 86A.07 — AUTHORIZATION AND ACQUISITION OF UNITS.

Subdivision 1. Legislative authorization. A unit of the outdoor recreation system shall be deemed to be authorized upon the enactment of a law (1) describing the land, water, or facility which shall comprise the unit; (2) designating the unit's classification pursuant to section 86A.05; (3) directing and authorizing acquisition of the unit thus described; and (4) specifying the methods of acquisition and the types of interests in land that may be acquired.

Subd. 2. Acquisition. Upon authorization of a unit pursuant to subdivision 1, the managing agency shall as soon as possible acquire the lands, waters, or facilities as authorized.

Subd. 3. Authorization by designation. In any instance where a managing agency, or the commissioner of administration on behalf of the managing agency, is specifically empowered by law to acquire lands or waters or any interest in lands or waters for the purpose of establishing units of the outdoor recreation system a unit may be authorized upon (1) the acquisition of land and waters pursuant to the lawful exercise of the power to acquire and (2) the designation by the managing agency of the land and waters as a classified unit of the outdoor recreation system by written order published in the State Register. Designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1975 c 353 s 7; 2004 c 221 s 23



Section 86A.08 — AUTHORIZATION OF SECONDARY UNITS.

Subdivision 1. Secondary authorization; when permitted. A unit of the outdoor recreation system may be authorized wholly or partially within the boundaries of another unit only when the authorization is consistent with the purposes and objectives of the respective units.

Subd. 2. Administration of secondary units. A unit shall be administered by the managing agency to which it is assigned by section 86A.05 even when located wholly or partially within another unit administered by a different managing agency, unless otherwise specifically provided by law or by agreement between the agencies involved.

History: 1975 c 353 s 8; 1993 c 172 s 41; 2008 c 368 art 1 s 10; 2009 c 176 art 1 s 18



Section 86A.09 — DEVELOPMENT AND ESTABLISHMENT OF UNITS.

Subdivision 1. Master plan required. No construction of new facilities or other development of an authorized unit, other than repairs and maintenance, shall commence until the managing agency has prepared a master plan for administration of the unit in conformity with this section. No master plan is required for wildlife management areas that do not have resident managers, for scientific and natural areas, for water-access sites, for aquatic management areas, for rest areas, or for boater waysides.

Subd. 2. Master plan; preparation and public review. The managing agency shall supervise preparation of the master plan and shall utilize the professional staffs of any agency of the state when the expertise of the staff of such agency is necessary to adequately prepare the master plan; the master plan shall present the information in a format and detail that is appropriate to the size and complexity of the authorized unit. When the master plan has been completed the managing agency shall announce to the public in a manner reasonably designed to inform interested persons that the master plan is available for public review and in the case of any major unit shall hold at least one public meeting on the plan in the vicinity of the unit. The managing agency shall make the master plan available for review and comment by the public and other state agencies for at least 15 days prior to the public meeting and shall accept comments on the plan for at least 30 days before approval. The managing agency shall prepare a record of the public meeting and any comments received during the comment period.

Subd. 3. Master plan content. All master plans required by this section shall:

(1) provide for administration of the unit in a manner that is consistent with the purposes for which the unit was authorized and with the principles governing the administration of the unit, as specified in section 86A.05 and the statutes relating to each type of unit; and

(2) recognize values and resources within the unit that are primarily the responsibility of another managing agency to protect or develop and provide for their protection or development either through a cooperative agreement with the other managing agency or through designation of the appropriate area as a secondary unit.

Subd. 4. Development. Construction of necessary facilities and other development of the unit shall commence as soon as practicable and shall be carried out in conformity with the master plan.

Subd. 5. Establishment. When, in the opinion of the managing agency, acquisition and development of the unit are sufficiently complete to permit operation and administration of the unit in substantial conformity with the master plan as approved, the managing agency shall declare the unit established and ready for use.

Subd. 6. Master plan amendment. The managing agency shall prepare an amendment to a master plan to address changes proposed for a unit that would vary from the approved master plan. The master plan amendment shall address the impacts of the proposed changes to the natural and cultural resources, interpretive services, recreational opportunities, and administrative activities at the unit. The master plan amendment supersedes the master plan for those areas addressed by the amendment. The managing agency shall hold a public meeting for master plan amendments that constitute a significant change in public use or access to the unit or that may be controversial. Public notice and approval of the master plan amendment shall follow the process described in subdivision 2. Construction of necessary facilities and other development of the unit shall commence as soon as practicable after the master plan amendment is adopted.

History: 1975 c 353 s 9; 1981 c 356 s 106-109; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1992 c 566 s 17; 1993 c 163 art 1 s 5-8; 2009 c 176 art 1 s 19; 2010 c 361 art 4 s 37; 2014 c 289 s 29



Section 86A.11 — REGISTRY OF UNITS.

The commissioner of natural resources and the director of the Minnesota Historical Society shall each compile and maintain a current registry of the name, location, size, and description of all units of the outdoor recreation system under their respective jurisdictions, and shall publish and distribute the information contained in the registry in a form and manner suitable to assist persons wishing to use these units.

History: 1975 c 353 s 11; 1976 c 166 s 7; 1986 c 444; 2014 c 289 s 30



Section 86A.12 — NATURAL RESOURCES CAPITAL IMPROVEMENT PROGRAM.

Subdivision 1. Establishment. A natural resources capital improvement program is established to prioritize among eligible public projects to be funded from state bond proceeds appropriated to the commissioner and distinctly specified for the purposes of the program established in this section and in accordance with the standards and criteria set forth in this section.

Subd. 2. Purposes. The purpose of the natural resources capital improvement program is to improve the management and conservation of the natural resources of the state, including recreational, scientific and natural areas, and wild game and fish, through the acquisition and betterment of public lands, buildings, and improvements of a capital nature.

Subd. 3. Program standards. Article XI, section 5, clause (a), of the Constitution provides that state general obligation bonds may be issued to finance the acquisition or betterment, including preservation, of public land, buildings, and improvements of a capital nature and to provide money to be appropriated or loaned to any agency or political subdivision of the state for those purposes. Article XI, section 5, clause (f), of the Constitution further provides that state general obligation bonds may be issued to finance the promotion of forestation and prevention and abatement of forest fires, including the compulsory clearing and improving of public and private wild lands. In interpreting these provisions and applying them to the purpose of the program established in this section, the following standards are adopted for determining the priority among eligible natural resources projects to be funded under the program:

(a) A project will be an expenditure eligible under this program only when it is a capital expenditure on a capital asset owned or to be owned by the state or a political subdivision of the state within the meaning of accepted accounting principles as applied to public expenditures. The legislature assumes that some provisions for the management and conservation of the natural resources of the state constituting acquisition or betterment of land, buildings, or capital improvements within the meaning of the Constitution will be sensitive to timing and circumstances and require discretion of the commissioner based on currently available facts and circumstances, particularly projects related to the mitigation of natural disasters and the acquisition of lands as they become available, and so these projects will be financed more efficiently and economically under the program than by separate appropriations for each project.

(b) The commissioner will review potential eligible projects, will make initial allocations among types of eligible projects within each category enumerated in the act making an appropriation for the program, will determine priorities within each category, and will allocate money as specified in the appropriation act and in priority order within each category until the available appropriation for the category has been committed.

Subd. 4. Criteria for priorities. (a) The following criteria must be considered:

(1) expansion of the natural resources of the state for the enjoyment and use of the public;

(2) urgency in providing for the conservation of the natural resources of the state, including protection of threatened and endangered species and waters;

(3) necessity in ensuring the safety of the public; and

(4) additional criteria for priorities otherwise specified in state law, statute, rule, or regulation applicable to a category listed in the act making an appropriation for the program.

(b) Criteria can be stated only in general terms, since it is a purpose of the program to improve the allocation of limited amounts of available funds by enlisting the knowledge and experience of the Department of Natural Resources in determining relative needs as they develop.

(c) The criteria in paragraph (a) are not listed in a rank order of priority.

(d) Economy is also to be determined and may even reinforce a decision based on other criteria, if the project would forestall a larger future capital expenditure or would reduce operating expense.

(e) Absolute cost must also be considered. It may be too high to warrant funding except by an additional appropriation, or so high as to warrant a recommendation to abandon the project. It may be so low as to permit payment out of the department's operating budget.

Subd. 5. [Repealed, 2012 c 272 s 98]

History: 2006 c 258 s 33; 2009 c 101 art 2 s 109



Section 86A.20 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 86A.20 to 86A.24, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Mooring facility. "Mooring facility" means one or more anchorage or boat slips provided for the safe and convenient docking of boats, which may also provide utility, fuel, or sewage pump-out services to the docked boats.

Subd. 4. Small craft harbor. "Small craft harbor" means a protected harbor with boat tie-ups consisting of piers or moorings, boat launches, and support facilities such as roads and parking areas.

Subd. 5. Marina. "Marina" means a mooring facility providing additional services to boats, such as repairs, haul-out, winter storage, food and beverage service, and services and facilities of a related nature.

History: 1993 c 333 s 2



Section 86A.21 — POWERS AND DUTIES OF COMMISSIONER.

(a) The commissioner may:

(1) acquire, construct, and maintain small craft harbors, channels, and facilities for recreational watercraft in the navigable waters lying within the locations identified in Laws 1993, chapter 333, section 1;

(2) acquire by purchase, lease, gift, or condemnation the lands, rights-of-way, easements, and other interests necessary for small craft harbors, channels, mooring facilities, marinas, launching ramps, and facilities normally used to support harbors of refuge, channels, docks, and launching ramps;

(3) provide the public within the boundaries of small craft harbors, through leases of public property, with mooring facilities and marinas developed and operated by public or nonpublic entities at no cost to the state or its political subdivisions;

(4) charge fees for both seasonal and daily moorage at state-operated or state-assisted small craft harbors and mooring facilities;

(5) collect the proceeds from the sale of marine fuel at small craft harbors or mooring facilities operated by the state.

(b) Fees and proceeds collected under paragraph (a) must be credited to the water recreation account. The sale prices of marine fuel and petroleum supplies and fees under paragraph (a) are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the fees under paragraph (a) notwithstanding section 16A.1283. The fees and proceeds are appropriated to the commissioner of natural resources and must be used for purposes relating to mooring facilities and small craft harbors, including:

(1) operation and maintenance;

(2) purchase of marine fuel and other petroleum supplies;

(3) replacement or expansion; or

(4) debt service on funds provided through the sale of state bonds.

(c) Fees collected at small craft harbors and boating facilities constructed or operated by local units of government with financial assistance from the state shall, after payment of the costs of operating and maintaining the facilities, be used for purposes relating to mooring facilities and small craft harbors, including:

(1) operation and maintenance;

(2) replacement or expansion; or

(3) debt service on funds provided through the sale of state bonds.

History: 1993 c 333 s 3; 1Sp2001 c 2 s 89; 2004 c 221 s 24



Section 86A.22 — AUTHORITY OF LOCAL UNITS OF GOVERNMENT.

Counties, towns, and home rule charter and statutory cities of this state abutting on Lake Superior or inland waterways connected with Lake Superior for navigation and shelter of recreational watercraft are authorized by majority vote of their respective governing bodies to enter into contracts and agreements with the commissioner to accomplish the purposes of sections 86A.20 to 86A.24.

History: 1993 c 333 s 4



Section 86A.23 — OPEN FACILITIES; LIABILITY EXEMPTION.

Facilities in harbors and connecting waterways established under sections 86A.20 to 86A.24 shall be public and open to all users on equal and reasonable terms. Users shall have no cause of action against owners of land adjacent to small craft harbors and mooring facilities for damage as a result of noise and dust generated by facilities of iron-producing industries.

History: 1993 c 333 s 5; 1997 c 216 s 69



Section 86A.24 — FINANCING OF HARBORS AND FACILITIES.

The commissioner may take actions necessary to:

(1) provide the finances required of nonfederal sponsors as a condition for United States participation in any project in which the commissioner is empowered to participate;

(2) enter into agreements with the United States Army Corps of Engineers to provide the funds and other items of local cooperation required as a condition precedent to the construction of a harbor, mooring facility, or marina project; and

(3) enter into agreements with political subdivisions of this state regarding participation with the United States in any project within the commissioner's authority, and to make adjustments which in the judgment of the commissioner are in the best interest of the state.

History: 1993 c 333 s 6






Chapter 86B — WATER SAFETY AND WATERCRAFT

Section 86B.001 — WATER USE POLICY.

It is the policy of this state, which is blessed with an abundance of water, to promote its full use and enjoyment by all of the people, now and in the future, to promote safety for persons and property in connection with the use of the waters of the state, to promote uniformity of laws relating to the use, and to conform with use requirements of the United States.

History: 1990 c 391 art 9 s 1



Section 86B.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. City. "City" means a home rule charter or statutory city.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Dealer. "Dealer" means a person:

(1) engaged in the business of manufacturing or selling new or used watercraft;

(2) having an established place of business for the sale, trade, and display of the watercraft; and

(3) having in possession watercraft for the purpose of sale or trade.

Subd. 4a. Enclosed accommodation compartment. "Enclosed accommodation compartment" means one contiguous space surrounded by boat structure that contains all of the following:

(1) designated sleeping accommodations;

(2) a galley area with sink; and

(3) a head compartment.

Subd. 4b. Enclosed occupancy compartment. "Enclosed occupancy compartment" means one contiguous enclosed space surrounded by boat structure that may be occupied by a person.

Subd. 5. Horsepower. "Horsepower" means the power rating established for a motor by the manufacturer or, if a rating is not established, the power rating established by the commissioner.

Subd. 6. Length. "Length" of a watercraft means the straight-line distance from the foremost part of the craft to the aftermost part of the craft, measured parallel to the centerline, excluding sheer. Bowsprits, outboard motor brackets, rudders, and other attachments are not included in the length measurement.

Subd. 7. License. "License" means the authentic document used to designate the numbers assigned a watercraft and to renew the designation.

Subd. 8. License agent. "License agent" means the commissioner of natural resources, the commissioner of public safety, and deputy registrars of motor vehicles acting under section 168.33.

Subd. 8a. Marine carbon monoxide detection system. "Marine carbon monoxide detection system" means a device or system that meets the requirements of the American Boat and Yacht Council Standard A-24, July, 2015, for carbon monoxide detection systems.

Subd. 9. Motorboat. "Motorboat" means a watercraft propelled in any manner by machinery, including watercraft temporarily equipped with detachable motors.

Subd. 10. Operate. "Operate" means to navigate or otherwise use a watercraft.

Subd. 11. Operator. "Operator" means the person who operates or controls the navigation or use of a watercraft.

Subd. 12. Owner. "Owner" means a person having a property right or title to a watercraft other than a security interest. Owner includes a person entitled to the use or possession of a watercraft, subject to an interest in another person, reserved or created by agreement that secures payment or performance of an obligation, but owner does not include a lessee under a lease not intended as security.

Subd. 13. Paddle boat. "Paddle boat" means a nonmotorized watercraft 19 feet in length or less that is propelled solely by a paddle wheel peddled by an operator or passenger.

Subd. 14. Person. "Person" means an individual, partnership, corporation, the state and its agencies and subdivisions, and any other legal entity.

Subd. 14a. Personal watercraft. "Personal watercraft" means a motorboat that:

(1) is powered by an inboard motor powering a water jet pump or by an outboard or propeller-driven motor; and

(2) is designed to be operated by a person or persons sitting, standing, or kneeling on the craft, rather than in the conventional manner of sitting or standing inside a motorboat.

Subd. 15. Rent. "Rent" watercraft means to make a watercraft available for the use of others in connection with a business.

Subd. 15a. Rice boat. "Rice boat" means a nonmotorized watercraft being used for harvesting wild rice.

Subd. 16. Sailboard. "Sailboard" means a single passenger, nonmotorized watercraft using a surfboard type hull and a free sail system which, without capsizing, allows the sail to lie flat in the water when not being supported by the operator.

Subd. 16a. Slow-no wake. "Slow-no wake" means operation of a watercraft at the slowest possible speed necessary to maintain steerage, but in no case greater than five miles per hour.

Subd. 17. Underway or in use. "Underway or in use" means a watercraft in operation or use unless it is securely fastened to a dock or other permanent mooring.

Subd. 18. Watercraft. "Watercraft" means any contrivance used or designed for navigation on water, except:

(1) a waterfowl boat during the waterfowl-hunting seasons;

(2) a rice boat during the harvest season; or

(3) a seaplane.

Subd. 18a. Waterfowl boat. "Waterfowl boat" means a watercraft being used while hunting waterfowl.

Subd. 19. Waters of this state. "Waters of this state" means waters capable of substantial beneficial public use and waters to which the public has access that are within the territorial limits of this state, including boundary waters.

History: 1990 c 391 art 9 s 2; 1991 c 225 s 1,2; 2013 c 121 s 21-23; 2016 c 189 art 3 s 23-25



Section 86B.101 — WATERCRAFT SAFETY PROGRAM.

Subdivision 1. Safety program. The commissioner shall continue and expand the comprehensive boat safety and education program. The commissioner shall cooperate with boaters, governmental subdivisions, state agencies, other states, and the federal government in the operation of the program.

Subd. 2. Youth watercraft safety course. (a) The commissioner shall establish an educational course and a testing program for personal watercraft and watercraft operators and for persons age 12 or older but younger than age 18 required to take the watercraft safety course. The commissioner shall prescribe a written test as part of the course. A personal watercraft educational course and testing program that emphasizes safe and legal operation must be required for persons age 13 or older but younger than age 18 operating personal watercraft.

(b) The commissioner shall issue a watercraft operator's permit to a person age 12 or older but younger than age 18 who successfully completes the educational program and the written test.

Subd. 3. Operator's permit. The commissioner shall issue a watercraft operator's permit to a person who successfully qualifies for a watercraft operator's permit under the boat safety education program.

Subd. 4. Boat safety education program; reciprocity with other states. The commissioner may enter into reciprocity agreements or otherwise certify boat safety education programs from other states that are substantially similar to in-state programs. The commissioner shall issue a watercraft operator's permit to a person who provides proof of completion of a program subject to a reciprocity agreement or certified as substantially similar.

History: 1990 c 391 art 9 s 3; 1993 c 310 s 1; 1998 c 400 s 1; 1998 c 401 s 27; 2003 c 28 art 1 s 11



Section 86B.105 — SHERIFF'S SAFETY PROGRAM.

(a) The sheriff of each county shall maintain a program of search, rescue, buoying or marking, patrol, removal of hazards to navigation, and inspection of watercraft for rent, lease, or hire. The sheriff shall prohibit the use of any watercraft or safety equipment for rent, lease, or hire that does not comply with the standards of safety for the watercraft or equipment prescribed by the commissioner. The sheriff shall investigate watercraft accidents and drownings and report findings to the commissioner on a form prescribed by the commissioner.

(b) The county board may authorize the employment of additional personnel to carry out the provisions of this section.

History: 1990 c 391 art 9 s 4



Section 86B.106 — BARRING VEHICLES FROM UNSAFE ICE.

(a) Whenever ice conditions on a body of water deteriorate to such an extent that there is substantial danger to persons using motorized vehicles, including snowmobiles and all-terrain vehicles, the sheriff of the county where the body of water is located may prohibit or restrict the use of motorized vehicles on all or a portion of the body of water. If the body of water is located in more than one county, all counties involved must coordinate any prohibitions or restrictions that are imposed. A county sheriff acting under this section shall, as soon as practicable, post all common access sites and publicize the prohibitions or restrictions. The commissioner must be notified immediately and may review and suspend any restrictions imposed. Restrictions may be lifted as soon as conditions warrant.

(b) A person may not operate a motorized vehicle in violation of a prohibition or restriction imposed under this section.

(c) This section does not apply to a person who:

(1) is a member of a sanctioned circuit watercross association and can provide proof of membership;

(2) operates a snowmobile with a silenced exhaust and is practicing for a sanctioned event; and

(3) receives written permission from a conservation officer who must set the date, time, and location of the practice.

History: 1992 c 584 s 1; 1Sp2001 c 2 s 90



Section 86B.107 — REMOVAL OF SUBMERGED VEHICLES FROM WATERS OF THE STATE.

Subdivision 1. Definitions. (a) For purposes of this section, "vehicle" means a motor vehicle as defined in section 97A.015, subdivision 32, or a watercraft as defined in section 86B.005, subdivision 18.

(b) For purposes of this section, "owner" means the registered owner, last registered owner, or legal owner of a vehicle if the vehicle is not registered.

Subd. 2. Responsibility for removal. (a) The owner of a submerged vehicle is responsible for removing the vehicle from waters of the state, unless the vehicle is permitted or otherwise exempt from removal. Removal must be completed within 30 days of the vehicle entering the water or being discovered in the water, unless the owner is notified in writing by the political subdivision having jurisdiction that the removal must be completed sooner. Upon request of the political subdivision the commissioner may extend the 30-day time period for removal.

(b) The owner of the vehicle shall report that the vehicle is submerged in a body of water. The owner shall report the date and the circumstances surrounding the submergence to the sheriff of the county where the body of water is located within 48 hours of the vehicle entering the water.

(c) If the vehicle is not removed according to paragraph (a), the political subdivision in whose jurisdiction the lake or watercourse is located shall remove the vehicle. The owner of the vehicle is subject to a civil penalty of not less than twice nor more than five times the costs incurred by the political subdivision to remove, process, and dispose of the vehicle. Civil penalties imposed under this section may be enforced and distributed as provided in section 115A.99.

(d) The owner of a submerged vehicle is not responsible for removal of the vehicle if the vehicle was used without the owner's knowledge. This includes, but is not limited to, the operation of a vehicle that was under the control of a member of the owner's household. If the driver or operator of the vehicle is known, the driver or operator is responsible for removing the vehicle according to this section.

History: 2001 c 185 s 15



Section 86B.111 — NAVIGATION MARKERS AND BUOYS.

Subdivision 1. Permit for placement of navigation hazards. The commissioner may require that a permit is obtained for the placement of a structure or device determined by the commissioner to constitute a hazard to navigation.

Subd. 2. Removal and damage to buoys prohibited. Except as authorized by the commissioner, a person may not obstruct, remove, damage, or destroy a buoy or structure placed in the waters of this state in accordance with this chapter or by authority of the United States.

Subd. 3. Uniform marking required for buoys. A person may not place buoys or other waterway markers unless the markers conform with the uniform marking system established by the commissioner.

Subd. 4. Government does not have duty to mark all hazards. The marking of certain hazards to navigation on, in, or adjacent to the waters of this state by a governmental agency does not incur a duty to mark all navigational hazards by the agency or another agency.

History: 1990 c 391 art 9 s 5



Section 86B.115 — USE OF DOCKS AND STRUCTURES FOR ADVERTISING.

A person may not use a fixed or anchored structure on the waters of this state, not a part of a pier or dock extending from shore, for advertising purposes.

History: 1990 c 391 art 9 s 6; 1992 c 464 art 1 s 11



Section 86B.121 — RACES, COMPETITIONS, AND EXHIBITIONS.

(a) A person may not hold or sponsor any scheduled or public race, regatta, tournament or other competition or exhibition, or trial race on water or ice, whether or not involving watercraft, without first having obtained a written permit from the sheriff of the county where the event is to originate.

(b) The sheriff, in the permit, may exempt watercraft from any of the provisions of this chapter relating to the licensing, operation, and equipment of watercraft while participating in the event authorized.

(c) The county's issuance of a permit under this section does not make the county liable for any injury occurring at the event.

History: 1990 c 391 art 9 s 7; 1992 c 584 s 2; 1997 c 204 s 1



Section 86B.125 — LEASED WATERCRAFT.

Subdivision 1. Safety standards. The commissioner shall prescribe safety standards for watercraft offered for lease, rent, or hire.

Subd. 2. Suspension or revocation of license. (a) The commissioner may suspend or revoke the license of a watercraft offered for rent, lease, or hire:

(1) that does not comply with the safety standards for the watercraft; and

(2) for which the watercraft owner fails to keep a record of the name and address of the person renting, leasing, or hiring the watercraft, the license number of the watercraft, the date and time the person takes possession, and the expected time of return of the watercraft.

(b) The record of renting, leasing, or hiring must be preserved for at least six months.

History: 1990 c 391 art 9 s 8



Section 86B.13 — AQUATIC INVASIVE SPECIES PREVENTION PROGRAM.

Subdivision 1. Establishment. The commissioner shall establish a statewide course in preventing the spread of aquatic invasive species. The commissioner must develop an educational course and testing program that address identification of aquatic invasive species and best practices to prevent the spread of aquatic invasive species when moving water-related equipment, as defined under section 84D.01, subdivision 18a.

Subd. 1a. Training for offenders. A person who is convicted of or subject to a final order for a violation of chapter 84D involving water-related equipment must successfully complete the training course in subdivision 1 before continuing operation or use of water-related equipment.

Subd. 2. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 3. Contracting for services. The commissioner may contract for services to provide training and testing services under this section.

Subd. 4. [Repealed, 1Sp2015 c 4 art 4 s 150]

History: 2012 c 272 s 21; 2013 c 121 s 24



Section 86B.201 — STATE LAW AND LOCAL ORDINANCE AUTHORITY.

Subdivision 1. Application of state law. The provisions of this chapter and of other applicable laws of this state shall govern the operation, equipment, numbering, and all other related matters for a watercraft operated on the waters of this state, or the time when an activity regulated by this chapter may take place.

Subd. 2. Local authority to adopt ordinance. (a) This chapter does not limit the authority of a political subdivision of this state to adopt regulations that are not inconsistent with this chapter and the rules of the commissioner relating to the use of waters of this state that are wholly or partly within the territorial boundaries of a county or entirely within the boundaries of a city.

(b) A city of the first class of over 200,000 or the park board of the city may forbid the use of motorboats or boats with attached motors on its lakes.

Subd. 3. Nonmotorized carry-on access. A person may access any public waters through public land with a hand-carried nonmotorized watercraft.

Subd. 4. Construction area restrictions. The commissioner, after consulting with the governmental units and contractors involved in a construction project, may adopt, by written order, temporary water surface use controls for recreational uses at public construction and maintenance sites that cross or are adjacent to waters of the state for a period of time not to exceed the duration of the construction or maintenance project. Temporary controls adopted under this subdivision are exempt from the rulemaking requirements of chapter 14 and section 14.386 does not apply.

History: 1990 c 391 art 9 s 9; 1997 c 226 s 11; 1Sp2015 c 4 art 5 s 5



Section 86B.205 — WATER SURFACE USE ORDINANCE.

Subdivision 1. Assistance. The commissioner shall develop and publish guidelines to assist counties adopting water surface use ordinances for waters within their jurisdiction.

Subd. 2. Surface use ordinances. (a) A county board may, by ordinance, regulate the surface use of bodies of water located entirely or partially within the county and not located entirely within the boundary of a single city or lake conservation district established by law.

(b) If a body of water is located within more than one county, a surface use ordinance is not effective until adopted by the county boards of all the counties where the body of water lies under section 471.59 or placed into effect by order of the commissioner under subdivision 9.

(c) With the authorization of an affected city or lake conservation district, a county board may assume and exercise the powers in subdivisions 2 to 5 with respect to bodies of water lying entirely within that city or lake conservation district. The regulation by the county of the surface use of a portion of a body of water located within the boundary of a city must be consistent with any city regulation existing on May 25, 1973, of the surface use of that portion of the body of water. After January 1, 1975, the ordinance must be consistent with the provisions of this chapter and rules of the commissioner under this chapter.

Subd. 3. Prior ordinances invalid without approval. A surface use zoning ordinance adopted under subdivisions 2 to 5 by a local governmental unit after May 25, 1973, is invalid unless it is approved by the commissioner.

Subd. 4. Approval of ordinances. A proposed surface use zoning ordinance must be submitted to the commissioner for review and approval before adoption. The commissioner must approve or disapprove the proposed ordinance within 120 days after receiving it. If the commissioner disapproves the proposed ordinance, the commissioner must return it to the local governmental unit with a written statement of the reasons for disapproval.

Subd. 5. County regulatory authority. A county board may:

(1) regulate and police public beaches, public docks, and other public facilities for access to a body of water, except:

(i) regulations are subject to subdivision 6;

(ii) a county board may not regulate state accesses; and

(iii) a municipality may by ordinance preempt the county from exercising power under this subdivision within its jurisdiction;

(2) regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities in a manner consistent with other state law and the rules of the commissioner of natural resources, the Pollution Control Agency, and the commissioner of health, and with the applicable municipal building codes and zoning ordinances where the marinas are located;

(3) regulate the construction, installation, and maintenance of permanent and temporary docks and moorings in a manner consistent with state and federal law, permits required under chapter 103G, and sections 86B.111 and 86B.115;

(4) except as provided in subdivision 6, regulate the type and size of watercraft allowed to use the body of water and set access fees;

(5) subject to subdivision 6, limit the types and horsepower of motors used on the body of water;

(6) limit the use of the body of water at various times and the use of various parts of the body of water;

(7) regulate the speed of watercraft on the body of water and the conduct of other activities on the body of water to secure the safety of the public and the most general public use; and

(8) contract with other law enforcement agencies to police the body of water and its shore.

Subd. 6. Public access restrictions. The county board must allow the same types and sizes of watercraft and horsepower of motors to access and enter the lake or water body as are generally allowed to be operated on the lake or water body. Special use exceptions that are not dependent on lakeshore or property ownership may be granted by permit.

Subd. 7. County acquisition of public access. A county board may acquire by purchase, gift, or devise land for public access to a lake or stream and may improve the land as a park or playground if the land is less than ten acres and is contiguous to the meander line of a navigable lake or stream wholly or partly within the county and not entirely within the corporate limits of a city.

Subd. 8. Advisory assistance. The county board may invite any municipal council or town board or the soil and water conservation district board of supervisors or watershed district board of managers to designate a representative to advise and consult with the county board on water use regulation and improvement.

Subd. 9. Watercraft use rules for local waters. (a) On request of a county, city, or town, the commissioner may, after determining it to be in the public interest, establish rules relating to the use of watercraft on waters of this state that border upon or are within, in whole or in part, the territorial boundaries of the governmental unit.

(b) The rules shall be established in the manner provided by sections 14.02 to 14.62, but may not be submitted to the attorney general nor filed with the secretary of state until first approved by resolutions of the county boards of a majority of the counties affected by the proposed rules.

(c) The rules may restrict:

(1) the type and size of watercraft and size of motor that may use the waters affected by the rule;

(2) the areas of water that may be used by watercraft;

(3) the speed of watercraft;

(4) the times permitted for use of watercraft; or

(5) the minimum distance between watercraft.

(d) When establishing rules, the commissioner shall consider the physical characteristics of the waters affected, their historical uses, shoreland uses and classification, and other features unique to the waters affected by the rules.

(e) The commissioner shall inform the users of the waters of the rules affecting them at least two weeks before the effective date of the rules by distributing copies of the rules and by posting of the public accesses of the waters. The failure of the commissioner to comply with this paragraph does not affect the validity of the rules or a conviction for violation of the rules.

(f) The cost of publishing rules and of marking and posting waters under this subdivision shall be paid by the counties affected by the rules, as apportioned by the commissioner.

(g) Regulations or ordinances relating to the use of waters of this state enacted by a local governmental unit before January 1, 1972, shall continue in effect until repealed by the local governmental unit or superseded by a rule of the commissioner adopted under this subdivision.

History: 1990 c 391 art 9 s 10



Section 86B.211 — WATER SAFETY RULES.

The commissioner shall adopt rules that relate to:

(1) the application for, form, and numbering of watercraft licenses;

(2) the size, form, reflectorized material, and display of watercraft license numbers, which must comply with the requirements of the federal watercraft numbering system;

(3) placement and regulation of docks, piers, buoys, mooring or marking devices, and other structures in the waters of this state;

(4) rules of the road for watercraft navigation;

(5) standards for equipment used in the towing of persons on water skis, aquaplanes, surfboards, saucers, and other devices;

(6) standards for lights, signals, fire extinguishers, bilge ventilation, and lifesaving equipment;

(7) standards of safe load and power capacity;

(8) accounting, procedural, and reporting requirements for county sheriff;

(9) designation of swimming or bathing areas;

(10) standards of safety for watercraft offered for rent, lease, or hire;

(11) the use of surface waters of this state by watercraft as provided and in accordance with section 86B.205, subdivision 9, paragraphs (c) and (d), including:

(i) standards and criteria for resolving conflicts in the use of water surfaces by watercraft;

(ii) procedures for dealing with problems involving more than one local governmental unit;

(iii) procedures for local enforcement; and

(iv) procedures for enforcing the restrictions in section 86B.205, subdivision 9, paragraph (c); and

(12) other rules determined by the commissioner to be necessary to implement the provisions of this chapter.

History: 1990 c 391 art 9 s 11; 1991 c 259 s 10



Section 86B.301 — WATERCRAFT LICENSES REQUIRED.

Subdivision 1. Requirement. Except as provided in subdivisions 2 and 3, a person may not operate or give permission for the operation of a watercraft that requires a watercraft license on the waters of this state unless:

(1) a watercraft license for the watercraft has been issued and is valid during the period of operation;

(2) the license number is affixed to the watercraft as prescribed by the commissioner; and

(3) a valid registration sticker is affixed to the watercraft as prescribed by the commissioner.

Subd. 2. Exemptions. A watercraft license is not required for:

(1) a watercraft that is covered by a license or number in full force and effect under federal law or a federally approved licensing or numbering system of another state, and has not been within this state for more than 90 consecutive days, which does not include days that a watercraft is laid up at dock over winter or for repairs at a Lake Superior port or another port in the state;

(2) a watercraft from a country other than the United States that has not been within this state for more than 90 consecutive days, which does not include days that a watercraft is laid up at dock over winter or for repairs at a Lake Superior port or another port in the state;

(3) a watercraft owned by the United States, an Indian tribal government, a state, or a political subdivision of a state, except watercraft used for recreational purposes;

(4) a ship's lifeboat;

(5) a watercraft that has been issued a valid marine document by the United States government;

(6) a waterfowl boat during waterfowl-hunting season;

(7) a rice boat during the harvest season;

(8) a seaplane;

(9) a nonmotorized watercraft ten feet in length or less; and

(10) a watercraft that is covered by a valid license or number issued by a federally recognized Indian tribe in the state under a federally approved licensing or numbering system and that is owned by a member of that tribe.

Subd. 3. Temporary certificate. A person may operate a watercraft and allow another person to operate a watercraft for which a temporary license certificate has been issued during the period the certificate is valid.

History: 1990 c 391 art 9 s 12; 2010 c 361 art 4 s 38; 2012 c 277 art 1 s 12; 2013 c 121 s 25



Section 86B.305 — YOUTH OPERATORS.

Subdivision 1. Under age 12. (a) Except in case of an emergency, a person under age 12 may not operate or be allowed to operate a watercraft propelled by a motor with a factory rating of more than 25 horsepower unless there is present in the watercraft, in addition to the operator, at least one person age 21 or older who is within immediate reach of the controls of the motor. For purposes of section 169A.20, the person age 21 or older, as well as the actual operator, is in physical control of the motorboat.

(b) A person under age 12 may not operate or be allowed to operate a watercraft propelled by a motor with a factory rating of more than 75 horsepower.

Subd. 2. Age 12 to 17; permit required. Except as provided in this subdivision, a person age 12 or older and younger than age 18 may not operate a motorboat powered by a motor over 25 horsepower without possessing a valid watercraft operator's permit from this state or from the operator's state of residence unless there is a person age 21 or older in the motorboat who is within immediate reach of the controls of the motor. For purposes of section 169A.20, the person age 21 or older, as well as the actual operator, is in physical control of the motorboat.

Subd. 3. Owners may not allow certain uses. An owner of a watercraft may not allow a watercraft to be operated contrary to the provisions of subdivision 2.

History: 1990 c 391 art 9 s 13; 1993 c 269 s 2,3; 1993 c 310 s 2,3; 1996 c 396 s 2,3; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7



Section 86B.311 — GENERAL RULES FOR OPERATION.

Subdivision 1. Safe operation. A person may not operate or allow the operation of a watercraft or use a device relating to the use of the watercraft:

(1) in a careless or heedless manner in disregard of the rights or safety of others;

(2) in a reckless or grossly negligent manner that causes personal injury to another or damage to the property of another;

(3) upon the waters of this state without the equipment required by this chapter and the rules adopted under this chapter; or

(4) that is loaded with passengers or cargo beyond the watercraft's safe carrying capacity or is equipped with a motor or other propulsion machinery beyond the watercraft's safe power capacity.

Subd. 2. Obstruction to navigation. A person may not operate a watercraft in a manner that obstructs or tends to obstruct normal and ordinary navigation on the waters of this state.

Subd. 3. Unauthorized mooring prohibited. A person may not moor, attach, or hold in any manner a watercraft to a buoy or any other marking device or guide placed in the waters of this state pursuant to lawful authority. This subdivision does not apply to a mooring buoy.

Subd. 4. Swimming or bathing areas. A person may not operate a watercraft within a water area that has been marked off or set aside as a swimming or bathing area as prescribed by the commissioner's rules.

Subd. 5. Riding on gunwales or decking. A person may not ride or sit and a person may not operate a motorboat while a person is riding or sitting on (i) the starboard or port gunwales; (ii) the decking over the bow, sides, or stern; or (iii) the transom, of a motorboat while underway unless the motorboat is provided with adequate guards or railing to prevent passengers from falling overboard.

Subd. 6. Law enforcement watercraft displaying emergency lights. When approaching and passing a law enforcement watercraft with its emergency lights activated, the operator of a watercraft must safely move the watercraft away from the law enforcement watercraft and maintain a slow-no wake speed while within 150 feet of the law enforcement watercraft.

History: 1990 c 391 art 9 s 14; 2002 c 323 s 1; 2009 c 176 art 1 s 20



Section 86B.313 — PERSONAL WATERCRAFT REGULATIONS.

Subdivision 1. General requirements. (a) In addition to requirements of other laws relating to watercraft, a person may not operate or permit the operation of a personal watercraft:

(1) without each person on board the personal watercraft wearing a United States Coast Guard (USCG) approved wearable personal flotation device with a USCG label indicating it either is approved for or does not prohibit use with personal watercraft or water skiing;

(2) between one hour before sunset and 9:30 a.m.;

(3) at greater than slow-no wake speed within 150 feet of:

(i) a shoreline;

(ii) a dock;

(iii) a swimmer;

(iv) a raft used for swimming or diving; or

(v) a moored, anchored, or nonmotorized watercraft;

(4) while towing a person on water skis, a kneeboard, an inflatable craft, or any other device unless:

(i) an observer is on board; or

(ii) the personal watercraft is equipped with factory-installed or factory-specified accessory mirrors that give the operator a wide field of vision to the rear;

(5) without the lanyard-type engine cutoff switch being attached to the person, clothing, or personal flotation device of the operator, if the personal watercraft is equipped by the manufacturer with such a device;

(6) if any part of the spring-loaded throttle mechanism has been removed, altered, or tampered with so as to interfere with the return-to-idle system;

(7) to chase or harass wildlife;

(8) through emergent or floating vegetation at other than a slow-no wake speed;

(9) in a manner that unreasonably or unnecessarily endangers life, limb, or property, including weaving through congested watercraft traffic, jumping the wake of another watercraft within 150 feet of the other watercraft, or operating the watercraft while facing backwards;

(10) in any other manner that is not reasonable and prudent; or

(11) without a personal watercraft rules decal, issued by the commissioner, attached to the personal watercraft so as to be in full view of the operator.

(b) Paragraph (a), clause (3), does not apply to a person operating a personal watercraft to launch or land a person on water skis, a kneeboard, or similar device by the most direct route to open water.

Subd. 2. Age of operator. Except in the case of an emergency, a person under the age of 13 years may not operate or be permitted to operate a personal watercraft, regardless of horsepower. It is unlawful for the owner of a personal watercraft to permit the personal watercraft to be operated contrary to this subdivision.

Subd. 3. Operator's permit; adult supervision. Except in the case of an emergency, a person 13 years of age or over but less than 18 years of age may not operate a personal watercraft, regardless of horsepower, without possessing a valid watercraft operator's permit as required by section 86B.305, unless there is a person 21 years of age or older on board the craft. In addition to the permit requirement, a person 13 years of age operating a personal watercraft must remain under visual supervision by a person who is 21 years of age or older. An owner of a personal watercraft may not permit the personal watercraft to be operated contrary to this subdivision.

Subd. 4. Dealers and rental operations. (a) A dealer of personal watercraft shall distribute a summary of the laws and rules governing the operation of personal watercraft and, upon request, shall provide instruction to a purchaser regarding:

(1) the laws and rules governing personal watercraft; and

(2) the safe operation of personal watercraft.

(b) A person who offers personal watercraft for rent:

(1) shall provide a summary of the laws and rules governing the operation of personal watercraft and provide instruction regarding the laws and rules and the safe operation of personal watercraft to each person renting a personal watercraft;

(2) shall provide a United States Coast Guard (USCG) approved wearable personal flotation device with a USCG label indicating it either is approved for or does not prohibit use with personal watercraft or water skiing and any other required safety equipment to all persons who rent a personal watercraft at no additional cost; and

(3) shall require that a watercraft operator's permit from this state or from the operator's state of residence be shown each time a personal watercraft is rented to any person younger than age 18 and shall record the permit on the form provided by the commissioner.

(c) Each dealer of personal watercraft or person offering personal watercraft for rent shall have the person who purchases or rents a personal watercraft sign a form provided by the commissioner acknowledging that the purchaser or renter has been provided a copy of the laws and rules regarding personal watercraft operation and has read them. The form must be retained by the dealer or person offering personal watercraft for rent for a period of six months following the date of signature and must be made available for inspection by sheriff's deputies or conservation officers during normal business hours.

History: 1991 c 225 s 3; 1992 c 573 s 4; 1993 c 219 s 1; 1996 c 396 s 4; 1998 c 400 s 2-4; 1Sp2015 c 4 art 5 s 6,7



Section 86B.315 — TOWING PERSON ON WATER SKIS OR OTHER DEVICE.

Subdivision 1. Observer or mirror required. A person may not operate a watercraft on waters of this state and create a wake for a wake surfer or tow a person on water skis, an aquaplane, a surfboard, a saucer, or a similar device unless:

(1) there is another person in the watercraft in addition to the operator who is in a position to continually observe the person being towed; or

(2) the boat is equipped with a mirror providing the operator a wide field of vision to the rear.

Subd. 2. Prohibited night activities. On waters of this state, from one-half hour after sunset to sunrise of the following day, a person may not:

(1) wake surf;

(2) operate a watercraft creating a wake for a wake surfer;

(3) be towed by a watercraft; or

(4) operate a watercraft towing a person on water skis, an aquaplane, a surfboard, a saucer, or another device.

History: 1990 c 391 art 9 s 15; 1Sp2015 c 4 art 5 s 8



Section 86B.321 — NOISE LIMITS.

Subdivision 1. Operation in excess of noise limits prohibited. A person may not operate a motorboat under any condition of load, acceleration, or deceleration in a manner that exceeds the noise limits contained in subdivision 2.

Subd. 2. Noise limits. (a) The noise limits for the total noise from the marine engine or motorboat may not exceed:

(1) for marine engines or motorboats manufactured before January 1, 1982, a noise level of 84 decibels on the A scale measured at a distance of 50 feet from the motorboat or equivalent noise levels at other distances as specified by the commissioner in a pass-by test or 86 decibels on the A scale measured at idle in a stationary test at least four feet above the water and at least four feet behind the transom of the motorboat being tested; and

(2) for marine engines or motorboats manufactured on or after January 1, 1982, a noise level of 82 decibels on the A scale measured at a distance of 50 feet from the motorboat or equivalent noise levels at other distances as specified by the commissioner in a pass-by test or 84 decibels on the A scale measured at idle in a stationary test at least four feet above the water and at least four feet behind the transom of the motorboat being tested.

(b) The noise limits in paragraph (a) do not preclude enforcement of other laws relating to motorboat noise. The officer or deputy doing the testing shall determine which test or tests shall be used. Failure to pass either the pass-by or stationary idle test is a violation of this section.

(c) Equivalent noise levels under paragraph (a) shall be specified by the commissioner by written order and published in the State Register. The noise level determinations are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 3. Applicability. The provisions of this section do not apply to motorboats operating under a permit issued under section 86B.121 or a United States Coast Guard marine event permit in a regatta or race while on trial runs or while on official trials for speed records during the time and in the designated area authorized by the permit.

History: 1990 c 391 art 9 s 16; 1993 c 13 art 1 s 22; 2004 c 221 s 25; 2004 c 255 s 24



Section 86B.325 — DISCHARGE FROM MARINE TOILETS PROHIBITED.

(a) A person owning or operating a watercraft or other marine conveyance on the waters of this state may not use, operate, or allow the use or operation of a marine toilet or similar device for the disposition of sewage or other wastes unless the toilet wastes are retained for disposition on land by means of facilities constructed and operated in accordance with rules adopted by the state commissioner of health and approved by the Pollution Control Agency.

(b) A person may not:

(1) discharge sewage or other wastes into the waters of this state directly or indirectly from a watercraft or other marine conveyance; or

(2) place, leave, discharge, or cause to be placed, left, or discharged a container of sewage or other wastes into waters of this state by a person whether or not the owner, operator, guest, or occupant of a watercraft or other marine conveyance.

(c) Toilets must be sealed or otherwise rendered inoperative so that human or other waste cannot be discharged from the toilet into waters of this state.

History: 1990 c 391 art 9 s 17



Section 86B.331 — OPERATION WHILE USING ALCOHOL OR DRUGS OR WITH A PHYSICAL OR MENTAL DISABILITY.

Subdivision 1. Acts prohibited. (a) An owner or other person having charge or control of a motorboat may not authorize or allow an individual the person knows or has reason to believe is under the influence of alcohol or a controlled or other substance to operate the motorboat in operation on the waters of this state.

(b) An owner or other person having charge or control of a motorboat may not knowingly authorize or allow a person, who by reason of a physical or mental disability is incapable of operating the motorboat, to operate the motorboat in operation on the waters of this state.

(c) A person who operates or is in physical control of a motorboat on the waters of this state is subject to chapter 169A. In addition to the applicable sanctions under chapter 169A, a person who is convicted of violating section 169A.20 or an ordinance in conformity with it while operating a motorboat, shall be prohibited from operating a motorboat on the waters of this state for a period of 90 days between May 1 and October 31, extending over two consecutive years if necessary. If the person operating the motorboat refuses to comply with a lawful demand to submit to testing under sections 169A.50 to 169A.53 or an ordinance in conformity with it, the person shall be prohibited from operating a motorboat for a period of one year. The commissioner shall notify the person of the period during which the person is prohibited from operating a motorboat.

(d) Administrative and judicial review of the operating privileges prohibition is governed by section 97B.066, subdivisions 7 to 9, if the person does not have a prior impaired driving conviction or prior license revocation, as defined in section 169A.03. Otherwise, administrative and judicial review of the prohibition is governed by section 169A.53.

(e) The court shall promptly forward to the commissioner and the Department of Public Safety copies of all convictions and criminal and civil sanctions imposed under this section and chapters 169 and 169A relating to motorboats.

(f) A person who violates paragraph (a) or (b), or an ordinance in conformity with either of them, is guilty of a misdemeanor.

(g) For purposes of this subdivision, a motorboat "in operation" does not include a motorboat that is anchored, beached, or securely fastened to a dock or other permanent mooring, or a motorboat that is being rowed or propelled by other than mechanical means.

Subd. 2. [Repealed, 1Sp1997 c 2 s 69]

Subd. 3. [Repealed, 1Sp1997 c 2 s 69]

Subd. 4. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5a. [Repealed, 1Sp1997 c 2 s 69]

Subd. 6. [Repealed, 1Sp1997 c 2 s 69]

Subd. 7. [Repealed, 1Sp1997 c 2 s 69]

Subd. 8. [Repealed, 1Sp1997 c 2 s 69]

History: 1990 c 391 art 9 s 18; 1992 c 570 art 3 s 1; 1994 c 615 s 5,6; 1995 c 230 s 6; 1Sp1997 c 2 s 5; 2000 c 478 art 2 s 7; 2000 c 495 s 7; 2001 c 7 s 23; 2012 c 272 s 22



Section 86B.335 — TESTING FOR ALCOHOL AND CONTROLLED SUBSTANCES.

Subdivision 1. [Repealed, 1Sp1997 c 2 s 69]

Subd. 2. [Repealed, 1Sp1997 c 2 s 69]

Subd. 3. [Repealed, 1Sp1997 c 2 s 69]

Subd. 4. [Repealed, 1Sp1997 c 2 s 69]

Subd. 5. [Repealed, 1Sp1997 c 2 s 69]

Subd. 6. [Repealed, 1Sp1997 c 2 s 69]

Subd. 7. [Repealed, 1Sp1997 c 2 s 69]

Subd. 8. [Repealed, 1Sp1997 c 2 s 69]

Subd. 9. [Repealed, 1Sp1997 c 2 s 69]

Subd. 10. [Repealed, 1Sp1997 c 2 s 69]

Subd. 11. [Repealed, 1Sp1997 c 2 s 69]

Subd. 12. [Repealed, 1Sp1997 c 2 s 69]

Subd. 13. Coroner to report death. Every coroner or medical examiner shall report in writing to the Department of Natural Resources the death of any person within the jurisdiction of the coroner or medical examiner as the result of an accident involving any watercraft or drowning and the circumstances of the accident. The report shall be made within 15 days after the death or recovery.

In the case of operators killed in watercraft accidents, or the death of passengers or drowning victims 14 years of age or older, who die within four hours after accident, the coroner or medical examiner shall examine the body and shall make tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the victim. This information shall be included in each report submitted pursuant to the provisions of this subdivision and shall be tabulated by the Department of Natural Resources. Periodically, the commissioner of natural resources must transmit a summary of the reports to the commissioner of public safety.

History: 1990 c 391 art 9 s 19; 1992 c 570 art 3 s 2-6; 1994 c 615 s 7; 1995 c 185 s 2



Section 86B.341 — DUTIES AND LIABILITIES AT ACCIDENT OR INCIDENT.

Subdivision 1. Operator's duty at accident or incident. (a) The operator of a watercraft involved in an accident or incident resulting in injury or death to a person or in damage to property shall, if possible without serious danger to the watercraft or the persons aboard, immediately stop at the scene of the accident or incident and render assistance as may be practicable and necessary.

(b) The operator must give the operator's name, address, and license number of the watercraft and the name and address of the owner of the watercraft to the person injured or the operator or occupants of the other watercraft or owner or occupant of the property involved. The operator must promptly report the accident or incident to the sheriff of the county where the accident or incident occurred. Sheriffs are required to report all accidents and incidents to the commissioner of natural resources, who must periodically transmit a summary of the reports to the commissioner of public safety, and transmit statistics on boating accidents and incidents to the United States Coast Guard.

Subd. 2. Owner's and operator's liability. (a) The owner and operator of a watercraft are jointly and severally liable for any injury or damage caused by the negligent operation of a watercraft whether the negligence consists of a violation of the provisions of the statutes of this state or neglecting to observe ordinary care in the operation as the common law requires. The owner is not liable if the watercraft is being operated without the owner's express or implied consent. It is presumed that the operation of a watercraft is with the knowledge and consent of the owner if at the time of the injury or damage the watercraft is under the control of the owner's spouse, father, mother, brother, sister, son, daughter, or other member of the owner's immediate family.

(b) This subdivision may not be construed to:

(1) relieve other persons from liability which the persons would otherwise have; or

(2) authorize or allow recovery in excess of the injury or damage actually incurred.

History: 1990 c 391 art 9 s 20; 1994 c 615 s 8



Section 86B.401 — WATERCRAFT LICENSES.

Subdivision 1. Application. (a) A person may apply to the commissioner, the commissioner of public safety, or an authorized deputy registrar of motor vehicles to license a watercraft in a format prescribed by the commissioner.

(b) The application must state the names and addresses of all owners of the watercraft.

Subd. 2. Temporary certificate. A person who applies for a watercraft license may be issued a temporary license certificate to operate the watercraft. The temporary license certificate is valid for 21 days.

Subd. 3. Licensing. (a) The license agent shall register the watercraft on receiving an application and the license fee. A license and registration sticker with a registration number shall be issued and must be affixed to the watercraft as prescribed by the commissioner of natural resources.

(b) A license includes aquatic invasive species affirmation as provided in section 84D.106. The aquatic invasive species affirmation portion of the license must be on board or available with the signed license certificate. The aquatic invasive species affirmation will be provided with an application for a new, transfer, duplicate, or renewal watercraft license.

(c) The license is not valid unless signed by at least one owner.

(d) Failure to complete the aquatic invasive species affirmation in this subdivision is subject to the penalty prescribed in section 84D.13, subdivision 5.

Subd. 4. License number. Each watercraft must be assigned a license number. The license number assigned a watercraft may remain the same even if not renewed in consecutive years. The owner of a watercraft must purchase the watercraft license numbers assigned and affix the license numbers as prescribed by the commissioner.

Subd. 5. License period. A watercraft license is valid for three calendar years or a portion of the three-year period beginning in the calendar year the license is issued. The watercraft license expires on December 31 of the last calendar year of the license period.

Subd. 6. Renewal. Watercraft licenses may be renewed in the same manner as applying for the original license.

Subd. 7. Notification of change of address by licensee. If the address of an owner of a licensed watercraft changes so that it does not conform with the address on the watercraft license, the owner must notify the commissioner in writing by 30 days after the address change occurs on a form prescribed by the commissioner.

Subd. 8. Notice of ownership change, destruction, or abandonment of watercraft. (a) An owner of a watercraft must provide written notice to the commissioner on a form prescribed by the commissioner by 15 days after abandonment, destruction, or a change in ownership of a licensed watercraft.

(b) A change in ownership does not include the transfer of a security interest.

(c) After a change of ownership:

(1) the new owners are subject to the penalties imposed by this chapter if they fail to give notice as required by this subdivision; and

(2) the commissioner shall terminate the license without further action for failure to give the notice of ownership change.

(d) A notice of ownership change must be accompanied by the duplicate license fee. The commissioner shall issue a duplicate license on receipt of the notice of ownership change and the duplicate license fee.

Subd. 9. Loss or destruction of license. The commissioner shall issue a duplicate watercraft license if an owner provides to the commissioner an affidavit of loss or destruction of the watercraft license previously issued and pays the duplicate license fee.

Subd. 10. New license for previously licensed watercraft. A new license may not be issued for a watercraft that has previously been issued a watercraft license by this state unless:

(1) a notice of abandonment of the watercraft has been given at least one year before the date of application for the license; or

(2) the application is accompanied by satisfactory proof that the watercraft has been continually outside this state at least one year before the date of the application.

Subd. 11. [Repealed, 1996 c 385 art 2 s 8]

Subd. 12. Proof of sales tax payment. A person applying for initial licensing of a watercraft must provide a watercraft purchaser's certificate, showing a complete description of the watercraft, the seller's name and address, the full purchase price of the watercraft, and the trade-in allowance, if any. The certificate must include information showing either (1) that the sales and use tax under chapter 297A was paid or (2) the purchase was exempt from tax under chapter 297A. The commissioner of public safety, in consultation with the commissioner and the commissioner of revenue, shall prescribe the form of the certificate.

The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the watercraft was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

Subd. 13. Collector watercraft. (a) The owner of a watercraft built before July 1, 1959, that is used solely as a collector's item may affix any license numbers and decals that are required for the watercraft by section 86B.301, subdivision 1, and rules adopted pursuant to that section so that the numbers and decals are readily detachable.

(b) The authority issuing a permit under section 86B.121 for any exhibit, regatta, or boat parade held on the waters of this state may exempt a collector watercraft from displaying the license numbers and decals required by section 86B.301, subdivision 1, during the duration of the event. The authority may also exempt the collector watercraft from any equipment and operational requirements and any license requirements in section 86B.301 for the duration of the event.

History: 1990 c 391 art 9 s 21; 1990 c 559 s 2; 1991 c 291 art 8 s 2; 1992 c 594 s 9; 1993 c 375 art 1 s 2; 1994 c 623 art 1 s 19; 1Sp1995 c 1 s 14; 1999 c 22 s 1; 2000 c 418 art 1 s 44; 2001 c 185 s 16-18; 2003 c 28 art 1 s 12; 2008 c 357 s 19; 1Sp2015 c 4 art 4 s 39



Section 86B.405 — DEALER'S LICENSE.

Subdivision 1. Application. A dealer may apply for a watercraft dealer license on a form prescribed by the commissioner. A watercraft dealer's license shall be issued to a dealer after receipt of an application and payment of the dealer license fee.

Subd. 2. Watercraft covered. Watercraft owned by the dealer may be operated under the dealer's license on the waters of this state without watercraft licenses for demonstration purposes or other purposes incident to the usual and customary conduct of the business of manufacturing, selling, or trading of watercraft.

History: 1990 c 391 art 9 s 22



Section 86B.411 — GOVERNMENT WATERCRAFT LICENSES.

The commissioner shall issue distinguishable government watercraft licenses without a fee for watercraft owned by the state or a political subdivision of the state on receipt of an application for the license on a form prescribed by the commissioner.

History: 1990 c 391 art 9 s 23



Section 86B.415 — LICENSE FEES.

Subdivision 1. Watercraft 19 feet or less. (a) Except as provided in paragraph (b) and subdivision 1a, the fee for a watercraft license for watercraft 19 feet or less in length is $27.

(b) The watercraft license fee:

(1) for watercraft, other than personal watercraft, 19 feet in length or less that is offered for rent or lease, the fee is $9;

(2) for a sailboat, 19 feet in length or less, the fee is $10.50;

(3) for a watercraft 19 feet in length or less used by a nonprofit corporation for teaching boat and water safety, the fee is as provided in subdivision 4;

(4) for a watercraft owned by a dealer under a dealer's license, the fee is as provided in subdivision 5;

(5) for a personal watercraft, the fee is $37.50; and

(6) for a watercraft less than 17 feet in length, other than a watercraft listed in clauses (1) to (5), the fee is $18.

Subd. 1a. Canoes, kayaks, sailboards, paddle boards, paddle boats, or rowing shells. The fee for a watercraft license for a canoe, kayak, sailboard, paddle board, paddle boat, or rowing shell over ten feet in length is $10.50.

Subd. 2. Watercraft over 19 feet. Except as provided in subdivisions 1a, 3, 4, and 5, the watercraft license fee:

(1) for a watercraft more than 19 feet but less than 26 feet in length is $45;

(2) for a watercraft 26 feet but less than 40 feet in length is $67.50; and

(3) for a watercraft 40 feet in length or longer is $90.

Subd. 3. Watercraft over 19 feet for hire. The license fee for a watercraft more than 19 feet in length for hire with an operator is $75 each.

Subd. 4. Watercraft used by nonprofit corporation for teaching. The watercraft license fee for a watercraft used by a nonprofit organization for teaching boat and water safety is $4.50 each.

Subd. 5. Dealer's license. There is no separate fee for watercraft owned by a dealer under a dealer's license. The fee for a dealer's license is $67.50.

Subd. 6. Transfer or duplicate license. The fee to transfer a watercraft license or be issued a duplicate license is $4.50.

Subd. 7. Watercraft surcharge. A $5 surcharge is placed on each watercraft licensed under subdivisions 1 to 5 for control, public awareness, law enforcement, monitoring, and research of aquatic invasive species such as zebra mussel, purple loosestrife, and Eurasian watermilfoil in public waters and public wetlands.

Subd. 7a. [Repealed, 1999 c 231 s 207]

Subd. 8. Registrar's fee. In addition to other fees prescribed by law, a filing fee of $4.50 shall be charged for each watercraft license renewal, duplicate or replacement license, and replacement decal and a filing fee of $7 shall be charged for each watercraft license and license transfer issued by:

(1) the registrar or a deputy registrar of motor vehicles and the additional fee shall be disposed of in the manner provided in section 168.33, subdivision 2; or

(2) the commissioner and the additional fee shall be deposited in the state treasury and credited to the water recreation account.

Subd. 9. Disposition of receipts. Money received for watercraft licenses shall be deposited in the state treasury and credited to the water recreation account.

Subd. 10. Accounting. The commissioner of natural resources, in agreement with the commissioner of public safety, may prescribe the accounting and procedural requirements necessary to assure efficient handling of watercraft registrations and license fees by deputy registrars. Deputy registrars shall strictly comply with these accounting and procedural requirements.

Subd. 11. Refunds. The commissioner may issue a refund on a license or title, not including any issuing fees paid under subdivision 8 or section 84.027, subdivision 15, paragraph (a), clause (3), or 86B.870, subdivision 1, paragraph (b), if the refund request is received within 60 days of the original license or title, the license or title is not used or transferred, and:

(1) the watercraft was licensed or titled incorrectly;

(2) the customer was incorrectly charged a title fee; or

(3) the watercraft was licensed or titled twice, once by the dealer and once by the customer.

History: 1990 c 391 art 9 s 24; 1991 c 199 art 1 s 12; 1991 c 254 art 2 s 19; 1992 c 594 s 10; 1993 c 235 s 3; 1995 c 220 s 73,74; 1998 c 401 s 28,29; 1999 c 231 s 112; 2003 c 128 art 1 s 47; 2004 c 243 s 37; 1Sp2005 c 1 art 2 s 58-64; 2009 c 176 art 2 s 9; 2012 c 277 art 1 s 13-15



Section 86B.421 — LICENSING BY POLITICAL SUBDIVISIONS.

A political subdivision may not require watercraft to be licensed.

History: 1990 c 391 art 9 s 25



Section 86B.501 — PERSONAL FLOTATION AND LIFESAVING DEVICES.

Subdivision 1. Personal flotation or lifesaving devices. (a) Watercraft and waterfowl boats using the waters of this state must be equipped with the number and type of personal flotation or lifesaving devices prescribed by the commissioner.

(b) The commissioner may not:

(1) require sailboards to be equipped with personal flotation or lifesaving devices; or

(2) require persons on sailboards to wear personal flotation or lifesaving devices or have them readily available.

Subd. 2. Rented watercraft responsibility for lifesaving devices. The owner of a business that rents, leases, or hires out watercraft must provide a personal flotation or lifesaving device of the type required by this section for each person on board the watercraft.

Subd. 3. Grant Allen Law; life jacket required for children. (a) No person may operate a watercraft under way with a child under ten years of age aboard unless the child is:

(1) wearing an appropriate personal flotation device approved under subdivision 1; or

(2) below the top deck or in an enclosed cabin.

(b) Paragraph (a) does not apply to commercial watercraft where the child is a passenger and the operator is licensed by the state of Minnesota or the United States Coast Guard to carry passengers for hire. Paragraph (a) also does not apply if the watercraft is anchored for the purpose of swimming or diving.

(c) A first violation of this subdivision prior to May 1, 2006, shall not result in a penalty, but is punishable only by a safety warning.

(d) Any violation other than a violation addressed in paragraph (c) is to be considered a petty misdemeanor.

Subd. 4. Rowing team members; personal flotation devices. Notwithstanding subdivision 1, a member of a rowing team that is sanctioned by an academic or nonprofit entity is not required to wear or possess, and no local ordinance or rule may require a member of a rowing team to wear or possess, a personal flotation device in a racing shell if a chase boat carrying the devices prescribed under subdivision 1 accompanies the racing shell. The requirement for a chase boat does not apply on waters where it is preempted by federal regulations.

History: 1990 c 391 art 9 s 26; 2005 c 31 s 1; 2010 c 361 art 4 s 39; 2013 c 121 s 26



Section 86B.505 — WATERCRAFT CAPACITY PLATES.

Subdivision 1. Requirement. (a) A watercraft 20 feet or less in length manufactured for sale in this state after December 31, 1980, except canoes, kayaks, sailboats, sailboards, and inflatable boats, must have a capacity plate permanently affixed to the watercraft by the manufacturer. The capacity plate must contain information relating to maximum safe carrying and power capacity specifications prescribed by the commissioner. The information contained on the capacity plate must, at a minimum, comply with the established standards and regulations of the United States Coast Guard.

(b) For purposes of this section, "manufacture" means to construct or assemble a watercraft or alter a watercraft in a manner that changes its weight and carrying capacity.

Subd. 2. Certification of correct information. The information appearing on a capacity plate is deemed to certify that the manufacturer has correctly and faithfully specified the maximum safe carrying and horsepower capacity and that the information is not a deliberate or negligent misrepresentation.

Subd. 3. Violation. A person who does not comply with provisions of this section commits a violation for each watercraft for which this section is not complied with.

History: 1990 c 391 art 9 s 27



Section 86B.511 — LIGHTS.

Except as provided in section 169.541, a watercraft using the waters of this state, when underway or in use between sunset and sunrise, must carry and display the lights prescribed by the commissioner for the watercraft.

History: 1990 c 391 art 9 s 28; 1990 c 555 s 11



Section 86B.515 — SIRENS AND SOUND-PRODUCING DEVICES.

Subdivision 1. Sound-producing devices. Motorboats 16 feet or more in overall length using the waters of this state must carry sound-producing devices as prescribed by the commissioner. The operator of a motorboat shall sound these devices only when reasonably necessary to insure safe operation.

Subd. 2. Sirens. (a) A siren may not be carried or used on a watercraft other than patrol watercraft.

(b) A siren carried or used in violation of this subdivision may be removed and seized by the sheriff. A seized siren becomes the property of the county where it was seized and may be used or disposed of as the county board determines.

History: 1990 c 391 art 9 s 29



Section 86B.521 — MOTORBOAT NOISE CONTROL.

Subdivision 1. Exhaust muffling system required. A motor may not be used on a motorboat unless it is equipped with an efficient muffler, underwater exhaust, or other device that adequately muffles or suppresses the sound of the exhaust of the motor so as to prevent excessive or unusual noise. A motor may not be equipped with an altered muffler, muffler cutout, muffler bypass, or any other device designed or installed so that it can be used to continually or intermittently bypass any muffler or muffler system installed in the motorboat or to reduce or eliminate the effectiveness of such a muffler or muffler system.

Subd. 2. Sale of motor that exceeds noise limits prohibited. A person may not sell or offer for sale a marine engine or motorboat that would exceed the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner if the motor is maintained according to the manufacturer's specifications.

Subd. 3. Modification of engine to exceed noise limits prohibited. (a) A person may not modify a marine engine or motorboat in a manner that will amplify or increase the noise emitted by the marine engine or motorboat above the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner.

(b) A person may not operate a motorboat with an engine modified to increase noise above the noise limits.

Subd. 4. Sale of parts that cause excessive noise prohibited. (a) A person may not sell or offer for sale replacement or additional parts for a marine engine or motorboat which when installed in the marine engine or motorboat will amplify or increase the noise emitted by the marine engine or motorboat above the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner.

(b) A person may not operate a motorboat incorporating parts prohibited to be sold under paragraph (a).

Subd. 5. Applicability. The provisions of this section do not apply to motorboats operating under a permit issued under section 86B.121 or a United States Coast Guard marine event permit in a regatta, or race, while on trial runs, or while on official trials for speed records during the time and in the designated area authorized by the permit.

Subd. 6. Rulemaking exemption. The test procedures under subdivisions 2, 3, and 4 shall be established by written order by the commissioner and published in the State Register. The establishment of test procedures is exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1990 c 391 art 9 s 30; 2004 c 221 s 26; 2004 c 255 s 25,26



Section 86B.525 — DEVICE FOR ARRESTING BACKFIRE.

A motor other than a detachable outboard motor may not be used on a watercraft unless each carburetor is fitted with a device for arresting or safely deflecting backfire which is approved or prescribed by the United States Coast Guard. The devices must be maintained in serviceable condition.

History: 1990 c 391 art 9 s 31



Section 86B.531 — FIRE EXTINGUISHERS AND FUEL AREA VENTILATION.

Subdivision 1. Fire extinguishers. Inboard motorboats, houseboats, and other motorboats carrying or using fuel or other inflammable or toxic fluid in an enclosure of the boat must be provided with the number, size, and type of fire extinguishers as may be approved by the commissioner. Fire extinguishers approved by the commissioner shall comply with requirements of the United States Coast Guard. The extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible.

Subd. 2. Fuel area ventilation. Inboard motorboats, houseboats, and other motorboats carrying or using fuel or other inflammable or toxic fluid in an enclosure of the boat must be provided with means for properly and efficiently ventilating the bilges of the engine and fuel tank compartments as prescribed by the commissioner to remove explosive or flammable gases.

History: 1990 c 391 art 9 s 32



Section 86B.532 — CARBON MONOXIDE DETECTION DEVICE REQUIREMENTS.

Subdivision 1. Requirements. (a) No motorboat that has an enclosed accommodation compartment may be operated on any waters of the state unless the motorboat is equipped with a functioning marine carbon monoxide detection system installed according to the manufacturer's instructions.

(b) After May 1, 2017, no new motorboat that has an enclosed accommodation compartment may be sold or offered for sale in Minnesota unless the motorboat is equipped with a new functioning marine carbon monoxide detection system installed according to the manufacturer's instructions.

Subd. 2. Boating safety courses. All state-sponsored boating safety courses and all boating safety courses that require state approval by the commissioner must incorporate information about the dangers of being overcome by carbon monoxide poisoning while on or behind a motorboat and how to prevent that poisoning.

Subd. 3. Carbon monoxide poisoning warning labels. (a) No gasoline-powered motorboat that has an enclosed occupancy compartment may be operated on any waters of the state unless labels warning of carbon monoxide dangers are affixed in the vicinity of: the aft reboarding/stern area, the steering station, and in or at the entrance to any enclosed occupancy compartment.

(b) For a motorboat sold by a dealer, the dealer must ensure that specified warning labels have been affixed before completion of the transaction.

(c) Warning labels approved by the American Boat and Yacht Council, National Marine Manufacturers Association, or the commissioner satisfy the requirements of this section when installed as specified.

Subd. 4. License agents; distribution. The commissioner shall mail the information and labels to all owners of motorboats that are 19 feet and greater in length the first year. The commissioner must also provide license agents with informational brochures and warning labels about the dangers of carbon monoxide poisoning while boating. A license agent must make the brochure and labels available to motorboat owners and make efforts to inform new owners of the requirement. The commissioner shall highlight the new requirements on the watercraft renewal reminder postcard for three consecutive three-year license cycles and in the Minnesota Boating Guide. The brochure must instruct motorboat owners to place the labels according to subdivision 3, and inform motorboat owners of carbon monoxide dangers of gasoline-powered generators.

Subd. 5. Safety warning. A first violation of this section shall not result in a penalty, but is punishable only by a safety warning. A second or subsequent violation is a petty misdemeanor.

History: 2016 c 189 art 3 s 26

NOTE: This section, as added by Laws 2016, chapter 189, article 3, section 26, is effective May 1, 2017. Laws 2016, chapter 189, article 3, section 26, the effective date.



Section 86B.535 — MARINE TOILETS.

Subdivision 1. Retention device required. A watercraft or other marine conveyance on the waters of the state may not be equipped with a marine toilet unless also equipped with a retention device acceptable to the Pollution Control Agency.

Subd. 2. List of retention devices. (a) The Pollution Control Agency shall, upon request, furnish a list of the types of retention devices currently available and considered acceptable for the purposes of this section for use with marine toilets.

(b) The commissioner of natural resources shall furnish the sheriff of each county with a list of retention facilities acceptable to the Pollution Control Agency.

History: 1990 c 391 art 9 s 33



Section 86B.601 — SCUBA DIVING.

Subdivision 1. Flag required. (a) A person who swims in waters of the state, except designated swimming areas under section 86B.311, subdivision 4, while wearing or carrying a breathing apparatus allowing the swimmer to breathe while under water, except a snorkel that is not attached to an artificial container of compressed air, must display a diver's flag above the surface of the water.

(b) A person who places a diver's flag must remain within 50 feet of the flag, measured on the surface of the water.

(c) A person shall not place a diver's flag where it will obstruct navigation.

(d) A diver's flag shall measure at least 15 inches horizontally and 12 inches vertically, and both sides shall have a red-colored background bisected diagonally by a three-inch wide white stripe having its upper end adjacent to the flagstaff.

(e) A diver's flag shall be displayed in a vertical plane extended from a rigid flagstaff equipped to maintain the upper edge of the flag at least 30 inches above the water surface.

(f) A diver's flag may be reflectorized or fluorescent provided the entire surface is uniformly reflectorized or fluorescent.

(g) A diver's flag may be anchored or secured to the bottom when a safety hazard would result from towing the flag.

(h) If at the discretion of the diver it would be safer and more visible, the flag may be displayed on a watercraft. If the flag is displayed on the watercraft, the craft must be at anchor or, if not at anchor, attended by a diver or a person appointed by the diver to tend the craft. Only watercraft displaying an official diver's flag are authorized in the diving area.

Subd. 2. Group diving. (a) Not more than four divers may dive under one flag.

(b) If a group of divers is operating in a contained area, the perimeter must be marked and be outside of the normal area of navigation. The markings shall consist of the official diver's flag and be placed on the perimeter of the diving area at intervals not exceeding 150 feet.

Subd. 3. Light required for night diving. A person may not scuba or skin dive in waters of this state from one hour after sunset to sunrise on the following day unless the diver has in possession a diver's light that is visible from above the water at a distance of at least 150 feet, except that a diver's light is not required in an emergency, salvage, repair, or construction operation.

Subd. 4. Night diving with spear prohibited. A person may not scuba or skin dive while in possession of a spear from sunset to sunrise.

History: 1990 c 391 art 9 s 34; 1992 c 464 art 1 s 12



Section 86B.701 — FUNDING COUNTY WATER SAFETY.

Subdivision 1. Water and watercraft safety and enforcement budget. (a) On or before September 1 of each even-numbered year, the county board of each county shall submit to the commissioner its proposed budget to carry out the provisions of this chapter, during the biennium beginning on the following July 1.

(b) The commissioner shall require a county to submit a budget containing proposed activities that would adequately carry out this chapter.

(c) The commissioner shall review the proposed budgets and incorporate into the budget for the Department of Natural Resources the parts that the commissioner determines necessary and equitable for each county. The amount allocated for each county shall be paid to the county and a separate accounting maintained.

(d) The commissioner may require each county to make reports as to the expenditure of the funds.

(e) The commissioner shall publish a report annually showing the expenditures and distribute copies to all participating counties.

Subd. 2. Failure of county to submit budget. (a) If the county fails to submit a budget or fails to carry out the proposed activities after submitting a budget, the commissioner may allocate all or a portion of the county's share back to the Department of Natural Resources or to political subdivisions within the county, including lake conservation districts in part or in whole within the county, that the commissioner determines will provide watercraft safety enforcement, supervision, marking, regulation, search and rescue, and information on waters wholly or partially within their boundaries.

(b) The commissioner may require budgets or reports on the expenditure of the funds.

(c) If the county sheriff determines that additional outside assistance is necessary on a temporary, nonrecurring basis for the purposes of boat and water safety, the sheriff may request the assistance from the commissioner. The commissioner may allocate emergency funding to the county, provide materials or equipment on a temporary loan basis, or hire temporary personnel.

Subd. 3. Allocation of funding. (a) The amount of funds to be allocated under subdivisions 1 and 2 and shall be determined by the commissioner on the basis of the following criteria:

(1) the number of watercraft using the waters wholly or partially within the county;

(2) the number of watercraft using particular bodies of water, wholly or partially within the county, in relation to the size of the body of water and the type, speed, and size of the watercraft utilizing the water body;

(3) the amount of water acreage wholly or partially within the county;

(4) the overall performance of the county in the area of boat and water safety;

(5) special considerations, such as volume of transient or nonresident watercraft use, number of rental watercraft, extremely large bodies of water wholly or partially in the county; or

(6) any other factor as determined by the commissioner.

(b) The commissioner may require reports from the counties, make appropriate surveys or studies, or utilize local surveys or studies to determine the criteria required in allocation funds.

History: 1990 c 391 art 9 s 35



Section 86B.705 — ALLOCATION OF WATER RECREATION ACCOUNT AND FINES AND FORFEITED BAIL MONEY.

Subdivision 1. Water recreation account. (a) A portion of the money in the water recreation account shall be utilized by the commissioner of natural resources to implement this chapter and a portion shall be paid to counties and in an amount the commissioner shall determine and be used to defray the expenses of enforcement of the provisions of this chapter and the expenses of a county sponsored or administered watercraft and swimming safety instructional program.

(b) The commissioner may withhold up to $25,000 per biennium of the allocation for the purpose of payments to counties and other political subdivisions for specific boat and water safety projects beyond the capability of previously allocated funds.

(c) Counties and other political subdivisions shall make application for payment of the funds on forms and for purposes as prescribed by the commissioner.

Subd. 2. Fines and bail money. (a) All fines, installment payments, and forfeited bail money collected from persons convicted of violations of this chapter or rules adopted thereunder, or of a violation of section 169A.20 involving a motorboat, shall be deposited in the state treasury.

(b) One-half of the receipts shall be credited to the general revenue fund. The other one-half of the receipts shall be transmitted to the commissioner of natural resources and credited to the water recreation account for the purpose of boat and water safety.

History: 1990 c 391 art 9 s 36; 1Sp1997 c 2 s 6; 2000 c 478 art 2 s 7; 2001 c 185 s 19; 2009 c 83 art 2 s 5



Section 86B.706 — WATER RECREATION ACCOUNT; RECEIPTS AND PURPOSE.

Subdivision 1. Creation. The water recreation account is created in the state treasury in the natural resources fund.

Subd. 2. Money deposited in account. The following shall be deposited in the state treasury and credited to the water recreation account:

(1) fees from titling and licensing of watercraft under this chapter;

(2) fines, installment payments, and forfeited bail according to section 86B.705, subdivision 2;

(3) mooring fees and receipts from the sale of marine gas at state-operated or state-assisted small craft harbors and mooring facilities according to section 86A.21;

(4) the unrefunded gasoline tax attributable to watercraft use under section 296A.18; and

(5) fees for permits issued to control or harvest aquatic plants other than wild rice under section 103G.615, subdivision 2.

Subd. 3. Purposes. The money in the account may be expended only as appropriated by law for the following purposes:

(1) as directed under section 296A.18, subdivision 2, for acquisition, development, maintenance, and rehabilitation of public water access and boating facilities on public waters; lake and river improvements; and boat and water safety;

(2) from the fees collected at state-operated or state-assisted small craft harbors and mooring facilities from daily and seasonal moorings and the sale of marine gas, for maintenance, operation, replacement, and expansion of these facilities and for the debt service on state bonds sold to finance these facilities;

(3) for administration and enforcement of this chapter as it pertains to titling and licensing of watercraft and use and safe operation of watercraft; grants for county-sponsored and administered boat and water safety programs; and state boat and water safety efforts;

(4) for management of aquatic invasive species and the implementation of chapter 84D as it pertains to aquatic invasive species, including control, public awareness, law enforcement, assessment and monitoring, management planning, and research; and

(5) for management of aquatic plants and the implementation of section 103G.615 as it pertains to aquatic plants, including plant removal permitting, control, public awareness, law enforcement, assessment and monitoring, management planning, and research.

History: 1Sp2005 c 1 art 2 s 65; 2007 c 57 art 1 s 43



Section 86B.801 — ENFORCEMENT AUTHORITY.

Subdivision 1. Authority. (a) A sheriff or conservation officer may stop, inspect, and detain for a reasonable time a watercraft observed in violation of Minnesota Statutes or rules, and is empowered to issue a summons and complaint for violations of this chapter in the same manner as for violations of game and fish laws.

(b) As used in this subdivision, "inspect" does not mean the authority to board a watercraft.

Subd. 2. Enforcement duties. The sheriff of each county and conservation officers shall enforce the provisions of this chapter.

History: 1990 c 391 art 9 s 37



Section 86B.805 — ENFORCEMENT WATERCRAFT.

Subdivision 1. Water safety enforcement watercraft. Watercraft used primarily for enforcement shall be marked to be visible from both sides of the watercraft. The markings shall at a minimum identify the operating agency and be of a contrasting color to the background. Lettering used for identification, other than that used in an agency symbol, shall be of block character and not less than three inches in height.

Subd. 2. Game and fish enforcement watercraft. Watercraft that are used primarily for enforcement of game and fish laws, when coincidentally enforcing this section, shall either be marked through the flying of a pennant of a size and marking prescribed by the commissioner or through marking of the watercraft itself under this section.

Subd. 3. Exemptions for enforcement watercraft. The restrictions on hours and location of operation in this chapter do not apply to emergency, safety, and enforcement watercraft.

History: 1990 c 391 art 9 s 38; 1998 c 400 s 5



Section 86B.811 — CRIMINAL PENALTIES.

Subdivision 1. Misdemeanors. Unless a different penalty is specified, a person is guilty of a misdemeanor who:

(1) violates a provision of this chapter or a rule of the commissioner adopted under this chapter;

(2) operates any watercraft that does not conform to the requirements of this chapter; or

(3) operates a watercraft if the operation is prohibited under subdivision 2.

Subd. 1a. [Repealed, 2012 c 272 s 98]

Subd. 2. Youth operator violations. (a) An operator age 13 or older but younger than age 18 adjudicated by a juvenile court as having violated section 86B.311, subdivision 1, 86B.341, or 169A.20, shall have the operator's permit revoked by the commissioner.

(b) The commissioner shall issue a new permit to the operator one year after the revocation upon successful completion by the operator of a watercraft safety course.

(c) The judge of a juvenile court that adjudicates an operator of violating any of the laws or rules listed above shall require the surrender of the person's watercraft operator's permit and shall forward the operator's permit to the commissioner with a record of the adjudication.

History: 1990 c 391 art 9 s 39; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7; 2011 c 107 s 41



Section 86B.815 — VIOLATION AS EVIDENCE IN CIVIL ACTION.

Subdivision 1. Prima facie evidence of negligence. In all civil actions, a violation of this chapter by a party is not negligence per se but is prima facie evidence of negligence.

Subd. 2. Conviction record not admissible. The record of the conviction of a person for a violation of this chapter is not admissible as evidence in a court in a civil action.

History: 1990 c 391 art 9 s 40



Section 86B.820 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 86B.820 to 86B.920.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Dealer. "Dealer" means a person who: (1) is in the business of manufacturing, distributing, selling, or purchasing new or used watercraft; (2) has an established place of business for the sale, trade, and display of watercraft; and (3) possesses watercraft for the purpose of sale or trade.

Subd. 4. Department. "Department" means the Department of Natural Resources.

Subd. 5. Deputy registrar. "Deputy registrar" means a person appointed or hired by the commissioner of public safety under section 168.33.

Subd. 6. Manufacturer. "Manufacturer" means a person engaged in the business of constructing or assembling watercraft required to have a certificate of title.

Subd. 7. Manufacturer's or importer's certificate of origin. "Manufacturer's or importer's certificate of origin" means a certificate with the authorized signature of the manufacturer or importer of a watercraft, describing and identifying the watercraft, giving the name and address of the person to whom the watercraft is first sold by the manufacturer or importer, and containing executed assignments of the watercraft to an applicant for a certificate of title on the watercraft in this state.

Subd. 8. Owner. "Owner" means a person, other than a secured party, having the title to a watercraft. "Owner" includes a person entitled to use or possess the watercraft, subject to a security interest in another person, reserved or created by agreement and securing payment of performance of an obligation, but "owner" does not include a lessee under a lease not intended as security.

Subd. 9. Person. "Person" means an individual, firm, partnership, association, corporation, or governmental organization.

Subd. 10. Secured party. "Secured party" means a secured party as defined in section 336.9-102(a)(73), having a security interest in a watercraft and includes a lienholder.

Subd. 11. Security agreement. "Security agreement" has the meaning given it in section 336.9-102(a)(74).

Subd. 12. Security interest. "Security interest" has the meaning given it in section 336.1-201(b)(35), and includes statutory liens for which lien statements are filed.

Subd. 13. Titled watercraft. "Titled watercraft" means a watercraft required to have a certificate of title under section 86B.825, subdivision 1; a watercraft for which a certificate of title has been issued under section 86B.825, subdivision 3; or a watercraft previously issued a certificate of title or similar document from another jurisdiction.

Subd. 14. Watercraft. "Watercraft" means a device used or designed for navigation on water that is greater than 16 feet in length, as defined in section 86B.005, subdivision 6, but does not include:

(1) a row-type fishing boat of single hull construction, with oar locks and an outboard motor capacity rating of less than 40 horsepower;

(2) a canoe;

(3) a kayak;

(4) a rowing shell or scull;

(5) a ship's lifeboat;

(6) a vessel of at least five net tons measured in Code of Federal Regulations, title 46, part 69, that is documented under Code of Federal Regulations, title 46, subpart 67.01; or

(7) a seaplane.

Subd. 15. Waters of this state. "Waters of this state" means waters capable of substantial public use and waters to which the public has access, that are within the territorial limits of this state, including boundary waters.

History: 1989 c 335 art 1 s 222; 1990 c 391 art 10 s 3; 1993 c 310 s 4; 2001 c 185 s 20; 2001 c 195 art 2 s 3,4; 2004 c 162 art 3 s 5; 2011 c 31 art 2 s 1,2



Section 86B.825 — CERTIFICATE OF TITLE REQUIRED.

Subdivision 1. Requirement. Except as provided in subdivision 2, a watercraft used on the waters of the state must have a certificate of title if the watercraft is kept in the state for more than 90 consecutive days.

Subd. 2. Exempt watercraft. A watercraft is not required to have a certificate of title if the watercraft is:

(1) owned by a manufacturer or dealer and held for sale;

(2) used by a manufacturer solely for testing;

(3) from a jurisdiction other than this state, temporarily using the waters of this state;

(4) owned by the United States, a state, this state, or a political subdivision;

(5) a waterfowl boat used only during waterfowl-hunting season;

(6) a rice boat used only during the wild-rice-harvesting season;

(7) owned by a person, firm, or corporation operating a resort as defined in section 157.15 or a recreational camping area as defined in section 327.14, subdivision 8, except with respect to a previously titled watercraft; or

(8) watercraft manufactured prior to August 1, 1979.

Subd. 3. Voluntary titling. The owner of a device used or designed for navigation on water and used on the waters of this state may obtain a certificate of title for the device, even though it is not a watercraft as defined in section 86B.820, subdivision 14, in the same manner and with the same effect as the owner of a watercraft required to be titled under sections 86B.820 to 86B.920. Once titled, the device is a titled watercraft as defined in section 86B.820, subdivision 13, and is and remains subject to sections 86B.820 to 86B.920, to the same extent as a watercraft required to be titled.

Subd. 4. Title required for transfer. A person may not sell or otherwise transfer a titled watercraft without delivering to the person acquiring the watercraft a certificate of title with an assignment on it to show title in the person acquiring the watercraft. A person may not acquire a watercraft required to have a certificate of title without obtaining a certificate of title for the watercraft in the person's name.

Subd. 5. No legal title without certificate. A person acquiring a watercraft, required to have a certificate of title under this section, through a sale or gift does not acquire a right, title, claim, or interest in the watercraft until the person has been issued a certificate of title to the watercraft or has received a manufacturer's or importer's certificate. A waiver or estoppel does not operate in favor of that person against another person who has obtained possession of the certificate of title or manufacturer's or importer's certificate for the watercraft for valuable consideration.

Subd. 6. Watercraft license may not be issued without title. The commissioner may not issue or renew a watercraft license to an owner of a titled watercraft unless the owner has been issued or has applied for a certificate of title for the watercraft.

History: 1989 c 335 art 1 s 223; 1990 c 391 art 10 s 3; 1995 c 207 art 9 s 60; 2001 c 185 s 21; 2008 c 350 art 1 s 1; 2011 c 107 s 42; 2013 c 121 s 27



Section 86B.830 — APPLICATION AND ISSUANCE OF CERTIFICATE OF TITLE.

Subdivision 1. Application. The owner of a titled watercraft must apply for the first certificate of title of a watercraft in this state to the commissioner or a deputy registrar on a form prescribed by the commissioner. The appropriate fee under section 86B.870 must accompany the application. The application must be signed by the owner and contain:

(1) the full names, dates of birth, and addresses of owners who are natural persons and the full names and addresses of other owners;

(2) a description of the watercraft including its make, model, year, length, the principal material used in construction, and the builder's or manufacturer's hull identification number;

(3) the date of purchase by the applicant, the name and address of the person from whom the watercraft was acquired;

(4) the name and address of the person who is to possess the title and any conditions of possession; and

(5) other information required by the commissioner to determine whether the owner is entitled to a certificate of title and whether security interests exist in the watercraft.

Subd. 2. Issuance. (a) The commissioner shall issue a certificate of title for a watercraft upon verification that:

(1) the application is genuine;

(2) the applicant is the owner of the watercraft; and

(3) payment of the required fee.

(b) The original certificate of title must be mailed to the owner named in the application. Secured parties, if any, must be mailed notification of their security interest filed.

Subd. 3. Contents. (a) A certificate of title issued by the commissioner must contain:

(1) the date issued;

(2) the full names, dates of birth, and addresses of owners who are natural persons and the full names and addresses of other owners;

(3) the names and addresses of secured parties;

(4) the title number assigned to the watercraft;

(5) a description of the watercraft including its make, model, year of manufacture, length, principal material used in construction, registration number, and manufacturer's hull identification number or, if none, the builder's hull identification number assigned to the watercraft by the commissioner;

(6) spaces for assignment of title by the owner or by the dealer and for warranting that the signer is the owner and that the watercraft is not subject to security interests, liens, or encumbrances except as noted on the face of the certificate of title;

(7) spaces on the certificate for application of title by a new owner subject to the security interests of secured parties named and for the assignment or release of the security interest of a secured party; and

(8) other information the commissioner may require.

(b) A certificate of title issued by the commissioner is prima facie evidence of the facts appearing on it.

Subd. 4. Issuance without absolute proof of ownership. (a) If application is made for a certificate of title for a watercraft and the commissioner is not satisfied of the ownership of the watercraft or the existence of security interests in the watercraft, the watercraft may be assigned a title number but the commissioner must:

(1) withhold issuance of a certificate of title until the applicant presents documents that satisfy the commissioner of the applicant's ownership of the watercraft and of security interest in the watercraft; or

(2) require the applicant to file a bond in the form prescribed by the commissioner and executed by the applicant as a condition to issuing a certificate of title.

(b) A bond filed under this subdivision must be accompanied by the deposit of cash or executed by a surety company authorized to do business in this state. The bond must be in an amount equal to 1-1/2 times the value of the watercraft as determined by the commissioner. The bond must be conditioned to indemnify prior owners, secured parties, and later purchasers of the watercraft or persons acquiring a security interest in the watercraft, or successors in interest of the persons, against expenses, losses, or damages, including reasonable attorney fees, by reason of the issuance of the certificate of title to the watercraft or on account of a defect in or undisclosed security interest upon the right, title, and interest of the applicant in the watercraft.

(c) An interested person has a right of action to recover on the bond for a breach of its conditions, but the aggregate liability of the surety to all persons may not exceed the amount of the bond.

(d) The commissioner shall return the bond and any deposit accompanying the bond if:

(1) the commissioner has not been notified of the pendency of an action to recover on the bond;

(2) questions of ownership and outstanding security interests have been resolved to the satisfaction of the commissioner;

(3) the bond has been posted for three years or the watercraft is not registered for license purposes in this state under sections 86B.125, 86B.301, and 86B.401 to 86B.421; and

(4) the currently valid certificate of title is surrendered.

Subd. 5. Records. (a) The commissioner shall maintain records of certificates of title issued under this section according to one of the following systems:

(1) under a distinctive title number assigned to a watercraft;

(2) under the registration number awarded to a watercraft in accordance with the registration and numbering law of the state where it is registered;

(3) alphabetically, under the name of the owner; or

(4) under another system determined by the commissioner.

(b) Records relating to watercraft titling maintained by the commissioner are public records and are open to public inspection during regular office hours.

Subd. 6. Grounds for refusal to issue certificate of title. The commissioner may not issue a certificate of title if a required fee is not paid or the commissioner has reasonable grounds to believe that:

(1) the applicant is not the owner of the watercraft;

(2) the application contains a false statement; or

(3) the applicant failed to furnish required information or documents or additional information the commissioner reasonably requires.

History: 1989 c 335 art 1 s 224; 1990 c 391 art 10 s 3; 2001 c 185 s 22; 2011 c 107 s 43



Section 86B.835 — DEALER ACQUISITION AND TRANSFER.

Subdivision 1. Certificate of origin required. (a) A dealer may not purchase or acquire a new titled watercraft without obtaining a manufacturer's or importer's certificate of origin from the seller.

(b) A manufacturer, importer, dealer, or other person may not sell or otherwise dispose of a new titled watercraft to a dealer for purposes of display and resale without delivering to the dealer a manufacturer's or importer's certificate of origin.

Subd. 2. Contents of certificate. The manufacturer's or importer's certificate of origin must be of a form prescribed by the commissioner and contain:

(1) a description of the watercraft, including its trade name, if any, year, series or model, hull material, length, and hull identification number;

(2) certification of the date of transfer of the watercraft and the name and address of the person to whom the watercraft was transferred;

(3) certification that the transfer of the watercraft was in ordinary trade and commerce;

(4) the signature and address of a representative of the person transferring the watercraft;

(5) an assignment form, including the name and address of the person the watercraft is to be transferred to, a certification that the watercraft is new, and a warranty that the title at the time of delivery is subject only to the security interests stated on the title; and

(6) other information required by the commissioner.

Subd. 3. Sale of new watercraft. A dealer selling or exchanging a new titled watercraft, before delivering the watercraft to a purchaser, shall apply to the commissioner for a new title in the name of the purchaser. The application must contain the name and address of any secured party holding a security interest created or reserved at the time of sale and the date of the security agreement and must be accompanied by a manufacturer's or importer's certificate of origin. The application must be signed by the dealer and the owner, and the dealer shall promptly mail or deliver the application to the commissioner or a deputy registrar.

Subd. 4. Used watercraft acquired for resale. (a) If a dealer buys or acquires a used titled watercraft for resale, the dealer must apply to the commissioner or deputy registrar and obtain a title number before selling or exchanging the watercraft in the same manner as a new watercraft on forms the commissioner provides or apply for and obtain a certificate of title.

(b) If a dealer acquires a used titled watercraft for resale and the watercraft is covered by a certificate of title that is surrendered to the dealer by the owner at the time of delivery of the watercraft, the dealer need not send the certificate of title to the commissioner. Upon transferring the watercraft to another person, the dealer must promptly execute the assignment, showing the name and address of the person to whom the watercraft is transferred and forward the certificate to the commissioner or deputy registrar with the application for a new certificate of title.

Subd. 5. Watercraft with foreign registration. (a) Except as provided in paragraph (b), an application for a certificate of title for a watercraft last registered in another state or foreign country must contain or be accompanied by:

(1) a certificate of title or registration issued by the other state or foreign country; and

(2) other information or documents the commissioner requires to establish the ownership of the watercraft and the existence or nonexistence of security interests.

(b) If the state or foreign country where the watercraft was last registered does not issue certificates of title, the application must contain or be accompanied by:

(1) a proper bill of sale or sworn statement of ownership, certificate of registration, or evidence of ownership as required by the law of the state or foreign country; and

(2) any other information or documents the commissioner requires to establish the ownership of the watercraft and the existence or nonexistence of security interests.

History: 1989 c 335 art 1 s 225; 1990 c 391 art 10 s 3



Section 86B.840 — TRANSFER BY OWNER.

Subdivision 1. Voluntary transfer. (a) An owner who transfers a titled watercraft must execute the assignment and warranty of title to the person to whom the watercraft is transferred in the space provided on the certificate of title where the watercraft is delivered.

(b) The person acquiring the watercraft must obtain a new certificate of title by applying to the commissioner or a deputy registrar on a form prescribed by the commissioner, and submitting the required fee. The application for certificate of title must be filed within 15 days after delivery of the watercraft to the person acquiring the watercraft.

(c) Upon request of the owner or the person who acquired the watercraft, a secured party in possession of the certificate of title must deliver the certificate to the person acquiring the watercraft, the commissioner, or a deputy registrar, unless the transfer is a breach of the security agreement. The delivery of the certificate does not affect the rights of the secured party under the security agreement.

(d) If a security interest or encumbrance is first created at the time of transfer of ownership, the certificate must be retained by or delivered to the secured party.

Subd. 2. Transfer by law. (a) Except as otherwise provided in this chapter, if the ownership of a titled watercraft is transferred by operation of law, including inheritance or bequest, order in bankruptcy, insolvency, replevin, execution, sale, or satisfaction of mechanic's lien, or repossession upon default in performance of the terms of a security agreement, the person acquiring the watercraft by operation of law must promptly submit the last certificate of title, if available, or the manufacturer's or importer's certificate or other satisfactory proof of the transfer of ownership to the commissioner or deputy registrar with the application for a new certificate of title and the required fee.

(b) If a secured party acquires a titled watercraft under the terms of a security agreement or by operation of law, the secured party must promptly submit to the commissioner, a deputy registrar, or the person acquiring the watercraft from the secured party the last certificate of title, if available, an application for a new certificate of title with the required fee, and an affidavit by the secured party or an authorized representative stating the facts entitling the secured party to possession and ownership of the watercraft, including a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded. If the secured party cannot produce the required proof of ownership, the secured party may submit other evidence with the application and the commissioner may issue a new certificate of title if the evidence provides satisfactory proof of ownership.

History: 1989 c 335 art 1 s 226; 1990 c 391 art 10 s 3



Section 86B.841 — TRANSFER-ON-DEATH TITLE TO WATERCRAFT.

Subdivision 1. Titled as transfer-on-death. A natural person who is the owner of a watercraft may have the watercraft titled in transfer-on-death or TOD form by including in the application for the certificate of title a designation of a beneficiary or beneficiaries to whom the watercraft must be transferred on death of the owner or the last survivor of joint owners with rights of survivorship, subject to the rights of secured parties.

Subd. 2. Designation of beneficiary. A watercraft is registered in transfer-on-death form by designating on the certificate of title the name of the owner and the names of joint owners with identification of rights of survivorship, followed by the words "transfer-on-death to (name of beneficiary or beneficiaries)." The designation "TOD" may be used instead of "transfer-on-death." A title in transfer-on-death form is not required to be supported by consideration, and the certificate of title in which the designation is made is not required to be delivered to the beneficiary or beneficiaries in order for the designation to be effective.

Subd. 3. Interest of beneficiary. The transfer-on-death beneficiary or beneficiaries have no interest in the watercraft until the death of the owner or the last survivor of joint owners with rights of survivorship. A beneficiary designation may be changed at any time by the owner or by all joint owners with rights of survivorship, without the consent of the beneficiary or beneficiaries, by filing an application for a new certificate of title.

Subd. 4. Vesting of ownership in beneficiary. Ownership of a watercraft titled in transfer-on-death form vests in the designated beneficiary or beneficiaries on the death of the owner or the last of the joint owners with rights of survivorship, subject to the rights of secured parties. The transfer-on-death beneficiary or beneficiaries who survive the owner may apply for a new certificate of title to the watercraft upon submitting a certified death record of the owner of the watercraft. If no transfer-on-death beneficiary or beneficiaries survive the owner of a watercraft, the watercraft must be included in the probate estate of the deceased owner. A transfer of a watercraft to a transfer-on-death beneficiary or beneficiaries is not a testamentary transfer.

Subd. 5. Rights of creditors. (a) This section does not limit the rights of any secured party or creditor of the owner of a watercraft against a transfer-on-death beneficiary or beneficiaries.

(b) The state or a county agency with a claim or lien authorized by section 246.53, 256B.15, 261.04, or 270C.63, is a creditor for purposes of this subdivision. A claim or lien under those sections continues to apply against the designated beneficiary or beneficiaries after the transfer under this section if other assets of the deceased owner's estate are insufficient to pay the amount of the claim. The claim or lien continues to apply to the watercraft until the designated beneficiary sells or transfers it to a person against whom the claim or lien does not apply and who did not have actual notice or knowledge of the claim or lien.

History: 2016 c 189 art 3 s 27



Section 86B.845 — TEMPORARY WATERCRAFT USE PERMITS.

Subdivision 1. Issuance to title applicant. (a) The commissioner may issue a temporary watercraft use permit to a person applying for a certificate of title for a new or used watercraft to allow that person to operate the watercraft on the waters of this state pending completion of the titling and watercraft licensing process.

(b) The watercraft use permit must be carried aboard the watercraft to allow immediate inspection. The watercraft use permit must contain a description of the watercraft, including its trade name, if any, year, series or model, hull material, length, hull identification number, and other information prescribed by the commissioner. A permit is valid only for the watercraft for which it is issued.

Subd. 2. Distribution to dealers. The commissioner may distribute permits in booklet form to licensed dealers. If the dealer issues a permit, the dealer must submit a watercraft use permit information form to the commissioner. The commissioner must provide information forms that require the name of the person to whom the watercraft use permit was issued, the watercraft description, dates of issue and expiration, and other information prescribed by the commissioner.

History: 1989 c 335 art 1 s 227; 1990 c 391 art 10 s 3



Section 86B.850 — DUPLICATE CERTIFICATE.

Subdivision 1. Form and issuance. (a) The commissioner may issue a duplicate certificate of title under this section. The duplicate certificate of title must be a certified copy plainly marked "duplicate" across its face and must contain the legend: "This duplicate certificate of title may be subject to the rights of a person under the original certificate." It must be mailed to the owner. The commissioner shall indicate in the department records that a duplicate has been issued.

(b) As a condition to issuing a duplicate certificate of title, the commissioner may require a bond from the applicant in the manner and form prescribed in section 86B.830, subdivision 4, paragraph (b).

Subd. 2. [Repealed, 2011 c 107 s 108]

Subd. 3. Disappearance of original certificate. If a certificate of title is lost, stolen, or destroyed, the owner or legal representative of the owner named in the certificate may obtain a duplicate by applying to the commissioner, furnishing information the commissioner requires concerning the original certificate, and the circumstances of its loss or destruction.

Subd. 4. Mutilated or illegible certificate. If an original certificate of title is mutilated or rendered illegible, the person in possession of the title must return it to the commissioner with the application for a duplicate.

Subd. 5. Recovery of lost or stolen certificate. If a lost or stolen certificate of title for which a duplicate has been issued is recovered, the lost or stolen certificate of title must be surrendered promptly to the commissioner for cancellation.

History: 1989 c 335 art 1 s 228; 1990 c 391 art 10 s 3; 2011 c 107 s 44



Section 86B.855 — SUSPENSION OR REVOCATION OF CERTIFICATE.

Subdivision 1. Suspension or revocation. The commissioner shall suspend or revoke a certificate of title upon notice and reasonable opportunity to be heard if authorized by law or if the commissioner finds that:

(1) the certificate of title was fraudulently procured or erroneously issued; or

(2) the watercraft has been scrapped, dismantled, or destroyed.

Subd. 2. Duties of owner. If the commissioner suspends or revokes a certificate of title, the owner or person in possession of the certificate of title, immediately upon receiving notice of the suspension or revocation, shall mail or deliver the certificate to the commissioner.

Subd. 3. Seizure or impoundment. The commissioner may seize and impound a certificate of title that has been suspended or revoked.

Subd. 4. Subsequent good faith purchaser. Suspension or revocation of a certificate of title does not affect the validity of a subsequent transfer to a purchaser relying in good faith on the assignment of a suspended or revoked title if the certificate of title was not surrendered to or seized by the commissioner under subdivisions 2 and 3, and the commissioner shall issue a new certificate of title to an applicant who is a good faith purchaser for value in those circumstances.

History: 1989 c 335 art 1 s 229; 1990 c 391 art 10 s 3



Section 86B.860 — RESPONSIBILITIES OF COMMISSIONER.

The commissioner shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and other notices and forms necessary to implement this chapter. In addition, the commissioner may:

(1) make necessary investigations to procure information required to implement this chapter;

(2) assign a new hull identification number to a watercraft if the watercraft does not have a number or the number is destroyed or obliterated; or

(3) adopt and enforce rules necessary to implement this chapter.

History: 1989 c 335 art 1 s 230; 1990 c 391 art 10 s 3



Section 86B.865 — PENALTIES.

Subdivision 1. Felony. A person is guilty of a felony and punishable by imprisonment for a term of not more than four years, or payment of a fine of not more than $5,000, or both, if the person with fraudulent intent:

(1) uses a false or fictitious name or address, makes a material false statement, fails to disclose a security interest, or conceals any other material fact in an application for a certificate of title; or

(2) submits a false, forged, or fictitious document in support of an application for a certificate of title.

Subd. 2. Misdemeanor. A person is guilty of a misdemeanor if that person:

(1) with fraudulent intent permits another to use or possess a certificate of title who is not entitled to use or possess the certificate of title;

(2) willfully fails to mail or deliver a certificate of title to the commissioner or a deputy registrar within ten days after the time required;

(3) willfully fails to deliver to a person acquiring a watercraft a certificate of title within ten days after the time required;

(4) commits a fraud in an application for a certificate of title; or

(5) fails to notify the commissioner of a fact as required by law.

History: 1989 c 335 art 1 s 231; 1990 c 391 art 10 s 3



Section 86B.870 — TITLE FEES.

Subdivision 1. Fees. (a) The fee to be paid to the commissioner:

(1) for issuing an original certificate of title, including the concurrent notation of an assignment of the security interest and its subsequent release or satisfaction, is $15;

(2) for each security interest when first noted upon a certificate of title, including the concurrent notation of an assignment of the security interest and its subsequent release or satisfaction, is $10;

(3) for transferring the interest of an owner and issuing a new certificate of title, is $10;

(4) for each assignment of a security interest when first noted on a certificate of title, unless noted concurrently with the security interest, is $1; and

(5) for issuing a duplicate certificate of title, is $4.

(b) In addition to other statutory fees and taxes, a filing fee of $7 is imposed on every watercraft title application. The filing fee must be shown as a separate item on title renewal notices sent by the commissioner.

Subd. 2. Concurrent applications. If a person applies for an original or a new certificate of title for a watercraft concurrently with an application for transfer of license of the watercraft to the applicant, the fee prescribed in subdivision 1 is in lieu of the fee prescribed by sections 86B.125, 86B.301, and 86B.401 to 86B.421 for a transfer of ownership or license of the watercraft to the applicant.

Subd. 3. Fees paid before title issued. Subject to subdivision 2, the commissioner may not issue a certificate of title for a watercraft until the fees prescribed by subdivision 1 and sections 86B.125, 86B.301, and 86B.401 to 86B.421 for a prior transfer of ownership or license of the watercraft have been paid.

Subd. 4. Deposit of fee. Fees collected under this section must be deposited in the state treasury and credited to the water recreation account, except a deputy registrar who originates an application shall retain the filing fee under subdivision 1, paragraph (b).

History: 1989 c 335 art 1 s 232; 1990 c 391 art 10 s 3; 1995 c 220 s 75; 2003 c 128 art 1 s 48



Section 86B.875 — INAPPLICABLE LIENS AND SECURITY INTERESTS.

The requirements of this chapter relating to security interests and certificate of title do not apply to or affect:

(1) a lien given by statute or rule of law to a supplier of services or materials for the watercraft while the watercraft is in the possession of the lienholder;

(2) a lien given by statute to the United States, this state, or a political subdivision of this state; or

(3) a security interest in a watercraft created by a manufacturer or dealer who holds the watercraft for sale.

History: 1989 c 335 art 1 s 233; 1990 c 391 art 10 s 3



Section 86B.880 — SECURITY INTERESTS.

Subdivision 1. Validity. Unless excepted by section 86B.875, a security interest in a titled watercraft is not valid against creditors of the owner or subsequent transferees or secured parties of the watercraft unless perfected as provided in this chapter.

Subd. 2. Perfection. A security interest is perfected by the delivery to the commissioner of the existing certificate of title, if any, or an application for a certificate of title, containing the name and address of the secured party, the date of the security agreement, and the required fee. A security interest is perfected as of the time of the delivery. The method provided in this chapter is exclusive.

History: 1989 c 335 art 1 s 234; 1990 c 391 art 10 s 3; 2001 c 195 art 1 s 1



Section 86B.885 — OWNER-CREATED SECURITY INTEREST.

Paragraphs (a) to (d) apply if an owner creates a security interest in a titled watercraft.

(a) The owner shall immediately execute the application in the space provided on the certificate of title or on a separate form prescribed by the commissioner, show the name and address of the secured party on the certificate, and have the certificate, application, and required fee delivered to the secured party.

(b) The secured party shall immediately have the certificate, application, and required fee mailed or delivered to the commissioner.

(c) A second or subordinate secured party does not affect the rights of the first secured party under the security agreement.

(d) Upon receiving the certificate of title, application, and required fee, the commissioner shall either endorse on the certificate or issue a new certificate containing the name and address of the new secured party, and mail or deliver the certificate to the owner. The secured party or parties shall be issued a notification that the security interest has been recorded.

History: 1989 c 335 art 1 s 235; 1990 c 391 art 10 s 3; 2011 c 107 s 45



Section 86B.890 — LICENSED WATERCRAFT PREVIOUSLY PERFECTED.

If a security interest in a previously licensed watercraft is perfected under other applicable Minnesota law on January 1, 1991, the security interest continues perfected:

(1) until its perfection lapses under the law under which it was perfected or would lapse in the absence of a further filing; or

(2) until a certificate of title for the watercraft is issued and the security interest is perfected under section 86B.880.

The assignment, release, or satisfaction of a security interest in a previously licensed watercraft is governed by the laws under which it was perfected.

History: 1989 c 335 art 1 s 236; 1990 c 391 art 10 s 3



Section 86B.895 — SATISFACTION OF SECURITY INTEREST.

Subdivision 1. Release. Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of the secured party, the secured party, within 15 days, shall execute a release of the security interest in the space provided on the certificate or as prescribed by the commissioner, and mail or deliver the certificate and release to the next secured party named or, if none, to the owner or a person who delivers to the secured party an authorization from the owner to receive the certificate. The owner, other than a dealer holding the watercraft for resale, shall promptly have the certificate, the release, and the required fee mailed or delivered to the commissioner, who shall release the secured party's rights on the certificate or issue a new certificate.

Subd. 2. Release of subordinate security interest. Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of a prior secured party, the secured party whose security interest is satisfied shall execute a release in the form prescribed by the commissioner and, within 15 days after satisfaction, deliver the release to the owner or a person who delivers to the secured party.

History: 1989 c 335 art 1 s 237; 1990 c 391 art 10 s 3



Section 86B.900 — DISCLOSURE OF SECURITY AGREEMENT.

A secured party named in a certificate of title, upon written request of the owner or other secured party named on the certificate, must disclose pertinent information about the security agreement and the indebtedness secured by it.

History: 1989 c 335 art 1 s 238; 1990 c 391 art 10 s 3



Section 86B.905 — EFFECT OF SUSPENSION OR REVOCATION ON SECURITY INTEREST.

Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

History: 1989 c 335 art 1 s 239; 1990 c 391 art 10 s 3



Section 86B.910 — PREVIOUSLY LICENSED WATERCRAFT UNDISCLOSED SECURITY INTERESTS.

If the commissioner is not satisfied that there are no undisclosed security interests created before the watercraft is initially titled, the commissioner may, in addition to its options under section 86B.830, subdivision 4, issue a distinctive certificate of title for the watercraft containing the legend: "This watercraft may be subject to an undisclosed lien," and any other information the commissioner prescribes.

History: 1989 c 335 art 1 s 240; 1990 c 391 art 10 s 3



Section 86B.915 — LIENS ATTACHING TO WATERCRAFT.

(a) A nonpossessory lien on a titled watercraft is not perfected unless a lien statement is filed with the commissioner.

(b) The lien statement must include:

(1) the watercraft owner's name and address;

(2) the statute under which the lien is taken;

(3) the name and address of the lienholder; and

(4) the title number of the watercraft.

(c) The commissioner shall note the time and date of filing the lien statement.

History: 1989 c 335 art 1 s 241; 1990 c 391 art 10 s 3



Section 86B.920 — STOLEN WATERCRAFT.

Subdivision 1. Duty of peace officers. A peace officer aware of a stolen or converted watercraft shall immediately furnish the commissioner with information concerning the theft or conversion.

Subd. 2. Duty of commissioner. The commissioner, upon receiving a report of the theft or conversion of a watercraft, shall record the report information, including the make of the stolen or converted watercraft and its builder's hull identification number, if any. The commissioner shall prepare a list of watercraft reported stolen and those recovered as disclosed by the reports submitted. The report may be distributed as the commissioner deems advisable.

Subd. 3. Duty of owner. If a stolen or converted watercraft is recovered, the owner shall immediately notify the commissioner.

History: 1989 c 335 art 1 s 242; 1990 c 391 art 10 s 3






Chapter 87 — PRIVATE LANDS AND WATERS, PUBLIC USE



Chapter 87A — SHOOTING RANGES

Section 87A.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 87A.01 to 87A.08.

Subd. 2. Person. "Person" means an individual, association, proprietorship, partnership, corporation, club, political subdivision, or other legal entity.

Subd. 3. Shooting range or range. "Shooting range" or "range" means an area or facility designated or operated primarily for the use of firearms, as defined in section 97A.015, subdivision 19, or archery, and includes shooting preserves as described in section 97A.115 or any other Minnesota law.

Subd. 4. Shooting range performance standards. "Shooting range performance standards" means the best practices for shooting range performance standards identified in section 87A.02.

Subd. 5. Local unit of government. "Local unit of government" means a home rule charter or statutory city, county, town, or other political subdivision.

History: 2005 c 105 s 1; 2012 c 277 art 1 s 16



Section 87A.02 — SHOOTING RANGE PERFORMANCE STANDARDS; BEST PRACTICES.

Subdivision 1. [Repealed, 2012 c 277 art 1 s 91]

Subd. 2. Best practices. For purposes of this chapter, the November 1999 revised edition of the National Rifle Association's Range Source Book: A Guide to Planning and Construction shall serve as best practices for shooting range performance standards.

History: 2005 c 105 s 2; 2012 c 277 art 1 s 17



Section 87A.03 — COMPLIANT RANGES; AUTHORIZED ACTIVITIES.

Subdivision 1. Authorized activities. A shooting range that operates in compliance with the shooting range performance standards must be permitted to do all of the following within its geographic boundaries, under the same or different ownership or occupancy, if done in accordance with shooting range performance standards:

(1) operate the range and conduct activities involving the discharge of firearms;

(2) expand or increase its membership or opportunities for public participation related to the primary activity as a shooting range;

(3) make those repairs or improvements desirable to meet or exceed requirements of shooting range performance standards;

(4) increase events and activities related to the primary activity as a shooting range;

(5) conduct shooting activities and discharge firearms daily between 7:00 a.m. and 10:00 p.m. A local unit of government with zoning jurisdiction over a shooting range may extend the hours of operation by the issuance of a special or conditional use permit; and

(6) acquire additional lands to be used for buffer zones or noise mitigation efforts or to otherwise comply with this chapter.

Subd. 2. Nonconforming use. A shooting range that is a nonconforming use shall be allowed to conduct additional shooting activities within the range's lawful property boundaries as of the date the range became a nonconforming use, provided the shooting range remains in compliance with noise and shooting range performance standards under this chapter.

Subd. 3. Compliance with other law. Nothing in this section exempts any newly constructed or remodeled building on a shooting range from compliance with fire safety, disability accessibility, elevator safety, bleacher safety, or other provisions of the State Building Code that have mandatory statewide application.

History: 2005 c 56 s 1; 2005 c 105 s 3



Section 87A.04 — MITIGATION AREA.

(a) Except for those uses, developments, and structures in existence or for which approval has been granted by October 1, 2005, or as provided in paragraph (b), no change in use, new development, or construction of a structure shall be approved for any portion of property within 750 feet of the perimeter property line of an outdoor shooting range if the change in use, development, or construction would cause an outdoor shooting range in compliance with this chapter to become out of compliance.

(b) A change in use, new development, or construction of a structure subject to this section may be approved if the person seeking the approval or, at the discretion of the governing body, the approving authority agrees to provide any mitigation required to keep the range in compliance with this chapter. The person requesting an approval subject to this section is responsible for providing documentation if no mitigation is required under this section. Failure to provide the documentation or any mitigation required under this section exempts the range from being found out of compliance with the shooting range performance and noise standards of this chapter with regard to the property responsible for the mitigation if the failure to provide the documentation or required mitigation is the sole basis for the range being out of compliance with the shooting range performance standards. Any action brought by the owner of the property against the range is subject to section 87A.06. With the permission of the range operator, any mitigation required under this section may be provided on the range property.

History: 2005 c 105 s 4



Section 87A.05 — NOISE STANDARDS.

Allowable noise levels for the operation of a shooting range are the levels determined by replacing the steady state noise L10 and L50 state standards for each period of time within each noise area's classification with a single Leq(h) standard for impulsive noise that is two dBA lower than that of the L10 level for steady state noise. The noise level shall be measured outside of the range property at the location of the receiver's activity according to Minnesota Rules, parts 7030.0010 to 7030.0080, as in effect on May 28, 2005. For purposes of this section, "Leq(h)" means the energy level that is equivalent to a steady state level that contains the same amount of sound energy as the time varying sound level for a 60-minute time period.

History: 2005 c 105 s 5



Section 87A.06 — NUISANCE ACTIONS; COMPLIANCE WITH SHOOTING RANGE PERFORMANCE STANDARDS.

A person who owns, operates, or uses a shooting range in this state that is in compliance with shooting range performance standards is not subject to any nuisance action for damages or equitable relief based on noise or other matters regulated by the shooting range performance standards. This section does not prohibit other actions.

History: 2005 c 105 s 6



Section 87A.07 — CLOSURE OF SHOOTING RANGES.

Subdivision 1. Closure. Except as otherwise provided in sections 87A.01 to 87A.08, a shooting range that is in compliance with shooting range performance standards and the requirements of sections 87A.01 to 87A.08 shall not be forced to permanently close or permanently cease any activity related to the primary use of the shooting range unless the range or activity is found to be a clear and immediate safety hazard by a court of competent jurisdiction. In any action brought to compel the permanent closure of any range in compliance with shooting range performance standards and this chapter, or to permanently cease any activity related to the primary use of the shooting range, there is a rebuttable presumption that the range or activity is not a clear and immediate safety hazard. If the shooting range provides evidence that the cause of a proven safety hazard can be mitigated so as to eliminate the safety hazard, the court shall not order the permanent closure of the range, or permanent ceasing of the activity found to be a clear and immediate safety hazard, unless the range operator fails to implement the necessary mitigation to remove the safety hazard by the date that is determined reasonable by the court.

Subd. 2. Preliminary injunctions. Nothing in this section prohibits a court from granting a preliminary injunction against any activity determined to be a probable clear and immediate safety hazard, or against any individual determined to be the probable cause of an alleged clear and immediate safety hazard, pending the final determination of the existence of the safety hazard.

Subd. 3. Permanent injunctions. A court may grant a permanent injunction only against a particular activity or person instead of permanently closing the range unless the court finds that the remaining operations also pose a safety hazard under this section.

History: 2005 c 105 s 7



Section 87A.08 — APPLICABILITY OF OTHER LAWS.

Subdivision 1. Public safety laws; zoning. (a) Nothing in this chapter prohibits enforcement of any federal law. To the extent consistent with this chapter, other state laws regarding the health, safety, and welfare of the public may be enforced. To the extent consistent with this chapter, a local unit of government with zoning authority jurisdiction over a shooting range may enforce its applicable ordinances and permits. Nothing in this chapter shall supersede more restrictive regulation of days and hours of operation imposed by the terms and conditions of ordinances and permits that are in effect on May 28, 2005.

(b) If the operator of the shooting range shows evidence that the range can be brought into compliance with the applicable state law, local ordinance, or permit, the range may not be permanently closed unless the range operator fails to bring the range into compliance with the applicable law, ordinance, or permit under this section by the date that the court determines reasonable. Nothing in this section prohibits a court from granting a preliminary injunction against any activity determined to be a violation of a law, ordinance, or permit under this section or against any individual determined to be causing an alleged violation, pending the final determination of the existence of the violation.

Subd. 2. Permanent injunctions. A court may grant a permanent injunction only against a particular activity or person instead of permanently closing the range unless the court finds that the remaining operations also create a violation under this section.

History: 2005 c 105 s 8



Section 87A.09 — PUBLIC SHOOTING RANGES; ACCESSIBILITY.

(a) A publicly owned or managed shooting range located in the seven-county metropolitan area that is funded in whole or part with public funds must be available at least twice during the spring and twice during the summer for use by participants in a Minnesota Department of Natural Resources firearms safety instruction course under section 97B.015. The shooting range must be available during hours reasonable for youth participants. The range operator may charge a fee to cover any costs directly incurred from use required under this section, but may not charge a fee to offset costs for general maintenance and operation of the facility.

(b) This section does not apply to cities of the first class or a shooting range located on the same premises as a correctional or detention facility that holds or incarcerates offenders.

History: 2012 c 277 art 1 s 18



Section 87A.10 — SHOOTING SPORTS FACILITY GRANTS.

The commissioner of natural resources shall administer a program to provide cost-share grants to local recreational shooting clubs or local units of government for up to 50 percent of the costs of developing or rehabilitating shooting sports facilities for public use. A facility rehabilitated or developed with a grant under this section must be open to the general public at reasonable times and for a reasonable fee on a walk-in basis. The commissioner shall give preference to projects that will provide the most opportunities for youth.

History: 2014 c 290 s 13; 2014 c 312 art 13 s 18; 1Sp2015 c 4 art 4 s 40









Chapters 88 - 91 — FORESTRY

Chapter 88 — DIVISION OF FORESTRY

Section 88.01 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of chapter 88, the terms defined in this section have the meanings given them.

Subd. 2. Division. "Division" or "the division" means the Division of Forestry in the Department of Natural Resources.

Subd. 3. Commissioner. "Commissioner" means commissioner of natural resources.

Subd. 4. Person. "Person" includes any natural person acting either personally or in any representative capacity, a corporation, a firm, a copartnership, or an association of any nature or kind.

Subd. 5. Timber. "Timber" means and includes trees, saplings, bushes, seedlings, and sprouts from which trees may grow, of every size, nature, kind and description.

Subd. 6. Wildfire areas. Every county now or hereafter having within its boundaries any tract or area of 1,000, or more, contiguous acres of trees, brush, grasslands, or other vegetative material where the potential for wildfire exists, is hereby declared to be a wildfire area.

Subd. 7. Forest land. "Forest land" means land which is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land from which the trees described above have been removed to less than ten percent stocking and which has not been developed for other use; and afforested areas.

Subd. 8. Backfire. "Backfire" means a fire intentionally started ahead of, or in the path of, an approaching wildfire for the purpose of burning back toward the wildfire so that when the two fires meet both will die for lack of fuel.

Subd. 9. [Repealed, 1955 c 699 s 2]

Subd. 10. [Repealed, 1955 c 699 s 2]

Subd. 11. [Repealed, 1955 c 699 s 2]

Subd. 12. [Repealed, 1955 c 699 s 2]

Subd. 13. [Repealed, 1955 c 699 s 2]

Subd. 14. County board and town board. "County board" means the board of county commissioners; and "town board" means the board of town supervisors.

Subd. 15. Improvement. "Improvement" includes any act or thing done, or which may be done, and any construction made or structure erected or which may be made or erected, and any removal from any land of trees, brush, stumps, or other debris, which reasonably tend to prevent or abate wildfires.

Subd. 16. Forest. "Forest" means a plant association predominantly of trees and other woody vegetation occupying an extensive area of land.

Subd. 17. Auxiliary forest. "Auxiliary forest" is used in relation to state forest, and includes any privately owned tract of land, including roads and camp or work sites, set apart for, and chiefly devoted to, the production of timber or forest products under the restrictions, and subject to the provisions, of sections 88.49 to 88.53.

Subd. 18. Forest products. "Forest products" means and includes all products derived from timber.

Subd. 19. Merchantable timber. "Merchantable timber" means a tree or stand of trees which may be disposed of at a profit through conversion to a salable product.

Subd. 20. Owner. "Owner" includes the person owning the fee title to any tract of land, but does not include an owner of timber thereon or of minerals or any other thing therein when such ownership is separate from the ownership of the surface.

Subd. 21. County recorder. "County recorder" includes the county recorder of the county in which the land referred to is located, or the registrar of titles in case the title to the land has been registered.

Subd. 22. Forest officer. "Forest officer" means an employee of the Natural Resources Department designated by the commissioner.

Subd. 23. Open fire; open burning. "Open fire" or "open burning" means a fire burning in matter, whether concentrated or dispersed, which is not contained within a fully enclosed firebox, structure or vehicle and from which the products of combustion are emitted directly to the open atmosphere without passing through a stack, duct or chimney.

Subd. 24. Wildfire. "Wildfire" means a fire requiring suppression action, burning any forest, brush, grassland, cropland, or any other vegetative material.

Subd. 25. Campfire. "Campfire" means a fire set for cooking, warming, or ceremonial purposes, which is not more than three feet in diameter by three feet high, and has had the ground five feet from the base of the fire cleared of all combustible material.

Subd. 26. Snow-covered. "Snow-covered" means that the ground has a continuous, unbroken cover of snow, to a depth of three inches or more, surrounding the immediate area of the fire sufficient to keep the fire from spreading.

Subd. 27. Community forest. "Community forest" means public and private trees and associated plants occurring individually, in small groups, or under forest conditions within a municipality.

Subd. 28. Prescribed burn. "Prescribed burn" means a fire that is intentionally ignited, managed, and controlled by an entity meeting certification requirements established by the commissioner for the purpose of managing vegetation. A prescribed burn that has exceeded its prescribed boundaries and requires suppression action is considered a wildfire.

History: (4031-1, 4031-2, 4031-35 1/2, 4031-57, 4031-72, 5887-42) 1925 c 263 s 22; 1925 c 407 s 1,2; 1927 c 247 s 13; 1929 c 218 s 1; 1935 c 331 s 12; 1955 c 699 s 1; 1963 c 418 s 1; 1967 c 146 s 1; 1967 c 905 s 5; 1969 c 6 s 18; 1969 c 54 s 1,2; 1969 c 1129 art 10 s 2; 1976 c 181 s 2; 1978 c 735 s 1; 1986 c 444; 1993 c 328 s 1-8; 2007 c 57 art 1 s 44; 1Sp2015 c 4 art 4 s 148; 2016 c 189 art 3 s 28



Section 88.02 — CITATION, WILDFIRE ACT.

Sections 88.02 to 88.22 may be cited as the Wildfire Act.

History: (4031-1) 1925 c 407 s 1; 1993 c 328 s 9



Section 88.03 — CODIFICATION.

Sections 88.03 to 88.22 shall be deemed and construed as a codification, revision, and expansion of, and as supplementary to, and taking the place of, the laws which existed at the time of the passage of Laws 1925, chapter 407, relating to forestry and to wildfires, including Laws 1911, chapter 125, and acts amendatory thereof and supplemental thereto; Laws 1913, chapter 159; Laws 1915, chapter 325; Extra Session Laws 1919, chapters 32 and 33, but without abridging or destroying any rights, obligations, liabilities, or penalties from, or under, any of such laws prior to the taking effect of Laws 1925, chapter 407. Sections 88.03 to 88.22 shall apply to all the wildfire areas of this state. In any civil or criminal prosecution action commenced under sections 88.03 to 88.22, or proceeding thereunder, it shall not be necessary to prove that any county is included in a wildfire area, but the contrary may be proven by any party to such action or proceeding.

History: (4031-1) 1925 c 407 s 1; 1993 c 328 s 10



Section 88.04 — FIREBREAKS; PREVENTION OF FIRES.

Subdivision 1. Local cooperation. The commissioner shall cooperate with the state highway authorities and with the supervising officers of the various towns and cities in the construction of firebreaks along section lines and public highways.

Subd. 2. Firebreak authorization. All cities in the state situated in any wildfire area are hereby authorized to clear off all combustible material and debris and create at least two good and sufficient firebreaks of not less than ten feet in width each, which shall completely encircle such municipalities at a distance of not less than 20 rods apart, between which backfires may be set or a stand made to fight wildfires in cases of emergency.

Subd. 3. Local responsibility; tax. All towns and cities shall take necessary precautions to prevent the starting and spreading of wildfires and to extinguish them. They may levy a tax annually on all taxable property in the city or town. The tax when collected shall be known as the fire fund and kept separate from all other funds and used only to pay all necessary and incidental expenses incurred in enforcing the provisions of sections 88.03 to 88.22. Up to $500 shall be expended in any one year from any such fire fund for the support of any municipal fire department. No municipality shall make any levy for its fire fund at any time when the fund contains $5,000 or more, including cash on hand and uncollected taxes that are not delinquent.

Subd. 4. General supervision. In all towns constituted within any of the wildfire protection districts which may be established by the commissioner, the respective town and city officers and employees shall cooperate with, and be under the general supervision and direction of, the commissioner.

History: (4031-11) 1925 c 407 s 11; 1949 c 676 s 1; 1967 c 146 s 2; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1989 c 277 art 4 s 5; 1993 c 328 s 11; 1994 c 505 art 3 s 2



Section 88.041 — WILDFIRE PREVENTION AND SUPPRESSION AGREEMENTS.

The commissioner may enter into agreements with other states, the Canadian or provincial governments to cooperatively prevent and suppress wildfires.

History: 1985 c 112 s 1; 1993 c 328 s 12



Section 88.05 — ROADSIDES, CLEARING; FIREBREAKS.

All highways, roads, and trails within wildfire areas are declared to be established firebreaks and for that purpose the state, through the Department of Natural Resources, is authorized to clean up all dead and down timber, all underbrush, rotting logs, stumps, and all other combustible refuse and debris along each side of these highways, roads, and trails for a distance of 200 feet on each side from the center thereof, all of this material to be burned or disposed of under the supervision of a forest officer in such manner as not to injure the growing timber.

All dead and usable timber taken out of these roadsides shall be piled for the immediate removal thereof by the owners of the land from which the same was removed.

History: (4031-11 1/2) 1933 c 320 s 1; 1937 c 113 s 1; 1967 c 146 s 3; 1969 c 1129 art 10 s 2; 1993 c 328 s 13



Section 88.06 — DEAD OR DOWN TIMBER; REMOVAL.

The commissioner may permit, under the commissioner's direct supervision and control, any Civilian Conservation Corps, Works Progress Administration, or other state or federal relief agency actually engaged in the improvement and conservation of state trust fund lands within the boundaries of any state forest to clean up and remove all dead or down timber, underbrush, rotting logs, stumps, and all other combustible refuse and debris which is deemed to be a fire hazard, or the removal of any trees in forest stand improvement and cultural operations which is advisable in the interest of good forest management; and to use so much of these cuttings for firewood and other forest development needs while these camps are thus actively engaged in the improvement and care of these forests.

History: (4031-11 1/2a) 1933 c 320 s 1; 1937 c 113 s 2; 1967 c 146 s 4; 1986 c 444; 1993 c 328 s 14



Section 88.065 — EQUIPMENT FURNISHED.

Subject to applicable provisions of state laws respecting purchases, the commissioner of natural resources may purchase for and furnish to any governmental subdivisions of the state authorized to engage in natural disaster relief materials or equipment therefor, and may transport, repair, and renovate natural disaster relief materials and equipment for governmental subdivisions of the state. The commissioner may use any funds available for the purchase of natural disaster relief equipment or for its repair, transportation, and renovation under federal grants, if permitted by the terms thereof, or under state appropriations, unless otherwise expressly provided. Except as otherwise authorized or permitted by federal or state laws or regulations, the governmental subdivision receiving any such materials or services shall reimburse the state for the cost. All moneys received in reimbursement shall be credited to the fund from which the purchase, transportation, repair, or renovation was made, and are hereby reappropriated annually and shall be available for the same purpose as the original appropriation. As used in this section, "natural disaster relief" includes wildfire prevention or suppression, hazardous material discharge control or cleanup, and flood or windstorm relief.

History: 1945 c 521 s 1; 1969 c 1129 art 10 s 2; 1984 c 613 s 1; 1987 c 404 s 108; 1993 c 328 s 15; 1995 c 36 s 1



Section 88.067 — GRANTS TO LOCAL FIRE DEPARTMENTS.

The commissioner may make grants for procurement of fire suppression equipment and training of fire departments in techniques of fire control. These grants will enable local fire departments to assist the state more effectively in controlling wildfires. The commissioner may require a local match for any grant. Fire suppression equipment may include, but is not limited to, fire suppression tools and equipment, protective clothing, dry hydrants, communications equipment, and conversion of vehicles to wildfire suppression vehicles. Training shall be provided to the extent practicable in coordination with other public agencies with training and educational responsibilities.

History: 1982 c 511 s 32; 1993 c 328 s 16; 1999 c 231 s 113



Section 88.08 — WILDFIRE PROTECTION DISTRICTS.

The commissioner may create and establish wildfire protection districts, including all lands of both state and private ownership, upon which there is a probability of wildfires starting, and establish forest officers over these districts. All such wildfire districts heretofore established and now in existence are hereby continued until and unless hereafter abolished by the commissioner.

History: (4031-14) 1925 c 407 s 14; 1967 c 146 s 5; 1993 c 328 s 17



Section 88.09 — FIRE PROTECTION, LANDS, ACQUISITION.

Subdivision 1. Acceptance of lands. The commissioner may on behalf of the state accept the title to any tract of land, not exceeding 40 acres in area, or to accept any easement in or upon any tract of land, which the commissioner deems necessary or convenient for the use of the state as locations for fire lookout towers, warehouses, or other buildings of any kind, or as locations for firebreaks, or for other use which the commissioner may deem suitable.

Subd. 2. Purchase, lease, or condemnation. The commissioner may on behalf of the state, where no suitable state lands are available, purchase, lease or acquire easements on small tracts or parcels of lands, not exceeding 40 acres in area, to be used as locations for fire lookout towers, warehouses, or other buildings of any kind, or as locations for firebreaks, or for any other use which the commissioner may deem suitable; also acquire by condemnation any tract of land, not exceeding 40 acres, for these purposes; also acquire, by gift, purchase, or condemnation, any easement or right-of-way that may be necessary to provide access to any tract of land so acquired.

History: (4031-14a, 4031-14b) 1927 c 329 s 1,2; 1929 c 220 s 1,2; 1933 c 302 s 1,2; 1935 c 332 s 1; 1953 c 148 s 1; 1959 c 471 s 1; 1967 c 146 s 6; 1986 c 444; 1993 c 328 s 18



Section 88.10 — AUTHORITY OF STATE FOREST OFFICERS.

Subdivision 1. General authority. Under the direction of the commissioner, forest officers are charged with preventing and extinguishing wildfires in their respective districts and the performance of such other duties as may be required by the commissioner. They may arrest without warrant any person found violating any provisions of sections 88.03 to 88.22, take the person before a court of competent jurisdiction in the county charging the person so arrested, and the person so charged shall be arraigned and given a hearing on the complaint. The forest officers shall not be liable in civil action for trespass committed in the discharge of their duties. All authorized state forest officers, fire wardens, conservation officers, smoke chasers, fire supervisors or individuals legally employed as firefighters, may in the performance of their duties of firefighting go onto the property of any person, company, or corporation and in so doing may set backfires, dig or plow trenches, cut timber for clearing fire lines, dig water holes, remove fence wires to provide access to the fire or carry on all other customary activities necessary for the fighting of wildfires without incurring a liability to anyone, except for damages arising out of willful or gross negligence.

Subd. 2. Arrest authority. Any forest officer may serve any warrant for the arrest of any person violating any provision of sections 88.03 to 88.22.

History: (4031-15) 1925 c 407 s 15; 1957 c 322 s 1; 1967 c 146 s 7; 1978 c 735 s 2; 1986 c 444; 1993 c 328 s 19



Section 88.11 — ASSISTANCE FOR FIGHTING FIRES.

Subdivision 1. Firefighting personnel. At any time forest officers, with the approval of the commissioner, may employ suitable persons to prevent and extinguish any fires. Each forest officer so employed shall be supplied with the necessary equipment. The commissioner, or any forest officer, may summon any person of the age of 18 years and upward to assist in stopping any fire burning in the district under the care of such state employee and may incur any other necessary and reasonable expense for this purpose, but shall promptly report the matter to the next superior officer or other state employee over the forest officer.

Subd. 2. Failure to assist; penalty; commandeered property. Any able-bodied person so summoned who refuses or neglects or otherwise fails to assist in extinguishing such fire or who fails to make all reasonable efforts to that end, until released by the summoning state employee, shall be guilty of a misdemeanor. The forest officer shall have power to commandeer, for the time being, equipment, tools, appliances, or other property in the possession of any person either summoned to assist in extinguishing the fire or in the vicinity thereof, and to use, and to require the persons summoned to use, the commandeered property in the fighting and extinguishing of the fire. The owner of any property so commandeered shall be promptly paid just compensation for the use thereof and all damages done to the commandeered property while in this use by the forest officer from any money available for these expenses under sections 88.03 to 88.22.

History: (4031-16) 1925 c 407 s 16; 1967 c 146 s 8; 1986 c 444; 1987 c 49 s 2; 1993 c 328 s 20



Section 88.12 — COMPENSATION OF FIGHTERS OF WILDFIRES; EMERGENCY EXPENSES.

Subdivision 1. Limitation. The compensation and expenses of persons temporarily employed in emergencies in suppression or control of wildfires shall be fixed by the commissioner of natural resources or an authorized agent and paid as provided by law. Such compensation shall not exceed the maximum rate for comparable labor established as provided by law or rules, but shall not be subject to any minimum rate so established. The commissioner is authorized to draw and expend from money appropriated for the purposes of sections 88.03 to 88.22 a reasonable sum and through forest officers or other authorized agent be used in paying emergency expenses, including just compensation for services rendered by persons summoned and for private property used, damaged, or appropriated under sections 88.03 to 88.22. The commissioner of management and budget is authorized to draw a warrant for this sum when duly approved by the commissioner. The commissioner or agent in charge shall take proper subvouchers or receipts from all persons to whom these moneys are paid, and after these subvouchers have been approved they shall be filed with the commissioner of management and budget. Authorized funds as herein provided at any time shall be deposited, subject to withdrawal or disbursement by check or otherwise for the purposes herein prescribed, in a bank authorized and bonded to receive state deposits; and the bond of this bank to the state shall cover and include this deposit.

Subd. 2. Contracts for services for forestry or wildfire prevention work; commissions to persons employed. The commissioner is hereby authorized and empowered to contract for or accept the services of any and all persons whose aid is available, temporarily or otherwise, in forestry or wildfire prevention work, either gratuitously or for compensation not in excess of the limits provided by law with respect to the employment of labor by the commissioner. At the request of another emergency response agency, trained forestry wildfire fighting resources may be used to support search and rescue operations. The commissioner may issue a commission, or other written evidence of authority, to any such person whose services are so arranged for; and may thereby empower such person to act, temporarily or otherwise, as fire warden, or in any other capacity, with such powers and duties as may be specified in the commission or other written evidence of authority, but not in excess of the powers conferred by law on forest officers.

History: (4031-17, 4031-17a) 1925 c 407 s 17; 1927 c 280 s 1; 1955 c 218 s 1; 1967 c 146 s 9; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1985 c 248 s 70; 1986 c 444; 1993 c 328 s 21; 2000 c 495 s 8; 2009 c 101 art 2 s 109



Section 88.14 — DISPOSAL OF SLASHINGS AND DEBRIS.

Subdivision 1. Order to dispose. Where and whenever in the judgment of the commissioner or any forest officer there is or may be danger of starting and spreading of wildfires from slashings and debris from the cutting of timber of any kind and for any purpose, or from any accumulation of sawdust, shavings, chips, bark, edgings, slabs, or other combustible refuse from the manufacture of lumber or other timber products the commissioner, or forest officer, shall order the person by or for whom the timber or timber products have been or are being cut or manufactured to dispose of such slashings, debris, or refuse as the state employee may direct. Where conditions do not permit the burning of the slashings, debris, or refuse over the entire area so covered, the commissioner may require such person to dispose of the same in such a way as to establish a safe fire line around the area requiring such protection, the fire line to be of a width and character satisfactory to the commissioner, or otherwise to dispose of the same so as to eliminate the wildfires hazard therefrom.

Subd. 2. Penalty. When any person who has been directed by the commissioner, or forest officers to dispose of such slashings, debris, or refuse fails to comply with these directions the person shall be deemed guilty of a misdemeanor.

Subd. 3. Entry to dispose; lien. When any such slashings, debris, or refuse are not disposed of or are left unattended for a period exceeding 30 days, contrary to the instructions of the commissioner, or forest officer, the commissioner, or any forest officer or fire warden, may go upon the premises with as many workers as may be necessary and burn or otherwise dispose of the same and the expense thereof shall be a lien upon the land on which they are situated and upon all contiguous lands of the same owner, and also upon all logs and other timber products cut or manufactured upon all these lands. This lien shall have the same effect and may be enforced in the same manner as a judgment in favor of the state for money. An itemized statement verified by the oath of the commissioner, or forest officer, of the amount of the costs and expenses incurred in burning or otherwise disposing of these slashings, debris, or refuse shall be recorded, within 90 days from the time the disposal thereof is completed, in the office of the county recorder, or, if the property is registered, in the office of the registrar of titles of the county in which the timber or timber products were cut or manufactured; and the amount of the lien shall be a valid claim that may be collected in a civil action from the person who cut or manufactured the wood, timber, or timber products from which the slashings, debris, or refuse were produced. Any moneys so collected shall be paid into the state treasury and credited to the general fund.

Subd. 4. Disposal requirement; roadbed or right-of-way. Any person who cuts or fells trees or bushes of any kind in clearing land for any roadbed or right-of-way for any railroad, highway, or trail shall, in the manner and at the time as above prescribed, properly dispose of all combustible material.

Subd. 5. Fire prohibition. Any person who cuts or fells trees or bushes of any kind in clearing land for any purpose is hereby prohibited from setting fire to any slashings, brush, roots, or excavated stumps or other combustible material on such land and letting the fire run; but the same must be disposed of pursuant to the rules or directions of the commissioner.

Subd. 6. Public road contractor. Any contractor who enters into a contract for the construction of a public road or other work, which involves the cutting or grubbing of woods, standing timber, or brush, shall properly dispose of such slashings and debris without damage to adjoining timber or woods. The foregoing provisions shall not prevent the leaving of such trees along roads as will be useful for ornamental and shade purposes and which will not interfere with travel.

Subd. 7. Contract terms. Every contract made by or on behalf of any municipality or political subdivision of this state which involves the cutting of any timber on the right-of-way of a public highway shall provide in terms for compliance with the foregoing provisions, but the failure to include this provision in the contract shall not relieve the contractor from the duty to dispose of these slashings.

Subd. 8. Disposal requirement; forest land. In all cases not herein provided for, where timber is cut in, upon, or adjoining any forest land and no specific directions are given by the commissioner, or forest officer, for the disposal of slashings and debris resulting therefrom, all such slashings and debris within 200 feet of any adjoining timber land or any public highway, railroad, portage, or lake shore, shall be properly disposed of by the person by or for whom the timber was cut.

Subd. 9. Prohibited deposits. No sawdust, shavings, chips, bark, edgings, slabs, or other combustible refuse that the commissioner or an agent of the commissioner determines to be a wildfire hazard shall be made or deposited upon any public highway, portage, railroad, or lake shore, or within 100 feet thereof.

History: (4031-19) 1925 c 407 s 19; 1929 c 360 s 1; 1967 c 146 s 11; 1976 c 181 s 2; 1985 c 248 s 70; 1986 c 444; 1989 c 335 art 4 s 106; 1993 c 328 s 22; 2005 c 4 s 13



Section 88.15 — CAMPFIRES.

Subdivision 1. Extinguishment. Any forest officer, conservation officer, or other peace officer who finds that any person has left a campfire burning shall take measures to extinguish the fire and take action against the person or persons responsible for leaving the campfire burning.

Subd. 2. Not to be left burning. Every person who starts or maintains a campfire shall:

(1) exercise every reasonable precaution to prevent the campfire from spreading;

(2) before lighting the campfire, clear the ground of all combustible material five feet from the base of the campfire;

(3) remain with the campfire at all times; and

(4) before leaving the site, completely extinguish the campfire.

For the purposes of this section, "maintains" means tending or adding substantial fuel to a campfire with the effect of extending the life of the campfire.

History: (4031-20, 4031-21) 1925 c 407 s 20,21; 1929 c 261 s 1; 1981 c 37 s 2; 1986 c 444; 1993 c 328 s 23; 2008 c 357 s 20



Section 88.16 — STARTING AND REPORTING FIRES.

Subdivision 1. Written permission required. Except as provided in subdivision 2, and section 88.17, it shall be unlawful to start or have any open fire without the written permission of the commissioner, a forest officer, or an authorized fire warden.

Subd. 2. Exceptions. No permit is required for the following fires:

(a) A fire started when the ground is snow-covered.

(b) A campfire.

(c) A fire contained in a charcoal grill, camp stove, or other device designed for the purpose of cooking or heating.

(d) A fire to burn dried vegetative materials and other materials allowed by Minnesota statutes or official state rules and regulations in a burner of a design which has been approved by the commissioner and with which there is no combustible material within five feet of the base of the burner and is in use only between the hours of 6:00 p.m. and 8:00 a.m. of the following day, when the ground is not snow-covered.

Subd. 3. Report of fire; penalty. The occupant of any property upon which any unauthorized fire is burning, whether the fire was started by the occupant or otherwise, shall promptly report the fire to the nearest forestry office, fire department, or other proper authority. Failure to make this report shall be a misdemeanor and the occupant of the premises shall be deemed prima facie guilty of negligence if the unreported fire spreads from the property or causes damage, loss, or injury to another person, that person's property, or the state.

History: (4031-22) 1925 c 407 s 22; 1967 c 146 s 12; 1969 c 410 s 1; 1978 c 735 s 3; 1986 c 444; 1993 c 328 s 24



Section 88.17 — PERMISSION TO START FIRES; PROSECUTION FOR UNLAWFULLY STARTING FIRES.

Subdivision 1. Permission required. (a) Permission to start a fire to burn vegetative materials and other materials allowed by Minnesota Statutes or official state rules and regulations may be given by the commissioner or the commissioner's agent. This permission shall be in the form of:

(1) a written permit issued by a forest officer, fire warden, or other person authorized by the commissioner;

(2) an electronic permit issued by the commissioner, an agent authorized by the commissioner, or an Internet site authorized by the commissioner; or

(3) a general permit adopted by the county board of commissioners according to paragraph (c).

(b) Written and electronic burning permits shall set the time and conditions by which the fire may be started and burned. The permit shall also specifically list the materials that may be burned. The permittee must have the permit on their person and shall produce the permit for inspection when requested to do so by a forest officer, conservation officer, or other peace officer. The permittee shall remain with the fire at all times and before leaving the site shall completely extinguish the fire. A person shall not start or cause a fire to be started on any land that is not owned or under their legal control without the written permission of the owner, lessee, or an agent of the owner or lessee of the land. Violating or exceeding the permit conditions shall constitute a misdemeanor and shall be cause for the permit to be revoked.

(c) A general burning permit may be adopted by the county board of commissioners in counties that are determined by the commissioner either to not be wildfire areas as defined in section 88.01, subdivision 6, or to otherwise have low potential for damage to life and property from wildfire. The commissioner shall consider the history of and potential for wildfire; the distribution of trees, brush, grasslands, and other vegetative material; and the distribution of property subject to damage from escaped fires. Upon a determination by the commissioner and adoption by a vote of the county board, permission for open burning is extended to all residents in the county without the need for individual written or electronic permits under this subdivision, provided burning conforms to all other provisions of this chapter, including those related to responsibility to control and extinguish fires, no burning of prohibited materials, and liability for damages caused by violations of this chapter.

(d) Upon adoption of a general burning permit, a county must establish specific regulations by ordinance, to include at a minimum the time when and conditions under which fires may be started and burned. No ordinance may be less restrictive than state law.

(e) At any time when the commissioner or the county board determines that a general burning permit is no longer in the public interest, the general permit may be canceled by the commissioner or the county board.

Subd. 2. [Repealed, 1993 c 328 s 32]

Subd. 3. Special permits. The following special permits are required at all times, including when the ground is snow-covered:

(a) Fire training. A permit to start a fire for the instruction and training of firefighters, including liquid fuels training, may be given by the commissioner or agent of the commissioner. Except for owners or operators conducting fire training in specialized industrial settings pursuant to applicable federal, state, or local standards, owners or operators conducting open burning for the purpose of instruction and training of firefighters with regard to structures must use only fuel materials as outlined in the current edition of National Fire Protection Association 1403, Standard on Live Fire Training Evolutions, and obtain the applicable live burn documents in accordance with the current edition of the Board of Firefighter Training and Education's live burn plan established according to section 299N.02, subdivision 3, clause (2).

(b) Permanent tree and brush open burning sites. A permit for the operation of a permanent tree and brush burning site may be given by the commissioner or agent of the commissioner. Applicants for a permanent open burning site permit shall submit a complete application on a form provided by the commissioner. Existing permanent tree and brush open burning sites must submit for a permit within 90 days of the passage of this statute for a burning permit. New site applications must be submitted at least 90 days before the date of the proposed operation of the permanent open burning site. The application must be submitted to the commissioner and must contain:

(1) the name, address, and telephone number of all owners of the site proposed for use as the permanent open burning site;

(2) if the operator for the proposed permanent open burning site is different from the owner, the name, address, and telephone number of the operator;

(3) a general description of the materials to be burned, including the source and estimated quantity, dimensions of the site and burn pile areas, hours and dates of operation, and provisions for smoke management; and

(4) a topographic or similarly detailed map of the site and surrounding area within a one-mile circumference showing all structures that might be affected by the operation of the site.

Only trees, tree trimmings, or brush that cannot be disposed of by an alternative method such as chipping, composting, or other method shall be permitted to be burned at a permanent open burning site. A permanent tree and brush open burning site must be located and operated so as not to create a nuisance or endanger water quality. The commissioner shall revoke the permit or order actions to mitigate threats to public health, safety, and the environment in the event that permit conditions are violated.

Subd. 4. Account created. There is created in the state treasury a burning permit account within the natural resources fund where all fees collected under this section shall be deposited.

Subd. 5. Permit fees. (a) The annual fees for an electronic burning permit are:

(1) $5 for a noncommercial burning permit; and

(2) for commercial enterprises that obtain multiple permits, $5 per permit for each burning site, up to a maximum of $50 per individual business enterprise per year.

(b) Except for the issuing fee under paragraph (c), money received from permits issued under this section shall be deposited in the state treasury and credited to the burning permit account and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, is annually appropriated to the commissioner of natural resources for the costs of operating the burning permit system.

(c) Of the fee amount collected under paragraph (a), $1 shall be retained by the permit agent as a commission for issuing electronic permits.

(d) Fire wardens who issue written permits may charge a fee of up to $1 for each permit issued, to be retained by the fire warden as a commission for issuing the permit. This paragraph does not limit a local government unit from charging an administrative fee for issuing open burning permits within its jurisdiction.

History: (4031-23) 1925 c 407 s 23; 1967 c 146 s 13; 1969 c 410 s 2; 1978 c 735 s 4; 1986 c 444; 1987 c 271 s 1; 1993 c 328 s 25,26; 1Sp2005 c 1 art 2 s 66-68; 2006 c 281 art 1 s 18; 2010 c 361 art 4 s 40,41; 1Sp2015 c 4 art 4 s 41



Section 88.171 — OPEN BURNING PROHIBITIONS.

Subdivision 1. Continual. Open burning prohibitions specified in this section are in effect at all times of the year.

Subd. 2. Prohibited materials; exceptions. No person shall conduct, cause, or permit open burning of rubber, plastics, chemically treated materials, or other materials which produce excessive or noxious smoke including, but not limited to, tires, railroad ties, chemically treated lumber, composite shingles, tar paper, insulation, composition board, sheetrock, wiring, paint, or paint filters. The commissioner may allow burning of prohibited materials when the commissioner of health or the community health board has made a determination that the burning is necessary to abate a public health nuisance. Except as specifically authorized by the commissioner of the Pollution Control Agency as an emergency response to an oil spill, no person shall conduct, cause, or permit open burning of oil.

Subd. 3. Hazardous wastes. No person shall conduct, cause, or permit open burning of hazardous waste as defined in section 116.06, subdivision 11, and applicable commissioner's rules.

Subd. 4. Industrial solid waste. (a) No person shall conduct, cause, or permit open burning of solid waste generated from an industrial or manufacturing process or from a service or commercial structure.

(b) The commissioner may allow open burning of raw untreated wood if the commissioner determines that reuse, recycling, or land disposal is not a feasible or prudent alternative.

Subd. 5. Demolition debris. No person shall conduct, cause, or permit open burning of burnable building material generated from demolition of commercial or institutional structures. A farm building is not a commercial structure.

Subd. 6. Salvage operations. No person shall conduct, cause, or permit salvage operations by open burning.

Subd. 7. Motor vehicles. No person shall conduct, cause, or permit the processing of motor vehicles by open burning.

Subd. 8. Garbage. (a) No person shall conduct, cause, or permit open burning of discarded material resulting from the handling, processing, storage, preparation, serving, or consumption of food, unless specifically allowed under section 17.135.

(b) A county may allow a resident to conduct open burning of material described in paragraph (a) that is generated from the resident's household if the county board by resolution determines that regularly scheduled pickup of the material is not reasonably available to the resident.

Subd. 9. Burning ban. No person shall conduct, cause, or permit open burning during a burning ban put into effect by a local authority, county, or a state department or agency.

Subd. 10. Smoldering fires. Fires must not be allowed to smolder with no flame present, except when conducted for the purpose of managing forests, prairies, or wildlife habitats.

History: 1993 c 328 s 27; 1995 c 240 art 2 s 1; 1996 c 295 s 1,2; 2015 c 21 art 1 s 109



Section 88.18 — FIRE WARDENS.

The commissioner may appoint local government officials, authorized Minnesota pollution control agents, fire chiefs, or other responsible persons to be fire wardens in their respective districts.

History: (4031-24) 1925 c 407 s 24; 1967 c 146 s 14; 1973 c 123 art 5 s 7; 1993 c 328 s 28



Section 88.195 — PENALTIES.

Subdivision 1. Failure to extinguish fire. Any person who starts and fails to control or extinguish the fire, whether on owned property or on the property of another, before the fire endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 2. Failure to control permit fire. Any person who has a burning permit and fails to keep the permitted fire contained within the area described on the burning permit or who fails to keep the fire restricted to the materials specifically listed on the burning permit is guilty of a misdemeanor.

Subd. 3. Careless or negligent fires. Any person who carelessly or negligently starts a fire that endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 4. Careless or negligent acts. Any person who participates in an act involving careless or negligent use of motor vehicles, other internal combustion engines, firearms with tracers or combustible wads, fireworks, smoking materials, electric fences, torches, flares, or other burning or smoldering substances whereby a fire is started and is not immediately extinguished before the fire endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 5. Internal combustion engines. Any person who operates a vehicle in a wildfire area when the ground is not snow-covered with an open exhaust cutout, without a muffler, without a catalytic converter if required, or without a spark arrestor on the exhaust pipe; or any person who operates a tractor, chainsaw, or other internal combustion engine not equipped to prevent fires is guilty of a misdemeanor.

History: 1993 c 328 s 29



Section 88.20 — RAILROAD COMPANIES TO PROVIDE PATROL OFFICERS.

After making a judgment that there is danger of the setting and spreading of fires from locomotive engines, the commissioner of natural resources shall order any railroad company to provide patrol officers with the necessary equipment to follow each train throughout such fire patrol district or districts as the commissioner deems necessary to prevent fires. When the commissioner has so notified a railroad company to provide such a patrol after trains, the railroad company shall immediately comply with the requirements of this notice throughout the territory designated; and, upon its failure so to do, the commissioner may employ patrol officers with the necessary equipment to patrol the rights-of-way of the railroad, and the expense shall be charged to the railroad company and may be recovered in a civil action in the name of the state of Minnesota; and in addition thereto the company shall be guilty of a misdemeanor. All money so recovered shall be paid into the state treasury and credited to the appropriation from which expenses were paid.

The commissioner may prescribe such other measures as are considered by the commissioner to be essential for the immediate control of fire.

It is made the duty of any railroad company, acting independently of the commissioner, to patrol its right-of-way after the passage of each train when necessary to prevent the spread of fires and to use the highest degree of diligence to prevent the setting and spread of fire, to cause the extinguishment of fires set by locomotives or found existing upon their respective rights-of-way.

History: (4031-26) 1925 c 407 s 26; 1939 c 427 s 1; 1967 c 207 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 88.21 — RAILROADS; DUTIES; PENALTIES.

Subdivision 1. Written report of inspection. On having reason to believe that a certain locomotive caused a fire the commissioner may require the railroad company to forward to the commissioner at once a written report covering the inspection of the fire-protective appliances of such locomotive made next after the occurrence of the fire. Such written report shall be copied from the inspection book required to be kept by the railroad company under subdivision 6.

Subd. 2. Cleared rights-of-way; reporting fires; fire prevention. All railroad companies operating railroads within this state shall keep their right-of-way cleared of all combustible material and safely dispose of same within limits of their right-of-way, as the commissioner may direct.

This section shall not be construed to prevent or prohibit any railroad company from piling or keeping upon the right-of-way cross ties or other material necessary in the operation or maintenance of such railroad.

No railroad company or its employees shall leave a deposit of fire or live coals or hot ashes in the immediate vicinity of forest lands or lands likely to be overrun by fires, and whenever engineers, conductors, or train workers discover untended fires along the right-of-way, or in woodlands adjacent to the railroad, they shall report the same promptly by the most expeditious means available to the nearest station at which an operator is on duty, or to the first available section crew. In season of drought, railroad companies shall give particular instruction to their employees for the prevention and prompt extinguishment of fires, and they shall cause warning signs furnished by the commissioner of natural resources to be posted at their stations, and where a fire occurs along the line of the road, they shall concentrate such help and adopt such measures as shall be available to effectively extinguish it.

Subd. 3. Experimental devices. The commissioner of natural resources may permit the railroad to use devices and appliances for experimental purposes only by written permission during such limited periods and upon such terms and conditions as the commissioner may prescribe; this written permission shall be subject to revocation by the commissioner at any time, and such experimental devices or appliances shall not be permanently adopted unless authorized by law.

Subd. 4. Spark arresters. Except when the ground is covered with snow, no steam or internal combustion engine shall be operated in the vicinity of forest, brush, peat, or grass lands, unless and until the same is provided with a practical and efficient spark arrester device or its equivalent. The railroad company or other owners of such engine shall be held responsible for the good condition of spark arresters.

Subd. 5. Inspection. Any locomotive inspector appointed by the commissioner is authorized to inspect any locomotive operated in the vicinity of forest, brush, peat, or grass lands, and to enter upon any property for such purpose when the inspector may deem it necessary in order to see that all the provisions of law relating to the subject matter are duly complied with. The inspector shall have access to the records of every person operating a railroad for any purpose, and authority to make copies thereof, showing the locations and movements of all locomotive engines within this state, and is authorized to use such methods as the inspector may deem advisable in making up records and substantiating the inspector's findings.

Subd. 6. Record keeping. A record shall be kept of all examinations required by this section, in a book to be furnished, by every person operating a railroad for any purpose, showing:

(1) The place and number of each engine inspected;

(2) The date and hour of day of such inspection;

(3) A detailed statement, signed by the employee making the same, of any and all repairs, replacements, or renewals made at any time on, or in connection with, spark arresters.

The book shall always be open for inspection by the commissioner or other authorized officer appointed by the commissioner. A record of all examinations required by this section which is contained in official inspection records of a railroad company, when such records are regularly required by other governmental authority, may constitute a proper record of examinations required by this section in the discretion of the commissioner.

Subd. 7. Penalty. Any failure of the railroad company and its employees to comply with this section shall be a misdemeanor; and in addition thereto the railroad company shall be liable for all expenses and damages directly and proximately caused by or resulting from such failure of duty. The provisions of this section shall not relieve anyone from any duty or liability under any other law.

Subd. 8. Written report of fire. Any person operating a railroad for any purpose shall make written report to the commissioner, in such form as the commissioner may prescribe, covering each fire in the open on or adjacent to the right-of-way of the railroad, within one week after the occurrence of the fire, unless such time shall be extended by written permission of the commissioner; provided, that the provisions of this subdivision shall not be construed to relieve any person from the duty of reporting such fire as required by any other law.

History: (4031-27) 1925 c 407 s 27; 1939 c 427 s 2; 1945 c 68 s 1; 1957 c 135 s 1-3; 1967 c 207 s 2; 1969 c 1129 art 10 s 2; 1986 c 444



Section 88.22 — WILDFIRE PREVENTION; PROHIBITIONS, BANNING; PENALTIES.

Subdivision 1. Imposition of restrictions. (a) Road closure. When the commissioner of natural resources shall determine that conditions conducive to wildfire hazards exist in the wildfire areas of the state and that the presence of persons in the wildlife areas tends to aggravate wildfire hazards, render forest trails impassable by driving thereon during wet seasons and hampers the effective enforcement of state timber trespass and game laws, the commissioner may by written order, close any road or trail leading into any land used for any conservation purposes, to all modes of travel except that considered essential such as residents traveling to and from their homes or in other cases to be determined by the authorized forest officers assigned to guard the area.

(b) Burning ban. The commissioner may also, upon such determination, by written order, suspend the issuance of permits for open fires or prescribed burns, revoke or suspend the operation of a permit previously issued and, to the extent the commissioner deems necessary, prohibit the building of all or some kinds of open fires or prescribed burns in all or any part of a wildfire area regardless of whether a permit is otherwise required; and the commissioner also may, by written order, prohibit smoking except at places of habitation or automobiles or other enclosed vehicles properly equipped with an efficient ash tray.

Subd. 2. Dumping ban. The commissioner may close any public or private dumping area, by posting such area as closed to dumping, whenever the commissioner deems it necessary for the prevention of wildfires. Thereafter no person shall deposit refuse of any kind within or adjacent to such closed area, or along the road leading thereto.

The commissioner shall establish such minimum standards governing public and private dumping areas as the commissioner deems necessary for the prevention of wildfires.

Subd. 3. Penalty. Any violations of this section is a misdemeanor.

History: (4031-34a) 1937 c 114 s 1; 1957 c 201 s 1; 1959 c 37 s 1; 1969 c 1129 art 10 s 2; 1978 c 735 s 5; 1986 c 444; 1993 c 328 s 30; 2016 c 189 art 3 s 29



Section 88.28 — LAW DIVIDED INTO PARTS.

Sections 88.28 to 88.46 are hereby divided into three parts. Sections 88.28 to 88.41 relate exclusively to counties. Sections 88.42 and 88.43 relate exclusively to towns and cities. Sections 88.44 to 88.46 contain provisions relating both to counties and to towns and cities.

History: (4031-36) 1925 c 263 s 1; 1973 c 123 art 5 s 7



Section 88.29 — COUNTY BOARDS; JURISDICTION, POWERS.

It is hereby proposed to grant to the county boards of the several counties of this state jurisdiction within their respective counties to exercise all the powers and authority of sections 88.28 to 88.46 relative to the prevention and abatement of forest fires and the clearing and improvement of land by the removal from such land of trees, brush, stumps, and all other similar substances which contribute to the danger of forest fires; including the power to make any given area of improvement under sections 88.28 to 88.46 impervious to fire by any means now known or hereafter invented or discovered.

History: (4031-37) 1925 c 263 s 2



Section 88.30 — CLEARING AND IMPROVEMENT OF LANDS.

Before any improvement authorized by sections 88.28 to 88.46 shall be ordered or caused to be constructed by the county board of any county, there shall first be filed with the auditor of the county a petition signed by two or more parties owning land in the county, which land shall be described in the petition. The petition shall describe each tract of land, of which any portion is to be improved, by 40-acre tracts or by number of lots as designated under government survey; specify the number of acres of each tract that it is proposed to improve, which shall be not less than five, nor more than 20, acres in each 40-acre tract and a proportionate amount in smaller subdivisions; and set forth the nature of the title of the petitioners to each particular tract, in general terms, specifying whether the land is held by the petitioners as owners or under contract, and if the latter, with whom, and the balance remaining unpaid of the purchase price. The lands described in the petition must be situated in the same locality or part of the county, but not more than 40 acres in any quarter-section owned by the same petitioner shall be improved under sections 88.28 to 88.46 except by unanimous consent of the members of the county board. The petition shall further set forth a general description of the proposed improvement. Upon the filing of the petition, duly verified, with the auditor of the county, together with a bond by the petitioners, or by one or more of them, or some one in their behalf, with sufficient security, in a sum of not less than $500, conditioned to hold the county harmless from all expense in the event the improvement petitioned for is not granted, the auditor shall designate the proceeding as "County Land Improvement No. ................," and in all subsequent proceedings in relation thereto the same may be designated and referred to by such title and number.

Any petition heretofore filed under Laws 1921, chapter 155, and any proceedings taken thereunder, may be continued and completed in conformity with the provisions of sections 88.28 to 88.46, at the discretion of the county board. No lands shall be so improved under sections 88.28 to 88.46 except upon petition of the owner or owners thereof.

History: (4031-38) 1925 c 263 s 3



Section 88.31 — SURVEYS AND PLATS.

Upon the filing of the petition and bond, as provided in section 88.30, with the auditor of any county, the auditor shall notify the county board of the county, and the county board shall, within 30 days thereafter, appoint a competent civil engineer and direct the engineer to proceed to examine the land described in the petition and make the necessary surveys to enable the engineer to report and file with the auditor a plat, therein describing each 40-acre tract or governmental lot covered by the petition and marking thereon the portion of the land proposed to be cleared and improved. The engineer shall, as a part of the report, describe the kind of trees, brush, stumps, or other similar materials or debris located upon the land and proposed to be removed by the proceedings, together with an estimate of the cost thereof, and the probable value of the material, if any, when removed, and shall accompany the report with specifications as to the manner of performing and completing the improvement. The engineer shall specifically describe the nature of the soil of each tract and any other conditions affecting the value, location, or use of the land. This report shall be in tabulated form and furnish the county board with an estimate of the cost of the improvement of each particular tract of land described, which report by the engineer shall be filed with the auditor within 30 days after appointment of the engineer, unless for good cause shown further extension of 30 days is granted by the auditor. This engineer before entering upon duties shall execute to the county board a bond in the sum of $1,000, conditioned for the faithful performance of the duties.

History: (4031-39) 1925 c 263 s 4; 1986 c 444



Section 88.32 — APPRAISERS; ASSESSMENT OF BENEFITS AND DAMAGES; STATEMENTS AND REPORTS.

At the time of the appointment of the engineer, as provided in section 88.31, by the county board, or within 30 days thereafter, the board shall appoint three appraisers, residents of the state, but not interested in any of the land described in the petition or affected by the proposed improvement, who, upon the filing of the engineer's report, or within ten days thereafter, shall be furnished by the auditor with a copy of the report; and, after taking oath as such appraisers to faithfully perform their duties in making these appraisals and report, shall personally visit the several tracts of land and examine the trees, brush, timber, or similar material thereon to be removed, and especially examine the nature and quality of the soil and the benefits or damages resulting or to result from the improvement. These appraisers within 30 days from the date of their appointment or from the date of filing the engineer's report, shall make and file in the office of the auditor a tabulated statement and report, therein describing each 40-acre tract or governmental lot described in the petition, reporting the condition thereof and the amount thereof already cleared or under cultivation; the amount proposed to be cleared; the value of the land at the time of the appraisal; the value after the completion of the improvement; and the aggregate benefits or damages that will result to each 40-acre tract or governmental lot in consequence of the improvement; and shall, by their report, show the total cost of the improvement and the total benefits or damages that will result therefrom, together with any other facts affecting the value or use of the land or the advisability of the proposed improvement.

History: (4031-40) 1925 c 263 s 5



Section 88.33 — HEARINGS; NOTICE; SERVICE; DATE; ADJOURNMENTS.

Upon the filing of this report, the auditor shall, within ten days thereafter, fix a date for final hearing on the petition and the engineer's and appraisers' reports and call a special meeting of the county board for that date by giving notice, as required by law therefor, which hearing shall be not less than 30 days from the date of the notice. The notice shall specify the time and place for the hearing upon the petition and the reports of the engineer and the appraisers, and shall notify and require all parties in any manner interested to show cause before the county board, at the time and place specified in the notice, why an order should not be made confirming the reports of the engineer and the appraisers and ordering and directing that the improvement petitioned for be made, and fixing and determining the amount and extent of the improvement and the amount and value of the benefits or damages resulting to any land in consequence of the improvement. This notice shall contain the names of the owners of the land as shown in the petition, together with a description of the land by 40-acre tracts or governmental lots, the amount of the estimated benefits and damages to each tract or parcel, and state that the engineer's and the appraisers' reports have been filed in the office of the auditor subject to inspection by any parties interested. Copies of this notice shall be mailed by the auditor to all parties named in the petition, if their addresses are known to the auditor, at least 15 days prior to the date of the hearing. This notice shall also be served by publication for three successive weeks in any legal newspaper published in the county, which newspaper shall be designated by the auditor. In all cases in which for any cause the notice shall not be given or is legally defective, as given, the auditor shall fix another date for hearing in accordance with sections 88.28 to 88.46, so that the hearing upon the petition and the engineer's and the appraisers' reports may be held at the earliest possible date, at either a special or a regular meeting of the county board. When any final order of the county board in any case shall have been set aside, annulled, or declared void by any court by reason of failure to give proper notice of the hearing, the county board may, at any time within one year after the rendering of such judgment, upon application of the petitioners, order a special hearing before it upon the petition and the reports; and, thereupon the auditor shall cause a new and proper notice to be published and mailed, as hereinbefore specified, for rehearing upon the petition and these reports. At the rehearing the county board may proceed as in cases of original hearing.

Any hearing may be adjourned from day to day until completed.

History: (4031-41) 1925 c 263 s 6; 1986 c 444



Section 88.34 — HEARING ON PETITION; ELIMINATION OF LANDS.

Upon due publication and mailing of notice of hearing, the county board shall have jurisdiction of all matters named or referred to in the petition as originally presented, or as afterwards amended, and of each tract of land and of all parties in any manner interested therein, as named or described in the petition and in the engineer's and the appraisers' reports. The county board may, at the time and place specified in the notice, receive all evidence offered relative to matters contained in the petition and these reports, including the amount of benefits and damages reported by the appraisers; and the county board shall have authority to amend or modify these reports, and may amend or permit the amendment of the petition to conform to any requirements of the statute, and may order stricken therefrom, and from the reports of the engineer and the appraisers, any land found by the county board not suitable for the required purposes or for other reasons not suitably adapted to the improvement. The elimination of any such land or the names of any such petitioners or the withdrawal thereof shall not in any manner affect the jurisdiction of the county board; but the original petitioners, at any time before the date of hearing, may cause the dismissal of the proceedings upon the payment of all costs and expenses.

History: (4031-42) 1925 c 263 s 7



Section 88.35 — REREFERENCE OF PETITION.

If, at such hearing, after the presentation of the evidence on behalf of all parties interested, it shall appear to the satisfaction of the county board that the appraisers have made unequal or improper assessments or estimates of benefits or damages, or for any reason the estimates of benefits or damages, as reported by the appraisers, are not fair and just, or are not in the proper proportion, or that the engineer's report is incorrect or for any reason not according to facts, it may refer back to the appraisers and to the engineer, or to either of them, their reports for correction and amendment; or, at the hearing, it may order them amended to conform to the facts and, upon the amendments being made, the amended reports shall be treated as the final reports of the engineer or the appraisers, as the case may be.

History: (4031-43) 1925 c 263 s 8



Section 88.36 — ORDER FOR IMPROVEMENTS.

If, at the final hearing, or adjournment thereof, the county board, after due consideration of the original or amended reports of the engineer and the appraisers and of such other evidence as may be produced, shall find that the proposed improvements will be of public benefit and aid in preventing or abating forest fires, it may order such improvements to be made in accordance with the petition and these reports. This order shall fix and determine the rights of all persons connected with or affected by the proposed improvements, subject to the right of appeal, as provided in section 88.37.

History: (4031-44) 1925 c 263 s 9



Section 88.37 — APPEALS FROM ORDERS FOR IMPROVEMENTS.

Any person aggrieved thereby may appeal from any such order of the county board upon any of the following matters:

(1) The amount of benefits to any property in which such person so appealing is interested;

(2) The amount of any damages allowed in which such person so appealing is interested; or

(3) The refusal of the county board to establish or order the improvement to be made.

The appeal shall be made and taken to the district court in and for the county, under the conditions and in the manner provided by law for like appeals in county ditch proceedings, particular reference being made to General Statutes 1923, Section 6687, and the appeal shall be determined with like effect as provided therein.

History: (4031-45) 1925 c 263 s 10



Section 88.38 — CONTRACTS FOR IMPROVEMENTS; DUTIES OF COUNTY AUDITOR; SEEDING OF CLEARED LANDS.

Within ten days after the filing in the office of the auditor of the order of the county board establishing and ordering any improvement under the provisions of sections 88.28 to 88.46, the auditor shall give notice of a time and place for receiving bids for the making of the improvement in accordance with the provisions of General Statutes 1923, section 6689, and the provisions of that section, so far as applicable, shall govern the receiving of bids and the letting of contracts for the making of the improvement. The auditor may let separate contracts for each separate tract upon which any part of the improvement is to be made, or may let one contract for the whole thereof, or for the clearing of land on the whole or on any number of such tracts. The contract shall specifically provide for the removal of the trees, brush, stumps, and other similar material located on the tracts of land covered by the contract, and shall specify what disposition shall be made of all such clearing debris in accordance with the direction of the county board. The county board may order and require that the contract shall contain provisions for the burning or destruction of all such debris or materials, or for the removal thereof, or for the use of that material where use can be made thereof. Where the material removed from any tract of land can be utilized for any purposes that will result in advantage to the owner of the land, the county board in the contract may provide for making such use of the trees or other products, and the assessments against such tract of land shall be lessened accordingly. To prevent the return of the land to its wild state and the consequent danger of forest fires, the county board may require that the land so cleared shall be seeded to grasses and clover, when it appears that the owner does not contemplate cropping the land so cleared at the next planting season following the completion of the clearing thereof.

History: (4031-46) 1925 c 263 s 11



Section 88.39 — WORK OF IMPROVEMENT; DUTIES OF ENGINEERS; PAYMENTS TO CONTRACTORS.

It shall be the duty of the engineer from time to time as occasion may require to visit the premises and examine the work performed by the contractor and when and as often as ten percent or more of the work is completed the engineer may issue a certificate to the contractor and a duplicate to the county auditor, therein certifying the amount of work that has been done by the contractor and the value thereof. Upon the filing by the contractor of such certificate with the county auditor, the auditor may draw a warrant in favor of the contractor for a sum not to exceed 75 percent of the contract price of the work done since the last report. When the contractor shall have notified the engineer of the completion of the work, the engineer shall make careful examination and report findings of fact to the county auditor; and, on finding the contract to be completed in accordance with the terms thereof, the engineer shall so certify. Thereupon the county auditor shall notify the owners of the land that a hearing will be had upon the report of the engineer that the contract is completed, which hearing shall be held by the county board at the next meeting following the filing of the report, if not less than 15 days thereafter; otherwise, as soon as possible. At the hearing all parties interested may appear before the county board; and, if the county board shall find the contract fully completed, it shall order payment of the balance owing under the contract.

History: (4031-47) 1925 c 263 s 12; 1986 c 444



Section 88.40 — BOND ISSUES TO PAY FOR IMPROVEMENTS.

The county board of each county wherein any improvement is ordered constructed under the provisions of sections 88.28 to 88.46 is hereby authorized to issue the bonds of the county in such amount as may be necessary to defray, in whole or in part, the expense incurred or to be incurred in establishment and completion of the improvement, together with all expenses incidental thereto; and the provisions of General Statutes 1923, section 6696, shall apply thereto and the county board is hereby authorized to exercise all the authority specified in General Statutes 1923, section 6696, in providing the funds for the completion of any improvement authorized by the provisions of sections 88.28 to 88.46; and where the term "drainage ditch" or "drainage bond" appears in General Statutes 1923, section 6696, the same, for the purposes of sections 88.28 to 88.46, shall be construed as reading "improvement" or "land improvement bond," as the case may be. In the event the bonds authorized under the terms of sections 88.28 to 88.46 are not sold at advertised sale, the county board may let contracts as herein provided when the contractor is willing to accept payment for the contract in bonds at par; provided, that no county may incur any indebtedness for the purposes of sections 88.28 to 88.46 in excess of five percent of its taxable valuation, exclusive of money and credits.

History: (4031-48) 1925 c 263 s 13



Section 88.41 — COUNTY AUDITORS; TABULAR STATEMENTS; POWERS AND DUTIES.

At as early a date as possible after letting the contract or contracts under any improvement authorized by sections 88.28 to 88.46, and as soon as the cost of the improvement and expenses connected therewith can be ascertained, the auditor of the county shall make in tabular form a list and statement as provided by General Statutes 1923, section 6703, and the cost of making the improvement of each tract, together with its proportionate share of the total expense, shall be assessed against such tract, and the provisions of General Statutes 1923, section 6703, so far as applicable, shall govern the proceedings under sections 88.28 to 88.46. The auditor is hereby authorized to exercise all the rights and authority granted by General Statutes 1923, section 6703, and in all places where the term "ditch" or "drainage ditch" shall appear therein, the same, for all purposes of sections 88.28 to 88.46 shall be construed as reading "improvement," and General Statutes 1923, section 6703, used and applied accordingly. The auditor, after preparing this statement, shall cause a duplicate thereof to be recorded in the office of the county recorder in and for the county, as provided in General Statutes 1923, section 6705, and the provisions thereof shall apply to the proceedings under sections 88.28 to 88.46. The auditor and county recorder are hereby authorized to exercise the rights and authority and perform the duties here specified, and the provisions of General Statutes 1923, sections 6712 and 6713, shall apply to and govern the proceedings under sections 88.28 to 88.46. The county auditor, the county treasurer, and the county recorder are each hereby authorized and required to perform in all proceedings under sections 88.28 to 88.46 the duties specified in General Statutes 1923, sections 6712 and 6713; and in all cases where the term "ditch" or "ditches" or any other similar term appears therein, the same, for all purposes of sections 88.28 to 88.46, shall be construed as reading "improvement."

History: (4031-49) 1925 c 263 s 14; 1976 c 181 s 2; 2005 c 4 s 14



Section 88.42 — IMPROVEMENTS BY TOWNS AND CITIES; LIMITATION OF INDEBTEDNESS.

All towns and cities are hereby authorized and empowered to contract debts and pledge the public credit for, and to engage in, any work reasonably tending to prevent or abate forest fires; provided, that the amount of the indebtedness so contracted or assumed shall never be such as to increase the total public indebtedness of any such town or city beyond the limits now or hereafter fixed by the laws specifically relating thereto, except in case of actual emergency to be declared at or subsequent to the time by resolution or other appropriate action of the town board or city council, or other governing body, as the case may be. For such emergencies the total public indebtedness shall never be increased at any time so as to be more than five percent in excess of the maximum provided by general law.

History: (4031-50) 1925 c 263 s 15; 1973 c 123 art 5 s 7



Section 88.43 — FIREBREAKS; CLEARING LANDS.

Subdivision 1. Distance. The governing body of any town or city may construct and continuously maintain good and sufficient firebreaks for the protection of life and property within such municipality. For such purposes any city may completely clear all land and remove all combustible or inflammable materials therefrom within 1,000 feet next beyond and outside of the boundary lines of the city whenever and wherever such improvement will reasonably tend to prevent or abate forest fires.

Subd. 2. Benefits; assessment; lien. If any clearing or other improvement of land made by any town or city benefits any person, or benefits some and damages others, then the amount of both such benefits and damages shall be ascertained in the same manner as provided by law with respect to damages in condemnation proceedings by power of eminent domain. All provisions of law relating to the determination of the amount of damages in condemnation proceedings shall apply to the determination of the value of benefits under this section, as far as practicable. Any benefits so found shall be assessed against, and be a lien upon, the real property so benefited and shall be noted upon the public records and collected upon the same terms and in substantially the same manner as now provided by law for the collection of ditch and drainage assessments pursuant to chapter 103E.

History: (4031-51, 4031-52) 1925 c 263 s 16,17; 1961 c 560 s 10; 1973 c 123 art 5 s 7; 1985 c 172 s 99; 1990 c 391 art 8 s 18; 2006 c 214 s 20



Section 88.44 — ACQUISITION OF PROPERTY.

Subdivision 1. Certificate of indebtedness; bond issues; tax levies. For any of the purposes authorized in sections 88.28 to 88.46 and within the limits therein fixed, any county, town, or city may borrow money and issue bonds for the payment thereof, with the approval of a majority of the voters, as provided by the general laws relating to bond issues; may make all necessary, proper, and convenient provisions for sale of such bonds at not less than par, for payment of interest thereon at not more than six percent per annum, and of the principal thereof at maturity, or contingently at an earlier date; may issue promissory notes or certificates of indebtedness as far as reasonably necessary to procure funds in case of emergency not affording time to submit the matter to the voters; and for such purposes may levy and collect taxes annually upon all taxable property of such municipalities. As to counties, the powers conferred by this section shall be deemed supplementary to, but in no way lessening or detracting from, the powers and authority conferred by section 88.40.

Subd. 2. How acquired. When necessary in the exercise of the powers and authority conferred by sections 88.28 to 88.46, any county, town, or city may acquire property or property rights by gift, by purchase, or by condemnation, in any manner now or hereafter provided by law.

History: (4031-53, 4031-54) 1925 c 263 s 18,19; 1973 c 123 art 5 s 7



Section 88.45 — MUNICIPALITIES TO COOPERATE.

Counties doing anything under sections 88.28 to 88.46 shall act by and through county boards; towns, by and through town boards; and cities, by and through their councils or other governing bodies. It shall be the duty of all such municipalities and their officials and employees to cooperate, as far as possible, with the director and other employees in the forestry service. In all cases where forest fires are actually burning the orders and directions of the director and district rangers shall be binding upon, and must be obeyed by, all officials and employees of any municipality until the fires shall have been extinguished.

History: (4031-55) 1925 c 263 s 20; 1973 c 123 art 5 s 7; 1992 c 464 art 1 s 13



Section 88.46 — LAWS APPLICABLE.

Where in sections 88.28 to 88.46 it is provided that any section or provision of General Statutes 1913 or 1923, or any session laws or general laws, shall be deemed applicable in sections 88.28 to 88.46 for any purpose, the sections and provisions of these other laws so incorporated in sections 88.28 to 88.46 by such reference shall include all existing amendments thereto made prior to the year 1925, but not thereafter. If any such law so incorporated by reference shall be hereafter repealed, the same shall nevertheless be and remain a part of sections 88.28 to 88.46, unless the repeal expressly and explicitly provides to the contrary through direct reference to sections 88.28 to 88.46.

History: (4031-56) 1925 c 263 s 21



Section 88.49 — CONTRACTS.

Subdivision 1. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 2. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 3. Provisions of auxiliary forest contract to run with the land. All the provisions of a recorded contract for an auxiliary forest are deemed covenants running with the land from the date of the filing of the contract for record.

Subd. 4. Effect. Upon the filing of the contract for record, the land described in the contract shall become, and during the life of the contract remain, an auxiliary forest entitled to all the benefits and subject to all the restrictions of sections 88.49 to 88.53. These sections are part of the obligation of the contract and are inviolate, subject only to the police power of the state, to the power of eminent domain, and to laws of the state enacted subsequent to the execution of the contract. Laws enacted subsequent to the date of execution of the contract are applicable to the contract, so long as the laws do not impair the contract rights of the signatories of the contract or their successors or assigns.

Subd. 5. Cancellation. (a) If the owner fails to faithfully fulfill and perform the contract, any provision of the contract, any requirement of sections 88.49 to 88.53, or any rule the commissioner adopts under those sections, the commissioner may cancel the contract. The commissioner shall give the owner 60 days' notice of a hearing at which the owner may appear and show cause, if any, why the contract should not be canceled. The commissioner shall then determine whether the contract should be canceled and make an order to that effect. The commissioner shall give the owner notice of the commissioner's determination and order. If the commissioner determines that the contract should be canceled and the owner does not appeal the determination as provided in subdivision 7, the commissioner shall send notice of the cancellation to the auditor of the county and to the town clerk of the town affected and file with the recorder a certified copy of the order. The recorder shall note the cancellation upon the record, and the land described in the contract shall cease to be an auxiliary forest and, together with the timber on the land, become liable for all taxes and assessments that would have been levied against the land from the time of the making of the contract, notwithstanding provisions of the statutes of limitation to the contrary. The amount of taxes paid under section 88.51, subdivision 1, together with interest on such taxes and assessments at six percent per annum, but without penalties, must be subtracted from the tax owed by the owner.

(b) The commissioner may cancel the contract upon written application of the owner.

(c) The commissioner shall cancel the contract if the owner has successfully applied under the Sustainable Forest Incentive Act, sections 290C.01 to 290C.11, and has paid to the county treasurer the tax difference between the amount that would have been paid had the land under contract been subject to the Minnesota Tree Growth Tax Law and the Sustainable Forest Incentive Act from the date of the recording of the contract and the amount actually paid under section 88.51, subdivision 1, and Minnesota Statutes 2014, section 88.51, subdivision 2. The sustainable forest tax difference is net of the incentive payment of section 290C.07. If the amount that would have been paid if the land under contract had been under the Minnesota Tree Growth Tax Law and the Sustainable Forest Incentive Act from the date the contract was filed is less than the amount actually paid under the contract, the cancellation shall be made without further payment by the owner.

(d) If the execution of the contract creating an auxiliary forest is procured through fraud or deception on the county board, the commissioner, or any other person or body representing the state, may cancel it upon suit brought by the attorney general at the direction of the commissioner. This cancellation has the same effect as the cancellation of a contract by the commissioner.

Subd. 6. Assessment after cancellation. (a) For the purpose of levying taxes, the county auditor shall, immediately upon receiving notice of the cancellation of a contract creating an auxiliary forest, direct the local assessor to assess the lands within the forest, excluding the value of merchantable timber and minerals and other things of value taxed under the provisions of Minnesota Statutes 2014, section 88.51, subdivision 2, for each of the years the lands were included within the auxiliary forest. The local assessor shall make the assessment and certify the same to the county auditor. The county auditor shall levy a tax on the assessable value of the land, fixed by section 273.13, for each of the years the land was within an auxiliary forest, at the rate at which other real estate within the taxing district was taxed in those years. The tax is a first and prior lien upon the land and upon all timber and forest products growing, grown, or cut on the land and removed from the land. These taxes must be enforced in the same manner as other taxes on real estate are enforced and the lien of the tax on forest products cut or removed from this land must be enforced by the seizure and sale of the forest products.

(b) No person shall, after the mailing by the commissioner, as provided in subdivision 5, of notice of hearing on the cancellation of the contract making lands an auxiliary forest, cut or remove from these lands any timber or forest products growing, grown, or cut thereon until all taxes levied under this subdivision are paid, or, if the levy is not completed, until the owner has given a bond payable to the county, with sureties approved by the county auditor, in the amount the county auditor deems ample for the payment of all taxes that may be levied under this subdivision, conditioned for the payment of the taxes.

(c) Any person who violates this subdivision is guilty of a felony.

Subd. 7. Appeal. (a) The owner may appeal from any cancellation order of the commissioner to the district court of the county where the land is located by serving notice of appeal on the commissioner and filing the same with the court administrator of the district court within 30 days after the date of mailing notice of such order.

(b) The appeal must be tried between the state of Minnesota and the owner by the court as a suit for the rescission of a contract is tried, and the judgment of the court is substituted for the cancellation order of the commissioner, and is final.

Subd. 8. Proceedings in lieu of cancellation. If cause for the cancellation of a contract exists, the commissioner may, in lieu of canceling the contract, perform the terms and conditions that the owner was required to perform, except that the commissioner may not pay any taxes that the owner was required to have paid by law. The commissioner may use any available moneys appropriated for the maintenance of the commissioner's division and any other lawful means to perform all other terms and conditions required to maintain the auxiliary forest status. The commissioner shall, on December 1 each year, certify to the auditor of each county the amount of moneys expended on and the value of services rendered for land in the county since December 1 of the preceding year. The county auditor shall assess and levy the amount shown by this certificate against the lands described. This amount bears interest at the rate of six percent per annum and is a lien upon the lands described. The collection of the tax must be enforced in the same manner as taxes levied under section 88.52, subdivision 1, and if the tax is not sooner paid, it must be added to, and the payment enforced with, the yield tax imposed under section 88.52, subdivision 2.

Subd. 9. Auxiliary forests; withdrawal of land from. (a) Land needed for other purposes may be withdrawn from an auxiliary forest. The owner may submit a verified application in a form prescribed by the commissioner of natural resources to the county board of the county in which the land is situated, describing the land and stating the purpose of withdrawal. The county board shall consider the application and hear any matter offered in support of or in opposition to the application. The county board shall make proper record of its action upon the application. If the application is rejected, the county board shall prepare a written statement stating the reasons for the rejection within 30 days of the date of rejection. If the application is rejected, the county auditor shall, within 30 days of the rejection, endorse the rejection on the application and return it, together with a copy of the written statement prepared by the county board stating the reasons for rejection to the applicant. The rejected application and written statement must be sent to the owner by certified mail at the address given in the application.

(b) If the application is disapproved as to only a part of the lands described, the county auditor shall notify the applicant in the same manner as if the application were rejected. The applicant may amend the application within 60 days after the notice is mailed. If it is not amended, the application is deemed rejected.

(c) If the county board determines that the land proposed to be withdrawn is needed and is suitable for the purposes set forth in the application, and that the remaining land in the auxiliary forest is suitable and sufficient for the purposes of the auxiliary forest as provided by law, the board may, in its discretion, grant the application, subject to the approval of the commissioner. Upon such approval by both the county board and the commissioner, the county auditor shall notify the applicant and the commissioner. Upon notice from the county auditor, the commissioner shall cause to be prepared a supplemental contract executed by the commissioner on behalf of the state and by the owner of the fee title or the holder of a state deed and by all other persons having any liens on the land and witnessed and acknowledged as provided by law for the execution of recordable deeds of conveyance. Notices sent by certified mail to the owner in fee at the address given in the application is deemed notice to all persons executing the supplemental contract. The supplemental contract must be prepared by the director of the Division of Forestry on a recordable form approved by an attorney appointed by the commissioner. Every supplemental contract must be approved by the Executive Council. The commissioner shall submit the supplemental contract to the owner of the land. If the owner indicates to the commissioner an unwillingness to execute the supplemental contract, or if the owner or any of the persons with an interest in the land or a lien upon the land fail to execute the contract within 60 days from the time of submission of the contract to the owner for execution, all proceedings relating back to the withdrawal of the land from an auxiliary forest shall be at an end. When the supplemental contract is executed, it must be recorded in the office of the county recorder at the expense of the owner or, if the title to the land is registered, the supplemental contract must be recorded with the registrar of titles. At the time the contract is recorded with the county recorder, the owner, at the owner's expense, shall record with the county recorder a certificate from the county attorney to the effect that no change in record title to the land has occurred, that no liens or other encumbrances have been placed on the land, and that no taxes have accrued on the land since the making of the previous certificate. The county attorney must furnish this certificate without further compensation. Upon execution and recording of the supplemental contract, the land described in the supplemental contract that is to be withdrawn from the auxiliary forest ceases to be part of the auxiliary forest, and the owner is liable to taxes and assessments of the withdrawn portion together with the timber on the withdrawn portion in like manner as upon cancellation of an auxiliary forest contract.

Subd. 9a. Land trades with governmental units. Notwithstanding subdivisions 6 and 9, or section 88.491, subdivision 2, if an owner trades land under auxiliary forest contract for land owned by a governmental unit and the owner agrees to use the land received in trade from the governmental unit for the production of forest products, upon resolution of the county board, no taxes and assessments shall be levied against the land traded, except that any current or delinquent annual taxes or yield taxes due on that land while it was under the auxiliary forest provision must be paid prior to the land exchange. The land received from the governmental unit in the land trade automatically qualifies for inclusion in the Sustainable Forest Incentive Act.

Subd. 10. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 11. Auxiliary forests; transfer of title; procedure on division. The title to the land in an auxiliary forest or any part of an auxiliary forest is subject to transfer in the same manner as the title to other real estate, subject to the auxiliary forest contract and to applicable provisions of law. If the ownership of an auxiliary forest is divided into two or more parts by any transfer or transfers of title and the owners of all the parts desire to have the parts made separate auxiliary forests, the owners may join in a verified application to the county board of the county in which the forest is situated in a form prescribed by the commissioner of natural resources. If the county board determines that each of the parts into which the forest has been divided is suitable and sufficient for a separate auxiliary forest as provided by law, it may grant the application, subject to the approval of the commissioner. Upon approval, the commissioner shall prepare a new auxiliary forest contract for each part transferred, with like provisions and for the remainder of the same term as the prior contract in force for the entire forest at the time of the transfer, and shall also prepare a modification of the prior contract, eliminating the part or parts of the land transferred but otherwise leaving the remaining land subject to all the provisions of the contract. The new contract or contracts and modification of the prior contract must be executed and otherwise dealt with in like manner as provided for a supplemental auxiliary forest contract in subdivision 9, but no such instrument must take effect until all of them have been executed, filed, and recorded or registered. When all the instruments take effect, the owner of the forest prior to the transfer is divested of all rights and relieved from all liabilities under the contract then in force with respect to the parts transferred except those as may have existed or accrued at the time of the taking effect of such instruments, and thereafter the several tracts into which the forest has been divided and the respective owners thereof are subject to the new contract or contracts or the modified prior contract relating thereto, as the case may be, as provided for an original auxiliary forest contract. The provisions of this subdivision shall not supersede or affect the application of any other provision of law to any auxiliary forest which is divided by transfer of title unless the procedure herein authorized is fully consummated.

History: (4031-63) 1927 c 247 s 4; 1949 c 320 s 1; 1955 c 772 s 2; 1957 c 753 s 2; 1959 c 130 s 1; 1959 c 561 s 1; 1961 c 347 s 1; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1975 c 339 s 8; 1976 c 181 s 2; 1978 c 674 s 60; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 109 s 1-3; 1987 c 268 art 7 s 2; 1Sp2001 c 5 art 8 s 1,2; 2005 c 4 s 15-17; 2006 c 214 s 20; 1Sp2015 c 4 art 4 s 42-49



Section 88.491 — EXPIRED CONTRACTS.

Subdivision 1. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 2. Effect of expired contract. When auxiliary forest contracts expire, or prior to expiration by mutual agreement between the landowner and the appropriate county office, the lands previously covered by an auxiliary forest contract automatically qualify for inclusion under the provisions of the Sustainable Forest Incentive Act; provided that when such lands are included in the Sustainable Forest Incentive Act prior to expiration of the auxiliary forest contract, they will be transferred and a tax paid as provided in section 88.49, subdivision 5, upon application and inclusion in the sustainable forest incentive program. The landowner shall pay taxes in an amount equal to the difference between:

(1) the sum of:

(i) the amount which would have been paid from the date of the recording of the contract had the land under contract been subject to the Minnesota Tree Growth Tax Law; plus

(ii) beginning with taxes payable in 2003, the taxes that would have been paid if the land had been enrolled in the sustainable forest incentive program; and

(2) the amount actually paid under section 88.51, subdivision 1, and Minnesota Statutes 2014, section 88.51, subdivision 2.

History: 1974 c 411 s 1,2; 1Sp2001 c 5 art 8 s 3; 2005 c 4 s 18; 1Sp2015 c 4 art 4 s 50



Section 88.50 — TAXATION.

Every auxiliary forest in this state must be taxed according to sections 88.49 to 88.53 and not otherwise. Except as expressly permitted by sections 88.49 to 88.53, no auxiliary forest shall be taxed for, or directly or indirectly made to contribute to, or become liable for the payment of, any tax or assessment, general or special, or any bond, certificate of indebtedness, or other public obligation of any name or kind, made, issued, or created subsequent to the filing of the contract creating the auxiliary forest, provided that temporary buildings, structures, or other fixtures located upon land within an auxiliary forest shall be valued and assessed as personal property and classified as class 3 under the general system of ad valorem taxation. In any proceeding for the making of a special improvement under the laws of this state by which any auxiliary forest will be benefited, the owner may subject the lands to assessment in the manner provided by law, by filing the owner's written consent to the assessment in the tribunal in which the proceeding is pending. The lands shall for the purposes of the improvement and assessment not be treated as lands in an auxiliary forest; but the lien of any assessment levied on lands in any auxiliary forest is subject to the provisions of the contract creating the auxiliary forest and subordinate to the lien of any tax imposed under the provisions of sections 88.49 to 88.53.

History: (4031-64) 1927 c 247 s 5; 1963 c 418 s 2; 1986 c 444; 1Sp2015 c 4 art 4 s 51



Section 88.51 — AUXILIARY FORESTS; TAX RATE, SPECIAL TAXES.

Subdivision 1. Annual tax, ten cents per acre. (a) From and after the filing of the contract creating any tract of land an auxiliary forest under sections 88.49 to 88.53 and hereafter upon any tract heretofore created as an auxiliary forest, the surface of the land, exclusive of mineral or anything of value thereunder, must be taxed annually at the rate of 10 cents per acre. This tax must be levied and collected, and the payment of the tax, with penalties and interest, enforced in the same manner as other taxes on real estate, and must be credited to the funds of the taxing districts affected in the proportion of their interest in the taxes on this land if it had not been so made an auxiliary forest; provided, that such tax is due in full on or before May 31, after the levy thereof. Failure to pay when due any tax so levied is cause for cancellation of the contract.

(b) The levy upon the land of the taxes provided for by section 88.49, subdivision 5, upon the cancellation of a contract, discharges and annuls all unpaid taxes levied or assessed on the land.

Subd. 2. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 3. Determination of estimated market value. In determining the net tax capacity of property within any taxing district, the value of the surface of lands within any auxiliary forest in the taxing district, as determined by the county board, shall, for all purposes except the levying of taxes on lands within any such forest, be deemed the estimated market value of those surface lands.

History: (4031-65) 1927 c 247 s 6; 1929 c 245 s 1; 1945 c 269 s 3,5; 1947 c 467 s 2,3; 1953 c 246 s 2; 1957 c 694 s 1; 1975 c 339 s 8; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 2013 c 143 art 14 s 6; 1Sp2015 c 4 art 4 s 52,53



Section 88.52 — CUTTING TIMBER; TAXATION.

Subdivision 1. Yield tax, when to be paid. The merchantable timber shall either be cut, or the yield tax hereinbefore mentioned shall be paid upon its value as standing timber, at the expiration of the period fixed in the contract for the duration of the auxiliary forest; or at the expiration of any renewal of the contract.

Subd. 2. Examination, report. When any timber growing or standing in any auxiliary forest is suitable for merchantable forest products, the commissioner shall, at the written request of the owner, a copy of which shall at the time be filed in the office of the county auditor, make an examination of the timber and designate for the owner the kind and number of trees most suitable to be cut in the judgment of the commissioner. The cutting and removal of designated trees must be in accordance with the instructions of the commissioner. The commissioner shall inspect the cutting or removal and determine whether it or the manner of its performance constitute a violation of the terms of the contract creating the auxiliary forest or of the applicable laws, or of the instructions of the commissioner relative to the cutting and removal. Any such violation is ground for cancellation of the contract by the commissioner; otherwise the contract continues in force for the remainder of the period stated in the contract, regardless of the cutting and removal. Within 90 days after the completion of any cutting or removal operation, the commissioner shall make a report of findings and transmit copies of the report to the county auditor and the surveyor general.

Subd. 3. Kinds, permit, scale report, assessment, and payment of tax. (a) Upon filing of the owner's written request as provided in subdivision 2, the director of forestry, with the county board or the county land commissioner, shall determine within 30 days the kinds, quantities, and value on the stump of the timber proposed to be cut.

Before the cutting is to begin, the director of forestry shall file with the county auditor a report showing the kinds, quantities, and value of the timber proposed to be cut or removed and approved by the director of forestry for cutting within two years after the date of approval of the report by the director of forestry. The county auditor shall assess and levy the estimated yield tax thereon, make proper record of this assessment and levy in the auditor's office, and notify the owner of the auxiliary forest of the tax amount. The owner shall, before any timber in the forest is cut or removed, give a bond payable to the state of Minnesota, or a deposit in cash with the county treasurer, in the amount required by the report, and not less than 150 percent of the amount of the levy, conditioned for the payment of all taxes on the timber to be cut or removed. Upon receipt of notification from the county auditor that the bond or cash requirement has been deposited, the director of forestry will issue a cutting permit in accordance with the report. The owner shall keep an accurate count or scale of all timber cut. On or before April 15 following issuance of the cutting permit, and on or before April 15 of each succeeding year in which any merchantable wood products were cut on auxiliary forest lands prior to the termination of the permit, the owner of the timber covered by the permit shall file with the director of forestry a sworn statement, submitted in duplicate on a form prepared by the director of forestry, one copy of which must be transmitted to the county auditor, specifying the quantity and value of each variety of timber and kind of product cut during the preceding year ending on March 31, as shown by the scale or measurement made on the ground as cut, skidded, or loaded as the case may be. If no such scale or measurement was made on the ground, an estimate must be made and corrected by the first scale or measurement made in the due course of business. The correction must at once be filed with the director of forestry who shall immediately transmit it to the county auditor. On or before May 15 following the filing of the sworn statement covering the quantity and value of timber cut under an authorized permit, the auditor shall assess and levy a yield (severance) tax, according to Minnesota Statutes 2014, section 88.51, subdivision 2, of the timber cut during the year ending on March 31 preceding the date of assessing and levying this tax. This tax is payable and must be paid to the county treasurer on or before the following May 31. Copies of the yield (severance) tax assessment and of the yield (severance) tax payment must be filed with the director of forestry and the county auditor. Except as otherwise provided, all yield (severance) taxes herein provided for must be levied and collected, and payment, with penalties and interest, enforced in the same manner as taxes imposed under section 88.51, subdivision 1, and must be credited to the funds of the taxing districts affected in the proportion of their interests in the taxes on the land producing the yield (severance) tax. On deeming it necessary, the director of forestry may order an inspection of any or all cutting areas within an auxiliary forest and may require the owner of the auxiliary forest to produce for inspection by the director of forestry any or all cutting records pertaining to timber cutting operations within an auxiliary forest for the purpose of determining the accuracy of scale or measurement reports, and if intentional error in scale or measurement reports is found to exist, shall levy and assess a tax triple the yield (severance) tax on the stumpage value of the timber cut in excess of the quantity and value reported.

(b) The following alternative method of assessing and paying annually the yield tax on an auxiliary forest is to be available to an auxiliary forest owner upon application and upon approval of the county board of the county within which the auxiliary forest is located.

For auxiliary forests entered under this paragraph, the county auditor shall assess and levy the yield tax by multiplying the acreage of each legal description included within the auxiliary forest by the acre quantity of the annual growth by species, calculated in cords, or in thousands of feet board measure Minnesota standard log scale rule, whichever is more reasonably usable, for the major species found in each type by the from year-to-year appraised stumpage prices for each of these species, used by the Division of Forestry, Department of Natural Resources, in selling trust fund timber located within the district in which the auxiliary forest is located. The assessed value of the annual growth of the auxiliary forest, thus determined, is subject to a ten percent of stumpage value yield tax, payable annually on or before May 31. In all other respects the assessment, levying and collection of the yield tax, as provided for in this subdivision must follow the procedures specified in paragraph (a).

Forest owners operating under this paragraph are subject to all other provisions of the auxiliary forest law except the provisions of paragraph (a) that are in conflict with this paragraph. Penalties for intentional failure by the owner to report properly the quantity and value of the annual growth upon an auxiliary forest entered under this paragraph and for failure to pay the yield tax when due are the same as the penalties specified in other subdivisions of this law for like failure to abide by its provisions.

To qualify for the assessment and levying of the yield tax by this method, the owner of the forest requesting this method of taxation must submit a map or maps and a tabulation in acres and in quantity of growth by legal descriptions showing the division of the area covered by the auxiliary forest for which this method of taxation is requested into the following forest types, namely: white and red pine; jack pine; aspen-birch; spruce-balsam fir; black spruce; tamarack; cedar; upland hardwoods; lowland hardwoods; upland brush and grass (temporarily nonproductive); lowland brush (temporarily nonproductive); and permanently nonproductive (open bogs, stagnant swamps, rock outcrops, flowage, etc.). Definition of these types and determination of the average rate or rates of growth (in cords or thousand feet, board measure, Minnesota standard log scale rule, whichever is more logically applicable for each of them) must be made by the director of the Division of Forestry, Minnesota Department of Natural Resources, with the advice and assistance of the land commissioner of the county in which the auxiliary forest is located; the director of the United States Forest Service's North Central Forest Experiment Station; and the director of the School of Forestry, University of Minnesota. Before the approval of the application of the owner of an auxiliary forest to have the auxiliary forest taxed under provisions of this paragraph is submitted to the county board, the distribution between types of the area as shown on the maps and in the tabulations submitted by the owner of the auxiliary forest must be examined and their accuracy determined by the director of the Division of Forestry, Department of Natural Resources, with the assistance of the county board of the county in which the auxiliary forest is located.

During the life of the auxiliary forest, contract timber cutting operations within the various types shown upon the type map accepted as a part of the approved auxiliary forest application do not bring about a reclassification of the forest types shown upon that map or those maps until after the passage of ten years following the termination of the timber cutting operations and then only upon proof of a change in type.

Subd. 4. Hearing, procedure. The owner of any land or timber upon which a yield tax is assessed and levied as provided in this section may, within 15 days after mailing of notice of the amount of the tax, file with the county auditor a demand for hearing on the tax before the county board. The county auditor shall thereupon fix a date of hearing, which must be held within 30 days after the filing of the demand, and mail to the owner notice of the time and place of the hearing. The owner may appear at the meeting and present evidence and argument as to the amount of the tax and as to any related matter. The county board shall determine whether the tax as levied is proper in amount and make its order. The county auditor shall mail to the owner a notice of the order. If the amount of the tax is increased or reduced by the order, the county auditor shall make a supplemental assessment and levy, as in this subdivision provided.

Subd. 5. Yield tax, prior lien. Throughout the life of any auxiliary forest, the accruing yield tax constitutes and is a first and prior lien upon all the merchantable timber and forest products growing or grown thereon; and, if not paid when due, this yield tax, together with penalties and interest as otherwise provided by law and all expenses of collecting same, continues to be a lien upon the timber and forest products however much changed in form or otherwise improved until the yield tax is fully paid. The lien may be foreclosed and the property subject to the lien dealt with by action in the name of the state, brought by the county attorney at the request of the county auditor.

Subd. 6. Timber held exempt from yield tax. Timber cut from an auxiliary forest by an owner and used by the owner for fuel, fencing, or building on land occupied by the owner which is within or contiguous to the auxiliary forest where cut is exempt from the yield tax, and, as to timber so cut and used, the requirements of subdivisions 1 and 2 do not apply. The owner shall, prior to cutting, file with the county auditor, on a form prepared by the commissioner, a statement showing the quantity of each kind of forest products proposed to be cut and the purposes for which the products will be used.

History: (4031-66) 1927 c 247 s 7; 1945 c 269 s 4; 1953 c 246 s 3; 1955 c 772 s 3; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1971 c 25 s 27; 1986 c 444; 1Sp2015 c 4 art 4 s 54-58



Section 88.523 — AUXILIARY FOREST CONTRACTS; SUPPLEMENTAL AGREEMENTS.

Upon application of the owner, any auxiliary forest contract may be made subject to any provisions of law enacted subsequent to the execution of the contract and in force at the time of application, so far as not already applicable, with the approval of the county board and the commissioner of natural resources. A supplemental agreement in a form prescribed by the commissioner and approved by the attorney general must be executed by the commissioner in behalf of the state and by the owner. The supplemental agreement must be filed and recorded in like manner as the supplemental contract under section 88.49, subdivision 9, and takes effect upon filing and recording.

History: 1953 c 246 s 4; 1969 c 1129 art 10 s 2; 1Sp2015 c 4 art 4 s 59



Section 88.53 — LAND HELD AS AUXILIARY FOREST; AMOUNT, DISPOSAL AFTER CEASING TO BE AUXILIARY FOREST.

Subdivision 1. Time for disposal. When land ceases to be an auxiliary forest, the owners have five years within which to dispose of the land, any provisions of general law to the contrary notwithstanding.

Subd. 2. Rules. The director shall make rules and adopt and prescribe such forms and procedure as is necessary in carrying out the provisions of sections 88.49 to 88.53; and the director and every county board, county recorder, registrar of titles, assessor, tax collector, and every other person in official authority having any duties to perform under or growing out of sections 88.49 to 88.53 are hereby severally vested with full power and authority to enforce such rules, employ help and assistance, acquire and use equipment and supplies, or do any other act or thing reasonably necessary to the proper performance of duties under or arising from the administration and enforcement of sections 88.49 to 88.53. The director must cause periodic inspections to be made of all auxiliary forests for the purpose of determining whether relative contract and statutory provisions are being complied with.

Subd. 3. Application. Auxiliary forests shall be subject to all applicable provisions of sections 88.03 to 88.21, except as expressly provided otherwise in sections 88.49 to 88.53.

History: (4031-67, 4031-68, 4031-69) 1927 c 247 s 8-10; 1976 c 181 s 2; 1985 c 248 s 70; 1986 c 444; 1Sp2015 c 4 art 4 s 60,61,148



Section 88.641 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 88.641 to 88.648, the following words, terms, and phrases shall have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears or the context otherwise requires.

Subd. 1a. Decorative boughs. "Decorative boughs" means decorative materials that are side branches or slashings that have been cut from any growing coniferous or deciduous trees, bushes, saplings, seedlings, or shrubs and that are intended to be sold or used for decorative purposes.

Subd. 1b. Decorative materials. "Decorative materials" means forest products that are collected or harvested from growing coniferous or deciduous trees, bushes, saplings, seedlings, shrubs, or herbaceous plants, including the tops, branches, or other parts cut from any of the foregoing, untrimmed or in their natural condition, intended to be sold or used for decorative purposes. Nursery stock is not included in this definition.

Subd. 2. Decorative trees. "Decorative trees" means decorative materials that are growing coniferous or deciduous trees, bushes, saplings, seedlings, or shrubs, including the tops cut from any of the foregoing, untrimmed or in their natural condition, intended to be sold or used for decorative purposes. Nursery stock shall not be included in this definition.

Subd. 3. [Repealed, 1983 c 133 s 5]

Subd. 4. [Duplication of subd 3]

Subd. 4. [Repealed, 1Sp2001 c 2 s 162]

Subd. 4a. Officer. "Officer" means a forest officer, conservation officer, or other peace officer.

Subd. 5. [Repealed, 1Sp2001 c 2 s 162]

Subd. 6. Written consent. "Written consent" means written permission, a bill of sale, or a governmental or reservation permit.

History: 1949 c 546 s 1; 1983 c 133 s 1; 1Sp2001 c 2 s 91-95



Section 88.642 — DECORATIVE MATERIALS.

Subdivision 1. Written consent. No person shall cut, harvest, remove, transport, or possess for decorative purposes or for sale more than three decorative trees, more than 100 pounds of decorative boughs, or more than 100 pounds of any other decorative materials without the written consent of the owner or authorized agent of the private or public land on which the decorative materials were cut or harvested. The written consent shall be on a form furnished or otherwise approved by the commissioner of natural resources and shall contain the legal description of the land where the decorative materials were cut or harvested, as well as the name of the legal owner of the land or the owner's authorized agent. The written consent must be carried by every person cutting, harvesting, removing, possessing, or transporting any decorative materials, or in any way aiding therein, and must be exhibited to any officer at the officer's request at any time.

Subd. 2. Inspection and investigation. Any officer shall have power to inspect any decorative materials when being transported in any vehicle or other means of conveyance or by common carrier, to make an investigation with reference thereto as may be necessary to determine whether or not the provisions of sections 88.641 to 88.648 have been complied with, to stop any vehicle or other means of conveyance found carrying decorative materials upon any public highways of this state, for the purpose of making an inspection and investigation, and to seize and hold subject to the order of the court any decorative materials found being cut, removed, or transported in violation of any provision of sections 88.641 to 88.648. Failure to comply with the requirements of sections 88.641 to 88.648 subjects the decorative materials to seizure and confiscation as contraband in addition to other penalties provided by law.

Subd. 3. Transportation requirements. No person, common carrier, bough buyer, or authorized agent shall purchase or otherwise receive for shipment or transportation any decorative materials without recording the seller's or consignor's name and address and the written consent on a form furnished or otherwise approved by the commissioner of natural resources.

Subd. 4. No written consent. Failure to possess or exhibit a written consent shall be prima facie evidence that no consent was given or exists.

Subd. 5. Exceptions. (a) This section does not apply to decorative materials in the possession of or being transported by a federal, state, or local government official for a legitimate public purpose.

(b) This section does not apply to a person cutting, harvesting, possessing, or transporting decorative materials cut from the person's own property if the person produces documentation that the person owns the property where the decorative materials were cut.

History: 1949 c 546 s 2; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1976 c 181 s 2; 1983 c 133 s 2; 1986 c 444; 1Sp2001 c 2 s 96



Section 88.6435 — BOUGH BUYERS.

Subdivision 1. Permits. A person may not buy more than 100 pounds of decorative boughs in any calendar year without a bough buyer's permit issued by the commissioner of natural resources. The annual fee for a permit for a resident or nonresident to buy decorative boughs is $25.

Subd. 2. Buying and record requirements. (a) When buying or otherwise receiving decorative boughs, a person permitted under this section must record:

(1) the seller's name and address;

(2) the form of written consent; and

(3) the government permit number or legal description or property tax identification number of the land from which the boughs were obtained.

The information must be provided on a form furnished or otherwise approved by the commissioner of natural resources in consultation with the balsam bough industry groups.

(b) Boughs may not be purchased if the seller fails to exhibit the written consent required under section 88.642, subdivision 1, or if the boughs do not conform to the standards specified on the consent. Decorative boughs cut from public lands must conform to standards specified in the written consent.

(c) Records shall be maintained from July 1 until June 30 of the following calendar year and shall be open to inspection to an officer during reasonable hours.

(d) Customer name and address records created and maintained by permittees under this section are classified as private or nonpublic government data.

Subd. 3. Revocation of permits. (a) The commissioner may deny, modify, suspend, or revoke a permit issued under this section for cause, including falsification of records required under this section or violation of any other provision of sections 88.641 to 88.648.

(b) A person convicted of two or more violations of sections 88.641 to 88.648 within three years may not obtain a bough buyer's permit for three years from the date of the last conviction.

Subd. 4. Forest bough account; disposition of fees. (a) The forest bough account is established in the state treasury within the natural resources fund.

(b) Fees for permits issued under this section must be deposited in the state treasury and credited to the forest bough account and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, are annually appropriated to the commissioner of natural resources for costs associated with special forest product information and education programs for harvesters and buyers.

History: 1Sp2001 c 2 s 97; 1Sp2005 c 1 art 2 s 69; 2014 c 248 s 6; 1Sp2015 c 4 art 4 s 62



Section 88.645 — ENFORCEMENT.

Subdivision 1. Search warrants. A court having authority to issue warrants in criminal cases may issue a search warrant, in the manner provided by law for issuing search warrants for stolen property, to search for and seize decorative materials affected by or involved in an offense under sections 88.641 to 88.648. The warrant may be directed to and executed by any officer authorized to make arrests and seizures by sections 88.641 to 88.648.

Subd. 2. Complaint. An officer having knowledge of an offense under sections 88.641 to 88.648 shall make a complaint against the offender before a court having jurisdiction of the offense and request the court to issue a warrant of arrest in the case.

History: 1949 c 546 s 5; 1983 c 359 s 3; 1Sp2001 c 2 s 98



Section 88.647 — RELATION TO EXISTING LAWS.

Sections 88.641 to 88.6435 do not supersede any existing provision of law relating to any matter within the scope thereof but shall be construed as supplementary thereto.

History: 1949 c 546 s 7; 1Sp2001 c 2 s 99



Section 88.648 — CRIMINAL PENALTIES; MISDEMEANOR.

(a) A person who makes a false statement in any application, form, or other statement as described in sections 88.641 to 88.6435 is guilty of a misdemeanor.

(b) Except as otherwise provided in this section, a person who violates a provision of sections 88.641 to 88.6435 is guilty of a misdemeanor.

History: 1949 c 546 s 8; 1983 c 133 s 4; 1Sp2001 c 2 s 100



Section 88.73 — ADMINISTRATION; DELEGATED POWERS AND DUTIES.

The director is hereby empowered and directed to administer and enforce sections 88.03 to 88.22; and, to that end, may make and enforce all necessary or convenient rules not inconsistent with the provisions and purposes of these sections. In every case the powers delegated to, and the duties imposed upon, the director, and other state or municipal representatives by sections 88.03 to 88.22 shall be exercised and performed in good faith, without undue oppression, and in a manner as reasonable as the exigencies of the situation will permit.

Nothing in sections 88.03 to 88.22 shall be construed as abrogating the laws specifically governing state parks or other public parks, or state or municipal forests. The provisions of all such laws and of sections 88.03 to 88.22 shall be harmonized and both given effect wherever possible.

Nothing in sections 88.03 to 88.22 shall be construed as restricting the state, or any political subdivision thereof, in the exercise of any power, right, or privilege which may be conferred by separate enactment of the legislature under authority of the so-called forest fire prevention amendment to the state Constitution, approved by vote of the electors of this state at the general election held in November 1924.

History: (4031-32, 4031-33) 1925 c 407 s 32,33; 1978 c 735 s 6; 1985 c 248 s 70; 1986 c 444



Section 88.75 — VIOLATIONS; PENALTIES.

Subdivision 1. Misdemeanor offenses; damages; injunctive relief. Any person who violates any of the provisions of sections 88.03 to 88.22 for which no specific penalty is therein prescribed shall be guilty of a misdemeanor and be punished accordingly.

Failure by any person to comply with any provision or requirement of sections 88.03 to 88.22 to which such person is subject shall be deemed a violation thereof.

Any person who violates any provisions of sections 88.03 to 88.22, in addition to any penalties therein prescribed, or hereinbefore in this section prescribed, for such violation, shall also be liable in full damages to any and every person suffering loss or injury by reason of such violation, including liability to the state, and any of its political subdivisions, for all expenses incurred in fighting or preventing the spread of, or extinguishing, any fire caused by, or resulting from, any violation of these sections. All expenses so collected by the state shall be deposited in the general fund. When a fire set by any person spreads to and damages or destroys property belonging to another, the setting of the fire shall be prima facie evidence of negligence in setting and allowing the same to spread.

At any time the state, or any political subdivision thereof, either of its own motion, or at the suggestion or request of the director, may bring an action in any court of competent jurisdiction to restrain, enjoin, or otherwise prohibit any violation of sections 88.03 to 88.22, whether therein described as a crime or not, and likewise to restrain, enjoin, or prohibit any person from proceeding further in, with, or at any timber cutting or other operations without complying with the provisions of those sections, or the requirements of the director pursuant thereto; and the court may grant such relief, or any other appropriate relief, whenever it shall appear that the same may prevent loss of life or property by fire, or may otherwise aid in accomplishing the purposes of sections 88.03 to 88.22.

Subd. 2. [Renumbered 18.436]

Subd. 3. Felony offenses. Any person who willfully or knowingly cuts or removes any timber or forest product contrary to the provisions of sections 88.49 to 88.53; or willfully or knowingly makes any false statement or representation in any application, certificate, or other paper or document required by, or purporting to be made pursuant to, sections 88.49 to 88.53; or wrongfully and intentionally falsifies, or changes, any such application, certificate, or document; or uses any artifice, trick, scheme, or device, or who conspires with others so to do, under color of sections 88.49 to 88.53, for the purpose of wrongfully evading or escaping the levy, assessment, or payment of any taxes, assessments, or claims of the state, or any political subdivision or agency thereof, shall be guilty of a felony.

Subd. 4. [Renumbered 84A.30, subd 2]

Subd. 5. [Obsolete, See 1949 c 546 s 10]

History: (4031-28, 4031-70, 4031-87, 5887-41) Ex1919 c 32 s 3; 1925 c 407 s 28; 1927 c 247 s 11; 1933 c 402 s 13; 1971 c 24 s 12; 1978 c 735 s 7; 1987 c 271 s 2; 1Sp2001 c 2 s 101; 1Sp2015 c 4 art 4 s 148



Section 88.76 — REWARDS.

Upon conviction of any person for violating any of the provisions of sections 88.03 to 88.22, the director may pay, from any money placed at the director's disposal under those sections, a reward of not more than $1,000 to the person or persons giving the information leading to such conviction.

History: (4031-31) 1925 c 407 s 31; 1978 c 735 s 8; 1986 c 444; 1987 c 271 s 3; 1993 c 328 s 31



Section 88.77 — DISPOSAL OF FINES AND PENALTIES.

Except as otherwise expressly provided in sections 88.03 to 88.22, all money received as penalties for violations of the provisions of those sections, less the cost of collection, shall be paid into the treasury of the county in which the penalties for these violations were imposed; provided, that fines collected for violations of those sections, where prosecutions are instituted upon the complaint of town or city officers duly appointed by the director as fire wardens, shall be paid into the treasury of the town or city where the offense was committed.

History: (4031-29) 1913 c 159 s 7; 1925 c 407 s 29; 1973 c 123 art 5 s 7; 1978 c 735 s 9



Section 88.78 — APPEALS.

No appeal shall be allowed from a judgment in any prosecution under sections 88.03 to 88.22, unless the person appealing shall, within the time prescribed by law, enter into a recognizance, with sufficient sureties, or deposit cash bail in twice the amount of the fine and costs.

The judge may examine the proposed sureties under oath and shall make and keep a record of their answers in respect to the kinds and amount of their property not exempt from execution. The judge shall furnish a copy of the record to the director.

Upon an arrest being made for violation of any of the provisions of sections 88.03 to 88.22, or upon information of a violation being lodged, the county attorney of the county in which the offense was committed shall prosecute the accused.

History: (4031-30) 1913 c 159 s 6; 1925 c 407 s 30; 1978 c 735 s 10; 1983 c 247 s 40; 1986 c 444



Section 88.79 — STATE FOREST SERVICE TO PRIVATE OWNERS.

Subdivision 1. Employment of competent foresters; service to private owners. The commissioner of natural resources may employ competent foresters to furnish owners of forest lands within the state of Minnesota who own not more than 1,000 acres of forest land, forest management services consisting of:

(1) advice in management and protection of timber, including written stewardship and forest management plans;

(2) selection and marking of timber to be cut;

(3) measurement of products;

(4) aid in marketing harvested products;

(5) provision of tree-planting equipment;

(6) advice in community forest management; and

(7) such other services as the commissioner of natural resources deems necessary or advisable to promote maximum sustained yield of timber and other benefits upon such forest lands.

Subd. 2. Charge for service; receipts to special revenue fund. Notwithstanding section 16A.1283, the commissioner of natural resources may, by written order published in the State Register, establish fees the commissioner determines to be fair and reasonable that are charged to owners receiving services under subdivision 1. The charges must account for differences in the value of timber and other benefits. The receipts from the services shall be credited to the special revenue fund and are annually appropriated to the commissioner for the purposes specified in subdivision 1.

Subd. 3. Cost-sharing of conservation practices. The commissioner of natural resources may provide cost-sharing of conservation practices to nonindustrial owners of less than 5,000 acres of private land within this state, provided that the landowners successfully complete conservation practices approved by the commissioner. The cost shared by the commissioner may not exceed 75 percent of the actual cost of the conservation practice.

Subd. 4. Rulemaking exemption. The charge for forest management services and cost-sharing conservation practices under this section are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1947 c 580 s 1; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1987 c 226 s 1; 1989 c 335 art 4 s 106; 1993 c 172 s 42; 1997 c 216 s 70; 2004 c 221 s 27; 2006 c 281 art 3 s 8; 2007 c 57 art 1 s 45,46; 2010 c 361 art 4 s 42



Section 88.80 — ASPEN RECYCLING PROGRAM.

Subdivision 1. Establishment. The commissioner must establish and accelerate an aspen recycling program providing for the betterment of public lands owned by the state by clearing trees which because of age, disease, pests, or other cause are unmarketable or increase the hazard of forest fires or infestation, permitting the regeneration of stands of healthy aspen capable of economic management, harvesting, and marketing. The financing of this program is determined to be a necessary and proper public purpose for the issuance of state bonds under the provisions of article XI, section 5 of the Constitution relating to the betterment of public land, the promotion of reforestation, and prevention and abatement of forest fires and the clearing and improving of wild lands. The program shall designate priority areas on state lands for aspen recycling.

Subd. 2. Pilot project. The commissioner shall establish an aspen recycling program pilot project in the highest priority area on state lands in order to develop effective program procedures and practices. With respect to the pilot project, the commissioner may restrict bidding on contracts for the cutting, removal, and disposal of aspens, and for related activities, to loggers and others residing in the pilot project area designated under the program that are financially distressed. The commissioner may establish standards and procedures for awarding logging contracts relating to eligibility for employment for conservation work projects.

Subd. 3. Report. The commissioner shall report to the legislature by January 1, 1987, the results of the pilot project and a plan to recycle the overmature aspen stands of the state.

History: 1Sp1985 c 13 s 218; 1986 c 383 s 11; 1988 c 690 art 1 s 3; 1997 c 187 art 1 s 8



Section 88.81 — FOREST MANAGEMENT PRACTICES IN LITIGATION.

The commissioner may not implement new or revised forest management practices as part of agreements relating to litigation until the commissioner has reported the forest management practices to the chairs of the environment and natural resources committees of the legislature at the next regular session of the legislature.

History: 1990 c 594 art 1 s 48



Section 88.82 — MINNESOTA RELEAF PROGRAM.

The Minnesota releaf program is established in the Department of Natural Resources to encourage, promote, and fund the inventory, planting, assessment, maintenance, improvement, protection, and restoration of trees and forest resources in this state to enhance community forest ecosystem health and sustainability as well as to reduce atmospheric carbon dioxide levels and promote energy conservation.

History: 1991 c 254 art 2 s 20; 2007 c 57 art 1 s 47






Chapter 89 — STATE FORESTS; TREE PLANTING; FOREST ROADS

Section 89.001 — DEFINITIONS.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is intended, the following terms for the purpose of this chapter shall have the meanings ascribed to them.

Subd. 2. Department. "Department" means the Department of Natural Resources of the state of Minnesota.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources or agent of the commissioner.

Subd. 4. Forest land. "Forest land" means land which is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land from which the trees described above have been removed to less than ten percent stocking and which has not been developed for other use; and afforested areas.

Subd. 5. Timber. "Timber" means trees that will produce forest products of value, whether standing or down, and including but not limited to logs, bolts, pulpwood, posts, poles, cordwood, lumber and decorative material.

Subd. 6. State forest lands. "State forest lands" means all land and waters owned by the state within state forests, including all lands set apart under the Constitution of the state of Minnesota, article XI, section 11, and laws enacted pursuant thereto, but excepting lands acquired by the state for other specific purposes or tax-forfeited lands held in trust for the taxing districts unless incorporated into state forests as otherwise provided by law.

Subd. 7. Reproduction. "Reproduction" means young stands of commercial tree species ranging from one foot high to 4.9 inches diameter at 4-1/2 feet above the ground and at least ten percent stocked.

Subd. 8. Forest resources. "Forest resources" means those natural assets of forest lands, including timber and other forest crops; biological diversity; recreation; fish and wildlife habitat; wilderness; rare and distinctive flora and fauna; air; water; soil; climate; and educational, aesthetic, and historic values.

Subd. 9. Multiple use. "Multiple use" means the principle of forest management by which forest resources are utilized in the combinations that will best meet the needs of the people of the state; including the harmonious and coordinated management of the forest resources, each with the other, without impairment of the productivity of the land and with consideration of the relative values of the resources, and not necessarily the combination of uses resulting in the greatest economic return or unit output.

Subd. 10. Sustained yield. "Sustained yield" means the principle of forest management for the achievement and maintenance in perpetuity of a high-level annual or regular periodic output of forest resources without impairment of the productivity of the land; allowing for periods of intensification of management to enhance the current or anticipated output of one or more of the resources.

Subd. 11. Reforestation. "Reforestation" means the process of natural or artificial forest regeneration, including securing seed, growing seedlings, preparing sites, planting seed, planting trees, removing deleterious growth and underbrush and other activities related to forest regeneration.

Subd. 12. Extractive use. "Extractive use" means the removal of sand, gravel, peat or any mineral from beneath the surface of the land.

Subd. 13. Forest lands under the authority of the commissioner. "Forest lands under the authority of the commissioner" means state forest lands and other forest lands managed by the commissioner outside of state forests, except for tax-forfeited lands held in trust for the taxing districts and for the following units of the outdoor recreation system as defined in section 86A.04: state parks, state trails, state wildlife management areas, state scientific and natural areas, state water-access sites, state historic sites, state rest areas, and state wilderness areas.

Subd. 14. State forest road. "State forest road" means a road constructed, acquired, maintained, or administered by the commissioner for the purpose of carrying out forest resource management policy as set forth in section 89.002.

Subd. 15. Forest pest. "Forest pest" means any vertebrate or invertebrate animal, plant pathogen, or plant that is determined by the commissioner to be harmful, injurious, or destructive to forests or timber.

Subd. 16. Shade tree pest. "Shade tree pest" means any vertebrate or invertebrate animal, plant pathogen, or plant that is determined by the commissioner to be harmful, injurious, or destructive to shade trees or community forests.

Subd. 17. Community forest. "Community forest" has the meaning given under section 88.01, subdivision 27.

Subd. 18. Shade tree. "Shade tree" means a woody perennial grown primarily for aesthetic or environmental purposes.

History: 1961 c 223 s 1; 1965 c 51 s 13; 1969 c 1129 art 10 s 2; 1976 c 2 s 172; 1982 c 511 s 2; 1986 c 444; 1988 c 686 art 4 s 1; 1995 c 220 s 76; 2007 c 57 art 1 s 48-52



Section 89.002 — POLICIES.

Subdivision 1. Forest resource management policy. The commissioner shall manage the forest resources of state forest lands under the authority of the commissioner according to the principles of multiple use and sustained yield. The forest resource management policy shall not supersede any existing duty or authority of the commissioner in managing forest lands, but the duties and authorities, as far as practicable, shall be exercised consistently with this policy. The forest resource management policy is not intended to exclude extractive uses of forest lands under the authority of the commissioner pursuant to state law.

Subd. 2. Reforestation policy. (a) The commissioner shall maintain all forest lands under authority of the commissioner in appropriate forest cover with species of trees, degree of stocking, rate of growth and stand conditions designed to secure optimum public benefits according to multiple use, sustained yield principles and consistent with applicable forest management plans.

(b) Each year the commissioner shall strive to assure that (1) reforestation occurs annually on an acreage at least equal to the acreage harvested that year on all forest lands under the authority of the commissioner; (2) additional reforestation is accomplished on areas previously harvested but not adequately reforested so that the backlog of reforestation work can be eliminated; and (3) poorly stocked forest land, or forest land damaged by natural causes, shall be returned to a state of productivity.

Subd. 3. Forest road policy. The commissioner shall provide a system of forest roads and trails which provides access to state forest land and other forest land under the commissioner's authority which is adequate to permit the commissioner to manage, protect, and develop those lands and their forest resources consistent with the forest resource management policy, and to meet demands for forest resources.

History: 1982 c 511 s 3; 1986 c 444



Section 89.01 — COMMISSIONER, POWERS AND DUTIES.

Subdivision 1. Best methods. The commissioner shall ascertain and observe the best methods of reforesting cutover and denuded lands, foresting waste lands, minimizing loss or damage of forest resources by fire, forest pests, or shade tree pests, administering forests on forestry principles, encouraging private owners to preserve and grow trees or timber for commercial or other purposes, and conserving the forests around the head waters of streams and on the watersheds of the state.

Subd. 2. General duties. The commissioner shall execute all rules pertaining to forestry and forest protection within the jurisdiction of the state; have charge of the work of protecting all forests and lands from fire, forest pests, and shade tree pests; shall investigate the origin of all forest fires; and prosecute all violators as provided by law; shall prepare and print for public distribution an abstract of the forest fire laws of Minnesota, together with such rules as may be formulated.

The commissioner shall prepare printed notices calling attention to the dangers from forest fires and cause them to be posted in conspicuous places.

Subd. 3. Fire damage. Damage by fire occurring to state timber, reproduction or lands, when coming to the knowledge of the commissioner, shall be promptly reported to the attorney general, who may either enforce collection of such demands directly or may employ private attorneys therefor on such terms, not contingent, as the attorney general deems for the best interests of the state. The amount so collected, after deducting therefrom the fees of such attorneys, if any, and other necessary expenses incurred in investigation, preparation for trial, and trial, shall be paid into the state treasury and credited to the fund that would have been entitled to receive the sale price of the lands, reproduction, or timber if sold; or, if there be no such fund, then such money shall be credited to the general fund. The attorney general, either in or out of court, may compromise and settle state claims for fire damage to state lands, reproduction, or timber, on such terms as the attorney general deems for the best interests of the state.

Subd. 4. Forest plans. The commissioner shall cooperate with the several departments of the state and federal governments and with counties, towns, municipalities, corporations, or individuals in the preparation of plans for forest protection and management and planting or replacement of trees in wood lots and community forests or on timber tracts, using such influence as time will permit toward the establishment of scientific forestry principles in the management, protection, and promotion of the forest resources of the state.

Subd. 5. Eliminating state forest land. When any tract or tracts of land that are included in areas set apart as state forests are found to be more valuable for agriculture than for forestry or other conservation purposes, or when any tract or tracts of land used as a forestry administrative site are found to be no longer needed for administrative purposes, the commissioner by written order may eliminate such lands from state forests whereupon such lands shall be subject to sale the same as other lands not reserved. When any tract or tracts of land that are included in areas set apart as state forests are found to be more valuable for the construction of industrial plants or for purposes including forestry essential to the establishment of or expansion of substantial commercial developments, the commissioner, by written order, with the unanimous approval of the Land Exchange Board may eliminate such lands from state forests whereupon such lands shall be subject to sale the same as other lands not reserved.

Subd. 5a. Sale of state forest land. Any state lands included in areas set apart as state forests are eliminated from the state forest upon sale under the provisions of sections 92.06 to 92.08 or 94.09 to 94.16.

Subd. 6. Designating state lands. When any state lands not reserved or set aside are found by the commissioner to be more valuable for the production of timber than for agriculture the commissioner may by written order designate such lands as state forest or adjust the boundaries of state forests subject to the approval of the state legislature at its next regular session.

Subd. 7. [Repealed, 2014 c 289 s 70]

History: (4031-5 - 4031-10) 1911 c 125 s 3-6; 1925 c 407 s 5-10; 1961 c 223 s 2; 1963 c 381 s 1; 1969 c 399 s 1; 1975 c 271 s 6; 1982 c 511 s 4; 1985 c 248 s 70; 1986 c 444; 1988 c 462 s 2; 1988 c 686 art 4 s 2; 2004 c 262 art 1 s 10; 2005 c 10 art 1 s 22; 2006 c 281 art 1 s 19; 2007 c 57 art 1 s 53-55



Section 89.011 — FOREST PLANNING COORDINATION.

Subdivision 1. [Repealed, 2006 c 281 art 3 s 20]

Subd. 2. [Repealed, 2006 c 281 art 3 s 20]

Subd. 3. [Repealed, 2006 c 281 art 3 s 20]

Subd. 4. Federal coordination. The Department of Natural Resources shall coordinate all forest resources planning efforts with the appropriate federal agencies in order to achieve optimum public benefit, to obtain federal assistance, to participate in the federal forestry planning process, and to enhance the productivity and multiple use management of forest resources.

Subd. 5. Public and private coordination. The Department of Natural Resources shall coordinate all forest resources planning efforts with counties and other public agencies and private organizations engaged in forest resource management and research.

Subd. 6. [Repealed, 2006 c 281 art 3 s 20]

History: 1982 c 511 s 5



Section 89.012 — UNIT FOREST RESOURCE PLANS.

Each geographic administrative unit of the Division of Forestry identified by the commissioner as an appropriate unit for forest resource planning shall have a unit forest resource plan which is consistent with the forest resource management policy and plan, including state reforestation and road policies. The scope and content of the plan shall be determined by the commissioner. The plan is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. A unit plan shall not be implemented until approved by the commissioner by written order that is published in the State Register.

A unit plan shall set forth the specific goals and objectives for the management, protection, development, and production of forest resources in the administrative unit. A unit plan shall be integrated with other uses not managed under the multiple use, sustained yield principles policy when those uses have been authorized and approved according to law, including compliance with environmental review procedures. Unit plans shall be revised as necessary to remain consistent with the forest resource management plan.

History: 1982 c 511 s 6; 2004 c 221 s 28



Section 89.015 — SOUTHERN MINNESOTA TREE SPECIES, RESEARCH.

Research shall be carried on by the University of Minnesota School of Forestry in cooperation with the Division of Lands and Forestry of the Department of Natural Resources, North Central Forest Experiment Station of the United States Forest Service, individual timber landowners and others directly concerned on such valuable southern Minnesota tree species as basswood, red elm, rock elm, red and white oak, black walnut, black cherry, butternut and green ash to develop means of increasing the contribution of the large acreage of farm woodlands to the agricultural economy. The research effort will be concentrated on such important problems as means of reproducing basswood, development of planting stock, selection of superior strains of these species, methods of field planting, management of existing stands, and methods of increasing the representation of these species in woodlands and forests in need of rehabilitation because of past damage from high-grading, burning, and grazing.

History: 1957 c 765 s 1; 1961 c 223 s 3; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1971 c 25 s 28



Section 89.016 — FOREST CAMPGROUNDS.

The commissioner must hold a public meeting before closing a campground in a state forest for a camping season. The public meeting must be held near the state forest where the campground is to be closed.

History: 1987 c 404 s 109



Section 89.018 — HERITAGE FORESTS.

Subdivision 1. Establishment; termination. (a) The commissioner may establish, by written order published in the State Register, heritage forest areas within counties named under this subdivision if:

(1) the commissioner determines that establishment is consistent with the purposes of the heritage forest; and

(2) the county board has submitted a resolution to the commissioner delineating and requesting establishment of the heritage forest areas of the county.

(b) The named counties for the Big Woods Heritage Forest are:

(1) Blue Earth;

(2) Carver;

(3) Dakota;

(4) Hennepin;

(5) Le Sueur;

(6) McLeod;

(7) Meeker;

(8) Nicollet;

(9) Rice;

(10) Sibley;

(11) Scott;

(12) Waseca; and

(13) Wright.

(c) The commissioner may terminate the heritage forest status of an area within a county if the commissioner determines that the termination would be in the public interest and the county board has submitted a resolution to the commissioner requesting termination.

Subd. 2. Commissioner's powers. (a) Within areas established as a heritage forest under subdivision 1, the commissioner may:

(1) designate, by written order published in the State Register, any commissioner-administered state-owned lands as heritage forest lands for management purposes, including lands that have previously been designated for another purpose;

(2) accept donations of land, including easements under subdivision 3, for heritage forest management;

(3) manage lands designated by local governments for heritage forest management; and

(4) contract with other agencies or organizations for management services, including any required monitoring activities.

(b) Lands designated under paragraph (a), clause (1), that were previously designated by law or by the commissioner continue to be subject to requirements and uses authorized under the previous designation.

Subd. 3. Easements. (a) The commissioner or a political subdivision may individually or jointly acquire heritage forest land for conservation purposes in areas established under subdivision 1 by entering into easements with landowners. The easements must be conservation easements as defined in section 84C.01, clause (1), except the easements may be made possessory as well as nonpossessory if agreed upon by the landowner and the commissioner or political subdivision.

(b) In an easement agreement between the commissioner or political subdivision and a landowner, the landowner must agree:

(1) to place forest lands in the program for the period of the easement;

(2) to implement a heritage forest stewardship plan as provided in the easement agreement;

(3) not to alter the heritage forest by developing the land, cutting timber that is not identified in the forest stewardship plan, or otherwise destroying the heritage forest character of the easement area;

(4) to allow the commissioner or political subdivision or agents of the commissioner or political subdivision access to the land for monitoring activities;

(5) not to adopt a practice specified by the commissioner or political subdivision in the easement as a practice that would tend to defeat the purposes of the heritage forest; and

(6) to additional provisions included in the easement that the commissioner or political subdivision determines are consistent with the purposes of the heritage forest program.

(c) A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period by mutual agreement of the commissioner or political subdivision and the landowner.

(d) If during the easement period the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the new landowner must continue the easement under the same terms or conditions.

(e) If during the limited-term easement period the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the new landowner may continue the easement under the same terms or conditions.

(f) The commissioner or political subdivision may terminate an easement by mutual agreement with the landowner if the commissioner or political subdivision determines that the termination would be in the public interest. The commissioner or political subdivision may agree to modification of an agreement if the commissioner or political subdivision determines the modification is desirable to implement the heritage forest program.

Subd. 4. Forest stewardship registration. Private landowners may establish their lands as heritage forest land by having a heritage forest stewardship plan prepared and by completing a stewardship registration agreement. A stewardship registration agreement is a nonbinding commitment by a landowner to provide stewardship to forested lands. In a stewardship registration agreement, a landowner acknowledges an intent to implement a heritage forest stewardship plan. If the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the commissioner shall terminate the stewardship registration agreement. A new owner must enter into a new stewardship registration agreement to continue recognition of the forest land as heritage forest. The commissioner may terminate a stewardship registration agreement by mutual agreement of the landowner if the commissioner determines the termination would be in the public interest.

Subd. 5. Highways. The establishment of a heritage forest shall not, by itself, impose any additional restrictions upon the commissioner of transportation or a local road authority, to construct, improve, or maintain a highway, as defined in section 160.02, subdivision 26.

Subd. 6. State regulation and control. Nothing in this chapter shall be used to authorize the acceptance of grants or agreements that would preempt state regulation and control of state lands.

Subd. 7. Rulemaking exemption. Designations under subdivisions 1 and 2 are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 2000 c 375 s 2; 2004 c 221 s 29-31



Section 89.021 — STATE FORESTS.

Subdivision 1. Established. There are hereby established and reestablished as state forests, in accordance with the forest resource management policy and plan, all lands and waters now owned by the state or hereafter acquired by the state, excepting lands acquired for other specific purposes or tax-forfeited lands held in trust for the taxing districts unless incorporated therein as otherwise provided by law.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1982 c 511 s 9; 1990 c 473 s 3,6

Subd. 1a. Boundaries designated. The commissioner of natural resources may acquire by gift or purchase land or interests in land adjacent to a state forest. The commissioner shall propose legislation to change the boundaries of established state forests for the acquisition of land adjacent to the state forests, provided that the lands meet the definition of forest land as defined in section 89.001, subdivision 4.

History: 2011 c 3 s 3

Subd. 2. Badoura State Forest.

History: 1963 c 332 s 1; 1967 c 514 s 1; 1980 c 424

Subd. 3. Battleground State Forest.

History: 1963 c 332 s 1

Subd. 4. Bear Island State Forest.

History: 1963 c 332 s 1; 2016 c 154 s 15 subd 1

Subd. 5. Beltrami Island State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 2000 c 485 s 20 subd 1; 2004 c 262 art 2 s 14

Subd. 6. Big Fork State Forest.

History: 1963 c 332 s 1

Subd. 7. Birch Lakes State Forest.

History: 1963 c 332 s 1; 2008 c 368 art 1 s 23

Subd. 8. Blackduck State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 9. Bowstring State Forest.

History: 1963 c 332 s 1; 1967 c 514 s 2

Subd. 10. Buena Vista State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 3

Subd. 11. Burntside State Forest.

History: 1963 c 332 s 1

Subd. 11a. Centennial State Forest.

History: 2016 c 154 s 2,13

Subd. 12. Chengwatana State Forest.

History: 1953 c 292; 1963 c 332 s 1; 1967 c 514 s 4; 1969 c 257 s 1; 1971 c 720 s 1

Subd. 13. Cloquet Valley State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1969 c 257 s 2; 2016 c 154 s 15 subd 2

Subd. 14. Crow Wing State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 5

Subd. 15. D.A.R. State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 16. Emily State Forest.

History: 1963 c 332 s 1

Subd. 17. Finland State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 18. Fond du Lac State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 6; 1985 c 191 s 1; 2012 c 236 s 9

Subd. 19. Foot Hills State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 7; 1Sp2003 c 13 s 11 subd 1; 2004 c 262 art 3 s 6

Subd. 20. General C. C. Andrews State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 8

Subd. 21. George Washington State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 9; 2004 c 262 art 3 s 5

Subd. 22. Golden Anniversary State Forest.

History: 1961 c 330; 1963 c 332 s 1; 1967 c 514 s 10

Subd. 23. Grand Portage State Forest.

History: 1943 c 171 s 1; 1943 c 305; 1963 c 332 s 1

Subd. 24. Hill River State Forest.

History: 1963 c 332 s 1; 2000 c 485 s 20 subd 2; 2001 c 206 s 10

Subd. 25. Huntersville State Forest.

History: 1963 c 332 s 1; 1967 c 514 s 11

Subd. 26. Insula Lake State Forest.

History: 1963 c 332 s 1

Subd. 27. Kabetogama State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1Sp2003 c 13 s 11 subd 2; 2016 c 154 s 15 subd 3

Subd. 28. Koochiching State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 12; 1985 c 191 s 2

Subd. 29. Lake Isabella State Forest.

History: 1963 c 332 s 1

Subd. 30. Lake Jeanette State Forest.

History: 1963 c 332 s 1

Subd. 30a. Lake of the Woods State Forest.

History: 1990 c 473 s 4; 2000 c 485 s 20 subd 3

Subd. 31. Land O'Lakes State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 13

Subd. 31a. Lost River State Forest.

History: 1985 c 191 s 4; 1987 c 137; 2000 c 485 s 20 subd 4; 2011 c 98 s 8

Subd. 32. Lyons State Forest.

History: 1963 c 332 s 1; 1971 c 720 s 2; 2011 c 3 s 8

Subd. 33. Richard J. Dorer Memorial Hardwood State Forest.

History: 1961 c 521; 1963 c 332 s 1; 1967 c 514 s 14; 1975 c 103; 1985 c 191 s 3; 2002 c 366 s 9 subd 1

Subd. 34. Mississippi Headwaters State Forest.

History: 1943 c 171 s 1; 1943 c 550; 1963 c 332 s 1; 1967 c 514 s 15; 1969 c 257 s 3; 1Sp2003 c 13 s 11 subd 3

Subd. 35. Nemadji State Forest.

History: 1943 c 171 s 1; 1959 c 176; 1963 c 332 s 1; 1967 c 81; 1969 c 257 s 4; 2012 c 236 s 10

Subd. 36. Northwest Angle State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 37. Pat Bayle State Forest.

History: 1963 c 332 s 1

Subd. 38. Paul Bunyan State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1Sp2003 c 13 s 10 subd 1; 2004 c 262 art 3 s 7

Subd. 39. Pillsbury State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 16; 2002 c 366 s 9 subd 2

Subd. 40. Pine Island State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 2000 c 485 s 20 subd 5

Subd. 41. Red Lake State Forest.

History: 1963 c 332 s 1; 2000 c 485 s 20 subd 6; 1Sp2003 c 13 s 11 subd 4

Subd. 42. Remer State Forest.

History: 1963 c 332 s 1

Subd. 43. Rum River State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 2006 c 236 art 1 s 9

Subd. 44. St. Croix State Forest.

History: 1963 c 332 s 1; 1967 c 81

Subd. 45. Sand Dunes State Forest.

History: 1943 c 171 s 1; 1945 c 79; 1951 c 61; 1963 c 332 s 1; 1995 c 220 s 77

Subd. 46. Savanna State Forest.

History: 1943 c 171 s 1; 1953 c 383; 1963 c 332 s 1; 2000 c 485 s 20 subd 7; 1Sp2003 c 13 s 10 subd 2

Subd. 47. Smokey Bear State Forest.

History: 1963 c 332 s 1

Subd. 48. Smoky Hills State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 48; 1969 c 257 s 5; 2011 c 98 s 2,7

Subd. 48a. Snake River State Forest.

History: 1969 c 257 s 9; 2013 c 73 s 9; 2014 c 217 s 6

Subd. 49. Solana State Forest.

History: 1963 c 332 s 1; 2000 c 485 s 20 subd 8

Subd. 50. Sturgeon River State Forest.

History: 1963 c 332 s 1; 1969 c 257 s 6; 2016 c 154 s 15 subd 4

Subd. 51. Two Inlets State Forest.

History: 1963 c 332 s 1; 1969 c 257 s 7

Subd. 51a. Waukenabo State Forest.

History: 2000 c 485 s 20 subd 9; 1Sp2003 c 13 s 10 subd 3

Subd. 52. Wealthwood State Forest.

History: 1963 c 332 s 1; 2000 c 485 s 20 subd 10

Subd. 53. Welsh Lake State Forest.

History: 1963 c 332 s 1

Subd. 54. White Earth State Forest.

History: 1943 c 171 s 1; 1963 c 332 s 1; 1965 c 63; 1971 c 720 s 3; 1973 c 224; 2000 c 485 s 20 subd 11

Subd. 55. Whiteface River State Forest.

History: 1963 c 332 s 1; 2016 c 154 s 15 subd 5

Subd. 56. Administrative and scattered state forest land.

History: 1963 c 332 s 1; 1967 c 514 s 18; 1969 c 257 s 8; 1971 c 720 s 4

Subd. 57. [Renumbered subd 60]

Subd. 58. [Renumbered subd 48a]

Subd. 59. [Renumbered subd 31a]

Subd. 60. Reservation of land canceled. Upon the effective date of Laws 1963, chapter 332, all the certificates of the commissioner of natural resources reserving certain state lands for state forest purposes heretofore issued pursuant to provisions of section 89.01, are hereby canceled.

History: 1963 c 332 s 2



Section 89.0211 — SALE OF STATE FOREST LANDS ADJACENT TO PLATTED AREAS.

Notwithstanding section 89.021, the commissioner may sell state forest lands that are adjacent to areas platted under section 92.46 in accordance with the applicable procedures in chapter 92 or 94.

History: 1995 c 108 s 1



Section 89.022 — DISPOSAL OF TILLABLE LAND IN MEMORIAL HARDWOOD FOREST.

Subdivision 1. Exchange or sale required. If any parcel acquired for the Memorial Hardwood Forest after July 1, 1977 contains more than ten contiguous acres of tillable land adjacent to other tillable land or to a maintained public road or a farm homestead consisting of a residence and farm buildings abutting a maintained public road, the commissioner of natural resources shall either exchange the land for other land suitable for forest purposes or declare the land as surplus land. Tillable land is land classified as class 1, 2, or 3 as defined by the United States Natural Resources Conservation Service. Notwithstanding any law to the contrary neither the state nor any of its subdivisions shall be required to construct or maintain any street, highway or other road to provide access to any parcel of land sold or exchanged pursuant to this section. The commissioner of natural resources may retain easements over parcels sold or exchanged pursuant to this section as are required for purposes of providing access to public waters or forest lands or access to insure stream bank stabilization and protection.

Subd. 2. Exemption. The commissioner of natural resources may apply to the county board for an exemption from the exchange or sale requirements of subdivision 1 in instances where it can be demonstrated that tillable land has been or will be acquired for natural resource and public access purposes. The county board may approve or disapprove the exemption. If the application for exemption is not decided by the county board within 90 days, the application shall be deemed to have been approved.

Subd. 3. Disposition. Money collected pursuant to this section shall be deposited in the natural resources fund established under section 16A.531, subdivision 2.

History: 1979 c 248 s 1,2; 1988 c 690 art 1 s 1; 1989 c 335 art 1 s 269; 2006 c 243 s 21; 2014 c 217 s 2; 2015 c 21 art 1 s 109



Section 89.025 — DORER MEMORIAL HARDWOOD FOREST; LAND USE RESTRICTED.

After June 1, 1993, the commissioner may not allow the use of additional state forest lands within the boundaries of the Richard J. Dorer Memorial Hardwood State Forest for development or operation of a motor sports area for use by all-terrain vehicles, motorcycles, or four-wheel drive trucks without legislative approval. This restriction does not apply to recreational trails.

History: 1993 c 203 s 2



Section 89.03 — ADVANCEMENT OF EDUCATION.

The commissioner may advance education in forestry within the state by publications and lectures, and upon the invitation of the director of the School of Forestry of the University of Minnesota may cooperate with the school, and the school shall furnish such aid to the commissioner as, in the circumstances, is consistent with its own proper functions.

History: (4031-12) 1925 c 407 s 12; 1961 c 223 s 4; 1986 c 444



Section 89.031 — MANAGEMENT AND CONTROL.

All state forest lands shall be under the management and control of the commissioner who shall have authority to make, establish, promulgate and enforce all necessary rules not inconsistent with the laws of the state for the care and management of state forest lands.

History: 1943 c 171 s 2; 1961 c 223 s 5; 1985 c 248 s 70



Section 89.032 — ACQUISITION OF LAND.

Subdivision 1. Acquisition for state use and development. The commissioner may acquire administrative sites or rights-of-way by eminent domain, in the manner provided by law, or by purchase any lands or interest in lands in the state forests as created by law, which the commissioner deems necessary for state use, and development.

Subd. 2. Acquisition for state forests. The commissioner may acquire lands or interest in lands for state forest purposes. The land or interests in land may be subject to mineral reservations.

Subd. 3. Leases for forestry purposes. The commissioner may lease any land which the commissioner deems necessary for use for buildings, lookout towers, or other facilities for forestry purposes for such period as deemed necessary.

History: 1943 c 171 s 3; 1955 c 115 s 1; 1961 c 223 s 6; 1986 c 444; 2011 c 3 s 4



Section 89.033 — GIFTS.

The commissioner may accept for and in behalf of the state, any gift, bequest, devise, or grant of land or interest in lands in any state forests, or of money or personal property of any kind, which the commissioner may deem suitable for use in connection with the operation, control, development, or use of any state forest.

History: 1943 c 171 s 4; 1961 c 223 s 7; 1986 c 444



Section 89.034 — TAX-FORFEITED LANDS, INCLUSION IN STATE FORESTS.

Whenever the board of county commissioners, by resolution duly adopted, resolves that any lands, forfeited for nonpayment of taxes, lying within the boundaries of any of the forests hereinabove designated, or that certain tax-forfeited land lying outside of such boundaries and classified as conservation lands are suitable primarily for the growing of timber and timber products, it may submit such resolution to the commissioner. If, upon investigation, the commissioner determines that the lands covered by such resolution can best be managed and developed as state forest lands or as a portion of an existing state forest, the commissioner shall make a certificate describing the lands and reciting the acceptance thereof on behalf of the state as state forest lands. The commissioner shall transmit the certificate to the county auditor, who shall note the same upon records of the auditor and record the same with the county recorder. The title to all lands so accepted shall be held by the state free from any trust in favor of any and all taxing districts, and such lands shall thereafter be managed and devoted to the purposes of state forest lands in the same manner as lands hereinabove set apart as state forest lands, and subject to all the provisions of law.

History: 1943 c 171 s 5; 1961 c 223 s 8; 1976 c 181 s 2; 1986 c 444



Section 89.035 — INCOME FROM STATE FOREST LANDS; DISPOSITION.

All income which may be received from lands acquired by the state heretofore or hereafter for state forest purposes by gift, purchase or eminent domain and tax-forfeited lands to which the county has relinquished its equity to the state for state forest purposes shall be paid into the state treasury and credited as provided in this section, except where the conveyance to and acceptance by the state of lands for state forest purposes provides for other disposition of receipts. The income derived from timber sales receipts shall be credited to the forest management investment account and the amounts derived from all other receipts shall be credited to the general fund.

History: 1943 c 171 s 6; 1961 c 223 s 9; 1989 c 335 art 4 s 27; 1992 c 513 art 2 s 23; 2004 c 241 s 2



Section 89.0385 — FOREST MANAGEMENT INVESTMENT ACCOUNT; COST CERTIFICATION.

(a) The commissioner shall certify the total costs incurred for forest management, forest improvement, and road improvement on state-managed lands during each fiscal year. The commissioner shall distribute forest management receipts credited to various accounts according to this section.

(b) The amount of the certified costs incurred for forest management activities on state lands shall be transferred from the account where receipts are deposited to the forest management investment account in the natural resources fund, except for those costs certified under section 16A.125. Transfers may occur quarterly, based on quarterly cost and revenue reports, throughout the fiscal year, with final certification and reconciliation after each fiscal year. Transfers in a fiscal year cannot exceed receipts credited to the account.

(c) The amount of the certified costs incurred for forest management activities on nonstate lands managed under a good neighbor or joint powers agreement must be transferred from the account where receipts are deposited to the forest management investment account in the natural resources fund. Transfers for costs incurred may occur after projects or timber permits are finalized.

History: 1Sp2011 c 2 art 4 s 5; 2013 c 114 art 4 s 21; 2016 c 189 art 3 s 30



Section 89.039 — FOREST MANAGEMENT INVESTMENT ACCOUNT.

Subdivision 1. Account established; sources. The forest management investment account is created in the natural resources fund in the state treasury and money in the account may be spent only for the purposes provided in subdivision 2. The following revenue shall be deposited in the forest management investment account:

(1) timber sales receipts transferred from the consolidated conservation areas account as provided in section 84A.51, subdivision 2;

(2) timber sales receipts from forest lands as provided in section 89.035;

(3) money transferred from the forest suspense account according to section 16A.125, subdivision 5;

(4) interest accruing from investment of the account; and

(5) money transferred from other accounts according to section 89.0385.

Subd. 2. Purposes of account. Subject to appropriation by the legislature, money in the forest management investment account may be spent by the Department of Natural Resources in accordance with the forest resource management policy and plan for any of the following purposes:

(1) reforestation and timber stand improvement, including forest pest management;

(2) timber sales administration, contract marking of commercial thinning sales, cultural resource reviews, and other timber sales costs; and

(3) state forest road maintenance costs that exceed appropriations under section 89.70.

History: 2004 c 241 s 3; 1Sp2005 c 1 art 2 s 70; 1Sp2011 c 2 art 4 s 6



Section 89.05 — ACCOUNTING SYSTEM.

The Department of Natural Resources shall consolidate and simplify the accounting system within the department for receipts from department managed lands, disbursements made on a regular basis, and the program for federal aids and grant reimbursements. The new accounting system shall be implemented with the cooperation and under the supervision of the Department of Management and Budget.

History: 1982 c 511 s 12; 1999 c 99 s 12; 2009 c 101 art 2 s 109



Section 89.17 — LEASES AND PERMITS.

(a) Notwithstanding the permit procedures of chapter 90, the commissioner shall have power to grant and execute, in the name of the state, leases and permits for the use of any forest lands under the authority of the commissioner for any purpose which in the commissioner's opinion is not inconsistent with the maintenance and management of the forest lands, on forestry principles for timber production. Every such lease or permit shall be revocable at the discretion of the commissioner at any time subject to such conditions as may be agreed on in the lease. The approval of the commissioner of administration shall not be required upon any such lease or permit. No such lease or permit for a period exceeding 21 years shall be granted except with the approval of the Executive Council.

(b) Public access to the leased land for outdoor recreation shall be the same as access would be under state management.

(c) Notwithstanding section 16A.125, subdivision 5, after deducting the reasonable costs incurred for preparing and issuing the lease, all remaining proceeds from the leasing of school trust land and university land for roads on forest lands must be deposited into the respective permanent fund for the lands.

History: (6513-6) 1931 c 263 s 6; 1957 c 136 s 1; 1959 c 473 s 1; 1961 c 223 s 10; 1965 c 382 s 2; 1986 c 444; 1988 c 462 s 3; 2010 c 361 art 4 s 43; 2011 c 107 s 46



Section 89.18 — ROADS THROUGH STATE FORESTS, PERMITS.

No public highway, other than a state trunk highway, shall be established or laid out through any state forest as the same shall be created and withdrawn from public sale and entry by existing or subsequent act, without the consent of the commissioner, certified in writing to the public authority having power to establish or lay out such highway. In any judicial proceeding affecting the laying out of a highway, the court may either sustain or reverse the action of the commissioner as the court, in its discretion, may deem proper. The limitations and restrictions provided in this section shall not apply to state-owned lands which have not been expressly withdrawn from sale and created and reserved as state forests. No state forest lands or right or easement therein shall be taken by eminent domain for any purpose without the consent of the commissioner, certified in writing to the authority or corporation exercising such power of eminent domain.

History: (6513-7) 1931 c 263 s 7; 1961 c 223 s 11; 1986 c 444; 2006 c 214 s 20



Section 89.19 — RULES.

Subdivision 1. Rulemaking authority. The commissioner may prescribe rules governing the use of forest lands under the authority of the commissioner and state forest roads, or any parts thereof, by the public and governing the exercise by holders of leases or permits on forest lands and state forest roads of all their rights under the leases or permits.

Subd. 2. Rulemaking exemption. Designations of forest trails and changes to the designations by the commissioner shall be by written order published in the State Register. Designations and changes to designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. Before designating or changing a designation of forest trails, the commissioner shall hold a public meeting in the county where the largest portion of the forest lands are located to provide information to and receive comment from the public regarding the proposed trail designation or change in designation. Sixty days before the public meeting, notice of the proposed forest trail designation or change in designation shall be published in the legal newspapers that serve the counties in which the lands are located, in a statewide Department of Natural Resources news release, and in the State Register.

History: (6513-8) 1931 c 263 s 8; 1961 c 223 s 12; 1985 c 248 s 70; 1988 c 462 s 4; 1988 c 686 art 4 s 3; 2004 c 221 s 32; 1Sp2005 c 1 art 2 s 71



Section 89.20 — POSTED LAND, TRESPASS.

Camping on posted state forest land or the erection of any type of building without written authorization shall be considered trespass. Any violation of the terms of this section shall constitute a misdemeanor. This does not prohibit temporary camping on unrestricted areas for such purposes as hunting, fishing, berry picking, or other similar uses of state forest land.

History: 1961 c 223 s 13



Section 89.21 — CAMPGROUNDS, ESTABLISHMENT AND FEES.

(a) The commissioner is authorized to establish and develop state forest campgrounds and may establish minimum standards not inconsistent with the laws of the state for the care and use of such campgrounds and charge fees for such uses as specified by the commissioner of natural resources.

(b) Notwithstanding section 16A.1283, the commissioner shall, by written order, establish fees providing for the use of state forest campgrounds. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) All fees shall be deposited in an account in the natural resources fund and are appropriated annually to the commissioner.

History: 1963 c 657 s 1; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1989 c 335 art 4 s 29; 2004 c 221 s 33; 1Sp2011 c 2 art 4 s 7



Section 89.22 — USES OF STATE FOREST LANDS; FEES.

Subdivision 1. Establishing fees. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish fees providing for the use of state forest lands, including motorcycle, snowmobile, and sports car rallies, races, or enduros; orienteering trials; group campouts that do not occur at designated group camps; dog sled races; dog trials; large horse trail rides; and commercial uses. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 2. Receipts to special revenue fund. Fees collected under subdivision 1 shall be credited to the special revenue fund and are annually appropriated to the commissioner to recoup the costs of developing, operating, and maintaining facilities necessary for the specified uses in subdivision 1 or to prevent or mitigate resource impacts of those uses.

History: 2006 c 281 art 3 s 9; 2007 c 57 art 1 s 56



Section 89.26 — STATE WATER POWERS WITHDRAWN FROM SALE.

All water powers having a possible average development of 100 horsepower or more owned by or subject to the control of the state and all lands so owned, controlled, or held in trust by the state lying within one mile of such water powers are hereby withdrawn from sale and held for the purpose of the improvement and utilization of the same for the purpose of having paper manufactured by plants built at and using the power of such water powers.

History: (6519) 1917 c 360 s 1



Section 89.27 — LAND SUITABLE FOR REFORESTATION WITHDRAWN FROM SALE.

All lands owned, controlled, or held in trust by the state, which lands would be overflowed by the complete and full development of the water powers referred to in section 89.26 are hereby reserved and withdrawn from sale in order that they may be overflowed by the improvement of the water powers within whose basin of overflow they lie. All lands unfit for agricultural and suitable for reforestation purposes are hereby withdrawn from sale. The commissioner is hereby requested and directed to ascertain all the water powers and lands referred to in section 89.26 with all due speed and to withdraw from sales all such lands and to report such withdrawals, including in such report the description of the land, the present character and the growth thereon, the estimated value of the land, and of the timber, if any, now growing thereon; also the quantity and character of the timber suitable for use in the manufacture of paper growing on the land and the most accessible method of transportation of the timber of use in the manufacture of paper to the nearest reserved water power or any water power which in the opinion of the commissioner can advantageously be procured by the state by condemnation or purchase for the purposes provided in sections 89.26 to 89.28.

History: (6520) 1917 c 360 s 2



Section 89.28 — PULPWOOD INVESTIGATION.

The commissioner shall make an investigation of the possibility of the state securing by purchase or condemnation water powers in the vicinity of state lands wherein pulpwood is now growing or upon which it may be profitably grown in the future. For such purpose the commissioner may call upon the state drainage engineer for assistance.

History: (6521) 1917 c 360 s 3; 1986 c 444



Section 89.35 — TREE PLANTING.

Subdivision 1. Definitions. The definitions in this subdivision apply to sections 89.35 to 89.39.

(a) "Tree" means any species of tree, woody perennial, shrub, or vine approved by the commissioner for the purposes authorized in sections 89.35 to 89.39, except cultivated varieties that are capable of producing fruit for human consumption.

(b) "Planting stock" or "tree planting stock" means trees native to this state and includes native tree hybrids that have been improved for conservation purposes.

Subd. 2. Purpose of planting. The purposes for which trees may be produced, procured, distributed, and planted under sections 89.35 to 89.39 shall include auxiliary forests, woodlots, windbreaks, shelterbelts, erosion control, soil conservation, water conservation, provision of permanent food and cover for wild life, environmental education, and afforestation and reforestation on public or private lands of any kind, but shall not include the raising of fruit for human consumption or planting for purely ornamental purposes. It is hereby declared that all such authorized purposes are in furtherance of the public health, safety, and welfare.

History: 1947 c 94 s 1; 1969 c 1129 art 10 s 2; 1978 c 578 s 1; 1980 c 509 s 20; 1993 c 224 art 14 s 2; 1997 c 119 s 1



Section 89.36 — PRODUCING AND PROCURING PLANTING STOCK.

Subdivision 1. Production at state nurseries. The commissioner of natural resources may produce tree planting stock for the purposes of sections 89.35 to 89.39 upon any lands under control of the commissioner which may be deemed suitable and available therefor so far as not inconsistent with other uses to which such lands may be dedicated by law. The commissioner may not produce more than 10,000,000 units of planting stock annually, after January 1, 2003.

Subd. 2. Purchase of stock. The commissioner of natural resources may purchase tree planting stock for the purposes herein authorized under the provisions of sections 89.35 to 89.39, or any other applicable law now or hereafter in force. The commissioner must give preference for Minnesota-grown planting stock.

Subd. 3. Sale or exchange of stock. In carrying out the provisions of sections 89.35 to 89.39, the commissioner may sell to or exchange surplus tree planting stock and seed with other states or the federal government for the following purposes:

(1) to acquire tree planting stock of a species which is in short supply in the commissioner's inventory;

(2) to acquire tree planting stock of a species not grown by the commissioner;

(3) to acquire tree planting stock genetically superior to that grown by the commissioner; and

(4) to utilize tree planting stock or seed not needed for the reforestation program in the state.

Subd. 4. Annual report. The commissioner shall submit an annual report to the legislature relating to the production of planting stock at state nurseries. The report must include the following:

(1) sales figures;

(2) income figures; and

(3) expenses for operations and administration.

Copies of the report must be filed with the Legislative Reference Library and made available to the public.

The commissioner shall also provide any additional information requested by the legislature relating to the production of planting stock at state nurseries.

History: 1947 c 94 s 2; 1969 c 1129 art 10 s 4; 1973 c 234 s 1; 1980 c 509 s 21; 1983 c 196 s 1; 1986 c 444; 1994 c 551 s 1; 1997 c 119 s 2,3; 2002 c 351 s 3; 1Sp2005 c 1 art 2 s 72



Section 89.37 — DISTRIBUTING PLANTING STOCK.

Subdivision 1. Planting conditions. The commissioner of natural resources may supply planting stock produced or procured hereunder for use on any public or private lands within the state for the purposes herein authorized under such conditions as the commissioner may prescribe for planting, care, and maintenance in furtherance of such purposes.

Subd. 2. Public lands; auxiliary forests of nonprofit corporations. Such planting stock may be supplied for use on any lands owned by or subject to an easement or right-of-way held by the state or by any political subdivision of the state upon payment of the cost of such stock and expenses of distribution, as the commissioner may determine. Such planting stock may be supplied under like conditions for use in any auxiliary forest owned and maintained by any corporation organized for religious, social, moral, educational, scientific, benevolent, charitable, fraternal, or reformatory purposes and not for profit.

Subd. 3. Private lands. The commissioner may supply only bare root seedlings, woody cuttings, and transplant material for use on private land, provided that such material must be sold in lots of not less than 500 for a sum determined by the commissioner to be equivalent to the cost of the materials and the expenses of their distribution. The commissioner may not directly or indirectly supply any other planting stock for use on private lands.

Subd. 3a. Sales of trees to soil and water conservation districts. The commissioner of natural resources may supply tree planting stock to organized soil and water conservation districts for soil, water, wildlife and conservation purposes or as prescribed in section 89.35, subdivision 2, upon payment of the cost of the stock and expenses of distribution.

There is no minimum limitation on the number of trees going on an individual location. The district shall make the determination of the numbers of trees going to each location.

Resale of trees with roots attached by the districts to their cooperators is permitted if planted in accordance with conservation purposes set forth in section 89.35, subdivision 2.

The soil and water conservation districts are permitted to resell trees with an adequate amount added to defray costs of handling, grading, transportation, storage, salaries and other costs directly related to planting the stock.

The district shall keep a record of all trees planted and the locations of the plantings. A record of the plantings shall be sent to the commissioner of natural resources.

Soil and water conservation districts may establish joint distribution centers, if necessary, to facilitate distribution or improve quality of tree planting stock when approved by the commissioner of natural resources and the soil and water conservation districts so affected.

Subd. 3b. Sales to nurseries. To promote the availability and use of native plant material, the commissioner may sell native tree seed to licensed, private Minnesota nurseries when supplies of seed from geographically adapted sources are not available from private Minnesota seed dealers. The commissioner may also sell native trees and shrubs in lots of ten or more to nonprofit groups and local units of government.

Subd. 4. Proceeds of sale. All money received in payment for tree planting stock supplied under this section shall be deposited in the state treasury and credited to a forest nursery account and are available to the commissioner of natural resources for the purposes of sections 89.35 to 89.37, including up to $250,000 per year for forestry education and technical assistance.

Subd. 5. Investment income. Income earned from the investment of funds in the forest nursery account beginning July 1, 1989, shall be credited to the account and are annually appropriated to the commissioner of natural resources for the purposes of sections 89.35 to 89.37.

Subd. 6. Promotional activities. All promotional materials for public cost-share programs for tree planting shall address the eligibility of private nursery planting stock.

Subd. 7. Rulemaking exemption. The sale price of planting stock and native tree seeds distributed by the commissioner under this section is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the sale price of planting stock and native tree seeds notwithstanding section 16A.1283.

History: 1947 c 94 s 3; 1953 c 580 s 1,2; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1973 c 234 s 2; 1982 c 511 s 14-17; 1986 c 444; 1989 c 335 art 4 s 106; 1991 c 199 art 2 s 6; 1992 c 513 art 2 s 24,25; 1994 c 551 s 2; 1997 c 119 s 4,5; 2004 c 221 s 34; 1Sp2005 c 1 art 2 s 73



Section 89.38 — PROHIBITION; PENALTIES.

It shall be unlawful for a period of ten years from the date of purchase for any person who purchases trees from the commissioner to use or permit the use of planting stock furnished hereunder for any purpose not authorized hereunder, or to sell, give, remove, or permit the removal with roots attached of any tree previously planted from stock furnished hereunder for replanting on any ground not owned by the purchaser or for any purpose not authorized hereunder. Any violation of this section shall be a misdemeanor.

History: 1947 c 94 s 4; 1973 c 234 s 3; 1978 c 773 s 3; 1986 c 444



Section 89.39 — PURCHASE AGREEMENTS AND PENALTIES.

Every individual, partnership, or private corporation to whom any planting stock is supplied for planting on private land hereunder shall execute an agreement, upon a form approved by the attorney general, to comply with all the requirements of sections 89.35 to 89.39 and all conditions prescribed by the commissioner hereunder. Any party to such an agreement who shall violate any provision thereof shall, in addition to any other penalties that may be applicable, be liable to the state in a sum equal to three times the reasonable value of the trees affected by the violation at the time the same were shipped for planting; provided, that if such trees are sold or offered for sale for any purpose not herein authorized, such penalty shall be equal to three times the sale price. Such penalties shall be recoverable in a civil action brought in the name of the state by the attorney general.

History: 1947 c 94 s 5; 1980 c 509 s 22



Section 89.391 — NURSERY INSPECTION CERTIFICATES; LIMITATIONS ON ISSUANCE.

No certificate of inspection shall be issued pursuant to section 18H.05 by the commissioner of agriculture to a person who is determined by the commissioner of natural resources to have purchased trees pursuant to sections 89.35 to 89.39 and who is selling, giving, removing, or permitting the removal of the trees with roots attached, in violation of section 89.38.

History: 1973 c 234 s 4; 1978 c 773 s 4; 1986 c 444; 2004 c 228 art 1 s 20



Section 89.41 — SCHOOL FORESTS.

Subdivision 1. Establishment and maintenance of school forests. Any school district in the state, however organized, the University of Minnesota, or any branch thereof, any state university, community college, or other public educational institution or agency of the state, all herein referred to as agencies, may establish and maintain school forests according to this section, subject to the approval of the commissioner of natural resources. For the purpose of a school forest, an agency may use land the agency owns or uses under an agreement or may acquire land by gift or with contributed funds.

Subd. 2. Conveyance of tax-forfeited land for school forest use. For the purposes of school forests established under this section, any tax-forfeited lands may be sold by the county board to an agency or may be conveyed by the commissioner of revenue to an agency in like manner as provided for the sale or conveyance of tax-forfeited lands to governmental subdivisions under section 282.01. A conveyance under this subdivision is made without monetary compensation or consideration for the conveyance, but the conveyance is subject to the conditional use and reversion provisions under section 282.01, subdivisions 1c and 1d, paragraph (e).

Subd. 3. Monitoring and reporting. The commissioner shall annually monitor tax-forfeited lands conveyed according to subdivision 2 to determine whether the lands continue to be used as school forests. The commissioner shall submit an annual monitoring report to the commissioner of revenue that identifies any lands no longer used as school forests.

History: 1949 c 431 s 1; 1957 c 576 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 349 s 2; 1973 c 582 s 3; 1975 c 321 s 2; 2013 c 73 s 2



Section 89.42 — SALE OF FOREST PRODUCTS.

Any such agency may sell or otherwise dispose of timber or other forest products grown in any such forest in such manner as the governing authority of such agency may determine, subject to the approval of the commissioner of natural resources. The proceeds of such sales shall be paid into the treasury of the agency, and may be used for maintenance or improvement of the forest, for acquisition of additional land for such forests, or for any other purpose within the lawful powers of the agency, as its governing authority may determine.

History: 1949 c 431 s 2; 1969 c 1129 art 10 s 2



Section 89.421 — FOREST RESOURCE ASSESSMENT PRODUCTS AND SERVICES ACCOUNT.

Subdivision 1. Creation. The forest resource assessment products and services account is created in the state treasury in the natural resources fund.

Subd. 2. Receipts. Money received from forest resource assessment product sales and services provided by the commissioner under sections 84.025, subdivision 9; 84.026; and 84.0855 shall be credited to the forest resource assessment products and services account. Forest resource assessment products and services include the sale of aerial photography, remote sensing, and satellite imagery products and services.

Subd. 3. Use of money in account. Money credited to the forest resource assessment products and services account under subdivision 2 is annually appropriated to the commissioner and shall be used to maintain the staff and facilities producing the aerial photography, remote sensing, and satellite imagery products and services.

History: 2007 c 57 art 1 s 57



Section 89.43 — TREE SEEDS AND CONES, PAYMENTS FROM APPROPRIATIONS.

Notwithstanding any provision of law to the contrary, out of any money appropriated to the commissioner of natural resources for the purchase of tree seeds and seed cones the commissioner of management and budget shall pay to the commissioner upon request the amounts deemed necessary by the commissioner to maintain an inventory of tree seeds and seed cones to assure an adequate supply for the nursery and forestry development needs of the department and to pay for the seeds and seed cones in cash at the time of delivery.

The commissioner shall deposit any money received pursuant to this section in a state depository subject to withdrawal for disbursement by check for the purposes described by the commissioner or authorized agent.

The commissioner of management and budget shall prescribe rules by which the commissioner of natural resources shall account for the expenditures made pursuant to this section and may require an additional bond to cover all money paid to the commissioner of natural resources for disbursement pursuant to this section. Any bond premiums shall be paid by the commissioner from money available for that purpose.

Unless the legislature specifically otherwise directs in any act appropriating money to the commissioner of natural resources for the purchase of tree seeds and seed cones, money paid to the commissioner pursuant to this section shall not cancel on June 30 of any fiscal year and shall be available for expenditure in the ensuing fiscal year.

History: 1961 c 172 s 1; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1981 c 356 s 279; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 89.51 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 89.51 to 89.64 the terms described in this section have the meanings ascribed to them.

Subd. 2. Person. "Person" shall include any individual, firm, partnership, corporation, public or private, association or any other business entity whether or not incorporated.

Subd. 3. Commissioner. "Commissioner" shall mean the commissioner of natural resources.

Subd. 4. Director, Division of Lands and Forestry. "Director, Division of Lands and Forestry" shall include Department of Natural Resources and Department of Agriculture personnel deputized by the director, Division of Lands and Forestry.

Subd. 5. Control. "Control" includes prevent, retard, suppress, eradicate or destroy.

Subd. 6. Infestation. "Infestation" includes actual, potential, incipient, or emergent infestation or infection by forest pests or shade tree pests.

Subd. 7. Cooperators. "Cooperators" shall include state, federal, county, municipal and private governmental and business organizations and their legal representatives.

Subd. 8. [Repealed, 2007 c 57 art 1 s 170]

Subd. 9. Forest land or forest. "Forest land" or "forest" means land on which occurs a stand or potential stand of trees valuable for timber products, watershed or wildlife protection, recreational uses, community forest benefits, or other purposes, and shall include lands owned or controlled by the state of Minnesota.

Subd. 10. Timber. "Timber" includes forest trees standing or down, alive or dead.

History: 1955 c 676 s 1; 1957 c 295 s 1,2; 1961 c 113 s 1; 1967 c 905 s 5; 1969 c 1129 art 3 s 1; 1976 c 16 s 1; 2007 c 57 art 1 s 58-60



Section 89.52 — SURVEYS, INVESTIGATIONS.

The commissioner shall make surveys and investigations to determine the presence of infestations of forest pests or shade tree pests. For this purpose, duly designated representatives of the commissioner may enter at reasonable times on public and private lands to conduct the surveys and investigations.

History: 1955 c 676 s 2; 1957 c 295 s 3; 2007 c 57 art 1 s 61



Section 89.53 — CONTROL OF FOREST PESTS AND SHADE TREE PESTS.

Subdivision 1. Commissioner's duties; notice of control measures. Whenever the commissioner finds that an area in the state is infested or threatened to be infested with forest pests or shade tree pests, the commissioner shall determine whether measures of control are needed, what control measures are to be applied, and the area over which the control measures shall be applied. The commissioner shall prescribe a proposed zone of infestation covering the area in which control measures are to be applied and shall publish notice of the proposal once a week, for two successive weeks in a newspaper having a general circulation in each county located in whole or in part in the proposed zone of infestation. Prescribing zones of infestation and prescribing measures of control are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 2. Notice requirements; public comment. The notice shall include a description of the boundaries of the proposed zone of infestation, the control measures to be applied, and a time and place where municipalities and owners of forest lands or shade trees in the zone may show cause orally or in writing why the zone and control measures should or should not be established. The commissioner shall consider any statements received in determining whether the zone shall be established and the control measures applied.

Subd. 3. Experimental programs. The commissioner may establish experimental programs for the control of forest pests or shade tree pests and for municipal reforestation.

History: 1955 c 676 s 3; 1957 c 295 s 4; 1986 c 444; 2004 c 221 s 35; 2007 c 57 art 1 s 62



Section 89.54 — ZONES OF INFESTATION, ESTABLISHMENT.

Upon the decision by the commissioner that the establishment of a zone of infestation is necessary, the commissioner shall make a written order establishing the zone, and upon making the order, the zone shall be established. Notice of the establishment of the zone shall thereupon be published in a newspaper having a general circulation in each county located in whole or in part in the proposed zone and posted on the Department of Natural Resources Web site.

History: 1955 c 676 s 4; 1957 c 295 s 5; 1986 c 444; 2007 c 57 art 1 s 63



Section 89.55 — INFESTATION CONTROL, COSTS.

Upon the establishment of the zone of infestation, the commissioner may apply measures of infestation prevention and control on public and private forest and other lands within an infected zone and to any trees, plants, wood or wood products, or contaminated soil harboring or which may harbor the forest pests or shade tree pests. For this purpose, the duly authorized representatives of the commissioner are authorized to enter upon any lands, public or private within the zone. The commissioner may enter into agreements with owners of the lands in the zone covering the control work on their lands, and fixing the pro rata basis on which the cost of the work will be shared between the commissioner and the owner.

History: 1955 c 676 s 5; 1957 c 295 s 6; 2007 c 36 s 1; 2007 c 57 art 1 s 64



Section 89.551 — APPROVED FIREWOOD REQUIRED.

(a) After the commissioner issues an order under paragraph (b), a person may not possess firewood on land administered by the commissioner of natural resources unless the firewood:

(1) was obtained from a firewood distribution facility located on land administered by the commissioner;

(2) was obtained from a firewood dealer who is selling firewood that is approved by the commissioner under paragraph (b); or

(3) has been approved by the commissioner of natural resources under paragraph (b).

(b) The commissioner of natural resources shall, by written order published in the State Register, approve firewood for possession on lands administered by the commissioner. The order is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) A violation under this section is subject to confiscation of firewood and after May 1, 2008, confiscation and a $100 penalty. A firewood dealer shall be subject to confiscation and assessed a $100 penalty for each sale of firewood not approved under the provisions of this section and sold for use on land administered by the commissioner.

(d) For the purposes of this section, "firewood" means any wood that is intended for use in a campfire, as defined in section 88.01, subdivision 25.

History: 2007 c 36 s 2



Section 89.56 — EXPENSES.

Subdivision 1. Statement of expenses; cost to owners. At the end of each fiscal year and upon completion of the infestation control measures in any zone of infestation, the commissioner shall prepare a certified statement of expenses incurred in carrying out the measures, including expenses of owners covered by agreements entered into pursuant to section 89.55. The statement shall show the amount that the commissioner determines to be the commissioner's share of the expenses. The share of the commissioner may include funds and the value of other contributions made available by the federal government and other cooperators. The balance of the costs shall constitute a charge on an acreage basis as provided herein against the owners of lands in the zone containing trees affected or likely to be affected by the forest pests or shade tree pests for which control measures were conducted. In fixing the rates at which charges shall be made against each owner, the commissioner shall consider the present commercial value of the trees on the land, the present and potential benefits to the owner from the application of the control measures, the cost of applying the measures to the land, and such other factors as in the discretion of the commissioner will enable determination of an equitable distribution of the cost to all owners. No charge shall be made against owners to the extent that they have individually or as members of a cooperative association contributed funds, supplies, or services pursuant to agreement under this section.

Subd. 2. Notice of costs; review. Notice of said charge and the amount thereof shall be given to the owner by delivery or by depositing the same in the United States mails in an envelope properly addressed to the owner and bearing sufficient postage. The owner shall have the right to protest such charge to the commissioner within 60 days from the date of such notice, and shall also have the same right to review of such charge as is provided with respect to ad valorem property assessments. Application for such review shall be made within 60 days from the date of action by the commissioner on any protest.

Subd. 3. Collection. The unpaid charges assessed under sections 89.51 to 89.64 and the actions of the commissioner on any protests filed pursuant to subdivision 2, shall be reported to the tax levying authority for the county in which the lands for which the charges are assessed are situated and shall be made a public record. Any charges finally determined to be due shall become a special assessment and shall be payable in the same manner and with the same interest and penalty charges and with the same procedure for collection as apply to ad valorem property taxes. Upon collection of the charges, the county treasurer shall forthwith cause the amounts thereof to be paid to the forest pest and shade tree pest control account created by section 89.58. Any unpaid charge or lien against the lands shall not be affected by the sale thereof or by dissolution of the zone of infestation.

History: 1955 c 676 s 6; 1957 c 295 s 7; 1967 c 905 s 5; 1976 c 16 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 2007 c 57 art 1 s 65,66



Section 89.57 — DISSOLUTION OF ZONE INFESTATION.

Whenever the commissioner shall determine that forest pest or shade tree pest control work within an established zone of infestation is no longer necessary or feasible, the commissioner shall dissolve the zone.

History: 1955 c 676 s 7; 1957 c 295 s 8; 2007 c 57 art 1 s 67



Section 89.58 — FOREST PEST AND SHADE TREE PEST CONTROL ACCOUNT.

All money collected under the provisions of sections 89.51 to 89.64, together with such money as may be appropriated by the legislature or allocated by the Legislative Advisory Commission for the purposes of sections 89.51 to 89.64, and such money as may be contributed or paid by the federal government, or any other public or private agency, organization or individual, shall be deposited in the state treasury, to the credit of the forest pest and shade tree pest control account, which account is hereby created, and any moneys therein are appropriated to the commissioner for use in carrying out the purposes of sections 89.51 to 89.64.

History: 1955 c 676 s 8; 1957 c 295 s 9; 1975 c 271 s 6; 1990 c 594 art 3 s 4; 2007 c 57 art 1 s 68



Section 89.59 — COOPERATION.

The commissioner may cooperate with the United States or agencies thereof, other agencies of the state, county or municipal governments, agencies of neighboring states, or other public or private organizations or individuals and may accept such funds, equipment, supplies, or services from cooperators and others as the commissioner may provide in agreements with the United States or its agencies for matching of federal funds as required under laws of the United States relating to forest pests and shade tree pests.

History: 1955 c 676 s 9; 1957 c 295 s 10; 2007 c 57 art 1 s 69



Section 89.60 — DUTIES, RULES; COMMISSIONER.

The commissioner is authorized to employ personnel in accordance with the laws of this state, to procure necessary equipment, supplies, and service, to enter into contracts, to provide funds to any agency of the United States for work or services under sections 89.51 to 89.64, and to designate or appoint, as the commissioner's representatives, employees of cooperators, including employees of the United States or any agency thereof. The commissioner may prescribe rules for carrying out the purposes of this section.

History: 1955 c 676 s 10; 1957 c 295 s 11; 1985 c 248 s 70; 2007 c 57 art 1 s 70



Section 89.61 — ACT SUPPLEMENTAL.

Provisions of sections 89.51 to 89.64 are supplementary to and not to be construed to repeal existing legislation.

History: 1955 c 676 s 11; 2007 c 57 art 1 s 71



Section 89.62 — SHADE TREE PEST CONTROL; GRANT PROGRAM.

Subdivision 1. Grants. The commissioner may make grants to aid in the control of a shade tree pest. To be eligible, a grantee must have a pest control program approved by the commissioner that:

(1) defines tree ownership and who is responsible for the costs associated with control measures;

(2) defines the zone of infestation within which the control measures are to be applied;

(3) includes a tree inspector certified under section 89.63 and having the authority to enter and inspect private lands;

(4) has the means to enforce measures needed to limit the spread of shade tree pests; and

(5) provides that grant money received will be deposited in a separate fund to be spent only for the purposes authorized by this section.

Subd. 2. Grant eligibility. The following are eligible for grants under this section:

(1) a home rule charter or statutory city or a town that exercises municipal powers under section 368.01 or any general or special law;

(2) a special park district organized under chapter 398;

(3) a special-purpose park and recreation board;

(4) a soil and water conservation district;

(5) a county; or

(6) any other organization with the legal authority to enter into contractual agreements.

Subd. 3. Rules; applicability to municipalities. The rules and procedures adopted under this section by the commissioner apply in a municipality unless the municipality adopts an ordinance determined by the commissioner to be more stringent than the rules and procedures of the commissioner. The rules and procedures of the commissioner or the municipality apply to all state agencies, special purpose districts, and metropolitan commissions as defined in section 473.121, subdivision 5a, that own or control land adjacent to or within a zone of infestation.

History: 2007 c 57 art 1 s 72



Section 89.63 — CERTIFICATION OF TREE INSPECTORS.

(a) The governing body of a municipality may appoint a qualified tree inspector. Two or more municipalities may jointly appoint a tree inspector for the purpose of administering their respective pest control programs.

(b) Upon a determination by the commissioner that a candidate for the position of tree inspector is qualified, the commissioner shall issue a certificate of qualification to the tree inspector. The certificate is valid for one year. A person certified as a tree inspector by the commissioner may enter and inspect any public or private property that might harbor forest pests or shade tree pests. The commissioner shall offer an annual tree inspector certification workshop, upon completion of which participants are qualified as tree inspectors.

(c) The commissioner may suspend and, upon notice and hearing, decertify a tree inspector if the tree inspector fails to act competently or in the public interest in the performance of duties.

History: 2007 c 57 art 1 s 73



Section 89.64 — EXEMPTIONS.

This chapter does not supersede the authority of the Department of Agriculture under chapter 18G.

History: 2007 c 57 art 1 s 74



Section 89.65 — FORESTRY EDUCATION.

Subdivision 1. Report on forester education. By March 1, 1983, the commissioner shall provide to the respective standing committees on natural resources and finance of the house of representatives and the senate a report on continuing education needs of public and private foresters. The report shall be done with the assistance and cooperation of the University of Minnesota's Agricultural Extension Service, Agricultural Experiment Station and College of Forestry, and shall detail the benefits and costs, including recommendations on licensing and course curricula, of developing a cooperative continuing education program for forestry professionals.

Subd. 2. Forester continuing education. By July 1, 1983, the commissioner shall implement a continuing education program for state foresters in the employ of the Department of Natural Resources. The program shall be based on recommendations made in the report required in subdivision 1.

Subd. 3. Forest management manual. The commissioner shall prepare and distribute a forest management manual, stressing the concept of multiple use and education and management concerns for small landowners who own at least ten acres of woodlands. The manual shall be prepared with the assistance and cooperation of the University of Minnesota's Agricultural Extension Service, Agricultural Experiment Station and College of Forestry, and other public and private forestry organizations.

History: 1982 c 511 s 18



Section 89.66 — FORESTRY RESEARCH AND EXTENSION.

Subdivision 1. Agriculture experiment station. The director of the state agricultural experiment station at the University of Minnesota is authorized to conduct, support and cooperate in research activities deemed necessary to obtain scientific information about forest resources. Activities conducted under this section shall include, but not be limited to, the following:

(a) forest resources management research, including activities related to managing, reproducing and growing forest vegetation for forest resources purposes;

(b) forest environmental research, including activities related to management of watersheds, controlling erosion, improving wildlife habitats, reducing water and air pollution and related purposes;

(c) forest protection research, including activities related to protection of forest vegetation from fire, insects, diseases, animals, noxious plants, and air pollutants;

(d) forest utilization research, including activities related to harvesting, transportation, marketing, and utilization of wood; and

(e) forest resource assessment research, including activities required to inventory and survey the type and extent of forest resources.

To ensure efficient and effective accomplishment of forest research goals and objectives, the director of the state agricultural experiment station shall cooperate with other public and with private forestry organizations seeking scientific forestry information through research, and provide to the commissioner appropriate forest research results in the development and implementation of the forest resources management policy and plan.

Subd. 2. Agricultural Extension Service. The director of the Agricultural Extension Service at the University of Minnesota is authorized to conduct, support, and cooperate in forestry extension activities including, but not limited to, the following:

(a) Providing educational programs that will enable individuals to recognize and capture opportunities for managing forests for purposes of recreation, timber, water, wildlife, forage, and other purposes;

(b) Using educational programs to disseminate the results of forestry research;

(c) Providing for the forestry educational needs of the private, nonindustrial forest landowner;

(d) Assisting in providing continuing education programs for professionally trained resource managers;

(e) Providing educational programs that will enhance in harvesting, processing, and marketing of wood;

(f) Assisting in the identification of topics in need of forestry research.

In implementing this subdivision, all appropriate educational methods may be used.

To ensure efficient and effective accomplishment of forestry extension goals and objectives, the director of the state Extension Service shall cooperate with the commissioner in the development and implementation of the forest resources management policy and plan, and shall encourage close cooperation between forestry extension staffs in county, state, and federal service, and between personnel involved in forestry research and land management in all public and private agencies.

History: 1982 c 511 s 19



Section 89.70 — STATE FOREST ROAD ACCOUNT.

There is created in the state treasury a state forest road account in the special revenue fund, consisting of money credited under section 296A.18, subdivision 7. Money in the state forest road account is appropriated to the commissioner and remains available until expended for:

(1) acquisition, development, maintenance, and administration of state forest roads under the jurisdiction of the commissioner of natural resources; and

(2) the commissioner's share of the cost of cooperative maintenance agreements made with other providers of forest roads.

History: 1988 c 686 art 4 s 4; 1998 c 299 s 30



Section 89.71 — FOREST ROADS.

Subdivision 1. Designation, inventory, recording. The commissioner shall designate forest roads by written order published in the State Register. Designated forest roads, bridges, and other improvements administered under section 89.002, subdivision 3, are designated to the width of the actual use including ditches, backslopes, fills, and maintained right-of-way, unless otherwise specified in a prior easement of record. The commissioner may undesignate, by written order published in the State Register, all or part of a state forest road that is not needed to carry out forest resource management policy. Designations and undesignations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner shall maintain and keep current an inventory listing and describing roads in which the state claims a right or property interest for state forest road purposes. The commissioner may file for record with a county recorder or registrar of titles appropriate documents setting forth the state's interest in all or part of any state forest road.

Subd. 2. Right-of-way. Additional rights-of-way and easements, including easements needed for drainage or slopes, may be acquired by the commissioner by purchase or gift and by condemnation for safety or environmental protection on existing roads and to provide access to tracts of public land larger than 1,000 acres having no access, following a public meeting in the area affected. Rights-of-way and easements shall be designated as state forest roads when needed for construction, maintenance, or safety of roads.

Subd. 3. Construction; maintenance. The commissioner shall develop specifications for the design and construction of state forest roads and shall establish maintenance schedules for forest roads consistent with their intended use.

Subd. 4. Rules. In adopting rules relating to the use of state forest roads, the commissioner may incorporate into the rules, by reference, traffic regulations contained in chapters 169 and 169A.

Subd. 5. Posting of minimum-maintenance forest roads. The commissioner may designate a state forest road as a minimum-maintenance forest road to be maintained at a level consistent with the intended use. Designation of a state forest road as a minimum-maintenance forest road is effective on the posting of signs, at entry points to the road and at regular intervals along the road, to the effect that the road is a minimum-maintenance forest road and that the user travels on the road at the user's risk. Posting of the signs is prima facie evidence that adequate notice of minimum-maintenance status has been given to the public. Liability on a road designated under this subdivision is governed by section 160.095, subdivision 4.

Subd. 6. Conveyance of unneeded roads to other governments. When the commissioner undesignates a state forest road and determines that the road is no longer needed for any state purpose, the commissioner may convey by mutual agreement, in the manner provided in section 84.63, the state interest in the road to the United States, the state of Minnesota, or any of its subdivisions, whether or not the road is on state land.

Subd. 7. Application of other law. Except as otherwise provided, the commissioner is not a road authority under chapters 160 to 168, and chapters 160 to 168 do not apply to forest roads unless specifically made applicable by law or rule.

History: 1988 c 686 art 4 s 5; 2000 c 478 art 2 s 7; 2004 c 221 s 36; 2005 c 141 s 1



Section 89.715 — ALTERNATIVE RECORDING FOR STATE FOREST ROAD.

Subdivision 1. Authorization. The commissioner may adopt a forest road map under this section to record the department's state forest road prescriptive easements. For purposes of this section, "state forest road map" means the official map of state forest roads adopted by the commissioner.

Subd. 2. Map requirements. The state forest road map must:

(1) show state forest roads at the time the map is adopted;

(2) be prepared at a scale compliant with standards of the county recorder where the state forest roads are located;

(3) include section numbers;

(4) include a north point arrow;

(5) include the name of the county and state;

(6) include a blank and a description under the blank for the date of public hearing and date of adoption;

(7) include blanks for signatures and dates of signatures for the commissioner; and

(8) include a list of legal descriptions of all parcels crossed by state forest road prescriptive easements.

Subd. 3. Procedure to adopt map. (a) The commissioner must prepare an official map for each county or smaller geographic area as determined by the commissioner as provided in subdivision 2, and set a time, place, and date for a public hearing on adopting a forest road map to record roads.

(b) The hearing notice must state that the roads to be recorded will be to the width of the actual use including ditches, backslopes, fills, and maintained rights-of-way, unless otherwise specified in a prior easement of record. The hearing notice must be published once a week for two successive weeks in a qualified newspaper of general circulation that serves the county or smaller geographic areas as determined by the commissioner, the last publication to be made at least ten days before the date of the public hearing. At least 30 days before the hearing, the hearing notice must be sent by certified mail to the property owners directly affected in the county or smaller geographic areas as determined by the commissioner at the addresses listed on the tax assessment notices at least seven days before appearing in the qualified newspaper. The hearing notice may be sent with the tax assessment, but all additional costs incurred shall be billed to the department.

(c) After the public hearing is held, the commissioner may amend and adopt the forest road map. The state forest road map must be dated and signed by the commissioner and must be filed for recording with the county recorder within 90 days after the map is adopted. The map is effective when filed with the county recorder.

(d) The state forest road map that is recorded with the county recorder must comply with the standards of the county recorder where the state forest roads are located.

(e) A state forest road map that was prepared by using aerial photographs to establish road centerlines and that has been duly recorded with the county recorder is an adequate description for purposes of recording road easements and the map is the legally constituted description and prevails when a deed for a parcel abutting a road contains no reference to a road easement. Nothing prevents the commissioner from accepting a more definitive metes and bounds or survey description of a road easement for a road of record if the description of the easement is referenced to equal distance on both sides of the existing road centerline.

(f) The commissioner shall consult with representatives of county land commissioners, county auditors, county recorders, and Torrens examiners in implementing this subdivision.

Subd. 4. Appeal. (a) Appeals may be filed only by property owners who are directly affected by a proposed map designation and only for those portions of the map designation that directly affect them.

(b) A property owner may appeal the map designation to the commissioner within 60 days of the map being recorded by filing a written request for review. The commissioner shall review the request and any supporting evidence and render a decision within 45 days of receipt of the request for review.

(c) If a property owner wishes to appeal a decision of the commissioner after review under paragraph (b), the property owner must file an appeal with the district court within 60 days of the commissioner's decision.

(d) If any portion of a map appealed under paragraph (b) is modified or found to be invalid by a court of competent jurisdiction under paragraph (c), the remainder of the map shall not be affected and its recording with the county recorder shall stand.

Subd. 5. Unrecorded road or trail not affected. This section does not affect or diminish the legal status or state obligations of roads and trails not shown on the state forest road map.

Subd. 6. Exemption. Adoption of a state forest road map under this section is exempt from the rulemaking requirements of chapter 14 and section 14.386 does not apply.

History: 2005 c 101 s 1; 2008 c 357 s 21; 2008 c 368 art 1 s 11



Section 89.72 — COUNTY FOREST ACCESS ROAD ACCOUNT.

There is created in the state treasury a county forest access road account in the special revenue fund, consisting of money credited under section 296A.18, subdivision 7. Money in the county forest access road account is appropriated to the commissioner for distribution to counties managing forest lands administered through a county land department under the jurisdiction of a land commissioner appointed under section 282.13. The payments must be made by July 15 and January 15 of each year through the commissioner and in proportion to each county's ownership of commercial forest lands, for purposes of constructing, reconstructing, acquiring, and maintaining county management access roads, including the acquisition of rights-of-way or easements as may be needed.

History: 1988 c 686 art 4 s 6; 1998 c 299 s 30






Chapter 89A — SUSTAINABLE FOREST RESOURCES

Section 89A.01 — DEFINITIONS.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purpose of this chapter, have the meanings given.

Subd. 2. Advisory committee. "Advisory committee" means the Forest Resources Research Advisory Committee established under section 89A.08.

Subd. 3. Biological diversity. "Biological diversity" means the variety and abundance of species, their genetic composition, and the communities and landscapes in which they occur, including the ecological structures, functions, and processes occurring at all of these levels.

Subd. 4. Commissioner. "Commissioner" means the commissioner of natural resources or agent of the commissioner.

Subd. 5. Council. "Council" means the Minnesota Forest Resources Council established by section 89A.03.

Subd. 6. Department. "Department" means the Department of Natural Resources.

Subd. 7. Forest resources. "Forest resources" has the meaning given in section 89.001, subdivision 8.

Subd. 8. Guidelines. "Guidelines" means the comprehensive timber harvesting and forest management guidelines developed under section 89A.05.

Subd. 9. Landscape. "Landscape" means a heterogeneous land area composed of interacting sustainable forest resources that are defined by natural features and socially defined attributes.

Subd. 10. Landscape-level. "Landscape-level" means typically long-term or broad-based efforts that may require extensive analysis or planning over large areas that may involve or require coordination across land ownerships.

Subd. 10a. Peer review. "Peer review" means a scientifically based review conducted by individuals with substantial knowledge and experience in the subject matter.

Subd. 11. Regional committee. "Regional committee" means a regional forest resources committee established under section 89A.06.

Subd. 12. Site-level. "Site-level" means efforts affecting operational procedures used in the planning and implementation of timber harvesting and forest management activities on an individual site or local scale.

Subd. 13. Sustainable. "Sustainable" means meeting the needs of the present without compromising the ability of future generations to meet their own needs.

History: 1995 c 220 s 78,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 114,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108



Section 89A.02 — POLICY.

It is the policy of the state to:

(1) pursue the sustainable management, use, and protection of the state's forest resources to achieve the state's economic, environmental, and social goals;

(2) encourage cooperation and collaboration between public and private sectors in the management of the state's forest resources;

(3) recognize and consider forest resource issues, concerns, and impacts at the site level and landscape level; and

(4) recognize the broad array of perspectives regarding the management, use, and protection of the state's forest resources, and establish and maintain processes and mechanisms that seek and incorporate these perspectives in the planning and management of the state's forest resources.

Nothing in this chapter abolishes, repeals, or negates any existing authorities related to managing and protecting the state's forest resources.

History: 1995 c 220 s 79,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 115,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2014 c 289 s 31



Section 89A.03 — MINNESOTA FOREST RESOURCES COUNCIL.

Subdivision 1. Membership. The governor must appoint a chair and 15 other members to the Minnesota Forest Resources Council. The Indian Affairs Council will appoint one additional member. When making appointments to the council, the governor must appoint knowledgeable individuals with an understanding of state forest resource issues who reflect a balance of the various interests in the sustainable management, use, and protection of the state's forest resources in order to achieve the purpose and policies specified in subdivision 2 and section 89A.02. The council membership must include the following individuals:

(1) two representatives from organizations representing environmental interests within the state;

(2) a representative from an organization representing the interests of management of game species;

(3) a representative from a conservation organization;

(4) a representative from an association representing forest products industry within the state;

(5) a commercial logging contractor active in a forest product association;

(6) a representative from a statewide association representing the resort and tourism industry;

(7) a faculty or researcher of a Minnesota research or higher educational institution;

(8) a representative from an association representing family forest woodlands who is an owner of nonindustrial, private forest land of 40 acres or more;

(9) an owner of nonindustrial, private forest land;

(10) a representative from the department;

(11) a county land commissioner who is a member of the Minnesota Association of County Land Commissioners;

(12) a representative from the United States Department of Agriculture Forest Service unit with land management responsibility in Minnesota;

(13) a representative from a labor organization with membership having an interest in forest resource issues;

(14) an individual representing a secondary wood products manufacturing organization;

(15) a chair; and

(16) an individual representing the Minnesota Indian Affairs Council.

Subd. 2. Purpose. The council must develop recommendations to the governor and to federal, state, county, and local governments with respect to forest resource policies and practices that result in the sustainable management, use, and protection of the state's forest resources. The policies and practices must:

(1) acknowledge the interactions of complex sustainable forest resources, multiple ownership patterns, and local to international economic forces;

(2) give equal consideration to the long-term economic, ecological, and social needs and limits of the state's forest resources;

(3) foster the productivity of the state's forests to provide a diversity of sustainable benefits at site levels and landscape levels;

(4) enhance the ability of the state's forest resources to provide future benefits and services;

(5) foster no net loss of forest land in Minnesota;

(6) encourage appropriate mixes of forest cover types and age classes within landscapes to promote biological diversity and viable forest-dependent fish and wildlife habitats;

(7) encourage collaboration and coordination with multiple constituencies in planning and managing the state's forest resources; and

(8) address the environmental impacts and implement mitigations as recommended in the generic environmental impact statement on timber harvesting.

Subd. 3. Council meetings. At a minimum, meetings of the council and all of the committees, task forces, technical teams, regional committees, and other groups the council may establish must be conducted in accordance with chapter 13D. Except where prohibited by law, the council must establish additional processes to broaden public involvement in all aspects of its deliberations.

Subd. 4. Council staff. The council shall employ an executive director who shall have the authority to employ staff. Technical expertise that will enable the council to carry out its functions must be provided to the council by those interests represented on the council.

Subd. 5. Membership regulation. Terms, compensation, nomination, appointment, and removal of council members are governed by section 15.059.

Subd. 6. Biennial report. The council must report to the governor and to the legislative committees and divisions with jurisdiction over environment and natural resource policy and finance by February 1 of each odd-numbered year. The report must describe the progress and accomplishments made by the council during the preceding two years.

Subd. 7. [Repealed by amendment, 1999 c 231 s 116]

History: 1995 c 220 s 80,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1998 c 401 s 30; 1999 c 231 s 116,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2014 c 286 art 8 s 8; 2014 c 289 s 32,33



Section 89A.04 — PARTNERSHIP.

It is the policy of the state to encourage forest landowners, forest managers, and loggers to maintain a partnership in which the implementation of council recommendations can occur in a timely and coordinated manner across ownerships. The partnership shall serve as a forum for discussing operational implementation issues and problem solving related to forest resources management and planning concerns, and be responsive to the recommendations of the council. This partnership shall also actively foster collaboration and coordination among forest managers, landowners, and loggers in addressing landscape-level operations and concerns. In fulfilling its responsibilities as identified in this chapter, the partnership may advise the council. Nothing in this section shall imply extra rights or influence for the partnership.

History: 1995 c 220 s 81,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 117,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2014 c 289 s 34



Section 89A.05 — TIMBER HARVESTING AND FOREST MANAGEMENT GUIDELINES.

Subdivision 1. Development and revision. The council shall coordinate the development and periodic revision of comprehensive timber harvesting and forest management guidelines based on the information derived from forest resources, practices, implementation, and effectiveness monitoring programs, and other information deemed appropriate by the council. The guidelines must address the water, air, soil, biotic, recreational, cultural, and aesthetic resources found in forest ecosystems by focusing on those impacts commonly associated with applying site-level forestry practices. The guidelines must reflect a range of practical and sound practices based on the best available scientific information, and be integrated to minimize conflicting recommendations while being easy to understand and implement. Changes to the guidelines shall be peer reviewed prior to final adoption by the council.

Subd. 2. Economic considerations. Before the implementation of timber harvesting and forest management guidelines, new site-level practices and landscape-level programs, the council shall analyze the costs and benefits of new site-level practices and landscape-level programs. When the analysis concludes that new landscape-level programs and site-level practices will result in adverse economic effects, including decreased timber supply and negative effects on tourism, opportunities to offset those effects must be explored. The council shall also:

(1) identify and quantify forest and timberland acreages that will no longer be available for harvest; and

(2) encourage public resource agencies to provide sustainable, predictable supplies of high-quality forest resource benefits, including timber supplies that are consistent with their multiple mandates and diverse management objectives. These benefits should be provided by public resource agencies in proportion to their forest land's capability to do so.

Subd. 2a. [Repealed, 2014 c 289 s 70]

Subd. 3. Application. The timber harvesting and forest management guidelines are voluntary. The council must develop and periodically assess guideline implementation goals that will sustain forest resources. If the information developed as a result of forest resources, practices, implementation, and effectiveness monitoring programs conducted by the department or other information obtained by the council indicates the implementation goals for the guidelines are not being met and the council determines significant adverse impacts are occurring, the council shall recommend to the governor additional measures to address those impacts. The council must incorporate the recommendations as part of the council's biennial report required by section 89A.03, subdivision 6.

Subd. 4. [Repealed, 2014 c 289 s 70]

History: 1995 c 220 s 82,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 118,191; 1Sp2001 c 2 s 151; 2002 c 376 s 4; 2002 c 379 art 1 s 108; 2014 c 289 s 35,36



Section 89A.06 — LANDSCAPE-LEVEL FOREST RESOURCE PLANNING AND COORDINATION.

Subdivision 1. Framework. The council must maintain a framework that will enable long-range strategic planning and coordination to occur, to the extent possible, across all forested regions of the state and across all ownerships. The framework must include:

(1) identification of the landscapes within which long-range strategic planning of forest resources can occur, provided that the landscapes must be delineated based on broadly defined ecological units and existing classification systems, yet recognize existing political and administrative boundaries and planning processes;

(2) a statement of principles and goals for landscape-based forest resource planning; and

(3) identification of a general process by which landscape-based forest resource planning occurs, provided that the process must give considerable latitude to design planning processes that fit the unique needs and resources of each landscape; reflect a balanced consideration of the economic, social, and environmental conditions and needs of each landscape; and interface and establish formats that are compatible with other landscape-based forest resource plans.

Subd. 2. Regional forest resource committees. To foster landscape-based forest resource planning, the council must maintain regional forest resource committees. Each regional committee shall:

(1) include representative interests in a particular region that are committed to and involved in landscape planning and coordination activities;

(2) serve as a forum for landowners, managers, and representative interests to discuss landscape forest resource issues;

(3) implement an open and public process whereby landscape-based strategic planning of forest resources can occur;

(4) integrate its landscape planning efforts with existing public and private land management planning efforts in the region;

(5) facilitate landscape coordination between land managers in the region, both public and private;

(6) identify and facilitate opportunities for public participation in landscape planning and coordination efforts in the region;

(7) identify sustainable forest resource goals for the landscape and objectives to achieve those goals;

(8) periodically recommend that the council undertake revisions of the region's landscape plan; and

(9) provide regional perspectives to the council with respect to council activities.

Subd. 2a. [Repealed, 2014 c 289 s 70]

Subd. 3. Regional committee officers and staff. The council chair may appoint a chair from the regional committee participants. The council must include in its budget request sufficient resources for each regional committee to carry out its mission as defined in this section.

Subd. 4. Report. By November 1 of each even-numbered year, each regional committee must report to the council its work activities and accomplishments.

History: 1995 c 220 s 83,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 119,191; 1Sp2001 c 2 s 102,151; 2002 c 376 s 5; 2002 c 379 art 1 s 108; 2014 c 289 s 37-39



Section 89A.07 — MONITORING.

Subdivision 1. Forest resource monitoring. The commissioner shall maintain a program for monitoring broad trends and conditions in the state's forest resources at statewide, landscape, and site levels. The council shall provide oversight and program direction for the implementation of the monitoring program. To the extent possible, the information generated under the monitoring program must be reported in formats consistent with the landscape regions used to accomplish the planning and coordination activities specified in section 89A.06. To the extent possible, the program must incorporate data generated by existing resource monitoring programs.

Subd. 2. Implementation monitoring. The commissioner shall maintain a program for monitoring application of the timber harvesting and forest management guidelines at statewide, landscape, and site levels. The council shall provide oversight and program direction for the implementation of the monitoring program. To the extent possible, the information generated by the monitoring program must be reported in formats consistent with the landscape regions used to accomplish the planning and coordination activities specified in section 89A.06. The commissioner shall report to the council on the nature and extent of the implementation of the timber harvesting and forest management guidelines.

Subd. 3. Effectiveness evaluation. The council, in cooperation with research and land management organizations, shall evaluate the effectiveness of practices to mitigate impacts of timber harvesting and forest management activities on the state's forest resources.

Subd. 4. [Repealed by amendment, 2014 c 289 s 40]

Subd. 5. Citizen concerns. The council shall administer a public concerns registration process to accept comments from the public on timber harvesting or forest management practices.

History: 1995 c 220 s 84,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 120,121,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2014 c 289 s 40



Section 89A.08 — RESEARCH ADVISORY COMMITTEE.

Subdivision 1. Establishment. The council chair shall appoint a Forest Resources Research Advisory Committee and a chair of that committee. The committee must consist of representatives of:

(1) the College of Food, Agricultural and Natural Resource Sciences, University of Minnesota;

(2) the Natural Resources Research Institute, University of Minnesota, Duluth;

(3) the department;

(4) the Northern Research Station, United States Department of Agriculture Forest Service; and

(5) other organizations as deemed appropriate by the council.

Subd. 2. Purpose. The purpose of the advisory committee is to identify and initiate priority forest resources research activities by encouraging:

(1) collaboration between organizations with responsibilities for conducting forest resources research;

(2) linkages between researchers in different disciplines in conducting forest resources research;

(3) interaction and communication between researchers and practitioners in the development and use of forest resources research; and

(4) communication with the legislature on funding the council's priority forest resources research activities.

Subd. 3. Research assessment. The advisory committee shall periodically undertake an assessment of strategic directions in forest resources research. The assessment must be based on input provided by administrators, researchers, practitioners, and the general public, and include:

(1) an assessment of the current status of forest resources research in the state;

(2) an identification of important forest resource issues in need of research;

(3) an identification of priority forest research activities whose results will enable a better understanding of site-level and landscape-level impacts resulting from timber harvesting and forest management activities; and

(4) an assessment of the progress toward addressing the priority forest resources research needs identified.

The forest resources research assessment must be made widely available to the research community, forest managers and users, and the public.

Subd. 4. Research delivery. Based on the priority forest resources research activities identified in subdivision 3, the advisory committee shall promote these research needs and the dissemination of findings to the research community, forest managers and users, and the public.

Subd. 5. Research and practitioner linkages. The advisory committee shall periodically facilitate forums to increase communications between the individuals and organizations conducting forest resources research and the users of the research.

Subd. 6. Report. The advisory committee shall report to the council its accomplishments in fulfilling the responsibilities identified in this section.

History: 1995 c 220 s 85,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2009 c 78 art 6 s 6; 2014 c 286 art 8 s 9; 2014 c 289 s 41-43



Section 89A.09 — INTERAGENCY INFORMATION COOPERATIVE.

Subdivision 1. Establishment. The dean of the College of Food, Agricultural and Natural Resource Sciences, University of Minnesota, is encouraged to maintain an Interagency Information Cooperative that must include members from:

(1) the College of Food, Agricultural and Natural Resource Sciences, University of Minnesota;

(2) the Natural Resources Research Institute, University of Minnesota, Duluth;

(3) the department;

(4) the Minnesota Geospatial Information Office;

(5) the Minnesota Association of County Land Commissioners;

(6) the United States Department of Agriculture Forest Service; and

(7) other organizations as deemed appropriate by the members of the cooperative.

Subd. 2. Purpose. The purposes of the cooperative are to:

(1) coordinate the development and use of forest resources data in the state;

(2) promote the development of statewide guidelines and common language to enhance the ability of public and private organizations and institutions to share forest resources data;

(3) promote the development of information systems that support access to important forest resources data;

(4) promote improvement in the accuracy, reliability, and statistical soundness of fundamental forest resources data;

(5) promote linkages and integration of forest resources data to other natural resource information;

(6) promote access and use of forest resources data and information systems in decision-making by a variety of public and private organizations; and

(7) promote expanding the capacity and reliability of forest growth, succession, and other types of ecological models.

Subd. 3. Report. By November 1 of each even-numbered year, the information cooperative shall report to the council its accomplishments in fulfilling the responsibilities identified in this section.

History: 1995 c 220 s 86,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2004 c 241 s 4; 2009 c 101 art 2 s 107; 2014 c 289 s 44



Section 89A.10 — CONTINUING EDUCATION.

It is the policy of the state to encourage timber harvesters and forest resource professionals to maintain continuing education programs within their respective professions that promote sustainable forest management, including the Minnesota Logger Education Program and the University of Minnesota Sustainable Forests Education Cooperative, respectively.

History: 1995 c 220 s 87,141,142; 1995 c 263 s 12; 1996 c 351 s 1; 1999 c 231 s 122,191; 1Sp2001 c 2 s 151; 2002 c 379 art 1 s 108; 2014 c 289 s 45



Section 89A.105 — IMPLEMENTATION.

Implementation of this chapter is subject to biennial appropriations of the legislature.

History: 2014 c 289 s 46



Section 89A.11 — SUNSET.

Sections 89A.01; 89A.02; 89A.03; 89A.04; 89A.05; 89A.06; 89A.07; 89A.08; 89A.09; 89A.10; 89A.105; and 89A.11 are repealed June 30, 2021.

History: 2002 c 379 art 1 s 28; 2007 c 57 art 1 s 75; 2014 c 289 s 47






Chapter 90 — TIMBER LANDS

Section 90.005 — SURVEYOR GENERAL, OFFICE ABOLISHED; FUNCTIONS TRANSFERRED TO NATURAL RESOURCES COMMISSIONER.

Subdivision 1. [Repealed, 1996 c 310 s 1]

Subd. 2. Interpretation of references. Whenever in any other general law, or resolution of the legislature heretofore or hereafter adopted, or in any document, record, or proceeding authorized by the same, any word or phrase is used in reference to or descriptive of the surveyor general, or officer or employee thereof, or their respective activities, whose powers, duties, or activities are by Laws 1967, chapter 568 assigned or transferred to the commissioner of natural resources, such word, phrase, or reference shall hereafter be deemed to refer to, include, and describe the commissioner of natural resources, or officers or employees of the commissioner.

Subd. 3. Continuation of surveyor general powers and duties. The Department of Natural Resources is deemed and held to constitute a continuation of the Office of the Surveyor General as to powers and duties of the surveyor general transferred by Laws 1967, chapter 568, and not a new authority for the purpose of succession to all rights, powers, duties and obligations of the surveyor general as constituted at the time of such assignment or transfer, with the same force and effect as if such powers and duties had not been assigned or transferred.

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. [Repealed, 1996 c 310 s 1]

Subd. 6. Unexpended funds. All unexpended funds appropriated to the surveyor general for the purpose of any of its functions, powers, or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources, are hereby transferred to the commissioner. Where unexpended funds appropriated to the surveyor general for the purposes of any of its functions, powers or duties are changed by Laws 1967, chapter 568 so that the functions, powers or duties are in more than one department, commission, or agency, the commissioner of administration shall allocate the appropriation between the state departments, commissions, or agencies concerned, and the funds so allocated are reappropriated therefor.

Subd. 7. Employees. Except as otherwise provided in Laws 1967, chapter 568, all persons in the classified service and employed by the surveyor general for the purposes of any of its functions, powers or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources are hereby transferred to such commissioner. The positions of all persons in the unclassified service and employed by the surveyor general for the purposes of powers or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources are hereby abolished.

History: 1967 c 568 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 90.01 — DEFINITIONS.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is indicated, the following terms, for the purposes of this chapter shall have the meanings ascribed to them.

Subd. 2. Department. "Department" means the Department of Natural Resources of the state of Minnesota.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources or agents thereof.

Subd. 4. Scaler. "Scaler" means a qualified bonded person designated by the commissioner to measure timber and cut forest products.

Subd. 5. State appraiser. "State appraiser" means an employee of the department designated by the commissioner to appraise state lands, which includes, but is not limited to, timber and other forest resource products, for volume, quality, and value.

Subd. 6. Timber. "Timber" means trees, shrubs, or woody plants that will produce forest products of value whether standing or down, and including but not limited to logs, sawlogs, posts, poles, bolts, pulpwood, cordwood, fuelwood, woody biomass, lumber, and woody decorative material.

Subd. 7. Permit. "Permit" means the written authorization of the commissioner to cut timber on state lands.

Subd. 8. Permit holder. "Permit holder" means the person who is the signatory of a permit to cut timber on state lands.

Subd. 9. [Repealed, 2005 c 141 s 14]

Subd. 10. Forestry administrative area. "Forestry administrative area" means the smallest geographic subdivision of the state designated by the commissioner for the purposes of supervising forestry employees and directing practices and programs.

Subd. 11. Effective permit. "Effective permit" means a permit for which the commissioner has on file full or partial security as required by section 90.161 or 90.162 or, in the case of permits issued according to section 90.191 or 90.195, the commissioner has received a down payment equal to the full appraised value.

Subd. 12. Responsible bidder. "Responsible bidder" means a person who is financially responsible; demonstrates the judgment, skill, ability, capacity, and integrity requisite and necessary to perform according to the terms of a permit issued under this chapter; and is not currently debarred by another government entity for any cause.

History: (6353, 6394-2) 1917 c 162 s 1; 1925 c 276 s 2; 1961 c 202 s 1; 1967 c 568 s 2; 1969 c 366 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2003 c 73 s 1; 2005 c 141 s 2,3; 2013 c 114 art 4 s 22-26



Section 90.02 — CITATION, STATEMENT OF POLICY.

This chapter may be cited as the State Timber Act.

It is the intent and desire of the Minnesota legislature to provide equal opportunity for all segments of our society to participate in the sale process; and attempt to prevent the purchase or acquisition of excessive volumes of the state's timber resources by any one individual or corporation.

The commissioner shall establish specific timber sale allocation standards to reach this objective; including provision for sale of all timber species by each method of sale specified in this chapter; and maintaining reasonable proportions of volume in each method of sale. The standards shall be included in each edition of the timber sales manual published by the commissioner. The standards are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: (6394-1) 1925 c 276 s 1; 1975 c 106 s 1; 1985 c 248 s 70; 2004 c 241 s 5



Section 90.031 — EXECUTIVE COUNCIL AND COMMISSIONER POWERS.

Subdivision 1. [Repealed, 1967 c 66 s 3]

Subd. 2. [Repealed, 1967 c 66 s 3]

Subd. 3. Settlement. The commissioner may make settlement for not less than the full value of any timber cut by lessees of state lands holding under section 92.50.

Subd. 4. Timber rules. The Executive Council may formulate and establish, from time to time, rules it deems advisable for the transaction of timber business of the state, including approval of the sale of timber on any tract in a lot exceeding 12,000 cords in volume when the sale is in the best interests of the state, and may abrogate, modify, or suspend rules at its pleasure.

Subd. 5. Appointment of agents. The Executive Council may appoint one or more agents to gather evidence in any action brought by the state or to investigate the correctness of any state appraiser's or scaler's report or to ascertain whether any timber proposed to be sold is subject to sale, or whether any trespass has been committed on state lands, and may send such agent to examine such timber or lands. Such agents of the Executive Council, independently of the commissioner, state appraisers, or scalers shall report, in writing, to the governor, and the money necessary to defray expenses in connection therewith shall be paid upon verified accounts from any funds available for the expenses of the Executive Council.

History: (6394-8) 1925 c 276 s 8; 1933 c 375 s 1; 1937 c 368 s 2; 1939 c 32 s 1; 1961 c 202 s 7; 1965 c 337 s 1; 1967 c 568 s 3; 1981 c 305 s 1; 1984 c 613 s 2; 1987 c 109 s 4; 1993 c 172 s 43; 1996 c 295 s 3; 2013 c 114 art 4 s 27



Section 90.041 — COMMISSIONER POWERS AND DUTIES.

Subdivision 1. General duties. The commissioner shall make thorough inquiry into the extent, character, and value of the timber on all state lands and shall take such measures as will protect the timber from damage or loss by fire, trespass, or otherwise; and make such rules, in conformity with the other provisions of this chapter, for the care and control of the lands and for the sale of the timber thereon, as will best protect the interests of the state.

Subd. 2. Trespass on state lands. The commissioner may compromise and settle, with notification to the attorney general, upon terms the commissioner deems just, any claim of the state for casual and involuntary trespass upon state lands or timber; provided that no claim shall be settled for less than the full value of all timber or other materials taken in casual trespass or the full amount of all actual damage or loss suffered by the state as a result. Upon request, the commissioner shall advise the Executive Council of any information acquired by the commissioner concerning any trespass on state lands, giving all details and names of witnesses and all compromises and settlements made under this subdivision.

Subd. 3. [Repealed, 2005 c 141 s 14]

Subd. 4. [Repealed, 2005 c 141 s 14]

Subd. 5. Forest improvement contracts. The commissioner may contract as part of the timber sale with the purchaser of state timber at either informal or auction sale for forest improvement work to be done on the land included within the sale area. Forest improvement work may include activities relating to preparation of the site for seeding or planting of seedlings or trees, seeding or planting of seedlings or trees, and other activities related to forest regeneration or deemed necessary by the commissioner to accomplish forest management objectives, including those related to water quality protection, trail development, and wildlife habitat enhancement. A contract issued under this subdivision is not subject to the competitive bidding provisions of chapter 16C and is exempt from the contract approval provisions of section 16C.05, subdivision 2. The bid value received in the sale of the timber and the contract bid cost of the improvement work may be combined and the total value may be considered by the commissioner in awarding forest improvement contracts under this section. The commissioner may refuse to accept any and all bids received and cancel a forest improvement contract sale for good and sufficient reasons.

Subd. 6. Sale of damaged timber. The commissioner may sell at public auction timber that has been damaged by fire, windstorm, flood, insect, disease, or other natural cause on notice that the commissioner considers reasonable when there is a high risk that the salvage value of the timber would be lost.

Subd. 7. Emergency declaration. The commissioner may declare an emergency in the event of a catastrophe caused by fire, windstorm, flood, insect, disease, or other natural cause. In the event of an emergency declaration, the commissioner may grant an extension, without penalty or interest, on an existing permit for standing timber if the permit holder has entered into a purchase agreement to harvest timber damaged by the natural catastrophe.

Subd. 8. Adverse surface conditions. The commissioner may declare an emergency in the event of widespread abnormal surface conditions that prevent the proper and timely harvest of existing permits for standing timber. In the event of an emergency declaration, the commissioner may grant extensions, without penalty or interest, and may modify the terms and conditions of existing permits for standing timber to allow for the harvest of the standing timber in an environmentally sound manner under favorable surface conditions.

Subd. 9. Reoffering unsold timber. The commissioner may reoffer timber tracts remaining unsold under the provisions of section 90.101 below appraised value at public auction with the required 30-day notice under section 90.101, subdivision 2.

Subd. 10. Fees. (a) The commissioner may establish a fee schedule that covers the commissioner's cost of issuing, administering, and processing various permits, permit modifications, transfers, assignments, amendments, and other transactions necessary to the administration of activities under this chapter.

(b) A fee established under this subdivision is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish fees under this subdivision notwithstanding section 16A.1283.

Subd. 11. Debarment. The commissioner may debar a permit holder if the holder is convicted in Minnesota at the gross misdemeanor or felony level of criminal willful trespass, theft, fraud, or antitrust violation involving state, federal, county, or privately owned timber in Minnesota or convicted in any other state involving similar offenses and penalties for timber owned in that state. The commissioner shall cancel and repossess the permit directly involved in the prosecution of the crime. The commissioner shall cancel and repossess all other state timber permits held by the permit holder after taking from all security deposits money to which the state is entitled. The commissioner shall return the remainder of the security deposits, if any, to the permit holder. The debarred permit holder is prohibited from bidding, possessing, or being employed on any state timber permit during the period of debarment. The period of debarment is not less than one year nor greater than three years. The duration of the debarment is based on the severity of the violation, past history of compliance with timber permits, and the amount of loss incurred by the state arising from violations of timber permits.

History: (6394-9) 1925 c 276 s 9; 1961 c 202 s 8; 1967 c 66 s 1; 1981 c 305 s 2; 1984 c 613 s 3; 1985 c 26 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 109 s 5; 1988 c 462 s 5; 1993 c 172 s 44; 1996 c 295 s 4; 2005 c 141 s 4; 2006 c 175 s 1; 2010 c 361 art 4 s 44; 2013 c 114 art 4 s 28-33



Section 90.045 — APPRAISAL STANDARDS.

By July 1, 1983, the commissioner shall establish specific timber appraisal standards according to which all timber appraisals will be conducted under this chapter. The standards shall include a specification of the maximum allowable appraisal sampling error, including the procedures for tree defect allowance, tract area estimation, product volume estimation, and product value determination. The timber appraisal standards shall be included in each edition of the timber sales manual published by the commissioner. In addition to the duties pursuant to section 90.061, every state appraiser shall work within the guidelines of the timber appraisal standards. The standards shall not be subject to the rulemaking provisions of chapter 14.

History: 1982 c 424 s 130; 1982 c 511 s 21; 1986 c 444; 2013 c 114 art 4 s 34



Section 90.051 — SUPERVISION OF SALES; BOND.

The department employee delegated to supervise state timber appraisals and sales shall be bonded in a form to be prescribed by the attorney general and in the sum of not less than $25,000, conditioned upon the faithful and honest performance of duties.

History: (6394-11) 1925 c 276 s 11; 1961 c 202 s 10; 1986 c 444



Section 90.061 — STATE APPRAISERS.

Subdivision 1. Designation; bond. The commissioner may designate any qualified person as a state appraiser. Each state appraiser shall be bonded in a sum of not less than $1,000, conditioned upon the faithful performance of duties.

Subd. 2. Arrest authority. Every state appraiser is hereby authorized to arrest any person found trespassing or to have trespassed upon state lands and deliver the trespasser to the sheriff of the county and immediately enter a complaint before a court of competent jurisdiction in the county charging the person so arrested with such trespass, and the person so charged shall be arraigned and given a hearing on the complaint.

Subd. 3. Identification required. Each state appraiser shall possess when on duty an identification card provided by the commissioner. Any person not a state appraiser who shall impersonate or claim to be a state appraiser shall be guilty of a misdemeanor.

Subd. 4. Document requirements. When an appraisal or valuation of any land is made, the state appraiser shall place an estimate and valuation of any timber thereon and make a separate appraisal report thereof; the report shall be made from field notes made on the land, shall be dated when made and, together with the field notes shall be made a part of the records of the department. The state appraiser shall sign each page of the field notes and appraisal report. These records shall show that the state appraiser was actually upon the land when the estimate and valuation was made.

The appraisal report shall state the amount of each kind of timber and the value of each kind of timber for each 40-acre tract or subdivision and for each tract designated in the government survey as a government lot or portions thereof except that reports made for the purpose of timber sales only shall include the percentage value of timber on such 40-acre tract or subdivision or government lot or a portion thereof together with the total amount of each kind of timber and the total value of each kind of timber for the sale unit.

Subd. 5. Appraiser duties. The duties of the state appraiser shall be to appraise and place a valuation upon any state lands or any state timber or any interest therein anywhere; to check-scale timber cut from state lands in trespass, either situated upon state lands or removed therefrom; to check-scale any scale of timber cut on state lands; to make check-scales, by the stump and top, or any other method, of timber removed from state lands; and to perform such other duties as may be assigned.

Subd. 6. Construction. Nothing contained in this chapter shall be construed to in any way amend any other provision of law relating to the appointment of appraisers by other officials.

Subd. 7. Land interest prohibited. No state appraiser shall have any interest, directly or indirectly, in any of the state land or material improvements thereon and shall not purchase, directly or indirectly, any interest in the same or any part thereof.

Subd. 8. Appraiser authority; form of documents. State appraisers are empowered, with the consent of the commissioner, to perform any scaling, and generally to supervise the cutting and removal of timber and forest products on or from state lands so far as may be reasonably necessary to insure compliance with the terms of the permits or other contracts governing the same and protect the state from loss.

The form of appraisal reports, records, and notes to be kept by state appraisers shall be as the commissioner prescribes.

History: (6354-6356, 6394-11) 1917 c 162 s 2-4; 1925 c 276 s 11; 1937 c 369 s 1; 1961 c 202 s 2,3,10; 1967 c 38 s 1; 1967 c 568 s 4; 1986 c 444; 2013 c 114 art 4 s 35



Section 90.101 — TIMBER SOLD AT PUBLIC AUCTION.

Subdivision 1. Sale requirements. The commissioner may sell the timber on any tract of state land and may determine the number of sections or fractional sections of land to be included in the permit area covered by any one permit issued to the purchaser of timber on state lands, or in any one contract or other instrument relating thereto. No timber shall be sold, except (1) to the highest responsible bidder at public auction, or (2) if unsold at public auction, the commissioner may offer the timber for private sale for a period of no more than one year after the public auction to any responsible bidder who pays the appraised value for the timber. The minimum price shall be the appraised value as fixed by the report of the state appraiser. Sales may include tracts in more than one contiguous county or forestry administrative area and shall be held either in the county or forestry administrative area in which the tract is located or in an adjacent county or forestry administrative area that is nearest the tract offered for sale or that is most accessible to potential bidders. In adjoining counties or forestry administrative areas, sales may not be held less than two hours apart.

Subd. 2. Sale list and notice. At least 30 days before the date of sale, the commissioner shall compile a list containing a description of each tract of land upon which any timber to be offered is situated and a statement of the estimated quantity of timber and of the appraised price of each kind of timber thereon as shown by the report of the state appraiser. No description shall be added after the list is posted and no timber shall be sold from land not described in the list. Copies of the list shall be furnished to all interested applicants. A copy of the list shall be conspicuously posted in the forest office or other public facility most accessible to potential bidders at least 30 days prior to the date of sale. The commissioner shall cause a notice to be published once not less than one week before the date of sale in a legal newspaper in the county or counties where the land is situated. The notice shall state the time and place of the sale and the location at which further information regarding the sale may be obtained. The commissioner may give other published or posted notice as the commissioner deems proper to reach prospective bidders.

History: (6394-13) 1925 c 276 s 13; 1961 c 202 s 12; 1963 c 44 s 1; 1967 c 110 s 1; 1969 c 366 s 2; 1975 c 106 s 2; 1981 c 305 s 3; 1986 c 444; 1987 c 109 s 6; 1990 c 443 s 1; 1993 c 172 s 45; 1994 c 551 s 3,4; 1996 c 295 s 6; 2003 c 73 s 2; 2004 c 241 s 6; 2005 c 141 s 6; 2013 c 114 art 4 s 36



Section 90.121 — INTERMEDIATE AUCTION SALES; MAXIMUM LOTS OF 3,000 CORDS.

(a) The commissioner may sell the timber on any tract of state land in lots not exceeding 3,000 cords in volume, in the same manner as timber sold at public auction under section 90.101, and related laws, subject to the following special exceptions and limitations:

(1) the commissioner shall offer all tracts authorized for sale by this section separately from the sale of tracts of state timber made pursuant to section 90.101;

(2) no bidder may be awarded more than 25 percent of the total tracts offered at the first round of bidding unless fewer than four tracts are offered, in which case not more than one tract shall be awarded to one bidder. Any tract not sold at public auction may be offered for private sale as authorized by section 90.101, subdivision 1, 30 days after the auction to responsible bidders eligible under this section at the appraised value; and

(3) no sale may be made to a responsible bidder having more than 30 employees. For the purposes of this clause, "employee" means an individual working in the timber or wood products industry for salary or wages on a full-time or part-time basis.

(b) The auction sale procedure set forth in this section constitutes an additional alternative timber sale procedure available to the commissioner and is not intended to replace other authority possessed by the commissioner to sell timber in lots of 3,000 cords or less.

(c) Another bidder or the commissioner may request that the number of employees a bidder has pursuant to paragraph (a), clause (3), be confirmed by signed affidavit if there is evidence that the bidder may be ineligible due to exceeding the employee threshold. The commissioner shall request information from the commissioners of labor and industry and employment and economic development including the premiums paid by the bidder in question for workers' compensation insurance coverage for all employees of the bidder. The commissioner shall review the information submitted by the commissioners of labor and industry and employment and economic development and make a determination based on that information as to whether the bidder is eligible. A bidder is considered eligible and may participate in intermediate auctions until determined ineligible under this paragraph.

History: 1981 c 305 s 4; 1991 c 92 s 1; 1993 c 172 s 46; 1994 c 551 s 5; 1996 c 295 s 7; 2000 c 485 s 2; 2003 c 73 s 3; 2005 c 141 s 7; 2010 c 361 art 4 s 45; 2013 c 114 art 4 s 37



Section 90.14 — AUCTION SALE PROCEDURE.

(a) All state timber shall be offered and sold by the same unit of measurement as it was appraised. No tract shall be sold to any person other than the purchaser in whose name the bid was made. The commissioner may refuse to approve any and all bids received and cancel a sale of state timber for good and sufficient reasons.

(b) The purchaser at any sale of timber shall, immediately upon the approval of the bid, or, if unsold at public auction, at the time of purchase at a subsequent sale under section 90.101, subdivision 1, pay to the commissioner a down payment of 15 percent of the appraised value. In case any purchaser fails to make such payment, the purchaser shall be liable therefor to the state in a civil action, and the commissioner may reoffer the timber for sale as though no bid or sale under section 90.101, subdivision 1, therefor had been made.

(c) In lieu of the scaling of state timber required by this chapter, a purchaser of state timber may, at the time of payment by the purchaser to the commissioner of 15 percent of the appraised value, elect in writing on a form prescribed by the attorney general to purchase a permit based solely on the appraiser's estimate of the volume of timber described in the permit, provided that the commissioner has expressly designated the availability of such option for that tract on the list of tracts available for sale as required under section 90.101. A purchaser who elects in writing on a form prescribed by the attorney general to purchase a permit based solely on the appraiser's estimate of the volume of timber described on the permit does not have recourse to the provisions of section 90.281.

(d) In the case of a public auction sale conducted by a sealed bid process, tracts shall be awarded to the high bidder, who shall pay to the commissioner a down payment of 15 percent of the appraised value that must be received or postmarked within 14 days of the date of the sealed bid opening. If a purchaser fails to make the down payment, the purchaser is liable for the down payment to the state and the commissioner may offer the timber for sale to the next highest bidder as though no higher bid had been made.

(e) Except as otherwise provided by law, at the time the purchaser signs a permit issued under section 90.151, the commissioner shall require the purchaser to make a bid guarantee payment to the commissioner in an amount equal to 15 percent of the total purchase price of the permit less the down payment amount required by paragraph (b) for any bid increase in excess of $10,000 of the appraised value. If a required bid guarantee payment is not submitted with the signed permit, no harvesting may occur, the permit cancels, and the down payment for timber forfeits to the state. The bid guarantee payment forfeits to the state if the purchaser and successors in interest fail to execute an effective permit.

History: (6394-16) 1925 c 276 s 16; 1961 c 202 s 13; 1967 c 110 s 2; 1986 c 444; 1987 c 109 s 7; 2000 c 485 s 3; 2003 c 73 s 4; 2004 c 241 s 7; 2006 c 281 art 3 s 10; 2010 c 361 art 4 s 46; 1Sp2015 c 4 art 4 s 63



Section 90.145 — PURCHASER QUALIFICATIONS, REGISTRATION, AND REQUIREMENTS.

Subdivision 1. Purchaser requirements. (a) In addition to any other requirements imposed by this chapter, the purchaser of a state timber permit issued under section 90.151 must meet the requirements in paragraphs (b) to (e).

(b) The purchaser or the purchaser's agents, employees, subcontractors, and assigns conducting logging operations on the timber permit must comply with general industry safety standards for logging adopted by the commissioner of labor and industry under chapter 182. The commissioner of natural resources may require a purchaser to provide proof of compliance with the general industry safety standards.

(c) The purchaser or the purchaser's agents, subcontractors, and assigns conducting logging operations on the timber permit must comply with the mandatory insurance requirements of chapter 176. The commissioner may require a purchaser to provide a copy of the proof of insurance required by section 176.130 before the start of harvesting operations on any permit.

(d) Before the start of harvesting operations on any permit, the purchaser must certify that a foreperson or other designated employee who has a current certificate of completion, which includes instruction in site-level forest management guidelines or best management practices, from the Minnesota Logger Education Program (MLEP), the Wisconsin Forest Industry Safety and Training Alliance (FISTA), or any similar continuous education program acceptable to the commissioner, is supervising active logging operations.

(e) The purchaser and the purchaser's agents, employees, subcontractors, and assigns who will be involved with logging or scaling state timber must be in compliance with this chapter.

Subd. 2. Purchaser registration. To facilitate the sale of permits issued under section 90.151, the commissioner may establish a registration system to verify the qualifications of a person as a responsible bidder to purchase a timber permit. Any system implemented by the commissioner shall be limited in scope to only that information that is required for the efficient administration of the purchaser qualification requirements of this chapter. The registration system established under this subdivision is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 2006 c 281 art 3 s 11; 2013 c 114 art 4 s 38



Section 90.151 — PERMITS TO CUT AND REMOVE TIMBER.

Subdivision 1. Issuance; expiration. (a) Following receipt of the down payment for state timber required under section 90.14 or 90.191, the commissioner shall issue a numbered permit to the purchaser, in a form approved by the attorney general, by the terms of which the purchaser shall be authorized to enter upon the land, and to cut and remove the timber therein described as designated for cutting in the report of the state appraiser, according to the provisions of this chapter. The permit shall be correctly dated and executed by the commissioner and signed by the purchaser. If a permit is not signed by the purchaser within 45 days from the date of purchase, the permit cancels and the down payment for timber required under section 90.14 forfeits to the state. The commissioner may grant an additional period for the purchaser to sign the permit, not to exceed ten business days, provided the purchaser pays a $200 penalty fee.

(b) The permit shall expire no later than five years after the date of sale as the commissioner shall specify or as specified under section 90.191, and the timber shall be cut and removed within the time specified therein. If additional time is needed, the permit holder must request, prior to the expiration date, and may be granted, for good and sufficient reasons, up to 90 additional days for the completion of skidding, hauling, and removing all equipment and buildings. All cut timber, equipment, and buildings not removed from the land after expiration of the permit becomes the property of the state.

(c) The commissioner may grant an additional period of time not to exceed 240 days for the removal of cut timber, equipment, and buildings upon receipt of a written request by the permit holder for good and sufficient reasons. The permit holder may combine in the written request under this paragraph the request for additional time under paragraph (b).

Subd. 2. Permit requirements. The permit shall state the amount of timber estimated for cutting on the land, the estimated value thereof, and the price at which it is sold in units of per thousand feet, per cord, per piece, per ton, or by whatever description sold, and shall specify that all landings of cut products shall be legibly marked with the assigned permit number. The permit shall provide for the continuous identification and control of the cut timber from the time of cutting until delivery to the consumer. The permit shall provide that failure to continuously identify the timber as specified in the permit constitutes trespass.

Subd. 3. Security provisions. The permit shall contain such provisions as may be necessary to secure to the state the title of all timber cut thereunder wherever found until full payment therefor and until all provisions of the permit have been fully complied with. The permit shall provide that from the date cutting commences until the expiration of the permit, including all extensions, the purchaser and successors in interest shall be liable to the state for the full permit price of all timber covered thereby, notwithstanding any subsequent damage or injury thereto or trespass thereon or theft thereof, and without prejudice to the right of the state to pursue such timber and recover the value thereof anywhere prior to the payment therefor in full to the state. If an effective permit is forfeited prior to any cutting activity, the purchaser is liable to the state for a sum equal to the down payment and bid guarantee. Upon recovery from any person other than the permit holder, the permit holder shall be deemed released to the extent of the net amount, after deducting all expenses of collecting same, recovered by the state from such other person.

Subd. 4. Permit terms. Once a permit becomes effective and cutting commences, the permit holder is liable to the state for the permit price for all timber required to be cut, including timber not cut. The permit shall provide that all timber sold or designated for cutting shall be cut in such a manner so as not to cause damage to other timber; that the permit holder shall remove all timber authorized and designated to be cut under the permit; that timber sold by measure identified in the permit, but later determined by the commissioner not to be convertible into the permit's measure, shall be paid for by the piece or cord or other unit of measure according to the size, species, or value, as may be determined by the commissioner; and that all timber products, except as specified by the commissioner, shall be scaled and the final settlement for the timber cut shall be made on this scale.

Subd. 5. Report provisions. The permit shall provide that the permit holder upon request of the commissioner shall make a report in writing to the commissioner under oath enumerating and stating the amounts of timber cut under such permit, the kinds of timber removed and the amounts of each in board feet, per piece, in cords, or any other unit of measure, in the manner required by the commissioner. Any false return or report made to the commissioner by any such permit holder or by any one representing the permit holder shall constitute a gross misdemeanor.

Subd. 6. Notice and approval required. The permit shall provide that the permit holder shall not start cutting any state timber nor clear landings nor logging roads until the commissioner has been notified and has given prior approval to such cutting operations. Approval shall not be granted until the permit holder has completed a presale conference with the state appraiser designated to supervise the cutting. The permit holder shall also give prior notice whenever permit operations are to be temporarily halted, whenever permit operations are to be resumed, and when permit operations are to be completed.

Subd. 7. Liability for timber cut in trespass. The permit shall provide that the permit holder shall pay the permit price value for any timber sold which is negligently destroyed or damaged by the permit holder in cutting or removing other timber sold. If the permit holder shall cut or remove or negligently destroy or damage any timber upon the land described, not sold under the permit, except such timber as it may be necessary to cut and remove in the construction of necessary logging roads and landings approved as to location and route by the commissioner, such timber shall be deemed to have been cut in trespass. The permit holder shall be liable for any such timber and recourse may be had upon the security deposit.

Subd. 8. Suspension; cancellation. The permit shall provide that the commissioner shall have the power to order suspension of all operations under the permit when the conditions thereof have not been complied with and any timber cut or removed during such suspension shall be deemed to have been cut in trespass; that the commissioner may cancel the permit at any time due to a breach of the permit conditions and such cancellation shall constitute repossession of the timber by the state; that the permit holder shall remove equipment and buildings from such land within 90 days after such cancellation; that, if the purchaser at any time fails to pay any obligations to the state under any other permits, any or all permits may be canceled; and that any timber cut or removed in violation of the terms of the permit or of any law shall constitute trespass.

Subd. 9. Slashings disposal. The permit shall provide that the permit holder shall dispose of or treat all slashings or other refuse resulting from cutting operations, as specified in the permit, in the manner now or hereafter provided by law.

Subd. 10. Injunctive relief. The permit shall provide that at any time the state may bring an action or suit to restrain, enjoin and prohibit the further cutting or removal of timber or the further entry of the permit holder or representatives upon any of the lands covered by the permit when in the opinion of the attorney general any of the terms of the permit are being or have been violated, which suit shall be without prejudice to any other action or proceeding on behalf of the state.

Subd. 11. Void for nonconformance. Except as authorized under section 90.191, any permit which fails to conform to the requirements of this section or, in the case of a permit issued under section 90.121, which fails to conform to the requirements of section 90.121, shall be void.

Subd. 12. Addition of unsold timber. The permit shall provide that should the commissioner find it advisable to salvage or remove for proper forest management certain unsold timber within the permit area, this timber, with the written consent of the permit holder, may be added at an appraised price to the timber sold.

Subd. 13. [Repealed, 1994 c 551 s 12]

Subd. 14. [Repealed, 1994 c 551 s 12]

Subd. 15. Liquidated damages. The permit may include a schedule of liquidated damage charges for breach of permit terms by the permit holder. The damage charges shall be limited to amounts that are reasonable in light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy.

History: (6394-17) 1925 c 276 s 17; 1937 c 368 s 3; 1961 c 202 s 14; 1967 c 27 s 1; 1967 c 66 s 2; 1967 c 110 s 3-9; 1967 c 568 s 5-7; 1969 c 366 s 3; 1975 c 106 s 3,4; 1981 c 305 s 5,6; 1986 c 444; 1987 c 109 s 8,9; 1994 c 551 s 6; 2000 c 485 s 4,5; 2002 c 351 s 4; 2003 c 73 s 5,6; 2004 c 241 s 8; 2006 c 281 art 3 s 12-14; 2008 c 368 art 1 s 12; 2013 c 114 art 4 s 39-46



Section 90.161 — SECURITY DEPOSITS REQUIRED FOR EFFECTIVE TIMBER PERMITS.

Subdivision 1. Security deposit required. (a) Except as otherwise provided by law, the purchaser of any state timber, before any timber permit becomes effective for any purpose, shall give good and valid security in the form of cash; a certified check; a cashier's check; a postal, bank, or express money order; a corporate surety bond; or an irrevocable bank letter of credit to the state of Minnesota equal to the value of all timber covered or to be covered by the permit, as shown by the sale price bid and the appraisal report as to quantity, less the amount of any payments pursuant to section 90.14.

(b) The security deposit shall be conditioned upon the faithful performance by the purchaser and successors in interest of all terms and conditions of the permit and all requirements of law in respect to timber sales. The security deposit shall be approved in writing by the commissioner and filed for record in the commissioner's office.

(c) A purchaser may post bond for 100 percent of the purchase price and request refund of the amount of any payments pursuant to section 90.14. The commissioner may credit the refund to any other permit held by the same permit holder if the permit is delinquent as provided in section 90.181, subdivision 2, or may credit the refund to any other permit to which the permit holder requests that it be credited.

(d) In the event of a default, the commissioner may take from the deposit the sum of money to which the state is entitled. The commissioner shall return the remainder of the deposit, if any, to the person making the deposit. When cash is deposited as security, it shall be applied to the amount due when a statement is prepared and transmitted to the permit holder according to section 90.181. Any balance due to the state shall be shown on the statement and shall be paid as provided in section 90.181. Any amount of the deposit in excess of the amount determined to be due according to section 90.181 shall be returned to the permit holder when a final statement is transmitted under section 90.181. All or part of a cash deposit may be withheld from application to an amount due on a nonfinal statement if it appears that the total amount due on the permit will exceed the bid price.

(e) If an irrevocable bank letter of credit is provided as security under paragraph (a), at the written request of the permittee, the commissioner shall annually allow the amount of the bank letter of credit to be reduced by an amount proportionate to the value of timber that has been harvested and for which the state has received payment under the timber permit. The remaining amount of the bank letter of credit after a reduction under this paragraph must not be less than the value of the timber remaining to be harvested under the timber permit.

(f) If cash; a certified check; a cashier's check; a personal check; or a postal, bank, or express money order is provided as security under paragraph (a) and no cutting of state timber has taken place on the permit, the commissioner may credit the security provided, less any deposit required under section 90.14, to any other permit to which the permit holder requests in writing that it be credited.

Subd. 2. Failure to provide security deposit. If the security deposit is not furnished, no harvesting may occur and 15 percent of the permit's purchase price shall forfeit to the state when the permit expires.

Subd. 3. Subrogation. When security is provided by surety bond and the permit holder defaults in payment, the surety upon the bond shall make payment in full to the state of all sums of money due under such permit; and thereupon such surety shall be deemed immediately subrogated to all the rights of the state in the timber so paid for; and such subrogated party may pursue the timber and recover therefor, or have any other appropriate relief in relation thereto which the state might or could have had if such surety had not made such payment. No assignment or other writing on the part of the state shall be necessary to make such subrogation effective, but the certificate signed by and bearing the official seal of the commissioner, showing the amount of such timber, the lands from which it was cut or upon which it stood, and the amount paid therefor, shall be prima facie evidence of such facts.

Subd. 4. Change of security. Prior to any cutting activity, or activities incidental to the preparation for harvest, a purchaser having posted a security deposit for 100 percent of the purchase price of a sale may request the release of the security and the commissioner shall grant the release while retaining, or upon repayment of, the permit's down payment and bid guarantee deposit requirement.

Subd. 5. Return of security. Any security required under this section shall be returned to the purchaser within 60 days after the final scale.

History: (6394-18) 1925 c 276 s 18; 1939 c 120 s 1; 1961 c 202 s 15; 1967 c 110 s 10; 1981 c 305 s 7; 1986 c 444; 1987 c 109 s 10; 1994 c 551 s 7,8; 2000 c 485 s 6,7; 2003 c 73 s 7; 2007 c 57 art 1 s 76; 2013 c 114 art 4 s 47



Section 90.162 — SECURING TIMBER PERMITS WITH CUTTING BLOCKS.

In lieu of the security deposit equal to the value of all timber covered by the permit required by section 90.161, a purchaser of state timber may elect in writing on a form prescribed by the attorney general to give good and valid surety to the state of Minnesota equal to the purchase price for any designated cutting block identified on the permit before the date the purchaser enters upon the land to begin harvesting the timber on the designated cutting block.

History: 1991 c 61 s 1; 2000 c 485 s 8; 2002 c 351 s 5; 2013 c 114 art 4 s 48



Section 90.164 — TIMBER PERMIT DEVELOPMENT OPTION.

With the completion of the presale conference requirement under section 90.151, subdivision 6, a permit holder may access the permit area in advance of the permit being fully secured as required by section 90.161, for the express purpose of clearing approved landings and logging roads. No cutting of state timber except that incidental to the clearing of approved landings and logging roads is allowed under this section.

History: 2013 c 114 art 4 s 49



Section 90.171 — ASSIGNMENT OF AUCTION TIMBER PERMITS.

Any permit sold at public auction may be assigned upon written approval of the commissioner. The assignment of any permit shall be signed and acknowledged by the permit holder. The commissioner shall not approve any assignment until the assignee has been determined to meet the qualifications of a responsible bidder and has given to the state a security deposit which shall be substantially in the form of, and shall be deemed of the same effect as, the security deposit required of the original purchaser. The commissioner may accept an agreement of the assignee and any corporate surety upon an original bond, substituting the assignee in the place of the original purchaser and continuing the original bond in full force and effect, as to the assignee. Thereupon but not otherwise the permit holder making the assignment shall be released from all liability arising or accruing from actions taken after the assignment became effective.

History: (6394-19) 1925 c 276 s 19; 1961 c 202 s 16; 1969 c 366 s 4; 1986 c 444; 2013 c 114 art 4 s 50



Section 90.181 — STATEMENT OF TIMBER CUT.

Subdivision 1. Passage of title to timber. (a) The commissioner shall transmit to the permit holder a statement of the amount due therefor by the terms of the permit upon completion of the cutting or at least annually in the case of an auction permit. Any partial payment received may be applied to any items on the statement as the commissioner shall determine.

(b) The title to the timber shall not pass from the state until the timber has been scaled as required by the permit, full payment for the timber has been received, and all other provisions of the permit have been fully complied with.

Subd. 2. Deferred payments. (a) If the amount of the statement is not paid within 30 days of the date thereof, it shall bear interest at the rate determined pursuant to section 16A.124, except that the purchaser shall not be required to pay interest that totals $1 or less. If the amount is not paid within 60 days, the commissioner shall place the account in the hands of the commissioner of revenue according to chapter 16D, who shall proceed to collect the same. When deemed in the best interests of the state, the commissioner shall take possession of the timber for which an amount is due wherever it may be found and sell the same informally or at public auction after giving reasonable notice.

(b) The proceeds of the sale shall be applied, first, to the payment of the expenses of seizure and sale; and, second, to the payment of the amount due for the timber, with interest; and the surplus, if any, shall belong to the state; and, in case a sufficient amount is not realized to pay these amounts in full, the balance shall be collected by the attorney general. Neither payment of the amount, nor the recovery of judgment therefor, nor satisfaction of the judgment, nor the seizure and sale of timber, shall release the sureties on any security deposit given pursuant to this chapter, or preclude the state from afterwards claiming that the timber was cut or removed contrary to law and recovering damages for the trespass thereby committed, or from prosecuting the offender criminally.

History: (6394-30, 31) 1925 c 276 s 30,31; 1933 c 375 s 2; 1961 c 202 s 23,24; 1965 c 337 s 2; 1967 c 110 s 11; 1967 c 568 s 8; 1969 c 366 s 5; 1981 c 305 s 9; 2000 c 485 s 10; 2004 c 241 s 9; 2013 c 114 art 4 s 51



Section 90.191 — INFORMAL SALES OF STATE TIMBER; MAXIMUM LOTS OF 500 CORDS.

Subdivision 1. Sale requirements. The commissioner may sell the timber on any tract of state land in lots not exceeding 500 cords in volume, without formalities but for not less than the full appraised value thereof, to any person. No sale shall be made under this section to any person holding more than four permits issued hereunder which are still in effect.

Subd. 2. Time frame for cutting and removal. Upon receipt of a down payment for the full appraised value, the commissioner may issue a permit according to section 90.151 to cut timber within the time period specified by the commissioner, which shall not exceed two years from the date of sale.

Subd. 3. [Repealed, 2004 c 241 s 15]

Subd. 4. [Repealed, 2004 c 241 s 15]

Subd. 5. Additional procedure. The sale procedure under this section is an additional alternative timber sale procedure available to the commissioner and is not intended to replace other authority of the commissioner to sell timber in lots of 500 cords or less.

History: (6394-10) 1925 c 276 s 10; 1939 c 352 s 1; 1949 c 182 s 1; 1951 c 662 s 1; 1959 c 385 s 1; 1961 c 202 s 9; 1963 c 64 s 1; 1967 c 24 s 1-3; 1967 c 27 s 2; 1967 c 568 s 9; 1969 c 366 s 6; 1969 c 1129 art 10 s 2; 1975 c 106 s 5; 1978 c 640 s 1,2; 1981 c 305 s 10; 1986 c 444; 1994 c 551 s 9; 1996 c 295 s 8; 2003 c 73 s 10,11; 2004 c 241 s 10,11; 2013 c 114 art 4 s 52



Section 90.193 — EXTENSION OF TIMBER PERMITS.

The commissioner may, in the case of an exceptional circumstance beyond the control of the timber permit holder which makes it unreasonable, impractical, and not feasible to complete cutting and removal under the permit within the time allowed, grant one regular extension for one year. A written request for the regular extension must be received by the commissioner before the permit expires. The request must state the reason the extension is necessary and be signed by the permit holder. An interest rate of five percent may be charged for the period of extension.

History: 1984 c 613 s 4; 1994 c 551 s 10; 1998 c 395 s 1; 1998 c 401 s 31; 2013 c 114 art 4 s 53; 1Sp2015 c 4 art 4 s 64



Section 90.195 — SPECIAL USE AND PRODUCT PERMIT.

(a) The commissioner may issue a permit to salvage or cut not to exceed 12 cords of fuelwood per year for personal use from either or both of the following sources: (1) dead, down, and damaged trees; (2) other trees that are of negative value under good forest management practices. The permits may be issued for a period not to exceed one year. The commissioner shall charge a fee for the permit as provided under section 90.041, subdivision 10. The fee shall not exceed the current market value of fuelwood of similar species, grade, and volume that is being sold in the area where the salvage or cutting is authorized under the permit.

(b) The commissioner may issue a special product permit under section 89.42 for commercial use, which may include incidental volumes of boughs, gravel, hay, biomass, and other products derived from forest management activities. The value of the products is the current market value of the products that are being sold in the area. The permit may be issued for a period not to exceed one year and the commissioner shall charge a fee for the permit as provided under section 90.041, subdivision 10.

(c) The commissioner may issue a special use permit for incidental volumes of timber from approved right-of-way road clearing across state land for the purpose of accessing a state timber permit. The permit shall include the volume and value of timber to be cleared and may be issued for a period not to exceed one year. A presale conference as required under section 90.151, subdivision 6, must be completed before the start of any activities under the permit.

History: 1967 c 25 s 1; 1980 c 614 s 78; 1Sp1981 c 4 art 2 s 10; 1Sp2005 c 1 art 2 s 74; 2013 c 114 art 4 s 54



Section 90.201 — VOID TIMBER SALES; REFUNDS; ADJUSTMENT OF SALE TERMS.

Subdivision 1. Void sales; refunds. Any sale of timber made by fraud or mistake or in violation of the provisions of this chapter shall be void, the permit issued thereon shall be of no effect, and the holder shall be required to surrender the same. In case of a sale made by mistake the amount paid shall be refunded to the permit holder, or at the request of the permit holder the commissioner may credit the refund as payment upon any other timber purchased by the permit holder. If timber has been cut on a permit which required cancellation due to error by the state, it may be sold at single stumpage rate without formalities.

Subd. 2. Refunds on final billing. The commissioner shall refund to a permit holder any amount paid on a timber sale which exceeds the value of the timber cut under that sale as determined on a final statement transmitted pursuant to section 90.181. The commissioner may credit a refund to any other permit held by the same permit holder if the permit is delinquent as provided in section 90.181, subdivision 2, and may credit a refund to any other permit to which the permit holder requests that it be credited.

Subd. 2a. Prompt payment of refunds. Any refund of cash that is due to a permit holder as determined on a final statement transmitted pursuant to section 90.181 or a refund of cash made pursuant to section 90.161, subdivision 1, shall be paid to the permit holder according to section 16A.124 unless the refund is credited on another permit as provided in this chapter.

Subd. 3. Settlement of permit obligations. When a permit holder dies or becomes permanently incapacitated, the commissioner may cancel the permit and compromise and settle the remaining obligations to the state.

Subd. 4. Damaged timber; reappraisal. When standing timber under a valid permit is damaged through fire, windstorm, flood, or other natural cause, the commissioner may reappraise the timber and modify the permit. The commissioner shall ensure that the reappraisal is in the best interest of the state and the trust.

History: (6394-20) 1925 c 276 s 20; 1961 c 202 s 17; 1967 c 23 s 1; 1982 c 511 s 20; 1986 c 444; 1993 c 172 s 47; 2000 c 485 s 11,12; 2013 c 114 art 4 s 55



Section 90.211 — PURCHASE MONEY, WHEN FORFEITED.

If the holder of an effective permit begins to cut and then fails to complete any part of the permit before the expiration of the permit, the permit holder shall nevertheless pay the price therefor; but under no circumstances shall timber be cut after the expiration of the permit or extension thereof.

History: (6394-21) 1925 c 276 s 21; 1967 c 27 s 3; 1986 c 444; 2005 c 141 s 10; 2013 c 114 art 4 s 56



Section 90.221 — TIMBER SALES RECORDS.

The commissioner shall keep timber sales records, including the description of each tract of land from which any timber is sold; the date of the report of the state appraisers; the kind, amount, and value of the timber as shown by such report; the date of the sale; the price for which the timber was sold; the name of the purchaser; the number, date of issuance and date of expiration of each permit; the date of any assignment of the permit; the name of the assignee; the dates of the filing and the amounts of the respective security deposits by the purchaser and assignee; the names of the sureties thereon; the amount of timber taken from the land; the date of the report of the scaler and state appraiser; the names of the scaler and the state appraiser who scaled the timber; and the amount paid for such timber and the date of payment.

History: (6394-29) 1925 c 276 s 29; 1957 c 202 s 1; 1961 c 202 s 22; 1967 c 568 s 10; 2013 c 114 art 4 s 57



Section 90.231 — TIMBER SALES, MARKING BOUNDARIES.

Whenever timber on a tract of state-owned land is sold, prior to the removal of the timber, the commissioner shall designate the boundaries of such tract.

History: 1961 c 757 s 1; 1969 c 366 s 7



Section 90.251 — TIMBER SCALING.

Subdivision 1. Scaling and check scaling procedures and requirements; penalty. The commissioner shall institute scaling and check scaling procedures for state timber sufficient to protect the interest of the state. This will include the assignment of a trained timber scaling specialist in the classified service to be responsible for check scaling and to develop scaling and check scaling techniques and standards. The scaling and check scaling techniques and standards shall be approved by the commissioner. Check scaling shall also be accomplished by other forestry supervisors with reports forwarded to the timber scaling specialist. The timber scaling specialist shall report any scaling deficiencies or trespass to the commissioner. Any deficiencies requiring the attention of the attorney general or State Executive Council will be forwarded to these offices by the commissioner. All timber cut on lands in the charge of the commissioner, except as expressly provided otherwise by the commissioner shall be scaled. No timber may be scaled until it is first properly identified as specified in the permit. All scaling shall be done upon the land from which the timber was cut; provided that the state appraiser, subject to the approval of the commissioner, may designate in writing to a permit holder another location where such timber may be scaled, counted or measured; all logs individually scaled shall be numbered consecutively, and the number of each entered upon the minutes of the scaler; allowance shall be made for defects to make the timber equivalent to merchantable timber. No state timber shall be removed from the land where it was cut until it has been so scaled or counted except as herein provided. Any person removing timber from the land where it was cut, or from the place designated, before it has been so scaled or counted is guilty of trespass.

Subd. 2. Reports of scaled timber. The scaler or state appraiser shall make separate reports to the commissioner of all such timber scaled, covering the respective permits. Each report shall describe the land on which the timber was cut, the quantities of each kind or species of timber, the total number of feet or other units of measurement, as the case may be.

Subd. 3. Final examination. Final examination of lands and timber covered by any permit shall be made by a state appraiser at or subsequent to the expiration of the permit or of any cutting season and it shall be the duty of such appraiser to ascertain and report the amount of any timber covered by the permit and cut and left on the land or left standing thereon, but the appraiser shall not report any timber cut and left which has been marked as scaled.

Subd. 4. Scaling requirements. No state timber shall ever be scaled for or on behalf of the state by any person except a state appraiser or scaler except as provided otherwise by the commissioner, and as far as practicable the scaler and appraiser shall not be the same person for any timber cut under a permit. No scale, count, measurement, or estimate of state timber officially made and reported by any state appraiser or scaler shall ever be changed or altered by any other person, nor superseded or set aside in any manner except as expressly provided in this chapter. Reappraisals of unsold state land or timber may be made when deemed advisable by the commissioner. Except as herein expressly provided and as generally authorized by section 16D.09, no claim of the state for timber from state lands shall ever be settled or discharged for less than the full amount thereof as shown by the scale or estimate of scalers, or of state appraisers, as the case may be.

History: (6394-22, 25, 26) 1925 c 276 s 22,25,26; 1957 c 278 s 1; 1961 c 202 s 18,20,21; 1967 c 568 s 11; 1969 c 366 s 8,9; 1973 c 492 s 14; 1982 c 511 s 22,23; 1984 c 613 s 5; 1986 c 444; 1995 c 186 s 25; 2003 c 73 s 12



Section 90.252 — SCALING AGREEMENT; WEIGHT MEASUREMENT SERVICES; FEES.

Subdivision 1. Scaling agreement. The commissioner may enter into an agreement with either a timber sale permittee, or the purchaser of the cut products, or both, so that the scaling of the cut timber and the collection of the payment for the same can be consummated by the state. Such an agreement shall be approved as to form and content by the attorney general and shall provide for a bond or cash in lieu of a bond and such other safeguards as are necessary to protect the interests of the state. The scaling and payment collection procedure may be used for any state timber sale, except that no permittee who is also the consumer shall both cut and scale the timber sold unless such scaling is supervised by a state scaler.

Subd. 2. Weight measurement services; fees. The commissioner may enter into an agreement with the owner or operator of any weight scale inspected, tested, and approved under chapter 239 to provide weight measurements for the scaling of state timber according to section 90.251. The agreement shall be on a form prescribed by the attorney general, shall become a part of the official record of any state timber permit so scaled, and shall contain safeguards that are necessary to protect the interests of the state. Except as otherwise provided by the commissioner, the cost of any agreement to provide weight measurement of state timber shall be paid by the permit holder of any state timber permit so measured and the cost shall be included in the statement of the amount due for the permit under section 90.181, subdivision 1.

History: 1969 c 366 s 10; 2000 c 485 s 13; 2004 c 241 s 12; 2013 c 114 art 4 s 58



Section 90.281 — RESCALES, RECOUNTS, AND REESTIMATES.

(a) Upon complaint of any interested permit holder questioning the accuracy of any scale, count, or estimate of timber made by any state appraiser, or at any other time the commissioner determines in the absence of a complaint, the commissioner may cause a rescale, recount, or reestimate thereof to be made jointly by any two or more state appraisers, which when made shall supersede and for all purposes take the place of the original scale, count, or estimate, if and only when the scale or count varies more than ten percent from the original or the estimate exceeds the standards established by section 90.045.

(b) As a condition precedent to the making of a rescale, recount, or reestimate upon the complaint of any person, the commissioner may require the person to make available such sum of money as the commissioner deems necessary for the actual expenses thereof and to forfeit the same to the state if the rescale and recount does not vary more than ten percent from the original or the reestimate does not exceed the standards established by section 90.045. All forfeited money shall be paid into the state treasury and credited to the fund or account from which the expenses of the rescale, recount, or reestimate were paid.

History: (6394-12) 1925 c 276 s 12; 1961 c 202 s 11; 1967 c 568 s 12; 1986 c 444; 2000 c 485 s 14



Section 90.301 — TIMBER TRESPASS ON STATE LANDS; UNLAWFUL POSSESSION AND SALE; REWARDS; RECORDS.

Subdivision 1. Trespass on public lands, damages. Whoever without valid permit shall cut any timber upon lands owned by this state, or held in trust by the state for the counties, or remove or carry away any such timber, or any other property appertaining to these lands, or shall commit any other trespass upon these lands, or shall induce or assist another to do so, shall be liable to the state for treble damages if the trespass is adjudged to have been willful but liable for double damages only if the trespass is adjudged to have been casual and involuntary. Any person found to have acquired possession in any manner of any timber unlawfully cut on lands owned by this state or held in trust by the state for the counties, shall be liable to the state for twice the stumpage value thereof. It shall be no defense to plead or claim a purchase of any state timber from any one other than the commissioner, or a purchase of any timber held in trust by the state for the counties from anyone other than the county auditor, nor may it be claimed that any other person should be joined as defendant; nor may any claim be made for remuneration or allowance for labor or expenses incurred in preparing such timber for market or transporting the same to or toward market. Every such trespass willfully committed shall be a gross misdemeanor.

Subd. 2. Seizure of unlawfully cut timber. The commissioner may take possession of any timber hereafter unlawfully cut upon or taken from any land owned by the state wherever found and may sell the same informally or at public auction after giving such notice as the commissioner deems reasonable and after deducting all the expenses of such sale the proceeds thereof shall be paid into the state treasury to the credit of the proper fund; and when any timber so unlawfully cut has been intermingled with any other timber or property so that it cannot be identified or plainly separated therefrom the commissioner may so seize and sell the whole quantity so intermingled and, in such case, the whole quantity of such timber shall be conclusively presumed to have been unlawfully taken from state land. When the timber unlawfully cut or removed from state land is so seized and sold, the seizure shall not in any manner relieve the trespasser who cut or removed, or caused the cutting or removal of, any such timber from the full liability imposed by this chapter for the trespass so committed, but the net amount realized from such sale shall be credited on whatever judgment is recovered against such trespasser, if the trespass was deemed to be casual and involuntary.

Subd. 3. Penalty. In addition to any other penalty provided by law, any person who shall remove, transport, carry away, conceal, or convert to personal use any timber unlawfully cut on state lands, knowing the same to have been so cut, shall be guilty of theft of the same and prosecuted and punished accordingly in the county where the property was cut or in any county into or through which the property or any part thereof may be removed; and when any corporation is guilty of the acts herein declared to be theft, each officer of the corporation shall, individually and severally, be guilty of such theft.

Subd. 4. Apprehension of trespassers; reward. The commissioner may offer a reward to be paid to a person giving to the proper authorities any information that leads to the conviction of a person violating this chapter. The reward is limited to the greater of $100 or ten percent of the single stumpage value of any timber unlawfully cut or removed. The commissioner shall pay the reward from funds appropriated for that purpose or from receipts from the sale of state timber. A reward shall not be paid to salaried forest officers, state appraisers, scalers, conservation officers, or licensed peace officers.

Subd. 5. Record of trespasses. The commissioner shall keep a record of all trespasses reported, with the estimates, appraisals and settlements thereof.

Subd. 6. Ticket for theft violations. The commissioner may design and issue a ticket in the form, and having the effect, of a summons and complaint, for use in cases of theft of state timber or other state property, where the value of the property is within the limits established by section 609.52, subdivision 3, clause (5). The ticket shall provide for the name and address of the person charged with the violation, the offense charged, the time and place the person is to appear before a court, and any other necessary information.

History: (6394-3, 32-34) 1925 c 276 s 3,32-34; 1937 c 368 s 1; 1955 c 387 s 1; 1961 c 202 s 4,25-27; 1965 c 35 s 5; 1967 c 23 s 2; 1984 c 613 s 6; 1986 c 444; 1987 c 254 s 5; 1990 c 566 s 5; 2005 c 141 s 11; 2013 c 114 art 4 s 59,60



Section 90.311 — POSSESSION OF LANDS CONTRARY TO AGREEMENT, REMEDIES.

If any person holds or continues in possession of any lands mentioned in this chapter contrary to the conditions or covenants of any lease, certificate of sale, permit, or other written agreement, that person shall be liable to an action for the recovery of possession of such lands and damages for the detention of the same. The commission of trespass or waste upon these lands or the destruction or removal of timber or other property therefrom may be restrained, enjoined, or otherwise prohibited by any court of competent jurisdiction at the suit of the state pending final determination of the rights of the state therein, and permanently thereafter, as the facts may warrant. No bond shall ever be required of the state in any such proceeding.

History: (6394-4) 1925 c 276 s 4; 1961 c 202 s 5; 1986 c 444



Section 90.321 — PROSECUTIONS.

The attorney general shall prosecute or cause to be prosecuted by the county attorney when the public interest so requires any person who may be charged with any indictable offense under this chapter.

The county attorneys of the several counties shall promptly report to the commissioner all trespasses committed upon state lands which may come to their knowledge and when directed by the attorney general shall prosecute all actions for any trespass or injury thereto, for the recovery of the possession thereof, or otherwise.

The county attorneys shall prosecute all actions for trespass on lands or timber on lands held in trust by the state for the counties in their respective counties.

History: (6394-5) 1925 c 276 s 5; 1955 c 387 s 2; 1961 c 202 s 6



Section 90.41 — STATE APPRAISER AND SCALER; VIOLATIONS, PENALTIES.

Subdivision 1. Violations and penalty. (a) Any state scaler or state appraiser who shall accept any compensation or gratuity for services as such from any other source except the state of Minnesota, or any state scaler, or other person authorized to scale state timber, or state appraiser, who shall make any false report, or insert in any such report any false statement, or shall make any such report without having examined the land embraced therein or without having actually been upon the land, or omit from any such report any statement required by law to be made therein, or who shall fail to report any known trespass committed upon state lands, or who shall conspire with any other person in any manner, by act or omission or otherwise, to defraud or unlawfully deprive the state of Minnesota of any land or timber, or the value thereof, shall be guilty of a felony. Any material discrepancy between the facts and the scale returned by any such person scaling timber for the state shall be considered prima facie evidence that such person is guilty of violating this statute.

(b) No such appraiser or scaler who has been once discharged for cause shall ever again be appointed. This provision shall not apply to resignations voluntarily made by and accepted from such employees.

Subd. 2. [Repealed, 2013 c 114 art 4 s 108]

History: (6394-26, 6394-27) 1925 c 276 s 26,27; 1961 c 202 s 29; 1967 c 568 s 13; 1969 c 366 s 11; 1986 c 444; 2013 c 114 art 4 s 61



Section 90.411 — RECORDS AS NOTICE.

The records kept by the commissioner pursuant to this chapter shall be deemed notice of the facts therein set forth. All these records shall be prima facie true and correct.

History: (6394-36) 1925 c 276 s 36; 1961 c 202 s 28



Section 90.412 — STATUTE OF LIMITATION NOT APPLICABLE; VENUE OF PROCEEDINGS.

The statutes of this state limiting the time for bringing either civil or criminal actions shall not apply to any action brought by the state for trespass upon any of its lands, or for violating any of the terms of the permit under which timber is removed from state lands, or for failure to pay the state for all the timber removed under any such permit, or to any criminal prosecution instituted under this chapter. Any civil action brought under this chapter may, at the election of the attorney general, be brought in any county in this state.

History: (6394-37) 1925 c 276 s 37



Section 90.42 — LAWS NOT AFFECTED.

Nothing in this chapter shall be deemed or construed as authorizing the sale, cutting, or removal, or as excusing damage or injury to any timber reserved to the state and set aside for any purpose, including state forests set aside under the Constitution of the state of Minnesota, Article XI, Section 11, and laws enacted in furtherance thereof, except as provided in the laws directly relating to such reserved timber.

All persons cutting or removing state timber shall be subject to all laws now in force or hereafter enacted governing the burning and disposition of slashings or other debris resulting from timber operations, and concerning forest fires, including the setting or spreading or prevention or control thereof or liability therefor.

History: (6394-38) 1925 c 276 s 38; 1965 c 51 s 14; 1976 c 2 s 172






Chapter 91 — LOGS AND LUMBER






Chapters 92 - 94 — LANDS AND MINERALS

Chapter 92 — STATE LANDS; SALES, INVESTMENT OF PROCEEDS

Section 92.01 — STATE PUBLIC LANDS OR STATE LANDS.

"State public lands" or "state lands" means school, swamp, university, internal improvement, and other lands granted to the state by acts of Congress.

History: 1941 c 374 s 1; 1985 c 265 art 3 s 1



Section 92.02 — AUTHORITY.

Sales under this chapter must be conducted by the commissioner, a deputy of the commissioner, or a competent person employed by the commissioner.

History: (6282) 1911 c 123 s 4; 1919 c 199 s 1; 1985 c 265 art 3 s 1; 2004 c 262 art 1 s 11



Section 92.025 — SCHOOL TRUST LAND DEFINITION.

For purposes of this chapter and chapter 94, "school trust land" means land granted by the United States for use of schools within each township, swampland granted to the state, and internal improvement land that are reserved for permanent school fund purposes under the Minnesota Constitution, article XI, section 8, and land exchanged, purchased, or granted to the permanent school fund.

History: 1988 c 628 s 5



Section 92.03 — MINIMUM PRICE OF LANDS.

Subdivision 1. School lands. The price of school lands must be at least $5 an acre, including the value of timber reproduction. No more than 100,000 acres of school lands may be sold in one year. If a patent has been issued by the federal government to school land before 1864 and the taxes on it have been paid for at least 35 years, the commissioner of management and budget may reduce the minimum price of $5 an acre by the taxes paid to make the land salable.

Subd. 2. University lands. The price of lands donated to the state by the United States by Act of Congress entitled "An act donating to the states of Minnesota and Oregon certain lands reserved by Congress for the territories of Minnesota and Oregon, for university purposes," approved March 2, 1861, and by an Act of Congress entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts," approved July 2, 1862, must be at least $5 an acre, including the value of timber reproduction. The commissioner shall sell them in accordance with this chapter.

Subd. 3. [Repealed, 1965 c 45 s 73]

Subd. 4. Internal improvement lands. When lands donated to the state under the eighth section of an Act of Congress entitled "An act to appropriate the proceeds of the sales of the public lands, and to grant preemption rights," approved September 4, 1841, are sold, the money derived from its sale must be invested, as provided by the Minnesota Constitution, article XI, section 8.

History: (6261, 6262, 6264, 6265) RL s 2404,2405,2407,2408; 1917 c 76 s 1; 1919 c 258 s 1; 1961 c 657 s 1; 1963 c 202 s 1,2; 1973 c 492 s 14; 1982 c 424 s 16; 1985 c 265 art 3 s 1; 1991 c 219 s 1; 2004 c 262 art 1 s 12; 1Sp2005 c 1 art 2 s 75; 2009 c 101 art 2 s 109



Section 92.04 — MINIMUM PRICE OF CERTAIN STATE LANDS.

Lands selected for state institutions under an act of the legislature entitled "An act to appropriate swamp lands to certain educational and charitable institutions and for the purpose of creating a state prison," approved February 13, 1865, and lands known as State Capitol lands, must be sold as school lands are sold. The price of lands belonging to the state by virtue of the Congressional acts in this section and section 92.03 must be at least $5 an acre, including the value of timber reproduction. The terms of payment and conditions of sale must be the same as provided by law. When state lands have been benefited by and assessments paid for drainage, the drainage improvements must be considered by the state land examiner in making appraisals. When the drained lands are sold, the principal and interest paid on it must be credited by the commissioner to the proper fund to which the land belongs.

History: (6266) RL s 2409; 1907 c 366 s 1; 1909 c 118 s 1; 1963 c 202 s 3; 1985 c 265 art 3 s 1; 2004 c 262 art 1 s 13



Section 92.05 — SALT LANDS.

The Board of Regents of the University of Minnesota shall have charge of the state salt lands donated by the United States to aid in the development of the brines in the state. The Board of Regents may sell these lands. The university may execute, in its name, deeds of conveyance of these lands. The proceeds of the sale of the lands when invested constitute a permanent fund, called the university salt land fund. The University Board of Regents shall control and manage the university salt land fund.

The university salt land fund is considered a nonstate source for purposes of section 137.022, subdivision 3. The Board of Regents may use the income from the fund to match income from the permanent university fund for use by the university campuses at Crookston, Duluth, Morris, and Waseca for the purposes set forth in section 137.022, subdivision 3.

History: (6263) RL s 2406; 1985 c 265 art 3 s 1; 1988 c 703 art 1 s 8



Section 92.06 — PAYMENTS; INTEREST.

Subdivision 1. Terms for land sales held before July 1, 2004. (a) The terms of payment on the sale of state public lands held before July 1, 2004, must be as follows: The purchaser shall pay in cash at the time of sale the appraised value of all timber and costs determined by the commissioner to be associated with the sale including survey, appraisal, publication, deed tax, filing fee, and similar costs. At least 15 percent of the purchase price of the land exclusive of timber and associated costs must be paid in cash at the time of sale. The balance of the purchase price must be paid in no more than 20 equal annual installments. Payments must be made by June 1 each year following the year in which the purchase was made, with interest at the rate in effect at the time of sale, calculated under this subdivision, on the unpaid balances. Any installment of principal or interest may be paid in advance, but part payment of an installment will not be accepted. For the purpose of computing interest, any installment of principal not paid on June 1 shall be credited on the following June 1. The purchaser may pay the balance due on a sale within 30 days of the sale with no interest due.

(b) Interest on unpaid balances must be computed as annual simple interest. The rate of interest must be based on average effective interest rates on mortgage loans as provided in paragraph (c).

(c) On or before December 31 of each year, the commissioner of natural resources shall determine the rate from the average effective interest rate on loans closed using the Office of Thrift Supervision series, formerly the Federal Home Loan Bank Board series, or its successor agency, for the most recent calendar month, reported on a monthly basis in the latest statistical release of the Board of Governors of the Federal Reserve System. This yield, rounded to the nearest quarter of one percent, is the annual interest rate for sales of state land during the succeeding calendar year.

(d) For state land sales in calendar year 1993 after July 1, 1993, the rate is eight percent, which is the September 1992 average from the Office of Thrift Supervision series, rounded to the nearest quarter of one percent.

Subd. 1a. Terms for land sales after July 1, 2004. Notwithstanding subdivision 1, for state land sales on or after July 1, 2004, the purchaser must pay at the time of sale ten percent of the total amount bid and the remainder of the payment is due within 90 days of the sale date. A person who fails to make final payment within 90 days of the sale date is in default. On default, all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser in the premises shall terminate without the state doing any act or thing. A record of the default must be made in the state land records of the commissioner.

Subd. 2. Buildings or improvements. If there are buildings or other improvements upon the land, their value must be determined separately and included in the purchase price. A person must not remove, injure, or destroy a building or other improvement until an amount equal to its determined value has been paid on the purchase price of the premises, in addition to any payment required for timber. Violation of this provision is a gross misdemeanor.

Subd. 3. Default. A person who fails to make a payment required under a certificate of sale within 60 days from the date it becomes due is in default. On default, the certificate of sale shall be deemed canceled, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the premises shall terminate without the doing by the state of any act or thing. A record of the default must be made in the state land records of the commissioner. The commissioner may prepare a certificate of default and file it with the county treasurer or record it in the office of the county recorder of the county containing the property. The record or certificate is prima facie evidence of the facts stated in it, but the cancellation and termination are effective without it. This subdivision does not apply to a sale made before May 1, 1941.

Subd. 4. Improvements, when payment not necessary. (a) If a person has made improvements to the land and if: (1) the commissioner believes that person settled the land in good faith as homestead land under the laws of the United States before it was certified to the state, (2) the improvements were lawfully made by that person as a lessee of the state, or (3) the commissioner determines, based on clear and convincing evidence provided by the person, that the improvements were made by the person as an inadvertent trespasser, then the value of the improvements must be separately determined and, if the settler, lessee, or inadvertent trespasser purchases the land, the settler, lessee, or inadvertent trespasser is not required to pay for the improvements. If another person purchases the land, that person must pay the owner of the improvements, in addition to all other required payments, the determined amount for the improvements.

(b) Payment for improvements must be made within 15 days of the auction sale, either in cash or upon terms and conditions agreeable to the owner of the improvements. If payment for improvements is not made in cash, and if there is no agreement between the parties within 15 days of the auction sale, the commissioner may:

(1) sell the property to the second highest qualified bidder if that bidder submitted to the commissioner's representative, at the auction sale, a written request to buy the property at a specified price; or

(2) void the sale and reoffer the property at a subsequent sale.

(c) This subdivision does not apply unless the owner of the improvements makes a verified application to the commissioner showing entitlement to the improvements before the first state public sale at which the land is offered for sale. The applicant must appear at the sale and offer to purchase the land for at least its determined value including all timber on it, and make the purchase if no higher bid is received. Actions or other proceedings involving the land in question begun before the sale must have been completed.

Subd. 5. Further security. The commissioner may require of the purchaser security for the payment of the deferred installments. The commissioner may recover the money and enforce any security by action brought in the director's name.

History: (6267, 6268) RL s 2410,2411; 1915 c 13 s 1; 1941 c 374 s 2; 1973 c 492 s 14; 1976 c 181 s 2; 1982 c 531 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1988 c 718 art 7 s 1; 1993 c 285 s 6; 1997 c 216 s 71,72; 2004 c 262 art 1 s 14-18



Section 92.07 — SALES BY SUBDIVISIONS.

Sales of land by the commissioner must be made according to the subdivisions by the United States surveys, unless the land has been subdivided into smaller parcels or lots, as provided in this chapter. The land may not be sold in larger quantity than one quarter section.

History: (6269) RL s 2412; 1985 c 265 art 3 s 1



Section 92.08 — SURVEYS AND RESURVEYS.

(a) The commissioner may have surveys made to determine the correct boundaries or description of the land or to dispose of it in convenient parcels. When the commissioner determines that the interest of the state will be promoted, the commissioner may subdivide land controlled by the commissioner into smaller parcels or city lots.

(b) When the commissioner believes that an injustice has been done the purchaser because of an incorrect United States survey, the commissioner may have a resurvey made by a competent surveyor. The surveyor shall prepare a plat showing the correct acreage of each subdivision resurveyed and file it with the commissioner and with the county recorder of the proper county. The commissioner may call in the land certificates affected by the resurvey and issue new ones. The certificates must show the correct acreage and give full credit for all payments of principal and interest made.

History: (6274, 6275) RL s 2417; 1917 c 197 s 1; 1976 c 181 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 2004 c 262 art 1 s 19



Section 92.10 — MAPS AND PLATS.

Subdivision 1. Map recorded. When the commissioner subdivides land into small parcels or city lots, a map of the subdivision shall be recorded with the county recorder of the county containing the land.

Subd. 2. Preparation. The commissioner shall prepare suitable maps or plats designating school or other state lands owned by the state that are subject to sale. The maps or plats must be printed and distributed with other printed matter in sufficient quantities to properly advertise the sales provided by this chapter.

History: (6273, 6283) RL s 2416; 1911 c 123 s 5; 1973 c 123 art 5 s 7; 1976 c 181 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 2004 c 262 art 1 s 20



Section 92.115 — VALUATION OF STATE LANDS; MINIMUM BID.

Subdivision 1. Land valuation required. Before offering any state land for sale under this chapter, the commissioner must establish the value of the land. The commissioner shall have the land appraised if the estimated market value is in excess of $50,000.

Subd. 2. Minimum bid. The minimum bid for a parcel of land must include the estimated value or appraised value of the land and any improvements and, if any of the land is valuable for merchantable timber, the value of the merchantable timber. The minimum bid may include expenses incurred by the commissioner in rendering the property salable, including survey, appraisal, legal, advertising, and other expenses.

Subd. 3. Closing costs. The purchaser of state land must pay recording fees and the state deed tax.

History: 2004 c 262 art 1 s 21; 2016 c 154 s 3



Section 92.12 — APPRAISAL OF SCHOOL AND OTHER STATE LANDS.

Subdivision 1. Appraisers. The commissioner may have any school trust or other state lands appraised. The appraisals must be made by regularly appointed and qualified state appraisers. To be qualified, an appraiser must hold a state appraiser license issued by the Department of Commerce. The appraisal must be in conformity with the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.

Subd. 2. Valuation and appraisal. The appraiser shall view and appraise the lands, including the merchantable timber and improvements on them, and make a report to the commissioner. The valuation of the lands and the merchantable timber and improvements on them must each be made. The minimum price established by the appraisal is the minimum price for the lands until changed by later appraisal. The price may not be less than $5 an acre.

Subd. 3. [Repealed, 1961 c 657 s 3]

Subd. 4. Sales. The commissioner shall hold frequent sales of school trust and other state lands. The commissioner shall sell lands the commissioner considers best for the public interest.

Subd. 5. Sale of land and timber. When the appraisal or other reports show that the land is mainly valuable for agricultural purposes and contains only small quantities of timber, the commissioner may either sell the timber separately as provided by law for state timber sales or sell the land as agricultural land. If the land is sold as agricultural land the purchaser must pay down as first payment an amount equal to the value of the timber, in addition to the first payment required on the land. If the appraisal and other reports show land should be sold for continuous forest production or other conservation purpose, the commissioner may require that the full appraised value of land and timber must be paid by the purchaser at the time of purchase.

Subd. 6. Drainage. The appraisers must report to the commissioner lands that they believe should be drained. After the state has constructed or has been assessed for a public ditch or drain, the lands assessed or improved must be reappraised before being offered for sale.

History: (6277, 6438) 1911 c 90 s 5; 1911 c 196 s 1; Ex1919 c 17 s 1; 1927 c 332 s 1; Ex1933 c 22 s 1; 1941 c 374 s 3; 1959 c 589 s 1; 1963 c 171 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 1991 c 219 s 2; 2004 c 262 art 1 s 22-25



Section 92.121 — PERMANENT SCHOOL FUND LANDS.

The commissioner of natural resources shall exchange permanent school fund land as defined in the Minnesota Constitution, article XI, section 8, located in state parks, state recreation areas, wildlife management areas, scientific and natural areas, or state waysides or on lands managed by the commissioner as old growth stands, for other lands as allowed by the Minnesota Constitution, article XI, section 10, and section 94.343, subdivision 1, that are compatible with the goal of the permanent school fund lands in section 127A.31 when, as a result of management practices applied to the permanent school fund lands and associated resources, revenue generation has been diminished or is prohibited and no alternative has been put into effect to compensate the permanent school fund for the income losses.

History: 1985 c 116 s 1; 1998 c 397 art 11 s 3; 2004 c 262 art 2 s 5



Section 92.13 — STATE LANDS, DATE OF SALE.

The commissioner shall hold public sales of school and other state lands when it is advantageous to the state and to intending buyers and settlers.

History: (6279) 1911 c 123 s 1; 1913 c 8 s 1; 1923 c 6 s 1; 1985 c 265 art 3 s 1; 1991 c 219 s 3



Section 92.14 — SALE, NOTICE.

Subdivision 1. Time. At least 30 days before a sale, the commissioner shall give published notice of the sale in each county containing land to be sold, and in the county where the sale will be held. If there is no newspaper published in the county, posted notice in the county courthouse must be given. The commissioner shall also provide electronic notice of sale. On or before the day of sale, the commissioner may withdraw any lands.

Subd. 2. Contents. The notice must contain the following information:

(1) the time and place for the holding of the sales;

(2) a general statement of the terms of sale; and

(3) the place where lists of lands to be offered for sale may be obtained.

Subd. 3. Additional advertising of land sales. In addition to notice of land sales required by subdivision 1, the commissioner shall publicize land sales in Minnesota and elsewhere to the greatest extent possible, consistent with appropriations available for that purpose.

History: (6278, 6280) RL s 2419; 1911 c 123 s 2; 1985 c 265 art 3 s 1; 1988 c 718 art 7 s 2; 1991 c 219 s 4; 1993 c 285 s 7; 2004 c 262 art 1 s 26



Section 92.145 — UNSOLD LANDS.

Except for school trust lands, parcels remaining unsold after the public sale offering may be sold to anyone agreeing to pay the minimum bid established for the public sale. The sale shall continue until all eligible parcels have been sold or the commissioner withdraws the remaining parcels from sale.

History: 2004 c 262 art 1 s 27



Section 92.15 — APPLICATION.

All other requirements and provisions relating to the sale of school and other state lands apply to sales made under sections 92.02, 92.10, 92.13, and 92.14.

History: (6281) 1911 c 123 s 3; 1985 c 265 art 3 s 1



Section 92.16 — CERTIFICATE OF SALE.

Subdivision 1. Contents; default, resale. At the time of the sale the commissioner shall execute, acknowledge, and deliver to the purchaser a certificate of sale, numbered and made assignable, certifying the description of the land sold, its quantity, the price per acre, the consideration paid and to be paid, and the time and terms of payment. A certificate must not be delivered until the sum required by law to be paid at the time of the sale is paid. If the purchaser fails to pay the sum, the commissioner may reoffer the land for sale, but a bid may not be accepted from the person failing to pay the original offer. If the purchaser pays in full at the time of sale, the commissioner is not required to issue a certificate of sale.

Subd. 2. Default in payment of interest; resale. Upon cancellation of any certificate of sale the commissioner may without notice take possession of the lands described in the certificate and resell them at public auction in the same manner and under the same rules as provided for the first sale. When the commissioner has reappraised, advertised, and publicly offered the lands for sale, the state is deemed to have reentered the lands without any other act, but this is not essential to cancellation of the certificate of sale and does not extend any rights of any person claiming under the certificate. The purchaser at the sale is entitled to immediate possession. If the land is not sold after cancellation of a certificate of sale, it is unsold land of the state, free of rights claimed by any person under the certificate whether in actual or constructive possession.

Subd. 3. Application. Mason's Supplement 1940, section 6285, as it existed before the passage of Laws 1941, chapter 374, applies to all state lands of any kind referred to in it sold after the passage of Extra Session Laws 1933-1934, chapter 39, January 5, 1934, and before May 1, 1941. Mason's Minnesota Statutes of 1927, section 6285, as it existed before the passage of chapter 39, applies to all state lands sold before the passage of chapter 39, as if chapter 39 and Laws 1941, chapter 374, had not been enacted. Section 6285, as amended by Laws 1941, chapter 374, applies to all state lands sold after April 30, 1941.

Subd. 4. Lands repossessed or reentered. If state lands sold before the passage of Extra Session Laws 1933-1934, chapter 39, January 5, 1934, have been repossessed or reentered before the passage of Laws 1941, chapter 374, in accordance with Mason's Minnesota Statutes of 1927, section 6285, as it existed before the passage of chapter 39, the reentry or repossession is valid for all purposes.

Subd. 5. Lands sales after July 1, 2004. Notwithstanding subdivisions 1 to 4, no certificate of sale shall be issued for land sold on or after July 1, 2004. The terms of payment for land sales on or after July 1, 2004, are as provided in section 92.06, subdivision 1a.

History: (6284, 6285) RL s 2420,2421; Ex1933 c 39 s 1; 1941 c 374 s 4; 1985 c 265 art 3 s 1; 1988 c 628 s 6; 1997 c 216 s 73; 2004 c 262 art 1 s 28



Section 92.163 — EXTENSION FOR PAYMENT ON STATE LAND CERTIFICATES.

Subdivision 1. Limitation. The time for payment of the principal of any certificate of sale of state public land sold before May 1, 1941, which has expired or will expire, is extended as provided in this section.

Subd. 2. Certificate holder to file application. Before the expiration of the time for the payment of principal specified in the original certificate of sale, or any lawful extension, the holder of the certificate shall file with the commissioner of natural resources an application for an extension of time of payment in the form prescribed by the commissioner. The applicant shall submit to the commissioner the certificate of sale or an affidavit of the circumstances if it has been lost or destroyed, or cannot be produced for any other reason, together with other proof of the applicant's rights required by the commissioner. At least 15 percent of the unpaid principal must be paid with the application, together with all unpaid interest and penalties accrued. The remaining unpaid principal, with interest, is payable as provided by Mason's Minnesota Statutes 1927, section 6267, as amended by Laws 1941, chapter 374. The rights of the certificate holder and all other proceedings in the matter are subject to that section and other applicable laws, as if the land has been sold under them on the date of the filing of the application for extension.

Subd. 3. Certificate of extension. Thereupon the time for payment is extended. The commissioner shall issue a certificate of extension in form approved by the attorney general, and the original certificate shall be deemed modified in accordance with it. The duplicate of the certificate must be attached to the duplicate original certificate of sale on record in the office of the commissioner of natural resources.

Subd. 4. Application of section 92.163. This section does not apply if the certificate of sale has been absolutely terminated and made void, without right of redemption, or if the land has become forfeited to the state for delinquent taxes.

History: 1943 c 469 s 1; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1



Section 92.165 — CERTIFICATE OF RELEASE.

Subdivision 1. Release by commissioner. Whenever it appears (1) that the terms of a certificate of sale of state public lands have been fully complied with entitling the owner to a patent under the terms of the certificate; (2) that the patent has not been issued; and (3) that after compliance, the lands were forfeited to the state for nonpayment of taxes accruing after compliance, the commissioner shall, upon resolution of the county board of the county in which the lands lie, issue a certificate reciting that there was compliance with the terms of the certificate of sale before the forfeiture, and releasing the lands from the trust attached before their sale as state public lands.

Subd. 2. Delivery of certificate. The certificate must be delivered to the county auditor. The county auditor must record it with the county recorder without payment of any recording fee.

Subd. 3. Status of tax-forfeited lands. From the date of forfeiture, the title and status of the lands is the same as that of other tax-forfeited lands.

History: 1945 c 169 s 1-3; 1976 c 181 s 2; 1985 c 265 art 3 s 1



Section 92.17 — EFFECT OF CERTIFICATE; RECORD.

A certificate of sale entitles the holder to possession of the land described in it, but the fee remains in the state until a patent is issued. The certificates, assignments, and patents may be recorded with the county recorder.

History: (6287) RL s 2423; 1976 c 181 s 2; 1985 c 265 art 3 s 1; 2005 c 4 s 19



Section 92.18 — CERTIFICATES, DIVIDED.

When the holder of a certificate surrenders it to the commissioner with a request to divide the land described in it, the commissioner may issue two or more certificates. No new certificate may be issued while any interest is delinquent or if the commissioner believes that the security of the state would be impaired or endangered. An applicant who requests a division by boundaries other than regular government or state subdivisions must file with the application a plat and survey showing the lines of, and the quantity of land in, each subdivision.

History: (6288) RL s 2424; 1985 c 265 art 3 s 1



Section 92.19 — ASSIGNMENT; EXTENSIONS OF PAYMENT.

When a certificate or partial interest in a certificate is assigned, the assignment must be made on a form prescribed by the commissioner, executed by the assignor and assignee, and consented to by the commissioner. An assignment of a partial interest shall recite that payment in full has been made to the commissioner.

When the assignee satisfies the terms of the assignment and corresponding terms of the certificate, the commissioner shall issue a deed or patent to the assignee.

History: (6286) RL s 2422; 1985 c 265 art 3 s 1; 1989 c 335 art 1 s 79; 1993 c 285 s 8



Section 92.20 — VOID SALES; REFUND.

A sale made by mistake, or not in accordance with law, or obtained by fraud, is void, and the certificate issued on it is void. The holder of a void certificate must surrender it to the commissioner who, except in cases of fraud on the part of the purchaser, shall refund to the holder the money paid on the sale.

History: (6290) RL s 2425; 1985 c 265 art 3 s 1



Section 92.21 — REDEMPTION OF FORFEITED STATE LANDS.

Subdivision 1. Conditions of redemption. If the holder of a certificate of sale of state land sold before January 6, 1934, forfeits rights for failure to pay the interest due under the certificate, the holder may redeem the rights as follows. Before resale at public auction of the lands described in the certificate, the holder shall pay the commissioner of management and budget the amount of interest then due and payable on the certificate, with interest at four percent from the time when it became due. The payment is a redemption of the rights of the certificate holder, and the certificate is reinstated, if the following conditions are met:

(1) If the default in payment occurred before July 1, 1941, the amount required for redemption must be paid not later than December 31, 1941.

(2) If the default in payment occurred on or after July 1, 1941, the amount required for redemption must be paid within six months after the default.

(3) If the time for payment of the principal specified in the certificate has expired but an extension of time by law has not expired, the amount due on the principal with interest and all other sums due the state on the land must be paid. After payment, a patent for the land must be issued to the certificate holder as provided by law.

(4) No redemption is permitted if the time for payment of the principal as specified in the certificate and its lawful extensions have expired, or if the certificate of sale has been absolutely terminated and made void without right of redemption under any prior or existing law, or if the land has become absolutely forfeited to the state for delinquent taxes.

(5) This section does not affect any proceedings for the resale of state public land unless redemption is made before sale of the land to an actual purchaser.

Subd. 2. Certificate void when land not redeemed. If a certificate of sale of state public land sold before January 6, 1934, is canceled after default by reappraisal and reoffer of the land for sale, and the default is not redeemed and the certificate reinstated as provided by this section, the certificate is absolutely canceled and void, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the land terminate without further act of the state. This subdivision does not preclude any other method of termination prescribed by law.

History: (6291) RL s 2426; Ex1933 c 39 s 2; 1939 c 353 s 1; 1941 c 374 s 5; 1985 c 265 art 3 s 1; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 92.211 — TIME OF PAYMENT EXTENDED.

Subdivision 1. Extension on certificates expiring before July 1, 1943. The time for payment of the principal on every certificate of sale of state public land which has expired before July 1, 1943, is extended to December 31, 1943, subject to payment of interest as provided by law and to all other conditions of the certificate. Upon payment of the principal and interest and all other sums due the state upon the land within the extended time, a patent for the land must be issued to the holder of the certificate as provided by law.

Subd. 2. Extension on certificates expiring after June 30, 1943. The time for payment of the principal on every certificate of sale of state public land sold before May 1, 1941, which expires after June 30, 1943, is extended for six months after the time specified in the certificate, subject to payment of interest as provided by law and to all other conditions of the certificate. Upon payment of the principal and interest and all other sums due the state upon the land within the extended time, a patent for the land must be issued to the holder of the certificate as provided by law.

Subd. 3. No extensions on void certificates. This section does not apply if the certificate of sale has been absolutely terminated and made void without right of redemption under any prior or existing law, or if the land has become absolutely forfeited to the state for delinquent taxes.

Subd. 4. Failure to pay when due. If the full amount of principal with interest and all other sums required to obtain a patent under a certificate of sale of state public land sold before May 1, 1941, is not paid before the expiration of the time allowed by law for payment of the principal, the certificate is absolutely canceled and void, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the land terminate without further act of the state. This subdivision does not preclude any other method of termination provided by law.

History: 1941 c 374 s 6; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.212 — CERTAIN LANDS PRESUMED ABANDONED.

If full payment of the amount due the state for any state public land sold before May 1, 1941, is not made before the expiration of the time prescribed in the certificate for full payment of the principal or any extension of time provided by law, it is presumed that the purchaser and all persons claiming under the purchaser abandoned the land and all right, title, interest in and claim to it, and have released it absolutely to the state and its assigns.

History: 1941 c 374 s 7; 1985 c 265 art 3 s 1



Section 92.213 — LIMITATION OF ACTIONS.

If full payment of the amount due the state for any state public land sold before May 1, 1941, is not made before the expiration of the time prescribed in the certificate for full payment of the principal or any lawful extension of time, no action for the recovery or possession of the land or for the enforcement of any right, title, interest in, or claim to it may be maintained by the purchaser or any one claiming under the purchaser unless the action is commenced within one year after the expiration of the time or extension.

History: 1941 c 374 s 8; 1985 c 265 art 3 s 1



Section 92.214 — CERTIFICATES DEEMED CANCELED IN CERTAIN CASES.

If the interest of the purchaser of a tract of state public land becomes forfeited to the state for delinquent taxes, the certificates are canceled and terminated, and the land shall be held by the state as unsold public land, free from right, title, interest, or claim of the purchaser or heirs, representatives, or assigns of the purchaser, and free from any trust in favor of a taxing district.

History: 1941 c 374 s 9; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.215 — TAXES CANCELED.

If the rights of a purchaser of state public land or heirs, representatives, or assigns of the purchaser, have been absolutely terminated, all unpaid taxes and assessments against the land at the date of the termination are canceled and the county auditor must record the termination.

History: 1941 c 374 s 10; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.23 — PAYMENTS; RECEIPTS.

The holder of a certificate of sale may pay the commissioner any amount due on the certificate. The commissioner shall issue duplicate receipts specifying the date, the name and address of the person making the payment, the amount paid, whether for principal or interest, the fund to which it is applicable, and the number of the certificate. The receipt has the same effect as if given by the commissioner of management and budget. The commissioner shall deliver one copy to the holder of the certificate and retain one copy.

History: (6296, 6296-1) RL s 2428; 1929 c 200 s 1; 1941 c 374 s 11; 1985 c 265 art 3 s 1; 1988 c 628 s 7; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 92.24 — MONEY PAID TO COMMISSIONER OF MANAGEMENT AND BUDGET.

The commissioner shall pay over all money received on account of certificates of sale to the commissioner of management and budget for deposit as required by section 92.28 and other applicable laws.

History: (6298) RL s 2430; 1945 c 382 s 1; 1985 c 265 art 3 s 1; 1988 c 628 s 8; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 92.26 — STATEMENT OF SALES.

Before May 2 each year the commissioner shall prepare a statement showing the lands sold in each county, the classes to which they belong, the numbers of the certificates of sale, the name of the persons to whom each was issued, and the amount of principal and interest due on each certificate on June 1. The commissioner shall forward copies of the statement to the governor and to the commissioner of management and budget.

History: (6300) RL s 2432; 1985 c 265 art 3 s 1; 1988 c 628 s 9; 2009 c 101 art 2 s 109



Section 92.27 — COMMISSIONER'S REPORT ON CLOSE OF SALE.

The commissioner or the commissioner's designated agent shall act as clerk of land sales made by the commissioner. Immediately after the close of all sales, the commissioner shall prepare a report describing each tract sold, the amount for which it was sold, and the amount paid.

History: (6301) RL s 2433; 1985 c 265 art 3 s 1; 1988 c 628 s 10



Section 92.28 — PROCEEDS OF SALES; DISTRIBUTION.

(a) A portion of the proceeds from the sale, equal in amount to the survey, appraisal, legal, advertising, and other expenses incurred by the commissioner in rendering the property salable and included in the minimum bid amount, shall be remitted to the account from which the expenses were paid and is appropriated and immediately available for expenditure in the same manner as other money in the account.

(b) The remainder of the proceeds accruing from all sales by the commissioner of school, university, internal improvement, or other state lands, or of pine timber upon state lands must be deposited in the several permanent funds to which they, respectively, belong.

(c) Money received as interest on the funds, as penalties, or as rents of the lands, must be deposited in the current or general funds to which they belong. Interest and penalties on the internal improvement land fund, and rents of the land, must be compounded with the permanent fund.

History: (6302) RL s 2434; 1985 c 265 art 3 s 1; 2004 c 262 art 1 s 29



Section 92.29 — LAND PATENTS.

The commissioner of natural resources shall sign and issue in the name of the state and under the seal of the state a patent for the land described in any certificate of sale when the principal and interest specified in the certificate of sale and all delinquent taxes due on the land have been paid. The patent shall be issued to the purchaser named in the certificate of sale, or the purchaser's successor in interest by execution, judicial, mortgage or tax sale, or the assignee, vendee, heir or devisee of the purchaser, as shown by a properly certified abstract of title or other evidence if the purchaser's successor is a person other than the purchaser named in the certificate of sale. If the certificate of sale has become lost or destroyed, an affidavit stating that fact or a certified copy of the certificate must be submitted by the applicant for a patent. When total payment is made within 90 days of the sale, the commissioner shall sign and issue, in the name of the state and under the seal of the state, a patent for the land sold.

History: (6295) RL s 2427; 1935 c 368 s 1; 1963 c 216 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1988 c 628 s 11; 1993 c 285 s 9; 2004 c 262 art 1 s 30



Section 92.30 — STATE TO SELL CERTAIN LANDS.

The department may sell any state-owned lands, including lands set apart as school forests or other state forests, lying within the general boundaries of the Superior National Forest and the Chippewa National Forest as the boundaries now exist or may hereafter be extended, to the United States to be included as a part of either of these forests. The lands must be designated by the Executive Council, upon the recommendation of the commissioner, for disposal to the United States for that purpose. The purchase price paid at the sale by the commissioner for the state may not exceed a maximum fixed by the Executive Council. All laws relating to the sale of state swamp lands and state school lands apply to sales under this section.

History: (6302-1) 1929 c 246 s 1; 1985 c 265 art 3 s 1



Section 92.31 — STATE MAY EXCHANGE LAND.

The Executive Council may exchange lands acquired by the state by purchase, as set forth in section 92.30, for lands of the United States of the same general character and of substantially the same value that in its judgment will promote the best interests of the state. The council may set the terms of the sale. It may accept or pay out of any available funds any cash differences needed to effect an equitable exchange of lands. The Executive Council may have any lands acquired under this section appraised by competent authority.

History: (6302-2) 1929 c 246 s 2; 1985 c 265 art 3 s 1



Section 92.32 — GOVERNOR TO EXECUTE CONVEYANCES.

To carry out sections 92.30 and 92.31 the governor may execute proper instruments of conveyance in the name and under the seal of the state.

History: (6302-3) 1929 c 246 s 3; 1985 c 265 art 3 s 1



Section 92.321 — SALE FOR FORESTRY PURPOSES.

Subdivision 1. Commissioner may sell lands. The commissioner of natural resources may sell any unreserved state public land which in the commissioner's opinion is suitable for private forest management.

Subd. 2. Conditions of sale. Sales under this section must be public in the same manner as other state land, after approval by the Executive Council. Land sold under this section must be used exclusively for growing continuous forest crops in accordance with accepted sustained yield practice. Not more than 1,280 acres of land may be offered in one parcel. The sale must be for cash.

History: 1961 c 658 s 1,2; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 2004 c 262 art 1 s 31



Section 92.34 — COUNTY LAND CLASSIFICATION COMMITTEE.

There must be a land classification committee in each county having 25 percent or more of its land area delinquent for nonpayment of taxes, or where 25 percent or more of its land area is owned by the state or the United States. The committee is composed of the county auditor, the chair of the board of county commissioners, the county treasurer, the county surveyor, and the county superintendent of schools. The chair of the board of county commissioners is chair of the county land classification committee. In any county having a county agricultural agent, the agent shall meet and advise with the committee. The committee must meet at the office of the county auditor upon call of the county auditor.

History: (6302-6) 1933 c 436 s 2; 1985 c 265 art 3 s 1



Section 92.35 — DUTIES AND POWERS.

The commissioner of natural resources must classify all public and private lands in the state by the use to which the lands are adapted, but principally as to adaptability to present known uses, such as agriculture and forestry. This classification must be based on consideration of the known physical and economic factors affecting use of the land. The commissioner must consult private, state, and federal agencies concerned with land use. The classification must be done first in the counties having land classification committees. In determining the land classification, the commissioner must consult and cooperate with the land classification committee. The determination of the land classification committee is final.

History: (6302-7) 1933 c 436 s 3; 1969 c 9 s 13; 1981 c 356 s 110; 1983 c 289 s 115 subd 1; 1985 c 265 art 3 s 1; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 9; 2014 c 286 art 2 s 1



Section 92.36 — LANDS CLASSIFIED.

Upon the basis of all of the facts concerning land use now obtainable and as provided in sections 92.34 to 92.37 the commissioner of natural resources shall temporarily classify land areas with reference to the known uses to which the areas are adapted or adaptable. A certified copy of the temporary classification, together with a brief statement of the reasons for it, must be recorded in the office of the county recorder in each county containing the lands classified. No fees need be paid for this recording. After the temporary classification has been adopted by the commissioner, none of the lands classified as nonagricultural may be sold or leased by the state for agricultural purposes.

History: (6302-8) 1933 c 436 s 4; 1969 c 9 s 14; 1976 c 181 s 2; 1981 c 356 s 111; 1Sp1981 c 4 art 1 s 65; 1983 c 289 s 115 subd 1; 1985 c 265 art 3 s 1; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 10



Section 92.37 — REPORT TO LEGISLATURE.

The commissioner shall report the results of the land classification to the legislature with any recommendations deemed advisable.

History: (6302-9) 1933 c 436 s 5; 1969 c 9 s 15; 1981 c 356 s 112; 1985 c 265 art 3 s 1



Section 92.45 — STATE LAND ON MEANDERED LAKES WITHDRAWN FROM SALE.

All state lands, excluding school trust lands, bordering on or adjacent to meandered lakes and other public waters and watercourses, with the live timber growing on them, are withdrawn from sale except as provided in this section. The commissioner of natural resources may sell the timber as otherwise provided by law for cutting and removal under conditions the commissioner prescribes. The conditions must be in accordance with approved, sustained-yield forestry practices. The commissioner must reserve the timber and impose other conditions the commissioner deems necessary to protect watersheds, wildlife habitat, shorelines, and scenic features. Within the area in Cook, Lake, and St. Louis Counties described in the Act of Congress approved July 10, 1930, (Statutes at Large, volume 46, page 1020), the timber on state lands is subject to restrictions like those now imposed by the act on federal lands.

The following land is reserved for public travel: of all land bordering on or adjacent to meandered lakes and other public waters and watercourses and withdrawn from sale, a strip two rods wide, the ordinary high-water mark being its waterside boundary, and its landside boundary a line drawn parallel to the ordinary high-water mark and two rods distant landward from it. Wherever the conformation of the shore line or conditions require, the commissioner must reserve a wider strip.

Except for sales under section 282.018, subdivision 1, when a state agency or any other unit of government requests the legislature to authorize the sale of state lands bordering on or adjacent to meandered lakes and other public waters and watercourses, the commissioner shall evaluate the lands and their public benefits and make recommendations on the proposed dispositions to the committees of the legislature with jurisdiction over natural resources. The commissioner shall include any recommendations of the commissioner for disposition of lands withdrawn from sale under this section over which the commissioner has jurisdiction. The commissioner's recommendations may include a public sale, sale to a private party, acquisition by the commissioner for public purposes, retention of a conservation easement for shoreland preservation by the commissioner under chapter 84C, or a cooperative management agreement with, or transfer to, another unit of government.

The commissioner may sell state lands bordering on or adjacent to the Mississippi River or any lakes, waters, and watercourses in its bottom lands, desired or needed by the United States government for, or in connection with, any project heretofore authorized by Congress, to improve navigation in the Mississippi River at public sale according to law, as in other cases, upon application by an authorized United States official. The application must describe the land and include a map showing its location with reference to adjoining properties.

History: (6463) 1923 c 430 s 11; 1927 c 330 s 1; 1929 c 21 s 1; 1951 c 20 s 1; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 1999 c 231 s 123; 2012 c 249 s 5,12



Section 92.46 — LANDS AS CAMPGROUNDS.

Subdivision 1. Public campgrounds. (a) The director may designate suitable portions of the state lands withdrawn from sale and not reserved, as provided in section 92.45, as permanent state public campgrounds. The director may have the land surveyed and platted into lots of convenient size, and lease them for cottage and camp purposes under terms and conditions the director prescribes, subject to the provisions of this section.

(b) A lease may not be for a term more than 20 years. The lease may allow renewal, from time to time, for additional terms of no longer than 20 years each. The lease may be canceled by the commissioner 90 days after giving the person leasing the land written notice of violation of lease conditions. The lease rate shall be based on the appraised value of leased land as determined by the commissioner of natural resources and shall be adjusted by the commissioner at the fifth, tenth, and 15th anniversary of the lease, if the appraised value has increased or decreased. For leases that are renewed in 1991 and following years, the lease rate shall be five percent of the appraised value of the leased land. The appraised value shall be the value of the leased land without any private improvements and must be comparable to similar land without any improvements within the same county. The minimum appraised value that the commissioner assigns to the leased land must be substantially equal to the county assessor's estimated market value of similar land adjusted by the assessment/sales ratio as determined by the Department of Revenue.

(c) By July 1, 1986, the commissioner of natural resources shall adopt rules under chapter 14 to establish procedures for leasing land under this section. The rules shall be subject to review and approval by the commissioners of revenue and administration prior to the initial publication pursuant to chapter 14 and prior to their final adoption. The rules must address at least the following:

(1) method of appraising the property; and

(2) an appeal procedure for both the appraised values and lease rates.

(d) All money received from these leases must be credited to the fund to which the proceeds of the land belong.

Notwithstanding section 16A.125 or any other law to the contrary, for fiscal years 1999 and 2000, 100 percent, and thereafter, 50 percent, of the money received from the lease of permanent school fund lands leased pursuant to this subdivision must be credited to the lakeshore leasing and sales account in the permanent school fund and is appropriated for use to survey, appraise, and pay associated selling, leasing, or exchange costs of lots as required in this section and Minnesota Statutes 1992, section 92.67, subdivision 3. Any money designated for deposit in the permanent school fund that is not needed to survey, appraise, and pay associated selling, leasing, or exchange costs of lots, as required in this section, shall be deposited in the permanent school fund. The commissioner shall add to the appraised value of any lot offered for sale or exchange the costs of surveying, appraising, and disposing of the lot, and shall first deposit into the permanent school fund an amount equal to the costs of surveying, appraising, and disposing of any lot paid out of the permanent school fund. Any remaining money shall be deposited into any other contributing funds in proportion to the contribution from each fund. In no case may the commissioner add to the appraised value of any lot offered for sale or exchange an amount more than the actual contract service costs of surveying, appraising, and disposing of the lot.

Subd. 1a. Termination of leasing. Effective May 22, 1973, no new leases may be made pursuant to subdivision 1. If substantial improvements have been made to land leased pursuant to subdivision 1, the commissioner must require the lessee to comply with applicable county ordinances for management of shoreland areas and must cancel any lease for noncompliance with these standards unless the substandard use is authorized by the county ordinance.

Subd. 2. [Repealed, 1975 c 353 s 41]

Subd. 3. Lease rate increases. State land leased under subdivision 1, that have increased lease rates effective on or after January 1, 1986, shall phase in the increased lease rates by three equal annual increments, except that the lease rates shall be adjusted to reflect changes in the lease rates resulting from rules adopted under subdivision 1.

Subd. 4. Road expenditures. A county where state lands are leased under this section, may spend money raised from the levy of property taxes for the maintenance and upgrading of roads serving the leased property regardless of whether the roads are part of the county highway system.

History: (6464, 6465) 1923 c 430 s 12,13; 1973 c 479 s 3; 1985 c 265 art 3 s 1; 1Sp1985 c 14 art 17 s 1,3,5; 1986 c 444; 1986 c 449 s 1; 1987 c 404 s 110; 1988 c 718 art 7 s 3; 1990 c 452 s 1; 1992 c 363 art 1 s 14; 1993 c 172 s 48; 1995 c 186 s 26; 1995 c 220 s 89; 1997 c 7 art 1 s 21,22; 1999 c 231 s 124



Section 92.461 — PEAT LANDS.

Subdivision 1. Peat lands withdrawn from sale. All lands now or hereafter owned by the state which are chiefly valuable by reason of deposits of peat in commercial quantities are withdrawn from sale.

Subd. 2. Examination by commissioner of natural resources. Before any state land is offered for sale the commissioner of natural resources must examine it to determine whether the land is chiefly valuable by reason of deposits of peat in commercial quantities.

History: (6433-1, 2) 1935 c 322; 1949 c 453 s 1,2; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1



Section 92.50 — UNSOLD LANDS SUBJECT TO SALE MAY BE LEASED.

Subdivision 1. Lease terms. (a) The commissioner of natural resources may lease land under the commissioner's jurisdiction and control:

(1) to remove sand, gravel, clay, rock, marl, peat, and black dirt;

(2) to store ore, waste materials from mines, or rock and tailings from ore milling plants;

(3) for roads or railroads; or

(4) for other uses consistent with the interests of the state.

(b) The commissioner shall offer the lease at public or private sale for an amount and under terms and conditions prescribed by the commissioner. Commercial leases for more than ten years and leases for removal of peat that cover 320 or more acres must be approved by the Executive Council.

(c) The lease term may not exceed 21 years except:

(1) leases of lands for storage sites for ore, waste materials from mines, or rock and tailings from ore milling plants, or for the removal of peat for nonagricultural purposes may not exceed a term of 25 years; and

(2) leases for commercial purposes, including major resort, convention center, or recreational area purposes, may not exceed a term of 40 years.

(d) Leases must be subject to sale and leasing of the land for mineral purposes and contain a provision for cancellation for just cause at any time by the commissioner upon six months' written notice. A longer notice period, not exceeding three years, may be provided in leases for storing ore, waste materials from mines or rock or tailings from ore milling plants. The commissioner may determine the terms and conditions, including the notice period, for cancellation of a lease for the removal of peat and commercial leases.

(e) Money received from leases under this section must be credited to the fund to which the land belongs.

Subd. 2. Leases for tailings deposits. The commissioner may grant leases and licenses to deposit tailings from any iron ore beneficiation plant in any public lake not exceeding 160 acres in area after holding a public hearing in the manner and under the procedure provided in Laws 1937, chapter 468, as amended and finding in pursuance of the hearing:

(1) that such use of each lake is necessary and in the best interests of the public; and

(2) that the proposed use will not result in pollution or sedimentation of any outlet stream.

The lease or license may not exceed a term of 25 years and must be subject to cancellation on three years' notice. The commissioner may further restrict use of the lake to safeguard the public interest, and may require that the lessee or licensee acquire suitable permits or easements from the owners of lands riparian to the lake. Money received from the leases or licenses must be deposited in the permanent school fund.

History: (6328) 1915 c 192 s 1; 1917 c 31; 1919 c 405 s 1; 1945 c 321 s 1; 1947 c 323 s 1; 1953 c 328 s 1; 1959 c 473 s 2; 1969 c 1129 art 10 s 2; 1981 c 328 s 1; 1985 c 265 art 3 s 1; 1986 c 398 art 18 s 1; 1986 c 444; 1988 c 628 s 12; 1993 c 113 art 1 s 1; 2012 c 236 s 3



Section 92.501 — LEASING OF LANDS FOR WILD RICE FARMING.

Subdivision 1. Authority to lease. The commissioner of natural resources in consultation with the commissioner of agriculture may, at a public or private lease sale and at the prices and under the terms and conditions the commissioners may prescribe, lease any state-owned lands under the commissioner's jurisdiction and control for the purpose of farming of wild rice. Priority must be given to lands which are accessible and adjacent to existing wild rice production areas and requested for leasing by wild rice producers. The term of a lease under this section must be offered for a minimum of 20 years but may be for a shorter period at the option of the lessee. If a lease is issued prior to the adoption of the rules for the implementation of this section and for a period of less than 20 years, the lease must be converted to a minimum 20-year lease after the rules have been adopted, at the option of the lessee. Leases must be accepted or denied within 60 days of application. If a lease is denied, written notice must be given stating reasons for denial. The lease rate must be adjusted every five years to reflect market values. The money received from the leases under this section must be credited to the account that receives the proceeds of a sale of the land.

Subd. 2. Wild rice land designation and development. The commissioner of natural resources and the commissioner of agriculture shall prepare a plan that designates state land for wild rice production including an inventory of the number of acres of land appropriate and suitable for wild rice development and leasing in each county. Proposed mineral exploration does not exempt land from being designated for wild rice development.

Subd. 3. Rules. The commissioner of natural resources may adopt rules to implement this section.

History: 1985 c 276 s 8; 1986 c 398 art 18 s 2,3



Section 92.502 — LEASE OF TAX-FORFEITED AND STATE LANDS.

(a) Notwithstanding section 282.04 or other law to the contrary, St. Louis County may enter a 30-year lease of tax-forfeited land for a wind energy project.

(b) The commissioner of natural resources may enter a 30-year lease of land administered by the commissioner for a wind energy project.

History: 2008 c 368 art 1 s 24



Section 92.51 — TAXATION; REDEMPTION; SPECIAL CERTIFICATE.

State lands sold by the director become taxable. A description of the tract sold, with the name of the purchaser, must be transmitted to the proper county auditor. The auditor must extend the land for taxation like other land. Only the interest in the land vested by the land sale certificate in its holder may be sold for delinquent taxes.

History: (6323) RL s 2439; 1909 c 114 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1999 c 243 art 13 s 1



Section 92.685 — LAND MANAGEMENT ACCOUNT.

The land management account is created in the natural resources fund. Money credited to the account is appropriated annually to the commissioner of natural resources to administer the utility easement program under section 84.415, the easement program under section 84.63, the road easement program under section 84.631, the easement release program under section 84.632, and the trail easement program under section 85.015, subdivision 1b.

History: 1Sp2005 c 1 art 2 s 76; 2009 c 37 art 1 s 26



Section 92.69 — ENDOWMENT ACCOUNT.

Subdivision 1. Proceeds of land acquisition account. To ensure educational opportunities provided by Minnesota scientific and natural areas as described in section 86A.05, subdivision 5, are adequately available for present and future generations, the proceeds received under Laws 1986, chapter 449, sections 1 to 3 that are credited to the land acquisition account under section 94.165 must be spent on scientific and natural areas.

Subd. 2. Account. (a) A natural areas legacy endowment account is established in the state treasury. The commissioner of natural resources shall accept private contributions for educational opportunities provided by scientific and natural areas and deposit the contributions in the account. The principal deposited in the account shall be retained in the endowment account.

(b) The interest from the principal may be spent by the commissioner of natural resources for the protection, management, and inventory of lands with rare and endangered species or undisturbed plant communities that qualify as state scientific and natural areas under section 86A.05, subdivision 5.

History: 1986 c 449 s 4



Section 92.70 — LAND USE TRESPASS.

Subdivision 1. Public land definition. "Public land" means publicly owned land or interests in land including land and interests in land that are owned by the state, counties, or road authorities, administered by the commissioner of natural resources, owned by the state as beds of navigable waters, acquired as conservation easements with benefits running to the state, a county, or the public under the reinvest in Minnesota reserve program, water bank program, or other state or county programs.

Subd. 2. Casual trespass. (a) A person who uses public land for personal use or personal economic gain where the use is prohibited is guilty of trespass and a petty misdemeanor and shall be subject to a penalty not to exceed $50 per occurrence and is subject to a civil penalty for twice the amount of actual damages.

(b) A person violating paragraph (a) may be issued a ticket by a sheriff, conservation officer, or personnel of the department designated by the commissioner. The ticket must identify the trespass, where the trespass occurred, and the official observing the trespass. A copy of the ticket must be sent to the public agency responsible for managing the land.

(c) The civil penalty shall be paid to the public agency responsible for managing the public land. A civil penalty paid to the state is appropriated to the state agency responsible for managing the land to restore the damage and improve state land.

(d) Within 60 days after a ticket is issued, the public agency responsible for managing the public land where the trespass occurred must make a determination of whether a civil penalty will be sought for the trespass and notify the person.

Subd. 3. Willful trespass. (a) A person who willfully and knowingly uses public land for personal use or personal economic gain where the use is prohibited is guilty of trespass and a misdemeanor and is liable to the state or county for a civil penalty three times the amount of the damage.

(b) A person violating paragraph (a) may be issued a ticket and summons for a court appearance. The prosecuting authority shall prosecute the misdemeanor and shall bring an action for the civil penalty or, on failure to do so, the attorney general at the request of the public agency responsible for managing the land may prosecute the misdemeanor and shall bring an action for the civil penalty.

(c) Damages must be determined as the greater of:

(1) the cost to restore the public land to the condition it was in before the trespass occurred plus an amount to compensate the public for the loss of use; or

(2) the economic gain realized by the person committing the trespass.

(d) The civil penalty shall be paid to the court and the court administrator shall pay:

(1) for a trespass on county land, the entire amount to the county to be used for restoration of the trespass and county land improvement purposes;

(2) for a trespass on state land, the civil penalty to the state agency responsible for managing the public land which is appropriated for restoration of the trespass and state land improvement purposes.

Subd. 4. Separate actions. The prosecution for criminal trespass and the civil penalty are separate criminal and civil actions. If a trespass occurs, an action may be commenced for the criminal penalty, the civil penalty, or the civil penalty and the criminal penalty.

History: 1989 c 353 s 12; 2009 c 176 art 1 s 50



Section 92.71 — DIRECT SALE TO DEPARTMENT EMPLOYEE PROHIBITED.

An employee of the Department of Natural Resources is prohibited from purchasing land owned or formerly owned by the state and administered by the department for six months following the transfer of title from the state to an organization or person not an employee of the department.

History: 1991 c 176 s 1



Section 92.72 — PAYMENT OF TAXES AND ASSESSMENTS.

Subdivision 1. Cancellation of certificate of sale. If the state acquires an interest in real property prior to the cancellation of a certificate of sale or upon completion of the cancellation process by advertisement or court order, the state must make provision to pay all taxes, interests, costs, penalties, and assessments. The commissioner of natural resources must request the certificate of sale vendee to make a good faith attempt to pay the debt. If the commissioner determines that the vendee is unwilling or unable to pay the debt, the commissioner may pay the debt and seek redress against the vendee.

Subd. 2. Voluntary and involuntary reversions. (a) If a grantee on a certificate of sale or state deed desires the state to exercise its reversionary interest in real property, the grantee must pay all real estate taxes, costs, interest, penalties, and assessments on the property prior to reversion.

(b) If a grantee on a certificate of sale or state deed breaches the contractual terms of the certificate or deed, the commissioner of natural resources must request the grantee to make a good faith attempt to pay all real estate taxes, costs, interest, penalties, and assessments on the property prior to reversion. If the commissioner determines that the grantee is unwilling or unable to pay the debt, the commissioner may pay the debt and seek redress against the grantee.

History: 1997 c 216 s 74



Section 92.80 — EXPEDITED EXCHANGE OF LAND WITHIN BOUNDARY WATERS CANOE AREA WILDERNESS FOR FEDERALLY OWNED LANDS.

Subdivision 1. Purpose and scope. (a) The purpose of this section is to expedite the exchange of a portion of the state-owned lands located within the Boundary Waters Canoe Area Wilderness. The state owns 116,559 acres of land within the wilderness area, 86,295 acres of which are school trust land.

(b) Exchange of school trust lands within the Boundary Waters Canoe Area Wilderness for federally owned lands located outside the wilderness area will preserve the spectacular wild areas while producing economic benefits for Minnesota's public schools.

(c) For land exchanges under this section, sections 94.342 to 94.347 apply only to the extent specified in this section.

Subd. 2. Classes of land; definitions. The classes of state land that may be involved in an expedited exchange under this section are:

(1) school trust land as defined in section 92.025;

(2) university land granted to the state by acts of Congress;

(3) all other lands acquired by the state in any manner and under the control of the commissioner of natural resources; and

(4) all lands acquired by the state through tax forfeiture, held subject to a trust in favor of the taxing districts, and under the control of county authorities for classification, appraisal, and sale.

Subd. 3. Priority. An exchange of state land under this section shall give priority to exchanges that provide the most opportunity for revenue generation for the permanent school fund, and priority shall be given to lands within the Superior National Forest in the Mesabi Purchase Unit in St. Louis County and in the following townships in St. Louis County:

(1) Township 59 North, Range 14 West;

(2) Township 59 North, Range 13 West;

(3) Township 60 North, Range 13 West; and

(4) Township 60 North, Range 12 West.

Subd. 4. Valuation of land; goals. (a) In an exchange of school trust land, university land, or other land under the control of the commissioner of natural resources for land owned by the United States, the examination and value determination of the land shall be done in a manner as agreed to between the commissioner and the authorized representative of the United States.

(b) In an exchange of tax-forfeited land for land owned by the United States, the examination and value determination shall be done in a manner as agreed to between the county board and the authorized representative of the United States.

(c) All lands exchanged under this section shall be exchanged only for lands of at least substantially equal value. For the purposes of this subdivision, "substantially equal value" has the meaning given under section 94.343, subdivision 3, paragraph (b). No payment is due either party if the lands are of substantially equal value but are not of the same value.

(d) The goals of the exchange shall be:

(1) the state receiving at least as many acres as the number given in exchange by the state; and

(2) reuniting mineral and surface rights.

Subd. 5. Title. Title to the land must be examined to the extent necessary for the parties to determine that the title is good, with any encumbrances identified. The parties to the exchange may use title insurance to aid in the determination.

Subd. 6. Approval by Land Exchange Board. In accordance with the Minnesota Constitution, article XI, section 10, all expedited land exchanges under this section require the unanimous approval of the Land Exchange Board.

Subd. 7. Conveyance. (a) Conveyance of school trust land, university land, or other land under the control of the commissioner of natural resources shall be made by deed executed by the commissioner in the name of the state. Conveyance of tax-forfeited land shall be by a deed executed by the commissioner of revenue in the name of the state.

(b) School trust land, university land, and other land under the control of the commissioner of natural resources and given in exchange is subject to reservations under section 94.343, subdivision 4, and the Minnesota Constitution, article XI, section 10. Tax-forfeited land given in exchange is subject to reservations under section 94.344, subdivision 4, and the Minnesota Constitution, article XI, section 10.

(c) All deeds shall be recorded or registered in the county in which the lands lie.

Subd. 8. Land status. Land received in exchange for school trust land, university land, or other land under the control of the commissioner of natural resources is subject to the same trust, if any, and otherwise has the same status as the land given in exchange. Land received in exchange for tax-forfeited land is subject to a trust in favor of the governmental subdivision in which it lies and all laws relating to tax-forfeited land.

History: 2012 c 236 s 4



Section 92.82 — PRIVATE SALE OF SURPLUS STATE LAND WITHIN BOUNDARY WATERS CANOE AREA WILDERNESS; COOK, LAKE, AND ST. LOUIS COUNTIES.

(a) Notwithstanding sections 92.06, 92.13, 92.14, 92.45, 94.09, and 94.10, the commissioner of natural resources may sell to the United States by private sale the surplus land, including the land bordering public water, that is described in paragraph (d).

(b) The conveyance must be in a form approved by the attorney general. The attorney general may make necessary changes to the legal description to correct errors and ensure accuracy.

(c) Notwithstanding sections 92.115, 92.12, and 94.10, an appraisal of the lands is not required, and the value of the lands shall be determined in the same manner as the exchange with the United States of other state-owned lands within the Boundary Waters Canoe Area Wilderness.

(d) The land that may be sold is state-owned land under the control of the commissioner of natural resources and located within the boundary of the Boundary Waters Canoe Area Wilderness in Cook, Lake, and St. Louis Counties. The state-owned lands may include the state land for which the school trust interest was extinguished through condemnation, university lands granted to the state by acts of Congress, and all other lands acquired by the state in any manner and under the control of the commissioner of natural resources.

(e) Conveyance of state lands within the Boundary Waters Canoe Area Wilderness to the United States will preserve the spectacular wild areas while producing economic benefits for the state.

(f) Payment for state lands for which the school trust interest was extinguished through condemnation shall be used to pay the award under the condemnation action.

History: 2012 c 236 s 5



Section 92.83 — CONDEMNATION OF SCHOOL TRUST LAND.

Subdivision 1. Purpose. The purpose of this section is to extinguish the school trust interest in school trust lands where long-term economic return is prohibited by designation or policy while producing economic benefits for Minnesota's public schools. For the purposes of satisfying the Minnesota Constitution, article XI, section 8, which limits the sale of school trust lands to a public sale, the commissioner of natural resources shall acquire school trust lands through condemnation, as provided in subdivision 2.

Subd. 2. Commencement of condemnation proceedings. When the commissioner of natural resources has determined sufficient money is available to acquire any of the lands identified under section 84.027, subdivision 18, paragraph (c), the commissioner shall proceed to extinguish the school trust interest by condemnation action. When requested by the commissioner, the attorney general shall commence condemnation of the identified school trust lands.

Subd. 3. Payment. The portion of the payment of the award and judgment that is for the value of the land shall be deposited into the permanent school fund. The remainder of the award and judgment payment shall first be remitted for reimbursement to the accounts from which expenses were paid, with any remainder deposited into the permanent school fund.

Subd. 4. Account. The school trust lands account is created in the state treasury. Money credited to the account is appropriated to the commissioner of natural resources for the purposes of this section.

History: 1Sp2015 c 4 art 4 s 65






Chapter 93 — MINERAL LANDS

Section 93.001 — POLICY FOR MINERAL DEVELOPMENT.

It is the policy of the state to provide for the diversification of the state's mineral economy through long-term support of mineral exploration, evaluation, environmental research, development, production, and commercialization.

History: 1987 c 386 art 7 s 1; 1993 c 113 art 2 s 1



Section 93.0015 — MINERAL COORDINATING COMMITTEE.

Subdivision 1. Establishment; membership. The Mineral Coordinating Committee is established to plan for diversified mineral development. The Mineral Coordinating Committee consists of:

(1) the commissioner of natural resources;

(2) the commissioner of the Minnesota Pollution Control Agency;

(3) the commissioner of Iron Range resources and rehabilitation;

(4) the director of the Minnesota Geological Survey;

(5) the dean of the University of Minnesota Institute of Technology;

(6) the director of the Natural Resources Research Institute; and

(7) four individuals appointed by the governor for a four-year term, one each representing the iron ore and taconite, nonferrous metallic minerals, and industrial minerals industries within the state and one representing labor.

Subd. 2. Staffing. The commissioner of natural resources shall serve as chair of the committee. A member of the committee may designate another person of the member's organization to act in the member's place. The commissioner shall provide staff and administrative services necessary for the committee's activities.

Subd. 3. Expiration. The committee expires June 30, 2026.

Subd. 4. Advice. The Mineral Coordinating Committee is encouraged to solicit and receive advice from representatives of the United States Geological Survey, United States Environmental Protection Agency, and United States Department of Energy.

History: 1Sp2003 c 13 s 5; 2007 c 57 art 1 s 77; 2011 c 107 s 47,48; 2014 c 286 art 8 s 10; 2016 c 189 art 3 s 31



Section 93.003 — IRON MINING; CONDITIONS.

Subdivision 1. Duty to maintain mine. Legal authority to mine and process iron ore, a basic irreplaceable natural resource of the people of the state of Minnesota, is subject to the conditions of this section. When the owner or operator of an iron mine or related production or beneficiation facilities determines to discontinue the operation of the mine or facilities for any reason it shall maintain the mine or facilities in salable operating condition for at least two years after it discontinues operation in order to allow the state of Minnesota and other interested public and private bodies to seek a new owner and operator. The requirement imposed by this section is a preliminary and permanent requirement on the right of an owner to commence or continue the operation of an iron mine or related facilities. This requirement is enforceable on all owners and operators and successors of owners and operators and shall be enforced by the state in any action in bankruptcy or other litigation that may affect it.

Subd. 2. Temporary maintenance plan. At least 60 days before the owner or operator of an iron mine or related production or beneficiation facilities determines to discontinue the operation of the mine or facilities, it shall submit a temporary maintenance plan to the state for approval. The plan must provide for:

(1) the orderly shutdown of the mine and facilities, including:

(i) movement of all mobile equipment to an area above the high-water mark;

(ii) drainage of water from all bins, mills, thickeners, storage tanks, water lines, and slurry lines; and

(iii) the emptying and cleaning of all tailings handling equipment, including thickeners, pipes, belts, and bins;

(2) health, safety, and security, including:

(i) security of any blasting materials and hazardous materials;

(ii) provisions for fire prevention; and

(iii) staffing for security;

(3) maintenance of mine, plant facilities, and tailing basins, including:

(i) supplying heat or cooling where needed;

(ii) maintenance of utility lines needed to support the property;

(iii) maintenance of mills, grates, kilns, coolers, and other machinery in running condition;

(iv) taking dust prevention measures; and

(v) maintenance of tailings dikes, water level controls, water runoff control structures, and erosion controls;

(4) compliance with all permit requirements; and

(5) a schedule for reporting periodically to the state on all maintenance activities and any plans to liquidate assets.

History: 1993 c 107 s 1; 2001 c 30 s 1; 2003 c 113 s 1



Section 93.01 — RESERVATION OF MINERALS AND WATER POWERS.

The state hereby reserves for its own use all the iron, coal, copper, gold, and other valuable minerals, and all water powers in or upon all lands which now or hereafter may belong to it by virtue of any act of Congress. This reservation shall not apply to lands granted or contracted to be conveyed by the United States or by this state to aid in the construction of any railroad.

History: (6395) RL s 2483; 1909 c 109 s 1



Section 93.02 — CERTIFICATE OF SALE, PATENTS; RESERVATION.

When any such land is sold, granted, conveyed, or transferred in any way the certificate of sale, patent, or other instrument of transfer shall state that the sale, grant, conveyance, or transfer does not include any right, title, or interest in or to any iron, coal, copper, gold, or other valuable minerals which may be in or upon the land and that all these minerals are reserved by the state for its own use; but no instrument shall be effective to transfer any right, title, or interest in or to any such minerals, notwithstanding the failure of the proper officer to insert such statement.

History: (6396) RL s 2484



Section 93.03 — PATENT UNDER LAND GRANT TO RAILROAD; RESERVATION.

In all cases where the state of Minnesota shall execute any patent or conveyance of lands under any land grant heretofore made to any railroad company to aid in the construction of any railroad there shall be expressly reserved to and retained in the state of Minnesota all the iron, coal, copper, gold, and other valuable minerals in or upon all such lands and the commissioner of management and budget is hereby prohibited from executing or delivering any patent or instrument of conveyance which shall not contain the reservations aforesaid.

History: (6397) 1913 c 6 s 1; 1973 c 492 s 14; 2009 c 101 art 2 s 109



Section 93.04 — DISPOSITION OF MINERALS RESERVED.

All minerals in or upon lands which have been or may be sold, granted, conveyed, or in any way transferred by the state shall remain subject to sale, lease, or contract by the state upon the same terms and conditions as are minerals upon lands belonging to the state; and the state and all persons claiming under it shall have the right to enter upon these lands and to prospect for, mine, and remove such minerals and, for this purpose, to construct all necessary roads, buildings, and improvements thereon, including machinery for mining or removing such minerals. All such minerals shall be disposed of by the commissioner in the same manner and on the same terms as minerals on lands belonging to the state.

History: (6398) RL s 2485



Section 93.05 — HOLDER OF LEASE.

Subdivision 1. Right of entry. In all cases where state lands have been heretofore or may hereafter be sold pursuant to the provisions of law upon which minerals have been reserved, the holder of any mineral lease subsequently issued thereon may nevertheless enter upon the lands and prospect on the lands under the lease.

Subd. 2. Security for damages; condemnation. Before entering upon lands described in subdivision 1, the lease holder shall pay or secure to the owner of the lands all damages which may arise therefrom and the same may be determined either by mutual agreement or, if the interested parties cannot agree, then the holder of the mineral lease may, in the name of the state of Minnesota, institute proceedings to condemn the same according to chapter 117; provided, that the state shall bear no part of the cost of these proceedings, nor pay any part of the damages awarded in the proceedings.

Subd. 3. Attorney general to institute condemnation. (a) Upon written request of the holder of any mineral lease from the state, not in default, with the approval of the commissioner of natural resources, the attorney general shall institute, in the name of the state, proceedings to acquire by condemnation any lands, rights-of-way, drainage or flowage rights, easements or other interests necessary in connection with prospecting for or mining the ore covered by the lease. All costs and expenses of the proceedings and all damages awarded therein shall be paid by the holder of the lease.

(b) In any eminent domain proceedings under this section, any value which the land taken may have by reason of its location or availability for the depositing of stripping, tailings or other wastes from general mining operations in its vicinity, or for the erection of buildings or structures thereon in connection with such operations, shall be considered in determining the damages to be awarded the owner of the land.

History: (6399, 6400) 1907 c 411 s 1,2; 1949 c 593 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 9



Section 93.055 — ACTION TO QUIET TITLE TO LANDS COVERED BY MINERAL LEASE.

Upon written request of the holder of any mineral lease from the state, not in default, with the approval of the commissioner of natural resources, the attorney general may institute proceedings to quiet the title and determine adverse claims or to register the title of the state to the lands or interests covered by the lease. All costs and expenses of the proceedings including compensation of attorneys for the state shall be paid by the holder of the lease.

History: 1949 c 594 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 10



Section 93.06 — RESERVATION OF MINERALS UNDER NAVIGABLE LAKES.

All iron ores and other minerals on, in or under lands within this state which lie beneath the waters of navigable lakes and rivers belong to the state, together with the right to enter upon such lands and explore for and mine and remove such iron ore and other minerals and that the state now has and since its organization has had the right to sell, lease, or otherwise use or dispose of such mineral lands and such iron ores and other minerals in the same manner as any other mineral lands, ores, or minerals belonging to the state, and that the title of the state to such iron ore or other minerals, together with the right to explore for, mine, or remove the same, shall not be affected by the subsequent drying up of such lakes or rivers.

History: (6401) 1909 c 49 s 1; 1947 c 521 s 1



Section 93.14 — ISSUANCE OF LEASES TO PROSPECT FOR ORES.

The commissioner may execute leases to prospect for iron ore and other ores upon lands belonging to the state or in which the state has an interest and for the mining of the ores, subject to the conditions provided in sections 93.15 to 93.28.

History: (6403) 1921 c 412 s 1; 1925 c 395 s 1; 1927 c 389 s 1; 2000 c 495 s 11



Section 93.15 — MINING UNITS; DESIGNATION; AREA.

Subdivision 1. Designation of mining units. (a) The commissioner of natural resources may designate any lands belonging to the state and the beds of any waters belonging to the state or any lands in which the state has an interest as mining units and may rearrange or modify the mining units from time to time, subject to the limitations of this section.

(b) No mining unit shall contain lands belonging to more than one permanent trust fund, except mining units leased under section 93.25.

(c) Lands which have been sold by the state and are in use as part of the site of a plant for the production of taconite concentrates shall not be designated as mining units.

Subd. 2. List of mining units. The commissioner shall prepare and keep on file in the Office of the Division of Lands and Minerals of the Department of Natural Resources and at such other places as the commissioner may direct a list of the mining units designated under this section, giving the descriptions of the mining units and such other information as the commissioner deems necessary. In case the commissioner shall prescribe special conditions to be included in a lease for any mining unit as authorized by law, a statement of the conditions shall be included with the designation of the unit in the list.

Subd. 3. One mining unit per lease. Except as otherwise expressly provided by law, each mining lease shall cover only one entire mining unit designated under this section.

History: (6404) 1921 c 412 s 2; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 1; 1943 c 233 s 1; 1951 c 547 s 1; 1953 c 558 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 12



Section 93.16 — LEASES; SALE, NOTICE.

(a) Except as otherwise expressly provided by law, leases for iron ore or other minerals belonging to the state shall be issued only upon public sale as provided under this section.

(b) The sale of leases shall be held at such times and places as designated by the commissioner.

(c) The commissioner shall give public notice of intent to hold a public sale by publication in the State Register, the EQB Monitor, and such other publications as the commissioner may direct at least 90 days prior to the proposed date of sale.

(d) The commissioner shall give public notice of each sale by publication for three successive weeks in a newspaper that has its known office of issue in the county seat of the county in which the mining units to be leased are located and in a daily newspaper printed and published in Hibbing and Virginia. If no newspaper has its known office of issue in the county seat of a particular county, the commissioner shall publish notice in the newspaper designated as the publisher of the official proceedings of the county board of that county. The first publication shall be at least 30 days before the date of sale. The public notice of sale shall also be published in the State Register and the EQB Monitor at least 30 days before the date of sale and may be published in additional newspapers and trade magazines, as the commissioner may direct.

(e) Each notice shall contain the following information:

(1) time and place of holding the sale;

(2) the place or places where the list of mining units to be offered for sale will be available for inspection and where forms for bids and applications for leases may be obtained; and

(3) such other information as the commissioner may direct.

History: (6405) 1921 c 412 s 3; 1925 c 395 s 1; 1927 c 389 s 1; Ex1933 c 14 s 1; 1941 c 546 s 2; 1951 c 547 s 2; 1991 c 194 s 1; 2000 c 495 s 13



Section 93.17 — APPLICATION FOR LEASES; BIDS; AWARDS.

Subdivision 1. Lease application. (a) Applications for leases to prospect for iron ore shall be presented to the commissioner in writing in such form as the commissioner may prescribe at any time before 4:30 p.m., St. Paul, Minnesota time, on the last business day before the day specified for the opening of bids, and no bids submitted after that time shall be considered. The application shall be accompanied by a certified check, cashier's check, or bank money order payable to the Department of Natural Resources in the sum of $100 for each mining unit.

(b) Each application shall be accompanied by a sealed bid setting forth the amount of royalty per gross ton of crude ore based upon the iron content of the ore when dried at 212 degrees Fahrenheit, in its natural condition or when concentrated, as set out in section 93.20, subdivisions 12 to 18, that the applicant proposes to pay to the state of Minnesota in case the lease shall be awarded.

Subd. 2. Bid requirements. (a) Whenever a bid on any mining unit exceeds the minimums prescribed in section 93.20, the bidder shall offer a uniform amount above the minimums on all schedules unless the mining unit is expressly excepted from this requirement by the commissioner of natural resources by so specifying in the list of lands and mining units.

(b) The envelope containing each bid shall be plainly marked on the outside showing the date of application, date received by the commissioner, and the name of the applicant. The commissioner shall endorse upon each application and sealed bid the exact time of presentation and preserve the same unopened in the commissioner's office.

Subd. 3. Bid acceptance. (a) At the time and place fixed for the sale, the commissioner shall publicly announce the number of applications and bids received. The commissioner shall then publicly open the bids and announce the amount of each bid separately. Thereafter, the commissioner, together with the Executive Council, shall award the leases to the highest bidders for the respective mining units, but no bids shall be accepted that do not equal or exceed the minimum amounts provided for in section 93.20, nor shall any bid be accepted that does not comply with the law. The right is reserved to the state to reject any and all bids.

(b) All applications for leases and bids not accepted at the sale shall become void at the close of the sale and the payment accompanying the applications and bids shall be returned to the applicants entitled to them.

(c) Upon the award of a lease, the payment submitted with the application as provided by subdivision 1 shall be deposited with the commissioner of management and budget as a fee for the lease.

History: (6406) 1921 c 412 s 4; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 3; 1949 c 434 s 1; 1951 c 547 s 3; 1969 c 1129 art 10 s 2; 1986 c 444; 1991 c 194 s 2,3; 2000 c 495 s 14; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 93.1925 — NEGOTIATED LEASES.

Subdivision 1. Conditions required. When the commissioner finds that the best interests of the state will be served and the circumstances in clause (1), (2), or (3) exist, the commissioner, with the approval of the Executive Council, may issue an iron ore or taconite iron ore mining lease through negotiations to an applicant. A lease may be issued through negotiations under any of the following circumstances:

(1) the state taconite iron ore is adjacent to taconite iron ore owned or leased for mining purposes by the applicant and the commissioner finds that it is impracticable to mine the state taconite iron ore except in conjunction with the mining of the adjacent ore;

(2) the lands to be leased are primarily valuable for their natural iron ore content; or

(3) the state's mineral ownership interest in the lands to be leased is an undivided fractional interest and the applicant holds under control a majority of the remaining undivided fractional mineral interests in the lands to be leased.

Subd. 2. Application. (a) An application for a negotiated lease shall be submitted to the commissioner of natural resources. The commissioner shall prescribe the information to be included in the application. The applicant shall submit with the application a certified check, cashier's check, or bank money order, payable to the Department of Natural Resources in the sum of $100, as a fee for filing the application. The application fee shall not be refunded under any circumstances.

(b) The right is reserved to the state to reject any or all applications for a negotiated lease.

Subd. 3. Terms. A lease issued under this section shall be in the form set forth in section 93.20, with such additional terms and conditions consistent with the lease as may be agreed upon. The rental and royalty rates agreed upon shall be not less than those prescribed in section 93.20.

History: 2000 c 495 s 15



Section 93.193 — TACONITE IRON ORE MINING LEASE EXTENSION.

Subdivision 1. Application for extension. Upon written application by the holder of any mining lease heretofore issued, or hereafter issued upon a prospecting permit heretofore issued, which has been designated as a taconite iron ore mining lease pursuant to Minnesota Statutes 1998, section 93.19 or 93.191, the commissioner of natural resources, with the approval of the Executive Council, may extend the term of the lease for an additional period of 25 years beyond the term specified in the lease, upon the terms and conditions prescribed under this section. The additional period of 25 years for which the lease is extended shall be the extended period as the term is used in this section.

Subd. 2. Royalty rates; other ores. As a condition of receiving such extended period the applicant therefor shall agree that during the extended period the royalty rates specified in the lease for ores other than taconite or taconite concentrates shall not be applicable, and no such other ores or concentrates shall be removed except after the royalties and rentals to be paid therefor shall have been negotiated with and agreed to by the commissioner of natural resources, with the approval of the Executive Council. Until such royalty is agreed upon the lessee may mine and stockpile such other ores upon the leased premises, or other lands, pursuant to section 93.20, subdivision 28, if such mining is necessary or desirable in connection with the mining and removal of taconite.

Subd. 3. Form; terms. All applications for the extension of the term of such taconite iron mining leases shall be made within 18 months from April 27, 1957, and shall be in such form and contain such information as the commissioner may prescribe. Upon such application the commissioner and the applicant shall negotiate, and, with the approval of the Executive Council, shall determine the rentals and royalties to be paid for taconite or taconite concentrates or both during the extended period. Upon such determination the commissioner shall enter into an agreement providing for such rentals and royalties, and containing the other provisions required by this section, which agreement, upon due execution by the commissioner and the holder of such lease, shall be effective to extend the lease for the period hereinbefore specified.

History: 1957 c 722 s 1-3; 1969 c 1129 art 10 s 2; 2000 c 495 s 16



Section 93.20 — RENTALS, ROYALTIES, FORM OF LEASE.

Subdivision 1. Required provisions. Except as otherwise provided by law, the body of every lease for mining iron ore belonging to the state shall consist of the provisions set forth in subdivisions 4 to 36, omitting subdivision headings, with such insertions, changes, or additions as may be necessary to incorporate the royalty rates and other particulars applicable to each case or as may be authorized under subdivision 2.

Subd. 2. Term; conditions. The commissioner of natural resources, with the approval of the Executive Council, may, so far as the commissioner deems advisable in furtherance of the public interests, fix the term of any lease at any period not exceeding that hereinafter prescribed, or may include in a lease any other conditions not inconsistent herewith relating to performance by the lessee or other pertinent matters, provided, that in case of a lease made pursuant to a permit issued upon public sale, a statement of such conditions shall be included in the designation of the mining unit affected before publication of the notice of sale.

Subd. 3. Minimum rates. The royalty rates hereinafter specified shall be deemed minimums. In any case where a higher rate has been bid or agreed upon as provided by law, such higher rate shall be inserted in the lease in place of the rate hereinafter specified and with like effect for all purposes so far as applicable, except as otherwise expressly provided by law.

Subd. 4. Parties; consideration; land description. This indenture, made this .......... day of ........................, ................, by and between the state of Minnesota, party of the first part, and ..................... part.......... of the second part.

Witnesseth: That the party of the first part, for and in consideration of the sum of ............ Dollars to it in hand paid by the part.......... of the second part, being the payment of rental for the unexpired portion of the first quarter, hereinafter provided for, the receipt whereof is hereby acknowledged, and in further consideration of the covenants and conditions hereof, to be kept and performed by the part.......... of the second part, does hereby lease and demise unto the part.......... of the second part for the term of 50 years from and after the .............. day of ..................., ............, the following described land, situated in the County of .................., in the state of Minnesota, to-wit: ...........................................

Subd. 5. Purpose; rights. The above described premises are leased to the part.......... of the second part for the purpose of exploring for, mining, taking out and removing the iron ore found on or in said land, together with the right to construct or make such buildings, excavations, openings, ditches, drains, railroads, roads and other improvements upon said premises as may be necessary or suitable for such purposes. The part.......... of the second part may contract with others for doing any work authorized or required hereunder, or for the use of said land or any part thereof for the purposes hereof, but no such contract shall relieve the part.......... of the second part from any duty, obligation, or liability hereunder. Three executed duplicates of every such contract shall be filed with the commissioner of natural resources before it shall become effective for any purpose.

Subd. 6. Reservations. The party of the first part reserves the right to sell and dispose of, under the provisions of law now or hereinafter governing the sale of timber on state lands, all the timber upon the land hereby leased, and reserves to the purchaser of such timber, or agents and servants of the purchaser, the right at all times to enter thereon, and to cut and remove any and all such timber therefrom, according to the terms of the purchaser's contract with the state, and without let or hindrance from the part.......... of the second part; but such purchaser shall not unnecessarily or materially interfere with the mining operations carried on thereon. The party of the first part further reserves the right to grant to any person or corporation the right-of-way necessary for the construction and operation of one or more railroads over or across the land thereby leased, without let or hindrance from the part.......... of the second part; but such railroads shall not unnecessarily or materially interfere with the mining operations carried on thereon. The party of the first part further reserves the right to grant leases, permits or licenses to any portion of the surface of the demised premises to any person or corporation under authority of section 92.50, or other applicable laws, without let or hindrance from the part.......... of the second part, but such leases, permits or licenses shall not unnecessarily or materially interfere with the mining operations carried on thereon.

Subd. 7. Rental rate. The part.......... of the second part covenants and agrees to pay to the commissioner of management and budget of said state rental for said premises at the rate of $1,250 for the first year after the date of this lease and $5,000 per year for the remainder of the term hereof; provided, that in case and so long as this lease is designated as a taconite iron ore mining lease the rate for the first five years after the date hereof shall be $400 per year and the rate for the remainder of the term hereof shall be $1,600 per year. Such rental shall be payable quarterly on or before the 20th day of April, July, October, and January each year during the term hereof. Each quarterly payment shall cover the rental at the rates hereinbefore specified for the calendar quarter or fraction thereof ending on the last day of the calendar month next preceding the due date for such payment. The rental for any fraction of a quarter shall be computed proportionately at the applicable rate. Any amount paid for rental accrued during any calendar year shall be credited on any royalty that may become due for iron ore removed hereunder during the same calendar year but no further, and any amount paid for such royalty in excess of such credit during such year shall be credited on rental, if any, subsequently accruing during such year but no further.

Subd. 8. Dried iron. The term "dried iron" as used herein shall mean iron ore dried at 212 degrees Fahrenheit; and the word "ton" shall mean a gross ton of 2240 pounds.

Subd. 9. [Repealed, 1991 c 194 s 5]

Subd. 9a. Royalty increase. (1) The royalties to be paid by the part.......... of the second part to the party of the first part on ore removed in each calendar quarter that the lease remains in force as hereinbefore specified shall be subject to increase by fifty percent (50%) of the sum of the amounts determined in accordance with subparagraphs (a) and (b) below:

(a) Reference shall be made to the Producer Price Index for Iron Ores (December 1984=100) (Industry Code No. 1011), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, or any succeeding federal agency publishing such index, for the first month in the calendar quarter for which royalty payment is to be made. If the Producer Price Index for Iron Ores exceeds .........., which was the level of such index for the month in which this lease was issued (hereafter called the "PPI - IO Base Index"), the excess shall be computed and this excess shall become the numerator of a fraction, the denominator of which shall be the PPI - IO Base Index, and the resulting fraction shall be multiplied by the royalty rate per ton payable on the ore mined and removed during any such quarter.

For example, if the PPI - IO Base Index under this lease was 119.2, and if the Producer Price Index for Iron Ores for January, ............. was 125.3, the additional amount for the calendar quarter of January, February, and March ............ would be computed as follows:

(b) Reference shall be made to the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group (1982=100) (Commodity Code No. 101), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, or any succeeding federal agency publishing such index, for the first month in the calendar quarter for which royalty payment is to be made. If the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group exceeds .........., which was the level of such index for the month in which this lease was issued (hereafter called the "PPI - I&S Base Index"), the excess shall be computed and this excess shall become the numerator of a fraction, the denominator of which shall be the PPI - I&S Base Index, and the resulting fraction shall be multiplied by the royalty rate per ton payable on the ore mined and removed during any such quarter.

For example, if the PPI - I&S Base Index under this lease was 129.5, and if the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group for January, ............ was 139.5, the additional amount for the calendar quarter of January, February, and March ............ would be computed as follows:

(2) In the event some other period than December 1984 is used as a base of 100 in determining the Producer Price Index for Iron Ores or some other period than 1982 is used as a base of 100 in determining the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group, for the purposes of this lease these indexes shall be adjusted so as to be in correct relationship to the appropriate base. In the event either such index is not published by any federal agency, the index to be used as aforesaid shall be that index independently published, which, after necessary adjustments, if any, provides the most reasonable substitute for the appropriate index during any period subsequent to the month in which this lease is issued; it being intended to substitute for the Producer Price Index for Iron Ores and index that most accurately reflects fluctuations in the prices of Great Lakes iron ores in the manner presently reported by the Producer Price Index for Iron Ores (December 1984=100), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, and it being intended to substitute for the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group an index that most accurately reflects fluctuations in the prices of iron and steel in the manner presently reported by the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group (1982=100), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor.

If the parties to this lease cannot agree upon substitute indexes which accomplish these purposes, each shall choose an arbitrator and the two thus selected shall choose a third. The decision of the arbitrators or any two of them shall be final and binding on the parties in interest. The agreement or the decision of the arbitrators shall be attached as a supplement to the lease. Each party to the arbitration shall bear their representative share of the costs for the arbitration.

Subd. 10. Fractions; method of computation. In computing royalty rates hereunder, any fraction of a cent less than 5/1000 shall be disregarded and any fraction amounting to 5/1000 or more shall be counted as 1/100 of a cent.

The method of computing increased rates upon analysis illustrated by the following example shall apply in all cases hereunder, with such changes as may be necessary for adaptation to a particular schedule. Assuming that the royalty rate for the lowest grade of ore, with analysis 25.49 percent or less, is 18 cents per ton, the rate will be 18.9 cents per ton for all dried iron analyses higher than 25.49 percent but less than 26.50 percent; 19.85 cents per ton for all dried iron analyses higher than 26.49 percent but less than 27.50 percent; and so on, adding to the amount of royalty for a given grade five percent thereof for an increase in dried iron content of one percent or fraction thereof.

Subd. 11. Royalties. Subject to the foregoing provisions, the royalties to be paid by the part.......... of the second part to the party of the first part shall be as hereinafter specified.

Subd. 12. Schedule 1. Schedule 1. Direct shipping open pit ore shall be understood to mean all ore lying beneath the final stripped area of the particular mine in which it shall be situated and lying within reasonably safe mining slopes therein, that is shipped in its natural state without beneficiation of any kind other than crushing or dry screening.

On a ton of direct shipping open pit ore averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased five percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 13. Schedule 2. Schedule 2. Open pit wash ore concentrates shall be understood to mean all concentrates produced from open pit ore which, in accordance with good engineering and metallurgical practice, requires treatment by straight washing to make it suitable for blast furnace use.

On a ton of open pit wash ore concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased 4-1/2 percent for each increase of one percent, or fraction thereof in dried iron analysis.

Subd. 14. Schedule 3. Schedule 3. Open pit special concentrates shall be understood to mean all concentrates produced from open pit ore which, in accordance with good engineering and metallurgical practice, requires treatment by roasting, sintering, agglomerating, or drying through the use of fuel, or by jigging, or by heavy medium separation to make them suitable for blast furnace practice.

On a ton of such open pit special concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased four percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 15. Schedule 4. Schedule 4. Underground direct shipping ore shall be understood to mean all ore in any particular mine, other than open pit ore, that is shipped in its natural state without beneficiation of any kind other than crushing or dry screening.

On a ton of underground direct shipping ore averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased 3-1/2 percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 16. Schedule 5. Schedule 5. Underground wash ore concentrates shall be understood to mean all concentrates produced from underground ore which, in accordance with good engineering and metallurgical practice, requires treatment by straight washing to make it suitable for blast furnace use.

On a ton of underground wash ore concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased three percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 17. Schedule 6. Schedule 6. Underground special concentrates shall be understood to mean all concentrates produced from underground ore which, in accordance with good engineering and metallurgical practice, require treatment by roasting, sintering, agglomerating, or drying through the use of fuel, or by jigging, or by heavy medium separation to make them suitable for blast furnace practice.

Ponded fine tailings special concentrates shall be understood to mean all concentrates produced from fine tailings stored in tailings ponds which, in accordance with good engineering and metallurgical practice, require additional treatment by one or more of the types described in schedules 2 and 3 to make them suitable for blast furnace practice.

On a ton of such underground special concentrates or ponded fine tailings special concentrates, averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased two percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 18. Schedule 7. Schedule 7. Taconite ore shall be understood to mean a ferruginous chert or ferruginous slate in the form of compact siliceous rock, in which the iron oxide is so finely disseminated that substantially all of the iron-bearing particles of merchantable grade are smaller than 20 mesh.

Taconite concentrates shall be understood to mean the merchantable product, suitable for blast furnace use, which, in accordance with good engineering and metallurgical practice, has been produced from taconite ore which requires treatment by fine grinding, magnetic separation, flotation, or some other method or methods other than or in addition to one or more of the methods specified in schedules 1 to 6, inclusive.

On a ton of taconite concentrates averaging in dried iron 40.49 percent or less, the royalty shall be 11 cents. The royalty rate shall be increased one percent for each increase of one percent, or fraction thereof, in dried iron analysis.

In lieu of payment of such royalty on the taconite concentrates, royalty payments may be made on the taconite ore as set forth in section 93.201.

Subd. 19. Quarterly payment. The part.......... of the second part covenant .......... and agree ........... to pay to the commissioner of management and budget of said state, on or before the twentieth day of April, July, October, and January in each year during the period this lease continues in force royalty at the rates hereinbefore specified for all the iron ore mined and removed from said land during the three months preceding the first day of the month in which such payment is due as hereinbefore provided.

Subd. 20. Quarterly statement. The part..... of the second part at the time of such payment shall transmit to the commissioner of natural resources an exact and truthful statement of the amount of iron ore removed under each schedule during the three months for which such payment is made and the royalty due thereon, determined as hereinafter provided. The part..... of the second part shall provide for all the operations required for such determination except as otherwise specified.

Subd. 21. Shipment; sampling. Except as otherwise hereinafter provided, all iron ore removed from said land hereunder shall be shipped by rail. Each shipment shall be sampled in accordance with standard practice so as to show the true grade of the ore contained therein under each schedule, taking specimens from five carloads to make up a sample for analysis; provided, that with the approval of the commissioner of natural resources a sample may consist of specimens from any other number of carloads. The ore in each sample shall be thoroughly mingled and then split into two portions, both of which shall be properly marked for identification. One portion shall be delivered to the commissioner of natural resources or authorized agent, and the other retained by the part.......... of the second part. Each sample, dried at 212 degrees Fahrenheit, shall be analyzed for iron and manganese, and also, if directed by the commissioner or agent, for silica, phosphorus, and alumina, at the expense of the part...... of the second part, by a competent chemist approved in writing by the commissioner.

Subd. 22. Weighing; monthly statement; crude ore. The iron ore so taken and shipped shall be weighed by the railroad carrier. Weight bills or certificates, signed by the weigher, shall be transmitted to the commissioner at the close of each day when ore is shipped. Except as otherwise permitted by the commissioner of natural resources, the part.......... of the second part shall transmit to the commissioner on or before the tenth of each month a statement in such form as the commissioner shall prescribe, covering all ore removed from said land during the preceding calendar month, showing the weight and analysis of the ore under each schedule, the royalty computed to be due thereon, and such other information pertaining thereto as the commissioner may require. The amount of royalty due upon the ore under each schedule shall be determined according to the percentage of iron shown by the analysis at the rates hereinbefore prescribed. If the manganese content is four percent or more, the royalty due thereon shall be determined and paid as provided by law. With the approval of the commissioner, for the purpose of computing and accounting for royalty, ore may be considered as removed from said land in the month in which it was weighed as shown by the weight bills or certificates, but the party of the second part shall nevertheless be liable for the royalty on all ore from and after the actual time of removal from said land. With the approval of the commissioner the royalty on all the ore under a given schedule removed during a given calendar month may be computed on the average dried iron analysis thereof. The grades and weights of ore as set forth in said monthly statements shall be prima facie binding as between the parties, but the party of the first part shall have the right at any time, and in such manner as it may see fit, to sample the ore, check the analyses, and inspect, review, and test the correctness of the methods, books, records, and accounts of the part.......... of the second part in sampling, analyzing, recording, and reporting such grades and weights, and to inspect, review, and test the correctness of the scales and other equipment used in weighing the ore and of the weights reported as aforesaid, it being understood that any errors in these respects, when ascertained, shall be corrected. Should the party of the second part desire to remove crude ore for experimental purposes from the demised premises, the commissioner of natural resources may prescribe the method of such removal and the method of sampling and weighing such crude ore for the purpose of determining the amount of royalty due.

Subd. 23. Beneficiation or treatment. The part.......... of the second part shall have the right to beneficiate and treat, for the purpose of improving the character or quality thereof, any iron ore which without such treatment or beneficiation will not meet general market requirements at the time. Subject to the approval of the commissioner of natural resources, such ore may be so beneficiated or treated either upon the demised premises or elsewhere. The part......... of the second part agree .......... that any treatment or beneficiation of ore conducted hereunder shall be done with suitable and proper machinery and appliances, and in a careful, good and workmanlike manner, according to good engineering practice, and so as not to cause any greater waste of the ore mined than is necessary in order to produce an ore concentrate of proper composition and character for satisfactory furnace use. No ore shall be treated or beneficiated which, without treatment or beneficiation, will meet general market requirements at the time. As to any ore so beneficiated or treated during any quarter year, royalty at the rates per ton hereinbefore provided for such ore shall be paid upon the merchantable product of such beneficiation or treatment and not upon the ore as mined. The residue of such treatment or beneficiation may be deposited upon the demised premises, in such place or places as shall not unnecessarily hinder or embarrass the future operation of the mine or mines therein, or on other state-owned lands conveniently located for the purpose, or may be otherwise disposed of in such manner as the commissioner of natural resources may approve. The merchantable product of such beneficiation shall be sampled, analyzed and weighed and the royalty thereon determined in like manner as hereinbefore provided for direct shipping ore. The part.......... of the second part shall nevertheless be liable for royalty on all ore removed from the demised premises for beneficiation or treatment from and after the actual time of removal. If any such ore shall not be beneficiated or treated or if the royalty due thereon shall not be determined and accounted for as herein otherwise provided by the next quarterly payment date after the end of the quarter in which such ore is removed from the demised premises, the commissioner may determine such royalty by such method as the commissioner deems appropriate and give the part.......... of the second part written notice thereof, whereupon such royalty shall be due and payable within 20 days after the mailing or delivery of such notice, unless the time therefor shall be extended by the commissioner.

Subd. 24. Stockpiling. It is understood and agreed that should the part.......... of the second part desire to stockpile concentrates off the demised premises or on land not owned by the state, the parties shall agree upon a method of sampling and weighing such concentrated ore for the purpose of determining the amount of royalty due, and in case they are unable to agree, each shall choose a referee and the two referees so chosen shall choose a third. The decision of such board of referees shall be binding on the parties in interest as to the methods to be employed in such sampling and weighing only. Should the party of the second part desire to stockpile crude ore off the demised premises for a temporary period not to exceed one year, the commissioner of natural resources may prescribe the method of removal and the method of sampling and weighing such crude ore for the purpose of determining the amount of royalty due.

Subd. 25. Right to enter, inspect, and survey. The party of the first part shall have the right to enter upon and into said premises at any time, and to inspect and survey the same, and to measure the quantity of ore which shall have been mined or removed therefrom, not unreasonably hindering or interrupting the operations of the part.......... of the second part.

The part.......... of the second part shall provide, upon written request from the commissioner of natural resources, a suitable room in the dry or wash house or in some other suitable place on said premises, with water, light and heat free, for the use of the commissioner or agents thereof in the work of inspection on said premises, such room to be at least equal in size and equipment to that customarily furnished for the use of the mining captain or superintendent at mines comparable to the mine or mines on said premises. The commissioner or agents thereof shall have the right to enter and inspect at any time any plant where ore from said land is treated or beneficiated, and to take such samples and make such tests as may be necessary to determine the effects of such treatment or beneficiation. In case ore from more than one state mining unit or other property is treated or beneficiated at the same plant, the commissioner may appoint such special inspectors for such plant as the commissioner deems necessary to insure proper accounting and protect the interests of the state, and the part.......... of the second part shall reimburse the state monthly for the cost of all such inspection service, upon notification thereof by the commissioner.

Subd. 26. Required submissions. In addition to other reports or statements required hereunder, the part.......... of the second part shall furnish the commissioner of natural resources with the following:

(1) Copies of all exploration reports, concentrating plant reports, mine maps, analysis maps, cross sections and plans of development made and used in the operations on said leased premises;

(2) At least a quarter portion of all exploration samples, and, when requested by the commissioner in writing, a quarter portion of mine or mill samples;

(3) A monthly report showing the estimated weight and analysis of all ore material stockpiled according to each classification, whether merchantable, concentratable, or nonmerchantable;

(4) A monthly report showing the estimated weight and analysis of concentrated ore when stockpiled on state-owned land;

(5) A monthly report of all ore beneficiated, showing the tonnage and analysis of crude ore treated, the tonnage and analysis of concentrates recovered, and a record of any analysis made of tailings and rejects;

(6) Not later than February 1st of each year during said term, a summary statement of the tonnage of all iron ore and other iron-bearing material mined on said land during the previous calendar year under each schedule or classification, showing the average analysis of iron, silica, phosphorus, alumina, and manganese on all merchantable ore, such analysis as the commissioner may require on other iron-bearing material, and such other information as to the grade, character and disposition of such ore and other material as the commissioner may direct.

Subd. 27. Payment of taxes. The part.......... of the second part further covenant.......... and agree .......... to pay all taxes, general and specific, which may be assessed against said land and the improvements thereon made, used or controlled by said part.......... of the second part, and the iron ore product thereof, and any personal property thereat owned, used, or controlled by the part.......... of the second part, in all respects as if said land was owned in fee by the part.......... of the second part.

Subd. 28. Operational requirements. It is further understood and agreed as follows:

(1) The part........... of the second part will open, use and work the mine or mines on said land in such manner only as is usual and customary in skillful and proper mining operations of similar character when conducted by the proprietors on their own land and in accordance with the requirements, methods, and practices of good mining engineering, and in such manner as not to cause any unnecessary or unusual permanent injury to such mine or mines or inconvenience or hindrance in the subsequent operation of the same or in the development, mining, or disposal of any iron ore or other valuable mineral left on or in said land.

(2) Subject to the approval of the commissioner of natural resources, all iron ore and other material produced or accumulated in connection with any operations hereunder and not otherwise lawfully disposed of shall be deposited or disposed of by the part............. of the second part at such places and in such manner as will not hinder or embarrass such subsequent operations or activities; provided, that any such material containing iron or other minerals in such quantity or form as to have present or potential value shall be deposited only on the land covered by this lease, or on other land belonging to the state and available for the purpose, unless the commissioner of natural resources shall approve in writing its disposal in some other manner.

(3) Land conveyed to the state upon condition that it shall be used for the storage of iron ore or other materials having present or potential value belonging to the state, subject to termination or reversion of title when no longer needed or used for that purpose, shall be deemed suitable and available therefor. The commissioner may accept such a conveyance in behalf of the state if the commissioner determines that the conditions thereof conform with the foregoing provisions and will fully protect the interests of the state in the materials to be so stored, but no consideration shall be paid for such conveyance unless authorized by law. The existence of mineral reservations with rights to use or destroy the surface in connection therewith, shall not prevent lands being deemed suitable and available if the commissioner finds that the lands are located off the generally recognized limits of the iron formation, and the commissioner finds that no minerals of any present or foreseeable commercial value are known to exist thereon. The provisions of section 500.20, shall not apply to any conveyance of land to the state pursuant to this subdivision and shall not limit the duration of any covenant, condition, restriction, or limitation created by any such conveyance.

Subd. 29. Construction; liability to third parties. It is understood and agreed that in case any interest in the land covered by this lease or in any minerals therein is owned by anyone other than the state, this lease shall not be construed as authorizing any invasion of or trespass upon such other interest, that in case it shall be necessary to make use of any such other interest in connection with any operations hereunder, the part........... of the second part shall obtain all necessary legal rights therefor before proceeding therewith, that the part........... of the second part shall be liable for all damages to any such other interest caused by any operations hereunder, and that the state shall not incur or be subject to any liability therefor.

Subd. 30. Supplemental agreement. In case it shall become impossible or impracticable at any time during the term of this lease to comply with the provisions hereof relating to sampling, analysis, shipping, or weighing of ore, or in case methods for any of said operations shall be developed which appear to be superior to those herein prescribed and which will not result in any loss or disadvantage to the state hereunder, the commissioner of natural resources, with the approval of the Executive Council, may make a supplemental agreement with the part..... of the second part, modifying this lease so as to authorize the adoption of such other methods for any of said operations so far as deemed expedient.

Subd. 31. Remittances. All remittances by the part..... of the second part hereunder shall be made payable to the commissioner of management and budget and shall be transmitted to the commissioner of natural resources, who shall audit the same, take such action as may be necessary on account of any error or discrepancy discovered, and deposit all remittances found due with the commissioner of management and budget.

Subd. 32. Lien. The party of the first part reserves and shall at all times have a lien upon all ore mined and upon all improvements made by the part..... of the second part upon the land covered by this lease for any unpaid sums due hereunder.

Subd. 33. Voluntary termination. The part..... of the second part shall have the right at any time to terminate this lease in so far as it requires the part..... of the second part to mine ore on said land, or to pay royalty therefor, by delivering written notice of such intention to terminate to the commissioner of natural resources, who shall in writing acknowledge receipt of such notice, and this lease shall terminate 60 days after such delivery unless such notice is revoked by the part..... of the second part by further written notice delivered to the commissioner before the expiration of said 60 days, and all arrearages and sums which shall be due under this lease up to the time of such termination shall be paid upon settlement and adjustment thereof by the part..... of the second part.

Subd. 34. Cancellation. This lease is granted upon the express condition that if any sum owing hereunder by the part...... of the second part for rental, royalty, taxes, or otherwise shall remain unpaid after the expiration of 60 days from the time when the same became payable as herein provided, or in case the part..... of the second part or any agent or servant thereof shall knowingly or willfully make any false statement in any statement, report, or account submitted to the state or to the commissioner of natural resources or any agents of the commissioner pertaining to any matter hereunder, or in case the part..... of the second part shall fail to perform any of the covenants or conditions herein expressed to be performed by said part..... of the second part, then it shall be the duty of the commissioner of natural resources to cancel this lease, first having mailed or delivered to the part...... of the second part at least 20 days' notice in writing thereof, whereupon this lease shall terminate at the expiration of said 20 days, and the party of the first part shall reenter and again possess said premises as fully as if no lease had been given to the part..... of the second part, and the part..... of the second part and all persons claiming under such part..... shall be wholly excluded therefrom except as hereinafter provided, but such termination and reentry shall not relieve the part..... of the second part from any payment or other liability thereupon or theretofore incurred hereunder.

Subd. 35. Surrender after termination. It is mutually agreed that upon the termination of this lease, whether by expiration of the term thereof or by act of either party, the part..... of the second part shall have 90 days thereafter in which to remove all equipment, materials, railroad tracks, structures, and other property placed or erected by the part..... of the second part upon said land, and any such property not removed within said time shall become the property of the party of the first part; but the part..... of the second part shall not remove or impair any supports placed in any mine or mines on said land, or any timber or frame work necessary to the use or maintenance of shafts or other approaches to such mine or mines or tramways within the same. Subject thereto, it is understood and agreed that upon the termination of this lease by expiration of the term thereof or otherwise, the part.... of the second part will quietly and peaceably surrender possession of the land covered thereby to the party of the first part.

Subd. 36. Binding effect. The covenants, terms and conditions of this lease shall run with the land and shall extend to and bind all assignees and other successors in interest of the part..... of the second part.

Subd. 37. Enabling provisions. The provisions of this section relating to the contents of mining leases shall be deemed to be enabling provisions, and the respective officers and agencies of the state concerned therewith shall have all the authority, powers, and duties required for the execution and administration thereof.

Subd. 38. Lease modification. Any state iron ore mining lease heretofore or hereafter issued and in force may be modified by the commissioner of natural resources, with the approval of the Executive Council, upon application of the holder of the lease, by written agreement with the holder, so as to conform with the provisions of the laws in force at the time of such application with respect to the methods of shipping, weighing, and analyzing ore and computing royalty thereon, the time of payment of rental and royalty, the beneficiation or treatment of iron ore and the disposal of concentrates and residues therefrom, the stockpiling, depositing, or disposal of iron ore or other material, and the making of statements and reports pertaining to said matters.

Subd. 39. Stockpiling on conveyed land. Any iron ore or other material which is subject to stockpiling under a state iron ore mining lease heretofore issued and in force on April 20, 1951, may, with the approval of the commissioner of natural resources, be stockpiled on land conveyed to the state for the purpose, subject to the provisions of subdivision 28.

History: (6409) 1921 c 412 s 7; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 5; 1951 c 616 s 1-3; 1953 c 421 s 1; 1953 c 552 s 1-3; 1955 c 575 s 1; 1957 c 688 s 1; 1959 c 536 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1983 c 216 art 1 s 17; 1986 c 444; 1991 c 194 s 4; 1998 c 254 art 1 s 107; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 93.201 — ROYALTIES FOR TACONITE CONCENTRATES.

Subdivision 1. Royalty on certain concentrates produced from taconite ore. All ores or concentrates shipped from the lands covered by any lease under section 93.20 shall be classified and paid for under and in accordance with the particular schedule of said law properly applicable thereto. The royalty provided for taconite concentrates in section 93.20, schedule 7, shall be applicable to concentrates produced from taconite ores which, in accordance with good engineering and metallurgical practice, require treatment by fine grinding, magnetic separation, flotation, or some other method or methods other than or in addition to one or more of the methods specified in schedules 1 to 6, inclusive, of said section to make them suitable for blast furnace use.

Subd. 2. Alternate royalty determination. In lieu of payment of such royalty on the taconite concentrates, royalty payments may be made on the taconite ore as defined herein. The method of computing the weight and the royalty rate per ton on such taconite ore shall be determined by agreement between the holder of the lease and the commissioner of natural resources. In case they are unable to agree, each shall choose an arbitrator, and the two thus selected shall choose a third. The decision of the arbitrators or any two of them shall be final and binding on the parties in interest. The agreement or the decision of the arbitrators shall be attached as a supplement to the lease. The holder of the lease shall reimburse the state for all costs and expenses incurred in connection with the determination of weight of taconite ore.

Taconite ore shall be understood to mean a ferruginous chert or ferruginous slate in the form of compact siliceous rock, in which the iron oxide is so finely disseminated that substantially all of the iron-bearing particles of merchantable grade are smaller than 20 mesh.

Subd. 3. Applicability. The provisions of subdivisions 1 and 2 for payment of royalty on taconite ore shall apply to existing leases as well as subsequent leases, subject to vested rights, if any, of the holders of existing leases.

History: 1943 c 233 s 3; 1949 c 616 s 1,2; 1957 c 158 s 1; 1969 c 1129 art 10 s 2



Section 93.21 — EXECUTION OF LEASE.

The lease provided for in section 93.20 shall be signed by the commissioner for and in behalf of the state and shall be signed by the party of the second part in the presence of two witnesses, and the signatures and execution of the same by the party of the second part shall be duly acknowledged.

History: (6410) 1921 c 412 s 8; 1925 c 395; 1927 c 389 s 1; 1986 c 444; 2000 c 495 s 17



Section 93.22 — DISPOSITION OF PAYMENTS.

Subdivision 1. Generally. (a) All payments under sections 93.14 to 93.285 shall be made to the Department of Natural Resources and shall be credited according to this section.

(b) Twenty percent of all payments under sections 93.14 to 93.285 shall be credited to the minerals management account in the natural resources fund as costs for the administration and management of state mineral resources by the commissioner of natural resources.

(c) The remainder of the payments shall be credited as follows:

(1) if the lands or minerals and mineral rights covered by a lease are held by the state by virtue of an act of Congress, payments made under the lease shall be credited to the permanent fund of the class of land to which the leased premises belong;

(2) if a lease covers the bed of navigable waters, payments made under the lease shall be credited to the permanent school fund of the state;

(3) if the lands or minerals and mineral rights covered by a lease are held by the state in trust for the taxing districts, payments made under the lease shall be distributed annually on the first day of September to the respective counties in which the lands lie, to be apportioned among the taxing districts interested therein as follows: county, three-ninths; town or city, two-ninths; and school district, four-ninths;

(4) if the lands or mineral rights covered by a lease became the absolute property of the state under the provisions of chapter 84A, payments made under the lease shall be distributed as follows: county containing the land from which the income was derived, five-eighths; and general fund of the state, three-eighths; and

(5) except as provided under this section and except where the disposition of payments may be otherwise directed by law, payments made under a lease shall be paid into the general fund of the state.

Subd. 2. [Repealed, 1Sp2003 c 9 art 5 s 37]

History: (6411) 1921 c 412 s 9; 1925 c 395; 1927 c 389 s 1; 1973 c 492 s 14; 2000 c 495 s 18; 1Sp2001 c 6 art 1 s 1; 2007 c 57 art 1 s 78



Section 93.222 — TACONITE IRON ORE SPECIAL ADVANCE ROYALTY ACCOUNT.

The taconite iron ore special advance royalty account is created as an account in the state treasury for disposal of certain mineral lease money received under the terms of extension agreements adopted under section 93.193, relating to state iron ore or taconite iron ore mining leases. The principal of the account is distributed under the terms of the extension agreements to the account or entity entitled by applicable law and lease terms to receive the income from the class of land being leased. Interest accruing from investment of the account remains with the account until distributed as provided in this section. The interest accrued through June 30 under each extension agreement is distributed annually, as soon as possible after June 30, to the account or entity entitled by applicable law and lease terms to receive the income from the class of land being leased in the same proportion that the total acres included in a particular class of land bears to the total acreage of the leased land covered by each extension agreement. Money in the taconite iron ore special advance royalty account is appropriated for distribution as provided in this section.

History: 1989 c 335 art 1 s 80



Section 93.2235 — TACONITE MINING GRANTS; APPROPRIATIONS.

Subdivision 1. Commissioner. The commissioner shall establish a program to award grants to taconite mining companies for:

(1) taconite pellet product improvements;

(2) value-added production of taconite iron ore; or

(3) cost-savings production improvements at Minnesota taconite plants.

An amount equal to the sum of money transferred to the general fund under section 93.223, subdivision 1, reduced by $100,000, is annually appropriated from the general fund to the commissioner for the purposes of this section.

Subd. 2. Coleraine laboratory. The director of the Coleraine laboratory shall establish a program to award grants for the purpose of transferring technology from the Coleraine laboratory to taconite mining companies for:

(1) taconite pellet product improvements;

(2) value-added production of taconite iron ore; or

(3) cost-savings production improvements at Minnesota taconite plants.

An amount equal to the sum of money transferred to the general fund under section 93.223, subdivision 2, is annually appropriated from the general fund to the Board of Regents of the University of Minnesota for the purposes of this section.

History: 1Sp2001 c 6 art 1 s 3; 2002 c 220 art 8 s 11; 2014 c 275 art 1 s 14



Section 93.2236 — MINERALS MANAGEMENT ACCOUNT.

(a) The minerals management account is created as an account in the natural resources fund. Interest earned on money in the account accrues to the account. Money in the account may be spent or distributed only as provided in paragraphs (b) and (c).

(b) If the balance in the minerals management account exceeds $3,000,000 on March 31, June 30, September 30, or December 31, the amount exceeding $3,000,000 must be distributed to the permanent school fund, the permanent university fund, and taxing districts as provided in section 93.22, subdivision 1, paragraph (c). The amount distributed to each fund must be in the same proportion as the total mineral lease revenue received in the previous biennium from school trust lands, university lands, and lands held by the state in trust for taxing districts.

(c) Subject to appropriation by the legislature, money in the minerals management account may be spent by the commissioner of natural resources for mineral resource management and projects to enhance future mineral income and promote new mineral resource opportunities.

History: 1Sp2005 c 1 art 2 s 77; 2012 c 272 s 23; 2016 c 189 art 3 s 32



Section 93.245 — MINING OF MINERALS OTHER THAN IRON ORE.

(a) If a mineral other than iron ore or taconite ore is found on or in a mining unit covered by a state iron ore or taconite iron ore mining lease, the state lessee may apply to the commissioner of natural resources for a negotiated lease to explore for, mine, and remove the mineral. The terms and conditions under which the mineral may be mined or products recovered shall be as agreed upon by the commissioner and the state lessee. A mineral lease for ores other than iron ore or taconite iron ore must comply with section 93.25 and rules adopted thereunder.

(b) The right is reserved to the state to reject any or all applications for a negotiated lease under paragraph (a). The state may lease, under section 93.25 and rules adopted thereunder, any minerals other than iron ore or taconite iron ore on or in a mining unit covered by a state iron ore or taconite iron ore mining lease.

History: 2000 c 495 s 19



Section 93.25 — ORES OTHER THAN IRON; LEASES.

Subdivision 1. Leases. The commissioner may issue leases to prospect for, mine, and remove minerals other than iron ore upon any lands owned by the state, including trust fund lands, lands forfeited for nonpayment of taxes whether held in trust or otherwise, and lands otherwise acquired, and the beds of any waters belonging to the state. For purposes of this section, iron ore means iron-bearing material where the primary product is iron metal.

Subd. 2. Lease requirements. All leases for nonferrous metallic minerals or petroleum must be approved by the Executive Council, and any other mineral lease issued pursuant to this section that covers 160 or more acres must be approved by the Executive Council. The rents, royalties, terms, conditions, and covenants of all such leases shall be fixed by the commissioner according to rules adopted by the commissioner, but no lease shall be for a longer term than 50 years, and all rents, royalties, terms, conditions, and covenants shall be fully set forth in each lease issued. The rents and royalties shall be credited to the funds as provided in section 93.22.

Subd. 3. Effect. The provisions of this section shall not be deemed to repeal or supersede any other applicable provision of law, but shall be supplementary thereto.

History: (6414) 1921 c 412 s 12; 1925 c 395 s 1; 1927 c 389 s 1; 1949 c 565 s 1; 1953 c 538 s 1; 1985 c 248 s 70; 1986 c 444; 1993 c 113 art 1 s 2; 2000 c 495 s 20,21



Section 93.26 — LEASES TO BE FILED.

All leases, with the names and post office addresses of all parties in interest, issued by the commissioner under authority of sections 93.14 to 93.285, before delivery shall be duly filed for record in the commissioner's office. A certificate of filing showing the date of filing shall be endorsed on each lease.

History: (6415) 1921 c 412 s 13; 1925 c 395 s 1; 1927 c 389 s 1; 1986 c 444; 2000 c 495 s 22



Section 93.27 — ASSIGNMENTS, AGREEMENTS, OR CONTRACTS AFFECTING LEASES; FILING.

All assignments, agreements, or contracts, underlying, overriding, or operating agreements affecting a lease shall be made in writing and signed by both parties thereto, witnessed by two witnesses, and properly acknowledged and contain the post office addresses of all parties having an interest; and when so executed presented in triplicate to the commissioner for filing of record. A certificate of filing showing the date of filing shall be endorsed on the assignments, agreements, contracts, underlying, overriding, or operating agreements, a copy of which then shall be returned to the party entitled thereto.

History: (6416) 1921 c 412 s 14; 1925 c 395; 1927 c 389 s 1; 1941 c 546 s 6; 1986 c 444; 2000 c 495 s 23



Section 93.28 — APPROVAL OF INSTRUMENTS.

All instruments by virtue of which the title to a lease herein provided for is in any way affected shall receive the approval of the commissioner, which approval shall be endorsed thereon, and the instrument when so approved shall be duly filed as provided in section 93.27.

History: (6417) 1921 c 412 s 15; 1925 c 395; 1927 c 389 s 1; 1941 c 546 s 7; 2000 c 495 s 24



Section 93.285 — STOCKPILED IRON ORE.

Subdivision 1. Definition. "Stockpiled iron ore" as used in this section means any artificial pile or other accumulation of any type of iron-bearing material, whether in its natural state or the product or residue of treatment of beneficiation, belonging to the state or in which the state has an interest.

Subd. 2. Inclusion in mining unit. In case any stockpiled iron ore is situated on land designated or suitable for designation as a mining unit under section 93.15, the stockpiled ore may, in the discretion of the commissioner of natural resources, be included in the unit by inserting a description of the ore in the designation of the unit. Otherwise the ore shall not be considered as included in the unit. Upon the inclusion of the ore in the unit, it shall be subject to all provisions of law relating to the sale, issuance, terms, and conditions of a lease covering the unit and other matters pertaining thereto, so far as applicable.

Subd. 3. Stockpile mining unit. (a) Any stockpiled iron ore, wherever situated, may, in the discretion of the commissioner of natural resources, be designated as a stockpile mining unit for disposal separately from ore in the ground, such designation to be made according to section 93.15, so far as applicable.

(b) The commissioner may lease the mining unit at public or private sale for an amount and under terms and conditions prescribed by the commissioner. The lease term may not exceed 25 years. The amount payable for stockpiled iron ore material shall be at least equivalent to the minimum royalty that would be payable under section 93.20.

Subd. 4. [Repealed, 2000 c 495 s 53]

Subd. 5. [Repealed, 2000 c 495 s 53]

History: 1945 c 342 s 1; 1951 c 520 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 25,26



Section 93.33 — SURFACE OF LAND MAY BE LEASED.

Subdivision 1. Purposes of lease. The commissioner may, at public or private vendue and at such prices and upon such terms and conditions as prescribed, lease the surface of any unsold state lands for the purpose of stockpiling, storing, handling, or depositing thereon any ore, ore material, stripping, or waste taken from other state lands which may be under state mineral lease, and remove therefrom any such ore, or material, stripping, or waste taken from such other state land and stocked, stored, handled, or deposited thereon; provided, that the rights of the state and of the lessee under the lease herein authorized as to the ownership, lien, and right of removal and all other rights in and to the materials placed thereon from the lands under such state mineral lease shall be and remain in all respects the same as though such materials had been stockpiled, stored, handled, or deposited on the land covered by such state mineral lease; that any such lease shall be made for a term no longer than the then remaining unexpired term of such state mineral lease and shall in any and all events terminate with the termination of such state mineral lease for any cause, and any material remaining on the land at the termination of such state mineral lease, or at the earlier termination of the lease herein authorized, shall belong to the state of Minnesota; and that all such leases shall be made subject to leasing the land for mineral purposes under legal provisions.

Subd. 2. Receipts placed to credit of certain funds. All money received from leases granted under this section shall be credited to the fund to which the leased land belongs and all royalties and proceeds which shall be received by the state for any material stockpiled or stored thereon and later removed shall be credited on the state mineral lease covering the lands from which such ore was originally taken.

History: (6423, 6424) 1919 c 213 s 1,2; 1986 c 444



Section 93.335 — STATE LANDS, MINERALS, MINERAL RIGHTS ACQUIRED UNDER TAX LAWS.

Subdivision 1. Lands held in trust for taxing districts; lease terms and conditions. Mining leases issued as provided by sections 93.14 to 93.33, except as otherwise specifically provided under this section, shall be subject to all the terms, conditions, and provisions of sections 93.14 to 93.33, regardless of whether or not the lands or minerals and mineral rights are held in trust for taxing districts.

Subd. 2. Undivided interests; amendment of leases. If the interest in lands or minerals and mineral rights acquired by the state under the tax laws is an undivided part of the whole interest therein, the quarterly and annual rentals and minimum royalty to be bid and paid to the state upon the leasing thereof shall be such proportion of the amounts stipulated in the laws under which such leases are executed as the undivided part owned by the state bears to the whole interest in such lands, or minerals and mineral rights. The specification in any such lease issued in the form provided by such sections that the interest covered thereby is a fractional undivided interest shall be a sufficient statement that the quarterly rentals, annual rentals, and minimum royalties to be paid thereunder shall be such proportion of the amount stated in the lease as the undivided interest covered thereby bears to the whole interest in such lands or minerals and mineral rights.

If it shall be determined by final judgment or decree that the interest owned by the state in any tract of land covered by any iron ore or taconite iron ore mining lease issued pursuant to this section is less than that described in said lease, such lease, upon application by the lessee to the commissioner of natural resources, shall be amended in such form as the attorney general shall approve to delete the interest not owned by the state as determined by said judgment or decree. The lessee shall be entitled to a credit against royalties which shall thereafter become due pursuant to said lease for all moneys previously paid to the state for such deleted interest.

Subd. 3. Lease to be for mineral rights only in certain cases. If, because of having sold the surface of such lands, reserving the minerals and mineral rights, or from any other cause, the state owns only the minerals and mineral rights in any lands leased hereunder, the commissioner of natural resources shall confine such lease to such minerals and mineral rights. The amount of the quarterly rentals, annual rentals, and minimum royalties to be bid and paid to the state upon such leases shall not be reduced by reason of that fact, and the lessee shall acquire all such rights to use the surface of such lands as were reserved or are owned by the state under its reservation of minerals and mineral rights. Any specification of rights to the surface in such lease shall be construed as limited by this subdivision.

Subd. 4. [Repealed, 2000 c 495 s 53]

Subd. 5. [Repealed, 2000 c 495 s 53]

History: 1943 c 287; 1949 c 587 s 1; 1951 c 451 s 1; 1959 c 158 s 11; 1963 c 685 s 1; 1967 c 152 s 1; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1987 c 404 s 116; 1989 c 335 art 4 s 30; 1990 c 391 art 8 s 19; 2000 c 495 s 27



Section 93.34 — UNLAWFUL TO MINE UNDER PUBLIC WATERS.

Subdivision 1. [Repealed, 2000 c 495 s 53]

Subd. 2. Draining of meandered public lake for mineral purposes forbidden. It shall be unlawful for any individual, copartnership, or corporation to drain any meandered public lake for the purpose of mining of minerals without first having received the consent of the Executive Council.

Subd. 3. [Repealed, 2000 c 495 s 53]

History: (6425, 6426, 6427) 1915 c 78 s 1-3; 1979 c 102 s 13



Section 93.41 — STATE-OWNED IRON-BEARING MATERIALS.

Subdivision 1. Use for road construction and other purposes. In case the commissioner of natural resources shall determine that any paint rock, taconite, or other iron-bearing material belonging to the state is needed and suitable for use in the construction or maintenance of any road, tailings basin, settling basin, dike, dam, bank fill, or other works on public or private property, and that such use would be in the best interests of the public, the commissioner may authorize the disposal of such material therefor as hereinafter provided.

Subd. 2. Materials subject to state iron ore mining lease. If such material is subject to an existing state iron ore mining lease or located on property subject to an existing state iron ore mining lease, the commissioner, by written agreement with the holder of the lease, may authorize the use of the material for any purpose specified in subdivision 1 that will facilitate the mining and disposal of the iron ore therein on such terms as the commissioner may prescribe consistent with the interests of the state, or may authorize the holder of the lease to dispose of the material otherwise for any purpose specified in subdivision 1 upon payment of an amount therefor equivalent to the royalty that would be payable under the terms of the lease if the material were shipped or otherwise disposed of as iron ore, but not less than the applicable minimum rate prescribed by section 93.20.

Subd. 3. Issuance of leases, royalties. If such material, whether in the ground or in stockpile, is not subject to an existing lease, the commissioner may issue leases for the taking and removal thereof for the purposes specified in subdivision 1 in like manner as provided by section 92.50 for leases for the taking and removal of sand, gravel, and other materials specified in said section, and subject to all the provisions thereof, so far as applicable.

Subd. 4. Sale of stockpiled iron-bearing material in place. If such material is in stockpile and is not subject to an existing lease, the commissioner may sell stockpiled iron-bearing material in place. The sale must be to a person holding an interest in the surface of the property upon which the stockpile is located or to a person holding an interest in publicly or privately owned stockpiled iron-bearing material located in the same stockpile.

History: 1951 c 452 s 1; 1953 c 550 s 1,2; 1969 c 1129 art 10 s 2; 1986 c 444; 1989 c 116 s 1; 1997 c 231 art 8 s 1



Section 93.43 — LEASES TO NONFERROUS METALLIC MINERALS PRODUCERS.

(a) The business of mining, producing, or beneficiating nonferrous metallic minerals is declared to be in the public interest and necessary to the public welfare, and the use of property therefor is declared to be a public use and purpose.

(b) The commissioner of natural resources is authorized to grant permits, licenses, or leases on and across lands owned by the state to any corporation or association engaged in the business of or preparing to engage in the business of mining, producing, or beneficiating nonferrous metallic minerals for pipe lines, pole lines, conduits, sluiceways, roads, railroads, tramways, or flowage, and to lease any lands owned by the state to any such corporation or association for the depositing of stripping, lean ores, tailings, or waste products of such business.

(c) The commissioner of natural resources is also authorized to license the flooding of state lands in connection with any permit or authorization for the use of public waters issued by the legislature or by the commissioner pursuant to law. The permits, licenses, and leases shall be upon the conditions, for the consideration, and for the period of time as the commissioner may determine.

(d) The county auditor, with the approval of the county board, is authorized to grant permits, licenses, or leases for all such purposes of or across tax-forfeited lands held by the state in trust for any and all taxing districts, upon the conditions, for the considerations, and for the period of time as the county board may determine. Any proceeds from granting the permits, licenses, or leases by the county auditor shall be apportioned and distributed as other proceeds from the sale or rental of tax-forfeited lands.

History: 1967 c 557 s 1; 1969 c 1129 art 10 s 2; 2000 c 495 s 28



Section 93.44 — DECLARATION OF POLICY.

In recognition of the effects of mining upon the environment, it is hereby declared to be the policy of this state to provide for the reclamation of certain lands hereafter subjected to the mining of metallic minerals or peat where such reclamation is necessary, both in the interest of the general welfare and as an exercise of the police power of the state, to control possible adverse environmental effects of mining, to preserve the natural resources, and to encourage the planning of future land utilization, while at the same time promoting the orderly development of mining, the encouragement of good mining practices, and the recognition and identification of the beneficial aspects of mining.

History: 1969 c 774 s 1; 1983 c 270 s 1



Section 93.45 — IRON RANGE TRAIL.

Subdivision 1. Establishment. In recognition of the unique combination of cultural, geological, industrial, historical, recreational, and scenic characteristics of Minnesota's iron ranges, an "Iron Range Trail" is hereby established on the Vermilion, Mesabi, and Cuyuna iron ranges and at related points on Lake Superior. The commissioner of natural resources shall establish, develop, and maintain the trail, and related places of interest under the commissioner's jurisdiction and control, for the purposes specified in this subdivision. The trail need not be continuous between or within ranges and related points, but shall be developed as a coordinated unit and for multiple use. The commissioner, in cooperation with other state agencies, local governments, and private organizations and individuals shall mark and, where necessary, interpret places of cultural, geological, industrial, historical, recreational, and scenic interest. In cooperation with state and local road authorities, local governments, and private organizations and individuals, the commissioner also shall mark access, where available, to these places of interest from public roads and highways.

Subd. 2. Commissioner's powers; contract terms. The commissioner may acquire by gift or purchase necessary trail easements and related interest in and across lands not under the commissioner's jurisdiction and control. The commissioner also may enter into contracts, leases, or other agreements with the operator or the owner of active or inactive mine areas and with the person having the right of possession thereof for the use and development of these areas for Iron Range Trail purposes. The commissioner may develop, maintain, and operate such areas or may enter into contracts with third parties for the development, maintenance, or operation of the areas. If the commissioner enters into such a contract with a third party, the contract shall provide that the operator, owner and any person entitled to possession or control of the area shall be held harmless and indemnified by the third party from and against any and all claims for injuries or damage to person or property, from such use or development. Nothing in this section prohibits a person from asserting any claim for alleged damages brought pursuant to section 3.732 or 3.736.

History: 1969 c 774 s 2; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1980 c 509 s 23; 1Sp1981 c 4 art 2 s 9; 1986 c 444



Section 93.46 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 93.46 to 93.51, the terms defined in this section have the meanings given to them.

Subd. 2. Mining area. "Mining area" or "area subjected to mining" means any area of land from which material is hereafter removed in connection with the production or extraction of metallic minerals or peat, the lands upon which material from such mining is hereafter deposited, the lands upon which beneficiating plants and auxiliary facilities are hereafter located, the lands upon which the water reservoirs used in the mining process are hereafter located, and auxiliary lands which are hereafter used or intended to be used in a particular mining operation.

Subd. 3. Mine waste. "Mine waste" means any material, including but not limited to surface overburden, rock, lean ore, or tailings which in the process of mining and beneficiation has been removed from the earth and stored elsewhere on the surface.

Subd. 4. [Repealed, 1973 c 526 s 8]

Subd. 5. Department. "Department" means the Department of Natural Resources.

Subd. 6. Operator. "Operator" means any owner or lessee of mineral rights or peat rights engaged in or preparing to engage in mining operations with respect thereto.

Subd. 7. Person. "Person" includes firms, partnerships, corporations, and other groups.

Subd. 8. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 9. Lean ore stockpile removal. "Lean ore stockpile removal" means the mining and processing of low-grade mineralized material from stockpiles for the purpose of extracting iron.

Subd. 10. Scram mining. "Scram mining" means a mining operation that produces natural iron ore, natural iron ore concentrates, or taconite ore as described in section 93.20, subdivisions 12 to 18, from previously developed stockpiles, tailing basins, underground mine workings, or open pits and that involves no more than 80 acres of land not previously affected by mining, or more than 80 acres of land not previously affected by mining if the operator can demonstrate that impacts would be substantially the same as other scram operations. "Land not previously affected by mining" means land upon which mine wastes have not been deposited and land from which materials have not been removed in connection with the production or extraction of metallic minerals.

History: 1969 c 774 s 3; 1969 c 1129 art 10 s 2; 1973 c 526 s 1; 1983 c 270 s 2,3; 1993 c 113 art 4 s 1; 2013 c 114 art 4 s 62



Section 93.461 — PEAT INCLUDED IN MINE LAND RECLAMATION.

Sections 93.46 to 93.51 apply to peat in the same manner as to metallic minerals, to the greatest extent practicable, with the following exceptions:

(a) For the purposes of sections 93.46 to 93.51, "peat mining" means the removal of peat for commercial purposes, including activities associated with the removal. "Peat mining" does not include removal of peat which is incidental to the harvesting of an agricultural or horticultural crop, or to mining of a metallic mineral that is subject to a mine land reclamation rule and a permit to mine.

(b) No permit to mine peat is required under section 93.481 until 180 days after the effective date of rules promulgated to regulate peat mining and reclamation. The rules shall be adopted by July 1, 1985.

(c) No permit is required for a peat mining operation of 40 acres or less, unless the commissioner determines that there is potential for significant environmental effects which may result from the peat mining operation. A person intending to engage in or carry on a peat mining operation of 40 acres or less, if the intended operation involves removal of more than 1,000 tons of air-dried peat per year, shall notify the commissioner in writing before beginning any mining, specifying the legal description of the tract to be mined and the mining methods to be used. Within 20 days after receipt of written notice of intent to mine such a tract, or after receiving additional information requested, the commissioner shall notify the person of the decision to require, or not to require, a permit.

History: 1983 c 270 s 4; 1986 c 444



Section 93.47 — DUTIES AND AUTHORITY OF COMMISSIONER.

Subdivision 1. Study and survey. The commissioner shall conduct a comprehensive study and survey in order to determine, consistent with the declared policy of sections 93.44 to 93.51, the extent to which regulation of mining areas is necessary in the interest of the general welfare.

Subd. 2. Considerations. (a) In determining the extent and type of regulation required, the commissioner shall give due consideration to the effects of mining upon the following: (1) environment; (2) the future utilization of the land upon completion of mining; and (3) the wise utilization and protection of the natural resources including but not limited to the control of erosion, the prevention of land or rock slides, and air and water pollution.

(b) The commissioner also shall give due consideration to (1) the future and economic effect of such regulations upon the mine operators and landowners, the surrounding communities, and the state of Minnesota; (2) the effect upon employment in the state; (3) the effect upon the future mining and development of metallic minerals owned by the state of Minnesota and others, and the revenues received therefrom; and (4) the practical problems of the mine operators and mineral owners including, but not limited to, slope gradients as achieved by good mining or soil stabilization practices.

Subd. 3. Adoption of rules. Upon completion of the study and survey and consistent with the declared policy of sections 93.44 to 93.51, the commissioner, pursuant to chapter 14, may adopt rules pertaining to that portion of mining operations conducted subsequent to the effective date of such rules and subject to the provisions of any rights existing pursuant to any permit, license, lease or other valid existing authorization issued by the commissioner, the Pollution Control Agency or any other governmental entity, or their predecessors in office, and subject to any applicable mine safety laws or rules now existing or hereafter adopted, in regard to the following: (1) mine-waste disposal, (2) mining areas, including but not limited to plant facilities and equipment, and (3) permits to mine, as required by section 93.481. To the greatest extent possible, within the authority possessed by the commissioner, the rules so promulgated shall substantially comply with or exceed any minimum mine land reclamation requirements which may be established pursuant to a federal mine land reclamation act. The rules so promulgated also shall conform with any state and local land use planning program; provided further the commissioner shall develop procedures that will identify areas or types of areas which, if mined, cannot be reclaimed with existing techniques to satisfy the rules promulgated under this subdivision, and the commissioner will not issue permits to mine such areas until the commissioner determines technology is available to satisfy the rules so promulgated.

Subd. 4. Administration and enforcement. The commissioner shall administer and enforce sections 93.44 to 93.51 and the rules adopted pursuant hereto. In so doing the commissioner may (1) conduct such investigations and inspections as the commissioner deems necessary for the proper administration of sections 93.44 to 93.51; (2) enter upon any parts of the mining areas in connection with any such investigation and inspection without liability to the operator or landowner provided that reasonable prior notice of intention to do so shall have been given the operator or landowner; (3) conduct such research or enter into contracts related to mining areas and the reclamation thereof as may be necessary to carry out the provisions of sections 93.46 to 93.50.

Subd. 5. Plan maps. For the purpose of information and to assist the commissioner in the proper enforcement of the rules promulgated under sections 93.44 to 93.51, each operator shall within 120 days of May 28, 1969, file with the commissioner a plan map in such form as shall be determined by the commissioner showing all existing mining areas or areas subjected to mining by said operator. Annually thereafter, on or before the 15th day of March, and until the operator's reclamation or restoration plan is approved pursuant to section 93.481, the operator shall file a plan map in similar form showing any changes made during the preceding calendar year and the mining area which it is anticipated will be subjected to mining during the current calendar year. After approval of a permit to mine, the commissioner may periodically at such times as the commissioner deems necessary require additional reclamation or restoration information or plans from the operator.

History: 1969 c 774 s 4; 1973 c 526 s 2-4; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 93.48 — VARIANCE.

The commissioner may, upon application by the landowner or mine operator, modify or permit variance from the established rules adopted hereunder if it is determined that such modification or variance is consistent with the general welfare.

History: 1969 c 774 s 5; 1985 c 248 s 70; 1986 c 444



Section 93.481 — PERMIT TO MINE.

Subdivision 1. Prohibition against mining without permit; application for permit. Except as provided in this subdivision, after June 30, 1975, no person shall engage in or carry out a mining operation for metallic minerals within the state unless the person has first obtained a permit to mine from the commissioner. Any person engaging in or carrying out a mining operation as of the effective date of the rules adopted under section 93.47 shall apply for a permit to mine within 180 days after the effective date of such rules. Any such existing mining operation may continue during the pendency of the application for the permit to mine. The person applying for a permit shall apply on forms prescribed by the commissioner and shall submit such information as the commissioner may require, including but not limited to the following:

(1) a proposed plan for the reclamation or restoration, or both, of any mining area affected by mining operations to be conducted on and after the date on which permits are required for mining under this section;

(2) a certificate issued by an insurance company authorized to do business in the United States that the applicant has a public liability insurance policy in force for the mining operation for which the permit is sought, or evidence that the applicant has satisfied other state or federal self-insurance requirements, to provide personal injury and property damage protection in an amount adequate to compensate any persons who might be damaged as a result of the mining operation or any reclamation or restoration operations connected with the mining operation;

(3) an application fee of:

(i) $25,000 for a permit to mine for a taconite mining operation;

(ii) $50,000 for a permit to mine for a nonferrous metallic minerals operation;

(iii) $10,000 for a permit to mine for a scram mining operation; or

(iv) $5,000 for a permit to mine for a peat operation;

(4) a bond which may be required pursuant to section 93.49; and

(5) a copy of the applicant's advertisement of the ownership, location, and boundaries of the proposed mining area and reclamation or restoration operations, which advertisement shall be published in a legal newspaper in the locality of the proposed site at least once a week for four successive weeks before the application is filed, except that if the application is for a permit to conduct lean ore stockpile removal the advertisement need be published only once.

Subd. 2. Commissioner's review; hearing; burden of proof. Within 120 days after receiving the application, or after receiving additional information requested, or after holding a hearing as provided in this section, the commissioner shall grant the permit applied for, with or without modifications or conditions, or deny the application. If written objections to the proposed application are filed with the commissioner within 30 days after the last publication required pursuant to this section or within seven days after publication in the case of an application to conduct lean ore stockpile removal, by any person owning property which will be affected by the proposed operation or by any federal, state, or local governmental agency having responsibilities affected by the proposed operations, a public hearing shall be held by the commissioner in the locality of the proposed operations within 30 days of receipt of such written objections and after appropriate notice and publication of the date, time, and location of the hearing. The commissioner shall determine that the reclamation or restoration planned for the operation complies with lawful requirements and can be accomplished under available technology and that a proposed reclamation or restoration technique is practical and workable under available technology.

Subd. 3. Term of permit; amendment. (a) A permit issued by the commissioner pursuant to this section shall be granted for the term determined necessary by the commissioner for the completion of the proposed mining operation, including reclamation or restoration. The term of a scram mining permit for iron ore or taconite shall be determined in the same manner as a permit to mine for an iron ore or taconite mining operation.

(b) A permit may be amended upon written application to the commissioner. A permit amendment application fee must be submitted with the written application. The permit amendment application fee is ten percent of the amount provided for in subdivision 1, clause (3), for an application for the applicable permit to mine. If the commissioner determines that the proposed amendment constitutes a substantial change to the permit, the person applying for the amendment shall publish notice in the same manner as for a new permit, and a hearing shall be held if written objections are received in the same manner as for a new permit. An amendment may be granted by the commissioner if the commissioner determines that lawful requirements have been met.

Subd. 4. Revocation, modification, suspension. A permit is irrevocable during its term except as follows:

(a) The permittee has not commenced substantial construction of plant facilities or actual mining and reclamation or restoration operations covered by the permit within three years of issuance of the permit;

(b) A permit may be canceled at the request or with the consent of the permittee upon such conditions as the commissioner determines necessary for the protection of the public interests;

(c) Subject to the rights of the permittee to contest the commissioner's action under sections 14.57 to 14.59 and related sections, a permit may be modified or revoked by the commissioner in case of any breach of the terms or conditions thereof or in case of violation of law pertaining thereto by the permittee, or agents, or servants of the permittee, or in case the commissioner finds such modification or cancellation necessary to protect the public health or safety, or to protect the public interests in lands or waters against injury resulting in any manner or to any extent not expressly authorized by the permit, or to prevent injury to persons or property resulting in any manner or to any extent not so authorized, upon at least 30 days' written notice to the permittee, stating the grounds of the proposed modification or revocation or providing a reasonable time of not less than 15 days in which to take corrective action and giving the permittee an opportunity to be heard thereon;

(d) By written order to the permittee the commissioner may forthwith suspend operations under a permit if the commissioner finds it necessary in an emergency to protect the public health or safety or to protect public interests in lands or waters against imminent danger of substantial injury in any manner or to any extent not expressly authorized by the permit, or to protect persons or property against such danger, and may require the permittee to take any measures necessary to prevent or remedy such injury. No suspension order under this clause shall be in effect more than 30 days from the date thereof without giving the permittee at least ten days' written notice of the order and an opportunity to be heard thereon.

Subd. 5. Assignment. A permit may not be assigned or otherwise transferred without the written approval of the commissioner. A permit assignment application fee must be submitted with the written application. The permit assignment application fee is ten percent of the amount provided for in subdivision 1, clause (3), for an application for the applicable permit to mine.

Subd. 6. Reclamation rules required before issuance of permit to mine. Except for taconite and iron ore mining permits, no permit to mine metallic minerals may be issued by the commissioner until rules relating to reclamation of metallic mineral mine lands have been amended, or new rules adopted, under sections 93.44 to 93.51 and in the manner provided in chapter 14, for the reclamation of mine lands of the class for which the permit application is submitted. This section does not apply to metallic minerals which are mined incidentally to the mining of a mineral included in any mine land reclamation rule and covered by the permit to mine which has been issued for the mining project.

Subd. 7. Mining administration account. The mining administration account is established as an account in the natural resources fund. Fees charged to owners, operators, or managers of mines under this section and section 93.482 shall be credited to the account and are appropriated to the commissioner to cover the costs of providing and monitoring permits to mine. Earnings accruing from investment of the account remain with the account until appropriated.

History: 1973 c 526 s 5; 1982 c 424 s 130; 1983 c 270 s 5; 1986 c 444; 1993 c 113 art 4 s 2,3; 2008 c 363 art 5 s 11; 2009 c 37 art 1 s 27-30; 1Sp2011 c 2 art 4 s 8; 2013 c 114 art 4 s 63



Section 93.482 — RECLAMATION FEES.

Subdivision 1. Annual permit to mine fee. (a) The commissioner shall charge every person holding a permit to mine an annual permit fee. The fee is payable to the commissioner by June 30 of each year, beginning in 2009.

(b) The annual permit to mine fee for a taconite mining operation is $60,000 if the operation had production within the calendar year immediately preceding the year in which payment is due and $30,000 if there was no production within the immediately preceding calendar year.

(c) The annual permit to mine fee for a nonferrous metallic minerals mining operation is $75,000 if the operation had production within the calendar year immediately preceding the year in which payment is due and $37,500 if there was no production within the immediately preceding calendar year.

(d) The annual permit to mine fee for a scram mining operation is $5,000 if the operation had production within the calendar year immediately preceding the year in which payment is due and $2,500 if there was no production within the immediately preceding calendar year.

(e) The annual permit to mine fee for a peat mining operation is $1,000 if the operation had production within the calendar year immediately preceding the year in which payment is due and $500 if there was no production within the immediately preceding calendar year.

Subd. 2. Supplemental application fee for taconite and nonferrous metallic minerals mining operation. (a) In addition to the application fee specified in section 93.481, the commissioner shall assess a person submitting an application for a permit to mine for a taconite or a nonferrous metallic minerals mining operation the reasonable costs for reviewing the application and preparing the permit to mine. For nonferrous metallic minerals mining, the commissioner shall assess reasonable costs for monitoring construction of the mining facilities.

(b) The commissioner must give the applicant an estimate of the supplemental application fee under this subdivision. The estimate must include a brief description of the tasks to be performed and the estimated cost of each task. The application fee under section 93.481 must be subtracted from the estimate of costs to determine the supplemental application fee.

(c) The applicant and the commissioner shall enter into a written agreement to cover the estimated costs to be incurred by the commissioner.

(d) The commissioner shall not issue the permit to mine until the applicant has paid all fees in full. Upon completion of construction of a nonferrous metallic minerals facility, the commissioner shall refund the unobligated balance of the monitoring fee revenue.

Subd. 3. [Never effective, 2009 c 88 art 12 s 23]

History: 2009 c 37 art 1 s 31



Section 93.49 — FINANCIAL ASSURANCE OF OPERATOR.

The commissioner shall require a bond or other security or other financial assurance satisfactory to the commissioner from an operator. The commissioner shall review annually the extent of each operator's financial assurance under this section.

History: 1969 c 774 s 6; 1973 c 526 s 6; 1985 c 248 s 70; 1990 c 427 s 2



Section 93.50 — APPEAL.

Any person aggrieved by any order, ruling, or decision of the commissioner may appeal such order, ruling, or decision in the manner provided in chapter 14.

History: 1969 c 774 s 7; 1982 c 424 s 130



Section 93.51 — PENALTIES FOR VIOLATION.

Subdivision 1. Civil penalty. If any person fails to comply with any provision of sections 93.44 to 93.51, or any rules promulgated pursuant to these sections, or any permit condition required by these sections or the rules, for a period of 15 days after notice of such failure, or the expiration of time for corrective action as provided for in section 93.481, subdivision 4, such person shall be liable for a civil penalty of not more than $1,000 for each and every day of the continuance of such failure. The commissioner may assess and collect any such penalty.

Subd. 2. Criminal penalty; injunctive relief. Any person who knowingly and willfully violates or refuses to comply with any rule, decision, order or ruling of the commissioner shall upon conviction be guilty of a gross misdemeanor. At the request of the commissioner, the attorney general may institute a civil action in a district court of the state for a restraining order or injunction or other appropriate remedy to prevent or preclude a violation of the terms and conditions of any rules promulgated hereunder. The district court of the state of Minnesota in which district the mining operation affected is conducted shall have jurisdiction to issue such order or injunction or to provide other appropriate remedies.

History: 1969 c 774 s 8; 1973 c 526 s 7; 1985 c 248 s 70



Section 93.515 — OIL AND GAS WELLS; RULES RELATING TO SPACING, POOLING, AND UNITIZATION.

The commissioner of natural resources may adopt rules under chapter 14 relating to:

(1) spacing of oil and gas wells to regulate the density of drilling to prevent unnecessary draining of the reservoir and to prevent economic waste of products from wells;

(2) pooling, which is the combining of tracts and mineral interests to form a drilling or spacing unit; and

(3) unitization, which is the acquisition of the legal right to operate a whole reservoir as though all tracts overlying the reservoir were under a single lease.

History: 1993 c 113 art 4 s 4



Section 93.52 — OWNERSHIP OF SEVERED MINERAL INTERESTS.

Subdivision 1. Purpose. The purpose of sections 93.52 to 93.58 is to identify and clarify the obscure and divided ownership condition of severed mineral interests in this state. Because the ownership condition of many severed mineral interests is becoming more obscure and further fractionalized with the passage of time, the development of mineral interests in this state is often impaired. Therefore, it is in the public interest and serves a public purpose to identify and clarify these interests.

Subd. 2. Verified statement filing requirement. Except as provided in subdivision 3, from and after January 1, 1970, every owner of a fee simple interest in minerals, hereafter referred to as a mineral interest, in lands in this state, which interest is owned separately from the fee title to the surface of the property upon or beneath which the mineral interest exists, shall record in the office of the county recorder or, if registered property, in the office of the registrar of titles in the county where the mineral interest is located a verified statement, in triplicate, citing sections 93.52 to 93.58 and setting forth the owner's address, interest in the minerals, and both (1) the legal description of the property upon or beneath which the interest exists, and (2) the book and page number or the document number, in the records of the county recorder or registrar of titles, of the instrument by which the mineral interest is created or acquired. No statement may be recorded which contains mineral interests from more than one government section unless the instrument by which the mineral interest is created or acquired includes mineral interests from more than one government section. The county recorder and registrar of titles shall file with the county auditor a copy of each document so recorded within 60 days after recording in the office of county recorder or registrar of titles.

Subd. 3. Exemptions. Sections 93.52 to 93.58 do not apply to the following owners of mineral interests: the United States of America, the state of Minnesota, and any American Indian tribe or band owning reservation lands in this state.

History: 1969 c 829 s 1; 1973 c 650 art 20 s 5; 1976 c 181 s 2; 1986 c 444; 2005 c 4 s 20



Section 93.55 — FORFEITURE OF SEVERED MINERAL INTEREST.

Subdivision 1. Forfeiture; failure to record. If the owner of a mineral interest fails to record the verified statement required by section 93.52, before January 1, 1975, as to any interests owned on or before December 31, 1973, or within one year after acquiring the interests as to interests acquired after December 31, 1973, the mineral interest shall forfeit to the state after notice and opportunity for hearing as provided in this section. However, before completing the procedures set forth in subdivision 2, the commissioner of natural resources may lease the severed mineral interest as provided in subdivisions 1a and 3.

Subd. 1a. Lease of forfeited interest. If the owner of a severed mineral interest fails to record the verified statement required by section 93.52 before the dates specified in subdivision 1, the commissioner of natural resources may lease the mineral interest as provided in this subdivision and subdivision 3 before completing the procedures set forth in subdivision 2. In any lease issued under this subdivision, the commissioner shall cite, as authority for issuing the lease, this subdivision, subdivision 3, and the United States Supreme Court decision in Texaco, Inc., et al. v. Short, et al., 454 U.S. 516 (1982), where the Supreme Court determined, under Amendment XIV to the Constitution of the United States, that enactment of a state law requiring an owner of severed mineral interests to timely record a statement of claim to the mineral interests was constitutional, without individual advance notice of operation of the law, before the owner loses the mineral interests for failing to timely record the statement of claim. A lessee holding a lease issued under this subdivision may not mine under the lease until the commissioner completes the procedures set forth in subdivision 2 and a court has adjudged the forfeiture of the mineral interest to be absolute. "Mine" for the purposes of this subdivision is defined to exclude exploration activities, exploratory boring, trenching, test pitting, test shafts and drifts, and related activities.

Subd. 1b. Exemption for forfeiture. Notwithstanding subdivision 1, a severed mineral interest for which a statement was recorded as required under section 93.52, but for which no new statement was recorded when the interest was subsequently conveyed on or after December 31, 1969, but before July 1, 2007, is not subject to forfeiture if:

(1) substantial compliance can be shown as provided in subdivision 2; and

(2) a new statement is recorded within one year of any conveyance of ownership on or after July 1, 2007.

Subd. 2. Notice and hearing. The commissioner shall notify the last owner of record in either the county recorder's or registrar of titles' office of a hearing on an order to show cause why the mineral interest should not forfeit to the state absolutely. The notice shall be served in the same manner as provided for the service of summons in a civil action to determine adverse claims under chapter 559 and shall contain the following: (1) the legal description of the property upon or beneath which the interest exists; (2) a recitation that the statement of severed mineral interest either did not comply with the requirements specified by section 93.52 for such a statement or was not recorded within the time specified in this section, or both; and (3) that the court will be requested to enter an order adjudging the forfeiture of the mineral interest to be absolute in the absence of a showing that there was substantial compliance with laws requiring the registration and taxation of severed mineral interests. For the purposes of this section, substantial compliance with laws requiring the registration and taxation of severed mineral interests means: (1) that the records in the office of the county recorder or registrar of titles specified the true ownership of the severed mineral interest during the time period within which the statement of severed mineral interest should have been recorded with the county recorder or the registrar of titles, or that probate, divorce, bankruptcy, mortgage foreclosure, or other proceedings affecting the title had been timely initiated and diligently pursued by the true owner during the time period within which the severed mineral interest statement should have been recorded, and (2) that all taxes relating to severed mineral interests had been timely paid, including any taxes which would have been due and owing under section 273.165, subdivision 1, had the interest been properly recorded as required by section 93.52 within the time specified in this section. For the purposes of this section, "timely paid" means paid within the time period during which tax forfeiture would not have been possible had a real property tax been assessed against the property.

Subd. 3. Terms of lease. The commissioner may lease severed mineral interests described in subdivision 1 in the same manner as provided in section 93.335, for the lease of minerals and mineral rights becoming the absolute property of the state under the tax laws, except that no permit or lease issued pursuant to this section shall afford the permittee or lessee any of the rights of condemnation provided in section 93.05, as to overlying surface interests.

Subd. 4. Recovery of fair market value. After the mineral interest has forfeited to the state pursuant to this section, a person claiming an ownership interest before the forfeiture may recover the fair market value of the interest, either: (1) as an alternative claim raised in the hearing on the order to show cause why the mineral interest should not forfeit absolutely, with fair market value to be determined and paid as provided in this subdivision, or (2) in a separate action brought as follows. An action may be commenced within six years after entry of judgment under this section to determine the ownership and the fair market value of the mineral interests in the property both at the time of forfeiture and at the time of bringing the action. The action shall be brought in the manner provided in chapter 559, for an action to determine adverse claims, to the extent applicable. The person bringing the action shall serve notice of the action on the commissioner of natural resources in the same manner as is provided for service of notice of the action on a defendant. The commissioner may appear and contest the allegations of ownership and value in the same manner as a defendant in such actions. Persons determined by the court to be owners of the interests at the time of forfeiture to the state under this section may present to the commissioner of management and budget a verified claim for refund of the fair market value of the interest. A copy of the court's decree shall be attached to the claim. Thereupon the commissioner of management and budget shall refund to the claimant the fair market value at the time of forfeiture, which is the expiration of the period within which tax forfeiture would not have been possible had the mineral interest been properly and timely filed for record under section 93.52, or at the time of bringing the action, whichever is lesser, less any taxes, penalties, costs, and interest which could have been collected during the period following the forfeiture under this section, had the interest in minerals been valued and assessed for tax purposes at the time of forfeiture under this section. There is appropriated from the general fund to the persons entitled to a refund an amount sufficient to pay the refund.

Subd. 5. Applicability. The forfeiture provisions of this section do not apply to mineral interests valued and taxed under other laws relating to the taxation of minerals, gas, coal, oil, or other similar interests, so long as a tax is imposed and no forfeiture under the tax laws is complete. However, if the mineral interest is valued under other tax laws, but no tax is imposed, the mineral interest forfeits under this section if not recorded as required by this section.

History: 1969 c 829 s 4; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1973 c 650 art 20 s 6; 1979 c 303 art 10 s 1; 1Sp1985 c 14 art 4 s 9; 1988 c 508 s 1-3; 1989 c 277 art 2 s 2; 2005 c 4 s 21-24; 2007 c 131 art 2 s 3,4; 2009 c 101 art 2 s 109



Section 93.551 — VALIDATION OF CERTAIN STATEMENTS; CORRECTION OF CERTAIN ERRORS.

A statement of severed mineral interests which was recorded within the time limits specified by section 93.55 is validly and timely recorded even if the interest claimed by the owner does not correctly set forth the whole or fractional interest actually owned; the statement erroneously contained interests from more than one government section; the statement was not properly verified; or the interest, if registered property, was erroneously recorded with the county recorder, or, if the interest was not registered property, was recorded with the registrar of titles. The owner may record an amendment or supplement to the original statement for the purpose of correcting any or all of the errors described in this section.

History: 1979 c 303 art 10 s 2; 2005 c 4 s 25



Section 93.58 — PUBLICATION OF ACT.

Sections 93.52 to 93.58, as amended or repealed by Laws 1973, chapter 650, article 20, together with the other sections of Laws 1973, chapter 650, article 20, shall be published once during the first week of each month in a legal newspaper in each county in the months of October, November, and December of the year 1973 by the commissioner of natural resources at county expense. Sections 93.52 to 93.58 also shall be published by the commissioner of natural resources at least once in 1973 in two publications related to mining activities which have nationwide circulation. Failure to publish as herein provided shall not affect the validity of sections 93.52 to 93.58 or the other sections of Laws 1973, chapter 650, article 20.

History: 1969 c 829 s 7; 1969 c 1129 art 10 s 2; 1973 c 650 art 20 s 7



Section 93.61 — DRILL CORE LIBRARY ACCESS.

Consistent with section 13.03, subdivision 3, a person shall not be required to pay a fee to access exploration data, exploration drill core data, mineral evaluation data, and mining data stored in the drill core library located in Hibbing, Minnesota, and managed by the commissioner of natural resources. The library shall be open during regular business hours.

History: 2013 c 114 art 4 s 64






Chapter 94 — STATE LANDS

Section 94.09 — SALE AND DISPOSITION OF SURPLUS STATE-OWNED LAND.

Subdivision 1. Applicability. All tracts or lots of real property belonging to the state and under the control and supervision of the commissioner of natural resources shall be disposed of according to sections 94.09 to 94.16, unless otherwise provided by law.

Subd. 2. [Repealed, 2004 c 262 art 1 s 41]

Subd. 3. Notice to agencies; determination of surplus. The commissioner of natural resources shall send written notice to all state departments, agencies and the University of Minnesota describing any lands or tracts which may be declared surplus. If a department or agency or the University of Minnesota desires custody of the lands or tracts, it shall submit a written request to the commissioner, no later than four calendar weeks after mailing of the notice, setting forth in detail its reasons for desiring to acquire, and its intended use of, the land or tract. The commissioner shall then determine whether any of the lands described in the certifications of the heads of the departments or agencies should be declared surplus and offered for sale or otherwise disposed of by transferring custodial control to other requesting state departments or agencies or to the Board of Regents of the University of Minnesota for educational purposes, provided however that transfer to the Board of Regents shall not be determinative of tax exemption or immunity. If the commissioner determines that any of the lands are no longer needed for state purposes, the commissioner shall make findings of fact, describe the lands, declare the lands to be surplus state land, and state the reasons for the sale or disposition of the lands.

Subd. 4. [Repealed, 2004 c 262 art 1 s 41]

Subd. 5. [Repealed, 2004 c 262 art 1 s 41]

Subd. 6. [Repealed, 2004 c 262 art 1 s 41]

History: (6442) 1909 c 452 s 1; 1957 c 861 s 3; 1969 c 897 s 1; 1974 c 260 s 4; 1974 c 406 s 62; 1975 c 81 s 5; 1986 c 444; 1989 c 335 art 1 s 81; 1994 c 632 art 2 s 22; 2004 c 262 art 1 s 32,33



Section 94.10 — SURVEYS, APPRAISALS, AND SALE.

Subdivision 1. Appraisal; notice and offer to public bodies. (a) Before offering any surplus state-owned lands for sale, the commissioner of natural resources must establish the value of the lands. The commissioner shall have the lands appraised if the estimated value is in excess of $50,000. No parcel of state-owned land shall be sold for less than $1,000.

(b) The appraisals must be made by regularly appointed and qualified state appraisers. To be qualified, an appraiser must hold a state appraiser license issued by the Department of Commerce. The appraisal must be in conformity with the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.

(c) Before offering surplus state-owned lands for public sale, the lands shall first be offered to the city, county, town, school district, or other public body corporate or politic in which the lands are situated for public purposes and the lands may be sold for public purposes for not less than the appraised value of the lands. To determine whether a public body desires to purchase the surplus land, the commissioner of natural resources shall give a written notice to the governing body of each political subdivision whose jurisdictional boundaries include or are adjacent to the surplus land. If a public body desires to purchase the surplus land, it shall submit a written offer to the commissioner no later than two weeks after receipt of notice setting forth in detail its reasons for desiring to acquire and its intended use of the land. In the event that more than one public body tenders an offer, the commissioner shall determine which party shall receive the property and shall submit written findings regarding the decision. If lands are offered for sale for public purposes and if a public body notifies the commissioner of its desire to acquire the lands, the public body may have up to two years from the date of the accepted offer to commence payment for the lands in the manner provided by law.

Subd. 2. Public sale requirements. (a) After complying with subdivision 1 and before any public sale of surplus state-owned land is made and at least 30 days before the sale, the commissioner of natural resources shall publish a notice of the sale in a newspaper of general distribution in the county in which the real property to be sold is situated. The notice shall specify the time and place at which the sale will commence, a general description of the lots or tracts to be offered, and a general statement of the terms of sale. The commissioner shall also provide electronic notice of sale.

(b) The minimum bid for a parcel of land must include the estimated value or appraised value of the land and any improvements and, if any of the land is valuable for merchantable timber, the value of the merchantable timber. The minimum bid may include expenses incurred by the commissioner in rendering the property salable, including survey, appraisal, legal, advertising, and other expenses.

(c) The purchaser of state land must pay recording fees and the state deed tax.

(d) Except as provided under paragraph (e), parcels remaining unsold after the offering may be sold to anyone agreeing to pay at least 75 percent of the appraised value. The sale shall continue until all parcels are sold or until the commissioner orders a reappraisal or withdraws the remaining parcels from sale.

(e) The commissioner may retain the services of a licensed real estate broker to find a buyer for parcels remaining unsold after the offering. The sale price may be negotiated by the broker, but must not be less than 90 percent of the appraised value as determined by the commissioner. The broker's fee must be established by prior agreement between the commissioner and the broker and must not exceed ten percent of the sale price for sales of $10,000 or more. The broker's fee must be paid to the broker from the proceeds of the sale.

History: (6443) 1909 c 452 s 2; 1957 c 861 s 4; 1969 c 897 s 2; 1971 c 911 s 1; 1973 c 123 art 5 s 7; 1974 c 184 s 7; 1975 c 81 s 6; 1980 c 614 s 79; 1984 c 543 s 4; 1984 c 601 s 1; 1986 c 444; 1993 c 285 s 11; 1997 c 216 s 75; 2004 c 262 art 1 s 34; 1Sp2015 c 4 art 4 s 66; 2016 c 154 s 4



Section 94.101 — VALUATION OF BOND-FINANCED PROPERTY.

Notwithstanding the valuation provisions of sections 16A.695, subdivision 3, and 94.10, subdivision 1, paragraph (a), for the sale of state bond-financed property administered by the commissioner of natural resources, the commissioner may determine the value of such property based on the data specified in section 84.0272, subdivision 3, provided that the value of the property is $50,000 or less.

History: 2016 c 154 s 5



Section 94.11 — TERMS OF PAYMENT.

Terms of payment for lands sold by the commissioner of natural resources before July 1, 2004, are the same as those provided for state public lands by section 92.06, subdivision 1. For lands sold by the commissioner of natural resources on or after July 1, 2004, the terms of payment are the same as those provided for state public lands by section 92.06, subdivision 1a.

History: (6444) 1909 c 452 s 3; 1969 c 897 s 3; 1982 c 531 s 2; 1993 c 285 s 12; 2004 c 262 art 1 s 35



Section 94.12 — CONTRACT FOR DEED AND QUITCLAIM DEED.

Subdivision 1. Lands sold before July 1, 2004. In the event the terms and conditions of a contract for deed for lands sold before July 1, 2004, are completely fulfilled or if a purchaser makes a lump-sum payment for the subject property in lieu of entering into a contract for deed, the commissioner shall sign and cause to be issued a quitclaim deed on behalf of the state. Said quitclaim deed shall be in a form prescribed by the attorney general and shall vest in purchaser all of the state's interest in the subject property except as provided in section 94.14.

Subd. 2. Lands sold after July 1, 2004. On or after July 1, 2004, when total payment is made within 90 days of the sale, the commissioner of natural resources shall sign and cause to be issued a quitclaim deed on behalf of the state. The quitclaim deed shall be in a form prescribed by the attorney general and shall vest in the purchaser all of the state's interest in the subject property, except as provided in section 94.14.

History: (6445) 1909 c 452 s 4; 1957 c 861 s 5; 1969 c 897 s 4; 1974 c 260 s 5; 1986 c 444; 1988 c 613 s 19; 2004 c 262 art 1 s 36



Section 94.13 — RECORD OF CONTRACTS FOR DEED AND ASSIGNMENTS; EFFECT.

(a) A contract for deed issued before July 1, 2004, pursuant to sections 94.09 to 94.16, or any assignment thereof, executed and acknowledged as provided by law for the execution and acknowledgment of deeds may be recorded in the office of the county recorder of any county in the state in the same manner and with like effect as deeds are therein recorded. This contract for deed shall entitle the purchaser thereof, or the heirs and assigns of the purchaser, to the exclusive possession of the land therein described, provided its terms have been in all respects complied with, and the contract for deed and the record thereof shall be conclusive evidence of title in the purchaser, or the heirs and assigns of the purchaser, for all purposes and against all persons, except the state of Minnesota in case of forfeiture.

(b) When a contract for deed or partial interest in a contract for deed is assigned, the assignment must be made on a form provided by the commissioner, executed by the assignor and assignee, and consented to by the commissioner. An assignment of a partial interest must state that payment to date has been made to the commissioner.

(c) When the assignee satisfies the terms of the assignment and corresponding terms of the contract for deed, the commissioner shall issue a deed to the assignee.

History: (6446) 1909 c 452 s 5; 1974 c 260 s 6; 1976 c 181 s 2; 1986 c 444; 1993 c 285 s 13; 2004 c 262 art 1 s 37



Section 94.14 — RESERVATION OF MINERALS.

The state hereby reserves for its own use all the iron, coal, copper, and other valuable minerals in or upon all lands which may be sold under the provisions of sections 94.09 to 94.16 and any contract for deed or quitclaim deed shall contain a clause reserving all such minerals for the use of the state.

History: (6447) 1909 c 452 s 6; 1974 c 260 s 7



Section 94.16 — DISPOSITION OF PROCEEDS FROM SURPLUS STATE-OWNED LAND.

Subdivision 1. Disposition of receipts. Money received from the sale of surplus state-owned land shall be credited to the general fund except as provided in this section.

Subd. 2. Payment of expenses. A portion of the proceeds from the sale equal in amount to the survey, appraisal, legal, advertising, real estate broker fee, and other expenses incurred by the commissioner of natural resources in rendering the property salable and sold shall be remitted to the account from which the expenses were paid, and are appropriated and immediately available for expenditure in the same manner as other money in the account.

Subd. 3. Proceeds from natural resources land. (a) Except as provided in paragraphs (b) and (c), the remainder of the proceeds from the sale of lands classified as a unit of the outdoor recreation system under section 86A.05 that were under the control and supervision of the commissioner of natural resources shall be credited to the land acquisition account in the natural resources fund.

(b) The remainder of the proceeds from the sale of administrative sites under the control and supervision of the commissioner of natural resources shall be credited to the facilities management account established under section 84.0857 and used to acquire facilities or renovate existing buildings for administrative use or to acquire land for, design, and construct administrative buildings for the Department of Natural Resources.

(c) The remainder of the proceeds from the sale of land not within a unit of the outdoor recreation system under section 86A.05 and not an administrative site, but under the control and supervision of the commissioner of natural resources, shall be credited to the school trust lands account established under section 92.83.

History: (6449) 1909 c 452 s 8; 1957 c 861 s 7; 1969 c 399 s 1; 1980 c 614 s 80; 1984 c 654 art 2 s 90; 1989 c 335 art 4 s 106; 1996 c 407 s 39; 2004 c 262 art 1 s 38; 2008 c 357 s 22; 1Sp2015 c 4 art 4 s 67,68



Section 94.165 — LAND ACQUISITION ACCOUNT.

Subdivision 1. Creation of account. There is created in the state treasury a land acquisition account.

Subd. 2. Appropriation. Money in the account is appropriated to the commissioner of natural resources for:

(1) the acquisition of natural resource lands or interests in lands within the outdoor recreation system established in chapter 86A;

(2) payment of expenses incurred by the commissioner in rendering saleable any state-owned property administered by the commissioner; and

(3) payment of expenses incurred by the commissioner in exchanging any state-owned property administered by the commissioner.

Subd. 3. Report. The commissioner must file a report to the house of representatives Ways and Means and the senate Finance Committees and the Environment and Natural Resources Committees of the senate and house of representatives by October 1 of each year indicating all purchases and sales from this account.

History: 1984 c 654 art 2 s 91; 1993 c 172 s 49; 2013 c 73 s 3



Section 94.17 — GIFTS TO STATE FOR CAPITOL OR INSTITUTION; ACCEPTANCE.

When any real property or rights or estates therein may be or may have been granted or conveyed or assigned or turned over as a gift by any person or municipality to the state of Minnesota to be owned, held, occupied, or used by the state in connection with the Capitol, or any state institution, or the grounds of the same or any of them, the governor shall issue in duplicate under the great seal of the state a certificate of acceptance and cause all the conditions of the gift to be performed and the property so given to be improved, maintained, and ornamented in the method and so far as the legislature may appropriate money therefor.

History: (6450) 1909 c 464 s 1



Section 94.18 — LANDS OBTAINED BY CONDEMNATION.

When any corporation, municipal or otherwise, shall convey, assign, or turn over to the state any rights it may have obtained by condemnation, the use of the land in which these rights were obtained by the state in any of the ways or for any of the purposes mentioned in section 94.17 shall not be deemed an abandonment of nor work a forfeiture of the rights obtained by condemnation, but shall be considered a use incidental to and within the purposes of the condemnation.

History: (6451) 1909 c 464 s 2



Section 94.19 — CERTIFICATE OF ACCEPTANCE; RECORD.

(a) The certificate of acceptance shall be executed in duplicate and one filed in the Office of the Secretary of State and the other recorded in the office of the county recorder of the county in which the land is situated; and, after being recorded, kept with the records of the institution in connection with which the land is used.

(b) After the certificates of acceptance are filed and recorded under paragraph (a), the conveyance and transfer of the rights, interests, and estates involved shall be deemed complete.

History: (6452) 1909 c 464 s 3; 1976 c 181 s 2; 2005 c 4 s 26



Section 94.31 — COUNTIES MAY ASSUME BONDS OF TOWNS OR SCHOOL DISTRICTS IN REFORESTATION AREA.

Any county wherein a state reforestation or flood control project or other public state purposes, as created by sections 84A.20 to 84A.30, is located may voluntarily assume the obligation to pay the same ratio or proportion of the principal and interest of bonds now outstanding issued before the approval and acceptance of the project by any school district or town situated in the county lying wholly or partly within the project as the last assessed valuation prior to the acceptance of the project of lands acquired by the state pursuant to sections 84A.20 to 84A.30 on July 1, 1936, bears to the total assessed valuation for the same year of the school district or town, this assumption to be evidenced by the adoption of a resolution by the county board of the county authorizing the issuance of bonds for such purpose or otherwise providing for the payment of the principal and interest of the school or town bonds assumed.

History: (6452-14) Ex1936 c 47 s 1



Section 94.32 — ISSUANCE OF COUNTY BONDS; ADJUSTMENT OF DEBT.

The county board of any such county may by resolution provide for the issuance of bonds for the purpose of assuming the principal and interest of the school district or town bonds, whether matured or not matured, in the manner provided by Laws 1935, chapter 119, and the county board is authorized to effect agreements for the adjustment of the debt so assumed and the exchange of such county bonds for the bonds so assumed. Prior to July 1, 1936, such bonds may be issued in an amount not in excess of 50 percent of the estimated amount of the principal and interest of the school district or town bonds which are to be assumed by the county, the balance of such bonds to be issued after July 1, 1936.

History: (6452-15) Ex1936 c 47 s 2



Section 94.33 — FAILURE TO ASSUME AND PAY; WITHHOLDING FUNDS.

In the event any such county shall fail or neglect to assume that portion of the school district or town bonds as provided in sections 94.31 and 94.32 and any such bonds remain unpaid at maturity, upon demand of the governing body of the school district or town or the holder of any such bonds, the commissioner of management and budget shall withhold from the payments to be made to the county under the provisions of section 84A.23 the sum necessary to pay such portion and pay the same to the treasurer of the school district or town. All money received by any school district or town pursuant to sections 94.31 and 94.32 shall be applied solely to the payment of past due bonds and interest.

History: (6452-17) Ex1936 c 47 s 4; 1973 c 492 s 14; 2009 c 101 art 2 s 109



Section 94.341 — MINNESOTA LAND EXCHANGE BOARD.

The board created by the Constitution of the state of Minnesota, article XI, section 10, consisting of the governor, the attorney general, and the state auditor, shall be known as the Minnesota Land Exchange Board. The term "board" as used in sections 94.341 to 94.347 refers to such board. The governor shall be chair of the board. The state auditor shall be secretary of the board and keep a record of its proceedings. Approvals of land exchanges and other official acts of the board may be evidenced by the certificate of the state auditor as secretary, under official seal of the auditor. When a land exchange has been approved by the board it shall be presumed that all other pertinent requirements of the law have been complied with, and no exchange shall be invalidated by reason of any defect or omission in respect of any such other requirement.

History: 1941 c 393 s 1; 1965 c 51 s 15; 1975 c 271 s 6; 1976 c 2 s 172; 1986 c 444



Section 94.342 — CLASSES OF LAND.

Subdivision 1. Class A. All land owned by the state and controlled or administered by the commissioner or by any division of the Department of Natural Resources shall be known as class A land for the purposes of sections 94.341 to 94.347. Class A land shall include school, swamp, internal improvement, and other land granted to the state by acts of Congress, state forest land, tax-forfeited land held by the state free from any trust in favor of taxing districts, and other land acquired by the state in any manner and controlled or administered as aforesaid; but this enumeration shall not be deemed exclusive.

Subd. 2. Class B. All lands heretofore or hereafter acquired by the state through tax forfeiture, held subject to a trust in favor of taxing districts, and under the control of county authorities for classification, appraisal, and sale shall be known as class B land for the purposes of sections 94.341 to 94.347.

Subd. 3. Additional restrictions on riparian land. (a) Land bordering on or adjacent to any meandered or other public waters and withdrawn from sale by law is riparian land. Riparian land may not be given in exchange unless:

(1) expressly authorized by the legislature;

(2) through the same exchange the state acquires land on the same or other public waters in the same general vicinity affording at least equal opportunity for access to the waters and other riparian use by the public;

(3) Class A land is being exchanged for class A land; or

(4) the exchange is an agency of the United States and the state land given in exchange bordering on public waters shall be subject to reservations by the state for public travel along the shores as provided by section 92.45, unless waived as provided in paragraph (b), and that there shall be reserved by the state additional rights of public use upon suitable portions of state land as the commissioner of natural resources, with the approval of the Land Exchange Board, may deem necessary or desirable for camping, hunting, fishing, access to the water, and other public uses.

(b) For class B or riparian land that is contained within that portion of the Superior National Forest that is designated as the Boundary Waters Canoe Area Wilderness, the condition that state land given in exchange bordering on public waters must be subject to the public travel reservations provided in section 92.45, may be waived by the Land Exchange Board upon the recommendation of the commissioner of natural resources and, if the land is class B land, the additional recommendation of the county board in which the land is located.

Subd. 4. Additional restrictions on state park land. Land specifically designated by law as a state park may not be given in exchange unless the land is school trust land that is exchanged for class A land located outside a state park.

Subd. 5. Additional restrictions on school trust land. School trust land may be exchanged with other class A land only if the school trust lands director is appointed as temporary trustee of the school trust land for purposes of the exchange. The Legislative Permanent School Fund Commission shall provide independent legal counsel to review exchanges.

Subd. 6. Reuniting and severing surface and mineral interests. (a) When making a land exchange, a goal of the Land Exchange Board shall be to reunite the surface interest with the mineral interest whenever possible.

(b) If mineral interests are severed in an exchange, the Land Exchange Board must consider the impact of severed mineral interests on minerals management.

Subd. 7. Exception for riparian land in Boundary Waters Canoe Area Wilderness. Notwithstanding subdivision 3, any state-owned riparian land within the Boundary Waters Canoe Area Wilderness may be given in exchange for nonriparian land outside the Boundary Waters Canoe Area Wilderness.

History: 1941 c 393 s 2; 1949 c 373 s 1; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1988 c 492 s 1; 1988 c 628 s 13-16; 1989 c 335 art 1 s 82; 1Sp2005 c 1 art 2 s 78-81; 2009 c 37 art 1 s 32; 2011 c 3 s 5; 2012 c 249 s 6,12



Section 94.343 — CLASS A LAND EXCHANGED; CONDITIONS.

Subdivision 1. General exchange provisions. (a) Any class A land may, with the unanimous approval of the board, be exchanged for any publicly held or privately owned land in the manner and subject to the conditions herein prescribed. Class A land may be exchanged only if it meets the requirements of subdivision 3 or 5.

(b) The commissioner, with the approval of the board, shall formulate general programs of exchange of class A land designed to serve the best interests of the state in the acquisition, development, and use of lands for purposes within the province of the Department of Natural Resources.

Subd. 2. Lands devoted to specific public use. Except as herein expressly prohibited, class A land may be exchanged, though devoted to a specific public use, if the use is discretionary and the authority in charge thereof shall approve the exchange, or if the commissioner, with the approval of the board, shall determine that the exchange will not materially curtail the activity or project for which the land is used; provided, that exchanges of land belonging to any state forest, game preserve, conservation area, or other territory designated by law for particular purposes shall be made so as to consolidate or fill out the state's holdings of land therein, and not materially to reduce the same.

Subd. 2a. Valuation of land. The commissioner shall cause the state land and the land proposed to be exchanged therefor to be examined and value determined as provided in section 84.0272; provided, that in exchanges with the United States or any agency thereof the examination and value determination may be made in the manner as the Land Exchange Board may direct. The determined values shall not be conclusive, but shall be taken into consideration by the commissioner and the board, together with such other matters as they deem material, in determining the values for the purposes of exchange.

Subd. 3. Exchanging land of substantially equal value or lower value. (a) Except as otherwise provided, class A land shall be exchanged only for land of at least substantially equal value to the state, as determined by the commissioner, with the approval of the board.

(b) For the purposes of this subdivision, "substantially equal value" means:

(1) where the lands being exchanged are both over 100 acres, their values do not differ by more than ten percent; and

(2) in other cases, the values of the exchanged lands do not differ by more than 20 percent.

(c) Other than school trust land, class A land may be exchanged for land of lesser value if the other party to the exchange pays to the state the amount of the difference in value. Money received by the commissioner in such cases shall be credited to the same fund as in the case of sale of the land, if such a fund exists, otherwise to the special fund, if any, from which the cost of the land was paid, otherwise to the general fund.

Subd. 4. Reservations. There shall be reserved to the state in all class A land conveyed in exchange all mineral and water power rights and such other rights and easements as the commissioner, with the approval of the board, shall direct. All class A land which at the time of exchange is subject to the provisions of section 103G.545 shall remain subject thereto as a condition of the exchange, and all land received by the state in exchange for class A land within the area to which those provisions apply shall become subject thereto. Land may be received in exchange subject to any mineral reservations or other reservations thereon. All such reservations and conditions shall be taken into consideration in determining the value of the lands exchanged.

Subd. 5. Exchanging land of greater value. Class A land may be exchanged for land of greater value if the other party to the exchange shall waive payment for the difference or if there is an appropriation available for the acquisition of such land from which the difference may be paid.

Subd. 6. [Repealed, 1Sp2005 c 1 art 2 s 162]

Subd. 7. Public hearing. Before giving final approval to any exchange of class A land, the commissioner shall hold a public hearing thereon at the capital city or at some place which it may designate in the general area where the lands involved are situated. The commissioner shall furnish to the auditor of each county affected a notice of the hearing signed by the commissioner, together with a list of all the lands proposed to be exchanged and situated in the county, and the county auditor shall post the same in the auditor's office at least two weeks before the hearing. The commissioner shall cause a copy of the notice, referring to the list of lands posted, to be published at least two weeks before the hearing in a legal newspaper published in the county. The cost of publication of the notice shall be paid by the commissioner.

Subd. 8. Proposals for exchange. The commissioner, with the approval of the board, may submit a proposal for exchange of class A land to any landowner concerned. Any landowner may submit to the commissioner and the board a proposal for exchange in such form as the commissioner may prescribe.

Subd. 8a. Fees. (a) When a private landowner or governmental unit, except the state, presents to the commissioner an offer to exchange privately or publicly held land for class A land, the private landowner or governmental unit shall pay to the commissioner a determination of value fee and survey fee of not less than one-half of the cost of the determination of value and survey fees as determined by the commissioner.

(b) Except as provided in paragraph (c), any payment made under paragraph (a) shall be credited to the account from which the expenses are paid and is appropriated for expenditure in the same manner as other money in the account.

(c) The fees shall be refunded if the land exchange offer is withdrawn by a private landowner or governmental unit before the money is obligated to be spent.

Subd. 9. Approval by attorney general. No exchange of class A land shall be consummated unless the attorney general shall have given an opinion in writing that the title to the land proposed to be conveyed to the state is good and marketable, free from all liens and encumbrances except reservations herein authorized. If required by the attorney general, the landowner shall submit an abstract of title and make and file with the commissioner an affidavit as to possession of the land, improvements, liens, and encumbrances thereon, and other matters affecting the title.

Subd. 10. Conveyance. Conveyance of class A land given in exchange shall be made by deed executed by the commissioner in the name of the state. All such deeds received by the state shall be recorded or registered in the county in which the lands lie.

Subd. 11. Trust; status. Land received in exchange for class A land shall be subject to the same trust, if any, and shall otherwise have the same status as the state land given in exchange. The commissioner, with the approval of the board, shall determine accordingly the status of each tract of such land received in exchange, and shall make and file a certificate thereof in the office having custody of the state public land records in the Department of Natural Resources.

Subd. 12. Tax-forfeited land subject to sale. When an exchange of class A tax-forfeited land, which is subject to sale by county authorities is under consideration, the commissioner may notify the county auditor to withdraw the land from sale. Thereupon the land shall be withdrawn from sale until the proposed exchange is consummated or rejected, of which the commissioner shall notify the county auditor.

History: 1941 c 393 s 3; 1949 c 373 s 2; 1961 c 326 s 1; 1969 c 399 s 1; 1969 c 522 s 1; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1984 c 643 s 3; 1986 c 444; 1988 c 628 s 17; 1989 c 335 art 1 s 83; 1990 c 391 art 8 s 20; 1993 c 285 s 14; 1Sp2005 c 1 art 2 s 82-88



Section 94.3435 — EXCHANGE OF CERTAIN STATE LANDS.

Notwithstanding any provision of section 94.343, subdivision 2, or any other existing law to the contrary, class A state lands located within the Red Lake Game Preserve, the conservation areas created under sections 84A.20 and 84A.31, the Beltrami Island Conservation Project, the Beltrami Island State Forest, the Pine Island Conservation Project, the Pine Island State Forest, and all state forests or parts thereof in the area within the proclaimed boundaries of the Superior National Forest and the Chippewa National Forest wherein consent of the state to acquisition of land by the United States has heretofore been given by or pursuant to law may be exchanged for other lands within or without said areas upon compliance with all other provisions of law relating to the exchange of such lands, even though such exchanges may reduce land holdings of the state within the respective areas above specified.

History: 1945 c 341 s 1; 2014 c 217 s 37



Section 94.344 — CLASS B LAND EXCHANGED; CONDITIONS.

Subdivision 1. General exchange provisions. Class B land, by resolution of the county board of the county where the land is located and with the unanimous approval of the Land Exchange Board, may be exchanged for any publicly held or privately owned land in the same county. Class B land may be exchanged only if it meets the requirements of subdivision 3 or 5.

Subd. 2. Exchange restrictions. No class B land which is not classified for sale, and no class B land, however classified, lying within any zone or district which is restricted against any use for which the land may be suitable shall be given in exchange for any privately owned land.

Subd. 2a. Valuation of lands. For an exchange involving class B land for class A land, the value of the lands shall be determined by the commissioner, with approval of the Land Exchange Board. For purposes of the determination, the commissioner shall determine the value of the state and tax-forfeited land proposed to be exchanged in the same manner as class A land. For all other purposes, the county board shall appraise the state land and the land in the proposed exchange in the same manner as tax-forfeited land to be offered for sale. The determined values shall not be conclusive, but shall be taken into consideration, together with such other matters as may be deemed material, in determining the values for the purposes of exchange.

Subd. 3. Exchanging land of substantially equal value or lower value. (a) Except as otherwise provided, class B land may be exchanged only for land of substantially equal value to the state, as determined by the county board, with the approval of the commissioner and the Land Exchange Board.

(b) For the purposes of this subdivision, "substantially equal value" means:

(1) where the lands being exchanged are both over 100 acres, their values do not differ by more than ten percent; and

(2) in other cases, the values of the exchanged lands do not differ by more than 20 percent.

(c) Class B land may be exchanged for land of lesser value if the other party to the exchange pays to the state the amount of the difference in value. Money received by the county treasurer shall be disposed of in like manner as the proceeds of a sale of tax-forfeited land.

Subd. 4. Reservations. There shall be reserved to the state in all class B land conveyed in exchange the same rights and easements as may be required by law in case of sale of tax-forfeited land and such other rights and easements as the county board, with the approval of the commissioner and the board, shall direct. Land may be received in exchange subject to any mineral reservations or other reservations thereon. All such reservations and conditions shall be taken into consideration in determining the value of the lands exchanged.

Subd. 5. Exchanging land of greater value. (a) Class B land may be exchanged for land of greater value if the other party to the exchange waives payment for the difference.

(b) Except for class A school trust land, class B land may be exchanged for class A land of greater value if the county pays to the state the difference in value.

(c) Class B land may be exchanged for United States-owned land of greater value if the county agrees to pay the difference in value.

Subd. 6. [Repealed, 1Sp2005 c 1 art 2 s 162]

Subd. 7. Public hearing. (a) Except for land described in paragraph (b), before giving final approval to any exchange of class B land, the county board shall hold a public hearing thereon. At least two weeks before the hearing the county auditor shall post in the auditor's office a notice thereof, containing a description of the lands affected.

(b) In an exchange of class B land for class A or class C land, the commissioner is responsible for holding the public hearing.

Subd. 8. Proposals for exchange. By direction of the county board, the county auditor may submit a proposal for exchange of class B land to any land owner concerned. Any land owner may file with the county auditor a proposal for exchange for consideration by the county board.

Subd. 9. Approval of county attorney. No exchange of class B land shall be consummated unless the title to the land proposed to be exchanged therefor shall first be approved by the county attorney in like manner as provided for approval by the attorney general in case of class A land. The county attorney's opinion on the title shall be subject to approval by the attorney general.

Subd. 10. Approval; conveyance. After approval by the county board, every proposal for the exchange of class B land shall be transmitted to the commissioner in such form and with such information as the commissioner may prescribe for consideration by the commissioner and by the board. The county attorney's opinion on the title, with the abstract and other evidence of title, if any, shall accompany the proposal. If the proposal is approved by the commissioner and the board and the title is approved by the attorney general, the same shall be certified to the commissioner of revenue, who shall execute a deed in the name of the state conveying the land given in exchange and transmit the deed to the county auditor to be delivered upon receipt of a deed conveying to the state the land received in exchange, approved by the county attorney; provided, that if any amount is due the state under the terms of the exchange, the deed from the state shall not be executed or delivered until such amount is paid in full and a certificate thereof by the county auditor is filed with the commissioner of revenue. The county auditor shall cause all deeds received by the state in such exchanges to be recorded or registered. If the land received by the county in the exchange is class A land, the commissioner of revenue shall deliver the deed for the class B land to the commissioner of natural resources and following the recording of this deed, the commissioner of natural resources shall deliver to the county auditor a deed conveying the class A land to the county auditor to be recorded or registered.

Subd. 11. Payment; trust. Forthwith after the consummation of any land exchange, the county board shall determine the amount to be paid, if any, to the governmental subdivision wherein the class B lands were located as full compensation for the trusts said governmental subdivision held in such land, and the amount so determined shall be transferred by the county auditor from the tax-forfeited funds accruing to the governmental subdivision wherein the privately owned lands were situated to the governmental subdivision wherein the class B lands lie. The lands received shall thereupon become subject to trust in favor of the governmental subdivision wherein they lie and to all laws relating to tax-forfeited lands.

The county board may also make a determination of payment to be made as to land exchanges heretofore made and direct the county auditor to make such transfer; and when such transfer has been made, such lands shall become subject to trust in favor of the governmental subdivision in which they lie.

The maximum which may be fixed as payment for the equity held by any governmental subdivision shall in no case exceed the amount said governmental subdivision would have received if the lands had been sold for the appraised value as determined for the purpose of the exchange.

History: 1941 c 393 s 4; 1949 c 437 s 1; 1973 c 582 s 3; 1975 c 271 s 6; 1984 c 543 s 5; 1986 c 444; 1988 c 628 s 18-21; 1989 c 335 art 1 s 84; 1992 c 405 s 3; 1Sp2005 c 1 art 2 s 89-94



Section 94.345 — FORMS PRESCRIBED BY ATTORNEY GENERAL.

The attorney general shall prescribe or approve the forms for all deeds, certificates, and other instruments required in these proceedings, and the procedure for delivery thereof.

History: 1941 c 393 s 5



Section 94.346 — TITLES.

Subdivision 1. State may quiet. The state may bring and maintain an action to quiet or register the title to any land or interest in land which it owns or claims in any capacity and to determine all adverse claims thereto under any law pertaining to such proceedings, whether or not the land is actually in possession of or occupied by the state or any other person or corporation.

Subd. 2. Attorney general may perfect. The attorney general, at the request or with the approval of the board, may commence and carry on any necessary or proper actions to perfect the titles to lands owned by the state and subject to exchange under sections 94.341 to 94.347, and may authorize any county attorney or other attorney to assist in conducting any such action. The expenses of these actions, including such attorneys' fees as the attorney general may allow to county attorneys or other attorneys representing the state, shall be payable out of any appropriations available for the purposes of sections 94.341 to 94.347. Any county attorney performing such service shall be entitled to the fees allowed therefor in addition to regular compensation unless the salary is fixed on a full time basis.

In case an action is necessary to perfect the title to any privately owned land involved in an exchange hereunder, and the owner of the land is unable to bear the expense thereof, the Land Exchange Board may authorize the attorney general to conduct such action and pay the expenses thereof as in case of actions to perfect the title to state lands. The expenses of the action, including attorney's fees, shall be deducted from the value of the land for the purpose of exchange, subject to payment by the owner for any difference in value as herein provided, or shall be repaid by the owner otherwise upon such terms as the board may direct. All money received on account of such expenses shall be remitted to the commissioner of management and budget and credited to the fund from which the expenses were paid.

History: 1941 c 393 s 6,7; 1975 c 271 s 6; 1986 c 444; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 94.347 — CERTAIN LAND SUBJECTED TO LIKE TRUSTS.

The lands acquired by the state under Laws 1939, chapter 343, shall be subject to like trusts as the state lands involved in the actions for damages mentioned therein. The commissioner shall determine to what trusts the several tracts of land so acquired shall be subject according to their location, character, and value, making due allowance for the relative proportions of the different trusts to which the damaged lands were subject, and make and file a certificate thereof in the office having custody of the records of such lands in the department. The determination of the commissioner so certified shall be deemed conclusive as to the trust status of the lands affected unless thereafter changed by act of the legislature.

History: 1941 c 393 s 8



Section 94.3495 — EXPEDITED EXCHANGES OF LAND INVOLVING STATE AND GOVERNMENTAL SUBDIVISIONS OF STATE.

Subdivision 1. Purpose and scope. (a) The purpose of this section is to expedite the exchange of public land ownership. Consolidation of public land reduces management costs and aids in the reduction of forest fragmentation.

(b) This section applies to exchanges of land between the state and a governmental subdivision of the state. For land exchanges under this section, sections 94.342 to 94.347 apply only to the extent specified in this section.

Subd. 2. Classes of land; definitions. (a) The classes of public land that may be involved in an expedited exchange under this section are:

(1) Class 1 land, which for the purpose of this section is class A land as defined in section 94.342, subdivision 1;

(2) Class 2 land, which for the purpose of this section is class B land as defined in section 94.342, subdivision 2; and

(3) Class 3 land, which for the purpose of this section is all land owned in fee by a governmental subdivision of the state.

(b) "School trust land" has the meaning given in section 92.025.

(c) "University land" means land granted to the state by acts of Congress for university purposes.

Subd. 3. Valuation of land. (a) In an exchange of class 1 land for class 2 or 3 land, the value of all the land shall be determined by the commissioner of natural resources, but the county board must approve the value determined for the class 2 land, and the governmental subdivision of the state must approve the value determined for the class 3 land. In an exchange of class 2 land for class 3 land, the value of all the land shall be determined by the county board of the county in which the land lies, but the governmental subdivision of the state must approve the value determined for the class 3 land.

(b) To determine the value of the land, the parties to the exchange may either (1) cause the land to be appraised, or (2) determine the value for each 40-acre tract or lot, or a portion thereof, using the most current township or county assessment schedules for similar land types from the county assessor of the county in which the lands are located. Merchantable timber value should be considered in finalizing valuation of the lands.

(c) Except for school trust lands and university lands, the lands exchanged under this section shall be exchanged only for lands of at least substantially equal value. For the purposes of this subdivision, "substantially equal value" has the meaning given under section 94.343, subdivision 3, paragraph (b). No payment is due either party if the lands, other than school trust lands or university lands, are of substantially equal value but are not of the same value.

(d) School trust lands and university lands exchanged under this section must be exchanged only for lands of equal or greater value.

Subd. 4. Title. Title to the land must be examined to the extent necessary for the parties to determine that the title is good, with any encumbrances identified. The parties to the exchange may utilize title insurance to aid in the determination.

Subd. 5. Approval by Land Exchange Board. All expedited land exchanges under this section, and the terms and conditions of the exchanges, require the unanimous approval of the Land Exchange Board.

Subd. 6. Conveyance. (a) Conveyance of class 1 land given in exchange shall be made by deed executed by the commissioner of natural resources in the name of the state. Conveyance of class 2 land given in exchange shall be by a deed executed by the commissioner of revenue in the name of the state. Conveyance of class 3 land shall be by a deed executed by the governing body in the name of the governing authority.

(b) If class 1 land is given in exchange for class 2 or 3 land, the deed to the class 2 or 3 land shall first be delivered to the commissioner of natural resources. Following the recording of the deed, the commissioner of natural resources shall deliver the deed conveying the class 1 land.

(c) If class 2 land is given in exchange for class 3 land, the deed to the class 3 land shall first be delivered to the county auditor. Following the recording of the deed, the commissioner of revenue shall deliver the deed conveying the class 2 land.

(d) All deeds shall be recorded or registered in the county in which the lands lie.

Subd. 7. Mineral and water power rights and other reservations. Class 1 land given in exchange is subject to the reservation provisions of section 94.343, subdivision 4. Class 2 land given in exchange is subject to the reservation provisions of section 94.344, subdivision 4. County fee land given in exchange is subject to the reservation provisions of section 373.01, subdivision 1, paragraph (g).

Subd. 8. Land status. Land received in exchange for class 1 land is subject to the same trust, if any, and otherwise has the same status as the land given in exchange. Land received in exchange for class 2 land is subject to a trust in favor of the governmental subdivision wherein it lies and all laws relating to tax-forfeited land. Land received in exchange for class 3 land has the same status as the land given in exchange.

History: 2008 c 357 s 23; 2008 c 363 art 5 s 12; 2008 c 368 art 1 s 13; 2016 c 154 s 6-8; 2016 c 189 art 3 s 33-35



Section 94.351 — ESCHEAT SUBJECT TO ENCUMBRANCE.

When any land has become the property of the state by escheat and is subject to any encumbrance arising from taxes, assessments, or otherwise the commissioner of management and budget, with the approval of the governor and the attorney general and for a consideration to be determined by them, may execute in the name of the state a deed of the land to the holder of the encumbrance.

History: (6329) RL s 2441; 1973 c 492 s 14; 2009 c 101 art 2 s 109



Section 94.41 — RELINQUISHMENT OF LANDS TO UNITED STATES.

When any land has been erroneously certified or conveyed to the state by the United States, the governor may execute, under the seal of the state, a relinquishment or reconveyance thereof.

History: (6528) RL s 2516



Section 94.44 — GRANT BY MUNICIPAL CORPORATION.

When the United States shall desire land for any purpose of the government which is owned by any city, town, county, or other municipal or quasi-municipal corporation or in which such corporation has any right it shall be lawful for the governing body of such corporation to grant and convey the same to the United States.

History: (6529) RL s 2517



Section 94.45 — UNITED STATES SURVEY; DAMAGES.

Any person employed pursuant to the laws of the United States in the execution of a survey may enter upon any land in the state for the purpose of doing any act which may be necessary thereto, and may establish permanent station marks, and erect the necessary signals and temporary observatories. If the parties interested cannot agree upon the amount to be paid for damages caused thereby either may petition the district court for the county in which the land is situated to assess the damages. The court shall appoint a time for a hearing as soon as may be, and order at least 20 days' notice thereof to be given to all parties interested, and shall, with or without view of the premises, as the court may determine, hear the parties and assess the damages. The person so entering upon the land may tender to the injured party damages and if, in case of a petition, the damages assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the other party shall recover costs.

History: (6530) RL s 2518



Section 94.46 — INJURY TO SIGNAL.

Whoever willfully defaces, injures, or removes any signal, monument, building, or other property of the United States erected or used in the coast and geodetic survey, pursuant to the laws of the United States, shall forfeit not exceeding $50 for each offense, and shall be liable to the United States for all damages sustained by it in consequence thereof, to be recovered in a civil action.

History: (6531) RL s 2519



Section 94.47 — COMMISSIONER MAY PURCHASE LANDS FROM UNITED STATES GOVERNMENT.

The commissioner is hereby authorized to purchase, to accept by gift or lease, or by tenure title, any lands owned by the United States government, including timber thereon, within the townships in which state forests, or state parks or game refuges or public shooting grounds have been set apart, or will hereafter be set apart by the legislature. These tracts when the title thereto has become vested in the state shall become and be a part of the state forests, or state parks, or game refuges, or public shooting grounds subject to all laws and rules relating to state forests, or state parks, or game refuges, or public shooting grounds.

History: (6536-1) 1935 c 333 s 1; 1985 c 248 s 70



Section 94.48 — MAY EXPEND MONEY ON LEASED LAND.

When lands are obtained by lease from the United States government under sections 94.47 to 94.51 the commissioner shall be authorized to make expenditures from any funds not otherwise obligated for the management, development, and utilization of such areas; to sell or otherwise dispose of products from such lands and make necessary rules to carry out the purposes of sections 94.47 to 94.51. Unless otherwise provided all incomes derived from such leased lands shall be paid into the state treasury and credited to the state forest fund, and the same is hereby annually reappropriated for the use of the commissioner in the acquisition, management, development, and use of such leased lands until all obligations incurred have been paid in full. Thereafter all revenues received therefrom shall be distributed in accordance with Laws 1933, chapter 313.

History: (6536-2) 1935 c 333 s 2; 1985 c 248 s 70



Section 94.49 — NOT TO CREATE DEBT.

Obligations for the acquisition of lands by lease incurred under the authority of sections 94.47 to 94.51 shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability under the general credit and taxing power of the state.

History: (6536-3) 1935 c 333 s 3



Section 94.50 — MAY SELL AND EXCHANGE LANDS.

The commissioner, with the approval of the Executive Council, shall have full power and authority to sell, exchange, or lease lands under jurisdiction of the commissioner when it is deemed advantageous to the state in the interests of the highest development, utilization, and management of state forests. Such sale, lease, or exchange of lands shall not be contrary to the terms of any contract which has been entered into and shall not apply to state trust fund lands.

History: (6536-4) 1935 c 333 s 4; 1986 c 444



Section 94.51 — COMMISSIONER TO MAKE RULES.

The commissioner is hereby authorized to make such rules as may be necessary to carry out the purposes of sections 94.47 to 94.51 and is hereby authorized to enter into cooperative agreements with appropriative officials of the United States for and on behalf of the state of Minnesota in order to secure the full benefits to this state of the provisions of an Act of Congress introduced March 21, 1935, as H.R. 6914, and all other acts of Congress which have been or may be passed providing for ways and means of authorizing cooperation with the states for the purpose of stimulating the acquisition, development, and management of state lands and coordinating federal and state activities in carrying out a national program of land use and management, and for other similar purposes; that sections 94.47 to 94.51 and all other acts and amendments thereto and all rules and agreements made hereunder shall be liberally construed for the purpose of making possible the complete cooperation of the agencies of this state with the agencies of the federal government.

History: (6536-5) 1935 c 333 s 5; 1985 c 248 s 70



Section 94.52 — EXPENDITURE OF STATE'S PERCENTAGE OF PROCEEDS OF SALE OF LAND TO UNITED STATES.

Subdivision 1. Expenditures. All sums heretofore or that may hereafter be received from the United States government, on account of an Act of Congress approved May 23, 1908 (35 Stat. 260), or any amendments thereof hereafter enacted shall be expended as follows:

One-half for public schools and the remainder for public roads in the counties in which the national forests are situated; provided, that any county coming within the provisions of said act of Congress is hereby authorized to borrow money from the federal government or any of its agencies and to use moneys received pursuant to the provisions of said act of Congress or amendments thereto for the purpose of repaying any loan or loans made to such county by the federal government or any of its agencies. In the case of the Superior National Forest, the counties of Cook, Lake, Koochiching, and St. Louis shall share in the distribution of the sum received from that source in the same proportion that the federally owned lands in each county which are within the boundaries of said forest bear to the total number of acres of federally owned lands in said forest area. In the case of the Chippewa National Forest, the counties of Cass, Itasca, and Beltrami shall share in the distribution of the sum received from that source in the same proportion that the federally owned lands in each county, which are within the boundaries of said forest bear to the total number of acres of federally owned lands in said forest area.

Subd. 2. Distributions validated; appropriation. Any distribution made by the state of moneys received from the United States government on account of said act of Congress is hereby legalized and made valid and effective to the same extent as though the method of distribution used was provided for by the legislative enactment prior to the distribution thereof.

There is hereby appropriated from such moneys in the state treasury not otherwise appropriated to the public schools or the counties as provided by this section, an amount sufficient to make the necessary payments as are provided herein.

History: (6536-11) 1913 c 58 s 1; Ex1936 c 80 s 1; 1943 c 569 s 1; 1959 c 158 s 12



Section 94.521 — DISTRIBUTION OF FEDERAL AID.

Subdivision 1. Expenditures. All sums of money heretofore or which may hereafter be received from the United States government on account of the Act of Congress approved June 28, 1934 (Statutes at Large, volume 48, page 1273), amended by act approved June 26, 1936 (Statutes at Large, volume 49, page 1978), and the act approved June 28, 1938 (Statutes at Large, volume 52, page 1221), or any amendments thereof heretofore or hereafter enacted shall be expended as follows:

One-half for public schools and the remainder for public roads in the counties in which the land producing such money is situated.

Subd. 2. Appropriation. There is hereby appropriated to the public schools or counties entitled to such payment, from such money in the state treasury not otherwise appropriated, an amount sufficient to make the payments as provided herein.

History: 1947 c 336 s 1; 1959 c 158 s 13



Section 94.522 — TRANSMISSION OF WARRANTS TO COUNTY TREASURERS; USE OF PROCEEDS.

It shall be the duty of the commissioner of management and budget to transmit warrants on the state treasury to the county treasurer of the respective counties for the sums that may be due in accordance with section 94.521, which sums are hereby appropriated out of the state treasury from the amounts received from the United States government pursuant to the aforesaid acts of Congress, and such money shall be used by the counties receiving the same for the purposes and in the proportions herein provided.

History: 1947 c 336 s 2; 1973 c 492 s 14; 2009 c 101 art 2 s 109



Section 94.53 — WARRANT TO COUNTY TREASURERS; FEDERAL LOANS TO COUNTIES.

It shall be the duty of the commissioner of management and budget to transmit warrants on the state treasury to the county treasurers of the respective counties for the sum that may be due in accordance with sections 94.52 to 94.54, which sum or sums are hereby appropriated out of the state treasury from the amounts received from the United States government pursuant to the aforesaid act of Congress. The commissioner of management and budget, upon being notified by the federal government or any agencies thereof that a loan has been made to any such county the repayment of which is to be made from such fund, is authorized to transmit a warrant or warrants to the federal government or any agency thereof sufficient to repay such loan out of any money apportioned or due to such county under the provisions of such act of Congress, approved May 23, 1908 (Statutes at Large, volume 35, page 260).

History: (6536-12) 1913 c 58 s 2; Ex1936 c 80 s 2; 1973 c 492 s 14; 1986 c 444; 2003 c 112 art 2 s 14; 2009 c 101 art 2 s 109



Section 94.54 — SCHOOLS AND ROADS NEAR NATIONAL FORESTS.

It shall be the duty of the county board of each county receiving such money to use the portion allotted to public schools to aid in maintaining those school districts that may be situated within or near the national forest, and the portion allotted for public roads shall be used, as far as practicable, in the construction and repair of roads within or near the national forests. This section shall not apply to any such sums of money which may have been allotted or set aside for the purpose of paying loans which may have been made by any county pursuant to the provisions of sections 94.52 and 94.53.

History: (6536-13) 1913 c 58 s 3; Ex1936 c 80 s 3



Section 94.55 — TRANSFER OF STATE-OWNED IMPROVEMENTS.

The commissioner may sell or transfer an improvement located on state-owned lands, the compensation for which shall be determined by the commissioner. The sale or transfer shall be accomplished by a bill of sale, describing the improvement transferred and the terms and conditions of the sale or transfer. Proceeds resulting from the sale or transfer must be deposited in the state treasury and credited to the land acquisition account established in section 94.165.

History: 1997 c 216 s 76









Chapters 97 - 102 — GAME AND FISH

Chapter 97 — GAME AND FISH



Chapter 97A — GAME AND FISH

Section 97A.011 — CITATION.

This chapter and chapters 97B and 97C may be cited as the "game and fish laws."

History: 1986 c 386 art 1 s 1



Section 97A.015 — DEFINITIONS.

Subdivision 1. Applicability. The terms defined in this section apply to this chapter and chapters 97B and 97C.

Subd. 2. Angling. "Angling" means taking fish with a hook and line. An "angler" is a person who takes fish by angling.

Subd. 3. Big game. "Big game" means deer, moose, elk, bear, antelope, and caribou.

Subd. 3a. Bonus permit. "Bonus permit" means a license to take and tag deer by archery or firearms, in addition to deer authorized to be taken under regular firearms or archery licenses, or a license issued under section 97A.441, subdivision 7.

Subd. 3b. Bow fishing. "Bow fishing" means taking rough fish by archery where the arrows are tethered or controlled by an attached line.

Subd. 4. Buy. "Buy" includes barter, exchange for consideration, offer to buy, or attempt to buy.

Subd. 5. Camp. "Camp" means the temporary abode of a person fishing, hunting, trapping, vacationing, or touring, while on a trip or tour including resorts, tourist camps, and other establishments providing temporary lodging.

Subd. 5a. Certifiable diseases. "Certifiable diseases" has the meaning given it in section 17.4982.

Subd. 6. Chub. "Chub" means shortnose cisco, shortjaw cisco, longjaw cisco, bloater, kiyi, blackfin cisco, and deepwater cisco.

Subd. 7. Cisco. "Cisco" means Coregonus artedii and includes lake herring and tullibee.

Subd. 8. Closed season. "Closed season" means the period when a specified protected wild animal may not be taken.

Subd. 9. Commercial fishing. "Commercial fishing" means taking fish, except minnows, for sale.

Subd. 10. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 11. Condemnation. "Condemnation" means the exercise of the power of eminent domain in the manner provided under chapter 117.

Subd. 12. Contraband. "Contraband" means:

(1) a wild animal taken, bought, sold, transported, or possessed in violation of the game and fish laws, and all instrumentalities and devices used in taking wild animals in violation of the game and fish laws that are subject to confiscation; and

(2) wild rice and other aquatic vegetation harvested, bought, sold, transported, or possessed in violation of chapter 84.

Subd. 13. Conviction. "Conviction" means: (1) a final conviction after a trial or a plea of guilty; (2) a forfeiture of cash or collateral deposited to guarantee an appearance of a defendant in court, if the forfeiture has not been vacated or the court has not reinstated the trial within 15 days after the forfeiture; or (3) a breach of a condition of release without bail.

Subd. 14. Dark house. "Dark house" means a structure set on the ice of state waters that is darkened to view fish in the water beneath the structure.

Subd. 14a. Deer. "Deer" means white-tailed or mule deer.

Subd. 15. Designated trout lake; designated trout stream. "Designated trout lake" or "designated trout stream" means a lake or stream designated by the commissioner as a trout lake or a trout stream under section 97C.005.

Subd. 16. Director. "Director" means the director of any or all of the Divisions of Enforcement, Fisheries, Wildlife, and Ecological Services unless a specific division is identified.

Subd. 17. Division. "Division" means any or all of the Divisions of Enforcement, Fisheries, Wildlife, and Ecological Services unless a specific division is identified.

Subd. 18. Enforcement officer. "Enforcement officer" means the commissioner, the director of the Enforcement Division, or a conservation officer.

Subd. 19. Firearm. "Firearm" means a gun that discharges shot or a projectile by means of an explosive, a gas, or compressed air.

Subd. 20. Firearms safety certificate. "Firearms safety certificate" means the certificate issued under section 97B.015 or an equivalent certificate issued by another state or other evidence that meets with the requirements of section 97B.020.

Subd. 21. Fish house. "Fish house" means a structure set on the ice of state waters to provide shelter while taking fish by angling.

Subd. 22. Fur-bearing animals. "Fur-bearing animals" means mammals that are protected wild animals, except big game.

Subd. 23. Game. "Game" means big game and small game.

Subd. 24. Game birds. "Game birds" means migratory waterfowl, ring-necked pheasant, ruffed grouse, sharp-tailed grouse, Canada spruce grouse, prairie chickens, gray partridge, bobwhite quail, wild turkeys, coots, gallinules, sora and Virginia rails, mourning dove, sandhill crane, American woodcock, and common snipe.

Subd. 25. Game fish. "Game fish" means walleye, sauger, yellow perch, channel catfish, flathead catfish; members of the pike family, Esocidae, including muskellunge and northern pike; members of the sunfish family, Centrarchidae, including largemouth bass, smallmouth bass, sunfish, rock bass, white crappie, black crappie, members of the temperate bass family, Percichthyidae, including white bass and yellow bass; members of the salmon and trout subfamily, Salmoninae, including Atlantic salmon, chinook salmon, coho salmon, pink salmon, kokanee salmon, lake trout, brook trout, brown trout, rainbow (steelhead) trout, and splake; members of the paddlefish family, Polyodontidae; members of the sturgeon family, Acipenseridae, including lake sturgeon, and shovelnose sturgeon. "Game fish" includes hybrids of game fish.

Subd. 25a. Guardian. "Guardian" means a legal guardian of a person under age 16, or a person 18 or older who has been authorized by the parent or legal guardian to supervise the person under age 16.

Subd. 26. Hunting. "Hunting" means taking birds or mammals.

Subd. 26a. In-the-round. "In-the-round" means fish with heads, tails, fins, skins, and scales intact.

Subd. 26b. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 26c. Immediately released or immediately returned to the water. "Immediately released" or "immediately returned to the water" means that a fish must not be retained longer than is needed at the site of capture to unhook, identify, measure, or photograph the fish. Placing a fish on a stringer, in a live well, or in a cooler, bucket, or other container is not "immediately released" or "immediately returned to the water."

Subd. 27. License. "License" means a license or stamp issued under the game and fish laws.

Subd. 27a. License identification number. "License identification number" means a verification number issued under the authority of the commissioner in conjunction with the electronic purchase of a license or stamp and valid until the license is received by the purchaser.

Subd. 27b. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 27c. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 28. Migratory waterfowl. "Migratory waterfowl" means brant, ducks, geese, tundra swans, trumpeter swans, and whooper swans.

Subd. 29. Minnows. "Minnows" means: (1) members of the minnow family, Cyprinidae, except carp and goldfish; (2) members of the mudminnow family, Umbridae; (3) members of the sucker family, Catostomidae, not over 12 inches in length; (4) bullheads, ciscoes, lake whitefish, goldeyes, and mooneyes, not over seven inches long; (5) leeches; and (6) tadpole madtoms (willow cats) and stonecats.

Subd. 30. Minnow dealer. "Minnow dealer" means a person taking minnows for sale, buying minnows for resale, selling minnows at wholesale, or transporting minnows for sale.

Subd. 31. Minnow retailer. "Minnow retailer" means a person selling minnows at retail from an established place of business.

Subd. 32. Motor vehicle. "Motor vehicle" means a self-propelled vehicle or a vehicle propelled or drawn by a self-propelled vehicle that is operated on a highway, on a railroad track, on the ground, in the water, or in the air.

Subd. 32a. Muzzleloader season. "Muzzleloader season" means the deer season open only for legal muzzle-loading firearms, as prescribed by the commissioner.

Subd. 33. Nonresident. "Nonresident" means a person who is not a resident.

Subd. 34. Open season. "Open season" means the period when a specified protected wild animal may be taken.

Subd. 35. Person. "Person" means an individual only if used in reference to issuing licenses to take wild animals, but otherwise means an individual, firm, partnership, joint stock company, association, or public or private corporation.

Subd. 36. Possession. "Possession" means both actual and constructive possession and control of the things referred to.

Subd. 37. Predator. "Predator" means a wolf, coyote, fox, lynx, or bobcat.

Subd. 37a. Processing. "Processing" means rendering a species of aquatic life for food, bait, or other purposes so that it is no longer alive.

Subd. 38. Protected birds. "Protected birds" means all birds except unprotected birds.

Subd. 39. Protected wild animals. "Protected wild animals" are the following wild animals: big game, small game, game fish, rough fish, minnows, leeches, alewives, ciscoes, chubs, and lake whitefish, and the subfamily Coregoninae, rainbow smelt, frogs, turtles, clams, mussels, wolf, mourning doves, and wild animals that are protected by a restriction in the time or manner of taking, other than a restriction in the use of artificial lights, poison, or motor vehicles.

Subd. 40. Public access. "Public access" means an access that is publicly owned and accessible to the public without charge.

Subd. 41. Public waters. "Public waters" means waters defined in section 103G.005, subdivision 15.

Subd. 41a. Regular firearms season. "Regular firearms season" means any of the firearms deer seasons prescribed by the commissioner that begin in November, exclusive of the muzzleloader season.

Subd. 42. Resident. "Resident" means: (1) an individual who is a citizen of the United States or a resident alien, and has maintained a legal residence in the state at least the immediately preceding 60 days; (2) a nonresident under the age of 21 who is the child of a resident; (3) a domestic corporation; or (4) a foreign corporation authorized to do business in the state that has conducted a licensed business at a location within the state for at least ten years.

Subd. 42a. Restitution value of the wild animals. "Restitution value of the wild animals" means the total value of the wild animals taken in a violation based on:

(1) the values established under section 97A.345; or

(2) the values determined by the court under section 97A.341, subdivision 4, if the values are not established under section 97A.345.

Subd. 43. Rough fish. "Rough fish" means carp, buffalo, sucker, sheepshead, bowfin, burbot, cisco, gar, goldeye, and bullhead.

Subd. 44. Sale. "Sale" means an exchange for consideration, and includes barter, offer to sell, and possession with intent to sell.

Subd. 44a. Shelter. "Shelter" means any structure, other than a self-propelled motor vehicle, that is set on the ice of state waters to provide shelter.

Subd. 45. Small game. "Small game" means game birds, gray squirrel, fox squirrel, cottontail rabbit, snowshoe hare, jack rabbit, raccoon, lynx, bobcat, wolf, red fox and gray fox, fisher, pine marten, opossum, badger, cougar, wolverine, muskrat, mink, otter, and beaver.

Subd. 46. Sunfish. "Sunfish" means bluegill, pumpkinseed, green sunfish, orange spotted sunfish, longear sunfish, and warmouth. "Sunfish" includes hybrids of sunfish.

Subd. 47. Taking. "Taking" means pursuing, shooting, killing, capturing, trapping, snaring, angling, spearing, or netting wild animals, or placing, setting, drawing, or using a net, trap, or other device to take wild animals. Taking includes attempting to take wild animals, and assisting another person in taking wild animals.

Subd. 48. Transport, transportation. "Transport, transportation" means causing or attempting to cause wild animals to be carried or moved by a device and includes accepting or receiving wild animals for transportation or shipment.

Subd. 49. Undressed bird. "Undressed bird" means:

(1) a bird, including ducks, with a fully feathered wing intact; or

(2) a pheasant, Hungarian partridge, or wild turkey with one leg and foot intact.

Subd. 50. Undressed fish. "Undressed fish" means fish with heads, tails, fins and skins intact, whether entrails, gills, or scales are removed or not.

Subd. 51. Unloaded. "Unloaded" means, with reference to a firearm, without ammunition in the barrels and magazine, if the magazine is in the firearm. A muzzle-loading firearm with a flintlock ignition is unloaded if it does not have priming powder in a pan. A muzzle-loading firearm with percussion ignition is unloaded if it does not have a percussion cap on a nipple.

Subd. 52. Unprotected birds. "Unprotected birds" means English sparrow, blackbird, starling, magpie, cormorant, common pigeon, Eurasian collared dove, chukar partridge, quail other than bobwhite quail, and mute swan.

Subd. 53. Unprotected wild animals. "Unprotected wild animals" means wild animals that are not protected wild animals including weasel, coyote, gopher, porcupine, striped skunk, and unprotected birds.

Subd. 54. Waters of this state; state waters. "Waters of this state" and "state waters" include all boundary and inland waters.

Subd. 55. Wild animals. "Wild animals" means all creatures, whether dead or alive, not human, wild by nature, endowed with sensation and power of voluntary motion, and includes mammals, birds, fish, amphibians, reptiles, crustaceans, and mollusks.

History: 1986 c 386 art 1 s 2; 1987 c 149 art 1 s 2-6; 1988 c 588 s 1; 1990 c 391 art 8 s 21; 1991 c 254 art 2 s 25; 1992 c 462 s 4,5; 1993 c 269 s 4,5; 1994 c 623 art 1 s 20,21; 1Sp1995 c 1 s 15-17; 1996 c 410 s 22,23; 1997 c 216 s 77; 1997 c 226 s 12-14; 2000 c 463 s 22; 2002 c 270 s 1; 2002 c 323 s 2,3; 2004 c 215 s 1; 2005 c 104 s 1; 2005 c 146 s 6,7; 2006 c 214 s 20; 2006 c 281 art 1 s 20; art 2 s 10-16; 2007 c 131 art 1 s 19,20; 2008 c 307 s 11; 2008 c 368 art 2 s 8-10; 2009 c 176 art 2 s 10; 1Sp2011 c 2 art 5 s 15-19; 2012 c 277 art 1 s 19,20,90; 1Sp2015 c 4 art 5 s 9



Section 97A.021 — CONSTRUCTION.

Subdivision 1. Code of Criminal Procedure. A provision of the game and fish laws that is inconsistent with the Code of Criminal Procedure or of penal law is only effective under the game and fish laws.

Subd. 2. Authority of commissioner. A provision of the game and fish laws is subject to, and does not change or modify the authority of the commissioner to delegate powers, duties, and functions under section 84.083.

Subd. 3. Parts of wild animals. A provision relating to a wild animal applies in the same manner to a part of the wild animal.

Subd. 4. Dates and open seasons. The dates specified in the game and fish laws and time periods prescribed for certain activities or as open season are inclusive, unless otherwise specified.

History: 1986 c 386 art 1 s 3; 1987 c 384 art 2 s 17



Section 97A.025 — OWNERSHIP OF WILD ANIMALS.

The ownership of wild animals of the state is in the state, in its sovereign capacity for the benefit of all the people of the state. A person may not acquire a property right in wild animals, or destroy them, unless authorized under the game and fish laws or sections 17.47 to 17.498.

History: 1986 c 386 art 1 s 4; 1991 c 309 s 13; 1996 c 410 s 58; 2014 c 290 s 14



Section 97A.028 — CROP PROTECTION ASSISTANCE.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Agricultural crops" means annually seeded crops, legumes, fruit orchards, tree farms and nurseries, turf farms, and apiaries.

(c) "Parcel" has the meaning given in section 272.03, subdivision 6.

(d) "Specialty crops" means fruit orchards, vegetables, tree farms and nurseries, turf farms, and apiaries.

(e) "Stored forage crops" means hay, silage, grain, or other crops that have been harvested and placed in storage for commercial livestock feeding.

Subd. 2. Technical assistance. The commissioner shall establish a statewide program to provide technical assistance to persons for the protection of agricultural crops from destruction by wild animals. As part of the program, the commissioner shall develop and identify the latest and most effective abatement techniques; acquire appropriate demonstration supplies and materials required to meet specialized needs; train property owners, field staff, public land managers, extension agents, pest control operators, and others; provide technical manuals and brochures; and provide field personnel with supplies and materials for damage abatement demonstrations and short-term assistance and for the establishment of food or lure crops where appropriate.

Subd. 3. Emergency deterrent materials assistance. (a) For the purposes of this subdivision, "cooperative damage management agreement" means an agreement between a landowner or tenant and the commissioner that establishes a program for addressing the problem of destruction of the landowner's or tenant's specialty crops or stored forage crops by wild animals, destruction of agricultural crops by flightless Canada geese, or destruction of agricultural crops or pasture by elk within the native elk range, as determined by the commissioner.

(b) A landowner or tenant may apply to the commissioner for emergency deterrent materials assistance in controlling destruction of the landowner's or tenant's specialty crops or stored forage crops by wild animals, destruction of agricultural crops by flightless Canada geese, or destruction of agricultural crops or pasture by elk within the native elk range, as determined by the commissioner. Subject to the availability of money appropriated for this purpose, the commissioner shall provide suitable deterrent materials when the commissioner determines that:

(1) immediate action is necessary to prevent significant damage from continuing; and

(2) a cooperative damage management agreement cannot be implemented immediately.

(c) A person may receive emergency deterrent materials assistance under this subdivision more than once, but the cumulative total value of deterrent materials provided to a person, or for use on a parcel, may not exceed $5,000 for specialty crops, $1,500 for protecting stored forage crops other than silage or grain, $3,000 for stored silage or grain, or $1,000 for agricultural crops damaged by flightless Canada geese. The value of deterrent materials provided to a person to help protect stored forage crops, agricultural crops, or pasture from damage by elk may not exceed $5,000. If a person is a co-owner or cotenant with respect to the crops for which the deterrent materials are provided, the deterrent materials are deemed to be "provided" to the person for the purposes of this paragraph.

(d) As a condition of receiving emergency deterrent materials assistance under this subdivision, a landowner or tenant shall enter into a cooperative damage management agreement with the commissioner. Deterrent materials provided by the commissioner may include repellents, fencing materials, or other materials recommended in the agreement to alleviate the damage problem. If requested by a landowner or tenant, any fencing materials provided must be capable of providing long-term protection of specialty crops. A landowner or tenant who receives emergency deterrent materials assistance under this subdivision shall comply with the terms of the cooperative damage management agreement.

History: 1993 c 172 s 50; 1994 c 632 art 2 s 23; 1996 c 407 s 40,41; 1997 c 216 s 78,79; 2006 c 282 art 9 s 9; 2008 c 297 art 1 s 23; 1Sp2011 c 2 art 5 s 20



Section 97A.031 — WANTON WASTE.

Unless expressly allowed, a person may not wantonly waste or destroy a usable part of a protected wild animal.

History: 1986 c 386 art 1 s 5



Section 97A.035 — REMOVAL OF SIGNS PROHIBITED.

A person may not remove or deface a Department of Natural Resources sign, without approval of the commissioner.

History: 1986 c 386 art 1 s 6



Section 97A.037 — HUNTER, TRAPPER, AND ANGLER HARASSMENT PROHIBITED.

Subdivision 1. Interference with taking wild animals prohibited. A person who has the intent to prevent or disrupt another person from taking or preparing to take a wild animal or enjoyment of the out-of-doors must not disturb or interfere with that person if that person is lawfully taking or preparing to take a wild animal. "Preparing to take a wild animal" includes travel, camping, and other acts that occur on land or water where the affected person has the right or privilege to take lawfully a wild animal.

Subd. 2. Disturbing wild animals prohibited. A person who has the intent to prevent or disrupt a person from lawfully taking the animals may not disturb or engage in an activity that will tend to disturb wild animals.

Subd. 3. Persons intending to harass hunters, trappers, and anglers may not remain on land. A person who has intent to violate subdivision 1 or 2 may not enter or remain on public lands, or on private lands without permission of the owner.

Subd. 4. Peace officer order; penalty. A person must obey the order of a peace officer to stop the harassing conduct that violates this section if the officer observes the conduct. For purposes of this subdivision, "harassing conduct" does not include a landowner's or lessee's action to enforce the Trespass Law. Violation of this subdivision is a misdemeanor.

History: 1989 c 287 s 1; 1998 c 401 s 33



Section 97A.041 — EXHIBITION OF WILDLIFE.

Subdivision 1. Definition. For the purposes of this section, "wildlife" means any wild mammal, wild bird, reptile, or amphibian.

Subd. 2. Possession. A person connected with a commercial enterprise may not possess wildlife in captivity for public exhibition purposes, except under permit as provided in this section.

Subd. 3. Permit. The commissioner may issue a permit to possess wildlife for public exhibition to an applicant qualified by education or experience in the care and treatment of wildlife. The permit fee is $10. The commissioner may prescribe terms and conditions of the permit. A permit issued under this section shall include a condition that allows an enforcement officer to enter and inspect the facilities where the wildlife covered by the permit are held in captivity.

Subd. 4. Permit application. An application for a permit must include:

(1) a statement regarding the education or experience in the care and treatment of wildlife of the applicant and each individual employed by the applicant for that purpose;

(2) a description of the facilities used to keep the wildlife in captivity;

(3) a statement of the number of species or subspecies of wildlife to be covered by the permit and a statement describing where and from whom the wildlife was acquired;

(4) a signed agreement that the standards prescribed by the commissioner will be followed; and

(5) other information requested by the commissioner.

Subd. 5. Care and treatment. The commissioner shall adopt, under chapter 14, reasonable standards for the care and treatment of captive wildlife for public display purposes, including standards of sanitation.

Subd. 6. Violation of possession standards. If a violation is found during an inspection, the commissioner shall give the permittee notice to abate the violation within an adequate time determined by the commissioner. If the violation has not been abated when the time expires, the commissioner may request the attorney general to bring an action to abate the violation.

Subd. 7. Exemption for zoos, circuses, pet shops. This section does not apply to a publicly owned zoo or wildlife exhibit, privately owned traveling zoo or circus, or a pet shop.

History: 1986 c 386 art 1 s 7



Section 97A.043 — FISH CONSUMPTION ADVISORIES.

The commissioner of natural resources, in cooperation with the commissioner of health, shall ensure that fish consumption advisories are displayed in at least four different languages, one of which must be English, to fairly represent the population of the state.

History: 2009 c 37 art 1 s 67



Section 97A.045 — COMMISSIONER, GENERAL POWERS AND DUTIES.

Subdivision 1. Duties; generally. (a) The commissioner shall do all things the commissioner determines are necessary to preserve, protect, and propagate desirable species of wild animals. The commissioner shall make special provisions for the management of fish and wildlife to ensure recreational opportunities for anglers and hunters. The commissioner shall acquire wild animals for breeding or stocking and may dispose of or destroy undesirable or predatory wild animals and their dens, nests, houses, or dams.

(b) Notwithstanding chapters 17 and 35, the commissioner, in consultation with the commissioner of agriculture and the executive director of the Board of Animal Health, may capture or control nonnative or domestic animals that are released, have escaped, or are otherwise running at large and causing damage to natural resources or agricultural lands, or that are posing a threat to wildlife, domestic animals, or human health. The commissioner may work with other agencies to assist in the capture or control and may authorize persons to take such animals.

Subd. 2. Power to protect wild animals. (a) The commissioner may protect a species of wild animal in addition to the protection provided by the game and fish laws, by further limiting or closing seasons or areas of the state, or by reducing limits in areas of the state, if the commissioner determines the action is necessary to prevent unnecessary depletion or extinction, or to promote the propagation and reproduction of the animal.

(b) The commissioner may protect a species of wild animal in the state by emergency rule adopted under section 84.027, subdivision 13, by prohibiting or allowing taking of the animal whether or not the animal is protected under the game and fish laws. The commissioner must make findings of the necessity of a rule authorized under this paragraph and may authorize taking by special permit with or without fee under conditions prescribed in the rule by the commissioner.

(c) The commissioner may protect a species of wild animal in the state by emergency rule adopted under section 84.027, subdivision 13, by allowing importation, transportation, or possession of the wild animal or prohibiting these activities except by special permit with or without fee under conditions prescribed in the rule by the commissioner.

Subd. 3. Power to modify dates of seasons. If the statutory opening date of a season for taking protected wild animals, except a season prescribed under federal regulations, is not on a Saturday, the commissioner may designate the nearest Saturday to the statutory date as the opening day of the season. If the statutory closing date falls on a Saturday, the commissioner may extend it through the following day.

Subd. 4. Boundary waters. The commissioner may regulate the taking, possession, and transportation of wild animals from state and international boundary waters. The rules may include:

(1) special seasons for taking fish; and

(2) restrictions on the limits of fish that may be taken, possessed, or transported from international boundary waters by a person possessing both a Minnesota angling license and an angling license from an adjacent Canadian province.

Subd. 5. Power to prescribe form of permits and licenses. The commissioner may prescribe the form of permits, licenses, and tags issued under the game and fish laws.

Subd. 6. Duty to disseminate information. The commissioner shall collect, compile, publish, and disseminate statistics, bulletins, and information related to conservation.

Subd. 7. Duty to encourage stamp design and purchases. (a) The commissioner shall encourage the purchase of:

(1) Minnesota migratory-waterfowl stamps by nonhunters interested in migratory waterfowl preservation and habitat development;

(2) pheasant stamps by persons interested in pheasant habitat improvement;

(3) trout-and-salmon stamps by persons interested in trout and salmon stream and lake improvement;

(4) turkey stamps by persons interested in stamp collecting; and

(5) walleye stamps by persons interested in walleye stocking and stamp collecting.

(b) The commissioner shall make rules governing contests for selecting a design for each stamp, including those stamps not required to be in possession while taking game or fish. The commissioner shall ensure that stamp design and characteristics are consistent with the design and characteristics that are sought by pictorial-stamp collectors.

Subd. 8. [Repealed, 2012 c 277 art 1 s 91]

Subd. 9. Notice of rulemaking. In addition to notice requirements under chapter 14, the commissioner shall attempt to notify persons or groups of persons affected by rules adopted under the game and fish laws by public announcements, press releases, and other appropriate means as determined by the commissioner.

Subd. 10. Reciprocal agreements on violations. The commissioner, with the approval of the attorney general, may enter into reciprocal agreements with game and fish authorities in other states and the United States government to provide for:

(1) revocation of the appropriate Minnesota game and fish licenses of Minnesota residents for violations of game and fish laws committed in signatory jurisdictions which result in license revocation in that jurisdiction;

(2) reporting convictions and license revocations of residents of signatory states for violations of game and fish laws of Minnesota to game and fish authorities in the nonresident's state of residence; and

(3) release upon signature without posting of bail for residents of signatory states accused of game and fish law violations in this state, providing for recovery, in the resident jurisdiction, of fines levied if the citation is not answered in this state.

As used in this subdivision, "conviction" includes a plea of guilty or a forfeiture of bail.

Subd. 11. Power to prevent or control wildlife disease. (a) If the commissioner determines that action is necessary to prevent or control a wildlife disease, the commissioner may prevent or control wildlife disease in a species of wild animal in addition to the protection provided by the game and fish laws by further limiting, closing, expanding, or opening seasons or areas of the state; by reducing or increasing limits in areas of the state; by establishing disease management zones; by authorizing free licenses; by allowing shooting from motor vehicles by persons designated by the commissioner; by issuing replacement licenses for sick animals; by requiring sample collection from hunter-harvested animals; by limiting wild animal possession, transportation, and disposition; and by restricting wildlife feeding.

(b) The commissioner shall restrict wildlife feeding within the modified accredited bovine tuberculosis zone proposed by the Board of Animal Health. In addition to any other penalties provided by law, a person who violates wildlife feeding restrictions required under this paragraph may not obtain a hunting license to take a wild animal for two years after the date of conviction.

(c) The commissioner may prevent or control wildlife disease in a species of wild animal in the state by posting restrictions on public access to active disease areas or by emergency rule adopted under section 84.027, subdivision 13.

Subd. 12. Establishing fees. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish fees providing for the use of state wildlife management area or aquatic management area lands for specific purposes, including dog trials, special events, and commercial uses. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 13. [Repealed, 2012 c 277 art 1 s 91]

History: 1985 c 248 s 70; 1986 c 386 art 1 s 8; 1989 c 19 s 1; 1991 c 259 s 11; 1993 c 231 s 5,6; 1993 c 269 s 6; 1995 c 233 art 2 s 56; 1Sp1995 c 1 s 18; 1997 c 226 s 15; 1Sp2001 c 2 s 104; 2003 c 128 art 1 s 49; 2005 c 146 s 8; 2006 c 281 art 5 s 1; 2007 c 57 art 1 s 79; 2008 c 274 s 3,4; 2008 c 368 art 2 s 11; 2009 c 94 art 1 s 89; 1Sp2015 c 4 art 5 s 10



Section 97A.0451 — AUTHORITY FOR USE OF EMERGENCY RULES PROCEDURE; EXPIRATION OF AUTHORITY.

Subdivision 1. When to use emergency rulemaking. When the commissioner is directed by statute, federal law, or court order to adopt, amend, suspend, or repeal a rule in a manner that does not allow for compliance with sections 14.14 to 14.28, or if the commissioner is expressly required or authorized by statute to adopt emergency rules, the commissioner shall adopt emergency rules in accordance with sections 97A.0451 to 97A.0459.

Subd. 2. 180-day time limit. Unless the commissioner is directed by federal law or court order to adopt, amend, suspend, or repeal a rule in a manner that does not allow for compliance with sections 14.14 to 14.28, the commissioner may not adopt an emergency rule later than 180 days after the effective date of the statutory authority, except as provided in section 84.027, subdivision 13. If emergency rules are not adopted within the time allowed, the authority for the rules expires. The time limit of this section does not include any days used for review by the attorney general. If the 180-day period expires while the attorney general is reviewing the rule and the attorney general disapproves the rule, the commissioner may resubmit the rule to the attorney general after taking corrective action. The resubmission must occur within five working days after the commissioner receives written notice of disapproval. If the rule is again disapproved by the attorney general, it is withdrawn.

History: 1995 c 233 art 2 s 40



Section 97A.0452 — NOTICE OF PROPOSED ADOPTION OF EMERGENCY RULE.

The proposed emergency rule must be published with a notice of intent to adopt emergency rules in the State Register, and the same notice must be mailed to all persons registered with the commissioner to receive notice of any rulemaking proceedings. The notice must include a statement advising the public that a free copy of the proposed rule is available on request from the commissioner and that notice of the date of submission of the proposed emergency rule to the attorney general will be mailed to any person requesting to receive the notice. For at least 25 days after publication the commissioner shall afford all interested persons an opportunity to submit data and views on the proposed emergency rule in writing. The notice must also include the date on which the 25-day comment period ends.

History: 1995 c 233 art 2 s 41



Section 97A.0453 — NOTICE TO COMMITTEES FOR FEES FIXED BY RULE.

Before the commissioner submits notice to the State Register of intent to adopt emergency rules that establish or adjust fees, the commissioner shall send a copy of the notice and the proposed rules to the chairs of the house of representatives Ways and Means Committee and the senate Committee on Finance.

History: 1995 c 233 art 2 s 42; 1996 c 305 art 3 s 8



Section 97A.0454 — MODIFICATIONS OF PROPOSED EMERGENCY RULE.

The proposed emergency rule may be modified if the modifications are supported by the data and views submitted to the commissioner.

History: 1995 c 233 art 2 s 43



Section 97A.0455 — SUBMISSION OF PROPOSED EMERGENCY RULE TO ATTORNEY GENERAL.

Subdivision 1. Submission. The commissioner shall submit to the attorney general the proposed emergency rule as published, with any modifications. On the same day that it is submitted, the commissioner shall mail notice of the submission to all persons who requested to be informed that the proposed emergency rule has been submitted to the attorney general. If the proposed emergency rule has been modified, the notice must state that fact, and must state that a free copy of the proposed emergency rule, as modified, is available upon request from the commissioner.

Subd. 2. Review. The attorney general shall review the proposed emergency rule as to its legality, review its form to the extent the form relates to legality, and shall approve or disapprove the proposed emergency rule and any modifications on the tenth working day following the date of receipt of the proposed emergency rule from the commissioner. The attorney general shall send a statement of reasons for disapproval of the rule to the commissioner, the chief administrative law judge, the Legislative Coordinating Commission, and to the revisor of statutes.

The attorney general shall disregard any error or defect in the proceeding due to the commissioner's failure to satisfy any procedural requirement imposed by law or rule if the attorney general finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the commissioner has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

Subd. 3. Costs. The attorney general shall assess the commissioner for the actual cost of processing rules under this section. The commissioner shall include in the department's budget money to pay the attorney general's assessment. Receipts from the assessment must be deposited in the state treasury and credited to the general fund.

History: 1995 c 233 art 2 s 44; 1998 c 254 art 1 s 22



Section 97A.0456 — EFFECTIVE DATE OF EMERGENCY RULE.

The emergency rule takes effect five working days after approval by the attorney general. The attorney general shall file two copies of the approved emergency rule with the secretary of state. The secretary of state shall forward one copy of each approved and filed emergency rule to the revisor of statutes. Failure of the attorney general to approve or disapprove a proposed emergency rule within ten working days is approval.

History: 1995 c 233 art 2 s 45



Section 97A.0457 — PUBLICATION OF APPROVAL.

As soon as practicable, notice of the attorney general's decision must be published in the State Register and the adopted rule must be published in the manner as provided for adopted rules in section 14.18.

History: 1995 c 233 art 2 s 46



Section 97A.0458 — EFFECTIVE PERIOD OF EMERGENCY RULE.

Emergency rules adopted under sections 97A.0451 to 97A.0459 shall be effective for the period stated in the notice of intent to adopt emergency rules which may not be longer than 180 days. The emergency rules may be continued in effect for an additional period of up to 180 days if the commissioner gives notice of continuation by publishing notice in the State Register and mailing the same notice to all persons registered with the commissioner to receive notice of any rulemaking proceedings. The continuation is not effective until these notices have been mailed. No emergency rule may remain in effect on a date 361 days after its original effective date. The emergency rules may not be continued in effect after 360 days without following the procedure of sections 14.14 to 14.28.

History: 1995 c 233 art 2 s 47



Section 97A.0459 — APPROVAL OF FORM OF EMERGENCY RULE.

No approved emergency rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the emergency rule's form is approved.

History: 1995 c 233 art 2 s 48



Section 97A.051 — PUBLICATION OF RULES AND LAWS.

Subdivision 1. [Repealed, 2003 c 28 art 1 s 20]

Subd. 2. Summary of fish and game laws. (a) The commissioner shall prepare a summary of the hunting and fishing laws and rules and deliver a sufficient supply to license vendors to furnish one copy to each person obtaining a hunting, fishing, or trapping license.

(b) At the beginning of the summary, under the heading "Trespass," the commissioner shall summarize the trespass provisions under sections 97B.001 to 97B.945, state that conservation officers and peace officers must enforce the trespass laws, and state the penalties for trespassing.

(c) In the summary the commissioner shall, under the heading "Duty to Render Aid," summarize the requirements under section 609.662 and state the penalties for failure to render aid to a person injured by gunshot.

Subd. 3. [Repealed, 1989 c 155 s 5]

Subd. 4. Rules have force and effect of law. When a rule is effective, it has the force and effect of law. Violation of a rule has the same penalty as a violation of the law under which the rule was adopted.

History: 1986 c 386 art 1 s 9; 1989 c 155 s 3; 1991 c 243 s 1; 1991 c 259 s 12-14,23; 1994 c 585 s 1; 2009 c 176 art 2 s 11



Section 97A.052 — PEACE OFFICER TRAINING ACCOUNT.

Subdivision 1. Account established; sources. The peace officer training account is created in the game and fish fund in the state treasury. Revenue from the portion of the surcharges assessed to criminal and traffic offenders in section 357.021, subdivision 7, clause (1), shall be deposited in the account. Money in the account may be spent only for the purposes provided in subdivision 2.

Subd. 2. Purposes of account. Money in the peace officer training account may only be spent by the commissioner for peace officer training for employees of the Department of Natural Resources who are licensed under sections 626.84 to 626.863 to enforce game and fish laws.

History: 1Sp2011 c 2 art 4 s 9



Section 97A.055 — GAME AND FISH FUND.

Subdivision 1. Establishment; purposes. The game and fish fund is established as a fund in the state treasury.

Subd. 2. Receipts. The commissioner of management and budget shall credit to the game and fish fund all money received under the game and fish laws and all income from state lands acquired by purchase or gift for game or fish purposes, including receipts from:

(1) licenses and permits issued;

(2) fines and forfeited bail;

(3) sales of contraband, wild animals, and other property under the control of the division;

(4) fees from advanced education courses for hunters and trappers;

(5) reimbursements of expenditures by the division;

(6) contributions to the division; and

(7) revenue credited to the game and fish fund under section 297A.94, paragraph (e), clause (1).

Subd. 2a. Federal aid disposition. (a) Federal aid reimbursements under the Federal Aid in Wildlife Restoration Act, United States Code, title 16, sections 669 to 669i, shall be deposited in the game and fish fund.

(b) Federal aid reimbursements under the Federal Aid in Fish Restoration Act, United States Code, title 16, sections 777 to 777k, shall be deposited in the game and fish fund.

Subd. 2b. Certified costs. Money for the certified costs under section 89.0385 is transferred annually for reimbursement of certified costs on state lands acquired by purchase or gift for game and fish purposes.

Subd. 3. Game and fish fund fees. To reduce yearly fluctuations of the game and fish fund balance and to provide improved long-range planning of the fund, the policy of the state is to make fee adjustments as part of the budget process. Agency responsibilities are:

(a) The commissioner of natural resources must make specific requests for fee adjustments for all receipt items in the game and fish fund as a part of the fee report.

(b) The commissioner of management and budget must review the fee report and make recommendations for each fee. The commissioner of management and budget must submit a six-year projection on revenues and expenditures to the legislature.

Subd. 4. Game and fish annual reports. (a) By December 15 each year, the commissioner shall submit to the legislative committees having jurisdiction over appropriations and the environment and natural resources reports on each of the following:

(1) the amount of revenue from the following and purposes for which expenditures were made:

(i) the small-game license surcharge under section 97A.475, subdivision 4;

(ii) the Minnesota migratory-waterfowl stamp under section 97A.475, subdivision 5, clause (1);

(iii) the trout-and-salmon stamp under section 97A.475, subdivision 10;

(iv) the pheasant stamp under section 97A.475, subdivision 5, clause (2);

(v) the wild-turkey management account under section 97A.075, subdivision 5;

(vi) the deer license donations and surcharges under section 97A.475, subdivisions 3, paragraph (b), and 3a; and

(vii) the walleye stamp under section 97A.475, subdivision 10a;

(2) the amounts available under section 97A.075, subdivision 1, paragraphs (b) and (c), and the purposes for which these amounts were spent;

(3) money credited to the game and fish fund under this section and purposes for which expenditures were made from the fund;

(4) outcome goals for the expenditures from the game and fish fund; and

(5) summary and comments of citizen oversight committee reviews under subdivision 4b.

(b) The report must include the commissioner's recommendations, if any, for changes in the laws relating to the stamps and surcharge referenced in paragraph (a).

Subd. 4a. [Repealed, 2001 c 161 s 58]

Subd. 4b. Citizen oversight committees. (a) The commissioner shall appoint committees of affected persons to review the reports prepared under subdivision 4; review the proposed work plans and budgets for the coming year; propose changes in policies, activities, and revenue enhancements or reductions; review other relevant information; and make recommendations to the legislature and the commissioner for improvements in the management and use of money in the game and fish fund.

(b) The commissioner shall appoint the following committees, each comprised of at least ten affected persons:

(1) a Fisheries Oversight Committee to review fisheries funding and expenditures, including activities related to trout-and-salmon stamps and walleye stamps; and

(2) a Wildlife Oversight Committee to review wildlife funding and expenditures, including activities related to migratory waterfowl, pheasant, and wild turkey management and deer and big game management.

(c) The chairs of the Fisheries Oversight Committee and the Wildlife Oversight Committee, and four additional members from each committee, shall form a Budgetary Oversight Committee to coordinate the integration of the fisheries and wildlife oversight committee reports into an annual report to the legislature; recommend changes on a broad level in policies, activities, and revenue enhancements or reductions; and provide a forum to address issues that transcend the fisheries and wildlife oversight committees.

(d) The Budgetary Oversight Committee shall develop recommendations for a biennial budget plan and report for expenditures on game and fish activities. By August 15 of each even-numbered year, the committee shall submit the budget plan recommendations to the commissioner and to the senate and house of representatives committees with jurisdiction over natural resources finance.

(e) The chairs of the Fisheries Oversight Committee and the Wildlife Oversight Committee shall be chosen by their respective committees. The chair of the Budgetary Oversight Committee shall be appointed by the commissioner and may not be the chair of either of the other oversight committees.

(f) The Budgetary Oversight Committee may make recommendations to the commissioner and to the senate and house of representatives committees with jurisdiction over natural resources finance for outcome goals from expenditures.

(g) The committees authorized under this subdivision are not advisory councils or committees governed by section 15.059 and are not subject to section 15.059. Committee members appointed by the commissioner may request reimbursement for mileage expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Committee members must not receive daily compensation for oversight activities. The Fisheries Oversight Committee, the Wildlife Oversight Committee, and the Budgetary Oversight Committee expire June 30, 2020.

Subd. 5. Pelting fees. The commissioner may pay a pelting fee to a person who recovers, treats, preserves, or transports the pelt of a fur-bearing animal that is accidentally killed or is lawfully taken under section 97B.655. The commissioner may adopt rules setting pelting fees and governing their payment. The amounts necessary to pay the fees are appropriated from the game and fish fund to the commissioner.

Subd. 6. Land acquisition restriction. Except as provided in section 97A.475, subdivision 4, revenue from the sale of game and fish licenses and permits, excluding revenue from hunting and fishing stamps, shall not be used to acquire land in fee or easement.

History: 1986 c 386 art 1 s 10; 1987 c 149 art 1 s 7; 1989 c 335 art 1 s 85; 1993 c 172 s 51,52; 1993 c 231 s 7; 1994 c 561 s 2,3; 1996 c 364 s 1,2; 2000 c 418 art 1 s 44; 2000 c 463 s 2,3; 2000 c 488 art 3 s 26; 1Sp2001 c 2 s 105; 2002 c 376 s 6; 2003 c 112 art 2 s 50; 2004 c 228 art 1 s 21; 2004 c 255 s 27; 1Sp2005 c 1 art 2 s 95; 2006 c 281 art 2 s 17; 2007 c 57 art 1 s 80; 2008 c 357 s 24; 2008 c 368 art 2 s 12,13; 2009 c 101 art 2 s 109; 2011 c 107 s 49; 1Sp2011 c 2 art 4 s 10; 2012 c 277 art 2 s 1; 2014 c 286 art 8 s 11; 2014 c 290 s 15; 1Sp2015 c 4 art 4 s 69



Section 97A.056 — OUTDOOR HERITAGE FUND; LESSARD-SAMS OUTDOOR HERITAGE COUNCIL.

Subdivision 1. Outdoor heritage fund. An outdoor heritage fund, under article XI, section 15, of the Minnesota Constitution, is established as an account in the state treasury. All money earned by the outdoor heritage fund must be credited to the fund. At least 99 percent of the money appropriated from the fund must be expended to restore, protect, and enhance wetlands, prairies, forests, and habitat for fish, game, and wildlife. Money appropriated from the outdoor heritage fund shall not be spent to acquire property by eminent domain unless the owner requests that the owner's property be acquired by eminent domain.

Subd. 1a. Definitions. For the purpose of appropriations from the outdoor heritage fund, "recipient" means the entity responsible for deliverables financed by the outdoor heritage fund.

Subd. 2. Lessard-Sams Outdoor Heritage Council. (a) The Lessard-Sams Outdoor Heritage Council of 12 members is created in the legislative branch, consisting of:

(1) two public members appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration;

(2) two public members appointed by the speaker of the house;

(3) four public members appointed by the governor;

(4) two members of the senate appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration; and

(5) two members of the house of representatives appointed by the speaker of the house.

(b) Members appointed under paragraph (a) must not be registered lobbyists. In making appointments, the governor, senate Subcommittee on Committees of the Committee on Rules and Administration, and the speaker of the house shall consider geographic balance, gender, age, ethnicity, and varying interests including hunting and fishing. The governor's appointments to the council are subject to the advice and consent of the senate.

(c) Public members appointed under paragraph (a) shall have practical experience or expertise or demonstrated knowledge in the science, policy, or practice of restoring, protecting, and enhancing wetlands, prairies, forests, and habitat for fish, game, and wildlife.

(d) Legislative members appointed under paragraph (a) shall include the chairs of the legislative committees with jurisdiction over environment and natural resources finance or their designee, one member from the minority party of the senate, and one member from the minority party of the house of representatives.

(e) Public members serve four-year terms. Appointed legislative members serve at the pleasure of the appointing authority. Public and legislative members continue to serve until their successors are appointed. Public members shall be initially appointed according to the following schedule of terms:

(1) two public members appointed by the governor for a term ending the first Monday in January 2011;

(2) one public member appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration for a term ending the first Monday in January 2011;

(3) one public member appointed by the speaker of the house for a term ending the first Monday in January 2011;

(4) two public members appointed by the governor for a term ending the first Monday in January 2013;

(5) one public member appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration for a term ending the first Monday in January 2013; and

(6) one public member appointed by the speaker of the house for a term ending the first Monday in January 2013.

(f) Terms, compensation, and removal of public members are as provided in section 15.0575. A vacancy on the council may be filled by the appointing authority for the remainder of the unexpired term.

(g) Members shall elect a chair, vice-chair, secretary, and other officers as determined by the council. The chair may convene meetings as necessary to conduct the duties prescribed by this section.

(h) The Legislative Coordinating Commission may appoint nonpartisan staff and contract with consultants as necessary to support the functions of the council. The council has final approval authority for the hiring of a candidate for executive director. Up to one percent of the money appropriated from the fund may be used to pay for administrative expenses of the council and for compensation and expense reimbursement of council members.

Subd. 3. Council recommendations. (a) The council shall make recommendations to the legislature on appropriations of money from the outdoor heritage fund that are consistent with the Constitution and state law and that will achieve the outcomes of existing natural resource plans, including, but not limited to, the Minnesota Statewide Conservation and Preservation Plan, that directly relate to the restoration, protection, and enhancement of wetlands, prairies, forests, and habitat for fish, game, and wildlife, and that prevent forest fragmentation, encourage forest consolidation, and expand restored native prairie. In making recommendations, the council shall consider a range of options that would best restore, protect, and enhance wetlands, prairies, forests, and habitat for fish, game, and wildlife. The council's recommendations shall be submitted no later than January 15 each year. The council shall present its recommendations to the senate and house of representatives committees with jurisdiction over the environment and natural resources budget by February 15 in odd-numbered years, and within the first four weeks of the legislative session in even-numbered years. The council's budget recommendations to the legislature shall be separate from the Department of Natural Resource's budget recommendations.

(b) To encourage and support local conservation efforts, the council shall establish a conservation partners program. Local, regional, state, or national organizations may apply for matching grants for restoration, protection, and enhancement of wetlands, prairies, forests, and habitat for fish, game, and wildlife, prevention of forest fragmentation, encouragement of forest consolidation, and expansion of restored native prairie.

(c) The council may work with the Clean Water Council to identify projects that are consistent with both the purpose of the outdoor heritage fund and the purpose of the clean water fund.

(d) The council may make recommendations to the Legislative-Citizen Commission on Minnesota Resources on scientific research that will assist in restoring, protecting, and enhancing wetlands, prairies, forests, and habitat for fish, game, and wildlife, preventing forest fragmentation, encouraging forest consolidation, and expanding restored native prairie.

(e) Recommendations of the council, including approval of recommendations for the outdoor heritage fund, require an affirmative vote of at least nine members of the council.

(f) The council may work with the Clean Water Council, the Legislative-Citizen Commission on Minnesota Resources, the Board of Water and Soil Resources, soil and water conservation districts, and experts from Minnesota State Colleges and Universities and the University of Minnesota in developing the council's recommendations.

(g) The council shall develop and implement a process that ensures that citizens and potential recipients of funds are included throughout the process, including the development and finalization of the council's recommendations. The process must include a fair, equitable, and thorough process for reviewing requests for funding and a clear and easily understood process for ranking projects.

(h) The council shall use the regions of the state based upon the ecological sections and subsections developed by the Department of Natural Resources and establish objectives for each region and subregion to achieve the purposes of the fund outlined in the state constitution.

(i) The council shall develop and submit to the Legislative Coordinating Commission plans for the first ten years of funding, and a framework for 25 years of funding, consistent with statutory and constitutional requirements. The council may use existing plans from other legislative, state, and federal sources, as applicable.

Subd. 4. Conflict of interest. (a) A council member may not be an advocate for or against a council action or vote on any action that may be a conflict of interest. A conflict of interest must be disclosed as soon as it is discovered. The council shall follow the policies and requirements related to conflicts of interest developed by the Office of Grants Management under section 16B.98.

(b) For the purposes of this section, a "conflict of interest" exists when a person has an organizational conflict of interest or direct financial interests and those interests present the appearance that it will be difficult for the person to impartially fulfill the person's duty. An "organizational conflict of interest" exists when a person has an affiliation with an organization that is subject to council activities, which presents the appearance of a conflict between organizational interests and council member duties. An "organizational conflict of interest" does not exist if the person's only affiliation with an organization is being a member of the organization.

Subd. 5. Open meetings. (a) Meetings of the council and other groups the council may establish are subject to chapter 13D. Except where prohibited by law, the council shall establish additional processes to broaden public involvement in all aspects of its deliberations, including recording meetings, video conferencing, and publishing minutes. For the purposes of this subdivision, a meeting occurs when a quorum is present and the members receive information or take action on any matter relating to the duties of the council. The quorum requirement for the council shall be seven members.

(b) Travel to and from scheduled and publicly noticed site visits by council members for the purposes of receiving information is not a violation of paragraph (a). Any decision or agreement to make a decision during the travel is a violation of paragraph (a).

(c) For legislative members of the council, enforcement of this subdivision is governed by section 3.055, subdivision 2. For nonlegislative members of the council, enforcement of this subdivision is governed by section 13D.06, subdivisions 1 and 2.

Subd. 6. Audit. The legislative auditor shall audit the outdoor heritage fund expenditures, including administrative and staffing expenditures, to ensure that the money is spent in compliance with all applicable law and the Constitution.

Subd. 7. Legislative oversight. The senate and house of representatives chairs of the committees with jurisdiction over the environment and natural resources budget shall convene a joint hearing to review the activities and evaluate the effectiveness of the council and to receive reports on the council from the legislative auditor no later than June 30, 2014.

Subd. 8. Revenues. (a) When a parcel of land that was previously purchased with money from the outdoor heritage fund is transferred to the state, the owner of the land shall disclose to the council and commissioner of natural resources:

(1) all revenues generated from activities on the land from the time the land was purchased with money from the outdoor heritage fund until the land was transferred to the state;

(2) all holding costs associated with managing the land between the time of purchase with money from the outdoor heritage fund and the time the land was transferred to the state; and

(3) the total net revenues as determined by subtracting the costs described in clause (2) from the revenues described in clause (1).

(b) The owner of the land shall submit the total net revenues determined under paragraph (a), clause (3), to the state no later than 60 days after the land is transferred to the state.

Subd. 9. Lands in public domain. Money appropriated from the outdoor heritage fund shall not be used to purchase any land in fee title or a permanent conservation easement if the land in question is fully or partially owned by the state of Minnesota or a political subdivision of the state, unless: (1) the purchase creates additional direct benefit to protect, restore, or enhance the state's wetlands, prairies, forests, or habitat for fish, game, and wildlife; and (2) the purchase is approved by an affirmative vote of at least nine members of the council.

Subd. 10. Restoration and enhancements evaluations. The commissioner of natural resources and the Board of Water and Soil Resources must convene a technical evaluation panel comprised of five members, including one technical representative from the Board of Water and Soil Resources, one technical representative from the Department of Natural Resources, one technical expert from the University of Minnesota or the Minnesota State Colleges and Universities, and two representatives with expertise in the project being evaluated. The board and the commissioner may add a technical representative from a unit of federal or local government. The members of the technical evaluation panel may not be associated with the restoration or enhancement, may vary depending upon the projects being reviewed, and shall avoid any potential conflicts of interest. Each year, the board and the commissioner may assign a coordinator to identify habitat restoration or enhancement projects completed with outdoor heritage funding. The coordinator shall secure the plans for the projects specified and direct the technical evaluation panel to evaluate the restorations and enhancements relative to the law, current science, and the stated goals and standards in the project plan and, when applicable, to the Board of Water and Soil Resources' native vegetation establishment and enhancement guidelines. The coordinator shall summarize the findings of the panel and provide a report to the chair of the Lessard-Sams Outdoor Heritage Council and the chairs of the respective house of representatives and senate policy and finance committees with jurisdiction over natural resources and spending from the outdoor heritage fund. The report shall determine if the restorations and enhancements are meeting planned goals, any problems with the implementation of restorations and enhancements, and, if necessary, recommendations on improving restorations and enhancements. The report shall be focused on improving future restorations and enhancements. At least one-tenth of one percent of forecasted receipts from the outdoor heritage fund must be used for restoration and enhancements evaluations under this section.

Subd. 11. Recipient requirements. (a) A state agency or other recipient of a direct appropriation from the outdoor heritage fund must compile and submit all information for funded projects or programs, including the proposed measurable outcomes and all other items required under section 3.303, subdivision 10, to the Legislative Coordinating Commission as soon as practicable or by January 15 of the applicable fiscal year, whichever comes first. The Legislative Coordinating Commission must post submitted information on the Web site required under section 3.303, subdivision 10, as soon as it becomes available.

(b) When practicable, a direct recipient of an appropriation from the outdoor heritage fund shall prominently display on the recipient's Web site home page the legacy logo required under Laws 2009, chapter 172, article 5, section 10, as amended by Laws 2010, chapter 361, article 3, section 5, accompanied by the phrase "Click here for more information." When a person clicks on the legacy logo image, the Web site must direct the person to a Web page that includes both the contact information that a person may use to obtain additional information, as well as a link to the Legislative Coordinating Commission Web site required under section 3.303, subdivision 10.

(c) Future eligibility for money from the outdoor heritage fund is contingent upon a state agency or other recipient satisfying all applicable requirements in this section, as well as any additional requirements contained in applicable session law. If the Office of the Legislative Auditor, in the course of an audit or investigation, publicly reports that a recipient of money from the outdoor heritage fund has not complied with the laws, rules, or regulations in this section or other laws applicable to the recipient, the recipient must be listed in an annual report to the legislative committees with jurisdiction over the legacy funds. The list must be publicly available. The legislative auditor shall remove a recipient from the list upon determination that the recipient is in compliance. A recipient on the list is not eligible for future funding from the outdoor heritage fund until the recipient demonstrates compliance to the legislative auditor.

Subd. 12. Accomplishment plans. It is a condition of acceptance of money appropriated from the outdoor heritage fund that the agency or entity using the appropriation submits an accomplishment plan and periodic accomplishment reports to the Lessard-Sams Outdoor Heritage Council in the form determined by the council. The accomplishment plan must identify the project manager responsible for expending the appropriation and the final product. The accomplishment plan must account for the use of the appropriation and outcomes of the expenditure in measures of wetlands, prairies, forests, and fish, game, and wildlife habitat restored, protected, and enhanced. The plan must include an evaluation of results. If lands are acquired by fee with money from the outdoor heritage fund, the accomplishment plan must include a hunting and fishing management plan for the lands acquired by fee. No money appropriated from the outdoor heritage fund may be expended unless the council has approved the pertinent accomplishment plan.

Subd. 13. Project requirements. (a) As a condition of accepting money appropriated from the outdoor heritage fund, an agency or entity receiving money from an appropriation must comply with this subdivision for any project funded in whole or in part with funds from the appropriation.

(b) All conservation easements acquired with money appropriated from the outdoor heritage fund must:

(1) be permanent;

(2) specify the parties to the easement;

(3) specify all of the provisions of an agreement that are permanent;

(4) specify the habitat types and location being protected;

(5) where appropriate for conservation or water protection outcomes, require the grantor to employ practices retaining water on the eased land as long as practicable;

(6) specify the responsibilities of the parties for habitat enhancement and restoration and the associated costs of these activities;

(7) be sent to the office of the Lessard-Sams Outdoor Heritage Council;

(8) include a long-term stewardship plan and identify the sources and amount of funding for monitoring and enforcing the easement agreement; and

(9) identify the parties responsible for monitoring and enforcing the easement agreement.

(c) For all restorations, a recipient must prepare and retain an ecological restoration and management plan that, to the degree practicable, is consistent with current conservation science and ecological goals for the restoration site. Consideration should be given to soil, geology, topography, and other relevant factors that would provide the best chance for long-term success and durability of the restoration. The plan must include the proposed timetable for implementing the restoration, including, but not limited to, site preparation, establishment of diverse plant species, maintenance, and additional enhancement to establish the restoration; identify long-term maintenance and management needs of the restoration and how the maintenance, management, and enhancement will be financed; and use current conservation science to achieve the best restoration.

(d) For new lands acquired, a recipient must prepare a restoration and management plan in compliance with paragraph (c), including identification of sufficient funding for implementation.

(e) To ensure public accountability for the use of public funds, a recipient must provide to the Lessard-Sams Outdoor Heritage Council documentation of the process used to select parcels acquired in fee or as permanent conservation easements and must provide the council with documentation of all related transaction costs, including, but not limited to, appraisals, legal fees, recording fees, commissions, other similar costs, and donations. This information must be provided for all parties involved in the transaction. The recipient must also report to the Lessard-Sams Outdoor Heritage Council any difference between the acquisition amount paid to the seller and the state-certified or state-reviewed appraisal, if a state-certified or state-reviewed appraisal was conducted. The commissioner of natural resources may conduct or require additional appraisals of parcels to be acquired in fee title or as conservation easements. Acquisition data such as appraisals may remain private during negotiations but must ultimately be made public according to chapter 13.

(f) Except as otherwise provided in the appropriation, all restoration and enhancement projects funded with money appropriated from the outdoor heritage fund must be on land permanently protected by a conservation easement or public ownership or in public waters as defined in section 103G.005, subdivision 15.

(g) To the extent an appropriation is used to acquire an interest in real property, a recipient of an appropriation from the outdoor heritage fund must provide to the Lessard-Sams Outdoor Heritage Council and the commissioner of management and budget an analysis of increased operation and maintenance costs likely to be incurred by public entities as a result of the acquisition and of how the costs are to be paid.

(h) A recipient of money appropriated from the outdoor heritage fund must give consideration to and make timely written contact with Conservation Corps Minnesota for possible use of the corps' services to contract for restoration and enhancement services. A copy of the written contact must be filed with the Lessard-Sams Outdoor Heritage Council within 15 days of execution.

(i) A recipient of money appropriated from the outdoor heritage fund must erect signage according to Laws 2009, chapter 172, article 5, section 10.

Subd. 14. Purchase of recycled and recyclable materials. A political subdivision, public or private corporation, or other entity that receives money appropriated from the outdoor heritage fund must use the money in compliance with sections 16C.0725, regarding purchase of recycled, repairable, and durable materials, and 16C.073, regarding purchase and use of paper stock and printing.

Subd. 15. Land acquisition restrictions. (a) An interest in real property, including, but not limited to, an easement or fee title, that is acquired with money appropriated from the outdoor heritage fund must be used in perpetuity or for the specific term of an easement interest for the purpose for which the appropriation was made. The ownership of the interest in real property transfers to the state if: (1) the holder of the interest in real property fails to comply with the terms and conditions of the grant agreement or accomplishment plan; or (2) restrictions are placed on the land that preclude its use for the intended purpose as specified in the appropriation.

(b) A recipient of funding that acquires an interest in real property subject to this subdivision may not alter the intended use of the interest in real property or convey any interest in the real property acquired with the appropriation without the prior review and approval of the Lessard-Sams Outdoor Heritage Council or its successor. The council shall notify the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the outdoor heritage fund at least 15 business days before approval under this paragraph. The council shall establish procedures to review requests from recipients to alter the use of or convey an interest in real property. These procedures shall allow for the replacement of the interest in real property with another interest in real property meeting the following criteria:

(1) the interest must be at least equal in fair market value, as certified by the commissioner of natural resources, to the interest being replaced; and

(2) the interest must be in a reasonably equivalent location and have a reasonably equivalent useful conservation purpose compared to the interest being replaced, taking into consideration all effects from fragmentation of the whole habitat.

(c) A recipient of funding who acquires an interest in real property under paragraph (a) must separately record a notice of funding restrictions in the appropriate local government office where the conveyance of the interest in real property is filed. The notice of funding agreement must contain:

(1) a legal description of the interest in real property covered by the funding agreement;

(2) a reference to the underlying funding agreement;

(3) a reference to this section; and

(4) the following statement: "This interest in real property shall be administered in accordance with the terms, conditions, and purposes of the grant agreement controlling the acquisition of the property. The interest in real property, or any portion of the interest in real property, shall not be sold, transferred, pledged, or otherwise disposed of or further encumbered without obtaining the prior written approval of the Lessard-Sams Outdoor Heritage Council or its successor. The ownership of the interest in real property transfers to the state if: (1) the holder of the interest in real property fails to comply with the terms and conditions of the grant agreement or accomplishment plan; or (2) restrictions are placed on the land that preclude its use for the intended purpose as specified in the appropriation."

Subd. 16. Real property interest report. (a) By December 1 each year, a recipient of money appropriated from the outdoor heritage fund that is used for the acquisition of an interest in real property, including, but not limited to, an easement or fee title, must submit annual reports on the status of the real property to the Lessard-Sams Outdoor Heritage Council or its successor in a form determined by the council. If lands are acquired by fee with money from the outdoor heritage fund, the real property interest report must include a verification of the status of the hunting and fishing management plan for the lands acquired by fee. The responsibility for reporting under this subdivision may be transferred by the recipient of the appropriation to another person or entity that holds the interest in the real property. To complete the transfer of reporting responsibility, the recipient of the appropriation must:

(1) inform the person to whom the responsibility is transferred of that person's reporting responsibility;

(2) inform the person to whom the responsibility is transferred of the property restrictions under subdivision 15; and

(3) provide written notice to the council of the transfer of reporting responsibility, including contact information for the person to whom the responsibility is transferred.

(b) After the transfer, the person or entity that holds the interest in the real property is responsible for reporting requirements under this subdivision.

Subd. 17. Easement monitoring and enforcement requirements. Money appropriated from the outdoor heritage fund for easement monitoring and enforcement may be spent only on activities included in an easement monitoring and enforcement plan contained within the accomplishment plan. Money received for monitoring and enforcement, including earnings on the money received, shall be kept in a monitoring and enforcement fund held by the organization and is appropriated for monitoring and enforcing conservation easements in the state. Within 120 days after the close of the entity's fiscal year, an entity receiving appropriations for easement monitoring and enforcement must provide an annual financial report to the Lessard-Sams Outdoor Heritage Council on the easement monitoring and enforcement fund as specified in the accomplishment plan. Money appropriated from the outdoor heritage fund for monitoring and enforcement of easements and earnings on the money appropriated shall revert to the state if:

(1) the easement transfers to the state under subdivision 15;

(2) the holder of the easement fails to file an annual report and then fails to cure that default within 30 days of notification of the default by the state; or

(3) the holder of the easement fails to comply with the terms of the monitoring and enforcement plan contained within the accomplishment plan and fails to cure that default within 90 days of notification of the default by the state.

Subd. 18. Successor organizations. The Lessard-Sams Outdoor Heritage Council may approve the continuation of a project with an organization that has adopted a new name. Continuation of a project with an organization that has undergone a significant change in mission, structure, or purpose requires:

(1) notice to the chairs of the legislative committees and divisions with jurisdiction over the outdoor heritage fund; and

(2) presentation by the council of proposed legislation either ratifying or rejecting continued involvement with the new organization.

Subd. 19. Fee title acquisition; open season. (a) Lands acquired by fee with money appropriated from the outdoor heritage fund that are held by the state must be open to the public taking of fish and game during the open season, unless otherwise provided by state law.

(b) Lands acquired by fee with money appropriated from the outdoor heritage fund that are held by the United States Fish and Wildlife Service must be open to the public taking of fish and game during the open season according to the National Wildlife Refuge System Improvement Act, United States Code, title 16, section 668dd, et seq.

(c) Except as provided in paragraph (b), lands acquired by fee with money appropriated from the outdoor heritage fund that are held by a nonstate entity must be open to the public taking of fish and game during the open season, unless otherwise prescribed by the commissioner of natural resources.

Subd. 20. Donations. A recipient shall not accept a monetary donation or payment from an owner of land that is acquired in fee in whole or in part with an appropriation from the outdoor heritage fund that exceeds the documented expenses that are directly related to and necessary for activities specified in the accomplishment plan approved by the Lessard-Sams Outdoor Heritage Council, unless expressly approved by the Lessard-Sams Outdoor Heritage Council in the accomplishment plan. This subdivision does not apply to donations that are not connected with the acquisition transaction or bargain sales, as defined by Code of Federal Regulations, title 26, section 1.1011-2, provided that the purchase price reimbursed by the state does not exceed the purchase price paid by the recipient.

Subd. 21. Haying and grazing. Lands acquired with money appropriated from the outdoor heritage fund may not be used for emergency haying and grazing in response to federal or state disaster declarations. Conservation grazing under a management plan that is being implemented prior to the emergency declaration may continue.

History: 2008 c 368 art 2 s 14; 2009 c 172 art 1 s 3-6,8; 2010 c 361 art 1 s 4-8; 1Sp2011 c 6 art 1 s 4-9; art 5 s 3; 2012 c 264 art 1 s 3-10; 2014 c 196 art 1 s 5; 2014 c 256 art 1 s 3-5; 1Sp2015 c 2 art 1 s 4-6; art 5 s 3; 2016 c 172 art 1 s 3,4



Section 97A.057 — FEDERAL LAW COMPLIANCE; RESTRICTION ON LICENSE REVENUE.

Subdivision 1. Compliance with federal law. The commissioner shall take any action necessary to comply with the Federal Aid in Wildlife Restoration Act, United States Code, title 16, sections 669 to 669i, and the Federal Aid in Fish Restoration Act, United States Code, title 16, sections 777 to 777k. Notwithstanding section 16E.145 or any other law to the contrary, an appropriation for an information or telecommunications technology project from the game and fish fund, as established in section 97A.055, must be made to the commissioner. Any assets acquired with or expenditures made from the game and fish fund must remain under control of the commissioner.

Subd. 2. Restriction on license revenue. Money accruing to the state from fees charged for hunting and angling licenses shall not be used for any purpose other than game and fish activities and related activities under the administration of the commissioner.

History: 2002 c 376 s 7; 1Sp2015 c 4 art 5 s 11



Section 97A.065 — DEDICATION OF CERTAIN RECEIPTS.

Subdivision 1. [Repealed, 2012 c 277 art 1 s 91]

Subd. 2. Fines and forfeited bail. (a) Fines and forfeited bail collected from prosecutions of violations of: the game and fish laws or rules adopted thereunder; sections 84.091 to 84.15 or rules adopted thereunder; sections 84.81 to 84.91 or rules adopted thereunder; section 169A.20, when the violation involved an off-road recreational vehicle as defined in section 169A.03, subdivision 16; chapter 348; and any other law relating to wild animals or aquatic vegetation, must be paid to the treasurer of the county where the violation is prosecuted. The county treasurer shall submit one-half of the receipts to the commissioner and credit the balance to the county general revenue fund except as provided in paragraphs (b) and (c). In a county in a judicial district under section 480.181, subdivision 1, paragraph (b), the share that would otherwise go to the county under this paragraph must be submitted to the commissioner of management and budget for deposit in the state treasury and credited to the general fund.

(b) The county treasurer shall submit one-half of the receipts collected under paragraph (a) from prosecutions of violations of sections 84.81 to 84.91 or rules adopted thereunder, and 169A.20, except receipts that are surcharges imposed under section 357.021, subdivision 6, to the commissioner and credit the balance to the county general fund. The commissioner shall credit these receipts to the snowmobile trails and enforcement account in the natural resources fund.

(c) The county treasurer shall indicate the amount of the receipts that are surcharges imposed under section 357.021, subdivision 6, and shall submit all of those receipts to the commissioner of management and budget.

Subd. 3. [Repealed, 1994 c 561 s 28]

Subd. 4. [Repealed, 1987 c 149 art 1 s 54]

Subd. 5. Restitution for wild animals. Money collected from restitution under section 97A.341 for wild animals killed, injured, or possessed in violation of the game and fish laws must be used by the commissioner for replacement, propagation, or protection of wild animals.

Subd. 6. Deer license donations and surcharges. (a) The surcharges collected under section 97A.475, subdivision 3a, paragraph (b), shall be deposited in an account in the special revenue fund and are appropriated to the commissioner for deer management, including for grants or payments to agencies, organizations, or individuals for assisting with the cost of processing deer taken for population management purposes for venison donation programs. None of the additional license fees shall be transferred to any other agency for administration of programs other than venison donation. If any money transferred by the commissioner is not used for a venison donation program, it shall be returned to the commissioner.

(b) The surcharges and donations under section 97A.475, subdivisions 3, paragraph (b); 3a, paragraph (a); and 4, paragraph (b), shall be deposited in an account in the special revenue fund and are appropriated to the commissioner for the walk-in access program.

History: 1986 c 386 art 1 s 12; 1986 c 429 s 1; 1987 c 149 art 1 s 8; 1987 c 384 art 1 s 5; 1987 c 404 s 118; 1989 c 19 s 2; 1989 c 298 s 1; 1993 c 184 s 6; 1996 c 410 s 58; 1Sp1997 c 2 s 7; 1998 c 367 art 8 s 1; 1999 c 243 art 11 s 1; 2000 c 478 art 2 s 7; 2000 c 495 s 29; 2001 c 185 s 23; 1Sp2001 c 5 art 5 s 1; 2003 c 28 art 1 s 13; 2003 c 112 art 2 s 50; 2006 c 281 art 2 s 18; 2007 c 57 art 1 s 81; 2009 c 101 art 2 s 109; 2012 c 277 art 1 s 21



Section 97A.071 — WILDLIFE ACQUISITION ACCOUNT.

Subdivision 1. Account established. The wildlife acquisition account is established as an account in the game and fish fund.

Subd. 2. Revenue from small-game license surcharge and lifetime licenses. Revenue from the small-game surcharge and $6.50 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under sections 97A.473, subdivisions 3 and 5, and 97A.474, subdivision 3, shall be credited to the wildlife acquisition account and is appropriated to the commissioner. The money in the account shall be used by the commissioner only for the purposes of this section, and acquisition and development of wildlife lands under section 97A.145 and maintenance of the lands, in accordance with appropriations made by the legislature.

Subd. 2a. Use of wildlife acquisition account money. Of the money annually appropriated and available from the wildlife acquisition account:

(1) at least 50 percent must be used for land costs; and

(2) the remainder may only be used for other land acquisition costs, development, and maintenance of wildlife lands, and activities under subdivision 3.

Subd. 3. Waterfowl breeding grounds in Canada. The wildlife acquisition account may be used for developing, preserving, restoring, and maintaining waterfowl breeding grounds in Canada under agreement or contract with any nonprofit organization dedicated to the construction, maintenance, and repair of projects that are acceptable to the governmental agency having jurisdiction over the land and water affected by the projects. The commissioner may execute agreements and contracts if the commissioner determines that the use of the funds will benefit the migration of waterfowl into the state.

Subd. 4. [Repealed, 1994 c 561 s 28]

Subd. 5. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Development" means fencing, signing, and on-site improvement of the land that is related to the purposes for which the land was acquired. Development includes material or equipment that is purchased or rented and labor that is necessary to provide for the onsite improvement of the land.

(c) "Land costs" means the purchase price of land acquired by the commissioner under section 97A.145.

(d) "Maintenance" means noxious weed control and other on-site functions performed on a regular basis to sustain the environmental conditions that result from the original improvement of the land.

(e) "Other acquisition costs" means acquisition coordination costs, costs of engineering services, appraisal fees, attorney fees, taxes, assessments required at the time of purchase, and recording fees for land acquired by the commissioner under section 97A.145.

History: 1986 c 386 art 1 s 13; 1990 c 391 art 8 s 22; 1993 c 172 s 53; 1994 c 561 s 6-9; 2000 c 341 s 1; 2003 c 128 art 1 s 50; 1Sp2011 c 2 art 4 s 11



Section 97A.075 — USE OF LICENSE REVENUES.

Subdivision 1. Deer, bear, and lifetime licenses. (a) For purposes of this subdivision, "deer license" means a license issued under section 97A.475, subdivisions 2, clauses (5), (6), (7), (13), (14), and (15); 3, paragraph (a), clauses (2), (3), (4), (10), (11), and (12); and 8, paragraph (b), and licenses issued under section 97B.301, subdivision 4.

(b) $2 from each annual deer license and $2 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under section 97A.473, subdivision 4, shall be credited to the deer management account and is appropriated to the commissioner for deer habitat improvement or deer management programs.

(c) $1 from each annual deer license and each bear license and $1 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under section 97A.473, subdivision 4, shall be credited to the deer and bear management account and is appropriated to the commissioner for deer and bear management programs, including a computerized licensing system.

(d) Fifty cents from each deer license is credited to the emergency deer feeding and wild Cervidae health management account and is appropriated for emergency deer feeding and wild Cervidae health management. Money appropriated for emergency deer feeding and wild Cervidae health management is available until expended.

When the unencumbered balance in the appropriation for emergency deer feeding and wild Cervidae health management exceeds $2,500,000 at the end of a fiscal year, the unencumbered balance in excess of $2,500,000 is canceled and available for deer and bear management programs and computerized licensing.

(e) Fifty cents from each annual deer license and 50 cents annually from the lifetime fish and wildlife trust fund established in section 97A.4742, for each license issued under section 97A.473, subdivision 4, shall be credited to the wolf management and monitoring account under subdivision 7.

Subd. 2. Minnesota migratory-waterfowl stamp. (a) Ninety percent of the revenue from the Minnesota migratory-waterfowl stamps must be credited to the waterfowl habitat improvement account and is appropriated to the commissioner only for:

(1) development of wetlands and lakes in the state and designated waterfowl management lakes for maximum migratory waterfowl production including habitat evaluation, the construction of dikes, water control structures and impoundments, nest cover, rough fish barriers, acquisition of sites and facilities necessary for development and management of existing migratory waterfowl habitat and the designation of waters under section 97A.101;

(2) management of migratory waterfowl;

(3) development, restoration, maintenance, or preservation of migratory waterfowl habitat;

(4) acquisition of and access to structure sites; and

(5) the promotion of waterfowl habitat development and maintenance, including promotion and evaluation of government farm program benefits for waterfowl habitat.

(b) Money in the account may not be used for costs unless they are directly related to a specific parcel of land or body of water under paragraph (a), clause (1), (3), (4), or (5), or to specific management activities under paragraph (a), clause (2).

Subd. 3. Trout-and-salmon stamp. (a) Ninety percent of the revenue from trout-and-salmon stamps must be credited to the trout and salmon management account and is appropriated to the commissioner only for:

(1) the development, restoration, maintenance, improvement, protection, and preservation of habitat for trout and salmon in trout streams and lakes, including, but not limited to, evaluating habitat; stabilizing eroding stream banks; adding fish cover; modifying stream channels; managing vegetation to protect, shade, or reduce runoff on stream banks; and purchasing equipment to accomplish these tasks;

(2) rearing trout and salmon, including utility and service costs associated with coldwater hatchery buildings and systems; stocking trout and salmon in streams and lakes and Lake Superior; and monitoring and evaluating stocked trout and salmon;

(3) acquisition of easements and fee title along trout waters;

(4) identifying easement and fee title areas along trout waters; and

(5) research and special management projects on trout streams, trout lakes, and Lake Superior and portions of its tributaries.

(b) Money in the account may not be used for costs unless they are directly related to a specific parcel of land or body of water under paragraph (a), to specific fish rearing activities under paragraph (a), clause (2), or for costs associated with supplies and equipment to implement trout and salmon management activities under paragraph (a).

Subd. 4. Pheasant stamp. (a) Ninety percent of the revenue from pheasant stamps must be credited to the pheasant habitat improvement account and is appropriated to the commissioner only for:

(1) the development, restoration, and maintenance of suitable habitat for ringnecked pheasants on public and private land including the establishment of nesting cover, winter cover, and reliable food sources;

(2) reimbursement of landowners for setting aside lands for pheasant habitat;

(3) reimbursement of expenditures to provide pheasant habitat on public and private land;

(4) the promotion of pheasant habitat development and maintenance, including promotion and evaluation of government farm program benefits for pheasant habitat; and

(5) the acquisition of lands suitable for pheasant habitat management and public hunting.

(b) Money in the account may not be used for:

(1) costs unless they are directly related to a specific parcel of land under paragraph (a), clause (1), (3), or (5), or to specific promotional or evaluative activities under paragraph (a), clause (4); or

(2) any personnel costs, except that prior to July 1, 2019, personnel may be hired to provide technical and promotional assistance for private landowners to implement conservation provisions of state and federal programs.

Subd. 5. Turkey account. (a) $4.50 from each turkey license sold, except youth licenses under section 97A.475, subdivision 2, clause (4), and subdivision 3, clause (7), must be credited to the wild-turkey management account and is appropriated to the commissioner only for:

(1) the development, restoration, and maintenance of suitable habitat for wild turkeys on public and private land including forest stand improvement and establishment of nesting cover, winter roost area, and reliable food sources;

(2) acquisitions of, or easements on, critical wild-turkey habitat;

(3) reimbursement of expenditures to provide wild-turkey habitat on public and private land;

(4) trapping and transplantation of wild turkeys; and

(5) the promotion of turkey habitat development and maintenance, population surveys and monitoring, and research.

(b) Money in the account may not be used for:

(1) costs unless they are directly related to a specific parcel of land under paragraph (a), clauses (1) to (3), a specific trap and transplant project under paragraph (a), clause (4), or to specific promotional or evaluative activities under paragraph (a), clause (5); or

(2) any permanent personnel costs.

Subd. 6. Walleye stamp. Revenue from walleye stamps must be credited to the walleye stamp account and is appropriated to the commissioner only for stocking walleyes purchased from the private sector in waters of the state.

Subd. 7. Wolf licenses; account established. (a) For purposes of this subdivision, "wolf license" means a license or permit issued under section 97A.475, subdivision 2, clause (20); 3, paragraph (a), clause (16); or 20, paragraph (b).

(b) A wolf management and monitoring account is created in the game and fish fund. Revenue from wolf licenses must be credited to the wolf management and monitoring account and is appropriated to the commissioner only for wolf management, research, damage control, enforcement, and education. Notwithstanding any other law to the contrary, money credited to the account may not be used to pay indirect costs or agency shared services.

History: 1986 c 386 art 1 s 14; 1987 c 149 art 1 s 9; 1991 c 254 art 2 s 24; 1993 c 172 s 54; 1994 c 561 s 10-12; 1996 c 294 s 1; 1996 c 364 s 3; 1997 c 216 s 80; 1997 c 226 s 16; 1999 c 249 s 11; 2000 c 341 s 2; 2002 c 376 s 8; 2003 c 128 art 1 s 51-53; 1Sp2005 c 1 art 2 s 97; 2006 c 281 art 2 s 19; 2008 c 368 art 2 s 15-18; 2009 c 37 art 1 s 33; 2009 c 176 art 2 s 12,13; 1Sp2011 c 2 art 4 s 12; art 5 s 21; 2012 c 277 art 1 s 22,23; art 2 s 2,38; 2016 c 189 art 3 s 36



Section 97A.085 — GAME REFUGES.

Subdivision 1. State parks. All state parks are designated as game refuges.

Subd. 2. Establishment by commissioner. The commissioner may designate a game refuge if more than 50 percent of the area is in public ownership. The game refuge must be a contiguous area of at least 640 acres unless it borders or includes a marsh, or other body of water or watercourse suitable for wildlife habitat.

Subd. 3. Establishment by petition of land holders. The commissioner may designate a land area or portion of a land area described in a petition as a game refuge. The petition must be signed by the owner, the lessee, or the person in possession of each tract in the area. A certificate of the auditor of the county where the lands are located must accompany the petition stating that the persons named in the petition are the owners, lessees, or persons in possession of all of the land described according to the county records. The game refuge must be a contiguous area of at least 640 acres unless it borders or includes a marsh, or other body of water or watercourse suitable for wildlife habitat.

Subd. 4. Establishment by petition of county residents. The commissioner may designate as a game refuge public waters or a contiguous area described in a petition, signed by 50 or more residents of the county where the public waters or area is located. The game refuge must be a contiguous area of at least 640 acres unless it borders or includes a marsh, or other body of water or watercourse suitable for wildlife habitat. The game refuge may be designated only if the commissioner finds that protected wild animals are depleted and are in danger of extermination, or that it will best serve the public interest. If any of the land area in the proposed game refuge is privately owned and the commissioner receives a petition opposing designation of the refuge signed by the owners, lessees, or persons in possession of at least 75 percent of the private land area within the proposed game refuge, the commissioner shall not designate the private lands as a game refuge.

Subd. 4a. Hearing required. Before designating a game refuge under this section, the commissioner must hold a public hearing within the county where the majority of the proposed game refuge exists. Notices of the time and place of the hearing must be posted in five conspicuous places within the proposed game refuge at least 15 days before the hearing. A notice of the hearing must be published in a legal newspaper in each county where the area is located at least seven days before the hearing.

Subd. 5. Game refuge for specified game. The commissioner may designate a game refuge under this section for only specified species. The game refuge must be posted accordingly.

Subd. 6. Area included in game refuge. A state game refuge includes all public lands, waters, highways, and railroad right-of-way within the refuge boundary and, in the discretion of the commissioner, may include adjacent public lands and waters.

Subd. 7. Game refuge boundary posting. (a) The designation of a state game refuge is not effective until the boundary has been posted with notices that measure at least 12 inches.

(b) The notices must be posted at intervals of not more than 500 feet or less along the boundary. The notices must also be posted at all public road entrances to the refuges, except where the boundary is also an international or state boundary in public waters. Where the boundary of a refuge extends more than 500 feet continuously through a body of water, instead of placing notices in the water, notices with the words, "Adjacent Waters Included," may be placed on the shoreline at the intersection of the boundary and the water 20 feet or less above the high-water mark and at intervals of 500 feet or less along the shoreline.

(c) A certification by the commissioner or the director of the Wildlife Division, or a certification filed with the commissioner or director by a conservation officer, refuge supervisor, or other authorized officer or employee, stating that the required notices have been posted is prima facie evidence of the posting.

Subd. 8. Modification or abandonment. A state game refuge may be vacated or modified by the commissioner under the same procedures required for establishment of the refuge, except that a refuge established or modified under subdivision 2 or 3 may be vacated or modified following a public hearing as specified in subdivision 4a.

Subd. 9. Vacating refuges open to hunting. Notwithstanding subdivision 8, the commissioner may vacate a state game refuge by publishing a notice in the State Register if the refuge has been open to trapping and hunting small game including waterfowl, deer or bear by archery, and deer or bear by firearms for at least five years.

History: 1986 c 386 art 1 s 16; 1987 c 149 art 1 s 10,11; 1992 c 462 s 6-11; 1997 c 187 art 3 s 23; 1997 c 226 s 17; 2002 c 323 s 4; 2004 c 215 s 2-4; 2006 c 281 art 2 s 20; 2012 c 277 art 1 s 24



Section 97A.091 — HUNTING ON GAME REFUGES.

Subdivision 1. Hunting and possession of firearms. Except as provided in subdivision 2, a person may not take a wild animal, except fish, within a state game refuge. A person may not carry within a refuge:

(1) a firearm unless the firearm is unloaded and contained in a case, or unloaded and broken down; or

(2) an uncased bow.

Subd. 2. When hunting allowed. (a) The commissioner may allow hunting of a protected wild animal species within any portion of a state game refuge, including a state park. Hunting may be allowed under this paragraph only if the commissioner finds:

(1) the population of the species exceeds the refuge's carrying capacity;

(2) the species is causing substantial damage to agricultural or forest crops in the vicinity;

(3) the species or other protected wild animals are threatened by the species population; or

(4) a harvestable surplus of the species exists.

(b) The commissioner may allow hunting of unprotected wild animals in a game refuge.

(c) The commissioner may prescribe rules for any hunting allowed within a refuge.

(d) In any selection process for permits to take deer within a game refuge, the commissioner may designate a certain number of permits that are available only to applicants who are age 70 or over or are qualified for a special permit under section 97B.055, subdivision 3, or 97B.106.

Subd. 3. Trap or target shooting. The commissioner may issue special permits, without fee, to the owner or lessee of privately owned land within the boundaries of a state game refuge for trap or target shooting.

History: 1986 c 386 art 1 s 17; 1993 c 231 s 8,9; 1994 c 561 s 13



Section 97A.092 — CONTROLLED HUNTING ZONES.

The commissioner may by rule establish controlled hunting zones in areas on or adjacent to wildlife management areas and game refuges where the commissioner determines it is necessary to limit the distribution of waterfowl hunters. The commissioner may by rule establish conditions for entry and restrictions on hunting in a controlled hunting zone, including procedures for impartially selecting hunters for the zone.

History: 1993 c 231 s 10



Section 97A.093 — HUNTING, TRAPPING, AND FISHING IN SCIENTIFIC AND NATURAL AREAS.

Except as otherwise provided by law, scientific and natural areas are closed to hunting, trapping, and fishing unless:

(1) the designating document allows hunting, trapping, or fishing; or

(2) the commissioner allows hunting, trapping, or fishing in accordance with the procedure in section 86A.05, subdivision 5, paragraph (d).

History: 1991 c 259 s 17; 1992 c 462 s 12; 2005 c 161 s 2



Section 97A.095 — WATERFOWL PROTECTED AREAS.

Subdivision 1. Migratory-waterfowl sanctuary. The commissioner may designate by rule any part of a state game refuge or any part of a public water that is designated for management purposes under section 97A.101, subdivision 2, as a migratory-waterfowl sanctuary. The commissioner must consider an area for designation upon presentation of a petition signed by at least ten residents demonstrating that the area is primarily a migratory-waterfowl refuge. The commissioner shall post the area as a migratory-waterfowl sanctuary. A person may not enter a posted migratory-waterfowl sanctuary during the open migratory-waterfowl season or during other times prescribed by the commissioner unless accompanied by or under a permit issued by a conservation officer or wildlife manager. Upon a request from a private landowner within a migratory-waterfowl sanctuary, an annual permit must be issued to provide access to the property during the waterfowl season. The permit shall include conditions that allow no activity which would disturb waterfowl using the refuge during the waterfowl season.

Subd. 2. Waterfowl feeding and resting areas. The commissioner may, by rule, designate any part of a lake as a migratory feeding and resting area if there is adequate, free public access to the area. Before designation, the commissioner must describe the area in a public notice and receive public comments for 30 days. The commissioner must consider an area for designation upon presentation of a petition signed by at least ten residents demonstrating that the area is a substantial feeding or resting area for migratory waterfowl. The commissioner shall post the area as a migratory-waterfowl feeding and resting area. Except as authorized in rules adopted by the commissioner, a person may not enter a posted migratory-waterfowl feeding and resting area, during a period when hunting of migratory waterfowl is allowed, with watercraft or aircraft propelled by a motor, other than an electric motor with battery power of 12 volts or less. The commissioner may, by rule, further restrict the use of electric motors in migratory-waterfowl feeding and resting areas.

Subd. 3. [Repealed, 2012 c 277 art 1 s 91]

Subd. 4. Swan Lake Migratory-Waterfowl Sanctuary. The land described in Laws 1999, chapter 81, section 2, is designated Swan Lake Migratory-Waterfowl Sanctuary under subdivision 1.

History: 1986 c 386 art 1 s 18; 1987 c 119 s 1; 1991 c 259 s 23; 1993 c 231 s 11; 1999 c 81 s 1; 2000 c 495 s 30; 2004 c 215 s 5-7; 2009 c 176 art 2 s 14; 2012 c 277 art 1 s 25,26



Section 97A.098 — TRESPASS ON FEDERAL LANDS.

A person may not enter or use a national wildlife refuge or federal waterfowl production area in violation of federal law.

History: 1993 c 231 s 12



Section 97A.101 — PUBLIC WATER RESERVES AND MANAGEMENT DESIGNATION.

Subdivision 1. Reserves. The commissioner may designate and reserve public waters of the state to propagate and protect wild animals.

Subd. 2. Management designation. (a) The commissioner may designate, reserve, and manage public waters for wildlife after giving notice and holding a public hearing. The hearing must be held in the county where the major portion of the waters is located. Notice of the hearing must be published in a legal newspaper within each county where the waters are located at least seven days before the hearing. The designation by the commissioner shall be by written order published in the State Register. Designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(b) The commissioner may contract with riparian owners for water projects under section 103G.121, subdivision 3, and may acquire land, accept local funding, and construct, maintain, and operate structures to control water levels under section 103G.505 to manage designated waters.

Subd. 3. Fishing may not be restricted. Seasons or methods of taking fish other than minnows may not be restricted under this section.

Subd. 4. Restrictions on airboats, watercraft, and recreational vehicles. (a) The use of airboats is prohibited at all times on lakes designated for wildlife management purposes under this section unless otherwise authorized by the commissioner.

(b) The commissioner may restrict the use of motorized watercraft and recreational vehicles on lakes designated for wildlife management purposes by posting all public access points on the designated lake. To minimize disturbance to wildlife or to protect wildlife habitat, the commissioner may restrict the type of allowable motorized watercraft or recreational vehicle, horsepower or thrust of motor, speed of operation, and season or area of use. Designation of areas, times, and types of restrictions to be posted shall be by written order published in the State Register. Posting of the restrictions is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) Before the commissioner establishes perpetual restrictions under paragraph (b), public comment must be received and a public meeting must be held in the county where the largest portion of the lake is located. Notice of the meeting must be published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the waters are located. The notice must be published at least once between 30 and 60 days before the public meeting and at least once between seven and 30 days before the meeting. The notices required in this paragraph must summarize the proposed action, invite public comment, and specify a deadline for the receipt of public comments. The commissioner shall mail a copy of each required notice to persons who have registered their names with the commissioner for this purpose. The commissioner shall consider any public comments received in making a final decision. This paragraph does not apply to temporary restrictions that expire within 90 days of the effective date of the restrictions.

History: 1986 c 386 art 1 s 19; 1990 c 391 art 8 s 23; 1991 c 199 art 1 s 13; 1997 c 226 s 18; 2004 c 221 s 37; 2006 c 281 art 2 s 21; 1Sp2011 c 2 art 5 s 22



Section 97A.105 — GAME AND FUR FARMS.

Subdivision 1. License requirements. (a) A person may breed and propagate fur-bearing animals, game birds, bear, or mute swans only on privately owned or leased land and after obtaining a license. Any of the permitted animals on a game farm may be sold to other licensed game farms. "Privately owned or leased land" includes waters that are shallow or marshy, are not actually navigable, and are not of substantial beneficial public use. Before an application for a license is considered, the applicant must enclose the area to sufficiently confine the animals to be raised in a manner approved by the commissioner. A license may be granted only if the commissioner finds the application is made in good faith with intention to actually carry on the business described in the application and the commissioner determines that the facilities are adequate for the business.

(b) A person may purchase live game birds or their eggs without a license if the birds or eggs, or birds hatched from the eggs, are released into the wild, consumed, or processed for consumption within one year after they were purchased or hatched. This paragraph does not apply to the purchase of migratory waterfowl or their eggs.

(c) A person may not introduce mute swans into the wild without a permit issued by the commissioner.

Subd. 2. Transfer of license. (a) A game or fur farm license is transferable with the transfer of all or a portion of the title or leasehold of the land if:

(1) the land transferred complies with the license requirements;

(2) the land is used for the purposes of the license; and

(3) a verified written report of the existing and intended land use is made to the commissioner, accompanied by a copy of deed, assignment, lease, or other instrument transferring the corresponding title or leasehold in the enclosed land.

(b) A transfer of less than the whole interest in the license is not valid. Each bona fide partner or associate in the ownership or operation of a game or fur farm must obtain a separate license.

Subd. 3. Ownership of wild animals. All wild animals and their offspring, of the species identified in the license, that are within the enclosure are the property of the game and fur farm licensee.

Subd. 3a. [Repealed, 2003 c 128 art 1 s 176]

Subd. 3b. [Repealed, 2003 c 128 art 1 s 176]

Subd. 4. Sale of live animals. (a) A sale of live animals from a licensed fur or game farm is not valid unless the animals are delivered to the purchaser or they are identified and kept separately.

(b) Live animals sold through auction or through a broker are considered to be sold by the game farm licensee.

(c) The sale agreement or contract must be in writing. The licensee must notify a purchaser of the death of an animal within 30 days and of the number of increase before July 20 of each year.

Subd. 5. Sale of pelts. The commissioner shall prescribe:

(1) the manner that pelts and products of wild animals raised on fur or game farms may be sold or transported; and

(2) the tags or seals to be affixed to the pelts and products.

Subd. 6. Fox and mink. Fox and mink may not be bought or sold for breeding or propagating unless they have been pen-bred for at least two generations.

Subd. 7. Transportation of live beaver. Live beaver may not be transported without a permit from the commissioner.

Subd. 8. Penalty. A licensee that does not comply with a provision of this section subjects all wild animals on the game or fur farm to confiscation.

Subd. 9. Rules. The commissioner may adopt rules for:

(1) the issuance of game farm licenses;

(2) the inspection of game farm facilities;

(3) the acquisition and disposal of game farm animals; and

(4) record keeping and reporting by game farm licensees, including transactions handled by auction or broker.

History: 1986 c 386 art 1 s 20; 1987 c 121 s 1; 1987 c 404 s 119; 1993 c 231 s 13,14; 1996 c 385 art 2 s 2; 2001 c 185 s 24,25; 2002 c 373 s 28,29; 2003 c 128 art 1 s 54



Section 97A.115 — ESTABLISHMENT OF SHOOTING PRESERVES.

Subdivision 1. Licenses; rules. A person may not operate a shooting preserve without a license. The commissioner may issue licenses to operate commercial shooting preserves and private shooting preserves if the commissioner determines that it is in the public interest and that there will not be an adverse effect on wild game bird populations. Private shooting preserves may only be located outside of the pheasant range as determined by the commissioner. The commissioner may adopt rules to implement this section and section 97A.121.

Subd. 2. Species available. Species that may be released and hunted in a licensed shooting preserve must be specified in the license and are limited to unprotected birds, adult pheasant, and bobwhite quail for private shooting preserves and adult pheasant, bobwhite quail, turkey, mallard duck, black duck, and other species designated by the commissioner for commercial shooting preserves. These game birds must be pen hatched and raised.

Subd. 3. Size of preserve. A shooting preserve must be at least 40 but not more than 160 contiguous acres for private shooting preserves and at least 100 but not more than 1,000 contiguous acres, including any water area, for commercial shooting preserves.

Subd. 4. Posting of boundaries. The boundaries of a shooting preserve must be clearly posted in a manner prescribed by the commissioner.

Subd. 5. Revocation of license. The commissioner may revoke a shooting preserve license if the licensee or persons authorized to hunt in the preserve have been convicted of a violation under this section or section 97A.121. After revocation, a new license may be issued in the discretion of the commissioner.

History: 1986 c 386 art 1 s 22; 1990 c 605 s 1; 1994 c 623 art 1 s 22; 1995 c 186 s 27



Section 97A.121 — HUNTING IN PRIVATE SHOOTING PRESERVES.

Subdivision 1. Hunter's license. (a) A person hunting released birds in a private shooting preserve must have the licenses required by law for hunting pheasants.

(b) A license is not required to hunt authorized game birds on a commercial shooting preserve.

Subd. 2. Season. (a) The open season for hunting in commercial shooting preserves is continuous. Sanctioned registered field trials in commercial shooting preserves may be held from April 16 to July 14 after notification to the commissioner.

(b) The open season for hunting in a private shooting preserve is September 15 until December 31.

(c) The commissioner may restrict the open season after receiving a complaint, holding a public hearing, and finding that the population of wild game birds is in danger by hunting in the preserve.

Subd. 3. Operator may establish restrictions. A shooting preserve licensee may determine who is allowed to hunt in the preserve. In each preserve the licensee may establish the charge for taking game, the shooting hours, the season, limitations, and restrictions on the age, sex, and number of each species that may be taken by a hunter. These provisions may not conflict with this section or section 97A.115 and may not be less restrictive than any rule.

Subd. 4. Limits and marking of game birds. Except as provided in subdivision 4a, the commissioner shall prescribe the minimum number of each authorized species that may be released and the percentage of each species that may be taken. The commissioner shall prescribe methods for identifying birds to be released.

Subd. 4a. Pheasants. (a) A private shooting preserve licensed to release pheasants may release no more than 300 adult pheasants on the licensed shooting preserve area during the private shooting preserve hunting season. The number of pheasants harvested may not exceed 95 percent of the number of pheasants released.

(b) A commercial shooting preserve must release at least 1,000 adult pheasants.

Subd. 5. Marking harvested game. Harvested game, except ducks that are marked in accordance with regulations of the United States Fish and Wildlife Service, must be marked or identified by the shooting preserve in a manner prescribed by the commissioner. The commissioner may issue the tags or other markings at a cost of 15 cents each. The marking must remain attached on the bird while the bird is transported.

Subd. 6. Record keeping. A shooting preserve licensee must maintain a registration book listing the names, addresses, and hunting license numbers, if applicable, of all hunters, the date when they hunted, the amount and species of game taken, and the tag numbers or other markings affixed to each bird. A shooting preserve must keep records of the number of each species raised and purchased and the date and number of each species released. The records must be open to inspection by the commissioner at all reasonable times.

History: 1986 c 386 art 1 s 23; 1987 c 149 art 1 s 14; 1988 c 588 s 2,3; 1990 c 605 s 2; 1991 c 259 s 23



Section 97A.125 — WILDLIFE HABITAT ON PRIVATE LAND.

The commissioner may enter into agreements with landowners to develop or improve wildlife habitat on private land and provide financial, technical, and professional assistance and material.

History: 1986 c 386 art 1 s 24



Section 97A.126 — WALK-IN ACCESS PROGRAM.

Subdivision 1. Establishment. A walk-in access program is established to provide public access to wildlife habitat on private land for hunting, excluding trapping, as provided under this section. The commissioner may enter into agreements with other units of government and landowners to provide private land hunting access.

Subd. 2. Use of enrolled lands. (a) From September 1 to May 31, a person must have a walk-in access hunter validation in possession to hunt on private lands, including agricultural lands, that are posted as being enrolled in the walk-in access program.

(b) Hunting on private lands that are posted as enrolled in the walk-in access program is allowed from one-half hour before sunrise to one-half hour after sunset.

(c) Hunter access on private lands that are posted as enrolled in the walk-in access program is restricted to nonmotorized use, except by hunters with disabilities operating motor vehicles on established trails or field roads who possess a valid permit to shoot from a stationary vehicle under section 97B.055, subdivision 3.

(d) The general provisions for use of wildlife management areas adopted under sections 86A.06 and 97A.137, relating to overnight use, alcoholic beverages, use of motorboats, firearms and target shooting, hunting stands, abandonment of trash and property, destruction or removal of property, introduction of plants or animals, and animal trespass, apply to hunters on lands enrolled in the walk-in access program.

(e) Any use of enrolled lands other than hunting according to this section is prohibited, including:

(1) harvesting bait, including minnows, leeches, and other live bait;

(2) training dogs or using dogs for activities other than hunting; and

(3) constructing or maintaining any building, dock, fence, billboard, sign, hunting blind, or other structure, unless constructed or maintained by the landowner.

History: 2012 c 277 art 1 s 27



Section 97A.127 — FINANCING WATERFOWL DEVELOPMENT.

The commissioner may use funds appropriated for fish and wildlife programs for the purpose of developing, preserving, restoring, and maintaining waterfowl breeding grounds in Canada under agreement or contract with any nonprofit organization dedicated to the construction, maintenance, and repair of projects that are acceptable to the governmental agency having jurisdiction over the land and water affected by the projects. The commissioner may execute agreements and contracts if the commissioner determines that use of the funds will benefit the migration of waterfowl into the state.

History: 1993 c 269 s 7



Section 97A.131 — HATCHERIES.

The commissioner may acquire property by gift, lease, purchase, or condemnation and may construct, maintain, operate, and alter facilities for hatcheries.

History: 1986 c 386 art 1 s 25; 2014 c 290 s 16



Section 97A.133 — STATE WILDLIFE MANAGEMENT AREAS.

Subdivision 1. Establishment. State wildlife management areas are established and designated as provided under this section. State wildlife management areas are located and named as indicated in this section.

History: 2000 c 485 s 16

Subd. 2. Payment in lieu of taxes. The consolidated conservation lands included in state wildlife management areas are subject to the payment in lieu of tax as provided in section 477A.12, paragraph (a), clause (1).

History: 2000 c 485 s 16

Subd. 3. All-terrain vehicle travel within designated wildlife management areas. (a) On lands acquired by the state under chapter 84A that are designated after January 1, 1986, as wildlife management areas, the commissioner shall, by January 15, 2004, identify, designate, and sign at least 90 miles of all-terrain vehicle trails, not including public roads that are maintained and open to travel by other noncommercial vehicles, in corridors of disturbance that:

(1) the commissioner determines are appropriate to connect trails, forest roads established under section 89.71, subdivision 1, and public highways to provide reasonable travel for all-terrain vehicles; or

(2) are areas of historic all-terrain vehicle use, including trails that end within a wildlife management area.

The designated trails must be either within or contiguous to the wildlife management areas. The commissioner shall consult with wildlife management area users, including both motorized and nonmotorized trail users, in identifying and designating trails under this paragraph. Trail establishment must be in compliance with other state and federal law. Local governments and other trail sponsors may propose the designation of trails, including the designation as a grant-in-aid trail for the purposes of funding under section 84.927, subdivision 2. Designation of trails by the commissioner, authorized under this subdivision, shall be by written order published in the State Register. Designations are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(b) The following roads shall be open to travel by all-terrain vehicles when the roads are open to other noncommercial vehicles:

(1) the Rapid River Forest Road, beginning at the west boundary of the Red Lake Wildlife Management Area at the southwest corner of Section 7, Township 156 North, Range 35 West, Beltrami County, thence in an easterly and northeasterly direction through the Red Lake Wildlife Management Area to the east boundary of the Red Lake Wildlife Management Area at the southwest corner of Section 7, Township 157 North, Range 33 West, Lake of the Woods County;

(2) the Blanchard Forest Road, beginning at the junction of the North Shore Road along the northern shore of Upper Red Lake and the Blanchard State Forest Road at the west section line of Section 30, Township 155 North, Range 31 West, Beltrami County, thence in a westerly direction to the west section line of Section 31, Township 155 North, Range 32 West;

(3) the Moose River Forest Road, beginning at the junction of Dick's Parkway State Forest Road and the Moose River State Forest Road at the southwest corner of Section 31, Township 36 West, Range 158 North, thence in a westerly direction along the Moose River State Forest Road to the junction of Beltrami County Road 706; and

(4) the existing west access road to the Moose River dike, which is included in meeting the required all-terrain vehicle trail mileage specified in paragraph (a).

(c) The commissioner shall sign each road and trail designated under this subdivision indicating the motorized uses allowed.

(d) During the regular firearms deer season, on all wildlife management area lands within the area described in paragraph (e), a person licensed to take deer may operate an all-terrain vehicle:

(1) before legal shooting hours;

(2) after legal shooting hours; and

(3) from 11:00 a.m. to 2:00 p.m.

(e) Paragraph (d) applies from where State Highway No. 1 intersects the west boundary of the Red Lake Indian Reservation, then west to State Highway No. 219, then north on State Highway No. 219 to State Highway No. 89, then north on State Highway No. 89 to County Highway No. 6, then east on County Highway No. 6 to County Highway No. 54 and County Highway No. 1 (Beltrami/Marshall county line) then north along the Beltrami/Marshall county line to Roseau county line, then east on Beltrami/Roseau county line to Dick's Parkway, then south on Dick's Parkway to County Road No. 704, Beltrami County, then south to County State-Aid Highway No. 44 to Fourtown, then south on State Highway No. 89 to the north boundary of the Red Lake Indian Reservation, then west and south following the boundary of the Red Lake Indian Reservation to where it intersects State Highway No. 1.

(f) For the purposes of this subdivision, "corridors of disturbance" means rights-of-way such as ditches, ditch banks, transmission lines, pipelines, permanent roads, winter roads, and recreational trails. The existence of a corridor of disturbance eligible for corridor designation may be demonstrated by physical evidence, document recorded in the office of the county recorder or other public official, aerial survey, or other evidence similar to the above. Cross-country motorized use of land shall not cause that land to be considered a corridor of disturbance.

History: 2000 c 485 s 16; 2002 c 353 s 1; 2004 c 221 s 38

Subd. 4. Agder Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27

Subd. 5. Aitkin Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27; 2001 c 206 s 11

Subd. 6. Bear Creek Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 7. Benville Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27

Subd. 8. Border Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 9. Carmalee Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 10. Carp Swamp Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 11. Cedar Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27

Subd. 12. Cedarbend Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 13. Clear River Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 14. East Branch Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 15. East Park Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 16. Eckvoll Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27

Subd. 17. Elm Lake Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 18. Enstrom Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 19. Espelie Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 20. Fireweed Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 21. Foote Wildlife Management Area, Mahnomen County.

History: 2000 c 485 s 16,21,27

Subd. 22. Four Mile Bay Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 23. Golden Valley Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 24. Graceton Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 25. Grayling Marsh Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 26. Grygla Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 27. Gun Dog Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 28. Hamre Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27

Subd. 29. Hayes Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 29a. Hill Lake Wildlife Management Area, Aitkin County.

History: 2001 c 206 s 9

Subd. 30. Huntly Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 31. Killian Wildlife Management Area, Mahnomen County.

History: 2000 c 485 s 16,21,27

Subd. 32. Kimberly Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 33. Larry Bernhoft Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 34. Lee Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4; 2004 c 262 art 2 s 15 subd 1

Subd. 35. Little Willow Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 36. Marbel Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,21,27

Subd. 37. McGregor Marsh Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 38. Moose River Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 39. Moylan Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 40. Nereson Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 41. New Maine Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 42. Palmville Wildlife Management Area, Marshall and Roseau Counties.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 43. Prosper Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 44. Red Lake Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 1Sp2003 c 13 s 12; 2004 c 262 art 2 s 15 subd 2

Subd. 45. Robert Wickstrom Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 46. Rocky Point Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 47. Roseau Lake Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,21,27; 2011 c 98 s 9

Subd. 48. Rosver Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 49. Salo Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 50. Saw-Whet Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4; 2004 c 262 art 2 s 15 subd 3

Subd. 51. Sem Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 52. Sharp Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 53. Skime Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 54. Snowshoe Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 55. South Shore Wildlife Management Area, Lake of the Woods and Roseau Counties.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 56. Spooner Wildlife Management Area, Lake of the Woods County.

History: 2000 c 485 s 16,21,27

Subd. 57. Thief Lake Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 58. Valley Wildlife Management Area, Marshall County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 59. Vanose Wildlife Management Area, Mahnomen County.

History: 2000 c 485 s 16,21,27

Subd. 60. Wabun Wildlife Management Area, Mahnomen County.

History: 2000 c 485 s 16,21,27

Subd. 61. Wannaska Wildlife Management Area, Roseau County.

History: 2000 c 485 s 16,27; 2002 c 353 s 4

Subd. 62. Wapiti Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 63. Willow Run Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 64. Willowsippi Wildlife Management Area, Aitkin County.

History: 2000 c 485 s 16,21,27

Subd. 65. Wolf Trail Wildlife Management Area, Beltrami County.

History: 2000 c 485 s 16,21,27; 2002 c 353 s 4

Subd. 66. Vermillion Highlands Wildlife Management Area, Dakota County.

History: 2007 c 57 art 1 s 82,168



Section 97A.134 — ADOPT-A-WMA PROGRAM.

Subdivision 1. Creation. The Minnesota adopt-a-WMA (wildlife management area) program is established. The commissioner shall coordinate the program through the regional offices of the Department of Natural Resources.

Subd. 2. Purpose. The purpose of the program is to encourage sporting, outdoor, business, and civic groups or individuals to assist, on a volunteer basis, in improving and maintaining wildlife management areas.

Subd. 3. Agreements. (a) The commissioner shall enter into informal agreements with sporting, outdoor, business, and civic groups or individuals for volunteer services to maintain and make improvements to real property on state wildlife management areas in accordance with plans devised by the commissioner after consultation with the groups or individuals.

(b) The commissioner may erect appropriate signs to recognize and express appreciation to groups and individuals providing volunteer services under the adopt-a-WMA program.

(c) The commissioner may provide assistance to enhance the comfort and safety of volunteers and to facilitate the implementation and administration of the adopt-a-WMA program.

History: 2011 c 98 s 3; 2011 c 107 s 50



Section 97A.135 — ACQUISITION OF WILDLIFE LANDS.

Subdivision 1. Public hunting and wildlife areas. (a) The commissioner or the commissioner of administration shall acquire and improve land for public hunting, game refuges, and food and cover planting. The land may be acquired by a gift, lease, easement, purchase, or condemnation. At least two-thirds of the total area acquired in a county must be open to public hunting. The commissioner may designate, by written order published in the State Register, land acquired under this subdivision as a wildlife management area for the purposes of the outdoor recreation system. Designations of wildlife management areas are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(b) The commissioner of administration may transfer money to the commissioner for acquiring wildlife lands to qualify for Pittman-Robertson funds. The transferred money is reappropriated to the commissioner for the wildlife land acquisition.

Subd. 2. Disposal of unsuitable hunting areas. The commissioner shall sell or exchange land acquired for public hunting that is unnecessary or unsuitable. The land may not be sold for less than its purchase price. The land may be exchanged for land of equal value that adds to existing public hunting areas. The sales and exchanges must be approved by the Executive Council. This subdivision does not apply to land in a wildlife management area.

Subd. 2a. Disposal of land in wildlife management areas. (a) The commissioner may sell or exchange land in a wildlife management area authorized by designation under section 86A.07, subdivision 3, 97A.133, or 97A.145 if the commissioner vacates the designation before the sale or exchange in accordance with this subdivision. The designation may be vacated only if the commissioner finds, after a public hearing, that the disposal of the land is in the public interest.

(b) A sale under this subdivision is subject to sections 94.09 to 94.16. An exchange under this subdivision is subject to sections 94.341 to 94.347.

(c) Revenue received from a sale authorized under paragraph (a) is appropriated to the commissioner for acquisition of replacement wildlife management lands.

(d) Land acquired by the commissioner under this subdivision must meet the criteria in section 86A.05, subdivision 8, and as soon as possible after the acquisition must be designated as a wildlife management area under section 86A.07, subdivision 3, 97A.133, or 97A.145.

(e) In acquiring land under this subdivision, the commissioner must give priority to land within the same geographic region of the state as the land conveyed.

Subd. 3. Cooperative farming agreements. On any public hunting, game refuge, wildlife management area, aquatic management area, or scientific and natural area lands, the commissioner may enter into written cooperative farming agreements on a sharecrop basis, without competitive bidding, for the purpose of wildlife and plant management. Cooperative farming agreements may also be used to allow pasturing of livestock. The agreements may provide for the bartering of a share of any crop, produced from these lands, for services or products that will enhance or benefit the management of state lands for plant and animal species. Cooperative farming agreements pursuant to this section shall not be considered leases for tax purposes under section 272.01, subdivision 2, or 273.19.

History: 1986 c 386 art 1 s 26; 1987 c 149 art 1 s 15; 1990 c 605 s 3; 1993 c 285 s 16,17; 1994 c 561 s 14; 1994 c 622 s 1; 2000 c 485 s 17; 2004 c 221 s 39; 1Sp2005 c 1 art 2 s 98; 2013 c 121 s 28



Section 97A.137 — HUNTING, FISHING, AND TRESPASSING IN WILDLIFE MANAGEMENT AREAS.

Subdivision 1. Hunting and fishing. Wildlife management areas are open to hunting and fishing unless closed by rule of the commissioner or by posting under subdivision 2.

Subd. 2. Commissioner may restrict entry to designated areas. The commissioner may, by posting in accordance with section 97B.001, subdivision 4, designate areas within wildlife management areas that are closed to entry for the purpose of providing areas where disturbance of wildlife can be minimized. A person may not enter an area posted under this subdivision except as authorized by rule or a permit issued by the commissioner.

Subd. 3. Use of motorized vehicles by disabled hunters. The commissioner may issue a special permit, without a fee, authorizing a hunter with a permanent physical disability to use a snowmobile, highway-licensed vehicle, all-terrain vehicle, or motor boat in wildlife management areas. To qualify for a permit under this subdivision, the disabled person must possess:

(1) the required hunting licenses; and

(2) a permit to shoot from a stationary vehicle under section 97B.055, subdivision 3.

Subd. 4. Exemption from certain local ordinances. (a) Wildlife management areas that are established according to section 86A.05, subdivision 8; designated under section 97A.133 or 97A.145; and 160 contiguous acres or larger are exempt from local ordinances that limit the taking of game and fish or vegetation management in the unit as authorized by state law.

(b) Wildlife management areas that are established according to section 86A.05, subdivision 8; designated under section 97A.133 or 97A.145; and at least 40 contiguous acres and less than 160 contiguous acres are exempt from local ordinances that:

(1) restrict trapping;

(2) restrict the discharge of archery equipment;

(3) restrict the discharge of shotguns with shot sizes of F or .22 inch diameter or smaller shot;

(4) restrict noise;

(5) require dogs on a leash; or

(6) would in any manner restrict the management of vegetation in the unit as authorized by state law.

Subd. 5. Portable stands. Prior to the Saturday on or nearest September 16, a portable stand may be left overnight in a wildlife management area by a person with a valid bear license who is hunting within 100 yards of a bear bait site that is legally tagged and registered as prescribed under section 97B.425. Any person leaving a portable stand overnight under this subdivision must affix a tag with: (1) the person's name and address; (2) the licensee's driver's license number; or (3) the "MDNR#" license identification number issued to the licensee. The tag must be affixed to the stand in a manner that it can be read from the ground.

Subd. 6. Crossing state lands. (a) The commissioner may grant a permit to cross state lands within wildlife management areas for temporary right-of-way access to federal, county-managed, or privately owned lands for resource management purposes. A permit for crossing state lands within wildlife management areas is revocable at any time subject to conditions identified in the permit.

(b) The commissioner may grant a permit to a private landowner or leaseholder to cross state lands within wildlife management areas by motorized vehicle for temporary right-of-way access to a permit applicant's land, when it is the only reasonable access and is consistent with the maintenance and management of wildlife lands.

History: 1991 c 259 s 18; 1993 c 231 s 15; 2000 c 265 s 1; 2009 c 176 art 2 s 15,16; 2012 c 277 art 1 s 28; 2014 c 290 s 17,18



Section 97A.141 — PUBLIC-WATER ACCESS SITES.

Subdivision 1. Acquisition; generally. The commissioner shall acquire access sites adjacent to public waters and easements and rights-of-way necessary to connect the access sites with public highways. The land may be acquired by gift, lease, or purchase, or by condemnation with approval of the Executive Council.

Subd. 2. [Repealed, 2008 c 357 s 40]

Subd. 3. Maintenance. The commissioner shall maintain the sites, easements, and rights-of-way acquired under this section. The commissioner may make an agreement for the maintenance of the site easements and rights-of-way with a county board if the connecting public highway is a county state-aid highway or county highway, or the town board if the connecting highway is a town road. The county board and town board may spend money from its road and bridge funds for maintenance under the agreement.

Subd. 4. Cooperation with metropolitan governmental units. Local units of government owning lands adjacent to public waters within the seven-county metropolitan area shall cooperate with the commissioner to use those lands for public access purposes when identified by the commissioner under subdivision 1. If cooperation does not occur, the commissioner may use condemnation authority under this section to acquire an interest in the local government lands for public access purposes.

Subd. 5. Hunting generally prohibited. A person may not hunt on water-access sites unless allowed by rule of the commissioner.

History: 1986 c 386 art 1 s 27; 1991 c 254 art 2 s 26; 1991 c 259 s 19; 2008 c 357 s 25



Section 97A.145 — WETLANDS FOR WILDLIFE.

Subdivision 1. Acquisition; generally. (a) The commissioner or the commissioner of administration may acquire wetlands and bordering areas, including marshes, ponds, small lakes, and stream bottoms for water conservation relating to wildlife development. The lands that are acquired may be developed for wildlife, recreation, and public hunting. The wetlands may be acquired by gift, lease, purchase, or exchange of state lands.

(b) The commissioner may also acquire land owned by the state and tax-forfeited land that is suitable for wildlife development. The wetlands may not be acquired unless public access by right-of-way or easement from a public road is also acquired or available. In acquiring wetlands under this section the commissioner shall assign highest priority to type 3 and 4 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), that are public waters. Lands purchased or leased under this section may not be used to produce crops unless needed for wildlife. The commissioner may designate, by written order published in the State Register, land acquired under this section as a wildlife management area for purposes of the outdoor recreation system. Designations of wildlife management areas are exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

Subd. 2. Acquisition procedure. (a) Lands purchased or leased under this section must be acquired in accordance with this subdivision.

(b) The commissioner must notify the county board and the town officers where the land is located and furnish them a description of the land to be acquired. The county board must approve or disapprove the proposed acquisition within 90 days after being notified. The commissioner may extend the time up to 30 days. The soil and water conservation district supervisors shall counsel the county board on drainage and flood control and the best utilization and capability of the land.

(c) If the county board approves the acquisition within the prescribed time, the commissioner may acquire the land.

(d) If the county board disapproves the acquisition, it must state valid reasons. The commissioner may not purchase or lease the land if the county board disapproves the acquisition and states its reasons within the prescribed time period. The landowner or the commissioner may appeal the disapproval to the district court having jurisdiction where the land is located.

(e) The commissioner or the owner of the land may submit the proposed acquisition to the Land Exchange Board if: (1) the county board does not give reason for disapproval, or does not approve or disapprove the acquisition within the prescribed time period; or (2) the court finds that the disapproval is arbitrary and capricious, or that the reasons stated for disapproval are invalid.

(f) The Land Exchange Board must conduct a hearing and make a decision on the acquisition within 60 days after receiving the proposal. The Land Exchange Board must give notice of the hearing to the county board, the commissioner, the landowner, and other interested parties. The Land Exchange Board must consider the interests of the county, the state, and the landowner in determining whether the acquisition is in the public interest. If a majority of the Land Exchange Board members approves the acquisition, the commissioner may acquire the land. If a majority disapproves, the commissioner may not purchase or lease the land.

Subd. 3. Management. If a drainage outlet is petitioned and drainage proceedings are conducted under the Drainage Code, chapter 103E, the commissioner should not interfere with or unnecessarily delay the proceedings.

History: 1986 c 386 art 1 s 28; 1990 c 391 art 10 s 3; 2004 c 221 s 40



Section 97A.151 — LEECH LAKE INDIAN RESERVATION AGREEMENT.

Subdivision 1. Purpose. The purpose of this section is to give recognition and effect to the rights of the Leech Lake Band of Chippewa Indians that are preserved by federal treaty relating to hunting, fishing, and trapping, and to the gathering of wild rice on the Leech Lake Indian Reservation. These rights have been recognized and given effect by the decision of the United States District Court in the following entitled actions: Leech Lake Band of Chippewa Indians, et al v. Robert L. Herbst, No. 3-69 Civ. 65; and United States of America v. State of Minnesota, No. 3-70 Civ. 228. The state of Minnesota desires to settle all outstanding issues and claims relating to the above rights.

Subd. 2. Definitions. The definitions in this subdivision apply to this section.

(a) "Band" means the Leech Lake Band of Chippewa Indians.

(b) "Committee" means the Reservation Business Committee of the Leech Lake Band of Chippewa Indians.

(c) "Reservation" means the Leech Lake Indian Reservation described in the settlement agreement.

(d) "Settlement agreement" means the document entitled "Agreement and Settlement" on file and of record in the United States District Court for the District of Minnesota, Third Division, in the following entitled actions: Leech Lake Band of Chippewa Indians, et al v. Robert L. Herbst, No. 3-69 Civ. 65; and United States of America v. State of Minnesota, No. 3-70 Civ. 228.

Subd. 3. Ratification of settlement agreement. Notwithstanding the provisions of any other law to the contrary, the state of Minnesota by this section ratifies and affirms the agreement set forth in the settlement agreement.

Subd. 4. Commissioner's powers and duties. (a) Notwithstanding the provisions of any other law to the contrary, the commissioner, on behalf of the state of Minnesota, shall take all actions, by rule or otherwise, necessary to carry out the duties and obligations of the state of Minnesota arising from the agreement entered into by the parties to the settlement agreement.

(b) These actions include but are not limited to the following:

(1) the implementation of the exemption of members of the band and other members of the Minnesota Chippewa tribe from state laws relating to hunting, fishing, trapping, the taking of minnows and other bait, and the gathering of wild rice within the reservation, together with exemption from related possession and transportation laws, to the extent necessary to effectuate the terms of the settlement agreement;

(2) the establishment of a system of special licenses and related license fees for persons who are not members of the Minnesota Chippewa tribe for the privilege of hunting, fishing, trapping, or taking minnows and other bait within the reservation. All money collected by the commissioner for special licenses shall be deposited in the state treasury and credited to the Leech Lake Band and White Earth Band special license account, which is hereby created. All money in the state treasury credited to the Leech Lake Band and White Earth Band special license account, less any deductions for administrative costs authorized by the terms of the settlement agreement, is appropriated to the commissioner who shall remit the money to the committee pursuant to the terms of the settlement agreement;

(3) to the extent necessary to effectuate the terms of the settlement agreement, the promulgation of rules for the harvesting of wild rice within the reservation by non-Indians;

(4) to the extent necessary to effectuate the terms of the settlement agreement, the establishment of policies and procedures for the enforcement by conservation officers of the Conservation Code adopted by the band; and

(5) the arbitration of disputes arising under the terms of the settlement agreement.

History: 1986 c 386 art 1 s 29; 1991 c 259 s 23



Section 97A.155 — AMENDMENTS TO LEECH LAKE INDIAN RESERVATION AGREEMENT.

Subdivision 1. Payment in lieu of special licenses. The commissioner may enter into an agreement with authorized representatives of the Leech Lake Band of Chippewa Indians to amend the settlement agreement adopted by section 97A.151 by providing that in lieu of the system of special licenses and license fees for persons who are not members of the Minnesota Chippewa tribe for the privilege of hunting, fishing, trapping, or taking minnows and other bait within the reservation, five percent of the proceeds from all licenses sold in the state for hunting, fishing, trapping, and taking minnows and other bait shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the Leech Lake Band in the manner and subject to the terms and conditions that may be mutually agreed upon.

Subd. 2. Payment in lieu of migratory-waterfowl stamp fee. The commissioner may enter into an agreement with the Reservation Business Committee of the Leech Lake Indian Reservation to amend the settlement agreement adopted in section 97A.151 by providing that in lieu of collecting an additional fee in connection with the state migratory-waterfowl stamp for the privilege of hunting waterfowl on the Leech Lake Indian Reservation five percent of the proceeds from the sale of state migratory-waterfowl stamps shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the Leech Lake Reservation Business Committee in the manner and subject to the terms and conditions provided in section 97A.151.

Subd. 3. Aquaculture allowed. The commissioner shall not interpret commercial fishing in the settlement agreement in a manner that restricts aquaculture by the Leech Lake Band, or Leech Lake Band members, that is conducted consistent with state policies, laws, and regulations relating to aquaculture.

History: 1986 c 386 art 1 s 30; 1990 c 502 s 3



Section 97A.157 — 1854 TREATY AREA AGREEMENT.

Subdivision 1. Purpose. The purpose of this section is to effectuate resolution of issues in dispute between the state of Minnesota and the Grand Portage, Bois Forte, and Fond du Lac Bands of Chippewa Indians that relate to hunting, fishing, trapping, and gathering in the ceded area described in the September 30, 1854, treaty between the Lake Superior Chippewa and the government of the United States. This treaty was ratified by the United States Senate on January 10, 1855, and was recognized and affirmed in a subsequent treaty between the Bois Forte Band of Chippewa Indians and the government of the United States dated April 7, 1866, and ratified by the United States Senate on April 26, 1866. The enforcement of certain rights claimed by Lake Superior Chippewas under these treaties has been sought in a civil action brought in the United States District Court for the District of Minnesota, Fourth Division, that is entitled Grand Portage Band of Chippewas, et al. v. State of Minnesota, et al., Civ. No. 4-85-1090. The state of Minnesota desires to settle all outstanding matters relating to the above dispute.

Subd. 2. Settlement agreement. The parties to the above named civil action have negotiated a settlement of the dispute and have filed an executed copy of their "Memorandum of Agreement" with the court on February 16, 1988.

Subd. 3. Ratification of settlement agreement. The state of Minnesota, by the enactment of this section, ratifies and affirms the Memorandum of Agreement, provided the agreement is amended by July 1, 1988, by the addition of the following language: "Any party in the Memorandum of Agreement may cancel this agreement upon one year's written notice to the other parties."

Subd. 4. Commissioner's powers and duties. The commissioner of natural resources, on behalf of the state of Minnesota, shall take all actions, by rule or otherwise, necessary to carry out the duties and obligations of the state of Minnesota arising from the Memorandum of Agreement. Powers and duties provided by this subdivision apply to payment of money under the Memorandum of Agreement only to the extent and to the amount specifically appropriated by the legislature to carry out the terms of the Memorandum of Agreement.

History: 1988 c 525 s 1; 1991 c 259 s 23



Section 97A.161 — AGREEMENT WITH WHITE EARTH INDIANS.

The commissioner may enter into an agreement with authorized representatives of the White Earth Band of Chippewa Indians on substantially the same terms as the agreement adopted by section 97A.151 and amended under section 97A.155; except that the agreement shall provide that 2-1/2 percent of the proceeds from all licenses sold in the state for hunting, fishing, trapping, and taking of minnows and other bait shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the White Earth Band in the manner and subject to the terms and conditions that may be mutually agreed upon. An agreement negotiated under this section shall be for a term of at least four years following the date of its execution.

History: 1986 c 386 art 1 s 31



Section 97A.165 — SOURCE OF PAYMENTS FOR INDIAN AGREEMENT.

Money to make payments to the Leech Lake Band, the 1854 treaty area agreement, and White Earth Band special license account under sections 97A.151, subdivision 4, 97A.155, subdivision 2, and 97A.157, subdivision 4, is annually appropriated for that purpose from the general fund.

History: 1986 c 386 art 1 s 32; 1989 c 335 art 1 s 86; 1994 c 561 s 15



Section 97A.201 — ENFORCEMENT.

Subdivision 1. Enforcement by commissioner. The commissioner shall execute and enforce the laws relating to wild animals. The commissioner may delegate execution and enforcement of the wild animal laws to the director and enforcement officers.

Subd. 2. Duty of county attorneys and peace officers. County attorneys and all peace officers must enforce the game and fish laws.

History: 1986 c 386 art 1 s 33; 1987 c 149 art 1 s 16



Section 97A.205 — ENFORCEMENT OFFICER POWERS.

An enforcement officer is authorized to:

(1) execute and serve court issued warrants and processes relating to wild animals, wild rice, public waters, water pollution, conservation, and use of water, in the same manner as a sheriff;

(2) enter any land to carry out the duties and functions of the division;

(3) make investigations of violations of the game and fish laws;

(4) take an affidavit, if it aids an investigation;

(5) arrest, without a warrant, a person who is detected in the actual violation of the game and fish laws, a provision of chapters 84, 84A, 84D, 85, 86A, 88 to 97C, 103E, 103F, 103G, sections 86B.001 to 86B.815, 89.51 to 89.64; or 609.66, subdivision 1, clauses (1), (2), (5), and (7); and 609.68; and

(6) take an arrested person before a court in the county where the offense was committed and make a complaint.

Nothing in this section grants an enforcement officer any greater powers than other licensed peace officers.

History: 1986 c 386 art 1 s 34; 1987 c 109 s 12; 1987 c 384 art 1 s 6; 1990 c 391 art 10 s 3; 1990 c 558 s 1; 1Sp1995 c 1 s 19; 1996 c 385 art 2 s 3; 2005 c 10 art 2 s 4; 2007 c 57 art 1 s 83



Section 97A.211 — ARREST PROCEDURES.

Subdivision 1. Notice to appear in court. (a) A person must be given notice to appear in court for a misdemeanor violation of the game and fish laws; chapter 84, 84D, 103E, or 103G; sections 103F.201 to 103F.221; or section 103F.601 or 609.68 if:

(1) the person is arrested and is released from custody prior to appearing before a court; or

(2) the person is subject to a lawful arrest and is not arrested because it reasonably appears to the enforcement officer that arrest is unnecessary to prevent further criminal conduct and that there is a substantial likelihood that the person will respond to a notice.

(b) The enforcement officer shall prepare a written or electronic notice to appear in court as provided by Rules of Criminal Procedure and section 169.99. The notice must be in the form and has the effect of a summons and complaint. The notice must contain the name and address of the person charged and the offense. The notice must contain the time and the place to appear in court or must direct the defendant to contact the court or violations bureau to schedule an appearance.

Subd. 2. Release after arrest. A person arrested for a misdemeanor violation of the game and fish laws; chapter 84, 84D, 103E, or 103G; sections 103F.201 to 103F.221; or section 103F.601 or 609.68 may obtain release by promising to appear in court. The officer shall deliver a notice to the person arrested. The officer must then release the person from custody.

Subd. 3. Court appearance. On or before the court appearance date, the enforcement officer must deliver the summons and complaint to the court. If the person summoned fails to appear in court on the day specified, the court shall issue a warrant for the person's arrest.

History: 1986 c 386 art 1 s 35; 1987 c 149 art 1 s 17,18; 1990 c 391 art 8 s 24,25; 1996 c 385 art 2 s 4,5; 1Sp2015 c 4 art 5 s 12,13



Section 97A.215 — INSPECTIONS.

Subdivision 1. Storage of wild animals. (a) When an enforcement officer has probable cause to believe that wild animals possessed or stored in violation of the game and fish laws are present, the enforcement officer may enter and inspect any commercial cold storage warehouse, hotel, restaurant, ice house, locker plant, butcher shop, and other building used to store dressed meat, game, or fish, to determine whether wild animals are kept and stored in compliance with the game and fish laws.

(b) When an enforcement officer has probable cause to believe that wild animals taken or possessed in violation of the game and fish laws are present, the officer may:

(1) enter and inspect any place or vehicle; and

(2) open and inspect any package or container.

Subd. 2. Records. An enforcement officer may inspect the relevant records of any person that the officer has probable cause to believe has violated the game and fish laws.

Subd. 3. Licensed activity. An enforcement officer may, at reasonable times:

(1) enter and inspect the premises of an activity requiring a license under the game and fish laws; and

(2) stop and inspect a motor vehicle requiring a license under the game and fish laws.

History: 1986 c 386 art 1 s 36; 1987 c 169 s 1



Section 97A.221 — SEIZURE AND CONFISCATION OF PROPERTY.

Subdivision 1. Property subject to seizure and confiscation. (a) An enforcement officer may seize:

(1) wild animals, wild rice, and other aquatic vegetation taken, bought, sold, transported, or possessed in violation of the game and fish laws or chapter 84 or 84D; and

(2) firearms, bows and arrows, nets, boats, lines, poles, fishing rods and tackle, lights, lanterns, snares, traps, spears, dark houses, fish houses, and wild rice harvesting equipment that are used with the owner's knowledge to unlawfully take or transport wild animals, wild rice, or other aquatic vegetation and that have a value under $1,000 are subject to this section.

(b) An item described in paragraph (a), clause (2), that has a value of $1,000 or more is subject to the provisions of section 97A.225.

(c) An enforcement officer must seize nets and equipment unlawfully possessed within ten miles of Lake of the Woods or Rainy Lake.

Subd. 2. Seizure of commingled shipments. A whole shipment or parcel is contraband if two or more wild animals are shipped or possessed in the same container, vehicle, or room, or in any way commingled, and any of the animals are contraband. Seizure of any part of a shipment includes the entire shipment.

Subd. 3. Procedure for confiscation of property seized. The enforcement officer must hold the seized property. The property held may be confiscated when:

(1) the person from whom the property was seized is convicted, the conviction is not under appeal, and the time period for appeal of the conviction has expired; or

(2) the property seized is contraband consisting of a wild animal, wild rice, or other aquatic vegetation.

Subd. 4. Disposal of confiscated property. Confiscated property may be disposed of or retained for use by the commissioner, or sold at the highest price obtainable as prescribed by the commissioner. Upon acquittal or dismissal of the charged violation for which the property was seized:

(1) all property, other than contraband consisting of a wild animal, wild rice, or other aquatic vegetation, must be returned to the person from whom the property was seized; and

(2) the commissioner shall reimburse the person for any seized or confiscated property that is sold, lost, or damaged.

Subd. 5. Reporting. The appropriate agency and prosecuting authority shall report on forfeitures of firearms, bows, and motor vehicles occurring under this section as described in section 609.5315, subdivision 6.

History: 1986 c 386 art 1 s 37; 1987 c 149 art 1 s 19; 1Sp1995 c 1 s 20; 1996 c 385 art 2 s 6; 2006 c 281 art 2 s 22,23; 2010 c 391 s 2



Section 97A.223 — SEIZURE AND ADMINISTRATIVE FORFEITURE OF CERTAIN FIREARMS AND ABANDONED PROPERTY.

Subdivision 1. Property subject to seizure and forfeiture. (a) An enforcement officer must seize:

(1) firearms possessed in violation of state or federal law or court order; and

(2) property described in section 97A.221, subdivision 1, where no owner can be determined.

(b) Property seized under this section is subject to administrative forfeiture.

Subd. 2. Notice of seizure and intent to forfeit. When property is seized under subdivision 1, the enforcement officer shall serve any known owner and person possessing the property with a notice of the seizure and intent to forfeit the property. The notice must be in writing, describing the property seized, the date of seizure, and notice of the right to appeal the seizure and forfeiture as described in subdivision 3.

Subd. 3. Appeal; final order. Seizure and administrative forfeiture of property under this section may be appealed under the procedures in section 116.072, subdivision 6, if the owner or other person from whom the property was seized requests a hearing by notifying the commissioner in writing within 45 days after seizure of the property. For purposes of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the commissioner of natural resources. If a hearing is not requested within 45 days of seizure, the forfeiture becomes a final order and not subject to further review.

Subd. 4. Other remedies. The authority to forfeit firearms and other property under this section is in addition to other remedies available under state and federal law.

Subd. 5. Disposal of forfeited property. Forfeited property under this section may be disposed of as contraband according to section 97A.221, subdivision 4.

Subd. 6. Reporting. The appropriate agency and prosecuting authority shall report on forfeitures of firearms, bows, and motor vehicles occurring under this section as described in section 609.5315, subdivision 6.

History: 2000 c 466 s 1; 2010 c 391 s 3



Section 97A.225 — SEIZURE AND CONFISCATION OF MOTOR VEHICLES AND BOATS.

Subdivision 1. Seizure. (a) An enforcement officer must seize all motor vehicles used to:

(1) shine wild animals in violation of section 97B.081, subdivision 1;

(2) transport big game animals illegally taken or fur-bearing animals illegally purchased; or

(3) transport minnows in violation of section 97C.501, 97C.515, or 97C.525.

(b) An enforcement officer must seize all boats and motors used in netting fish on Lake of the Woods, Rainy Lake, Lake Superior, Namakan Lake, and Sand Point Lake in violation of licensing or operating requirements of section 97A.475, subdivision 30, 97C.825, 97C.831, or 97C.835, or a rule of the commissioner relating to these provisions.

(c) An enforcement officer may seize all boats and motors with their trailers that are used to take, possess, or transport wild animals when the restitution value of the wild animals exceeds $500.

Subd. 2. Procedure for confiscation of property seized. The enforcement officer must hold the seized property, subject to the order of the court having jurisdiction where the offense was committed. The property held is confiscated when:

(1) the commissioner complies with this section;

(2) the person from whom it was seized is convicted of the offense; and

(3) the conviction is not under appeal and the time period for appeal of the conviction has expired.

Subd. 3. Complaint against property. The commissioner shall file with the court a separate complaint against the property held. The complaint must identify the property, describe its use in the violation, and specify the time and place of the violation. A copy of the complaint must be served upon the defendant or the owner of the property.

Subd. 4. Release of property after posting bond. At any time after seizure of the property specified in this section, the property must be returned to the owner or person having the legal right to possession upon execution of a valid bond to the state with a corporate surety. The bond must be approved by a judge of the court of jurisdiction, conditioned to abide by an order and judgment of the court and to pay the full value of the property at the time of seizure. The bond must be for $100 or for a greater amount not more than twice the value of the property seized.

Subd. 5. Court order. (a) If the person arrested is acquitted, the court shall dismiss the complaint against the property and:

(1) order it returned to the person legally entitled to it; and

(2) order the commissioner to reimburse the person for any seized or confiscated property that is sold, lost, or damaged.

(b) Upon conviction of the person, the court shall issue an order directed to any person that may have any right, title, or interest in, or lien upon, the seized property. The order must describe the property and state that it was seized and that a complaint against it has been filed. The order shall require a person claiming right, title, or interest in, or lien upon, the property to file with the court administrator an answer to the complaint, stating the claim, within ten days after the service of the order. The order shall contain a notice that if the person fails to file an answer within the time limit, the property may be ordered sold by the commissioner.

(c) The court order must be served upon any person known or believed to have any right, title, interest, or lien in the same manner as provided for service of a summons in a civil action, and upon unknown persons by publication, in the same manner as provided for publication of a summons in a civil action.

Subd. 6. Court ordered sale after no answer. If an answer is not filed within the time provided in subdivision 5, the court administrator shall notify the court and the court shall order the commissioner to sell the property. The net proceeds of the sale shall be deposited in the state treasury and credited to the game and fish fund.

Subd. 7. Hearing after answer. If an answer is filed within the time provided in subdivision 5, the court shall schedule a hearing within ten to 30 days after the time expired for filing the answer. The court, without a jury, shall determine whether any of the property was used in a violation specified in the complaint and whether the owner had knowledge or reason to believe that the property was being used, or intended to be used, in the violation. The court shall order the commissioner to sell the property that was unlawfully used with knowledge of the owner and to return to the owner property that was not unlawfully used with the knowledge of the owner. If the property is to be sold, the court shall determine the priority of liens against the property and whether the lienholders had knowledge that the property was being used or was intended to be used. Lienholders that had knowledge of the property's use in the violation are not to be paid. The court order must state the priority of the liens to be paid.

Subd. 8. Proceeds of sale. After determining the expense of seizing, keeping, and selling the property, the commissioner must pay the liens from the proceeds according to the court order. The remaining proceeds shall be deposited in the state treasury and credited to the game and fish fund.

Subd. 9. Cancellation of security interests. A sale under this section cancels all liens on and security interests in the property sold.

Subd. 10. Reporting. The appropriate agency and prosecuting authority shall report on forfeitures occurring under this section as described in section 609.5315, subdivision 6.

History: 1986 c 386 art 1 s 38; 1Sp1986 c 3 art 1 s 82; 1991 c 259 s 23; 2002 c 270 s 2; 2006 c 281 art 2 s 24,25; 2010 c 391 s 4



Section 97A.231 — SEARCH WARRANTS.

Upon complaint establishing that the complainant has probable cause to believe that a wild animal taken, bought, sold, transported, or possessed in violation of the game and fish laws, or contraband, is concealed or illegally kept in a place, a judge, authorized to issue warrants in criminal cases, may issue a search warrant. The judge may direct that the place be entered, broken open, and examined. Property seized under the warrant shall be safely kept under the direction of the court so long as necessary for the purpose of being used as evidence in a trial and subsequently disposed of as otherwise provided.

History: 1986 c 386 art 1 s 39



Section 97A.235 — JURISDICTION OVER BOUNDARY WATERS.

Courts in counties having jurisdiction adjacent to boundary waters and enforcement officers have jurisdiction over the entire boundary waters. The courts and enforcement officers of North Dakota, South Dakota, Iowa, Wisconsin, and Michigan have concurrent jurisdiction over boundary waters.

History: 1986 c 386 art 1 s 40



Section 97A.241 — RECIPROCITY WITH OTHER STATES IN APPOINTING OFFICERS.

Subdivision 1. Officers of other jurisdictions as special conservation officers. With approval of the proper authority of another state or the United States, the commissioner may appoint any salaried and bonded officer of that jurisdiction authorized to enforce its wild animal laws a special conservation officer of this state. A special conservation officer is subject to the supervision and control of and serves at the pleasure of the commissioner, but may not be compensated by this state. A special conservation officer has powers of and is subject to the liabilities of conservation officers of this state, except as otherwise directed by the commissioner.

Subd. 2. Officers of this state as officers of other jurisdictions. An enforcement officer or peace officer of this state may enforce wild animal laws of another state, or the United States, under conditions prescribed by the commissioner. The officer may serve under the laws of another jurisdiction to the extent they are compatible with the duties of an officer of this state.

Subd. 3. Reciprocal effect. This section is effective with respect to another state or the United States to the extent that there is a similar provision in effect in that jurisdiction with respect to this state.

History: 1986 c 386 art 1 s 41



Section 97A.245 — REWARDS.

The commissioner may pay rewards for information leading to the conviction of a person that has violated a provision of laws relating to wild animals or threatened or endangered species of wildlife. A reward may not exceed $500, except a reward for information relating to big game or threatened or endangered species of wildlife, may be up to $1,000 and a reward for information relating to wolves may be up to $2,500. The rewards may only be paid from funds donated to the commissioner for these purposes and may not be paid to salaried conservation officers or peace officers.

History: 1986 c 386 art 1 s 42; 1998 c 401 s 34; 2000 c 463 s 22; 2012 c 277 art 1 s 90



Section 97A.251 — OBSTRUCTION OF OFFICERS.

Subdivision 1. Unlawful conduct. A person may not:

(1) intentionally hinder, resist, or obstruct an enforcement officer, agent, or employee of the division in the performance of official duties;

(2) refuse to submit to inspection of equipment used to take wild animals while in the field, licenses, or wild animals; or

(3) refuse to allow inspection of a motor vehicle, boat, or other conveyance used while taking or transporting wild animals.

Subd. 2. Civil actions. In addition to criminal prosecution, the state may bring a civil action to recover damages resulting from and enjoin the continuance of a violation of this section. The civil actions may be brought by the attorney general on the request of the commissioner.

History: 1986 c 386 art 1 s 43; 2006 c 281 art 2 s 26



Section 97A.255 — PROSECUTIONS.

Subdivision 1. Statute of limitations. A prosecution under the game and fish laws may not be brought more than three years after commission of the offense.

Subd. 2. Burden of proof. (a) In a prosecution that alleges animals have been taken, bought, sold, transported, or possessed in violation of the game and fish laws, the burden of establishing that the animals were domesticated, reared in a private preserve, raised in a private fish hatchery or aquatic farm, taken for scientific purposes, lawfully taken, or received as a gift, is on the defendant.

(b) The commissioner may by rule prescribe the documentation or other evidence sufficient to demonstrate lawful possession of:

(1) a wild animal received as a gift; and

(2) a wild animal taken on an Indian reservation or in another state, province, or country.

Subd. 3. [Repealed, 1987 c 149 art 1 s 54]

Subd. 4. Each violation a separate offense; prosecution of aggregated offenses. (a) Except as allowed in paragraph (b), each wild animal unlawfully taken, bought, sold, transported, or possessed is a separate offense. If acquitted, a person may not be prosecuted for a similar offense involving another animal in the same incident.

(b) In any prosecution that involves two or more offenses committed by the same person within six months in two or more counties, the accused may be prosecuted in any county in which one of the offenses was committed for all of the offenses in aggregate.

Subd. 5. Joint and several liability. When two or more people intentionally aid, advise, counsel, conspire with, or act in concert with each other to unlawfully take, transport, or possess wild animals when the restitution value of the wild animals exceeds $500, each person is jointly and severally liable for the wild animals for purposes of:

(1) license seizure and revocation under sections 97A.420 and 97A.421;

(2) equipment and property seizure under section 97A.221;

(3) boat, motor, and trailer seizure under section 97A.225; and

(4) restitution under section 97A.341.

History: 1986 c 386 art 1 s 44; 1987 c 149 art 1 s 20; 1993 c 231 s 16; 2002 c 270 s 3; 1Sp2015 c 4 art 5 s 14



Section 97A.301 — GENERAL PENALTY PROVISIONS.

Subdivision 1. Misdemeanor. Unless a different penalty is prescribed, a person is guilty of a misdemeanor if that person:

(1) takes, buys, sells, transports or possesses a wild animal in violation of the game and fish laws;

(2) aids or assists in committing the violation;

(3) knowingly shares in the proceeds of the violation;

(4) fails to perform a duty or comply with a requirement of the game and fish laws;

(5) knowingly makes a false statement related to an affidavit regarding a violation of the game and fish laws; or

(6) violates or attempts to violate a rule under the game and fish laws.

Subd. 2. Gross misdemeanor. Unless a different penalty is prescribed, a person convicted of violating a provision of the game and fish laws that is defined as a gross misdemeanor is subject to a fine of not less than $100 nor more than $3,000 and imprisonment in the county jail for not less than 90 days or more than one year.

History: 1986 c 386 art 1 s 45; 1991 c 259 s 23



Section 97A.305 — IMPERSONATION OF AN ENFORCEMENT OFFICER.

A person that purports to be acting in an official capacity and causes another to be injured or defrauded while falsely impersonating an enforcement officer or other officer acting under authority of the game and fish laws, or falsely claiming to have special authority under those laws, is guilty of a gross misdemeanor.

History: 1986 c 386 art 1 s 46



Section 97A.311 — LICENSES.

Subdivision 1. Alteration of a license. A person that alters a license in a material manner is guilty of a misdemeanor.

Subd. 2. False statement. A person that knowingly makes a false statement related to an application for a license, a license, or certificate, required by or issued under the game and fish laws, is guilty of a misdemeanor.

Subd. 3. License agent violations. A license agent that knowingly issues a license to an ineligible person or predates a license is guilty of a misdemeanor.

Subd. 4. License agent suspension. In addition to other penalties, a license agent that violates a law or rule of the commissioner relating to license sales, handling, or accounting forfeits the right to sell and handle licenses for a period of one year.

Subd. 5. Refunds. (a) The commissioner may issue a refund on a license, not including any issuing fees paid under section 97A.485, subdivision 6, if the request is received within 90 days of the original license purchase and:

(1) the licensee dies before the opening of the licensed season. The original license and a copy of the death certificate must be provided to the commissioner;

(2) the licensee is unable to participate in the licensed activity because the licensee is called to active military duty or military leave is canceled during the entire open season of the licensed activity. The original license and a copy of the military orders or notice of cancellation of leave must be provided to the commissioner;

(3) the licensee purchased two licenses for the same license season in error;

(4) the licensee was not legally required to purchase the license to participate in the activity; or

(5) evidence is provided to the commissioner that demonstrates the license was issued incorrectly by the department or license agent.

(b) This subdivision does not apply to lifetime licenses.

Subd. 6. License corrections. The commissioner may correct a license or license type and refund the difference or charge the difference of the corrected license fee if:

(1) the licensee provides evidence that the license was issued incorrectly by the department or license agent;

(2) the request is made within 30 days of the original license purchase;

(3) the season or license activities for the original license have not yet started at the time of the request; and

(4) the licensee is entitled to the corrected license.

History: 1986 c 386 art 1 s 47; 1987 c 149 art 1 s 21; 1991 c 259 s 23; 2004 c 255 s 28; 2008 c 368 art 2 s 19; 1Sp2011 c 2 art 5 s 23; 2014 c 290 s 19,20



Section 97A.315 — TRESPASS.

Subdivision 1. Criminal penalties. (a) A person that violates a provision of section 97B.001, relating to trespass is guilty of a misdemeanor except as provided in paragraph (b).

(b) A person is guilty of a gross misdemeanor if the person:

(1) knowingly disregards signs prohibiting trespass;

(2) trespasses after personally being notified by the landowner or lessee not to trespass; or

(3) is convicted of violating this section more than once in a three-year period.

Subd. 2. License revocations. (a) If a person is convicted of trespassing under subdivision 1 while exercising or attempting to exercise an activity licensed under the game and fish laws or requiring snowmobile registration under section 84.82, the applicable license and registration are null and void.

(b) A person convicted of a gross misdemeanor under subdivision 1, paragraph (b), may not be issued a license to take game for two years after the conviction.

History: 1986 c 386 art 1 s 48; 1987 c 149 art 1 s 22



Section 97A.321 — DOGS PURSUING, WOUNDING, OR KILLING BIG GAME.

Subdivision 1. Owner responsibility; penalty amount. The owner of a dog that pursues but does not kill or mortally wound a big game animal is subject to a civil penalty of $100 for each violation. The owner of a dog that kills or mortally wounds a big game animal is subject to a civil penalty of $500 for each violation.

Subd. 2. Appeals. Civil penalties under this section may be appealed according to procedures in section 116.072, subdivision 6, if the person requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the civil penalty becomes a final order not subject to further review.

Subd. 3. Enforcement. Civil penalties under this section may be enforced according to section 116.072, subdivisions 9 and 10.

Subd. 4. Payment of penalty. Penalty amounts shall be remitted to the commissioner within 30 days of issuance of the penalty notice and shall be deposited in the game and fish fund.

History: 1986 c 386 art 1 s 49; 2006 c 281 art 2 s 27; 2009 c 176 art 1 s 21; 1Sp2011 c 2 art 5 s 24



Section 97A.325 — PENALTIES FOR UNLAWFULLY BUYING OR SELLING WILD ANIMALS.

Subdivision 1. Gross misdemeanor for sales of $300 or more. (a) A person that buys or sells protected wild animals in violation of the game and fish laws where the sales total $300 or more is guilty of a gross misdemeanor. The person is subject to the penalty in section 97A.301, subdivision 2, except that the fine may not be less than $3,000 or more than $10,000.

(b) Licenses possessed by a person convicted under this subdivision are null and void and the person may not take wild animals for three years after the conviction.

Subd. 2. Deer; bear; moose; elk; caribou. Except as provided in subdivision 1, a person that violates a provision of the game and fish laws relating to buying or selling deer, bear, moose, elk, or caribou is guilty of a gross misdemeanor.

Subd. 3. Small game and game fish. Except as provided in subdivision 1, a person that buys or sells small game or game fish in violation of the game and fish laws where the sales total $50 or more is guilty of a gross misdemeanor.

Subd. 4. Fur-bearing animals. Except as provided in subdivision 1, a person that buys fur-bearing animals in violation of the game and fish laws is guilty of a gross misdemeanor.

History: 1986 c 386 art 1 s 50; 1987 c 149 art 1 s 23; 1991 c 254 art 2 s 27



Section 97A.331 — PENALTIES RELATED TO HUNTING.

Subdivision 1. Hunting while under the influence of alcohol or a controlled substance. A person that violates the provision of section 97B.065 relating to hunting while under the influence of alcohol or a controlled substance is guilty of a gross misdemeanor.

Subd. 2. Shining. A person that violates section 97B.081, subdivision 1, relating to the use of an artificial light to locate wild animals is guilty of a gross misdemeanor.

Subd. 3. Transporting illegal big game. A person that knowingly transports big game taken in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 4. Taking and possessing big game out of season. A person that takes or illegally possesses big game during the closed season is guilty of a gross misdemeanor.

Subd. 4a. Hunting big game while under revocation. Notwithstanding section 97A.421, subdivision 7, a person who takes big game during the time the person is prohibited from obtaining a license to take big game under section 97A.421 is guilty of a gross misdemeanor.

Subd. 5. Moose; elk; caribou. A person that unlawfully takes, transports, or possesses moose, elk, or caribou in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 6. Pine marten; otter; fisher; wolverine. A person that takes, transports, or possesses pine marten, otter, fisher, or wolverine in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 7. [Repealed, 2012 c 277 art 1 s 91]

History: 1986 c 386 art 1 s 51; 1987 c 149 art 1 s 24; 2000 c 463 s 4; 2009 c 176 art 2 s 17; 1Sp2011 c 2 art 5 s 25



Section 97A.335 — PENALTIES RELATED TO FISHING.

Subdivision 1. Taking fish with illegal devices or substances. A person that takes fish with devices, chemicals or substances in violation of section 97C.325, is guilty of a gross misdemeanor.

Subd. 2. Illegally taking or possessing muskellunge. A person who takes or possesses a muskellunge in violation of the game and fish laws is guilty of a misdemeanor and subject to a fine of up to $1,000.

History: 1986 c 386 art 1 s 52



Section 97A.338 — GROSS OVERLIMITS OF WILD ANIMALS; PENALTY.

A person who takes, possesses, or transports wild animals over the legal limit, in closed season, or without a valid license, when the restitution value of the wild animals is over $1,000 is guilty of a gross overlimit violation. A violation under this section is a gross misdemeanor.

History: 2002 c 270 s 4



Section 97A.341 — RESTITUTION FOR WILD ANIMALS ILLEGALLY TAKEN.

Subdivision 1. Liability for restitution. A person who kills, injures, or possesses a wild animal in violation of the game and fish laws is liable to the state for the value of the wild animal as provided in this section. Species afforded protection include members of the following groups as defined by statute or rule: game fish, game birds, big game, small game, fur-bearing animals, minnows, and threatened and endangered animal species. Other animal species may be added by rule of the commissioner as determined after public meetings and notification of the chairs of the environment and natural resources committees in the senate and house of representatives.

Subd. 2. Arrest and charging procedure. (a) An enforcement officer who arrests a person for killing, injuring, or possessing a wild animal in violation of the game and fish laws must describe the number, species, and restitution value of wild animals illegally killed, injured, or possessed on the warrant or the notice to appear in court.

(b) As part of the charge against a person arrested for killing, injuring, or possessing a wild animal in violation of the game and fish laws, the prosecuting attorney must include a demand that restitution be made to the state for the value of the wild animal killed, injured, or possessed. The demand for restitution is in addition to the criminal penalties otherwise provided for the violation.

Subd. 3. Sentencing procedure. If a person is convicted of or pleads guilty to killing, injuring, or possessing a wild animal in violation of the game and fish laws, the court must require the person to pay restitution to the state for replacement of the wild animal as part of the sentence or state in writing why restitution was not imposed. The court may consider the economic circumstances of the person and, in lieu of monetary restitution, order the person to perform conservation work representing the amount of restitution that will aid the propagation of wild animals. If the court does not order a person to pay restitution, the court administrator must send a copy of the court order to the commissioner.

Subd. 4. Amount of restitution. The amount of restitution shall be determined by the court by a preponderance of the evidence. In determining the amount of restitution, the court must consider the value of the wild animal under section 97A.345.

Subd. 5. Restitution credited to game and fish fund. The court administrator shall forward restitution collected under this section to the commissioner of management and budget and the commissioner shall credit all money forwarded to the game and fish fund in the state treasury.

History: 1989 c 298 s 2; 1991 c 259 s 23; 2009 c 101 art 2 s 109



Section 97A.345 — RESTITUTION VALUE OF WILD ANIMALS.

(a) The commissioner may, by rules adopted under chapter 14, prescribe the dollar value to the state of species of wild animals. The value may reflect the value to other persons to legally take the wild animal, the replacement cost, or the intrinsic value to the state of the wild animals. Species of wild animals with similar values may be grouped together.

(b) The value of a wild animal under the rules adopted by the commissioner is prima facie evidence of a wild animal's value under section 97A.341.

(c) The commissioner shall report annually to the legislature the amount of restitution collected under section 97A.341 and the manner in which the funds were expended.

History: 1989 c 298 s 3



Section 97A.401 — SPECIAL PERMITS.

Subdivision 1. Commissioner's authority. The commissioner may issue special permits for the activities in this section. A special permit may be issued in the form of a general permit to a governmental subdivision or to the general public to conduct one or more activities under subdivisions 2 to 7.

Subd. 2. Zoological specimen collecting. Special permits may be issued without a fee to municipalities, incorporated natural history societies, high schools, colleges, and universities that maintain a zoological collection, to collect specimens of eggs, nests, and wild animals for scientific or exhibition purposes.

Subd. 3. Taking, possessing, and transporting wild animals for certain purposes. (a) Except as provided in paragraph (b), special permits may be issued without a fee to take, possess, and transport wild animals as pets and for scientific, educational, rehabilitative, wildlife disease prevention and control, and exhibition purposes. The commissioner shall prescribe the conditions for taking, possessing, transporting, and disposing of the wild animals.

(b) A special permit may not be issued to take or possess wild or native deer for exhibition, propagation, or as pets.

(c) Nonresident professional wildlife rehabilitators with a federal rehabilitation permit may possess and transport wildlife affected by oil spills.

Subd. 4. Taking wild animals from game refuges, wildlife management, and other areas. Special permits may be issued, with or without a fee, to take a wild animal from game refuges, wildlife management areas, state parks, controlled hunting zones, and other areas of the state that the commissioner may open for the taking of a wild animal during a special season or subject to special restrictions. In addition, an application fee may be charged for a special permit. Local units of government may charge an administrative fee in connection with special hunts under their jurisdiction. Fees to be collected shall be based upon the estimated cost of conducting the special season or administering the special restrictions.

Subd. 5. Wild animals damaging property. Special permits may be issued with or without a fee to take protected wild animals or to remove or destroy their dens, nests, eggs, houses, or dams for the purpose of preventing or reducing damage or injury to people, property, agricultural crops, or other interests. The commissioner may prescribe rules for taking Canada geese and their nests and eggs, with or without a permit, consistent with federal regulations.

Subd. 6. Endangered muskrats. Special permits may be issued with or without a fee to take muskrats in danger of freezing out or starving in the winter.

Subd. 7. Raptors. The commissioner shall prescribe conditions and may issue permits for persons to breed, propagate, and sell raptors.

History: 1986 c 386 art 1 s 53; 1986 c 450 s 2; 1989 c 287 s 2; 1993 c 231 s 17; 1Sp1995 c 1 s 21; 1996 c 410 s 24; 2003 c 128 art 1 s 55; 2005 c 146 s 9; 2007 c 131 art 1 s 21; 2012 c 272 s 24; 2013 c 114 art 4 s 65



Section 97A.405 — LICENSE REQUIREMENTS.

Subdivision 1. Protected wild animals. Unless allowed under the game and fish laws, a person may not take, buy, sell, transport, or possess protected wild animals of this state without a license.

Subd. 2. Personal possession. (a) A person acting under a license or traveling from an area where a licensed activity was performed must have in personal possession either: (1) the proper license, if the license has been issued to and received by the person; (2) a driver's license or Minnesota identification card that bears a valid designation of the proper lifetime license, as provided under section 171.07, subdivision 19; or (3) the proper license identification number or stamp validation, if the license has been sold to the person by electronic means but the actual license has not been issued and received.

(b) If possession of a license or a license identification number is required, a person must exhibit, as requested by a conservation officer or peace officer, either: (1) the proper license if the license has been issued to and received by the person; (2) a driver's license or Minnesota identification card that bears a valid designation of the proper lifetime license, as provided under section 171.07, subdivision 19; or (3) the proper license identification number or stamp validation and a valid state driver's license, state identification card, or other form of identification provided by the commissioner, if the license has been sold to the person by electronic means but the actual license has not been issued and received. A person charged with violating the license possession requirement shall not be convicted if the person produces in court or the office of the arresting officer, the actual license previously issued to that person, which was valid at the time of arrest, or satisfactory proof that at the time of the arrest the person was validly licensed. Upon request of a conservation officer or peace officer, a licensee shall write the licensee's name in the presence of the officer to determine the identity of the licensee.

(c) Except as provided in paragraph (a), clause (2), if the actual license has been issued and received, a receipt for license fees, a copy of a license, or evidence showing the issuance of a license, including the license identification number or stamp validation, does not entitle a licensee to exercise the rights or privileges conferred by a license.

(d) A license issued electronically and not immediately provided to the licensee shall be mailed to the licensee within 30 days of purchase of the license. A pictorial migratory waterfowl, pheasant, trout and salmon, or walleye stamp shall be provided to the licensee after purchase of a stamp validation only if the licensee pays an additional fee that covers the costs of producing and mailing a pictorial stamp. A pictorial turkey stamp may be purchased for a fee that covers the costs of producing and mailing the pictorial stamp. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish fees for providing the pictorial stamps. The fees must be set in an amount that does not recover significantly more or less than the cost of producing and mailing the stamps. The fees are not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply.

[See Note.]

Subd. 3. Duplicate licenses. The commissioner shall prescribe rules for issuing duplicate licenses to persons whose licenses are lost or destroyed. A duplicate license may not be issued unless the applicant takes an oath covering the facts of loss or destruction of the license.

Subd. 4. Replacement deer licenses. (a) The commissioner may permit licensed deer hunters to change zone, license, or season options. The commissioner may issue a replacement deer license if the applicant submits the original deer license and unused tags that are being replaced and the applicant pays any increase in cost between the original and the replacement deer license. A refund of the difference in fees may be issued when a person changes from a regular deer license to a youth deer license.

(b) A replacement deer license may be issued only if the applicant has not used any tag from the original deer license or licenses and meets the conditions of paragraph (c). The original deer license or licenses and all unused tags for the deer licenses being replaced must be submitted to the issuing agent at the time the replacement deer license is issued.

(c) A replacement deer license may be issued under the following conditions, or as otherwise prescribed by rule of the commissioner:

(1) when the season for the deer license being surrendered has not yet opened; or

(2) when the person is changing from a regular deer license to a youth deer license.

(d) Notwithstanding section 97A.411, subdivision 3, a replacement deer license is valid immediately upon issuance if the deer license being surrendered is valid at that time.

Subd. 4a. Replacement turkey licenses. (a) The commissioner may permit licensed turkey hunters to change permit areas, licenses, or time periods within the fall turkey season, or within the spring turkey season. The commissioner may issue a replacement turkey license if the applicant submits the original turkey license and unused tags that are being replaced, and the applicant pays the fee for a replacement license under section 97A.475, subdivision 44.

(b) A replacement turkey license may be issued only if the applicant has not used the tag from the original turkey license and meets the requirements of paragraph (c). The original turkey licenses and all unused tags for the turkey licenses being replaced must be submitted to the issuing agent at the time the replacement turkey license is issued.

(c) A turkey replacement license may be issued under the following conditions, or as otherwise prescribed by rule of the commissioner:

(1) when the permit area or time period for the turkey license being surrendered has not yet opened; and

(2) licenses are available for the replacement turkey license permit area or time period for (i) areas that are not lottery areas, (ii) lottery areas that have remaining licenses, or (iii) the applicant is a youth hunter age 17 or younger.

Subd. 5. Resident licenses. To obtain a resident license, a resident 21 years of age or older must:

(1) possess a current Minnesota driver's license;

(2) possess a current identification card issued by the commissioner of public safety; or

(3) present evidence showing proof of residency in cases when clause (1) or (2) would violate the Religious Freedom Restoration Act of 1993, Public Law 103-141.

History: 1986 c 386 art 1 s 54; 1987 c 149 art 1 s 25; 1997 c 216 s 81; 2000 c 495 s 31; 1Sp2001 c 2 s 106; 2005 c 146 s 10,11; 2006 c 281 art 2 s 28; 2007 c 57 art 1 s 84; 2007 c 131 art 1 s 22,23; 2008 c 368 art 2 s 20; 2009 c 176 art 2 s 18; 1Sp2011 c 2 art 5 s 26; 2012 c 277 art 1 s 29,30; 2014 c 290 s 21; 2016 c 189 art 3 s 37

NOTE: The amendment to subdivision 2 by Laws 2016, chapter 189, article 3, section 37, is effective January 1, 2018, or on the date the Department of Public Safety implements the Minnesota Licensing and Registration System (MNLARS), whichever occurs first. Laws 2016, chapter 189, article 3, section 37, the effective date.



Section 97A.408 — ANATOMICAL GIFT OPTION; EDUCATION.

(a) Applications through the Department of Natural Resources' online sales system for a resident license to hunt or fish that is required under this chapter or chapter 97B must allow the applicant to indicate a desire to make an anatomical gift according to paragraph (b).

(b) The online sales system application must contain statements sufficient to comply with the requirements of the Darlene Luther Revised Uniform Anatomical Gift Act, chapter 525A, so that execution of the application makes the anatomical gift effective for those indicating a desire to make an anatomical gift. The department Web site must provide a link to a federally designated organ procurement organization Web site that contains information describing Minnesota laws regarding anatomical gifts, the need for and benefits of anatomical gifts, and the legal implications of making an anatomical gift, including the law governing revocation of anatomical gifts.

(c) The commissioner must provide education by distributing information about organ and tissue donation and how to register as a donor. The commissioner must distribute the information through Department of Natural Resources print and digital communications targeting those who hunt and fish. The commissioner must prepare the information in conjunction with a Minnesota organ procurement organization.

(d) The commissioner is not required to keep the physical record of the donor's application after issuing the license in order for the anatomical gift to be valid. When an individual indicates consent on an online sales system transaction to share private data for the record of registered donors, the commissioner must provide the private name and address of the individual to the organ procurement organization designated by the federal government. The names and addresses are classified as private data under section 84.0874 and remain private once provided to the organ procurement organization.

(e) Chapter 525A applies to anatomical gifts made on an application for a license under this section.

(f) The department must be reimbursed under section 171.075, subdivision 1, for the reasonable costs of administering an anatomical gift program.

History: 2016 c 131 s 2

NOTE: This section, as added by Laws 2016, chapter 131, section 2, is effective March 1, 2017, except that costs incurred by the department to implement this section prior to the effective date are eligible for reimbursement under paragraph (f). Laws 2016, chapter 131, section 2, the effective date.



Section 97A.411 — VALIDITY OF LICENSES.

Subdivision 1. License period. (a) Except as provided in paragraphs (b), (d), (e), and (f), a license is valid during the lawful time within the license year that the licensed activity may be performed. Except as provided in paragraphs (c) and (f), a license year begins on the first day of March and ends on the last day of February.

(b) A short-term license issued under section 97A.475 that is limited by the number of days or hours under section 97A.475, is valid for the full license period even if this period extends into the next license year, provided that the license period selected by the licensee begins at the time of issuance.

(c) The license year for resident fish house, resident dark house, and nonresident fish house begins on March 1 and ends on April 30 of the following year.

(d) A lifetime license issued under section 97A.473 or 97A.474 is valid during the lawful time within the license year that the licensed activity may be performed for the lifetime of the licensee.

(e) A three-year fish house or dark house license is valid during the license year that it is purchased and the two succeeding license years.

(f) A three-year individual angling license is valid during the license year in which it is purchased and the two succeeding license years.

Subd. 2. [Repealed, 2008 c 368 art 2 s 82]

Subd. 3. Deer license. (a) Except as provided in paragraphs (b) and (c), a license to take deer by archery, firearms, or muzzleloader issued after the opening of the related archery, firearms, or muzzleloader deer season, respectively, is not valid unless it was issued prior to legal shooting hours on the day of its first use.

(b) The commissioner may issue a license to take additional deer under section 97B.301, subdivision 4, that is not valid unless it was issued prior to legal shooting hours on the day the license is first used.

(c) Paragraph (a) does not apply to deer licenses for discharged military personnel under section 97A.465, subdivision 4.

Subd. 4. Validity of license when age or residency status changes. A license to take wild animals that was lawfully obtained continues to be valid for the balance of the license period if the licensee's age, residency, or student qualification status changes.

History: 1986 c 386 art 1 s 55; 1992 c 462 s 13; 1996 c 410 s 25; 1997 c 226 s 19,20; 1998 c 252 s 1; 2000 c 341 s 3; 1Sp2001 c 2 s 107; 2007 c 57 art 1 s 85; 2007 c 131 art 1 s 24; 2012 c 277 art 2 s 3,4,38; 1Sp2015 c 4 art 5 s 15



Section 97A.415 — LICENSE RESTRICTIONS.

Subdivision 1. One license per person. Only one trapping and big-game license of each kind may be issued to a person in a license year unless authorized by commissioner's rule.

Subd. 2. Transfer. A person may not lend, transfer, borrow, or solicit a license or permit, license identification number, application for a license or permit, coupon, tag, or seal, or use a license, permit, license identification number, coupon, tag, or seal not issued to the person unless otherwise expressly authorized. A person may transfer a license, as prescribed by the commissioner, for use by a person with a severe disability or critical illness who is participating in a hunting or fishing program sponsored by a nonprofit organization.

Subd. 3. Nonresidents. Nonresidents may not obtain a license for an activity unless the activity is expressly authorized for nonresidents.

History: 1986 c 386 art 1 s 56; 1987 c 149 art 1 s 26; 1991 c 259 s 23; 1993 c 231 s 18; 1997 c 216 s 82; 1Sp2011 c 2 art 5 s 27



Section 97A.418 — PERMIT RULES.

Wherever the game and fish laws specifically provide for the issuance of a permit by the commissioner, the commissioner may do the following in accordance with criteria and procedures established in rules adopted by the commissioner:

(1) issue a permit with reasonable conditions; and

(2) deny, modify, suspend, or revoke a permit for cause, including violation of the game and fish laws or rules adopted thereunder.

History: 1993 c 231 s 19



Section 97A.420 — SEIZURE OF LICENSES.

Subdivision 1. Seizure. (a) An enforcement officer shall immediately seize the license of a person who unlawfully takes, transports, or possesses wild animals when the restitution value of the wild animals exceeds $500. Except as provided in subdivisions 2, 4, and 5, the person may not use or obtain any license to take the same type of wild animals involved, including a duplicate license, until an action is taken under subdivision 6. If the license seized under this paragraph was for a big game animal, the license seizure applies to all licenses to take big game issued to the individual. If the license seized under this paragraph was for small game animals, the license seizure applies to all licenses to take small game issued to the individual.

(b) In addition to the license seizure under paragraph (a), if the restitution value of the wild animals unlawfully taken, possessed, or transported is $5,000 or more, all other game and fish licenses held by the person shall be immediately seized. Except as provided in subdivision 2, 4, or 5, the person may not obtain any game or fish license or permit, including a duplicate license, until an action is taken under subdivision 6.

(c) A person may not take wild animals covered by a license seized under this subdivision until an action is taken under subdivision 6.

Subd. 2. Administrative review. (a) At any time after the seizure of a license under subdivision 1 and before revocation under section 97A.421, a person may request in writing a review of the seizure under this section. Upon receiving the request for review, the commissioner shall review the seizure, the evidence upon which it was based, and other material information brought to the attention of the commissioner, and determine whether sufficient cause exists to sustain the seizure.

(b) Within 15 days after receiving the request for administrative review, the commissioner shall issue a written report of the review and shall order that the seizure be either sustained or rescinded.

(c) The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act under chapter 14. The availability of administrative review does not preclude judicial review under this section.

Subd. 3. Judicial review. (a) Within 30 days following the seizure of a license under subdivision 1, a person may petition the court for review. The petition must be filed with the district court administrator in the county where the incident occurred, together with proof of service of a copy on the commissioner and the county attorney. A responsive pleading is not required of the commissioner of natural resources and court fees may not be charged for the appearance of the representative of the commissioner in the matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and the commissioner as respondent. The petition must state specifically the grounds upon which the petitioner seeks rescission of the license seizure.

(c) The filing of the petition does not stay the license seizure. The judicial review shall be conducted according to the Rules of Civil Procedure.

Subd. 4. Hearing. (a) A hearing under subdivision 3 must be before a district court judge in the county where the incident occurred giving rise to the license seizure. The hearing must be to the court and may be conducted at the same time as hearings upon pretrial motions in a related criminal prosecution. The commissioner must be represented by the county attorney.

(b) The hearing must be held at the earliest practicable date and in any event no later than 60 days following the filing of the petition for review.

(c) The scope of the hearing must be limited to the issue of whether there is probable cause to believe that the person had unlawfully taken, possessed, or transported wild animals with a restitution value over $500.

(d) The court shall order that the license seizure be either sustained or rescinded. Within 14 days following the hearing, the court shall forward a copy of the order to the commissioner.

(e) Any party aggrieved by the decision of the reviewing court may appeal the decision as provided in the Rules of Civil Appellate Procedure.

Subd. 5. Temporary release of commercial licenses. At any time during the period that a game or fish license is seized under subdivision 1, a person possessing a commercial license issued under the game and fish laws may make a written request to the commissioner to temporarily release the commercial license. If the commissioner determines that the public welfare will not be injured, the commissioner may temporarily reinstate the commercial license upon payment of a temporary reinstatement fee of $1,000 cash or bond in favor of the state for each commercial license to be released. An additional fee is not required for vehicles licensed under section 97A.475, subdivision 26, clause (2) or (4). If the license is returned under subdivision 6, paragraph (a), the temporary reinstatement fee shall be returned to the licensee. If the license is revoked under subdivision 6, paragraph (b), the temporary reinstatement fee shall be deposited in the game and fish fund and is not refundable.

Subd. 6. Return or revocation of licenses upon dismissal or conviction. (a) Upon acquittal, dismissal, or determination not to charge a person for a violation, the license seizure under subdivision 1 is immediately rescinded and any license seized in connection with the incident must be returned to the licensee.

(b) Upon conviction of a violation when the restitution value of the wild animals exceeds $500, revocation of licenses and license privileges must be imposed as provided under section 97A.421, subdivision 2a.

History: 2002 c 270 s 5; 2004 c 215 s 8; 2013 c 121 s 29



Section 97A.421 — VALIDITY AND ISSUANCE OF LICENSES AFTER CONVICTION.

Subdivision 1. General. (a) The annual license of a person convicted of a violation of the game and fish laws relating to the license or wild animals covered by the license is void when:

(1) a second conviction occurs within three years under a license to trap fur-bearing animals, take small game, or to take fish by angling or spearing;

(2) a third conviction occurs within one year under a minnow dealer's license;

(3) a second conviction occurs within three years for violations of section 97A.425 that do not involve falsifications or intentional omissions of information required to be recorded, or attempts to conceal unlawful acts within the records;

(4) two or more misdemeanor convictions occur within a three-year period under a private fish hatchery license;

(5) the conviction occurs under a license not described in clause (1), (2), or (4) or is for a violation of section 97A.425 not described in clause (3); or

(6) the conviction is related to assisting a person in the illegal taking, transportation, or possession of wild animals, when acting as a hunting or angling guide.

(b) Except for big-game licenses and as otherwise provided in this section, for one year after the conviction the person may not obtain the kind of license or take wild animals under a lifetime license, issued under section 97A.473 or 97A.474, relating to the game and fish law violation.

Subd. 2. Issuance after conviction; buying and selling wild animals. A person may not obtain a license to take any wild animal or take wild animals under a lifetime license, issued under section 97A.473 or 97A.474, for a period of three years after being convicted of buying or selling game fish, big game, or small game, and the total amount of the sale is $300 or more.

Subd. 2a. Issuance after conviction; gross overlimits. (a) A person may not obtain a license to take a wild animal and is prohibited from taking wild animals for a period of five years after the date of conviction of:

(1) a violation when the restitution value of the wild animals is $5,000 or more; or

(2) a violation when the restitution value of the wild animals exceeds $500 and the violation occurs within ten years of one or more previous license revocations under this subdivision.

(b) A person may not obtain a license to take the type of wild animals involved in a violation when the restitution value of the wild animals exceeds $500 and is prohibited from taking the type of wild animals involved in the violation for a period of three years after the date of conviction of a violation.

(c) The time period of multiple revocations under paragraph (a), clause (2), shall be consecutive and no wild animals of any kind may be taken during the entire period.

(d) The court may not stay or reduce the imposition of license revocation provisions under this subdivision.

Subd. 3. Issuance after conviction; big game. (a) A person may not obtain any big-game license or take big game under a lifetime license, issued under section 97A.473, for three years after the person is convicted of:

(1) a gross misdemeanor violation under the game and fish laws relating to big game;

(2) doing an act without a required big-game license; or

(3) the second violation within three years under the game and fish laws relating to big game.

(b) A person may not obtain any deer license or take deer under a lifetime license issued under section 97A.473 for one year after the person is convicted of hunting deer with the aid or use of bait under section 97B.328.

(c) The revocation period under paragraphs (a) and (b) doubles if the conviction is for a deer that is a trophy deer scoring higher than 170 using the scoring method established for wildlife restitution values adopted under section 97A.345.

Subd. 3a. Issuance after conviction; firearm suppressor. (a) A person who is convicted of a violation under paragraph (b) and possessed a firearm with a suppressor may not obtain a hunting license or hunt wild animals for five years from the date of conviction.

(b) The revocation under this subdivision applies to convictions of:

(1) trespass as provided in section 97A.315, subdivision 1, paragraph (b);

(2) hunting game in closed season;

(3) hunting game more than one-half hour before legal shooting hours or more than one-half hour after legal shooting hours; or

(4) using artificial lights to spot, locate, or take wild animals while in possession of a firearm.

Subd. 4. Issuance after conviction; intoxication or narcotics. A person convicted of a violation under section 97B.065, relating to hunting while intoxicated or using narcotics, may not obtain a license to hunt with a firearm or by archery or hunt with a firearm or by archery under a lifetime license, issued under section 97A.473 or 97A.474, for five years after conviction.

Subd. 4a. Suspension for failure to appear in court or pay a fine or surcharge. When a court reports to the commissioner that a person: (1) has failed to appear in court in response to a notice to appear or fails to comply with other orders of the court regarding the appearance or proceedings for a violation of the game and fish laws; or (2) has been convicted of violating a provision of the game and fish laws, has been sentenced to the payment of a fine or had a surcharge levied against them, and refused or failed to comply with that sentence or to pay the fine or surcharge, the commissioner shall suspend the game and fish license and permit privileges of the person until notified by the court that the person has appeared in court under clause (1) or that any fine or surcharge due the court has been paid under clause (2).

Subd. 5. Commissioner may reinstate certain licenses after conviction. If the commissioner determines that the public welfare will not be injured, the commissioner may reinstate licenses voided under subdivision 1 and issue licenses to persons ineligible under subdivision 2 or 2a. The commissioner's authority applies only to licenses to:

(1) maintain and operate fur or game farms, aquatic farms, or private fish hatcheries;

(2) take fish by commercial netting;

(3) buy fish from commercial netting licensees; and

(4) sell or export turtles or live minnows.

Subd. 6. Applicability to moose or elk license applications. In this section, the term "license" includes an application for a license to take either moose or elk.

Subd. 7. Taking wild animals while privileges are suspended. A person who takes a protected wild animal during the time the person is prohibited from obtaining a license to take that animal under this section is guilty of a misdemeanor.

History: 1986 c 386 art 1 s 57; 1987 c 149 art 1 s 27; 1987 c 373 s 3; 1992 c 589 s 1; 1997 c 226 s 21; 2000 c 341 s 4; 2001 c 185 s 26; 2002 c 270 s 6,7; 2002 c 351 s 6; 2004 c 215 s 9; 2007 c 131 art 1 s 25; 2009 c 176 art 2 s 19; 2012 c 272 s 25; 2012 c 277 art 1 s 31; 2015 c 65 art 3 s 3



Section 97A.425 — RECORD AND REPORTING REQUIREMENTS FOR DEALERS, TANNERS, AND TAXIDERMISTS.

Subdivision 1. License and record requirements. (a) A person must have the required license under the game and fish laws to buy or sell wild animals, to tan animal hides or dress raw furs, or to mount specimens of wild animals and must keep complete records of all transactions and activities covered by the license and submit reports to the commissioner.

(b) A person is not required to be licensed to tan animal hides or dress raw furs or to mount specimens of wild animals if the person is not compensated for the service.

Subd. 2. Records. (a) The records must show:

(1) the names and addresses of persons from whom wild animals were obtained and to whom they were transferred;

(2) the dates of receipt, shipment, and sale of wild animals;

(3) detailed descriptions of the number and type of wild animals purchased, sold, and shipped;

(4) serial numbers of seals, tags, or permits required to be attached to the wild animals; and

(5) trapping license numbers for protected fur-bearing animals, unless the trapper is exempt from the license requirement, which must be noted.

(b) A licensed fur dealer, buying for one employer at the employer's place of business, is not required to keep separate records if the employer notifies the commissioner in writing that the employer will account for the fur dealer.

(c) The records required under this section must be available for inspection by the commissioner, the director, or their agents at all reasonable times. The records must be preserved and available for two years after the expiration of a license that required them.

(d) Records required of persons licensed to buy or sell wild animals, or to tan or dress raw furs, must be kept in a book supplied by the commissioner.

Subd. 3. Reports. Except for persons licensed to mount specimens of wild animals, an annual report covering the preceding license year must be submitted to the commissioner by March 15. The commissioner may require other reports for statistical purposes. The reports must be on forms supplied or approved by the commissioner.

Subd. 4. Rules. The commissioner may adopt rules, not inconsistent with subdivisions 1 to 3, governing record keeping, reporting, and marking of specimens by taxidermists.

History: 1986 c 386 art 1 s 58; 1987 c 149 art 1 s 28; 1992 c 589 s 2; 2001 c 185 s 27; 1Sp2011 c 2 art 5 s 28



Section 97A.431 — MOOSE LICENSES.

Subdivision 1. Number of licenses; party size. The commissioner shall include in a rule setting the dates for a moose season:

(1) the number of licenses to be issued; and

(2) the size of a moose hunting party, not to exceed six persons.

Subd. 2. Eligibility. Persons eligible for a moose license shall be determined under this section and commissioner's rule. A person is eligible for a moose license only if the person:

(1) is a resident; and

(2) has not been issued a moose license after January 1, 1991.

Subd. 3. Application for license. An application for a moose license must be on a form provided by the commissioner and accompanied by a $4 nonrefundable application fee per person. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection; eligibility. (a) The commissioner may conduct a separate selection for up to 20 percent of the moose licenses to be issued for an area. Only owners of, and tenants living on, at least 160 acres of agricultural or grazing land in the area, and their family members, are eligible for the separate selection under this paragraph.

(b) The commissioner must conduct a separate selection for 20 percent of the moose licenses to be issued each year. Only individuals who have applied at least ten times for a moose license and who have never received a license are eligible for this separate selection.

(c) The commissioner may by rule establish criteria for:

(1) determining eligible family members under paragraph (a); and

(2) verifying that an individual has made at least ten unsuccessful applications for the purposes of paragraph (b).

(d) A person who is unsuccessful in a separate selection under this subdivision must be included in the selection for the remaining licenses.

History: 1986 c 386 art 1 s 59; 1987 c 373 s 4; 1991 c 254 art 2 s 28; 1991 c 259 s 23; 1993 c 231 s 20,21; 2000 c 473 s 1; 2000 c 495 s 32; 2008 c 368 art 2 s 21; 2012 c 277 art 1 s 32



Section 97A.433 — ELK LICENSES.

Subdivision 1. Number of licenses; party size. The commissioner shall include in a rule setting the dates for an elk season:

(1) the number of licenses to be issued; and

(2) the size of an elk hunting party, not to exceed two persons.

Subd. 2. Eligibility. Persons eligible for an elk license shall be determined under this section and commissioner's rule. A person is eligible for an elk license only if the person:

(1) is a resident; and

(2) has never been issued an elk license.

Subd. 3. Application for license. An application for an elk license must be on a form provided by the commissioner and accompanied by a $4 nonrefundable application fee per person. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Discretionary separate selection; eligibility. (a) The commissioner may conduct a separate selection for up to 20 percent of the elk licenses to be issued for an area. Only owners of, and tenants living on, at least 160 acres of agricultural or grazing land in the area, and their family members, are eligible for the separate selection. Persons that are unsuccessful in a separate selection must be included in the selection for the remaining licenses. Persons who obtain an elk license in a separate selection must allow public elk hunting on their land during the elk season for which the license is valid.

(b) The commissioner may by rule establish criteria for determining eligible family members under this subdivision.

Subd. 5. Mandatory separate selection. The commissioner must conduct a separate selection for 20 percent of the elk licenses to be issued each year. Only individuals who have applied at least ten times for an elk license and who have never received a license are eligible for this separate selection.

History: 1987 c 373 s 5; 1991 c 259 s 23; 1993 c 231 s 22,23; 2008 c 368 art 2 s 22; 1Sp2011 c 2 art 5 s 29; 2012 c 277 art 1 s 33



Section 97A.434 — PRAIRIE-CHICKEN LICENSES.

Subdivision 1. Number of licenses to be issued. If the commissioner establishes an open season for prairie chickens, the commissioner shall also determine, by rule, the number of licenses to be issued.

Subd. 2. Eligibility. Eligibility for a prairie-chicken license shall be determined by this section and by rule adopted by the commissioner. A person is eligible for a prairie-chicken license only if the person is a resident.

Subd. 3. Application for license. An application for a prairie-chicken license must be made in a manner provided by the commissioner and accompanied by a $4 application fee. The $4 application fee is appropriated as prescribed in section 84.027, subdivision 15, paragraph (c), to pay for costs associated with conducting the prairie-chicken-license drawing. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection of eligible licensees. (a) The commissioner may conduct a separate selection for up to 20 percent of the prairie-chicken licenses to be issued for any area. Only persons who are owners or tenants of at least 40 acres of prairie or grassland in the area, and their family members, are eligible applicants for prairie-chicken licenses for the separate selection. The qualifying prairie or grassland may be noncontiguous. Persons who are unsuccessful in a separate selection must be included in the selection for the remaining licenses. Persons who obtain a license in a separate selection must allow public prairie-chicken hunting on their land during that prairie-chicken season.

(b) The commissioner may by rule establish criteria for determining eligible family members under this subdivision.

History: 2002 c 351 s 7; 2004 c 255 s 29; 2008 c 368 art 2 s 23; 2014 c 290 s 22



Section 97A.435 — TURKEY LICENSES; APPLICATION AND ELIGIBILITY.

Subdivision 1. License issuance. The commissioner shall include in rules setting turkey seasons the methods for issuing licenses for those seasons.

Subd. 2. Eligibility. Persons eligible for a turkey license shall be determined by this section and commissioner's rule.

Subd. 3. Application for license. An application for a turkey license must be on a form provided by the commissioner and accompanied by a $4 application fee. A person may not make more than one application for each season. If a person makes more than one application the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection of eligible licensees. (a) The commissioner may conduct a separate selection for up to 20 percent of the turkey licenses to be issued for any area. Only persons who are owners or tenants of and who live on at least 40 acres of land in the permit area, and their family members who live on the qualifying land, are eligible applicants for turkey licenses for the separate selection. The qualifying land may be noncontiguous. Persons who are unsuccessful in a separate selection must be included in the selection for the remaining licenses. Persons who obtain a license in a separate selection must allow public turkey hunting on their land during that turkey season. A license issued under this subdivision is restricted to the permit area where the qualifying land is located.

(b) The commissioner may by rule establish criteria for determining eligible family members under this subdivision.

Subd. 5. [Repealed, 1Sp2011 c 2 art 5 s 70]

History: 1986 c 386 art 1 s 60; 1988 c 588 s 4; 1991 c 254 art 2 s 29; 1991 c 259 s 23; 1993 c 231 s 24; 2000 c 473 s 2; 2000 c 495 s 33; 2004 c 215 s 10,11; 2005 c 146 s 12,13; 1Sp2011 c 2 art 5 s 30; 2012 c 277 art 1 s 34; art 2 s 5,38; 1Sp2015 c 4 art 5 s 16



Section 97A.438 — RELEASE OF WILD TURKEYS; PERMIT REQUIRED.

A person may not release a wild turkey or wild-turkey hybrid without a permit from the commissioner.

History: 1993 c 231 s 25



Section 97A.441 — LICENSES TO BE ISSUED WITHOUT FEE.

Subdivision 1. Angling and spearing; disabled residents. (a) A person authorized to issue licenses must issue, without a fee, licenses to take fish by angling or spearing to a resident who is:

(1) blind;

(2) a recipient of Supplemental Security Income for the aged, blind, and disabled;

(3) a recipient of Social Security aid to the disabled under United States Code, title 42, section 416, paragraph (i)(l), or section 423(d);

(4) a recipient of workers' compensation based on a finding of total and permanent disability;

(5) 65 years of age or older and was qualified under clause (2) or (3) at the age of 64; or

(6) permanently disabled and meets the disability requirements for Supplemental Security Income or Social Security aid to the disabled under United States Code, title 42, section 416, paragraph (i)(l), or section 423(d).

(b) A driver's license or Minnesota identification card bearing the applicable designation under section 171.07, subdivision 17, serves as satisfactory evidence to obtain a license under this subdivision at all agent locations.

Subd. 2. Angling; foreign exchange students. A license to take fish by angling shall be issued without a fee to a citizen of a foreign country that is attending school in this state as an exchange student.

Subd. 3. Angling; residents of state institutions. The commissioner may issue a license, without a fee, to take fish by angling to a person that is a ward of the commissioner of human services and a resident of a state institution upon application by the commissioner of human services.

Subd. 4. Angling; developmentally disabled residents. A person authorized to issue licenses must issue, without a fee, a permanent license to take fish by angling to a resident at least 16 years old that is developmentally disabled upon being furnished satisfactory evidence of the disability.

Subd. 5. Angling; disabled veterans. (a) A person authorized to issue licenses must issue, without a fee, a permanent license to take fish by angling to a resident who is a veteran, as defined in section 197.447, and that has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

(b) A driver's license or Minnesota identification card bearing the designation under section 171.07, subdivision 15, paragraph (a), clause (2), serves as satisfactory evidence to obtain a license under this subdivision at all agent locations.

Subd. 6. Taking deer; disabled veterans. (a) A person authorized to issue licenses must issue, without a fee, a license to take deer with firearms or by archery to a resident that is a veteran, as defined in section 197.447, and that has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

(b) The commissioner, upon request, must issue a permanent card documenting satisfactory evidence of 100 percent permanently disabled status.

(c) The following serve as satisfactory evidence to obtain a license under this subdivision at all agent locations:

(1) a card issued under paragraph (b); or

(2) a driver's license or Minnesota identification card bearing the designation under section 171.07, subdivision 15, paragraph (a), clause (2).

Subd. 6a. Taking small game; disabled veterans. (a) A person authorized to issue licenses must issue, without a fee, a license to take small game to a resident who is a veteran, as defined in section 197.447, and who has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

(b) The commissioner, upon request, must issue a permanent card documenting satisfactory evidence of 100 percent permanently disabled status.

(c) The following serve as satisfactory evidence to obtain a license under this subdivision at all agent locations:

(1) a card issued under paragraph (b); or

(2) a driver's license or Minnesota identification card bearing the designation under section 171.07, subdivision 15, paragraph (a), clause (2).

Subd. 7. Owners or tenants of agricultural land. (a) The commissioner may issue, without a fee, a license to take an antlerless deer to a resident who is an owner or tenant, or a nonresident who is an owner, of at least 80 acres of agricultural land, as defined in section 97B.001, in deer permit areas that allow the taking of antlerless deer without a lottery application. A person may receive only one license per year under this subdivision. For properties with co-owners or cotenants, only one co-owner or cotenant may receive a license under this subdivision per year. The license issued under this subdivision is restricted to land leased for agricultural purposes or owned by the holder of the license within the permit area where the qualifying land is located. The holder of the license may transfer the license to the holder's spouse or dependent. Deer taken under this subdivision do not count towards the total bag limit for the permit area. Notwithstanding sections 97A.415, subdivision 1, and 97B.301, subdivision 2, the holder of the license may purchase additional licenses or permits for taking deer and may take additional deer under those licenses or permits, provided the holder adheres to the bag limits established for that permit area.

(b) A person who obtains a license under paragraph (a) must allow public deer hunting on their land during that deer-hunting season, with the exception of the first Saturday and Sunday during the deer-hunting season applicable to the license issued under section 97A.475, subdivision 2, clause (5).

Subd. 8. Duplicate licenses. There is no fee for a duplicate license if the original license was issued without a fee.

Subd. 9. Angling assistance to disabled residents. An individual who is providing angling assistance to a disabled resident licensed under subdivision 1, 4, or 5, is not required to possess a license to take fish by angling provided that no lines in addition to those permitted for an individual under section 97C.315 are in the water.

Subd. 10. Taking wild animals for wildlife disease prevention and control. The commissioner may issue, without a fee, licenses to take wild animals for the purposes of wildlife disease prevention and control.

History: 1986 c 386 art 1 s 61; 1987 c 384 art 1 s 7; 1993 c 172 s 55; 1993 c 231 s 26; 1994 c 623 art 1 s 23; 1994 c 632 art 2 s 24; 1997 c 95 s 1; 2000 c 473 s 3; 2001 c 185 s 28; 2003 c 128 art 1 s 56,57; 2005 c 56 s 1; 2005 c 146 s 14; 2007 c 131 art 1 s 26; 2008 c 368 art 2 s 24; 2009 c 176 art 2 s 20; 2012 c 277 art 1 s 35; 2013 c 121 s 30,31; 2014 c 290 s 23-26



Section 97A.445 — EXEMPTIONS FROM LICENSE REQUIREMENT.

Subdivision 1. Angling; Take a Kid Fishing Weekends. (a) A resident age 16 years or older may take fish by angling without an angling license and may take fish by spearing from a dark house without a spearing license and without a fish house or dark house license during one three-day consecutive period of the open water angling season and one three-day consecutive period of the ice angling season designated by the commissioner if the resident is accompanied by a child who is under age 16. The commissioner may, by written order published in the State Register, establish the three-day consecutive periods. The written order is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(b) The commissioner may designate and publicize the three-day periods as "Take a Kid Fishing Weekend" for the open water angling season and "Take a Kid Ice Fishing Weekend" for the ice angling season. The commissioner shall announce the date of each three-day weekend at least 30 days in advance of the date it occurs.

Subd. 1a. Angling in a state park. (a) A resident may take fish by angling without an angling license:

(1) when shore fishing or wading on state-owned land within a state park; or

(2) when angling from a boat or float or through the ice on water bodies completely encompassed within the statutory boundary of the state park.

(b) The exemption from an angling license does not apply to waters where a trout stamp is required.

Subd. 2. Angling; institutional residents. A license is not required to take fish by angling with the written consent of the superintendent or chief executive of the institution for the following persons:

(1) a resident of a state hospital;

(2) a patient of a United States Veterans Administration hospital;

(3) an inmate of a state correctional facility;

(4) a resident of a licensed nursing or boarding care home, a person who is enrolled in and regularly participates in an adult day care program or other similar organized activity sponsored by a licensed nursing or boarding care home, or a resident of a licensed board and lodging facility; and

(5) a resident of a drug or alcohol residential treatment program under the age of 20.

Subd. 3. [Repealed, 2014 c 290 s 70]

Subd. 4. Angling; Take a Mom Fishing Weekend. Any mother who is a resident of Minnesota may take fish by angling without a license during the Saturday and Sunday of the angling season that coincides with Mother's Day. The commissioner shall publicize the Saturday and Sunday as "Take a Mom Fishing Weekend."

Subd. 5. Small-game hunting; Take a Kid Hunting Weekend. A resident over age 18 may take small game by hunting without a license during one Saturday and Sunday of the small-game-hunting season designated by rule of the commissioner if accompanied by a child who is under age 16. The commissioner shall publicize the Saturday and Sunday as "Take a Kid Hunting Weekend."

History: 1986 c 386 art 1 s 62; 1987 c 149 art 1 s 29; 1987 c 384 art 1 s 8; 1987 c 404 s 120; 1988 c 588 s 5; 1989 c 242 s 1; 1990 c 605 s 4; 1991 c 241 s 5; 1991 c 259 s 23; 2000 c 473 s 4; 2006 c 212 art 1 s 4; 2007 c 131 art 1 s 27; 2009 c 176 art 2 s 21,22; 1Sp2011 c 2 art 5 s 31; 2013 c 121 s 32



Section 97A.451 — LICENSE REQUIREMENTS AND EXEMPTIONS RELATING TO AGE.

Subdivision 1. [Repealed, 1988 c 437 s 6]

Subd. 2. Residents under age 16; fishing. (a) A resident under the age of 16 years may take fish without a license.

(b) A resident under the age of 16 may net ciscoes and whitefish for personal consumption without the license required under section 97A.475, subdivision 13. A resident netting ciscoes and whitefish under this paragraph must follow all other applicable requirements for netting ciscoes and whitefish for personal consumption.

Subd. 2a. Residents age 16 or 17; spearing. Residents age 16 or over and under age 18 may take fish by spearing without a spearing license but must possess a fishing license under section 97A.475, subdivision 6, clause (7).

Subd. 3. Residents and nonresidents under age 16; small game. (a) A resident or nonresident under age 16 may not obtain a small-game license but may take small game by firearms or bow and arrow without a license if the resident or nonresident is:

(1) age 14 or 15 and possesses a firearms safety certificate;

(2) age 13, possesses a firearms safety certificate, and is accompanied by a parent or guardian;

(3) age 13, 14, or 15, and possesses an apprentice-hunter validation as provided under section 97B.022; or

(4) age 12 or under and is accompanied by a parent or guardian.

(b) A resident under age 16 may take small game, other than wolves, by trapping without a small-game license, but a resident 13 years of age or older must have a trapping license. A resident under age 13 may trap small game, other than wolves, without a trapping license, but may not register fisher, otter, bobcat, or pine marten unless the resident is at least age five. Any fisher, otter, bobcat, or pine marten taken by a resident under age five must be included in the limit of the accompanying parent or guardian.

(c) A resident or nonresident under age 13 must obtain a free turkey license to take turkey and may take a turkey without a firearms safety certificate if the resident or nonresident is accompanied by an adult parent or guardian who has a firearms safety certificate.

(d) A resident under age 13 may apply for a prairie-chicken license and may take a prairie chicken without a firearms safety certificate if the resident is accompanied by an adult parent or guardian who has a firearms safety certificate.

Subd. 3a. [Repealed, 2012 c 277 art 2 s 37]

Subd. 3b. Nonresidents age 16 or over and under age 18; small game. A nonresident age 16 or over and under age 18 may take small game by firearms or archery and may obtain a small-game license at the youth fee under section 97A.475, subdivision 3, paragraph (a), clause (15), if the nonresident possesses a firearms safety certificate or an apprentice-hunter validation as provided under section 97B.022.

Subd. 4. Residents and nonresidents under age 16; big game. (a) A resident or nonresident age 12, 13, 14, or 15 may not obtain a license to take big game unless the person possesses a firearms safety certificate or an apprentice-hunter validation as provided under section 97B.022. A nonresident age 12 or 13 must be accompanied by a parent or guardian to hunt big game.

(b) A resident or nonresident age ten or 11 must obtain a license under paragraph (c) and may take big game, provided the person is under the direct supervision of a parent or guardian where the parent or guardian is within immediate reach.

(c) A resident or nonresident age ten, 11, or 12 must obtain a license to take big game under section 97A.475, subdivision 2 or 3.

Subd. 4a. [Repealed, 2013 c 121 s 59]

Subd. 5. Nonresident youth; angling. (a) A nonresident under age 16 may:

(1) take fish by angling without a license if a parent or guardian has a fishing license. Fish taken by a nonresident under age 16 without a license must be included in the limit of the parent or guardian;

(2) purchase a youth fishing license under section 97A.475, subdivision 7, paragraph (a), clause (8), and possess a limit of fish; or

(3) be included under a nonresident family angling license and possess a limit of fish.

(b) A nonresident age 16 or over and under age 18 must purchase a youth license to angle under section 97A.475, subdivision 7, paragraph (a), clause (8).

(c) Nonresidents age 16 or over and under age 18 may take fish by spearing without a spearing license but must possess a fishing license under section 97A.475, subdivision 7, paragraph (a), clause (8).

(d) Nonresidents under age 16 may take fish by spearing without a spearing or angling license.

(e) Limits for fish taken by spearing must comply with one of the options listed under paragraph (a).

Subd. 6. Nonresidents under age 16 attending camps; fishing. A nonresident under the age of 16 that is attending a camp conducted by a nonprofit organization may take fish by angling in adjacent and connected public waters without a license. The organization must have a certificate from the commissioner that describes the public waters where the fishing is allowed. The nonresident must possess a document, prescribed by the commissioner, for identification of the nonresident and the authorized fishing waters. The document must be signed and dated within the current calendar year by the person in charge of the camp.

Subd. 7. [Repealed, 2012 c 277 art 2 s 37]

Subd. 8. Residents 90 years of age or older; fishing. A resident age 90 or older may take fish without a license.

History: 1986 c 386 art 1 s 63; 1987 c 149 art 1 s 30,31; 1989 c 168 s 1; 1Sp1995 c 1 s 22; 1996 c 410 s 26,27; 2002 c 323 s 5; 2005 c 146 s 15,16; 2007 c 57 art 1 s 86; 2007 c 131 art 1 s 28; 2008 c 368 art 2 s 25,26; 2009 c 176 art 2 s 23,24,64; 2012 c 277 art 1 s 36-38; art 2 s 6-9,37,38; 2013 c 121 s 33-37



Section 97A.455 — NONRESIDENT STUDENTS; FISHING, SMALL GAME, AND BIG GAME.

(a) A nonresident that is a full-time student at an educational institution in the state and resides in the state during the school year may obtain a resident license to take fish, small game, or big game, except moose, by providing proof of student status and residence as prescribed by the commissioner.

(b) A nonresident that is a full-time foreign exchange student at a high school in the state and resides with persons in the state may obtain a resident license to take big game, except moose, by providing proof of foreign exchange student status as prescribed by the commissioner.

History: 1986 c 386 art 1 s 64; 1987 c 47 s 1; 1996 c 410 s 28



Section 97A.461 — NONRESIDENT LICENSES FOR BOUNDARY WATER HUNTING OR FISHING.

Licenses to take fish or small game in or on boundary waters may be granted to nonresidents upon the same terms and conditions as licenses granted by the adjacent state or province to nonresidents of the adjacent state or province for those boundary waters. The fees for a license granted by this state may not be less than the fees for a corresponding resident license.

History: 1986 c 386 art 1 s 65



Section 97A.465 — MILITARY PERSONNEL; FISHING AND HUNTING.

Subdivision 1. Residents on leave. A resident that is in the armed forces of the United States, stationed outside of the state, and in the state on leave, may hunt and fish without a license if the resident possesses official military leave papers. The resident must obtain the seals, tags, and coupons required of a licensee, which must be furnished without charge. This subdivision does not apply to the taking of moose or elk.

Subd. 1a. Spouses of residents on active military duty. Notwithstanding section 97A.405, subdivision 5, the spouse of a resident who is on active military duty may obtain resident hunting and fishing licenses.

Subd. 1b. Residents discharged from active service. (a) A resident who has served at any time during the preceding 24 months in federal active service, as defined in section 190.05, subdivision 5c, outside the United States as a member of the National Guard, or as a reserve component or active duty member of the United States armed forces and has been discharged from active service may take small game and fish without a license if the resident possesses official military discharge papers. The resident must obtain the seals, tags, and coupons required of a licensee, which must be furnished without charge.

(b) The commissioner shall issue, without fee, a deer license, valid for a deer of either sex, to a resident who has served at any time during the preceding 24 months in federal active service, as defined in section 190.05, subdivision 5c, outside the United States as a member of the National Guard, or as a reserve component or active duty member of the United States armed forces and has been discharged from active service. Eligibility under this paragraph is limited to one license per resident.

Subd. 2. Camp Ripley personnel. A nonresident who is in the military and in training at Camp Ripley may obtain a resident license to take fish.

Subd. 3. Nonresidents stationed in the state. The commissioner may issue a resident license to take fish or game to a person in the armed forces of the United States that is stationed in the state. This subdivision does not apply to the taking of moose or elk.

Subd. 4. Discharged resident; obtaining deer license during season. A resident who is discharged from the United States armed forces during, or within ten days before, the firearms deer season may, upon showing the official discharge paper, obtain a firearm deer license during the season that is valid immediately upon issuance.

Subd. 5. Preference to service members. (a) For purposes of this subdivision:

(1) "qualified service member or veteran" means a Minnesota resident who:

(i) is currently serving, or has served at any time during the past 24 months, in active service as a member of the United States armed forces, including the National Guard or other military reserves;

(ii) has received a Purple Heart medal for qualifying military service, as shown by official military records; or

(iii) has a service-connected disability rated at 100 percent as defined by the United States Department of Veterans Affairs; and

(2) "active service" means service defined under section 190.05, subdivision 5b or 5c.

(b) Notwithstanding any other provision of this chapter, chapter 97B or 97C, or administrative rules, the commissioner may give first preference to qualified service members or veterans in any drawing or lottery involving the selection of applicants for hunting or fishing licenses, permits, and special permits. This subdivision does not apply to licenses or permits for taking moose, elk, or prairie chickens. Actions of the commissioner under this subdivision are not rules under the Administrative Procedure Act and section 14.386 does not apply.

Subd. 6. Special hunts for military personnel. The commissioner may by rule establish criteria, special seasons, and limits for military personnel and veterans to take big game and small game by firearms or archery in designated areas or times. A person hunting under this subdivision must be participating in a hunt sponsored and administered by the Minnesota Department of Military Affairs or the Minnesota Department of Veterans Affairs.

Subd. 7. Residents of veterans homes. (a) A resident from a Minnesota veterans home may obtain a firearm or muzzleloader deer license during the season and take antlerless deer without a permit in all areas of the state open during the respective regular firearms or muzzleloader deer seasons in any permit area. This subdivision does not authorize the taking of an antlerless deer by another member of a party under section 97B.301, subdivision 3, in an area closed to taking antlerless deer or where the number of antlerless deer that may be taken is limited by a quota on the number of permits.

(b) A person may assist a Minnesota veterans home resident during the firearms or muzzleloader deer season without having a deer-hunting license, but the person may not shoot a deer.

Subd. 8. Nonresident active members of National Guard. A nonresident that is an active member of the state's National Guard may obtain a resident license to take fish or game. This subdivision does not apply to the taking of moose or elk.

History: 1986 c 386 art 1 s 66; 1987 c 373 s 6,7; 1987 c 384 art 1 s 9; 1997 c 226 s 22; 2005 c 146 s 17; 2006 c 281 art 2 s 29; 2007 c 57 art 1 s 87,88; 2009 c 176 art 2 s 25; 1Sp2011 c 2 art 5 s 32; 1Sp2015 c 4 art 5 s 17; 2016 c 189 art 3 s 38



Section 97A.471 — NONRESIDENT COURTESY LICENSES.

Subdivision 1. Game and fish officers of other jurisdictions. The commissioner may issue a courtesy nonresident license to take game or fish without charge to a game and fish or conservation employee of another state or of the United States that is in the state to assist or cooperate with the commissioner.

Subd. 2. Guests of governor or commissioner. The commissioner may issue a nonresident courtesy license to take game or fish without charge to an official of another state, the United States, or foreign country and to a representative of a conservation organization or publication that is in the state as a guest of the governor or commissioner.

Subd. 3. Nonapplicability to moose or elk hunting. This section does not apply to taking moose or elk.

History: 1986 c 386 art 1 s 67; 1987 c 373 s 8



Section 97A.472 — PLACE OF SALE OF NONRESIDENT LICENSES; RESTRICTION.

The commissioner shall not sell or issue in any place outside this state a nonresident license to take fish in this state.

History: 1987 c 404 s 121



Section 97A.473 — RESIDENT LIFETIME LICENSES.

Subdivision 1. Resident lifetime licenses authorized. (a) The commissioner may issue a lifetime angling license, a lifetime spearing license, a lifetime angling and spearing license, a lifetime small-game-hunting license, a lifetime firearm or archery deer-hunting license, a lifetime sporting license, or a lifetime sporting with spearing option license to a person who is a resident of the state for at least one year or who is under age 21 and the child of a person who is a resident of the state for at least one year. The license fees paid for a lifetime license are nonrefundable.

(b) The commissioner may require the holder of a lifetime license issued under this section to notify the department each year that the license is used, by:

(1) telephone or Internet notification, as specified by the commissioner;

(2) the purchase of stamps for the license; or

(3) registration and tag issuance, in the case of the resident lifetime deer license.

Subd. 2. Lifetime angling license; fee. (a) A resident lifetime angling license authorizes a person to take fish by angling in the state. The license authorizes those activities authorized by the annual resident angling license. The license does not include a trout-and-salmon stamp validation, a walleye stamp validation, or other stamps required by law.

(b) The fees for a resident lifetime angling license are:

(1) age 3 and under, $304;

(2) age 4 to age 15, $415;

(3) age 16 to age 50, $508; and

(4) age 51 and over, $335.

Subd. 2a. Lifetime spearing license; fee. (a) A resident lifetime spearing license authorizes a person to take fish by spearing in the state. The license authorizes those activities authorized by the annual resident spearing license.

(b) The fees for a resident lifetime spearing license are:

(1) age 3 and under, $77;

(2) age 4 to age 15, $106;

(3) age 16 to age 50, $100; and

(4) age 51 and over, $52.

Subd. 2b. Lifetime angling and spearing license; fee. (a) A resident lifetime angling and spearing license authorizes a person to take fish by angling or spearing in the state. The license authorizes those activities authorized by the annual resident angling and spearing licenses.

(b) The fees for a resident lifetime angling and spearing license are:

(1) age 3 and under, $380;

(2) age 4 to age 15, $509;

(3) age 16 to age 50, $596; and

(4) age 51 and over, $386.

Subd. 3. Lifetime small-game-hunting license; fee. (a) A resident lifetime small-game-hunting license authorizes a person to hunt and trap small game, other than wolves, in the state. The license authorizes those hunting and trapping activities authorized by the annual resident small-game-hunting license and the trapping license for fur-bearing animals other than wolves. The license does not include a turkey stamp validation or any other hunting stamps required by law.

(b) The fees for a resident lifetime small-game-hunting license are:

(1) age 3 and under, $223;

(2) age 4 to age 15, $301;

(3) age 16 to age 50, $430; and

(4) age 51 and over, $274.

Subd. 4. Lifetime deer-hunting license; fee. (a) A resident lifetime deer-hunting license authorizes a person to take deer with firearms or by archery in the state. The license authorizes those activities authorized by the annual resident firearm deer-hunting license or the annual resident archery deer-hunting license. The licensee must register and receive tags each year that the license is used. The tags shall be issued at no charge to the licensee.

(b) The fees for a resident lifetime firearm or archery deer-hunting license are:

(1) age 3 and under, $406;

(2) age 4 to age 15, $538;

(3) age 16 to age 50, $656; and

(4) age 51 and over, $468.

Subd. 5. Lifetime sporting license; fee. (a) A resident lifetime sporting license authorizes a person to take fish by angling and hunt and trap small game, other than wolves, in the state. The license authorizes those activities authorized by the annual resident angling and resident small-game-hunting licenses and the resident trapping license for fur-bearing animals other than wolves. The license does not include a trout-and-salmon stamp validation, a turkey stamp validation, a walleye stamp validation, or any other hunting stamps required by law.

(b) The fees for a resident lifetime sporting license are:

(1) age 3 and under, $485;

(2) age 4 to age 15, $659;

(3) age 16 to age 50, $861; and

(4) age 51 and over, $560.

Subd. 5a. Lifetime sporting with spearing option license; fee. (a) A resident lifetime sporting with spearing option license authorizes a person to take fish by angling or spearing and hunt and trap small game, other than wolves, in the state. The license authorizes those activities authorized by the annual resident angling, spearing, and resident small-game-hunting licenses and the resident trapping license for fur-bearing animals other than wolves. The license does not include a trout-and-salmon stamp validation, a turkey stamp validation, a walleye stamp validation, or any other hunting stamps required by law.

(b) The fees for a resident lifetime sporting with spearing option license are:

(1) age 3 and under, $562;

(2) age 4 to age 15, $765;

(3) age 16 to age 50, $961; and

(4) age 51 and over, $612.

History: 2000 c 341 s 5; 1Sp2001 c 2 s 108-110; 2002 c 351 s 8,9; 2007 c 57 art 1 s 89,90; 2008 c 368 art 2 s 27,28; 2009 c 176 art 2 s 26-29; 2012 c 277 art 1 s 39-41; art 2 s 10-14,38; 2014 c 290 s 27-30



Section 97A.474 — NONRESIDENT LIFETIME LICENSES.

Subdivision 1. Nonresident lifetime licenses authorized. (a) The commissioner may issue a lifetime angling license or a lifetime small-game-hunting license to a nonresident. The license fees paid for a lifetime license are nonrefundable.

(b) The commissioner may require the holder of a lifetime license issued under this section to notify the department each year that the license is used, by:

(1) telephone or Internet notification, as specified by the commissioner; or

(2) the purchase of stamps for the license.

Subd. 2. Nonresident lifetime angling license; fee. (a) A nonresident lifetime angling license authorizes a person to take fish by angling in the state. The license authorizes those activities authorized by the annual nonresident angling license. The license does not include a trout-and-salmon stamp validation, a walleye stamp validation, or other stamps required by law.

(b) The fees for a nonresident lifetime angling license are:

(1) age 3 and under, $726;

(2) age 4 to age 15, $925;

(3) age 16 to age 50, $1,054; and

(4) age 51 and over, $702.

Subd. 3. Nonresident lifetime small-game-hunting license; fee. (a) A nonresident lifetime small-game-hunting license authorizes a person to hunt small game in the state. The license authorizes those hunting activities authorized by the annual nonresident small-game-hunting license. The license does not include a turkey stamp validation or any other hunting stamps required by law.

(b) The fees for a nonresident lifetime small-game-hunting license are:

(1) age 3 and under, $947;

(2) age 4 to age 15, $1,280;

(3) age 16 to age 50, $1,633; and

(4) age 51 and over, $1,083.

History: 2000 c 341 s 6; 1Sp2001 c 2 s 111,112; 2008 c 368 art 2 s 29; 2012 c 277 art 2 s 15,38



Section 97A.4742 — LIFETIME FISH AND WILDLIFE TRUST FUND.

Subdivision 1. Establishment; purpose. The lifetime fish and wildlife trust fund is established as a fund in the state treasury. All money received from the issuance of lifetime angling, spearing, angling and spearing, small-game hunting, deer hunting, sporting, and sporting with spearing option licenses and earnings on the fund shall be credited to the lifetime fish and wildlife trust fund.

Subd. 2. Investment of fund; use of income from fund. Money in the lifetime fish and wildlife trust fund shall be invested by the State Investment Board to secure the maximum return consistent with the maintenance of the perpetuity of the fund. The income received and accruing from investments of the fund shall be deposited in the lifetime fish and wildlife trust fund. Each year the commissioner of management and budget shall transfer from the lifetime fish and wildlife trust fund to the game and fish fund an amount equal to the amount that would otherwise have been collected from annual license fees for each lifetime license. Surcharge amounts shall be transferred based on sections 97A.071, subdivision 2, and 97A.075, subdivision 1.

Subd. 3. [Repealed, 2014 c 290 s 70]

Subd. 4. [Repealed, 2012 c 272 s 98]

History: 2000 c 341 s 7; 2002 c 351 s 10; 2004 c 255 s 30; 1Sp2005 c 1 art 2 s 99; 2009 c 101 art 2 s 109; 2009 c 176 art 2 s 30



Section 97A.475 — LICENSE FEES.

Subdivision 1. Requirements for issuance. A license shall be issued when the requirements of the law are met and the license fee specified in this section is paid.

Subd. 2. Resident hunting. Fees for the following licenses, to be issued to residents only, are:

(1) for persons age 18 or over and under age 65 to take small game, $15.50;

(2) for persons age 65 or over, $7 to take small game;

(3) for persons age 18 or over to take turkey, $26;

(4) for persons age 13 or over and under age 18 to take turkey, $5;

(5) for persons age 18 or over to take deer with firearms during the regular firearms season, $30;

(6) for persons age 18 or over to take deer by archery, $30;

(7) for persons age 18 or over to take deer by muzzleloader during the muzzleloader season, $30;

(8) to take moose, for a party of not more than six persons, $356;

(9) for persons age 18 or over to take bear, $44;

(10) to take elk, for a party of not more than two persons, $287;

(11) to take Canada geese during a special season, $4;

(12) to take prairie chickens, $23;

(13) for persons age 13 or over and under age 18 to take deer with firearms during the regular firearms season, $5;

(14) for persons age 13 or over and under age 18 to take deer by archery, $5;

(15) for persons age 13 or over and under age 18 to take deer by muzzleloader during the muzzleloader season, $5;

(16) for persons age 10, 11, or 12 to take bear, no fee;

(17) for persons age 13 or over and under age 18 to take bear, $5;

(18) for persons age 18 or over to take small game for a consecutive 72-hour period selected by the licensee, $19, of which an amount equal to: one-half of the fee for the migratory-waterfowl stamp under subdivision 5, clause (1), shall be deposited in the waterfowl habitat improvement account under section 97A.075, subdivision 2; one-half of the fee for the pheasant stamp under subdivision 5, clause (2), shall be deposited in the pheasant habitat improvement account under section 97A.075, subdivision 4; and one-half of the small-game surcharge under subdivision 4, shall be deposited in the wildlife acquisition account;

(19) for persons age 16 or over and under age 18 to take small game, $5;

(20) to take wolf, $30;

(21) for persons age 12 and under to take turkey, no fee;

(22) for persons age 10, 11, or 12 to take deer by firearm, no fee;

(23) for persons age 10, 11, or 12 to take deer by archery, no fee; and

(24) for persons age 10, 11, or 12 to take deer by muzzleloader during the muzzleloader season, no fee.

Subd. 3. Nonresident hunting. (a) Fees for the following licenses, to be issued to nonresidents, are:

(1) for persons age 18 or over to take small game, $90.50;

(2) for persons age 18 or over to take deer with firearms during the regular firearms season, $160;

(3) for persons age 18 or over to take deer by archery, $160;

(4) for persons age 18 or over to take deer by muzzleloader during the muzzleloader season, $160;

(5) for persons age 18 or over to take bear, $225;

(6) for persons age 18 or over to take turkey, $91;

(7) for persons age 13 or over and under age 18 to take turkey, $5;

(8) to take raccoon or bobcat, $178;

(9) to take Canada geese during a special season, $4;

(10) for persons age 13 or over and under age 18 to take deer with firearms during the regular firearms season in any open season option or time period, $5;

(11) for persons age 13 or over and under age 18 to take deer by archery, $5;

(12) for persons age 13 or over and under age 18 to take deer during the muzzleloader season, $5;

(13) for persons age 13 or over and under 18 to take bear, $5;

(14) for persons age 18 or over to take small game for a consecutive 72-hour period selected by the licensee, $75, of which an amount equal to: one-half of the fee for the migratory-waterfowl stamp under subdivision 5, clause (1), shall be deposited in the waterfowl habitat improvement account under section 97A.075, subdivision 2; one-half of the fee for the pheasant stamp under subdivision 5, clause (2), shall be deposited in the pheasant habitat improvement account under section 97A.075, subdivision 4; and one-half of the small-game surcharge under subdivision 4, shall be deposited into the wildlife acquisition account;

(15) for persons age 16 or 17 to take small game, $5;

(16) to take wolf, $250;

(17) for persons age 12 and under to take turkey, no fee;

(18) for persons age ten, 11, or 12 to take deer by firearm, no fee;

(19) for persons age ten, 11, or 12 to take deer by archery, no fee;

(20) for persons age ten, 11, or 12 to take deer by muzzleloader during the muzzleloader season, no fee; and

(21) for persons age 10, 11, or 12 to take bear, no fee.

(b) A $5 surcharge shall be added to nonresident hunting licenses issued under paragraph (a), clauses (1) to (6) and (8). An additional commission may not be assessed on this surcharge.

Subd. 3a. Deer license donation and surcharge. (a) A person may agree to add a donation of $1, $3, or $5 to the fees for annual resident and nonresident licenses to take deer by firearms or archery established under subdivisions 2, clauses (5), (6), (7), (11), and (13), and 3, paragraph (a), clauses (2), (3), (4), and (9).

(b) Beginning March 1, 2008, fees for bonus licenses to take deer by firearms or archery established under section 97B.301, subdivision 4, must be increased by a surcharge of $1.

(c) An additional commission may not be assessed on the donation or surcharge.

Subd. 4. Small-game surcharge and donation. (a) Fees for annual licenses to take small game must be increased by a surcharge of $6.50, except licenses under subdivisions 2, clauses (16) and (17); and 3, paragraph (a), clause (13). An additional commission may not be assessed on the surcharge and the following statement must be included in the annual small-game-hunting regulations: "This $6.50 surcharge is being paid by hunters for the acquisition and development of wildlife lands."

(b) A person may agree to add a donation of $1, $3, or $5 to the fees for annual resident and nonresident licenses to take small game. An additional commission may not be assessed on the donation. The following statement must be included in the annual small-game-hunting regulations: "The small-game license donations are being paid by hunters for administration of the walk-in access program."

Subd. 5. Hunting stamps. Fees for the following stamps and stamp validations are:

(1) migratory-waterfowl stamp, $7.50; and

(2) pheasant stamp, $7.50.

Subd. 6. Resident fishing. Fees for the following licenses, to be issued to residents only, are:

(1) for persons age 18 or over to take fish by angling, $22;

(2) for persons age 18 or over to take fish by angling, for a combined license for a married couple, $35;

(3) for persons age 18 or over to take fish by spearing from a dark house, $5, and the person must possess an angling license;

(4) for persons age 18 or over to take fish by angling for a 24-hour period selected by the licensee, $10;

(5) for persons age 18 or over to take fish by angling for a consecutive 72-hour period selected by the licensee, $12;

(6) for persons age 18 or over to take fish by angling for three consecutive years, $63; and

(7) for persons age 16 or over and under age 18 to take fish by angling, $5.

Subd. 7. Nonresident fishing. (a) Fees for the following licenses, to be issued to nonresidents, are:

(1) for persons age 18 or over to take fish by angling, $40;

(2) for persons age 18 or over to take fish by angling limited to seven consecutive days selected by the licensee, $33;

(3) for persons age 18 or over to take fish by angling for a consecutive 72-hour period selected by the licensee, $27;

(4) for persons age 18 or over to take fish by angling for a combined license for a family for one or both parents and dependent children under the age of 16, $55;

(5) for persons age 18 or over to take fish by angling for a 24-hour period selected by the licensee, $12;

(6) to take fish by angling for a combined license for a married couple, limited to 14 consecutive days selected by one of the licensees, $43;

(7) for persons age 18 or over to take fish by spearing from a dark house, $10, and the person must possess an angling license; and

(8) for persons age 16 or over and under age 18 to take fish by angling, $5.

(b) A $5 surcharge shall be added to all nonresident fishing licenses, except licenses issued under paragraph (a), clauses (5) and (8). An additional commission may not be assessed on this surcharge.

Subd. 8. Minnesota sporting; supersports. (a) The commissioner shall issue Minnesota sporting licenses to residents only. The licensee may take fish by angling and small game. The fee for the license is:

(1) for an individual, $31.50; and

(2) for a combined license for a married couple to take fish and for one spouse to take small game, $45.50.

(b) The commissioner shall issue Minnesota supersports licenses to residents only. The licensee may take fish by angling, including trout; small game, including pheasant and waterfowl; and deer by firearms or muzzleloader or by archery. The fee for the supersports license, including all required stamp validations is:

(1) for an individual age 18 or over, $86.50; and

(2) for a combined license for a married couple to take fish, including the trout-and-salmon stamp validation, and for one spouse to take small game, including pheasant and waterfowl, and deer, $110.50.

(c) Revenue for the stamp endorsements under paragraph (b) shall be deposited according to section 97A.075, subdivisions 2, 3, and 4.

(d) Revenue for the deer license endorsement under paragraph (b) shall be deposited according to section 97A.075, subdivision 1.

Subd. 9. [Repealed, 1994 c 561 s 28]

Subd. 10. Trout-and-salmon stamp validation. The fee for a trout-and-salmon stamp validation is $10.

Subd. 10a. Walleye stamp validation. A person may agree to purchase a walleye stamp validation for $5.

Subd. 11. Fish houses, dark houses, and shelters; residents. Fees for the following licenses are:

(1) annual for a fish house, dark house, or shelter that is not rented, $15;

(2) annual for a fish house, dark house, or shelter that is rented, $30;

(3) three-year for a fish house, dark house, or shelter that is not rented, $42; and

(4) three-year for a fish house, dark house, or shelter that is rented, $87.

Subd. 12. Fish houses, dark houses, and shelters; nonresident. Fees for fish house, dark house, and shelter licenses for a nonresident are:

(1) annual, $37;

(2) seven consecutive days selected by the licensee, $21; and

(3) three-year, $111.

Subd. 13. Netting whitefish and ciscoes for personal consumption. The fee for a license to net whitefish and ciscoes in inland lakes and international waters for personal consumption is, for each net, $10.

Subd. 14. [Repealed by amendment, 1997 c 216 s 83]

Subd. 15. Fishing guides. The fee for a license to operate a charter boat and guide anglers on Lake Superior or the St. Louis River Estuary is:

(1) for a resident, $125;

(2) for a nonresident, $400; or

(3) if another state charges a Minnesota resident a fee greater than $440 for a Lake Superior or St. Louis River Estuary fishing guide license in that state, the nonresident fee for a resident of that state is that greater fee.

Subd. 16. Resident bear-hunting outfitters. (a) The fee for a resident bear-hunting-outfitter license is $82.50 and is available only to a Minnesota resident individual.

(b) The fee for a resident master bear-hunting-outfitter license is $165. The fee to add an additional person under the license is $82.50 per person.

Subd. 17. [Repealed, 1994 c 623 art 1 s 47]

Subd. 18. Shooting preserves. The fee for a shooting preserve license is:

(1) for a private shooting preserve, $100; and

(2) for a commercial shooting preserve, $500.

Subd. 19. Taxidermists. The fee for a taxidermist license, to be issued for a three-year period to residents only, is:

(1) for persons age 18 and older, $44; and

(2) for persons under age 18, $27.50.

Subd. 20. Trapping licenses. (a) The fee for a license to trap fur-bearing animals, other than wolves, is:

(1) for residents over age 13 and under age 18, $5;

(2) for residents age 18 or over and under age 65, $23;

(3) for residents age 65 or over, $11.50; and

(4) for nonresidents, $84.

(b) The fee for a license to trap wolves is $30, to be issued to residents only.

Subd. 21. Fur buying and selling; residents. (a) The fee for a license for a resident to buy and sell raw furs is $110.

(b) The fee for a supplemental license to buy and sell furs is $55.

Subd. 22. Fur buying and selling; nonresidents. The fee for a license for a nonresident to buy and sell raw furs is $500.

Subd. 23. Raw-fur tanning. The fee for a license to tan and dress raw furs to be issued to residents and nonresidents is $16.50.

Subd. 24. Game and fur farms. The fee for a game and fur farm license is $16.50.

Subd. 25. [Repealed, 1Sp2015 c 4 art 5 s 34]

Subd. 26. Minnow dealers. The fees for the following licenses are:

(1) minnow dealer, $310;

(2) minnow dealer's vehicle, $15;

(3) exporting minnow dealer for residents and nonresidents, $700; and

(4) exporting minnow dealer's vehicle for residents and nonresidents, $15.

Subd. 27. Minnow retailers. The fees for the following licenses, to be issued to residents and nonresidents, are:

(1) minnow retailer, $47; and

(2) minnow retailer's vehicle, $15.

Subd. 28. [Repealed, 2004 c 255 s 51]

Subd. 29. Private fish hatcheries. The fees for the following licenses to be issued to residents and nonresidents are:

(1) for a private fish hatchery, with annual sales under $200, $70;

(2) for a private fish hatchery, with annual sales of $200 or more, $210 for the base license. The commissioner must establish an additional fee based on the acreage of the operation. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish the additional fee required by this subdivision. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply; and

(3) to take sucker eggs from public waters for a private fish hatchery, $400, plus $6 for each quart in excess of 100 quarts.

Subd. 29a. [Repealed, 1992 c 566 s 23]

Subd. 30. Commercial netting of fish. The fees to take commercial fish are:

(1) commercial license fees:

(i) for residents and nonresidents seining and netting in inland waters, $120;

(ii) for residents netting in Lake Superior, $120;

(iii) for residents netting in Lake of the Woods, Rainy, Namakan, and Sand Point Lakes, $120;

(iv) for residents seining in the Mississippi River from St. Anthony Falls to the St. Croix River junction, $120;

(v) for residents seining, netting, and set lining in Wisconsin boundary waters from Lake St. Croix to the Iowa border, $120; and

(vi) for a resident apprentice license, $55; and

(2) commercial gear fees:

(i) for each gill net in Lake Superior, Wisconsin boundary waters, and Namakan Lake, $5 per 100 feet of net;

(ii) for each seine in inland waters, on the Mississippi River as described in section 97C.801, subdivision 2, and in Wisconsin boundary waters, $9 per 100 feet;

(iii) for each commercial hoop net in inland waters, $2;

(iv) for each submerged fyke, trap, and hoop net in Lake Superior, St. Louis Estuary, Lake of the Woods, and Rainy, Namakan, and Sand Point Lakes, and for each pound net in Lake Superior, $20;

(v) for each stake and pound net in Lake of the Woods, $90; and

(vi) for each set line in the Wisconsin boundary waters, $45.

Subd. 31. [Repealed by amendment, 1997 c 216 s 83]

Subd. 32. [Repealed by amendment, 1997 c 216 s 83]

Subd. 33. [Repealed by amendment, 1997 c 216 s 83]

Subd. 34. [Repealed by amendment, 1997 c 216 s 83]

Subd. 35. [Repealed by amendment, 1997 c 216 s 83]

Subd. 36. [Repealed by amendment, 1997 c 216 s 83]

Subd. 37. [Repealed by amendment, 1997 c 216 s 83]

Subd. 38. [Repealed, 2007 c 131 art 1 s 96]

Subd. 39. Fish packer. The fee for a license to prepare dressed game fish for transportation or shipment is $40.

Subd. 40. Fish vendors. The fee for a license to use a motor vehicle to sell fish is $70.

Subd. 41. Turtle licenses. (a) The fee for a turtle seller's license to sell turtles and to take, transport, buy, and possess turtles for sale is $250.

(b) The fee for a recreational turtle license to take, transport, and possess turtles for personal use is $25.

(c) The fee for a turtle seller's apprentice license is $100.

Subd. 42. Frog dealers. The fee for the licenses to deal in frogs that are to be used for purposes other than bait are:

(1) for a resident to purchase, possess, and transport frogs, $220;

(2) for a nonresident to purchase, possess, and transport frogs, $550; and

(3) for a resident to take, possess, transport, and sell frogs, $35.

Subd. 43. Duplicate licenses. The fees for duplicate licenses are:

(1) for licenses to take big game, $5, except licenses issued under subdivision 8, paragraph (b); and

(2) for other licenses, $2.

Subd. 44. Replacement licenses. The fee for a replacement deer or turkey license is $5, except there is no fee for replacing a deer license issued under subdivision 8, paragraph (b).

Subd. 45. Camp Ripley archery deer hunt. The application fee for the Camp Ripley archery deer hunt is $12.

History: 1986 c 386 art 1 s 68; 1987 c 149 art 1 s 32; 1987 c 318 s 2; 1987 c 373 s 9; 1987 c 404 s 122-131; 1988 c 437 s 1,2; 1989 c 266 s 1; 1989 c 335 art 1 s 87-123; 1990 c 605 s 5; 1991 c 254 art 2 s 30-32; 1993 c 172 s 56; 1993 c 231 s 27; 1994 c 561 s 16-20; 1994 c 623 art 1 s 24; 1Sp1995 c 1 s 23,24; 1996 c 364 s 4; 1996 c 410 s 29-36; 1997 c 216 s 83; 1997 c 226 s 23,24; 1999 c 57 s 1; 2000 c 341 s 8; 2000 c 463 s 5-13; 2000 c 473 s 5; 2000 c 495 s 34,35; 1Sp2001 c 2 s 113-115; 2002 c 351 s 11,12; 2003 c 128 art 1 s 58-73; 2004 c 215 s 12-15; 2004 c 255 s 31,51; 2005 c 146 s 18,19; 1Sp2005 c 1 art 2 s 100; 2006 c 281 art 2 s 30-32; 2007 c 57 art 1 s 91-95; 2007 c 131 art 1 s 29,30; 2008 c 363 art 5 s 13; 2008 c 368 art 2 s 30-35; 2009 c 176 art 2 s 31-36; 1Sp2011 c 2 art 5 s 33; 2012 c 277 art 1 s 42-47; art 2 s 16-27,38; 2013 c 121 s 38-40; 2014 c 290 s 31,32



Section 97A.481 — LICENSE APPLICATIONS; PENALTY.

All information required on a license application form must be furnished. The application must be made in writing and is subject to the penalty prescribed in section 97A.301, subdivision 1, clause (5).

History: 1986 c 386 art 1 s 69; 1987 c 149 art 1 s 33; 1989 c 287 s 3



Section 97A.482 — LICENSE APPLICATIONS; COLLECTION OF SOCIAL SECURITY NUMBERS.

(a) All applicants for individual noncommercial game and fish licenses under this chapter and chapters 97B and 97C must include the applicant's Social Security number on the license application. If an applicant does not have a Social Security number, the applicant must certify that the applicant does not have a Social Security number.

(b) The Social Security numbers collected by the commissioner on game and fish license applications are private data under section 13.355, subdivision 1, and must be provided by the commissioner to the commissioner of human services for child support enforcement purposes. Title IV-D of the Social Security Act, United States Code, title 42, section 666(a)(13), requires the collection of Social Security numbers on game and fish license applications for child support enforcement purposes.

History: 1Sp2003 c 14 art 10 s 2; 2004 c 228 art 1 s 22; 1Sp2005 c 1 art 2 s 101; 2012 c 277 art 1 s 48



Section 97A.485 — ISSUANCE OF LICENSES.

Subdivision 1. Commissioner. The commissioner shall issue and sell licenses. The commissioner shall furnish licenses and applications to agents authorized to issue licenses.

Subd. 1a. [Repealed, 1992 c 513 art 3 s 79]

Subd. 2. [Repealed, 2004 c 255 s 51]

Subd. 2a. Licenses to take additional deer. The commissioner may appoint federal, state, or local government employees to be agents of the commissioner for the sale of licenses or permits to take additional deer under section 97B.301, subdivision 4. A bond is not required of a government employee appointed under this subdivision.

Subd. 3. Appointment of agents. The commissioner may appoint agents of the commissioner to issue and sell licenses. The appointment may be revoked by the commissioner at any time.

Subd. 4. Application to sell licenses by agent. To be an agent, a person must apply to the commissioner in writing and in a manner approved by the commissioner.

Subd. 5. Agents responsible for fees. An agent must promptly deposit and remit all money received from the sale of licenses, except issuing fees, to the commissioner.

Subd. 6. Licenses to be sold and issuing fees. (a) Persons authorized to sell licenses under this section must issue the following licenses for the license fee and the following issuing fees:

(1) to take deer or bear with firearms and by archery, the issuing fee is $1;

(2) Minnesota sporting, the issuing fee is $1;

(3) to take small game, to take fish by angling or by spearing, and to trap fur-bearing animals, the issuing fee is $1;

(4) to apply for a limited hunt drawing, the issuing fee is $1 unless the application requires a license purchase at the time of application and the license purchase requires an application fee;

(5) for a prairie-chicken license, the issuing fee is $1;

(6) for a turkey license, the issuing fee is $1;

(7) for an elk license, the issuing fee is $1;

(8) for a moose license, the issuing fee is $1;

(9) for a wolf license, the issuing fee is $1;

(10) for a stamp validation that is not issued simultaneously with a license, an issuing fee of 50 cents may be charged at the discretion of the authorized seller;

(11) for stamp validations issued simultaneously with a license, there is no fee;

(12) for licenses, seals, tags, or coupons issued without a fee under section 97A.441, subdivisions 1 to 6a, or 97A.465, there is no fee;

(13) for lifetime licenses, there is no fee; and

(14) for all other licenses, permits, renewals, or applications or any other transaction through the electronic licensing system under this chapter or any other chapter when an issuing fee is not specified, an issuing fee of $1 may be charged at the discretion of the authorized seller.

(b) Only one issuing fee may be collected when selling more than one stamp in the same transaction after the end of the season for which the stamp was issued.

(c) The agent shall keep the issuing fee as a commission for selling the licenses.

(d) The commissioner shall collect the issuing fee on licenses sold by the commissioner.

(e) A license, except stamps, must state the amount of the issuing fee and that the issuing fee is kept by the seller as a commission for selling the licenses.

(f) For duplicate licenses, including licenses issued without a fee, the issuing fees are:

(1) for licenses to take big game, 75 cents; and

(2) for other licenses, 50 cents.

(g) The commissioner may issue one-day angling licenses in books of ten licenses each to fishing guides operating charter boats upon receipt of payment of all license fees, excluding the issuing fee required under this section. Copies of sold and unsold licenses shall be returned to the commissioner. The commissioner shall refund the charter boat captain for the license fees of all unsold licenses. Copies of sold licenses shall be maintained by the commissioner for one year.

Subd. 7. Electronic licensing system commission. The commissioner shall retain for the operation of the electronic licensing system the commission established under section 84.027, subdivision 15, and issuing fees collected by the commissioner on all license fees.

Subd. 8. [Repealed, 2004 c 255 s 51]

Subd. 9. Certain licenses not to be issued after season opens. A license to guide bear hunters may not be issued after the day before the opening of the related firearms season.

Subd. 10. [Repealed, 2004 c 255 s 51]

Subd. 11. Rules for accounting and procedures. The commissioner shall prescribe rules for the accounting and procedural requirements necessary to assure the efficient handling of licenses and license fees. The commissioner may, by rule, establish standards for the appointment and revocation of agents to assure the efficient distribution of licenses throughout the state.

Subd. 12. [Repealed, 2012 c 277 art 1 s 91]

Subd. 13. One-day paper fishing licenses. The commissioner must allow one-day paper fishing licenses to be sold by fishing guides operating charter boats.

History: 1986 c 386 art 1 s 70; 1987 c 404 s 132; 1988 c 437 s 3; 1989 c 287 s 4; 1989 c 335 art 1 s 124; 1990 c 608 art 7 s 1; 1991 c 227 s 1; 1991 c 254 art 2 s 33; 1991 c 259 s 23; 1992 c 462 s 14; 1993 c 231 s 28,29; 1993 c 310 s 5; 1994 c 561 s 21,22; 1994 c 623 art 1 s 25; 1994 c 632 art 2 s 25; 1997 c 226 s 25-27; 2000 c 463 s 14; 1Sp2001 c 2 s 116; 2002 c 376 s 9; 2003 c 128 art 1 s 74; 2004 c 255 s 32-37; 2005 c 146 s 20; 1Sp2005 c 1 art 2 s 102,103; 2007 c 57 art 1 s 96; 2008 c 368 art 2 s 36; 2012 c 277 art 2 s 28,38; 2013 c 121 s 41; 2014 c 290 s 33



Section 97A.501 — WILD ANIMALS; GENERAL RESTRICTIONS.

Subdivision 1. General restrictions. A person may not take, buy, sell, transport, or possess a protected wild animal unless allowed by the game and fish laws. The ownership of all wild animals is in the state, unless the wild animal has been lawfully acquired under the game and fish laws. The ownership of a wild animal that is lawfully acquired reverts to the state if a law relating to sale, transportation, or possession of the wild animal is violated.

Subd. 2. Endangered species. A person may not take, import, transport, or sell an endangered species of wild animal, or sell, or possess with intent to sell an article made from the parts of a wild animal, except as provided in section 84.0895.

Subd. 3. Contraceptive chemicals. (a) A person may not administer contraceptive chemicals to noncaptive wild animals without a permit issued by the commissioner.

(b) The commissioner shall adopt rules establishing standards and guidelines for the administration of contraceptive chemicals to noncaptive wild animals. The rules may specify chemical delivery methods and devices and monitoring requirements.

History: 1986 c 386 art 1 s 71; 1987 c 384 art 1 s 10; 1994 c 623 art 1 s 26



Section 97A.502 — DEER KILLED BY MOTOR VEHICLES.

(a) Deer killed by a motor vehicle on a public road must be removed by the road authority, as defined by section 160.02, subdivision 25, unless the driver of the motor vehicle is allowed to possess the deer under paragraph (b).

(b) The driver of a motor vehicle that has collided with and killed a deer on a public road has priority for a possession permit for the entire deer if the facts indicate that the deer was not taken illegally.

History: 1987 c 404 s 133; 1988 c 437 s 4; 1Sp2011 c 2 art 5 s 34; 2014 c 290 s 34



Section 97A.505 — POSSESSION OF WILD ANIMALS.

Subdivision 1. [Repealed, 1987 c 149 art 1 s 54]

Subd. 2. Possession of unlawful animals brought into state prohibited. (a) A person may not possess a wild animal that has been unlawfully taken, bought, sold, or possessed outside the state, or unlawfully shipped into the state.

(b) When entering the state from Canada, a person who possesses fish that were unlawfully taken or possessed under paragraph (a) may be charged in the same manner as for possessing fish that were unlawfully taken or possessed in the state.

Subd. 3. [Repealed, 1987 c 149 art 1 s 54]

Subd. 3a. Transportation of animals into state. Wild animals lawfully taken, bought, sold, or possessed outside the state may be brought or shipped into the state unless otherwise provided by law.

Subd. 3b. Wild animals taken on Red Lake Reservation lands within Northwest Angle. Wild animals taken and tagged in accordance with the Red Lake Band's Conservation Code on the Red Lake Reservation lands in Minnesota north of the 49th parallel shall be considered lawfully taken and possessed under state law.

Subd. 4. Storage of protected wild animals. A person that stores protected wild animals for others must plainly mark the package, in ink, with the name and address of the owner, the license number of the person taking the animal, and the number and species in the package.

Subd. 5. License not required for animals acquired by gift. Lawfully taken protected wild animals may be transferred by gift. A person is not required to have a license to possess and transport protected wild animals acquired by gift.

Subd. 6. [Repealed, 1987 c 149 art 1 s 54]

Subd. 7. Exceptions. This section does not apply to mounted specimens of wild animals, antlers, tanned hides, and dressed furs lawfully taken.

Subd. 8. Importation of hunter-harvested Cervidae. Importation into Minnesota of hunter-harvested Cervidae carcasses from known chronic wasting disease endemic areas, as determined by the Board of Animal Health, is prohibited except for cut and wrapped meat, quarters or other portions of meat with no part of the spinal column or head attached, antlers, hides, teeth, finished taxidermy mounts, and antlers attached to skull caps that are cleaned of all brain tissue. Hunter-harvested Cervidae carcasses taken from chronic wasting disease endemic areas outside of Minnesota may be transported on a direct route through the state by nonresidents.

Subd. 9. Possession of live Cervidae. A person may not possess live Cervidae, except as authorized in sections 17.452, 35.153, and 35.155 or 97A.401.

History: 1986 c 386 art 1 s 72; 1987 c 149 art 1 s 34,35; 1993 c 231 s 30,31; 2000 c 406 s 1; 2003 c 128 art 1 s 75,76; 2004 c 215 s 16; 1Sp2005 c 1 art 1 s 97; 2007 c 131 art 1 s 31; 1Sp2011 c 2 art 5 s 35



Section 97A.510 — GAME FOR CONSUMPTION AT FUND-RAISING EVENTS.

(a) Nonprofit organizations may charge a fee for admission to fund-raising events when lawfully taken and possessed game, excluding migratory game birds, as defined in Code of Federal Regulations, title 50, section 20.11, that cannot be sold under federal law, is donated to the organization and is served for consumption on the premises where the fund-raising event is held.

(b) Game donated to the nonprofit organization must be marked as provided in section 97A.505, subdivision 4. The game donated to a nonprofit organization and stored by the organization is considered to be in the possession of the person making the donation, and is subject to inspection as provided in section 97A.215, subdivision 1. As provided in section 97A.505, subdivision 5, a license is not required for the nonprofit organization to possess or transport the donated game.

(c) The nonprofit organization must keep records of the game donated to the organization, and the records must be available for inspection for two years from the date of the fund-raising event. The records must show:

(1) the names and addresses of persons donating the game;

(2) the license number or possession permit number under which the game was lawfully taken or possessed; and

(3) the date, location, and purpose of the fund-raising event that utilized the donation.

History: 2002 c 351 s 13



Section 97A.511 — FUR-BEARING ANIMALS.

The skins of fur-bearing animals and the flesh of beaver, muskrat, raccoon, rabbits and hares, legally taken and bearing the required seals or tags required by the game and fish laws, may be bought, sold, and transported at any time.

History: 1986 c 386 art 1 s 73; 2007 c 131 art 1 s 32



Section 97A.512 — SALE OF INEDIBLE PORTIONS OF BIG GAME ANIMALS, FUR-BEARING ANIMALS, FISH, AND GAME BIRDS OTHER THAN MIGRATORY WATERFOWL.

(a) Except as otherwise provided by the game and fish laws and as restricted in this section, a person may possess, transport, buy, or sell the following inedible portions of lawfully taken or acquired big game animals, fur-bearing animals, fish, and game birds other than migratory waterfowl: bones, including skulls; sinews; hides and skins; hooves; teeth; claws; and antlers.

(b) A person may not buy or sell bear paws, unless attached to the hide, or bear gallbladders.

History: 1992 c 589 s 3; 2001 c 185 s 29



Section 97A.515 — PELTS, SKINS, AND HIDES TAKEN ON INDIAN RESERVATIONS.

The pelts, skins, and hides of protected wild animals taken on an Indian reservation in this state, except the Fond du Lac Reservation, may be transported, sold, and disposed of as prescribed by the commissioner.

History: 1986 c 386 art 1 s 74



Section 97A.521 — TRANSPORTATION OF WILD ANIMALS; GENERALLY.

Subdivision 1. General authority; residents. A resident may transport wild animals to any place in the state if the resident and the animals are in the same vehicle.

Subd. 2. General authority; nonresidents. A nonresident may transport wild animals taken in the state if the nonresident and the animals are in the same vehicle.

Subd. 3. Wild animals in containers. A person that transports wild animals in a container must mark or identify the container as prescribed under the game and fish laws or by commissioner's rule.

Subd. 4. Animals that may be lawfully sold. During the open season a person may transport a protected wild animal within the state, and to a destination outside the state, if the animal may be lawfully sold and the transportation is not otherwise prohibited.

Subd. 5. Unlawful wild animals prohibited. A person may not transport wild animals taken, bought, sold, or possessed in violation of the game and fish laws.

History: 1986 c 386 art 1 s 75; 1991 c 259 s 23



Section 97A.525 — TRANSPORTATION OF WILD ANIMALS BY COMMON CARRIER.

Subdivision 1. Generally. A person may transport wild animals by common carrier without being in the vehicle if the person has the license required to take the animals and they are shipped to the person or to a licensed taxidermist, tanner, or fur buyer.

Subd. 2. [Repealed, 2009 c 176 art 2 s 71]

Subd. 3. Employee of carrier. An employee of a carrier may not transport wild animals as baggage while performing duties for the carrier.

Subd. 4. Statement required for protected wild animals. A person that transports protected wild animals by common carrier, including animals carried in baggage, must attach a statement to each shipment. The statement must include the name, address, and license number of the person shipping the animals, the number and species of the animals in the shipment, and the signature of the licensee.

Subd. 5. Carrier must be shown shipper's license. A common carrier may not accept a shipment of big or small game unless the carrier is shown the license of the shipper to take the game.

Subd. 6. Waybill must specify animals. The waybill or receipt issued by a common carrier to a shipper must specify the number and species of wild animals being shipped.

Subd. 7. Animals in possession of shipper. Wild animals that are transported by common carrier are considered to be in the possession of the shipper.

History: 1986 c 386 art 1 s 76; 1987 c 373 s 10; 2009 c 176 art 2 s 37



Section 97A.531 — SHIPMENT OF WILD ANIMALS TAKEN IN CANADA.

Subdivision 1. Shipping coupons. A person may ship, within or out of the state, wild animals lawfully taken and possessed in Canada and that have lawfully entered the state. The shipment must have the shipping coupons required for a shipment originating in the province where the animals were taken.

Subd. 2. [Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48]

Subd. 3. [Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48]

Subd. 4. [Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48]

Subd. 5. [Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48]

Subd. 6. [Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48]

Subd. 7. [Repealed, 1995 c 224 s 127; 1Sp1995 c 1 s 49]

History: 1986 c 386 art 1 s 77; 1993 c 269 s 8; 1994 c 479 s 1; 1994 c 623 art 1 s 27; 1995 c 224 s 51; 1Sp1995 c 1 s 25



Section 97A.535 — POSSESSION AND TRANSPORTATION OF DEER, BEAR, ELK, AND MOOSE.

Subdivision 1. Tags required. (a) A person may not possess or transport deer, bear, elk, or moose taken in the state unless a tag is attached to the carcass in a manner prescribed by the commissioner. The commissioner must prescribe the type of tag that has the license number of the owner, the year of its issue, and other information prescribed by the commissioner.

(b) The tag must be validated at the site of the kill as prescribed by the commissioner.

(c) Except as otherwise provided in this section, the tag must be attached to the deer, bear, elk, or moose at the site of the kill before the animal is removed from the site of the kill.

(d) The tag must remain attached to the animal until the animal is processed for storage.

(e) A person may move a lawfully taken deer, bear, elk, or moose from the site of the kill without attaching the validated tag to the animal only while in the act of manually or mechanically dragging, carrying, or carting the animal across the ground and while possessing the validated tag on their person. A motor vehicle may be used to drag the animal across the ground. At all other times, the validated tag must be attached to the deer, bear, elk, or moose:

(1) as otherwise provided in this section; and

(2) prior to the animal being placed onto and transported on a motor vehicle, being hung from a tree or other structure or device, or being brought into a camp or yard or other place of habitation.

Subd. 2. Registration required. Deer, bear, elk, and moose must be registered as prescribed by the commissioner, in addition to the tag required in subdivision 1.

Subd. 2a. Quartering of deer allowed. A deer that has been tagged as required in subdivision 1 may be quartered at the site of the kill. The animal's head must remain attached to one of the quarters. The quarters must be presented together for registration under subdivision 2 and must remain together until the deer is processed for storage.

Subd. 3. Transportation period restricted. A person may transport deer, bear, one elk, or moose during the open season and the two days following the season, and afterwards as prescribed by the commissioner.

Subd. 4. Transportation by person other than licensee. A person other than the licensee may transport deer, bear, elk, or moose that the licensee has registered as prescribed by the commissioner. A tag must be attached to the animal and marked in ink with the address, license number, signature of the licensee, and the locations from which and to which the animal is being transported.

Subd. 5. Heads, hides, and claws. A resident that has a license to take deer, bear, elk, or moose may transport the head or hide of the animal within or out of the state for mounting or tanning. The hides of deer, bear, elk, and moose, and the claws of bear legally taken and with the tags that are required by this section, may be bought, sold, and transported at any time.

History: 1986 c 386 art 1 s 78; 1987 c 149 art 1 s 36,37; 1987 c 373 s 11; 1991 c 241 s 6; 1993 c 231 s 32; 1996 c 410 s 37; 2006 c 281 art 2 s 33; 2008 c 368 art 2 s 37



Section 97A.545 — TRANSPORTATION OF GAME BIRDS.

Subdivision 1. Residents shipping by common carrier. A resident that ships game birds to the resident by common carrier without being in the vehicle may not make more than three shipments during a license year. A shipment may not contain more than the resident's daily limit.

Subd. 2. Nonresidents shipping by common carrier. A nonresident that ships game birds to the nonresident by common carrier without being in the vehicle must obtain a shipping permit from the commissioner. The commissioner shall issue the permit upon request, without a fee. The carrier receiving the shipment must cancel the permit as prescribed by the commissioner.

Subd. 3. Shipping to other persons. A person must obtain a permit from the commissioner to ship game birds to another person within or out of the state. The person must have the licenses required to take the game birds.

Subd. 4. Game birds taken outside of this state. (a) A person may transport into the state game birds that are lawfully taken and possessed outside of this state.

(b) A resident may ship the game birds by common carrier within the state. A nonresident may ship the game birds out of the state by common carrier. Each shipment must be tagged or sealed by a conservation officer as prescribed by the commissioner.

Subd. 5. Birds must be in undressed condition; exceptions. (a) Except as provided in paragraph (b), a person may ship or otherwise transport game birds in an undressed condition only.

(b) Paragraph (a) does not apply if the birds being shipped or otherwise transported:

(1) were taken on a shooting preserve and are marked or identified in accordance with section 97A.121, subdivision 5;

(2) were taken, dressed, and lawfully shipped or otherwise transported in another state;

(3) are migratory game birds that were lawfully tagged and packed by a federally permitted migratory bird preservation facility; or

(4) are doves shipped or transported in accordance with federal law.

History: 1986 c 386 art 1 s 80; 1987 c 149 art 1 s 38; 1987 c 384 art 1 s 11; 1993 c 231 s 33-36; 2004 c 215 s 17; 1Sp2011 c 2 art 5 s 36



Section 97A.551 — POSSESSION AND TRANSPORTATION OF FISH.

Subdivision 1. [Repealed, 1987 c 149 art 1 s 54]

Subd. 2. Fish transported through state. A person may not transport game fish taken in another state or country through the state during the closed season or in excess of the possession limit unless the fish are:

(1) transported by common carrier; or

(2) tagged, sealed, or marked as prescribed by the commissioner.

Subd. 3. Shipping fish. A person that has a license to take fish may make three shipments of fish in a license year to any person within or out of the state after obtaining a permit for each shipment from the commissioner. A shipment may not contain more than a possession limit of one species of fish per licensee.

Subd. 4. Walleye; northern pike. Walleye and northern pike may be possessed, transported, or shipped in a dressed or undressed condition.

Subd. 5. Preparation and packing of fish for transportation. The commissioner may adopt rules for the preparation and packing of fish for transportation.

Subd. 6. Tagging and registration. The commissioner may, by rule, require persons taking, possessing, and transporting certain species of fish to tag the fish with a special fish management tag and may require registration of tagged fish. A person may not possess or transport a fish species taken in the state for which a special fish management tag is required unless a tag is attached to the fish in a manner prescribed by the commissioner. The commissioner shall prescribe the manner of issuance and the type of tag as authorized under section 97C.087. The tag must be attached to the fish as prescribed by the commissioner immediately upon reducing the fish to possession and must remain attached to the fish until the fish is processed or consumed. Species for which a special fish management tag is required must be transported undressed, except as otherwise prescribed by the commissioner.

History: 1986 c 386 art 1 s 81; 1987 c 149 art 1 s 39; 1993 c 185 s 1; 1993 c 231 s 37; 1Sp2005 c 1 art 2 s 104; 2006 c 281 art 2 s 34



Section 97A.56 — FERAL SWINE.

Subdivision 1. Definition. For purposes of this section, "feral swine" means a member of the genus and species Sus scrofa that lives in the wild.

Subd. 2. Prohibited actions; penalty. (a) A person may not possess or release feral swine or swine that were feral during any part of the swine's lifetime or allow feral swine to run at large.

(b) A person may not hunt or trap feral swine, except as authorized by the commissioner for feral swine control or eradication. It is not a violation of this section if a person shoots a feral swine and reports the taking to the commissioner within 24 hours. All swine taken in this manner must be surrendered to the commissioner.

(c) A person who violates this subdivision is guilty of a misdemeanor.

Subd. 3. Authorized removal of feral swine. A person authorized under game and fish laws to take feral swine is not liable to the owner for the value of the animals.

History: 1Sp2015 c 4 art 5 s 18






Chapter 97B — HUNTING

Section 97B.001 — TRESPASS.

Subdivision 1. Agricultural land definition. For purposes of this section, "agricultural land" means land:

(1) that is plowed or tilled;

(2) that has standing crops or crop residues;

(3) within a maintained fence for enclosing domestic livestock;

(4) that is planted native or introduced grassland or hay land; or

(5) that is planted to short rotation woody crops as defined in section 41B.048, subdivision 4.

Subd. 1a. Outdoor recreation definition. "Outdoor recreation" means any voluntary activity, including hunting, fishing, trapping, boating, hiking, camping, and engaging in winter sports, which is conducted primarily for the purposes of pleasure, rest, or relaxation and is dependent upon or derives its principal benefit from natural surroundings.

Subd. 2. Permission required to enter agricultural land for outdoor recreation purposes. Except as provided in subdivisions 5 and 6, a person may not enter agricultural land for outdoor recreation purposes, without first obtaining permission of the owner, occupant, or lessee.

Subd. 3. Prohibitions after notice. Except as provided in subdivision 6, a person may not remain on or return within one year to any land for outdoor recreation purposes after being personally notified not to do so by the owner, occupant, or lessee.

Subd. 4. Entering posted land prohibited; signs. (a) Except as provided in subdivision 6, a person may not:

(1) enter, for outdoor recreation purposes, any land that is posted under this subdivision without first obtaining permission of the owner, occupant, or lessee; or

(2) knowingly enter, for outdoor recreation purposes, any land that is posted under this subdivision without first obtaining permission of the owner, occupant, or lessee. A person who violates this clause is subject to the penalty provided in section 97A.315, subdivision 1, paragraph (b).

(b) The owner, occupant, or lessee of private land, or an authorized manager of public land may prohibit outdoor recreation on the land by posting signs once each year that:

(1) state "no trespassing" or similar terms;

(2) display letters at least two inches high;

(3) either:

(i) are signed by the owner, occupant, lessee, or authorized manager; or

(ii) include the legible name and telephone number of the owner, occupant, lessee, or authorized manager; and

(4) either:

(i) are at intervals of 1,000 feet or less along the boundary of the area, or in a wooded area where boundary lines are not clear, at intervals of 500 feet or less; or

(ii) mark the primary corners of each parcel of land and access roads and trails at the point of entrance to each parcel of land except that corners only accessible through agricultural land need not be posted.

(c) A person may not erect a sign that prohibits outdoor recreation or trespassing where the person does not have a property right, title, or interest to use the land.

Subd. 5. Retrieving wounded game. Except as provided in subdivision 3, a person on foot may, without permission of the owner, occupant, or lessee, enter land that is not posted under subdivision 4, to retrieve a wounded animal that was lawfully shot. The hunter must leave the land immediately after retrieving the wounded game.

Subd. 6. Retrieving hunting dogs. A person on foot may, without permission of the owner, occupant, or lessee, enter private land without a firearm to retrieve a hunting dog. After retrieving the dog, the person must immediately leave the premises.

Subd. 7. Use of firearms and taking in certain areas. (a) Unless otherwise provided by law, a person may not discharge a firearm within 500 feet of a building occupied by a human or livestock without the written permission of the owner, occupant, or lessee:

(1) on another person's private land, if the land is not a licensed shooting preserve; or

(2) on a public road right-of-way.

(b) No person may discharge a firearm within 500 feet of a stockade or corral confining livestock for the purpose of normal livestock holding or sorting operations without the permission of the owner, occupant, or lessee. This paragraph does not apply to persons hunting during an established hunting season on state-owned or local government-owned land that is not a road right-of-way. For the purposes of this paragraph, a "stockade or corral" means a fenced enclosure for confining livestock that does not enclose an area greater than one acre.

(c) A person may not take a wild animal on any land where the person is prohibited from entering by this section.

Subd. 8. Destruction of property; gate closing. A person may not:

(1) wound or kill another person's domestic animal;

(2) destroy, cut, or tear down another person's fence, building, grain, crops, live tree, or sign erected under subdivision 4; or

(3) pass through another person's closed gate without returning the gate to its original position.

History: 1986 c 386 art 2 s 1; 1987 c 149 art 1 s 40-42; 1996 c 301 s 1-7; 1Sp2001 c 2 s 117; 2012 c 277 art 1 s 49; 2014 c 290 s 35-37



Section 97B.002 — CIVIL TRESPASS.

Subdivision 1. Authority to issue. Conservation officers, sheriffs, and deputies may issue citations to a person who trespasses in violation of section 84.90 or 97B.001 or removes a sign posted to prevent trespass without permission of the owner of the property.

Subd. 2. Penalty amount. The citation must impose the following penalty amounts:

(1) $50 for the first violation;

(2) $200 for the second violation in a three-year period;

(3) for a third or subsequent violation in a three-year period, the penalty shall be $500 and loss of every license or registration being used; and

(4) $50 for removal of a sign posted pursuant to this section.

Subd. 3. Appeals. Citations may be appealed under the procedures in section 116.072, subdivision 6, if the person requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement of field citations. Field citations may be enforced under section 116.072, subdivisions 9 and 10.

Subd. 5. Cumulative remedy. The authority to issue field citations is in addition to other remedies available under statutory or common law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

Subd. 6. Payment of penalty. Penalty amounts shall be remitted within 30 days of issuance of the penalty citation to the issuer.

Subd. 7. Allocation of penalty amounts. Penalty amounts are deposited to the county or the commissioner for deposit in the game and fish fund depending upon who issues the citation.

History: 1996 c 301 s 8; 2000 c 466 s 2



Section 97B.005 — TRAINING DOGS.

Subdivision 1. Field training. A person may not train hunting dogs afield on public lands administered by the commissioner from April 16 to July 14 except as specifically authorized by permit or rule.

Subd. 2. Restriction on ammunition while training. A person training a dog afield and carrying a firearm may only have blank cartridges and shells in personal possession when the season is not open for any game bird, except as provided in subdivision 3.

Subd. 3. Permits for organizations and individuals to use game birds and firearms. (a) The commissioner may issue special permits, without a fee, to use firearms and live ammunition on domesticated birds or banded game birds from game farms.

(b) Permits for holding field trials may be issued to organizations. The permit shall specify the dates and locations of the field trial. The commissioner may limit the number of dates approved for any organization.

(c) Permits for training hunting dogs may be issued to an individual.

(d) Domesticated birds, other than pigeons, and game farm birds used for trials or training under this section must be clearly marked with dye or a streamer attached to a leg in a manner that makes them visually identifiable prior to being taken.

Subd. 4. [Repealed, 2005 c 146 s 52]

History: 1986 c 386 art 2 s 2; 1993 c 269 s 9,10; 2005 c 146 s 21,22; 1Sp2005 c 1 art 2 s 105



Section 97B.011 — DOGS PURSUING BIG GAME.

A person who observes a dog wounding, killing, or pursuing in a manner that endangers big game may kill the dog:

(1) at any time, if the person is a peace officer or conservation officer; or

(2) between January 1 and July 14, if the person is not a peace officer or conservation officer and the discharge of firearms is allowed.

The officer or person is not liable for damages for killing the dog.

History: 1986 c 386 art 2 s 3; 1994 c 575 s 1



Section 97B.015 — FIREARMS SAFETY AND WILDLIFE IDENTIFICATION COURSE.

Subdivision 1. Establishment. The commissioner shall establish a statewide course in the safe use of firearms and identification of wild mammals and birds. A course may be held in a school district. The courses must be conducted by the commissioner in cooperation with other organizations. The courses must instruct youths in commonly accepted principles of safety in hunting and handling common hunting firearms and identification of various species of wild mammals and birds by sight and other unique characteristics.

Subd. 2. Administration, supervision, and enforcement. (a) The commissioner shall appoint a qualified person from the Enforcement Division under civil service rules as supervisor of hunting safety and prescribe the duties and responsibilities of the position. The commissioner shall determine and provide the Enforcement Division with the necessary personnel for this section.

(b) The Enforcement Division may appoint instructors necessary for this section. Instructors shall serve on a voluntary basis without compensation. The Enforcement Division must supply the materials necessary for the course. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training.

Subd. 3. Liability insurance. The commissioner shall obtain insurance to cover all liability incurred by the county directors and instructors for bodily injury, death, and property damage in the performance of their duties under this section.

Subd. 4. Student fee. To defray the expense of the course, the Enforcement Division shall collect a fee from each person that takes the firearm safety course. The commissioner shall establish a fee that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees shall be deposited in the game and fish fund and the amount thereof is appropriated annually to the Enforcement Division of the Department of Natural Resources for the administration of the program. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses.

Subd. 5. Firearms safety certificate. The commissioner shall issue a firearms safety certificate to a person that satisfactorily completes the required course of instruction. A person must be at least age 11 to take the firearms safety course and may receive a firearms safety certificate, but the certificate is not valid for hunting until the year the person reaches age 12. A person who is age 11 and has a firearms safety certificate may purchase a license to take big game that will be valid for hunting during the entire regular season for which the license is valid if the person will reach age 12 during that calendar year. A firearms safety certificate issued to a person under age 12 by another state as provided in section 97B.020 is not valid for hunting in Minnesota until the person reaches age 12. The form and content of the firearms safety certificate shall be prescribed by the commissioner.

Subd. 5a. Exemption for military personnel. Notwithstanding subdivision 5, a person who has successfully completed basic training in the United States armed forces is exempt from the range and shooting exercise portion of the required course of instruction for the firearms safety certificate. The commissioner may require written proof of the person's military training, as deemed appropriate for implementing this subdivision. The commissioner shall publicly announce this exemption from the range and shooting exercise requirement and the availability of the department's online, remote study option for adults seeking firearms safety certification. Military personnel are not exempt from any other requirement of this section for obtaining a firearms safety certificate.

Subd. 6. Provisional certificate for persons with developmental disability. Upon the recommendation of a course instructor, the commissioner may issue a provisional firearms safety certificate to a person who satisfactorily completes the classroom portion of the firearms safety course but is unable to pass the written or an alternate format exam portion of the course because of developmental disability as defined in section 97B.1055, subdivision 1. The certificate is valid only when used according to section 97B.1055.

Subd. 7. Fee for duplicate certificate. The commissioner shall collect a fee, to include a $1 issuing fee for licensing agents, for issuing a duplicate firearms safety certificate. The commissioner shall establish a fee that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the service. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the fee notwithstanding section 16A.1283. The duplicate certificate fees, except for the issuing fee for licensing agents under this subdivision, shall be deposited in the game and fish fund and, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, and issuing fees collected by the commissioner, are appropriated annually to the Enforcement Division of the Department of Natural Resources for the administration of the firearm safety course program.

History: 1986 c 386 art 2 s 4; 1989 c 45 s 1; 2000 c 473 s 6; 2000 c 495 s 36,37; 2004 c 215 s 18; 2004 c 221 s 41; 2005 c 56 s 1; 2005 c 146 s 23-25; 1Sp2005 c 1 art 2 s 106; 2007 c 131 art 1 s 33; 2008 c 368 art 2 s 38



Section 97B.020 — FIREARMS SAFETY CERTIFICATE REQUIRED.

(a) Except as provided in this section and section 97A.451, subdivisions 3 and 3b, a person born after December 31, 1979, may not obtain an annual license to take wild animals by firearms unless the person has:

(1) a firearms safety certificate or equivalent certificate;

(2) a driver's license or identification card with a valid firearms safety qualification indicator issued under section 171.07, subdivision 13;

(3) a previous hunting license with a valid firearms safety qualification indicator;

(4) an apprentice-hunter validation issued under section 97B.022; or

(5) other evidence indicating that the person has completed in this state or in another state a hunter safety course recognized by the department under a reciprocity agreement or certified by the department as substantially similar.

(b) A person who is on active duty and has successfully completed basic training in the United States armed forces, reserve component, or National Guard may obtain a hunting license or approval authorizing hunting regardless of whether the person is issued a firearms safety certificate.

(c) A person born after December 31, 1979, may not use a lifetime license to take wild animals by firearms, unless the person meets the requirements for obtaining an annual license under paragraph (a) or (b).

History: 1991 c 63 s 1; 1999 c 231 s 125; 2000 c 341 s 9; 2002 c 323 s 6; 2003 c 28 art 1 s 14; 1Sp2005 c 1 art 2 s 107; 2007 c 131 art 1 s 34; 2012 c 277 art 2 s 29,38



Section 97B.021 — POSSESSION OF FIREARMS BY PERSONS UNDER AGE 16.

Subdivision 1. Restrictions. (a) Except as provided in this subdivision, a person under the age of 16 may not possess a firearm, unless accompanied by a parent or guardian.

(b) A person under age 16 may possess a firearm without being accompanied by a parent or guardian:

(1) on land owned by, or occupied as the principal residence of, the person or the person's parent or guardian;

(2) while participating in an organized target shooting program with adult supervision;

(3) while the person is participating in a firearms safety program or traveling to and from class; or

(4) if the person is age 14 or 15 and has a firearms safety certificate.

Subd. 1a. Parent or guardian duties. A parent or guardian may not knowingly direct, allow, or permit a person under the age of 16 to possess a firearm in violation of this section.

Subd. 2. Seizure of unlawfully possessed firearms. A law enforcement officer shall seize a firearm used in violation of this section. The officer must tag the seized firearm with the name and address of the person from whom it was taken and give the person a receipt. The firearm shall be placed in the custody of the conservation officer in charge of the area where the seizure was made.

Subd. 3. Return or forfeiture of seized firearms. A firearm seized under this section must be returned to the person from whom it was seized when the person presents a firearms safety certificate to the conservation officer. The person must present the certificate within 90 days after the beginning of the first firearms training course in the county after the firearm was seized. If the person does not present a certificate, the firearm is contraband and forfeited to the state, and shall be disposed of as prescribed by the commissioner.

History: 1986 c 386 art 2 s 5; 1996 c 410 s 38; 2006 c 281 art 2 s 35



Section 97B.0215 — PARENT OR GUARDIAN RESPONSIBILITY; VIOLATION.

A parent or guardian of a minor may not knowingly direct, allow, or permit the minor to hunt without the required license, permit, training, or certification, or in violation of the game and fish laws.

History: 1Sp2011 c 2 art 5 s 37; 2013 c 121 s 42



Section 97B.022 — APPRENTICE-HUNTER VALIDATION.

Subdivision 1. Definition. For the purpose of this section, "accompanied" means to stay within a distance of another person that permits uninterrupted visual contact and unaided verbal communication.

Subd. 2. Apprentice-hunter-validation requirements. (a) A resident or nonresident born after December 31, 1979, who is age 12 or over and who does not possess a hunter education firearms safety certificate may be issued an apprentice-hunter validation. An apprentice-hunter validation may be purchased two license years in a lifetime and used to obtain hunting licenses during the same license year that the validation is purchased.

(b) An individual in possession of an apprentice-hunter validation may hunt small game, deer, and bear only when accompanied by an adult who has a valid license to hunt the same species of game in Minnesota and whose license was not obtained using an apprentice-hunter validation.

(c) When an individual in possession of an apprentice-hunter validation is hunting turkey or prairie chicken under paragraph (b), the accompanying adult may be licensed for another permit area or time period but must be licensed for the same season as the apprentice hunter. If the accompanying adult is not licensed for the same permit area or time period as the apprentice hunter, the accompanying adult may not shoot or possess a firearm or bow while accompanying the apprentice hunter under this paragraph.

(d) An apprentice-hunter-validation holder must obtain all required licenses and stamps.

History: 2007 c 131 art 1 s 35; 1Sp2011 c 2 art 5 s 38; 2013 c 121 s 43



Section 97B.025 — HUNTER AND TRAPPER EDUCATION.

(a) The commissioner may establish education courses for hunters. The commissioner shall collect a fee from each person attending a course. A fee, to include a $1 issuing fee for licensing agents, shall be collected for issuing a duplicate certificate. The commissioner shall establish the fees in a manner that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The commissioner may establish the fees notwithstanding section 16A.1283. The fees, except for the issuing fee for licensing agents under this subdivision, shall be deposited in the game and fish fund and the amount thereof, except for the electronic licensing system commission established by the commissioner under section 84.027, subdivision 15, is appropriated annually to the Enforcement Division of the Department of Natural Resources for the administration of the program. In addition to the fee established by the commissioner for each course, instructors may charge each person up to the established fee amount for class materials and expenses. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training.

(b) The commissioner shall enter into an agreement with a statewide nonprofit trappers association to conduct a trapper education program. At a minimum, the program must include at least six hours of classroom, electronic, or correspondence instruction and in the field training. The program must include a review of state trapping laws and regulations, trapping ethics, the setting and tending of traps and snares, tagging and registration requirements, and the preparation of pelts. The association shall issue a certificate to persons who complete the program. The association shall be responsible for all costs of conducting the education program, and shall not charge any fee for attending the course.

History: 1986 c 386 art 2 s 6; 1996 c 305 art 3 s 9; 1999 c 250 art 3 s 8; 2000 c 495 s 38; 2002 c 351 s 14; 2004 c 221 s 42; 2005 c 146 s 26; 1Sp2005 c 1 art 2 s 108



Section 97B.026 — TRAPPER EDUCATION CERTIFICATE REQUIREMENT.

A person born after December 31, 1989, and who has not been issued a trapping license in a previous license year, may not obtain a trapping license unless the person has been issued a trapper education certificate under section 97B.025, paragraph (b).

History: 2005 c 146 s 27



Section 97B.031 — USE AND POSSESSION OF FIREARMS.

Subdivision 1. Firearms and ammunition that may be used to take big game and wolves. A person may take big game and wolves with a firearm only if:

(1) the rifle, shotgun, and handgun used is a caliber of at least .22 inches and with centerfire ignition;

(2) the firearm is loaded only with single projectile ammunition;

(3) a projectile used is a caliber of at least .22 inches and has a soft point or is an expanding bullet type;

(4) the muzzleloader used is incapable of being loaded at the breech;

(5) the smooth-bore muzzleloader used is a caliber of at least .45 inches; and

(6) the rifled muzzleloader used is a caliber of at least .40 inches.

Subd. 2. Handguns for small game. A person may take small game with a handgun of any caliber in a manner prescribed by the commissioner, except that wolves may only be taken by hunting with the calibers specified in subdivision 1.

Subd. 3. Firearms larger than ten gauge prohibited. A person may not use a firearm with a bore larger than a ten gauge to take a protected wild animal.

Subd. 4. [Repealed, 2015 c 65 art 3 s 38]

Subd. 5. Scopes; visually impaired hunters. (a) Notwithstanding any other law to the contrary, the commissioner may issue a special permit, without a fee, to use a muzzleloader with a scope to take deer during the muzzleloader season to a person who is under age 60, who obtains the required licenses, and who has a visual impairment. The scope may not have magnification capabilities.

(b) The visual impairment must be to the extent that the applicant is unable to identify targets and the rifle sights at the same time without a scope. The visual impairment and specific conditions must be established by medical evidence verified in writing by (1) a licensed physician or a certified nurse practitioner or certified physician assistant acting under the direction of a licensed physician; (2) a licensed ophthalmologist; or (3) a licensed optometrist. The commissioner may request additional information from the physician if needed to verify the applicant's eligibility for the permit.

(c) A permit issued under this subdivision may be valid for up to five years, based on the permanence of the visual impairment as determined by the licensed physician, ophthalmologist, or optometrist.

(d) The permit must be in the immediate possession of the permittee when hunting under the special permit.

(e) The commissioner may deny, modify, suspend, or revoke a permit issued under this subdivision for cause, including a violation of the game and fish laws or rules.

(f) A person who knowingly makes a false application or assists another in making a false application for a permit under this subdivision is guilty of a misdemeanor. A physician, certified nurse practitioner, certified physician assistant, ophthalmologist, or optometrist who fraudulently certifies to the commissioner that a person is visually impaired as described in this subdivision is guilty of a misdemeanor.

(g) A permit is not required under this subdivision to use an electronic range finder according to section 97B.081, subdivision 3, paragraph (c).

Subd. 6. Scopes; age 60 or over. A person age 60 or over may use a muzzleloader with a scope to take deer during the muzzleloader season. The scope may have magnification capabilities.

History: 1986 c 386 art 2 s 7; 1989 c 153 s 1; 1989 c 287 s 7; 2000 c 473 s 7; 2002 c 351 s 15; 2004 c 215 s 19; 2005 c 102 s 1; 2005 c 146 s 28,29; 2007 c 131 art 1 s 36; 2008 c 368 art 2 s 39; 1Sp2011 c 2 art 5 s 39; 2012 c 277 art 1 s 50,51; 2014 c 290 s 38; 1Sp2015 c 4 art 5 s 19,20



Section 97B.035 — RESTRICTIONS ON ARCHERY EQUIPMENT.

Subdivision 1. Hunting with bows released by mechanical devices. (a) A person may not hunt with a bow drawn, held, or released by a mechanical device, except with a disabled hunter permit issued under section 97B.106 or as provided in paragraph (b).

(b) A person may use a mechanical device attached to the bowstring if the person's own strength draws, holds, and releases the bowstring.

Subd. 1a. Minimum draw weight. A bow used to take big game, turkey, or wolves must have a pull that meets or exceeds 30 pounds at or before full draw.

Subd. 2. Possession of crossbows. A person may not possess a crossbow in a motor vehicle during the open season for any game, unless the crossbow is not armed with a bolt or arrow.

Subd. 3. Poisoned and explosive arrows. A person may not hunt with an arrow that is poisoned or has an explosive tip.

Subd. 4. Authority of commissioner. The commissioner may not impose restrictions on the possession, transportation, or use of archery equipment except as specifically authorized by law.

History: 1986 c 386 art 2 s 8; 1987 c 170 s 1; 1989 c 209 art 2 s 1; 1994 c 623 art 1 s 28; 2007 c 131 art 1 s 37; 2008 c 368 art 2 s 40; 2009 c 176 art 2 s 38; 2012 c 277 art 1 s 52



Section 97B.036 — CROSSBOW HUNTING DURING FIREARMS SEASON.

Notwithstanding section 97B.035, subdivisions 1 and 2, a person may take deer, bear, or turkey by crossbow during the respective regular firearms seasons. The transportation requirements of section 97B.051 apply to crossbows during the regular firearms deer, bear, or turkey season. Crossbows must meet the requirements of section 97B.106, subdivision 2. A person taking deer, bear, or turkey by crossbow under this section must have a valid firearms license to take the respective game.

History: 2007 c 131 art 1 s 38; 2008 c 368 art 2 s 41



Section 97B.037 — CROSSBOW HUNTING; AGE 60 OR OVER.

Notwithstanding section 97B.035, subdivisions 1 and 2, a person age 60 or over may take deer, bear, turkey, or rough fish by crossbow during the respective regular archery seasons. The transportation requirements of section 97B.051 apply to crossbows during the regular archery deer, bear, turkey, or rough fish season. Crossbows must meet the requirements of section 97B.106, subdivision 2. A person age 60 or over taking deer, bear, turkey, or rough fish by crossbow under this section must have a valid license to take the respective game.

History: 2014 c 290 s 39



Section 97B.041 — POSSESSION OF FIREARMS AND AMMUNITION RESTRICTED IN DEER ZONES.

(a) A person may not possess a firearm or ammunition outdoors during the period beginning the fifth day before the open firearms season and ending the second day after the close of the season within an area where deer may be taken by a firearm, except:

(1) during the open season and in an area where big game may be taken, a firearm and ammunition authorized for taking big game in that area may be used to take big game in that area if the person has a valid big-game license in possession;

(2) an unloaded firearm that is in a case or in a closed trunk of a motor vehicle;

(3) a shotgun and shells containing No. 4 buckshot or smaller diameter lead shot or steel shot;

(4) a handgun or rifle capable of firing only rimfire cartridges of .17 and .22 caliber, including .22 magnum caliber cartridges;

(5) handguns possessed by a person authorized to carry a handgun under sections 624.714 and 624.715 for the purpose authorized; and

(6) on a target range operated under a permit from the commissioner.

(b) This section does not apply during an open firearms season in an area where deer may be taken only by muzzleloader, except that muzzle-loading firearms lawful for the taking of deer may be possessed only by persons with a valid license to take deer by muzzleloader during the muzzleloader season. While muzzleloader hunting, a person with a valid license to take deer by muzzleloader may not possess a firearm other than:

(1) a muzzleloader that is legal for taking deer under section 97B.031, subdivision 1; and

(2) a firearm as described in paragraph (a), clauses (2) to (5).

(c) A first violation of paragraph (a) is punishable by a warning.

History: 1986 c 386 art 2 s 9; 1987 c 149 art 1 s 43; 1993 c 269 s 11; 1994 c 623 art 1 s 29; 2008 c 368 art 2 s 42; 1Sp2011 c 2 art 5 s 40; 1Sp2015 c 4 art 5 s 21



Section 97B.045 — TRANSPORTATION OF FIREARMS.

Subdivision 1. Restrictions. A person may not transport a firearm in a motor vehicle unless the firearm is:

(1) unloaded and in a gun case expressly made to contain a firearm, and the case fully encloses the firearm by being zipped, snapped, buckled, tied, or otherwise fastened, and without any portion of the firearm exposed;

(2) unloaded and in the closed trunk of a motor vehicle; or

(3) a handgun carried in compliance with sections 624.714 and 624.715.

Subd. 2. Exception for disabled persons. The restrictions in subdivision 1 do not apply to a disabled person if:

(1) the person possesses a permit under section 97B.055, subdivision 3; and

(2) the firearm is not loaded in the chamber until the vehicle is stationary, or is a hinge action firearm with the action open until the vehicle is stationary.

Subd. 3. Exceptions; hunting and shooting ranges. (a) Notwithstanding provisions to the contrary under this chapter, a person may transport an unloaded, uncased firearm, excluding a pistol as defined in paragraph (b), in a motor vehicle while at a shooting range, as defined under section 87A.01, subdivision 3, where the person has received permission from the lawful owner or possessor to discharge firearms; lawfully hunting on private or public land; or traveling to or from a site the person intends to hunt lawfully that day or has hunted lawfully that day, unless:

(1) within Anoka, Hennepin, or Ramsey County;

(2) within the boundaries of a home rule charter or statutory city with a population of 2,500 or more;

(3) on school grounds; or

(4) otherwise restricted under section 97A.091, 97B.081, or 97B.086.

(b) For the purposes of this section, a "pistol" includes a weapon designed to be fired by the use of a single hand and with an overall length less than 26 inches, or having a barrel or barrels of a length less than 18 inches in the case of a shotgun or having a barrel of a length less than 16 inches in the case of a rifle:

(1) from which may be fired or ejected one or more solid projectiles by means of a cartridge or shell or by the action of an explosive or the igniting of flammable or explosive substances; or

(2) for which the propelling force is a spring, elastic band, carbon dioxide, air or other gas, or vapor.

Pistol does not include a device firing or ejecting a shot measuring .18 of an inch, or less, in diameter and commonly known as a "BB gun," a scuba gun, a stud gun or nail gun used in the construction industry, or children's pop guns or toys.

History: 1986 c 386 art 2 s 10; 1993 c 269 s 12; 2009 c 176 art 2 s 39,40; 1Sp2011 c 2 art 5 s 41



Section 97B.051 — TRANSPORTATION OF ARCHERY BOWS.

Except as specified under section 97B.055, subdivision 2, a person may not transport an archery bow in a motor vehicle unless the bow is not armed with a bolt or arrow.

History: 1986 c 386 art 2 s 11; 2000 c 428 s 1; 2000 c 473 s 8; 2009 c 176 art 2 s 41



Section 97B.055 — DISCHARGING FIREARMS AND BOWS AND ARROWS.

Subdivision 1. Restrictions related to highways. (a) A person may not discharge a firearm or an arrow from a bow on, over, or across an improved public highway at a big game animal. A person may not discharge a firearm or bow and arrow within the right-of-way of an improved public highway at a big game animal. The commissioner may by rule extend the application of this subdivision to the taking of migratory waterfowl in designated locations.

(b) A person may not discharge a firearm or an arrow from a bow on, over, across, or within the right-of-way of an improved public highway at a decoy of a big game animal that has been set out by a licensed peace officer.

Subd. 2. Restrictions related to motor vehicles. A person may not take a wild animal with a firearm or by archery from a motor vehicle except as permitted in this section. Notwithstanding section 97B.091, a person may transport a bow uncased while in a motorized watercraft and may take rough fish while in the boat as provided in section 97C.376, subdivision 3.

Subd. 3. Hunting from vehicle by disabled hunters. (a) The commissioner may issue a special permit, without a fee, to discharge a firearm or bow and arrow from a stationary motor vehicle to a person who obtains the required licenses and who has a permanent physical disability that is more substantial than discomfort from walking. The permit recipient must be:

(1) unable to step from a vehicle without aid of a wheelchair, crutches, braces, or other mechanical support or prosthetic device; or

(2) unable to walk any distance because of a permanent lung, heart, or other internal disease that requires the person to use supplemental oxygen to assist breathing.

(b) The permanent physical disability must be established by medical evidence verified in writing by a licensed physician, chiropractor, or certified nurse practitioner or certified physician assistant acting under the direction of a licensed physician. The commissioner may request additional information from the physician or chiropractor if needed to verify the applicant's eligibility for the permit. Notwithstanding section 97A.418, the commissioner may, in consultation with appropriate advocacy groups, establish reasonable minimum standards for permits to be issued under this section. In addition to providing the medical evidence of a permanent disability, the applicant must possess a valid disability parking certificate authorized by section 169.345 or license plates issued under section 168.021.

(c) A person issued a special permit under this subdivision and hunting deer may take a deer of either sex, except in those antlerless permit areas and seasons where no antlerless permits are offered. This subdivision does not authorize another member of a party to take an antlerless deer under section 97B.301, subdivision 3.

(d) A permit issued under this subdivision is valid for five years.

(e) The commissioner may deny, modify, suspend, or revoke a permit issued under this section for cause, including a violation of the game and fish laws or rules.

(f) A person who knowingly makes a false application or assists another in making a false application for a permit under this section is guilty of a misdemeanor. A physician, certified nurse practitioner, certified physician assistant, or chiropractor who fraudulently certifies to the commissioner that a person is permanently disabled as described in this section is guilty of a misdemeanor.

(g) Notwithstanding paragraph (d), the commissioner may issue a permit valid for the entire life of the applicant if the commissioner determines that there is no chance that an applicant will become ineligible for a permit under this section and the applicant requests a lifetime permit.

Subd. 4. Taking bounty animals from airplanes and snowmobiles. The commissioner may issue a special permit, without fee, to take animals that the state pays a bounty for, from an airplane or a snowmobile.

History: 1986 c 386 art 2 s 12; 1990 c 558 s 2; 1991 c 241 s 7; 1991 c 259 s 23; 1994 c 561 s 23; 1Sp1995 c 1 s 27; 1997 c 226 s 28; 2000 c 265 s 2; 2000 c 428 s 2; 2001 c 185 s 30; 2009 c 176 art 2 s 42; 1Sp2011 c 2 art 5 s 42; 2013 c 121 s 44



Section 97B.063 — HUNTER SATISFACTION SURVEY.

The commissioner shall annually administer the collection of hunter information related to participation and satisfaction. This may include information on preferences, values, interests, participation rates and patterns, barriers to participation, or other factors. The data shall be collected using established social science methods. The commissioner shall annually submit a summary of the information gathered under this section to the chairs and ranking minority members of the house of representatives and senate committees and divisions with jurisdiction over environment and natural resources no later than January 1 for the preceding fiscal year. The commissioner shall also make the summary information available on the department's Web site.

History: 2012 c 277 art 1 s 53; 1Sp2015 c 4 art 5 s 22



Section 97B.065 — HUNTING WHILE UNDER THE INFLUENCE OF ALCOHOL OR CONTROLLED SUBSTANCE.

Subdivision 1. Acts prohibited. (a) A person may not take wild animals with a firearm or by archery:

(1) when the person is under the influence of alcohol;

(2) when the person is under the influence of a controlled substance, as defined in section 152.01, subdivision 4;

(3) when the person is under the influence of a combination of any two or more of the elements in clauses (1) and (2);

(4) when the person's alcohol concentration is 0.08 or more;

(5) when the person's alcohol concentration as measured within two hours of the time of taking is 0.08 or more; or

(6) when the person is knowingly under the influence of any chemical compound or combination of chemical compounds that is listed as a hazardous substance in rules adopted under section 182.655 and that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to operate a firearm or bow and arrow.

(b) An owner or other person having charge or control of a firearm or bow may not authorize or permit an individual the person knows or has reason to believe is under the influence of alcohol or a controlled substance, as provided under paragraph (a), to possess the firearm or bow in this state or on a boundary water of this state.

(c) A person may not possess a loaded or uncased firearm or an uncased bow afield under any of the conditions in paragraph (a).

Subd. 2. Arrest. A peace officer may arrest a person for a violation under subdivision 1 without a warrant upon probable cause, without regard to whether the violation was committed in the officer's presence.

Subd. 3. Preliminary screening test. When an officer authorized under subdivision 2 to make arrests has reason to believe that the person may be violating or has violated subdivision 1, paragraph (a) or (c), the officer may require the person to provide a breath sample for a preliminary screening test using a device approved by the commissioner of public safety for this purpose. The results of the preliminary screening test must be used for the purpose of deciding whether an arrest should be made under this section and whether to require the chemical tests authorized in section 97B.066, but may not be used in any court action except: (1) to prove that a test was properly required of a person under section 97B.066, or (2) in a civil action arising out of the operation of a firearm or bow and arrow. Following the preliminary screening test, additional tests may be required of the person as provided under section 97B.066. A person who refuses a breath sample is subject to the provisions of section 97B.066 unless, in compliance with that section, the person submits to a blood, breath, or urine test to determine the presence of alcohol or a controlled substance.

Subd. 4. Evidence. In a prosecution for a violation of subdivision 1, paragraph (a) or (c), or an ordinance in conformity with it, the admission of evidence of the amount of alcohol or a controlled substance in the person's blood, breath, or urine is governed by section 169A.45.

Subd. 5. Penalties. (a) A person who violates a prohibition in subdivision 1, or an ordinance in conformity with it, is subject to the penalties provided in section 97A.331.

(b) A person who hunts during the period the person is prohibited from hunting under subdivision 6 is guilty of a misdemeanor.

Subd. 6. Hunting privileges suspended. Upon conviction, and in addition to any penalty imposed under subdivision 5, the person is subject to the limitations on hunting provided in section 97A.421.

Subd. 7. Duties of commissioner. The court shall promptly forward to the commissioner copies of all convictions and criminal and civil penalties imposed under subdivision 5 and section 97B.066, subdivision 2. The commissioner shall notify the convicted person of the period during which the person is prohibited from hunting under subdivision 6 and section 97A.421. The commissioner shall also periodically circulate to appropriate law enforcement agencies a list of all persons who are prohibited from hunting under subdivision 6 and section 97A.421.

Subd. 8. Immunity from liability. The state or political subdivision that employs an officer who is authorized under subdivision 2 to make an arrest for violations of subdivision 1 is immune from any liability, civil or criminal, for the care or custody of the hunting equipment in the physical control of the person arrested if the officer acts in good faith and exercises due care.

History: 1986 c 386 art 2 s 14; 1987 c 149 art 1 s 45; 1992 c 570 art 5 s 1; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7; 2002 c 323 s 7-9; 2004 c 283 s 1



Section 97B.066 — CHEMICAL TESTING.

Subdivision 1. Mandatory chemical testing. A person who takes wild animals with a bow or firearm in this state or on a boundary water of this state is required, subject to the provisions of this section, to take or submit to a test of the person's blood, breath, or urine for the purpose of determining the presence and amount of alcohol or a controlled substance. The test shall be administered at the direction of an officer authorized to make arrests under section 97B.065, subdivision 2. Taking or submitting to the test is mandatory when requested by an officer who has probable cause to believe the person was hunting in violation of section 97B.065, subdivision 1, paragraph (a) or (c), and one of the following conditions exists:

(1) the person has been lawfully placed under arrest for violating section 97B.065, subdivision 1, paragraph (a) or (c);

(2) the person has been involved while hunting in an accident resulting in property damage, personal injury, or death;

(3) the person has refused to take the preliminary screening test provided for in section 97B.065, subdivision 3; or

(4) the screening test was administered and indicated an alcohol concentration of 0.08 or more.

Subd. 2. Penalties; refusal; revocation of hunting privilege. (a) If a person refuses to take a test required under subdivision 1, none must be given but the officer authorized to make arrests under section 97B.065, subdivision 2, shall report the refusal to the commissioner of natural resources and to the authority having responsibility for prosecution of misdemeanor offenses for the jurisdiction in which the incident occurred that gave rise to the test demand and refusal.

On certification by the officer that probable cause existed to believe the person had been hunting while under the influence of alcohol or a controlled substance, and that the person refused to submit to testing, the commissioner shall impose a civil penalty of $500 and shall prohibit the person from hunting for one year.

On behalf of the commissioner, an officer requiring a test or directing the administration of a test shall serve on a person who refused to permit a test immediate notice of intention to prohibit the person from hunting, and to impose the civil penalty set forth in this subdivision. If the officer fails to serve a notice of intent to suspend hunting privileges, the commissioner may notify the person by certified mail to the address on the license of the person. The notice must advise the person of the right to obtain administrative and judicial review as provided in this section. The prohibition imposed by the commissioner takes effect ten days after receipt of the notice. The civil penalty is imposed 30 days after receipt of the notice or upon return of the certified mail to the commissioner, and must be paid within 30 days of imposition.

(b) A person who hunts during the period the person is prohibited from hunting as provided under paragraph (a) is guilty of a misdemeanor.

Subd. 3. Rights and obligations. At the time a test is requested, the person must be informed that:

(1) Minnesota law requires a person to take a test to determine if the person is under the influence of alcohol or a controlled substance;

(2) if the person refuses to take the test, the person is subject to a civil penalty of $500 and is prohibited for a one-year period from hunting, as provided under subdivision 2; and

(3) that the person has the right to consult with an attorney, but that this right is limited to the extent it cannot unreasonably delay administration of the test or the person will be deemed to have refused the test.

Subd. 4. Requirement of urine test. Notwithstanding subdivision 1, if there is probable cause to believe there is impairment by a controlled substance that is not subject to testing by a breath test, a blood or urine test may be required even after a breath test has been administered.

Subd. 5. Chemical tests. Chemical tests administered under this section are governed by section 169A.51.

Subd. 6. [Repealed, 1Sp1997 c 2 s 69]

Subd. 7. Administrative review. (a) At any time during the period of prohibition or revocation imposed under this section, the person may request in writing a review of the order imposing sanctions under this section. If the person makes a request for administrative review within 30 days following receipt of a notice and order imposing sanctions, the request shall stay imposition of the civil penalty. Upon receiving the request for review, the commissioner or the commissioner's designee shall review the order, the evidence upon which the order was based, and other material information brought to the attention of the commissioner and determine whether sufficient cause exists to sustain the order.

(b) Within 15 days after receiving the request, the commissioner shall issue a written report ordering that the prohibition, revocation, or civil penalty be either sustained or rescinded. The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act under chapter 14. The availability of administrative review does not have an effect upon the availability of judicial review under this section.

Subd. 8. Judicial review. (a) Within 30 days following receipt of a notice and order imposing sanctions under this section, a person may petition the court for review. The petition must be filed with the district court administrator in the county where the incident occurred giving rise to the test demand and refusal, together with proof of service of a copy on the commissioner and the prosecuting authority for misdemeanor offenses for the jurisdiction in which the incident occurred. A responsive pleading is not required of the commissioner of natural resources, and court fees may not be charged for the appearance of the representative of the commissioner in the matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and the commissioner as respondent. The petition must state specifically the grounds upon which the petitioner seeks rescission of the order imposing sanctions.

(c) The filing of the petition does not stay the revocation or prohibition against hunting. However, the filing of a petition stays imposition of the civil penalty. The judicial review shall be conducted according to the Rules of Civil Procedure.

Subd. 9. Hearing. (a) A hearing under this section must be before a district court judge in the county where the incident occurred which gave rise to the test demand and refusal. The hearing must be to the court and may be conducted at the same time as hearings upon pretrial motions in the criminal prosecution under section 97B.065. The hearing must be recorded. The commissioner must be represented by the prosecuting authority for misdemeanor offenses for the jurisdiction in which the incident occurred which gave rise to the test demand and refusal.

(b) The hearing must be held at the earliest practicable date and in any event no later than 60 days following the filing of the petition for review. The reviewing court may order a temporary stay of the balance of the prohibition or revocation if the hearing has not been conducted within 60 days after filing of the petition, upon the application of the petitioner and upon terms the court deems proper.

(c) The scope of the hearing must be limited to the issues of:

(1) whether the officer had probable cause to believe that the person violated section 97B.065;

(2) whether one of the conditions in subdivision 1 existed;

(3) whether the person was informed as prescribed in subdivision 3; and

(4) whether the person refused to submit to testing.

(d) It is an affirmative defense for the petitioner to prove that, at the time of the refusal, the petitioner's refusal to permit the test was based upon reasonable grounds.

(e) The court shall order that the prohibition or revocation be either sustained or rescinded and shall either sustain or rescind the civil penalty. The court shall forward a copy of the order to the commissioner.

Subd. 10. Payment of civil penalty. The civil penalty imposed under subdivision 2 must be paid to the political subdivision that represents the commissioner on the petition for judicial review or, in the event that a petition is not filed, to the political subdivision that would have represented the commissioner had a petition been filed. If a person does not pay the civil penalty, the prohibition against hunting is automatically extended until the political subdivision reports to the commissioner in writing that the penalty has been paid.

Subd. 11. Enforcement of civil penalty. (a) If a person does not pay the civil penalty imposed under subdivision 2 within 30 days of the date it was imposed, the prosecuting authority representing the commissioner may petition the district court in the county where the incident occurred to file the order imposing the civil penalty as an order of the court.

(b) Once entered, the order may be enforced in the same manner as a final judgment of the court. In addition to the penalty, attorney fees, costs, and interest may be assessed against any person who fails to pay the civil penalty.

History: 1992 c 570 art 5 s 2; 1Sp1997 c 2 s 8-13; 2000 c 478 art 2 s 7; 2002 c 323 s 10; 2004 c 283 s 2



Section 97B.071 — BLAZE ORANGE REQUIREMENTS.

(a) Except as provided in rules adopted under paragraph (c), a person may not hunt or trap during the open season where deer may be taken by firearms under applicable laws and ordinances, unless the visible portion of the person's cap and outer clothing above the waist, excluding sleeves and gloves, is blaze orange. Blaze orange includes a camouflage pattern of at least 50 percent blaze orange within each foot square. This section does not apply to migratory-waterfowl hunters on waters of this state or in a stationary shooting location or to trappers on waters of this state.

(b) Except as provided in rules adopted under paragraph (c), and in addition to the requirement in paragraph (a), a person may not take small game other than turkey, migratory birds, raccoons, and predators, except while trapping, unless a visible portion of at least one article of the person's clothing above the waist is blaze orange. This paragraph does not apply to a person when in a stationary location while hunting deer by archery or when hunting small game by falconry.

(c) The commissioner may, by rule, prescribe an alternative color in cases where paragraph (a) or (b) would violate the Religious Freedom Restoration Act of 1993, Public Law 103-141.

(d) A violation of paragraph (b) shall not result in a penalty, but is punishable only by a safety warning.

History: 1986 c 386 art 2 s 15; 1993 c 196 s 1; 1993 c 269 s 13; 1994 c 623 art 1 s 30; 1994 c 632 art 2 s 26; 1996 c 410 s 39; 2000 c 473 s 9; 2008 c 368 art 2 s 43; 2012 c 277 art 1 s 54



Section 97B.075 — HUNTING RESTRICTED BETWEEN EVENING AND MORNING.

(a) A person may not take protected wild animals, except raccoon and fox, with a firearm between the evening and morning times established by commissioner's rule, except as provided in this section.

(b) Big game and wolves may be taken from one-half hour before sunrise until one-half hour after sunset.

(c) Except as otherwise prescribed by the commissioner on or before the Saturday nearest October 8, waterfowl may be taken from one-half hour before sunrise until sunset during the entire season prescribed by the commissioner.

History: 1986 c 386 art 2 s 16; 1991 c 259 s 23; 1994 c 623 art 1 s 31; 1Sp1995 c 1 s 29; 1997 c 226 s 29; 2004 c 215 s 20; 2007 c 131 art 1 s 39; 1Sp2011 c 2 art 5 s 43; 2012 c 277 art 1 s 55



Section 97B.081 — USING ARTIFICIAL LIGHTS TO LOCATE ANIMALS.

Subdivision 1. With implements to take wild animals. Except as provided in subdivision 3, a person may not cast the rays of a spotlight, headlight, or other artificial light on a highway, or in a field, woodland, or forest, to spot, locate, or take a wild animal while having in possession, either individually or as one of a group of persons, a firearm, bow, or other implement that could be used to take big game, small game, or unprotected wild animals.

Subd. 2. Without implements to take wild animals. (a) Except as provided in subdivision 3, from two hours after sunset until sunrise, a person may not cast the rays of a spotlight, headlight, or other artificial light on a highway, or in a field, woodland, or forest to spot or locate a wild animal.

(b) Except as provided in subdivision 3, a person may not cast the rays of a spotlight, headlight, or other artificial light on fenced, agricultural land.

(c) Except as provided in subdivision 3, a person may not cast an artificial light onto residential property or building sites from a motor vehicle.

(d) Except as provided in subdivision 3, a person may not at any time cast the rays of a spotlight, headlight, or other artificial light onto property posted with signs prohibiting the shining of lights onto the property. When signs are posted, the signs shall display letters that are at least two inches in height and state "no shining" or similar terms and shall be placed at intervals of 500 feet or less along the boundary of the property.

Subd. 3. Exceptions. (a) It is not a violation of this section for a person to:

(1) cast the rays of a spotlight, headlight, or other artificial light to take raccoons according to section 97B.621, subdivision 3, or tend traps according to section 97B.931;

(2) hunt fox or coyote from January 1 to March 15 while using a handheld artificial light, provided that the person is:

(i) on foot;

(ii) using a shotgun;

(iii) not within a public road right-of-way;

(iv) using a handheld or electronic calling device; and

(v) not within 200 feet of a motor vehicle; or

(3) cast the rays of a handheld artificial light to retrieve wounded or dead big game animals, provided that the person is:

(i) on foot; and

(ii) not in possession of a firearm or bow.

(b) It is not a violation of subdivision 2 for a person to cast the rays of a spotlight, headlight, or other artificial light to:

(1) carry out any agricultural, safety, emergency response, normal vehicle operation, or occupation-related activities that do not involve taking wild animals; or

(2) carry out outdoor recreation as defined in section 97B.001 that is not related to spotting, locating, or taking a wild animal.

(c) Except as otherwise provided by the game and fish laws, it is not a violation of this section for a person to use an electronic range finder device from one-half hour before sunrise until one-half hour after sunset while lawfully hunting wild animals.

(d) It is not a violation of this section for a licensed bear hunter to cast the rays of a handheld artificial light to track or retrieve a wounded or dead bear while possessing a firearm, provided that the person:

(1) has the person's valid bear-hunting license in possession;

(2) is on foot; and

(3) is following the blood trail of a bear that was shot during legal shooting hours.

History: 1986 c 386 art 2 s 17; 1987 c 131 s 1; 1987 c 149 art 1 s 46; 2002 c 351 s 16; 2006 c 281 art 2 s 36; 2009 c 176 art 2 s 43; 2014 c 290 s 40; 1Sp2015 c 4 art 5 s 23



Section 97B.085 — USE OF RADIOS TO TAKE ANIMALS.

Subdivision 1. Radio use in taking game prohibited. A person may not use radio equipment to take big game or small game.

Subd. 2. Taking unprotected wild animals. A person may use radio equipment to take unprotected wild animals.

Subd. 3. Communication excepted. This section does not prohibit the use of:

(1) radio communication between a handler and a dog;

(2) a remote-controlled animal noise caller for taking crows, fur-bearing animals, and unprotected animals; or

(3) a remote-controlled motorized decoy used for taking migratory waterfowl under section 97B.811, subdivision 4a, or for taking mourning doves.

History: 1986 c 386 art 2 s 18; 1991 c 166 s 1; 1992 c 479 s 1; 2007 c 131 art 1 s 40; 2012 c 277 art 1 s 56; 1Sp2015 c 4 art 5 s 24



Section 97B.086 — POSSESSION OF NIGHT VISION OR THERMAL IMAGING EQUIPMENT.

(a) A person may not possess night vision or thermal imaging equipment while taking wild animals or while having in possession, either individually or as one of a group of persons, a firearm, bow, or other implement that could be used to take wild animals.

(b) This section does not apply to a firearm that is:

(1) unloaded;

(2) in a gun case expressly made to contain a firearm that fully encloses the firearm by being zipped, snapped, buckled, tied, or otherwise fastened without any portion of the firearm exposed; and

(3) in the closed trunk of a motor vehicle.

(c) This section does not apply to a bow that is:

(1) completely encased or unstrung; and

(2) in the closed trunk of a motor vehicle.

(d) If the motor vehicle under paragraph (b) or (c) does not have a trunk, the firearm or bow must be placed in the rearmost location of the vehicle.

(e) This section does not apply to night vision or thermal imaging equipment possessed by peace officers or military personnel while exercising their duties.

History: 2007 c 131 art 1 s 41; 2009 c 176 art 2 s 44; 2014 c 290 s 41



Section 97B.091 — USE OF MOTOR VEHICLES TO CHASE WILD ANIMALS PROHIBITED.

A person may not use a motor vehicle to intentionally drive, chase, run over, kill, or take a wild animal.

History: 1986 c 386 art 2 s 19



Section 97B.095 — DISTURBING AND TAKING FROM BURROWS AND DENS.

Subdivision 1. Disturbing burrows or dens. A person may not disturb the burrow or den of a wild animal between November 1 and April 1 without a permit.

Subd. 2. Fox dens. A person may not remove a fox from a den or trap fox within 300 feet of a fox den from April 1 to August 31.

Subd. 3. Raccoon dens. A person may not take a raccoon in a den or hollow tree.

History: 1986 c 386 art 2 s 20; 2014 c 290 s 42



Section 97B.099 — PROHIBITED HUNTING METHODS.

Subdivision 1. Open fire or smoke. A person may not take a protected wild animal with the aid of an open fire or smoke.

Subd. 2. Cutting trees. A person may not take a protected wild animal by cutting down a tree occupied by a protected wild animal.

History: 2014 c 290 s 43



Section 97B.101 — HUNTING WITH FERRETS PROHIBITED.

A person may not take a protected wild animal with the aid of a ferret.

History: 1986 c 386 art 2 s 21



Section 97B.105 — HUNTING BY FALCONRY.

A person may take a protected wild animal by falconry under rules prescribed by the commissioner.

History: 1986 c 386 art 2 s 22



Section 97B.1055 — HUNTING BY PERSONS WITH DEVELOPMENTAL DISABILITY.

Subdivision 1. Definitions. For purposes of this section and section 97B.015, subdivision 6, "person with developmental disability" means a person who has been diagnosed as having substantial limitations in present functioning, manifested as significantly subaverage intellectual functioning, existing concurrently with demonstrated deficits in adaptive behavior, and who manifests these conditions before the person's 22nd birthday. A person with a related condition means a person who meets the diagnostic definition under section 252.27, subdivision 1a.

Subd. 2. Obtaining a license. (a) Notwithstanding section 97B.020, a person with developmental disability may obtain a firearms hunting license with a provisional firearms safety certificate issued under section 97B.015, subdivision 6.

(b) Any person accompanying or assisting a person with developmental disability under this section must possess a valid firearms safety certificate issued by the commissioner.

Subd. 3. Assistance required. A person who obtains a firearms hunting license under subdivision 2 must be accompanied and assisted by a parent, guardian, or other adult person designated by a parent or guardian when hunting. A person who is not hunting but is solely accompanying and assisting a person with developmental disability need not obtain a hunting license.

Subd. 4. Prohibited activities. (a) This section does not entitle a person to possess a firearm if the person is otherwise prohibited from possessing a firearm under state or federal law or a court order.

(b) No person shall knowingly authorize or permit a person, who by reason of developmental disability is incapable of safely possessing a firearm, to possess a firearm to hunt in the state or on any boundary water of the state.

History: 2000 c 473 s 10; 2005 c 56 s 1



Section 97B.106 — CROSSBOW PERMITS FOR HUNTING AND FISHING.

Subdivision 1. Qualifications for crossbow permits. (a) The commissioner may issue a special permit, without a fee, to take big game, small game, or rough fish with a crossbow to a person that is unable to hunt or take rough fish by archery because of a permanent or temporary physical disability. A crossbow permit issued under this section also allows the permittee to use a bow with a mechanical device that draws, releases, or holds the bow at full draw as provided in section 97B.035, subdivision 1, paragraph (a).

(b) To qualify for a crossbow permit under this section, a temporary disability must render the person unable to hunt or fish by archery for a minimum of two years after application for the permit is made. The permanent or temporary disability must be established by medical evidence, and the inability to hunt or fish by archery for the required period of time must be verified in writing by (1) a licensed physician or a certified nurse practitioner or certified physician assistant acting under the direction of a licensed physician; or (2) a licensed chiropractor. A person who has received a special permit under this section because of a permanent disability is eligible for subsequent special permits without providing medical evidence and verification of the disability.

(c) The person must obtain the appropriate license.

Subd. 2. Crossbow equipment and requirements. (a) A crossbow used for hunting under the provisions of this section must:

(1) be fired from the shoulder;

(2) deliver at least 42 foot-pounds of energy at a distance of ten feet;

(3) have a stock at least 30 inches long;

(4) have a working safety; and

(5) be used with arrows or bolts at least ten inches long.

(b) An arrow or bolt used to take big game or turkey under the provisions of this section must meet the legal arrowhead requirements in section 97B.211, subdivision 2.

(c) An arrow or bolt used to take rough fish with a crossbow under the provisions of this section must be tethered or controlled by an attached line.

History: 1988 c 588 s 6; 1991 c 241 s 8; 1993 c 69 s 1; 2000 c 428 s 3; 2008 c 368 art 2 s 44; 1Sp2011 c 2 art 5 s 44



Section 97B.111 — SPECIAL FIREARM HUNTING SEASONS FOR PHYSICALLY DISABLED.

Subdivision 1. Establishment; requirements. (a) The commissioner may establish criteria, special seasons, and limits for persons who have a physical disability to take big game and small game with firearms and by archery in designated areas. A person hunting under this section who has a physical disability must:

(1) have:

(i) a verified statement of the disability by a licensed physician; or

(ii) a driver's license or Minnesota identification card bearing the applicable designation under section 171.07, subdivision 17; and

(2) be participating in a program for physically disabled hunters sponsored by a nonprofit organization that is permitted under subdivision 2.

(b) Notwithstanding section 97B.055, subdivision 3, the commissioner may authorize hunt participants to shoot from a stationary motor vehicle. A license is not required for a person to assist a person with a physical disability who is hunting during a special season under this section.

Subd. 2. Permit for organization; laser sights. (a) The commissioner may issue a special permit without a fee to a nonprofit organization to provide an assisted hunting opportunity to physically disabled hunters. The assisted hunting opportunity may take place:

(1) in areas designated by the commissioner under subdivision 1; or

(2) on private property or a licensed shooting preserve.

(b) The sponsoring organization shall provide a physically capable person to assist each disabled hunter with safety-related aspects of hunting and, notwithstanding section 97B.081, a person with a physical disability who is totally blind may use laser sights.

(c) The commissioner may impose reasonable permit conditions.

History: 1991 c 72 s 1; 1993 c 269 s 14; 2005 c 146 s 30; 2009 c 176 art 2 s 45; 2014 c 290 s 44



Section 97B.1115 — USE OF MECHANICAL OR ELECTRONIC ASSISTANCE TO HOLD AND DISCHARGE FIREARMS OR BOWS BY PHYSICALLY DISABLED.

Notwithstanding sections 97B.035, subdivision 1, 97B.321, and 97B.701, subdivision 2, the commissioner may authorize a physically disabled hunter who has a verified statement of the disability from a licensed physician or a certified nurse practitioner or certified physician assistant acting under the direction of a licensed physician to use a swivel or otherwise mounted firearm or bow or any electronic or mechanical device to discharge a firearm or bow as long as the participant is physically present at the site.

History: 2012 c 277 art 1 s 57



Section 97B.112 — SPECIAL HUNTS.

The commissioner may by rule establish criteria, special seasons, and limits for youth and adult hunters to take big game and small game by firearms or archery in designated areas or times as part of the agency's overall effort in hunter recruitment and retention. The criteria may also include provisions for an unlicensed adult to assist a hunter during a special season or special hunt established under this section.

History: 1997 c 226 s 30; 2013 c 121 s 45



Section 97B.115 — COMPUTER-ASSISTED REMOTE HUNTING PROHIBITION.

(a) No person shall operate, provide, sell, use or offer to operate, provide, sell or use any computer software or service that allows a person, not physically present at the site, to remotely control a weapon that could be used to take any wild animal by remote operation, including, but not limited to, weapons or devices set up to fire through the use of the Internet or through a remote control device.

(b) A person who violates this section is guilty of a misdemeanor.

History: 2005 c 146 s 31



Section 97B.201 — NO OPEN SEASON FOR CARIBOU OR ANTELOPE.

There may not be an open season on caribou or antelope.

History: 1986 c 386 art 2 s 23; 1987 c 373 s 12



Section 97B.205 — USE OF DOGS AND HORSES TO TAKE BIG GAME PROHIBITED.

A person may not use a dog or horse to take big game.

History: 1986 c 386 art 2 s 24



Section 97B.211 — HUNTING BIG GAME BY ARCHERY.

Subdivision 1. Possession of firearms prohibited. (a) A person may not take deer by archery while in possession of a firearm.

(b) Paragraph (a) does not apply to a person carrying a handgun in compliance with section 624.714.

Subd. 2. Arrowhead requirements. Arrowheads used for taking big game must be sharp, have a minimum of two metal cutting edges, be of a barbless broadhead design, and must have a diameter of at least seven-eighths inch. The commissioner may allow retractable broadhead arrowheads that meet the other requirements of this subdivision.

History: 1986 c 386 art 2 s 25; 1987 c 183 s 1; 1993 c 269 s 15; 1994 c 623 art 1 s 32; 1997 c 226 s 31; 2008 c 368 art 2 s 45; 1Sp2011 c 2 art 5 s 45



Section 97B.22 — COLLECTING ANTLER SHEDS.

(a) A person may take and possess naturally shed antlers without a license.

(b) A person may not place, arrange, or set equipment in a manner that is likely to artificially pull, sever, or otherwise cause antlers of live deer, moose, elk, or caribou to be shed or removed.

History: 2006 c 281 art 2 s 37



Section 97B.301 — DEER LICENSES AND LIMITS.

Subdivision 1. Licenses required. A person may not take deer without a license. A person must have a firearms deer license to take deer with firearms during the regular firearms season, a muzzleloader license to take deer with a muzzleloader during the muzzleloader season, and an archery deer license to take deer by archery except as provided in this section.

Subd. 2. Limit of one deer. A person may obtain one regular firearms season deer license, one muzzleloader season deer license, and one archery season deer license in the same license year, but may not tag more than one deer except as provided in subdivisions 3 and 4.

Subd. 3. Party hunting. If two or more persons with licenses to take deer by firearms, or two or more persons with licenses to take deer by archery, are hunting as a party, a member of the party may take more than one deer, but the total number of deer taken by the party may not exceed the number of persons licensed to take deer in the party.

Subd. 4. Taking more than one deer. The commissioner may, by rule, allow a person to take more than one deer. The commissioner shall prescribe the conditions for taking the additional deer including:

(1) taking by firearm, muzzleloader, or archery;

(2) obtaining additional licenses;

(3) payment of a fee not more than the fee for a firearms deer license; and

(4) the total number of deer that an individual may take.

Subd. 5. [Repealed, 1995 c 220 s 141; 1Sp1995 c 1 s 48]

Subd. 6. Residents or nonresidents under age 18 may take deer of either sex. A resident or nonresident under the age of 18 may take a deer of either sex except in those antlerless permit areas and seasons where no antlerless permits are offered. In antlerless permit areas where no antlerless permits are offered, the commissioner may provide a limited number of youth either sex permits to residents or nonresidents under age 18, under the procedures provided in section 97B.305, and may give preference to residents or nonresidents under the age of 18 that have not previously been selected. This subdivision does not authorize the taking of an antlerless deer by another member of a party under subdivision 3.

Subd. 7. [Repealed, 2009 c 176 art 2 s 71]

Subd. 8. [Repealed, 2009 c 176 art 2 s 71]

Subd. 9. Residents age 84 or over may take deer of either sex. A resident age 84 or over may take a deer of either sex. This subdivision does not authorize the taking of an antlerless deer by another member of a party under subdivision 3.

History: 1986 c 386 art 2 s 26; 1987 c 35 s 1; 1989 c 335 art 1 s 125; 1991 c 259 s 23; 1993 c 269 s 16,17; 1993 c 310 s 6; 1994 c 465 art 3 s 67; 1995 c 32 s 1; 1997 c 226 s 32; 2000 c 341 s 10; 2000 c 473 s 11; 2000 c 495 s 39; 2002 c 351 s 17; 2004 c 215 s 21,22; 2006 c 281 art 2 s 38; 2007 c 131 art 1 s 42; 2008 c 368 art 2 s 46-50; 1Sp2015 c 4 art 5 s 25



Section 97B.303 — VENISON DONATIONS.

An individual who legally takes a deer may donate the deer, for distribution to charitable food assistance programs, to a meat processor that is licensed under chapter 28A. An individual donating a deer must supply the processor with the tag number under which the deer was taken.

History: 2007 c 57 art 1 s 97



Section 97B.305 — COMMISSIONER MAY LIMIT NUMBER OF DEER HUNTERS.

The commissioner may limit the number of persons that may hunt deer in an area if it is necessary to prevent an overharvest or improve the distribution of hunters. The commissioner may, by rule, establish a method, including a drawing, to impartially select the hunters for an area. The commissioner shall give preference to hunters that have previously applied and have not been selected.

History: 1986 c 386 art 2 s 27; 1991 c 259 s 23



Section 97B.311 — DEER SEASONS AND RESTRICTIONS.

(a) The commissioner may, by rule, prescribe restrictions and designate areas where deer may be taken, including hunter selection criteria for special hunts established under section 97A.401, subdivision 4. The commissioner may, by rule, prescribe the open seasons for deer within the following periods:

(1) taking with firearms, other than muzzle-loading firearms, between November 1 and December 15;

(2) taking with muzzle-loading firearms between September 1 and December 31; and

(3) taking by archery between September 1 and December 31.

(b) Notwithstanding paragraph (a), the commissioner may establish special seasons within designated areas at any time of year.

History: 1986 c 386 art 2 s 28; 1991 c 259 s 23; 1993 c 269 s 18; 1996 c 410 s 40; 2003 c 128 art 1 s 77; 2004 c 215 s 23; 2004 c 255 s 51; 2006 c 281 art 2 s 39; 2007 c 131 art 1 s 43



Section 97B.318 — ARMS USE AREAS AND RESTRICTIONS; REGULAR FIREARMS SEASON.

Subdivision 1. Shotgun use area. During the regular firearms season in the shotgun use area, only legal shotguns loaded with single-slug shotgun shells, legal muzzle-loading long guns, and legal handguns may be used for taking deer. Legal shotguns include those with rifled barrels. The shotgun use area is that portion of the state lying within the following described boundary: Beginning on the west boundary of the state at the northern boundary of Clay County; thence along the northern boundary of Clay County to State Trunk Highway (STH) 32; thence along STH 32 to STH 34; thence along STH 34 to Interstate Highway 94 (I-94); thence along I-94 to County State-Aid Highway (CSAH) 40, Douglas County; thence along CSAH 40 to CSAH 82, Douglas County; thence along CSAH 82 to CSAH 22, Douglas County; thence along CSAH 22 to CSAH 6, Douglas County; thence along CSAH 6 to CSAH 14, Douglas County; thence along CSAH 14 to STH 29; thence along STH 29 to CSAH 46, Otter Tail County; thence along CSAH 46, Otter Tail County, to CSAH 22, Todd County; thence along CSAH 22 to U.S. Highway 71; thence along U.S. Highway 71 to STH 27; thence along STH 27 to the Mississippi River; thence along the east bank of the Mississippi River to STH 23; thence along STH 23 to STH 95; thence along STH 95 to U.S. Highway 8; thence along U.S. Highway 8 to the eastern boundary of the state; thence along the east, south, and west boundaries of the state to the point of beginning.

Subd. 2. All legal firearms use area. The all legal firearms use area is that part of the state lying outside of the shotgun use area.

History: 2006 c 281 art 2 s 40; 2007 c 131 art 1 s 44



Section 97B.321 — SNARES, TRAPS, SET GUNS, AND SWIVEL GUNS PROHIBITED.

A person may not take deer with the aid of a snare, trap, set gun, or swivel gun.

History: 1986 c 386 art 2 s 30



Section 97B.325 — DEER STAND RESTRICTIONS.

A person may not take deer from a constructed platform or other structure that is located within the right-of-way of an improved public highway.

History: 1986 c 386 art 2 s 31; 1986 c 444; 1988 c 587 s 1; 1990 c 558 s 3; 1Sp2011 c 2 art 5 s 46



Section 97B.326 — STANDS AND BLINDS ON PUBLIC LANDS.

Any unoccupied permanent stand or blind on public land is public and not the property of the person who constructed it.

History: 2005 c 146 s 32



Section 97B.327 — REPORT; DEER OTHER THAN WHITE-TAILED OR MULE.

A hunter legally taking a deer that is not a white-tailed or mule deer must report the type of deer taken to the commissioner of natural resources within seven days of taking. Violation of this section shall not result in a penalty and is not subject to section 97A.301.

History: 2006 c 281 art 2 s 41



Section 97B.328 — BAITING PROHIBITED.

Subdivision 1. Hunting with aid of bait prohibited. A person may not take deer with the aid or use of bait.

Subd. 2. Removal of bait. An area is considered baited for ten days after the complete removal of all bait.

Subd. 3. Definition. (a) For purposes of this section, "bait" includes grains, fruits, vegetables, nuts, hay, or other food that is capable of attracting or enticing deer and that has been placed by a person. "Baiting" means placing, exposing, depositing, distributing, or scattering bait that is capable of attracting or enticing deer.

(b) Liquid scents, salt, and minerals are not bait if they do not contain liquid or solid food ingredients.

(c) Agricultural crops from normal or accepted farming, forest management, wildlife food plantings, orchard management, or other similar land management activities are not bait. This exclusion does not apply to agricultural crops that have been reintroduced and concentrated where a person is hunting.

Subd. 4. Exception for bait or feed on adjacent land. A person otherwise in compliance with this section who is hunting on private or public property that is adjacent to property where bait or food is present is not in violation of this section if the person has not participated in, been involved with, or agreed to baiting or feeding wildlife on the adjacent property.

History: 2007 c 131 art 1 s 45; 2008 c 368 art 2 s 51; 2009 c 176 art 2 s 46; 2012 c 277 art 1 s 58



Section 97B.401 — BEAR LICENSE REQUIRED; APPLICATION.

(a) A person may not take bear without a bear license except as provided in section 97B.415 to protect property.

(b) A person may not place bait for bears on or after the Friday nearest August 14 unless the person has a bear license or is operating under the direction of a person with a valid bear license.

(c) An application for a bear license must be on a form provided by the commissioner and accompanied by a $4 application fee. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

History: 1986 c 386 art 2 s 32; 2008 c 368 art 2 s 52; 2012 c 277 art 1 s 59



Section 97B.405 — COMMISSIONER MAY LIMIT NUMBER OF BEAR HUNTERS.

(a) The commissioner may limit the number of persons that may hunt bear in an area, if it is necessary to prevent an overharvest or improve the distribution of hunters. The commissioner may establish, by rule, a method, including a drawing, to impartially select the hunters for an area. The commissioner shall give preference to hunters that have previously applied and have not been selected.

(b) A person selected through a drawing must purchase a license by August 1. Any remaining available licenses not purchased shall be issued to any eligible person as prescribed by the commissioner on a first-come, first-served basis beginning three business days after August 1.

History: 1986 c 386 art 2 s 33; 1991 c 259 s 23; 2008 c 368 art 2 s 53; 1Sp2011 c 2 art 5 s 47



Section 97B.411 — BEAR SEASON AND RESTRICTIONS.

The commissioner may, by rule, prescribe the open season and the areas and restrictions for the taking of bear.

History: 1986 c 386 art 2 s 34; 1991 c 259 s 23



Section 97B.415 — TAKING BEAR TO PROTECT PROPERTY.

A person may take a bear at any time to protect the person's property. The person must report the bear taken to a conservation officer within 48 hours. The bear may be disposed of as prescribed by the commissioner.

History: 1986 c 386 art 2 s 35



Section 97B.421 — PERMIT REQUIRED TO SNARE BEARS.

A person may not use a snare to take a bear except under a permit from the commissioner.

History: 1986 c 386 art 2 s 36



Section 97B.425 — BAITING BEARS.

Notwithstanding section 609.68, a person may place bait to take bear and must display a tag at each site where bait is placed and register the sites. The commissioner shall prescribe the method of tagging and registering the sites. The tag displayed at each site where bait is placed must contain: (i) the licensee's name and address; (ii) the licensee's driver's license number; or (iii) the "MDNR#" license identification number issued to the licensee for a licensed bear hunter or a licensed bear outfitter. A person must have the license identification number of the person with the bear license in their possession or be a licensed bear outfitter while attending a bear bait station. To attract bear a person may not use a bait with:

(1) a carcass from a mammal, if the carcass contains more than 25 percent of the intact carcass;

(2) meat from mammals, if the meat contains bones;

(3) bones of mammals;

(4) solid waste containing bottles, cans, plastic, paper, or metal;

(5) materials that are not readily biodegradable; or

(6) any part of a swine, except cured pork.

History: 1986 c 386 art 2 s 37; 1988 c 531 s 1; 1988 c 677 s 1; 1993 c 231 s 38; 2008 c 368 art 2 s 54; 1Sp2011 c 2 art 5 s 48



Section 97B.426 — BAITING BEAR; USE OF DRUM.

Notwithstanding section 97B.425, a private landowner or person authorized by the private landowner may use a drum to bait bear on the person's private land. The drum must be securely chained or cabled to a tree so that it cannot be moved from the site by a bear and the drum may not include a mechanical device for dispensing feed. The drum must be marked as provided in section 97B.425. For purposes of this section, "drum" means a 30 gallon or larger drum.

History: 1Sp2011 c 2 art 5 s 49



Section 97B.431 — BEAR-HUNTING OUTFITTERS.

(a) A person may not place bait for bear, or guide hunters to take bear, for compensation without a bear-hunting-outfitter license. A bear-hunting outfitter is not required to have a license to take bear unless the outfitter is attempting to shoot a bear. The commissioner shall adopt rules for qualifications for issuance and administration of the licenses.

(b) The commissioner shall establish a resident master bear-hunting-outfitter license under which one person serves as the bear-hunting outfitter and one other person is eligible to guide and bait bear. Additional persons may be added to the license and are eligible to guide and bait bear under the license, provided the additional fee under section 97A.475, subdivision 16, is paid for each person added. The commissioner shall adopt rules for qualifications for issuance and administration of the licenses.

History: 1986 c 386 art 2 s 38; 2008 c 368 art 2 s 55



Section 97B.501 — MOOSE LICENSE REQUIRED.

A person may not take moose without a moose license.

History: 1986 c 386 art 2 s 39



Section 97B.505 — MOOSE SEASON AND RESTRICTIONS.

The commissioner may, by rule, prescribe the open season and the areas and conditions for the taking of moose.

History: 1986 c 386 art 2 s 40; 1991 c 259 s 23



Section 97B.515 — TAKING ELK.

Subdivision 1. License required. A person may not take an elk without an elk license.

Subd. 2. Season and restrictions. The commissioner may, by rule, prescribe the open season and the areas and conditions for the taking of elk when the precalving population exceeds 20 animals.

Subd. 3. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 4. Taking elk causing damage or nuisance. The commissioner may authorize licensed hunters to take elk that are causing damage or nuisance from August 15 to March 1 under rules prescribed by the commissioner. The commissioner may issue licenses to hunters impartially selected from a list of elk hunt applicants who indicated on their application that they would be interested and available to respond to an elk damage or nuisance situation. Notwithstanding section 97A.433, subdivision 2, clause (2), a person receiving a license to hunt elk under this subdivision does not lose eligibility for future elk hunts.

History: 1987 c 373 s 13; 1991 c 259 s 23; 1Sp2011 c 2 art 5 s 50



Section 97B.516 — ELK MANAGEMENT PLAN.

(a) The commissioner of natural resources must adopt an elk management plan that:

(1) recognizes the value and uniqueness of elk;

(2) provides for integrated management of an elk population in harmony with the environment; and

(3) affords optimum recreational opportunities.

(b) Notwithstanding paragraph (a), the commissioner must not manage an elk herd in a manner that would increase the size of the herd, including adoption or implementation of an elk management plan designed to increase an elk herd, unless the commissioner of agriculture verifies that crop and fence damages paid under section 3.7371 and attributed to the herd have not increased for at least two years.

(c) At least 60 days prior to implementing a plan to increase an elk herd, the commissioners of natural resources and agriculture must hold a joint public meeting in the county where the elk herd to be increased is located. At the meeting, the commissioners must present evidence that crop and fence damages have not increased in the prior two years and must detail the practices that will be used to reduce elk conflicts with area landowners.

History: 1987 c 373 s 14; 2014 c 290 s 46; 2016 c 184 s 8



Section 97B.601 — SMALL-GAME LICENSES.

Subdivision 1. Requirement. A person may not take small game without a small-game license except as provided in subdivision 4.

Subd. 2. Trapping small game. A person may not take small game with traps without a trapping license and a small-game license except as provided in subdivision 4.

Subd. 3. Nonresidents; raccoon or bobcat. A nonresident may not take raccoon or bobcat by firearms without a separate license to take that animal in addition to a small-game license.

Subd. 3a. Nonresidents; trapping small game. A nonresident may take small game, except wolves, by trapping only on land owned by the nonresident, if the nonresident possesses a trapping license for fur-bearing animals other than wolves and a small-game license.

Subd. 4. Exception to license requirements. (a) A resident under age 16 may take small game, other than wolves, without a small-game license, and a resident under age 13 may trap small game and fur-bearing animals, other than wolves, without a trapping license, as provided in section 97A.451, subdivision 3.

(b) A person may take small game, other than wolves, without a small-game license on land occupied by the person as a principal residence.

(c) An owner or occupant may take certain small game causing damage without a small-game or trapping license as provided in section 97B.655.

(d) A person may use dogs to pursue and tree raccoons under section 97B.621, subdivision 2, during the closed season without a license.

(e) A person may take a wolf, turkey, or prairie chicken without a small-game license.

History: 1986 c 386 art 2 s 42; 1987 c 149 art 1 s 47; 1991 c 254 art 2 s 34; 2002 c 351 s 18; 2004 c 215 s 24,25; 1Sp2005 c 1 art 2 s 109; 2007 c 57 art 1 s 98; 2012 c 277 art 1 s 60,61



Section 97B.603 — TAKING SMALL GAME AS A PARTY.

(a) While two or more persons are taking small game as a party and maintaining unaided visual and vocal contact, a member of the party may take and possess more than one limit of small game, but the total number of small game taken and possessed by the party may not exceed the limit of the number of persons in the party that may take and possess small game.

(b) This section does not apply to hunting wolves, migratory game birds, or turkeys, except that a licensed turkey hunter may assist another licensed turkey hunter and a licensed wolf hunter may assist another licensed wolf hunter for the same zone and time period as long as the hunter does not shoot or tag a turkey or wolf for the other hunter.

History: 1989 c 153 s 2; 1990 c 605 s 6; 1996 c 364 s 5; 2001 c 206 s 2; 2012 c 277 art 1 s 62



Section 97B.605 — COMMISSIONER MAY RESTRICT TAKING OF SMALL GAME ANIMALS.

The commissioner may by rule set open seasons for, prescribe limits and restrictions on, and designate areas where small game as defined in section 97A.015 may be taken and possessed.

History: 1986 c 386 art 2 s 43; 1987 c 149 art 1 s 48; 1Sp2005 c 1 art 2 s 110; 2012 c 277 art 1 s 63; 2014 c 290 s 47



Section 97B.621 — RACCOONS.

Subdivision 1. [Repealed, 2014 c 290 s 70]

Subd. 2. Period for treeing raccoons. Notwithstanding subdivision 1 and section 97B.005, subdivision 1, a person may use dogs to pursue and tree raccoons without killing or capturing the raccoons during the closed season and a license is not required.

Subd. 3. Nighttime hunting restrictions. To take raccoons between one-half hour after sunset and one-half hour before sunrise, a person:

(1) must be on foot;

(2) may use an artificial light only if hunting with dogs;

(3) may use a handgun or rifle capable of firing only rimfire cartridges of .17 or .22 caliber, including .22 magnum; and

(4) may not use shotgun shells with larger diameter of shot than No. 4 shot.

Subd. 4. [Repealed, 2014 c 290 s 70]

History: 1986 c 386 art 2 s 46; 1987 c 81 s 1; 1993 c 51 s 1; 1993 c 269 s 19; 2005 c 146 s 33; 2008 c 368 art 2 s 56



Section 97B.641 — COUGAR, LYNX, AND WOLVERINE.

There is no open season for cougar, lynx, or wolverine.

History: 1986 c 386 art 2 s 50; 1Sp2005 c 1 art 2 s 112



Section 97B.645 — WOLVES.

Subdivision 1. Use of dogs and horses prohibited; use of guard animals. Except as provided in this subdivision, a person may not use a dog or horse to take a wolf. A person may use a guard animal to harass, repel, or destroy wolves to protect a person's livestock, domestic animals, or pets. A person whose guard animal destroys a wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the wolf is destroyed.

Subd. 2. [Repealed, 2012 c 277 art 1 s 91]

Subd. 3. Destroying wolves in defense of human life. A person may, at any time and without a permit, take a wolf in defense of the person's own life or the life of another. A person who destroys a wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the wolf is destroyed.

Subd. 4. Harassment of wolves. To discourage wolves from contact or association with people and domestic animals, a person may, at any time and without a permit, harass a wolf that is within 500 yards of people, buildings, dogs, livestock, or other domestic pets and animals. A wolf may not be purposely attracted, tracked, or searched out for the purpose of harassment. Harassment that results in physical injury to a wolf is prohibited.

Subd. 5. Destroying wolves threatening livestock, guard animals, or domestic animals. An owner of livestock, guard animals, or domestic animals, and the owner's agents may, at any time and without a permit, shoot or destroy a wolf when the wolf is posing an immediate threat to livestock, a guard animal, or a domestic animal located on property owned, leased, or occupied by the owner of the livestock, guard animal, or domestic animal. A person who destroys a wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the wolf is destroyed.

Subd. 6. Destroying wolves threatening domestic pets. An owner of a domestic pet may, at any time and without a permit, shoot or destroy a wolf when the wolf is posing an immediate threat to a domestic pet under the supervision of the owner. A person who destroys a wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the wolf is destroyed.

Subd. 7. Investigation of reported wolf takings. (a) In response to a reported wolf taking under subdivision 3, 5, or 6, the commissioner shall:

(1) investigate the reported taking;

(2) collect appropriate written and photographic documentation of the circumstances and site of the taking, including, but not limited to, documentation of animal husbandry practices;

(3) confiscate salvageable remains of the wolf killed; and

(4) dispose of any salvageable wolf remains confiscated under this subdivision by sale or donation for educational purposes.

(b) The commissioner shall produce monthly reports of activities under this subdivision.

(c) In response to a reported wolf taking under subdivision 5, the commissioner must notify the county extension agent. The county extension agent must recommend what, if any, cost-conscious livestock best management practices and nonlethal wolf depredation controls are needed to prevent future wolf depredation. Any best management practices recommended by the county extension agent must be consistent with the best management practices developed by the commissioner of agriculture under section 3.737, subdivision 5.

Subd. 8. Shooting or trapping wolves to protect livestock, domestic animals, or pets in zone B. (a) Notwithstanding the provisions of subdivisions 1 and 4 to 7, and season and time of day restrictions in the game and fish laws, but subject to the remaining provisions of the game and fish laws, in zone B, a person may:

(1) shoot a wolf on land owned, leased, or managed by the person at any time to protect the person's livestock, domestic animals, or pets; or

(2) employ a predator controller certified under section 97B.671 to trap a wolf on land owned, leased, or managed by the person or on land within one mile of the land owned, leased, or managed by the person to protect the person's livestock, domestic animals, or pets.

(b) The person must report the wolf shot or trapped under this subdivision to a conservation officer as soon as practicable but no later than 48 hours after the wolf was shot or trapped. The wolf must be disposed of as prescribed by the commissioner.

Subd. 9. Open season. There shall be no open season for wolves until after the wolf is delisted under the federal Endangered Species Act of 1973. After that time, the commissioner may prescribe open seasons and restrictions for taking wolves but must provide opportunity for public comment.

Subd. 10. Release of wolf-dog hybrids and captive wolves. A person may not release a wolf-dog hybrid. A person may not release a captive wolf without a permit from the commissioner.

Subd. 11. Federal law. Notwithstanding the provisions of this section, a person may not take, harass, buy, sell, possess, transport, or ship wolves in violation of federal law.

Subd. 12. Definitions. (a) For purposes of this section, the terms used have the meanings given.

(b) "Guard animal" means a donkey, llama, dog, or other domestic animal specifically bred, trained, and used to protect livestock, domestic animals, or pets from wolf depredation.

(c) "Immediate threat" means the observed behavior of a wolf in the act of stalking, attacking, or killing livestock, a guard animal, or a domestic pet under the supervision of the owner. If a wolf is not observed stalking or attacking, the presence of a wolf feeding on an already dead animal whose death was not caused by wolves is not an immediate threat.

(d) "Zone B" means all that part of Minnesota south and west of a line beginning on state Trunk Highway No. 48 at the eastern boundary of the state; thence westerly along state Trunk Highway No. 48 to Interstate Highway No. 35; thence northerly on Interstate Highway No. 35 to state Highway No. 23; thence west one-half mile on state Highway No. 23 to state Trunk Highway No. 18; thence westerly along state Trunk Highway No. 18 to state Trunk Highway No. 65; thence northerly on state Trunk Highway No. 65 to state Trunk Highway No. 210; thence westerly along state Trunk Highway No. 210 to state Trunk Highway No. 6; thence northerly on state Trunk Highway No. 6 to Emily; thence westerly along County State-Aid Highway No. 1, Crow Wing County, to County State-Aid Highway No. 2, Cass County; thence westerly along County State-Aid Highway No. 2 to Pine River; thence northwesterly along state Trunk Highway No. 371 to Backus; thence westerly along state Trunk Highway No. 87 to U.S. Highway No. 71; thence northerly along U.S. Highway No. 71 to state Trunk Highway No. 200; thence northwesterly along state Trunk Highway No. 200 to County State-Aid Highway No. 2, Clearwater County; thence northerly along County State-Aid Highway No. 2 to Shevlin; thence along U.S. Highway No. 2 to Bagley; thence northerly along state Trunk Highway No. 92 to Gully; thence northerly along County State-Aid Highway No. 2, Polk County, to County State-Aid Highway No. 27, Pennington County; thence along County State-Aid Highway No. 27 to state Trunk Highway No. 1; thence easterly along state Trunk Highway No. 1 to County State-Aid Highway No. 28, Pennington County; thence northerly along County State-Aid Highway No. 28 to County State-Aid Highway No. 54, Marshall County; thence northerly along County State-Aid Highway No. 54 to Grygla; thence west and northerly along state Highway No. 89 to Roseau; thence northerly along state Trunk Highway No. 310 to the Canadian border.

History: 1986 c 386 art 2 s 51; 2000 c 463 s 15; 1Sp2011 c 2 art 5 s 51; 2012 c 277 art 1 s 64,90



Section 97B.646 — WOLF MANAGEMENT.

(a) The commissioner, in consultation with the commissioner of agriculture, shall adopt a wolf management plan that includes goals to ensure the long-term survival of the wolf in Minnesota, to reduce conflicts between wolves and humans, to minimize depredation of livestock and domestic pets, and to manage the ecological impact of wolves on prey species and other predators.

(b) The commissioner shall compile a list that is updated quarterly on known wolf deaths, based on reporting by conservation officers. The list must specify the date and location of each wolf death and must be available on the department Web site.

History: 2000 c 463 s 16; 2012 c 277 art 1 s 90; 2014 c 290 s 48



Section 97B.647 — TAKING WOLVES.

Subdivision 1. License required. Except as provided under section 97B.645 or 97B.671, a person may not take a wolf without a wolf-hunting or wolf-trapping license.

Subd. 2. Open seasons. Wolves may be taken with legal firearms, with bow and arrow, and by trapping. The open season to take wolves with firearms begins each year on the same day as the opening of the firearms deer-hunting season. The commissioner may by rule prescribe the open seasons for wolves according to this subdivision.

Subd. 3. Open areas. The commissioner may by rule designate areas where wolves may be taken.

Subd. 4. Daily and possession limits. The commissioner may establish by rule the daily and possession limits for wolves.

Subd. 5. Limit on number of hunters and trappers. The commissioner may by rule limit the number of persons that may hunt or trap wolves in an area, if it is necessary to prevent an overharvest or improve the distribution of hunters and trappers. The commissioner shall establish a method, including a drawing, to impartially select the hunters and trappers for an area.

Subd. 6. Application for license. An application for a wolf-hunting or wolf-trapping license must be made in a manner provided by the commissioner and accompanied by a $4 application fee and proof that the applicant holds a current or previous year hunting license. The $4 application fee shall be credited to the wolf management and monitoring account and appropriated to the commissioner to pay for costs associated with conducting the wolf license drawing and wolf management. A person may not make more than one application for each season as prescribed by the commissioner. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 7. Quotas. The commissioner may by rule set an annual quota for the number of wolves that can be taken by hunting and trapping. The commissioner may establish a method to monitor harvest and close the season when the quota is reached. The commissioner shall reserve a portion of the annual quota for the trapping season.

History: 2012 c 277 art 1 s 65



Section 97B.648 — WOLVES; UNLAWFUL TAKING; PENALTY.

A person who unlawfully takes, transports, or possesses a wolf in violation of the game and fish laws, and has one or more prior convictions involving the taking of wolves, is liable for a civil penalty equal to the restitution value for the wolf.

History: 2014 c 290 s 45



Section 97B.651 — UNPROTECTED MAMMALS AND BIRDS.

Subdivision 1. Taking unprotected mammals and birds. Mammals that are unprotected wild animals and unprotected birds may be taken at any time and in any manner, except with artificial lights, or by using a motor vehicle in violation of section 97B.091. Poison may not be used to take unprotected mammals or unprotected birds unless the safety of humans and domestic livestock is ensured. Unprotected mammals and unprotected birds may be possessed, bought, sold, or transported in any quantity, except importation or exportation is restricted as provided in subdivision 2.

Subd. 2. Importing and exporting live coyotes. A person may not export a live coyote out of the state or import a live coyote into the state unless authorized under a permit from the commissioner.

History: 1986 c 386 art 2 s 52; 2002 c 323 s 11; 2009 c 176 art 2 s 47



Section 97B.655 — TAKING ANIMALS CAUSING DAMAGE.

Subdivision 1. Owners and occupants may take certain animals. A person may take mink, squirrel, rabbit, hare, raccoon, bobcat, fox, opossum, muskrat, or beaver on land owned or occupied by the person where the animal is causing damage. The person may take the animal without a license and in any manner except by poison, or artificial lights in the closed season. Raccoons may be taken under this subdivision with artificial lights during open season. A person that kills mink, raccoon, bobcat, fox, opossum, muskrat, or beaver under this subdivision must notify a conservation officer or employee of the Fish and Wildlife Division within 24 hours after the animal is killed.

Subd. 2. Special permit for taking protected wild animals. The commissioner may issue special permits under section 97A.401, subdivision 5, to take protected wild animals that are damaging property or to remove or destroy their dens, nests, houses, or dams.

History: 1986 c 386 art 2 s 53; 1987 c 149 art 1 s 50; 1989 c 287 s 5; 1997 c 226 s 33; 2002 c 323 s 12; 2005 c 146 s 36; 1Sp2005 c 1 art 2 s 113; 2014 c 290 s 49



Section 97B.657 — TAKING WILD ANIMALS TO PROTECT PUBLIC SAFETY.

A licensed peace officer may, at any time, take any protected wild animal that is posing an immediate threat to public safety. A peace officer who destroys a protected wild animal under this section must protect all evidence and report the taking to a conservation officer as soon as practicable, but no later than 48 hours after the animal is destroyed.

History: 2009 c 176 art 1 s 22



Section 97B.661 — REMOVAL OF BEAVER FROM STATE LANDS.

The commissioner may remove beaver at state expense from state land if the county board where the land is located adopts a resolution requesting the removal.

History: 1986 c 386 art 2 s 54



Section 97B.665 — BEAVER DAMS; THREATS TO SAFETY OR PROPERTY.

Subdivision 1. [Repealed, 2010 c 361 art 4 s 83]

Subd. 2. Petition to district court. If a beaver dam causes a threat to personal safety or a serious threat to damage property, a person may petition the district court for relief. The court may order the owners of private property where beaver dams are located to take action to reduce the threat. A permit is not required for an action ordered by the court. The action may include destruction or alteration of beaver dams and removal of beaver. This subdivision does not apply to state parks, state game refuges, and federal game refuges.

History: 1986 c 386 art 2 s 55; 2010 c 361 art 4 s 47



Section 97B.667 — REMOVAL OF BEAVERS, BEAVER DAMS, AND LODGES BY ROAD AUTHORITIES AND LOCAL GOVERNMENT UNITS.

Subdivision 1. Road authorities. (a) When a drainage watercourse is impaired by a beaver dam and the water damages or threatens to damage a public road, the road authority, as defined in section 160.02, subdivision 25, may remove the impairment and any associated beaver lodge within 300 feet of the road.

(b) The road authority may kill beaver associated with the lodge or damage in any manner, except by poison or artificial lights.

(c) The road authority may arrange to have killed any beaver associated with the lodge by trapping through a third-party contract or under subdivision 4.

Subd. 2. Local government units. (a) Local government units may, as provided in this section, kill or arrange to have killed beaver that are causing damage, including damage to silvicultural projects and drainage ditches, on property owned or managed by the local government unit. Removal or destruction of any associated beaver lodge is subject to section 97A.401, subdivision 5.

(b) The local government unit may kill beaver associated with the lodge or damage in any manner, except by poison or artificial lights.

(c) The local government unit may arrange to have killed any beaver associated with the lodge or damage by trapping through a third-party contract or under subdivision 4.

Subd. 3. Permits and notice; requirements. (a) Before killing or arranging to kill a beaver under this section, the road authority or local government unit must contact a conservation officer for a special beaver permit. The conservation officer must issue the permit for any beaver subject to this section.

(b) A road authority or local government unit that kills or arranges to have killed a beaver under this section must notify a conservation officer or employee of the Fish and Wildlife Division within ten days after the animal is killed.

Subd. 4. Local beaver control programs. A road authority or local government unit may, after consultation with the Fish and Wildlife Division, implement a local beaver control program designed to reduce the number of incidents of beaver:

(1) interfering with or damaging a public road; or

(2) causing damage, including damage to silvicultural projects and drainage ditches, on property owned or managed by the local government unit.

The local control program may include the offering of a bounty for the lawful taking of beaver.

History: 1994 c 623 art 1 s 33; 1997 c 216 s 84; 1Sp2011 c 2 art 5 s 52; 2012 c 277 art 1 s 66; 2014 c 290 s 50,51



Section 97B.668 — GAME BIRDS CAUSING DAMAGE.

Notwithstanding sections 97B.091 and 97B.805, subdivisions 1 and 2, a person or agent of that person on lands and nonpublic waters owned or operated by the person may nonlethally scare, haze, chase, or harass game birds that are causing property damage or to protect a disease risk at any time or place that a hunting season for the game birds is not open. This section does not apply to public waters as defined under section 103G.005, subdivision 15. This section does not apply to migratory waterfowl on nests and other federally protected game birds on nests, except ducks and geese on nests when a permit is obtained under section 97A.401.

History: 2014 c 290 s 52; 1Sp2015 c 4 art 4 s 70



Section 97B.671 — PREDATOR-CONTROL PROGRAM.

Subdivision 1. Authorization to take predators. If the commissioner determines that predators are damaging domestic or wild animals and further damage can be prevented, the commissioner shall authorize the taking of the predators by predator controllers. The commissioner shall define the area where the predators may be taken, the objectives to be achieved, procedures for notifying predator controllers, payments to be made, the methods to be used, and when the predator control shall cease.

Subd. 2. Certification of predator controllers. (a) The commissioner shall certify a person as a predator controller if the person has not violated a provision of this section and meets qualifications of experience, ability, and reliability. The commissioner shall establish application procedures, prescribe forms, and maintain a list of predator controllers. The application procedures must include reports from conservation officers and other department field personnel as to the ability and reliability of the applicants.

(b) The commissioner may revoke a certification if the predator controller violates a provision of sections 97B.601 to 97B.671 or 97B.901 to 97B.945 or a rule of the commissioner relating to fur-bearing animals.

Subd. 3. Predator-control payments. The commissioner shall pay a predator controller the amount the commissioner determines by written order published in the State Register for each coyote and fox taken. The commissioner may require the predator controller to submit proof of the taking and a signed statement concerning the predators taken. The fees are not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply.

Subd. 4. Wolf control. (a) The commissioner shall provide a wolf-control training program for certified predator controllers participating in wolf control.

(b) After the wolf is delisted under the federal Endangered Species Act of 1973, in zone B, as defined under section 97B.645, subdivision 12, if the commissioner, after considering recommendations from an extension agent or conservation officer, has verified that livestock, domestic animals, or pets were destroyed by a wolf within the previous five years, and if the livestock, domestic animal, or pet owner requests wolf control, the commissioner shall open a predator-control area for wolves.

(c) After the wolf is delisted under the federal Endangered Species Act of 1973, in zone A, as defined under paragraph (g), if the commissioner, after considering recommendations from an extension agent or conservation officer, verifies that livestock, domestic animals, or pets were destroyed by a wolf, and if the livestock, domestic animal, or pet owner requests wolf control, the commissioner shall open a predator-control area for wolves for up to 60 days.

(d) A predator-control area opened for wolves may not exceed a one-mile radius surrounding the damage site.

(e) The commissioner shall pay a certified wolf predator controller the amount the commissioner determines by written order published in the State Register for each wolf taken. The certified wolf predator controller must dispose of unsalvageable remains as directed by the commissioner. All salvageable wolf remains must be surrendered to the commissioner. The fees are not subject to the rulemaking provisions of chapter 14, and section 14.386 does not apply.

(f) The commissioner may, in consultation with the commissioner of agriculture, develop a cooperative agreement for wolf-control activities with the United States Department of Agriculture. The cooperative agreement activities may include, but not be limited to, wolf control, training for state predator controllers, and control monitoring and record keeping.

(g) For the purposes of this subdivision, "zone A" means that portion of the state lying outside of zone B, as defined under section 97B.645, subdivision 12.

History: 1986 c 386 art 2 s 56; 1993 c 231 s 39,40; 2000 c 463 s 17,18; 2012 c 277 art 1 s 67,68



Section 97B.701 — PROTECTED BIRDS.

Subdivision 1. Taking of birds, nests, and eggs must be authorized. Protected birds, their nests, and their eggs may be taken only as authorized under the game and fish laws.

Subd. 2. Prohibited methods of taking. A person may not take protected birds:

(1) with a trap, net, or snare;

(2) using bird lime;

(3) with a swivel or set gun;

(4) by dragging a rope, wire, or other device across a field; or

(5) by using fire.

Subd. 3. Recapture of released bobwhite quail. Released bobwhite quail may be recaptured without a license. In Houston, Fillmore, and Winona Counties, this subdivision applies only to birds that are banded or otherwise marked.

Subd. 4. Great horned owl. A person who is authorized to take a great horned owl under a federal permit does not need a state permit to take a great horned owl.

History: 1986 c 386 art 2 s 57; 1987 c 149 art 1 s 51; 1994 c 623 art 1 s 34; 2005 c 104 s 2



Section 97B.705 — RESTRICTIONS ON TRAPPING BIRDS.

(a) Except as provided in this section, a person may not take a bird with a steel jaw leg-hold trap mounted on a pole, post, tree stump, or other perch more than three feet above the ground.

(b) A person that has a permit to take great horned owls issued under United States Code, title 16, section 704, may trap great horned owls from April 1 to October 15 if the person has a game farm license or is the owner or operator of a poultry farm. The trap must be a padded jaw trap mounted at a height so that the trapped owl may rest on the ground. The trap must be tended at least twice daily. Uninjured birds shall be released alive and injured birds shall receive appropriate veterinary treatment.

History: 1986 c 386 art 2 s 58; 1995 c 188 s 1



Section 97B.715 — PHEASANTS.

Subdivision 1. Stamp required. (a) Except as provided in paragraph (b) or section 97A.405, subdivision 2, a person required to possess a small-game license may not hunt pheasants without a pheasant stamp validation.

(b) The following persons are exempt from this subdivision:

(1) residents and nonresidents under age 18 and residents over age 65;

(2) persons hunting on licensed commercial shooting preserves;

(3) resident disabled veterans with a license issued under section 97A.441, subdivision 6a; and

(4) residents and nonresidents hunting on licenses issued under section 97A.475, subdivision 2, clause (18); or 3, paragraph (a), clause (14).

Subd. 2. [Repealed, 2014 c 290 s 70]

Subd. 3. Hunting hours. A person may not take pheasants between the evening time that the commissioner establishes by rule and 9:00 a.m.

History: 1986 c 386 art 2 s 60; 1988 c 588 s 7; 1991 c 259 s 23; 1997 c 216 s 85; 2002 c 323 s 13; 2007 c 57 art 1 s 99; 2012 c 277 art 2 s 30,38



Section 97B.716 — PRAIRIE CHICKENS.

Subdivision 1. License required. A person may not take a prairie chicken without a prairie-chicken license.

Subd. 2. Tagging and registration. The commissioner may by rule prescribe requirements for the tagging and registration of prairie chickens.

Subd. 3. Limited number of prairie-chicken hunters. The commissioner may establish a method, including a drawing, to impartially select persons eligible to take prairie chickens in an area. Preference must be given to persons who have previously applied in the general selection but have not been selected.

History: 2002 c 351 s 19



Section 97B.721 — LICENSE REQUIRED TO TAKE TURKEY; TAGGING AND REGISTRATION REQUIREMENTS.

(a) Except as provided in paragraph (b) or section 97A.405, subdivision 2, a person may not take a turkey without possessing a turkey license.

(b) An unlicensed adult age 18 or older may assist a licensed wild-turkey hunter. The unlicensed adult may not shoot or possess a firearm or bow while assisting a hunter under this paragraph and may not charge a fee for the assistance.

(c) The commissioner may by rule prescribe requirements for the tagging and registration of turkeys.

History: 1986 c 386 art 2 s 61; 1991 c 254 art 2 s 35; 1993 c 231 s 43; 1996 c 364 s 6; 1997 c 216 s 86; 1Sp2001 c 2 s 118; 2004 c 215 s 26; 2004 c 255 s 38; 2008 c 368 art 2 s 58



Section 97B.722 — POSSESSION OF FIREARMS; HUNTING TURKEY.

(a) While afield hunting turkeys, licensees may not have in possession or control any firearm or bow and arrow except those defined as legal for taking turkeys in rules adopted by the commissioner.

(b) Paragraph (a) does not apply to a person carrying a handgun in compliance with section 624.714.

History: 1Sp2015 c 4 art 5 s 26



Section 97B.723 — COMMISSIONER MAY LIMIT NUMBER OF TURKEY HUNTERS.

The commissioner may establish a method, including a drawing, to impartially select persons eligible to take turkeys in an area. Preference must be given to persons that have previously applied in the general selection but have not been selected.

History: 1989 c 29 s 1



Section 97B.725 — GUIDING HUNTERS.

A person may not guide turkey hunters for compensation.

History: 1986 c 386 art 2 s 62; 2005 c 146 s 38



Section 97B.731 — MIGRATORY BIRDS.

Subdivision 1. Migratory game birds. (a) Migratory game birds may be taken and possessed. A person may not take, buy, sell, possess, transport, or ship migratory game birds in violation of federal law.

(b) The commissioner shall prescribe seasons, limits, and areas for migratory birds in accordance with federal law.

Subd. 2. [Repealed, 2004 c 215 s 38]

Subd. 3. Crow season. The commissioner shall prescribe a 124-day open season and restrictions for taking crows. The open season may not be shorter than the maximum season allowed under federal law. The remainder of the year crows may be taken as allowed by federal law.

History: 1986 c 386 art 2 s 63; 1988 c 588 s 8; 1991 c 259 s 20; 1Sp1995 c 1 s 30; 2014 c 290 s 53



Section 97B.801 — MINNESOTA MIGRATORY-WATERFOWL STAMP REQUIRED.

(a) Except as provided in this section or section 97A.405, subdivision 2, a person required to possess a small-game license may not take migratory waterfowl without a migratory-waterfowl stamp validation.

(b) Residents under age 18 or over age 65; resident disabled veterans with a license issued under section 97A.441, subdivision 6a; and persons hunting on their own property are not required to possess a stamp validation under this section.

(c) Residents and nonresidents with licenses issued under section 97A.475, subdivision 2, clause (18); or 3, paragraph (a), clause (14), are not required to possess a stamp validation under this section.

History: 1986 c 386 art 2 s 64; 1997 c 216 s 87; 2002 c 323 s 14; 2007 c 57 art 1 s 100; 2012 c 277 art 2 s 31,38



Section 97B.802 — SPECIAL CANADA-GOOSE SEASON; LICENSE REQUIRED.

Except as provided in this section, a person required to possess a small-game license may not take Canada geese during a special season without a valid special-season Canada-goose license in possession. Residents under age 18 or over age 65 and persons hunting on their own property are not required to possess the license.

History: 1997 c 226 s 34



Section 97B.805 — RESTRICTIONS ON METHOD OF TAKING WATERFOWL ON WATER.

Subdivision 1. Hunter must be concealed. (a) A person may not take migratory waterfowl, coots, or rails in open water unless the person is:

(1) within a natural growth of vegetation sufficient to partially conceal the person or boat;

(2) on a river or stream that is not more than 100 yards in width;

(3) pursuing or shooting wounded birds; or

(4) in areas specifically designated for such taking by the commissioner by rule.

(b) A person may not take migratory waterfowl, coots, or rails in public waters from a permanent artificial blind or sink box.

Subd. 2. Restrictions on watercraft. (a) A person using watercraft to take migratory waterfowl must comply with subdivision 1.

(b) Migratory waterfowl may be taken from a watercraft propelled by motor or sails only if the watercraft has stopped and the motor is shut off and the sails are furled.

(c) Migratory waterfowl may be taken from a floating watercraft if the craft is drifting, beached, moored, resting at anchor, or is being propelled by paddle, oars, or pole.

Subd. 3. Unattended boats. During the open season for waterfowl, a person may not leave an unattended boat used for hunting waterfowl in public waters between sunset and one hour before sunrise, unless the boat is adjacent to private land under the control of the person and the water does not contain a natural growth of vegetation sufficient to partially conceal a hunter or a boat.

History: 1986 c 386 art 2 s 65; 2005 c 146 s 40; 2012 c 277 art 1 s 70



Section 97B.811 — DECOYS AND BLINDS ON PUBLIC LANDS AND WATERS.

Subdivision 1. Blinds and decoys prohibited before season. A person may not erect a blind or place decoys in public waters or on public land more than one hour before the open season for waterfowl.

Subd. 2. Hours for placing decoys. Except as provided in subdivisions 3 and 4, a person may not place decoys in public waters or on public lands more than two hours before lawful shooting hours for waterfowl.

Subd. 3. Restrictions on leaving decoys unattended. During the open season for waterfowl, a person may not leave decoys in public waters between sunset and two hours before lawful shooting hours or leave decoys unattended during other times for more than three consecutive hours unless:

(1) the decoys are in waters adjacent to private land under the control of the hunter; and

(2) there is not natural vegetation growing in water sufficient to partially conceal a hunter.

Subd. 4. Decoys that are navigational hazard prohibited. A person may not leave decoys in public waters between sunset and one hour before lawful shooting hours if the decoys constitute a navigational hazard.

Subd. 4a. Restrictions on certain motorized decoys. From the opening day of the duck season through the Saturday nearest October 8, a person may not use a motorized decoy, or other motorized device designed to attract migratory waterfowl. During the remainder of the duck season, the commissioner may, by rule, designate all or any portion of a wetland or lake closed to the use of motorized decoys or motorized devices designed to attract migratory waterfowl. On water bodies and lands fully contained within wildlife management area boundaries, a person may not use motorized decoys or motorized devices designed to attract migratory waterfowl at any time during the duck season.

Subd. 5. Rules governing blinds. The commissioner may adopt rules for the use of blinds on public lands and public waters.

History: 1986 c 386 art 2 s 66; 1988 c 587 s 2; 1988 c 677 s 2; 1993 c 231 s 44; 2002 c 351 s 20; 2005 c 146 s 41,42; 2009 c 176 art 2 s 48,49



Section 97B.901 — REGISTRATION AND TAGGING OF FUR-BEARING ANIMALS.

(a) The commissioner may, by rule, require persons taking, possessing, and transporting fur-bearing animals to tag the animals. The commissioner shall prescribe the manner of issuance and the type of tag, which must show the year of issuance. The commissioner shall issue the tag, without a fee, upon request.

(b) The pelt of each bobcat, fisher, pine marten, otter, and wolf must be presented, by the person taking it, to a state wildlife manager designee for registration before the pelt is sold and before the pelt is transported out of the state, but in no event more than 48 hours after the season closes for the species.

(c) The whole carcass of each wolf, with the pelt removed, must be presented by the person taking it to a state wildlife manager designee for registration before the pelt is sold and before the pelt is transported out of the state, but in no event more than 48 hours after the season closes. The commissioner may require that the entire carcass or samples from the carcass be surrendered to the state wildlife manager designee.

History: 1986 c 386 art 2 s 67; 1991 c 259 s 23; 1993 c 269 s 20; 2001 c 206 s 3; 2004 c 215 s 27; 2012 c 277 art 1 s 71



Section 97B.903 — USE OF BODY-GRIPPING TRAPS.

A person may not set, place, or operate, except as a waterset, a body-gripping or conibear-type trap on public lands and waters that has a maximum jaw opening when set greater than 6-1/2 inches and less than 7-1/2 inches measured from the inside edges of the body-gripping portions of the jaws, unless:

(1) the trap is in a baited or unbaited enclosure and the trap trigger is recessed seven inches or more from the top and frontmost portion of the open end of the enclosure;

(2) no bait, lure, or other attractant is placed within 20 feet of the trap; or

(3) the trap is elevated at least three feet above the surface of the ground or snowpack.

History: 2012 c 277 art 1 s 72



Section 97B.905 — FUR DEALER'S LICENSES.

Subdivision 1. License requirement. (a) A person may not buy or sell raw furs without a fur-buying-and-selling license, except:

(1) a taxidermist licensed under section 97A.475, subdivision 19, and a fur manufacturer are not required to have a license to buy raw furs from a person with fur-buying-and-selling licenses; and

(2) a person lawfully entitled to take fur-bearing animals is not required to have a license to sell raw furs to a person with a fur-buying-and-selling license.

(b) An employee, partner, or officer buying or selling only for a raw fur dealer licensee at an established place of business licensed under section 97A.475, subdivision 21, paragraph (a), may obtain a supplemental license under section 97A.475, subdivision 21, paragraph (b).

Subd. 2. Nonresident license. A nonresident must obtain a license under section 97A.475, subdivision 22, to buy or sell raw furs within the state, except a license is not required to buy from a person licensed under section 97A.475, subdivision 21.

Subd. 3. Bond required for fur-buyer-license applicants. Applicants for a raw-fur-dealer's license must, at the time of application for the license, furnish a corporate surety bond in favor of the state for $1,000 payable upon violation of the game and fish laws.

History: 1986 c 386 art 2 s 68; 1989 c 287 s 6; 1994 c 623 art 1 s 37



Section 97B.9251 — BEAVER SEASON.

The commissioner may establish open seasons and restrictions for taking beaver from 9:00 a.m. on the Saturday nearest October 26 in the North Zone and from 9:00 a.m. on the Saturday nearest October 30 in the South Zone. The seasons shall be open until May 15.

History: 1Sp2015 c 4 art 5 s 27



Section 97B.926 — PINE MARTEN AND FISHER ZONE.

Where a combined pine marten and fisher trapping zone exists, the commissioner must provide an option of a combined limit of fisher and marten.

History: 1997 c 226 s 35



Section 97B.928 — IDENTIFICATION OF TRAPS AND SNARES.

Subdivision 1. Information required. (a) A person may not set or place a trap or snare, other than on property owned or occupied by the person, unless the following information is affixed to the trap or snare in a manner that ensures that the information remains legible while the trap or snare is on the lands or waters:

(1) the number and state of the person's driver's license;

(2) the person's Minnesota identification card number;

(3) the person's name and mailing address; or

(4) the license identification number issued by the Department of Natural Resources.

(b) The commissioner may not prescribe additional requirements for identification of traps or snares.

(c) Until March 1, 2013, the driver's license number under paragraph (a), clause (1), may be the person's previously issued Minnesota driver's license number.

Subd. 2. Provisions not to apply. From April 1 to August 31, the trap identification provisions of subdivision 1 do not apply to traps set for the taking of unprotected wild animals.

Subd. 3. Penalty. A person who violates subdivision 1, paragraph (a), is guilty of a petty misdemeanor.

History: 1993 c 231 s 45; 2007 c 131 art 1 s 46



Section 97B.931 — TENDING TRAPS.

Subdivision 1. Restrictions. A person may not tend a trap set for wild animals between 10:00 p.m. and 5:00 a.m. Between 5:00 a.m. and 10:00 p.m. a person on foot may use a portable artificial light to tend traps. While using a light in the field, the person may not possess or use a firearm other than a handgun or rifle capable of firing only rimfire cartridges of .17 or .22 caliber including .22 magnum.

Subd. 2. Body-gripping traps. A body-gripping, conibear-type trap need not be tended more frequently than once every third calendar day.

History: 1986 c 386 art 2 s 73; 1987 c 131 s 3; 1994 c 623 art 1 s 38; 1Sp1995 c 1 s 31; 2009 c 176 art 2 s 50



Section 97B.941 — TAMPERING WITH TRAPS.

A person may not remove or tamper with a trap legally set to take fur-bearing animals or unprotected wild animals without authorization. Authorized persons include the commissioner and the owner or lessee of the land where the trap is located.

History: 1986 c 386 art 2 s 75



Section 97B.945 — SETTING OF TRAPS NEAR WATER RESTRICTED.

A person may not set a trap within 50 feet of any water other than temporary surface water within 30 days before the open season for mink and muskrat without a special permit by the commissioner.

History: 1986 c 386 art 2 s 76; 1987 c 131 s 4



Section 97B.951 — USE OF SNARES TO TAKE UNPROTECTED MAMMALS.

A snare set for an unprotected mammal may not be left in place after March 31 except as authorized by the commissioner for the predator-control program under section 97B.671.

History: 1993 c 231 s 46






Chapter 97C — FISHING

Section 97C.001 — EXPERIMENTAL WATERS.

Subdivision 1. Definition; designation. (a) Experimental waters are lakes and streams where special regulations are used and evaluated to meet a specific fisheries objective.

(b) The commissioner may designate any waters of the state having free access to the public as experimental waters. The designated experimental waters may not exceed 200 lakes and 50 streams at one time. For all experimental waters, the commissioner shall develop an evaluation plan and specify a termination date. On the termination date, the commissioner shall vacate or extend the experimental waters designation, or designate the experimental waters as special management waters under section 97C.005. The commissioner shall by rule establish methods and criteria for public initiation of experimental waters designation and for public participation in the evaluation of the waters designated.

(c) Designation of experimental waters under this section is not subject to chapter 14.

Subd. 2. Public notice and meeting. (a) Before the commissioner designates, or vacates or extends the designation of, experimental waters, a public meeting must be held in the county where the largest portion of the waters is located.

(b) At least 90 days before the public meeting and during the open angling season for fish the taking of which is, or is proposed to be, regulated under subdivision 3 on the waters under consideration, notice of the proposed designation, vacation, or extension must be posted at publicly maintained access points on the water.

(c) Before the public meeting, notice of the meeting must be published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the proposed experimental waters are located. The notice must be published at least once between 30 and 60 days before the meeting, and at least once between seven and 30 days before the meeting.

(d) The notices required in this subdivision must summarize the proposed action, invite public comment, and specify a deadline for the receipt of public comments. The commissioner shall mail a copy of each required notice to persons who have registered their names with the commissioner for this purpose. The commissioner shall consider any public comments received in making a final decision.

(e) If a water to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

Subd. 3. Seasons, limits, and other requirements. The commissioner may, in accordance with the procedures in subdivision 2 or by rule under chapter 14, establish open seasons, limits, methods, and other requirements for taking fish on experimental waters.

History: 1985 c 248 s 70; 1986 c 386 art 3 s 1; 1992 c 462 s 15; 2000 c 473 s 12



Section 97C.005 — SPECIAL MANAGEMENT WATERS.

Subdivision 1. Definition; designation. (a) Special management waters are waters that:

(1) have been subject to special regulations that have been evaluated and proven effective under an experimental waters designation under section 97C.001; or

(2) are classified by the commissioner for primary use as trophy lakes, family fishing lakes, designated trout lakes, designated trout streams, special species management lakes, and other designated uses.

(b) The commissioner may designate any waters of the state, including experimental waters, as special management waters. The commissioner shall by rule establish methods and criteria for public participation in the evaluation and designation of waters as special management waters.

(c) Designation of special management waters under this section is not subject to chapter 14.

Subd. 2. Public notice and meeting. (a) Before the commissioner designates special management waters, public comment must be received and, for waters other than those proposed to be designated as trout streams or trout lakes, a public meeting must be held in the county where the largest portion of the waters is located.

(b) For waters previously designated as experimental waters, a proposed change in status to special management waters must be announced before the public meeting by notice published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the waters are located. The notice must be published at least once between 30 and 60 days before the public meeting, and at least once between seven and 30 days before the meeting. If a water proposed to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

(c) For proposed special management waters, other than designated trout lakes and designated trout streams, that were not previously designated as experimental waters, notice of the proposed designation must be given as provided in this paragraph. The notice must be posted at publicly maintained access points at least 90 days before the public meeting and during the open angling season for fish the taking of which on the waters is proposed to be regulated under subdivision 3. Before the public meeting, notice of the meeting must be published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the proposed special management waters are located. The notice must be published at least once between 30 and 60 days before the meeting, and at least once between seven and 30 days before the meeting. If a water to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

(d) For waters proposed to be designated as trout streams or trout lakes, notice of the proposed designation must be published at least 90 days before the effective date of the designation in a news release issued by the commissioner and in a newspaper of general circulation in the area where the waters are located. In addition, all riparian owners along the waters must be notified at least 90 days before the effective date of the designation.

(e) The notices required in this subdivision must summarize the proposed action, invite public comment, and specify a deadline for the receipt of public comments. The commissioner shall mail a copy of each required notice to persons who have registered their names with the commissioner for this purpose. The commissioner shall consider any public comments received in making a final decision.

Subd. 3. Seasons, limits, and other rules. The commissioner may, in accordance with the procedures in subdivision 2, paragraphs (c) and (e), or by rule under chapter 14, establish open seasons, limits, methods, and other requirements for taking fish on special management waters. The commissioner may, by written order published in the State Register, amend daily, possession, or size limits to make midseason adjustments based on available harvest, angling pressure, and population data to manage the fisheries in the 1837 Ceded Territory in compliance with the court orders in Mille Lacs Band of Chippewa v. Minnesota, 119 S. Ct. 1187 (1999). The midseason adjustments in daily, possession, or size limits are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. Before the written order is effective, the commissioner shall attempt to notify persons or groups of persons affected by the written order by public announcement, posting, and other appropriate means as determined by the commissioner.

History: 1986 c 386 art 3 s 2; 1992 c 462 s 16; 1Sp2011 c 2 art 5 s 54



Section 97C.007 — NORTHERN PIKE EXPERIMENTAL AND SPECIAL MANAGEMENT WATERS.

The combined number of lakes designated for northern pike under sections 97C.001 and 97C.005 may not exceed 100 at one time. Until November 1, 2021, the designated lakes must be selected from the lakes identified in rules adopted under sections 97C.001 and 97C.005 with northern pike slot limits effective on January 1, 2011. A designation under this section must continue for at least ten years, at which time the commissioner shall determine, based on scientific studies, whether the designation should be discontinued.

History: 1Sp2011 c 2 art 5 s 55



Section 97C.02 — ACQUISITION OF CRITICAL AQUATIC HABITAT.

The commissioner shall acquire lands that are critical for fish and other aquatic life and that meet criteria described for aquatic management areas in section 86A.05, subdivision 14. The lands that are acquired may be developed to manage lakes, rivers, streams, and adjacent wetlands and lands for aquatic life, water quality, intrinsic biological value, public fishing, and other compatible outdoor recreational uses. The land may be acquired by gift, lease, easement, or purchase. The commissioner shall designate land acquired under this subdivision as aquatic management areas for the purposes of the outdoor recreation system.

History: 2000 c 495 s 40



Section 97C.021 — ANGLING RESTRICTED IN TROUT STREAMS.

A person may only take fish from a designated trout stream during the open season for trout in the stream.

History: 1986 c 386 art 3 s 5



Section 97C.025 — FISHING AND MOTORBOATS RESTRICTED IN CERTAIN AREAS.

(a) The commissioner may prohibit or restrict the taking of fish or the operation of motorboats by posting waters that:

(1) are designated as spawning beds or fish preserves;

(2) are being used by the commissioner for fisheries research or management activities; or

(3) are licensed by the commissioner as a private fish hatchery or aquatic farm under section 17.4984, subdivision 1, or 97C.211, subdivision 1.

An area may be posted under this paragraph if necessary to prevent excessive depletion of fish or interference with fisheries research or management activities or private fish hatchery or aquatic farm operations.

(b) The commissioner will consider the following criteria in determining if waters licensed under a private fish hatchery or aquatic farm should be posted under paragraph (a):

(1) the waters contain game fish brood stock that are vital to the private fish hatchery or aquatic farm operation;

(2) game fish are present in the licensed waters only as a result of aquaculture activities by the licensee; and

(3) no public access to the waters existed when the waters were first licensed.

(c) A private fish hatchery or aquatic farm licensee may not take fish or authorize others to take fish in licensed waters that are posted under paragraph (a), except as provided in section 17.4983, subdivision 3, and except that if waters are posted to allow the taking of fish under special restrictions, licensees and others who can legally access the waters may take fish under those special restrictions.

(d) Before March 1, 2003, riparian landowners adjacent to licensed waters on April 30, 2002, and riparian landowners who own land adjacent to waters licensed after April 30, 2002, on the date the waters become licensed waters, plus their children and grandchildren, may take two daily limits of fish per month under an angling license subject to the other limits and conditions in the game and fish laws.

(e) Except as provided in paragraphs (c), (d), and (f), a person may not take fish or operate a motorboat if prohibited by posting under paragraph (a).

(f) An owner of riparian land adjacent to an area posted under paragraph (a) may operate a motorboat through the area by the shortest direct route at a speed of not more than five miles per hour.

(g) Postings for water bodies designated under paragraph (a), clause (1), or being used for fisheries research or management under paragraph (a), clause (2), are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1986 c 386 art 3 s 6; 1993 c 231 s 47; 1Sp1995 c 1 s 32; 2002 c 351 s 21; 2006 c 281 art 2 s 42



Section 97C.035 — ENDANGERED FISH POPULATIONS.

Subdivision 1. Conditions. If the commissioner determines that fish are in danger of dying, or if waters will be restored with the use of piscicides, the commissioner may rescue the fish under subdivision 2 or allow taking of the fish under subdivision 3.

Subd. 2. Rescue of fish. If the commissioner rescues fish endangered by lack of oxygen in the winter, the fish may be transferred to other waters, sold, or otherwise disposed of.

Subd. 3. Taking of fish. (a) The commissioner may authorize residents to take fish:

(1) in any quantity;

(2) in any manner, except by use of seines, hoop nets, fyke nets, and explosives; and

(3) for personal use only, except rough fish may be sold.

(b) The commissioner may authorize the taking of fish by posting notice conspicuously along the shore of the waters and publishing a news release in a newspaper of general circulation in the area where the waters are located.

History: 1986 c 386 art 3 s 8; 1991 c 259 s 23; 1996 c 410 s 41; 1997 c 226 s 36



Section 97C.041 — COMMISSIONER MAY REMOVE ROUGH FISH AND CATFISH.

The commissioner may take rough fish, lake whitefish, and rainbow smelt with seines, nets, and other devices. The commissioner may also take catfish with seines, nets, and other devices on the Minnesota-Wisconsin boundary waters. The commissioner may hire or contract persons, or issue permits, to take the fish. The commissioner shall prescribe the manner of taking and disposal. The commissioner may award a contract under this section without competitive bidding. Before establishing the contractor's compensation, the commissioner must consider the qualifications of the contractor, including the contractor's equipment, knowledge of the waters, and ability to perform the work.

History: 1986 c 386 art 3 s 9; 2000 c 495 s 41



Section 97C.045 — REMOVAL OF ROUGH FISH FROM BOUNDARY WATERS.

The commissioner may enter into agreements with North Dakota, South Dakota, Wisconsin, and Iowa, relating to the removal of rough fish in boundary waters. The agreements may include:

(1) contracting to remove rough fish;

(2) inspection of the work;

(3) the division of proceeds; and

(4) regulating the taking of rough fish.

History: 1986 c 386 art 3 s 10



Section 97C.051 — SPECIAL PERMITS TO USE PISCICIDES.

Subdivision 1. Permit. (a) The commissioner may issue a special permit, without a fee, to apply piscicides to restore waters at the permittee's expense. The commissioner may by rule prescribe insurance requirements for permit applicants.

(b) A permit under this section may be issued to an individual, a group of riparian owners, or a lake improvement association. The permit may only be issued if all riparian owners have consented in writing.

Subd. 2. Taking of fish. The commissioner may set special open seasons, limits, and methods to take fish before the piscicides are applied. The commissioner must post the special provisions at or near the waters.

History: 1986 c 386 art 3 s 11; 1993 c 231 s 48



Section 97C.055 — DEAD FISH REMOVAL.

The commissioner shall remove and dispose of dead fish that accumulate in or upon the shores of public waters in quantities that are a public nuisance or are detrimental to game fish.

History: 1986 c 386 art 3 s 12



Section 97C.061 — DRAGGING WEIGHT OR ANCHOR THROUGH VEGETATION.

A person may not use a motorboat to drag an anchor or other weight through aquatic vegetation, except by commissioner's rule.

History: 1986 c 386 art 3 s 13; 1991 c 259 s 23



Section 97C.065 — POLLUTANTS IN WATERS.

A person may not dispose of any substance in state waters, or allow any substance to enter state waters, in quantities that injure or are detrimental to the propagation of wild animals or taint the flesh of wild animals. Each day of violation is a separate offense. An occurring or continuous violation is a public nuisance. An action may be brought by the attorney general to enjoin and abate nuisance upon request of the commissioner. This section does not apply to chemicals used for pest control for the general welfare of the public.

History: 1986 c 386 art 3 s 14



Section 97C.071 — PERMIT REQUIRED FOR STRUCTURE IN PUBLIC WATERS.

A person may not construct or maintain a dam or other obstruction, except a boat pier, in or over public waters without a permit from the commissioner. The commissioner may establish permit conditions for the construction or modification of a fishway around or over a dam or obstruction.

History: 1986 c 386 art 3 s 15



Section 97C.075 — FISH SCREENS IN FLOWING WATERS.

A person may not obstruct a creek, stream, or river to prevent the passage of fish with a rack or screen without the permission of the commissioner. The person that erected the obstruction, or the owner of the land where the obstruction is located, must immediately remove the obstruction upon order of the commissioner.

History: 1986 c 386 art 3 s 16



Section 97C.077 — FISH SCREENS IN LAKES.

Subdivision 1. Lake in single county. If all or a major part of a navigable lake is located within a single county and has been stocked with fish by the United States government, the county board, in order to maintain fish in the lake and prevent their escape from the lake, may erect and maintain screens at the inlets and outlets of the lake. The county board may appropriate from the county treasury money for the erection and maintenance of the screens.

Subd. 2. Lake in more than one county. If a lake is located in more than one county, the county boards of the affected counties may jointly provide for the erection and maintenance of screens. The expense of the screens and maintenance must be paid equally between the counties, and the county boards must appropriate money from the county treasury of their respective counties to pay the expenses of the screens and maintenance.

History: 1990 c 391 art 8 s 26



Section 97C.081 — FISHING CONTESTS.

Subdivision 1. Restrictions. A person may not conduct a fishing contest on waters except as provided in this section.

Subd. 2. [Repealed, 1Sp2011 c 2 art 5 s 70]

Subd. 3. Contests requiring a permit. (a) Unless subdivision 3a applies, a person must have a permit from the commissioner to conduct a fishing contest if:

(1) there are more than 25 boats for open water contests, more than 150 participants for ice fishing contests, or more than 100 participants for shore fishing contests;

(2) entry fees are more than $25 per person; or

(3) the contest is limited to trout species.

(b) The commissioner shall charge a fee for the permit that recovers the costs of issuing the permit and of monitoring the activities allowed by the permit. Notwithstanding section 16A.1283, the commissioner may, by written order published in the State Register, establish contest permit fees. The fees are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) The commissioner may require the applicant to furnish evidence of financial responsibility in the form of a surety bond or bank letter of credit in the amount of $25,000 if entry fees are over $25 per person, or total prizes are valued at more than $25,000, and if the applicant has either:

(1) not previously conducted a fishing contest requiring a permit under this subdivision; or

(2) ever failed to make required prize awards in a fishing contest conducted by the applicant.

(d) The permit fee for any individual contest may not exceed the following amounts:

(1) $60 for an open water contest not exceeding 50 boats and without off-site weigh-in;

(2) $200 for an open water contest with more than 50 boats and without off-site weigh-in;

(3) $250 for an open water contest not exceeding 50 boats with off-site weigh-in;

(4) $500 for an open water contest with more than 50 boats with off-site weigh-in; or

(5) $120 for an ice fishing contest with more than 150 participants.

Subd. 3a. Contests without a permit. A person may conduct a fishing contest without a permit from the commissioner if:

(1) the contest is not limited to specifically named waters;

(2) all the contest participants are age 18 years or under;

(3) the contest is limited to rough fish; or

(4) the total prize value is $500 or less.

Subd. 4. Restrictions. (a) The commissioner may by rule establish restrictions on fishing contests to protect fish and fish habitat, to restrict activities during high use periods, to restrict activities that affect research or management work, to restrict the number of boats, and for the safety of contest participants. The commissioner may require mandatory decontamination of boats participating in fishing contests on infested waters.

(b) By March 1, 2011, the commissioner shall develop a best practices certification program for fishing contest organizers to ensure the proper handling and release of fish.

Subd. 5. [Repealed, 2014 c 290 s 70]

Subd. 6. Permit application process. (a) Beginning August 1 each year, the commissioner shall accept permit applications for fishing contests to be held in the following year.

(b) If the number of permit applications received by the commissioner from August 1 through the last Friday in September exceeds the limits specified in subdivisions 7 and 8, the commissioner shall notify the affected applicants that their requested locations and time period are subject to a drawing. After notification, the commissioner shall allow the affected applicants a minimum of seven days to change the location or time period requested on their applications, provided that the change is not to a location or time period for which applications are already at or above the limits specified in subdivisions 7 and 8.

(c) After the applicants have been given at least seven days to change their applications, the commissioner shall conduct a drawing for all locations and time periods for which applications exceed limits. First preference in the drawings shall be given to applicants for established or traditional fishing contests, and second preference to applicants for contests that are not established as traditional fishing contests based on the number of times they have been unsuccessful in previous drawings. Except for applicants of established or traditional fishing contests, an applicant who is successful in a drawing loses all accumulated preference. "Established or traditional fishing contest" means a fishing contest that was issued permits in 1999 and 2000 or was issued permits four out of five years from 1996 to 2000 for the same lake and time period. Beginning with 2001, established or traditional fishing contests must continue to be conducted at least four out of five years for the same lake and time period to remain established or traditional.

(d) The commissioner has until November 7 to approve or deny permit applications that are submitted by 4:30 p.m. on the last Friday in September. The commissioner may approve a permit application that is received after 4:30 p.m. on the last Friday in September if approving the application would not result in exceeding the limits in subdivisions 7 and 8.

(e) The commissioner shall develop an online Web-based fishing contest permit application process.

Subd. 7. Weekend limitations. (a) On all waters 55,000 acres or less, the commissioner may ensure that each of the state's waters has at least two weekends per month with no permitted fishing contests.

(b) Unless otherwise authorized by the commissioner, permitted fishing contests that are conducted for more than one day may not include more than one weekend day from Memorial Day weekend through Labor Day weekend.

(c) The commissioner may not approve permits for fishing contests on a weekend with a fishing season opener if the contest targets a species for which the season is opening.

Subd. 8. Limits on number of fishing contests. The number of permitted fishing contests allowed each month on a water body shall not exceed the following limits:

(1) Lakes:

For boundary water lakes, the limits on the number of permitted fishing contests shall be determined based on the Minnesota acreage.

(2) Rivers:

Contest waters identified in the permit for Mississippi River pools are limited to no more than one lockage upstream and one lockage downstream from the pool where the contest access and weigh-in is located.

Contest waters for Lake St. Croix are bounded by the U.S. Highway 10 bridge at Prescott upstream to the Arcola Bar. Contest waters for the St. Croix River are bounded by the Arcola Bar upstream to the Wisconsin state line.

For all other rivers, no more than two contest permits, not to exceed four days combined, may be issued for any continuous segment of a river per month. Of the two contests permitted, only one shall be a large permitted fishing contest. Permits issued by the commissioner shall not exceed 60 continuous river miles.

Subd. 8a. Additional fishing contest permits. Notwithstanding the limits in subdivision 8, the commissioner may allow up to five additional permits each year for fishing contests on bodies of water that are 5,000 acres or more in size. No more than one additional contest may be permitted on one body of water in a single year. For additional fishing contests permitted under this subdivision, the fishing contest permit applicant must demonstrate to the commissioner that the contest will:

(1) provide economic benefits to the local area;

(2) promote public awareness of fishing and the state's resources; and

(3) conform to best management practices for the lake.

Subd. 9. Permit restrictions. (a) The commissioner may require fishing contest permittees to limit prefishing to week days only as a condition of a fishing contest permit. The commissioner may require proof from permittees that prefishing restrictions on the permit are communicated to fishing contest participants and enforced.

(b) The commissioner may require permit restrictions on the hours that a permitted fishing contest is conducted, including, but not limited to, starting and ending times.

(c) The commissioner may require permit restrictions on the number of parking spaces that may be used on a state-owned public water-access site. The commissioner may require proof from permittees that parking restrictions on the permit are communicated to fishing contest participants and enforced.

(d) To prevent undue mortality of released fish, the commissioner may require restrictions for off-site weigh-ins and live releases on a fishing contest permit or may deny permits requesting an off-site weigh-in or live release. The commissioner may allow for live release weigh-ins at public accesses.

(e) A person may not transfer a fishing contest permit to another person.

(f) Failure to comply with fishing contest permit restrictions may be considered grounds for denial of future permit applications.

Subd. 10. Definitions. For purposes of this section, the following terms have the meanings given:

(a) "Permitted fishing contest" means an open water fishing contest or ice fishing contest that requires a permit from the commissioner under subdivision 3.

(b) "Large permitted fishing contest" means an open water fishing contest with more than 50 boats or more than 100 participants that requires a permit from the commissioner under subdivision 3.

(c) "Participant" means a person who is taking part in a fishing contest.

(d) "Permitted fishing contest day" means a day on a water body where a permitted fishing contest is held. Two permitted fishing contests that are held on the same water body on the same day count as two permitted fishing contest days.

(e) "Off-site weigh-in" means a weigh-in of fish from a fishing contest at a location that is not adjacent to the waters listed on the fishing contest permit.

(f) "Prefishing" means fishing by participants of a permitted fishing contest prior to the scheduled dates of the contest on waters listed on the fishing contest permit.

History: 1986 c 386 art 3 s 17; 1991 c 259 s 23; 1993 c 231 s 49-51; 1993 c 269 s 25; 1Sp1995 c 1 s 33; 2000 c 473 s 13-19; 2002 c 351 s 22; 2006 c 281 art 2 s 43-46; 2007 c 57 art 1 s 101; 2009 c 176 art 2 s 51-55; 2011 c 107 s 51; 1Sp2011 c 2 art 5 s 56,57



Section 97C.085 — PERMIT REQUIRED FOR TAGGING FISH.

A person may not tag or otherwise mark a live fish for identification without a permit from the commissioner, except for special fish management tags as authorized under section 97A.551.

History: 1993 c 231 s 52; 1Sp2005 c 1 art 2 s 114



Section 97C.087 — SPECIAL FISH MANAGEMENT TAGS.

Subdivision 1. Tags to be issued. If the commissioner determines it is necessary to require that a species of fish be tagged with a special fish management tag, the commissioner shall prescribe, by rule, the species to be tagged, tagging procedures, and eligibility requirements.

Subd. 2. Application for tag. Application for special fish management tags must be accompanied by a $5, nonrefundable application fee for each tag. A person may not make more than one tag application each calendar year. If a person makes more than one application, the person is ineligible for a special fish management tag for that calendar year after determination by the commissioner, without a hearing.

History: 1Sp2005 c 1 art 2 s 115; 1Sp2011 c 2 art 5 s 58



Section 97C.201 — STATE FISH STOCKING PROHIBITED WITHOUT PUBLIC ACCESS.

The commissioner and state agencies may only stock fish in waters where there is public access. The commissioner may stock fish in any stream within privately owned lands where the public is granted free access to and use of the stream for fishing purposes.

History: 1986 c 386 art 3 s 18; 1986 c 424 s 2



Section 97C.203 — EXCHANGE OF FISH OR WILDLIFE RESOURCES; DISPOSAL OF STATE HATCHERY PRODUCTS.

(a) The commissioner shall dispose of fish hatchery products or exchange fish or wildlife resources only after they have been tested for certifiable diseases. The testing must have been completed within the 12 months preceding the disposal or exchange. Fish or wildlife resources subject to an exchange must have received a disease-free certification for those certifiable diseases not currently documented in Minnesota. Disease certification must be provided prior to accepting the fish or wildlife resource. When the fish or wildlife resource is not certified as disease-free, they may be stocked or transferred only into waters that already contain that disease.

(b) State hatchery products shall be disposed of according to the following order of priorities:

(1) distribution of fish eggs and fry to state hatcheries to hatch fry or raise fingerlings for stocking waters of the state for recreational fishing;

(2) transfer to other government agencies in exchange for fish or wildlife resources of equal value or private fish hatcheries in exchange for fish to be stocked in waters of the state for recreational fishing;

(3) sale to private fish hatcheries or licensed aquatic farms at a price not less than the fair wholesale market value, established as the average price charged at the state's private hatcheries and contiguous states per volume rates;

(4) transfer to other government agencies, colleges, or universities for cooperative fish management and research purposes; and

(5) sale of not more than $25 fair market value to any school, museum, or commercial enterprise for curriculum implementation, educational programs, public exhibition, or cooperative displays.

History: 1987 c 318 s 3; 1992 c 566 s 18; 1993 c 226 s 16; 1996 c 410 s 42; 2005 c 146 s 43; 2008 c 307 s 12



Section 97C.205 — TRANSPORTING AND STOCKING FISH.

(a) Except on the water body where taken, a person may not transport a live fish in a quantity of water sufficient to keep the fish alive, unless the fish:

(1) is being transported under an aquaculture license as authorized under sections 17.4985 and 17.4986;

(2) is being transported for a fishing contest weigh-in under section 97C.081;

(3) is a minnow being transported under section 97C.505 or 97C.515;

(4) is being transported by a commercial fishing license holder under section 97C.821; or

(5) is being transported as otherwise authorized in this section or as prescribed for certifiable diseases under sections 17.46 to 17.4999.

(b) The commissioner may adopt rules to allow and regulate:

(1) the transportation of fish and fish eggs; and

(2) the stocking of waters with fish or fish eggs.

(c) The commissioner must allow the possession of fish on special management or experimental waters to be prepared as a meal on the ice or on the shore of that water body if the fish:

(1) were lawfully taken;

(2) have been packaged by a licensed fish packer; and

(3) do not otherwise exceed the statewide possession limits.

(d) The commissioner shall prescribe rules designed to encourage local sporting organizations to propagate game fish by using rearing ponds. The rules must:

(1) prescribe methods to acquire brood stock for the ponds by seining public waters;

(2) allow the sporting organizations to own and use seines and other necessary equipment; and

(3) prescribe methods for stocking the fish in public waters that give priority to the needs of the community where the fish are reared and the desires of the organization operating the rearing pond.

(e) A person age 16 or under may, for purposes of display in a home aquarium, transport largemouth bass, smallmouth bass, yellow perch, rock bass, black crappie, white crappie, bluegill pumpkinseed, green sunfish, orange spotted sunfish, and black, yellow, and brown bullheads taken by angling, except as otherwise ordered by the commissioner upon documentation of an emergency fish disease in Minnesota waters, as defined in section 17.4982, subdivision 9. No more than four of each species may be transported at any one time, and any individual fish can be no longer than ten inches in total length. The commissioner may, by written order published in the State Register, prohibit transportation of live fish under this paragraph to help prevent spread of an emergency fish disease documented to occur in Minnesota waters. The order is exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1986 c 386 art 3 s 19; 1993 c 231 s 53; 1996 c 410 s 43; 2006 c 281 art 2 s 47; 2008 c 307 s 13; 2008 c 368 art 2 s 59; 1Sp2011 c 2 art 5 s 59



Section 97C.211 — PRIVATE FISH HATCHERIES.

Subdivision 1. License required. A person may not operate a private fish hatchery without a private fish hatchery license. A private fish hatchery is a facility for raising fish, including minnows, for sale, stocking waters, angling, or processing. A private fish hatchery license is valid for five years but must be renewed annually.

Subd. 2. Rules for operation. The commissioner shall prescribe rules that allow a person to maintain and operate a private fish hatchery to raise and dispose of fish. The commissioner shall establish and assess a fee to cover the cost of inspection and disease certification of private hatcheries.

Subd. 2a. Acquisition of fish. (a) A private fish hatchery may not obtain fish outside of the state unless the fish or the source of the fish are approved by the commissioner. The commissioner may apply more stringent requirements to fish or a source of fish from outside the state than are applied to fish and sources of fish from within the state. The commissioner must either approve or deny the acquisition within 30 days after receiving a written request for approval. Minnows acquired must be processed and not released into public waters, except as provided in section 97C.515, subdivision 4. A request may be for annual acquisition.

(b) If the commissioner denies approval, a written notice must be submitted to the applicant stating the reasons for the denial and the commissioner must:

(1) designate approved sources to obtain the desired fish or fish eggs; or

(2) sell the fish or fish eggs from state fish hatcheries at fair market value.

Subd. 3. Fishing license not required for persons to take fish. A person may take fish by angling without a fishing license at a licensed private fish hatchery or an artificial pool containing only fish purchased from a private fish hatchery, if the operator of the hatchery or pool furnishes each person catching fish a certificate prescribed by the commissioner. The certificate must state the number and species of the fish caught and other information as prescribed by the commissioner. A person without a fishing license may possess, ship, and transport within the state the fish caught in the same manner as fish taken by a resident with a fishing license.

Subd. 4. License required to take sucker eggs. A person may not take sucker eggs from public waters for a private fish hatchery without a license to do so.

Subd. 5. Price of game fish fry and eggs. The commissioner may sell or barter game fish fry or eggs for not less than the cost associated with the production of eggs or fry.

Subd. 6. Nonpublic records. Information on production, harvest, and sales of aquatic life by a private fish hatchery is nonpublic information.

History: 1986 c 386 art 3 s 20; 1987 c 318 s 5-7; 1987 c 404 s 134; 1988 c 588 s 11,12; 1997 c 226 s 37,38; 1Sp2011 c 2 art 5 s 60



Section 97C.215 — SPECIAL PERMITS FOR UNITED STATES AGENTS.

The commissioner may issue a special permit, without a fee, to an authorized agent of the United States to conduct fish culture operations, rescue work, and related fishery operations.

History: 1986 c 386 art 3 s 21



Section 97C.301 — LICENSE REQUIRED TO TAKE FISH.

Subdivision 1. Requirement. Unless exempted under section 97A.445, 97A.451, or 97A.465, subdivision 1, a person must have a license to take fish as provided in this section.

Subd. 2. Angling. A person may not take fish without an angling license.

Subd. 2a. Aquatic invasive species affirmation. (a) A nonresident license to take fish issued under section 97A.475, subdivision 7, includes aquatic invasive species affirmation as provided in section 84D.106.

(b) The aquatic invasive species affirmation portion of the license must be displayed with the signed nonresident license to take fish issued under section 97A.475, subdivision 7. The aquatic invasive species affirmation will be provided at the time of purchase of a new or duplicate nonresident license.

(c) If a license is purchased online, the aquatic invasive species affirmation may be completed electronically as part of the online sales process, and the electronic record of the license sale is sufficient for documenting the affirmation.

(d) Failure to complete the aquatic invasive species affirmation in this subdivision is subject to the penalty prescribed in section 84D.13, subdivision 5.

Subd. 3. Spearing. A person may not take fish by spearing from a dark house without a dark-house-spearing license and an angling license.

Subd. 4. Netting. A person may not take fish by netting without the required license to net fish and an angling license.

Subd. 5. Aquatic farms. An aquatic farm licensee may take aquatic life under the aquatic farm license and its endorsements as authorized without additional licenses under the game and fish laws.

History: 1986 c 386 art 3 s 22; 1992 c 566 s 19; 1Sp2015 c 4 art 4 s 71



Section 97C.303 — CONSERVATION ANGLING LICENSE.

Subdivision 1. Availability. The commissioner shall make available a conservation angling license according to this section. Conservation angling licenses shall be offered for resident individuals and resident married couples.

Subd. 2. Daily and possession limits. Daily and possession limits for fish taken under a conservation angling license are one-half the daily and possession limits for the corresponding fish taken under a standard angling license, rounded down to the next whole number if necessary.

Subd. 3. License fee. The fee for a conservation angling license issued under this section is two-thirds of the corresponding standard angling license fee under section 97A.475, subdivision 6, rounded to the nearest whole dollar.

History: 2008 c 368 art 2 s 60



Section 97C.305 — TROUT-AND-SALMON STAMP VALIDATION.

Subdivision 1. Requirement. Except as provided in subdivision 2 or section 97A.405, subdivision 2, a person over age 18 and under age 65 required to possess an angling license must have a trout-and-salmon stamp validation to:

(1) take fish by angling in:

(i) a stream designated by the commissioner as a trout stream;

(ii) a lake designated by the commissioner as a trout lake; or

(iii) Lake Superior; or

(2) possess trout or salmon taken in the state by angling.

Subd. 2. Exception. A trout-and-salmon stamp validation is not required to take fish by angling or to possess trout and salmon if:

(1) the person:

(i) possesses a license to take fish by angling for a period of 24 hours or 72 hours from the time of issuance under section 97A.475, subdivision 6, clause (4) or (5); or 7, paragraph (a), clause (3) or (5); and

(ii) is taking fish by angling, or the trout or salmon were taken by the person, during the period the license is valid;

(2) the person is taking fish, or the trout or salmon were taken by the person, as authorized under section 97C.035; or

(3) the person has a valid license issued under section 97A.441, subdivision 1, 2, 3, 4, or 5.

History: 1986 c 386 art 3 s 23; 1988 c 437 s 5; 1995 c 220 s 90; 1Sp1995 c 1 s 34; 1996 c 410 s 44; 1997 c 216 s 88; 1Sp2001 c 2 s 119; 2002 c 323 s 16; 2012 c 277 art 2 s 32,33,38



Section 97C.311 — LAKE SUPERIOR FISHING-GUIDE LICENSE.

Subdivision 1. License required. A person may not operate a charter boat and guide anglers on Lake Superior or the St. Louis River Estuary for compensation without a fishing guide license. For purposes of this subdivision and section 97A.475, subdivision 15, "St. Louis River Estuary" means the United States Coast Guard navigable waters of the lower St. Louis River to the Minnesota State Highway No. 23 bridge.

Subd. 2. Rules. The commissioner shall adopt rules for:

(1) issuance of the licenses, including qualifications for licensees; and

(2) record keeping and reporting by licensees.

Subd. 3. Federal requirements. A person may not use a watercraft for activities authorized under this section unless the watercraft complies with all applicable licensing and safety requirements of the United States Coast Guard.

History: 1986 c 386 art 3 s 24; 1993 c 231 s 54; 1999 c 57 s 2



Section 97C.315 — ANGLING LINES AND HOOKS.

Subdivision 1. Lines. An angler may not use more than one line except:

(1) two lines may be used to take fish through the ice; and

(2) the commissioner may, by rule, authorize the use of two lines in areas designated by the commissioner in Lake Superior.

Subd. 2. Hooks. An angler may not have more than one hook on a line, except:

(1) three artificial flies may be on a line used to take largemouth bass, smallmouth bass, trout, crappies, sunfish, and rock bass;

(2) a single artificial bait may contain more than one hook; and

(3) as otherwise prescribed by the commissioner.

History: 1986 c 386 art 3 s 25; 1991 c 259 s 23; 2006 c 281 art 2 s 48



Section 97C.317 — FISHING AS A PARTY.

While two or more persons are taking fish by angling as a party, the total number of fish taken and the total number of fish possessed by the party may not exceed the limit of the number of persons in the party that may take and possess fish by angling. For the purpose of this section, a party means:

(1) for persons who are not on the water, the persons are maintaining unaided visual and vocal contact;

(2) for persons who are on frozen water surfaces, the persons are maintaining unaided visual and vocal contact; and

(3) for persons who are on open water surfaces, the persons are angling from a single watercraft.

History: 1989 c 153 s 3; 2002 c 323 s 17



Section 97C.321 — RESTRICTIONS ON UNATTENDED LINES.

Subdivision 1. General prohibition. A person may not take fish by angling with a set line or an unattended line except as provided in this section and rules adopted under the game and fish laws.

Subd. 2. Ice fishing. A person may use an unattended line to take fish through the ice if:

(1) the person is within sight of the line; or

(2) a tip-up is attached to the line and the person is within 200 feet of the tip-up.

History: 1986 c 386 art 3 s 26; 1Sp1995 c 1 s 35; 1997 c 226 s 39



Section 97C.325 — RESTRICTIONS ON TAKING FISH.

(a) Except as specifically authorized, a person may not take fish with:

(1) explosives, chemicals, drugs, poisons, lime, medicated bait, fish berries, or other similar substances;

(2) substances or devices that kill, stun, or affect the nervous system of fish;

(3) nets, traps, trot lines, or snares; or

(4) spring devices that impale, hook, or capture fish.

(b) If a person possesses a substance or device listed in paragraph (a) on waters, shores, or islands, it is presumptive evidence that the person is in violation of this section.

(c) The commissioner may, by rule, allow the use of a nonmotorized device with a recoil mechanism to take fish through the ice.

(d) To protect water quality or improve habitat for fish or wildlife, the commissioner may prescribe restrictions on fishing seasons, limits, or methods on specific bodies of water.

History: 1986 c 386 art 3 s 27; 1994 c 623 art 1 s 39; 2007 c 131 art 1 s 47



Section 97C.327 — MEASUREMENT OF FISH LENGTH.

For the purpose of determining compliance with size limits for fish in this chapter or in rules of the commissioner, the length of a fish must be measured from the tip of the nose or jaw, whichever is longer, to the farthest tip of the tail when fully extended.

History: 1993 c 231 s 55; 2005 c 146 s 44



Section 97C.331 — SNAGGING FISH PROHIBITED.

Subdivision 1. General prohibition. A person may not:

(1) intentionally take fish by snagging; or

(2) use a snag line, snag pole, snag hook, or cluster of fish hooks, designed to be placed in or drawn through the water to hook the body of a fish.

Subd. 2. Prohibition on Lake Superior tributaries. On tributaries to Lake Superior below the posted boundaries, and on tributaries to Lake Superior with no posted boundaries, a fish that is hooked in any part of the body except in the mouth must be immediately unhooked and returned to the water.

History: 1986 c 386 art 3 s 28; 1993 c 231 s 56; 1994 c 460 s 1



Section 97C.335 — USE OF ARTIFICIAL LIGHTS TO TAKE FISH PROHIBITED.

(a) A person may not use artificial lights to lure or attract fish or to see fish in the water while spearing, except that while angling or spearing, a person may:

(1) affix a lighted artificial bait with hooks attached to the end of a fishing line; or

(2) use a lighted decoy for spearing.

(b) A battery that is used in lighted fishing lures must not contain mercury.

(c) The restrictions in paragraph (a) do not apply to bow fishing.

History: 1986 c 386 art 3 s 29; 2000 c 308 s 1; 2000 c 463 s 19; 2000 c 473 s 20; 2007 c 131 art 1 s 48; 2009 c 176 art 2 s 56



Section 97C.341 — CERTAIN AQUATIC LIFE PROHIBITED FOR BAIT.

(a) A person may not use live minnows imported from outside of the state, game fish, goldfish, or carp for bait. Notwithstanding paragraphs (b) and (d), the commissioner may adopt rules to authorize the use of game fish eggs as bait in Lake Superior and its tributaries below the posted boundaries and prescribe restrictions on their use.

(b) A person may not import or possess live, frozen, or processed bait from known waters where viral hemorrhagic septicemia has been identified as being present: (1) unless the bait has been processed to inactivate viral hemorrhagic septicemia in a manner prescribed by rules adopted by the commissioner; or (2) except as provided in paragraph (c). For purposes of this paragraph, "bait" includes fish, aquatic worms, amphibians, invertebrates, and insects used for taking wild animals in waters of the state.

(c) Cisco and rainbow smelt taken under rules adopted by the commissioner may be used as:

(1) fresh or frozen bait only on Lake Superior; or

(2) bait that has been processed to inactivate viral hemorrhagic septicemia in a manner prescribed by rules adopted by the commissioner.

(d) To ensure that frozen or dead fish being brought into the state are not in violation of paragraph (b), the following paperwork must accompany the shipment. Documents must be open for inspection by the commissioner at any reasonable time. All documents must be available to purchasers of these bait items. Each container or package of frozen or dead fish must have the following information:

(1) water body source;

(2) lot number;

(3) company contact including name, phone, and address;

(4) date of packaging and labeling; and

(5) valid negative fish health certification from the source water body.

History: 1986 c 386 art 3 s 30; 2008 c 307 s 14; 1Sp2011 c 2 art 5 s 61; 2012 c 272 s 26; 2013 c 121 s 46



Section 97C.342 — CERTIFICATION THAT FROZEN OR DEAD FISH BAIT ARE DISEASE FREE.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "Water body" means waters identified by a unique Department of Natural Resources public water identification number; a body of water that has defined boundaries and that has no Department of Natural Resources public water identification number; or a section of stream designated by a Kittle number, lock and dam-numbering system, or to the upstream and downstream barrier.

(2) "Commercial license" means a license issued under section 97A.475, subdivision 26, 27, 29, or 30.

Subd. 2. Bait restrictions. Frozen or dead fish on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services; cisco (all Coregonus, including lake herring and tullibee); and smelt (all Osmerus, Spirincus, Hypomesus, and Allosmerus) being used as bait in waters of the state must originate from water bodies certified disease-free. Certification for these water bodies is valid for one year from the date of test results.

Subd. 3. Testing requests. As a part of commercial licensing procedures, a list of water bodies requiring a fish health certification for commercial bait harvest must be provided to the commissioner no later than March 1 of each year, except in 2011 the list must be provided by August 1.

Subd. 4. Certification fees. Notwithstanding section 16A.1283, the commissioner may by written order published in the State Register, establish fees for the services and testing required to issue health certifications for a water body. The fees must be set in an amount that does not recover significantly more or less than the costs of providing services to health-certify a water body. The fees are not subject to the rulemaking provisions of chapter 14 and sections 14.125 and 14.386 do not apply. The services covered under this subdivision include:

(1) cost of collecting the species for testing;

(2) fish health inspection and certification, including initial tissue sample collection, basic fish health assessment, and fish disease testing; and

(3) administrative overhead for tracking and documentation of testing.

Subd. 5. Transportation permit requirements. A commercial licensee harvesting from a certified disease-free water body must obtain a live fish importation, transportation, and stocking permit to move fish from that source. A live fish importation, transportation, and stocking permit may be used for multiple shipments within a 30-day term period if the source and destination remain the same. The commercial licensee must contact the department within 24 hours of exercising the permit. Permits may be issued through the department's regional offices or St. Paul office and must be obtained prior to moving fish as approved for movement from these certified disease-free water bodies.

Subd. 6. Reporting requirements. A commercial licensee harvesting bait under this section must maintain records on forms provided by the commissioner for each lot of frozen or dead fish for sale as bait. The records must include the lot number for each batch of frozen or dead fish, water body health certification documentation, transportation permit number, and other information as specified on the reporting form. The commercial licensee must enter required records onto forms within 24 hours of packaging and labeling each lot of fish. The commercial licensee must retain records for three years following the year of creation. All records required to be retained must be open to inspection by the commissioner at any reasonable time.

Subd. 7. Labeling requirements. Frozen or dead fish from certified disease-free water bodies that are being sold as bait must be labeled. The seller of the product is responsible for making sure the items are labeled according to this section. Each container or package of frozen or dead fish bait must have the following information:

(1) Department of Natural Resources certified water body number;

(2) Department of Natural Resources transportation permit number;

(3) lot number;

(4) date of harvest from water body;

(5) date of packaging and labeling;

(6) bait store or vendor name where purchased; and

(7) disease-free certification date.

Subd. 8. Persons using frozen or dead fish bait. A person on, or taking wild animals in, waters of the state with frozen or dead fish bait must possess all labeling as prescribed under subdivision 7. The person must retain the labeling until the bait is used and no longer in the person's possession.

History: 1Sp2011 c 2 art 5 s 62



Section 97C.345 — RESTRICTIONS ON USE AND POSSESSION OF NETS AND SPEARS.

Subdivision 1. Period when use prohibited. Except as specifically authorized, a person may not take fish with a spear from the third Monday in February to the Friday before the last Saturday in April and may not take fish with a fish trap, net, dip net, seine, or other device capable of taking fish from the third Monday in February to April 30.

Subd. 2. Possession. (a) Except as specifically authorized, a person may not possess a spear, fish trap, net, dip net, seine, or other device capable of taking fish on or near any waters. Possession includes personal possession and in a vehicle.

(b) A person may possess dip nets and spear guns allowed under section 97C.381 on or near waters between sunrise and sunset from May 1 to the last Sunday in February, or as otherwise prescribed by the commissioner. A person may possess a spear on or near waters between sunrise and sunset from the last Saturday in April to the last Sunday in February, or as otherwise prescribed by the commissioner.

Subd. 3. Dip nets. A person may possess and use a dip net between one hour before sunrise and one hour after sunset from May 1 to the third Sunday in February.

Subd. 3a. Cast nets for gizzard shad. (a) Cast nets may be used only to take gizzard shad for use as bait for angling:

(1) from July 1 to November 30; and

(2) from the Mississippi River downstream of St. Anthony Falls and the St. Croix River downstream of the dam at Taylors Falls, including portions described as Minnesota-Wisconsin boundary waters in Minnesota Rules, part 6266.0500, subpart 1, items A and B, that are listed as infested waters as allowed under section 84D.03, subdivision 3.

(b) Cast nets used under this subdivision must be monofilament and may not exceed seven feet in diameter, and mesh size must be from three-eighths to five-eighths inch bar measure.

(c) This subdivision expires December 1, 2017. The commissioner must report to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over environment and natural resources by March 1, 2018, on the number of permits issued, conservation impacts from the use of cast nets, and recommendations for any necessary changes in statutes or rules.

Subd. 4. Exceptions. Subdivisions 1 to 3 do not apply to:

(1) nets used to take rainbow smelt during the open season;

(2) nets used to land game fish taken by angling;

(3) seines or traps used for the taking of minnows for bait;

(4) nets, seines, or traps possessed and used under an aquatic farm license; and

(5) angling equipment.

Subd. 5. Rules. The commissioner may adopt rules to regulate the use of nets to take fish.

History: 1986 c 386 art 3 s 31; 1987 c 149 art 1 s 52,53; 1992 c 566 s 20; 1993 c 231 s 57,58; 1Sp1995 c 1 s 36-38; 2005 c 146 s 45; 2009 c 176 art 2 s 57; 2013 c 121 s 47,48; 1Sp2015 c 4 art 5 s 28



Section 97C.351 — FISH NETS MUST HAVE TAG ATTACHED.

A person may not possess a fish net unless specifically authorized or a tag is attached bearing the name and address of the owner when the net is not in use and the name and address of the operator when the net is in use, as prescribed by the commissioner. This section does not apply to minnow nets, landing nets, dip nets, and nets in stock for sale by dealers.

History: 1986 c 386 art 3 s 32; 1992 c 462 s 17



Section 97C.355 — SHELTERS ON ICE; DARK HOUSES AND FISH HOUSES.

Subdivision 1. Identification required. All shelters on the ice of state waters, except portable shelters under subdivision 2a but including dark houses and fish houses, must have: (1) the owner's name and address, (2) the owner's driver's license number, or (3) the "MDNR#" license identification number issued to the owner legibly displayed on the exterior with characters at least two inches high.

Subd. 2. License required. (a) A person may not leave a dark house, fish house, or shelter unattended on the ice at any time between midnight and one hour before sunrise unless:

(1) the house or shelter is licensed; and

(2) has the license tag attached to the exterior in a readily visible location, except as provided in this subdivision.

(b) The commissioner must issue a tag with a dark house, fish house, or shelter license, marked with a number to correspond with the license and the year of issue. A dark house, fish house, or shelter license is not required of a resident on boundary waters where the adjacent state does not charge a fee for the same activity.

Subd. 2a. Portable shelters. A person using a portable shelter that is not identified under subdivision 1 must remain within 200 feet of the shelter while the shelter is on the ice of state waters.

Subd. 3. Door must open from outside. A person may not use a dark house or fish house unless the door is constructed so that it can be opened from the outside when it is in use.

Subd. 4. Distance between houses. A person may not erect a dark house, fish house, or shelter within ten feet of an existing dark house, fish house, or shelter.

Subd. 5. Burning of structures. A person may not burn a structure on the ice of state waters without permission of the commissioner. The commissioner may allow burning only after determining that the structure cannot be removed from the ice by another reasonable manner. The owner must remove the remains of the burned structure from the ice.

Subd. 6. [Repealed, 2006 c 281 art 2 s 58]

Subd. 7. Dates and times houses may remain on ice. (a) A shelter, including a fish house or dark house, may not be on the ice unattended between midnight and one hour before sunrise after:

(1) the first Monday in March, for state waters south of a line starting at the Minnesota-North Dakota border and formed by rights-of-way of U.S. Route No. 10, then east along U.S. Route No. 10 to Trunk Highway No. 34, then east along Trunk Highway No. 34 to Trunk Highway No. 200, then east along Trunk Highway No. 200 to U.S. Route No. 2, then east along U.S. Route No. 2 to the Minnesota-Wisconsin border; and

(2) the third Monday in March, for other state waters.

A shelter, including a fish house or dark house, on the ice in violation of this subdivision is subject to the enforcement provisions of paragraph (b). The commissioner may, by rule, change the dates in this paragraph for any part of state waters. Copies of the rule must be conspicuously posted on the shores of the waters as prescribed by the commissioner.

(b) A conservation officer must confiscate a fish house, dark house, or shelter in violation of paragraph (a). The officer may remove, burn, or destroy the house or shelter. The officer shall seize the contents of the house or shelter and hold them for 60 days. If the seized articles have not been claimed by the owner, they may be retained for the use of the division or sold at the highest price obtainable in a manner prescribed by the commissioner.

Subd. 7a. Houses left overnight. A fish house, dark house, or shelter left on the ice overnight must be marked with reflective material on each side of the structure. The reflective material must measure a total area of no less than two square inches on each side of the structure.

Subd. 8. Confiscation of unlawful structures; civil penalty. (a) Structures on the ice in violation of this section may be confiscated and disposed of, retained by the division, or sold at the highest price obtainable, in a manner prescribed by the commissioner.

(b) In addition to other penalties provided by law, the owner of a structure left on the ice in violation of this section is subject to a civil penalty under section 115A.99.

(c) This subdivision also applies to structures left on state public access sites for more than 48 hours past the deadlines specified in subdivision 7.

History: 1986 c 386 art 3 s 33; 1989 c 199 s 1; 1991 c 84 s 1; 1991 c 259 s 23; 1993 c 172 s 57; 1995 c 65 s 1; 1Sp1995 c 1 s 39,40; 1996 c 403 s 1; 1998 c 252 s 2; 2001 c 185 s 31,32; 2003 c 28 art 1 s 15,16; 2004 c 215 s 28; 2006 c 281 art 2 s 49; 2007 c 57 art 1 s 102; 2007 c 131 art 1 s 49; 2008 c 368 art 2 s 61-65; 2009 c 176 art 2 s 59; 2012 c 277 art 1 s 73,74



Section 97C.361 — RESTRICTIONS ON FISH HOUSES AND DARK HOUSES IN THE BOUNDARY WATERS CANOE AREA.

A person may only use a portable fish house or dark house within the Boundary Waters Canoe Area. The house must be removed from the waters and collapsed or disassembled each night. The house may not remain in the Boundary Waters Canoe Area if the person leaves the Boundary Waters Canoe Area.

History: 1986 c 386 art 3 s 34



Section 97C.371 — SPEARING FISH.

Subdivision 1. Species allowed. Only rough fish, catfish, lake whitefish, and northern pike may be taken by spearing.

Subd. 2. Dark houses required for certain species. Catfish, lake whitefish, and northern pike may be speared only from dark houses.

Subd. 3. Restrictions while spearing from dark house. A person may not take fish by angling or the use of tip-ups while spearing fish in a dark house, except that a person may take fish by angling if only one angling line is in use and any fish caught by angling is immediately released to the water or placed on the ice.

Subd. 4. Open season. The open season for spearing through the ice is November 15 to the last Sunday in February.

Subd. 5. Nonresidents. Nonresidents may spear from a fish house or dark house.

History: 1986 c 386 art 3 s 36; 1Sp1995 c 1 s 41; 2006 c 281 art 2 s 50,51; 2008 c 368 art 2 s 66; 2009 c 176 art 2 s 60



Section 97C.375 — TAKING ROUGH FISH BY SPEARING.

(a) A resident or nonresident may take rough fish by spearing according to paragraph (b) and during the times, in waters, and in the manner prescribed by the commissioner.

(b) Suckers may be taken by spearing from the last Saturday in April through the last Sunday in February.

History: 1986 c 386 art 3 s 37; 1993 c 269 s 26; 2009 c 176 art 2 s 61; 2013 c 121 s 49



Section 97C.376 — BOW FISHING.

Subdivision 1. Season. (a) The regular bow-fishing season for residents and nonresidents is from the last Saturday in April to the last Sunday in February at any time of the day.

(b) The early bow-fishing season for residents and nonresidents is open only south of State Highway 210 from the Monday after the last Sunday in February to the Friday before the last Saturday in April at any time of the day. During the early season, a person may bow fish:

(1) only from a boat; and

(2) only while on a lake or on the Mississippi, Minnesota, or St. Croix River.

Subd. 2. Possession of bows and arrows. A person may possess bows and arrows for the purposes of bow fishing on or within 100 feet of waters at any time from the last Saturday in April to the last Sunday in February and at other times on lakes and rivers south of State Highway 210 as specified in subdivision 1, paragraph (b), subject to local ordinances. A person must take reasonable measures to retrieve arrows and wounded fish.

Subd. 3. Nighttime restrictions on motors. (a) From sunset to sunrise, the noise limits for total noise while bow fishing must not exceed a noise level of 65 decibels on the A scale measured at a distance of 50 feet from the motorboat or equivalent noise levels at other distances as specified by the commissioner in a pass-by test.

(b) The noise limits under paragraph (a) shall be determined under a test procedure approved by the commissioner under section 86B.321, subdivision 2.

(c) The noise limits in paragraph (a) do not preclude enforcement of other laws relating to motorboat noise.

(d) The noise levels under section 86B.321 apply to persons traveling to and from bow-fishing sites from sunset to sunrise.

Subd. 4. Nighttime structure and campground setback requirements. A person shall not discharge an arrow while bow fishing within 150 feet of an occupied structure or within 300 feet of a campsite from sunset to sunrise.

Subd. 5. Prohibition on returning rough fish to waters. Rough fish taken by bow fishing shall not be returned to the water and rough fish may not be left on the banks of any water of the state.

History: 2009 c 176 art 2 s 62; 2013 c 121 s 50-52



Section 97C.381 — HARPOONING ROUGH FISH.

A resident or nonresident may use a rubber powered gun, spring gun, or compressed air gun to take rough fish by harpooning. The harpoon must be fastened to a line not more than 20 feet long. The commissioner may prescribe the times, the waters, and the manner for harpooning rough fish.

History: 1986 c 386 art 3 s 38; 1994 c 467 s 1



Section 97C.385 — COMMISSIONER'S AUTHORITY TO REGULATE WINTER FISHING.

Subdivision 1. Summer angling season to be closed in same proportion. If the commissioner closes the statutory open season for the spearing of a game fish species in any waters, the commissioner must, in the same rule, close the following statutory open season for angling for the same species in the waters in the same proportion.

Subd. 2. Summer angling limits must be same as spearing. If the commissioner reduces the limit of a species of game fish taken by spearing in any waters under section 97A.045, subdivision 2, the commissioner must reduce the limit for taking of the species by angling in the waters during the following open season for angling.

Subd. 3. Closing lakes and streams in a county. The commissioner may not close the open season for taking game fish through the ice on more than 50 percent of the named lakes or streams of a county under section 97A.045, subdivision 2.

History: 1986 c 386 art 3 s 39; 1991 c 259 s 23



Section 97C.391 — BUYING AND SELLING FISH.

Subdivision 1. General restrictions. A person may not buy or sell fish taken from the waters of this state, except:

(1) minnows;

(2) rough fish excluding ciscoes;

(3) smelt taken from Lake Superior and rivers and streams that flow into Lake Superior;

(4) fish taken under licensed commercial fishing operations;

(5) fish that are private aquatic life; and

(6) fish lawfully taken and subject to sale from other states and countries.

Subd. 2. Restrictions on certain game fish. Largemouth bass, smallmouth bass, rock bass, muskellunge, and sunfish may be bought or sold by a private hatchery or aquatic farm, or as prescribed by the commissioner.

Subd. 3. Rules. The commissioner may by rule establish reasonable conditions on the buying and selling of fish that would prevent or slow the spread of certifiable diseases and invasive species.

History: 1986 c 386 art 3 s 40; 1987 c 318 s 8; 1992 c 566 s 21; 1993 c 231 s 59; 2008 c 307 s 15



Section 97C.395 — OPEN SEASONS FOR ANGLING.

Subdivision 1. Dates for certain species. (a) The open seasons to take fish by angling are as follows:

(1) for walleye, sauger, northern pike, muskellunge, largemouth bass, and smallmouth bass, the Saturday two weeks prior to the Saturday of Memorial Day weekend to the last Sunday in February;

(2) for lake trout, from January 1 to October 31;

(3) for the winter season for lake trout, brown trout, brook trout, rainbow trout, and splake on all lakes located outside or partially within the Boundary Waters Canoe Area, from January 15 to March 31;

(4) for the winter season for lake trout, brown trout, brook trout, rainbow trout, and splake on all lakes located entirely within the Boundary Waters Canoe Area, from January 1 to March 31;

(5) for brown trout, brook trout, rainbow trout, and splake, between January 1 to October 31 as prescribed by the commissioner by rule except as provided in section 97C.415, subdivision 2; and

(6) for salmon, as prescribed by the commissioner by rule.

(b) The commissioner shall close the season in areas of the state where fish are spawning and closing the season will protect the resource.

Subd. 2. Continuous season for certain species. For sunfish, white crappie, black crappie, yellow perch, catfish, rock bass, white bass, lake whitefish, and rough fish, the open season is continuous.

History: 1986 c 386 art 3 s 41; 1989 c 242 s 2; 1991 c 259 s 23; 1Sp1995 c 1 s 42; 2005 c 146 s 46; 2008 c 368 art 2 s 67; 2009 c 176 art 2 s 63; 2012 c 277 art 1 s 75



Section 97C.401 — LIMITS.

Subdivision 1. Commissioner authorized to prescribe limits. Unless otherwise provided in this chapter, the commissioner shall, by rule, prescribe the limits on the number of each species of fish that may be taken in one day and the number that may be possessed.

Subd. 2. Walleye; northern pike. (a) Except as provided in paragraph (b), a person may have no more than one walleye larger than 20 inches and one northern pike larger than 30 inches in possession.

(b) The restrictions in paragraph (a) do not apply to boundary waters.

History: 1986 c 386 art 3 s 42; 1991 c 259 s 23; 1993 c 185 s 2; 1994 c 523 s 1; 2005 c 146 s 47; 2008 c 368 art 2 s 68



Section 97C.411 — STURGEON AND PADDLEFISH.

Lake sturgeon, shovelnose sturgeon, and paddlefish may not be taken, bought, sold, transported or possessed except as provided by rule of the commissioner. The commissioner may only allow the taking of these fish in waters that the state boundary passes through and in tributaries to the St. Croix River.

History: 1986 c 386 art 3 s 44; 1991 c 259 s 23; 1996 c 410 s 45



Section 97C.415 — TROUT AND SALMON.

Subdivision 1. Hours for taking trout restricted. A person may not take trout, except lake trout, between 11:00 p.m. and one hour before sunrise.

Subd. 2. Lake Superior streams. The commissioner may prescribe the open season and conditions for taking brook trout, brown trout, rainbow trout, steelhead trout, and salmon in any portion of a stream that flows into Lake Superior.

Subd. 3. Salmon. The commissioner may prescribe, by rule, the method of taking and possessing salmon.

History: 1986 c 386 art 3 s 45; 1991 c 259 s 23



Section 97C.417 — REPORTING INVASIVE CARP.

A person who takes any of the following invasive carp species must report the type of carp taken to the commissioner within seven days of taking:

(1) grass carp (Ctenopharyngodon idella);

(2) bighead carp (Hypophthalmichthys nobilis); or

(3) silver carp (Hypophthalmichthys molitrix).

History: 2007 c 131 art 1 s 50; 2014 c 289 s 48



Section 97C.501 — MINNOW LICENSES REQUIRED.

Subdivision 1. Minnow retailers. (a) A person may not be a minnow retailer without a minnow retailer license except as provided in subdivisions 2, paragraph (d), and 3. A person must purchase a minnow retailer license for each minnow retail outlet operated, except as provided by subdivision 2, paragraph (d).

(b) A minnow retailer must obtain a minnow retailer's vehicle license for each motor vehicle used by the minnow retailer to transport more than 12 dozen minnows to the minnow retailer's place of business, except as provided in subdivision 3. A minnow retailer is not required to obtain a minnow retailer's vehicle license if minnows are being transported by common carrier and information is provided that allows the commissioner to find out the location of the shipment in the state.

Subd. 2. Minnow dealers. (a) A person may not be a minnow dealer without a minnow dealer license except as provided in subdivision 3.

(b) A minnow dealer must obtain a minnow dealer's vehicle license for each motor vehicle used to transport minnows. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(c) A minnow dealer may not transport minnows out of the state without an exporting minnow dealer license. A minnow dealer must obtain an exporting minnow dealer's vehicle license for each motor vehicle used to transport minnows out of the state. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(d) A person with a minnow dealer's license may sell minnows at one retail outlet. A minnow dealer must obtain a minnow retailer license for each additional retail outlet operated. A minnow dealer operating a retail outlet under a minnow dealer's license must list the following information for the retail outlet: name of the business; city; state; zip code; and legal description or fire number. The retail outlet name and location may be changed by making application to the commissioner.

(e) A minnow dealer may designate employees as helpers who are authorized to take, buy, sell, and transport minnows on behalf of the minnow dealer. The employees designated as helpers must be listed on the minnow dealer's license, and a copy of the license designating the employee as a helper must be in the helper's possession when acting on behalf of the minnow dealer. The minnow dealer may add and delete helpers listed on the dealer's license within a license year by notifying the commissioner in writing of the change to the license. Employees who are acting under the direction and control of the minnow dealer but who are not designated as helpers may not buy or sell minnows on behalf of the minnow dealer. This paragraph does not apply to employees selling minnows at the retail outlet location under paragraph (d).

Subd. 3. License exemption for minors selling leeches. A resident under age 18 may take leeches, sell leeches at retail, and transport leeches without a minnow retailer or dealer license.

Subd. 4. Nonresident exporting minnow dealers. (a) A nonresident must obtain an exporting minnow dealer's vehicle license for the motor vehicle used to transport minnows. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(b) Only one nonresident exporting minnow dealer vehicle license may be issued to a nonresident exporting minnow dealer.

History: 1986 c 386 art 3 s 46; 1990 c 502 s 4; 1997 c 216 s 89; 2000 c 495 s 42,43; 2004 c 255 s 39; 1Sp2015 c 4 art 5 s 29



Section 97C.502 — MINNOWS AND LEECHES; INVASIVE SPECIES TRAINING REQUIRED.

Subdivision 1. Minnows; invasive species training required. A minnow dealer, and each person working under the minnow dealer's license, must annually satisfactorily complete aquatic invasive species-related training provided by the commissioner before taking, selling, or transporting for sale minnows within the state.

Subd. 2. Training certification required. Minnow dealers, and each person working under the minnow dealer's license, must have a valid invasive species training certification in possession while taking, selling, or transporting for sale minnows within the state. A person who only sells minnows for the licensed minnow dealer at a retail location is not required to have a training certification.

Subd. 3. Leeches; invasive species training required. A resident under age 18 must annually satisfactorily complete aquatic invasive species-related training provided by the commissioner before taking, selling, or transporting for sale leeches within the state. A resident under age 18 must have a valid invasive species training certification in possession while taking, selling, or transporting for sale leeches within the state.

History: 2014 c 290 s 54



Section 97C.505 — MINNOWS.

Subdivision 1. Authority to take, possess, buy, and sell. (a) Minnows may be taken, possessed, bought, and sold, subject to the restrictions in this chapter, section 84D.03, subdivision 3, and rules adopted by the commissioner under paragraph (b). A person may not take, possess, or sell minnows except for use as bait or for ornamental or aquacultural purposes.

(b) The commissioner may adopt rules for the taking, possession, purchase, sale, and transportation of minnows.

Subd. 2. Continuous open season. The open season for taking minnows is continuous, except as provided in subdivisions 3 and 4.

Subd. 3. Closing waters. The commissioner may close any state waters for commercially taking minnows if a survey is conducted and the commissioner determines it is necessary to close the waters to prevent depletion or extinction of the minnows.

Subd. 4. [Repealed, 1Sp1995 c 1 s 48]

Subd. 5. Restrictions on taking from trout waters. A person may not take minnows from designated trout lakes or trout streams without a special permit issued by the commissioner.

Subd. 6. Approved equipment required. A person must use equipment approved by the commissioner to possess or transport minnows for sale. This subdivision does not apply to licensed aquatic farms.

Subd. 7. Interference prohibited. A person may not knowingly damage, disturb, or interfere with legal commercial minnow harvest operations.

Subd. 8. Possession for minnow dealers. When nets and traps are lawfully set and tended, minnows and incidentally taken game fish under four inches in length are not considered to be in possession until the minnows or game fish are placed on a motor vehicle or trailer for transport on land.

History: 1986 c 386 art 3 s 47; 1992 c 566 s 22; 1993 c 231 s 61; 1997 c 226 s 40; 2002 c 270 s 8; 2008 c 307 s 16



Section 97C.511 — MINNOW SEINES.

Subdivision 1. Size restrictions. Except as provided in subdivision 2, a person may not take minnows with a seine longer than 25 feet, and deeper than:

(1) 148 meshes of 1/4-inch bar measure;

(2) 197 meshes of 3/16-inch bar measure; or

(3) four feet of material of less than 3/16-inch bar measure.

Subd. 2. Licensed minnow dealers. A minnow dealer may take minnows with a seine that is not longer than 50 feet, and not deeper than:

(1) 222 meshes of 1/4-inch bar measure;

(2) 296 meshes of 3/16-inch bar measure; or

(3) six feet of material of less than 3/16-inch bar measure.

History: 1986 c 386 art 3 s 48



Section 97C.515 — IMPORTED MINNOWS.

Subdivision 1. General prohibition. A person may not bring live minnows into the state except as provided in this section.

Subd. 2. Permit for transportation. (a) A person may transport live minnows through the state with a permit from the commissioner. The permit must state the name and address of the person, the number and species of minnows, the point of entry into the state, the destination, and the route through the state. The permit is not valid for more than 12 hours after it is issued.

(b) Minnows transported under this subdivision must be in a tagged container. The tag number must correspond with tag numbers listed on the minnow transportation permit.

(c) The commissioner may require the person transporting minnow species found on the official list of viral hemorrhagic septicemia susceptible species published by the United States Department of Agriculture, Animal and Plant Health Inspection Services, to provide health certification for viral hemorrhagic septicemia. The certification must disclose any incidentally isolated replicating viruses, and must be dated within the 12 months preceding transport.

Subd. 3. [Repealed, 2008 c 307 s 21]

Subd. 4. Private fish hatchery or aquatic farm. Live minnows used for feeding fish at a licensed private fish hatchery or aquatic farm must be obtained within the state. Dead minnows may be imported for feeding hatchery or aquatic farm fish according to section 97C.341, paragraph (d).

Subd. 5. Special permits. (a) The commissioner may issue a special permit, without a fee, to allow a person with a private fish hatchery license, which private fish hatchery has been designated as a containment facility under section 17.4982, subdivision 8, to import live minnows from other states for export. A containment facility for the purposes of this section applies to live minnows imported for later export and does not need to comply with section 17.4982, subdivision 8, clause (4). The permit shall include conditions necessary to avoid spreading aquatic invasive species and fish pathogens. Permits shall not be issued to containment facilities located within a 25-year floodplain.

(b) An applicant for a permit under this subdivision shall submit to the commissioner sufficient information to identify potential threats to native plant and animal species and an evaluation of the feasibility of the proposal. The permit may include reasonable restrictions on importation, transportation, possession, containment, disease certification, and disposal of minnows to ensure that native species are protected. The permit may have a term of up to two years and may be modified, suspended, or revoked by the commissioner for cause, including violation of a condition of the permit.

(c) The premises, property, vehicles, private aquatic life, and equipment that are part of a containment facility permitted under this subdivision are subject to reasonable and necessary inspections at reasonable times by a fish health specialist delegated by the commissioner. The owner, operator, or designee may be present when inspections are conducted. During the inspection, a representative sample of imported minnows may be collected for the purpose of fish pathogen or invasive species screening.

(d) The commissioner may require the applicant to furnish evidence of financial responsibility at the time of application for a permit under this section, as prescribed by the commissioner.

History: 1986 c 386 art 3 s 49; 1988 c 588 s 13; 1993 c 226 s 17,18; 1993 c 269 s 27; 2008 c 307 s 17-19; 2012 c 277 art 1 s 76-78



Section 97C.521 — TRANSPORTATION OF CARP FINGERLINGS PROHIBITED.

Except as provided in section 17.4984, subdivision 2, paragraph (g), a person may not transport live carp fingerlings.

History: 1986 c 386 art 3 s 50; 2000 c 331 s 5



Section 97C.525 — RESTRICTIONS ON TRANSPORTATION OF MINNOWS.

Subdivision 1. Applicability. This section does not apply to the transportation of 24 dozen minnows, or less, or to transportation with a permit issued under section 97C.515, subdivision 2.

Subd. 2. Transporting out of state. A person may not transport minnows out of the state, except as provided in this section.

Subd. 3. Minnow dealers. A resident minnow dealer or a nonresident exporting minnow dealer may transport minnows out of the state. A nonresident exporting minnow dealer must possess a bill of lading issued by a resident minnow dealer with an exporting minnow dealer's license. The bill of lading must be on a form furnished by the commissioner and must state the nonresident exporting minnow dealer's name and address, the route through the state, number and species of minnows, and the time it was issued.

Subd. 4. Minnow retailers. A minnow retailer transporting minnows from a place of wholesale purchase to the retailer's place of business must use the most reasonably direct route.

Subd. 5. Out-of-state vehicles. The nonresident exporting minnow dealer must transport the minnows out of the state within 24 hours of the time of issuance stated on the bill of lading. A person may not transport minnows in a motor vehicle licensed in another state without an exporting minnow dealer's vehicle license.

Subd. 6. Common carrier. An exporting minnow dealer may transport minnows by common carrier and must provide on request by the commissioner information pertaining to product, quantity, and destination.

History: 1986 c 386 art 3 s 51; 1990 c 502 s 5; 1993 c 226 s 19; 2004 c 255 s 40,41



Section 97C.601 — FROGS.

Subdivision 1. Season. The open season for frogs is May 16 to March 31. The commissioner may, by rule, establish closed seasons in specified areas.

Subd. 2. License required. (a) A person may not take or possess frogs without an angling license if the person is required to have an angling license to take fish.

(b) A person may not purchase, possess, and transport frogs for purposes other than bait without a license to purchase, possess, and transport frogs.

(c) A person may not take, possess, transport, and sell frogs for purposes other than bait without a license to take, possess, transport, and sell frogs.

Subd. 3. Taking with cloth screens prohibited. A person may not use cloth screens or similar devices to take frogs.

Subd. 4. Taking with artificial lights. The commissioner may issue permits to take frogs with the use of artificial lights in waters designated in the permit.

Subd. 5. Limits. (a) A person may possess frogs, up to six inches long, without limit if the frogs are possessed, bought, sold, and transported for bait.

(b) Unless the commissioner prescribes otherwise, a person may possess frogs over six inches long and:

(1) transport the frogs, except by common carrier; and

(2) sell the frogs in any quantity during the open season.

(c) The length of a frog is measured from the tip of the nose to the tip of the hind toes, with the legs fully extended.

Subd. 6. Rules. The commissioner shall prescribe rules for taking, buying, selling, possessing, importing, and transporting frogs for purposes other than bait.

Subd. 7. For human consumption. The commissioner may issue permits for importing, raising, and selling frogs for human consumption.

History: 1986 c 386 art 3 s 52; 1991 c 259 s 23; 1993 c 231 s 62



Section 97C.605 — TURTLES.

Subdivision 1. Resident angling license required. In addition to any other license required in this section, a person may not take, possess, or transport turtles without a resident angling license, except as provided in subdivision 2c.

Subd. 2. Turtle seller's license. (a) A person may not take, possess, buy, or transport turtles for sale; sell turtles; or take turtles for sale using commercial equipment without a turtle seller's license, except as provided in subdivision 2c.

(b) Except for renewals, no new turtle seller's licenses may be issued after August 1, 2002.

(c) A turtle seller's license is transferable by the turtle seller licensee by making application to the commissioner. A turtle seller's license may be transferred only once under this paragraph and the transfer must be to a child of the person holding the turtle seller's license.

Subd. 2a. Recreational turtle license. A person who does not possess a turtle seller's license must obtain a recreational turtle license to take turtles for personal use with commercial equipment.

Subd. 2b. Turtle seller's apprentice license. (a) A person with a turtle seller's license may list one person as an apprentice on the license. A person acting as an apprentice for a turtle seller licensee must have an apprentice license and may assist the turtle licensee in all licensed activities.

(b) The turtle seller licensee or turtle seller's apprentice licensee must be present at all turtle operations conducted under the turtle seller's license. Turtle operations include going to and from turtle harvest locations; setting, lifting, and removing commercial turtle equipment; taking turtles out of equipment; and transporting turtles from harvest locations.

(c) A turtle seller's apprentice license is transferable by the turtle seller licensee by making application to the commissioner. A person listed as an apprentice by a turtle seller licensee must not be listed as an apprentice by another turtle seller licensee nor may an apprentice possess a turtle seller's license or a recreational turtle license.

Subd. 2c. License exemptions. A person does not need a turtle seller's license or an angling license:

(1) when buying turtles for resale at a retail outlet;

(2) when buying a turtle at a retail outlet;

(3) if the person is a nonresident buying a turtle from a licensed turtle seller for export out of state. Shipping documents provided by the turtle seller must accompany each shipment exported out of state by a nonresident. Shipping documents must include: name, address, city, state, and zip code of the buyer; number of each species of turtle; and name and license number of the turtle seller; or

(4) to take, possess, and rent or sell up to 25 turtles greater than four inches in length for the purpose of providing the turtles to participants at a nonprofit turtle race, if the person is a resident under age 18. The person is responsible for the well-being of the turtles.

Subd. 3. Taking; methods prohibited. (a) A person may take turtles in any manner, except by the use of:

(1) explosives, drugs, poisons, lime, and other harmful substances;

(2) traps, except as provided in paragraph (b) and rules adopted under this section;

(3) nets other than anglers' fish landing nets; or

(4) commercial equipment, except as provided in rules adopted under this section.

(b) Until new rules are adopted under this section, a person with a turtle seller's license may take turtles with a floating turtle trap that:

(1) has one or more openings above the water surface that measure at least ten inches by four inches; and

(2) has a mesh size of not less than one-half inch, bar measure.

Subd. 4. [Repealed, 2002 c 351 s 34]

Subd. 5. Interference with commercial or recreational turtle operations. A person may not:

(1) knowingly place or maintain an obstruction that will hinder, prevent, or interfere with a licensed turtle operation;

(2) remove turtles, other wild animals, or fish from a floating or submerged trap licensed under the game and fish laws; or

(3) knowingly damage, disturb, or interfere with a licensed turtle operation.

Subd. 6. Rules. The commissioner may adopt rules for taking turtles. The commissioner may prescribe seasons, limits, closed areas, and other restrictions and requirements the commissioner deems necessary for the conservation of turtles.

History: 1986 c 386 art 3 s 53; 1989 c 266 s 2,3; 1Sp1995 c 1 s 43; 2000 c 495 s 44,45; 2002 c 351 s 23; 2003 c 107 s 28; 2004 c 215 s 30,31



Section 97C.611 — SNAPPING TURTLES; LIMITS.

A person may not possess more than three snapping turtles of the species Chelydra serpentina without a turtle seller's license. Until new rules are adopted under section 97C.605, a person may not take snapping turtles of a size less than ten inches wide including curvature, measured from side to side across the shell at midpoint. After new rules are adopted under section 97C.605, a person may only take snapping turtles of a size specified in the adopted rules.

History: 1986 c 386 art 3 s 54; 1989 c 266 s 4; 2002 c 351 s 24



Section 97C.621 — AREAS MAY BE CLOSED TO TAKING TURTLES.

The commissioner may prohibit the taking of turtles from state waters where operations are being conducted to aid fish propagation.

History: 1986 c 386 art 3 s 56



Section 97C.701 — TAKING MUSSELS.

Subdivision 1. Commissioner's authority. The commissioner may by rule set size limits and prescribe conditions for the taking, possession, transportation, sale, and purchase of mussels.

Subd. 1a. Handpicking required. A person may only harvest mussels by handpicking.

Subd. 2. [Repealed, 1993 c 269 s 32]

Subd. 3. [Repealed, 1993 c 269 s 32]

Subd. 4. [Repealed, 1993 c 269 s 32]

Subd. 5. [Repealed, 1993 c 269 s 32]

Subd. 6. Possession, sale, and transportation. Mussels and clams may be possessed, bought, sold, and transported in any quantity during the open season and seven days after the season closes.

History: 1986 c 386 art 3 s 57; 1993 c 269 s 28,29



Section 97C.705 — MUSSEL SEASONS.

Subdivision 1. Open seasons. (a) The open season for taking mussels is from May 16 to the last day of February.

(b) The commissioner may by rule restrict the open season for taking mussels for commercial purposes.

Subd. 2. Closed areas. The commissioner may close up to 50 percent of the mussel-producing waters of the state to the taking of mussels.

History: 1986 c 386 art 3 s 58; 1993 c 269 s 30



Section 97C.711 — UNDERSIZED MUSSELS.

A person must return undersized mussels to the water without injury.

History: 1986 c 386 art 3 s 59; 1993 c 269 s 31



Section 97C.801 — TAKING ROUGH FISH ON MISSISSIPPI RIVER.

Subdivision 1. [Repealed, 1997 c 216 s 90; 1997 c 226 s 51]

Subd. 2. Commercial fish netting on Mississippi River. (a) A license is required to commercially take rough fish with seines in the Mississippi River from the St. Croix River junction to St. Anthony Falls.

(b) A person may take rough fish in the Mississippi River, from the St. Croix River junction to St. Anthony Falls, only with the following equipment and methods:

(1) operations shall be conducted only in the flowing waters of the river and in tributary backwaters prescribed by the commissioner;

(2) seines may be used only as prescribed by this section and rules adopted by the commissioner;

(3) seines must be hauled to a landing immediately after being placed;

(4) two seines may not be joined together in the water; and

(5) a seine may not be landed between sunset and sunrise.

History: 1986 c 386 art 3 s 60; 1997 c 216 s 90; 1997 c 226 s 41



Section 97C.805 — NETTING OF LAKE WHITEFISH AND CISCOES.

Subdivision 1. Open season. (a) The commissioner shall, by rule, prescribe the open season and open state waters for netting lake whitefish and ciscoes. The commissioner may open specific lakes and waters that are otherwise closed if the commissioner posts notice of the date and time in appropriate public places at least 48 hours before the open season begins.

(b) The commissioner may close specific lakes and waters that are otherwise open under this subdivision if the commissioner posts notice of the closing at a minimum of three sites on the shore of the waters, including all public water-access sites. Before closing waters under this paragraph, the commissioner shall determine that the closure is necessary to protect game fish populations.

Subd. 2. Restrictions. (a) The netting of lake whitefish and ciscoes is subject to the restrictions in this subdivision.

(b) A person may not use:

(1) more than two nets;

(2) a net more than 100 feet long; or

(3) a net more than three feet wide.

(c) The mesh size of the nets may not be less than:

(1) 1-3/4 inches, stretch measure, for nets used to take ciscoes; and

(2) 3-1/2 inches, stretch measure, for all other nets.

(d) A net may not be set in water, including ice thickness, deeper than six feet.

(e) The commissioner may designate waters where nets may be set so that portions of the net extend into water deeper than six feet under conditions prescribed by the commissioner to protect game fish. A pole or stake must project at least two feet above the surface of the water or ice at one end of each net.

(f) A net may not be set within 50 feet of another net.

(g) A person may not have angling equipment in possession while netting lake whitefish or ciscoes.

Subd. 3. Fish may not be sold. Notwithstanding section 97C.391, subdivision 1, lake whitefish and ciscoes taken under this section may not be bought or sold.

Subd. 4. No limit on rough fish netted. Lake whitefish and ciscoes taken under this section may be taken and possessed without limit. Rough fish caught while netting may be retained. All other fish taken while netting must be returned to the water immediately.

History: 1986 c 386 art 3 s 61; 1988 c 588 s 14; 1991 c 259 s 22; 1993 c 231 s 63-65



Section 97C.811 — COMMERCIAL FISHING IN INLAND WATERS.

Subdivision 1. Inland waters defined. For the purposes of this section and section 97A.475, subdivision 30, "inland waters" means all waters entirely located within the boundaries of the state and the border waters between Minnesota and North Dakota, South Dakota and Iowa, excluding those waters described in section 97C.801.

Subd. 2. Commercial fish defined. For purposes of this section and section 97A.475, subdivision 30, "commercial fish" are carp; bowfin; burbot; cisco; goldeye; rainbow smelt; black bullhead, brown bullhead, and yellow bullhead; lake whitefish; members of the sucker family, Catostomidae, including white sucker, redhorse, bigmouth buffalo, and smallmouth buffalo; members of the drum family, Sciaenidae, including sheepshead; and members of the gar family, Lepisosteidae.

Subd. 3. Regulation. The commissioner shall, by rule, regulate the taking, possession, transportation, and sale of commercial fish, and the licensing of commercial fishing operators in inland waters.

Subd. 4. Licenses required. A person may not commercially fish inland waters without a commercial fishing license. Nonresidents may only be licensed to fish waters not previously assigned to residents. In the license application the applicant must list the number of feet of seine of each depth to be licensed.

Subd. 5. Season. Licenses to net commercial fish in inland waters are issued to residents and nonresidents annually subject to this section and shall be valid for commercial fishing during the open season for commercial fishing in inland waters from the day after Labor Day to the day before the open season for walleye.

Subd. 6. License invalidation. (a) A license to take commercial fish is void upon:

(1) the licensee's death;

(2) cessation of commercial fishing operations within an assigned area, except as provided by paragraph (c);

(3) conviction of two or more violations of inland commercial fishing laws within a license period; or

(4) failure to apply for a new or renewal license prior to June 15 of any year.

(b) A commercial inland fishing license is not subject to the license revocation provisions of section 97A.421. Commercial fishing rights and area assignments covered by a license that becomes void reverts to the commissioner for reassignment.

(c) A person possessing a valid inland commercial fishing license may apply to the commissioner for transfer of an assigned commercial fishing area to another person. Upon receipt of the application, the commissioner shall notify the applicant that the application for transfer has been received and shall determine if other people are interested in the assigned area by:

(1) notifying the Inland Commercial Fish Trade Association in writing; and

(2) publishing notice in a newspaper of general circulation in the vicinity of the assigned area.

These notices must allow interested persons 30 days to notify the commissioner of their interest in the assigned area. Within 60 days after publishing notice, the commissioner shall review the qualifications of all interested persons and approve or deny the transfer based on the criteria in section 97C.815, subdivision 2. If the transfer is denied, the licensee may retain the license or request that it become void.

Subd. 7. Monthly reports. A licensed inland commercial fishing operator shall submit a report on the licensed activities the operator was engaged in to the commissioner each month. The report must be on a form provided by the commissioner and submitted prior to the 15th day of the following month. The report shall be submitted whether fishing activity took place unless the operator has a written release from this obligation signed by the commissioner.

History: 1986 c 386 art 3 s 62; 1991 c 259 s 23; 1996 c 410 s 46



Section 97C.815 — COMMERCIAL FISHING AREAS.

Subdivision 1. Designation. The commissioner shall specify inland commercial fishing areas, taking into account the amount, size, and proximity of waters specified, the species to be removed, and the type and quantity of fishing gear and equipment necessary to provide an adequate removal effort. The commissioner may change inland commercial fishing area boundaries by rule prior to a new licensing period.

Subd. 2. Assignment. The commissioner shall assign licensed inland commercial fishing operators to commercial fishing areas and each operator shall be obligated to fish in the area that the commissioner has assigned to them. The commissioner's assignment shall be valid as long as the assigned operator continues to purchase a license, continues to provide an adequate removal effort in a good and professional manner, and is not convicted of two or more violations of laws or rules governing inland commercial fishing operations during any one license period. In the operator assignment, the commissioner shall consider the proximity of the operator to the area, the type and quantity of fish gear and equipment possessed, knowledge of the affected waters, and general ability to perform the work well.

Subd. 3. Unused areas. If an area is not assigned, or the operator licensed for the area is not fishing that area, the commissioner may issue a special inland commercial fishing permit for the area. The permit may be issued to an individual holding a valid inland commercial fishing license. The permit must describe the specific waters involved, the county, the species to be removed, the equipment to be used, and the time period of the total operation.

Subd. 4. Inland Commercial Fishing Trade Association; license problems. The commissioner shall consult with representatives of the Inland Commercial Fishing Trade Association when disagreements arise in the areas of license issuance, problems with performance pursuant to the license, transfers of licenses, area assignments, and the entry of new commercial fishing operators into the inland commercial fishery.

History: 1986 c 386 art 3 s 63; 1991 c 259 s 23; 1996 c 410 s 47



Section 97C.821 — POSSESSION, SALE, AND TRANSPORTATION OF COMMERCIAL FISH.

Subdivision 1. Transporting and holding commercial fish. Subject to the applicable provisions of the game and fish laws, fish taken under commercial fishing licenses may be possessed in any quantity, bought, sold, and transported at any time. Commercial fishing licensees may transport their catch live to holding facilities, if the licensee has exclusive control of the facilities. Licensees must annually provide the legal description and verification of exclusive control on forms provided by the commissioner with the license application. Commercial fishing licensees may harvest fish from their holding facilities at any time with their licensed gear. The commissioner may prohibit the transport of live fish taken under a commercial fishing license from waters that contain nonnative species, are listed as infested waters, or are infected with any certifiable disease.

Subd. 2. Invasive species certification. (a) A commercial fishing licensee, and each apprentice working under the licensee's commercial fishing license, must annually complete invasive species training provided by the commissioner and pass an examination to qualify to take, sell, or transport commercial fish within the state.

(b) A commercial fishing licensee, and each apprentice working under the licensee's commercial fishing license, must have a valid invasive species training certification in possession while taking, selling, or transporting commercial fish within the state.

History: 1986 c 386 art 3 s 64; 1Sp1995 c 1 s 44; 2004 c 243 s 38; 2008 c 307 s 20; 2014 c 289 s 49; 2014 c 290 s 55



Section 97C.825 — LAKE OF THE WOODS AND RAINY LAKE FISHING.

Subdivision 1. New commercial fishing licenses prohibited. The commissioner may not issue a new commercial fishing license that allows netting of game fish on Lake of the Woods and Rainy Lake.

Subd. 2. Restrictions on fish and nets. The following rules and restrictions shall apply to all commercial fishing operations conducted in Lake of the Woods and Rainy Lake unless otherwise changed by rule of the commissioner under authority of section 97A.045, subdivision 4:

(a) Any fish, except largemouth bass, smallmouth bass, rock bass, muskellunge, crappies, sturgeon, and sunfish, may be taken subject to all other restrictions contained in the game and fish laws.

(b) Pound net mesh and staked trap net mesh may not be less than 2-1/2 inches nor more than four inches stretch measure in the pound or crib.

(c) Gill net mesh may not be less than four inches stretch measure, and may not be more than 30 meshes in width.

(d) Fyke net mesh may not be less than 2-1/2 inches nor more than four inches stretch measure in the pot or crib. Fyke nets may not have a hoop or opening more than six feet in height, wings more than 100 feet in length, nor a lead more than 400 feet in length.

(e) Submerged trap net mesh may not be less than 2-1/2 inches nor more than three inches stretch measure in the heart, pot, or crib. A submerged trap net may not have a pot or crib exceeding 150 square feet in area, a lead exceeding 300 feet in length, nor a pot or lead exceeding 12 feet in depth.

Subd. 3. Net limits for individual operators. A person may not operate more than six pound nets, 4,000 feet of gill nets, eight submerged trap nets, ten fyke or staked trap nets, or one pound net station.

Subd. 4. Net location. Nets may only be set at a place consented to by the commissioner.

Subd. 5. Net limits for Lake of the Woods and Rainy Lake. (a) The maximum amount of nets permitted to be licensed shall be:

(1) in Lake of the Woods, 50-pound nets, 160 submerged trap nets, and 80 fyke or staked trap nets; and

(2) in Rainy Lake, 20-pound nets.

(b) Commercial fishing may be prohibited in the Minnesota portions of international waters when it is prohibited in the international waters by Canadian authorities.

Subd. 6. [Repealed, 2005 c 146 s 52]

Subd. 7. [Repealed, 2005 c 146 s 52]

Subd. 8. [Repealed, 2005 c 146 s 52]

Subd. 9. [Repealed, 2005 c 146 s 52]

Subd. 10. Taking eggs for propagation; commissioner's rule. The commissioner may require a person licensed to take fish for commercial purposes in the waters covered by this section to take eggs for propagation purposes when it can be done in connection with the licensed commercial fishing. The eggs must be taken under rules prescribed by the commissioner.

History: 1985 c 248 s 70; 1986 c 386 art 3 s 65; 1991 c 259 s 23; 2005 c 146 s 48



Section 97C.831 — NAMAKAN AND SAND POINT LAKES; COMMERCIAL FISHING.

Subdivision 1. Lake whitefish and rough fish. Lake whitefish and rough fish may be taken by licensed commercial fishing operators unless otherwise changed by rule of the commissioner, under section 97C.805, subdivision 1, from Namakan Lake and Sand Point Lake.

Subd. 2. Gill nets prohibited on Sand Point Lake. Gill nets may not be used in Sand Point Lake.

Subd. 3. Maximum amount of nets in Sand Point Lake. The maximum amount of nets permitted to be licensed in Sand Point Lake shall be 12 pound, fyke, or submerged trap nets.

Subd. 4. Maximum amount of nets in Namakan Lake. The maximum amount of nets that may be licensed in Namakan Lake shall be (1) 7,000 feet of gill net, with a mesh not less than four inches stretch measure, and (2) 12 pound, fyke, or submerged trap nets.

History: 1986 c 386 art 3 s 66; 1991 c 259 s 23



Section 97C.835 — LAKE SUPERIOR COMMERCIAL FISHING.

Subdivision 1. Commercial fishing license for Lake Superior. (a) A license to fish commercially in Lake Superior shall be issued to a maximum of 25 residents. To qualify for licensing, a resident must have landed fish in the previous year with a value of at least $1,500, and must have engaged in commercial fishing for at least 30 days of the previous year. An applicant may be issued a license, at the discretion of the commissioner, if failure to meet the requirements for the dollar value of fish landed or number of days fished resulted from illness or other mitigating circumstances, or the applicant has reached the age of 65 and has been licensed at least five of the previous ten years.

(b) A license may be issued to a resident who has not previously fished commercially on Lake Superior and has not been convicted of a game and fish law violation in the preceding three years, if the applicant:

(1) shows a bill of sale indicating the purchase of gear and facilities connected with an existing license;

(2) shows proof of inheritance of all the gear and facilities connected with an existing license; or

(3) has served at least two years as an apprentice in a Minnesota Lake Superior licensed commercial fishing operation.

Subd. 2. Types of fish permitted. Lake trout, ciscoes, chubs, alewives, lake whitefish, round whitefish, pygmy whitefish, rainbow smelt, and rough fish may be taken by licensed commercial fishing operators from Lake Superior, in accordance with this section.

Subd. 3. Pound nets and trap nets. Pound or trap nets may be used to take lake whitefish, round whitefish, pygmy whitefish, ciscoes, chubs, alewives, rainbow smelt, and rough fish in Lake Superior, including St. Louis Bay east of the U.S. Highway 53 bridge, under the rules prescribed by the commissioner.

Subd. 4. Gill nets; lake trout and lake whitefish. Gill nets for taking lake trout and lake whitefish may not be less than 4-1/2 inch extension measure mesh. The commissioner may prescribe rules to limit the total amount of gill net to be licensed for the taking of lake trout and lake whitefish and may limit the amount of net to be operated by each licensee.

Subd. 5. Gill nets; ciscoes. Gill nets for taking ciscoes and chubs may not be less than 2-1/4 inch extension measure mesh and may not exceed 2-3/4 inch extension measure mesh except that smaller or larger mesh sizes may be used under a permit issued by the commissioner.

Subd. 6. Maximum amount of gill net in Lake Superior. The amount of gill net licensed in Minnesota waters of Lake Superior may not exceed 300,000 feet of net weighted to fish in a floating or suspended position off the bottom and 300,000 feet of net weighted to fish on the bottom.

Subd. 7. Maximum amount of gill net for each Lake Superior licensee. A licensee may not operate more than 6,000 feet of gill net weighted to fish in a floating or suspended position off the bottom or 25,000 feet of gill net weighted to fish on the bottom. The commissioner may authorize gill net footage in excess of the individual limits when the commissioner determines that all of the gill net footage permitted for Minnesota waters of Lake Superior would not otherwise be allocated in a license year. The commissioner must allocate this excess gill net footage equitably among the licensees who have applied for it.

Subd. 8. Special permits. The commissioner may issue special permits to duly licensed commercial fishing operators for the purpose of taking lake trout, ciscoes, and lake whitefish in Lake Superior and adjacent waters under rules prescribed by the commissioner.

History: 1986 c 386 art 3 s 67; 1996 c 410 s 48,49; 2007 c 131 art 1 s 51-53



Section 97C.836 — LAKE SUPERIOR LAKE TROUT EXPANDED ASSESSMENT HARVEST.

The commissioner shall provide for taking of lake trout by licensed commercial operators in Lake Superior management zones MN-3 and MN-2 for expanded assessment and sale. The commissioner shall authorize expanded assessment taking and sale of lake trout in Lake Superior management zone MN-3 beginning annually in 2007 and zone MN-2 beginning annually in 2010. Total assessment taking and sale may not exceed 3,000 lake trout in zone MN-3 and 2,000 lake trout in zone MN-2 and may be reduced when necessary to protect the lake trout population or to manage the effects of invasive species or fish disease. Taking lake trout for expanded assessment and sale shall be allowed from June 1 to September 30, but may end earlier in the respective zones if the quotas are reached. The quotas must be reassessed at the expiration of the current ten-year Fisheries Management Plan for the Minnesota Waters of Lake Superior dated September 2006.

History: 2007 c 131 art 1 s 54



Section 97C.841 — APPRENTICE LICENSE.

A person with a commercial fishing license may list one person as an apprentice on the license. A person acting as an apprentice for a commercial fishing licensee must have an apprentice license. The commercial fishing licensee or the apprentice listed on the license must be present at all commercial fishing operations including going to and from fishing locations, or in setting or lifting nets, or removing fish from nets. A person possessing an angling license may assist the holder of a master's or apprentice license in going to and from fishing locations, or in setting or lifting nets, or removing fish from nets.

An apprentice license is transferable to another by the holder of a master's license applying to the commissioner.

History: 1986 c 386 art 3 s 68; 1996 c 410 s 50



Section 97C.843 — POSSESSION FOR COMMERCIAL NETTING.

When commercial nets, seines, bags, or cribs are lawfully set and tended, incidentally taken fish not included in the license are not considered in possession if they are returned to the water or if they are tagged in accordance with section 97C.835 before they are placed on a motor vehicle or trailer for transport on land.

History: 2002 c 270 s 9



Section 97C.845 — INTERFERENCE WITH COMMERCIAL FISHING.

A person may not:

(1) knowingly place or maintain an obstruction that will hinder, prevent, or interfere with a licensed commercial fishing operation;

(2) remove fish from nets licensed under the game and fish laws; or

(3) knowingly damage, disturb, or interfere with commercial fishing nets.

History: 1986 c 386 art 3 s 69



Section 97C.851 — COMMERCIAL FISHING IN INTERNATIONAL WATERS; RESORT OWNERS.

A license to buy or sell fish or to take fish commercially in international waters extending from Pigeon Point West to the North Dakota boundary line may not be issued to a person engaged in the business of conducting a summer resort, or to a member of the person's household or to an employee of the person.

History: 1986 c 386 art 3 s 70



Section 97C.855 — UPPER AND LOWER RED LAKE AND NETT LAKE; TRANSPORTATION, SALE, AND DISPOSAL.

The commissioner may, by rule, allow the transportation, sale, and disposal of fish taken within the Red Lake Indian Reservation on Upper Red Lake and Lower Red Lake and from waters within the Nett Lake Indian Reservation also known as Bois Forte Indian Reservation.

History: 1986 c 386 art 3 s 71; 1991 c 259 s 23



Section 97C.861 — FISH VENDOR REQUIREMENTS.

Subdivision 1. License required. A person may not sell fish with the use of a motor vehicle without a fish vendor's license.

Subd. 2. Misrepresentation of fish. (a) A licensed fish vendor or the vendor's employee may not misrepresent a species of fish to be sold. If a licensed fish vendor or employee of the fish vendor is convicted of misrepresenting a species of fish that is sold, the license shall be revoked, and the licensee is not eligible to obtain a fish vendor's license for one year after revocation.

(b) Misrepresentation includes the designation of fish by a name other than its common name in:

(1) the state; and

(2) in the locality where it was taken if it is not generally known by any common name in the state.

History: 1986 c 386 art 3 s 72



Section 97C.865 — FISH PACKERS.

Subdivision 1. License required; records. (a) A person engaged in a business providing services to a person taking fish may not prepare dressed game fish for shipment without a fish packer's license. The fish packer must maintain a permanent record of:

(1) the name, address, and license number of the shipper;

(2) the name and address of the consignee; and

(3) the number of each species and net weight of fish in the shipment.

(b) The records of the fish packer must be made available to an enforcement officer upon request.

Subd. 2. Rules. The commissioner may adopt rules establishing requirements for labeling and packing fish under a fish packer's license. The commissioner shall require only the license number of the fish packer, the name and license number of the angler or person who lawfully possesses the fish, the name of the lake on which the fish were caught, the species of fish, and the number of fish to appear on a label. The commissioner must not allow sauger to be labeled as walleye.

History: 1986 c 386 art 3 s 73; 1993 c 231 s 66; 2008 c 368 art 2 s 69



Section 97C.871 — CRAYFISH.

The commissioner may adopt rules, including record-keeping requirements, for taking, importing, buying, selling, possessing, and transporting crayfish.

History: 1993 c 231 s 67






Chapter 98 — LICENSES, TAKING GAME AND FISH



Chapter 99 — GAME REFUGES, FISH REFUGES, GAME AND FUR FARMS



Chapter 100 — QUADRUPEDS, BIRDS



Chapter 101 — FISH



Chapter 102 — COMMERCIAL FISHING






Chapters 103A - 114B — WATER

Chapter 103A — WATER POLICY AND INFORMATION

Section 103A.001 — EFFECT OF CHAPTER 103A ON WATER LAW.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the "Water Law."

History: 1990 c 391 art 1 s 1



Section 103A.201 — REGULATORY POLICY.

Subdivision 1. Policy. To conserve and use water resources of the state in the best interests of its people, and to promote the public health, safety, and welfare, it is the policy of the state that:

(1) subject to existing rights, public waters are subject to the control of the state;

(2) the state, to the extent provided by law, shall control the appropriation and use of waters of the state; and

(3) the state shall control and supervise activity that changes or will change the course, current, or cross section of public waters, including the construction, reconstruction, repair, removal, abandonment, alteration, or the transfer of ownership of dams, reservoirs, control structures, and waterway obstructions in public waters.

Subd. 2. Wetlands findings; public interest. (a) Wetlands identified in the state under section 103G.005, subdivision 19, do not:

(1) grant the public additional or greater right of access to the wetlands;

(2) diminish the right of ownership or usage of the beds underlying the wetlands, except as otherwise provided by law;

(3) affect state law forbidding trespass on private lands; and

(4) require the commissioner to acquire access to the wetlands.

(b) The legislature finds that the wetlands of Minnesota provide public value by conserving surface waters, maintaining and improving water quality, preserving wildlife habitat, providing recreational opportunities, reducing runoff, providing for floodwater retention, reducing stream sedimentation, contributing to improved subsurface moisture, helping moderate climatic change, and enhancing the natural beauty of the landscape, and are important to comprehensive water management, and that it is in the public interest to:

(1) achieve no net loss in the quantity, quality, and biological diversity of Minnesota's existing wetlands;

(2) increase the quantity, quality, and biological diversity of Minnesota's wetlands by restoring or enhancing diminished or drained wetlands;

(3) avoid direct or indirect impacts from activities that destroy or diminish the quantity, quality, and biological diversity of wetlands; and

(4) replace wetland values where avoidance of activity is not feasible and prudent.

History: 1990 c 391 art 1 s 2; 1991 c 354 art 1 s 2



Section 103A.202 — WETLAND POLICY.

The legislature finds that it is in the public interest to preserve the wetlands of the state to conserve surface waters, maintain and improve water quality, preserve wildlife habitat, reduce runoff, provide for floodwater retention, reduce stream sedimentation, contribute to improved subsurface moisture, enhance the natural beauty of the landscape, and promote comprehensive and total water management planning.

History: 1990 c 391 art 1 s 3



Section 103A.203 — HYDROPOWER POLICY.

The legislature finds that:

(1) the public health, safety, and welfare of the state are also promoted by the use of state waters to produce hydroelectric or hydromechanical power in a manner consistent with laws relating to dam construction, reconstruction, repair, and maintenance; and

(2) the leasing of existing dams and potential dam sites primarily for power generation is a valid public purpose.

History: 1990 c 391 art 1 s 4



Section 103A.204 — GROUNDWATER POLICY.

(a) The responsibility for the protection of groundwater in Minnesota is vested in a multiagency approach to management. The following is a list of agencies and the groundwater protection areas for which the agencies are primarily responsible; the list is not intended to restrict the areas of responsibility to only those specified:

(1) Environmental Quality Board: coordination of state groundwater protection programs;

(2) Pollution Control Agency: water quality monitoring and reporting and the development of best management practices and regulatory mechanisms for protection of groundwater from nonagricultural chemical contaminants;

(3) Department of Agriculture: sustainable agriculture, integrated pest management, water quality monitoring, and the development of best management practices and regulatory mechanisms for protection of groundwater from agricultural chemical contaminants;

(4) Board of Water and Soil Resources: reporting on groundwater education and outreach with local government officials, local water planning and management, and local cost share programs;

(5) Department of Natural Resources: water quantity monitoring and regulation, sensitivity mapping, and development of a plan for the use of integrated pest management and sustainable agriculture on state-owned lands; and

(6) Department of Health: regulation of wells and borings, and the development of health risk limits under section 103H.201.

(b) The Environmental Quality Board shall prepare a report on policy issues related to its responsibilities listed in paragraph (a), and include these reports with the assessments in section 103A.43 and the "Minnesota Water Plan" in section 103B.151.

History: 1994 c 557 s 11; 2008 c 363 art 5 s 14



Section 103A.205 — CONSERVATION POLICY FOR RAINWATER.

It is the policy of the state to promote the retention and conservation of all water precipitated from the atmosphere in the areas where it falls, as far as practicable. Except as otherwise expressly provided, all officers, departments, and other agencies of the state or political subdivisions having any authority or means for constructing, maintaining, or operating dams or other works or engaging in other projects or operations affecting precipitated water shall use the authority, as far as practicable, to effectuate the policy in this section.

History: 1990 c 391 art 1 s 5



Section 103A.206 — SOIL AND WATER CONSERVATION POLICY.

Maintaining and enhancing the quality of soil and water for the environmental and economic benefits they produce, preventing degradation, and restoring degraded soil and water resources of this state contribute greatly to the health, safety, economic well-being, and general welfare of this state and its citizens. Land occupiers have the responsibility to implement practices that conserve the soil and water resources of the state. Soil and water conservation measures implemented on private lands in this state provide benefits to the general public by reducing erosion, sedimentation, siltation, water pollution, and damages caused by floods. The soil and water conservation policy of the state is to encourage land occupiers to conserve soil, water, and the natural resources they support through the implementation of practices that:

(1) control or prevent erosion, sedimentation, siltation, and related pollution in order to preserve natural resources;

(2) ensure continued soil health, as defined under section 103C.101, subdivision 10a, and soil productivity;

(3) protect water quality;

(4) prevent impairment of dams and reservoirs;

(5) reduce damages caused by floods;

(6) preserve wildlife;

(7) protect the tax base; and

(8) protect public lands and waters.

History: 1990 c 391 art 1 s 6; 2003 c 104 s 1; 1Sp2015 c 2 art 2 s 10



Section 103A.207 — FLOODPLAIN MANAGEMENT POLICY.

(a) It is the policy of this state to reduce flood damages through floodplain management, stressing nonstructural measures such as floodplain zoning and flood proofing, and flood warning practices.

(b) It is the policy of this state:

(1) not to prohibit but to guide development of the floodplains consistent with legislative findings;

(2) to provide state coordination and assistance to local governmental units in floodplain management;

(3) to encourage local governmental units to adopt, enforce, and administer sound floodplain management ordinances; and

(4) to provide the commissioner of natural resources with authority necessary to carry out a floodplain management program for the state and to coordinate federal, state, and local floodplain management activities in this state.

History: 1990 c 391 art 1 s 7



Section 103A.208 — SCENIC RIVER PROTECTION POLICY.

The legislature finds that certain of Minnesota's rivers and their adjacent lands possess outstanding scenic, recreational, natural, historical, scientific and similar values. It is in the interest of present and future generations to retain these values, and a policy of the state, and an authorized public purpose to preserve and protect these rivers.

History: 1990 c 391 art 1 s 8



Section 103A.209 — MARGINAL, ERODIBLE LAND RETIREMENT POLICY.

It is state policy to encourage the retirement of marginal, highly erodible land, particularly land adjacent to public waters and drainage systems, from crop production and to reestablish a cover of perennial vegetation.

History: 1990 c 391 art 1 s 9



Section 103A.211 — WATER LAW POLICY.

The Water Law of this state is contained in many statutes that must be considered as a whole to systematically administer water policy for the public welfare. Water law that seems contradictory as applied to a specific proceeding creates a need for a forum where the public interest conflicts involved can be presented and, by consideration of the whole body of water law, the controlling policy can be determined and apparent inconsistencies resolved.

History: 1990 c 391 art 1 s 10



Section 103A.212 — WATERSHED MANAGEMENT POLICY.

The quality of life of every Minnesotan depends on water. Minnesota's rivers, lakes, streams, wetlands, and groundwater provide a foundation for drinking water and the state's recreational, municipal, commercial, industrial, agricultural, environmental, aesthetic, and economic well-being. The legislature finds that it is in the public interest to manage groundwater and surface water resources from the perspective of aquifers, watersheds, and river basins to achieve protection, preservation, enhancement, and restoration of the state's valuable groundwater and surface water resources.

History: 2010 c 361 art 4 s 48



Section 103A.301 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103A.301 to 103A.341.

Subd. 2. Agency. "Agency" means a state officer, board, commission, bureau, division, or agency, other than a court, exercising duty or authority under laws listed in section 103A.305.

Subd. 3. Board. "Board" means the Board of Water and Soil Resources.

Subd. 4. Court. "Court" means the district court or a judge of the district court before whom the proceeding is pending.

Subd. 5. Proceeding. "Proceeding" means a procedure under any of the laws listed in section 103A.305 that involves administrative discretion or duty.

Subd. 6. Question of water policy. "Question of water policy" means a question of water law and policy in which use, disposal, pollution, or conservation of water is a factor in a proceeding, including:

(1) determination of the governing policy of state law in the proceeding and resolution of apparent inconsistencies between different statutes; or

(2) the proper application of the policy of state law to facts in the proceeding if application is a matter of administrative discretion.

History: 1990 c 391 art 1 s 11



Section 103A.305 — JURISDICTION.

Sections 103A.301 to 103A.341 apply if the decision of an agency in a proceeding involves a question of water policy in one or more of the areas of water conservation, water pollution, preservation and management of wildlife, drainage, soil conservation, public recreation, forest management, and municipal planning under section 97A.135; 103A.411; 103E.011; 103E.015; 103G.245; 103G.261; 103G.271; 103G.275; 103G.281; 103G.287; 103G.297 to 103G.311; 103G.315, subdivisions 1, 10, 11, and 12; 103G.401; 103G.405; 103I.681, subdivision 1; 115.04; or 115.05.

History: 1990 c 391 art 1 s 12; 1991 c 199 art 2 s 1; 2010 c 361 art 4 s 49



Section 103A.311 — PETITION FOR INTERVENTION.

Subdivision 1. Authority. The board may intervene in a proceeding if a petition is filed with the board for referral of a question of water policy involved in the proceeding.

Subd. 2. Petition for intervention. A petition for intervention must identify the proceeding in which it is made and state the grounds for referral in a general manner with sufficient detail to inform interested parties of the nature of the questions proposed to be presented to the board and the public importance of the questions.

Subd. 3. Petitioners and signatures. (a) A petition for intervention may be made by:

(1) the applicant in the proceeding;

(2) a party to the proceeding;

(3) the governor;

(4) the agency;

(5) the commissioner or director of a division in the Department of Natural Resources;

(6) the head of another state department or agency;

(7) a bureau or division of the federal government with a concern in the proceeding;

(8) an organization or group of persons with appropriate purpose related to the proceedings; or

(9) a person the board considers representative of a substantial segment of the state or peculiarly able to present evidence bearing on the public interest.

(b) The petition must be:

(1) signed and verified by the petitioner or an officer of the petitioner; or

(2) signed by the petitioner's attorney.

Subd. 4. Filing petition. The petition must be filed in duplicate, one copy with the board, the other with the agency.

Subd. 5. Period for intervention by board. The petition shall allow intervention in a proceeding by the board if the petition is filed after the proceeding is initiated and before the agency's order is made.

History: 1990 c 391 art 1 s 13



Section 103A.315 — COURT REFERRALS.

The court may refer a proceeding under its jurisdiction involving a law listed in section 103A.305 to the board by a petition of the court directed to the board. The referral may be made in original and appellate proceedings. A party to a proceeding may ask the court to refer a matter to the board. On receiving a petition for referral, the board shall proceed under sections 103A.301 to 103A.341.

History: 1990 c 391 art 1 s 14



Section 103A.321 — PETITION ABATES PROCEEDING UNTIL BOARD ACTS.

A petition for intervention filed with the board abates a proceeding until there is a recommendation by the board or until 60 days have passed after conclusion of hearing before the board, whichever is earlier, unless the agency makes a written finding stating reasons that the public interest requires the board to act immediately.

History: 1990 c 391 art 1 s 15



Section 103A.325 — BOARD DECISION TO INTERVENE.

After receiving a petition, the board must decide whether the petition and the record made before the agency show an important question of water policy according to rules adopted by the board. If the board decides that there is not an important question of water policy, the board may not intervene and the proceeding continues in the agency as though the petition had not been made. If the board decides there is an important question of water policy and intervention in the public interest is justified, the board must issue a brief statement to the petitioner and the agency describing in general terms the questions of water policy it will consider.

History: 1990 c 391 art 1 s 16



Section 103A.331 — HEARING, DETERMINATION.

Subdivision 1. Hearing. After a petition is filed, the board must proceed expeditiously to hear, determine, and make its recommendations on the questions it has consented to consider. The hearings must be conducted to fully inform the board about all aspects of the public interest in the questions of water policy to be determined to make an impartial, scientific, and fully considered judgment.

Subd. 2. Determination. (a) The recommendation of the board is the board's decision on the question of water policy considered by it.

(b) The ultimate question to which the board's recommendation is directed is the proper course of action to be followed by the agency in the proceeding in relation to questions of water policy considered by the board.

(c) The decision of the board must be in the form of a written recommendation to the agency. The decision must state the controlling facts in sufficient detail to inform the parties, the agency, and a reviewing court of the basis and reason for the decision.

Subd. 3. Recommendation as evidence. In the proceeding and upon judicial review, the recommendation of the board is evidence. A certified copy is competent evidence of the recommendation of the board.

History: 1990 c 391 art 1 s 17



Section 103A.335 — CONSENT, NOTICE AND PROCEDURE.

Subdivision 1. Notice. A consent, notice, or recommendation made by the board must be filed with the agency. The filing is notice of the board's action. The board's rules may provide for a notice, in addition to filing by mail, posting, publication, or otherwise, to inform parties and interested persons of the board's actions.

Subd. 2. Subpoena. (a) To implement sections 103A.301 to 103A.341, the chair of the board or a board member may subpoena witnesses, administer oaths, and compel the production of books, records, and other evidence.

(b) Disobedience of a subpoena, refusal to be sworn, or refusal to answer as a witness, is punishable as a contempt of the district court. The board or a board member must file a complaint of the disobedience with the district court of the county where the disobedience occurred.

(c) Witnesses receive the same fees and mileage as in civil actions.

(d) Persons must be sworn before testifying and the right to examine or cross-examine is the same as in civil actions.

Subd. 3. Hearings. Hearings must be public, conducted by the board or an authorized board member, and affected persons have the opportunity to be heard. The board must provide a stenographer to take the testimony and proceedings at the hearings must be recorded and preserved. Hearings must be conducted as much as practicable in the same way as civil actions.

Subd. 4. Position of state agencies. State agencies may adopt opposite positions on the matter before the board when full advocacy will assist in disclosing the public interest.

History: 1990 c 391 art 1 s 18



Section 103A.341 — FINDINGS BY BOARD.

Within 60 days of the close of a hearing the board must make findings and recommendations based solely on the evidence presented at the public hearing.

History: 1990 c 391 art 1 s 19



Section 103A.401 — STATEWIDE WATER INFORMATION SYSTEM.

The commissioner of natural resources, in cooperation with other state agencies including the Minnesota geologic survey, shall establish and maintain a statewide water information system to gather, process, and distribute information on the availability, distribution, quality, and use of waters of the state. Local, regional, and state governmental units and their officers and employees shall cooperate with the commissioner to implement and maintain the statewide water information system.

History: 1990 c 391 art 1 s 20



Section 103A.403 — STATEWIDE NITRATE DATA.

The Environmental Quality Board shall ensure that all available data regarding the presence of nitrates in groundwater in the state that meet state standards recommended under Laws 1992, chapter 544, section 13, are integrated into the Minnesota Geospatial Information Office's statewide nitrate database according to published data compatibility guidelines. Costs of integrating the data in accordance with data compatibility standards must be borne by the agency generating the data or, if the data are not generated by an entity that receives or received state appropriations for monitoring or information management, by the Environmental Quality Board.

History: 1992 c 544 s 4; 2009 c 101 art 2 s 107



Section 103A.405 — DIRECTOR'S APPROVAL FOR FEDERAL WATER DATA AGREEMENTS.

A contract or agreement may not be made by a department or agency of the state or a municipality, with the United States or an agency or department of the United States, for the collection of basic data pertaining to surface water or groundwater of the state without obtaining written approval of the director of the Division of Waters of the Department of Natural Resources.

History: 1990 c 391 art 1 s 21; 1991 c 199 art 1 s 14



Section 103A.411 — PUMPING TEST AND DATA ACQUISITION TRAINING PROGRAMS.

The commissioner shall set up a statewide training program to provide training in the conduct of pumping tests and data acquisition programs.

History: 1990 c 391 art 1 s 22



Section 103A.43 — WATER ASSESSMENTS AND REPORTS.

(a) The Environmental Quality Board shall consolidate the assessments required in paragraphs (b) and (c) with the policy report in section 103A.204 and submit a single report to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture and the Legislative-Citizen Commission on Minnesota Resources by September 15, 2010, and every five years thereafter.

(b) The Pollution Control Agency and the Department of Agriculture shall provide an assessment and analysis of water quality, groundwater degradation trends, and efforts to reduce, prevent, minimize, and eliminate degradation of water. The assessment and analysis must include an analysis of relevant monitoring data.

(c) The Department of Natural Resources shall provide an assessment and analysis of the quantity of surface and ground water in the state and the availability of water to meet the state's needs.

History: 1989 c 326 art 2 s 7; 1989 c 335 art 1 s 269; 1994 c 557 s 12; 1995 c 220 s 91; 1999 c 86 art 3 s 7; 2006 c 243 s 21; 2008 c 363 art 5 s 15; 2012 c 272 s 27






Chapter 103B — WATER PLANNING AND PROJECT IMPLEMENTATION

Section 103B.001 — EFFECT OF CHAPTER 103B ON WATER LAW.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the "Water Law."

History: 1990 c 391 art 2 s 1



Section 103B.101 — BOARD OF WATER AND SOIL RESOURCES.

Subdivision 1. Membership. The Board of Water and Soil Resources is composed of 15 appointed members knowledgeable of water and soil problems and conditions within the state and five ex officio members.

Subd. 2. Voting members. (a) The members are:

(1) three county commissioners;

(2) three soil and water conservation district supervisors;

(3) three watershed district or watershed management organization representatives;

(4) three citizens who are not employed by, or the appointed or elected officials of, a state governmental office, board, or agency;

(5) one township officer;

(6) two elected city officials, one of whom must be from a city located in the metropolitan area, as defined under section 473.121, subdivision 2;

(7) the commissioner of agriculture;

(8) the commissioner of health;

(9) the commissioner of natural resources;

(10) the commissioner of the Pollution Control Agency; and

(11) the director of the University of Minnesota Extension Service.

(b) Members in paragraph (a), clauses (1) to (6), must be distributed across the state with at least four members but not more than six members from the metropolitan area, as defined by section 473.121, subdivision 2.

(c) Members in paragraph (a), clauses (1) to (6), are appointed by the governor. In making the appointments, the governor may consider persons recommended by the Association of Minnesota Counties, the Minnesota Association of Townships, the League of Minnesota Cities, the Minnesota Association of Soil and Water Conservation Districts, and the Minnesota Association of Watershed Districts. The list submitted by an association must contain at least three nominees for each position to be filled.

(d) The membership terms, compensation, removal of members and filling of vacancies on the board for members in paragraph (a), clauses (1) to (6), are as provided in section 15.0575.

Subd. 3. [Repealed, 1997 c 28 s 4]

Subd. 4. Employees. The board may employ an executive director in the unclassified service and other permanent and temporary employees in accordance with chapter 43A. The board may prescribe the powers and duties of its officers and employees and may authorize its employees and members of the board to act on behalf of the board.

Subd. 5. Officers. The governor shall appoint a chair from among the members of the board in subdivision 2, paragraph (a), clauses (1) to (4), with the advice and consent of the senate. The board shall elect a vice-chair and any other officers that it considers necessary from its membership.

Subd. 6. Quorum. A majority of the board is a quorum.

Subd. 7. Hearings, orders, and rulemaking. The board may hold public hearings and adopt rules and orders necessary to execute its duties.

Subd. 8. [Repealed, 1997 c 28 s 4]

Subd. 8a. Bylaws and conflict of interest. The board shall adopt bylaws that include provisions to prevent or address conflict of interest.

Subd. 9. Powers and duties. In addition to the powers and duties prescribed elsewhere, the board shall:

(1) coordinate the water and soil resources planning and implementation activities of counties, soil and water conservation districts, watershed districts, watershed management organizations, and any other local units of government through its various authorities for approval of local plans, administration of state grants, contracts and easements, and by other means as may be appropriate;

(2) facilitate communication and coordination among state agencies in cooperation with the Environmental Quality Board, and between state and local units of government, in order to make the expertise and resources of state agencies involved in water and soil resources management available to the local units of government to the greatest extent possible;

(3) coordinate state and local interests with respect to the study in southwestern Minnesota under United States Code, title 16, section 1009;

(4) develop information and education programs designed to increase awareness of local water and soil resources problems and awareness of opportunities for local government involvement in preventing or solving them;

(5) provide a forum for the discussion of local issues and opportunities relating to water and soil resources management;

(6) adopt an annual budget and work program that integrate the various functions and responsibilities assigned to it by law; and

(7) report to the governor and the legislature by October 15 of each even-numbered year with an assessment of board programs and recommendations for any program changes and board membership changes necessary to improve state and local efforts in water and soil resources management.

The board may accept grants, gifts, donations, or contributions in money, services, materials, or otherwise from the United States, a state agency, or other source to achieve an authorized or delegated purpose. The board may enter into a contract or agreement necessary or appropriate to accomplish the transfer. The board may conduct or participate in local, state, or federal programs or projects that have as one purpose or effect the preservation or enhancement of water and soil resources and may enter into and administer agreements with local governments or landowners or their designated agents as part of those programs or projects. The board may receive and expend money to acquire conservation easements, as defined in chapter 84C, on behalf of the state and federal government consistent with the Camp Ripley's Army Compatible Use Buffer Project.

Any money received is hereby deposited in an account in a fund other than the general fund and appropriated and dedicated for the purpose for which it is granted.

Subd. 10. Committee for dispute resolution. A committee of the board is established to hear and resolve disputes, appeals, and interventions under sections 103A.301 to 103A.341; 103B.101; 103B.231; 103B.345; 103D.535; 103D.537; and 103G.2242, subdivision 9. The committee is appointed by the board chair. The board shall adopt bylaws governing committee membership and duties.

Subd. 11. [Repealed, 2009 c 172 art 2 s 32; 2009 c 176 art 1 s 52]

Subd. 12. Authority to issue penalty orders. (a) Except as provided under subdivision 12a, the board may issue an order requiring violations to be corrected and administratively assessing monetary penalties of up to $10,000 per violation for violations of this chapter and chapters 103C, 103D, 103E, 103F, and 103G, any rules adopted under those chapters, and any standards, limitations, or conditions established by the board.

(b) Administrative penalties issued by the board under paragraph (a) or subdivision 12a, may be appealed according to section 116.072, if the recipient of the penalty requests a hearing by notifying the commissioner in writing within 30 days after receipt of the order. For the purposes of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the board. If a hearing is not requested within the 30-day period, the order becomes a final order not subject to further review.

(c) Administrative penalty orders issued under paragraph (a) or subdivision 12a, may be enforced under section 116.072, subdivision 9. Penalty amounts must be remitted within 30 days of issuance of the order.

Subd. 12a. Authority to issue penalty orders. (a) A county or watershed district with jurisdiction or the Board of Water and Soil Resources may issue an order requiring violations of the water resources riparian protection requirements under sections 103F.415, 103F.421, and 103F.48 to be corrected and administratively assessing monetary penalties up to $500 for noncompliance commencing on day one of the 11th month after the noncompliance notice was issued. The proceeds collected from an administrative penalty order issued under this section must be remitted to the county or watershed district with jurisdiction over the noncompliant site, or otherwise remitted to the Board of Water and Soil Resources.

(b) Before exercising this authority, the Board of Water and Soil Resources must adopt a plan containing procedures for the issuance of administrative penalty orders by local governments and the board as authorized in this subdivision. This plan, and any subsequent amendments, will become effective 30 days after being published in the State Register. The initial plan must be published in the State Register no later than July 1, 2017.

(c) Administrative penalties may be reissued and appealed under paragraph (a) according to section 103F.48, subdivision 9.

Subd. 13. Drainage stakeholder coordination. The Board of Water and Soil Resources shall work with drainage stakeholders to foster mutual understanding and provide recommendations for drainage system management and related water management, including recommendations for updating the drainage law in chapter 103E and other related provisions. The board may convene informal working groups or work teams to develop information, education, and recommendations.

Subd. 14. Local water management coordination. (a) The board may adopt resolutions, policies, or orders that allow a comprehensive plan, local water management plan, or watershed management plan, developed or amended, approved and adopted, according to chapter 103B, 103C, or 103D to serve as substitutes for one another or be replaced with a comprehensive watershed management plan. The board may also develop criteria for incorporating or coordinating the elements of metropolitan county groundwater plans in accordance with section 103B.255. The board shall, to the extent practicable, incorporate a watershed approach when adopting the resolutions, policies, or orders, and shall establish a suggested watershed boundary framework for development, approval, adoption, and coordination of plans.

(b) The board shall work with local government stakeholders and others to foster mutual understanding and develop recommendations for local water management and related state water management policy and programs. The board may convene informal working groups or work teams to develop information, education, and recommendations. Local government units may develop and carry out TMDL implementation plans, or their equivalent, as provided in chapter 114D, as part of the local water management plans and responsibilities under chapters 103B, 103C, and 103D.

Subd. 15. Local water management boundary and plan determinations and appeals. (a) Local government units may either submit a request for a plan boundary determination as part of a plan approval request or apply separately for a plan boundary determination from the board before requesting plan approval. Local government units must provide written documentation of the rationale and justification for the proposed boundary. The board may request additional information needed to make a plan boundary determination.

(b) Local government units may appeal a board decision to deny approval of a plan or the establishment of a plan boundary. An appeal of a board decision may be taken to the state Court of Appeals and must be considered an appeal from a contested case decision for purposes of judicial review under sections 14.63 to 14.69. Local government units may request the board's dispute resolution committee or executive director to hear and make recommendations to resolve boundary and plan implementation disputes.

Subd. 16. Water quality practices; standardized specifications. The Board of Water and Soil Resources shall work with state and federal agencies, academic institutions, local governments, practitioners, and stakeholders to foster mutual understanding and provide recommendations for standardized specifications for water quality and soil conservation protection and improvement practices and projects. The board may convene working groups or work teams to develop information, education, and recommendations.

Subd. 17. Wetland stakeholder coordination. The board shall work with wetland stakeholders to foster mutual understanding and provide recommendations for improvements to the management of wetlands and related land and water resources, including recommendations for updating the Wetland Conservation Act, developing an in-lieu fee program as defined in section 103G.005, subdivision 10g, and related provisions. The board may convene informal working groups or work teams to provide information and education and to develop recommendations.

History: 1990 c 391 art 2 s 2; 1992 c 399 s 1; 1997 c 28 s 1-3; 1997 c 109 s 1; 2004 c 228 art 1 s 23; 1Sp2005 c 1 art 2 s 116; 2007 c 57 art 1 s 103; 2009 c 176 art 1 s 23,24; 2010 c 298 s 1; 1Sp2010 c 1 art 14 s 5; 1Sp2011 c 2 art 5 s 63; 2012 c 272 s 28-33; 1Sp2015 c 2 art 2 s 11; 1Sp2015 c 4 art 4 s 72,73; 2016 c 85 s 1,2



Section 103B.102 — LOCAL WATER MANAGEMENT ACCOUNTABILITY AND OVERSIGHT.

Subdivision 1. Findings; improving accountability and oversight. The legislature finds that a process is needed to monitor the performance and activities of local water management entities. The process should be preemptive so that problems can be identified early and systematically. Underperforming entities should be provided assistance and direction for improving performance in a reasonable time frame.

Subd. 2. Definitions. For the purposes of this section, "local water management entities" means watershed districts, soil and water conservation districts, metropolitan water management organizations, and counties operating separately or jointly in their role as local water management authorities under chapter 103B, 103C, 103D, or 103G and chapter 114D.

Subd. 3. Evaluation and report. The Board of Water and Soil Resources shall evaluate performance, financial, and activity information for each local water management entity. The board shall evaluate the entities' progress in accomplishing their adopted plans on a regular basis as determined by the board based on budget and operations of the local water management entity, but not less than once every ten years. The board shall maintain a summary of local water management entity performance on the board's Web site. Beginning February 1, 2008, and annually thereafter, the board shall provide an analysis of local water management entity performance to the chairs of the house of representatives and senate committees having jurisdiction over environment and natural resources policy.

Subd. 4. Corrective actions. (a) In addition to other authorities, the Board of Water and Soil Resources may, based on its evaluation in subdivision 3, reduce, withhold, or redirect grants and other funding if the local water management entity has not corrected deficiencies as prescribed in a notice from the board within one year from the date of the notice.

(b) The board may defer a decision on a termination petition filed under section 103B.221, 103C.225, or 103D.271 for up to one year to conduct or update the evaluation under subdivision 3 or to communicate the results of the evaluation to petitioners or to local and state government agencies.

History: 2007 c 57 art 1 s 104; 2013 c 143 art 4 s 1



Section 103B.103 — EASEMENT STEWARDSHIP ACCOUNTS.

Subdivision 1. Accounts established; sources. (a) The water and soil conservation easement stewardship account and the mitigation easement stewardship account are created in the special revenue fund. The accounts consist of money credited to the accounts and interest and other earnings on money in the accounts. The State Board of Investment must manage the accounts to maximize long-term gain.

(b) Revenue from contributions and money appropriated for any purposes of the account as described in subdivision 2 must be deposited in the water and soil conservation easement stewardship account. Revenue from contributions, wetland banking fees designated for stewardship purposes by the board, easement stewardship payments authorized under subdivision 3, and money appropriated for any purposes of the account as described in subdivision 2 must be deposited in the mitigation easement stewardship account.

Subd. 2. Appropriation; purposes of accounts. Five percent of the balance on July 1 each year in the water and soil conservation easement stewardship account and five percent of the balance on July 1 each year in the mitigation easement stewardship account are annually appropriated to the board and may be spent only to cover the costs of managing easements held by the board, including costs associated with monitoring, landowner contacts, records storage and management, processing landowner notices, requests for approval or amendments, enforcement, and legal services associated with easement management activities.

Subd. 3. Financial contributions. The board shall seek a financial contribution to the water and soil conservation easement stewardship account for each conservation easement acquired by the board. The board shall seek a financial contribution or assess an easement stewardship payment to the mitigation easement stewardship account for each wetland banking easement acquired by the board. Unless otherwise provided by law, the board shall determine the amount of the contribution or payment, which must be an amount calculated to earn sufficient money to meet the costs of managing the easement at a level that neither significantly overrecovers nor underrecovers the costs. In determining the amount of the financial contribution, the board shall consider:

(1) the estimated annual staff hours needed to manage the conservation easement, taking into consideration factors such as easement type, size, location, and complexity;

(2) the average hourly wages for the class or classes of state and local employees expected to manage the easement;

(3) the estimated annual travel expenses to manage the easement;

(4) the estimated annual miscellaneous costs to manage the easement, including supplies and equipment, information technology support, and aerial flyovers;

(5) the estimated annualized costs of legal services, including the cost to enforce the easement in the event of a violation; and

(6) the expected rate of return on investments in the account.

History: 1Sp2015 c 4 art 4 s 74



Section 103B.151 — COORDINATION OF WATER RESOURCE PLANNING.

Subdivision 1. Water planning. The Environmental Quality Board shall:

(1) coordinate public water resource management and regulation activities among the state agencies having jurisdiction in the area;

(2) coordinate comprehensive long-range water resources planning in furtherance of the Environmental Quality Board's "Minnesota Water Plan," published in January 1991, by September 15, 2000, and each ten-year interval afterwards;

(3) coordinate water planning activities of local, regional, and federal bodies with state water planning and integrate these plans with state strategies;

(4) coordinate development of state water policy recommendations and priorities, and a recommended program for funding identified needs, including priorities for implementing the state water resources monitoring plan;

(5) administer federal water resources planning with multiagency interests;

(6) ensure that groundwater quality monitoring and related data is provided and integrated into the Minnesota land management information system according to published data compatibility guidelines. Costs of integrating the data in accordance with data compatibility standards must be borne by the agency generating the data;

(7) coordinate the development and evaluation of water information and education materials and resources; and

(8) coordinate the dissemination of water information and education through existing delivery systems.

Subd. 2. Governor's representative. The Environmental Quality Board chair shall represent the governor on interstate water resources organizations.

Subd. 3. [Repealed, 1995 c 186 s 28]

History: 1990 c 391 art 2 s 3; 1994 c 557 s 13; 2008 c 363 art 5 s 16



Section 103B.155 — STATE WATER AND RELATED LAND RESOURCE PLAN.

The commissioner of natural resources, in cooperation with other state and federal agencies, regional development commissions, the Metropolitan Council, local governmental units, and citizens, shall prepare a statewide framework and assessment water and related land resources plan for presentation to the legislature by November 15, 1975, for its review and approval or disapproval. This plan must relate each of the programs of the Department of Natural Resources for specific aspects of water management to the others. The statewide plan must include:

(1) regulation of improvements and land development by abutting landowners of the beds, banks, and shores of lakes, streams, watercourses, and marshes by permit or otherwise to preserve them for beneficial use;

(2) regulation of construction of improvements on and prevention of encroachments in the floodplains of the rivers, streams, lakes, and marshes of the state;

(3) reclamation or filling of wet and overflowed lands;

(4) repair, improvement, relocation, modification or consolidation in whole or in part of previously established public drainage systems within the state;

(5) preservation of wetland areas;

(6) management of game and fish resources as related to water resources;

(7) control of water weeds;

(8) control or alleviation of damages by flood waters;

(9) alteration of stream channels for conveyance of surface waters, navigation, and any other public purposes;

(10) diversion or changing of watercourses in whole or in part;

(11) regulation of the flow of streams and conservation of their waters;

(12) regulation of lake water levels;

(13) maintenance of water supply for municipal, domestic, industrial, recreational, agricultural, aesthetic, wildlife, fishery, or other public use;

(14) sanitation and public health and regulation of uses of streams, ditches, or watercourses to dispose of waste and maintain water quality;

(15) preventive or remedial measures to control or alleviate land and soil erosion and siltation of affected watercourses or bodies of water;

(16) regulation of uses of water surfaces; and

(17) identification of high priority regions for wetland preservation, enhancement, restoration, and establishment.

History: 1990 c 391 art 2 s 4; 1991 c 354 art 2 s 1



Section 103B.201 — METROPOLITAN WATER MANAGEMENT PROGRAM PURPOSE.

The purposes of the water management programs required by sections 103B.205 to 103B.255 are to:

(1) protect, preserve, and use natural surface and groundwater storage and retention systems;

(2) minimize public capital expenditures needed to correct flooding and water quality problems;

(3) identify and plan for means to effectively protect and improve surface and groundwater quality;

(4) establish more uniform local policies and official controls for surface and groundwater management;

(5) prevent erosion of soil into surface water systems;

(6) promote groundwater recharge;

(7) protect and enhance fish and wildlife habitat and water recreational facilities; and

(8) secure the other benefits associated with the proper management of surface and ground water.

History: 1990 c 391 art 2 s 5; 1990 c 601 s 6



Section 103B.205 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.211 to 103B.255.

Subd. 2. Board. "Board" means the Board of Water and Soil Resources unless the context indicates otherwise.

Subd. 3. Capital improvement program. "Capital improvement program" means an itemized program for at least a five-year prospective period, and any amendments to it, subject to at least biennial review, setting forth the schedule, timing, and details of specific contemplated capital improvements by year, together with their estimated cost, the need for each improvement, financial sources, and the financial effect that the improvements will have on the local government unit or watershed management organization.

Subd. 4. Groundwater plan. "Groundwater plan" means a county plan adopted under section 103B.255.

Subd. 5. Groundwater system. "Groundwater system" means one of the 14 principal aquifers of the state as defined by the United States Geological Survey in the Water-Resources Investigations 81-51, entitled "Designation of Principal Water Supply Aquifers in Minnesota" (August 1981), and its revisions.

Subd. 6. Local comprehensive plan. "Local comprehensive plan" has the meaning given it in section 473.852, subdivision 5.

Subd. 7. Local government unit. "Local government unit" or "local unit" has the meaning given it in section 473.852.

Subd. 8. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 9. Minor watershed units. "Minor watershed units" means the drainage areas identified and delineated as such pursuant to Laws 1977, chapter 455, section 33, subdivision 7, paragraph (a).

Subd. 10. Official controls. "Official controls" has the meaning given it in section 473.852.

Subd. 10a. State review agencies. "State review agencies" means the commissioners of natural resources, the Pollution Control Agency, agriculture, and health.

Subd. 10b. Subwatershed unit. "Subwatershed unit" means a hydrologic area less than the entire area under the jurisdiction of a watershed management organization.

Subd. 11. Watershed. "Watershed" means a drainage area having boundaries which are substantially coterminous with those of an aggregation of contiguous minor watershed units possessing similar drainage patterns and which cross the borders of two or more local government units.

Subd. 12. Watershed district. "Watershed district" means a district established under chapter 103D.

Subd. 13. Watershed management organization. "Watershed management organization" or "organization" means a watershed district wholly within the metropolitan area or a joint powers entity established wholly or partly within the metropolitan area by special law or by agreement that performs some or all of the functions of a watershed district for a watershed and that has the characteristics and the authority specified under section 103B.211. Lake improvement or conservation districts are not watershed management organizations.

History: 1990 c 391 art 2 s 6; 1990 c 601 s 7; 1995 c 184 s 1,31



Section 103B.211 — JOINT POWERS WATERSHED MANAGEMENT ORGANIZATION.

Subdivision 1. Authority. (a) Any agreement under section 471.59 to jointly or cooperatively manage or plan for the management of surface water in a watershed delineated pursuant to subdivision 2, as required by sections 103B.205 to 103B.255, may provide, in addition to other provisions authorized by section 471.59, for a joint board having:

(1) the authority to prepare, adopt, and implement a plan for the watershed meeting the requirements of section 103B.231;

(2) the authority to review and approve local water management plans as provided in section 103B.235;

(3) the authority of a watershed district under chapter 103D to regulate the use and development of land in the watershed when one or more of the following conditions exists:

(i) the local government unit exercising planning and zoning authority over the land under sections 366.10 to 366.181, 394.21 to 394.37, or 462.351 to 462.364, does not have a local water management plan approved and adopted in accordance with the requirements of section 103B.235 or has not adopted the implementation program described in the plan;

(ii) an application to the local government unit for a permit for the use and development of land requires an amendment to or variance from the adopted local water management plan or implementation program of the local unit; or

(iii) the local government unit has authorized the organization to require permits for the use and development of land;

(4) the authority of a watershed district under section 103D.625, to accept the transfer of drainage systems in the watershed, to repair, improve, and maintain the transferred drainage systems, and to construct all new drainage systems and improvements of existing drainage systems in the watershed, provided that: (i) projects may be carried out under the powers granted in sections 103B.205 to 103B.255 or chapter 103D or 103E; and (ii) proceedings of the board with respect to the systems must be in conformance with the watershed plan adopted under section 103B.231;

(5) the authority of a watershed district under section 103D.911 to adopt a budget and decide on the total amount necessary to be raised from ad valorem tax levies to meet the budget;

(6) the authority of a watershed district under section 103D.915 to certify its budget with the auditor of each county having territory within the joint powers watershed management organization;

(7) the authority of a watershed district under section 103D.901 to file approved assessment statements with each affected county; and

(8) other powers necessary to exercise the authority under clauses (1) to (3), including the power to enter into contracts for the performance of functions with governmental units or persons.

(b) The Board of Water and Soil Resources shall adopt rules prescribing minimum requirements for the content of watershed management organization joint powers agreements.

(c) Decisions by a joint powers board may not require more than a majority vote, except a decision on a capital improvement project, which may require no more than a two-thirds vote.

Subd. 2. Review of watershed boundaries. Before commencing planning under section 103B.231, a watershed management organization established pursuant to section 471.59 and this section shall submit a map delineating the boundaries of the watershed to the Board of Water and Soil Resources for review and comment on the conformance of the boundaries with the requirements of sections 103B.205 to 103B.255. The board shall have 60 days to comment.

Subd. 3. Jurisdiction over nonmembers. (a) A watershed management organization established by agreement pursuant to subdivision 1 may exercise the authority provided in the agreement throughout the watershed delineated, including territory in statutory and home rule charter cities and towns that are not members of the organization, if the cities and towns that are not members consent to the exercise of authority within their jurisdictions and if the membership of the organization includes:

(1) the county or counties having jurisdiction over all of the territory of the watershed that is within the cities and towns that are not members of the organization; and

(2) either cities and towns having jurisdiction over at least 50 percent of the land area of the watershed and comprising at least three-quarters of all of the cities and towns having territory in the watershed, or cities and towns having jurisdiction over at least 75 percent of the land area of the watershed.

(b) The county or counties identified in paragraph (a), clause (1), are responsible for watershed management activities and may exercise authority under sections 103B.205 to 103B.255 in and for consenting cities and towns that are not members of the organization.

Subd. 4. Appropriations from small watercourses. (a) This subdivision applies in Hennepin and Ramsey Counties to the following public waters:

(1) a public water basin or wetland wholly within the county that is less than 500 acres; or

(2) a protected watercourse that has a drainage area of less than 50 square miles.

(b) An appropriation of water that is below the minimum established in section 103G.271, subdivision 4, for a nonessential use, as defined under section 103G.291, is prohibited unless a permit is obtained from the watershed district or watershed management organization having jurisdiction over the public water basin, wetland, or watercourse. The watershed district or watershed management organization may impose a fee to cover the cost of issuing the permit. This subdivision must be enforced by the home rule charter or statutory city where the appropriation occurs. Violation of this subdivision is a petty misdemeanor, except that a second violation within a year is a misdemeanor. Affected cities shall mail notice of this law to affected riparian and adjoining landowners.

Subd. 5. [Repealed, 1991 c 199 art 1 s 16]

History: 1990 c 391 art 2 s 7; 1990 c 601 s 8; 1991 c 199 art 1 s 15; 1995 c 184 s 2



Section 103B.215 — BOUNDARY CHANGE OF WATERSHED DISTRICTS.

Subdivision 1. Procedure. The boundaries of a watershed district wholly within the metropolitan area may be changed pursuant to this section or chapter 103D.

Subd. 2. Petition. (a) The governing board of a watershed management organization may petition the Board of Water and Soil resources for an order changing the boundaries of a watershed district wholly within the metropolitan area, by adding new territory to the district or by transferring territory that is within the district to the jurisdiction of another watershed management organization.

(b) The petition must:

(1) describe with particularity the change in boundary requested, the territory affected, and the reasons for the change;

(2) show that the change is consistent with the purposes and requirements of sections 103B.205 to 103B.255; and

(3) identify property subject to section 103B.225.

(c) The petition must be accompanied by a written statement of concurrence in the petition from the governing body of each statutory or home rule charter city and town and each watershed management organization having jurisdiction over the territory proposed to be added or transferred.

Subd. 3. Notice. (a) Upon the filing of a sufficient petition, the board shall give notice of the filing of the petition by publication once each week for two successive weeks in a legal newspaper in each county affected and by mail to the county auditor of each county affected and to the chief official of each statutory or home rule charter city and township affected.

(b) The notice must describe the action proposed by the petition and invite written comments on the petition for consideration by the board. The notice must announce that any person who objects to the action proposed in the petition may submit a written request for hearing to the board within 20 days of the last publication of the notice of the filing of the petition, and that if no timely request for hearing is received the board will make a decision on the petition pursuant to this subdivision without conducting the public hearing required under chapter 103D.

Subd. 4. Decision on petition. (a) If a timely request for hearing is not received, the board shall make a decision on the petition without a hearing within 30 days after the last publication of the notice.

(b) If one or more timely requests for hearing are received the board shall hold a hearing on the petition and shall follow the procedures in chapter 103D regarding notice and conduct of hearings.

(c) After completing the procedures required by this subdivision, the board shall, by its findings and order, make the boundary change requested if the board determines that:

(1) the governing body of each statutory or home rule charter city and town and each watershed management organization having jurisdiction over the territory proposed to be added or transferred concurs in the petition;

(2) the change is consistent with the purposes and requirements of sections 103B.205 to 103B.255; and

(3) the change can be accomplished in conformance with section 103B.225.

(d) The board shall file a certified copy of the findings and order with the secretary of state. The order making the change must conform to section 103B.225. The order making the change may amend the order prescribing the distribution of managers of the district.

History: 1990 c 391 art 2 s 8



Section 103B.221 — TERMINATION OF WATERSHED DISTRICT.

Subdivision 1. Procedure. A watershed district wholly within the metropolitan area may be terminated pursuant to this section or chapter 103D.

Subd. 2. Petition. Proceedings for termination under this subdivision must be initiated by a petition to the Board of Water and Soil Resources filed jointly by the governing bodies of all statutory and home rule charter cities and towns having jurisdiction over territory within the watershed.

Subd. 3. Hearing. Upon the filing of a sufficient petition, the board shall hold a hearing in accordance with the procedures prescribed in chapter 103D, to take testimony on the determinations required to be made by the board.

Subd. 4. Determination and order. (a) Following the hearing, the board shall, by its findings and order, terminate the district as requested if the board determines:

(1) that the local units of government having jurisdiction over territory within the watershed have formed a joint powers organization for the watershed pursuant to section 103B.211;

(2) that upon termination of the district the members of the joint powers organization, jointly or severally, are willing and able to assume ownership of the district's assets and the responsibility for managing and maintaining the district's projects as necessary to accomplish the purposes of sections 103B.205 to 103B.255 and to implement the watershed plan of the joint powers organization to be developed pursuant to section 103B.231; and

(3) that the termination can be accomplished in conformance with section 103B.225.

(b) The board shall file a certified copy of the findings and order with the secretary of state. The order terminating the district must transfer the assets of the district to the joint powers organization or its members. The order must conform to section 103B.225.

History: 1990 c 391 art 2 s 9



Section 103B.225 — BOUNDARY CHANGE AND TERMINATION EFFECT ON BENEFITS AND DAMAGES.

(a) The addition or transfer of property or termination of a district under sections 103B.215 and 103B.221 must not affect the benefits or damages for any improvement previously constructed by the district having jurisdiction over the property before the board's order takes effect. The property affected is and remains liable for its proper share of any outstanding indebtedness of the watershed district applying to the property before the board's order, and levies and assessments for the indebtedness continue in force until the debt is fully paid.

(b) In order to satisfy the requirements of this section, the board may prescribe conditions on the boundary change or termination or may prescribe a later effective date for the termination of specified powers of a watershed district.

History: 1990 c 391 art 2 s 10



Section 103B.227 — WATERSHED MANAGEMENT ORGANIZATIONS.

Subdivision 1. Appointment of members. Watershed management organizations shall notify the Board of Water and Soil Resources of member appointments and vacancies in member positions within 30 days. Appointing authorities shall fill vacant positions by 90 days after the vacancy occurs.

Subd. 2. Notice of board vacancies. Appointing authorities for watershed management organization board members shall publish a notice of vacancies resulting from expiration of members' terms and other reasons. The notices must be published at least once in a newspaper of general circulation in the watershed management organization area. The notices must state that persons interested in being appointed to serve on the watershed management organization board may submit their names to the appointing authority for consideration. After December 31, 1999, staff of local units of government that are members of the watershed management organization are not eligible to be appointed to the board. Published notice of the vacancy must be given at least 15 days before an appointment or reappointment is made.

Subd. 3. Removal. Appointing authorities may remove members of watershed management organization boards for just cause. The Board of Water and Soil Resources shall adopt rules prescribing standards and procedures for removing members of watershed management organization boards for just cause.

Subd. 4. Newsletter. A watershed management organization shall publish and distribute at least one newsletter or other appropriate written communication each year to residents. The newsletter or other communication must explain the organization's water management programs and list the officers and telephone numbers.

Subd. 5. Requests for proposals for services. A watershed management organization shall at least every two years solicit interest proposals for legal, professional, or technical consultant services before retaining the services of an attorney or consultant or extending an annual services agreement.

Subd. 6. [Repealed, 1995 c 184 s 32]

Subd. 7. Drainage systems. Watershed management organizations may accept transfer of drainage systems under sections 103B.205 to 103B.255.

History: 1990 c 601 s 9; 1999 c 231 s 126



Section 103B.231 — WATERSHED PLANS.

Subdivision 1. Requirement. (a) A watershed management plan is required for watersheds comprising all minor watershed units wholly or partly within the metropolitan area. For minor watershed units having more than 90 percent of their area within the metropolitan area, the watershed management plan must be prepared, adopted, and implemented in accordance with the requirements of sections 103B.205 to 103B.255.

(b) Minor watershed units having 90 percent or less of their area within the metropolitan area shall prepare a plan or have the county prepare a watershed management plan for their area in accordance with the requirements of sections 103B.101 and 103B.205 to 103B.355, as determined by the Board of Water and Soil Resources.

Subd. 2. Optional participation in metropolitan water management organization. Local government units outside of the metropolitan area, having territory that is within a watershed part of which is subject to the requirements of this section, may enter into an agreement under section 103B.211. A local government unit that enters into an agreement under this subdivision has the duties imposed and the authority granted in sections 103B.205 to 103B.255.

Subd. 3. Responsible units. (a) Where a watershed management organization exists, the plan for the watershed must be prepared and adopted by the organization.

(b) If a watershed management organization located wholly outside of Hennepin and Ramsey counties, is terminated, or the Board of Water and Soil Resources determines a plan is not being implemented in accordance with its rules, the county or counties containing the watershed unit shall prepare, adopt, and implement the watershed plan and for this purpose the county or counties have the planning, review, permitting, and financing authority of a watershed management organization specified in sections 103B.211 to 103B.255.

(c) If a watershed management organization within the metropolitan area and wholly or partly within Hennepin or Ramsey counties is terminated or the Board of Water and Soil Resources determines a plan is not being implemented, the county or counties shall petition for the establishment of a watershed district under chapter 103D, provided that a district established pursuant to a petition:

(1) may not cross a primary river or a river forming the boundary between a metropolitan county and a county outside the metropolitan area; and

(2) may not cross county boundaries to include territory whose distinguishing characteristic is multiple drainage points into a primary river.

(d) A watershed management organization may request a county to prepare all or part of a plan.

(e) A county may delegate the preparation of all or part of a plan to the county soil and water conservation district.

(f) Upon request of a statutory or home rule charter city or town, a county may delegate the preparation of all or part of a plan to the city or town.

(g) If the Board of Water and Soil Resources determines that a watershed management organization or county has not developed a draft plan, is not implementing the plan, has not delegated implementation of the plan, and has not petitioned for the creation of a watershed district:

(1) state agencies may withhold from local government units state funding for water programs for projects within the watershed;

(2) state agencies may withhold from local government units delegation of state water resource regulatory authority within the watershed;

(3) state agencies may suspend issuance of water-related permits within the watershed; and

(4) the board may request state agencies to withhold portions of state aid funding used for the installation of curb and gutter and other drainage facilities of public transportation projects within the watershed.

The provisions of this paragraph apply until the Board of Water and Soil Resources determines that a plan is being implemented in accordance with its rules.

(h) Appeals from the Board of Water and Soil Resources determination are made in the same manner as appeals under section 103B.345, subdivision 5.

Subd. 3a. Priority schedule. (a) The Board of Water and Soil Resources in consultation with the state review agencies and the Metropolitan Council may develop a priority schedule for the revision of plans required under this chapter.

(b) The prioritization should be based on but not be limited to status of current plan, scheduled revision dates, anticipated growth and development, existing and potential problems, and regional water quality goals and priorities.

(c) The schedule will be used by the Board of Water and Soil Resources in consultation with the state review agencies and the Metropolitan Council to direct watershed management organizations of when they will be required to revise their plans.

(d) In the event that a plan expires prior to notification from the Board of Water and Soil Resources under this section, the existing plan, authorities, and official controls of a watershed management organization shall remain in full force and effect until a revision is approved.

(e) Watershed management organizations submitting plans and draft plan amendments for review prior to the board's priority review schedule, may proceed to adopt and implement the plan revisions without formal board approval if the board fails to adjust its priority review schedule for plan review, and commence its statutory review process within 45 days of submittal of the plan revision or amendment.

Subd. 4. General standards. (a) The watershed management plan must specify the period covered by the plan and must extend at least five years but no more than ten years from the date the board approves the plan. Plans that contain revision dates inconsistent with this section must comply with that date, provided it is not more than ten years beyond the date of board approval.

(b) The plan must be reviewed for consistency with an adopted county groundwater plan, and revised to the degree necessary to become compliant with the groundwater plan no later than two years after adoption by the county. A one-year extension may be granted by the board. Upon the request of a watershed management organization, the county shall provide a written statement that:

(1) identifies any substantial inconsistencies between the watershed plan and the groundwater plan and any substantial adverse effects of the watershed plan on the groundwater plan; and

(2) evaluates, estimates the cost of, and recommends alternatives for amending the watershed plan to rectify any substantial inconsistencies and adverse effects.

(c) The plan shall contain the elements required by subdivision 6. Each element shall be set out in the degree of detail and prescription necessary to accomplish the purposes of sections 103B.205 to 103B.255, considering the character of existing and anticipated physical and hydrogeologic conditions, land use, and development and the severity of existing and anticipated water management problems in the watershed.

(d) Existing plans of a watershed management organization shall remain in force and effect until amended or superseded by plans adopted under sections 103B.205 to 103B.255.

(e) Watershed management organizations shall coordinate their planning activities with contiguous watershed management organizations and counties conducting water planning and implementation under sections 103B.101 and 103B.301 to 103B.355.

Subd. 5. [Repealed, 1995 c 184 s 32]

Subd. 6. Contents. (a) The plan shall:

(1) describe the existing physical environment, land use, and development in the area and the environment, land use, and development proposed in existing local and metropolitan comprehensive plans;

(2) present information on the hydrologic system and its components, including drainage systems previously constructed under chapter 103E, and existing and potential problems related thereto;

(3) state objectives and policies, including management principles, alternatives and modifications, water quality, and protection of natural characteristics;

(4) set forth a management plan, including the hydrologic and water quality conditions that will be sought and significant opportunities for improvement;

(5) describe the effect of the plan on existing drainage systems;

(6) identify high priority areas for wetland preservation, enhancement, restoration, and establishment and describe any conflicts with wetlands and land use in these areas;

(7) describe conflicts between the watershed plan and existing plans of local government units;

(8) set forth an implementation program consistent with the management plan, which includes a capital improvement program and standards and schedules for amending the comprehensive plans and official controls of local government units in the watershed to bring about conformance with the watershed plan; and

(9) set out procedures and timelines for amending the plan.

(b) The board shall adopt rules to establish standards and requirements for amendments to watershed plans. The rules must include:

(1) performance standards for the watershed plans, which may distinguish between plans for urban areas and rural areas;

(2) minimum requirements for the content of watershed plans and plan amendments, including public participation process requirements for amendment and implementation of watershed plans;

(3) standards for the content of capital improvement programs to implement watershed plans, including a requirement that capital improvement programs identify structural and nonstructural alternatives that would lessen capital expenditures; and

(4) how watershed plans are to specify the nature of the official controls required to be adopted by the local units of government, including uniform erosion control, storm water retention, and wetland protection ordinances in the metropolitan area.

Subd. 7. Review of draft plan. (a) Upon completion of the plan but before final adoption by the organization, the organization must submit the draft plan for a 60-day review and comment period to all counties, the Metropolitan Council, the state review agencies, the Board of Water and Soil Resources, soil and water conservation districts, towns, and statutory and home rule charter cities having territory within the watershed. A local government unit that expects that substantial amendment of its local comprehensive plan will be necessary to bring local water management into conformance with the watershed plan must describe as specifically as possible, within its comments, the amendments to the local plan that it expects will be necessary. If the county has a groundwater plan, the county must review and comment on the consistency of the watershed plan with the county groundwater plan. Differences among local governmental agencies regarding the plan must be mediated. Notwithstanding sections 103D.401, 103D.405, and 473.165, the council shall review the plan in the same manner and with the same authority and effect as provided for the council's review of the comprehensive plans of local government units under section 473.175. The council shall comment on the apparent conformity with metropolitan system plans of any anticipated amendments to local comprehensive plans. The council shall advise the Board of Water and Soil Resources on whether the plan conforms with the management objectives and target pollution loads stated in the council's water resources plan and shall recommend changes in the plan that would satisfy the council's plan.

(b) The watershed management organization must respond in writing to any concerns expressed by the review agencies at least ten days before the public hearing.

(c) The watershed management organization must hold a public hearing on the draft plan no sooner than 14 days after the 60-day review period of the draft plan. The board or boards of the affected counties shall approve or disapprove projects in the capital improvement program which may require the provision of county funds pursuant to section 103B.251 or 103D.901, subdivision 2. Each county has up until the date of the public hearing on the draft plan to complete its review of the capital improvement program. If the county fails to complete its review within the prescribed period, unless an extension is agreed to by the organization the program shall be deemed approved. If the watershed extends into more than one county and one or more counties disapprove of all or part of a capital improvement program while the other county or counties approve, the program shall be submitted to the Board of Water and Soil Resources for review pursuant to subdivision 9.

Subd. 8. [Repealed, 2010 c 218 s 4]

Subd. 9. Approval by board. After completion of the review under subdivision 7, the draft plan, any amendments thereto, all written comments received on the draft plan, a record of the public hearing, and a summary of changes incorporated as a result of the review process shall be submitted to the Metropolitan Council, the state review agencies, and the Board of Water and Soil Resources for final review. The board shall review the plan for conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. The board shall not prescribe a plan, but may disapprove all or parts of a plan which it determines is not in conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. If the capital improvement program is the subject of a dispute between counties, the Board of Water and Soil Resources shall make a final decision on the issue. The decision shall be binding on the organization and the counties involved. The board shall complete its review under this section within 90 days.

Subd. 10. Adoption and implementation. (a) The organization shall adopt and implement its plan within 120 days after compliance with the provisions of subdivision 9 and approval of the plan by the Board of Water and Soil Resources. A watershed district may implement its approved plan and approved capital improvement program by resolution of the majority of the board of managers and without respect to the provisions of chapter 103D requiring the managers to wait upon petitions for projects, to submit projects for review by the Board of Water and Soil Resources, and to limit the cost and purposes of projects.

(b) The Board of Water and Soil Resources shall adopt rules establishing standards and criteria for making determinations of whether watershed management organizations and counties are implementing watershed plans as required under subdivision 1.

Subd. 11. Amendments. To the extent and in the manner required by the adopted plan, all amendments to the adopted plan shall be submitted to the towns, cities, county, the Metropolitan Council, the state review agencies, and the Board of Water and Soil Resources for review in accordance with the provisions of subdivisions 7 and 9. Amendments necessary to revise the plan to be consistent with the county groundwater plan, as required by subdivision 4, must be submitted for review in accordance with subdivisions 7 and 9. Minor amendments to a plan shall be reviewed in accordance with standards prescribed in the watershed management plan.

Subd. 12. [Repealed, 1995 c 184 s 32]

Subd. 13. Appeals of plan failures. Persons aggrieved by an alleged failure to comply with the provisions of an approved plan may request review by the Board of Water and Soil Resources. The board shall establish a procedure for resolving disputes and making a determination on whether the plan is being implemented.

Subd. 14. Annual report. The Board of Water and Soil Resources shall adopt rules establishing:

(1) requirements for annual watershed management organization financial reports to the board, including a report on administrative, project, and other expenditures;

(2) standards for annual financial audits by certified public accountants, procedures for the board to follow before ordering state financial and performance audits as determined by the board, and procedures for charging the costs of financial and performance audits to the watershed management organization; and

(3) requirements for the content of annual activity reports to the board, which must include the number and type of permits issued, complaints received, plan and ordinance violations, projects constructed, new officers installed, variances granted, status of local unit adoption and enforcement of model ordinance requirements, and financial conditions of the watershed management organization.

History: 1990 c 391 art 2 s 11; 1990 c 601 s 10-19; 1991 c 354 art 2 s 2; 1995 c 184 s 3-10; 1996 c 305 art 1 s 27; 1998 c 312 s 1; 2003 c 128 art 1 s 78; 2010 c 218 s 1-3



Section 103B.235 — LOCAL WATER MANAGEMENT PLANS.

Subdivision 1. Requirement. (a) After the watershed plan is approved and adopted, or amended, pursuant to section 103B.231, the local government units having land use planning and regulatory responsibility for territory within the watershed shall prepare or cause to be prepared a local water management plan, capital improvement program, and official controls as necessary to bring local water management into conformance with the watershed plan within the time period prescribed in the implementation program of the watershed plan and, as necessary, shall prepare or cause to be prepared amendments to the local comprehensive plan.

(b) Each town within the counties of Anoka, Carver, Dakota, Scott, and Washington authorized by general or special law to plan and regulate the use of land under sections 462.351 to 462.364 shall by resolution determine whether to prepare the local water management plan itself or to delegate all or part of the preparation of the plan to the county.

(c) Towns within counties that have adopted comprehensive plans applicable to the town must use county preparation of their plan to the maximum extent possible.

Subd. 2. Contents. (a) Each local plan, in the degree of detail required in the watershed plan, shall:

(1) describe existing and proposed physical environment and land use;

(2) define drainage areas and the volumes, rates, and paths of storm water runoff;

(3) identify areas and elevations for storm water storage adequate to meet performance standards established in the watershed plan;

(4) define water quality and water quality protection methods adequate to meet performance standards established in the watershed plan;

(5) identify regulated areas; and

(6) set forth an implementation program, including a description of official controls and, as appropriate, a capital improvement program.

(b) The Board of Water and Soil Resources shall adopt rules establishing minimum local plan standards and a model environmental management ordinance for use by local government units in implementing local water plans. The standards apply to plan amendments made to conform to changes in the watershed plans that are adopted under the board rules required by section 103B.231, subdivision 6.

Subd. 3. Review. After consideration but before adoption by the governing body, each local unit shall submit its water management plan to the watershed management organization for review for consistency with the watershed plan adopted pursuant to section 103B.231. If the county or counties having territory within the local unit have a state-approved and locally adopted groundwater plan, the local unit shall submit its plan to the county or counties for review. The county or counties have 45 days to review and comment on the plan. The organization shall approve or disapprove the local plan or parts of the plan. The organization shall have 60 days to complete its review; provided, however, that the watershed management organization shall, as part of its review, take into account the comments submitted to it by the Metropolitan Council pursuant to subdivision 3a. If the organization fails to complete its review within the prescribed period, the local plan shall be deemed approved unless an extension is agreed to by the local unit.

Subd. 3a. Review by Metropolitan Council. Concurrently with its submission of its local water management plan to the watershed management organization as provided in subdivision 3, each local unit of government shall submit its water management plan to the Metropolitan Council for review and comment by the council. The council shall have 45 days to review and comment upon the local plan or parts of the plan with respect to consistency with the council's comprehensive development guide for the metropolitan area. The council's 45-day review period shall run concurrently with the 60-day review period by the watershed management organization provided in subdivision 3. The Metropolitan Council shall submit its comments to the watershed management organization and shall send a copy of its comments to the local government unit. If the Metropolitan Council fails to complete its review and make comments to the watershed management organization within the 45-day period, the watershed management organization shall complete its review as provided in subdivision 3.

Subd. 4. Adoption and implementation. After approval of the local plan by the organization, the local government unit shall adopt and implement its plan within 120 days and shall amend its official controls accordingly within 180 days.

Subd. 5. Amendments. To the extent and in the manner required by the organization, all amendments to local water management plans shall be submitted to the organization for review and approval in accordance with the provisions of subdivisions 3 and 3a for the review of plans.

History: 1990 c 391 art 2 s 12; 1990 c 601 s 21; 1995 c 176 s 1-3; 1995 c 184 s 11



Section 103B.239 — RULE REVIEW.

The Board of Water and Soil Resources shall review the rules relating to sections 103B.205 to 103B.255 at least once every five years and adopt necessary amendments.

History: 1990 c 601 s 20



Section 103B.241 — LEVIES.

Subdivision 1. Watershed plans and projects. Notwithstanding chapter 103D, a local government unit or watershed management organization may levy a tax to pay the increased costs of preparing a plan under sections 103B.231 and 103B.235 or for projects identified in an approved and adopted plan necessary to implement the purposes of section 103B.201. The proceeds of any tax levied under this section shall be deposited in a separate fund and expended only for the purposes authorized by this section. Watershed management organizations and local government units may accumulate the proceeds of levies as an alternative to issuing bonds to finance improvements.

Subd. 2. Priority programs; soil and water conservation districts. A county may levy amounts necessary to pay the reasonable increased costs to soil and water conservation districts of administering and implementing priority programs identified in an approved and adopted plan.

History: 1990 c 391 art 2 s 13; 1990 c 601 s 22; 1992 c 511 art 2 s 2; art 5 s 2; 1995 c 184 s 12



Section 103B.245 — SPECIAL TAX DISTRICT; LOCAL GOVERNMENT UNIT.

Subdivision 1. Watershed management tax district. (a) Any local government unit planning for water management under sections 103B.231 and 103B.235 may establish a watershed management tax district in the territory within the watershed, for the purpose of paying the costs of the planning required under sections 103B.231 and 103B.235.

(b) Any local government unit which has part of its territory within a watershed for which a plan has been adopted in accordance with section 103B.231 and which has a local water management plan adopted in accordance with section 103B.235 may establish a watershed management tax district in the territory within the watershed or a subwatershed unit in the watershed, for the purpose of paying capital costs of the water management facilities described in the capital improvement program of the plans and for the purpose of paying for normal and routine maintenance of the facilities.

(c) A county or counties required by section 103B.231, subdivision 3, to prepare, adopt, and implement a watershed plan shall apportion the costs of planning, capital improvements, and maintenance proportionate to benefits. The county may apportion the costs among the subwatershed units in the watershed, or among the statutory and home rule charter cities and towns having territory in the watershed, and for this purpose may establish more than one watershed management tax district in the watershed.

(d) Notification of new watershed management tax districts established under this subdivision must be made to the county auditor by July 1 in order to be effective for taxes payable in the following year.

Subd. 2. Procedure. The district shall be established by ordinance adopted after a hearing. Notice of the time, place, and purpose of the hearing shall be published for two successive weeks in the official newspaper of the local government unit, ending at least seven days before the day of the hearing. The ordinance shall describe with particularity the territory or area to be included in the district. After adoption, the ordinance shall be filed with the county auditor and county recorder. The district may be dissolved by following the procedures prescribed for the establishment of the district.

Subd. 3. Tax. After adoption of the ordinance under subdivision 2, a local government unit may annually levy a tax on all taxable property in the district for the purposes for which the tax district is established. The tax may not exceed 0.02418 percent of estimated market value on taxable property located in rural towns other than urban towns, unless allowed by resolution of the town electors. The proceeds of the tax shall be paid into a fund reserved for these purposes. Any proceeds remaining in the reserve fund at the time the tax is terminated or the district is dissolved shall be transferred and irrevocably pledged to the debt service fund of the local unit to be used solely to reduce tax levies for bonded indebtedness of taxable property in the district.

Subd. 4. Bonds. After adoption of the ordinance under subdivision 2, and after a contract for the construction of all or part of an improvement has been entered into or the work has been ordered done by day labor, the local government unit may issue obligations in the amount it deems necessary to pay in whole or in part the capital cost incurred and estimated to be incurred in making the project. The obligations shall be payable out of the proceeds of the tax levied pursuant to subdivision 3. The local unit may by resolution of its governing body adopted prior to the sale of obligations pledge the full faith, credit and taxing power of the local unit to assure payment of the principal and interest in the event the proceeds of the tax levy in the district are insufficient to pay principal and interest. The amount of any taxes which are required to be levied outside of the territory of the tax district or taken from the general funds of the local unit to pay principal and interest on the obligations shall be reimbursed to the local unit from taxes levied within the territory of the tax district. Obligations shall be issued in accordance with chapter 475, except that an election is not required and the amount of any obligations shall not be included in determining the net indebtedness of the local unit under the provisions of any law or charter limiting indebtedness.

History: 1990 c 391 art 2 s 14; 1990 c 601 s 23; 1994 c 416 art 1 s 1; 1995 c 184 s 13,14; 2013 c 143 art 14 s 7



Section 103B.251 — CAPITAL IMPROVEMENTS BY WATERSHED MANAGEMENT ORGANIZATIONS.

Subdivision 1. General authority. The authority provided to watershed districts in this section is in addition to the authority provided in chapter 103D. A watershed management organization which has adopted a watershed plan in accordance with section 103B.231 may certify for payment by the county as provided in this section all or any part of the cost of a capital improvement contained in the capital improvement program of the plan.

Subd. 2. County board to receive plan for improvement. A copy of the plan for the improvement shall be forwarded to the county board.

Subd. 3. Improvement hearing notice. (a) The organization shall then hold a public hearing on the proposed improvement, following publication once each week for two successive weeks before the date of the hearing in a legal newspaper published in the county or counties in which a part or all of the affected waters and lands are located. The last publication shall occur not more than 30 days nor less than ten days before the hearing.

(b) The notice shall state the time and place of hearing, the general nature of the proposed improvement, the estimated cost, and the method by which the cost of the improvement is to be paid, including the cost to be allocated to each county or minor watershed unit under subdivision 5.

(c) At least ten days before the hearing, notice by mail shall be given to the counties and to each home rule charter or statutory city or town located wholly or partly within the territory of the watershed management organization.

(d) Failure to give mailed notice or defects in the notice shall not invalidate the proceedings.

Subd. 4. Improvement hearing. At the time and place specified in the notice the organization shall hear all parties interested in the proposed improvement. If upon full hearing the organization finds that the improvement will be conducive to public health and promote the general welfare, and is in compliance with sections 103B.205 to 103B.255 and the plan adopted pursuant to section 103B.231, it shall make findings accordingly, determine the cost of the improvement, and certify the cost before October 1 to the county or counties for payment.

Subd. 5. Apportionment of costs. If the territory of the watershed management organization extends into more than one county, the cost of the improvement shall be certified to the respective county boards in the proportions prescribed in the capital improvement program of the organization. The certification of the watershed management organization may apportion the cost among some or all of the subwatershed units in the watershed and for this purpose may require the establishment of more than one tax district in the watershed.

Subd. 6. County payment. Each county receiving certifications for payment from watershed management organizations under this section shall promptly after September 30 of each year provide funds to meet its proportionate share of the cost of the improvements as shown in the certifications by organizations received during the prior 12 months. In an emergency and after receipt of certification the county shall provide funds at other times. When an organization anticipates an emergency it shall promptly inform the county and provide it with appropriate information.

Subd. 7. Bonds. In order to make the payment required by subdivision 6, the county board of each county may issue general obligation bonds of the county in the amount necessary to pay all or part of the cost of projects certified to the county board or to refund general obligation bonds issued for this purpose. The bonds shall be sold, issued, and secured in accordance with the provisions of chapter 475 for general obligation bonds, except as otherwise provided in this subdivision. No election shall be required.

Subd. 8. Tax. (a) For the payment of principal and interest on the bonds issued under subdivision 7 and the payment required under subdivision 6, the county shall irrevocably pledge and appropriate the proceeds of a tax levied on all taxable property located within the territory of the watershed management organization or subwatershed unit for which the bonds are issued. Each year until the reserve for payment of the bonds is sufficient to retire the bonds, the county shall levy on all taxable property in the territory of the organization or unit, without respect to any statutory or other limitation on taxes, an amount of taxes sufficient to pay principal and interest on the bonds and to restore any deficiencies in reserves required to be maintained for payment of the bonds.

(b) The tax levied on rural towns other than urban towns may not exceed 0.02418 percent of estimated market value, unless approved by resolution of the town electors.

(c) If at any time the amounts available from the levy on property in the territory of the organization are insufficient to pay principal and interest on the bonds when due, the county shall make payment from any available funds in the county treasury.

(d) The amount of any taxes which are required to be levied outside of the territory of the watershed management organization or unit or taken from the general funds of the county to pay principal or interest on the bonds shall be reimbursed to the county from taxes levied within the territory of the watershed management organization or unit.

Subd. 9. Maintenance levy. For the purpose of creating a maintenance fund to be used for normal and routine maintenance of a work of improvement constructed in whole or part with money provided by the county pursuant to subdivision 6, the board of managers of a watershed district, with the approval of the county, may impose an ad valorem levy on all property located within the territory of the watershed district or subwatershed unit. The levy shall be certified, levied, collected, and distributed as provided in sections 103D.915 and 103D.921, and shall be in addition to any other money levied and distributed to the district. The proceeds of the levy shall be deposited in a separate maintenance and repair account to be used only for the purpose for which the levy was made.

History: 1990 c 391 art 2 s 15; 1990 c 601 s 24-26; 1995 c 184 s 15,16; 2013 c 143 art 14 s 8



Section 103B.252 — EMERGENCY PROJECTS.

Subdivision 1. General authority. Notwithstanding chapter 103D, a local government unit or a watershed management organization which has an approved and adopted plan may undertake and perform emergency projects under this section.

Subd. 2. Declaration of emergency. If the joint powers board, watershed district managers, or local government unit find that conditions exist that present a clear and imminent danger to the health or welfare of the people of the watershed management organization or local government unit, and that to delay action would prejudice the interests of the people of the watershed management organization or local government unit, or would likely cause permanent harm, the joint powers board, watershed district managers, or local government unit may declare the existence of an emergency and designate the location, watershed or subwatershed unit, nature, and extent of the emergency.

Subd. 3. Project order. If an emergency has been declared to the extent necessary to protect the interests of the watershed management organization or the local government unit, the joint powers board, watershed district managers, or local government unit may order that the work be done under the direction of the joint powers board, watershed district managers, or local government unit and their engineer, without a contract.

History: 1995 c 184 s 17



Section 103B.253 — COUNTY LEVY AUTHORITY.

Notwithstanding any other law to the contrary, a county levying a tax under section 103B.241, 103B.245, or 103B.251 shall not include any taxes levied under those authorities in the levy certified under section 275.07, subdivision 1, paragraph (a). A county levying under section 103B.241, 103B.245, or 103B.251 shall separately certify that amount and the auditor shall extend that levy as a special taxing district levy under sections 275.066 and 275.07, subdivision 1, paragraph (b).

History: 1Sp2001 c 5 art 3 s 3



Section 103B.255 — GROUNDWATER PLANS.

Subdivision 1. Authority. A metropolitan county may prepare and adopt groundwater plans in accordance with this section.

Subd. 2. Responsible units. The county may prepare and adopt the plan or, upon request of a soil and water conservation district, the county may delegate to the soil and water conservation district the preparation and adoption of all or part of a plan and the performance of other county responsibilities regarding the plan under this section and section 103B.231.

Subd. 3. Local coordination. To assure the coordination of efforts of all units of government during the preparation and implementation of watershed and groundwater plans, the county shall conduct meetings with local units of government and watershed management organizations and may enter into agreements with local units of government and watershed management organizations establishing the responsibilities during the preparation and implementation of the water plans.

Subd. 4. Assistance. The county may contract with the Minnesota Geological Survey, the United States Geological Survey, a soil and water conservation district, or other public or private agencies or persons for services in performing the county's responsibilities regarding the plan under this section and section 103B.231. Counties may enter into agreements with other counties or local units of government under section 471.59 for the performance of these responsibilities. To assist in the development of the groundwater plan, the county shall seek the advice of the advisory committee, the Minnesota Geological Survey, the Departments of Health and Natural Resources, the Pollution Control Agency, and other appropriate local, state, and federal agencies.

Subd. 5. Advisory committees. (a) The county shall name an advisory committee of 15 members. The committee must include representatives of various interests, including construction, agriculture, hydrogeology, and well drilling. At least four members of the committee must be from the public at large with no direct pecuniary interest in any project involving groundwater protection. At least seven members must be appointed from watershed management organizations, statutory and home rule charter cities, and towns, and these local government representatives must be geographically distributed so that at least one is appointed from each county commissioner district.

(b) The county shall consult the advisory committee on the development, content, and implementation of the plan, including the relationship of the groundwater plan and existing watershed and local water management plans, the effect of the groundwater plan on the other plans, and the allocation of costs and governmental authority and responsibilities during implementation.

Subd. 6. General standards. (a) The groundwater plan must specify the period covered by the plan and must extend at least five years but no more than ten years from the date the board approves the plan. The plan must contain the elements required by subdivision 7. Each element must be set out in the degree of detail and prescription necessary to accomplish the purposes of sections 103B.205 to 103B.255, considering the character of existing and anticipated physical and hydrogeologic conditions, land use, and development and the severity of existing and anticipated groundwater management problems in the county.

(b) To the fullest extent possible in a manner consistent with groundwater protection, a county shall make maximum use of existing and available data and studies in preparing the groundwater plan and incorporate into its groundwater plan relevant data from existing plans and studies and the relevant provisions of existing plans adopted by watershed management organizations having jurisdiction wholly or partly within the county.

Subd. 7. Contents. A groundwater plan must:

(1) cover the entire area within the county;

(2) describe existing and expected changes to the physical environment, land use, and development in the county;

(3) summarize available information about the groundwater and related resources in the county, including existing and potential distribution, availability, quality, and use;

(4) state the goals, objectives, scope, and priorities of groundwater protection in the county;

(5) contain standards, criteria, and guidelines for the protection of groundwater from pollution and for various types of land uses in environmentally sensitive areas, critical areas, or previously contaminated areas;

(6) describe relationships and possible conflicts between the groundwater plan and the plans of other counties, local government units, and watershed management organizations in the affected groundwater system;

(7) set forth standards, guidelines, and official controls for implementation of the plan by watershed management organizations and local units of government; and

(8) include procedures and timelines for amending the groundwater plan.

Subd. 8. Review of the draft plan. (a) Upon completion of the groundwater plan but before final adoption by the county, the county shall submit the draft plan for a 60-day review and comment period to adjoining counties, the Metropolitan Council, the state review agencies, the Board of Water and Soil Resources, each soil and water conservation district, town, statutory and home rule charter city, and watershed management organization having territory within the county. The county also shall submit the plan to any other county or watershed management organization or district in the affected groundwater system that could affect or be affected by implementation of the plan. Any political subdivision or watershed management organization that expects that substantial amendment of its plans would be necessary in order to bring them into conformance with the county groundwater plan shall describe as specifically as possible, within its comments, the amendments that it expects would be necessary and the cost of amendment and implementation. Reviewing entities have 60 days to review and comment. Differences among local governmental agencies regarding the plan must be mediated. Notwithstanding sections 103D.401, 103D.405, and 473.165, the council shall review the plan in the same manner and with the same authority and effect as provided in section 473.175 for review of the comprehensive plans of local government units. The council shall comment on the apparent conformity with metropolitan system plans of any anticipated amendments to watershed plans and local comprehensive plans. The council shall advise the Board of Water and Soil Resources on whether the plan conforms with the management objectives stated in the council's water resources plan and shall recommend changes in the plan that would satisfy the council's plan.

(b) The county must respond in writing to any concerns expressed by the reviewing agencies within 30 days of receipt thereof.

(c) The county shall hold a public hearing on the draft plan no sooner than 30 days and no later than 45 days after the 60-day review period of the draft plan.

Subd. 9. Review by Metropolitan Council and state agencies. After completion of the review under subdivision 8, the draft plan, any amendments thereto, all written comments received on the plan, a record of the public hearing, and a summary of changes incorporated as part of the review process must be submitted to the Metropolitan Council, the state review agencies, and the Board of Water and Soil Resources for final review. The state review agencies shall review and comment on the consistency of the plan with state laws and rules relating to water and related land resources. The state review agencies shall forward their comments to the board within 45 days after they receive the final review draft of the plan. A state review agency may request and receive up to a 30-day extension of this review period from the board.

Subd. 10. Approval by board. After completion of the review under subdivision 9, the Board of Water and Soil Resources shall review the plan as provided in section 103D.401. The board shall review the plan for conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. The board may not prescribe a plan but may disapprove all or parts of a plan which it determines is not in conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D.

Subd. 11. Adoption and implementation. The county shall adopt and implement its groundwater plan within 120 days after approval of the plan by the Board of Water and Soil Resources.

Subd. 12. Amendments. To the extent and in the manner required by the adopted plan, all amendments to the adopted plan must be submitted to the towns, cities, counties, the Metropolitan Council, the state review agencies, and the Board of Water and Soil Resources for review in accordance with the provisions of subdivisions 8 to 10.

Subd. 13. Property tax levies. A metropolitan county may levy amounts necessary to administer and implement an approved and adopted groundwater plan. A county may levy amounts necessary to pay the reasonable increased costs to soil and water conservation districts and watershed management organizations of administering and implementing priority programs identified in the county's groundwater plan.

History: 1990 c 391 art 2 s 16; 1992 c 511 art 2 s 3; 1995 c 184 s 18-23



Section 103B.301 — TITLE.

Sections 103B.301 to 103B.355 may be cited as the "Comprehensive Local Water Management Act."

History: 1990 c 391 art 2 s 17



Section 103B.305 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.301 to 103B.355.

Subd. 2. Board. "Board" means the Board of Water and Soil Resources.

Subd. 3. Comprehensive local water management plan. "Comprehensive local water management plan," "comprehensive water plan," "local water plan," and "local water management plan" mean the plan adopted by a county under sections 103B.311 and 103B.315.

Subd. 4. Groundwater systems. "Groundwater systems" means the 14 principal aquifers of the state as defined by the United States Geological Survey in the Water-Resources Investigations 81-51, entitled "Designation of Principal Water Supply Aquifers in Minnesota" (August 1981), and its revisions.

Subd. 5. Local units of government. "Local units of government" means municipalities, towns, counties, soil and water conservation districts, watershed districts, organizations formed for the joint exercise of powers under section 471.59, and other special purpose districts or authorities exercising authority in water and related land resources management at the local level.

Subd. 6. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 7. Official controls. "Official controls" means ordinances and regulations that control the physical development of the whole or part of a local government unit or that implement the general objectives of the local government unit.

Subd. 7a. Plan authority. "Plan authority" means those local government units coordinating planning under sections 103B.301 to 103B.335.

Subd. 7b. Priority concerns. "Priority concerns" means issues, resources, subwatersheds, or demographic areas that are identified as a priority by the plan authority.

Subd. 7c. Priority concerns scoping document. "Priority concerns scoping document" means the list of the chosen priority concerns and a detailed account of how those concerns were identified and chosen.

Subd. 8. Related land resources. "Related land resources" means land affected by present or projected management practices that have significant effects on the quantity and quality, or use of groundwater or surface water.

Subd. 8a. State review agencies. "State review agencies" means the Board of Water and Soil Resources, the Department of Agriculture, the Department of Health, the Department of Natural Resources, the Pollution Control Agency, and other agencies granted state review status by a resolution of the board.

Subd. 9. Watershed management organization. "Watershed management organization" has the meaning given in section 103B.205, subdivision 13.

Subd. 10. Watershed units. "Watershed units" means each of the 81 major watershed units identified in the state watershed boundaries map prepared pursuant to the requirements of Laws 1977, chapter 455, section 33, subdivision 7, paragraph (a) and the accompanying database, and the revisions of that database.

History: 1990 c 391 art 2 s 18; 2003 c 128 art 1 s 79-83



Section 103B.311 — COUNTY WATER PLANNING AND MANAGEMENT.

Subdivision 1. County duties. Each county is encouraged to develop and implement a local water management plan. Each county that develops and implements a plan has the duty and authority to:

(1) prepare and adopt a local water management plan that meets the requirements of this section and section 103B.315;

(2) review water and related land resources plans and official controls submitted by local units of government to assure consistency with the local water management plan; and

(3) exercise any and all powers necessary to assure implementation of local water management plans.

Subd. 2. Delegation. The county is responsible for preparing, adopting, and assuring implementation of the local water management plan, but may delegate all or part of the preparation of the plan to a local unit of government, a regional development commission, or a resource conservation and development committee. The county may not delegate authority for the exercise of eminent domain, taxation, or assessment to a local unit of government that does not possess those powers.

Subd. 3. Coordination. (a) To assure the coordination of efforts of all local units of government within a county during the preparation and implementation of a local water management plan, each county intending to adopt a plan shall conduct meetings with other local units of government and may execute agreements with other local units of government establishing the responsibilities of each unit during the preparation and implementation of the local water management plan.

(b) Each county intending to adopt a plan shall coordinate its planning program with contiguous counties. Before meeting with local units of government, a county board shall notify the county boards of each county contiguous to it that the county is about to begin preparing its local water management plan and is encouraged to request and hold a joint meeting with the contiguous county boards to consider the planning process.

Subd. 4. Water plan requirements. (a) A local water management plan must:

(1) cover the entire area within a county;

(2) address water problems in the context of watershed units and groundwater systems;

(3) be based upon principles of sound hydrologic management of water, effective environmental protection, and efficient management;

(4) be consistent with local water management plans prepared by counties and watershed management organizations wholly or partially within a single watershed unit or groundwater system; and

(5) the local water management plan must specify the period covered by the local water management plan and must extend at least five years but no more than ten years from the date the board approves the local water management plan. Local water management plans that contain revision dates inconsistent with this section must comply with that date, provided it is not more than ten years beyond the date of board approval.

(b) Existing water and related land resources plans, including plans related to agricultural land preservation programs developed pursuant to chapter 40A, must be fully utilized in preparing the local water management plan. Duplication of the existing plans is not required.

Subd. 5. [Repealed, 2003 c 128 art 1 s 176]

Subd. 6. [Repealed, 2003 c 128 art 1 s 176]

Subd. 7. [Repealed, 2003 c 128 art 1 s 176]

History: 1990 c 391 art 2 s 19; 1991 c 345 art 2 s 13; 1991 c 354 art 2 s 3; 1992 c 514 s 14; 1995 c 184 s 24,25; 2003 c 128 art 1 s 84-87; 2012 c 272 s 34



Section 103B.312 — IDENTIFYING PRIORITY CONCERNS.

Each priority concerns scoping document must contain:

(1) the list of proposed priority concerns the plan will address; and

(2) a description of how and why the priority concerns were chosen, including:

(i) a list of all public and internal forums held to gather input regarding priority concerns, including the dates they were held, a list of participants and affiliated organizations, a summary of the proceedings, and supporting data;

(ii) the process used to locally coordinate and resolve differences between the plan's priority concerns and other state, local, and regional concerns; and

(iii) a list of issues identified by the stakeholders but not selected as priority concerns, why they were not included in the list of priority concerns, and a brief description of how the concerns may be addressed or delegated to other partnering entities.

History: 2003 c 128 art 1 s 88



Section 103B.313 — PLAN DEVELOPMENT.

Subdivision 1. Notice of plan revision. The local water management plan authority shall send a notice to local government units partially or wholly within the planning jurisdiction, adjacent counties, and state review agencies of their intent to revise the local water management plan. The notice of a plan revision must include an invitation for all recipients to submit priority concerns they wish to see the plan address.

Subd. 2. Submitting priority concerns to planning authority. Local governments and state review agencies must submit the priority concerns they want the plan to address to the plan authority within 45 days of receiving the notice defined in subdivision 1 or within an otherwise agreed-upon time frame.

Subd. 3. Public information meeting. Before submitting the priority concerns scoping document to the board, the plan authority shall publish a legal notice for and conduct a public information meeting.

Subd. 4. Submitting priority concerns scoping document to board. The plan authority shall send the scoping document to all state review agencies for review and comment. State review agencies shall provide comments on the plan outline to the board within 30 days of receipt.

Subd. 5. Board review of priority concerns scoping document. The board shall review the scoping document and the comments submitted in accordance with this subdivision. The board shall provide comments to the local plan authority within 60 days of receiving the scoping document, or after the next regularly scheduled board meeting, whichever is later. No local water management plan may be approved pursuant to section 103B.315 without addressing items communicated in the board comments to the plan authority. The plan authority may request that resolution of unresolved issues be addressed pursuant to board policy defined in section 103B.345.

Subd. 6. Requests for existing agency information relevant to priority concerns scoping document. The state review agencies shall, upon request from the local government, provide existing plans, reports, and data analysis related to priority concerns to the plan author within 60 days from the date of the request or within an otherwise agreed-upon time frame.

History: 2003 c 128 art 1 s 89



Section 103B.314 — CONTENTS OF PLAN.

Subdivision 1. Executive summary. Each plan must have an executive summary, including:

(1) the purpose of the local water management plan;

(2) a description of the priority concerns to be addressed by the plan;

(3) a summary of goals and actions to be taken along with the projected total cost of the implementation program;

(4) a summary of the consistency of the plan with other pertinent local, state, and regional plans and controls, and where inconsistencies are noted; and

(5) a summary of recommended amendments to other plans and official controls to achieve consistency.

Subd. 2. Assessment of priority concerns. For each priority concern defined pursuant to section 103B.312, clause (1), the plan shall analyze relevant data, plans, and policies provided by agencies consistent with section 103B.313, subdivision 6, and describe the magnitude of the concern, including how the concern is impacting or changing the local land and water resources.

Subd. 3. Goals and objectives addressing priority concerns. Each plan must contain specific measurable goals and objectives relating to the priority concerns and other state, regional, or local concerns. The goals and objectives must coordinate and attempt to resolve conflict with city, county, regional, or state goals and policies.

Subd. 4. Implementation program for priority concerns. (a) For the measurable goals identified in subdivision 3, each plan must include an implementation program that includes the items described in paragraphs (b) to (e).

(b) An implementation program may include actions involving, but not limited to, data collection programs, educational programs, capital improvement projects, project feasibility studies, enforcement strategies, amendments to existing official controls, and adoption of new official controls. If the local government finds that no actions are necessary to address the goals and objectives identified in subdivision 3 it must explain why actions are not needed. Staff and financial resources available or needed to carry out the local water management plan must be stated.

(c) The implementation schedule must state the time in which each of the actions contained in the implementation program will be taken.

(d) If a local government unit has made any agreement for the implementation of the plan or portions of a plan by another local unit of government, that local unit must be specified, the responsibility indicated, and a description included indicating how and when the implementation will happen.

(e) If capital improvement projects are proposed to implement the local water management plan, the projects must be described in the plan. The description of a proposed capital improvement project must include the following information:

(1) the physical components of the project, including their approximate size, configuration, and location;

(2) the purposes of the project and relationship to the objectives in the plan;

(3) the proposed schedule for project construction;

(4) the expected federal, state, and local costs;

(5) the types of financing proposed, such as special assessments, ad valorem taxes, and grants; and

(6) the sources of local financing proposed.

Subd. 5. Other water management responsibilities and activities coordinated by plan. The plan must also describe the actions that will be taken to carry out the responsibilities or activities, identify the lead and supporting organizations or government units that will be involved in carrying out the action, and estimate the cost of each action.

Subd. 6. Amendments. The plan authority may initiate an amendment to the local water management plan by submitting a petition to the board and sending copies of the proposed amendment and the date of the public hearing to the following entities for review: local government units defined in section 103B.305, subdivision 5, that are within the plan's jurisdiction; and the state review agencies.

After the public hearing the board shall review the amendment pursuant to section 103B.315, subdivision 5, paragraphs (b) and (c). The amendment becomes part of the local water management plan after being approved by the board. The board must send the order and the approved amendment to the entities that received the proposed amendment and notice of the public hearing.

History: 2003 c 128 art 1 s 90



Section 103B.315 — COMPREHENSIVE WATER PLAN REVIEW AND ADOPTION.

Subdivision 1. [Repealed, 2003 c 128 art 1 s 176]

Subd. 2. [Repealed, 2003 c 128 art 1 s 176]

Subd. 3. [Repealed, 2003 c 128 art 1 s 176]

Subd. 4. Public hearing. The county board shall conduct a public hearing on the local water management plan pursuant to section 375.51.

Subd. 5. State review. (a) After conducting the public hearing but before final adoption, the county board must submit its local water management plan, all written comments received on the plan, a record of the public hearing under subdivision 4, and a summary of changes incorporated as a result of the review process to the board for review. The board shall complete the review within 90 days after receiving a local water management plan and supporting documents. The board shall consult with the Departments of Agriculture, Health, and Natural Resources; the Pollution Control Agency; the Environmental Quality Board; and other appropriate state agencies during the review.

(b) The board may disapprove a local water management plan if the board determines the plan is not consistent with state law. If a plan is disapproved, the board shall provide a written statement of its reasons for disapproval. A disapproved local water management plan must be revised by the county board and resubmitted for approval by the board within 120 days after receiving notice of disapproval of the local water management plan, unless the board extends the period for good cause.

(c) If the local government unit disagrees with the board's decision to disapprove the plan, it may, within 60 days, initiate mediation through the board's informal dispute resolution process as established pursuant to section 103B.345, subdivision 1. A local government unit may appeal disapproval to the Court of Appeals. A decision of the board on appeal is subject to judicial review under sections 14.63 to 14.69.

Subd. 6. Adoption and implementation. A county board shall adopt and begin implementation of its local water management plan within 120 days after receiving notice of approval of the plan from the board.

Subd. 7. [Repealed, 2003 c 128 art 1 s 176]

History: 1990 c 391 art 2 s 20; 1991 c 345 art 2 s 14; 2003 c 128 art 1 s 91-93



Section 103B.321 — DUTIES OF THE BOARD.

Subdivision 1. General. The board shall:

(1) develop guidelines for the contents of local water management plans that provide for a flexible approach to meeting the different water and related land resources needs of counties and watersheds across the state;

(2) coordinate assistance of state agencies to counties and other local units of government involved in preparation of local water management plans, including identification of pertinent data and studies available from the state and federal government;

(3) conduct an active program of information and education concerning the requirements and purposes of sections 103B.301 to 103B.355 in conjunction with the Association of Minnesota Counties;

(4) determine contested cases under section 103B.345;

(5) establish a process for review of local water management plans that assures the plans are consistent with state law; and

(6) make grants to counties for local water management planning, implementation of priority actions identified in approved plans, and sealing of abandoned wells.

Subd. 2. Rulemaking. The board may adopt rules to implement sections 103B.301 to 103B.355.

Subd. 3. [Repealed, 2003 c 128 art 1 s 176]

History: 1990 c 391 art 2 s 21; 1991 c 254 art 2 s 36; 1999 c 86 art 3 s 8; 2003 c 2 art 1 s 13; 2003 c 128 art 1 s 94,95



Section 103B.325 — CONSISTENCY OF LOCAL PLANS AND CONTROLS WITH THE LOCAL WATER MANAGEMENT PLAN.

Subdivision 1. Requirement. Local units of government shall amend existing water and related land resources plans and official controls as necessary to conform them to the applicable, approved local water management plan following the procedures in this section.

Subd. 2. Procedure. Within 90 days after local units of government are notified by the county board of the adoption of a local water management plan or of adoption of an amendment to a comprehensive water plan, the local units of government exercising water and related land resources planning and regulatory responsibility for areas within the county must submit existing water and related land resources plans and official controls to the county board for review. The county board shall identify any inconsistency between the plans and controls and the local water management plan and shall recommend the amendments necessary to bring local plans and official controls into conformance with the local water management plan.

Subd. 3. Revision and implementation. Local units of government shall revise existing plans and official controls to conform them to the recommendations of the county board and shall initiate implementation of the revised plans and controls within 180 days after receiving the recommendations of the county board, or 180 days after resolution of an appeal, whichever is later.

Subd. 4. Appeals. A local unit of government may, within 60 days after receiving the recommendations of the county board, appeal any recommendation to the Board of Water and Soil Resources for a hearing as provided in section 103B.345.

Subd. 5. New plans and controls. New or amended water and related land resources plans and official controls proposed by local units of government for their adoption following adoption of the comprehensive water plan shall be submitted to the county board for review and recommendation as provided under this section.

History: 1990 c 391 art 2 s 22; 2003 c 128 art 1 s 96,97



Section 103B.331 — AUTHORITY UNDER APPROVED LOCAL WATER MANAGEMENT PLANS.

Subdivision 1. Authority. When an approved local water management plan is adopted, the county has the authority specified in this section.

Subd. 2. Regulation of water and land resources. The county may regulate the use and development of water and related land resources within incorporated areas when one or more of the following conditions exists:

(1) the municipality does not have a local water and related land resources plan or official controls consistent with the local water management plan;

(2) a municipal action granting a variance or conditional use would result in an action inconsistent with the local water management plan;

(3) the municipality has authorized the county to require permits for the use and development of water and related land resources; or

(4) a state agency has delegated the administration of a state permit program to the county.

Subd. 3. Acquisition of property; assessment of costs. A county may:

(1) acquire in the name of the county, by condemnation under chapter 117, real and personal property found by the county board to be necessary for the implementation of an approved local water management plan;

(2) assess the costs of projects necessary to implement the local water management plan undertaken under sections 103B.301 to 103B.355 upon the property benefited within the county in the manner provided for municipalities by chapter 429;

(3) charge users for services provided by the county necessary to implement the local water management plan; and

(4) establish one or more special taxing districts within the county and issue bonds for the purpose of financing capital improvements under sections 103B.301 to 103B.355.

Subd. 4. Special taxing district. (a) A tax district authorized under subdivision 3, clause (4), must be established by resolution adopted by the county board after a hearing. Notice of the time, place, and purpose of the hearing must be published for two successive weeks in the official newspaper of the county, ending at least seven days before the day of the hearing. The resolution must describe with particularity the territory or area to be included in the tax district. After adoption, the resolution must be filed with the county auditor and county recorder. The district may be dissolved by following the procedures prescribed for the establishment of the district.

(b) After adoption of the resolution under paragraph (a), a county may annually levy a tax on all taxable property in the district for the purposes for which the tax district was established. The proceeds of the tax must be paid into a fund reserved for these purposes. Any proceeds remaining in the reserve fund at the time the tax is terminated or the district is dissolved must be transferred and irrevocably pledged to the debt service fund of the county to be used only to reduce tax levies for bonded indebtedness of taxable property in the district.

(c) After adoption of the resolution under paragraph (a), and after a contract for the construction of all or part of an improvement has been entered into or the work has been ordered to be done by hired labor, the county may issue obligations in the amount determined by the county board to be necessary to pay in whole or in part the capital cost incurred and estimated to be incurred in making the improvement. The obligations are payable out of the proceeds of the tax levied under this subdivision. The county board may, by resolution adopted prior to the sale of obligations, pledge the full faith, credit, and taxing power of the county to assure payment of the principal and interest in the event the proceeds of the tax levy in the district are insufficient to pay principal and interest. The amount of any taxes that are required to be levied outside of the territory of the tax district or taken from the general funds of the county to pay principal and interest on the obligations must be reimbursed to the county from taxes levied within the territory of the tax district. Obligations must be issued in accordance with chapter 475, except that an election is not required and the amount of any obligations must not be included in determining the net indebtedness of the county under the provisions of any law or charter limiting indebtedness.

History: 1990 c 391 art 2 s 23; 2003 c 128 art 1 s 98-100



Section 103B.335 — TAX LEVY AUTHORITY.

Subdivision 1. Local water planning and management. The governing body of any county, municipality, or township may levy a tax in an amount required to implement sections 103B.301 to 103B.355 or a comprehensive watershed management plan as defined in section 103B.3363.

Subd. 2. Priority programs; conservation and watershed districts. A county may levy amounts necessary to pay the reasonable costs to soil and water conservation districts and watershed districts of administering and implementing priority programs identified in an approved and adopted plan or a comprehensive watershed management plan as defined in section 103B.3363.

History: 1990 c 391 art 2 s 24; 1992 c 511 art 2 s 4; art 5 s 3; 2013 c 143 art 4 s 2



Section 103B.3355 — WETLAND FUNCTIONS FOR DETERMINING PUBLIC VALUES.

(a) The public values of wetlands must be determined based upon the functions of wetlands for:

(1) water quality, including filtering of pollutants to surface and groundwater, utilization of nutrients that would otherwise pollute public waters, trapping of sediments, shoreline protection, and utilization of the wetland as a recharge area for groundwater;

(2) floodwater and storm water retention, including the potential for flooding in the watershed, the value of property subject to flooding, and the reduction in potential flooding by the wetland;

(3) public recreation and education, including hunting and fishing areas, wildlife viewing areas, and nature areas;

(4) commercial uses, including wild rice and cranberry growing and harvesting and aquaculture;

(5) fish, wildlife, native plant habitats;

(6) low-flow augmentation;

(7) carbon sequestration; and

(8) other public uses.

(b) The Board of Water and Soil Resources, in consultation with the commissioners of natural resources and agriculture and local government units, shall adopt rules establishing:

(1) scientific methodologies for determining the functions of wetlands; and

(2) criteria for determining the resulting public values of wetlands.

(c) The methodologies and criteria established under this section or other methodologies and criteria that include the functions in paragraph (a) and are approved by the board, in consultation with the commissioners of natural resources and agriculture and local government units, must be used to determine the functions and resulting public values of wetlands in the state. The functions listed in paragraph (a) are not listed in order of priority.

(d) Public value criteria established or approved by the board under this section do not apply in areas subject to local comprehensive wetland protection and management plans established under section 103G.2243.

(e) The Board of Water and Soil Resources, in consultation with the commissioners of natural resources and agriculture and local government units, must identify areas of the state where preservation, enhancement, restoration, and establishment of wetlands would have high public value. The board, in consultation with the commissioners, must identify high priority areas for wetland replacement using available information relating to the factors listed in paragraph (a), the historic loss and abundance of wetlands, current applicable state and local government water management and natural resource plans, and studies using a watershed approach to identify current and future watershed needs. The board shall notify local units of government with water planning authority of these high priority areas. Designation of high priority areas is exempt from the rulemaking requirements of chapter 14, and section 14.386 does not apply. Designation of high priority areas is not effective until 30 days after publication in the State Register.

(f) Local units of government, as part of a state-approved comprehensive local water management plan as defined in section 103B.3363, subdivision 3, a state-approved comprehensive watershed management plan as defined in section 103B.3363, subdivision 3a, or a state-approved local comprehensive wetland protection and management plan under section 103G.2243, may identify priority areas for wetland replacement and provide them for consideration under paragraph (e).

History: 1991 c 354 art 2 s 4; 1996 c 462 s 3; 2009 c 176 art 1 s 25; 1Sp2015 c 4 art 4 s 75



Section 103B.3361 — CITATION.

Sections 103B.3361 to 103B.3369 may be cited as the "local water resources protection and management program."

History: 1989 c 326 art 2 s 8



Section 103B.3363 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 103B.3363 to 103B.3369.

Subd. 2. Board. "Board" means the Board of Water and Soil Resources.

Subd. 3. Comprehensive local water management plan. "Comprehensive local water management plan," "comprehensive water plan," "local water plan," and "local water management plan" mean a county water plan authorized under section 103B.311, a watershed management plan required under section 103B.231, a watershed management plan required under section 103D.401 or 103D.405, or a county groundwater plan authorized under section 103B.255.

Subd. 3a. Comprehensive watershed management plan. "Comprehensive watershed management plan" means a plan to manage the water and related natural resources of a watershed that consists of the plans listed in subdivision 3 or a separate plan that has been approved as a substitute by the board and adopted by local units of government for the same or additional purposes. The comprehensive watershed management plan shall be consistent with the goals of section 103A.212 and may address the goals in sections 103A.201 to 103A.211, and chapter 114D.

Subd. 4. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, or soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, a local health board, or other special purpose district or authority with local jurisdiction in water and related land resources management.

Subd. 5. Program. "Program" means a water-related program.

History: 1989 c 326 art 2 s 9; 1990 c 391 art 10 s 3; 1991 c 160 s 1; 2003 c 128 art 1 s 101; 2012 c 272 s 35



Section 103B.3367 — WATER PLAN EXTENSIONS.

The board may grant extensions with or without conditions of the revision date of a comprehensive local water management plan or a comprehensive watershed management plan.

History: 2012 c 272 s 36



Section 103B.3369 — LOCAL WATER RESOURCES RESTORATION, PROTECTION, AND MANAGEMENT PROGRAM.

Subdivision 1. Assistance priorities. State agencies may give priority to local government unit requests that are part of or responsive to a comprehensive plan, local water management plan, watershed management plan, or comprehensive watershed management plan, developed or amended, approved and adopted, according to chapter 103B, 103C, 103D, or 114D, when administering programs for water-related financial and technical assistance.

Subd. 2. Establishment. A local water resources restoration, protection, and management program is established. The board may provide financial assistance to local units of government for activities that restore, protect, or manage water and related land quality. The activities include planning, zoning, official controls, best management practices, capital projects, and other activities to implement a comprehensive plan, local water management plan, or watershed management plan, developed or amended, adopted and approved, according to chapter 103B, 103C, or 103D.

Subd. 3. [Repealed, 2003 c 128 art 1 s 176]

Subd. 4. Contracts. A local unit of government may contract to implement programs. An explanation of the program responsibilities proposed to be contracted must accompany grant requests. A local unit of government that contracts is responsible for ensuring that state funds are properly expended and for providing an annual report to the board describing expenditures of funds and program accomplishments.

Subd. 5. Financial assistance. A base grant may be awarded to a county that provides a match utilizing a water implementation tax or other local source. A water implementation tax that a county intends to use as a match to the base grant must be levied at a rate sufficient to generate a minimum amount determined by the board. The board may award performance-based grants to local units of government that are responsible for implementing elements of applicable portions of watershed management plans, comprehensive plans, local water management plans, or comprehensive watershed management plans, developed or amended, adopted and approved, according to chapter 103B, 103C, or 103D. Upon request by a local government unit, the board may also award performance-based grants to local units of government to carry out TMDL implementation plans as provided in chapter 114D, if the TMDL implementation plan has been incorporated into the local water management plan according to the procedures for approving comprehensive plans, watershed management plans, local water management plans, or comprehensive watershed management plans under chapter 103B, 103C, or 103D, or if the TMDL implementation plan has undergone a public review process. Notwithstanding section 16A.41, the board may award performance-based grants on an advanced basis. The fee authorized in section 40A.152 may be used as a local match or as a supplement to state funding to accomplish implementation of comprehensive plans, watershed management plans, local water management plans, or comprehensive watershed management plans under this chapter and chapter 103C or 103D.

Subd. 6. Conditions. (a) Grants provided to implement programs under this section must be reviewed by the state agency having statutory program authority to assure compliance with minimum state standards. At the request of the state agency commissioner, the board shall revoke the portion of a grant used to support a program not in compliance.

(b) Grants may be provided to develop, amend, or implement local water management plans, comprehensive plans, watershed management plans, or comprehensive watershed management plans, approved and adopted, according to chapter 103B, 103C, 103D, or 114D.

(c) A local unit of government may not request or be awarded grants for project implementation unless a comprehensive plan, local water management plan, watershed management plan, or comprehensive watershed management plan has been developed or amended, adopted and approved, according to chapter 103B, 103C, or 103D.

Subd. 7. [Repealed, 2002 c 220 art 8 s 16]

Subd. 8. [Repealed, 2002 c 220 art 8 s 16]

Subd. 9. Performance-based criteria. The board shall develop and utilize performance-based criteria for local water resources restoration, protection, and management programs and projects. The criteria may include but are not limited to science-based assessments, organizational capacity, priority resource issues, community outreach and support, partnership potential, potential for multiple benefits, and program and project delivery efficiency and effectiveness.

History: 1989 c 326 art 2 s 10; 1990 c 391 art 10 s 3; 1990 c 597 s 15; 1990 c 604 art 3 s 1,2; 1995 c 184 s 26,27; 2003 c 128 art 1 s 102-105; 2009 c 176 art 1 s 26; 2012 c 272 s 37; 2013 c 143 art 4 s 3



Section 103B.341 — PUBLIC DRAINAGE.

Projects necessary to implement the comprehensive water plan that are intended for the purpose of improving drainage must be established, repaired, and improved under chapter 103E and not sections 103B.301 to 103B.355.

History: 1990 c 391 art 2 s 25



Section 103B.345 — RESOLUTION OF DISPUTES.

Subdivision 1. Informal resolution. The county or other local unit of government may request a meeting with the chair of the Board of Water and Soil Resources to informally resolve a dispute before initiating a contested case procedure under this section.

Subd. 2. Petition for hearing. A county or other local unit of government may petition for a hearing by the board under this section if:

(1) the interpretation and implementation of a comprehensive water plan is challenged by a local unit of government aggrieved by the plan;

(2) two or more counties disagree about the apportionment of the costs of a project implementing a comprehensive water plan; or

(3) a county and another local unit of government disagree about a change in a local water and related land resources plan or official control recommended by the county under section 103B.325.

Subd. 3. Time for petition. The county or other local unit of government must file the petition by 60 days after:

(1) the date of the adoption or approval of the disputed ordinance or other decision required to be made to implement the comprehensive water plan; or

(2) the date a local unit of government receives a recommendation of the county board under section 103B.325.

Subd. 4. Hearing. If the aggrieved county or other local unit of government files a petition for a hearing, a hearing must be conducted by the board within 60 days of the request. The subject of the hearing may not extend to questions concerning the need for a comprehensive water plan. Within 60 days after the close of the hearing, the board shall, by resolution containing findings of fact and conclusions of law, make a final decision with respect to the issue before it.

Subd. 5. Appeal. Any local unit of government or state agency aggrieved by the final decision of the board may appeal the decision to the Court of Appeals in the manner provided by sections 14.63 to 14.69.

History: 1990 c 391 art 2 s 26; 1991 c 214 s 1,2



Section 103B.355 — APPLICATION.

Sections 103B.301 to 103B.335 and 103B.341 to 103B.355 do not apply in areas subject to the requirements of sections 103B.201 to 103B.255 under section 103B.231, subdivision 1, and in areas covered by an agreement under section 103B.231, subdivision 2, except as otherwise provided in section 103B.311, subdivision 4, clause (4).

History: 1990 c 391 art 2 s 28; 1990 c 601 s 2; 1995 c 184 s 28; 2003 c 128 art 1 s 106; 2012 c 272 s 38



Section 103B.451 — SOUTH DAKOTA-MINNESOTA BOUNDARY WATERS COMMISSION.

Subdivision 1. Establishment. An interstate commission known as the South Dakota-Minnesota Boundary Waters Commission is established. The members of the commission shall be the secretaries of the department of water and natural resources and the department of game, fish and parks of South Dakota and the commissioners of natural resources and the Pollution Control Agency of Minnesota. The fifth member shall be a qualified engineer appointed for a four-year term by the mutual consent of the governors of Minnesota and South Dakota.

Subd. 2. Authority. (a) The commission shall have power and authority:

(1) to investigate and determine the most desirable and beneficial levels of boundary waters artificially controlled and to prescribe a plan for controlling and regulating water levels;

(2) to hold hearings and take evidence as may be presented, either after complaint or upon its own initiative, as to the desirability of any water level and plan of regulation, and to issue orders concerning the same which in its opinion are for the best interests of the public;

(3) to plan, propose, coordinate and hold hearings on lake protection and rehabilitation projects for boundary waters; and

(4) to accept and distribute grants from any source for the purposes set forth in this section.

(b) The commission shall seek the advice of local units of government and encourage them to implement projects voluntarily and to enter into agreements with one another for that purpose. The commission itself has no authority to implement lake protection or rehabilitation projects.

Subd. 3. Advisory committee. The commission shall establish one local advisory committee for all commission activities. A majority of the members of the committee shall be elected officials of local governmental units, including tribal governments, within the boundary waters watershed with an equal number of representatives from each state. The advisory committee shall be consulted prior to any activity conducted by the commission.

Subd. 4. Hearings. (a) Hearings must be held at a time and place designated by the commission in counties affected by the subject matter.

(b) At least two weeks' published notice of the hearings must be given by publication of the notice in a legal newspaper in each county bordering on the boundary waters that may be affected by the subject matter of the hearing.

(c) All final orders of the commission must be published once each week for two consecutive weeks in a legal newspaper in each county bordering on the boundary waters that may be affected. The printer's affidavit of publication of all notices and orders must be filed with the commission. Hearings held pursuant to this section shall not be subject to the requirements of chapter 14.

Subd. 5. Appeals. Any party aggrieved by any order or any determination of the commission under this section may appeal to the district court or to the circuit court, as the case may be, of a county in either state where the subject matter of the order or the determination is wholly or partially located, or to the district court of the county in either state where its capitol is located. Notice of appeal must be served upon the commission within 30 days from the last date of publication of the order appealed from. Appeals may likewise be taken from the judgments of the district court or the circuit court, as the case may be, to the appellate courts of their respective states as in other civil cases.

History: 1990 c 391 art 2 s 29



Section 103B.501 — LAKE IMPROVEMENT DISTRICTS.

Sections 103B.501 to 103B.581 may be cited as the "Lake Improvement District Law."

History: 1990 c 391 art 2 s 30



Section 103B.505 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.505 to 103B.581.

Subd. 2. Board. "Board" means county board.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. District. "District" means a lake improvement district.

Subd. 5. Joint county authority. "Joint county authority" means a joint county authority formed by county boards under section 103B.525.

Subd. 6. Property owner. "Property owner" means the owner of real property within the district or the buyer under contract for deed of property in the district.

History: 1990 c 391 art 2 s 31



Section 103B.511 — ADMINISTRATION BY COMMISSIONER.

Subdivision 1. Purpose. (a) To preserve and protect the lakes of the state and to increase and enhance the use and enjoyment of the lakes it is in the public interest that a statewide lake improvement program is established to: preserve the natural character of lakes and their shoreland environment where feasible and practical; improve the quality of water in lakes; provide for reasonable assurance of water quantity in lakes, where feasible and practicable; and to assure protection of the lakes from the detrimental effects of human activities and certain natural processes. The commissioner shall coordinate and supervise a local-state program for the establishment of lake improvement districts by counties for lakes located within their boundaries, based on state guidelines and rules and compatible with all state, regional, and local plans where the plans exist.

(b) In administration of this program, the commissioner of natural resources shall consult with and obtain advice from other state agencies on the aspects of the program over which the agencies have specific legislative authority, including the Department of Health and the Pollution Control Agency.

Subd. 2. Rules. The commissioner shall adopt permanent rules to provide guidelines, criteria, and standards for the establishment of lake improvement districts by counties.

History: 1990 c 391 art 2 s 32; 1995 c 233 art 2 s 56



Section 103B.515 — INITIATION AND ESTABLISHMENT BY COUNTY BOARD.

Subdivision 1. Resolution of intent. The county board may initiate the establishment of a lake improvement district in a portion of the county under this section. The board must adopt a resolution declaring the intent of the board to establish a lake improvement district. The resolution must:

(1) specify the boundaries of the district, which shall be encouraged to be as consistent as practical with natural hydrologic boundaries;

(2) prescribe the water and related land resource management programs to be undertaken in the district;

(3) state how the programs will be financed;

(4) designate the county officer or agency that will be responsible for supervising the programs; and

(5) set a date for a hearing on the resolution.

Subd. 2. Notice to town board. The county board shall, at least 30 days before making an order establishing a lake improvement district, send the town board of a town wholly or partially within the boundaries of the proposed district a copy of the resolution and encourage the town board to respond to the proposed creation of the district.

Subd. 3. Hearing. The county board must hold a public hearing on whether a lake improvement district should be established. Before the date set for the hearing, any interested person may file objections to the formation of the district with the county auditor. At the hearing, any interested person may offer objections, criticisms, or suggestions about the necessity of the proposed district and how the person's property will be benefited or affected by the establishment of the district.

Subd. 4. Establishment. (a) The county board may establish a lake improvement district, by order, after making findings, if the board determines that the:

(1) proposed district is necessary or that the public welfare will be promoted by the establishment of the district;

(2) property to be included in the district will be benefited by establishing the district; and

(3) formation of the district will not cause or contribute to long-range environmental pollution.

(b) The order establishing the district must state the board's findings and specify or prescribe the items contained in subdivision 1, clauses (1) to (4).

History: 1990 c 391 art 2 s 33



Section 103B.521 — INITIATION BY PETITION AND ESTABLISHMENT BY COUNTY BOARD.

Subdivision 1. Petition. (a) A lake improvement district may be initiated by a petition to the county board. The petition must state:

(1) the name of the proposed lake improvement district;

(2) the necessity of the proposed district to promote public health or public welfare;

(3) the benefits to property from the establishment of the lake improvement district;

(4) the boundaries of the proposed district which shall be encouraged to be as consistent as possible with natural hydrologic boundaries;

(5) a map of the proposed district;

(6) the number, from five to nine, of directors proposed for the district; and

(7) a request for establishing the district as proposed.

(b) A petition must be signed by a majority of the property owners within the proposed lake improvement district described in the petition. Governmental subdivisions, other than the state or federal governments, owning lands within the proposed district are eligible to sign the petition.

(c) The petition must be filed with the county auditor and addressed to the board, requesting the board to establish a lake improvement district to develop and provide a program of water and related land resources management.

(d) The county board shall, at least 30 days before it acts on a petition, send the town board of a town wholly or partially within the boundaries of a proposed district a copy of the petition submitted under this subdivision and encourage the town board to respond to the proposed creation of the district.

Subd. 2. Hearing. After receiving the petition, the county auditor must verify the signatures and notify the county board. Within 30 days after being notified of the petition, the county board must hold a public hearing on whether the requested lake improvement district should be established.

Subd. 3. Establishment. Within 30 days after holding the public hearing, the county board shall, by order, establish or deny the establishment of the petitioned lake improvement district. An order establishing a district must conform to section 103B.535 and may modify the petition relating to the district's boundaries, functions, financing, or organization.

History: 1990 c 391 art 2 s 34; 2003 c 91 s 1



Section 103B.525 — ESTABLISHMENT OF DISTRICT IN MORE THAN ONE COUNTY.

Where the natural hydrologic boundaries of a proposed district extend into more than one county, the county boards of the counties affected may form a joint county authority and establish and maintain a lake improvement district jointly or cooperatively as provided in section 471.59. The district may be initiated by the joint county authority in the same manner as by a county board under section 103B.515 by petition to the affected county boards.

History: 1990 c 391 art 2 s 35



Section 103B.531 — CREATION BY COMMISSIONER OF NATURAL RESOURCES.

Subdivision 1. Petition to commissioner. If the county board of one or more of the counties affected has disapproved a petition for creation of a lake improvement district for an area, a petition for creation of a lake improvement district containing information required by section 103B.521, subdivision 1, may be submitted to the commissioner of natural resources.

Subd. 2. Determination to hold hearing. Upon receipt of the petition by the commissioner and verification of the signatures on the petition by the county, the commissioner may, within 30 days following verification, hold a public hearing at the expense of the county board on the question of whether the requested lake improvement district shall be established. The commissioner, in determining whether to hold a public hearing, shall examine all facts relating to the petition, including the reasons why the petition was disapproved by the county.

Subd. 3. Approval or denial of petition. (a) If a hearing is not to be held, within 30 days following the receipt of verification by the county, or within 30 days following the holding of a hearing, the commissioner shall, by order, approve or disapprove the establishment of the requested lake improvement district.

(b) If the commissioner determines that the establishment of the lake improvement district as requested in the petition would be for the public welfare and public interest, and that the purposes of section 103B.511, subdivision 1, would be served by the establishment of a lake improvement district, the commissioner shall by order approve the establishment of the lake improvement district. If the commissioner does not approve the establishment of the district, the commissioner shall by order disapprove the establishment.

(c) An order approving creation may contain modifications of the area's boundaries, functions, financing, or organization from what was stated in the petition.

History: 1990 c 391 art 2 s 36



Section 103B.535 — ORDER ESTABLISHING DISTRICT.

An order establishing a district must state the:

(1) name of the district;

(2) boundaries of the district, which are encouraged to be as consistent as practical with natural hydrologic boundaries;

(3) water and related land resources management programs and services to be undertaken;

(4) manner of financing programs and services; and

(5) number, qualifications, terms of office, and method of election, removal, and filling of vacancies of the board of directors, including a method for property owners not present at the annual meeting to participate in the election of the district board.

History: 1990 c 391 art 2 s 37; 2000 c 396 s 1



Section 103B.541 — PUBLICATION AND EFFECTIVE DATE.

Subdivision 1. Publication of establishment order. If a lake improvement district is established, the county board, or joint county authority issuing the order establishing the district, shall publish the order once in the official newspapers of counties where the district is located and file the order with the secretary of state, the Pollution Control Agency, and the commissioner of natural resources.

Subd. 2. Effective date. Establishment of the lake improvement district is effective 30 days after publication or at a later date, if specified in the establishment order.

History: 1990 c 391 art 2 s 38



Section 103B.545 — REFERENDUM ON ESTABLISHMENT.

Subdivision 1. Petition. Twenty-six percent of the property owners within the lake improvement district proposed by the board or a joint county authority on its own initiative under section 103B.515, by petition under section 103B.521, or by the commissioner under section 103B.531, may petition for a referendum on establishing the district before the effective date of its establishment. After receiving the petition, the county board, joint county authority, or commissioner that proposed establishing the district must issue an order staying the establishment until a referendum vote is taken of all qualified voters and property owners within the proposed lake improvement district.

Subd. 2. Election. The county board or joint county authority shall conduct a special election in July or August after receiving the referendum petition. The special election must be held within the proposed lake improvement district. The county auditor shall administer the special election.

Subd. 3. Question submitted to voters. The question to be submitted and voted upon by the qualified voters and property owners within the proposed lake improvement district must be stated substantially as follows:

"Should a lake improvement district be established to provide (description of intended water and related land resources improvements) and financed by (description of revenue sources)?"

Subd. 4. Certification of vote and establishment. The county auditor must certify the vote on the question submitted. If a majority of those voting on the question favor establishing the proposed lake improvement district, the stay on establishing the district is lifted. If a majority of those voting on the question do not favor establishing the proposed lake improvement district, the establishment is denied.

History: 1990 c 391 art 2 s 39; 2000 c 396 s 2



Section 103B.551 — BOARD OF DIRECTORS.

Subdivision 1. Membership. After a lake improvement district is established, the county board, joint county authority, or commissioner that established the district shall appoint persons to serve as an initial board of directors for the district. Subsequent board members must be elected by persons owning property in the district at the annual meeting of the district. The number, qualifications, terms of office, and method of election, removal, and filling of vacancies of directors shall be as provided in the order creating the board of directors. The initial and all subsequent boards of directors must include persons owning property within the district, and a majority of the directors must be residents of the district.

Subd. 2. Compensation. The directors shall serve with compensation as determined by the property owners at the annual meeting and may be reimbursed for their actual expenses necessarily incurred in the performance of their duties in the manner provided for county employees.

Subd. 3. Powers. County boards, joint county authorities, statutory and home rule cities, and towns may, by order, delegate the powers in this section to the board of directors of a district to be exercised within the district. Programs and services undertaken must be consistent with the statewide water and related land resources plan prepared by the commissioner of natural resources and with regional water and related land resources plans. A body of water may not be improved by using authority granted under this section unless the public has access to some portion of the shoreline. County boards, joint county authorities, statutory and home rule cities, and towns may delegate their authority to a district board of directors to:

(1) acquire by gift or purchase an existing dam or control works that affects the level of waters in the district;

(2) construct and operate water control structures that are approved by the commissioner of natural resources under section 103G.245;

(3) undertake projects to change the course current or cross section of public waters that are approved by the commissioner of natural resources under section 103G.245;

(4) acquire property, equipment, or other facilities, by gift or purchase to improve navigation;

(5) contract with a board of managers of a watershed district within the lake improvement district or the board of supervisors of a soil and water conservation district within the district for improvements under chapters 103C and 103D;

(6) undertake research to determine the condition and development of the body of water and the water entering it and to transmit the results of the studies to the Pollution Control Agency and other interested authorities;

(7) develop and implement a comprehensive plan to eliminate water pollution;

(8) conduct a program of water improvement and conservation;

(9) construct a water, sewer, or water and sewer system in the manner provided by section 444.075 or other applicable laws;

(10) receive financial assistance from and participate in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and related demonstration programs;

(11) make cooperative agreements with the United States or state government or other counties or cities to effectuate water and related land resource programs;

(12) maintain public beaches, public docks, and other public facilities for access to the body of water;

(13) provide and finance a government service of the county or statutory or home rule city that is not provided throughout the county or, if the government service is provided, the service is at an increased level within the district; and

(14) regulate water surface use as provided in sections 86B.205, 103G.605, and 103G.621.

History: 1990 c 391 art 2 s 40; 1996 c 385 art 2 s 7; 2000 c 396 s 3



Section 103B.555 — FINANCING.

Subdivision 1. Revenue. The county board or joint county authority may undertake projects of improvement consistent with purposes of the district. To finance projects and services of the district, the county board or joint county authority may, only after seeking other sources of funding:

(1) assess the costs of the projects upon benefited property within the district in the manner provided under chapter 429;

(2) impose service charges on the users of lake improvement district services within the district;

(3) issue obligations as provided in section 429.091;

(4) levy an ad valorem tax solely on property within the lake improvement district, to be appropriated and expended solely on projects of special benefit to the district; or

(5) impose or issue any combination of service charges, special assessments, obligations, and taxes.

Subd. 2. Tax additional to other levies. A tax under subdivision 1 may be in addition to amounts levied on all taxable property in the county for the same or similar purposes.

Subd. 3. Budgeting for operations. The county board or county boards forming the joint county authority shall include appropriate provisions in their budget for the operation of a lake improvement district.

Subd. 4. District obligations. The district, with approval of the county board or joint county authority, expressed in a resolution identifying each specific improvement to which the approval applies, may exercise the powers of a city under chapter 429 and section 444.075, including, but not limited to:

(1) the levy of special assessments;

(2) the imposition of rates and charges; and

(3) the issuance of bonds

to finance improvements that the district may undertake.

History: 1990 c 391 art 2 s 41; 2000 c 396 s 4; 2001 c 214 s 1



Section 103B.561 — VOTING BY JOINT COUNTY BOARDS.

If a lake improvement district has been established by order of the commissioner of natural resources under section 103B.531, voting by county boards on joint actions of the lake improvement district shall be based on proportional representation for each county according to the proportion of the population of the lake improvement district residing within each county and not on the basis of one vote per county or one vote per county board member unless each county or each board member represents substantially the same number of persons residing within the lake improvement district.

History: 1990 c 391 art 2 s 42



Section 103B.565 — ENFORCEMENT OF ORDINANCES.

If a lake improvement district has been established by joint county action under section 103B.525 or order of the commissioner of natural resources under section 103B.531, ordinances and regulations adopted by joint action of the affected county boards may be enforced in any part of the lake improvement district by personnel of any of the affected counties.

History: 1990 c 391 art 2 s 43



Section 103B.571 — ANNUAL MEETING OF DISTRICT.

Subdivision 1. Time. A district must have an annual meeting. The first annual meeting shall be scheduled during the month of July or August and be held annually in that period unless changed by vote of the previous annual meeting.

Subd. 2. Notice. The annual meeting shall be preceded by two weeks' published notice and written notice mailed at least ten days in advance of the meeting to the county board or joint county authority, town boards and statutory and home rule charter cities wholly or partially within the district, the Pollution Control Agency, commissioner of natural resources, and if there is a proposed project by the district having a cost in excess of $5,000, all property owners within the assessment area.

Subd. 3. Agenda. (a) At the annual meeting the district property owners present shall:

(1) elect one or more directors to fill any midterm vacancies in the board of directors;

(2) approve a budget for the fiscal year;

(3) approve or disapprove proposed projects by the district having a cost to the district in excess of $5,000; and

(4) take up and consider other business that comes before them.

(b) At the annual meeting all district property owners, including absent members as provided in the order establishing the district, shall elect one or more directors for board positions with expiring terms.

Subd. 4. Annual report. Each year the board of directors shall prepare and file a report of the financial conditions of the district, the status of all projects in the district, the business transacted by the district, other matters affecting the interests of the district, and a discussion of the directors' intentions for the succeeding years. Copies of the report shall be transmitted to the county board or joint county authority, town boards and city councils of statutory and home rule charter cities wholly or partially within the district, the commissioner of natural resources, and the Pollution Control Agency by four months after the annual meeting.

History: 1990 c 391 art 2 s 44; 2000 c 396 s 5



Section 103B.575 — EXPANDING LAKE IMPROVEMENT DISTRICT.

The boundary of a district may be enlarged by complying with the procedures to establish a district under sections 103B.511 to 103B.541.

History: 1990 c 391 art 2 s 45



Section 103B.581 — TERMINATION.

Subdivision 1. Petition. Termination of a district may be initiated by petition requesting the termination of the district. The petition must be signed by a majority of the property owners in a district within 30 days after receiving a petition. The county board or joint county authority must set a time and place for a hearing on terminating the district.

Subd. 2. Findings and order. If the board or joint county authority determines that the existence of the district is no longer in the public welfare or public interest and it is not needed to accomplish the purpose of the Lake Improvement District Law, the board or joint county authority shall make the findings and terminate the district by order. On filing a certified copy of the findings and order with the secretary of state, Pollution Control Agency, and commissioner of natural resources the district is terminated and ceases to be a political subdivision of the state.

Subd. 3. Termination of financing. If a district is terminated under subdivision 2, additional water and related land resource management programs may not be undertaken with money raised by a special tax within the district, and additional special water and related land resource management taxes may not be levied within the district. If money raised by past special tax levies within the district has been exhausted, further operation and maintenance of existing programs may be financed by appropriations from the general revenue fund of an affected county.

History: 1990 c 391 art 2 s 46; 1999 c 86 art 1 s 18; 2003 c 91 s 2



Section 103B.601 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.601 to 103B.645.

Subd. 2. Board. "Board" means the governing board of the directors of the district.

Subd. 3. District. "District" means the Lake Minnetonka Conservation District.

Subd. 4. Municipality. "Municipality" means the home rule charter or statutory city of Minnetrista, Mound, Spring Park, Orono, Minnetonka Beach, Wayzata, Minnetonka, Woodland, Deephaven, Shorewood, Greenwood, Excelsior, Tonka Bay, or Victoria.

History: 1990 c 391 art 2 s 47



Section 103B.605 — DISTRICT.

Subdivision 1. Establishment. The Lake Minnetonka Conservation District established under Laws 1967, chapter 907, and Laws 1969, chapter 272, is a corporate and political body and a political subdivision of this state, and may sue and be sued, enter into contracts, and hold real and personal property for its purposes.

Subd. 2. District is an employer. The district is an employer within the definition of section 176.011, subdivision 10, and is included in the provisions of chapter 176.

Subd. 3. District is public corporation. The district is a public corporation within the definition of section 466.01 and is included in the provisions of chapter 466.

Subd. 4. Dissolution. The district may be dissolved by the decision of the governing bodies of three-quarters of the municipalities in the district. The decision of a town shall be made by the board of supervisors of the town.

History: 1990 c 391 art 2 s 48



Section 103B.611 — BOARD.

Subdivision 1. Composition. The district is governed by a board composed of members appointed by the governing bodies of the municipalities included in the district. Each municipality may appoint one member.

Subd. 2. Term. The term of office of each board member is three years unless the appointing municipality recalls the member and either appoints another member for the balance of the term or leaves the office vacant for the balance of the term. This subdivision applies both to members serving on the effective date of Laws 1995, chapter 184, and to members appointed after the effective date of Laws 1995, chapter 184.

Subd. 3. Powers. Subject to the provisions of chapters 97A, 103D, 103E, 103G, and 115, and the rules and regulations of the respective agencies and governing bodies vested with jurisdiction and authority under those chapters, the district has the following powers on Lake Minnetonka, excluding the area of public drainage ditches or watercourses connected to the lake:

(1) to regulate the types of boats permitted to use the lake and set service fees;

(2) to regulate, maintain, and police public beaches, public docks, and other public facilities for access to the lake within the territory of the municipalities, provided that a municipality may supersede the district's action under this clause by adopting an ordinance specifically referring to the district's action by one year after the district's action;

(3) to limit by rule the use of the lake at various times and the use of various parts of the lake;

(4) to regulate the speed of boats on the lake and the conduct of other activities on the lake to secure the safety of the public and the most general public use;

(5) to contract with other law enforcement agencies to police the lake and its shore;

(6) to regulate the construction, installation, and maintenance of permanent and temporary docks and moorings consistent with federal and state law;

(7) to regulate the construction and use of mechanical and chemical means of deicing the lake and to regulate mechanical and chemical means of removal of weeds and algae from the lake;

(8) to regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities. The regulation shall be consistent with the applicable municipal building codes and zoning ordinances where the marinas are located;

(9) to contract with other governmental bodies to perform any of the functions of the district;

(10) to undertake research to determine the condition and development of the lake and the water entering it and to transmit their studies to the Pollution Control Agency and other interested authorities, and to develop a comprehensive program to eliminate pollution;

(11) to receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and demonstration programs related to them; and

(12) to petition the board of managers of a watershed district in which the lake conservation district is located for improvements under section 103D.705; a bond is not required of the lake conservation district.

For purposes of this subdivision "watercourses connected to the lake" does not include channels connecting portions of the lake to one another.

Subd. 4. Bylaws and board procedures. The board shall adopt a seal, bylaws for the regulation of the affairs of the district, and rules of procedure to govern the board's actions that are consistent with law.

History: 1990 c 391 art 2 s 49; 1995 c 184 s 29,30; 2004 c 255 s 43



Section 103B.615 — DISTRICT OFFICERS.

Subdivision 1. Election and terms. (a) The board shall elect from its membership a chair to serve for a period of one year and shall also elect a secretary and a treasurer.

(b) The officers hold office at the pleasure of the board.

Subd. 2. Compensation. The board shall fix the compensation of the officers.

Subd. 3. Other officers and employees. The board may appoint other officers, agents, and employees who shall perform duties and receive compensation as the board determines and are removable at the pleasure of the board.

History: 1986 c 444; 1990 c 391 art 2 s 50



Section 103B.621 — TREASURER.

Subdivision 1. Bond. Before taking office, the treasurer shall give bond to the district in an amount to be determined by the board.

Subd. 2. Duties. (a) The treasurer shall receive and is responsible for all money of the district. The money of the district shall be considered public funds.

(b) The treasurer shall disburse the funds of the district in accordance with rules of the board.

Subd. 3. Investments. (a) If there are funds not currently needed, the treasurer may invest the funds in treasury bonds, certificates of indebtedness, bonds or notes of the United States of America, or bonds, notes or certificates of indebtedness of the state of Minnesota. The bonds, certificates, or notes must mature by three years from the date of purchase. If the board determines that invested funds are needed for current purposes before the maturity dates of the bonds, certificates, or notes, the board shall notify the treasurer and the treasurer shall order the sale or convert the bonds, certificates, or notes into cash in the amount determined by the board.

(b) The interest and profit on investments shall be credited to and constitute a part of the funds of the district.

Subd. 4. Financial statement. The treasurer shall keep an account of the funds received and disbursed. At least once a year at times designated by the board, the treasurer must file a financial statement with the municipalities forming the district showing in appropriate and identifiable groupings:

(1) the receipts and disbursements since the last approved financial statement;

(2) the money on hand;

(3) the purposes for which the money of the district is appropriated;

(4) an account of all bonds, certificates, or notes purchased and the funds from which they were purchased; and

(5) the interest and profit that has accrued from investments.

Subd. 5. Compensation for clerks. The district may pay to the treasurer compensation to cover hiring clerks to carry out the treasurer's duties.

History: 1990 c 391 art 2 s 51



Section 103B.625 — EXECUTIVE DIRECTOR.

Subdivision 1. Appointment. The board may appoint an executive director for the district. The executive director shall serve at the pleasure of the board and shall receive compensation as determined by the board.

Subd. 2. Duties and powers. Under the supervision of the board, the executive director:

(1) is the executive and operating officer of the district;

(2) is responsible for the operation, management, and promotion of all activities with which the district is charged and other duties prescribed by the board; and

(3) has the powers necessarily incident to the performance of the duties of the executive director and other powers granted by the board, but without authority to incur liability or make expenditures on behalf of the district without general or specific directions by the board, as shown by the bylaws or minutes of its meetings.

History: 1990 c 391 art 2 s 52



Section 103B.631 — PERFORMANCE OF DUTIES AND EXPENSES.

Subdivision 1. Duties may be performed by municipal employees. The duties of the district may be executed by employees of the municipalities.

Subd. 2. Expenses. The expenses of the district shall be borne by the municipalities. The portion of the expenses of the district borne by each municipality must be in proportion to its net tax capacity provided that the portion of any one municipality may not be more than 20 percent of the total expense or less than $200.

History: 1990 c 391 art 2 s 53



Section 103B.635 — DISTRICT FUNDING.

Subdivision 1. Budget. The board must, on or before July 1 each year, prepare and submit a detailed budget of the district's needs for the next calendar year to the governing body of each municipality in the district with a statement of the proportion of the budget to be provided by each municipality. The governing body of each municipality in the district shall review the budget and the board, upon notice from a municipality, must hear objections to the budget. After the hearing, the board may modify or amend the budget. Notice must be given to the municipalities of modifications or amendments.

Subd. 2. Municipal funding of district. (a) The governing body or board of supervisors of each municipality in the district must provide the funds necessary to meet its proportion of the total cost determined by the board, provided the total funding from all municipalities in the district for the costs shall not exceed an amount equal to .00242 percent of the total estimated market value within the district, unless three-fourths of the municipalities in the district pass a resolution concurring to the additional costs.

(b) The funds must be deposited in the treasury of the district in amounts and at times as the treasurer of the district requires.

History: 1990 c 391 art 2 s 54; 1993 c 375 art 7 s 1; 2013 c 143 art 14 s 9



Section 103B.641 — DISTRICT REGULATIONS.

Subdivision 1. Authority and effect. (a) The district may adopt rules and regulations to effectuate the purpose of its establishment and the powers granted to the district.

(b) The rules and regulations have the effect of an ordinance if declared by the board of directors of the district and stated in the rule or regulation.

(c) The rules and regulations of the district may be enforced by the district by injunction in addition to penalties under this section.

Subd. 2. Adoption procedure. (a) A rule or regulation must be suitably titled.

(b) A rule or regulation must be adopted by a majority vote of all of the members of the board of directors. The adopted rule or regulation must be signed by the chair, attested by the secretary of the board, and published once in an official newspaper.

(c) Proof of publication must be attached to and filed with the rule or regulation. Each rule and regulation must be recorded in the rule and regulation book by 20 days after its publication.

Subd. 3. Penalty. A person who violates a rule or regulation that has the force and effect of an ordinance is guilty of a misdemeanor and subject to a sentence of not more than 90 days plus costs or a fine of not more than $100 plus costs.

History: 1990 c 391 art 2 s 55



Section 103B.645 — PROSECUTION OF VIOLATIONS.

Subdivision 1. Complaint for violation. A prosecution for a violation of a rule or regulation shall be brought in the name of the district upon complaint and warrant as in other criminal cases. If the accused is arrested without a warrant, a written complaint shall be made, to which the accused shall be required to plead, and a warrant shall issue on the complaint. The warrant and all other process in such cases shall be directed for service to a police officer, court officer, or sheriff of any of the municipalities in the district.

Subd. 2. Complaint. It is a sufficient pleading of the rules and regulations of the district to refer to them by section and number or chapter, or any other way that clearly reflects the rules and regulations that are the subject of the pleading. The rules and regulations shall have the effect of general laws within the district and need not be given in evidence upon the trial of an action.

Subd. 3. Appeal to district court. Appeals may be taken from the district court in the same manner as from judgments in civil actions.

History: 1990 c 391 art 2 s 56; 2005 c 10 art 2 s 4



Section 103B.651 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.655 to 103B.691.

Subd. 2. Board. "Board" means the governing board of the district.

Subd. 3. District. "District" means the White Bear Lake Conservation District.

Subd. 4. Municipality. "Municipality" means the city of White Bear Lake, the town of White Bear, the city of Birchwood, the city of Mahtomedi, or the city of Dellwood.

History: 1990 c 391 art 2 s 57



Section 103B.655 — DISTRICT.

Subdivision 1. Establishment. The White Bear Lake Conservation District established under Laws 1971, chapter 355, as amended by Laws 1974, chapter 111, and Laws 1977, chapter 322, is a corporate and political body, and may sue and be sued, enter into contracts, and hold real and personal property for its purposes.

Subd. 2. District is employer. The district is an employer within the definition of section 176.011, subdivision 10, and is included in the provisions of chapter 176.

Subd. 3. District is political and corporate body. The district is a public corporation and a political subdivision of the state. The district is also within the definition of section 466.01, and is included in the provisions of chapter 466.

Subd. 4. Dissolution. The district may be dissolved by the decision of the governing bodies of four of the municipalities in the district. The decision of a town shall be made by the board of supervisors of the town.

History: 1990 c 391 art 2 s 58



Section 103B.661 — BOARD.

Subdivision 1. Membership. (a) The district shall be governed by the board composed of members elected by the governing bodies of the municipalities included in the district. Each municipality shall elect two members.

(b) The term of office of each member shall be three years.

Subd. 2. Powers. Subject to the provisions of chapters 97A, 103D, 103E, 103G, and 115, and the rules and regulations of the respective agencies and governing bodies vested with jurisdiction and authority under those chapters, the district has the following powers to:

(1) regulate the types of boats permitted to use the lake and set service fees;

(2) limit the use of motors, including their types and horsepower, on the lake;

(3) regulate, maintain, and police public beaches, public docks, and other public facilities for access to the lake within the territory of the municipalities;

(4) limit by rule the use of the lake at various times and the use of various parts of the lake;

(5) regulate the speed of boats on the lake and the conduct of other activities on the lake to secure the safety of the public and the most general public use;

(6) contract with other law enforcement agencies to police the lake and its shores;

(7) regulate the construction, installation, and maintenance of permanent and temporary docks and moorings consistent with federal and state law;

(8) regulate the construction and use of mechanical and chemical means of deicing the lake and to regulate the mechanical and chemical means of removal of weeds and algae from the lake;

(9) regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities. The regulation shall be consistent with the applicable municipal building codes and zoning ordinances where said marinas are situated;

(10) contract with other governmental bodies to perform any of the functions of the district;

(11) undertake research to determine the condition and development of the lake and the water entering it and to transmit their studies to the Pollution Control Agency and other interested authorities; and to develop a comprehensive program to eliminate pollution;

(12) receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and demonstration programs related to them;

(13) petition the board of managers of a watershed district where the White Bear Lake Conservation District is located for improvements under section 103D.705, for which a bond may not be required of the district; and

(14) to require the submission of all plans pertaining to or affecting construction or other lakeshore use on any lot or parcel of land abutting the shoreline including: length of setback from the shoreline, adjoining property, or any street or highway; problems of population density; possible water, air or visual pollution; or height of construction. The board shall have 60 days after submission of plans or any part thereof for review. If, within 60 days of submission the board finds the plan or any part is inconsistent with its plans or ordinances, it may recommend that the plan or any part be revised and resubmitted.

Subd. 3. Bylaws and board procedures. The board shall adopt a seal, bylaws for the regulation of the affairs of the district, and rules of procedure to govern the board's actions that are consistent with law.

History: 1990 c 391 art 2 s 59; 2011 c 107 s 52



Section 103B.665 — DISTRICT OFFICERS AND EMPLOYEES.

Subdivision 1. Election and terms. (a) The board shall elect from its membership the following officers to serve for a period of one year: chair, vice-chair, secretary, and treasurer. The offices of secretary and treasurer shall be combined unless a resolution is adopted to the contrary by the board prior to the election.

(b) The officers shall hold office at the pleasure of the board.

Subd. 2. Compensation. The board shall set the compensation of the officers.

Subd. 3. Employees. The board may appoint other officers, agents, and employees who shall perform duties and receive compensation as the board determines and are removable at the pleasure of the board.

History: 1990 c 391 art 2 s 60



Section 103B.671 — TREASURER.

Subdivision 1. Bond. Before taking office, the treasurer shall give bond to the district in an amount to be determined by the board.

Subd. 2. Duties. (a) The treasurer shall receive and is responsible for the money of the district. The money of the district shall be considered public funds.

(b) The treasurer shall disburse the funds of the district in accordance with rules of the board.

Subd. 3. Investments. (a) If funds are not currently needed, the treasurer may invest the funds in treasury bonds, certificates of indebtedness, bonds or notes of the United States of America, or bonds, notes, or certificates of indebtedness of the state of Minnesota. The bonds, notes, or certificates must mature by three years from the date of purchase.

(b) If the board determines that invested funds are needed for current purposes before the maturity dates of the securities held, the board shall certify to the treasurer and the treasurer shall order the sale or conversion of the bonds, notes, or certificates needed into cash.

(c) The interest and profit on investments shall be credited to and constitute a part of the funds of the district.

Subd. 4. Accounting and records. The treasurer shall keep an account of the funds received and disbursed. At least once a year, at times designated by the board, the treasurer must file with the municipalities forming the district a financial statement of the district showing in appropriate and identifiable groupings:

(1) the receipts and disbursements since the last approved statements;

(2) the money on hand and the purposes for which the money is appropriated; and

(3) an account of bonds, notes, and certificates purchased, the funds from which they were purchased, and the interest and profit accrued on the investment.

Subd. 5. Compensation for clerks. The district may pay to the treasurer compensation to cover hiring clerks and to carry out the treasurer's duties.

History: 1990 c 391 art 2 s 61



Section 103B.675 — EXECUTIVE DIRECTOR.

Subdivision 1. Appointment. (a) The board may appoint an executive director.

(b) The executive director is the executive and operating officer of the district, shall serve at the pleasure of the board, and shall receive compensation set by the board.

Subd. 2. Duties and powers. (a) Under the supervision of the board, the executive director is responsible for the operation, management, and promotion of all activities of the district and other duties prescribed by the governing board.

(b) The executive director has the powers necessarily incident to the performance of the executive director's duties and other powers granted by the board, except the director does not have authority to incur liability or make expenditures on behalf of the district without general or specific directions by the board as shown by the bylaws or minutes of the board's meetings.

History: 1990 c 391 art 2 s 62



Section 103B.681 — RULES.

Subdivision 1. Authority. The district may adopt rules to effectuate the purposes of its establishment and the powers granted to the district. All rules must be suitably entitled.

Subd. 2. Effect of rules. The rules have the force and effect of an ordinance if declared by the board and stated in the rules.

Subd. 3. Procedure. (a) A rule must be enacted by a majority vote of all the members of the board. The rule must be signed by the chair and attested by the secretary.

(b) The rule must be published once in official newspapers of Washington and Ramsey Counties. Proof of publication shall be attached to and filed with the rule.

(c) A rule must be recorded in the rule book within 20 days after its publication.

Subd. 4. Criminal penalty. (a) A violation of rule is a misdemeanor and punishable by a sentence of not more than 90 days plus costs or a fine of not more than $300 plus costs.

(b) All prosecutions for violations of rules shall be brought in the name of the district upon complaint and warrant as in other criminal cases.

Subd. 5. Injunction. The rules may be enforced by the district by injunction in addition to other penalties provided.

History: 1986 c 444; 1990 c 391 art 2 s 63



Section 103B.683 — PROSECUTION OF VIOLATIONS.

Subdivision 1. Complaint for violation. A prosecution for a violation of a rule or regulation shall be brought in the name of the district upon complaint and warrant as in other criminal cases. If the accused is arrested without a warrant, a written complaint shall be made, to which the accused shall be required to plead, and a warrant shall issue on the complaint. The warrant and all other process in such cases shall be directed for service to a police officer, court officer, or sheriff of any of the municipalities in the district.

Subd. 2. Complaint. It is a sufficient pleading of the rules and regulations of the district to refer to them by section and number or chapter, or any other way that clearly reflects the rules and regulations that are the subject of the pleading. The rules and regulations shall have the effect of general laws within the district and need not be given in evidence upon the trial of an action.

Subd. 3. Appeal to district court. Appeals may be taken from the district court in the same manner as from judgments in civil actions.

History: 1990 c 391 art 2 s 64; 2005 c 10 art 2 s 4



Section 103B.685 — PERFORMANCE OF DUTIES AND EXPENSES.

Subdivision 1. Duties. The duties of the district may be executed by employees of the municipalities.

Subd. 2. Expenses. The expenses of the district shall be borne by the municipalities. The portion of the expenses of the district borne by each municipality must be in proportion to its net tax capacity, except a municipality's portion may not be less than $200 per year.

History: 1990 c 391 art 2 s 65



Section 103B.691 — DISTRICT FUNDING.

Subdivision 1. Budget. The board must, on or before July 1 each year, prepare and submit a detailed budget of the district's needs for the next calendar year to the governing body of each municipality in the district with a statement of the proportion of the budget to be provided by each municipality. The governing body of each municipality in the district shall review the budget and the board upon notice from a municipality must hear objections to the budget. After the hearing, the board may modify or amend the budget. Notice must be given to the municipalities of modifications or amendments.

Subd. 2. Municipal funding of district. (a) The governing body or board of supervisors of each municipality in the district shall provide the funds necessary to meet its proportion of the total cost to be borne by the municipalities as finally certified by the board.

(b) The municipality's funds may be raised by any means within the authority of the municipality. The municipalities may each levy a tax not to exceed .02418 percent of estimated market value on the taxable property located in the district to provide the funds. The levy shall be within all other limitations provided by law.

(c) The funds must be deposited into the treasury of the district in amounts and at times as the treasurer of the district requires.

History: 1990 c 391 art 2 s 66; 2013 c 143 art 14 s 10



Section 103B.801 — COMPREHENSIVE WATERSHED MANAGEMENT PLANNING PROGRAM.

Subdivision 1. Definitions. The definitions under section 103B.3363, subdivisions 2 to 4, apply to this section.

Subd. 2. Program purposes. The purposes of the comprehensive watershed management plan program under section 103B.101, subdivision 14, paragraph (a), are to:

(1) align local water planning purposes and procedures under this chapter and chapters 103C and 103D on watershed boundaries to create a systematic, watershed-wide, science-based approach to watershed management;

(2) acknowledge and build off existing local government structure, water plan services, and local capacity;

(3) incorporate and make use of data and information, including watershed restoration and protection strategies under section 114D.26;

(4) solicit input and engage experts from agencies, citizens, and stakeholder groups;

(5) focus on implementation of prioritized and targeted actions capable of achieving measurable progress; and

(6) serve as a substitute for a comprehensive plan, local water management plan, or watershed management plan developed or amended, approved, and adopted, according to this chapter or chapter 103C or 103D.

Subd. 3. Coordination. The board shall develop policies for coordination and development of comprehensive watershed management plans. To ensure effectiveness and accountability in meeting the purposes of subdivision 2, these policies must address, at a minimum:

(1) a boundary framework consistent with section 103B.101, subdivision 14, paragraph (a), and procedures, requirements, and criteria for establishing or modifying the framework consistent with the goals of section 103A.212. The metropolitan area, as defined under section 473.121, subdivision 2, may be considered for inclusion in the boundary framework. If included, the metropolitan area is not excluded from the water management programs under sections 103B.201 to 103B.255;

(2) requirements for coordination, participation, and commitment between local government units in the development, approval, adoption, and implementation of comprehensive watershed management plans within planning boundaries identified according to this subdivision;

(3) requirements for consistency with state agency-adopted water and natural resources-related plans and documents required by this chapter and chapters 103A, 103C, 103D, 103E, 103F, 103G, and 114D; and

(4) procedures for plan development, review, and approval consistent with the intent of sections 103B.201, 103B.255, 103B.311, 103B.321, 103D.401, and 103D.405. If the procedures in these sections are contradictory as applied to a specific proceeding, the board must establish a forum where the public interest conflicts involved can be presented and, by consideration of the whole body of water law, the controlling policy can be determined and apparent inconsistencies resolved.

Subd. 4. Plan content. The board shall develop policies for required comprehensive watershed management plan content consistent with comprehensive local water management planning. To ensure effectiveness and accountability in meeting the purposes of subdivision 2, plan content must include, at a minimum:

(1) an analysis and prioritization of issues and resource concerns;

(2) measurable goals to address the issues and concerns, including but not limited to:

(i) restoration, protection, and preservation of natural surface water and groundwater storage and retention systems;

(ii) minimization of public capital expenditures needed to correct flooding and water quality problems;

(iii) restoration, protection, and improvement of surface water and groundwater quality;

(iv) establishment of more uniform local policies and official controls for surface water and groundwater management;

(v) identification of priority areas for wetland enhancement, restoration, and establishment;

(vi) identification of priority areas for riparian zone management and buffers;

(vii) prevention of erosion and soil transport into surface water systems;

(viii) promotion of groundwater recharge;

(ix) protection and enhancement of fish and wildlife habitat and water recreational facilities; and

(x) securing other benefits associated with the proper management of surface water and groundwater;

(3) a targeted implementation schedule describing at a minimum the actions, locations, timeline, estimated costs, method of measurement, and identification of roles and responsible government units;

(4) a description of implementation programs, including how the implementation schedule will be achieved and how the plan will be administered and coordinated between local water management responsibilities; and

(5) a land and water resource inventory.

Subd. 5. Timelines; administration. (a) The board shall develop and adopt, by June 30, 2016, a transition plan for development, approval, adoption, and coordination of plans consistent with section 103A.212. The transition plan must include a goal of completing statewide transition to comprehensive watershed management plans by 2025. The metropolitan area may be considered for inclusion in the transition plan.

(b) The board may use the authority under section 103B.3369, subdivision 9, to support development or implementation of a comprehensive watershed management plan under this section.

Subd. 6. Authority. Notwithstanding any laws to the contrary, the authorities granted to local government through this chapter and chapters 103C and 103D are retained when a comprehensive watershed management plan is adopted as a substitute for a watershed management plan required under section 103B.231, a county groundwater plan authorized under section 103B.255, a county water plan authorized under section 103B.311, a comprehensive plan authorized under section 103C.331, or a watershed management plan required under section 103D.401 or 103D.405.

History: 1Sp2015 c 2 art 2 s 12






Chapter 103C — SOIL AND WATER CONSERVATION DISTRICTS

Section 103C.001 — EFFECT OF CHAPTER 103C ON WATER LAW.

This chapter and chapters 103A, 103B, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the "Water Law."

History: 1990 c 391 art 3 s 1



Section 103C.005 — SOIL AND WATER CONSERVATION POLICY.

Maintaining and enhancing the quality of soil and water for the environmental and economic benefits they produce, preventing degradation, and restoring degraded soil and water resources of this state contribute greatly to the health, safety, economic well-being, and general welfare of this state and its citizens. Land occupiers have the responsibility to implement practices that conserve the soil and water resources of the state. Soil and water conservation measures implemented on private lands in this state provide benefits to the general public by reducing erosion, sedimentation, siltation, water pollution, and damages caused by floods. The soil and water conservation policy of the state is to encourage land occupiers to conserve soil, water, and the natural resources they support through the implementation of practices that:

(1) control or prevent erosion, sedimentation, siltation, and related pollution in order to preserve natural resources;

(2) ensure continued soil productivity;

(3) protect water quality;

(4) prevent impairment of dams and reservoirs;

(5) reduce damages caused by floods;

(6) preserve wildlife;

(7) protect the tax base; and

(8) protect public lands and waters.

History: 1990 c 391 art 3 s 2; 2003 c 104 s 2



Section 103C.009 — CITATION.

This chapter may be cited as the "Soil and Water Conservation District Law."

History: 1990 c 391 art 3 s 3



Section 103C.101 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Appropriate agencies. "Appropriate agencies" means local, state, or federal agencies that possess expertise, involvement, or authority concerning the use and development of land and water resources, but does not include districts or the state board.

Subd. 3. District. "District" means a soil and water conservation district.

Subd. 4. District board. "District board" means the board of supervisors of a soil and water conservation district.

Subd. 5. Due notice. "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a legal newspaper, and by posting at three conspicuous places within an appropriate area. Posting must include, if possible, posting at public places where it is customary to post notices concerning county or municipal affairs. A hearing held pursuant to a notice at the time and place designated in the notice may be adjourned, from time to time, without renewing the notice for the adjourned dates.

Subd. 6. Federal. "Federal" means the United States, the Natural Resources Conservation Service of the United States Department of Agriculture, and agencies or instrumentalities, corporate or otherwise, of the United States.

Subd. 7. Government. "Government" means the state or the United States, or an agency or instrumentality of the state or the United States.

Subd. 8. Land occupier. "Land occupier" means a person, corporation, or legal entity that holds title to or is in possession of land within a district as an owner, lessee, tenant, or otherwise.

Subd. 9. Nominating petition. "Nominating petition" means a petition filed under section 103C.305, subdivision 2, to nominate candidates for the office of supervisor.

Subd. 9a. Resident owner. "Resident owner" has the meaning given in section 103D.011, subdivision 25.

Subd. 10. Soil and water conservation district. "Soil and water conservation district" means a governmental subdivision organized under this chapter.

Subd. 10a. Soil health. "Soil health" means the continued capacity of soil to function as a vital living system that sustains plants, animals, and humans. Indicators of soil health include water infiltration capacity; organic matter content; water holding capacity; biological capacity to break down plant residue and other substances and to maintain soil aggregation; nutrient sequestration and cycling capacity; carbon sequestration; and soil resistance.

Subd. 11. State agency. "State agency" means a political subdivision, agency, or instrumentality, corporate or otherwise, of the state.

Subd. 12. State board. "State board" means the Board of Water and Soil Resources.

Subd. 13. Supervisor. "Supervisor" means a member of a district board.

Subd. 14. Watershed project. "Watershed project" means a project that is approved and authorized to be carried out by the district in a watershed area in accordance with a watershed work plan.

Subd. 15. Watershed work plan. "Watershed work plan" means a plan for constructing works of improvement in a watershed area, including structural and land treatment measures for flood prevention or the conservation, development, utilization, and disposal of water that is developed by the district, with or without federal assistance.

History: 1990 c 391 art 3 s 4; 2003 c 104 s 3-5; 1Sp2015 c 2 art 2 s 13



Section 103C.201 — FORMATION OF SOIL AND WATER CONSERVATION DISTRICTS.

Subdivision 1. Petition. (a) A petition must be signed by at least 50 resident owners in an area proposed to be organized into a district and filed with the state board requesting that a soil and water conservation district be organized to function in the area described in the petition. The petition must state:

(1) the proposed name of the district;

(2) that there is need, in the interest of the public health, safety, and welfare, for a district in the described area;

(3) a description of the area proposed to be organized as a district, which need not be by metes and bounds or legal subdivision, but may be by general description that identifies the area;

(4) a request that the state board define the boundaries for the district;

(5) a request for a referendum to be held in the defined territory on the question of the creation of a district in the territory; and

(6) a request by the state board to determine that a district be established.

(b) If more than one petition is filed covering parts of the same area, the state board may consolidate the petitions.

Subd. 2. Hearings. (a) By 30 days after a petition has been filed with the state board, the state board may give due notice of a proposed hearing, to be held by the state board or a designated agent, on:

(1) the question of the desirability and necessity, in the interest of the public health, safety, and welfare, for the establishment of a district;

(2) the appropriate boundaries of the district;

(3) the propriety of the petition and other proceedings taken under this section; and

(4) other questions relevant to clauses (1), (2), and (3).

(b) Residents in the area described in the petition and in the area considered for addition to the described area and other interested parties may attend the hearing and be heard. If after a hearing, the state board determines it may be desirable to include in the proposed district area outside the area where notice of the hearing was given, the hearing must be adjourned and due notice of the continued hearing must be given throughout the entire area considered for inclusion in the district, and the continued hearing held.

Subd. 3. Considerations for district establishment. (a) After the hearing is complete, if the state board determines, on the information presented at the hearing and other relevant information, that there is a need, in the interest of the public health, safety, and welfare, for a district to function in the area considered at the hearing, the state board shall make and record the determination and define the district boundaries by metes and bounds or by legal subdivisions. In making the determination and in defining the boundaries, the state board shall consider the public policy in section 103A.206, and:

(1) the topography of the area considered and of the state;

(2) the composition of its soils;

(3) the distribution of erosion;

(4) the prevailing land use practices;

(5) the desirability and necessity of including within the boundaries the particular lands under consideration;

(6) the benefits the lands may receive from being included;

(7) the relation of the proposed area to existing watersheds and agricultural regions and other soil and water conservation districts organized or proposed for organization; and

(8) other relevant physical, geographical, and economic factors.

(b) The area included in a district need not be contiguous.

Subd. 4. Denial of petition. (a) If the state board determines, after the hearing and consideration of the information, that there is not a need for a district to function in the area, the state board must make and record the determination and deny the petition.

(b) Subsequent petitions to establish a district in substantially the same area may not be filed until six months after the date of the denial of a petition.

Subd. 5. Referendum for district establishment. (a) After the state board has made and recorded a determination that there is a need for a district in a particular area and has defined the boundaries, the state board shall consider whether the operation of a district within the boundaries is administratively feasible. To assist the state board to determine the feasibility, the state board shall schedule the referendum at the next general election and shall cooperate with county election officials to accomplish the election in the most expedient manner.

(b) The question shall be submitted by ballots with:

(1) the words printed "For creation of a soil and water conservation district of the lands described below in the county (or counties) of ........... and .........." and "Against establishment of a soil and water conservation district of the lands described below in the county (or counties) of ........ and ........";

(2) a square before each proposition and a direction to insert an X mark in the square before one proposition or the other as the voter may favor or oppose establishment of the district; and

(3) the boundaries of the proposed district.

(c) Only eligible voters residing within the boundaries of the proposed district may vote in the referendum.

Subd. 6. Administration of hearing and referendum. The state board shall pay the expenses for the notices and the conduct of the hearing. The state board shall schedule the referendum at the next general election and shall cooperate with county election officials to accomplish the election in the most expedient manner. Informalities in the conduct of a referendum or in a matter related to it do not invalidate the referendum or its result if notice of it has been given substantially as provided by this section and the referendum has been fairly conducted.

Subd. 7. Determination after referendum. (a) The state board shall publish the result of the referendum and then determine whether the operation of a district in the defined boundaries is administratively feasible. In making the determination, the state board must consider the policy in section 103A.206, and:

(1) the attitudes of the land occupiers in the defined boundaries;

(2) the number of eligible voters who voted in the referendum;

(3) the proportion of the votes cast in the referendum in favor of establishing the district to the total number of votes cast;

(4) the approximate wealth and income of the land occupiers of the proposed district;

(5) the probable expense of carrying on erosion-control operations and related water quality improvements within the district; and

(6) other relevant economic and social factors. The state board may not determine that the operation of the proposed district within the defined boundaries is administratively feasible unless a majority of the votes cast in the referendum on establishment of the district have been cast in favor of establishing the district.

(b) If the state board determines that the operation of the district is not administratively feasible, the state board shall record the determination and deny the petition. Six months after the date of entry of a determination by the state board that operation of a proposed district is not administratively feasible, a new petition may be filed and a new proceeding started.

(c) If the state board determines that the operation of the district is administratively feasible, it shall record the determination and proceed with the establishment and organization of the district.

Subd. 8. Application by supervisors to secretary of state. (a) The district shall be a governmental subdivision of this state and a public body corporate and politic after the actions in this subdivision are taken.

(b) If the state board determines that the operation of the proposed district within the defined boundaries is administratively feasible, the state board must appoint supervisors to act as the district board within 30 days after the district is established. A majority of the supervisors' terms must expire after the next general election following their appointments and the remaining supervisors' terms expire after the second general election following their appointments.

(c) The appointed supervisors shall sign and present an application to the secretary of state with the following recitals:

(1) a petition for the establishment of a district was filed with the state board;

(2) the proper proceedings were taken relating to the petition;

(3) the application is being filed to complete the organization of the district as a governmental subdivision and a public body, corporate or politic;

(4) the state board has appointed the signers as supervisors;

(5) the name and official residence of each supervisor, with a certified copy of the supervisor's appointment;

(6) the term of office of each supervisor;

(7) the name proposed for the district; and

(8) the location of the principal office of the district board.

(d) The application shall be subscribed and sworn to by each supervisor before an officer authorized by state law to take oaths. The officer shall certify upon the application that the officer has personal knowledge of the supervisors, that they are the supervisors named in the application, and that each supervisor has signed the application in the officer's presence.

Subd. 9. Certified statement of state board. (a) The application shall be accompanied by a certified statement of recitals by the state board, that:

(1) a petition was filed, notice issued, and hearing held;

(2) the state board determined that there is need, in the interest of the public health, safety, and welfare, for a district to function in the proposed area;

(3) the state board defined the district's boundaries;

(4) notice was given and a referendum held on the question of establishing a district;

(5) a majority of the votes cast in the referendum were in favor of establishing a district; and

(6) after the referendum the state board determined that the operation of the proposed district is administratively feasible.

(b) The certified statement shall prescribe the boundaries of the district as defined by the state board.

Subd. 10. Secretary of state's certificate. (a) The secretary of state shall examine the application of the supervisors and certified statement of the state board and, on finding that the name proposed for the district is not identical to the name of another district in the state, and is not so similar as to lead to confusion or uncertainty, the secretary of state shall receive, file, and record the application and statement.

(b) If the secretary of state finds that the name proposed for the district is identical with the name of another district, or so similar as to lead to confusion and uncertainty, the secretary of state shall certify the fact to the state board. The state board shall submit to the secretary of state a new name for the district that does not have the defect. Upon receipt of a new name, free of defect, the secretary of state shall record the application and statement, with the new name.

(c) After the application and statement have been made, filed, and recorded, the district is a governmental subdivision of the state.

(d) The secretary of state shall issue to the supervisors a certificate, under the seal of the state, of the organization of the district and record the certificate with the application and statement.

(e) The boundaries of the district consist of the area determined by the state board but may not include area in another district. The area of a home rule charter or statutory city within the boundaries of a district is included in the district. If there is a question of whether an area is within or outside of a district, the state board shall determine whether the area of a city is included.

Subd. 11. Certificate of organization as evidence. In a suit, action, or proceeding involving the validity of, enforcement of, or relating to, a contract, proceeding, or action of a district, the district is considered to have been established in accordance with this section upon proof of the issuance of the certificate by the secretary of state. A copy of the certificate, certified by the secretary of state, is admissible in evidence in the suit, action, or proceeding and is proof of its filing and contents.

History: 1990 c 391 art 3 s 5; 2003 c 104 s 6-11



Section 103C.205 — ANNEXING ADDITIONAL AREA.

(a) Resident owners may file a petition to include additional area within an existing district with the state board. The procedure for a petition to establish a district shall be followed on a petition to include additional area. The state board shall prescribe the form for the petition, which shall be as nearly as possible in the form for a petition to organize a district.

(b) If the petition for an area proposed for inclusion is signed by a majority of the resident owners in the area, a referendum need not be held.

(c) In a referendum to include additional area, all eligible voters within the proposed additional area may vote.

(d) It is not necessary to obtain the consent of the fee owners within the district before the additional area is annexed to a district.

History: 1990 c 391 art 3 s 6; 2003 c 104 s 12



Section 103C.211 — CONSOLIDATION OF DISTRICTS.

(a) One or more districts may petition the state board for a consolidation. The state board shall take action on the petition if signed by a majority of the supervisors of each of the affected districts.

(b) The petition must:

(1) describe with particularity the change requested, the territory affected, and the reasons for the change;

(2) illustrate that the change is consistent with the purpose and requirements of sections 103C.201 to 103C.335;

(3) identify the proposed name for the consolidated district;

(4) identify the location of the principal office of the consolidated district;

(5) identify potential changes to supervisor districts;

(6) identify changes in supervisors that would result from the proposed consolidation;

(7) provide a list of nominees for vacant supervisor positions; and

(8) be accompanied by resolutions of support signed by each district board affected by the change.

(c) Upon the filing of a valid petition, the state board shall give notice that the petition has been filed. The notice must:

(1) be made by publication in a legal newspaper in each county affected by the petition;

(2) be made by mail to the auditor of each county affected by the petition;

(3) describe the actions proposed by the petition;

(4) invite written comments on the petition for the consideration by the state board;

(5) state that a person who objects to the actions proposed in the petition may submit a written request for hearing to the state board within 30 days of the last publication of the notice under this paragraph. The request must contain 25 or more signatures from resident owners residing in the affected districts; and

(6) state that if a timely request for hearing is not received, the state board may make a decision on the petition at a future meeting of the state board.

(d) If one or more timely requests for hearing are received, the state board must hold a hearing on the petition.

(e) The state board must establish the proposed consolidation, by order, if the board determines the consolidation promotes public health and welfare and the proposed consolidation would advance the purposes of this chapter.

(f) When districts are consolidated, the corporate existence and terms of office of the officers of the old districts expire upon the issuance and recording by the secretary of state of a certificate of organization of the new district. Upon consolidation, the rights, assets, and liabilities of the consolidating districts shall be assumed by the consolidated district.

(g) If nomination districts are changed, the state board shall appoint supervisors to fill vacancies resulting from the consolidation within 30 days after the action is taken. A majority of the supervisors' terms must expire after the next general election following their appointments and the remaining supervisors' terms must expire after the second general election following their appointments.

(h) No sooner than two years after the date of consolidation, the affected districts may petition the state board to have the action reversed through the same procedure outlined in paragraphs (a) to (f). When a consolidation is reversed, the state board shall order the appointments and distribution or transfer of assets and liabilities.

History: 1990 c 391 art 3 s 7; 2003 c 104 s 13; 2014 c 248 s 7



Section 103C.215 — CHANGE OF NAME.

The name of a district may be changed with the approval of the state board, after the adoption of a resolution by a majority of the supervisors stating the new name, by filing a certified copy of the resolution with the secretary of state.

History: 1990 c 391 art 3 s 8



Section 103C.221 — CHANGE OF LOCATION OF PRINCIPAL OFFICE.

The location of the principal office of the district board may be changed with the approval of the state board after the adoption of a resolution by a majority of the district board stating the new location and by filing a certified copy of the resolution with the secretary of state.

History: 1990 c 391 art 3 s 9



Section 103C.225 — DISCONTINUANCE OF DISTRICTS.

Subdivision 1. Petition for termination. (a) Five years after the organization of a district, a district board may, by resolution adopted by a majority of the board, or resident owners may, by a petition filed with the state board, ask that the operations and existence of the district be terminated. The resident owner petition must be signed by the lesser of:

(1) at least one percent of the resident owners within the district; or

(2) 500 resident owners within the district.

(b) The state board may not receive a petition, conduct a referendum, or make a determination on a petition to discontinue a district more often than once in two years.

Subd. 2. Hearings. The state board may conduct public meetings and public hearings upon the petition as necessary to assist in consideration of the petition.

Subd. 3. Referendum. (a) Upon receipt of a petition, the state board shall provide written notice to the secretary of state and the county auditor of each county in which the district is located no later than 74 days before the state general election. The notice must include the date of the election and the title and text of the question to be placed on the ballot. Prior to the referendum, the state board shall facilitate the preparation of a plan to continue the administration of the powers, duties, and responsibilities of the district, including the functions of the district board.

(b) The question shall appear on the ballot in the following form: "Shall the .................. (name of the soil and water conservation district to be here inserted) be terminated?".

(c) Only eligible voters in the district may vote in the referendum.

(d) Informalities in the conduct of the referendum or matters relating to the referendum do not invalidate the referendum, or result of the referendum, if due notice has been given and the referendum has been fairly conducted.

(e) The state board shall publish the result of the referendum.

Subd. 4. Determination by state board. (a) The state board shall determine whether the continued operation of the district board is administratively feasible and give consideration to the public policy under section 103A.206, and:

(1) the attitudes of land occupiers within the district;

(2) the number of eligible voters who voted in the referendum;

(3) the proportion of the votes cast in the referendum in favor of the discontinuance of the district to the total number of votes cast;

(4) the approximate wealth and income of the land occupiers of the district;

(5) the probable expense of carrying on erosion-control operations and related water quality improvements within the district;

(6) the plan to continue the powers, duties, and responsibilities of the district board; and

(7) other economic and social factors relevant to the determination.

(b) If the state board determines that the continued operation of the district is administratively feasible, the state shall record the determination and deny the petition.

(c) If the state board determines that the continued operation of the district is not administratively feasible, the state board shall record the determination and certify the determination to the district board. The state board may determine that the continued operation of the district is not administratively feasible only when at least a majority of the votes cast in the referendum have been cast in opposition to continuance and a satisfactory plan to continue the powers, duties, and responsibilities of the district board is completed.

Subd. 5. Termination of district affairs. Upon receipt from the state board of a certification that the state board has determined that the continued operation of the district is not administratively feasible, the district board shall promptly terminate the affairs of the district. The district board shall dispose of all property belonging to the district at public auction and pay the proceeds into the state treasury.

Subd. 6. Application to secretary of state. The district board shall then file a verified application with the secretary of state to discontinue the district with the certificate of the state board setting forth its determination that the continued operation of the district is not administratively feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid as provided in this section, and set forth a full accounting of the property and proceeds.

Subd. 7. Certificate of dissolution. The secretary of state shall issue to the district board a certificate of dissolution and record the certificate in the secretary of state's office.

Subd. 8. Effect of dissolution. Upon issuance of the certificate of dissolution, the ordinances and regulations in force in the district are of no further force. All contracts entered into, to which the district or district board were parties, shall remain in force and effect for the period provided in the contracts. The state board shall be substituted for the district or district board as party to the contracts and succeed to the district's rights and duties. The state board may delegate the district's rights and duties to a local government unit, as identified in the plan developed under subdivision 3.

History: 1990 c 391 art 3 s 10; 2003 c 104 s 14-17; 2013 c 131 art 2 s 3



Section 103C.231 — COOPERATION BETWEEN DISTRICTS AND OTHER PUBLIC AGENCIES.

Subdivision 1. Cooperation with other agencies. (a) The district boards of two or more districts may cooperate with one another or with appropriate agencies to exercise powers conferred in this chapter or sections 103F.401 to 103F.455.

(b) The district board may make contracts or other arrangements with:

(1) the federal government;

(2) persons or public or private corporations; and

(3) the government of this state or other states.

(c) A soil and water conservation district may join or cooperate by agreement as provided in section 471.59 with another soil and water conservation district or a watershed district, or a governmental unit defined in section 471.59, or with a combination of them in an operation or project in which the soil and water conservation district and the other party have a common interest. For the purposes of this section, soil and water conservation districts and watershed districts are governmental units under section 471.59.

Subd. 2. Cooperation among districts. (a) If the improvement work unit covers two districts, a joint board made up of three supervisors from each of the district boards shall preside. If the improvement work unit covers three or more districts, a joint board made up of two supervisors from each district board shall preside. The individual boards shall appoint the supervisors to represent them on the joint board.

(b) The joint board shall accept and approve initial requests for improvement work units, direct the preparation of preliminary surveys and studies, establish improvement work units, and, at the direction of the county boards, adopt programs and reports, award contracts, supervise construction, and accept completed construction work.

History: 1990 c 391 art 3 s 11



Section 103C.235 — STATE AGENCIES TO COOPERATE.

State agencies which have jurisdiction over or administer state-owned lands, and agencies of a county, or other governmental subdivision, that have jurisdiction over or administer county-owned or other publicly owned lands that are in a district, shall cooperate with the district boards to implement programs and operations undertaken by the district board under this chapter and sections 103F.401 to 103F.455. The district board shall have free access to enter and perform work on the affected lands.

History: 1990 c 391 art 3 s 12



Section 103C.305 — GENERAL ELECTION OF SUPERVISORS.

Subdivision 1. Time for election. Elections must be held at the state general election specified in section 204D.03, subdivision 2. A primary may not be held.

Subd. 2. Filing for office; affidavit of candidacy. A candidate for the office of supervisor shall file an affidavit of candidacy with the county auditor of the county in which the district office is located during the period provided for filing affidavits of candidacy for county offices in section 204B.09, subdivision 1. The county auditor accepting affidavits of candidacy shall forward copies of all affidavits filed by candidates for supervisor to the auditor of any other county in which the office is voted on.

Subd. 3. Ballots. Ballots shall be prepared by the county auditor. The names of candidates shall be placed on the state general election ballot. The office title printed on the ballot must be either "Soil and Water Conservation District Supervisor" or "Conservation District Supervisor," based upon the district from which the supervisor is to be elected.

Subd. 4. Election. Laws relating to elections for county office shall govern to the extent that they are consistent with this section and section 103C.311. The county auditor shall certify the result to the state board. If the district includes land in more than one county, the county auditor shall immediately certify to the state board the vote, as shown by the report of the county canvassing board, for candidates voted for in more than one county. In the latter case, the state board shall certify and publish the result.

Subd. 5. Election within areas governed by Indian tribes. In a district where a supervisor nomination district is entirely within lands of an American Indian tribe or band to which county election laws do not apply, a supervisor to represent the district shall be elected or appointed as provided by the governing body of the tribe or band.

Subd. 6. Vacancy. (a) If a vacancy occurs in the office of an elected supervisor more than 56 days before the next state primary, the district board shall fill the vacancy by appointment. The supervisor appointed shall hold office until the first Monday in January following the next general election. A successor shall be elected at the general election following the appointment and hold office for the remainder of the term or for the next regular term, whichever is appropriate.

(b) If a vacancy occurs less than 56 days before the next state primary, the district board shall fill the vacancy by appointment. The appointed supervisor shall hold office until the expiration of the term or until the first Monday in January following the second succeeding general election, whichever is shorter. A successor shall be elected at the general election preceding expiration of the appointed term and hold office for the remainder of the term or for the next regular term, whichever is appropriate.

(c) All terms under this subdivision continue until a successor has been elected and has qualified.

History: 1990 c 391 art 3 s 14; 1994 c 646 s 1; 1997 c 173 s 3; 2000 c 467 s 2; 2003 c 104 s 18; 2008 c 244 art 2 s 1; 2013 c 131 art 2 s 4



Section 103C.311 — FORMATION OF SUPERVISOR DISTRICTS.

Subdivision 1. Supervisors elected at large. (a) The district board shall, with the approval of the state board, divide a district into supervisor districts for purposes of nomination for election. At each election after the division, one or more supervisors shall be nominated from each supervisor district. A supervisor must be a resident of the supervisor district to be elected.

(b) If the boundary of a soil and water conservation district has been substantially changed by a division of the district, the district shall be divided into supervisor districts for nomination purposes.

(c) Except for consolidation under section 103C.211, this subdivision does not disqualify a supervisor during the term for which the supervisor was elected or nominated for election. Supervisors nominated from the supervisor districts shall be included on the ballot for election from the entire area included in the soil and water conservation district.

(d) A certified copy of the minutes or the resolution of the supervisors establishing supervisor districts must be promptly filed by the chair of the district board with the county auditor of the counties where the district is located and with the state board.

Subd. 2. Supervisors elected by districts. (a) A district board in the seven-county metropolitan area shall by resolution provide that supervisors will be elected by supervisor districts as provided in this subdivision.

(b) A district board outside of the seven-county metropolitan area, with the approval of the state board, may by resolution provide that supervisors will be elected by supervisor districts as provided in this subdivision.

(c) The supervisor districts must be composed of precincts established by county and municipal governing bodies under section 204B.14. The districts must be compact, include only contiguous territory, and be substantially equal in population. The districts must be numbered in a regular series. The districts must be drawn by the county board of the county containing the largest area of the soil and water conservation district, in consultation with the district board and with the approval of the state board. The boundaries of the districts must be redrawn after each decennial federal census as provided in section 204B.135. A certified copy of the resolution establishing supervisor districts must be filed by the chair of the district board with the county auditor of the counties where the soil and water conservation district is located, with the state board, and with the secretary of state, and the filings must occur within 80 days of the time when the legislature has been redistricted or at least 15 weeks before the state primary election in a year ending in two, whichever comes first.

(d) Each supervisor district is entitled to elect one supervisor. A supervisor must be a resident of the district from which elected.

(e) The district board shall provide staggered terms for supervisors elected by district. After each redistricting, there shall be a new election of supervisors in all the districts at the next general election, except that if the change made in the boundaries of a district is less than five percent of the average population of all the districts, the supervisor in office at the time of the redistricting shall serve for the full term for which elected. The district board shall determine by lot the seats to be filled for a two-year term, a four-year term, and a six-year term.

History: 1990 c 391 art 3 s 15; 1997 c 130 s 1; 1997 c 173 s 4; 1Sp2001 c 10 art 18 s 3; 2003 c 104 s 19,20; 2013 c 131 art 2 s 5; 2014 c 248 s 8; 2014 c 264 s 2



Section 103C.315 — SUPERVISORS.

Subdivision 1. Members. (a) Except as provided in paragraph (c), the district board shall consist of five supervisors, elected or appointed as provided in sections 103C.201, subdivision 8, and 103C.305.

(b) Supervisors must be eligible voters residing in the district.

(c) In counties where the county board consists of seven members and districts have been divided into supervisor districts, under section 103C.311, subdivision 2, the county board may establish seven supervisor districts, elected or appointed as provided in sections 103C.201, subdivision 8; 103C.305; and 103C.311, subdivision 2.

Subd. 2. Terms. The supervisors appointed by the state board upon the establishment of a district serve terms ending as provided in section 103C.201, subdivision 8. Their successors shall be elected for terms of four years commencing on the first Monday in January and until a successor is elected or appointed and has qualified. Vacancies in the office of supervisor appointed by the state board shall be filled by the state board.

Subd. 3. Quorum. A majority of the supervisors is a quorum and the concurrence of a majority in any matter is required for its determination except as otherwise expressly provided.

Subd. 4. Compensation. A supervisor shall receive compensation for services up to $75 per day, and may be reimbursed for expenses, including traveling expenses, necessarily incurred in the discharge of duties. A supervisor may be reimbursed for the use of the supervisor's own automobile in the performance of official duties at a rate up to the maximum tax-deductible mileage rate permitted under the federal Internal Revenue Code.

Subd. 5. Removal of supervisor. A supervisor may be removed from office in accordance with the procedures under sections 351.14 to 351.23 for malfeasance or nonfeasance in office, but for no other reason.

Subd. 6. Compatible offices. The office of soil and water conservation district supervisor and the offices of mayor, clerk, clerk-treasurer, or council member in a statutory or home rule charter city of not more than 2,500 population contained in whole or in part in the soil and water conservation district are compatible offices and one person may hold both offices. The office of soil and water conservation district supervisor and the office of town clerk or town supervisor in a town of not more than 2,500 population contained in whole or in part in the soil and water conservation district are compatible offices and one person may hold both offices. A person holding both offices shall refrain from voting or taking any other formal action on any matter coming before the soil and water conservation district board or the city council or town board that has a substantial effect on both the soil and water conservation district and the city or town. This subdivision does not apply to an office located in whole or in part in Anoka, Hennepin, Ramsey, or Washington County.

History: 1990 c 391 art 3 s 16; 1995 c 222 s 1; 1997 c 173 s 5; 1998 c 401 s 35; 2000 c 467 s 3; 2003 c 104 s 21-24



Section 103C.321 — OFFICERS AND EMPLOYEES.

Subdivision 1. Officers. (a) The supervisors shall elect or appoint officers for the district and the district board.

(b) A chair of the district board shall be elected from its own members.

(c) A secretary and a treasurer shall be appointed who need not be members of the board.

(d) Officers serve at the pleasure of the supervisors. Officers shall have the powers and duties incident to their respective offices, and other powers and duties expressly prescribed by law or directed by the district board.

Subd. 2. Employees. The district board may employ technical experts and other officers, agents, and employees, permanent and temporary, as they may require. The supervisors shall determine their qualifications, duties, and compensation.

Subd. 3. Employee and officer bonds. The district board shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds or property.

Subd. 4. Attorney. The county attorney of the county where the major portion of the district is located or one otherwise employed by the board shall be the attorney for the district and its supervisors. The district board may call upon the county attorney for necessary legal counsel and advice and service.

Subd. 5. Delegation of duties. The district board may delegate to its chair or other officer, to one or more supervisors, or to one or more agents or employees the powers and duties they deem proper.

Subd. 6. Credit card use. The supervisors may authorize the use of a credit card by any soil and water conservation district officer or employee otherwise authorized to make a purchase on behalf of the soil and water conservation district. If a soil and water conservation district officer or employee makes a purchase by credit card that is not approved by the supervisors, the officer or employee is personally liable for the amount of the purchase. A purchase by credit card must otherwise comply with all statutes, rules, or soil and water conservation district policy applicable to soil and water conservation district purchases.

History: 1990 c 391 art 3 s 17; 2007 c 57 art 1 s 105



Section 103C.325 — RECORDS, AUDIT, INFORMATION TO STATE BOARD.

Subdivision 1. Records. The district board shall keep a full and accurate record of all proceedings and resolutions, regulations, and orders issued or adopted.

Subd. 2. Audit. The state auditor shall annually audit the books of the district and its supervisors, or, at the request of the district board, the state auditor may contract for an annual audit by a certified public accountant. The state auditor may determine that an annual audit of a district is not necessary, in which case an audit shall be made at least every four years.

Subd. 3. Information to state board. The supervisors shall furnish to the state board, upon request, copies of the ordinances, rules, regulations, orders, contracts, forms, and other documents that they adopt or use, and other information concerning their activities as the state board requires in the performance of its duties under this chapter.

History: 1990 c 391 art 3 s 18



Section 103C.331 — POWERS OF DISTRICT BOARDS.

Subdivision 1. General authority. A soil and water conservation district is a governmental and political subdivision of this state, and a public body, corporate and politic, and has the following powers in addition to any others prescribed by law.

Subd. 2. Advisory assistance. The supervisors may invite the legislative body of a municipality or county in the district to designate a representative to advise and consult with the supervisors of the district on questions of program and policy that may affect the property, water supply, or other interests of the municipality or county.

Subd. 3. Surveys, investigations, and research. A district may conduct surveys, investigations, and research to identify the problems and preventive practices specified in section 103A.206. To avoid duplication of research activities, no district shall initiate any research program except in cooperation with a state agency or an agency of the United States.

Subd. 4. Publication of information. A district may publish its comprehensive plan and the results of its surveys, investigations, and research and may disseminate information to the public concerning any of its activities.

Subd. 5. Demonstration projects. A district may conduct demonstration projects within the district on lands owned or administered by a state agency, with the cooperation of the administering agency, and on other lands with the consent of the land occupier, to demonstrate practices which implement the state policy specified in section 103A.206.

Subd. 6. Implementation of practices. A district may implement any necessary practices within the district, including structural measures and works of improvement for any purpose specified in section 103A.206, methods of cultivation, the use of vegetation, and changes in use of land, on:

(1) lands acquired by the district;

(2) lands owned or administered by a state agency, with the cooperation of the administering agency; and

(3) other lands, with the consent of the land occupier.

Subd. 7. Implementation of soil and water conservation policy. A district may cooperate or enter into agreements with and furnish financial or other aid to a land occupier or appropriate agency, to implement the policy specified in section 103A.206, within the district, subject to conditions the district board determines is necessary.

Subd. 8. Acquisition and maintenance of property. A district may acquire any rights or interests in real or personal property by option, purchase, exchange, lease, gift, grant, bequest, devise, or otherwise. It may maintain, operate, administer, and improve any properties acquired. It may receive income from the properties and expend the income to implement this chapter and sections 103F.401 to 103F.455. It may sell, lease, or otherwise dispose of any of its property or interests.

Subd. 9. Use of machinery and supplies. A district may make available, on terms it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and other material or equipment which will assist land occupiers to implement practices on their land specified in section 103C.005.

Subd. 10. Construction of improvements. A district may construct, install, improve, maintain, and operate structures and works necessary or convenient to perform an operation authorized under this chapter and sections 103F.401 to 103F.455.

Subd. 11. Comprehensive plan. (a) A district may develop and revise a comprehensive plan, specifying practices to implement the state policy specified in section 103A.206, including:

(1) the construction, maintenance, and operation of structural measures;

(2) methods of cultivation;

(3) the use of vegetation;

(4) cropping programs;

(5) mechanical practices;

(6) changes in use of land;

(7) water quality improvement practices;

(8) other land use, soil erosion reduction, and agricultural practices; and

(9) related technical standards and specifications.

(b) The plan shall include a classification of the soil types within the district as determined by the Minnesota Cooperative Soil Survey.

(c) The plan must identify the areas within the district where erosion, sedimentation, and related water quality problems appear most in need of control methods.

(d) The plan shall be consistent with the statewide framework water resources plan, the statewide water quality management plan, and the state board's soil and water program plan.

(e) Each district that applies for cost-sharing funds under section 103C.501 shall submit to the state board an annual work plan for the high priority erosion, sedimentation, and water quality problems in the district. The work plan shall be prepared as required by the rules of the state board. In preparing the annual work plan, the district shall actively identify and seek out land occupiers with high priority erosion problems who have not participated in cost-sharing contracts and encourage their participation in programs to control their erosion problems.

Subd. 12. Assumption of conservation projects. (a) A district may take over by purchase, lease, or otherwise, and may improve, maintain, operate, and administer a soil or water conservation, erosion-control, erosion-prevention, water quality improvement, watershed protection, flood prevention, or flood control project in its boundaries undertaken by the United States or by a state agency.

(b) A district may accept donations, gifts, grants, or contributions in money, services, materials, or otherwise from the United States, a state agency, or other source to accomplish the authorization in this section. A board may enter into a contract or agreement necessary or appropriate to accomplish the transfer. A board may use or expend money, services, materials, or other things to accomplish an authorized purpose.

Subd. 13. Authority for suit and contracts. A district may sue and be sued in its name, have perpetual succession unless terminated as provided in section 103C.225, make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and make, amend, or repeal rules and regulations consistent with this chapter and sections 103F.401 to 103F.455.

Subd. 14. Compensation for work or projects. As a condition for extending benefits for the performance of work upon lands not owned or administered by a state agency or the district, the supervisors may require compensation or contributions in money, services, materials, or otherwise, commensurate with the cost or reasonable value of the operations or work conferring the benefits.

Subd. 15. Agreements for federal assistance. (a) A district may submit an application and enter into an agreement or contract with the secretary of agriculture or other designated authority to obtain or use federal assistance under any law providing for federal assistance for an authorized purpose of the district.

(b) A district may:

(1) acquire without cost to the federal government any land, easements, or rights-of-way needed in connection with works of improvement installed with federal assistance;

(2) assume the proportionate share of the cost of installing works of improvement involving federal assistance determined by the secretary or other designated authority to be equitable in consideration of anticipated benefits from the improvements;

(3) make arrangements satisfactory to the secretary or other authority to defray costs of operating and maintaining works of improvement in accordance with prescribed regulations;

(4) acquire or provide assurance that land occupiers have acquired the water rights and other rights, pursuant to state law, needed to install, maintain, and operate the works of improvement; and

(5) obtain agreements to carry out recommended soil and water conservation measures and prepare farm plans for owners of not less than 50 percent or other required percentage of the lands situated in a drainage area above a retention reservoir installed with federal assistance, as prescribed by applicable federal law, and may do any other acts necessary to secure and use federal aid.

Subd. 16. Budget. The district board shall annually present a budget consisting of an itemized statement of district expenses for the ensuing calendar year to the boards of county commissioners of the counties in which the district is located. The county boards may levy an annual tax on all taxable real property in the district for the amount that the boards determine is necessary to meet the requirements of the district. The amount levied shall be collected and distributed to the district as prescribed by chapter 276. The amount may be spent by the district board for a district purpose authorized by law.

Subd. 17. Funds for state and national associations. A district may appropriate funds to provide membership in state and national associations that have as their purpose the betterment and improvement of soil and water conservation district operations. A district may participate through designated representatives in the meetings and activities of the associations. A district may appropriate funds to defray the actual and necessary expenses of its representatives in connection with the associations' membership. The expenses may be paid only upon the presentation of a verified itemized claim.

Subd. 18. Liability insurance. A district may procure liability insurance as provided in section 466.06, automobile insurance on personal cars while used on official business, insurance on the contents of district offices, and workers' compensation insurance, or may require the counties in which the district is located to include the district in the counties' insurance coverage for these purposes.

Subd. 19. Administration of official controls. A district may accept delegation from the state, a county, or a city of authority to administer soil and water conservation-related official controls, as defined in section 103B.305, subdivision 7, of the county or city. Prior to the delegation, the district and the state, county, or city agreement must include provisions that:

(1) provide for the source of funding for administering the official controls;

(2) the district will provide notice and hearing in the same instances that the county or city would; and

(3) identify who will provide legal advice and support for administration and enforcement.

Subd. 20. Coordination and cooperation. In implementing its authorities, a district shall cooperate as far as possible with federal, state, and local agencies and with private organizations in order to avoid duplication and to enhance implementation of public and private conservation initiatives within its jurisdiction.

History: 1990 c 391 art 3 s 19; 1992 c 450 s 1; 2003 c 104 s 25-28



Section 103C.335 — TECHNICAL AND ADMINISTRATIVE ASSISTANCE TO DISTRICTS.

At the request of local districts, the Agricultural Extension Service of the University of Minnesota, county extension committees, and county extension agents shall:

(1) advise the districts in developing their comprehensive plan amendments and annual work plans;

(2) in cooperation with the districts and the Natural Resources Conservation Service of the United States Department of Agriculture, provide technical assistance and education to land occupiers about conservation tillage practices and other soil conservation practices; and

(3) participate in training district officials and employees in cooperation with the state board.

History: 1990 c 391 art 3 s 20; 2015 c 21 art 1 s 109



Section 103C.401 — BOARD OF WATER AND SOIL RESOURCES.

Subdivision 1. Powers and duties. In addition to the powers and duties of the state board provided by other law, the state board shall:

(1) offer to assist the district boards to implement their programs;

(2) keep the district boards of the state informed of the activities and experience of other districts and facilitate cooperation and an interchange of advice and experience among the districts;

(3) coordinate the programs and activities of the districts with appropriate agencies by advice and consultation;

(4) approve or disapprove the plans or programs of districts relating to the use of state funds administered by the state board;

(5) secure the cooperation and assistance of agencies in the work of the districts and develop a program to advise and assist appropriate agencies in obtaining state and federal funds for erosion, sedimentation, flooding, and agriculturally related pollution control programs;

(6) develop and implement a public information program concerning the districts' activities and programs, the problems and preventive practices relating to erosion control, sedimentation, agriculturally related pollution, flood prevention, and the advantages of formation of districts in areas where their organization is desirable;

(7) consolidate districts without a hearing or a referendum;

(8) assist the statewide program to inventory and classify the types of soils in the state as determined by the Minnesota Cooperative Soil Survey;

(9) identify research needs and cooperate with other public agencies in research concerning the nature and extent of erosion, sedimentation, flooding and agriculturally related pollution, the amounts and sources of sediment and pollutants delivered to the waters of the state, and long-term soil productivity;

(10) develop structural, land use management practice, and other programs to reduce or prevent soil erosion, sedimentation, flooding, and agriculturally related pollution;

(11) develop a system of priorities to identify the erosion, flooding, sediment, and agriculturally related pollution problem areas that most need control systems;

(12) ensure compliance with statewide programs and policies established by the state board by advice, consultation, and approval of grant agreements with the districts;

(13) service requests from districts to consolidate districts across county boundaries and facilitate other agreed-to reorganizations of districts with other districts or other local units of government, including making grants, within the limits of available funds, to offset the cost of consolidation or reorganization; and

(14) develop and implement a state-led technical training and certification program.

Subd. 2. Use of funds. (a) Funds made available to a district from the state for expenditures necessary for its operations may be used only for purposes authorized by the state board.

(b) A district may designate the board of county commissioners to act as the agent of the district to receive and expend the funds at the direction and with the approval of the district board.

(c) The state board shall, in a manner it prescribes, provide closeout reports to the districts regarding the expenditure of the funds.

History: 1990 c 391 art 3 s 21; 1997 c 109 s 2; 2003 c 104 s 29,30; 2014 c 248 s 9; 1Sp2015 c 2 art 2 s 14



Section 103C.405 — PROGRAM PLAN.

Subdivision 1. Contents. The state board shall prepare, in consultation with the districts and appropriate agencies, a program plan to accomplish its duties. The state board shall use the program plan in decisions to allocate funds to districts. The state board shall emphasize the determination of priority areas where erosion, sedimentation, and related water quality problems appear most in need of control and the development of the comprehensive public information program.

Subd. 2. Informational hearing on plan. To develop the program plan, the state board may request existing pertinent information from state agencies and may conduct hearings.

Subd. 3. Coordination with state resource plans. The program plan shall be coordinated as closely as possible with the statewide framework water resources plan, the statewide water quality management plan, and other statewide resource plans.

Subd. 4. Review and revision. The state board shall review and revise the program plan at intervals it deems appropriate.

History: 1990 c 391 art 3 s 22



Section 103C.501 — COST-SHARING CONSERVATION CONTRACTS FOR EROSION CONTROL AND WATER MANAGEMENT.

Subdivision 1. Cost-share authorization. The state board may allocate available funds to districts to share the cost of systems or practices for erosion or sedimentation control or water quality improvement that are designed to protect and improve soil and water resources.

Subd. 2. Request by district board. A district board requesting funds of the state board must submit an application in a form prescribed by the board containing:

(1) a comprehensive plan;

(2) an annual work plan; and

(3) an application for cost-sharing funds.

Subd. 3. Approval of application. If the state board approves the comprehensive plan, including the plan's most recent amendment, the annual work plan, and the application of the district, the state board shall determine the specific amount of funds to allocate to the district for cost-sharing contracts.

Subd. 4. Cost-sharing funds. (a) The state board shall allocate cost-sharing funds to areas with high priority erosion, sedimentation, or water quality problems or water quantity problems due to altered hydrology. The areas must be selected based on priorities established by the state board.

(b) The allocated funds must be used for conservation practices for high priority problems identified in the comprehensive and annual work plans of the districts, for the technical assistance portion of the grant funds to leverage federal or other nonstate funds, or to address high-priority needs identified in local water management plans or comprehensive watershed management plans.

Subd. 5. Contracts by districts. (a) A district board may contract on a cost-share basis to furnish financial aid to a land occupier or to a state agency for permanent systems for erosion or sedimentation control or water quality or water quantity improvements that are consistent with the district's comprehensive and annual work plans.

(b) A district board, with approval from the state board and consistent with state board rules and policies, may contract on a cost-share basis to furnish financial aid to a land occupier for nonstructural land management practices that are part of a planned erosion control or water quality improvement plan.

(c) The duration of the contract must, at a minimum, be the time required to complete the planned systems. A contract must specify that the land occupier is liable for monetary damages and penalties in an amount up to 150 percent of the financial assistance received from the district, for failure to complete the systems or practices in a timely manner or maintain the systems or practices as specified in the contract.

(d) A contract may provide for cooperation or funding with federal agencies. A land occupier or state agency may provide the cost-sharing portion of the contract through services in kind.

(e) The state board or the district board may not furnish any financial aid for practices designed only to increase land productivity.

(f) When a district board determines that long-term maintenance of a system or practice is desirable, the board may require that maintenance be made a covenant upon the land for the effective life of the practice. A covenant under this subdivision shall be construed in the same manner as a conservation restriction under section 84.65.

Subd. 6. Policies and rules. (a) The state board may adopt rules and shall adopt policies prescribing:

(1) procedures and criteria for allocating funds for cost-sharing contracts;

(2) standards and guidelines for cost-sharing contracts;

(3) the scope and content of district comprehensive plans, plan amendments, and annual work plans;

(4) standards and methods necessary to plan and implement a priority cost-sharing program, including guidelines to identify high priority erosion, sedimentation, and water quality problems and water quantity problems due to altered hydrology;

(5) the share of the cost of conservation practices to be paid from cost-sharing funds; and

(6) requirements for districts to document their efforts to identify and contact land occupiers with high priority problems.

(b) The rules may provide that cost-sharing may be used for windbreaks and shelterbelts for the purposes of energy conservation and snow protection.

History: 1990 c 391 art 3 s 23; 1997 c 216 s 91; 2006 c 251 s 1; 2009 c 176 art 1 s 27-30; 2013 c 143 art 4 s 4; 1Sp2015 c 2 art 2 s 15



Section 103C.601 — WORKS OF IMPROVEMENT.

Subdivision 1. Authority. (a) The district board may, if directed by resolution of the boards of commissioners from the counties where the district is located undertake, construct, install, maintain, and operate works of improvement for a district purpose. The district board may:

(1) use the proceeds of tax levies, assessments, and other available funds for the works of improvement;

(2) acquire necessary real or personal property by purchase or gift for the works of improvement;

(3) contract, survey, plan, construct, install, maintain, and operate the works of improvement; and

(4) exercise other authorized powers.

(b) Two or more district boards may jointly exercise the powers granted by this section.

Subd. 2. Request for project. A program for works of improvement in any area within one or more districts may be initiated upon written request for a project submitted to the district board by one or more of the owners of land in the affected area. The request must include:

(1) a general description of the area proposed for inclusion in an improvement work unit, with a proposed name or number for the project;

(2) a description of the affected land owned by the signers; and

(3) a statement of the objectives of the proposed works in furtherance of the authorized purposes, the grounds upon which the project will be of public benefit and utility and promote the public health, safety, and welfare, and special benefits to property that will result from the project.

Subd. 3. Determination by district board. As soon as practicable after receipt of the request the district board shall have necessary preliminary surveys and studies conducted.

Subd. 4. Resolution of establishment. (a) The district board may, by resolution, recommend the establishment of an improvement work unit and a program for works of improvement in the work unit to the boards of county commissioners of the counties where the affected land is located if the district board determines the proposed works of improvement:

(1) are feasible;

(2) will be of public utility and benefit;

(3) will promote the public health, safety, and welfare; and

(4) will further the authorized purposes and best interests of the district.

(b) The district board shall by resolution give the improvement work unit an appropriate name or number, which may be different from the one proposed in the initial project request.

(c) The resolution shall recommend definite boundaries for the improvement work unit, which may be those proposed in the request or modified as the district board deems advisable.

(d) In the resolution the district board may also enlarge, reduce, or otherwise modify the proposed objectives of the program, but not make a substantial change in its main purposes as stated in the initial project request unless consented to in writing by the signers of the request.

(e) At any time before further action is taken on the project as provided in section 103C.605 the district board may amend the resolution, subject to the foregoing limitations.

Subd. 5. Preliminary general plan. (a) After adoption of the resolution recommending the improvement work unit and program under subdivision 4, the district board after being directed by resolution of the affected boards of county commissioners may have further surveys and studies made as necessary.

(b) The district board may then have a preliminary general plan with cost estimates made to implement the program for the improvement work unit or part of the work unit.

Subd. 6. Financial aid. (a) The district board, at the direction of the affected county boards, may apply for federal aid, state aid, or aid available from other sources for the works of improvement in the program or part of the works of improvement under federal or state law.

(b) The district board may take the steps necessary to determine whether aid will be available and the amount of the aid. The district board may consider how the cost of the works not expected to be paid by federal or other aid may be met from funds of the district or from the proceeds of assessments on benefited property or otherwise, and the district board may make estimates of the amounts and sources.

Subd. 7. Necessary cooperation or joint action. If the cooperation or joint action of an adjacent district or other public agency is desirable for the program, the district board, at the direction of the affected county boards, may negotiate with the authorities concerned for cooperation or joint action.

Subd. 8. Recommendation report. (a) After completion of the requirements in subdivisions 1 to 7, the district board may make and file a recommendation report, summarizing findings and recommendations for further action on all or part of the program and containing substantially the engineering information required by section 103D.711, subdivisions 1 to 3.

(b) The district board shall make the recommendation report and the preliminary general plan for the improvement work unit available to the affected county boards and to all other public agencies and concerned persons, and may provide other publicity that it deems advisable. The district board shall transmit a copy of the recommendation report and preliminary general plan to regional development agencies where the project is located. If the preliminary general plan involves a project for which a water-use permit or public-waters-work permit is required from the commissioner of natural resources under chapter 103G, or for which proceedings will be instituted under chapter 103E, the district board shall transmit the recommendation report and plan to the commissioner of natural resources and to the state board.

Subd. 9. State board review. (a) The state board shall review the recommendation report and preliminary general plan and, if the state board concludes that the plan is inconsistent with systematic administration of state water policy, the state board shall report the conclusion to the district board and the commissioner of natural resources within 60 days after receiving the recommendation report and preliminary general plan.

(b) The district board may modify and retransmit the recommendation report and preliminary general plan to the state board, or request a hearing on the recommendation report and preliminary general plan. The state board shall hear the matter in the manner and following the procedures provided in sections 103A.321 to 103A.341, for the hearing of cases when the state board consents to intervention proceedings.

(c) Unless the state board concludes that the report and plan are inconsistent with state water policy, the district board, with the approval of the county boards, may adopt and sponsor the improvement work unit and a program of work for the unit.

History: 1990 c 391 art 3 s 24



Section 103C.605 — COUNTY DETERMINATION OF PROJECT.

Subdivision 1. Petition. (a) The county board or joint county board, acting jointly under section 471.59, may take action on a project within the improvement work unit to construct or install works of improvement or part of the works of improvement pursuant to the recommendation report after receiving a petition.

(b) The petition must be for a project signed by:

(1) at least 25 percent of the owners of the land over which the proposed improvement work passes;

(2) at least 25 percent of the owners of land where the proposed improvement is located;

(3) the owners of at least 30 percent of the land area over which the proposed improvement work passes; or

(4) the owners of at least 30 percent of the land area where the proposed project is located.

(c) The petition must describe the land and request the county board or joint county board to hold a hearing on the practicability and desirability of implementing the project in accordance with the preliminary general plan and the recommendation report of the district board.

(d) If the recommendation report specifies that part of the cost of the project is to be paid from the proceeds of assessments on benefited property, one or more of the petitioners, upon filing the petition and before action is taken on the petition, must file a bond to the county or counties conditioned as provided by section 103E.202, for a county drainage system, to be approved by the chair of the board.

Subd. 2. Hearing. The county board or joint county board shall set a time and place for the hearing on the petition, and give notice of the hearing as provided in section 103E.261, subdivision 1.

Subd. 3. Resolution for further action. (a) After the hearing the county board or joint county board may adopt a resolution directing further action on the project if it makes and states findings that implementation of the project as requested in the petition will be:

(1) feasible;

(2) in accordance with the recommendation report;

(3) in furtherance of the objectives and purposes of the recommendation report; and

(4) within the estimated cost for which funds may reasonably be expected to be available.

(b) By the resolution the county board or joint county board shall determine the amount to be paid from the various sources of available or potentially available funds, including federal aid, district funds, assessments on benefited property, and other funds. The amount payable from district funds may not exceed the value of the general public benefit of the project to the district as determined by the district board.

History: 1990 c 391 art 3 s 25



Section 103C.611 — PROJECT WITHOUT ASSESSMENTS.

Subdivision 1. Order establishing project. (a) If a portion of the project cost is not to be paid from assessments on benefited property, the county board or joint county board may proceed with complete surveys and detailed plans and specifications and make an order establishing the project. The order shall contain findings substantially conforming to those required by section 103E.341, subdivision 2.

(b) Notice summarizing the findings and order shall be served upon the persons entitled to notice of a county drainage project in section 103E.325, unless the notice is waived in writing by each person entitled to the notice. Waiver of notice must be filed with the county auditor.

Subd. 2. Acquisition of property and materials. Unless an appeal is taken within 30 days after the notice is given, the county board or joint county board may proceed to acquire necessary rights or property, procure materials, let contracts, and take other steps appropriate to complete the project.

Subd. 3. Delegation of duties to district. The county board or joint county board may delegate its duties and powers under this section to the district board or joint district board but the district board or joint district board may not exercise the power of eminent domain.

History: 1990 c 391 art 3 s 26



Section 103C.615 — ACTION ON PROJECT WITH ASSESSMENTS.

Subdivision 1. Viewers. If part of the cost of the project is to be paid from the proceeds of assessments on benefited property, viewers must be appointed as provided in section 103E.305, and report as required by sections 103E.311, 103E.315, and 103E.321.

Subd. 2. Engineering services. The board or joint board of county commissioners shall direct the petitioners or, with its consent, the district board or joint district board, to provide engineering services as necessary to produce final plans adequate for construction of the proposed improvement.

Subd. 3. Hearing. The county board or joint county board shall then give notice of and conduct a final hearing substantially in accordance with sections 103E.325 to 103E.341, as for a drainage proceeding, so far as the procedure is consistent with sections 103C.601 to 103C.635.

Subd. 4. Assessments greater than benefits. If the county board or joint county board determines that the total benefits to property are not as much as the amount payable from the proceeds of assessments as specified in the recommendation report of the district board, the petition shall be dismissed and further action on the project discontinued unless the county board or joint county board determines that the deficiency may be met by increasing the amount payable from other funds.

Subd. 5. Establishment of project. (a) If it determines that the total benefits to property are as much as or more than the amount payable from the proceeds of assessments as specified in the report and that the other requirements of law have been complied with, the county board or joint county board shall by an order containing the findings establish the project as reported or amended and adopt and confirm the viewers' report as made or amended.

(b) If the total amount of benefits to be assessed upon property pursuant to the viewers' report as confirmed is greater than the amount specified as payable from assessments in the report of the district board, the county board or joint county board may reduce the amounts payable from other sources in proportions it may determine.

(c) Further action shall be taken as provided in chapter 103E, so far as is appropriate, except that each tract of land affected shall be assessed for the full amount of benefits, less damages, if any, as shown by the viewers' report as confirmed, unless the total amount of benefits, less damages, exceeds the total actual cost of the project to be paid from the assessments, in which case the cost shall be prorated as provided in section 103E.601.

Subd. 6. County funding share of project. (a) Upon filing of the viewers' report as provided in this section, the county board of each county affected shall provide funds to meet its proportionate share of the total cost of the improvement, as shown by the report and order of the county board or joint county board. The county may issue bonds for the purpose in the amount necessary in the manner provided in section 103E.635.

(b) The provision of section 103E.635, requiring the county board to let a contract for construction before issuing bonds does not apply to bonds issued to provide funds required to be furnished by this section.

Subd. 7. Delegation of duties to district. (a) The county board or joint county board, pursuant to agreement with the district board, may by resolution direct the district to undertake, construct, install, maintain, and operate the improvement upon mutually agreed terms. If it is necessary to acquire property by eminent domain, the county, or the counties acting jointly, shall do so and convey the property to the district pursuant to the agreement.

(b) If, pursuant to an agreement, the responsibility for an improvement is vested in a district, the county treasurers shall transmit the proceeds of assessments or bond issues, when collected, to the treasurer of the district. The district treasurer shall credit the proceeds to the proper funds under the direction of the district board.

History: 1990 c 391 art 3 s 27



Section 103C.621 — PROJECT BONDS.

The county board may pledge the proceeds of assessments on property made for the purposes of a project, any revenues derived from the project, and the proceeds of tax levies or funds from other sources to pay bonds issued for the project.

History: 1990 c 391 art 3 s 28



Section 103C.625 — STATUS OF DISCONTINUED PROJECT.

If a project is discontinued after action on it has begun under section 103C.605, the project shall have the same status as if the action had not begun. The recommendation report of the district board on the project shall continue to be subject to amendment, a new petition for further action may be made at any time as provided in section 103C.605, and further proceedings conducted.

History: 1990 c 391 art 3 s 29



Section 103C.631 — REPAIR.

Subdivision 1. Definition of repair. The term "repair" used in this section means to restore a work of improvement or part of it as nearly as practicable to the same condition as when originally constructed or subsequently improved.

Subd. 2. Maintenance of projects required. After the construction of a project is completed and accepted by the board of the county or district board having authority over the project, the county board or district board shall maintain the project or the part of the project that is in its jurisdiction and provide the repairs required to keep the project efficient.

Subd. 3. Repair authority. The county board or district board shall have the powers and duties of the drainage authority under sections 103E.701 to 103E.745, except as provided in subdivision 4.

Subd. 4. Financing repairs. If the board is a district board, the financing of repairs which require assessments and bond issues shall be the responsibility of the county board or joint county board. The county board or joint county board shall finance repairs in the same way as original construction of the project and as provided in sections 103E.701 to 103E.745, so far as appropriate.

History: 1990 c 391 art 3 s 30



Section 103C.635 — APPEALS.

(a) A person aggrieved by an order of a county board or joint county board in a proceeding under sections 103C.601 to 103C.631 may appeal to the district court upon the grounds and in the manner provided by sections 103E.091 and 103E.095, for a county drainage proceeding.

(b) Notices required by sections 103E.091 and 103E.095, to be filed with the county auditor shall also be filed with the district board or joint district board.

(c) An appeal may not be taken from an order made under section 103C.611 or 103C.615 by the board, joint board of county commissioners, district board, or joint district board if the order dismisses a petition or refuses to establish a project.

History: 1990 c 391 art 3 s 31






Chapter 103D — WATERSHED DISTRICTS

Section 103D.001 — CITATION.

This chapter may be cited as the "Watershed Law."

History: 1990 c 391 art 4 s 1



Section 103D.011 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Affected. "Affected" means the jurisdiction or property of an entity that receives benefits, is assessed costs, or is part of a watershed district.

Subd. 3. Appraisers. "Appraisers" means the persons appointed by the managers to determine and report benefits and damages arising from a proposed project.

Subd. 4. Auditor. "Auditor" means the county auditor of a county affected by a watershed district.

Subd. 5. Board. "Board" means the Board of Water and Soil Resources.

Subd. 6. City. "City" means a statutory or home rule charter city.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Court administrator. "Court administrator" means the court administrator of the district court of the county where a judicial proceeding concerning a watershed district is pending.

Subd. 9. Director. "Director" means the director of the Division of Waters of the Department of Natural Resources.

Subd. 10. Engineer. "Engineer" means the engineer designated by the managers to act as engineer.

Subd. 11. Establishment petition. "Establishment petition" means a petition to establish a watershed district and may consist of one or more separate petitions.

Subd. 12. Hearing. "Hearing" means a hearing conducted by the managers or the Board of Water and Soil Resources.

Subd. 13. Interested party. "Interested party" means a person or political subdivision with an interest in the pending subject matter. Interested party includes the director or any agency of government.

Subd. 14. Notice by mail. "Notice by mail" means a notice mailed and addressed to each person entitled to receive the notice if the address is known to the auditor or court administrator or can be obtained at the office of the county treasurer of the affected county.

Subd. 15. Managers. "Managers" means the board of managers of a watershed district.

Subd. 16. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 17. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 18. Person. "Person" means an individual, firm, partnership, association, or corporation, but does not include a political subdivision.

Subd. 19. Petition. "Petition" means a petition to begin a project and may consist of one or more separate petitions.

Subd. 20. Political subdivision. "Political subdivision" means a county, town, school district, or a political division or subdivision of the state. Political subdivision does not mean a watershed district unless the context clearly indicates watershed districts are to be included.

Subd. 21. Project. "Project" means planning and development, construction, maintenance, repair, or improvement of a watershed district for a purpose for which the watershed district is established.

Subd. 22. Publication. "Publication" means publication once a week for two successive weeks as provided in section 645.11.

Subd. 23. Public health. "Public health" means an act or thing that tends to improve the general sanitary conditions of the watershed district.

Subd. 24. Public welfare, general welfare, public benefit. "Public welfare," "general welfare," and "public benefit" mean an act or thing that tends to improve, benefit, or contribute to the safety or well-being of the general public, or benefit the inhabitants of the watershed district.

Subd. 25. Resident owner. "Resident owner" means a resident of the state who is the owner of property or the purchaser of property under a contract for deed.

History: 1990 c 391 art 4 s 2



Section 103D.101 — BOARD OF WATER AND SOIL RESOURCES.

Subdivision 1. District establishment authority. The board has the authority after the filing of an establishment petition to:

(1) establish a watershed district;

(2) define the boundaries of the watershed district; and

(3) appoint the first board of managers of a watershed district.

Subd. 2. Investigations. To implement this chapter and to hold hearings, the chair and members of the board may subpoena witnesses, administer oaths, and compel the production of books, records, and other evidence.

Subd. 3. Examination of witnesses. (a) The right to examine and cross-examine witnesses in board hearings is in the same manner as in civil actions.

(b) All persons must be sworn in before testifying.

(c) Witnesses must receive the same fees and mileage as in civil actions.

Subd. 4. Records. The board must keep a record of all proceedings before it and maintain the record on file. Copies of the record may be obtained on terms and conditions prescribed by the board.

Subd. 5. Rules of practice. The board may adopt rules of practice for its proceedings and hearings that are consistent with this chapter and other provisions of law.

History: 1990 c 391 art 4 s 3; 1995 c 199 s 1



Section 103D.105 — BOARD HEARINGS.

Subdivision 1. Procedure. (a) A rulemaking hearing must be conducted under chapter 14.

(b) Notwithstanding chapter 14, other hearings under this chapter, except hearings under paragraph (a), shall be conducted by the board under this section. The board may refer the hearing to one or more members of the board or an administrative law judge to hear evidence and make findings of fact and report them to the board.

Subd. 2. Procedure for noncontroversial plans or petitions. (a) If the board finds that a watershed management plan or petition that would be given a hearing under subdivision 1, paragraph (b), is noncontroversial, the board may, except in a proceeding to establish or terminate a watershed district, proceed under this subdivision.

(b) The board must give notice that the watershed management plan or petition has been filed. The notice must be made:

(1) by publication in a legal newspaper in each county affected by the watershed district;

(2) by mail to the auditor of each county affected by the watershed management plan or petition; and

(3) by mail to the chief executive officer of each city affected.

(c) The notice must:

(1) describe the actions proposed by the plan or petition;

(2) invite written comments on the plan or petition for consideration by the board;

(3) state that a person who objects to the actions proposed in the plan or petition may submit a written request for hearing to the board within 30 days of the last publication of the notice of filing of the plan or petition; and

(4) state that if a timely request for hearing is not received, the board may make a decision on the plan or petition at a future meeting of the board.

(d) If one or more timely requests for hearing are received, the board must hold a hearing on the plan or petition.

History: 1990 c 391 art 4 s 4; 1991 c 214 s 3; 1998 c 312 s 2



Section 103D.111 — APPEAL OF BOARD ORDERS.

Subdivision 1. Review of establishment and termination decisions. In a proceeding to establish or terminate a watershed district where the board elected not to refer the proceeding to the Office of Administrative Hearings, a local unit of government or 25 or more residents within the area affected by the proceeding may, prior to judicial appeal of the board's decision, demand a contested case hearing to be conducted by the Office of Administrative Hearings. In the report of the administrative law judge, the fees of the Office of Administrative Hearings and transcript fees may be apportioned among the parties and the board. Apportionment must be based on the degree to which the parties and the board prevailed, or caused unnecessary delay or expense. Following receipt of the report of the administrative law judge, the board shall make a final decision in accordance with chapter 14.

Subd. 2. Appeals of final board decisions. A party that is aggrieved by the final decision made by the board may appeal the decision to the Court of Appeals in the manner provided by sections 14.63 to 14.69.

History: 1990 c 391 art 4 s 5; 1991 c 214 s 4



Section 103D.201 — WATERSHED DISTRICT PURPOSES.

Subdivision 1. General purposes. To conserve the natural resources of the state by land use planning, flood control, and other conservation projects by using sound scientific principles for the protection of the public health and welfare and the provident use of the natural resources, the establishment of watershed districts is authorized under this chapter.

Subd. 2. Specific purposes. A watershed district may be established for any of the following purposes:

(1) to control or alleviate damage from flood waters;

(2) to improve stream channels for drainage, navigation, and any other public purpose;

(3) to reclaim or fill wet and overflowed land;

(4) to provide a water supply for irrigation;

(5) to regulate the flow of streams and conserve the streams' water;

(6) to divert or change all or part of watercourses;

(7) to provide or conserve water supply for domestic, industrial, recreational, agricultural, or other public use;

(8) to provide for sanitation and public health, and regulate the use of streams, ditches, or watercourses to dispose of waste;

(9) to repair, improve, relocate, modify, consolidate, and abandon all or part of drainage systems within a watershed district;

(10) to control or alleviate soil erosion and siltation of watercourses or water basins;

(11) to regulate improvements by riparian property owners of the beds, banks, and shores of lakes, streams, and wetlands for preservation and beneficial public use;

(12) to provide for hydroelectric power generation;

(13) to protect or enhance the water quality in watercourses or water basins; and

(14) to provide for the protection of groundwater and regulate its use to preserve it for beneficial purposes.

History: 1990 c 391 art 4 s 6



Section 103D.205 — ESTABLISHMENT PETITION.

Subdivision 1. Filing. To establish a watershed district, an establishment petition must be filed with the board.

Subd. 2. Requirements. (a) The establishment petition must state:

(1) the name of the proposed watershed district;

(2) in general terms, a description of the property to be included in the watershed district;

(3) the necessity for the watershed district and the contemplated improvements within the watershed district;

(4) the reasons why the watershed district and the contemplated improvements would be conducive to public health and public welfare, or would accomplish any of the purposes in section 103D.201;

(5) by illustration in a map, the proposed watershed district;

(6) the number of managers proposed for the watershed district; and

(7) a list of the nominees for manager positions containing at least twice the proposed number of managers.

(b) The number of managers proposed for a watershed district may not be less than three nor more than nine. A manager must not be a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager.

Subd. 3. Signatures. The establishment petition must be signed by one or more of the following groups:

(1) one-half or more of the counties within the proposed watershed district;

(2) counties having 50 percent or more of the area within the proposed watershed district;

(3) a majority of the cities within the proposed watershed district; or

(4) 50 or more resident owners residing in the proposed watershed district, excluding resident owners within the corporate limits of a city if the city has signed the petition.

Subd. 4. Filing establishment petitions. The petitioners must file a copy of the establishment petition with the auditors of the counties affected by the proposed watershed district, the commissioner, and the director. The original establishment petition, with a signed statement of delivery or receipt for each of the establishment petitions submitted to the auditors of affected counties, the commissioners, and the directors, must be filed with the board.

Subd. 5. Similar and duplicate establishment petitions. Similar and duplicate establishment petitions for the same proposed watershed district may be filed and regarded as one establishment petition. All establishment petitions filed before the establishment hearing must be considered by the board as part of the original petition.

Subd. 6. Defective establishment petition. An establishment petition that has the requisite number of petitioner signatures may not be dismissed because of defects in the establishment petition. The board must allow petitioners to amend a defective establishment petition at any time before the end of the establishment hearing.

Subd. 7. Withdrawal of petitioners. After an establishment petition has been filed, a petitioner may not withdraw from the establishment petition unless the withdrawing petitioner obtains the written consent of all other petitioners and files the written consent with the board.

History: 1990 c 391 art 4 s 7; 1995 c 199 s 2,3



Section 103D.211 — AUDITOR'S CERTIFICATION OF PETITIONERS.

An auditor that receives a copy of an establishment petition must determine if the petitioners are resident owners from the tax records. The tax records are prima facie evidence of ownership. The auditor must certify the number of petitioners that are resident owners and file the certification with the board.

History: 1990 c 391 art 4 s 8



Section 103D.215 — DIRECTOR'S REPORT.

(a) After receiving a copy of the establishment petition, the director must notify the board that an establishment petition has been received and prepare a preliminary watershed map of and a preliminary report about the watershed district.

(b) The preliminary watershed map must show the natural watershed boundaries within the proposed watershed district.

(c) The preliminary report must be based on the establishment petition and other available data and must recommend whether the watershed district should be established.

(d) The director must submit the preliminary report and the preliminary watershed map to the board within 30 days after the date the establishment petition was received by the director, unless the time is extended by the board.

History: 1990 c 391 art 4 s 9



Section 103D.221 — ESTABLISHMENT HEARING NOTICE.

Subdivision 1. Order for hearing. (a) After receiving an establishment petition, the board must determine whether the establishment petition has the requisite number of petitioner signatures.

(b) If the establishment petition does not have the requisite number of petitioners, the board must dismiss the establishment petition and return it to the petitioners with an explanation of why the petition was dismissed.

(c) If the board determines that an establishment petition has the requisite number of petitioner signatures, the board must, by order, set a time and location for a hearing on the establishment petition within 35 days after its determination. The hearing must be held within the limits of the proposed watershed district for an establishment hearing unless the board determines a suitable place is not located within the proposed watershed district and selects a place within the limits of a county affected by the proposed watershed district.

Subd. 2. Notice. (a) The board must give notice of the establishment hearing by publication in a legal newspaper that is published in counties affected by the proposed watershed district. The last publication must occur at least ten days before the establishment hearing.

(b) The board must give notice of the establishment hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the proposed watershed district.

(c) The notice must include:

(1) a statement that an establishment petition has been filed with the board and auditors of counties affected by the proposed watershed district;

(2) a general description of the need for the proposed district, and the purpose of the proposed watershed district's contemplated improvements, if any;

(3) a general description of the property to be included in the proposed watershed district;

(4) the date, time, and location of hearing; and

(5) a statement that all persons affected or interested in the establishment of the proposed watershed district may attend and give statements at the establishment hearing.

History: 1990 c 391 art 4 s 10; 1995 c 199 s 4



Section 103D.225 — ESTABLISHMENT HEARING.

Subdivision 1. Testimony and continuance. (a) The board must allow all persons interested in or affected by the proposed watershed district to be given an opportunity to make oral and written statements at the establishment hearing.

(b) The board may continue the establishment hearing.

Subd. 2. Establishment determination. If the board determines after the establishment hearing that the establishment of the proposed watershed district would benefit the public welfare and public interest, and would advance the purpose of this chapter, the board must, by order, establish the watershed district.

Subd. 3. Establishment order requirements. The order of the board establishing a watershed district must include:

(1) the findings of the board supporting its determination to establish the watershed district;

(2) the official name of the watershed district;

(3) the location of the principal place of business of the watershed district;

(4) the boundaries of the watershed district; and

(5) the names of the managers for the first board of managers selected under subdivision 4.

Subd. 4. Selection of first board of managers. (a) The board shall select the first board of managers of a proposed watershed district from the list of nominees in the establishment petition except as provided in paragraph (b). The number of managers may not be less than three nor more than nine, except that a proposed watershed district entirely within the metropolitan area may not have fewer than five managers. A manager may not be a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager. The term of the first board of managers is for one year and until their successors can be appointed and qualified.

(b) For a proposed watershed district entirely within the metropolitan area, the board must select managers from a list of persons nominated by one or more of the cities and towns affected by the proposed watershed district. The list must contain at least three nominees for each manager position. The board must select managers to fairly represent the various hydrologic areas within the proposed watershed district according to their residence within an area. If the cities or towns fail to nominate managers under this paragraph, the board shall select managers under paragraph (a).

(c) In the order establishing a watershed district, the board must prescribe the terms of office for the first board of managers appointed by the county boards as provided in paragraphs (d) to (f).

(d) If the first board of managers has three members, the term of office for the managers is one for a term of one year, one for a term of two years, and one for a term of three years.

(e) If the first board of managers has five members, the term of office for the managers is one for a term of one year, two for a term of two years, and two for a term of three years.

(f) If the first board of managers does not have three or five members, the managers must be appointed so that as nearly as possible one-third serve terms of one year, one-third serve terms of two years, and one-third serve terms of three years.

Subd. 5. Filing establishment order. The board must file a certified copy of the findings and order establishing a watershed district with the secretary of state and, at the same time:

(1) mail a copy of the findings and order to the auditor of each county affected by the watershed district, the commissioner, and the director; and

(2) have each manager personally served with a copy of the order.

Subd. 6. Effect of establishment. After the establishment order is filed with the secretary of state, the watershed district is a political subdivision of the state with the power, authority, and duties prescribed in this chapter.

Subd. 7. Existence of watershed district. A watershed district established under this chapter exists from the time the order establishing the watershed district is filed with the secretary of state until the watershed district is terminated.

History: 1990 c 391 art 4 s 11



Section 103D.231 — DISMISSING ESTABLISHMENT PROCEEDINGS.

If the board determines that establishment of a proposed watershed district in an establishment petition would not benefit the public welfare and public interest, or would not serve the purpose of this chapter, the board must, by order, dismiss the establishment proceedings. A copy of the order dismissing the establishment proceeding must be mailed immediately to the auditors of counties affected by the proposed watershed district, the commissioner, and the director.

History: 1990 c 391 art 4 s 12



Section 103D.251 — WATERSHED DISTRICT BOUNDARY CHANGES.

Subdivision 1. Boundary requirement. The boundaries of a watershed district as established or changed must define contiguous areas. The boundaries may include all or part of one or more watersheds or counties.

Subd. 2. Procedure. The boundaries of a watershed district may be changed as provided in this section, and for a watershed district entirely within the metropolitan area the boundary may also be changed as provided in sections 103B.215 and 103B.225.

Subd. 3. Initiation. A proceeding to change the boundary of a watershed district must be initiated by a petition to the board requesting the boundary change.

Subd. 4. Petition. A petition for a watershed district boundary change must state:

(1) the names of watershed districts affected by the proposed boundary changes;

(2) a description, in general terms, of the property affected by the proposed boundary change;

(3) reasons why the proposed boundary change would benefit the affected watershed districts;

(4) by illustration in a map, the proposed boundary change, including watershed districts affected by the proposed boundary change; and

(5) a request for the board to establish the proposed boundary change.

Subd. 5. Petition signatures. (a) A petition for a watershed boundary change must be signed by:

(1) at least one-half of the counties within the proposed watershed district if the boundary change were adopted;

(2) counties having at least 50 percent of the area within the proposed watershed district if the boundary change were adopted;

(3) a majority of the cities within the proposed watershed district if the boundary change were adopted;

(4) at least 50 resident owners in the proposed watershed district if the boundary change were adopted, excluding resident owners within the corporate limits of a city, if the city has signed the petition; or

(5) the managers of a watershed district affected by the proposed boundary change.

(b) The managers must pass a resolution authorizing the boundary change before the managers sign a petition for a boundary change.

Subd. 6. Hearing. The board must set a time and location for a hearing and give notice of the hearing in the same manner as an establishment hearing. If a petition for a boundary change involves a common boundary of two or more watershed districts, the board must determine the watershed district where the hearing will be held.

Subd. 7. Establishing boundary change. (a) After the hearing on the petition for a boundary change, the board must establish the proposed boundary change, by order, if the board determines that establishment of the proposed boundary change would benefit the public welfare and public interest and the proposed boundary change would advance the purpose of this chapter.

(b) In the order establishing the boundary change, the board must include:

(1) the findings of the board supporting its determination to establish the boundary change; and

(2) the boundaries of watershed districts affected by the boundary change.

(c) The board must file a certified copy of the findings and order establishing the boundary change with the secretary of state and, at the same time, mail a copy of the order to the auditors of counties affected by the change, the commissioner, the director, and the managers of watershed districts affected by the change.

(d) The boundary change is effective the day the certified order establishing the boundary change is filed with the secretary of state.

Subd. 8. Dismissal of proceedings. If the board determines that a watershed district boundary change would not benefit the public welfare and public interest or would not serve the purposes of this chapter, the board must, by order, dismiss proceedings to change a watershed district boundary. A copy of the order dismissing the boundary change proceedings must be mailed to auditors of counties affected by the proposed boundary change, the commissioner, the director, and the boards of managers of watershed districts affected by the proposed boundary change.

History: 1990 c 391 art 4 s 13



Section 103D.255 — WITHDRAWING TERRITORY.

Subdivision 1. Petition. (a) Proceedings to withdraw territory from an existing watershed district must be initiated by a petition filed with the board.

(b) The required signatures on a petition for withdrawal are the same as prescribed for an establishment petition, but the percentages must be calculated only with reference to the territory that is proposed to be withdrawn from the watershed district.

(c) The petition must state that:

(1) the territory described has not received or will not receive any benefits from the operation of the watershed districts;

(2) the watershed district can perform the functions for which it was established without the inclusion of the territory; and

(3) the territory is not, in fact, a part of the watershed.

(d) The petition must request the release of the described territory from the watershed district.

(e) The petition must be served on the board and any affected watershed district, and the board shall proceed as prescribed for an establishment petition. The requirements for notices and public hearings are as prescribed for the establishment petition.

Subd. 2. Board's order of withdrawal. (a) After the hearing the board may issue an order releasing the territory, or a part of the territory, as described in the petition, if the board determines that:

(1) the territory described in the petition has not received and will not receive any benefit from the operation of the watershed district;

(2) the watershed district can perform the functions for which it was established without the inclusion of the territory; and

(3) the territory is not, in fact, a part of the watershed.

(b) Property may not be released that has been determined subject to benefits or damages for a project previously constructed.

(c) Property released remains liable for the proportionate share of any indebtedness existing at the time of the order. Levies on the property released continue in force until fully paid.

(d) If the board determines that the order prescribing the distribution of managers should be amended following the withdrawal of any territory, the board may direct redistribution of managers in the order authorizing the withdrawal.

History: 1990 c 391 art 4 s 14; 1995 c 199 s 5



Section 103D.261 — PROCEEDINGS TO ENLARGE WATERSHED DISTRICT.

Subdivision 1. Petition. (a) Proceedings to enlarge an existing watershed district must be initiated by a petition filed with the board. The required signatures on a petition to enlarge are the same as for an establishment petition, but the percentages must be calculated only with reference to the territory that is proposed to be added to the watershed district. The petition must:

(1) state that the area to be added is contiguous to the existing watershed district;

(2) state that the area can be feasibly administered by the managers of the existing watershed district;

(3) state reasons why adding the area to the existing watershed district would be conducive to the public health and welfare;

(4) include a map of the affected area;

(5) state the name of the proposed enlarged watershed district, if other than that of the existing watershed district; and

(6) state a request for the addition of the proposed territory.

(b) The petition must be served on the board and affected watershed districts, and the board must proceed as prescribed for an establishment petition.

(c) The requirement of notice and public hearings is as prescribed for the establishment petition.

Subd. 2. Board order. (a) After the hearing, if the board determines that the enlargement of the watershed district as asked for in the petition would be for the public welfare and public interest and the purpose of this chapter would be served, the board shall, by making findings and an order, enlarge the watershed district and file a certified copy of the findings and order with the secretary of state.

(b) The name of the watershed district may be changed by order of the board if requested in the petition to enlarge the watershed district.

Subd. 3. Distribution of managers in enlarged watershed district. If the enlarged watershed district affects more than one county, the distribution of the managers among the counties affected shall be as directed by the board in the order enlarging the watershed district.

History: 1990 c 391 art 4 s 15; 1995 c 199 s 6



Section 103D.265 — CONSOLIDATING DISTRICTS.

Subdivision 1. Petition. (a) Proceedings for the consolidation of two or more watershed districts must be initiated by a petition filed with the board.

(b) The petition must be signed by each watershed district affected and state:

(1) the names of the watershed districts to be consolidated;

(2) that the watershed districts are adjoining;

(3) that the consolidated watershed districts can be feasibly administered as one watershed district;

(4) the proposed name of the consolidated watershed district;

(5) the reasons why it would be conducive to the public health, convenience and welfare to consolidate the watershed districts; and

(6) a request for the consolidation.

(c) The petition must be served and the board shall proceed as prescribed for an establishment petition. The requirement of notice and public hearings are as prescribed for the establishment petition.

Subd. 2. Board's order and findings. (a) After the hearing, if the board determines that consolidation of the watershed districts as asked in the petition would serve the public welfare, public interest, and the purpose of this chapter, the board shall, by its findings and order, consolidate the watershed districts.

(b) The board shall file a certified copy of the findings and order with the secretary of state.

(c) The name of the watershed district may be changed by order of the board.

Subd. 3. New managers. (a) The term of office of the managers of the consolidated watershed districts ends on the date of the order of consolidation. Distribution of the managers of the consolidated watershed district shall be as directed by the board in the order of consolidation.

(b) Five managers of the consolidated watershed district must be appointed from the managers of the consolidated watershed districts. Their first term shall be for one year. After the first year, the managers must be appointed as provided in this chapter.

Subd. 4. Watershed district assets and liabilities. (a) The real and personal property assets of the watershed districts involved and all legally valid and enforceable claims and contract obligations of the watershed districts pass to the new watershed district.

(b) Levies on the property of the watershed districts consolidated continue in force until fully paid.

(c) Property in the watershed districts remains liable for its proportionate share of indebtedness existing at the time of the order.

Subd. 5. New plan. The watershed management plans of the watershed districts that were consolidated become the watershed management plan of the consolidated watershed district.

History: 1990 c 391 art 4 s 16



Section 103D.271 — PROCEDURE FOR TERMINATING WATERSHED DISTRICT.

Subdivision 1. Procedure. A watershed district may be terminated under this section and a watershed district entirely within the metropolitan area may also be terminated under sections 103B.221 and 103B.225.

Subd. 2. Initiation. Proceedings for the termination of a watershed district may only be initiated by filing a termination petition with the board.

Subd. 3. Frequency of termination petition. The board may not accept a termination petition within five years from the date of a watershed district's establishment. The board may not make determinations or accept termination petitions for watershed districts more than once in five years.

Subd. 4. Termination petition. (a) The termination petition must be signed by at least 25 percent of the resident owners residing in the watershed district. The termination petition must state that the existence of the watershed district does not benefit the public welfare and public interest and the watershed district is not needed to accomplish the purposes of this chapter.

(b) The petitioners must file a copy of the termination petition with the auditors of the counties affected by the watershed district. The original termination petition with a statement signed for delivery or receipt of each of the termination petitions submitted to the auditors of counties affected by the watershed district must be filed with the board.

Subd. 5. Auditor's determination of resident owners. An auditor who receives a termination petition must determine from the tax records whether the petitioners are resident owners within the watershed district. The auditor must certify the number of petitioners that are resident owners and file the certification with the board.

Subd. 6. [Repealed, 2006 c 281 art 3 s 20]

Subd. 7. Termination hearing order. When the board determines a termination petition has been filed that meets the requirements of subdivisions 4 and 5, the board must, by order, set a time by 35 days after its determination and a location within the watershed district for a termination hearing.

Subd. 8. Hearing notice. (a) The board must give notice of the termination hearing by publication in a legal newspaper that is published in counties affected by the watershed district. The last publication must occur at least ten days before the termination hearing.

(b) The board must give notice of the termination hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(c) The notice must include:

(1) a statement that a termination petition has been filed with the board and auditors of the counties affected by the watershed district;

(2) a general description of why the watershed district is to be terminated;

(3) a general description of the property within the watershed district;

(4) the date, time, and location of the hearing; and

(5) a statement that all persons affected by or interested in the watershed district may attend and give statements at the termination hearing.

Subd. 9. Termination hearing. The board must allow all persons affected by or interested in the watershed district to make oral and written statements at the termination hearing. The board may continue the termination hearing.

Subd. 10. Termination order. (a) If, after the termination hearing, the board determines that the existence of the watershed district does not benefit the public welfare and public interest and the watershed district is not needed to accomplish the purpose of this chapter, the board must issue a termination order.

(b) The termination order must include findings that support termination of the watershed district and a statement that the watershed district is terminated.

(c) The board must file a certified copy of the termination order with the secretary of state.

(d) A watershed district ceases to be a political subdivision and ceases to exist when a termination order for the watershed district is filed with the secretary of state.

History: 1990 c 391 art 4 s 17; 1995 c 199 s 7,8; 2006 c 281 art 3 s 15



Section 103D.301 — DISTRIBUTION OF MANAGER POSITIONS.

Subdivision 1. More than one affected county. If more than one county is affected by a watershed district, the board must provide that managers are distributed by residence among the counties affected by the watershed district.

Subd. 2. More than five affected counties. If more than five counties are affected by a watershed district, the board may provide for the orderly distribution of the managers by identifying the manager areas within the watershed district and selecting the county board of commissioners for each manager's area to appoint a manager.

Subd. 3. Redistribution. (a) After ten years from the establishment of the watershed district, the county board of commissioners of a county affected by the watershed district may petition the board to redistribute the managers. After holding a public hearing on redistributing the managers, the board may redistribute the managers among the counties affected by the watershed district if the redistribution is in accordance with the policy and purposes of this chapter.

(b) A petition for the redistribution of managers may not be filed with the board more often than once in ten years.

(c) If more than one county is affected by a watershed district, the board must distribute the one-, two-, and three-year terms among counties affected by the watershed district.

History: 1990 c 391 art 4 s 18



Section 103D.305 — INCREASING NUMBER OF MANAGERS.

Subdivision 1. Initiation. A proceeding to increase the number of managers of a watershed district must be initiated by filing a petition with the board.

Subd. 2. Petition signatures. The petition to increase the number of managers must request the increase and be signed by one or more of the following groups:

(1) one-half or more of the counties within the watershed district;

(2) counties with 50 percent or more of the area within the watershed district;

(3) a majority or greater number of the cities within the watershed district;

(4) 50 or more resident owners residing in the watershed district, excluding resident owners within the corporate limits of a city if the city has signed the petition; or

(5) the managers of the watershed district.

Subd. 3. Hearing order. When the board receives a petition to increase the number of managers of a watershed district, the board must order a hearing on the petition.

Subd. 4. Hearing notice. (a) The board must give notice of the hearing to increase the number of managers by publication in a legal newspaper published in counties affected by the watershed district. The last publication must occur at least ten days before the hearing.

(b) The board must give notice of the hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(c) The notice must include:

(1) a statement that a petition to increase the number of managers of the watershed district has been filed with the board;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property in the watershed district;

(4) the date, time, and location of the hearing; and

(5) a statement that all persons affected or interested in the watershed district may attend and give statements at the hearing.

Subd. 5. Hearing. (a) If the board determines at the hearing that an increase in the number of managers would benefit the public welfare, public interest, and the purpose of this chapter, the board must increase the number of managers.

(b) If the watershed district affects more than one county, the board, by order, must direct the distribution of the managers among the affected counties.

History: 1990 c 391 art 4 s 19; 1995 c 199 s 9



Section 103D.311 — APPOINTMENT OF MANAGERS.

Subdivision 1. Manager qualifications. A person may not be appointed as a manager who:

(1) is not a voting resident of the watershed district; and

(2) is a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager.

Subd. 2. Appointment. (a) At least 30 days before the terms of office of the first managers named by the board expire, the county commissioners of each county responsible for appointing a manager to the watershed district must meet and appoint successors.

(b) The county commissioners must meet at least 30 days before the term of office of any manager expires and appoint a successor.

(c) A vacancy occurring in an office of a manager must be filled by the appointing county board.

(d) Appointing county boards shall provide public notice before making appointments. Published notice must be given at least once by publication in a newspaper of general circulation in the watershed district at least 15 days before an appointment or reappointment is made. The notice must state that persons interested in being appointed to serve as a watershed district manager may submit their names to the county board for consideration.

Subd. 3. Nominees for city initiated and metropolitan watershed districts. (a) If the establishment petition that initiated the watershed district originated from a majority of the cities within the watershed district, the county commissioners must appoint the managers from a list of persons nominated by one or more of the townships and municipalities located within the watershed district. If the district is wholly within the metropolitan area, the county commissioners shall appoint the managers from a list of persons nominated jointly or severally by the towns and municipalities within the district. The list must contain at least three nominees for each manager's position to be filled. The list must be submitted to the county boards affected by the watershed district at least 60 days before the manager's term of office expires. The county commissioners may appoint any managers from towns and municipalities that fail to submit a list of nominees.

(b) If the list is not submitted 60 days before the managers' terms of office expire, the county commissioners must appoint the managers from eligible persons residing in the watershed district.

(c) Managers of a watershed district entirely within the metropolitan area must be appointed to fairly represent the various hydrologic areas within the watershed district by residence of the manager appointed.

Subd. 4. Record of appointed managers. A record of all appointments made under this section must be filed with the county auditor of each county affected by the watershed district, the secretary of the board of managers, and the board of water and soil resources.

History: 1990 c 391 art 4 s 20; 1990 c 601 s 3; 1992 c 466 s 1,2; 1995 c 199 s 10



Section 103D.315 — MANAGERS.

Subdivision 1. Oath. Each manager must take and sign the oath defined in the Minnesota Constitution, article V, section 6. The signed oath must be filed with the board.

Subd. 2. Bond. (a) Each manager must file a bond with the board before assuming the manager's duties. The bond may be:

(1) a personal bond for each manager;

(2) a schedule or position bond or undertaking by the managers of the watershed district; or

(3) a single corporate surety fidelity, schedule or position bond or undertaking covering all managers and employees of the watershed district, including officers and employees required by law to furnish an individual bond or undertaking.

(b) The amount of the bond for managers is $1,000, unless increased by the board. The amount of the bond for officers and employees of the watershed district is the amount set by law or by the person or board authorized to set the amounts.

(c) The bond must be conditioned substantially as provided in section 574.13.

(d) The premium for the bond must be paid by the watershed district.

Subd. 3. Officers. After filing the bond, the managers must elect different managers as president, secretary, and treasurer. The managers must fill vacancies occurring in the officers' positions. The managers must provide the necessary books, records, furniture, and equipment for the officers to perform their official duties.

Subd. 4. Seal. The managers must adopt a seal for the watershed district.

Subd. 5. Records. The managers must keep efficient records of all proceedings, minutes, certificates, contracts, bonds of the board's employees, and all other business transacted or action taken by the managers. The records must be open to inspection by the property owners within the watershed district and all other interested parties at all reasonable times.

Subd. 6. Terms of office. The term of office for a manager is three years except for the first board of managers appointed by the state board and the first board appointed by the county board. A manager's term continues until a successor is appointed and qualified.

Subd. 7. Vacancies. The provisions of section 351.02 regarding vacancies apply to members of the board of managers.

Subd. 8. Compensation. The compensation of managers for meetings and for performance of other necessary duties may not exceed $75 a day. Managers are entitled to reimbursement for traveling and other necessary expenses incurred in the performance of official duties.

Subd. 9. First meeting of managers. (a) Within ten days after the first board of managers has received notice by personal service of their selection, the managers must meet at the watershed district's principal place of business.

(b) At the first meeting, the managers must take the oath under subdivision 1, provide a bond under subdivision 2, elect officers under subdivision 3, and appoint an advisory committee under section 103D.331.

Subd. 10. Meetings. The managers shall meet annually and at other necessary times to transact the business of the watershed district. A meeting may be called at any time at the request of any manager. When a manager requests a meeting, the secretary of the watershed district must mail a notice of the meeting to each member at least eight days before the meeting.

Subd. 11. Administration bylaws. The managers shall adopt bylaws for the administration of the business and affairs of the watershed district. Bylaws adopted under this subdivision are not subject to section 103D.341.

History: 1990 c 391 art 4 s 21; 1995 c 199 s 11-13; 2005 c 103 s 1



Section 103D.321 — PRINCIPAL PLACE OF BUSINESS

Subdivision 1. Unavailable public facilities. If public facilities are not available for a watershed district's principal place of business within the watershed district, the board shall determine and designate the nearest suitable public facility as the watershed district's principal place of business.

Subd. 2. Change of principal place of business. (a) The managers may initiate a change of the principal place of business to a different location within the watershed district by passing a resolution stating the proposed change of location. After passing the resolution, the managers must set a time and location for a hearing on the change of the principal place of business.

(b) The managers must give notice of the hearing by publication in a legal newspaper, published in the counties affected by the watershed district, with the last publication occurring at least ten days before the hearing. Notice of the hearing must be mailed to the auditors of counties affected by the watershed district ten days before the hearing. After the hearing, the managers may, by order, change the place of business.

(c) The change of the principal place of business of the watershed district is effective when a certified copy of the managers' order is filed with the secretary of state and the board.

History: 1990 c 391 art 4 s 22; 1995 c 199 s 14



Section 103D.325 — EMPLOYEES.

Subdivision 1. Employment authority. The managers may employ a chief engineer, professional assistants, and other employees, and provide for their qualifications, duties, and compensation.

Subd. 2. Bond. The managers may require an officer or employee of the watershed district to give a bond for the faithful performance of duties in an amount prescribed by the manager. The cost of the bond must be paid from the funds of the watershed district.

Subd. 3. Chief engineer. The chief engineer is superintendent of all the works and improvements undertaken by the district. The chief engineer must make a full engineer's report to the managers each year, and more often if necessary. A copy of the engineer's report and all recommendations by the chief engineer must be transmitted to the managers and the director.

Subd. 4. Credit card use. The managers may authorize the use of a credit card by any watershed district officer or employee otherwise authorized to make a purchase on behalf of the watershed district. If a watershed district officer or employee makes a purchase by credit card that is not approved by the managers, the officer or employee is personally liable for the amount of the purchase. A purchase by credit card must otherwise comply with all statutes, rules, or watershed district policy applicable to watershed district purchases.

History: 1990 c 391 art 4 s 23; 2007 c 57 art 1 s 106



Section 103D.331 — ADVISORY COMMITTEE.

Subdivision 1. Purpose. The managers must annually appoint an advisory committee to advise and assist the managers on all matters affecting the interests of the watershed district and make recommendations to the managers on all contemplated projects and improvements in the watershed district.

Subd. 1a. Duties. For purposes of carrying out its duties under this section the advisory committee shall:

(1) elect a chair from its membership;

(2) elect a recorder from its membership;

(3) establish a meeting schedule, which at a minimum meets annually;

(4) consider issues pertinent to the functions and purposes of the watershed district;

(5) review and comment on reports, minutes, activities, and proposed projects of the managers; and

(6) report to the managers the general content of advisory committee meetings and resulting recommendations.

Subd. 2. Members. (a) The advisory committee consists of at least five members. If practicable, the advisory committee members selected should include a representative from each soil and water conservation district, a representative of each county, a member of a sporting organization, and a member of a farm organization. Other advisory committee members may be appointed at the discretion of the managers. The members must be residents of the watershed district, except representatives from soil and water conservation districts and counties, and serve at the pleasure of the managers.

(b) In addition, the managers may appoint other interested and technical persons who may or may not reside within the watershed district to serve at the pleasure of the managers.

Subd. 3. Expense reimbursement. The managers may reimburse members of the advisory committee for actual traveling and other necessary expenses incurred in the performance of duties in the amount as provided for state employees.

History: 1990 c 391 art 4 s 24; 1995 c 199 s 15



Section 103D.335 — DISTRICT AND MANAGERS' POWERS.

Subdivision 1. General powers of watershed district. A watershed district has the power, to the extent necessary for lawful conservation purposes:

(1) to sue and be sued;

(2) to incur debts, liabilities, and obligations;

(3) to exercise the power of eminent domain;

(4) to provide for assessments and to issue certificates, warrants, and bonds; and

(5) to perform all acts expressly authorized, and all other acts necessary and proper for the watershed district to carry out and exercise the powers expressly vested in it.

Subd. 2. Joint powers. Section 471.59 relating to joint power authority applies to watershed districts organized under this chapter.

Subd. 3. Acquisition and disposition of property from state and federal agencies. Section 471.64 relating to acquisition and disposition of property from the United States and state agencies applies to watershed districts organized under this chapter.

Subd. 4. General managers' powers. (a) The managers may use the powers in subdivisions 5 to 23 to implement this chapter.

(b) The exercise of the managers' powers is subject to review by the board as provided in this chapter.

Subd. 5. Data acquisition. The managers may:

(1) make necessary surveys or use other reliable surveys and data and develop projects and programs to acquire data to accomplish the purposes for which the watershed district is organized; and

(2) establish and maintain devices for acquiring and recording hydrological and water quality data.

Subd. 6. Projects not requiring a petition. The managers may initiate, undertake, and implement projects not required to be instituted by a petition under section 103D.701.

Subd. 7. Cooperate with other entities. The managers may cooperate or contract with any state or subdivision of a state or federal agency, private corporation, political subdivision, or cooperative association.

Subd. 8. Ditch and watercourse work. The managers may construct, clean, repair, alter, abandon, consolidate, reclaim, or change the course or terminus of any public ditch, drain, sewer, river, watercourse, natural or artificial, within the watershed district.

Subd. 9. Water control works. The managers may acquire, operate, construct, and maintain dams, dikes, reservoirs, water supply systems, and appurtenant works.

Subd. 10. Water use and conservation. The managers may regulate, conserve, and control the use of water within the watershed district.

Subd. 11. Acquiring property. The managers may acquire by gift, purchase, taking under the procedures of this chapter, or by the power of eminent domain, necessary real and personal property. The watershed district may acquire property outside the watershed district where necessary for a water supply system.

Subd. 12. Acquiring insurance. The managers may contract for or purchase insurance the managers find necessary for the protection of the watershed district.

Subd. 13. Construction or implementation contracts. The managers may enter into contracts of construction or implementation authorized by this chapter.

Subd. 14. Entry on lands. The managers may enter lands inside or outside the watershed district to make surveys and investigations to accomplish the purposes of the watershed district. The watershed district is liable for actual damages resulting from entry.

Subd. 15. Take over drainage system. The managers may take over when directed by a drainage authority all joint county or county drainage systems within the watershed district, together with the right to repair, maintain, and improve them.

Subd. 16. Sanitation and pollution prevention. The managers may provide for sanitation and public health and regulate the use of streams, ditches, or watercourses to dispose of waste and prevent pollution.

Subd. 17. Borrowing funds. The managers may borrow funds from an agency of the federal government, a state agency, a county where the watershed district is located in whole or in part, or a financial institution authorized under chapter 47 to do business in this state. A county board may lend the amount requested by a watershed district. A watershed district may not have more than a total of $2,000,000 in loans from counties and financial institutions under this subdivision outstanding at any time.

Subd. 18. Floodplain maps. The managers may prepare a floodplain map of the lands of the watershed district that are in the floodplain of lakes and watercourses. The map must be made available to the counties and local municipalities for inclusion in floodplain ordinances. It must conform to rules of the commissioner setting standards for designation of floodplain areas.

Subd. 19. Open space and greenbelts. The managers may prepare an open space and greenbelt map of the lands of the watershed district that should be preserved and included in the open space and greenbelt land areas of the watershed district. The map must be made available to the counties and local municipalities for inclusion in floodplain and shoreland ordinances. The managers may control the use and development of land in the floodplain and the greenbelt and open space areas of the watershed district. The managers may adopt, amend, or repeal rules to control encroachments, the changing of land contours, the placement of fill and structures, and the placement of encumbrances or obstructions, and may require a landowner to remove fill, structures, encumbrances, or other obstructions and restore the previously existing land contours and vegetation. The managers may by rule provide a procedure for the watershed district to do the work required and assess its cost against the affected property as a special assessment. The rules apply only in the absence of county or municipal ordinances regulating the items set forth in this subdivision. The rules must be adopted in accordance with section 103D.341. Except as provided in section 103D.345, subdivision 3, rules adopted under this subdivision apply to the state.

Subd. 20. State association membership. The managers may appropriate necessary funds to provide for membership in a state association of watershed districts whose purpose is to improve watershed governmental operations.

Subd. 21. Contracts. The managers may make contracts or other arrangements with the federal government, persons, railroads or other corporations, political subdivisions, and the state or other states, with drainage authorities, flood control, soil conservation, or other improvement districts in this state or other states, for cooperation or assistance in constructing, maintaining, and operating the projects of the watershed district, or for the control of its waters, or for making surveys and investigations or reports on them. Property acquired for flood damage reduction purposes by the watershed district may be operated or leased by the district for agricultural purposes during periods the property is not needed for flood control, provided it remains subject to use by the watershed district as necessary for flood control purposes. Notwithstanding section 16A.695, revenue received by the watershed district from the operation or lease of state-bond-financed property acquired for flood control purposes shall be retained by the district in a separate project-specific account and used solely for flood control operation, maintenance, and replacement purposes within the related project area and, if the district determines that the account contains adequate reserves for future operation, maintenance, and replacement, any excess may be used for the construction, operation, maintenance, or replacement of other flood control projects as approved by the commissioner.

Subd. 22. Projects in other states. The managers may purchase, lease, or acquire land or other property in adjoining states to secure outlets, to construct and maintain dikes or dams or other structures for the purposes of this chapter.

Subd. 23. Metropolitan watershed districts. (a) A watershed district located wholly within the metropolitan area has the duties and powers in section 103B.211.

(b) Notwithstanding any contrary provision of this section, a watershed district located entirely within the metropolitan area may regulate the use and development of land only under the conditions specified in section 103B.211, subdivision 1.

Subd. 24. Exemption from political subdivision permit fees. A watershed district is exempt from fees charged by political subdivisions for permits required for activities conducted under subdivisions 8 to 10.

Subd. 25. Water resource management activities. The managers may conduct studies and monitoring of water resources within the watershed district and implement water resource management programs.

History: 1990 c 391 art 4 s 25; 1992 c 466 s 3; 1995 c 199 s 16-20; 1995 c 220 s 92; 2006 c 214 s 20; 2008 c 179 s 32; 2010 c 389 art 7 s 1; 1Sp2015 c 4 art 4 s 76



Section 103D.337 — TECHNICAL ADVISORY COMMITTEES.

For a district wholly within the metropolitan area, the board of managers shall establish a technical advisory committee consisting of representatives of affected statutory and home rule charter cities, counties, and soil and water conservation districts.

History: 1990 c 601 s 4



Section 103D.341 — RULES.

Subdivision 1. Requirement. The managers must adopt rules to accomplish the purposes of this chapter and to implement the powers of the managers.

Subd. 2. Procedure. (a) Rules of the watershed district must be adopted or amended by a majority vote of the managers, after public notice and hearing. Rules must be signed by the secretary of the board of managers and recorded in the board of managers' official minute book.

(b) Prior to adoption, the proposed rule or amendment to the rule must be submitted to the board for review and comment. The board's review shall be considered advisory. The board shall have 45 days from receipt of the proposed rule or amendment to the rule to provide its comments in writing to the watershed district. Proposed rules or amendments to the rule shall also be noticed for review and comment to all public transportation authorities that have jurisdiction within the watershed district at least 45 days prior to adoption. The public transportation authorities have 45 days from receipt of the proposed rule or amendment to the rule to provide comments in writing to the watershed district.

(c) For each county affected by the watershed district, the managers must publish a notice of hearings and adopted rules in one or more legal newspapers published in the county and generally circulated in the watershed district. The managers must also provide written notice of adopted or amended rules to public transportation authorities that have jurisdiction within the watershed district. The managers must file adopted rules with the county recorder of each county affected by the watershed district and the board.

(d) The managers must mail a copy of the rules to the governing body of each municipality affected by the watershed district.

Subd. 3. Notification for rule that affects city. A rule or resolution that affects land or water within the boundaries of a city is not effective within the city's boundaries until the governing body of the city is notified.

History: 1990 c 391 art 4 s 26; 1995 c 199 s 21; 2003 c 128 art 1 s 107



Section 103D.345 — PERMITS.

Subdivision 1. Application fee. A person applying for a permit required by the managers under a rule controlling the use and development of land in the floodplain, greenbelt, and open space areas of the watershed district must accompany the application with a permit application fee to defray the cost of recording and processing the application. The managers may set the fee not to exceed $10.

Subd. 2. Field inspection fee. The managers may charge, in addition, a field inspection fee of at least $35. The inspection fee must be used to cover actual costs related to a field inspection. Inspection costs include investigation of the area affected by the proposed activity, analysis of the proposed activity, services of a consultant, and any required subsequent monitoring of the proposed activity. Costs of monitoring an activity authorized by permit may be charged and collected as necessary after issuance of the permit.

Subd. 3. Government agencies exempt. The fees in subdivisions 1 and 2 may not be charged to the federal government, the state, or a political subdivision.

Subd. 4. Bond. The managers may require an applicant for a permit to file a bond with the managers in an amount set by the managers and conditioned on performance by the applicant of authorized activities in conformance with the terms of the permit.

Subd. 5. Applicability of permit requirements to state. A rule adopted by the managers that requires a permit for an activity applies to the Department of Transportation.

Subd. 6. General permits. A watershed district may issue general permits for public transportation projects for work on existing roads.

History: 1990 c 391 art 4 s 27; 1996 c 407 s 42; 2003 c 128 art 1 s 108



Section 103D.351 — ANNUAL REPORT.

(a) The managers must prepare a yearly report of the financial conditions of the watershed district, the status of all projects, the business transacted by the watershed district, other matters affecting the interests of the watershed district, and a discussion of the managers' plans for the succeeding year.

(b) Copies of the report must be transmitted to the Board of Water and Soil Resources, the commissioner, and the director within a reasonable time.

History: 1990 c 391 art 4 s 28; 1995 c 199 s 22



Section 103D.355 — ANNUAL AUDIT.

Subdivision 1. Requirement. The managers must have an annual audit completed of the books and accounts of the watershed district. The annual audit may be made by a private certified public accountant or by the state auditor.

Subd. 2. Audit by state auditor. (a) An audit by the state auditor may be initiated by a petition of the resident owners of the watershed district or resolution of the managers of the watershed district. The petition must request an annual audit pursuant to the authority granted municipalities under sections 6.54 and 6.55. The state auditor may conduct such examinations of accounts and records as the state auditor may deem the public interest to demand.

(b) If the audit or examination is made by the state auditor, the watershed district receiving the examination must pay the state the total cost and expenses of the examination, including the salaries paid to the examiners while actually engaged in making the examination. The general fund must be credited with all collections made for examinations under this subdivision.

Subd. 3. Reports for state auditor. The managers must make and submit reports demanded by the state auditor.

History: 1990 c 391 art 4 s 29; 1992 c 466 s 4; 2008 c 200 s 21



Section 103D.401 — WATERSHED MANAGEMENT PLAN.

Subdivision 1. Contents. (a) The managers must adopt a watershed management plan for any or all of the purposes for which a watershed district may be established. The watershed management plan must give a narrative description of existing water and water-related problems within the watershed district, possible solutions to the problems, and the general objectives of the watershed district. The watershed management plan must also conform closely with watershed management plan guidelines as adopted and amended from time to time by the Board of Water and Soil Resources.

(b) The watershed management plan may include a separate section on proposed projects. If the watershed district is within the metropolitan area, the separate section of proposed projects or petitions for projects to be undertaken according to the watershed management plan is a comprehensive plan of the watershed district for purposes of review by the Metropolitan Council under section 473.165.

Subd. 2. Review. The managers must send a copy of the proposed watershed management plan to the county auditor of each county affected by the watershed district, the board, the commissioner, the director, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district. For a watershed district within the metropolitan area, a copy of the proposed watershed management plan must also be submitted to the Metropolitan Council.

Subd. 3. Director's and Metropolitan Council's recommendations. After receiving the watershed management plan, the director and the Metropolitan Council must review and make recommendations on the watershed management plan. By 60 days after receiving the plan, the director and the Metropolitan Council must send their recommendations on the watershed management plan to the board and a copy to the managers of the watershed district, the county auditor of each county affected by the watershed district, the governing bodies of all municipalities affected by the watershed district, and soil and water conservation districts affected by the watershed district. The board may extend the period for review and transmittal of the recommendations.

Subd. 4. Hearing notice. (a) The board must give notice and hold a watershed management plan hearing on the proposed watershed management plan by 45 days after receiving the director's and Metropolitan Council's recommendations.

(b) The board must give notice of the watershed management plan hearing by publication in a legal newspaper that is published in counties affected by the watershed district. The last publication must occur at least ten days before the watershed management plan hearing.

(c) The board must give notice of the watershed management plan hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(d) The notice must include:

(1) a statement that a copy of the proposed watershed management plan has been filed with the board, the Metropolitan Council, where applicable, the auditors of counties affected by the proposed watershed district, the commissioner, the director, the governing body of each municipality affected by the watershed district, and the soil and water conservation districts affected by the watershed district;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property included in the watershed district;

(4) a general description of the proposed watershed management plan;

(5) the date, time, and location of the hearing; and

(6) a statement that all persons affected or interested in the watershed district may attend and give statements at the watershed management plan hearing.

Subd. 5. Board approval. After the watershed management plan hearing, the board must, by order, prescribe and approve a watershed management plan for the watershed district. The board must send a copy of the order and approved watershed management plan to the managers, the county board of each county affected by the watershed district, the commissioner, the director, the Metropolitan Council, where applicable, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district. The watershed management plan approved by the board is the watershed management plan for the watershed district.

History: 1990 c 391 art 4 s 30; 1995 c 199 s 23,24



Section 103D.405 — REVISED WATERSHED MANAGEMENT PLAN.

Subdivision 1. Requirements. (a) The managers and the board must revise the watershed management plan for the watershed district at least once every ten years after the original watershed management plan is approved. The revised watershed management plan of the district must conform closely with adopted watershed management plan guidelines of the Board of Water and Soil Resources.

(b) The managers must include the following items in the revised watershed management plan:

(1) updates and supplements of the existing hydrological and other statistical data of the watershed district;

(2) specific projects and programs to be considered for implementation;

(3) a statement of the extent that the purposes for which the watershed district had been established have been accomplished;

(4) a description of problems requiring future action by the watershed district;

(5) a summary of completed studies on active or planned projects, including financial data; and

(6) an analysis of the effectiveness of the watershed district's rules and permits in achieving its water management objectives in the watershed district.

(c) A revised watershed management plan must be transmitted, reviewed, recommended, and approved as provided in subdivisions 2 to 4 and 6.

Subd. 2. Required ten-year revision. (a) After ten years and six months from the date that the board approved a watershed management plan or the last revised watershed management plan, the managers must consider the requirements under subdivision 1 and adopt a revised watershed management plan outline and send a copy of the outline to the board.

(b) By 60 days after receiving a revised watershed management plan outline, the board must review it, adopt recommendations regarding the revised watershed management plan outline, and send the recommendations to the managers.

(c) After receiving the board's recommendations regarding the revised watershed management plan outline, the managers must complete the revised watershed management plan.

Subd. 3. Review. The managers must send a copy of the revised watershed management plan to the board, the county board and county auditor of each county affected by the watershed district, the director, the governing body of each municipality affected by the watershed district, soil and water conservation districts affected by the watershed district, and the Metropolitan Council, if the watershed district is within the metropolitan area.

Subd. 4. Director's and Metropolitan Council's recommendations. The director and the Metropolitan Council, if applicable, must review and make recommendations on the revised watershed management plan. By 60 days after receiving the revised watershed management plan unless the time is extended by the board, the director and the council must send the recommendations on the revised watershed management plan to the board, and a copy of the recommendations to the managers, the county auditor of each county affected by the watershed district, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district.

Subd. 5. Notice. (a) The board must give notice and hold a revised watershed management plan hearing on the proposed revised watershed management plan by 45 days after receiving the director's and Metropolitan Council's recommendation.

(b) The board must give notice of the revised watershed management plan hearing by publication in a legal newspaper published in counties affected by the watershed district. The last publication must occur at least ten days before the revised watershed management plan hearing.

(c) The board must give notice of the revised watershed management plan hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(d) The notice must include:

(1) a statement that a copy of the proposed revised watershed management plan has been filed with the board, the Metropolitan Council, where applicable, the auditors of counties affected by the proposed watershed district, the commissioner, the director, the governing body of each municipality affected by the watershed district, and the soil and water conservation districts affected by the watershed district;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property included in the watershed district;

(4) a general description of the proposed revised watershed management plan;

(5) the date, time, and location of the hearing; and

(6) a statement that all persons affected or interested in the watershed district may attend and give statements at the revised watershed management plan hearing.

Subd. 6. Board order. After the revised watershed management plan hearing, the board must prescribe a revised watershed management plan for the watershed district. The board must send a copy of the order and approved revised watershed management plan to the managers, the county board of each county affected by the watershed district, the commissioner, the director, the Metropolitan Council, where applicable, and soil and water conservation districts affected by the watershed district. The revised watershed management plan approved by the board is the revised watershed management plan for the watershed district.

History: 1990 c 391 art 4 s 31; 1995 c 199 s 25; 2003 c 128 art 1 s 109



Section 103D.411 — AMENDMENT OF WATERSHED MANAGEMENT PLAN AND REVISED WATERSHED MANAGEMENT PLAN.

The managers may initiate an amendment of a watershed management plan or revised watershed management plan by submitting a petition with the proposed amendment to the board. The board must give notice and hold a hearing on the amendment in the same manner as for the watershed management plan. After the hearing, the board may, by order, approve or prescribe changes in the amendment. The amendment becomes part of the watershed management plan after approval by the board. The board must send the order and approved amendment to the entities that receive an approved watershed management plan under section 103D.401, subdivision 5.

History: 1990 c 391 art 4 s 32



Section 103D.501 — CONSTRUCTION AND ADMINISTRATION.

This chapter shall be construed and administered so as to make effective the purposes of section 103D.201, subdivision 1.

History: 1990 c 391 art 4 s 33



Section 103D.505 — REFERENCE TO OTHER DRAINAGE LAWS.

If this chapter refers to particular sections of the drainage laws of this state, the sections and provisions shall, if consistent with this chapter, be treated and construed as having the same effect, so far as the provisions of this chapter are concerned, as though set forth in this chapter. Amendments of those laws passed after August 1, 1990, are applicable to this chapter.

History: 1990 c 391 art 4 s 34



Section 103D.511 — CERTAIN CONDEMNATION PROVISIONS DO NOT APPLY.

Section 117.155 relating to payment of damages in a condemnation proceeding does not apply to a project financed by special assessment.

History: 1990 c 391 art 4 s 35



Section 103D.515 — PREEXISTING AND IMPROVED WATER RIGHTS.

Subdivision 1. Preexisting water rights recognized. The rights of private or corporate landowners to use the waters of the watershed district for any purpose continue as the rights existed at the time of the organization of the watershed district.

Subd. 2. Watershed district possesses improved rights. All preexisting rights must be recognized by the managers, but if projects constructed by the watershed district make possible a greater, better, or more convenient use of or benefit from the waters of the watershed district for any purpose, the right to the greater use or benefit is the property of the watershed district.

Subd. 3. Compensation for improved rights. The watershed district may lease or assign the rights in return for reasonable compensation, as provided in this section.

Subd. 4. Approval of rights transfer. Leases, assignments, permits, or contracts for the use of water shall be entered into only after the managers have reported to the board the terms and conditions of the lease, permit, or contract relative to the use of any watershed district property. The board shall give notice of the contract to all parties interested, by mail, and shall have notice of the application published. The notice must state the purpose of the application and the time and place of hearing on it. At the time of hearing the board shall hear all interested persons for or against the proposed contract and make an order accordingly on conditions and restrictions necessary to protect the interest of the watershed district and of the public.

History: 1990 c 391 art 4 s 36; 1995 c 199 s 26



Section 103D.521 — RIGHTS ASSURED DUE PROCESS OF LAW.

A person may not be deprived or divested under this chapter of a previously established beneficial use or right without due process of law.

History: 1990 c 391 art 4 s 37



Section 103D.525 — PROCEEDINGS AFTER FAULTY NOTICES ARE GIVEN.

Subdivision 1. Jurisdiction retained. If a notice is required for a hearing or proceeding before the board, managers, or district court, and the board, managers, or court find that proper notice was not given, the board, managers, or court do not lose jurisdiction and the proceedings are not invalid.

Subd. 2. Proper notice to be given. If the notice was defective, the board, managers, or court shall order proper notice to be given. The board, managers, or court shall continue the hearing until notice is properly given and then proceed as though notice had been properly given in the first instance.

Subd. 3. Defective published notice. If the original notice was faulty only with reference to publication as to certain tracts, only the persons interested in those particular tracts need be notified by a later notice. If the publication of a notice in a county was defective or not made in time, notice need be given only within the county where notice was defective.

History: 1990 c 391 art 4 s 38



Section 103D.531 — CONTINUANCE OF HEARINGS.

If an order has been made and notice given for a hearing in a proceeding under this chapter, and the board, managers, or court fail to appear at the time and place specified, the board or the managers, or the court administrator of the district court shall continue the hearing to another date as necessary and notify the board, managers, or the court of the continuance and the date of hearing. The matter shall be continued to that date without affecting the jurisdiction of the board, the managers, or the court.

History: 1990 c 391 art 4 s 39; 1995 c 199 s 27



Section 103D.535 — APPELLATE PROCEDURES AND REVIEW.

Subdivision 1. What can be appealed. (a) Any party alone or jointly may appeal to the district court or to the board an order of the managers made in a proceeding relating to a project and entered in the watershed district's record that determines:

(1) the amount of benefits determined;

(2) the amount of damages allowed;

(3) the allowance of fees or expenses in any proceedings;

(4) a matter in the proceeding that affects a substantial right; or

(5) an order of the managers authorizing or refusing to establish a project in whole or in part.

(b) Actions of the managers that do not relate to projects, including actions related to permits and actions to enforce watershed district rules, are not reviewable under this section.

(c) Projects initiated and financed by watershed districts, wholly within the metropolitan area, under a state-approved and locally adopted surface water management plan under section 103B.201 are not reviewable under this section.

Subd. 2. Amounts awarded on appeal are substituted. On appeal, the amount awarded by the jury or the board as finally determined shall stand for and in the place of the amount from which the appeal was taken.

Subd. 3. Appeals from managers' orders. (a) If an appeal is taken from an order authorizing a project, a trial of an appeal of benefits or damages from the proceedings must be stayed until the appeal is decided. If the order authorizing the project is affirmed, a trial of an appeal of benefits or damages may commence.

(b) If the appeal is from an order refusing to authorize a project and the court or the board later orders the project, the secretary of the watershed district shall give notice by publication of the filing of the order. The notice is sufficient if it refers to the proposed project by general description and recites the substance of the order and the date of filing in the court.

Subd. 4. Appeals can involve property other than appellant's own. (a) A person or political subdivision appealing the amount of benefits or damages may include and have considered and determined benefits or damages affecting property other than that person's or political subdivision's own property.

(b) Notice of the appeal must be served on:

(1) the owner or occupant of the property not owned by the appellant or on the attorney who represented the other owner in the proceedings;

(2) the auditor of the county where the property is located; and

(3) on the court administrator of the district court of the county where the principal place of business of the watershed district is located, or on the board.

Subd. 5. Notice of appeal. (a) Before the appeal is heard by the court or board, the appellant must file a notice of appeal with the court administrator of the district court or the secretary of the board. The appeal must:

(1) be filed within 30 days of the date of the final order;

(2) state the grounds upon which the appeal is taken; and

(3) be accompanied by an appeal bond of at least $250 to the watershed district where the property is located.

(b) The bond must be approved by the court administrator of the district court or the board where the appeal is filed. The bond must be conditioned that the appellant will:

(1) make the appeal;

(2) pay all costs and disbursements that may be adjudged against the appellant; and

(3) comply with the order of the court or of the board where the appeal is filed.

Subd. 6. Time and place of trial. (a) The appeal must be tried by a jury, or by the board at a time and place set by the court or board. If the appeal is tried by a jury, the appeal must be tried and determined at the next term of the district court held within the county where the notice of appeal was filed, or in other counties where the appeal is heard, beginning after the filing of the appeal.

(b) An appeal takes precedence over all other civil matters.

(c) If there is more than one appeal to the board involving the same project, or if there is more than one appeal triable in one county, the court or the board may consolidate the appeals and try them together, but the rights of the appellants must be determined separately. Consolidation of the appeals may be made on the court's or board's own motion or on the motion of a party in interest.

Subd. 7. Benefits outside county of district's office. If there is an appeal relating to damages or benefits to property in a county other than the county where the principal place of business of the watershed district is located, on request of the appellant, the trial must be held at the next term of the district court of the county where the benefited or damaged property is located. The court administrator of the district court where the appeal is filed shall make a transcript of the papers and documents on file in the court administrator's office in the proceeding as they pertain to the matter for which the appeal is taken. The court administrator shall certify the transcript and file it in the office of the court administrator of the district court in the county where the appeal will be tried. After the final determination of the appeal, the court administrator of the district court where the action is tried shall certify and return the verdict to the district court of the county where the proceedings were initiated.

Subd. 8. Appeal to board. If the appeal is to the board, the board shall file its decision with the board's secretary. If the appeal is taken to the board from the order of the managers, the decision of the board may be reviewed by certiorari proceedings in the district court of a county where the proposed project lies in whole or in part.

Subd. 9. Court referral of questions to board. If an appeal is from the order of the managers and made to the district court, and the court determines that there are involved facts, circumstances, or matters especially within the knowledge, functions, or duties of the board, the court may refer to the board as referee questions of fact within the scope of the board's knowledge, functions, and duties. The board shall make its findings of fact upon the questions and report them back to the court.

Subd. 10. Trial record. The board shall make a record of all matters tried by the board on appeal or referred to it by the district court for findings of fact under this section. The record must meet the requirements of a record of the trial of a matter in district court.

Subd. 11. Board must follow administrative procedure. Proceedings before the board must conform to sections 14.57 to 14.62.

History: 1990 c 391 art 4 s 40; 1992 c 466 s 5; 1995 c 199 s 28-30



Section 103D.537 — APPEALS OF RULES, PERMIT DECISIONS, AND ORDERS.

(a) Except as provided in section 103D.535, an interested party may appeal a permit decision or order made by the managers by a declaratory judgment action brought under chapter 555. An interested party may appeal a rule made by the managers by a declaratory judgment action brought under chapter 555 or by appeal to the board. The decision on appeal must be based on the record made in the proceeding before the managers. An appeal of a permit decision or order must be filed within 30 days of the managers' decision.

(b) In addition to the authorities identified in paragraph (a), a public transportation authority may appeal a watershed district permit decision to the board. The board shall, upon request of the public transportation authority, conduct an expedited appeal hearing within 30 days or less from the date of the appeal being accepted.

(c) By January 1, 2005, the board shall adopt rules governing appeals to the board under paragraphs (a) and (b). A decision of the board on appeal is subject to judicial review under sections 14.63 to 14.69. The rules authorized in this paragraph are exempt from the rulemaking provisions of chapter 14 except that section 14.386 applies and the proposed rules must be submitted to the members of senate and house of representatives environment and natural resource and transportation policy committees at least 30 days prior to being published in the State Register. The amended rules are effective for two years from the date of publication of the rules in the State Register unless they are superseded by permanent rules.

History: 1992 c 466 s 6; 1995 c 199 s 31; 2003 c 128 art 1 s 110



Section 103D.539 — INFORMAL RESOLUTION OF DISPUTES.

An interested party may request a meeting with the dispute resolution committee of the Board of Water and Soil Resources to informally resolve a dispute before initiating a declaratory judgment action or an appeal under sections 103D.535 and 103D.537.

History: 1995 c 199 s 32



Section 103D.541 — APPEAL OF COURT ORDER.

Subdivision 1. Appeal authorized. A party may appeal a court order as in other civil cases if aggrieved by a final order or judgment given on appeal to the district court or by the original order of the court made in proceedings heard and tried before the court.

Subd. 2. Appeal of proceeding before managers. In a proceeding before the managers for the repair, improvement, maintenance, consolidation, or abandonment of a project of the watershed district, the right of appeal is the same as in other civil cases.

History: 1990 c 391 art 4 s 41



Section 103D.545 — ENFORCEMENT.

Subdivision 1. Misdemeanor. A violation of a provision of this chapter, a rule, order, or stipulation agreement made or a permit issued by the managers under this chapter is a misdemeanor.

Subd. 2. Methods of enforcement. A provision of this chapter, a rule, order, or stipulation agreement made or a permit issued by the managers under this chapter may be enforced by criminal prosecution, injunction, action to compel performance, restoration, abatement, and other appropriate action.

Subd. 3. Attorney fees and costs. In any civil action arising from or related to a rule, order, or stipulation agreement made or a permit issued or denied by the managers under this chapter, the court may award the prevailing party reasonable attorney fees and costs.

History: 1990 c 391 art 4 s 42; 1992 c 466 s 7



Section 103D.551 — ENFORCEMENT OF RULES AND ORDERS.

The district court may enforce the provisions of this chapter, and a rule adopted or order issued by the managers under this chapter by injunction or other appropriate order.

History: 1990 c 391 art 4 s 43



Section 103D.601 — PROJECT INITIATED BY MANAGERS.

Subdivision 1. Requirements. (a) The managers may initiate a project by resolution of at least a majority of the managers if:

(1) the project is financed by grants totaling at least 50 percent of the estimated project cost; and

(2) the engineer's estimate of costs to parties affected by the watershed district, including assessments against benefited properties but excluding state, federal, or other grants, is not more than $750,000 for the project.

(b) A resolution under this subdivision may not be used to establish a project that has drainage as its essential nature and purpose.

Subd. 2. Preliminary resolution hearing notice. (a) The managers must set the time and location for a preliminary resolution hearing on the proposed resolution for the project.

(b) The managers must give notice of the preliminary resolution hearing by publication in a legal newspaper published in the counties affected by the watershed district. The last publication must occur at least ten days before the preliminary resolution hearing.

(c) The preliminary resolution hearing notice must contain:

(1) the date, time, and place of hearing;

(2) the substance of the proposed project resolution;

(3) the means of financing the project; and

(4) a statement that all persons who might be affected by the proposed project or who may be interested in the proposed project may appear and be heard.

(d) Defects in the notice do not invalidate the proceedings.

Subd. 3. Preliminary report and information. (a) The managers must have the watershed district engineer or another competent person prepare a preliminary report advising the managers whether the proposed project is feasible and estimating the cost of the project. An error or omission in the preliminary report does not invalidate the proceeding.

(b) The managers may have other helpful information prepared that will aid in determining the desirability and feasibility of the project.

Subd. 4. Unfavorable preliminary report. If the preliminary report is unfavorable, the managers must set a time and location for a hearing in the manner provided for the preliminary resolution. After the hearing, the project may be referred back to the watershed district engineer or another competent person for further study and report, or the managers may dismiss the proceeding.

Subd. 5. Final resolution. If, after the hearing, the managers determine that the proposed project promotes the public interest and welfare and is practicable and in conformity with the watershed management plan of the watershed district, the managers must adopt a final resolution approving the project and identify the proceeding by name and number.

Subd. 6. Further procedure. (a) When a final resolution is adopted, the proceeding must continue as provided for a project initiated by a petition.

(b) After the managers file a statement listing the property benefited, damaged, or otherwise affected by a project with the auditors of counties affected by the project, the proceedings for the project must continue under section 103D.901.

History: 1990 c 391 art 4 s 44



Section 103D.605 — PROJECT CONSTRUCTED WITH GOVERNMENT AID OR AS PART OF PLAN.

Subdivision 1. Procedure requirement. The procedure in this section must be followed if:

(1) a project is to be constructed within the watershed district under an agreement between the managers and the state or federal government and the cost of the project is to be paid for in whole or in part by the state or federal government, but the rights-of-way and the cost of the project are assumed by the watershed district; or

(2) the managers are undertaking all or a portion of the basic water management project as identified in the watershed management plan.

Subd. 2. Board's and director's reports. A copy of the project plan must be transmitted to the board and the director. The board and the director must review the project plan and prepare reports on the project. The reports must be transmitted to the managers.

Subd. 3. Project hearing notice. (a) After receiving the board's and the director's reports, the managers must set a time and location for a hearing on the proposed project.

(b) The project hearing notice must state:

(1) the time and location of the project hearing;

(2) the general nature of the proposed project;

(3) the estimated cost of the proposed project; and

(4) the method by which the cost of the proposed project is to be paid, including the cost to be allocated to each affected municipality or the state government.

(c) The managers must give notice by publication before the date of the hearing in a legal newspaper, published in the counties where property is to be improved by the proposed project. The last publication must occur between 30 days and ten days before the project hearing.

(d) At least ten days before the project hearing, notice by mail must be given to the director and the municipalities entirely or partly within the project area.

(e) Failure to give mailed notice or defects in the notice do not invalidate the proceedings.

Subd. 4. Project hearing. At the project hearing, the managers must hear all parties interested in the proposed project.

Subd. 5. Project establishment. After the project hearing, if the managers find that the project will be conducive to public health, promote the general welfare, and is in compliance with the watershed management plan and the provisions of this chapter, the board must, by order, establish the project. The establishment order must include the findings of the managers.

History: 1990 c 391 art 4 s 45



Section 103D.611 — CONSTRUCTION BY GOVERNMENT AGENCIES.

Subdivision 1. Project plan to director and board. If a project is to be constructed within the watershed district under a contract between the watershed district and the state or the federal government, and the cost of construction or implementation is to be paid by the governmental agency but the rights-of-way, legal, and general expenses of the improvement are to be paid by the watershed district, the managers shall forward a copy of the project plan to the board and the director. The director shall prepare a director's advisory report and the board shall prepare a board's advisory report.

Subd. 2. Hearing notice. (a) The managers shall hold a public hearing on the proposed contract following publication of the hearing notice.

(b) The hearing notice must be published once each week for two successive weeks before the date of the hearing in a legal newspaper published in the counties where a part or all of the affected waters and lands are located. The last publication must occur at least ten days before the hearing. The notice must state the time and place of hearing, the general nature of the proposed improvement, its estimated cost, and the area proposed to be assessed.

(c) At least ten days before the hearing, notice must be mailed to each resident owner, as shown on the county auditor's most recent records maintained for taxation purposes, within the area proposed to be assessed, and to the director, and to each public body within the area to be assessed and likely to be affected. Failure to give mailed notice or defects in the notice do not invalidate the proceedings.

Subd. 3. Hearing. At the time and place specified in the notice, the managers shall hear all interested parties for and against the proposed project. All questions relative to the project must be determined on evidence presented at the hearing. If the managers find that the project will be conducive to public health and will promote the general welfare, and that it complies with this chapter, the managers shall make findings accordingly, authorize the project, and make the proposed contract or other arrangement.

Subd. 4. Appraisal. (a) After authorizing the project, the managers shall appoint three disinterested resident owners of the state to act as appraisers.

(b) After the appraisers sign an oath to faithfully and impartially perform their duties, they shall, with or without the engineer, determine the benefits and damages to property affected by the proposed project. The appraisers shall make a detailed statement and file the statement with the managers showing:

(1) the actual damages that have resulted or will result to individuals, property, or corporations from the construction or implementation of the project; and

(2) a list of property, including highways and corporations, receiving actual benefits by way of drainage, control of flood waters, or other means authorized in this chapter.

Subd. 5. Hearing on appraisers' report. (a) After the appraisers' report and the plans and engineering data prepared by the governmental agency are filed with the managers, the managers shall prepare a detailed statement of all costs, including damages, to be incurred by the watershed district in construction or implementation of the project.

(b) The managers shall order a time and place within the watershed district for a hearing on the appraisers' report by 35 days after the detailed statement of costs is prepared. The managers shall give notice by publication and mailing as provided in subdivision 1 for a hearing on a petition. At the time and place specified in the notice, the managers shall hear all parties interested for and against confirming the appraisers' report.

(c) The managers may order and direct the modification of the assessment of benefits and damages, and amend or change the list of properties reported as benefited or damaged. If the amended reports include property not included in the original report, the managers shall adjourn and publish and mail in the manner for the original notice, the proper notice concerning the property not included in the previous notice.

(d) If upon full hearing the managers find that the benefits resulting from the construction or implementation will be greater than the assessments including damages they shall confirm the appraisers' report.

(e) Persons or political subdivisions affected by the order may appeal the order under this chapter.

Subd. 6. Assessments and levies. Proceedings for assessments and levies may be brought under section 103D.901 after the managers file a statement with the auditor of a county that lists the property and corporations benefited or damaged or otherwise affected by a project as found by the appraisers and approved by the managers.

Subd. 7. Normal project initiation does not apply. Section 103D.701 relating to project initiation does not apply to projects of the watershed district constructed under contract as provided in this section.

Subd. 8. Acquisition of property. (a) If the watershed district is required to acquire an interest in real property under this section or convey an interest in real property to the federal government, the managers shall, before the filing of the appraisers' report, record a notice of the pendency of a proceeding initiated by the managers to acquire the lands to be conveyed to the federal government. The notice of pendency must be recorded in the office of the county recorder of the affected county. The notice must state the purpose for which the lands are to be taken.

(b) By 20 days before the hearing on the appraisers' report, in addition to the notice required by subdivision 2, the notice of the hearing must be served on the owners of the property to be acquired, in the same manner as the summons in a civil action. The notice must:

(1) describe the property;

(2) state by whom and for what purpose the property is to be taken;

(3) give the names of all persons appearing of record or known to the managers to be the owners;

(4) state that appraisers have been appointed as provided by subdivision 4, to determine the benefits and damages; and

(5) state that a hearing will be held by the managers on the appraisers' report at the time and place specified in the notice.

(c) After the managers have confirmed the appraisers' report listing the property to be benefited or damaged as provided in subdivision 5, the managers have all rights of possession and entry conferred in other cases of condemnation by chapter 117.

(d) After confirmation of the appraisers' report, the attorney for the managers shall make a certificate describing the property taken and the purpose for the taking, and reciting the fact of payment of all awards determined by the appraisers appointed by the managers or judgments in relation to the land. When approved by the managers, the certificate establishes the right of the watershed district in the property taken. The certificate must be filed for record with the county recorder of the county where the property is located. The filing constitutes notice to all parties of the title of the watershed district to the property described in the certificate.

(e) After the certificate is filed, the managers may convey the property and interests in the property acquired to the federal government, if necessary.

History: 1990 c 391 art 4 s 46; 1995 c 199 s 33-35



Section 103D.615 — EMERGENCY PROJECTS.

Subdivision 1. Declaration of emergency. If the managers find that conditions exist that present a clear and imminent danger to the health or welfare of the people of the watershed district, and that to delay action would prejudice the interests of the people of the watershed district or would be likely to cause irreparable harm, the managers may declare the existence of an emergency and designate the location, nature, and extent of the emergency.

Subd. 2. Project order. If an emergency has been declared to the extent necessary to protect the interests of the watershed district, the managers may order that work be done under the direction of the managers and the engineer, without a contract.

Subd. 3. Assessment. The cost of work undertaken without a contract may be assessed against benefited properties or, if the cost is not more than 25 percent of the most recent administrative ad valorem levy of the watershed district and the work is found to be of common benefit to the watershed district, funding may be raised by an ad valorem tax levy upon all taxable property within the watershed district, or both.

History: 1990 c 391 art 4 s 47



Section 103D.621 — DRAINAGE IMPROVEMENTS.

Subdivision 1. Findings. The legislature finds that because of urban growth and development in the metropolitan area problems arise for the improvement and repair of drainage systems which were originally established for the benefit of land used for agriculture. The procedure for improvement and repair of drainage systems now in the metropolitan area should be simplified to more adequately and economically improve and repair drainage systems.

Subd. 2. Definitions. (a) The terms in this section have the meanings given them in this subdivision.

(b) "Drainage system" has the meaning given in section 103E.005, subdivision 12.

(c) "Watershed district" means any watershed district established under this chapter, wholly or partially in a metropolitan county.

(d) "Metropolitan county" means any one of the following counties: Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, or Washington.

(e) "Metropolitan area" means the combined area of the metropolitan counties.

Subd. 3. Drainage improvements. With the concurrence of the governing bodies of the cities and the town boards of the towns where the drainage system is located, the managers of a watershed district where there is a drainage system may improve and repair any drainage system transferred to the watershed district under section 103D.625 by conforming to sections 429.031; 429.041, subdivisions 1 and 2; 429.051; 429.061; and 429.071.

Subd. 4. Alternative power. With the concurrence of the governing bodies of the cities and the town boards of the towns where the drainage system is located, the managers may improve and repair a drainage system under the power granted to them in this chapter notwithstanding any provision of chapter 103E.

Subd. 5. Appeal. A person aggrieved by an order for improvement or repair by the managers or by an assessment may appeal as provided in sections 103D.535 and 103D.541.

History: 1990 c 391 art 4 s 48; 1995 c 199 s 36



Section 103D.625 — DRAINAGE SYSTEMS IN WATERSHED DISTRICT.

Subdivision 1. Watershed district assumption of drainage system. (a) The managers shall take over a joint county or county drainage system within the watershed district and the right to repair and maintain the drainage system if directed by a joint county drainage authority or a county board. The transfer may be initiated by:

(1) the joint county drainage authority or county board;

(2) a petition from a person interested in the drainage system; or

(3) the managers.

(b) The transfer may not be made until the joint county drainage authority or county board has held a hearing on the transfer. Notice of the proposed transfer with the time and place of hearing must be given by two weeks' published notice in a legal newspaper of general circulation in the area where the transfer is to occur. All interested persons may appear and be heard.

(c) After the hearing, the joint county drainage authority or county board shall order the watershed district to take over the joint county or county drainage system, unless it appears that the takeover would not serve the purpose of this chapter and would not be for the public welfare or be in the public interest.

Subd. 2. Drainage systems are works of watershed district. A joint county or county drainage system that is taken over in whole or in part is part of the works of the watershed district to the extent taken over.

Subd. 3. Procedure for repair or improvement. After the transfer is ordered, all proceedings for repair and maintenance must conform to chapter 103E, except for repairs and maintenance done pursuant to section 103D.621, subdivision 4.

Subd. 4. Construction or improvement. Construction of new drainage systems or improvements of existing drainage systems in the watershed district must be initiated by filing a petition with the managers. The proceedings for the construction or improvement of drainage systems in the watershed district must conform to chapter 103E, except for repairs and maintenance done pursuant to section 103D.621, subdivision 4.

History: 1990 c 391 art 4 s 49; 1995 c 199 s 37,38



Section 103D.631 — MAINTENANCE OF PROJECTS.

Subdivision 1. Maintenance required. The managers are responsible for maintaining the projects of the watershed district in a condition so that they will accomplish the purposes for which they were constructed.

Subd. 2. Maintenance fund. (a) The cost of normal or routine maintenance of the projects of the watershed district, and the cost of removing obstructions and accumulations of foreign substances from a drainage system, shall be paid from the maintenance fund on the order of the managers.

(b) The managers may assess all the parcels of property and municipal corporations previously assessed for benefits in proceedings for the construction or implementation of the project, to establish a maintenance fund for the project. The assessment must be made pro rata according to benefits determined. An assessment for the benefit of the maintenance fund may not be made when the fund exceeds 20 percent of the original cost of construction or implementation of the project. The auditors of the affected counties shall file a tabular lien statement covering the assessment in the office of the county recorder for the county when the assessment order from the managers is received.

(c) The assessment shall be collected as provided in the order in the same manner as provided in section 103E.731.

(d) Before ordering the levy of an assessment for the benefit of the maintenance fund, the managers may give notice of a hearing on making the assessment and establishing the maintenance fund.

History: 1990 c 391 art 4 s 50; 1995 c 199 s 39



Section 103D.635 — REPAIRS AND IMPROVEMENTS EXCEEDING NORMAL MAINTENANCE.

Subdivision 1. Technical and cost specifications. The managers shall order the engineer to prepare and submit to the managers technical and cost specifications on the work necessary to restore or improve the project to the desired level of operating efficiency before ordering repairs other than normal and routine maintenance if the engineer certifies to the managers, in the annual report or otherwise, that:

(1) a project of the watershed district is in such a state of disrepair that the project cannot be restored by normal and routine maintenance to the same condition as when it was originally constructed or subsequently improved;

(2) a ditch or channel must be widened or deepened; or

(3) a project of the watershed district must be altered or improved to attain the level of operating efficiency contemplated at the time of the original construction or implementation.

Subd. 2. Hearing. The managers shall set a date for a hearing on the report and give notice of the hearing in the same manner as in the original proceeding on the construction of the improvement after receiving the engineer's report.

Subd. 3. Assessment. (a) The managers may order the repair or improvement and assess the cost against the benefited properties if, after a hearing, the managers find that the repair or improvement is in compliance with the plan, is necessary to accomplish the purposes of this chapter, and that the cost of the repair or improvement will not exceed its benefits. The cost of the repair or improvement shall be apportioned and assessed pro rata upon all property that was assessed for the construction or implementation of the project.

(b) A single levy for the repair or improvement may not exceed the amount of benefits originally determined. The managers shall file a copy of the order for levy with the auditor of each affected county. The auditor shall extend the levy against affected properties as in proceedings for the levy, assessment, and collection of assessments in drainage proceedings conducted under sections 103E.601 to 103E.631.

History: 1990 c 391 art 4 s 51; 1995 c 199 s 40,41



Section 103D.641 — WORK WITHOUT BID.

If the managers find that the estimated cost of repair, including all fees and costs incurred for proceedings relating to it, is less than $25,000, it may have the work done by contract without advertising for bids.

History: 1990 c 391 art 4 s 52; 1998 c 312 s 3



Section 103D.701 — PROJECT INITIATION.

Projects may not be initiated until the board approves a watershed management plan for the watershed district. The projects of the watershed district that are to be paid for by assessment of the benefited properties must be initiated:

(1) by a project petition filed with the managers;

(2) by unanimous resolution of the managers; or

(3) as otherwise prescribed by this chapter.

History: 1990 c 391 art 4 s 53



Section 103D.705 — PROJECT PETITION.

Subdivision 1. Requirements. A project within the watershed district that generally conforms with the watershed management plan may be initiated by a project petition. A project petition must contain:

(1) a description of the proposed project and the purpose to be accomplished;

(2) a description of the property where the proposed project passes over or is located;

(3) a general description of the part of the watershed district that will be affected, if less than the entire watershed district;

(4) the necessity for the proposed project;

(5) a statement that the proposed project will be conducive to public health, convenience, and welfare; and

(6) a statement that the petitioners will pay all costs and expenses that may be incurred if the proceedings are dismissed or a construction or implementation contract is not awarded for the proposed project.

Subd. 2. Signatures. (a) The project petition must be signed by:

(1) at least 25 percent of the property owners or the owners of more than 25 percent of the property within the limits of the area proposed to be improved, unless the project consists of the establishment of a new drainage system as defined in section 103E.005, subdivision 12, or the improvement of an existing drainage system;

(2) if the project consists of the establishment of a new drainage system as defined in section 103E.005, subdivision 12, a majority of the owners of the property that the proposed project passes over or is located on, or the owners of at least 60 percent of the area of the property that the proposed project passes over or is located on;

(3) if the project consists of the improvement of an existing drainage system as defined in section 103E.215, subdivision 2, at least 26 percent of the owners of the property proposed to be improved by the project or that the proposed project passes over, or the owners of at least 26 percent of the area proposed to be improved by the project or that the proposed project passes over;

(4) a county board of a county affected by the watershed district; or

(5) the governing body of a city entirely or partly within the area proposed to be improved.

(b) If a proposed project improves property entirely within a city, a petition must originate from the governing body of the city.

(c) For a signature on a project petition, holders of easements for electric or telephone transmission or distribution lines are not considered owners.

Subd. 3. Petitioners' deposit or bond. (a) When a project petition is filed and before the managers take action on the project petition, one or more of the petitioners must deposit at least $2,000 with the managers. The deposit must be conditioned to pay all costs and expenses incurred if the project petitioned for is not constructed.

(b) Alternatively, with the approval of the managers, one or more of the petitioners may make and file a bond payable to the watershed district named in the petition. The bond must be for at least $2,000 with adequate sureties, subject to the approval of the managers of the watershed district where the bond is filed. The bond must be conditioned to pay all costs and expenses incurred if the proceedings are dismissed or a contract is not entered into to construct the project petitioned for.

(c) If, before a project is established, the petitioner's deposit or bond is insufficient to protect the watershed district from loss from the costs or expenses incurred or to be incurred, the watershed district must require an additional deposit or bond. Further proceedings must be stopped until an adequate deposit or bond is furnished. If the additional deposit or bond is not furnished within a time set by the managers, the proceedings may be dismissed.

(d) In proceedings to establish a project, the expenses incurred before the project is established may not exceed the deposit or the bond furnished by the petitioners. A claim in excess of the amount of the petitioners' deposit or bond may not be audited or paid by the watershed district unless the petitioners file an additional deposit or bond within a time and in an amount directed by the managers.

(e) If a project petition is signed by a county board or governing body of a city, a bond is not required.

Subd. 4. Petitioners may dismiss petition. The petitioners may dismiss the petition upon payment of costs and expenses.

History: 1990 c 391 art 4 s 54; 1995 c 199 s 42



Section 103D.711 — ENGINEER'S REPORT.

Subdivision 1. Determination. If the managers determine that a proper project petition has been filed, the proposed project promotes the public interest and welfare, is practicable and conforms with the watershed management plan of the watershed district, the managers must:

(1) identify the project proceeding by name and number; and

(2) designate an engineer to make surveys, maps, and a report on the proposed project.

Subd. 2. Requirements. (a) The engineer's report must include findings and recommendations about the proposed project. If the engineer finds the project feasible, the engineer must provide a plan of the proposed project as part of the report. The plan must include:

(1) a map of the project area, drawn to scale, showing the location of the proposed improvements, if any;

(2) the estimated total cost of completing the project including construction, operation, implementation, supervision, and administrative costs;

(3) the acreage required as right-of-way listed by each lot and 40-acre tract or fraction of the lot or tract under separate ownership, if required to implement the project; and

(4) other details and information to inform the managers of the practicability and necessity of the proposed project with the engineer's recommendations on these matters.

(b) The map of the area must include:

(1) the location and adequacy of the outlet, if the project is related to drainage;

(2) the watershed of the project area;

(3) the location of existing highways, bridges, and culverts;

(4) the property, highways, and utilities affected by the project with the names of the known property owners;

(5) the location of public land and water affected by the project; and

(6) other physical characteristics of the watershed necessary to understand the area.

Subd. 3. State and federal projects may be included. The engineer may adopt, approve, and include as a part of the engineer's report a project of the state or federal government that is pertinent to the project and may accept data, plats, plans, details, or information pertaining to the state or federal project given to the engineer by the state or federal agency. The engineer shall omit the items required in subdivision 2 from the engineer's report if the data given by the state or federal government is sufficient to meet the requirements of subdivision 2.

Subd. 4. Hearing after unfavorable engineer's report. (a) If the engineer's report is unfavorable, the managers shall, by order, within 35 days set a time and place within the watershed district for a hearing for the petitioners to demonstrate why the managers should not refer the petition back to the petitioners for further proceedings or dismiss the petition.

(b) The hearing notice must state:

(1) that the engineer's report is unfavorable;

(2) that the engineer's report is on file with the managers and may be reviewed; and

(3) the time and place for the hearing.

(c) The managers shall mail a copy of the notice to each of the petitioners at least 14 days before the hearing.

Subd. 5. Advisory reports. (a) When the engineer's report is filed with the managers, the managers shall send a complete copy to the director and to the board.

(b) The director and the board shall examine the engineer's report and by 30 days after receiving the report, the director shall make a director's advisory report and the board shall make a board's advisory report which must include:

(1) a statement on whether the engineer's report is incomplete and not in accordance with this chapter;

(2) a statement of whether the engineer's report is approved as being a practical plan;

(3) if the project as planned does not meet approval, recommendations for changes considered advisable must be stated or an opinion that the proposed project or improvement is not practical; and

(4) a recommendation as to whether a soil survey appears advisable.

(c) The director's advisory report and the board's advisory report shall be directed to and filed with the managers.

(d) The director's advisory report and the board's advisory report shall be considered advisory only.

Subd. 6. Advisory reports must be filed before notice. A notice may not be issued for the final hearing until the board's advisory report and the director's advisory report are filed or the time for filing the reports with the managers has expired.

Subd. 7. Form. The findings, recommendations, and content of the engineering report shall conform as nearly as practicable to the requirements of this section.

Subd. 8. Soil survey. If a soil survey is recommended to be made in the director's advisory report or the board's advisory report, the engineer shall make the soil survey and a soil survey report. The soil survey report must be submitted to the managers before the final hearing.

History: 1990 c 391 art 4 s 55; 1995 c 199 s 43



Section 103D.715 — APPRAISERS.

Subdivision 1. Appointment. After the engineer's report is filed, the managers shall, with the least possible delay, appoint three disinterested resident owners of the state as appraisers.

Subd. 2. Oath. An appraiser must subscribe to an oath to faithfully and impartially perform the appraiser's duties.

Subd. 3. Duties. The appraisers shall with or without the engineer determine the benefits and damages to property affected by the proposed project, including property owned by the state or a state agency, highways, and other property likely to be affected by the proposed project or that may be used or taken for construction, implementation, or maintenance.

Subd. 4. Benefits and damages to state land. For all watershed district projects, benefits and damages to property owned by the state or a state agency, held and used for the purposes described in sections 103E.025 and 103E.315, subdivision 1, must be determined using the procedure provided in sections 103E.025 and 103E.315, subdivision 1. If a state permit is required from the commissioner to construct the project, state land may not be taken, damaged, or benefited until the permit is issued.

Subd. 5. Compensation. An appraiser may be paid on a per diem basis for each day the appraiser is necessarily engaged in the performance of duties and for actual and necessary expenses. The compensation shall be set by the managers, paid by the watershed district, and included in the cost of the project.

History: 1990 c 391 art 4 s 56; 1995 c 199 s 44,45



Section 103D.721 — DETERMINATION OF BENEFITS AND DAMAGES BY MANAGERS.

Subdivision 1. Authority. The managers may, in their discretion, use the procedure in this section to determine benefits and damages.

Subd. 2. Determination. After the engineer's report is filed, the managers, with the assistance of the engineer, shall determine the benefits or damages to the property affected by the proposed project, including property owned by the state or a state agency, highways, and other property likely to be affected by the proposed improvement or that may be used or taken for construction, implementation, or maintenance.

Subd. 3. State property. For all watershed district projects, benefits and damages to property owned by the state or a state agency that is held and used for the purposes described in sections 103E.025 and 103E.315, subdivision 1, shall be determined using the procedure provided in sections 103E.025 and 103E.315, subdivision 1. If a state permit is required from the commissioner to construct the project, state land may not be taken, damaged, or benefited until the permit is issued.

Subd. 4. Water management assessment portion. The managers must determine the amount to be paid and generally assessed by the watershed district for the basic water management portion of the improvement projects.

History: 1990 c 391 art 4 s 57; 1995 c 199 s 46,47



Section 103D.725 — BENEFITED PROPERTY, DETERMINATION.

Subdivision 1. Appraisers' standards. If the proposed project includes the construction or improvement of a ditch, stream, river, or watercourse, or structures for the control or alleviation of damages from flood waters, the appraisers shall be governed by sections 103E.311 to 103E.321.

Subd. 2. Determination of benefits. In proceedings under this chapter, assessments for benefits shall be made based on the benefits to the property because of the project affecting the property. Benefited property must include:

(1) all property, including property owned by the state or a political subdivision receiving direct benefits, including assessments for drainage, recreation, commercial navigation, disposal of sewage or waste material, bank stabilization, flood control, land reclamation, prevention of siltation, control of erosion, and maintenance of lake levels;

(2) all property that is contributing water or is furnished an improved drainage outlet and all property that contributes waters that are stored, handled, or controlled by the proposed project;

(3) all property that is not receiving but needs drainage and that is furnishing waters handled or controlled by the proposed project;

(4) benefits to the state by reason of the improvement of lakes, streams, or other bodies of water as a place for propagation, protection, and preservation of fish and other forms of wildlife, that are assessable against the state to the extent and in the manner provided in section 84A.55, subdivision 9, and within the available appropriation;

(5) benefits to municipal corporations that occur to the property in the municipality generally and that may be in addition to special benefits to specific property within the municipality; and

(6) benefits that will result to property used for railway or other utility purposes.

History: 1990 c 391 art 4 s 58



Section 103D.729 — WATER MANAGEMENT DISTRICT.

Subdivision 1. Water management district. A watershed district may establish a water management district or districts in the territory within the watershed, for the purpose of collecting revenues and paying the costs of projects initiated under section 103B.231, 103D.601, 103D.605, 103D.611, or 103D.730.

Subd. 2. Procedure. A watershed district may establish a water management district only by amendment to its plan in accordance with section 103D.411, or 103B.231 for watershed districts in the metropolitan area, and compliance with subdivisions 3 and 4. The amendment shall describe with particularity the territory or the area to be included in the water management district, the amount of the necessary charges, the methods used to determine charges, and the length of time the water management district will remain in force. After adoption the amendment shall be filed with the county auditor and county recorder of each county affected by the water management district. The water management district may be dissolved by the procedure prescribed for the establishment of the water management district.

Subd. 3. Notification. The managers shall, ten days prior to a hearing or decision on projects implemented under this section, provide notice to the city, town, or county within the affected area. The city, town, or county receiving notice shall submit to the managers concerns relating to the implementation of the project. The managers shall consider the concerns of the city, town, or county in the decision on the project.

Subd. 4. Resolution of disputes. Unresolved differences between local governments and the managers may be brought before the committee on dispute resolution under section 103B.101, subdivision 10. Within 45 days of receiving the request for dispute resolution, the committee must consider the concerns of the local government. The committee has 30 days after meeting to issue a recommendation to the board for final decision.

History: 1996 c 471 art 8 s 1



Section 103D.730 — STORM WATER FACILITIES.

(a) Any watershed district may build, construct, reconstruct, repair, enlarge, improve, or in any other manner obtain storm water systems, including mains, holding areas and ponds, and other appurtenances and related facilities for the collection and disposal of storm water, maintain and operate the facilities, and acquire by gift, purchase, lease, condemnation, or otherwise any and all land and easements required for that purpose.

(b) The authority granted is in addition to all other powers with reference to the facilities otherwise granted by the laws of this state or by this chapter.

History: 1996 c 471 art 8 s 2



Section 103D.731 — APPRAISERS' REPORT, EXAMINATION.

(a) The appraisers shall prepare an appraisers' report of the benefits and damages determined and file the report with the managers.

(b) After the appraisers' report is filed, the managers shall examine the report and determine whether:

(1) the report was made in conformity with the requirements of this chapter; and

(2) the total benefits are greater than the total estimated costs and damages.

(c) If the managers determine the appraisers' report is inadequate in any manner, the managers may return the report to the appraisers for further study and report.

History: 1990 c 391 art 4 s 59



Section 103D.735 — HEARING ON PETITION AND REPORTS.

(a) The managers shall order a final hearing by 35 days after:

(1) the engineer's report is filed;

(2) the appraisers' report is filed; and

(3) the director's advisory report and the board's advisory report are filed or the time for that filing has expired.

(b) The order for a final hearing must set a time and place within the watershed district for a hearing upon the petition or resolution and reports.

History: 1990 c 391 art 4 s 60



Section 103D.741 — HEARING NOTICE.

Subdivision 1. Published final hearing notice. The managers shall give notice by publication of the final hearing. The final hearing notice must contain:

(1) a statement of the pendency of the petition or resolution;

(2) the time and place for hearing;

(3) a statement that the engineer's report and appraisers' report, including the plans, have been filed with the managers and are subject to inspection;

(4) a brief description of the proposed project;

(5) a description of the properties benefited or damaged, the names of the owners of the properties, the public and other corporations affected by the project as shown by the engineer's report and appraisers' report or may include a map of the affected area in lieu of the names of the owners and of the descriptions of the properties affected by the project; and

(6) a statement requiring all parties interested in the proposed project to appear before the managers at the time and place designated in the final hearing notice to present objections, and to show why an order should not be made by the managers granting the petition, confirming the reports of the engineer and appraisers, and ordering the establishment and construction or implementation of the project.

Subd. 2. Mailed final hearing notice. (a) The managers shall give the final hearing notice by mail, within one week after the beginning of publication, to the director and to each person, corporation, and public body that owns property benefited or damaged by the proposed project as shown by the engineer's and appraisers' report.

(b) The mailed final hearing notice must contain:

(1) a brief description of the proposed project;

(2) a statement that the engineer's report and appraisers' report are on file with the managers and available for public inspection;

(3) the time and place of hearing; and

(4) a statement that the addressee's name appears as an affected party.

Subd. 3. Notice of property acquisition by watershed district. (a) If the watershed district must acquire the ownership of real property, the managers must record a notice of pendency of the watershed district's proceeding to acquire property in the office of county recorder of the county where the property is located before the appraisers' report is filed. The pendency notice must state the purpose for which the property is to be acquired.

(b) By 20 days before the final hearing, the final hearing notice, in addition to being given in the manner required in subdivisions 1 and 2, must be served on the owners of the property to be acquired, in the same manner as a summons in a civil action. In addition to the other requirements of the final hearing notice, the notice to property owners must:

(1) describe the property to be acquired;

(2) state by whom and for what purpose it is to be taken;

(3) give the names of all persons appearing of record or known to the managers to be the owners;

(4) state that benefits and damages have been determined; and

(5) state that the final hearing will be held by the managers at the time and place specified in the notice.

Subd. 4. Final hearing notice in more than one county. If a project affects the property in more than one county, separate final hearing notices must be prepared and published in each county affected showing only the general description of the proposed project and the names and descriptions of the property affected in the county or, instead of the names and descriptions, a map of the area affected in the county.

History: 1990 c 391 art 4 s 61; 1995 c 199 s 48



Section 103D.745 — FINAL HEARING.

Subdivision 1. Hearing. (a) At the time and place specified in the final hearing notice, the managers must hear all parties interested for and against the establishment of the proposed project and confirm the engineer's report and the appraisers' report.

(b) Questions about the proposed project including jurisdiction, sufficiency of the petition or resolution, practicability, and necessity shall be determined by evidence presented at the hearing. Findings made by the managers before the final hearing are not conclusive but are subject to further investigation, consideration, and determination at the final hearing.

Subd. 2. Modifying reports. (a) The managers may order and direct the modification of:

(1) the engineer's report within the scope of the watershed management plan for the watershed district;

(2) the assessment of benefits and damages; and

(3) amendment or change of the list of property reported as assessable for construction or implementation and maintenance.

(b) If the amended engineer's report and appraisers' report includes property not included in the original reports, the managers shall adjourn the hearing and have an amended notice published and mailed with the proper reference to all property as amended by the managers.

Subd. 3. Establishing project. (a) The managers shall make findings, order and direct construction or implementation of the project, and confirm the engineer's report and the findings of the appraisers and the appraisers' report if, at the end of the final hearing, the managers find that the project will:

(1) be conducive to public health;

(2) promote the general welfare;

(3) be in compliance with this chapter; and

(4) result in benefits that will be greater than the cost of the construction or implementation and damages.

(b) The order may authorize the construction or implementation of the project as a whole or authorize different parts of the project to be constructed separately.

(c) The managers shall order the engineer to proceed with making the necessary surveys and preparing plans and specifications that are needed to construct the project and report the results of the surveys and plans to the managers.

Subd. 4. Recess until awarding contract. The final hearing shall be recessed until the engineer's report and the bids are received. The hearing may be recessed to allow compliance with section 103D.801 if it becomes applicable.

History: 1990 c 391 art 4 s 62; 1995 c 199 s 49,50



Section 103D.801 — PROCEDURE WHEN CONTRACT IS NOT LET.

If all of the bids received are for a price more than 30 percent greater than the engineer's estimate in the engineer's report, or for a price in excess of the benefits less damages and other costs, the managers shall follow the procedure described in section 103E.511.

History: 1990 c 391 art 4 s 63



Section 103D.805 — FILING MANAGERS' ORDER ESTABLISHING PROJECT.

An order of the managers establishing the project and authorizing construction must immediately be filed with the secretary of the watershed district, and a certified copy of the order must be filed with the auditor of each county affected, the board, the commissioner, the director, the Pollution Control Agency, and the commissioner of health.

History: 1990 c 391 art 4 s 64



Section 103D.811 — BIDS FOR CONSTRUCTION.

Subdivision 1. Call for bids. After an establishment order has been made by the managers directing the establishment of a project, the managers shall call for bids for the construction or implementation of the work and give notice by publication specifying the time and place when the bids will be opened for awarding a contract for the construction or implementation of the project. The contract may be awarded in sections or as a whole, as directed by the managers.

Subd. 2. Bid notice. A bid notice shall be published in at least one of the newspapers in the state where notices are usually published.

Subd. 3. Awarding of contract. (a) At a time and place specified in the bid notice, the managers may accept or reject any or all bids and may award the contract to the lowest responsible bidder. The bidder to whom the contract is to be awarded must give a bond, with ample security, conditioned by satisfactory completion of the contract.

(b) Bids must not be considered which in the aggregate exceed by more than 30 percent the total estimated cost of construction or implementation.

(c) As an alternative to the procurement method described in paragraph (a), the managers may issue a request for proposals and award the contract to the vendor or contractor offering the best value as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

(d) The contract must be in writing and be accompanied by or refer to the plans and specifications for the work to be done as prepared by the engineer for the watershed district. The plans and specifications shall become a part of the contract.

(e) The contract shall be approved by the managers and signed by the president, secretary, and contractor.

History: 1990 c 391 art 4 s 65; 1995 c 199 s 51,52; 2007 c 148 art 3 s 9



Section 103D.815 — CONTROL OF CONTRACTS.

Subdivision 1. Managers' control of contracts. The managers have full control of contracts of the watershed district and matters pertaining to the contracts.

Subd. 2. Extending contracts. If a contractor fails to complete a project within the time or in the manner specified in the contract, the managers may:

(1) extend the time for completion;

(2) refuse an extension of time;

(3) cancel the contract, readvertise, and award a new contract;

(4) require surety for the contractor to complete the project;

(5) proceed to have the contract otherwise completed at the expense of the contractor and the surety; or

(6) take other action with reference to the contract in the interest of the watershed district.

Subd. 3. Engineer's authority over contractor. Applicable provisions of chapter 103E govern the relations between the engineer and the contractor, including the examination and report of the engineer and the amount and time of payment.

Subd. 4. Expense record. (a) The managers shall keep an accurate account of all expenses incurred, including:

(1) the compensation of the engineer and the engineer's assistants;

(2) the compensation and expenses of the appraisers as provided in section 103D.715, subdivision 5;

(3) the compensation of the petitioners' attorney;

(4) the cost of petitioners' bond;

(5) the fees of all county officials necessitated by the project, which are in addition to all fees otherwise allowed by law; and

(6) the time and expenses of all employees of the watershed district, including the expenses of the managers, while engaged in an authorized project.

(b) Fees and expenses shall be audited, allowed, and paid upon the order of the managers and shall be charged to and be treated as a part of the cost of the project.

History: 1990 c 391 art 4 s 66



Section 103D.821 — BRIDGE OR GRADE REMOVAL; PASSAGE OF EQUIPMENT.

Subdivision 1. Notice. If it is necessary to pass a dredge or other equipment through a bridge or grade of a highway or railroad owned by a corporation, county, town, or municipality, the managers shall give notice to the owner of the bridge or grade by 20 days before the removal so the bridge or grade may be removed temporarily to allow the passage of the equipment, or an agreement may be immediately entered into to allow the passage.

Subd. 2. Cost paid by watershed district. The owner of the bridge or grade shall keep an itemized account of the cost of removal and if necessary, of replacing of the bridge or grade. The actual cost must be paid by the watershed district.

Subd. 3. Managers may remove bridge or grade. If the owner of the bridge or grade refuses to provide for the passage of the equipment, the managers may remove the bridge or grade at the expense of the watershed district, interrupting traffic in the least degree consistent with good work and without delay or unnecessary damage.

Subd. 4. Owners liable for delay. If the managers are prevented from moving the equipment, the owner of the bridge or grade is liable for the damages resulting from the delay.

History: 1990 c 391 art 4 s 67



Section 103D.901 — ASSESSMENTS, LEVIES.

Subdivision 1. Assessment. (a) After the managers file an approved assessment statement listing the property and corporations benefited or damaged or otherwise affected by a project with the auditor of an affected county, the auditor shall assess the amount specified in the assessment statement against the property, municipalities, or other corporations as specified in the pertinent provisions of chapter 103E.

(b) For a watershed district entirely within the metropolitan area, the auditor must mail an assessment notice to property owners and corporations benefited and damaged before the assessment is made under paragraph (a). The assessment notice must include:

(1) the amount to be specially assessed against the property;

(2) the right of the property owner to prepay the entire assessment and to whom prepayment must be made;

(3) whether partial prepayment of the assessment is authorized;

(4) the time within which prepayment may be made without interest being charged; and

(5) the rate of interest to be charged if the assessment is not prepaid within the required time period.

Subd. 2. County funding. After the assessment statement is filed with the auditor, the county board of each affected county shall provide funds to meet its proportionate share of the total cost of the project, as shown by the engineer's report and order of the managers. The county may issue bonds of the county in the manner provided by section 103E.635. If an improvement is to be constructed under section 103D.611, the provisions of section 103E.635 requiring the county board to award a contract for construction or implementation before issuing bonds is not applicable to bonds issued to provide the funds required to be furnished by this section.

Subd. 3. Levy and collection. (a) The respective county auditors and county treasurers shall levy and collect the amount shown in the tabular statement and lien as provided in sections 103E.601 to 103E.631.

(b) For a watershed district entirely within the metropolitan area, the auditor must mail an assessment notice to the owners of affected property as provided in subdivision 1, paragraph (b), before the assessment is levied. The assessment may be prepaid as provided in paragraphs (c) and (d).

(c) For a watershed district entirely within the metropolitan area, a property owner or corporation may prepay the entire assessment at any time before the first installment of the assessment is entered on the tax lists for the year with the interest that has accrued to the date of payment, except that interest may not be charged on an assessment that is prepaid within 30 days after the assessment notice is mailed.

(d) After the first installment of an assessment is entered on the tax list, a property owner or corporation may prepay the entire assessment remaining due before November 15 with interest accrued to December 31 of the year in which the prepayment is made.

(e) The money received by the treasurer of a county from the sale of bonds, assessments, or otherwise, for the benefit of the watershed district shall be accounted for by the auditor and paid to the treasurer of the watershed district.

Subd. 4. Assessment may not exceed benefits. (a) An assessment may not be levied against property or corporations benefited under this chapter in excess of the amount of benefits received as set by the order of the managers authorizing the construction or implementation of the project or subsequently determined on appeal.

(b) If the damages for a project financed by special assessment are awarded and confirmed, the managers must determine that the project's benefits exceed the total costs, including damages awarded.

(c) The managers shall amend the project's statement filed with the county auditor to reflect the amount of damages awarded.

Subd. 5. Damages paid before entering property. Before entering property for which damages were awarded to begin construction or implementation of the project, the managers shall pay the amount of damages awarded less any assessment against the property from the funds provided by the county board under subdivision 3. If the amount of damages is appealed, damages may not be paid until the final determination of the appeal.

History: 1990 c 391 art 4 s 68; 1995 c 199 s 53-55



Section 103D.905 — FUNDS OF WATERSHED DISTRICT.

Subdivision 1. Generally. The money of a watershed district consists of the funds established in this section.

Subd. 2. Organizational expense fund. (a) An organizational expense fund, consisting of an ad valorem tax levy, shall not exceed 0.01596 percent of estimated market value, or $60,000, whichever is less. The money in the fund shall be used for organizational expenses and preparation of the watershed management plan for projects.

(b) The managers may borrow from the affected counties up to 75 percent of the anticipated funds to be collected from the organizational expense fund levy and the counties affected may make the advancements.

(c) The advancement of anticipated funds shall be apportioned among affected counties in the same ratio as the net tax capacity of the area of the counties within the watershed district bears to the net tax capacity of the entire watershed district. If a watershed district is enlarged, an organizational expense fund may be levied against the area added to the watershed district in the same manner as provided in this subdivision.

(d) Unexpended funds collected for the organizational expense may be transferred to the administrative fund and used for the purposes of the administrative fund.

Subd. 3. General fund. A general fund, consisting of an ad valorem tax levy, may not exceed 0.048 percent of estimated market value, or $250,000, whichever is less. The money in the fund shall be used for general administrative expenses and for the construction or implementation and maintenance of projects of common benefit to the watershed district. The managers may make an annual levy for the general fund as provided in section 103D.911. In addition to the annual general levy, the managers may annually levy a tax not to exceed 0.00798 percent of estimated market value for a period not to exceed 15 consecutive years to pay the cost attributable to the basic water management features of projects initiated by petition of a political subdivision within the watershed district or by petition of at least 50 resident owners whose property is within the watershed district.

Subd. 4. Bond fund. A bond fund consists of the proceeds of special assessments, storm water charges, loan repayments, and ad valorem tax levies pledged by the watershed district for the payment of bonds or notes issued by the watershed district. The bond fund is to be used for the payment of the principal of, premium or administrative surcharge, if any, and interest on the bonds and notes issued by the watershed district and for payments required to be made to the federal government under section 148(f) of the Internal Revenue Code of 1986, as amended through December 31, 1996.

Subd. 5. Construction or implementation fund. (a) A construction or implementation fund consists of:

(1) the proceeds of watershed district bonds or notes or of the sale of county bonds;

(2) construction or implementation loans from the Pollution Control Agency under sections 103F.701 to 103F.755, or from any agency of the federal government; and

(3) special assessments, storm water charges, loan repayments, and ad valorem tax levies levied or to be levied to supply funds for the construction or implementation of the projects of the watershed district, including reservoirs, ditches, dikes, canals, channels, storm water facilities, sewage treatment facilities, wells, and other works, and the expenses incident to and connected with the construction or implementation.

(b) Construction or implementation loans from the Pollution Control Agency under sections 103F.701 to 103F.755, or from an agency of the federal government may be repaid from the proceeds of watershed district bonds or notes or from the collections of storm water charges, loan repayments, ad valorem tax levies, or special assessments on properties benefited by the project.

Subd. 6. Preliminary fund. A preliminary fund consists of funds authorized to be provided. The preliminary fund is to be used for preliminary work on proposed works of the watershed district.

Subd. 7. Repair and maintenance funds. Repair and maintenance funds are established under section 103D.631, subdivision 2.

Subd. 8. Survey and data acquisition fund. (a) A survey and data acquisition fund is established and used only if other funds are not available to the watershed district to pay for making necessary surveys and acquiring data.

(b) The survey and data acquisition fund consists of the proceeds of a property tax that can be levied only once every five years. The levy may not exceed 0.02418 percent of estimated market value.

(c) The balance of the survey and data acquisition fund may not exceed $50,000.

(d) In a subsequent proceeding for a project where a survey has been made, the attributable cost of the survey as determined by the managers shall be included as a part of the cost of the work and the sum shall be repaid to the survey and data acquisition fund.

Subd. 9. Project tax levy. In addition to other tax levies provided in this section or in any other law, a watershed district may levy a tax:

(1) to pay the costs of projects undertaken by the watershed district which are to be funded, in whole or in part, with the proceeds of grants or construction or implementation loans under sections 103F.701 to 103F.755;

(2) to pay the principal of, or premium or administrative surcharge, if any, and interest on, the bonds and notes issued by the watershed district pursuant to section 103F.725; or

(3) to repay the construction or implementation loans under sections 103F.701 to 103F.755.

Taxes levied with respect to payment of bonds and notes shall comply with section 475.61.

History: 1990 c 391 art 4 s 69; 1995 c 199 s 56,57; 1997 c 231 art 2 s 2-4; 1Sp2001 c 5 art 3 s 4; 2011 c 107 s 107; 2013 c 143 art 14 s 11-13



Section 103D.911 — BUDGET.

Subdivision 1. Hearing. (a) Before adopting a budget, the managers shall hold a public hearing on the proposed budget.

(b) The managers shall publish a notice of the hearing with a summary of the proposed budget in one or more newspapers of general circulation in each county consisting of part of the watershed district. The notice and summary shall be published once each week for two successive weeks before the hearing. The last publication shall be at least two days before the hearing.

Subd. 2. Adoption. On or before September 15 of each year, the managers shall adopt a budget for the next year and decide on the total amount necessary to be raised from ad valorem tax levies to meet the watershed district's budget.

History: 1990 c 391 art 4 s 70; 1994 c 416 art 1 s 2



Section 103D.915 — TAX LEVY.

Subdivision 1. Certification to auditor. After adoption of the budget and no later than September 15, the secretary of the watershed district shall certify to the auditor of each county within the watershed district the county's share of the tax, which shall be an amount bearing the same proportion to the total levy as the net tax capacity of the area of the county within the watershed bears to the net tax capacity of the entire watershed district. The maximum amount of a levy may not exceed the amount provided in section 103D.905.

Subd. 2. Levy. The auditor of each county in the watershed district shall add the amount of a levy made by the managers to the other tax levies on the property of the county within the watershed district for collection by the county treasurer with other taxes. The county treasurer shall make settlement of the taxes collected with the treasurer of the watershed district in the same manner as other taxes are distributed to the other political subdivisions. The levy authorized by this section is in addition to other county taxes authorized by law.

History: 1990 c 391 art 4 s 71; 1994 c 416 art 1 s 3



Section 103D.921 — DISTRICT COURT TO CREATE PRELIMINARY FUND.

Subdivision 1. Petition. (a) If a petition has been filed with the managers for the construction or implementation of a project within the watershed district, the managers may file a petition with the district court in the county where the watershed district has its principal place of business asking that a preliminary expense fund be created for the watershed district.

(b) The managers may subsequently amend or supplement the petition if necessary. At least ten days' notice of a petition or amended or supplementary petition must be given to the auditor of each county affected by the proposed project.

(c) The preliminary fund must be of a size that is proportionate to the needs of the watershed district for preliminary work on the proposed project.

Subd. 2. Court order of amount. The district court after the hearing may designate the amount of the fund and set the proportionate amount that each county affected by the improvement shall pay, in proportion to the area in the county affected by the proposed project. The court shall order the auditor of each county to draw a warrant on the treasurer of the county for the payment of the amount specified in the order, payable to the treasurer of the watershed district. The sum advanced by the county shall be charged to the watershed district and must be repaid with interest as soon as the watershed district has funds for that purpose.

Subd. 3. Use of fund. The preliminary fund must be used by the managers for preliminary work. If the managers incur expenses for surveys or other preliminary work on a proposed project, all expenses connected with the work shall be included in the cost of construction or implementation of the proposed project. If construction or implementation of the project is authorized by the managers, the money advanced from the preliminary fund shall be repaid from assessments for the project.

Subd. 4. Appropriations from governmental bodies. The state, state agencies, and political subdivisions may appropriate money necessary to pay their proportionate share of the preliminary expenses, determined by the managers according to the benefits that will probably accrue from the proposed project.

Subd. 5. Preliminary fund. The district court may order a preliminary fund for all works of the watershed district instituted under section 103D.701.

History: 1990 c 391 art 4 s 72; 1995 c 199 s 58,59



Section 103D.925 — WARRANTS.

The managers may issue warrants of the watershed district to pay contracts for the construction or implementation of projects, ordinary general expenses, and expenses incurred in making repairs that have been approved by the managers, only if there are sufficient funds available for payment in the watershed district treasury.

History: 1990 c 391 art 4 s 73; 1995 c 199 s 60






Chapter 103E — DRAINAGE

Section 103E.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Affected. "Affected" means benefited or damaged by a drainage system or project.

Subd. 3. Auditor. "Auditor" means the auditor of the county where the petition for a drainage project was properly filed.

Subd. 4. Board. "Board" means the board of commissioners of the county, a joint county board, the board of managers of the watershed district, or a metropolitan watershed management organization that serves as the drainage authority where the drainage system or project is located.

Subd. 5. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 6. Director. "Director" means the director of the Division of Ecological and Water Resources in the Department of Natural Resources.

Subd. 7. Dismissal of proceedings. "Dismissal of proceedings" means that the petition and proceedings related to the petition are dismissed.

Subd. 8. Ditch. "Ditch" means an open channel to conduct the flow of water.

Subd. 9. Drainage authority. "Drainage authority" means the board or joint county drainage authority having jurisdiction over a drainage system or project.

Subd. 10. Drainage lien. "Drainage lien" means a lien recorded on property for the costs of drainage proceedings and construction and interest on the lien, as provided under this chapter.

Subd. 11. Drainage project. "Drainage project" means a new drainage system, an improvement of a drainage system, an improvement of an outlet, or a lateral.

Subd. 12. Drainage system. "Drainage system" means a system of ditch or tile, or both, to drain property, including laterals, improvements, and improvements of outlets, established and constructed by a drainage authority. "Drainage system" includes the improvement of a natural waterway used in the construction of a drainage system and any part of a flood control plan proposed by the United States or its agencies in the drainage system.

Subd. 13. Engineer. "Engineer" means the engineer for a drainage project appointed by the drainage authority under section 103E.241, subdivision 1.

Subd. 14. Established. "Established" means the drainage authority has made the order to construct the drainage project.

Subd. 15. Lateral. "Lateral" means any drainage construction by branch or extension, or a system of branches and extensions, or a drain that connects or provides an outlet to property with an established drainage system.

Subd. 16. Municipality. "Municipality" means a statutory or home rule charter city or a town having urban powers under section 368.01, subdivision 1 or 1a. For purposes of sections 103E.315, 103E.611, and 103E.615, municipality includes a water management authority to which a portion of a drainage system is transferred under section 103E.812.

Subd. 17. Notice by mail. "Notice by mail" means a notice mailed and addressed to each person entitled to receive the notice, if the address is known to the auditor or can be determined by the county treasurer of the county where the affected property is located.

Subd. 18. Owner. "Owner" means an owner of property or a buyer of property under a contract for deed.

Subd. 19. Passes over. "Passes over" means in reference to property that has a drainage project or system, the 40-acre tracts or government lots or property that is bordered by, touched by, or underneath the path of the proposed drainage project.

Subd. 20. Person. "Person" means an individual, firm, partnership, association, or private corporation.

Subd. 21. Political subdivisions. "Political subdivisions" means statutory and home rule charter cities, counties, towns, school districts, and other political subdivisions.

Subd. 22. Proceeding. "Proceeding" means a procedure under this chapter for or related to drainage that begins with filing a petition and ends by dismissal or establishment of a drainage project.

Subd. 23. Property. "Property" means real property.

Subd. 24. Publication. "Publication" means a notice published at least once a week for three successive weeks in a legal newspaper in general circulation in each county affected by the notice.

Subd. 25. Public health. "Public health" includes an act or thing that tends to improve the general sanitary condition of the community by drainage, relieving low wetland or stagnant and unhealthful conditions, or preventing the overflow of any property that produces or tends to produce unhealthful conditions.

Subd. 26. Public waters. "Public waters" has the meaning given in section 103G.005, subdivision 15.

Subd. 27. Public welfare or public benefit. "Public welfare" or "public benefit" includes an act or thing that tends to improve or benefit the general public, either as a whole or as to any particular community or part, including works contemplated by this chapter, that drain or protect roads from overflow, protect property from overflow, or reclaim and render property suitable for cultivation that is normally wet and needing drainage or subject to overflow.

Subd. 28. Road. "Road" means any road used by the public for transportation purposes.

Subd. 28a. Secretary. "Secretary" means the secretary of the watershed district that serves as the drainage authority for the applicable drainage system.

Subd. 29. Water management authority. "Water management authority" means a county or municipality, watershed district, watershed management organization, storm water management district, lake improvement district, subordinate service district, joint powers organization or other special district organized and formed according to law for the purpose of managing storm, surface, and flood waters, or with the authority to manage storm, surface, and flood waters.

History: 1990 c 391 art 5 s 1; 2002 c 327 s 1,2; 2013 c 4 s 1-3



Section 103E.011 — DRAINAGE AUTHORITY POWERS.

Subdivision 1. Generally. The drainage authority may make orders to:

(1) construct and maintain drainage systems;

(2) deepen, widen, straighten, or change the channel or bed of a natural waterway that is part of the drainage system or is located at the outlet of a drainage system;

(3) extend a drainage system into or through a municipality for a suitable outlet; and

(4) construct necessary dikes, dams, and control structures and power appliances, pumps, and pumping machinery as provided by law.

Subd. 2. Draining water basins and watercourses. A drainage authority may not drain a water body or begin work or activity regulated by the public-waters-work permit requirement under section 103G.245 in a watercourse until the commissioner determines that the water body or watercourse is not public waters. If a water body or watercourse is determined to be public waters, the drainage proceedings are subject to section 103G.215 relating to replacing public waters and the water bank program.

Subd. 3. Permission of commissioner for work in public waters; application. (a) The drainage authority must receive permission from the commissioner to:

(1) remove, construct, or alter a dam affecting public waters;

(2) establish, raise, or lower the level of public waters; or

(3) drain any portion of a public water.

(b) The petitioners for a proposed drainage project or the drainage authority may apply to the commissioner for permission to do work in public waters or for the determination of public waters status of a water body or watercourse.

Subd. 4. Flood control. The drainage authority may construct necessary dams, structures, and improvements and maintain them to impound and release flood water to prevent damage. The dams, structures, and improvements may be constructed with or without a drainage project. For a water body or watercourse that is not public waters the drainage authority may:

(1) lower or establish the level of water in the water body or watercourse to control flood waters;

(2) build structures and improvements to maintain a water body or watercourse for flood control or other public purposes; and

(3) construct dikes or dams in a water body to maintain water at the level designated by the drainage authority and to drain part of the water body.

Subd. 5. Use of external sources of funding. Notwithstanding other provisions of this chapter, a drainage authority may accept and use funds from sources other than, or in addition to, those derived from assessments based on the benefits of the drainage system for the purposes of wetland preservation or restoration or creation of water quality improvements or flood control. The sources of funding authorized under this subdivision may also be used outside the benefited area but must be within the watershed of the drainage system.

History: 1990 c 391 art 5 s 2; 2000 c 488 art 3 s 27



Section 103E.015 — CONSIDERATIONS BEFORE DRAINAGE WORK IS DONE.

Subdivision 1. Environmental, land use, and multipurpose water management criteria. Before establishing a drainage project, the drainage authority must consider each of the following criteria:

(1) private and public benefits and costs of the proposed drainage project;

(2) alternative measures, including measures identified in applicable state-approved and locally adopted water management plans, to:

(i) conserve, allocate, and use drainage waters for agriculture, stream flow augmentation, or other beneficial uses;

(ii) reduce downstream peak flows and flooding;

(iii) provide adequate drainage system capacity;

(iv) reduce erosion and sedimentation; and

(v) protect or improve water quality;

(3) the present and anticipated land use within the drainage project or system, including compatibility of the project with local land use plans;

(4) current and potential flooding characteristics of property in the drainage project or system and downstream for 5-, 10-, 25-, and 50-year flood events, including adequacy of the outlet for the drainage project;

(5) the effects of the proposed drainage project on wetlands;

(6) the effects of the proposed drainage project on water quality;

(7) the effects of the proposed drainage project on fish and wildlife resources;

(8) the effects of the proposed drainage project on shallow groundwater availability, distribution, and use; and

(9) the overall environmental impact of all the above criteria.

Subd. 1a. Investigating potential use of external sources of funding and technical assistance. When planning a drainage project or a repair under section 103E.715, and prior to making an order on the engineer's preliminary survey report for a drainage project or the engineer's report for a repair, the drainage authority shall investigate the potential use of external sources of funding to facilitate the purposes indicated in section 103E.011, subdivision 5, and alternative measures in subdivision 1, clause (2). This investigation shall include early coordination with applicable soil and water conservation district and county and watershed district water planning authorities about potential external sources of funding and technical assistance for these purposes and alternative measures. The drainage authority may request additional information about potential funding or technical assistance for these purposes and alternative measures from the executive director of the Board of Water and Soil Resources.

Subd. 2. Determining public utility, benefit, or welfare. In any proceeding to establish a drainage project, or in the construction or repair of or other work affecting a public drainage system under any law, the drainage authority or other authority having jurisdiction over the proceeding must give proper consideration to conservation of soil, water, wetlands, forests, wild animals, and related natural resources, and to other public interests affected, together with other material matters as provided by law in determining whether the project will be of public utility, benefit, or welfare.

History: 1990 c 391 art 5 s 3; 2014 c 164 s 1-3



Section 103E.021 — DITCHES MUST BE PLANTED WITH PERENNIAL VEGETATION.

Subdivision 1. Spoil banks must be spread and permanent vegetation established. In any proceeding to establish, construct, improve, or do any work affecting a public drainage system under any law that appoints viewers to assess benefits and damages, the authority having jurisdiction over the proceeding shall order spoil banks to be spread consistent with the plan and function of the drainage system. The authority shall order that permanent grass, other than a noxious weed, be planted on the ditch side slopes and that a permanent strip of perennial vegetation approved by the drainage authority be established on each side of the ditch. Preference should be given to planting native species of a local ecotype. The approved perennial vegetation shall not impede future maintenance of the ditch. The permanent strips of perennial vegetation shall be 16-1/2 feet in width measured outward from the top edge of the constructed channel resulting from the proceeding, or to the crown of the leveled spoil bank, whichever is the greater, except for an action by a drainage authority that results only in a redetermination of benefits and damages, for which the required width shall be 16-1/2 feet. Drainage system rights-of-way for the acreage and additional property required for the permanent strips must be acquired by the authority having jurisdiction.

Subd. 2. Reseeding and harvesting perennial vegetation. The authority having jurisdiction over the repair and maintenance of the drainage system shall supervise all necessary reseeding. The permanent strips of perennial vegetation must be maintained in the same manner as other drainage system repairs. Harvest of the vegetation from the permanent strip in a manner not harmful to the vegetation or the drainage system is the privilege of the fee owner or assigns. The drainage inspector shall establish rules for the fee owner and assigns to harvest the vegetation.

Subd. 3. Agricultural practices prohibited. Agricultural practices, other than those required for the maintenance of a permanent growth of perennial vegetation, are not permitted on any portion of the property acquired for perennial vegetation.

Subd. 4. Compliance work by drainage authority. If a property owner does not bring an area into compliance with this section as provided in the compliance notice, the inspection committee or drainage inspector must notify the drainage authority. If a property owner does not bring an area into compliance after being notified under section 103E.705, subdivision 2, the drainage authority must issue an order to have the work performed to bring the property into compliance. After the work is completed, the drainage authority must send a statement of the expenses incurred to bring the property into compliance to the auditor of the county where the property is located and to the property owner.

Subd. 5. Collecting compliance expenses. (a) The amount of the expenses to bring an area into compliance with this section is a lien in favor of the drainage authority against the property where the expenses were incurred. The auditor must certify the expenses and enter the amount in the same manner as other drainage liens on the tax list for the following year. The amount must be collected in the same manner as real estate taxes for the property. The provisions of law relating to the collection of real estate taxes shall be used to enforce payment of amounts due under this section. The auditor must include a notice of collection of compliance expenses with the tax statement.

(b) The amounts collected under this subdivision must be deposited in the drainage system account.

Subd. 6. Incremental implementation of vegetated ditch buffer strips and side inlet controls. (a) Notwithstanding other provisions of this chapter requiring appointment of viewers and redetermination of benefits and damages, a drainage authority may implement permanent buffer strips of perennial vegetation approved by the drainage authority or side inlet controls, or both, adjacent to a public drainage ditch, where necessary to control erosion and sedimentation, improve water quality, or maintain the efficiency of the drainage system. Preference should be given to planting native species of a local ecotype. The approved perennial vegetation shall not impede future maintenance of the ditch. The permanent strips of perennial vegetation shall be 16-1/2 feet in width measured outward from the top edge of the existing constructed channel. Drainage system rights-of-way for the acreage and additional property required for the permanent strips must be acquired by the authority having jurisdiction.

(b) A project under this subdivision shall be implemented as a repair according to section 103E.705, except that the drainage authority may appoint an engineer to examine the drainage system and prepare an engineer's repair report for the project.

(c) Damages shall be determined by the drainage authority, or viewers, appointed by the drainage authority, according to section 103E.315, subdivision 8. A damages statement shall be prepared, including an explanation of how the damages were determined for each property affected by the project, and filed with the auditor or watershed district. Within 30 days after the damages statement is filed, the auditor or watershed district shall prepare property owners' reports according to section 103E.323, subdivision 1, clauses (1), (2), (6), (7), and (8), and mail a copy of the property owner's report and damages statement to each owner of property affected by the proposed project.

(d) After a damages statement is filed, the drainage authority shall set a time, by order, not more than 30 days after the date of the order, for a hearing on the project. At least ten days before the hearing, the auditor or watershed district shall give notice by mail of the time and location of the hearing to the owners of property and political subdivisions likely to be affected by the project.

(e) The drainage authority shall make findings and order the repairs to be made if the drainage authority determines from the evidence presented at the hearing and by the viewers and engineer, if appointed, that the repairs are necessary for the drainage system and the costs of the repairs are within the limitations of section 103E.705.

History: 1990 c 391 art 5 s 4; 2007 c 57 art 1 s 107-110



Section 103E.025 — PROCEDURE FOR DRAINAGE PROJECT THAT AFFECTS STATE LAND OR WATER AREA USED FOR CONSERVATION.

Subdivision 1. Applicability. If a land or water area owned by the state and held or used to protect or propagate wild animals, provide hunting or fishing for the public, or for any other purpose relating to the conservation, development, or use of soil, water, forests, wild animals, or related natural resources will be affected by any public project or proceeding for drainage under any law, all procedures relating to the project or proceeding are subject to this section, if applicable.

Subd. 2. Conditions to take or damage state land and water areas. (a) Any part of the state land or water area may be taken or damaged for a public project after payment of just compensation as provided by law and under the provisions of this subdivision.

(b) The authority having jurisdiction of the drainage project or proceeding shall first find and determine that there is public necessity for the taking or damage that is greater than the public interest in the purposes for which the affected land and water areas are held or used by the state.

(c) In determining the compensation to be paid for the taking or damage, the authority must give proper consideration to the value of the land and water area for the purposes it is held or used by the state and other material elements of value.

(d) Public waters may not be taken, damaged, or impaired except as otherwise expressly authorized by law, and a provision of any other law for the protection or conservation of public waters may not be abridged or superseded by this subdivision.

Subd. 3. Considerations in determining benefits. In determining benefits to the state land or water area in any proceeding to levy assessments or offset benefits against damages, proper consideration must be given to the value of the area for the purpose it is held or used by the state, with other material elements of value.

Subd. 4. Amounts paid to state. Any amounts paid to the state for taking or damaging the state land or water area in a proceeding must be credited to the proper account for acquisition, development, or maintenance of the areas, and the amount is appropriated to the commissioner for those purposes to remain available until expended.

Subd. 5. Money to pay assessments. Assessments for benefits made against the state land or water area in a proceeding must be paid out of money appropriated and available to pay assessments as provided by law.

History: 1990 c 391 art 5 s 5



Section 103E.031 — CONNECTION WITH DRAINS IN ADJOINING STATES.

Subdivision 1. Procedure. If it is necessary to construct a drainage project at or near the boundary between this state and another state or country and the work cannot be done in a proper manner without extending the drainage project into the adjoining state or country, the drainage authority may join with the board or tribunal of the adjoining state or country having jurisdiction to plan and construct public drainage systems. The drainage authority in this state may enter into contracts or arrangements with the board or tribunal of the adjoining state or country to construct the drainage project. The proceeding and construction related to property in this state and, as applicable, the drainage authority in relation to the joint drainage work, are governed by this chapter.

Subd. 2. Payment of costs. The adjoining county or district in another state or country must pay its proper share of the necessary costs of the construction of any drainage work including damages. If the benefits to property in the adjoining state or country are not sufficient to pay all the costs of construction of the drainage project in that state or country, including damages, the drainage authority may authorize or direct the affected counties to contribute sufficient funds to complete the construction of the drainage project in the adjoining state or country, if the construction will be of sufficient benefit to the affected property in this state to warrant the contribution.

History: 1990 c 391 art 5 s 6



Section 103E.035 — DEFECTIVE NOTICE.

If notice is required under this chapter and proper notice has been given to some parties but the notice is defective or not given to other parties, the drainage authority has jurisdiction of all parties that received proper notice. The proceedings may be continued by order of the drainage authority for the time necessary to publish, post, or mail a new notice. The new notice needs only be given to those not properly notified by the first notice.

History: 1990 c 391 art 5 s 7



Section 103E.041 — PERSONAL SERVICE IN LIEU OF OTHER METHODS OF NOTICE.

If notice is to be given under this chapter, personal service at least ten days before the date of hearing may be given in lieu of the manner provided. The notice must be served in the manner provided for the service of summons in a civil action in district court.

History: 1990 c 391 art 5 s 8



Section 103E.043 — INFORMAL MEETINGS.

A drainage authority may hold informal meetings in addition to the meetings and hearings required in this chapter to inform persons affected by the drainage system about the drainage proceedings and provide a forum for informal discussions.

History: 1990 c 391 art 5 s 9



Section 103E.045 — FAILURE OF DRAINAGE AUTHORITY TO ATTEND HEARINGS.

If an order has been made and notice for a hearing given under this chapter, and the drainage authority does not appear at the time and place specified for any reason, the auditor shall continue the hearing to a date set by the auditor. The auditor shall notify the drainage authority of the continuance and the date of hearing. The jurisdiction is continued until the date set by the auditor.

History: 1990 c 391 art 5 s 10



Section 103E.051 — DEFECTIVE PROCEEDINGS.

(a) A party may not take advantage of an error in a drainage proceeding or an informality, error, or defect appearing in the record of the proceeding or construction, unless the party complaining is directly affected. The modification of the benefits or damages to any property, or the enjoining of collection of any assessment, does not affect any other property or the collection of any assessment on other property.

(b) If a drainage project has been established and a contract awarded in good faith, without collusion, and at a reasonable price:

(1) a defect or lack of notice in awarding, making, or executing the contract does not affect the enforcement of an assessment; and

(2) if the contract is performed in good faith in whole or in part, a defect does not invalidate the contract.

History: 1990 c 391 art 5 s 11



Section 103E.055 — REIMBURSING COST OF FORMER SURVEYS WHEN USED LATER.

If after a proceeding has begun a survey has been made and a proceeding to establish a drainage project has been dismissed or the drainage project has not been established, and if all or a part of the former survey is used by the engineer for a drainage proceeding in the same area, the amount saved in the subsequent proceedings must be paid to the proper parties according to this section. If the parties who paid the expense of the former survey make a petition, the drainage authority shall:

(1) determine the amount of benefit that was derived by the subsequent proceedings from the former survey;

(2) order the amount of the benefit to be paid to the proper parties; and

(3) charge the amount paid as a cost of the subsequent drainage proceeding.

History: 1990 c 391 art 5 s 12



Section 103E.061 — RIGHT OF ENTRY.

In proceedings under this chapter, the engineer, the engineer's assistants, the viewers, and the viewers' assistants may enter any property to make a survey, locate a drain, examine the property, or estimate the benefits and damages.

History: 1990 c 391 art 5 s 13



Section 103E.065 — DRAINAGE INSPECTORS.

In counties or watershed districts having drainage systems constructed in accordance with this chapter, the drainage authority shall appoint a competent person as drainage inspector. The inspector must not be a county commissioner. The inspector may be the county highway engineer. The inspector shall examine the drainage systems designated by the drainage authority. The drainage authority shall specify the appointment period and compensation.

History: 1990 c 391 art 5 s 14; 2010 c 298 s 2; 2014 c 289 s 50



Section 103E.067 — DITCH BUFFER STRIP ANNUAL REPORTING.

The drainage authority shall annually submit a report to the Board of Water and Soil Resources for the calendar year including:

(1) the number and types of actions for which viewers were appointed;

(2) the number of miles of buffer strips established according to section 103E.021;

(3) the number of drainage system inspections conducted; and

(4) the number of violations of section 103E.021 identified and enforcement actions taken.

History: 2007 c 57 art 1 s 111



Section 103E.071 — COUNTY ATTORNEY.

The county attorney shall represent the county in all drainage proceedings and related matters without special compensation. A county attorney, the county attorney's assistant, or any attorney associated with the county attorney in business, may not otherwise appear in any drainage proceeding for any interested person.

History: 1990 c 391 art 5 s 15



Section 103E.075 — OBSTRUCTION OF DRAINAGE SYSTEM.

Subdivision 1. Notification to responsible party. If the board determines that a drainage system has been obstructed, including by the installation of bridges or culverts of insufficient hydraulic capacity, the board shall notify the person or public authority responsible for the obstruction as soon as possible and direct the responsible party to remove the obstruction or show the board why the obstruction should not be removed. The board must set a time and location in the notice for the responsible person to appear before the board.

Subd. 2. Obstruction on private property. If the obstruction is on private property, the owner is responsible for the obstruction unless the owner proves otherwise. The owner must be notified by certified mail at least ten days before the hearing.

Subd. 3. Obstruction hearing. The board shall hear all interested parties and if the board determines that the drainage system has been obstructed by a person or public authority, the board shall order the obstruction removed by the responsible party within a reasonable time set in the order. If the obstruction is not removed by the prescribed time, the board shall have the obstruction removed and the auditor shall make a statement of the removal cost. The statement must be filed in the county recorder's office as a lien on the property where the obstruction is located or against the responsible party. The lien must be enforced and collected as liens for drainage repairs under this chapter, except that a lien may not be filed against private property if the board determines that the owner of the property is not responsible for the obstruction. The lien may be enforced against the responsible party by civil action.

History: 1990 c 391 art 5 s 16



Section 103E.081 — CRIMES RELATED TO DRAINAGE SYSTEMS; PENALTIES.

Subdivision 1. Unauthorized drain outletting. A person may not cause or construct a drain that outlets into a lawfully constructed drainage system except as provided in this chapter.

Subd. 2. Obstructing or damaging. A person may not willfully obstruct or damage a drainage project or system.

Subd. 2a. Planting trees over public tile. A person must not knowingly plant trees over a public drain tile, unless the person planting the trees receives permission from the drainage authority.

Subd. 2b. Planting trees over private tile. A person must not knowingly plant trees over a private drain tile that provides for the drainage of land owned or leased by another person, unless the person planting the trees receives permission from all persons who receive drainage benefits from the drain tile.

Subd. 3. Altering engineer's marking of stakes. A person may not willfully change the location or alter markings of stakes set by the engineer in a drainage project or system.

Subd. 4. Penalty. Violation of this section is a misdemeanor.

History: 1990 c 391 art 5 s 17; 1Sp2005 c 1 art 2 s 117,118



Section 103E.085 — ENFORCEMENT.

Subdivision 1. Warrants and arrests. An enforcement officer, as defined in section 97A.015, subdivision 18, may execute and serve warrants, and arrest persons detected in actual violation of sections 103E.005 to 103E.811 as provided in sections 97A.205 and 97A.211.

Subd. 2. Prosecution. The county attorney shall prosecute all criminal actions arising under this chapter.

History: 1990 c 391 art 5 s 18



Section 103E.091 — APPEALS.

Subdivision 1. Grounds for appeal. A party may appeal to the district court from a recorded order of a drainage authority made in a drainage proceeding that determines:

(1) the amount of benefits;

(2) the amount of damages;

(3) fees or expenses allowed; or

(4) whether the environmental, land use, and multipurpose water management requirements and criteria of section 103E.015, subdivision 1, are met.

Subd. 2. Procedure for appeals related to benefits and damages. (a) A person who appeals the amount of benefits or damages may include benefits and damages affecting property not owned by the appellant. Notice of the appeal must be served to the auditor and to the owner or occupant of property included in the appeal or to the attorney representing the property owner in the proceedings.

(b) The appellant must file a notice of appeal with the auditor within 30 days after the order to be appealed is filed. The notice must state the particular benefits or damages appealed and the basis for the appeal. Within 30 days after the notice is filed, the auditor must file the original notice with the court administrator of the district court.

Subd. 3. Procedure for appeal related to allowance of fees or expenses. An appeal related to the allowance of fees or expenses may be to the district court of any county where the affected property is located. The appeal must be made within 30 days after the order allowing or disallowing the claim and is governed as applicable by the provisions of subdivision 4.

Subd. 4. Appeal trial. (a) The issues in the appeal are entitled to a trial by a jury in the district court of the county where the drainage proceeding was pending.

(b) At the request of the appellant, the trial must be held at the district court of the county where the affected property is located. The court administrator of the district court where the appeal is first filed shall make, certify, and file with the court administrator of the district court of the county where the trial is transferred, a transcript of the papers and documents on file in the court administrator's office in the proceedings related to the matters of the appeal. After the final determination of the appeal, the court administrator of the district court that tried the appeal shall certify and return the verdict to the district court of the county where the drainage proceedings were filed.

(c) The appeal shall take precedence over all other civil court matters. If there is more than one appeal to be tried in one county, the court may, on its own motion or the motion of an interested party, consolidate two or more appeals and try them together, but the rights of the appellants must be determined separately. If the appellant does not prevail, the cost of the trial must be paid by the appellant.

(d) The court administrator of the district court where the appeal is filed shall file a certified copy of the final determination of the appeal with the auditor of the affected counties.

Subd. 5. Effect of determination. For all appeals, the amount awarded by the jury as a determination of the issue appealed shall replace the amount that was appealed.

History: 1990 c 391 art 5 s 19; 2014 c 164 s 4



Section 103E.095 — APPEAL FROM ORDERS DISMISSING OR ESTABLISHING DRAINAGE SYSTEMS.

Subdivision 1. Notice of appeal. A party may appeal an order made by the board that dismisses drainage proceedings or establishes or refuses to establish a drainage project to the district court of the county where the drainage proceedings are pending. The appellant must serve notice of the appeal to the auditor within 30 days after the order is filed. After notice of the appeal is served, the appeal may be brought to trial by the appellant or the drainage authority after notifying the other party at least ten days before the trial date.

Subd. 2. Trial. The appeal must be tried by the court without a jury. The court shall examine the entire drainage proceeding and related matters and receive evidence to determine whether the findings made by the board can be sustained. At the trial the findings made by the board are prima facie evidence of the matters stated in the findings, and the board's order is prima facie reasonable. If the court finds that the order appealed is lawful and reasonable, it shall be affirmed. If the court finds that the order appealed is arbitrary, unlawful, or not supported by the evidence, it shall make an order, justified by the court record, to take the place of the appealed order, or remand the order to the board for further proceedings. After the appeal has been determined by the court, the board shall proceed in conformity with the court order.

Subd. 3. Determination of benefits and damages after court order. If the order establishing a drainage project is appealed, the trial of appeals related to benefits or damages in the drainage proceeding must be stayed until the establishment appeal is determined. If the order establishing the drainage project is affirmed, appeals related to benefits and damages must then be tried.

Subd. 4. Procedure if appeal order establishes drainage project. If an order refusing to establish a drainage project is appealed, and the court, by order, establishes the drainage project, the auditor shall give notice by publication of the filed order. The notice is sufficient if it refers to the drainage project or system by number or other descriptive designation, states the meaning of the order, and states the date the court order was filed. A person may appeal the establishment order to the district court as provided in this section.

Subd. 5. Appeal of appellate order. A party aggrieved by a final order or judgment rendered on appeal to the district court may appeal as in other civil cases. The appeal must be made and perfected within 30 days after the filing of the order or entry of judgment.

History: 1990 c 391 art 5 s 20



Section 103E.097 — PAYMENT OF ATTORNEY FEES ON APPEAL.

If the commissioner of natural resources is a party making an appeal under section 103E.091 or 103E.095 and the commissioner does not prevail on the issues appealed, the court may award attorney fees to the party prevailing on the appeal. If more than one issue is appealed and the commissioner prevails on some issues and does not prevail on others, the court shall determine the amount of the attorney fee to be awarded.

History: 1990 c 391 art 5 s 21



Section 103E.101 — DRAINAGE PROCEEDING AND CONSTRUCTION RECORDS.

Subdivision 1. Public records. All maps, plats, charts, drawings, plans, specifications, and other documents that have been filed, received in evidence, or used in connection with a drainage proceeding or construction are subject to the provisions on public records in section 15.17.

Subd. 2. Record requirements. All maps, plats, profiles, plans, and specifications prepared and used in relation to a proceeding must:

(1) be uniform;

(2) have each sheet marked to identify the proceeding by the drainage project and system number;

(3) show the name of the person preparing the sheet;

(4) show the date the sheet was prepared; and

(5) conform to rules and standards prescribed by the director.

Subd. 3. Index of proceedings and records. The auditor or secretary shall keep all orders, exhibits, maps, charts, profiles, plats, plans, specifications, and records of the proceedings. These records may not be removed except when the board makes a written order to remove them. The auditor or secretary shall keep an accurate index of the proceedings and related documents in a readily usable, resilient, and secure manner.

Subd. 4. Engineer's documents. All original plats, profiles, records, and field books made by the engineer during the proceedings or the construction of a drainage project are public records and the property of the drainage authority. These public records must be filed with the auditor or secretary under the direction of the drainage authority when construction is completed or when the engineer stops acting for the drainage project, whichever is earlier.

Subd. 4a. Reestablishing records. (a) If, after thorough investigation of drainage system records, a drainage authority finds that records establishing the alignment, cross-section, profile, or right-of-way of a drainage system that it administers are lost, destroyed, or otherwise incomplete, it may, by order, reestablish records defining the alignment; cross-section; profile; hydraulic structure locations, materials, dimensions, and elevations; or right-of-way of the drainage system as originally constructed or subsequently improved in accordance with this chapter. The procedure for reestablishing drainage system records must involve, at a minimum, investigation and a report of findings by a professional engineer licensed in Minnesota supported by existing records and evidence, including, but not limited to, applicable aerial photographs, soil borings or test pits, culvert dimensions and invert elevations, and bridge design records. The existing and reestablished records together must define the alignment; cross-section; profile; hydraulic structure locations, materials, dimensions, and elevations; and right-of-way of the drainage system. Drainage system records reestablished under this subdivision do not interrupt prescriptive occupation.

(b) The description of a drainage system under this subdivision may be initiated by the drainage authority on its own motion or by any party affected by the drainage system filing a petition. If the system is under the jurisdiction of a county board, the petition must be filed with the auditor. If the system is under the jurisdiction of a joint county drainage authority, the petition must be filed with the auditor of the county with the largest area of property in the drainage system. If the system is under the jurisdiction of a watershed district board, the petition must be filed with the secretary.

(c) When a drainage authority directs by resolution or when a petition is filed under this subdivision, the drainage authority, in consultation with the auditor or secretary, shall set a time and location for a hearing after the engineer's report is complete. The auditor or secretary shall give notice of the hearing by mail to the commissioner of natural resources, the executive director of the Board of Water and Soil Resources, the petitioner or petitioners, and all property owners benefited or damaged by the drainage system and shall give notice to other interested parties either in a newspaper of general circulation in the drainage system area or by publication on a Web site of the drainage authority.

(d) Drainage system records reestablished under this subdivision constitute official drainage system records. A finding of drainage system right-of-way in the applicable order is a defense to a trespass claim and shall be given due weight in any subsequent court proceeding to establish the existence or nature of a property encumbrance.

Subd. 5. Filing and storage facilities. County boards shall provide the auditor, and watershed district boards shall provide the secretary, with necessary filing and storage facilities to protect the files and records of all proceedings under its jurisdiction. The county boards and watershed district boards may provide for the copying and filing of the documents and records of proceedings by photographic devices as provided for public records under section 15.17. In the event of loss of the originals, the photographic copies are originals after authentication by the auditor or secretary.

Subd. 5a. Transferring records. (a) When a watershed district assumes authority for a drainage system according to section 103D.625, the county or joint county board transferring authority shall transfer all of the original records for the drainage system to the watershed district, except as provided in paragraph (b).

(b) Physical or electronic copies of drainage system records that are authenticated by the county auditor having the original records may be used in place of the originals by the watershed district until the watershed district has necessary records storage facilities to protect the original records or, in the case of a partial transfer of a drainage system, until the entire drainage system is transferred to the watershed district.

Subd. 6. Records; prima facie evidence. The record of proceedings under this chapter and of orders made by the drainage authority or the district court in the proceedings, or a certified copy of a record or order, is prima facie evidence of the facts stated in the record or order and of the regularity of all proceedings prior to the making of the order.

History: 1990 c 391 art 5 s 22; 2013 c 4 s 4-9



Section 103E.105 — ADVICE ABOUT DRAINAGE QUESTIONS.

The director shall provide advice to a drainage authority or engineer, upon request, about engineering questions or problems in connection with a drainage project or drainage system.

History: 1990 c 391 art 5 s 23



Section 103E.111 — FIELD SURVEYS AND INVESTIGATIONS BY DIRECTOR.

Subdivision 1. Authorization. If a field survey or investigation of a drainage project or drainage system is determined to be necessary by the director or is requested in writing by the drainage authority, the director may conduct the survey or investigation.

Subd. 2. Costs if requested by drainage authority. If the field survey or investigation is made at the request of a drainage authority, the cost must be reported to the drainage authority and paid by the drainage authority as a drainage project or drainage system expense.

History: 1990 c 391 art 5 s 24



Section 103E.115 — HYDROLOGICAL AND DRAINAGE INFORMATION.

(a) The director may prepare and publish: (1) runoff data; (2) information about the capacity of drain tile and ditches; (3) specifications for drain tile, ditches, and ditch construction; and (4) standard procedural forms for public ditch proceedings.

(b) The director may furnish the information to engineers and drainage authorities for their advice and information.

History: 1990 c 391 art 5 s 25



Section 103E.121 — DRAIN TILE MANUFACTURING STUDIES.

Subdivision 1. Drain tile investigations. The director may:

(1) investigate the methods used in the manufacture of drain tile;

(2) determine the causes of drain tile failure; and

(3) conduct research and experimentation to improve the quality of drain tile.

Subd. 2. Manufacturing investigations and tests. The director may make inspections and tests of manufacturing processes and materials used and the resultant product of a manufacturing plant in the state where drain tile is made and sold to drainage authorities or the general public. The director, or an authorized agent of the director, must have free access to manufacturing plants of drain tile sold in this state for inspections and tests.

Subd. 3. Distribution of information. The results of inspections and tests must be made public for drainage authorities, engineers, tile manufacturers, and others interested in the use of drain tile.

History: 1990 c 391 art 5 s 26



Section 103E.202 — PETITIONS.

Subdivision 1. Applicability. This section applies to a petition for a drainage project and a petition for repair.

Subd. 2. Signatures on petition. (a) A petition must be signed by a requisite number of owners of 40-acre tracts or government lots and property that the drainage project described in the petition passes over, or by the property owners of the required percentage of the property area determined by the total and percentage of area of 40-acre tracts or government lots that the proposed drainage project passes over, excluding areas in and holders of easements for utilities and roads. A petition may be signed by the commissioner of transportation or by a political subdivision if the property is in their jurisdiction and is passed over by the proposed drainage project.

(b) Each separate parcel of property counts as one signature but the petition must be signed by all owners of the parcel to count as a signature. The signature of each entity regardless of the number of parcels of property owned counts as one signature on the petition.

(c) Paragraph (a) does not apply to a petition for an improvement of an outlet.

Subd. 3. Withdrawal of petitioner. After a petition has been filed, a petitioner may not withdraw from the petition except with the written consent of all other petitioners on the filed petition.

Subd. 4. Filing petition and bond. A petition for a drainage project and a bond must be filed with the auditor. If a drainage system is within two or more counties, the petition must be filed with the auditor of the county with the greatest area of property that the proposed drainage project passes over.

Subd. 5. Petitioners' bond. One or more petitioners must file a bond with the petition for at least $10,000 that is payable to the county where the petition is filed, or for a petition for a proposed joint county drainage system or a petition for a drainage project affecting a joint county drainage system, the bond must be payable to all of the counties named in the petition. The bond must have adequate surety and be approved by the county attorney where the petition is filed. The bond must be conditioned to pay the costs incurred if the proceedings are dismissed or a contract is not awarded to construct the drainage system proposed in the petition.

Subd. 6. Expenses not to exceed bond. The costs incurred before the proposed drainage project is established may not exceed the amount of the petitioners' bond. A claim for expenses greater than the amount of the bond may not be paid unless an additional bond is filed. If the drainage authority determines that the cost of the proceeding will be greater than the petitioners' bond before the proposed drainage project is established, the drainage authority must require an additional bond to cover all costs to be filed within a prescribed time. The proceeding must be stopped until the additional bond prescribed by the drainage authority is filed. If the additional bond is not filed within the time prescribed, the proceeding must be dismissed.

History: 1990 c 391 art 5 s 27



Section 103E.212 — NEW DRAINAGE SYSTEM PROJECTS.

Subdivision 1. Procedure. To establish a new drainage system under this chapter, the petitioners and drainage authority must proceed according to this section and the provisions applicable to establishment of drainage projects.

Subd. 2. Signatures on petition. The petition for a new drainage system must be signed by a majority of the owners of the property that the proposed drainage system described in the petition passes over, or by the property owners of at least 60 percent of the area that the proposed new drainage system passes over.

Subd. 3. Petition requirements. The petition must:

(1) describe the 40-acre tracts or government lots and property where the proposed new drainage system passes over, including names and addresses of the property owners from records in the county assessor's office;

(2) describe the starting point, the general course, and the terminus of the proposed drainage system;

(3) state why the proposed drainage system is necessary;

(4) state that the proposed drainage system will benefit and be useful to the public and will promote public health; and

(5) state that the petitioners will pay all costs of the proceedings if the proceedings are dismissed or the contract for the construction of the proposed drainage system is not awarded.

History: 1990 c 391 art 5 s 28



Section 103E.215 — IMPROVEMENT OF DRAINAGE SYSTEM.

Subdivision 1. Procedure. The procedure in this section must be used to improve an established and constructed drainage system.

Subd. 2. Definition. In this section "improvement" means the tiling, enlarging, extending, straightening, or deepening of an established and constructed drainage system including construction of ditches to reline or replace tile and construction of tile to replace a ditch.

Subd. 3. Limit of extension. An improvement may only extend a drainage system downstream to a more adequate outlet and the extension may not exceed one mile.

Subd. 4. Petition. (a) A petition must be signed by:

(1) at least 26 percent of the owners of the property affected by the proposed improvement;

(2) at least 26 percent of the owners of property that the proposed improvement passes over;

(3) the owners of at least 26 percent of the property area affected by the proposed improvement; or

(4) the owners of at least 26 percent of the property area that the proposed improvement passes over.

(b) The petition must be filed with the auditor or, for a drainage system in more than one county, with the auditor of the county having the largest area of property the improvement would be located on.

(c) The petition must:

(1) designate the drainage system proposed to be improved by number or another description that identifies the drainage system;

(2) state that the drainage system has insufficient capacity or needs enlarging or extending to furnish sufficient capacity or a better outlet;

(3) describe the starting point, general course, and terminus of any extension;

(4) describe the improvement, including the names and addresses of owners of the 40-acre tracts or government lots and property that the improvement passes over;

(5) state that the proposed improvement will be of public utility and promote the public health; and

(6) contain an agreement by the petitioners that they will pay all costs and expenses that may be incurred if the improvement proceedings are dismissed.

Subd. 5. Subsequent proceedings. When a petition and the bond required by section 103E.202 are filed, the auditor shall present the petition to the board at its next meeting or, for a joint county drainage system, to the joint county drainage authority within ten days after the petition is filed. The drainage authority shall appoint an engineer to examine the drainage system and make an improvement report. The improvement proceedings must be conducted under this chapter as provided for the original proceedings for the establishment of a drainage project. The benefits and damages determined must be as a result of the proposed improvement. Assessments for the repair of the improvement must be based on the benefits determined for the improvement.

Subd. 6. Petition for separable part of drainage system needing repair. (a) If the existing drainage system needs repair and the petition for the improvement is for a separable part only of the existing drainage system, the engineer may include in the detailed survey report a statement showing the proportionate estimated cost of the proposed improvement required to repair the separable part of the existing system and the estimated proportionate cost of the added work required for the improvement. The notice of hearing on the detailed survey report must be given by publication and mailing to all persons owning property affected by the existing drainage system. The hearing may be held at the same time and location as the establishment hearing for the improvement.

(b) At the hearing, if the drainage authority determines that only a separable portion of the existing drainage system will be improved and that the portion needs repair, the drainage authority shall determine and assess, by order, the proportionate cost of the improvement that would be required to repair the separable portion of the drainage system to be improved. The order must direct that:

(1) the repair portion is allocated as repairs and assessed against all property benefited by the entire drainage system, as provided by section 103E.731; and

(2) the balance of the cost of the improvement is assessed in addition to the repair assessment against the property benefited by the improvement.

History: 1990 c 391 art 5 s 29



Section 103E.221 — IMPROVEMENT OF OUTLETS.

Subdivision 1. Conditions for improvement of outlets. If a public or private proposed drainage project or existing drainage system has waters draining into an existing drainage system, watercourse, or body of water, and the construction or proposed construction of the drainage project causes an overflow of the existing drainage system, watercourse, or body of water on adjoining property, an affected county or the owners of the overflowed property may start outlet improvement proceedings under this section.

Subd. 2. Petition. (a) A petition must be signed by the board of an affected county, by at least 26 percent of the owners of adjoining overflowed property, or by the owners of at least 26 percent of the area of the overflowed property. The petition must:

(1) describe the property that has been or is likely to be overflowed including the names and addresses of the property owners from records in the county assessor's office;

(2) state in general terms by number or otherwise the drainage systems that have caused or are likely to cause the overflow;

(3) describe the location of the overflowed drainage system, watercourse, or body of water and the outlet;

(4) show the necessity of the improvement by enlarging the system or controlling the waters by off-take ditches, additional outlets, or otherwise;

(5) show that the outlet improvement will protect the adjoining property from overflow;

(6) state that the improvement will be of public benefit and utility and improve the public health; and

(7) state that the petitioners will pay all costs incurred if the proceedings are dismissed or a contract for construction of the outlet improvement is not awarded.

(b) The petitioners, except for a petition made by the board, shall give the required bond.

Subd. 3. Filing petition. The petition shall be filed with the county auditor. If the board makes the petition, it must be addressed to the drainage authority and filed with the auditor. If part of the improvement or the overflowed property is located in more than one county, the petition must be filed with the auditor of the county with the greatest affected area.

Subd. 4. Jurisdiction of drainage authority. After the petition is filed, the board or joint county drainage authority where the petition is filed has jurisdiction of the petition, the improvement, the affected property, and all proceedings for the establishment and construction of the outlet improvement and the assessment of property benefited by the outlet improvement, as provided for establishment and construction of a drainage project under this chapter.

Subd. 5. Preliminary survey report requirements. In the preliminary survey report, the engineer shall show the existing or proposed drainage projects or systems that cause the overflow, the property drained or to be drained by the drainage project, and the names of affected property owners.

Subd. 6. Benefited property determined by viewers. If, after the preliminary survey report hearing, a detailed survey is ordered and viewers are appointed, the viewers shall determine and report the benefits to all property from the outlet improvement including property drained or to be drained by the existing drainage system and proposed drainage project.

History: 1990 c 391 art 5 s 30



Section 103E.225 — LATERALS.

Subdivision 1. Petition. (a) Persons that own property in the vicinity of an existing drainage system may petition for a lateral that connects their property with the drainage system. The petition must be signed by at least 26 percent of the owners of the property or by the owners of at least 26 percent of the area of the property that the lateral passes over. The petition must be filed with the auditor, or for property in more than one county, the petition must be filed with the auditor of the county with the largest property area to be passed over by the lateral. The petition must:

(1) describe in general terms the starting point, general course, and terminus of the proposed lateral;

(2) describe the property traversed by the lateral including the names and addresses of the property owners from records in the county assessor's office;

(3) state the necessity to construct the lateral;

(4) state that, if constructed, the lateral will be of public benefit and utility and promote the public health;

(5) request that the lateral be constructed and connected with the drainage system; and

(6) provide that the petitioners will pay all costs incurred if the proceedings are dismissed or if a contract for the construction of the lateral is not awarded.

(b) The petitioners shall give the bond required by section 103E.202, subdivision 5.

Subd. 2. Establishment procedure. After the petition is filed, the procedure to establish and construct the lateral is the same as that provided in this chapter to establish a drainage project.

Subd. 3. Authority necessary for property not assessed. A lateral may not be constructed to drain property that is not assessed benefits for the existing drainage system until express authority for the use of the existing drainage system as an outlet for the lateral has been obtained under section 103E.401.

History: 1990 c 391 art 5 s 31



Section 103E.227 — IMPOUNDING, REROUTING, AND DIVERTING DRAINAGE SYSTEM WATERS.

Subdivision 1. Petition. (a) To conserve and make more adequate use of our water resources or to incorporate wetland or water quality enhancing elements as authorized by section 103E.011, subdivision 5, a person, public or municipal corporation, governmental subdivision, the state or a department or agency of the state, the commissioner of natural resources, and the United States or any of its agencies, may petition to impound, reroute, or divert drainage system waters for beneficial use.

(b) If the drainage system is under the jurisdiction of a county drainage authority, the petition must be filed with the auditor of the county. If the drainage system is under the jurisdiction of a joint county drainage authority, the petition must be filed with the county having the largest area of property in the drainage system, where the primary drainage system records are kept, and a copy of the petition must be submitted to the auditor of each of the other counties participating in the joint county drainage authority. If the system is under the jurisdiction of a watershed district, the petition must be filed with the secretary of the district. The auditor of an affected county or the secretary of a watershed district must make a copy of the petition available to the public.

(c) The petition must contain the location of the installation, concept plans for the proposed project, and a map that identifies the areas likely to be affected by the project.

(d) The petition shall identify the sources of funds to be used to secure the necessary land rights and to construct the project and the amount and rationale for any drainage system funds requested.

(e) The petitioner or drainage authority must also acquire a public-waters-work permit or a water-use permit from the commissioner of natural resources if required under chapter 103G.

Subd. 2. Bond. (a) Upon filing the petition, the petitioners shall file a bond as provided in section 103E.202.

(b) A bond is not required if the petition is filed by the state, a state agency or department, the commissioner of natural resources, the United States or any of its agencies, a soil and water conservation district, a watershed district, or a municipality.

Subd. 3. Procedure to establish project. (a) After receiving the petition and bond, if required, the drainage authority must appoint an engineer to investigate the effect of the proposed installation and file a report of findings.

(b) After filing of the engineer's report, notice must be given and a public hearing held as provided in section 103E.261.

(c) If at the hearing it appears from the engineer's report and other evidence presented that the project will be of a public or private benefit and that it will not impair the utility of the drainage system or deprive affected landowners of its benefit, the drainage authority shall make an order modifying the drainage system, to include the amount, if any, of drainage system funds approved for the project at the discretion of the drainage authority, and issue an order authorizing the project.

Subd. 4. Permits and flowage easements required. Before installing or constructing the project, the petitioner or drainage authority shall obtain all required permits and all necessary rights-of-way and flowage easements from owners of land to be affected by it.

Subd. 5. Construction, operation, maintenance, and repair responsibilities. The order of the drainage authority modifying the drainage system must identify the parties responsible for construction, operation, and maintenance of the drainage system modification and the amount, if any, of drainage system funds for the project. If the part of the drainage system located within the project boundaries is in need of repairs, the petitioner's engineer shall estimate the cost at the time of petition of these separable repairs. The drainage authority shall consider the separable repair costs that will be avoided as a result of the petitioned project, as well as any other benefits of the project to the drainage system, when determining whether or how much to contribute to the petitioned project.

History: 1990 c 391 art 5 s 32; 2010 c 298 s 3; 2013 c 4 s 10



Section 103E.231 — DISMISSAL OR DELAY OF PROCEEDINGS BY PETITIONERS.

Subdivision 1. Dismissal. (a) A proceeding under this chapter may be dismissed by a majority of the petitioners if they own at least 60 percent of the area owned by all of the petitioners as described in the petition.

(b) The proceeding may be dismissed at any time before the proposed drainage project is established after payment of the cost of the proceeding. If the costs cannot be collected, each and all petitioners are liable for unpaid assessments. The drainage authority shall determine and assess the cost of the proceeding against the persons liable. After the proceeding is dismissed any other action on the proposed drainage project must begin with a new petition.

Subd. 2. Delay. The drainage authority may delay drainage proceedings and drainage project construction under this chapter if a majority of the petitioners petition for a delay and the drainage authority holds a hearing on the petition. The delay may be for a period determined by the drainage authority. The drainage authority shall determine the cost of the proceedings up to the time the proceedings are delayed and when the costs are to be paid. The costs may include interest on the costs due.

History: 1990 c 391 art 5 s 33



Section 103E.235 — DRAINAGE SYSTEM IN TWO OR MORE COUNTIES.

Subdivision 1. Designation. A petition for a proposed drainage project in two or more counties must be designated as a joint county drainage system with a number assigned by the auditor of the county with the largest area of property in the drainage system.

Subd. 2. Joint county drainage authority. The board where a petition for a proposed joint county drainage project is filed shall notify the board of each county where property is affected by the drainage system and request the boards to meet jointly and consider the petition. The boards shall select five of their members at the meeting to be the drainage authority. At least one member must be from each board. The drainage authority shall be known as the joint county drainage authority with a joint county drainage project or system number. A vacancy in the membership of the joint county drainage authority must be filled by joint action of the boards.

Subd. 3. Transfer of drainage systems to watershed districts not affected. This section does not affect the transfer of a drainage system to the board of managers of a watershed district under chapter 103D.

History: 1990 c 391 art 5 s 34



Section 103E.238 — COUNTY ATTORNEY REVIEW OF PETITION AND BOND.

The county attorney must review each petition and bond filed with the county to determine if it meets the requirement of the proceedings for which it is intended. The county attorney must review the petition and bond within 30 days after it is filed. The county attorney must:

(1) refer the petition and bond back to the petitioners if it does not meet the requirements, with the county attorney's opinion describing the deficiencies of the petition; or

(2) refer the petition to the drainage authority.

History: 1990 c 391 art 5 s 35



Section 103E.241 — ENGINEER.

Subdivision 1. Appointment. Within 30 days after receiving a petition and bond from the county attorney, the drainage authority shall, by order, appoint an engineer to make a preliminary survey within a prescribed time. The engineer must be the county highway engineer of a county where the affected property is located or a professional engineer registered under state law. The engineer is the engineer for the drainage project throughout the proceeding and construction unless otherwise ordered. Each appointed engineer must file an oath and bond. The engineer may be removed by the drainage authority at any time. If the engineer position is vacant, the drainage authority shall appoint another engineer as soon as possible.

Subd. 2. Oath; bond. An appointed engineer must subscribe to an oath to faithfully perform the assigned duties in the best manner possible and file a bond with the auditor. Within ten days after being appointed, the drainage authority shall set an amount of at least $5,000 for the bond. The bond must have adequate surety and be payable to the county where the petition is filed, or for a proposed joint county drainage project to all counties in the petition. The bond must be conditioned to pay any person or the drainage authority for damages and injuries resulting from negligence of the engineer while the engineer is acting in the proceedings or construction and provide that the engineer will diligently and honestly perform the engineer's duties. The bond is subject to approval by the auditor. The aggregate liability of the surety for all damages may not exceed the amount of the bond.

Subd. 3. Assistants; compensation. The engineer may appoint assistant engineers and hire help necessary to complete the engineer's duties. The engineer is responsible for the assistant engineers and may remove them. The compensation of the engineer, assistant engineers, and other employees is provided by section 103E.645.

Subd. 4. Engineer's reports. The engineer shall make an expense report every two weeks after the beginning of the engineer's work until the construction contract is awarded. The report must show costs incurred by the engineer and expenses incurred under the engineer's direction relating to the proceeding, and include the names of the engineer, engineer assistants, and employees and the time each was employed, and every item of expense incurred by the engineer. The engineer must file this report with the auditor as soon as possible and may not incur expenses for the proceeding greater than the petitioners' bond.

Subd. 5. Consulting engineer. After the engineer is appointed and before construction of the drainage project is finished, the drainage authority may employ an engineer as a consulting engineer for the proceeding and construction. A consulting engineer shall advise the engineer and drainage authority on engineering matters and problems that may arise related to the proceeding and construction of the drainage project. The drainage authority shall determine the compensation for the consulting engineer.

History: 1990 c 391 art 5 s 36



Section 103E.245 — PRELIMINARY SURVEY AND PRELIMINARY SURVEY REPORT.

Subdivision 1. Survey. The engineer shall proceed promptly to:

(1) examine the petition and order;

(2) make a preliminary survey of the area likely to be affected by the proposed drainage project to enable the engineer to determine whether the proposed drainage project is necessary and feasible with reference to the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1;

(3) examine and gather information related to determining whether the proposed drainage project substantially affects areas that are public waters; and

(4) if the proposed drainage project requires construction of an open channel, examine the nature and capacity of the outlet and any necessary extension.

Subd. 2. Limitation of survey. The engineer shall restrict the preliminary survey to the drainage area described in the petition, except that to secure an outlet the engineer may run levels necessary to determine the distance for the proper fall of the water. The preliminary survey must consider the impact of the proposed drainage project on the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1. The drainage authority may have other areas surveyed after:

(1) giving notice by mail of a hearing to survey additional areas, to be held at least ten days after the notice is mailed, to the petitioners and persons liable on the petitioners' bond;

(2) holding the hearing;

(3) obtaining consent of the persons liable on the petitioners' bond; and

(4) ordering the additional area surveyed by the engineer.

Subd. 3. Adoption of federal project. The engineer may approve and include as a part of the report, a project of the United States relating to drainage or flood control that is within the proposed drainage project area, and may accept data, plats, plans, or information relating to the project furnished by United States engineers. The engineer does not need to make the preliminary survey if the material furnished by the United States is sufficient for the engineer to make the preliminary survey report.

Subd. 4. Preliminary survey report. The engineer shall report the proposed drainage project plan or recommend a different practical plan. The report must give sufficient information, in detail, to inform the drainage authority on issues related to feasibility, and show changes necessary to make the proposed plan practicable and feasible including extensions, laterals, and other work. If the engineer finds the proposed drainage project in the petition is feasible and complies with the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1, the engineer shall include in the preliminary survey report a preliminary plan of the drainage project showing the proposed ditches, tile, laterals, and other improvements, the outlet of the project, the watershed of the drainage project or system, and the property likely to be affected and its known owners. The plan must show:

(1) the elevation of the outlet and the controlling elevations of the property likely to be affected referenced to standard sea level datum, if practical;

(2) the probable size and character of the ditches and laterals necessary to make the plan practicable and feasible;

(3) the character of the outlet and whether it is sufficient;

(4) the probable cost of the drains and improvements shown on the plan;

(5) all other information and data necessary to disclose the practicability, necessity, and feasibility of the proposed drainage project;

(6) consideration of the drainage project under the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1; and

(7) other information as ordered by the drainage authority.

History: 1990 c 391 art 5 s 37; 2014 c 164 s 5-7



Section 103E.251 — FILING PRELIMINARY SURVEY REPORT.

The engineer shall file the completed preliminary survey report in duplicate with the auditor. The auditor shall send one copy of the report to the director. If the proposed drainage project involves a joint county drainage project or system, a copy of the report must be filed with the auditor of each affected county.

History: 1990 c 391 art 5 s 38



Section 103E.255 — COMMISSIONER'S PRELIMINARY ADVISORY REPORT.

The commissioner shall make a preliminary advisory report to the drainage authority with an opinion about the adequacy of the preliminary survey report. The commissioner shall state any additional investigation and evaluation that should be done relating to public waters that may be affected and environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1, and cite specific portions of the preliminary survey report that are determined inadequate. The commissioner shall file an initial preliminary advisory report with the auditor before the date of the preliminary hearing. The commissioner may request additional time for review and evaluation of the preliminary survey report if additional time is necessary for proper evaluation. A request for additional time for filing the commissioner's preliminary advisory report may not be made more than five days after the date of the notice by the auditor that a date is to be set for the preliminary hearing. An extension of time may not exceed two weeks after the date of the request.

History: 1990 c 391 art 5 s 39; 2014 c 164 s 8



Section 103E.261 — PRELIMINARY HEARING.

Subdivision 1. Notice. When the preliminary survey report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall set a time, by order, not more than 30 days after the date of the order, for a hearing on the preliminary survey report. At least ten days before the hearing, the drainage authority after consulting with the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the proposed drainage project in the preliminary survey report.

Subd. 2. Hearing. The engineer shall attend the preliminary hearing and provide necessary information. The petitioners and all other interested parties may appear and be heard. The commissioner's advisory report on the preliminary plan must be publicly read and included in the record of proceedings.

Subd. 3. Sufficiency of petition. (a) The drainage authority shall first examine the petition and determine if it meets the legal requirements.

(b) If the petition does not meet the legal requirements of this chapter, the hearing shall be adjourned until a specified date by which the petitioners must resubmit the petition. The petition must be referred back to the petitioners who, by unanimous action, may amend the petition. The petitioners may obtain signatures of additional property owners as added petitioners.

(c) When the hearing is reconvened, if the petition is not resubmitted or does not meet the legal requirements, the proceedings must be dismissed.

Subd. 4. Dismissal. (a) The drainage authority shall dismiss the proceedings if it determines that:

(1) the proposed drainage project is not feasible;

(2) the adverse environmental impact is greater than the public benefit and utility after considering the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1, and the engineer has not reported a plan to make the proposed drainage project feasible and acceptable;

(3) the proposed drainage project is not of public benefit or utility; or

(4) the outlet is not adequate.

(b) If the proceedings are dismissed, any other action on the proposed drainage project must begin with a new petition.

Subd. 5. Findings and order. (a) The drainage authority shall state, by order, its findings and any changes that must be made in the proposed drainage project from those outlined in the petition, including changes necessary to minimize or mitigate adverse impact on the environment, if it determines that:

(1) the proposed drainage project outlined in the petition, or modified and recommended by the engineer, is feasible;

(2) there is necessity for the proposed drainage project;

(3) the proposed drainage project will be of public benefit and promote the public health, after considering the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1; and

(4) the outlet is adequate.

(b) Changes may be stated by describing them in general terms or filing a map that outlines the changes in the proposed drainage project with the order. The order and accompanying documents must be filed with the auditor.

Subd. 6. Outlet; existing drainage system. If the outlet is an existing drainage system, the drainage authority may determine that the outlet is adequate and obtain permission to use the existing drainage system as an outlet. The drainage authority shall assign a number to the proposed drainage project and proceed under section 103E.401 to act in behalf of the proposed drainage project.

Subd. 7. Effect of findings. (a) For all further proceedings, the order modifies the petition and the order must be considered with the petition.

(b) The findings and order of the drainage authority at the preliminary hearing are conclusive only for the signatures and legal requirements of the petition, the nature and extent of the proposed plan, and the need for a detailed survey, and only for the persons or parties shown by the preliminary survey report as likely to be affected by the proposed drainage project. All questions related to the practicability and necessity of the proposed drainage project are subject to additional investigation and consideration at the final hearing.

History: 1990 c 391 art 5 s 40; 2014 c 164 s 9,10



Section 103E.265 — ORDER FOR DETAILED SURVEY AND SURVEY REPORT.

Subdivision 1. Order. When the preliminary hearing order is filed with the auditor, the drainage authority shall order the engineer to make a detailed survey with plans and specifications for the proposed drainage project and submit a detailed survey report to the drainage authority as soon as possible.

Subd. 2. Waiver. The drainage authority may waive the detailed survey order and the detailed survey if it determines that adequate data, plans, and specifications have been furnished by a United States engineer.

History: 1990 c 391 art 5 s 41



Section 103E.271 — DETAILED SURVEY.

Subdivision 1. Survey and examination. When an order for a detailed survey is filed, the engineer shall proceed to survey the lines of the proposed drainage project in the preliminary hearing order, and survey and examine affected property.

Subd. 2. Survey requirements. All drainage lines must be surveyed in 100-foot stations and elevations must be based on standard sea level datum, if practical. Bench marks must be established on permanent objects along the drainage line, not more than one mile apart. Field notes made by the engineer must be entered in bound field books and preserved by the engineer until they are filed with the auditor.

History: 1990 c 391 art 5 s 42



Section 103E.275 — ENGINEER'S VARIANCE FROM DRAINAGE AUTHORITY ORDER.

(a) In planning a proposed drainage project, the engineer may vary from the starting point and the line and plan described by the preliminary hearing order if necessary to drain the property likely to be assessed in the proposed drainage project.

(b) The engineer may:

(1) survey and recommend the location of additional necessary ditches and tile;

(2) where better results will be accomplished and more desirable outlets secured, provide for the extension of the outlet; and

(3) provide for different parts of the drainage to flow in different directions with more than one outlet.

(c) The open ditches do not have to connect if they drain the area to be affected in the petition. The variance must be reported with similar information in the detailed survey report.

History: 1990 c 391 art 5 s 43



Section 103E.281 — SOIL SURVEY.

The engineer shall make a soil survey if: (1) the drainage authority orders a soil survey; (2) the commissioner requests a soil survey; or (3) the engineer determines a soil survey is necessary. The soil survey must show the nature and character of the soil in the proposed drainage project area and include the engineer's findings from the soil survey. The report on the soil survey must be included in the detailed survey report or reported and filed separately before the final hearing.

History: 1990 c 391 art 5 s 44



Section 103E.285 — DETAILED SURVEY REPORT.

Subdivision 1. Report and information required. The engineer shall prepare a detailed survey report that includes the data and information in this section.

Subd. 2. Map. A complete map of the proposed drainage project and drainage system must be drawn to scale, showing:

(1) the terminus and course of each drain and whether it is ditch or tile, and the location of other proposed drainage works;

(2) the location and situation of the outlet;

(3) the watershed of the proposed drainage project and the subwatershed of main branches, if any, with the location of existing highway bridges and culverts;

(4) all property affected, with the names of the known owners;

(5) public roads and railways affected;

(6) the outline of any lake basin, wetland, or public water body affected;

(7) other physical characteristics of the watershed necessary to understand the proposed drainage project and the affected drainage system; and

(8) the area to be acquired to maintain a grass strip under section 103E.021.

Subd. 3. Profile of drainage lines. A profile of all proposed drainage lines must be presented showing, graphically, the elevation of the ground and gradient at each 100-foot station, and the station number at each section line and at each property line. The profile must show information necessary to understand it, including, in the case of an open ditch, the bottom width and side slope and, in the case of a tiled ditch, the size of tile.

Subd. 4. Bridge and culvert plans. Plans for private bridges and culverts to be constructed by and as a part of the proposed drainage project and plans for other works to be constructed for the proposed drainage project must be presented. A list must be made that shows the required minimum hydraulic capacity of bridges and culverts at railways and highways that cross ditches, and at other prospective ditch crossings where bridges and culverts are not specified to be constructed as part of the proposed drainage project. Plans and estimates of the cost of highway bridges and culverts must be prepared for the viewers to determine benefits and damages.

Subd. 5. Tabular statement of excavation, construction, and cost. A tabular statement must be prepared showing:

(1) the number of cubic yards of excavation, linear feet of tile, and average depth on each tile line;

(2) the bridges, culverts, and works to be constructed under the plans for the drainage project; and

(3) the estimated unit cost of each item, a summary of the total cost, and an estimate of the total cost of completing the proposed drainage project that includes supervision and other costs.

Subd. 6. Right-of-way acreage. The acreage must be shown that will be taken for ditch right-of-way on each government lot, 40-acre tract, or fraction of a lot or tract under separate ownership. The ditch right-of-way must include the area to be taken to maintain a grass strip under section 103E.021.

Subd. 7. Drain tile specifications. Specifications for drain tile must be given that comply with the requirements of the American Society for Testing Materials standard specifications for drain tile, except where the engineer requires tile of a special, higher quality for certain tile depths or soil conditions.

Subd. 8. Soil survey report. If required under section 103E.281, the report on the soil survey must be included in the detailed survey report or submitted and filed separately before the final hearing.

Subd. 9. Recommendation for division of work. If construction of the proposed drainage project would be more economical, the engineer may recommend:

(1) that the work be divided into sections and contracted separately;

(2) that the ditch and tile work or tile and labor on the project be contracted separately; or

(3) the time and manner for the work to be completed.

Subd. 10. Other information on practicability and necessity of drainage project. Other data and information to inform the drainage authority of the practicability and necessity of the proposed drainage project must be made available including a comprehensive examination and the recommendation by the engineer regarding the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1.

Subd. 11. Outlet in another state. If an outlet is only practical in an adjoining state, the engineer shall describe the right-of-way needed and the cost of obtaining the right-of-way and constructing the outlet.

Subd. 12. Completion. The engineer shall prepare the detailed survey and complete the detailed survey report, in duplicate, as specified in this section.

History: 1990 c 391 art 5 s 45; 2014 c 164 s 11



Section 103E.291 — FILING DETAILED SURVEY REPORT.

The engineer must file the detailed survey report with the auditor where the proceedings are pending and the auditor must deliver a copy of the detailed survey report to the commissioner. The engineer must also file copies of the detailed survey report with the auditors of any affected counties.

History: 1990 c 391 art 5 s 46



Section 103E.295 — REVISION OF ENGINEER'S DETAILED SURVEY REPORT AFTER ACCEPTANCE.

After the final acceptance of the proposed drainage project, the engineer shall revise the plan, profiles, and designs of structures to show the drainage project as actually constructed on the original tracings. The engineer shall file the revised detailed survey report with the auditor. The auditor shall forward the original or a copy to the director as a permanent record.

History: 1990 c 391 art 5 s 47



Section 103E.301 — COMMISSIONER'S FINAL ADVISORY REPORT.

(a) The commissioner shall examine the detailed survey report and within 30 days of receipt make a final advisory report to the drainage authority. The final advisory report must state whether the commissioner:

(1) finds the detailed survey report is incomplete and not in accordance with the provisions of this chapter, specifying the incomplete or nonconforming provisions;

(2) approves the detailed survey report as an acceptable plan to drain the property affected;

(3) does not approve the plan and recommendations for changes;

(4) finds the proposed drainage project is not of public benefit or utility under the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1, specifying the facts and evidence supporting the findings; or

(5) finds a soil survey is needed, and, if it is, makes a request to the engineer to make a soil survey.

(b) The commissioner shall direct the final advisory report to the drainage authority and file it with the auditor.

History: 1990 c 391 art 5 s 48; 2014 c 164 s 12



Section 103E.305 — VIEWERS' APPOINTMENT AND QUALIFICATION.

Subdivision 1. Appointment. When the order for a detailed survey is made, the drainage authority shall, by order, appoint viewers consisting of three disinterested residents of the state qualified to assess benefits and damages. The drainage authority may establish qualifications for viewers.

Subd. 2. Auditor's order for first meeting. Within five days after the detailed survey report is filed, the auditor shall, by order, designate the time and location for the first meeting of the viewers and issue a copy to the viewers of the auditor's order and a certified copy of the order appointing the viewers.

Subd. 3. First meeting. At the first meeting and before beginning their duties, the viewers shall subscribe to an oath to faithfully perform their duties. If an appointed viewer does not qualify for any reason, the auditor shall designate another qualified person to take the disqualified viewer's place.

History: 1990 c 391 art 5 s 49



Section 103E.311 — VIEWERS' DUTIES.

The viewers, with or without the engineer, shall determine the benefits and damages to all property affected by the proposed drainage project and make a viewers' report.

History: 1990 c 391 art 5 s 50



Section 103E.315 — ASSESSING DRAINAGE BENEFITS AND DAMAGES.

Subdivision 1. State land. Property owned by the state must have benefits and damages reported in the same manner as taxable lands subject to the provisions relating to conservation areas in section 103E.025.

Subd. 2. Government property. The viewers shall report the benefits and damages to the state, counties, and municipalities from the proposed drainage project. The property within the jurisdiction of a municipality, whether owned by the municipality or by private parties, may be assessed as benefits and damages to the municipality.

Subd. 3. Public roads. If a public road or street is benefited or damaged, the state, county, or political subdivision that is the governmental unit with the legal duty of maintaining the road or street, must be assessed benefits or damages to the road or street, except that benefits and damages for bridges and culverts must be assessed to the governmental unit that has the legal duty to construct and maintain the bridge or culvert under section 103E.525.

Subd. 4. Railway and other utilities. The viewers shall report the benefits and damages to railways and other utilities, including benefits and damages to property used for railway or other utility purposes.

Subd. 5. Extent and basis of benefits. (a) The viewers shall determine the amount of benefits to all property within the watershed, whether the property is benefited immediately by the construction of the proposed drainage project or the proposed drainage project can become an outlet for drainage, makes an outlet more accessible, or otherwise directly benefits the property. The benefits may be based on:

(1) an increase in the current market value of property as a result of constructing the project;

(2) an increase in the potential for agricultural production as a result of constructing the project; or

(3) an increased value of the property as a result of a potential different land use.

(b) Benefits and damages may be assessed only against the property benefited or damaged or an easement interest in property for the exclusive use of the surface of the property.

Subd. 6. Benefits for proposed drainage project as outlet. (a) If the proposed drainage project furnishes an outlet to an existing drainage system and benefits the property drained by the existing system, the viewers shall equitably determine and assess:

(1) the benefits of the proposed drainage project to each tract or lot drained by the existing drainage system;

(2) a single amount as an outlet benefit to the existing drainage system; or

(3) benefits on a watershed acre basis.

(b) Assessments that conform with the provisions in this subdivision are valid. If a single sum is assessed as an outlet benefit, the lien for the assessment must be prorated on all property benefited by the existing drainage system in proportion to the benefits determined for the existing drainage system.

(c) Within the watershed that drains to the area where a project is located, the viewers may assess outlet benefits on:

(1) property that is responsible for increased sedimentation in downstream areas of the watershed; and

(2) property that is responsible for increased drainage system maintenance or increased drainage system capacity because the natural drainage on the property has been altered or modified to accelerate the drainage of water from the property.

Subd. 7. Benefits for project that increases drainage capacity. If part of a drainage project increases drainage capacity and the increased capacity is necessary due to increased drainage in the project watershed rather than increased drainage in a specific area, the viewers may assess benefits on property in the project watershed on a pro rata basis.

Subd. 8. Extent of damages. (a) Damages to be paid may include:

(1) the fair market value of the property required for the channel of an open ditch and the permanent strip of perennial vegetation under section 103E.021;

(2) the diminished value of a farm due to severing a field by an open ditch;

(3) loss of crop production during drainage project construction;

(4) the diminished productivity or land value from increased overflow; and

(5) costs to restore a perennial vegetative cover or structural practice existing under a federal or state conservation program adjacent to the permanent drainage system right-of-way and damaged by the drainage project.

(b) When damages are determined to acquire or otherwise provide compensation for buffer strips or alternative riparian water quality practices previously installed as required by section 103F.48, subdivision 3, the viewers and drainage authority shall consider the land use prior to buffer strip or alternative practice installation in determining the fair market value of the property under paragraph (a), clause (1).

History: 1990 c 391 art 5 s 51; 2007 c 57 art 1 s 112; 2016 c 85 s 3



Section 103E.321 — VIEWERS' REPORT.

Subdivision 1. Requirements. The viewers' report must show, in tabular form, for each lot, 40-acre tract, and fraction of a lot or tract under separate ownership that is benefited or damaged:

(1) a description of the lot or tract, under separate ownership, that is benefited or damaged;

(2) the names of the owners as they appear on the current tax records of the county and their addresses;

(3) the number of acres in each tract or lot;

(4) the number and value of acres added to a tract or lot by the proposed drainage of public waters;

(5) the damage, if any, to riparian rights;

(6) the damages paid for the permanent strip of perennial vegetation under section 103E.021;

(7) the total number and value of acres added to a tract or lot by the proposed drainage of public waters, wetlands, and other areas not currently being cultivated;

(8) the number of acres and amount of benefits being assessed for drainage of areas which before the drainage benefits could be realized would require a public-waters-work permit to work in public waters under section 103G.245 to excavate or fill a navigable water body under United States Code, title 33, section 403, or a permit to discharge into waters of the United States under United States Code, title 33, section 1344;

(9) the number of acres and amount of benefits being assessed for drainage of areas that would be considered conversion of a wetland under United States Code, title 16, section 3821, if the area was placed in agricultural production;

(10) the amount of right-of-way acreage required; and

(11) the amount that each tract or lot will be benefited or damaged.

Subd. 2. Benefits and damages statement. (a) The viewers' report must include a benefits and damages statement that shows for each property owner how the benefits or damages for similar tracts or lots were determined. For similar tracts or lots the report must describe:

(1) the existing land use, property value, and economic productivity;

(2) the potential land use, property value, and economic productivity after the drainage project is constructed; and

(3) the benefits or damages from the proposed drainage project.

(b) The soil and water conservation districts and county assessors shall cooperate with viewers to provide information required under paragraph (a).

Subd. 3. Disagreement of viewers. If the viewers are unable to agree, each viewer shall separately state findings on the disputed issue. A majority of the viewers may perform the required duties under this chapter.

Subd. 4. Filing. When the viewers complete their duties, they shall file the viewers' report with the auditor of each affected county. A detailed statement must be filed with the viewers' report showing the actual time the viewers were engaged and the costs incurred. The viewers shall perform their duties and complete the viewers' report as soon as possible after their first meeting.

History: 1990 c 391 art 5 s 52; 2007 c 57 art 1 s 113



Section 103E.323 — PROPERTY OWNERS' REPORT.

Subdivision 1. Report. Within 30 days after the viewers' report is filed, the auditor must make a property owners' report from the information in the viewers' report showing for each property owner benefited or damaged by the proposed drainage project:

(1) the name and address of the property owner;

(2) each lot or tract and its area that is benefited or damaged;

(3) the total number and value of acres added to a tract or lot by the proposed drainage of public waters, wetlands, and other areas not currently being cultivated;

(4) the number of acres and amount of benefits being assessed for drainage of areas which before the drainage benefits could be realized would require a public-waters-work permit to work in public waters under section 103G.245 to excavate or fill a navigable water body under United States Code, title 33, section 403, or a permit to discharge into waters of the United States under United States Code, title 33, section 1344;

(5) the number of acres and amount of benefits being assessed for drainage of areas that would be considered conversion of a wetland under United States Code, title 16, section 3821, if the area was placed in agricultural production;

(6) the damage, if any, to riparian rights;

(7) the amount of right-of-way acreage required;

(8) the amount that each tract or lot will be benefited or damaged;

(9) the net damages or benefits to each property owner;

(10) the estimated cost to be assessed to the property owner based on the cost of the drainage project in the engineer's detailed survey report; and

(11) a copy of the benefits and damages statement under section 103E.321, subdivision 2, paragraph (a), relating to the property owner.

Subd. 2. Mailing. The auditor must mail a copy of the property owners' report to each owner of property affected by the proposed drainage project, and may prepare and file an affidavit of mailing.

History: 1990 c 391 art 5 s 53



Section 103E.325 — FINAL HEARING NOTICE.

Subdivision 1. Time. Promptly after the filing of the viewers' report and the commissioner's final advisory report, the drainage authority after consulting with the auditor shall set a time and location for the final hearing on the petition, the detailed survey report, and the viewers' report. The hearing must be set 25 to 50 days after the date of the final hearing notice.

Subd. 2. Notice. (a) The final hearing notice must state:

(1) that the petition is pending;

(2) that the detailed survey report is filed;

(3) that the viewers' report is filed;

(4) the time and place set for the final hearing;

(5) a brief description of the proposed drainage project and affected drainage system, giving in general terms the starting point, terminus, and general course of the main ditch and branches;

(6) a description of property benefited and damaged, and the names of the owners of the property; and

(7) the municipal and other corporations affected by the proposed drainage project as shown by the detailed survey report and viewers' report.

(b) Names may be listed in a narrative form and property affected may be separately listed in narrative form by governmental sections or otherwise.

(c) For a joint county proceeding, separate notice may be prepared for each county affected, showing the portion of the proposed drainage project and the names and descriptions of affected property in the county.

Subd. 3. Method of notice. The auditor shall notify the drainage authority, auditors of affected counties, and all interested persons of the time and location of the final hearing by publication, posting, and mail. A printed copy of the final hearing notice for each affected county must be posted at least three weeks before the date of the final hearing at the front door of the courthouse in each county. Within one week after the first publication of the notice, the auditor shall give notice by mail of the time and location of the final hearing to the commissioner, all property owners, and others affected by the proposed drainage project and listed in the detailed survey report and the viewers' report.

Subd. 4. Defective notice. If the final hearing notice is not given or is not legally given, the auditor shall properly publish, post, and mail the notice or provide the notice under the provisions to cure defective notice in section 103E.035.

History: 1990 c 391 art 5 s 54



Section 103E.331 — JURISDICTION OF PROPERTY BY DRAINAGE AUTHORITY.

After the final hearing notice is given, the drainage authority has jurisdiction of all property described in the detailed survey report and viewers' report, of the persons and municipalities named in the reports, and of persons having an interest in a mortgage, lien, or encumbrance against property described in the reports.

History: 1990 c 391 art 5 s 55



Section 103E.335 — PROCEEDINGS AT THE FINAL HEARING.

Subdivision 1. Consideration of petition and reports. At the time and location for the final hearing specified in the notice, or after the hearing adjourns, the drainage authority shall consider the petition for the drainage project, with all matters pertaining to the detailed survey report, the viewers' report, and the commissioner's final advisory report. The drainage authority shall hear and consider the testimony presented by all interested parties. The engineer or the engineer's assistant and at least one viewer shall be present. The director may appear and be heard. If the director does not appear personally, the final advisory report shall be read during the hearing. The final hearing may be adjourned and reconvened as is necessary.

Subd. 2. Changes in drainage plan. If the drainage authority determines that the general plan reported by the engineer may be improved by changes, or that the viewers have made an inequitable assessment of benefits or damages to any property, the drainage authority may amend the detailed survey report or the viewers' report, and make necessary and proper findings in relation to the reports. The drainage authority may resubmit matters to the engineer or to the viewers for immediate consideration. The engineer or viewers shall proceed promptly to reconsider the resubmitted matters and shall make and file the amended findings and reports. The amended reports are a part of the original reports.

Subd. 3. Reexamination. If the drainage authority determines that property not included in the notice should be included and assessed or that the engineer or viewers, or both, should reexamine the proposed drainage project or the property benefited or damaged by the system, the drainage authority may resubmit the reports to the engineer and viewers. If a report is resubmitted, the final hearing may be continued as is necessary to make the reexamination and reexamination report. If the reexamination report includes property not included in the original report, the drainage authority may, by order, adjourn the hearing and direct the auditor to serve or publish, post, and mail a final hearing notice with reference to all property not included in the previous notice. The jurisdiction of the drainage authority continues in the property given proper notice, and new or additional notice is not required for that property.

History: 1990 c 391 art 5 s 56



Section 103E.341 — DRAINAGE AUTHORITY FINAL ORDER.

Subdivision 1. Dismissal of proceedings. The drainage authority must dismiss the proceedings and petition, by order, if it determines that:

(1) the benefits of the proposed drainage project are less than the total cost, including damages awarded;

(2) the proposed drainage project will not be of public benefit and utility; or

(3) the proposed drainage project is not practicable after considering the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1.

Subd. 2. Establishment of proposed drainage project. (a) The drainage authority shall establish, by order, a proposed drainage project if it determines that:

(1) the detailed survey report and viewers' report have been made and other proceedings have been completed under this chapter;

(2) the reports made or amended are complete and correct;

(3) the damages and benefits have been properly determined;

(4) the estimated benefits are greater than the total estimated cost, including damages;

(5) the proposed drainage project will be of public utility and benefit, and will promote the public health; and

(6) the proposed drainage project is practicable.

(b) The order must contain the drainage authority's findings, adopt and confirm the viewers' report as made or amended, and establish the proposed drainage project as reported and amended.

History: 1990 c 391 art 5 s 57; 2014 c 164 s 13



Section 103E.345 — APPORTIONMENT OF COST FOR JOINT COUNTY DRAINAGE SYSTEMS.

For joint county proceedings, the auditor where the petition is filed shall file a certified copy of the viewers' report with the auditor of each affected county within 20 days after the date of the final order establishing the system. When the final order to establish the drainage project is made, the drainage authority shall determine and order the percentage of the cost of the drainage project to be paid by each affected county. The cost shall be in proportion to the benefits received, unless there is a contrary reason. An auditor of an affected county may petition the drainage authority after the final order is made to determine and order the percentage of costs to be paid by the affected counties. The drainage authority shall hold a hearing five days after giving written notice to the auditor of each affected county. After giving the notice to the auditors of the affected counties, the drainage authority may, at any time that it is necessary, modify an order or make an additional order to allocate the cost among the affected counties.

History: 1990 c 391 art 5 s 58



Section 103E.351 — REDETERMINING BENEFITS AND DAMAGES.

Subdivision 1. Conditions to redetermine benefits and damages; appointment of viewers. If the drainage authority determines that the original benefits or damages determined in a drainage proceeding do not reflect reasonable present day land values or that the benefited or damaged areas have changed, or if more than 50 percent of the owners of property benefited or damaged by a drainage system petition for correction of an error that was made at the time of the proceedings that established the drainage system, the drainage authority may appoint three viewers to redetermine and report the benefits and damages and the benefited and damaged areas.

Subd. 2. Hearing and procedure. (a) The redetermination of benefits and damages shall proceed as provided for viewers and the viewers' report in sections 103E.311 to 103E.321.

(b) The auditor must prepare a property owners' report from the viewers' report. A copy of the property owners' report must be mailed to each owner of property affected by the drainage system.

(c) The drainage authority shall hold a final hearing on the report and confirm the benefits and damages and benefited and damaged areas. The final hearing shall proceed as provided under sections 103E.325, 103E.335, and 103E.341, except that the hearing shall be held within 30 days after the property owners' report is mailed.

Subd. 3. Redetermined benefits and damages replace original benefits and damages. The redetermined benefits and damages and benefited and damaged areas must be used in place of the original benefits and damages and benefited and damaged areas in all subsequent proceedings relating to the drainage system.

Subd. 4. Appeal. A person aggrieved by the redetermination of benefits and damages and benefited and damaged areas may appeal from the order confirming the benefits and damages and benefited and damaged areas under section 103E.091.

History: 1990 c 391 art 5 s 59



Section 103E.401 — USE OF DRAINAGE SYSTEM AS OUTLET.

Subdivision 1. Drainage outlet proceedings when purchasing wetlands. If the commissioner purchases wetlands under section 97A.145, the commissioner must recognize that when a majority of landowners or owners of a majority of the land in the watershed petition for a drainage outlet, the state should not interfere with or unnecessarily delay the drainage proceedings if the proceedings are conducted according to this chapter.

Subd. 2. Express authority necessary. After the construction of a drainage project, a public or private drainage system that drains property not assessed for benefits for the established drainage system may not be constructed to use the established drainage system as an outlet without obtaining express authority from the drainage authority having jurisdiction over the drainage system proposed to be used as the outlet. This section is applicable to the construction of a public or private drainage system that outlets water into an established drainage system regardless of the actual physical connection.

Subd. 3. Petition. A person seeking authority to use an established drainage system as an outlet must petition the drainage authority. When the petition is filed, the drainage authority in consultation with the auditor shall set a time and location for a hearing on the petition and shall give notice by mail and notice by publication of the hearing. The auditor must be paid the actual costs for the hearing notices by the petitioner.

Subd. 4. Hearing. At the hearing the drainage authority shall consider the capacity of the outlet drainage system. If express authority is given to use the drainage system as an outlet, the drainage authority shall state, by order, the terms and conditions for use of the established drainage system as an outlet and shall set the amount to be paid as an outlet fee. The order must describe the property to be benefited by the drainage system and must state the amount of benefits to the property for the outlet. The property benefited is liable for assessments levied after that time in the drainage system, on the basis of the benefits as if the benefits had been determined in the order establishing the drainage system.

Subd. 5. Private drainage system; outlet fee required. A private drainage system may not be constructed to use the established drainage system as an outlet until the outlet fee, set by order, is paid by the petitioner to the county treasurer where the petitioner's property is located.

Subd. 6. Payment of outlet fee. The outlet fee for a proposed drainage project is a part of the cost of the proposed drainage project and is to be paid by assessment against the property benefited by the proposed drainage project, under section 103E.601, and credited to the established drainage system account.

Subd. 7. Unauthorized outlet into drainage system. (a) The drainage authority must notify an owner of property where an unauthorized outlet into a drainage system is located and direct the property owner to block the outlet or otherwise make the outlet ineffective by a specified time. The outlet must be blocked and remain ineffective until:

(1) an outlet fee is paid, which is determined by the drainage authority based on the benefits received by the property for the period the unauthorized outlet was operational; and

(2) the drainage authority approves a petition for the outlet and establishes the outlet fee.

(b) If a property owner does not block or make the outlet ineffective after being notified, the drainage authority must issue an order to have the work performed to bring the outlet into compliance. After the work is completed, the drainage authority must send a statement to the auditor of the county where the property is located and to the property owner where the unauthorized outlet is located, containing the expenses incurred to bring the outlet into compliance and the outlet fee based on the benefits received by the property during the period the unauthorized outlet was operational.

Subd. 8. Collection of unauthorized outlet compliance expenses. (a) The amount of the expenses and outlet fee is a lien in favor of the drainage authority against the property where the unauthorized outlet is located. The auditor must certify the expenses and outlet fee and enter the amount in the same manner as other drainage liens on the tax list for the following year. The amount must be collected in the same manner as real estate taxes for the property. The provisions of law relating to the collection of real estate taxes shall be used to enforce payment of amounts due under this section. The auditor must include a notice of collection of unauthorized outlet compliance expenses with the tax statement.

(b) The amounts collected under this subdivision must be deposited in the drainage system account.

History: 1990 c 391 art 5 s 60; 2010 c 298 s 4



Section 103E.405 — OUTLETS IN ADJOINING STATES.

In any drainage proceeding, at the hearing on the detailed survey report and viewers' report, if the drainage authority determines that a proper outlet for the drainage system does not exist except through property in an adjoining state, the drainage authority may adjourn the hearing. If the hearing is adjourned the drainage authority shall require the auditor or, for a joint county drainage system, the auditors of affected counties to procure an option to acquire the needed right-of-way at an expense not exceeding the estimated cost specified in the detailed survey report. The order establishing the drainage project may not be made until the option is procured. If the option is procured and the drainage project established, the option shall be exercised and the cost of the right-of-way shall be paid as a part of the cost of the drainage project.

History: 1990 c 391 art 5 s 61



Section 103E.411 — DRAINAGE SYSTEM AS OUTLET FOR MUNICIPALITY.

Subdivision 1. Petition. A municipality may use a drainage system as an outlet for its municipal drainage system or the overflow from the system under the provisions of this section. The municipality must petition to the drainage authority to use the drainage system. The petition must:

(1) show the necessity for the use of the drainage system as an outlet;

(2) show that the use of the drainage system will be of public benefit and utility and promote the public health;

(3) be accompanied by a plat showing the location of the drainage system and the location of the municipal drainage system; and

(4) be accompanied by specifications showing the plan of connection from the municipal drainage system to the drainage system.

Subd. 2. Approval by Pollution Control Agency. The plan for connecting the municipal drainage system to the drainage system must be approved by the Pollution Control Agency.

Subd. 3. Filing; notice. (a) If proceedings to establish the drainage project to be used as an outlet are pending, the petition must be filed with the auditor. The municipal drainage system petition must be presented to the drainage authority at the final hearing to consider the detailed survey report and viewers' report. Notice of the municipal drainage system petition must be included in the final hearing notice.

(b) If the drainage system to be used as an outlet is established, the municipal drainage system petition must be filed with the auditor. When the petition is filed, the drainage authority in consultation with the auditor shall, by order, set a time and place for hearing on the petition. Notice of the hearing must be given by publication and by mailed notice to the auditor of each affected county.

Subd. 4. Hearing and order. (a) At the hearing the drainage authority may receive all evidence of interested parties for or against the granting of the petition. The drainage authority, by order, may authorize the municipality to use the drainage system as an outlet, subject to the conditions that are necessary and proper to protect the rights of the parties and safeguard the interests of the general public, if the drainage authority determines:

(1) that a necessity exists for the use of the drainage system as an outlet for the municipal drainage system or the overflow from the system;

(2) that use of the drainage system will be of public utility and promote the public health; and

(3) that the proposed connection conforms to the requirements of the Pollution Control Agency and provides for the construction and use of proper disposal works.

(b) The drainage authority must, by order, make the municipality a party to the drainage proceedings and determine the benefits from using the drainage project or system as an outlet.

Subd. 5. Benefits and assessments if drainage system established. If the drainage system is established, the drainage authority must determine the amount the municipality must pay for the privilege of using the drainage system as an outlet. The amount must be paid to the affected counties and credited to the account of the drainage system used as an outlet. The municipality is liable for all subsequent liens and assessments for the repair and maintenance of the drainage system in proportion to the benefits, as though the benefits were determined in the order establishing the drainage system.

History: 1990 c 391 art 5 s 62



Section 103E.501 — CONTRACT AND BOND.

Subdivision 1. Preparation. The county attorney, the engineer, and the attorney for the petitioners shall prepare the contract and bond. The contract and bond must include the provisions required by this chapter and section 574.26 for bonds given by contractors for public works and must be conditioned as provided by section 574.26 for the better security of the contracting counties and parties performing labor and furnishing material in performance of the contract. The prepared contract and bond must be attached and provided to the contractor for execution.

Subd. 2. Contractor's bond. The contractor shall file a bond with the auditor for an amount not less than 75 percent of the contract price of the work. The bond must have adequate surety and be approved by the auditor. The bond must provide that the surety for the bond is liable for all damages resulting from a failure to perform work under the contract, whether the work is resold or not, and that any person or political subdivision showing damages from the failure to perform work under the contract may maintain an action against the bond in their own names. Actions may be successive in favor of all persons injured, but the aggregate liability of the surety for all the damages may not exceed the amount of the bond. The surety is liable for the tile work guaranteed by the contractor. The contractor is considered a public officer and the bond an official bond within the meaning of section 574.24 construing the official bonds of public officers as security to all persons and providing for actions on the bonds by a party that is damaged.

Subd. 3. Contract. The contract must contain a specific description of the work to be done, either expressly or by reference to the plans and specifications, and must provide that the work must be done and completed as provided in the plans and specifications and subject to the inspection and approval of the engineer. The contract must provide that time is of the essence of the contract, and that if there is a failure to perform the work according to the terms of the contract within the time given in the original contract or as extended, the contractors shall forfeit and pay the affected counties an amount stated in the contract as liquidated damages. The amount must be fixed by the auditor for each day that the failure of performance continues.

Subd. 4. Contract provisions for changes during construction. The contract must give the engineer the right, with the consent of the drainage authority, to modify the detailed survey report, plans, and specifications as the work proceeds and as circumstances require. The contract must provide that the increased cost resulting from the changes will be paid by the drainage authority to the contractor at a rate not greater than the amount for similar work in the contract. A change may not be made that will substantially impair the usefulness of any part of the drainage project or system, substantially alter its original character, or increase its total cost by more than ten percent of the total original contract price. A change may not be made that will cause the cost to exceed the total estimated benefits found by the drainage authority or that will cause any detrimental effects to the public interest under the environmental, land use, and multipurpose water management criteria in section 103E.015, subdivision 1.

Subd. 5. Contract with federal unit. If any portion of the work is to be done by the United States or an agency of the United States, a bond or contract is not necessary for that portion of the work, except that a contract must be made if the United States or its agencies require a contract with the local governmental units. The contract must contain the terms, conditions, provisions, and guaranties required by the United States or its agencies to proceed with the work.

Subd. 6. Guaranty of tile work. If tile is used to construct any part of the drainage project, a majority of the persons affected may file a written request with the auditor to contract the tile work separately. The request must be filed before advertising for the sale of the work has begun. If the request is properly made, the tile work must be contracted separately. The contractor must guarantee the tile work under the contract for three years after its completion against any fault or negligence on the part of the contractor. The advertisement for bids must include this requirement.

Subd. 7. Modification of contract by agreement. This chapter does not prevent the persons with property affected by the construction of a drainage project from uniting in a written agreement with the contractor and the surety of the contractor's bond to modify the contract as to the manner or time when any portion of the drainage project is constructed, if the modification is recommended, in writing, by the engineer and approved by the drainage authority.

History: 1990 c 391 art 5 s 63; 2014 c 164 s 14



Section 103E.505 — AWARDING CONSTRUCTION CONTRACT.

Subdivision 1. Auditors and drainage authority to proceed. Thirty days after the order establishing a drainage project is filed, the auditor and the drainage authority or, for a joint county drainage project, a majority of the auditors of the affected counties shall proceed to award the contract to construct the drainage project.

Subd. 2. Pending appeal of benefits and damages. If an appeal regarding the determination of benefits and damages is made within 30 days after the order establishing the drainage project has been filed, a contract may not be awarded until the appeal has been determined, unless the drainage authority orders the contract awarded. The auditor of an affected county or an interested person may request the drainage authority to make the order. If the request is not made by an affected auditor, the auditors of affected counties must be given notice five days before the hearing on the request.

Subd. 3. Notice of contract awarding. The auditor of an affected county shall give notice of the awarding of the contract by publication in a newspaper in the county. The notice must state the time and location for awarding the contract. For a joint county drainage project the auditors shall award the contract at the office of the auditor where the proceedings are pending. If the estimated cost of construction is more than $25,000, the auditor must also place a notice in a drainage construction trade newspaper. The trade newspaper notice must state:

(1) the time and location for awarding the contract;

(2) the approximate amount of work and its estimated cost;

(3) that bids may be for the work as one job, or in sections, or separately, for bridges, ditches and open work, tile, or tile construction work, if required or advisable;

(4) that each bid must be accompanied by a certified check or a bond furnished by an approved surety corporation payable to the auditors of affected counties for ten percent of the bid, as security that the bidder will enter into a contract and give a bond as required by section 103E.501; and

(5) that the drainage authority reserves the right to reject any and all bids.

Subd. 4. Engineer; contract award. The engineer shall attend the meeting to award the contract. A bid may not be accepted without the engineer's approval of the bidder's compliance with plans and specifications.

Subd. 5. How contract may be awarded. The contract may be awarded in one job, in sections, or separately for labor and material and may be let to the lowest responsible bidder. Alternatively, the contract may be awarded to the vendor or contractor offering the best value under a request for proposals as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 6. Bids exceeding 130 percent of estimated cost not accepted. Bids that in the aggregate exceed the total estimated cost of construction by more than 30 percent may not be accepted.

Subd. 7. Affected counties contract through auditor. The chair of the drainage authority and the auditor of each affected county shall contract, in the names of their respective counties, to construct the drainage project in the time and manner and according to the plans and specifications and the contract provisions in this chapter.

Subd. 8. Work done by federal government. If any of the drainage work is to be done by the United States or its agencies, a notice of awarding that contract does not need to be published and a contract for that construction is not necessary. Affected municipalities may contract or arrange with the United States or its agencies for cooperation or assistance in constructing, maintaining, and operating the drainage project and system, for control of waters in the district, or for making a survey and investigation or reports on the drainage project or system. The municipalities may provide required guaranty and protection to the United States or its agencies.

History: 1990 c 391 art 5 s 64; 2007 c 148 art 3 s 10; 2010 c 298 s 5



Section 103E.511 — CONTRACT NOT AWARDED; EXCESSIVE BIDS OR COSTS.

Subdivision 1. Applicability. The procedure in this section may be used if, after a drainage system is established:

(1) the only bids received are for more than 30 percent in excess of the engineer's estimated cost, or in excess of the benefits, less damages and other costs; or

(2) a contract is awarded, but due to unavoidable delays not caused by the contractor, the contract cannot be completed for an amount equal to or less than the benefits, less damages and other costs.

Subd. 2. Petition after cost estimate error or change to lower cost. A person interested in the drainage project may petition the drainage authority if the person determines that the engineer made an error in the estimate of the drainage project cost or that the plans and specifications could be changed in a manner materially affecting the cost of the drainage system without interfering with efficiency. The petition must state the person's determinations and request that the detailed survey report and viewers' report be referred back to the engineer and to the viewers for additional consideration.

Subd. 3. Petition after excessive cost due to inflation. (a) A person interested in the drainage project may petition the drainage authority for an order to reconsider the detailed survey report and viewers' report if the person determines:

(1) that bids were received only for a price more than 30 percent in excess of the detailed survey report estimate because inflation increased the construction cost between the time of the detailed survey cost estimate and the time of awarding the contract; or

(2) that after the contract was awarded there was unavoidable delay not caused by the contractor, and between the time of awarding the contract and completion of construction inflation increased construction costs resulting in the contract not being completed for an amount equal to or less than the assessed benefits.

(b) The person may request in the petition that the drainage authority reconsider the original cost estimate in the detailed survey report and viewers' report and adjust the cost estimate consistent with the increased construction cost.

Subd. 4. Hearing ordered after receipt of petition. After receiving a petition, the drainage authority shall order a hearing. The order must designate the time and place of the hearing and direct the auditor to give notice by publication.

Subd. 5. Hearing on cost petition. (a) At the hearing the drainage authority shall consider the petition and hear all interested parties.

(b) The drainage authority may, by order, authorize the engineer to amend the detailed survey report, if the drainage authority determines that:

(1) the detailed survey report cost estimate was erroneous and should be corrected;

(2) the plans and specifications could be changed in a manner materially affecting the cost of the drainage project without interfering with efficiency; and

(3) with the correction or modification a contract could be awarded within the 30 percent limitation and equal to or less than benefits.

(c) If the drainage authority determines that the amended changes affect the amount of benefits or damages to any property or that the benefits should be reexamined because of inflated land values or inflated construction costs, it shall refer the viewers' report to the viewers to reexamine the benefits and damages.

(d) The drainage authority may, by order, direct the engineer and viewers to amend their detailed survey report and viewers' report to consider the inflationary cost increases if the drainage authority determines that:

(1) bids were not received; or

(2) because of inflationary construction cost increases, construction under the awarded contract cannot be completed for 30 percent or less over the detailed survey cost estimate or in excess of the benefits, less damages and other costs.

(e) The drainage authority may continue the hearing to give the engineer or viewers additional time to amend the reports. The jurisdiction of the drainage authority continues at the adjourned hearing.

(f) The drainage authority has full authority to consider the amended reports and make findings and orders. A party may appeal to the district court under section 103E.091, subdivision 1.

History: 1990 c 391 art 5 s 65



Section 103E.515 — DAMAGES, PAYMENT.

The board of each county where the damaged property is located must order the awarded damages to be paid, less any assessment against the property, before the property is entered for construction of the drainage project. If a county or a municipality that is awarded damages requests it, the assessment may not be deducted. If there is an appeal, the damages may not be paid until the final determination. If it is not clear who is entitled to the damages, the board may pay the damages to the court administrator of the district court of the county. The court shall direct the court administrator, by order, to pay the parties entitled to the damages.

History: 1990 c 391 art 5 s 66



Section 103E.521 — CONSTRUCTION SUPERVISION.

The drainage authority shall require the engineer to supervise and inspect the construction under contract. The drainage authority shall cause the contracts under this chapter to be performed properly.

History: 1990 c 391 art 5 s 67



Section 103E.525 — CONSTRUCTING AND MAINTAINING BRIDGES AND CULVERTS.

Subdivision 1. Hydraulic capacity. A public or private bridge or culvert may not be constructed or maintained across or in a drainage system with less hydraulic capacity than specified in the detailed survey report, except with the written approval of the director. If the detailed survey report does not specify the hydraulic capacity, a public or private bridge or culvert in or across a drainage system ditch may not be constructed without the director's approval of the hydraulic capacity.

Subd. 2. Road authority responsible for construction. Bridges and culverts on public roads required by the construction or improvement of a drainage project or system must be constructed and maintained by the road authority responsible for keeping the road in repair, except as provided in this section.

Subd. 3. Notice; charging cost. The auditor shall notify the state and each railroad company, corporation, or political subdivision that they are to construct a required bridge or culvert on a road or right-of-way under their jurisdiction, within a reasonable time as stated in the notice. If the work is not done within the prescribed time, the drainage authority may order the bridge or culvert constructed as part of the drainage project construction. The cost must be deducted from the damages awarded to the corporation or collected from it as an assessment for benefits. If the detailed survey report or viewers' report shows that the construction of the bridge or culvert is necessary, the drainage authority may, by order, retain an amount to secure the construction of the bridge or culvert from amounts to be paid to a railroad, corporation, or political subdivision.

Subd. 4. Construction on line between two cities paid equally. The costs of constructing a bridge or culvert that is required by construction of a drainage project on a public road that is not a state trunk highway on the line between two statutory or home rule charter cities, whether in the same county or not, must be paid jointly, in equal shares, by the cities. The cities shall pay jointly, in equal shares, for the cost of maintaining the bridge or culvert.

Subd. 5. Construction on town and county lines. The cost of constructing and maintaining bridges and culverts on a town or county road across a drainage system ditch constructed along the boundary line between towns or counties, with excavated material deposited on the boundary line or within 33 feet of the line, must be paid equally by the town or county where the bridge or culvert is located and the other town or county adjoining the boundary.

History: 1990 c 391 art 5 s 68; 2013 c 4 s 11



Section 103E.526 — CONSTRUCTING ROAD INSTEAD OF BRIDGE OR CULVERT.

If the drainage authority finds that constructing a private road would be more cost-effective or practical than constructing a bridge or culvert, the drainage authority may order that a private road be constructed. The private road must be constructed and maintained in the same manner as a bridge or culvert. The private road must be constructed in a manner suitable for farm vehicles but may not have a right-of-way wider than 33 feet. The drainage authority has jurisdiction over the land required for the private road and the road is part of the drainage system.

History: 1990 c 391 art 5 s 69



Section 103E.53 — RULES TO STANDARDIZE FORMS.

The director may adopt rules to standardize the forms and sizes of maps, plats, drawings, and specifications in drainage proceedings. The director must require the permanent grass strips acquired under section 103E.021 to be shown on the maps and maintain an inventory of all permanent grass strips acquired by drainage authorities.

History: 1990 c 391 art 5 s 70



Section 103E.531 — INSPECTION OF DRAINAGE CONSTRUCTION AND PARTIAL PAYMENTS.

Subdivision 1. Inspection and report. The engineer shall inspect and require the work as it is being completed to be done in accordance with the plans, specifications, and contract for construction. Each month during the work, the engineer shall report to the drainage authority, in writing, showing the work completed since the previous report and all materials furnished under the contract.

Subd. 2. Preliminary certificate. The engineer shall issue with the monthly report a preliminary certificate for work done and approved or materials delivered. The certificate must contain the station numbers of the work covered by the certificate and the total value of all work done and the materials furnished according to the contract. For each ditch section, the certificate must show the actual volume, in cubic yards, of the excavation completed. For joint county drainage systems the certificate must also show the percentage of the total value to be paid by each county in the proportion fixed by the drainage authority order. Each certificate must show that a loss will not occur as a result of a partial payment. A duplicate of the certificate must be delivered to the auditor of each affected county.

Subd. 3. Partial payment. The affected counties must pay the contractor, based on the certificate, 90 percent of the total value of work done and approved and 90 percent of the total value of material furnished and delivered. The materials may only be delivered as required in the course of construction and authorized by the engineer.

History: 1990 c 391 art 5 s 71



Section 103E.535 — PARTIAL PAYMENT OF RETAINED CONTRACT AMOUNTS.

Subdivision 1. Petition for partial payment of retained value. If a single contract exceeds $50,000, and the contract, exclusive of materials furnished and not installed, is one-half or more complete and the contractor is not in default, the contractor may file a verified petition with the auditor stating these facts and requesting that an order be made to pay 40 percent of the retained value of work and material.

Subd. 2. Notice of hearing. When the petition is filed, the auditor shall set a time and location for a hearing on the petition before the drainage authority. At least five days before the date of hearing, the auditor shall give notice by mail of the date and location of hearing to the engineer, the attorney for the petitioners, the surety of the contractor's bond, and auditors of the affected counties.

Subd. 3. Hearing. At the hearing the drainage authority shall hear all parties interested. If the drainage authority determines that the facts in the petition are correct, the work has been performed in a satisfactory manner, and a portion of the retained percentage may be released without endangering the interests of affected counties, the drainage authority shall state the findings and may order not more than 40 percent of the retained value of work and material to be paid.

History: 1990 c 391 art 5 s 72



Section 103E.541 — EXTENDING TIME ON CONTRACTS.

The auditors of affected counties may extend the time for the performance of a contract as provided in this section. The contractor may apply, in writing, for an extension of the contract. Notice of the application must be given to: (1) the engineer and the attorney for the petitioners; and (2) for a joint county drainage project, to the auditors of the affected counties. The auditors may grant an extension if sufficient reasons are shown. The extension does not affect a claim for liquidated damages that may arise after the original time expires and before an extension or a claim that may arise after the time for the extension expires.

History: 1990 c 391 art 5 s 73



Section 103E.545 — REDUCING CONTRACTOR'S BOND.

Subdivision 1. Application to drainage authority. The contractor, at the end of each season's work and before the contract is completed, may make a verified application to the drainage authority to reduce the contractor's bond and file the application with the auditor. The application must state:

(1) the work certified as completed by the engineer;

(2) the value of the certified work;

(3) the amount of money received by the contractor and the amount retained by the drainage authority;

(4) the amount unpaid by the contractor for labor or material furnished on the contract; and

(5) a request for an order to reduce the amount of the contractor's bond.

The application must be filed with the auditor.

Subd. 2. Notice of hearing. When an application is filed, the auditor, by order, shall set the time and location for a hearing on the application. Ten days before the hearing, notice of the hearing must be published in each affected county and notice by mail given to the engineer, the attorney for the petitioners, and the auditor of each affected county. The contractor must pay the cost of publishing the hearing notice.

Subd. 3. Hearing; bond reduction. The drainage authority may, by order, reduce the contractor's bond if it determines that the contractor is not in default and that a loss will not result from reducing the bond. The bond may be reduced to an amount sufficient to protect the affected counties from loss and damage, but the reduction:

(1) may not be more than 35 percent of the amount already paid to the contractor;

(2) may not affect the remaining amount of the bond;

(3) does not affect liability incurred on the bond before the reduction; and

(4) does not affect a provision for a three-year guaranty of tile work.

History: 1990 c 391 art 5 s 74



Section 103E.551 — CONTRACTOR'S DEFAULT.

Subdivision 1. Notice. If a contractor defaults in the performance of the contract, the auditor shall mail a notice of the default to the contractor, the surety of the contractor's bond, the engineer, and the auditors of the affected counties. The notice must specify the default and state that if the default is not promptly removed and the contract completed, the unfinished portion of the contract will be awarded to another contractor.

Subd. 2. Completion of contract by surety. If the surety of the contractor's bond promptly proceeds with the completion of the contract, the affected auditors may grant an extension of time. If the contract is completed by the surety, the balance due on the contract must be paid to the surety, less damages incurred by the affected counties from the default.

Subd. 3. Awarding of contract; recovery on bond. If the surety of the contractor's bond does not undertake the completion of the contract or does not complete the contract within the time specified or extended, auditors of the affected counties shall advertise for bids to complete the contract in the manner provided in the original awarding of contracts. The drainage authority may recover the increased amounts paid to a subsequent contractor after reselling the work, and damages incurred by affected counties, from the first contractor's bond.

History: 1990 c 391 art 5 s 75



Section 103E.555 — ACCEPTANCE OF CONTRACT.

Subdivision 1. Engineer's report and notice. When a contract is completed, the engineer shall make a report to the drainage authority showing the contract price, the amount paid on certificates, the unpaid balance, and the work that is completed under the contract. When the report is filed, the auditor shall set a time and location for a hearing on the report. The auditor shall give notice of the hearing by publication or notice by mail at least ten days before the hearing to the owners of affected property. The notice must state that the report is filed, the time and location for the hearing, and that a party objecting to the acceptance of the contract may appear and be heard.

Subd. 2. Hearing. At the hearing the drainage authority may, by order, direct payment of the balance due if it determines that the contract has been completed in accordance with the plans and specifications. If good cause is shown, the drainage authority may waive any part of the liquidated damages accruing under the contract. When the order is filed, the auditor shall draw a warrant on the treasurer of the county for the balance due on the contract. For a joint county drainage project or system the auditor shall make an order to the auditors of the affected counties to pay for their proportionate shares of the balance due on the contract. After receiving the order, the auditor of each affected county shall draw a warrant on the treasurer of the county for the amount specified in the order.

History: 1990 c 391 art 5 s 76



Section 103E.601 — DRAINAGE LIEN STATEMENT.

Subdivision 1. Determining property liability. When the contract for the construction of a drainage project is awarded, the auditor of an affected county shall make a statement showing the total cost of the drainage project with the estimated cost of all items required to complete the work. The cost must be prorated to each tract of property affected in direct proportion to the benefits. The cost, less any damages, is the amount of liability for each tract for the drainage project. The property liability must be shown in the tabular statement as provided in subdivision 2, opposite the property owner's name and description of each tract of property. The amount of liability on a tract of property for establishment and construction of a drainage project may not exceed the benefits determined in the proceedings that accrue to the tract.

Subd. 2. Drainage lien statement. The auditor of each affected county shall make a lien statement in tabular form showing:

(1) the names of the property owners, corporate entities, or political subdivisions of the county benefited or damaged by the construction of the drainage project in the viewers' report as approved by the final order for establishment;

(2) the description of the property in the viewers' report, and the total number of acres in each tract according to the county tax lists;

(3) the number of acres benefited or damaged in each tract shown in the viewers' report;

(4) the amount of benefits and damages to each tract of property as stated in the viewers' report and confirmed by the final order that established the drainage project unless the order is appealed and a different amount is set; and

(5) the amount each tract of property will be liable for and must pay to the county for the establishment and construction of the drainage project.

Subd. 3. Supplemental drainage lien statement. If any items of the cost of the drainage project have been omitted from the original drainage lien statement, a supplemental drainage lien statement with the omitted items must be made and recorded in the same manner provided for a drainage lien statement. The total amount of the original drainage lien and any supplemental drainage liens may not exceed the benefits.

Subd. 4. Recording drainage lien statement. The lien against property in the drainage lien statement and supplemental drainage lien statements must be certified by the auditor and recorded on each tract by the county recorder of the county where the tract is located. The county recorder's fees for recording must be paid if allowed by the board. The drainage lien statement and any supplemental drainage lien statements, after recording, must be returned and preserved by the auditor.

History: 1990 c 391 art 5 s 77



Section 103E.605 — EFFECT OF FILED DRAINAGE LIEN.

The amount recorded from the drainage lien statement and supplemental drainage lien statement that each tract of property will be liable for, and the interest allowed on that amount, is a drainage lien on the property. The drainage lien is a first and paramount lien until fully paid, and has priority over all mortgages, charges, encumbrances, and other liens, unless the board subordinates the drainage lien to liens of record. The recording of the drainage lien, drainage lien statement, or a supplemental drainage lien statement is notice to all parties of the existence of the drainage lien.

History: 1990 c 391 art 5 s 78



Section 103E.611 — PAYING DRAINAGE LIENS AND INTEREST.

Subdivision 1. Paying drainage lien principal. (a) Drainage liens against property benefited under this chapter are payable to the treasurer of the county in 20 or less equal annual installments. The first installment of the principal is due on or before November 1 after the drainage lien statement is recorded, and each subsequent installment is due on or before November 1 of each year afterwards until the principal is paid.

(b) The drainage authority may, by order, direct the drainage lien to be paid by 1/15 of the principal on or before five years from November 1 after the lien statement is recorded, and 1/15 on or before November 1 of each year afterwards until the principal is paid.

(c) The drainage authority may order that the drainage lien must be paid by one or two installments, notwithstanding paragraphs (a) and (b), if the principal amount of a lien against a lot or tract of property or against a county or municipality is less than $500.

Subd. 2. Interest. (a) Interest is an additional drainage lien on all property until paid. The interest rate on the drainage lien principal from the date the drainage lien statement is recorded must be set by the board but may not exceed the rate determined by the state court administrator for judgments under section 549.09.

(b) Before the tax lists for the year are given to the county treasurer, the auditor shall compute the interest on the unpaid balance of the drainage lien at the rate set by the board. The amount of interest must be computed on the entire unpaid principal from the date the drainage lien was recorded to August 15 of the next calendar year, and afterwards from August 15 to August 15 of each year.

(c) Interest is due and payable after November 1 of each year the drainage lien principal or interest is due and unpaid.

Subd. 3. Collecting payments. Interest and any installment due must be entered on the tax lists for the year. The installment and interest must be collected in the same manner as real estate taxes for that year by collecting one-half of the total of the installment and interest with and as a part of the real estate taxes.

Subd. 4. Prepaying interest. Interest may be paid at any time, computed to the date of payment, except that after the interest is entered on the tax lists for the year, it is due as entered, without a reduction for prepayment.

Subd. 5. Paying drainage liens with bonds. The board may direct the county treasurer to accept any outstanding bond that is a legal obligation of the county under this chapter issued on account of a drainage lien in payment of drainage liens under the provisions of this chapter. The bonds must be accepted at their par value plus accrued interest.

Subd. 6. Drainage lien record. The auditor shall keep a drainage lien record for each drainage project and system showing the amount of the drainage lien remaining unpaid against each tract of property.

Subd. 7. Collecting and enforcing drainage liens. The enforcement, collection, penalty, and interest provisions relating to real estate taxes apply to the payment of drainage liens.

History: 1990 c 391 art 5 s 79; 1996 c 471 art 3 s 1; 2010 c 298 s 6



Section 103E.615 — ENFORCING ASSESSMENTS.

Subdivision 1. Municipalities. Assessments filed for benefits to a municipality are a liability of the municipality and are due and payable with interest in installments on November 1 of each year as provided in section 103E.611. If the installments and interest are not paid on or before November 1, the amount due with interest added as provided in section 103E.611 must be extended by the county auditor against all property in the municipality that is liable to taxation. A levy must be made and the amount due must be paid and collected in the same manner and time as other taxes.

Subd. 2. County or state-aid road. If a public road benefited is a county or state-aid road, the assessment filed is against the county and must be paid out of the road and bridge fund of the county.

Subd. 3. State trunk highway. An assessment against the state for benefits to trunk highways is chargeable to and payable out of the trunk highway fund. The commissioner of transportation shall pay assessments from the trunk highway fund after receipt of a certified copy of the assessment against the state for benefits to a trunk highway.

Subd. 4. Assessment for vacated town roads. If a town is assessed for benefits to a town road in a drainage project proceeding under this chapter and the town road is later vacated by the town board under section 164.07, the town board may petition the drainage authority to cancel the assessment. The drainage authority may cancel the assessment if it finds that the town road for which benefits are assessed has been vacated under section 164.07.

Subd. 5. State property. State property, including rural credit property, is assessable for benefits received. The assessment must be paid by the state from funds appropriated and available for drainage assessments after the state officer having jurisdiction over the assessed property certifies the assessment to the commissioner of management and budget.

Subd. 6. [Repealed, 1994 c 561 s 28]

Subd. 7. Railroad and utility property. Property owned by a railroad or other utility corporation benefited by a drainage project is liable for the assessments of benefits on the property as other taxable property. From the date the drainage lien is recorded, the amount of the assessment with interest is a lien against all property of the corporation within the county. Upon default the assessment may be collected by civil action or the drainage lien may be foreclosed by action in the same manner as provided by law for the foreclosure of mortgage liens. The county where the drainage lien is filed has the right of action against the corporation to enforce and collect the assessment.

History: 1990 c 391 art 5 s 80; 2009 c 101 art 2 s 109



Section 103E.621 — SATISFYING LIENS.

When a drainage lien with the accumulated interest is fully paid, the auditor shall issue a certificate of payment with the auditor's official seal and record the certificate with the county recorder. The recorded certificate releases and discharges the drainage lien. The auditor may collect 25 cents for each description in the certificate. The auditor's fee and the fee of the county recorder must be paid from the account for the drainage system.

History: 1990 c 391 art 5 s 81



Section 103E.625 — SUBDIVISION BY PLATTING; LIENS APPORTIONED.

A tract of property with a drainage lien that is subdivided by platting is not complete and the plat may not be recorded until the drainage liens against the tracts are apportioned and the apportionment is filed with the county recorder of the county where the tract is located.

History: 1990 c 391 art 5 s 82



Section 103E.631 — APPORTIONING LIENS.

Subdivision 1. Petition. A person who has an interest in property that has a drainage lien attached to it may petition the drainage authority to apportion the lien among specified portions of the tract if the payments of principal and interest on the property are not in default.

Subd. 2. Notice. When the petition is filed, the drainage authority shall, by order, set a time and location for a hearing on the petition. The drainage authority shall give notice of the hearing by personal service to the auditor, the occupants of the tract, and all parties having an interest in the tract as shown by the records in the county recorder's office. The service must be made at least ten days before the hearing. If personal service cannot be made to all interested persons, notice may be given by publication. The petitioner shall pay the costs for service or publication.

Subd. 3. Hearing. The drainage authority shall hear all related evidence and, by order, apportion the lien. A certified copy of the order must be recorded in the county recorder's office and filed with the auditor.

History: 1990 c 391 art 5 s 83



Section 103E.635 — DRAINAGE BOND ISSUES.

Subdivision 1. Authority. After the contract for the construction of a drainage project is awarded, the board of an affected county may issue the bonds of the county in an amount necessary to pay the cost of establishing and constructing the drainage project.

Subd. 2. Single issue for two or more drainage systems. The board may include two or more drainage systems in a single drainage bond issue. The total amount of the drainage bond issue may not exceed the total cost, including expenses, to be assessed to pay for the drainage systems. The total cost to be assessed must be determined or estimated by the board when the drainage bonds are issued.

Subd. 3. Security and source of payment. The drainage bonds must be issued in accordance with chapter 475 and must pledge the full faith, credit, and resources of the county for the prompt payment of the principal and interest of the drainage bonds. The drainage bonds are primarily payable from the funds of the drainage systems financed by the bonds or from the common drainage bond redemption fund of the county. The common drainage bond redemption fund may be created by resolution of the county board as a debt redemption fund for the payment of drainage bonds issued under this chapter.

Subd. 4. Payment period and interest on drainage bonds. (a) The board shall determine, by resolution:

(1) the time of payment for the drainage bonds, not to exceed 23 years from their date of issue;

(2) the rates of interest for the drainage bonds, with the net average rate of interest over the term of the bonds not to exceed the rate established under section 475.55; and

(3) whether the drainage bonds are payable annually or semiannually.

(b) The board shall determine the years and amounts of principal maturities that are necessary by the anticipated collections of the drainage systems assessments, without regard to any limitations on the maturities imposed by section 475.54.

Subd. 5. Temporary drainage bonds maturing in two years or less. The board may issue and sell temporary drainage bonds under this subdivision maturing not more than two years after their date of issue, instead of bonds as provided under subdivision 4. The county shall issue and sell definitive drainage bonds before the maturity of bonds issued under this subdivision and use the proceeds to pay for the temporary drainage bonds and interest to the extent that the temporary bonds are not paid for by assessments collected or other available funds. The holders of temporary drainage bonds and the taxpayers of the county have and may enforce by mandamus or other appropriate proceedings:

(1) all rights respecting the levy and collection of assessments sufficient to pay the cost of drainage proceedings and construction financed by the temporary drainage bonds that are granted by law to holders of other drainage bonds, except the right to require levies to be collected before the temporary drainage bonds mature; and

(2) the right to require the offering of definitive drainage bonds for sale, or to require the issuance of definitive drainage bonds in exchange for the temporary drainage bonds, on a par for par basis, bearing interest at the rate established under section 475.55 if the definitive drainage bonds have not been sold and delivered before the maturity of the temporary drainage bonds.

Subd. 6. Definitive drainage bonds. The definitive drainage bonds issued in exchange for an issue of temporary drainage bonds must be numbered and mature serially at times and in amounts to allow the principal and interest to be paid when due by the collection of assessments levied for the drainage systems financed by the temporary bond issue. The definitive bonds are subject to redemption and prepayment on any interest payment date when the county notifies the definitive bondholders who have registered their names and addresses with the county treasurer. The bondholders must be notified by mail 30 days before the interest payment date. The definitive bonds must be delivered in order of their serial numbers, lowest numbers first, to the holders of the temporary drainage bonds in order of the serial numbers of the bonds held by them.

Subd. 7. Sale of definitive drainage bonds. The board must sell and negotiate the definitive drainage bonds according to sections 475.56 and 475.60.

Subd. 8. County investment, purchase, and selling of temporary drainage bonds. (a) Funds of the issuing county may be invested in temporary drainage bonds under section 118A.04, except that the temporary drainage bonds may be:

(1) purchased by the county when the temporary drainage bonds are initially issued;

(2) purchased only out of funds that the board determines will not be required for other purposes before the temporary drainage bonds mature; and

(3) resold before the temporary drainage bonds mature only if there is an unforeseen emergency.

(b) If a temporary drainage bond purchase is made from money held in a sinking fund for other bonds of the county, the holders of the other bonds may enforce the county's obligation to sell definitive bonds at or before the maturity of the temporary drainage bonds, or exchange the other bonds, in the same manner as holders of the temporary drainage bonds.

Subd. 9. Delivery of bonds as drainage work proceeds. The board may provide in the contract for the sale of drainage bonds, temporary drainage bonds, and definitive drainage bonds, that the bonds are delivered as the drainage work proceeds and the money is needed, and that interest is paid only from the date of delivery.

Subd. 10. Bond recital. Each drainage bond, temporary drainage bond, and definitive drainage bond must contain a recital that it is issued by authority of and in strict accordance with this chapter. The recital is conclusive in favor of the holders of the bonds as against the county, that the drainage project has been properly established, that property within the county is subject to assessment for benefits in an amount not less than the amount of the bonds, and that all proceedings and construction relative to the drainage systems financed by the bonds have been or will be made according to law.

Subd. 11. How bonds may be paid. The board may pay drainage bonds, temporary drainage bonds, and definitive drainage bonds issued under this chapter from any available funds in the county treasury if the money in the common drainage bond redemption fund or in the drainage fund for the issued bonds is insufficient. The county treasury funds that money is transferred from must be reimbursed, with interest at a rate of seven percent per year for the time the money is actually needed, from assessments on the drainage systems or from the sale of drainage funding bonds.

History: 1990 c 391 art 5 s 84; 1996 c 399 art 2 s 1; 2006 c 259 art 9 s 1



Section 103E.641 — DRAINAGE FUNDING BONDS.

Subdivision 1. Authority. The board may issue drainage funding bonds under the conditions and terms in this section.

Subd. 2. Conditions for issuance. Drainage funding bonds may be issued if:

(1) money in a drainage system account or in the common drainage bond redemption fund will not be sufficient to pay the principal and interest of the drainage bonds payable from the funds and becoming due within one year afterwards; or

(2) the county has paid any of the principal or interest on any of its drainage bonds from county funds other than the fund from which the bonds are payable, or by the issuance of county warrants issued and outstanding.

Subd. 3. Auditor's certificate. (a) Before drainage funding bonds are authorized or issued under this section, the county auditor shall first sign and seal a certificate and present the certificate to the board. The board shall enter the certificate in its records. The certificate must state in detail, for each of the several drainage systems:

(1) the amount that will be required to pay an existing shortage under subdivision 2; and

(2) the probable amount that will be required to pay the principal and interest of the county's outstanding drainage bonds that become due within one year afterwards.

(b) The certificate is conclusive evidence that the county has authority to issue bonds under the provisions of this section in an amount that does not exceed the aggregate amount specified in the auditor's certificate.

Subd. 4. Issuance of bonds. When the auditor's certificate is entered in the board's records, the board may issue and sell, from time to time, county drainage funding bonds for the same drainage purposes as the funds listed in the certificate were used. The bonds must be designated drainage funding bonds. The board shall authorize issuance of the drainage funding bonds by resolution. The drainage funding bonds must be sold, issued, bear interest, and obligate the county as provided in section 103E.635 for drainage bonds. The drainage funding bonds must mature serially in annual installments that are payable within 15 years.

Subd. 5. Application of bond proceeds. The proceeds of drainage funding bonds that are paid into the treasury must be applied to the purpose for which they are issued.

Subd. 6. County bond obligation. Drainage funding bonds are general obligations of the county but are not included in determining the county's net indebtedness under any law.

History: 1990 c 391 art 5 s 85



Section 103E.645 — ALLOWANCE AND PAYMENT OF FEES AND EXPENSES.

Subdivision 1. Fees and expenses. The fees and expenses in this section are allowed and must be paid for services provided under this chapter.

Subd. 2. Engineer, engineer's assistants, and other employees. The compensation of the engineer, the engineer's assistants, and other employees is on a per diem basis and must be set by order of the drainage authority. The order setting compensation must provide for payment of the actual and necessary expenses of the engineer, the engineer's assistants, and other employees, including the cost of the engineer's bond.

Subd. 3. Viewers. Each viewer may be paid for every necessary day the viewer is engaged on a per diem basis and for the viewer's actual and necessary expenses. The compensation must be set by the drainage authority.

Subd. 4. Board members. Each member of the board may be paid a per diem under section 375.055, subdivision 1, and actual and necessary expenses incurred while actually employed in drainage proceedings or construction, or in the inspection of any drainage system if the board member is appointed to a committee for that purpose.

Subd. 5. Auditor, attorney for petitioners, and other county officials. The county auditor and the attorney for the petitioners must each be paid reasonable compensation for services actually provided as determined by the drainage authority. The fees and compensation of all county officials in drainage proceedings and construction are in addition to other fees and compensation allowed by law.

Subd. 6. Petitioners' bond. The cost of the petitioners' bond must be allowed and paid.

Subd. 7. Payment. The fees and expenses provided for in this chapter for a drainage project or system in one county must be audited, allowed, and paid by order of the board or for a drainage project or system in more than one county must be audited, allowed, and paid by order of the drainage authority after ten days' written notice to each affected county. The notice must be given by the auditor to the auditors of affected counties. The notice must state the time and location of the hearing and that all bills on file with the auditor at the date of the notice must be presented for hearing and allowance.

History: 1990 c 391 art 5 s 86



Section 103E.651 — DRAINAGE SYSTEM ACCOUNT.

Subdivision 1. Funds for drainage system costs. The board shall provide funds to pay the costs of drainage projects and systems.

Subd. 2. Drainage system account. The auditor shall keep a separate account for each drainage system. The account must be credited with all money from the sale of bonds and bond premiums and all money received from interest, liens, assessments, and other sources for the drainage system. The account must be debited with every item of expense made for the drainage system.

Subd. 3. Investment of surplus funds. If a drainage system account or the common drainage bond redemption fund has a surplus over the amount required for payment of obligations presently due and payable from the account or fund, the board may invest any part of the surplus in bonds or certificates of indebtedness of the United States or of the state.

Subd. 4. Dormant drainage system account transferred to general revenue fund. If a surplus has existed in a drainage system account for a period of 20 years or more and there have not been any expenditures from the account during the period, the board, by a unanimous resolution, may transfer the surplus remaining in the drainage system account to the general revenue fund of the county.

History: 1990 c 391 art 5 s 87



Section 103E.655 — PAYING DRAINAGE SYSTEM COSTS.

Subdivision 1. Payment made from drainage system account. The costs for a drainage project proceeding and construction must be paid from the drainage system account by drawing on the account.

Subd. 2. Insufficient funds; transfer from other accounts. If money is not available in the drainage system account on which the warrant is drawn, the board may, by unanimous resolution, transfer funds from any other drainage system account under its jurisdiction or from the county general revenue fund to the drainage system account. If the board transfers money from another account or fund to a drainage system account, the money plus interest must be reimbursed from the proceeds of the drainage system that received the transfer. The interest must be computed for the time the money is actually needed at the same rate per year charged on drainage liens and assessments.

Subd. 3. Warrant on account with insufficient funds; interest on warrant. If a warrant is issued by the auditor under this chapter and there is not enough money in the drainage system account to pay the warrant when it is presented, the county treasurer shall endorse the warrant "Not paid for want of funds" with the date and treasurer's signature. Interest on the warrant must be at the rate of six percent per year and paid annually from available funds until the warrant is called in and paid by the treasurer. Interest may not be paid on a warrant after money is available to the treasurer to pay the warrants. The warrant is a general obligation of the county issuing the warrant.

History: 1990 c 391 art 5 s 88



Section 103E.661 — EXAMINING AND ESTABLISHING DRAINAGE SYSTEM ACCOUNTS; STATE AUDITOR.

Subdivision 1. State auditor must examine accounts upon application. A county may apply, by resolution, to the state auditor to examine the accounts and records of any or all drainage systems in the county.

Subd. 2. Establishment of accounts. The auditor must establish a system of accounts for each drainage system applied for in the county.

Subd. 3. Payment of expenses. The compensation and travel and hotel expenses of the examining accountant must be audited, allowed, and paid into the state treasury by the board. The money must be credited to the general fund. The county auditor shall apportion the expenses among the drainage systems in the county.

History: 1990 c 391 art 5 s 89



Section 103E.701 — REPAIRS.

Subdivision 1. Definition. The term "repair," as used in this section, means to restore all or a part of a drainage system as nearly as practicable to the same hydraulic capacity as originally constructed and subsequently improved, including resloping of ditches and leveling of spoil banks if necessary to prevent further deterioration, realignment to original construction if necessary to restore the effectiveness of the drainage system, and routine operations that may be required to remove obstructions and maintain the efficiency of the drainage system. "Repair" also includes:

(1) incidental straightening of a tile system resulting from the tile-laying technology used to replace tiles; and

(2) replacement of tiles with the next larger size that is readily available, if the original size is not readily available.

Subd. 2. Repairs affecting public waters. Before a repair is ordered, the drainage authority must notify the commissioner if the repair may affect public waters. If the commissioner disagrees with the repair depth, the engineer, a representative appointed by the director, and a soil and water conservation district technician must jointly determine the repair depth using soil borings, field surveys, and other available data or appropriate methods. Costs for determining the repair depth beyond the initial meeting must be shared equally by the drainage system and the commissioner. The determined repair depth must be recommended to the drainage authority. The drainage authority may accept the joint recommendation and proceed with the repair.

Subd. 3. Repair of town ditches. The town board has the power of a drainage authority to repair a town drainage system located within the town.

Subd. 4. Bridges and culverts. (a) Highway bridges and culverts constructed on a drainage system established on or after March 25, 1947, must be maintained by the road authority charged with the duty of maintenance under section 103E.525.

(b) Private bridges or culverts constructed as a part of a drainage system established by proceedings that began on or after March 25, 1947, must be maintained by the drainage authority as part of the drainage system. Private bridges or culverts constructed as a part of a drainage system established by proceedings that began before March 25, 1947, may be maintained, repaired, or rebuilt and any portion paid for as part of the drainage system by the drainage authority.

(c) For a repair of a drainage system that has had redetermination of benefits under section 103E.351, the drainage authority may repair or rebuild existing bridges or culverts on town and home rule charter and statutory city roads constructed as part of the drainage system and any portion of the cost may be paid by the drainage system.

Subd. 5. Constructing road instead of bridge or culvert. In a repair proceeding under sections 103E.701 to 103E.745, if the drainage authority finds that constructing a private road is more cost-effective or practical than constructing a bridge or culvert, a drainage authority may order a private road to be constructed under section 103E.526, instead of a bridge or culvert.

Subd. 5a. Compensation to landowners instead of bridge or culvert repair. In a repair proceeding under sections 103E.701 to 103E.745, if the drainage authority finds that repairs to a private bridge or culvert are more expensive than compensation to landowners for permanent removal of the bridge or culvert, the drainage authority may order an amount of compensation to be paid to all landowners directly benefiting from the bridge or culvert, provided that:

(1) all landowners directly benefiting from the bridge or culvert provide written consent for permanent removal of the bridge or culvert;

(2) all landowners directly benefiting from the bridge or culvert agree in writing to permanently waive any right to repair or reconstruction of the bridge or culvert; and

(3) the compensation and cost of removing the bridge or culvert is less than the cost of repair of the bridge or culvert.

Subd. 6. Wetland restoration and replacement; water quality protection and improvement. Repair of a drainage system may include the preservation, restoration, or enhancement of wetlands; wetland replacement under section 103G.222; the realignment of a drainage system to prevent drainage of a wetland; and the incorporation of measures to reduce channel erosion and otherwise protect or improve water quality.

Subd. 7. Restoration; disturbance or destruction by repair. If a drainage system repair disturbs or destroys a perennial vegetative cover or structural practice existing under a federal or state conservation program adjacent to the permanent drainage system right-of-way, the practice must be restored according to the applicable practice plan or as determined by the drainage authority, if a practice plan is not available. Restoration costs shall be paid by the drainage system.

History: 1990 c 391 art 5 s 90; 1991 c 354 art 10 s 2; 1993 c 175 s 1; 1996 c 462 s 4; 2003 c 84 s 1; 2007 c 57 art 1 s 114; 2013 c 4 s 12,13



Section 103E.705 — REPAIR PROCEDURE.

Subdivision 1. Inspection. After the construction of a drainage system has been completed, the drainage authority shall maintain the drainage system that is located in its jurisdiction, including the permanent strips of perennial vegetation under section 103E.021, and provide the repairs necessary to make the drainage system efficient. The drainage authority shall have the drainage system inspected on a regular basis by an inspection committee of the drainage authority or a drainage inspector appointed by the drainage authority. Open drainage ditches shall be inspected at a minimum of every five years when no violation of section 103E.021 is found and annually when a violation of section 103E.021 is found, until one year after the violation is corrected.

Subd. 2. Permanent strip of perennial vegetation inspection and compliance notice. (a) The drainage authority having jurisdiction over a drainage system must inspect the drainage system for violations of section 103E.021. If an inspection committee of the drainage authority or a drainage inspector determines that permanent strips of perennial vegetation are not being maintained in compliance with section 103E.021, a compliance notice must be sent to the property owner.

(b) The notice must state:

(1) the date the ditch was inspected;

(2) the persons making the inspection;

(3) that spoil banks are to be spread in a manner consistent with the plan and function of the drainage system and that the drainage system has acquired a permanent strip of perennial vegetation, according to section 103E.021;

(4) the violations of section 103E.021;

(5) the measures that must be taken by the property owner to comply with section 103E.021 and the date when the property must be in compliance; and

(6) that if the property owner does not comply by the date specified, the drainage authority will perform the work necessary to bring the area into compliance with section 103E.021 and charge the cost of the work to the property owner.

(c) If a property owner does not bring an area into compliance with section 103E.021 as provided in the compliance notice, the inspection committee or drainage inspector must notify the drainage authority.

(d) This subdivision applies to property acquired under section 103E.021.

Subd. 3. Drainage inspection report. For each drainage system that the board designates and requires the drainage inspector to examine, the drainage inspector shall make a drainage inspection report in writing to the board after examining a drainage system, designating portions that need repair or maintenance of the permanent strips of perennial vegetation and the location and nature of the repair or maintenance. The board shall consider the drainage inspection report at its next meeting and may repair all or any part of the drainage system as provided under this chapter. The permanent strips of perennial vegetation must be maintained in compliance with section 103E.021.

Subd. 4. Inspection report to drainage authority. If the inspection committee or drainage inspector reports, in writing, to the drainage authority that maintenance of grass strips or repairs are necessary on a drainage system and the report is approved by the drainage authority, the maintenance or repairs must be made under this section.

Subd. 5. Repairs not subject to bidding requirements. If the drainage authority finds that the estimated cost of repairs and maintenance of one drainage system for one year will be less than the greater of the dollar amount requiring the solicitation of sealed bids under section 471.345, subdivision 3, or $1,000 per mile of open ditch in the ditch system, it may have the repair work done by hired labor and equipment without advertising for bids or entering into a contract for the repair work.

Subd. 6. Annual repair assessment levy limits. The drainage authority may give notice of and hold a hearing on the repair levy before ordering the levy of an assessment for repairs. In one calendar year the drainage authority may not levy an assessment for repairs or maintenance on one drainage system for more than 20 percent of the benefits of the drainage system, $1,000 per mile of open ditch in the ditch system, or the dollar amount requiring the solicitation of sealed bids under section 471.345, subdivision 3, whichever is greater, except for a repair made after a disaster as provided under subdivision 7 or under the petition procedure.

Subd. 7. Repair and construction after disaster. The drainage authority may repair and reconstruct the drainage system without advertising for bids and without regard to the $1,000 per mile of open ditch or the dollar amount requiring the solicitation of sealed bids under section 471.345, subdivision 3, limitation if:

(1) a drainage system is destroyed or impaired by floods, natural disaster, or unforeseen circumstances;

(2) the area where the drainage system is located has been declared a disaster area by the President of the United States and federal funds are available for repair or reconstruction; and

(3) the public interests would be damaged by repair or reconstruction being delayed.

History: 1990 c 391 art 5 s 91; 2007 c 57 art 1 s 115-117; 2008 c 207 s 1-3



Section 103E.711 — COST APPORTIONMENT FOR JOINT COUNTY DRAINAGE SYSTEMS.

Subdivision 1. Repair cost statement. For a joint county drainage system the auditor of a county that has made repairs may present a repair cost statement at the end of each year, or other convenient period after completion, to each affected county. The repair cost statement must show the nature and cost of the repairs to the drainage system and must be based on the original apportionment of cost following the establishment of the drainage system. If a board approves the repair costs, the amount of the statement must be paid to the county submitting the statement.

Subd. 2. Repair cost statement not paid. (a) If a county does not pay the amount of the repair cost statement, the board of an affected county may petition the joint county drainage authority. The petition must:

(1) show the nature and necessity of the repairs made to the drainage system in the county during the period;

(2) show the cost of the repairs; and

(3) request the drainage authority to apportion the costs, by order, among the affected counties.

(b) When the petition is filed, the drainage authority shall, by order, set a time and location for a hearing to apportion the costs, and direct the auditor to give notice of the hearing to each affected county by publication and notice by mail to its auditor. At or before the hearing, the auditor of each affected county, except the petitioner, shall file with the drainage authority a statement showing:

(1) all repairs made to the drainage system in that county, not previously reimbursed;

(2) the nature and necessity of the repairs; and

(3) the cost of the repairs.

(c) The drainage authority has jurisdiction over the affected counties and shall hear all interested parties. The drainage authority shall determine which repairs were necessary and reasonable and proper costs. For the allowed repairs the drainage authority shall balance the accounts among the affected counties, by charging each county with its proportionate share of the cost of all repairs made and crediting each county with the amount paid for the repairs. The drainage authority shall order a just reimbursement among the affected counties. A certified copy of the order must be filed by the auditor with the auditors of affected counties, and the boards shall make the required reimbursement.

History: 1990 c 391 art 5 s 92



Section 103E.715 — REPAIR BY PETITION.

Subdivision 1. Repair petition. An individual or an entity interested in or affected by a drainage system may file a petition to repair the drainage system. The petition must state that the drainage system needs repair. The auditor shall present the petition to the board at its next meeting or, for a joint county drainage system, to the drainage authority within ten days after the petition is filed.

Subd. 2. Engineer's repair report. If the drainage authority determines that the drainage system needs repair, the drainage authority shall appoint an engineer to examine the drainage system and make a repair report. The report must show the necessary repairs, the estimated cost of the repairs, and all details, plans, and specifications necessary to prepare and award a contract for the repairs. The drainage authority may give notice and order a hearing on the petition before appointing the engineer.

Subd. 3. Notice of hearing. When the repair report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall set a time, by order, not more than 30 days after the date of the order for a hearing on the repair report. At least ten days before the hearing, the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the repair in the repair report.

Subd. 4. Hearing on repair report. (a) The drainage authority shall make findings and order the repair to be made if:

(1) the drainage authority determines from the repair report and the evidence presented that the repairs recommended are necessary for the best interests of the affected property owners; or

(2) the repair petition is signed by the owners of at least 26 percent of the property area affected by and assessed for the original construction of the drainage system, and the drainage authority determines that the drainage system is in need of repair so that it no longer serves its original purpose and the cost of the repair will not exceed the total benefits determined in the original drainage system proceeding.

(b) The order must direct the auditor and the chair of the board or, for a joint county drainage system, the auditors of the affected counties to proceed and prepare and award a contract for the repair of the drainage system. The contract must be for the repair described in the repair report and as determined necessary by the drainage authority, and be prepared in the manner provided in this chapter for the original drainage system construction.

Subd. 5. Apportionment of repair cost for joint county drainage system. For the repair of a joint county drainage system, the drainage authority shall, by order, apportion the repair cost among affected counties in the same manner required in the original construction of the drainage system.

Subd. 6. Repair by resloping ditches, incorporating multistage ditch cross-section, leveling spoil banks, installing erosion control, or removing trees. (a) For a drainage system that is to be repaired by resloping ditches, incorporating a multistage ditch cross-section, leveling spoil banks, installing erosion control measures, or removing trees, before ordering the repair, the drainage authority must appoint viewers to assess and report on damages and benefits if it determines that:

(1) the resloping, incorporation of a multistage ditch cross-section, spoil bank leveling, installation of erosion control measures, or tree removal will require the taking of any property not contemplated and included in the proceeding for the establishment or subsequent improvement of the drainage system; or

(2) any spoil bank leveling or tree removal will directly benefit property where the spoil bank leveling or tree removal is specified.

(b) The viewers shall assess and report damages and benefits as provided by sections 103E.315 and 103E.321. The drainage authority shall hear and determine the damages and benefits as provided in sections 103E.325, 103E.335, and 103E.341. The hearing shall be held within 30 days after the property owners' report is mailed. Damages must be paid as provided by section 103E.315 as a part of the cost of the repair, and benefits must be added to the benefits previously determined as the basis for the pro rata assessment for the repair of the drainage system for the repair proceeding only.

History: 1990 c 391 art 5 s 93; 2013 c 4 s 14



Section 103E.721 — REPLACEMENT AND HYDRAULIC CAPACITY OF BRIDGES AND CULVERTS.

Subdivision 1. Report on hydraulic capacity. If the engineer determines in a drainage system repair proceeding that because of added property under section 103E.741 or otherwise, a bridge constructed or replaced or culvert installed or replaced as a part of a drainage system provides inadequate hydraulic capacity for the efficient operation of the drainage system to serve its original purpose, the engineer shall make a hydraulic capacity report to the drainage authority. The hydraulic capacity report must include plans and specifications for the recommended replacement of bridges and culverts, the necessary details to make and award a contract, and the estimated cost.

Subd. 2. Notice. When the hydraulic capacity report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall, by order, set a time not more than 30 days after the date of the order, for a hearing on the report. At least ten days before the hearing, the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the repair proposed in the repair report. The notice may be given in conjunction with and as a part of the repair report notice, but the notice must specifically state that increasing the hydraulic capacity will be considered by the drainage authority at the hearing.

Subd. 3. Report hearing. At the hearing on the hydraulic capacity report, the drainage authority shall hear all interested parties. If the drainage authority finds that existing bridges and culverts provide insufficient hydraulic capacity for the efficient operation of the drainage system as originally constructed or subsequently improved, the drainage authority shall make findings accordingly, and may order that the hydraulic capacity be increased by constructing bridges or installing culverts of a sufficient capacity. The drainage authority shall determine and include in the order the type and plans for the replacement bridges or culverts. The order must direct the state, political subdivision, railroad company, or other entity to construct bridges or culverts required by the order for its road or right-of-way within a reasonable time stated in the order. The auditor shall notify the state, political subdivision, railroad company, or other entity to construct the bridges and culverts in accordance with the order.

Subd. 4. Construction not completed within specified time. If the work is not done within the time specified, the drainage authority may order the bridges and culverts built and the cost collected as an assessment for benefits.

Subd. 5. Request for culvert or bridge to be installed as part of repair. If a political subdivision, railroad company, or other entity, at the hearing or when notified to construct a bridge or install a culvert, requests that the bridge or culvert be installed as part of the repair of the drainage system, the drainage authority may, by order, direct the cost of the construction and installation be assessed and collected from the political subdivision, railroad company, or other entity in the manner provided by section 103E.731.

History: 1990 c 391 art 5 s 94



Section 103E.725 — COST OF REPAIR.

All fees and costs incurred for proceedings relating to the repair of a drainage system, including inspections, engineering, viewing, and publications, are costs of the repair and must be assessed against the property and entities benefited.

History: 1990 c 391 art 5 s 95



Section 103E.728 — APPORTIONING REPAIR COSTS.

Subdivision 1. Generally. The cost of repairing a drainage system shall be apportioned pro rata on all property and entities that have been assessed benefits for the drainage system except as provided in this section.

Subd. 2. Additional assessment for agricultural practices on permanent strip of perennial vegetation. (a) The drainage authority may, after notice and hearing, charge an additional assessment on property that has agricultural practices on or otherwise violates provisions related to the permanent strip of perennial vegetation acquired under section 103E.021.

(b) The drainage authority may determine the cost of the repair per mile of open ditch on the ditch system. Property that is in violation of the grass requirement shall be assessed a cost of 20 percent of the repair cost per open ditch mile multiplied by the length of open ditch in miles on the property in violation.

(c) After the amount of the additional assessment is determined and applied to the repair cost, the balance of the repair cost may be apportioned pro rata as provided in subdivision 1.

Subd. 3. Soil loss violations. The drainage authority after notice and hearing may make special assessments on property that is in violation of a county soil loss ordinance.

History: 1990 c 391 art 5 s 96; 2007 c 57 art 1 s 118



Section 103E.731 — ASSESSMENT; BONDS.

Subdivision 1. Repair cost of assessments. If there is not enough money in the drainage system account to make a repair, the board shall assess the costs of the repairs on all property and entities that have been assessed benefits for the drainage system.

Subd. 2. Number of installments. The assessments may be paid in annual installments specified in the assessment order. If the assessments are not more than 50 percent of the original cost of the drainage system, the installments may not exceed ten. If the assessments are greater than 50 percent of the original cost of the drainage system, the board may order the assessments to be paid in 15 or less installments.

Subd. 3. Interest on assessments. If the order provides for payment in installments, interest on unpaid assessments from the date of the order for assessments must be set by the board in the order. The interest rate may not exceed seven percent per year and must be collected with each installment.

Subd. 4. Collecting assessments. If the assessment is not payable in installments, a lien does not need to be filed, and the assessment, plus interest from the date of the order to August 15 of the next calendar year, must be entered on the tax lists for the year. The assessment and interest are due and payable with and as a part of the real estate taxes for the year. If an assessment is levied and payable in installments, the auditor shall file for the record in the county recorder's office an additional tabular statement in substance as provided in section 103E.601, and all the provisions of sections 103E.605, 103E.611, and 103E.615 relating to collection and payment must apply to the assessment. Upon the filing of the tabular statement, the installment and interest are due and payable and must be entered on the tax lists and collected in the same manner as the original lien.

Subd. 5. Conditions to sell bonds for repair. If a contract for drainage system repair has been entered into under this chapter or the repair has been ordered to be constructed by hired labor and equipment, and the board has ordered the assessments to be paid in installments, the board may issue and sell bonds, as provided by section 103E.635.

Subd. 6. Repair of state drainage system when no benefits assessed. For the repair of a drainage system established by the state where benefits were not assessed to the property, the drainage authority shall proceed to appoint viewers to determine the benefits resulting from the repair and collect assessments for the repair as provided in this chapter.

History: 1990 c 391 art 5 s 97



Section 103E.735 — DRAINAGE SYSTEM REPAIR FUND.

Subdivision 1. Authority and limits of fund. To create a repair fund for a drainage system to be used only for repairs, the drainage authority may apportion and assess an amount against all property and entities assessed for benefits in proceedings for establishment of the drainage system, including property not originally assessed and subsequently found to be benefited according to law. The fund may not exceed 20 percent of the assessed benefits of the drainage system or $100,000, whichever is greater. If the account in a fund for a drainage system exceeds the larger of 20 percent of the assessed benefits of the drainage system or $100,000, assessments for the fund may not be made until the account is less than the larger of 20 percent of the assessed benefits or $100,000. Assessments must be made pro rata according to the determined benefits. Assessments may be made payable, by order, in equal annual installments. The auditor shall file a tabular statement as provided in section 103E.731, subdivision 4, with the county recorder. Assessments must be collected as provided in section 103E.731.

Subd. 2. Transfer of drainage system. If a drainage system within the county has been taken over by a watershed district, or if responsibility for repair and maintenance of the drainage system has been assumed by any other governing body, the board may transfer any remaining surplus of the drainage system repair fund to the repair fund of the watershed district or to the appropriate fund of any existing governing body having responsibility for repair and maintenance of the drainage system.

History: 1990 c 391 art 5 s 98; 2010 c 298 s 7



Section 103E.741 — INCLUDING PROPERTY NOT ASSESSED BENEFITS.

Subdivision 1. Consideration by engineer. In a proceeding to repair a drainage system, if the engineer determines or is made aware that property that was not assessed for benefits for construction of the drainage system has been drained into the drainage system or has otherwise benefited from the drainage system, the engineer shall submit a map with the repair report. The map must show all public and private main ditches and drains that drain into the drainage system, all property affected or otherwise benefited by the drainage system, and the names of the property owners to the extent practicable. The property owners must be notified of the hearing on the repair report at least ten days before the hearing. The auditor must give notice of the time and location of the hearing by mail.

Subd. 2. Appointment of viewers. At the hearing on the repair report, if the drainage authority determines that property not assessed for benefits for the construction of the drainage system has been benefited by the drainage system, the drainage authority shall appoint viewers as provided by section 103E.305 before the repair contract is awarded. The viewers shall determine the benefits to all property and entities benefited by the original construction of the drainage system and not assessed for benefits arising from its construction. The viewers shall make a viewers' repair report to the drainage authority as provided by section 103E.315. When the viewers' repair report is filed, the auditor shall give notice of a hearing as required by section 103E.325 and the drainage authority has jurisdiction of each tract of property described in the viewers' report as provided in section 103E.331.

Subd. 3. Viewers' repair report hearing. At the hearing on the viewers' repair report, the drainage authority shall hear all interested parties and determine the benefits to property and entities benefited by the original construction of the drainage system and not assessed for benefits.

Subd. 4. Appeal of assessment order. A person may appeal from the order determining the assessments as provided by section 103E.091.

Subd. 5. Property benefited in hearing order included in future proceedings. For the repair of the drainage system under this section that included the property that was not assessed and in all future proceedings relating to repairing, cleaning, improving, or altering the drainage system, the property benefited in the viewers' report hearing is part of the property benefited by the drainage system and must be assessed, in the same manner provided for the assessment of the property originally assessed for and included in the drainage system.

History: 1990 c 391 art 5 s 99



Section 103E.745 — COST OF REPAIR EXCEEDING BENEFITS IN ANOKA COUNTY.

If the cost of the repair of a drainage system exceeds the benefits determined in the original proceedings for the establishment of the drainage system, the requirements of section 103E.215 for improvements of drainage systems apply if:

(1) the repair will result in the drainage of 100 or more acres of public waters in Anoka County;

(2) the public waters have existed for 15 or more years;

(3) the drainage system has not been substantially repaired for more than 25 years; and

(4) the physical repair was not started before July 1, 1980.

History: 1990 c 391 art 5 s 100



Section 103E.801 — CONSOLIDATING OR DIVIDING DRAINAGE SYSTEMS.

Subdivision 1. Authority to consolidate or divide. After the benefited area of a drainage system has been redetermined by the drainage authority under section 103E.351 or in connection with drainage proceedings, the drainage authority may divide one system into two or more separate systems, consolidate two or more systems, transfer part of one system to another, or attach a part of a system that has been abandoned as provided in section 103E.805 or 103E.811 to another system to provide for the efficient administration of the system consistent with the redetermination of the benefited area.

Subd. 2. Initiation of action. The consolidation or division may be initiated by the drainage authority on its own motion or by any party interested in or affected by the drainage system filing a petition. If the system is under the jurisdiction of a drainage authority, the petition must be filed with the auditor. If the system is under the jurisdiction of a watershed board, the petition must be filed with the secretary of the board.

Subd. 3. Hearing. (a) When a drainage authority or watershed board directs by resolution or a petition is filed, the drainage authority in consultation with the auditor or secretary shall set a time and location for a hearing. The auditor or secretary shall give notice by publication to all persons interested in the drainage system. The drainage authority may consolidate or divide drainage systems, by order, if it determines that the division of one system into two or more separate systems, the consolidation of two or more systems, the transfer of part of one system to another, or the attachment of a previously abandoned part of a system to another system:

(1) is consistent with the redetermination of the benefited areas of the drainage system;

(2) would provide for the efficient administration of the drainage system; and

(3) would be fair and equitable.

(b) An order to consolidate or divide drainage systems does not release property from a drainage lien or assessment filed for costs incurred on account of a drainage system before the date of the order.

History: 1990 c 391 art 5 s 101



Section 103E.805 — REMOVING PROPERTY FROM DRAINAGE SYSTEM.

Subdivision 1. Petition. After construction of a drainage system, an owner of benefited property may petition the drainage authority to remove property from the drainage system.

Subd. 2. Filing. If the drainage system is under the jurisdiction of a county drainage authority, the petition must be filed with the auditor of the county. If the drainage system is under the jurisdiction of a joint county drainage authority, the petition must be filed with the county having the largest area of property in the drainage system, where the primary drainage system records are kept. If the system is under the jurisdiction of a watershed district, the petition must be filed with the secretary of the district.

Subd. 3. Hearing. (a) When the petition is filed, the drainage authority in consultation with the auditor or the secretary shall set a time and location for a hearing on the petition and shall give notice of the hearing by mail to the owners of all property benefited by the drainage system, and either in a newspaper of general circulation within the affected drainage area or by publication on a Web site of the drainage authority.

(b) At the hearing, the drainage authority shall make findings and shall direct, by order, that the petitioners' property be removed from the drainage system if the drainage authority determines:

(1) that the waters from the petitioners' property have been diverted from the drainage system, or that the property cannot significantly or regularly use the drainage system;

(2) that the property is not benefited by the drainage system; and

(3) that removing the property from the drainage system will not prejudice the property owners and property remaining in the system.

Subd. 4. Effect of removing property. The property that has been removed from the drainage system is not affected by the drainage system at any later proceeding for the repair or improvement of the drainage system and a drainage lien or assessment for repairs or improvements may not be made against the property that has been removed on or after the date of the order.

Subd. 5. Liens and assessments on property removed. An order under this section does not release the property from a drainage lien filed on account of the drainage system before the date of the order. An order under this section does not release the property from any assessment or a drainage lien filed on or after the date of the order for costs incurred on account of the drainage system before the date of the order.

History: 1990 c 391 art 5 s 102; 2010 c 298 s 8



Section 103E.806 — PARTIAL ABANDONMENT OF DRAINAGE SYSTEM.

Subdivision 1. Petition. After construction of a drainage system, an owner of benefited property may petition the drainage authority to abandon any part of the drainage system that is not of public benefit and utility and does not serve a substantial useful purpose to property remaining in the system.

Subd. 2. Filing. If the drainage system is under the jurisdiction of a county drainage authority, the petition must be filed with the auditor of the county. If the drainage system is under the jurisdiction of a joint county drainage authority, the petition must be filed with the county having the largest area of property in the drainage system, where the primary drainage system records are kept. If the system is under the jurisdiction of a watershed district, the petition must be filed with the secretary of the district.

Subd. 3. Hearing. (a) When the petition is filed, the drainage authority, in consultation with the auditor or the secretary, shall set a time and location for a hearing on the petition and shall give notice of the hearing by mail to the owners of all property benefited by the drainage system, and either in a newspaper of general circulation within the affected drainage area or by publication on a Web site of the drainage authority.

(b) At the hearing, the drainage authority shall make findings and direct, by order, that part of the drainage system be abandoned, if the drainage authority determines that part of the drainage system does not serve a substantial useful purpose as part of the drainage system to any property remaining in the system and is not of a substantial public benefit and utility.

Subd. 4. Effect of partial abandonment. After partial abandonment of a drainage system, a repair petition may not be accepted for the abandoned part of the drainage system and the responsibility of the drainage authority for that part of the drainage system ends.

Subd. 5. Liens and assessments on property involved in partial abandonment. An order under this section does not release the property from a drainage lien filed on account of the drainage system before the date of the order. An order under this section does not release the property from any assessment or a drainage lien filed on or after the date of the order for costs incurred on account of the drainage system before the date of the order.

History: 2010 c 298 s 9



Section 103E.811 — ABANDONMENT OF DRAINAGE SYSTEM.

Subdivision 1. Drainage lien payment period must expire. After the period originally fixed or subsequently extended to pay the assessment of the drainage liens expires, a drainage system may be abandoned as provided in this section.

Subd. 2. Petitioners. A petition must be signed by at least 51 percent of the property owners assessed for the construction of the drainage system or by the owners of not less than 51 percent of the area of the property assessed for the drainage system. For the purpose of the petition, the county is the resident owner of all tax-forfeited property held by the state and assessed benefits for the drainage system, and the board may execute the petition for the county as an owner.

Subd. 3. Petition. The petition must designate the drainage system proposed to be abandoned and show that the drainage system is not of public benefit and utility because the agricultural property that used the drainage system has been generally abandoned or because the drainage system has ceased to function and its restoration is not practical.

Subd. 4. Filing petition; jurisdiction. If all property assessed for benefits in the drainage system is in one county, the petition must be filed with the auditor unless the petition is signed by the board, in which case the petition must be made to the district court of the county and filed with the court administrator. If property assessed for benefits is in two or more counties, the petition must be filed with the auditor. When the petition is filed, the drainage authority in consultation with the auditor, or the court administrator with the approval of the court, shall set a time and location for a hearing on the petition. The auditor or court administrator shall give notice by publication of the time and location of the abandonment hearing to all persons interested. The drainage authority or the district court where the petition is properly filed has jurisdiction of the petition.

Subd. 5. Abandonment hearing. (a) At the hearing, the drainage authority or court shall examine the petition and determine whether it is sufficient and shall hear all interested parties.

(b) If a property owner assessed benefits for the drainage system appears and makes a written objection to the abandonment of the drainage system, the drainage authority or court shall appoint three disinterested persons as viewers to examine the property and report to the drainage authority or court. The hearing must be adjourned to make the examination and report and a date must be set to reconvene. The viewers, if appointed, shall proceed to examine the property of the objecting owner and report as soon as possible to the drainage authority or court with the description and situation of the property and whether the drainage system drains or otherwise affects the property.

(c) When the hearing is reconvened, the drainage authority or court shall consider the viewers' report and all evidence offered, and:

(1) if the drainage authority determines that the drainage system serves any useful purpose to any property or the general public, the petition for abandonment must be denied; or

(2) if the drainage authority determines that the drainage system does not serve any useful purpose to any affected property and is not of public benefit and utility, the drainage authority or court shall make findings and shall, by order, abandon the drainage system.

Subd. 6. Effect of abandonment. After abandonment of a drainage system, a repair petition for the drainage system may not be accepted and the responsibility of the drainage authority for the maintenance of the drainage system ends.

History: 1990 c 391 art 5 s 103



Section 103E.812 — TRANSFER OF ALL OR PART OF DRAINAGE SYSTEM.

Subdivision 1. Drainage lien payment period must expire. After the period originally fixed or subsequently extended to pay the assessment of the drainage lien expires, all or part of a drainage system may be transferred from the jurisdiction of the drainage authority to a water management authority as provided in this section.

Subd. 2. Petitioners. (a) For drainage systems outside of the seven-county metropolitan area, and outside of the municipal boundaries of a statutory or home rule charter city, a petition must be signed by at least 51 percent of the owners of property assessed for the construction of the drainage system, or portion of the drainage system proposed to be transferred, or by the owners of not less than 51 percent of the area of the property assessed for the drainage system, or portion of the drainage system sought to be transferred. The water management authority to which the drainage system is to be transferred must join the petition.

(b) For drainage systems wholly or partially within the municipal boundaries of a statutory or home rule charter city, the city may petition for transfer if the drainage system or portion of the drainage system proposed to be transferred lies within the boundaries of the city. The water management authority to which the drainage system is to be transferred must join the petition.

(c) For drainage systems within the seven-county metropolitan area and within the jurisdictional boundaries of an existing water management authority, the water management authority may petition for transfer if the drainage system or portion of the drainage system proposed to be transferred lies within the boundaries of the water management authority.

(d) For the purpose of the petition, the county is the resident owner of all tax-forfeited property held by the state, under chapter 282, and assessed benefits for the drainage system, and the board may execute the petition for the county as an owner. This paragraph does not apply to lands acquired by the state under chapter 84A.

Subd. 3. Petition. (a) The petition must designate the drainage system, or portion thereof, proposed to be transferred and show that the transfer is necessary for the orderly management of storm, surface, or flood waters, including management for water quality purposes.

(b) The petition must indicate the impact, if any, that the transfer will have on properties utilizing the drainage system for an outlet or otherwise benefiting from the existence of the drainage system.

(c) The petition must include an engineering report, prepared by the transferee water management authority, establishing, for the record, the nature and extent of the drainage easement occupied by the drainage system, and the as-constructed, or subsequently improved, depth, grade, and hydraulic capacity of the drainage system.

Subd. 4. Filing petition; jurisdiction. (a) If the drainage system is administered by a county or joint county drainage authority and if all property assessed for benefits in the drainage system is in one county, the petition must be filed with the auditor unless the petition is signed by the board, in which case the petition must be made to the district court of the county where the drainage system is located and filed with the court administrator. If the board, acting as the drainage authority, is also the petitioning water management authority, the petition must be made to the district court of the county where the drainage system is located and filed with the court administrator. If property assessed for benefits is in two or more counties, the petition must be filed with the auditor or court administrator of either (1) the county where the portion of the drainage system sought to be transferred exists; (2) the county not petitioning for the transfer; or (3) the county where the majority of the drainage system sought to be transferred exists.

(b) If the drainage system is administered by the board of managers of a watershed district, the petition must be filed with the secretary of the watershed district. If the watershed district is also the petitioning water management authority, the petition must be filed with the court administrator consistent with the criteria in paragraph (a), clauses (1) to (3).

(c) When the petition is filed, the drainage authority in consultation with the auditor or secretary, or the court administrator with the approval of the court, shall set a time and location for a hearing on the petition. The auditor, secretary, or court administrator shall give notice by mail and publication of the time and location of the transfer hearing to all persons interested. The notice shall include a description of the property owner's right to object under subdivision 5. The drainage authority or the district court where the petition is properly filed has jurisdiction of the petition.

Subd. 5. Transfer hearing. (a) At the hearing, the drainage authority or court shall examine the petition and determine whether it is sufficient and shall hear all interested parties.

(b) If a property owner assessed benefits for the drainage system appears and makes a written objection to the transfer of the drainage system, the drainage authority or court shall appoint a technical panel to examine the drainage system, the property, and the proposed transfer and report to the drainage authority or court. The hearing must be adjourned to make the examination and report and a date must be set to reconvene. The technical panel shall consist, at a minimum, of a representative of the drainage authority, a representative of the commissioner, a representative of the soil and water conservation district, a representative of the Board of Water and Soil Resources, and a viewer. The technical panel shall proceed to examine the drainage system, the property, and the property owner's objections to the proposed transfer of the system and report as soon as possible to the drainage authority or court with the merits of the objections. The technical panel shall also determine the extent to which the transfer of the drainage system will damage or take property. Nongovernment employee members of the technical panel must be compensated in the same manner as viewers under section 103E.645, subdivision 3.

(c) The Board of Water and Soil Resources and the commissioner, if requested by the drainage authority or court, shall provide any technical assistance, including engineering, surveys, hydrologic analyses, or water quality studies as requested by the drainage authority or court.

(d) When the hearing is reconvened, the drainage authority or court shall consider the technical panel's report and all evidence offered. If the drainage authority or court determines that storm, surface, or flood waters along the drainage system or within the benefited area of the drainage system, could be better managed by a water management authority, it shall authorize the transfer of the drainage system.

Subd. 6. Costs related to transfer and transfer proceedings. Costs, including engineering and attorney's fees, related to the proceedings to transfer a drainage system must be paid by the proposed transferee water management authority. If the drainage authority or court orders that the drainage authority should not be transferred, the drainage authority shall reimburse the water management authority from the drainage system account for the reasonable value of engineering work conducted as part of the transfer proceedings.

Subd. 7. Guarantee of outlet; no compromise of existing rights. (a) Any proceeding to transfer all or part of a drainage system to a water management authority must guarantee that all rights to an outlet are preserved for property assessed for benefits on the transferred drainage system of at least equal hydraulic efficiency as the rights to an outlet that existed on the date of transfer.

(b) The transfer of a drainage system to a water management authority is not a compromise of any property right held by an owner of assessed property on the transferred drainage system.

(c) A water management authority shall compensate any owner of property assessed for benefits on the transferred drainage system for the loss or impairment of any drainage rights occurring after transfer of the drainage system.

Subd. 8. Effect of transfer. (a) Except as provided in this section, after transfer of a drainage system, or any part thereof, to a water management authority, the drainage system ceases to be subject to regulation under this chapter except that if only a portion of a drainage system is transferred, the water management authority may be assessed for improvements under section 103E.215 or repairs under sections 103E.701 to 103E.711 in the manner provided under sections 103E.315 and 103E.601 to 103E.615. The water management authority may manage water within its jurisdictional boundaries according to whatever law controls the function of the water management authority. The transferred drainage system shall become a work and a responsibility of the transferee water management authority. All responsibility of the drainage authority for the transferred drainage system ends.

(b) Activities conducted in the transferred drainage system must continue to be eligible for all exemptions and exceptions available for activities conducted in public drainage systems under sections 103G.2241 and 103G.245.

Subd. 9. Effect on other law. This section does not amend, supersede, or repeal any existing law providing for the transfer of a drainage system under this chapter, chapter 103D, or other law, but is supplementary to those laws.

History: 2002 c 327 s 3






Chapter 103F — PROTECTION OF WATER RESOURCES

Section 103F.001 — EFFECT OF CHAPTER 103F ON WATER LAW.

This chapter and chapters 103A, 103B, 103C, 103D, 103E, and 103G constitute the water law of this state and may be cited as the "Water Law."

History: 1990 c 391 art 6 s 1



Section 103F.101 — CITATION.

Sections 103F.101 to 103F.151 may be cited as the "Floodplain Management Law."

History: 1990 c 391 art 6 s 2; 2014 c 248 s 18



Section 103F.105 — FLOODPLAIN MANAGEMENT POLICY.

(a) The legislature finds:

(1) a large portion of the state's land resources is subject to recurrent flooding by overflow of streams and other watercourses causing loss of life and property, disruption of commerce and governmental services, unsanitary conditions, and interruption of transportation and communications, all of which are detrimental to the health, safety, welfare, and property of the occupants of flooded lands and the people of this state; and

(2) the public interest necessitates sound land use development as land is a limited and irreplaceable resource, and the floodplains of this state are a land resource to be developed in a manner which will result in minimum loss of life and threat to health, and reduction of private and public economic loss caused by flooding.

(b) It is the policy of this state to reduce flood damages through floodplain management, stressing nonstructural measures such as floodplain zoning and floodproofing, flood warning practices, and other indemnification programs that reduce public liability and expense for flood damages.

(c) It is the policy of this state:

(1) not to prohibit but to guide development of the floodplains consistent with legislative findings;

(2) to provide state coordination and assistance to local governmental units in floodplain management;

(3) to encourage local governmental units to adopt, enforce and administer sound floodplain management ordinances;

(4) to provide the commissioner of natural resources with authority necessary to carry out a floodplain management program for the state and to coordinate federal, state, and local floodplain management activities in this state; and

(5) to provide incentives for communities to participate in the national flood insurance program and for citizens of Minnesota to take actions such as purchasing and maintaining flood insurance to reduce future flood damage to private property.

History: 1990 c 391 art 6 s 3; 2Sp1997 c 2 s 17



Section 103F.111 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.111 to 103F.165.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Flood fringe. "Flood fringe" means the portion of the floodplain outside of the floodway.

Subd. 4. Floodplain. "Floodplain" means the areas adjoining a watercourse or water basin that have been or may be covered by a regional flood.

Subd. 5. Floodway. "Floodway" means the channel of the watercourse, the bed of water basins, and those portions of the adjoining floodplains that are reasonably required to carry and discharge floodwater and provide water storage during a regional flood.

Subd. 6. Local governmental unit. "Local governmental unit" means a county, statutory or home rule charter city, town, watershed district, or lake improvement district.

Subd. 7. Mitigation. "Mitigation" means the act of alleviating the effects of floods and flooding by moderating or reducing the severe damages resulting from floods through structural and nonstructural flood management measures.

Subd. 8. Mitigation measures. "Mitigation measures" means structural or nonstructural flood management measures, or both.

Subd. 9. Nonstructural flood management measures. "Nonstructural flood management measures" means actions in floodplains designed to reduce the damaging effects of floods on existing and potential users of floodplains, without physically altering the flood behavior. Nonstructural flood management measures include:

(1) public acquisition of floodplain lands;

(2) relocation of public and private structures and facilities;

(3) floodproofing of public and private facilities;

(4) installation and operation of flood warning systems and evacuation procedures;

(5) adoption and enforcement of land use control ordinances and building codes;

(6) installation of signs and other notifications in regional flood areas; and

(7) provision of flood insurance and public education.

Subd. 10. Regional flood. "Regional flood" means a flood that is representative of large floods known to have occurred generally in the state and reasonably characteristic of what can be expected to occur on an average frequency in the magnitude of a 100-year recurrence interval.

Subd. 11. Structural flood management measures. "Structural flood management measures" means physical actions taken to modify the behavior and extent of floods and flooding, including the construction of dams, dikes, levees, flood bypass channels, floodwater storage and retardation structures, and water level control structures, excluding deepening or straightening of existing stream channels.

Subd. 12. Water basin. "Water basin" has the meaning given it by section 103G.005, subdivision 16.

History: 1990 c 391 art 6 s 4



Section 103F.115 — PRIORITY FOR REDUCTION OF FLOOD DAMAGE.

Floodplain management ordinances are to be given primary consideration in the reduction of flood damage in the state and alternative methods for reducing flood damage may not be carried out before adoption of floodplain management ordinances by local governmental units. Structural projects which have the purpose of controlling floods are to be considered only as elements of a floodplain management program.

History: 1990 c 391 art 6 s 5



Section 103F.121 — FLOODPLAIN MANAGEMENT ORDINANCES.

Subdivision 1. Adoption. (a) In accordance with sections 103F.101 to 103F.151, the rules of the commissioner and applicable laws authorizing local governmental units to adopt floodplain management ordinances, local governmental units shall adopt, administer, and enforce floodplain management ordinances, which must include:

(1) the delineation of floodplains and floodways;

(2) the preservation of the capacity of the floodplain to carry and discharge regional floods;

(3) the minimization of flood hazards; and

(4) the regulation of the use of land in the floodplain.

(b) The ordinances shall be based on adequate technical data and competent engineering advice and shall be consistent with local and regional comprehensive planning.

Subd. 2. Adoption procedure. (a) The commissioner, upon determining that sufficient technical information is available for the delineation of floodplains and floodways on a watercourse, may notify affected local governmental units that technical information is available. The local governmental units shall prepare or amend their floodplain management ordinances in conformance with the provisions of sections 103F.101 to 103F.151 and shall submit the ordinance to the commissioner for review and approval before adoption.

(b) The commissioner shall approve or disapprove the proposed ordinance within 120 days after receiving it.

(c) If the proposed ordinance is disapproved, the commissioner shall return it to the local governmental unit with a written statement of reasons for disapproval. Within 90 days after disapproval, the local governmental unit shall resubmit an amended proposed ordinance for further review and approval before adoption. The local governmental unit shall adopt a floodplain management ordinance within 90 days after approval by the commissioner.

(d) A floodplain management ordinance adopted by a local governmental unit is invalid unless it is approved by the commissioner.

(e) A local governmental unit may adopt a floodplain management ordinance in the absence of notification by the commissioner that the required technical data is available, provided that any such ordinance is submitted to the commissioner prior to its adoption for approval.

(f) A local governmental unit may adopt a floodplain management ordinance that is more restrictive than required under sections 103F.101 to 103F.151.

(g) Floodplain management ordinances may be amended by a local governmental unit upon the approval of the commissioner.

Subd. 3. [Repealed, 2014 c 289 s 70]

Subd. 4. [Repealed, 2014 c 289 s 70]

Subd. 5. Alterations and hazardous uses prohibited. (a) If a floodplain has been delineated by a floodplain management ordinance under sections 103F.101 to 103F.151, alteration to a structure in existence on the effective date of the ordinance or a new fill, structure, deposit, or other floodplain use that is not in accordance with the local governmental unit's adopted floodplain management ordinance may not be permitted after the effective date of the ordinance delineating the floodplain.

(b) This subdivision does not apply to alterations, repair, or maintenance reasonably done under emergency circumstances to preserve or protect life.

(c) This subdivision applies to alterations to existing structures and to new fill, structures, deposits, or other floodplain uses by the state and state agencies.

History: 1990 c 391 art 6 s 6; 1991 c 199 art 2 s 1; 2014 c 248 s 18; 2014 c 289 s 51,52



Section 103F.125 — CONSIDERATION OF INDUSTRIAL USES IN FLOODPLAIN.

The commissioner in promulgating guidelines under section 103F.141 and local governmental units in preparing floodplain management ordinances shall give due consideration to the needs of an industry whose business requires that it be located within a floodplain.

History: 1990 c 391 art 6 s 7



Section 103F.135 — COMMISSIONER'S ASSISTANCE AND INSPECTIONS.

Subdivision 1. Commissioner's duties. The commissioner shall:

(1) collect and distribute information relating to flooding and floodplain management;

(2) coordinate local, state, and federal floodplain management activities to the greatest extent possible, and encourage the United States Army Corps of Engineers and the United States Department of Agriculture to make their flood control planning data available to local governmental units for planning purposes, to allow adequate local participation in the planning process and in the selection of desirable alternatives;

(3) assist local governmental units in their floodplain management activities; and

(4) do all other things, within lawful authority, that are necessary or desirable to manage the floodplain for beneficial uses compatible with the preservation of the capacity of the floodplain to carry and discharge the regional flood.

Subd. 2. Inspections. In cooperation with local governmental units, the commissioner shall conduct, whenever possible, periodic inspections to determine the effectiveness of local floodplain management programs, including an evaluation of the enforcement of and compliance with local floodplain management ordinances.

History: 1990 c 391 art 6 s 9; 1993 c 163 art 1 s 11; 2014 c 248 s 10



Section 103F.141 — RULES.

Subdivision 1. Authority and criteria. The commissioner shall adopt rules to implement sections 103F.101 to 103F.151, including:

(1) criteria for determining the floodplain uses that may be permitted without creating an unreasonable public hazard or unduly restricting the capacity of the floodplain to carry and discharge a regional flood;

(2) variance procedures; and

(3) the establishment of criteria for alternative or supplemental floodplain management measures such as floodproofing, subdivision rules, building codes, sanitation rules, and flood warning systems.

Subd. 2. [Repealed, 2Sp1997 c 2 s 32]

History: 1990 c 391 art 6 s 10; 2014 c 248 s 18



Section 103F.145 — ENFORCEMENT AND PENALTIES.

Subdivision 1. Uses in violation of ordinance; public nuisances. Every structure, fill, deposit, or other floodplain use placed or maintained in the floodplain in violation of a floodplain management ordinance adopted under the provisions of sections 103F.105 to 103F.151 is a public nuisance.

Subd. 2. Civil remedies. The creation of a public nuisance under this section may be enjoined and the maintenance of a public nuisance under this section may be abated by an action brought by the commissioner or a local governmental unit.

Subd. 3. Criminal penalties. A person who violates a provision of sections 103F.105 to 103F.151 is guilty of a misdemeanor. Each day that the violation exists is a separate offense.

History: 1990 c 391 art 6 s 11; 2014 c 248 s 18



Section 103F.151 — FLOOD-PRONE AREA INVENTORY AND ASSESSMENT.

The commissioner shall conduct a statewide inventory and flood damage assessment of flood-prone structures and lands.

History: 1990 c 391 art 6 s 12



Section 103F.161 — FLOOD HAZARD MITIGATION GRANTS.

Subdivision 1. Grants authorized. (a) The commissioner may make grants to local governments to:

(1) conduct floodplain damage reduction studies to determine the most feasible, practical, and effective methods and programs for mitigating the damages due to flooding within flood-prone rural and urban areas and their watersheds; and

(2) plan and implement flood mitigation measures.

(b) The commissioner may cooperate with the North Dakota State Water Commission, local governmental units, and local water management organizations in this state and in North Dakota, and the United States Army Corps of Engineers to develop hydrologic models and conduct studies to evaluate the practicality and feasibility of flood control measures along the Red River from East Grand Forks to the Canadian border. The commissioner may make grants to local governmental units for these purposes. Flood control measures that may be investigated include agricultural and urban levee systems, wetland restoration, floodwater impoundments, farmstead ring-dikes, and stream maintenance activities.

Subd. 2. Action on grant applications. (a) A local government may apply to the commissioner for a grant on forms provided by the commissioner. The commissioner shall confer with the local government requesting the grant and may make a grant up to $150,000 based on the following considerations:

(1) the extent and effectiveness of mitigation measures already implemented by the local government requesting the grant;

(2) the feasibility, practicality, and effectiveness of the proposed mitigation measures and the associated nonflood related benefits and detriments;

(3) the level of grant assistance that should be provided to the local government, based on available facts regarding the nature, extent, and severity of flood problems;

(4) the frequency of occurrence of severe flooding that has resulted in declaration of the area as a flood disaster area by the president of the United States;

(5) the economic, social, and environmental benefits and detriments of the proposed mitigation measures;

(6) whether the floodplain management ordinance or regulation adopted by the local government meets the minimum standards established by the commissioner, the degree of enforcement of the ordinance or regulation, and whether the local government is complying with the ordinance or regulation;

(7) the degree to which the grant request is consistent with local water plans developed under chapters 103B and 103D;

(8) the financial capability of the local government to solve its flood hazard problems without financial assistance; and

(9) the estimated cost and method of financing of the proposed mitigation measures based on local money and federal and state financial assistance.

(b) If the amount of the grant requested is $150,000 or more, the commissioner shall determine, under the considerations in paragraph (a), whether any part of the grant should be awarded. The commissioner must submit an appropriation request to the governor and the legislature for funding consideration before each odd-numbered year, consisting of requests or parts of grant requests of $150,000 or more. The commissioner must prioritize the grant requests, under the considerations in paragraph (a), beginning with the projects the commissioner determines most deserving of financing.

(c) A grant may not exceed one-half the total cost of the proposed mitigation measures.

(d) After July 1, 1991, grants made under this section may be made to local governments whose grant requests are part of, or responsive to, a comprehensive local water plan prepared under chapter 103B or 103D.

Subd. 3. Red River basin flood mitigation projects. Notwithstanding subdivision 2, a grant for implementation of a flood hazard mitigation project in the Red River basin that is consistent with the 1998 mediation agreement and approved by the Red River flood damage reduction work group may be for up to 75 percent of the cost of the proposed mitigation measures.

History: 1990 c 391 art 6 s 14; 1994 c 627 s 1; 1998 c 401 s 37; 2000 c 492 art 1 s 41; 2010 c 189 s 37



Section 103F.165 — FLOOD INSURANCE.

Subdivision 1. Policy. It is the policy of the state that local governmental units subject to recurrent flooding participate in the national flood insurance program, Public Law 90-448, and amendatory and supplementary acts, so that the people of the state may have the opportunity to indemnify themselves from future flood losses through the purchase of the insurance.

Subd. 2. [Repealed, 2014 c 289 s 70]

Subd. 3. Application for flood insurance. After receiving notice from the commissioner or the Federal Emergency Management Agency that flood hazard areas have been identified, each local governmental unit is encouraged to apply for participation in the national flood insurance program in the manner prescribed by federal laws and regulations.

History: 1990 c 391 art 6 s 15; 2014 c 289 s 53



Section 103F.171 — SOUTHERN MINNESOTA RIVERS BASIN AREA II BOUNDARIES.

For the purposes of sections 103F.171 to 103F.187, the term "Southern Minnesota Rivers Basin Area II" means the area within the watersheds of rivers and streams that are tributaries of the Minnesota River from the south between the cities of Ortonville and Mankato. Major rivers included within the watershed are the Yellow Bank, Lac Qui Parle, Yellow Medicine, Redwood, and Cottonwood. All of Lac Qui Parle, Yellow Medicine, and Redwood Counties, and parts of Lincoln, Lyon, Pipestone, Murray, Cottonwood, and Brown Counties are included within the boundaries of the area.

History: 1990 c 391 art 6 s 16



Section 103F.173 — PROGRAM.

There shall be a state grant-in-aid pilot program of providing financial assistance to units of local government, including counties, soil and water conservation districts, and watershed districts, located in the Southern Minnesota River Basin Area II for project and construction costs for the building of floodwater retarding and retention structures within a general plan for floodplain management.

History: 1990 c 391 art 6 s 17



Section 103F.175 — AID FORMULA.

Grants may be made by the Board of Water and Soil Resources to a local governmental unit for the purposes of sections 103F.171 to 103F.187 in an amount not to exceed 75 percent of the total cost of each project, including site acquisition, engineering, and construction. If federal funds are being utilized for a portion of the project costs, the state contribution may not exceed 50 percent of the remaining nonfederal costs. If the structure is located in the state of South Dakota, the two states shall share the nonfederal costs equally. Money granted by the state may not be used for any project of stream channelization.

History: 1990 c 391 art 6 s 18



Section 103F.177 — OPERATION WITHIN AGENCY.

Subdivision 1. Board of Water and Soil Resources. The Board of Water and Soil Resources shall supervise the grant-in-aid pilot program pursuant to sections 103F.171 to 103F.187.

Subd. 2. Procedures and forms. The board shall devise procedures and forms for application for grants by the local units of government, and review of and decision on the applications by the state board.

Subd. 3. Staff position. A professional engineer shall be employed by the board to work exclusively on the technical implementation and engineering of the pilot project established pursuant to sections 103F.171 to 103F.187. The engineer shall assist the local units of government and the board to achieve the purposes of the project, and shall have duties including:

(1) field review and analysis of projects and project sites;

(2) preparation of permit applications, including evaluation of environmental effects;

(3) development of recommended pertinent provisions of permits for specific projects;

(4) preparation of plans for further consideration of remedial flood control structural measures as part of a general rural floodplain management effort; and

(5) evaluation of the effectiveness of completed projects constructed under this program.

History: 1990 c 391 art 6 s 19



Section 103F.179 — SELECTION OF PROJECTS.

Subdivision 1. Evaluation of area and sites; federal cooperation. Before a grant is made, a priority system shall be devised for the selection of projects to receive the aid. The Board of Water and Soil Resources is the granting authority and shall cooperate with the United States Army Corps of Engineers, the Department of Natural Resources, the United States Natural Resources Conservation Service and the Area II Action Committee in analysis of the general floodplain management plan for the area and in hydrological and engineering studies on specific proposed sites. From that information, the Board of Water and Soil Resources shall determine the relative severity of the flooding problem which would be wholly or partly solved by each project. The range of priorities based on these findings shall provide a basis for selection of project sites.

Subd. 2. Project requirement for each watershed. Notwithstanding the requirement in subdivision 1 that project selection be based on a priority system, not more than one project may be located within any one of the Cottonwood, Lac Qui Parle, Redwood, Yellow Medicine, and Yellow Bank Rivers' watersheds unless agreed upon by the Area II Action Committee composed of representatives of each of those watersheds.

History: 1990 c 391 art 6 s 20; 2015 c 21 art 1 s 109



Section 103F.181 — CONDITIONS FOR GRANTS.

Subdivision 1. Local expression of willingness. The local unit of government shall apply for a grant by a resolution requesting state funding assistance for the construction of a floodwater retention or retarding structure within its jurisdiction. The resolution shall include provisions concerning local funding, if any. The local unit of government shall state its intent to obtain necessary land rights for proposed construction sites and to assume responsibility for maintenance of the structure on its completion.

Subd. 2. General plan. The local unit of government shall demonstrate that the construction project that it proposes is consistent with its general plan for floodplain management. The general plan of the local government unit shall be in conformity with the policy and objectives of this chapter and shall, where reasonable and practicable, include nonstructural means of floodplain management.

Subd. 3. Federal aid availability. The Board of Water and Soil Resources shall complete a detailed analysis of the availability of federal funds and programs to supplement or complement state and local efforts on each project and include the eligibility requirements and time frame for receiving the federal aid.

Subd. 4. Environmental impact statement. The local unit of government, assisted by the project staff engineer, shall make a comprehensive evaluation of the positive and negative environmental effects which would be reasonably likely to take place if the particular proposed project would be constructed.

History: 1990 c 391 art 6 s 21



Section 103F.183 — APPROVED PROJECTS.

Subdivision 1. Contracts. When a proposed project is approved to receive a grant, the Board of Water and Soil Resources shall negotiate a contract with the local unit of government involved. The contract shall specify the terms of state and local cooperation, including the financing arrangement for the construction and an agreement on maintenance of the structure after completion.

Subd. 2. Permits. Before grant money is spent on construction of the structure, permits required for construction must be obtained from state agencies.

History: 1990 c 391 art 6 s 22



Section 103F.185 — INTERSTATE COOPERATION.

The Board of Water and Soil Resources and the staff engineer may enter into a working agreement with the South Dakota-Minnesota Boundary Waters Commission, or successor organization, in regard to flood retention and retarding structures constructed pursuant to sections 103F.171 to 103F.187 that involve territory of the state of South Dakota as well as this state.

History: 1990 c 391 art 6 s 23



Section 103F.187 — REPORT TO LEGISLATURE.

When the project has been in operation for a period of two years, the Board of Water and Soil Resources and the staff engineer shall prepare and deliver a report to the legislature on the program and its consequences with an evaluation of the feasibility and benefit of continuing the project.

History: 1990 c 391 art 6 s 24



Section 103F.201 — REGULATORY PURPOSE OF SHORELAND DEVELOPMENT.

To promote the policies in section 103A.201 and chapter 116, it is in the interest of the public health, safety, and welfare to:

(1) provide guidance for the wise development of shorelands of public waters and thus preserve and enhance the quality of surface waters;

(2) preserve the economic and natural environmental values of shorelands; and

(3) provide for the wise use of water and related land resources of the state.

History: 1990 c 391 art 6 s 25



Section 103F.205 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.201 to 103F.227.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 4. Shoreland. "Shoreland" means land located within the following distances from the ordinary high water elevation of public waters:

(1) land within 1,000 feet from the normal high watermark of a lake, pond, or flowage; and

(2) land within 300 feet of a river or stream or the landward side of a floodplain delineated by ordinance on the river or stream, whichever is greater.

History: 1990 c 391 art 6 s 26; 2002 c 393 s 44; 2006 c 212 art 3 s 6; 2007 c 92 s 1



Section 103F.211 — MODEL STANDARDS AND CRITERIA.

Subdivision 1. Adoption. The commissioner shall adopt model standards and criteria for the subdivision, use, and development of shoreland in municipalities and areas outside of a municipality. The standards and criteria must include:

(1) the area of a lot and length of water frontage suitable for a building site;

(2) the placement of structures in relation to shorelines and roads;

(3) the placement and construction of sanitary and waste disposal facilities;

(4) designation of types of land uses;

(5) changes in bottom contours of adjacent public waters;

(6) preservation of natural shorelands through the restriction of land uses;

(7) variances from the minimum standards and criteria; and

(8) for areas outside of a municipality only, a model ordinance.

Subd. 2. Intergovernmental advice. The state Departments of Agriculture, Health, and Employment and Economic Development; the State Planning and Pollution Control Agencies; the Board of Water and Soil Resources; and the Minnesota Historical Society shall provide information and advice necessary to prepare or amend the standards and criteria.

Subd. 3. Approval of commissioners of health and Pollution Control Agency. In addition to other requirements of chapter 14, the model standards and ordinance adopted under this section, or amendments to them must not be finally adopted unless approved by the commissioners of health and of the Pollution Control Agency.

Subd. 4. Removal of logs; dead trees and branches. The removal of logs and dead trees and branches from the shoreland is exempt from any permit requirements, unless required by a local government unit. Before a person removes logs or dead trees and branches from publicly owned land or land owned by another, the person must obtain permission from the landowner or manager. Public entities are encouraged to allow for the removal of logs and dead trees and branches that present a safety hazard on land managed by the public entity.

History: 1990 c 391 art 6 s 27; 1Sp2003 c 4 s 1; 2012 c 272 s 39



Section 103F.215 — MODEL ORDINANCE AS COUNTY ORDINANCE.

Subdivision 1. County ordinance failing to meet standards. The commissioner shall adapt the model ordinance to a county if, after notice and hearing as provided in section 103G.311, the commissioner finds that a county has failed to adopt a shoreland conservation ordinance or that a county has adopted a shoreland conservation ordinance that fails to meet the minimum standards established under section 103F.211.

Subd. 2. Hearing. The commissioner shall hold at least one public hearing on the proposed ordinance in the manner provided in section 394.26, after giving notice as provided in section 394.26. The ordinance is effective for the county on the date and in accordance with any rules the commissioner prescribes, by order, relating to compliance.

Subd. 3. Enforcement. The ordinance must be enforced as provided in section 394.37. The penalties provided in section 394.37 apply to violations of the commissioner's model ordinance for the county.

Subd. 4. Commissioner's costs. The cost incurred by the commissioner in adapting the model ordinance to a county under this section must be paid by the county after the commissioner submits an itemized statement of the costs to the county. If the county fails to pay the costs within 90 days after the commissioner's statement is received, the commissioner may file a copy of the statement of the costs for collection by special tax levy with the county auditor. The county auditor, upon receiving a statement from the commissioner, shall include the amount of the state's claim in the tax levy for general revenue purposes of the county. On completion of the tax settlement following this levy, the county treasurer must pay the amount due to the state to the commissioner for deposit in the state treasury.

History: 1990 c 391 art 6 s 28; 1991 c 199 art 1 s 17; 1995 c 218 s 1



Section 103F.221 — MUNICIPAL SHORELAND MANAGEMENT.

Subdivision 1. Commissioner's review of ordinances. (a) A municipality having shoreland within its corporate boundaries must submit ordinances or rules affecting the use and development of its shorelands to the commissioner for review. The commissioner must review the ordinances or rules and:

(1) determine whether the rules and ordinances are in substantial compliance with municipal shoreland management standards and criteria under section 103F.211; and

(2) consider any feature unique to the municipal shoreland in question, including the characteristics of the waters that may be affected by development, storm sewer facilities, and sanitary and waste disposal facilities in existence at the time of the commissioner's review.

(b) If the commissioner determines that the ordinances or rules of a municipality do not substantially comply with the state standards and criteria for municipal shoreland management, the commissioner must notify the municipality. The notice must state the changes that are necessary to bring the ordinances or rules into substantial compliance with the standards and criteria. By one year after receiving the notice from the commissioner, the municipality must make changes necessary to bring the ordinances or rules into substantial compliance with state standards and criteria.

Subd. 2. Commissioner's adoption of ordinance for municipality. (a) The commissioner may adopt an ordinance or rules for the municipality if:

(1) a municipality does not have an ordinance or rule affecting the use and development of shoreland;

(2) the corporate boundaries of the municipality are expanded to include shorelands not previously included within the municipal boundaries and the municipality fails to adopt an ordinance within one year after including the shorelands within its municipal boundaries; or

(3) the commissioner determines that a municipal shoreland management ordinance does not substantially comply with the standards and criteria for municipal shoreland management and that the municipality has failed to make the necessary changes within one year after receiving notice of noncompliance.

(b) The ordinance or rules for the municipality must be adopted as provided in this paragraph. The commissioner must hold at least one public hearing on the proposed ordinance or rules in the manner provided in section 462.357, after giving notice under section 462.357. The ordinance or rules are effective for the municipality on the date and in accordance with rules prescribed by the commissioner relating to compliance.

(c) The ordinance must be enforced as provided in section 462.362. The penalties in section 462.362 apply to violations of the ordinances or rules adopted for the municipality by the commissioner.

Subd. 3. Commissioner's cost of adopting ordinances. The costs incurred by the commissioner in adopting the ordinances or rules for the municipality must be paid by the municipality and collected from the municipality in the same manner as costs are paid by a county and collected from a county under section 103F.215, subdivision 4.

Subd. 4. Municipal use of land other than shoreland. Municipal planning and land use controls for land other than shoreland in the vicinity of shoreland must be, to the maximum extent practical, compatible with planning and land use controls for shoreland adopted under subdivision 1.

Subd. 5. Municipal ordinance may be more restrictive. A municipality may adopt and enforce ordinances or rules affecting the use and development of shoreland that are more restrictive than the standards and criteria adopted by the commissioner.

History: 1990 c 391 art 6 s 29; 1992 c 511 art 5 s 4; 1995 c 218 s 2



Section 103F.227 — SHORELAND DEVELOPMENT; EXISTING RESORTS.

Subdivision 1. Applicability. This section applies statewide and preempts local ordinances that are inconsistent with its terms. A county or municipality may by ordinance impose upon resorts reasonable regulations to prevent and abate nuisances and to protect the public health, welfare, safety, and environment.

Subd. 2. Resort defined. For purposes of this section, "resort" means a shoreland commercial establishment, existing on or before August 1, 2007, that includes buildings, lodges, structures, dwelling units, camping or recreational vehicle sites, or enclosures, or any part thereof kept, used, maintained, or advertised as or held out to the public to be a place where sleeping accommodations are furnished to the public, primarily to persons seeking recreation, for periods of one day or longer, and having for rent three or more cabins, rooms, campsites, or enclosures. A shoreland commercial establishment must be primarily service oriented for transient lodging of guests. All cabins, rooms, dwelling units, camping or recreational vehicle sites, or enclosures must be included in the resort rental business. Resorts must not allow residential use of a dwelling unit or site, except dwellings used as residences for the service providers. To qualify as a resort under this section, a resort must be fully licensed and permitted under appropriate state and local regulations. The entire parcel of land must be controlled and managed by the licensee.

Subd. 3. Maintenance and replacement. (a) So long as the establishment continues to operate as a resort, a county or municipality must allow a resort owner to:

(1) maintain structures, including the replacement of aging or outdated components or systems of the structure, while not increasing the structure's footprint on the land; and

(2) replace structures damaged or lost to fire or natural disaster.

(b) Paragraph (a), clause (2), applies only when an application for a building permit is made within 180 days of the damage or loss.

Subd. 4. Expansion. A county or municipality must allow a resort owner to increase a structure footprint to minimally meet federal, state, or local dwelling standards or codes. To "minimally meet" the standards or codes means that the replacement structure does not add new architectural elements, such as more bedrooms, that did not exist in the original structure. Structural expansion under this subdivision must not result in a structure that is any larger than required to meet standards or codes or a structure or any portion that is any closer to the shoreline than prior to the expansion.

Subd. 5. Change in ownership. A change in ownership of a resort shall not be construed as a conversion to a different use so long as the new owner continues to use the property as a resort.

History: 2007 c 92 s 2



Section 103F.301 — CITATION.

Sections 103F.301 to 103F.345 may be cited as the "Minnesota Wild and Scenic Rivers Act."

History: 1990 c 391 art 6 s 30



Section 103F.305 — SCENIC RIVER PROTECTION POLICY.

The legislature finds that certain of Minnesota's rivers and their adjacent lands possess outstanding scenic, recreational, natural, historical, scientific and similar values. It is in the interest of present and future generations to retain these values, and a policy of the state, and an authorized public purpose to preserve and protect these rivers.

History: 1990 c 391 art 6 s 31



Section 103F.311 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.311 to 103F.345.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Free-flowing. "Free-flowing" means existing in natural condition without significant artificial modification such as impoundment, diversion, or straightening. The existence, however, of low dams, diversion works or other minor structures at the time any river is proposed for inclusion does not automatically bar its inclusion as a wild, scenic, or recreational river.

Subd. 4. Recreational rivers. "Recreational rivers" are those rivers that may have undergone some impoundment or diversion in the past and may have adjacent lands that are considerably developed, but that are still capable of being managed so as to further the purposes of sections 103F.301 to 103F.345.

Subd. 5. River. "River" means a flowing body of water such as a stream or a segment or tributary of a stream and may include lakes through which the river or stream flows.

Subd. 6. Scenic easement. "Scenic easement" means an interest in land, less than the fee title, that limits the use of the land to protect the scenic, recreational, or natural characteristics of a wild, scenic, or recreational river area. Unless otherwise expressly and specifically provided by the parties, the easement must be:

(1) perpetually held for the benefit of the people of the state;

(2) specifically enforceable by its holder or any beneficiary;

(3) binding upon the holder of the servient estate, and the holder's heirs, successors, and assigns; and

(4) restricted so as not to give the holder or any beneficiary the right to enter on the land except for enforcement of the easement.

Subd. 7. Scenic rivers. "Scenic rivers" are those rivers that exist in a free-flowing state and with adjacent lands that are largely undeveloped.

Subd. 8. System. "System" means the state wild and scenic rivers system.

Subd. 9. Wild rivers. "Wild rivers" are those rivers that exist in a free-flowing state, with excellent water quality, and with adjacent lands that are essentially primitive.

History: 1990 c 391 art 6 s 32



Section 103F.315 — WILD AND SCENIC RIVERS SYSTEM.

Subdivision 1. Eligibility. An entire river or a segment of a river and adjacent lands in this state that possess outstanding scenic, recreational, natural, historical, scientific, or similar values are eligible for inclusion within the Minnesota wild and scenic rivers system.

Subd. 2. Classification. Rivers or segments of rivers included within the system shall be classified as wild, scenic, or recreational.

History: 1990 c 391 art 6 s 33



Section 103F.321 — ADMINISTRATION AND RULES.

Subdivision 1. Administration. The commissioner shall administer the wild and scenic rivers system. The commissioner shall conduct studies, develop criteria for classification and designation of rivers, designate rivers for inclusion within the system, manage the components of the system, and adopt rules to manage and administer the system.

Subd. 2. Shoreland rules. (a) The commissioner shall adopt statewide minimum standards and criteria for the preservation and protection of shorelands within the boundaries of wild, scenic, and recreational rivers.

(b) The standards and criteria may include:

(1) the matters covered in the commissioner's standards and criteria for shoreland areas, as provided in sections 103F.201 to 103F.221, except that the distance limitations contained in sections 103F.201 to 103F.221 do not apply to standards and criteria for wild, scenic, and recreational rivers;

(2) furtherance of the purposes of sections 103F.301 to 103F.345 and of the classifications of rivers; and

(3) application to the local governments as specified in sections 103F.201 to 103F.221.

Subd. 3. Home-based business; conditional use. A local unit of government may issue a conditional use permit in a wild and scenic river district designated pursuant to sections 103F.301 to 103F.351 to a home-based business that:

(1) is located on property that includes the primary residence of the business owner;

(2) is conducted within the primary residence or residential accessory structure and the residence and accessory structures were constructed prior to May 23, 2009;

(3) does not necessitate creation of additional impervious surface for vehicular parking on the property;

(4) satisfies all other requirements in a conditional use permit issued by the local unit of government; and

(5) satisfies all other state and local requirements applicable to the type of business.

Subd. 4. Removal of logs; dead trees and branches. The removal of logs and dead trees and branches from the shoreland is exempt from any permit requirements when the logs or dead trees and branches present safety hazards, unless required by a local government unit. Before a person removes logs or dead trees and branches from publicly owned land or land owned by another, the person must obtain permission from the landowner or manager. Public entities are encouraged to allow for the removal of logs and dead trees and branches that present a safety hazard on land managed by the public entity.

History: 1990 c 391 art 6 s 34; 2009 c 176 art 3 s 5; 2012 c 272 s 40



Section 103F.325 — DESIGNATION PROCEDURE.

Subdivision 1. Management plan. (a) For each river proposed to be included in the wild and scenic rivers system, the commissioner shall prepare a management plan, without unreasonable restrictions upon compatible, preexisting, economic uses of particular tracts of land, to preserve and enhance the values that cause the river to be proposed for inclusion in the system.

(b) The plan shall:

(1) give primary emphasis to the area's scenic, recreational, natural, historical, scientific and similar values;

(2) state the proposed classification of the river and segments of the river;

(3) designate the boundaries of the area along the river to be included within the system, which may not include more than 320 acres per mile on both sides of the river; and

(4) include proposed rules governing the use of public lands and waters within the area, which may differ from statewide rules to the extent necessary to take account of the particular attributes of the area.

(c) The plan may include proposed standards and criteria adopted under section 103F.321 for local land use controls that differ from statewide standards and criteria to the extent necessary to take account of the particular attributes of the area.

Subd. 2. Review and hearing. (a) The commissioner shall make the proposed management plan available to affected local governmental bodies, shoreland owners, conservation and outdoor recreation groups, the commissioner of employment and economic development, the commissioner of commerce, the governor, and the general public. The commissioners of employment and economic development, the State Energy Office in the Department of Commerce, and the governor shall review the proposed management plan in accordance with the criteria in section 86A.09, subdivision 3, and submit any written comments to the commissioner within 60 days after receipt of the proposed management plan.

(b) By 60 days after making the information available, the commissioner shall conduct a public hearing on the proposed management plan in the county seat of each county that contains a portion of the designated system area, in the manner provided in chapter 14.

Subd. 3. Post-hearing review. Upon receipt of the administrative law judge's report, the commissioner shall immediately forward the proposed management plan and the administrative law judge's report to the commissioners of employment and economic development and of commerce for review under section 86A.09, subdivision 3, except that the review by the commissioners must be completed or be deemed completed within 30 days after receiving the administrative law judge's report, and the review by the governor must be completed or be deemed completed within 15 days after receipt.

Subd. 4. Designation of river as part of system. Within 60 days after receipt of the administrative law judge's report, the commissioner shall decide whether to designate by order the river or a segment of the river as a wild, scenic, or recreational river and, if so designated, shall adopt a management plan to govern the area. The commissioner shall notify and inform public agencies and private landowners of the plan and its purposes to encourage their cooperation in the management and use of their land in a manner consistent with the plan and its purposes.

Subd. 5. Reservation of legislative authority. The legislature may at any time designate additional rivers to be included within the system, exclude rivers previously included in the system, or change the classification of rivers classified by the commissioner.

History: 1987 c 186 s 15; 1990 c 391 art 6 s 35; 1Sp2001 c 4 art 6 s 15,16; 1Sp2003 c 4 s 1



Section 103F.331 — ACQUIRING AND DEVELOPING SYSTEM.

Subdivision 1. Acquisition authority. To implement the system, the commissioner may acquire the title, scenic easements, or other interests in land, by purchase, grant, gift, devise, exchange, lease, or other lawful means.

Subd. 2. Developing public areas. The commissioner may designate and develop appropriate areas of public land along wild, scenic, and recreational rivers as water waysides for facilities compatible with the class of river, including, as appropriate, primitive campsites, picnic sites, portages, water-access sites, sanitation facilities, and interpretive display.

Subd. 3. State water trails. (a) The commissioner may mark state water trails along a wild, scenic, or recreational river, consistent with the classification and characteristics of the river, including points of interest, portages, campsites, dams, rapids, waterfalls, whirlpools, and other hazards to navigation.

(b) State water trails, campsites, and portages marked under this subdivision are not subject to the provisions of section 160.06.

Subd. 4. Additional designation as trout stream. The commissioner may designate all or a portion of a state wild, scenic, or recreational river that possesses the necessary qualifications as a state trout stream, and make habitat improvement as may be necessary, desirable, and consistent with the classification of the river.

History: 1990 c 391 art 6 s 36; 2010 c 361 art 4 s 82



Section 103F.335 — LOCAL GOVERNMENT COMPLIANCE.

Subdivision 1. Compliance of ordinances with system. (a) Within six months after establishment of a wild, scenic, or recreational river system, each local governmental unit with jurisdiction over a portion of the system shall adopt or amend its ordinances and land use district maps to the extent necessary to comply with the standards and criteria of the commissioner and the management plan.

(b) If a local government fails to adopt adequate ordinances, maps, or amendments within six months, the commissioner shall adopt the ordinances, maps, or amendments in the manner and with the effect specified in section 103F.215.

(c) The commissioner shall assist local governments in the preparation, implementation, and enforcement of the ordinances.

Subd. 2. Local governmental units must implement system. All state, local and special governmental units, councils, commissions, boards, districts, agencies, departments, and other authorities shall exercise their powers to implement the purposes of sections 103F.301 to 103F.345 and management plans adopted by the commissioner.

Subd. 3. Land transfers consistent with system plan. Land owned by the state and political subdivisions shall be administered in accordance with the management plan, and land owned by governmental bodies within the designated boundaries of a wild, scenic, or recreational river area may not be transferred to any other person or entity if the transfer would be inconsistent with the management plan.

History: 1990 c 391 art 6 s 37



Section 103F.341 — FEDERAL-STATE RELATIONS.

Sections 103F.301 to 103F.345 do not preclude a river in the state system from becoming a part of the federal wild and scenic rivers system as established in the Wild and Scenic Rivers Act, Public Law 90-542; United States Code, title 16, section 1271 et seq., as amended. The commissioner is authorized to seek, alone or in conjunction with other governmental authorities, financial and technical assistance from the federal government and to enter into written cooperative agreements for the joint administration of a river in the federal wild and scenic rivers system.

History: 1990 c 391 art 6 s 38



Section 103F.345 — CONFLICT WITH OTHER LAWS.

A river in the wild and scenic rivers system is subject to the provisions of sections 103F.301 to 103F.345, except that in case of conflict with some other law of this state the more protective provision shall apply.

History: 1990 c 391 art 6 s 39



Section 103F.351 — LOWER ST. CROIX WILD AND SCENIC RIVER ACT.

Subdivision 1. Findings. The lower St. Croix River, between the dam near Taylors Falls and its confluence with the Mississippi River, constitutes a relatively undeveloped scenic and recreational asset lying close to the largest densely populated area of the state. The preservation of this unique scenic and recreational asset is in the public interest and will benefit the health and welfare of the citizens of the state. The state recognizes and concurs in the inclusion of the lower St. Croix River into the federal wild and scenic rivers system by the Lower St. Croix River Act of the 92nd Congress, Public Law 92-560. The authorizations of the state are necessary to the preservation and administration of the lower St. Croix River as a wild and scenic river, particularly in relation to those portions of the river that are to be jointly preserved and administered as a wild and scenic river by this state and Wisconsin.

Subd. 2. Comprehensive master plan. (a) The commissioner of natural resources shall join with the secretary of the United States Department of the Interior and the appropriate agency of the state of Wisconsin in the preparation of the comprehensive master plan relating to boundaries, classification, and development required by section 3 of the Lower St. Croix River Act of 1972, and by section 3(b) of the Wild and Scenic Rivers Act, Public Law 90-542.

(b) The commissioner shall make the proposed comprehensive master plan available to affected local governmental bodies, shoreland owners, conservation and outdoor recreation groups, and the general public.

(c) Not less than 30 days after making the information available, the commissioner shall conduct a public hearing on the proposed comprehensive master plan in the county seat of each county which contains a portion of the area covered by the comprehensive master plan, in the manner provided in chapter 14.

Subd. 3. Acquiring land and easements. The commissioner of natural resources may acquire land, scenic easements, or other interests in land by gift, purchase, or other lawful means, and may acquire scenic easement interests in land by eminent domain. The acquisitions must be proposed for acquisition by the state by the comprehensive master plan.

Subd. 4. Rules. (a) The commissioner of natural resources shall adopt rules that establish guidelines and specify standards for local zoning ordinances applicable to the area within the boundaries covered by the comprehensive master plan.

(b) The guidelines and standards must be consistent with this section, the federal Wild and Scenic Rivers Act, and the federal Lower St. Croix River Act of 1972. The standards specified in the guidelines must include:

(1) the prohibition of new residential, commercial, or industrial uses other than those that are consistent with the above mentioned acts; and

(2) the protection of riverway lands by means of acreage, frontage, and setback requirements on development.

(c) Cities, counties, and towns lying within the areas affected by the guidelines shall adopt zoning ordinances complying with the guidelines and standards within the time schedule prescribed by the commissioner.

(d) In rural districts, as defined in rules adopted pursuant to this section, commercial, nature-oriented, and educational uses may be allowed as conditional uses on properties that were in similar use on May 1, 1974, and on January 1, 2010, if the conditional use:

(1) complies with all dimensional standards in the rules, including variance requirements for any changes to the properties made after January 1, 2010; and

(2) is similar in scope to the use that existed on May 1, 1974.

Subd. 5. Administration. The commissioner of natural resources in cooperation with appropriate federal authorities and authorities of the state of Wisconsin shall administer state lands and waters in conformance with this section, the federal Wild and Scenic Rivers Act, and the federal Lower St. Croix River Act of 1972.

History: 1990 c 391 art 6 s 40; 2010 c 338 s 1



Section 103F.361 — FINDINGS AND INTENT.

Subdivision 1. Findings. The legislature finds that:

(1) the Mississippi River from its outlet at Lake Itasca, Clearwater County, to the southerly boundary of Morrison County, Minnesota, possesses outstanding and unique natural, scientific, historical, recreational and cultural values deserving of protection and enhancement;

(2) the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison have entered into a joint powers agreement pursuant to law to develop a plan for the protection and enhancement of the foregoing values; and

(3) the plan adopted by the counties pursuant to the joint powers agreement establishes guidelines and minimum standards for cooperative local management of this segment of the Mississippi River.

Subd. 2. Legislative intent. It is the intent of sections 103F.361 to 103F.377 to authorize and direct the board and the counties to implement the plan for the Mississippi headwaters area.

History: 1990 c 391 art 6 s 41; 1992 c 476 s 1



Section 103F.363 — APPLICABILITY.

Subdivision 1. Generally. Sections 103F.361 to 103F.377 apply to the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison.

Subd. 2. Leech Lake Indian Reservation. Sections 103F.361 to 103F.377 do not alter or expand the zoning jurisdiction of the counties within the exterior boundaries of the Leech Lake Indian Reservation. The plan and the county ordinances adopted pursuant to section 103F.369, subdivision 4, apply only to areas within the zoning jurisdiction of the counties as provided by law in effect prior to May 20, 1981.

History: 1990 c 391 art 6 s 42; 1992 c 476 s 2



Section 103F.365 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.361 to 103F.377.

Subd. 2. Board. "Board" means the Mississippi Headwaters Board established under section 103F.367.

Subd. 3. Counties. "Counties" means the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison.

Subd. 4. Plan. "Plan" means the comprehensive land use plan approved by the board and dated July 1, 1992.

History: 1990 c 391 art 6 s 43; 1992 c 476 s 3



Section 103F.367 — MISSISSIPPI HEADWATERS BOARD.

Subdivision 1. Establishment. The Mississippi Headwaters Board established by the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison by agreement entered into on February 22, 1980, pursuant to section 471.59, is established as a permanent board with authority to prepare, adopt, and implement a comprehensive land use plan designed to protect and enhance the Mississippi River and related shoreland areas situated within the counties.

Subd. 2. Membership. (a) The board shall consist of eight members. The governing body of each county shall appoint one of its members to serve on the board.

(b) The terms of board members are two years commencing on the first Monday in January of odd-numbered years.

(c) Vacancies on the board shall be filled for the remainder of the term by the governing body that made the original appointment.

(d) The governing body of a county may designate another member of the governing body or a county officer to act as an alternate for the member appointed by that county.

Subd. 3. Officers. (a) The board shall annually appoint from among its members a chair, vice-chair, and secretary-treasurer who shall serve for concurrent one-year terms.

(b) The chair shall preside over all meetings of the board and may call special meetings at reasonable times and upon adequate notice when necessary.

(c) The vice-chair shall preside over the meetings of the board in the absence of the chair.

(d) The secretary-treasurer or the designee of the secretary-treasurer shall keep a record of all proceedings of the board. The secretary-treasurer shall provide for the proper receipt and disbursement of funds.

Subd. 4. Meetings. (a) The regular meetings of the board shall be held at times and places prescribed by it.

(b) A majority of all members of the board shall constitute a quorum and a majority vote of all members shall be required for actions taken by the board.

Subd. 5. Staff and contracts. The board may employ staff and contract for goods and services as necessary to implement sections 103F.361 to 103F.377. Contracts are subject to the statutory procedures and restrictions applicable to county contracts.

Subd. 6. Funding. The board shall annually submit to each county for its approval an estimate of the funds it will need from that county in the next fiscal year to prepare and implement the plan and otherwise carry out the duties imposed upon it by sections 103F.361 to 103F.377. Each county shall, upon approval of the estimate by its governing body, furnish the necessary funds to the board. The board may apply for, receive, and disburse federal, state, and other grants and donations.

Subd. 7. Advisory committees. The board shall appoint advisory committees, representing a broad geographical area and diverse public interests, and conduct public meetings and hearings necessary to afford the public an opportunity to become fully informed of all deliberations in the preparation and implementation of the plan.

Subd. 8. Contact with government agencies. The board shall initiate and maintain contacts with governmental agencies as necessary to properly prepare the plan and shall negotiate cooperative management agreements with the United States Forest Service and Bureau of Land Management and the state Department of Natural Resources. The board, Beltrami, Cass, Hubbard, and Itasca Counties shall initiate and maintain contacts with the governing body of the Leech Lake Indian Reservation and shall negotiate a cooperative management and jurisdiction agreement with the reservation governing body.

History: 1990 c 391 art 6 s 44; 1992 c 476 s 4



Section 103F.369 — PLAN IMPLEMENTATION.

Subdivision 1. Implementation required. The plan shall be implemented by the board as provided in this section and section 103F.373.

Subd. 2. Minimum standards. The standards set forth in the plan are the minimum standards which may be adopted by the board and by the counties for the protection and enhancement of the natural, scientific, historical, recreational and cultural values of the Mississippi River and related shoreland areas subject to the plan. Except for forest management, fish and wildlife habitat improvement, a veterans cemetery that complies with subdivision 5, and open space recreational uses as defined in the plan, state or county lands within the boundaries established by the plan may not be offered for public sale or lease. The board with the agreement, expressed by resolution adopted after public hearing, of the county boards of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison Counties may amend the plan in any way that does not reduce the minimum standards set forth in the plan.

Subd. 3. Implementation. The board shall develop and establish a schedule for implementation and common administration of the plan by the counties. The schedule shall be binding upon the counties subject to approval by the governing bodies of the respective counties.

Subd. 4. County land use ordinance consistent with plan. The counties shall adopt land use ordinances consistent with the plan.

Subd. 5. Veterans cemetery. A veterans cemetery may be located within the boundaries established by the plan if a site plan approved by the county zoning authority addresses each of the following items:

(1) the name of the cemetery;

(2) a legal description of the property affected;

(3) names and addresses of applicant, owner, surveyor, and designer of the plan;

(4) graphic scale;

(5) an arrow depicting north on the plan;

(6) date of preparation of the plan;

(7) total acreage of property;

(8) square footage for each proposed site;

(9) existing soil conditions, depth of water table, and topographic contours;

(10) roads and proposed roads showing right-of-way widths;

(11) proposed location and type of on-site sanitary treatment facilities and domestic water supply;

(12) accessory facilities, existing or to be constructed, by type and location;

(13) all streams, creeks, ponds, wetlands, and swamps;

(14) burial only on site with no embalming or other related activities on site;

(15) no placement of graves or accessory facilities within the designated floodplain; and

(16) each burial must be in a vault or an appropriate liner as determined by the board.

History: 1990 c 391 art 6 s 45; 1991 c 158 s 1,2; 1992 c 476 s 5-7



Section 103F.371 — RESPONSIBILITIES OF OTHER GOVERNMENTAL UNITS.

All local and special governmental units, councils, commissions, boards and districts and all state agencies and departments must exercise their powers so as to further the purposes of sections 103F.361 to 103F.377 and the plan. Land owned by the state, its agencies, and political subdivisions shall be administered in accordance with the plan.

Actions that comply with the land use ordinance are consistent with the plan. Actions that do not comply with the ordinance may not be started until the board has been notified and given an opportunity to review and comment on the consistency of the action with this section.

History: 1990 c 391 art 6 s 46; 1992 c 476 s 8



Section 103F.373 — REVIEW AND CERTIFICATION OF LAND USE ACTIONS.

Subdivision 1. Purpose. To assure that the plan is not nullified by unjustified exceptions in particular cases and to promote uniformity in the treatment of applications for exceptions, a review and certification procedure is established for the following categories of land use actions taken by the counties and directly or indirectly affecting land use within the area covered by the plan:

(1) the adoption or amendment of an ordinance regulating the use of land, including rezoning of particular tracts of land;

(2) the granting of a variance from provisions of the land use ordinance; and

(3) the approval of a plat which is inconsistent with the land use ordinance.

Subd. 2. Certification. Notwithstanding any provision of chapter 394 to the contrary, an action of a type specified in subdivision 1, clauses (1) to (3), is not effective until the board has reviewed the action and certified that it is consistent with the plan. In determining consistency of ordinances and ordinance amendments, the provisions of the plan shall be considered minimum standards. An aggrieved person may appeal a decision of the type specified in subdivision 1, clauses (1) to (3), that is reviewed by the board under this section in the same manner as provided for review of a decision of a board of adjustment in section 394.27, subdivision 9, but only after the procedures prescribed under this section have been completed.

Subd. 3. Procedure for certification. A copy of the notices of public hearings or, when a hearing is not required, a copy of the application to consider an action of a type specified in subdivision 1, clauses (1) to (3), must be forwarded to the board by the county at least 15 days before the hearing or meetings to consider the actions. The county shall notify the board of its final decision on the proposed action within ten days of the decision. By 30 days after the board receives the notice, the board shall notify the county and the applicant of its approval or disapproval of the proposed action.

Subd. 4. Disapproval of actions. (a) If a notice of disapproval is issued by the board, the county or the applicant may, within 30 days of the notice, file with the board a demand for a hearing. If a demand is not filed within the 30-day period, the disapproval becomes final.

(b) If a demand is filed within the 30-day period, a hearing must be held within 60 days of demand. The hearing must be preceded by two weeks' published notice. Within 30 days after the hearing, the board must:

(1) affirm its disapproval of the proposed action; or

(2) certify approval of the proposed action.

History: 1990 c 391 art 6 s 47; 1992 c 476 s 9,10



Section 103F.375 — INCORPORATION AND ANNEXATION.

Subdivision 1. Moratorium on certain activities. If land subject to the plan is annexed, incorporated, or otherwise subjected to the land use planning authority of a home rule charter or statutory city, a moratorium shall exist on:

(1) all subdivision platting and building permits on the land until zoning regulations are adopted for the land that comply with the provisions of the plan; and

(2) construction, grading and filling, and vegetative cutting as those activities are defined in the plan.

Subd. 2. Exception for work under prior permits. This section does not apply to work done pursuant to lawful permits issued before the land became subject to the land use planning authority of the city.

History: 1990 c 391 art 6 s 48; 1992 c 476 s 11



Section 103F.377 — BIENNIAL REPORT.

During the first year of each biennial legislative session, the board shall prepare and present to the appropriate policy committees of the legislature a report concerning the actions of the board in exercising the authority granted by the legislature under sections 103F.361 to 103F.377. The report must include an assessment of the effectiveness of the plan and its implementation in protecting and enhancing the natural, scientific, historical, recreational, and cultural values of the Mississippi River and related shorelands situated within the member counties.

History: 1990 c 391 art 6 s 49; 1992 c 476 s 12



Section 103F.401 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.401 to 103F.455.

Subd. 2. Conservation plan. "Conservation plan" means a set of practices that will decrease soil erosion to the soil loss limits on a particular parcel of land.

Subd. 3. Conservation practices. "Conservation practices" means practices and standards containing a definition, purpose, and conditions that the practice applies including design requirements and specifications containing a statement of details required for installing a conservation practice, including kinds, quality, and quantity of work and materials needed to meet the standards. A conservation practice may be a permanent or temporary, vegetative or structural measure that will aid the control of wind and water erosion. Permanent practices are those that have effective life greater than ten years and include grassed waterways, terraces, field windbreaks, water control structures, grade stabilization structures, sediment retention structures, strip-cropping, and other permanent practices approved by the Board of Water and Soil Resources. Temporary practices include conservation tillage, contour farming, grasses and legumes in rotation, emergency tillage, and any other cultural practices approved by the Board of Water and Soil Resources.

Subd. 4. Development activity. "Development activity" means a physical disturbance of the land, that may result in sedimentation of adjacent lands or waters, associated with activities that include clearing, grading, excavating, transporting, and filling lands. Road construction by federal, state, county, and municipal governments designed according to Department of Transportation standard specifications for construction are not development activities.

Subd. 5. Erosion. "Erosion" means any process that removes soil away from the surface of the land by the action of water, wind, or gravity.

Subd. 6. Excessive soil loss. "Excessive soil loss" means soil loss that is greater than the soil loss limits. Excessive soil loss may be evidenced by sedimentation on adjoining land or in a body of water.

Subd. 7. Land occupier. "Land occupier" means a person, firm, corporation, municipality, or other legal entity that holds title to or is in possession of lands, as owner, lessee, or otherwise. "Land occupier" includes both the owner and the occupier of the land if they are not the same.

Subd. 8. Local government. "Local government" means the elected governing body of a county, home rule charter or statutory city, or town, or their designated agents. Agents may include soil and water conservation districts, water management organizations, joint powers boards, watershed districts, and other governmental entities responsible for resource management within the local government's jurisdiction.

Subd. 9. Sediment. "Sediment" means solid mineral or organic material that is in suspension, is being transported, or has been moved from its original location by air, water, gravity, or ice, and has been deposited at another location.

Subd. 10. Soil. "Soil" means the unconsolidated mineral and organic material on the immediate surface of the earth that serves as natural medium for the growth of land plants.

Subd. 11. Soil loss limit. "Soil loss limit" means the maximum amount of soil loss from water or wind erosion, expressed in tons per acre per year, that is allowed by local regulations on a particular soil.

Subd. 12. Technical guide. "Technical guide" means the guide developed by the United States Natural Resources Conservation Service and adopted by soil and water conservation districts containing technical information including methods and procedures by which the various types of erosion can be measured, and conservation practice standards and specifications required in the application of soil and water conservation practices.

History: 1990 c 391 art 6 s 57; 2015 c 21 art 1 s 109



Section 103F.405 — SOIL LOSS ORDINANCES.

Subdivision 1. Authority. Each statutory or home rule charter city, town, or county that has planning and zoning authority under sections 366.10 to 366.181, 394.21 to 394.37, or 462.351 to 462.365 is encouraged to adopt a soil loss ordinance. The soil loss ordinance must use the soil loss tolerance for each soil series described in the United States Natural Resources Conservation Service Field Office Technical Guide, or another method approved by the Board of Water and Soil Resources, to determine the soil loss limits, but the soil loss limits must be attainable by the best practicable soil conservation practice. Ordinances adopted by local governments must be consistent with a comprehensive plan, local water management plan, or watershed management plan developed or amended, adopted, and approved according to chapter 103B, 103C, or 103D.

Subd. 2. Agents of local governments. A local government that adopts a soil loss ordinance may enter an agreement with its agent allowing the agent to administer the functions and perform the duties of the local government as provided by sections 103F.401 to 103F.455.

History: 1990 c 391 art 6 s 58; art 10 s 3; 2013 c 143 art 4 s 5



Section 103F.411 — MODEL ORDINANCE.

Subdivision 1. Authority. The Board of Water and Soil Resources, in consultation with counties, soil and water conservation districts, and other appropriate agencies, shall adopt a model ordinance and rules that serve as a guide for local governments to implement sections 103F.401 to 103F.455 and provide administrative procedures for the board for sections 103F.401 to 103F.455.

Subd. 2. Model ordinance. The model ordinance must specify the technical and administrative procedures required to control soil loss and erosion. The model ordinance is the minimum regulation to be adopted. The model ordinance must use the soil loss tolerance for each soil series described in the United States Natural Resources Conservation Service Field Office Technical Guide to determine soil loss limits, but the soil loss limits must be attainable by the best practicable soil conservation practice.

Subd. 3. Periodic review. At least once every five years the board shall review the rules and model ordinance in cooperation with counties, soil and water conservation districts, and appropriate agencies to ensure their continued applicability and relevance.

History: 1990 c 391 art 6 s 59; 2015 c 21 art 1 s 109



Section 103F.415 — EXCESSIVE SOIL LOSS PROHIBITED.

Subdivision 1. Prohibited activities. A person may not cause, conduct, contract for, or authorize an activity that causes excessive soil loss.

Subd. 2. Agricultural land. A land occupier of agricultural land is not violating subdivision 1 if the occupier is farming by methods that implement the best practicable conservation practices.

Subd. 3. Woodland. A land occupier who uses wooded land for pasture must ensure that proper management is used to prevent excessive soil loss due to overgrazing or cattle paths.

History: 1990 c 391 art 6 s 60



Section 103F.421 — ENFORCEMENT.

Subdivision 1. Complaint. (a) An adversely affected landowner, an elected or appointed official of the local government, or a soil and water conservation district board member may submit a written complaint to the local government if conditions exist that indicate there is excessive soil loss from a tract of land that affects another tract of land or body of water. The written complaint must contain:

(1) the name and address of the landowner whose land is causing excessive soil loss;

(2) the location of the tract of land with the excessive soil loss;

(3) a description of land or water that is affected by the excessive soil loss; and

(4) a description of the nature of the excessive soil loss and resulting sedimentation.

(b) The local government shall submit the complaint to the soil and water conservation district for soil loss determination.

Subd. 2. District determination of soil loss. (a) The soil and water conservation district shall determine the average soil loss in tons per acre per year of the tract of land cited in the complaint.

(b) Representatives of the soil and water conservation district may enter public or private land to make an inspection for the determination of soil loss or to complete the report required by paragraph (c). The landowners must be notified of the time of the inspection and be given an opportunity to be present when the inspection is made.

(c) The soil and water conservation district shall submit a report to the local government that states the average soil loss in tons per acre per year for each tract of land and whether the soil loss is excessive under the applicable soil loss limits. If the soil loss is excessive the report must include identification of existing management practices and a conservation plan and time schedule that will prevent excessive soil loss or reduce the soil loss to the most practicable extent.

Subd. 3. Mediation. (a) If the soil and water conservation district report shows that soil loss from the tract of land is excessive and alternative practices are available to reduce the soil loss, the local government shall request the allegedly offending landowner to participate in mediation with the local government.

(b) The local government may appoint the planning and zoning director, a planning commissioner, or other county official to act as a mediator. The local government may also contract with a mediation center to provide mediation services.

(c) The landowner and the local government or its agent must attempt to agree on conservation practices and times to implement the practice that will reduce soil loss to the local soil loss limits.

(d) A mediated settlement must be in writing and filed with the local government.

(e) If the local government and the landowner do not agree to a mediated settlement, or if the landowner refuses to participate in mediation, the local government shall forward the complaint to the county attorney. The county attorney may dismiss the complaint or petition for a hearing under section 103F.425.

Subd. 4. Application for cost-sharing funds. The landowner has 90 days after a complaint is substantiated to apply for state cost-sharing funds. Fifty percent of the cost share will be provided if the application is not made within 90 days after the settlement is filed, unless the soil and water conservation district or the board provides an extension. An extension must be granted if funds are not available.

Subd. 5. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 6. Application of state and federal law. Nothing in this section is intended to preclude the application of other applicable state or federal law.

History: 1990 c 391 art 6 s 61; 1Sp2015 c 4 art 4 s 77,78



Section 103F.425 — DISTRICT COURT HEARING.

Subdivision 1. Determining proper conservation plan. If the landowner and the local government do not agree to a mediated settlement or if the landowner has refused mediation, the county attorney may petition the district court for a hearing. The landowner shall have the opportunity to present the landowner's conservation plan and time schedule as an alternative to the local government conservation plan and time schedule. The court shall order the landowner to implement the conservation plan and time schedule that is the least burdensome to the landowner and will reduce soil loss to at least the soil loss limit. The court may amend the local government's or landowner's conservation plan and time schedule, or develop a new conservation plan and time schedule. The court shall set times to implement, make satisfactory progress, and complete the conservation plan.

Subd. 2. Cost-sharing funds. (a) If the court orders implementation of the landowner's conservation plan and time schedule, or amends the conservation plan and time schedule, or if the court develops a new conservation plan and time schedule, the landowner is eligible to apply for 75 percent cost-share funds for permanent conservation practices. The landowner must apply for the cost share within 90 days after the court order. If the landowner does not apply within 90 days for the cost-sharing funds the cost share is reduced to 50 percent. The court shall establish a time after which the landowner is no longer eligible for cost-sharing funds if an application is not made.

(b) If the court orders a plan and time schedule developed by the district in its report, the landowner is eligible for 50 percent cost share if the landowner applies within 90 days after the court order.

History: 1990 c 391 art 6 s 62



Section 103F.431 — SOIL AND WATER CONSERVATION ASSISTANCE.

A landowner who has filed a mediated settlement under section 103F.421 or who has received a court order under section 103F.425 may request the soil and water conservation district to assist in the planning, design, and application of practices necessary to reduce soil loss to the applicable soil loss limit amounts or to the greatest practical extent. The soil and water conservation district must give the landowner a high priority for technical and cost-sharing assistance.

History: 1990 c 391 art 6 s 63



Section 103F.435 — ATTORNEY AND LOCAL GOVERNMENT MAY PERFORM DUTY OF COUNTY.

The city attorney or town attorney may perform the duties of a county attorney. A city or town may perform the duties of a local government only if the city or town adopts a soil loss ordinance and the land specified in the complaint is located within the city or town.

History: 1990 c 391 art 6 s 64



Section 103F.441 — EROSION CONTROL PLAN FOR DEVELOPMENT ACTIVITIES.

Subdivision 1. Sedimentation control plan. (a) A person engaged in a development activity that will disturb over one acre of land must submit a sedimentation control plan and time schedule that will prevent excessive soil loss to the local government having jurisdiction over the land before the development activity is to begin.

(b) A sedimentation control plan and time schedule must specify how the movement of soil and damage to other property during the construction will be minimized, including the use of temporary seeding, fiber mats, plastic, straw, mulch, sediment control basins, and other measures to prevent erosion and sediment damage. The time schedule must establish deadlines for the implementation and completion of each phase or element of the sedimentation control plan.

Subd. 2. Permit required. The local government may appoint the zoning and planning director, building inspector, county engineer, or the soil and water conservation district to review the plan and time schedule. If the sedimentation control plan and time schedule will prevent excessive soil loss to the most practicable extent, the local government must issue a permit that authorizes the development activity contingent upon the implementation and completion of the sedimentation control plan.

Subd. 3. Penalty. A person engaged in a development activity who does not obtain a sedimentation control plan permit or does not commence or complete the plan or make satisfactory progress to complete the plan is subject to a civil penalty. Soil conservation practices made in good faith and substantial compliance are a defense.

Subd. 4. Application. For counties, the provisions of this section apply only to county jurisdiction over unincorporated areas.

History: 1990 c 391 art 6 s 65



Section 103F.445 — COST-SHARING FUNDS.

Subdivision 1. Cost share required. Except for a development activity, a land occupier may not be required to establish soil conservation practices unless state cost-sharing funds have been specifically approved for that land and have been made available to the land occupier under sections 103F.421 and 103F.425, equal to at least 75 percent of the cost of the permanent conservation practices on a voluntary basis, or a 50 percent cost share if an application for cost share is not made within 90 days after the board approves a mediated written agreement or within 90 days after the court orders implementation of a plan and time schedule prepared by the landowner or the court. For mediated settlements, a court order that implements the landowner's alternatives or the court's alternatives must state the time schedule for application for 50 percent cost share. If the court orders implementation of the district's plan and time schedule, a landowner is eligible only for 50 percent cost-share.

Subd. 2. Review of requirements. The Board of Water and Soil Resources shall review these requirements at least once each year and may authorize a district to provide a higher percentage of cost sharing than is required by this section. To aid in this determination, the board may consider the location of the affected area in relation to the priority areas as established in the soil and water conservation district annual and long-range plans.

Subd. 3. Recording. The permanent conservation practices must be recorded with the county recorder on the tracts where they occur if the cost-sharing funds are issued to the landowner.

History: 1990 c 391 art 6 s 66



Section 103F.455 — PENALTY.

A person who violates section 103F.415, subdivision 1, is subject to a civil penalty up to $500.

History: 1990 c 391 art 6 s 68



Section 103F.48 — RIPARIAN PROTECTION AND WATER QUALITY PRACTICES.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Board" means the Board of Water and Soil Resources.

(c) "Buffer" means an area consisting of perennial vegetation, excluding invasive plants and noxious weeds, adjacent to all bodies of water within the state and that protects the water resources of the state from runoff pollution; stabilizes soils, shores, and banks; and protects or provides riparian corridors.

(d) "Buffer protection map" means buffer maps established and maintained by the commissioner of natural resources.

(e) "Commissioner" means the commissioner of natural resources.

(f) "Executive director" means the executive director of the Board of Water and Soil Resources.

(g) "Local water management authority" means a watershed district, metropolitan water management organization, or county operating separately or jointly in its role as local water management authority under chapter 103B or 103D.

(h) "Normal water level" means the level evidenced by the long-term presence of surface water as indicated directly by hydrophytic plants or hydric soils or indirectly determined via hydrological models or analysis.

(i) "Public waters" has the meaning given in section 103G.005, subdivision 15. The term public waters as used in this section applies to waters that are on the public waters inventory as provided in section 103G.201.

(j) "With jurisdiction" means a board determination that the county or watershed district has adopted a rule, ordinance, or official controls providing procedures for the issuance of administrative penalty orders, enforcement, and appeals for purposes of this section and section 103B.101, subdivision 12a.

Subd. 2. Purpose. It is the policy of the state to establish riparian buffers and water quality practices to:

(1) protect state water resources from erosion and runoff pollution;

(2) stabilize soils, shores, and banks; and

(3) protect or provide riparian corridors.

Subd. 3. Water resources riparian protection requirements on public waters and public drainage systems. (a) Except as provided in paragraph (b), landowners owning property adjacent to a water body identified and mapped on a buffer protection map must maintain a buffer to protect the state's water resources as follows:

(1) for all public waters, the more restrictive of:

(i) a 50-foot average width, 30-foot minimum width, continuous buffer of perennially rooted vegetation; or

(ii) the state shoreland standards and criteria adopted by the commissioner under section 103F.211; and

(2) for public drainage systems established under chapter 103E, a 16.5-foot minimum width continuous buffer as provided in section 103E.021, subdivision 1. The buffer vegetation shall not impede future maintenance of the ditch.

(b) A landowner owning property adjacent to a water body identified in a buffer protection map and whose property is used for cultivation farming may meet the requirements under paragraph (a) by adopting an alternative riparian water quality practice, or combination of structural, vegetative, and management practices, based on the Natural Resources Conservation Service Field Office Technical Guide or other practices approved by the board, that provide water quality protection comparable to the buffer protection for the water body that the property abuts. Included in these practices are retention ponds and alternative measures that prevent overland flow to the water resource.

(c) The width of a buffer on public waters must be measured from the top or crown of the bank. Where there is no defined bank, measurement must be from the edge of the normal water level. The width of the buffer on public drainage systems must be measured as provided in section 103E.021, subdivision 1.

(d) Upon request by a landowner or authorized agent or operator of a landowner, a technical professional employee or contractor of the soil and water conservation district or its delegate may issue a validation of compliance with the requirements of this subdivision. The soil and water conservation district validation may be appealed to the board as described in subdivision 9.

(e) Buffers or alternative water quality practices required under paragraph (a) or (b) must be in place on or before:

(1) November 1, 2017, for public waters; and

(2) November 1, 2018, for public drainage systems.

(f) Nothing in this section limits the eligibility of a landowner or authorized agent or operator of a landowner to participate in federal or state conservation programs, including enrolling or reenrolling in federal conservation programs.

Subd. 4. Local water resources riparian protection. In consultation with local water management authorities, on or before July 1, 2017, the soil and water conservation district shall develop, adopt, and submit to each local water management authority within its boundary a summary of watercourses for inclusion in the local water management authority's plan. A local water management authority that receives a summary of watercourses identified under this subdivision must incorporate an addendum to its comprehensive local water management plan or comprehensive watershed management plan to include the soil and water conservation district recommendations by July 1, 2018. The incorporation to include the summary of watercourses provided by the soil and water conservation district does not require a plan amendment as long as a copy of the included information is distributed to all agencies, organizations, and individuals required to receive a copy of the plan changes. A local water management authority that receives a summary of watercourses identified under this subdivision must address implementation of the soil and water conservation district recommendations when revising its comprehensive local water management plan as part of a regularly scheduled update to its comprehensive local water management plan or development of a comprehensive watershed management plan under section 103B.801.

Subd. 5. Exemptions. Land adjacent to waters subject to subdivision 3 is exempt from the water resource protection requirements under subdivision 3, to the extent these exemptions are not inconsistent with the requirements of the state shoreland rules adopted by the commissioner pursuant to section 103F.211, if it is:

(1) enrolled in the federal Conservation Reserve Program;

(2) used as a public or private water access or recreational use area including stairways, landings, picnic areas, access paths, beach and watercraft access areas, and permitted water-oriented structures as provided in the shoreland model standards and criteria adopted pursuant to section 103F.211 or as provided for in an approved local government shoreland ordinance;

(3) covered by a road, trail, building, or other structures; or

(4) regulated by a national pollutant discharge elimination system/state disposal system (NPDES/SDS) permit under Minnesota Rules, chapter 7090, and provides water resources riparian protection, in any of the following categories:

(i) municipal separate storm sewer system (MS4);

(ii) construction storm water (CSW); or

(iii) industrial storm water (ISW);

(5) part of a water-inundation cropping system; or

(6) in a temporary nonvegetated condition due to drainage tile installation and maintenance, alfalfa or other perennial crop or plant seeding, or construction or conservation projects authorized by a federal, state, or local government unit.

Subd. 6. Local implementation and assistance. (a) Soil and water conservation districts must assist landowners with implementation of the water resource riparian protection requirements established in this section. For the purposes of this subdivision, assistance includes planning, technical assistance, implementation of approved alternative practices, and tracking progress toward compliance with the requirements.

(b) The commissioner or the board must provide sufficient funding to soil and water conservation districts to implement this section.

Subd. 7. Corrective actions. (a) If the soil and water conservation district determines a landowner is not in compliance with this section, the district must notify the county or watershed district with jurisdiction over the noncompliant site and the board. The county or watershed district with jurisdiction or the board must provide the landowner with a list of corrective actions needed to come into compliance and a practical timeline to meet the requirements in this section. The county or watershed district with jurisdiction must provide a copy of the corrective action notice to the board.

(b) A county or watershed district exercising jurisdiction under this subdivision and the enforcement authority granted in section 103B.101, subdivision 12a, shall affirm their jurisdiction and identify the ordinance, rule, or other official controls to carry out the compliance provisions of this section and section 103B.101, subdivision 12a, by notice to the board prior to March 31, 2017. A county or watershed district must provide notice to the board at least 60 days prior to the effective date of a subsequent decision on their jurisdiction.

(c) If the landowner does not comply with the list of actions and timeline provided, the county or watershed district may enforce this section under the authority granted in section 103B.101, subdivision 12a, or by rule of the watershed district or ordinance or other official control of the county. Before exercising administrative penalty authority, a county or watershed district must adopt a plan consistent with the plan adopted by the board containing procedures for the issuance of administrative penalty orders and may issue orders beginning November 1, 2017. If a county or watershed district with jurisdiction over the noncompliant site has not adopted a plan, rule, ordinance, or official control under this paragraph, the board must enforce this section under the authority granted in section 103B.101, subdivision 12a.

(d) If the county, watershed district, or board determines that sufficient steps have been taken to fully resolve noncompliance, all or part of the penalty may be forgiven.

(e) An order issued under paragraph (c) may be appealed to the board as provided under subdivision 9.

(f) A corrective action is not required for conditions resulting from a flood or other act of nature.

(g) A landowner agent or operator of a landowner may not remove or willfully degrade a riparian buffer or water quality practice, wholly or partially, unless the agent or operator has obtained a signed statement from the property owner stating that the permission for the work has been granted by the unit of government authorized to approve the work in this section or that a buffer or water quality practice is not required as validated by the soil and water conservation district. Removal or willful degradation of a riparian buffer or water quality practice, wholly or partially, by an agent or operator is a separate and independent offense and may be subject to the corrective actions and penalties in this subdivision.

Subd. 8. Funding subject to withholding. The board may withhold funding from a local water management authority with jurisdiction or a soil and water conservation district that fails to implement this section, or from a local water management authority that fails to implement subdivision 4. Funding may be restored upon the board's approval of a corrective action plan.

Subd. 9. Appeals of validations and penalty orders. A landowner or agent or operator may appeal the terms and conditions of a soil and water conservation district validation or an administrative penalty order to the board within 30 days of receipt of written or electronic notice of the validation or order. The request for appeal must be in writing. The appealing party must provide a copy of the validation or order that is being appealed, the basis for the appeal, and any supporting evidence. The request for appeal may be submitted personally, by first class mail, or electronically to the executive director. If a written or electronic request for appeal is not submitted within 30 days, the validation or order is final. The executive director shall review the request and supporting evidence and issue a decision within 60 days of receipt of an appeal. The executive director's decision is appealable directly to the Court of Appeals pursuant to sections 14.63 to 14.69.

Subd. 10. Landowner financial assistance and public drainage system procedure. (a) A landowner or drainage authority may contact the soil and water conservation district for information on how to apply for local, state, or federal cost-share grants, contracts, or loans that are available to establish buffers or other water resource protection measures.

(b) The provisions of sections 103E.011, subdivision 5; 103E.021; and 103E.715 may be used in advance or retroactively to acquire or provide compensation for all or part of the buffer strip establishment or alternative riparian water quality practices as required under subdivision 3, paragraph (a) or (b).

Subd. 11. State lands. This section applies to the state and its departments and agencies.

History: 1Sp2015 c 4 art 4 s 79; 2016 c 85 s 4-9



Section 103F.501 — SHORT TITLE.

Sections 103F.505 to 103F.531 may be cited as the "Reinvest in Minnesota Resources Law."

History: 1990 c 391 art 6 s 70



Section 103F.505 — PURPOSE AND POLICY.

It is the purpose of sections 103F.505 to 103F.531 to restore certain marginal agricultural land and protect environmentally sensitive areas to enhance soil and water quality, minimize damage to flood-prone areas, sequester carbon, and support native plant, fish, and wildlife habitats. It is state policy to encourage the restoration of wetlands and riparian lands and promote the retirement of marginal, highly erodible land, particularly land adjacent to public waters, drainage systems, wetlands, and locally designated priority waters.

History: 1990 c 391 art 6 s 71; 1992 c 415 s 1; 2009 c 172 art 2 s 12; 2009 c 176 art 1 s 31



Section 103F.511 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.505 to 103F.535.

Subd. 2. Board. "Board" means the Board of Water and Soil Resources.

Subd. 3. Conservation easement. "Conservation easement" means a conservation easement as defined in section 84C.01.

Subd. 4. [Repealed, 2009 c 172 art 2 s 32; 2009 c 176 art 1 s 52]

Subd. 5. Drained wetland. "Drained wetland" means a former natural wetland that has been altered by draining, dredging, filling, leveling, or other manipulation sufficient to render the land suitable for agricultural crop production.

Subd. 6. Landowner. "Landowner" means an individual or entity that is not prohibited from owning agricultural land under section 500.24 and either owns eligible land or is purchasing eligible land under a contract for deed.

Subd. 7. Marginal agricultural land. "Marginal agricultural land" means land that is:

(1) composed of class IIIe, IVe, V, VI, VII, or VIII land as identified in the land capability classification system of the United States Department of Agriculture; or

(2) similar to land described under clause (1) and identified under a land classification system selected by the board.

Subd. 8. Public waters. "Public waters" means waters and wetlands as defined in section 103G.005, and inventoried under section 103G.201.

Subd. 8a. MS 2008 [Renumbered subd 8c]

Subd. 8b. Reinvest in Minnesota reserve program. "Reinvest in Minnesota reserve program" means the program established under section 103F.515.

Subd. 8c. Riparian land. "Riparian land" means lands adjacent to public waters, drainage systems, wetlands, or locally designated priority waters.

Subd. 9. Sensitive groundwater area. "Sensitive groundwater area" means a geographic area defined by natural features where there is a significant risk of groundwater degradation from activities conducted at or near the land surface. These areas may be identified by mapping or other appropriate methods determined by the commissioner of natural resources and the Board of Water and Soil Resources. Wellhead protection areas may be designated as a sensitive groundwater area.

Subd. 10. Wetland. "Wetland" means land that has a predominance of hydric soils and that is inundated or saturated by surface or ground water at a frequency and duration sufficient to support, or that periodically does support, a predominance of hydrophytic vegetation typically adapted for life in saturated soil conditions.

Subd. 11. Windbreak. "Windbreak" means a strip or belt of trees, shrubs, or grass barriers at least six rows deep and within 300 feet of the right-of-way of a highway.

History: 1990 c 391 art 6 s 72; 1992 c 415 s 2; 2001 c 99 s 1; 2009 c 172 art 2 s 13-15; 2009 c 176 art 1 s 32-34



Section 103F.515 — REINVEST IN MINNESOTA RESERVE PROGRAM.

Subdivision 1. Establishment. The board, in consultation with the commissioner of agriculture and the commissioner of natural resources, shall establish and administer the reinvest in Minnesota reserve program. The board shall implement sections 103F.505 to 103F.531. Selection of land for the reinvest in Minnesota reserve program must be based on its enhancement potential for fish, wildlife, and native plant habitats, reducing erosion, and protecting water quality.

Subd. 2. Eligible land. (a) Land may be placed in the reinvest in Minnesota reserve program if the land meets the requirements of paragraphs (b) and (c) or paragraph (d).

(b) Land is eligible if the land:

(1) is marginal agricultural land;

(2) is adjacent to marginal agricultural land and is either beneficial to resource protection or necessary for efficient recording of the land description;

(3) consists of a drained wetland;

(4) is land that with a windbreak or water quality improvement practice would be beneficial to resource protection;

(5) is land in a sensitive groundwater area;

(6) is riparian land;

(7) is cropland or noncropland adjacent to restored wetlands to the extent of up to eight acres of cropland or one acre of noncropland for each acre of wetland restored;

(8) is a woodlot on agricultural land;

(9) is abandoned building site on agricultural land, provided that funds are not used for compensation of the value of the buildings; or

(10) is land used for pasture.

(c) Eligible land under paragraph (a) must:

(1) be owned by the landowner, or a parent or other blood relative of the landowner, for at least one year before the date of application;

(2) be at least five acres in size, except for a drained wetland area, riparian area, windbreak, woodlot, wellhead protection area, or abandoned building site, or be a whole field;

(3) not be set aside, enrolled or diverted under another federal or state government program unless enrollment in the reinvest in Minnesota reserve program would provide additional conservation benefits or a longer term of enrollment than under the current federal or state program; and

(4) have been in agricultural crop production for at least two of the last five years before the date of application except drained wetlands, riparian lands, woodlots, abandoned building sites, environmentally sensitive areas, wellhead protection areas, or land used for pasture.

(d) Land is eligible if the land is a wellhead protection area as defined under section 103I.005, subdivision 24, and has a wellhead protection plan approved by the commissioner of health.

(e) In selecting land for enrollment in the program, highest priority must be given to permanent easements that are consistent with the purposes stated in section 103F.505.

Subd. 3. Conservation easements. (a) The board may acquire, or accept by gift or donation, conservation easements on eligible land. An easement may be permanent or of limited duration. An easement acquired on land for windbreak purposes, under subdivision 2, may be only of permanent duration. An easement of limited duration may not be acquired if it is for a period less than 20 years. The negotiation and acquisition of easements authorized by this section are exempt from the contractual provisions of chapters 16B and 16C.

(b) The board may acquire, or accept by gift or donation, flowage easements when necessary for completion of wetland restoration projects.

Subd. 4. Nature of property rights acquired. (a) A conservation easement must prohibit:

(1) alteration of wildlife habitat and other natural features, unless specifically approved by the board;

(2) agricultural crop production and livestock grazing, unless specifically approved by the board for conservation management purposes or extreme drought; and

(3) spraying with chemicals or mowing, except:

(i) as necessary to comply with noxious weed control laws;

(ii) for emergency control of pests necessary to protect public health; or

(iii) as approved by the board for conservation management purposes.

(b) A conservation easement is subject to the terms of the agreement provided in subdivision 5.

(c) A conservation easement must allow repairs, improvements, and inspections necessary to maintain public drainage systems provided the easement area is restored to the condition required by the terms of the conservation easement.

(d) Notwithstanding paragraph (a), the board must permit the harvest of native grasses for use in seed production or bioenergy on wellhead protection lands eligible under subdivision 2, paragraph (d).

Subd. 5. Agreements by landowner. The board may enroll eligible land in the reinvest in Minnesota reserve program by signing an agreement in recordable form with a landowner in which the landowner agrees:

(1) to convey to the state a conservation easement that is not subject to any prior title, lien, or encumbrance;

(2) to seed the land subject to the conservation easement, as specified in the agreement, to establish and maintain perennial cover of either a grass-legume mixture or native grasses for the term of the easement, at seeding rates determined by the board; or to plant trees or carry out other long-term capital improvements approved by the board for soil and water conservation or wildlife management;

(3) to convey to the state a permanent easement for the wetland restoration;

(4) that other land supporting natural vegetation owned or leased as part of the same farm operation at the time of application, if it supports natural vegetation and has not been used in agricultural crop production, will not be converted to agricultural crop production or pasture; and

(5) that the easement duration may be lengthened through mutual agreement with the board in consultation with the commissioners of agriculture and natural resources if they determine that the changes effectuate the purpose of the program or facilitate its administration.

Subd. 6. Payments for conservation easements and establishment of conservation practices. (a) The board shall establish rates for payments to the landowner for the conservation easement and related practices. The board shall consider market factors, including the township average equalized estimated market value of property as established by the commissioner of revenue at the time of easement application.

(b) The board may establish a payment system for flowage easements acquired under this section.

(c) For wetland restoration projects involving more than one conservation easement, state payments for restoration costs may exceed the limits set by the board for an individual easement provided the total payment for the restoration project does not exceed the amount payable for the total number of acres involved.

(d) The board may use available nonstate funds to exceed the payment limits in this section.

Subd. 7. Easement renewal. When a conservation easement of limited duration expires, a new conservation easement and agreement for an additional period of not less than 20 years may be acquired by agreement of the board and the landowner, under the terms of this section. The board may adjust payment rates as a result of renewing an agreement and conservation easement only after examining the condition of the established cover, conservation practices, and land values.

Subd. 8. Correction of conservation easement boundary lines. To correct errors in legal descriptions for easements that affect the ownership interests in the state and adjacent landowners, the board may, in the name of the state, with the approval of the attorney general, convey, without consideration, interests of the state necessary to correct legal descriptions of boundaries. The conveyance must be by quitclaim deed or release in a form approved by the attorney general.

Subd. 9. Enforcement and damages. (a) A landowner who violates the term of a conservation easement or agreement under this section, or induces, assists, or allows another to do so, is liable to the state for treble damages if the trespass is willful, but liable for double damages only if the trespass is not willful. The amount of damages is the amount needed to make the state whole or the amount the landowner has gained due to the violation, whichever is greater.

(b) Upon the request of the board, the attorney general may commence an action for specific performances, injunctive relief, damages, including attorney's fees, and any other appropriate relief to enforce sections 103F.505 to 103F.531 in district court in the county where all or part of the violation is alleged to have been committed, or where the landowner resides or has a principal place of business.

Subd. 10. Use for mitigation prohibited. Money made available under the reinvest in Minnesota reserve program may not be used for environmental regulatory or wetland mitigation purposes required under federal or state law.

History: 1990 c 391 art 6 s 73; 1991 c 354 art 10 s 3; 1992 c 415 s 3; 1996 c 449 s 1-3; 1998 c 386 art 2 s 31; 1999 c 231 s 127; 2001 c 99 s 2; 2009 c 172 art 2 s 16-20,31; 2009 c 176 art 1 s 35-39; 2010 c 189 s 38



Section 103F.516 — PERMANENT WETLANDS PRESERVE.

Subdivision 1. Easements. Upon application by a landowner, the board may acquire permanent easements and may pay for the cost of related capital improvement projects to preserve or restore wetlands on land containing type 1, 2, 3, 4, 5, or 6 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), public waters wetlands, or public waters.

Subd. 2. Nature of property rights acquired. (a) The nature of property rights acquired in an easement under this section must be consistent with the provisions of section 103F.515, subdivision 4.

(b) A permanent easement may include four adjacent upland acres of land for each acre of wetlands, public waters wetlands, or public waters included.

(c) The easement must require that the landowner control noxious weeds in accordance with sections 18.77 to 18.88.

(d) The permanent easement must be conveyed to the state in recordable form free of any prior title, lien, or encumbrance and must provide for a right of entry by the state for inspection and correction of violations.

Subd. 3. Payment. (a) Payment for the conservation easement may be made in ten equal annual payments or, at the option of the landowner, in a lump sum at:

(1) 50 percent of the township average equalized estimated market value of agricultural property as established by the commissioner of revenue at the time of easement application for wetlands, public waters wetlands, or public waters located outside of the metropolitan counties, as defined in section 473.121, subdivision 4, and wetlands located on agricultural lands within a metropolitan county;

(2) for wetlands, public waters wetlands, or public waters located on nonagricultural land within the metropolitan county, 20 percent of the township average equalized estimated market value of agricultural property as established by the commissioner of revenue at the time of easement application; or

(3) for wetlands, public waters wetlands, or public waters connected to a public or private drainage system, an amount determined by the board based on the fair market value of the land if drainage infrastructure were restored.

(b) Payment for adjacent upland acreage of cropped and noncropped land under subdivision 2, paragraph (b), must be made at 90 percent and 60 percent, respectively, of the township average equalized market value of agricultural land as established by the commissioner of revenue at the time of easement application.

Subd. 4. Enforcement and corrections. Enforcement of the permanent easement and violation corrections is governed by section 103F.515, subdivisions 8 and 9.

Subd. 5. Available funds. A property owner eligible for payments under this section must receive payments to the extent that funds are available. If funds are not available and payments are not made, restrictions on the use of the property owner's wetlands are terminated under this section.

History: 1991 c 354 art 3 s 1; 1994 c 627 s 2; 1995 c 186 s 29; 2001 c 146 s 1-3



Section 103F.518 — REINVEST IN MINNESOTA CLEAN ENERGY PROGRAM.

Subdivision 1. Establishment. (a) The board shall establish and administer a reinvest in Minnesota (RIM) clean energy program that is in addition to the program under section 103F.515. Selection of land for the clean energy program must be based on its potential benefits for bioenergy crop production, water quality, soil health, reduction of chemical inputs, soil carbon storage, biodiversity, and wildlife habitat.

(b) For the purposes of this section, "diverse native prairie" means a prairie planted from a mix of local Minnesota native prairie species. A selection from all available native prairie species may be made so as to match species appropriate to local site conditions.

Subd. 2. Eligible land. Eligible land under this section must:

(1) be owned by the landowner, or a parent or other blood relative of the landowner, for at least one year before the date of application;

(2) be at least five acres in size;

(3) not be currently set aside, enrolled, or diverted under another federal or state government program; and

(4) have been in agricultural use, as defined in section 17.81, subdivision 4, or have been set aside, enrolled, or diverted under another federal or state program for at least two of the last five years before the date of application.

Subd. 3. Designation of project areas. The board shall develop a process to designate defined project areas. The designation process shall prioritize projects that include coordinated cooperation of a cellulosic biofuel facility or a bioenergy production facility, target impaired waters, or support other state or local natural resource plans, goals, or objectives.

Subd. 4. Easements. The board may acquire, or accept by gift or donation, easements on eligible land. An easement may be permanent or of limited duration. An easement of limited duration may not be acquired if it is for a period less than 20 years. The negotiation and acquisition of easements authorized by this section are exempt from the contractual provisions of chapters 16B and 16C.

Subd. 5. Nature of property rights acquired. (a) An easement must prohibit:

(1) agricultural crop production, unless approved by the board for energy production purposes; and

(2) spraying with chemicals, except as necessary to comply with noxious weed control laws, emergency pest control necessary to protect public health, or as needed to establish a productive planting as determined by the technical committee under subdivision 11.

(b) An easement is subject to the terms of the agreement provided in subdivision 6.

(c) Agricultural crop production and harvest are limited to native, perennial bioenergy crops. Harvest shall occur outside of bird nesting season.

(d) An easement must allow repairs, improvements, and inspections necessary to maintain public drainage systems provided the easement area is restored to the condition required by the terms of the easement.

(e) An easement may allow nonnative perennial prairie or pasture established by September 1, 2007, that meet the other objectives outlined in subdivision 7.

(f) An easement may allow grazing of livestock only if practiced under a plan, approved by the board, that protects water quality, wildlife habitat, and biodiversity.

Subd. 6. Agreements by landowner. The board may enroll eligible land in the reinvest in Minnesota clean energy program by signing an agreement in recordable form with a landowner in which the landowner agrees:

(1) to convey to the state an easement that is not subject to any prior title, lien, or encumbrance;

(2) to seed the land subject to the easement, as specified in the agreement, at seeding rates determined by the board, or carry out other long-term capital improvements approved by the board; and

(3) that the easement duration may be lengthened through mutual agreement with the board.

Subd. 7. Payments for easements. The board must develop a tiered payment system for easements partially based on the benefits of the bioenergy crop production for water quality, soil health, reduction in chemical inputs, soil carbon storage, biodiversity, and wildlife habitat using cash rent or a similar system as may be determined by the board. The payment system must provide that the highest per-acre payment is for diverse native prairie and perennials.

Subd. 8. Easement renewal. When an easement of limited duration expires, a new easement and agreement for an additional period of not less than 20 years may be acquired by agreement of the board and the landowner under the terms of this section. The board may adjust payment rates as a result of renewing an agreement and easement only after examining the condition of the established plantings, conservation practices, and land values.

Subd. 9. Correction of easement boundary lines. To correct errors in legal descriptions for easements that affect the ownership interest in the state and adjacent landowners, the board may, in the name of the state, with the approval of the attorney general, convey, without consideration, interests of the state necessary to correct legal descriptions of boundaries. The conveyance must be by quitclaim deed or release in a form approved by the attorney general.

Subd. 10. Enforcement and damages. (a) A landowner who violates the term of an easement or agreement under this section, or induces, assists, or allows another to do so, is liable to the state for treble damages if the trespass is willful, but liable for double damages only if the trespass is not willful. The amount of damages is the amount needed to make the state whole or the amount the landowner has gained due to the violation, whichever is greater.

(b) Upon the request of the board, the attorney general may commence an action for specific performances, injunctive relief, damages, including attorney fees, and any other appropriate relief to enforce this section in district court in the county where all or part of the violation is alleged to have been committed, or where the landowner resides or has a principal place of business.

Subd. 11. [Repealed, 2014 c 286 art 2 s 4]

History: 2007 c 57 art 1 s 119; 2014 c 286 art 2 s 2



Section 103F.521 — COOPERATION.

Subdivision 1. Cooperation. In implementing sections 103F.505 to 103F.531, the board must share information and cooperate with the Department of Agriculture, the Department of Natural Resources, the Pollution Control Agency, the United States Fish and Wildlife Service, the United States Department of Agriculture, the Minnesota Extension Service, the University of Minnesota, county boards, soil and water conservation districts, watershed districts, and interested private organizations and individuals.

Subd. 2. [Repealed, 2009 c 172 art 2 s 32; 2009 c 176 art 1 s 52]

History: 1990 c 391 art 6 s 74; 2009 c 172 art 2 s 21; 2009 c 176 art 1 s 40



Section 103F.525 — SUPPLEMENTAL PAYMENTS ON FEDERAL AND STATE CONSERVATION PROGRAMS.

The board may supplement payments made under federal land retirement programs to the extent of available appropriations. The supplemental payments must be used to establish perennial cover on land enrolled or increase payments for land enrollment in programs approved by the board.

History: 1990 c 391 art 6 s 75; 2009 c 172 art 2 s 22; 2009 c 176 art 1 s 41



Section 103F.526 — FOOD PLOTS.

The board may authorize wildlife food plots on land enrolled in a conservation easement under section 103F.515.

History: 1990 c 391 art 6 s 76; 2009 c 172 art 2 s 23; 2009 c 176 art 1 s 42



Section 103F.531 — RULEMAKING.

The board may adopt rules or policy to implement sections 103F.505 to 103F.531.

History: 1990 c 391 art 6 s 77; 2009 c 172 art 2 s 24; 2009 c 176 art 1 s 43



Section 103F.535 — RESERVATION OF MARGINAL LAND AND WETLANDS.

Subdivision 1. Reservation of marginal land and wetlands. (a) Marginal land and wetlands are withdrawn from sale or exchange unless:

(1) notice of the existence of the nonforested marginal land or wetlands, in a form prescribed by the Board of Water and Soil Resources, is provided to prospective purchasers; and

(2) the deed contains a restrictive covenant, in a form prescribed by the Board of Water and Soil Resources, that precludes enrollment of the land in a state-funded program providing compensation for conservation of marginal land or wetlands.

(b) This section does not apply to transfers of land by the Board of Water and Soil Resources to correct errors in legal descriptions under section 103F.515, subdivision 8, or to transfers by the commissioner of natural resources for:

(1) land that is currently in nonagricultural commercial use if a restrictive covenant would interfere with the commercial use;

(2) land in platted subdivisions;

(3) conveyances of land to correct errors in legal descriptions under section 84.0273;

(4) exchanges of nonagricultural land with the federal government, or exchanges of Class A, Class B, and riparian nonagricultural land with local units of government under sections 94.342, 94.343, and 94.344;

(5) land transferred to political subdivisions for public purposes under sections 84.027, subdivision 10, and 94.10; and

(6) land not needed for trail purposes that is sold to adjacent property owners and lease holders under section 85.015, subdivision 1, paragraph (b).

(c) This section does not apply to transfers of land by the commissioner of administration or transportation or by the Minnesota Housing Finance Agency, or to transfers of tax-forfeited land under chapter 282 if:

(1) the land is in platted subdivisions; or

(2) the conveyance is a transfer to correct errors in legal descriptions.

(d) This section does not apply to transfers of land by the commissioner of administration or by the Minnesota Housing Finance Agency for:

(1) land that is currently in nonagricultural commercial use if a restrictive covenant would interfere with the commercial use; or

(2) land transferred to political subdivisions for public purposes under sections 84.027, subdivision 10, and 94.10.

Subd. 2. [Repealed, 1992 c 502 s 7; 1992 c 561 s 10]

Subd. 3. [Repealed, 1992 c 502 s 7; 1992 c 561 s 10]

Subd. 4. [Repealed, 1992 c 561 s 10]

Subd. 5. Release and alteration of conservation easements. Conservation easements may be altered, released, or terminated by the board after consultation with the commissioners of agriculture and natural resources. The board may alter, release, or terminate a conservation easement only if the board determines that the public interest and general welfare are better served by the alteration, release, or termination.

History: 1990 c 391 art 6 s 78; 1990 c 473 s 1,2; 1990 c 572 s 13; 1991 c 214 s 5; 1992 c 502 s 1; 1992 c 561 s 1,9; 1Sp2005 c 1 art 2 s 119; 2009 c 172 art 2 s 25; 2009 c 176 art 1 s 44



Section 103F.601 — WATER BANK PROGRAM.

Subdivision 1. Establishment. (a) The commissioner of natural resources shall establish a water bank program of acquiring interests in land to preserve wetlands, whether or not the wetlands are included in the definition contained in section 103G.005, subdivision 15a.

(b) The commissioner may:

(1) acquire title to wetlands under section 97A.145; or

(2) enter into easement agreements with property owners to preserve wetlands and other waters.

Subd. 2. Easement agreements. (a) The easement agreements must be conservation easements, as defined in section 84C.01, paragraph (1). The conservation easements may be possessory or nonpossessory if agreed upon by the property owner and the commissioner.

(b) The conservation easements must be:

(1) for a period of at least 20 years, with provision for renewal for at least 20-year periods; or

(2) permanent in duration.

(c) Highest priority must be given to property owners desiring to enter agreements for permanent easements.

(d) The commissioner may reexamine the payment rates at the beginning of a 20-year renewal period and adjust them after giving consideration to current land and crop values.

Subd. 3. Easement agreement. In the easement agreement between the commissioner and a property owner, the property owner must agree:

(1) to designate eligible wetland areas for placement into the water bank program, which may include wetlands covered by a federal or state government easement that allows agricultural use, together with adjacent areas as determined desirable by the commissioner;

(2) to place designated eligible wetland areas in the program for the period of the agreement;

(3) not to drain, burn, fill, or otherwise destroy the wetland character of the areas, or to use them for agricultural purposes, as determined by the commissioner;

(4) to implement the wetland conservation and development plan for the property in accordance with the agreement, unless a requirement of the agreement or plan is waived or changed by the commissioner;

(5) that upon violating the agreement during the time the property owner has control of the property covered by the agreement:

(i) to forfeit rights to further payments or grants under the agreement and to refund to the state payments or grants received under the agreement if the commissioner determines that the violation warrants termination of the agreement; or

(ii) to make refunds or accept payment adjustments the commissioner finds appropriate if the commissioner determines that the violation by the owner does not warrant termination of the agreement;

(6) not to adopt a practice specified by the commissioner in an easement as a practice that would tend to defeat the purposes of the easement; and

(7) to additional provisions that the commissioner determines are desirable and includes in the easement to implement the purposes of the program or to facilitate its administration.

Subd. 4. Conservation and development advice. The commissioner must provide advice about conservation and development practices on the wetlands and adjacent areas to implement this section.

Subd. 5. Easement payments. The commissioner must make payments under this subdivision to the property owner for the water bank easement:

(1) for a permanent easement, 50 percent of the average equalized estimated market value of cropland in the township as established by the commissioner of revenue for the time period when the application is made;

(2) for an easement of limited duration, a lump-sum payment equal to 65 percent of the value of the permanent easement value for the time period when the application is made; or

(3) an alternative payment system for easements based on cash rent or a similar system as may be determined by the commissioner.

Subd. 6. Conversion to permanent easement. A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period for an additional 20 years by mutual agreement of the commissioner and the property owner, subject to a rate redetermination by the commissioner.

Subd. 7. Change of ownership. If the property owner sells or otherwise disposes of the ownership or right of occupancy of the property during the easement period, the new property owner must continue the easement under the same terms or conditions.

Subd. 8. Terminating or changing agreement. The commissioner may terminate an easement by mutual agreement with the property owner if the commissioner determines that the termination would be in the public interest, and may agree to a modification of terms of the agreement that the commissioner determines desirable to implement the water bank program or facilitate its administration.

Subd. 9. Rules. The commissioner may adopt rules that include the procedures and payment rates to implement this section.

History: 1990 c 391 art 6 s 79; 1996 c 462 s 43



Section 103F.612 — WETLAND PRESERVATION AREAS.

Subdivision 1. Definition. For purposes of sections 103F.612 to 103F.616, "wetland" has the meaning given in section 103G.005, subdivision 19.

Subd. 2. Application. (a) A wetland owner may apply to the county where a wetland is located for designation of a wetland preservation area in a high priority wetland area designated by the Board of Water and Soil Resources, if the county chooses to accept wetland preservation area applications. The application must be made on forms provided by the board. If a wetland is located in more than one county, the application must be submitted to the county where the majority of the wetland is located.

(b) The application shall be executed and acknowledged in the manner required by law to execute and acknowledge a deed and must contain at least the following information and other information the Board of Water and Soil Resources requires:

(1) legal description of the area to be approved, which must include an upland strip at least 16-1/2 feet in width around the perimeter of wetlands within the area and may include total upland area of up to four acres for each acre of wetland;

(2) parcel identification numbers where designated by the county auditor;

(3) name and address of the owner;

(4) a statement by the owner covenanting that the land will be preserved as a wetland and will only be used in accordance with conditions prescribed by the Board of Water and Soil Resources and providing that the restrictive covenant will be binding on the owner and the owner's successors or assigns, and will run with the land.

(c) The upland strip required in paragraph (b), clause (1), must be planted with permanent vegetation other than a noxious weed.

Subd. 3. Review and notice. Upon receipt of an application, the county shall determine if all material required by subdivision 2 has been submitted and, if so, shall determine that the application is complete. The term "date of application" means the date the application is determined to be complete by the county. The county shall send a copy of the application to the county assessor, the Board of Water and Soil Resources, and the soil and water conservation district where the land is located. The soil and water conservation district shall prepare an advisory statement of existing and potential preservation problems or conflicts and send the statement to the owner of record and to the county. The county shall notify the landowner of the acceptance or denial of the application within 60 days from the date of the application.

Subd. 4. Recording. Within five days of the date of application, the county shall forward the application to the county recorder for recording or to the registrar of titles for filing if the land is registered. The county recorder shall record the application containing the restrictive covenant and return it to the applicant. If the land is registered, the registrar of titles shall memorialize the application containing the restrictive covenant upon the certificate of title. The recorder or registrar of titles shall notify the county that the application has been recorded or memorialized.

Subd. 5. Commencement of wetland preservation area. The wetland is a wetland preservation area commencing 30 days from the date the county notifies the landowner of acceptance of the application under subdivision 3.

Subd. 6. Fee. The county may require an application fee to defray administrative costs of the program.

Subd. 7. Maps. The county shall maintain wetland preservation area maps illustrating land covenanted as wetland preservation areas.

Subd. 8. Authority of watershed management organization. A watershed management organization with an approved watershed management plan under section 103B.231 has the same authority as a county to receive and act on applications under sections 103F.612 to 103F.616.

History: 1991 c 354 art 4 s 1; 1996 c 462 s 5-9; 1999 c 11 art 1 s 4,5; 2001 c 146 s 4; 1Sp2015 c 4 art 4 s 80



Section 103F.613 — DURATION OF WETLAND PRESERVATION AREA.

Subdivision 1. General. A wetland preservation area continues in existence until the owner initiates expiration as provided in this section. The date of expiration must be at least eight years from the date of notice under this section.

Subd. 2. Termination by owner. The owner may initiate expiration of a wetland preservation area by notifying the county on a form prepared by the Board of Water and Soil Resources and made available in each county. The notice must describe the property involved and must state the date of expiration. The notice may be rescinded by the owner during the first two years following notice.

Subd. 3. Notice and recording; termination. When the county receives notice under subdivision 2, the county shall forward the original notice to the county recorder for recording or to the registrar of titles for filing if the land is registered and shall notify the regional development commission, where applicable, the Board of Water and Soil Resources, and the county soil and water conservation district of the date of expiration. The benefits and limitations of the wetland preservation area and the restrictive covenant filed with the application cease on the date of expiration. If the land is registered, the registrar of titles shall cancel the memorial of the application containing the restrictive covenant upon the certificate of title on the effective date of the expiration.

Subd. 4. Early expiration. A wetland preservation area may be terminated earlier than as provided in this section only in the event of a public emergency upon petition from the owner or county to the governor. The determination of a public emergency must be made by the governor through executive order under section 4.035 and chapter 12. The executive order must identify the wetland preservation area, the reasons requiring the action, and the date of expiration.

History: 1991 c 354 art 4 s 2; 1999 c 11 art 1 s 6



Section 103F.614 — EMINENT DOMAIN ACTIONS.

Subdivision 1. Applicability. An agency of the state, a public benefit corporation, a local government, or any other entity with the power of eminent domain under chapter 117, except a public utility as defined in section 216B.02, a municipal electric or gas utility, a municipal power agency, a cooperative electric association organized under chapter 308A, or a pipeline operating under the authority of the Natural Gas Act, United States Code, title 15, sections 717 to 717z, shall follow the procedures in this section before:

(1) acquiring land or an easement in land with a total area over ten acres within a wetland preservation area; or

(2) advancing a grant, loan, interest subsidy, or other funds for the construction of dwellings, commercial or industrial facilities, or water or sewer facilities that could be used to serve structures in areas that are not for agricultural use, that require an acquisition of land or an easement in a wetland preservation area.

Subd. 2. Notice of intent. At least 60 days before an action described in subdivision 1, notice of intent must be filed with the Environmental Quality Board containing information and in the manner and form required by the Environmental Quality Board. The notice of intent must contain a report justifying the proposed action, including an evaluation of alternatives that would not affect land within a wetland preservation area.

Subd. 3. Review and order. The Environmental Quality Board, in consultation with affected local governments, shall review the proposed action to determine its effect on the preservation and enhancement of wetlands and the relationship to local and regional comprehensive plans. If the Environmental Quality Board finds that the proposed action might have an unreasonable effect on a wetland preservation area, the Environmental Quality Board shall issue an order within the 60-day period under subdivision 2 for the party to refrain from the proposed action for an additional 60 days.

Subd. 4. Public hearing. During the additional 60 days, the Environmental Quality Board shall hold a public hearing concerning the proposed action at a place within the affected wetland preservation area or easily accessible to the wetland preservation area. Notice of the hearing must be published in a newspaper having a general circulation within the area. Individual written notice must be given to the local governments with jurisdiction over the wetland preservation area, the agency, corporation or government proposing to take the action, the owner of land in the wetland preservation area, and any public agency having the power of review or approval of the action.

Subd. 5. Joint review. The review process required in this section may be conducted jointly with any other environmental impact review by the Environmental Quality Board.

Subd. 6. Suspension. The Environmental Quality Board may suspend an eminent domain action for up to one year if it determines that the action is contrary to wetland preservation and that there are feasible and prudent alternatives that may have a less negative impact on the wetland preservation area.

Subd. 7. Wetland preservation area terminates. The benefits and limitations of a wetland preservation area, including the restrictive covenant for the portion of the wetland preservation area taken, end on the date title and possession of the property is obtained.

Subd. 8. Action by attorney general. The Environmental Quality Board may request the attorney general to bring an action to enjoin an agency, corporation, or government from violating this section.

Subd. 9. Exception. This section does not apply to an emergency project that is immediately necessary for the protection of life and property.

History: 1991 c 354 art 4 s 3



Section 103F.615 — LIMITATION ON CERTAIN PUBLIC PROJECTS.

Subdivision 1. Projects and assessments prohibited; exception. Notwithstanding any other law, construction projects for public sanitary sewer systems, public water systems, and new public drainage systems are prohibited in wetland preservation areas. New connections between land or buildings in a wetland preservation area and public projects are prohibited. Land in a wetland preservation area may not be assessed for public projects built in the vicinity of the wetland preservation area.

Subd. 2. Exception; owner option. Subdivision 1 does not apply to public projects if the owner of the wetland preservation area elects to use and benefit from a public project.

History: 1991 c 354 art 4 s 4



Section 103F.616 — SOIL CONSERVATION PRACTICES.

An owner of a wetland preservation area shall manage the area and surrounding upland areas with sound soil conservation practices that prevent excessive soil loss according to the model ordinance adopted by the Board of Water and Soil Resources. The model ordinance and soil loss provisions under sections 103F.401 to 103F.455 relating to soil loss apply to all upland areas within a wetland preservation area and to surrounding upland areas. A sound soil conservation practice prevents excessive soil loss or reduces soil loss to the most practicable extent.

History: 1991 c 354 art 4 s 5



Section 103F.701 — CITATION.

Sections 103F.701 to 103F.755 may be cited as the "Clean Water Partnership Law."

History: 1990 c 391 art 6 s 80; 2011 c 107 s 107



Section 103F.705 — PURPOSE.

It is the purpose of the legislature in enacting sections 103F.701 to 103F.755 to protect, enhance, and restore surface and ground water in the state, through financial and technical assistance to local units of government to prevent water pollution, including that associated with land use and land management activities, and to provide a legal basis for state implementation of federal laws controlling nonpoint source water pollution.

History: 1990 c 391 art 6 s 81; 2011 c 107 s 53



Section 103F.711 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.701 to 103F.755.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Best management practices. "Best management practices" means practices, techniques, and measures, that prevent or reduce water pollution from nonpoint sources by using the most effective and practicable means of achieving water quality goals. Best management practices include, but are not limited to, official controls, structural and nonstructural controls, and operation and maintenance procedures.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 5. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, and any other special purpose district or authority exercising authority in water and related land resources management at the local level.

Subd. 6. Nonpoint source. "Nonpoint source" is a land management activity or land use activity that contributes or may contribute to ground and surface water pollution as a result of runoff, seepage, or percolation and that is not defined as a point source in section 115.01, subdivision 11. Nonpoint sources include rural and urban land management activities and land use activities and specialty land use activities such as transportation.

Subd. 7. [Repealed, 2011 c 107 s 108]

Subd. 8. Project. "Project" means the identification of water pollution and its causes, a plan to prevent water pollution or protect and improve water quality, and the measures taken to prevent water pollution or protect and improve water quality.

Subd. 9. Water pollution. "Water pollution" means water pollution as defined in section 115.01, subdivision 13.

Subd. 10. Waters of the state. "Waters of the state" means waters as defined in section 115.01, subdivision 22.

History: 1990 c 391 art 6 s 82; 2011 c 107 s 54,107



Section 103F.715 — CLEAN WATER PARTNERSHIP PROGRAM ESTABLISHED.

A clean water partnership program is established as provided in sections 103F.701 to 103F.755. The agency shall administer the program in accordance with these sections. The agency shall provide financial and technical assistance in accordance with section 103F.725 to local units of government for projects in geographical areas that contribute to surface or ground water flows. The projects shall provide for protection, enhancement, or restoration of surface and ground water.

History: 1990 c 391 art 6 s 83; 2011 c 107 s 55



Section 103F.725 — FINANCIAL AND TECHNICAL ASSISTANCE.

Subdivision 1. Grants. (a) The agency may award grants for up to 50 percent of the eligible cost for projects.

(b) The agency shall determine which costs are eligible costs and grants shall be made and used only for eligible costs.

Subd. 1a. Loans. (a) Up to $50,000,000 of the balance in the clean water revolving fund in section 446A.07, as determined by the Public Facilities Authority, may be provided to the commissioner for a clean water partnership loan program.

(b) The agency may award loans for up to 100 percent of the costs associated with activities identified by the agency as best management practices pursuant to section 319 and section 320 of the federal Water Quality Act of 1987, as amended, including associated administrative costs.

(c) Loans may be used to finance clean water partnership grant project eligible costs not funded by grant assistance.

(d) The interest rate, at or below market rate, and the term, not to exceed 20 years, shall be determined by the agency in consultation with the Public Facilities Authority.

(e) The repayment must be deposited in the clean water revolving fund under section 446A.07.

(f) The local unit of government receiving the loan is responsible for repayment of the loan.

(g) For the purpose of obtaining a loan from the agency, a local government unit may provide to the agency its general obligation note. All obligations incurred by a local government unit in obtaining a loan from the agency must be in accordance with chapter 475, except that so long as the obligations are issued to evidence a loan from the agency to the local government unit, an election is not required to authorize the obligations issued, and the amount of the obligations shall not be included in determining the net indebtedness of the local government unit under the provisions of any law or chapter limiting the indebtedness.

Subd. 2. Technical assistance. The agency may provide technical assistance to local units of government to ensure efficient and effective development and implementation of projects and coordination of projects with other water management activities.

History: 1990 c 391 art 6 s 85; 1994 c 632 art 2 s 27; 1995 c 220 s 93; 1996 c 407 s 44; 1998 c 404 s 36; 2008 c 277 art 3 s 2; 2011 c 107 s 56,57



Section 103F.731 — ELIGIBILITY FOR ASSISTANCE.

Subdivision 1. [Repealed, 2011 c 107 s 108]

Subd. 2. Eligibility; documents required. (a) Local units of government are eligible to apply for assistance. An applicant for assistance shall submit:

(1) a project proposal form as prescribed by the agency; and

(2) evidence that the applicant has consulted with the involved local soil and water conservation districts and watershed districts, where they exist, in preparing the application.

(b) The proposed project must be identified in at least one of the following documents:

(1) the comprehensive water plan authorized under sections 103B.301 to 103B.355;

(2) a surface water management plan required under section 103B.231;

(3) an overall plan required under chapter 103D;

(4) any other local plan that provides an inventory of existing physical and hydrologic information on the area, a general identification of water quality problems and goals, and that demonstrates a local commitment to water quality protection, enhancement, or restoration;

(5) an approved total maximum daily load (TMDL) or a TMDL implementation plan; or

(6) a watershed protection and restoration strategy implementation plan.

History: 1990 c 391 art 6 s 86; 2011 c 107 s 58



Section 103F.735 — AGENCY REVIEW OF PROPOSALS.

Subdivision 1. Ranking proposals. The agency shall rank proposals for technical and financial assistance in order of priority and shall, within the limits of available appropriations, grant those proposals having the highest priority. The agency shall by rule adopt appropriate criteria to determine the priority of projects.

Subd. 2. Criteria. (a) The criteria shall give the highest priority to projects that best demonstrate compliance with the objectives in paragraphs (b) to (d).

(b) The project demonstrates participation, coordination, and cooperation between local units of government, other public agencies, and local stakeholders.

(c) The degree of water quality protection, enhancement, or restoration is maximized relative to the cost of implementing the best management practices.

(d) Best management practices provide a feasible means to abate or prevent nonpoint source water pollution.

History: 1990 c 391 art 6 s 87; 2011 c 107 s 59



Section 103F.741 — PROJECT IMPLEMENTATION.

Subdivision 1. Implementation according to law and contract. A local unit of government receiving technical or financial assistance, or both, from the agency shall carry out the project approved by the agency according to the terms of the plan, the provisions of a contract or grant agreement made with the agency and according to sections 103F.701 to 103F.755, the rules of the agency, and applicable federal requirements.

Subd. 2. Review by agency. The commissioner or the commissioner's designee may, at any reasonable time, inspect any project and review the expenditure of financial assistance funds granted by the agency to determine whether the local unit of government has complied with subdivision 1.

Subd. 3. Enforcing agreements. The agency may bring a civil action in district court to recover from a local governmental unit any financial assistance funds used in violation of subdivision 1.

History: 1990 c 391 art 6 s 88; 2011 c 107 s 60



Section 103F.745 — RULES.

(a) The agency shall adopt rules necessary to implement sections 103F.701 to 103F.755. The rules shall contain at a minimum:

(1) procedures to be followed by local units of government in applying for technical or financial assistance or both;

(2) conditions for the administration of assistance;

(3) requirements for a project;

(4) criteria for the evaluation and approval of a project;

(5) criteria for the ranking of projects in order of priority for assistance;

(6) criteria for defining and evaluating eligible costs and cost-sharing by local units of government applying for assistance;

(7) requirements for providing measurable outcomes; and

(8) other matters as the agency and the commissioner find necessary for the proper administration of sections 103F.701 to 103F.755, including any rules determined by the commissioner to be necessary for the implementation of federal programs to protect, enhance, or restore water quality.

(b) For financial assistance by loan under section 103F.725, subdivision 1a, criteria established by rule shall guide requirements and administrative procedures for the clean water partnership loan program.

History: 1990 c 391 art 6 s 89; 1994 c 632 art 2 s 28; 2011 c 107 s 61



Section 103F.751 — NONPOINT SOURCE POLLUTION MANAGEMENT PLAN AND PROGRAM EVALUATION.

To coordinate the programs and activities used to control nonpoint sources of pollution to achieve the state's water quality goals, the agency shall develop a state plan for the control of nonpoint source water pollution to meet the requirements of the federal Clean Water Act, and, as appropriate, develop agreements with federal and state agencies to accomplish the purposes and objectives of the state nonpoint source pollution management plan.

History: 1990 c 391 art 6 s 90; 2011 c 107 s 62



Section 103F.755 — AVAILABILITY OF DATA; STANDARDS.

The data collected for the activities of the clean water partnership program that have common value for natural resource planning must be made available using standards adopted by the Office of MN.IT Services and geospatial technology standards and guidelines published by the Minnesota Geospatial Information Office. Costs associated with this data delivery must be borne by this activity.

History: 1990 c 391 art 6 s 91; 2010 c 392 art 1 s 11; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 103F.801 — COUNTY LAKE IMPROVEMENT PROGRAM.

Subdivision 1. Lake improvement program established. To preserve and protect lakes and to increase and enhance the use and enjoyment of lakes, a statewide lake improvement program is established to:

(1) preserve the natural character of lakes and their shoreland environment as feasible and practical;

(2) improve the quality of water in lakes;

(3) provide for reasonable assurance of water quantity in lakes, where feasible and practicable; and

(4) assure protection of the lakes from the detrimental effects of human activities and certain natural processes.

Subd. 2. Authority. (a) A county board of a county has the authority given in this section with respect to bodies of water located entirely or partially within the boundaries of the county and not situated entirely within the boundaries of a single city or lake conservation district established by law.

(b) After approval by an affected city or lake conservation district, a county board may assume and exercise the authority given in this section with respect to bodies of water located entirely or partially within the city or lake conservation district.

(c) Programs undertaken pursuant to the authority given in this section must be consistent with the statewide water and related land resources plan prepared under the direction of the commissioner of natural resources and with regional water and related resources plans.

(d) A body of water may not be improved under this section unless the public has access to some portion of the shoreline of the body of water.

Subd. 3. Powers. The county boards shall have power to:

(1) acquire, in the name of the county, by gift or purchase or by condemnation under chapter 117, an existing dam or control works that may affect the level of waters;

(2) construct and operate water control structures if approved by the commissioner of natural resources under sections 103G.245 and 103G.405;

(3) undertake projects to change the course current or cross section of public waters if approved by the commissioner of natural resources under sections 103G.245 and 103G.405;

(4) improve navigation and to acquire by gift or purchase land, equipment, or other facilities to improve navigation;

(5) contract with a board of managers of a watershed district within the county or the board of supervisors of a soil and water conservation district within the county for improvements under chapters 103C and 103D;

(6) undertake research to determine the condition and development of the body of water and the water entering it and to transmit these studies to the Pollution Control Agency and other interested authorities;

(7) conduct a program of water improvement and conservation;

(8) develop and implement the comprehensive plan to eliminate water pollution, provided that construction of any water, sewer, or water and sewer system shall be undertaken in the manner provided by section 444.075 or other applicable laws and not under this section;

(9) receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of related pollution problems and demonstration programs;

(10) maintain public beaches, public docks, and other public facilities for access to a body of water;

(11) make cooperative agreements with the United States or state government or another county or city to implement the provisions of this section; and

(12) require projects to change the course, current, or cross-section of public waters within unincorporated areas to be approved by the county board before submitting an application for a permit to the commissioner as required by sections 103G.245 and 103G.405.

Subd. 4. Funding. (a) The county board may appropriate money from the general revenue fund of the county to implement this section and sections 103B.505 to 103B.581.

(b) The county board may apply for, receive, and disburse federal funds made available to the county by federal law or rules for any purpose related to the powers and duties of the county board. The county board shall comply with requirements of federal law to apply for, receive, and disburse the funds.

(c) The county board may accept any donations or grants from any public or private concern. The funds received by the county board must be deposited in the county treasury and appropriated for the purpose for which it was received.

Subd. 5. Tax levies. The county board may levy taxes to implement authority for water surface use regulation, lake improvement programs, and lake improvement districts on all taxable property within the county, which may be in addition to any amounts levied within a lake improvement district.

History: 1990 c 391 art 6 s 93



Section 103F.805 — STATE AID FOR LAKE IMPROVEMENTS.

(a) The commissioner of natural resources, with the help of the Pollution Control Agency and the commissioner of employment and economic development, must:

(1) assess the need for particular kinds of lake improvements, including improvements related to high or low water levels and any other resource management considerations, except pollution problems; and

(2) develop criteria for allocating state aid funds among proposed projects.

(b) The assessment must include provisions to ensure that any federal program of aid to local lake improvement projects reduces the local share of project costs and not only the state's share.

History: 1990 c 391 art 6 s 94; 1Sp2003 c 4 s 1



Section 103F.901 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.901 to 103F.905.

Subd. 2. Board. "Board" means the Board of Water and Soil Resources.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Comprehensive local water plan. "Comprehensive local water plan" has the meaning given in section 103B.3363, subdivision 3.

Subd. 5. Local unit of government. "Local unit of government" means a county board, joint county board, watershed management organization, or watershed district.

Subd. 6. Watershed district. "Watershed district" means a district established under chapter 103D.

Subd. 7. Watershed management organization. "Watershed management organization" has the meaning given in section 103B.205, subdivision 13.

Subd. 8. Wetland. "Wetland" has the meaning given in section 103G.005, subdivision 19.

History: 1991 c 354 art 5 s 1



Section 103F.902 — LOCAL PLANNING AND APPROVAL.

Subdivision 1. Application. A willing landowner may apply, on forms provided by the board, to a local unit of government for the establishment or restoration of a wetland on property owned by the landowner in an area that is:

(1) designated by the board as a high priority wetland region; and

(2) identified as a high priority wetland area in the local unit of government's comprehensive local water plan.

Subd. 2. Notice and preliminary hearing. (a) Within 30 days after receiving an application, the local unit of government shall hold a public hearing. At least ten days before the hearing, the local unit of government shall give notice of the hearing to the applicant and publish notice in an official newspaper of general circulation in the county.

(b) At the hearing, the local unit of government shall describe the application and hear comments from interested persons regarding the application and the planned establishment or restoration project.

Subd. 3. Preliminary approval. Within 30 days of the public hearing, the local unit of government must give preliminary approval or disapproval of the application.

Subd. 4. Survey report. After preliminary approval, the local unit of government shall direct and pay the costs of a soil and water conservation engineer to conduct a survey of the property where the wetland restoration or establishment project is proposed to be located. The engineer must file a report, including a map of the proposed wetland, that describes the effects of the proposed wetland on:

(1) the hydrology in the area;

(2) property of persons other than the applicant;

(3) groundwater recharge;

(4) flooding;

(5) fish and wildlife habitat;

(6) water quality; and

(7) other characteristics as determined by the local unit of government.

Subd. 5. Notice and final hearing. Within 30 days of receiving the completed survey, the local unit of government shall hold a public hearing on the proposed project. At least ten days before the hearing, the local unit of government shall notify the landowner and the commissioner and provide public notice of the hearing and the availability of the survey report in an official newspaper of general circulation in the county. The commissioner may provide comment on the proposed wetland.

Subd. 6. Final local approval. Within 30 days of the public hearing, the local unit of government shall notify the applicant and the commissioner of the final approval or disapproval of the proposed wetland.

History: 1991 c 354 art 5 s 2



Section 103F.903 — WETLAND ESTABLISHMENT AND RESTORATION COST-SHARE PROGRAM.

Subdivision 1. Application. A local unit of government shall apply to the board to receive cost-share funding for a proposed wetland restoration project that receives final local approval under section 103F.902. The application must include a copy of the survey report and any comments received on the proposed wetland. Within 30 days of receiving an application, the board shall notify the local unit of government on whether the application and survey report are complete.

Subd. 2. Cost share. The board may provide up to the lesser of $20,000 or 50 percent of the cost of a wetland establishment or restoration project, including engineering costs, establishment or restoration costs, and compensation costs.

Subd. 3. Conservation easement. In exchange for cost-share financing under subdivision 2, the board shall acquire a permanent conservation easement, as defined in section 84C.01, paragraph (1). The easement agreement must contain the conditions listed in section 103F.515, subdivision 4.

Subd. 4. Priorities. In reviewing requests from local units of government under this section, the board must give priority to applications based on the public value of the proposed wetland. The public value of the wetland must include the value of the wetland for:

(1) water quality;

(2) flood protection;

(3) recreation including fish and wildlife habitat;

(4) groundwater recharge; and

(5) other public uses.

History: 1991 c 354 art 5 s 3



Section 103F.904 — WETLAND ESTABLISHMENT.

Subdivision 1. Establishment order. After receiving approval of cost-share funding from the board, the local unit of government shall order the establishment or restoration of the wetland. The local unit of government shall pay all costs of establishing or restoring the wetland including the compensation required under subdivision 2.

Subd. 2. Compensation. In exchange for the permanent conservation easement on an established or restored wetland, the local unit of government shall pay the applicant the amount required under section 103F.515, subdivision 6, for a permanent conservation easement.

History: 1991 c 354 art 5 s 4



Section 103F.905 — RULES.

The board may adopt rules to implement sections 103F.901 to 103F.904.

History: 1991 c 354 art 5 s 5



Section 103F.950 — BEAVER DAMAGE CONTROL GRANTS.

Subdivision 1. Establishment. The Board of Water and Soil Resources shall establish a beaver damage control grant program to provide grants for the control of beaver activities causing damage to public waters, roads, and ditches and adjacent private property. The grants may be made to:

(1) a joint powers board established under section 471.59 by two or more governmental units;

(2) soil and water conservation districts; and

(3) Indian tribal governments.

Subd. 2. Grant amount. The board may provide up to 50 percent of the costs of implementing a beaver damage control program by a joint powers board.

Subd. 3. Awarding grants. Applications for grants must be made to the board on forms prescribed by the board. The board shall consult with town supervisors and county commissioners representing different areas of the state in developing the application form. A joint powers board seeking a grant may be required to supply information on the beaver control program it has adopted, the extent of the problem in the geographic area covered by the joint powers agreement, and the ability of the joint powers board to match the state grant. The board may prioritize the grant applications based upon the information requested as part of the grant application.

Subd. 4. Report. (a) Within one year after receiving a grant under this section, a joint powers board must report to the Board of Water and Soil Resources on the joint powers board's efforts to control beaver in the area.

(b) By December 15 of each even-numbered year, the board shall report to the senate and house of representatives environment and natural resources policy and finance committees on the efforts under this section to control beaver.

History: 1Sp2005 c 1 art 2 s 120






Chapter 103G — WATERS OF THE STATE

Section 103G.001 — EFFECT OF CHAPTER 103G ON WATER LAW.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the "Water Law."

History: 1990 c 391 art 7 s 1



Section 103G.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Abandon. "Abandon" means to give up the use and maintenance of structures or improvements to realty and to surrender them to deterioration. Abandon does not refer to intent to surrender or relinquish title to or a possessory interest in the real property where the structures or improvements are located.

Subd. 2a. Agricultural land. "Agricultural land" means: land used for horticultural, row, close grown, pasture, and hayland crops; growing nursery stocks; animal feedlots; farm yards; associated building sites; and public and private drainage systems and field roads located on any of the foregoing.

Subd. 3. Altered natural watercourse. "Altered natural watercourse" means a former natural watercourse that has been affected by artificial changes to straighten, deepen, narrow, or widen the original channel.

Subd. 4. Appropriating. "Appropriating" means withdrawal, removal, or transfer of water from its source regardless of how the water is used.

Subd. 5. Artificial watercourse. "Artificial watercourse" means a watercourse artificially constructed by human beings where a natural watercourse was not previously located.

Subd. 6. Basin of origin. "Basin of origin" means the drainage basin of the Great Lakes, the Red River of the North, the Mississippi River, or the Missouri River.

Subd. 6a. Board. "Board" means the Board of Water and Soil Resources.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Consumptive use. "Consumptive use" means water that is withdrawn from its source for immediate further use in the area of the source and is not directly returned to the source.

Subd. 9. Director. "Director" means the director of the Division of Ecological and Water Resources of the Department of Natural Resources.

Subd. 9a. Division. "Division" means the Division of Ecological and Water Resources of the Department of Natural Resources.

Subd. 9b. Electronic transmission. "Electronic transmission" means the transfer of data or information through an electronic data interchange system consisting of, but not limited to, computer modems and computer networks. Electronic transmission specifically means electronic mail, unless other means of electronic transmission are mutually agreed to by the sender and recipient.

Subd. 10. MS 2010 [Renumbered subd 9a]

Subd. 10a. MS 1994 [Renumbered subd 10e]

Subd. 10a. 50 to 80 percent area. "50 to 80 percent area" means a county or watershed with at least 50 but less than 80 percent of the presettlement wetland acreage intact.

Subd. 10b. Greater than 80 percent area. "Greater than 80 percent area" means a county or watershed where 80 percent or more of the presettlement wetland acreage is intact and:

(1) ten percent or more of the current total land area is wetland; or

(2) 50 percent or more of the current total land area is state or federal land.

Subd. 10c. Hayland. "Hayland" means an area that was mechanically harvested or that was planted with annually seeded crops in a crop rotation seeding of grasses or legumes in six of the last ten years prior to January 1, 1991.

Subd. 10d. [Renumbered subd 10h]

Subd 10e. [Renumbered subd 10i]

Subd. 10f. MS 2011 Supp [Renumbered subd 9b]

Subd. 10g. In-lieu fee program. "In-lieu fee program" means a program in which wetland replacement requirements of section 103G.222 are satisfied through payment of money to the board or a board-approved sponsor to develop replacement credits according to section 103G.2242, subdivision 12.

Subd. 10h. Less than 50 percent area. "Less than 50 percent area" means a county or watershed with less than 50 percent of the presettlement wetland acreage intact or any county or watershed not defined as a "greater than 80 percent area" or "50 to 80 percent area."

Subd. 10i. Local government unit. "Local government unit" means:

(1) outside of the seven-county metropolitan area, a city council, county board of commissioners, or a soil and water conservation district or their delegate;

(2) in the seven-county metropolitan area, a city council, a town board under section 368.01, a watershed management organization under section 103B.211, or a soil and water conservation district or their delegate;

(3) on state land, the agency with administrative responsibility for the land; and

(4) for wetland banking projects established solely for replacing wetland impacts under a permit to mine under section 93.481, the commissioner of natural resources.

Subd. 11. Meandered lake. "Meandered lake" means a body of water except streams located within the meander lines shown on plats made by the United States General Land Office.

Subd. 11a. [Renumbered subd 15e]

Subd. 12. Municipality. "Municipality" means a home rule charter or statutory city.

Subd. 13. Natural watercourse. "Natural watercourse" means a natural channel that has definable beds and banks capable of conducting confined runoff from adjacent land.

Subd. 13a. Once-through system. "Once-through system" means a space heating, ventilating, air conditioning (HVAC), or refrigeration system used for any type of temperature or humidity control application, utilizing groundwater, that circulates through the system and is then discharged without reusing it for a higher priority purpose.

Subd. 14. Ordinary high-water level. "Ordinary high-water level" means the boundary of water basins, watercourses, public waters, and public waters wetlands, and:

(1) the ordinary high-water level is an elevation delineating the highest water level that has been maintained for a sufficient period of time to leave evidence upon the landscape, commonly the point where the natural vegetation changes from predominantly aquatic to predominantly terrestrial;

(2) for watercourses, the ordinary high-water level is the elevation of the top of the bank of the channel; and

(3) for reservoirs and flowages, the ordinary high-water level is the operating elevation of the normal summer pool.

Subd. 14a. MS 1994 [Renumbered subd 14b]

Subd. 14a. Pasture. "Pasture" means an area that was grazed by domesticated livestock or that was planted with annually seeded crops in a crop rotation seeding of grasses or legumes in six of the last ten years prior to January 1, 1991.

Subd. 14b. Political subdivision. "Political subdivision" means a county, city, town, school district, or other local government jurisdiction to which the state provides state aids or on which the state imposes state mandates.

Subd. 14c. Presettlement wetland. "Presettlement wetland" means a wetland or public waters wetland that existed in this state at the time of statehood in 1858.

Subd. 14d. Project. "Project" means a specific plan, contiguous activity, proposal, or design necessary to accomplish a goal as defined by the local government unit. As used in this chapter, a project may not be split into components or phases for the sole purpose of gaining additional exemptions.

Subd. 15. Public waters. (a) "Public waters" means:

(1) water basins assigned a shoreland management classification by the commissioner under sections 103F.201 to 103F.221;

(2) waters of the state that have been finally determined to be public waters or navigable waters by a court of competent jurisdiction;

(3) meandered lakes, excluding lakes that have been legally drained;

(4) water basins previously designated by the commissioner for management for a specific purpose such as trout lakes and game lakes pursuant to applicable laws;

(5) water basins designated as scientific and natural areas under section 84.033;

(6) water basins located within and totally surrounded by publicly owned lands;

(7) water basins where the state of Minnesota or the federal government holds title to any of the beds or shores, unless the owner declares that the water is not necessary for the purposes of the public ownership;

(8) water basins where there is a publicly owned and controlled access that is intended to provide for public access to the water basin;

(9) natural and altered watercourses with a total drainage area greater than two square miles;

(10) natural and altered watercourses designated by the commissioner as trout streams; and

(11) public waters wetlands, unless the statute expressly states otherwise.

(b) Public waters are not determined exclusively by the proprietorship of the underlying, overlying, or surrounding land or by whether it is a body or stream of water that was navigable in fact or susceptible of being used as a highway for commerce at the time this state was admitted to the union.

Subd. 15a. Public waters wetlands. "Public waters wetlands" means all types 3, 4, and 5 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), not included within the definition of public waters, that are ten or more acres in size in unincorporated areas or 2-1/2 or more acres in incorporated areas.

Subd. 15b. MS 2010 [Renumbered subd 15f]

Subd. 15c. MS 2010 [Renumbered subd 15g]

Subd. 15d. MS 2010 [Renumbered subd 15h]

Subd. 15e. Shallow lake. "Shallow lake" means a body of water, excluding a stream, that is greater than or equal to 50 acres in size and less than or equal to 15 feet in maximum depth.

Subd. 15f. Shoreland wetland protection zone. "Shoreland wetland protection zone" means:

(1) for local government units that have a shoreland management ordinance approved under sections 103F.201 to 103F.221, the shoreland wetland protection zone is:

(i) 1,000 feet from the ordinary high-water level of a water basin that is a public water identified in the shoreland management ordinance or the shoreland area approved by the commissioner as provided in the shoreland management rules adopted under section 103F.211, whichever is less; or

(ii) 300 feet from the ordinary high-water level of a watercourse identified in the shoreland management ordinance or the shoreland area approved by the commissioner as provided in the shoreland management rules adopted under section 103F.211, whichever is less; and

(2) for local government units that do not have a shoreland management ordinance approved under sections 103F.201 to 103F.221, the shoreland wetland protection zone is:

(i) 1,000 feet from the ordinary high-water level of a water basin that is a public water that is at least ten acres in size within municipalities and at least 25 acres in size in unincorporated areas; or

(ii) 300 feet from the ordinary high-water level of a watercourse identified by the public waters inventory under section 103G.201.

Subd. 15g. Silviculture. "Silviculture" means the management of forest trees.

Subd. 15h. Utility. "Utility" means a sanitary sewer, storm sewer, potable water distribution, and transmission, distribution, or furnishing, at wholesale or retail, of natural or manufactured gas, electricity, telephone, or radio service or communications.

Subd. 16. Water basin. "Water basin" means an enclosed natural depression with definable banks, capable of containing water, that may be partly filled with waters of the state and is discernible on aerial photographs.

Subd. 17. Waters of the state. "Waters of the state" means surface or underground waters, except surface waters that are not confined but are spread and diffused over the land. Waters of the state includes boundary and inland waters.

Subd. 17a. Watershed. "Watershed" means the 81 major watershed units delineated by the map, "State of Minnesota Watershed Boundaries - 1979."

Subd. 17b. Wetland type. "Wetland type" means a wetland type classified according to Wetlands of the United States, United States Fish and Wildlife Service Circular 39 (1971 edition), as summarized in this subdivision.

(1) "Type 1 wetlands" are seasonally flooded basins or flats in which soil is covered with water or is waterlogged during variable seasonal periods but usually is well-drained during much of the growing season. Type 1 wetlands are located in depressions and in overflow bottomlands along watercourses, and in which vegetation varies greatly according to season and duration of flooding and includes bottomland hardwoods as well as herbaceous growths.

(2) "Type 2 wetlands" are inland fresh meadows in which soil is usually without standing water during most of the growing season but is waterlogged within at least a few inches of surface. Vegetation includes grasses, sedges, rushes, and various broad-leafed plants. Meadows may fill shallow basins, sloughs, or farmland sags, or these meadows may border shallow marshes on the landward side.

(3) "Type 3 wetlands" are inland shallow fresh marshes in which soil is usually waterlogged early during a growing season and often covered with as much as six inches or more of water. Vegetation includes grasses, bulrushes, spikerushes, and various other marsh plants such as cattails, arrowheads, pickerelweed, and smartweeds. These marshes may nearly fill shallow lake basins or sloughs, or may border deep marshes on the landward side and are also common as seep areas on irrigated lands.

(4) "Type 4 wetlands" are inland deep fresh marshes in which soil is usually covered with six inches to three feet or more of water during the growing season. Vegetation includes cattails, reeds, bulrushes, spikerushes, and wild rice. In open areas, pondweeds, naiads, coontail, water milfoils, waterweeds, duckweeds, waterlilies, or spatterdocks may occur. These deep marshes may completely fill shallow lake basins, potholes, limestone sinks, and sloughs, or they may border open water in such depressions.

(5) "Type 5 wetlands" are inland open fresh water, shallow ponds, and reservoirs in which water is usually less than ten feet deep and is fringed by a border of emergent vegetation similar to open areas of type 4 wetland.

(6) "Type 6 wetlands" are shrub swamps in which soil is usually waterlogged during growing season and is often covered with as much as six inches of water. Vegetation includes alders, willows, buttonbush, dogwoods, and swamp-privet. This type occurs mostly along sluggish streams and occasionally on floodplains.

(7) "Type 7 wetlands" are wooded swamps in which soil is waterlogged at least to within a few inches of the surface during growing season and is often covered with as much as one foot of water. This type occurs mostly along sluggish streams, on floodplains, on flat uplands, and in shallow basins. Trees include tamarack, arborvitae, black spruce, balsam, red maple, and black ash. Northern evergreen swamps usually have a thick ground cover of mosses. Deciduous swamps frequently support beds of duckweeds and smartweeds.

(8) "Type 8 wetlands" are bogs in which soil is usually waterlogged and supports a spongy covering of mosses. This type occurs mostly in shallow basins, on flat uplands, and along sluggish streams. Vegetation is woody or herbaceous or both. Typical plants are heath shrubs, sphagnum moss, and sedges. In the north, leatherleaf, Labrador-tea, cranberries, carex, and cottongrass are often present. Scattered, often stunted, black spruce and tamarack may occur.

Subd. 18. MS 1994 [Renumbered subd 15a]

Subd. 19. Wetlands. (a) "Wetlands" means lands transitional between terrestrial and aquatic systems where the water table is usually at or near the surface or the land is covered by shallow water. For purposes of this definition, wetlands must have the following three attributes:

(1) have a predominance of hydric soils;

(2) are inundated or saturated by surface or ground water at a frequency and duration sufficient to support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil conditions; and

(3) under normal circumstances support a prevalence of such vegetation.

(b) For the purposes of regulation under this chapter, the term wetlands does not include public waters wetlands as defined in subdivision 15a.

History: 1990 c 391 art 7 s 2; 1990 c 597 s 62; 1991 c 354 art 6 s 1-6; art 10 s 4; 1994 c 643 s 49; 1995 c 218 s 3; 1996 c 462 s 10-22,43; 1997 c 2 s 8; 2000 c 382 s 1,2; 2003 c 128 art 1 s 111; 2011 c 107 s 63,64; 2012 c 277 art 1 s 79; 2014 c 248 s 11,12; 1Sp2015 c 4 art 4 s 81,148



Section 103G.101 — WATER CONSERVATION PROGRAM.

Subdivision 1. Development. The commissioner shall develop a water resources conservation program for the state. The program must include conservation, allocation, and development of waters of the state for the best interests of the people.

Subd. 2. Program to guide permit issuance and dams. The commissioner must be guided by the program in issuing permits for the use and appropriation of the waters of the state and the construction, reconstruction, repair, removal, or abandonment of dams, reservoirs, and other control structures.

History: 1990 c 391 art 7 s 3



Section 103G.105 — COOPERATION WITH OTHER AGENCIES.

Subdivision 1. Other states and federal government. The commissioner may cooperate and enter into agreements with the United States government, a state department, or a state or country adjacent to this state to implement this chapter and chapter 103F. The commissioner may cooperate with departments of the government of the United States in the execution of surveys within the state.

Subd. 2. State and local officials; enforcement. Personnel of the Pollution Control Agency, the Health Department, and county and municipal governments must cooperate with the commissioner in monitoring and enforcing water permits. County attorneys, sheriffs, and other peace officers and other officers having enforcement authority must take all action to the extent of their authority, respectively, that may be necessary or proper for the enforcement of the provisions, rules, standards, orders, or permits specified in this chapter and chapter 103F.

History: 1990 c 391 art 7 s 4; 1995 c 218 s 4



Section 103G.111 — REPRESENTING STATE IN WATER ISSUES.

Subdivision 1. Commissioner; federal water issues. The commissioner may appear, represent, and act for the state in any matter relating to an application to be made to the federal government relating to waters of the state or their use and may act in a manner to protect the interests of the people of the state consistent with this chapter and chapter 103F.

Subd. 2. Director; water proceedings. The director may appear for the state in any matter or proceeding affecting waters of the state to give hydrologic and hydraulic engineering advice and information in connection with the proceeding.

History: 1990 c 391 art 7 s 5; 1995 c 218 s 5



Section 103G.115 — ENJOINING WATER-FLOW INTERFERENCE OUTSIDE OF STATE.

If a person, firm, association, corporation, or a state or political subdivision, agency, or commission of a state disturbs, obstructs, or interferes with the natural flow or condition of public waters beyond the boundaries of this state in a manner that seriously affects the public welfare and interests of this state, the commissioner may institute proceedings in behalf of this state in a court having jurisdiction to abate or enjoin the continuance of the disturbance, obstruction, or interference.

History: 1990 c 391 art 7 s 6



Section 103G.121 — COMMISSIONER'S AUTHORITY TO INVESTIGATE AND CONSTRUCT PROJECTS.

Subdivision 1. Surveys and investigations. The commissioner may conduct surveys, investigations, and studies, and prepare maps of the waters of the state and topography of the state to implement this chapter.

Subd. 2. Acquisition of property. The commissioner may acquire title to private property for an authorized purpose by purchase or by eminent domain. The use of property for projects to implement this chapter is a public purpose. On request by the commissioner, the attorney general shall acquire title to private property for projects under this chapter as provided in chapter 117.

Subd. 3. Contracts. The commissioner may approve contracts for projects under this chapter and change the plans of the projects when necessary, and supervise, control, and accept the projects when complete. The commissioner may pay for projects and expenses incurred in connection with the projects from funds available to the commissioner.

History: 1990 c 391 art 7 s 7; 1995 c 218 s 6



Section 103G.125 — DIRECTOR'S AUTHORITY.

Subdivision 1. Cooperation with government agencies. The director shall cooperate with agencies and departments of the state and federal government relating to projects affecting waters of the state and shall make recommendations to the agencies involved and to the governor about the desirability, feasibility, and practicability of the proposed projects.

Subd. 2. Cooperative agreements. The director, with approval of the commissioner, may make cooperative agreements with and cooperate with any person, corporation, or government authority to implement this chapter.

Subd. 3. Standards for forms and maps. The director may adopt rules to standardize forms and maps, sizes of maps, plats, drawings, and specifications in proceedings related to waters of the state.

History: 1990 c 391 art 7 s 8; 1993 c 186 s 16



Section 103G.127 — PERMIT PROGRAM UNDER SECTION 404 OF FEDERAL CLEAN WATER ACT.

Notwithstanding any other law to the contrary, the commissioner, with the concurrence of the Board of Water and Soil Resources and the commissioner of agriculture, may adopt rules establishing a permit program for regulating the discharge of dredged and fill material into the waters of the state as necessary to obtain approval from the United States Environmental Protection Agency to administer the permit program under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344. The rules may not be more restrictive than the program under section 404, or state law, if it is more restrictive than the federal program.

History: 1991 c 354 art 9 s 1; 1996 c 462 s 23



Section 103G.131 — VENUE OF CERTAIN ACTIONS.

Subdivision 1. Water located in one county. Notwithstanding any other law to the contrary, an action for declaratory judgment that is brought under chapter 555 by or against the commissioner must be venued in the county where the water, watercourse, or water basin is located, if the water, watercourse, or water basin is located in one county. This section applies to actions to determine the validity of the commissioner's final decision regarding:

(1) the classification of waters of the state as public waters; or

(2) the drainage of water basins or watercourses as provided in chapter 103E.

Subd. 2. Water located in more than one county. If the water, watercourse, or water basin is located in more than one county, then the venue is the judicial district where the majority of the water, watercourse, or water basin is located.

History: 1990 c 391 art 7 s 9



Section 103G.135 — ENFORCEMENT OF COMMISSIONER'S ORDERS.

Upon application of the commissioner, the district court of a county where a project is entirely or partially located may by injunction enforce compliance with, or restrain the violation of, an order of the commissioner made under this chapter or chapter 103F, or restrain the violation of this chapter or chapter 103F.

History: 1990 c 391 art 7 s 10; 1995 c 218 s 7



Section 103G.141 — PENALTIES.

Subdivision 1. Misdemeanors. Except as provided in subdivision 2, a person is guilty of a misdemeanor who:

(1) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state without previously obtaining a permit from the commissioner, regardless of whether the commissioner would have granted a permit had an application been filed;

(2) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state in violation of or in excess of authority granted under a permit issued by the commissioner, regardless of whether an application had been filed for permission to perform the act involved or whether the act involved would have been permitted had a proper application been filed;

(3) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state after a permit to undertake the project has been denied by the commissioner; or

(4) violates a provision of this chapter.

Subd. 2. Violation of section 404 permits. (a) Whenever the commissioner finds that a person is in violation of a condition or limitation set forth in a permit issued under the rules adopted by the commissioner under section 103G.127, the commissioner shall issue an order requiring the person to comply with the condition or limitation, or the commissioner shall bring a civil action in accordance with paragraph (b).

(b) The commissioner may commence a civil action for appropriate relief in district court, including a permanent or temporary injunction, for a violation for which the commissioner is authorized to issue a compliance order under paragraph (a). The court may restrain the violation and require compliance.

(c) A person who violates a condition or limitation in a permit issued by the commissioner under section 103G.127, and a person who violates an order issued by the commissioner under paragraph (a), is subject to a civil penalty not to exceed $25,000 per day for each violation. In determining the amount of a civil penalty the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator, and other matters justice may require.

History: 1990 c 391 art 7 s 11; 1991 c 354 art 9 s 2



Section 103G.145 — APPLICATION.

Nothing in this chapter supersedes or amends section 92.45.

History: 1990 c 391 art 7 s 12



Section 103G.201 — PUBLIC WATERS INVENTORY.

(a) The commissioner shall maintain a public waters inventory map of each county that shows the waters of this state that are designated as public waters under the public waters inventory and classification procedures prescribed under Laws 1979, chapter 199, and shall provide access to a copy of the maps. As county public waters inventory maps are revised according to this section, the commissioner shall send a notification or a copy of the maps to the auditor of each affected county.

(b) The commissioner is authorized to revise the map of public waters established under Laws 1979, chapter 199, to reclassify those types 3, 4, and 5 wetlands previously identified as public waters wetlands under Laws 1979, chapter 199, as public waters or as wetlands under section 103G.005, subdivision 19. The commissioner may only reclassify public waters wetlands as public waters if:

(1) they are assigned a shoreland management classification by the commissioner under sections 103F.201 to 103F.221;

(2) they are classified as lacustrine wetlands or deepwater habitats according to Classification of Wetlands and Deepwater Habitats of the United States (Cowardin, et al., 1979 edition); or

(3) the state or federal government has become titleholder to any of the beds or shores of the public waters wetlands, subsequent to the preparation of the public waters inventory map filed with the auditor of the county, pursuant to paragraph (a), and the responsible state or federal agency declares that the water is necessary for the purposes of the public ownership.

(c) The commissioner must provide notice of the reclassification to the local government unit, the county board, the watershed district, if one exists for the area, and the soil and water conservation district. Within 60 days of receiving notice from the commissioner, a party required to receive the notice may provide a resolution stating objections to the reclassification. If the commissioner receives an objection from a party required to receive the notice, the reclassification is not effective. If the commissioner does not receive an objection from a party required to receive the notice, the reclassification of a wetland under paragraph (b) is effective 60 days after the notice is received by all of the parties.

(d) The commissioner shall give priority to the reclassification of public waters wetlands that are or have the potential to be affected by public works projects.

(e) The commissioner may revise the public waters inventory map of each county:

(1) to reflect the changes authorized in paragraph (b); and

(2) as needed, to:

(i) correct errors in the original inventory;

(ii) add or subtract trout stream tributaries within sections that contain a designated trout stream following written notice to the landowner;

(iii) add depleted quarries, and sand and gravel pits, when the body of water exceeds 50 acres and the shoreland has been zoned for residential development; and

(iv) add or subtract public waters that have been created or eliminated as a requirement of a permit authorized by the commissioner under section 103G.245.

History: 1990 c 391 art 7 s 13; 2000 c 382 s 3; 2001 c 7 s 24; 2001 c 146 s 5; 2005 c 138 s 1; 2009 c 176 art 1 s 45; 2010 c 361 art 4 s 51



Section 103G.205 — EFFECT OF PUBLIC WATERS DESIGNATION.

The designation of waters of this state as public waters does not:

(1) grant the public additional or greater right of access to the waters;

(2) diminish the right of ownership or usage of the beds underlying the designated public waters;

(3) affect state law forbidding trespass on private lands; and

(4) require the commissioner to acquire access to the designated public waters under section 97A.141.

History: 1990 c 391 art 7 s 14



Section 103G.211 — DRAINING PUBLIC WATERS PROHIBITED WITHOUT REPLACEMENT.

Except as provided in sections 103G.221 to 103G.235, public waters may not be drained, and a permit authorizing drainage of public waters may not be issued, unless the public waters to be drained are replaced by public waters that will have equal or greater public value.

History: 1990 c 391 art 7 s 15



Section 103G.215 — AGRICULTURAL USE OF PUBLIC WATERS DURING DROUGHT.

A property owner may use the bed of public waters for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the public waters.

History: 1990 c 391 art 7 s 16



Section 103G.217 — DRIFTLESS AREA WATER RESOURCES.

(a) Groundwater discharge from natural springs and seepage areas in the driftless area of Minnesota, corresponding to the area of the state contained within the boundaries of the Department of Natural Resources Paleozoic plateau ecological section, is vital to sustaining the coldwater aquatic ecosystems in the region, as well as the recreational, commercial, agricultural, environmental, aesthetic, and economic well-being of the region.

(b) Within the boundaries of the Department of Natural Resources Paleozoic plateau ecological section, no excavation or mining of silica sand, including, but not limited to, digging, excavating, mining, drilling, blasting, tunneling, dredging, stripping, or shafting, may occur within one mile of a designated trout stream as listed in Minnesota Rules unless a silica sand mining trout stream setback permit has been issued by the commissioner.

(c) Before issuing a permit under this section, the commissioner shall:

(1) require a project proposer to do a hydrogeological evaluation and collect any other information necessary to assess potential impacts to hydrogeological features, including private and public drinking water supply wells; and

(2) identify appropriate setbacks from designated trout streams, springs, and other hydrogeologic features and any other restrictions necessary to protect trout stream water quantity, quality, and habitat.

(d) The commissioner may assess the project proposer fees to cover the reasonable costs of duties performed under this section.

History: 2013 c 114 art 4 s 66



Section 103G.221 — DRAINING PUBLIC WATERS WETLANDS.

Subdivision 1. Draining public waters wetlands prohibited without replacement. Public waters wetlands may not be drained, and a permit authorizing drainage of public waters wetlands may not be issued, unless the public waters wetlands to be drained are replaced by wetlands that will have equal or greater public value.

Subd. 2. [Repealed, 1991 c 354 art 10 s 12]

Subd. 3. [Repealed, 1991 c 354 art 10 s 12]

History: 1990 c 391 art 7 s 17; 1999 c 86 art 1 s 19



Section 103G.2212 — CONTRACTOR'S RESPONSIBILITY WHEN WORK DRAINS OR FILLS WETLANDS.

Subdivision 1. Conditions to drain or fill wetlands. An agent or employee of another may not drain or fill a wetland, wholly or partially, unless the agent or employee has:

(1) obtained a signed statement from the property owner stating that the wetland replacement plan required for the work has been obtained or that a replacement plan is not required; and

(2) mailed or sent by electronic transmission a copy of the statement to the local government unit with jurisdiction over the wetland.

Subd. 2. Violation; separate offense. Violation of this section is a separate and independent offense from other violations of sections 103G.2212 to 103G.237.

Subd. 3. Form for compliance. The board shall develop a form to be distributed to contractors' associations, local government units, and soil and water conservation districts to comply with this section. The form must include:

(1) a listing of the activities for which a replacement plan is required;

(2) a description of the penalties for violating sections 103G.2212 to 103G.237;

(3) the telephone number to call for information on the responsible local government unit;

(4) a statement that national wetland inventory maps are on file with the soil and water conservation district office; and

(5) spaces for a description of the work and the names, mailing addresses or other contact information, and telephone numbers of the person authorizing the work and the agent or employee proposing to undertake it.

History: 2000 c 382 s 4; 2011 c 107 s 65



Section 103G.222 — REPLACEMENT OF WETLANDS.

Subdivision 1. Requirements. (a) Wetlands must not be drained or filled, wholly or partially, unless replaced by actions that provide at least equal public value under a replacement plan approved as provided in section 103G.2242, a replacement plan under a local governmental unit's comprehensive wetland protection and management plan approved by the board under section 103G.2243, or, if a permit to mine is required under section 93.481, under a mining reclamation plan approved by the commissioner under the permit to mine. For project-specific wetland replacement completed prior to wetland impacts authorized or conducted under a permit to mine within the Great Lakes and Rainy River watershed basins, those basins shall be considered a single watershed for purposes of determining wetland replacement ratios. Mining reclamation plans shall apply the same principles and standards for replacing wetlands that are applicable to mitigation plans approved as provided in section 103G.2242. Public value must be determined in accordance with section 103B.3355 or a comprehensive wetland protection and management plan established under section 103G.2243. Sections 103G.221 to 103G.2372 also apply to excavation in permanently and semipermanently flooded areas of types 3, 4, and 5 wetlands.

(b) Replacement must be guided by the following principles in descending order of priority:

(1) avoiding the direct or indirect impact of the activity that may destroy or diminish the wetland;

(2) minimizing the impact by limiting the degree or magnitude of the wetland activity and its implementation;

(3) rectifying the impact by repairing, rehabilitating, or restoring the affected wetland environment;

(4) reducing or eliminating the impact over time by preservation and maintenance operations during the life of the activity;

(5) compensating for the impact by restoring a wetland; and

(6) compensating for the impact by replacing or providing substitute wetland resources or environments.

For a project involving the draining or filling of wetlands in an amount not exceeding 10,000 square feet more than the applicable amount in section 103G.2241, subdivision 9, paragraph (a), the local government unit may make an on-site sequencing determination without a written alternatives analysis from the applicant.

(c) If a wetland is located in a cultivated field, then replacement must be accomplished through restoration only without regard to the priority order in paragraph (b), provided that the altered wetland is not converted to a nonagricultural use for at least ten years.

(d) If a wetland is replaced under paragraph (c), or drained under section 103G.2241, subdivision 2, paragraph (b) or (e), the local government unit may require a deed restriction that prohibits nonagricultural use for at least ten years. The local government unit may require the deed restriction if it determines the wetland area drained is at risk of conversion to a nonagricultural use within ten years based on the zoning classification, proximity to a municipality or full service road, or other criteria as determined by the local government unit.

(e) Restoration and replacement of wetlands must be accomplished in accordance with the ecology of the landscape area affected and ponds that are created primarily to fulfill storm water management, and water quality treatment requirements may not be used to satisfy replacement requirements under this chapter unless the design includes pretreatment of runoff and the pond is functioning as a wetland.

(f) Except as provided in paragraph (g), for a wetland or public waters wetland located on nonagricultural land, replacement must be in the ratio of two acres of replaced wetland for each acre of drained or filled wetland.

(g) For a wetland or public waters wetland located on agricultural land or in a greater than 80 percent area, replacement must be in the ratio of one acre of replaced wetland for each acre of drained or filled wetland.

(h) Wetlands that are restored or created as a result of an approved replacement plan are subject to the provisions of this section for any subsequent drainage or filling.

(i) Except in a greater than 80 percent area, only wetlands that have been restored from previously drained or filled wetlands, wetlands created by excavation in nonwetlands, wetlands created by dikes or dams along public or private drainage ditches, or wetlands created by dikes or dams associated with the restoration of previously drained or filled wetlands may be used for wetland replacement according to rules adopted under section 103G.2242, subdivision 1. Modification or conversion of nondegraded naturally occurring wetlands from one type to another are not eligible for wetland replacement.

(j) The Technical Evaluation Panel established under section 103G.2242, subdivision 2, shall ensure that sufficient time has occurred for the wetland to develop wetland characteristics of soils, vegetation, and hydrology before recommending that the wetland be deposited in the statewide wetland bank. If the Technical Evaluation Panel has reason to believe that the wetland characteristics may change substantially, the panel shall postpone its recommendation until the wetland has stabilized.

(k) This section and sections 103G.223 to 103G.2242, 103G.2364, and 103G.2365 apply to the state and its departments and agencies.

(l) For projects involving draining or filling of wetlands associated with a new public transportation project, and for projects expanded solely for additional traffic capacity, public transportation authorities may purchase credits from the board at the cost to the board to establish credits. Proceeds from the sale of credits provided under this paragraph are appropriated to the board for the purposes of this paragraph. For the purposes of this paragraph, "transportation project" does not include an airport project.

(m) A replacement plan for wetlands is not required for individual projects that result in the filling or draining of wetlands for the repair, rehabilitation, reconstruction, or replacement of a currently serviceable existing state, city, county, or town public road necessary, as determined by the public transportation authority, to meet state or federal design or safety standards or requirements, excluding new roads or roads expanded solely for additional traffic capacity lanes. This paragraph only applies to authorities for public transportation projects that:

(1) minimize the amount of wetland filling or draining associated with the project and consider mitigating important site-specific wetland functions on site;

(2) except as provided in clause (3), submit project-specific reports to the board, the Technical Evaluation Panel, the commissioner of natural resources, and members of the public requesting a copy at least 30 days prior to construction that indicate the location, amount, and type of wetlands to be filled or drained by the project or, alternatively, convene an annual meeting of the parties required to receive notice to review projects to be commenced during the upcoming year; and

(3) for minor and emergency maintenance work impacting less than 10,000 square feet, submit project-specific reports, within 30 days of commencing the activity, to the board that indicate the location, amount, and type of wetlands that have been filled or drained.

Those required to receive notice of public transportation projects may appeal minimization, delineation, and on-site mitigation decisions made by the public transportation authority to the board according to the provisions of section 103G.2242, subdivision 9. The Technical Evaluation Panel shall review minimization and delineation decisions made by the public transportation authority and provide recommendations regarding on-site mitigation if requested to do so by the local government unit, a contiguous landowner, or a member of the Technical Evaluation Panel.

Except for state public transportation projects, for which the state Department of Transportation is responsible, the board must replace the wetlands, and wetland areas of public waters if authorized by the commissioner or a delegated authority, drained or filled by public transportation projects on existing roads.

Public transportation authorities at their discretion may deviate from federal and state design standards on existing road projects when practical and reasonable to avoid wetland filling or draining, provided that public safety is not unreasonably compromised. The local road authority and its officers and employees are exempt from liability for any tort claim for injury to persons or property arising from travel on the highway and related to the deviation from the design standards for construction or reconstruction under this paragraph. This paragraph does not preclude an action for damages arising from negligence in construction or maintenance on a highway.

(n) If a landowner seeks approval of a replacement plan after the proposed project has already affected the wetland, the local government unit may require the landowner to replace the affected wetland at a ratio not to exceed twice the replacement ratio otherwise required.

(o) A local government unit may request the board to reclassify a county or watershed on the basis of its percentage of presettlement wetlands remaining. After receipt of satisfactory documentation from the local government, the board shall change the classification of a county or watershed. If requested by the local government unit, the board must assist in developing the documentation. Within 30 days of its action to approve a change of wetland classifications, the board shall publish a notice of the change in the Environmental Quality Board Monitor.

(p) One hundred citizens who reside within the jurisdiction of the local government unit may request the local government unit to reclassify a county or watershed on the basis of its percentage of presettlement wetlands remaining. In support of their petition, the citizens shall provide satisfactory documentation to the local government unit. The local government unit shall consider the petition and forward the request to the board under paragraph (o) or provide a reason why the petition is denied.

Subd. 2. Restoration project priorities. The board shall give priority to restoration projects that:

(1) will encourage land use that leads to more compact development or redevelopment;

(2) will encourage public or private infrastructure investments which connect ecosystems and communities, attract private sector investment in commercial or residential properties adjacent to the public improvement; or

(3) are located in critical rural and urban watersheds.

Subd. 3. Wetland replacement siting. (a) Impacted wetlands in a 50 to 80 percent area must be replaced in a 50 to 80 percent area or in a less than 50 percent area. Impacted wetlands in a less than 50 percent area must be replaced in a less than 50 percent area. All wetland replacement must follow this priority order:

(1) on site or in the same minor watershed as the impacted wetland;

(2) in the same watershed as the impacted wetland;

(3) in the same county or wetland bank service area as the impacted wetland; and

(4) in another wetland bank service area.

(b) Notwithstanding paragraph (a), wetland banking credits approved according to a complete wetland banking application submitted to a local government unit by April 1, 1996, may be used to replace wetland impacts resulting from public transportation projects statewide.

(c) Notwithstanding paragraph (a), clauses (1) and (2), the priority order for replacement by wetland banking begins at paragraph (a), clause (3), according to rules adopted under section 103G.2242, subdivision 1.

(d) When reasonable, practicable, and environmentally beneficial replacement opportunities are not available in siting priorities listed in paragraph (a), the applicant may seek opportunities at the next level.

(e) For the purposes of this section, "reasonable, practicable, and environmentally beneficial replacement opportunities" are defined as opportunities that:

(1) take advantage of naturally occurring hydrogeomorphological conditions and require minimal landscape alteration;

(2) have a high likelihood of becoming a functional wetland that will continue in perpetuity;

(3) do not adversely affect other habitat types or ecological communities that are important in maintaining the overall biological diversity of the area; and

(4) are available and capable of being done after taking into consideration cost, existing technology, and logistics consistent with overall project purposes.

(f) Regulatory agencies, local government units, and other entities involved in wetland restoration shall collaborate to identify potential replacement opportunities within their jurisdictional areas.

(g) The board must establish wetland replacement ratios and wetland bank service area priorities to implement the siting and targeting of wetland replacement and encourage the use of high priority areas for wetland replacement.

History: 1991 c 354 art 6 s 8; 1993 c 175 s 2; 1994 c 627 s 3; 1996 c 462 s 24; 2000 c 382 s 5; 2003 c 128 art 1 s 112,113; 2004 c 255 s 44; 2007 c 57 art 1 s 120,121; 2008 c 179 s 33; 2011 c 107 s 66,67; 2012 c 272 s 41; 1Sp2015 c 4 art 4 s 82,83



Section 103G.223 — CALCAREOUS FENS.

Calcareous fens, as identified by the commissioner by written order published in the State Register, may not be filled, drained, or otherwise degraded, wholly or partially, by any activity, unless the commissioner, under an approved management plan, decides some alteration is necessary. Identifications made by the commissioner are not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply.

History: 1991 c 354 art 6 s 9; 2004 c 221 s 43



Section 103G.2241 — EXEMPTIONS.

Subdivision 1. Agricultural activities. A replacement plan for wetlands is not required for:

(1) activities in a wetland that was planted with annually seeded crops, was in a crop rotation seeding of pasture grass or legumes, or was required to be set aside to receive price support or other payments under United States Code, title 7, sections 1421 to 1469, in six of the last ten years prior to January 1, 1991;

(2) activities in a type 1 wetland on agricultural pasture land that remains in the same use, except for bottomland hardwood type 1 wetlands, and activities in a type 2 or type 6 wetland that is less than two acres in size and located on agricultural pasture land that remains in the same use;

(3) activities in a wetland conducted as part of normal farming practices. For purposes of this clause, "normal farming practices" means farming, silvicultural, grazing, and ranching activities such as plowing, seeding, cultivating, and harvesting for the production of feed, food, and fiber products, but does not include activities that result in the draining of wetlands;

(4) soil and water conservation practices approved by the soil and water conservation district, after review by the Technical Evaluation Panel;

(5) aquaculture activities including pond excavation and construction and maintenance of associated access roads and dikes authorized under, and conducted in accordance with, a permit issued by the United States Army Corps of Engineers under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344, but not including construction or expansion of buildings;

(6) wild rice production activities, including necessary diking and other activities authorized under a permit issued by the United States Army Corps of Engineers under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344; or

(7) agricultural activities on agricultural land that is subject to the swampbuster provisions of the federal farm program restrictions consistent with a memorandum of understanding and related agreements between the board and the United States Department of Agriculture, Natural Resources Conservation Service.

Subd. 2. Drainage. (a) For the purposes of this subdivision, "public drainage system" means a drainage system as defined in section 103E.005, subdivision 12, and any ditch or tile lawfully connected to the drainage system.

(b) A replacement plan is not required for draining of type 1 wetlands, or up to five acres of type 2 or 6 wetlands, in an unincorporated area on land that has been assessed drainage benefits for a public drainage system, provided that:

(1) during the 20-year period that ended January 1, 1992:

(i) there was an expenditure made from the drainage system account for the public drainage system;

(ii) the public drainage system was repaired or maintained as approved by the drainage authority; or

(iii) no repair or maintenance of the public drainage system was required under section 103E.705, subdivision 1, as determined by the public drainage authority; and

(2) the wetlands are not drained for conversion to:

(i) platted lots;

(ii) planned unit, commercial, or industrial developments; or

(iii) any development with more than one residential unit per 40 acres, except for parcels subject to local zoning standards that allow for family members to establish an additional residence on the same 40 acres.

If wetlands drained under this paragraph are converted to uses prohibited under clause (2) during the ten-year period following drainage, the wetlands must be replaced under section 103G.222.

(c) A replacement plan is not required for draining or filling of wetlands, except for draining types 3, 4, and 5 wetlands that have been in existence for more than 25 years, resulting from maintenance and repair of existing public drainage systems.

(d) A replacement plan is not required for draining or filling of wetlands, except for draining wetlands that have been in existence for more than 25 years, resulting from maintenance and repair of existing drainage systems other than public drainage systems.

(e) A replacement plan is not required for draining agricultural land that: (1) was planted with annually seeded crops before July 5, except for crops that are normally planted after that date, in eight out of the ten most recent years prior to the impact; (2) was in a crop rotation seeding of pasture grass, cover crop, or legumes, or was fallow for a crop production purpose, in eight out of the ten most recent years prior to the impact; or (3) was enrolled in a state or federal land conservation program and met the requirements of clause (1) or (2) before enrollment.

(f) The public drainage authority may, as part of the repair, install control structures, realign the ditch, construct dikes along the ditch, or make other modifications as necessary to prevent drainage of the wetland.

(g) Wetlands of all types that would be drained as a part of a public drainage repair project are eligible for the permanent wetlands preserve under section 103F.516. The board shall give priority to acquisition of easements on types 3, 4, and 5 wetlands that have been in existence for more than 25 years on public drainage systems and other wetlands that have the greatest risk of drainage from a public drainage repair project.

Subd. 3. Federal approvals. A replacement plan for wetlands is not required for activities authorized under the federal Clean Water Act, section 404, or the Rivers and Harbors Act, section 10, regulations that meet minimum state standards under this chapter and sections 103A.202 and 103B.3355 and that have been approved by the Board of Water and Soil Resources, the commissioners of natural resources and agriculture, and the Pollution Control Agency.

Subd. 4. Wetland restoration. A replacement plan for wetlands is not required for:

(1) activities in a wetland restored or created for conservation purposes under a contract or easement providing the landowner with the right to drain the restored or created wetland; or

(2) activities in a wetland restored or created by a landowner without any assistance or financing from public agencies or private entities other than the landowner and the wetland has not been used for wetland replacement or deposited in the state wetland bank.

Subd. 5. Incidental wetlands. A replacement plan for wetlands is not required for activities in a wetland created solely as a result of:

(1) beaver dam construction;

(2) blockage of culverts through roadways maintained by a public or private entity;

(3) actions by public or private entities that were taken for a purpose other than creating the wetland; or

(4) any combination of clauses (1) to (3).

Subd. 6. Utilities; public works. (a) A replacement plan for wetlands is not required for:

(1) new placement or maintenance, repair, enhancement, or replacement of existing utility or utility-type service, including pipelines, if:

(i) the direct and indirect impacts of the proposed project have been avoided and minimized to the extent possible; and

(ii) the proposed project significantly modifies or alters less than one-half acre of wetlands;

(2) activities associated with operation, routine maintenance, or emergency repair of existing utilities and public work structures, including pipelines, provided the activities do not result in additional wetland intrusion or additional draining or filling of a wetland either wholly or partially; or

(3) repair and updating of existing subsurface sewage treatment systems necessary to comply with local, state, and federal regulations.

(b) For maintenance, repair, and replacement, the local government unit may issue a seasonal or annual exemption certification or the utility may proceed without local government unit certification if the utility is carrying out the work according to approved best management practices. Work of an emergency nature may proceed as necessary and any drain or fill activities shall be addressed with the local government unit after the emergency work has been completed.

Subd. 7. Forestry. A replacement plan for wetlands is not required for:

(1) temporarily crossing or entering a wetland to perform silvicultural activities, including timber harvest as part of a forest management activity, so long as the activity limits the impact on the hydrologic and biologic characteristics of the wetland; the activities do not result in the construction of dikes, drainage ditches, tile lines, or buildings; and the timber harvesting and other silvicultural practices do not result in the drainage of the wetland or public waters; or

(2) permanent access for forest roads across wetlands so long as the activity limits the impact on the hydrologic and biologic characteristics of the wetland; the construction activities do not result in the access becoming a dike, drainage ditch, or tile line; filling is avoided wherever possible; and there is no drainage of the wetland or public waters.

Subd. 8. [Repealed, 2007 c 57 art 1 s 170]

Subd. 9. De minimis. (a) Except as provided in paragraphs (d), (e), (f), (g), (h), and (i), a replacement plan for wetlands is not required for draining or filling the following amounts of wetlands as part of a project outside of the shoreland wetland protection zone:

(1) 10,000 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, in a greater than 80 percent area;

(2) 5,000 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, in a 50 to 80 percent area, except within the 11-county metropolitan area;

(3) 2,000 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, in a less than 50 percent area, except within the 11-county metropolitan area; or

(4) 100 square feet of type 3, 4, 5, or 8 wetland or white cedar and tamarack wetland.

(b) Except as provided in paragraphs (e), (f), (g), (h), and (i), a replacement plan for wetlands is not required for draining or filling the following amounts of wetlands as part of a project within the shoreland wetland protection zone beyond the shoreland building setback zone:

(1) 400 square feet of type 1, 2, 6, or 7 wetland; or

(2) 100 square feet of type 3, 4, 5, or 8 wetland or white cedar and tamarack wetland.

In a greater than 80 percent area, the de minimis amount allowed under clause (1) may be increased up to 1,000 square feet if the wetland is isolated and is determined to have no direct surficial connection to the public water or if permanent water runoff retention or infiltration measures are established in proximity as approved by the shoreland management authority.

(c) Except as provided in paragraphs (e), (f), (g), (h), and (i), a replacement plan for wetlands is not required for draining or filling up to 20 square feet of wetland as part of a project within the shoreland building setback zone, as defined in the local shoreland management ordinance. The amount in this paragraph may be increased to 100 square feet if permanent water runoff retention or infiltration measures are established in proximity as approved by the shoreland management authority.

(d) Except as provided in paragraphs (b), (c), (e), (f), (g), (h), and (i), a replacement plan is not required for draining or filling amounts of wetlands as part of a project:

(1) 2,500 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, outside of the shoreland wetland protection zone in a 50 to 80 percent area within the 11-county metropolitan area; or

(2) 1,000 square feet of type 1, 2, or 6 wetland, outside of the shoreland wetland protection zone in a less than 50 percent area within the 11-county metropolitan area.

For purposes of this subdivision, the 11-county metropolitan area consists of the counties of Anoka, Carver, Chisago, Dakota, Hennepin, Isanti, Ramsey, Scott, Sherburne, Washington, and Wright.

(e) The amounts listed in paragraphs (a), (b), and (c) may not be combined on a project.

(f) This exemption no longer applies to a landowner's portion of a wetland when the cumulative area drained or filled of the landowner's portion since January 1, 1992, is the greatest of:

(1) the applicable area listed in paragraph (a), (b), or (c), if the landowner owns the entire wetland;

(2) five percent of the landowner's portion of the wetland; or

(3) 400 square feet.

(g) This exemption may not be combined with another exemption in this section on a project.

(h) Property may not be divided to increase the amounts listed in paragraph (a).

(i) If a local ordinance or similar local control is more restrictive than this subdivision, the local standard applies.

Subd. 10. Wildlife habitat. A replacement plan for wetlands is not required for:

(1) deposition of spoil resulting from excavation within a wetland for a wildlife habitat improvement project, if:

(i) the area of deposition does not exceed five percent of the wetland area or one-half acre, whichever is less, and the spoil is stabilized and permanently seeded to prevent erosion;

(ii) the project does not have an adverse impact on any species designated as endangered or threatened under state or federal law; and

(iii) the project will provide wildlife habitat improvement as certified by the soil and water conservation district; or

(2) duck blinds.

Subd. 11. Exemption conditions. (a) A person conducting an activity in a wetland under an exemption in subdivisions 1 to 10 shall ensure that:

(1) appropriate erosion control measures are taken to prevent sedimentation of the water;

(2) the activity does not block fish passage in a watercourse; and

(3) the activity is conducted in compliance with all other applicable federal, state, and local requirements, including best management practices and water resource protection requirements established under chapter 103H.

(b) An activity is exempt if it qualifies for any one of the exemptions, even though it may be indicated as not exempt under another exemption.

(c) Persons proposing to conduct an exempt activity are encouraged to contact the local government unit or the local government unit's designee for advice on minimizing wetland impacts.

(d) The board shall develop rules that address the application and implementation of exemptions and that provide for estimates and reporting of exempt wetland impacts, including those in section 103G.2241, subdivisions 2, 6, and 9.

History: 1991 c 354 art 6 s 10; 1993 c 175 s 3; 1993 c 226 s 20; 1994 c 627 s 4; 1996 c 462 s 25; 2000 c 382 s 6-8; 2007 c 57 art 1 s 122-127; 2007 c 131 art 1 s 55; 2009 c 109 s 14; 2012 c 272 s 42,43



Section 103G.2242 — WETLAND VALUE REPLACEMENT PLANS.

Subdivision 1. Rules. (a) The board, in consultation with the commissioner, shall adopt rules governing the approval of wetland value replacement plans under this section and public-waters-work permits affecting public waters wetlands under section 103G.245. These rules must address the criteria, procedure, timing, and location of acceptable replacement of wetland values and may address the state establishment and administration of a wetland banking program for public and private projects, including provisions for an in-lieu fee program; the administrative, monitoring, and enforcement procedures to be used; and a procedure for the review and appeal of decisions under this section. In the case of peatlands, the replacement plan rules must consider the impact on carbon. Any in-lieu fee program established by the board must conform with Code of Federal Regulations, title 33, section 332.8, as amended.

(b) After the adoption of the rules, a replacement plan must be approved by a resolution of the governing body of the local government unit, consistent with the provisions of the rules or a comprehensive wetland protection and management plan approved under section 103G.2243.

(c) If the local government unit fails to apply the rules, or fails to implement a local comprehensive wetland protection and management plan established under section 103G.2243, the government unit is subject to penalty as determined by the board.

Subd. 2. Evaluation. (a) Questions concerning the public value, location, size, or type of a wetland shall be submitted to and determined by a Technical Evaluation Panel after an on-site inspection. The Technical Evaluation Panel shall be composed of a technical professional employee of the board, a technical professional employee of the local soil and water conservation district or districts, a technical professional with expertise in water resources management appointed by the local government unit, and a technical professional employee of the Department of Natural Resources for projects affecting public waters or wetlands adjacent to public waters. The panel shall use the "United States Army Corps of Engineers Wetland Delineation Manual" (January 1987), including updates, supplementary guidance, and replacements, if any, "Wetlands of the United States" (United States Fish and Wildlife Service Circular 39, 1971 edition), and "Classification of Wetlands and Deepwater Habitats of the United States" (1979 edition). The panel shall provide the wetland determination and recommendations on other technical matters to the local government unit that must approve a replacement plan, sequencing, exemption determination, no-loss determination, or wetland boundary or type determination and may recommend approval or denial of the plan. The authority must consider and include the decision of the Technical Evaluation Panel in their approval or denial of a plan or determination.

(b) Persons conducting wetland or public waters boundary delineations or type determinations are exempt from the requirements of chapter 326. The board may develop a professional wetland delineator certification program.

(c) The board must establish an interagency team to assist in identifying and evaluating potential wetland replacement sites. The team must consist of members of the Technical Evaluation Panel and representatives from the Department of Natural Resources; the Pollution Control Agency; the United States Army Corps of Engineers, St. Paul district; and other organizations as determined by the board.

Subd. 2a. Wetland boundary or type determination. (a) A landowner may apply for a wetland boundary or type determination from the local government unit. The landowner applying for the determination is responsible for submitting proof necessary to make the determination, including, but not limited to, wetland delineation field data, observation well data, topographic mapping, survey mapping, and information regarding soils, vegetation, hydrology, and groundwater both within and outside of the proposed wetland boundary.

(b) A local government unit that receives an application under paragraph (a) may seek the advice of the Technical Evaluation Panel as described in subdivision 2, and, if necessary, expand the Technical Evaluation Panel. The local government unit may delegate the decision authority for wetland boundary or type determinations to designated staff, or establish other procedures it considers appropriate.

(c) The local government unit decision must be made in compliance with section 15.99. Within ten calendar days of the decision, the local government unit decision must be mailed or sent by electronic transmission to the landowner, members of the Technical Evaluation Panel, the watershed district or watershed management organization, if one exists, and individual members of the public who request a copy.

(d) The local government unit decision is valid for five years unless the Technical Evaluation Panel determines that natural or artificial changes to the hydrology, vegetation, or soils of the area have been sufficient to alter the wetland boundary or type.

Subd. 3. Replacement completion. (a) Replacement of wetland values must be completed prior to or concurrent with the actual draining or filling of a wetland, unless:

(1) an irrevocable bank letter of credit or other financial assurance acceptable to the local government unit or the board is given to the local government unit or the board to guarantee the successful completion of the replacement; or

(2) the replacement is approved under an in-lieu fee program according to rules adopted under subdivision 1. In the case of an in-lieu fee program established by a board-approved sponsor, the board may require that a financial assurance in an amount and method acceptable to the board be given to the board to ensure the approved sponsor fulfills the sponsor's obligation to complete the required wetland replacement.

(b) The board may acquire land in fee title, purchase or accept easements, enter into agreements, and purchase existing wetland replacement credits to facilitate the wetland banking program. The board may establish in-lieu fee payment amounts and hold money in an account in the special revenue fund, which is appropriated to the board to be used solely for establishing replacement wetlands and administering the wetland banking program.

(c) The board shall coordinate the establishment and operation of a wetland bank with the United States Army Corps of Engineers, the Natural Resources Conservation Service of the United States Department of Agriculture, and the commissioners of natural resources, agriculture, and the Pollution Control Agency.

Subd. 4. Decision. Upon receiving and considering all required data, the local government unit reviewing replacement plan applications, sequencing applications, and exemption or no-loss determination requests must act on all replacement plan applications, sequencing applications, and exemption or no-loss determination requests in compliance with section 15.99.

Subd. 5. Processing fee. The local government unit and soil and water conservation district may charge processing fees in amounts not greater than are necessary to cover the reasonable costs of implementing the rules adopted under subdivision 1 and for technical and administrative assistance to landowners in processing other applications for projects affecting wetlands.

Subd. 6. Notice of application. (a) Application for approval of a replacement plan under this section must be reviewed by the local government according to section 15.99, subdivision 3, paragraph (a). Copies of the complete application must be mailed or sent by electronic transmission to the members of the Technical Evaluation Panel, the managers of the watershed district if one exists, and the commissioner of natural resources. Individual members of the public who request a copy shall be provided information to identify the applicant and the location and scope of the project.

(b) For the purpose of this subdivision, "application" includes a revised application for replacement plan approval and an application for a revision to an approved replacement plan if:

(1) the wetland area to be drained or filled under the revised replacement plan is at least ten percent larger than the area to be drained or filled under the original replacement plan; or

(2) the wetland area to be drained or filled under the revised replacement is located more than 500 feet from the area to be drained or filled under the original replacement plan.

Subd. 7. Notice of decision. Within ten days of the approval or denial of a replacement plan under this section, notice of the decision must be mailed or sent by electronic transmission to members of the Technical Evaluation Panel, the applicant, individual members of the public who request a copy, the managers of the watershed district, if one exists, and the commissioner of natural resources.

Subd. 8. Public comment period. Except for activities impacting less than 10,000 square feet of wetland, before approval or denial of a replacement plan under this section, comments may be made by the public to the local government unit for a period of 15 days or more, as determined by the local government unit.

Subd. 9. Appeals to board. (a) Appeal of a replacement plan, sequencing, exemption, wetland banking, wetland boundary or type determination, or no-loss decision may be obtained by mailing a petition and payment of a filing fee, which shall be retained by the board to defray administrative costs, to the board within 30 days after the postmarked date of the mailing or date of sending by electronic transmission specified in subdivision 7. If appeal is not sought within 30 days, the decision becomes final. If the petition for hearing is accepted, the amount posted must be returned to the petitioner. Appeal may be made by:

(1) the wetland owner;

(2) any of those to whom notice is required to be mailed or sent by electronic transmission under subdivision 7; or

(3) 100 residents of the county in which a majority of the wetland is located.

(b) Within 30 days after receiving a petition, the board shall decide whether to grant the petition and hear the appeal. The board shall grant the petition unless the board finds that:

(1) the appeal is without significant merit, trivial, or brought solely for the purposes of delay;

(2) the petitioner has not exhausted all local administrative remedies;

(3) expanded technical review is needed;

(4) the local government unit's record is not adequate; or

(5) the petitioner has not posted a letter of credit, cashier's check, or cash if required by the local government unit.

(c) In determining whether to grant the appeal, the board, executive director, or dispute resolution committee shall also consider the size of the wetland, other factors in controversy, any patterns of similar acts by the local government unit or petitioner, and the consequences of the delay resulting from the appeal.

(d) If an appeal is granted, the appeal must be heard by the committee for dispute resolution of the board, and a decision must be made by the board within 60 days of filing the local government unit's record and the written briefs submitted for the appeal and the hearing. The decision must be served by mail or by electronic transmission to the parties to the appeal, and is not subject to the provisions of chapter 14. A decision whether to grant a petition for appeal and a decision on the merits of an appeal must be considered the decision of an agency in a contested case for purposes of judicial review under sections 14.63 to 14.69.

(e) Notwithstanding section 16A.1283, the board shall establish a fee schedule to defray the administrative costs of appeals made to the board under this subdivision. Fees established under this authority shall not exceed $1,000. Establishment of the fee is not subject to the rulemaking process of chapter 14 and section 14.386 does not apply.

Subd. 9a. Appeals of restoration or replacement orders. A landowner or other responsible party may appeal the terms and conditions of a restoration or replacement order within 30 days of receipt of written notice of the order. The time frame for the appeal may be extended beyond 30 days by mutual agreement, in writing, between the landowner or responsible party, the local government unit, and the enforcement authority. If the written request is not submitted within 30 days, the order is final. The board's executive director must review the request and supporting evidence and render a decision within 60 days of receipt of a petition. A decision on an appeal must be considered the decision of an agency in a contested case for purposes of judicial review under sections 14.63 to 14.69.

Subd. 10. Local requirements. The rules adopted under subdivision 1 shall allow for local government units to use their own notice and public comment procedures so long as the requirements of this section are satisfied.

Subd. 11. [Expired.]

Subd. 12. Replacement credits. (a) No public or private wetland restoration, enhancement, or construction may be allowed for replacement unless specifically designated for replacement and paid for by the individual or organization performing the wetland restoration, enhancement, or construction.

(b) Paragraph (a) does not apply to a wetland whose owner has paid back with interest the individual or organization restoring, enhancing, or constructing the wetland.

(c) Notwithstanding section 103G.222, subdivision 1, paragraph (i), the following actions, and others established in rule, that are consistent with criteria in rules adopted by the board in conjunction with the commissioners of natural resources and agriculture, are eligible for replacement credit as determined by the local government unit or the board, including enrollment in a statewide wetlands bank:

(1) reestablishment of permanent native, noninvasive vegetative cover on a wetland on agricultural land that was planted with annually seeded crops, was in a crop rotation seeding of pasture grasses or legumes, or was in a land retirement program during the past ten years;

(2) buffer areas of permanent native, noninvasive vegetative cover established or preserved on upland adjacent to replacement wetlands;

(3) wetlands restored for conservation purposes under terminated easements or contracts;

(4) water quality treatment ponds constructed to pretreat storm water runoff prior to discharge to wetlands, public waters, or other water bodies, provided that the water quality treatment ponds must be associated with an ongoing or proposed project that will impact a wetland and replacement credit for the treatment ponds is based on the replacement of wetland functions and on an approved storm water management plan for the local government; and

(5) in a greater than 80 percent area, restoration and protection of streams and riparian buffers that are important to the functions and sustainability of aquatic resources.

(d) Notwithstanding section 103G.222, subdivision 1, paragraphs (f) and (g), the board may establish by rule different replacement ratios for restoration projects with exceptional natural resource value.

Subd. 13. [Repealed, 1996 c 462 s 44]

Subd. 14. Fees established. (a) Fees must be assessed for managing wetland bank accounts and transactions as follows:

(1) account maintenance annual fee: one percent of the value of credits not to exceed $500;

(2) account establishment, deposit, or transfer: 6.5 percent of the value of credits not to exceed $1,000 per establishment, deposit, or transfer; and

(3) withdrawal fee: 6.5 percent of the value of credits withdrawn.

(b) The board may establish fees at or below the amounts in paragraph (a) for single-user or other dedicated wetland banking accounts.

(c) Fees for single-user or other dedicated wetland banking accounts established pursuant to section 103G.005, subdivision 10i, clause (4), are limited to establishment of a wetland banking account and are assessed at the rate of 6.5 percent of the value of the credits not to exceed $1,000.

(d) The board may assess a fee to pay the costs associated with establishing conservation easements, or other long-term protection mechanisms prescribed in the rules adopted under subdivision 1, on property used for wetland replacement.

Subd. 15. Fees paid to board. All fees established in subdivisions 9 and 14 must be paid to the Board of Water and Soil Resources and are annually appropriated to the board for the purpose of administration of the wetland bank and to process appeals under section 103G.2242, subdivision 9.

History: 1991 c 354 art 6 s 11; 1993 c 175 s 4,5; 1994 c 627 s 5-9; 1996 c 462 s 26-32; 1998 c 312 s 4; 2000 c 382 s 9-14; 2001 c 7 s 25; 2001 c 146 s 6,7; 2003 c 128 art 1 s 114,115; 2007 c 57 art 1 s 128-132; 2007 c 131 art 1 s 56; 2011 c 107 s 68-73; 2012 c 272 s 44; 1Sp2015 c 4 art 4 s 84-89,148



Section 103G.2243 — LOCAL COMPREHENSIVE WETLAND PROTECTION AND MANAGEMENT PLANS.

Subdivision 1. General requirements; notice and participation. (a) As an alternative to the rules adopted under section 103G.2242, subdivision 1, and the public value criteria established or approved under section 103B.3355, a comprehensive wetland protection and management plan may be developed by a local government unit, or one or more local government units operating under a joint powers agreement, provided that:

(1) a notice is made at the beginning of the planning process to the board, the commissioner of natural resources, the Pollution Control Agency, the commissioner of agriculture, local government units, and local citizens to actively participate in the development of the plan; and

(2) the plan is implemented by ordinance as part of the local government's official controls under chapter 394, for a county; chapter 462, for a city; chapter 366, for a town; and by rules adopted under chapter 103D, for a watershed district; and chapter 103B, for a watershed management organization.

(b) An organization that is invited to participate in the development of the local plan, but declines to do so and fails to participate or to provide written comments during the local review process, waives the right during board review to submit comments, except comments concerning consistency of the plan with laws and rules administered by that agency. In determining the merit of an agency comment, the board shall consider the involvement of the agency in the development of the local plan.

Subd. 2. Plan contents. A comprehensive wetland protection and management plan may:

(1) provide for classification of wetlands in the plan area based on:

(i) an inventory of wetlands in the plan area;

(ii) an assessment of the wetland functions listed in section 103B.3355, using a methodology chosen by the Technical Evaluation Panel from one of the methodologies established or approved by the board under that section; and

(iii) the resulting public values;

(2) vary application of the sequencing standards in section 103G.222, subdivision 1, paragraph (b), for projects based on the classification and criteria set forth in the plan;

(3) vary the replacement standards of section 103G.222, subdivision 1, paragraphs (f) and (g), based on the classification and criteria set forth in the plan, for specific wetland impacts provided there is no net loss of public values within the area subject to the plan, and so long as:

(i) in a 50 to 80 percent area, a minimum acreage requirement of one acre of replaced wetland for each acre of drained or filled wetland requiring replacement is met within the area subject to the plan; and

(ii) in a less than 50 percent area, a minimum acreage requirement of two acres of replaced wetland for each acre of drained or filled wetland requiring replacement is met within the area subject to the plan, except that replacement for the amount above a 1:1 ratio can be accomplished as described in section 103G.2242, subdivision 12; and

(4) in a greater than 80 percent area, allow replacement credit, based on the classification and criteria set forth in the plan, for any project that increases the public value of wetlands, including activities on adjacent upland acres.

Subd. 3. Board review and approval; mediation; judicial review. (a) The plan is deemed approved 60 days after the local government submits the final plan to the board, unless the board disagrees with the plan as provided in paragraph (d).

(b) The board may not disapprove a plan if the board determines the plan meets the requirements of this section.

(c) In its review of a plan, the board shall advise the local government unit of those elements of the plan that are more restrictive than state law and rules for purposes of section 103G.237, subdivision 5.

(d) If the board disagrees with the plan or any elements of the plan, the board shall, in writing, notify the local government of the plan deficiencies and suggested changes. The board shall include in the response to the local government the scientific justification, if applicable, for the board's concerns with the plan. Upon receipt of the board's concerns with the plan, the local government has 60 days to revise the plan and resubmit the plan to the board for reconsideration, or the local government may request a hearing before the board. The board shall hold a hearing within the boundaries of the jurisdiction of the local government within 60 days of the request for hearing. After the hearing, the board shall, within 60 days, prepare a report of its decision and inform the local government.

(e) If, after the hearing, the board and local government disagree on the plan, the board shall, within 60 days, initiate mediation through a neutral party. If the board and local government unit agree in writing not to use mediation or the mediation does not result in a resolution of the differences between the parties, then the board may commence a declaratory judgment action in the district court of the county where the local government unit is located. If the board does not commence a declaratory judgment action within the applicable 60-day period, the plan is deemed approved.

(f) The declaratory judgment action must be commenced within 60 days after the date of the written agreement not to use mediation or 60 days after conclusion of the mediation. If the board commences a declaratory judgment action, the district court shall review the board's record of decision and the record of decision of the local government unit. The district court shall affirm the plan if it meets the requirements of this section.

Subd. 4. Effective date; replacement decisions. (a) The plan becomes effective as provided in subdivision 3, paragraphs (d) to (f), and after adoption of the plan into the official controls of the local government.

(b) After the effective date of a plan, a local government unit shall make replacement decisions consistent with the plan.

Subd. 5. Plan amendments. Amendments to the plan become effective upon completion of the same process required for the original plan.

Subd. 6. Water planning processes apply. Except as otherwise provided for in this section, all other requirements relating to development of the plan must be consistent with the water plan processes under sections 103B.231 and 103B.311.

History: 1996 c 462 s 33; 1997 c 2 s 9; 1998 c 312 s 5; 2001 c 7 s 26; 2007 c 57 art 1 s 133



Section 103G.2244 — WETLAND CREATION OR RESTORATION WITHIN PIPELINE EASEMENT.

A person proposing to create or restore a wetland within the easement of a pipeline as defined in section 299J.02, subdivision 11, shall first notify the easement holder and the director of the Office of Pipeline Safety in writing. The person may not create or restore the wetland if, within 90 days after receiving the required notice, the easement holder or the director of the Office of Pipeline Safety provides to the person a written notice of objection that includes the reasons for the objection.

History: 1996 c 462 s 34



Section 103G.225 — STATE WETLANDS AND PUBLIC DRAINAGE SYSTEMS.

If the state owns public waters wetlands on or adjacent to existing public drainage systems, the state shall consider the use of the public waters wetlands as part of the drainage system. If the public waters wetlands interfere with or prevent the authorized functioning of the public drainage system, the state shall provide for necessary work to allow proper use and maintenance of the drainage system while still preserving the public waters wetlands.

History: 1990 c 391 art 7 s 18; 1991 c 354 art 6 s 12



Section 103G.2251 — STATE CONSERVATION EASEMENTS; WETLAND BANK CREDIT.

In greater than 80 percent areas, preservation of wetlands, riparian buffers, and watershed areas essential to maintaining important functions and sustainability of aquatic resources in the watershed that are protected by a permanent conservation easement as defined under section 84C.01 and held by the board may be eligible for wetland replacement or mitigation credits, according to rules adopted by the board. To be eligible for credit under this section, a conservation easement must be established after May 24, 2008, and approved by the board. Wetland areas on private lands preserved under this section are not eligible for replacement or mitigation credit if the area has been protected using public conservation funds.

History: 2008 c 357 s 26; 2008 c 368 art 1 s 14; 2011 c 107 s 74; 1Sp2015 c 4 art 4 s 90



Section 103G.231 — PROPERTY OWNER'S USE OF PUBLIC WATERS WETLANDS.

Subdivision 1. Agricultural use during drought. A property owner may use the bed of public waters wetlands for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the public waters wetlands.

Subd. 2. Filling for irrigation booms. A landowner may fill a public waters wetland to accommodate wheeled booms on irrigation devices if the fill does not impede normal drainage.

Subd. 3. Peat mining. Peat mining, as defined in section 93.461, is permitted subject to the mine permit and reclamation requirements of sections 93.44 to 93.51, and the rules adopted under those restrictions, except as provided for in sections 84.035 and 84.036.

History: 1990 c 391 art 7 s 19; 1991 c 354 art 6 s 13; art 8 s 3



Section 103G.235 — RESTRICTIONS ON ACCESS TO WETLANDS.

Subdivision 1. Wetlands adjacent to roads. To protect the public health or safety, local units of government may by ordinance restrict public access to public waters wetlands from municipality, county, or township roads that abut public waters wetlands.

Subd. 2. Privately restored or created wetlands. When a landowner creates a new wetland or restores a formerly existing wetland on private land that is adjacent to public land or a public road right-of-way, there is no public access to the created or restored wetland if posted by the landowner.

History: 1990 c 391 art 7 s 20; 1991 c 354 art 6 s 14; 2007 c 57 art 1 s 134



Section 103G.2364 — PROPERTY OWNER'S USE OF WETLANDS.

(a) A property owner may use the bed of wetlands for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the wetlands.

(b) A landowner may fill a wetland to accommodate wheeled booms on irrigation devices if the fill does not impede normal drainage.

History: 1991 c 354 art 6 s 15



Section 103G.2365 — CONTROL OF NOXIOUS WEEDS.

Noxious weeds, as defined in section 18.77, subdivision 8, must be controlled on wetlands as required in section 18.78.

History: 1991 c 354 art 6 s 16; 1995 c 186 s 30



Section 103G.237 — COMPENSATION FOR LOSS OF PRIVATE USE.

Subdivision 1. General. A person whose replacement plan is not approved must be compensated as provided in this section. The person may drain or fill the wetland without an approved replacement plan if the person:

(1) is eligible for compensation under subdivision 2;

(2) applies for compensation in accordance with subdivision 3; and

(3) does not receive the compensation required in subdivision 4 within 90 days after the application for compensation is received by the board.

Subd. 2. Eligibility. A person is eligible for compensation if:

(1) the person applies for replacement plan approval under section 103G.2242;

(2) the replacement plan is not approved or the plan conditions make the proposed use unworkable or not feasible;

(3) the person appeals the disapproval of the plan;

(4) the proposed use would otherwise be allowed under federal, state, and local laws, rules, ordinances, and other legal requirements;

(5) the person has suffered or will suffer damages;

(6) disallowing the proposed use will enhance the public value of the wetland; and

(7) the person applies to the board for compensation.

Subd. 3. Application. An application for compensation must be made on forms prescribed by the board and include:

(1) the location and public value of the wetland where the use was proposed;

(2) a description and reason for the proposed wetland use; and

(3) the objection to the replacement plan, if any.

Subd. 4. Compensation. (a) The board shall award compensation in an amount equal to the greater of:

(1) 50 percent of the value of the wetland, calculated by multiplying the acreage of the wetland by the greater of:

(i) the average equalized estimated market value of agricultural property in the township as established by the commissioner of revenue at the time application for compensation is made; or

(ii) the assessed value per acre of the parcel containing the wetland, based on the assessed value of the parcel as stated on the most recent tax statement; or

(2) $200 per acre of wetland subject to the replacement plan, increased or decreased by the percentage change of the assessed valuation of land in the township where the wetland is located from the 1995 valuation.

(b) A person who receives compensation under paragraph (a) shall convey to the board a permanent conservation easement as described in section 103F.515, subdivision 4. An easement conveyed under this paragraph is subject to correction and enforcement under section 103F.515, subdivisions 8 and 9.

Subd. 5. Compensation claims against local government units. (a) At the request of a local government unit against which a compensation action is brought based at least in part on the local government unit's application of this section or section 103G.222, 103G.2241, 103G.2242, 103G.2243, or 103G.2372, or rules adopted by the board to implement these sections, the state, through the attorney general, shall intervene in the action on behalf of the local government unit and shall thereafter be considered a defendant in the action. A local government unit making a request under this paragraph shall provide the attorney general with a copy of the complaint as soon as possible after being served. If requested by the attorney general, the court shall grant additional time to file an answer equal to the time between service of the complaint on the local government unit and receipt of the complaint by the attorney general.

(b) The state is liable for costs, damages, fees, and compensation awarded in the action based on the local government unit's adoption or implementation of standards that are required by state law, as determined by the court. The local government unit is liable for costs, damages, fees, and compensation awarded in the action based on local standards that are more restrictive than state law and rules.

(c) For the purposes of this subdivision, "compensation action" means an action in which the plaintiff seeks compensation for a taking of private property under the state or federal Constitution.

History: 1991 c 354 art 6 s 17; 1994 c 627 s 10; 1996 c 462 s 35,36



Section 103G.2372 — ENFORCEMENT.

Subdivision 1. Authority; orders. (a) The commissioner of natural resources, conservation officers, and peace officers shall enforce laws preserving and protecting groundwater quantity, wetlands, and public waters. The commissioner of natural resources, a conservation officer, or a peace officer may issue a cease and desist order to stop any illegal activity adversely affecting groundwater quantity, a wetland, or public waters.

(b) In the order, or by separate order, the commissioner, conservation officer, or peace officer may require restoration or replacement of the wetland or public waters, as determined by the local soil and water conservation district for wetlands and the commissioner of natural resources for public waters. Restoration or replacement orders may be recorded or filed in the office of the county recorder or registrar of titles, as appropriate, in the county where the real property is located by the commissioner of natural resources, conservation officers, or peace officers as a deed restriction on the property that runs with the land and is binding on the owners, successors, and assigns until the conditions of the order are met or the order is rescinded. Notwithstanding section 386.77, the agency shall pay the applicable filing fee for any document filed under this section.

Subd. 2. Misdemeanor. A violation of an order issued under subdivision 1 is a misdemeanor and must be prosecuted by the county attorney where the wetland or public waters are located or the illegal activity occurred.

Subd. 3. Restitution. The court may, as part of sentencing, require a person convicted under subdivision 2 to restore or replace the wetland or public waters, as determined by the local soil and water conservation district for wetlands and the commissioner of natural resources for public waters.

History: 1991 c 354 art 6 s 18; 2000 c 382 s 15; 2001 c 146 s 8; 2005 c 138 s 2



Section 103G.2374 — ELECTRONIC TRANSMISSION.

For purposes of sections 103G.2212 to 103G.2372, notices and other documents may be sent by electronic transmission unless the recipient has provided a mailing address and specified that mailing is preferred.

History: 2011 c 107 s 75



Section 103G.2375 — ASSUMPTION OF SECTION 404 OF FEDERAL CLEAN WATER ACT.

Notwithstanding any other law to the contrary, the Board of Water and Soil Resources, in consultation with the commissioners of natural resources, agriculture, and the Pollution Control Agency, may adopt or amend rules establishing a program for regulating the discharge of dredged and fill material into the waters of the state as necessary to obtain approval from the United States Environmental Protection Agency to administer, in whole or part, the permitting and wetland banking programs under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344. The rules may not be more restrictive than the program under section 404 or state law.

History: 2012 c 272 s 45



Section 103G.241 — CONTRACTOR'S RESPONSIBILITY WHEN WORK AFFECTS PUBLIC WATERS.

Subdivision 1. Conditions to affect public waters. An agent or employee of another may not construct, reconstruct, remove, or make a change in a reservoir, dam, or waterway obstruction on a public water or in any manner change or diminish the course, current, or cross section of public waters unless the agent or employee has:

(1) obtained a signed statement from the property owner stating that the permits required for the work have been obtained or a permit is not required; and

(2) mailed a copy of the statement to the regional office of the Department of Natural Resources where the proposed work is located.

Subd. 2. Violation; separate offense. Violation of this section is a separate and independent offense from other violations of this chapter.

Subd. 3. Form for compliance. The commissioner shall develop a form to be distributed to contractors' associations and county auditors to comply with this section. The form must include:

(1) a listing of the activities for which a permit is required;

(2) a description of the penalties for violating this chapter;

(3) the mailing addresses and telephone numbers of the regional offices of the Department of Natural Resources;

(4) a statement that water inventory maps completed according to section 103G.201 are on file with the auditors of the counties; and

(5) spaces for a description of the work and the names, mailing addresses, and telephone numbers of the person authorizing the work and the agent or employee proposing to undertake it.

History: 1990 c 391 art 7 s 21



Section 103G.245 — WORK IN PUBLIC WATERS.

Subdivision 1. Permit requirement. Except as provided in subdivisions 2, 11, and 12, the state, a political subdivision of the state, a public or private corporation, or a person must have a public-waters-work permit to:

(1) construct, reconstruct, remove, abandon, transfer ownership of, or make any change in a reservoir, dam, or waterway obstruction on public waters; or

(2) change or diminish the course, current, or cross section of public waters, entirely or partially within the state, by any means, including filling, excavating, or placing of materials in or on the beds of public waters.

Subd. 2. Exceptions. A public-waters-work permit is not required for:

(1) work in altered natural watercourses that are part of drainage systems established under chapter 103D or 103E if the work in the waters is undertaken according to chapter 103D or 103E;

(2) a drainage project for a drainage system established under chapter 103E that does not substantially affect public waters; or

(3) culvert restoration or replacement of the same size and elevation, if the restoration or replacement does not impact a designated trout stream.

Subd. 3. Permit application. Application for a public-waters-work permit must be in writing to the commissioner on forms prescribed by the commissioner. The commissioner may issue a state general permit to a governmental subdivision or to the general public under which more than one project may be conducted under a single permit.

Subd. 4. Boathouses and boat storage structures. (a) The following definitions apply to this subdivision:

(1) "boathouse" means a structure or watercraft that is moored by spuds, cables, ropes, anchors, or chains that may be intended for habitation and has walls, a roof, and either an open well for boats or a floor from wall to wall and does not include watercraft that are designed and operated as motorboats;

(2) "motorboat" means a watercraft that is designed for and is capable of navigation on the water and that has an adequately sized external or internal mechanical propulsion system for the type of watercraft; and

(3) "boat storage structure" means a structure that is used for storing boats or float planes.

(b) Boathouses and boat storage structures are prohibited on public waters of Minnesota, except as allowed by paragraphs (c) to (f).

(c) The commissioner may issue a public-waters-work permit for boathouses, when approved by the local governmental unit and:

(1) only in areas of historic use for the structures, as determined by the commissioner, and where the boathouse was in existence on public waters prior to January 1, 1997; or

(2) where the boathouse serves as a public service structure within a permitted commercial marina.

(d) A boathouse in existence on public waters prior to January 1, 1997, may be repaired or replaced, provided that the repairs or replacement are consistent with the permit issued by the commissioner under paragraph (c).

(e) The commissioner may issue a public-waters-work permit for the repair or replacement of boat storage structures when:

(1) approved by the local governmental unit;

(2) the boat storage structure was in existence prior to 1979 and is currently used for boat storage;

(3) the boat storage structure is not habitable and is not connected to a sewage system;

(4) the local government unit has had the opportunity to review the boat storage structure application and has not provided written comments opposing the application;

(5) the total area of boat storage structures on the applicant's property and on public waters adjacent to the applicant's property is not increased;

(6) the height of boat storage structures is not increased more than one foot, unless boat storage structures are consolidated and the same pitch roof results in an increased height; and

(7) the public-waters-work permit with the specific dimensions and location of the boat storage structure is recorded in the real estate records of the office of the county recorder or registrar of titles in the county in which the applicant's property is located.

(f) A boat storage structure may be repaired, replaced, or consolidated, provided that the repairs, replacement, or consolidation are consistent with the permit issued by the commissioner under paragraph (e). The repair or replacement of a boat storage structure may include:

(1) the replacement of the foundation of the boat storage structure, provided that the material below the ordinary high-water mark is not toxic to aquatic life; and

(2) the consolidation of multiple boat storage structures.

(g) Notwithstanding sections 103F.201 to 103F.221, and rules adopted under those sections, the local zoning authority may approve a boat storage structure that is at or above the ordinary high-water level to replace a boat storage structure that is at or below the ordinary high-water level of a public water if the boat storage structure was in existence prior to 1979. The replacement boat storage structure may not exceed the total area of the boat storage structure being replaced. A boat storage structure that is replaced under this paragraph must be removed prior to building the replacement structure.

Subd. 5. Delegation of permit authority to local units of government. (a) The commissioner may delegate public-waters-work permit authority to the appropriate county or municipality or to watershed districts or watershed management organizations that have elected to assert local authority over protected waters. The public-waters-work permit authority must be delegated under guidelines of the commissioner and the delegation must be done by agreement with the involved county, municipality, watershed district, or water management organization and in compliance with section 103G.315.

(b) For projects affecting public waters wetlands and for wetland areas of public waters affected by a public transportation project as determined by the commissioner, the commissioner may waive the requirement for a public-waters-work permit if the local government unit makes a replacement, no-loss, or exemption determination in compliance with sections 103A.201, 103B.3355, and 103G.222 to 103G.2372, and rules adopted pursuant to these same sections.

(c) For projects affecting both public waters and wetlands, the local government unit may, by written agreement with the commissioner, waive the requirement for a replacement plan, no-loss, or exemption determination if a public-waters-work permit is required and the commissioner includes the provisions of sections 103A.201, 103B.3355, and 103G.222 to 103G.2372, and rules adopted pursuant to these same sections in the public-waters-work permit.

Subd. 6. Conformance with water and related land resource management plans. A public-waters-work permit may not be issued under this section if the project does not conform to state, regional, and local water and related land resources management plans.

Subd. 7. Effect on environment and mitigation. (a) A public-waters-work permit may be issued only if the project will involve a minimum encroachment, change, or damage to the environment, particularly the ecology of the waterway.

(b) If a major change in the resource is justified, public-waters-work permits must include provisions to compensate for the detrimental aspects of the change.

Subd. 8. Excavation in public waters. Public-waters-work permits for projects that involve excavation in the beds of public waters may be granted only if:

(1) the area where the excavation will take place is covered by a shoreland zoning ordinance approved by the commissioner;

(2) the work under the permit is consistent with the shoreland zoning ordinance; and

(3) the permit includes provisions for the deposition of excavated materials.

Subd. 9. Project affecting floodwaters. (a) A public-waters-work permit for a project affecting floodwaters may be granted only if:

(1) the area covered by the public-waters-work permit is governed by a floodplain management ordinance approved by the commissioner; and

(2) the conduct authorized by the public-waters-work permit is consistent with the floodplain management ordinance, if the commissioner has determined that enough information is available for the adoption of a floodplain ordinance.

(b) A public-waters-work permit involving the control of floodwaters by structural means, such as dams, dikes, levees, and channel improvements, may be granted only after the commissioner has considered all other flood damage reduction alternatives. In developing a policy on placing emergency levees along the banks of public waters under emergency flood conditions, the commissioner shall consult and cooperate with the office of emergency services.

Subd. 10. Changing level of public waters. (a) A public-waters-work permit that will change the level of public waters may not be issued unless:

(1) the shoreland adjacent to the waters to be changed is governed by a shoreland zoning ordinance approved by the commissioner; and

(2) the change in water level is consistent with the shoreland zoning ordinance.

(b) Standards and procedures for use in deciding the level of public waters must ensure that the rights of all persons are protected when public water levels are changed and must provide for:

(1) technical advice to persons involved;

(2) establishing alternatives to help local agencies resolve water level conflicts; and

(3) mechanics necessary for local resolution of water problems within the state guidelines.

Subd. 11. Emergency repairs. (a) The owner of a dam, reservoir, control structure, or waterway obstruction may make repairs that are immediately necessary in case of emergency without a public-waters-work permit under subdivision 1. The owner must immediately notify the commissioner of the emergency and of the emergency repairs being made. The owner must apply for a public-waters-work permit for the emergency repairs and necessary permanent repairs as soon as practicable.

(b) This subdivision does not apply to routine maintenance not affecting the safety of the structures.

(c) If the commissioner declares there is an emergency and repairs or remedial action are immediately necessary to safeguard life and property, the repairs, remedial action, or both, must be started immediately by the owner.

Subd. 12. Operation of structure prior to permit requirement. The owner of a dam, reservoir, control structure, or waterway obstruction constructed before a public-waters-work permit was required by law must maintain and operate the dam, reservoir, control structure, or waterway obstruction in a manner approved and prescribed by rule by the commissioner.

History: 1990 c 391 art 7 s 22; 1995 c 218 s 8,9; 1996 c 443 s 1,2; 1997 c 247 s 1; 2000 c 382 s 17; 2001 c 146 s 9; 2003 c 2 art 1 s 14; 2005 c 138 s 3; 2006 c 180 s 1; 2012 c 272 s 46,47; 2014 c 289 s 54; 1Sp2015 c 4 art 4 s 91



Section 103G.251 — INVESTIGATING ACTIVITIES AFFECTING WATERS OF THE STATE.

Subdivision 1. Investigations. If the commissioner determines that an investigation is in the public interest, the commissioner may investigate and monitor activities being conducted with or without a permit that may affect waters of the state.

Subd. 2. Findings and order. (a) With or without a public hearing, the commissioner may make findings and issue orders related to activities being conducted without a permit that affect waters of the state as otherwise authorized under this chapter.

(b) A copy of the findings and order must be served on the person to whom the order is issued.

(c) If the commissioner issues the findings and order without a hearing, the person to whom the order is issued may file a demand for a hearing with the commissioner. The demand for a hearing must be accompanied by the bond as provided in section 103G.311, subdivision 6, and the hearing must be held in the same manner and with the same requirements as a hearing held under section 103G.311, subdivision 5. The demand for a hearing and bond must be filed by 30 days after the person is served with a copy of the commissioner's order.

(d) The hearing must be conducted as a contested case hearing under chapter 14.

(e) If the person to whom the order is addressed does not demand a hearing or demands a hearing but fails to file the required bond:

(1) the commissioner's order becomes final at the end of 30 days after the person is served with the order; and

(2) the person may not appeal the order.

(f) An order of the commissioner may be recorded or filed by the commissioner in the office of the county recorder or registrar of titles, as appropriate, in the county where the real property is located as a deed restriction on the property that runs with the land and is binding on the owners, successors, and assigns until the conditions of the order are met or the order is rescinded.

History: 1990 c 391 art 7 s 23; 1993 c 186 s 16; 2005 c 138 s 4; 2014 c 312 art 13 s 19



Section 103G.255 — ALLOCATION AND CONTROL OF WATERS OF THE STATE.

The commissioner shall administer:

(1) the use, allocation, and control of waters of the state;

(2) the establishment, maintenance, and control of lake levels and water storage reservoirs; and

(3) the determination of the ordinary high-water level of waters of the state.

History: 1990 c 391 art 7 s 24; 1993 c 186 s 16



Section 103G.261 — WATER ALLOCATION PRIORITIES.

(a) The commissioner shall adopt rules for allocation of waters based on the following priorities for the consumptive appropriation and use of water:

(1) first priority, domestic water supply, excluding industrial and commercial uses of municipal water supply, and use for power production that meets the contingency planning provisions of section 103G.285, subdivision 6;

(2) second priority, a use of water that involves consumption of less than 10,000 gallons of water per day;

(3) third priority, agricultural irrigation, and processing of agricultural products involving consumption in excess of 10,000 gallons per day;

(4) fourth priority, power production in excess of the use provided for in the contingency plan developed under section 103G.285, subdivision 6;

(5) fifth priority, uses, other than agricultural irrigation, processing of agricultural products, and power production, involving consumption in excess of 10,000 gallons per day; and

(6) sixth priority, nonessential uses.

(b) For the purposes of this section, "consumption" means water withdrawn from a supply that is lost for immediate further use in the area.

(c) Appropriation and use of surface water from streams during periods of flood flows and high water levels must be encouraged subject to consideration of the purposes for use, quantities to be used, and the number of persons appropriating water.

(d) Appropriation and use of surface water from lakes of less than 500 acres in surface area must be discouraged.

(e) The treatment and reuse of water for nonconsumptive uses shall be encouraged.

History: 1989 c 326 art 4 s 1; 1990 c 391 art 7 s 25; 1990 c 426 art 1 s 13; 1993 c 186 s 1; 2012 c 272 s 48



Section 103G.265 — WATER SUPPLY MANAGEMENT.

Subdivision 1. Assurance of supply. The commissioner shall develop and manage water resources to assure an adequate supply to meet long-range seasonal requirements for domestic, municipal, industrial, agricultural, fish and wildlife, recreational, power, navigation, and quality control purposes from waters of the state.

Subd. 2. Diversion greater than 2,000,000 gallons per day. A water-use permit or a plan that requires a permit or the commissioner's approval, involving a diversion of waters of the state of more than 2,000,000 gallons per day average in a 30-day period, to a place outside of this state or from the basin of origin within this state may not be granted or approved until a determination is made by the commissioner that the water remaining in the basin of origin will be adequate to meet the basin's water resources needs during the specified life of the diversion project and, for groundwater, the diversion meets the applicable standards under section 103G.287, subdivision 5.

Subd. 2a. [Repealed, 2013 c 114 art 4 s 108]

Subd. 3. Consumptive use of more than 2,000,000 gallons per day. A water-use permit or a plan that requires a permit or the commissioner's approval, involving a consumptive use of more than 2,000,000 gallons per day average in a 30-day period, may not be granted or approved until a determination is made by the commissioner that the water remaining in the basin of origin will be adequate to meet the basin's water resources needs during the specified life of the consumptive use and, for groundwater, the consumptive use meets the applicable standards under section 103G.287, subdivision 5.

Subd. 4. Diversion or consumptive use from Great Lakes greater than 5,000,000 gallons per day. (a) A water-use permit or a plan that requires a permit or the commissioner's approval, involving a diversion or consumptive use of waters of the state from the Great Lakes water basin within this state where the diversion or consumptive use of waters would be more than 5,000,000 gallons per day average in a 30-day period, may not be granted or approved until:

(1) the commissioner has notified and solicited comments on the proposed diversion or consumptive use from the offices of the governors of the Great Lakes states and premiers of the Great Lakes provinces, the appropriate water management agencies of the Great Lakes states and provinces, and the international joint commission;

(2) the commissioner has considered the comments and concerns of the offices, agencies, and commission to which notice was given under clause (1); and

(3) the diversion or consumptive use has been approved by the legislature.

(b) If an objection is made to the proposed diversion or consumptive use by an office, agency, or commission to which notice was given under paragraph (a), clause (1), the commissioner must convene a meeting with the affected office, agency, or commission to investigate and consider the issues involved, and to seek a mutually agreeable solution to be recommended to the commissioner. In making a final decision on the approval of a permit or plan subject to review under this subdivision, the commissioner shall consider the record of the meeting and the recommendation. The commissioner must send notification of the final decision to each office, agency, or commission to which notice was given under paragraph (a), clause (1).

History: 1990 c 391 art 7 s 26; 1990 c 406 s 1; 1993 c 186 s 2; 2012 c 272 s 49; 2013 c 114 art 4 s 67,68



Section 103G.27 — WATER MANAGEMENT ACCOUNT.

Subdivision 1. Account established; sources. The water management account is created in the natural resources fund in the state treasury. Revenues collected from permit application fees, water use fees, field inspection fees, penalties, and other receipts according to sections 103G.271 and 103G.301 shall be deposited in the account. Interest earned on money in the account accrues to the account.

Subd. 2. Purposes of account. Money in the water management account may be spent only for the costs associated with administering this chapter.

History: 1Sp2011 c 2 art 4 s 13



Section 103G.271 — APPROPRIATION AND USE OF WATERS.

Subdivision 1. Permit required. (a) Except as provided in paragraph (b), the state, a person, partnership, or association, private or public corporation, county, municipality, or other political subdivision of the state may not appropriate or use waters of the state without a water-use permit from the commissioner.

(b) This section does not apply to use for a water supply by less than 25 persons for domestic purposes, except as required by the commissioner under section 103G.287, subdivision 4, paragraph (b).

(c) The commissioner may issue a state general permit for appropriation of water to a governmental subdivision or to the general public. The general permit may authorize more than one project and the appropriation or use of more than one source of water. Water-use permit processing fees and reports required under subdivision 6 and section 103G.281, subdivision 3, are required for each project or water source that is included under a general permit, except that no fee is required for uses totaling less than 15,000,000 gallons annually.

Subd. 2. Consistent with state and local plans. A water-use permit may not be issued under this section unless it is consistent with state, regional, and local water and related land resources management plans if the regional and local plans are consistent with statewide plans.

Subd. 3. Permit restriction during summer months. The commissioner must not modify or restrict the amount of appropriation from a groundwater source authorized in a water-use permit issued to irrigate agricultural land between April 1 and October 1, or, for agricultural land with a crop, until November 15, unless the commissioner determines the authorized amount of appropriation endangers a domestic water supply.

Subd. 4. Minimum-use exemption and local approval of low-use permits. (a) Except for local permits under section 103B.211, subdivision 4, a water-use permit is not required for the appropriation and use of less than 10,000 gallons per day and totaling no more than 1,000,000 gallons per year, except as required by the commissioner under section 103G.287, subdivision 4, paragraph (b).

(b) Water-use permits for more than the minimum amount but less than an intermediate amount prescribed by rule must be processed and approved at the municipal, county, or regional level based on rules adopted by the commissioner.

(c) The rules must include provisions for reporting to the commissioner the amounts of water appropriated under local permits.

Subd. 4a. Mt. Simon-Hinckley aquifer. (a) The commissioner may not issue new water-use permits that will appropriate water from the Mt. Simon-Hinckley aquifer in a metropolitan county, as defined in section 473.121, subdivision 4, unless the appropriation is for potable water use, there are no feasible or practical alternatives to this source, and a water conservation plan is incorporated with the permit.

(b) The commissioner shall terminate all permits authorizing appropriation and use of water from the Mt. Simon-Hinckley aquifer for once-through systems in a metropolitan county, as defined in section 473.121, subdivision 4, by December 31, 1992.

Subd. 5. Prohibition on once-through water-use permits. (a) Except as provided in paragraph (c), the commissioner may not issue a water-use permit to increase the volume of appropriation from a groundwater source for a once-through cooling system.

(b) Except as provided in paragraph (c), once-through system water-use permits using in excess of 5,000,000 gallons annually must be terminated by the commissioner, unless the discharge is into a public water basin within a nature preserve approved by the commissioner and established prior to January 1, 2001. The commissioner may issue a permit for a system in existence prior to January 1, 2015, for up to 5,000,000 gallons annually. Existing once-through systems must not be expanded and are required to convert to water efficient alternatives within the design life of existing equipment.

(c) Notwithstanding paragraphs (a) and (b), the commissioner, with the approval of the commissioners of health and the Pollution Control Agency, may issue once-through system water-use permits on an annual basis for groundwater thermal exchange devices or aquifer storage and recovery systems that return all once-through system water to the source aquifer. Water-use permit processing fees in subdivision 6, paragraph (a), apply to all water withdrawals under this paragraph, including any reuse of water returned to the source aquifer.

Subd. 5a. Maintaining surface water levels. Except as provided in subdivision 5, paragraph (b), the commissioner shall, by January 31, 1994, revoke all existing permits, and may not issue new permits, for the appropriation or use of groundwater in excess of 10,000,000 gallons per year for the primary purpose of maintaining or increasing surface water levels in the seven-county metropolitan area and in other areas of concern as determined by the commissioner. This subdivision does not apply until January 1, 1998, to a municipality that, by January 1, 1994, submits a plan acceptable to the commissioner for maintaining or increasing surface water levels using sources other than groundwater.

Subd. 6. Water-use permit processing fee. (a) Except as described in paragraphs (b) to (g), a water-use permit processing fee must be prescribed by the commissioner in accordance with the schedule of fees in this subdivision for each water-use permit in force at any time during the year. Fees collected under this paragraph are credited to the water management account in the natural resources fund. The schedule is as follows, with the stated fee in each clause applied to the total amount appropriated:

(1) $140 for amounts not exceeding 50,000,000 gallons per year;

(2) $3.50 per 1,000,000 gallons for amounts greater than 50,000,000 gallons but less than 100,000,000 gallons per year;

(3) $4 per 1,000,000 gallons for amounts greater than 100,000,000 gallons but less than 150,000,000 gallons per year;

(4) $4.50 per 1,000,000 gallons for amounts greater than 150,000,000 gallons but less than 200,000,000 gallons per year;

(5) $5 per 1,000,000 gallons for amounts greater than 200,000,000 gallons but less than 250,000,000 gallons per year;

(6) $5.50 per 1,000,000 gallons for amounts greater than 250,000,000 gallons but less than 300,000,000 gallons per year;

(7) $6 per 1,000,000 gallons for amounts greater than 300,000,000 gallons but less than 350,000,000 gallons per year;

(8) $6.50 per 1,000,000 gallons for amounts greater than 350,000,000 gallons but less than 400,000,000 gallons per year;

(9) $7 per 1,000,000 gallons for amounts greater than 400,000,000 gallons but less than 450,000,000 gallons per year;

(10) $7.50 per 1,000,000 gallons for amounts greater than 450,000,000 gallons but less than 500,000,000 gallons per year; and

(11) $8 per 1,000,000 gallons for amounts greater than 500,000,000 gallons per year.

(b) For once-through cooling systems, a water-use processing fee must be prescribed by the commissioner in accordance with the following schedule of fees for each water-use permit in force at any time during the year:

(1) for nonprofit corporations and school districts, $200 per 1,000,000 gallons; and

(2) for all other users, $420 per 1,000,000 gallons.

(c) The fee is payable based on the amount of water appropriated during the year and, except as provided in paragraph (f), the minimum fee is $100.

(d) For water-use processing fees other than once-through cooling systems:

(1) the fee for a city of the first class may not exceed $250,000 per year;

(2) the fee for other entities for any permitted use may not exceed:

(i) $60,000 per year for an entity holding three or fewer permits;

(ii) $90,000 per year for an entity holding four or five permits; or

(iii) $300,000 per year for an entity holding more than five permits;

(3) the fee for agricultural irrigation may not exceed $750 per year;

(4) the fee for a municipality that furnishes electric service and cogenerates steam for home heating may not exceed $10,000 for its permit for water use related to the cogeneration of electricity and steam; and

(5) no fee is required for a project involving the appropriation of surface water to prevent flood damage or to remove flood waters during a period of flooding, as determined by the commissioner.

(e) Failure to pay the fee is sufficient cause for revoking a permit. A penalty of ten percent per month calculated from the original due date must be imposed on the unpaid balance of fees remaining 30 days after the sending of a second notice of fees due. A fee may not be imposed on an agency, as defined in section 16B.01, subdivision 2, or federal governmental agency holding a water appropriation permit.

(f) The minimum water-use processing fee for a permit issued for irrigation of agricultural land is $20 for years in which:

(1) there is no appropriation of water under the permit; or

(2) the permit is suspended for more than seven consecutive days between May 1 and October 1.

(g) The commissioner shall waive the water-use permit fee for installations and projects that use storm water runoff or where public entities are diverting water to treat a water quality issue and returning the water to its source without using the water for any other purpose, unless the commissioner determines that the proposed use adversely affects surface water or groundwater.

(h) A surcharge of $30 per million gallons in addition to the fee prescribed in paragraph (a) shall be applied to the volume of water used in each of the months of June, July, and August that exceeds the volume of water used in January for municipal water use, irrigation of golf courses, and landscape irrigation. The surcharge for municipalities with more than one permit shall be determined based on the total appropriations from all permits that supply a common distribution system.

Subd. 6a. Fees for past unpermitted appropriations. An entity that appropriates water without a required permit under subdivision 1 must pay the applicable water-use permit processing fee specified in subdivision 6 for the period during which the unpermitted appropriation occurred. The fees for unpermitted appropriations are required for the previous seven calendar years after being notified of the need for a permit. This fee is in addition to any other fee or penalty assessed. The commissioner may waive payment of fees for past unpermitted appropriations for a residential system permitted under subdivision 5, paragraph (b).

Subd. 7. Transfer of permit. A water-use permit may be transferred to a successive owner of real property if the permittee conveys the real property where the source of water is located. The new owner must notify the commissioner immediately after the conveyance and request transfer of the permit.

History: 1990 c 391 art 7 s 27; 1990 c 594 art 1 s 49; 1990 c 597 s 63-65; 1991 c 214 s 6; 1991 c 234 s 1; 1991 c 354 art 10 s 5; 1992 c 366 s 1; 1992 c 601 s 1; 1993 c 186 s 3-5; 1994 c 557 s 15; 1995 c 218 s 10; 1997 c 104 s 1; 1998 c 401 s 38; 1999 c 231 s 128; 2001 c 160 s 1-3; 2003 c 128 art 1 s 116,117; 2005 c 89 s 1; 1Sp2005 c 1 art 2 s 121; 2006 c 281 art 1 s 21; 2008 c 363 art 5 s 19; 2009 c 37 art 1 s 34; 2010 c 361 art 4 s 52; 1Sp2011 c 2 art 4 s 14; 2012 c 272 s 50; 2013 c 114 art 4 s 69,70; 2014 c 312 art 13 s 20,21; 1Sp2015 c 4 art 4 s 92-94



Section 103G.275 — INSTALLATION FOR WATER USE.

Subdivision 1. Permit required. The owner of an installation for appropriating or using waters of the state may not increase the pumping capacity or make any major change in the installation without first applying in writing for, and obtaining, the written permit of the commissioner.

Subd. 2. Water use data statement. The owner or person in charge of an installation for appropriating or using waters of the state, whether or not under use permit, must file a water use data statement with the commissioner. The statement must be filed at the time the commissioner determines necessary for the statewide water information system. The water use data statement must be on forms provided by the commissioner and identify the installation's location, its capacity, the purposes for which it is used, and additional information required by the commissioner.

Subd. 3. Commissioner's examinations. The commissioner may examine an installation that appropriates or uses surface water or groundwater. The owner of the installation must provide information required by the commissioner.

History: 1990 c 391 art 7 s 28; 1995 c 218 s 11



Section 103G.281 — WATER USE PROHIBITED WITHOUT MEASURING QUANTITIES.

Subdivision 1. Measuring and records required. The state, a political subdivision of the state, a person, partnership, public or private corporation, or association may not appropriate or use waters of the state without measuring and keeping a record of the quantity of water used or appropriated as provided in section 103G.271 or 103G.275.

Subd. 2. Measuring equipment required. An installation for appropriating or using water must be equipped with a flow meter to measure the quantity of water appropriated within the degree of accuracy required by rule. The commissioner can determine other methods to be used for measuring water quantity based on the quantity of water appropriated or used, the source of water, the method of appropriating or using water, and any other facts supplied to the commissioner.

Subd. 3. Report. (a) Records of the amount of water appropriated or used must be kept for each installation. The readings and the total amount of water appropriated must be reported annually to the commissioner on or before February 15 of the following year on forms provided by the commissioner.

(b) The records must be submitted with the annual water-use permit processing fee in section 103G.271.

Subd. 4. Penalty for noncompliant reporting. The commissioner may assess penalties for noncompliant reporting of water use information as provided in this section. The penalty is ten percent of the annual water-use permit processing fee.

History: 1990 c 391 art 7 s 29; 1990 c 597 s 66; 2014 c 312 art 13 s 22



Section 103G.282 — MONITORING TO EVALUATE IMPACTS FROM APPROPRIATIONS.

Subdivision 1. Monitoring equipment. The commissioner may require the installation and maintenance of monitoring equipment to evaluate water resource impacts from permitted appropriations and proposed projects that require a permit. Monitoring for water resources that supply more than one appropriator must be designed to minimize costs to individual appropriators. The cost of drilling additional monitoring wells must be shared proportionally by all permit holders that are directly affecting a particular water resources feature.

Subd. 2. Measuring devices required. Monitoring installations required under subdivision 1 must be equipped with automated measuring devices to measure water levels, flows, or conditions. The commissioner may determine the frequency of measurements and other measuring methods based on the quantity of water appropriated or used, the source of water, potential connections to other water resources, the method of appropriating or using water, seasonal and long-term changes in water levels, and any other facts supplied to the commissioner.

Subd. 3. Reports and costs. (a) Records of water measurements under subdivision 2 must be kept for each installation. The measurements must be reported annually to the commissioner on or before February 15 of the following year in a format or on forms prescribed by the commissioner.

(b) The owner or person in charge of an installation for appropriating or using waters of the state or a proposal that requires a permit is responsible for all costs related to establishing and maintaining monitoring installations and to measuring and reporting data. Monitoring costs for water resources that supply more than one appropriator may be distributed among all users within a monitoring area determined by the commissioner and assessed based on volumes of water appropriated and proximity to resources of concern.

History: 2010 c 361 art 4 s 53; 2012 c 272 s 51



Section 103G.285 — SURFACE WATER APPROPRIATIONS.

Subdivision 1. Waiver. The commissioner may waive a limitation or requirement in subdivisions 2 to 6 for just cause.

Subd. 2. Natural and altered natural watercourses. If data are available, permits to appropriate water from natural and altered natural watercourses must be limited so that consumptive appropriations are not made from the watercourses during periods of specified low flows. The purpose of the limit is to safeguard water availability for in-stream uses and for downstream higher priority users located reasonably near the site of appropriation.

Subd. 3. Water basins. (a) Permits to appropriate water from water basins must be limited so that the collective annual withdrawals do not exceed a total volume of water amounting to one-half acre-foot per acre of water basin based on Minnesota Department of Conservation Bulletin No. 25, "An Inventory of Minnesota Lakes," published in 1968.

(b) As a condition to a surface water appropriation permit, the commissioner shall set a protective elevation for the water basin, below which an appropriation is not allowed. During the determination of the protective elevation, the commissioner shall consider:

(1) the elevation of important aquatic vegetation characteristics related to fish and wildlife habitat;

(2) existing uses of the water basin by the public and riparian landowners; and

(3) the total volume within the water basin and the slope of the littoral zone.

Subd. 4. Water basins less than 500 acres. As part of an application for appropriation of water from a water basin less than 500 acres in surface area, the applicant shall obtain a statement of support with as many signatures as the applicant can obtain from property owners with property riparian to the water basin. The statement of support must:

(1) state support for the proposed appropriation; and

(2) show the number of property owners whose signatures the applicant could not obtain.

Subd. 5. Trout streams. Permits issued after June 3, 1977, to appropriate water from streams designated trout streams by the commissioner's orders under section 97C.005 must be limited to temporary appropriations.

Subd. 6. Contingency planning. An application for use of surface waters of the state is not complete until the applicant submits, as part of the application, a contingency plan that describes the alternatives the applicant will use if further appropriation is restricted due to the flow of the stream or the level of a water basin. A surface water appropriation may not be allowed unless the contingency plan is feasible or the permittee agrees to withstand the results of not being able to appropriate water.

History: 1990 c 391 art 7 s 30; 2010 c 361 art 4 s 54



Section 103G.287 — GROUNDWATER APPROPRIATIONS.

Subdivision 1. Applications for groundwater appropriations; preliminary well construction approval. (a) Groundwater use permit applications are not complete until the applicant has supplied:

(1) a water well record as required by section 103I.205, subdivision 9, information on the subsurface geologic formations penetrated by the well and the formation or aquifer that will serve as the water source, and geologic information from test holes drilled to locate the site of the production well;

(2) the maximum daily, seasonal, and annual pumpage rates and volumes being requested;

(3) information on groundwater quality in terms of the measures of quality commonly specified for the proposed water use and details on water treatment necessary for the proposed use;

(4) the results of an aquifer test completed according to specifications approved by the commissioner. The test must be conducted at the maximum pumping rate requested in the application and for a length of time adequate to assess or predict impacts to other wells and surface water and groundwater resources. The permit applicant is responsible for all costs related to the aquifer test, including the construction of groundwater and surface water monitoring installations, and water level readings before, during, and after the aquifer test; and

(5) the results of any assessments conducted by the commissioner under paragraph (c).

(b) The commissioner may waive an application requirement in this subdivision if the information provided with the application is adequate to determine whether the proposed appropriation and use of water is sustainable and will protect ecosystems, water quality, and the ability of future generations to meet their own needs.

(c) The commissioner shall provide an assessment of a proposed well needing a groundwater appropriation permit. The commissioner shall evaluate the information submitted as required under section 103I.205, subdivision 1, paragraph (f), and determine whether the anticipated appropriation request is likely to meet the applicable requirements of this chapter. If the appropriation request is likely to meet applicable requirements, the commissioner shall provide the person submitting the information with a letter providing preliminary approval to construct the well.

Subd. 2. Relationship to surface water resources. Groundwater appropriations that will have negative impacts to surface waters are subject to applicable provisions in section 103G.285.

Subd. 3. Protecting groundwater supplies. The commissioner may establish water appropriation limits to protect groundwater resources. When establishing water appropriation limits to protect groundwater resources, the commissioner must consider the sustainability of the groundwater resource, including the current and projected water levels, water quality, whether the use protects ecosystems, and the ability of future generations to meet their own needs.

Subd. 4. Groundwater management areas. (a) The commissioner may designate groundwater management areas and limit total annual water appropriations and uses within a designated area to ensure sustainable use of groundwater that protects ecosystems, water quality, and the ability of future generations to meet their own needs. Water appropriations and uses within a designated management area must be consistent with a groundwater management area plan approved by the commissioner that addresses water conservation requirements and water allocation priorities established in section 103G.261. At least 30 days prior to implementing or modifying a groundwater management area plan under this subdivision, the commissioner shall consult with the advisory team established in paragraph (c).

(b) Notwithstanding section 103G.271, subdivision 1, paragraph (b), and Minnesota Rules, within designated groundwater management areas, the commissioner may require general permits as specified in section 103G.271, subdivision 1, paragraph (c), for water users using less than 10,000 gallons per day or 1,000,000 gallons per year and water suppliers serving less than 25 persons for domestic purposes. The commissioner may waive the requirements under section 103G.281 for general permits issued under this paragraph, and the fee specified in section 103G.301, subdivision 2, paragraph (c), does not apply to general permits issued under this paragraph.

(c) When designating a groundwater management area, the commissioner shall assemble an advisory team to assist in developing a groundwater management area plan for the area. The advisory team members shall be selected from public and private entities that have an interest in the water resources affected by the groundwater management area. A majority of the advisory team members shall be public and private entities that currently hold water-use permits for water appropriations from the affected water resources. The commissioner shall consult with the League of Minnesota Cities, the Association of Minnesota Counties, the Minnesota Association of Watershed Districts, and the Minnesota Association of Townships in appointing the local government representatives to the advisory team. The advisory team may also include representatives from the University of Minnesota, the Minnesota State Colleges and Universities, other institutions of higher learning in Minnesota, political subdivisions with jurisdiction over water issues, nonprofits with expertise in water, and federal agencies.

Subd. 5. Sustainability standard. The commissioner may issue water-use permits for appropriation from groundwater only if the commissioner determines that the groundwater use is sustainable to supply the needs of future generations and the proposed use will not harm ecosystems, degrade water, or reduce water levels beyond the reach of public water supply and private domestic wells constructed according to Minnesota Rules, chapter 4725.

History: 2010 c 361 art 4 s 55; 2013 c 114 art 4 s 71-73; 2014 c 289 s 55,56; 1Sp2015 c 4 art 4 s 95



Section 103G.289 — WELL INTERFERENCE; WELL SEALING.

The commissioner shall not validate a well interference claim if the affected well has been sealed prior to the completion of the commissioner's investigation of the complaint. If the well is sealed prior to completion of the investigation, the commissioner must dismiss the complaint.

History: 1Sp2015 c 4 art 4 s 96



Section 103G.291 — PUBLIC WATER SUPPLY PLANS; APPROPRIATION DURING DEFICIENCY.

Subdivision 1. Declaration and conservation. (a) If the governor determines and declares by executive order that there is a critical water deficiency, public water supply authorities appropriating water must adopt and enforce water conservation restrictions within their jurisdiction that are consistent with rules adopted by the commissioner.

(b) The restrictions must limit lawn sprinkling, vehicle washing, golf course and park irrigation, and other nonessential uses, and have appropriate penalties for failure to comply with the restrictions.

Subd. 2. Modification of appropriation for noncompliance. Disregard of critical water deficiency orders, even though total appropriation remains less than that permitted, is adequate grounds for immediate modification of a public water supply authority's water-use permit.

Subd. 3. Water supply plans; demand reduction. (a) Every public water supplier serving more than 1,000 people must submit a water supply plan to the commissioner for approval by January 1, 1996. In accordance with guidelines developed by the commissioner, the plan must address projected demands, adequacy of the water supply system and planned improvements, existing and future water sources, natural resource impacts or limitations, emergency preparedness, water conservation, supply and demand reduction measures, and allocation priorities that are consistent with section 103G.261. Public water suppliers must update their plan and, upon notification, submit it to the commissioner for approval every ten years.

(b) The water supply plan in paragraph (a) is required for all communities in the metropolitan area, as defined in section 473.121, with a municipal water supply system and is a required element of the local comprehensive plan required under section 473.859.

(c) Public water suppliers serving more than 1,000 people must encourage water conservation by employing water use demand reduction measures, as defined in subdivision 4, paragraph (a), before requesting approval from the commissioner of health under section 144.383, paragraph (a), to construct a public water supply well or requesting an increase in the authorized volume of appropriation. The commissioner of natural resources and the water supplier shall use a collaborative process to achieve demand reduction measures as a part of a water supply plan review process.

(d) Public water suppliers serving more than 1,000 people must submit records that indicate the number of connections and amount of use by customer category and volume of water unaccounted for with the annual report of water use required under section 103G.281, subdivision 3.

(e) For the purposes of this section, "public water supplier" means an entity that owns, manages, or operates a public water supply, as defined in section 144.382, subdivision 4.

Subd. 4. Demand reduction measures. (a) For the purposes of this section, "demand reduction measures" means measures that reduce water demand, water losses, peak water demands, and nonessential water uses. Demand reduction measures must include a conservation rate structure, or a uniform rate structure with a conservation program that achieves demand reduction. A "conservation rate structure" means a rate structure that encourages conservation and may include increasing block rates, seasonal rates, time of use rates, individualized goal rates, or excess use rates. If a conservation rate is applied to multifamily dwellings, the rate structure must consider each residential unit as an individual user.

(b) To encourage conservation, a public water supplier serving more than 1,000 people must implement demand reduction measures by January 1, 2015.

History: 1990 c 391 art 7 s 31; 1993 c 186 s 6; 2007 c 131 art 1 s 57; 2008 c 363 art 5 s 20,21; 2012 c 150 art 1 s 2,3; 1Sp2015 c 4 art 4 s 97



Section 103G.293 — STATEWIDE DROUGHT PLAN.

The commissioner shall establish a plan to respond to drought-related emergencies and to prepare a statewide framework for drought response. The plan must consider metropolitan water supply plans of the Metropolitan Council prepared under section 473.1565. The plan must provide a framework for implementing drought response actions in a staged approach related to decreasing levels of flows. Permits issued under section 103G.271 must provide conditions on water appropriation consistent with the drought response plan established by this section.

History: 1990 c 391 art 10 s 3; 1990 c 434 s 1; 1993 c 13 art 1 s 23; 2006 c 212 art 3 s 7



Section 103G.297 — DIVERSION OR DRAINAGE OF WATER FOR MINING.

Subdivision 1. Authority to issue permits. The commissioner may issue water-use permits for the diversion, drainage, control, or use of waters of the state for mining iron ore, taconite, copper, copper-nickel, or nickel as provided in this section.

Subd. 2. Application. (a) An owner of the iron ore, taconite, copper, copper-nickel, or nickel deposits or the owner of the right to mine the deposits must apply to the commissioner for a permit in the form prescribed by the commissioner.

(b) Except as otherwise provided in this section, the application and the proceedings related to the application and to a permit issued are governed by the applicable provisions of this chapter.

Subd. 3. Grant. The permit may be granted only if the commissioner determines that:

(1) the proposed drainage, diversion, control, or use of waters will be necessary for the mining of substantial deposits of iron ore, taconite, copper, copper-nickel, or nickel, and that another feasible and economical method of mining is not reasonably available;

(2) the proposed drainage, diversion, control, or use of waters will not substantially impair the interests of the public in lands or waters or the substantial beneficial public use of lands or waters except as expressly authorized in the permit and will not endanger public health or safety; and

(3) the proposed mining operations will be in the public interest and the resulting public benefits warrant the proposed drainage, diversion, or control of waters.

Subd. 4. Operation. If the operations authorized by a permit may affect public or private property not owned by the permittee, before proceeding with the operations the permittee must:

(1) acquire all rights or easements necessary for the operation;

(2) pay or give security for the payment of damages to the property that may result from the operations; and

(3) give evidence of compliance with this subdivision as the commissioner may require.

Subd. 5. Liability of state. The state and its officers, agents, or employees do not incur liability on account of the issuance of a permit or on account of any act or omission of the permittee, or the permittee's agents or employees, under or in connection with the permit.

Subd. 6. Permit period. (a) Notwithstanding other limitations prescribed by law, a permit must be granted for a term the commissioner finds reasonable and necessary for the completion of the proposed mining operations, and the commissioner may prescribe a time in the permit for the commencement or completion of operations or construction under the permit or the exercise of the rights granted by the permit.

(b) The commissioner may extend the original term of the permit or the time allowed for the performance of its conditions for good cause shown upon application of the permittee.

Subd. 7. Permit conditions. In a permit, the commissioner may prescribe conditions the commissioner finds necessary and practicable for restoring the waters to their former condition after completion of the mining operations or after expiration or cancellation of the permit. The commissioner may also prescribe other conditions necessary to protect the public health, safety, and welfare, and may require the permittee to furnish a bond to the state in an appropriate form and amount as security for compliance with the conditions of the permit and applicable law.

Subd. 8. Modifying or canceling permit. (a) A permit issued under this section is irrevocable for the term of the permit and for any extension of the term except:

(1) the permit may be modified or canceled by the commissioner at the request or with the consent of the permittee upon conditions the commissioner finds necessary to protect the public interest;

(2) subject to appeal as provided for water-use permits, the commissioner may modify or cancel a permit as provided in paragraph (b) if:

(i) the permittee or its employees or agents breach the permit's terms or conditions or violate pertinent law; or

(ii) the commissioner finds the modification or cancellation necessary to protect the public health or safety, or to protect the public interests in lands or waters against substantial injury resulting in any manner or to any extent not expressly authorized by the permit, or to prevent substantial injury to persons or property resulting in any manner or to any extent not so authorized; or

(3) the commissioner immediately suspends operations under a permit by written order to the permittee if necessary in an emergency, to protect the public health or safety or to protect public interests in lands or waters against imminent danger of substantial injury in any manner or to any extent not expressly authorized by the permit, or to protect persons or property against the danger, and may require the permittee to take any measures necessary to prevent or remedy the injury.

(b) The commissioner may modify or cancel the permit upon at least 30 days' written notice to the permittee, stating the grounds of the proposed modification or cancellation and giving the permittee an opportunity to be heard.

(c) An order under paragraph (a), clause (3), may not remain in effect for more than 30 days from the date of the order without giving the permittee at least ten days' written notice of the order and an opportunity to be heard relating to the order.

Subd. 9. Effect on other law. This section does not amend, supersede, or repeal any existing law, but is supplementary to it.

History: 1990 c 391 art 7 s 33



Section 103G.298 — LANDSCAPE IRRIGATION SYSTEMS.

All automatically operated landscape irrigation systems shall have furnished and installed technology that inhibits or interrupts operation of the landscape irrigation system during periods of sufficient moisture. The technology must be adjustable either by the end user or the professional practitioner of landscape irrigation services.

History: 2003 c 44 s 1



Section 103G.299 — ADMINISTRATIVE PENALTIES.

Subdivision 1. Authority to issue penalty orders. (a) As provided in paragraph (b), the commissioner may issue an order requiring violations to be corrected and administratively assessing monetary penalties for violations of sections 103G.271 and 103G.275, and any rules adopted under those sections.

(b) An order under this section may be issued to a person for water appropriation activities without a required permit.

(c) The order must be issued as provided in this section and in accordance with the plan prepared under subdivision 12.

Subd. 2. Amount of penalty; considerations. (a) The commissioner may issue orders assessing administrative penalties based on potential for harm and deviation from compliance. For a violation that presents: (1) a minor potential for harm and deviation from compliance, the penalty will be no more than $1,000; (2) a moderate potential for harm and deviation from compliance, the penalty will be no more than $10,000; and (3) a severe potential for harm and deviation from compliance, the penalty will be no more than $20,000.

(b) In determining the amount of a penalty the commissioner may consider:

(1) the gravity of the violation, including potential for, or real, damage to the public interest or natural resources of the state;

(2) the history of past violations;

(3) the number of violations;

(4) the economic benefit gained by the person by allowing or committing the violation based on data from local or state bureaus or educational institutions; and

(5) other factors as justice may require, if the commissioner specifically identifies the additional factors in the commissioner's order.

(c) For a violation after an initial violation, including a continuation of the initial violation, the commissioner must, in determining the amount of a penalty, consider the factors in paragraph (b) and the:

(1) similarity of the most recent previous violation and the violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 3. Contents of order. An order assessing an administrative penalty under this section must include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of the statute, rule, order, or term or condition of a permit that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based; and

(4) a statement of the person's right to review of the order.

Subd. 4. Corrective order. (a) The commissioner may issue an order assessing a penalty and requiring the violations cited in the order to be corrected within a time period specified by the commissioner.

(b) The person to whom the order was issued must provide information to the commissioner before the 31st day after the order was received demonstrating that the violation has been corrected or that appropriate steps toward correcting the violation have been taken.

(c) The commissioner must determine whether the violation has been corrected and notify the person subject to the order of the commissioner's determination.

Subd. 5. Penalty. (a) Unless the person requests review of the order under subdivision 6 or 7 before the penalty is due, the penalty in the order is due and payable:

(1) on the 31st day after the order was received, if the person subject to the order fails to provide information to the commissioner showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(2) on the 20th day after the person receives the commissioner's determination under subdivision 4, paragraph (c), if the person subject to the order has provided information to the commissioner that the commissioner determines is not sufficient to show that the violation has been corrected or that appropriate steps have been taken toward correcting the violation.

(b) The penalty is due by 31 days after the order was received, unless review of the order under subdivision 6 or 7 has been sought.

(c) Interest at the rate established in section 549.09 begins to accrue on penalties under this subdivision on the 31st day after the order with the penalty was received.

Subd. 6. Expedited administrative hearing. (a) Within 30 days after receiving an order or within 20 days after receiving notice that the commissioner has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may request an expedited hearing, using the procedures under Minnesota Rules, parts 1400.8510 to 1400.8612, to review the commissioner's determination. The hearing request must specifically state the reasons for seeking review of the order. The person to whom the order is directed and the commissioner are the parties to the expedited hearing. The commissioner must notify the person to whom the order is directed of the time and place of the hearing at least 20 days before the hearing. The expedited hearing must be held within 30 days after a request for hearing has been filed with the commissioner unless the parties agree to a later date.

(b) All written arguments must be submitted within ten days following the close of the hearing. The hearing must be conducted under Minnesota Rules, parts 1400.8510 to 1400.8612, as modified by this subdivision.

(c) The administrative law judge must issue a report making recommendations about the commissioner's action to the commissioner within 30 days following the close of the record. The administrative law judge may not recommend a change in the amount of the proposed penalty unless the administrative law judge determines that, based on the factors in subdivision 2, the amount of the penalty is unreasonable.

(d) If the administrative law judge makes a finding that the hearing was requested solely for purposes of delay or that the hearing request was frivolous, the commissioner may add to the amount of the penalty the costs charged to the department by the Office of Administrative Hearings for the hearing.

(e) If a hearing has been held, the commissioner may not issue a final order until at least five days after receipt of the report of the administrative law judge. The person to whom an order is issued may, within those five days, comment to the commissioner on the recommendations, and the commissioner must consider the comments. The final order may be appealed in the manner provided in sections 14.63 to 14.69.

(f) If a hearing has been held and a final order issued by the commissioner, the penalty must be paid by 30 days after the date the final order is received unless review of the final order is requested under sections 14.63 to 14.69. If review is not requested or the order is reviewed and upheld, the amount due is the penalty, together with interest accruing from 31 days after the original order was received at the rate established in section 549.09.

Subd. 7. Mediation. In addition to review under subdivision 6, the commissioner may enter into mediation concerning an order issued under this section if the commissioner and the person to whom the order is issued both agree to mediation.

Subd. 8. Penalties due and payable. The commissioner may enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

Subd. 9. Revoking or suspending permit. If a person fails to pay a penalty owed under this section, the commissioner has grounds to revoke a permit or to refuse to amend a permit or issue a new permit.

Subd. 10. Cumulative remedy. The authority of the commissioner to issue a corrective order assessing penalties is in addition to other remedies available under statutory or common law, except that the state may not seek civil penalties under any other provision of law for the violations covered by the administrative penalty order. The payment of a penalty does not preclude the use of other enforcement provisions, under which penalties are not assessed, in connection with the violation for which the penalty was assessed.

Subd. 11. Deposit of fees. Fees collected under this section must be credited to the water management account in the natural resources fund.

Subd. 12. Plan for use of administrative penalties. The commissioner must prepare a plan for using the administrative penalty authority in this section. The plan must include explanations for how the commissioner will determine whether violations are minor, moderate, or severe. The commissioner must provide a 30-day period for public comment on the plan. The plan must be finalized within six months after July 1, 2014.

History: 2014 c 312 art 13 s 23



Section 103G.301 — GENERAL PERMIT APPLICATION PROCEDURES.

Subdivision 1. Application documentation. (a) An application for a permit must be accompanied by:

(1) maps, plans, and specifications describing the proposed appropriation and use of waters;

(2) the changes, additions, repairs, or abandonment proposed to be made;

(3) the waters of the state affected; and

(4) other data the commissioner may require.

(b) The commissioner may require a statement of the effect the actions proposed in the permit application will have on the environment, including:

(1) anticipated changes in water and related land resources;

(2) unavoidable but anticipated detrimental effects; and

(3) alternatives to the actions proposed in the permit application, including conservation measures to improve water use efficiencies and reduce water demand.

Subd. 2. Permit application and notification fees. (a) A fee to defray the costs of receiving, recording, and processing must be paid for a permit application authorized under this chapter, except for a general permit application, for each request to amend or transfer an existing permit, and for a notification to request authorization to conduct a project under a general permit. Fees established under this subdivision, unless specified in paragraph (c), shall be compliant with section 16A.1285.

(b) Proposed projects that require water in excess of 100 million gallons per year must be assessed fees to recover the costs incurred to evaluate the project and the costs incurred for environmental review. Fees collected under this paragraph must be credited to an account in the natural resources fund and are appropriated to the commissioner.

(c) The fee to apply for a permit to appropriate water, in addition to any fee under paragraph (b), and for a permit to construct or repair a dam that is subject to dam safety inspection is $150. The application fee for a permit to work in public waters or to divert waters for mining must be at least $150, but not more than $1,000. The fee for a notification to request authorization to conduct a project under a general permit is $100.

Subd. 3. Field inspection fees. (a) In addition to the application fee, the commissioner may charge a field inspection fee for:

(1) projects requiring a mandatory environmental assessment under chapter 116D;

(2) projects undertaken without a required permit or application; and

(3) projects undertaken in excess of limitations established in an issued permit.

(b) The fee must be at least $100 but not more than actual inspection costs.

(c) The fee is to cover actual costs related to a permit applied for under this chapter or for a project undertaken without proper authorization.

(d) The commissioner shall establish a schedule of field inspection fees under section 16A.1285. The schedule must include actual costs related to field inspection, including investigations of the area affected by the proposed activity, analysis of the proposed activity, consultant services, and subsequent monitoring, if any, of the activity authorized by the permit. Fees collected under this subdivision must be credited to an account in the natural resources fund and are appropriated to the commissioner.

Subd. 4. Refund of fees prohibited. A permit application, general permit notification, or field inspection fee may not be refunded for any reason, even if the application or request is denied or withdrawn.

Subd. 5. State and federal agencies exempt from fee. A permit application, general permit notification, or field inspection fee may not be imposed on any state agency, as defined in section 16B.01, or federal governmental agency applying for a permit.

Subd. 5a. Town fees exemption. Notwithstanding this section or any other law, no permit application, general permit notification, or field inspection fee shall be charged to a town in connection with the construction or alteration of a town road, bridge, or culvert.

Subd. 6. Filing application. An application for a permit must be filed with the commissioner and if the proposed activity for which the permit is requested is within a municipality, or is within or affects a watershed district or a soil and water conservation district, a copy of the application with maps, plans, and specifications must be served on the mayor of the municipality, the secretary of the board of managers of the watershed district, and the secretary of the board of supervisors of the soil and water conservation district.

Subd. 7. Recommendation of local units of government. (a) If the proposed activity for which the permit is requested is within a municipality, or is within or affects a watershed district or a soil and water conservation district, the commissioner may obtain a written recommendation of the managers of the district and the board of supervisors of the soil and water conservation district or the mayor of the municipality before issuing or denying the permit.

(b) The managers, supervisors, or mayor must file a recommendation within 30 days after receiving of a copy of the application for permit.

Subd. 8. Deposit of fees. Fees collected under this section must be credited to the water management account in the natural resources fund.

History: 1990 c 391 art 7 s 34; 1991 c 298 art 4 s 1; 1993 c 186 s 7; 1995 c 218 s 13; 1996 c 305 art 3 s 10,11; 1999 c 250 art 3 s 9; 2001 c 160 s 4; 2005 c 138 s 5; 1Sp2005 c 1 art 2 s 122; 2007 c 57 art 1 s 135; 2009 c 37 art 1 s 35,36; 2010 c 361 art 4 s 56; 1Sp2011 c 2 art 4 s 15; 2012 c 272 s 52-55; 1Sp2015 c 4 art 4 s 98



Section 103G.305 — TIME LIMIT TO ACT ON WATER-USE PERMIT APPLICATION.

Subdivision 1. General 150-day limit. (a) Except as provided in subdivision 2, the commissioner must act on a water-use permit within 150 days after the completed application for the permit has been submitted. Within 30 business days of application for a water-use permit, the commissioner shall notify the applicant, in writing, whether the application is complete or incomplete.

(b) The commissioner must direct a hearing to be held on a water-use permit application or make an order issuing a permit or denying a permit.

Subd. 2. Exception. The requirements of subdivision 1 do not apply to applications for a water-use permit for:

(1) appropriations for diversion from the basin of origin of more than 2,000,000 gallons per day average in a 30-day period; or

(2) appropriations with a consumptive use of more than 2,000,000 gallons per day average for a 30-day period.

History: 1990 c 391 art 7 s 35; 1993 c 186 s 16; 2010 c 361 art 4 s 57; 2014 c 289 s 57



Section 103G.311 — PERMIT HEARING.

Subdivision 1. Hearing requirement. A hearing must be conducted as a contested case hearing under chapter 14.

Subd. 2. Hearing notice. (a) The hearing notice on an application must include:

(1) the date, place, and time fixed by the commissioner for the hearing;

(2) the waters affected, the water levels sought to be established, or control structures proposed; and

(3) the matters prescribed by sections 14.57 to 14.59 and rules adopted thereunder.

(b) A summary of the hearing notice must be published by the commissioner at the expense of the applicant or, if the proceeding is initiated by the commissioner in the absence of an applicant, at the expense of the commissioner.

(c) The summary of the hearing notice must be:

(1) published once a week for two successive weeks before the day of hearing in a legal newspaper published in the county where any part of the affected waters is located; and

(2) mailed by the commissioner to the county auditor, the mayor of a municipality, the watershed district, and the soil and water conservation district affected by the application.

Subd. 3. Subpoena of witnesses and evidence. (a) The commissioner may subpoena and compel the attendance of witnesses and the production of books and documents that are material to the purposes of the hearing.

(b) Disobedience of a subpoena is punishable in the same manner as a contempt of the district court. The commissioner must file a complaint of the disobedience of a subpoena with the district court of the county where the subpoena was disobeyed.

Subd. 4. Waiver of hearing. The commissioner may waive a hearing on an application and order the permit to be issued or deny the permit.

Subd. 5. Demand for hearing. (a) If a hearing is waived and an order is made issuing or denying the permit, the applicant, the managers of the watershed district, the board of supervisors of the soil and water conservation district, or the governing body of the municipality may file a demand for hearing on the application. The demand for a hearing must be filed within 30 days after mailed notice of the order with the bond required by subdivision 6.

(b) The commissioner must give notice as provided in subdivision 2, hold a hearing on the application, and make a determination on issuing or denying the permit as though the previous order had not been made.

(c) The order issuing or denying the permit becomes final at the end of 30 days after mailed notice of the order to the applicant, the managers of the watershed district, the board of supervisors of the soil and water conservation district, or the governing body of the municipality, and an appeal of the order may not be taken if:

(1) the commissioner waives a hearing and a demand for a hearing is not made; or

(2) a hearing is demanded but a bond is not filed as required by subdivision 6.

Subd. 6. Bond for demanding public hearing. (a) An applicant filing a demand for a public hearing must execute and file a corporate surety bond or equivalent security to the state of Minnesota, to be approved by the commissioner and in an amount and form determined by the commissioner. The bond or security must be conditioned to pay the costs of the hearing if the commissioner's order issuing or denying a permit is affirmed without material modification.

(b) A bond or security is not required of a public authority that demands a public hearing.

(c) The commissioner may waive the requirement for a bond or other security.

Subd. 7. Hearing costs. (a) Except as provided in paragraphs (b) and (c), the costs of a hearing must be paid as prescribed by chapter 14 and the chief administrative law judge.

(b) If a hearing is waived by the commissioner, but the applicant other than a public authority demands a hearing on the application and the commissioner's order is affirmed without material modification, the applicant must pay the following costs up to $750:

(1) costs of the stenographic record and transcript;

(2) rental costs, if any, of the place where the hearing is held; and

(3) costs of publication of orders made by the commissioner.

(c) If a hearing is waived by the commissioner, but a hearing is demanded by a public authority other than the applicant and the commissioner's order is affirmed without material modification, the public authority making the demand must pay:

(1) costs of the stenographic record and transcript;

(2) rental costs, if any, of the place where the hearing is held; and

(3) costs of publication of orders made by the commissioner.

History: 1990 c 391 art 7 s 36; 2007 c 131 art 1 s 58; 2011 c 107 s 76



Section 103G.315 — DENIAL AND ISSUANCE OF PERMITS.

Subdivision 1. Commissioner's general authority. The commissioner may deny issuing permits and issue permits with or without conditions.

Subd. 2. Findings of fact. The commissioner shall make findings of fact on issues necessary for determination of the applications considered. Orders made by the commissioner must be based upon findings of fact made on substantial evidence. The commissioner may have investigations made. The facts disclosed by investigation must be put in evidence at the hearing.

Subd. 3. Issuance of permit. If the commissioner concludes that the plans of the applicant are reasonable, practical, and will adequately protect public safety and promote the public welfare, the commissioner shall grant the permit.

Subd. 4. Control levels. If they are in issue, the commissioner shall also fix the control levels of public waters accordingly.

Subd. 5. Denial; modifications. Otherwise the commissioner shall reject the application or may require modification of the plan as the commissioner finds proper to protect the public interest.

Subd. 6. Burden of proof; conditions. (a) In permit applications, the applicant has the burden of proving that the proposed project is reasonable, practical, and will adequately protect public safety and promote the public welfare.

(b) In granting a permit, the commissioner may include in it terms and reservations about the amount and manner of the use or appropriation or method of construction or operation of controls as appear reasonably necessary for the safety and welfare of the people of the state.

Subd. 7. Restoring effects of unlawful activities. (a) The commissioner may include in an order issuing or denying a permit a requirement for the applicant to take an action necessary to restore the public waters or their beds to the condition existing before unlawful activities, if any, were undertaken by the applicant. The restoration may include filling beds unlawfully dredged, removing fill unlawfully placed, or restoring water unlawfully appropriated.

(b) If a hearing on the application was not held, the applicant may contest the order within 30 days of receiving it and must be given a contested case hearing as prescribed by chapter 14.

Subd. 8. Notice of permit order. Notice of orders made after hearing must be given by publication of the order once a week for two successive weeks in a legal newspaper in the county where the hearing was held and by mailing copies of the order to parties who entered an appearance at the hearing.

Subd. 9. Time for issuing order. The commissioner shall make an order within 60 days after the completion of the hearing.

Subd. 10. Charges for excavating minerals. The commissioner must impose charges for the excavation of minerals from the beds of public waters, as provided in chapter 93.

Subd. 11. Limitations on permits. (a) Except as otherwise expressly provided by law, a permit issued by the commissioner under this chapter is subject to:

(1) cancellation by the commissioner at any time if necessary to protect the public interests;

(2) further conditions on the term of the permit or its cancellation as the commissioner may prescribe and amend and reissue the permit; and

(3) applicable law existing before or after the issuance of the permit.

(b) Permits issued to irrigate agricultural land are subject to this subdivision and are subject to cancellation by the commissioner upon the recommendation of the supervisors of the soil and water conservation district where the land to be irrigated is located.

Subd. 12. Permit not issued until fees are paid. Except for field inspection fees related to monitoring, the commissioner may not issue a permit until all fees required by section 103G.301 relating to the issuance of a permit have been paid. The time limits prescribed by section 103G.305, subdivision 1, do not apply to an application for which the appropriate fee has not been paid. Field inspection fees relating to monitoring of an activity authorized by a permit may be charged and collected as necessary at any time after the issuance of the permit.

Subd. 13. Period for activities under permit. (a) The commissioner shall set the time period within which:

(1) construction authorized in the permit must be completed; or

(2) an appropriation or use of water must be made.

(b) The time must not exceed five years from the date of the permit.

(c) The time period may be extended by the commissioner after application and for good cause demonstrated by the permittee.

Subd. 14. Irrevocability of certain permits related to mining. (a) Permits granted in connection with the mining, transporting, concentration, or shipment of taconite as defined in section 93.20, subdivision 18, and permits granted in connection with the mining, production, or beneficiation of copper, copper-nickel, or nickel, are irrevocable for the term of the permits without the consent of the permittee, except for breach or nonperformance of any condition of the permit by the permittee.

(b) The commissioner may allow and prescribe in the permit any time the commissioner considers reasonable, notwithstanding the limitations under subdivision 13, limitations of time contained in this section for beginning or completing construction or operations under the permit, or exercising the rights granted under the permit.

(c) The commissioner may extend the time, for cause shown, upon the application of the permittee.

Subd. 15. Rules for issuing and denying permits. The commissioner shall adopt rules prescribing standards and criteria for issuing and denying water-use permits and public-waters-work permits.

History: 1990 c 391 art 7 s 37; 1995 c 218 s 14,15; 2010 c 361 art 4 s 58



Section 103G.401 — APPLICATION TO ESTABLISH LAKE LEVELS.

(a) Applications for authority to establish and maintain levels of public waters and applications to establish the natural ordinary high-water level of public waters may be made to the commissioner by a public body or authority or by a majority of the riparian owners on the public waters.

(b) To conserve or utilize the water resources of the state, the commissioner may initiate proceedings to establish and maintain the level of public waters.

History: 1990 c 391 art 7 s 38



Section 103G.405 — WATER LEVEL CONTROL FOR LANDLOCKED LAKES.

(a) Except as provided in paragraph (c), the commissioner must issue a water level control permit to establish a control elevation for a landlocked lake below the ordinary high-water level for the lake if:

(1) the commissioner finds that:

(i) the control is necessary to prevent adverse impacts to the lake or adjoining property;

(ii) other reasonable or cost-effective alternatives are not available; and

(iii) natural resource or hydrologic conditions exist in the watershed that would limit the potential for continuous discharge of excess waters from the lake; and

(2) the outlet and discharge of excess waters is addressed in an approved water management plan under chapter 103B or 103D.

(b) In addition to the requirements in section 103G.301, subdivision 6, if the proposed control elevation is more than 1-1/2 feet below the ordinary high-water level, the permit applicant shall serve a copy of the application on each county and municipality within which any portion of the lake is located and the lake improvement district, if one exists.

(c) The commissioner may not issue a permit to establish a control elevation more than 1-1/2 feet below the ordinary high-water level of a lake if a county, municipality, watershed district, or lake improvement district required to be served under paragraph (b) or section 103G.301, subdivision 6, files a written objection to the issuance of the permit with the commissioner within 30 days after receiving a copy of the application.

History: 1990 c 391 art 7 s 39; 1996 c 407 s 45



Section 103G.407 — WATER LEVEL CONTROL FOR PUBLIC WATERS WITH AN OUTLET.

(a) The commissioner, upon due consideration of recommendations and objections as provided in paragraph (c), may issue a public-waters-work permit to establish a control elevation for a public water with an outlet that is different than any previously existing or established control level when:

(1) all of the property abutting the ordinary high-water mark of the public water is in public ownership or the public entity has obtained permanent flowage easements; and

(2) the commissioner finds that the proposed change in the control level is in the public interest and causes minimal adverse environmental impact.

(b) In addition to the requirements in section 103G.301, subdivision 6, if the proposed control elevation differs from any historical control level, the permit applicant shall serve a copy of the application on each county and municipality within which any portion of the lake is located and on the lake improvement district, if one exists.

(c) A county, municipality, watershed district, watershed management organization, or lake improvement district required to be served under paragraph (b) or section 103G.301, subdivision 6, may file a written recommendation for the issuance of the permit or an objection to the issuance of the permit with the commissioner within 30 days after receiving a copy of the application.

History: 2004 c 262 art 2 s 6



Section 103G.408 — TEMPORARY DRAWDOWN OF PUBLIC WATERS.

(a) The commissioner, upon consideration of recommendations and objections as provided in clause (2), item (iii), and paragraph (c), may issue a public-waters-work permit for the temporary drawdown of a public water when:

(1) the public water is a shallow lake to be managed for fish, wildlife, or ecological purposes by the commissioner and the commissioner has conducted a public hearing presenting a comprehensive management plan outlining how and when temporary drawdowns under this section will be conducted; or

(2) the permit applicant is a public entity and:

(i) the commissioner deems the project to be beneficial and makes findings of fact that the drawdown is in the public interest;

(ii) the permit applicant has obtained permission from at least 75 percent of the riparian landowners; and

(iii) the permit applicant has conducted a public hearing according to paragraph (d).

(b) In addition to the requirements in section 103G.301, subdivision 6, the permit applicant shall serve a copy of the application on each county, municipality, and watershed management organization, if one exists, within which any portion of the public water is located and on the lake improvement district, if one exists.

(c) A county, municipality, watershed district, watershed management organization, or lake improvement district required to be served under paragraph (b) or section 103G.301, subdivision 6, may file a written recommendation for the issuance of a permit or an objection to the issuance of a permit with the commissioner within 30 days after receiving a copy of the application.

(d) The hearing notice for a public hearing under paragraph (a), clause (2), item (iii), must:

(1) include the date, place, and time for the hearing;

(2) include the waters affected and a description of the proposed project;

(3) be mailed to the director, the county auditor, the clerk or mayor of a municipality, the lake improvement district if one exists, the watershed district or water management organization, the soil and water conservation district, and all riparian owners of record affected by the application; and

(4) be published in a newspaper of general circulation in the affected area.

(e) Periodic temporary drawdowns conducted under paragraph (a) shall not be considered takings from riparian landowners.

(f) This section does not apply to public waters that have been designated for wildlife management under section 97A.101.

History: 2009 c 48 s 1; 2012 c 277 art 1 s 80



Section 103G.411 — STIPULATION OF LOW-WATER MARK.

If the state is a party in a civil action relating to the navigability or ownership of the bed of a body of water, river, or stream, the commissioner, in behalf of the state, with the approval of the attorney general, may agree by written stipulation with a riparian owner who is a party to the action on the location of the ordinary low-water mark on the riparian land of the party. After the stipulation is executed by all parties, it must be presented to the judge of the district court where the action is pending for approval. If the stipulation is approved, the judge shall make and enter an order providing that the final judgment when entered shall conform to the location of the ordinary, low-water mark as provided for in the stipulation as it relates to the parties to the stipulation.

History: 1990 c 391 art 7 s 40



Section 103G.412 — STREAM GAUGE DATA.

The commissioner of natural resources shall provide an easily accessible link to the Department of Natural Resources' and the Pollution Control Agency's cooperative stream gauging data, including lake level information for existing stations, including White Bear Lake and Turtle Lake, on the department's Web site.

History: 2014 c 312 art 14 s 9



Section 103G.415 — BIG STONE LAKE; SEASONAL WATER LEVEL.

Subdivision 1. Desirable water level elevation determined. The most desirable and beneficial level for the waters of Big Stone Lake from May 1 to October 1 is elevation 967, project datum, and the director of game and fish of South Dakota and the commissioner of natural resources of Minnesota shall maintain and operate the Big Stone control dam in conformance with this elevation.

Subd. 2. Regulation at levels less than desirable elevation. When the water elevation of Big Stone Lake is 967 or less, project datum:

(1) stop logs must be kept in place and maintained in the outlet dam of Big Stone Lake; and

(2) the outflow from the outlet dam must be regulated not to exceed 100 cubic feet per second.

History: 1990 c 391 art 7 s 41



Section 103G.421 — CONTROL OF MISSISSIPPI HEADWATER LAKES.

Subdivision 1. Reason for control. The legislature finds that the regulation, control, and utilization of waters in the headwater lakes in the Mississippi River, including Leech Lake, Winnibigoshish Lake, Pokegama Lake, Pine River, the Whitefish chain, Sandy Lake, and Gull Lake are of tremendous economic importance and value to the state and the utility of these lakes in aid of navigation has been very greatly diminished since the time of the establishment of the reservoirs, and that the economic values in utilization of these waters for state purposes has increased tremendously. These factors require the assertion on the part of the state of Minnesota of its rights to utilization and control of these water areas.

Subd. 2. Joint federal-state control. The commissioner shall enter into cooperative agreements with the United States of America acting through the Department of the Army for the joint control and regulation of the Mississippi headwater reservoirs to control the water elevations and the water discharges from the Mississippi headwaters lakes in the interests of the state, subject only to:

(1) a paramount need of waters from these sources in aid of substantial navigation requirements; and

(2) a substantial requirement of providing necessary flood control storage capacity as determined by the United States Department of the Army Corps of Engineers.

Subd. 3. Plan for dam operation. (a) The commissioner must develop a plan for the operation of the dams controlling each of the Mississippi headwater reservoirs that:

(1) establishes the water elevation on each of the Mississippi headwater lakes at the most desirable height and stabilizes the stages at that point, as practicable, during the recreational use season;

(2) considers reasonable fluctuations when desirable for the production of wild rice in the wild rice producing areas of Mississippi headwater lakes;

(3) considers the elevations most desirable for the production and maintenance of wildlife resources;

(4) considers the needs of water for recreation, agriculture, forestry, game and fish, industry, municipal water supply and sewage disposal, power generation, and other purposes in the Mississippi River headwaters and downstream;

(5) establishes stages at which the water will be maintained, as practicable, but recognizing the following minimum stages in reference to present zeros on the respective government gauges:

(6) prescribes maximum discharges when the elevations fall below the stages; and

(7) prescribes maximum elevations and amounts of discharge from each lake to stabilize and effectuate the desired stages and, as practicable, does not allow the elevation to exceed the following maximum lake stages:

(b) The plan developed by the commissioner must consider the following conditions:

(1) the necessity for changing discharges to meet emergencies resulting from unexpected or abnormal inflows;

(2) the possibility of overriding requirements of the federal government for substantial discharges to meet reasonable and substantial navigation requirements; and

(3) the overriding authority and needs as prescribed by the United States Department of the Army Corps of Engineers in discharging their functions of requiring additional storage capacity for flood control purposes.

Subd. 4. Notice of plan. Before the plan of operation for a headwater lake is effective, the commissioner must publish a notice of hearing on the plan of operation for two weeks in a newspaper in each county where the affected waters are located.

Subd. 5. Hearing on plan. (a) The hearing must be conducted by the commissioner or an appointed referee. The hearing will not be governed by legal rules of evidence, but the findings of fact and orders, to be made and formulated by the commissioner, must be predicated only on relevant, material, and competent evidence.

(b) Interested parties must have an opportunity to be heard, under oath, and are subject to cross-examination by adverse parties and by the attorney general or the attorney general's representative who shall represent the commissioner at the hearing.

(c) The findings of fact and orders incorporating the plan determined by the commissioner must be published for two weeks in the same manner as the notice of hearing.

Subd. 6. Appeal. A riparian owner or water user aggrieved by the commissioner's findings has the right to appeal by 30 days after completion of publication of the findings and order to the district court of a county where the regulated water is located. The appeal shall be determined by the court on the record made before the commissioner. Issues on the appeal are limited to the legal rights of the parties and whether the findings of the commissioner are reasonably supported by the evidence at the hearing.

Subd. 7. Modifications. (a) After a plan has been put into effect, the commissioner is authorized to modify the stages sought to be maintained by modifying the plan with respect to any of the lakes involved to the extent of one foot in elevation according to the zeros of the present government gauges without holding additional hearings, except a departure from the elevation target may not be made to reduce proposed stages below the minimums prescribed by subdivision 3, paragraph (a), clause (5), during the recreational season.

(b) A modification of the established plan that departs by more than one foot in elevation may be placed into effect only after a hearing is held in the same manner as the hearing establishing the plan as provided under subdivisions 4 and 5.

History: 1990 c 391 art 7 s 42



Section 103G.501 — CONSTRUCTION OF PRIVATE DAMS ON NONNAVIGABLE WATERS.

Subdivision 1. Procedure to acquire flowage rights. If a person desires to raise and extend or erect and maintain a dam on the person's property across a stream or other watercourse that is not navigable to create or improve a waterpower for milling or manufacturing purposes and property owned by other persons will be overflowed or otherwise damaged, the person desiring to erect or extend or raise the dam may acquire the right to do so by petitioning the court and having damages ascertained and paid as prescribed in chapter 117.

Subd. 2. Dam may not damage previous waterpower. A dam may not be erected, raised, or maintained under this section that damages a waterpower previously developed.

Subd. 3. Project and repair completion times. If the right to erect, raise, or extend a dam is acquired under subdivision 1, the project must be started within one year, completed, and the waterpower applied to the purpose stated in the petition within three years after the right to erect, raise, or extend the dam is acquired. If a dam or the machinery connected with the dam is destroyed, the rebuilding of the dam or machinery must be started and completed within the same periods after the destruction.

Subd. 4. Forfeiture. Failure to comply with subdivision 3 or failure to operate a mill or machinery for one consecutive year after it is erected forfeits the rights acquired under subdivision 1 unless the owner is an infant, or is otherwise legally disabled, in which case the periods under this section begin after the disability is removed.

History: 1990 c 391 art 7 s 43



Section 103G.505 — DAM CONSTRUCTION AND MAINTENANCE BY STATE.

Subdivision 1. Authorization. The commissioner may construct, maintain, and operate dikes, dams, and other structures necessary to maintain uniform water levels established under this chapter to improve navigation, protect and improve domestic water supply, protect and preserve fish and other wildlife, protect the public interest in the shore and shorelines of public waters, and promote public health.

Subd. 2. Authority to acquire land. The commissioner may acquire lands or any necessary interest in lands by purchase, gift, or condemnation.

Subd. 3. Operation of dams on state property. Dams owned by the state or built on property owned or controlled by the state must be maintained under the direction of the commissioner and operated under the commissioner's direction and control.

Subd. 4. Acceptance of local funding. The commissioner may accept funds from local governmental and civic agencies or persons to acquire property for or to construct, maintain, or operate dams and control structures.

History: 1990 c 391 art 7 s 44



Section 103G.511 — PUBLICLY OWNED DAM REPAIR.

Subdivision 1. Authorization. The commissioner may:

(1) repair or reconstruct state-owned dams;

(2) make engineering evaluations related to the repair or reconstruction of dams owned by political subdivisions; and

(3) grant aid to political subdivisions to repair or reconstruct dams owned by political subdivisions.

Subd. 2. Engineering evaluations. The engineering evaluations may include studies of the feasibility, practicality, and environmental effects of using dams for hydroelectric power generation.

Subd. 3. Funding. (a) Except as provided in this section, a grant to a political subdivision may not exceed the amount contributed to the project by the political subdivision from local funds.

(b) Federal general revenue sharing money may be counted as local funds, but other federal grants or loans must be used to reduce equally the state share and the local share of project costs.

(c) A grant to study the feasibility, practicality, and environmental effects of using a dam for hydroelectric power generation may be for an amount up to 90 percent of the costs of the study.

Subd. 4. Investigation. The commissioner may repair or reconstruct a state-owned dam or make a grant to a political subdivision only after making an investigation of the dam.

Subd. 5. Application. A political subdivision desiring a grant for the repair or reconstruction of a dam may apply for the grant on forms supplied by the commissioner.

Subd. 6. Determination of grant. The commissioner shall consider all relevant factors in determining whether to repair or reconstruct a state-owned dam or to make a grant to a political subdivision including:

(1) the age and type of construction of the dam;

(2) the use of the dam for water supply, flood control, navigation, hydroelectric power generation, recreation, wildlife management, scenic value, or other purposes related to public health, safety, and welfare;

(3) the consequences of abandonment, removal, or alteration of the dam;

(4) prospective future uses of the dam; and

(5) the relative importance of the dam to the statewide water resource program.

Subd. 7. Hearing. The commissioner may hold a public hearing under section 103G.311 on the proposed repair or reconstruction after giving notice. If the hearing is held at the request of a political subdivision, the costs of publishing notice and of taking and preparing the stenographic record must be paid by the political subdivision.

Subd. 8. Operation agreement. To receive a grant, the political subdivision must enter into an agreement with the commissioner giving assurance that the government unit will operate and maintain the dam in a safe condition for the benefit of the public and must agree to other conditions the commissioner considers reasonable.

Subd. 9. Limitations. (a) If the cost of repair or reconstruction of a state-owned dam or a grant to a political subdivision is less than $250,000, the commissioner may direct that the state-owned dam be repaired or reconstructed or that a grant be made to repair or reconstruct a dam owned by a political subdivision.

(b) If the cost of repair or reconstruction of a state-owned claim or grant to a political subdivision is $250,000 or more, the commissioner may recommend the project to the legislature for its consideration and action, except in an emergency under paragraph (c).

(c) The commissioner, with the approval of the commissioner of management and budget after consulting with the legislative advisory commission, may direct that a state-owned dam be repaired or reconstructed or a grant be made to a political subdivision if the commissioner determines that an emergency exists and:

(1) there is danger that life will be lost; or

(2) that substantial property losses will be suffered if action is not promptly taken.

Subd. 10. Loans for local share of project costs. (a) If the commissioner decides to recommend a dam repair or reconstruction grant for a political subdivision to the legislature, the commissioner must notify the political subdivision and the commissioner of management and budget of the decision. After being notified by the commissioner of natural resources, the political subdivision may apply to the commissioner of management and budget on forms supplied by the commissioner of management and budget for a loan up to 90 percent of the local share of the project costs.

(b) The loan is repayable over a period not longer than 20 years, with interest at a rate sufficient to cover the cost to the state of borrowing the money.

(c) A political subdivision receiving a dam safety loan must levy for the loan payment in the year the loan proceeds were received and each later year, until the loan is paid. The levy must be for:

(1) the amount of the annual loan payment; or

(2) the amount of the loan payment less the amount the political subdivision certifies is available from other sources for the loan payment.

(d) Upon approval of the project grant by the legislature, the commissioner of management and budget shall make the loan in an amount and on terms that are appropriate. Loans made under this subdivision do not require approval by the electors of the political subdivision as provided in section 475.58.

(e) Principal and interest payments received by the commissioner of management and budget in repayment of these loans are appropriated to the state bond fund.

Subd. 11. Commissioner's order to repair or reconstruct a dam. (a) If a political subdivision fails to comply with a commissioner's order to repair or remove a dam under section 103G.515, the commissioner may repair or remove the dam as provided in this subdivision.

(b) The commissioner must hold a hearing under section 103G.311 on the failure of the political subdivision to repair or remove the dam. After the hearing, the commissioner must make findings specifying the failure of the political subdivision to act and shall, by order, assume the powers of the legislative authority of the political subdivision in regard to the repair or removal of dams.

(c) After issuing the order, the commissioner has the same powers, insofar as applicable to the repair or removal of dams, as the commissioners of administration and the Pollution Control Agency have in the construction, installation, maintenance, or operation of a municipal disposal system, or part of a system, or issuing bonds and levying taxes under section 115.48.

Subd. 12. Priority list of dams needing repair. After reviewing examinations of dams owned by the state and political subdivisions, the commissioner shall prioritize the state and political subdivision dams in need of repair, reconstruction, or removal and report by June 1 of each odd-numbered year to the legislature. The commissioner must prioritize projects considering danger to life, damage to property, and the factors listed in subdivision 6.

History: 1990 c 391 art 7 s 45; 1994 c 643 s 50; 1995 c 218 s 16; 2009 c 101 art 2 s 109



Section 103G.515 — EXAMINING AND REPAIRING DAMS AND RESERVOIRS.

Subdivision 1. Examining structures. The commissioner may examine a reservoir, dam, control structure, or waterway obstruction after receiving a complaint or determining an examination is needed. The commissioner, or an authorized agent, must be granted access at any reasonable time to examine the reservoir, dam, control structure, or waterway obstruction.

Subd. 2. Additional engineering investigations. (a) After making an examination, if the commissioner determines that additional engineering investigations are necessary to determine the safety of a dam, reservoir, control structure, or waterway obstruction and the nature and extent of the necessary repairs or alterations, the commissioner must notify the owner to have investigations made at the owner's expense.

(b) The result of the investigation must be filed with the commissioner for use in determining the condition of the structures and the need for their repair, alteration, or removal.

Subd. 3. Repair, alteration, or removal required. (a) If the commissioner determines that the reservoir, dam, control structure, or waterway obstruction is unsafe or needs repair or alteration, the commissioner shall notify the owner of the structure with an order to repair, alter, or remove the structure. The order must be issued in the same manner as if the owner had applied for a permit for the repairs, alterations, or removal.

(b) The engineering investigations or the work of repair, alteration, or removal must begin and be completed within a reasonable time prescribed by the commissioner.

Subd. 4. Dam inspection fee. (a) The commissioner shall adopt rules which must include a fee schedule to cover the cost of dam inspection and must classify structures to adequately define risks and hazards involved in relation to public health, safety, and welfare.

(b) The rules may not impose a field inspection fee on any state agency, political subdivision of the state, or federal governmental agency.

Subd. 5. Removing hazardous dams. Notwithstanding any provision of this section or of section 103G.511 relating to cost sharing or apportionment, the commissioner, within the limits of legislative appropriation, may assume or pay the entire cost of removal of a privately or publicly owned dam upon determining removal provides the lowest cost solution and:

(1) that continued existence of the structure presents a significant public safety hazard, or prevents restoration of an important fisheries resource; or

(2) that public or private property is being damaged due to partial failure of the structure.

History: 1990 c 391 art 7 s 46; 1995 c 218 s 17; 2010 c 361 art 4 s 59



Section 103G.521 — TRANSFER OF AUTHORITY OVER STATE DAMS.

Subdivision 1. Application for transfer. (a) Upon application by resolution of the governing body of a political subdivision authorized to maintain and operate dams or other control structures affecting public waters, the commissioner, with the approval of the Executive Council, may transfer to the political subdivision the custody of a dam or other control structures owned by the state and under the supervision or control of the commissioner if the commissioner determines that the transfer will promote the best interests of the public. The transfer must be made by order of the commissioner on the terms and conditions the commissioner sets for maintenance and operation of the project.

(b) In connection with the transfer, the commissioner may convey land, easements, or other state property pertaining to the project to the transferee by deed or another appropriate instrument in the name of the state, subject to conditions and reservations prescribed by the commissioner. A duplicate of each order, conveyance, or other instrument executed by the commissioner in connection with a transfer must be filed with the commissioner of management and budget.

Subd. 2. Payment for transfer. A transfer may be made with or without payment of money to the state, as agreed upon between the commissioner and the transferee. If a payment is received as part of the transfer, the amount must be deposited into the state treasury and credited to the general fund.

History: 1990 c 391 art 7 s 47; 1994 c 643 s 51; 2009 c 101 art 2 s 109



Section 103G.525 — LIMITATIONS ON TRANSFERS OF OWNERSHIP OF DAMS.

The state, a state department or agency, a county, municipality, town, or other governmental entity may not purchase or accept as a gift a privately owned dam subject to permit requirements until:

(1) the commissioner has examined the dam;

(2) the commissioner has prepared a report of the examination;

(3) the report has been filed with the legislature; and

(4) the legislature has had an opportunity to consider the report and has not prohibited the purchase or gift during the legislative session in which the report is filed or, if the report is filed when the legislature is not in session, the legislature has not prohibited the gift or purchase at the next session.

History: 1990 c 391 art 7 s 48



Section 103G.531 — DAM PERMIT EXCEPTIONS.

Subdivision 1. Permit not required for original construction of structures before July 1, 1937. This chapter does not authorize the commissioner to require a permit for the original construction of dams, reservoirs, or control works in existence on and before July 1, 1937.

Subd. 2. Minor dam exclusion. The commissioner shall adopt rules that exclude minor dams such as those less than six feet in height or that impound less than 50 acre-feet of water storage at maximum storage elevations from permit requirements. The rules do not apply to a barrier six feet or less in height, regardless of storage capacity, or to a barrier creating a storage capacity at maximum water storage elevation of 15 acre-feet or less, regardless of height.

History: 1990 c 391 art 7 s 49



Section 103G.535 — HYDROPOWER GENERATION.

Subdivision 1. Public purpose. The legislature finds that:

(1) the public health, safety, and welfare of the state is also promoted by the use of state waters to produce hydroelectric or hydromechanical power in a manner consistent with laws relating to dam construction, reconstruction, repair, and maintenance; and

(2) the leasing of existing dams and potential dam sites primarily for power generation is a valid public purpose.

Subd. 2. Authority for lease of sites. A political subdivision, or the commissioner with the approval of the state executive council for state-owned dams, may provide by a lease or development agreement for the development and operation of dams, dam sites, and hydroelectric or hydromechanical power generation plants by an individual, a corporation, an organization, or other legal entity on terms and conditions in subdivision 5.

Subd. 3. Installations less than 15,000 kilowatts unused on January 1, 1984. If an installation of 15,000 kilowatts or less at a dam site and reservoir was unused on January 1, 1984, in connection with the production of hydroelectric or hydromechanical power, the lease or development agreement negotiated by the political subdivision and the developer constitutes full payment by the lessee and may be in lieu of all real or personal property taxes that might otherwise be due to a political subdivision.

Subd. 4. Municipality or town approval. If the dam, dam site, or power generation plant is located in or contiguous to a municipality or town, other than the lessor political subdivision, the lease or agreement is not effective unless it is approved by the governing body of the municipality or town.

Subd. 5. Contents of development agreement. (a) An agreement for the development or redevelopment of a hydropower site must contain provisions to assure the maximum financial return to the political subdivision or the commissioner.

(b) An agreement may contain:

(1) the period of the development agreement up to 99 years, subject to negotiations between the parties, and conditions for extension, modification, or termination;

(2) provisions for a performance bond on the developer or certification that the equipment and its installation have a design life at least as long as the lease; and

(3) provisions to assure adequate maintenance and safety in impoundment structures and access to recreational sites.

History: 1990 c 391 art 7 s 50; 1994 c 643 s 52



Section 103G.541 — MUNICIPAL DAMS ON RED RIVER OF THE NORTH.

Subdivision 1. Authority to construct dam. A municipality owning or permanently controlling property where a proposed dam is to be constructed may:

(1) construct a dam on the property and across that portion of the Red River of the North that forms a part of the boundary common to this state and the state of North Dakota to conserve water for municipal, commercial, and domestic use; and

(2) construct, in connection with the dam structures, fishways, raceways, sluiceways, and wasteways necessary or convenient for the proper construction and utility of the dam and as may be required by law.

Subd. 2. Consent of the United States and North Dakota. If required by law or treaty, the municipality must first obtain the consent of the United States and of the state of North Dakota for the construction.

History: 1990 c 391 art 7 s 51



Section 103G.545 — DAMS AND WATER LEVEL CONTROL IN COOK, LAKE, AND ST. LOUIS COUNTIES.

Subdivision 1. Purpose. The purpose of this section is to preserve shorelines, rapids, waterfalls, beaches, and other natural features in an unmodified state of nature.

Subd. 2. Legislative approval required for control structures and water levels. Except as provided in this section, specific authority must be given by law after consideration by the legislature with regard to control structures or water levels within or bordering on the area of Cook, Lake, and St. Louis Counties designated in the Act of Congress of July 10, 1930, United States Code, title 16, section 577, before:

(1) dams or additions to existing dams may be constructed in or across public waters;

(2) alteration of the natural water level or volume of flowage of public waters may be made; or

(3) an easement for flooding or overflowing or otherwise affecting state property adjacent to public waters may be granted.

Subd. 3. Recreational and logging dams. With the written approval of the commissioner and the signed authority of the Executive Council, dams for public recreational uses or dams essential for logging or for logging reservoirs that do not exceed 100 acres in size may be constructed to temporarily maintain water levels up to but not higher than the normal high-water marks. The approval is subject to fees recommended by the commissioner, time limitation, and other conditions designed fully to protect the public interest and purpose of this section.

Subd. 4. Exception and requirement for certain waterpower sites. (a) This section does not apply to the portion of a proposed development for waterpower purposes that was actually occupied and maintained by an applicant for a license to make the development under the terms of the federal waterpower act if the application for the license was pending on or before January 1, 1928.

(b) The occupant may occupy and use the state lands and waters occupied on January 1, 1928, and used up to an elevation not exceeding two feet above the lowest crest of the spillway or overflow dam of the occupant as constructed on January 1, 1928, for as long as the land and water is needed for waterpower purposes. Water control structures may not be used higher than the structures used before January 1, 1928.

(c) The occupant shall pay to the state annual compensation determined by the commissioner after investigation for the use of the state lands affected. The occupant must promptly pay the state reasonable compensation for any further damage to state lands or timber caused by waterpower development, other than is covered by the compensation paid for the use of the lands.

Subd. 5. Penalty. Any person who willfully or knowingly violates a provision of this section or of an order made by the commissioner under this section is guilty of a gross misdemeanor.

History: 1990 c 391 art 7 s 52; 1991 c 199 art 1 s 18



Section 103G.551 — DAMS USED ONLY FOR WATER LEVEL REGULATION.

Subdivision 1. Applicability. This section and section 103G.555 apply to public waters if:

(1) a dam constructed or maintained in any manner has existed in the outlet of the lake affecting the water level of the lake for a continuous period of at least 15 years;

(2) the lake has been used by the public for navigation, fishing, hunting, or other beneficial public purposes continuously throughout the 15-year period when allowed by natural conditions;

(3) the use of the dam for a purpose other than regulating, controlling, or maintaining the water level of the lake in aid of navigation, propagation of fish or waterfowl, or other beneficial public purposes has been discontinued;

(4) continued regulation, control, or maintenance of the water levels of the lake by the dam in the same manner as during the 15-year period would be desirable and in the public interests in navigation, propagation of fish or waterfowl, or other beneficial public uses of the lake; and

(5) discontinuance of regulation of water levels through deterioration or removal of the dam would be detrimental to public interests in navigation, propagation of fish and waterfowl, or other beneficial public uses.

Subd. 2. Dedication of perpetual flowage easement. (a) Owners of property and interests in property bordering on a lake or connecting waters affected by a dam are considered to have dedicated to the state for the use and benefit of the public a perpetual flowage easement on the property for all overflow and other effects of water on their property resulting from the existence, maintenance, or operation of the dam during the 15-year period.

(b) The perpetual flowage easement has the extent and effect as if the state had:

(1) owned and controlled the dam;

(2) regulated, controlled, and maintained the water levels of the lake and connecting waters affected by the dam for public use and benefit under the conditions existing during the 15-year period; and

(3) acquired the flowage easement by prescription.

Subd. 3. Conveyance of flowage easement to commissioner authorized. The commissioner may accept a conveyance or release of a property or an interest in property that grants the state a flowage easement on the property for overflow or other effects of water resulting from the existence, maintenance, or operation of a dam, or reconstruction or improvement of a dam, or construction of a dam in the outlet of a lake to regulate, control, or maintain the water level of the lake in aid of navigation, propagation of fish or waterfowl, or other beneficial public purposes.

Subd. 4. Determination of easement rights. (a) An action may be brought in the name of the state in the district court of the county where affected property is located to determine:

(1) the extent and effect of a flowage easement obtained by the state;

(2) the title and rights of the state under the flowage easement;

(3) adverse claims to the flowage easement; and

(4) the rights of all parties interested in or affected by the flowage easement.

(b) The action may be brought by the attorney general upon the attorney general's own initiative or on request of the commissioner. On request of the attorney general, the county attorney of the county where the property affected by the flowage easement is located shall assist in bringing the action.

(c) Part or all of the property affected by the flowage easement that is bordering on one lake and the connecting waters of the lake and located in one county may be included in one action. The parties interested in the affected property may be joined as defendants in the action.

(d) Except as otherwise provided in this section and section 103G.555, the law relating to actions for the determination of title to real estate in the district court governs the action.

(e) The cost of the action may be paid from money appropriated for the maintenance, operation, and control of the dam involved, or may be paid by the county where the lake and connecting waters are located.

Subd. 5. Higher ordinary high-water levels. (a) If the water levels maintained by a dam that has existed as provided in subdivision 1 have established an ordinary high-water level above the natural ordinary high-water level, the ordinary high-water level reestablishes the natural ordinary high-water level of the waters. Property owners and the owners of an interest in property affected by the reestablished natural ordinary high-water level are presumed to have consented to the reestablished natural ordinary high-water level and to have dedicated their property to the state for the use and benefit of the public.

(b) The commissioner may determine the reestablished natural ordinary high-water level in the same manner as provided by law for the determination of natural ordinary high-water levels. The determination is prima facie evidence of the level and has the same effect as a determination of natural ordinary high-water level by the commissioner.

Subd. 6. Easements appurtenant to dam. A flowage easement obtained by the state under this section attaches and is appurtenant to a dam that is acquired or taken over and maintained or controlled in aid of public navigation, propagation of fish or waterfowl, or other beneficial public purposes by the commissioner or another agency of the state, a county, a political subdivision, or a combination authorized by law. The flowage easement attaches and is appurtenant to the reconstruction or improvement of the dam and to a new dam constructed in the outlet of the lake that is taken over and maintained or controlled by the commissioner, a state agency, a county, a political subdivision, or a combination authorized by law.

Subd. 7. State control of abandoned dams. (a) If a dam not owned or controlled by the state or a public agency is not used or maintained by or under the authority of the owner of the dam for a lawful purpose for a continuous period of at least 15 years, the dam and the dam site are presumed to be abandoned by the owner and dedicated to the state with flowage easements appurtenant for the use and benefit of the public. The commissioner:

(1) shall take possession of the dam and the dam site and the flowage easements on behalf of the state and use, maintain, operate, and control the dam, dam site, and flowage easements for public purposes; or

(2) may dispose of the dam, dam site, or flowage easements for public purposes as provided in paragraph (b) or as otherwise authorized by law.

(b) The commissioner may dispose of a dam, dam site, or flowage easement after:

(1) publishing notice of a hearing on disposing of the dam, dam site, or flowage easement in a legal newspaper in the county where the dam is situated;

(2) holding a hearing; and

(3) determining that it is not in the public interest for the state to use, maintain, operate, and control the dam.

(c) The commissioner may construct other or additional control works to supplement or supplant the dam under other provisions of law.

(d) The title of the state to a dam, dam site, or flowage easement acquired under this subdivision may be established and determined by action in the district court as provided by law for actions for the determination of title to real estate.

(e) Before taking possession of an abandoned dam, dam site, or flowage easement, the commissioner must file a written certificate executed by the commissioner stating the dam is abandoned and is acquired by the state, in the office of the county recorder of the county where the dam is situated. The responsibility for a dam, dam site, or flowage easement is not on the state until the certificate is recorded or a judgment entered in an appropriate action establishing the state's title to the dam, dam site, and flowage easement. If a county or other political subdivision of the state or combination desires to take over an abandoned dam, dam site, and flowage easement and maintain, operate, control, or dispose of the dam, dam site, and flowage easement for public purposes, the commissioner may convey the dam, dam site, and flowage easement from the state to the county or other political subdivision or combination.

History: 1990 c 391 art 7 s 53



Section 103G.555 — STATUTE OF LIMITATIONS FOR ACTIONS AGAINST PUBLIC OFFICIALS.

An action or proceeding against the state, the commissioner, a county, or political subdivision or their officers or agents, relating to the taking over, construction, reconstruction, repair, improvement, maintenance, operation, or control of a dam subject to section 103G.551 and this section or the effects of water levels regulated, controlled, or maintained by a dam is barred unless the action is started within one year after the taking over or after the completion of the construction, reconstruction, repair, or improvement.

History: 1990 c 391 art 7 s 54



Section 103G.561 — STATUTE OF LIMITATIONS FOR ACTIONS ON FLOWAGE EASEMENTS AND ORDINARY HIGH-WATER LEVELS.

An action or proceeding that affects or seeks to adversely affect a perpetual flowage easement dedicated to the state for the use and benefit of the public as provided in section 103G.551, subdivision 2, or the maintaining or the right to maintain a reestablished natural ordinary high-water level above the natural ordinary high-water level of waters for which the state holds a perpetual flowage easement is barred unless the action or proceeding is commenced within one year from the date of the order of the commissioner determining the ordinary high-water level of the waters under section 103G.551, subdivision 5.

History: 1990 c 391 art 7 s 55



Section 103G.565 — RIGHT TO OVERFLOW, OBSTRUCT, OR IMPAIR HIGHWAYS GRANTED BY GOVERNING BODY.

Subdivision 1. Authority. The governing body of a town or municipality may allow the overflow, obstruction, or impairment of a public street or other highway, or the digging of a raceway in a public street or highway if it is necessary for creating, improving, or operating a waterpower.

Subd. 2. Procedure. (a) The waterpower must petition the governing body of the town or municipality where the street or highway is located for approval.

(b) The governing body of the town or municipality must post notice of the time, location, and purpose of the meeting on the petition for ten days. At the meeting, testimony may be taken. The governing body must make an order specifying the terms and conditions of the approval.

(c) The expenses of the meeting must be paid by the petitioner, whether the petition is granted or refused.

History: 1990 c 391 art 7 s 56



Section 103G.571 — BANK REPAIR ON PROPERTY WHERE OVERFLOW RIGHTS ARE ACQUIRED.

Subdivision 1. Right to repair. If the right to overflow the property of another by means of a dam is acquired by condemnation or contract and afterwards the waters of the stream are diverted because the banks of the property overflowed break away, the owner of the dam may enter the property of the person where the right to overflow is acquired and repair the banks to restore the previous flow of the stream.

Subd. 2. Damages of entry and repair. The damages caused by entry and repair under subdivision 1 must be paid by the owner of the dam.

History: 1990 c 391 art 7 s 57



Section 103G.575 — GRANT OF FLOWAGE EASEMENTS IN UPPER RED LAKE REGION.

The commissioner, on behalf of the state and with the approval of the governor, may grant flowage easements on state-owned land or tax-forfeited land in the region of Upper Red Lake upon the terms and conditions prescribed by the commissioner.

History: 1990 c 391 art 7 s 58



Section 103G.601 — ICE-CUTTING FENCES AND GUARDS.

Subdivision 1. Fence and guard requirement. A person cutting ice in or on waters entirely or partly in the state to remove ice must surround the cuttings and openings with fences or guards sufficient to warn persons of the cutting before the cutting is started. The fence or guard must be maintained until the ice has formed in the openings to the thickness of at least six inches.

Subd. 2. Penalty. A person who fails to comply with this section is guilty of a misdemeanor.

History: 1990 c 391 art 7 s 59



Section 103G.605 — DEICING WATER BODIES.

A county board, lake improvement district, or governing body of a municipality under section 459.20 may regulate the construction and use of mechanical and chemical means of deicing the body of water in a manner consistent with rules of the commissioner.

History: 1990 c 391 art 7 s 60



Section 103G.611 — WATER AERATION SAFETY.

Subdivision 1. Requirements. (a) The fee for a permit to operate an aeration system on public waters during periods of ice cover is $250. The commissioner may waive the fee for aeration systems that are assisting efforts to maintain angling opportunities through the prevention of winterkill. To be eligible for the fee waiver, the lake being aerated must have public access and aeration must be identified as a desirable management tool in a plan approved by the commissioner. Operation of the aeration system in a manner not consistent with the approved plan represents justification for rescinding the fee waiver. The fee may not be charged to the state or a federal governmental agency applying for a permit. The money received for permits under this subdivision must be deposited in the treasury and credited to the game and fish fund.

(b) A person operating an aeration system on public waters under a water aeration permit must comply with the sign posting requirements of this section and applicable rules of the commissioner.

Subd. 1a. General permits. The commissioner may issue a general permit to a governmental subdivision or to the general public to conduct one or more projects described in subdivision 1. A fee of $100 may be charged for each aeration system used under a general permit.

Subd. 2. Posting. (a) If an aeration system is used on the ice of public waters, signs must be posted by the water aeration permittee at a height of from four to six feet in a rectangular pattern at each corner of the open water, and additional signs between the corner signs so that a sign is posted at least every 100 feet.

(b) Additional signs must be posted by the permittee on the shoreline of the public waters at each public access point and other areas commonly used by the public for access to the lake.

(c) The signs must comply with the applicable rules of the commissioner.

Subd. 3. Publication of notice. Advance public notice of the commencement of any aeration system, authorized by a water aeration permit from the commissioner during periods of ice cover on public waters, must be given by the permittee. Minimum notice consists of publication of the location and date of commencement of the aeration system in a newspaper of general circulation in the area where the system is proposed to be operated at least two times between five and 60 days before aeration is started.

Subd. 4. Evidence. In an action for negligence arising out of the conduct of aeration operations authorized by a water aeration permit from the commissioner during periods of ice cover on public waters, evidence of compliance with the posting and publication requirements of this section and applicable rules and permit provisions of the commissioner are prima facie evidence of the exercise of due care by the permittee.

Subd. 5. Water aeration rules. The commissioner shall adopt rules relating to the issuance of permits for aeration, bubbler, water circulation, and similar systems used to increase dissolved oxygen or to maintain open water on the surface of public waters.

Subd. 6. [Repealed, 2006 c 281 art 1 s 24]

Subd. 7. Public waters without access. A person who receives a permit to operate an aeration system on a public water without a public access and who owns all of the riparian land or all of the possessory rights to the riparian land around that water is not subject to the provisions of subdivisions 2, paragraph (b), and 3.

History: 1990 c 391 art 7 s 61; 1995 c 218 s 18; 2003 c 128 art 1 s 118; 2006 c 281 art 1 s 22; 2012 c 272 s 56



Section 103G.615 — PERMITS TO HARVEST OR DESTROY AQUATIC PLANTS.

Subdivision 1. Issuance; validity. (a) The commissioner may issue a state general permit to a governmental subdivision or to the general public to conduct one or more projects described in this subdivision. The commissioner may issue permits, with or without a fee, to:

(1) gather or harvest aquatic plants, or plant parts, other than wild rice from public waters;

(2) transplant aquatic plants into public waters;

(3) destroy harmful or undesirable aquatic vegetation or organisms in public waters under prescribed conditions to protect the waters, desirable species of fish, vegetation, other forms of aquatic life, and the public.

(b) Application for a permit and a notification to request authorization to conduct a project under a general permit must be accompanied by a fee, if required.

(c) An aquatic plant management permit is valid for one growing season and expires on December 31 of the year it is issued unless the commissioner stipulates a different expiration date in rule or in the permit.

(d) A general permit may authorize a project for more than one growing season.

Subd. 2. Fees. (a) The commissioner shall establish a fee schedule for permits to control or harvest aquatic plants other than wild rice. The fees must be set by rule, and section 16A.1283 does not apply, but the rule must not take effect until 45 legislative days after it has been reported to the legislature. The fees shall not exceed $2,500 per permit and shall be based upon the cost of receiving, processing, analyzing, and issuing the permit, and additional costs incurred after the application to inspect and monitor the activities authorized by the permit, and enforce aquatic plant management rules and permit requirements.

(b) A fee for a permit for the control of rooted aquatic vegetation for each contiguous parcel of shoreline owned by an owner may be charged. This fee may not be charged for permits issued in connection with purple loosestrife control or lakewide Eurasian watermilfoil control programs.

(c) A fee may not be charged to the state or a federal governmental agency applying for a permit.

(d) A fee for a permit for the control of rooted aquatic vegetation in a public water basin that is 20 acres or less in size shall be one-half of the fee established under paragraph (a).

(e) The money received for the permits under this subdivision shall be deposited in the treasury and credited to the water recreation account.

(f) The fee for processing a notification to request authorization for work under a general permit is $30, until the commissioner establishes a fee by rule as provided under this subdivision.

Subd. 3. Permit standards. The commissioner shall, by rule, prescribe standards to issue and deny permits under this section. The standards must ensure that aquatic plant control is consistent with shoreland conservation ordinances, lake management plans and programs, and wild and scenic river plans.

Subd. 3a. Invasive aquatic plant management permit. (a) "Invasive aquatic plant management permit" means an aquatic plant management permit as defined in rules of the Department of Natural Resources that authorizes the selective control of invasive aquatic plants to cause a significant reduction in the abundance of the invasive aquatic plant.

(b) The commissioner may waive the dated signature of approval requirement in rules of the Department of Natural Resources for invasive aquatic plant management permits if obtaining signatures would create an undue burden on the permittee or if the commissioner determines that aquatic plant control is necessary to protect natural resources.

(c) If the signature requirement is waived under paragraph (b) because obtaining signatures would create an undue burden on the permittee, the commissioner shall require an alternate form of landowner notification, including news releases or public notices in a local newspaper, a public meeting, or a mailing to the most recent permanent address of affected landowners. The notification must be given annually and must include: the proposed date of treatment, the target species, the method of control or product being used, and instructions on how the landowner may request that control not occur adjacent to the landowner's property.

(d) The commissioner may allow dated signatures of approval obtained for an invasive aquatic plant management permit to satisfy rules of the Department of Natural Resources to remain valid for three years if property ownership remains unchanged.

Subd. 4. Enforcement authority and restoration requirements. (a) The commissioner may make findings and issue an order to a person to stop the illegal gathering, harvesting, planting or transplanting, or destroying of aquatic vegetation or organisms in public waters.

(b) In the same or a separate findings and order, the commissioner may require restoration or replacement of any emergent or floating leaf aquatic vegetation lost as a result of the illegal activities, to the condition existing before the illegal activities were undertaken. An order for restoration or replacement must state with specificity the work that is necessary to comply with the order and must specify a date by which the work must be completed.

(c) The person or entity to whom the order is issued may request a review of the order by the commissioner within 30 days of receipt of written notice by filing a written request for review. If the written request is not submitted within 30 days, the restoration or replacement order becomes final. The commissioner shall review the request and supporting evidence and render a decision within 60 days of the request for review.

(d) If the person or entity wishes to appeal the decision of the commissioner after review under paragraph (c), a written request must be filed with the commissioner within 30 days for a contested case hearing under chapter 14. A bond, as provided in subdivision 5, must accompany the demand for a hearing. The bond and demand for hearing must be filed 30 days after the person is served with a copy of the decision of the commissioner on review.

(e) If the person or entity to whom the decision of the commissioner on review is addressed does not demand a contested case hearing under chapter 14 or demands a hearing but fails to file the required bond:

(1) the commissioner's order becomes final at the end of 30 days after the person is served with the decision of the commissioner on review; and

(2) the person may not appeal the order.

Subd. 5. Bond for demanding public hearing. (a) A person or entity filing a demand for a public hearing, under subdivision 4, must execute and file a corporate surety bond or equivalent security to the state of Minnesota, to be approved by the commissioner and in an amount and form determined by the commissioner. The bond or security must be conditioned to pay the costs of the hearing to the extent described in subdivision 6 if the commissioner's findings and order are affirmed without material modification.

(b) A bond or security is not required of a public authority that demands a public hearing.

(c) The commissioner may waive the requirement for a bond or other security.

Subd. 6. Hearing costs. (a) Except as provided in paragraph (b), the costs of a hearing must be paid as prescribed by chapter 14 and the chief administrative law judge.

(b) If the commissioner's order is affirmed without material modification, the appellant must pay the following costs, up to $750:

(1) costs of the stenographic record and transcript; and

(2) rental costs, if any, of the place where the hearing is held.

Subd. 7. Misdemeanor. A violation of an order issued under this section is a misdemeanor.

History: 1990 c 391 art 7 s 62; 1992 c 462 s 18; 1993 c 235 s 4; 2002 c 351 s 25-28; 2003 c 128 art 1 s 119; 2004 c 255 s 42; 1Sp2005 c 1 art 2 s 123; 2008 c 363 art 5 s 22; 2010 c 361 art 4 s 60; 2011 c 107 s 77,78; 1Sp2011 c 2 art 4 s 16; 2012 c 272 s 57,58; 2014 c 289 s 58



Section 103G.621 — COUNTY WEED AND ALGAE DESTRUCTION AND REMOVAL.

A county board, lake improvement district, or governing body of a municipality under section 459.20 may regulate the mechanical and chemical means of removal of weeds and algae from the body of water in a manner consistent with the rules of the commissioner.

History: 1990 c 391 art 7 s 64



Section 103G.625 — MUNICIPAL CONTROL OF AQUATIC VEGETATION AND ORGANISMS.

Subdivision 1. Authority. The governing body of a municipality or town may expend funds for the control or destruction of harmful or undesirable aquatic vegetation or organisms in public waters and may cooperate with other governing bodies and landowners in the control or destruction.

Subd. 2. Permit required. The control or destruction of the aquatic vegetation or organisms may not be started unless a permit has been obtained from the commissioner under section 103G.615 and the work is done in accordance with the terms and conditions of the permit.

Subd. 3. Funding. (a) The governing body of a municipality or town may use any available funds and may levy a tax on all taxable property in the municipality or town to implement this section.

(b) To provide funds in advance of collection of the tax levies, the governing body may, at any time after the tax has been levied and certified to the county auditor for collection, issue certificates of indebtedness in anticipation of the collection and payment of the tax. The total amount of the certificates, including principal and interest, may not exceed 90 percent of the amount of the levy and must become payable from the proceeds of the levy not later than two years from the date of issuance. The certificates shall be issued on terms and conditions as the governing body may determine and sold as provided in section 475.60.

(c) If the governing body determines that an emergency exists, it may make appropriations from the proceeds of the certificates for authorized purposes without complying with statutory or charter provisions requiring that expenditures be based on a prior budget authorization or other budgeting requirement.

(d) The proceeds of a tax levied or an issue of certificates of indebtedness must be deposited in a separate fund and expended only for purposes authorized by this section. If a disbursement is not made from the fund for a period of five years, money remaining in the fund may be transferred to the general fund.

History: 1990 c 391 art 7 s 65; 1994 c 505 art 3 s 3



Section 103G.651 — REMOVING SUNKEN LOGS FROM PUBLIC WATERS.

The commissioner of natural resources must not issue leases to remove sunken logs or issue permits for the removal of sunken logs from public waters.

History: 2010 c 361 art 4 s 61



Section 103G.701 — STREAM MAINTENANCE PROGRAM.

Subdivision 1. Establishment. The commissioner shall establish a stream maintenance program. The program must include grants-in-aid to participating counties.

Subd. 2. Application. A county desiring to participate in the stream maintenance program must submit an application for the proposed work to the commissioner on forms provided by the commissioner. Unless waived by the commissioner, the county must submit the following information with its application:

(1) a map of the county showing the stream and the specific reaches of the stream to be maintained;

(2) photographs showing the nature and extent of the maintenance problem; and

(3) a resolution by the county board of commissioners asking to participate in the program and agreeing to provide at least 25 percent of the cost of the maintenance project.

Subd. 3. Contract. After approving a stream maintenance project, the commissioner shall contract with the county for performance of work necessary to do the project. The contract may provide that the county share of the cost of the project is paid in the form of services provided by the county.

Subd. 4. Eligible projects. The commissioner may grant money for:

(1) cutting and removal of brush and dead or downed trees; and

(2) removal of large rocks and other debris such as concrete, asphalt, or scrap material.

Subd. 5. Grants. (a) The commissioner must apportion grant money according to the relative severity of the maintenance problem, the date of application for the grant, and the availability of funds.

(b) A grant may not exceed 75 percent of the total cost of a stream maintenance project.

(c) Money may not be disbursed for excavation, filling, or for work performed until an application for the project is filed with the commissioner.

(d) The stream maintenance work must be performed by the county or under county supervision.

Subd. 6. County matching funds. A county may appropriate from its general revenue fund sufficient funds to match the grants-in-aid authorized in this section.

History: 1990 c 391 art 7 s 66



Section 103G.711 — STATE'S OWNERSHIP OF BED OF NAVIGABLE RIVER.

The ownership of the bed and the land under the waters of all rivers in the state that are navigable for commercial purposes are in the state in fee simple, subject only to the regulations made by the United States with regard to the public navigation and commerce and the lawful use by the public while on the waters.

History: 1990 c 391 art 7 s 67



Section 103G.801 — GREAT LAKES -- ST. LAWRENCE RIVER BASIN WATER RESOURCES COMPACT.

The Great Lakes -- St. Lawrence River Basin Water Resources Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE 1

SHORT TITLE, DEFINITIONS, PURPOSES AND DURATION

Section 1.1. Short title.

This act shall be known and may be cited as the "Great Lakes -- St. Lawrence River Basin Water Resources Compact."

Section 1.2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

"Adaptive management" means a water resources management system that provides a systematic process for evaluation, monitoring and learning from the outcomes of operational programs and adjustment of policies, plans and programs based on experience and the evolution of scientific knowledge concerning water resources and water dependent natural resources.

"Agreement" means the Great Lakes -- St. Lawrence River Basin Sustainable Water Resources Agreement.

"Applicant" means a person who is required to submit a proposal that is subject to management and regulation under this compact. "Application" has a corresponding meaning.

"Basin" or "Great Lakes -- St. Lawrence River basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec within the jurisdiction of the parties.

"Basin ecosystem" or "Great Lakes -- St. Lawrence River basin ecosystem" means the interacting components of air, land, water and living organisms, including humankind, within the basin.

"Community within a straddling county" means any incorporated city, town or the equivalent thereof, that is located outside the basin but wholly within a county that lies partly within the basin and that is not a straddling community.

"Compact" means this compact.

"Consumptive use" means that portion of the water withdrawn or withheld from the basin that is lost or otherwise not returned to the basin due to evaporation, incorporation into products, or other processes.

"Council" means the Great Lakes -- St. Lawrence River Basin Water Resources Council, created by this compact.

"Council review" means the collective review by the council members as described in Article 4 of this compact.

"County" means the largest territorial division for local government in a state. The county boundaries shall be defined as those boundaries that exist as of December 13, 2005.

"Cumulative impacts" mean the impact on the basin ecosystem that results from incremental effects of all aspects of a withdrawal, diversion or consumptive use in addition to other past, present, and reasonably foreseeable future withdrawals, diversions and consumptive uses regardless of who undertakes the other withdrawals, diversions and consumptive uses. Cumulative impacts can result from individually minor but collectively significant withdrawals, diversions and consumptive uses taking place over a period of time.

"Decision-making standard" means the decision-making standard established by Section 4.11 for proposals subject to management and regulation in Section 4.10.

"Diversion" means a transfer of water from the basin into another watershed, or from the watershed of one of the Great Lakes into that of another by any means of transfer, including but not limited to a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, a tanker ship, tanker truck or rail tanker but does not apply to water that is used in the basin or a Great Lake watershed to manufacture or produce a product that is then transferred out of the basin or watershed. "Divert" has a corresponding meaning.

"Environmentally sound and economically feasible water conservation measures" mean those measures, methods, technologies or practices for efficient water use and for reduction of water loss and waste or for reducing a withdrawal, consumptive use or diversion that (i) are environmentally sound, (ii) reflect best practices applicable to the water use sector, (iii) are technically feasible and available, (iv) are economically feasible and cost effective based on an analysis that considers direct and avoided economic and environmental costs and (v) consider the particular facilities and processes involved, taking into account the environmental impact, age of equipment and facilities involved, the processes employed, energy impacts and other appropriate factors.

"Exception" means a transfer of water that is excepted under Section 4.9 from the prohibition against diversions in Section 4.8.

"Exception standard" means the standard for exceptions established in Section 4.9.4.

"Intra-basin transfer" means the transfer of water from the watershed of one of the Great Lakes into the watershed of another Great Lake.

"Measures" means any legislation, law, regulation, directive, requirement, guideline, program, policy, administrative practice or other procedure.

"New or increased diversion" means a new diversion, an increase in an existing diversion, or the alteration of an existing withdrawal so that it becomes a diversion.

"New or increased withdrawal or consumptive use" means a new withdrawal or consumptive use or an increase in an existing withdrawal or consumptive use.

"Originating party" means the party within whose jurisdiction an application or registration is made or required.

"Party" means a state party to this compact.

"Person" means a human being or a legal person, including a government or a non-governmental organization, including any scientific, professional, business, non-profit, or public interest organization or association that is neither affiliated with, nor under the direction of a government.

"Product" means something produced in the basin by human or mechanical effort or through agricultural processes and used in manufacturing, commercial or other processes or intended for intermediate or end use consumers. (i) Water used as part of the packaging of a product shall be considered to be part of the product. (ii) Other than water used as part of the packaging of a product, water that is used primarily to transport materials in or out of the basin is not a product or part of a product. (iii) Except as provided in (i) above, water which is transferred as part of a public or private supply is not a product or part of a product. (iv) Water in its natural state such as in lakes, rivers, reservoirs, aquifers, or water basins is not a product.

"Proposal" means a withdrawal, diversion or consumptive use of water that is subject to this compact.

"Province" means Ontario or Quebec.

"Public water supply purposes" means water distributed to the public through a physically connected system of treatment, storage and distribution facilities serving a group of largely residential customers that may also serve industrial, commercial, and other institutional operators. Water withdrawn directly from the basin and not through such a system shall not be considered to be used for public water supply purposes.

"Regional body" means the members of the council and the premiers of Ontario and Quebec or their designee as established by the agreement.

"Regional review" means the collective review by the regional body as described in Article 4 of this compact.

"Source watershed" means the watershed from which a withdrawal originates. If water is withdrawn directly from a Great Lake or from the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If water is withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively, with a preference to the direct tributary stream watershed from which it was withdrawn.

"Standard of review and decision" means the exception standard, decision-making standard and reviews as outlined in Article 4 of this compact.

"State" means one of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio or Wisconsin or the Commonwealth of Pennsylvania.

"Straddling community" means any incorporated city, town or the equivalent thereof, wholly within any county that lies partly or completely within the basin, whose corporate boundary existing as of the effective date of this compact, is partly within the basin or partly within two Great Lakes watersheds.

"Technical review" means a detailed review conducted to determine whether or not a proposal that requires regional review under this compact meets the standard of review and decision following procedures and guidelines as set out in this compact.

"Water" means ground or surface water contained within the basin.

"Water dependent natural resources" means the interacting components of land, water and living organisms affected by the waters of the basin.

"Waters of the basin" or "basin water" means the Great Lakes and all streams, rivers, lakes, connecting channels and other bodies of water, including tributary groundwater, within the basin.

"Withdrawal" means the taking of water from surface water or groundwater. "Withdraw" has a corresponding meaning.

Section 1.3. Findings and purposes.

The legislative bodies of the respective parties hereby find and declare:

1. Findings:

a. the waters of the basin are precious public natural resources shared and held in trust by the states;

b. the waters of the basin are interconnected and part of a single hydrologic system;

c. the waters of the basin can concurrently serve multiple uses. Such multiple uses include municipal, public, industrial, commercial, agriculture, mining, navigation, energy development and production, recreation, the subsistence, economic and cultural activities of native peoples, water quality maintenance, and the maintenance of fish and wildlife habitat and a balanced ecosystem. And, other purposes are encouraged, recognizing that such uses are interdependent and must be balanced;

d. future diversions and consumptive uses of basin water resources have the potential to significantly impact the environment, economy and welfare of the Great Lakes -- St. Lawrence River region;

e. continued sustainable, accessible and adequate water supplies for the people and economy of the basin are of vital importance; and

f. the parties have a shared duty to protect, conserve, restore, improve and manage the renewable but finite waters of the basin for the use, benefit and enjoyment of all their citizens, including generations yet to come. The most effective means of protecting, conserving, restoring, improving and managing the basin waters is through the joint pursuit of unified and cooperative principles, policies and programs mutually agreed upon, enacted and adhered to by all parties.

2. Purposes:

a. to act together to protect, conserve, restore, improve and effectively manage the waters and water dependent natural resources of the basin under appropriate arrangements for intergovernmental cooperation and consultation because current lack of full scientific certainty should not be used as a reason for postponing measures to protect the basin ecosystem;

b. to remove causes of present and future controversies;

c. to provide for cooperative planning and action by the parties with respect to such water resources;

d. to facilitate consistent approaches to water management across the basin while retaining state management authority over water management decisions within the basin;

e. to facilitate the exchange of data, strengthen the scientific information base upon which decisions are made and engage in consultation on the potential effects of proposed withdrawals and losses on the waters and water dependent natural resources of the basin;

f. to prevent significant adverse impacts of withdrawals and losses on the basin's ecosystems and watersheds;

g. to promote interstate and state-provincial comity; and

h. to promote an adaptive management approach to the conservation and management of basin water resources, which recognizes, considers and provides adjustments for the uncertainties in, and evolution of, scientific knowledge concerning the basin's waters and water dependent natural resources.

Section 1.4. Science.

1. The parties commit to provide leadership for the development of a collaborative strategy with other regional partners to strengthen the scientific basis for sound water management decision making under this compact.

2. The strategy shall guide the collection and application of scientific information to support:

a. an improved understanding of the individual and cumulative impacts of withdrawals from various locations and water sources on the basin ecosystem and to develop a mechanism by which impacts of withdrawals may be assessed;

b. the periodic assessment of cumulative impacts of withdrawals, diversions and consumptive uses on a Great Lake and St. Lawrence River watershed basis;

c. improved scientific understanding of the waters of the basin;

d. improved understanding of the role of groundwater in basin water resources management; and

e. the development, transfer and application of science and research related to water conservation and water use efficiency.

ARTICLE 2

ORGANIZATION

Section 2.1. Council created.

The Great Lakes -- St. Lawrence River Basin Water Resources Council is hereby created as a body politic and corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective parties.

Section 2.2. Council membership.

The council shall consist of the governors of the parties, ex officio.

Section 2.3. Alternates.

Each member of the council shall appoint at least one alternate who may act in his or her place and stead, with authority to attend all meetings of the council and with power to vote in the absence of the member. Unless otherwise provided by law of the party for which he or she is appointed, each alternate shall serve during the term of the member appointing him or her, subject to removal at the pleasure of the member. In the event of a vacancy in the office of alternate, it shall be filled in the same manner as an original appointment for the unexpired term only.

Section 2.4. Voting.

1. Each member is entitled to one vote on all matters that may come before the council.

2. Unless otherwise stated, the rule of decision shall be by a simple majority.

3. The council shall annually adopt a budget for each fiscal year and the amount required to balance the budget shall be apportioned equitably among the parties by unanimous vote of the council. The appropriation of such amounts shall be subject to such review and approval as may be required by the budgetary processes of the respective parties.

4. The participation of council members from a majority of the parties shall constitute a quorum for the transaction of business at any meeting of the council.

Section 2.5. Organization and procedure.

The council shall provide for its own organization and procedure, and may adopt rules and regulations governing its meetings and transactions, as well as the procedures and timeline for submission, review and consideration of proposals that come before the council for its review and action. The council shall organize, annually, by the election of a chair and vice chair from among its members. Each member may appoint an advisor, who may attend all meetings of the council and its committees, but shall not have voting power. The council may employ or appoint professional and administrative personnel, including an executive director, as it may deem advisable, to carry out the purposes of this compact.

Section 2.6. Use of existing offices and agencies.

It is the policy of the parties to preserve and utilize the functions, powers and duties of existing offices and agencies of government to the extent consistent with this compact. Further, the council shall promote and aid the coordination of the activities and programs of the parties concerned with water resources management in the basin. To this end, but without limitation, the council may:

1. advise, consult, contract, assist or otherwise cooperate with any and all such agencies;

2. employ any other agency or instrumentality of any of the parties for any purpose; and

3. develop and adopt plans consistent with the water resources plans of the parties.

Section 2.7. Jurisdiction.

The council shall have, exercise and discharge its functions, powers and duties within the limits of the basin. Outside the basin, it may act in its discretion, but only to the extent such action may be necessary or convenient to effectuate or implement its powers or responsibilities within the basin and subject to the consent of the jurisdiction wherein it proposes to act.

Section 2.8. Status, immunities and privileges.

1. The council, its members and personnel in their official capacity and when engaged directly in the affairs of the council, its property and its assets, wherever located and by whomsoever held, shall enjoy the same immunity from suit and every form of judicial process as is enjoyed by the parties, except to the extent that the council may expressly waive its immunity for the purposes of any proceedings or by the terms of any contract.

2. The property and assets of the council, wherever located and by whomsoever held, shall be considered public property and shall be immune from search, requisition, confiscation, expropriation or any other form of taking or foreclosure by executive or legislative action.

3. The council, its property and its assets, income and the operations it carries out pursuant to this compact shall be immune from all taxation by or under the authority of any of the parties or any political subdivision thereof; provided, however, that in lieu of property taxes the council may make reasonable payments to local taxing districts in annual amounts which shall approximate the taxes lawfully assessed upon similar property.

Section 2.9. Advisory committees.

The council may constitute and empower advisory committees, which may be comprised of representatives of the public and of federal, state, tribal, county and local governments, water resources agencies, water-using industries and sectors, water-interest groups and academic experts in related fields.

ARTICLE 3

GENERAL POWERS AND DUTIES

Section 3.1. General.

The waters and water dependent natural resources of the basin are subject to the sovereign right and responsibilities of the parties, and it is the purpose of this compact to provide for joint exercise of such powers of sovereignty by the council in the common interests of the people of the region, in the manner and to the extent provided in this compact. The council and the parties shall use the standard of review and decision and procedures contained in or adopted pursuant to this compact as the means to exercise their authority under this compact.

The council may revise the standard of review and decision, after consultation with the provinces and upon unanimous vote of all council members, by regulation duly adopted in accordance with Section 3.3 of this compact and in accordance with each party's respective statutory authorities and applicable procedures.

The council shall identify priorities and develop plans and policies relating to basin water resources. It shall adopt and promote uniform and coordinated policies for water resources conservation and management in the basin.

Section 3.2. Council powers.

The council may: plan; conduct research and collect, compile, analyze, interpret, report and disseminate data on water resources and uses; forecast water levels; conduct investigations; institute court actions; design, acquire, construct, reconstruct, own, operate, maintain, control, sell and convey real and personal property and any interest therein as it may deem necessary, useful or convenient to carry out the purposes of this compact; make contracts; receive and accept such payments, appropriations, grants, gifts, loans, advances and other funds, properties and services as may be transferred or made available to it by any party or by any other public or private agency, corporation or individual; and, exercise such other and different powers as may be delegated to it by this compact or otherwise pursuant to law, and have and exercise all powers necessary or convenient to carry out its express powers or which may be reasonably implied therefrom.

Section 3.3. Rules and regulations.

1. The council may promulgate and enforce such rules and regulations as may be necessary for the implementation and enforcement of this compact. The council may adopt by regulation, after public notice and public hearing, reasonable application fees with respect to those proposals for exceptions that are subject to council review under Section 4.9. Any rule or regulation of the council, other than one which deals solely with the internal management of the council or its property, shall be adopted only after public notice and hearing.

2. Each party, in accordance with its respective statutory authorities and applicable procedures, may adopt and enforce rules and regulations to implement and enforce this compact and the programs adopted by such party to carry out the management programs contemplated by this compact.

Section 3.4. Program review and findings.

1. Each party shall submit a report to the council and the regional body detailing its water management and conservation and efficiency programs that implement this compact. The report shall set out the manner in which water withdrawals are managed by sector, water source, quantity or any other means, and how the provisions of the standard of review and decision and conservation and efficiency programs are implemented. The first report shall be provided by each party one year from the effective date of this compact and thereafter every five years.

2. The council, in cooperation with the provinces, shall review its water management and conservation and efficiency programs and those of the parties that are established in this compact and make findings on whether the water management program provisions in this compact are being met, and if not, recommend options to assist the parties in meeting the provisions of this compact. Such review shall take place:

a. 30 days after the first report is submitted by all parties; and

b. every five years after the effective date of this compact; and

c. at any other time at the request of one of the parties.

3. As one of its duties and responsibilities, the council may recommend a range of approaches to the parties with respect to the development, enhancement and application of water management and conservation and efficiency programs to implement the standard of review and decision reflecting improved scientific understanding of the waters of the basin, including groundwater, and the impacts of withdrawals on the basin ecosystem.

ARTICLE 4

WATER MANAGEMENT AND REGULATION

Section 4.1. Water resources inventory, registration and reporting.

1. Within five years of the effective date of this compact, each party shall develop and maintain a water resources inventory for the collection, interpretation, storage, retrieval exchange, and dissemination of information concerning the water resources of the party, including, but not limited to, information on the location, type, quantity, and use of those resources and the location, type, and quantity of withdrawals, diversions and consumptive uses. To the extent feasible, the water resources inventory shall be developed in cooperation with local, state, federal, tribal and other private agencies and entities, as well as the council. Each party's agencies shall cooperate with that party in the development and maintenance of the inventory.

2. The council shall assist each party to develop a common base of data regarding the management of the water resources of the basin and to establish systematic arrangements for the exchange of those data with other states and provinces.

3. To develop and maintain a compatible base of water use information, within five years of the effective date of this compact any person who withdraws water in an amount of 100,000 gallons per day or greater average in any 30-day period (including consumptive uses) from all sources, or diverts water of any amount, shall register the withdrawal or diversion by a date set by the council unless the person has previously registered in accordance with an existing state program. The person shall register the withdrawal or diversion with the originating party using a form prescribed by the originating party that shall include, at a minimum and without limitation: the name and address of the registrant and date of registration; the locations and sources of the withdrawal or diversion; the capacity of the withdrawal or diversion per day and the amount withdrawn or diverted from each source; the uses made of the water; places of use and places of discharge; and, such other information as the originating party may require. All registrations shall include an estimate of the volume of the withdrawal or diversion in terms of gallons per day average in any 30-day period.

4. All registrants shall annually report the monthly volumes of the withdrawal, consumptive use and diversion in gallons to the originating party and any other information requested by the originating party.

5. Each party shall annually report the information gathered pursuant to this section to a Great Lakes -- St. Lawrence River water use database repository and aggregated information shall be made publicly available, consistent with the confidentiality requirements in Section 8.3.

6. Information gathered by the parties pursuant to this section shall be used to improve the sources and applications of scientific information regarding the waters of the basin and the impacts of the withdrawals and diversions from various locations and water sources on the basin ecosystem, and to better understand the role of groundwater in the basin. The council and the parties shall coordinate the collection and application of scientific information to further develop a mechanism by which individual and cumulative impacts of withdrawals, consumptive uses and diversions shall be assessed.

Section 4.2. Water conservation and efficiency programs.

1. The council commits to identify, in cooperation with the provinces, basin-wide water conservation and efficiency objectives to assist the parties in developing their water conservation and efficiency program. These objectives are based on the goals of:

a. ensuring improvement of the waters and water dependent natural resources;

b. protecting and restoring the hydrologic and ecosystem integrity of the basin;

c. retaining the quantity of surface water and groundwater in the basin;

d. ensuring sustainable use of waters of the basin; and

e. promoting the efficiency of use and reducing losses and waste of water.

2. Within two years of the effective date of this compact, each party shall develop its own water conservation and efficiency goals and objectives consistent with the basin-wide goals and objectives, and shall develop and implement a water conservation and efficiency program, either voluntary or mandatory, within its jurisdiction based on the party's goals and objectives. Each party shall annually assess its programs in meeting the party's goals and objectives, report to the council and the regional body and make this annual assessment available to the public.

3. Beginning five years after the effective date of this compact, and every five years thereafter, the council, in cooperation with the provinces, shall review and modify as appropriate the basin-wide objectives, and the parties shall have regard for any such modifications in implementing their programs. This assessment will be based on examining new technologies, new patterns of water use, new resource demands and threats, and cumulative impact assessment under Section 4.15.

4. Within two years of the effective date of this compact, the parties commit to promote environmentally sound and economically feasible water conservation measures such as:

a. measures that promote efficient use of water;

b. identification and sharing of best management practices and state of the art conservation and efficiency technologies;

c. application of sound planning principles;

d. demand-side and supply-side measures or incentives; and

e. development, transfer and application of science and research.

5. Each party shall implement in accordance with paragraph 2 above a voluntary or mandatory water conservation program for all, including existing, basin water users. Conservation programs need to adjust to new demands and the potential impacts of cumulative effects and climate.

Section 4.3. Party powers and duties.

1. Each party, within its jurisdiction, shall manage and regulate new or increased withdrawals, consumptive uses and diversions, including exceptions, in accordance with this compact.

2. Each party shall require an applicant to submit an application in such manner and with such accompanying information as the party shall prescribe.

3. No party may approve a proposal if the party determines that the proposal is inconsistent with this compact or the standard of review and decision or any implementing rules or regulations promulgated thereunder. The party may approve, approve with modifications or disapprove any proposal depending on the proposal's consistency with this compact and the standard of review and decision.

4. Each party shall monitor the implementation of any approved proposal to ensure consistency with the approval and may take all necessary enforcement actions.

5. No party shall approve a proposal subject to council or regional review, or both, pursuant to this compact unless it shall have been first submitted to and reviewed by either the council or regional body, or both, and approved by the council, as applicable. Sufficient opportunity shall be provided for comment on the proposal's consistency with this compact and the standard of review and decision. All such comments shall become part of the party's formal record of decision, and the party shall take into consideration any such comments received.

Section 4.4. Requirement for originating party approval.

No proposal subject to management and regulation under this compact shall hereafter be undertaken by any person unless it shall have been approved by the originating party.

Section 4.5. Regional review.

1. General.

a. It is the intention of the parties to participate in regional review of proposals with the provinces, as described in this compact and the agreement.

b. Unless the applicant or the originating party otherwise requests, it shall be the goal of the regional body to conclude its review no later than 90 days after notice under Section 4.5.2 of such proposal is received from the originating party.

c. Proposals for exceptions subject to regional review shall be submitted by the originating party to the regional body for regional review, and where applicable, to the council for concurrent review.

d. The parties agree that the protection of the integrity of the Great Lakes -- St. Lawrence River basin ecosystem shall be the overarching principle for reviewing proposals subject to regional review, recognizing uncertainties with respect to demands that may be placed on basin water, including groundwater, levels and flows of the Great Lakes and the St. Lawrence River, future changes in environmental conditions, the reliability of existing data and the extent to which diversions may harm the integrity of the basin ecosystem.

e. The originating party shall have lead responsibility for coordinating information for resolution of issues related to evaluation of a proposal, and shall consult with the applicant throughout the regional review process.

f. A majority of the members of the regional body may request regional review of a regionally significant or potentially precedent setting proposal. Such regional review must be conducted, to the extent possible, within the time frames set forth in this section. Any such regional review shall be undertaken only after consulting the applicant.

2. Notice from originating party to the regional body.

a. The originating party shall determine if a proposal is subject to regional review. If so, the originating party shall provide timely notice to the regional body and the public.

b. Such notice shall not be given unless and until all information, documents and the originating party's technical review needed to evaluate whether the proposal meets the standard of review and decision have been provided.

c. An originating party may:

i. provide notice to the regional body of an application, even if notification is not required; or

ii. request regional review of an application, even if regional review is not required. Any such regional review shall be undertaken only after consulting the applicant.

d. An originating party may provide preliminary notice of a potential proposal.

3. Public participation.

a. To ensure adequate public participation, the regional body shall adopt procedures for the review of proposals that are subject to regional review in accordance with this article.

b. The regional body shall provide notice to the public of a proposal undergoing regional review. Such notice shall indicate that the public has an opportunity to comment in writing to the regional body on whether the proposal meets the standard of review and decision.

c. The regional body shall hold a public meeting in the state or province of the originating party in order to receive public comment on the issue of whether the proposal under consideration meets the standard of review and decision.

d. The regional body shall consider the comments received before issuing a declaration of finding.

e. The regional body shall forward the comments it receives to the originating party.

4. Technical review.

a. The originating party shall provide the regional body with its technical review of the proposal under consideration.

b. The originating party's technical review shall thoroughly analyze the proposal and provide an evaluation of the proposal sufficient for a determination of whether the proposal meets the standard of review and decision.

c. Any member of the regional body may conduct their own technical review of any proposal subject to regional review.

d. At the request of the majority of its members, the regional body shall make such arrangements as it considers appropriate for an independent technical review of a proposal.

e. All parties shall exercise their best efforts to ensure that a technical review undertaken under Sections 4.5.4.c and 4.5.4.d does not unnecessarily delay the decision by the originating party on the application. Unless the applicant or the originating party otherwise requests, all technical reviews shall be completed no later than 60 days after the date the notice of the proposal was given to the regional body.

5. Declaration of finding.

a. The regional body shall meet to consider a proposal. The applicant shall be provided with an opportunity to present the proposal to the regional body at such time.

b. The regional body, having considered the notice, the originating party's technical review, any other independent technical review that is made, any comments or objections including the analysis of comments made by the public, first nations and federally recognized tribes, and any other information that is provided under this compact shall issue a declaration of finding that the proposal under consideration:

i. meets the standard of review and decision;

ii. does not meet the standard of review and decision; or

iii. would meet the standard of review and decision if certain conditions were met.

c. An originating party may decline to participate in a declaration of finding made by the regional body.

d. The parties recognize and affirm that it is preferable for all members of the regional body to agree whether the proposal meets the standard of review and decision.

e. If the members of the regional body who participate in the declaration of finding all agree, they shall issue a written declaration of finding with consensus.

f. In the event that the members cannot agree, the regional body shall make every reasonable effort to achieve consensus within 25 days.

g. Should consensus not be achieved, the regional body may issue a declaration of finding that presents different points of view and indicates each party's conclusions.

h. The regional body shall release the declarations of finding to the public.

i. The originating party and the council shall consider the declaration of finding before making a decision on the proposal.

Section 4.6. Proposals subject to prior notice.

1. Beginning no later than five years of the effective date of this compact, the originating party shall provide all parties and the provinces with detailed and timely notice and an opportunity to comment within 90 days on any proposal for a new or increased consumptive use of five million gallons per day or greater average in any 90-day period. Comments shall address whether or not the proposal is consistent with the standard of review and decision. The originating party shall provide a response to any such comment received from another party.

2. A party may provide notice, an opportunity to comment and a response to comments even if this is not required under paragraph 1 of this section. Any provision of such notice and opportunity to comment shall be undertaken only after consulting the applicant.

Section 4.7. Council actions.

1. Proposals for exceptions subject to council review shall be submitted by the originating party to the council for council review, and where applicable, to the regional body for concurrent review.

2. The council shall review and take action on proposals in accordance with this compact and the standard of review and decision. The council shall not take action on a proposal subject to regional review pursuant to this compact unless the proposal shall have been first submitted to and reviewed by the regional body. The council shall consider any findings resulting from such review.

Section 4.8. Prohibition of new or increased diversions.

All new or increased diversions are prohibited, except as provided for in this article.

Section 4.9. Exceptions to the prohibition of diversions.

1. Straddling communities. A proposal to transfer water to an area within a straddling community but outside the basin or outside the source Great Lake watershed shall be excepted from the prohibition against diversions and be managed and regulated by the originating party provided that, regardless of the volume of water transferred, all the water so transferred shall be used solely for public water supply purposes within the straddling community, and:

a. all water withdrawn from the basin shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:

i. is part of a water supply or wastewater treatment system that combines water from inside and outside of the basin;

ii. is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin;

iii. maximizes the portion of water returned to the source watershed as basin water and minimizes the surface water or groundwater from outside the basin;

b. if the proposal results from a new or increased withdrawal of 100,000 gallons per day or greater average over any 90-day period, the proposal shall also meet the exception standard;

c. if the proposal results in a new or increased consumptive use of five million gallons per day or greater average over any 90-day period, the proposal shall also undergo regional review.

2. Intra-basin transfer. A proposal for an intra-basin transfer that would be considered a diversion under this compact, and not already excepted pursuant to paragraph 1 of this section, shall be excepted from the prohibition against diversions, provided that:

a. If the proposal results from a new or increased withdrawal less than 100,000 gallons per day average over any 90-day period, the proposal shall be subject to management and regulation at the discretion of the originating party.

b. If the proposal results from a new or increased withdrawal of 100,000 gallons per day or greater average over any 90-day period and if the consumptive use resulting from the withdrawal is less than five million gallons per day average over any 90-day period:

i. the proposal shall meet the exception standard and be subject to management and regulation by the originating party, except that the water may be returned to another Great Lake watershed rather than the source watershed;

ii. the applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies; and

iii. the originating party shall provide notice to the other parties prior to making any decision with respect to the proposal.

c. If the proposal results in a new or increased consumptive use of five million gallons per day or greater average over any 90-day period:

i. the proposal shall be subject to management and regulation by the originating party and shall meet the exception standard, ensuring that water withdrawn shall be returned to the source watershed;

ii. the applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies;

iii. the proposal undergoes regional review; and

iv. the proposal is approved by the council. Council approval shall be given unless one or more council members vote to disapprove.

3. Straddling counties. A proposal to transfer water to a community within a straddling county that would be considered a diversion under this compact shall be excepted from the prohibition against diversions, provided that it satisfies all of the following conditions:

a. the water shall be used solely for the public water supply purposes of the community within a straddling county that is without adequate supplies of potable water;

b. the proposal meets the exception standard, maximizing the portion of water returned to the source watershed as basin water and minimizing the surface water or groundwater from outside the basin;

c. the proposal shall be subject to management and regulation by the originating party, regardless of its size;

d. there is no reasonable water supply alternative within the basin in which the community is located, including conservation of existing water supplies;

e. caution shall be used in determining whether or not the proposal meets the conditions for this exception. This exception should not be authorized unless it can be shown that it will not endanger the integrity of the basin ecosystem;

f. the proposal undergoes regional review; and

g. the proposal is approved by the council. Council approval shall be given unless one or more council members vote to disapprove.

A proposal must satisfy all of the conditions listed above. Further, substantive consideration will also be given to whether or not the proposal can provide sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to waters of the basin.

4. Exception standard. Proposals subject to management and regulation in this section shall be declared to meet this exception standard and may be approved as appropriate only when the following criteria are met:

a. the need for all or part of the proposed exception cannot be reasonably avoided through the efficient use and conservation of existing water supplies;

b. the exception will be limited to quantities that are considered reasonable for the purposes for which it is proposed;

c. all water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:

i. is part of a water supply or wastewater treatment system that combines water from inside and outside of the basin;

ii. is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin;

d. the exception will be implemented so as to ensure that it will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources of the basin with consideration given to the potential cumulative impacts of any precedent-setting consequences associated with the proposal;

e. the exception will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures to minimize water withdrawals or consumptive use;

f. the exception will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909; and

g. all other applicable criteria in Section 4.9 have also been met.

Section 4.10. Management and regulation of new or increased withdrawals and consumptive uses.

1. Within five years of the effective date of this compact, each party shall create a program for the management and regulation of new or increased withdrawals and consumptive uses by adopting and implementing measures consistent with the decision-making standard. Each party, through a considered process, shall set and may modify threshold levels for the regulation of new or increased withdrawals in order to assure an effective and efficient water management program that will ensure that uses overall are reasonable, that withdrawals overall will not result in significant impacts to the waters and water dependent natural resources of the basin, determined on the basis of significant impacts to the physical, chemical, and biological integrity of source watersheds, and that all other objectives of the compact are achieved. Each party may determine the scope and thresholds of its program, including which new or increased withdrawals and consumptive uses will be subject to the program.

2. Any party that fails to set threshold levels that comply with Section 4.10.1 any time before ten years after the effective date of this compact shall apply a threshold level for management and regulation of all new or increased withdrawals of 100,000 gallons per day or greater average in any 90-day period.

3. The parties intend programs for new or increased withdrawals and consumptive uses to evolve as may be necessary to protect basin waters. Pursuant to Section 3.4, the council, in cooperation with the provinces, shall periodically assess the water management programs of the parties. Such assessments may produce recommendations for the strengthening of the programs, including without limitation, establishing lower thresholds for management and regulation in accordance with the decision-making standard.

Section 4.11. Decision-making standard.

Proposals subject to management and regulation in Section 4.10 shall be declared to meet this decision-making standard and may be approved as appropriate only when the following criteria are met:

1. all water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use;

2. the withdrawal or consumptive use will be implemented so as to ensure that the proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources and the applicable source watershed;

3. the withdrawal or consumptive use will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures;

4. the withdrawal or consumptive use will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909;

5. the proposed use is reasonable, based upon a consideration of the following factors:

a. whether the proposed withdrawal or consumptive use is planned in a fashion that provides for efficient use of the water, and will avoid or minimize the waste of water;

b. if the proposal is for an increased withdrawal or consumptive use, whether efficient use is made of existing water supplies;

c. the balance between economic development, social development, and environmental protection of the proposed withdrawal and use and other existing or planned withdrawals and water uses sharing the water source;

d. the supply potential of the water source, considering quantity, quality, and reliability and safe yield of hydrologically interconnected water sources;

e. the probable degree and duration of any adverse impacts caused or expected to be caused by the proposed withdrawal and use under foreseeable conditions, to other lawful consumptive or nonconsumptive uses of water or to the quantity or quality of the waters and water dependent natural resources of the basin, and the proposed plans and arrangements for avoidance or mitigation of such impacts; and

f. if a proposal includes restoration of hydrologic conditions and functions of the source watershed, the party may consider that.

Section 4.12. Applicability.

1. Minimum standard. This standard of review and decision shall be used as a minimum standard. Parties may impose a more restrictive decision-making standard for withdrawals under their authority. It is also acknowledged that although a proposal meets the standard of review and decision it may not be approved under the laws of the originating party that has implemented more restrictive measures.

2. Baseline.

a. To establish a baseline for determining a new or increased diversion, consumptive use or withdrawal, each party shall develop either or both of the following lists for their jurisdiction:

i. a list of existing withdrawal approvals as of the effective date of the compact;

ii. a list of the capacity of existing systems as of the effective date of this compact. The capacity of the existing systems should be presented in terms of withdrawal capacity, treatment capacity, distribution capacity, or other capacity limiting factors. The capacity of the existing systems must represent the state of the systems. Existing capacity determinations shall be based upon approval limits or the most restrictive capacity information.

b. For all purposes of this compact, volumes of diversions, consumptive uses, or withdrawals of water set forth in the list(s) prepared by each party in accordance with this section, shall constitute the baseline volume.

c. The list(s) shall be furnished to the regional body and the council within one year of the effective date of this compact.

3. Timing of additional applications. Applications for new or increased withdrawals, consumptive uses or exceptions shall be considered cumulatively within ten years of any application.

4. Change of ownership. Unless a new owner proposes a project that shall result in a proposal for a new or increased diversion or consumptive use subject to regional review or council approval, the change of ownership in and of itself shall not require regional review or council approval.

5. Groundwater. The basin surface water divide shall be used for the purpose of managing and regulating new or increased diversions, consumptive uses or withdrawals of surface water and groundwater.

6. Withdrawal systems. The total volume of surface water and groundwater resources that supply a common distribution system shall determine the volume of a withdrawal, consumptive use or diversion.

7. Connecting channels. The watershed of each Great Lake shall include its upstream and downstream connecting channels.

8. Transmission in water lines. Transmission of water within a line that extends outside the basin as it conveys water from one point to another within the basin shall not be considered a diversion if none of the water is used outside the basin.

9. Hydrologic units. The Lake Michigan and Lake Huron watersheds shall be considered to be a single hydrologic unit and watershed.

10. Bulk water transfer. A proposal to withdraw water and to remove it from the basin in any container greater than 5.7 gallons shall be treated under this compact in the same manner as a proposal for a diversion. Each party shall have the discretion, within its jurisdiction, to determine the treatment of proposals to withdraw water and to remove it from the basin in any container of 5.7 gallons or less.

Section 4.13. Exemptions.

Withdrawals from the basin for the following purposes are exempt from the requirements of Article 4.

1. To supply vehicles, including vessels and aircraft, whether for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.

2. To use in a noncommercial project on a short-term basis for firefighting, humanitarian, or emergency response purposes.

Section 4.14. U. S. Supreme Court decree: Wisconsin et al. v. Illinois et al.

1. Notwithstanding any terms of this compact to the contrary, with the exception of paragraph 5 of this section, current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois shall be governed by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. and shall not be subject to the terms of this compact nor any rules or regulations promulgated pursuant to this compact. This means that, with the exception of paragraph 5 of this section, for purposes of this compact, current, new, or increased withdrawals, consumptive uses, and diversions of basin water within the state of Illinois shall be allowed unless prohibited by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al.

2. The parties acknowledge that the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. shall continue in full force and effect, that this compact shall not modify any terms thereof, and that this compact shall grant the parties no additional rights, obligations, remedies, or defenses thereto. The parties specifically acknowledge that this compact shall not prohibit or limit the state of Illinois in any manner from seeking additional basin water as allowed under the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al., any other party from objecting to any request by the state of Illinois for additional basin water under the terms of said decree, or any party from seeking any other type of modification to said decree. If an application is made by any party to the Supreme Court of the United States to modify said decree, the parties to this compact who are also parties to the decree shall seek formal input from the Canadian provinces of Ontario and Quebec, with respect to the proposed modification, use best efforts to facilitate the appropriate participation of said provinces in the proceedings to modify the decree, and shall not unreasonably impede or restrict such participation.

3. With the exception of paragraph 5 of this section, because current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois are not subject to the terms of this compact, the state of Illinois is prohibited from using any term of this compact, including Section 4.9, to seek new or increased withdrawals, consumptive uses, or diversions of basin water.

4. With the exception of paragraph 5 of this section, because Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12 (paragraphs 1, 2, 3, 4, 6 and 10 only), and 4.13 of this compact all relate to current, new, or increased withdrawals, consumptive uses, and diversions of basin waters, said provisions do not apply to the state of Illinois. All other provisions of this compact not listed in the preceding sentence shall apply to the state of Illinois, including the water conservation programs provision of Section 4.2.

5. In the event of a proposal for a diversion of basin water for use outside the territorial boundaries of the parties to this compact, decisions by the state of Illinois regarding such a proposal would be subject to all terms of this compact, except paragraphs 1, 3 and 4 of this section.

6. For purposes of the state of Illinois' participation in this compact, the entirety of this Section 4.14 is necessary for the continued implementation of this compact and, if severed, this compact shall no longer be binding on or enforceable by or against the state of Illinois.

Section 4.15. Assessment of cumulative impacts.

1. The parties in cooperation with the provinces shall collectively conduct within the basin, on a lake watershed and St. Lawrence River basin basis, a periodic assessment of the cumulative impacts of withdrawals, diversions, and consumptive uses from the waters of the basin, every five years or each time the incremental basin water losses reach 50 million gallons per day average in any 90-day period in excess of the quantity at the time of the most recent assessment, whichever comes first, or at the request of one or more of the parties. The assessment shall form the basis for a review of the standard of review and decision, council and party regulations and their application. This assessment shall:

a. utilize the most current and appropriate guidelines for such a review, which may include but not be limited to Council on Environmental Quality and Environment Canada guidelines;

b. give substantive consideration to climate change or other significant threats to basin waters and take into account the current state of scientific knowledge, or uncertainty, and appropriate measures to exercise caution in cases of uncertainty if serious damage may result; and

c. consider adaptive management principles and approaches, recognizing, considering, and providing adjustments for the uncertainties in, and evolution of, science concerning the basin's water resources, watersheds and ecosystems, including potential changes to basin-wide processes, such as lake level cycles and climate.

2. The parties have the responsibility of conducting this cumulative impact assessment. Applicants are not required to participate in this assessment.

3. Unless required by other statutes, applicants are not required to conduct a separate cumulative impact assessment in connection with an application but shall submit information about the potential impacts of a proposal to the quantity or quality of the waters and water dependent natural resources of the applicable source watershed. An applicant may, however, provide an analysis of how their proposal meets the no significant adverse cumulative impact provision of the standard of review and decision.

ARTICLE 5

TRIBAL CONSULTATION

Section 5.1. Consultation with tribes.

1. In addition to all other opportunities to comment pursuant to Section 6.2, appropriate consultations shall occur with federally recognized tribes in the originating party for all proposals subject to council or regional review pursuant to this compact. Such consultations shall be organized in the manner suitable to the individual proposal and the laws and policies of the originating party.

2. All federally recognized tribes within the basin shall receive reasonable notice indicating that they have an opportunity to comment in writing to the council or the regional body, or both, and other relevant organizations on whether the proposal meets the requirements of the standard of review and decision when a proposal is subject to regional review or council approval. Any notice from the council shall inform the tribes of any meeting or hearing that is to be held under Section 6.2 and invite them to attend. The parties and the council shall consider the comments received under this section before approving, approving with modifications, or disapproving any proposal subject to council or regional review.

3. In addition to the specific consultation mechanisms described above, the council shall seek to establish mutually agreed-upon mechanisms or processes to facilitate dialogue with, and input from, federally recognized tribes on matters to be dealt with by the council; and, the council shall seek to establish mechanisms and processes with federally recognized tribes designed to facilitate ongoing scientific and technical interaction and data exchange regarding matters falling within the scope of this compact. This may include participation of tribal representatives on advisory committees established under this compact or such other processes that are mutually agreed upon with federally recognized tribes individually or through duly-authorized intertribal agencies or bodies.

ARTICLE 6

PUBLIC PARTICIPATION

Section 6.1. Meetings, public hearings and records.

1. The parties recognize the importance and necessity of public participation in promoting management of the water resources of the basin. Consequently, all meetings of the council shall be open to the public, except with respect to issues of personnel.

2. The minutes of the council shall be a public record open to inspection at its offices during regular business hours.

Section 6.2. Public participation.

It is the intent of the council to conduct public participation processes concurrently and jointly with processes undertaken by the parties and through regional review. To ensure adequate public participation, each party or the council shall ensure procedures for the review of proposals subject to the standard of review and decision consistent with the following requirements:

1. Provide public notification of receipt of all applications and a reasonable opportunity for the public to submit comments before applications are acted upon.

2. Assure public accessibility to all documents relevant to an application, including public comment received.

3. Provide guidance on standards for determining whether to conduct a public meeting or hearing for an application, time and place of such a meeting(s) or hearing(s), and procedures for conducting of the same.

4. Provide the record of decision for public inspection including comments, objections, responses and approvals, approvals with conditions, and disapprovals.

ARTICLE 7

DISPUTE RESOLUTION AND ENFORCEMENT

Section 7.1. Good faith implementation.

Each of the parties pledges to support implementation of all provisions of this compact, and covenants that its officers and agencies shall not hinder, impair, or prevent any other party carrying out any provision of this compact.

Section 7.2. Alternative dispute resolution.

1. Desiring that this compact be carried out in full, the parties agree that disputes between the parties regarding interpretation, application, and implementation of this compact shall be settled by alternative dispute resolution.

2. The council, in consultation with the provinces, shall provide by rule procedures for the resolution of disputes pursuant to this section.

Section 7.3. Enforcement.

1. Any person aggrieved by any action taken by the council pursuant to the authorities contained in this compact shall be entitled to a hearing before the council. Any person aggrieved by a party action shall be entitled to a hearing pursuant to the relevant party's administrative procedures and laws. After exhaustion of such administrative remedies, (i) any aggrieved person shall have the right to judicial review of a council action in the United States District Courts for the District of Columbia or the district court in which the council maintains offices, provided such action is commenced within 90 days; and (ii) any aggrieved person shall have the right to judicial review of a party's action in the relevant party's court of competent jurisdiction, provided that an action or proceeding for such review is commenced within the time frames provided for by the party's law. For purposes of this paragraph, a state or province is deemed to be an aggrieved person with respect to any party action pursuant to this compact.

2. a. Any party or the council may initiate actions to compel compliance with the provisions of this compact, and the rules and regulations promulgated hereunder by the council. Jurisdiction over such actions is granted to the court of the relevant party, as well as the United States District Courts for the District of Columbia and the district court in which the council maintains offices. The remedies available to any such court shall include, but not be limited to, equitable relief and civil penalties.

b. Each party may issue orders within its respective jurisdiction and may initiate actions to compel compliance with the provisions of its respective statutes and regulations adopted to implement the authorities contemplated by this compact in accordance with the provisions of the laws adopted in each party's jurisdiction.

3. Any aggrieved person, party or the council may commence a civil action in the relevant party's courts and administrative systems to compel any person to comply with this compact should any such person, without approval having been given, undertake a new or increased withdrawal, consumptive use or diversion that is prohibited or subject to approval pursuant to this compact.

a. No action under this subsection may be commenced if:

i. the originating party or council approval for the new or increased withdrawal, consumptive use, or diversion has been granted; or

ii. the originating party or council has found that the new or increased withdrawal, consumptive use, or diversion is not subject to approval pursuant to this compact.

b. No action under this subsection may be commenced unless:

i. a person commencing such action has first given 60 days prior notice to the originating party, the council and person alleged to be in noncompliance; and

ii. neither the originating party nor the council has commenced and is diligently prosecuting appropriate enforcement actions to compel compliance with this compact.

The available remedies shall include equitable relief, and the prevailing or substantially prevailing party may recover the costs of litigation, including reasonable attorney and expert witness fees, whenever the court determines that such an award is appropriate.

4. Each of the parties may adopt provisions providing additional enforcement mechanisms and remedies including equitable relief and civil penalties applicable within its jurisdiction to assist in the implementation of this compact.

ARTICLE 8

ADDITIONAL PROVISIONS

Section 8.1. Effect on existing rights.

1. Nothing in this compact shall be construed to affect, limit, diminish or impair any rights validly established and existing as of the effective date of this compact under state or federal law governing the withdrawal of waters of the basin.

2. Nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the law of the respective parties relating to common law water rights.

3. Nothing in this compact is intended to abrogate or derogate from treaty rights or rights held by any tribe recognized by the federal government of the United States based upon its status as a tribe recognized by the federal government of the United States.

4. An approval by a party or the council under this compact does not give any property rights, nor any exclusive privileges, nor shall it be construed to grant or confer any right, title, easement, or interest in, to or over any land belonging to or held in trust by a party; neither does it authorize any injury to private property or invasion of private rights, nor infringement of federal, state, or local laws or regulations; nor does it obviate the necessity of obtaining federal assent when necessary.

Section 8.2. Relationship to agreements concluded by the United States of America.

1. Nothing in this compact is intended to provide nor shall be construed to provide, directly or indirectly, to any person any right, claim, or remedy under any treaty or international agreement, nor is it intended to derogate any right, claim, or remedy that already exists under any treaty or international agreement.

2. Nothing in this compact is intended to infringe nor shall be construed to infringe upon the treaty power of the United States of America, nor shall any term hereof be construed to alter or amend any treaty or term thereof that has been or may hereafter be executed by the United States of America.

3. Nothing in this compact is intended to affect nor shall be construed to affect the application of the Boundary Waters Treaty of 1909 whose requirements continue to apply in addition to the requirements of this compact.

Section 8.3. Confidentiality.

1. Nothing in this compact requires a party to breach confidentiality obligations or requirements prohibiting disclosure, or to compromise security of commercially sensitive or proprietary information.

2. A party may take measures, including, but not limited to, deletion and redaction, deemed necessary to protect any confidential, proprietary, or commercially sensitive information when distributing information to other parties. The party shall summarize or paraphrase any such information in a manner sufficient for the council to exercise its authorities contained in this compact.

Section 8.4. Additional laws.

Nothing in this compact shall be construed to repeal, modify, or qualify the authority of any party to enact any legislation or enforce any additional conditions and restrictions regarding the management and regulation of waters within its jurisdiction.

Section 8.5. Amendments and supplements.

The provisions of this compact shall remain in full force and effect until amended by action of the governing bodies of the parties and consented to and approved by any other necessary authority in the same manner as this compact is required to be ratified to become effective.

Section 8.6. Severability.

Should a court of competent jurisdiction hold any part of this compact to be void or unenforceable, it shall be considered severable from those portions of the compact capable of continued implementation in the absence of the voided provisions. All other provisions capable of continued implementation shall continue in full force and effect.

Section 8.7. Duration of compact and termination.

Once effective, the compact shall continue in force and remain binding upon each and every party unless terminated.

This compact may be terminated at any time by a majority vote of the parties. In the event of such termination, all rights established under it shall continue unimpaired.

ARTICLE 9

EFFECTUATION

Section 9.1. Repealer.

All acts and parts of acts inconsistent with this act are to the extent of such inconsistency hereby repealed.

Section 9.2. Effectuation by chief executive.

The governor is authorized to take such action as may be necessary and proper in his or her discretion to effectuate the compact and the initial organization and operation thereunder.

Section 9.3. Entire agreement.

The parties consider this compact to be complete and an integral whole. Each provision of this compact is considered material to the entire compact, and failure to implement or adhere to any provision may be considered a material breach. Unless otherwise noted in this compact, any change or amendment made to the compact by any party in its implementing legislation or by the United States Congress when giving its consent to this compact is not considered effective unless concurred in by all parties.

Section 9.4. Effective date and execution.

This compact shall become binding and effective when ratified through concurring legislation by the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio and Wisconsin and the Commonwealth of Pennsylvania and consented to by the Congress of the United States. This compact shall be signed and sealed in nine identical original copies by the respective chief executives of the signatory parties. One such copy shall be filed with the secretary of state of each of the signatory parties or in accordance with the laws of the state in which the filing is made, and one copy shall be filed and retained in the archives of the council upon its organization. The signatures shall be affixed and attested under the following form:

In witness whereof, and in evidence of the adoption and enactment into law of this compact by the legislatures of the signatory parties and consent by the Congress of the United States, the respective governors do hereby, in accordance with the authority conferred by law, sign this compact in nine duplicate original copies, attested by the respective secretaries of state, and have caused the seals of the respective states to be hereunto affixed this ....... day of (month), (year).

History: 2007 c 2 s 1






Chapter 103H — GROUNDWATER PROTECTION

Section 103H.001 — DEGRADATION PREVENTION GOAL.

It is the goal of the state that groundwater be maintained in its natural condition, free from any degradation caused by human activities. It is recognized that for some human activities this degradation prevention goal cannot be practicably achieved. However, where prevention is practicable, it is intended that it be achieved. Where it is not currently practicable, the development of methods and technology that will make prevention practicable is encouraged.

History: 1989 c 326 art 1 s 1



Section 103H.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Agricultural chemical. "Agricultural chemical" means a pesticide, fertilizer, plant amendment, or soil amendment.

Subd. 3. Health risk limits. "Health risk limits" means a concentration of a substance or chemical adopted by rule of the commissioner of health that is a potential drinking water contaminant because of a systemic or carcinogenic toxicological result from consumption.

Subd. 4. Best management practices. "Best management practices" means practicable voluntary practices that are capable of preventing and minimizing degradation of groundwater, considering economic factors, availability, technical feasibility, implementability, effectiveness, and environmental effects. Best management practices apply to schedules of activities; design and operation standards; restrictions of practices; maintenance procedures; management plans; practices to prevent site releases, spillage, or leaks; application and use of chemicals; drainage from raw material storage; operating procedures; treatment requirements; and other activities causing groundwater degradation.

Subd. 5. Common detection. "Common detection" means detection of a pollutant that is not due to misuse or unusual or unique circumstances, but is likely to be the result of normal use of a product or a practice.

Subd. 6. Degradation. "Degradation" means changing groundwater from its natural condition by human activities.

Subd. 7. Fertilizer. "Fertilizer" has the meaning given in section 18C.005, subdivision 11.

Subd. 8. Groundwater. "Groundwater" means groundwater as defined in section 115.01, subdivision 6.

Subd. 9. Pesticide. "Pesticide" has the meaning given in section 18B.01, subdivision 18.

Subd. 10. Plant amendment. "Plant amendment" has the meaning given in section 18C.005, subdivision 25.

Subd. 11. Pollutant. "Pollutant" means a chemical or substance for which a health risk limit has been adopted.

Subd. 12. Pollution. "Pollution" means degradation of groundwater by a pollutant.

Subd. 13. Sensitive area. "Sensitive area" means a geographic area defined by natural features where there is a significant risk of groundwater degradation from activities conducted at or near the land surface.

Subd. 14. Soil amendment. "Soil amendment" has the meaning given in section 18C.005, subdivision 34.

Subd. 15. Water resource protection requirements. "Water resource protection requirements" means requirements adopted by rule for one or more pollutants intended to prevent and minimize pollution of groundwater. Water resource protection requirements include design criteria, standards, operation and maintenance procedures, practices to prevent releases, spills, leaks, and incidents, restrictions on use and practices, and treatment requirements.

History: 1989 c 326 art 1 s 2



Section 103H.101 — PROTECTION OF SENSITIVE AREAS.

Subdivision 1. Criteria for determination of sensitive areas. The commissioner of natural resources in consultation with the Minnesota Geological Survey, soil and water conservation districts, local water planning authorities, and other interested parties shall develop specific criteria for identifying sensitive groundwater areas and adopt the criteria by rule.

Subd. 2. Identification of sensitive areas. The commissioner of natural resources shall, in consultation with the Minnesota Geological Survey, identify the location of sensitive areas by mapping and other appropriate methods after consulting the Minnesota Geological Survey, soil and water conservation districts, and local water planning authorities.

Subd. 3. Notification of location of sensitive areas. The commissioner of natural resources shall:

(1) notify political subdivisions with planning or zoning authority and provide maps and other materials that show where sensitive areas are located and indicate the type of risk of groundwater degradation that may occur from activities at or near the surface; and

(2) publish notification of sensitive areas in a newspaper of general circulation in the county where the sensitive areas are located.

Subd. 4. Information gathering. The commissioner of natural resources shall coordinate the collection of state and local information to identify sensitive areas. Information must be automated on or accessible to systems developed at the Minnesota Geospatial Information Office.

Subd. 5. State protection of sensitive areas. (a) The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the Pollution Control Agency for other pollutants must consider the type of risk identified under subdivision 3 when adopting best management practices, water resource protection plans, and water resource protection requirements to prevent and minimize groundwater degradation in sensitive areas.

(b) To prevent and minimize groundwater degradation, state agencies must consider the type of risk identified under subdivision 3 when undertaking an activity within a sensitive area.

Subd. 6. Actions by regulating authorities. Upon adoption of a comprehensive local water plan as defined in section 103B.101 to 103B.355 or a water management plan under chapter 473 or sections 103B.201 to 103B.255, a regulating authority must take into account the plan and any geological assessments referenced in the plan when taking appropriate actions in sensitive areas.

Subd. 7. State agencies. Each state agency that has a program affecting activities that may cause or contribute to groundwater pollution shall identify and develop best management practices to ensure that the program is consistent with and is effective in achieving the goal of section 103H.001. For those activities which may cause or contribute to pollution of groundwater, but are not directly regulated by the state, best management practices shall be promoted through education, support programs, incentives, and other mechanisms.

History: 1989 c 326 art 1 s 3; 1990 c 391 art 10 s 3; 1991 c 345 art 2 s 16; 2009 c 101 art 2 s 107



Section 103H.105 — CONSERVATION EASEMENTS TO PROTECT SENSITIVE AREAS.

(a) Agricultural land within a sensitive area identified in section 103H.101, subdivision 2, or by the Board of Water and Soil Resources and land in or immediately surrounding a sinkhole is marginal agricultural land for purposes of section 103F.515, subdivision 2, and is eligible for the reinvest in Minnesota reserve program under section 103F.515.

(b) Notwithstanding section 103F.515, subdivision 2, paragraph (c), clauses (1) and (4), and subdivision 4, the Board of Water and Soil Resources may authorize acquisition of hillside easements that restrict hillside pasturing or grazing of livestock.

History: 1989 c 326 art 1 s 4; 1990 c 391 art 10 s 3; 2009 c 176 art 1 s 50



Section 103H.111 — LIABILITY AFTER PROTECTION OF SENSITIVE AREA.

(a) A landowner within a sensitive area, identified under section 103H.101, has a complete defense to liability for degradation of groundwater caused by surface water from the sensitive area recharging groundwater if:

(1) the landowner's portion of the sensitive area is subject to a plan adopted by the soil and water conservation district to protect the groundwater from degradation through surface water recharge;

(2) the projects and practices required by the plan have been implemented and have been certified as having been implemented by the soil and water conservation district;

(3) the projects and practices required by the plan are maintained according to the plan; and

(4) the landowner has not allowed unlawful practices on the property that disrupt the projects and practices required by the plan.

(b) The soil and water conservation district's plan must include appropriate best management practices and water resource protection requirements.

History: 1989 c 326 art 1 s 5



Section 103H.151 — BEST MANAGEMENT PRACTICES.

Subdivision 1. Development by Pollution Control Agency. Except as provided in subdivision 2 for agricultural chemicals and practices, the Pollution Control Agency in consultation with local water planning authorities shall develop best management practices for the prevention of groundwater degradation for specific activity categories. The Pollution Control Agency shall contact and solicit comments from affected persons and businesses in developing the best management practices. The Pollution Control Agency must publish notice and also solicit comments and recommendations from state agencies and local governments affected by or regulating the activities.

Subd. 2. Agricultural chemical best management practices. The commissioner of agriculture, in consultation with local water planning authorities, shall develop best management practices for agricultural chemicals and practices. The commissioner shall give public notice and contact and solicit comment from affected persons and businesses interested in developing the best management practices.

Subd. 3. Education and promotion. The commissioners of the Pollution Control Agency and agriculture, in conjunction with the Board of Water and Soil Resources, soil and water conservation districts, and the Minnesota Extension Service, must promote best management practices and provide education about how the use of best management practices will prevent, minimize, reduce, and eliminate the source of groundwater degradation. The promotion and education shall include demonstration projects.

Subd. 4. Evaluation. The commissioners of agriculture and the Pollution Control Agency shall, through field audits and other appropriate means, monitor the use and effectiveness of best management practices developed and promoted under this section. The information collected must be submitted to the Environmental Quality Board, which must include the information in the report required in section 103A.43, paragraph (d).

History: 1989 c 326 art 1 s 6; 1995 c 220 s 94



Section 103H.175 — GROUNDWATER QUALITY MONITORING.

Subdivision 1. Monitoring results to be submitted to Minnesota Geospatial Information Office. The results of monitoring groundwater quality by state agencies and political subdivisions must be submitted to the Minnesota Geospatial Information Office.

Subd. 2. Computerized database. Agencies monitoring groundwater shall maintain computerized databases of the results of groundwater quality monitoring using standards adopted by the Office of MN.IT Services and geospatial technology standards and guidelines published by the Minnesota Geospatial Information Office. The database must be accessible to the Pollution Control Agency, Department of Agriculture, Department of Health, and Department of Natural Resources.

Subd. 3. Report. Every five years, the Pollution Control Agency, in cooperation with other agencies participating in the monitoring of water resources, shall provide a draft report on the status of groundwater monitoring to the Environmental Quality Board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture as part of the report in section 103A.204.

History: 1989 c 326 art 1 s 7; 1991 c 345 art 2 s 17,18; 1994 c 557 s 16; 1999 c 86 art 3 s 11; 2009 c 101 art 2 s 107; 2010 c 392 art 1 s 12; 2012 c 272 s 59; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 103H.201 — HEALTH RISK LIMITS.

Subdivision 1. Procedure. (a) If groundwater quality monitoring results show that there is a degradation of groundwater, the commissioner of health may promulgate health risk limits under subdivision 2 for substances degrading the groundwater.

(b) Health risk limits shall be determined by two methods depending on their toxicological end point.

(c) For systemic toxicants that are not carcinogens, the adopted health risk limits shall be derived using United States Environmental Protection Agency risk assessment methods using a reference dose, a drinking water equivalent, and a relative source contribution factor.

(d) For toxicants that are known or probable carcinogens, the adopted health risk limits shall be derived from a quantitative estimate of the chemical's carcinogenic potency published by the United States Environmental Protection Agency and determined by the commissioner to have undergone thorough scientific review.

Subd. 2. Adoption. (a) Health risk limits shall be adopted by rule.

(b) If the commissioner determines that emergency conditions exist and the public health and welfare require the health risk limits to be adopted as soon as possible, the commissioner shall promulgate the adopted health risk limits notwithstanding chapter 14 but the adopted health risk limits adopted under this paragraph are only effective for one year.

Subd. 3. Review and revision. (a) The commissioner shall review each adopted health risk limit at least every four years.

(b) The commissioner may revise health risk limits under subdivision 2.

Subd. 4. Adoption of existing recommended allowable limits. (a) Notwithstanding and in lieu of subdivision 2, until November 1, 1994, the commissioner may adopt recommended allowable limits, and related toxicological end points, established by the commissioner on or before February 15, 1994, as health risk limits under this subdivision. Before a recommended allowable limit is adopted as an adopted health risk limit under this subdivision, the commissioner shall:

(1) publish in the State Register and disseminate through the Minnesota Extension Service and through soil and water conservation districts notice of intent to adopt a recommended allowable limit as an adopted health risk limit for specific substances and shall solicit information on the health impacts of the substance;

(2) publish the recommended allowable limit in the State Register and disseminate through the Minnesota Extension Service and through soil and water conservation districts allowing 60 days for public comment; and

(3) publish the adopted recommended allowable limit in the State Register and, at the same time, make available a summary of the public comments received and the commissioner's responses to the comments.

(b) A recommended allowable limit adopted by the commissioner as an adopted health risk limit under this subdivision may be challenged in the manner provided in sections 14.44 and 14.45.

(c) During the comment period under paragraph (a), clause (2), 25 or more persons may submit a written request for a public hearing as provided under section 14.25 for any health risk limits as adopted under this subdivision.

History: 1989 c 326 art 1 s 8; 1994 c 557 s 17,18



Section 103H.251 — EVALUATION OF DETECTION OF POLLUTANTS.

Subdivision 1. Methods. (a) The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the Pollution Control Agency for other pollutants shall evaluate the detection of pollutants in groundwater of the state. Evaluation of the detection may include collection technique, sampling handling technique, laboratory practices, other quality control practices, climatological conditions, and potential pollutant sources.

(b) If conditions indicate a likelihood of the detection of the pollutant or pollutant breakdown product to be a common detection, the commissioner of agriculture or the Pollution Control Agency must begin development of best management practices and continue to monitor for the pollutant or pollutant breakdown products.

Subd. 2. Analysis of pollution trend. The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the Pollution Control Agency for other pollutants shall develop and implement groundwater monitoring and hydrogeologic evaluation following pollution detection to evaluate pollution frequency and concentration trend. Assessment of the site-specific and pollutant-specific conditions and the likelihood of common detection must include applicable monitoring, pollutant use information, physical and chemical properties of the pollutant, hydrogeologic information, and review of information and data from other local, state, or federal monitoring databases.

History: 1989 c 326 art 1 s 9



Section 103H.275 — MANAGEMENT OF POLLUTANTS WHERE GROUNDWATER IS POLLUTED.

Subdivision 1. Areas where groundwater pollution is detected. (a) If groundwater pollution is detected, a state agency or political subdivision that regulates an activity causing or potentially causing a contribution to the pollution identified shall promote implementation of best management practices to prevent or minimize the source of pollution to the extent practicable.

(b) The Pollution Control Agency, or for agricultural chemicals and practices, the commissioner of agriculture may adopt water source protection requirements under subdivision 2 that are consistent with the goal of section 103H.001 and are commensurate with the groundwater pollution if the implementation of best management practices has proven to be ineffective.

(c) The water resources protection requirements must be:

(1) designed to prevent and minimize the pollution to the extent practicable;

(2) designed to prevent the pollution from exceeding the health risk limits; and

(3) submitted to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture.

Subd. 2. Adoption of water resource protection requirements. (a) The Pollution Control Agency, or for agricultural chemicals and practices, the commissioner of agriculture shall adopt by rule water resource protection requirements that are consistent with the goal of section 103H.001 to prevent and minimize the pollution to the extent practicable. The proposed rule must be submitted to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture before adoption. The water resource protection requirements must be based on the use and effectiveness of best management practices, the product use and practices contributing to the pollution detected, economic factors, availability, technical feasibility, implementability, and effectiveness. The water resource protection requirements may be adopted for one or more pollutants or a similar class of pollutants. A water resource protection requirement may not be adopted before January 1, 1991.

(b) Before the water resource protection requirements are adopted, the Pollution Control Agency or the commissioner of agriculture for agricultural chemicals and practices must notify affected persons and businesses for comments and input in developing the water resource protection requirements.

(c) Unless the water resource protection requirements are to cover the entire state, the water resource protection requirements are only effective in areas designated by the commissioner of the Pollution Control Agency by order or for agricultural chemicals and practices in areas designated by the commissioner of agriculture by order. The procedures for issuing the order and the effective date of the order must be included in the water resource protection requirements rule.

(d) The water resource protection requirements rule must contain procedures for notice to be given to persons affected by the rule and order of the commissioner. The procedures may include notice by publication, personal service, and other appropriate methods to inform affected persons of the rule and commissioner's order.

(e) A person who is subject to a water resource protection requirement may apply to the Pollution Control Agency, or for agricultural chemicals and practices the commissioner of agriculture, and suggest an alternative protection requirement. Within 60 days after receipt, the agency or commissioner of agriculture must approve or deny the request. If the Pollution Control Agency or commissioner of agriculture approves the request, an order must be issued approving the alternative protection requirement.

(f) A person who violates a water resource protection requirement relating to pollutants, other than agricultural chemicals, is subject to the penalties for violating a rule adopted under chapter 116. A person who violates a water resource protection requirement relating to agricultural chemicals and practices is subject to the penalties for violating a rule adopted under chapter 18D.

History: 1989 c 326 art 1 s 10; 1999 c 86 art 3 s 12



Section 103H.280 — AUTHORITY IS SUPPLEMENTAL.

The authority of the Pollution Control Agency and the commissioner of agriculture in this chapter is supplemental to other authority given by law and does not restrict other authorities.

History: 1989 c 326 art 1 s 11






Chapter 103I — WELLS, BORINGS, AND UNDERGROUND USES

Section 103I.001 — LEGISLATIVE INTENT.

This chapter is intended to protect the health and general welfare by providing a means for the development and protection of the natural resource of groundwater in an orderly, healthful, and reasonable manner.

History: 1989 c 326 art 3 s 1



Section 103I.005 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this chapter apply to this chapter.

Subd. 1a. Bored geothermal heat exchanger. "Bored geothermal heat exchanger" means an earth-coupled heating or cooling device consisting of a sealed closed-loop piping system installed in a boring in the ground to transfer heat to or from the surrounding earth with no discharge.

Subd. 2. Boring. "Boring" means a hole or excavation that is not used to extract water and includes exploratory borings, environmental bore holes, bored geothermal heat exchangers, and elevator shafts.

Subd. 2a. Certified representative. "Certified representative" means a person certified by the commissioner to represent a well contractor, limited well/boring contractor, monitoring well contractor, or elevator boring contractor.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Department. "Department" means the Department of Health.

Subd. 4a. Dewatering well. "Dewatering well" means a nonpotable well used to lower groundwater levels to allow for construction or use of underground space. A dewatering well does not include:

(1) an excavation 25 feet or less in depth for temporary dewatering during construction; or

(2) a well used to lower groundwater levels for control or removal of groundwater contamination.

Subd. 5. Drive point well. "Drive point well" means a well constructed by forcing a pointed well screen, attached to sections of pipe, into the ground with the screen and casing forced or driven into the ground with a hammer, maul, or weight.

Subd. 6. Elevator boring. "Elevator boring" means a bore hole, jack hole, drilled hole, or excavation constructed to install an elevator hydraulic cylinder.

Subd. 7. Elevator boring contractor. "Elevator boring contractor" means a person with an elevator boring contractor's license issued by the commissioner.

Subd. 8. Environmental bore hole. "Environmental bore hole" means a hole or excavation in the ground that penetrates a confining layer or is greater than 25 feet in depth and enters or goes through a water bearing layer and is used to monitor or measure physical, chemical, radiological, or biological parameters without extracting water. An environmental bore hole also includes bore holes constructed for vapor recovery or venting systems. An environmental bore hole does not include a well, elevator shaft, exploratory boring, or monitoring well.

Subd. 9. Exploratory boring. "Exploratory boring" means a surface drilling done to explore or prospect for oil, natural gas, apatite, diamonds, graphite, gemstones, kaolin clay, and metallic minerals, including iron, copper, zinc, lead, gold, silver, titanium, vanadium, nickel, cadmium, molybdenum, chromium, manganese, cobalt, zirconium, beryllium, thorium, uranium, aluminum, platinum, palladium, radium, tantalum, tin, and niobium, and a drilling or boring for petroleum.

Subd. 10. Explorer. "Explorer" means a person with an explorer's license issued by the commissioner.

Subd. 11. Groundwater thermal exchange device. "Groundwater thermal exchange device" means a heating or cooling device that depends on extraction and reinjection of groundwater from an independent aquifer to operate.

Subd. 12. Limited well/boring contractor. "Limited well/boring contractor" means a person with a limited well/boring contractor's license issued by the commissioner. Limited well/boring contractor's licenses are issued for constructing, repairing, and sealing bored geothermal heat exchangers; installing, repairing, and modifying pitless units and pitless adaptors, well casings above the pitless unit or pitless adaptor, well screens, or well diameters; constructing, repairing, and sealing drive point wells or dug wells; constructing, repairing, and sealing dewatering wells; sealing wells; and installing well pumps or pumping equipment.

Subd. 13. [Repealed, 2005 c 106 s 68]

Subd. 14. Monitoring well. "Monitoring well" means an excavation that is drilled, cored, bored, washed, driven, dug, jetted, or otherwise constructed to extract groundwater for physical, chemical, or biological testing. "Monitoring well" includes a groundwater quality sampling well.

Subd. 15. Monitoring well contractor. "Monitoring well contractor" means a person who is registered by the commissioner to construct monitoring wells.

Subd. 16. Person. "Person" means an individual, firm, partnership, association, or corporation or other entity including the United States government, any interstate body, the state, and any agency, department, or political subdivision of the state.

Subd. 17. Provisions of this chapter. "Provisions of this chapter" means the sections in this chapter and rules adopted by the commissioner under this chapter.

Subd. 18. [Repealed, 1991 c 199 art 2 s 29; 1991 c 355 s 54]

Subd. 19. [Repealed, 1990 c 597 s 73]

Subd. 20. [Repealed, 2013 c 108 art 12 s 109]

Subd. 20a. Water supply well. "Water supply well" means a well that is not a dewatering well or monitoring well and includes wells used:

(1) for potable water supply;

(2) for irrigation;

(3) for agricultural, commercial, or industrial water supply;

(4) for heating or cooling;

(5) as a remedial well; and

(6) for testing water yield for irrigation, commercial or industrial uses, residential supply, or public water supply.

Subd. 21. Well. "Well" means an excavation that is drilled, cored, bored, washed, driven, dug, jetted, or otherwise constructed if the excavation is intended for the location, diversion, artificial recharge, or acquisition of groundwater. Well includes monitoring wells, drive point wells, and dewatering wells. "Well" does not include:

(1) an excavation by backhoe, or otherwise for temporary dewatering of groundwater for nonpotable use during construction, if the depth of the excavation is 25 feet or less;

(2) an excavation made to obtain or prospect for oil, natural gas, minerals, or products of mining or quarrying;

(3) an excavation to insert media to repressure oil or natural gas bearing formations or to store petroleum, natural gas, or other products;

(4) an excavation for nonpotable use for wildfire suppression activities; or

(5) borings.

Subd. 22. Well disclosure certificate. "Well disclosure certificate" means a certificate containing the requirements of section 103I.235, subdivision 1, paragraph (j).

Subd. 23. Well contractor. "Well contractor" means a person with a well contractor's license.

Subd. 23a. Well that is in use. A "well that is in use" means a well that operates on a daily, regular, or seasonal basis. A well in use includes a well that operates for the purpose of irrigation, fire protection, or emergency pumping.

Subd. 24. Wellhead protection area. "Wellhead protection area" means the surface and subsurface area surrounding a well or well field that supplies a public water system, through which contaminants are likely to move toward and reach the well or well field.

History: 1989 c 326 art 3 s 2; 1990 c 597 s 16-20; 1991 c 355 s 6-8; 1999 c 153 s 1-3; 2000 c 260 s 15; 2005 c 106 s 9-15; 2006 c 281 art 3 s 16; 2008 c 277 art 1 s 5; 2013 c 108 art 12 s 11,108



Section 103I.101 — POWERS AND DUTIES OF COMMISSIONER OF HEALTH.

Subdivision 1. Powers of commissioner. The commissioner has the powers reasonable and necessary to effectively exercise the authority granted by this chapter.

Subd. 2. Duties. The commissioner shall:

(1) regulate the drilling, construction, modification, repair, and sealing of wells and borings;

(2) examine and license well contractors; persons constructing, repairing, and sealing bored geothermal heat exchangers; persons modifying or repairing well casings, well screens, or well diameters; persons constructing, repairing, and sealing drive point wells or dug wells; persons constructing, repairing, and sealing dewatering wells; persons sealing wells; persons installing well pumps or pumping equipment; and persons excavating or drilling holes for the installation of elevator borings or hydraulic cylinders;

(3) register and examine monitoring well contractors;

(4) license explorers engaged in exploratory boring and examine individuals who supervise or oversee exploratory boring;

(5) after consultation with the commissioner of natural resources and the Pollution Control Agency, establish standards for the design, location, construction, repair, and sealing of wells and borings within the state; and

(6) issue permits for wells, groundwater thermal devices, bored geothermal heat exchangers, and elevator borings.

Subd. 3. Procedures for permits. The commissioner shall establish procedures for application, approval, and issuance of permits by rule.

Subd. 4. Inspections by commissioner. The commissioner may inspect, collect water samples, and have access, at all reasonable times, to a well or boring site, including wells or borings drilled, sealed, or repaired.

Subd. 5. Commissioner to adopt rules. The commissioner shall adopt rules including:

(1) issuance of licenses for:

(i) qualified well contractors, persons modifying or repairing well casings, well screens, or well diameters;

(ii) persons constructing, repairing, and sealing drive point wells or dug wells;

(iii) persons constructing, repairing, and sealing dewatering wells;

(iv) persons sealing wells;

(v) persons installing well pumps or pumping equipment;

(vi) persons constructing, repairing, and sealing bored geothermal heat exchangers; and

(vii) persons constructing, repairing, and sealing elevator borings;

(2) issuance of registration for monitoring well contractors;

(3) establishment of conditions for examination and review of applications for license and registration;

(4) establishment of conditions for revocation and suspension of license and registration;

(5) establishment of minimum standards for design, location, construction, repair, and sealing of wells and borings to implement the purpose and intent of this chapter;

(6) establishment of a system for reporting on wells and borings drilled and sealed;

(7) establishment of standards for the construction, maintenance, sealing, and water quality monitoring of wells in areas of known or suspected contamination;

(8) establishment of wellhead protection measures for wells serving public water supplies;

(9) establishment of procedures to coordinate collection of well and boring data with other state and local governmental agencies;

(10) establishment of criteria and procedures for submission of well and boring logs, formation samples or well or boring cuttings, water samples, or other special information required for and water resource mapping; and

(11) establishment of minimum standards for design, location, construction, maintenance, repair, sealing, safety, and resource conservation related to borings, including exploratory borings as defined in section 103I.005, subdivision 9.

Subd. 6. Fees for variances. The commissioner shall charge a nonrefundable application fee of $235 to cover the administrative cost of processing a request for a variance or modification of rules adopted by the commissioner under this chapter.

History: 1989 c 326 art 3 s 3; 1990 c 597 s 21-23; 1991 c 355 s 9-12; 1994 c 557 s 19; 1996 c 305 art 2 s 21; 1997 c 203 art 2 s 4; 1999 c 153 s 4,5; 1Sp2001 c 9 art 1 s 3; 2002 c 379 art 1 s 113; 2005 c 106 s 16,17; 1Sp2005 c 4 art 6 s 2; 2007 c 147 art 16 s 2; 1Sp2011 c 9 art 2 s 5; 2013 c 108 art 12 s 108



Section 103I.103 — WASTE PREVENTION MAY BE REQUIRED.

The commissioner of natural resources may require the owners of wells, especially flowing artesian wells, to prevent waste to conserve the groundwater water supply of the state.

History: 1989 c 326 art 3 s 4



Section 103I.105 — ADVISORY COUNCIL ON WELLS AND BORINGS.

(a) The Advisory Council on Wells and Borings is established as an advisory council to the commissioner. The advisory council shall consist of 18 voting members. Of the 18 voting members:

(1) one member must be from the Department of Health, appointed by the commissioner of health;

(2) one member must be from the Department of Natural Resources, appointed by the commissioner of natural resources;

(3) one member must be a member of the Minnesota Geological Survey of the University of Minnesota, appointed by the director;

(4) one member must be a responsible individual for a licensed explorer;

(5) one member must be a certified representative of a licensed elevator boring contractor;

(6) two members must be members of the public who are not connected with the boring or well drilling industry;

(7) one member must be from the Pollution Control Agency, appointed by the commissioner of the Pollution Control Agency;

(8) one member must be from the Department of Transportation, appointed by the commissioner of transportation;

(9) one member must be from the Board of Water and Soil Resources appointed by its chair;

(10) one member must be a certified representative of a monitoring well contractor;

(11) six members must be residents of this state appointed by the commissioner, who are certified representatives of licensed well contractors, with not more than two from the seven-county metropolitan area and at least four from other areas of the state who represent different geographical regions; and

(12) one member must be a certified representative of a licensed bored geothermal heat exchanger contractor.

(b) An appointee of the well drilling industry may not serve more than two consecutive terms.

(c) The appointees to the advisory council from the well drilling industry must:

(1) have been residents of this state for at least three years before appointment; and

(2) have at least five years' experience in the well drilling business.

(d) The terms of the appointed members and the compensation and removal of all members are governed by section 15.059.

History: 1989 c 326 art 3 s 5; 1991 c 355 s 13; 1999 c 153 s 6; 2005 c 106 s 18; 2013 c 108 art 12 s 108; 2014 c 286 art 8 s 12



Section 103I.111 — LOCAL AUTHORITY OVER WELLS AND BORINGS.

Subdivision 1. Delegation of duties of commissioner. (a) The commissioner of health may enter into an agreement with a community health board to delegate all or part of the inspection, reporting, and enforcement duties authorized under provisions of this chapter pertaining to permitting, construction, repair, and sealing of wells and elevator borings.

(b) A community health board may delegate its powers and duties to other community health boards within its jurisdiction. An agreement to delegate powers and duties of a community health board must be approved by the commissioner and is subject to subdivision 3.

Subd. 2. Delegation agreements. (a) Agreements authorized under this section must be in writing and signed by the delegating authority and the designated agent.

(b) The agreement must list criteria the delegating authority will use to determine if the designated agent's performance meets appropriate standards and is sufficient to replace performance by the delegating authority.

(c) The agreement may specify minimum staff requirements and qualifications, set procedures for the assessment of costs, and provide for termination procedures if the delegating authority finds that the designated agent fails to comply with the agreement.

(d) A designated agent must not perform licensing, inspection, or enforcement duties under the agreement in territory outside its jurisdiction unless approved by the governing body for that territory through a separate agreement.

(e) The scope of agreements established under this section is limited to duties and responsibilities agreed upon by the parties. The agreement may provide for automatic renewal and for notice of intent to terminate by either party.

(f) During the life of the agreement, the delegating authority shall not perform duties that the designated agent is required to perform under the agreement, except inspections necessary to determine compliance with the agreement and this section or as agreed to by the parties.

(g) The delegating authority shall consult with, advise, and assist a designated agent in the performance of its duties under the agreement.

(h) This section does not alter the responsibility of the delegating authority for the performance of duties specified in law.

Subd. 2a. Fees. A community health board under a delegation agreement with the commissioner may charge permit and notification fees, including a fee for well sealing, in excess of the fees specified in section 103I.208 if the fees do not exceed the total direct and indirect costs to administer the delegated duties.

Subd. 2b. Ordinance authority. A political subdivision may adopt ordinances to enforce and administer powers and duties delegated under this section. The ordinances may not be inconsistent with or be less restrictive than standards in state law or rule. Ordinances adopted by the governing body of a statutory or home rule charter city or town may not be inconsistent with or be less restrictive than ordinances adopted by the county board. The commissioner shall review ordinances proposed under a delegation agreement. The commissioner shall approve ordinances if the commissioner determines the ordinances are not inconsistent with and not less restrictive than the provisions of this chapter.

Subd. 2c. Permits. A community health board under a delegation agreement with the commissioner may require permits in lieu of the notifications required under sections 103I.205 and 103I.301.

Subd. 3. Preemption unless delegation. Notwithstanding any other law, a political subdivision may not regulate the construction, repair, or sealing of wells or borings unless the commissioner delegates authority under subdivisions 1 and 2.

Subd. 4. Local authority over exploratory boring. This chapter does not limit the authority of a local unit of government to prohibit mineral exploration within its boundaries, require permits from explorers, or impose reasonable requirements and fees upon explorers, that are consistent with other law.

Subd. 5. Local government regulation of open wells and recharging basins. (a) The governing body of a county, municipality, statutory or home rule charter city, or town may regulate open wells and recharging basins in a manner not inconsistent with this chapter and rules and may provide penalties for the violations. The use or maintenance of an open well or recharging basin that endangers the safety of a considerable number of persons may be defined as a public nuisance and abated as a public nuisance.

(b) The abatement of the public nuisance may include covering the open well or recharging basin or surrounding the open well or recharging basin with a protective fence.

Subd. 6. Unsealed wells are public health nuisances. A well that is required to be sealed under section 103I.301 but is not sealed is a public health nuisance. A county may abate the unsealed well with the same authority of a community health board to abate a public health nuisance under section 145A.04, subdivision 8.

Subd. 7. Local license or registration fees prohibited. (a) A political subdivision may not require a licensed well contractor to pay a license or registration fee.

(b) The commissioner of health must provide a political subdivision with a list of licensed well contractors upon request.

Subd. 8. Municipal regulation of drilling. A municipality may regulate all drilling, except well, elevator shaft, and exploratory drilling that is subject to the provisions of this chapter, above, in, through, and adjacent to subsurface areas designated for mined underground space development and existing mined underground space. The regulations may prohibit, restrict, control, and require permits for the drilling.

History: 1989 c 326 art 3 s 6; 1990 c 597 s 24-26; 1991 c 355 s 14-17; 2005 c 106 s 19,20; 2015 c 21 art 1 s 109



Section 103I.113 — APPLICABILITY TO MINING ACTIVITIES.

The provisions of this chapter do not apply to mining activities within a mining area described in a permit to mine issued under section 93.481 except a well or boring from which water is withdrawn. The provisions of this chapter do not apply to borings made within an area for which a conditional use permit for kaolin clay extraction has been obtained from the appropriate permitting authority when the kaolin clay extraction activity will remove all of the materials in which the borings occurred except a well or boring from which water is withdrawn.

History: 1989 c 326 art 3 s 7; 1993 c 113 art 3 s 1



Section 103I.115 — COMPLIANCE WITH THIS CHAPTER REQUIRED.

A person may not construct, repair, or seal a well or boring, except as provided under the provisions of this chapter.

History: 1989 c 326 art 3 s 8; 1992 c 544 s 5; 2005 c 106 s 21



Section 103I.205 — WELL CONSTRUCTION.

Subdivision 1. Notification required. (a) Except as provided in paragraphs (d) and (e), a person may not construct a well until a notification of the proposed well on a form prescribed by the commissioner is filed with the commissioner with the filing fee in section 103I.208, and, when applicable, the person has met the requirements of paragraph (f). If after filing the well notification an attempt to construct a well is unsuccessful, a new notification is not required unless the information relating to the successful well has substantially changed.

(b) The property owner, the property owner's agent, or the well contractor where a well is to be located must file the well notification with the commissioner.

(c) The well notification under this subdivision preempts local permits and notifications, and counties or home rule charter or statutory cities may not require a permit or notification for wells unless the commissioner has delegated the permitting or notification authority under section 103I.111.

(d) A person who is an individual that constructs a drive point well on property owned or leased by the individual for farming or agricultural purposes or as the individual's place of abode must notify the commissioner of the installation and location of the well. The person must complete the notification form prescribed by the commissioner and mail it to the commissioner by ten days after the well is completed. A fee may not be charged for the notification. A person who sells drive point wells at retail must provide buyers with notification forms and informational materials including requirements regarding wells, their location, construction, and disclosure. The commissioner must provide the notification forms and informational materials to the sellers.

(e) A person may not construct a monitoring well until a permit is issued by the commissioner for the construction. If after obtaining a permit an attempt to construct a well is unsuccessful, a new permit is not required as long as the initial permit is modified to indicate the location of the successful well.

(f) When the operation of a well will require an appropriation permit from the commissioner of natural resources, a person may not begin construction of the well until the person submits the following information to the commissioner of natural resources:

(1) the location of the well;

(2) the formation or aquifer that will serve as the water source;

(3) the maximum daily, seasonal, and annual pumpage rates and volumes that will be requested in the appropriation permit; and

(4) other information requested by the commissioner of natural resources that is necessary to conduct the preliminary assessment required under section 103G.287, subdivision 1, paragraph (c).

The person may begin construction after receiving preliminary approval from the commissioner of natural resources.

Subd. 2. Emergency permit and notification exemptions. The commissioner may adopt rules that modify the procedures for filing a well notification or well permit if conditions occur that:

(1) endanger the public health and welfare or cause a need to protect the groundwater; or

(2) require the monitoring well contractor, limited well/boring contractor, or well contractor to begin constructing a well before obtaining a permit or notification.

Subd. 3. Maintenance permit. (a) Except as provided under paragraph (b), a well that is not in use must be sealed or have a maintenance permit.

(b) If a monitoring well or a dewatering well is not sealed by 14 months after completion of construction, the owner of the property on which the well is located must obtain and annually renew a maintenance permit from the commissioner.

Subd. 4. License required. (a) Except as provided in paragraph (b), (c), (d), or (e), section 103I.401, subdivision 2, or 103I.601, subdivision 2, a person may not drill, construct, repair, or seal a well or boring unless the person has a well contractor's license in possession.

(b) A person may construct, repair, and seal a monitoring well if the person:

(1) is a professional engineer licensed under sections 326.02 to 326.15 in the branches of civil or geological engineering;

(2) is a hydrologist or hydrogeologist certified by the American Institute of Hydrology;

(3) is a professional geoscientist licensed under sections 326.02 to 326.15;

(4) is a geologist certified by the American Institute of Professional Geologists; or

(5) meets the qualifications established by the commissioner in rule.

A person must register with the commissioner as a monitoring well contractor on forms provided by the commissioner.

(c) A person may do the following work with a limited well/boring contractor's license in possession. A separate license is required for each of the six activities:

(1) installing or repairing well screens or pitless units or pitless adaptors and well casings from the pitless adaptor or pitless unit to the upper termination of the well casing;

(2) constructing, repairing, and sealing drive point wells or dug wells;

(3) installing well pumps or pumping equipment;

(4) sealing wells;

(5) constructing, repairing, or sealing dewatering wells; or

(6) constructing, repairing, or sealing bored geothermal heat exchangers.

(d) A person may construct, repair, and seal an elevator boring with an elevator boring contractor's license.

(e) Notwithstanding other provisions of this chapter requiring a license or registration, a license or registration is not required for a person who complies with the other provisions of this chapter if the person is:

(1) an individual who constructs a well on land that is owned or leased by the individual and is used by the individual for farming or agricultural purposes or as the individual's place of abode;

(2) an individual who performs labor or services for a contractor licensed or registered under the provisions of this chapter in connection with the construction, sealing, or repair of a well or boring at the direction and under the personal supervision of a contractor licensed or registered under the provisions of this chapter; or

(3) a licensed plumber who is repairing submersible pumps or water pipes associated with well water systems if: (i) the repair location is within an area where there is no licensed or registered well contractor within 50 miles, and (ii) the licensed plumber complies with all relevant sections of the plumbing code.

Subd. 5. At-grade monitoring wells. At-grade monitoring wells are authorized without variance and may be installed for the purpose of evaluating groundwater conditions or for use as a leak detection device. An at-grade monitoring well must be installed in accordance with the rules of the commissioner. The at-grade monitoring wells must be installed with an impermeable double locking cap approved by the commissioner and must be labeled monitoring wells.

Subd. 6. Distance requirements for sources of contamination. (a) A person may not place, construct, or install an actual or potential source of contamination any closer to a well than the isolation distances prescribed by the commissioner by rule unless a variance has been prescribed by rule.

(b) The commissioner shall establish by rule reduced isolation distances for facilities which have safeguards in accordance with sections 18B.01, subdivision 26, and 18C.005, subdivision 29.

Subd. 7. Well identification label required. After a well has been constructed, the person constructing the well must attach a label to the well showing the unique well number.

Subd. 8. Wells on property of another. A person may not construct or have constructed a well for the person's own use on the property of another until the owner of the property on which the well is to be located and the intended well user sign a written agreement that identifies which party will be responsible for obtaining all permits or filing notification, paying applicable fees and for sealing the well. If the property owner refuses to sign the agreement, the intended well user may, in lieu of a written agreement, state in writing to the commissioner that the well user will be responsible for obtaining permits, filing notification, paying applicable fees, and sealing the well. Nothing in this subdivision eliminates the responsibilities of the property owner under this chapter, or allows a person to construct a well on the property of another without consent or other legal authority.

Subd. 9. Report of work. Within 30 days after completion or sealing of a well or boring, the person doing the work must submit a verified report to the commissioner containing the information specified by rules adopted under this chapter.

Within 30 days after receiving the report, the commissioner shall send or otherwise provide access to a copy of the report to the commissioner of natural resources, to the local soil and water conservation district where the well is located, and to the director of the Minnesota Geological Survey.

History: 1989 c 326 art 3 s 9; 1990 c 597 s 28-33; 1991 c 355 s 18-23; 1992 c 507 s 22; 1994 c 557 s 20; 1999 c 153 s 7,8; 2005 c 106 s 22,23; 2013 c 108 art 12 s 108; 2013 c 114 art 4 s 74; 2014 c 312 art 23 s 1; 2015 c 54 art 1 s 1



Section 103I.208 — NOTIFICATION FILING FEES AND PERMIT FEES.

Subdivision 1. Well notification fee. The well notification fee to be paid by a property owner is:

(1) for a new water supply well, $235, which includes the state core function fee;

(2) for a well sealing, $65 for each well, which includes the state core function fee, except that for monitoring wells constructed on a single property, having depths within a 25 foot range, and sealed within 48 hours of start of construction, a single fee of $65; and

(3) for construction of a dewatering well, $235, which includes the state core function fee, for each dewatering well except a dewatering project comprising five or more dewatering wells shall be assessed a single fee of $1,175 for the dewatering wells recorded on the notification.

Subd. 1a. State core function fee. The state core function fee to be collected by the state and delegated community health boards and used to support state core functions is:

(1) for a new well, $20; and

(2) for a well sealing, $5.

Subd. 2. Permit fee. The permit fee to be paid by a property owner is:

(1) for a water supply well that is not in use under a maintenance permit, $175 annually;

(2) for construction of a monitoring well, $235, which includes the state core function fee;

(3) for a monitoring well that is unsealed under a maintenance permit, $175 annually;

(4) for a monitoring well owned by a federal agency, state agency, or local unit of government that is unsealed under a maintenance permit, $50 annually. "Local unit of government" means a statutory or home rule charter city, town, county, or soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, a community health board, or other special purpose district or authority with local jurisdiction in water and related land resources management;

(5) for monitoring wells used as a leak detection device at a single motor fuel retail outlet, a single petroleum bulk storage site excluding tank farms, or a single agricultural chemical facility site, the construction permit fee is $235, which includes the state core function fee, per site regardless of the number of wells constructed on the site, and the annual fee for a maintenance permit for unsealed monitoring wells is $175 per site regardless of the number of monitoring wells located on site;

(6) for a groundwater thermal exchange device, in addition to the notification fee for water supply wells, $235, which includes the state core function fee;

(7) for a bored geothermal heat exchanger with less than ten tons of heating/cooling capacity, $235;

(8) for a bored geothermal heat exchanger with ten to 50 tons of heating/cooling capacity, $475;

(9) for a bored geothermal heat exchanger with greater than 50 tons of heating/cooling capacity, $700;

(10) for a dewatering well that is unsealed under a maintenance permit, $175 annually for each dewatering well, except a dewatering project comprising more than five dewatering wells shall be issued a single permit for $875 annually for dewatering wells recorded on the permit; and

(11) for an elevator boring, $235 for each boring.

History: 1989 c 326 art 3 s 10; 1990 c 597 s 34; 1991 c 355 s 24; 1994 c 557 s 21; 1997 c 203 art 2 s 5; 1998 c 407 art 2 s 23; 1999 c 247 s 1; 1Sp2001 c 9 art 1 s 5,6; 2002 c 379 art 1 s 113; 2005 c 106 s 24,25; 1Sp2005 c 4 art 6 s 3,4; 2007 c 147 art 16 s 3,4; 2009 c 79 art 10 s 1; 1Sp2011 c 9 art 2 s 6,7; 2013 c 108 art 12 s 108; 2015 c 21 art 1 s 109



Section 103I.221 — PLASTIC CASINGS.

Subdivision 1. Plastic casings allowed. The use of plastic casings in wells is expressly authorized.

Subd. 2. Rules. The commissioner may adopt rules relating to the installation of plastic well casing.

History: 1989 c 326 art 3 s 12



Section 103I.231 — COMMISSIONER MAY ORDER REPAIRS.

(a) The commissioner may order a property owner to take remedial measures, including making repairs, reconstructing, or sealing a well or boring according to provisions of this chapter. The order may be issued if the commissioner determines, based on inspection of the water or the well or boring site or an analysis of water from the well or boring, that the well or boring:

(1) is contaminated or may contribute to the spread of contamination;

(2) is required to be sealed under this chapter and has not been sealed according to provisions of this chapter;

(3) is in a state of disrepair so that its continued existence endangers the quality of the groundwater;

(4) is a health or safety hazard; or

(5) is located in a place or constructed in a manner that its continued use or existence endangers the quality of the groundwater.

(b) The order of the commissioner may be enforced in an action to seek compliance brought by the commissioner in the district court of the county where the well or boring is located.

History: 1989 c 326 art 3 s 13; 1991 c 355 s 25; 2005 c 106 s 26



Section 103I.235 — REAL PROPERTY SALE; DISCLOSURE OF LOCATION OF WELLS.

Subdivision 1. Disclosure of wells to buyer. (a) Before signing an agreement to sell or transfer real property, the seller must disclose in writing to the buyer information about the status and location of all known wells on the property, by delivering to the buyer either a statement by the seller that the seller does not know of any wells on the property, or a disclosure statement indicating the legal description and county, and a map drawn from available information showing the location of each well to the extent practicable. In the disclosure statement, the seller must indicate, for each well, whether the well is in use, not in use, or sealed.

(b) At the time of closing of the sale, the disclosure statement information, name and mailing address of the buyer, and the quartile, section, township, and range in which each well is located must be provided on a well disclosure certificate signed by the seller or a person authorized to act on behalf of the seller.

(c) A well disclosure certificate need not be provided if the seller does not know of any wells on the property and the deed or other instrument of conveyance contains the statement: "The Seller certifies that the Seller does not know of any wells on the described real property."

(d) If a deed is given pursuant to a contract for deed, the well disclosure certificate required by this subdivision shall be signed by the buyer or a person authorized to act on behalf of the buyer. If the buyer knows of no wells on the property, a well disclosure certificate is not required if the following statement appears on the deed followed by the signature of the grantee or, if there is more than one grantee, the signature of at least one of the grantees: "The Grantee certifies that the Grantee does not know of any wells on the described real property." The statement and signature of the grantee may be on the front or back of the deed or on an attached sheet and an acknowledgment of the statement by the grantee is not required for the deed to be recordable.

(e) This subdivision does not apply to the sale, exchange, or transfer of real property:

(1) that consists solely of a sale or transfer of severed mineral interests; or

(2) that consists of an individual condominium unit as described in chapters 515 and 515B.

(f) For an area owned in common under chapter 515 or 515B the association or other responsible person must report to the commissioner by July 1, 1992, the location and status of all wells in the common area. The association or other responsible person must notify the commissioner within 30 days of any change in the reported status of wells.

(g) If the seller fails to provide a required well disclosure certificate, the buyer, or a person authorized to act on behalf of the buyer, may sign a well disclosure certificate based on the information provided on the disclosure statement required by this section or based on other available information.

(h) A county recorder or registrar of titles may not record a deed or other instrument of conveyance dated after October 31, 1990, for which a certificate of value is required under section 272.115, or any deed or other instrument of conveyance dated after October 31, 1990, from a governmental body exempt from the payment of state deed tax, unless the deed or other instrument of conveyance contains the statement made in accordance with paragraph (c) or (d) or is accompanied by the well disclosure certificate containing all the information required by paragraph (b) or (d). The county recorder or registrar of titles must not accept a certificate unless it contains all the required information. The county recorder or registrar of titles shall note on each deed or other instrument of conveyance accompanied by a well disclosure certificate that the well disclosure certificate was received. The notation must include the statement "No wells on property" if the disclosure certificate states there are no wells on the property. The well disclosure certificate shall not be filed or recorded in the records maintained by the county recorder or registrar of titles. After noting "No wells on property" on the deed or other instrument of conveyance, the county recorder or registrar of titles shall destroy or return to the buyer the well disclosure certificate. The county recorder or registrar of titles shall collect from the buyer or the person seeking to record a deed or other instrument of conveyance, a fee of $50 for receipt of a completed well disclosure certificate. By the tenth day of each month, the county recorder or registrar of titles shall transmit the well disclosure certificates to the commissioner of health. By the tenth day after the end of each calendar quarter, the county recorder or registrar of titles shall transmit to the commissioner of health $42.50 of the fee for each well disclosure certificate received during the quarter. The commissioner shall maintain the well disclosure certificate for at least six years. The commissioner may store the certificate as an electronic image. A copy of that image shall be as valid as the original.

(i) No new well disclosure certificate is required under this subdivision if the buyer or seller, or a person authorized to act on behalf of the buyer or seller, certifies on the deed or other instrument of conveyance that the status and number of wells on the property have not changed since the last previously filed well disclosure certificate. The following statement, if followed by the signature of the person making the statement, is sufficient to comply with the certification requirement of this paragraph: "I am familiar with the property described in this instrument and I certify that the status and number of wells on the described real property have not changed since the last previously filed well disclosure certificate." The certification and signature may be on the front or back of the deed or on an attached sheet and an acknowledgment of the statement is not required for the deed or other instrument of conveyance to be recordable.

(j) The commissioner in consultation with county recorders shall prescribe the form for a well disclosure certificate and provide well disclosure certificate forms to county recorders and registrars of titles and other interested persons.

(k) Failure to comply with a requirement of this subdivision does not impair:

(1) the validity of a deed or other instrument of conveyance as between the parties to the deed or instrument or as to any other person who otherwise would be bound by the deed or instrument; or

(2) the record, as notice, of any deed or other instrument of conveyance accepted for filing or recording contrary to the provisions of this subdivision.

Subd. 2. Liability for failure to disclose. Unless the buyer and seller agree to the contrary, in writing, before the closing of the sale, a seller who fails to disclose the existence or known status of a well at the time of sale and knew or had reason to know of the existence or known status of the well, is liable to the buyer for costs relating to sealing of the well and reasonable attorney fees for collection of costs from the seller, if the action is commenced within six years after the date the buyer closed the purchase of the real property where the well is located.

History: 1989 c 326 art 3 s 14; 1990 c 597 s 35; 1991 c 292 art 2 s 2; 1991 c 355 s 26; 1992 c 544 s 6; 1994 c 557 s 22; 1997 c 7 art 1 s 23; 1999 c 11 art 3 s 6; 1Sp2001 c 9 art 1 s 7; 2002 c 379 art 1 s 113; 1Sp2005 c 4 art 6 s 5; 2007 c 147 art 16 s 5; 2008 c 277 art 1 s 6; 1Sp2011 c 9 art 2 s 8



Section 103I.236 — WELL DISCLOSURE IN WASHINGTON COUNTY.

Before signing an agreement to sell or transfer real property in Washington County that is not served by a municipal water system, the seller must state in writing to the buyer whether, to the seller's knowledge, the property is located within a special well construction area designated by the commissioner of health under Minnesota Rules, part 4725.3650. If the disclosure under section 103I.235, subdivision 1, paragraph (a), states that there is an unsealed well on the property, the disclosure required under this clause must be made regardless of whether the property is served by a municipal water system.

History: 2003 c 128 art 1 s 170



Section 103I.241 — ACTION FOR WELL CONTAMINATION.

Subdivision 1. Owner's cause of action for well contamination. The owner of real property where a well is located has a cause of action for civil damages against a person whose action or inaction caused contamination of a well. The property owner may commence an action for a period of six years after the owner knows or becomes aware of the contamination of the well.

Subd. 2. Court awards. The court may award damages, reasonable attorney fees, and costs and disbursements.

History: 1989 c 326 art 3 s 15



Section 103I.301 — WELL SEALING REQUIREMENTS.

Subdivision 1. Wells and borings. (a) A property owner must have a well or boring sealed if:

(1) the well or boring is contaminated or may contribute to the spread of contamination;

(2) the well or boring was attempted to be sealed but was not sealed according to the provisions of this chapter; or

(3) the well or boring is located, constructed, or maintained in a manner that its continued use or existence endangers groundwater quality or is a safety or health hazard.

(b) A well that is not in use must be sealed unless the property owner has a maintenance permit for the well.

(c) The property owner must have a well or boring sealed by a registered or licensed person authorized to seal the well or boring, consistent with provisions of this chapter.

Subd. 2. Monitoring wells. The owner of the property where a monitoring well is located must have the monitoring well sealed when the well is no longer in use. The owner must have a well contractor, limited well/boring sealing contractor, or a monitoring well contractor seal the monitoring well.

Subd. 3. Dewatering wells. (a) The owner of the property where a dewatering well is located must have the dewatering well sealed when the dewatering well is no longer in use.

(b) A well contractor, limited well/boring sealing contractor, or limited dewatering well contractor shall seal the dewatering well.

Subd. 4. Sealing procedures. Wells and borings must be sealed according to rules adopted by the commissioner.

Subd. 5. [Repealed, 1990 c 597 s 73]

Subd. 6. Notification required. A person may not seal a well until a notification of the proposed sealing is filed as prescribed by the commissioner.

History: 1989 c 326 art 3 s 16; 1990 c 597 s 36; 1991 c 355 s 27,28; 1992 c 544 s 7,8; 1999 c 153 s 9,10



Section 103I.311 — IDENTIFICATION AND SEALING OF WELLS ON STATE PROPERTY.

Subdivision 1. Identification of wells. The commissioner of natural resources in cooperation with other state agencies must identify the location and status of wells and abandoned wells located on state property.

Subd. 2. Plan and appropriation request for well sealing. In each budget year of a biennium, the commissioner must present a plan and an appropriation request to properly seal wells on state property.

Subd. 3. Prohibition on state land purchased without well identification. The state may not purchase or sell a fee interest in real property without identifying the location of all wells on the property, whether in use, not in use, or sealed, and making provisions to have the wells not in use properly sealed at the cost of the seller as part of the contract. The deed or other instrument of conveyance evidencing the sale may not be recorded with the county recorder or registrar of titles unless this subdivision is complied with. Failure to comply with a requirement of this subdivision does not impair:

(1) the validity of a deed or other instrument of conveyance as between the parties to the deed or instrument or as to any other person who otherwise would be bound by the deed or instrument; or

(2) the record, as notice, of any deed or other instrument of conveyance accepted for filing or recording contrary to the provisions of this subdivision.

History: 1989 c 326 art 3 s 17; 1990 c 597 s 37; 1991 c 355 s 29; 2008 c 277 art 1 s 7



Section 103I.315 — ORDERS TO SEAL WELLS AND BORINGS.

Subdivision 1. Order to seal well or boring. The commissioner may order a property owner to seal a well or boring if:

(1) the commissioner determines that without being sealed the well or boring is an imminent threat to public health or public safety;

(2) the well or boring is required to be sealed under section 103I.301; or

(3) a well is a monitoring well or dewatering well and by 14 months after construction of the well, the owner has not obtained a maintenance permit, or after a maintenance permit has been issued the owner has not renewed a maintenance permit.

Subd. 2. Failure of owner to seal well or boring. If the property owner fails to seal a well or boring in the time provided in the commissioner's order, or if the commissioner is unable to identify or locate the property owner, the commissioner may enter the property and have the well or boring sealed. The property owner is liable for and must pay the costs of sealing the well or boring.

History: 1989 c 326 art 3 s 18; 1992 c 544 s 9



Section 103I.325 — LANDOWNER SEALED WELL AND BORING LIABILITY.

Subdivision 1. [Repealed, 1990 c 597 s 73]

Subd. 2. Liability after sealing. The owner of a well or boring is not liable for contamination of groundwater from the well or boring that occurs after the well or boring has been sealed by a licensed contractor in compliance with this chapter if a report of sealing has been filed with the commissioner of health by the contractor who performed the work, and if the owner has not disturbed or disrupted the sealed well or boring.

History: 1989 c 326 art 3 s 20; 1990 c 597 s 38; 2005 c 106 s 27



Section 103I.335 — FUNDING FOR PERSONS TO SEAL WELLS.

Subdivision 1. Application. A property owner who desires to seal a well may apply to the Board of Water and Soil Resources for the board to provide funds and seal the well.

Subd. 2. Criteria for sealing. The Board of Water and Soil Resources shall adopt criteria for accepting applications to seal wells for property owners applying under subdivision 1.

Subd. 3. Collection and enforcement of costs. If the applications are accepted, the costs of sealing become a governmental services lien as provided in section 103I.341. The Board of Water and Soil Resources must enter a written agreement to collect the costs of sealing the well in a manner provided under section 103I.341, subdivision 3. If the costs are not paid according to the agreement, the Board of Water and Soil Resources may enforce the lien in any manner provided under section 103I.341, subdivisions 2 and 3.

History: 1989 c 326 art 3 s 22



Section 103I.341 — COLLECTION AND ENFORCEMENT OF WELL SEALING COSTS.

Subdivision 1. Lien for sealing costs. The commissioner and the Board of Water and Soil Resources have a governmental services lien under section 514.67 for the costs of sealing a well or boring that the commissioner or board has contracted to be sealed under section 103I.315, subdivision 2; or 103I.335. The lien attaches to the real property where the well or boring is located. The lien is perfected by recording the lien with the county recorder or registrar of titles where the well or boring and the property are located and serving or mailing by return receipt a copy of the lien to the property owner.

Subd. 2. Enforcement of lien. The commissioner or the Board of Water and Soil Resources may enforce the lien in the manner provided for a judgment lien under chapter 550 or certify the amount to the county auditor, which must be assessed against the property and collected in the same manner as real estate taxes.

Subd. 3. Assessment of installments. (a) In lieu of certifying the entire amount to be collected, the commissioner or the Board of Water and Soil Resources may have the amount due assessed in seven or less equal annual installments plus interest due at the rate determined by the state court administrator for judgments under section 549.09.

(b) The interest due is an additional perfected lien on the property without further action by the commissioner or the Board of Water and Soil Resources.

(c) The interest and the installment due must be entered on the tax lists for the year and collected in the same manner as real estate taxes for that year by collecting one-half of the total of the installment and interest with and as part of the real estate taxes.

Subd. 4. Satisfaction of lien. The amount due and interest of a lien under this section may be paid at any time. When the amount of the lien including accrued interest is paid, the commissioner or board must execute a satisfaction of the lien and record the satisfaction with the county recorder or registrar of titles where the lien was recorded.

Subd. 5. Appropriation of recovered costs. Costs of sealing wells recovered from property owners by the Board of Water and Soil Resources must be deposited in the state treasury and credited to the account from which the amounts were originally appropriated. The amounts are continuously appropriated to the board for sealing wells.

History: 1989 c 326 art 3 s 23; 1992 c 544 s 10,11; 1997 c 7 art 1 s 24; 2005 c 4 s 27,28



Section 103I.345 — WELL AND BORING SEALING ACCOUNT.

Subdivision 1. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to a special account:

(1) all money recovered by the commissioner under section 103I.341;

(2) all money paid under section 144.99 or under any agreement, stipulation, or settlement resolving an enforcement action brought by the commissioner;

(3) all interest attributable to investment of money credited to the account; and

(4) all money received in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for the purposes of the account.

Subd. 2. Expenditures. Subject to appropriation by law, money in the account established under subdivision 1 may be used by the commissioner for sealing wells and borings.

History: 1992 c 544 s 12; 1993 c 206 s 1; 2005 c 106 s 28



Section 103I.401 — ELEVATOR BORINGS.

Subdivision 1. Permit required. (a) A person may not construct an elevator boring until a permit for the hole or excavation is issued by the commissioner.

(b) The elevator boring permit preempts local permits except local building permits, and counties and home rule charter or statutory cities may not require a permit for elevator borings.

Subd. 2. License required. A person may not construct an elevator boring unless the person possesses a well contractor's license or an elevator boring contractor's license issued by the commissioner.

Subd. 3. Sealing. A well contractor or elevator boring contractor must seal a hole or excavation that is no longer used for an elevator boring. The sealing must be done according to rules adopted by the commissioner.

Subd. 4. Report. Within 30 days after completion or sealing of an elevator boring, the person doing the work must submit a report to the commissioner on forms provided by the commissioner.

History: 1989 c 326 art 3 s 24; 1994 c 557 s 24; 1997 c 203 art 2 s 6; 2005 c 106 s 29



Section 103I.451 — ENVIRONMENTAL BORE HOLES.

An environmental bore hole must be constructed, sealed, and reported as prescribed by rule of the commissioner by a well contractor or a monitoring well contractor.

History: 1989 c 326 art 3 s 25



Section 103I.501 — LICENSING AND REGULATION OF WELLS AND BORINGS.

(a) The commissioner shall regulate and license:

(1) drilling, constructing, and repair of wells;

(2) sealing of wells;

(3) installing of well pumps and pumping equipment;

(4) excavating, drilling, repairing, and sealing of elevator borings;

(5) construction, repair, and sealing of environmental bore holes; and

(6) construction, repair, and sealing of bored geothermal heat exchangers.

(b) The commissioner shall examine and license well contractors, limited well/boring contractors, and elevator boring contractors, and examine and register monitoring well contractors.

(c) The commissioner shall license explorers engaged in exploratory boring and shall examine persons who supervise or oversee exploratory boring.

History: 1989 c 326 art 3 s 26; 1999 c 153 s 11; 2005 c 106 s 30; 2013 c 108 art 12 s 108



Section 103I.505 — RECIPROCITY OF LICENSES AND REGISTRATIONS.

Subdivision 1. Reciprocity authorized. The commissioner may issue a license or register a person under this chapter, without giving an examination, if the person is licensed or registered in another state and:

(1) the requirements for licensing or registration under which the well or boring contractor was licensed or registered do not conflict with this chapter;

(2) the requirements are of a standard not lower than that specified by the rules adopted under this chapter; and

(3) equal reciprocal privileges are granted to licensees or registrants of this state.

Subd. 2. Fees required. A well or boring contractor must apply for the license or registration and pay the fees under the provisions of this chapter to receive a license or registration under this section.

History: 1989 c 326 art 3 s 27; 2005 c 106 s 31



Section 103I.515 — LICENSES NOT TRANSFERABLE.

A license or registration issued under this chapter is not transferable.

History: 1989 c 326 art 3 s 28



Section 103I.521 — FEES.

Unless otherwise specified, fees collected by the commissioner under this chapter shall be deposited in the state treasury and credited to the state government special revenue fund.

History: 1989 c 326 art 3 s 29; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2013 c 108 art 12 s 12



Section 103I.525 — WELL CONTRACTOR'S LICENSE; REPRESENTATIVE'S CERTIFICATION.

Subdivision 1. Certification application. (a) A person must file an application and application fee with the commissioner to represent a well contractor.

(b) The application must state the applicant's qualifications for certification as a representative, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

(c) A person may apply as an individual if the person:

(1) is not representing a firm, sole proprietorship, partnership, association, corporation, or other entity including the United States government, any interstate body, the state, and an agency, department, or political subdivision of the state; and

(2) meets the well contractor certification and license requirements under this chapter.

Subd. 2. Certification fee. (a) The application fee for certification as a representative of a well contractor is $75. The commissioner may not act on an application until the application fee is paid.

(b) The renewal fee for certification as a representative of a well contractor is $75. The commissioner may not renew a certification until the renewal fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 3a. Issuance of certification. If an applicant meets the experience requirements established by rule and passes the examination as determined by the commissioner, the commissioner shall issue the applicant a certification to represent a well contractor.

Subd. 4. Issuance of license. If a person employs a certified representative, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue a well contractor's license.

Subd. 5. Bond. (a) As a condition of being issued a well contractor's license, the applicant, except a person applying for an individual well contractor's license, must submit a corporate surety bond for $25,000 approved by the commissioner. The bond must be conditioned to pay the state on performance of work in this state that is not in compliance with this chapter or rules adopted under this chapter. The bond is in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to perform work or duties in compliance with this chapter or rules adopted under this chapter.

Subd. 6. License fee. The fee for a well contractor's license is $250, except the fee for an individual well contractor's license is $75.

Subd. 7. Validity. A well contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A licensee must file an application and a renewal application fee to renew the license by the date stated in the license.

(b) The renewal application fee for a well contractor's license is $250, except the fee for an individual well contractor's license is $75.

(c) The renewal application must include information that the certified representative of the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all properly completed well and boring construction reports, well and boring sealing reports, reports of elevator borings, water sample analysis reports, well and boring permits, and well notifications for work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the well contractor's license until the renewal application, renewal application fee, late fee, and all other information required in subdivision 8 are submitted.

History: 1989 c 326 art 3 s 30; 1990 c 597 s 40-42; 1991 c 355 s 31-34; 1996 c 305 art 3 s 12,13; 1999 c 250 art 3 s 10; 1Sp2001 c 9 art 1 s 8-11; 2002 c 379 art 1 s 113; 2005 c 106 s 32-37; 2007 c 124 s 1; 1Sp2011 c 9 art 2 s 9



Section 103I.531 — LIMITED WELL/BORING CONTRACTOR'S LICENSE; REPRESENTATIVE'S CERTIFICATION.

Subdivision 1. Certification application. (a) A person must file an application and an application fee with the commissioner to represent a limited well/boring contractor.

(b) The application must state the applicant's qualifications for the certification, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

Subd. 2. Certification fee. (a) The application fee for certification as a representative of a limited well/boring contractor is $75. The commissioner may not act on an application until the application fee is paid.

(b) The renewal fee for certification as a representative of a limited well/boring contractor is $75. The commissioner may not renew a certification until the renewal fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 3a. Issuance of certification. If an applicant meets the experience requirements established by rule and passes the examination as determined by the commissioner, the commissioner shall issue the applicant a certification to represent a limited well/boring contractor.

Subd. 4. Issuance of license. If a person employs a certified representative, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue a limited well/boring contractor's license. If the other conditions of this section are satisfied, the commissioner may not withhold issuance of a dewatering limited license based on the applicant's lack of prior experience under a licensed well contractor.

Subd. 5. Bond. (a) As a condition of being issued a limited well/boring contractor's license for constructing, repairing, and sealing drive point wells or dug wells, sealing wells or borings, constructing, repairing, and sealing dewatering wells, or constructing, repairing, and sealing bored geothermal heat exchangers, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. As a condition of being issued a limited well/boring contractor's license for installing or repairing well screens or pitless units or pitless adaptors and well casings from the pitless adaptor or pitless unit to the upper termination of the well casing, or installing well pumps or pumping equipment, the applicant must submit a corporate surety bond for $2,000 approved by the commissioner. The bonds required in this paragraph must be conditioned to pay the state on performance of work in this state that is not in compliance with this chapter or rules adopted under this chapter. The bonds are in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of a bond required in paragraph (a), the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to perform work or duties in compliance with this chapter or rules adopted under this chapter.

Subd. 6. License fee. The fee for a limited well/boring contractor's license is $75. The fee for three or more limited well/boring contractor licenses is $225.

Subd. 7. Validity. A limited well/boring contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A person must file an application and a renewal application fee to renew the limited well/boring contractor's license by the date stated in the license.

(b) The renewal application fee for a limited well/boring contractor's license is $75.

(c) The renewal application must include information that the certified representative of the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all properly completed well and boring construction reports, well and boring sealing reports, well and boring permits, water quality sample reports, and well notifications for work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the limited well/boring contractor's license until the renewal application, renewal application fee, and late fee, and all other information required in subdivision 8 are submitted.

History: 1989 c 326 art 3 s 31; 1990 c 597 s 43; 1991 c 355 s 35-37; 1996 c 305 art 3 s 14,15; 1999 c 153 s 12; 1999 c 250 art 3 s 11; 1Sp2001 c 9 art 1 s 12-15; 2002 c 379 art 1 s 113; 2005 c 106 s 38-43; 2007 c 124 s 2; 1Sp2011 c 9 art 2 s 10; 2013 c 108 art 12 s 108



Section 103I.535 — ELEVATOR BORING CONTRACTOR'S LICENSE; REPRESENTATIVE'S CERTIFICATION.

Subdivision 1. Certification application. (a) An individual must file an application and application fee with the commissioner to represent an elevator boring contractor.

(b) The application must state the applicant's qualifications for the certification, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

Subd. 2. Certification fee. (a) The application fee for certification as a representative of an elevator boring contractor is $75. The commissioner may not act on an application until the application fee is paid.

(b) The renewal fee for certification as a representative of an elevator boring contractor is $75. The commissioner may not renew a certification until the renewal fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 3a. Issuance of certification. If the applicant meets the experience requirements established by rule and passes the examination as determined by the commissioner, the commissioner shall issue the applicant a certification to represent an elevator boring contractor.

Subd. 4. Issuance of license. If a person employs a certified representative, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue an elevator boring contractor's license to the applicant.

Subd. 5. Bond. (a) As a condition of being issued an elevator boring contractor's license, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. The bond must be conditioned to pay the state on performance of work in this state that is not in compliance with this chapter or rules adopted under this chapter.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to perform work or duties in compliance with this chapter or rules adopted under this chapter.

Subd. 6. License fee. The fee for an elevator shaft contractor's license is $75.

Subd. 7. Validity. An elevator boring contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A person must file an application and a renewal application fee to renew the license by the date stated in the license.

(b) The renewal application fee for an elevator boring contractor's license is $75.

(c) The renewal application must include information that the certified representative of the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of renewal, the commissioner must have on file all reports and permits for elevator boring work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the elevator boring contractor's license until the renewal application, renewal application fee, and late fee, and all other information required in subdivision 8 are submitted.

History: 1989 c 326 art 3 s 33; 1991 c 355 s 38,39; 1996 c 305 art 3 s 16; 1997 c 7 art 1 s 25; 1999 c 250 art 3 s 12; 1Sp2001 c 9 art 1 s 16-19; 2002 c 379 art 1 s 113; 2005 c 106 s 44-51; 1Sp2011 c 9 art 2 s 11



Section 103I.541 — MONITORING WELL CONTRACTOR'S REGISTRATION; REPRESENTATIVE'S CERTIFICATION.

Subdivision 1. Registration. A person seeking registration as a monitoring well contractor must meet examination and experience requirements adopted by the commissioner by rule.

Subd. 2. Validity. A monitoring well contractor's registration is valid until the date prescribed in the registration by the commissioner.

Subd. 2a. Certification application. (a) An individual must submit an application and application fee to the commissioner to apply for certification as a representative of a monitoring well contractor.

(b) The application must be on forms prescribed by the commissioner. The application must state the applicant's qualifications for the certification, and other information required by the commissioner.

Subd. 2b. Issuance of registration. If a person employs a certified representative, submits the bond under subdivision 3, and pays the registration fee of $75 for a monitoring well contractor registration, the commissioner shall issue a monitoring well contractor registration to the applicant. The fee for an individual registration is $75. The commissioner may not act on an application until the application fee is paid.

Subd. 2c. Certification fee. (a) The application fee for certification as a representative of a monitoring well contractor is $75. The commissioner may not act on an application until the application fee is paid.

(b) The renewal fee for certification as a representative of a monitoring well contractor is $75. The commissioner may not renew a certification until the renewal fee is paid.

Subd. 2d. Examination. After the commissioner has approved an application, the applicant must take an examination given by the commissioner.

Subd. 2e. Issuance of certification. If the applicant meets the experience requirements established by rule and passes the examination as determined by the commissioner, the commissioner shall issue the applicant a certification to represent a monitoring well contractor.

Subd. 3. Bond. (a) As a condition of being issued a monitoring well contractor's registration, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. The bond must be conditioned to pay the state on performance of work in this state that is not in compliance with this chapter or rules adopted under this chapter. The bond is in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to perform work or duties in compliance with this chapter or rules adopted under this chapter.

Subd. 4. Renewal. (a) A person must file an application and a renewal application fee to renew the registration by the date stated in the registration.

(b) The renewal application fee for a monitoring well contractor's registration is $75.

(c) The renewal application must include information that the certified representative of the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all well and boring construction reports, well and boring sealing reports, well permits, and notifications for work conducted by the registered person since the last registration renewal.

Subd. 5. Incomplete or late renewal. If a registered person submits a renewal application after the required renewal date:

(1) the registered person must include a late fee of $75; and

(2) the registered person may not conduct activities authorized by the monitoring well contractor's registration until the renewal application, renewal application fee, late fee, and all other information required in subdivision 4 are submitted.

History: 1989 c 326 art 3 s 34; 1990 c 597 s 44-46; 1991 c 355 s 40,41; 1996 c 305 art 3 s 17,18; 1999 c 250 art 3 s 13; 1Sp2001 c 9 art 1 s 20-22; 2002 c 379 art 1 s 113; 2005 c 106 s 52; 1Sp2011 c 9 art 2 s 12



Section 103I.545 — REGISTRATION OF DRILLING MACHINES AND HOISTS REQUIRED.

Subdivision 1. Drilling machine. (a) A person may not use a drilling machine such as a cable tool, rotary tool, hollow rod tool, or auger for a drilling activity requiring a license or registration under this chapter unless the drilling machine is registered with the commissioner.

(b) A person must apply for the registration on forms prescribed by the commissioner and submit a $75 registration fee.

(c) A registration is valid for one year.

Subd. 2. Hoist. (a) A person may not use a machine such as a hoist for an activity requiring a license or registration under this chapter to repair wells or borings, seal wells or borings, or install pumps unless the machine is registered with the commissioner.

(b) A person must apply for the registration on forms prescribed by the commissioner and submit a $75 registration fee.

(c) A registration is valid for one year.

History: 1989 c 326 art 3 s 35; 1991 c 355 s 42; 1Sp2001 c 9 art 1 s 23; 2002 c 379 art 1 s 113; 2005 c 106 s 53



Section 103I.601 — EXPLORATORY BORING PROCEDURES.

Subdivision 1. Definitions. (a) For the purposes of this section, the following words have the meanings given them.

(b) "Data" includes samples and factual noninterpreted data obtained from exploratory borings and samples including analytical results.

(c) "Parcel" means a government section, fractional section, or government lot.

(d) "Samples" means at least a one-quarter portion of all samples from exploratory borings that are customarily collected by the explorer. When the exploratory borings are being done to explore or prospect for kaolin clay, "samples" means a representative sample of at least two cubic inches of material per foot from exploratory borings of the material that is customarily collected by the explorer.

Subd. 2. License required to make borings. (a) Except as provided in paragraph (d), a person must not make an exploratory boring without an explorer's license. The fee for an explorer's license is $75. The explorer's license is valid until the date prescribed in the license by the commissioner.

(b) A person must file an application and renewal application fee to renew the explorer's license by the date stated in the license. The renewal application fee is $75.

(c) If the licensee submits an application fee after the required renewal date, the licensee:

(1) must include a late fee of $75; and

(2) may not conduct activities authorized by an explorer's license until the renewal application, renewal application fee, late fee, and sealing reports required in subdivision 9 are submitted.

(d) An explorer must designate a responsible individual to supervise and oversee the making of exploratory borings. Before an individual supervises or oversees an exploratory boring, the individual must file an application and application fee of $75 to qualify as a responsible individual. The individual must take and pass an examination relating to construction, location, and sealing of exploratory borings. A professional engineer or geoscientist licensed under sections 326.02 to 326.15 or a professional geologist certified by the American Institute of Professional Geologists is not required to take the examination required in this subdivision, but must be certified as a responsible individual to supervise an exploratory boring.

Subd. 3. Notification of project construction. (a) By 30 days before making an exploratory boring, an explorer must register with the commissioner of natural resources and provide a copy of the registration to the commissioner of health. The registration must include:

(1) the identity of the firm, association, or company engaged in exploratory boring; and

(2) the identification of an agent, including the agent's business address.

(b) The commissioner of natural resources may require a bond, security, or other assurance from an explorer if the commissioner of natural resources has reasonable doubts about the explorer's financial ability to comply with requirements of law relating to exploratory boring. The commissioner's determination to require assurance is exempt from the rulemaking provisions of chapter 14 and section 14.386 does not apply.

(c) An explorer shall annually register with the commissioner of natural resources while conducting exploratory boring.

Subd. 4. Map of borings. By ten days before beginning exploratory boring, an explorer must submit to the commissioners of health and natural resources a county road map having a scale of one-half inch equal to one mile, as prepared by the Department of Transportation, or a 7.5 minute series topographic map (1:24,000 scale), as prepared by the United States Geological Survey, showing the location of each proposed exploratory boring to the nearest estimated 40 acre parcel. Exploratory boring that is proposed on the map may not be commenced later than 180 days after submission of the map, unless a new map is submitted.

Subd. 5. Access to drill sites. The commissioners of health, natural resources, and the Pollution Control Agency, the community health board as authorized under section 145A.04, and their officers and employees shall have access to exploratory boring sites to inspect the drill holes, drilling, and sealing of the borings, and to sample ambient air and drilling waters, and to measure the radioactivity of the waste drill cuttings at the drilling site at the time of observation.

Subd. 6. Emergency notification. The explorer must promptly notify the commissioners of health, natural resources, and the Pollution Control Agency, and the authorized agent of the commissioner of health of an occurrence during exploratory boring that has a potential for significant adverse health or environmental effects. The explorer must take reasonable action to minimize the adverse effects.

Subd. 7. Inspection of data before submission. The commissioner of health may, if necessary, inspect data before its submission under section 103I.605. The data examined by the commissioner is not public data before it is submitted under section 103I.605.

Subd. 8. Permanent and temporary sealing procedures. Exploratory borings must be temporarily or permanently sealed according to rules adopted by the commissioner.

Subd. 9. Sealing report. (a) By 30 days after permanent or temporary sealing of an exploratory boring, the explorer must submit a report to the commissioners of health and natural resources.

(b) The report must be on forms provided by the commissioner of health and include:

(1) the location of each drill hole in as large a scale as possible, which is normally prepared as part of the explorer's record;

(2) the type and thickness of overburden and rock encountered;

(3) identification of water bearing formations encountered;

(4) identification of hydrologic conditions encountered;

(5) method of sealing used;

(6) methods of construction and drilling used; and

(7) average scintillometer reading of waste drill cuttings from uranium or other radioactive mineral exploratory borings before backfilling of the recirculation pits.

History: 1989 c 326 art 3 s 36; 1991 c 228 s 2; 1993 c 113 art 3 s 2; 2004 c 221 s 44; 2005 c 106 s 54,55; 1Sp2005 c 4 art 6 s 6



Section 103I.605 — SUBMISSION OF DATA FROM EXPLORATORY BORINGS.

Subdivision 1. Requirement. Data obtained from exploratory borings must be submitted by the explorer to the commissioner of natural resources as provided in this section.

Subd. 2. Mineral deposit evaluation data. (a) In applying for a permit required for activities relating to mineral deposit evaluation, which means examining an area to determine the quality and quantity of minerals, excluding exploratory boring but including obtaining a bulk sample, by excavating, trenching, constructing shafts, ramps, tunnels, pits, and producing refuse and other associated activities, but does not include activities intended, by themselves, for commercial exploitation of the ore body, the explorer must submit to the commissioner of natural resources data relevant to the proposal under consideration. The explorer may identify portions of the data that, if released, would impair the competitive position of the explorer submitting the data. Data identified must be considered to be not public data.

(b) If requested to disclose the data, the commissioner shall mail notice of the request to the explorer and determine whether release of the data would impair the competitive position of the explorer submitting the data. If the commissioner determines that release of the data would impair the competitive position of the explorer submitting the data, the commissioner may not release the data to a person other than parties to the proceedings relating to the permit under consideration. Parties to the proceedings shall maintain the confidentiality of data.

(c) Data that are classified as not public may not be released by the commissioner until 30 days after mailed notice to the explorer of the commissioner's intention to release the data. The commissioner may not release data to a person engaged in exploration, mining, milling, or related industry pertaining to minerals. If the commissioner determines to release data, the explorer may demand a contested case hearing on the commissioner's determination or may withdraw the permit application and the data may not be released.

(d) Any person aggrieved by the decision of the commissioner may appeal the decision according to chapter 14.

Subd. 3. Mine development data. In applying for a permit required for mine development, which means activities undertaken after mineral deposit evaluation for commercial exploitation of the ore body, the explorer must submit to the commissioner of natural resources data relevant to the proposal under consideration. The data is public data and persons submitting or releasing the data are not subject to civil or criminal liability for its use by others.

Subd. 4. Exploration data. (a) By 180 days after termination by the explorer of a lease or other type of exploration agreement on a property the data from the exploration must be submitted to the commissioner of natural resources. The data are public data and persons submitting or releasing the data are not subject to civil or criminal liability for its use by others.

(b) Data that will become public under paragraph (a) may be submitted, with the prior written permission of the commissioner of natural resources, before the termination. If the data are submitted earlier than the required time, the data do not become public data until 180 days after termination by the explorer of the lease or other type of exploration agreement on the property from which the data are obtained. An explorer submitting data before the time required by paragraph (a) shall provide to the commissioner of natural resources at the time the data are submitted and every 180 days after that time, in a format designated by the commissioner of natural resources, satisfactory evidence that the lease or other type of exploration agreement is in effect. If satisfactory evidence that the mineral lease or other exploration agreement is still in effect is not provided to the commissioner of natural resources for a given 180-day period by the required date, the data immediately become public data. The explorer may waive, in writing, the data privacy requirements and agree that data submitted before the time required by paragraph (a) are public data.

(c) Upon the written request of the explorer, data submitted under paragraph (a) are nonpublic data until 180 days after termination by the explorer of: (1) all other leases or other types of exploration agreements on property located within the same government section as the property on which the exploratory boring was done, and (2) all other leases or other types of exploration agreements on property located within a government section having at least one point in common along its boundary line with the government section in which the exploratory boring was done; provided that the owner of the property on which the exploration occurred consents to the data not becoming public data.

An explorer requesting that the exploration data not become public data shall provide to the commissioner of natural resources at the time the data are submitted and every 180 days after that time, in a format designated by the commissioner of natural resources: (1) satisfactory evidence that the lease or exploration agreement that provides the basis for requesting that the data remain as not public data remains in effect, and (2) satisfactory evidence that the owner of the property upon which the exploration occurred consents to the data not becoming public data.

If either of the pieces of satisfactory evidence is not provided to the commissioner of natural resources for a given 180-day period by the required date, the data immediately become public data. The explorer may waive, in writing, the data privacy requirements and agree that the submitted data are public data.

(d) Exploration data and samples submitted under paragraphs (b) and (c) become public data no later than five years after receipt of the exploration data and samples by the commissioner of natural resources even if the lease or other type of exploration agreement described in paragraphs (b) and (c) has not terminated.

Subd. 5. Designation of samples to be submitted. The commissioner of natural resources shall designate the samples to be submitted, and specify where the sample is to be delivered. If an explorer requires certain samples in their entirety, the commissioner of natural resources may waive the requirement for a one-fourth portion of the samples. Samples submitted are property of the state.

History: 1989 c 326 art 3 s 37; 1991 c 228 s 3; 1993 c 113 art 3 s 3



Section 103I.621 — PERMITS FOR GROUNDWATER THERMAL EXCHANGE DEVICES.

Subdivision 1. Permit. (a) Notwithstanding any department or agency rule to the contrary, the commissioner shall issue, on request by the owner of the property and payment of the permit fee, permits for the reinjection of water by a properly constructed well into the same aquifer from which the water was drawn for the operation of a groundwater thermal exchange device.

(b) As a condition of the permit, an applicant must agree to allow inspection by the commissioner during regular working hours for department inspectors.

(c) Not more than 200 permits may be issued for small systems having maximum capacities of 20 gallons per minute or less. The small systems are subject to inspection twice a year.

(d) Not more than ten permits may be issued for larger systems having maximum capacities from 20 to 50 gallons per minute. The larger systems are subject to inspection four times a year.

(e) A person issued a permit must comply with this section for the permit to be valid.

Subd. 2. Water-use requirements apply. Water-use permit requirements and penalties under chapter 103F and related rules adopted and enforced by the commissioner of natural resources apply to groundwater thermal exchange permit recipients. A person who violates a provision of this section is subject to enforcement or penalties for the noncomplying activity that are available to the commissioner and the Pollution Control Agency.

Subd. 3. Construction requirements. (a) Withdrawal and reinjection for the groundwater thermal exchange device must be accomplished by a closed system in which the waters drawn for thermal exchange do not have contact or commingle with water from other sources or with polluting material or substances. The closed system must be constructed to allow an opening for inspection by the commissioner.

(b) Wells that are part of a groundwater thermal exchange system may not serve another function, except water may be supplied to the domestic water system if:

(1) the supply is taken from the thermal exchange system ahead of the heat exchange unit; and

(2) the domestic water system is protected by an airgap or backflow prevention device as described in rules relating to plumbing enforced by the commissioner of labor and industry.

(c) A groundwater thermal exchange system may be used for domestic water heating only if the water heating device is an integral part of the heat exchange unit that is used for space heating and cooling.

Subd. 4. Rules. The commissioner may adopt rules to administer this section.

History: 1989 c 326 art 3 s 38; 1991 c 355 s 43; 2007 c 140 art 12 s 2



Section 103I.641 — BORED GEOTHERMAL HEAT EXCHANGERS.

Subdivision 1. Requirements. A person may not drill or construct an excavation used to install a bored geothermal heat exchanger unless the person is a limited well/boring contractor licensed for constructing, repairing, and sealing bored geothermal heat exchangers or a well contractor.

Subd. 2. Regulations for bored geothermal heat exchangers. Bored geothermal heat exchangers must be constructed, maintained, and sealed under the provisions of this chapter.

Subd. 3. Permit required. (a) A bored geothermal heat exchanger may not be installed without first obtaining a permit for the bored geothermal heat exchanger from the commissioner. A limited well/boring contractor licensed for constructing, repairing, and sealing bored geothermal heat exchangers or a well contractor must apply for the permit on forms provided by the commissioner and must pay the permit fee.

(b) As a condition of the permit, the owner of the property where the bored geothermal heat exchanger is to be installed must agree to allow inspection by the commissioner during regular working hours of Department of Health inspectors.

History: 1989 c 326 art 3 s 39; 1999 c 153 s 13,14; 2013 c 108 art 12 s 108



Section 103I.661 — MINED UNDERGROUND SPACE DEVELOPMENT.

Subdivision 1. Commissioner of natural resources review. The commissioners of natural resources and health shall review all project plans that involve dewatering of underground formations for construction and operation of mined underground space to determine the effects of the proposal on the quality and quantity of underground waters in and adjacent to the areas where the mined underground space is to be developed.

Subd. 2. Permit for water removal. A mined underground space project involving or affecting the quality and quantity of groundwater may not be developed until a water-use permit for the appropriation of waters under chapter 103G has been issued by the commissioner of natural resources.

History: 1989 c 326 art 3 s 40



Section 103I.681 — PERMIT FOR UNDERGROUND STORAGE OF GAS OR LIQUID.

Subdivision 1. Permit required. (a) The state, a person, partnership, association, private or public corporation, county, municipality, or other political subdivision of the state may not displace groundwater in consolidated or unconsolidated formations by the underground storage of a gas or liquid under pressure without an underground storage permit from the commissioner of natural resources.

(b) The state, a person, a public corporation, county, municipality, or other political subdivision of the state may not store a gas or liquid, except water, below the natural surface of the ground by using naturally occurring rock materials as a storage reservoir without an underground storage permit from the commissioner of natural resources.

Subd. 2. Application. (a) A person may apply for an underground storage permit by filing an application form with the commissioner of natural resources accompanied by the application fee and maps, plans, and specifications describing the proposed displacement of groundwater and the underground storage of gases or liquids and other data required by the commissioner.

(b) The commissioner of natural resources shall prescribe the application form to apply for an underground storage permit.

(c) The commissioner of natural resources may require an applicant to demonstrate to the commissioner that the applicant has adequately provided a method to ensure payment of any damages resulting from the operation of a gas or liquid storage reservoir.

Subd. 3. Hearing required. (a) An underground storage permit allowing displacement of groundwater may not be issued by the commissioner of natural resources without holding a public hearing on the issuance of the permit.

(b) By 20 days after receiving a complete application, the commissioner of natural resources shall set a time and location for the hearing.

Subd. 4. Notice of hearing. The hearing notice must:

(1) state the date, place, and time of the hearing;

(2) show the location of groundwater and surface water and property affected by the proposed underground storage;

(3) be published by the applicant, or by the commissioner of natural resources if the proceeding is initiated by the commissioner of natural resources, once each week for two successive weeks in a legal newspaper that is published in the county where a part or all of the affected groundwater or surface waters are located; and

(4) be mailed by the commissioner of natural resources to the county auditor and the chief executive official of an affected municipality.

Subd. 5. Procedure at hearing. (a) The hearing must be public and conducted by the commissioner of natural resources or a referee appointed by the commissioner.

(b) Affected persons must have an opportunity to be heard. Testimony must be taken under oath and the parties must have the right of cross-examination. The commissioner of natural resources shall provide a stenographer, at the expense of the applicant, to take testimony and a record of the testimony, and all proceedings at the hearing shall be taken and preserved.

(c) The commissioner of natural resources is not bound by judicial rules of evidence or of pleading and procedure.

Subd. 6. Subpoenas. The commissioner of natural resources may subpoena and compel the attendance of witnesses and the production of books and documents material to the purposes of the hearing. Disobedience of a subpoena, or refusal to be sworn, or refusal to answer as a witness, is punishable as contempt in the same manner as a contempt of the district court. The commissioner of natural resources must file a complaint of the disobedience with the district court of the county where the disobedience or refusal occurred.

Subd. 7. Required findings. An order granting a permit for the proposed storage may not be issued unless it contains and is based on a finding stating:

(1) the proposed storage will be confined to geological stratum or strata lying more than 500 feet below the surface of the soil;

(2) the proposed storage will not substantially impair or pollute groundwater or surface water; and

(3) the public convenience and necessity of a substantial portion of the gas-consuming public in the state will be served by the proposed project.

Subd. 8. Order conditions. The order granting the permit must contain conditions and restrictions that will reasonably protect:

(1) private property or an interest not appropriated;

(2) the rights of the property owners and owners of an interest in property located within the boundaries of the proposed storage area, or persons claiming under the owners, to explore for, drill for, produce or develop for the recovery of oil or gas or minerals under the property, and to drill wells on the property to develop and produce water; provided that the exploration, drilling, producing, or developing complies with orders and rules of the commissioner of natural resources that protect underground storage strata or formations against pollution and against the escape of gas; and

(3) public resources of the state that may be adversely affected by the proposed project.

Subd. 9. Publication of findings, conclusions, orders. (a) The commissioner of natural resources shall mail notice of any findings, conclusions, and orders made after the hearing to:

(1) the applicant;

(2) parties who entered an appearance at the hearing;

(3) the county auditor; and

(4) the chief executive officer of an affected municipality.

(b) The commissioner of natural resources must publish notice of findings, conclusions, and orders made after the hearing at least once each week for two successive weeks in a legal newspaper in the county where a part or all of the proposed project is located. The costs of the publication must be paid by the applicant.

Subd. 10. Appeal of commissioner's determination. An interested party may appeal the determination of the commissioner of natural resources to the Court of Appeals in accordance with the provisions of chapter 14.

Subd. 11. Permit fee schedule. (a) The commissioner of natural resources shall adopt a permit fee schedule under chapter 14. The schedule may provide minimum fees for various classes of permits, and additional fees, which may be imposed subsequent to the application, based on the cost of receiving, processing, analyzing, and issuing the permit, and the actual inspecting and monitoring of the activities authorized by the permit, including costs of consulting services.

(b) A fee may not be imposed on a state or federal governmental agency applying for a permit.

(c) The fee schedule may provide for the refund of a fee, in whole or in part, under circumstances prescribed by the commissioner of natural resources. Fees received must be deposited in the state treasury and credited to an account in the natural resources fund. Permit fees received are appropriated annually from the natural resources fund to the commissioner of natural resources for the costs of inspecting and monitoring the activities authorized by the permit, including costs of consulting services.

History: 1989 c 326 art 3 s 41; 1990 c 597 s 47; 1Sp2005 c 1 art 2 s 124; 1Sp2010 c 1 art 14 s 6



Section 103I.685 — ABANDONMENT OF UNDERGROUND STORAGE PROJECT.

An underground storage project for which an underground storage permit is granted may not be abandoned, or a natural or artificial opening extending from the underground storage area to the ground surface be filled, sealed, or otherwise closed to inspection, except after written approval by the commissioner of natural resources and in compliance with conditions that the commissioner may impose.

History: 1989 c 326 art 3 s 42; 1990 c 597 s 48



Section 103I.691 — CERTIFICATE OF USE.

A person may not use a gas or liquid storage reservoir under an underground storage permit unless the right to use the property affected by the project has been acquired and a notice of the acquisition filed with the commissioner of natural resources. The commissioner of natural resources must issue a certificate approving use of the gas or liquid storage reservoir.

History: 1989 c 326 art 3 s 43; 1990 c 597 s 49



Section 103I.711 — IMPOUNDING OF EQUIPMENT.

Subdivision 1. Impoundment. The commissioner may apply to district court for a warrant authorizing seizure and impoundment of all drilling machines or hoists owned or used by a person. The court shall issue an impoundment order upon the commissioner's showing that a person is constructing, repairing, or sealing wells or borings or installing pumps or pumping equipment or excavating holes for installing elevator shafts without a license or registration as required under this chapter. A sheriff on receipt of the warrant must seize and impound all drilling machines and hoists owned or used by the person. A person from whom equipment is seized under this subdivision may file an action in district court for the purpose of establishing that the equipment was wrongfully seized.

Subd. 2. Release. The equipment must remain in the custody of the sheriff until the equipment is released under the order of a court or until the commissioner orders the sheriff to release the equipment.

History: 1989 c 326 art 3 s 46; 1991 c 355 s 50



Section 103I.715 — CRIMINAL PENALTIES.

Subdivision 1. Misdemeanors. A person who violates a provision of this chapter is guilty of a misdemeanor.

Subd. 2. Gross misdemeanors. A person is guilty of a gross misdemeanor who:

(1) willfully violates a provision of this chapter or order of the commissioner;

(2) engages in the business of drilling or making wells, sealing wells, installing pumps or pumping equipment, or constructing elevator shafts without a license required by this chapter; or

(3) engages in the business of exploratory boring without an exploratory borer's license under this chapter.

Subd. 3. Prosecution and venue. A violation of this chapter shall be prosecuted by the county attorney in the county where the violation occurred or is occurring. The trial shall be held in that county.

History: 1989 c 326 art 3 s 47






Chapter 104 — FLOOD PLAIN MANAGEMENT



Chapter 105 — DIVISION OF WATERS, SOILS AND MINERALS



Chapter 106 — DRAINAGE



Chapter 106A — DRAINAGE



Chapter 107 — LIENS, BONDS, REFUNDING



Chapter 108 — COUNTY, JUDICIAL



Chapter 109 — TOWN DITCHES



Chapter 110 — DAMS; LAKE WATER LEVELS



Chapter 110A — RURAL WATER USER DISTRICTS

Section 110A.01 — POLICY STATEMENT.

Conservation of the state's water resources is a state function, and the public interest, welfare, convenience, and necessity require the creation of water user districts and the construction of systems of works, in the manner provided, for the conservation, storage, distribution, and use of water. The construction of systems of works by districts, as provided, is hereby declared to be in all respects for the welfare and benefit of the people of Minnesota.

History: 1978 c 744 s 1



Section 110A.02 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 110A.01 to 110A.36 the following terms have the definitions given in this section.

Subd. 2. Water user district or district. "Water user district" or "district" means a district organized under sections 110A.01 to 110A.36, either as originally organized or as reorganized, altered, or extended.

Subd. 3. Board. "Board" means the board of directors of a district organized under sections 110A.01 to 110A.36.

Subd. 4. Works; system. "Works" and "system" include all lands, property, rights, rights-of-way, easements, and related franchises deemed necessary or convenient for their operation, all water rights acquired or exercised by the board in connection with works, all means of conserving, controlling, and distributing water, including, but not limited to outlets, treatment plants, pumps, lift stations, service connections, mains, valves, hydrants, wells, reservoirs, tanks and other appurtenances of public water systems. A work or system may be used for domestic, commercial, industrial and stock watering purposes only and shall not be used for irrigation purposes.

Subd. 5. Project. "Project" means any one of the works defined, or any combination of works which are physically connected or jointly managed and operated as a single unit.

Subd. 6. City. "City" means any home rule charter, statutory or other city, however organized.

Subd. 7. Court. "Court" means district court in the judicial district where the largest number of petitioners resides.

History: 1978 c 744 s 2



Section 110A.03 — WATER USER DISTRICT; ORGANIZATION.

A water user district may be created and organized as provided in sections 110A.01 to 110A.36, and may sue and be sued in its corporate name. The procedure provided by sections 110A.01 to 110A.36 is alternative to that provided by other law. A district may not be organized in Anoka, Carver, Dakota, Hennepin, Ramsey, Scott or Washington Counties.

History: 1978 c 744 s 3



Section 110A.04 — PETITION FOR ORGANIZATION.

A water user district may be organized under the provisions of sections 110A.01 to 110A.36 after filing in the court a petition in compliance with the requirements set forth, and the approval of the petition by the court. The petition shall state that it is the intent and purpose of the petitioners to create a district under the provisions of sections 110A.01 to 110A.36, subject to approval by the court. The petition shall contain:

(1) the name of the proposed district;

(2) the object and purpose of the system proposed to be constructed or acquired, together with a general description of the nature, location, and method of operation of the proposed works;

(3) a description of the land constituting the proposed district and its boundaries, and the names of any cities or towns included partly or wholly within the boundaries;

(4) the location of the principal place of business of the proposed district;

(5) a statement that the proposed district shall not have the power to levy taxes or assessments; and

(6) the number of members of the board of directors of the proposed district, which shall be not less than five nor more than 13, a statement as to whether the directors shall be elected at large or shall be apportioned to election divisions, the names and addresses of the members who shall serve until their successors are elected and qualified as provided in sections 110A.01 to 110A.36, and if election divisions are provided for, the respective divisions which the directors are to represent. The persons named in the petition as directors shall be owners of land within the district. If election divisions are provided for, they shall be owners of land within the divisions they are to represent.

History: 1978 c 744 s 4



Section 110A.05 — LANDS INCLUDED.

The lands proposed to be included within the district need not consist of contiguous parcels. A district may to the extent authorized by resolution of the governing body of the city consist of land within the limits of a city and may consist of land within the limits of any town or county, located outside the metropolitan area, as defined by section 473.121, subdivision 2.

History: 1978 c 744 s 5



Section 110A.06 — ORGANIZATION OF DISTRICT WITHIN TERRITORIAL BOUNDARIES OF ANOTHER DISTRICT.

A district may to the extent authorized by the existing district be organized within, or partly within, the territorial boundaries of another district organized under this or other law, so long as the works or systems, their operation, the exercise of powers and the assumptions of duties and responsibilities, of one district, do not nullify, conflict with, or materially affect those of another preexisting district. A new district may not be organized within the boundaries of a preexisting district if the preexisting district disapproves within 30 days after mailing of notice pursuant to section 110A.13.

History: 1978 c 744 s 6



Section 110A.07 — DIRECTORS; ELECTION.

Directors may be elected either at large, or from election divisions. If the petition states that the directors shall be elected from election divisions, the petition shall describe the boundaries of the divisions, which may be drawn either with or without regard to the limits of any city or town included within the district boundaries. So far as practicable, each district shall include the same number of parties to contracts with the district for purchase of water.

History: 1978 c 744 s 7



Section 110A.08 — GROUPING OF DIRECTORS ELECTED AT LARGE; TERM OF OFFICE.

Directors shall be elected within 60 days after the petition is approved by the court and filed with the secretary of state. The directors named in the petition shall hold office until the election. So far as possible, an equal number of those elected shall serve one, two and three years.

History: 1978 c 744 s 8



Section 110A.09 — PETITION; SIGNATURES.

The petition must be signed by 50 percent of the landowners, except the holders of easements for electric or telephone transmission and distribution lines, within the area outside the limits of any city constituting the proposed district. If the proposed district includes any area within a city, the petition must be accompanied by a resolution of the governing body of the city requesting a specific area within the city be included within the proposed district. On each petition, set opposite the signature of each petitioner, shall be stated the petitioner's name and post office address and the location of land of which the petitioner is the owner.

History: 1978 c 744 s 9; 1986 c 444



Section 110A.10 — INSTRUMENTS CONSTITUTING PETITION.

The petition may contain any number of separate instruments, and to each sheet for petitioners' signatures shall be attached a full and correct copy of the petition. Every sheet of every petition containing signatures shall have below the signatures an affidavit by the circulator in substantially the following form:

..............., being first duly sworn, deposes, that the affiant is the circulator of the foregoing petition containing ........ signatures; that each person whose name appears on the petition sheet personally signed the petition in the presence of affiant; that the affiant believes that each signer is an owner of the land described opposite the signer's signature, to be included within the proposed district, residing at the address written opposite the signer's name, and that affiant stated to every petitioner the legal effect and nature of the petition before each signed.

History: 1978 c 744 s 10; 1986 c 444



Section 110A.11 — MAPS, PLANS, AND ESTIMATES.

The petition shall be accompanied by the resolutions required by section 110A.05, maps showing the location of land within the proposed district and the proposed system of works, and by other maps, plans, and estimates as necessary to describe fully the proposed system.

History: 1978 c 744 s 11



Section 110A.12 — EXAMINATION OF PETITION.

Upon receipt of the petition, the court shall determine whether it complies with the requirements of sections 110A.01 to 110A.36 and dismiss the petition if the requirements are not complied with. The petitioners may present a new petition covering the same matter, or the same petition with additional signatures if additional signatures are necessary.

History: 1978 c 744 s 12



Section 110A.13 — PUBLICATION OF PETITION.

Subdivision 1. Publication requirements. The petition and a map of the proposed district shall be published in each county in which lands within the proposed district lie, in a newspaper of general circulation published in the county, once each week for at least two successive weeks before the time the petition is filed with the court together with a list of names of the petitioners within the county and their addresses.

Subd. 2. Notification to certain cities, districts. Prior to being filed with the court, the petition and a map of the proposed district shall be sent by certified mail to each city with a population of 20,000 or less if the proposed district comes within one-half mile of the city's boundary, each city with a population of greater than 20,000 if the proposed district comes within one mile of the city's boundary and to each existing district organized under chapter 116A or Laws 1978, chapter 744, if the new district boundary comes within one mile of an existing system's boundary.

History: 1978 c 744 s 13



Section 110A.14 — PROTEST AGAINST ORGANIZATION.

Any owner of land within the proposed district may file with the court a protest against the qualifications of any signer of the petition, and the court shall consider and determine the validity of protests.

History: 1978 c 744 s 14



Section 110A.15 — INVESTIGATION OF PROPOSED DISTRICT AND WORKS.

If the court determines that the petitioners have complied with the requirements of sections 110A.01 to 110A.36, it shall make an immediate investigation of the proposed district and of its proposed works, systems, or plans and of the engineering and economic feasibility of the project. The court, in its discretion, may make an estimate of the cost of the investigation and require the petitioners to defray part or all of the estimated cost before proceeding with the investigation.

History: 1978 c 744 s 15



Section 110A.16 — FEASIBILITY; RECORDING; ESTABLISHMENT.

The court, within 90 days from the receipt of the petition, or within 90 days from the time funds are available to defray the cost of the investigation, shall declare that the proposed project is or is not feasible, will conform to public health and conform to public convenience and welfare. If the project is not feasible, the court shall dismiss the petition. If the court deems the project feasible and conforming to public convenience and welfare, it shall immediately execute a certificate setting forth a copy of the petition declaring that the petition is approved, and file it in the Office of the Secretary of State and a copy of it, certified by the secretary of state, in the office of the county auditor of each county in which any of the lands in the district are located. Thereupon, the district, under its designated name, shall be a body politic and corporate under the provisions of sections 110A.01 to 110A.36 and a public corporation of the state.

History: 1978 c 744 s 16



Section 110A.17 — DIRECTORS; QUALIFICATION; MEETING.

Upon the filing of the certificate in the Office of the Secretary of State and a certified copy in the office of each county auditor, the members of the board of directors named in the petition shall immediately qualify and assume the duties of their office. Failure or refusal to qualify within a period of 15 days thereafter shall be deemed to create a vacancy which shall be filled as provided by sections 110A.01 to 110A.36. The first meeting of the board of directors shall be called by the director first named in the petition.

History: 1978 c 744 s 17



Section 110A.18 — ADDITIONAL TERRITORY.

The procedure for extending a water user district by including additional territory shall be as provided by sections 110A.19 to 110A.22.

History: 1978 c 744 s 18



Section 110A.19 — PETITION TO INCLUDE ADDITIONAL TERRITORY.

A water user district may be extended by including additional territory by filing with the court a petition signed by at least 50 percent of the landowners except the holders of easements for electric or telephone transmission and distribution lines, in any area outside the limits of a city to be included, a copy of a resolution of the governing body of a city requesting a specific area within the city be included within the expanded district, and a resolution of the board of directors of the district approving the expansion of the district, upon compliance with the requirements hereinafter set forth. The petition shall contain a description of the lands to be included.

History: 1978 c 744 s 19



Section 110A.20 — MAPS; PLANS; ESTIMATES.

The petition shall be accompanied by maps showing the location of the lands to be included, the proposed system of works and other plans and estimates as necessary to fully describe the project.

History: 1978 c 744 s 20



Section 110A.21 — PUBLICATION; PROTESTS.

Subdivision 1. Publication requirements. The petition shall be published in each county in which the lands to be included lie, in a newspaper of general circulation published in the county, once each week for at least two successive weeks before the time the petition is filed with the court together with the list of names of the petitioners and their addresses and land owned. Any owner of land within the area to be included, who did not sign the petition may file a written protest with the court as provided in section 110A.14.

Subd. 2. Notification to certain cities, districts. Prior to being filed with the court, a map of the proposed district shall be sent by certified mail to each city with a population of 20,000 or less if the proposed district comes within one-half mile of the city's boundary, each city with a population greater than 20,000 if the proposed district comes within one mile of the city's boundary and to each existing district organized under chapter 116A or Laws 1978, chapter 744, if the new proposed district boundary comes within two miles of the existing system's boundary.

History: 1978 c 744 s 21



Section 110A.22 — APPROVAL OF EXTENSION.

Upon receipt of the petition the court shall act upon the petition in the same manner as required upon an original petition to create a district, as set forth in sections 110A.12 to 110A.17.

Upon the approval of the petition and project, and the issuance and filing of the certificate of approval in the Office of the Secretary of State and filing a copy in the office of the county auditor of each county in which any lands in which the district is located, the included areas shall be part of the district.

History: 1978 c 744 s 22



Section 110A.23 — MEMBERS; ELECTION; TERMS.

After the election of the board of directors members of the board to succeed those elected in the initial election provided for in section 110A.08, respectively, and to fill unexpired terms, shall be nominated and elected and shall take office in the following manner. One year from the date of the initial election an election shall be held to elect directors to succeed those whose terms are about to expire. The term of each director thus elected shall commence two weeks after the director's election and continue for three years and until a successor is elected and qualified. Election of directors shall be conducted as provided by section 110A.24.

History: 1978 c 744 s 23; 1986 c 444



Section 110A.24 — ELECTION; TIME, PLACE, PURPOSE, RULES.

Subdivision 1. Election time, place. The board of directors of the district shall fix the hour and place, within the boundaries of the district, of each election and shall preside. If the district is divided into election divisions, the board in its discretion may fix a place of election within each election division, and the directors who represent that division shall preside.

Subd. 2. Who may vote. Every person or corporation which is a party to a contract with the district for the purchase of water to be furnished by the district, may cast one vote at each election for each director to be elected. In case election divisions are provided for, each person or corporation entitled to vote by reason of being a party to a contract shall select the division in which the person or corporation shall vote, which selection shall be made under rules established by the board of directors.

Subd. 3. Notice to eligible voters. The board shall at least 20 days prior to the date of election, mail to each person or corporation entitled to vote, at the person's or corporation's last known place of residence or business, a notice stating the time, place, and purpose of the election or, in the alternative, publish in each county in which lands within the district lie, in a newspaper of general circulation in the county, once each week for at least two successive weeks before the time of election, a notice that the election will be held giving the purpose, time and place.

Subd. 4. Voting procedure. At the hour and place of the election, the presiding directors shall call the roll of those entitled to vote, and the number of votes to which each is entitled. They shall make a record of the qualified voters present and prescribe the manner of casting ballots and canvassing votes. If election divisions are provided for, but the election is held at one place within the district instead of being held in each division, the board shall call the roll for each division and conduct the election for each division separately. All costs incident to the election of directors shall be paid by the district.

Subd. 5. Declaration of winner. The candidate for director required to fill an existing vacancy or to succeed an outgoing director who receives the highest number of votes cast shall be declared elected.

History: 1978 c 744 s 24; 1986 c 444



Section 110A.25 — DIRECTORS.

Subdivision 1. Qualification. No person shall be qualified to hold office as a member of the board of directors of any district unless that person is a party to a contract to purchase water from the district.

Subd. 2. Vacancies. Vacancies on the board by reason of death, disability, failure to hold land in the district, or in the election division if election divisions are provided for, or otherwise shall be filled by the board of directors. The members elected to fill vacancies shall serve until members to fill out the remainder of the terms may be elected at the next succeeding district election.

Subd. 3. Compensation. Members of the board of directors shall be paid their actual expenses while engaged in performing the duties of their office or otherwise engaged upon the business of the district. In addition they shall receive as compensation for services at rates determined by qualified voters at an annual meeting.

History: 1978 c 744 s 25; 1986 c 444



Section 110A.26 — BOARD NAMES, OFFICERS, EXECUTIVE COMMITTEE, STAFF.

Subdivision 1. Election of officers; appointment of executive committee. The board of directors shall elect the officers of the district who shall be a president, a vice-president, a secretary and a treasurer. The board shall appoint an executive committee and other officers, agents, and employees as necessary to transact the business of the district. The president, vice-president, and treasurer shall be elected from the membership of the board of directors.

Subd. 2. Treasurer's bond. The treasurer shall furnish and maintain a corporate surety bond in an amount sufficient to cover all moneys coming into the treasurer's possession or control, which shall be satisfactory in form and with sureties approved by the board. The bond, as approved, shall be filed with the secretary of state, and copies filed with the auditors of counties within the district and the premium upon the bond paid by the district.

History: 1978 c 744 s 26; 1986 c 444



Section 110A.27 — CORPORATE POWERS; RULES, MINUTES, BOOKS, RECORDS.

Subdivision 1. Powers exercised by board. The corporate powers of the district shall be exercised by the board of directors of the district.

Subd. 2. Rules; minutes; public books, records. The board of directors may adopt rules and regulations or bylaws, consistent with sections 110A.01 to 110A.36, for the conduct of the business and affairs of the district. The board of directors shall cause to be kept accurate minutes of their meetings and accurate records and books of account, conforming to approved methods of bookkeeping, clearly setting out and reflecting the entire operation, management, and business of the district. The books and records shall be kept at the principal place of business of the district and at reasonable business hours always open to public inspection.

History: 1978 c 744 s 27



Section 110A.28 — POWERS.

Subdivision 1. Usual powers. The district shall have all the usual powers of a public corporation, and may acquire by purchase, gift, or other lawful means and hold real or personal property reasonably necessary for the conduct of its business, or lease property for its proper purposes, and sell, lease, or otherwise dispose of property when not needed.

Subd. 2. Acquisition and disposition of property. The district may own, construct, reconstruct, improve, purchase, lease, receive by gift, or otherwise acquire, hold, extend, manage, use, or operate any works, as defined in sections 110A.01 to 110A.36, and any and every kind of property, personal or real, necessary, useful, or incident to their acquisition, extension, management, use, and operation, and may sell, mortgage, alienate, or otherwise dispose of works under the terms and conditions provided in sections 110A.01 to 110A.36.

Subd. 3. Contracts and agreements. A district may enter into any contract, lease, agreement, or arrangement with a state, county, city, town, district, governmental or public corporation or association, or with a person, firm, or corporation, public or private, or with the government of the United States, or with any officer, department, bureau, or agency thereof, or with any corporation organized under federal law to exercise the powers set forth in this section, or for the sale, leasing, or otherwise furnishing or establishing of water rights, water supply, conveyance and distribution of water, water service, or water storage, for domestic, industrial, municipal, or stock watering purposes, or for the financing or payment of the cost and expenses incident to the construction, acquisition, or operation of works, or incident to any obligation or liability entered into or incurred by the district.

Subd. 4. Authority out of district. A district may exercise any of the powers enumerated in this section either within or beyond or partly within and partly beyond the boundaries of the district and of the state, unless prohibited by the law of the area or state concerned or of the United States of America.

Subd. 5. Appropriation of waters. A district may appropriate the waters of the state in the same manner as other persons under the laws of this state. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, interfere with, injure, or otherwise damage or affect existing water rights, other than through the purchase of the rights or through condemnation proceedings. No district, corporation, association, or individual holding a water right for lands located either within or outside the boundaries of a district shall be in any way affected by the operations of the district other than by reason of a contract voluntarily entered into by the organization or individual with the district, or by reason of the exercise by the district of the power of eminent domain.

Subd. 6. Eminent domain. A district may exercise the power of eminent domain pursuant to chapter 117, after declaring by resolution the necessity for and purpose of the taking of property and the extent of the taking.

Subd. 7. Indebtedness; no taxes or assessments; contractual obligations. The district shall have no power of taxation, or of levying assessments for special benefits. No governmental authority shall have power to levy or collect taxes or assessments for the purpose of paying, in whole or in part, any indebtedness or obligation of or incurred by the district or upon which the district may be or become in any manner liable. Nor shall any privately owned property within or outside a district, or the owner thereof, nor any city, town, county, or other political subdivision or public or private corporation or association or its property, be directly or indirectly liable for any district indebtedness or obligation beyond the liability to perform an express contract between the owner or public or private organization and the district.

Subd. 8. Charges by contract only; expense prorated by use. No person, city, town, county, or other governmental subdivision, or other public or private corporation or association shall be liable for the payment of any rent or charge for water storage, water supply, or for any of the costs of operation of a district, unless a contract has been entered into between the person or public or private organization and the district furnishing water storage or water supply. All capital and operating expenses shall be borne by the users in proportion to their use of water supplied by the district.

Subd. 9. Federal grants, loans; other gifts. A district organized under sections 110A.01 to 110A.36 may exercise any power conferred by sections 110A.01 to 110A.36 to obtain grants or loans or both from any federal agency pursuant to acts of Congress, and may accept from private owners or other sources, gifts, deeds or instruments of trust or title relating to land, water rights and any other form of property.

Subd. 10. Cooperation with U.S. A district may purchase and acquire lands, water rights, rights-of-way, and real and personal properties of every nature in cooperation with the United States under conditions as may to the board seem advisable, and to convey them under the conditions, terms and restrictions approved by the directors and the federal government or any of its agencies and to pay the purchase price and any and all construction costs or other necessary expenses and costs in connection with any works contemplated by sections 110A.01 to 110A.36 either from its own funds or cooperatively with the federal government.

Subd. 11. Service close to city of up to 20,000. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, provide service to actual or potential residential, commercial, industrial or publicly owned land uses within one-half mile of the limits of a city of up to 20,000 persons without approval by the city council. Approval shall not be required prior to serving class 2a lands as defined in section 273.13.

Subd. 12. Service close to city of 20,000. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, provide service to actual or potential residential, commercial, industrial or publicly owned land uses within one mile of the limits of a city of more than 20,000 persons without approval by the city council. Approval shall not be required prior to serving class 2a lands as defined in section 273.13.

History: 1978 c 744 s 28; 1Sp1985 c 14 art 4 s 11,12



Section 110A.29 — CONTRACTS FOR PUBLIC WORKS, BUILDINGS, MATERIALS.

Subdivision 1. Cost estimate. Before a district shall enter into a contract for the construction, alteration, extension, or improvement of works, or any part or section thereof, or a building for the use of the district, or for the purchase of materials, machinery, or apparatus, the district shall cause estimates of the cost to be made by a competent engineer or engineers, and if the estimated cost exceeds $10,000 no contract shall be entered into for a price, cost or consideration exceeding the estimate nor without advertising for sealed bids.

Subd. 2. Board supervises bidding. Prior to advertisement, plans and specifications for the proposed construction work or materials shall be prepared and filed at the principal office or place of business of the district. The advertisement shall designate the nature of construction work proposed to be done or materials proposed to be purchased. The board shall supervise bid lettings by water user districts.

History: 1978 c 744 s 29



Section 110A.30 — DEBT.

The district may borrow money and incur indebtedness by issuing its obligations or entering into contracts for any lawful corporate purpose; provided that all such obligations and contracts, whether express or implied, shall be payable solely:

(1) From revenues, income, receipts and profits derived by the district from its operation and management of systems;

(2) From the proceeds of warrants, notes, revenue bonds, debentures, or other evidences of indebtedness issued and sold by the district which are payable solely from such revenues, income, receipts and profits; or

(3) From federal or state grant gifts or other moneys received by the district which are available therefor.

The district may by resolution pledge any such source to the payment of such obligations and contracts and the interest coming due thereon. Any resolution may specify the particular revenues that are pledged and the terms and conditions to be performed by the district and the rights of the holders of district obligations, and may provide for priorities of liens in any revenues as between the holders of district obligations issued at different times or under different resolutions. The district may provide for the refunding of any district obligation through the issuance of other district obligations, entitled to rights and priorities similar in all respects to those held by the obligations that are refunded. All such obligations and refunding obligations shall be issued in accordance with the provisions of chapter 475, except that such obligations may be sold by negotiation.

History: 1978 c 744 s 30



Section 110A.31 — SERVICE CHARGES.

Subdivision 1. Water charge. The directors of the district are authorized to agree with the holders of district obligations as to the maximum or minimum amounts which the district shall charge and collect for water sold by the district.

Subd. 2. Authority to set prices and make contracts. The directors of the district are authorized to fix and establish the prices, rates and charges at which any and all services, products, resources and facilities made available under the provisions of sections 110A.01 to 110A.36 shall be sold and disposed of; to enter into any and all contracts and agreements, and to do any and all things which in its judgment are necessary, convenient or expedient for the accomplishment of any and all the purposes and objectives of sections 110A.01 to 110A.36, under the general regulations and upon the terms, limitations and conditions it shall prescribe; and the directors shall enter into contracts and fix and establish prices, rates and charges so as to provide at all times funds which will be sufficient to pay all costs of operation and maintenance of any and all of the works and systems authorized by sections 110A.01 to 110A.36, together with necessary repairs thereto, and which will provide at all times sufficient funds to meet and pay the principal and interest of all obligations and other evidences of indebtedness of the district when due. Nothing in sections 110A.01 to 110A.36 shall authorize any change, alteration or revision of rates, prices or charges established by any contract entered into under authority of sections 110A.01 to 110A.36 except as provided by the contract.

Subd. 3. Default remedies. Every contract made by the board for the sale, conveyance and distribution of water, use of water, water storage, or other service, or for the sale of any property or facilities, shall provide that in the event of any failure or default in the payment of any money specified in the contract to be paid to the board, the board may, upon notice as shall be prescribed in the contract, terminate the contract and all obligations thereunder. The act of the board in ceasing on a default to furnish or deliver water, use of water, or water storage, under a contract shall not deprive the board of, or limit any remedy provided by the contract or by law for the recovery of money due or which may become due under the contract.

History: 1978 c 744 s 31



Section 110A.32 — DISBURSEMENTS; FISCAL YEAR; AUDITS.

Subdivision 1. Approval requirements. Money of the district shall be paid only upon approval of the board of directors and by warrant or other instrument in writing signed by the president and by the treasurer of the district. In case of the death, absence, or other disqualification of the president, the vice-president shall sign warrants or other instruments.

Subd. 2. Calendar fiscal year; audit. The fiscal year of the district shall coincide with the calendar year. The board of directors, at the close of each year's business, shall cause an audit of the books, records and financial affairs of the district to be made by an experienced certified public accountant, copies of a written report of which audit, certified to by the auditors, shall be placed and kept on file at the principal place of business of the district and shall be filed with the secretary of state.

History: 1978 c 744 s 32; 2010 c 191 s 3



Section 110A.33 — WORKS; OWNERSHIP; SALE.

Subdivision 1. Disposition requirements. No water supply works owned by the district shall be sold, alienated, or mortgaged by the district, except under the circumstances described by this section.

Subd. 2. Board resolution, election. If in the judgment of the board of directors it is for the best interest of the district to sell any portion of the district works not needed for the performance of any outstanding contract, and not mortgaged or pledged as provided for in subdivision 3, the board shall pass a resolution to that effect. The board shall call a special election at which the question of selling the portion of the works shall be submitted to the electors of the district qualified to vote for district directors. The board shall mail to each qualified elector, at the last known place of residence or place of business of the elector, a notice stating the time, place, and purpose of the election, and so far as practicable shall conduct the election in all other respects as provided in section 110A.24. If a majority of all qualified electors of the district vote "yes," the board may sell the portion of the works.

Subd. 3. Mortgage; pledge; no state pledge. If, in order to borrow money from the federal government or from any of its agencies, or from the state, it is necessary that the district mortgage or otherwise pledge any or all of its property to secure the payment of loans made to it, the district may mortgage or pledge property and assets for the purpose. Nothing in this section shall prevent the district from assigning, pledging, or otherwise legally committing its revenues, incomes, receipts, or profits to secure the payment of indebtedness to the federal government or any agency thereof, or the state. The state shall never pledge its credit or funds, or any part thereof, for the payment or settlement of any indebtedness or obligation whatsoever of any district created under the provisions of sections 110A.01 to 110A.36. Nothing in sections 110A.01 to 110A.36 authorizes any agency of the state to make loans to a district, unless the agency is otherwise authorized by law.

History: 1978 c 744 s 33; 1986 c 444



Section 110A.34 — FORECLOSURE.

If any district created under sections 110A.01 to 110A.36 shall execute and deliver a mortgage or trust deed to secure the payment of any money borrowed by it for the purposes herein authorized, it may be provided in the mortgage or trust deed that it may be foreclosed upon default and a receiver may be appointed with the authority provided in the mortgage or trust deed.

History: 1978 c 744 s 34



Section 110A.35 — DISSOLUTION.

Subdivision 1. Dissolution requirements. Any district may be dissolved by authorization of a majority vote of the electors, qualified to vote for district directors, voting thereon at a special election called by the board of directors for that purpose, notice of which shall be mailed to each qualified elector at least 20 days prior to the date of the election and the procedure for which shall conform as nearly as may be to the procedure provided in section 110A.24, for the election of directors. The district shall discharge its obligations before dissolution. The board may liquidate noncash assets prior to dissolution.

Subd. 2. Time of effect; filing. Dissolution shall be completed upon resolution of the board of directors canvassing the vote and declaring that a majority of the qualified electors voting thereon have voted in favor of dissolution. A verified copy of the resolution shall be filed in the Office of the Secretary of State and with the auditors of counties within the district.

Subd. 3. Applications for appropriation of water. In case of dissolution all applications for appropriation of water shall be canceled and all rights of the district in applications shall end.

History: 1978 c 744 s 35



Section 110A.36 — FINAL ORDER ON PETITION.

Any party aggrieved by a final order issued pursuant to section 110A.12 which approves or dismisses a petition or which refuses or establishes a project or a district, may appeal as in other civil cases. The appeal shall be made and perfected within 30 days after the filing of the order.

History: 1978 c 744 s 36; 1983 c 247 s 46






Chapter 110B — COMPREHENSIVE LOCAL WATER MANAGEMENT



Chapter 111 — CONSERVANCY



Chapter 112 — WATERSHEDS



Chapter 113 — IRRIGATION



Chapter 114 — SOUTH DAKOTA-MINNESOTA BOUNDARY WATERS



Chapter 114A — SOUTHERN MINNESOTA RIVERS BASIN BOARD



Chapter 114B — MISSISSIPPI RIVER HEADWATERS AREA






Chapters 114C - 116I — ENVIRONMENTAL PROTECTION

Chapter 114C — ENVIRONMENTAL REGULATORY INNOVATIONS

Section 114C.01 — POLICY.

The legislature recognizes that Minnesota's existing environmental laws play a critical role in protecting the environment. However, the legislature finds that environmental protection could be further enhanced by authorizing innovative advances in environmental regulatory methods. It is the policy of the legislature that Minnesota should develop environmental regulatory methods that:

(1) encourage facility owners and operators to assess the pollution they emit or cause, directly and indirectly, to the air, water, and land;

(2) encourage facility owners and operators to innovate, set measurable and verifiable goals, and implement the most effective pollution prevention, source reduction, or other pollution reduction strategies for their particular facilities, while complying with verifiable and enforceable pollution limits;

(3) encourage superior environmental performance and continuous improvement toward sustainable levels of resource usage and minimization of pollution discharges;

(4) reward facility owners and operators that reduce pollution to levels below what is required by applicable law;

(5) consolidate into one permit environmental requirements that are currently included in different permits, sometimes issued by different state or local agencies;

(6) reduce the time and money spent by agencies and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment;

(7) increase public participation and encourage stakeholder consensus in the development of innovative environmental regulatory methods and in monitoring the environmental performance of projects under this chapter;

(8) encourage groups of facilities and communities to work together to reduce pollution to levels below what is required by applicable law;

(9) provide reasonable technical assistance to facilitate meaningful stakeholder participation; and

(10) increase levels of trust and communication among agencies, regulated parties, and the public.

History: 1996 c 437 s 1



Section 114C.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the definitions in this section have the meanings given them.

Subd. 2. Pollution prevention. "Pollution prevention" has the meaning given in section 115D.03.

Subd. 3. Source reduction. "Source reduction" has the meaning given in section 115A.03.

Subd. 4. Stakeholders. "Stakeholders" means citizens in the communities near the project site, facility workers, government representatives, business groups, educational groups, environmental groups, or other Minnesota citizens or public interest groups.

Subd. 5. State or local agency. "State or local agency" means any agency, department, board, bureau, office or other instrumentality of the state, any political subdivision of the state, any public corporation, any municipality, and any other local unit of government.

History: 1996 c 437 s 2



Section 114C.10 — ESTABLISHMENT OF MINNESOTA XL PERMIT PROJECT.

Subdivision 1. Project. The Pollution Control Agency is authorized to establish and implement a permit project under sections 114C.10 to 114C.19. The purpose of the project is to work toward the policy goals listed in section 114C.01 by issuing and studying the effect of permits that require permittees to reduce overall levels of pollution below what is required by applicable law, but which grant greater operational flexibility than current law would otherwise allow. Permits issued under this project shall be called Minnesota XL permits.

Subd. 2. Report to legislature. By January 15, 1998, the commissioner of the Pollution Control Agency shall report to the legislature on implementation of the project, the environmental results of the project, and recommendations for future legislation to further the policy of this chapter.

History: 1996 c 437 s 3



Section 114C.11 — MINNESOTA XL PERMITS.

Subdivision 1. Participation in project. (a) The commissioner of the Pollution Control Agency may solicit requests for participation and shall select the participants in the project based on the policy set forth in section 114C.01 and to satisfy the criteria of subdivisions 2 and 3. In addition, the commissioner shall select participants that collectively represent a variety of facility types and projects that are expected to reduce air, water, and land pollution. A power generation facility may not be selected to participate in the project or be issued a Minnesota XL permit unless its proposal includes a plan for significantly reducing mercury emissions.

(b) The prospective permittees must be regulated by the agency under chapter 115, chapter 116, or both, and voluntarily submit a proposal for a Minnesota XL permit. The proposal must address the major pollution impact from the facility or facilities included in the proposal.

(c) If, in the course of preparing a Minnesota XL permit for a prospective permittee, the commissioner concludes that the Minnesota XL permit will not sufficiently promote the policy of section 114C.01 or meet the issuance criteria in this section, the commissioner may remove the prospective permittee from the project. In that event, the commissioner shall provide the prospective permittee with a reasonable amount of time to obtain alternative permits made necessary by removal from the project.

Subd. 2. Minimum criteria for issuance. The Pollution Control Agency may issue and amend a Minnesota XL permit if the agency finds that the following minimum criteria are met:

(1) the permit will facilitate pollution prevention and source reduction activities by the facility and result in significantly lower overall levels of pollution from the facility, its customers, or suppliers than would otherwise be required by applicable laws, without: (i) increasing the negative impact on the environment, the local community, or worker health and safety; or (ii) transferring pollution impacts into the product;

(2) the pollution prevention, source reduction, or other pollution reduction goals are verifiable;

(3) the pollution limits contained in the permit are verifiable and enforceable;

(4) the stakeholder group has been involved through a decision-making process that seeks consensus in the design of the permit and will have the opportunity for continued involvement in the implementation and evaluation of it;

(5) the permittee agrees to make available information that it gives the agency about the XL project, except information that is nonpublic under chapter 13 or confidential under section 116.075, to the stakeholder group in a format that is easily understood;

(6) the permittee agrees to provide an assessment of the success of the project in reducing the time and money spent at the facility on paperwork and other administrative tasks that do not directly benefit the environment;

(7) the permittee, the Pollution Control Agency, and other state and local agencies are likely to expend less time and resources over the long term to administer the Minnesota XL permit than other types of permits; and

(8) the project is not inconsistent with the federal government's Project XL guidance or any federal laws governing the Project XL program.

Subd. 3. Additional criteria. In addition to the minimum criteria in subdivision 2, the commissioner in selecting participants and the agency in issuing or amending a Minnesota XL permit, must find that the permit meets one or more of the following criteria:

(1) the permit allows the facility owner or operator as much operational flexibility as can be reasonably provided consistent with the need to achieve the anticipated pollution reduction and ensure the verifiability and enforceability of the permit's pollution limits;

(2) the permit provides facility-wide pollution limits where practical, verifiable, and enforceable;

(3) the permit regulates air, water, and land pollution effects, direct and indirect;

(4) the permit encourages pollution prevention or source reduction;

(5) the permit encourages innovation in the design, production, distribution, use, reuse, recycling, or disposal of a product such that air, water, and land pollution impacts are minimized over the life cycle of a product;

(6) the permit reduces the emission of nontoxic pollutants regulated under applicable law;

(7) the permit reduces indoor chemical exposure, water use, or energy use;

(8) the permit minimizes transfer, direct and indirect, of pollution between the air, water, and land;

(9) the regulatory techniques employed in the permit have potential application to other permittees;

(10) the permittee agrees to measure and demonstrate the success of the Minnesota XL permit in addition to the assessment in subdivision 2, clause (6), such as tracking pollution prevention incentives and initiatives or using surveys to measure any attitudinal changes by facility personnel or the public;

(11) the permit is multiagency, under subdivision 4.

Subd. 4. Multiagency permits. The Pollution Control Agency may include or vary in a Minnesota XL permit the related requirements of other state or local agencies, if the Pollution Control Agency, the prospective permittee, and the other state or local agency find that it is reasonable to do so. Notwithstanding conflicting procedural requirements, the other agencies may exercise their related permitting, licensing, or other approval responsibilities by including their requirements in the Minnesota XL permit. The Pollution Control Agency may not include or vary the related requirements of other state or local agencies in a Minnesota XL permit unless the other agencies agree to sign the permit. The Minnesota XL permit shall identify any requirement, the source of which is not the Pollution Control Agency, and identify the source agency. The commissioner of the Pollution Control Agency and the other agencies may agree to share inspection or other responsibilities related to the Minnesota XL permit. For purposes of this subdivision, requirements are related if they have a direct or indirect bearing on environmental protection or indoor chemical exposure.

Subd. 5. Environmental Policy Act. Sections 114C.10 to 114C.19 do not supersede the requirements of chapter 116D and the rules adopted under it.

Subd. 6. Plans and progress reports under chapters 115D and 115E. A permittee complies with the plan content and timing requirements of sections 115D.07, 115E.04, and 115E.045 if the Minnesota XL permit requires the permittee to include in an overall environmental management plan satisfactory alternative information. A permittee complies with the progress report content and timing requirements of section 115D.08 if the Minnesota XL permit requires the permittee to include in its overall reporting requirements satisfactory alternative information, and specifies a schedule for submitting the information.

History: 1996 c 437 s 4



Section 114C.12 — ISSUANCE, AMENDMENT, AND REVOCATION PROCEDURE.

Subdivision 1. Stakeholder group. The commissioner of the Pollution Control Agency shall:

(1) ensure that the stakeholder group for each Minnesota XL permit includes members that represent diversity of stakeholders that emphasizes participation by members from the local community but does not exclude other stakeholders;

(2) ensure that a decision-making process that seeks consensus is in place; and

(3) ensure that reasonable technical assistance is provided to facilitate stakeholder understanding of the design, implementation, and evaluation of each Minnesota XL permit.

Subd. 2. Unified permit action and variance procedure. The Pollution Control Agency may issue, amend, or revoke Minnesota XL permits using the single permit and variance procedure in subdivision 4, notwithstanding conflicting state or local procedural requirements. If a Minnesota XL permit includes variances from applicable state rules or local ordinances or local regulations, the issuance or amendment of the permit constitutes adoption of a variance to such state rules or local ordinances or local regulations if the Minnesota XL permit identifies, in general terms, any state rules or local ordinances or local regulations being varied.

Subd. 3. Variance standards. Although subdivision 2 establishes the procedure for granting variances in a Minnesota XL permit, the agency in deciding whether to grant a variance must apply the substantive standards for granting a variance applicable to the state rule, local ordinance, or local regulation being varied or find that the variance either:

(1) promotes reduction in overall levels of pollution beyond what is required by applicable law, consistent with the purposes of this chapter; or

(2) reduces the administrative burden on state or local agencies or the permittee, provided that alternative monitoring, testing, notification, record keeping, or reporting requirements will provide the information needed by the state or local agency to ensure compliance.

Subd. 4. Procedure. (a) The Pollution Control Agency must provide at least 30 days for public comment on the agency's proposed issuance, amendment, or revocation of a Minnesota XL permit. Before the start of the public comment period, the commissioner of the Pollution Control Agency must prepare a draft permit, permit amendment, or notice of permit revocation and a fact sheet that:

(1) briefly describes the principal facts and the significant factual, legal, methodological, and policy questions considered by the commissioner and the commissioner's proposed determination;

(2) briefly describes how the permit action proposed by the commissioner meets the criteria of section 114C.11 and furthers the policy of section 114C.01; and

(3) identifies any rules that would be varied by the commissioner's proposed permit action.

(b) The commissioner shall prepare a public notice of the proposed permit action that:

(1) briefly describes the facility or activity that is the subject of the proposed permit action;

(2) states the commissioner's proposed permit action and whether it includes a variance of any state rules or local ordinances or local regulations;

(3) identifies an agency person to contact for additional information;

(4) states that the draft permit, permit amendment, or notice of revocation and the fact sheet are available upon request;

(5) states that comments may be submitted to the agency by the public during the comment period; and

(6) describes the procedures that the agency will use to make a final decision, including how persons may request public informational meetings, contested case hearings, and appearances at public meetings of the agency. The agency or the commissioner may order a public informational meeting if the comments received during the comment period demonstrate considerable public interest in the proposed permit action.

(c) The commissioner shall mail the public notice to the applicant, all persons who have registered with the agency to receive notice of permit actions, and to any interested person upon request. The commissioner shall make a copy of the public notice available at the agency's main office and the applicable regional office. The commissioner shall circulate the public notice in the geographic area of the facility or activity subject to the proposed permit action, either by posting in public buildings, by publication in local newspapers or periodicals, by publication in the State Register, or by an alternate method deemed by the commissioner to be more effective such as an electronic bulletin board or mail service.

(d) The commissioner shall have the discretion to issue, amend, or revoke a Minnesota XL permit if:

(1) the commissioner has included in the public notice information notifying persons of their right to request that the decision to issue, amend, or revoke the Minnesota XL permit be presented to the agency; and

(2) neither the permit applicant, a member of the stakeholders group, or any person commenting on the proposed issuance, amendment, or revocation of the Minnesota XL permit has requested, during the comment period, that the decision be made by the agency or requested a contested case hearing.

If the conditions in clauses (1) and (2) have not been met, or if, prior to the commissioner's decision, one or more members of the agency request that the decision to issue, amend, or revoke the Minnesota XL permit be made by the agency, then the agency shall have the sole authority to make that decision.

Subd. 5. Permit revocation. (a) The Pollution Control Agency may revoke a Minnesota XL permit if requested by the permittee or if the agency finds that:

(1) the permittee is in significant noncompliance with the Minnesota XL permit or with applicable law;

(2) the permittee is not able, or has shown a lack of willingness, to comply with future pollution reduction deadlines in the Minnesota XL permit;

(3) the permitted facility or activity endangers human health or the environment and the danger cannot be removed by an amendment to the Minnesota XL permit; or

(4) after proper notification and a reasonable amount of time has passed, the permittee has not satisfactorily addressed a substantive issue raised by a majority of members of the stakeholders group.

(b) If the agency revokes a Minnesota XL permit, it shall in its revocation order:

(1) delay any compliance deadlines that had been varied by the Minnesota XL permit if the agency finds it necessary to provide the permittee a reasonable amount of time to obtain alternative permits under chapters other than this chapter and under local ordinances and regulations, and to achieve compliance; and

(2) establish practical interim requirements to replace the requirements of the Minnesota XL permit that the agency finds the permittee will not be able to comply with between the time of permit revocation and issuance of the alternative permits, provided that such interim requirements shall not allow pollution from the facility in excess of that allowed by applicable law at the time the permit was issued.

(c) The permittee shall comply with the agency's order and with all requirements of the Minnesota XL permit for which alternative interim requirements have not been established in the agency's order, until the applicable alternative permits have been issued.

History: 1996 c 437 s 5



Section 114C.13 — FEES.

Minnesota XL permittees shall continue to be subject to the same fee structures they would have been subject to if they had obtained the permits that the Minnesota XL permit replaces.

History: 1996 c 437 s 6



Section 114C.14 — ENFORCEMENT AND JUDICIAL REVIEW.

Subdivision 1. Enforcement. A Minnesota XL permit may be enforced in any manner provided by law for the enforcement of permits issued under chapter 115 or 116, except for requirements of other state or local agencies that are included in the permit and except that the defense in section 609.671, subdivision 14, also applies to any misdemeanor action taken under section 115.071, subdivision 2, paragraph (a). Requirements of other state or local agencies may be enforced using whatever authorities would be available if the requirements had been included in permits, licenses, or other approvals issued directly by the other agencies. The other agencies shall consult with the commissioner of the Pollution Control Agency prior to taking any action enforcing a Minnesota XL permit.

Subd. 2. Judicial review. Any person aggrieved by a final decision of the Pollution Control Agency to issue, amend, or revoke a Minnesota XL permit may obtain judicial review pursuant to sections 14.63 to 14.69.

History: 1996 c 437 s 7



Section 114C.19 — VARIANCES THAT PROMOTE POLLUTION REDUCTIONS OR REDUCE UNNECESSARY ADMINISTRATIVE BURDEN.

In addition to the grounds for granting a variance set forth in section 116.07, subdivision 5, the Pollution Control Agency may grant variances from its rules in order to:

(1) promote reduction in overall levels of pollution beyond what is required by applicable law, consistent with the purposes of this chapter; or

(2) reduce the administrative burden on the agency or the permittee, provided that alternative monitoring, testing, notification, record keeping, or reporting requirements will provide the information needed by the agency to ensure compliance.

History: 1996 c 437 s 8



Section 114C.20 — ENVIRONMENTAL IMPROVEMENT PROGRAM ESTABLISHED.

An environmental improvement program is established to promote voluntary compliance with environmental requirements.

History: 1995 c 168 s 8; 1996 c 437 s 24; 1999 c 158 s 1; 2000 c 260 s 94



Section 114C.21 — DEFINITIONS.

Subdivision 1. Applicability. As used in sections 114C.20 to 114C.28, the terms defined in this section have the meanings given.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 2a. Environmental management system. "Environmental management system" means a documented, systematic procedure or practice that reflects the regulated entity's due diligence in preventing, detecting, and correcting violations of environmental requirements. Due diligence encompasses the regulated entity's systematic efforts, appropriate to the size and nature of its business, to prevent, detect, and correct violations of environmental requirements and must be consistent with any criteria used by the United States Environmental Protection Agency to define due diligence in federal audit policies or regulations.

Subd. 3. Environmental requirement. "Environmental requirement" means a requirement in:

(1) a law administered by the agency, a rule adopted by the agency, a permit or order issued by the agency, an agreement entered into with the agency, or a court order issued pursuant to any of the foregoing; or

(2) an ordinance or other legally binding requirement of a local government unit under authority granted by state law relating to environmental protection, including solid and hazardous waste management.

Subd. 4. Environmental audit; audit. "Environmental audit" or "audit" means a systematic, documented, and objective review by a regulated entity of one or more facility operations and practices related to compliance with one or more environmental requirements and, if deficiencies are found, a plan for corrective action. The regulated entity may use an evaluation form developed by the regulated entity, prepared by a consultant, or prescribed or approved by the commissioner. The final audit document must be designated as an "audit report" and must include the date of the final written report of findings for the audit.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 6. Facility. "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person.

Subd. 7. Local governmental unit. "Local governmental unit" means a county, a statutory or home rule charter city, a town, a sanitary district, or the metropolitan area.

Subd. 8. Major facility. "Major facility" means an industrial or municipal wastewater discharge major facility as defined in rules of the agency; a feedlot that is permitted for 1,000 or more animal units; a large quantity hazardous waste generator as defined in rules of the agency; a hazardous waste treatment, storage, or disposal facility that is required to have a permit under the federal Resource Conservation and Recovery Act, United States Code, title 42, section 6925; or a major source as defined in Minnesota Rules, parts 7007.0100, subpart 13, and 7007.0200, subpart 2.

Subd. 9. [Repealed, 1999 c 158 s 15]

Subd. 10. Regulated entity. "Regulated entity" means a public or private organization that is subject to environmental requirements.

Subd. 10a. Regulated material. "Regulated material" means the chemicals, wastes, or substances generated or released by a facility that make the facility subject to an environmental requirement.

Subd. 11. [Repealed, 1999 c 158 s 15]

Subd. 12. State. "State" means the Pollution Control Agency, the attorney general, and all local governmental units.

History: 1995 c 168 s 9; 1996 c 359 s 3-5; 1996 c 437 s 24; 1999 c 158 s 2-5; 2000 c 260 s 94; 2001 c 187 s 1



Section 114C.22 — AUDITS.

Subdivision 1. Qualifications to participate. For a facility to qualify for participation in the environmental improvement program, more than two years must have elapsed since the initiation of an enforcement action that resulted in the imposition of a penalty involving the facility. In addition, a regulated entity must:

(1) conduct an environmental audit or submit findings from the facility's environmental management system;

(2) for a major facility, prepare an environmental audit program pollution prevention plan in accordance with subdivision 3;

(3) for a facility that is not a major facility, examine steps that could be taken to eliminate or reduce the generation or release of regulated materials at the facility; and

(4) submit a report in accordance with subdivision 2.

Subd. 2. Report. A regulated entity must submit a report to the commissioner, and to a local governmental unit if the report identifies a violation of an ordinance enacted by the local governmental unit or of another legally binding requirement imposed by the local governmental unit, within 45 days after the date of the final written report of findings for an environmental audit or within 45 days after the findings from the facility's environmental management system. The report must contain:

(1) a certification by the owner or operator of the facility that the applicable requirements of subdivision 1, clauses (1) to (4), have been met, including a certification that the facility's environmental management system meets the requirements of section 114C.21, subdivision 2a, if the report contains findings from the facility's environmental management system;

(2) a disclosure of all violations of environmental requirements that were identified in the environmental audit or by the facility's environmental management system and a brief description of proposed actions to correct the violations;

(3) a commitment signed by the owner or operator of the facility to correct the violations as expeditiously as possible under the circumstances;

(4) if more than 90 days will be required to correct the violations, a performance schedule that identifies the time that will be needed to correct the violations and a brief statement of the reasons that support the time periods set out in the performance schedule; and

(5) a description of the steps the owner or operator has taken or will take to prevent recurrence of the violations.

Subd. 3. Environmental audit program pollution prevention plan. An environmental audit program pollution prevention plan must establish a program identifying the specific technically and economically practicable steps that could be taken to eliminate or reduce the generation or release of regulated materials.

Each environmental audit program pollution prevention plan must include:

(1) a policy statement articulating upper management support for eliminating or reducing the generation or release of regulated materials at the facility;

(2) a description of the current processes generating or releasing regulated materials that specifically describes the types, sources, and quantities of regulated materials currently being generated or released by the facility;

(3) a description of the current and past practices used to eliminate or reduce the generation or release of regulated materials at the facility and an evaluation of the effectiveness of these practices;

(4) an assessment of technically and economically practicable options available to eliminate or reduce the generation or release of regulated materials at the facility, including options such as changing the raw materials, operating techniques, equipment and technology, personnel training, and other practices used at the facility. The assessment may include a cost benefit analysis of the available options;

(5) a statement of objectives based on the assessment in clause (4) and a schedule for achieving those objectives. Wherever technically and economically practicable, the objectives for eliminating or reducing the generation or release of each regulated material at the facility must be expressed in numeric terms based on a specified base year that is no earlier than 1987. Otherwise, the objectives must include a clearly stated list of actions designed to lead to the establishment of numeric objectives as soon as practicable;

(6) an explanation of the rationale and environmental benefit for each objective established for the facility;

(7) a listing of options that were considered not to be economically and technically practicable; and

(8) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting to the accuracy of the information in the plan.

A summary containing the information described in clause (5) must be submitted with the facility's initial environmental audit report. Subsequent environmental audit reports, submitted more than one year after the initial submittal, must include a progress report which describes the success in meeting the objectives included in the summary. After the first submission of the facility's progress report, progress reports are required only if at least one year has elapsed since the previous submission of a progress report.

History: 1995 c 168 s 10; 1996 c 437 s 24; 1999 c 158 s 6; 2000 c 260 s 94



Section 114C.23 — REVIEW OF PERFORMANCE SCHEDULES.

(a) A reasonable performance schedule prepared under section 114C.22, subdivision 2, clause (4), must be approved by the commissioner. In reviewing the reasonableness of a performance schedule, the commissioner shall take into account information supplied by the regulated entity, any public comments, and information developed by agency staff. The decision about whether a performance schedule is reasonable must be based on the following factors:

(1) the nature of the violations;

(2) the environmental and public health consequences of the violations;

(3) the economic circumstances of the facility;

(4) the availability of equipment and material; and

(5) the time needed to implement pollution prevention opportunities as an alternative to pollution control approaches to remedying the violations. Information submitted to the commissioner that is trade secret information, as that term is defined in section 13.37, is nonpublic data under chapter 13.

(b) In the event of a dispute over approval of the performance schedule, the regulated entity may request a hearing under the procedures in Minnesota Rules, parts 1400.8510 to 1400.8612. A performance schedule may be amended by written agreement between the commissioner and the regulated entity.

History: 1995 c 168 s 12; 1996 c 437 s 24; 2000 c 260 s 94



Section 114C.24 — ENFORCEMENT.

Subdivision 1. Deferred enforcement. The state must defer for at least 90 days enforcement of an environmental requirement against the owner or operator of a facility if a report that meets the requirements of section 114C.22, subdivision 2, has been submitted to the commissioner. If the report includes a performance schedule, and the performance schedule is approved under section 114C.23, the state must defer enforcement for the term of the approved performance schedule unless the owner or operator of the facility fails to meet an interim performance date contained in the schedule.

Subd. 2. Penalties waived. If, within 90 days after the report required in section 114C.22, subdivision 2, is received by the commissioner or within the time specified in an approved performance schedule, the owner or operator of a facility corrects the violations identified in the audit or by the environmental management system and certifies to the commissioner that the violations have been corrected, the state may not impose or bring an action for any administrative, civil, or criminal penalties against the owner or operator of the facility for the reported violations.

Subd. 3. Exceptions. Notwithstanding subdivisions 1 and 2, the state may at any time bring:

(1) a criminal enforcement action against any person who commits a violation under section 609.671;

(2) a civil or administrative enforcement action, which may include a penalty, under section 115.071 or 116.072, against the owner or operator of a facility if:

(i) the owner or operator discloses a violation in the audit report required under section 114C.22, which (A) was part of an enforcement action initiated in the previous three years involving the imposition of a monetary penalty, or (B) occurred within one year after resolution of an enforcement action which did not include the imposition of a monetary penalty;

(ii) the owner or operator discloses a violation in the audit report required under section 114C.22 which was also disclosed in a previous audit report submitted within the last year;

(iii) a violation caused serious harm to, or presents an imminent and substantial endangerment to, human health or the environment;

(iv) a violation is of the specific terms of an administrative order, a judicial order or consent decree, a stipulation agreement, or a schedule of compliance;

(v) a violation has resulted in a substantial economic benefit which gives the violator a clear advantage over its business competitors; or

(vi) a violation is identified through a legally mandated monitoring or sampling requirement prescribed by statute, regulation, permit, judicial or administrative order, or consent agreement; or

(3) an enforcement action against the owner or operator of a facility to enjoin an imminent and substantial danger under section 116.11.

Subd. 4. Good faith consideration. If the state finds that one of the conditions in subdivision 3 exists, the state must take into account the good faith efforts of the regulated entity to comply with environmental requirements in deciding whether to pursue an enforcement action, whether an enforcement action should be civil or criminal, and what, if any, penalty should be imposed. In determining whether the regulated entity has acted in good faith, the state must consider whether:

(1) when noncompliance was discovered, the regulated entity took corrective action that was timely under the circumstances;

(2) the regulated entity exercised reasonable care in attempting to prevent the violations and ensure compliance with environmental requirements;

(3) the noncompliance resulted in significant economic benefit to the regulated entity;

(4) prior to implementing the audit program or the environmental management system, the regulated entity had a history of good faith efforts to comply with the environmental requirements;

(5) the regulated entity demonstrated good faith efforts to achieve compliance since implementing an environmental auditing program or the environmental management system; and

(6) the regulated entity has demonstrated efforts to implement pollution prevention opportunities.

Subd. 5. Violations discovered by the state. Nothing in sections 114C.20 to 114C.28 precludes the state from taking any enforcement action the state is authorized to take with respect to violations discovered by the state prior to the time a regulated entity has submitted to the commissioner a report that meets the requirements of section 114C.22, subdivision 2.

Subd. 6. False statements. (a) A person may not knowingly make a false material statement or representation in the report filed in accordance with section 114C.22, subdivision 2. As used in this subdivision, "knowingly" has the meaning given in section 609.671, subdivision 2.

(b) A person found to have knowingly made a false material statement or representation shall be subject to the administrative penalties and process set forth in section 116.072.

History: 1995 c 168 s 13; 1996 c 359 s 6-9; 1996 c 437 s 24; 1999 c 158 s 7-10; 2000 c 260 s 94; 2001 c 187 s 2



Section 114C.25 — GREEN STAR AWARD.

A regulated entity may display at a facility a "green star" award designed by the commissioner if:

(1) the regulated entity qualifies for participation in the environmental improvement program under section 114C.22;

(2) the scope of the regulated entity's audit examines the facility's compliance with applicable environmental requirements;

(3) the regulated entity certifies that all violations that were identified in the audit of the facility were corrected within 90 days or within the time specified in an approved performance schedule or certifies that no violations were identified in the audit; and

(4) at least two years have elapsed since the final resolution of an enforcement action involving the regulated entity.

After consulting with each other, however, the commissioner or the county may issue an award if the enforcement action resulted from minor violations. If the regulated entity is located in a metropolitan county, the commissioner and the county must also consult with the Metropolitan Council before issuing a green star award.

The award may be displayed for a period of two years from the time that the commissioner determines that the requirements of this section have been met. A facility submitting findings from its environmental management system is not eligible to receive an award unless the findings are part of an audit which examines the facility's compliance with applicable environmental requirements.

History: 1995 c 168 s 14; 1996 c 437 s 24; 1999 c 158 s 11; 2000 c 260 s 94



Section 114C.26 — ACCESS TO DOCUMENTS.

Subdivision 1. Public access. After receipt by the commissioner of a report that complies with section 114C.22, subdivision 2, the state may not request, inspect, or seize a final audit report, draft audit papers, the notes or papers prepared by the auditor or the person conducting the audit, or the internal documents of a regulated entity establishing, coordinating, or responding to the audit, other than the report required in section 114C.22, subdivision 2, provided that the regulated entity is in compliance with its commitments under sections 114C.22 and 114C.23.

This subdivision does not restrict the ability of the state to seek monitoring, testing, or sampling data, or information about the location or nature of spills, releases, or threatened releases related to a suspected violation even if the information is contained in an audit report, draft audit papers, or other document protected under this subdivision.

Subd. 2. Third-party access. After receipt by the commissioner of a report that complies with section 114C.22, subdivision 2, the final audit report, draft audit reports, any notes or papers prepared by the auditor or by the person conducting the audit, and the internal documents of a regulated entity establishing, coordinating, or responding to the audit covered by the report are privileged as to all persons other than the state provided that the regulated entity is in compliance with its commitments under sections 114C.22 and 114C.23.

Subd. 3. Nonwaiver of protections. Participation by a regulated entity in the environmental improvement program does not waive, minimize, reduce, or otherwise adversely affect the level of protection or confidentiality that exists, under current or developing common or statutory law, with respect to any other documents relating to an environmental audit.

Subd. 4. Exceptions. Nothing in this section or any policy or rule adopted by the agency on environmental auditing shall limit the ability of:

(1) the state to seek any information that the state deems necessary to investigate, prevent, or respond to a situation that presents an imminent and substantial endangerment to human health or the environment;

(2) the state to seek any information the state deems necessary to respond to a continuing violation of any environmental requirement;

(3) the state to seek information as part of a criminal investigation; or

(4) the federal government to seek any information it is authorized to obtain under federal law.

History: 1995 c 168 s 15; 1996 c 437 s 24; 1999 c 158 s 12; 2000 c 260 s 94



Section 114C.27 — NO EFFECT ON OTHER RIGHTS.

Sections 114C.20 to 114C.28 do not affect, impair, or alter:

(1) rights of a regulated entity that chooses not to participate, or is not eligible to participate, in the environmental improvement program; or

(2) rights of other persons relative to the matters addressed by the environmental improvement program.

History: 1995 c 168 s 16; 1996 c 437 s 24; 1999 c 158 s 13; 2000 c 260 s 94



Section 114C.28 — REPORTING REQUIRED BY LAW.

Nothing in sections 114C.20 to 114C.28 alters the obligation of any regulated entity to report releases, violations, or other matters that are required to be reported by state or federal law, rule, permit, or enforcement action.

History: 1995 c 168 s 17; 1996 c 437 s 24; 1999 c 158 s 14; 2000 c 260 s 94



Section 114C.40 — VOLUNTARY SELF-REPORTING OF MINOR VIOLATIONS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Commissioner" means the commissioner of the Pollution Control Agency.

(c) "Environmental requirement" means a requirement in a law administered by the agency, a rule adopted by the agency, a permit or order issued by the agency, an agreement entered into with the agency, or a court order issued pursuant to any of the foregoing.

(d) "Regulated entity" means a public or private organization or individual that is subject to environmental requirements.

Subd. 2. Enforcement delay. Except for violations determined by the commissioner under subdivision 4, the commissioner must defer for 60 calendar days enforcement of an environmental requirement against a regulated entity if:

(1) violation of the environmental requirement was first identified by the regulated entity or an employee of or person contracted by the regulated entity;

(2) the regulated entity notified the commissioner, through electronic submission or in writing, that a violation has occurred within two business days of the violation coming to the regulated entity's attention. The commissioner must contact the regulated entity within seven business days of receipt of the notification to schedule a consultation to discuss the nature of the violation. During the consultation, the regulated entity and the commissioner must develop a plan and mutually agreed upon timeframe for the regulated entity to return to compliance. The regulated entity must submit, through electronic submission or in writing, the agreed upon plan within seven business days of the consultation. The regulated entity must return to compliance within 60 calendar days following the date of the consultation unless a different timeframe was agreed upon during the consultation; and

(3) the regulated entity has not been cited for noncompliance under subdivision 4 by the agency within the past two years from the date of the notification under clause (2).

Subd. 3. Penalties waived. The commissioner must not impose or bring an action for any administrative, civil, or criminal penalties against a regulated entity if the regulated entity complies with subdivision 2.

Subd. 4. Exceptions. Notwithstanding subdivisions 2 and 3, the commissioner may, at any time, bring:

(1) a criminal enforcement action against any person who commits a violation under section 609.671;

(2) a civil or administrative enforcement action, which may include a penalty, under section 115.071 or 116.072, against the regulated entity if:

(i) a violation caused or had potential to cause serious harm to human health or the environment;

(ii) a violation is of the specific terms of an administrative order, a judicial order or consent decree, a stipulation agreement, or a schedule of compliance;

(iii) a violation has resulted in economic benefit which gives the regulated entity a clear advantage over its business competitors; or

(iv) a violation is identified through a monitoring or sampling requirement prescribed by statute, regulation, permit, judicial or administrative order, consent decree, stipulation agreement, or schedule of compliance; or

(3) an enforcement action against a regulated entity to enjoin an imminent and substantial danger under section 116.11.

Subd. 5. Reporting required by law. Nothing in this section alters the obligation of any regulated entity to report releases, violations, or other matters that are required to be reported by state or federal law, rule, permit, or enforcement action.

History: 1Sp2015 c 4 art 4 s 99






Chapter 114D — CLEAN WATER LEGACY ACT

Section 114D.05 — CITATION.

This chapter may be cited as the "Clean Water Legacy Act."

History: 2006 c 251 s 2



Section 114D.10 — LEGISLATIVE PURPOSE AND FINDINGS.

Subdivision 1. Purpose. The purpose of the Clean Water Legacy Act is to protect, enhance, and restore water quality in lakes, rivers, and streams and to protect groundwater from degradation, by providing authority, direction, and resources to achieve and maintain water quality standards for groundwater and surface waters, including the standards required by section 303(d) of the federal Clean Water Act, United States Code, title 33, section 1313(d), and other applicable state and federal regulations.

Subd. 2. Findings. The legislature finds that:

(1) there is a close link between protecting, enhancing, and restoring the quality of Minnesota's groundwater and surface waters and the ability to develop the state's economy, enhance its quality of life, and protect its human and natural resources;

(2) achieving the state's water quality goals will require long-term commitment and cooperation by all state and local agencies, and other public and private organizations and individuals, with responsibility and authority for water management, planning, and protection; and

(3) all persons and organizations whose activities affect the quality of waters, including point and nonpoint sources of pollution, have a responsibility to participate in and support efforts to achieve the state's water quality goals.

History: 2006 c 251 s 3; 1Sp2011 c 6 art 2 s 13



Section 114D.15 — DEFINITIONS.

Subdivision 1. Application. The definitions provided in this section apply to the terms used in this chapter.

Subd. 2. Citizen monitoring. "Citizen monitoring" means monitoring of surface water quality by individuals and nongovernmental organizations that is consistent with section 115.06, subdivision 4, and Pollution Control Agency guidance on monitoring procedures, quality assurance protocols, and data management.

Subd. 3. Clean Water Council or council. "Clean Water Council" or "council" means the Clean Water Council created pursuant to section 114D.30, subdivision 1.

Subd. 4. Federal TMDL requirements. "Federal TMDL requirements" means the requirements of section 303(d) of the Clean Water Act, United States Code, title 33, section 1313(d), and associated regulations and guidance.

Subd. 5. Impaired water. "Impaired water" means surface water that does not meet applicable water quality standards.

Subd. 6. Public agencies. "Public agencies" means all state agencies, political subdivisions, joint powers organizations, and special purpose units of government with authority, responsibility, or expertise in protecting, restoring, or preserving the quality of surface waters, managing or planning for surface waters and related lands, or financing waters-related projects. Public agencies includes the University of Minnesota and other public education institutions.

Subd. 7. Restoration. "Restoration" means actions, including effectiveness monitoring, that are taken to achieve and maintain water quality standards for impaired waters in accordance with a TMDL that has been approved by the United States Environmental Protection Agency under federal TMDL requirements.

Subd. 8. Surface waters. "Surface waters" means waters of the state as defined in section 115.01, subdivision 22, excluding groundwater as defined in section 115.01, subdivision 6.

Subd. 9. Third-party TMDL. "Third-party TMDL" means a TMDL by the Pollution Control Agency that is developed in whole or in part by a qualified public agency other than the Pollution Control Agency consistent with the goals, policies, and priorities in section 114D.20.

Subd. 10. Total maximum daily load or TMDL. "Total maximum daily load" or "TMDL" means a scientific study that contains a calculation of the maximum amount of a pollutant that may be introduced into a surface water and still ensure that applicable water quality standards for that water are restored and maintained. A TMDL also is the sum of the pollutant load allocations for all sources of the pollutant, including a wasteload allocation for point sources, a load allocation for nonpoint sources and natural background, an allocation for future growth of point and nonpoint sources, and a margin of safety to account for uncertainty about the relationship between pollutant loads and the quality of the receiving surface water. "Natural background" means characteristics of the water body resulting from the multiplicity of factors in nature, including climate and ecosystem dynamics, that affect the physical, chemical, or biological conditions in a water body, but does not include measurable and distinguishable pollution that is attributable to human activity or influence. A TMDL must take into account seasonal variations.

Subd. 11. TMDL implementation plan. "TMDL implementation plan" means a document detailing restoration activities needed to meet the approved TMDL's pollutant load allocations for point and nonpoint sources.

Subd. 12. Water quality standards. "Water quality standards" for Minnesota surface waters are found in Minnesota Rules, chapters 7050 and 7052.

Subd. 13. Watershed restoration and protection strategy or WRAPS. "Watershed restoration and protection strategy" or "WRAPS" means a document summarizing scientific studies of a major watershed no larger than a hydrologic unit code 8 including the physical, chemical, and biological assessment of the water quality of the watershed; identification of impairments and water bodies in need of protection; identification of biotic stressors and sources of pollution, both point and nonpoint; TMDL's for the impairments; and an implementation table containing strategies and actions designed to achieve and maintain water quality standards and goals.

History: 2006 c 251 s 4; 2013 c 137 art 2 s 12



Section 114D.20 — IMPLEMENTATION; COORDINATION; GOALS; POLICIES; AND PRIORITIES.

Subdivision 1. Coordination and cooperation. In implementing this chapter, public agencies and private entities shall take into consideration the relevant provisions of local and other applicable water management, conservation, land use, land management, and development plans and programs. Public agencies with authority for local water management, conservation, land use, land management, and development plans shall take into consideration the manner in which their plans affect the implementation of this chapter. Public agencies shall identify opportunities to participate and assist in the successful implementation of this chapter, including the funding or technical assistance needs, if any, that may be necessary. In implementing this chapter, public agencies shall endeavor to engage the cooperation of organizations and individuals whose activities affect the quality of groundwater or surface waters, including point and nonpoint sources of pollution, and who have authority and responsibility for water management, planning, and protection. To the extent practicable, public agencies shall endeavor to enter into formal and informal agreements and arrangements with federal agencies and departments to jointly utilize staff and educational, technical, and financial resources to deliver programs or conduct activities to achieve the intent of this chapter, including efforts under the federal Clean Water Act and other federal farm and soil and water conservation programs. Nothing in this chapter affects the application of silvicultural exemptions under any federal, state, or local law or requires silvicultural practices more stringent than those recommended in the timber harvesting and forest management guidelines adopted by the Minnesota Forest Resources Council under section 89A.05.

Subd. 2. Goals for implementation. The following goals must guide the implementation of this chapter:

(1) to identify impaired waters in accordance with federal TMDL requirements within ten years after May 23, 2006, and thereafter to ensure continuing evaluation of surface waters for impairments;

(2) to submit TMDL's to the United States Environmental Protection Agency for all impaired waters in a timely manner in accordance with federal TMDL requirements;

(3) to set a reasonable time for implementing restoration of each identified impaired water;

(4) to provide assistance and incentives to prevent waters from becoming impaired and to improve the quality of waters that are listed as impaired but do not have an approved TMDL addressing the impairment;

(5) to promptly seek the delisting of waters from the impaired waters list when those waters are shown to achieve the designated uses applicable to the waters;

(6) to achieve compliance with federal Clean Water Act requirements in Minnesota;

(7) to support effective measures to prevent the degradation of groundwater according to the groundwater degradation prevention goal under section 103H.001; and

(8) to support effective measures to restore degraded groundwater.

Subd. 3. Implementation policies. The following policies must guide the implementation of this chapter:

(1) develop regional and watershed TMDL's and TMDL implementation plans, and TMDL's and TMDL implementation plans for multiple pollutants, where reasonable and feasible;

(2) maximize use of available organizational, technical, and financial resources to perform sampling, monitoring, and other activities to identify degraded groundwater and impaired waters, including use of citizen monitoring and citizen monitoring data used by the Pollution Control Agency in assessing water quality that meets the requirements in Appendix D of the Volunteer Surface Water Monitoring Guide, Minnesota Pollution Control Agency (2003);

(3) maximize opportunities for restoration of degraded groundwater and impaired waters, by prioritizing and targeting of available programmatic, financial, and technical resources and by providing additional state resources to complement and leverage available resources;

(4) use existing regulatory authorities to achieve restoration for point and nonpoint sources of pollution where applicable, and promote the development and use of effective nonregulatory measures to address pollution sources for which regulations are not applicable;

(5) use restoration methods that have a demonstrated effectiveness in reducing impairments and provide the greatest long-term positive impact on water quality protection and improvement and related conservation benefits while incorporating innovative approaches on a case-by-case basis;

(6) identify for the legislature any innovative approaches that may strengthen or complement existing programs;

(7) identify and encourage implementation of measures to prevent surface waters from becoming impaired and to improve the quality of waters that are listed as impaired but have no approved TMDL addressing the impairment using the best available data and technology, and establish and report outcome-based performance measures that monitor the progress and effectiveness of protection and restoration measures;

(8) monitor and enforce cost-sharing contracts and impose monetary damages in an amount up to 150 percent of the financial assistance received for failure to comply; and

(9) identify and encourage implementation of measures to prevent groundwater from becoming degraded and measures that restore groundwater resources.

Subd. 4. Priorities for identifying impaired waters. The Pollution Control Agency, in accordance with federal TMDL requirements, shall set priorities for identifying impaired waters, giving consideration to:

(1) waters where impairments would pose the greatest potential risk to human or aquatic health; and

(2) waters where data developed through public agency or citizen monitoring or other means, provides scientific evidence that an impaired condition exists.

Subd. 5. Priorities for preparing TMDL's. The Clean Water Council shall recommend priorities for scheduling and preparing TMDL's and TMDL implementation plans, taking into account the severity of the impairment, the designated uses of those waters, and other applicable federal TMDL requirements. In recommending priorities, the council shall also give consideration to waters and watersheds:

(1) with impairments that pose the greatest potential risk to human health;

(2) with impairments that pose the greatest potential risk to threatened or endangered species;

(3) with impairments that pose the greatest potential risk to aquatic health;

(4) where other public agencies and participating organizations and individuals, especially local, basinwide, watershed, or regional agencies or organizations, have demonstrated readiness to assist in carrying out the responsibilities, including availability and organization of human, technical, and financial resources necessary to undertake the work; and

(5) where there is demonstrated coordination and cooperation among cities, counties, watershed districts, and soil and water conservation districts in planning and implementation of activities that will assist in carrying out the responsibilities.

Subd. 6. Priorities for restoring impaired waters. In implementing restoration of impaired waters, in addition to the priority considerations in subdivision 5, the Clean Water Council shall give priority in its recommendations for restoration funding from the clean water fund to restoration projects that:

(1) coordinate with and utilize existing local authorities and infrastructure for implementation;

(2) can be implemented in whole or in part by providing support for existing or ongoing restoration efforts;

(3) most effectively leverage other sources of restoration funding, including federal, state, local, and private sources of funds;

(4) show a high potential for early restoration and delisting based upon scientific data developed through public agency or citizen monitoring or other means; and

(5) show a high potential for long-term water quality and related conservation benefits.

Subd. 7. Priorities for funding prevention actions. The Clean Water Council shall apply the priorities applicable under subdivision 6, as far as practicable, when recommending priorities for funding actions to prevent groundwater and surface waters from becoming degraded or impaired and to improve the quality of surface waters that are listed as impaired but do not have an approved TMDL.

History: 2006 c 251 s 5; 1Sp2011 c 6 art 2 s 14-18



Section 114D.25 — ADMINISTRATION; POLLUTION CONTROL AGENCY.

Subdivision 1. General duties and authorities. (a) The Pollution Control Agency, in accordance with federal TMDL requirements, shall:

(1) identify impaired waters and propose a list of the waters for review and approval by the United States Environmental Protection Agency;

(2) develop and approve TMDL's for listed impaired waters and submit the approved TMDL's to the United States Environmental Protection Agency for final approval; and

(3) propose to delist waters from the Environmental Protection Agency impaired waters list.

(b) A TMDL must include a statement of the facts and scientific data supporting the TMDL and a list of potential implementation options, including:

(1) a range of estimates of the cost of implementation of the TMDL; and

(2) for point sources, the individual wasteload data and the estimated cost of compliance addressed by the TMDL.

(c) The implementation information need not be sent to the United States Environmental Protection Agency for review and approval.

Subd. 2. Administrative procedures for TMDL approval. The approval of a TMDL by the Pollution Control Agency is a final decision of the agency for purposes of section 115.05, and is subject to the contested case procedures of sections 14.57 to 14.62 in accordance with agency procedural rules. The agency shall not submit an approved TMDL to the United States Environmental Protection Agency until the time for commencing judicial review has run or the judicial review process has been completed. A TMDL is not subject to the rulemaking requirements of chapter 14, including section 14.386.

Subd. 3. TMDL submittal requirement. Before submitting a TMDL to the United States Environmental Protection Agency, the Pollution Control Agency shall comply with the notice and procedure requirements of this section. If a contested case proceeding is not required for a proposed TMDL, the agency may submit the TMDL to the United States Environmental Protection Agency no earlier than 30 days after the notice required in subdivision 4. If a contested case proceeding is required for a TMDL, the TMDL may be submitted to the United States Environmental Protection Agency after the contested case proceeding and appeal process is completed.

Subd. 4. TMDL notice; contents. The Pollution Control Agency shall give notice of its intention to submit a TMDL to the United States Environmental Protection Agency. The notice must be given by publication in the State Register and by United States mail to persons who have registered their names with the agency. The notice must include either a copy of the proposed TMDL or an easily readable and understandable description of its nature and effect and an announcement of how free access to the proposed TMDL can be obtained. In addition, the agency shall make reasonable efforts to notify persons or classes of persons who may be significantly affected by the TMDL by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. The notice must include a statement informing the public:

(1) that the public has 30 days in which to submit comment in support of or in opposition to the proposed TMDL and that comment is encouraged;

(2) that each comment should identify the portion of the proposed TMDL addressed, the reason for the comment, and any change proposed;

(3) of the manner in which persons must request a contested case proceeding on the proposed TMDL;

(4) that the proposed TMDL may be modified if the modifications are supported by the data and facts; and

(5) the date on which the 30-day comment period ends.

Subd. 5. Third-party TMDL development. The Pollution Control Agency may enter into agreements with any qualified public agency setting forth the terms and conditions under which that agency is authorized to develop a third-party TMDL. In determining whether the public agency is qualified to develop a third-party TMDL, the Pollution Control Agency shall consider the technical and administrative qualifications of the public agency, cost, and shall avoid any potential organizational conflict of interest, as defined in section 16C.02, subdivision 10a, of the public agency with respect to the development of the third-party TMDL. A third-party TMDL is subject to modification and approval by the Pollution Control Agency, and must be approved by the Pollution Control Agency before it is submitted to the United States Environmental Protection Agency. The Pollution Control Agency shall only consider authorizing the development of third-party TMDL's consistent with the goals, policies, and priorities determined under section 114D.20.

History: 2006 c 251 s 6



Section 114D.26 — WATERSHED RESTORATION AND PROTECTION STRATEGIES.

Subdivision 1. Contents. The Pollution Control Agency shall develop watershed restoration and protection strategies. To ensure effectiveness and accountability in meeting the goals of this chapter, each WRAPS shall:

(1) identify impaired waters and waters in need of protection;

(2) identify biotic stressors causing impairments or threats to water quality;

(3) summarize watershed modeling outputs and resulting pollution load allocations, wasteload allocations, and priority areas for targeting actions to improve water quality;

(4) identify point sources of pollution for which a national pollutant discharge elimination system permit is required under section 115.03;

(5) identify nonpoint sources of pollution for which a national pollutant discharge elimination system permit is not required under section 115.03, with sufficient specificity to prioritize and geographically locate watershed restoration and protection actions;

(6) describe the current pollution loading and load reduction needed for each source or source category to meet water quality standards and goals, including wasteload and load allocations from TMDL's;

(7) contain a plan for ongoing water quality monitoring to fill data gaps, determine changing conditions, and gauge implementation effectiveness; and

(8) contain an implementation table of strategies and actions that are capable of cumulatively achieving needed pollution load reductions for point and nonpoint sources, including:

(i) water quality parameters of concern;

(ii) current water quality conditions;

(iii) water quality goals and targets by parameter of concern;

(iv) strategies and actions by parameter of concern and the scale of adoptions needed for each;

(v) a timeline for achievement of water quality targets;

(vi) the governmental units with primary responsibility for implementing each watershed restoration or protection strategy; and

(vii) a timeline and interim milestones for achievement of watershed restoration or protection implementation actions within ten years of strategy adoption.

Subd. 2. Reporting. Beginning July 1, 2016, and every other year thereafter, the Pollution Control Agency must report on its Web site the progress toward implementation milestones and water quality goals for all adopted TMDL's and, where available, WRAPS's.

Subd. 3. Timelines; administration. Each year, the Pollution Control Agency must complete WRAPS's for at least ten percent of the state's major watersheds. WRAPS shall be governed by the procedures for approval and notice in section 114D.25, subdivisions 2 and 4, except that WRAPS need not be submitted to the United States Environmental Protection Agency.

History: 2013 c 137 art 2 s 13



Section 114D.30 — CLEAN WATER COUNCIL.

Subdivision 1. Creation; duties. A Clean Water Council is created to advise on the administration and implementation of this chapter, and foster coordination and cooperation as described in section 114D.20, subdivision 1. The council may also advise on the development of appropriate processes for expert scientific review as described in section 114D.35, subdivision 2. The Pollution Control Agency shall provide administrative support for the council with the support of other member agencies. The members of the council shall elect a chair from the voting members of the council.

Subd. 2. Membership; appointment. (a) The commissioners of natural resources, agriculture, health, and the Pollution Control Agency, the executive director of the Board of Water and Soil Resources, the Board of Regents of the University of Minnesota, and the Metropolitan Council shall each appoint one person from their respective entity to serve as a nonvoting member of the council. Two members of the house of representatives, including one member from the majority party and one member from the minority party, appointed by the speaker and two senators, including one member from the majority party and one member from the minority party, appointed according to the rules of the senate shall serve at the pleasure of the appointing authority as nonvoting members of the council. Members appointed under this paragraph serve as nonvoting members of the council.

(b) Seventeen voting members of the council shall be appointed by the governor as follows:

(1) two members representing statewide farm organizations;

(2) two members representing business organizations;

(3) two members representing environmental organizations;

(4) one member representing soil and water conservation districts;

(5) one member representing watershed districts;

(6) one member representing nonprofit organizations focused on improvement of Minnesota lakes or streams;

(7) two members representing organizations of county governments, one member representing the interests of rural counties and one member representing the interests of counties in the seven-county metropolitan area;

(8) two members representing organizations of city governments;

(9) one member representing township officers;

(10) one member representing the interests of tribal governments;

(11) one member representing statewide hunting organizations; and

(12) one member representing statewide fishing organizations.

Members appointed under this paragraph must not be registered lobbyists or legislators. In making appointments, the governor must attempt to provide for geographic balance. The members of the council appointed by the governor are subject to the advice and consent of the senate.

Subd. 3. Conflict of interest. A Clean Water Council member may not participate in or vote on a decision of the council relating to an organization in which the member has either a direct or indirect personal financial interest. While serving on the Clean Water Council, a member shall avoid any potential conflict of interest.

Subd. 4. Terms; compensation; removal. The terms of members representing the state agencies and the Metropolitan Council are four years and are coterminous with the governor. The terms of other nonlegislative members of the council shall be as provided in section 15.059, subdivision 2. Members may serve until their successors are appointed and qualify. Compensation and removal of nonlegislative council members is as provided in section 15.059, subdivisions 3 and 4. Compensation of legislative members is as determined by the appointing authority. The Pollution Control Agency may reimburse legislative members for expenses. A vacancy on the council may be filled by the appointing authority provided in subdivision 1 for the remainder of the unexpired term.

Subd. 5. Implementation plan. The Clean Water Council shall recommend a plan for implementation of this chapter and the provisions of article XI, section 15, of the Minnesota Constitution relating to clean water. The recommended plan shall address general procedures and time frames for implementing this chapter, and shall include a more specific implementation work plan for the next fiscal biennium and a framework for setting priorities to address impaired waters consistent with section 114D.20, subdivisions 2 to 7. The council shall issue a revised plan by December 1 of each even-numbered year.

Subd. 6. Recommendations on appropriation of funds. (a) The Clean Water Council shall recommend to the governor and the legislature the manner in which money from the clean water fund should be appropriated for the purposes stated in article XI, section 15, of the Minnesota Constitution and section 114D.50.

(b) The council's recommendations must:

(1) be to protect, enhance, and restore water quality in lakes, rivers, and streams and to protect groundwater from degradation and ensure that at least five percent of the clean water fund is spent only to protect drinking water sources;

(2) be consistent with the purposes, policies, goals, and priorities in this chapter; and

(3) allocate adequate support and resources to identify degraded groundwater and impaired waters, develop TMDL's, implement restoration of groundwater and impaired waters, and provide assistance and incentives to prevent groundwater and surface waters from becoming degraded or impaired and improve the quality of surface waters which are listed as impaired but have no approved TMDL.

(c) The council must recommend methods of ensuring that awards of grants, loans, or other funds from the clean water fund specify the outcomes to be achieved as a result of the funding and specify standards to hold the recipient accountable for achieving the desired outcomes. Expenditures from the fund must be appropriated by law.

Subd. 7. Biennial report to legislature. By December 1 of each even-numbered year, the council shall submit a report to the legislature on the activities for which money has been or will be spent for the current biennium, the activities for which money is recommended to be spent in the next biennium, and the impact on economic development of the implementation of efforts to protect and restore groundwater and the impaired waters program. The report due on December 1, 2014, must include an evaluation of the progress made through June 30, 2014, in implementing this chapter and the provisions of article XI, section 15, of the Minnesota Constitution relating to clean water, the need for funding of future implementation, and recommendations for the sources of funding.

History: 2006 c 251 s 7; 2006 c 282 art 10 s 7; 1Sp2011 c 6 art 2 s 19; 2012 c 264 art 2 s 1; 1Sp2015 c 2 art 2 s 16



Section 114D.35 — PUBLIC AND STAKEHOLDER PARTICIPATION; SCIENTIFIC REVIEW; EDUCATION.

Subdivision 1. Public and stakeholder participation. Public agencies and private entities involved in the implementation of this chapter shall encourage participation by the public and stakeholders, including local citizens, landowners and managers, and public and private organizations, in identifying impaired waters, in developing TMDL's, in planning, priority setting, and implementing restoration of impaired waters, in identifying degraded groundwater, and in protecting and restoring groundwater resources. In particular, the Pollution Control Agency shall make reasonable efforts to provide timely information to the public and to stakeholders about impaired waters that have been identified by the agency. The agency shall seek broad and early public and stakeholder participation in scoping the activities necessary to develop a TMDL, including the scientific models, methods, and approaches to be used in TMDL development, and to implement restoration pursuant to section 114D.15, subdivision 7.

Subd. 2. Expert scientific advice. The Clean Water Council and public agencies and private entities shall make use of available public and private expertise from educational, research, and technical organizations, including the University of Minnesota and other higher education institutions, to provide appropriate independent expert advice on models, methods, and approaches used in identifying degraded groundwater and impaired waters, developing TMDL's, and implementing prevention and restoration.

Subd. 3. Education. The Clean Water Council shall develop strategies for informing, educating, and encouraging the participation of citizens, stakeholders, and others regarding the identification of impaired waters, development of TMDL's, development of TMDL implementation plans, implementation of restoration for impaired waters, identification of degraded groundwater, and protection and restoration of groundwater resources. Public agencies shall be responsible for implementing the strategies.

History: 2006 c 251 s 8; 1Sp2011 c 6 art 2 s 20



Section 114D.50 — CLEAN WATER FUND.

Subdivision 1. Establishment. The clean water fund is established in the Minnesota Constitution, article XI, section 15. All money earned by the fund must be credited to the fund.

Subd. 2. Sustainable drinking water account. The sustainable drinking water account is established as an account in the clean water fund.

Subd. 3. Purpose. (a) The clean water fund may be spent only to protect, enhance, and restore water quality in lakes, rivers, and streams, to protect groundwater from degradation, and to protect drinking water sources by:

(1) providing grants, loans, and technical assistance to public agencies and others testing waters, identifying impaired waters, developing total maximum daily loads, implementing restoration plans for impaired waters, and evaluating the effectiveness of restoration;

(2) supporting measures to prevent surface waters from becoming impaired and to improve the quality of waters that are listed as impaired, but do not have an approved total maximum daily load addressing the impairment;

(3) providing grants and loans for wastewater and storm water treatment projects through the Public Facilities Authority;

(4) supporting measures to prevent the degradation of groundwater in accordance with the groundwater degradation prevention goal under section 103H.001; and

(5) providing funds to state agencies to carry out their responsibilities, including enhanced compliance and enforcement.

(b) Funds from the clean water fund must supplement traditional sources of funding for these purposes and may not be used as a substitute.

Subd. 3a. Nonpoint priority funding plan. (a) Beginning July 1, 2014, and every other year thereafter, the Board of Water and Soil Resources shall prepare and post on its Web site a priority funding plan to prioritize potential nonpoint restoration and protection actions based on available WRAPS's, TMDL's, and local water plans. The plan must take into account the following factors: water quality outcomes, cost-effectiveness, landowner financial need, and leverage of nonstate funding sources. The plan shall include an estimated range of costs for the prioritized actions.

(b) Consistent with the priorities listed in section 114D.20, state agencies allocating money from the clean water fund for nonpoint restoration and protection strategies shall target the money according to the priorities identified on the nonpoint priority funding plan. The allocation of money from the clean water fund to projects eligible for financial assistance under section 116.182 is not governed by the nonpoint priority funding plan.

Subd. 4. Expenditures; accountability. (a) A project receiving funding from the clean water fund must meet or exceed the constitutional requirements to protect, enhance, and restore water quality in lakes, rivers, and streams and to protect groundwater and drinking water from degradation. Priority may be given to projects that meet more than one of these requirements. A project receiving funding from the clean water fund shall include measurable outcomes, as defined in section 3.303, subdivision 10, and a plan for measuring and evaluating the results. A project must be consistent with current science and incorporate state-of-the-art technology.

(b) Money from the clean water fund shall be expended to balance the benefits across all regions and residents of the state.

(c) A state agency or other recipient of a direct appropriation from the clean water fund must compile and submit all information for proposed and funded projects or programs, including the proposed measurable outcomes and all other items required under section 3.303, subdivision 10, to the Legislative Coordinating Commission as soon as practicable or by January 15 of the applicable fiscal year, whichever comes first. The Legislative Coordinating Commission must post submitted information on the Web site required under section 3.303, subdivision 10, as soon as it becomes available. Information classified as not public under section 13D.05, subdivision 3, paragraph (d), is not required to be placed on the Web site.

(d) Grants funded by the clean water fund must be implemented according to section 16B.98 and must account for all expenditures. Proposals must specify a process for any regranting envisioned. Priority for grant proposals must be given to proposals involving grants that will be competitively awarded.

(e) Money from the clean water fund may only be spent on projects that benefit Minnesota waters.

(f) When practicable, a direct recipient of an appropriation from the clean water fund shall prominently display on the recipient's Web site home page the legacy logo required under Laws 2009, chapter 172, article 5, section 10, as amended by Laws 2010, chapter 361, article 3, section 5, accompanied by the phrase "Click here for more information." When a person clicks on the legacy logo image, the Web site must direct the person to a Web page that includes both the contact information that a person may use to obtain additional information, as well as a link to the Legislative Coordinating Commission Web site required under section 3.303, subdivision 10.

(g) Future eligibility for money from the clean water fund is contingent upon a state agency or other recipient satisfying all applicable requirements in this section, as well as any additional requirements contained in applicable session law. If the Office of the Legislative Auditor, in the course of an audit or investigation, publicly reports that a recipient of money from the clean water fund has not complied with the laws, rules, or regulations in this section or other laws applicable to the recipient, the recipient must be listed in an annual report to the legislative committees with jurisdiction over the legacy funds. The list must be publicly available. The legislative auditor shall remove a recipient from the list upon determination that the recipient is in compliance. A recipient on the list is not eligible for future funding from the clean water fund until the recipient demonstrates compliance to the legislative auditor.

(h) Money from the clean water fund may be used to leverage federal funds through execution of formal project partnership agreements with federal agencies consistent with respective federal agency partnership agreement requirements.

Subd. 4a. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 5. Data availability. Data collected by the projects funded with money from the clean water fund that have value for planning and management of natural resources, emergency preparedness, and infrastructure investments must conform to the enterprise information architecture developed by the Office of MN.IT Services. Spatial data must conform to geographic information system guidelines and standards outlined in that architecture and adopted by the Minnesota Geographic Data Clearinghouse at the Minnesota Geospatial Information Office. A description of these data that adheres to the Office of MN.IT Services geographic metadata standards must be submitted to the Minnesota Geospatial Information Office to be made available online through the clearinghouse and the data must be accessible and free to the public unless made private under chapter 13. To the extent practicable, summary data and results of projects funded with money from the clean water fund should be readily accessible on the Internet and identified as a clean water fund project.

Subd. 6. Restoration evaluations. The Board of Water and Soil Resources may convene a technical evaluation panel comprised of five members, including one technical representative from the Board of Water and Soil Resources, one technical representative from the Department of Natural Resources, one technical expert from the University of Minnesota or the Minnesota State Colleges and Universities, and two representatives with expertise related to the project being evaluated. The board may add a technical representative from a unit of federal or local government. The members of the technical evaluation panel may not be associated with the restoration, may vary depending upon the projects being reviewed, and shall avoid any potential conflicts of interest. Each year, the board may assign a coordinator to identify a sample of habitat restoration projects completed with clean water funding. The coordinator shall secure the restoration plans for the projects specified and direct the technical evaluation panel to evaluate the restorations relative to the law, current science, and the stated goals and standards in the restoration plan and, when applicable, to the Board of Water and Soil Resources' native vegetation establishment and enhancement guidelines. The coordinator shall summarize the findings of the panel and provide a report to the chairs of the respective house of representatives and senate policy and finance committees with jurisdiction over natural resources and spending from the clean water fund. The report shall determine if the restorations are meeting planned goals, any problems with the implementation of restorations, and, if necessary, recommendations on improving restorations. The report shall be focused on improving future restorations. Up to one-tenth of one percent of forecasted receipts from the clean water fund may be used for restoration evaluations under this section.

History: 2008 c 363 art 5 s 23; 2009 c 101 art 2 s 107; 2009 c 172 art 5 s 7; 2010 c 361 art 1 s 9; 1Sp2011 c 6 art 2 s 21; art 5 s 4; 2013 c 114 art 4 s 75; 2013 c 134 s 30; 2013 c 137 art 2 s 14-16; 2013 c 142 art 3 s 36; 1Sp2015 c 2 art 5 s 4






Chapter 114E — UNIFORM ENVIRONMENTAL COVENANTS ACT

Section 114E.01 — SHORT TITLE.

This chapter may be cited as the "Uniform Environmental Covenants Act."

History: 2007 c 131 art 1 s 59



Section 114E.05 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the definitions in this subdivision have the meanings given.

Subd. 2. Activity and use limitations. "Activity and use limitations" means restrictions or obligations with respect to real property that are associated with an environmental response project.

Subd. 3. Common interest community. "Common interest community" means a common interest community as defined in chapter 515B.

Subd. 4. Environmental agency. "Environmental agency" means the Pollution Control Agency, Agriculture Department, or another state or federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.

Subd. 5. Environmental covenant. "Environmental covenant" means a servitude created under this chapter that imposes activity and use limitations.

Subd. 6. Environmental response project. "Environmental response project" means a plan or work performed to clean up, eliminate, investigate, minimize, mitigate, or prevent the release or threatened release of contaminants affecting real property in order to protect public health or welfare or the environment, including:

(1) response or corrective actions under federal or state law, including chapters 115B, 115C, 115E, and 116, and the Comprehensive Environmental Response, Compensation and Liability Act, United States Code, title 44, section 9601, et seq.;

(2) corrective actions or response to agricultural chemical incidents under chapters 18B, 18C, 18D, and 18E; and

(3) closure, contingency, or corrective actions required under rules or regulations applicable to waste treatment, storage, or disposal facilities or to above or below ground tanks.

Subd. 7. Holder. "Holder" means any person identified as a holder of an environmental covenant as specified in section 114E.10, paragraph (a).

Subd. 8. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, political subdivision or special purpose unit of government, agency, or instrumentality of the state or federal government, or any other legal or commercial entity.

Subd. 9. Record. "Record," used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Subd. 10. Recorded. "Recorded" means recorded with the county recorder or registrar of title, as applicable, in each county where the real property is located.

Subd. 11. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

History: 2007 c 131 art 1 s 60



Section 114E.10 — NATURE OF RIGHTS; ROLE OF ENVIRONMENTAL AGENCY; SUBORDINATION OF INTERESTS.

(a) Any person, including a person that owns an interest in the real property subject to the environmental covenant, the environmental agency, or any other political subdivision or unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property. The holder is the grantee of the real property interest conveyed under an environmental covenant.

(b) Unless an environmental agency is a holder, any right that the agency may have with respect to an environmental covenant does not constitute an interest in real property. Approval of an environmental covenant does not make the environmental agency a holder unless it has authority under law other than this chapter to acquire an interest in real property for purposes related to an environmental response project and it is expressly identified as a holder in the environmental covenant.

(c) An environmental agency is bound by any obligation it assumes in an environmental covenant, but an environmental agency does not assume obligations merely by signing an environmental covenant. As provided in section 114E.15, an environmental covenant is not valid unless signed by the environmental agency and the environmental agency may set reasonable conditions for its approval of an environmental covenant. When the environmental agency is a federal agency, the covenant must also be approved and signed by the state environmental agency that has authority under state law to address the release or threatened release involved in the environmental response project. Any other person that signs an environmental covenant is bound by the obligations the person expressly assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than this chapter except as provided in the covenant.

(d) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) an interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant;

(2) this chapter does not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3) a subordination agreement may be contained in an environmental covenant or in a separate record that is recorded. If the environmental covenant covers commonly owned property in a common interest community, the environmental covenant or the subordination agreement may be signed by any person authorized by the governing board of the owners' association; and

(4) an agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

History: 2007 c 131 art 1 s 61



Section 114E.15 — CONTENTS OF ENVIRONMENTAL COVENANT.

(a) An environmental covenant must:

(1) state on its first page that the instrument is an environmental covenant executed pursuant to this chapter;

(2) contain a legally sufficient description of the real property subject to the covenant;

(3) describe the activity and use limitations on the real property;

(4) identify every holder;

(5) be signed and acknowledged by the environmental agency, every holder, and every owner of the fee simple title to the real property subject to the covenant; and

(6) identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by paragraph (a), an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) requirements for notice of any transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination or the environmental response project on, the real property subject to the covenant;

(2) requirements for periodic reporting describing compliance with the covenant;

(3) rights of access to the real property granted in connection with implementation or enforcement of the covenant;

(4) a brief narrative description of the contamination and environmental response project, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) limitation on amendment or termination of the covenant in addition to those contained in sections 114E.40 and 114E.45;

(6) rights of the holder in addition to its right to enforce the covenant pursuant to section 114E.50; and

(7) waiver of a party's right to consent to the amendment or termination of a covenant under section 114E.45, paragraph (a), clause (3).

(c) The environmental agency may set reasonable conditions for its approval of an environmental covenant, including:

(1) requiring that persons specified by the agency that have interests in the real property also sign the covenant;

(2) requiring that a person who holds a prior interest in the real property subject to the covenant agree to subordinate that interest where applicable; and

(3) requiring the inclusion within the text of the covenant information, restrictions, or requirements as described in paragraph (b).

History: 2007 c 131 art 1 s 62



Section 114E.20 — VALIDITY; EFFECT ON OTHER INSTRUMENTS.

(a) An environmental covenant created under this chapter runs with the land.

(b) An environmental covenant that is otherwise effective is valid and enforceable even if:

(1) it is not appurtenant to an interest in real property;

(2) it can be or has been assigned to a person other than the original holder;

(3) it is not of a character that has been recognized traditionally at common law;

(4) it imposes a negative burden;

(5) it imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6) the benefit or burden does not touch or concern real property;

(7) there is no privity of estate or contract;

(8) the holder dies, ceases to exist, resigns, or is replaced; or

(9) the owner of an interest in the real property subject to the environmental covenant and the holder are the same person.

(c) Any instrument that imposes activity and use limitations, including any conservation easement, declaration, restrictive covenant, or similar instrument created before July 1, 2007, remains valid and enforceable as provided in the law under which it was created. This chapter does not apply in any other respect to such an instrument.

(d) This chapter does not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of this state.

History: 2007 c 131 art 1 s 63



Section 114E.25 — RELATIONSHIP TO OTHER LAND USE LAW.

(a) This chapter does not authorize a use of real property that is otherwise prohibited by zoning, by law other than this chapter regulating use of real property, or by a recorded instrument that has priority over the environmental covenant.

(b) An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by law other than this chapter.

(c) An environmental agency that exercises authority under law other than this chapter to require as part of an environmental response project the performance of a response or corrective action that would not otherwise be an authorized use of real property under zoning or other real property law or prior recorded instruments may include such requirement as an affirmative obligation in an environmental covenant.

History: 2007 c 131 art 1 s 64



Section 114E.30 — NOTICE.

(a) A copy of an environmental covenant, and any amendments or notices of termination thereof, must be provided by the persons and in the manner required by the environmental agency to:

(1) each person that signed the covenant or their successor or assign;

(2) each person holding a recorded interest in the real property subject to the covenant;

(3) each person in possession of the real property subject to the covenant;

(4) each political subdivision in which real property subject to the covenant is located; and

(5) any other person the environmental agency requires.

(b) The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

History: 2007 c 131 art 1 s 65



Section 114E.35 — RECORDING.

(a) An environmental covenant and any amendment or termination of the covenant must be recorded with the county recorder or registrar of titles, as applicable, in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

(b) Except as otherwise provided in section 114E.40, paragraph (f), an environmental covenant is subject to the laws of this state governing recording and priority of interests in real property.

History: 2007 c 131 art 1 s 66



Section 114E.40 — DURATION; MODIFICATION OR TERMINATION BY ADMINISTRATIVE OR COURT ACTION.

(a) An environmental covenant is perpetual unless it is:

(1) by its terms limited to a specific duration or terminated by the occurrence of a specific event;

(2) terminated by consent pursuant to section 114E.45;

(3) terminated pursuant to paragraph (b) or (e);

(4) terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5) terminated or modified in an eminent domain proceeding, but only if:

(i) the environmental agency that signed the covenant is a party to the proceeding;

(ii) all persons identified in paragraph (c) are given notice of the pendency of the proceeding; and

(iii) the court determines, after hearing, that the activity and use limitations subject to termination or modification are no longer required to protect public health or welfare or the environment.

(b) The environmental agency that approved an environmental covenant may determine whether to terminate or reduce the burden on the real property of the covenant if the agency determines that some or all of the activity and use limitations under the covenant are no longer required to protect public health or welfare or the environment or modify the covenant if the agency determines that modification is required to adequately protect public health or welfare or the environment.

(c) The environmental agency shall provide notice of any proposed action under paragraph (b) to each person with a current recorded interest in the real property subject to the environmental covenant, each holder, all other persons who originally signed the environmental covenant, or their successors or assigns, and any other person with rights or obligations under the covenant. The environmental agency shall provide 30 days for comment on the proposed action by parties entitled to notice. Any person entitled to notice under this paragraph may request a contested case under chapter 14 by making the request in writing within the 30-day comment period. A determination by an environmental agency under this paragraph is a final agency decision subject to judicial review in the same manner as provided in sections 14.63 to 14.68 or under applicable federal law.

(d) Any person entitled to notice under paragraph (c) may apply in writing to the environmental agency for a determination under paragraph (b) that an existing covenant be terminated, that the burden of a covenant be reduced, or that the covenant be modified. The application must specify the determination sought by the applicant, the reasons why the environmental agency should make the determination, and the information which would support it. If the environmental agency fails to commence a proceeding under paragraph (b) within 60 days of receipt of the application, the applicant may bring a de novo action in the district court for termination, reduction of burden, or modification of the environmental covenant pursuant to paragraph (e).

(e) The district court for the county in which the real property subject to an environmental covenant is located may, under the doctrine of changed circumstances, terminate the covenant, reduce its burden on the real property, or modify its terms in a de novo action if an environmental agency fails to commence a proceeding within 60 days as provided under paragraph (d). The applicant under paragraph (d), any party to the environmental covenant, or any other person identified in paragraph (c) may commence an action under this paragraph. The person commencing the action shall serve notice of the action on the environmental agency and any person entitled to notice under paragraph (c). The court shall terminate, reduce the burden of, or modify the environmental covenant if the court determines that the person bringing the action shows that some or all of the activity and use limitations under the covenant do not, or are no longer required to, protect public health or welfare or the environment.

(f) An environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.

(g) An environmental covenant may not be extinguished, limited, or impaired by application of section 500.20 or 541.023.

History: 2007 c 131 art 1 s 67



Section 114E.45 — AMENDMENT OR TERMINATION BY CONSENT.

(a) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) the environmental agency;

(2) the current owner of the fee simple title to the real property subject to the covenant;

(3) every other original signatory to the covenant, or their successor or assign, unless:

(i) the person waived the right to consent to termination or modification in the environmental covenant or another signed and acknowledged record that is recorded;

(ii) the person fails to object to the amendment or termination within 60 days after a notice requesting the person's consent to amendment or termination was mailed by certified mail, return receipt requested, to the person's last known address, as obtained from the United States Postal Service; or

(iii) a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) each holder, except as otherwise provided in paragraph (d).

Any person may establish that the notice described in clause (3), item (ii), was properly mailed by recording an affidavit to that effect from a person having knowledge of the facts, and a certified copy of the recorded affidavit shall be prima facie evidence of the facts stated therein.

(b) If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in the environmental covenant or other signed record the right to consent to amendments.

(c) Except for an assignment undertaken pursuant to a governmental reorganization, or as otherwise provided in the environmental covenant, assignment of an environmental covenant to a new holder is an amendment.

(d) Except as otherwise provided in paragraph (c) or in an environmental covenant:

(1) a holder may not assign its interest without consent of the other parties specified in paragraph (a);

(2) a holder may be removed and replaced by agreement of the other parties specified in paragraph (a); and

(3) a court of competent jurisdiction may fill a vacancy in the position of holder.

History: 2007 c 131 art 1 s 68



Section 114E.50 — ENFORCEMENT OF ENVIRONMENTAL COVENANT.

(a) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) a party to the covenant, including all holders;

(2) the environmental agency that signed the covenant;

(3) any person to whom the covenant expressly grants power to enforce;

(4) a person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(5) a political subdivision in which the real property subject to the covenant is located.

(b) The state environmental agency that signed the covenant may use any remedy or enforcement measure provided in section 115.071, subdivisions 3 to 5, or 116.072 to remedy violations of a covenant. This paragraph does not limit the state environmental agency from taking action to enforce the terms of a covenant against a person required to comply with the covenant in connection with that person's obligation to perform response actions or as a condition of receiving a liability assurance with respect to a release or threatened release of contaminants.

(c) This chapter does not limit the regulatory authority of the environmental agency under law other than this chapter with respect to an environmental response project.

(d) A person is not responsible for or subject to liability arising from a release or threatened release of contamination into the environment, or for remediation costs attendant thereto, solely because it has signed, holds rights to, or otherwise has the right to enforce an environmental covenant.

History: 2007 c 131 art 1 s 69



Section 114E.60 — UNIFORMITY OF APPLICATION AND CONSTRUCTION.

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: 2007 c 131 art 1 s 70



Section 114E.65 — RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, United States Code, title 15, section 7001 et seq., but does not modify, limit, or supersede section 101 of that act, United States Code, title 15, section 7001(a), or authorize electronic delivery of any of the notices described in section 103 of that act, United States Code, title 15, section 7003(b).

History: 2007 c 131 art 1 s 71






Chapter 115 — WATER POLLUTION CONTROL; SANITARY DISTRICTS

Section 115.01 — DEFINITIONS.

Subdivision 1. Applicability. The following words and phrases when used in this chapter and, with respect to the pollution of the waters of the state, in chapter 116, unless the context clearly indicates otherwise, shall have the meanings ascribed to them in this section.

Subd. 2. MS 1990 [Renumbered subd 17]

Subd. 2. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 3. MS 1990 [Renumbered subd 8]

Subd. 3. Depository. "Depository" means: (a) a disposal facility or stabilization and containment facility for hazardous waste as defined in section 115A.03; and (b) a radioactive waste management facility as defined in section 116C.71, subdivision 7.

Subd. 4. MS 1990 [Renumbered subd 9]

Subd. 4. Discharge. "Discharge" means the addition of any pollutant to the waters of the state or to any disposal system.

Subd. 5. MS 1990 [Renumbered subd 13]

Subd. 5. Disposal system. "Disposal system" means a system for disposing of sewage, industrial waste and other wastes, and includes sewer systems and treatment works.

Subd. 6. MS 1990 [Renumbered subd 18]

Subd. 6. Groundwater. "Groundwater" means water contained below the surface of the earth in the saturated zone including, without limitation, all waters whether under confined, unconfined, or perched conditions, in near-surface unconsolidated sediment or regolith, or in rock formations deeper underground.

Subd. 7. MS 1990 [Renumbered subd 21]

Subd. 7. Hazardous waste. "Hazardous waste" means waste as defined in section 116.06, subdivision 11.

Subd. 8. MS 1990 [Renumbered subd 5]

Subd. 8. Industrial waste. "Industrial waste" means any liquid, gaseous or solid waste substance resulting from any process of industry, manufacturing trade or business or from the development of any natural resource.

Subd. 9. MS 1990 [Renumbered subd 22]

Subd. 9. Other wastes. "Other wastes" mean garbage, municipal refuse, decayed wood, sawdust, shavings, bark, lime, sand, ashes, offal, oil, tar, chemicals, dredged spoil, solid waste, incinerator residue, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, cellar dirt or municipal or agricultural waste, and all other substances not included within the definitions of sewage and industrial waste set forth in this chapter which may pollute or tend to pollute the waters of the state.

Subd. 10. Person. "Person" means the state or any agency or institution thereof, any municipality, governmental subdivision, public or private corporation, individual, partnership, or other entity, including, but not limited to, association, commission or any interstate body, and includes any officer or governing or managing body of any municipality, governmental subdivision, or public or private corporation, or other entity.

Subd. 11. MS 1990 [Renumbered subd 2]

Subd. 11. Point source. "Point source" means any discernible, confined and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.

Subd. 12. MS 1990 [Renumbered subd 4]

Subd. 12. Pollutant. "Pollutant" means any sewage, industrial waste, or other wastes, as defined in this chapter, discharged into a disposal system or to waters of the state.

Subd. 13. MS 1990 [Renumbered subd 12]

Subd. 13. Pollution of water, water pollution, or pollute the water. "Pollution of water," "water pollution," or "pollute the water" means: (a) the discharge of any pollutant into any waters of the state or the contamination of any waters of the state so as to create a nuisance or render such waters unclean, or noxious, or impure so as to be actually or potentially harmful or detrimental or injurious to public health, safety or welfare, to domestic, agricultural, commercial, industrial, recreational or other legitimate uses, or to livestock, animals, birds, fish or other aquatic life; or (b) the alteration made or induced by human activity of the chemical, physical, biological, or radiological integrity of waters of the state.

Subd. 14. MS 1990 [Renumbered subd 20]

Subd. 14. Potable water. "Potable water" means water which is or may be used as a source of supply for human consumption including drinking, culinary use, food processing, and other similar purposes, and which is suitable for such uses in its untreated state or when treated using generally recognized treatment methods.

Subd. 15. MS 1990 [Renumbered subd 11]

Subd. 15. Radioactive waste. "Radioactive waste" means high-level radioactive waste as defined in section 116C.71, subdivision 2f, and low-level radioactive waste as defined in article II of the Midwest Interstate Low-Level Radioactive Waste Compact, as enacted by section 116C.831.

Subd. 16. MS 1990 [Renumbered subd 19]

Subd. 16. Schedule of compliance. "Schedule of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with an effluent limitation, other limitation, prohibition, or standard.

Subd. 17. MS 1990 [Renumbered subd 16]

Subd. 17. Sewage. "Sewage" means the water-carried waste products from residences, public buildings, institutions or other buildings, or any mobile source, including the excrementitious or other discharge from the bodies of human beings or animals, together with such groundwater infiltration and surface water as may be present.

Subd. 18. MS 1990 [Renumbered subd 7]

Subd. 18. Sewer system. "Sewer system" means pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, and appliances appurtenant thereto, used for conducting sewage or industrial waste or other wastes to a point of ultimate disposal.

Subd. 19. MS 1990 [Renumbered subd 15]

Subd. 19. Standards. "Standards" means effluent standards, effluent limitations, standards of performance for new sources, water quality standards, pretreatment standards, and prohibitions.

Subd. 20. MS 1990 [Renumbered subd 14]

Subd. 20. Toxic pollutants. "Toxic pollutants" means those pollutants, or combinations of pollutants, including disease-causing agents, which after discharge and upon exposure, ingestion, inhalation or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will, on the basis of information available to the agency, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction, or physical deformation, in such organisms or their offspring.

Subd. 21. MS 1990 [Renumbered subd 6]

Subd. 21. Treatment works. "Treatment works" means any plant, disposal field, lagoon, dam, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary land fills, or other works not specifically mentioned herein, installed for the purpose of treating, stabilizing or disposing of sewage, industrial waste, or other wastes.

Subd. 22. MS 1990 [Renumbered subd 3]

Subd. 22. Waters of the state. "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, reservoirs, aquifers, irrigation systems, drainage systems and all other bodies or accumulations of water, surface or underground, natural or artificial, public or private, which are contained within, flow through, or border upon the state or any portion thereof.

History: 1945 c 395 s 1; 1963 c 874 s 2,3; 1969 c 9 s 16; 1973 c 374 s 1-6; 1986 c 425 s 1-5; 1986 c 444



Section 115.03 — POWERS AND DUTIES.

Subdivision 1. Generally. The agency is hereby given and charged with the following powers and duties:

(a) to administer and enforce all laws relating to the pollution of any of the waters of the state;

(b) to investigate the extent, character, and effect of the pollution of the waters of this state and to gather data and information necessary or desirable in the administration or enforcement of pollution laws, and to make such classification of the waters of the state as it may deem advisable;

(c) to establish and alter such reasonable pollution standards for any waters of the state in relation to the public use to which they are or may be put as it shall deem necessary for the purposes of this chapter and, with respect to the pollution of waters of the state, chapter 116;

(d) to encourage waste treatment, including advanced waste treatment, instead of stream low-flow augmentation for dilution purposes to control and prevent pollution;

(e) to adopt, issue, reissue, modify, deny, or revoke, enter into or enforce reasonable orders, permits, variances, standards, rules, schedules of compliance, and stipulation agreements, under such conditions as it may prescribe, in order to prevent, control or abate water pollution, or for the installation or operation of disposal systems or parts thereof, or for other equipment and facilities:

(1) requiring the discontinuance of the discharge of sewage, industrial waste or other wastes into any waters of the state resulting in pollution in excess of the applicable pollution standard established under this chapter;

(2) prohibiting or directing the abatement of any discharge of sewage, industrial waste, or other wastes, into any waters of the state or the deposit thereof or the discharge into any municipal disposal system where the same is likely to get into any waters of the state in violation of this chapter and, with respect to the pollution of waters of the state, chapter 116, or standards or rules promulgated or permits issued pursuant thereto, and specifying the schedule of compliance within which such prohibition or abatement must be accomplished;

(3) prohibiting the storage of any liquid or solid substance or other pollutant in a manner which does not reasonably assure proper retention against entry into any waters of the state that would be likely to pollute any waters of the state;

(4) requiring the construction, installation, maintenance, and operation by any person of any disposal system or any part thereof, or other equipment and facilities, or the reconstruction, alteration, or enlargement of its existing disposal system or any part thereof, or the adoption of other remedial measures to prevent, control or abate any discharge or deposit of sewage, industrial waste or other wastes by any person;

(5) establishing, and from time to time revising, standards of performance for new sources taking into consideration, among other things, classes, types, sizes, and categories of sources, processes, pollution control technology, cost of achieving such effluent reduction, and any nonwater quality environmental impact and energy requirements. Said standards of performance for new sources shall encompass those standards for the control of the discharge of pollutants which reflect the greatest degree of effluent reduction which the agency determines to be achievable through application of the best available demonstrated control technology, processes, operating methods, or other alternatives, including, where practicable, a standard permitting no discharge of pollutants. New sources shall encompass buildings, structures, facilities, or installations from which there is or may be the discharge of pollutants, the construction of which is commenced after the publication by the agency of proposed rules prescribing a standard of performance which will be applicable to such source. Notwithstanding any other provision of the law of this state, any point source the construction of which is commenced after May 20, 1973, and which is so constructed as to meet all applicable standards of performance for new sources shall, consistent with and subject to the provisions of section 306(d) of the Amendments of 1972 to the Federal Water Pollution Control Act, not be subject to any more stringent standard of performance for new sources during a ten-year period beginning on the date of completion of such construction or during the period of depreciation or amortization of such facility for the purposes of section 167 or 169, or both, of the Federal Internal Revenue Code of 1954, whichever period ends first. Construction shall encompass any placement, assembly, or installation of facilities or equipment, including contractual obligations to purchase such facilities or equipment, at the premises where such equipment will be used, including preparation work at such premises;

(6) establishing and revising pretreatment standards to prevent or abate the discharge of any pollutant into any publicly owned disposal system, which pollutant interferes with, passes through, or otherwise is incompatible with such disposal system;

(7) requiring the owner or operator of any disposal system or any point source to establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment or methods, including where appropriate biological monitoring methods, sample such effluents in accordance with such methods, at such locations, at such intervals, and in such a manner as the agency shall prescribe, and providing such other information as the agency may reasonably require;

(8) notwithstanding any other provision of this chapter, and with respect to the pollution of waters of the state, chapter 116, requiring the achievement of more stringent limitations than otherwise imposed by effluent limitations in order to meet any applicable water quality standard by establishing new effluent limitations, based upon section 115.01, subdivision 13, clause (b), including alternative effluent control strategies for any point source or group of point sources to insure the integrity of water quality classifications, whenever the agency determines that discharges of pollutants from such point source or sources, with the application of effluent limitations required to comply with any standard of best available technology, would interfere with the attainment or maintenance of the water quality classification in a specific portion of the waters of the state. Prior to establishment of any such effluent limitation, the agency shall hold a public hearing to determine the relationship of the economic and social costs of achieving such limitation or limitations, including any economic or social dislocation in the affected community or communities, to the social and economic benefits to be obtained and to determine whether or not such effluent limitation can be implemented with available technology or other alternative control strategies. If a person affected by such limitation demonstrates at such hearing that, whether or not such technology or other alternative control strategies are available, there is no reasonable relationship between the economic and social costs and the benefits to be obtained, such limitation shall not become effective and shall be adjusted as it applies to such person;

(9) modifying, in its discretion, any requirement or limitation based upon best available technology with respect to any point source for which a permit application is filed after July 1, 1977, upon a showing by the owner or operator of such point source satisfactory to the agency that such modified requirements will represent the maximum use of technology within the economic capability of the owner or operator and will result in reasonable further progress toward the elimination of the discharge of pollutants; and

(10) requiring that applicants for wastewater discharge permits evaluate in their applications the potential reuses of the discharged wastewater;

(f) to require to be submitted and to approve plans and specifications for disposal systems or point sources, or any part thereof and to inspect the construction thereof for compliance with the approved plans and specifications thereof;

(g) to prescribe and alter rules, not inconsistent with law, for the conduct of the agency and other matters within the scope of the powers granted to and imposed upon it by this chapter and, with respect to pollution of waters of the state, in chapter 116, provided that every rule affecting any other department or agency of the state or any person other than a member or employee of the agency shall be filed with the secretary of state;

(h) to conduct such investigations, issue such notices, public and otherwise, and hold such hearings as are necessary or which it may deem advisable for the discharge of its duties under this chapter and, with respect to the pollution of waters of the state, under chapter 116, including, but not limited to, the issuance of permits, and to authorize any member, employee, or agent appointed by it to conduct such investigations or, issue such notices and hold such hearings;

(i) for the purpose of water pollution control planning by the state and pursuant to the Federal Water Pollution Control Act, as amended, to establish and revise planning areas, adopt plans and programs and continuing planning processes, including, but not limited to, basin plans and areawide waste treatment management plans, and to provide for the implementation of any such plans by means of, including, but not limited to, standards, plan elements, procedures for revision, intergovernmental cooperation, residual treatment process waste controls, and needs inventory and ranking for construction of disposal systems;

(j) to train water pollution control personnel, and charge such fees therefor as are necessary to cover the agency's costs. All such fees received shall be paid into the state treasury and credited to the Pollution Control Agency training account;

(k) to impose as additional conditions in permits to publicly owned disposal systems appropriate measures to insure compliance by industrial and other users with any pretreatment standard, including, but not limited to, those related to toxic pollutants, and any system of user charges ratably as is hereby required under state law or said Federal Water Pollution Control Act, as amended, or any regulations or guidelines promulgated thereunder;

(l) to set a period not to exceed five years for the duration of any national pollutant discharge elimination system permit or not to exceed ten years for any permit issued as a state disposal system permit only;

(m) to require each governmental subdivision identified as a permittee for a wastewater treatment works to evaluate in every odd-numbered year the condition of its existing system and identify future capital improvements that will be needed to attain or maintain compliance with a national pollutant discharge elimination system or state disposal system permit; and

(n) to train subsurface sewage treatment system personnel, including persons who design, construct, install, inspect, service, and operate subsurface sewage treatment systems, and charge fees as necessary to pay the agency's costs. All fees received must be paid into the state treasury and credited to the agency's training account. Money in the account is appropriated to the agency to pay expenses related to training.

The information required in clause (m) must be submitted in every odd-numbered year to the commissioner on a form provided by the commissioner. The commissioner shall provide technical assistance if requested by the governmental subdivision.

The powers and duties given the agency in this subdivision also apply to permits issued under chapter 114C.

Subd. 2. Hearing or investigation. In any hearing or investigation conducted pursuant to this chapter and chapters 114C, 116, and 116F, any employee or agent thereto authorized by the agency, may administer oaths, examine witnesses and issue, in the name of the agency, subpoenas requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in any such hearing or investigation. Witnesses shall receive the same fees and mileage as in civil actions.

Subd. 3. Contempt of court. In case of contumacy or refusal to obey a subpoena issued under this section, the district court of the county where the proceeding is pending or in which the person guilty of such contumacy or refusal to obey is found or resides, shall have jurisdiction upon application of the agency or its authorized member, employee or agent to issue to such person an order requiring the person to appear and testify or produce evidence, as the case may require, and any failure to obey such order of the court may be punished by said court as a contempt thereof.

Subd. 4. Building permits. It is unlawful for any person to issue or grant a building permit for, or otherwise permit, the construction, enlargement, or relocation of a commercial or industrial building to be used as the place of employment of more than 12 persons, or any other commercial or industrial building to house a process producing industrial or other wastes, unless the sewage or industrial or other waste originating in such buildings is or will be discharged into a disposal system for which a permit has first been granted by the agency unless the agency has cause not to apply this requirement, provided that this subdivision shall not apply to building permits issued for buildings, which have an estimated value of less than $500,000, located or to be located within an incorporated municipality. After January 1, 1975, such permits shall be acted upon by the agency within 90 days after submitted, provided that the agency, for good cause, may order said 90-day period to be extended for a reasonable time.

Subd. 4a. Section 401 certifications. (a) The following definitions apply to this subdivision:

(1) "section 401 certification" means a water quality certification required under section 401 of the federal Clean Water Act, United States Code, title 33, section 1341; and

(2) "nationwide permit" means a nationwide general permit issued by the United States Army Corps of Engineers and listed in Code of Federal Regulations, title 40, part 330, appendix A.

(b) The agency is responsible for providing section 401 certifications for nationwide permits.

(c) Before making a final decision on a section 401 certification for regional conditions on a nationwide permit, the agency shall hold at least one public meeting outside the seven-county metropolitan area.

(d) In addition to other notice required by law, the agency shall provide written notice of a meeting at which the agency will be considering a section 401 certification for regional conditions on a nationwide permit at least 21 days before the date of the meeting to the members of the senate and house of representatives environment and natural resources committees, the senate Agriculture and Rural Development Committee, and the house of representatives Agriculture Committee.

Subd. 5. Agency authority; national pollutant discharge elimination system. Notwithstanding any other provisions prescribed in or pursuant to this chapter and, with respect to the pollution of waters of the state, in chapter 116, or otherwise, the agency shall have the authority to perform any and all acts minimally necessary including, but not limited to, the establishment and application of standards, procedures, rules, orders, variances, stipulation agreements, schedules of compliance, and permit conditions, consistent with and, therefore not less stringent than the provisions of the Federal Water Pollution Control Act, as amended, applicable to the participation by the state of Minnesota in the national pollutant discharge elimination system (NPDES); provided that this provision shall not be construed as a limitation on any powers or duties otherwise residing with the agency pursuant to any provision of law.

Subd. 5a. Public notice for national pollutant discharge elimination system permit application. The commissioner must give public notice of a completed national pollutant discharge elimination system permit application for new municipal discharges in the official county newspaper of the county where the discharge is proposed.

Subd. 5b. [Repealed, 2003 c 128 art 1 s 120]

Subd. 5c. Regulation of storm water discharges. (a) The agency may issue a general permit to any category or subcategory of point source storm water discharges that it deems administratively reasonable and efficient without making any findings under agency rules. Nothing in this subdivision precludes the agency from requiring an individual permit for a point source stormwater discharge if the agency finds that it is appropriate under applicable legal or regulatory standards.

(b) Pursuant to this paragraph, the legislature authorizes the agency to adopt and enforce rules regulating point source storm water discharges. No further legislative approval is required under any other legal or statutory provision whether enacted before or after May 29, 2003.

(c) The agency shall develop performance standards, design standards, or other tools to enable and promote the implementation of low-impact development and other storm water management techniques. For the purposes of this section, "low-impact development" means an approach to storm water management that mimics a site's natural hydrology as the landscape is developed. Using the low-impact development approach, storm water is managed on site and the rate and volume of predevelopment storm water reaching receiving waters is unchanged. The calculation of predevelopment hydrology is based on native soil and vegetation.

Subd. 6. Certification statement; pollution control equipment loan. (a) In addition to its other powers and duties, the agency shall prepare the certification statement required to be submitted by an applicant for a pollution control equipment loan under the provisions of section 7(g) of the Small Business Act and section 8 of the Federal Water Pollution Control Act, as amended.

(b) The agency certification shall state whether the loan applicant's proposed additions to, or alterations in, equipment facilities or methods of operation are necessary and adequate to comply with the requirements established under the Federal Water Pollution Control Act, as amended. The agency's certification statement shall comply with the requirements of Code of Federal Regulations, title 40, part 21.

(c) The agency may identify small businesses eligible for loans under section 7(g) of the Small Business Act and section 8 of the Federal Water Pollution Control Act, as amended and assist in the preparation of loan application.

(d) No fee shall be required of an applicant for any assistance provided under this subdivision.

Subd. 7. Pollution control facility revenue bonds. In addition to its other powers and duties, the agency shall disseminate information and provide assistance regarding the small business administration program to guarantee payments or rentals on pollution control facility revenue bonds pursuant to Public Law 94-305 (June 4, 1976). The agency shall also encourage and assist governmental units to coordinate the joint or cooperative issuance of bonds guaranteed under this program to the end that the total amount of the bonds is sufficient in size to allow convenient sale.

Subd. 8. Exemptions for aboveground storage tanks. The commissioner may not adopt rules under this section that regulate the use of the following aboveground storage tanks:

(1) farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) tanks of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored;

(3) tanks used for storing liquids that are gaseous at atmospheric temperature and pressure; or

(4) tanks used for storing agricultural chemicals regulated under chapter 18B, 18C, or 18D.

Subd. 8a. Permit duration for major aboveground storage facilities. Agency permits for major aboveground storage facilities may be issued for a term of up to ten years.

Subd. 8b. Permit duration; state disposal system permits; feedlots. State disposal system permits that are issued without a national pollutant discharge elimination system permit to feedlots shall be issued for a term of ten years. A feedlot with a permit under this subdivision is required to be in compliance with agency rules. A facility or operation change may require a permit modification if required under agency rules.

Subd. 9. Future costs of wastewater treatment; update of 1995 report. The commissioner shall, by January 15, 1998, and each even-numbered year thereafter, provide the chairs of the house of representatives and senate committees with primary jurisdiction over the agency's budget with the following information:

(1) an updated list of all wastewater treatment upgrade and construction projects the agency has identified to meet existing and proposed water quality standards and regulations;

(2) an estimate of the total costs associated with the projects listed in clause (1), and the projects' priority ranking under Minnesota Rules, chapter 7077. The costs of projects necessary to meet existing standards must be identified separately from the costs of projects necessary to meet proposed standards;

(3) the commissioner's best estimate, developed in consultation with the commissioner of employment and economic development and affected permittees, of the increase in sewer service rates to the residents in the municipalities required to construct the projects listed in clause (1) resulting from the cost of these projects; and

(4) a list of existing and proposed state water quality standards which are more stringent than is necessary to comply with federal law, either because the standard has no applicable federal water quality criteria, or because the standard is more stringent than the applicable federal water quality criteria.

Subd. 10. Pollutant loading offset. (a) The Pollution Control Agency may issue or amend permits to authorize pollutant discharges to a receiving water and may authorize reductions in loading from other sources to the same receiving water, if together the changes achieve a net decrease in the pollutant loading to the receiving water. A point source participating in a water quality offset authorized by this subdivision must have pollutant load reduction requirements for the traded pollutants based on water quality based effluent limits or wasteload allocations in place prior to the offset. The pollutant load reduction requirements in place prior to the offset must meet the requirements of this chapter and Minnesota Rules, parts 7050.0150, subpart 8; 7053.0205; and 7053.0215, including, but not limited to, requirements related to pollutant form, spatial loading, and temporal loading. The agency must require significant offset ratios for offsets between permitted sources and nonpermitted sources and must demonstrate how nonpermitted source offset credits make progress toward ensuring attainment of water quality standards. The agreement of a source to participate in an offset is voluntary. The agency shall track the pollutant offsets or "trades" implemented under this subdivision.

(b) The legislature intends this subdivision to confirm and clarify the authority of the Pollution Control Agency to issue the authorized permits under prior law. The subdivision must not be construed as a legislative interpretation within the meaning of section 645.16, clause (8), or otherwise as the legislature's intent that the agency did not have authority to issue such a permit under prior law.

Subd. 11. Aquatic application of pesticides. (a) The agency may issue under requirement of the federal government national pollutant discharge elimination system permits for pesticide applications for the following designated use patterns:

(1) mosquitoes and other flying insect pests;

(2) forest canopy pests;

(3) aquatic nuisance animals; and

(4) vegetative pests and algae.

If the federal government no longer requires a permit for a designated use pattern, the agency must immediately terminate the permit. The agency shall not require permits for aquatic pesticide applications other than those designated use patterns required by the federal government.

(b) The agency shall not regulate or require permits for the terrestrial application of pesticides or any other pesticide related permit except as provided in paragraph (a).

History: 1945 c 395 s 3; 1969 c 9 s 21; 1969 c 931 s 6; 1973 c 374 s 7-9; 1973 c 412 s 12; 1976 c 76 s 1; 1979 c 147 s 1; 1984 c 597 s 41; 1985 c 248 s 70; 1Sp1985 c 13 s 229; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 1 s 127; art 4 s 33; 1992 c 601 s 2; 1993 c 87 s 1; 1993 c 186 s 8; 1996 c 437 s 9,10; 1996 c 462 s 38; 1997 c 216 s 93; 2000 c 370 s 1; 1Sp2001 c 2 s 120; 2003 c 128 art 1 s 120,121; 1Sp2003 c 4 s 1; 2006 c 251 s 10; 2009 c 37 art 1 s 37; 2009 c 109 s 14; 2011 c 107 s 79; 2012 c 150 art 1 s 4; 2014 c 237 s 4,5



Section 115.035 — EXTERNAL PEER REVIEW OF WATER QUALITY STANDARDS.

(a) When the commissioner convenes an external peer review panel during the promulgation or amendment of water quality standards, the commissioner must provide notice and take public comment on the charge questions for the external peer review panel and must allow written and oral public comment as part of the external peer review panel process. Documentation of the external peer review panel, including the name or names of the peer reviewer or reviewers, must be included in the statement of need and reasonableness for the water quality standard. If the commissioner does not convene an external peer review panel during the promulgation or amendment of water quality standards, the commissioner must state the reason an external peer review panel will not be convened in the statement of need and reasonableness.

(b) By December 15 each year, the commissioner shall post on the agency's Web site a report identifying the water quality standards development work in progress or completed in the past year, the lead agency scientist for each development effort, and opportunities for public input.

History: 1Sp2015 c 4 art 4 s 100



Section 115.04 — DISPOSAL SYSTEMS AND POINT SOURCES.

Subdivision 1. Information. Any person operating or installing a disposal system or other point source, or portion thereof, when requested by the agency, or any member, employee or agent thereof, when authorized by it, shall furnish to it any information which that person may have or which is relevant to the subject of this chapter, chapter 114C, and, with respect to the pollution of waters of the state, of chapter 116.

Subd. 2. Examining records. The agency or any member, employee or agent thereof, when authorized by it, upon presentation of credentials, may examine and copy any books, papers, records or memoranda pertaining to the installation, maintenance, or operation or discharge, including, but not limited to, monitoring data, of disposal systems or other point sources, in accordance with the purposes of this chapter, chapter 114C, and, with respect to the pollution of waters of the state, chapter 116.

Subd. 3. Access to premises. Whenever it shall be necessary for the purposes of this chapter, chapter 114C, and, with respect to pollution of waters of the state, chapter 116, the agency or any member, employee, or agent thereof, when authorized by it, upon presentation of credentials, may enter upon any property, public or private, for the purpose of obtaining information or examination of records or conducting surveys or investigations.

History: 1945 c 395 s 4; 1969 c 9 s 21; 1973 c 374 s 10; 1986 c 444; 1996 c 437 s 11



Section 115.05 — JUDICIAL REVIEW.

Subdivision 1. [Repealed, 1976 c 76 s 8]

Subd. 2. [Repealed, 1973 c 374 s 22]

Subd. 3. [Repealed, 1976 c 76 s 8]

Subd. 4. [Repealed, 1976 c 76 s 8]

Subd. 5. [Repealed, 1976 c 76 s 8]

Subd. 6. [Repealed, 1976 c 76 s 8]

Subd. 7. [Repealed, 1976 c 76 s 8]

Subd. 8. [Repealed, 1976 c 76 s 8]

Subd. 9. [Repealed, 1976 c 76 s 8]

Subd. 10. [Repealed, 1976 c 76 s 8]

Subd. 11. Judicial review. Any person aggrieved by any final decision of the agency or of the commissioner may obtain judicial review thereof pursuant to sections 14.63 to 14.69 if the final decision is made pursuant to the agency's or the commissioner's authority under section 115A.914, this chapter, chapter 116, or the rules adopted thereunder, and if the decision is a final decision pertaining to:

(1) issuance, amendment, or denial of a permit, license, or certification;

(2) granting or denial of a variance;

(3) issuance of an administrative order, except for an administrative penalty order issued pursuant to section 116.072; or

(4) denial of a contested case hearing on any of the matters listed in clauses (1) to (3).

History: 1945 c 395 s 5; 1959 c 461 s 1; 1969 c 9 s 21; 1969 c 931 s 1,2; 1973 c 374 s 11; 1976 c 76 s 2; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1999 c 235 s 1



Section 115.06 — COOPERATION.

Subdivision 1. With other sovereign states. The agency, so far as it is not inconsistent with its duties under the laws of this state, may assist and cooperate with any agency of another state, of the United States of America or of the Dominion of Canada or any province thereof in any matter relating to water pollution control.

Subd. 2. Funds received from persons or agencies. The agency may receive and accept money, property, or services from any person or from any agency described in subdivision 1 or from any other source for any purpose within the scope of its functions under this chapter, chapter 116, or 116F, and all money so received are hereby appropriated for such purposes in like manner and subject to like provisions of law as the corresponding appropriations of state funds.

Subd. 3. By governmental subdivisions. It shall be the duty of each city, county, town, sanitary district, public corporation, or other governmental subdivision to cooperate with the agency in obtaining compliance with the provisions of this chapter and to enforce within its jurisdiction all standards, orders, rules, or permit requirements adopted by the agency thereunder.

Subd. 4. Citizen monitoring of water quality. (a) The agency may encourage citizen monitoring of ambient water quality for public waters by:

(1) providing technical assistance to citizen and local group water quality monitoring efforts;

(2) integrating citizen monitoring data into water quality assessments and agency programs, provided that the data adheres to agency quality assurance and quality control protocols; and

(3) seeking public and private funds to:

(i) collaboratively develop clear guidelines for water quality monitoring procedures and data management practices for specific data and information uses;

(ii) distribute the guidelines to citizens, local governments, and other interested parties;

(iii) improve and expand water quality monitoring activities carried out by the agency; and

(iv) continue to improve electronic and Web access to water quality data and information about public waters that have been either fully or partially assessed.

(b) This subdivision does not authorize a citizen to enter onto private property for any purpose.

History: 1945 c 395 s 6; 1969 c 9 s 21; 1969 c 931 s 3; 1973 c 123 art 5 s 7; 1978 c 568 s 1; 1985 c 248 s 70; 2002 c 253 s 1; 1Sp2005 c 1 art 2 s 125; 2012 c 272 s 60; 2014 c 248 s 13



Section 115.061 — DUTY TO NOTIFY AND AVOID WATER POLLUTION.

(a) Except as provided in paragraph (b), it is the duty of every person to notify the agency immediately of the discharge, accidental or otherwise, of any substance or material under its control which, if not recovered, may cause pollution of waters of the state, and the responsible person shall recover as rapidly and as thoroughly as possible such substance or material and take immediately such other action as may be reasonably possible to minimize or abate pollution of waters of the state caused thereby.

(b) Notification is not required under paragraph (a) for a discharge of five gallons or less of petroleum, as defined in section 115C.02, subdivision 10. This paragraph does not affect the other requirements of paragraph (a).

History: 1969 c 931 s 4; 1993 c 341 art 1 s 1



Section 115.063 — HAZARDOUS AND RADIOACTIVE WASTE; STATE POTABLE WATER PROTECTION POLICY.

The legislature finds that:

(1) the waters of the state, because of their abundant quantity and high natural quality, constitute a unique natural resource of immeasurable value which must be protected and conserved for the benefit of the health, safety, welfare, and economic well-being of present and future generations of the people of the state;

(2) the actual or potential use of the waters of the state for potable water supply is the highest priority use of that water and deserves maximum protection by the state; and

(3) the disposal of hazardous waste and radioactive waste in Minnesota may pose a serious risk of pollution of the waters of the state, particularly potable water.

It is therefore the policy of the state of Minnesota, consistent with the state's primary responsibility and rights to prevent, reduce, and eliminate water pollution and to plan for the preservation of water resources, that depositories for hazardous waste or radioactive waste should not be located in any place or be constructed or operated in any manner that can reasonably be expected to cause pollution of potable water.

History: 1986 c 425 s 6



Section 115.065 — PROHIBITION OF DISPOSAL.

The location, construction, or operation of any depository for hazardous waste or radioactive waste, whether generated within or outside of the state, in any place or in any manner that can reasonably be expected to cause the pollution of potable water is prohibited.

History: 1986 c 425 s 7



Section 115.067 — BELOW-GRADE DISPOSAL SYSTEMS; PROHIBITION; EXCEPTION.

The construction or operation of a depository for hazardous waste or radioactive waste in whole or in part below the natural grade of the land where it is located is prohibited unless the person proposing to construct or operate the depository demonstrates that the depository cannot reasonably be expected to cause the pollution of potable water.

History: 1986 c 425 s 8



Section 115.069 — RADIONUCLIDE POLLUTION; HIGH-LEVEL NUCLEAR WASTE DEPOSITORY.

The determination of whether the location, construction, or operation of a depository for spent nuclear fuel or high-level radioactive waste can reasonably be expected to cause radionuclide pollution of potable groundwater in violation of section 115.065 shall be made in accordance with the provisions of section 116C.76.

History: 1986 c 425 s 9



Section 115.07 — VIOLATIONS AND PROHIBITIONS.

Subdivision 1. Obtain permit. (a) Except as provided in paragraph (b), it is unlawful for any person to construct, install, or operate a disposal system, or any part thereof, until plans and specifications for the disposal system have been submitted to the agency, unless the agency waives submission of the plans and specifications and a written permit for the disposal system is granted by the agency.

(b) If a person who discharges a pollutant into the waters of the state is required by statute or rule to obtain a national pollutant discharge elimination system permit or a state disposal system permit, the person may construct or install, prior to issuance of the permit, at the person's own risk, a disposal system or any part thereof, unless the action taken:

(1) is prohibited by federal law or regulation;

(2) is by a municipality constructing a wastewater system with a design capacity of 200,000 gallons per day, or less;

(3) is subject to environmental review under chapter 116D, and prohibited from commencing construction until that process is completed;

(4) is subject to a grant or loan agreement under chapter 446A;

(5) requires a construction storm water permit under rules of the agency; or

(6) requires a subsurface sewage treatment system permit under rules of the agency.

The person is prohibited from operating the system or discharging pollutants into the waters of the state until a written permit for the discharge is granted by the agency and until plans and specifications for the disposal system have been approved, unless the agency waives the submission of plans and specifications.

(c) For disposal systems operated on streams with extreme seasonal flows, the agency must allow seasonal permit limits based on a fixed or variable effluent limit when the municipality operating the disposal system requests them and is in compliance with agency water quality standards.

Subd. 2. [Repealed, 1973 c 374 s 22]

Subd. 3. Permission for extension. (a) Except as provided in paragraph (b), it is unlawful for any person to make any change in, addition to, or extension of any existing disposal system or point source, or part thereof, to effect any facility expansion, production increase, or process modification which results in new or increased discharges of pollutants, or to operate such system or point source, or part thereof as so changed, added to, or extended until plans and specifications therefor shall have been submitted to the agency, unless the agency waives submission of the plans and specifications and a written permit for the change, addition, or extension is granted by the agency.

(b) If a person who discharges a pollutant into the waters of the state is required by statute or rule to obtain a national pollutant discharge elimination system permit or a state disposal system permit, the person may, prior to issuance of the permit, at the person's own risk, act to change, add to, or extend an existing disposal system or point source, or part thereof, unless the action taken:

(1) is prohibited by federal law or regulation;

(2) is by a municipality constructing a wastewater system with a design capacity of 200,000 gallons per day, or less;

(3) is subject to environmental review under chapter 116D, and prohibited from commencing construction until that process is completed;

(4) is subject to a grant or loan agreement under chapter 446A;

(5) requires a construction storm water permit under rules of the agency; or

(6) requires a subsurface treatment system permit under rules of the agency.

The person is prohibited from operating the system or discharging pollutants into the waters of the state until a written permit for the discharge is granted by the agency and until plans and specifications for the disposal system have been approved, unless the agency waives the submission of plans and specifications.

Subd. 4. [Repealed, 1973 c 374 s 22]

Subd. 5. [Repealed, 1963 c 798 s 16]

Subd. 6. [Repealed, 1973 c 374 s 22]

History: 1945 c 395 s 8-10; 1969 c 9 s 21; 1969 c 931 s 5; 1973 c 374 s 12; 1986 c 465 art 3 s 1; 2011 c 4 s 2



Section 115.071 — ENFORCEMENT.

Subdivision 1. Remedies available. The provisions of sections 103F.701 to 103F.755, this chapter and chapters 114C, 115A, and 116, and sections 325E.10 to 325E.1251 and 325E.32 and all rules, standards, orders, stipulation agreements, schedules of compliance, and permits adopted or issued by the agency thereunder or under any other law now in force or hereafter enacted for the prevention, control, or abatement of pollution may be enforced by any one or any combination of the following: criminal prosecution; action to recover civil penalties; injunction; action to compel performance; or other appropriate action, in accordance with the provisions of said chapters and this section.

Subd. 2. Criminal penalties. (a) Violations of laws; orders; permits. Except as provided in section 609.671, any person who willfully or negligently violates any provision of this chapter or chapter 114C or 116, or any standard, rule, variance, order, stipulation agreement, schedule of compliance or permit issued or adopted by the agency thereunder shall upon conviction be guilty of a misdemeanor.

(b) Duty of law enforcement officials. It shall be the duty of all county attorneys, sheriffs and other peace officers, and other officers having authority in the enforcement of the general criminal laws to take all action to the extent of their authority, respectively, that may be necessary or proper for the enforcement of said provisions, rules, standards, orders, stipulation agreements, variances, schedule of compliance, or permits.

Subd. 2a. [Repealed, 1987 c 267 s 5]

Subd. 2b. [Repealed, 1987 c 267 s 5]

Subd. 3. Civil penalties. Any person who violates any provision of this chapter or chapter 114C or 116, except any provisions of chapter 116 relating to air and land pollution caused by agricultural operations which do not involve national pollutant discharge elimination system permits, or of (1) any effluent standards and limitations or water quality standards, (2) any permit or term or condition thereof, (3) any national pollutant discharge elimination system filing requirements, (4) any duty to permit or carry out inspection, entry or monitoring activities, or (5) any rules, stipulation agreements, variances, schedules of compliance, or orders issued by the agency, shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $10,000 per day of violation except that if the violation relates to hazardous waste the person shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $25,000 per day of violation.

In addition, in the discretion of the court, the defendant may be required to:

(a) forfeit and pay to the state a sum which will adequately compensate the state for the reasonable value of cleanup and other expenses directly resulting from unauthorized discharge of pollutants, whether or not accidental;

(b) forfeit and pay to the state an additional sum to constitute just compensation for any loss or destruction to wildlife, fish or other aquatic life and for other actual damages to the state caused by an unauthorized discharge of pollutants.

As a defense to any of said damages, the defendant may prove that the violation was caused solely by (1) an act of God, (2) an act of war, (3) negligence on the part of the state of Minnesota, or (4) an act or failure to act which constitutes sabotage or vandalism, or any combination of the foregoing clauses.

The civil penalties and damages provided for in this subdivision may be recovered by a civil action brought by the attorney general in the name of the state.

Subd. 4. Injunctions. Any violation of the provisions, rules, standards, orders, stipulation agreements, variances, schedules of compliance, or permits specified in this chapter and chapters 114C and 116 shall constitute a public nuisance and may be enjoined as provided by law in an action, in the name of the state, brought by the attorney general.

Subd. 5. Actions to compel performance. In any action to compel performance of an order of the agency for any purposes relating to the prevention, control or abatement of pollution under this chapter and chapters 114C and 116, the court may require any defendant adjudged responsible to do and perform any and all acts and things within the defendant's power which are reasonably necessary to accomplish the purposes of the order. In case a municipality or its governing or managing body or any of its officers is a defendant, the court may require it to exercise its powers, without regard to any limitation of any requirement for an election or referendum imposed thereon by law and without restricting the powers of the agency to do any or all of the following, without limiting the generality hereof: to levy taxes, levy special assessments, prescribe service or use charges, borrow money, issue bonds, employ assistance, acquire real or personal property, let contracts or otherwise provide for the doing of work or the construction, installation, maintenance, or operation of facilities, and do all other acts and things reasonably necessary to accomplish the purposes of the order, but the court shall grant the municipality the opportunity to determine the appropriate financial alternatives to be utilized in complying with the court imposed requirements.

Subd. 6. Administrative penalties. A provision of law that may be enforced under this section may also be enforced under section 116.072.

Subd. 7. Underground and aboveground storage tanks; red tags. (a) The commissioner may issue a red tag for failure to have the regulated underground tank system or aboveground tank facility at a bulk plant, as defined in section 115C.09, subdivision 3h, paragraph (a), protected from corrosion, failure to have spill and overfill protection, or failure to have a leak detection method in place. A red tag may also be issued for underground storage tank system or aboveground tank facility at a bulk plant violations if an enforcement action, including, but not limited to, a citation as defined in section 116.073, subdivision 1, has been issued and the violations are not corrected. Upon discovery of a violation at a facility with an underground storage tank system or aboveground tank facility at a bulk plant, the commissioner shall affix a red tag, in plain view, to the fill pipe cap of the tank system that provides notice that delivery of petroleum products to the tank system is prohibited. When the red tag is issued, agency staff must determine the product level in the tank.

(b) No owner or operator of a facility having an underground storage tank system or aboveground tank facility at a bulk plant shall fill or allow the filling of a tank with a petroleum product while a red tag is affixed to the fill pipe cap of the tank system.

(c) A person shall not remove, deface, alter, or otherwise tamper with a red tag so that the information contained on the tag is not legible.

(d) A red tag may not be removed until the commissioner has inspected the underground storage tank system or aboveground tank facility at a bulk plant and established that it is no longer in violation. After making that determination, the commissioner shall remove the red tag within 24 hours or as soon as reasonably possible. Upon agreement by the commissioner, the red tag may also be removed by an agency-certified installer who provides documentation to the commissioner that the violation for which the system was red-tagged has been corrected.

(e) The issuance of a red tag may be appealed under section 116.072, subdivision 6, paragraphs (a) to (e), except that the person subject to the order must request a hearing within 15 days after issuance of a red tag and, if a hearing is not requested within the 15-day period, the red tag becomes a final order not subject to further review.

History: 1973 c 374 s 13; 1976 c 76 s 3; 1983 c 373 s 1-4; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 18; 1985 c 248 s 70; 1986 c 444; 1987 c 267 s 1; 1988 c 553 s 1; 1990 c 391 art 10 s 3; 1991 c 347 art 1 s 2; 1993 c 249 s 6; 1996 c 437 s 12-16; 1998 c 379 s 1; 2004 c 169 s 1; 2011 c 107 s 107



Section 115.072 — RECOVERY OF LITIGATION COSTS AND EXPENSES.

In any action brought by the attorney general, in the name of the state, pursuant to the provisions of this chapter and chapters 114C, 114E, and 116, for civil penalties, injunctive relief, or in an action to compel compliance, if the state shall finally prevail, and if the proven violation was willful, the state, in addition to other penalties provided in this chapter, may be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses incurred by the state. In determining the amount of such litigation expenses to be allowed, the court shall give consideration to the economic circumstances of the defendant.

Amounts recovered under the provisions of this section and section 115.071, subdivisions 3 to 5, shall be paid into the environmental fund in the state treasury to the extent provided in section 115.073.

History: 1973 c 374 s 14; 1991 c 347 art 1 s 3; 1996 c 437 s 17; 2007 c 131 art 1 s 72



Section 115.073 — ENFORCEMENT FUNDING.

Except as provided in section 115C.05, all money recovered by the state under this chapter and chapters 115A and 116, including civil penalties and money paid under an agreement, stipulation, or settlement, excluding money paid for past due fees or taxes, must be deposited in the state treasury and credited to the environmental fund.

History: 1991 c 347 art 1 s 4; 2003 c 128 art 2 s 3; 2009 c 37 art 1 s 38



Section 115.075 — INFORMATION AND MONITORING.

A person may not:

(1) make a false material statement, representation, or certification in; omit material information from; or alter, conceal, or fail to file or maintain a notice, application, record, report, plan, manifest, or other document required under section 103F.701 or this chapter or chapter 114C, 115A, or 116; or

(2) falsify, tamper with, render inaccurate, or fail to install a monitoring device or method required to be maintained or followed for the purpose of compliance with sections 103F.701 to 103F.755 or this chapter or chapter 114C, 115A, or 116.

History: 1991 c 347 art 1 s 5; 1996 c 437 s 18; 2011 c 107 s107



Section 115.076 — BACKGROUND OF PERMIT APPLICANTS.

Subdivision 1. Authority of commissioner. (a) The agency may refuse to issue or to authorize the transfer of:

(1) a hazardous waste facility permit or a solid waste facility permit to construct or operate a commercial waste facility as defined in section 115A.03, subdivision 6, if the agency determines that the permit applicant does not possess sufficient expertise and competence to operate the facility in conformance with the requirements of this chapter and chapters 114C and 116, or if other circumstances exist that demonstrate that the permit applicant may not operate the facility in conformance with the requirements of this chapter and chapters 114C and 116; or

(2) an animal feedlot facility permit, under section 116.07, subdivision 7, to construct or operate an animal feedlot facility, if the agency determines that the permit applicant does not possess sufficient expertise and competence to operate the feedlot facility in conformance with the requirements of this chapter and chapter 116 or if other circumstances exist that demonstrate that the permit applicant may not operate the feedlot facility in conformance with the requirements of this chapter and chapter 116.

(b) In making a determination under paragraph (a), the agency may consider:

(1) the experience of the permit applicant in constructing or operating commercial waste facilities or animal feedlot facilities;

(2) the expertise of the permit applicant;

(3) the past record of the permit applicant in operating commercial waste facilities or animal feedlot facilities in Minnesota and other states;

(4) any criminal convictions of the permit applicant in state or federal court during the past five years that bear on the likelihood that the permit applicant will operate the facility in conformance with the applicable requirements of this chapter and chapters 114C and 116; and

(5) in the case of a corporation or business entity, any criminal convictions in state or federal court during the past five years of any of the permit applicant's officers, partners, or facility managers that bear on the likelihood that the facility will be operated in conformance with the applicable requirements of this chapter and chapters 114C and 116.

Subd. 2. Permit applicant. For purposes of this section, a permit applicant includes a natural person, a partnership and its owners, and a corporation and its parent.

Subd. 3. Investigation. The commissioner may conduct an investigation to assist in making determinations under subdivision 1. The reasonable costs of any investigation must be paid by the permit applicant.

Subd. 4. Notice of permit denial. The agency may not refuse to issue or transfer a permit under this section without first providing the permit applicant with the relevant information and with an opportunity to respond by commenting on the information and submitting additional information regarding the circumstances surrounding the conviction, corrective measures to prevent recurrence, the applicant's rehabilitation, and technical and managerial experience. In making a final decision on the permit, the agency shall consider the permit applicant's response prior to making a final decision on the permit.

Subd. 5. Hearing. If the agency proposes to deny a permit under this section, the permit applicant may request a hearing under chapter 14. The permit applicant may request that the hearing be held under Minnesota Rules, parts 1400.8510 to 1400.8612.

History: 1991 c 347 art 1 s 6; 1996 c 437 s 19; 1998 c 401 s 39



Section 115.08 — INTERPRETATION.

Sections 115.01 to 115.09 shall not be construed as repealing any of the provisions of law relating to the pollution of any waters of the state, but shall be held and construed as supplementing the same and in addition to the laws now in force, except as the same may be in direct conflict herewith.

History: 1945 c 395 s 7



Section 115.09 — CITATION, WATER POLLUTION CONTROL ACT.

Sections 115.01 to 115.09 may be cited as the State Water Pollution Control Act.

History: 1945 c 395 s 11



Section 115.1701 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 115.1701 to 115.1707, the following terms have the meanings given them.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Ballast water. "Ballast water" means water taken on board a vessel to control trim, list, draft, stability, or stresses of the vessel, including matter suspended in the water, or any water placed into a ballast tank during cleaning, maintenance, or other operations.

Subd. 4. Ballast water management. "Ballast water management" means mechanical, physical, chemical, and biological processes used, either singularly or in combination, to remove, render harmless, or avoid the uptake or discharge of harmful aquatic organisms and pathogens within ballast water and sediment.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 6. Constructed. "Constructed" means a state of construction of a vessel at which the keel is laid, construction identifiable with the specific vessel begins, assembly of the vessel has begun comprising at least 50 tons or one percent of the estimated mass of all structural material of the vessel, whichever is less, or the vessel undergoes a major conversion.

Subd. 7. Foreign vessel. "Foreign vessel" means a vessel of foreign registry or operated under the authority of a foreign country.

Subd. 8. Sediment. "Sediment" means matter that has settled out of ballast water within a vessel.

Subd. 9. State waters of Lake Superior. "State waters of Lake Superior" means the surface waters of Lake Superior and waters that discharge, flow, or otherwise are transferred into Lake Superior that are under the jurisdiction of the state.

History: 2008 c 357 s 27



Section 115.1703 — BALLAST WATER MANAGEMENT PLAN.

Subdivision 1. Ballast water management plan required. (a) The operator of a vessel that is designed, constructed, or adapted to carry ballast water in state waters of Lake Superior shall conduct all ballast water management operations of the vessel according to a ballast water management plan that is designed to minimize the discharge of invasive species, meets the requirements prescribed by the commissioner under subdivision 2, and is approved by the commissioner.

(b) The owner or operator of a vessel required to have a ballast water management plan under paragraph (a) shall maintain a copy of the vessel's ballast water management plan on board at all times and keep the plan readily available for examination by the commissioner.

Subd. 2. Ballast water management plan approval. (a) The commissioner may not approve a ballast water management plan unless the commissioner determines that the plan:

(1) describes in detail the actions to be taken to implement ballast water management;

(2) describes in detail the procedures to be used for disposal of sediment at sea and on shore;

(3) describes in detail the safety procedures for the vessel and crew associated with ballast water management;

(4) designates the officer on board of the vessel in charge of ensuring that the plan is properly implemented;

(5) contains the reporting requirements for vessels as prescribed by the commissioner; and

(6) meets all other requirements prescribed by the commissioner.

(b) The commissioner may approve a ballast water management plan for a foreign vessel on the basis of a certificate of compliance with the criteria described in paragraph (a) issued by the vessel's country of registration according to standards established by the commissioner.

History: 2008 c 357 s 28



Section 115.1705 — BALLAST WATER RECORD BOOK.

Subdivision 1. Ballast water record book required. The owner or operator of a vessel required to have a ballast water management plan under section 115.1703 shall maintain, in English, on board the vessel, a ballast water record book in which each operation of the vessel involving ballast water or sediment discharge is recorded as required by the commissioner. The ballast water record book shall be kept readily available for examination by the commissioner. In cases where a vessel is without a crew and being towed, the ballast water record book may be kept on the towing vessel.

Subd. 2. Retention period. (a) Except as provided in paragraph (b), a ballast water record book required in subdivision 1 shall be retained on board the vessel for three years after the date on which the last entry in the book is made and shall be retained under the control of the vessel's owner for an additional three years.

(b) The commissioner may prescribe alternative time periods for record retention by foreign vessels that are consistent with international practices.

Subd. 3. Regulations. (a) The commissioner shall require, at a minimum, that:

(1) each entry in the ballast water record book be signed and dated by the officer in charge of the ballast water operation recorded;

(2) each completed page in the ballast water record book be signed and dated by the owner or operator of the vessel; and

(3) the owner or operator of the vessel transmit any information to the commissioner regarding the ballast operations of the vessel as the commissioner may require.

(b) The commissioner may provide for alternative methods of record keeping, including electronic record keeping, to comply with the requirements of this section. Any electronic record keeping method authorized by the commissioner shall comply with applicable standards of the state and the National Institute of Standards and Technology governing reliability, integrity, identity authentication, and nonrepudiation of stored electronic data.

History: 2008 c 357 s 29



Section 115.1707 — CONSULTATION AND COOPERATION.

Subdivision 1. Great Lakes Panel on Aquatic Nuisance Species. The commissioner of natural resources shall cooperate to the fullest extent practicable with the Great Lakes Panel on Aquatic Nuisance Species to ensure development of standards for the control of invasive species that are broadly protective of the state waters of Lake Superior and other natural resources. The commissioner of the Pollution Control Agency shall serve as the alternate to the commissioner of natural resources if necessary.

Subd. 2. Cooperation with other state agencies. In developing the permit process and any standards established under sections 115.1701 to 115.1707, the commissioner is encouraged to consult with the commissioners of commerce, agriculture, natural resources, and any other agency that the commissioner determines to be necessary to develop and implement an effective program for preventing the introduction and spread of invasive species through ballast water.

Subd. 3. Canada and other foreign governments. In developing the permit process and any standards established under sections 115.1701 to 115.1707, the commissioner is encouraged to consult with the government of Canada and any other government of a foreign country that the commissioner determines to be necessary to develop and implement an effective program for preventing the introduction and spread of invasive species through ballast water.

History: 2008 c 357 s 30



Section 115.41 — DEFINITIONS.

Subdivision 1. Applicability. The definitions given in this section shall obtain for the purposes of sections 115.41 to 115.53, except as otherwise expressly provided or indicated by the context.

Subd. 2. Additional terms. The definitions given in section 115.01 shall govern for the purposes of sections 115.41 to 115.53, except as otherwise expressly provided or indicated by the context.

Subd. 3. [Repealed, 1969 c 9 s 20]

Subd. 4. MS 1990 [Renumbered subd 6]

Subd. 4. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 5. MS 1990 [Renumbered subd 2]

Subd. 5. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 6. MS 1990 [Renumbered subd 4]

Subd. 6. Municipality. "Municipality" means a city, sanitary district, or other governmental subdivision or public corporation.

History: 1963 c 874 s 1; 1969 c 9 s 19; 1973 c 123 art 5 s 7; 1994 c 465 art 1 s 5,6; 2008 c 277 art 1 s 97



Section 115.42 — POLICY; LONG-RANGE PLAN; PURPOSE.

It is the policy of the state to provide for the prevention, control, and abatement of pollution of all waters of the state, so far as feasible and practical, in furtherance of conservation of such waters and protection of the public health and in furtherance of the development of the economic welfare of the state. The agency shall prepare a long-range plan and program for the effectuation of said policy. It is the purpose of sections 115.41 to 115.53 to safeguard the waters of the state from pollution by: (a) preventing any new pollution; and (b) abating pollution existing when sections 115.41 to 115.53 become effective, under a program consistent with the declaration of policy above stated.

History: 1963 c 874 s 4; 1969 c 9 s 21; 1974 c 406 s 63; 1994 c 465 art 1 s 7; 2008 c 277 art 1 s 97; 2012 c 272 s 61



Section 115.425 — NONINGESTED SOURCES; PHOSPHORUS REDUCTION GOAL.

The state goal for reducing phosphorus from noningested sources entering municipal wastewater treatment systems is at least a 50 percent reduction based on the timeline for reduction developed by the commissioner under Laws 2003, chapter 128, article 1, section 166, and a reasonable estimate of the amount of phosphorus from noningested sources entering municipal wastewater treatment systems in calendar year 2003.

History: 2003 c 128 art 1 s 122



Section 115.426 — INCENTIVE FOR VOLUNTARY MUNICIPAL OR INDUSTRIAL INVESTMENT IN NUTRIENT TREATMENT TECHNOLOGY.

Subdivision 1. Definitions. For purposes of this section:

(1) "biological nutrient removal system" means technology that uses microorganisms to remove nitrogen and phosphorus from wastewater;

(2) "public funds" means loans, grants, or bond proceeds from the state or funds raised by the municipality through taxes, assessments, bonds, rates, or similar means; and

(3) "regulatory certainty" means that, after the initial permit issuance to authorize biological nutrient removal and for the period of time specified under subdivision 2, the agency shall not issue new permit limits for phosphorus or nitrogen.

Subd. 2. Eligibility; term. (a) A municipality that installs a biological nutrient removal system on a voluntary basis and receives public funds to construct the biological nutrient removal system or an industrial national pollutant discharge elimination system/state disposal system (NPDES/SDS) permit holder that installs a biological nutrient removal system may request the regulatory certainty incentive under this section.

(b) A municipality with an existing wastewater facility that includes treatment technology that is designed for nitrogen removal on July 1, 2016, is eligible for the regulatory certainty incentive under this section if it agrees to meet water-quality-based permit limits for phosphorus and also voluntarily accepts a nitrogen limit determined by the commissioner based on agency review of its engineering plans and specifications and its existing facilities.

(c) The commissioner of the Pollution Control Agency may provide phosphorus and nitrogen regulatory certainty for an eligible municipality or industrial permit holder in a NPDES/SDS permit. Before the NPDES/SDS permit is finalized for an eligible municipality or industrial permit holder, the commissioner must determine whether to provide regulatory certainty, based on the system's effectiveness in removing nitrogen. If the commissioner will provide regulatory certainty, the commissioner and the municipality or industrial permit holder must execute an agreement recognizing the term and requirements relating to the regulatory certainty. The agreement becomes part of the NPDES/SDS permit.

(d) Regulatory certainty extends for the expected design life of the biological nutrient removal system, or 20 years, whichever is shorter, as long as the system is properly maintained and operated by the municipality or industrial permit holder. A municipality or industrial permit holder may receive regulatory certainty only one time for each wastewater treatment facility. In addition to the provisions of this section, a municipality or industrial permit holder remains subject to applicable provisions in Minnesota Rules, chapter 7001, relating to permitting of wastewater treatment works.

Subd. 3. Sunset. Applications must not be accepted under this section after December 31, 2031, or the day following United States Environmental Protection Agency approval of a Minnesota Pollution Control Agency-adopted total nitrate-nitrogen aquatic life water quality standard, whichever occurs first. Notwithstanding this subdivision, agreements entered into under subdivision 2, paragraph (a), continue in effect for the term stated in the agreement.

History: 2016 c 104 s 1



Section 115.43 — POWERS.

Subdivision 1. Scope. In addition to the other powers prescribed by law, the agency shall have the powers and duties prescribed in this section. In exercising all such powers the agency shall give due consideration to the establishment, maintenance, operation and expansion of business, commerce, trade, industry, traffic and other economic factors and other material matters affecting the feasibility and practicability of any proposed action, including, but not limited to, the burden on a municipality of any tax which may result therefrom and shall take or provide for such action as may be reasonable, feasible and practical under the circumstances.

Subd. 2. Rules. Acting within the scope of the policy and purposes of sections 115.41 to 115.53, the agency may adopt, promulgate, amend, or rescind rules in the manner provided by law, as may be necessary or proper to carry into effect the provisions of sections 115.41 to 115.53.

Subd. 3. [Repealed, 1973 c 374 s 22]

History: 1963 c 874 s 5; 1969 c 9 s 21; 1969 c 931 s 7; 1985 c 248 s 70; 1994 c 465 art 1 s 8; 2008 c 277 art 1 s 97



Section 115.44 — CLASSIFICATION OF WATERS; STANDARDS OF QUALITY AND PURITY.

Subdivision 1. Variable factors. It is recognized that, due to variable factors, no single standard of quality and purity of the waters is applicable to all waters of the state or to different segments of the same waters.

Subd. 2. Classification and standards. In order to attain the objectives of sections 115.41 to 115.53, the agency after proper study, and after conducting public hearing upon due notice, shall, as soon as practicable, group the designated waters of the state into classes, and adopt classifications and standards of purity and quality therefor. Such classification shall be made in accordance with considerations of best usage in the interest of the public and with regard to the considerations mentioned in subdivision 3 hereof.

Subd. 3. Adoption of classification. In adopting the classification of waters and the standards of purity and quality above mentioned, the agency shall give consideration to:

(1) the size, depth, surface area covered, volume, direction and rate of flow, stream gradient and temperature of the water;

(2) the character of the district bordering said waters and its peculiar suitability for the particular uses, and with a view to conserving the value of the same and encouraging the most appropriate use of lands bordering said waters, for residential, agricultural, industrial, or recreational purposes;

(3) the uses which have been made, are being made, or may be made of said waters for transportation, domestic and industrial consumption, bathing, fishing and fish culture, fire prevention, the disposal of sewage, industrial wastes and other wastes or other uses within this state, and, at the discretion of the agency, any such uses in another state on interstate waters flowing through or originating in this state;

(4) the extent of present defilement or fouling of said waters which has already occurred or resulted from past discharges therein;

(5) the need for standards for effluent from disposal systems entering waters of the state;

(6) such other considerations as the agency deems proper.

Subd. 4. Standards. The agency, after proper study, and in accordance with chapter 14, shall adopt and design standards of quality and purity for each classification necessary for the public use or benefit contemplated by the classification. The standards shall prescribe what qualities and properties of water indicate a polluted condition of the waters of the state which is actually or potentially deleterious, harmful, detrimental, or injurious to the public health, safety, or welfare; to terrestrial or aquatic life or to its growth and propagation; or to the use of the waters for domestic, commercial and industrial, agricultural, recreational, or other reasonable purposes, with respect to the various classes established pursuant to subdivision 2. The standards may also contain other provisions that the agency deems proper. Wherever practicable and advisable, the agency shall establish standards for effluent of disposal systems entering classified waters.

Subd. 5. Factors. (a) In establishing such standards, consideration should be given to the following factors:

(1) the extent, if any, to which floating solids may be permitted in the water;

(2) the extent to which suspended solids, colloids or a combination of solids with other substances suspended in water, may be permitted;

(3) the extent to which organism of the coliform group (intestinal bacilli) or any other bacteriological organisms may be permitted in the water;

(4) the extent of the oxygen demand which may be permitted in the receiving waters;

(5) such other chemical or biological properties necessary for the attainment of the objectives of this chapter and, with respect to pollution of the waters of the state, chapter 116.

(b) Wherever deemed practicable and advisable by the agency, standards specifying the quality and purity, or maximum permissible pollutional content, of effluent entering waters of the state may be established without respect to water quality standards; provided, however, that whenever the owner or operator of any point source, after opportunity for public hearing, can demonstrate to the satisfaction of the agency that any effluent limitation proposed for the control of the heat component of any discharge from such source will require effluent limitations more stringent than necessary to assure the protection and propagation of a balanced, indigenous population of fish and wildlife in and on the body of water into which the discharge is to be made, the agency may impose an effluent limitation for such plan, with respect to the heat component of such discharge, taking into account the interaction of such heat component with other pollutants, that will assure the protection and propagation of a balanced, indigenous population of fish and wildlife in and on that body of water; and provided further that notwithstanding any other provision of this chapter and, with respect to the pollution of the waters of the state, chapter 116, any point source of a discharge having a heat component, the modification of which point source is commenced after May 20, 1973, and which, as modified, meets applicable effluent limitations, and which effluent limitations will assure protection and propagation of a balanced, indigenous population of fish and wildlife in or on the water into which the discharge is made, shall not be subject to any more stringent effluent limitation with respect to the heat component of its discharge during a ten-year period beginning on the date of completion of such modification or during the period of depreciation or amortization of such facility for the purpose of section 167 or 169, or both, of the Internal Revenue Code of 1954, whichever period ends first.

Subd. 6. Modification of standards. The adoption, alteration, or modification of the standards of quality and purity in subdivision 4 shall be made by the agency in accordance with chapter 14.

Subd. 7. Rule notices. For rules authorized under this section, the notices required to be mailed under sections 14.14, subdivision 1a, and 14.22 must also be mailed to the governing body of each municipality bordering or through which the waters for which standards are sought to be adopted flow.

Subd. 8. Waiver. If the agency finds in order to comply with the Federal Water Pollution Control Act or any other federal law or rule or regulation promulgated thereunder that it is impracticable to comply with the requirements of this section in classifying waters or adopting standards or in meeting any of the requirements thereof, compliance with the requirements of such section are waived to the extent necessary to enable the agency to comply with federal laws and rules and regulations promulgated thereunder. The agency may classify waters and adopt criteria and standards in such form and based upon such evidence as it may deem necessary and sufficient for the purposes of meeting requirements of such federal laws, notwithstanding any provisions in this chapter or any other state law to the contrary. In the event waters are classified and criteria and standards are adopted to meet the requirements of federal law, the agency shall thereafter proceed to otherwise comply with the provisions of this section which were waived as rapidly as is practicable. This authority shall extend to proceedings pending before the agency on May 20, 1973.

Notwithstanding the provisions of subdivision 4, wherever advisable and practicable the agency may establish standards for effluent or disposal systems discharging into waters of the state regardless of whether such waters are or are not classified.

Subd. 9. Annual report. (a) By January 15 each year, the commissioner shall post on the Pollution Control Agency's Web site a report on the agency's activities the previous calendar year to implement standards and classification requirements into national pollutant discharge elimination system and state disposal system permits held by municipalities. The report must include:

(1) a summary of permits issued or reissued over the previous calendar year, including any changes to permitted effluent limits due to water quality standards adopted or revised during the previous permit term;

(2) highlights of innovative approaches employed by the agency and municipalities to develop and achieve permit requirements in a cost-effective manner;

(3) a summary of standards development and water quality rulemaking activities over the previous calendar year, including economic analyses;

(4) a summary of standards development and water quality rulemaking activities anticipated for the next three years, including economic analyses;

(5) a process and timeframe for municipalities to provide input to the agency regarding their needs based on the information provided in the report; and

(6) a list of anticipated permitting initiatives in the next calendar year that may impact municipalities and the agency's plan for involving the municipalities throughout the planning and decision-making process. The plan must include opportunities for input and public comment from municipalities on rulemaking initiatives prior to preparation of a statement of need and reasonableness required under section 14.131. The commissioner must ensure the agency's plan under this clause is implemented.

(b) For the purposes of this section, "economic analyses" must include assessments of the potential costs to regulated municipalities associated with water quality standards or rules proposed by the agency.

History: 1963 c 874 s 6; 1967 c 203 s 1; 1969 c 9 s 21; 1969 c 931 s 8,9; 1973 c 374 s 15,16; 1993 c 180 s 1-3; 1994 c 465 art 1 s 9; 2008 c 277 art 1 s 97; 1Sp2015 c 4 art 4 s 101



Section 115.449 — PUBLIC WASTEWATER TREATMENT FACILITIES PROPOSAL REQUIREMENTS.

A proposal for design services for a public wastewater treatment facility requiring a national pollutant discharge elimination system or state disposal system permit shall include a description of the treatment alternatives the engineer will evaluate and provide a range of all annual operation and maintenance costs of operating the facility for the first five years of operation.

History: 2006 c 244 s 2



Section 115.45 — COMPLIANCE.

Subdivision 1. Compliance. It is the duty of every person affected to comply with the provisions of sections 115.01 to 115.09 and 115.41 to 115.53, comprising the State Water Pollution Control Act, as now in force or hereafter amended, and all rules, orders, and permits adopted or issued by the agency thereunder, and to do and perform all acts and things within that person's power required to effectuate, carry out, and accomplish the purposes of such provisions, rules, orders, and permits.

Subd. 2. [Repealed, 1973 c 374 s 22]

History: 1963 c 874 s 7; 1969 c 9 s 21; 1969 c 931 s 10; 1985 c 248 s 70; 1986 c 444; 1994 c 465 art 1 s 10; 2008 c 277 art 1 s 97



Section 115.46 — TAXATION BY MUNICIPALITY.

Subdivision 1. Limitation does not apply. Any taxes, special assessments, levied or to be levied, and any bonds or other evidences of indebtedness issued or to be issued for the construction, installation, maintenance, or operation by a municipality of any disposal system or part thereof, shall not be subject to any limitation and shall be excluded in computing amounts subject to any limitation on tax levies, special assessments, bonded indebtedness or other indebtedness and the governing or managing body and the proper officers of the municipality concerned shall have the power and, to comply with any order of the agency, it shall be their duty to levy such taxes and special assessments and issue such bonds and take such other lawful actions as may be appropriate and necessary to provide funds to meet the cost of such construction or work, notwithstanding any such limit and without any election or referendum therefor. A recital in any bond, tax levy, or assessment that the same is issued or made for the purposes of a disposal system or any part thereof ordered by the agency and is not subject to any provisions of law prescribing limits or requiring an election or referendum therefor shall be prima facie evidence thereof and that all requirements of law relating thereto have been complied with. In any suit, action, or proceedings involving the validity or enforceability of any bonds of a municipality or the security therefor, any such bond reciting in substance that it has been issued by the municipality to aid in financing a sewage disposal system or part thereof, shall be conclusively deemed to have been issued for such purpose, and in compliance with all requirements of the law relating thereto.

Subd. 2. Tax in anticipation of need. For the same purposes as the purposes for which a tax may be levied under subdivision 1, a municipality may levy taxes in anticipation of need and the provision of subdivision 1 shall be applicable so far as appropriate to any such anticipatory levy. If such a tax is levied in anticipation of need, the purpose must be specified in the resolution of the governing body directing the levy, and proceeds of the tax must be used only for that purpose, and until used the proceeds shall be retained in a separate fund or invested as surplus in a sinking fund may be invested under section 118A.04.

History: 1963 c 874 s 8; 1969 c 9 s 21; 1996 c 399 art 2 s 12



Section 115.48 — ASSUMPTION OF POWER BY AGENCY.

Subdivision 1. Agency may assume power. In lieu of enforcement action as provided by section 115.071, the agency, in case of failure by any municipality or its governing or managing body or officers to comply with any order of the agency for the construction, installation, maintenance, or operation of a disposal system or part thereof, may by resolution assume the powers of the legislative authority of the municipality and confer on the commissioner the powers of the administrative officers of the municipality relating to the construction, installation, maintenance, or operation of a disposal system, or part thereof, or issuing bonds and levying taxes therefor, after holding a hearing on the case as provided by Minnesota Statutes 1961, sections 115.03 and 115.05, upon notice specifying the particulars of the alleged failure to comply with the order and the powers proposed to be assumed for the purpose of remedying such failure. The resolution shall include or have attached thereto a copy of the order, shall set forth the findings of the agency as to failure of compliance therewith after the hearing thereon, and shall set forth the powers assumed and determine the action to be taken. Certified copies of the resolution and order shall be transmitted by the secretary of the agency to the commissioner and to the clerk or other recording officer of the municipality concerned. The resolution and order and certified copies thereof shall be prima facie evidence that the order is reasonable and valid, that all requirements of law relating thereto and to the hearing thereon have been complied with by the agency, that the municipality and its governing or managing body and officers have failed to comply with the order as set forth in the resolution, and that the powers so assumed are vested in the agency and the commissioner as therein set forth. Thereupon the agency and the commissioner shall have charge of the case, and all other proceedings for enforcement of the order shall be suspended until the authority of the commissioner in the case has been terminated as hereinafter provided. At this stage of the case there is a right of judicial review, and the resolution and attached order shall be deemed a final order for the purpose of judicial review, but failure at this stage to seek judicial review does not preclude judicial relief at a subsequent stage where, and in a manner, otherwise appropriate.

Subd. 2. Powers vest in agency. Upon the assumption of powers as provided in subdivision 1, all the powers of the municipality and its governing or managing body and officers with respect to the subject matter of the order shall thereby be forthwith transferred to and vested in the agency and the commissioner, and they shall thereafter exercise the same in the name of the municipality or its governing or managing body or officers, as the case may require, until terminated as hereinafter provided. Such powers shall include, without limitation, the power to levy taxes, to certify such taxes for collection, to levy assessments on benefited property, to prescribe service or use charges, to borrow money, to issue bonds, to employ necessary assistance, to acquire necessary real or personal property, to let contracts or otherwise provide for the doing of work or the construction, installation, maintenance, or operation of facilities, and to do and perform for the municipality or its governing or managing body or officers all other acts and things required to effectuate, carry out, and accomplish the purposes of the order and which might have been done or performed by the municipality or its governing or managing body or officers. The exercise of any and all such powers by the agency and the commissioner shall have like force and effect as if the same had been exercised by the municipality or by its governing or managing body or officers. All such acts or things done or performed by the agency or the commissioner shall be prima facie lawful and valid, and it shall be presumed that all requirements of law or charter relating thereto have been complied with. Any bond pursuant to this section in the hands of a holder in good faith and for value reciting that such bond is issued for the purposes of a disposal system, or part thereof, pursuant to the order of the agency under this section shall be conclusively deemed to have been issued for such purpose and in compliance with all requirements of law relating thereto and shall be a valid and binding instrument enforceable against the municipality in accordance with its terms. The impact on a municipality of taxes or special assessments which are likely to result from compliance with an order made under section 115.43, subdivision 3, clause (1), weighed against the urgency of the need for compliance in the light of public health and the policy and purposes of sections 115.41 to 115.53 shall be a relevant consideration in any judicial inquiry into the reasonableness of the order.

Subd. 3. Municipal provisions apply. Except as otherwise provided herein, all proceedings of the agency or the commissioner under subdivision 2 shall be governed by the laws or charter provisions governing like proceedings of the governing or managing body or administrative officers of the municipality, so far as applicable, and they shall have like powers and duties with respect thereto as the governing or managing body, the mayor or other presiding officer, the clerk or other recording officer, and any other officer of the municipality having authority in the matter, respectively. In any case where the governing or managing body of the municipality is required to act by motion, resolution, or ordinance, the adoption thereof by resolution or order of the agency shall have like force and effect as adoption by the governing or managing body and approval by the mayor or other presiding officer of the municipality, if required.

Subd. 4. Reinstatement of municipal powers. If at any time while the agency and the commissioner have charge of a case as provided in this section, the governing or managing body or the officers or the municipality concerned shall offer to exercise their powers and perform their duties with respect to the subject matter in accordance with the order of the agency, the agency may by order, of which certified copies shall be transmitted to the secretary of the agency and to the clerk or other recording officer of the municipality, reinstate such powers to the extent and subject to any conditions specified in the order, and the governing or managing body or officers of the municipality may thereupon exercise such powers accordingly. Such reinstatement may be revoked by the agency by order in like manner in case it shall determine that the affected powers have not been properly or effectively exercised by the governing or managing body or the officers of the municipality.

Subd. 5. Agency action no longer necessary. If, at any time while the agency and the commissioner have charge of a case hereunder, the agency shall determine that the further exercise of the powers of the municipality assumed in the case will not be feasible or will not be the most effective procedure for accomplishing the purposes of the agency's order involved, it may by order so declare. Certified copies of the order shall be transmitted by the secretary of the agency to the commissioner and the clerk or other recording officer of the municipality concerned. Thereupon the powers assumed shall be revested in the municipality, and the agency may proceed with the enforcement of its order in such manner as may be authorized by law.

History: 1963 c 874 s 10; 1969 c 9 s 21; 1976 c 2 s 51



Section 115.49 — COOPERATION BETWEEN MUNICIPALITIES; CONTRACTS.

Subdivision 1. Generally. If the agency determines after a hearing on the subject matter that cooperation between two or more municipalities is necessary to provide for areawide waste management and treatment, in accordance with the Federal Water Pollution Control Act, as amended, or to prevent, control, or abate pollution, it may adopt a resolution so declaring and determining whether it will be feasible to secure such cooperation by contract between the municipalities concerned.

Subd. 2. Procedure by contract. If the agency determines that procedure by contract will be feasible it may issue an order so declaring, setting forth the general purposes and terms of a proposed contract under any applicable law, determining, among other things, which of the municipalities concerned shall have charge of any facilities constructed, and directing the municipalities concerned to formulate and execute such contract within such time as the agency may specify in the order, but not less than 90 days from the date of mailing copies of the order to the clerks or other recording officers of such municipalities or service thereof upon them. If a contract approved by the agency as sufficient for the purposes set forth in the order is not made within the time therein specified, the agency may refer the case to the commissioner as provided in section 115.48. Thereupon and thereby all the appropriate contractual powers of each municipality concerned and its governing or managing body and officers shall be transferred to and vested in the commissioner. The commissioner may then formulate a contract in accordance with the agency's order, with necessary counterparts, and execute the same in the name of each municipality concerned, with like force and effect as if executed by their officers as provided by law or charter. An executed counterpart of the contract shall be delivered or sent by certified mail by the commissioner to the clerk or other recording officer of each municipality concerned, and the contract shall thereupon take effect and be binding on such municipalities.

Subd. 2a. Extension of service. If a determination or order is made by the Pollution Control Agency under this section that cooperation by contract is necessary and feasible between a municipality and an unincorporated area located outside the existing corporate limits of a municipality, the municipality being required to provide or extend through a contract a governmental service to an unincorporated area, during the statutory 90-day period provided in this section to formulate a contract, may in the alternative to formulating a service contract to provide or extend the service, declare the unincorporated area as described in the Pollution Control Agency's determination letter or order annexed to the municipality under section 414.0335.

Subd. 3. Contract may be changed. Any contract for disposal of sewage, industrial wastes, or other wastes or for the construction, maintenance, or operation of any facilities therefor heretofore or hereafter executed between two or more municipalities may be renegotiated, reviewed, and revised or modified with respect to rates or charges or any other provision by agreement of the parties to the contract, any provision of law, charter, or the contract to the contrary notwithstanding.

Subd. 4. New rates and charges. Any municipality which is a party to a contract for any of the purposes specified in subdivision 3, and which operates a plant for the disposal of sewage, industrial wastes, or other wastes, may, upon written notice to the other party or parties, fix new rates and charges for the service performed under the contract, notwithstanding any provision of law, charter, or the contract to the contrary. Any other party or parties to such a contract with a municipality which operates such a plant may, upon written notice to such municipality, demand that new rates and charges be fixed for service performed under the contract, notwithstanding any provision of law, charter, or the contract to the contrary. Whenever notice is given as provided herein, it shall be the duty of the municipality operating the plant for the disposal of sewage, industrial wastes, or other wastes to hold a hearing for the determination of proper rates and charges. A valid notice given under this subdivision of a demand to fix new rates and charges as to any contract precludes another such notice by any party as to that contract for a period of five years from the time of the notice, or the time of dismissal of proceedings under a notice, or the time of determination of rates and charges by the affected agencies or by judgment, as the case may be, whichever of these events is last, but there may always be a contract change under subdivision 3; provided there can be no such demand as of right within the first five years of a contract. A municipality which may be affected by determination of new rates and charges in such a proceeding may participate in the proceeding as an interested third party by filing a notice of its intention to so participate with the clerk of the municipality to which the original notice was directed. If any party to the contract involved in the proceeding initiated by notice of demand for new rates and charges is dissatisfied with the rates and charges as set in the proceeding it may within 30 days after such determination by written notice given to the other party or parties elect to submit the matters in dispute to a board of arbitration which shall be created as follows: The municipality making such written election shall in such written election appoint a referee; the other municipality shall within ten days after such election and appointment also appoint a referee; the two referees shall appoint a third referee, or if they fail for ten days to do so, unless the municipalities mutually extend the time for them to do so the district court of a judicial district which is mutually agreeable to the municipalities shall make the appointment of the third referee. A decision of the majority of the board shall be a decision of the board. Each municipality shall pay the compensation of the referee appointed by it, and one-half of the compensation of the third referee, such compensation to be at the rate usually charged by such person for services in the person's profession or occupation. The hearing initiated by the notice of demand to fix new rates and charges and all proceedings in connection therewith shall be in conformity with sections 14.57 to 14.62 and the municipality conducting the hearing is an agency as such term is used in such sections. Any party to the contract aggrieved by the decision or order made in conformity with such provisions shall be entitled to judicial review in the district court in the county in which such decision or order was made and in the manner provided in subdivision 5. The new rates and charges established by the agency upon the initial demand will continue until the proper rates and charges are finally determined, notwithstanding submission to arbitration or judicial review, but the order or judgment which finally determines legality will provide for adjustment of overpayment or underpayment, if any, during the period after the new rates and charges were initially fixed.

All records of any municipality relating to such rates and charges shall be available at all reasonable times for examination by any municipality.

Subd. 5. Appeals. Any party to the contract aggrieved by a decision or order shall be entitled to judicial review by serving a petition for review upon the municipality making the decision or order, and filing it with proof of service in the office of the court administrator within 30 days after the decision or order has been made and the parties notified of it. The petition shall state the nature of the petitioner's interest, and the ground or grounds upon which the petitioner contends the decision or order should be reversed or modified. The petition may be amended by leave of court, though the time for serving it has expired.

Within 20 days after service of the petition for review, the municipality shall serve upon the petitioner an answer stating its position with reference to the reversal or modification of the order or decision under review. The answer, with proof of service, shall be filed with the clerk of the district court within ten days after service. No further pleadings shall be necessary. The review shall be noticed for trial as in the case of a civil action and shall take precedence over other civil cases for trial.

The institution of the proceeding for review shall not stay enforcement of the order or decision, but the court may order a stay upon such terms as it deems proper.

Within 30 days after service of the petition for review upon the municipality, or within such further time as the court may allow, the municipality shall transmit to the court the original or a certified copy of the entire record of the proceedings in which the order or decision under review was made. By stipulation of the parties to the review proceeding, the record may be shortened by eliminating any portion of it. The record may be typewritten or printed and the exhibits may be typewritten, photostated or otherwise reproduced, or upon motion of any party, or by order of the court, the original exhibits shall accompany the record. The court may require or permit substantial corrections or additions to the record when deemed desirable.

If, before the date set for trial, an application is made to the court for leave to present additional evidence on the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material, the court may order that the additional evidence be taken upon terms the court deems proper.

The review shall be conducted by the court without a jury. The court may affirm, reverse or modify the order or decision if the substantial rights of the petitioner have been prejudiced as a result of the order or decision being:

(1) contrary to constitutional rights or privileges;

(2) in excess of the statutory authority or jurisdiction of the agency, or affected by other error of law;

(3) made or promulgated upon unlawful procedure;

(4) unsupported by substantial evidence in view of the entire record as submitted; or

(5) arbitrary or capricious.

Any party may appeal from the final judgment of the district court as in other civil cases.

No party to the review in any court is entitled to recover costs, attorney's fees, witness fees, or any other disbursement.

Subd. 6. Rates and charges to be reasonable. All rates and charges shall be reasonable and shall be sufficient to compensate for all costs of devoting the sewage disposal plant, equipment, its collector system, and personnel to the accomplishment of the purpose of the service to be rendered but shall not include profit. When the sewer system of any municipality or any part thereof is devoted to the use of another municipality, all charges for such use shall be reasonable and shall be sufficient to compensate for all costs of such use, but shall not include profit.

Subd. 7. Agreement by parties. Nothing in subdivision 4 shall preclude the fixing of rates and charges by agreement of the parties under subdivision 3.

Subd. 8. Remanding to agency. Any case referred to the commissioner under this section may be remanded to the agency as provided in section 115.48, subdivision 5.

Subd. 9. Reform or termination of contract. Any contract ordered by the agency pursuant to this section may be reformed or terminated upon: (1) mutual agreement among all parties to the contract as exhibited by a joint written application to the agency, and approval thereof by the agency; or (2) unilateral application to the agency by certified mail by any party to such a contract, with a copy thereof served by certified mail upon all other parties to the contract, and subsequent order of reformation or termination of the agreement by the agency. The applicant may in its application for reformation or termination seek other relief in addition to said order of reformation or termination, including, but not limited to, an order directing the refund by the municipality operating the disposal system of overpayments made by the municipality being served during the life of the contract, or the further payment by the municipality being served to the municipality operating the disposal system made necessary by the inadequacy of payments made by the municipality being served to the municipality operating the disposal system during the life of the contract. In the event of a unilateral application to the agency, the agency may, after 30 days written notice, hold a public hearing for the purpose of hearing evidence relating to the application. Pursuant to an application under this subdivision, the agency may enter its order reforming or terminating the contract, ordering a refundment of overpayment or payment of underpayment, as aforesaid, or granting any further relief that is reasonable under the circumstances. Any party aggrieved by the agency's decision may thereafter appeal to district court from the agency's order.

History: 1963 c 874 s 11; 1969 c 9 s 21; 1973 c 374 s 17,18; 1978 c 674 s 60; 1982 c 424 s 130; 1983 c 247 s 50; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1990 c 426 art 1 s 14; 1997 c 202 art 5 s 1; 2001 c 7 s 27



Section 115.50 — TOWNS, POWERS TO ACT.

For the purposes of carrying out the policy and purposes of sections 115.01 to 115.09 and 115.41 to 115.53, there is hereby conferred upon all towns of this state the power and authority to construct, install, acquire, maintain and operate disposal systems and parts thereof, and to levy taxes, and special assessments, to issue bonds and to do all other things necessary or convenient for such construction, installation, acquisition, maintenance and operation in the same manner and extent and subject to the same limitations as statutory cities.

History: 1963 c 874 s 12; 1973 c 123 art 5 s 7; 1994 c 465 art 1 s 11; 2008 c 277 art 1 s 97



Section 115.51 — ENFORCEMENT OF CONTRACTS BETWEEN MUNICIPALITIES.

The provisions of any contract between two or more municipalities for any purpose relating to the prevention, control, or abatement of pollution, whether now in force or hereafter consummated as provided in section 115.49 or otherwise, may be enforced by action to compel performance brought by any municipality which is a party to the contract or by the attorney general in the name of the state at the request of the agency. In any such action the court shall have like powers as provided in section 115.071, subdivision 5, for enforcement of an order of the agency.

History: 1963 c 874 s 13; 1969 c 9 s 21; 1976 c 2 s 52



Section 115.52 — SEVERABILITY.

The provisions of sections 115.41 to 115.53 shall be severable and the invalidity of any section or subdivision or part thereof shall not make void any other section or subdivision or part thereof.

History: 1963 c 874 s 14; 1994 c 465 art 1 s 12; 2008 c 277 art 1 s 97



Section 115.53 — MODIFICATION OF CLASSIFICATION OR STANDARDS.

In any case where the agency has heretofore adopted and established a classification or standards for any waters as then provided by law, the agency, at any hearing held pursuant to the provisions of this section for the purpose of modification, alteration, or amendment of such classification or standards or the adoption and establishment of any classification or standards for the same waters or any part thereof as required by sections 115.41 to 115.53, may receive and consider for any such purpose any testimony received at such previous hearing, as reported in the stenographic transcript thereof, and any exhibits received at such previous hearing, which are relevant, with like force and effect and subject to like objections, if any, as if such testimony or exhibits had been produced at the hearing hereunder, together with any further testimony or exhibits which may be submitted and received at the hearing hereunder.

History: 1963 c 874 s 15; 1969 c 9 s 21; 1994 c 465 art 1 s 13; 2008 c 277 art 1 s 97



Section 115.55 — SUBSURFACE SEWAGE TREATMENT SYSTEMS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to sections 115.55 to 115.56.

(b) "Advisory committee" means the Advisory Committee on Subsurface Sewage Treatment Systems established under the subsurface sewage treatment system rules. The advisory committee must be appointed to ensure geographic representation of the state and include elected public officials.

(c) "Applicable requirements" means:

(1) local ordinances that comply with the subsurface sewage treatment system rules, as required in subdivision 2; or

(2) in areas without compliant ordinances described in clause (1), the subsurface sewage treatment system rules.

(d) "Building sewer connected to a subsurface sewage treatment system" means the pipe that connects a structure to a subsurface sewage treatment system. Building sewers connected to subsurface sewage treatment systems are codefined as both plumbing and subsurface sewage treatment system components.

(e) "City" means a statutory or home rule charter city.

(f) "Commissioner" means the commissioner of the Pollution Control Agency.

(g) "Dwelling" means a building or place used or intended to be used by human occupants as a single-family or two-family unit.

(h) "Subsurface sewage treatment system" or "system" means a sewage treatment system, or part thereof, that uses subsurface soil treatment and disposal, or a holding tank, serving a dwelling, other establishment, or a group thereof, and that does not require a state permit. Subsurface sewage treatment system includes a building sewer connected to a subsurface sewage treatment system.

(i) "Subsurface sewage treatment system professional" means an inspector, installer, designer, service provider, or maintainer.

(j) "Subsurface sewage treatment system rules" means rules adopted by the agency that establish minimum standards and criteria for the design, location, installation, use, maintenance, and closure of subsurface sewage treatment systems.

(k) "Inspector" means a person who inspects subsurface sewage treatment systems for compliance with the applicable requirements.

(l) "Installer" means a person who constructs or repairs subsurface sewage treatment systems.

(m) "Local unit of government" means a township, city, or county.

(n) "Performance-based system" means a system that is designed specifically for environmental conditions on a site and is designed to adequately protect the public health and the environment and provide consistent, reliable, long-term performance. At a minimum, a performance based system must ensure that applicable water quality standards are met in both ground and surface water that ultimately receive the treated sewage.

(o) "Maintainer" means a person who removes solids and liquids from and maintains and repairs components of subsurface sewage treatment systems including, but not limited to, sewage, aerobic, and holding tanks.

(p) "Seasonal dwelling" means a dwelling that is occupied or used for less than 180 days per year and less than 120 consecutive days.

(q) "Septic system tank" means any covered receptacle designed, constructed, and installed as part of a subsurface sewage treatment system.

(r) "Designer" means a person who:

(1) investigates soils and site characteristics to determine suitability, limitations, and sizing requirements; and

(2) designs subsurface sewage treatment systems.

(s) "Straight-pipe system" means a sewage disposal system that transports raw or partially treated sewage directly to a lake, a stream, a drainage system, or ground surface.

Subd. 2. Local ordinances. (a) All counties must adopt ordinances that comply with revisions to the subsurface sewage treatment system rules within two years of the final adoption by the agency unless all towns and cities in the county have adopted the ordinances. County ordinances must apply to all areas of the county other than cities or towns that have adopted ordinances that comply with this section and are as strict as the applicable county ordinances.

(b) A copy of each ordinance adopted under this subdivision must be submitted to the commissioner upon adoption.

(c) A local unit of government must make available to the public upon request a written list of any differences between its ordinances and rules adopted under this section.

Subd. 3. Rules. (a) The agency shall adopt rules containing minimum standards and criteria for the design, location, installation, use, maintenance, and closure of subsurface sewage treatment systems. The rules must include:

(1) how the agency will ensure compliance under subdivision 2;

(2) how local units of government shall enforce ordinances under subdivision 2, including requirements for permits and inspection programs;

(3) how the advisory committee will participate in review and implementation of the rules;

(4) provisions for nonstandard systems and performance-based systems;

(5) provisions for handling and disposal of effluent;

(6) provisions for system abandonment; and

(7) procedures for variances, including the consideration of variances based on cost and variances that take into account proximity of a system to other systems.

(b) The agency shall consult with the advisory committee before adopting rules under this subdivision.

(c) The rules required in paragraph (a) must also address the following:

(1) a definition of redoximorphic features and other criteria that can be used by system designers and inspectors;

(2) direction on the interpretation of observed soil features that may be redoximorphic and their relation to zones of periodic saturation; and

(3) procedures on how to resolve professional disagreements on periodically saturated soils.

Subd. 4. Compliance with rules required; enforcement. (a) A person who designs, installs, alters, repairs, maintains, pumps, services, inspects, or abandons all or part of a subsurface sewage treatment system shall comply with the applicable requirements.

(b) Local units of government may enforce, under section 115.071, subdivisions 3 and 4, ordinances that are applicable requirements.

Subd. 5. Inspection. (a) An inspection shall be required for all new construction or replacement of a system to determine compliance with applicable requirements. The manner and timing of inspection may be determined by the applicable local ordinance.

(b) A local unit of government may not issue a building permit or variance for the addition of a bedroom on property served by a system unless the system has been inspected to determine compliance with the applicable requirements, as evidenced by a certificate of compliance or notice of noncompliance issued by a licensed inspection business or certified local unit of government inspector. A local unit of government may temporarily waive the inspection requirement for a building permit or variance for which application is made during the period from November 1 to April 30, provided that an inspection of the system is performed by the following June 1 and the applicant submits a certificate of compliance or notice of noncompliance within 15 days of the inspection. This paragraph does not apply if the local unit of government does not have an ordinance requiring a building permit to add a bedroom.

(c) A certificate of compliance for an existing system is valid for three years from the date of issuance unless the local unit of government finds evidence of an imminent threat to public health or safety requiring removal and abatement under section 145A.04, subdivision 8.

(d) A certificate of compliance for a new system is valid for five years from the date of issuance unless the local unit of government finds evidence of an imminent threat to public health or safety requiring removal and abatement under section 145A.04, subdivision 8.

(e) A licensed inspection business that inspects an existing system may subsequently design and install a new system for that property, provided the inspection business is licensed to install subsurface sewage treatment systems.

(f) No certified professional may use the professional's position with government, either as an employee or a contractor, to solicit business for the individual's private system enterprise.

Subd. 5a. Inspection criteria for existing systems. (a) An inspection of an existing system must evaluate the criteria in paragraphs (b) to (i).

(b) If the inspector finds one or more of the following conditions:

(1) sewage discharge to surface water;

(2) sewage discharge to ground surface;

(3) sewage backup; or

(4) any other situation with the potential to immediately and adversely affect or threaten public health or safety,

then the system constitutes an imminent threat to public health or safety and, if not repaired, must be upgraded, replaced, or its use discontinued within ten months of receipt of the notice described in subdivision 5b, or within a shorter period of time if required by local ordinance.

(c) A system constructed before April 1, 1996, that has none of the conditions in paragraph (b), and has at least two feet of soil separation need not be upgraded, repaired, replaced, or its use discontinued, notwithstanding any local ordinance that is more restrictive.

(d) Paragraph (c) does not apply to systems in shoreland areas regulated under sections 103F.201 to 103F.221, wellhead protection areas as defined in section 103I.005, or those used in connection with food, beverage, and lodging establishments regulated under chapter 157.

(e) If the local unit of government with jurisdiction over the system has adopted an ordinance containing local standards pursuant to subdivision 7, the existing system must comply with the ordinance. If the system does not comply with the ordinance, it must be upgraded, replaced, or its use discontinued according to the ordinance.

(f) If a seepage pit, drywell, cesspool, or leaching pit exists and the local unit of government with jurisdiction over the system has not adopted local standards to the contrary, the system is failing and must be upgraded, replaced, or its use discontinued within the time required by subdivision 3 or local ordinance.

(g) If the system fails to provide sufficient groundwater protection, then the local unit of government or its agent shall order that the system be upgraded, replaced, or its use discontinued within the time required by rule or the local ordinance.

(h) The authority to find a threat to public health under section 145A.04, subdivision 8, is in addition to the authority to make a finding under paragraphs (b) to (d).

(i) Certified inspectors must use the existing system inspection form provided by the agency. The inspection information required by local ordinance may be included as an attachment to the state form. The following language must appear on the standard form: "If an existing system is not failing as defined in law, and has at least two feet of design soil separation, then the system need not be upgraded, repaired, replaced, or its use discontinued, notwithstanding any local ordinance that is more strict. This does not apply to systems in shoreland areas, wellhead protection areas, or those used in connection with food, beverage, and lodging establishments as defined in law."

Subd. 5b. Compliance notice. If a system inspected under subdivision 5 is required to be upgraded, replaced, or its use discontinued under subdivision 5a, the certified inspector must issue a notice of noncompliance to the property owner and must provide a copy of the notice to the unit of government with jurisdiction. The notice of noncompliance must specify why the system must be upgraded, replaced, or its use discontinued. A local unit of government must specify the upgrade time period in its ordinance.

Subd. 6. Disclosure of subsurface sewage treatment system to buyer. (a) Before signing an agreement to sell or transfer real property, the seller or transferor must disclose in writing to the buyer or transferee information on how sewage generated at the property is managed. The disclosure must be made by delivering a statement to the buyer or transferee that either:

(1) the sewage goes to a facility permitted by the agency; or

(2) the sewage does not go to a permitted facility, and is therefore subject to applicable requirements.

For sewage not sent to a permitted facility, the disclosure must include a description of the system in use, including the legal description of the property, the county in which the property is located, and a map drawn from available information showing the location of the system on the property to the extent practicable. If the seller or transferor has knowledge that an abandoned subsurface sewage treatment system exists on the property, the disclosure must include a map showing its location. The seller or transferor shall disclose to the buyer or transferee what the seller or transferor has knowledge of relative to the compliance status of the subsurface sewage treatment system, and whether, to the best of the seller's knowledge, a straight-pipe system exists. A seller or transferor who has in their possession a previous inspection report completed by a licensed inspection business or certified local government inspector in accordance with subdivision 5 or 5a shall attach a copy to the disclosure statement that is provided to the buyer.

(b) Unless the buyer or transferee and seller or transferor agree to the contrary in writing before the closing of the sale, a seller or transferor who fails to disclose the existence or known status of a subsurface sewage treatment system at the time of sale, and who knew or had reason to know of the existence or known status of the system, is liable to the buyer or transferee for costs relating to bringing the system into compliance with the subsurface sewage treatment system rules and for reasonable attorney fees for collection of costs from the seller or transferor. An action under this subdivision must be commenced within two years after the date on which the buyer or transferee closed the purchase or transfer of the real property where the system is located.

Subd. 7. Local standards. (a) Existing systems. Counties may adopt by ordinance local standards that are less restrictive than the agency's rules in order to define an acceptable existing system. The local standards may include soil separation, soil classification, vegetation, system use, localized well placement and construction, localized density of systems and wells, extent of area to be covered by local standards, groundwater flow patterns, and existing natural or artificial drainage systems. The local standards and criteria shall be submitted to the commissioner for comment prior to adoption to demonstrate that, based on local circumstances in that jurisdiction, they adequately protect public health and the environment.

(b) New or replacement systems. Counties, after providing documentation of conditions listed in this paragraph to the commissioner, may adopt by ordinance local standards that are less restrictive than the agency's rules for new system construction or replacement in areas of sustained and projected low population density where conditions render conformance to applicable requirements difficult or otherwise inappropriate. Documentation may include a map delineating the area of the county to be served by the local standards, a description of the hardship that would result from strict adherence to the agency's rules, and evidence of sustained and projected low population density. The local standards must protect human health and the environment and be based on considerations that may include, but need not be limited to, soil separation, soil classification, vegetation, system use, localized well placement and construction, localized density of systems and wells, extent of area to be covered by local standards, groundwater flow patterns, and existing natural or artificial drainage systems. The local standards must provide cost-effective and long-term treatment alternatives. The draft ordinance incorporating the local standards must be submitted with justification to the commissioner 30 days before adoption for review and comment.

(c) New or replacement systems; local ordinances. A local unit of government may adopt and enforce ordinances or rules affecting new or replacement subsurface sewage treatment systems that are more restrictive than the agency's rules. A local unit of government may not adopt or enforce an ordinance or rule if its effect is to prevent or delay recording with the county recorder or registrar of titles of a deed or other instrument that is otherwise entitled to be recorded.

(d) Local standards; conflict with state law. Local standards adopted under paragraph (a) or (b) must not conflict with any requirements under other state laws or rules or local ordinances, including, but not limited to, requirements for:

(1) systems in shoreland areas, regulated under sections 103F.201 to 103F.221;

(2) well construction and location, regulated under chapter 103I; and

(3) systems used in connection with food, beverage, and lodging establishments, regulated under chapter 157.

Alternative local standards for new or replacement residential systems with flow of 2,500 gallons per day or less may be applied to systems listed in clause (1), provided the alternative standards are no less stringent than provisions of Minnesota Rules, chapter 7080, that went into effect on April 3, 2006. In addition, alternative local standards for new or replacement systems with flow of 2,500 gallons per day or less may be applied to systems listed in clause (3), provided the alternative standards are no less stringent than provisions of Minnesota Rules, chapter 7080, that went into effect on April 3, 2006, except that the waste strength must meet the standards established in Minnesota Rules, part 7080.2150, subpart 3, item K. If additional treatment of waste is needed to meet this standard, the treatment must be in accordance with Minnesota Rules, part 7080.2150, subpart 3, item A. The local standards must include references to applicable requirements under other state laws or rules or local ordinances. Nothing in this paragraph prevents a local subsurface sewage treatment system ordinance from including provisions of the current rule as part of the alternative local standards.

Subd. 8. [Repealed, 1Sp2001 c 2 s 162]

Subd. 9. Warrantied systems. (a) A subsurface sewage treatment system may be installed provided that it meets all local ordinance requirements and provided the requirements of paragraphs (b) to (e) are met.

(b) The manufacturer shall provide to the commissioner:

(1) documentation that the manufacturer's system was designated by the agency as a warrantied system as of June 30, 2001, or the system is a modified version of the system that was designated as a warrantied system and meets the size requirements or other requirements that were the basis for the previous warrantied system classification; or

(2) documentation showing that a minimum of 50 of the manufacturer's systems have been installed and operated and are under normal use across all major soil classifications for a minimum of three years.

(c) For each system that meets the requirements of paragraph (b), clause (1) or (2), the manufacturer must provide to the commissioner:

(1) documentation that the system manufacturer or designer will provide full warranty effective for at least five years from the time of installation, covering design, labor, and material costs to remedy failure to meet performance expectations for systems used and installed in accordance with the manufacturer's or designer's instructions; and

(2) a commonly accepted financial assurance document or documentation of the manufacturer's or designer's financial ability to cover potential replacement and upgrades necessitated by failure of the system to meet the performance expectations for the duration of the warranty period.

(d) The manufacturer shall reimburse the agency an amount of $2,000 for staff services needed to review the information submitted pursuant to paragraphs (b) and (c). Reimbursements accepted by the agency shall be deposited in the environmental fund and are appropriated to the agency for the purpose of reviewing information submitted. Reimbursement by the manufacturer shall precede, not be contingent upon, and shall not affect the agency's decision on whether the submittal meets the requirements of paragraphs (b) and (c).

(e) The manufacturer shall provide to the local unit of government reasonable assurance of performance of the manufacturer's system, engineering design of the manufacturer's system, a monitoring plan that will be provided to system owners, and a mitigation plan that will be provided to system owners describing actions to be taken if the system fails.

(f) The commissioner may prohibit a subsurface sewage treatment system from qualifying for installation under this subdivision upon a finding of fraud, system failure, failure to meet warranty conditions, or failure to meet the requirements of this subdivision or other matters that fail to meet with the intent and purpose of this subdivision. Prohibition of installation of a system by the commissioner does not alter or end warranty obligations for systems already installed.

Subd. 10. [Repealed, 2009 c 109 s 15]

Subd. 11. Straight-pipe systems; noncompliance. An inspector who discovers the existence of a straight-pipe system shall issue a noncompliance notice to the owner of the straight-pipe system and forward a copy of the notice to the agency. The notice must state that the owner must replace or discontinue the use of the straight-pipe system within ten months of receiving the notice. If the owner does not replace or discontinue the use of the straight-pipe system within ten months after the notice was received, the owner of the straight-pipe system shall be subject to an administrative penalty of $500 per month of noncompliance beyond the ten-month period. Administrative penalty orders may be issued for violations under this subdivision, as provided in section 116.072. One-half of the proceeds collected from an administrative penalty order issued for violating this subdivision shall be remitted to the local unit of government with jurisdiction over the noncompliant straight-pipe system.

Subd. 12. County subsurface sewage treatment system management plan. A county may adopt a subsurface sewage treatment system management plan that describes how the county plans on carrying out subsurface sewage treatment system needs.

Subd. 13. Subsurface Sewage Treatment Systems Implementation and Enforcement Task Force. (a) By September 1, 2010, the agency shall appoint a Subsurface Sewage Treatment Systems Implementation and Enforcement Task Force in collaboration with the Association of Minnesota Counties, Minnesota Association of Realtors, Minnesota Association of County Planning and Zoning Administrators, and the Minnesota Onsite Wastewater Association. The agency shall work in collaboration with the task force to develop effective and timely implementation and enforcement methods in order to rapidly reduce the number of subsurface sewage treatment systems that are an imminent threat to public health or safety and effectively enforce all violations of the subsurface sewage treatment system rules. The agency shall meet at least three times per year with the task force to address implementation and enforcement issues. The meetings shall be scheduled so that they do not interfere with the construction season.

(b) The agency, in collaboration with the task force and in consultation with the attorney general, county attorneys, and county planning and zoning staff, shall develop, periodically update, and provide to counties enforcement protocols and a checklist that county inspectors, field staff, and others may use when inspecting subsurface sewage treatment systems and enforcing subsurface sewage treatment system rules.

History: 1994 c 617 s 1; 1995 c 233 art 1 s 5; 1996 c 427 s 1; 1997 c 235 s 1-7; 1997 c 251 s 17; 3Sp1997 c 3 s 12; 1998 c 401 s 40; 1999 c 231 s 130; 2000 c 320 s 1; 1Sp2001 c 2 s 121; 2002 c 293 s 1; 2002 c 382 art 1 s 1; 2003 c 128 art 1 s 123; 2004 c 248 s 1; 2004 c 249 s 1; 1Sp2005 c 1 art 2 s 126; 2006 c 224 s 1,2; 2007 c 13 art 1 s 6; 2007 c 57 art 1 s 136-139; 2009 c 109 s 1-9,14; 2010 c 361 art 4 s 62; 2011 c 107 s 80; 2012 c 272 s 62; 2014 c 286 art 2 s 3; 1Sp2015 c 4 art 4 s 102



Section 115.551 — TANK FEE.

(a) An installer shall pay a fee of $25 for each septic system tank installed in the previous calendar year. By January 30 each year, the installer shall submit to the commissioner a form showing the number of tanks installed in each jurisdiction in the previous calendar year. The commissioner shall invoice the installers with the final fee due. Tank fee payment is due within 30 days of receiving the invoice. The revenue derived from the fee imposed under this section shall be deposited in the environmental fund and is exempt from section 16A.1285.

(b) Notwithstanding paragraph (a), for the purposes of performance-based subsurface sewage treatment systems, the tank fee is limited to $25 per household system installation.

History: 2003 c 128 art 1 s 124; 1Sp2005 c 1 art 2 s 127; 2009 c 109 s 14; 2014 c 237 s 6



Section 115.56 — MANDATORY LICENSING PROGRAM.

Subdivision 1. Rules. (a) Pursuant to section 115.03, subdivision 1, the agency shall adopt rules containing standards of certification and licensure applicable to all subsurface sewage treatment system individuals and businesses.

The rules must include but are not limited to:

(1) training requirements that include both classroom and fieldwork components;

(2) examination content requirements and testing procedures;

(3) continuing education requirements;

(4) equivalent experience provisions;

(5) bonding and insurance requirements;

(6) schedules for submitting fees; and

(7) license revocation and suspension and other enforcement requirements.

(b) The agency shall consult with the advisory committee before proposing any rules under this subdivision.

Subd. 2. License required. (a) Except as provided in paragraph (b), a person may not design, install, maintain, pump, inspect, or provide service to a subsurface sewage treatment system without a license issued by the commissioner. Licenses issued under this section allow work on subsurface sewage treatment systems that do not require a state permit using prescriptive designs and design guidances provided by the agency. Licensees who design systems using these prescriptive designs and design guidances are not subject to the additional licensing requirements of section 326.03.

(b) A license is not required for a person who complies with the applicable requirements if the person is:

(1) a qualified employee of state or local government who is a certified professional;

(2) an individual who constructs a subsurface sewage treatment system on land that is owned or leased by the individual and functions solely as the individual's dwelling or seasonal dwelling, unless specifically disallowed in local ordinance. A person constructing a subsurface sewage treatment system under this clause must comply with all local administrative and technical requirements. In addition, the system must be inspected before being covered and a compliance report must be provided to the local unit of government after the inspection;

(3) a farmer who pumps and disposes of sewage waste from subsurface sewage treatment systems, holding tanks, and privies on land that is owned or leased by the farmer; or

(4) an individual who performs labor or services for a licensed business under this section in connection with the design, installation, operation, pumping, or inspection of a subsurface sewage treatment system at the direction and under the personal supervision of a person certified under this section.

(c) The commissioner, in conjunction with the University of Minnesota Extension Service or another higher education institution, shall ensure adequate training and design guidance exists for subsurface sewage treatment system certified professionals.

(d) The commissioner shall conduct examinations to test the knowledge of applicants for certification and shall issue documentation of certification.

(e) Licenses may be issued only upon submission of general liability insurance, a corporate surety bond in the amount of at least $25,000, and the name of the individual who will be the designated certified individual for that business. The bond may be for both plumbing work and subsurface sewage treatment work if the bond complies with the requirements of this section and satisfies the requirements and references identified in section 326B.46, subdivision 2.

(f) Local units of government may not require additional local licenses for subsurface sewage treatment system businesses.

(g) No other professional license under section 326.03 is required to design, install, maintain, inspect, or provide service for a subsurface sewage treatment system that does not require a state permit using prescriptive designs and design guidances provided by the agency if the system designer, installer, maintainer, inspector, or service provider is licensed under this subdivision and the local unit of government has not adopted additional requirements.

Subd. 2a. [Repealed, 2009 c 109 s 15]

Subd. 3. Enforcement. (a) The commissioner may deny, suspend, or revoke a license or certification, or use any lesser remedy against a subsurface sewage treatment system business or a certified individual, for any of the following reasons:

(1) failure to meet the requirements for a certification or license;

(2) incompetence, negligence, fraud, illegal activity, conflict of interest, or inappropriate conduct in the performance of the duties of a subsurface sewage treatment system business or certified individual;

(3) failure to comply with applicable requirements;

(4) submission of false or misleading information or credentials in order to obtain or renew certification or a license; or

(5) failure to resolve an enforcement action with any local, state, or federal agency.

(b) Upon receiving a signed written complaint that alleges the existence of a ground for enforcement action against a person under paragraph (a), the commissioner shall initiate an investigation. Revocation, suspension, or other enforcement action may not be taken before written notice is given to the person and an opportunity is provided for a contested case hearing complying with the provisions of chapter 14.

Subd. 4. License fee. (a) Until the agency adopts a final rule establishing fees for licenses under subdivision 2, the fee for a license required under subdivision 2 is $200 per year and the annual license fee for a business with multiple licenses shall not exceed $400.

(b) Revenue from any fees charged by the agency for licenses under subdivision 2 must be credited to the environmental fund and is exempt from section 16A.1285.

History: 1994 c 617 s 2; 1995 c 233 art 1 s 6; 1996 c 427 s 2,3; 2003 c 128 art 2 s 4; 2007 c 131 art 1 s 73; 2008 c 357 s 31; 2009 c 37 art 1 s 39; 2009 c 109 s 10-12; 1Sp2015 c 4 art 4 s 103



Section 115.57 — SUBSURFACE SEWAGE TREATMENT SYSTEM OR WATER WELL LOAN PROGRAM.

Subdivision 1. Purpose. The legislature finds that a need exists to provide for the creation of a public loan program that assists property owners to finance the site evaluation, design, installation, repair, and replacement of subsurface sewage treatment systems and to finance the sealing and replacement of wells on privately owned property. Such a public loan program promotes the public health and welfare by furthering the policy of the state of Minnesota to prevent, reduce, and eliminate water pollution. The legislature declares that the actions required to establish and implement a public loan program for the purposes stated in this section are a public purpose and that the execution and financing of such a program is a public purpose.

Subd. 2. Definitions. (a) The terms defined in this subdivision and section 115.55, subdivision 1, apply to this section.

(b) "Improvement" means the site evaluation, design, installation, repair, or replacement of a subsurface sewage treatment system or sealing or replacement of a well.

(c) "Municipality" means a township, city, county, or any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state.

(d) "Property owner" means the owner or owners as recorded on the tax roll of the county where the real property on which the subsurface sewage treatment system or well is installed, repaired, or replaced is located.

(e) "Well" means a well as defined in section 103I.005, subdivision 21:

(1) that is required to be sealed under section 103I.301, subdivision 1; or

(2) the relocation of which is necessary for compliance with applicable requirements as defined in section 115.55, subdivision 1.

Subd. 3. Authority. A municipality may, individually or cooperatively with other municipalities, establish a subsurface sewage treatment system or well loan program, or both, for the purpose of providing loans to property owners for the site evaluation, design, installation, repair, or replacement of subsurface sewage treatment systems or for the sealing or replacement of wells on privately owned property. The governing body of a municipality shall provide for the operation and administration of the program by ordinance. A municipality may appoint an administrator to operate the program.

Subd. 4. Limitations. Loans may not be used to facilitate new building construction. As used in this subdivision, "facilitate new building construction" includes increasing capacity of a subsurface sewage treatment system beyond what is reasonably required to serve existing buildings and lots in existing recorded plats.

Subd. 5. Financing. A municipality may issue bonds in accordance with chapter 475 to finance the program, except that an election is not required and the obligations are not subject to the general limit on net debt for the municipality. Financing may also be provided by issuing certificates of indebtedness, securing loans, or transferring available funds that the municipality is not obligated by law to use for some other purpose. Funds procured for the subsurface sewage treatment system or well loan program shall be dedicated to the program.

Subd. 6. Assessments. (a) An amount loaned under the program, including accruing interest, shall be a lien against the real property for which the improvement was made and shall be assessed against the property or properties benefited unless the amount is prepaid. An amount loaned under the program and assessed against the property shall be a priority lien only against subsequent liens.

(b) Upon issuing a loan, the municipality shall provide the property owner a notice that states the following information:

(1) the amount to be specially assessed against the property;

(2) the right of the property owner to prepay the entire assessment;

(3) the public official to whom prepayment must be made;

(4) the time within which prepayment must be made without the assessment of interest;

(5) the rate of interest to be accrued if the assessment is not prepaid within the required time period; and

(6) the period of the assessment.

(c) The municipality shall, by ordinance, provide for a right of property owners to prepay the assessment and may establish such other assessment procedures as determined necessary and consistent with the provisions of this section.

Subd. 7. Ordinances; construction standards. A municipality may not establish a subsurface sewage treatment system loan program unless ordinances in compliance with section 115.55 are in full force and effect. All repairs and improvements made to subsurface sewage treatment systems under this section shall be performed by a licensed subsurface sewage treatment system professional and shall comply with section 115.55 and other applicable requirements. All improvements to wells under this section must be made by a well contractor or a limited well contractor, as appropriate, licensed under chapter 103I.

Subd. 8. Dissolution. The governing body of a municipality may dissolve the program by ordinance. The ordinance shall provide for the collection of all outstanding assessments, repayment of any remaining indebtedness incurred to finance the program, and the final distribution of any money remaining in the loan fund.

History: 1996 c 427 s 4; 1997 c 235 s 8; 2009 c 109 s 14



Section 115.58 — ALTERNATIVE DISCHARGING SEWAGE SYSTEMS; GENERAL PERMITS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Alternative discharging sewage system" means a sewage treatment system serving one or more dwellings and other establishments that discharges less than 10,000 gallons of water per day and uses any treatment and disposal methods other than subsurface soil treatment and disposal.

(c) "Permit" means a national pollutant discharge elimination system permit or state disposal system permit granted to any person for the installation, ownership, management, or control of alternative discharging sewage systems whose operations, emissions, activities, discharges, or facilities are the same or substantially similar.

(d) "Water quality cooperative" means an association of persons organized under chapter 308A to install, own, manage, and control subsurface sewage treatment systems or alternative discharging sewage systems and provide water quality treatment and management services for its members within a defined geographical area.

(e) "Water quality treatment and management services" means the monitoring and control of alternative discharging sewage systems to eliminate or reduce water pollution from point and nonpoint sources; the management, use, reuse, recycling, or reclamation of land, water, or wastewater for water supply; geothermal heating and cooling; fire protection; irrigation; drainage; open space or green belt preservation; storm water management and control; flood management and control or other purposes that are part of a comprehensive plan to reduce, prevent, or eliminate water pollution.

Subd. 2. [Repealed, 2014 c 258 s 4]

Subd. 3. Local ordinance exemption. Any system which is permitted under subdivision 2 is exempt from the requirements of any local ordinance adopted to conform with section 115.55 if the system complies with the applicable standards for discharges and treatment of sewage effluents.

History: 1997 c 216 s 94; 1998 c 254 art 1 s 23; 2009 c 109 s 14



Section 115.61 — AUTHORITY OF DISTRICT.

A sanitary sewer district, when created as contemplated by sections 115.61 to 115.67, shall be a municipal corporation and governmental subdivision of the state, responsible for acquiring, constructing, improving, extending, operating, and maintaining facilities for the collection, treatment, and disposal of sewage and industrial and other wastes received from the sewer systems of all municipalities within its corporate limits, for the purpose of preventing pollution of public waters in excess of such reasonable standards of purity and quality as may be established by state regulatory agencies pursuant to law. For this purpose it shall have perpetual succession; may sue and be sued; may acquire real and personal property, including easements, within or outside its corporate limits, by purchase, gift, devise, condemnation, lease, or otherwise, which property, while held, used, or occupied by it, shall be exempt from taxation; may manage, control, sell, convey, lease, and otherwise dispose of such property; may make contracts, borrow money, issue bonds, levy taxes and special assessments, and establish and collect charges for services furnished or made available; and may exercise all powers granted any municipality by chapters 117, 412, 429, and 475, sections 471.59, 444.075, and 115.46, and, without limitation by the foregoing, all municipal power necessary or expedient to accomplish said purpose, whether or not necessarily implied from any power herein expressly granted.

History: 1965 c 895 s 1



Section 115.62 — BOARD; MEMBERSHIP; TERM; QUORUM; OFFICERS; COMPENSATION.

All powers of the district shall be exercised by or under authority of resolutions of its board of directors, consisting of one member appointed by the governing body of each municipality situated wholly or partly within its corporate limits, who may but need not be a member of that governing body. The term of each member shall extend to January 1 in the year following appointment, or until a successor is appointed and qualified, or until the member's earlier death, disability, or absence of more than 90 days from the member's municipality. Any resolution may be passed by a majority of the votes cast thereon at a meeting attended by a majority of the members of the board, unless a larger majority or further notice is required by its bylaws, which shall be adopted or amended only by the vote of a majority of all members of the board. The board shall elect a president and vice-president at its first meeting in each year, to serve until the following January 1 or until their respective successors are selected and qualify. Each member of the board shall be reimbursed for actual and necessary expense in the performance of the member's duty and may receive compensation in an amount determined by the board to be reasonable, not exceeding $25 per day or part thereof for each meeting and not exceeding $1,000 in any one year.

History: 1965 c 895 s 2; 1986 c 444



Section 115.63 — MANAGER, AUTHORITY; EMPLOYEES.

The chief executive officer of the district shall be a manager who shall be chosen by the board of directors and hold office on the same basis, possess the same qualifications, and have the same powers and duties with reference to the management of the affairs of the district, as the manager of a statutory city under sections 412.641 to 412.751, except that all appointments of subordinate officers and employees and all employment of professional consultants shall be subject to approval by the board. The district shall comply with the provisions of chapter 353 to permit membership of the manager and all employees in the Public Employees Retirement Association.

History: 1965 c 895 s 3; 1973 c 123 art 5 s 7



Section 115.64 — ACQUISITION OF PROPERTY.

The acquisition and use of real and personal property by a district created as herein contemplated shall not be subject to restriction or control by any other local government or authority, except by the exercise of police powers under section 169.04.

History: 1965 c 895 s 4



Section 115.65 — PURPOSE; DUTIES OF DISTRICT; ANNEXATION OF TERRITORY.

Sanitary sewer districts may be created by or under authority of laws referring to sections 115.61 to 115.67 and enumerating the cities or towns, or portions thereof, which are or may be included therein. The purpose of sections 115.61 to 115.67 is to provide a method by which municipalities in a drainage area designated by law may join together to prevent water pollution in excess of reasonable standards in that area. Each district created as contemplated herein shall be responsible for planning collection, treatment, and disposal facilities for all municipalities in its drainage area, whether or not initially included within its boundaries. Any municipality, by resolution adopted by a majority of all members of its governing body, may request the annexation of all or part of its territory to the district, and the annexation shall become effective when approved by resolution adopted by a majority of all members of the board of directors of the district with the approval of the Minnesota Pollution Control Agency, or by order of the Minnesota Pollution Control Agency made under authority of Laws 1963, chapter 874. Nothing in sections 115.61 to 115.67 shall be construed as abrogating any statutory authority or responsibility of the Minnesota Pollution Control Agency. All territory annexed shall be subject to taxation by the district like other property within its boundaries for the support of its facilities and for the payment of principal and interest thereafter becoming due on its indebtedness, whether authorized or incurred before or after the annexation.

History: 1965 c 895 s 5; 1969 c 9 s 21; 1973 c 123 art 5 s 7



Section 115.66 — SEVERABILITY.

If any provision of sections 115.61 to 115.67 or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect other provisions or applications of sections 115.61 to 115.67 which can be given effect without the invalid provision or application, and to this end the provisions of sections 115.61 to 115.67 and the various applications thereof are declared to be severable.

History: 1965 c 895 s 6



Section 115.67 — CITATION.

Sections 115.61 to 115.67 may be cited as the "Regional Sanitary Sewer District Law."

History: 1965 c 895 s 7



Section 115.71 — DEFINITIONS.

Subdivision 1. Applicability. As used in sections 115.71 to 115.77, the terms defined in this section have the meanings given them.

Subd. 2. [Repealed, 1995 c 180 s 16]

Subd. 3. [Repealed, 1995 c 180 s 16]

Subd. 3a. [Repealed, 1995 c 180 s 16]

Subd. 4. Council. "Council" means the Water and Wastewater Treatment Operators Advisory Council established by section 115.741.

Subd. 4a. Population equivalent. "Population equivalent" means a number determined by dividing a daily pound load of five-day, 20-degree-centigrade carbonaceous biochemical oxygen demand (CBOD) of raw sewage by 0.17.

Subd. 5. MS 1990 [Renumbered subd 9]

Subd. 5. Wastewater certificate. "Wastewater certificate" means a certificate of competency issued by the commissioner of the Pollution Control Agency stating that the wastewater treatment facility operator has met the requirements for the specified operator classification of the certification program.

Subd. 6. MS 1990 [Renumbered subd 5]

Subd. 6. Wastewater treatment facility. "Wastewater treatment facility" means any plant, disposal field, lagoon, or other works not specifically mentioned herein, installed for the purpose of collecting, pumping, treating, stabilizing or disposing of sewage, as defined in section 115.01, subdivision 17, which is actually used or intended for use by the public or by any considerable number of persons.

Subd. 7. [Repealed, 1991 c 202 s 42]

Subd. 8. MS 1990 [Renumbered subd 6]

Subd. 8. Wastewater treatment facility operator. "Wastewater treatment facility operator" means a person who has direct responsibility for the operation of or operates a wastewater treatment facility.

Subd. 9. MS 1991 Supp [Renumbered subd 10]

Subd. 9. Water certificate. "Water certificate" means a certificate of competency issued by the commissioner of health stating that the water supply system operator has met the requirements for the specified operator classification of the certification program.

Subd. 9a. Water supply system. "Water supply system" means a community or nontransient noncommunity water system as defined in Code of Federal Regulations, title 40, section 141.2, as amended.

Subd. 10. MS 1990 [Renumbered subd 8]

Subd. 10. Water supply system operator. "Water supply system operator" means a person who has direct responsibility for the operation of or operates a water supply system or such parts of the system as would affect the quality and safety of the water.

History: 1971 c 828 s 1; 1975 c 271 s 4; 1976 c 149 s 21; 1977 c 66 s 9; 1977 c 305 s 45; 1987 c 186 s 15; 1991 c 202 s 2,3; 1995 c 180 s 1-6; 1999 c 66 s 1,2



Section 115.72 — RULES.

Subdivision 1. Classification. (a) The commissioner of health shall jointly with the agency adopt rules relating to the classification of all water supply systems actually used or intended for use by the public.

(b) The Pollution Control Agency shall jointly with the commissioner of health adopt rules relating to the classification of all wastewater treatment facilities actually used or intended for use by the public or by any considerable number of persons.

(c) The classes described in paragraphs (a) and (b) shall be based on the degree of hazard to public health, the type of unit process, the loading of the plant, and the population served or the population equivalent of the sewage handled.

Subd. 2. Certification qualifications. The commissioner of health and the agency shall jointly adopt rules relating to the certification qualifications for each classification of water supply system operators and wastewater facility operators, respectively. The rules must provide for at least one annual examination for each class of certificate and must include, but are not limited to:

(1) education requirements;

(2) education substitution provisions;

(3) experience requirements;

(4) experience substitution provisions;

(5) examination content requirements, testing procedures, and criteria for passing;

(6) certificate renewal requirements;

(7) schedules for submitting applications and fees; and

(8) reinstatement requirements for expired, suspended, or revoked certificates.

The advisory council must be consulted before any rules are proposed under this subdivision.

History: 1971 c 828 s 2; 1977 c 305 s 45; 1987 c 186 s 15; 1995 c 180 s 7



Section 115.73 — CERTIFICATION REQUIRED.

A person may not operate a water supply system or wastewater treatment facility unless the system or facility maintains at least one person that:

(1) is certified in a class equal to or higher than the class of the system or facility; and

(2) has full and active responsibility for the daily on-site operation of the system or facility, or of a portion of the system or facility if an additional operator or operators with appropriate certification are responsible for the remaining portions.

History: 1971 c 828 s 3; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1987 c 186 s 15; 1995 c 180 s 8



Section 115.741 — ADVISORY COUNCIL ON WATER SUPPLY SYSTEMS AND WASTEWATER TREATMENT FACILITIES.

Subdivision 1. Purpose; membership. The Advisory Council on Water Supply Systems and Wastewater Treatment Facilities shall advise the commissioners of health and the Pollution Control Agency regarding classification of water supply systems and wastewater treatment facilities, qualifications and competency evaluation of water supply system operators and wastewater treatment facility operators, and additional laws, rules, and procedures that may be desirable for regulating the operation of water supply systems and of wastewater treatment facilities. The advisory council is composed of 11 voting members, of whom:

(1) one member must be from the Department of Health, Division of Environmental Health, appointed by the commissioner of health;

(2) one member must be from the Pollution Control Agency appointed by the commissioner of the Pollution Control Agency;

(3) three members must be certified water supply system operators, appointed by the commissioner of health, one of whom must represent a nonmunicipal community or nontransient noncommunity water supply system;

(4) three members must be certified wastewater treatment facility operators, appointed by the commissioner of the Pollution Control Agency;

(5) one member must be a representative from an organization representing municipalities, appointed by the commissioner of health with the concurrence of the commissioner of the Pollution Control Agency; and

(6) two members must be members of the public who are not associated with water supply systems or wastewater treatment facilities. One must be appointed by the commissioner of health and the other by the commissioner of the Pollution Control Agency. Consideration should be given to one of these members being a representative of academia knowledgeable in water or wastewater matters.

Subd. 2. Geographic representation. At least one of the water supply system operators and at least one of the wastewater treatment facility operators must be from outside the seven-county metropolitan area and one wastewater operator must come from the Metropolitan Council.

Subd. 3. Terms; compensation. The terms of the appointed members and the compensation and removal of all members are governed by section 15.059.

Subd. 4. Officers. When new members are appointed to the council, a chair must be elected at the next council meeting. The Department of Health representative shall serve as secretary of the council.

Subd. 5. Repeal. This section is repealed June 30, 2019.

History: 1995 c 180 s 9; 1999 c 66 s 3-5; 2000 c 260 s 95; 2014 c 286 art 7 s 1,13



Section 115.75 — OPERATOR CERTIFICATES.

Subdivision 1. Issuance. The commissioners of health and the Pollution Control Agency shall issue certificates to water supply system operators and wastewater treatment facility operators, respectively, who meet the requirements of the rules adopted under section 115.72. Each certificate must indicate the classification of the system or facility which the operator is qualified to operate.

Subd. 2. Display. Certificates must be prominently displayed in the office of the operator or other appropriate place on the premises of the plant or treatment facility.

Subd. 3. Validity. Certificates are valid for a period of three years unless revoked or suspended by the commissioner of health or the commissioner of the Pollution Control Agency prior to that time. Certificates may be renewed upon application to the appropriate commissioner.

Subd. 4. Denial, refusal to renew, revocation, and suspension. The commissioner of health and the commissioner of the Pollution Control Agency may deny, refuse to renew, revoke, or suspend the certification of a water supply system operator or a wastewater treatment facility operator, respectively, in accordance with section 144.99, subdivisions 8 to 10.

Subd. 5. Expiration. The certificates of operators who terminate their employment at a water supply system or wastewater treatment facility will remain valid for the unexpired term of the certificate. Operators whose certificates expire under this section may be issued new certificates of a like classification provided appropriate proof of competency is submitted to the appropriate commissioner. Successful completion of an examination may be required.

Subd. 6. Records. The commissioner of health shall maintain records relating to certification of water supply system operators, and the commissioner of the Pollution Control Agency shall maintain records relating to certification of wastewater treatment facility operators.

History: 1971 c 828 s 5; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1986 c 444; 1987 c 186 s 15; 1995 c 180 s 10



Section 115.76 — RECIPROCITY.

The commissioner of health, in the case of water supply system operators, and the commissioner of the Pollution Control Agency, in the case of wastewater treatment facility operators, upon application, may issue certificates without examination, in a comparable classification to any person who holds a certificate in any state, territory, or possession of the United States or any country, providing the requirements for certification of operators under which the person's certificate was issued do not conflict with the provisions of sections 115.71 to 115.77 and are of a standard not lower than that specified by rules adopted under sections 115.71 to 115.77.

History: 1971 c 828 s 6; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1985 c 248 s 70; 1987 c 186 s 15; 1995 c 180 s 11



Section 115.77 — FEES.

Subdivision 1. Fees. The agency shall collect fees in amounts necessary, but no greater than the amounts necessary, to cover the reasonable costs of reviewing applications and issuing certifications.

Subd. 2. Payment of fees. All fees established in subdivision 1 must be paid to the commissioner of health, in the case of water supply system operators, and to the commissioner of the Pollution Control Agency, in the case of wastewater treatment facility operators. The fees received must be deposited in the state treasury and credited to the special revenue fund.

History: 1971 c 828 s 7; 1976 c 149 s 62 subd 6; 1995 c 180 s 12; 2003 c 112 art 2 s 50; 2009 c 37 art 1 s 40



Section 115.84 — WASTEWATER LABORATORY CERTIFICATION.

Subdivision 1. Wastewater laboratory certification required. (a) Laboratories performing wastewater or water analytical laboratory work, the results of which are reported to the agency to determine compliance with a national pollutant discharge elimination system (NPDES) or state disposal system (SDS) permit condition or other regulatory document, must be certified according to this section.

(b) This section does not apply to:

(1) laboratories that are private and for-profit;

(2) laboratories that perform drinking water analyses; or

(3) laboratories that perform remediation program analyses, such as Superfund or petroleum analytical work.

(c) Until adoption of rules under subdivision 2, laboratories required to be certified under this section that submit data to the agency must: (1) register with the agency by submitting registration information required by the agency; or (2) be certified or accredited by a recognized authority, such as the commissioner of health under sections 144.97 to 144.99, for the analytical methods required by the agency.

Subd. 2. Rules. The agency may adopt rules to govern certification of laboratories according to this section. Notwithstanding section 16A.1283, the agency may adopt rules establishing fees.

Subd. 3. Fees. (a) Until the agency adopts a rule establishing fees for certification, the agency shall collect fees from laboratories registering with the agency, but not accredited by the commissioner of health under sections 144.97 to 144.99, in amounts necessary to cover the reasonable costs of the certification program, including reviewing applications, issuing certifications, and conducting audits and compliance assistance.

(b) Fees under this section must be based on the number, type, and complexity of analytical methods that laboratories are certified to perform.

(c) Revenue from fees charged by the agency for certification shall be credited to the environmental fund.

Subd. 4. Enforcement. (a) The commissioner may deny, suspend, or revoke wastewater laboratory certification for, but is not limited to, any of the following reasons: fraud, failure to follow applicable requirements, failure to respond to documented deficiencies or complete corrective actions necessary to address deficiencies, failure to pay certification fees, or other violations of federal or state law.

(b) This section and the rules adopted under it may be enforced by any means provided in section 115.071.

History: 2013 c 114 art 4 s 76






Chapter 115A — WASTE MANAGEMENT

Section 115A.01 — CITATION.

Chapter 115A shall be known as the "Waste Management Act."

History: 1980 c 564 art 1 s 1; 1989 c 325 s 1



Section 115A.02 — LEGISLATIVE DECLARATION OF POLICY; PURPOSES.

(a) It is the goal of this chapter to protect the state's land, air, water, and other natural resources and the public health by improving waste management in the state to serve the following purposes:

(1) reduction in the amount and toxicity of waste generated;

(2) separation and recovery of materials and energy from waste;

(3) reduction in indiscriminate dependence on disposal of waste;

(4) coordination of solid waste management among political subdivisions; and

(5) orderly and deliberate development and financial security of waste facilities including disposal facilities.

(b) The waste management goal of the state is to foster an integrated waste management system in a manner appropriate to the characteristics of the waste stream and thereby protect the state's land, air, water, and other natural resources and the public health. The following waste management practices are in order of preference:

(1) waste reduction and reuse;

(2) waste recycling;

(3) composting of source-separated compostable materials, including but not limited to, yard waste and food waste;

(4) resource recovery through mixed municipal solid waste composting or incineration;

(5) land disposal which produces no measurable methane gas or which involves the retrieval of methane gas as a fuel for the production of energy to be used on site or for sale; and

(6) land disposal which produces measurable methane and which does not involve the retrieval of methane gas as a fuel for the production of energy to be used on site or for sale.

History: 1980 c 564 art 1 s 2; 1989 c 325 s 2; 1991 c 337 s 5; 1992 c 593 art 1 s 4; 1994 c 585 s 2; 1999 c 231 s 131; 2010 c 272 s 1



Section 115A.03 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in this section have the meanings given them, unless the context requires otherwise.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. [Repealed, 1989 c 335 art 1 s 270]

Subd. 3a. Arrange for management. "Arrange for management" means an activity undertaken by a person that determines the ultimate disposition of solid waste that is under the control of the person, including delivery of the waste to a transfer station for transport to another solid waste management facility. Knowledge of the destination of waste by a generator is by itself insufficient for arranging for management unless the generator knows that the destination is an environmentally inferior facility as defined in this section, has the ability to redirect the waste to an environmentally superior facility and ensure its delivery to that facility, and chooses not to redirect the waste.

Subd. 4. Cities. "Cities" means statutory and home rule charter cities and towns authorized to plan under sections 462.351 to 462.364.

Subd. 5. Collection. "Collection" means the aggregation of waste from the place at which it is generated and includes all activities up to the time the waste is delivered to a waste facility.

Subd. 6. Commercial waste facility. "Commercial waste facility" means a waste facility established and permitted to sell waste processing or disposal services to generators other than the owner and operator of the facility.

Subd. 6a. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 7. Construction debris. "Construction debris" means waste building materials, packaging, and rubble resulting from construction, remodeling, repair, and demolition of buildings and roads.

Subd. 7a. Containment. "Containment" means isolating, controlling, and monitoring waste in a waste facility in order to prevent a release of waste from the facility that would have an adverse impact upon human health and the environment.

Subd. 8. Development region. "Development region" means a region designated pursuant to sections 462.381 to 462.397.

Subd. 8a. [Repealed, 1Sp2005 c 1 art 2 s 162]

Subd. 9. Disposal or dispose. "Disposal" or "dispose" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste into or on any land or water so that the waste or any constituent thereof may enter the environment or be emitted into the air, or discharged into any waters, including groundwaters.

Subd. 10. Disposal facility. "Disposal facility" means a waste facility permitted by the agency that is designed or operated for the purpose of disposing of waste on or in the land, together with any appurtenant facilities needed to process waste for disposal or transfer to another waste facility.

Subd. 10a. Environmentally inferior. "Environmentally inferior" means a solid waste management method that is lower on the list of preferred waste management methods in section 115A.02 than a solid waste management method chosen by a county or, as applied to a facility, means a waste management facility that utilizes a waste management method that is lower on the list of preferred waste management methods than the waste management method chosen by a county. In addition, as applied to disposal facilities, a facility that does not meet the standards for new facilities in Code of Federal Regulations, title 40, chapters 257 and 258, is environmentally inferior to a facility that does meet these standards.

Subd. 11. Generation. "Generation" means the act or process of producing waste.

Subd. 12. Generator. "Generator" means any person who generates waste.

Subd. 13. Hazardous waste. "Hazardous waste" has the meaning given it in section 116.06, subdivision 11.

Subd. 13a. Industrial waste. "Industrial waste" means solid waste resulting from an industrial, manufacturing, service, or commercial activity that is managed as a separate waste stream.

Subd. 14. Intrinsic hazard. "Intrinsic hazard" of a waste means the propensity of the waste to migrate in the environment, and thereby to become exposed to the public, and the significance of the harm or damage likely to result from exposure of natural resources or the public to the waste, as a result of such inherent or induced attributes of the waste as its chemical and physical stability, solubility, bioconcentratability, toxicity, flammability, and corrosivity.

Subd. 15. Intrinsic suitability. "Intrinsic suitability" of a land area or site means that, based on existing data on the inherent and natural attributes, physical features, and location of the land area or site, there is no known reason why the waste facility proposed to be located in the area or site cannot reasonably be expected to qualify for permits in accordance with agency rules. Agency certification of intrinsic suitability shall be based on data submitted to the agency by the proposing entity and data included by the administrative law judge in the record of any public hearing on recommended certification, and applied against criteria in agency rules and any additional criteria developed by the agency in effect at the time the proposing entity submits the site for certification.

In the event that all candidate sites selected by the board before May 3, 1984, are eliminated from further consideration and a new search for candidate sites is commenced, "intrinsic suitability" of a land area or site shall mean that, because of the inherent and natural attributes, physical features, and location of the land area or site, the waste facility proposed to be located in the area or site would not be likely to result in material harm to the public health and safety and natural resources and that therefore the proposed facility can reasonably be expected to qualify for permits in accordance with agency rules.

Subd. 16. [Repealed, 1997 c 7 art 1 s 26]

Subd. 17. Local government unit. "Local government unit" means cities, towns, and counties.

Subd. 17a. Major appliances. "Major appliances" means clothes washers and dryers, dishwashers, hot water heaters, heat pumps, furnaces, garbage disposals, trash compactors, conventional and microwave ovens, ranges and stoves, air conditioners, dehumidifiers, refrigerators, and freezers.

Subd. 18. Metropolitan area. "Metropolitan area" has the meaning given it in section 473.121.

Subd. 19. Metropolitan Council. "Metropolitan Council" means the council established in chapter 473.

Subd. 20. [Repealed, 1994 c 628 art 3 s 209]

Subd. 21. Mixed municipal solid waste. (a) "Mixed municipal solid waste" means garbage, refuse, and other solid waste from residential, commercial, industrial, and community activities that the generator of the waste aggregates for collection, except as provided in paragraph (b).

(b) Mixed municipal solid waste does not include auto hulks, street sweepings, ash, construction debris, mining waste, sludges, tree and agricultural wastes, tires, lead acid batteries, motor and vehicle fluids and filters, and other materials collected, processed, and disposed of as separate waste streams.

Subd. 22. Natural resources. "Natural resources" has the meaning given it in chapter 116B.

Subd. 22a. [Repealed, 1Sp2005 c 1 art 2 s 162]

Subd. 22b. Packaging. "Packaging" means a container and any appurtenant material that provide a means of transporting, marketing, protecting, or handling a product. "Packaging" includes pallets and packing such as blocking, bracing, cushioning, weatherproofing, strapping, coatings, closures, inks, dyes, pigments, and labels.

Subd. 23. Person. "Person" has the meaning given it in section 116.06, but does not include the Pollution Control Agency.

Subd. 24. Political subdivision. "Political subdivision" means any municipal corporation, governmental subdivision of the state, local government unit, special district, or local or regional board, commission, or authority authorized by law to plan or provide for waste management.

Subd. 24a. Problem material. "Problem material" means a material that, when it is processed or disposed of with mixed municipal solid waste, contributes to one or more of the following results:

(1) the release of a hazardous substance, or pollutant or contaminant, as defined in section 115B.02, subdivisions 8, 13, and 15;

(2) pollution of water as defined in section 115.01, subdivision 13;

(3) air pollution as defined in section 116.06, subdivision 4; or

(4) a significant threat to the safe or efficient operation of a solid waste facility.

Subd. 24b. Postconsumer material. "Postconsumer material" means a finished material that would normally be discarded as a solid waste having completed its life cycle as a consumer item.

Subd. 25. Processing. "Processing" means the treatment of waste after collection and before disposal. Processing includes but is not limited to reduction, storage, separation, exchange, resource recovery, physical, chemical, or biological modification, and transfer from one waste facility to another.

Subd. 25a. Recyclable materials. "Recyclable materials" means materials that are separated from mixed municipal solid waste for the purpose of recycling or composting, including paper, glass, plastics, metals, automobile oil, batteries, source-separated compostable materials, and sole source food waste streams that are managed through biodegradative processes. Refuse-derived fuel or other material that is destroyed by incineration is not a recyclable material.

Subd. 25b. Recycling. "Recycling" means the process of collecting and preparing recyclable materials and reusing the materials in their original form or using them in manufacturing processes that do not cause the destruction of recyclable materials in a manner that precludes further use.

Subd. 25c. Recycling facility. "Recycling facility" means a facility at which materials are prepared for reuse in their original form or for use in manufacturing processes that do not cause the destruction of the materials in a manner that precludes further use.

Subd. 25d. Refuse-derived fuel. "Refuse-derived fuel" means a product resulting from the processing of mixed municipal solid waste in a manner that reduces the quantity of noncombustible material present in the waste, reduces the size of waste components through shredding or other mechanical means, and produces a fuel suitable for combustion in existing or new solid fuel-fired boilers.

Subd. 26. Regional development commission. "Regional development commission" means a commission established pursuant to sections 462.381 to 462.397.

Subd. 26a. Resource conservation. "Resource conservation" means the reduction in the use of water, energy, and raw materials.

Subd. 27. Resource recovery. "Resource recovery" means the reclamation for sale, use, or reuse of materials, substances, energy, or other products contained within or derived from waste.

Subd. 28. Resource recovery facility. "Resource recovery facility" means a waste facility established and used primarily for resource recovery, including related and appurtenant facilities such as transmission facilities and transfer stations primarily serving the resource recovery facility.

Subd. 28a. Retrievable storage. "Retrievable storage" means a method of disposal whereby wastes are placed in a facility established pursuant to sections 115A.18 to 115A.30 for an indeterminate period in a manner designed to allow the removal of the waste at a later time.

Subd. 28b. Sanitary district. "Sanitary district" means a sanitary district with the authority to regulate solid waste.

Subd. 29. Sewage sludge. "Sewage sludge" means solid, semisolid, or liquid residue generated during the treatment of domestic sewage in a treatment works. It includes, but is not limited to, scum or solids removed in primary, secondary, or advanced wastewater treatment processes and a material derived from sewage sludge. Sewage sludge does not include ash generated during the firing of sewage sludge in a sewage sludge incinerator or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works. Sewage sludge that is acceptable and beneficial for recycling on land as a soil conditioner and nutrient source is also known as biosolids.

Subd. 30. Sewage sludge disposal facility. "Sewage sludge disposal facility" means property owned or leased by a political subdivision and used for interim or final disposal or land spreading of sewage sludge.

Subd. 31. Solid waste. "Solid waste" has the meaning given it in section 116.06, subdivision 22.

Subd. 32. Solid waste management district or waste district. "Solid waste management district" or "waste district" means a geographic area extending into two or more counties in which the management of solid waste is vested in a special district established pursuant to sections 115A.62 to 115A.72.

Subd. 32a. MS 1994 [Renumbered subd 32c]

Subd. 32a. Source-separated compostable materials. "Source-separated compostable materials" means materials that:

(1) are separated at the source by waste generators for the purpose of preparing them for use as compost;

(2) are collected separately from mixed municipal solid waste, and are governed by the licensing provisions of section 115A.93;

(3) are comprised of food wastes, fish and animal waste, plant materials, diapers, sanitary products, and paper that is not recyclable because the commissioner has determined that no other person is willing to accept the paper for recycling;

(4) are delivered to a facility to undergo controlled microbial degradation to yield a humus-like product meeting the agency's class I or class II, or equivalent, compost standards and where process rejects do not exceed 15 percent by weight of the total material delivered to the facility; and

(5) may be delivered to a transfer station, mixed municipal solid waste processing facility, or recycling facility only for the purposes of composting or transfer to a composting facility, unless the commissioner determines that no other person is willing to accept the materials.

Subd. 32b. MS 1994 [Renumbered subd 32d]

Subd. 32b. Source-separated recyclable materials. "Source-separated recyclable materials" means recyclable materials, including commingled recyclable materials, that are separated by the generator.

Subd. 32c. Stabilization. "Stabilization" means a chemical or thermal process in which materials or energy are added to waste in order to reduce the possibility of migration of any hazardous constituents of the resulting stabilized waste in preparation for placement of the waste in a stabilization and containment facility.

Subd. 32d. Stabilization and containment facility. "Stabilization and containment facility" means a waste facility that is designed for stabilization and containment of waste, together with other appurtenant facilities needed to process waste for stabilization, containment, or transfer to another facility.

Subd. 33. Transfer station. "Transfer station" means an intermediate waste facility in which waste collected from any source is temporarily deposited to await transportation to another waste facility.

Subd. 34. Waste. "Waste" means solid waste, sewage sludge, and hazardous waste.

Subd. 35. Waste facility. "Waste facility" means all property, real or personal, including negative and positive easements and water and air rights, which is or may be needed or useful for the processing or disposal of waste, except property for the collection of the waste and property used primarily for the manufacture of scrap metal or paper. Waste facility includes but is not limited to transfer stations, processing facilities, and disposal sites and facilities.

Subd. 36. Waste management. "Waste management" means activities which are intended to affect or control the generation of waste and activities which provide for or control the collection, processing and disposal of waste.

Subd. 36a. Waste management method chosen by a county. "Waste management method chosen by a county" means:

(1) a waste management method that is mandated for waste generated in the county by section 115A.415, 473.848, 473.849, or other state law, or by county ordinance based on the county solid waste management plan developed, adopted, and approved under section 115A.46 or 458D.05 or the county solid waste management master plan developed, adopted, and approved under section 473.803; or

(2) a waste management facility or facilities, developed under the county solid waste management plan or master plan, to which solid waste generated in a county is directed by an ordinance developed, adopted, and approved under sections 115A.80 to 115A.893.

Subd. 36b. Waste reduction or source reduction. "Waste reduction" or "source reduction" means an activity that prevents generation of waste or the inclusion of toxic materials in waste, including:

(1) reusing a product in its original form;

(2) increasing the life span of a product;

(3) reducing material or the toxicity of material used in production or packaging; or

(4) changing procurement, consumption, or waste generation habits to result in smaller quantities or lower toxicity of waste generated.

Subd. 37. Waste rendered nonhazardous. "Waste rendered nonhazardous" means (1) waste excluded from regulation as a hazardous waste under the delisting requirements of United States Code, title 42, section 6921 and any federal and state delisting rules, and (2) other nonhazardous residual waste from the processing of hazardous waste.

Subd. 38. Yard waste. "Yard waste" means garden wastes, leaves, lawn cuttings, weeds, shrub and tree waste, and prunings.

History: 1980 c 564 art 1 s 3; 1981 c 352 s 1,2; 1983 c 373 s 5,6; 1984 c 640 s 32; 1984 c 644 s 1,2; 1985 c 274 s 1-3; 1986 c 425 s 12-17; 1987 c 348 s 1,2; 1988 c 524 s 1; 1988 c 685 s 3,4,21; 1989 c 325 s 3; 1989 c 335 art 1 s 128,129,269; 1Sp1989 c 1 art 18 s 3; art 20 s 1,2; 1991 c 303 s 1; 1991 c 337 s 6,7,44; 1992 c 593 art 1 s 5-7,28; 1993 c 249 s 7,8,61; 1994 c 548 s 1; 1994 c 585 s 3; 1994 c 639 art 5 s 3; 1995 c 220 s 96; 1995 c 247 art 1 s 66; 1996 c 470 s 2-5; 1Sp2005 c 1 art 2 s 161; 2008 c 357 s 32,33; 2011 c 107 s 81; 2014 c 248 s 14; 1Sp2015 c 4 art 4 s 104,105



Section 115A.034 — ENFORCEMENT.

This chapter may be enforced under sections 115.071 and 116.072.

History: 1992 c 593 art 1 s 8; 1993 c 249 s 9



Section 115A.06 — POWERS OF THE POLLUTION CONTROL AGENCY.

Subdivision 1. [Repealed, 1989 c 335 art 1 s 270]

Subd. 2. Rules. Unless otherwise provided, the commissioner shall promulgate rules in accordance with chapter 14 to govern the agency's activities and implement this chapter.

Subd. 3. [Repealed, 1989 c 335 art 1 s 270]

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Right of access. Whenever the agency or the commissioner acting on behalf of the agency deems it necessary to the accomplishment of its purposes, the agency or any member, employee, or agent thereof, when authorized by it or the commissioner, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations, provided that the entrance and activity is undertaken after reasonable notice and during normal business hours and provided that compensation is made for any damages to the property caused by the entrance and activity. The agency may pay a reasonable estimate of the damages it believes will be caused by the entrance and activity before entering any property.

Subd. 5a. Acquiring easements. If the agency determines that any activity deemed necessary to accomplish its purposes under subdivision 5 constitutes a substantial interference with the possession, enjoyment, or value of the property where the activity will take place, the agency may acquire a temporary easement interest in the property that permits the agency to carry out the activity and other activities incidental to the accomplishment of the same purposes. The agency may acquire temporary easement interests under this subdivision by purchase, gift, or condemnation. The right of the agency to acquire a temporary easement is subject to the same requirements and may be exercised with the same authority as provided for acquisition of property interests by the commissioner of administration under Minnesota Statutes 1994, section 115A.06, subdivision 4.

Subd. 6. Gifts and grants. The agency, or the commissioner of the Pollution Control Agency or commissioner of administration on behalf of the agency, may apply for and accept gifts, loans, or other property from the United States, the state, or any person for any of the purposes of the agency, may enter into any agreement required in connection therewith, and may hold, use, and dispose of the money or property in accordance with the terms of the gift, grant, loan or agreement.

Subd. 7. Property exempt from taxation. Any real or personal property owned, used, or occupied by the agency or the commissioner of administration for any purpose referred to in sections 115A.01 to 115A.72 is declared to be acquired, owned, used, and occupied for public and governmental purposes, and shall be exempt from taxation by the state or any political subdivision of or other governmental unit of or within the state, provided that those properties shall be subject to special assessments levied for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from the improvement. No possible use of the properties in any manner different from their use for hazardous waste management at the time shall be considered in determining the special benefit received by the properties.

Subd. 8. Contracts. The commissioner may enter into any contract necessary or proper for the exercise of the commissioner's powers or the accomplishment of the agency's purposes.

Subd. 9. Joint powers. The commissioner may act under the provisions of section 471.59, or any other law providing for joint or cooperative action.

Subd. 10. Research. The commissioner may conduct research studies and programs, collect and analyze data, prepare reports, maps, charts, and tables, and order all necessary hearings and investigations in connection with the commissioner's work and may advise and assist other government units on planning matters within the scope of the commissioner's powers, duties, and objectives.

Subd. 11. Employees; contracts for services. The commissioner may employ persons and contract for services to perform research, engineering, legal, or other services necessary to carry out the commissioner's functions.

Subd. 12. Insurance. The commissioner may procure insurance in amounts the commissioner deems necessary to insure against liability of the agency and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of the agency's property as the commissioner deems necessary.

Subd. 13. Private and nonpublic data. Any data held by the commissioner which consists of trade secret information as defined by section 13.37, subdivision 1, clause (b), or sales information, shall be classified as private or nonpublic data as defined in section 13.02, subdivisions 9 and 12. When data is classified private or nonpublic pursuant to this subdivision the commissioner may:

(1) use the data to compile and publish analyses or summaries and to carry out the commissioner's statutory responsibilities in a manner which does not identify the subject of the data; or

(2) disclose the data when the commissioner is obligated to disclose it to comply with federal law or regulation but only to the extent required by the federal law or regulation.

The subject of data classified as private or nonpublic pursuant to this subdivision may authorize the disclosure of some or all of that data by the commissioner.

Subd. 14. Waste rendered nonhazardous and industrial waste. The commissioner shall encourage improved management of waste rendered nonhazardous and industrial waste that should be managed separately from mixed municipal solid waste, and may provide technical and planning assistance to political subdivisions, waste generators, and others for the purpose of identifying, developing, and implementing alternative management methods for those wastes.

History: 1980 c 564 art 2 s 3; 1981 c 311 s 39; 1981 c 352 s 4-6; 1982 c 545 s 24; 1982 c 569 s 1,2; 1983 c 373 s 9; 1984 c 644 s 3; 1986 c 425 s 19; 1986 c 444; 1987 c 348 s 3; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 7; 1991 c 326 s 5; 1991 c 337 s 8; 1994 c 639 art 5 s 3; 2002 c 379 art 1 s 29; 1Sp2005 c 1 art 2 s 161



Section 115A.07 — DUTIES; GENERAL.

Subdivision 1. Interagency coordination. The commissioner of the Pollution Control Agency shall inform the commissioner of employment and economic development of the agency's activities.

Subd. 2. [Repealed, 2012 c 272 s 98]

Subd. 3. Uniform waste statistics; rules. The commissioner, after consulting with local government units and other interested persons, may adopt rules to establish uniform methods for collecting and reporting waste reduction, generation, collection, transportation, storage, recycling, processing, and disposal statistics necessary for proper waste management and for reporting required by law. Prior to publishing proposed rules, the commissioner shall submit draft rules to the senate and house committees having jurisdiction over environment and natural resources and environment and natural resources finance for review and comment. Rules adopted under this subdivision apply to all persons and units of government in the state for the purpose of collecting and reporting waste-related statistics requested under or required by law.

History: 1980 c 564 art 2 s 4; 1981 c 356 s 119,248; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 384 art 2 s 18; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 9; 1995 c 247 art 2 s 2; 1996 c 470 s 27; 1Sp2003 c 4 s 1; 1Sp2005 c 1 art 2 s 161



Section 115A.0716 — ENVIRONMENTAL ASSISTANCE GRANT AND LOAN PROGRAM.

Subdivision 1. Grants. (a) The commissioner may make grants to any person for the purpose of researching, developing, and implementing projects or practices related to collection, processing, recycling, reuse, resource recovery, source reduction, and prevention of waste, hazardous substances, toxic pollutants, and problem materials; the development or implementation of pollution prevention projects or practices; the collection, recovery, processing, purchasing, or market development of recyclable materials or compost; resource conservation; and for environmental education.

(b) In making grants, the agency may give priority to projects or practices that have broad application in the state and are consistent with the policies established under sections 115A.02 and 115D.02.

(c) The commissioner shall adopt rules to administer the grant program.

(d) For the purposes of this section:

(1) "pollution prevention" has the meaning given it in section 115D.03;

(2) "toxic pollutant" has the meaning given it in section 115D.03; and

(3) "hazardous substance" has the meaning given it in section 115D.03.

Subd. 2. Loans. (a) The commissioner may make loans, or participate in loans, for capital costs or improvements related to any of the activities listed in subdivision 1.

(b) The commissioner may work with financial institutions or other financial assistance providers in participating in loans under this section. The commissioner may contract with financial institutions or other financial assistance providers for loan processing and/or administration.

(c) The commissioner may also make grants, as authorized in subdivision 1, to enable persons to receive loans from financial institutions or to reduce interest payments for those loans.

(d) In making loans, the agency may give priority to projects or practices that have broad application in the state and are consistent with the policies established under sections 115A.02 and 115D.02.

(e) The commissioner shall adopt rules to administer the loan program.

Subd. 3. Revolving account. All repayments of loans awarded under this section, including principal and interest, must be credited to the environmental fund. Money deposited in the fund under this section is annually appropriated to the commissioner for loans for purposes identified in subdivisions 1 and 2.

History: 1996 c 470 s 6; 1Sp2001 c 2 s 122; 2003 c 128 art 2 s 5; 1Sp2005 c 1 art 2 s 161; 2006 c 212 art 3 s 8



Section 115A.072 — PUBLIC EDUCATION.

Subdivision 1. Environmental education programs. The commissioner shall provide for the development and implementation of environmental education programs that are designed to meet the goals listed in section 115A.073.

Subd. 2. Waste management education. In addition to the commissioner's general duties established in subdivision 1, the commissioner shall:

(1) develop a statewide waste management public education campaign with materials that may be easily adapted by political subdivisions to meet their program needs; and

(2) develop and make available to schools educational curricula on waste education for grades kindergarten to 12 to address at least waste reduction, recycling, litter, and proper management and disposal of problem materials.

Subd. 3. [Repealed, 1996 c 470 s 28]

Subd. 4. Waste reduction and reuse program; procurement. The commissioner shall include: (1) waste reduction and reuse, including packaging reduction and reuse; and (2) the hazards of open burning, as defined in section 88.01, of mixed municipal solid waste, especially the hazards of dioxin emissions to children, as elements of the commissioner's program of public education on waste management required under this section. The waste reduction and reuse education program must include dissemination of information and may include an award program for model waste reduction and reuse efforts. Waste reduction and reuse educational efforts must also include provision of information about and promotion of the model procurement program developed by the commissioner of administration under section 115A.15, subdivision 7, or any other model procurement program that results in significant waste reduction and reuse.

History: 1987 c 348 s 4; 1Sp1989 c 1 art 21 s 1; 1991 c 345 art 2 s 19; 1994 c 480 s 7; 1994 c 585 s 4; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 4,5; art 2 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 1; 1998 c 397 art 11 s 3; 2003 c 130 s 12; 1Sp2005 c 1 art 2 s 128,161; 2011 c 76 art 1 s 6



Section 115A.073 — ENVIRONMENTAL EDUCATION GOALS AND PLAN.

The environmental education program described in this section and section 115A.074 has these goals for the pupils and other citizens of this state:

(a) Pupils and citizens should be able to apply informed decision-making processes to maintain a sustainable lifestyle. In order to do so, citizens should:

(1) understand ecological systems;

(2) understand the cause and effect relationship between human attitudes and behavior and the environment;

(3) be able to evaluate alternative responses to environmental issues before deciding on alternative courses of action; and

(4) understand the effects of multiple uses of the environment.

(b) Pupils and citizens shall have access to information and experiences needed to make informed decisions about actions to take on environmental issues.

(c) For the purposes of this section and section 115A.074, "state plan" means "Greenprint for Minnesota: A State Plan for Environmental Education."

History: 1990 c 595 s 1; 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 11 s 3,20; 1998 c 397 art 3 s 98,103; art 11 s 3



Section 115A.074 — ENVIRONMENTAL EDUCATION RESOURCE CENTERS.

Subdivision 1. Establishment. The commissioner may establish environmental education resource centers throughout the state as needed. The environmental education resource centers shall serve as a source of information and programs for citizens, provide ongoing contact with the public for feedback to the commissioner on regional environmental education issues and priorities, and serve as distribution centers for environmental education programs.

Subd. 2. Duties. The resource centers shall:

(1) implement the programs and priorities of the agency as defined in the plan;

(2) convey regional program priorities to the commissioner;

(3) evaluate regional implementation of environmental education programs and report to the commissioner on the evaluations;

(4) provide regional liaison and coordination for organizations, agencies, and individuals providing environmental education programs on particular issues;

(5) be a distribution and publicity center for agencies, environmental organizations, environmental learning center publications, programs, and services;

(6) be a central source of information for citizens interested in issues that are the responsibility of many agencies, boards, task forces, and organizations;

(7) provide technical assistance to local and state organizations and agencies on program design, promotion, and publicity to reach the chosen target audiences; and

(8) assist the service cooperatives by collecting and distributing environmental education teaching materials, displays, computer programs, resource person lists, and audio-visual aids, and provide assistance with teacher training workshops and programs on request.

History: 1990 c 595 s 6; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 103; 1Sp2005 c 1 art 2 s 161



Section 115A.075 — LEGISLATIVE POLICY AGAINST DISPOSAL OF HAZARDOUS WASTE.

The legislature finds that hazardous waste must be managed in a manner that protects the health, safety, and welfare of the citizens of the state and protects and conserves the state's natural resources and environment; that reduction of the amount of waste generated and processing, treatment, separation, and resource recovery are the preferred methods to manage hazardous waste; and that disposal of hazardous waste should be used only as a last resort when all other management methods are ineffective, and then only if an environmentally suitable site can be identified in the state.

The agency, in its planning, facility approval, and other activities related to hazardous waste shall give first priority to eliminating the generation of hazardous waste and eliminating or reducing the hazardous character of the waste generated in the state through processing, treatment, separation, and resource recovery.

History: 1984 c 644 s 4; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.10 — DUTIES OF THE POLLUTION CONTROL AGENCY; HAZARDOUS WASTE FACILITIES; ENCOURAGEMENT OF PRIVATE ENTERPRISE.

The agency and the commissioner on behalf of the agency shall encourage the development and operation of hazardous waste facilities by private enterprise to the extent practicable and consistent with the purposes of sections 115A.01 to 115A.72 and the agency's hazardous waste management plan adopted pursuant to section 115A.11. In adopting the management plan, and in its actions and decisions under sections 115A.18 to 115A.30 and 115A.32 to 115A.39, the agency and the commissioner on behalf of the agency shall solicit the active participation of private waste management firms and shall so conduct its activities as to encourage private permit applications for facilities needed in the state.

History: 1980 c 564 art 2 s 7; 1983 c 373 s 14; 1986 c 444; 1989 c 335 art 1 s 269; 1997 c 7 art 1 s 27; 1Sp2005 c 1 art 2 s 161



Section 115A.11 — HAZARDOUS WASTE MANAGEMENT PLAN.

Subdivision 1. Requirement. The agency shall adopt, amend as appropriate, and implement a hazardous waste management plan.

Subd. 1a. Policy. In developing and implementing the plan, the highest priority of the agency must be placed upon alternatives to land disposal of hazardous wastes including: technologies to modify industrial processes or introduce new processes that will reduce or eliminate hazardous waste generation; recycling, reuse, and recovery methods to reduce or eliminate hazardous waste disposal; and conversion and treatment technologies to reduce the degree of environmental risk from hazardous waste. The agency shall also consider technologies for retrievable storage of hazardous wastes for later recycling, reuse, recovery, conversion, or treatment.

Subd. 1b. Contents. The plan must include at least the elements prescribed in this subdivision.

(a) The plan must estimate the types and quantities of hazardous waste that will be generated in the state through the year 2000.

(b) The plan must set out specific and quantifiable objectives for reducing to the greatest feasible and prudent extent the need for and use of disposal facilities located within the state, through waste reduction, pretreatment, retrievable storage, processing, and resource recovery.

(c) The plan must estimate the minimum disposal capacity and capability required by generators in the state for use through the year 2000. The estimate must be based on the achievement of the objectives under paragraph (b).

(d) The plan must describe and recommend the implementation strategies required to assure availability of disposal capacity for the types and quantities of waste estimated under paragraph (c) and to achieve the objectives required by paragraph (b). The recommendations must address at least the following: the necessary private and government actions; the types of facilities and programs required; the availability and use of specific facilities outside of the state; development schedules for facilities, services, and rules that should be established in the state; revenue-raising and financing measures; levels of public and private effort and expenditure; legal and institutional changes; and other similar matters.

(e) The plan must provide for the orderly development of hazardous waste management sites and facilities to protect the health and safety of rural and urban communities. In preparing the plan the agency shall consider its impact upon agriculture and natural resources.

(f) The plan must include methods and procedures that will encourage the establishment of programs, services, and facilities that the agency recommends for development in the state for the recycling, reuse, recovery, conversion, treatment, destruction, transfer, storage, or disposal, including retrievable storage, of hazardous waste.

The plan must be consistent with the estimate of need and feasibility analysis prepared under section 115A.24 and the decisions made by the agency under section 115A.28.

The agency may make the implementation of elements of the plan contingent on actions of the legislature that have been recommended in the draft plan.

Subd. 2. Procedure. The plan and the procedures for hearings on the plan are not subject to the contested case provisions of chapter 14. Before revising the draft plan or amending its adopted plan, the agency shall provide notice and hold a public meeting.

Subd. 3. [Repealed, 1989 c 335 art 1 s 270]

History: 1980 c 564 art 2 s 8; 1980 c 615 s 60; 1981 c 352 s 11; 1982 c 424 s 130; 1982 c 569 s 5; 1983 c 373 s 15,16; 1984 c 644 s 8; 1986 c 444; 1987 c 348 s 5; 1989 c 335 art 1 s 269; 1997 c 7 art 1 s 28; 1997 c 187 art 1 s 9; 1Sp2005 c 1 art 2 s 161



Section 115A.121 — TOXICS AND POLLUTION PREVENTION EVALUATION; CONSOLIDATED REPORT.

The commissioner shall prepare and adopt a report on pollution prevention activities required in chapters 115A, 115D, and 325E. The report must include activities required under section 115A.1320. The commissioner must submit the report to the senate and house of representatives committees having jurisdiction over environment and natural resources by December 31, 2013, and every four years thereafter.

History: 2012 c 272 s 63



Section 115A.1310 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 115A.1310 to 115A.1330, the following terms have the meanings given.

Subd. 2. Cathode-ray tube or CRT. "Cathode-ray tube" or "CRT" means a vacuum tube or picture tube used to convert an electronic signal into a visual image.

Subd. 3. Collection. "Collection" means the aggregation of covered electronic devices from households and includes all the activities up to the time the covered electronic devices are delivered to a recycler.

Subd. 4. Collector. "Collector" means a public or private entity that receives covered electronic devices from households and arranges for the delivery of the devices to a recycler.

Subd. 5. Computer. "Computer" means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing logical, arithmetic, or storage functions, but does not include an automated typewriter or typesetter, a portable handheld calculator or device, or other similar device.

Subd. 6. Computer monitor. "Computer monitor" means an electronic device that is a cathode-ray tube or flat panel display primarily intended to display information from a central processing unit or the Internet.

Subd. 7. Covered electronic device. "Covered electronic device" means computers, including tablet computers and laptop computers, peripherals, facsimile machines, DVD players, video cassette recorders, and video display devices that are sold to a household by means of retail, wholesale, or electronic commerce.

Subd. 8. Department. "Department" means the Department of Revenue.

Subd. 9. Dwelling unit. "Dwelling unit" has the meaning given in section 238.02, subdivision 21a.

Subd. 10. Household. "Household" means an occupant of a single detached dwelling unit or a single unit of a multiple dwelling unit located in this state who has used a video display device at a dwelling unit primarily for personal use.

Subd. 11. Manufacturer. "Manufacturer" means a person who:

(1) manufactures video display devices to be sold under its own brand as identified by its own brand label; or

(2) sells video display devices manufactured by others under its own brand as identified by its own brand label.

Subd. 12. Peripheral. "Peripheral" means a keyboard, printer, or any other device sold exclusively for external use with a computer that provides input or output into or from a computer.

Subd. 12a. Phase I recycling credits. "Phase I recycling credits" means the number of pounds of covered electronic devices recycled by a manufacturer from households during program years one through nine, less the product of the number of pounds of video display devices sold to households during the same program year, multiplied by the proportion of sales a manufacturer is required to recycle.

Subd. 12b. Phase II recycling credits. "Phase II recycling credits" means the number of pounds of covered electronic devices recycled by a manufacturer during a program year beginning July 1, 2019, and thereafter, from households located outside the 11-county metropolitan area, as defined in section 115A.1314, subdivision 2, less the manufacturer's recycling obligation calculated for the same program year in section 115A.1320, subdivision 1, paragraph (g).

Subd. 12c. Portable battery. "Portable battery" means a rechargeable battery as defined in section 115A.9157.

Subd. 13. Program year. "Program year" means the period from July 1 through June 30.

Subd. 14. Recycler. "Recycler" means a public or private individual or entity who accepts covered electronic devices from households and collectors for the purpose of recycling. A manufacturer who takes products for refurbishment or repair is not a recycler.

Subd. 15. Recycling. "Recycling" means the process of collecting and preparing video display devices or covered electronic devices for use in manufacturing processes or for recovery of usable materials followed by delivery of such materials for use. Recycling does not include the destruction by incineration or other process or land disposal of recyclable materials nor reuse, repair, or any other process through which video display devices or covered electronic devices are returned to use for households in their original form.

Subd. 16. [Repealed, 2016 c 166 s 18]

Subd. 17. Retailer. "Retailer" means a person who sells, rents, or leases, through sales outlets, catalogs, or the Internet, a video display device to a household and not for resale in any form.

Subd. 18. Sell or sale. "Sell" or "sale" means any transfer for consideration of title or of the right to use, by lease or sales contract, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet, or any other similar electronic means either inside or outside of the state, by a person who conducts the transaction and controls the delivery of a video display device to a consumer in the state, but does not include a manufacturer's or distributor's wholesale transaction with a distributor or a retailer.

Subd. 19. Television. "Television" means an electronic device that is a cathode-ray tube or flat panel display primarily intended to receive video programming via broadcast, cable, or satellite transmission or video from surveillance or other similar cameras.

Subd. 20. Video display device. "Video display device" means a television or computer monitor that contains a cathode-ray tube or a flat panel screen that is marketed by manufacturers for use by households. Video display device does not include any of the following:

(1) a video display device that is part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(2) a video display device, including a touch-screen display, that is functionally or physically part of a larger piece of equipment or is designed and intended for use in an industrial; commercial, including retail; library checkout; traffic control; kiosk; security, other than household security; border control; or medical setting, including diagnostic, monitoring, or control equipment;

(3) a video display device that is contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier; or

(4) a telephone of any type.

History: 2007 c 48 s 1; 2016 c 166 s 1-6



Section 115A.1312 — REGISTRATION PROGRAM.

Subdivision 1. Requirements for sale. (a) On or after September 1, 2007, a manufacturer must not sell or offer for sale or deliver to retailers for subsequent sale a new video display device unless:

(1) the video display device is labeled with the manufacturer's brand, which label is permanently affixed and readily visible; and

(2) the manufacturer has filed a registration with the agency, as specified in subdivision 2.

(b) On or after February 1, 2008, a retailer who sells or offers for sale a new video display device to a household must, before the initial offer for sale, review the agency Web site specified in subdivision 2, paragraph (g), to determine that all new video display devices that the retailer is offering for sale are labeled with the manufacturer's brands that are registered with the agency.

(c) A retailer is not responsible for an unlawful sale under this subdivision if the manufacturer's registration expired or was revoked and the retailer took possession of the video display device prior to the expiration or revocation of the manufacturer's registration and the unlawful sale occurred within six months after the expiration or revocation.

Subd. 2. Manufacturer's registration. (a) By August 15 each year, a manufacturer of video display devices sold or offered for sale to households in the state must submit a registration to the agency that includes:

(1) a list of the manufacturer's brands of video display devices offered for sale in this state;

(2) the name, address, and contact information of a person responsible for ensuring compliance with this chapter; and

(3) a certification that the manufacturer has complied and will continue to comply with the requirements of sections 115A.1312 to 115A.1318.

(b) A manufacturer of video display devices sold or offered for sale to a household must include in the registration submitted under paragraph (a), a statement disclosing whether:

(1) any video display devices sold to households exceed the maximum concentration values established for lead, mercury, cadmium, hexavalent chromium, polybrominated biphenyls (PBB's), and polybrominated diphenyl ethers (PBDE's) under the RoHS (restricting the use of certain hazardous substances in electrical and electronic equipment) Directive 2002/95/EC of the European Parliament and Council and any amendments thereto; or

(2) the manufacturer has received an exemption from one or more of those maximum concentration values under the RoHS Directive that has been approved and published by the European Commission.

(c) A manufacturer who begins to sell or offer for sale video display devices to households after August 15, 2016, and has not filed a registration under this subdivision must submit a registration to the agency within ten days of beginning to sell or offer for sale video display devices to households.

(d) A registration must be updated within ten days after a change in the manufacturer's brands of video display devices sold or offered for sale to households.

(e) A registration is effective upon receipt by the agency and is valid until August 15 each year.

(f) The agency must review each registration and notify the manufacturer of any information required by this section that is omitted from the registration. Within 30 days of receipt of a notification from the agency, the manufacturer must submit a revised registration providing the information noted by the agency.

(g) The agency must maintain on its Web site the names of manufacturers and the manufacturers' brands listed in registrations filed with the agency. The agency must update the Web site information promptly upon receipt of a new or updated registration. The Web site must contain prominent language stating, in effect, that sections 115A.1310 to 115A.1330 are directed at household equipment and the manufacturers' brands list is, therefore, not a list of manufacturers qualified to sell to industrial, commercial, or other markets identified as exempt from the requirements of sections 115A.1310 to 115A.1330.

Subd. 3. Collector's registration. No person may operate as a collector of covered electronic devices from households unless that person has submitted a registration with the agency by July 15 each year on a form prescribed by the commissioner. Registration information must include the name, address, telephone number, and location of the business and a certification that the collector has complied and will continue to comply with the requirements of sections 115A.1312 to 115A.1318 and any regulations adopted by a local government unit for the jurisdiction in which the collector operates. A collector must indicate any end-of-life fees that will be charged at the collection point. A registration is effective upon receipt by the agency and is valid until July 15 each year.

Subd. 4. Recycler's registration. No person may recycle video display devices generated by households unless that person has submitted a registration with the agency by July 15 each year on a form prescribed by the commissioner. Registration information must include the name, address, telephone number, and location of all recycling facilities under the direct control of the recycler that may receive covered electronic devices from households and a certification that the recycler has complied and will continue to comply with the requirements of sections 115A.1312 to 115A.1318. A registered recycler must conduct recycling activities that are consistent with this chapter. A registration is effective upon receipt by the agency and is valid until July 15 each year.

History: 2007 c 48 s 2; 2016 c 166 s 7-9



Section 115A.1314 — MANUFACTURER'S REGISTRATION FEE.

Subdivision 1. Registration fee. (a) Each manufacturer who registers under section 115A.1312 must, by August 15 each year, pay to the commissioner of revenue an annual registration fee, on a form and in a manner prescribed by the commissioner of revenue. The commissioner of revenue must deposit the fee in the state treasury and credit the fee to the environmental fund.

(b) The registration fee for manufacturers that sell 100 or more video display devices to households in the state during the previous calendar year is $2,500, plus a variable recycling fee. The variable recycling fee is calculated according to the formula:

[A - (B + C)] x D, where:

A = the manufacturer's recycling obligation as determined under section 115A.1320;

B = the number of pounds of covered electronic devices recycled by a manufacturer from households during the immediately preceding program year, as reported under section 115A.1316, subdivision 1;

C = the number of phase I or phase II recycling credits a manufacturer elects to use to calculate the variable recycling fee; and

D = the estimated per-pound cost of recycling, initially set at $0.50 per pound for manufacturers who recycle less than 50 percent of the manufacturer's recycling obligation; $0.40 per pound for manufacturers who recycle at least 50 percent but less than 90 percent of the manufacturer's recycling obligation; $0.30 per pound for manufacturers who recycle at least 90 percent but less than 100 percent of the manufacturer's recycling obligation; and $0.00 per pound for manufacturers who recycle 100 percent or more of the manufacturer's recycling obligation.

(c) A manufacturer may petition the agency to waive the per-pound cost of recycling fee, element D in the formula in paragraph (b), required under this section. The agency shall direct the commissioner of revenue to waive the per-pound cost of recycling fee if the manufacturer demonstrates to the agency's satisfaction a good faith effort to meet its recycling obligation as determined under section 115A.1320. The petition must include:

(1) documentation that the manufacturer has met at least 75 percent of its recycling obligation as determined under section 115A.1320;

(2) a list of political subdivisions and public and private collectors with whom the manufacturer had a formal contract or agreement in effect during the previous program year to recycle or collect covered electronic devices;

(3) the total amounts of covered electronic devices collected from both within and outside of the 11-county metropolitan area, as defined in subdivision 2;

(4) a description of the manufacturer's best efforts to meet its recycling obligation as determined under section 115A.1320; and

(5) any other information requested by the agency.

(d) A manufacturer may retain phase I and phase II recycling credits to be added, in whole or in part, to the actual value of C, as reported under section 115A.1316, subdivision 2, during any succeeding program year, provided that no more than 25 percent of a manufacturer's recycling obligation (A x B) for any program year may be met with phase I and phase II recycling credits, separately or in combination, generated in a prior program year. A manufacturer may sell any portion or all of its phase I and phase II recycling credits to another manufacturer, at a price negotiated by the parties, who may use the credits in the same manner.

(e) For the purpose of calculating a manufacturer's variable recycling fee under paragraph (b), starting with the program year beginning July 1, 2019, and continuing each year thereafter, the weight of covered electronic devices collected from households located outside the 11-county metropolitan area, as defined in subdivision 2, paragraph (b), is calculated at 1.5 times their actual weight.

Subd. 2. Use of registration fees. (a) Registration fees may be used by the commissioner for:

(1) implementing sections 115A.1312 to 115A.1330, including transfer to the commissioner of revenue to carry out the department's duties under section 115A.1320, subdivision 2, and transfer to the commissioner of administration for responsibilities under section 115A.1324; and

(2) grants to counties outside the 11-county metropolitan area, as defined in paragraph (b), and to private entities that collect for recycling covered electronic devices in counties outside the 11-county metropolitan area, where the collection and recycling is consistent with the respective county's solid waste plan, for the purpose of carrying out the activities under sections 115A.1312 to 115A.1330. In awarding competitive grants under this clause, the commissioner must give preference to counties and private entities that are working cooperatively with manufacturers to help them meet their recycling obligations under section 115A.1318, subdivision 1.

(b) The 11-county metropolitan area consists of the counties of Anoka, Carver, Chisago, Dakota, Hennepin, Isanti, Ramsey, Scott, Sherburne, Washington, and Wright.

History: 2007 c 48 s 3; 2008 c 366 art 14 s 1; 2009 c 37 art 1 s 41; 2009 c 42 s 1; 1Sp2011 c 2 art 4 s 17; 1Sp2015 c 4 art 4 s 106; 2016 c 166 s 10



Section 115A.1316 — REPORTING REQUIREMENTS.

Subdivision 1. Manufacturer's reporting requirements. (a) By August 1, 2016, each manufacturer must report to the agency using the form prescribed:

(1) the total weight of each specific model of its video display devices sold to households during the previous program year; and

(2) either:

(i) the total weight of its video display devices sold to households during the previous program year; or

(ii) an estimate of the total weight of its video display devices sold to households during the previous program year, calculated by multiplying the weight of its video display devices sold nationally times the quotient of Minnesota's population divided by the national population. All manufacturers with sales of 99 or fewer video display devices to households in the state during the previous calendar year must report using the method under this item for calculating sales.

(b) By March 1, 2017, and each March 1 thereafter, each manufacturer must report to the agency using the form prescribed:

(1) the total weight of each specific model of its video display devices sold to households during the previous calendar year; and

(2) either:

(i) the total weight of its video display devices sold to households during the previous calendar year; or

(ii) an estimate of the total weight of its video display devices sold to households during the previous calendar year, calculated by multiplying the weight of its video display devices sold nationally times the quotient of Minnesota's population divided by the national population. All manufacturers with sales of 99 or fewer video display devices to households in the state during the previous calendar year must report using the method under this item for calculating sales.

A manufacturer must submit with the report required under this paragraph a description of how the information or estimate was calculated.

(c) By August 15 each year, each manufacturer must report to the department until June 30, 2017, and to the agency thereafter, the total weight of covered electronic devices the manufacturer collected from households and recycled or arranged to have collected and recycled during the preceding program year.

(d) By August 15 each year, each manufacturer must report separately to the department until June 30, 2017, and to the agency thereafter:

(1) the number of phase I and phase II recycling credits the manufacturer has purchased and sold during the preceding program year;

(2) the number of phase I and phase II recycling credits possessed by the manufacturer that the manufacturer elects to use in the calculation of its variable recycling fee under section 115A.1314, subdivision 1; and

(3) the number of phase I and phase II recycling credits the manufacturer retains at the beginning of the current program year.

(e) Upon request of the commissioner of revenue, the agency shall provide a copy of each report to the commissioner of revenue.

Subd. 2. Recycler's reporting requirements. By July 15 each year, a recycler of covered electronic devices must report to the agency:

(1) the total weight of covered electronic devices recycled during the preceding program year and must certify that the recycler has complied with section 115A.1318, subdivision 2;

(2) the weight of video display devices recycled as part of covered electronic devices recycled during the previous program year; and

(3) an estimate of the weight of portable batteries and any mercury-containing lamps that are associated with the covered electronic devices managed.

Upon request of the commissioner of revenue, the agency shall provide a copy of each report to the commissioner of revenue.

Subd. 3. Collector's reporting requirements. By July 15 each year, a collector must report separately to the agency using the form prescribed by the commissioner:

(1) the total pounds of covered electronic devices collected in the state;

(2) a list of all recyclers to whom collectors delivered covered electronic devices; and

(3) whether the collector had a contract with a recycler or manufacturer to provide pounds toward meeting a manufacturer's obligation.

History: 2007 c 48 s 4; 2009 c 42 s 2; 2016 c 166 s 11



Section 115A.1318 — RESPONSIBILITIES.

Subdivision 1. Manufacturer's responsibilities. (a) In addition to fulfilling the requirements of sections 115A.1310 to 115A.1330, a manufacturer must comply with paragraphs (b) to (f).

(b) A manufacturer must annually recycle or arrange for the collection and recycling of an amount of video display devices as determined by the agency in section 115A.1320, subdivision 1. A manufacturer must assume all financial responsibility associated with transporting and recycling covered electronic devices that are used to meet the manufacturer's recycling obligation determined under section 115A.1320 or that are counted as phase I or II recycling credits, including any necessary supplies. This excludes costs that are associated with receiving and aggregating covered electronic devices from households and all the activities up to the time that covered electronic devices are loaded for transport to a recycler or arranged for transportation to a recycler.

(c) The obligations of a manufacturer apply only to video display devices received from households and do not apply to video display devices received from sources other than households.

(d) A manufacturer must conduct and document due diligence assessments of collectors and recyclers it contracts with, including an assessment of items specified under subdivision 2. A manufacturer is responsible for maintaining, for a period of three years, documentation that all covered electronic devices recycled, partially recycled, or sent to downstream recycling operations comply with the requirements of subdivision 2.

(e) A manufacturer must provide the agency with contact information for a person who can be contacted regarding the manufacturer's activities under sections 115A.1310 to 115A.1320.

(f) Only the covered electronic devices that are recycled by a registered recycler that is certified by an ANSI-ASQ National Accreditation Board-accredited third-party certification body to an environmentally sound management standard are eligible to meet the manufacturer's obligation.

Subd. 1a. Collector's responsibilities. (a) Collection sites must be:

(1) staffed; and

(2) open to the public at a frequency adequate to meet the needs of the area being served.

(b) A collector may limit the number of covered electronic devices or covered electronic devices by product type accepted per customer per day or per delivery at a collection site or service.

(c) A collector must use only registered recyclers.

Subd. 2. Recycler's responsibilities. (a) As part of the report submitted under section 115A.1316, subdivision 2, a recycler must certify, except as provided in paragraph (b), that facilities that recycle covered electronic devices, including all downstream recycling operations:

(1) use only registered collectors;

(2) comply with all applicable health, environmental, safety, and financial responsibility regulations;

(3) are licensed by all applicable governmental authorities;

(4) use no prison labor to recycle video display devices;

(5) possess liability insurance of not less than $1,000,000 for environmental releases, accidents, and other emergencies;

(6) provide a report annually to each registered collector regarding the video display devices received from that entity; and

(7) do not charge collectors for the transportation and recycling of covered electronic devices that meet a manufacturer's recycling obligation as determined under section 115A.1320, unless otherwise mutually agreed upon.

(b) A nonprofit corporation that contracts with a correctional institution to refurbish and reuse donated computers in schools is exempt from paragraph (a), clauses (4) and (5).

(c) Except to the extent otherwise required by law and unless agreed upon otherwise by the recycler or manufacturer, a recycler has no responsibility for any data that may be contained in a covered electronic device if an information storage device is included in the covered electronic device.

Subd. 3. Retailer's responsibilities. A retailer who sells new video display devices shall provide information to households describing where and how they may recycle video display devices and advising them of opportunities and locations for the convenient collection of video display devices for the purpose of recycling. This requirement may be met by providing to households the agency's toll-free number and Web site address. Retailers selling through catalogs or the Internet may meet this requirement by including the information in a prominent location on the retailer's Web site.

History: 2007 c 48 s 5; 2009 c 42 s 3; 2016 c 166 s 12-14



Section 115A.1320 — AGENCY AND DEPARTMENT DUTIES.

Subdivision 1. Duties of agency. (a) The agency shall administer sections 115A.1310 to 115A.1330.

(b) The agency shall establish procedures for:

(1) receipt and maintenance of the registration statements and certifications filed with the agency under section 115A.1312; and

(2) making the statements and certifications easily available to manufacturers, retailers, and members of the public.

(c) The agency shall annually review the following variables that are used to calculate a manufacturer's annual registration fee under section 115A.1314, subdivision 1:

(1) the obligation-setting mechanism for manufacturers as specified under paragraph (g);

(2) the estimated per-pound price of recycling covered electronic devices sold to households; and

(3) the base registration fee.

(d) If the agency determines that any of these values must be changed in order to improve the efficiency or effectiveness of the activities regulated under sections 115A.1312 to 115A.1330, or if the revenues exceed the amount that the agency determines is necessary, the agency shall submit recommended changes and the reasons for them to the chairs of the senate and house of representatives committees with jurisdiction over solid waste policy.

(e) By September 1, 2016, and by May 1, 2017, and each May 1 thereafter, the agency shall publish a statewide recycling goal for all video display device waste that is the weight of all video display devices collected for recycling during each of the three most recently completed program years, excluding the most recently concluded program year, divided by two. For the program years beginning July 1, 2016, July 1, 2017, and July 1, 2018, the agency shall establish and publish separate statewide recycling goals for video display devices as follows:

(1) the agency shall set the statewide recycling goal for video display devices at 25,000,000 pounds, 23,000,000 pounds, and 21,000,000 pounds, respectively, during these successive program years;

(2) the agency shall set the recycling goal for televisions at 80 percent of the applicable amount in clause (1); and

(3) the agency shall set the recycling goal for computer monitors at 20 percent of the applicable amount in clause (1).

(f) By September 1, 2016, and by May 1, 2017, and each May 1 thereafter, the agency shall determine each registered manufacturer's market share of video display devices to be collected and recycled based on the manufacturer's percentage share of the total weight of video display devices sold as reported to the agency under section 115A.1316, subdivision 1.

(g) By September 1, 2016, and by May 1, 2017, and each May 1 thereafter, the agency shall provide each manufacturer with a determination of the manufacturer's share of video display devices to be collected and recycled. A manufacturer's market share of video display devices as specified in paragraph (f) is applied proportionally to the statewide recycling goal as specified in paragraph (e) to determine an individual manufacturer's recycling obligation. Upon request by the commissioner of revenue, the agency must provide the information submitted to manufacturers under this paragraph to the commissioner of revenue.

(h) The agency shall provide a report to the governor and the legislature on the implementation of sections 115A.1310 to 115A.1330. For each program year, the report must discuss the total weight of covered electronic devices recycled and a summary of information in the reports submitted by manufacturers and recyclers under section 115A.1316. The report must also discuss the various collection programs used by manufacturers to collect covered electronic devices; information regarding covered electronic devices that are being collected by persons other than registered manufacturers, collectors, and recyclers; and information about covered electronic devices, if any, being disposed of in landfills in this state. The report must examine which covered electronic devices, based on economic and environmental considerations, should be subject to the obligation-setting mechanism under paragraph (g). The report must include a description of enforcement actions under sections 115A.1310 to 115A.1330. The agency may include in its report other information received by the agency regarding the implementation of sections 115A.1312 to 115A.1330. The report must be done in conjunction with the report required under section 115A.121.

(i) The agency shall promote public participation in the activities regulated under sections 115A.1312 to 115A.1330 through public education and outreach efforts.

(j) The agency shall enforce sections 115A.1310 to 115A.1330 in the manner provided by sections 115.071, subdivisions 1, 3, 4, 5, and 6; and 116.072, except for those provisions enforced by the department, as provided in subdivision 2. The agency may revoke a registration of a collector or recycler found to have violated sections 115A.1310 to 115A.1330.

(k) The agency shall facilitate communication between counties, collection and recycling centers, and manufacturers to ensure that manufacturers are aware of video display devices available for recycling.

(l) The agency shall post on its Web site the contact information provided by each manufacturer under section 115A.1318, subdivision 1, paragraph (e).

Subd. 2. Additional duties. (a) The agency must collect the data submitted to it annually by each manufacturer on the total weight of each specific model of video display device sold to households, if provided; the total weight of video display devices sold to households; the total weight of covered electronic devices collected from households that are recycled; and data on phase I and phase II recycling credits, as required under section 115A.1316. The department must use this data to review each manufacturer's annual registration fee submitted to the department to ensure that the fee was calculated accurately.

(b) The agency must estimate, for each registered manufacturer, the sales of video display devices to households during the previous program year, based on:

(1) data provided by a manufacturer on sales of video display devices to households, including documentation describing how that amount was calculated and certification that the amount is accurate; or

(2) if a manufacturer does not provide the data specified in clause (1), national data on sales of video display devices.

The department must use the data specified in this subdivision to review each manufacturer's annual registration fee submitted to the department to ensure that the fee was calculated accurately according to the formula in section 115A.1314, subdivision 1.

(c) The department must enforce section 115A.1314, subdivision 1. The audit, assessment, appeal, collection, enforcement, disclosure, and other administrative provisions of chapters 270B, 270C, and 289A that apply to the taxes imposed under chapter 297A apply to the fee imposed under section 115A.1314, subdivision 1. To enforce section 115A.1314, subdivision 1, the commissioner of revenue may grant extensions to pay, and impose and abate penalties and interest on, the fee due under section 115A.1314, subdivision 1, in the manner provided in chapters 270C and 289A as if the fee were a tax imposed under chapter 297A.

(d) The department may disclose nonpublic data to the agency only when necessary for the efficient and effective administration of the activities regulated under sections 115A.1310 to 115A.1330. Any data disclosed by the department to the agency retains the classification it had when in the possession of the department.

History: 2007 c 48 s 6; 1Sp2011 c 2 art 4 s 18; 2012 c 272 s 64; 2013 c 114 art 4 s 77; 2016 c 166 s 15



Section 115A.1322 — OTHER RECYCLING PROGRAMS.

A city, county, or other public agency may not require households to use public facilities to recycle their covered electronic devices to the exclusion of other lawful programs available. Cities, counties, and other public agencies, including those awarded contracts by the agency under section 115A.1314, subdivision 2, are encouraged to work with manufacturers to assist them in meeting their recycling obligations under section 115A.1318, subdivision 1. Nothing in sections 115A.1310 to 115A.1330 prohibits or restricts the operation of any program recycling covered electronic devices in addition to those provided by manufacturers or prohibits or restricts any persons from receiving, collecting, transporting, or recycling covered electronic devices, provided that those persons are registered under section 115A.1312.

History: 2007 c 48 s 7



Section 115A.1323 — ANTICOMPETITIVE CONDUCT.

(a) A manufacturer that organizes collection or recycling under sections 115A.1310 to 115A.1322 is authorized to engage in anticompetitive conduct to the extent necessary to plan and implement its chosen organized collection or recycling system and is immune from liability under state laws relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

(b) An organization of manufacturers, an individual manufacturer, and its officers, members, employees, and agents who cooperate with a political subdivision that organizes collection or recycling under this section are authorized to engage in anticompetitive conduct to the extent necessary to plan and implement the organized collection or recycling system, provided that the political subdivision actively supervises the participation of each entity. An organization, entity, or person covered by this paragraph is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

History: 2007 c 48 s 8; 2016 c 166 s 16



Section 115A.1324 — REQUIREMENTS FOR PURCHASES BY STATE AGENCIES.

(a) The Department of Administration must ensure that acquisitions of video display devices under chapter 16C are in compliance with or not subject to sections 115A.1310 to 115A.1318.

(b) The solicitation documents must specify that the prospective responder is required to cooperate fully in providing reasonable access to its records and documents that evidence compliance with paragraph (a) and sections 115A.1310 to 115A.1318.

(c) Any person awarded a contract under chapter 16C for purchase or lease of video display devices that is found to be in violation of paragraph (a) or sections 115A.1310 to 115A.1318 is subject to the following sanctions:

(1) the contract must be voided if the commissioner of administration determines that the potential adverse impact to the state is exceeded by the benefit obtained from voiding the contract;

(2) the contractor is subject to suspension and disbarment under Minnesota Rules, part 1230.1150; and

(3) if the attorney general establishes that any money, property, or benefit was obtained by a contractor as a result of violating paragraph (a) or sections 115A.1310 to 115A.1318, the court may, in addition to any other remedy, order the disgorgement of the unlawfully obtained money, property, or benefit.

History: 2007 c 48 s 9



Section 115A.1326 — REGULATION OF VIDEO DISPLAY DEVICES.

If the United States Environmental Protection Agency adopts regulations under the Resource Conservation and Recovery Act regarding the handling, storage, or treatment of any type of video display device being recycled, those regulations are automatically effective in this state on the same date and supersede any rules previously adopted by the agency regarding the handling, storage, or treatment of all video display devices being recycled.

History: 2007 c 48 s 10



Section 115A.1328 — MULTISTATE IMPLEMENTATION.

The agency and department are authorized to participate in the establishment of a regional multistate organization or compact to assist in carrying out the requirements of this chapter.

History: 2007 c 48 s 11



Section 115A.1330 — LIMITATIONS.

Sections 115A.1310 to 115A.1330 expire if a federal law, or combination of federal laws, take effect that is applicable to all video display devices sold in the United States and establish a program for the collection and recycling or reuse of video display devices that is applicable to all video display devices discarded by households.

History: 2007 c 48 s 12



Section 115A.1415 — ARCHITECTURAL PAINT; PRODUCT STEWARDSHIP PROGRAM; STEWARDSHIP PLAN.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "architectural paint" means interior and exterior architectural coatings sold in containers of five gallons or less. Architectural paint does not include industrial coatings, original equipment coatings, or specialty coatings;

(2) "brand" means a name, symbol, word, or mark that identifies architectural paint, rather than its components, and attributes the paint to the owner or licensee of the brand as the producer;

(3) "discarded paint" means architectural paint that is no longer used for its manufactured purpose;

(4) "producer" means a person that:

(i) has legal ownership of the brand, brand name, or cobrand of architectural paint sold in the state;

(ii) imports architectural paint branded by a producer that meets item (i) when the producer has no physical presence in the United States;

(iii) if items (i) and (ii) do not apply, makes unbranded architectural paint that is sold in the state; or

(iv) sells architectural paint at wholesale or retail, does not have legal ownership of the brand, and elects to fulfill the responsibilities of the producer for the architectural paint by certifying that election in writing to the commissioner;

(5) "recycling" means the process of collecting and preparing recyclable materials and reusing the materials in their original form or using them in manufacturing processes that do not cause the destruction of recyclable materials in a manner that precludes further use;

(6) "retailer" means any person who offers architectural paint for sale at retail in the state;

(7) "reuse" means donating or selling collected architectural paint back into the market for its original intended use, when the architectural paint retains its original purpose and performance characteristics;

(8) "sale" or "sell" means transfer of title of architectural paint for consideration, including a remote sale conducted through a sales outlet, catalog, Web site, or similar electronic means. Sale or sell includes a lease through which architectural paint is provided to a consumer by a producer, wholesaler, or retailer;

(9) "stewardship assessment" means the amount added to the purchase price of architectural paint sold in the state that is necessary to cover the cost of collecting, transporting, and processing postconsumer architectural paint by the producer or stewardship organization pursuant to a product stewardship program;

(10) "stewardship organization" means an organization appointed by one or more producers to act as an agent on behalf of the producer to design, submit, and administer a product stewardship program under this section; and

(11) "stewardship plan" means a detailed plan describing the manner in which a product stewardship program under subdivision 2 will be implemented.

Subd. 2. Product stewardship program. For architectural paint sold in the state, producers must, individually or through a stewardship organization, implement and finance a statewide product stewardship program that manages the architectural paint by reducing the paint's waste generation, promoting its reuse and recycling, and providing for negotiation and execution of agreements to collect, transport, and process the architectural paint for end-of-life recycling and reuse.

Subd. 3. Requirement for sale. (a) On and after July 1, 2014, or three months after program plan approval, whichever is sooner, no producer, wholesaler, or retailer may sell or offer for sale in the state architectural paint unless the paint's producer participates in an approved stewardship plan, either individually or through a stewardship organization.

(b) Each producer must operate a product stewardship program approved by the agency or enter into an agreement with a stewardship organization to operate, on the producer's behalf, a product stewardship program approved by the agency.

Subd. 4. Requirement to submit plan. (a) On or before March 1, 2014, and before offering architectural paint for sale in the state, a producer must submit a stewardship plan to the agency and receive approval of the plan or must submit documentation to the agency that demonstrates the producer has entered into an agreement with a stewardship organization to be an active participant in an approved product stewardship program as described in subdivision 2. A stewardship plan must include all elements required under subdivision 5.

(b) An amendment to the plan, if determined necessary by the commissioner, must be submitted every five years.

(c) It is the responsibility of the entities responsible for each stewardship plan to notify the agency within 30 days of any significant changes or modifications to the plan or its implementation. Within 30 days of the notification, a written plan revision must be submitted to the agency for review and approval.

Subd. 5. Stewardship plan content. A stewardship plan must contain:

(1) certification that the product stewardship program will accept all discarded paint regardless of which producer produced the architectural paint and its individual components;

(2) contact information for the individual and the entity submitting the plan, a list of all producers participating in the product stewardship program, and the brands covered by the product stewardship program;

(3) a description of the methods by which the discarded paint will be collected in all areas in the state without relying on end-of-life fees, including an explanation of how the collection system will be convenient and adequate to serve the needs of small businesses and residents in both urban and rural areas on an ongoing basis and a discussion of how the existing household hazardous waste infrastructure will be considered when selecting collection sites;

(4) a description of how the adequacy of the collection program will be monitored and maintained;

(5) the names and locations of collectors, transporters, and recyclers that will manage discarded paint;

(6) a description of how the discarded paint and the paint's components will be safely and securely transported, tracked, and handled from collection through final recycling and processing;

(7) a description of the method that will be used to reuse, deconstruct, or recycle the discarded paint to ensure that the paint's components, to the extent feasible, are transformed or remanufactured into finished products for use;

(8) a description of the promotion and outreach activities that will be used to encourage participation in the collection and recycling programs and how the activities' effectiveness will be evaluated and the program modified, if necessary;

(9) the proposed stewardship assessment. The producer or stewardship organization shall propose a uniform stewardship assessment for any architectural paint sold in the state. The proposed stewardship assessment shall be reviewed by an independent auditor to ensure that the assessment does not exceed the costs of the product stewardship program and the independent auditor shall recommend an amount for the stewardship assessment. The agency must approve the stewardship assessment;

(10) evidence of adequate insurance and financial assurance that may be required for collection, handling, and disposal operations;

(11) five-year performance goals, including an estimate of the percentage of discarded paint that will be collected, reused, and recycled during each of the first five years of the stewardship plan. The performance goals must include a specific goal for the amount of discarded paint that will be collected and recycled and reused during each year of the plan. The performance goals must be based on:

(i) the most recent collection data available for the state;

(ii) the estimated amount of architectural paint disposed of annually;

(iii) the weight of the architectural paint that is expected to be available for collection annually; and

(iv) actual collection data from other existing stewardship programs.

The stewardship plan must state the methodology used to determine these goals; and

(12) a discussion of the status of end markets for collected architectural paint and what, if any, additional end markets are needed to improve the functioning of the program.

Subd. 6. Consultation required. Each stewardship organization or individual producer submitting a stewardship plan must consult with stakeholders including retailers, contractors, collectors, recyclers, local government, and customers during the development of the plan.

Subd. 7. Agency review and approval. (a) Within 90 days after receipt of a proposed stewardship plan, the agency shall determine whether the plan complies with subdivision 4. If the agency approves a plan, the agency shall notify the applicant of the plan approval in writing. If the agency rejects a plan, the agency shall notify the applicant in writing of the reasons for rejecting the plan. An applicant whose plan is rejected by the agency must submit a revised plan to the agency within 60 days after receiving notice of rejection.

(b) Any proposed changes to a stewardship plan must be approved by the agency in writing.

Subd. 8. Plan availability. All draft and approved stewardship plans shall be placed on the agency's Web site for at least 30 days and made available at the agency's headquarters for public review and comment.

Subd. 9. Conduct authorized. A producer or stewardship organization that organizes collection, transport, and processing of architectural paint under this section is immune from liability for the conduct under state laws relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce only to the extent that the conduct is necessary to plan and implement the producer's or organization's chosen organized collection or recycling system.

Subd. 10. Responsibility of producers. (a) On and after the date of implementation of a product stewardship program according to this section, a producer of architectural paint must add the stewardship assessment, as established under subdivision 5, clause (9), to the cost of architectural paint sold to retailers and distributors in the state by the producer.

(b) Producers of architectural paint or the stewardship organization shall provide consumers with educational materials regarding the stewardship assessment and product stewardship program. The materials must include, but are not limited to, information regarding available end-of-life management options for architectural paint offered through the product stewardship program and information that notifies consumers that a charge for the operation of the product stewardship program is included in the purchase price of architectural paint sold in the state.

Subd. 11. Responsibility of retailers. (a) On and after July 1, 2014, or three months after program plan approval, whichever is sooner, no architectural paint may be sold in the state unless the paint's producer is participating in an approved stewardship plan.

(b) On and after the implementation date of a product stewardship program according to this section, each retailer or distributor, as applicable, must ensure that the full amount of the stewardship assessment added to the cost of architectural paint by producers under subdivision 10 is included in the purchase price of all architectural paint sold in the state.

(c) Any retailer may participate, on a voluntary basis, as a designated collection point pursuant to a product stewardship program under this section and in accordance with applicable law.

(d) No retailer or distributor shall be found to be in violation of this subdivision if, on the date the architectural paint was ordered from the producer or its agent, the producer was listed as compliant on the agency's Web site according to subdivision 14.

Subd. 12. Stewardship reports. Beginning October 1, 2015, producers of architectural paint sold in the state must individually or through a stewardship organization submit an annual report to the agency describing the product stewardship program. At a minimum, the report must contain:

(1) a description of the methods used to collect, transport, and process architectural paint in all regions of the state;

(2) the weight of all architectural paint collected in all regions of the state and a comparison to the performance goals and recycling rates established in the stewardship plan;

(3) the amount of unwanted architectural paint collected in the state by method of disposition, including reuse, recycling, and other methods of processing;

(4) samples of educational materials provided to consumers and an evaluation of the effectiveness of the materials and the methods used to disseminate the materials; and

(5) an independent financial audit.

Subd. 13. Data classification. Trade secret and sales information, as defined under section 13.37, submitted to the agency under this section are private or nonpublic data under section 13.37.

Subd. 14. Agency responsibilities. The agency shall provide, on its Web site, a list of all compliant producers and brands participating in stewardship plans that the agency has approved and a list of all producers and brands the agency has identified as noncompliant with this section.

Subd. 15. Local government responsibilities. (a) A city, county, or other public agency may choose to participate voluntarily in a product stewardship program.

(b) Cities, counties, and other public agencies are encouraged to work with producers and stewardship organizations to assist in meeting product stewardship program reuse and recycling obligations, by providing education and outreach or using other strategies.

(c) A city, county, or other public agency that participates in a product stewardship program must report for the first year of the program to the agency using the reporting form provided by the agency on the cost savings as a result of participation and describe how the savings were used.

Subd. 16. Administrative fee. (a) The stewardship organization or individual producer submitting a stewardship plan shall pay an annual administrative fee to the commissioner. The agency may establish a variable fee based on relevant factors, including, but not limited to, the portion of architectural paint sold in the state by members of the organization compared to the total amount of architectural paint sold in the state by all organizations submitting a stewardship plan.

(b) Prior to July 1, 2014, and before July 1 annually thereafter, the agency shall identify the costs it incurs under this section. The agency shall set the fee at an amount that, when paid by every stewardship organization or individual producer that submits a stewardship plan, is adequate to reimburse the agency's full costs of administering this section. The total amount of annual fees collected under this subdivision must not exceed the amount necessary to reimburse costs incurred by the agency to administer this section.

(c) A stewardship organization or individual producer subject to this subdivision must pay the agency's administrative fee under paragraph (a) on or before July 1, 2014, and annually thereafter. Each year after the initial payment, the annual administrative fee may not exceed five percent of the aggregate stewardship assessment added to the cost of all architectural paint sold by producers in the state for the preceding calendar year.

(d) All fees received under this section shall be deposited in the state treasury and credited to a product stewardship account in the special revenue fund. For fiscal years 2014, 2015, 2016, and 2017, the amount collected under this section is annually appropriated to the agency to implement and enforce this section.

History: 2013 c 114 art 4 s 78; 1Sp2015 c 4 art 4 s 107



Section 115A.142 — REPORT TO LEGISLATURE AND GOVERNOR.

As part of the report required under section 115A.121, the commissioner of the Pollution Control Agency shall provide a report to the governor and the legislature on the implementation of section 115A.1415.

History: 2013 c 114 art 4 s 79



Section 115A.15 — STATE GOVERNMENT RESOURCE RECOVERY.

Subdivision 1. Establishment of program. There is established within state government a resource recovery program to promote the reduction of waste generated by state agencies, the separation and recovery of recyclable and reusable commodities, the procurement of recyclable commodities and commodities containing recycled materials, and the uniform disposition of recovered materials and surplus property. The program shall be administered by the commissioner of administration.

Subd. 1a. Definitions. For the purposes of this section, the following terms have the meanings given them.

(a) "Recyclable commodities" means materials, pieces of equipment, and parts which are not reusable but which contain recoverable resources.

(b) "Reusable commodities" means materials, pieces of equipment, parts, and used supplies which can be reused for their original purpose in their existing condition.

Subd. 2. Duties of commissioner of administration. The commissioner of administration shall develop policies to require state agencies and the state legislature to separate all recyclable and reusable commodities wherever feasible. The commissioner shall issue guidelines for the procurement of recyclable commodities and commodities containing recycled materials that include definitions of recycled materials, the percentage of recycled materials to be contained in each commodity and performance specifications. To the extent practicable, the guidelines shall be written so as to give preference to recyclable commodities and commodities containing recycled materials. The commissioner shall inform state agencies whenever recycled commodities are available for purchase. The commissioner shall investigate opportunities for the inclusion of and may include local governments and regional agencies in administrative state programs to reduce waste, and to separate and recover recyclable and reusable commodities.

Subd. 3. Powers of commissioner of administration. The commissioner of administration shall have such powers as are necessary to implement and operate the program. All state agencies shall comply with the policies, guidelines, and procedures established by the commissioner pursuant to this section. The commissioner shall have the power to issue orders to compel compliance.

Subd. 4. Staff. The commissioner of administration shall employ an administrator to manage the resource recovery program and other staff and consultants as are necessary to carry out the program.

Subd. 5. Reports. By January 1 of each odd-numbered year, the commissioner of administration shall submit a report to the governor and to the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance summarizing past activities and proposed goals of the program for the following biennium. The report shall include at least:

(1) a summary list of product and commodity purchases that contain recycled materials;

(2) the results of any performance tests conducted on recycled products and agencies' experience with recycled products used;

(3) a list of all organizations participating in and using the cooperative purchasing program; and

(4) a list of products and commodities purchased for their recyclability and of recycled products reviewed for purchase.

Subd. 6. Use of funds. All revenues resulting from the sale of recyclable and reusable commodities made available for sale as a result of the resource recovery program will be used by the service provider to offset the cost of the recycling.

Subd. 7. Waste reduction procurement model. To reduce the amount of solid waste generated by the state and to provide a model for other public and private procurement systems, the commissioner, in cooperation with the commissioner of the Pollution Control Agency, shall develop waste reduction procurement programs, including an expanded life-cycle costing system for procurement of durable and repairable items by November 1, 1991. On implementation of the model procurement system, the commissioner, in cooperation with the commissioner of the Pollution Control Agency, shall develop and distribute informational materials for the purpose of promoting the procurement model to other public and private entities under section 115A.072, subdivision 4.

Subd. 8. Recycled materials purchasing. The commissioner of administration shall develop and implement a cooperative purchasing program under section 471.59 to include state agencies, local governmental units, and, where feasible, other state governments and the federal government, for the purpose of purchasing materials made from recycled materials. By July 1, 1991, the commissioner shall develop a program to promote the cooperative purchasing program to those units of government and other persons.

Subd. 9. Recycling goal. Each state agency shall recycle the solid waste generated by its offices and other operations located in the metropolitan area at a rate that is the highest of: (1) 60 percent by weight; (2) the recycling rate required of a metropolitan county under section 115A.551, subdivision 2a; or (3) the recycling rate in compliance with the solid waste management policy plan goals under section 473.149. Each state agency shall recycle at least 60 percent by weight of the solid waste generated by its offices and other operations located outside of the metropolitan area. By March 1 of each year, each state agency shall report to the Pollution Control Agency the estimated recycling rates from the previous calendar year. State agencies shall report progress in achieving the recycling goal in the format specified by the Pollution Control Agency. The Pollution Control Agency shall incorporate these figures into the reports submitted by the counties under section 115A.557, subdivision 3, to determine each county's progress toward the goal in section 115A.551, subdivision 2a.

Each state agency shall work to meet the recycling goal individually. If the recycling goal is not met by a state agency, that agency shall provide information to all employees in the agency regarding recycling opportunities and expectations, and notify the Pollution Control Agency of the action that has been taken to meet the recycling goal.

Subd. 10. Materials collection. (a) The commissioner shall establish a recyclable materials collection and transportation system for state offices and other state operations in the metropolitan area that will maximize the types and amount of materials collected and the number of state offices and other state operations served, and will minimize barriers to effective and efficient collection, transportation, and marketing of recyclable materials.

(b) The commissioner may contract with private entities for the activities required in this subdivision if the commissioner determines that it would be cost-effective to do so.

History: 1980 c 564 art 2 s 12; 1981 c 356 s 121; 1982 c 569 s 6-8; 1983 c 289 s 115 subd 1; 1985 c 274 s 4; 1986 c 425 s 22; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 10 subd 2; 1987 c 348 s 6; 1988 c 613 s 20; 1Sp1989 c 1 art 18 s 5-8; 1990 c 594 art 3 s 5; 1991 c 304 s 1,2; 1991 c 337 s 10,11; 1992 c 514 s 15; 1992 c 593 art 1 s 10; 1995 c 247 art 2 s 6; 1996 c 457 s 9; 1996 c 470 s 27; 1999 c 73 s 1; 1Sp2001 c 4 art 6 s 17; 1Sp2005 c 1 art 2 s 161; 2010 c 215 art 12 s 27; 2012 c 272 s 65; 2014 c 225 s 1-3



Section 115A.151 — RECYCLING REQUIREMENTS; PUBLIC ENTITIES; COMMERCIAL BUILDINGS; SPORTS FACILITIES.

(a) A public entity, the owner of a sports facility, and an owner of a commercial building shall:

(1) ensure that facilities under its control, from which mixed municipal solid waste is collected, also collect at least three recyclable materials, such as, but not limited to, paper, glass, plastic, and metal; and

(2) transfer all recyclable materials collected to a recycler.

(b) For the purposes of this section:

(1) "public entity" means the state, an office, agency, or institution of the state, the Metropolitan Council, a metropolitan agency, the Metropolitan Mosquito Control Commission, the legislature, the courts, a county, a statutory or home rule charter city, a town, a school district, a special taxing district, or any entity that receives an appropriation from the state for a capital improvement project after August 1, 2002;

(2) "metropolitan agency" and "Metropolitan Council" have the meanings given them in section 473.121;

(3) "Metropolitan Mosquito Control Commission" means the commission created in section 473.702;

(4) "commercial building" means a building that:

(i) is located in a metropolitan county, as defined in section 473.121;

(ii) contains a business classified in sectors 42 to 81 under the North American Industrial Classification System; and

(iii) contracts for four cubic yards or more per week of solid waste collection; and

(5) "sports facility" means a professional or collegiate sports facility at which competitions take place before a public audience.

History: 1Sp1989 c 1 art 18 s 9; 1991 c 337 s 12; 1996 c 457 s 10; 2002 c 312 s 2; 2014 c 225 s 4; 2014 c 312 art 13 s 24



Section 115A.152 — TECHNICAL AND RESEARCH ASSISTANCE TO GENERATORS.

Subdivision 1. Purposes. The commissioner shall provide for the establishment of a technical and research assistance program for generators of hazardous and industrial waste in the state. The program must be designed to assist generators in the state to obtain information about management of hazardous and industrial wastes, to identify and apply methods of reducing the generation of hazardous and industrial wastes, to facilitate improved management of hazardous and industrial waste and compliance with hazardous and industrial waste rules, and for other similar purposes. The program must emphasize assistance to smaller businesses that have inadequate technical and financial resources for obtaining information, assessing waste management methods, and developing and applying waste reduction techniques. Information and techniques developed under this program must be made available through the program to all generators in the state.

Subd. 2. Assistance. The assistance program must include at least the following elements:

(1) outreach programs including on-site consultation at locations where hazardous and industrial waste is generated, seminars, workshops, training programs, and other similar activities designed to assist generators to evaluate their hazardous and industrial waste generation and management practices, identify opportunities for waste reduction and improved management, and identify subjects that require additional information and research;

(2) a program to assemble, catalog, and disseminate information about hazardous and industrial waste reduction and management methods, available commercial waste management facilities and consultant services, and regulatory programs (provided that specific questions by generators about interpretation or application of waste management rules should be referred to appropriate regulatory agencies);

(3) evaluation and interpretation of information needed by generators to improve their management of hazardous and industrial waste; and

(4) informational and technical research to identify alternative technical solutions that can be applied by specific generators to reduce the generation of hazardous and industrial waste.

Subd. 3. Administration; evaluation. The assistance program must be coordinated with other public and private programs that provide management and technical assistance to smaller businesses and generators of small quantities of hazardous and industrial waste, including programs operated by public and private educational institutions. The commissioner may make grants to a public or private person or association that will establish and operate the elements of the program, but the grants must require that the assistance be provided at no cost to the generators and that the grantees provide periodic reports on the improvements in waste management, waste reduction, and regulatory compliance achieved by generators through the assistance provided.

History: 1984 c 644 s 9; 1985 c 248 s 70; 1987 c 348 s 7; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.158 — DEVELOPMENT OF PROCESSING AND COLLECTION FACILITIES AND SERVICES; REQUESTS FOR PROPOSALS.

Subdivision 1. Request for and contents of proposal. The commissioner shall request proposals for the development and operation of specific types of commercial hazardous waste processing and collection facilities and services, and improved management of waste rendered nonhazardous and industrial waste, that offer the greatest possibility of achieving the policies and objectives of the waste management plan including the goal of reducing to the greatest extent feasible and prudent the need for and practice of disposal. The proposals must contain at least the following information:

(1) the technical, managerial, and financial qualifications and experience of the proposer in developing and operating facilities and services of the type proposed;

(2) the technical specifications of the proposed facility or service including the process that will be used, the amount and types of hazardous or industrial waste that can be handled, the types, volume, and proposed disposition of any residuals, and a description of anticipated adverse environmental effects;

(3) the requirements of the site or sites needed to develop and operate the facility or service and the likelihood that a suitable site or sites will be available for the facility or service;

(4) projections of the costs and revenues of the facility or service, the types and numbers of generators who will use it, and the fee structure and estimated user charges necessary to make the facility or services economically viable;

(5) the schedule for developing and commencing operation of the facility or service; and

(6) the financial, technical, institutional, legal, regulatory, and other constraints that may hinder or prevent the development or operation of the facility or service and the actions that could be taken by state and local governments or by the private sector to overcome those constraints.

The information provided in the proposal must be based on current and projected market conditions, hazardous or industrial waste streams, legal and institutional arrangements, and other circumstances specific to the state.

Subd. 2. Procedure; evaluation; report. In requesting proposals, the agency shall inform potential developers of the assistance available to them in siting and establishing hazardous waste processing and collection facilities and services in the state and improved industrial waste management in the state, including the availability of sites listed on the agency's inventory of preferred areas for hazardous waste processing facilities, the authority of the agency to acquire sites and order the establishment of facilities in those areas, the policies and objectives of the hazardous waste management plan, and the availability of information developed by the agency on hazardous or industrial waste generation and management in the state.

The agency shall evaluate the proposals received in response to its request and determine the extent to which the proposals demonstrate the qualifications of the developers, the technical and economic feasibility of the proposed facility or service, and the extent to which the proposed facility or service will contribute in a significant way to the achievement of the policies and objectives of the hazardous waste management plan.

The agency shall report to the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance on the proposals that it has received and evaluated, and on the legislative, regulatory, and other actions needed to develop and operate the proposed facilities or services.

Subd. 3. Time for proposals. The agency shall issue the first round of requests under this section by June 1, 1984. The first round proposals must be returned to the agency by November 1, 1984. The agency shall submit its report on these proposals to the legislative commission by January 1, 1985. The agency may issue additional requests in 1985 and in future years.

History: 1984 c 644 s 12; 1986 c 444; 1987 c 348 s 12,13; 1989 c 335 art 1 s 269; 1996 c 470 s 27; 1Sp2005 c 1 art 2 s 161



Section 115A.175 — SITING AND FACILITY DEVELOPMENT AUTHORITY; LIMITATIONS.

Subdivision 1. Siting activity. The agency shall terminate all activity under sections 115A.18 to 115A.30 relating to the selection and evaluation of sites for hazardous waste facilities, except as provided in this section.

Subd. 2. Dismissal of candidate sites. All candidate sites remaining under Minnesota Statutes 1996, section 115A.21, subdivision 1, are dismissed from further consideration as candidate sites for hazardous waste facilities.

Subd. 3. Alternative siting procedure. The agency shall proceed with site evaluation and selection in accordance with sections 115A.191 to 115A.194. In evaluating and selecting sites under sections 115A.191 to 115A.194, the agency shall act in accordance with sections 115A.18 to 115A.20, except as otherwise provided in sections 115A.191 to 115A.194.

Subd. 4. Stabilization and containment facility; restrictions; containment standards to protect human health and environment. No facility may be sited under sections 115A.18 to 115A.30 except a stabilization and containment facility. The facility must be above grade unless the agency determines, after environmental review under section 115A.194, subdivision 2, that an alternative design would provide greater protection for human health and the environment. No waste may be accepted for containment at the facility except the following:

(a) waste rendered nonhazardous;

(b) industrial waste; and

(c) waste that is not eligible for acceptance under clause (a) or (b), if the agency determines that all of the following requirements are met:

(1) there is no feasible and prudent alternative to containment of the waste that would minimize adverse impact upon human health and the environment;

(2) the waste has been treated using feasible and prudent technology that minimizes the possibility of migration of any hazardous constituents of the waste; and

(3) the waste meets the standards adopted to protect human health and the environment under the authority of United States Code, title 42, section 6924(m), and any additional protective standards adopted by the agency under section 116.07, subdivision 4.

If no federal or state standards have been adopted for a waste as provided in clause (3), the waste may not be accepted for containment.

A person proposing a waste for containment at the facility has the burden of demonstrating that the waste may be accepted under the requirements of this subdivision. The demonstration under clause (c) must document in a form satisfactory to the agency the manner in which the person has attempted to meet the standard for acceptance of the waste under clause (a) and the characteristics of the waste that prevent compliance with that standard.

Subd. 5. Agency adoption of rules. The agency shall adopt rules under chapter 14 establishing procedures by which a person must demonstrate that a hazardous waste can be accepted by the facility as provided in subdivision 4. The agency shall adopt all rules necessary to implement the provisions of subdivision 4 and this subdivision before granting any permit for operation of the facility.

History: 1986 c 425 s 23; 1989 c 335 art 1 s 269; 1999 c 86 art 1 s 20; 1Sp2005 c 1 art 2 s 161



Section 115A.18 — LEGISLATIVE FINDINGS; PURPOSE.

The legislature finds that proper management of hazardous waste generated in the state is needed to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens, that the establishment of safe commercial disposal facilities in the state may be necessary and practicable to properly manage the waste, that this cannot be accomplished solely by the activities of private persons and political subdivisions acting alone or jointly, and that therefore it is necessary to provide a procedure for making final determinations on whether commercial stabilization and containment facilities should be established in the state and on the locations, sizes, types, and functions of any such facilities.

History: 1980 c 564 art 3 s 1; 1984 c 644 s 17; 1986 c 425 s 47



Section 115A.19 — PROCEDURE NOT EXCLUSIVE.

Except as provided in Minnesota Statutes 1980, section 115A.21, subdivision 1, the procedure established by sections 115A.18 to 115A.30 for the permitting of hazardous waste stabilization and containment facilities shall not preclude the issuance of permits by the agency pursuant to section 116.07 for stabilization and containment facilities at sites not reviewed under sections 115A.18 to 115A.30.

History: 1980 c 564 art 3 s 2; 1981 c 352 s 12; 1986 c 425 s 47



Section 115A.191 — VOLUNTARY CONTRACTS WITH COUNTIES.

Subdivision 1. Agency to seek contracts. The agency and any eligible county board may enter a contract as provided in this section expressing their voluntary and mutually satisfactory agreement concerning the location and development of a stabilization and containment facility. The commissioner shall negotiate contracts with eligible counties and shall present drafts of the negotiated contracts to the agency for its approval. The commissioner shall actively solicit, encourage, and assist counties, together with developers, landowners, the local business community, and other interested parties, in developing resolutions of interest. The county shall provide affected political subdivisions and other interested persons with an opportunity to suggest contract terms.

Subd. 2. Resolution of interest in negotiating; eligibility. A county is eligible to negotiate a contract under this section if the county board files with the agency and the agency accepts a resolution adopted by the county board that expresses the county board's interest in negotiations and its willingness to accept the preliminary evaluation of one or more study areas in the county for consideration as a location of a stabilization and containment facility. The county board resolution expressing interest in negotiations must provide for county cooperation with the agency, as necessary to facilitate the evaluation of study areas in the county, and for the appointment of a member of the county board or an officer or employee of the county as official liaison with the agency with respect to the matters provided in the resolution and future negotiations with the agency. A county board by resolution may withdraw a resolution of interest, and the agency may withdraw its acceptance of such a resolution, at any time before the parties execute a contract under this section.

Subd. 3. Evaluation of study areas. The commissioner, in cooperation with the county board, may engage in activities necessary for the evaluation of study areas in any county that is eligible to negotiate a contract under this section. The determination of whether any study area may be considered or excluded from consideration under sections 115A.18 to 115A.20 and sections 115A.191 to 115A.194 is exclusively the authority of the agency. Before entering a contract under this section, the agency shall determine whether the study area identified in the contract is appropriate for preparation of an environmental impact statement.

Subd. 4. Requirements of contract. A contract between the agency and a county must include provisions by which:

(a) the state, acting through the agency, agrees to implement the terms of the contract and provide the benefits and implement the procedures and practices agreed upon pursuant to subdivision 5; and

(b) the county agrees that the study area or areas in the county that have been determined by the agency to be appropriate for preparation of an environmental impact statement are subject to evaluation and selection by the agency as provided in section 115A.194.

After executing the contract, the study areas identified in the contract remain subject to the provisions of section 115A.194 until the study areas are dismissed from further consideration by the agency.

Subd. 5. Negotiated terms. A contract executed under subdivision 4 may contain any terms agreed upon by the state and the county, including:

(a) procedures relating to the evaluation and selection of a site and the construction, operation, and maintenance of a proposed facility, including procedures for cooperation, consultation, and coordination between the agency and the county or political subdivisions in the county on those matters;

(b) practices and procedures necessary to assure and demonstrate safe operation of a proposed facility;

(c) services, compensation, or benefits to be provided by the state to the county or political subdivisions in the county, including (i) payments in lieu of taxes on a publicly owned site; (ii) compensation for property owners adjoining or in close proximity to the facility through property tax relief or assurance of property value; (iii) compensation for local public expenditures necessitated by the facility; (iv) compensation for demonstrable private and community impacts from the facility; (v) monetary compensation to the county and other parties affected by the facility, in addition to compensation for necessary expenditures and demonstrable impacts; (vi) provision of services or benefits to promote the health, safety, comfort, and economic development and well-being of the county and its citizens;

(d) provision for amendment of the contract; and

(e) provisions for resolutions of disputes under the contract.

Terms of the contract requiring enactment of additional state law, including an appropriation law, are contingent on that enactment. The contract may provide for implementation of its terms during evaluation of a study area in the county under section 115A.194 and in the event that a study area in the county is selected as the site for a facility under that section.

Subd. 6. Referendum contract. (a) Requirement. If a county board enters into negotiations for a contract, makes a binding offer to enter a contract, or enters a contract under this section, the county board shall submit the question of whether to proceed with the contract to a vote of the eligible voters of the county at the general election to be held on November 6, 1990. The election may be held before a final determination has been made on the acceptability of a site in the county.

(b) Election procedure. The election shall be held in the manner provided for a state general election under Minnesota election law as far as practicable. The question on the ballot shall be "Shall the county proceed with the terms and conditions of its contract with the state of Minnesota for siting and operating a hazardous waste stabilization and containment facility in the county?" The question is approved if a majority of those voting on the question vote "Yes." The result of the election shall be certified to the county board of commissioners and is binding upon the county and the state as set forth in paragraph (c).

(c) Effect of referendum. If the question is approved, the county and the state may proceed to implement the terms and conditions of the binding offer or of the contract. If the question is not approved, the stabilization and containment facility authorized under sections 115A.175 to 115A.194, shall not be located in the county.

History: 1986 c 425 s 24; 1989 c 335 art 1 s 269; 1990 c 359 s 1; 1995 c 247 art 2 s 7,8; 1998 c 254 art 1 s 24,25; 1Sp2005 c 1 art 2 s 161



Section 115A.192 — SELECTION OF DEVELOPER OF STABILIZATION AND CONTAINMENT FACILITY; REQUEST FOR PROPOSALS.

Subdivision 1. Request for proposals. The commissioner shall issue requests for proposals for the development and operation of a stabilization and containment facility. The request must be designed to obtain detailed information about the qualifications of a respondent to develop and operate the facility; the capital and operating costs of the facility and the sources and methods by which the respondent plans to finance the facility; the technical specifications of the proposed facility and the technologies to be employed for processing, stabilization, containment, and monitoring; the requirements of the site for the proposed facility; the schedule for developing and commencing operation of the facility; and other matters which the commissioner deems necessary for the agency to evaluate and select a developer and operator for the facility. Before issuing the requests, the commissioner shall prepare a draft of clauses (a) to (e) of the report required by section 115A.193. The draft must accompany the requests for proposals.

Subd. 2. Selection of developer; procedure. After evaluating responses to the request for proposals and before selecting a site as provided in section 115A.194, the agency shall decide whether to select a developer for a stabilization and containment facility. If the agency selects a developer it shall proceed as provided in section 115A.194 to select a site for the development of a facility. If the agency decides not to select a developer, the agency shall proceed as provided in section 115A.194 to select and acquire a site for potential future development of a facility.

History: 1986 c 425 s 25; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.193 — REPORT ON FACILITY DEVELOPMENT.

The commissioner shall prepare a report concerning the development of a stabilization and containment facility. The report must include:

(a) a conceptual plan that describes and evaluates the proposed design and operation of the facility, including an evaluation of technical feasibility, a description and evaluation of the types and quantities of hazardous waste and nonhazardous residual waste from hazardous waste processing that the facility would be designed to accept, and a description and evaluation of technologies needed or desired at the facility for processing, stabilization, and containment, including above grade containment;

(b) procedures and standards for the operation of the facility that require the use of reduction, recycling, and recovery of any hazardous waste before the waste is accepted for stabilization when the alternative or additional management method is feasible and prudent and would materially reduce adverse impact on human health and the environment;

(c) evaluation of the design and use of the facility for processing, stabilization, or containment of industrial waste, including technical and regulatory issues and alternative management methods;

(d) evaluation of feasible and prudent technologies that may substantially reduce the possibility of migration of any hazardous constituents of wastes that the facility would be designed to accept;

(e) a general analysis of the necessary and desirable physical, locational, and other characteristics of a site for the facility;

(f) an evaluation of the prospects of and conditions required for the regulatory delisting of residual waste from hazardous waste processing;

(g) an evaluation of the feasibility of an interstate, regional approach to the management of hazardous waste; and

(h) an economic feasibility analysis of the development and operation of the facility, including the anticipated use of the facility by Minnesota generators from within and outside the state, and sources of private and public financing that may be available or necessary for development or operation.

The commissioner shall submit a draft of the report to the agency before executing contracts under section 115A.191.

History: 1986 c 425 s 26; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161; 2007 c 13 art 1 s 7



Section 115A.194 — EVALUATION AND SELECTION OF SITES; PERMITS.

Subdivision 1. Determination of siting procedure. The agency shall proceed to take the actions provided in subdivisions 2 and 4 pursuant to any contracts executed under section 115A.191.

Subd. 2. Requirements before decisions. Before the agency makes decisions under subdivision 4:

(a) the agency shall complete environmental impact statements on the environmental effects of the decisions, in the manner provided in chapter 116D and the rules issued under that chapter; and

(b) the commissioner shall present to the agency the report on facility development prepared as provided in section 115A.193.

Subd. 3. Agencies; report on permit conditions and application requirements. Within 30 days following the determination of the adequacy of the environmental impact statements and the presentation of the report on facility development, after consulting with the agency, facility developers, and affected local government units, the chief executive officer of each permitting state agency shall issue to the agency reports on permit conditions and permit application requirements at each location. The reports must indicate, to the extent possible based on existing information, the probable terms, conditions, and requirements of permits, and the probable supplementary documentation that will be required for the environmental impact statement and permit applications under subdivision 5. If the agency has selected a developer, the report of the agency must include a description of the rules necessary to implement the provisions of section 115A.175, subdivision 4.

Subd. 4. Decisions. Within 90 days after the agency has determined the adequacy of the environmental impact statement, the agency shall: (1) specify the type, capacity, and function of the stabilization and containment facility, including operating and design standards for the facility; and (2) select one of the study areas evaluated under this section as the site for the facility, unless the agency determines, based upon potential significant adverse effects on the environment, that none of the study areas should be selected as the site consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land, and other natural resources from pollution, impairment, or destruction. The provisions of sections 115A.28, subdivisions 2 and 3, and 115A.30 apply to any agency decision to select a study area as a site under this subdivision.

If the agency selects a study area as a site under this subdivision, the agency shall dismiss all other study areas from further consideration. If the agency does not select a study area as a site under this subdivision, the agency shall dismiss all study areas from further consideration.

Subd. 5. Permits; environmental review. Before the agency issues permits for the facility, the agency shall complete an environmental impact statement specifically on the environmental effects of permitting decisions required to be made by permitting agencies. The statement must be completed in the manner provided in chapter 116D and the rules issued under that chapter.

History: 1986 c 425 s 27; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.195 — PUBLIC PARTICIPATION IN OWNERSHIP AND MANAGEMENT OF FACILITY.

The stabilization and containment facility developed under sections 115A.18 to 115A.30 may be wholly owned by the state or jointly owned by the state and a developer selected by the agency under section 115A.192. The commissioner may negotiate and the agency may enter agreements with a selected developer providing terms and conditions for the development and operation of the facility. If the agreements provide for capital improvements or equipment, or for payment of state money, the agreements may be implemented only if funds are appropriated and available to the agency for those purposes.

History: 1988 c 683 s 1; 1989 c 209 art 1 s 9; 1989 c 339 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.20 — EVALUATION OF SITES.

The agency shall not be required to promulgate rules pursuant to chapter 14 to govern its evaluation and selection of sites for commercial stabilization and containment facilities under sections 115A.18 to 115A.30, nor shall the agency be required to promulgate rules pursuant to chapter 14 on criteria and standards to govern its certification of intrinsic suitability of sites for commercial stabilization and containment facilities under sections 115A.18 to 115A.30. In evaluating and selecting sites for stabilization and containment facilities, the agency shall consider at least the following factors:

(a) economic feasibility, including proximity to concentrations of generators of the types of hazardous wastes likely to be proposed and permitted for stabilization and containment;

(b) intrinsic suitability of the sites;

(c) federal and state pollution control and environmental protection rules;

(d) the risk and effect for local residents, units of government, and the local public health, safety, and welfare, including such dangers as an accidental release of wastes during transportation to a facility or at a facility, water, air, and land pollution, and fire or explosion;

(e) the consistency of a facility with, and its effect on, existing and planned local land use and development; local laws, ordinances, and permits; and local public facilities and services;

(f) the adverse effects of a facility at the site on agriculture and natural resources and opportunities to mitigate or eliminate such adverse effects by stipulations, conditions, and requirements respecting the design and operation of a disposal facility at the proposed site.

No land shall be excluded from consideration except land determined by the agency to be intrinsically unsuitable for the use intended.

Nothing in this section shall be construed as granting the agency an exemption from the rulemaking requirements of chapter 14 if the agency adopts statements of general applicability and future effect, including amendments, suspensions, and repeals of rules, adopted to implement or make specific the law enforced or administered by the agency or to govern the organization and procedure.

History: 1980 c 564 art 3 s 3; 1981 c 352 s 13; 1982 c 424 s 130; 1986 c 425 s 47; 1989 c 335 art 1 s 269; 1997 c 187 art 1 s 10; 1Sp2005 c 1 art 2 s 161



Section 115A.24 — STABILIZATION AND CONTAINMENT FACILITIES; ESTIMATE OF NEED; ANALYSIS OF ECONOMIC FEASIBILITY.

Subdivision 1. Estimate of need for stabilization and containment facilities. The agency shall develop an estimate of the number, types, capacity, and function or use of any hazardous waste stabilization and containment facilities needed in the state.

In developing its estimate the agency shall:

(1) prepare a preliminary estimate of the types and quantities of waste generated in the state for which stabilization and containment will be needed through the year 2000 based to the extent practical on data obtained from generators who are likely to use the facility;

(2) estimate the disposal capacity located outside of the state, taking into account the status of facility permits, current and planned capacity, and prospective restrictions on expansion of capacity;

(3) estimate the prospects for the continued availability of capacity outside of the state for disposal of waste generated in the state;

(4) estimate the types and quantities of waste likely to be generated as residuals of the commercial hazardous waste processing facilities recommended by the agency for development in the state and for which stabilization and containment will be needed, taking into account the likely users of the facilities; and

(5) compare the indirect costs and benefits of developing stabilization and containment facilities in the state or relying on facilities outside the state to dispose of hazardous waste generated in the state, taking into account the effects on business, employment, economic development, public health and safety, the environment, and the development of collection and processing facilities and services in the state.

In preparing the estimate, the agency may identify need for stabilization and containment only to the extent that the agency has determined that there are no feasible and prudent alternatives, including waste reduction, separation, pretreatment, processing, and resource recovery, which would minimize adverse impact upon air, water, land and all other natural resources. Economic considerations alone may not justify an estimate of need for stabilization and containment nor the rejection of alternatives. Alternatives that are speculative and conjectural are not feasible and prudent. The agency shall consider all technologies being developed in other countries as well as in the United States when it considers the alternatives to hazardous waste stabilization and containment.

Subd. 2. [Repealed, 1983 c 121 s 33]

Subd. 3. Radioactive waste. The agency's estimate of need shall not allow the use of a facility for stabilization and containment of radioactive waste, as defined by section 116C.71, subdivision 6.

Subd. 4. Economic feasibility analysis. The agency shall prepare an economic feasibility analysis for stabilization and containment facilities of the type, capacity, and function or use estimated by the agency to be needed in the state under subdivision 1. The analysis must be specific to the sites where the facilities are proposed to be located. The analysis must include at least the following elements:

(1) an estimate of the capital, operating, and other direct costs of the facilities and the fee schedules and user charges necessary to make the facilities economically viable;

(2) an assessment of the other costs of using the stabilization and containment facilities, such as transportation costs and stabilization and containment surcharges;

(3) an assessment of the market for the facility for waste generated in the state, that identifies the generators that would use the facility under existing and likely future market conditions, describes the methods otherwise available to those generators to manage their wastes and the costs of using those methods, and establishes the level at which the cost of using the proposed facilities would be competitive with the cost of using other available methods of waste management;

(4) an estimate of the subsidy, if any, needed to make the facility competitive for Minnesota generators under existing market conditions and the changes in market conditions that would increase or lower any subsidy.

History: 1980 c 564 art 3 s 7; 1981 c 352 s 20; 1982 c 424 s 130; 1982 c 569 s 10,11; 1983 c 121 s 26; 1983 c 373 s 24; 1984 c 644 s 22; 1986 c 425 s 47; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.28 — FINAL DECISION.

Subdivision 1. [Repealed, 1996 c 310 s 1]

Subd. 2. Decision paramount. The agency's decision shall be final and shall supersede and preempt requirements of state agencies and political subdivisions and the requirements of sections 473H.02 to 473H.17; except that a facility established pursuant to the decision shall be subject to terms, conditions, and requirements in permits of state or federal permitting agencies, the terms of lease determined by the agency under section 115A.06, subdivision 4, and any requirements imposed pursuant to subdivision 3. Except as otherwise provided in this section, no charter provision, ordinance, rule, permit, or other requirement of any state agency or political subdivision shall prevent or restrict the establishment, operation, expansion, continuance, or closure of a facility in accordance with the final decision and leases of the agency and permits issued by state or federal permitting agencies.

Subd. 3. Local requirements. A political subdivision may impose reasonable requirements respecting the construction, inspection, operation, monitoring, and maintenance of a facility. Any such requirements shall be subject to review by the agency to determine their reasonableness and consistency with the establishment and use of a facility in accordance with the final decision and lease of the agency and to determine their reasonableness and consistency with permits of state and federal permitting agencies. The agency may approve, disapprove, suspend, modify, or reverse any such requirements. The decision of the agency shall be final.

History: 1980 c 564 art 3 s 11; 1981 c 352 s 22; 1983 c 373 s 33-35; 1984 c 644 s 29; 1985 c 248 s 70; 1986 c 425 s 47; 1986 c 444; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161; 2007 c 13 art 3 s 9



Section 115A.30 — JUDICIAL REVIEW.

Any civil action maintained by or against the Pollution Control Agency under sections 115A.18 to 115A.30 shall be brought in the county where the Pollution Control Agency is located and shall take precedence over all other matters of a civil nature and be expedited to the maximum extent possible. Any person aggrieved by a decision of the Pollution Control Agency or an agency under sections 115A.18 to 115A.30 may appeal therefrom within 30 days following all final decisions on the issuance of permits. Any appeal shall be conducted as a review of the administrative record as provided in sections 14.63 to 14.69. No civil action shall be maintained pursuant to section 116B.03 with respect to conduct taken by a person pursuant to any environmental quality standard, limitation, rule, order, license, stipulation agreement or permit issued by the Pollution Control Agency under sections 115A.18 to 115A.30. Notwithstanding any provision of chapter 116B to the contrary, in any action brought under that chapter with respect to any decision or conduct undertaken by any person or the Pollution Control Agency pursuant to sections 115A.18 to 115A.30 after the period for appeal under this section has lapsed, the plaintiff shall have the burden of proving that the evidence required under section 116B.10 was not reasonably available within the time provided for appeal. The trial court shall, upon motion of any prevailing nongovernmental party, award costs, disbursements, reasonable attorney's fees, and reasonable expert witness fees, if the court finds the action hereunder was commenced or defended in bad faith or was frivolous.

History: 1980 c 564 art 3 s 13; 1982 c 424 s 130; 1983 c 373 s 37; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.301 — INDEMNIFICATION FOR CERTAIN DAMAGES ARISING FROM STABILIZATION AND CONTAINMENT FACILITY.

Subdivision 1. Indemnification by operator; exceptions. (a) As a condition of obtaining an agency permit and except as provided in paragraph (b), the operator of a hazardous waste stabilization and containment facility established under sections 115A.18 to 115A.30, upon the acceptance of any hazardous waste for stabilization and containment, shall agree to indemnify any other person for any liability the person may have under chapter 115B as a result of a release or threatened release of hazardous waste from the stabilization and containment facility to the extent of the financial responsibility requirement established in subdivision 2.

(b) The operator is not required to indemnify any person for liability to the extent that:

(1) the liability is the result of a violation by that person of state or federal law that governs the handling, transportation, or disposal of hazardous substances;

(2) the liability is the result of a negligent act or omission of that person with respect to the handling, transportation, or disposal of hazardous substances; or

(3) the liability is one for which a claim has been or may be paid by the Federal Postclosure Liability Fund under United States Code, title 42, section 9607(k).

The operator is not required to indemnify any person for any claim filed more than 30 years after closure of the stabilization and containment facility in accordance with agency rules.

(c) The operator may intervene as of right in any action that may result in a claim for indemnification under this subdivision.

Subd. 2. Financial responsibility. (a) As a condition of obtaining a permit to operate a hazardous waste stabilization and containment facility established under sections 115A.18 to 115A.30, the operator shall demonstrate financial responsibility to pay claims of liability for personal injury, economic loss, response costs, and natural resources damage that the operator may incur as a result of a release or threatened release of a hazardous waste from the facility, including liability for which the operator is required to indemnify other persons under subdivision 1. The amount of the operator's financial responsibility must be at least $40,000,000.

(b) The agency may require a higher level of financial responsibility as a condition of a permit for a stabilization and containment facility depending upon the size of the facility, the location of the facility, the types of waste that will be accepted at the facility, and other factors affecting the risk of a release and potential liability. The operator may demonstrate financial responsibility by any mechanism approved by the agency's hazardous waste rules. The operator shall maintain financial responsibility as provided in this subdivision during operation of the facility and until 30 years after facility closure in accordance with agency rules, provided that the operator shall maintain financial responsibility after 30 years in the amount and for the time necessary to satisfy any outstanding claims filed within 30 years after facility closure.

Subd. 3. Liability trust fund. (a) A state facility liability trust fund is established as an account in the state treasury. Money in the fund shall be held in trust by the state to pay claims of liability resulting from the release or threatened release of hazardous waste from a disposal facility established under sections 115A.18 to 115A.30, and to purchase insurance to pay the claims. Subject to the limitations provided in paragraph (b), the fund and insurance purchased by the fund shall pay claims to the extent that the claims are not satisfied by the operator of the facility under subdivision 1, by the Federal Postclosure Liability Fund under United States Code, title 42, section 9607(k), or by any person, including the operator, who is liable for the claim as a result of violation of a state or federal law or a negligent act or omission.

(b) The state is not obligated to pay any claims in excess of the amount of money in the fund and the limits of any insurance purchased by the fund.

(c) Interest earned by the money in the fund must be credited to the fund.

Subd. 4. Determination of amounts in fund. The agency shall determine the amount of money that will be needed in the state facility liability trust fund to maintain insurance coverage for each facility of at least $10,000,000 during the operating life of the facility and to accumulate a balance of at least $10,000,000 within 20 years after the facility begins operation. The agency may require insurance coverage and accumulation of a fund balance in amounts greater than those provided in this subdivision based upon the factors that the agency must consider in establishing the level of financial responsibility under subdivision 2 and the amount of claims for which the fund is likely to be liable under subdivision 3. Based on the amounts required to purchase insurance and accumulate the fund balance, the agency shall establish a surcharge amount to be collected under subdivision 5. The agency may adjust the amount of the surcharge based on the actual quantities of waste received at the facility. Determinations by the agency under this subdivision are subject to the rulemaking provisions of chapter 14.

Subd. 5. Stabilization and containment surcharge. A surcharge must be paid for every ton or part of a ton of hazardous waste accepted for stabilization and containment at a facility. The operator shall collect and hold the surcharge in a separate account. By the first day of each month, the operator shall pay any money in this account to the commissioner of management and budget for credit to the state facility liability trust fund.

Subd. 6. Administration. (a) The commissioner of management and budget shall administer the state facility liability trust fund. Money in the fund is appropriated to the commissioner of management and budget for expenditure as provided in subdivision 3. The commissioner shall establish separate accounts in the fund for purchase of insurance and for accumulation of a fund balance as required by the Pollution Control Agency under subdivision 4. After closure of the facility in accordance with agency rules, the commissioner shall consolidate the two accounts and may use any interest income from the fund to purchase insurance to pay claims for which the fund may be liable.

(b) The commissioner, in consultation with the attorney general, may settle any claims that the fund may be required to pay. If two or more claims are made against the fund, the amount of which would exceed the amount in the fund, the commissioner shall pay any valid claims on a pro rata basis. The commissioner, on behalf of the fund, may intervene as of right in an action that may result in a claim against the fund.

Subd. 7. Rights preserved. Nothing in this section affects the right of any person to bring an action under any law to recover costs or damages arising out of the release or threatened release of a hazardous substance from a disposal facility established under sections 115A.18 to 115A.30. Any costs or damages recoverable in such an action shall be reduced to the extent that the costs or damages have been paid under subdivisions 1 to 3.

History: 1984 c 644 s 31; 1986 c 425 s 47; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161; 2009 c 101 art 2 s 109



Section 115A.31 — LOCAL GOVERNMENT DECISIONS; TIMELINES.

If a county applies for or requests approval of establishment of a solid waste facility within the boundaries of a local government unit, the local government unit shall approve or disapprove the application or request within 120 days following the delivery by the county to the local government unit of the application or request completed in accordance with the requirements of applicable local ordinances.

If the proposed facility is one for which an environmental impact statement or environmental assessment worksheet is required under section 116D.04, the local government unit shall approve or disapprove the application or request within 90 days after the final determination of adequacy of the environmental impact statement or environmental assessment worksheet.

History: 1991 c 337 s 13



Section 115A.32 — RULES.

The board shall promulgate rules pursuant to chapter 14 to govern its activities under sections 115A.32 to 115A.39. For the purposes of sections 115A.32 to 115A.39, "board" means the Environmental Quality Board established in section 116C.03. In all of its activities and deliberations under sections 115A.32 to 115A.39, the board shall consult with the commissioner of the Pollution Control Agency.

History: 1980 c 564 art 4 s 1; 1982 c 424 s 130; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 11; 1995 c 247 art 2 s 9; 1Sp2005 c 1 art 2 s 161



Section 115A.33 — ELIGIBILITY; REQUEST FOR REVIEW.

The following persons shall be eligible to request supplementary review by the board pursuant to sections 115A.32 to 115A.39: (a) a generator of sewage sludge within the state who has been issued permits by the agency for a facility to dispose of sewage sludge or solid waste resulting from sewage treatment; (b) a political subdivision which has been issued permits by the agency, or a political subdivision acting on behalf of a person who has been issued permits by the agency, for a solid waste facility which is no larger than 250 acres, not including any proposed buffer area, and located outside the metropolitan area; (c) a generator of hazardous waste within the state who has been issued permits by the agency for a hazardous waste facility to be owned and operated by the generator, on property owned by the generator, and to be used by the generator for managing the hazardous wastes produced by the generator only; (d) a person who has been issued permits by the agency for a commercial hazardous waste processing facility at a site included in the board's inventory of preferred sites for such facilities adopted pursuant to Minnesota Statutes 1996, section 115A.09; (e) a person who has been issued permits by the agency for a disposal facility for the nonhazardous sludge, ash, or other solid waste generated by a permitted hazardous waste processing facility operated by the person. The board may require completion of a plan conforming to the requirements of section 115A.46, before granting review under clause (b). A request for supplementary review shall show that the required permits for the facility have been issued by the agency and that a political subdivision has refused to approve the establishment or operation of the facility.

History: 1980 c 564 art 4 s 2; 1981 c 352 s 23; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54; 1994 c 628 art 3 s 209; 1995 c 247 art 1 s 6,60,64; 1999 c 86 art 1 s 21



Section 115A.34 — APPOINTMENT OF TEMPORARY BOARD MEMBERS.

Within 45 days of the submission of a request determined by the board to satisfy the requirements for review under sections 115A.32 to 115A.39, temporary members shall be added to the board for the purpose of the supplementary review. Three members shall be selected by the governing body of the city or town in which the chair of the board determines the facility would be principally located, and three members shall be selected by the governing body of the county in which the chair of the board determines the proposed facility would be principally located. If the proposed facility is located in unorganized territory, all six members shall be selected by the governing board of the county. Temporary members shall be residents of the county in which the proposed facility would be located and shall be selected to represent broadly the local interests that would be directly affected by the proposed facility. At least one member appointed by the city or town shall live within one mile of the proposed facility, and at least one member appointed by the county shall be a resident of a city or town in which the proposed facility would be located. If the appointing authority fails to appoint temporary members in the period allowed, the governor shall appoint the temporary members to represent the local interests in accordance with this section. Temporary members shall serve for terms lasting until the board has taken final action on the facility.

History: 1980 c 564 art 4 s 3; 1981 c 352 s 24; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.35 — REVIEW PROCEDURE.

The board shall meet to commence the supplementary review within 90 days of the submission of a request determined by the board to satisfy the requirements for review under this section. At the meeting commencing the review, the chair shall recommend and the board establish a scope and procedure, in accordance with the rules of the board, for review and final decision on the proposed facility. The procedure shall require the board to make a final decision on the proposed facility within 90 days following the commencement of review. The procedure shall require the board to hold, at the call of the chair, at least one public hearing in the county within which the proposed facility would be located. A majority of permanent members of the board shall be present at the hearing. The hearing shall be conducted for the board by the state Office of Administrative Hearings in a manner determined by the administrative law judge to be consistent with the expeditious completion of the proceedings as required by sections 115A.32 to 115A.39. The hearing shall not be deemed a contested case under chapter 14. Notice of the hearing shall be published in a newspaper or newspapers of general circulation in the area for two successive weeks ending at least 15 days before the date of the meeting. The notice shall describe the proposed facility, its location, the permits, and the board's scope and procedure for review. The notice shall identify a location or locations within the city or town and county where the permit applications, the agency permits, and the board's scope and procedure for review are available for review and where copies may be obtained.

History: 1980 c 564 art 4 s 4; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.36 — SCOPE AND CONTENT OF REVIEW.

In its review and final decision on the proposed facility, the board shall consider at least the following matters:

(a) the risk and effect of the proposed facility on local residents, units of government, and the local public health, safety, and welfare, including such dangers as an accidental release of wastes during transportation to the facility, water, air, and land pollution, and fire or explosion where appropriate, and the degree to which the risk or effect may be alleviated;

(b) the consistency of the proposed facility with, and its effect on, existing and planned local land use and development; local laws, ordinances, and permits; and local public facilities and services;

(c) the adverse effects of the facility on agriculture and natural resources and opportunities to mitigate or eliminate the adverse effects by additional stipulations, conditions, and requirements respecting the proposed facility at the proposed site;

(d) the need for the proposed facility, especially its contribution to abating solid and hazardous waste disposal, the availability of alternative sites, and opportunities to mitigate or eliminate need by additional and alternative waste management strategies or actions of a significantly different nature;

(e) whether, in the case of solid waste resource recovery facilities, the applicant has considered the feasible and prudent waste processing alternatives for accomplishing the purposes of the proposed project and has compared and evaluated the costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators.

History: 1980 c 564 art 4 s 5; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.37 — FINAL DECISION OF BOARD.

Subdivision 1. Approval or disapproval. In its final decision on the proposed facility, the board may either approve or disapprove the proposed facility at the proposed site. The board's approval shall embody all terms, conditions, and requirements of the permitting agencies, provided that the board may: (a) finally resolve any conflicts between state agencies regarding permit terms, conditions, and requirements, and (b) require more stringent permit terms, conditions, and requirements respecting the design, construction, operation, inspection, monitoring, and maintenance of the proposed facility at the proposed site. The board's resolution of conflicts under clause (a) shall be in favor of the more stringent terms, conditions, and requirements.

Subd. 2. Decision paramount. The decision of the board to approve a facility shall be final and shall supersede and preempt requirements of state agencies and political subdivisions and the requirements of sections 473H.02 to 473H.17; except that the facility shall be subject to those terms, conditions, and requirements of permitting agencies embodied in the board's approval and any requirements imposed pursuant to subdivision 3. The permitting agencies shall issue or amend the permits for the facility within 60 days following and in accordance with the final decision of the board, and all permits shall conform to the terms, conditions, and requirements of the board's decision. No charter provision, ordinance, rule, permit, or other requirement of any state agency or political subdivision shall prevent or restrict the establishment, operation, expansion, continuance, or closure of the facility in accordance with the final decision of the board and permits issued pursuant thereto.

Subd. 3. Local requirements. A political subdivision may impose reasonable requirements respecting the construction, inspection, operation, monitoring, and maintenance of a facility. Any such requirements shall be subject to review by the agency to determine their reasonableness and consistency with the establishment and use of a facility in accordance with the final decision of the board and permits issued pursuant thereto. The agency may approve, disapprove, suspend, modify, or reverse any such requirements. The decision of the agency shall be final.

History: 1980 c 564 art 4 s 6; 1981 c 352 s 25; 1985 c 248 s 70; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.38 — RECONCILIATION PROCEDURES.

Subdivision 1. Reports to legislative commission. At least 30 days before making a final decision under section 115A.37 in a review brought pursuant to section 115A.33, clause (d), the chair of the board may report to the legislative commission describing permit conditions or requirements being considered which are not within the existing authority of the agency or the board or which would require legislation or public financial assistance. In any such report the chair of the board may request intervention in the review pursuant to subdivisions 2 and 3.

Subd. 2. Preintervention assessment. If the legislative commission determines that intervention might be warranted under the terms of subdivision 1, the commission may suspend the review process for up to 60 days to allow a preintervention assessment. The preintervention assessment shall be conducted by an independent, impartial, and qualified public intervenor appointed by the commission with the advice and consent of the parties to the dispute. The intervenor shall report to the commission. The report shall include:

(a) an assessment of whether the dispute is ripe for mediation and whether the parties are willing to mediate;

(b) an assessment of whether, within the terms of subdivision 1, substantive issues exist which cannot be resolved effectively through normal administrative and judicial procedures;

(c) a preliminary definition of the facts and issues in dispute and actions and decisions being considered;

(d) a description of the diverse parties having a legitimate and direct interest in the outcome of the dispute.

Subd. 3. Suspension of review process; intervention proceeding. Following the report of the intervenor, the legislative commission may suspend the review process for an additional period not to exceed 90 days for an intervention proceeding. The intervenor shall be in charge of the intervention proceeding and may call for such participation and establish such procedures as the intervenor deems necessary and appropriate to facilitate agreement. The intervenor shall keep the chair of the legislative commission informed on the progress of the intervention proceeding, particularly with respect to agreements or proposed agreements which may require action or decisions not within the authority of the agency or board, legislative action, or public financial assistance. The intervenor shall make recommendations to the commission respecting any such agreements or proposed agreements. The commission may make recommendations to the intervenor respecting any such agreement or proposed agreement. If the commission approves of an agreement, or a decision based upon an agreement, which requires action or decisions not within the authority of the agency or board, legislative action, or public financial assistance, the commission shall cause the matter and recommendations to be submitted to the legislature for consideration.

History: 1980 c 564 art 4 s 7; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.39 — JUDICIAL REVIEW.

Judicial review with respect to conduct or decisions in supplementary reviews brought pursuant to section 115A.33, clause (c) or (d), shall be as provided in section 115A.30.

History: 1980 c 564 art 4 s 8



Section 115A.411 — SOLID WASTE MANAGEMENT POLICY; CONSOLIDATED REPORT.

Subdivision 1. Authority; purpose. The commissioner shall prepare and adopt a report on solid waste management policy and activities under this chapter. The report must be submitted by the commissioner to the senate and house of representatives committees having jurisdiction over environment and natural resources by December 31, 2015, and every four years thereafter and shall include reports required under sections 115A.551, subdivision 4; 115A.557, subdivision 4; 473.149, subdivision 6; 473.846; and 473.848, subdivision 4.

Subd. 2. Contents. (a) The report may also include:

(1) a summary of the current status of solid waste management, including the amount of solid waste generated and reduced, the manner in which it is collected, processed, and disposed, the extent of separation, recycling, reuse, and recovery of solid waste, and the facilities available or under development to manage the waste;

(2) an evaluation of the extent and effectiveness of implementation of section 115A.02, including an assessment of progress in accomplishing state policies, goals, and objectives, including those listed in paragraph (b);

(3) identification of issues requiring further research, study, and action, the appropriate scope of the research, study, or action, the state agency or political subdivision that should implement the research, study, or action, and a schedule for completion of the activity;

(4) recommendations for establishing or modifying state solid waste management policies, authorities, responsibilities, and programs; and

(5) a report on progress made toward implementation of the objectives of the metropolitan area solid waste policy plan as required in section 473.149, subdivision 6.

(b) The report must include strategies for:

(1) achieving the maximum feasible reduction in waste generation;

(2) encouraging manufacturers to design products that eliminate or reduce the adverse environmental impacts of resource extraction, manufacturing, use, and waste processing and disposal;

(3) educating businesses, public entities, and other consumers about the need to consider the potential environmental and financial impacts of purchasing products that may create a liability or that may be expensive to recycle or manage as waste, due to the presence of toxic or hazardous components;

(4) eliminating or reducing toxic or hazardous components in compost from municipal solid waste composting facilities, in ash from municipal solid waste incinerators, and in leachate and air emissions from municipal solid waste landfills, in order to reduce the potential liability of waste generators, facility owners and operators, and taxpayers;

(5) encouraging the source separation of materials to the extent practicable, so that the materials are most appropriately managed and to ensure that resources that can be reused or recycled are not disposed of or destroyed; and

(6) maximizing the efficiency of the waste management system by managing waste and recyclables close to the point of generation, taking into account the characteristics of the resources to be recovered from the waste and the type and capacity of local facilities.

History: 1987 c 348 s 14; 1989 c 335 art 1 s 269; 1991 c 337 s 14; 1992 c 593 art 1 s 12; 1995 c 247 art 1 s 7; 1996 c 470 s 27; 1999 c 73 s 2; 1Sp2005 c 1 art 2 s 161; 2012 c 272 s 66



Section 115A.415 — SUBSTANDARD DISPOSAL FACILITIES.

Beginning July 1, 1995:

(1) a person may not deliver unprocessed mixed municipal solid waste to a substandard disposal facility; and

(2) an operator of a substandard disposal facility may not accept unprocessed mixed municipal solid waste for deposit in the disposal facility.

For the purpose of this section, "substandard disposal facility" means a disposal facility that does not meet the design, construction, and operation requirements for a new mixed municipal solid waste facility contained in state rules in effect as of January 1, 1993.

For the purpose of this section, waste is "unprocessed" if it has not, after collection and before disposal, undergone at least one process, as defined in section 115A.03, subdivision 25, excluding storage, exchange, and transfer of the waste.

History: 1993 c 249 s 10



Section 115A.42 — REGIONAL AND LOCAL SOLID WASTE MANAGEMENT PLANNING.

There is established a program to encourage and improve regional and local solid waste management planning activities and efforts and to further the state policies and purposes expressed in section 115A.02. The program under sections 115A.42 to 115A.46 is administered by the commissioner pursuant to rules promulgated under chapter 14, except in the metropolitan area where the program is administered by the commissioner pursuant to section 473.149. The commissioner shall ensure conformance with federal requirements and programs established pursuant to the Resource Conservation and Recovery Act of 1976 and amendments thereto.

History: 1980 c 564 art 5 s 1; 1982 c 424 s 130; 1982 c 569 s 12; 1987 c 348 s 15; 1987 c 404 s 137; 1989 c 335 art 1 s 269; 1995 c 247 art 2 s 10; 1Sp2005 c 1 art 2 s 161



Section 115A.45 — TECHNICAL ASSISTANCE.

The commissioner shall provide for technical assistance to encourage and improve solid waste management and to assist political subdivisions in preparing the plans described in section 115A.46. The commissioner shall provide model plans for regional and local solid waste management. The commissioner may contract for the delivery of technical assistance by a regional development commission, any state or federal agency, private consultants, or other persons. The commissioner shall prepare and publish an inventory of sources of technical assistance for solid waste planning, including studies, publications, agencies, and persons available.

History: 1980 c 564 art 5 s 4; 1987 c 348 s 16; 1987 c 404 s 139; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 11; 1Sp2005 c 1 art 2 s 161



Section 115A.46 — REGIONAL AND LOCAL SOLID WASTE MANAGEMENT PLAN REQUIREMENTS.

Subdivision 1. General. (a) Plans shall address the state policies and purposes expressed in section 115A.02 and may not be inconsistent with state law.

(b) Plans for the location, establishment, operation, maintenance, and postclosure use of facilities and facility sites, for ordinances, and for licensing, permit, and enforcement activities shall be consistent with the rules adopted by the agency pursuant to chapter 116.

(c) Plans shall address:

(1) the resolution of conflicting, duplicative, or overlapping local management efforts;

(2) the establishment of joint powers management programs or waste management districts where appropriate; and

(3) other matters as the rules of the agency may require consistent with the purposes of sections 115A.42 to 115A.46.

(d) Political subdivisions preparing plans under sections 115A.42 to 115A.46 shall consult with persons presently providing solid waste collection, processing, and disposal services.

(e) Plans must be submitted to the commissioner for approval. When a county board is ready to have a final plan approved, the county board shall submit a resolution requesting review and approval by the commissioner. After receiving the resolution, the commissioner shall notify the county within 45 days whether the plan as submitted is complete and, if not complete, the specific items that need to be submitted to make the plan complete. Within 90 days after a complete plan has been submitted, the commissioner shall approve or disapprove the plan. If the plan is disapproved, reasons for the disapproval must be provided.

(f) After initial approval, each plan must be updated and submitted for approval at least every ten years. The plan must be revised as necessary so that it is not inconsistent with state law.

(g) Rules that regulate plan content under subdivision 2 must reflect demographic, geographic, regional, and solid waste system differences that exist among the counties.

Subd. 2. Contents. (a) The plans shall describe existing collection, processing, and disposal systems, including schedules of rates and charges, financing methods, environmental acceptability, and opportunities for improvements in the systems.

(b) The plans shall include an estimate of the land disposal capacity in acre-feet which will be needed through the year 2000, on the basis of current and projected waste generation practices. In assessing the need for additional capacity for resource recovery or land disposal, the plans shall take into account the characteristics of waste stream components and shall give priority to waste reduction, separation, and recycling.

(c) The plans shall require the most feasible and prudent reduction of the need for and practice of land disposal of mixed municipal solid waste.

(d) The plans shall address at least waste reduction, separation, recycling, and other resource recovery options, and shall include specific and quantifiable objectives, immediately and over specified time periods, for reducing the land disposal of mixed municipal solid waste and for the implementation of feasible and prudent reduction, separation, recycling, and other resource recovery options. These objectives shall be consistent with statewide objectives as identified in statute. The plans shall describe methods for identifying the portions of the waste stream such as leaves, grass, clippings, tree and plant residue, and paper for application and mixing into the soil and use in agricultural practices. The plans shall describe specific functions to be performed and activities to be undertaken to achieve the abatement, reduction, separation, recycling, and other resource recovery objectives and shall describe the estimated cost, proposed manner of financing, and timing of the functions and activities. The plans shall describe proposed mechanisms for complying with the recycling requirements of section 115A.551, and the household hazardous waste management requirements of section 115A.96, subdivision 6.

(e) The plans shall include a comparison of the costs of the activities to be undertaken, including capital and operating costs, and the effects of the activities on the cost to generators and on persons currently providing solid waste collection, processing, and disposal services. The plans shall include alternatives which could be used to achieve the abatement objectives if the proposed functions and activities are not established.

(f) The plans shall designate how public education shall be accomplished. The plans shall, to the extent practicable and consistent with the achievement of other public policies and purposes, encourage ownership and operation of solid waste facilities by private industry. For solid waste facilities owned or operated by public agencies or supported primarily by public funds or obligations issued by a public agency, the plans shall include criteria and standards to protect comparable private and public facilities already existing in the area from displacement unless the displacement is required in order to achieve the waste management objectives identified in the plan.

(g) The plans shall establish a siting procedure and development program to assure the orderly location, development, and financing of new or expanded solid waste facilities and services sufficient for a prospective ten-year period, including estimated costs and implementation schedules, proposed procedures for operation and maintenance, estimated annual costs and gross revenues, and proposals for the use of facilities after they are no longer needed or usable.

(h) The plans shall describe existing and proposed county and municipal ordinances and license and permit requirements relating to solid waste management and shall describe existing and proposed regulation and enforcement procedures.

Subd. 3. [Repealed, 1984 c 644 s 82]

Subd. 4. Delegation of solid waste responsibilities. A county or a solid waste management district established under sections 115A.62 to 115A.72 may not delegate to another governmental unit or other person any portion of its responsibility for solid waste management unless it establishes a funding mechanism to assure the ability of the entity to which it delegates responsibility to adequately carry out the responsibility delegated.

Subd. 5. Jurisdiction of plan. (a) After a county plan has been submitted for approval under subdivision 1, a public entity, as defined in section 16C.073, subdivision 1, within the county may not enter into a binding agreement governing a solid waste management activity that is inconsistent with the county plan without the consent of the county.

(b) After a county plan has been approved under subdivision 1, the plan governs all solid waste management in the county and a public entity, as defined in section 16C.073, subdivision 1, within the county may not develop or implement a solid waste management activity, other than an activity to reduce waste generation or reuse waste materials, that is inconsistent with the county plan that the county is actively implementing without the consent of the county.

History: 1980 c 564 art 5 s 5; 1982 c 569 s 13; 1984 c 644 s 32,33; 1987 c 404 s 140; 1989 c 131 s 3; 1989 c 325 s 6; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 20 s 3,4; 1991 c 337 s 15,16; 1995 c 247 art 1 s 8; art 2 s 12; 2003 c 13 s 1; 1Sp2005 c 1 art 2 s 161; 2014 c 196 art 1 s 5



Section 115A.471 — PUBLIC ENTITIES; MANAGEMENT OF SOLID WASTE.

(a) Prior to entering into or approving a contract for the management of mixed municipal solid waste which would manage the waste using a waste management practice that is ranked lower on the list of preferred waste management practices in section 115A.02, paragraph (b), than the waste management practice selected for such waste in the county plan for the county in which the waste was generated, a public entity must:

(1) determine the potential liability to the public entity and its taxpayers for managing the waste in this manner;

(2) develop and implement a plan for managing the potential liability; and

(3) submit the information from clauses (1) and (2) to the agency.

(b) For the purpose of this subdivision, "public entity" means the state; an office, agency, or institution of the state; the Metropolitan Council; a metropolitan agency; the Metropolitan Mosquito Control District; the legislature; the courts; a county; a statutory or home rule charter city; a town; a school district; another special taxing district; or any other general or special purpose unit of government in the state.

History: 1995 c 247 art 1 s 9



Section 115A.48 — MARKET DEVELOPMENT FOR RECYCLABLE MATERIALS AND COMPOST.

Subdivision 1. Authority. The commissioner shall assist and encourage the development of specific facilities, services, and uses needed to provide adequate, stable, and reliable markets for recyclable materials, solid waste suitable for land application, and compost generated in the state. In carrying out this duty, the commissioner shall coordinate and cooperate with the solid waste management efforts of other public agencies and political subdivisions.

Subd. 2. [Repealed, 1996 c 470 s 28]

Subd. 3. Public procurement. The commissioner shall provide technical assistance and advice to political subdivisions and other public agencies to encourage solid waste reduction and development of markets for recyclable materials and compost through procurement policies and practices. Political subdivisions, educational institutions, and other public agencies shall aggressively pursue procurement practices that encourage solid waste reduction, recycling, and development of markets for recyclable materials and compost and shall, whenever practical, procure products containing recycled materials.

Subd. 4. Land application of solid waste. The commissioner shall provide technical assistance and advice to political subdivisions on separating portions of the waste stream such as leaves, grass, clippings, tree and plant residue, and paper for application and mixing into the soil and for use in agricultural practices.

Subd. 5. [Repealed, 1996 c 470 s 28]

History: 1987 c 348 s 17; 1988 c 685 s 11; 1989 c 131 s 4-6; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 18 s 10,11; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.49 — SOLID WASTE MANAGEMENT PROJECTS.

There is established a program to encourage and assist cities, counties, solid waste management districts, and sanitary districts in the development and implementation of solid waste management projects and to transfer the knowledge and experience gained from such projects to other communities in the state. The program must be administered to encourage local communities to develop feasible and prudent alternatives to disposal, including waste reduction; waste separation by generators, collectors, and other persons; and waste processing. The commissioner shall administer the program in accordance with the requirements of sections 115A.49 to 115A.54 and rules promulgated under chapter 14. In administering the program, the commissioner shall give priority to projects in the order of preference of the waste management practices listed in section 115A.02. The commissioner shall give special consideration to areas where natural geologic and soil conditions are especially unsuitable for land disposal of solid waste; areas where the capacity of existing solid waste disposal facilities is determined by the commissioner to be less than five years; and projects serving more than one local government unit.

History: 1980 c 564 art 6 s 1; 1982 c 424 s 130; 1Sp1985 c 15 s 32; 1987 c 348 s 18; 1987 c 404 s 141; 1988 c 524 s 2; 1989 c 335 art 1 s 269; 1991 c 337 s 17; 1Sp2005 c 1 art 2 s 161



Section 115A.50 — ELIGIBLE RECIPIENTS.

Eligible recipients for assistance under the program shall be limited to cities, counties, solid waste management districts established pursuant to sections 115A.62 to 115A.72, and sanitary districts. Eligible recipients may apply for assistance under sections 115A.0716 and 115A.52 on behalf of other persons.

History: 1980 c 564 art 6 s 2; 1988 c 524 s 3; 1996 c 470 s 7



Section 115A.51 — APPLICATION REQUIREMENTS.

Applications for assistance under the program shall demonstrate: (a) that the project is conceptually and technically feasible; (b) that affected political subdivisions are committed to implement the project, to provide necessary local financing, and to accept and exercise the government powers necessary to the project; (c) that operating revenues from the project, considering the availability and security of sources of solid waste and of markets for recovered resources, together with any proposed federal, state, or local financial assistance, will be sufficient to pay all costs over the projected life of the project; (d) that the applicant has evaluated the feasible and prudent alternatives to disposal and has compared and evaluated the costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators. The commissioner may require completion of a comprehensive solid waste management plan conforming to the requirements of section 115A.46, before accepting an application.

History: 1980 c 564 art 6 s 3; 1987 c 348 s 19; 1987 c 404 s 142; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.52 — TECHNICAL ASSISTANCE FOR PROJECTS.

The commissioner shall ensure the delivery of technical assistance for projects eligible under the program. The commissioner may contract or issue grants for the delivery of technical assistance by any state or federal agency, a regional development commission, the Metropolitan Council, or private consultants and may use program funds to reimburse the agency, commission, council, or consultants. The commissioner shall prepare and publish an inventory of sources of technical assistance, including studies, publications, agencies, and persons available. The commissioner shall ensure statewide benefit from projects assisted under the program by developing exchange and training programs for local officials and employees and by using the experience gained in projects to provide technical assistance and education for other solid waste management projects in the state.

History: 1980 c 564 art 6 s 4; 1Sp1985 c 15 s 33; 1987 c 348 s 20; 1987 c 404 s 143; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1999 c 73 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.54 — WASTE PROCESSING FACILITIES.

Subdivision 1. Purposes; public interest; declaration of policy. The legislature finds that the establishment of waste processing facilities and transfer stations serving such facilities is needed to manage properly the solid waste generated in the state and to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens; that opportunities to establish the facilities and transfer stations are not being fully realized by individual political subdivisions or by agreements among subdivisions; and that therefore it is necessary to provide capital assistance to stimulate and encourage the acquisition and betterment of the facilities and transfer stations.

Subd. 2. Administration; assurance of funds. The commissioner shall provide technical and financial assistance for the acquisition and betterment of the facilities and transfer stations from revenues derived from the issuance of bonds authorized by section 115A.58. Facilities for the incineration of solid waste without resource recovery are not eligible for assistance. Money appropriated for the purposes of the demonstration program may be distributed as grants or loans. An individual project may receive assistance totaling up to 100 percent of the capital cost of the project and grants up to 50 percent of the capital cost of the project. No grant or loan shall be disbursed to any recipient until the commissioner has determined the total estimated capital cost of the project and ascertained that financing of the cost is assured by funds provided by the state, by an agency of the federal government within the amount of funds then appropriated to that agency and allocated by it to projects within the state, by any person, or by the appropriation of proceeds of bonds or other funds of the recipient to a fund for the construction of the project.

Subd. 2a. Solid waste management projects. (a) The commissioner shall provide technical and financial assistance for the acquisition and betterment of solid waste management projects as provided in this subdivision and section 115A.52. Money appropriated for the purposes of this subdivision must be distributed as grants.

(b) Except as provided in paragraph (c), a project may receive grant assistance up to 25 percent of the capital cost of the project or $2,000,000, whichever is less, except that projects constructed as a result of intercounty cooperative agreements may receive (1) grant assistance up to 25 percent of the capital cost of the project; or (2) $2,000,000 times the number of participating counties, whichever is less.

(c) A recycling project or a project to compost or cocompost waste may receive grant assistance up to 50 percent of the capital cost of the project or $2,000,000, whichever is less, except that projects completed as a result of intercounty cooperative agreements may receive (1) grant assistance up to 50 percent of the capital cost of the project; or (2) $2,000,000 times the number of participating counties, whichever is less. The following projects may also receive grant assistance in the amounts specified in this paragraph:

(1) a project to improve control of or reduce air emissions at an existing resource recovery facility; and

(2) a project to substantially increase the recovery of materials or energy, substantially reduce the amount or toxicity of waste processing residuals, or expand the capacity of an existing resource recovery facility to meet the resource recovery needs of an expanded region if each county from which waste is or would be received has achieved a recycling rate in excess of the goals in section 115A.551, and is implementing aggressive waste reduction and household hazardous waste management programs.

(d) Notwithstanding paragraph (e), the commissioner may award grants for transfer stations that will initially transfer waste to landfills if the transfer stations are part of a planned resource recovery project, the county where the planned resource recovery facility will be located has a comprehensive solid waste management plan approved by the commissioner, and the solid waste management plan proposes the development of the resource recovery facility. If the proposed resource recovery facility is not in place and operating within 16 years of the date of the grant award, the recipient shall repay the grant amount to the state.

(e) Projects without resource recovery are not eligible for assistance.

(f) In addition to any assistance received under paragraph (b) or (c), a project may receive grant assistance for the cost of tests necessary to determine the appropriate pollution control equipment for the project or the environmental effects of the use of any product or material produced by the project.

(g) In addition to the application requirements of section 115A.51, an application for a project serving eligible jurisdictions in only a single county must demonstrate that cooperation with jurisdictions in other counties to develop the project is not needed or not feasible. Each application must also demonstrate that the project is not financially prudent without the state assistance, because of the applicant's financial capacity and the problems inherent in the waste management situation in the area, particularly transportation distances and limited waste supply and markets for resources recovered.

(h) For the purposes of this subdivision, a "project" means a processing facility, together with any transfer stations, transmission facilities, and other related and appurtenant facilities primarily serving the processing facility. The commissioner shall adopt rules for the program by July 1, 1985.

(i) Notwithstanding anything in this subdivision to the contrary, a project to construct a new mixed municipal solid waste transfer station that has an enforceable commitment of at least ten years, or of sufficient length to retire bonds sold for the facility, to serve an existing resource recovery facility may receive grant assistance up to 75 percent of the capital cost of the project if addition of the transfer station will increase substantially the geographical area served by the resource recovery facility and the ability of the resource recovery facility to operate more efficiently on a regional basis and the facility meets the criteria in paragraph (c), the second clause (2). A transfer station eligible for assistance under this paragraph is not eligible for assistance under any other paragraph of this subdivision.

Subd. 3. Obligations of recipient. No grant or loan for any project shall be disbursed until the governing body of the recipient has made an irrevocable undertaking, by resolution, to use all funds made available exclusively for the capital cost of the project and to pay any additional amount by which the cost of the project exceeds the estimate by appropriation to the construction fund of additional funds or proceeds of additional bonds of the recipient. The resolution shall also indicate that any subsequent withdrawal of allocated or additional funds of the recipient will impair the obligation of contract between the state of Minnesota, the recipient, and the bondholders. The resolution shall pledge payment to the debt service account of all revenues of the project to the extent that they exceed costs and shall also obligate the recipient to levy a tax sufficient to make timely payments under the loan agreement, if a deficiency occurs in the amount of user charges, taxes, special assessments, or other money pledged for payment under the loan agreement. Each loan made to a recipient shall be secured by resolutions adopted by the commissioner of the Pollution Control Agency and the governing body of the recipient, obligating the recipient to repay the loan to the commissioner of management and budget in annual installments including both principal and interest. Installments shall be in an amount sufficient to pay the principal amount within the period required by the commissioner of the Pollution Control Agency. The interest on the loan shall be calculated on the declining balance at a rate not less than the average annual interest rate on the state bonds of the issue from which proceeds of the loan were made. The resolution shall obligate the recipient to provide money for the repayment from user charges, taxes, special assessments or any other funds available to it.

Subd. 4. Termination of obligations; good faith effort. Notwithstanding the provisions of section 16A.695, the commissioner may terminate the obligations of a grant or loan recipient under this section, if the commissioner finds that the recipient has made a good faith effort to exhaust all options in trying to comply with the terms and conditions of the grant or loan. In lieu of declaring a default on a grant or a loan under this section, the commissioner may identify additional measures a recipient should take in order to meet the good faith test required for terminating the recipient's obligations under this section.

History: 1980 c 564 art 6 s 6; 1981 c 352 s 26; 1983 c 373 s 38; 1985 c 274 s 5; 1Sp1985 c 15 s 34; 1987 c 348 s 22; 1989 c 325 s 7; 1989 c 335 art 1 s 269; 1990 c 594 art 1 s 50; 1993 c 249 s 11; 1994 c 585 s 5; 1994 c 639 art 5 s 3; 1997 c 216 s 95; 1Sp2001 c 2 s 123; 2003 c 112 art 2 s 50; 2003 c 128 art 1 s 125; 1Sp2005 c 1 art 2 s 161; 2009 c 101 art 2 s 109; 2014 c 248 s 15



Section 115A.541 — PLAN; GRANT REQUIREMENT.

The commissioner may approve a plan under section 115A.46 or make a grant for a recycling facility under section 115A.54, subdivision 2a, only if the commissioner finds that the applicant demonstrates a commitment to recycle materials separated by generators to the extent the program is cost-effective in meeting recycling goals.

History: 1988 c 685 s 12; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.55 — SOLID WASTE REDUCTION.

Subdivision 1. Coordination. The commissioner shall develop and coordinate solid waste reduction programs to include at least public education, promotion of waste reduction, and technical and financial assistance to solid waste generators.

Subd. 2. Technical assistance. The commissioner shall provide technical assistance to solid waste generators to enable the waste generators to implement programs or methods to reduce the amount of solid waste generated. The commissioner may use any means specified in section 115A.52 to provide technical assistance.

Subd. 3. [Repealed, 1996 c 470 s 28]

Subd. 4. Statewide source reduction goal. (a) It is a goal of the state and counties to reduce the generation of municipal solid waste.

(b) As part of the report required under section 115A.411, the commissioner shall submit to the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance a proposed strategy for meeting the goal in paragraph (a). The strategy must include a discussion of the different reduction potentials to be found in various sectors and may include recommended interim goals. The commissioner shall report progress on meeting the goal in paragraph (a), as well as recommendations and revisions to the proposed strategy, as part of the report required under section 115A.411.

History: 1Sp1989 c 1 art 20 s 5; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 10,11; 1996 c 470 s 27; 1Sp2005 c 1 art 2 s 161; 2014 c 312 art 13 s 25



Section 115A.5501 — REDUCING PACKAGING IN WASTE.

Subdivision 1. Statewide waste packaging reduction goal. It is the goal of the state that there be a minimum 25 percent statewide per capita reduction in the amount of discarded packaging delivered to facilities by December 31, 1995, based on a reasonable estimate of the amount of packaging that was delivered to facilities in calendar year 1992.

Subd. 2. Measurement; procedures. To measure the overall percentage of packaging in the statewide solid waste stream, the commissioner shall conduct annual solid waste composition studies in the nonmetropolitan and metropolitan areas or shall develop an alternative method that is as statistically reliable as a waste composition study to measure the percentage of packaging in the waste stream.

The commissioner shall average the nonmetropolitan and metropolitan results and submit the statewide percentage, along with a statistically reliable margin of error, to the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance by July 1 of each year. The 1994 report must include a discussion of the reliability of data gathered under this subdivision and the methodology used to determine a statistically reliable margin of error.

Subd. 3. Facility cooperation and reports. The owner or operator of a facility shall allow access upon reasonable notice to authorized agency staff for the purpose of conducting waste composition studies or otherwise assessing the amount of total packaging in the waste delivered to the facility under this section.

Beginning in 1993, by February 1 of each year the owner or operator of a facility governed by this subdivision shall submit a report to the commissioner, on a form prescribed by the commissioner, specifying the total amount of solid waste received by the facility between January 1 and December 31 of the previous year. The commissioner shall calculate the total amount of solid waste delivered to solid waste facilities from the reports received from the facility owners or operators and shall report the aggregate amount by April 1 of each year. The commissioner shall assess a nonforgivable administrative penalty under section 116.072 of $500 plus any forgivable amount necessary to enforce this subdivision on any owner or operator who fails to submit a report required by this subdivision.

Subd. 4. Report. The commissioner shall apply the statewide percentage determined under subdivision 2 to the aggregate amount of solid waste determined under subdivision 3 to determine the amount of packaging in the waste stream. By July 1, 1996, the commissioner shall submit to the Legislative Commission on Waste Management an analysis of the extent to which the waste packaging reduction goal in subdivision 1 has been met. In determining whether the goal has been met, the margin of error must be applied in favor of meeting the goal. The commissioner shall use the statistical mean for the data collected in determining whether the goal has been met and shall include in the analysis a discussion of the margin of error and statistical reliability for the data collected.

Subd. 5. Recommendations for further reduction goals. If the goal in subdivision 1 is met, the commissioner shall include in the report required in subdivision 4 recommendations for appropriate goals for further reducing the amount of discarded packaging delivered to facilities. The report must include an analysis of the costs of further reductions.

Subd. 6. Definition. For the purposes of this section, "facility" means a composting, incineration, refuse-derived fuel, or disposal facility that accepts mixed municipal solid waste or construction waste.

History: 1992 c 593 art 1 s 13; 1993 c 249 s 12; 1994 c 585 s 6-10; 1994 c 632 art 2 s 30; 1995 c 247 art 1 s 12; art 2 s 13,14; 1996 c 470 s 27; 1Sp2005 c 1 art 2 s 161



Section 115A.5502 — PACKAGING PRACTICES; PREFERENCES; GOALS.

Packaging forms a substantial portion of solid waste and contributes to environmental degradation and the costs of managing solid waste. It is imperative to reduce the amount and toxicity of packaging that must be managed as solid waste. In order to achieve significant reduction of packaging in solid waste and to assist packagers and others to meet the packaging reduction goal in section 115A.5501, the goal of the state is that items be distributed without any packaging where feasible and, only when necessary to protect health and safety or product integrity, with the minimal amount of packaging possible. The following categories of packaging are listed in order of preference for use by all persons who find it necessary to package items for distribution or use in the state:

(1) minimal packaging that contains no intentionally introduced toxic materials and that is designed to be and actually is reused for its original purpose at least five times;

(2) minimal packaging that contains no intentionally introduced toxic materials and consists of a significant percentage of postconsumer material;

(3) minimal packaging that contains no intentionally introduced toxic materials, that is recyclable, and is regularly collected through recycling collection programs available to at least 75 percent of the residents of the state;

(4) minimal packaging that does not comply with clause (1), (2), or (3) because it is required under federal or state law and for which there does not exist a commercially feasible alternative that does comply with clause (1), (2), or (3);

(5) packaging that contains no intentionally introduced toxic materials but does not comply with clauses (1) to (4); and

(6) all other packaging.

History: 1994 c 585 s 11; 1995 c 247 art 1 s 13



Section 115A.551 — RECYCLING.

Subdivision 1. Definitions. (a) For the purposes of this section, "recycling" means, in addition to the meaning given in section 115A.03, subdivision 25b, yard waste and source-separated compostable materials composting and recycling that occurs through mechanical or hand separation of materials that are then delivered for use in manufacturing processes that do not cause the destruction of recyclable materials in a manner that precludes further use.

(b) For the purposes of this section, "total solid waste generation" means the total by weight of:

(1) materials separated for recycling;

(2) materials separated for yard waste and source-separated compostable materials composting;

(3) mixed municipal solid waste plus motor and vehicle fluids and filters, tires, lead acid batteries, and major appliances; and

(4) residential waste materials that would be mixed municipal solid waste but for the fact that they are not collected as such.

Subd. 2. [Repealed, 2014 c 312 art 13 s 48]

Subd. 2a. County recycling goals. (a) By December 31, 2030, each county will have as a goal to recycle the following amounts:

(1) for a county outside of the metropolitan area, 35 percent by weight of total solid waste generation; and

(2) for a metropolitan county, 75 percent by weight of total solid waste generation.

(b) Each county will develop and implement or require political subdivisions within the county to develop and implement programs, practices, or methods designed to meet its recycling goal. Nothing in this section or in any other law may be construed to prohibit a county from establishing a higher recycling goal.

(c) Any quantified recyclable materials that meet the definition in subdivision 1, paragraph (a), or section 115A.03, subdivision 25a, are eligible to be counted toward a county's recycling goal under this subdivision.

Subd. 3. Interim goals; nonmetropolitan counties. The commissioner shall establish interim recycling goals for the nonmetropolitan counties to assist them in meeting the goals established in subdivision 2a.

Subd. 4. Interim monitoring. The commissioner shall monitor the progress of each county toward meeting the recycling goals in subdivision 2a. The commissioner shall report to the senate and house of representatives committees having jurisdiction over environment and natural resources as part of the report required under section 115A.411. If the commissioner finds that a county is not progressing toward the goals in subdivision 2a, the commissioner shall negotiate with the county to develop and implement solid waste management techniques designed to assist the county in meeting the goals, such as organized collection, curbside collection of source-separated materials, and volume-based pricing.

Subd. 5. Failure to meet goal. (a) A county failing to meet the interim goals in subdivision 3 shall, as a minimum:

(1) notify county residents of the failure to achieve the goal and why the goal was not achieved; and

(2) provide county residents with information on recycling programs offered by the county.

(b) If, based on the recycling monitoring described in subdivision 4, the commissioner finds that a county will be unable to meet the recycling goals established in subdivision 2a, the commissioner shall, after consideration of the reasons for the county's inability to meet the goals, recommend legislation for consideration by the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance to establish mandatory recycling standards and to authorize the commissioner to mandate appropriate solid waste management techniques designed to meet the standards in those counties that are unable to meet the goals.

Subd. 6. County solid waste plans. Each county shall include in its solid waste management plan described in section 115A.46, or its solid waste master plan described in section 473.803, a recycling implementation strategy for meeting the recycling goal established in subdivision 2a along with mechanisms for providing financial incentives to solid waste generators to reduce the amount of waste generated and to separate recyclable materials from the waste stream.

Subd. 7. Recycling implementation strategy. Each county shall submit to the commissioner for approval the recycling implementation strategy required in subdivision 6. The recycling implementation strategy must be submitted by October 31, 1995, and must:

(1) be consistent with the approved county solid waste management plan;

(2) identify the materials that are being and will be recycled in the county to meet the goals under this section and the parties responsible and methods for recycling the material;

(3) provide a budget to ensure adequate funding for needed county and local programs and demonstrate an ongoing commitment to spending the money on recycling programs; and

(4) include a schedule for implementing recycling activities needed to meet the goals in subdivision 2a.

History: 1Sp1989 c 1 art 18 s 12; 1991 c 337 s 19-21; 1992 c 593 art 1 s 14-16,54; 1993 c 249 s 13,14,61; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 14-17; art 2 s 15; 1996 c 470 s 27; 1999 c 73 s 4; 1Sp2005 c 1 art 2 s 161; 2012 c 272 s 67,68; 2014 c 312 art 13 s 26,27; 1Sp2015 c 4 art 4 s 108; 2016 c 158 art 1 s 26-28



Section 115A.552 — OPPORTUNITY TO RECYCLE.

Subdivision 1. County requirement. Counties shall ensure that residents, including residents of single and multifamily dwellings, have an opportunity to recycle. At least one recycling center shall be available in each county. Opportunity to recycle means availability of recycling and curbside pickup or collection centers for recyclable materials at sites that are convenient for persons to use. Counties shall also provide for the recycling of problem materials and major appliances. Counties shall assess the operation of existing and proposed recycling centers and shall give due consideration to those centers in ensuring the opportunity to recycle. To the extent practicable, the costs incurred by a county for collection, storage, transportation, and recycling of major appliances must be collected from persons who discard the major appliances.

Subd. 2. Recycling opportunities. An opportunity to recycle must include:

(1) a local recycling center in the county and sites for collecting recyclable materials that are located in areas convenient for persons to use them;

(2) curbside pickup, centralized drop-off, or a local recycling center for at least four broad types of recyclable materials in cities with a population of 5,000 or more persons; and

(3) monthly pickup of at least four broad types of recyclable materials in cities of the first and second class and cities with 5,000 or more population in the metropolitan area.

Subd. 3. Recycling information, education, and promotion. (a) Each county shall provide information on how, when, and where materials may be recycled, including a promotional program that publishes notices at least once every three months and encourages source separation of residential, commercial, industrial, and institutional materials.

(b) The commissioner shall develop materials for counties to use in providing information on and promotion of recycling.

(c) The commissioner shall provide technical assistance to counties to help counties implement recycling programs.

Subd. 4. Nonresidential recycling. Each county shall encourage building owners and managers, business owners and managers, and collectors of commercial mixed municipal solid waste to provide appropriate recycling services and opportunities to generators of commercial, industrial, and institutional solid waste in the county.

History: 1Sp1989 c 1 art 18 s 13; 1991 c 337 s 22-24; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.553 — COLLECTING AND TRANSPORTING RECYCLABLE MATERIALS.

Subdivision 1. Collection centers and transportation required. Each county must ensure alone or in conjunction with other counties that materials separated for recycling are taken to markets for sale or to recyclable material processing centers. An action may not be taken by a county under this section to preclude a person generating or collecting solid waste from delivering recyclable materials to a recycling facility of the generator's or collector's choice.

Subd. 2. Licensing of recyclable materials collection. Counties may require county or municipal licenses for collection of recyclable materials.

Subd. 3. Transportation systems. The commissioner of the Pollution Control Agency and the commissioner of transportation shall develop an efficient transportation system for recyclable materials to reach markets and processing centers that may be used by counties. The system may include regional collection centers.

History: 1Sp1989 c 1 art 18 s 14; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.554 — AUTHORITY OF SANITARY DISTRICTS.

A sanitary district has the authorities and duties of counties within the district's boundary for purposes of sections 115A.0716; 115A.46, subdivisions 4 and 5; 115A.48; 115A.551; 115A.552; 115A.553; 115A.919; 115A.929; 115A.93; 115A.96, subdivision 6; 115A.961; 116.072; 375.18, subdivision 14; 400.04; 400.06; 400.07; 400.08; 400.16; and 400.161.

History: 1Sp1989 c 1 art 18 s 15; 1991 c 337 s 25; 1994 c 585 s 12; 1995 c 247 art 1 s 18; 1996 c 470 s 8; 1997 c 231 art 16 s 2; 2002 c 220 art 8 s 14; 1Sp2005 c 1 art 2 s 130; 2008 c 277 art 1 s 8



Section 115A.555 — RECYCLING CENTER DESIGNATION.

The agency shall designate recycling centers for the purpose of section 173.086. To be designated as a recycling center, a recycling facility must be open a minimum of 12 operating hours each week, 12 months each year, and must accept for recycling:

(1) at least four different materials such as paper, glass, plastic, and metal; and

(2) if the recycling center accepts metal, hazard signs, as defined in section 161.242, subdivision 2, paragraph (d), to the same extent that a junk yard dealer must accept hazard signs under section 161.242, subdivision 6a.

History: 1Sp1989 c 1 art 18 s 16; 1991 c 197 s 1



Section 115A.556 — MATERIALS USED FOR RECYCLING.

Materials and products used for recycling such as containers, receptacles, and storage bins with short life cycles must be recyclable and made at least in part from recycled materials from this state, if available.

History: 1989 c 325 s 8



Section 115A.557 — COUNTY WASTE REDUCTION AND RECYCLING FUNDING.

Subdivision 1. Distribution; formula. Any funds appropriated to the commissioner for the purpose of distribution to counties under this section must be distributed each fiscal year by the commissioner based on population, except a county may not receive less than $55,000 in a fiscal year. If the amount available for distribution under this section is less or more than the amount available in fiscal year 2001, the minimum county payment under this section is reduced or increased proportionately. For purposes of this subdivision, "population" has the definition given in section 477A.011, subdivision 3. A county that participates in a multicounty district that manages solid waste and that has responsibility for recycling programs as authorized in section 115A.552, must pass through to the districts funds received by the county in excess of the minimum county payment under this section in proportion to the population of the county served by that district.

Subd. 2. Purposes for which money may be spent. (a) A county receiving money distributed by the commissioner under this section may use the money only for the development and implementation of programs to:

(1) reduce the amount of solid waste generated;

(2) recycle the maximum amount of solid waste technically feasible;

(3) create and support markets for recycled products;

(4) remove problem materials from the solid waste stream and develop proper disposal options for them;

(5) inform and educate all sectors of the public about proper solid waste management procedures;

(6) provide technical assistance to public and private entities to ensure proper solid waste management;

(7) provide educational, technical, and financial assistance for litter prevention;

(8) process mixed municipal solid waste generated in the county at a resource recovery facility located in Minnesota;

(9) compost source-separated compostable materials, including the provision of receptacles for residential composting;

(10) prevent food waste or collect and transport food donated to humans or to be fed to animals; and

(11) process source-separated compostable materials that are to be used to produce Class I or Class II compost, as defined in Minnesota Rules, part 7035.2836, after being processed in an anaerobic digester, but not to construct buildings or acquire equipment.

(b) Beginning in fiscal year 2015 and continuing thereafter, of any money distributed by the commissioner under this section to a metropolitan county, as defined in section 473.121, subdivision 4, that exceeds the amount the county was eligible to receive under this section in fiscal year 2014: (1) at least 50 percent must be expended on activities in paragraph (a), clauses (9) to (11); and (2) the remainder must be expended on activities in paragraph (a), clauses (1) to (7) and (9) to (11) that advance the county toward achieving its recycling goal under section 115A.551.

Subd. 3. Eligibility to receive money. (a) To be eligible to receive money distributed by the commissioner under this section, a county shall within one year of October 4, 1989:

(1) create a separate account in its general fund to credit the money; and

(2) set up accounting procedures to ensure that money in the separate account is spent only for the purposes in subdivision 2.

(b) In each following year, each county shall also:

(1) have in place an approved solid waste management plan or master plan including a recycling implementation strategy under section 115A.551, subdivision 7, and a household hazardous waste management plan under section 115A.96, subdivision 6, by the dates specified in those provisions;

(2) submit a report by April 1 of each year to the commissioner, which may be submitted electronically and must be posted on the agency's Web site, detailing for the previous calendar year:

(i) how the money was spent including, but not limited to, specific recycling and composting activities undertaken to increase the county's proportion of solid waste recycled in order to achieve its recycling goal established in section 115A.551; specific information on the number of employees performing SCORE planning, oversight, and administration; the percentage of those employees' total work time allocated to SCORE planning, oversight, and administration; the specific duties and responsibilities of those employees; and the amount of staff salary for these SCORE duties and responsibilities of the employees; and

(ii) the resulting gains achieved in solid waste management practices; and

(3) provide evidence to the commissioner that local revenue equal to 25 percent of the money sought for distribution under this section will be spent for the purposes in subdivision 2.

(c) The commissioner shall withhold all or part of the funds to be distributed to a county under this section if the county fails to comply with this subdivision and subdivision 2.

Subd. 4. Report. The commissioner shall report on how the money was spent and the resulting statewide improvements in solid waste management to the senate and house of representatives committees having jurisdiction over ways and means, finance, environment and natural resources, and environment and natural resources finance. The report shall be included in the report required under section 115A.411.

History: 1Sp1989 c 1 art 19 s 1; 1991 c 337 s 26; 1992 c 593 art 1 s 17,54; 1994 c 585 s 13; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 19,20; 1996 c 470 s 27; 2000 c 490 art 10 s 1; 1Sp2001 c 2 s 125; 2002 c 374 art 6 s 2; 2004 c 284 art 2 s 11; 1Sp2005 c 1 art 2 s 161; 2009 c 37 art 1 s 42; 2012 c 272 s 69; 2014 c 312 art 13 s 28,29; 1Sp2015 c 4 art 4 s 109



Section 115A.558 — SAFETY GUIDE.

The Pollution Control Agency shall prepare and distribute to all interested persons a guide for operation of a recycling or yard waste composting facility to protect the environment and public health.

History: 1Sp1989 c 1 art 22 s 2; 1995 c 247 art 2 s 16; 1Sp2005 c 1 art 2 s 161



Section 115A.559 — COMPOSTING COMPETITIVE GRANT PROGRAM.

Subdivision 1. Grant program established. The commissioner shall make competitive grants to political subdivisions to increase composting, reduce the amount of organic wastes entering disposal facilities, and reduce the costs associated with hauling waste by locating the composting site as close as possible to the site where the waste is generated. To achieve the purpose of the grant program, the commissioner shall actively recruit potential applicants beyond traditional solid waste professionals and organizations, such as soil and water conservation districts and schools. Each grant must include an educational component on the methods and benefits of composting.

Subd. 2. Application. (a) The commissioner must develop forms and procedures for soliciting and reviewing applications for grants under this section.

(b) The determination of whether to make a grant under this section is within the discretion of the commissioner, subject to subdivision 4. The commissioner's decisions are not subject to judicial review, except for abuse of discretion.

Subd. 3. Priorities; eligible projects. (a) If applications for grants exceed the available appropriations, grants must be made for projects that, in the commissioner's judgment, provide the highest return in public benefits.

(b) To be eligible to receive a grant, a project must:

(1) be locally administered;

(2) have measurable outcomes; and

(3) include at least one of the following elements:

(i) the development of erosion control methods that use compost;

(ii) activities to encourage on-site composting by homeowners; or

(iii) activities to encourage composting by schools or public institutions.

Subd. 4. Cancellation of grant. If a grant is awarded under this section and funds are not encumbered for the grant within four years after the award date, the grant must be canceled.

History: 2009 c 37 art 1 s 43



Section 115A.565 — RECYCLING COMPETITIVE GRANT PROGRAM.

Subdivision 1. Grant program established. The commissioner shall make competitive grants to political subdivisions to establish curbside recycling or composting, increase recycling or composting, reduce the amount of recyclable materials entering disposal facilities, or reduce the costs associated with hauling waste by locating collection sites as close as possible to the site where the waste is generated. To be eligible for grants under this section, a political subdivision must be located outside the seven-county metropolitan area and a city must have a population of less than 45,000.

Subd. 2. Application. (a) The commissioner must develop forms and procedures for soliciting and reviewing applications for grants under this section.

(b) The determination of whether to make a grant under this section is within the discretion of the commissioner, subject to subdivision 4. The commissioner's decisions are not subject to judicial review, except for abuse of discretion.

Subd. 3. Priorities; eligible projects. (a) If applications for grants exceed the available appropriations, grants must be made for projects that, in the commissioner's judgment, provide the highest return in public benefits.

(b) To be eligible to receive a grant, a project must:

(1) be locally administered;

(2) have an educational component and measurable outcomes;

(3) request $250,000 or less;

(4) demonstrate local direct and indirect matching support of at least a quarter amount of the grant request; and

(5) include at least one of the following elements:

(i) transition to residential recycling through curbside or centrally located collection sites;

(ii) development of local recycling systems to support curbside recycling; or

(iii) development or expansion of local recycling systems to support recycling bulk materials, including, but not limited to, electronic waste.

Subd. 4. Cancellation of grant. If a grant is awarded under this section and funds are not encumbered for the grant within four years after the award date, the grant must be canceled.

History: 1Sp2015 c 4 art 4 s 110



Section 115A.58 — STATE WASTE MANAGEMENT BONDS.

Subdivision 1. Authority to issue bonds. The commissioner of management and budget shall sell bonds of the state of Minnesota for the prompt and full payment of which, together with interest, the full faith, credit, and taxing powers of the state are irrevocably pledged. Bonds shall be sold only upon request of the commissioner of the Pollution Control Agency and in the amount as may otherwise be authorized by this or a subsequently enacted law which authorizes the sale of additional bonds and the deposit of the proceeds in a waste management account in the bond proceeds fund. Any authorized amount of bonds in this law or any subsequently enacted law authorizing the issuance of bonds for the purposes of the waste management account, together with this section, constitute complete authority for the issue. The bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuing bonds. Upon request by the commissioner of the Pollution Control Agency and upon authorization as provided in subdivision 1, the commissioner of management and budget shall sell Minnesota state waste management bonds. The bonds shall be in the aggregate amount requested, and sold upon sealed bids upon the notice, at the price in the form and denominations, bearing interest at the rate or rates, maturing in the amounts and on the dates (with or without option of prepayment upon notice and at specified times and prices), payable at a bank or banks within or outside the state (with provisions, if any, for registration, conversion, and exchange and for the issuance of temporary bonds or notes in anticipation of the sale or delivery of definitive bonds), and in accordance with further provisions as the commissioner of management and budget shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of management and budget under official seal. The signature on the bonds and any interest coupons and the seal may be printed, lithographed, engraved, stamped, or otherwise reproduced thereon, except that each bond shall be authenticated by the manual signature on its face of the commissioner of management and budget or of an authorized representative of a bank designated by the commissioner of management and budget as registrar or other authenticating agent. The commissioner of management and budget shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, printing, execution, and delivery of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for these purposes, and any expenses of litigation relating to the validity of the bonds, shall be paid from the waste management account, and the amounts necessary are appropriated from that account.

Subd. 4. Debt service account. The commissioner of management and budget shall maintain in the state bond fund a separate account to be called the state waste management debt service account. It shall record receipts of premium and accrued interest, loan repayments, project revenue or other money transferred to the fund and income from the investment of the money and record any disbursements to pay the principal and interest on waste management bonds. Income from investment shall be credited to the account in each fiscal year. The amount credited shall be equal to the average return that year on all funds invested by the commissioner of management and budget, as determined by the commissioner of management and budget, times the average balance in the account that year.

Subd. 5. Appropriations to debt service account; appropriation from account to pay debt service. The premium and accrued interest received on each issue of Minnesota state waste management bonds, and all payments received in repayment of loans and other revenues received, are appropriated to the debt service account. All income from the investment of the waste management account in the bond proceeds fund is appropriated to the debt service account. In order to reduce the amount of taxes otherwise required to be levied, there is also appropriated to the debt service account from any funds available in the general fund on November 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand, to pay all principal and interest on Minnesota waste management bonds due and to become due before July 1 in the second ensuing year. So much of the debt service account as is necessary to pay principal and interest on waste management bonds is annually appropriated from the debt service account for the payment of principal and interest of the waste management bonds. All funds appropriated by this subdivision shall be available in the debt service account prior to any levy of the tax in any year required by the Minnesota Constitution, article XI, section 7.

Subd. 6. Security. On or before December 1 in each year, the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money currently credited to the debt service account, to pay the entire amount of principal and interest currently due and the principal and interest to become due before July 1 in the second year thereafter on Minnesota waste management bonds. This tax shall be subject to no limitation of rate or amount until all the bonds and interest thereon are fully paid. The proceeds of this tax are appropriated to the debt service account. The principal of and interest on the bonds are payable from the proceeds of this tax.

History: 1980 c 564 art 7 s 2; 1982 c 424 s 130; 1983 c 301 s 110; 1Sp1985 c 14 art 4 s 13; 1989 c 271 s 11-14; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 13; 2003 c 112 art 2 s 15,50; 1Sp2005 c 1 art 2 s 161; 2009 c 101 art 2 s 109



Section 115A.59 — BOND AUTHORIZATION AND APPROPRIATION OF PROCEEDS.

The commissioner of management and budget is authorized, upon request of the commissioner of the Pollution Control Agency, to sell state bonds in the amount of up to $8,800,000 for the purpose of the waste processing facility capital assistance program under section 115A.54. The bonds shall be sold in the manner and upon the conditions prescribed in sections 16A.631 to 16A.675, and in the Minnesota Constitution, article XI, sections 4 to 7. The amount of bonds issued pursuant to this authorization shall not exceed at any time the amount needed to produce a balance in the waste management account equal to the aggregate amount of the loans and grants then approved and not previously disbursed, plus the amount of the loans and grants to be approved in the current and the following fiscal year, as estimated by the commissioner of the Pollution Control Agency.

History: 1980 c 564 art 7 s 3; 1989 c 271 s 15; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 2002 c 379 art 1 s 30; 1Sp2005 c 1 art 2 s 161; 2009 c 101 art 2 s 109



Section 115A.62 — PURPOSE; PUBLIC INTEREST; DECLARATION OF POLICY.

The legislature finds that the development of integrated and coordinated solid waste management systems is needed to manage properly the solid waste generated in the state, to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens, and to further the state policies and purposes expressed in section 115A.02; that this need cannot always be met solely by the activities of individual political subdivisions or by agreements among subdivisions; and that therefore it is necessary to establish a procedure for the creation of solid waste management districts having the powers and performing the functions prescribed in sections 115A.62 to 115A.72.

History: 1980 c 564 art 8 s 1; 1982 c 569 s 14



Section 115A.63 — SOLID WASTE MANAGEMENT DISTRICTS.

Subdivision 1. Legal status. Solid waste management districts established pursuant to sections 115A.62 to 115A.72 shall be public corporations and political subdivisions of the state.

Subd. 2. Establishment. The commissioner may establish waste districts as public corporations and political subdivisions of the state, define the powers of such districts in accordance with sections 115A.62 to 115A.72, define and alter the boundaries of the districts as provided in section 115A.64, and terminate districts as provided in section 115A.66. The commissioner shall promulgate rules pursuant to chapter 14 governing the establishment, alteration, and termination of districts.

Subd. 3. Restrictions. No waste district shall be established within the boundaries of the Western Lake Superior Sanitary District established under chapter 458D. No waste district shall be established wholly within one county. The commissioner shall not establish a waste district within or extending into the metropolitan area, nor define or alter the powers or boundaries of a district, unless the articles of incorporation of the district require that the district will have the same procedural and substantive responsibilities, duties, and relationship to the metropolitan agencies as a metropolitan county. The commissioner shall require the completion of a comprehensive solid waste management plan conforming to the requirements of section 115A.46, by petitioners seeking to establish a district.

History: 1980 c 564 art 8 s 2; 1982 c 424 s 130; 1989 c 335 art 1 s 269; 1992 c 464 art 1 s 15; 1992 c 593 art 1 s 19; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 17; 1Sp2005 c 1 art 2 s 161



Section 115A.64 — PROCEDURE FOR ESTABLISHMENT AND ALTERATION.

Subdivision 1. Local petition. Waste districts shall be established and their powers and boundaries defined or altered by the commissioner only after petition requesting the action jointly submitted by the governing bodies of petitioners comprising at least one-half of the counties partly or wholly within the district. A petition for alteration shall include a resolution by the board of directors of the district approving the alteration.

Subd. 2. Petition contents. (a) A petition requesting establishment or alteration of a waste district must contain the information the commissioner may require, including at least the following:

(1) the name of the proposed district;

(2) a description of the territory and political subdivisions within and the boundaries of the proposed district or alteration thereto, along with a map showing the district or alteration;

(3) resolutions of support for the district, as proposed to the commissioner, from the governing body of each of the petitioning counties;

(4) a statement of the reason, necessity, and purpose for the district, plus a general description of the solid waste management improvements and facilities contemplated for the district showing how its activities will accomplish the purpose of the district and the purposes for waste resource districts stated in sections 115A.62 to 115A.72;

(5) articles of incorporation stating:

(i) the powers of the district consistent with sections 115A.62 to 115A.72, including a statement of powers proposed pursuant to sections 115A.70, 115A.71, and 115A.715; and

(ii) provisions for representation and election of the board of directors of the district.

(b) After the petition has been filed, no petitioner may withdraw from it except with the written consent of all other petitioners for the district.

Subd. 3. Local review and comment. At least 60 days before submitting the petition to the commissioner, the petitioners shall publish notice of the petition in newspapers of general circulation in the proposed district and shall cause a copy of the petition to be served upon the agency, the governing body of each political subdivision which is wholly or partly within the proposed district or is affected by the proposed alteration and each regional development commission affected by the proposed district or alteration. Each entity receiving service shall have 60 days within which to comment to the petitioners on the petition and the proposed district or alteration. Proof of service, along with any comments received, shall be attached to the petition when it is submitted to the commissioner.

Subd. 4. Review procedures. Upon receipt of the petition, the commissioner shall determine whether the petition conforms in form and substance to the requirements of law and rule. If the petition does not conform to the requirements, the commissioner shall return it immediately to the petitioners with a statement describing the deficiencies and the amendments necessary to rectify them. If the petition does conform to the requirements, and if comments have been received objecting to the establishment or alteration of the district as proposed, the commissioner shall request the Office of Administrative Hearings to conduct a hearing on the petition. The hearing shall be conducted in the proposed district in the manner provided in chapter 14 for contested cases. If no comments have been received objecting to the establishment of the district as proposed, the commissioner may proceed to grant or deny the petition without the necessity of conducting a contested case hearing. If the petition conforms to the requirements of law and rule, the commissioner shall also immediately submit the petition to the solid waste and the technical advisory councils for review and recommendation and shall prepare a report containing recommendations on the disposition of the petition. The commissioner's report shall contain at least the commissioner's findings and conclusions on whether the proposed boundaries, purposes, powers, and management plans of the district or alteration thereto serve the purposes of waste resource districts, are appropriately related to the waste generation, collection, processing, and disposal patterns in the area, and are generally consistent with the purposes of the agency's regulatory program.

Subd. 5. Corrections allowed. No petition submitted by the requisite number of counties shall be void or dismissed on account of defects exposed in the hearing documents or report. The commissioner shall permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory or any other defects.

Subd. 6. Order. After considering the reports of the administrative law judge, if a contested case hearing has been held, and the recommendations of the advisory councils, the commissioner shall make a final decision on the petition. If the commissioner finds and determines that the establishment or alteration of a district as proposed in the petition would not be in the public interest and would not serve the purposes of sections 115A.62 to 115A.72, the commissioner shall give notice to the petitioners of intent to deny the petition. If a contested case hearing has not been held, the petitioners may request a hearing within 30 days of the notice of intent to deny the petition. The request shall be granted. Following the hearing and the report of the administrative law judge, the commissioner shall make a final decision on the petition and mail a copy of the decision to the governing body of each affected political subdivision. If the commissioner finds and determines that the establishment or alteration of a district as proposed in the petition would be in the public interest and would serve the purposes of sections 115A.62 to 115A.72, the commissioner shall, by order, establish the district, define its boundaries, and give it a corporate name by which, in all proceedings, it shall thereafter be known. The order shall include articles of incorporation stating the powers of the district and the location of its registered office. Upon the filing of a certified copy of the order of the commissioner with the secretary of state, the district shall become a political subdivision of the state and a public corporation, with the authority, power, and duties prescribed in sections 115A.62 to 115A.72 and the order of the commissioner. At the time of filing, a copy of the order shall be mailed by the commissioner to the governing body of each political subdivision wholly or partly within the district or affected by the alteration of the district.

History: 1980 c 564 art 8 s 3; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 1 s 269; 1991 c 337 s 27; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.65 — PERPETUAL EXISTENCE.

A waste district created under the provisions of sections 115A.62 to 115A.72 shall have perpetual existence to the extent necessary to perform all acts necessary and proper for carrying out and exercising the powers and duties expressly given in it. A district shall not be terminated except pursuant to section 115A.66.

History: 1980 c 564 art 8 s 4



Section 115A.66 — TERMINATION.

Subdivision 1. Petition. Proceedings for the termination of a district shall be initiated by the filing of a petition with the commissioner. The petition shall be submitted by the governing bodies of not less than one-half of the counties which are wholly or partly in the district. The petition shall state that the existence of the district is no longer in the public interest. The petitioners shall publish notice of the petition in newspapers of general circulation in the district and shall cause to be served upon each political subdivision wholly or partly within the district a copy of the petition, and proof of service shall be attached to the petition filed with the commissioner.

Subd. 2. Bond; payment of costs. If the petition is dismissed or denied, the petitioners shall be required to pay all costs and expenses of the proceeding for termination. At the time of filing the petition, a bond shall be filed by the petitioners with the commissioner in such sum as the commissioner determines to be necessary to ensure payment of costs.

Subd. 3. Hearing; decision. If objection is made to the commissioner against the petition for termination, a contested case hearing on the petition shall be held in the waste district pursuant to chapter 14. If the commissioner determines that the termination of the district as proposed in the petition would not be in the public interest, the commissioner shall give notice to the petitioner of intent to deny the petition. If a contested case hearing has not been held, the petitioner may request a hearing within 30 days of the notice of intent to deny the petition. The request shall be granted. Following the hearing and the report of the administrative law judge, the commissioner shall make a final decision on the petition. If the petition is dismissed, all costs of the proceeding shall be assessed against the petitioner. If the commissioner determines that the existence of the district is no longer in the public interest, the commissioner shall by findings and order terminate the district. Upon the filing of a certified copy of the findings and order with the secretary of state, the district shall cease to be a public corporation and a political subdivision of the state.

Subd. 4. Limitation. The commissioner shall not entertain a petition for termination of a district within five years from the date of the formation of the district nor shall the commissioner entertain a petition for termination of the same district more often than once in five years.

History: 1980 c 564 art 8 s 5; 1982 c 424 s 130; 1984 c 640 s 32; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.67 — ORGANIZATION OF DISTRICT.

Subdivision 1. Board. The chair shall be elected from outside the board of directors by majority vote of the board of directors. The first chair shall serve for a term of two years. Members of the board of directors shall be residents of the district.

Subd. 2. First meeting. The first meeting of the board of directors shall be held at the call of the chair, after notice, for the purpose of proposing the bylaws, electing officers and for any other business that comes before the meeting. The bylaws of the district, and amendments thereto, shall be adopted by a majority vote of the board of directors unless the certificate of incorporation requires a greater vote.

Subd. 3. Bylaws. The bylaws shall state:

(a) the manner and time of calling regular meetings of the representatives and the board of directors, not less than once annually;

(b) the title, manner of selection, and term of office of officers of the district;

(c) the term of office of members of the board of directors, the manner of their removal, and the manner of filling vacancies on the board of directors;

(d) the powers and duties of the board of directors consistent with the order and articles of incorporation establishing the district;

(e) the definition of a quorum for meetings of the board of directors, which shall be not less than a majority of the members;

(f) the compensation and reimbursement for expenses for members of the board of directors, which shall not exceed that provided for in section 15.0575, subdivision 3; and

(g) such other provisions for regulating the affairs of the district as the board of directors shall determine to be necessary.

History: 1980 c 564 art 8 s 6; 1983 c 373 s 39; 1986 c 444; 1989 c 335 art 1 s 269; 1991 c 337 s 28



Section 115A.68 — REGISTERED OFFICE.

Every district shall maintain an office in this state to be known as its registered office. When a district desires to change the location of its registered office, it shall file with the secretary of state and the commissioner of the agency, a certificate stating the new location by city, town, or other community and the effective date of change. When the certificate has been duly filed, the board of directors may make the change without any further action.

History: 1980 c 564 art 8 s 7; 1987 c 186 s 15; 1989 c 335 art 1 s 269; 1Sp2005 c 1 art 2 s 161



Section 115A.69 — POWERS.

Subdivision 1. General. A district shall have all powers necessary or convenient to perform its duties, including the powers provided in this section.

Subd. 2. Actions. The district may sue and be sued, and shall be a public body within the meaning of chapter 562.

Subd. 3. Acquiring property. The district may acquire by purchase, lease, condemnation, gift, or grant, any right, title, and interest in and to real or personal property deemed necessary for the exercise of its powers or the accomplishment of its purposes, including positive and negative easements and water and air rights. Any local government unit and the commissioners of transportation, natural resources, and administration may convey to or permit the use of any property or facilities by the district, subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation and without an election or approval by any other government agency. The district may hold the property for its purposes, and may lease or rent the property so far as not needed for its purposes, upon the terms and in the manner as it deems advisable. The right to acquire lands and property rights by condemnation shall be exercised in accordance with chapter 117. The district may take possession of any property for which condemnation proceedings have been commenced at any time after the issuance of a court order appointing commissioners for its condemnation.

Subd. 4. Right of entry. Whenever the district deems it necessary to the accomplishment of its purposes, the district or any member, employee, or agent thereof, when authorized by it, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations, provided that the entrance and activity is undertaken after reasonable notice and during normal business hours and provided that compensation is made for any damage to the property caused by the entrance and activity.

Subd. 5. Gifts and grants. The district may apply for and accept gifts, loans, or other property from the United States, the state, or any person for any of its purposes, may enter into any agreement required in connection therewith, and may hold, use, and dispose of the money or property in accordance with the terms of the gift, grant, loan or agreement.

Subd. 6. Property exempt from taxation. Any real or personal property owned, used, or occupied by the district for any authorized purpose is declared to be acquired, owned, used and occupied for public and governmental purposes, and shall be exempted from taxation by the state or any political subdivision of the state, except to the extent that the property is subject to the sales and use tax under chapter 297A, provided that those properties shall be subject to special assessments levied by a political subdivision for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from the improvement. No possible use of the properties in any manner different from their use for solid waste management at the time shall be considered in determining the special benefit received by the properties.

Subd. 7. Facilities and services. The district may construct, equip, develop, enlarge, improve, and operate solid waste facilities and services as it deems necessary and may negotiate contracts for the use of public or private facilities and services. The district shall contract with private persons for the construction, maintenance, and operation of facilities and services where the facilities and services are adequate and available for use and competitive with other means of providing the same service.

Subd. 8. Rates; charges. The district may establish and collect rates and charges for the facilities and services provided by the district and may negotiate and collect rates and charges for facilities and services contracted for by the district. The board of directors of the district may agree with the holders of district obligations which are secured by revenues of the district as to the maximum or minimum amounts which the district shall charge and collect for services provided by the district. Before establishing or raising any rates and charges, the board of directors shall hold a public hearing regarding the proposed rates and charges. Notice of the hearing shall be published at least once in a legal newspaper of general circulation throughout the area affected by the rates and charges. Publication shall be no more than 45 days and no less than 15 days prior to the date of the hearing.

Subd. 9. Disposition of property. The district may sell or otherwise dispose of any real or personal property acquired by it which is no longer required for accomplishment of its purposes. The property shall be sold in the manner provided by section 469.065, insofar as practical. The district shall give notice of sale which it deems appropriate. When the district determines that any property which has been acquired from a government unit without compensation is no longer required, the district shall transfer it to the government unit.

Subd. 10. Disposition of products and energy. The district may use, sell, or otherwise dispose of all of the products and energy produced by its facilities. Section 471.345 shall not apply to the sale of products and energy. The district shall give particular consideration to the needs of purchasers in this state and shall actively promote sales to such purchasers so long as this can be done at prices and under conditions that meet constitutional requirements and that are consistent with the district's object of being financially self supporting to the greatest extent possible.

Subd. 11. Contracts. The district may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

Subd. 12. Joint powers. The district may act under the provisions of section 471.59, or any other law providing for joint or cooperative action between government units.

Subd. 13. Research. The district may conduct research studies and programs, collect and analyze data, prepare reports, maps, charts, and tables, and conduct all necessary hearings and investigations in connection with its work and may advise and assist other government units on planning matters within the scope of its powers, duties, and objectives.

Subd. 14. Employees; contracts for services. The district may employ persons or firms and contract for services to perform engineering, legal, or other services necessary to carry out its functions.

Subd. 15. Insurance. The district may require any employee to obtain and file with it an individual bond or fidelity insurance policy. It may procure insurance in amounts it deems necessary to insure against liability of the board of directors and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of its facilities, equipment, or other property as it deems necessary.

Subd. 16. Review of projects. The district may require that persons shall not acquire, construct, alter, reconstruct, or operate a solid waste facility within the district without prior consultation with and approval of the district.

History: 1980 c 564 art 8 s 8; 1982 c 569 s 15; 1983 c 213 s 3; 1987 c 291 s 195; 2000 c 418 art 2 s 1



Section 115A.70 — DESIGNATION OF RESOURCE RECOVERY FACILITIES; REQUIRED USE.

Subdivision 1. [Repealed, 1984 c 644 s 82]

Subd. 2. [Repealed, 1984 c 644 s 82]

Subd. 3. [Repealed, 1984 c 644 s 82]

Subd. 4. [Repealed, 1984 c 644 s 82]

Subd. 5. [Repealed, 1984 c 644 s 82]

Subd. 6. [Repealed, 1984 c 644 s 82]

Subd. 7. [Repealed, 1984 c 644 s 82]

Subd. 8. Authority. A waste management district possessing designation authority in its articles of incorporation may be authorized to designate a resource recovery facility under sections 115A.80 to 115A.89.

History: 1980 c 564 art 8 s 9; 1982 c 569 s 16-18; 1983 c 373 s 40,41; 1984 c 644 s 34



Section 115A.71 — BONDING POWERS.

Subdivision 1. General. A district may exercise the bonding powers provided in this section to the extent the powers are authorized by the order of the commissioner establishing the district and by its articles of incorporation.

Subd. 2. Debt. The district's bonds shall be sold, issued, and secured in the manner provided in chapter 475 for revenue bonds and the district shall have the same powers and duties as a municipality and its governing body in issuing revenue bonds under that chapter. No election shall be required. The bonds may be sold at any price and at public or private sale as determined by the district and shall not be subject to any limitation as to rate.

Subd. 3. Revenue bonds. (a) A district may borrow money and incur indebtedness by issuing bonds and obligations which are payable solely:

(1) from revenues, income, receipts, and profits derived by the district from its operation and management of solid waste facilities;

(2) from the proceeds of warrants, notes, revenue bonds, debentures, or other evidences of indebtedness issued and sold by the district which are payable solely from such revenues, income, receipts, and profits;

(3) from federal or state grants, gifts, or other moneys received by the district which are available therefor.

(b) Every issue of revenue bonds by the district shall be payable out of any funds or revenues from any facility of the district, subject only to agreements with the holders of particular bonds or notes pledging particular revenues or funds. If any facility of the district is funded in whole or in part by Minnesota waste management bonds issued under sections 115A.58 and 115A.59, the state bonds shall take priority. The district may provide for priorities of liens in the revenues between the holders of district obligations issued at different times or under different resolutions. The district may provide for the refunding of any district obligation through the issuance of other district obligations entitled to rights and priorities similar in all respects to those held by the obligations that are refunded.

History: 1980 c 564 art 8 s 10; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 1; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.715 — SOLID WASTE AUTHORITY.

A district has all the authority of a county for solid waste management purposes that is given to counties under this chapter and chapters 400 and 473, except the authority to issue general obligation bonds or to levy property taxes. A district has the authority of a county to issue general obligation bonds and to levy property taxes only if and only to the extent that the governing body of each county that is a member of the district agrees to delegate the authority to the district. The delegation of the authority is irrevocable unless the governing body of each county that is a member of the district agrees to the revocation.

History: 1991 c 337 s 29



Section 115A.72 — AUDIT.

The board of directors, at the close of each year's business, shall cause an audit of the books, records, and financial affairs of the district to be made by a certified public accountant or the state auditor. Copies of a written report of the audit, certified to by the auditors, shall be placed and kept on file at the principal place of business of the district and shall be filed with the secretary of state and the commissioner.

History: 1980 c 564 art 8 s 11; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.80 — DESIGNATION OF SOLID WASTE MANAGEMENT FACILITIES; LEGISLATIVE FINDING.

In order to further the state policies and purposes expressed in section 115A.02, and to advance the public purposes served by effective solid waste management, the legislature finds and declares that it may be necessary pursuant to sections 115A.80 to 115A.89 to authorize a qualifying solid waste management district or county to designate a solid waste processing or disposal facility.

History: 1984 c 644 s 35; 1989 c 325 s 9



Section 115A.81 — DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 115A.80 to 115A.893 have the meanings given them in this section.

Subd. 2. Designation. "Designation" means a requirement by a waste management district or county that all or any portion of the solid waste that is generated within its boundaries or any service area thereof be delivered to a processing or disposal facility identified by the district or county.

Subd. 3. [Repealed, 1995 c 247 art 2 s 55]

History: 1984 c 644 s 36; 1985 c 274 s 6; 1987 c 348 s 23; 1989 c 325 s 10; 1992 c 593 art 1 s 20



Section 115A.82 — ELIGIBILITY.

Facilities may be designated under sections 115A.80 to 115A.89 by (1) a solid waste management district established pursuant to sections 115A.62 to 115A.72 and possessing designation authority in its articles of incorporation; or (2) a county, but only for waste generated outside of the boundaries of a district qualifying under clause (1) or the Western Lake Superior Sanitary District established under chapter 458D.

History: 1984 c 644 s 37; 1992 c 464 art 1 s 16



Section 115A.83 — WASTES SUBJECT TO DESIGNATION; EXEMPTIONS.

Subdivision 1. Application. Designation applies to the following wastes:

(1) mixed municipal solid waste; and

(2) other solid waste that prior to final processing or disposal:

(i) is not managed as a separate waste stream; or

(ii) is managed as a separate waste stream using a waste management practice that is ranked lower on the list of waste management practices in section 115A.02, paragraph (b), than the primary waste management practice that would be used on the waste at the designated facility.

Subd. 2. Exemption. The designation may not apply to or include:

(1) materials that are separated from solid waste and recovered for reuse in their original form or for use in manufacturing processes;

(2) materials that are processed at a resource recovery facility at the capacity in operation at the time that the designation plan is approved by the commissioner;

(3) materials that are separated at a permitted transfer station located within the boundaries of the designating authority for the purpose of recycling the materials if:

(i) the transfer station was in operation on January 1, 1991; or

(ii) the materials were not being separated for recycling at the designated facility at the time the transfer station began separation of the materials; or

(4) recyclable materials that are being recycled, and residuals from recycling if there is at least an 85 percent volume reduction in the solid waste processed at the recycling facility and the residuals are managed as separate waste streams.

For the purposes of this section, "manufacturing processes" does not include the treatment of waste after collection for the purpose of composting.

History: 1984 c 644 s 38; 1989 c 325 s 11; 1991 c 337 s 30; 1992 c 593 art 1 s 21; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.84 — DESIGNATION PLAN.

Subdivision 1. Requirement. Before commencing the designation procedure under section 115A.85, the district or county shall adopt a comprehensive solid waste management plan or, under chapter 473, a master plan. The county or district shall then submit a plan for designation to be approved under this section. A county's or district's designation plan must be consistent with its solid waste management plan or master plan and with statewide and regional waste management goals.

Subd. 2. Designation; plan contents. (a) The designation plan must evaluate:

(1) the benefits of the designation, including the public purposes achieved by the conservation and recovery of resources, the furtherance of local and any district or regional waste management plans and policies, and the furtherance of the state policies and purposes expressed in section 115A.02; and

(2) the estimated costs of the designation, including the direct capital, operating, and maintenance costs of the facility designated, the indirect costs, and the long-term effects of the designation.

(b) In particular the designation plan must evaluate:

(1) whether the designation will result in the recovery of resources or energy from materials which would otherwise be wasted;

(2) whether the designation will lessen the demand for and use of indiscriminate land disposal;

(3) whether the designation is necessary for the financial support of the facility;

(4) whether less restrictive methods for ensuring an adequate solid waste supply are available;

(5) other feasible and prudent waste management alternatives for accomplishing the purposes of the proposed designation, the direct and indirect costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators; and

(6) whether the designation takes into account and promotes local, regional, and state waste management goals.

(c) When the plan proposes designation to disposal facilities, the designation plan must also evaluate:

(1) whether the disposal facility is part of an integrated waste management system involving a processing facility and the designation is necessary for the financial support of the processing facility;

(2) whether the designation will better serve to protect public health and safety;

(3) the impacts on other disposal facilities inside and outside the area;

(4) whether the designation is necessary to promote regional waste management programs and cooperation; and

(5) the extent to which the design and operation of the disposal facility protects the environment including whether it is permitted under current agency rules and whether any portion of the facility's site is listed under section 115B.17, subdivision 13.

(d) When the plan proposes designation to a disposal facility, mixed municipal solid waste that is subject to a contract between a hauler and a different facility that is in effect on the date notice is given under section 115A.85, subdivision 2, is not subject to the designation during the contract period or for one year after the date notice is given, whichever period is shorter.

Subd. 3. Plan approval. (a) A district or county planning a designation shall submit the designation plan to the commissioner for review and approval or disapproval.

(b) The commissioner shall complete the review and make a decision within 120 days following submission of the plan for review. The commissioner shall approve the designation plan if the plan satisfies the requirements of subdivision 2 and, in the case of designation to disposal facilities, if the commissioner finds that the plan has demonstrated that the designation is necessary and is consistent with section 115A.02. The commissioner may attach conditions to the approval that relate to matters required in a designation ordinance under section 115A.86, subdivision 1, paragraph (a), clauses (1) to (4), and paragraph (b). Amendments to plans must be submitted for review in accordance with this subdivision.

Subd. 4. Exclusion of certain materials. (a) When the commissioner approves the designation plan, the commissioner shall exclude from the designation materials that the commissioner determines will be processed at a resource recovery facility separate from the designated facility if:

(1) the resource recovery facility requesting the exclusion is substantially completed or will be substantially completed within 18 months of the time that the designation plan is approved by the commissioner;

(2) the facility requesting the exclusion has or will have contracts for purchases of its product; and

(3) the materials are or will be under contract for delivery to the facility requesting the exclusion at the time that facility is completed.

(b) In order to qualify for the exclusion of materials under this subdivision, the operator or owner of the resource recovery facility requesting the exclusion shall file with the commissioner and the district or county or counties a written description of the facility, its intended location, its waste supply sources, purchasers of its products, its design capacity and other information that the commissioner and the district or county or counties may reasonably require. The information must be filed as soon as it becomes available but not later than 30 days following the date when the county or district submits its designation plan for approval.

(c) The commissioner may revoke the exclusion granted under this subdivision when the commissioner approves the designation ordinance under section 115A.86 if in the commissioner's judgment the excluded materials will not be processed at the other facility.

Subd. 5. Exclusion of materials separated at certain facilities. (a) A county or district shall exclude from the designation, subject to approval by the commissioner, materials that the county or district determines will be separated for recycling at a transfer station located outside of the area subject to designation if:

(1) the residual materials left after separation of the recyclable materials are delivered to a facility designated by the county or district;

(2) each waste collector who would otherwise be subject to the designation ordinance and who delivers waste to the transfer station has not been found in violation of the designation ordinance in the six months prior to filing for an exclusion;

(3) the materials separated at the transfer station are delivered to a recycler and are actually recycled; and

(4) the owner or operator of the transfer station agrees to report and actually reports to the county or district the quantities of materials, by categories to be specified by the county or district, that are recycled by the facility that otherwise would have been subject to designation.

(b) In order to qualify for the exclusion in this subdivision, the owner of a transfer station shall file with the county or district a written description of the transfer station, its operation, location, and waste supply sources, the quantity of waste delivered to the transfer station by the owner of the transfer station, the market for the materials separated for recycling, where the recyclable materials are delivered for recycling, and other information the county or district may reasonably require. Information received by the county or district is nonpublic data as defined in section 13.02, subdivision 9.

(c) A county or district that grants an exclusion under this subdivision may revoke the exclusion if any of the conditions of paragraph (a) are not being met.

History: 1984 c 644 s 39; 1985 c 274 s 7,8; 1989 c 325 s 12; 1989 c 335 art 1 s 269; 1991 c 337 s 31,32; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 18; 1Sp2005 c 1 art 2 s 161



Section 115A.85 — PROCEDURE.

Subdivision 1. Requirement. A district or county with an approved designation plan shall proceed as provided in this section when designating facilities. A district need not repeat the designation procedures in this section to the extent that the procedures have been completed by each county having territory in the district or by a joint powers board composed of each county having territory in the district.

Subd. 2. Hearing. (a) The district or county shall hold a public hearing to take testimony on the designation. Notice of the hearing must be:

(1) published in a newspaper of general circulation in the area for two successive weeks ending at least 15 days before the date of the hearing; and

(2) mailed to political subdivisions, processing and disposal facility operators, and licensed solid waste collectors who may be expected to use the facility.

(b) The notification must:

(1) describe the area in which the designation will apply and the plans for the use of the solid waste;

(2) specify the point or points of delivery of the solid waste;

(3) estimate the types and quantities of solid waste subject to the designation; and

(4) estimate the fee to be charged for the use of the facilities and for any products of the facilities.

(c) A designation or contract for use is not invalid by reason of the failure of the district or county to provide written notice to an entity listed in this subdivision.

Subd. 3. Negotiated contracts for use. During a period of 90 days following the hearing, the district or county shall negotiate with the persons entitled to written notice under subdivision 2 for the purpose of developing contractual agreements that will require use of the facilities proposed to be designated.

Subd. 4. Designation decision. At the end of the 90-day contract negotiation period, the district or county may proceed to secure approval for and implement the designation as provided in section 115A.86.

History: 1984 c 644 s 40; 1989 c 325 s 13



Section 115A.86 — IMPLEMENTATION OF DESIGNATION.

Subdivision 1. Designation ordinance. (a) The district or county shall prepare a designation ordinance to implement a designation. The designation ordinance must: (1) define the geographic area and the types and quantities of solid waste subject to designation; (2) specify the point or points of delivery of the solid waste; (3) require that the designated solid waste be delivered to the specified point or points of delivery; (4) require the designated facility to accept all designated solid waste delivered to the specified point or points of delivery, unless the facility has notified waste collectors in the designated area that the facility is inoperative; (5) set out the procedures and principles to be followed by the county or district in establishing and amending any rates and charges at the designated facility; and (6) state any additional regulations governing waste collectors or other matters necessary to implement the designation.

(b) The designation ordinance must provide an exception for: (1) materials that are exempt or excluded from the designation under section 115A.83 or 115A.84, subdivision 4; and (2) materials otherwise subject to the designation for which negotiated contractual arrangements exist that will require and effect the delivery of the waste to the facility for the term of the contract.

Subd. 2. Approval. A district or county shall submit the designation ordinance, together with any negotiated contracts assuring the delivery of solid waste, to the commissioner for review and approval or disapproval. The commissioner shall complete the review and make a decision within 90 days following submission of the designation for review. The commissioner shall approve the designation if the commissioner determines that the designation procedure specified in section 115A.85 was followed and that the designation is based on a plan approved under section 115A.84. The commissioner may attach conditions to the approval.

Subd. 3. Implementation. The designation may not be placed into effect before 60 days after the approval required in subdivision 2. The effective date of the designation must be specified at least 60 days in advance. If the designation is not placed into effect within two years of approval, the designation must be resubmitted to the commissioner for approval or disapproval under subdivision 2, unless bonds have been issued to finance the facility to which the designation applies.

Subd. 4. Effect. The designation is binding on all political subdivisions, landfill operators, solid waste generators, and solid waste collectors in the designation area.

Subd. 5. Amendments. (a) Except for an amendment authorized under subdivision 6, amendments to a designation ordinance must be submitted to the commissioner for approval. The commissioner shall approve the amendment if the amendment is in the public interest and in furtherance of the state policies and purposes expressed in section 115A.02. If the commissioner finds that the proposed amendment is a substantive change from the existing designation plan, the commissioner may require that the county or solid waste management district submit a revised designation plan to the commissioner for approval. After receiving approval for the designation plan amendment from the commissioner, the county or district shall follow the procedure outlined in section 115A.85 prior to submitting the amended designation ordinance to the commissioner for approval. If the commissioner does not act within 90 days after receiving the proposed amendment to the designation ordinance, the amendment is approved.

(b) Except for an amendment authorized under subdivision 6, prior to amending an ordinance to designate solid waste to a disposal facility, a county or district shall submit an amended designation plan to the commissioner for approval, and shall follow the procedures outlined in section 115A.85.

Subd. 6. Penalties. (a) A county may include in its designation ordinance civil and misdemeanor penalties for violation of the ordinance. Subdivision 5 does not govern a designation ordinance amendment adopted under this paragraph.

(b) A county may by ordinance impose civil and misdemeanor penalties for delivery of mixed municipal solid waste to a processing or disposal facility in the county that is not a facility designated to receive the waste under a designation ordinance adopted by another county under this section.

(c) A civil penalty adopted under paragraph (a) or (b) must be payable to the county and may not exceed a fine of $10,000 per day of violation plus the cost of mitigating any damages caused by the violation and the attorney fees and court costs incurred by the county to enforce the ordinance.

History: 1984 c 644 s 41; 1985 c 274 s 9; 1989 c 325 s 14,15; 1989 c 335 art 1 s 269; 1991 c 337 s 33,34; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 19; 1Sp2005 c 1 art 2 s 161



Section 115A.87 — JUDICIAL REVIEW; ATTORNEY GENERAL TO PROVIDE COUNSEL.

An action challenging a designation must be brought within 60 days of the approval of the designation by the commissioner. The action is subject to section 562.02.

In any action challenging a designation ordinance or the implementation of a designation ordinance, the person bringing the challenge shall notify the attorney general. The attorney general may intervene in any administrative or court action to represent the state's interest in designation of solid waste, and, on request of a county whose designation ordinance has been challenged, provide legal representation for the county in any administrative or court action related to the challenge.

History: 1984 c 644 s 42; 1992 c 593 art 1 s 22; 1994 c 585 s 14; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.88 — SERVICE GUARANTEE.

The district or county may not arbitrarily terminate, suspend, or curtail services provided to any person required by contract or designation ordinance to use designated facilities without the consent of the person or without just cause.

History: 1984 c 644 s 43



Section 115A.882 — RECORDS; INSPECTION.

Subdivision 1. Definitions. For the purposes of this section:

(1) "origin" means a general geographical description that at a minimum names the local governmental unit within a county from which waste was collected; and

(2) "type" means a best estimate of the percentage of each truck load that consists of residential, commercial, industrial, construction, or any other general type of waste.

Subd. 2. Records; collectors; facilities. Each person who collects solid waste in a county in which a designation ordinance is in effect shall maintain records regarding the volume or weight, type, and origin of waste collected. Each day, a record of the origin, type, and weight of the waste collected that day and the identity of the waste facility at which that day's collected waste is deposited must be kept on the waste collection vehicle. If the waste is measured by volume at the waste facility at which it is deposited, the record may show the volume rather than the weight of the waste.

The owner or operator of a solid waste facility shall maintain records regarding the weight of the waste, or the volume of the waste if the waste is measured by volume; the general type or types of waste; the origin of the waste delivered to the facility; the date and time of delivery; and the name of the waste collector that delivered the waste to the facility.

Subd. 3. Inspection. A person authorized by a county in which a designation ordinance is effective may, anywhere in the state:

(1) upon presentation of identification and without a search warrant, inspect or copy the records required to be kept on a waste collection vehicle under subdivision 2 and inspect the waste on the vehicle at the time of deposit of the waste at a facility;

(2) when reasonable notice under the circumstances has been given, upon presentation of identification and without a search warrant, inspect or copy the records of an owner or operator of a solid waste facility that are required to be maintained under subdivision 2;

(3) request, in writing, copies of records of a solid waste collector that indicate the type, origin, and weight or, if applicable, the volume of waste collected, the identity of the facility at which the waste was deposited, and the date of deposit at the facility; and

(4) upon presentation of identification and without a search warrant, inspect or copy that portion of the business records of a waste collector necessary to comply with clause (3) at the central record-keeping location of the waste collector only if the collector fails to provide copies of the records within 15 days of receipt of a written request for them, unless the time has been extended by agreement of the parties.

Records or information received, inspected, or copied by a county under this section are classified as nonpublic data as defined in section 13.02, subdivision 9, and may be used by the county solely for enforcement of a designation ordinance. A waste collector or the owner or operator of a waste facility shall maintain business records needed to comply with this section for two years.

Subd. 4. Civil enforcement; venue. (a) A person who fails to comply with this section is subject to:

(1) an action to compel performance or to restrain or enjoin any activity that interferes with the requirement to keep records in subdivision 2 or the requirement to allow timely entry and inspection in subdivision 3;

(2) damages caused by the failure to keep records or by refusal to allow timely entry or inspection;

(3) a civil penalty payable to the county seeking enforcement of up to $10,000 per day for each day of refusal to allow timely entry or inspection; or

(4) any or all of the above.

(b) A county in which a designation ordinance is in effect may enforce this section by commencing an action in district court in the county in which the facility is located or in the county in which the designation ordinance is in effect. The court may compel performance in any manner deemed appropriate by the court, including, but not limited to, issuance of an order to show cause, a temporary restraining order, or an injunction. In addition, the court may order payment of damages or a civil penalty or both. In an action brought by a county to enforce this section in which the county substantially prevails, the court may order payment by the defendant of the county's costs and disbursements, including reasonable attorney fees.

History: 1988 c 521 s 1; 1991 c 337 s 35; 1994 c 585 s 15,16



Section 115A.89 — SUPERVISION OF IMPLEMENTATION.

The commissioner shall: (1) require regular reports on the implementation of each designation; (2) periodically evaluate whether each designation as implemented has accomplished its purposes and whether the designation is in the public interest and in furtherance of the state policies and purposes expressed in section 115A.02; and (3) report periodically to the legislature on the commissioner's conclusions and recommendations.

History: 1984 c 644 s 44; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.893 — PETITION FOR EXCLUSION.

Subdivision 1. Petition for exclusion. Any person proposing to own or operate a processing facility using waste materials subject to a designation ordinance may petition the waste district or county for exclusion of the materials from the designation ordinance. In order to qualify for the exclusion of materials under this section, the petitioner shall submit with the petition a written description of the proposed facility, its intended location, its waste supply sources, purchasers of its products, its design capacity, and other information that the district or county may reasonably require.

Subd. 2. Decision. The district or county, after appropriate notice and hearing, shall issue a written decision with findings of fact and conclusions on all material issues. The district or county shall grant the petition if it determines that:

(1) the materials will be processed at the facility; and

(2) the exclusion can be implemented without impairing the financial viability of the designated facility or impairing contractual obligations or preventing the performance of contracts by the facility owner or operator, the district or county, or users of the facility.

Subd. 3. Appeal of decision. A person aggrieved by the decision of the district or county may appeal to the commissioner. The review is confined to the record. The decision of the commissioner must be based on the standards stated in this section.

Subd. 4. Conformance of designation ordinance. If the commissioner approves the petition, the designation ordinance must be amended in conformance with the decision of the commissioner. The petition may be amended during the proceedings by agreement between the petitioner and the district or county.

History: 1985 c 274 s 10; 1989 c 325 s 16; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.90 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 115A.90 to 115A.914.

Subd. 2. MS 1990 [Renumbered subd 3]

Subd. 2. Collection site. "Collection site" means a permitted site, or a site exempted from permit, used for the storage of waste tires.

Subd. 3. MS 1990 [Renumbered subd 2]

Subd. 3. MS 1994 [Repealed, 1995 c 247 art 2 s 55]

Subd. 4. [Repealed, 1988 c 685 s 44]

Subd. 5. Person. "Person" has the meaning given in section 116.06, subdivision 17.

Subd. 6. Processing. "Processing" means producing or manufacturing usable materials, including fuel, from waste tires including necessary incidental temporary storage activity.

Subd. 6a. Shredder residue. "Shredder residue" means the residue generated by shredding a motor vehicle, an appliance, or other source of recyclable steel after removing the reusable and recyclable materials.

Subd. 7. Tire. "Tire" means a pneumatic tire or solid tire for motor vehicles as defined in section 169.011.

Subd. 8. Tire collector. "Tire collector" means a person who owns or operates a site used for the storage, collection, or deposit of more than 50 waste tires.

Subd. 9. Tire dump. "Tire dump" means an establishment, site, or place of business without a required tire collector or tire processor permit that is maintained, operated, used, or allowed to be used for storing, keeping, or depositing unprocessed waste tires.

Subd. 10. Tire processor. "Tire processor" means a person engaged in the processing of waste tires.

Subd. 11. Waste tire. "Waste tire" means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.

History: 1984 c 654 art 2 s 92; 1988 c 685 s 45; 1989 c 335 art 1 s 269; 1993 c 172 s 58



Section 115A.902 — PERMIT; TIRE COLLECTORS, PROCESSORS.

Subdivision 1. Permit required. A tire collector or tire processor with more than 500 waste tires shall obtain a permit from the agency unless exempted in subdivision 2. The agency may by rule require tire collectors or tire processors with less than 500 waste tires to obtain permits unless exempted by subdivision 2.

Subd. 2. Exemptions. A permit is not required for:

(1) a retail tire seller for the retail selling site if no more than 500 waste tires are kept on the business premises;

(2) an owner or operator of a tire retreading business for the business site if no more than 3,000 waste tires are kept on the business premises;

(3) an owner or operator of a business who, in the ordinary course of business, removes tires from motor vehicles if no more than 500 waste tires are kept on the business premises;

(4) a permitted landfill operator with less than 10,000 waste tires stored above ground at the permitted site; or

(5) a person using waste tires for agricultural purposes if the waste tires are kept on the site of use.

Subd. 3. Local authority. The issuance of an agency permit does not replace a permit or license required under section 400.16 or 473.811.

Subd. 4. Permit fee. The revenue from permit fees shall be credited to the general fund.

History: 1984 c 654 art 2 s 93; 1988 c 685 s 45; 1989 c 335 art 1 s 269; 1999 c 73 s 5



Section 115A.904 — LAND DISPOSAL PROHIBITED.

The disposal of waste tires in the land is prohibited after July 1, 1985, except for beneficial uses of tire-derived products designated by the commissioner. This does not prohibit the storage of unprocessed waste tires at a collection or processing facility.

History: 1984 c 654 art 2 s 94; 1Sp1985 c 13 s 230; 1Sp1985 c 16 art 2 s 42 subd 1; 2012 c 272 s 70



Section 115A.908 — MOTOR VEHICLE TRANSFER FEE.

Subdivision 1. Fee charged. A fee of $10 shall be charged on the initial registration and each subsequent transfer of title within the state, other than transfers for resale purposes, of every motor vehicle weighing more than 1,000 pounds. The fee shall be collected by the commissioner of public safety. Registration plates or certificates of title may not be issued by the commissioner of public safety for the ownership or operation of a motor vehicle subject to the transfer fee unless the fee is paid. The fee may not be charged on the transfer of:

(1) previously registered vehicles if the transfer is to the same person;

(2) vehicles subject to the conditions specified in section 297A.70, subdivision 2; or

(3) vehicles purchased in another state by a resident of another state if more than 60 days have elapsed after the date of purchase and the purchaser is transferring title to this state and has become a resident of this state after the purchase.

Subd. 2. Deposit of revenue. Revenue collected under this section shall be credited to the environmental fund.

Subd. 3. [Repealed, 1997 c 216 s 160]

History: 1984 c 654 art 2 s 96; 1Sp1985 c 13 s 231; 1989 c 335 art 4 s 35; 1993 c 172 s 59,60; 1995 c 220 s 97; 1999 c 231 s 132; 2000 c 418 art 1 s 44; 2003 c 128 art 1 s 127; 1Sp2005 c 6 art 2 s 1; 2008 c 179 s 34; 2009 c 101 art 2 s 109; 2011 c 76 art 1 s 7



Section 115A.909 — SHREDDER RESIDUE; MANAGEMENT.

The commissioner, in consultation with persons who are engaged in the business of shredding motor vehicles, appliances, and other sources of recyclable steel, shall study management of shredder residue. To the extent possible under state and federal law, the commissioner shall encourage reduction in the amount of residue generated, allow beneficial use of the residue, and minimize costs of management and disposal. The commissioner shall study all reasonably ascertainable alternatives for management of the residue, including use as cover material at solid waste disposal facilities, use in manufacture of refuse-derived fuel, and any other resource recovery management technique.

History: 1993 c 172 s 61



Section 115A.912 — WASTE TIRE MANAGEMENT.

Subdivision 1. Purpose. Money appropriated to the agency for waste tire management may be spent for regulation of permitted waste tire facilities, research and studies to determine the technical and economic feasibility of uses for tire-derived products, and public education on waste tire management.

Subd. 2. [Repealed, 1Sp2001 c 2 s 162]

Subd. 3. [Repealed, 1Sp2001 c 2 s 162]

Subd. 4. Waste tire materials; prohibition. Materials derived from waste tires may not be used as lightweight fill in the construction of public roads in the state unless the construction plan is prepared by a professional engineer experienced in the geotechnical field and licensed in the state of Minnesota. The plan shall include, but not be limited to, the location, duration, and length of the project, the depth of fill, the depth of cover, the size of waste tire pieces, the plan for encapsulating the waste tire pieces, and the fire protection plan. All engineering specifications must be consistent with the current lightweight tire fill engineering practices as developed for roadways by the Minnesota Department of Transportation.

History: 1984 c 654 art 2 s 97; 1988 c 685 s 14; 1989 c 335 art 1 s 269; 1997 c 216 s 96; 1999 c 73 s 5; 1Sp2001 c 2 s 126; 2002 c 382 art 1 s 2



Section 115A.914 — ADMINISTRATION; COUNTY PLANNING AND ORDINANCES.

Subdivision 1. Regulatory and enforcement powers. For purposes of implementing and enforcing the waste tire programs in sections 115A.90 to 115A.914, the agency may exercise the regulatory and enforcement powers of the agency under chapters 115 and 116.

Subd. 2. Agency rules. The agency shall adopt rules for administration of waste tire collector and processor permits and waste tire collection.

Subd. 3. County planning; ordinances. Counties shall include collection and processing of waste tires in the solid waste management plan prepared under sections 115A.42 to 115A.46 and shall adopt ordinances under sections 400.16 and 473.811 for management of waste tires that embody, but may be more restrictive than, agency rules.

History: 1984 c 654 art 2 s 98; 1Sp1985 c 13 s 232; 1988 c 685 s 16; 1989 c 335 art 1 s 269; 1999 c 73 s 5; 1Sp2001 c 2 s 127



Section 115A.915 — LEAD ACID BATTERIES; LAND DISPOSAL PROHIBITED.

A person may not place a lead acid battery in mixed municipal solid waste or dispose of a lead acid battery after January 1, 1988. A person who violates this section is guilty of a misdemeanor. This section may be enforced by the agency pursuant to sections 115.071 and 116.072.

History: 1987 c 348 s 24; 1Sp1989 c 1 art 20 s 6; 1991 c 347 art 1 s 18



Section 115A.9152 — TRANSPORTING USED LEAD ACID BATTERIES.

(a) A person who transports used lead acid batteries from a retailer must deliver the batteries to a recycling facility.

(b) A person who violates paragraph (a) is guilty of a misdemeanor. The failure to deliver each used lead acid battery to a recycler is a separate violation.

History: 1Sp1989 c 1 art 20 s 7



Section 115A.9155 — DISPOSAL OF CERTAIN DRY CELL BATTERIES.

Subdivision 1. Prohibition. A person may not place in mixed municipal solid waste a dry cell battery containing mercuric oxide electrode, silver oxide electrode, nickel-cadmium, or sealed lead-acid that was purchased for use or used by a government agency, or an industrial, communications, or medical facility.

Subd. 2. Manufacturer responsibility. (a) A manufacturer of batteries subject to subdivision 1 shall:

(1) ensure that a system for the proper collection, transportation, and processing of waste batteries exists for purchasers in Minnesota; and

(2) clearly inform each final purchaser of the prohibition on disposal of waste batteries and of the system or systems for proper collection, transportation, and processing of waste batteries available to the purchaser.

(b) To ensure that a system for the proper collection, transportation, and processing of waste batteries exists, a manufacturer shall:

(1) identify collectors, transporters, and processors for the waste batteries and contract or otherwise expressly agree with a person or persons for the proper collection, transportation, and processing of the waste batteries; or

(2) accept waste batteries returned to its manufacturing facility.

(c) At the time of sale of a battery subject to subdivision 1, a manufacturer shall provide in a clear and conspicuous manner a telephone number that the final consumer of the battery can call to obtain information on specific procedures to follow in returning the battery for recycling or proper disposal.

The manufacturer may include the telephone number and notice of return procedures on an invoice or other transaction document held by the purchaser. The manufacturer shall provide the telephone number to the commissioner of the agency.

(d) A manufacturer shall ensure that the cost of proper collection, transportation, and processing of the waste batteries is included in the sales transaction or agreement between the manufacturer and any purchaser.

(e) A manufacturer that has complied with this subdivision is not liable under subdivision 1 for improper disposal by a person other than the manufacturer of waste batteries.

History: 1990 c 409 s 1; 1991 c 257 s 1



Section 115A.9157 — RECHARGEABLE BATTERIES AND PRODUCTS.

Subdivision 1. Definition. For the purpose of this section, "rechargeable battery" means a sealed nickel-cadmium battery, a sealed lead acid battery, or any other rechargeable battery, except a rechargeable battery governed by section 115A.9155 or exempted by the commissioner under subdivision 9.

Subd. 2. Prohibition. Effective August 1, 1991, a person may not place in mixed municipal solid waste a rechargeable battery, a rechargeable battery pack, a product with a nonremovable rechargeable battery, or a product powered by rechargeable batteries or rechargeable battery pack, from which all batteries or battery packs have not been removed.

Subd. 3. Collection and management costs. A manufacturer of rechargeable batteries or products powered by rechargeable batteries is responsible for the costs of collecting and managing its waste rechargeable batteries and waste products to ensure that the batteries are not part of the solid waste stream.

Subd. 4. [Repealed, 2007 c 13 art 2 s 7]

Subd. 5. Collection and management programs. By September 20, 1995, the manufacturers or their representative organization shall implement permanent programs, based on the results of the pilot projects required in Minnesota Statutes 1994, section 115A.9157, subdivision 4, that may be reasonably expected to collect 90 percent of the waste rechargeable batteries and the participating manufacturers' products powered by rechargeable batteries that are generated in the state. The batteries and products collected must be recycled or otherwise managed or disposed of properly.

In every odd-numbered year after 1995, each manufacturer or a representative organization shall provide information to the senate and house of representatives committees having jurisdiction over environment and natural resources and environment and natural resources finance that specifies at least the estimated amount of rechargeable batteries subject to this section sold in the state by each manufacturer and the amount of batteries each collected during the previous two years. A representative organization may report the amounts in aggregate for all the members of the organization.

Subd. 6. List of participants. A manufacturer or its representative organization shall inform the committees listed in subdivision 5 when they begin participating in the projects and programs and immediately if they withdraw participation.

Subd. 7. Contracts. A manufacturer or a representative organization of manufacturers may contract with the state or a political subdivision to provide collection services under this section. The manufacturer or organization shall fully reimburse the state or political subdivision for the value of any contractual services rendered under this subdivision.

Subd. 8. Anticompetitive conduct. A manufacturer or organization of manufacturers and its officers, members, employees, and agents who participate in projects or programs to collect and properly manage waste rechargeable batteries or products powered by rechargeable batteries are immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce for activities related to the collection and management of batteries and products required under this section.

Subd. 9. Exemptions. To ensure that new types of batteries do not add additional hazardous or toxic materials to the mixed municipal solid waste stream, the commissioner of the agency may exempt a new type of rechargeable battery from the requirements of this section if it poses no unreasonable hazard when placed in and processed or disposed of as part of a mixed municipal solid waste.

History: 1991 c 257 s 2; 1992 c 593 art 1 s 23,24; 1994 c 585 s 17,18; 1996 c 470 s 27; 2002 c 379 art 1 s 31; 1Sp2005 c 1 art 2 s 161; 2007 c 13 art 1 s 8



Section 115A.916 — MOTOR VEHICLE FLUIDS AND FILTERS; PROHIBITIONS.

(a) A person may not knowingly place motor oil, brake fluid, power steering fluid, transmission fluid, motor oil filters, or motor vehicle antifreeze:

(1) in solid waste or in a solid waste management facility other than a recycling facility or a household hazardous waste collection facility;

(2) in or on the land, unless approved by the agency; or

(3) in or on the waters of the state, in a subsurface sewage treatment system as defined in section 115.55, or in a storm water or wastewater collection or treatment system except as described in paragraph (c).

(b) For the purposes of this section, "antifreeze" does not include small amounts of antifreeze contained in water used to flush the cooling system of a vehicle after the antifreeze has been drained and does not include deicer that has been used on the exterior of a vehicle.

(c) A person may place waste motor vehicle antifreeze in a wastewater collection or treatment system permitted by the agency, unless prohibited by the operator of the system, if the person:

(1) generates an annual average of less than 50 gallons per month of waste motor vehicle antifreeze; and

(2) keeps records of the amount of waste antifreeze generated. Records must be maintained on site and made available for inspection for a minimum of three years following generation of the waste antifreeze.

(d) Notwithstanding paragraph (a), motor oil filters and portions of motor oil filters may be processed at a permitted mixed municipal solid waste resource recovery facility that directly burns the waste if:

(1) the facility is subject to an industrial waste management plan that addresses management of motor oil filters and the owner or operator of the facility can demonstrate to the satisfaction of the commissioner that the facility is in compliance with that plan;

(2) the facility recovers ferrous metal after incineration for recycling as part of its operation; and

(3) the motor oil filters are collected separately from mixed municipal solid waste and are not combined with it except for the purpose of incinerating the waste.

(e) The commissioner of the Pollution Control Agency, in conjunction with industry organizations representing automotive repair businesses and antifreeze recycling businesses and environmental organizations shall work together to develop and promote opportunities to recycle waste motor vehicle antifreeze and to review the impact of alternative antifreeze disposal or recycling methods on businesses and the environment.

History: 1987 c 348 s 25; 1988 c 685 s 17; 1991 c 347 art 1 s 18; 1993 c 249 s 16; 1994 c 585 s 19; 1996 c 470 s 9; 1997 c 216 s 97; 1998 c 379 s 2; 1Sp2005 c 1 art 2 s 161; 2009 c 109 s 14



Section 115A.917 — CERTIFICATE OF NEED.

No new capacity for disposal of mixed municipal solid waste may be permitted in counties outside the metropolitan area without a certificate of need issued by the commissioner indicating the commissioner's determination that the additional disposal capacity is needed in the county. A certificate of need may not be issued until the county has a plan approved under section 115A.46. If the original plan was approved more than five years before, the commissioner may require the plan to be revised before a certificate of need is issued under this section. The commissioner shall certify need only to the extent that there are no feasible and prudent alternatives to the additional disposal capacity, including waste reduction, source separation, and resource recovery, that would minimize adverse impact upon natural resources. Alternatives that are speculative or conjectural are not feasible and prudent. Economic considerations alone do not justify the certification of need or the rejection of alternatives.

History: 1984 c 644 s 45; 1987 c 404 s 145; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161



Section 115A.918 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this section and sections 115A.919 to 115A.929.

Subd. 2. Closure. "Closure" means actions that will prevent, mitigate, or minimize the threat to public health and the environment posed by a closed solid waste disposal facility including application of final cover; grading and seeding of final cover; installation of an adequate monitoring system, if necessary; and construction of ground and surface water diversion structures.

Subd. 2a. Equivalent. For mixed municipal solid waste, the measure of "equivalent" or "equivalent cubic yards of waste" is 3.33 cubic yards per ton of waste.

Subd. 3. Operator. "Operator" means:

(1) the permittee of a mixed municipal solid waste disposal facility that has an agency permit; or

(2) the person in control of a mixed municipal solid waste disposal facility that does not have an agency permit.

Subd. 4. Postclosure, postclosure care. "Postclosure" and "postclosure care" mean actions taken for the care, maintenance, and monitoring of a solid waste disposal facility after closure that will prevent, mitigate, or minimize the threat to public health and environment posed by the closed facility.

Subd. 5. Response. "Response" has the meaning given it in section 115B.02, subdivision 18.

History: 1985 c 274 s 11; 1994 c 585 s 20,21



Section 115A.919 — COUNTY FEE AUTHORITY.

Subdivision 1. Fee. (a) A county may impose a fee, by cubic yard of waste or its equivalent, on operators of facilities for the disposal of mixed municipal solid waste or construction debris located within the county. The revenue from the fees shall be credited to the county general fund and shall be used only for landfill abatement purposes, or costs of closure, postclosure care, and response actions or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects of facilities. The interest generated from fees imposed under this subdivision may be credited to the county general fund for use by a county for other purposes.

(b) Fees for construction debris facilities may not exceed 50 cents per cubic yard. Revenues from the fees must offset any financial assurances required by the county for a construction debris facility. The maximum revenue that may be collected for a construction debris facility must be determined by multiplying the total permitted capacity of the facility by 15 cents per cubic yard. Once the maximum revenue has been collected for a facility, the fee may no longer be imposed. The limitation on the fees in this paragraph and in section 115A.921, subdivision 2, are not intended to alter the liability of the facility operator or the authority of the agency to impose financial assurance requirements.

Subd. 2. Additional fee. A county may impose a fee, by cubic yard or the equivalent of waste collected outside the county, in addition to a fee imposed under subdivision 1, on operators of mixed municipal solid waste disposal facilities located within the county. The fee may not exceed $7.50 per cubic yard or the equivalent. A person licensed to collect solid waste in a county that designates the waste under sections 115A.80 to 115A.893 who is referred to a disposal facility outside the county due to temporary closure of the designated facility is exempt from the additional fee; the designated facility is responsible for the fee. Revenue generated from the additional fee must be credited to the county general fund and may be used only for the purposes listed in subdivision 1.

Subd. 2a. Joint powers agreement. If a facility is owned by a joint powers board, total fees in excess of $1 per cubic yard or equivalent may not be imposed or revenue expended under subdivision 1 or 2 without the approval of the board.

Subd. 3. Exemptions. (a) Waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse shall be exempt from any fee imposed by a county under this section if there is at least an 85 percent weight reduction in the solid waste processed. Before any fee is reduced, the verification procedures of section 473.843, subdivision 1, paragraph (c), must be followed and submitted to the appropriate county, except that for facilities operating outside of the metropolitan area the commissioner shall prescribe procedures for verifying the required 85 percent weight reduction.

(b) A facility permitted for the disposal of construction debris is exempt from 25 percent of a fee imposed under subdivision 1 if the facility has implemented a recycling program approved by the county and 25 percent if the facility contains a liner and leachate collection system approved by the agency.

History: 1984 c 644 s 46; 1985 c 274 s 12; 1988 c 685 s 19; 1989 c 325 s 18; 1991 c 337 s 37; 1994 c 585 s 22; 1995 c 247 art 1 s 21; 1996 c 470 s 10; 1996 c 471 art 13 s 3; 2003 c 128 art 1 s 128



Section 115A.921 — CITY OR TOWN FEE AUTHORITY.

Subdivision 1. Mixed municipal solid waste. A city or town may impose a fee, not to exceed $1 per cubic yard of waste, or its equivalent, on operators of facilities for the disposal of mixed municipal solid waste located within the city or town. The revenue from the fees must be credited to the city or town general fund. Revenue produced by 25 cents of the fee must be used only for purposes of landfill abatement or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects of facilities. Revenue produced by the balance of the fee may be used for any general fund purpose.

Waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse shall be exempt from the fee imposed by a city or town under this section if there is at least an 85 percent weight reduction in the solid waste processed. Before any fee is reduced, the verification procedures of section 473.843, subdivision 1, paragraph (c), must be followed and submitted to the appropriate city or town, except that for facilities operating outside of the metropolitan area the commissioner shall prescribe procedures for verifying the required 85 percent weight reduction.

Subd. 2. Construction debris. (a) A city or town may impose a fee, not to exceed 50 cents per cubic yard of waste, or its equivalent, on operators of facilities for the disposal of construction debris located within the city or town. The revenue from the fees must be credited to the city or town general fund. Two-thirds of the revenue must be used only for purposes of landfill abatement or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects resulting from the facilities.

(b) A facility permitted for the disposal of construction debris is exempt from 25 percent of a fee imposed under this subdivision if the facility has implemented a recycling program that has been approved by the county and 25 percent if the facility contains a liner and leachate collection system approved by the agency.

(c) Two-thirds of the revenue from fees collected under this subdivision must offset any financial assurances required by the city or town for a construction debris facility.

(d) The maximum revenue that may be collected under this subdivision must be determined by multiplying the total permitted capacity of a facility by 15 cents per cubic yard. Once the maximum revenue has been collected for a facility, the fees in this subdivision may no longer be imposed.

History: 1984 c 644 s 47; 1987 c 348 s 26; 1988 c 685 s 20; 1989 c 325 s 19; 1991 c 337 s 38; 1994 c 585 s 23; 1995 c 247 art 1 s 22



Section 115A.923 — GREATER MINNESOTA LANDFILL CLEANUP FEE.

Subdivision 1. Amount of fee. (a) The operator of a mixed municipal solid waste disposal facility outside of the metropolitan area shall charge a fee on solid waste accepted and disposed of at the facility as follows:

(1) a facility that weighs the waste that it accepts must charge a fee of $2 per cubic yard based on equivalent cubic yards of waste accepted at the entrance of the facility;

(2) a facility that does not weigh the waste but that measures the volume of the waste that it accepts must charge a fee of $2 per cubic yard of waste accepted at the entrance of the facility; and

(3) waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse is exempt from the fee imposed by this subdivision if there is at least an 85 percent weight reduction in the solid waste processed.

(b) To qualify for exemption under paragraph (a), clause (3), waste residue must be brought to a disposal facility separately. The commissioner shall prescribe procedures for determining the amount of waste residue qualifying for exemption.

Subd. 1a. Payment of greater Minnesota landfill cleanup fee. The operator of a disposal facility in greater Minnesota shall remit the fees collected under subdivision 1 to the county or sanitary district where the facility is located, except that the operator of a facility that is owned by a statutory or home rule city shall remit the fees to the city that owns the facility and the operator of a facility that is owned by a joint powers board shall remit the fees to the board. The county, city, joint powers board, or sanitary district may use the revenue from the fees only for the purposes specified in section 115A.919.

Subd. 2. [Repealed, 1990 c 604 art 10 s 32]

Subd. 3. [Repealed, 1990 c 604 art 10 s 32]

Subd. 4. [Repealed, 1990 c 604 art 10 s 32]

Subd. 5. [Repealed, 1990 c 604 art 10 s 32]

Subd. 6. [Repealed, 1994 c 416 art 4 s 5]

History: 1989 c 325 s 21; 1990 c 604 art 10 s 26; 1991 c 337 s 39,40; 1994 c 416 art 4 s 1; 1995 c 247 art 1 s 23; 1996 c 470 s 11; 1996 c 471 art 13 s 4



Section 115A.929 — FEES; ACCOUNTING.

Each political subdivision that provides for solid waste management shall account for all revenue collected from waste management fees, together with interest earned on revenue from the fees, separately from other revenue collected by the political subdivision and shall report revenue collected from the fees and use of the revenue separately from other revenue and use of revenue in any required financial report or audit. For the purposes of this section, "waste management fees" means:

(1) all fees, charges, and surcharges collected under sections 115A.919, 115A.921, and 115A.923;

(2) all tipping fees collected at waste management facilities owned or operated by the political subdivision;

(3) all charges imposed by the political subdivision for waste collection and management services; and

(4) any other fees, charges, or surcharges imposed on waste or for the purpose of waste management, whether collected directly from generators or indirectly through property taxes or as part of utility or other charges for services provided by the political subdivision.

History: 1991 c 337 s 41; 1993 c 249 s 17; 1994 c 585 s 24; 1Sp2003 c 1 art 2 s 63; 1Sp2005 c 1 art 2 s 131



Section 115A.93 — LICENSING SOLID WASTE COLLECTION.

Subdivision 1. License and registration required; reporting. (a) A person may not collect mixed municipal solid waste for hire without a license from the jurisdiction where the mixed municipal solid waste is collected. The local licensing entity shall submit a list of licensed collectors to the agency.

(b) A person may not collect recyclable materials for hire unless registered with the agency. If a person is licensed under paragraph (a), the person need not register with the agency under this paragraph.

(c) The agency, in consultation with the Solid Waste Management Coordinating Board, the Association of Minnesota Counties, the Minnesota Solid Waste Administrators Association, and representatives from the waste industry, shall, by July 1, 2016, develop uniform short and long reporting forms that will reduce duplicative reporting to governmental units by collectors of solid waste and recyclable materials.

(d) A collector of mixed municipal solid waste or recyclable materials shall separately report to the agency on an annual basis information including, but not limited to, the quantity of mixed municipal solid waste and the quantity of recyclable materials collected:

(1) from commercial customers;

(2) from residential customers;

(3) by county of origin; and

(4) by destination of the material.

Subd. 2. Local licensing. (a) Each city and town may issue licenses for persons to collect mixed municipal solid waste for hire within their jurisdictions.

(b) County boards shall by resolution adopt the licensing authority of a city or town that does not issue licenses. A county may delegate its licensing authority to a consortium of counties or to municipalities to license collection of mixed municipal solid waste within the county.

Subd. 3. License requirements; pricing based on volume or weight. (a) A licensing authority shall require licensees to impose charges for collection of mixed municipal solid waste that increase with the volume or weight of the waste collected.

(b) A licensing authority may impose requirements that are consistent with the county's solid waste policies as a condition of receiving and maintaining a license.

(c) A licensing authority shall prohibit mixed municipal solid waste collectors from imposing a greater charge on residents who recycle than on residents who do not recycle.

(d) The commissioner may exempt a licensing authority from the requirements of paragraph (a) if the county within which the authority is located has an approved solid waste management plan that concludes that variable rate pricing is not appropriate for that jurisdiction because it is inconsistent with other incentives and mechanisms implemented within the jurisdiction that are more effective in attaining the goals of this chapter to discourage on-site disposal, littering, and illegal dumping.

(e) In the interim between revisions to the county solid waste management plan, the commissioner may exempt a licensing authority from the requirements of paragraph (a) if the commissioner makes the determination otherwise made by the plan in paragraph (d) and finds that the licensing authority:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater; and

(3) is located in a county that has exceeded the recycling goals in section 115A.551.

An exemption granted by the commissioner in the interim between revisions to the county solid waste management plan is only effective until the county solid waste management plan is revised.

Subd. 3a. Volume requirement. A licensing authority that requires a pricing system based on volume instead of weight under subdivision 3 shall determine a base unit size for an average small quantity household generator and establish, or require the licensee to establish, a multiple unit pricing system that ensures that amounts of waste generated in excess of the base unit amount are priced higher than the base unit price.

Subd. 4. Date certain. By January 1, 1993, each county shall ensure that each city or town within the county requires each mixed municipal solid waste collector that provides curbside collection service in the city or town to obtain a license under this section or the county shall directly require and issue the licenses. No person may collect mixed municipal solid waste after January 1, 1993, without a license.

Subd. 5. Customer data. Customer lists provided to counties or cities by solid waste collectors are private data on individuals as defined in section 13.02, subdivision 12, with regard to data on individuals, or nonpublic data as defined in section 13.02, subdivision 9, with regard to data not on individuals.

History: 1Sp1989 c 1 art 20 s 8; 1991 c 337 s 42,43; 1992 c 593 art 1 s 25,26; 1993 c 351 s 23; 1996 c 470 s 12; 1Sp2005 c 1 art 2 s 161; 1Sp2015 c 4 art 4 s 111



Section 115A.9301 — SOLID WASTE COLLECTION; VOLUME- OR WEIGHT-BASED PRICING.

Subdivision 1. Requirement. A local government unit that collects charges for solid waste collection directly from waste generators shall implement charges that increase as the volume or weight of the waste collected on site from each generator's residence or place of business increases.

Subd. 2. Volume requirement. If a local government unit implements a pricing system based on volume instead of weight under subdivision 1, it shall determine a base unit size for an average small quantity household generator and establish a multiple unit pricing system that ensures that amounts of waste generated in excess of the base unit amount are priced higher than the base unit price.

Subd. 3. Alternative. A local government unit may satisfy the requirements of this section by establishing at least three price categories for collection of household mixed municipal solid waste to include, for households that generate small volumes of waste, a waste collection unit that is smaller than and priced lower than for other generators if the local government unit:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater;

(3) is located in a county that has exceeded the recycling goals in section 115A.551; and

(4) generates, by all waste generators in the city, an amount of mixed municipal solid waste that is managed by incineration, production of refuse-derived fuel, mixed municipal solid waste composting, or disposal that is no greater, in proportion to the total amount of waste managed as listed above by all waste generators in the county in which the city is located, than it was for calendar year 1993.

Subd. 4. Exemption. (a) The commissioner may exempt a local government unit from the requirements of subdivision 1 if the county within which the local government unit is located has an approved solid waste management plan that concludes that variable rate pricing is not appropriate for that jurisdiction because it is inconsistent with other incentives and mechanisms implemented within the jurisdiction that are more effective in attaining the goals of this chapter to discourage on-site disposal, littering, and illegal dumping.

(b) In the interim between revisions to the county solid waste management plan, the commissioner may exempt a local government unit from the requirements of subdivision 1 if the commissioner makes the determination otherwise made by the plan in paragraph (a) and finds that the local government unit:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater; and

(3) is located in a county that has exceeded the recycling goals in section 115A.551.

An exemption granted by the commissioner in the interim between revisions to the county solid waste management plan is only effective until the county solid waste management plan is revised.

History: 1992 c 593 art 1 s 27; 1994 c 585 s 25; 1996 c 470 s 13; 1Sp2005 c 1 art 2 s 161



Section 115A.9302 — WASTE DEPOSIT DISCLOSURE.

Subdivision 1. Disclosure required. (a) By January 1, 1994, and at least annually thereafter between January 1 and March 31, a person that collects construction debris, industrial waste, or mixed municipal solid waste for transportation to a waste facility shall disclose to each waste generator from whom waste is collected the name, location, and type of, and the number of the permit issued by the agency, or its counterpart in another state, if applicable, for the processing or disposal facility or facilities, excluding a transfer station, at which the waste will be deposited. The collector shall note the approximate percentage of waste deposited at each of the two primary facilities used for the type of waste collected from the generator in the county in which the generator generates the waste and any alternative facilities regularly used by the collector for the type of waste collected from the generator in the county in which the generator generates the waste.

(b) All written disclosures must include the following statement:

"You may be responsible for any liability that results from contamination at a facility where your waste has been deposited. Minnesota believes that its waste management system provides substantially more financial and environmental protection than depositing waste in landfills in other states. Managing your waste in Minnesota may minimize your potential liability."

All oral disclosures must include the following statement:

"You may be responsible for any liability that results from contamination at a facility where your waste has been deposited. Minnesota believes that its waste management system offers more protection from liability than the waste management systems of other states."

(c) If any of the primary or alternative disposal facilities identified by the collector in paragraph (a) are not located in Minnesota, the disclosure must state "The landfill to which your waste may be sent during the current calendar year is not a Minnesota landfill."

Subd. 2. Form of disclosure. (a) A collector shall make the disclosure to the waste generator in writing at least once per year between January 1 and March 31 and on any written contract for collection services for that year. The written disclosure must include all of the information described in subdivision 1. The oral disclosure required in this section need only include the statement required in subdivision 1, paragraph (b), and the statement required in subdivision 1, paragraph (c), if that paragraph applies. If the license issued by the county to the collector for collection within the county does not require the collector to submit a copy of the disclosure to the county, the collector shall submit a copy to the commissioner by March 31 of each year.

(b) An oral disclosure is only required with regard to the collection of mixed municipal solid waste. A collector must provide the required disclosure orally to a waste generator at the time the generator agrees to purchase regular collection service and must provide written disclosure to the generator within 45 days from the date of request. This oral disclosure is not required if the city or county within which the waste is generated selects the collector that may provide collection services to the generator.

(c) If a collector provides onetime or occasional service to a waste generator, the collector must orally provide the generator with the required disclosure at the time the generator agrees to purchase the service. The collector shall then provide written disclosure to the generator within 45 days from the date of request.

(d) If an additional facility becomes either a primary facility or an alternative facility during the year, the collector shall make the disclosure set forth in subdivision 1 within 30 days. A local government unit that collects solid waste without direct charges to waste generators shall make the disclosure on any statement that includes an amount for waste management, provided that, at a minimum, disclosure to waste generators must be made at least twice annually in a form likely to be available to all generators.

(e) The agency may develop standard disclosure forms containing the information that is required in this section. Collectors may use the form developed by the agency.

Subd. 3. Transfer stations. If the collector deposits waste at a transfer station, the collector need not disclose the name and location of the transfer station but must disclose the destination of the waste when it leaves the transfer station.

History: 1993 c 249 s 18; 1995 c 247 art 1 s 24,25



Section 115A.931 — YARD WASTE PROHIBITION.

(a) Except as authorized by the agency, in the metropolitan area after January 1, 1990, and outside the metropolitan area after January 1, 1992, a person may not place yard waste:

(1) in mixed municipal solid waste;

(2) in a disposal facility; or

(3) in a resource recovery facility except for the purposes of reuse, composting, or cocomposting.

(b) MS 2008 [Renumbered 115A.03, subd 38]

(c) On or after January 1, 2010, a person may not place yard waste or source-separated compostable materials generated in a metropolitan county in a plastic bag delivered to a transfer station or compost facility unless the bag meets all the specifications in ASTM Standard Specification for Compostable Plastics (D6400). For purposes of this paragraph, "metropolitan county" has the meaning given in section 473.121, subdivision 4, and "ASTM" has the meaning given in section 296A.01, subdivision 6.

(d) A person who immediately empties a plastic bag containing yard waste or source-separated compostable materials delivered to a transfer station or compost facility and removes the plastic bag from the transfer station or compost facility is exempt from paragraph (c).

(e) Residents of a city of the first class that currently contracts for the collection of yard waste are exempt from paragraph (c) until January 1, 2013, if, by that date, the city implements a citywide source-separated compostable materials collection program using durable carts.

History: 1988 c 685 s 21; 1991 c 337 s 44; 1992 c 593 art 1 s 28; 1995 c 247 art 1 s 66; 2009 c 37 art 1 s 44



Section 115A.932 — MERCURY PROHIBITION.

Subdivision 1. Prohibitions and recycling requirements. (a) A person may not place mercury or a mercury-containing device or product, as defined under section 116.92, subdivision 10, from which the mercury has not been removed for reuse or recycling:

(1) in solid waste; or

(2) in a wastewater disposal system.

(b) A person may not knowingly place mercury or a mercury-containing device or product, as defined under section 116.92, subdivision 10, from which the mercury has not been removed for reuse or recycling:

(1) in a solid waste processing facility; or

(2) in a solid waste disposal facility.

(c) A fluorescent or high-intensity discharge lamp must be recycled by delivery of the lamp to a lamp recycling facility, as defined in section 116.93, subdivision 1, or to a facility that collects and stores lamps for the purpose of delivering them to a lamp recycling facility, including, but not limited to, a household hazardous waste collection or recycling facility, retailer take-back and utility provider program sites, or other sites designated by an electric utility under section 216B.241, subdivisions 2 and 4.

Subd. 2. Enforcement. (a) Except as provided in paragraph (b), a violation of subdivision 1 is subject to enforcement under sections 115.071 and 116.072.

(b) A violation of subdivision 1 by a generator of household hazardous waste, as defined in section 115A.96, is not subject to enforcement under section 115.071, subdivision 3.

(c) An administrative penalty imposed under section 116.072 for a violation of subdivision 1 by a generator of household hazardous waste, as defined in section 115A.96, may not exceed $700.

History: 1992 c 560 s 1; 1993 c 249 s 19; 1997 c 62 s 1; 1997 c 216 s 98; 2007 c 109 s 1; 2010 c 382 s 18; 2014 c 277 s 1



Section 115A.935 — SOLID WASTE GENERATED OUTSIDE OF MINNESOTA.

No person shall transport into or deposit in this state, for the purpose of processing or disposal, solid waste that was generated in another state, unless the waste:

(1) meets all the solid waste management regulations of the state in which it was generated; and

(2) contains none of the items specifically banned from mixed municipal solid waste in this state, including waste tires, motor and vehicle fluids and filters, waste lead acid batteries, yard waste, major appliances, and any other item specifically banned from the waste stream under this chapter.

History: 1991 c 337 s 45; 1993 c 249 s 61



Section 115A.936 — CONSTRUCTION DEBRIS AS COVER MATERIAL PROHIBITED.

(a) Construction debris or residuals from processed construction debris containing any amount of gypsum shall not be managed as cover material at disposal facilities unless:

(1) residual material is managed in an industrial or construction and demolition disposal facility equipped with a liner and leachate collection system;

(2) residual material is not mechanically pulverized or size-reduced prior to processing, screening, or application;

(3) a maximum effort is made to remove gypsum from the waste prior to processing, screening, or application;

(4) residual material is mixed at a ratio of one part soil to one part residual material prior to application; and

(5) the disposal facility does not accept any amount of cover material greater than what is operationally necessary.

(b) For the purposes of this section, "residual material" means construction debris or residuals from processed construction debris containing any amount of gypsum.

History: 2008 c 300 s 2



Section 115A.94 — ORGANIZED COLLECTION.

Subdivision 1. Definition. "Organized collection" means a system for collecting solid waste in which a specified collector, or a member of an organization of collectors, is authorized to collect from a defined geographic service area or areas some or all of the solid waste that is released by generators for collection.

Subd. 2. Local authority. A city or town may organize collection, after public notification and hearing as required in subdivisions 4a to 4d. A county may organize collection as provided in subdivision 5. A city or town that has organized collection as of May 1, 2013, is exempt from subdivisions 4a to 4d.

Subd. 3. General provisions. (a) The local government unit may organize collection as a municipal service or by ordinance, franchise, license, negotiated or bidded contract, or other means, using one or more collectors or an organization of collectors.

(b) The local government unit may not establish or administer organized collection in a manner that impairs the preservation and development of recycling and markets for recyclable materials. The local government unit shall exempt recyclable materials from organized collection upon a showing by the generator or collector that the materials are or will be separated from mixed municipal solid waste by the generator, separately collected, and delivered for reuse in their original form or for use in a manufacturing process.

(c) The local government unit shall invite and employ the assistance of interested persons, including persons licensed to operate solid waste collection services in the local government unit, in developing plans and proposals for organized collection and in establishing the organized collection system.

(d) Organized collection accomplished by contract or as a municipal service may include a requirement that all or any portion of the solid waste, except (1) recyclable materials and (2) materials that are processed at a resource recovery facility at the capacity in operation at the time that the requirement is imposed, be delivered to a waste facility identified by the local government unit. In a district or county where a resource recovery facility has been designated by ordinance under section 115A.86, organized collection must conform to the requirements of the designation ordinance.

Subd. 4. [Repealed, 2013 c 45 s 7]

Subd. 4a. Committee establishment. (a) Before implementing an ordinance, franchise, license, contract, or other means of organizing collection, a city or town, by resolution of the governing body, must establish an organized collection options committee to identify, examine, and evaluate various methods of organized collection. The governing body shall appoint the committee members.

(b) The organized collection options committee is subject to chapter 13D.

Subd. 4b. Committee duties. The committee established under subdivision 4a shall:

(1) determine which methods of organized collection to examine, which must include:

(i) a system in which a single collector collects solid waste from all sections of a city or town; and

(ii) a system in which multiple collectors, either singly or as members of an organization of collectors, collect solid waste from different sections of a city or town;

(2) establish a list of criteria on which the organized collection methods selected for examination will be evaluated, which may include: costs to residential subscribers, miles driven by collection vehicles on city streets and alleys, initial and operating costs to the city of implementing the organized collection system, providing incentives for waste reduction, impacts on solid waste collectors, and other physical, economic, fiscal, social, environmental, and aesthetic impacts;

(3) collect information regarding the operation and efficacy of existing methods of organized collection in other cities and towns;

(4) seek input from, at a minimum:

(i) the governing body of the city or town;

(ii) the local official of the city or town responsible for solid waste issues;

(iii) persons currently licensed to operate solid waste collection and recycling services in the city or town; and

(iv) residents of the city or town who currently pay for residential solid waste collection services; and

(5) issue a report on the committee's research, findings, and any recommendations to the governing body of the city or town.

Subd. 4c. Governing body; implementation. The governing body of the city or town shall consider the report and recommendations of the organized collection options committee. The governing body must provide public notice and hold at least one public hearing before deciding whether to implement organized collection. Organized collection may begin no sooner than six months after the effective date of the decision of the governing body of the city or town to implement organized collection.

Subd. 4d. Participating collectors proposal requirement. Prior to establishing a committee under subdivision 4a to consider organizing residential solid waste collection, a city or town with more than one licensed collector must notify the public and all licensed collectors in the community. The city or town must provide a 60-day period in which meetings and negotiations shall occur exclusively between licensed collectors and the city or town to develop a proposal in which interested licensed collectors, as members of an organization of collectors, collect solid waste from designated sections of the city or town. The proposal shall include identified city or town priorities, including issues related to zone creation, traffic, safety, environmental performance, service provided, and price, and shall reflect existing haulers maintaining their respective market share of business as determined by each hauler's average customer count during the six months prior to the commencement of the 60-day negotiation period. If an existing hauler opts to be excluded from the proposal, the city may allocate their customers proportionally based on market share to the participating collectors who choose to negotiate. The initial organized collection agreement executed under this subdivision must be for a period of three to seven years. Upon execution of an agreement between the participating licensed collectors and city or town, the city or town shall establish organized collection through appropriate local controls and is not required to fulfill the requirements of subdivisions 4a, 4b, and 4c, except that the governing body must provide the public notification and hearing required under subdivision 4c.

Subd. 5. County organized collection. (a) A county may by ordinance require cities and towns within the county to organize collection. Organized collection ordinances of counties may:

(1) require cities and towns to require the separation and separate collection of recyclable materials;

(2) specify the material to be separated; and

(3) require cities and towns to meet any performance standards for source separation that are contained in the county solid waste plan.

(b) A county may itself organize collection under subdivisions 4a to 4d in any city or town that does not comply with a county organized collection ordinance adopted under this subdivision, and the county may implement, as part of its organized collection, the source separation program and performance standards required by its organized collection ordinance.

Subd. 6. Organized collection not required or prevented. (a) The authority granted in this section to organize solid waste collection is optional and is in addition to authority to govern solid waste collection granted by other law.

(b) Except as provided in subdivision 5, a city, town, or county is not:

(1) required to organize collection; or

(2) prevented from organizing collection of solid waste or recyclable material.

(c) Except as provided in subdivision 5, a city, town, or county may exercise any authority granted by any other law, including a home rule charter, to govern collection of solid waste.

Subd. 7. Anticompetitive conduct. (a) A political subdivision that organizes collection under this section is authorized to engage in anticompetitive conduct to the extent necessary to plan and implement its chosen organized collection system and is immune from liability under state laws relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

(b) An organization of solid waste collectors, an individual collector, and their officers, members, employees, and agents who cooperate with a political subdivision that organizes collection under this section are authorized to engage in anticompetitive conduct to the extent necessary to plan and implement the organized collection system, provided that the political subdivision actively supervises the participation of each entity. An organization, entity, or person covered by this paragraph is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

History: 1987 c 348 s 27; 1989 c 325 s 26,27; 1990 c 600 s 1,2; 1991 c 337 s 46; 1993 c 249 s 20,21; 2013 c 45 s 1-6



Section 115A.941 — SOLID WASTE; REQUIRED COLLECTION.

(a) Except as provided in paragraph (b), each city, and town described in section 368.01, with a population of 1,000 or more, and any other town with a population of 5,000 or more shall ensure that every residential household and business in the city or town has solid waste collection service. To comply with this section, a city or town may organize collection, provide collection, or require by ordinance that every household and business has a contract for collection services. An ordinance adopted under this section must provide for enforcement.

(b) A city or town described in paragraph (a) may exempt a residential household or business in the city or town from the requirement to have solid waste collection service if the household or business ensures that an environmentally sound alternative is used.

(c) To the extent practicable, the costs incurred by a city or town under this section must be incorporated into the collection system or the enforcement mechanisms adopted under this section by the city or town.

History: 1991 c 337 s 47; 1993 c 249 s 22



Section 115A.945 — VISIBLE SOLID WASTE MANAGEMENT COSTS.

Any political subdivision that provides or pays for the costs of collection or disposal of solid waste shall, through a billing or other system, make the prorated share of those costs for each solid waste generator visible and obvious to the generator.

History: 1Sp1989 c 1 art 20 s 9



Section 115A.95 — RECYCLABLE MATERIALS.

(a) Recyclable materials must be delivered to the appropriate materials processing facility as outlined in rules of the agency or any other facility permitted to recycle or compost the materials.

(b) A disposal facility or a resource recovery facility that is composting mixed municipal solid waste, burning waste, or converting waste to energy or to materials for combustion may not accept source-separated recyclable materials, and a solid waste collector or transporter may not deliver source-separated recyclable materials to such a facility, except for recycling or transfer to a recycler, unless the commissioner determines that no other person is willing to accept the recyclable materials.

History: 1985 c 274 s 13; 1987 c 348 s 28; 1994 c 585 s 26; 1Sp2005 c 1 art 2 s 161; 2011 c 107 s 82



Section 115A.951 — TELEPHONE DIRECTORIES.

Subdivision 1. Definition. For the purposes of this section, a "telephone directory" means a printed list of residential, governmental, or commercial telephone service subscribers or users, or a combination of subscribers or users, that contains more than 7,500 listings and is distributed to the subscribers or users.

Subd. 2. Prohibition. A person may not place a telephone directory:

(1) in solid waste;

(2) in a disposal facility; or

(3) in a resource recovery facility, except a recycling facility.

Subd. 3. Recyclability. A person may not distribute a telephone directory to any person in this state unless the telephone directory:

(1) is printed on paper that is recyclable;

(2) is printed with inks that contain no heavy metals or other toxic materials; and

(3) is bound with materials that pose no unreasonable barriers to recycling of the directory.

Subd. 4. Collection of used directories. Each publisher or distributor of telephone directories shall:

(1) provide for the collection and delivery to a recycler of waste telephone directories;

(2) inform recipients of directories of the collection system; and

(3) submit a report to the agency by August 1 of each year that specifies the percentage of distributed directories collected as waste directories by distribution area and the locations where the waste directories were delivered for recycling and that verifies that the directories have been recycled.

History: 1992 c 593 art 1 s 29; 1995 c 247 art 2 s 20; 1Sp2005 c 1 art 2 s 161



Section 115A.952 — RETAIL SALE OF PROBLEM MATERIALS; UNIFORM LABELING AND CONSUMER INFORMATION.

Subdivision 1. Duties of agency; rules. The agency may adopt rules to identify products that are used primarily for personal, family, or household purposes and that constitute a problem material or contain a problem material as defined in section 115A.03, subdivision 24a. The rules may also prescribe a uniform label to be affixed by retailers of identified products as provided in subdivision 4. Packaging that is recyclable or made from recycled material shall not constitute a problem material.

Subd. 2. Duties of commissioner of agriculture. The commissioner of agriculture may adopt rules to provide consumer information and retail handling practices for pesticides, as defined in section 18B.01, subdivision 18; fertilizers, plant amendments, and soil amendments, as defined in section 18C.005, subdivisions 11, 25, and 33; and wood preservatives.

Subd. 3. Preparation and supply of materials. The agency and the commissioner of agriculture shall prepare and the agency shall supply to retailers, without charge to the retailers, the labels and informational materials required to comply with subdivision 4. Informational materials must include specific instructions on environmentally sound ways to use identified products and to handle them when the products or their containers are discarded.

Subd. 4. Duties of retailers. A person who sells or offers for sale at retail any product that is identified pursuant to rules of the agency adopted under subdivision 1 or under rules of the commissioner of agriculture under subdivision 2 shall:

(1) affix a uniform label as prescribed by the rules in a prominent location upon or near the display area of the product. If the adjacent display area is a shelf, the label shall be affixed to the price information for the product on the shelf;

(2) maintain and prominently display informational materials supplied by the agency at the location where identified products covered by the materials are sold or offered for sale; and

(3) comply with the handling practices required under subdivision 2.

History: 1Sp1989 c 1 art 20 s 10



Section 115A.956 — SOLID WASTE DISPOSAL; PROBLEM MATERIALS.

Subdivision 1. Problem material processing and disposal plan. The agency shall develop a plan that designates problem materials and available capacity for processing and disposal of problem materials including household hazardous waste that should not be in mixed municipal solid waste. In developing the plan, the agency shall consider relevant regional characteristics and the impact of problem materials on specific processing and disposal technologies.

Subd. 2. Problem material separation and collection plan. After the agency certifies that sufficient processing and disposal capacity is available, but no later than November 15, 1992, the agency shall develop a plan for separating problem materials from mixed municipal solid waste, collecting the problem materials, and transporting the problem materials to a processing or disposal facility and may by rule prohibit the placement of the designated problem materials in mixed municipal solid waste.

History: 1Sp1989 c 1 art 20 s 12; 1991 c 303 s 2; 1Sp2005 c 1 art 2 s 161



Section 115A.9561 — MAJOR APPLIANCES.

Subdivision 1. Prohibitions. A person may not:

(1) place major appliances in mixed municipal solid waste; or

(2) dispose of major appliances in or on the land or in a solid waste processing or disposal facility. The agency may enforce this section pursuant to sections 115.071 and 116.072.

Subd. 2. Recycling required. (a) Major appliances must be recycled or reused. Each county shall ensure that its households have the opportunity to recycle used major appliances. For the purposes of this section, recycling includes:

(1) the removal of capacitors that may contain PCB's;

(2) the removal of ballasts that may contain PCB's;

(3) the removal of chlorofluorocarbon refrigerant gas; and

(4) the recycling or reuse of the metals, including mercury.

(b) To ensure that the materials removed from a major appliance are not introduced into the environment, an activity described in paragraph (a), clauses (1) to (3), must be conducted in a closed facility if the activity is conducted within 500 feet from the ordinary high-water level of a water basin that is a public water, as those terms are described in section 103G.005, or of a watercourse identified by the public waters inventory under section 103G.201.

History: 1Sp1989 c 1 art 20 s 13; 1991 c 337 s 48; 1991 c 347 art 1 s 18; 1992 c 560 s 2; 1994 c 585 s 27; 2002 c 382 art 1 s 3



Section 115A.9565 — CATHODE-RAY TUBE PROHIBITION.

Effective July 1, 2006, a person may not place in mixed municipal solid waste an electronic product containing a cathode-ray tube.

History: 2003 c 128 art 1 s 129; 1Sp2005 c 1 art 2 s 132



Section 115A.96 — HOUSEHOLD HAZARDOUS WASTE MANAGEMENT.

Subdivision 1. Definitions. The following definitions apply to this section:

(a) "Household" means a single detached dwelling unit or a single unit of a multiple dwelling unit and appurtenant structures.

(b) "Household hazardous waste" means waste generated from household activity that exhibits the characteristics of or that is listed as hazardous waste under agency rules, but does not include waste from commercial activities that is generated, stored, or present in a household.

(c) "Collection site" means a permanent or temporary designated location with scheduled hours for collection where individuals may bring household hazardous wastes.

(d) "Municipality" has the meaning given it in section 466.01, subdivision 1.

Subd. 2. Management program. The agency shall establish a statewide program to manage household hazardous wastes. The program must include:

(1) the establishment and operation of collection sites; and

(2) the provision of information, education, and technical assistance regarding proper management of household hazardous wastes.

Subd. 3. Other participants. (a) The agency may establish or operate all or part of the management program or may provide for services by contract or other agreement with public or private entities.

(b) The agency shall allow these programs to accept up to 100 pounds of waste per year from a hazardous waste generator that generates 220 pounds or less of hazardous waste per month.

Subd. 4. Management. Any person who establishes or operates all or part of a household hazardous waste management program shall manage collected waste in compliance with standards applicable to a hazardous waste generator. If collected waste must be stored for a time exceeding those standards, the entity shall obtain the approval of the commissioner of the agency and shall manage the waste in compliance with applicable standards for the use and management of containers, but no facility permit is required. Waste accepted under subdivision 3, paragraph (b), must be managed in accordance with standards applicable to the waste.

Subd. 5. Other programs. A person must notify the commissioner of the agency before establishing and operating any part of a household hazardous waste management program.

Subd. 6. Household hazardous waste management plans. (a) Each county shall include in its solid waste management plan required in section 115A.46, or its solid waste master plan required in section 473.803, a household hazardous waste management plan. The plan must at least:

(1) include a broad based public education component;

(2) include a strategy for reduction of household hazardous waste; and

(3) include a strategy for separation of household hazardous waste from mixed municipal solid waste and the collection, storage, and proper management of that waste.

(b) Each county required to submit its plan to the agency under section 115A.46 shall amend its plan to comply with this subdivision within one year after October 4, 1989.

(c) Each county in the state shall implement its household hazardous waste management plan by June 30, 1992.

(d) The agency shall review the plans submitted under this subdivision.

Subd. 7. Indemnification; municipalities. (a) A municipality, when operating or participating in a household hazardous waste management program pursuant to a contract with the agency under this section or other law, is an employee of the state, certified to be acting within the scope of employment, for purposes of the indemnification provisions of section 3.736, subdivision 9, for claims that arise out of the transportation, management, or disposal of any waste covered by the contract:

(1) from and after the time the waste permanently leaves the municipality's possession and comes into the possession of the agency's authorized transporter; and

(2) during the time the waste is transported between the municipality's facilities by the agency's authorized transporter.

(b) The state is not obligated to defend or indemnify a municipality under this subdivision to the extent of the municipality's liability insurance. The municipality's right to indemnity is not a waiver of the limitations, defenses, and immunities available to either the municipality or the state by law.

History: 1987 c 186 s 15; 1987 c 348 s 29; 1Sp1989 c 1 art 20 s 15,16; 1991 c 303 s 3; 1991 c 337 s 49; 1993 c 172 s 62,63; 1995 c 247 art 1 s 26; 2002 c 265 s 1,2; 2002 c 374 art 6 s 3-7; 1Sp2005 c 1 art 2 s 161



Section 115A.961 — HOUSEHOLD BATTERIES; COLLECTION, PROCESSING, AND DISPOSAL.

Subdivision 1. Definition. For the purposes of this section, "household batteries" means disposable or rechargeable dry cells commonly used as power sources for household or consumer products including, but not limited to, nickel-cadmium, alkaline, mercuric oxide, silver oxide, zinc oxide, lithium, and carbon-zinc batteries, but excluding lead acid batteries.

Subd. 2. Program. (a) The commissioner, in consultation with other state agencies, political subdivisions, and representatives of the household battery industry, may develop household battery programs. The commissioner must coordinate the programs with the Legislative-Citizen Commission on Minnesota Resources Study on Batteries.

(b) The commissioner shall investigate options and develop guidelines for collection, processing, and disposal of household batteries. The options the commissioner may investigate include:

(1) establishing a grant program for counties to plan and implement household battery collection, processing, and disposal projects;

(2) establishing collection and transportation systems;

(3) developing and disseminating educational materials regarding environmentally sound battery management; and

(4) developing markets for materials recovered from the batteries.

(c) The commissioner may also distribute funds to political subdivisions to develop battery management plans and implement those plans.

Subd. 3. Participation. A political subdivision, on its own or in cooperation with others, may implement a program to collect, process, or dispose of household batteries. A political subdivision may provide financial incentives to any person, including public or private civic groups, to collect the batteries.

Subd. 4. [Obsolete, 1Sp2005 c 1 art 2 s 161]

History: 1Sp1989 c 1 art 20 s 14; 1994 c 639 art 5 s 3; 1Sp2005 c 1 art 2 s 161; 2006 c 243 s 21



Section 115A.965 — PROHIBITIONS ON SELECTED TOXICS IN PACKAGING.

Subdivision 1. Packaging. (a) As soon as feasible but not later than August 1, 1993, no manufacturer or distributor may sell or offer for sale or for promotional purposes in this state packaging or a product that is contained in packaging if the packaging itself, or any inks, dyes, pigments, adhesives, stabilizers, or any other additives to the packaging contain any lead, cadmium, mercury, or hexavalent chromium that has been intentionally introduced as an element during manufacture or distribution of the packaging.

(b) For the purposes of this section:

(1) "distributor" means a person who imports packaging or causes packaging to be imported into the state; it does not include a person involved solely in delivering packages on behalf of a third party;

(2) "intentional introduction" means the act of deliberately using a regulated metal in the formulation of a package where its continued presence is desired in the final package to provide a specific characteristic, appearance, or quality. It does not include:

(i) the use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, where the incidental retention of a residue of the metal in the final package is neither desired nor deliberate if the final package is in compliance with subdivision 2;

(ii) the use of recycled materials as feedstock for the manufacture of new packaging materials, where some portion of the recycled materials may contain amounts of a regulated metal if the new package is in compliance with subdivision 2; or

(iii) the incidental presence of any of the regulated metals.

Subd. 2. Total toxics concentration levels. The total concentration level of lead, cadmium, mercury, and hexavalent chromium added together in any packaging must not exceed the following amounts:

(1) 600 parts per million by weight by August 1, 1993;

(2) 250 parts per million by weight by August 1, 1994; and

(3) 100 parts per million by weight by August 1, 1995.

Subd. 3. Exemptions. (a) Until January 1, 2010, the following packaging is exempt from the requirements of subdivisions 1 and 2:

(1) packaging that would not exceed the total toxics concentration levels under subdivision 2 but for the addition in the packaging of materials that have fulfilled their intended use and have been discarded by consumers; and

(2) packages that are reused but exceed the total toxics concentration levels in subdivision 2, provided that:

(i) the product being conveyed by the package is regulated under federal or state health or safety requirements;

(ii) transportation of the packaged product is regulated under federal or state transportation requirements; and

(iii) disposal of the package is performed according to federal or state radioactive or hazardous waste disposal requirements.

(b) Until January 1, 2010, packages that have a controlled distribution and reuse, but exceed the total toxics concentration levels in subdivision 2 and do not meet the requirements of paragraph (a), may be exempted from subdivisions 1 and 2 if the manufacturers or distributors of the packages petition for and receive approval from the commissioner. In granting approval, the commissioner shall base the decision on satisfactory demonstrations that the environmental benefit of the controlled distribution and reuse is significantly greater compared to the same package manufactured in compliance with the total toxics concentration levels in subdivision 2, and on plans proposed by the manufacturer that include each of the following elements:

(1) a means of identifying the packaging in a permanent and visible manner;

(2) a method of regulatory and financial accountability so that a specified percentage of the packaging manufactured and distributed to other persons is not discarded by those persons after use but are returned to the manufacturer or the manufacturer's designee;

(3) a system of inventory and record maintenance to account for the packaging placed in, and removed from, service;

(4) a means of transforming packaging that is no longer reusable into recycled materials for manufacturing or into manufacturing wastes which are subject to existing federal or state laws or regulations governing such manufacturing wastes that ensure that these wastes do not enter the industrial or mixed municipal solid waste stream; and

(5) a system of annually reporting to the commissioner changes to the system and changes in designees.

(c) Packaging to which lead, cadmium, mercury, or hexavalent chromium has been intentionally introduced in the manufacturing process may be exempted from the requirements of subdivisions 1 and 2 by the commissioner of the Pollution Control Agency if:

(1) the use of the toxic element in the packaging is required by federal or state health or safety laws; or

(2) there is no feasible alternative for the packaging because the toxic element used is essential to the protection, safe handling, or function of the contents of the package.

The commissioner may grant an exemption under this paragraph for a period not to exceed two years upon application by the packaging manufacturer that includes documentation showing that the criteria for an exemption are met. Exemptions granted by the commissioner may be renewed upon reapplication every two years.

Subd. 4. Certificate of compliance. (a) Beginning August 1, 1993, each manufacturer and distributor of packaging for sale or other distribution in this state shall certify to each of their purchasers or receivers that the packaging purchased or received complies with this section. The certificate of compliance must be in writing and must be signed by an official of the manufacturer or distributor. For packaging that has received an exemption under subdivision 3, the certificate of compliance must list the amount of total toxics concentration in the packaging, the specific toxics present, and the basis for the exemption.

(b) The manufacturer or distributor shall keep on file a copy of the certificate of compliance for each type of packaging manufactured or distributed and shall make copies available to the commissioner of the Pollution Control Agency or the attorney general on request, or to any member of the public within 60 days of receipt of a written request that specifies the type of packaging for which the information is requested.

(c) Each purchaser or receiver, except a retailer, of packaging shall retain the certificate of compliance for as long as the packaging is in use.

(d) If a manufacturer or distributor of packaging reformulates the packaging or creates new packaging, the manufacturer or distributor shall provide an amended or new certificate of compliance to purchasers and receivers for the reformulated or new packaging.

Subd. 5. Enforcement. This section may be enforced under sections 115.071 and 116.072. A person who fails to comply with this section is subject to a civil fine of up to $5,000 per day of violation, court costs and attorney fees, and all costs associated with the separate collection, storage, transfer, and appropriate processing or disposal of nonconforming packaging, to be determined by the true cost of those activities per ton times the approximate actual tonnage of nonconforming packaging sold or otherwise distributed in the state.

Subd. 6. [Repealed, 1997 c 186 s 4]

Subd. 6a. Implementation. In the interests of promoting consistent, nationally applicable standards, the commissioner shall have discretion to coordinate efforts under this section with similar efforts in other jurisdictions.

Subd. 7. [Repealed, 2012 c 272 s 98]

History: 1991 c 337 s 50; 1993 c 249 s 24; 1994 c 585 s 28,29; 1995 c 247 art 1 s 27; 1996 c 470 s 14,15,27; 1997 c 186 s 1-3; 2000 c 370 s 2; 1Sp2005 c 1 art 2 s 161



Section 115A.9651 — LISTED METALS IN SPECIFIED PRODUCTS; ENFORCEMENT.

Subdivision 1. Prohibition. After July 1, 1998, no person may distribute a listed product for sale or use in this state.

Subd. 2. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Council" means the council established under subdivision 5.

(c) "Essential product" means a specified product into which the introduction of a listed metal is required under military specifications or to ensure the integrity of a product essential for aviation or railroad safety, and which is being used only in that application.

(d) "Intentionally introduce" means to deliberately use a listed metal as an element during manufacture or distribution of a specified product. Intentional introduction does not include the incidental presence of a listed metal.

(e) "Listed metal" means lead, cadmium, mercury, or hexavalent chromium.

(f) "Listed product" means a specified product that is included on the prohibited products list published under subdivision 4.

(g) "New product" means a specified product which was not used, sold, or distributed in the state before July 2, 1998, or which has been reformulated so that it contains more of a listed metal.

(h) "Official" means an officer of a corporation, a general partner of a partnership or limited partnership, a sole proprietor, or, in the case of any other entity, a person with high-level management responsibilities.

(i) "Specified product" means an ink, dye, pigment, paint, or fungicide into which a listed metal has been intentionally introduced or in which the incidental presence of a listed metal exceeds a concentration of 100 parts per million.

Subd. 3. Certification of compliance. (a) By July 1, 1998, each person who has filed the progress report specified in Laws 1994, chapter 585, section 30, subdivision 2, paragraph (e), indicating compliance would be achieved by July 1, 1998, shall certify to the commissioner that the products referenced in that report have been reformulated and no longer meet the definition of a specified product. The certification must be in writing and signed by an official of the company. If, due to significant change in circumstances, the person cannot so certify by July 1, 1998, a product review report and fee shall be submitted as provided under subdivision 6.

(b) The person submitting the certification shall keep a copy on file and make copies available to the commissioner or the attorney general upon request or to any member of the public within 60 days of receipt of a written request that specifies the type of product for which the information is requested.

Subd. 4. Prohibited products list. By October 1, 1998, the commissioner shall publish in the State Register a list of specified products for which the commissioner has received certifications as provided under subdivision 3.

Subd. 5. [Repealed, 2007 c 133 art 2 s 13]

Subd. 6. Product review reports. (a) Except as provided under subdivision 7, the manufacturer, or an association of manufacturers, of any specified product distributed for sale or use in this state that is not listed pursuant to subdivision 4 shall submit a product review report and fee as provided in paragraph (c) to the commissioner for each product by July 1, 1998. Each product review report shall contain at least the following:

(1) a policy statement articulating upper management support for eliminating or reducing intentional introduction of listed metals into its products;

(2) a description of the product and the amount of each listed metal distributed for use in this state;

(3) a description of past and ongoing efforts to eliminate or reduce the listed metal in the product;

(4) an assessment of options available to reduce or eliminate the intentional introduction of the listed metal including any alternatives to the specified product that do not contain the listed metal, perform the same technical function, are commercially available, and are economically practicable;

(5) a statement of objectives in numerical terms and a schedule for achieving the elimination of the listed metals and an environmental assessment of alternative products;

(6) a listing of options considered not to be technically or economically practicable; and

(7) certification attesting to the accuracy of the information in the report signed and dated by an official of the manufacturer or user.

If the manufacturer fails to submit a product review report, a user of a specified product may submit a report and fee which comply with this subdivision by August 15, 1998.

(b) By July 1, 1999, and annually thereafter until the commissioner takes action under subdivision 9, the manufacturer or user must submit a progress report and fee as provided in paragraph (c) updating the information presented under paragraph (a).

(c) The fee shall be $295 for each report. The fee shall be deposited in the state treasury and credited to the environmental fund. The fee is exempt from section 16A.1285.

(d) Where it cannot be determined from a progress report submitted by a person pursuant to Laws 1994, chapter 585, section 30, subdivision 2, paragraph (e), the number of products for which product review reports are due under this subdivision, the commissioner shall have the authority to determine, after consultation with that person, the number of products for which product review reports are required.

(e) The commissioner shall summarize, aggregate, and publish data reported under paragraphs (a) and (b) annually.

(f) A product that is the subject of a recommendation by the Toxics in Packaging Clearinghouse, as administered by the Council of State Governments, is exempt from this section.

Subd. 7. Essential products; published list. (a) By January 1, 1998, a manufacturer or user of an essential product must submit a certification to the commissioner that the product meets the definition in subdivision 2, paragraph (c). By July 1, 2002, each manufacturer or user of an essential product shall submit a report to the commissioner which includes the information required in subdivision 6, paragraph (a), and a statement of whether the product continues to meet the definition in subdivision 2, paragraph (c).

(b) By October 1, 1998, the commissioner shall publish in the State Register a list of essential products for which the commissioner has received certification pursuant to this subdivision. By October 1, 2002, the commissioner shall publish in the State Register a list of essential products based on reports submitted by July 1, 2002, as provided in paragraph (a).

Subd. 8. New products; criteria for review. (a) After July 1, 1998, but before July 1, 2005, no person shall sell, distribute, or offer for sale in this state a new product prior to the manufacturer or user submitting a product review report and fee specified in subdivision 6.

(b) The council shall review reports submitted under this subdivision and provide advice to the commissioner. The council's advice to the commissioner under this subdivision shall be based on an evaluation of the environmental impact of the product and the ability of the manufacturer or user to reduce or eliminate the listed metal. Before making a recommendation that the commissioner take action under subdivision 9, the council must conclude that:

(1) there is an alternative to the specified product that does not contain the listed metal that performs the same technical function, is commercially available, and is economically practicable, and replacement of the product with the alternative will result in an environmental benefit in the state; or

(2) if there is no alternative to the new product, that the use of the listed metal in the new product presents a significant threat to the safe and efficient operation of waste facilities, or use of the listed metal does not increase the useful life span of the new product, reduce the overall toxicity of the final product or of material used in production of the final product, or otherwise provide a net environmental benefit to the state.

(c) Notwithstanding subdivision 5, paragraph (f), where the commissioner determines that a new product subject to paragraph (a) is sufficiently similar to a product or products previously reviewed by the council, the commissioner may authorize the permanent members of the council to perform the duties established in paragraph (b) without the appointment of temporary members. In performing those duties, the council shall utilize information gathered in any previous review of a similar product or products.

(d) Beginning July 1, 2005, no person shall sell, distribute, or offer for sale in this state a new product without the commissioner's approval. A person seeking approval of a new product shall submit a product review report including the information and fee specified in subdivision 6. The commissioner shall not approve the new product unless the commissioner determines that it meets the criteria in paragraph (b). The commissioner shall make a determination within six months of receipt of a complete request.

Subd. 9. Authority of commissioner. (a) The commissioner may, upon the recommendation of the council, prohibit the distribution for sale or use in this state of a specified product that is not an essential product.

(b) Before taking action under this subdivision, the commissioner must conclude that:

(1) there is an alternative to the specified product that does not contain the listed metal that performs the same technical function, is commercially available, and is economically practicable, and replacement of the product with the alternative will result in an environmental benefit to the state; or

(2) if there is no alternative to the new product, that the use of the listed metal in the new product presents a significant threat to the safe and efficient operation of waste facilities, or use of the listed metal does not increase the useful life span of the new product, reduce the overall toxicity of the final product or of material used in production of the final product, or otherwise provide a net environmental benefit to the state.

(c) If the commissioner fails to take action under this subdivision as recommended by the council, the commissioner shall submit a report to the legislature explaining the reasons for not taking such action.

(d) The commissioner shall provide the legislature a report and recommendations based on any report prepared by the council under subdivision 5, paragraph (c), clause (2).

Subd. 10. Application; enforcement. (a) This section does not apply to art supplies.

(b) This section may be enforced under sections 115.071 and 116.072. The attorney general or the commissioner of the agency shall coordinate enforcement of this section.

Subd. 11. Rulemaking authority. (a) The Pollution Control Agency may adopt, amend, suspend, and repeal rules to implement this section.

(b) Publication of notice under subdivision 5, paragraph (g), shall be deemed to satisfy the requirements of section 14.101.

(c) The commissioner may adopt a council recommendation under subdivision 5 as the agency's statement of need and reasonableness. A recommendation adopted in this manner shall be deemed to satisfy any content requirements for a statement of need and reasonableness imposed by law.

(d) Any hearings on rules adopted under this section shall be conducted in accordance with sections 14.14 to 14.20 and address whether the rule meets the standards for review under which the judge is required to approve or disapprove the rule.

(e) Section 14.125 does not apply to the agency's rulemaking authority under this section.

(f) A rule adopted under this section is effective until repealed by the agency.

History: 1991 c 337 s 51; 1993 c 249 s 25; 1993 c 366 s 7; 1994 c 585 s 30; 1995 c 247 art 1 s 28; 1996 c 455 art 3 s 1; 1996 c 470 s 16,27; 1997 c 221 s 1; 2000 c 370 s 3; 2003 c 128 art 2 s 6; 1Sp2005 c 1 art 2 s 161



Section 115A.97 — SPECIAL WASTE; INCINERATOR ASH.

Subdivision 1. Policy; goals. It is the policy of the legislature that mixed municipal solid waste incinerators be planned and managed to achieve to the maximum extent feasible and prudent:

(1) reduction of the toxicity of incinerator ash;

(2) reduction of the quantity of the incinerator ash; and

(3) reduction of the quantity of waste processing residuals that require disposal.

The purpose of this section is to establish temporary and permanent programs to achieve these reduction goals.

Subd. 2. Definitions. For the purposes of this section the following terms have the meanings given them.

"Incinerator ash" means ash resulting from the combustion of mixed municipal solid waste and ash resulting from the combustion of refuse-derived fuel.

"Noncombustible fraction" means constituents of mixed municipal solid waste, including glass, ferrous metals, nonferrous metals and other inorganics, that, when burned, disproportionately add to the quantity of incinerator ash.

Subd. 3. Rules. The agency shall adopt rules to establish techniques to measure the noncombustible fraction of mixed municipal solid waste prior to incineration or processing into refuse-derived fuel and for at least the testing, management, and disposal of incinerator ash. The rules must be designed to meet the goals in subdivision 1.

Subd. 4. [Repealed, 1996 c 310 s 1]

Subd. 5. Plans; report. A county solid waste plan, or revision of a plan, that includes incineration of mixed municipal solid waste must clearly state how the county plans to meet the goals in subdivision 1 of reducing the toxicity and quantity of incinerator ash and of reducing the quantity of processing residuals that require disposal. The commissioner, in cooperation with the counties, may develop guidelines for counties to use to identify ways to meet the goals in subdivision 1.

Subd. 6. Permits; agency report. An application for a permit to build or operate a mixed municipal solid waste incinerator, including an application for permit renewal, must clearly state how the applicant will achieve the goals in subdivision 1 of reducing the toxicity and quantity of incinerator ash and of reducing the quantity of processing residuals that require disposal. The agency, in cooperation with the counties, may develop guidelines for applicants to use to identify ways to meet the goals in subdivision 1.

History: 1988 c 685 s 13; 1989 c 335 art 1 s 269; 1990 c 469 s 1; 1991 c 337 s 52; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 21,22; 1Sp2005 c 1 art 2 s 161; 2007 c 13 art 1 s 9



Section 115A.99 — LITTER PENALTIES AND DAMAGES.

Subdivision 1. Civil penalty. (a) A person who unlawfully places any portion of solid waste in or on public or private lands, shorelands, roadways, or waters is subject to a civil penalty of not less than twice nor more than five times the costs incurred by a state agency or political subdivision to remove, process, and dispose of the waste.

(b) A state agency or political subdivision that incurs costs as described in this section may bring an action to recover the civil penalty, related legal, administrative, and court costs, and damages for injury to or pollution of the lands, shorelands, roadways, or waters where the waste was placed if owned or managed by the entity bringing the action.

Subd. 2. Deposit of penalties and damages. Civil penalties and damages collected under subdivision 1 must be collected and distributed as required in chapter 484.

Subd. 3. Joinder; private action for damages. A private person may join an action by the state or a political subdivision to recover a civil penalty under subdivision 1 to allow the person to recover damages for waste unlawfully placed on the person's property.

History: 1Sp1989 c 1 art 20 s 17; 1994 c 412 s 2; 2007 c 13 art 3 s 10






Chapter 115B — ENVIRONMENTAL RESPONSE AND LIABILITY

Section 115B.01 — CITATION.

Sections 115B.01 to 115B.20 may be cited as the "Environmental Response and Liability Act."

History: 1983 c 121 s 1; 2004 c 228 art 1 s 73



Section 115B.02 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 115B.01 to 115B.20, the following terms have the meanings given them.

Subd. 1a. [Repealed, 2003 c 128 art 2 s 56]

Subd. 2. Act of God. "Act of God" means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Subd. 3. Agency. "Agency" means the commissioner of agriculture for actions, duties, or authorities relating to agricultural chemicals, or for other substances, the Pollution Control Agency.

Subd. 3a. Agricultural chemical. "Agricultural chemical" has the meaning given in section 18D.01, subdivision 3.

Subd. 4. Commissioner. "Commissioner" means the commissioner of agriculture for actions, duties, or authorities related to agricultural chemicals or the commissioner of the Pollution Control Agency for other substances.

Subd. 5. Facility. "Facility" means:

(1) any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft;

(2) any watercraft of any description, or other artificial contrivance used or capable of being used as a means of transportation on water; or

(3) any site or area where a hazardous substance, or a pollutant or contaminant, has been deposited, stored, disposed of, or placed, or otherwise come to be located.

Facility does not include any consumer product in consumer use.

Subd. 6. Federal Superfund Act. "Federal Superfund Act" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, United States Code, title 42, section 9601 et seq.

Subd. 7. [Renumbered subd 1a]

Subd. 8. Hazardous substance. "Hazardous substance" means:

(1) any commercial chemical designated pursuant to the Federal Water Pollution Control Act, under United States Code, title 33, section 1321(b)(2)(A);

(2) any hazardous air pollutant listed pursuant to the Clean Air Act, under United States Code, title 42, section 7412; and

(3) any hazardous waste.

Hazardous substance does not include natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, or mixtures of such synthetic gas and natural gas, nor does it include petroleum, including crude oil or any fraction thereof which is not otherwise a hazardous waste.

Subd. 9. Hazardous waste. "Hazardous waste" means:

(1) any hazardous waste as defined in section 116.06, subdivision 11, and any substance identified as a hazardous waste pursuant to rules adopted by the agency under section 116.07; and

(2) any hazardous waste as defined in the Resource Conservation and Recovery Act, under United States Code, title 42, section 6903, which is listed or has the characteristics identified under United States Code, title 42, section 6921, not including any hazardous waste the regulation of which has been suspended by act of Congress.

Subd. 9a. Institutional controls. "Institutional controls" means legally enforceable restrictions, conditions, or controls on the use of real property, groundwater, or surface water located at or adjacent to a facility where response actions are taken that are reasonably required to assure that the response actions are protective of public health or welfare or the environment. Institutional controls include restrictions, conditions, or controls enforceable by contract, easement, restrictive covenant, statute, ordinance, or rule, including official controls such as zoning, building codes, and official maps. An affidavit required under section 115B.16, subdivision 2, or similar notice of a release recorded with real property records is also an institutional control.

Subd. 10. Natural resources. "Natural resources" has the meaning given it in section 116B.02, subdivision 4.

Subd. 11. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including without limitation a person who may be a fee owner, lessee, renter, tenant, lessor, contract for deed vendee, licensor, licensee, or occupant; provided that:

(1) a lessor of real property under a lease which in substance is a financing device and is treated as such under the United States Internal Revenue Code, common law, or statute, is not an owner of the real property;

(2) a public utility holding a public utility easement is an owner of the real property described in the easement only for the purpose of carrying out the specific use for which the easement was granted;

(3) any person holding a remainder or other nonpossessory interest or estate in real property is an owner of the real property beginning when that person's interest or estate in the real property vests in possession or that person obtains the unconditioned right to possession, or to control the use of, the real property; and

(4) the state or an agency of the state is not an owner of real property solely because it holds title to the property in trust for taxing districts as a result of forfeiture of title for nonpayment of taxes.

Subd. 12. Person. "Person" means any individual, partnership, association, public or private corporation or other entity including the United States government, any interstate body, the state and any agency, department or political subdivision of the state.

Subd. 13. Pollutant or contaminant. "Pollutant or contaminant" means any element, substance, compound, mixture, or agent, other than a hazardous substance, which after release from a facility and upon exposure of, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations, in the organisms or their offspring.

Pollutant or contaminant does not include natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, or mixtures of such synthetic gas and natural gas.

Subd. 14. Public utility easement. "Public utility easement" means an easement used for the purposes of transmission, distribution, or furnishing, at wholesale or retail, natural or manufactured gas, or electric or telephone service, by a public utility as defined in section 216B.02, subdivision 4, a cooperative electric association organized under the provisions of chapter 308A, a telephone company as defined in section 237.01, subdivisions 3 and 7, or a municipality producing or furnishing gas, electric, or telephone service.

Subd. 15. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

Release does not include:

(1) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(2) release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal Nuclear Regulatory Commission under United States Code, title 42, section 2210;

(3) release of source, by-product or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a); or

(4) any release resulting from the application of fertilizer or agricultural or silvicultural chemicals, or disposal of emptied pesticide containers or residues from a pesticide as defined in section 18B.01, subdivision 18.

Subd. 16. Remedy or remedial action. (a) "Remedy" or "remedial action" means those actions consistent with permanent remedy taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance, or a pollutant or contaminant, into the environment, to prevent, minimize or eliminate the release in order to protect the public health or welfare or the environment.

(b) Remedy or remedial action includes, but is not limited to:

(1) actions at the location of the release such as storage, confinement, perimeter protection using dikes, trenches, or ditches, clay cover, neutralization, cleanup of released hazardous substances, pollutants or contaminants, or contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, on-site treatment or incineration, provision of alternative water supplies, any monitoring and maintenance, and institutional controls reasonably required to assure that these actions protect the public health and welfare and the environment; and

(2) the costs of permanent relocation of residents and businesses and community facilities when the agency determines that, alone or in combination with other measures, relocation is more cost-effective than and environmentally preferable to the transportation, storage, treatment, destruction, or secure disposition off-site of hazardous substances, or pollutants or contaminants, or may otherwise be necessary to protect the public health or welfare.

(c) Remedy or remedial action does not include off-site transport of hazardous substances, pollutants or contaminants, or contaminated materials or their storage, treatment, destruction, or secure disposition off site unless the agency determines that these actions:

(1) are more cost-effective than other remedial actions;

(2) will create new capacity to manage hazardous substances in addition to those located at the affected facility, in compliance with section 116.07 and subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq.; or

(3) are necessary to protect the public health or welfare or the environment from a present or potential risk which may be created by further exposure to the continued presence of the hazardous substances, pollutants or contaminants, or contaminated materials.

Subd. 17. Remove or removal. "Remove" or "removal" means:

(1) the cleanup or removal of a released hazardous substance, or a pollutant or contaminant, from the environment;

(2) necessary actions taken in the event of a threatened release of a hazardous substance, or a pollutant or contaminant, into the environment;

(3) actions necessary to monitor, test, analyze, and evaluate a release or threatened release of a hazardous substance, or a pollutant or contaminant;

(4) disposal or processing of removed material; or

(5) other actions necessary to prevent, minimize, or mitigate damage to the public health or welfare or the environment, which may otherwise result from a release or threatened release.

Remove or removal includes, but is not limited to, security fencing or other measures to limit access, provision of alternative water supplies, temporary evacuation and housing of threatened individuals not otherwise provided for, action taken pursuant to the federal Superfund Act, under United States Code, title 42, section 9604(b), and any emergency assistance which may be provided under the Disaster Relief Act of 1974, United States Code, title 42, section 5121 et seq.

Subd. 18. Respond or response. "Respond" or "response" means remove, removal, remedy, and remedial action.

Subd. 19. Water. "Water" has the meaning given to the term "waters of the state" in section 115.01, subdivision 22.

History: 1983 c 121 s 2; 1987 c 186 s 15; 1989 c 209 art 2 s 1; 1989 c 335 art 4 s 106; 1989 c 356 s 7; 1990 c 586 s 1; 1990 c 597 s 52-54; 1997 c 216 s 99,100



Section 115B.03 — RESPONSIBLE PERSON.

Subdivision 1. General rule. For the purposes of sections 115B.01 to 115B.20, and except as provided in subdivisions 2 and 3, a person is responsible for a release or threatened release of a hazardous substance, or a pollutant or contaminant, from a facility if the person:

(1) owned or operated the facility:

(i) when the hazardous substance, or pollutant or contaminant, was placed or came to be located in or on the facility;

(ii) when the hazardous substance, or pollutant or contaminant, was located in or on the facility but before the release; or

(iii) during the time of the release or threatened release;

(2) owned or possessed the hazardous substance, or pollutant or contaminant, and arranged, by contract, agreement or otherwise, for the disposal, treatment or transport for disposal or treatment of the hazardous substance, or pollutant or contaminant; or

(3) knew or reasonably should have known that waste the person accepted for transport to a disposal or treatment facility contained a hazardous substance, or pollutant or contaminant, and either selected the facility to which it was transported or disposed of it in a manner contrary to law.

Subd. 2. Employees and employers. When a person who is responsible for a release or threatened release as provided in subdivision 1 is an employee who is acting in the scope of employment:

(1) The employee is subject to liability under section 115B.04 or 115B.05 only if the employee's conduct with respect to the hazardous substance was negligent under circumstances in which the employee knew that the substance was hazardous and that the conduct, if negligent, could result in serious harm.

(2) The person's employer shall be considered a person responsible for the release or threatened release and is subject to liability under section 115B.04 or 115B.05 regardless of the degree of care exercised by the employee.

Subd. 3. Owner of real property. An owner of real property is not a person responsible for the release or threatened release of a hazardous substance from a facility in or on the property unless that person:

(1) was engaged in the business of generating, transporting, storing, treating, or disposing of a hazardous substance at the facility or disposing of waste at the facility, or knowingly permitted others to engage in such a business at the facility;

(2) knowingly permitted any person to make regular use of the facility for disposal of waste;

(3) knowingly permitted any person to use the facility for disposal of a hazardous substance;

(4) knew or reasonably should have known that a hazardous substance was located in or on the facility at the time right, title, or interest in the property was first acquired by the person and engaged in conduct associating that person with the release; or

(5) took action which significantly contributed to the release after that person knew or reasonably should have known that a hazardous substance was located in or on the facility.

For the purpose of clause (4), a written warranty, representation, or undertaking, which is set forth in an instrument conveying any right, title or interest in the real property and which is executed by the person conveying the right, title or interest, or which is set forth in any memorandum of any such instrument executed for the purpose of recording, is admissible as evidence of whether the person acquiring any right, title, or interest in the real property knew or reasonably should have known that a hazardous substance was located in or on the facility.

Any liability which accrues to an owner of real property under sections 115B.01 to 115B.15 does not accrue to any other person who is not an owner of the real property merely because the other person holds some right, title, or interest in the real property.

An owner of real property on which a public utility easement is located is not a responsible person with respect to any release caused by any act or omission of the public utility which holds the easement in carrying out the specific use for which the easement was granted.

Subd. 4. Tax-forfeited land. (a) The state, an agency of the state, or a political subdivision that may be considered an owner of tax-forfeited real property is not a person responsible for a release or threatened release from a facility in or on the property under subdivision 3, clause (4).

(b) The state, an agency of the state, or a political subdivision is not an operator of a facility in or on tax-forfeited land solely as a result of actions taken to manage, sell, or transfer the land in accordance with chapter 282 and other laws applicable to tax-forfeited land.

(c) Nothing in this subdivision relieves the state, a state agency, or a political subdivision from liability for causing or significantly contributing to the release of a hazardous substance from a facility in or on the land.

Subd. 5. Eminent domain. (a) The state, an agency of the state, or a political subdivision is not a responsible person under this section solely as a result of the acquisition of property, or as a result of providing funds for the acquisition of such property either through loan or grant, if the property was acquired by the state, an agency of the state, or a political subdivision (1) through exercise of the power of eminent domain, (2) through negotiated purchase in lieu of, or after filing a petition for the taking of the property through eminent domain, (3) after adopting a redevelopment or development plan under sections 469.001 to 469.133 describing the property and stating its intended use and the necessity of its taking, (4) after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking, or (5) through the use of a loan to purchase right-of-way in the seven-county metropolitan area under section 473.167.

(b) A person who acquires property from the state, an agency of the state, or a political subdivision, is not a responsible person under this section solely as a result of the acquisition of property if the property was acquired by the state, agency, or political subdivision through exercise of the power of eminent domain or by negotiated purchase after filing a petition for the taking of the property through eminent domain, after adopting a redevelopment or development plan under sections 469.001 to 469.133 describing the property and stating its intended use and the necessity of its taking, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

Subd. 6. Mortgages. (a) A mortgagee is not a responsible person under this section solely because the mortgagee becomes an owner of real property through foreclosure of the mortgage or by receipt of the deed to the mortgaged property in lieu of foreclosure.

(b) A mortgagee of real property where a facility is located or a holder of a security interest in facility assets or inventory is not an operator of the facility for the purpose of this section solely because the mortgagee or holder has a capacity to influence the operation of the facility to protect its security interest in the real property or assets.

Subd. 7. Contract for deed vendors. A contract for deed vendor who is otherwise not a responsible party for a release or a threatened release of a hazardous substance from a facility is not a responsible person under this section solely as a result of a termination of the contract for deed under section 559.21.

Subd. 8. Trustees. A trustee who is not otherwise a responsible party for a release or threatened release of a hazardous substance from a facility is not a responsible person under this section solely because the facility is among the trust assets or solely because the trustee has the capacity to direct the operation of the facility.

Subd. 9. Personal representatives of estates. A personal representative, guardian, or conservator of an estate who is not otherwise a responsible party for a release or threatened release of a hazardous substance from a facility is not a responsible person under this section solely because the facility is among the assets of the estate or solely because the personal representative, guardian, or conservator has the capacity to direct the operation of the facility.

Subd. 10. Contractor. (a) For the purposes of this subdivision, "contractor" means a person who is not otherwise responsible for a release or threatened release of a hazardous substance, or a pollutant or contaminant, and who, under contract with another person:

(1) performs response actions, including investigative, removal, or remedial actions to address the release or threatened release pursuant to a plan approved by the commissioner; or

(2) performs development actions at the site of the release or threatened release, such as site preparation, engineering, construction, and similar actions with respect to which the commissioner approves a contingency plan or other conditions which the commissioner deems necessary to protect public health or welfare or the environment.

(b) A contractor is not a responsible person for a release or threatened release solely as the result of performing response actions to address that release or threatened release if the contractor performs the response actions in accordance with a plan approved by the commissioner.

(c) A contractor who performs development actions, such as site preparation, engineering, construction, or similar actions, at the site of a release or threatened release is not responsible for the release or threatened release solely as a result of performing the development actions if the contractor complies with a contingency plan or other conditions approved by the commissioner. The contractor must obtain approval from the commissioner for the contingency plan or other conditions:

(1) for a site with a known release or threatened release, before the contractor commences the development actions; or

(2) for a site with a release or threatened release discovered during the contractor's performance of the development actions, before the contractor performs further development actions at the site after discovery of the release or threatened release.

(d) This subdivision shall not apply to a contractor who causes or contributes to a release or threatened release by an act or omission that is negligent, grossly negligent, or that constitutes intentional misconduct.

History: 1983 c 121 s 3; 1986 c 444; 1990 c 586 s 2; 1991 c 223 s 1-3; 1991 c 347 art 2 s 1,2; 1995 c 168 s 1,2; 1996 c 359 s 1; 1997 c 200 art 2 s 1; 1998 c 341 s 1; 2013 c 125 art 1 s 107



Section 115B.04 — LIABILITY FOR RESPONSE COSTS AND NATURAL RESOURCES; LIMITATIONS AND DEFENSES.

Subdivision 1. Liability. Except as otherwise provided in subdivisions 2 to 12, and notwithstanding any other provision or rule of law, any person who is responsible for a release or threatened release of a hazardous substance from a facility is strictly liable, jointly and severally, for the following response costs and damages which result from the release or threatened release or to which the release or threatened release significantly contributes:

(1) all reasonable and necessary response costs incurred by the state, a political subdivision of the state or the United States;

(2) all reasonable and necessary removal costs incurred by any person; and

(3) all damages for any injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing such injury, destruction, or loss.

Subd. 2. Liability for pollutant or contaminant excluded. There is no liability under this section for response costs or damages which result from the release of a pollutant or contaminant.

Subd. 3. Liability for threatened release. Liability under this section for a threatened release of a hazardous substance is limited to the recovery by the agency of reasonable and necessary response costs as provided in section 115B.17, subdivision 6.

Subd. 4. Liability of political subdivisions. (a) The liability of a political subdivision under this section is subject to the limits imposed under section 466.04, subdivision 1, except when the political subdivision is liable under this section as the owner or operator of a disposal facility as defined in section 115A.03, subdivision 10.

(b) When a political subdivision is liable as an owner or operator of a disposal facility, the liability of each political subdivision is limited to $400,000 at each facility unless the facility was owned or operated under a valid joint powers agreement by three or more political subdivisions, in which case the aggregate liability of all political subdivisions that are parties to the joint powers agreement is limited to $1,200,000.

(c) The limits on the liability of a political subdivision for ownership or operation of a disposal facility apply to the costs of response action incurred between the date a request for response action is issued by the agency and the date one year after the construction certificate of completion is approved by the commissioner, excluding the costs of negotiation of a consent order agreement.

(d) When a political subdivision takes response action as the owner or operator of a disposal facility between the dates in paragraph (c), it may receive, after approval by the agency, reimbursement of any amount spent pursuant to an approved work plan that exceeds the applicable liability limit specified in this subdivision.

Subd. 4a. Claims by mixed municipal solid waste disposal facilities. (a) Except as provided in paragraph (b), liability under this section for claims by owners or operators of mixed municipal solid waste disposal facilities that accept waste on or after April 9, 1994, and are not qualified facilities under section 115B.39, subdivision 2, is limited to liability for response costs exceeding the amount of available financial assurance funds required under section 116.07, subdivision 4h.

(b) This subdivision does not affect liability under this section for claims based on the illegal disposal of waste at a facility.

Subd. 5. Transportation of household refuse. A person who accepts only household refuse for transport to a treatment or disposal facility is not liable under this section for the release or threatened release of any hazardous substance unless that person knew or reasonably should have known that the hazardous substance was present in the refuse. For the purpose of this subdivision, household refuse means garbage, trash, or septic tank sanitary wastes generated by single or multiple residences, hotels, motels, restaurants and other similar facilities.

Subd. 6. Defense to certain claims by political subdivisions and private persons. It is a defense to a claim by a political subdivision or private person for recovery of the costs of its response actions under this section that the hazardous substance released from the facility was placed or came to be located in or on the facility before April 1, 1982, and that the response actions of the political subdivision or private person were not authorized by the agency as provided in section 115B.17, subdivision 12. This defense applies only to response costs incurred on or after July 1, 1983.

Subd. 7. Defense for intervening acts. It is a defense to liability under this section that the release or threatened release was caused solely by:

(1) an act of God;

(2) an act of war;

(3) an act of vandalism or sabotage; or

(4) an act or omission of a third party or the plaintiff.

"Third party" for the purposes of clause (4) does not include an employee or agent of the defendant, or a person in the chain of responsibility for the generation, transportation, storage, treatment, or disposal of the hazardous substance.

The defenses provided in clauses (3) and (4) apply only if the defendant establishes that the defendant exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances which the defendant knew or should have known, and that the defendant took precautions against foreseeable acts or omissions and the consequences that could foreseeably result from those acts or omissions.

Subd. 8. Intervening acts of public agencies. When the agency or the federal Environmental Protection Agency assumes control over any release or threatened release of a hazardous substance by taking removal actions at the site of the release, the persons responsible for the release are not liable under sections 115B.01 to 115B.15 for any subsequent release of the hazardous substance from another facility to which it has been removed.

Subd. 9. Releases subject to certain permits or standards; federal postclosure fund. It is a defense to liability under this section that:

(1) the release or threatened release was from a hazardous waste facility as defined under section 115A.03, for which a permit had been issued pursuant to section 116.07 or pursuant to subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq., the hazardous substance was specifically identified in the permit, and the release was within the limits allowed in the permit for release of that substance;

(2) the hazardous substance released was specifically identified in a federal or state permit and the release is within the limits allowed in the permit;

(3) the release resulted from circumstances identified and reviewed and made a part of the public record of a federal or state agency with respect to a permit issued or modified under federal or state law, and the release conformed with the permit;

(4) the release was any part of an emission or discharge into the air or water and the emission or discharge was subject to a federal or state permit and was in compliance with control rules or regulations adopted pursuant to state or federal law;

(5) the release was the introduction of any hazardous substance into a publicly owned treatment works and the substance was specified in, and is in compliance with, applicable pretreatment standards specified for that substance under state and federal law; or

(6) liability has been assumed by the federal postclosure liability fund under United States Code, title 42, section 9607(k).

Subd. 10. Natural resources. It is a defense to liability under this section, for any injury to, destruction of, or loss of natural resources that:

(1) the natural resources were specifically identified as an irreversible and irretrievable commitment of natural resources in an approved final state or federal environmental impact statement, or other comparable approved final environmental analysis for a project or facility which was the subject of a governmental permit or license; and

(2) the project or facility was being operated within the terms of its permit or license.

Subd. 11. Rendering assistance in response actions. It is a defense to liability under this section that the response costs or damages resulted from acts taken or omitted in preparation for, or in the course of rendering care, assistance, or advice to the commissioner or agency pursuant to section 115B.17 or in accordance with the national hazardous substance response plan pursuant to the federal Superfund Act, under United States Code, title 42, section 9605, or at the direction of an on-scene coordinator appointed under that plan, with respect to any release or threatened release of a hazardous substance.

Subd. 12. Burden of proof for defenses. Any person claiming a defense provided in subdivisions 6 to 11 has the burden to prove all elements of the defense by a preponderance of the evidence.

History: 1983 c 121 s 4; 1986 c 444; 1987 c 186 s 15; 1989 c 325 s 29; 1991 c 337 s 53; 1994 c 639 art 1 s 1



Section 115B.05 — LIABILITY FOR ECONOMIC LOSS, DEATH, PERSONAL INJURY, AND DISEASE; LIMITATIONS AND DEFENSES.

Subdivision 1. Liability. Except as otherwise provided in subdivisions 2 to 10, and notwithstanding any other provision or rule of law, any person who is responsible for the release of a hazardous substance from a facility is strictly liable for the following damages which result from the release or to which the release significantly contributes:

(1) all damages for actual economic loss including:

(i) any injury to, destruction of, or loss of any real or personal property, including relocation costs;

(ii) any loss of use of real or personal property;

(iii) any loss of past or future income or profits resulting from injury to, destruction of, or loss of real or personal property without regard to the ownership of the property; and

(2) all damages for death, personal injury, or disease including:

(i) any medical expenses, rehabilitation costs or burial expenses;

(ii) any loss of past or future income, or loss of earning capacity; and

(iii) damages for pain and suffering, including physical impairment.

Subd. 2. Liability for pollutant or contaminant excluded. There is no liability under this section for damages which result from the release of a pollutant or contaminant.

Subd. 3. Certain employee claims not covered. Except for a third party who is subject to liability under section 176.061, subdivision 5, there is no liability under this section for the death, personal injury or disease of an employee which is compensable under chapter 176 as an injury or disease arising out of and in the course of employment.

Subd. 4. Liability limitations. The liability of a political subdivision under this section is subject to the limits imposed under section 466.04, subdivision 1.

Subd. 5. Transportation of household refuse. A person who accepts only household refuse for transport to a treatment or disposal facility is not liable under this section for the release or threatened release of any hazardous substance unless that person knew or reasonably should have known that the hazardous substance was present in the refuse. For the purpose of this subdivision, household refuse means garbage, trash, or septic tank sanitary wastes generated by single or multiple residences, hotels, motels, restaurants and other similar facilities.

Subd. 6. Defense for intervening acts. It is a defense to liability under this section that the release or threatened release was caused solely by:

(1) an act of God;

(2) an act of war;

(3) an act of vandalism or sabotage; or

(4) an act or omission of a third party or the plaintiff.

"Third party" for the purposes of clause (4) does not include an employee or agent of the defendant, or a person in the chain of responsibility for the generation, transportation, storage, treatment, or disposal of the hazardous substance.

The defenses provided in clauses (3) and (4) apply only if the defendant establishes that the defendant exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances which the defendant knew or should have known, and that the defendant took precautions against foreseeable acts or omissions and the consequences that could foreseeably result from those acts or omissions.

Subd. 7. Intervening acts of public agencies. When the agency or the federal Environmental Protection Agency assumes control over any release or threatened release of a hazardous substance by taking removal actions at the site of the release, the persons responsible for the release are not liable under sections 115B.01 to 115B.15 for any subsequent release of the hazardous substance from another facility to which it has been removed.

Subd. 8. Releases subject to certain permits or standards; federal postclosure fund. It is a defense to liability under this section that:

(1) the release or threatened release was from a hazardous waste facility as defined under section 115A.03, for which a permit had been issued pursuant to section 116.07 or pursuant to subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq., the hazardous substance was specifically identified in the permit, and the release was within the limits allowed in the permit for release of that substance;

(2) the hazardous substance released was specifically identified in a federal or state permit and the release is within the limits allowed in the permit;

(3) the release resulted from circumstances identified and reviewed and made a part of the public record of a federal or state agency with respect to a permit issued or modified under federal or state law, and the release conformed with the permit;

(4) the release was any part of an emission or discharge into the air or water and the emission or discharge was subject to a federal or state permit and was in compliance with control rules or regulations adopted pursuant to state or federal law;

(5) the release was the introduction of any hazardous substance into a publicly owned treatment works and the substance was specified in, and is in compliance with, applicable pretreatment standards specified for that substance under state and federal law; or

(6) liability has been assumed by the federal postclosure liability fund under United States Code, title 42, section 9607(k).

Subd. 9. Rendering assistance in response actions. It is a defense to liability under this section that the damages resulted from acts taken or omitted in preparation for, or in the course of rendering care, assistance, or advice to the commissioner or agency pursuant to section 115B.17 or in accordance with the national hazardous substance response plan pursuant to the federal Superfund Act, under United States Code, title 42, section 9605, or at the direction of an on-scene coordinator appointed under that plan, with respect to any release or threatened release of a hazardous substance.

Subd. 10. Burden of proof for defenses. Any person claiming a defense provided in subdivisions 6 to 9 has the burden to prove all elements of the defense by a preponderance of the evidence.

History: 1983 c 121 s 5; 1Sp1985 c 8 s 1; 1986 c 444; 1987 c 186 s 15



Section 115B.055 — EFFECT OF REMOVING AND REPEALING CERTAIN PROVISIONS.

Subdivision 1. Joint and several liability for personal injury. The enactment of Laws 1983, chapter 121, section 5, relating to joint and several liability, and the subsequent amendment of section 115B.05 as provided in Laws 1985, First Special Session chapter 8, shall not be construed in any way as a determination of legislative intent regarding the applicability of joint and several liability in any action brought under section 115B.05. The determination of whether joint and several liability applies in any action brought under section 115B.05 shall be based solely on applicable statutory and common law.

Subd. 2. Causation of personal injury. In any action brought under section 115B.05, or under any other law, to recover damages for death, personal injury, or disease arising out of the release of a hazardous substance, the enactment of Laws 1983, chapter 121, section 7, and subsequent repeal of Minnesota Statutes 1984, section 115B.07, under Laws 1985, First Special Session chapter 8, relating to proof of causation, shall not be construed in any way as a determination of legislative intent regarding the legal principles applicable to the proof of the causal connection between the release and the death, injury, or disease. The legal principles applicable to the proof of causation shall be determined solely on the basis of applicable statutory and common law.

History: 1Sp1985 c 8 s 17



Section 115B.06 — APPLICATION TO PAST ACTIONS.

Subdivision 1. Application of section 115B.05. Section 115B.05 does not apply to any claim for damages arising out of the release of a hazardous substance which was placed or came to be located in or on the facility wholly before July 1, 1983.

Subd. 2. [Repealed, 1Sp1985 c 8 s 19]

History: 1983 c 121 s 6; 1Sp1985 c 8 s 2



Section 115B.08 — LIABILITY UNDER SECTION 115B.04; APPORTIONMENT AND CONTRIBUTION.

Subdivision 1. Right of apportionment; factors. Any person held jointly and severally liable under section 115B.04 has the right at trial to have the trier of fact apportion liability among the parties as provided in this section. The burden is on each defendant to show how that defendant's liability should be apportioned. The court shall reduce the amount of damages in proportion to any amount of liability apportioned to the party recovering.

In apportioning the liability of any party under this section, the trier of fact shall consider the following:

(1) the extent to which that party's contribution to the release of a hazardous substance can be distinguished;

(2) the amount of hazardous substance involved;

(3) the degree of toxicity of the hazardous substance involved;

(4) the degree of involvement of and care exercised by the party in manufacturing, treating, transporting, and disposing of the hazardous substance;

(5) the degree of cooperation by the party with federal, state, or local officials to prevent any harm to the public health or the environment; and

(6) knowledge by the party of the hazardous nature of the substance.

Subd. 2. Contribution. If a person is held jointly and severally liable under section 115B.04 and establishes a proportionate share of the aggregate liability, the provisions of section 604.02, subdivisions 1 and 2, shall apply with respect to contribution and reallocation of any uncollectible amounts.

History: 1983 c 121 s 8; 1986 c 444



Section 115B.09 — LIABILITY UNDER SECTION 115B.05; COMPARATIVE FAULT AND CONTRIBUTION.

The provisions of sections 604.01 and 604.02, subdivisions 1 and 2, apply to any action for damages under section 115B.05.

History: 1983 c 121 s 9; 1Sp1985 c 8 s 3



Section 115B.10 — NO AVOIDANCE OF LIABILITY; INSURANCE AND SUBROGATION.

An owner or operator of a facility or any other person who may be liable under sections 115B.01 to 115B.15 may not avoid that liability by means of any conveyance of any right, title, or interest in real property, or by any indemnification, hold harmless agreement, or similar agreement. Nothing in this section shall be construed:

(1) to prohibit any party who may be liable under sections 115B.01 to 115B.15 from entering an agreement by which that party is insured, held harmless or indemnified for part or all of that liability;

(2) to prohibit the enforcement of any insurance, hold harmless or indemnification agreement; or

(3) to bar any cause of action brought by a party who may be liable under sections 115B.01 to 115B.15 or by an insurer or guarantor, whether by right of subrogation or otherwise.

History: 1983 c 121 s 10



Section 115B.11 — STATUTE OF LIMITATIONS.

Subdivision 1. Construction. For the purposes of this section, "construction" means actions taken after the selection of remedial action such as excavation, building of structures, installation of equipment or fixtures, and other physical actions to respond to a release or threatened release.

Subd. 2. Action for recovery of costs. (a) An action for recovery of response costs under section 115B.04, including recovery of costs and expenses under section 115B.17, subdivision 6, may be commenced any time after costs and expenses have been incurred but must be commenced no later than six years after initiation of physical on-site construction of a response action.

(b) A party prevailing in an action commenced within the time required under paragraph (a) shall be entitled to a declaratory judgment of liability for all future reasonable and necessary costs incurred by that party to respond to the release or threatened release, including costs and expenses under section 115B.17, subdivision 6.

Subd. 3. Action for damages. No person may recover damages pursuant to sections 115B.01 to 115B.15 unless the action is commenced within six years from the date when the cause of action accrues. In determining when the cause of action accrues for an action to recover damages for death, personal injury or disease, the court shall consider factors including the following:

(1) when the plaintiff discovered the injury or loss;

(2) whether a personal injury or disease had sufficiently manifested itself; and

(3) when the plaintiff discovered, or using due diligence should have discovered, a causal connection between the injury, disease, or loss and the release of a hazardous substance.

Subd. 4. Application. Subdivisions 1 to 3 apply to actions for recovery of costs commenced on or after April 1, 1998. Response costs incurred before April 1, 1998, are recoverable in an action commenced on or after April 1, 1998, only if physical on-site construction of the response action was initiated not more than six years before the cost recovery action is commenced. Notwithstanding any provision in Laws 1998, chapter 341, to the contrary, the running of the statute of limitations imposed by subdivisions 1 to 3 with respect to cost recovery actions is suspended until July 1, 1999. Subdivisions 1 to 3 shall not apply to any litigation pending in court on March 31, 1998, if the statute of limitations under this chapter has been contested in the litigation. Subdivisions 1 to 3 shall not be offered by any party as evidence of the intent, meaning, or application of the statute of limitations under this chapter.

History: 1983 c 121 s 11; 1998 c 341 s 2,5



Section 115B.12 — OTHER REMEDIES PRESERVED.

Nothing in sections 115B.01 to 115B.15 shall be construed to abolish or diminish any remedy or affect the right of any person to bring a legal action or use any remedy available under any other provision of state or federal law, including common law, to recover for personal injury, disease, economic loss or response costs arising out of a release of any hazardous substance, or for removal or the costs of removal of that hazardous substance. Nothing in sections 115B.01 to 115B.15 shall be construed to limit or restrict in any way the liability of any person under any other state or federal law, including common law, for loss due to personal injury or disease, for economic loss, or for response costs arising out of any release or threatened release of a hazardous substance from a facility regardless of the time at which a hazardous substance was placed or came to be located in or on the facility. The provisions of sections 115B.01 to 115B.15 shall not be considered, interpreted, or construed in any way as reflecting a determination, in whole or in part, of policy regarding the inapplicability of strict liability, or strict liability doctrines under any other state or federal law, including common law, to activities past, present or future, relating to hazardous substances, or pollutants or contaminants, or other similar activities.

History: 1983 c 121 s 12



Section 115B.13 — DOUBLE RECOVERY PROHIBITED.

A person who recovers response costs or damages pursuant to sections 115B.01 to 115B.15 may not recover the same costs or damages pursuant to any other law. A person who recovers response costs or damages pursuant to any other state or federal law may not recover for the same costs or damages pursuant to sections 115B.01 to 115B.15.

History: 1983 c 121 s 13



Section 115B.14 — AWARD OF COSTS.

Upon motion of a party prevailing in an action under sections 115B.01 to 115B.15 the court may award costs, disbursements and reasonable attorney fees and witness fees to that party.

History: 1983 c 121 s 14



Section 115B.15 — APPLICATION OF SECTIONS 115B.01 TO 115B.14.

Sections 115B.01 to 115B.14 apply to any release or threatened release of a hazardous substance occurring on or after July 1, 1983, including any release which began before July 1, 1983, and continued after that date. Sections 115B.01 to 115B.14 do not apply to a release or threatened release which occurred wholly before July 1, 1983, regardless of the date of discovery of any injury or loss caused by the release or threatened release.

History: 1983 c 121 s 15



Section 115B.16 — DISPOSITION OF FACILITIES.

Subdivision 1. Closed disposal facilities; use of property. No person shall use any property on or in which hazardous waste remains after closure of a disposal facility as defined in section 115A.03, subdivision 10, in any way that disturbs the integrity of the final cover, liners, or any other components of any containment system, or the function of the disposal facility's monitoring systems, unless the agency finds that the disturbance:

(1) is necessary to the proposed use of the property, and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

Subd. 2. Recording affidavit. Before any transfer of ownership of any property which the owner knew or should have known was used as the site of a hazardous waste disposal facility as defined in section 115A.03, subdivision 10, or which the owner knew or should have known is subject to extensive contamination by release of a hazardous substance, the owner shall record with the county recorder of the county in which the property is located an affidavit containing a legal description of the property that discloses to any potential transferee:

(1) that the land has been used to dispose of hazardous waste or that the land is contaminated by a release of a hazardous substance;

(2) the identity, quantity, location, condition and circumstances of the disposal or contamination to the full extent known or reasonably ascertainable; and

(3) that the use of the property or some portion of it may be restricted as provided in subdivision 1.

An owner must also file an affidavit within 60 days after any material change in any matter required to be disclosed under clauses (1) to (3) with respect to property for which an affidavit has already been recorded.

If the owner or any subsequent owner of the property removes the hazardous substance, together with any residues, liner, and contaminated underlying and surrounding soil, that owner may record an affidavit indicating the removal of the hazardous substance.

Failure to record an affidavit as provided in this subdivision does not affect or prevent any transfer of ownership of the property.

Subd. 3. Duty of county recorder. The county recorder shall record all affidavits presented in accordance with subdivision 2. The affidavits shall be recorded in a manner which will assure their disclosure in the ordinary course of a title search of the subject property.

Subd. 4. Penalties. (a) Any person who knowingly violates the provisions of subdivision 1 is subject to a civil penalty in an amount determined by the court of not more than $100,000, and shall be liable under sections 115B.04 and 115B.05 for any release or threatened release of any hazardous substance resulting from the violation.

(b) Any person who knowingly fails to record an affidavit as required by subdivision 2 shall be liable under sections 115B.04 and 115B.05 for any release or threatened release of any hazardous substance from a facility located on that property.

(c) A civil penalty may be imposed and recovered by an action brought by a county attorney or by the attorney general in the district court of the county in which the property is located.

(d) Any civil fines recovered under this subdivision shall be deposited in the remediation fund.

History: 1983 c 121 s 16; 1986 c 444; 1989 c 335 art 4 s 106; 2004 c 228 art 1 s 24



Section 115B.17 — STATE RESPONSE TO RELEASES.

Subdivision 1. Removal and remedial action. Whenever there is a release or substantial threat of release from a facility of any pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or whenever a hazardous substance is released or there is a threatened release of a hazardous substance from a facility:

(a) The agency may take any removal or remedial action relating to the hazardous substance, or pollutant or contaminant, which the agency deems necessary to protect the public health or welfare or the environment. Before taking any action the agency shall:

(1) Request any responsible party known to the agency to take actions which the agency deems reasonable and necessary to protect the public health or welfare or the environment, stating the reasons for the actions, a reasonable time for beginning and completing the actions taking into account the urgency of the actions for protecting the public health or welfare or the environment, and the intention of the agency to take action if the requested actions are not taken as requested;

(2) Notify the owner of real property where the facility is located or where response actions are proposed to be taken, if the owner is not a responsible party, that responsible parties have been requested to take response actions and that the owner's cooperation will be required in order for responsible parties or the agency to take those actions; and

(3) Determine that the actions requested by the agency will not be taken by any known responsible party in the manner and within the time requested.

(b) The commissioner may take removal action which the commissioner deems necessary to protect the public health or welfare or the environment if the commissioner determines that the release or threatened release constitutes an emergency requiring immediate action to prevent, minimize or mitigate damage to the public health or welfare or the environment. Before taking any action the commissioner shall make reasonable efforts in light of the urgency of the action to follow the procedure provided in clause (a).

No removal action taken by any person shall be construed as an admission of liability for a release or threatened release.

Subd. 2. Other actions. Whenever the agency or commissioner is authorized to act pursuant to subdivision 1 or whenever the agency or commissioner has reason to believe that a release of a hazardous substance, or a pollutant or contaminant, has occurred or is about to occur, or that illness, disease, or complaints thereof may be attributable to exposure to a hazardous substance, or a pollutant or contaminant, the agency or commissioner may undertake investigations, monitoring, surveys, testing, and other similar activities necessary or appropriate to identify the existence and extent of the release or threat thereof, the source and nature of the hazardous substances, or pollutants or contaminants, and the extent of danger to the public health or welfare or the environment. In addition, the agency may undertake planning, legal, fiscal, economic, engineering, architectural, and other studies or investigations necessary or appropriate to plan and direct a response action, to recover the costs of the response action, and to enforce the provisions of sections 115B.01 to 115B.18.

Subd. 2a. Cleanup standards. In determining the appropriate standards to be achieved by response actions taken or requested under this section to protect public health and welfare and the environment from a release or threatened release, the commissioner shall consider the planned use of the property where the release or threatened release is located.

Subd. 2b. Public notice of proposed response actions. Before selecting a remedial action to respond to a release or threatened release listed pursuant to subdivision 13, the commissioner shall give written notice of the proposed remedial action to the public by publication of a notice in a newspaper of general circulation in the affected area, and provide an opportunity for submission of comments on the proposed remedial action. The notice shall also be given by certified mail to all persons known to the commissioner at the time of the notice who the commissioner has reason to believe are responsible for the release or threatened release, including all persons who have previously received a request for response action under subdivision 1 with respect to the release or threatened release.

Subd. 3. Duty to provide information. Any person who the agency has reason to believe is responsible for a release or threatened release as provided in section 115B.03, or who is the owner of real property where the release or threatened release is located or where response actions are proposed to be taken, when requested by the agency, or any member, employee or agent thereof who is authorized by the agency, shall furnish to the agency any information which that person may have or may reasonably obtain which is relevant to the release or threatened release.

Subd. 4. Access to information and property. The agency or any member, employee or agent thereof authorized by the agency, upon presentation of credentials, may:

(1) examine and copy any books, papers, records, memoranda or data of any person who has a duty to provide information to the agency under subdivision 3; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized by this section including obtaining information from any person who has a duty to provide the information under subdivision 3, conducting surveys or investigations, and taking removal or remedial action.

Subd. 5. Classification of data. Except as otherwise provided in this subdivision, data obtained from any person pursuant to subdivision 3 or 4 is public data as defined in section 13.02. Upon certification by the subject of the data that the data relates to sales figures, processes or methods of production unique to that person, or information which would tend to affect adversely the competitive position of that person, the commissioner shall classify the data as private or nonpublic data as defined in section 13.02. Notwithstanding any other law to the contrary, data classified as private or nonpublic under this subdivision may be disclosed when relevant in any proceeding under sections 115B.01 to 115B.18, or to other public agencies concerned with the implementation of sections 115B.01 to 115B.18.

Subd. 6. Recovering expenses. Any reasonable and necessary expenses incurred by the agency or commissioner pursuant to this section, including all response costs, and administrative and legal expenses, may be recovered in a civil action brought by the attorney general against any person who may be liable under section 115B.04 or any other law. The agency's certification of expenses shall be prima facie evidence that the expenses are reasonable and necessary. Any expenses incurred pursuant to this section which are recovered by the attorney general pursuant to section 115B.04 or any other law, including any award of attorneys fees, shall be deposited in the remediation fund.

Subd. 7. Actions relating to natural resources. For the purpose of this subdivision, the state is the trustee of the air, water and wildlife of the state. An action pursuant to section 115B.04 for damages with respect to air, water or wildlife may be brought by the attorney general in the name of the state as trustee for those natural resources. Any damages recovered by the attorney general pursuant to section 115B.04 or any other law for injury to, destruction of, or loss of natural resources resulting from the release of a hazardous substance, or a pollutant or contaminant, shall be deposited in the remediation fund.

Subd. 8. [Repealed, 1990 c 597 s 73]

Subd. 9. Actions relating to occupational safety and health. The agency, commissioner, and the commissioner of labor and industry shall make reasonable efforts to coordinate any actions taken under this section and under sections 182.65 to 182.674 to avoid duplication or conflict of actions or requirements with respect to a release or threatened release affecting the safety of any conditions or place of employment.

Subd. 10. Actions relating to health. The agency and commissioner shall make reasonable efforts to coordinate and consult with the commissioner of health in planning and directing response actions with respect to a release or threatened release affecting the public health. If the commissioner of health, upon the request of the agency, takes any actions authorized under this section, the agency shall reimburse the commissioner of health from the fund for the reasonable and necessary expenses incurred in taking those actions and may recover any amount spent from the fund under subdivision 6.

Subd. 11. Limit on actions by political subdivisions. When the agency or commissioner has requested a person who is responsible for a release or threatened release to take any response action under subdivision 1, no political subdivision shall request or order that person to take any action which conflicts with the action requested by the agency or commissioner of the Pollution Control Agency.

Subd. 12. Authorizing certain response actions. For the purpose of permitting a political subdivision or private person to recover response costs as provided in section 115B.04, subdivision 6, the agency may authorize the political subdivision to take removal or remedial actions or may authorize the private person to take removal actions with respect to any release of a hazardous substance which was placed or came to be located in the facility before April 1, 1982. The authorization shall be based on application of the criteria in the rules of the agency adopted under subdivision 13 or, if the rules have not been adopted, under the criteria set forth in subdivision 13 on which the rules are required to be based. The authorization shall not be inconsistent with the criteria. This subdivision shall not be construed to prohibit a political subdivision or private person from taking removal or remedial actions without the authorization of the agency.

Subd. 13. Priorities; rules. By November 1, 1983, the Pollution Control Agency shall establish a temporary list of priorities among releases or threatened releases for the purpose of taking remedial action and, to the extent practicable consistent with the urgency of the action, for taking removal action under this section. The temporary list, with any necessary modifications, shall remain in effect until the Pollution Control Agency adopts rules establishing state criteria for determining priorities among releases and threatened releases. The Pollution Control Agency shall adopt the rules by July 1, 1984. After rules are adopted, a permanent priority list shall be established, and may be modified from time to time, according to the criteria set forth in the rules. Before any list is established under this subdivision the Pollution Control Agency shall publish the list in the State Register and allow 30 days for comments on the list by the public.

The temporary list and the rules required by this subdivision shall be based upon the relative risk or danger to public health or welfare or the environment, taking into account to the extent possible the population at risk, the hazardous potential of the hazardous substances at the facilities, the potential for contamination of drinking water supplies, the potential for direct human contact, the potential for destruction of sensitive ecosystems, the administrative and financial capabilities of the Pollution Control Agency, and other appropriate factors.

Subd. 14. Requests for review, investigation, and oversight. (a) The commissioner may, upon request, assist a person in determining whether real property has been the site of a release or threatened release of a hazardous substance, pollutant, or contaminant. The commissioner may also assist in, or supervise, the development and implementation of reasonable and necessary response actions. Assistance may include review of agency records and files, and review and approval of a requester's investigation plans and reports and response action plans and implementation.

(b) Except as otherwise provided in this paragraph, the person requesting assistance under this subdivision shall pay the agency for the agency's cost, as determined by the commissioner, of providing assistance. A state agency, political subdivision, or other public entity is not required to pay for the agency's cost to review agency records and files. Money received by the agency for assistance under this section must be deposited in the remediation fund and is exempt from section 16A.1285.

(c) When a person investigates a release or threatened release in accordance with an investigation plan approved by the commissioner under this subdivision, the investigation does not associate that person with the release or threatened release for the purpose of section 115B.03, subdivision 3, clause (4).

Subd. 15. Acquiring property. The agency may acquire, by purchase or donation, interests in real property, including easements, environmental covenants under chapter 114E, and leases, that the agency determines are necessary for response action. The agency may acquire an easement by condemnation only if the agency is unable, after reasonable efforts, to acquire an interest in real property by purchase or donation. The provisions of chapter 117 govern condemnation proceedings by the agency under this subdivision. A donation of an interest in real property to the agency is not effective until the agency executes a certificate of acceptance. The state is not liable under this chapter solely as a result of acquiring an interest in real property under this subdivision. Agency approval of an environmental covenant under chapter 114E is sufficient evidence of acceptance of an interest in real property where the agency is expressly identified as a holder in the covenant.

Subd. 16. Disposition of property acquired for response action. (a) If the commissioner determines that real or personal property acquired by the agency for response action is no longer needed for response action purposes, the commissioner may:

(1) transfer the property to the commissioner of administration to be disposed of in the manner required for other surplus property subject to conditions the commissioner determines necessary to protect the public health and welfare or the environment, or to comply with federal law;

(2) transfer the property to another state agency, a political subdivision, or special purpose district as provided in paragraph (b); or

(3) if required by federal law, take actions and dispose of the property as required by federal law.

(b) If the commissioner determines that real or personal property acquired by the agency for response action must be operated, maintained, or monitored after completion of other phases of the response action, the commissioner may transfer ownership of the property to another state agency, a political subdivision, or special purpose district that agrees to accept the property. A state agency, political subdivision, or special purpose district is authorized to accept and implement the terms and conditions of a transfer under this paragraph. The commissioner may set terms and conditions for the transfer that the commissioner considers reasonable and necessary to ensure proper operation, maintenance, and monitoring of response actions, protect the public health and welfare and the environment, and comply with applicable federal and state laws and regulations. The state agency, political subdivision, or special purpose district to which the property is transferred is not liable under this chapter solely as a result of acquiring the property or acting in accordance with the terms and conditions of the transfer.

(c) If the agency acquires property under subdivision 15, the commissioner may lease or grant an easement in the property to a person during the implementation of response actions if the lease or easement is compatible with or necessary for response action implementation.

(d) The proceeds of a sale, lease, or other transfer of property under this subdivision by the commissioner or by the commissioner of administration shall be deposited in the remediation fund. Any share of the proceeds that the agency is required by federal law or regulation to reimburse to the federal government is appropriated from the account to the agency for that purpose. Except for section 94.16, subdivision 2, the provisions of section 94.16 do not apply to real property sold by the commissioner of administration which was acquired under subdivision 15.

Subd. 17. Settlements; general authority. In addition to the general authority vested in the agency to settle any claims under sections 115B.01 to 115B.18, the agency may exercise the settlement authorities provided in subdivisions 17 to 20. If the agency does not obtain complete relief for all of its claims under sections 115B.01 to 115B.18, pursuant to a settlement, the agency may bring claims under those sections against any person who is not a party to the settlement, but the settlement shall reduce the liability of any person who is not a party to the settlement by the amount of the settlement.

Subd. 18. Contribution protection for settlors. Notwithstanding anything to the contrary in section 115B.08 or any other law, a person who resolves its liability to the agency under sections 115B.01 to 115B.18 in a settlement shall not be liable for any claim for contribution regarding matters addressed in the settlement. Except as otherwise provided in the settlement, a party to a settlement retains any right under section 115B.08 or any other law to bring a claim for contribution against any person who is not a party to the settlement. Any claim for contribution against a person who is not a party to the settlement shall be subordinate to any claim asserted against such person by the agency.

Subd. 19. Reimbursement under certain settlements. (a) When the agency determines that some but not all persons responsible for a release are willing to implement response actions, the agency may agree, pursuant to a settlement of its claims under sections 115B.01 to 115B.18, to reimburse the settling parties for response costs incurred to take the actions. The agency may agree to reimburse any amount which does not exceed the amount that the agency estimates may be attributable to the liability of responsible persons who are not parties to the settlement. Reimbursement may be provided only for the cost of conducting remedial design and constructing remedial action pursuant to the terms of the settlement. Reimbursement under this subdivision shall be paid only upon the agency's determination that the remedial action approved by the agency has been completed in accordance with the terms of the settlement. The agency may use money appropriated to it for actions authorized under section 115B.20, subdivision 2, clause (2), to pay reimbursement under this subdivision.

(b) The agency may agree to provide reimbursement under a settlement only when all of the following requirements have been met:

(1) the agency has made the determination under paragraph (c) regarding persons who are not participating in the settlement, and has provided written notice to persons identified under paragraph (c), clauses (1) and (2), of their opportunity to participate in the settlement or in a separate settlement under subdivision 20;

(2) the release addressed in the settlement has been assigned a priority pursuant to agency rules adopted under subdivision 13, and the priority is at least as high as a release for which the agency would be allowed to allocate funds for remedial action under the rules;

(3) an investigation of the release addressed in the settlement has been completed in accordance with a plan approved by the agency; and

(4) the agency has approved the remedial action to be implemented under the settlement.

(c) Before entering into a settlement providing for reimbursement under this subdivision, the agency shall determine that there are one or more persons who meet any of the following criteria who are not participating in the settlement:

(1) persons identified by the agency as responsible for the release addressed in the settlement but who are likely to have only minimal involvement in actions leading to the release, or are insolvent or financially unable to pay any significant share of response action costs;

(2) persons identified by the agency as responsible for the release other than persons described in clause (1) and who are unwilling to participate in the settlement or to take response actions with respect to the release;

(3) persons whom the agency has reason to believe are responsible for the release addressed in the settlement but whom the agency has been unable to identify; or

(4) persons identified to the agency by a party to the proposed settlement as persons who are potentially responsible for the release but for whom the agency has insufficient information to determine responsibility.

(d) Except as otherwise provided in this subdivision, a decision of the agency under this subdivision to offer or agree to provide reimbursement in any settlement, or to determine the amount of reimbursement it will provide under a settlement, is a matter of agency discretion in the exercise of its enforcement authority. In exercising discretion in this matter, the agency may consider, among other factors, the degree of cooperation with the agency that has been shown prior to the settlement by the parties seeking reimbursement.

(e) The agency may require as a term of settlement under this subdivision that the parties receiving reimbursement from the agency waive any rights they may have to bring a claim for contribution against persons who are not parties to the settlement.

(f) Notwithstanding any provision to the contrary in paragraphs (a) to (e), until June 30, 2001, the agency may use the authority under this subdivision to enter into agreements for the implementation of a portion of an approved response action plan and to provide funds in the form of a grant for the purpose of implementing the agreement. The amount paid for implementing a portion of an approved response action plan may not exceed the proportion of the costs of the response action plan which are attributable to the liability of responsible persons who are not parties to the agreement.

(g) A decision of the agency under paragraph (f) to offer or agree to provide funds in any agreement or to determine the specific remedial actions included in any agreement to implement an approved action plan or the amount of funds the agency will provide under an agreement is a matter of agency discretion in the exercise of its enforcement authority.

Subd. 20. Settlements with de minimis parties and parties with limited financial resources. (a) The agency may agree to separately settle its claims under sections 115B.01 to 115B.18 with any persons:

(1) whose liability for response costs or response actions, in the determination of the agency, is minimal in comparison with the liability of other persons responsible for the release; or

(2) who are responsible for a release but, in the determination of the agency, are insolvent or financially unable to pay any significant share of their liability for the response costs.

(b) A settlement under this subdivision may require the parties to pay a fixed amount in money or in kind toward the implementation of response actions, and may include a premium for the risk of additional future response costs or response action requirements. The agency may require as a term of a settlement under this subdivision that the settling responsible persons waive any rights they may have to bring a claim for contribution against persons who are not parties to the settlement.

(c) All amounts paid to the agency under a settlement entered into pursuant to this subdivision shall be deposited in the account and are appropriated to the agency to pay for response actions and associated administrative and legal costs related to the release addressed in the settlement, including reimbursement for response costs under subdivision 19.

History: 1983 c 121 s 17; 1986 c 444; 1987 c 186 s 15; 1988 c 685 s 23; 1989 c 325 s 30; 1989 c 335 art 4 s 36; 1990 c 528 s 1; 1990 c 597 s 69; 1992 c 512 s 1; 1995 c 168 s 3; 1997 c 216 s 101-106; 1998 c 254 art 1 s 26; 1998 c 341 s 3; 2000 c 376 s 1; 2003 c 128 art 2 s 7-10; 2007 c 131 art 1 s 74



Section 115B.175 — VOLUNTARY RESPONSE ACTIONS; LIABILITY PROTECTION; PROCEDURES.

Subdivision 1. Protection from liability; scope. (a) Subject to the provisions of this section, a person who is not otherwise responsible under sections 115B.01 to 115B.18 for a release or threatened release will not be responsible under those sections for the release or threatened release if the person undertakes and completes response actions to remove or remedy all known releases and threatened releases at an identified area of real property in accordance with a voluntary response action plan approved by the commissioner.

(b) The liability protection provided under this subdivision applies to releases or threatened releases at the identified property that are not required to be removed or remedied by the approved voluntary response action plan if the requirements of subdivision 2 are met.

Subd. 2. Partial response action plans; criteria for approval. (a) The commissioner may approve a voluntary response action plan submitted under this section that does not require removal or remedy of all releases and threatened releases at an identified area of real property if the commissioner determines that all of the following criteria have been met:

(1) if reuse or development of the property is proposed, the voluntary response action plan provides for all response actions required to carry out the proposed reuse or development in a manner that meets the same standards for protection that apply to response actions taken or requested under section 115B.17, subdivision 1 or 2;

(2) the response actions and the activities associated with any reuse or development proposed for the property will not aggravate or contribute to releases or threatened releases that are not required to be removed or remedied under the voluntary response action plan, and will not interfere with or substantially increase the cost of response actions to address the remaining releases or threatened releases; and

(3) the owner of the property agrees to cooperate with the commissioner or other persons acting at the direction of the commissioner in taking response actions necessary to address remaining releases or threatened releases, and to avoid any action that interferes with the response actions.

(b) Under paragraph (a), clause (3), an owner may be required to agree to any or all of the following terms necessary to carry out response actions to address remaining releases or threatened releases:

(1) to provide access to the property to the commissioner and the commissioner's authorized representatives;

(2) to allow the commissioner, or persons acting at the direction of the commissioner, to undertake reasonable and necessary activities at the property including placement of borings, wells, equipment, and structures on the property, provided that the activities do not unreasonably interfere with the proposed reuse or redevelopment; and

(3) to grant easements or other interests in the property to the agency for any of the purposes provided in clause (1) or (2).

(c) An agreement under paragraph (a), clause (3), must apply to and be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the commissioner that summarizes the agreement, with the county recorder or registrar of titles of the county where the property is located.

Subd. 3. Submitting and approving voluntary response action plans. (a) A person shall submit a voluntary response action plan to the commissioner under section 115B.17, subdivision 14. The commissioner may provide assistance to review voluntary response action plans or supervise response action implementation under that subdivision.

(b) A voluntary response action plan submitted for approval of the commissioner must include an investigation report that describes the methods and results of an investigation of the releases and threatened releases at the identified area of real property. The commissioner must not approve the voluntary response action plan unless the commissioner determines that the nature and extent of the releases and threatened releases at the identified area of real property have been adequately identified and evaluated in the investigation report.

(c) Response actions required in a voluntary response action plan under this section must meet the same standards for protection that apply to response actions taken or requested under section 115B.17, subdivision 1 or 2.

(d) When the commissioner approves a voluntary response action plan, the commissioner may include in the approval an acknowledgment that, upon certification of completion of the response actions as provided in subdivision 5, the person submitting the plan will receive the protection from liability provided under this section.

Subd. 4. Performance of response actions does not associate persons with release. Persons specified in subdivision 6 or 6a, paragraph (c), do not associate themselves with, or aggravate or contribute to, any release or threatened release identified in an approved voluntary response action plan for the purpose of subdivision 7, clause (1), or section 115B.03, subdivision 3, clause (4), as a result of performance of the response actions required in accordance with the plan and the direction of the commissioner. Nothing in this section relieves a person of any liability for failure to exercise due care in performing a response action.

Subd. 5. Certification of completion of response actions. (a) Response actions taken under an approved voluntary response action plan are not completed until the commissioner certifies completion in writing.

(b) Certification of completion of response actions taken under a voluntary response action plan that does not require removal or remedy of all releases and threatened releases is subject to compliance by the owner, and the owner's successors and assigns, with the terms of the agreement required under subdivision 2, paragraph (a), clause (3).

Subd. 6. Persons protected from liability. In addition to the person who undertakes and completes response actions, and subject to the provisions of subdivision 7, the liability protection provided by this section applies to the following persons when the commissioner issues the certificate of completion of response actions under subdivision 5:

(1) the owner of the identified property, if the owner is not responsible for any release or threatened release identified in the approved voluntary response action plan;

(2) a person providing financing to the person who undertakes and completes the response actions, or who acquires or develops the identified property; and

(3) a successor or assign of any person to whom the liability protection applies.

Subd. 6a. Voluntary response actions by responsible persons. (a) Notwithstanding subdivision 1, paragraph (a), when a person who is responsible for a release or threatened release under sections 115B.01 to 115B.18 undertakes and completes response actions, the protection from liability provided by this section applies to persons described in paragraph (c) if the response actions are undertaken and completed in accordance with this subdivision.

(b) The response actions must be undertaken and completed in accordance with a voluntary response action plan approved as provided in subdivision 3. Notwithstanding subdivision 2, a voluntary response action plan submitted by a person who is responsible for the release or threatened release must require remedy or removal of all releases and threatened releases at the identified area of real property. The identified area of real property must correspond to the boundaries of a parcel that is either separately platted or is the entire parcel.

(c) Subject to the provisions of subdivision 7, when the commissioner issues a certificate of completion under subdivision 5 for response actions completed at an identified area of real property in accordance with this subdivision, the liability protection under this section applies to:

(1) a person who acquires the identified real property after approval of the voluntary response action plan;

(2) a person providing financing for response actions or development at the identified real property after approval of the response action plan, whether the financing is provided to the person undertaking the response actions or other person who acquires or develops the property; and

(3) a successor or assign of a person to whom the liability protection applies under this paragraph.

(d) When the commissioner issues a certificate of completion for response actions completed by a responsible person, the commissioner and the responsible person may enter into an agreement that resolves the person's future liability to the agency under sections 115B.01 to 115B.18 for the release or threatened release addressed by the response actions.

Subd. 7. Persons not protected from liability. The protection from liability provided by this section does not apply to:

(1) a person who aggravates or contributes to a release or threatened release that was not remedied under an approved voluntary response action plan;

(2) a person who was responsible under sections 115B.01 to 115B.18 for a release or threatened release identified in the approved voluntary response action plan before taking an action that would have made the person subject to the protection under subdivision 6 or 6a; or

(3) a person who obtains approval of a voluntary response action plan for purposes of this section by fraud or misrepresentation, or by knowingly failing to disclose material information, or who knows that approval was so obtained before taking an action that would have made the person subject to the protection under subdivision 6 or 6a.

Subd. 8. Other rights and authorities not affected. Nothing in this section affects the authority of the agency or commissioner to exercise any powers or duties under this chapter or other law with respect to any release or threatened release, or the right of the agency, the commissioner, or any other person to seek any relief available under this chapter against any party who is not subject to the liability protection provided under this section.

History: 1992 c 512 s 2; 1993 c 287 s 1-3; 1995 c 168 s 4,5; 1997 c 216 s 107,108



Section 115B.177 — OWNER OF REAL PROPERTY AFFECTED BY OFF-SITE RELEASE.

Subdivision 1. Determination or agreement by commissioner. (a) The commissioner may issue a written determination or enter into an agreement to take no action under sections 115B.01 to 115B.18 against a person who owns real property subject to a release of a hazardous substance, or pollutant or contaminant, if the commissioner finds that the release originates from a source on adjacent or nearby real property and that the person is not otherwise responsible for the release.

(b) A determination issued or agreement entered into under this section must be conditioned upon the following:

(1) agreement by the person to allow entry upon the property to the commissioner and the authorized representatives of the commissioner to take response actions to address the release, including in appropriate cases an agreement to grant easements to the state for that purpose;

(2) agreement by the person to avoid any interference with the response actions to address the release taken by or at the direction of the agency or the commissioner, and to avoid actions that contribute to the release;

(3) invalidation of the determination or agreement if the commissioner receives new information indicating that the property owned by the person is a source of the release or that the person is otherwise responsible for the release; and

(4) any other condition that the commissioner deems reasonable and necessary to ensure that the agency and commissioner can adequately respond to the release.

Subd. 2. Scope and effect of determination or agreement. (a) A determination issued or agreement entered into under this section may extend to the successors and assigns of the person to whom it originally applies, if the successors and assigns are not otherwise responsible for the release and are bound by the conditions in the determination or agreement.

(b) Issuance of a determination or execution of an agreement under this section does not affect the authority of the agency or commissioner to take any response action under sections 115B.01 to 115B.18 with respect to the release subject to the determination or agreement, or to take administrative or judicial action under those sections with respect to persons not bound by the determination or agreement.

History: 1992 c 512 s 3



Section 115B.178 — ASSOCIATION WITH RELEASE; COMMISSIONER'S DETERMINATION.

Subdivision 1. Determination. (a) The commissioner may issue determinations that certain actions proposed to be taken at real property subject to a release or threatened release of a hazardous substance or pollutant or contaminant will not constitute conduct associating the person with the release or threatened release for the purpose of section 115B.03, subdivision 3, clause (4). Proposed actions that may be covered by a determination under this section include response actions approved by the commissioner to address the release or threatened release, actions to improve or develop the real property, loans secured by the real property, or other similar actions. A determination may be subject to terms and conditions deemed reasonable by the commissioner. When a person takes actions in accordance with a determination issued under this subdivision, the actions do not associate the person with the release for the purpose of section 115B.03, subdivision 3, clause (4).

(b) The commissioner may also issue a determination under paragraph (a) that certain actions taken in the past at the real property did not constitute conduct associating the person requesting the determination with the release or threatened release for purposes of section 115B.03, subdivision 3, clause (4). The person requesting a determination under this paragraph shall conduct an investigation approved by the commissioner that identifies the nature and extent of the release or threatened release or shall take response actions in accordance with a response action plan approved by the commissioner. Any such determination shall be limited to the represented facts of the past actions and shall not apply to actions that are not represented or disclosed. The determination may be subject to such other terms and conditions as the commissioner deems reasonable.

Subd. 2. Scope and effect of determination. Section 115B.177, subdivision 2, applies to a determination by the commissioner under this section.

History: 1993 c 287 s 4; 1994 c 639 art 4 s 1; 1995 c 168 s 6



Section 115B.179 — COMMISSIONER'S AUTHORITY NOT LIMITED.

The commissioner's authority to make a determination or enter into an agreement under section 115B.177 and to make a determination under section 115B.178 does not limit or preclude any other authority of the commissioner under any law.

History: 1993 c 287 s 5



Section 115B.18 — FAILURE TO TAKE REQUESTED ACTIONS; CIVIL PENALTIES; ACTION TO COMPEL PERFORMANCE; INJUNCTIVE RELIEF.

Subdivision 1. Civil penalties. Any person responsible for a release or threatened release from a facility of a pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or for a release or threatened release of a hazardous substance from a facility shall forfeit and pay to the state a civil penalty in an amount to be determined by the court of not more than $20,000 per day for each day that the person fails to take reasonable and necessary response actions or to make reasonable progress in completing response actions requested as provided in subdivision 3.

The penalty provided under this subdivision may be recovered by an action brought by the attorney general in the name of the state in connection with an action to recover expenses of the agency under section 115B.17, subdivision 6, or by a separate action in the District Court of Ramsey County. All penalties recovered under this subdivision shall be deposited in the remediation fund.

Subd. 2. Action to compel performance. When any person who is responsible for a release or threatened release from a facility of a pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or for a release or threatened release of a hazardous substance from a facility, fails to take response actions or to make reasonable progress in completing response actions requested as provided in subdivision 3, the attorney general may bring an action in the name of the state to compel performance of the requested response actions. If any person having any right, title, or interest in and to the real property where the facility is located or where response actions are proposed to be taken is not a person responsible for the release or threatened release, the person may be joined as an indispensable party in an action to compel performance in order to assure that the requested response actions can be taken on that property by the responsible parties.

Subd. 3. Requests for response actions. A request for emergency removal action shall be made by the commissioner of the Pollution Control Agency. Other requests for response actions shall be made by the agency. A request shall be in writing, shall state the action requested, the reasons for the action, and a reasonable time by which the action must be begun and completed taking into account the urgency of the action for protection of the public health or welfare or the environment.

Subd. 4. Injunctive relief. The release or threatened release of a hazardous substance, or a pollutant or contaminant, shall constitute a public nuisance and may be enjoined in an action, in the name of the state, brought by the attorney general.

History: 1983 c 121 s 18; 1987 c 186 s 15; 2004 c 228 art 1 s 25



Section 115B.19 — PURPOSE OF FUND.

In establishing the remediation fund in section 116.155 it is the purpose of the legislature to:

(1) encourage treatment and disposal of hazardous waste in a manner that adequately protects the public health or welfare or the environment;

(2) encourage responsible parties to provide the response actions necessary to protect the public and the environment from the effects of the release of hazardous substances;

(3) encourage the use of alternatives to land disposal of hazardous waste including resource recovery, recycling, neutralization, and reduction;

(4) provide state agencies with the financial resources needed to prepare and implement an effective and timely state response to the release of hazardous substances, including investigation, planning, removal and remedial action;

(5) compensate for increased governmental expenses and loss of revenue and to provide other appropriate assistance to mitigate any adverse impact on communities in which commercial hazardous waste processing or disposal facilities are located under the siting process provided in chapter 115A;

(6) recognize the environmental and public health costs of land disposal of solid waste and of the use and disposal of hazardous substances and to place the burden of financing state hazardous waste management activities on those whose products and services contribute to hazardous waste management problems and increase the risks of harm to the public and the environment.

History: 1983 c 121 s 19; 1989 c 335 art 4 s 106; 2003 c 128 art 2 s 11



Section 115B.20 — ACTIONS USING MONEY FROM REMEDIATION FUND.

Subdivision 1. [Repealed by amendment, 2003 c 128 art 2 s 12]

Subd. 2. Purposes for which money may be spent. Money appropriated from the remediation fund under section 116.155, subdivision 2, paragraph (a), clause (1), may be spent only for the following purposes:

(1) preparation by the agency and the commissioner of agriculture for taking removal or remedial action under section 115B.17, or under chapter 18D, including investigation, monitoring and testing activities, enforcement and compliance efforts relating to the release of hazardous substances, pollutants or contaminants under section 115B.17 or 115B.18, or chapter 18D;

(2) removal and remedial actions taken or authorized by the agency or the commissioner of the Pollution Control Agency under section 115B.17, or taken or authorized by the commissioner of agriculture under chapter 18D including related enforcement and compliance efforts under section 115B.17 or 115B.18, or chapter 18D, and payment of the state share of the cost of remedial action which may be carried out under a cooperative agreement with the federal government pursuant to the federal Superfund Act, under United States Code, title 42, section 9604(c)(3) for actions related to facilities other than commercial hazardous waste facilities located under the siting authority of chapter 115A;

(3) reimbursement to any private person for expenditures made before July 1, 1983, to provide alternative water supplies deemed necessary by the agency or the commissioner of agriculture and the Department of Health to protect the public health from contamination resulting from the release of a hazardous substance;

(4) assessment and recovery of natural resource damages by the agency and the commissioner of natural resources for administration, planning, and implementation by the commissioner of natural resources of the rehabilitation, restoration, or acquisition of natural resources to remedy injuries or losses to natural resources resulting from the release of a hazardous substance; before implementing a project to rehabilitate, restore, or acquire natural resources under this clause, the commissioner of natural resources shall provide written notice of the proposed project to the chairs of the senate and house of representatives committees with jurisdiction over environment and natural resources finance;

(5) acquisition of a property interest under section 115B.17, subdivision 15;

(6) reimbursement, in an amount to be determined by the agency in each case, to a political subdivision that is not a responsible person under section 115B.03, for reasonable and necessary expenditures resulting from an emergency caused by a release or threatened release of a hazardous substance, pollutant, or contaminant; and

(7) reimbursement to a political subdivision for expenditures in excess of the liability limit under section 115B.04, subdivision 4.

Subd. 3. Limit on certain expenditures. The commissioner of agriculture or the Pollution Control Agency or the agency may not spend any money under subdivision 2, clause (2), for removal or remedial actions to the extent that the costs of those actions may be compensated from any fund established under the federal Superfund Act, United States Code, title 42, section 9600 et seq. The commissioner of agriculture or the Pollution Control Agency or the agency shall determine the extent to which any of the costs of those actions may be compensated under the federal act based on the likelihood that the compensation will be available in a timely fashion. In making this determination the commissioner of agriculture or the Pollution Control Agency or the agency shall take into account:

(1) the urgency of the removal or remedial actions and the priority assigned under the federal Superfund Act to the release which necessitates those actions;

(2) the availability of money in the funds established under the federal Superfund Act; and

(3) the consistency of any compensation for the cost of the proposed actions under the federal Superfund Act with the national contingency plan, if such a plan has been adopted under that act.

Subd. 4. [Repealed by amendment, 2003 c 128 art 2 s 12]

Subd. 5. [Repealed by amendment, 2003 c 128 art 2 s 12]

Subd. 6. Report to legislature. By January 31 of each odd-numbered year, the commissioner of agriculture and the agency shall submit to the senate Finance Committee, the house of representatives Ways and Means Committee, the Environment and Natural Resources Committees of the senate and house of representatives, the Finance Division of the senate Committee on Environment and Natural Resources, and the house of representatives Committee on Environment and Natural Resources Finance, and the Environmental Quality Board a report detailing the activities for which money has been spent pursuant to this section during the previous fiscal year.

History: 1983 c 121 s 20; 1987 c 186 s 15; 1989 c 325 s 31; 1989 c 326 art 8 s 7; 1989 c 335 art 1 s 269; art 4 s 37-39,106; 1990 c 597 s 55; 1993 c 4 s 14; 1994 c 557 s 25; 1995 c 220 s 98; 1995 c 247 art 2 s 54; 1996 c 470 s 27; 1997 c 7 art 1 s 31,32; 1999 c 86 art 1 s 22; art 3 s 13; 2002 c 379 art 1 s 32-34; 2003 c 128 art 2 s 12; 2005 c 10 art 1 s 23; 2013 c 114 art 4 s 80



Section 115B.25 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 115B.25 to 115B.37.

Subd. 1a. Fund. Except when another fund or account is specified, "fund" means the remediation fund established in section 116.155.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Compensable loss. "Compensable loss" means a loss that is compensable under section 115B.34.

Subd. 4. Eligible person. "Eligible person" means a person who is eligible to file a claim with the fund under section 115B.29.

Subd. 5. Eligible personal injury. "Eligible personal injury" means personal injury that is eligible for compensation under section 115B.30.

Subd. 6. Eligible property damage. "Eligible property damage" means property damage that is eligible for compensation under section 115B.30.

Subd. 6a. Facility. "Facility" has the meaning given it in section 115B.02, subdivision 5.

Subd. 7. [Renumbered subd 1a]

Subd. 7a. Harmful substance. "Harmful substance" means:

(1) any commercial chemical designated under the Federal Water Pollution Control Act, United States Code, title 33, section 1321(b)(2)(A);

(2) any hazardous air pollutant listed under the Clean Air Act, United States Code, title 42, section 7412;

(3) any hazardous waste;

(4) petroleum as defined in section 115C.02, subdivision 10; and

(5) pesticide as defined in chapter 18B, or fertilizer, plant amendment, or soil amendment as defined in chapter 18C.

Subd. 7b. Hazardous waste. "Hazardous waste" has the meaning given in section 115B.02, subdivision 9.

Subd. 7c. Person. "Person" has the meaning given in section 115B.02, subdivision 12.

Subd. 8. Protected information. "Protected information" means information provided to the agency by a nongovernmental third party, or information provided to the agency by a governmental party if access to that information is protected under other law, that is relevant to a determination required of the agency under section 115B.33, subdivisions 1, clauses (2) to (4), and 2, clause (2).

Subd. 9. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

"Release" does not include:

(a) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(b) release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal Nuclear Regulatory Commission under United States Code, title 42, section 2210;

(c) release of source, by-product, or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a);

(d) discharges or designed venting of petroleum from a tank allowed under the rules of the Pollution Control Agency; or

(e) the use of a pesticide, fertilizer, plant amendment, or soil amendment in accordance with its labeling.

History: 1Sp1985 c 8 s 4; 1989 c 325 s 32-39; 1989 c 335 art 4 s 42; 1991 c 199 art 1 s 19; 1995 c 220 s 99; 1998 c 254 art 1 s 27; 2002 c 379 art 2 s 3; 2003 c 128 art 2 s 14,15; 2011 c 76 art 1 s 8



Section 115B.26 — PAYMENT OF CLAIMS.

Subdivision 1. [Repealed, 1995 c 220 s 141]

Subd. 2. Appropriation. The amount necessary to pay claims of compensation granted by the agency under sections 115B.25 to 115B.37 must be directly appropriated to the agency from the fund by the legislature. The agency shall submit claims for compensation to the legislature at the next legislative session.

Subd. 3. [Repealed by amendment, 2003 c 128 art 2 s 16]

Subd. 4. Transfer request. At the end of each fiscal year, the agency shall submit a request to the Petroleum Tank Release Compensation Board for transfer to the fund from the petroleum tank release cleanup fund under section 115C.08, subdivision 5, of an amount equal to the compensation granted by the agency for claims related to petroleum releases plus administrative costs related to determination of those claims.

History: 1Sp1985 c 8 s 5; 1989 c 325 s 40; 1989 c 335 art 4 s 43; 1991 c 199 art 1 s 20,21; 1995 c 220 s 100; 1995 c 254 art 1 s 96; 2002 c 379 art 2 s 4; 2003 c 128 art 2 s 16



Section 115B.28 — POWERS AND DUTIES OF AGENCY.

Subdivision 1. Duties. In addition to performing duties specified in sections 115B.25 to 115B.37 or in other law, and subject to the limitations on disclosure contained in section 115B.35, the agency shall:

(1) adopt rules, including rules governing practice and procedure before the agency, the form and procedure for applications for compensation, and procedures for claims investigations;

(2) publicize the availability of compensation and application procedures on a statewide basis with special emphasis on geographical areas surrounding sites identified by the agency as having releases from a facility where a harmful substance was placed or came to be located prior to July 1, 1983;

(3) collect, analyze, and make available to the public, in consultation with the Department of Health, the Pollution Control Agency, the University of Minnesota Medical and Public Health Schools, and the medical community, data regarding injuries relating to exposure to harmful substances; and

(4) prepare and transmit the legislative report required under section 115B.20, subdivision 6, to include (i) a summary of agency activity under clause (3); (ii) data determined by the agency from actual cases, including but not limited to number of cases, actual compensation received by each claimant, types of cases, and types of injuries compensated, as they relate to types of harmful substances as well as length of exposure, but excluding identification of the claimants; (iii) all administrative costs associated with the business of the agency; and (iv) agency recommendations for legislative changes, further study, or any other recommendation aimed at improving the system of compensation.

Subd. 2. Powers. In addition to exercising any powers specified in sections 115B.25 to 115B.37 or in other law, the agency may:

(1) in reviewing a claim, consider any information relevant to the claim, in accordance with the evidentiary standards contained in section 115B.35;

(2) contract for consultant or other services necessary to carry out the agency's duties under sections 115B.25 to 115B.37;

(3) grant reasonable partial compensation on an emergency basis pending the final decision on a claim if the claim is one with respect to which an award will probably be made and undue hardship will result to the claimant if immediate payment is not made;

(4) limit access to information collected and maintained by the agency and take any other action necessary to protect not public data as defined in section 13.02, subdivision 8a, and protected information, in accordance with the limitations contained in section 115B.35.

Subd. 3. Investigation; obtaining information. The agency may investigate any claim for compensation and for this purpose it may require from the claimant and request from any person information regarding any matter, fact, or circumstance which is relevant to determination of a claim under section 115B.33. In exercising its powers under this subdivision, the agency may collect information reasonably calculated to lead to the discovery of evidence admissible under section 115B.35. The agency shall reimburse the person requested to provide information the actual cost of copies of documents, papers, samples, or other tangible items necessary to respond to the request from the agency. In order to obtain this information the agency, subject to any applicable privilege, may:

(a) request any person to produce documents, papers, books, or other tangible things in the possession, custody, or control of that person;

(b) request the sworn testimony of any person as to any relevant fact or opinion;

(c) direct written questions to any person and request written answers and objections;

(d) request a mental or physical examination of the claimant or autopsy of any deceased person whose death is the basis of the claim, provided that notice is given to the claimant and the claimant receives a copy of the report; and

(e) request a waiver of medical privilege by the claimant.

The agency shall give written notice of any request under this subdivision at least 15 days before the person is expected to comply with the request. If a person fails or refuses to comply with a request for information relevant to the release of a harmful substance, the agency may issue a subpoena for the production of the information and may petition the district court for an order enforcing the subpoena. If a person fails or refuses to comply with a request for other information relevant to determination of the claim, the agency may petition the district court for an order to compel compliance with the request. If the claimant refuses to comply with a request by the agency for information relevant to the claim, the agency may dismiss the claim.

Subd. 4. Information from state agencies. In order to perform its duties, the agency may request information from the supervising officer of any state agency or state institution of higher education. When requesting health data as defined in section 13.3805, subdivision 1, or sections 144.671 to 144.69, the agency must submit a written release signed by the subject of the data or, if the subject is deceased, a representative of the deceased, authorizing release of the data in whole or in part. The supervising officer shall comply with the agency's request to the extent possible considering available agency or institution appropriations and may assign agency or institution employees to assist the agency in performing its duties under sections 115B.25 to 115B.37.

History: 1Sp1985 c 8 s 7; 1987 c 209 s 1; 1989 c 325 s 42,78; 1991 c 199 art 2 s 1; 1999 c 227 s 22; 2002 c 379 art 2 s 5; 2013 c 114 art 4 s 81



Section 115B.29 — ELIGIBLE PERSONS.

Subdivision 1. Personal injury and certain property claims. A person may file a claim with the agency pursuant to this section for compensation for an eligible injury, or for eligible property damage that could reasonably have resulted from an exposure in Minnesota to a harmful substance released from a facility.

Subd. 2. [Repealed, 1989 c 325 s 77]

History: 1Sp1985 c 8 s 8; 1989 c 325 s 43; 2002 c 379 art 2 s 6



Section 115B.30 — ELIGIBLE INJURY AND DAMAGE.

Subdivision 1. Eligible personal injury. (a) A personal injury which could reasonably have resulted from exposure to a harmful substance released from a facility where it was placed or came to be located is eligible for compensation from the fund if:

(1) it is a medically verified chronic or progressive disease, illness, or disability such as cancer, organic nervous system disorders, or physical deformities, including malfunctions in reproduction, in humans or their offspring, or death; or

(2) it is a medically verified acute disease or condition that typically manifests itself rapidly after a single exposure or limited exposures and the persons responsible for the release of the harmful substance are unknown or cannot with reasonable diligence be determined or located or a judgment would not be satisfied in whole or in part against the persons determined to be responsible for the release of the harmful substance.

(b) A personal injury is not compensable from the account if:

(1) the injury is compensable under the workers' compensation law, chapter 176;

(2) the injury arises out of the claimant's use of a consumer product;

(3) the injury arises out of an exposure that occurred or is occurring outside the geographical boundaries of the state;

(4) the injury results from the release of a harmful substance for which the claimant is a responsible person; or

(5) the injury is an acute disease or condition other than one described in paragraph (a).

Subd. 2. Eligible property damage. Damage to real property in Minnesota owned by the claimant is eligible for compensation from the fund if the damage results from the presence in or on the property of a harmful substance released from a facility where it was placed or came to be located. Damage to property is not eligible for compensation from the fund if it results from the release of a harmful substance for which the claimant is a responsible person.

Subd. 3. Time for filing claim. (a) A claim is not eligible for compensation from the fund unless it is filed with the agency within the time provided in this subdivision.

(b) A claim for compensation for personal injury must be filed within two years after the injury and its connection to exposure to a harmful substance was or reasonably should have been discovered.

(c) A claim for compensation for property damage must be filed within two years after the full amount of compensable losses can be determined.

(d) Notwithstanding the provisions of this subdivision, claims for compensation that would otherwise be barred by any statute of limitations provided in sections 115B.25 to 115B.37 may be filed not later than January 1, 1992.

History: 1Sp1985 c 8 s 9; 1989 c 325 s 44,78; 1989 c 335 art 4 s 106; 1991 c 199 art 1 s 22; 2002 c 379 art 2 s 7; 2003 c 128 art 2 s 17



Section 115B.31 — OTHER ACTIONS.

Subdivision 1. Subsequent action or claim prohibited in certain cases. (a) A person who has settled a claim for an eligible injury or eligible property damage with a responsible person, either before or after bringing an action in court for that injury or damage, may not file a claim with the fund for the same injury or damage. A person who has received a favorable judgment in a court action for an eligible injury or eligible property damage may not file a claim with the fund for the same injury or damage, unless the judgment cannot be satisfied in whole or in part against the persons responsible for the release of the harmful substance. A person who has filed a claim with the agency or its predecessor, the Harmful Substance Compensation Board, may not file another claim with the agency for the same eligible injury or damage, unless the claim was inactivated by the agency or board as provided in section 115B.32, subdivision 1.

(b) A person who has filed a claim with the agency or board for an eligible injury or damage, and who has received and accepted an award from the agency or board, is precluded from bringing an action in court for the same eligible injury or damage.

(c) A person who files a claim with the agency for personal injury or property damage must include all known claims eligible for compensation in one proceeding before the agency.

Subd. 2. Use of protected information and agency findings. The findings and decision of the agency are inadmissible in any court action. Protected information may not be used in any court action except to the extent that the information is otherwise available to a party or discovered under the applicable Rules of Civil or Criminal Procedure.

Subd. 3. Subrogation by state. The state is subrogated to all the claimant's rights under statutory or common law to recover losses compensated from the fund from other sources, including responsible persons as defined in section 115B.03. The state may bring a subrogation action in its own name or in the name of the claimant. The state may not bring a subrogation action against a person who was a party in a court action by the claimant for the same eligible injury or damage, unless the claimant dismissed the action prior to trial. Money recovered by the state under this subdivision must be deposited in the fund. Nothing in sections 115B.25 to 115B.37 shall be construed to create a standard of recovery in a subrogation action.

Subd. 4. Simultaneous claim and court action prohibited. A claimant may not commence a court action to recover for any injury or damage for which the claimant seeks compensation from the fund during the time that a claim is pending before the agency. A person may not file a claim with the agency for compensation for any injury or damage for which the claimant seeks to recover in a pending court action. The time for filing a claim under section 115B.30 or the statute of limitations for any civil action is suspended during the period of time that a claimant is precluded from filing a claim or commencing an action under this subdivision.

History: 1Sp1985 c 8 s 10; 1986 c 444; 1989 c 325 s 78; 1991 c 199 art 1 s 23; 2002 c 379 art 2 s 8-10; 2003 c 128 art 2 s 18-20; 2004 c 228 art 1 s 26



Section 115B.32 — CLAIM FOR COMPENSATION.

Subdivision 1. Form. A claim for compensation from the fund must be filed with the agency in the form required by the agency. When a claim does not include all the information required by subdivision 2 and applicable agency rules, the agency staff shall notify the claimant of the absence of the required information within 14 days of the filing of the claim. All required information must be received by the agency not later than 60 days after the claimant received notice of its absence or the claim will be inactivated and may not be resubmitted for at least one year following the date of inactivation. The agency may decide not to inactivate a claim under this subdivision if it finds serious extenuating circumstances.

Subd. 2. Required information. A claimant must provide the following information as part of the claim, provided that nothing in this chapter shall be construed to require the claimant to initiate a court action before filing a claim:

(1) a sworn verification by the claimant of the facts set forth in the claim to the best of the claimant's knowledge;

(2) evidence that the claimant is an eligible person;

(3) evidence of the claimant's exposure to a named harmful substance;

(4) evidence that the claimant's exposure to the substance in the amount and duration experienced by the claimant could reasonably have been caused or significantly contributed to by the release of a harmful substance from a facility where the substance was placed or came to be located, to the extent the information is available to the claimant;

(5) evidence that the exposure experienced by the claimant can cause or can significantly contribute to the injury suffered by the claimant;

(6) evidence of the injury eligible for compensation suffered by the claimant and the compensable losses resulting from the injury;

(7) evidence of any property damage eligible for compensation and the amount of compensable losses resulting from the damage;

(8) information regarding any collateral sources of compensation; and

(9) other information required by the rules of the agency.

Subd. 3. Death claims. In any case in which death is claimed as a compensable injury, the claim may be brought on behalf of the claimant by the claimant's estate for compensable medical expenses and by the claimant's trustee for death benefits for the claimant's dependents as defined in section 176.111.

History: 1Sp1985 c 8 s 11; 1989 c 325 s 78; 1991 c 199 art 1 s 24; 2002 c 379 art 2 s 11; 2003 c 128 art 2 s 21



Section 115B.33 — CLAIM STANDARDS.

Subdivision 1. Standard for personal injury. The agency shall grant compensation to a claimant who shows that it is more likely than not that:

(1) the claimant suffers a medically verified injury that is eligible for compensation from the fund and that has resulted in a compensable loss;

(2) the claimant has been exposed to a harmful substance;

(3) the release of the harmful substance from a facility where the substance was placed or came to be located could reasonably have resulted in the claimant's exposure to the substance in the amount and duration experienced by the claimant; and

(4) the injury suffered by the claimant can be caused or significantly contributed to by exposure to the harmful substance in an amount and duration experienced by the claimant.

Subd. 2. Standard for property damage. The agency shall grant compensation to a claimant who shows that it is more likely than not that:

(1) the claimant has suffered property damage that is eligible for compensation and that has resulted in compensable loss; and

(2) the presence of the harmful substance in or on the property could reasonably have resulted from the release of the harmful substance from a facility where the substance was placed or came to be located.

History: 1Sp1985 c 8 s 12; 1989 c 325 s 78; 1991 c 199 art 1 s 25; 2002 c 379 art 2 s 12; 2003 c 128 art 2 s 22



Section 115B.34 — COMPENSABLE LOSSES.

Subdivision 1. Personal injury losses. Losses compensable by the fund for personal injury are limited to:

(1) medical expenses directly related to the claimant's injury;

(2) up to two-thirds of the claimant's lost wages not to exceed $2,000 per month or $24,000 per year;

(3) up to two-thirds of a self-employed claimant's lost income, not to exceed $2,000 per month or $24,000 per year;

(4) death benefits to dependents which the agency shall define by rule subject to the following conditions:

(i) the rule adopted by the agency must establish a schedule of benefits similar to that established by section 176.111 and must not provide for the payment of benefits to dependents other than those dependents defined in section 176.111;

(ii) the total benefits paid to all dependents of a claimant must not exceed $2,000 per month;

(iii) benefits paid to a spouse and all dependents other than children must not continue for a period longer than ten years;

(iv) payment of benefits is subject to the limitations of section 115B.36; and

(5) the value of household labor lost due to the claimant's injury or disease, which must be determined in accordance with a schedule established by the agency by rule, not to exceed $2,000 per month or $24,000 per year.

Subd. 2. Property damage losses. (a) Losses compensable by the fund for property damage are limited to the following losses caused by damage to the principal residence of the claimant:

(1) the reasonable cost of replacing or decontaminating the primary source of drinking water for the property not to exceed the amount actually expended by the claimant or assessed by a local taxing authority, if the Department of Health has confirmed that the remedy provides safe drinking water and advised that the water not be used for drinking or determined that the replacement or decontamination of the source of drinking water was necessary, up to a maximum of $25,000;

(2) the reasonable cost to install a mitigation system for the claimant's principal residence, not to exceed the amount actually expended by the claimant, if the agency has recommended such installation to protect human health due to soil vapor intrusion into the residence from releases of harmful substances. Reimbursement of eligible claims shall not exceed $25,000;

(3) losses incurred as a result of a bona fide sale of the property at less than the appraised market value under circumstances that constitute a hardship to the owner, limited to 75 percent of the difference between the appraised market value and the selling price, but not to exceed $25,000; and

(4) losses incurred as a result of the inability of an owner in hardship circumstances to sell the property due to the presence of harmful substances, limited to the increase in costs associated with the need to maintain two residences, but not to exceed $25,000.

(b) In computation of the loss under paragraph (a), clause (4), the agency shall offset the loss by the amount of any income received by the claimant from the rental of the property.

(c) For purposes of paragraph (a), the following definitions apply:

(1) "appraised market value" means an appraisal of the market value of the property disregarding any decrease in value caused by the presence of a harmful substance in or on the property; and

(2) "hardship" means an urgent need to sell the property based on a special circumstance of the owner including catastrophic medical expenses, inability of the owner to physically maintain the property due to a physical or mental condition, and change of employment of the owner or other member of the owner's household requiring the owner to move to a different location.

(d) Appraisals are subject to agency approval. The agency may adopt rules governing approval of appraisals, criteria for establishing a hardship, and other matters necessary to administer this subdivision.

History: 1Sp1985 c 8 s 13; 1989 c 325 s 45; 1991 c 199 art 1 s 26; 2002 c 379 art 2 s 13; 2003 c 128 art 2 s 23; 2011 c 76 art 1 s 9; 1Sp2015 c 4 art 4 s 112



Section 115B.35 — DETERMINATION OF CLAIMS.

Subdivision 1. [Repealed, 2002 c 379 art 2 s 24]

Subd. 2. Treatment of protected information. In making a final decision under this section, the agency shall examine protected information outside of the presence of the claimant, the claimant's attorney, or any other person except agency staff. The agency, the agency's staff, and any other person who obtains access to protected information under this section may not reveal protected information to any person except as provided in this section.

Subd. 3. Evidence admissible in claim proceedings. In the determination of a claim, the agency may admit and give probative effect to evidence that possesses probative value commonly accepted by reasonable and prudent persons in the conduct of their affairs. The agency shall give effect to the rules of privilege recognized by law. The agency may exclude incompetent, irrelevant, immaterial, and repetitious evidence.

Subd. 4. Preliminary decision. The agency shall review all materials filed in support of the claim and may cause an investigation to be conducted into the validity of the claim. The agency may make a preliminary decision on the basis of the papers filed in support of the claim and the report of any investigation of it. The decision must be in writing and include the reasons for the decision, subject to the limitations on disclosure of protected information.

Subd. 5. [Repealed, 2002 c 379 art 2 s 24]

Subd. 6. [Repealed, 2002 c 379 art 2 s 24]

Subd. 7. Record. Any appearance by a claimant or witnesses must be tape recorded but a formal record pursuant to chapter 14 is not required.

Subd. 8. Appeal. A final decision of the agency made under this section is conclusive on all matters decided. There is no right to judicial review of a final decision of the agency.

Subd. 9. Remedies and penalties. An agency member, agency staff person, or other person who reveals protected information in violation of this section is subject to the civil remedies contained in section 13.08 and the penalties in section 13.09.

History: 1Sp1985 c 8 s 14; 1986 c 444; 2002 c 379 art 2 s 14-18



Section 115B.36 — AMOUNT AND FORM OF PAYMENT.

If the agency decides to grant compensation, it shall determine the net uncompensated loss payable to the claimant by computing the total amount of compensable losses payable to the claimant and subtracting the total amount of any compensation received by the claimant for the same injury or damage from other sources including, but not limited to, all forms of insurance and Social Security and any emergency award made by the agency. The agency shall pay compensation in the amount of the net uncompensated loss, provided that no claimant may receive more than $250,000. In the case of a death, the total amount paid to all persons on behalf of the claimant may not exceed $250,000.

Compensation from the fund may be awarded in a lump sum or in installments at the discretion of the agency.

History: 1Sp1985 c 8 s 15; 1991 c 199 art 1 s 27; 2002 c 379 art 2 s 19; 2003 c 128 art 2 s 24



Section 115B.37 — ATTORNEY FEES.

The agency may by rule limit the fee charged by any attorney for representing a claimant before the agency.

History: 1Sp1985 c 8 s 16; 2002 c 379 art 2 s 20



Section 115B.39 — LANDFILL CLEANUP PROGRAM; ESTABLISHMENT.

Subdivision 1. Establishment. The landfill cleanup program is established to provide environmental response at qualified facilities and is to be administered by the commissioner.

Subd. 2. Definitions. (a) In addition to the definitions in this subdivision, the definitions in sections 115A.03 and 115B.02 apply to sections 115B.39 to 115B.445, except as specifically modified in this subdivision.

(b) "Cleanup order" means a consent order between responsible persons and the agency or an order issued by the United States Environmental Protection Agency under section 106 of the federal Superfund Act.

(c) "Closure" means actions to prevent or minimize the threat to public health and the environment posed by a mixed municipal solid waste disposal facility that has stopped accepting waste by controlling the sources of releases or threatened releases at the facility. "Closure" includes removing contaminated equipment and liners; applying final cover; grading and seeding final cover; installing wells, borings, and other monitoring devices; constructing groundwater and surface water diversion structures; and installing gas control systems and site security systems, as necessary. The commissioner may authorize use of final cover that includes processed materials that meet the requirements in Code of Federal Regulations, title 40, section 503.32, paragraph (a).

(d) "Closure upgrade" means construction activity that will, at a minimum, modify an existing cover so that it satisfies current rule requirements for mixed municipal solid waste land disposal facilities.

(e) "Contingency action" means organized, planned, or coordinated courses of action to be followed in case of fire, explosion, or release of solid waste, waste by-products, or leachate that could threaten human health or the environment.

(f) "Corrective action" means steps taken to repair facility structures including liners, monitoring wells, separation equipment, covers, and aeration devices and to bring the facility into compliance with design, construction, groundwater, surface water, and air emission standards.

(g) "Decomposition gases" means gases produced by chemical or microbial activity during the decomposition of solid waste.

(h) "Dump materials" means nonhazardous mixed municipal solid wastes disposed at a Minnesota waste disposal site other than a qualified facility prior to 1973.

(i) "Environmental response action" means response action at a qualified facility, including corrective action, closure, postclosure care; contingency action; environmental studies, including remedial investigations and feasibility studies; engineering, including remedial design; removal; remedial action; site construction; and other similar cleanup-related activities.

(j) "Environmental response costs" means:

(1) costs of environmental response action, not including legal or administrative expenses; and

(2) costs required to be paid to the federal government under section 107(a) of the federal Superfund Act, as amended.

(k) "Postclosure" or "postclosure care" means actions taken for the care, maintenance, and monitoring of closure actions at a mixed municipal solid waste disposal facility.

(l) "Qualified facility" means a mixed municipal solid waste disposal facility as described in the most recent agency permit, including adjacent property used for solid waste disposal that did not occur under a permit from the agency, that:

(1)(i) is or was permitted by the agency;

(ii) stopped accepting solid waste, except demolition debris, for disposal by April 9, 1994; and

(iii) stopped accepting demolition debris for disposal by June 1, 1994, except that demolition debris may be accepted until May 1, 1995, at a permitted area where disposal of demolition debris is allowed, if the area where the demolition debris is deposited is at least 50 feet from the fill boundary of the area where mixed municipal solid waste was deposited; or

(2) is or was permitted by the agency; and

(i) stopped accepting waste by January 1, 2000, except that demolition debris, industrial waste, and municipal solid waste combustor ash may be accepted until January 1, 2001, at a permitted area where disposal of such waste is allowed, if the area where the waste is deposited is at least 50 feet from the fill boundary of the area where mixed municipal solid waste was deposited; or

(ii) stopped accepting waste by January 1, 2019, and is located in a county that meets all applicable recycling goals in section 115A.551 and that has arranged for all mixed municipal solid waste generated in the county to be delivered to and processed by a resource recovery facility located in the county for at least 20 years.

History: 1994 c 639 art 1 s 2; 1997 c 7 art 1 s 33; 1998 c 306 s 1; 1999 c 231 s 133; 2014 c 289 s 59



Section 115B.40 — PROGRAM.

Subdivision 1. Response to releases. The commissioner may take any environmental response action, including emergency action, related to a release or threatened release of a hazardous substance, pollutant or contaminant, or decomposition gas from a qualified facility that the commissioner deems reasonable and necessary to protect the public health or welfare or the environment under the standards required in sections 115B.01 to 115B.20. The commissioner may undertake studies necessary to determine reasonable and necessary environmental response actions at individual facilities. The commissioner may develop general work plans for environmental studies, presumptive remedies, and generic remedial designs for facilities with similar characteristics. Prior to selecting environmental response actions for a facility, the commissioner shall hold at least one public informational meeting near the facility and provide for receiving and responding to comments related to the selection. The commissioner shall design, implement, and provide oversight consistent with the actions selected under this subdivision.

Subd. 2. Priority list. (a) The commissioner shall establish a priority list for preventing or responding to releases of hazardous substances, pollutants and contaminants, or decomposition gases at qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1). The commissioner shall periodically revise the list to reflect changing conditions at facilities that affect priority for response actions. The initial priority list must be established by January 1, 1995.

(b) The priority list required under this subdivision must be based on the relative risk or danger to public health or welfare or the environment, taking into account to the extent possible the population at risk, the hazardous potential of the hazardous substances at the facility, the potential for contamination of drinking water supplies, the potential for direct human contact, and the potential for destruction of sensitive ecosystems.

Subd. 3. Notification. By September 1, 1994, the commissioner shall notify the owner or operator of, and persons subject to a cleanup order at, each qualified facility defined in section 115B.39, subdivision 2, paragraph (l), clause (1), of whether the requirements of subdivision 4 or 5 have been met. If the requirements have not been met at a facility, the commissioner, by the earliest practicable date, shall notify the owner or operator and persons subject to a cleanup order of what actions need to be taken.

Subd. 4. Qualified facility not under cleanup order; duties. (a) The owner or operator of a qualified facility that is not subject to a cleanup order shall:

(1) complete closure activities at the facility, or enter into a binding agreement with the commissioner to do so, as provided in paragraph (e), within one year from the date the owner or operator is notified by the commissioner under subdivision 3 of the closure activities that are necessary to properly close the facility in compliance with facility's permit, closure orders, or enforcement agreement with the agency, and with the solid waste rules in effect at the time the facility stopped accepting waste;

(2) undertake or continue postclosure care at the facility until the date of notice of compliance under subdivision 7;

(3) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), transfer to the commissioner of revenue for deposit in the remediation fund established in section 116.155 any funds required for proof of financial responsibility under section 116.07, subdivision 4h, that remain after facility closure and any postclosure care and response action undertaken by the owner or operator at the facility including, if proof of financial responsibility is provided through a letter of credit or other financial instrument or mechanism that does not accumulate money in an account, the amount that would have accumulated had the owner or operator utilized a trust fund, less any amount used for closure, postclosure care, and response action at the facility; and

(4) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (2), transfer to the commissioner of revenue for deposit in the remediation fund established in section 116.155 an amount of cash that is equal to the sum of their approved current contingency action cost estimate and the present value of their approved estimated remaining postclosure care costs required for proof of financial responsibility under section 116.07, subdivision 4h.

(b) The owner or operator of a qualified facility that is not subject to a cleanup order shall:

(1) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), provide the commissioner with a copy of all applicable comprehensive general liability insurance policies and other liability policies relating to property damage, certificates, or other evidence of insurance coverage held during the life of the facility; and

(2) enter into a binding agreement with the commissioner to:

(i) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), take any actions necessary to preserve the owner or operator's rights to payment or defense under insurance policies included in clause (1); cooperate with the commissioner in asserting claims under the policies; and, within 60 days of a request by the commissioner, but no earlier than July 1, 1996, assign only those rights under the policies related to environmental response costs;

(ii) cooperate with the commissioner or other persons acting at the direction of the commissioner in taking additional environmental response actions necessary to address releases or threatened releases and to avoid any action that interferes with environmental response actions, including allowing entry to the property and to the facility's records and allowing entry and installation of equipment; and

(iii) refrain from developing or altering the use of property described in any permit for the facility except after consultation with the commissioner and in conformance with any conditions established by the commissioner for that property, including use restrictions, to protect public health and welfare and the environment.

(c) The owner or operator of a qualified facility defined in section 115B.39, subdivision 2, paragraph (l), clause (1), that is a political subdivision may use a portion of any funds established for response at the facility, which are available directly or through a financial instrument or other financial arrangement, for closure or postclosure care at the facility if funds available for closure or postclosure care are inadequate and shall assign the rights to any remainder to the commissioner.

(d) The agreement required in paragraph (b), clause (2), must be in writing and must apply to and be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the commissioner that summarizes the agreement, with the county recorder or registrar of titles of the county where the property is located.

(e) A binding agreement entered into under paragraph (a), clause (1), may include a provision that the owner or operator will reimburse the commissioner for the costs of closing the facility to the standard required in that clause.

Subd. 5. Qualified facility under cleanup order; duties. (a) For a qualified facility that is subject to a cleanup order, persons identified in the order shall complete construction of the remedy required under the cleanup order and:

(1) for a federal order, receive a concurrent determination of the United States Environmental Protection Agency and the agency or commissioner that the remedy is functioning properly and is performing as designed; or

(2) for a state order, receive acknowledgment from the agency or commissioner that the obligations under the order for construction of the remedy have been met.

(b) The owner or operator of a qualified facility that is subject to a cleanup order, in addition to any applicable requirement in paragraph (a), shall comply with subdivision 4, paragraphs (a), clause (3) or (4); and (b).

Subd. 6. Commissioner; duties. (a) If the owner or operator of a qualified facility that is subject to the requirements of subdivision 4, paragraph (a), fails to comply with subdivision 4, paragraph (a), clause (1) or (2), the commissioner shall:

(1) undertake or complete closure activities at the facility in compliance with the solid waste rules in effect at the time the commissioner takes action under this clause; and

(2) undertake or continue postclosure care at the facility as required under subdivision 2.

(b) If a facility has been properly closed under subdivision 4, but the applicable closure requirements are less environmentally protective than closure requirements in the solid waste rules in effect on January 1, 1993, the commissioner shall determine whether the facility should be closed to the higher standards and, if so, shall undertake additional closure activities at the facility to meet those standards. The commissioner may determine that additional closure activities are unnecessary only if it is likely that response actions will be taken in the near future and that those response actions will result in removal or significant alteration of the closure activities or render the closure activities unnecessary.

Subd. 7. Notice of compliance; effects. (a) The commissioner shall provide written notice of compliance to the appropriate owner or operator or person subject to a cleanup order when:

(1) the commissioner determines that the requirements of subdivision 4 or 5 have been met; and

(2) the person who will receive the notice has submitted to the commissioner a written waiver of any claims the person may have against any other person for recovery of any environmental response costs related to a qualified facility that were incurred prior to the date of notice of compliance.

(b) Beginning on the date of the notice of compliance:

(1) the commissioner shall assume all obligations of the owner or operator or person for environmental response actions under the federal Superfund Act and any federal or state cleanup orders and shall undertake all further action under subdivision 1 at or related to the facility that the commissioner deems appropriate and in accordance with the priority list; and

(2) the commissioner may not seek recovery against the owner or operator of the facility or any responsible person of any costs incurred by the commissioner for environmental response action at or related to the facility, except:

(i) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), to the extent of insurance coverage held by the owner or operator or responsible person; or

(ii) as provided in section 115B.402.

(c) The commissioner and the attorney general shall communicate with the United States Environmental Protection Agency addressing the manner and procedure for the state's assumption of federal obligations under paragraph (b), clause (1).

Subd. 8. Statutes of limitations. (a) With respect to claims for recovery of environmental response costs related to qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), the running of all applicable periods of limitation under state law is suspended until July 1, 2004.

(b) A waiver of claims for recovery of environmental response costs under this section or section 115B.43 is extinguished for that portion of reimbursable costs under section 115B.43 that have not been reimbursed by July 1, 2004.

History: 1994 c 639 art 1 s 3; 1995 c 220 s 130; 1999 c 231 s 134-140; 2003 c 128 art 2 s 25; 2004 c 228 art 1 s 73



Section 115B.402 — ILLEGAL ACTIONS AT QUALIFIED FACILITIES.

The commissioner may recover under section 115B.17, subdivision 6, that portion of the costs of response actions at any qualified facility attributable to a person who otherwise would be responsible for the release or threatened release under section 115B.03, and whose actions related to the release or threatened release were in violation of federal or state hazardous waste management laws in effect at the time of those actions. The commissioner's determination of the portion of the costs of a response action attributable to a person under this section, based on the volume and toxicity of waste in the facility associated with the person and other factors reasonably related to the contribution of the person to a release or threatened release, is prima facie evidence that those costs are attributable to the person.

History: 1994 c 639 art 1 s 4



Section 115B.403 — ACCEPTING DUMP MATERIALS TO AUGMENT CLOSURE OR CLOSURE UPGRADE ACTIVITIES AT QUALIFIED FACILITIES.

(a) The commissioner may allow dump materials at qualified facilities from sites that have been in public ownership on or after January 1, 1998, provided that the commissioner finds that:

(1) accepting the dump materials will not significantly increase the potential environmental impacts of the qualified facility;

(2) accepting the dump materials will benefit the qualified facility by improving final slopes, or in some other tangible manner, and the materials will be provided to the qualified facility according to a schedule consistent with closure or closure upgrade activities at the qualified facility;

(3) the owner of the site where the dump materials were disposed complies with the requirements of paragraph (b) and agrees to:

(i) pay any costs of screening and inspection needed at point of excavation or point of deposit to ensure that unacceptable materials are not delivered to the qualified facility;

(ii) secure any permissions necessary from the owner of the property containing the qualified facility;

(iii) transport the dump materials to the qualified facility according to a process and schedule acceptable to the commissioner and, at owner's cost, pay all transportation costs related to the activity; and

(iv) complete cleanup, final grading, seeding, and other related activities for the area where the dump existed.

(b) In order to qualify for consideration for disposal of dump materials at qualified facilities, the owner of the site where the dump materials were disposed shall notify the commissioner, in writing, at least six months before closure activity at the qualified facility indicating the owner's desire to dispose of the dump material at the qualified facility in order to allow adequate time for construction planning and public information activities. The commissioner shall consider requests based on the schedule of closure and closure upgrade activities at qualified facilities. The commissioner shall require the owner of the site to submit, at the owner's expense, physical and chemical evaluation data regarding the dump material including any necessary coring, excavation, or other sampling data at least six months before closure construction to assist the commissioner in making the determination whether or not to accept the material.

(c) The commissioner may reject any and all requests to dispose of dump materials at qualified facilities.

(d) Nothing in this section shall be construed as allowing unpermitted disposal facilities to be included as qualified facilities in the closed landfill program.

History: 1998 c 306 s 2



Section 115B.405 — EXCLUDED FACILITIES.

Subdivision 1. Application. The owner or operator of a qualified facility may apply to the commissioner for exclusion from the landfill cleanup program under sections 115B.39, 115B.40, 115B.41, 115B.412, and 115B.43. Applications for qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), must be received by the commissioner by February 1, 1995. Applications for qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (2), must be received by the commissioner by December 31, 1999. The owner or operator of a qualified facility that is subject to a federal cleanup order or that includes any portion that is tax-forfeited may not apply for exclusion under this section. In addition to other information required by the commissioner, an application must include a disclosure of all financial assurance accounts established for the facility. Applications for exclusion must:

(1) show that the operator or owner is complying with the agency's rules adopted under section 116.07, subdivision 4h, and is complying with a financial assurance plan for the facility that the commissioner has approved after determining that the plan is adequate to provide for closure, postclosure care, and contingency action;

(2) demonstrate that the facility is closed or is in compliance with a closure schedule approved by the commissioner; and

(3) include a waiver of all claims for recovery of costs incurred under sections 115B.01 to 115B.20 and the federal Superfund Act at or related to a qualified facility.

Subd. 2. Exclusion status; notification. Within 90 days after the commissioner has received a complete application for exclusion, the commissioner shall notify the owner or operator if the facility is excluded. If the commissioner finds that the facility does not satisfy the requirements for exclusion, the commissioner shall notify the owner or operator of that fact.

Subd. 3. Restriction on use of property at excluded facilities. (a) A person may not use any property described in the most recent agency permit issued for an excluded facility in any way that disturbs the integrity of the final cover, liners, or any other components of any containment system, or the function of the facility's monitoring systems, unless the agency finds that the disturbance:

(1) is necessary to the proposed use of the property and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

(b) Before any transfer of ownership of property described in paragraph (a), the owner must obtain approval from the commissioner. The commissioner shall approve a transfer if the owner can demonstrate to the satisfaction of the commissioner that persons and property will not be exposed to undue risk from releases of hazardous substances or pollutants or contaminants.

(c) After obtaining approval from the commissioner, the owner shall record with the county recorder of the county in which the property is located an affidavit containing a legal description of the property that discloses to any potential transferee:

(1) that the land has been used as a mixed municipal solid waste disposal facility;

(2) the identity, quantity, location, condition, and circumstances of the disposal and any release of hazardous substances or pollutants or contaminants from the facility to the full extent known or reasonably ascertainable; and

(3) that the use of the property or some portion of it may be restricted as provided in paragraph (a).

(d) An owner must also file an affidavit within 60 days after any material change in any matter required to be disclosed under paragraph (c), with respect to property for which an affidavit has already been recorded. If the owner or any subsequent owner of the property removes the waste from the facility together with any residues, liner, and contaminated underlying and surrounding soil, that owner may record an affidavit indicating the removal. Failure to record an affidavit as provided in this paragraph does not affect or prevent any transfer of ownership of the property.

(e) The county recorder shall record all affidavits presented in accordance with paragraphs (c) and (d). The affidavits must be recorded in a manner that will ensure their disclosure in the ordinary course of a title search of the subject property.

(f) This subdivision is enforceable under sections 115.071 and 116.072.

Subd. 4. Closure. If the commissioner determines that the owner or operator of an excluded facility did not complete the terms of an approved closure plan by the date in the plan, the commissioner shall complete closure at the facility and may seek cost recovery against the owner or operator under section 115B.17, subdivision 6.

History: 1994 c 639 art 1 s 5; 1999 c 231 s 141; 2004 c 228 art 1 s 73



Section 115B.41 — ALLOCATION OF COSTS; FAILURE TO COMPLY.

Subdivision 1. Allocation and recovery of costs. (a) A person who is subject to the requirements in section 115B.40, subdivision 4 or 5, paragraph (b), is responsible for all environmental response costs incurred by the commissioner at or related to the facility until the date of notice of compliance under section 115B.40, subdivision 7. The commissioner may use any funds available for closure, postclosure care, and response action established by the owner or operator. If those funds are insufficient or if the owner or operator fails to assign rights to them to the commissioner, the commissioner may seek recovery of environmental response costs against the owner or operator in the county of Ramsey or in the county where the facility is located or where the owner or operator resides.

(b) In an action brought under this subdivision in which the commissioner prevails, the court shall award the commissioner reasonable attorney fees and other litigation expenses incurred by the commissioner to bring the action. All costs, fees, and expenses recovered under this subdivision must be deposited in the remediation fund established in section 116.155.

Subd. 2. Environmental response costs; liens. All environmental response costs, including administrative and legal expenses, incurred by the commissioner at a qualified facility before the date of notice of compliance under section 115B.40, subdivision 7, constitute a lien in favor of the state upon any real property located in the state, other than homestead property, owned by the owner or operator who is subject to the requirements of section 115B.40, subdivision 4 or 5. A lien under this subdivision attaches when the environmental response costs are first incurred and continues until the lien is satisfied or becomes unenforceable as for an environmental lien under section 514.672. Notice, filing, and release of the lien are governed by sections 514.671 to 514.676, except where those requirements specifically are related to only cleanup action expenses as defined in section 514.671. Relative priority of a lien under this subdivision is governed by section 514.672, except that a lien attached to property that was included in any permit for the solid waste disposal facility takes precedence over all other liens regardless of when the other liens were or are perfected. Amounts received to satisfy all or a part of a lien must be deposited in the remediation fund.

Subd. 3. Local government aid; offset. If an owner or operator fails to comply with section 115B.40, subdivision 4, or 5, paragraph (b), fails to remit payment of environmental response costs incurred by the commissioner before the date of notice of compliance under section 115B.40, subdivision 7, and is a local government unit, the commissioner may seek payment of the costs from any state aid payments, except payments made under section 115A.557, subdivision 1, otherwise due the local government unit. The commissioner of revenue, after being notified by the commissioner that the local government unit has failed to pay the costs and the amount due, shall pay an annual proportionate amount of the state aid payment otherwise payable to the local government unit into the remediation fund that will, over a period of no more than five years, satisfy the liability of the local government unit for the costs.

Subd. 4. Disqualification; permits. If an owner or operator of a qualified facility that is not a local government unit does not undertake closure or postclosure care in compliance with section 115B.40, subdivision 4, the owner or operator is ineligible to obtain or renew a state or local permit or license to engage in a business that manages solid waste. Failure of an owner or operator that is not a local government unit to complete closure or postclosure care at a qualified facility is prima facie evidence of the lack of fitness of that owner or operator to conduct any solid waste business and is grounds for revocation of any solid waste business permit or license held by that owner or operator.

For the purposes of this subdivision and subdivision 2, "owner or operator" means a person, partnership, firm, limited liability company, cooperative, association, corporation, or other entity and includes any entity in which the owner or operator owns a controlling interest.

Subd. 5. Expedited closure. To expedite compliance with section 115B.40, subdivision 4, a person other than an owner or operator may undertake closure or postclosure care in compliance with that subdivision under an agreement with the commissioner.

History: 1994 c 639 art 1 s 6; 1995 c 220 s 101,130; 2003 c 128 art 2 s 26-28



Section 115B.412 — PROGRAM OPERATION.

Subdivision 1. Duty to provide information. Any person who the commissioner has reason to believe has or may obtain information related to the generation, composition, transportation, treatment, or disposal of waste in a qualified facility or who has or may obtain information related to the ownership or operation of a facility shall furnish to the commissioner or the commissioner's designee any information that person may have or may reasonably obtain that is relevant to a release or threatened release at a qualified facility.

Subd. 2. Access to information and property. The commissioner or a person designated by the commissioner, on presentation of credentials, may:

(1) examine and copy any books, papers, records, memoranda, or data of any person who has a duty to provide information to the agency under subdivision 1; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized by sections 115B.39 to 115B.43 including obtaining information from any person who has a duty to provide the information under subdivision 1, conducting surveys or investigations, and taking response action.

This subdivision and subdivision 1 are enforceable under sections 115.071 and 116.072. If the commissioner prevails in an enforcement action under this subdivision, the commissioner may recover all costs, including court costs, attorney fees, and administrative costs, related to the enforcement action.

Subd. 3. Acquisition and disposition of real property. The commissioner may acquire and dispose of real property the commissioner deems reasonably necessary for environmental response actions at or related to a qualified facility under section 115B.17, subdivisions 15 and 16.

Subd. 4. Affected real property; notice. (a) The commissioner shall provide to affected local government units, to be available as public information, and shall make available to others, on request, a description of the real property described in the original and any revised permits for a qualified facility, along with a description of activities that will be or have been taken on the property under sections 115B.39 to 115B.43 and a reasonably accurate description of the types, locations, and potential movement of hazardous substances, pollutants and contaminants, or decomposition gases related to the facility. The commissioner shall provide and make this information available at the time the facility is placed on the priority list under section 115B.40, subdivision 2; shall revise, provide, and make the information available when response actions, other than long-term maintenance actions, have been completed; and shall revise the information over time if significant changes occur that make the information obsolete or misleading.

(b) A local government unit that receives information from the commissioner under paragraph (a) shall incorporate that information in any land use plan that includes the affected property and shall notify any person who applies for a permit related to development of the affected property of the existence of the information and, on request, provide a copy of the information.

Subd. 5. Environmental lien. An environmental lien for environmental response costs incurred, including reimbursements made under section 115B.43, by the commissioner under sections 115B.39 to 115B.445 attaches in the same manner as a lien under sections 514.671 to 514.676 to all the real property described in the original and any revised permits for a qualified facility and any adjacent property owned by the facility owner or operator from the date the first assessment, closure, postclosure care, or response activities related to the facility are undertaken by the commissioner. For the purposes of filing an environmental lien under this subdivision, the term "cleanup action" as used in sections 514.671 to 514.676 includes all of the costs incurred by the commissioner to assess, close, maintain, monitor, and respond to releases at qualified facilities under sections 115B.39 to 115B.445. Notwithstanding section 514.672, subdivision 4, a lien under this paragraph takes precedence over all other liens on the property regardless of when the other liens were or are perfected. For the purpose of this subdivision, "owner or operator" has the meaning given it in section 115B.41, subdivision 4.

Subd. 6. Contracts. The commissioner shall, to the extent practicable, ensure that contracts for activities or consulting services under this section are entered into with contractors or consultants located within the region where the facility subject to the contracts is located. The commissioner shall tailor specifications in requests for proposals to the types of activities or services that need to be undertaken at a specific facility or group of facilities located in the same region and shall not include specifications that require specialized expertise or laboratory work not available within the region unless it is necessary to do so to meet the requirements of this section.

Subd. 7. Separate accounting. The commissioner shall maintain separate accounting for each qualified facility regarding:

(1) the amount of financial assurance funds transferred under section 115B.40, subdivisions 4 and 5; and

(2) costs of response actions taken at the facility.

Subd. 8. Transfer of title; disposal of property. The owner of a qualified facility may, as part of the owner's activities under section 115B.40, subdivision 4 or 5, offer to transfer title to all or any portion of the property described in the facility's most recent permit, including any property adjacent to that property the owner wishes to transfer, to the commissioner. The commissioner may accept the transfer of title if the commissioner determines that to do so is in the best interest of the state. If, after transfer of title to the property, the commissioner determines that no further response actions are required on the portion of the property being disposed of under sections 115B.39 to 115B.445 and it is in the best interest of the state to dispose of property acquired under this subdivision, the commissioner may do so under section 115B.17, subdivision 16. The property disposed of under this subdivision is no longer part of the qualified facility.

Subd. 8a. Boundary modification. The commissioner may modify the boundaries of a qualified facility to exclude certain property if the commissioner determines that no further response actions are required to be conducted under sections 115B.39 to 115B.445 on the excluded property and the excluded property is not affected by disposal activities on the remaining portions of the qualified facility. Any property excluded under this subdivision is no longer part of the qualified facility.

Subd. 8b. Delisting. If all solid waste from a qualified facility has been relocated outside the qualified facility's boundaries and the commissioner has determined that no further response actions are required on the property under sections 115B.39 to 115B.445, the commissioner may delist the facility by removing it from the priority list established under section 115B.40, subdivision 2, after which the property shall no longer be a qualified facility. The commissioner has no further responsibilities under sections 115B.39 to 115B.445 for a facility delisted under this subdivision.

Subd. 9. Land management plans. The commissioner shall develop a land use plan for each qualified facility. All local land use plans must be consistent with a land use plan developed under this subdivision. Plans developed under this subdivision must include provisions to prevent any use that disturbs the integrity of the final cover, liners, any other components of any containment system, or the function of any monitoring systems unless the commissioner finds that the disturbance:

(1) is necessary to the proposed use of the property, and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

Before completing any plan under this subdivision, the commissioner shall consult with the commissioner of management and budget regarding any restrictions that the commissioner of management and budget deems necessary on the disposition of property resulting from the use of bond proceeds to pay for response actions on the property, and shall incorporate the restrictions in the plan.

Subd. 10. [Repealed, 2014 c 248 s 19]

Subd. 11. Rules. The commissioner may adopt rules necessary to implement sections 115B.39 to 115B.43.

History: 1994 c 639 art 1 s 7; 1996 c 470 s 27; 1997 c 7 art 1 s 34; 1997 c 216 s 109; 2009 c 101 art 2 s 109; 2011 c 107 s 83-85



Section 115B.414 — THIRD-PARTY CLAIMS; MEDIATION; DEFENSE.

Subdivision 1. Third-party claims; definition. For the purposes of this section, "third-party claims" means claims made against mixed municipal solid waste generators by a responsible person or group of responsible persons under state or federal law for payment of response costs and related costs at a qualified facility, when the claimant or claimants do not produce evidence, other than statistical or circumstantial evidence, that the persons against whom the claims are made ever arranged for disposal or transported for disposal mixed municipal solid waste containing a hazardous substance or pollutant or contaminant to the facility.

Subd. 2. Mediation. A third-party claim or group of third-party claims that all arise from the same facility may be submitted to the Minnesota Office of Dispute Resolution for mediation under the Minnesota Civil Mediation Act, sections 572.31 to 572.40. The costs of mediation must be allocated equally between the person or persons against whom the claims are made and the person or persons making the claims.

Subd. 3. Partial reimbursement. A person or persons against whom one or more third-party claims are made may seek reimbursement from the commissioner of one-half of the costs of mediation allocated to the person or persons under subdivision 2. The commissioner shall reimburse the person or persons that request reimbursement unless the commissioner finds that the mediation was not entered into and conducted in good faith by the person or persons seeking reimbursement.

Subd. 4. Defense costs. If a person or persons against whom one or more third-party claims are made request the person or persons making the claims to submit the claims to mediation and the claimants refuse to submit to mediation or if the person or persons against whom third-party claims are made enter into and conduct the mediation in good faith but the mediation fails to resolve the claims, the person or persons, in cooperation with other persons against whom third-party claims have been made that arise from the same facility, may retain legal counsel to defend them against the claims and may seek partial reimbursement from the commissioner for reasonable attorney fees. The commissioner shall provide partial reimbursement for reasonable attorney fees under this subdivision of $75 per hour for a maximum number of hours to be established by the commissioner by rule. The maximum number of hours for reimbursement must increase as the number of persons who collectively retain legal counsel to defend against related claims increases but need not increase proportionately to the increase in the number of persons seeking collective defense. Under no circumstances may a person or group of persons receive reimbursement of more than 75 percent of their reasonable attorney fees under this subdivision.

History: 1994 c 639 art 1 s 8



Section 115B.42 — REMEDIATION FUND.

Subdivision 1. [Repealed, 2003 c 128 art 2 s 56]

Subd. 2. Expenditures. The commissioner may spend money from the remediation fund under section 116.155, subdivision 2, paragraph (a), clause (2), to:

(1) inspect permitted mixed municipal solid waste disposal facilities to:

(i) evaluate the adequacy of final cover, slopes, vegetation, and erosion control;

(ii) determine the presence and concentration of hazardous substances, pollutants or contaminants, and decomposition gases; and

(iii) determine the boundaries of fill areas;

(2) monitor and take, or reimburse others for, environmental response actions, including emergency response actions, at qualified facilities;

(3) acquire and dispose of property under section 115B.412, subdivision 3;

(4) recover costs under section 115B.39;

(5) administer, including providing staff and administrative support for, sections 115B.39 to 115B.445;

(6) enforce sections 115B.39 to 115B.445;

(7) pay for private water supply well monitoring and health assessment costs of the commissioner of health in areas affected by unpermitted mixed municipal solid waste disposal facilities;

(8) reimburse persons under section 115B.43;

(9) reimburse mediation expenses up to a total of $250,000 annually or defense costs up to a total of $250,000 annually for third-party claims for response costs under state or federal law as provided in section 115B.414; and

(10) perform environmental assessments, up to $1,000,000, at unpermitted mixed municipal solid waste disposal facilities.

History: 1992 c 513 art 2 s 26; 1993 c 172 s 71; 1994 c 639 art 3 s 1,2; 1995 c 185 s 3; 1995 c 220 s 102; 1997 c 7 art 1 s 35; 1999 c 231 s 142; 2003 c 128 art 2 s 29



Section 115B.421 — CLOSED LANDFILL INVESTMENT FUND.

The closed landfill investment fund is established in the state treasury. The fund consists of money credited to the fund, and interest and other earnings on money in the fund. Beginning July 1, 2003, funds must be deposited as described in section 115B.445. The fund shall be managed to maximize long-term gain through the State Board of Investment. Money in the fund may be spent by the commissioner after fiscal year 2020 in accordance with sections 115B.39 to 115B.444.

History: 1999 c 231 s 143; 2003 c 128 art 2 s 30; 2009 c 101 art 2 s 109; 2013 c 114 art 4 s 82



Section 115B.43 — REIMBURSABLE PARTIES AND EXPENSES.

Subdivision 1. Generally. Environmental response costs at qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), for which a notice of compliance has been issued under section 115B.40, subdivision 7, are reimbursable as provided in this section.

Subd. 2. Reimbursable persons. (a) Except as provided in paragraphs (b) to (d), the following persons are eligible for reimbursement under this section:

(1) owners or operators, after the owners or operators have agreed to waive all claims for recovery of environmental response costs against any other persons and have agreed to reimburse, on a proportionate basis from each reimbursement received, each person from whom the applicant has collected funds towards reimbursable costs; and

(2) persons, other than owners and operators after the persons have agreed to:

(i) reimburse, on a proportionate basis from each reimbursement payment received, each person from whom the applicant has collected funds towards reimbursable costs; and

(ii) waive all claims for environmental response costs related to the facility and all other qualified facilities, against all other persons.

(b) A person is not eligible for reimbursement under this section if the person is an owner or operator who failed to properly close the qualified facility within the time specified in the facility's permit or the solid waste rules in effect at the time the facility stopped accepting waste.

(c) A person is not eligible for reimbursement under this section for environmental response costs at a facility if the person's actions relating to a release or threatened release at the facility were in violation of federal or state hazardous waste management laws in effect at the time of those actions.

(d) A person is not eligible for reimbursement under this section if, after June 15, 1994, the person files or continues to pursue an action asserting a claim for recovery of environmental response costs relating to a qualified facility, or otherwise seeks contributions for these costs, from another person.

Subd. 3. Reimbursable expenses. (a) Environmental response costs are eligible for reimbursement under this section to the extent that they:

(1) exceed:

(i) for each political subdivision that is an owner or operator of the facility, $250,000; and

(ii) for a private owner or operator, or a political subdivision that jointly owned or operated the facility with two or more other political subdivisions under a valid joint powers agreement, $750,000;

(2) are documented with billings or other proof of project cost; and

(3) if the commissioner finds that they were reasonable and necessary under the circumstances. The commissioner may request further documentation from those requesting reimbursement if it is necessary in the commissioner's judgment.

(b) For owners or operators, the following costs are not reimbursable:

(1) costs attributable to normal operations of the facility or to activities required under the facility permit and applicable solid waste rules, including corrective action, closure, postclosure, and contingency action; and

(2) the acquisition of real property if required of the owner or operator in order to carry out requirements of the facility permit or applicable solid waste rules.

Subd. 4. Reimbursement plan. The commissioner shall prepare a reimbursement plan and present it by October 1, 1995, to the Legislative Commission on Waste Management, the chairs of the senate Finance Committee and Environment and Natural Resources Finance Division and the committees on Ways and Means and Environment and Natural Resources Finance of the house of representatives, and owners and operators of, and persons subject to a cleanup order at, qualified facilities. The plan shall identify sites where reimbursement will occur and the estimated dollar amount for each site and shall set out priorities and payment schedules. The plan must give first priority for reimbursement to persons who are not owners or operators of qualified facilities.

Subd. 5. Reimbursement timing. The commissioner shall not issue reimbursement payments before October 15, 1995. The commissioner shall not issue reimbursements for expense statements filed after October 15, 1996, and shall approve or deny all reimbursement requests by October 15, 1997. The commissioner shall fully reimburse all persons eligible for reimbursement no later than six years after the date of notice of compliance for the facility under section 115B.40, subdivision 7.

Subd. 6. Reimbursement ceiling. The commissioner shall not issue reimbursements in an amount exceeding $7,000,000 per fiscal year.

History: 1994 c 639 art 1 s 9; 1999 c 231 s 144



Section 115B.441 — INSURANCE CLAIMS SETTLEMENT AND RECOVERY PROCESS; FINDINGS AND PURPOSE.

(a) The legislature finds that:

(1) insurers have issued certain insurance policies to their policyholders that may have provided coverage for environmental response costs related to qualified facilities for which their policyholders bear legal responsibility;

(2) because the commissioner is required by law to take over responsibility for environmental response actions relating to all qualified facilities, any rights to coverage based upon the insurers' contractual obligations to their policyholders to pay environmental response costs that are assumed by the state related to these facilities, to the extent the obligations may exist, are rights that should fairly accrue to the state; and

(3) the resolution of these potential insurance coverage rights should provide a fair share of the cost to the state of taking over these environmental responsibilities consistent with the insurers' potential coverage obligations to their policyholders.

(b) The purposes of sections 115B.441 to 115B.445 are:

(1) to provide the means for the state and insurers to resolve claims of the state for environmental response costs related to qualified facilities that may be covered by insurance policies of persons who bear legal responsibility for those costs; and

(2) to create a fair and efficient settlement process that provides insurers with an opportunity to settle claims based upon a reasonable approximation of the insurers' potential coverage exposure and a fair opportunity for the state to recover claims by legal action from nonsettling insurers.

History: 1996 c 370 s 1



Section 115B.442 — SETTLEMENT PROCESS; INFORMATION GATHERING.

Subdivision 1. Selection of qualified facilities. The commissioner and the attorney general shall select qualified facilities for which they intend to make offers of settlement to insurers under section 115B.443. The first group of qualified facilities, consisting of not less than ten facilities, must be selected within 60 days after March 27, 1996. Upon selection of a qualified facility under this subdivision, the commissioner shall commence reasonable efforts to identify potential insurance policyholders and insurance coverage for the qualified facility in accordance with this section.

Subd. 1a. Definition of qualified facilities. For the purposes of sections 115B.441 to 115B.445, "qualified facility" means only those qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1).

Subd. 2. Potential insurance policyholder. For the purpose of this section, "potential insurance policyholder" means a person who may bear legal responsibility for environmental response costs related to a qualified facility including the following:

(1) a person who has been the subject of a request for response action under section 115B.17, or an order under section 106 of the federal Superfund Act with respect to a qualified facility;

(2) an owner or operator of a qualified facility;

(3) a person who engaged in commercial, industrial, or other activities generally known to produce waste containing a hazardous substance, or pollutant or contaminant, and whose waste was disposed of at a qualified facility; and

(4) a person who engaged in the business of hauling waste for disposal and who accepted waste from one or more persons of the type described in clause (3) for transport to a qualified facility.

Subd. 3. Identification of potential insurance policyholders. The commissioner may request information from a person that the commissioner has reason to believe is a potential insurance policyholder or has information needed to identify potential insurance policyholders. The recipient of the request shall provide to the commissioner any information in the person's possession, or which the person can reasonably obtain, that the commissioner requires to identify potential insurance policyholders for a qualified facility and to explain to the commissioner the person's efforts to discover and provide the information. An owner or operator of a qualified facility shall retain and preserve all documents and other information relevant to the identification of potential insurance policyholders for the qualified facility.

Subd. 4. Identification of potential insurance coverage. The commissioner may request a person that the commissioner has reason to believe is a potential insurance policyholder to provide, and the recipient of the request shall provide to the commissioner, any information in the person's possession, or which the person can reasonably obtain, regarding the person's potential liability insurance coverage for environmental response costs related to a qualified facility. A potential insurance policyholder for which evidence of potential coverage has been identified shall cooperate with reasonable requests of the commissioner or the attorney general for assistance in preparing for and negotiating a settlement under this section or in preparing or pursuing a claim under section 115B.444 related to that policyholder's potential coverage. Nothing in this subdivision relieves a potential insurance policyholder of any duties imposed upon it pursuant to the terms, conditions, and provisions of its insurance policy, including any duty to cooperate with its insurer in the investigation, negotiation, and settlement of claims or demands, or the defense of suits. The commissioner may contract for the services of persons to assist in reconstructing insurance policies and potential coverage from incomplete insurance information. The commissioner may authorize the attorney general to carry out all or a portion of the authority provided in this section.

Subd. 5. Identification of potential coverage by insurers. The commissioner may request an insurer to make reasonable efforts to identify or confirm potential insurance coverage of any potential insurance policyholder identified under subdivision 4, or may direct the potential insurance policyholder to make this request of an insurer. An insurer that is requested to identify or confirm potential coverage of a potential insurance policyholder under this subdivision has 90 days after receiving the request to confirm coverage or to provide all information in the possession of the insurer that may assist in identifying potential coverage, and to explain the insurer's efforts to discover and provide such information. An insurer requested to provide information under this subdivision shall preserve all information relevant to the request until any claim relating to the request is resolved.

Subd. 6. Enforcement. Subdivisions 3 to 5 are enforceable under sections 115.071 and 116.072.

History: 1996 c 370 s 2; 1999 c 231 s 145



Section 115B.443 — SETTLEMENT PROCESS.

Subdivision 1. Determining facility costs. Beginning not later than one year after selection of a qualified facility under section 115B.442, subdivision 1, the commissioner shall determine the current total estimated amount of environmental response costs incurred and to be incurred by the state for the qualified facility under sections 115B.39 to 115B.43, including reimbursement under section 115B.43.

Subd. 2. Settlement offers. The attorney general and the commissioner shall select one or more insurers who have been identified by the commissioner as providing potential coverage to persons identified under section 115B.442 as potential insurance policyholders for a qualified facility and shall make settlement offers with respect to one or more of the qualified facilities to the selected insurers. The attorney general and the commissioner shall base the settlement offer on their evaluation of the potential coverage available for environmental response costs under policies issued by the insurer to persons identified as potential insurance policyholders for that qualified facility and on the total estimated costs for the qualified facility, as determined under subdivision 1. The attorney general shall provide written notice of the settlement to the insurer together with a written explanation of how the offer was calculated. The attorney general may exclude from a settlement offer claims relating to policyholders who are known by the attorney general to have claims against the insurer for coverage for environmental liabilities at locations other than qualified facilities, or who are actively litigating or settling claims against their insurers relating to any qualified facility.

Subd. 3. Settlement negotiations; mediation. An insurer shall have 60 days after receipt of a settlement offer and written explanation from the state to evaluate the offer, after which the insurer, the commissioner, and the attorney general shall commence negotiations to attempt to reach a settlement with respect to the potential insurance coverage and qualified facilities subject to the settlement offer. The insurer shall have 180 days to negotiate and commit to a settlement with the state before the attorney general may commence an action under section 115B.444, unless the commissioner and the attorney general agree to extend the negotiation period upon request by the insurer made before expiration of the 180-day period. Any extension shall be limited to one additional 60-day period.

The attorney general, commissioner, and the insurer may agree to use any method of alternative dispute resolution for all or a portion of the issues in the negotiation, or may agree to negotiate all matters directly among themselves. If the parties do not agree in writing on the manner in which they will negotiate a settlement within 60 days after commencement of the negotiation period, the parties shall submit the negotiation of the settlement to mediation by an independent and neutral mediator selected by the Minnesota Office of Dispute Resolution. The attorney general shall submit on behalf of all parties a request to the Office of Dispute Resolution to appoint a mediator for the negotiations. The cost of mediation under this subdivision shall be divided equally between the state and the insurer.

Any settlement offer or any proposal, statement, or view expressed or document prepared in the course of negotiation under this section shall not be considered an admission by any party and shall not be admissible in evidence in any judicial proceeding affecting matters subject to settlement negotiation, provided that any matter otherwise admissible in a judicial proceeding is not made inadmissible by virtue of its use in negotiation under this section.

Subd. 4. Participation by affected policyholders. (a) Within 30 days of notifying an insurer of a settlement offer, the attorney general shall make reasonable efforts to notify policyholders who may be affected by settlement negotiations under subdivision 3. The notification shall inform the policyholder of the commencement of negotiations between the state and the insurer and the manner in which a policyholder, with agreement of the insurer, may participate in the negotiation process. If the insurer and the state reach a settlement of the state's claims, the attorney general shall provide notice of any proposed settlement to any affected policyholder who makes a written request for such notice.

(b) Subject to the limitations of this paragraph, an insurer to whom a settlement offer is made under subdivision 3, and any policyholder who may be affected by the negotiation, may agree to negotiate a resolution of any other outstanding environmental claims, related to the qualified facility or facilities that are subject to the state's settlement offer, within the settlement negotiation process provided under this section. Environmental claims unrelated to the qualified facility or facilities that are subject to the state settlement offer may be included within the settlement negotiation process provided under this section at the discretion of the attorney general, provided that the state will not bear any costs of mediation or alternative dispute resolution arising from the unrelated claims. The agreement of the insurer and affected policyholders to negotiate must be reached by the time that the insurer and the state commence negotiations as provided under subdivision 3. The policyholder shall not participate in the selection of the method of negotiation by the state and the insurer under subdivision 3. If the attorney general in the attorney general's discretion determines, at any time after the first 60 days of the negotiation period, that continued participation of the policyholders in the negotiation process with the state and the insurer is detrimental to the effective negotiation of a settlement between the state and the insurer, the attorney general shall so notify the insurer and the policyholders. After such notification by the attorney general, the insurer and policyholders may continue to negotiate separately from the negotiation between the insurer and the state, and may use the same mediator or other person who is facilitating negotiation between the state and the insurer. Policyholders shall be responsible for an equitable share of any costs of mediation or other alternative dispute resolution process in which they participate. Notwithstanding a determination to discontinue negotiations involving policyholders, the attorney general may engage in an additional 30 days of negotiation with the insurer and policyholders if, within the time limit for committing to a settlement provided under subdivision 3, the attorney general finds, in the discretion of the attorney general, that participation by the policyholders in a settlement between the state and the insurer would be beneficial to that settlement.

Inability of the insurer or the state to reach a settlement with policyholders under this subdivision shall not preclude a settlement between the state and the insurer.

Subd. 5. Adjustment for retrospective premiums. A settlement that includes payment of any amount under a policy subject to a retrospective premium plan shall include terms which assure that the settlement does not result in the imposition of any retrospective premium on any policyholder. In negotiating with respect to any state offer of settlement which is based in whole or in part on coverage known to the insurer to be subject to a retrospective premium plan:

(1) the insurer shall calculate the amount of any retrospective premium that would result from payment of the state's settlement offer amount and shall disclose the calculation and the basis for it to the attorney general and the commissioner; and

(2) the attorney general and commissioner may reduce the settlement offer amount by the amount of the retrospective premium or agree to assume the obligation to pay the retrospective premium in order to assure that no retrospective premium is imposed on the policyholder.

Subd. 6. Option to settle natural resource damages. An insurer who has received a settlement offer may request the attorney general and the commissioner to address in any settlement under this section natural resource damages related to qualified facilities subject to the settlement offer. The attorney general and the commissioner, after receiving a request under this subdivision, shall determine an amount to be added to the state's settlement offer that would be sufficient to address and resolve in the settlement any state claims for natural resource damages related to the qualified facilities subject to the settlement.

Subd. 7. Settlement option for all qualified facilities. If an insurer has entered settlements with the state under this section with respect to qualified facilities for which the aggregate amount of total estimated environmental response costs equals at least 60 percent of the total estimated environmental response costs for all qualified facilities as determined by the commissioner, the attorney general and the commissioner, upon request of the insurer, may settle with the insurer with respect to the remaining qualified facilities for the amount determined in this subdivision. The amount of the settlement for the remaining qualified facilities must be the amount that bears the same proportion to the total estimated costs for the remaining facilities that the amount payable under all of the insurer's existing settlements under this section bears to the aggregate of the total estimated costs for the qualified facilities subject to those settlements.

Subd. 8. Scope of release by state; effect of settlement. Except for any claims excluded from the settlement process under subdivision 2, a settlement under this section shall release a settling insurer, and its policyholders to the extent of their insurance coverage under policies of that insurer, from all liability for all environmental response costs incurred and to be incurred by the state related to the qualified facility or facilities that are the subject of the settlement, including natural resource damages if addressed in the settlement. Except for claims excluded under subdivision 2, the settlement shall release a settling insurer and its policyholders from liability as described in this subdivision under all insurance policies issued by the insurer, regardless of whether the policies or policyholders were identified by the commissioner or attorney general under section 115B.442.

Subd. 9. Other settlement terms. (a) An insurer who enters a settlement under this section is not liable for claims for contribution regarding matters addressed in the settlement. As a condition of settlement, an insurer shall waive its rights to seek contribution for any amounts paid in the settlement or to bring a subrogation action against any other person for any amounts paid in the settlement.

(b) Settlement under this section does not discharge the liability of an insurer that has not entered a settlement under this section nor of a person to whom a nonsettling insurer has issued insurance coverage to the extent of that coverage.

(c) No settlement offer, settlement, or negotiation under this section shall affect any joint and several liability for environmental response costs or damages related to the facility of any person whose liability has not been settled under this section.

(d) A settlement under this section or section 115B.444, subdivision 2, paragraph (b), reduces the state's claims for environmental response costs, and natural resource damages if addressed in the settlement, related to qualified facilities subject to the settlement by the amounts paid to the state under the settlement for the facilities.

(e) A settlement agreement approved by the attorney general and the commissioner under this section shall be presumed to be a reasonable settlement of the state's claims.

Subd. 10. Reduction of outstanding coverage. Any amounts paid by an insurer pursuant to a judgment under section 115B.444 or settlement under this section reduce the outstanding coverage available under policies of the insurer to the extent permitted under applicable law and policy provisions.

History: 1996 c 370 s 3



Section 115B.444 — STATE ACTION AGAINST INSURERS.

Subdivision 1. State action. The state, by the attorney general, may bring a state action against any insurer for recovery of all environmental response costs incurred and to be incurred by the state, which costs are related to qualified facilities for which the state has assumed response action obligations or responsibilities under sections 115B.39 to 115B.43, and for which costs policyholders of the insurer may be liable. No assignment of any rights of a policyholder to the state and no judgment against the policyholder is required as a condition for the state bringing an action under this subdivision. The state shall make reasonable efforts to notify affected policyholders of the state's commencement of an action under this section. An affected policyholder may intervene in an action under this section. For purposes of this section, an "affected policyholder" means a policyholder whose rights under an insurance policy relevant to an action under this section may be affected by the action. All defenses available to a policyholder to any claim of liability for environmental response costs asserted or which could be asserted against it shall be available to the insurer in an action brought by the state under this subdivision. In any action under this subdivision, the claim of the state shall be limited by the applicable terms, conditions, and provisions of the relevant insurance policy under which coverage may be provided, and the state shall have no greater rights than the rights of the policyholder under its insurance policy subject to the statutory and common law that applies to the determination of those rights. Nothing in sections 115B.441 to 115B.445 shall be construed to relieve any policyholder of liability for environmental response costs to the extent of any insurance coverage of the policyholder by reason of the assumption of obligations or responsibilities by the state for environmental response actions under sections 115B.39 to 115B.43. Before the attorney general may commence an action against an insurer under this subdivision, for any claims with respect to a qualified facility, the attorney general and the commissioner shall present to the insurer a written settlement offer, and shall provide the insurer with an opportunity to negotiate and enter a settlement with the state as provided in section 115B.443. In any action under this subdivision, the state shall have the same rights as individual policyholders to recover its reasonable expenses and costs of litigation, including attorney fees.

Subd. 2. Actions by policyholders; state approval of settlements. (a) Except as provided in paragraph (b), nothing in sections 115B.441 to 115B.444 affects the right of a policyholder to bring or pursue any action against, or enter any settlement with, an insurer for any claims for which the state has a right of action against the insurer under this section and that have not been resolved by a settlement or judgment under this section. The state may intervene in an action in which a policyholder seeks to recover a claim for which the state has a right of action under this section.

(b) A policyholder may not enter a settlement that releases an insurer from any claims for which the state has an action under subdivision 1, unless the attorney general has given prior written approval to the settlement and the policyholder agrees to assign to the state any amounts recovered under the settlement from the insurer that are attributable to the resolution of the claims.

History: 1996 c 370 s 4



Section 115B.445 — DEPOSIT OF PROCEEDS.

All amounts paid to the state by an insurer pursuant to any settlement under section 115B.443 or judgment under section 115B.444 must be deposited in the state treasury and credited equally to the remediation fund and the closed landfill investment fund.

History: 1996 c 370 s 5; 2003 c 128 art 2 s 31



Section 115B.47 — CITATION.

Sections 115B.47 to 115B.51 may be cited as the "Dry Cleaner Environmental Response and Reimbursement Law."

History: 1995 c 252 s 1



Section 115B.48 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in section 115B.02 and this section apply to sections 115B.47 to 115B.51.

Subd. 2. Dry cleaner environmental response and reimbursement account; account. "Dry cleaner environmental response and reimbursement account" or "account" means the dry cleaner environmental response and reimbursement account in the remediation fund established in sections 115B.49 and 116.155.

Subd. 3. Dry cleaning facility. "Dry cleaning facility" means a facility located in this state that is or has been used for a dry cleaning operation, other than:

(1) a coin-operated dry cleaning operation;

(2) a facility located on a United States military base;

(3) a uniform service or linen supply facility;

(4) a prison or other penal institution;

(5) a facility on the national priorities list established under the federal Superfund Act; or

(6) a facility at which a response action has been taken or started before July 1, 1995, except as authorized in a settlement agreement approved by the commissioner by July 1, 1997.

Subd. 4. Dry cleaning operation. "Dry cleaning operation" means commercial cleaning of apparel and household fabrics for the general public, using one or more dry cleaning solvents.

Subd. 5. Dry cleaning solvent. "Dry cleaning solvent" means any nonaqueous solvent for use in the cleaning of garments or other fabrics at a dry cleaning facility, including, but not limited to:

(1) perchloroethylene and its degradation products; and

(2) petroleum-based solvents and their degradation products.

Subd. 6. Environmental response costs. "Environmental response costs" means those costs described in section 115B.17, subdivision 6.

Subd. 7. Facility. "Facility" means one or more buildings or parts of a building and the equipment, installations, and structures contained in the building, located on a single site or on contiguous or adjacent sites. Facility includes any site or area where a hazardous substance, or a pollutant or contaminant, has been deposited, stored, disposed of, or placed, or otherwise comes to be located.

Subd. 8. Full-time equivalence. "Full-time equivalence" means 2,000 hours worked by employees, owners, and others in a dry cleaning facility during a 12-month period beginning July 1 of the preceding year and running through June 30 of the year in which the annual registration fee is due. For those dry cleaning facilities that were in business less than the 12-month period, full-time equivalence means the total of all of the hours worked in the dry cleaning facility, divided by 2,000 and multiplied by a fraction, the numerator of which is 50 and the denominator of which is the number of weeks in business during the reporting period. For the purposes of section 115B.49, an owner working 2,000 hours or more shall be considered as one full-time equivalent.

Subd. 9. [Repealed, 2016 c 123 s 6]

Subd. 10. Owner or operator. "Owner or operator" means a person who:

(1) owns or has owned a dry cleaning facility during the time the dry cleaning facility operated; or

(2) operates or has operated a dry cleaning facility.

History: 1995 c 252 s 2; 1996 c 471 art 2 s 1,2; 1997 c 216 s 110,111; 2002 c 324 s 1; 2003 c 128 art 2 s 32; 1Sp2005 c 1 art 2 s 133; 2006 c 281 art 5 s 2; 1Sp2015 c 4 art 4 s 113; 2016 c 123 s 1



Section 115B.49 — DRY CLEANER ENVIRONMENTAL RESPONSE AND REIMBURSEMENT ACCOUNT.

Subdivision 1. Establishment. The dry cleaner environmental response and reimbursement account is established as an account in the remediation fund.

Subd. 2. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to the account:

(1) the proceeds of the fees imposed by subdivision 4;

(2) interest attributable to investment of money in the account;

(3) penalties and interest collected under subdivision 4, paragraph (c); and

(4) money received by the commissioner for deposit in the account in the form of gifts, grants, and appropriations.

Subd. 3. Expenditures. (a) Money in the account may be used:

(1) for environmental response costs incurred by the commissioner under section 115B.50, subdivision 1;

(2) for reimbursement of amounts spent by the commissioner from the remediation fund for expenses described in clause (1);

(3) for reimbursements under section 115B.50, subdivision 2; and

(4) for administrative costs of the commissioner of revenue.

(b) Money in the account is appropriated to the commissioner for the purposes of this subdivision. The commissioner shall transfer funds to the commissioner of revenue sufficient to cover administrative costs pursuant to paragraph (a), clause (4).

Subd. 4. Registration; fees. (a) The owner or operator of a dry cleaning facility shall register on or before October 1 of each year with the commissioner of revenue in a manner prescribed by the commissioner of revenue and pay a registration fee for the facility. The amount of the fee is:

(1) $500, for facilities with a full-time equivalence of fewer than five;

(2) $1,000, for facilities with a full-time equivalence of five to ten; and

(3) $1,500, for facilities with a full-time equivalence of more than ten.

The registration fee must be paid on or before October 18 or the owner or operator of a dry cleaning facility may elect to pay the fee in equal installments. Installment payments must be paid on or before October 18, on or before January 18, on or before April 18, and on or before June 18. All payments made after October 18 bear interest at the rate specified in section 270C.40.

(b) A person who sells dry cleaning solvents for use by dry cleaning facilities in the state shall collect and remit to the commissioner of revenue in the same manner prescribed by the commissioner of revenue, for the taxes imposed under chapter 297A, a fee of:

(1) $3.50 for each gallon of perchloroethylene sold for use by dry cleaning facilities in the state;

(2) 70 cents for each gallon of hydrocarbon-based dry cleaning solvent sold for use by dry cleaning facilities in the state; and

(3) 35 cents for each gallon of other nonaqueous solvents sold for use by dry cleaning facilities in the state.

(c) The audit, assessment, appeal, collection, enforcement, and administrative provisions of chapters 270C and 289A apply to the fee imposed by this subdivision. To enforce this subdivision, the commissioner of revenue may grant extensions to file returns and pay fees, impose penalties and interest on the annual registration fee under paragraph (a) and the monthly fee under paragraph (b), and abate penalties and interest in the manner provided in chapters 270C and 289A. The penalties and interest imposed on taxes under chapter 297A apply to the fees imposed under this subdivision. Disclosure of data collected by the commissioner of revenue under this subdivision is governed by chapter 270B.

Subd. 4a. [Repealed, 2005 c 10 art 1 s 82; 2005 c 157 s 2]

Subd. 4b. Fee adjustment. Notwithstanding section 16A.1285, each fiscal year the commissioner shall adjust the fees in subdivision 4 as necessary to maintain an annual income to the account of $650,000.

History: 1995 c 252 s 3; 1996 c 471 art 2 s 3,4; 1997 c 216 s 112; 1999 c 250 art 3 s 14,15; 2000 c 333 s 1,2; 1Sp2001 c 2 s 128; 2002 c 324 s 2; 2003 c 128 art 2 s 33,34; 2005 c 151 art 2 s 2; 2005 c 157 s 1; 2006 c 259 art 7 s 1; 2014 c 308 art 9 s 11



Section 115B.491 — DRY CLEANING FACILITY USE FEE; FACILITIES TO FILE RETURN.

Subdivision 1. Use fee. A dry cleaning facility that purchases dry cleaning solvents for use in Minnesota without paying the seller of dry cleaning solvents the fee under section 115B.49, subdivision 4, paragraph (b), is subject to an equivalent fee. Liability for the fee is incurred when dry cleaning solvents are received in Minnesota by the dry cleaning facility.

Subd. 2. Return required. On or before the 20th of each calendar month, every dry cleaning facility that has purchased dry cleaning solvents for use in this state during the preceding calendar month, upon which the fee imposed by section 115B.49, subdivision 4, paragraph (b), has not been paid to the seller of the dry cleaning solvents, shall file a return with the commissioner of revenue showing the quantity of solvents purchased and a computation of the fee under section 115B.49, subdivision 4, paragraph (c). The fee must accompany the return. The return must be made upon a form furnished and prescribed by the commissioner of revenue and must contain such other information as the commissioner of revenue may require.

Subd. 3. Applicability. All of the provisions of section 115B.49, subdivision 4, paragraph (c), apply to this section.

History: 1996 c 471 art 2 s 5; 1999 c 250 art 3 s 16,17



Section 115B.492 — ALLOCATION OF PAYMENT.

In the discretion of the commissioner of revenue, payments received for fees may be credited first to the oldest liability not secured by a judgment or lien. For liabilities to which payments are applied, the commissioner of revenue may credit payments first to penalties, next to interest, and then to the fee due.

History: 1996 c 471 art 2 s 6



Section 115B.50 — RESPONSE ACTIONS.

Subdivision 1. Response actions by commissioner. (a) In accordance with the priority list established under section 115B.17, subdivision 13, the commissioner shall take all response actions at or related to a dry cleaning facility that the commissioner determines are reasonable and necessary to protect the public health or welfare or the environment under the standards required in sections 115B.01 to 115B.20. The commissioner shall review and approve any investigation and response action plan submitted by an owner or operator of a dry cleaning facility who is taking response actions under subdivision 2 and shall oversee the implementation of the approved plans. In carrying out the duties under this subdivision, the commissioner may take emergency removal actions as provided in section 115B.17, subdivision 1, paragraph (b), and may exercise the authority provided in section 115B.17, subdivisions 2 to 5, 15, and 16.

(b) The commissioner may not seek recovery against a current or former owner or operator of a dry cleaning facility of any environmental response costs in excess of $10,000 incurred by the commissioner at the facility, except:

(1) to the extent of insurance coverage, in excess of $10,000, held by the owner or operator; or

(2) as provided in section 115B.51.

If the commissioner seeks recovery of environmental response costs against an owner or operator pursuant to this paragraph, the owner or operator shall act as directed by the commissioner to assert any rights of the owner or operator to any insurance coverage applicable to those costs and, if coverage is denied, to assign those rights to the commissioner.

(c) Before taking a response action under this subdivision, the commissioner shall notify the owner or operator of the facility. Except for emergency removal actions under section 115B.17, subdivision 1, paragraph (b), the commissioner shall not take response actions under this subdivision at a dry cleaning facility where an owner or operator of the facility is taking response actions under subdivision 2 in accordance with an investigation or response action plan approved by the commissioner.

Subd. 2. Response actions by owners or operators; reimbursement. (a) At the request of the owner or operator of a dry cleaning facility who takes response actions at the facility in accordance with a response action plan approved by the commissioner, the commissioner shall reimburse the owner or operator for all but $10,000 of the environmental response costs incurred by the owner or operator if the commissioner determines that the costs are reasonable and were actually incurred. If a request for reimbursement is denied, the owner or operator may appeal the decision as a contested case under chapter 14.

(b) If the commissioner reimburses an owner or operator for environmental response costs under this subdivision for which the owner or operator has insurance coverage, the commissioner is subrogated to the rights of the owner or operator with respect to that insurance coverage to the extent of the reimbursement. Acceptance of reimbursement under this subdivision constitutes an assignment by the owner or operator with respect to any insurance coverage applicable to the costs that are reimbursed.

Subd. 3. Limitation on amount that may be spent. The commissioner may not, in a single fiscal year, make expenditures from the account related to a single dry cleaning facility that exceed $100,000.

Subd. 4. Reimbursement adjustment rulemaking. The commissioner may use the expedited rulemaking process under section 14.389 to adjust reimbursement dollar amounts contained in the rules established under subdivision 2.

History: 1995 c 252 s 4; 2004 c 228 art 1 s 73; 2016 c 123 s 2,3



Section 115B.51 — ILLEGAL ACTIONS.

The commissioner may recover under section 115B.17, subdivision 6, that portion of the environmental response costs at a dry cleaning facility that is attributable to a person who otherwise would be responsible for the release or threatened release under section 115B.03, and whose actions related to the release or threatened release were in violation of federal or state hazardous waste management laws in effect at the time of those actions.

History: 1995 c 252 s 5






Chapter 115C — PETROLEUM TANK RELEASE CLEANUP

Section 115C.01 — CITATION.

This chapter may be cited as the "Petroleum Tank Release Cleanup Act."

History: 1987 c 389 s 1; 1992 c 490 s 1



Section 115C.02 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. [Repealed, 1995 c 254 art 1 s 97]

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 2a. Applicant. "Applicant" means a person eligible under section 115C.09 to receive reimbursement from the fund.

Subd. 3. Board. "Board" means the Petroleum Tank Release Compensation Board.

Subd. 4. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up a release to protect the public health and welfare or the environment. Corrective action may include environmental covenants pursuant to chapter 114E, an affidavit required under section 116.48, subdivision 6, or similar notice of a release recorded with real property records.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 5a. Consultant. "Consultant" means an individual, partnership, association, private corporation, or any other legal entity that actually performs consulting services. Consulting services include the rendering of professional opinion, advice, or analysis regarding a release.

Subd. 5b. Contractor. "Contractor" means an individual, partnership, association, private corporation, or any other legal entity that actually performs contractor services. Contractor services means products and services within a scope of work that can be defined by typical written plans and specifications including, but not limited to, excavation, treatment of contaminated soil and groundwater, soil borings and well installations, laboratory analysis, surveying, electrical work, plumbing, carpentry, and equipment.

Subd. 6. [Renumbered subd 1a]

Subd. 6a. Fund. "Fund" means the petroleum tank release cleanup fund.

Subd. 7. Operator. "Operator" means a person in control of, or having responsibility for, the daily operation of a tank.

Subd. 8. Owner. "Owner" means a person who holds title to, controls, or possesses an interest in a tank. "Owner" does not include a person who holds an interest in a tank solely for financial security, unless through foreclosure or other related actions the holder of a security interest has taken possession of the tank and fails to take all necessary corrective action as a volunteer under section 115C.09. The state or an agency of the state is not an owner solely because it holds title to a tank or to real property where the tank is located in trust for taxing districts as a result of forfeiture of title for nonpayment of taxes.

Subd. 9. Person. "Person" means an individual, partnership, association, public or private corporation, or other legal entity, including the United States government, an interstate commission or other body, the state, or any agency, board, bureau, office, department, or political subdivision of the state.

Subd. 10. Petroleum. "Petroleum" means:

(1) liquid petroleum products as defined in section 296A.01;

(2) new and used lubricating oils; and

(3) new and used hydraulic oils used in lifts to raise motor vehicles or farm equipment and for servicing or repairing motor vehicles or farm equipment.

Subd. 10a. Petroleum refinery. "Petroleum refinery" means a facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oil, lubricants, or other products through distillation of petroleum or through redistillation, cracking, or reforming of unfinished petroleum derivatives. "Petroleum refinery" includes fluid catalytic cracking unit catalyst regenerators, fluid catalytic cracking unit incinerator-waste heat boilers, fuel gas combustion devices, and indirect heating equipment associated with the refinery.

Subd. 11. Political subdivision. "Political subdivision" means a county, a town, or a statutory or home rule charter city.

Subd. 11a. [Repealed, 1Sp2001 c 2 s 162]

Subd. 12. Release. "Release" means a spilling, leaking, emitting, discharging, escaping, leaching, or disposing of petroleum from a tank into the environment whether occurring before or after June 4, 1987, but does not include discharges or designed venting allowed under agency rules.

Subd. 12a. [Repealed, 1Sp2001 c 2 s 162]

Subd. 13. Responsible person. "Responsible person" means a person who is responsible for a release under section 115C.021.

Subd. 14. Tank. "Tank" means any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is, or has been, used to contain, dispense, or store petroleum.

"Tank" does not include:

(1) mobile tanks, except for tanks in transport; or

(2) pipeline facilities, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, United States Code, title 49, chapter 24, or the Hazardous Liquid Pipeline Safety Act of 1979, United States Code, title 49, chapter 29.

Subd. 15. Tank facility. "Tank facility" means a contiguous area where tanks are located that are under the same ownership or control.

Subd. 16. Tank in transport. "Tank in transport" means a liquid fuel cargo tank with a capacity of greater than 250 gallons used to deliver petroleum into storage tanks or dispense petroleum into mobile tanks.

History: 1987 c 186 s 15; 1987 c 389 s 2; 1988 c 686 art 1 s 57; 1989 c 335 art 4 s 44; 1990 c 501 s 1,2; 1990 c 586 s 3; 1992 c 414 s 1; 1992 c 490 s 2-4; 1992 c 575 s 53; 1993 c 341 art 1 s 2,3; 1Sp1993 c 6 s 2; 1995 c 240 art 1 s 1,2; 1995 c 254 art 1 s 67; 1996 c 308 s 1,2; 1998 c 299 s 30; 2002 c 325 s 1,2; 2003 c 128 art 1 s 130; 2010 c 241 s 2,3; 2013 c 114 art 4 s 83; 2014 c 198 art 2 s 1



Section 115C.021 — RESPONSIBLE PERSON.

Subdivision 1. General rule. Except as provided in subdivisions 2 to 4, a person is responsible for a release from a tank if the person is an owner or operator of the tank at any time during or after the release.

Subd. 2. Exception of certain tank owners. An owner of a tank is not responsible for a release from the tank if the owner can establish that:

(1) the tank was in place but the owner did not know or have reason to know of its existence at the time the owner first acquired right, title, or interest in the tank; and

(2) the owner did not by failure to report under section 115.061 or other action significantly contribute to the release after the owner knew or reasonably should have known of the existence of the tank.

Subd. 3. Tank located on tax-forfeited land. The state, an agency of the state, or a political subdivision is not responsible for a release from a tank solely as a result of actions taken to manage, sell, or transfer tax-forfeited land where the tank is located under chapter 282 and other laws applicable to tax-forfeited land. This subdivision does not relieve the state, a state agency, or a political subdivision from liability for the daily operation of a tank under its control or responsibility located on tax-forfeited land.

Subd. 3a. Eminent domain. (a) The Department of Transportation is not responsible for a release from a tank under this section solely as a result of the acquisition of property or as a result of providing funds for the acquisition of such property either through loan or grant, if the property was acquired by the department through exercise of the power of eminent domain, through negotiated purchase in lieu of or after filing a petition for the taking of the property through eminent domain, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

(b) A person who acquires property from the department, other than property acquired through a land exchange, is not a responsible person under this section solely as a result of the acquisition of property if the property was acquired by the department through exercise of the power of eminent domain, by negotiated purchase after filing a petition for the taking of the property through eminent domain, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

Subd. 4. Mortgagees. (a) A mortgagee is not responsible for a release from a tank solely because the mortgagee becomes an owner of real property on which the tank is located through foreclosure of the mortgage or by receipt of the deed to the mortgaged property in lieu of foreclosure.

(b) A mortgagee of real property where a tank is located or a holder of a security interest in a tank is not an operator of the tank for the purpose of this section solely because the mortgagee or holder has a capacity to influence the operation of the tank to protect its security interest.

History: 1988 c 686 art 1 s 58; 1990 c 586 s 4; 1992 c 414 s 2; 1997 c 200 art 2 s 2; 1999 c 86 art 1 s 23



Section 115C.03 — RESPONSE TO RELEASES.

Subdivision 1. Corrective action orders. If there is a release, the commissioner may order a responsible person to take reasonable and necessary corrective actions. The commissioner shall notify the owner of real property where corrective action is ordered to be taken that responsible persons have been ordered to take corrective action and that the owner's cooperation will be required for responsible persons to take that action. When the commissioner has ordered a responsible person to take a corrective action, a political subdivision may not request or order the person to take an action that conflicts with the action ordered by the commissioner.

Subd. 1a. Passive bioremediation. Passive bioremediation must be used for petroleum tank cleanups whenever an assessment of the site determines that there is a low potential risk to public health and the environment.

Subd. 2. Agency and compelled performance corrective actions. The agency may take corrective action or request the attorney general to bring an action to compel performance of a corrective action if:

(1) a responsible person cannot be identified;

(2) an identified responsible person cannot or will not comply with the order issued under subdivision 1; or

(3) an administrative or judicial proceeding on an order issued under subdivision 1 is pending.

Subd. 3. Emergency corrective action. To assure an adequate response to a release, the commissioner may take corrective action without following the procedures of subdivision 1 if the commissioner determines that the release constitutes a clear and immediate danger requiring immediate action to prevent, minimize, or mitigate damage to the public health and welfare or the environment. Before taking an action under this subdivision, the commissioner shall make all reasonable efforts, taking into consideration the urgency of the situation, to order a responsible person to take a corrective action and notify the owner of real property where the corrective action is to be taken.

Subd. 4. Public nuisance. A release is a public nuisance and may be enjoined in an action, in the name of the state, brought by the attorney general.

Subd. 5. Investigations. If the commissioner has reason to believe that a release has occurred, the commissioner may undertake reasonable investigations necessary to identify the existence, source, nature, and extent of a release, the responsible persons, and the extent of danger to the public health and welfare or the environment.

Subd. 6. Duty to provide information. A person who the commissioner has reason to believe is a responsible person, or the owner of real property where corrective action is ordered to be taken, or who might otherwise have information concerning a release, shall, when requested by the commissioner or any member, employee, or agent of the agency who is authorized by the commissioner, furnish to the commissioner any information that person may have or may reasonably obtain that is relevant to the release.

Subd. 7. Access to information and property. The commissioner or any member, employee, or agent of the agency authorized by the commissioner, may, upon presentation of official agency credentials, take any of the following actions:

(1) examine and copy books, papers, records, memoranda, or data of a person who has a duty to provide information to the commissioner under subdivision 6; and

(2) enter upon public or private property for the purpose of taking action authorized by this section, including obtaining information from a person who has a duty to provide the information under subdivision 6, conducting surveys and investigations, and taking corrective action.

Subd. 7a. Review of agency employee decisions. A person aggrieved by a decision made by an employee of the agency relating to the need for or implementation of a corrective action may seek review of the decision by the commissioner. An application for review must state with specificity the decision for which review is sought, the name of the leak site, the leak number, the date the decision was made, the agency employee who made the decision, the ramifications of the decision, and any additional pertinent information. The commissioner shall review the application and schedule a time, date, and place for the aggrieved person to explain the grievance and for the agency employee to explain the decision under review. The commissioner shall issue a decision either sustaining or reversing the decision of the employee. The aggrieved person may appeal the commissioner's decision to the Pollution Control Agency Board in accordance with Minnesota Rules, part 7000.0500, subpart 6.

Subd. 8. Classification of data. Except as otherwise provided in this subdivision, data obtained from a person under subdivision 6 or 7 is public data as defined in section 13.02. Upon certification by the subject of the data that the data relates to sales figures, processes or methods of production unique to that person, or information that would tend to adversely affect the competitive position of that person, the commissioner shall classify the data as private or nonpublic data as defined in section 13.02. Data classified as private or nonpublic under this subdivision may be disclosed when relevant in a proceeding under this chapter.

Subd. 9. Requests for review, investigation, and oversight. (a) The commissioner may, upon request:

(1) assist in determining whether a release has occurred;

(2) assist in or supervise the development and implementation of reasonable and necessary corrective actions; and

(3) assist in or supervise the investigation, development, and implementation of actions to minimize, eliminate, or clean up petroleum contamination at sites where it is not certain that the contamination is attributable to a release.

(b) Assistance may include review of agency records and files and review and approval of a requester's investigation plans and reports and corrective action plans and implementation.

(c) Assistance may include the issuance of a written determination that an owner or prospective buyer of real property will not be a responsible person under section 115C.021, if the commissioner finds the release came from a tank not located on the property. The commissioner may also issue a written confirmation that the real property was the site of a release and that the tank from which the release occurred has been removed or that the agency has issued a site closure letter and has not revoked that status. The issuance of the written determination or confirmation applies to tanks not on the property or removed only and does not affect liability for releases from tanks that are on the property at the time of purchase. The commissioner may also issue site closure letters and nonresponsible person determinations for sites contaminated by petroleum where it is not certain that the contamination is attributable to a release. The written determination or confirmation extends to the successors and assigns of the person to whom it originally applied, if the successors and assigns are not otherwise responsible for the release.

(d) The person requesting assistance under this subdivision shall pay the agency for the agency's cost, as determined by the commissioner, of providing assistance. Money received by the agency for assistance under this subdivision must be deposited in the state treasury and credited to an account in the special revenue fund. Money in this account is annually appropriated to the commissioner for purposes of administering the subdivision.

Subd. 10. Corrective action records. A contractor or consultant who has billed for corrective action services must prepare and retain all records related to the corrective action services for a minimum of seven years from the date the corrective action services are performed, including, but not limited to, invoices submitted to applicants, subcontractor invoices, receipts for equipment rental, and all other goods rented or purchased, personnel time reports, mileage logs, and expense accounts. An applicant must obtain and retain records necessary to document costs submitted in a claim for reimbursement for corrective action services for seven years from the date the claim is submitted to the board.

History: 1987 c 186 s 15; 1987 c 389 s 3; 1989 c 226 s 1; 1990 c 426 art 1 s 15; 1992 c 490 s 5; 1993 c 341 art 1 s 4,5; 1994 c 639 art 4 s 2; 1995 c 220 s 103; 1995 c 240 art 1 s 3; 1996 c 308 s 3; 1997 c 200 art 2 s 3



Section 115C.04 — LIABILITY FOR RESPONSE COSTS.

Subdivision 1. Corrective action liability. (a) A responsible person is liable for the cost of the corrective action taken by the agency under section 115C.03, subdivisions 2 and 3, including the cost of investigating the release and administrative and legal expenses, if:

(1) the responsible person has failed to take a corrective action ordered by the commissioner and the agency has taken the action;

(2) the agency has taken corrective action in an emergency under section 115C.03, subdivision 3; or

(3) the agency has taken corrective action because a responsible person could not be identified.

(b) A responsible person is liable for the reimbursement paid by the Petroleum Tank Release Compensation Board under section 115C.09, subdivision 3a, to the extent the reimbursement is for corrective action that the responsible person could have been ordered to perform under section 115C.03, subdivision 1.

Subd. 2. Avoidance of liability. (a) A responsible person may not avoid the liability by means of a conveyance of any right, title, or interest in real property; or by any indemnification, hold harmless agreement, or similar agreement.

(b) This subdivision does not:

(1) prohibit a person who may be liable from entering an agreement by which the person is insured, held harmless, or indemnified for part or all of the liability;

(2) prohibit the enforcement of an insurance, hold harmless, or indemnification agreement; or

(3) bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.

Subd. 3. Cost recovery; subrogation. Reasonable and necessary expenses incurred by the agency in taking a corrective action, including costs of investigating a release, administrative and legal expenses, and reimbursement costs described in subdivision 1, paragraph (b), may be recovered in a civil action in district court brought by the attorney general on behalf of the board against a responsible person. The agency's certification of expenses is prima facie evidence that the expenses are reasonable and necessary. If the responsible person has petroleum tank leakage or spill insurance coverage that insures against the liability provided in this section, the board is subrogated to the rights of the responsible person with respect to that insurance coverage, to the extent of the expenses incurred by the agency and described in this subdivision. The board may request the attorney general to bring an action in district court against the insurer to enforce this subrogation right. Expenses that are recovered under this section must be deposited in the fund.

History: 1987 c 186 s 15; 1987 c 389 s 4; 1988 c 683 s 2,3; 1989 c 335 art 4 s 106; 1991 c 294 s 1; 1995 c 220 s 130; 2008 c 296 art 1 s 1



Section 115C.045 — KICKBACKS.

A consultant or contractor, as a condition of performing services, may not agree to pay or forgive the nonreimbursable portion of an application for reimbursement submitted under this chapter. An applicant may not accept forgiveness or demand payment from a consultant or contractor for the nonreimbursable portion of an application for reimbursement submitted under this chapter.

History: 1992 c 490 s 6



Section 115C.05 — CIVIL PENALTY.

The agency may enforce section 115C.03 using the actions and remedies authorized under sections 115.071, subdivision 3, and 116.072. The civil penalties recovered by the state must be credited to the fund.

History: 1987 c 389 s 5; 1991 c 347 art 1 s 7



Section 115C.06 — EFFECT ON OTHER LAW.

Subdivision 1. Actions under chapter 115B. This chapter does not limit any actions initiated by the agency under chapter 115B.

Subd. 2. Duty to notify and take action for release. This chapter does not limit a person's duty to notify the agency and take action related to a release as provided in section 115.061.

History: 1987 c 389 s 6; 1996 c 308 s 4



Section 115C.065 — CONSULTANT'S OR CONTRACTOR'S DUTY TO NOTIFY.

A consultant or contractor involved in the removal of a petroleum tank shall immediately notify the agency if field instruments or laboratory tests indicate the presence of any petroleum contamination in excess of state guidelines.

History: 1992 c 490 s 7



Section 115C.07 — PETROLEUM TANK RELEASE COMPENSATION BOARD.

Subdivision 1. Establishment. The Petroleum Tank Release Compensation Board consists of the commissioner of the Pollution Control Agency, the commissioner of commerce, one representative from the petroleum industry, one public member, and one person with experience in claims adjustment. The governor shall appoint the members of the board. The filling of positions, vacancies, membership terms, payment of compensation and expenses, and removal of members are governed by section 15.0575. The governor shall designate the chair of the board.

Subd. 2. Staff. The commissioner of commerce shall provide staff to support the activities of the board at the board's request.

Subd. 3. Rules. (a) The board shall adopt rules regarding its practices and procedures, the form and procedure for applications for compensation from the fund, procedures for investigation of claims and specifying the costs that are eligible for reimbursement from the fund.

(b) The board may adopt rules requiring certification of environmental consultants.

(c) The board may adopt other rules necessary to implement this chapter.

(d) The board may use section 14.389 to adopt rules specifying the competitive bidding requirements for consultant services proposals.

(e) The board may use section 14.389 to adopt rules specifying the written proposal and invoice requirements for consultant services.

(f) Upon written notification from the board of the adjusted dollar amounts determined pursuant to rules of the board, the revisor of statutes must adjust the dollar amounts in appropriate rules of the board to reflect the adjustments announced and published by the board.

History: 1987 c 186 s 15; 1987 c 389 s 7; 1991 c 175 s 2; 1993 c 341 art 1 s 6; 1996 c 305 art 2 s 24; 1Sp2001 c 2 s 129; 1Sp2005 c 1 art 4 s 10; 2010 c 241 s 4



Section 115C.08 — PETROLEUM TANK FUND.

Subdivision 1. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to a petroleum tank fund:

(1) the proceeds of the fee imposed by subdivision 3;

(2) money recovered by the state under sections 115C.04, 115C.05, and 116.491, including administrative expenses, civil penalties, and money paid under an agreement, stipulation, or settlement;

(3) interest attributable to investment of money in the fund;

(4) money received by the board and agency in the form of gifts, grants other than federal grants, reimbursements, or appropriations from any source intended to be used for the purposes of the fund;

(5) fees charged for the operation of the tank installer certification program established under section 116.491;

(6) money obtained from the return of reimbursements, civil penalties, or other board action under this chapter; and

(7) the proceeds from the sales of all properties acquired by the agency under subdivision 4.

Subd. 2. Imposition of fee. The board shall notify the commissioner of revenue if the unencumbered balance of the fund falls below $4,000,000, and within 60 days after receiving notice from the board, the commissioner of revenue shall impose the fee established in subdivision 3 on the use of a tank for four calendar months, with payment to be submitted with each monthly distributor tax return.

Subd. 3. Petroleum tank release cleanup fee. A petroleum tank release cleanup fee is imposed on the use of tanks that contain petroleum products defined in section 296A.01. On products other than gasoline, the fee must be paid in the manner provided in section 296A.15 by the first licensed distributor receiving the product in Minnesota, as defined in section 296A.01. When the product is gasoline, the distributor responsible for payment of the gasoline tax is also responsible for payment of the petroleum tank cleanup fee. The fee must be imposed as required under subdivision 2, at a rate of $20 per 1,000 gallons of petroleum products, rounded to the nearest 1,000 gallons. A distributor who fails to pay the fee imposed under this section is subject to the penalties provided in section 296A.22.

Subd. 4. Expenditures. (a) Money in the fund may only be spent:

(1) to administer the petroleum tank release cleanup program established in this chapter;

(2) for agency administrative costs under sections 116.46 to 116.50, sections 115C.03 to 115C.06, and costs of corrective action taken by the agency under section 115C.03, including investigations;

(3) for costs of recovering expenses of corrective actions under section 115C.04;

(4) for training, certification, and rulemaking under sections 116.46 to 116.50;

(5) for agency administrative costs of enforcing rules governing the construction, installation, operation, and closure of aboveground and underground petroleum storage tanks;

(6) for reimbursement of the environmental response, compensation, and compliance account under subdivision 5 and section 115B.26, subdivision 4;

(7) for administrative and staff costs as set by the board to administer the petroleum tank release program established in this chapter;

(8) for corrective action performance audits under section 115C.093;

(9) for contamination cleanup grants, as provided in paragraph (c);

(10) to assess and remove abandoned underground storage tanks under section 115C.094 and, if a release is discovered, to pay for the specific consultant and contractor services costs necessary to complete the tank removal project, including, but not limited to, excavation soil sampling, groundwater sampling, soil disposal, and completion of an excavation report; and

(11) to acquire interests in real or personal property, including easements, environmental covenants under chapter 114E, and leases, that the agency determines are necessary for corrective actions or to ensure the protectiveness of corrective actions. A donation of an interest in real property to the agency is not effective until the agency executes a certificate of acceptance. The state is not liable under this chapter solely as a result of acquiring an interest in real property under this clause. Agency approval of an environmental covenant under chapter 114E is sufficient evidence of acceptance of an interest in real property when the agency is expressly identified as a holder in the covenant. Acquisition of real property under this clause, except environmental covenants under chapter 114E, is subject to approval by the board.

(b) Except as provided in paragraph (c), money in the fund is appropriated to the board to make reimbursements or payments under this section.

(c) In fiscal years 2010 and 2011, $3,700,000 is annually appropriated from the fund to the commissioner of employment and economic development for contamination cleanup grants under section 116J.554. Beginning in fiscal year 2012 and each year thereafter, $6,200,000 is annually appropriated from the fund to the commissioner of employment and economic development for contamination cleanup grants under section 116J.554. Of this amount, the commissioner may spend up to $225,000 annually for administration of the contamination cleanup grant program. The appropriation does not cancel and is available until expended. The appropriation shall not be withdrawn from the fund nor the fund balance reduced until the funds are requested by the commissioner of employment and economic development. The commissioner shall schedule requests for withdrawals from the fund to minimize the necessity to impose the fee authorized by subdivision 2. Unless otherwise provided, the appropriation in this paragraph may be used for:

(1) project costs at a qualifying site if a portion of the cleanup costs are attributable to petroleum contamination or new and used tar and tar-like substances, including but not limited to bitumen and asphalt, but excluding bituminous or asphalt pavement, that consist primarily of hydrocarbons and are found in natural deposits in the earth or are distillates, fractions, or residues from the processing of petroleum crude or petroleum products as defined in section 296A.01; and

(2) the costs of performing contamination investigation if there is a reasonable basis to suspect the contamination is attributable to petroleum or new and used tar and tar-like substances, including but not limited to bitumen and asphalt, but excluding bituminous or asphalt pavement, that consist primarily of hydrocarbons and are found in natural deposits in the earth or are distillates, fractions, or residues from the processing of petroleum crude or petroleum products as defined in section 296A.01.

Subd. 5. Account transfer. The board shall authorize the commissioner of management and budget to transfer to the environmental response, compensation, and compliance account the amount requested by the Pollution Control Agency under section 115B.26, subdivision 4. Transfer of the amount must be made at the earliest practical date after authorization by the board. If the unencumbered balance in the account is less than $2,000,000, the transfer must be made at the earliest practical date after the unencumbered balance in the account exceeds that amount.

Subd. 6. Disposition of property acquired for corrective action. (a) If the commissioner determines that real or personal property acquired by the agency for a corrective action is no longer needed for corrective action purposes, the commissioner may:

(1) request the commissioner of administration to dispose of the property according to sections 16B.281 to 16B.287, subject to conditions the commissioner of the Pollution Control Agency determines necessary to protect the public health and welfare and the environment or to comply with federal law;

(2) transfer the property to another state agency, a political subdivision, or a special purpose district as provided in paragraph (b); or

(3) if required by federal law, take actions and dispose of the property according to federal law.

(b) If the commissioner determines that real or personal property acquired by the agency for a corrective action must be operated, maintained, or monitored after completion of other phases of the corrective action, the commissioner may transfer ownership of the property to another state agency, a political subdivision, or a special purpose district that agrees to accept the property. A state agency, political subdivision, or special purpose district may accept and implement terms and conditions of a transfer under this paragraph. The commissioner may set terms and conditions for the transfer that the commissioner considers reasonable and necessary to ensure proper operation, maintenance, and monitoring of corrective actions; protect the public health and welfare and the environment; and comply with applicable federal and state laws and regulations. The state agency, political subdivision, or special purpose district to which the property is transferred is not liable under this chapter solely as a result of acquiring the property or acting in accordance with the terms and conditions of transfer.

(c) The commissioner of administration may charge the agency for actual staff and other costs related to disposal of the property under paragraph (a), clause (1). The net proceeds of a sale or other transfer of property under this subdivision by the commissioner or by the commissioner of administration shall be deposited in the petroleum tank fund or other appropriate fund. Any share of the proceeds that the agency is required by federal law or regulation to reimburse to the federal government is appropriated from the fund to the agency for the purpose. Section 16B.287, subdivision 1, does not apply to real property that is sold by the commissioner of administration and that was acquired under subdivision 4, paragraph (a), clause (11).

History: 1987 c 389 s 8; 1989 c 209 art 1 s 10; 1989 c 226 s 2; 1989 c 325 s 46,47; 1989 c 335 art 4 s 45,106; 1990 c 501 s 3,4; 1991 c 199 art 1 s 28; 1992 c 597 s 2; 1993 c 341 art 1 s 7-10; 1995 c 186 s 119; 1995 c 220 s 130; 1995 c 254 art 1 s 68-70; 1996 c 397 s 1; 1997 c 200 art 2 s 4; 1998 c 299 s 30; 1998 c 408 s 1; 1999 c 203 s 1; 2002 c 379 art 2 s 21,22; 2003 c 128 art 1 s 131; art 13 s 4; 1Sp2003 c 4 s 1; 2009 c 78 art 6 s 7; 2009 c 101 art 2 s 109; 2010 c 215 art 8 s 1; 2010 c 347 art 6 s 25,26; 2013 c 114 art 4 s 84,85



Section 115C.09 — REIMBURSEMENT.

Subdivision 1. Reimbursable costs. (a) The board shall provide reimbursement to eligible applicants for reimbursable costs.

(b) The following costs are reimbursable for purposes of this chapter:

(1) corrective action costs incurred by the applicant and documented in a form prescribed by the board. Corrective action costs incurred by the applicant include costs for physical removal of a tank when the physical removal is part of a corrective action, regardless of whether the tank is leaking at the time of removal, and the removal is directed or approved by the commissioner;

(2) costs that the responsible person is legally obligated to pay as damages to third parties for bodily injury, property damage, or corrective action costs incurred by a third party caused by a release where the responsible person's liability for the costs has been established by a court order or court-approved settlement; and

(3) up to 180 days of interest costs associated with the financing of corrective action and incurred by the applicant in a written extension of credit or loan that has been signed by the applicant and executed after July 1, 2002, provided that the applicant documents that:

(i) the interest costs are incurred as a result of an extension of credit or loan from a financial institution; and

(ii) the board has not considered the application within the applicable time frame specified in subdivision 2a, paragraph (c).

Interest costs meeting the requirements of this clause are eligible only when they are incurred between the date a complete initial application is received by the board, or the date a complete supplemental application is received by the board, and the date that the board first notifies the applicant of its reimbursement determination. An application is complete when the information reasonably required or requested by the board's staff from the applicant has been received by the board's staff. Interest costs are not eligible for reimbursement to the extent they exceed two percentage points above the adjusted prime rate charged by banks, as defined in section 270C.40, subdivision 5, at the time the extension of credit or loan was executed.

(c) A cost for liability to a third party is incurred by the responsible person when an order or court-approved settlement is entered that sets forth the specific costs attributed to the liability. Except as provided in this paragraph, reimbursement may not be made for costs of liability to third parties until all eligible corrective action costs have been reimbursed. If a corrective action is expected to continue in operation for more than one year after it has been fully constructed or installed, the board may estimate the future expense of completing the corrective action and, after subtracting this estimate from the total reimbursement available under subdivision 3, reimburse the costs for liability to third parties. The total reimbursement may not exceed the limit set forth in subdivision 3.

Subd. 2. Responsible person eligibility. A responsible person who has incurred reimbursable costs after June 4, 1987, in response to a release, may apply to the board for reimbursement under subdivision 3.

Subd. 2a. Application for reimbursement. (a) Applications for reimbursement may be submitted for consideration by the board at the following stages:

(1) after costs have been incurred, and the associated tasks completed, for excavation basin soil sampling, excavation of contaminated soil, treatment of contaminated soil, or remedial investigation tasks such as soil boring drilling, monitoring well installation, vapor risk assessment, and groundwater receptor survey; corrective action costs relating to the construction and installation of a comprehensive corrective action design system are not reimbursable at this stage; and

(2) after costs have been incurred, and the associated tasks completed, for tasks related to the construction and installation of a comprehensive corrective action design system, but only if the commissioner has approved a comprehensive plan for corrective action that will adequately address the entire release, including groundwater contamination if necessary.

(b) An applicant shall not submit an application for reimbursement more frequently than four times per 12-month period unless the application is for more than $2,000 in reimbursement.

(c) The commissioner shall review a plan, and provide an approval or disapproval to the applicant and the board, within 60 days in the case of a plan submitted under paragraph (a), clause (1), and within 120 days in the case of a plan submitted under paragraph (a), clause (2), or the commissioner shall explain to the board why additional time is necessary. The board shall consider a complete initial application within 60 days of its submission, and shall consider a complete supplemental application within 120 days of its submission, or the board shall explain for the record why additional time is necessary. Board staff may review applications submitted to the board at the same time the commissioner considers the appropriateness of the corrective action, but the board may not act on the application until after the commissioner's approval is received.

(d) A reimbursement may not be made unless the board determines that the commissioner has determined that the corrective action was appropriate in terms of protecting public health, welfare, and the environment.

(e) A reimbursement may not be made unless the application was submitted within seven years after the corrective action services for which reimbursement has been requested were performed.

Subd. 3. Reimbursements; subrogation; appropriation. (a) The board shall reimburse an eligible applicant from the fund for 90 percent of the total reimbursable costs incurred at the site, except that the board may reimburse an eligible applicant from the fund for greater than 90 percent of the total reimbursable costs, if the applicant previously qualified for a higher reimbursement rate. For costs associated with a release from a tank in transport, the board may reimburse a maximum of $100,000.

Not more than $2,000,000 may be reimbursed for costs associated with a single release.

(b) A reimbursement may not be made from the fund under this chapter until the board has determined that the costs for which reimbursement is requested were actually incurred and were reasonable.

(c) When an applicant has obtained responsible competitive bids or proposals according to rules promulgated under this chapter prior to June 1, 1995, the eligible costs for the tasks, procedures, services, materials, equipment, and tests of the low bid or proposal are presumed to be reasonable by the board, unless the costs of the low bid or proposal are substantially in excess of the average costs charged for similar tasks, procedures, services, materials, equipment, and tests in the same geographical area during the same time period.

(d) When an applicant has obtained a minimum of two responsible competitive bids or proposals on forms prescribed by the board and where the rules adopted under this chapter after June 1, 1995, designate maximum costs for specific tasks, procedures, services, materials, equipment and tests, the eligible costs of the low bid or proposal are deemed reasonable if the costs are at or below the maximums set forth in the rules.

(e) Costs incurred for change orders executed as prescribed in rules adopted under this chapter after June 1, 1995, are presumed reasonable if the costs are at or below the maximums set forth in the rules, unless the costs in the change order are above those in the original bid or proposal or are unsubstantiated and inconsistent with the process and standards required by the rules.

(f) A reimbursement may not be made from the fund in response to either an initial or supplemental application for costs incurred after June 4, 1987, that are payable under an applicable insurance policy, except that if the board finds that the applicant has made reasonable efforts to collect from an insurer and failed, the board shall reimburse the applicant.

(g) If the board reimburses an applicant for costs for which the applicant has insurance coverage, the board is subrogated to the rights of the applicant with respect to that insurance coverage, to the extent of the reimbursement by the board. The board may request the attorney general to bring an action in district court against the insurer to enforce the board's subrogation rights. Acceptance by an applicant of reimbursement constitutes an assignment by the applicant to the board of any rights of the applicant with respect to any insurance coverage applicable to the costs that are reimbursed. Notwithstanding this paragraph, the board may instead request a return of the reimbursement under subdivision 5 and may employ against the applicant the remedies provided in that subdivision, except where the board has knowingly provided reimbursement because the applicant was denied coverage by the insurer.

(h) Money in the fund is appropriated to the board to make reimbursements under this chapter. A reimbursement to a state agency must be credited to the appropriation account or accounts from which the reimbursed costs were paid.

(i) The board may reduce the amount of reimbursement to be made under this chapter if it finds that the applicant has not complied with a provision of this chapter, a rule or order issued under this chapter, or one or more of the following requirements:

(1) the agency was given notice of the release as required by section 115.061;

(2) the applicant, to the extent possible, fully cooperated with the agency in responding to the release;

(3) the state rules applicable after December 22, 1993, to operating an underground storage tank and appurtenances without leak detection;

(4) the state rules applicable after December 22, 1998, to operating an underground storage tank and appurtenances without corrosion protection or spill and overfill protection; and

(5) the state rule applicable after November 1, 1998, to operating an aboveground tank without a dike or other structure that would contain a spill at the aboveground tank site.

(j) The reimbursement may be reduced as much as 100 percent for failure by the applicant to comply with the requirements in paragraph (i), clauses (1) to (5). In determining the amount of the reimbursement reduction, the board shall consider:

(1) the reasonable determination by the agency that the noncompliance poses a threat to the environment;

(2) whether the noncompliance was negligent, knowing, or willful;

(3) the deterrent effect of the award reduction on other tank owners and operators;

(4) the amount of reimbursement reduction recommended by the commissioner; and

(5) the documentation of noncompliance provided by the commissioner.

(k) An applicant may request that the board issue a multiparty check that includes each lender who advanced funds to pay the costs of the corrective action or to each contractor or consultant who provided corrective action services. This request must be made by filing with the board a document, in a form prescribed by the board, indicating the identity of the applicant, the identity of the lender, contractor, or consultant, the dollar amount, and the location of the corrective action. The applicant must submit a request for the issuance of a multiparty check for each application submitted to the board. Payment under this paragraph does not constitute the assignment of the applicant's right to reimbursement to the consultant, contractor, or lender. The board has no liability to an applicant for a payment issued as a multiparty check that meets the requirements of this paragraph.

Subd. 3a. Eligibility of other persons. A person who has taken corrective action may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the person took the corrective action in response to a request or order of the commissioner made under this chapter;

(2) the commissioner has determined that the person was not a responsible person as defined in this chapter;

(3) the board has determined the person was not a volunteer under subdivision 3b; and

(4) the person incurs reimbursable costs on or after June 4, 1987.

Notwithstanding subdivision 3, paragraph (a), a person eligible for reimbursement under this subdivision shall receive 100 percent of total reimbursable costs up to $1,000,000.

Subd. 3b. Volunteer eligibility. (a) A person may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the person is not a responsible person as defined in this chapter;

(2) holds legal or equitable title to the property where a release occurred; and

(3) incurs reimbursable costs on or after May 23, 1989.

(b) The board may reduce the reimbursement to a person eligible under this subdivision if the person acquired legal or equitable title to the property from a responsible person who failed to comply with subdivision 3, paragraph (i), except that the board may not reduce the reimbursement under this provision to a mortgagee who acquires title to the property through foreclosure or receipt of a deed in lieu of foreclosure.

Subd. 3c. Release at refineries and tank facilities not eligible for reimbursement. (a) Reimbursement may not be made under this chapter for costs associated with a release:

(1) from a tank located at a petroleum refinery; or

(2) from a tank facility, including a pipeline terminal, with more than 1,000,000 gallons of total petroleum storage capacity at the tank facility.

(b) Paragraph (a), clause (2), does not apply to reimbursement for costs associated with a release from a tank facility:

(1) owned or operated by a person engaged in the business of mining iron ore or taconite;

(2) owned by a political subdivision, a housing and redevelopment authority, an economic development authority, or a port authority that acquired the tank facility prior to May 23, 1989;

(3) owned by a person:

(i) who acquired the tank facility prior to May 23, 1989;

(ii) who did not use the tank facility for the bulk storage of petroleum; and

(iii) who is not affiliated with the party who used the tank facility for the bulk storage of petroleum; or

(4) that is not a petroleum refinery or pipeline terminal and is owned by a person engaged in the business of storing used oil primarily for sales to end users.

Subd. 3d. Political subdivision eligibility. (a) A political subdivision that has taken corrective action may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the political subdivision is not a responsible person as defined by this chapter;

(2) is not a volunteer under subdivision 3b; and

(3) incurs reimbursable costs on or after April 8, 1992.

(b) A political subdivision eligible for reimbursement under this subdivision may only apply for reimbursement if the identified responsible person has failed to take a corrective action ordered by the commissioner.

Subd. 3e. Department of Transportation eligibility. The Department of Transportation may apply to the board and is eligible for reimbursement of reimbursable costs associated with property that the department has acquired under section 115C.021, subdivision 3a, if corrective action pursuant to a plan reviewed and approved by the commissioner of the Pollution Control Agency in accordance with applicable rules and guidance documents was taken on the entire property so acquired. Notwithstanding subdivision 3, paragraph (a), the Department of Transportation shall receive 100 percent of total reimbursable costs associated with a single release up to $1,000,000.

Subd. 3f. [Expired, 1997 c 246 s 12]

Subd. 3g. [Repealed, 1Sp2001 c 2 s 162]

Subd. 3h. Reimbursement; aboveground tanks in bulk plants. (a) As used in this subdivision, "bulk plant" means an aboveground or underground tank facility with a storage capacity of more than 1,100 gallons but less than 1,000,000 gallons that is used to dispense petroleum into cargo tanks for transportation and sale at another location.

(b) For corrective action at a bulk plant located on what is or was railroad right-of-way, the board shall reimburse 90 percent of total reimbursable costs on the first $40,000 of reimbursable costs and 100 percent of any remaining reimbursable costs when the applicant can document that more than one bulk plant was operated on the same section of right-of-way, as determined by the commissioner of commerce.

Subd. 3i. Reimbursement; natural disaster area. (a) As used in this subdivision, "natural disaster area" means a geographical area that has been declared a disaster by the governor and President of the United States.

(b) Notwithstanding subdivision 3, paragraph (a), the board may reimburse:

(1) up to 50 percent of an applicant's pre-natural-disaster estimated building market value as recorded by the county assessor; or

(2) if the applicant conveys title of the real estate to local or state government, up to 50 percent of the pre-natural-disaster estimated total market value, not to exceed one acre, as recorded by the county assessor.

(c) Paragraph (b) applies only if the applicant documents that:

(1) the natural disaster area has been declared eligible for state or federal emergency aid;

(2) the building is declared uninhabitable by the commissioner because of damage caused by the release of petroleum from a petroleum storage tank; and

(3) the applicant has submitted a claim under any applicable insurance policies and has been denied benefits under those policies.

(d) In determining the percentage for reimbursement, the board shall consider the applicant's eligibility to receive other state or federal financial assistance and determine a lesser reimbursement rate to the extent that the applicant is eligible to receive financial assistance that exceeds 50 percent of the applicant's pre-natural-disaster estimated building market value or total market value.

Subd. 3j. [Repealed, 2008 c 296 art 1 s 35]

Subd. 3k. [Repealed, 2013 c 135 art 3 s 23]

Subd. 4. Reimbursement; effect on other liability. The right to apply for reimbursement and the receipt of reimbursement does not limit the liability of a responsible person for damages or costs incurred by a person or the state as a result of a release.

Subd. 5. Return of reimbursement. (a) The board may demand the complete or partial return of any reimbursement made under this chapter if the applicant for reimbursement:

(1) misrepresents or omits a fact relevant to a determination made by the board or the commissioner under this chapter;

(2) fails to complete corrective action that the commissioner determined at the time of the reimbursement to be necessary to adequately address the release, unless the reimbursement was made under subdivision 3a;

(3) fails to reimburse a person for agreed-to amounts for corrective actions taken in response to a request by the applicant; or

(4) has entered an agreement to settle or compromise any portion of the incurred costs, in which case the amount returned must be prorated in proportion to the amount of the settlement or compromise.

(b) If a reimbursement under this chapter is not returned upon demand by the board, the board may recover the reimbursement, with administrative and legal expenses, in a civil action in district court brought by the attorney general against the applicant. If the board's demand for return of the reimbursement is based on willful actions of the applicant, the applicant shall also forfeit and pay to the state a civil penalty, in an amount to be determined by the court, of not more than the full amount of the reimbursement.

Subd. 6. Fraud. If a person, with intent to defraud, issues an invoice or other demand for payment with knowledge that it is false in whole or in part, and with knowledge that it is being submitted to the board for reimbursement:

(1) that person shall be considered to have presented a false claim to a public body under section 609.465; and

(2) the board may demand that the person return any money received as a result of a reimbursement made on the basis of the false invoice or other demand for payment. If the money is not returned upon demand by the board, the board may recover the money, with administrative and legal expenses, in a civil action in district court brought by the attorney general against the person. The person shall also forfeit and pay to the state a civil penalty, in an amount to be determined by the court, of not more than the full amount of the money received by the person on the basis of the false invoice or other demand for payment.

Subd. 7. Duty to provide information. (a) A person who submits an application to the board for reimbursement, or who has issued invoices or other demands for payment which are the basis of an application, shall furnish to the board copies of any financial records which the board requests and which are relevant to determining the validity of the costs listed in the application, or shall make the financial records reasonably available to the board for inspection and auditing. The board may obtain access to information required to be made available under this chapter in the manner provided in section 115C.03, subdivision 7.

(b) After reimbursement has been granted, an agreement to settle or compromise any portion of the incurred costs must be reported to the board by the parties to the agreement.

Subd. 8. Limitation on reimbursement obligation. The amount of the state's obligation to make reimbursement under this chapter is limited to the amount available. Notwithstanding any other provisions of this chapter, there shall be no obligation to the general fund to make a reimbursement if there are not sufficient funds in the petroleum tank fund.

Subd. 9. Insufficient funds. The board may not approve an application for reimbursement if there are insufficient funds available to pay the reimbursement.

Subd. 10. Delegating board's powers. The board may delegate to the commissioner of commerce its powers and duties under this chapter.

History: 1987 c 186 s 15; 1987 c 389 s 9; 1988 c 683 s 4-6; 1989 c 226 s 3; 1989 c 335 art 4 s 106; 1990 c 501 s 5-7; 1991 c 175 s 3-9; 1991 c 233 s 52; 1991 c 294 s 2; 1992 c 414 s 3,4; 1992 c 490 s 8,9; 1993 c 341 art 1 s 11-16; 1994 c 632 art 4 s 44; 1995 c 220 s 130; 1995 c 240 art 1 s 4-7; 1996 c 308 s 5; 1996 c 397 s 2; 1997 c 200 art 2 s 5,6; 1997 c 246 s 12,35; 1Sp1998 c 1 art 3 s 16,17; 1999 c 203 s 2,3; 1Sp2001 c 2 s 130-133; 2002 c 325 s 3; 2003 c 128 art 1 s 132-134; 2005 c 151 art 2 s 17; 1Sp2005 c 1 art 4 s 11,12; 2006 c 252 s 3; 2006 c 281 art 4 s 4; 2008 c 296 art 1 s 2,3; 1Sp2011 c 2 art 4 s 19; 2014 c 198 art 2 s 2,3; 2016 c 189 art 6 s 1,2



Section 115C.093 — CORRECTIVE ACTION PERFORMANCE AUDITS.

The board may contract for performance audits of corrective actions for which reimbursement is sought under section 115C.09, and may contract for audits of other corrective actions.

Money in the fund is appropriated to the board for the purposes of this section.

History: 1996 c 397 s 3; 1Sp2001 c 2 s 134



Section 115C.094 — ABANDONED UNDERGROUND STORAGE TANKS.

(a) As used in this section, an abandoned underground petroleum storage tank means an underground petroleum storage tank that was:

(1) taken out of service prior to December 22, 1988; or

(2) taken out of service on or after December 22, 1988, if the current property owner did not know of the existence of the underground petroleum storage tank and could not have reasonably been expected to have known of the tank's existence at the time the owner first acquired right, title, or interest in the tank.

(b) The board may contract for:

(1) a statewide assessment in order to determine the quantity, location, cost, and feasibility of removing abandoned underground petroleum storage tanks;

(2) the removal of an abandoned underground petroleum storage tank; and

(3) the removal and disposal of petroleum-contaminated soil if the removal is required by the commissioner at the time of tank removal.

(c) Before the board may contract for removal of an abandoned petroleum storage tank, the tank owner must provide the board with written access to the property and release the board from any potential liability for the work performed.

(d) Money in the fund is appropriated to the board for the purposes of this section.

History: 2003 c 128 art 1 s 135



Section 115C.10 — FUNDING OF AGENCY ACTIONS.

Subdivision 1. Payment from fund; subrogation; appropriation. (a) If the cost of authorized actions under section 115C.03 exceeds the amount appropriated to the agency for the actions and amounts awarded to the agency from the federal government, the agency may apply to the board for money to pay for the actions from the fund. The board shall pay the agency the cost of the proposed actions under section 115C.03 if the board finds that the conditions for the agency to be paid from the fund have been met, and that an adequate amount exists in the fund to pay for the corrective action. If the board pays the agency for the cost of authorized actions for which there is insurance coverage, the board is subrogated to the agency's rights with respect to the insurance, to the extent of the board's payment of costs for which insurance coverage exists, subject to the limitations on an agency cost recovery action set forth in section 115C.04, subdivision 3. The board may request the attorney general to bring an action in district court against the responsible person, the applicant, or the insurer to enforce the board's subrogation rights. Acceptance of a payment from the board by the agency constitutes an assignment to the board of the subrogation rights specified in this subdivision.

(b) Money in the fund is appropriated to the board for the purpose of this subdivision.

Subd. 2. Federal funds. The commissioner shall take actions needed to obtain federal funding to carry out the provisions of the Petroleum Tank Release Cleanup Act.

History: 1987 c 186 s 15; 1987 c 389 s 10; 1989 c 335 art 4 s 106; 1991 c 294 s 3; 1995 c 220 s 130; 1996 c 308 s 7



Section 115C.11 — CONSULTANTS AND CONTRACTORS; SANCTIONS.

Subdivision 1. Registration. (a) All consultants and contractors who perform corrective action services must register with the board. In order to register, consultants must meet and demonstrate compliance with the following criteria:

(1) provide a signed statement to the board verifying agreement to abide by this chapter and the rules adopted under it and to include a signed statement with each claim that all costs claimed by the consultant are a true and accurate account of services performed;

(2) provide a signed statement that the consultant shall make available for inspection any records requested by the board for field or financial audits under the scope of this chapter;

(3) certify knowledge of the requirements of this chapter and the rules adopted under it;

(4) obtain and maintain professional liability coverage, including pollution impairment liability; and

(5) agree to submit to the board a certificate or certificates verifying the existence of the required insurance coverage.

(b) The board must maintain a list of all registered consultants and a list of all registered contractors.

(c) All corrective action services must be performed by registered consultants and contractors.

(d) Reimbursement for corrective action services performed by an unregistered consultant or contractor is subject to reduction under section 115C.09, subdivision 3, paragraph (i).

(e) Corrective action services performed by a consultant or contractor prior to being removed from the registration list may be reimbursed without reduction by the board.

(f) If the information in an application for registration becomes inaccurate or incomplete in any material respect, the registered consultant or contractor must promptly file a corrected application with the board.

(g) Registration is effective 30 days after a complete application is received by the board. The board may reimburse without reduction the cost of work performed by an unregistered contractor if the contractor performed the work within 60 days of the effective date of registration.

(h) Registration for consultants under this section remains in force until the expiration date of the professional liability coverage, including pollution impairment liability, required under paragraph (a), clause (4), or until voluntarily terminated by the registrant, or until suspended or revoked by the commissioner of commerce. Registration for contractors under this section expires each year on the anniversary of the effective date of the contractor's most recent registration and must be renewed on or before expiration. Prior to its annual expiration, a registration remains in force until voluntarily terminated by the registrant, or until suspended or revoked by the commissioner of commerce. All registrants must comply with registration criteria under this section.

(i) The board may deny a consultant or contractor registration or request for renewal under this section if the consultant or contractor:

(1) does not intend to or is not in good faith carrying on the business of an environmental consultant or contractor;

(2) has filed an application for registration that is incomplete in any material respect or contains any statement which, in light of the circumstances under which it is made, contains any misrepresentation, or is false, misleading, or fraudulent;

(3) has engaged in any fraudulent, coercive, deceptive, or dishonest act or practice whether or not the act or practice involves the business of environmental consulting or contracting;

(4) has forged another's name to any document whether or not the document relates to a document approved by the board;

(5) has been convicted, whether by pleading guilty, with or without admitting guilt, or pleading nolo contendere, of any of the following offenses: any felony; any gross misdemeanor; or a misdemeanor involving: (i) assault; (ii) harassment; (iii) moral turpitude; or (iv) conduct similar to items (i) to (iii);

(6) has been subject to disciplinary action in another state or jurisdiction; or

(7) has not paid subcontractors hired by the consultant or contractor after they have been paid in full by the applicant.

Subd. 2. [Repealed, 1996 c 308 s 13]

Subd. 3. [Repealed, 1996 c 308 s 13]

Subd. 4. [Repealed, 1996 c 308 s 13]

History: 1992 c 490 s 10; 1993 c 341 art 1 s 17; 1995 c 220 s 130; 1995 c 240 art 1 s 9,10; 1996 c 308 s 8; 2002 c 325 s 4; 2003 c 128 art 1 s 136; 1Sp2003 c 23 s 3



Section 115C.112 — CONSULTANT AND CONTRACTOR SANCTIONS; ACTIONS BASED ON CONDUCT OCCURRING ON AND AFTER MARCH 14, 1996.

The commissioner of commerce may by order deny a registration, censure, suspend, or revoke a registrant and require payment of all costs of proceedings resulting in an action instituted under this section and impose a civil penalty of not more than $10,000 if the commissioner of commerce finds: (i) that the order is in the public interest; and (ii) that the registrant or, in the case of a registrant that is not a natural person, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the registrant:

(1) has engaged in conduct that departs from or fails to conform to the minimal standards of acceptable and prevailing engineering, hydrogeological, or other technical practices within the reasonable control of the consultant or contractor;

(2) has participated in a kickback scheme prohibited under section 115C.045;

(3) has engaged in conduct likely to deceive or defraud, or demonstrating a willful or careless disregard for public health or the environment;

(4) has committed fraud, embezzlement, theft, forgery, bribery, falsified or destroyed records, made false statements, received stolen property, made false claims, or obstructed justice;

(5) is the subject of an order revoking, suspending, restricting, limiting, or imposing other disciplinary action against the contractor's or consultant's license or certification in another state or jurisdiction;

(6) if the person is a consultant, has failed to comply with any of the ongoing obligations for registration as a consultant in section 115C.11, subdivision 1;

(7) has failed to comply with any provision or any rule or order under this chapter or chapter 45;

(8) has engaged in anticompetitive activity;

(9) has performed corrective action without having an accurate and complete registration on file with the board or has allowed another to perform corrective action when that party does not have a complete registration on file with the board;

(10) has been shown to be incompetent, untrustworthy, or financially irresponsible;

(11) has made or assisted another in making any material misrepresentation or omission to the board, commissioner, commissioner of commerce, or upon reasonable request has withheld or concealed information from, or refused to furnish information to, the board, commissioner, or commissioner of commerce; or

(12) has failed to reasonably supervise its employees or representatives to assure their compliance with this chapter and Minnesota Rules, chapter 2890.

History: 1996 c 308 s 10; 1Sp2001 c 2 s 135



Section 115C.113 — ORDERS.

The commissioner of commerce may issue an order requiring a registrant or applicant for registration to show cause why the registration should not be revoked or suspended, the registrant censured, the application denied, or other sanction imposed under section 115C.112. The order must be calculated to give reasonable notice of the time and place for hearing on the matter, and must state the reasons for the entry of the order. The commissioner of commerce may by order summarily suspend a registration pending final determination of an order to show cause. A hearing on the merits must be held within 30 days of the issuance of the order of summary suspension. All hearings must be conducted under chapter 14. After the hearing, the commissioner of commerce shall enter an order disposing of the matter as the facts require. If the registrant or applicant for registration fails to appear at a hearing after having been duly notified of it, the person shall be considered in default, and the proceeding may be determined against the registrant or applicant for registration upon consideration of the order to show cause, the allegations of which may be considered to be true.

History: 1996 c 308 s 11; 2014 c 222 art 2 s 11



Section 115C.12 — APPEAL OF REIMBURSEMENT DETERMINATION.

Subdivision 1. Appeal from determination of commissioner of commerce. An applicant for reimbursement may appeal to the board a reimbursement determination made by the commissioner of commerce under authority delegated by the board according to section 115C.09, subdivision 10, by submitting a written notice setting forth the specific basis for the appeal. The commissioner of commerce shall send written notification of the reimbursement determination by first class United States mail to the applicant for reimbursement at the applicant's last known address. The applicant for reimbursement must file written notice with the board of an appeal of a reimbursement determination made by the commissioner of commerce within 60 days of the date that the commissioner of commerce sends written notice to the applicant of the reimbursement determination. The board shall consider the appeal within 90 days of receipt of the written notice of appeal by the applicant for reimbursement. The written notice must set forth the specific basis for the appeal.

Subd. 2. Appeal from decision of board. (a) An applicant for reimbursement may appeal a reimbursement determination of the board as a contested case under chapter 14. An applicant for reimbursement must provide written notification to the board of a request for a contested case, setting forth the specific basis for the appeal, within 30 days of the date that the board makes a reimbursement determination.

(b) This subdivision applies to reimbursement determinations made by the board as a result of an appeal to the board under subdivision 1 and reimbursement determinations made by the board when the board has not delegated its authority to make reimbursement determinations.

(c) An appeal of a reimbursement determination may only be made by an applicant as defined by this chapter.

Subd. 3. Contested case; final decision. The final decision in a contested case requested by an applicant under subdivision 2 shall be made by the commissioner of commerce.

History: 1993 c 341 art 1 s 18; 1995 c 240 art 1 s 11; 1996 c 308 s 12



Section 115C.13 — REPEALER.

Sections 115C.01, 115C.02, 115C.021, 115C.03, 115C.04, 115C.045, 115C.05, 115C.06, 115C.065, 115C.07, 115C.08, 115C.09, 115C.093, 115C.094, 115C.10, 115C.11, 115C.112, 115C.113, 115C.12, and 115C.13, are repealed effective June 30, 2022.

History: 1993 c 341 art 1 s 26; 1995 c 240 art 1 s 12; 1997 c 200 art 2 s 7; 1Sp2001 c 2 s 136; 2003 c 128 art 1 s 137; 1Sp2005 c 1 art 4 s 13; 1Sp2011 c 2 art 4 s 20; 2014 c 222 art 2 s 12; 2016 c 189 art 6 s 3






Chapter 115D — TOXIC POLLUTION PREVENTION

Section 115D.01 — CITATION.

Sections 115D.01 to 115D.12 may be cited as the "Minnesota Toxic Pollution Prevention Act."

History: 1990 c 560 art 1 s 1



Section 115D.02 — POLICY.

(a) To protect the public health, welfare, and the environment, the legislature declares that it is the policy of the state to encourage toxic pollution prevention. The preferred means of preventing toxic pollution are techniques and processes that are implemented at the source and that minimize the transfer of toxic pollutants from one environmental medium to another.

(b) The legislature intends that the programs developed under sections 115D.01 to 115D.12 shall encourage and lead to a greater awareness of the need for and benefits of toxic pollution prevention, and to a greater degree of cooperation and coordination among all elements of government, industry, and the public in encouraging and carrying out pollution prevention activities.

History: 1990 c 560 art 1 s 2; 1991 c 199 art 1 s 29



Section 115D.03 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Commission. "Commission" means the Emergency Response Commission under section 299K.03.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 4. [Repealed, 1Sp2005 c 1 art 2 s 162]

Subd. 5. Eligible recipients. "Eligible recipients" means persons who use, generate, or release toxic pollutants, hazardous substances, or hazardous wastes, or individuals or organizations that provide assistance to these persons.

Subd. 6. Facility. "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person, or by any person who controls, is controlled by, or is under common control with such person.

Subd. 6a. Officer of the company. "Officer of the company" means one of the following:

(1) an owner or sole proprietor;

(2) a partner;

(3) for a corporation incorporated under chapter 300, the president, secretary, treasurer, or other officer as provided for in the corporation's bylaws or certificate of incorporation;

(4) for a corporation incorporated under chapter 302A, an individual exercising the functions of the chief executive officer or the chief financial officer under section 302A.305 or another officer elected or appointed by the directors of the corporation under section 302A.311;

(5) for a corporation incorporated outside this state, an officer of the company as defined by the laws of the state in which the corporation is incorporated;

(6) for a limited liability company organized under chapter 322B, the chief manager or treasurer; or

(7) for a limited liability company organized under chapter 322C, a member of a member-managed company, a manager of a manager-managed company, or any other officer provided for in the limited liability company's operating agreement.

Subd. 7. Person. "Person" means any individual, partnership, association, public or private corporation or other entity including the United States government, any interstate body, the state and any agency, department or political subdivision of the state.

Subd. 8. Pollution prevention or prevent pollution. "Pollution prevention" or "prevent pollution" means eliminating or reducing at the source the use, generation, or release of toxic pollutants, hazardous substances, and hazardous wastes.

Subd. 9. Reduce, reducing, or reduction. "Reduce," "reducing," or "reduction" means lessening the quantity or toxicity of toxic pollutants, hazardous substances, and hazardous wastes used, generated, or released at the source. Methods of reducing pollution include, but are not limited to, process modification, inventory control measures, feedstock substitutions, various housekeeping and management practices, and improved efficiency of machinery. Decreases in quantity or toxicity are not reductions where the decrease is solely the result of a decrease in the output of the facility.

Subd. 10. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

"Release" does not include:

(1) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(2) release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal Nuclear Regulatory Commission under United States Code, title 42, section 2210;

(3) release of source, by-product, or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a); or

(4) any release resulting from the application of fertilizer or agricultural or silvicultural chemicals, or disposal of emptied pesticide containers or residues from a pesticide as defined in section 18B.01, subdivision 18.

Subd. 11. Toxic pollutant. "Toxic pollutant" means a chemical identified in United States Code, title 42, section 11023(c).

History: 1990 c 560 art 1 s 3; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 29,30; 2016 c 135 art 4 s 5



Section 115D.04 — POLLUTION PREVENTION ASSISTANCE PROGRAM.

Subdivision 1. Establishment. The commissioner shall establish a pollution prevention assistance program to assist eligible recipients in preventing pollution. The program must emphasize techniques and processes that minimize the transfer of pollutants from one environmental medium to another and must focus primarily on toxic pollutants.

Subd. 2. Assistance. The pollution prevention assistance program must include at least the following:

(1) a program to assemble, catalog, and disseminate information on pollution prevention;

(2) a program to provide technical research and assistance, including on-site consultations to identify alternative methods that may be applied to prevent pollution and to provide assistance for planning under section 115D.07, excluding design engineering services; and

(3) outreach programs including seminars, workshops, training programs, and other similar activities designed to provide pollution prevention information and assistance to eligible recipients and other interested persons.

Subd. 3. Administration. (a) The pollution prevention assistance program must be coordinated with other public and private programs that provide management and technical assistance to eligible recipients.

(b) The commissioner may make grants to public or private entities to operate elements of the program. Grantees shall provide periodic reports on their efforts to assist eligible recipients to reduce pollution.

(c) A person, when operating or participating in elements of the technical assistance program pursuant to a grant or contract with the office under this section or other law, is an employee of the state, certified to be acting within the scope of employment, for purposes of the indemnification provisions of section 3.736, subdivision 9, for claims that arise out of the information, assistance, and recommendations covered by the grant or contract. The state is not obligated to defend or indemnify a grantee or contractor under this subdivision to the extent of the grantee's or contractor's liability insurance. The grantee's or contractor's right to indemnity is not a waiver of limitations, defenses, and immunities available to either the grantee or contractor or the state by law.

History: 1990 c 560 art 1 s 4; 1992 c 513 art 2 s 31; 1Sp2005 c 1 art 2 s 134,161



Section 115D.06 — GOVERNOR'S AWARD FOR EXCELLENCE IN POLLUTION PREVENTION.

The governor may issue annual awards in the form of a commendation for excellence in pollution prevention. Applications for these awards shall be administered by the commissioner.

History: 1990 c 560 art 1 s 6; 1Sp2005 c 1 art 2 s 161



Section 115D.07 — TOXIC POLLUTION PREVENTION PLANS.

Subdivision 1. Requirement to prepare and maintain plan. (a) Persons who operate a facility required by United States Code, title 42, section 11023, or section 299K.08, subdivision 3, to submit a toxic chemical release form shall prepare a toxic pollution prevention plan for that facility. A facility that is required to submit a toxic chemical release form but does not release a toxic chemical is exempt from the requirements of this subdivision. The plan must contain the information listed in subdivision 2.

(b) Except as provided in paragraphs (d) and (e), for facilities that release a total of 10,000 pounds or more of toxic pollutants annually, the plan must be completed as follows:

(1) on or before July 1, 1991, for facilities having a two-digit standard industrial classification of 35 to 39;

(2) by January 1, 1992, for facilities having a two-digit standard industrial classification of 28 to 34; and

(3) by July 1, 1992, for all other persons required to prepare a plan under this subdivision.

(c) Except as provided in paragraphs (d) and (e), facilities that release less than a total of 10,000 pounds of toxic pollutants annually must complete their plans by July 1, 1992.

(d) For the following facilities, the plan must be completed as follows:

(1) by January 1, 1995, for facilities required to report under section 299K.08, subdivision 3, that have a two-digit standard industrial classification of 01 to 50; and

(2) by January 1, 1996, for facilities required to report under section 299K.08, subdivision 3, that have a two-digit standard industrial classification of 51 to 99.

(e) For facilities that become subject to this subdivision after July 1, 1993, the plan must be completed by six months after the first submittal for the facility under United States Code, title 42, section 11023, or section 299K.08, subdivision 3.

(f) Each plan must be updated by January 1 of every even-numbered year and must be maintained at the facility to which it pertains.

Subd. 2. Contents of plan. (a) Each toxic pollution prevention plan must establish a program identifying the specific technically and economically practicable steps that could be taken during at least the three years following the date the plan is due, to eliminate or reduce the generation or release of toxic pollutants reported by the facility. Toxic pollutants resulting solely from research and development activities need not be included in the plan.

(b) At a minimum, each plan must include:

(1) a policy statement articulating upper management support for eliminating or reducing the generation or release of toxic pollutants at the facility;

(2) a description of the current processes generating or releasing toxic pollutants that specifically describes the types, sources, and quantities of toxic pollutants currently being generated or released by the facility;

(3) a description of the current and past practices used to eliminate or reduce the generation or release of toxic pollutants at the facility and an evaluation of the effectiveness of these practices;

(4) an assessment of technically and economically practicable options available to eliminate or reduce the generation or release of toxic pollutants at the facility, including options such as changing the raw materials, operating techniques, equipment and technology, personnel training, and other practices used at the facility. The assessment may include a cost benefit analysis of the available options;

(5) a statement of objectives based on the assessment in clause (4) and a schedule for achieving those objectives. Wherever technically and economically practicable, the objectives for eliminating or reducing the generation or release of each toxic pollutant at the facility must be expressed in numeric terms based on a specified base year that is no earlier than 1987. Otherwise, the objectives must include a clearly stated list of actions designed to lead to the establishment of numeric objectives as soon as practicable;

(6) an explanation of the rationale for each objective established for the facility;

(7) a listing of options that were considered not to be economically and technically practicable; and

(8) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting to the accuracy of the information in the plan.

History: 1990 c 560 art 1 s 7; 1993 c 172 s 72; 1995 c 247 art 1 s 32,33



Section 115D.08 — PROGRESS REPORTS.

Subdivision 1. Requirement to submit progress report. (a) All persons required to prepare a toxic pollution prevention plan under section 115D.07 shall submit an annual progress report to the commissioner of public safety that may be drafted in a manner that does not disclose proprietary information. Progress reports are due on July 1 of each year. The first progress reports are due in 1992.

(b) At a minimum, each progress report must include:

(1) a summary of each objective established in the plan, including the base year for any objective stated in numeric terms, and the schedule for meeting each objective;

(2) a summary of progress made during the past year, if any, toward meeting each objective established in the plan including the quantity of each toxic pollutant eliminated or reduced;

(3) a statement of the methods through which elimination or reduction has been achieved;

(4) if necessary, an explanation of the reasons objectives were not achieved during the previous year, including identification of any technological, economic, or other impediments the facility faced in its efforts to achieve its objectives; and

(5) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting that a plan meeting the requirements of section 115D.07 has been prepared and also attesting to the accuracy of the information in the progress report.

Subd. 2. Review of progress reports. (a) The commissioner of public safety shall review all progress reports to determine if they meet the requirements of subdivision 1. If the commissioner of public safety determines that a progress report does not meet the requirements, the commissioner of public safety shall notify the facility in writing and shall identify specific deficiencies and specify a reasonable time period of not less than 90 days for the facility to modify the progress report.

(b) The commissioner of public safety shall be given access to a facility plan required under section 115D.07 if the commissioner of public safety determines that the progress report for that facility does not meet the requirements of subdivision 1. Twenty-five or more persons living within ten miles of the facility may submit a petition to the commissioner of public safety that identifies specific deficiencies in the progress report and requests the commissioner of public safety to review the facility plan. Within 30 days after receipt of the petition, the commissioner of public safety shall respond in writing. If the commissioner of public safety agrees that the progress report does not meet requirements of subdivision 1, the commissioner of public safety shall be given access to the facility plan.

(c) After reviewing the plan and the progress report with any modifications submitted, the commissioner of public safety shall state in writing whether the progress report meets the requirements of subdivision 1. If the commissioner of public safety determines that a modified progress report still does not meet the requirements of subdivision 1, the commissioner of public safety shall schedule a public meeting. The meeting shall be held in the county where the facility is located. The meeting is not subject to the requirements of chapter 14.

(d) The facility shall be given the opportunity to amend the progress report within a period of not less than 30 days after the public meeting.

(e) If the commissioner of public safety determines that a modified progress report still does not meet the requirements of subdivision 1, action may be taken under section 115.071 to obtain compliance with sections 115D.01 to 115D.12.

History: 1990 c 560 art 1 s 8; 1995 c 247 art 1 s 34; 2012 c 272 s 71



Section 115D.09 — CONFIDENTIALITY.

Information and techniques developed under section 115D.04, the reduction information and techniques under section 115A.0716, and the progress reports required under section 115D.08 are public data under chapter 13. The plans required under section 115D.07 are nonpublic data under chapter 13.

History: 1990 c 560 art 1 s 9; 1996 c 470 s 18



Section 115D.10 — TOXIC POLLUTION PREVENTION EVALUATION REPORT.

The commissioner, in cooperation with the commission, shall report to the Environment and Natural Resources Committees of the senate and house of representatives, the Finance Division of the senate Committee on Environment and Natural Resources, and the house of representatives Committee on Environment and Natural Resources Finance on progress being made in achieving the objectives of sections 115D.01 to 115D.12. The report must be done in conjunction with the report required under section 115A.121.

History: 1990 c 560 art 1 s 10; 1993 c 172 s 73; 1995 c 247 art 1 s 35; 1996 c 470 s 27; 1Sp2005 c 1 art 2 s 161; 2013 c 114 art 4 s 86



Section 115D.12 — POLLUTION PREVENTION FEES.

Subdivision 1. Imposition. The pollution prevention fees in this section are imposed on persons and facilities under subdivision 2, paragraphs (a) and (b).

Subd. 2. Fees. (a) Persons required by United States Code, title 42, section 11023, to submit a toxic chemical release form to the commission, and owners or operators of facilities listed in section 299K.08, subdivision 3, shall pay a pollution prevention fee of $150 for each toxic pollutant reported released plus a fee based on the total pounds of toxic pollutants reported as released from each facility. Facilities reporting less than 25,000 pounds annually of toxic pollutants released per facility shall be assessed a fee of $500. Facilities reporting annual releases of toxic pollutants in excess of 25,000 pounds shall be assessed a graduated fee at the rate of two cents per pound of toxic pollutants reported.

(b) Persons who generate more than 1,000 kilograms of hazardous waste per month but who are not subject to the fee under paragraph (a) must pay a pollution prevention fee of $500 per facility. Hazardous waste as used in this paragraph has the meaning given it in section 116.06, subdivision 11, and Minnesota Rules, chapter 7045.

(c) Fees required under this subdivision must be paid to the commissioner by January 1 of each year. The fees shall be deposited in the state treasury and credited to the environmental fund.

(d) The fees under this subdivision are exempt from section 16A.1285.

History: 1990 c 560 art 1 s 11; 1992 c 546 s 1; 1993 c 172 s 74; 2003 c 128 art 2 s 35; 1Sp2005 c 1 art 2 s 161



Section 115D.14 — DEFINITIONS.

Subdivision 1. Scope. As used in this section and section 115D.15, the terms defined in this section have the meanings given.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Integrity of aquatic or terrestrial ecosystems. "Integrity of aquatic or terrestrial ecosystems" means the maintenance of mutually beneficial species of plants and animals and of other natural characteristics so that the biological viability of the ecosystem is ensured.

Subd. 4. Toxic air contaminant. "Toxic air contaminant" means an air contaminant that may cause or contribute to an increase in mortality or an increase in a chronic or an acute illness, or which may pose a present or potential hazard to human health or the integrity of aquatic or terrestrial ecosystems.

History: 1993 c 172 s 75



Section 115D.15 — REPORTS TO LEGISLATURE.

Subdivision 1. Initial report. By January 1, 1995, the agency must submit to the environment and natural resources committees of the legislature a report that includes:

(1) a five-year regulatory strategy to protect the public health and the environment from emissions of toxic air contaminants; and

(2) a list prioritizing and categorizing facilities emitting toxic air contaminants.

Subd. 2. Continuing reports. Beginning January 1, 1997, and every two years thereafter, the agency shall submit to the legislative committees with jurisdiction over environment and natural resource issues a report that provides an update of the following:

(1) an analysis of the achievements, shortfalls, and resource needs for implementing the agency's strategy under subdivision 1, clause (1);

(2) an analysis of the data collected from the agency's statewide monitoring and inventory program under section 116.454;

(3) an analysis of reductions in emissions of toxic air contaminants; and

(4) an updated list prioritizing and categorizing facilities emitting toxic air contaminants.

History: 1993 c 172 s 76






Chapter 115E — OIL AND HAZARDOUS SUBSTANCE DISCHARGE PREPAREDNESS

Section 115E.01 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter. Terms that are not defined have the meanings given in the Oil Pollution Act of 1990.

Subd. 2. Agricultural chemical. "Agricultural chemical" has the meaning given in section 18D.01, subdivision 3.

Subd. 3. Commissioners. "Commissioners" means the commissioner of public safety and

(1) the commissioner of agriculture, with respect to agricultural chemicals; or

(2) the commissioner of the Pollution Control Agency, with respect to other hazardous substances and oil.

Subd. 3a. Damages. "Damages" means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of hazardous substances or oil.

Subd. 4. Discharge. "Discharge" means an intentional or unintentional emission, other than natural seepage, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping; and also includes release as defined in section 115B.02, subdivision 15.

Subd. 5. Facility. "Facility" means a structure, group of structures, equipment, or device, other than a vessel, that is used for one or more of the following purposes: exploring for, drilling for, producing, storing, handling, transferring, processing, or transporting oil or a hazardous substance. Facility includes a motor vehicle, rolling stock, or pipeline used for one or more of these purposes. A facility may be in, on, or under land, or in, on, or under waters of the state as defined in section 115.01, subdivision 22.

Subd. 6. Hazardous substance. "Hazardous substance" has the meaning given in section 115B.02, subdivision 8.

Subd. 6a. Incident commander. "Incident commander" means the official at the site of a discharge who has the responsibility for operations at the site, as established following National Incident Management System guidelines.

Subd. 7. Lead agency. "Lead agency" means:

(1) the Department of Agriculture, with respect to agricultural chemicals; or

(2) the Pollution Control Agency, for other hazardous substances or oil.

Subd. 7a. Listed sensitive area. "Listed sensitive area" means an area or location listed as an area of special economic or environmental importance in an Area Contingency Plan or a Sub-Area Contingency Plan prepared under the federal Clean Water Act, United States Code, title 33, section 1321(j)(4).

Subd. 8. Oil. "Oil" means oil of any kind or in any form including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoils; and also includes petroleum as defined in section 115C.02, subdivision 10.

Subd. 9. Oil Pollution Act of 1990. "Oil Pollution Act of 1990" means the Oil Pollution Act of 1990, Statutes at Large, volume 104, pages 484 to 575.

Subd. 10. Person. "Person" has the meaning given in section 115B.02, subdivision 12.

Subd. 11. Response. "Response" has the meaning given in section 115B.02, subdivision 18, and the meaning of corrective action given in section 115C.02, subdivision 4. Response includes restoration, rehabilitation, replacement, or acquisition of the equivalent of the natural resources affected by the discharge of hazardous substances or oil.

Subd. 11a. Response area. "Response area" means the area designated by the federal on-scene coordinator, the commissioner of the Pollution Control Agency, or the commissioner of agriculture in which response to a discharge is occurring.

Subd. 11b. Response costs. "Response costs" means the costs of response that are incurred after a discharge of oil or hazardous substances has occurred, or, where there is a substantial threat of discharge of oil or hazardous substances, the costs to prevent, minimize, or mitigate a discharge.

Subd. 11c. Responsible party. "Responsible party" means a responsible party as defined in section 1001 of the Oil Pollution Act of 1990.

Subd. 11d. Unit train. "Unit train" means a train with more than 25 tanker railcars carrying oil or hazardous substance cargo.

Subd. 12. Vessel. "Vessel" means a watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water. It includes a vessel that is constructed or adapted to carry, or that carried, oil or hazardous substances in bulk as cargo or cargo residue.

Subd. 13. Worst case discharge. "Worst case discharge" means:

(1) in the case of a vessel, sudden loss of the entire contents of the vessel in weather conditions that impede cleanup;

(2) for each tank of a storage tank facility, sudden loss of the entire contents of the tank in weather conditions that impede cleanup;

(3) in the case of railroad rolling stock facilities, sudden loss of the contents of the maximum expected number of the railcars containing oil or hazardous substance of a train onto land or into water in weather conditions that impede cleanup;

(4) in the case of truck and trailer rolling stock facilities, sudden loss of the entire contents of the truck or trailer onto land or into water in weather conditions that impede cleanup;

(5) in the case of a pipeline facility, sudden loss of the contents of the pipeline which would be expected from complete failure of the pipeline onto land or into water in weather conditions that impede cleanup;

(6) in the case of oil or hazardous substance transfer facilities, sudden loss of the largest volume which could occur during transfer into or out of a facility; or

(7) the worst case discharge for the facility as described by regulations under the Oil Pollution Act of 1990 if the regulations, when adopted, describe a discharge worse than one described in clauses (1) to (6).

History: 1991 c 305 s 1; 1995 c 240 art 2 s 2-5; 2014 c 312 art 10 s 1-3



Section 115E.02 — DUTY TO PREVENT DISCHARGES.

A person who owns or operates a vessel or facility transporting, storing, or otherwise handling hazardous substances or oil or who is otherwise in control of hazardous substances or oil shall take reasonable steps to prevent the discharge of those materials in a place or manner that might cause pollution of the land, waters, or air of the state or that might threaten the public's safety or health.

History: 1991 c 305 s 2



Section 115E.03 — DUTY TO PREPARE FOR RESPONSE TO DISCHARGES.

Subdivision 1. General preparedness. A person who owns or operates a vessel or facility transporting, storing, or otherwise handling hazardous substances or oil or who is otherwise in control of hazardous substances or oil shall be prepared at all times to rapidly and thoroughly recover discharged hazardous substances or oil that were under that person's control and to take all other actions necessary to minimize or abate pollution of land, waters, and air of the state and to protect the public's safety and health.

Subd. 2. Specific preparedness. The following persons shall comply with the specific requirements of subdivisions 3 and 4 and section 115E.04:

(1) persons who own or operate a vessel that is constructed or adapted to carry, or that carried, oil or hazardous substances in bulk as cargo or cargo residue;

(2) persons who own or operate railroad car rolling stock transporting an aggregate total of more than 100,000 gallons of oil or hazardous substance as cargo in Minnesota in any calendar month;

(3) persons who own or operate facilities containing 1,000,000 gallons or more of oil or hazardous substance in tank storage at any time;

(4) persons who own or operate facilities where there is transfer of an average monthly aggregate total of more than 1,000,000 gallons of oil or hazardous substances to or from vessels, tanks, rolling stock, or pipelines, except for facilities where the primary transfer activity is the retail sales of motor fuels;

(5) persons who own or operate hazardous liquid pipeline facilities through which more than 100,000 gallons of oil or hazardous substance is transported in any calendar month; and

(6) persons required to demonstrate preparedness under section 115E.05.

Subd. 3. Level of preparedness. A person described in subdivision 2 shall maintain a level of preparedness that ensures that effective response can reliably be made to worst case discharges.

Subd. 4. Demonstrating satisfactory preparedness. A person required to maintain preparedness under subdivision 2 may demonstrate satisfactory preparedness to the commissioner of the lead agency through one or a combination of the following means:

(1) adequate response personnel and equipment in the usual employ of the person;

(2) adequate response personnel and equipment available from for-hire cleanup contractors with arrangements made for their deployment;

(3) adequate response personnel and equipment from a response cooperative or community awareness and emergency response organization meeting guidelines prepared by the lead agency with arrangements made for their deployment; or

(4) adequate response personnel and equipment of local, state, or federal public sector response organizations with arrangements made for their deployment.

Subd. 5. Department of Transportation. The commissioner of transportation may examine the evidence of financial responsibility required under section 1016 of the Oil Pollution Act of 1990 for a vessel and may apply the sanctions in that section.

History: 1991 c 305 s 3; 1993 c 341 art 2 s 1



Section 115E.04 — PREVENTION AND RESPONSE PLANS.

Subdivision 1. Plan contents. Persons required to show specific preparedness under section 115E.03, subdivision 2, shall prepare and maintain a prevention and response plan for a worst case discharge. The plan must:

(1) describe how it is consistent with the requirements of the national or area contingency plans developed under the Oil Pollution Act of 1990;

(2) describe the measures taken to prevent discharges from occurring, including prevention of a worst case discharge, prevention of discharges of lesser magnitude, and prevention of discharges similar to those that have occurred from the vessel or facility during its history of operation;

(3) identify the individual or individuals having full authority to implement response actions, and those individuals' qualifications and titles;

(4) identify how communication and incident command relationships will be established between the individuals in command of a vessel or facility response and the following persons:

(i) individuals in the employ of the owner or operator of the vessel or facility who are responding to the discharge;

(ii) appropriate federal, state, and local officials; and

(iii) other persons providing emergency response equipment and personnel;

(5) describe the facility or vessel and identify the locations and characteristics of potential worst case discharges from the vessel or facility;

(6) identify the means under section 115E.03, subdivision 4, that will be used to satisfy the requirement to have adequate equipment and personnel to respond to a worst case discharge;

(7) contain copies of contracts, correspondence, or other documents showing that adequate personnel and equipment as described in section 115E.03, subdivision 4, will be available to respond to a worst case discharge;

(8) describe the actions that will be taken by the persons described in section 115E.03, subdivision 4, in the event of a worst case discharge; and

(9) describe the training, equipment testing, periodic drills, and unannounced drills that will be used to ensure that the persons and equipment described in section 115E.03, subdivision 4, are ready for response.

A plan submitted to the federal government under the Oil Pollution Act of 1990 or prepared under other law may be used to satisfy the requirements in clauses (1) to (9) provided that the information required by clauses (1) to (9) is included in the plan.

Subd. 2. Timing. (a) A person required to be prepared under section 115E.03, other than a person who owns or operates a motor vehicle, rolling stock, or a facility that stores less than 250,000 gallons of oil or a hazardous substance, shall complete the response plan required by this section by March 1, 1993, unless one of the commissioners orders the person to demonstrate preparedness at an earlier date under section 115E.05.

(b) A person who owns or operates a motor vehicle, rolling stock, or a facility that stores less than 250,000 gallons of oil or a hazardous substance shall complete the response plan required by this section by January 1, 1994.

(c) Plans required under section 115E.04 or 115E.045 must be updated every three years. Plans must be updated before three years following a significant discharge, upon significant change in vessel or facility operation or ownership, upon significant change in the national or area contingency plans under the Oil Pollution Act of 1990, or upon change in the capabilities or role of a person named in a plan who has an important response role.

Subd. 3. Notification. (a) The commissioner of public safety must be notified when any of the following takes place:

(1) submission of the plan to the federal government;

(2) granting of exemptions or extensions of time by the federal government for submission of the plan; or

(3) completion of the plan if submission to the federal government is not required.

(b) Notification under this subdivision must be on a form prescribed by the commissioner of public safety and must include:

(1) a description of the facility or vessel;

(2) a description of the activities involving oil or hazardous substances;

(3) a description of the types of materials being handled, including whether agricultural chemicals are involved; and

(4) other information required by the commissioner.

(c) The commissioner of public safety shall transmit a copy of the notification to the other commissioners as appropriate, depending on the types of materials involved.

Subd. 4. Review of prevention and response plan. (a) A person required to show specific preparedness under section 115E.03, subdivision 2, must submit a copy of the prevention and response plan to any of the commissioners who request it and to an official of a political subdivision with appropriate jurisdiction upon the official's request, or the plan and equipment and material named in the plan may be examined upon the request of an authorized agent of a commissioner or official.

(b) Upon the request of one or more of the commissioners, a person shall demonstrate the adequacy of prevention and response plans and preparedness measures by conducting announced or unannounced drills, calling persons and organizations named in a prevention and response plan and verifying roles and capabilities, locating and testing response equipment, questioning response personnel, or other means that in the judgment of the requesting commissioner demonstrate preparedness. Before requesting an unannounced drill, the requesting commissioner shall notify the other commissioners that a drill will be requested and invite them to participate in or witness the drill. If an unannounced drill is conducted to the satisfaction of the commissioners, the person conducting the drill may not be required to conduct an additional unannounced drill in the same calendar year.

Subd. 5. Citizens advisory groups. The commissioner of the Pollution Control Agency, the Department of Agriculture, or the Department of Public Safety may establish, or a local official may request a commissioner to establish, a citizens advisory group following a discharge of oil or a hazardous substance. The purpose of the citizens advisory group is to facilitate exchange of information and concerns related to the discharge and response between the owner or operator of the vessel or facility, the governmental responders, and the affected members of the public.

History: 1991 c 305 s 4; 1992 c 593 art 2 s 1; 1993 c 341 art 2 s 2; 1995 c 240 art 2 s 6



Section 115E.042 — PREPAREDNESS AND RESPONSE FOR CERTAIN RAILROADS.

Subdivision 1. Application. In addition to the requirements of section 115E.04, a person who owns or operates railroad car rolling stock transporting a unit train must comply with this section.

Subd. 2. Training. (a) Each railroad must offer training to each fire department having jurisdiction along the route of unit trains. Initial training under this subdivision must be offered to each fire department by June 30, 2016, and refresher training must be offered to each fire department at least once every three years thereafter.

(b) The training must address the general hazards of oil and hazardous substances, techniques to assess hazards to the environment and to the safety of responders and the public, factors an incident commander must consider in determining whether to attempt to suppress a fire or to evacuate the public and emergency responders from an area, and other strategies for initial response by local emergency responders. The training must include suggested protocol or practices for local responders to safely accomplish these tasks.

Subd. 3. Coordination. Beginning June 30, 2015, each railroad must communicate at least annually with each county or city emergency manager, safety representatives of railroad employees governed by the Railway Labor Act, and a senior fire department officer of each fire department having jurisdiction along the route of a unit train, to ensure coordination of emergency response activities between the railroad and local responders.

Subd. 4. Response capabilities; time limits. (a) Following confirmation of a discharge, a railroad must deliver and deploy sufficient equipment and trained personnel to contain and recover discharged oil or hazardous substances and to protect the environment and public safety.

(b) Within one hour of confirmation of a discharge, a railroad must provide a qualified company employee to advise the incident commander. The employee may be made available by telephone, and must be authorized to deploy all necessary response resources of the railroad.

(c) Within three hours of confirmation of a discharge, a railroad must be capable of delivering monitoring equipment and a trained operator to assist in protection of responder and public safety. A plan to ensure delivery of monitoring equipment and an operator to a discharge site must be provided each year to the commissioner of public safety.

(d) Within three hours of confirmation of a discharge, a railroad must provide qualified personnel at a discharge site to assess the discharge and to advise the incident commander.

(e) A railroad must be capable of deploying containment boom from land across sewer outfalls, creeks, ditches, and other places where oil or hazardous substances may drain, in order to contain leaked material before it reaches those resources. The arrangement to provide containment boom and staff may be made by:

(1) training and caching equipment with local jurisdictions;

(2) training and caching equipment with a fire mutual-aid group;

(3) means of an industry cooperative or mutual-aid group;

(4) deployment of a contractor;

(5) deployment of a response organization under state contract; or

(6) other dependable means acceptable to the Pollution Control Agency.

(f) Each arrangement under paragraph (e) must be confirmed each year. Each arrangement must be tested by drill at least once every five years.

(g) Within eight hours of confirmation of a discharge, a railroad must be capable of delivering and deploying containment boom, boats, oil recovery equipment, trained staff, and all other materials needed to provide:

(1) on-site containment and recovery of a volume of oil equal to ten percent of the calculated worst case discharge at any location along the route; and

(2) protection of listed sensitive areas and potable water intakes within one mile of a discharge site and within eight hours of water travel time downstream in any river or stream that the right-of-way intersects.

(h) Within 60 hours of confirmation of a discharge, a railroad must be capable of delivering and deploying additional containment boom, boats, oil recovery equipment, trained staff, and all other materials needed to provide containment and recovery of a worst case discharge and to protect listed sensitive areas and potable water intakes at any location along the route.

Subd. 5. Railroad drills. Each railroad must conduct at least one oil containment, recovery, and sensitive area protection drill every three years, at a location and time chosen by the Pollution Control Agency, and attended by safety representatives of railroad employees governed by the Railway Labor Act.

Subd. 6. Prevention and response plans. (a) By June 30, 2015, a railroad shall submit the prevention and response plan required under section 115E.04, as necessary to comply with the requirements of this section, to the commissioner of the Pollution Control Agency on a form designated by the commissioner.

(b) By June 30 of every third year following a plan submission under this subdivision, a railroad must update and resubmit the prevention and response plan to the commissioner.

History: 2014 c 312 art 10 s 4



Section 115E.045 — RESPONSE PLANS FOR TRUCKS AND CERTAIN TANK FACILITIES.

Subdivision 1. Response plan for trucks. (a) By June 1, 1994, a person who owns or operates trucks or cargo trailer rolling stock transporting an average monthly aggregate total of more than 10,000 gallons of oil or hazardous substances as bulk cargo in this state shall prepare and maintain a prevention and response plan in accordance with this subdivision. The plan must include:

(1) the name and business and nonbusiness telephone numbers of the individual or individuals having full authority to implement response action;

(2) the telephone number of the local emergency response organizations, as defined in section 299K.01, subdivision 3, if the organizations cannot be reached by calling 911;

(3) a description of the type of rolling stock and the maximum potential discharge that could occur from the equipment;

(4) the telephone number of the single answering point system established under section 115E.09;

(5) the telephone number of an individual or company with adequate personnel and equipment available to respond to a discharge, along with evidence that the individual or company and the individual responsible for preparing the plan have made arrangements for such response;

(6) a description of the training that the owner or operator's truck or cargo trailer operators have received in handling hazardous materials and the emergency response information available in the vehicle; and

(7) a description of the action that will be taken by a truck or cargo trailer owner or operator in response to a discharge.

(b) The response plan must be retained on file at the person's principal place of business.

Subd. 2. Response plan for certain tank facilities. (a) By June 1, 1994, a person who owns or operates a facility that stores more than 10,000 gallons but less than 1,000,000 gallons of oil or hazardous substances in aboveground tanks shall prepare and maintain a prevention and response plan in accordance with this subdivision. The abbreviated plan must include:

(1) the name and business and nonbusiness telephone numbers of the individual or individuals having full authority to implement response action;

(2) the telephone number of the local emergency response organizations, as defined in section 299K.01, subdivision 3, if the organizations cannot be reached by calling 911;

(3) a description of the facility, tank capacities, spill prevention and secondary containment measures at the facility, and the maximum potential discharge that could occur at the facility;

(4) the telephone number of the single answering point system established under section 115E.09;

(5) documentation that adequate personnel and equipment will be available to respond to a discharge, along with evidence that prearrangements for such response have been made;

(6) a description of the training employees at the facility receive in handling hazardous materials and in emergency response information; and

(7) a description of the action that will be taken by the facility owner or operator in response to a discharge.

(b) The response plan must be retained on file at the person's principal place of business.

Subd. 3. Notice of plan completion. A person required to prepare a response plan under this section shall notify the commissioner of public safety when the plan has been completed. Upon request, the person shall provide a copy of the plan to the commissioner of the Pollution Control Agency.

Subd. 4. Agricultural chemicals exempt. This section does not apply to agricultural chemicals, as defined in section 18D.01, subdivision 3, that are subject to chapter 18B or 18C.

History: 1993 c 341 art 2 s 3; 1994 c 589 s 2



Section 115E.05 — ORDERS AND INJUNCTIONS; ENFORCEMENT.

Subdivision 1. Amendment to plan. If one or more of the commissioners finds the prevention and response plans or preparedness measures of a person do not meet the requirements of this chapter, the commissioner or commissioners making the finding may by order require that reasonable amendments to the plan or reasonable additional preventive or preparedness measures be implemented in a timely fashion. If more than one commissioner makes the finding, the order must be a joint order.

Subd. 2. Compliance. If oil or a hazardous substance is discharged while it is under the control of a person not identified in section 115E.03, subdivision 2, any one of the commissioners may by order require the person to comply with the prevention and response plan requirements of sections 115E.03 and 115E.04 in a timely manner if:

(1) land, water, or air of the state is polluted or threatened; or

(2) human life, safety, health, natural resources, or property is damaged or threatened.

Subd. 3. Financial assurance for response. (a) For purposes of this subdivision, "ordering commissioner" means:

(1) the commissioner of the Pollution Control Agency;

(2) the commissioner of natural resources;

(3) the commissioner of agriculture; or

(4) two or more of these commissioners acting jointly.

(b) The ordering commissioner may issue an order under this subdivision if the ordering commissioner determines that adequate response is not being made or that other circumstances exist which indicate adequate response will not continue. When ordered by the ordering commissioner the owner or operator of a vessel or facility responsible for the discharge of a hazardous substance or oil shall provide financial assurance acceptable to the ordering commissioner. The financial assurance must be in the amount necessary to cover the reasonable response costs, as determined within one year after discharge by the ordering commissioner, of any additional response that is determined to be reasonable and necessary under applicable laws and regulations.

(c) The ordering commissioner may issue only one financial assurance order under this subdivision for a single incident involving the discharge of hazardous substances or oil.

(d) This subdivision may be enforced by the ordering commissioner under section 115.071.

(e) An order issued under this subdivision shall cease to be effective upon completion of a response in accordance with applicable laws and regulations.

Subd. 4. Other enforcement powers. For the purposes of enforcing this chapter, the commissioner of the Pollution Control Agency may exercise the regulatory and enforcement powers in chapters 115 and 116 and the commissioner of the Department of Agriculture may exercise the regulatory and enforcement powers in chapters 18B, 18C, and 18D.

History: 1991 c 305 s 5



Section 115E.06 — GOOD SAMARITAN.

(a) A person listed in this paragraph who is rendering assistance in response to a discharge of a hazardous substance is not liable for response costs that result from actions taken or failed to be taken in the course of the assistance unless the person is grossly negligent or engages in willful misconduct:

(1) a member of a cooperative or community awareness and emergency response group in compliance with standards in rules adopted by the Pollution Control Agency;

(2) an employee or official of the political subdivision where the response takes place, or a political subdivision that has a mutual aid agreement with that subdivision;

(3) a member or political subdivision sponsor of a hazardous materials incident response team or special chemical assessment team designated by the commissioner of the Department of Public Safety;

(4) a person carrying out the directions of: (i) the commissioner of the Pollution Control Agency, the commissioner of agriculture, the commissioner of natural resources, or the commissioner of public safety; or (ii) the United States Coast Guard or Environmental Protection Agency on-scene coordinator consistent with a national contingency plan under the Oil Pollution Act of 1990; and

(5) a for-hire response contractor.

(b) This section does not exempt from liability responsible persons with respect to the discharge under chapter 115B or 115C or responsible parties with respect to the discharge under chapter 18B or 18D.

History: 1991 c 305 s 6; 1995 c 240 art 2 s 7



Section 115E.061 — RESPONDER IMMUNITY; OIL DISCHARGES.

(a) Notwithstanding any other law, a person who is rendering care, assistance, or advice in response to a discharge or threat of discharge of oil is not liable for response costs or damages that result from actions taken or failed to be taken in the course of rendering the care, assistance, or advice consistent with the national contingency plan under the Oil Pollution Act of 1990, or as otherwise directed by the federal on-scene coordinator, the commissioner of the Pollution Control Agency, the commissioner of agriculture, the commissioner of natural resources, or the commissioner of public safety.

(b) Paragraph (a) does not apply:

(1) to a responsible party;

(2) with respect to personal injury or wrongful death;

(3) if the person rendering assistance is grossly negligent or engages in willful misconduct; or

(4) to a discharge that occurs outside the response area or after the response.

(c) Nothing in this section relieves a responsible party from liability the responsible party otherwise has for the initial discharge or threat of discharge that necessitated the response.

(d) Nothing in this section relieves a responsible party from the following duties:

(1) to take steps to prevent discharges under section 115E.02;

(2) to be prepared for discharges under section 115E.03, subdivision 1; or

(3) duties under section 115.061.

(e) A responsible party is liable for any response costs and damages that another person is relieved of under paragraph (a).

History: 1993 c 341 art 2 s 4; 1995 c 240 art 2 s 8



Section 115E.07 — COOPERATION BETWEEN PRIVATE AND PUBLIC RESPONDERS.

Political subdivisions and state agencies may arrange with persons to provide resources of state and local government so that the persons may comply with section 115E.03, subdivision 4.

History: 1991 c 305 s 7



Section 115E.08 — COORDINATION.

Subdivision 1. Appointment. The commissioner of public safety shall coordinate state agency preparedness for response to discharges of oil or hazardous substances.

Subd. 2. Duties. The commissioner of public safety shall at least annually assess the preparedness of each state agency for carrying out its responsibilities under sections 115E.01 to 115E.09 and shall chair regular meetings of representatives of each agency to prepare for coordinated response. The commissioner shall develop an incident command system for use by state agency responders in consultation with the affected state agencies. Following each major incident, the commissioner shall review the performance of each responding agency and the adequacy of the overall response and shall report to the agencies involved and the governor. The commissioner shall also identify opportunities for state agencies to coordinate with federal departments and agencies and political subdivisions of the state for preparedness and response actions.

Subd. 3. Jurisdiction. Except as otherwise provided, the following agencies have primary responsibility for the specified areas in carrying out the duties and authorities of this chapter:

(1) the Department of Agriculture, for agricultural chemicals;

(2) the Department of Public Safety, for public safety and protection of property;

(3) the Department of Natural Resources, for assessment and rehabilitation of water resources;

(4) the Pollution Control Agency, for all other matters subject to this chapter; and

(5) the Department of Transportation, with respect to requirements related to the packaging, labeling, placarding, routing, and written reporting on releases of hazardous materials that are being transported.

Subd. 3a. Railroad preparedness; pollution control. The Pollution Control Agency shall carry out environmental protection activities related to railroad discharge preparedness. Duties under this subdivision include, but are not limited to:

(1) assisting local emergency managers and fire officials in understanding the hazards of oil and hazardous substances, as well as general strategies for containment and environmental protection;

(2) assisting railroads to identify natural resources and sensitive areas, and to devise strategies to contain and recover oil and hazardous substances from land and waters along routes;

(3) facilitating cooperation between railroads for mutual aid arrangements that provide training, staff, and equipment as required by this chapter;

(4) participating in drills and training sessions;

(5) reviewing each railroad's prevention and response plan for compliance with the requirements of this chapter, and assessing each railroad's readiness to protect the environment;

(6) conducting inspections and drills as necessary to determine the railroad's compliance with the requirements of this chapter and ability to protect the environment;

(7) conducting follow-up corrective action directives, orders, and enforcement as necessary based on a finding of inadequate environmental protection preparedness; and

(8) soliciting involvement and advice concerning preparedness activities and requirements from safety representatives of railroad employees governed by the Railway Labor Act.

Subd. 3b. Railroad and pipeline preparedness; public safety. The commissioner of public safety shall carry out public safety protection activities related to railroad and pipeline spill and discharge preparedness. Duties under this subdivision include, but are not limited to:

(1) assisting local emergency managers and fire officials to understand the hazards of oil and hazardous substances, as well as general strategies for hazard identification, initial isolation, and other actions necessary to ensure public safety;

(2) assisting railroads and pipeline companies to develop suggested protocols and practices for local first responder use in protecting the public's safety;

(3) facilitating cooperation between railroads, pipeline companies, county and city emergency managers, and other public safety organizations;

(4) participating in major exercises and training sessions;

(5) assisting local units of government to incorporate railroad and pipeline hazard and response information into local emergency operations plans;

(6) monitoring the public safety-related training and planning requirements of section 115E.03; and

(7) referring noncompliance with section 115E.03 to the Pollution Control Agency.

Subd. 4. Annual report. The commissioner shall annually report to the appropriate committees of the legislature on the readiness of state government to respond appropriately to discharges of oil or hazardous substances.

History: 1991 c 305 s 8; 2014 c 312 art 10 s 5,6



Section 115E.09 — SINGLE ANSWERING POINT SYSTEM.

The commissioner of public safety shall establish a single answering point system for use by persons responsible for reporting emergency incidents and conditions involving hazardous substances or oil to agencies of the state. The single answering point system must include personnel on duty 24 hours a day and equipment adequate to support communication to and from the parties responsible for an incident and all state agencies responsible for state response to the incident. The persons at the answering point must be trained in the jurisdictions, responsibilities, and capabilities of each state agency and basic hazardous substance hazard recognition and response procedures. All state agencies shall cooperate with the commissioner by including the single answering point system telephone number in files, permits, correspondence, and similar written material, and by appointing staff to coordinate the receipt of reports with the staff of the single answering point system.

History: 1991 c 305 s 9



Section 115E.11 — DISPOSITION OF PENALTIES.

Penalties collected for violations of this chapter or section 115.061 that are related to discharges or threatened discharges of petroleum must be deposited in the state treasury and credited to the petroleum tank release cleanup fund.

History: 1993 c 341 art 2 s 5; 1995 c 254 art 1 s 96






Chapter 116 — POLLUTION CONTROL AGENCY

Section 116.01 — POLICY.

To meet the variety and complexity of problems relating to water, air and land pollution in the areas of the state affected thereby, and to achieve a reasonable degree of purity of water, air and land resources of the state consistent with the maximum enjoyment and use thereof in furtherance of the welfare of the people of the state, it is in the public interest that there be established a Pollution Control Agency.

History: 1967 c 882 s 1; 1969 c 1046 s 1



Section 116.011 — POLLUTION REPORT.

A goal of the Pollution Control Agency is to reduce the amount of pollution that is emitted in the state. By April 1 of each even-numbered year, the Pollution Control Agency shall report the best estimate of the agency of the total volume of water and air pollution that was emitted in the state in the previous two calendar years for which data are available. The agency shall report its findings for both water and air pollution:

(1) in gross amounts, including the percentage increase or decrease over the previously reported two calendar years; and

(2) in a manner which will demonstrate the magnitude of the various sources of water and air pollution.

History: 1995 c 247 art 1 s 36; 2001 c 187 s 3; 2012 c 272 s 72



Section 116.02 — POLLUTION CONTROL AGENCY, CREATION AND POWERS.

Subdivision 1. Creation. A pollution control agency, designated as the Minnesota Pollution Control Agency, is hereby created.

Subd. 2. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 3. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 4. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 5. Agency is successor to commission. The Pollution Control Agency is the successor of the Water Pollution Control Commission, and all powers and duties now vested in or imposed upon said commission by chapter 115, or any act amendatory thereof or supplementary thereto, are hereby transferred to, imposed upon, and vested in the commissioner of the Pollution Control Agency.

Subd. 6. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 7. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 8. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 9. [Repealed, 1Sp2015 c 4 art 4 s 150]

Subd. 10. [Repealed, 1Sp2015 c 4 art 4 s 150]

History: 1967 c 882 s 2; 1969 c 1038 s 1,2; 1973 c 35 s 27; 1976 c 134 s 25-27; 1980 c 509 s 26; 1Sp1981 c 4 art 1 s 73; 1986 c 444; 1995 c 168 s 7; 1996 c 348 s 1; 1996 c 405 s 1-5; 1Sp2015 c 4 art 4 s 114,115



Section 116.03 — COMMISSIONER.

Subdivision 1. Office. (a) The Office of Commissioner of the Pollution Control Agency is created and is under the supervision and control of the commissioner, who is appointed by the governor under the provisions of section 15.06.

(b) The commissioner may appoint a deputy commissioner and assistant commissioners who shall be in the unclassified service.

(c) The commissioner shall make all decisions on behalf of the agency.

Subd. 2. Organization of office. The commissioner shall organize the agency and employ such assistants and other officers, employees and agents as the commissioner may deem necessary to discharge the functions of the commissioner's office, define the duties of such officers, employees and agents, and delegate to them any of the commissioner's powers, duties, and responsibilities, subject to the commissioner's control and under such conditions as the commissioner may prescribe. The commissioner may also contract with, and enter into grant agreements with, persons, firms, corporations, the federal government and any agency or instrumentality thereof, the Water Research Center of the University of Minnesota or any other instrumentality of such university, for doing any of the work of the commissioner's office. None of the provisions of chapter 16C, relating to bids, shall apply to such contracts.

Subd. 2a. Mission; efficiency. It is part of the agency's mission that within the agency's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the agency as efficiently as possible;

(3) coordinate the agency's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the agency.

Subd. 2b. Permitting efficiency. (a) It is the goal of the state that environmental and resource management permits be issued or denied within 90 days for Tier 1 permits or 150 days for Tier 2 permits following submission of a permit application. The commissioner of the Pollution Control Agency shall establish management systems designed to achieve the goal. For the purposes of this section, "Tier 1 permits" are permits that do not require individualized actions or public comment periods, and "Tier 2 permits" are permits that require individualized actions or public comment periods.

(b) The commissioner shall prepare an annual permitting efficiency report that includes statistics on meeting the goal in paragraph (a) and the criteria for Tier 1 and Tier 2 by permit categories. The report is due August 1 each year. For permit applications that have not met the goal, the report must state the reasons for not meeting the goal. In stating the reasons for not meeting the goal, the commissioner shall separately identify delays caused by the responsiveness of the proposer, lack of staff, scientific or technical disagreements, or the level of public engagement. The report must specify the number of days from initial submission of the application to the day of determination that the application is complete. The report must aggregate the data for the year and assess whether program or system changes are necessary to achieve the goal. The report must be posted on the agency's Web site and submitted to the governor and the chairs and ranking minority members of the house of representatives and senate committees having jurisdiction over environment policy and finance.

(c) The commissioner shall allow electronic submission of environmental review and permit documents to the agency.

(d) Beginning July 1, 2011, within 30 business days of application for a permit subject to paragraph (a), the commissioner of the Pollution Control Agency shall notify the project proposer, in writing, whether the application is complete or incomplete. If the commissioner determines that an application is incomplete, the notice to the applicant must enumerate all deficiencies, citing specific provisions of the applicable rules and statutes, and advise the applicant on how the deficiencies can be remedied. If the commissioner determines that the application is complete, the notice must confirm the application's Tier 1 or Tier 2 permit status. This paragraph does not apply to an application for a permit that is subject to a grant or loan agreement under chapter 446A.

(e) For purposes of this subdivision, "permit professional" means an individual not employed by the Pollution Control Agency who:

(1) has a professional license issued by the state of Minnesota in the subject area of the permit;

(2) has at least ten years of experience in the subject area of the permit; and

(3) abides by the duty of candor applicable to employees of the Pollution Control Agency under agency rules and complies with all applicable requirements under chapter 326.

(f) Upon the agency's request, an applicant relying on a permit professional must participate in a meeting with the agency before submitting an application:

(1) at least two weeks prior to the preapplication meeting, the applicant must submit at least the following:

(i) project description, including, but not limited to, scope of work, primary emissions points, discharge outfalls, and water intake points;

(ii) location of the project, including county, municipality, and location on the site;

(iii) business schedule for project completion; and

(iv) other information requested by the agency at least four weeks prior to the scheduled meeting; and

(2) during the preapplication meeting, the agency shall provide for the applicant at least the following:

(i) an overview of the permit review program;

(ii) a determination of which specific application or applications will be necessary to complete the project;

(iii) a statement notifying the applicant if the specific permit being sought requires a mandatory public hearing or comment period;

(iv) a review of the timetable established in the permit review program for the specific permit being sought; and

(v) a determination of what information must be included in the application, including a description of any required modeling or testing.

(g) The applicant may select a permit professional to undertake the preparation of the permit application and draft permit.

(h) If a preapplication meeting was held, the agency shall, within seven business days of receipt of an application, notify the applicant and submitting permit professional that the application is complete or is denied, specifying the deficiencies of the application.

(i) Upon receipt of notice that the application is complete, the permit professional shall submit to the agency a timetable for submitting a draft permit. The permit professional shall submit a draft permit on or before the date provided in the timetable. Within 60 days after the close of the public comment period, the commissioner shall notify the applicant whether the permit can be issued.

(j) Nothing in this section shall be construed to modify:

(1) any requirement of law that is necessary to retain federal delegation to or assumption by the state; or

(2) the authority to implement a federal law or program.

(k) The permit application and draft permit shall identify or include as an appendix all studies and other sources of information used to substantiate the analysis contained in the permit application and draft permit. The commissioner shall request additional studies, if needed, and the project proposer shall submit all additional studies and information necessary for the commissioner to perform the commissioner's responsibility to review, modify, and determine the completeness of the application and approve the draft permit.

Subd. 3. Federal funds. The commissioner of the Pollution Control Agency is the state agent to apply for, receive, and disburse federal funds made available to the state by federal law or rules and regulations promulgated thereunder for any purpose related to the powers and duties of the Pollution Control Agency or the commissioner. The commissioner shall comply with any and all requirements of such federal law or such rules and regulations promulgated thereunder to facilitate application for, receipt, and disbursement of such funds. All such moneys received by the commissioner shall be deposited in the state treasury and are hereby annually appropriated to the commissioner for the purposes for which they are received. None of such moneys in the state treasury shall cancel and they shall be available for expenditure in accordance with the requirements of federal law.

The provisions of section 3.3005 shall not apply to money available under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, United States Code, title 42, sections 9601 to 9657, for which a state match is not required or for which a state match is available under the Environmental Response and Liability Act or from a political subdivision. The receipt of the money shall be reported to the Legislative Advisory Commission.

Subd. 4. [Repealed by amendment, 1996 c 405 s 6]

Subd. 5. [Repealed by amendment, 1996 c 405 s 6]

Subd. 6. [Repealed by amendment, 1996 c 405 s 6]

History: 1967 c 882 s 3; 1974 c 406 s 9; 1974 c 483 s 2; 1977 c 305 s 19,45; 1982 c 458 s 1; 1983 c 301 s 111; 1986 c 444; 1987 c 186 s 15; 1991 c 326 s 6; 1995 c 186 s 31; 1995 c 248 art 11 s 7; 1996 c 405 s 6; 1998 c 366 s 54; 1998 c 386 art 2 s 32; 2003 c 128 art 2 s 36; 2011 c 4 s 3; 2012 c 150 art 1 s 5; 2014 c 237 s 7; 2014 c 248 s 16; 1Sp2015 c 4 art 4 s 116,117



Section 116.04 — EXECUTIVE SECRETARY.

The commissioner of the Pollution Control Agency is the executive secretary and chief executive officer of the Minnesota Pollution Control Agency and is responsible for performing the executive duties of such agency prescribed by law.

History: 1967 c 882 s 4; 1987 c 186 s 15



Section 116.05 — COOPERATION.

Subdivision 1. Other departments and agencies. All state departments and agencies are hereby directed to cooperate with the Pollution Control Agency and its commissioner and assist them in the performance of their duties, and are authorized to enter into necessary agreements with the agency, and the Pollution Control Agency is authorized to cooperate and to enter into necessary agreements with other departments and agencies of the state, with municipalities, with other states, with the federal government and its agencies and instrumentalities, in the public interest and in order to control pollution under this chapter and chapter 115.

Subd. 2. Governor's order. Upon the request of the Pollution Control Agency the governor may, by order, require any department or agency of the state to furnish such assistance to the agency or its commissioner in the performance of its duties or in the exercise of the commissioner's powers imposed by law, as the governor may, in the order, designate or specify; and with the consent of the department or agency concerned, the governor may direct all or part of the cost or expense for the amount of such assistance to be paid from the general fund or appropriation in such amount as the governor may deem just and proper.

Subd. 3. Air quality control regions. The Pollution Control Agency through its commissioner may designate air quality control regions which shall as far as practical follow regional boundaries designated by state statutes or executive order, and consider other jurisdictional boundaries, urban-industrial concentrations and other factors including atmospheric conditions and necessary procedures to provide adequate implementation of air quality standards. Within a designated air quality control region the Pollution Control Agency may by contract delegate its administrative powers to local governmental authorities to be exercised by such authorities within the region and within their own jurisdictional boundaries.

Local governmental authorities which are delegated administrative powers shall have legal authority to conduct such activities, and, in conducting such activities, may enter into contracts, employ personnel, expend funds, acquire property and adopt ordinances for such purposes. Such ordinances may include provisions establishing permit or license requirements and fees therefor.

With the approval of the Pollution Control Agency, local governmental authorities with jurisdiction wholly or in part within a designated region may enter into an agreement as provided by chapter 471 to exercise jointly all or some of the powers delegated by agreement with the Pollution Control Agency. The term "local governmental authorities" as used herein includes every city, county, town or other political subdivision and any agency of the state of Minnesota, or subdivision thereof, having less than statewide jurisdiction.

History: 1967 c 882 s 5; 1969 c 1046 s 2; Ex1971 c 14 s 1; 1973 c 123 art 5 s 7; 1973 c 374 s 19; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 4 s 106



Section 116.06 — DEFINITIONS.

Subdivision 1. Applicability. The definitions given in this section shall obtain for the purposes of sections 116.01 to 116.075 except as otherwise expressly provided or indicated by the context.

Subd. 2. Air contaminant or air contamination. "Air contaminant" or "air contamination" means the presence in the outdoor atmosphere of any dust, fume, mist, smoke, vapor, gas, or other gaseous, fluid, or particulate substance differing in composition from or exceeding in concentration the natural components of the atmosphere.

Subd. 3. MS 1990 [Renumbered subd 4]

Subd. 3. Air contaminant treatment facility or treatment facility. "Air contaminant treatment facility" or "treatment facility" means any structure, work, equipment, machinery, device, apparatus, or other means for treatment of an air contaminant or combination thereof to prevent, abate, or control air pollution.

Subd. 4. MS 1990 [Renumbered subd 9]

Subd. 4. Air pollution. "Air pollution" means the presence in the outdoor atmosphere of any air contaminant or combination thereof in such quantity, of such nature and duration, and under such conditions as would be injurious to human health or welfare, to animal or plant life, or to property, or to interfere unreasonably with the enjoyment of life or property.

Subd. 4a. Animal unit. "Animal unit" means a unit of measure used to compare differences in the production of animal manure that employs as a standard the amount of manure produced on a regular basis by a slaughter steer or heifer for an animal feedlot or manure storage area calculated by multiplying the number of animals of each type in clauses (1) to (9) by the respective multiplication factor and summing the resulting values for the total number of animal units. For purposes of this chapter, the following multiplication factors apply:

(1) one mature dairy cow, whether milked or dry:

(i) over 1,000 pounds, 1.4 animal units; or

(ii) under 1,000 pounds, 1.0 animal unit;

(2) one cow and calf pair, 1.2 units;

(3) one calf, 0.2 unit;

(4) one slaughter steer, 1.0 animal unit;

(5) head of feeder cattle or heifer, 0.7 unit;

(6) one head of swine:

(i) over 300 pounds, 0.4 animal unit;

(ii) between 55 pounds and 300 pounds, 0.3 animal unit; and

(iii) under 55 pounds, 0.05 animal unit;

(7) one horse, 1.0 animal unit;

(8) one sheep or lamb, 0.1 animal unit;

(9) one chicken:

(i) one laying hen or broiler, if the facility has a liquid manure system, 0.033 animal unit; or

(ii) one chicken if the facility has a dry manure system:

(A) over five pounds, 0.005 animal unit; or

(B) under five pounds, 0.003 animal unit;

(10) one turkey:

(i) over five pounds, 0.018 animal unit; or

(ii) under five pounds, 0.005 animal unit;

(11) one duck, 0.01 animal unit; and

(12) for animals not listed in clauses (1) to (8), the number of animal units is the average weight of the animal in pounds divided by 1,000 pounds.

Subd. 5. MS 1990 [Renumbered subd 10]

Subd. 5. Assistant commissioner. "Assistant commissioner" means the assistant commissioner of the Minnesota Pollution Control Agency.

Subd. 6. MS 1990 [Renumbered subd 3]

Subd. 6. Collection. "Collection" of waste has the meaning given it in section 115A.03.

Subd. 7. MS 1990 [Renumbered subd 18]

Subd. 7. Deputy commissioner. "Deputy commissioner" means the deputy commissioner of the Minnesota Pollution Control Agency.

Subd. 8. MS 1990 [Renumbered subd 17]

Subd. 8. Disposal. "Disposal" of waste has the meaning given it in section 115A.03.

Subd. 9. MS 1990 [Renumbered subd 14]

Subd. 9. Emission. "Emission" means a release or discharge into the outdoor atmosphere of any air contaminant or combination thereof.

Subd. 9a. [Renumbered subd 23]

Subd. 9b. [Renumbered subd 24]

Subd. 9c. [Renumbered subd 6]

Subd. 9d. [Renumbered subd 19]

Subd. 9e. [Renumbered subd 8]

Subd. 9f. [Renumbered subd 12]

Subd. 9g. [Renumbered subd 13]

Subd. 9h. [Renumbered subd 20]

Subd. 9i. [Renumbered subd 21]

Subd. 10. MS 1990 [Renumbered subd 22]

Subd. 10. Emission facility. "Emission facility" means any structure, work, equipment, machinery, device, apparatus, or other means whereby an emission is caused to occur.

Subd. 11. MS 1990 [Renumbered subd 15]

Subd. 11. Hazardous waste. "Hazardous waste" means any refuse, sludge, or other waste material or combinations of refuse, sludge or other waste materials in solid, semisolid, liquid, or contained gaseous form which because of its quantity, concentration, or chemical, physical, or infectious characteristics may (a) cause or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible illness; or (b) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed. Categories of hazardous waste materials include, but are not limited to: explosives, flammables, oxidizers, poisons, irritants, and corrosives. Hazardous waste does not include source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended.

Subd. 12. MS 1990 [Renumbered subd 16]

Subd. 12. Intrinsic hazard. "Intrinsic hazard" of a waste has the meaning given it in section 115A.03.

Subd. 13. MS 1990 [Renumbered subd 11]

Subd. 13. Intrinsic suitability. "Intrinsic suitability" of a land area or site has the meaning given it in section 115A.03.

Subd. 14. MS 1990 [Renumbered subd 7]

Subd. 14. Land pollution. "Land pollution" means the presence in or on the land of any waste in such quantity, of such nature and duration, and under such condition as would affect injuriously any waters of the state, create air contaminants or cause air pollution.

Subd. 15. MS 1990 [Renumbered subd 5]

Subd. 15. Noise. "Noise" means any sound not occurring in the natural environment, including, but not limited to, sounds emanating from aircraft and highways, and industrial, commercial, and residential sources.

Subd. 16. Noise pollution. "Noise pollution" means the presence in the outdoor atmosphere of any noise or combination of noises in such quantity, at such levels, of such nature and duration or under such conditions as could potentially be injurious to human health or welfare, to animal or plant life, or to property, or could interfere unreasonably with the enjoyment of life or property.

Subd. 17. Person. "Person" means any human being, any municipality or other governmental or political subdivision or other public agency, any public or private corporation, any partnership, firm, association, or other organization, any receiver, trustee, assignee, agent, or other legal representative of any of the foregoing, or any other legal entity, but does not include the Pollution Control Agency.

Subd. 18. Potential air contaminant storage facility or storage facility. "Potential air contaminant storage facility" or "storage facility" means any structure, work, equipment, device, apparatus, tank, container, or other means for the storage or confinement, either stationary or in transit, of any substance which, if released or discharged into the outdoor atmosphere, might cause air contamination or air pollution.

Subd. 19. Processing. "Processing" of waste has the meaning given it in section 115A.03.

Subd. 20. Sewage sludge. "Sewage sludge" has the meaning given it in section 115A.03.

Subd. 21. Sludge. "Sludge" means any solid, semisolid, or liquid waste generated from a municipal, commercial, or industrial wastewater treatment plant, water supply treatment plant, or air contaminant treatment facility, or any other waste having similar characteristics and effects.

Subd. 22. Solid waste. "Solid waste" means garbage, refuse, sludge from a water supply treatment plant or air contaminant treatment facility, and other discarded waste materials and sludges, in solid, semisolid, liquid, or contained gaseous form, resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include hazardous waste; animal waste used as fertilizer; earthen fill, boulders, rock; concrete diamond grinding and saw slurry associated with the construction, improvement, or repair of a road when deposited on the road project site in a manner that is in compliance with best management practices and rules of the agency; sewage sludge; solid or dissolved material in domestic sewage or other common pollutants in water resources, such as silt, dissolved or suspended solids in industrial wastewater effluents or discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended, dissolved materials in irrigation return flows; or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended.

Subd. 23. Waste. "Waste" has the meaning given it in section 115A.03.

Subd. 24. Waste management. "Waste management" has the meaning given it in section 115A.03.

History: 1967 c 882 s 6; 1969 c 1046 s 3,4; 1971 c 727 s 1,2; 1973 c 35 s 29; 1974 c 346 s 1; 1974 c 483 s 3,4; 1980 c 564 art 11 s 1-4; 1Sp1981 c 4 art 1 s 74; 1983 c 373 s 42,43; 1987 c 186 s 15; 2000 c 435 s 3; 2012 c 161 s 1



Section 116.061 — AIR POLLUTION EMISSIONS AND ABATEMENT.

Subdivision 1. Emission notification required. (a) A person who controls the source of an emission must notify the agency immediately of excessive or abnormal unpermitted emissions that:

(1) may cause air pollution endangering human health;

(2) may cause air pollution damaging property; or

(3) cause obnoxious odors constituting a public nuisance.

(b) If a person who controls the source of an emission has knowledge of an event that has occurred and that will subsequently cause an emission described in paragraph (a), the person must notify the agency when the event occurs.

Subd. 2. Abatement required. A person who is required to notify the agency under subdivision 1 must take immediate and reasonable steps to minimize the emissions or abate the air pollution and obnoxious odors caused by the emissions.

Subd. 3. Exemption. The following are exempt from the requirements of subdivisions 1 and 2:

(1) emissions resulting from the activities of public fire services or law enforcement services;

(2) emissions from motor vehicles, as defined in section 169.011, subdivision 42;

(3) emissions from an agricultural operation deemed not a nuisance under section 561.19, subdivision 2; or

(4) emissions from agency regulated sources that are routine or authorized by the agency.

Subd. 4. Penalty exception. A person who notifies the agency of emissions under subdivision 1 and who complies with subdivision 2 shall not be subject to criminal prosecution under section 115.071, subdivision 2.

Subd. 5. Use of notification. Any notice submitted under subdivision 1 is not admissible in any proceeding as an admission of causation.

History: 1988 c 600 s 1



Section 116.07 — POWERS AND DUTIES.

Subdivision 1. Generally. In addition to any powers or duties otherwise prescribed by law and without limiting the same, the Pollution Control Agency shall have the powers and duties hereinafter specified.

Subd. 2. Adopting standards. (a) The Pollution Control Agency shall improve air quality by promoting, in the most practicable way possible, the use of energy sources and waste disposal methods which produce or emit the least air contaminants consistent with the agency's overall goal of reducing all forms of pollution. The agency shall also adopt standards of air quality, including maximum allowable standards of emission of air contaminants from motor vehicles, recognizing that due to variable factors, no single standard of purity of air is applicable to all areas of the state. In adopting standards the Pollution Control Agency shall give due recognition to the fact that the quantity or characteristics of air contaminants or the duration of their presence in the atmosphere, which may cause air pollution in one area of the state, may cause less or not cause any air pollution in another area of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, zoning classifications, topography, prevailing wind directions and velocities, and the fact that a standard of air quality which may be proper as to an essentially residential area of the state, may not be proper as to a highly developed industrial area of the state. Such standards of air quality shall be premised upon scientific knowledge of causes as well as effects based on technically substantiated criteria and commonly accepted practices. No local government unit shall set standards of air quality which are more stringent than those set by the Pollution Control Agency.

(b) The Pollution Control Agency shall promote solid waste disposal control by encouraging the updating of collection systems, elimination of open dumps, and improvements in incinerator practices. The agency shall also adopt standards for the control of the collection, transportation, storage, processing, and disposal of solid waste and sewage sludge for the prevention and abatement of water, air, and land pollution, recognizing that due to variable factors, no single standard of control is applicable to all areas of the state. In adopting standards, the Pollution Control Agency shall give due recognition to the fact that elements of control which may be reasonable and proper in densely populated areas of the state may be unreasonable and improper in sparsely populated or remote areas of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, topography, soils and geology, climate, transportation, and land use. Such standards of control shall be premised on technical criteria and commonly accepted practices.

(c) The Pollution Control Agency shall also adopt standards describing the maximum levels of noise in terms of sound pressure level which may occur in the outdoor atmosphere, recognizing that due to variable factors no single standard of sound pressure is applicable to all areas of the state. Such standards shall give due consideration to such factors as the intensity of noises, the types of noises, the frequency with which noises recur, the time period for which noises continue, the times of day during which noises occur, and such other factors as could affect the extent to which noises may be injurious to human health or welfare, animal or plant life, or property, or could interfere unreasonably with the enjoyment of life or property. In adopting standards, the Pollution Control Agency shall give due recognition to the fact that the quantity or characteristics of noise or the duration of its presence in the outdoor atmosphere, which may cause noise pollution in one area of the state, may cause less or not cause any noise pollution in another area of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, zoning classifications, topography, meteorological conditions and the fact that a standard which may be proper in an essentially residential area of the state, may not be proper as to a highly developed industrial area of the state. Such noise standards shall be premised upon scientific knowledge as well as effects based on technically substantiated criteria and commonly accepted practices. No local governing unit shall set standards describing the maximum levels of sound pressure which are more stringent than those set by the Pollution Control Agency.

(d) The Pollution Control Agency shall adopt standards for the identification of hazardous waste and for the management, identification, labeling, classification, storage, collection, transportation, processing, and disposal of hazardous waste, recognizing that due to variable factors, a single standard of hazardous waste control may not be applicable to all areas of the state. In adopting standards, the Pollution Control Agency shall recognize that elements of control which may be reasonable and proper in densely populated areas of the state may be unreasonable and improper in sparsely populated or remote areas of the state. The agency shall consider existing physical conditions, topography, soils, and geology, climate, transportation and land use. Standards of hazardous waste control shall be premised on technical knowledge, and commonly accepted practices. Hazardous waste generator licenses may be issued for a term not to exceed five years. No local government unit shall set standards of hazardous waste control which are in conflict or inconsistent with those set by the Pollution Control Agency.

(e) A person who generates less than 100 kilograms of hazardous waste per month is exempt from the following agency hazardous waste rules:

(1) rules relating to transportation, manifesting, storage, and labeling for photographic fixer and x-ray negative wastes that are hazardous solely because of silver content; and

(2) any rule requiring the generator to send to the agency or commissioner a copy of each manifest for the transportation of hazardous waste for off-site treatment, storage, or disposal, except that counties within the metropolitan area may require generators to provide manifests.

Nothing in this paragraph exempts the generator from the agency's rules relating to on-site accumulation or outdoor storage. A political subdivision or other local unit of government may not adopt management requirements that are more restrictive than this paragraph.

(f) In any rulemaking proceeding under chapter 14 to adopt standards for air quality, solid waste, or hazardous waste under this chapter, or standards for water quality under chapter 115, the statement of need and reasonableness must include:

(1) an assessment of any differences between the proposed rule and:

(i) existing federal standards adopted under the Clean Air Act, United States Code, title 42, section 7412(b)(2); the Clean Water Act, United States Code, title 33, sections 1312(a) and 1313(c)(4); and the Resource Conservation and Recovery Act, United States Code, title 42, section 6921(b)(1);

(ii) similar standards in states bordering Minnesota; and

(iii) similar standards in states within the Environmental Protection Agency Region 5; and

(2) a specific analysis of the need and reasonableness of each difference.

Subd. 2a. Exemptions from standards. No standards adopted by any state agency for limiting levels of noise in terms of sound pressure which may occur in the outdoor atmosphere shall apply to (1) segments of trunk highways constructed with federal interstate substitution money, provided that all reasonably available noise mitigation measures are employed to abate noise, (2) an existing or newly constructed segment of a highway, provided that all reasonably available noise mitigation measures, as approved by the commissioners of the Department of Transportation and Pollution Control Agency, are employed to abate noise, (3) except for the cities of Minneapolis and St. Paul, an existing or newly constructed segment of a road, street, or highway under the jurisdiction of a road authority of a town, statutory or home rule charter city, or county, except for roadways for which full control of access has been acquired, (4) skeet, trap or shooting sports clubs, or (5) motor vehicle race events conducted at a facility specifically designed for that purpose that was in operation on or before July 1, 1996. Nothing herein shall prohibit a local unit of government or a public corporation with the power to make rules for the government of its real property from regulating the location and operation of skeet, trap or shooting sports clubs, or motor vehicle race events conducted at a facility specifically designed for that purpose that was in operation on or before July 1, 1996.

Subd. 2b. PCB waste; oil-filled electric equipment. (a) A person who generates waste containing greater than 50 parts per million PCB which is subject to the federal requirements for the management of waste under Code of Federal Regulations, title 40, part 761, is also subject to state hazardous waste requirements for proper disposal, licensing, and fees. PCB small capacitors and lighting ballasts are also subject to state on-site accumulation requirements.

(b) PCB waste associated with oil-filled electric equipment voluntarily disposed of or retrofilled prior to the end of its service life is eligible for a waiver from annual hazardous waste fees. To be eligible for the waiver, a generator and the commissioner must execute a voluntary PCB phase-out agreement, and before relicensing, the generator must demonstrate performance of the agreement. The PCB phase-out agreement must include a description of specific goals, activities to be performed to achieve the goals, phase-out criteria, and a schedule for implementation.

(c) For the purpose of this subdivision, "PCB" has the meaning given in section 116.36.

Subd. 3. Administrative rules. Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the Pollution Control Agency may adopt, amend, and rescind rules governing its own administration and procedure and its staff and employees.

Subd. 4. Rules and standards. (a) Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the Pollution Control Agency may adopt, amend and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1967, chapter 882, for the prevention, abatement, or control of air pollution. Any such rule or standard may be of general application throughout the state, or may be limited as to times, places, circumstances, or conditions in order to make due allowance for variations therein. Without limitation, rules or standards may relate to sources or emissions of air contamination or air pollution, to the quality or composition of such emissions, or to the quality of or composition of the ambient air or outdoor atmosphere or to any other matter relevant to the prevention, abatement, or control of air pollution.

(b) Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the Pollution Control Agency may adopt, amend, and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1969, chapter 1046, for the collection, transportation, storage, processing, and disposal of solid waste and the prevention, abatement, or control of water, air, and land pollution which may be related thereto, and the deposit in or on land of any other material that may tend to cause pollution. The agency shall adopt such rules and standards for sewage sludge, addressing the intrinsic suitability of land, the volume and rate of application of sewage sludge of various degrees of intrinsic hazard, design of facilities, and operation of facilities and sites. Any such rule or standard may be of general application throughout the state or may be limited as to times, places, circumstances, or conditions in order to make due allowance for variations therein. Without limitation, rules or standards may relate to collection, transportation, processing, disposal, equipment, location, procedures, methods, systems or techniques or to any other matter relevant to the prevention, abatement or control of water, air, and land pollution which may be advised through the control of collection, transportation, processing, and disposal of solid waste and sewage sludge, and the deposit in or on land of any other material that may tend to cause pollution. By January 1, 1983, the rules for the management of sewage sludge shall include an analysis of the sewage sludge determined by the commissioner of agriculture to be necessary to meet the soil amendment labeling requirements of section 18C.215.

(c) The rules for the disposal of solid waste shall include site-specific criteria to prohibit solid waste disposal based on the area's sensitivity to groundwater contamination, including site-specific testing. The rules shall provide criteria for locating landfills based on a site's sensitivity to groundwater contamination. Sensitivity to groundwater contamination is based on the predicted minimum time of travel of groundwater contaminants from the solid waste to the compliance boundary. The rules shall prohibit landfills in areas where karst is likely to develop. The rules shall specify testable or otherwise objective thresholds for these criteria. The rules shall also include modifications to financial assurance requirements under subdivision 4h that ensure the state is protected from financial responsibility for future groundwater contamination. The modifications to the financial assurance rules specified in this paragraph must require that a solid waste disposal facility subject to them maintain financial assurance so long as the facility poses a potential environmental risk to human health, wildlife, or the environment, as determined by the agency following an empirical assessment. The financial assurance and siting modifications to the rules specified in this paragraph do not apply to:

(1) solid waste facilities initially permitted before January 1, 2011, including future contiguous expansions and noncontiguous expansions within 600 yards of a permitted boundary;

(2) solid waste disposal facilities that accept only construction and demolition debris and incidental nonrecyclable packaging, and facilities that accept only industrial waste that is limited to wood, concrete, porcelain fixtures, shingles, or window glass resulting from the manufacture of construction materials; and

(3) requirements for permit by rule solid waste disposal facilities.

(d) Until the rules are modified as provided in paragraph (c) to include site-specific criteria to prohibit areas from solid waste disposal due to groundwater contamination sensitivity, as required under this section, the agency shall not issue a permit for a new solid waste disposal facility, except for:

(1) the reissuance of a permit for a land disposal facility operating as of March 1, 2008;

(2) a permit to expand a land disposal facility operating as of March 1, 2008, beyond its permitted boundaries, including expansion on land that is not contiguous to, but is located within 600 yards of, the land disposal facility's permitted boundaries;

(3) a permit to modify the type of waste accepted at a land disposal facility operating as of March 1, 2008;

(4) a permit to locate a disposal facility that accepts only construction debris as defined in section 115A.03, subdivision 7;

(5) a permit to locate a disposal facility that:

(i) accepts boiler ash from an electric energy power plant that has wet scrubbed units or has units that have been converted from wet scrubbed units to dry scrubbed units as those terms are defined in section 216B.68;

(ii) is on land that was owned on May 1, 2008, by the utility operating the electric energy power plant; and

(iii) is located within three miles of the existing ash disposal facility for the power plant; or

(6) a permit to locate a new solid waste disposal facility for ferrous metallic minerals regulated under Minnesota Rules, chapter 6130, or for nonferrous metallic minerals regulated under Minnesota Rules, chapter 6132.

(e) Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the Pollution Control Agency may adopt, amend and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1971, chapter 727, for the prevention, abatement, or control of noise pollution. Any such rule or standard may be of general application throughout the state, or may be limited as to times, places, circumstances or conditions in order to make due allowances for variations therein. Without limitation, rules or standards may relate to sources or emissions of noise or noise pollution, to the quality or composition of noises in the natural environment, or to any other matter relevant to the prevention, abatement, or control of noise pollution.

(f) As to any matters subject to this chapter, local units of government may set emission regulations with respect to stationary sources which are more stringent than those set by the Pollution Control Agency.

(g) Pursuant to chapter 14, the Pollution Control Agency may adopt, amend, and rescind rules and standards having the force of law relating to any purpose within the provisions of this chapter for generators of hazardous waste, the management, identification, labeling, classification, storage, collection, treatment, transportation, processing, and disposal of hazardous waste and the location of hazardous waste facilities. A rule or standard may be of general application throughout the state or may be limited as to time, places, circumstances, or conditions. In implementing its hazardous waste rules, the Pollution Control Agency shall give high priority to providing planning and technical assistance to hazardous waste generators. The agency shall assist generators in investigating the availability and feasibility of both interim and long-term hazardous waste management methods. The methods shall include waste reduction, waste separation, waste processing, resource recovery, and temporary storage.

(h) The Pollution Control Agency shall give highest priority in the consideration of permits to authorize disposal of diseased shade trees by open burning at designated sites to evidence concerning economic costs of transportation and disposal of diseased shade trees by alternative methods.

Subd. 4a. Permits. (a) The Pollution Control Agency may issue, continue in effect or deny permits, under such conditions as it may prescribe for the prevention of pollution, for the emission of air contaminants, or for the installation or operation of any emission facility, air contaminant treatment facility, treatment facility, potential air contaminant storage facility, or storage facility, or any part thereof, or for the sources or emissions of noise pollution.

The Pollution Control Agency may also issue, continue in effect or deny permits, under such conditions as it may prescribe for the prevention of pollution, for the storage, collection, transportation, processing, or disposal of waste, or for the installation or operation of any system or facility, or any part thereof, related to the storage, collection, transportation, processing, or disposal of waste.

The agency may not issue a permit to a facility without analyzing and considering the cumulative levels and effects of past and current environmental pollution from all sources on the environment and residents of the geographic area within which the facility's emissions are likely to be deposited, provided that the facility is located in a community in a city of the first class in Hennepin County that meets all of the following conditions:

(1) is within a half mile of a site designated by the federal government as an EPA superfund site due to residential arsenic contamination;

(2) a majority of the population are low-income persons of color and American Indians;

(3) a disproportionate percent of the children have childhood lead poisoning, asthma, or other environmentally related health problems;

(4) is located in a city that has experienced numerous air quality alert days of dangerous air quality for sensitive populations between February 2007 and February 2008; and

(5) is located near the junctions of several heavily trafficked state and county highways and two one-way streets which carry both truck and auto traffic.

The Pollution Control Agency may revoke or modify any permit issued under this subdivision and section 116.081 whenever it is necessary, in the opinion of the agency, to prevent or abate pollution.

(b) The Pollution Control Agency has the authority for approval over the siting, expansion, or operation of a solid waste facility with regard to environmental issues. However, the agency's issuance of a permit does not release the permittee from any liability, penalty, or duty imposed by any applicable county ordinances. Nothing in this chapter precludes, or shall be construed to preclude, a county from enforcing land use controls, regulations, and ordinances existing at the time of the permit application and adopted pursuant to sections 366.10 to 366.181, 394.21 to 394.37, or 462.351 to 462.365, with regard to the siting, expansion, or operation of a solid waste facility.

(c) Except as prohibited by federal law, a person may commence construction, reconstruction, replacement, or modification of any facility prior to the issuance of a construction permit by the agency.

Subd. 4b. Permits; hazardous waste facilities. (a) Except as otherwise provided in sections 115A.18 to 115A.30, the agency shall commence any environmental review required under chapter 116D within 120 days of its acceptance of a completed permit application. The agency shall respond to a permit application for a hazardous waste facility within 120 days following a decision not to prepare environmental documents or following the acceptance of a negative declaration notice or an environmental impact statement. Except as otherwise provided in sections 115A.18 to 115A.30, within 60 days following the submission of a final permit application for a hazardous waste facility, unless a time extension is agreed to by the applicant, the agency shall issue or deny all permits needed for the construction of the proposed facility.

(b) The agency shall promulgate rules pursuant to chapter 14 for all hazardous waste facilities. The rules shall require:

(1) contingency plans for all hazardous waste facilities which provide for effective containment and control in any emergency condition;

(2) the establishment of a mechanism to assure that money to cover the costs of closure and postclosure monitoring and maintenance of hazardous waste facilities will be available;

(3) the maintenance of liability insurance by the owner or operator of hazardous waste facilities during the operating life of the facility.

Subd. 4c. [Repealed, 1983 c 373 s 72]

Subd. 4d. Permit fees. (a) The agency may collect permit fees in amounts not greater than those necessary to cover the reasonable costs of developing, reviewing, and acting upon applications for agency permits and implementing and enforcing the conditions of the permits pursuant to agency rules. Permit fees shall not include the costs of litigation. The fee schedule must reflect reasonable and routine direct and indirect costs associated with permitting, implementation, and enforcement. The agency may impose an additional enforcement fee to be collected for a period of up to two years to cover the reasonable costs of implementing and enforcing the conditions of a permit under the rules of the agency. Any money collected under this paragraph shall be deposited in the environmental fund.

(b) Notwithstanding paragraph (a), the agency shall collect an annual fee from the owner or operator of all stationary sources, emission facilities, emissions units, air contaminant treatment facilities, treatment facilities, potential air contaminant storage facilities, or storage facilities subject to a notification, permit, or license requirement under this chapter, subchapters I and V of the federal Clean Air Act, United States Code, title 42, section 7401 et seq., or rules adopted thereunder. The annual fee shall be used to pay for all direct and indirect reasonable costs, including legal costs, required to develop and administer the notification, permit, or license program requirements of this chapter, subchapters I and V of the federal Clean Air Act, United States Code, title 42, section 7401 et seq., or rules adopted thereunder. Those costs include the reasonable costs of reviewing and acting upon an application for a permit; implementing and enforcing statutes, rules, and the terms and conditions of a permit; emissions, ambient, and deposition monitoring; preparing generally applicable regulations; responding to federal guidance; modeling, analyses, and demonstrations; preparing inventories and tracking emissions; and providing information to the public about these activities.

(c) The agency shall set fees that:

(1) will result in the collection, in the aggregate, from the sources listed in paragraph (b), of an amount not less than $25 per ton of each volatile organic compound; pollutant regulated under United States Code, title 42, section 7411 or 7412 (section 111 or 112 of the federal Clean Air Act); and each pollutant, except carbon monoxide, for which a national primary ambient air quality standard has been promulgated;

(2) may result in the collection, in the aggregate, from the sources listed in paragraph (b), of an amount not less than $25 per ton of each pollutant not listed in clause (1) that is regulated under this chapter or air quality rules adopted under this chapter; and

(3) shall collect, in the aggregate, from the sources listed in paragraph (b), the amount needed to match grant funds received by the state under United States Code, title 42, section 7405 (section 105 of the federal Clean Air Act).

The agency must not include in the calculation of the aggregate amount to be collected under clauses (1) and (2) any amount in excess of 4,000 tons per year of each air pollutant from a source. The increase in air permit fees to match federal grant funds shall be a surcharge on existing fees. The commissioner may not collect the surcharge after the grant funds become unavailable. In addition, the commissioner shall use nonfee funds to the extent practical to match the grant funds so that the fee surcharge is minimized.

(d) To cover the reasonable costs described in paragraph (b), the agency shall provide in the rules promulgated under paragraph (c) for an increase in the fee collected in each year by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of the year the fee is collected exceeds the Consumer Price Index for the calendar year 1989. For purposes of this paragraph the Consumer Price Index for any calendar year is the average of the Consumer Price Index for all-urban consumers published by the United States Department of Labor, as of the close of the 12-month period ending on August 31 of each calendar year. The revision of the Consumer Price Index that is most consistent with the Consumer Price Index for calendar year 1989 shall be used.

(e) Any money collected under paragraphs (b) to (d) must be deposited in the environmental fund and must be used solely for the activities listed in paragraph (b).

(f) Permit applicants who wish to construct, reconstruct, or modify a facility may offer to reimburse the agency for the costs of staff time or consultant services needed to expedite the permit development process, including the analysis of environmental review documents. The reimbursement shall be in addition to permit application fees imposed by law. When the agency determines that it needs additional resources to develop the permit application in an expedited manner, and that expediting the development is consistent with permitting program priorities, the agency may accept the reimbursement. Reimbursements accepted by the agency are appropriated to the agency for the purpose of developing the permit or analyzing environmental review documents. Reimbursement by a permit applicant shall precede and not be contingent upon issuance of a permit; shall not affect the agency's decision on whether to issue or deny a permit, what conditions are included in a permit, or the application of state and federal statutes and rules governing permit determinations; and shall not affect final decisions regarding environmental review.

(g) The fees under this subdivision are exempt from section 16A.1285.

Subd. 4e. Hazardous waste processing facilities; agreements; financial responsibility. When the agency issues a permit for a facility for the processing of hazardous waste, the agency may approve as a condition of the permit an agreement by which the permittee indemnifies the generators of hazardous waste accepted by the facility for part or all of any liability which may accrue to the generators as a result of a release or threatened release of a hazardous waste from the facility. The agency may approve an agreement under this subdivision only if the agency determines that the permittee has demonstrated financial responsibility to carry out the agreement during the term of the permit. If a generator of hazardous waste accepted by a permitted processing facility is held liable for costs or damages arising out of a release of a hazardous waste from the facility, and the permittee is subject to an agreement approved under this subdivision, the generator is liable to the extent that the costs or damages were not paid under this agreement.

Subd. 4f. Closure and postclosure responsibility and liability. An operator or owner of a facility is responsible for closure of the facility and postclosure care relating to the facility. If an owner or operator has failed to provide the required closure or postclosure care of the facility the agency may take the actions. The owner or operator is liable for the costs of the required closure and postclosure care taken by the agency.

Subd. 4g. Closure and postclosure rules. The agency shall adopt rules establishing requirements for the closure of solid waste disposal facilities and for the postclosure care of closed facilities. The rules apply to all solid waste disposal facilities in operation at the time the rules are effective. The rules must provide standards and procedures for closing disposal facilities and for the care, maintenance, and monitoring of the facilities after closure that will prevent, mitigate, or minimize the threat to public health and the environment posed by closed disposal facilities.

Subd. 4h. Financial responsibility rules. (a) The agency shall adopt rules requiring the operator or owner of a solid waste disposal facility to submit to the agency proof of the operator's or owner's financial capability to provide reasonable and necessary response during the operating life of the facility and for 30 years after closure for a mixed municipal solid waste disposal facility or for a minimum of 20 years after closure, as determined by agency rules, for any other solid waste disposal facility, and to provide for the closure of the facility and postclosure care required under agency rules. Proof of financial responsibility is required of the operator or owner of a facility receiving an original permit or a permit for expansion after adoption of the rules. Within 180 days of the effective date of the rules or by July 1, 1987, whichever is later, proof of financial responsibility is required of an operator or owner of a facility with a remaining capacity of more than five years or 500,000 cubic yards that is in operation at the time the rules are adopted. Compliance with the rules and the requirements of paragraph (b) is a condition of obtaining or retaining a permit to operate the facility.

(b) A municipality, as defined in section 475.51, subdivision 2, including a sanitary district, that owns or operates a solid waste disposal facility that was in operation on May 15, 1989, may meet its financial responsibility for all or a portion of the contingency action portion of the reasonable and necessary response costs at the facility by pledging its full faith and credit to meet its responsibility.

The pledge must be made in accordance with the requirements in chapter 475 for issuing bonds of the municipality, and the following additional requirements:

(1) The governing body of the municipality shall enact an ordinance that clearly accepts responsibility for the costs of contingency action at the facility and that reserves, during the operating life of the facility and for the time period required in paragraph (a) after closure, a portion of the debt limit of the municipality, as established under section 475.53 or other law, that is equal to the total contingency action costs.

(2) The municipality shall require that all collectors that haul to the facility implement a plan for reducing solid waste by using volume-based pricing, recycling incentives, or other means.

(3) When a municipality opts to meet a portion of its financial responsibility by relying on its authority to issue bonds, it shall also begin setting aside in a dedicated long-term care trust fund money that will cover a portion of the potential contingency action costs at the facility, the amount to be determined by the agency for each facility based on at least the amount of waste deposited in the disposal facility each year, and the likelihood and potential timing of conditions arising at the facility that will necessitate response action. The agency may not require a municipality to set aside more than five percent of the total cost in a single year.

(4) A municipality shall have and consistently maintain an investment grade bond rating as a condition of using bonding authority to meet financial responsibility under this section.

(5) The municipality shall file with the commissioner of revenue its consent to have the amount of its contingency action costs deducted from state aid payments otherwise due the municipality and paid instead to the remediation fund created in section 116.155, if the municipality fails to conduct the contingency action at the facility when ordered by the agency. If the agency notifies the commissioner that the municipality has failed to conduct contingency action when ordered by the agency, the commissioner shall deduct the amounts indicated by the agency from the state aids in accordance with the consent filed with the commissioner.

(6) The municipality shall file with the agency written proof that it has complied with the requirements of paragraph (b).

(c) The method for proving financial responsibility under paragraph (b) may not be applied to a new solid waste disposal facility or to expansion of an existing facility, unless the expansion is a vertical expansion. Vertical expansions of qualifying existing facilities cannot be permitted for a duration of longer than three years.

(d) The commissioner shall consult with the commissioner of management and budget for guidance on the forms of financial assurance that are acceptable for private owners and public owners, and in carrying out a periodic review of the adequacy of financial assurance for solid waste disposal facilities. Financial assurance rules shall allow financial mechanisms to public owners of solid waste disposal facilities that are appropriate to their status as subdivisions of the state.

Subd. 4i. Civil penalties. The civil penalties of sections 115.071 and 116.072 apply to any person in violation of the rules adopted under subdivision 4g or 4h.

Subd. 4j. Permits; solid waste facilities. (a) The agency may not issue a permit for new or additional capacity for a mixed municipal solid waste resource recovery or disposal facility as defined in section 115A.03 unless each county using or projected in the permit to use the facility has in place a solid waste management plan approved under section 115A.46 or 473.803 and amended as required by section 115A.96, subdivision 6. The agency shall issue the permit only if the capacity of the facility is consistent with the needs for resource recovery or disposal capacity identified in the approved plan or plans. Consistency must be determined by the Pollution Control Agency. Plans approved before January 1, 1990, need not be revised if the capacity sought in the permit is consistent with the approved plan or plans.

(b) The agency shall require as part of the permit application for a waste incineration facility identification of preliminary plans for ash management and ash leachate treatment or ash utilization. The permit issued by the agency must include requirements for ash management and ash leachate treatment.

(c) Within 180 days of receipt of a completed application, the agency shall approve, disapprove, or delay decision on the application, with reasons for the delay, in writing.

(d) The agency may not issue a permit for a new disposal facility, as defined in section 115A.03, subdivision 10, or a permit to expand an existing disposal facility unless:

(1) all local units of government in which the facility is to be sited and exercising their respective land use and zoning authority pursuant to chapter 366, 494, or 462 have granted approval for and provided any required public notices of the new or expanded facility prior to the issuance of the permit;

(2) all local units of government in which the facility is to be sited and exercising their respective land use and zoning authority pursuant to chapter 366, 494, or 462 have authorized the permit to be issued prior to or concurrent with the required approval by the local unit of government; or

(3) the new or expanded facility is part of and will be sited on land already identified in an approved solid waste management plan as described in paragraph (a).

(e) The commissioners of the Pollution Control Agency and natural resources shall apply Minnesota Rules, parts 7001.3050, subpart 3, item G, and 7035.2525, subpart 2, item G, to solid waste facilities permitted under and in compliance with those rules and in compliance with Minnesota Rules, chapter 6132.

Subd. 4k. Household hazardous waste and other problem materials management. (a) The agency shall adopt rules to require the owner or operator of a solid waste disposal facility or resource recovery facility to submit to the agency and to each county using or projected to use the facility a management plan for the separation of household hazardous waste and other problem materials from solid waste prior to disposal or processing and for the proper management of the waste. The rules must require that the plan be developed in coordination with each county using, or projected to use, the facility. The plan must not be inconsistent with the plan developed under section 115A.956, subdivision 2, and must include:

(1) identification of materials that are problem materials, as defined in section 115A.03, subdivision 24a, for the facility;

(2) participation in public education activities on management of household hazardous waste and other problem materials in the facility's service area;

(3) a strategy for reduction of household hazardous waste and other problem materials entering the facility; and

(4) a plan for the storage and proper management of separated household hazardous waste and other problem materials.

(b) By September 30, 1992, the owner or operator of a facility shall implement the elements of the plan required in paragraph (a) relating to household hazardous waste management. After that date, the agency may not grant or renew a permit for a facility until the agency has:

(1) reviewed the elements of the facility's plan relating to household hazardous waste management;

(2) directed the applicant or permittee to make changes to these elements as necessary to comply with the plan requirements under paragraph (a); and

(3) included a requirement to implement the elements as a condition of the issued or renewed permit.

(c) By September 30, 1993, the owner or operator of a facility shall implement the elements of the plan required in paragraph (a) relating to problem materials management. After that date, the agency may not grant or renew a permit for a facility until the agency has:

(1) reviewed the elements of the facility's plan relating to problem materials management;

(2) directed the applicant or permittee to make changes to these elements as necessary to comply with the plan requirements under paragraph (a); and

(3) included a requirement to implement the elements as a condition of the issued or renewed permit.

Subd. 5. Variances. The Pollution Control Agency may grant variances from its rules as provided in rules adopted under this section and sections 14.055 and 14.056 in order to avoid undue hardship and to promote the effective and reasonable application and enforcement of laws, rules, and standards for prevention, abatement and control of water, air, noise, and land pollution. The variance rules shall provide for notice and opportunity for hearing before a variance is granted.

A local government unit authorized by contract with the Pollution Control Agency pursuant to section 116.05 to exercise administrative powers under this chapter may grant variances after notice and public hearing from any ordinance, rule, or standard for prevention, abatement, or control of water, air, noise and land pollution, adopted pursuant to said administrative powers and under the provisions of this chapter.

Subd. 6. Pollution Control Agency; exercise of powers. In exercising all its powers the Pollution Control Agency shall give due consideration to the establishment, maintenance, operation and expansion of business, commerce, trade, industry, traffic, and other economic factors and other material matters affecting the feasibility and practicability of any proposed action, including, but not limited to, the burden on a municipality of any tax which may result therefrom, and shall take or provide for such action as may be reasonable, feasible, and practical under the circumstances.

Subd. 7. Counties; processing applications for animal lot permits. Any Minnesota county board may, by resolution, with approval of the Pollution Control Agency, assume responsibility for processing applications for permits required by the Pollution Control Agency under this section for livestock feedlots, poultry lots or other animal lots. The responsibility for permit application processing, if assumed by a county, may be delegated by the county board to any appropriate county officer or employee.

(a) For the purposes of this subdivision, the term "processing" includes:

(1) the distribution to applicants of forms provided by the Pollution Control Agency;

(2) the receipt and examination of completed application forms, and the certification, in writing, to the Pollution Control Agency either that the animal lot facility for which a permit is sought by an applicant will comply with applicable rules and standards, or, if the facility will not comply, the respects in which a variance would be required for the issuance of a permit; and

(3) rendering to applicants, upon request, assistance necessary for the proper completion of an application.

(b) For the purposes of this subdivision, the term "processing" may include, at the option of the county board, issuing, denying, modifying, imposing conditions upon, or revoking permits pursuant to the provisions of this section or rules promulgated pursuant to it, subject to review, suspension, and reversal by the Pollution Control Agency. The Pollution Control Agency shall, after written notification, have 15 days to review, suspend, modify, or reverse the issuance of the permit. After this period, the action of the county board is final, subject to appeal as provided in chapter 14. For permit applications filed after October 1, 2001, section 15.99 applies to feedlot permits issued by the agency or a county pursuant to this subdivision.

(c) For the purpose of administration of rules adopted under this subdivision, the commissioner and the agency may provide exceptions for cases where the owner of a feedlot has specific written plans to close the feedlot within five years. These exceptions include waiving requirements for major capital improvements.

(d) For purposes of this subdivision, a discharge caused by an extraordinary natural event such as a precipitation event of greater magnitude than the 25-year, 24-hour event, tornado, or flood in excess of the 100-year flood is not a "direct discharge of pollutants."

(e) In adopting and enforcing rules under this subdivision, the commissioner shall cooperate closely with other governmental agencies.

(f) The Pollution Control Agency shall work with the Minnesota Extension Service, the Department of Agriculture, the Board of Water and Soil Resources, producer groups, local units of government, as well as with appropriate federal agencies such as the Natural Resources Conservation Service and the Farm Service Agency, to notify and educate producers of rules under this subdivision at the time the rules are being developed and adopted and at least every two years thereafter.

(g) The Pollution Control Agency shall adopt rules governing the issuance and denial of permits for livestock feedlots, poultry lots or other animal lots pursuant to this section. Pastures are exempt from the rules authorized under this paragraph. A feedlot permit is not required for livestock feedlots with more than ten but less than 50 animal units; provided they are not in shoreland areas. A livestock feedlot permit does not become required solely because of a change in the ownership of the buildings, grounds, or feedlot. These rules apply both to permits issued by counties and to permits issued by the Pollution Control Agency directly.

(h) The Pollution Control Agency shall exercise supervising authority with respect to the processing of animal lot permit applications by a county.

(i) Any new rules or amendments to existing rules proposed under the authority granted in this subdivision, or to implement new fees on animal feedlots, must be submitted to the members of legislative policy and finance committees with jurisdiction over agriculture and the environment prior to final adoption. The rules must not become effective until 90 days after the proposed rules are submitted to the members.

(j) Until new rules are adopted that provide for plans for manure storage structures, any plans for a liquid manure storage structure must be prepared or approved by a registered professional engineer or a United States Department of Agriculture, Natural Resources Conservation Service employee.

(k) A county may adopt by ordinance standards for animal feedlots that are more stringent than standards in Pollution Control Agency rules.

(l) After January 1, 2001, a county that has not accepted delegation of the feedlot permit program must hold a public meeting prior to the agency issuing a feedlot permit for a feedlot facility with 300 or more animal units, unless another public meeting has been held with regard to the feedlot facility to be permitted.

(m) After the proposed rules published in the State Register, volume 24, number 25, are finally adopted, the agency may not impose additional conditions as a part of a feedlot permit, unless specifically required by law or agreed to by the feedlot operator.

(n) For the purposes of feedlot permitting, a discharge from land-applied manure or a manure stockpile that is managed according to agency rule must not be subject to a fine for a discharge violation.

(o) For the purposes of feedlot permitting, manure that is land applied, or a manure stockpile that is managed according to agency rule, must not be considered a discharge into waters of the state, unless the discharge is to waters of the state, as defined by section 103G.005, subdivision 17, except type 1 or type 2 wetlands, as defined in section 103G.005, subdivision 17b, and does not meet discharge standards established for feedlots under agency rule.

(p) Unless the upgrade is needed to correct an immediate public health threat under section 145A.04, subdivision 8, or the facility is determined to be a concentrated animal feeding operation under Code of Federal Regulations, title 40, section 122.23, in effect on April 15, 2003, the agency may not require a feedlot operator:

(1) to spend more than $3,000 to upgrade an existing feedlot with less than 300 animal units unless cost-share money is available to the feedlot operator for 75 percent of the cost of the upgrade; or

(2) to spend more than $10,000 to upgrade an existing feedlot with between 300 and 500 animal units, unless cost-share money is available to the feedlot operator for 75 percent of the cost of the upgrade or $50,000, whichever is less.

(q) For the purposes of this section, "pastures" means areas, including winter feeding areas as part of a grazing area, where grass or other growing plants are used for grazing and where the concentration of animals allows a vegetative cover to be maintained during the growing season except that vegetative cover is not required:

(1) in the immediate vicinity of supplemental feeding or watering devices;

(2) in associated corrals and chutes where livestock are gathered for the purpose of sorting, veterinary services, loading and unloading trucks and trailers, and other necessary activities related to good animal husbandry practices; and

(3) in associated livestock access lanes used to convey livestock to and from areas of the pasture.

(r) A feedlot operator who stores and applies up to 100,000 gallons per calendar year of private truck wash wastewater resulting from trucks that transport animals or supplies to and from the feedlot does not require a permit to land-apply industrial by-products if the feedlot operator stores and applies the wastewater in accordance with Pollution Control Agency requirements for land applications of industrial by-product that do not require a permit.

(s) A feedlot operator who holds a permit from the Pollution Control Agency to land-apply industrial by-products from a private truck wash is not required to have a certified land applicator apply the private truck wash wastewater if the wastewater is applied by the feedlot operator to cropland owned or leased by the feedlot operator or by a commercial animal waste technician licensed by the commissioner of agriculture under chapter 18C. For purposes of this paragraph and paragraph (r), "private truck wash" means a truck washing facility owned or leased, operated, and used only by a feedlot operator to wash trucks owned or leased by the feedlot operator and used to transport animals or supplies to and from the feedlot.

Subd. 7a. Notice of application for livestock feedlot permit. (a) A person who applies to the Pollution Control Agency or a county board for a permit to construct or expand a feedlot with a capacity of 500 animal units or more shall, not less than 20 business days before the date on which a permit is issued, provide notice to each resident and each owner of real property within 5,000 feet of the perimeter of the proposed feedlot. The notice may be delivered by first class mail, in person, or by the publication in a newspaper of general circulation within the affected area and must include information on the type of livestock and the proposed capacity of the feedlot. Notification under this subdivision is satisfied under an equal or greater notification requirement of a county or town permit process. A person must also send a copy of the notice by first class mail to the clerk of the town in which the feedlot is proposed not less than 20 business days before the date on which a permit is issued.

(b) The agency or a county board must verify that notice was provided as required under paragraph (a) prior to issuing a permit.

Subd. 7b. Feedlot inventory notification and public meeting requirements. (a) Any state agency or local government unit conducting an inventory or survey of livestock feedlots under its jurisdiction must publicize notice of the inventory in a newspaper of general circulation in the affected area and in other media as appropriate. The notice must state the dates the inventory will be conducted, the information that will be requested in the inventory, and how the information collected will be provided to the public. The notice must also specify the date for a public meeting to provide information regarding the inventory.

(b) A local government unit conducting an inventory or survey of livestock feedlots under its jurisdiction must hold at least one public meeting within the boundaries of the jurisdiction of the local unit of government, prior to beginning the inventory. A state agency conducting a survey of livestock feedlots must hold at least four public meetings outside of the seven-county Twin Cities metropolitan area, prior to beginning the inventory. The public meeting must provide information concerning the dates the inventory will be conducted, the procedure the agency or local unit of government will use to request the information to be included in the inventory, and how the information collected will be provided to the public.

Subd. 7c. NPDES feedlot permitting requirements. (a) The agency must issue national pollutant discharge elimination system permits for feedlots only as required by federal law. The issuance of national pollutant discharge elimination system permits for feedlots must be based on the following:

(1) a permit for a newly constructed or expanded animal feedlot that is identified as a priority by the commissioner, using criteria in effect on January 1, 2010, must be issued as an individual permit;

(2) an existing feedlot that is identified as a priority by the commissioner, using criteria in effect on January 1, 2010, must be issued as an individual permit; and

(3) the agency must issue a general national pollutant discharge elimination system permit, if required, for animal feedlots that are not identified under clause (1) or (2).

(b) Prior to the issuance of a general national pollutant discharge elimination system permit for a category of animal feedlot facility permittees, the agency must hold at least one public hearing on the permit issuance.

(c) To the extent practicable, the agency must include a public notice and comment period for an individual national pollutant discharge elimination system permit concurrent with any public notice and comment for:

(1) the purpose of environmental review of the same facility under chapter 116D; or

(2) the purpose of obtaining a conditional use permit from a local unit of government where the local government unit is the responsible governmental unit for purposes of environmental review under chapter 116D.

(d) A feedlot owner may choose to apply for a national pollutant discharge elimination system permit even if the feedlot is not required by federal law to have a national pollutant discharge elimination system permit.

Subd. 7d. Exemption. (a) Notwithstanding subdivision 7 or Minnesota Rules, chapter 7020, to the contrary, and notwithstanding the proximity to public or private waters, an owner or resident of agricultural land on which livestock have been allowed to pasture at any time during the ten-year period beginning January 1, 2010, is permanently exempt from requirements related to feedlot or manure management on that land for so long as the property remains in pasture.

(b) For the purposes of this subdivision, "pasture" means areas where livestock graze on grass or other growing plants. Pasture also means agricultural land where livestock are allowed to forage during the winter time and which land is used for cropping purposes in the growing season. In either case, the concentration of animals must be such that a vegetative cover, whether of grass, growing plants, or crops, is maintained during the growing season except in the immediate vicinity of temporary supplemental feeding or watering devices.

Subd. 7e. Manure digester permits. Except for areas within the metropolitan area, as defined in section 473.121, subdivision 2, or within cities of the first or second class, an air emission permit is not required for a manure digester and associated electrical generation equipment that process manure from the farm or provide for backup power for the farm.

Subd. 8. Public information. The agency may publish, broadcast, or distribute information pertaining to agency activities, laws, rules, and standards.

Subd. 9. Orders; investigations. The agency shall have the following powers and duties for the enforcement of any provision of this chapter and chapter 114C, relating to air contamination or waste:

(a) to adopt, issue, reissue, modify, deny, revoke, enter into or enforce reasonable orders, schedules of compliance and stipulation agreements;

(b) to require the owner or operator of any emission facility, air contaminant treatment facility, potential air contaminant storage facility, or any system or facility related to the storage, collection, transportation, processing, or disposal of waste to establish and maintain records; to make reports; to install, use, and maintain monitoring equipment or methods; and to make tests, including testing for odor where a nuisance may exist, in accordance with methods, at locations, at intervals, and in a manner as the agency shall prescribe; and to provide other information as the agency may reasonably require;

(c) to conduct investigations, issue notices, public and otherwise, and order hearings as it may deem necessary or advisable for the discharge of its duties under this chapter and chapter 114C, including but not limited to the issuance of permits; and to authorize any member, employee, or agent appointed by it to conduct the investigations and issue the notices.

Subd. 10. [Repealed, 1997 c 231 art 13 s 20]

Subd. 11. Permits; landfarming contaminated soil. (a) If the agency receives an application for a permit to spread soil contaminated by a harmful substance as defined in section 115B.25, subdivision 7a, on land in an organized or unorganized township other than the township of origin of the soil, the agency must notify the board of the organized township, or the county board of the unorganized township where the spreading would occur at least 60 days prior to issuing the permit.

(b) The agency must not issue a permit to spread contaminated soil on land outside the township of origin if, by resolution, the township board of the organized township, or the county board of the unorganized township where the soil is to be spread requests that the agency not issue a permit.

Subd. 12. Fire-training ash disposal. The ash from a legitimate fire training exercise involving the live burning of a structure is classified as demolition debris and may be disposed in any permit-by-rule land disposal facility authorized under agency rules or any permitted demolition land disposal facility, with the consent of the disposal facility operator, if a person certified by a Minnesota state college or university fire safety center certifies in writing in advance to the commissioner that the structure has been adequately prepared for such a training exercise, taking into account all applicable safety concerns and regulations, including Pollution Control Agency guidelines regarding the removal of hazardous materials from training-burn structures before the training event.

History: 1967 c 882 s 7; 1969 c 1046 s 5-7; 1971 c 727 s 3-5; 1971 c 904 s 1; 1973 c 412 s 13; 1973 c 573 s 1; 1973 c 733 s 1; 1974 c 346 s 2-4; 1974 c 483 s 5-7; 1976 c 76 s 4; 1977 c 90 s 10; 1979 c 304 s 1; 1980 c 564 art 11 s 5-10; 1980 c 614 s 123; 1980 c 615 s 60; 1981 c 352 s 27,28; 1982 c 424 s 130; 1982 c 425 s 17; 1982 c 458 s 2; 1982 c 569 s 19; 1983 c 247 s 51; 1983 c 301 s 112-114; 1983 c 373 s 44,45; 1984 c 640 s 32; 1984 c 644 s 49; 1985 c 248 s 70; 1985 c 274 s 14; 1Sp1985 c 13 s 233; 1986 c 425 s 28; 1987 c 348 s 30; 1989 c 131 s 7; 1989 c 276 s 1; 1989 c 325 s 48; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 20 s 19; 1990 c 426 art 2 s 1; 1990 c 604 art 10 s 6; 1991 c 199 art 2 s 1; 1991 c 254 art 2 s 37; 1991 c 291 art 21 s 3; 1991 c 303 s 4,5; 1991 c 337 s 55; 1991 c 347 art 1 s 8,18; 1992 c 546 s 2; 1992 c 593 art 1 s 31; 1993 c 172 s 77; 1994 c 585 s 32; 1994 c 619 s 8; 1994 c 632 art 2 s 31; 1994 c 637 s 1; 1994 c 639 art 3 s 3; 1995 c 111 s 1; 1995 c 220 s 104,130; 1995 c 233 art 1 s 7,8; art 2 s 49; 1995 c 247 art 1 s 37,38; art 2 s 54; 1995 c 250 s 1; 1995 c 265 art 2 s 14; 1996 c 305 art 1 s 28; art 2 s 25; 1996 c 437 s 20; 1996 c 470 s 19; 1997 c 7 art 1 s 36; 1997 c 143 s 1; 1997 c 158 s 1; 1997 c 216 s 113,114; 1998 c 401 s 41-43; 1999 c 231 s 146; 1999 c 250 art 3 s 18; 2000 c 435 s 4,5; 2001 c 67 s 1; 2001 c 116 s 1; 2001 c 128 s 1; 1Sp2001 c 2 s 137; 2003 c 107 s 29; 2003 c 128 art 2 s 37,38; art 3 s 39; 2004 c 176 s 1; 1Sp2005 c 1 art 1 s 78; art 2 s 161; 2007 c 131 art 1 s 75; 2008 c 357 s 34; 2008 c 363 art 5 s 24; 2010 c 361 art 4 s 63,64; 2011 c 4 s 4; 1Sp2011 c 2 art 4 s 21,22; 2012 c 150 art 1 s 6,7; 2014 c 237 s 8; 2014 c 248 s 17; 1Sp2015 c 4 art 4 s 118-120; 2016 c 158 art 1 s 29



Section 116.071 — CAUSE OF ACTION FOR ABANDONMENT OF HAZARDOUS WASTE ON PROPERTY OF ANOTHER.

(a) If an owner of property on which containers of hazardous waste or material which is hazardous waste is abandoned by another disposes of the waste in compliance with all applicable laws and at the owner's expense, the property owner is entitled to recover from any person responsible for the waste that was abandoned damages of twice the costs incurred for removal, processing, and disposal of the waste, together with the costs and losses that result from the abandonment and court costs. If, before the waste is properly disposed of, the property owner knows the identity and location of a person responsible for the waste that was abandoned, the property owner is not entitled to recover against that person under this section unless:

(1) the property owner requests in writing that the person responsible for the waste that was abandoned remove and properly dispose of the abandoned waste and allows the responsible person 30 days after the request is mailed to remove the waste;

(2) the property owner allows the person responsible for the waste that was abandoned reasonable access to the owner's property to remove the waste within the 30-day period after giving the notice; and

(3) the person responsible for the waste that was abandoned fails to remove all of the waste within the 30-day period.

(b) A person who is purchasing property on a contract for deed is a property owner for the purposes of this section.

History: 1995 c 119 s 1



Section 116.0711 — FEEDLOT PERMITS; CONDITIONS; COUNTY GRANTS.

Subdivision 1. Conditions. (a) The agency shall not require feedlot permittees to maintain records as to rainfall or snowfall as a condition of a general feedlot permit if the owner directs the commissioner or agent of the commissioner to appropriate data on precipitation maintained by a government agency or educational institution.

(b) A feedlot permittee shall give notice to the agency when the permittee proposes to transfer ownership or control of the feedlot to a new party. The commissioner shall not unreasonably withhold or unreasonably delay approval of any transfer request. This request shall be handled in accordance with sections 116.07 and 15.992.

(c) An animal feedlot in shoreland that has been unused may resume operation after obtaining a permit from the agency or county, regardless of the number of years that the feedlot was unused.

Subd. 2. County feedlot program grants; three-part formula. (a) Money appropriated to the commissioner to make grants to delegated counties to administer the county feedlot program must be distributed according to the three-part formula in paragraphs (b) to (d).

(b) Number of feedlots in the county: 60 percent of the total appropriation must be distributed according to the number of feedlots that are required to be registered in the county. Grants awarded under this paragraph must be matched with a combination of local cash and in-kind contributions.

(c) Minimum program requirements: 25 percent of the total appropriation must be distributed based on the county (1) conducting an annual number of inspections at feedlots that is equal to or greater than seven percent of the total number of registered feedlots that are required to be registered in the county; and (2) meeting noninspection minimum program requirements as identified in the county feedlot workplan form. Counties that do not meet the inspection requirement must not receive 50 percent of the eligible funding under this paragraph. Counties must receive funding for noninspection requirements under this paragraph according to a scoring system checklist administered by the commissioner. The commissioner, in consultation with the Minnesota Association of County Feedlot Officers executive team, shall make a final decision regarding any appeal by a county regarding the terms and conditions of this paragraph.

(d) Performance credits: 15 percent of the total appropriation must be distributed according to work that has been done by the counties during the fiscal year. The amount must be determined by the number of performance credits a county accumulates during the year based on a performance credit matrix jointly agreed upon by the commissioner in consultation with the Minnesota Association of County Feedlot Officers executive team. To receive an award under this paragraph, the county must meet the requirements of paragraph (c), clause (1), and achieve 90 percent of the requirements according to paragraph (c), clause (2), of the formula. The rate of reimbursement per performance credit item must not exceed $200.

Subd. 3. Minimum grant; prorated grant; transfers. Delegated counties are eligible for a minimum grant of $7,500. To receive the full $7,500 amount, a county must meet the requirements under subdivision 2, paragraph (c). Nondelegated counties that apply for delegation shall receive a grant prorated according to the number of full quarters remaining in the program year from the date of commissioner approval of the delegation. Awards to any newly delegated counties must be made out of the appropriation reserved under subdivision 2, paragraph (d). The commissioner, in consultation with the Minnesota Association of County Feedlot Officers executive team, may decide to use money reserved under subdivision 2, paragraph (d), in an amount not to exceed five percent of the total annual appropriation for initiatives to enhance existing delegated county feedlot programs, information and education, or technical assistance efforts to reduce feedlot-related pollution hazards. Any amount remaining after distribution under subdivision 2, paragraphs (b) and (c), must be transferred for purposes of subdivision 2, paragraph (d).

History: 2001 c 128 s 2; 2009 c 37 art 1 s 45



Section 116.0712 — MODIFIED LEVEL ONE FEEDLOT INVENTORY.

(a) Except as provided in paragraph (b), a delegated county that has completed a modified level 1 inventory that includes facility location, approximate number of animal units, and whether the facility is an open lot or confinement operation, may report that information to the agency in aggregate. A feedlot that is included in an inventory meeting these criteria has satisfied registration requirements under agency rule.

(b) A county must submit to the agency the complete registration information for a feedlot having 1,000 animal units or greater or a feedlot meeting the definition of a concentrated animal feeding operation as defined in Code of Federal Regulations, title 40, section 122.23.

History: 2001 c 128 s 3



Section 116.0713 — LIVESTOCK ODOR.

(a) The Pollution Control Agency must:

(1) monitor and identify potential livestock facility violations of the state ambient air quality standards for hydrogen sulfide, using a protocol for responding to citizen complaints regarding feedlot odor and its hydrogen sulfide component, including the appropriate use of portable monitoring equipment that enables monitoring staff to follow plumes;

(2) when livestock production facilities are found to be in violation of ambient hydrogen sulfide standards, take appropriate actions necessary to ensure compliance, utilizing appropriate technical assistance and enforcement and penalty authorities provided to the agency by statute and rule.

(b) Livestock production facilities are exempt from state ambient air quality standards while manure is being removed and for seven days after manure is removed from barns or manure storage facilities.

(c) For a livestock production facility having greater than 300 animal units, the maximum cumulative exemption in a calendar year under paragraph (b) is 21 days for the removal process.

(d) The operator of a livestock production facility that claims exemption from state ambient air quality standards under paragraph (b) must provide notice of that claim to either the Pollution Control Agency or the county feedlot officer delegated under section 116.07.

(e) State ambient air quality standards are applicable at the property boundary of a farm or a parcel of agricultural land on which a livestock production facility is located, except that if the owner or operator of the farm or parcel obtains an air quality easement from the owner of land adjoining the farm or parcel, the air quality standards must be applicable at the property boundary of the adjoining land to which the easement pertains. The air quality easement must be for no more than five years, must be in writing, and must be available upon request by the agency or the county feedlot officer. Notwithstanding the provisions of this paragraph, state ambient air quality standards are applicable at locations to which the general public has access. The "general public" does not include employees or other categories of people who have been directly authorized by the property owner to enter or remain on the property for a limited period of time and for a specific purpose, or trespassers.

(f) The agency may not require air emission modeling for a type of livestock system that has not had a hydrogen sulfide emission violation.

History: 1997 c 216 s 115; 2000 c 435 s 6



Section 116.0714 — NEW OPEN AIR SWINE BASINS.

The commissioner of the Pollution Control Agency or a county board shall not approve any permits for the construction of new open air swine basins, except that existing facilities may use one basin of less than 1,000,000 gallons as part of a permitted waste treatment program for resolving pollution problems or to allow conversion of an existing basin of less than 1,000,000 gallons to a different animal type, provided all standards are met. This section expires June 30, 2017.

History: 2002 c 373 s 30; 2007 c 45 art 1 s 56; 2012 c 272 s 73



Section 116.0715 — LIMIT ON BASIS FOR ACTION.

The agency shall not issue or deny a permit or amendment or impose control requirements based solely on computer models projecting compliance or noncompliance with the secondary particulate matter standard.

History: 1996 c 409 s 1



Section 116.0716 — RULE VARIANCE.

The Pollution Control Agency may issue a permit without regard to the maximum annual geometric mean standards for particulate matter or the primary maximum 24 hour concentrate standard for particulate matter.

History: 1996 c 409 s 2



Section 116.0717 — MINERALS DEPOSITION.

Notwithstanding rules prohibiting discharge of waste into saturated zones or rules governing variance procedures, the Pollution Control Agency may issue a permit for deposition of fine tailings from minerals processing facilities into mine pits provided the proposer demonstrates through an environmental impact statement and risk assessment that the deposition will not pose an unreasonable risk of pollution or degradation of groundwater.

History: 1996 c 407 s 56; 2004 c 157 s 1



Section 116.072 — ADMINISTRATIVE PENALTIES.

Subdivision 1. Authority to issue penalty orders. (a) The commissioner may issue an order requiring violations to be corrected and administratively assessing monetary penalties for violations of this chapter and chapters 114C, 115, 115A, 115D, and 115E, any rules adopted under those chapters, and any standards, limitations, or conditions established in an agency permit; and for failure to respond to a request for information under section 115B.17, subdivision 3. The order must be issued as provided in this section.

(b) A county board may adopt an ordinance containing procedures for the issuance of administrative penalty orders and may issue orders beginning August 1, 1996. Before adopting ordinances, counties shall work cooperatively with the agency to develop an implementation plan for the orders that substantially conforms to a model ordinance developed by the counties and the agency. After adopting the ordinance, the county board may issue orders requiring violations to be corrected and administratively assessing monetary penalties for violations of county ordinances adopted under section 400.16, 400.161, or 473.811 or chapter 115A that regulate solid and hazardous waste and any standards, limitations, or conditions established in a county license issued pursuant to these ordinances. For violations of ordinances relating to hazardous waste, a county's penalty authority is described in subdivisions 2 to 5. For violations of ordinances relating to solid waste, a county's penalty authority is described in subdivision 5a. Subdivisions 6 to 11 apply to violations of ordinances relating to both solid and hazardous waste.

(c) Monetary penalties collected by a county must be used to manage solid and hazardous waste. A county board's authority is limited to violations described in paragraph (b). Its authority to issue orders under this section expires August 1, 1999.

Subd. 2. Amount of penalty; considerations. (a) The commissioner or county board may issue orders assessing penalties up to $20,000 for violations identified during an inspection or other compliance review.

(b) In determining the amount of a penalty the commissioner or county board may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation, including damage to humans, animals, air, water, land, or other natural resources of the state;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person by allowing or committing the violation; and

(6) other factors as justice may require, if the commissioner or county board specifically identifies the additional factors in the commissioner's or county board's order.

(c) For a violation after an initial violation, the commissioner or county board shall, in determining the amount of a penalty, consider the factors in paragraph (b) and the:

(1) similarity of the most recent previous violation and the violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 3. Contents of order. An order assessing an administrative penalty under this section shall include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of the statute, rule, ordinance, variance, order, stipulation agreement, or term or condition of a permit or license that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based; and

(4) a statement of the person's right to review of the order.

Subd. 4. Corrective order. (a) The commissioner or county board may issue an order assessing a penalty and requiring the violations cited in the order to be corrected within 30 calendar days from the date the order is received.

(b) The person to whom the order was issued shall provide information to the commissioner or county board before the 31st day after the order was received demonstrating that the violation has been corrected or that appropriate steps toward correcting the violation have been taken. The commissioner or county board shall determine whether the violation has been corrected and notify the person subject to the order of the commissioner's or county board's determination.

Subd. 5. Penalty. (a) Except as provided in paragraph (b), if the commissioner or county board determines that the violation has been corrected or appropriate steps have been taken to correct the action, the penalty must be forgiven. Unless the person requests review of the order under subdivision 6 or 7 before the penalty is due, the penalty in the order is due and payable:

(1) on the 31st day after the order was received, if the person subject to the order fails to provide information to the commissioner or county board showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(2) on the 20th day after the person receives the commissioner's or county board's determination under subdivision 4, paragraph (b), if the person subject to the order has provided information to the commissioner or county board that the commissioner or county board determines is not sufficient to show the violation has been corrected or that appropriate steps have been taken toward correcting the violation.

(b) For a repeated or serious violation, the commissioner or county board may issue an order with a penalty that will not be forgiven after the corrective action is taken. The penalty is due by 31 days after the order was received unless review of the order under subdivision 6, 7, or 8 has been sought.

(c) Interest at the rate established in section 549.09 begins to accrue on penalties under this subdivision on the 31st day after the order with the penalty was received.

Subd. 5a. County penalty authority for solid waste violations. (a) A county board's authority to issue a corrective order and assess a penalty for all violations relating to solid waste that are identified during an inspection or other compliance review is as described in this subdivision. The model ordinance described in subdivision 1, paragraph (b), must include provisions for letters or warnings that may be issued following the inspection and before proceeding under paragraph (b).

(b) For all violations described in paragraph (a), a county attorney or county department with responsibility for environmental enforcement may first issue a notice of violation that complies with the requirements of subdivision 4, except that no penalty may be assessed unless, in the opinion of the county board, the gravity of the violation and its potential for damage to, or actual damage to, public health or the environment is such that a penalty under paragraph (c) or (d) is warranted. In that case the county attorney or department may proceed directly to paragraph (c) or (d).

(c) If the violations are not corrected, if appropriate steps have not been taken to correct them, or if the county board has determined that the gravity of the violations are such that action under this paragraph is warranted, a county board may issue a corrective order as described in subdivision 4, except that the penalty may not exceed $2,000.

(d) If the violations are still not corrected, if appropriate steps have not been taken to correct them, or if the county board has determined that the gravity of the violations are such that action under this paragraph is warranted, a county board may issue a corrective order as described in subdivision 4, except that the penalty may not exceed $5,000.

(e) In determining the amount of the penalty in paragraph (c) or (d), the county board shall be governed by subdivision 2, paragraphs (b) and (c). The penalty assessed under paragraph (c) or (d) shall be due and payable, forgiven, or assessed without forgiveness as described in subdivision 5.

Subd. 6. Expedited administrative hearing. (a) Within 30 days after receiving an order or within 20 days after receiving notice that the commissioner or county board has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may request an expedited hearing, utilizing the procedures of Minnesota Rules, parts 1400.8510 to 1400.8612, to review the commissioner's or county board's action. The hearing request must specifically state the reasons for seeking review of the order. The person to whom the order is directed and the commissioner or county board are the parties to the expedited hearing. The commissioner or county board must notify the person to whom the order is directed of the time and place of the hearing at least 20 days before the hearing. The expedited hearing must be held within 30 days after a request for hearing has been filed with the commissioner or county board unless the parties agree to a later date.

(b) All written arguments must be submitted within ten days following the close of the hearing. The hearing shall be conducted under Minnesota Rules, parts 1400.8510 to 1400.8612, as modified by this subdivision. The Office of Administrative Hearings may, in consultation with the agency, adopt rules specifically applicable to cases under this section.

(c) The administrative law judge shall issue a report making recommendations about the commissioner's or county board's action to the commissioner or county board within 30 days following the close of the record. The administrative law judge may not recommend a change in the amount of the proposed penalty unless the administrative law judge determines that, based on the factors in subdivision 2, the amount of the penalty is unreasonable.

(d) If the administrative law judge makes a finding that the hearing was requested solely for purposes of delay or that the hearing request was frivolous, the commissioner or county board may add to the amount of the penalty the costs charged to the agency by the Office of Administrative Hearings for the hearing.

(e) If a hearing has been held, the commissioner or county board may not issue a final order until at least five days after receipt of the report of the administrative law judge. The person to whom an order is issued may, within those five days, comment to the commissioner or county board on the recommendations and the commissioner or county board will consider the comments. The final order may be appealed in the manner provided in sections 14.63 to 14.69.

(f) If a hearing has been held and a final order issued by the commissioner or county board, the penalty shall be paid by 30 days after the date the final order is received unless review of the final order is requested under sections 14.63 to 14.69. If review is not requested or the order is reviewed and upheld, the amount due is the penalty, together with interest accruing from 31 days after the original order was received at the rate established in section 549.09.

Subd. 7. District court hearing. (a) Within 30 days after the receipt of an order from the commissioner or a county board or within 20 days of receipt of notice that the commissioner or a county board has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may file a petition in district court for review of the order in lieu of requesting an administrative hearing under subdivision 6. The petition shall be filed with the court administrator with proof of service on the commissioner or county board. The petition shall be captioned in the name of the person making the petition as petitioner and the commissioner or county board as respondent. The petition shall state with specificity the grounds upon which the petitioner seeks rescission of the order, including the facts upon which each claim is based.

(b) At trial, the commissioner or county board must establish by a preponderance of the evidence that a violation subject to this section occurred, the petitioner is responsible for the violation, a penalty immediately assessed as provided for under subdivision 5, paragraph (b) or (c), is justified by the violation, and the factors listed in subdivision 2 were considered when the penalty amount was determined and the penalty amount is justified by those factors.

Subd. 8. Mediation. In addition to review under subdivision 6 or 7, the commissioner or county board is authorized to enter into mediation concerning an order issued under this section if the commissioner or county board and the person to whom the order is issued both agree to mediation.

Subd. 9. Enforcement. (a) The attorney general on behalf of the state, or the county attorney on behalf of the county, may proceed to enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

(b) The attorney general or county attorney may petition the district court to file the administrative order as an order of the court. At any court hearing, the only issues parties may contest are procedural and notice issues. Once entered, the administrative order may be enforced in the same manner as a final judgment of the district court.

(c) If a person fails to pay the penalty, the attorney general or county attorney may bring a civil action in district court seeking payment of the penalties, injunctive, or other appropriate relief including monetary damages, attorney fees, costs, and interest.

Subd. 10. Revoking or suspending permit. If a person fails to pay a penalty owed under this section, the agency or county board has grounds to revoke or refuse to reissue or renew a permit or license issued by the agency or county board.

Subd. 11. Cumulative remedy. The authority of the agency or county board to issue a corrective order assessing penalties is in addition to other remedies available under statutory or common law, except that the state or county board may not seek civil penalties under any other provision of law for the violations covered by the administrative penalty order. The payment of a penalty does not preclude the use of other enforcement provisions, under which penalties are not assessed, in connection with the violation for which the penalty was assessed.

Subd. 12. [Repealed, 1999 c 99 s 24]

Subd. 13. Feedlot administrative penalty orders. (a) Prior to the commissioner proposing an administrative penalty order to a feedlot operator for a violation of feedlot laws or rules, the agency staff who will determine if a penalty is appropriate and who will determine the size of the penalty shall offer to meet with the feedlot operator to discuss the violation, and to allow the feedlot operator to present any information that may affect any agency decisions on the administrative penalty order.

(b) Notwithstanding subdivision 5, for feedlot law or rule violations for which an administrative penalty order is issued under this section, not less than 75 percent of the penalty must be forgiven if:

(1) the abated penalty is used for approved measures to mitigate the violation for which the administrative penalty order was issued or for environmental improvements to the farm; and

(2) the commissioner determines that the violation has been corrected or that appropriate steps are being taken to correct the action.

History: 1987 c 174 s 1; 1987 c 186 s 15; 1991 c 347 art 1 s 9-13; 1992 c 464 art 1 s 54; 1995 c 247 art 1 s 39; 1996 c 437 s 21; 1996 c 470 s 27; 1999 c 231 s 147; 2000 c 435 s 7; 2014 c 237 s 9



Section 116.073 — FIELD CITATIONS.

Subdivision 1. Authority to issue. (a) Pollution Control Agency staff designated by the commissioner and Department of Natural Resources conservation officers may issue citations to a person who:

(1) disposes of solid waste as defined in section 116.06, subdivision 22, at a location not authorized by law for the disposal of solid waste without permission of the owner of the property;

(2) fails to report or recover discharges as required under section 115.061;

(3) fails to take discharge preventive or preparedness measures required under chapter 115E;

(4) fails to install or use vapor recovery equipment during the transfer of gasoline from a transport delivery vehicle to an underground storage tank as required in section 116.49, subdivisions 3 and 4;

(5) performs labor or services designing, installing, constructing, inspecting, servicing, repairing, or operating a subsurface sewage treatment system (SSTS) as defined in chapter 115 and has violated rules adopted under chapters 115 and 116 in any of the following categories:

(i) failure to acquire or maintain a current state-issued SSTS license;

(ii) failure to acquire or maintain a current surety bond for SSTS activities;

(iii) failure to acquire or maintain a required local permit for SSTS activities; or

(iv) failure to submit SSTS as-built plans or compliance inspection forms to the local governmental unit; or

(6) performs labor or services pumping, hauling, treating, spreading, dumping, discharging, or land applying septage as defined in Minnesota Rules, part 7080.1100, subpart 69, and has violated rules adopted under chapters 115 and 116 or Code of Federal Regulations, title 40, section 503, in any of the following categories:

(i) failure to acquire or maintain a current state-issued SSTS license;

(ii) failure to acquire or maintain a current surety bond for SSTS activities;

(iii) failure to provide control measures to prevent the pollution of underground waters from the discharge of septage into the saturated or unsaturated zone;

(iv) failure to produce records or maintain records in accordance with Code of Federal Regulations, title 40, section 503; or

(v) failure to treat septage for pathogens and vectors in accordance with Code of Federal Regulations, title 40, section 503.

(b) In addition, Pollution Control Agency staff designated by the commissioner may issue citations to owners and operators of facilities who violate sections 116.46 to 116.50 and Minnesota Rules, chapters 7150 and 7151 and parts 7001.4200 to 7001.4300. A citation issued under this subdivision must include a requirement that the person cited remove and properly dispose of or otherwise manage the waste or discharged oil or hazardous substance, reimburse any government agency that has disposed of the waste or discharged oil or hazardous substance and contaminated debris for the reasonable costs of disposal, or correct any storage tank violations.

(c) Citations for violations of sections 115E.045 and 116.46 to 116.50 and Minnesota Rules, chapters 7150 and 7151, may be issued only after the owners and operators have had a 60-day period to correct violations stated in writing by Pollution Control Agency staff, unless there is a discharge associated with the violation or the violation is a repeat violation from a previous inspection.

Subd. 2. Penalty amount. The citation must impose the following penalty amounts:

(1) $100 per major appliance, as defined in section 115A.03, subdivision 17a, up to a maximum of $2,000;

(2) $25 per waste tire, as defined in section 115A.90, subdivision 11, up to a maximum of $2,000;

(3) $25 per lead acid battery governed by section 115A.915, up to a maximum of $2,000;

(4) $1 per pound of other solid waste or $20 per cubic foot up to a maximum of $2,000;

(5) up to $200 for any amount of waste that escapes from a vehicle used for the transportation of solid waste if, after receiving actual notice that waste has escaped the vehicle, the person or company transporting the waste fails to immediately collect the waste;

(6) $50 per violation of rules adopted under section 116.49, relating to underground storage tank system design, construction, installation, and notification requirements, up to a maximum of $2,000;

(7) $500 per violation of rules adopted under section 116.49, relating to upgrading of existing underground storage tank systems, up to a maximum of $2,000 per tank system;

(8) $250 per violation of rules adopted under section 116.49, relating to underground storage tank system general operating requirements, up to a maximum of $2,000;

(9) $250 per violation of rules adopted under section 116.49, relating to underground storage tank system release detection requirements, up to a maximum of $2,000;

(10) $50 per violation of rules adopted under section 116.49, relating to out-of-service underground storage tank systems and closure, up to a maximum of $2,000;

(11) $50 per violation of sections 116.48 to 116.491 relating to underground storage tank system notification, monitoring, environmental protection, and tank installers training and certification requirements, up to a maximum of $2,000;

(12) $25 per gallon of oil or hazardous substance discharged which is not reported or recovered under section 115.061, up to a maximum of $2,000;

(13) $1 per gallon of oil or hazardous substance being stored, transported, or otherwise handled without the prevention or preparedness measures required under chapter 115E, up to a maximum of $2,000;

(14) $250 per violation of Minnesota Rules, parts 7001.4200 to 7001.4300 or chapter 7151, related to aboveground storage tank systems, up to a maximum of $2,000;

(15) $250 per delivery made in violation of section 116.49, subdivision 3 or 4, levied against:

(i) the retail location if vapor recovery equipment is not installed or maintained properly;

(ii) the carrier if the transport delivery vehicle is not equipped with vapor recovery equipment; or

(iii) the driver for failure to use supplied vapor recovery equipment;

(16) $500 per violation of rules adopted under chapters 115 and 116 relating to failure to comply with state subsurface sewage treatment system (SSTS) license requirements, up to a maximum of $2,000;

(17) $500 per violation of rules adopted under chapters 115 and 116 relating to failure to comply with SSTS surety bond requirements, up to a maximum of $2,000;

(18) $500 per violation of rules adopted under chapters 115 and 116 relating to failure to provide control measures to prevent the pollution of underground waters from the discharge of septage into the saturated or unsaturated zone, up to a maximum of $2,000;

(19) $500 per violation of rules adopted under chapters 115 and 116 or Code of Federal Regulations, title 40, section 503, relating to failure to treat septage for pathogens and vectors, up to a maximum of $2,000;

(20) $250 per violation of rules adopted under chapters 115 and 116 or Code of Federal Regulations, title 40, section 503, relating to failure to produce records or maintain records, up to a maximum of $2,000;

(21) $250 per violation of rules adopted under chapters 115 and 116 or Code of Federal Regulations, title 40, section 503, relating to failure to submit as-built plans or compliance inspection forms to the local governmental unit, up to a maximum of $2,000; and

(22) $500 per violation of rules adopted under chapters 115 and 116 relating to failure to obtain required local permits, up to a maximum of $2,000.

Subd. 3. Appeals. Citations may be appealed under the procedures in section 116.072, subdivision 6, if the person requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement of field citations. Field citations may be enforced under section 116.072, subdivisions 9 and 10.

Subd. 5. Cumulative remedy. The authority to issue field citations is in addition to other remedies available under statutory or common law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

History: 1994 c 585 s 33; 1998 c 379 s 3,4; 1999 c 231 s 148,149; 2000 c 488 art 3 s 28; 2003 c 128 art 1 s 138,139; 2004 c 169 s 2,3; 2014 c 237 s 10,11



Section 116.074 — NOTICE OF PERMIT CONDITIONS TO LOCAL GOVERNMENTS.

Before the agency grants a permit for a solid waste facility, allows a significant alteration of permit conditions or facility operation, or allows the change of a facility permittee, the commissioner must notify the county and town where the facility is located, contiguous counties and towns, and all home rule charter and statutory cities within the contiguous townships. If a local government unit requests a public meeting within 30 days after being notified, the agency must hold at least one public meeting in the area near the facility before granting the permit, allowing the alterations in the permit conditions or facility operation, or allowing the change of the facility permittee.

History: 1988 c 685 s 24



Section 116.075 — HEARINGS AND RECORDS PUBLIC.

Subdivision 1. Public records. All hearings conducted by the Pollution Control Agency pursuant to sections 103F.701 to 103F.755 and chapters 115 and 116 shall be open to the public, and the transcripts thereof are public records. All final records, studies, reports, orders, and other documents prepared in final form by order of, or for the consideration of, the agency, are public records. Any documents designated as public records by this section may be inspected by members of the public at all reasonable hours and places under such rules as the agency shall promulgate.

Subd. 2. Confidential records; conditions; exceptions. Any records or other information obtained by the Pollution Control Agency or furnished to the agency by the owner or operator of one or more air contaminant or water or land pollution sources which are certified by said owner or operator, and said certification, as it applies to water pollution sources, is approved in writing by the commissioner, to relate to (a) sales figures, (b) processes or methods of production unique to the owner or operator, or (c) information which would tend to affect adversely the competitive position of said owner or operator, shall be only for the confidential use of the agency in discharging its statutory obligations, unless otherwise specifically authorized by said owner or operator. Provided, however that all such information may be used by the agency in compiling or publishing analyses or summaries relating to the general condition of the state's water, air and land resources so long as such analyses or summaries do not identify any owner or operator who has so certified. Notwithstanding the foregoing, the agency may disclose any information, whether or not otherwise considered confidential which it is obligated to disclose in order to comply with federal law and regulations, to the extent and for the purpose of such federally required disclosure.

History: 1971 c 887 s 1; 1973 c 374 s 20; 1985 c 248 s 70; 1987 c 186 s 15; 1990 c 391 art 10 s 3; 2011 c 107 s 107



Section 116.081 — PROHIBITIONS; AIR CONTAMINANT AND WASTE FACILITIES AND SYSTEMS.

Subdivision 1. Permit required. It shall be unlawful for any person to construct, install or operate an emission facility, air contaminant treatment facility, treatment facility, potential air contaminant storage facility, storage facility, or system or facility related to the collection, transportation, storage, processing, or disposal of waste, or any part thereof unless otherwise exempted by any agency rule now in force or hereinafter adopted, until plans therefor shall have been submitted to the agency, and a written permit therefor shall have been granted by the agency. The requirements of this section shall not be applied to motor vehicles.

Subd. 2. Permits previously issued. Any permit authorized by section 116.07, subdivision 4a issued prior to June 8, 1971, and any rule which required said prior permit, shall be valid and remain enforceable subject, however, to the right of the agency to modify or revoke said permit or amend said rule in the same manner as other permits and rules.

Subd. 3. Permission for alteration. It shall be unlawful for any person to make any change in, addition to or extension of any existing system or facility specified in subdivision 1, or part thereof, that would materially alter the method or the effect of treating or disposing of any air contaminant or solid waste, or to operate said system or facility, or part thereof, so changed, added to, or extended until plans therefor shall have been submitted to the agency, and a written permit therefor shall have been granted by the agency.

History: 1971 c 904 s 2; 1974 c 483 s 8; 1980 c 564 art 11 s 11; 1985 c 248 s 70



Section 116.082 — OPEN BURNING OF LEAVES; LOCAL ORDINANCES.

Subject to sections 88.16, 88.17 and 88.22, but notwithstanding any law or rule to the contrary, a town or home rule charter or statutory city located outside the metropolitan area as defined in section 473.121, subdivision 2, by adoption of an ordinance, may permit the open burning of dried leaves within the boundaries of the town or city. The ordinance shall limit leaf burning to the period between September 15 and December 1 and shall set forth limits and conditions on leaf burning to minimize air pollution and fire danger and any other hazards or nuisance conditions. No open burning of leaves shall take place during an air pollution alert, warning or emergency declared by the agency. Any town or city adopting an ordinance pursuant to this section shall submit a copy of the ordinance to the agency and the Department of Natural Resources.

History: 1982 c 569 s 37



Section 116.091 — SYSTEMS AND FACILITIES.

Subdivision 1. Information. Any person operating any emission system or facility specified in chapter 114C or section 116.081, subdivision 1, when requested by the Pollution Control Agency, shall furnish to it any information which that person may have which is relevant to pollution or the rules or provisions of this chapter.

Subd. 2. Examination of records. The agency or any employee or agent thereof, when authorized by it, may examine any books, papers, records or memoranda pertaining to the operation of any system or facility specified in subdivision 1.

Subd. 3. Access to premises. Whenever the agency deems it necessary for the purposes of this chapter or chapter 114C, the agency or any member, employee, or agent thereof, when authorized by it, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations.

History: 1971 c 904 s 3; 1985 c 248 s 70; 1986 c 444; 1996 c 437 s 22,23



Section 116.10 — POLICY; LONG-RANGE PLAN; PURPOSE.

Consistent with the policy announced herein and the purposes of Laws 1963, chapter 874, the Pollution Control Agency shall prepare a long-range plan and program for the effectuation of said policy.

History: 1969 c 1046 s 10; 1Sp1981 c 4 art 2 s 12; 2012 c 272 s 74



Section 116.101 — HAZARDOUS WASTE CONTROL AND SPILL CONTINGENCY PLAN.

The Pollution Control Agency shall study and investigate the problems of hazardous waste control and shall develop a statewide hazardous waste spill contingency plan detailing the location of hazardous waste facilities and storage sites throughout the state and the needs relative to the interstate transportation of hazardous waste.

The statewide hazardous waste spill contingency plan shall be incorporated into the statewide hazardous waste management plans of the Pollution Control Agency. The Pollution Control Agency shall develop an informational reporting system of hazardous waste quantities generated, processed, and disposed of in the state.

History: 1974 c 346 s 5; 1980 c 564 art 11 s 12; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 1; 1995 c 247 art 2 s 54; 1Sp2005 c 1 art 2 s 161



Section 116.11 — EMERGENCY POWERS.

If there is imminent and substantial danger to the health and welfare of the people of the state, or of any of them, as a result of the pollution of air, land, or water, the agency may by emergency order direct the immediate discontinuance or abatement of the pollution without notice and without a hearing or at the request of the agency, the attorney general may bring an action in the name of the state in the appropriate district court for a temporary restraining order to immediately abate or prevent the pollution. The agency order or temporary restraining order shall remain effective until notice, hearing, and determination pursuant to other provisions of law, or, in the interim, as otherwise ordered. A final order of the agency in these cases shall be appealable in accordance with chapter 14.

History: 1969 c 1046 s 11; 1973 c 374 s 21; 1982 c 424 s 130; 1983 c 247 s 52



Section 116.12 — HAZARDOUS WASTE ADMINISTRATION FEES.

Subdivision 1. Fee schedules. The agency shall establish the fees provided in subdivisions 2 and 3 to cover expenditures of amounts appropriated from the environmental fund to the agency for permitting, monitoring, inspection, and enforcement expenses of the hazardous waste activities of the agency.

Subd. 2. Hazardous waste generator fee. (a) Each generator of hazardous waste shall pay a fee on the hazardous waste generated by that generator. The agency shall base the amount of fees on the quantity of hazardous waste generated and may charge a minimum fee for each generator not exempted by the agency. In adopting the fee rules, the agency shall consider:

(1) reducing the fees for generators using environmentally beneficial hazardous waste management methods, including recycling;

(2) the agency resources allocated to regulating the various sizes or types of generators;

(3) adjusting fees for sizes or types of generators that would bear a disproportionate share of the fees to be collected; and

(4) whether implementing clauses (1) to (3) would require excessive staff time compared to staff time available for providing technical assistance to generators or would make the fee system difficult for generators to understand.

(b) The agency may exempt generators of very small quantities of hazardous wastes otherwise subject to the fee if it finds that the cost of administering a fee on those generators is excessive relative to the proceeds of the fee.

(c) The agency shall reduce fees charged to generators in counties which also charge generator fees to reflect a lesser level of activity by the agency in those counties. The fees charged by the agency in those counties shall be collected by the counties in the manner in which and at the same time as those counties collect their generator fees. Counties shall remit to the agency the amount of the fees charged by the agency by the last day of the month following the month in which they were collected. If a county does not collect or remit generator fees due to the agency, the agency may collect fees from generators in that county according to rules adopted under paragraph (a).

(d) The agency may not impose a volume-based fee under this subdivision on material that is reused at the facility where the material is generated in a manner that the facility owner or operator can demonstrate does not increase the toxicity of, or the level of hazardous substances or pollutants or contaminants in, products that leave the facility. The agency may impose a flat annual fee on a facility that generates the type of material described in the preceding sentence, provided that the fee reflects the reasonable and necessary costs of inspections of the facility.

Subd. 3. Facility fees. The agency shall charge hazardous waste facility fees including, but not limited to, an original permit fee, a reissuance fee, a major modification fee, and an annual facility fee for any hazardous waste facility regulated by the agency. The agency may exempt facilities otherwise subject to the fee if regulatory oversight of those facilities is minimal. The agency may include reasonable and necessary costs of any environmental review required under chapter 116D in the original permit fee for any hazardous waste facility.

History: 1983 c 121 s 25; 1Sp1985 c 13 s 234; 1986 c 444; 1989 c 335 art 4 s 106; 1992 c 593 art 1 s 32; 1993 c 279 s 1; 1995 c 220 s 105; 1999 c 250 art 3 s 19



Section 116.125 — NOTIFICATION OF FEE INCREASES.

Before the Pollution Control Agency adopts a fee increase to cover an unanticipated shortfall in revenues, the commissioner shall give written notice of the proposed increase to the chairs of the senate Committee on Finance, the house of representatives Committee on Ways and Means, the senate and house of representatives committees having jurisdiction over environment and natural resources, and the senate and house of representatives committees having jurisdiction over environment and natural resources finance.

History: 1995 c 220 s 106; 1Sp2005 c 1 art 2 s 161



Section 116.14 — HAZARDOUS WASTE FACILITIES; LIABILITY OF GUARANTOR.

If the owner or operator of a hazardous waste facility is in bankruptcy, reorganization, or arrangement under the Federal Bankruptcy Code or if jurisdiction in any state or federal court cannot with reasonable diligence be obtained over an owner or operator likely to be solvent at the time of judgment, a person having a claim arising from conduct for which evidence of financial responsibility must be provided under the rules adopted under section 116.07, subdivision 4b, may bring the claim directly against the guarantor providing the evidence of financial responsibility. For the purposes of this section, "guarantor" means any person other than the owner or operator who provides evidence of financial responsibility for that owner or operator. In an action against a guarantor under this section, the guarantor is entitled to invoke the rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator and that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator. In an action under this section, the total liability of a guarantor is limited to the aggregate amount that the guarantor has provided as evidence of financial responsibility to the owner or operator under the rules. Nothing in this section shall be construed to limit any other state or federal statutory, contractual, or common law liability of a guarantor to its owner or operator including the liability of the guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this section shall be construed to diminish the liability of any person under chapter 115B or the federal Superfund Act, United States Code, title 42, section 9601 et seq., or other applicable law.

History: 1987 c 391 s 1



Section 116.155 — REMEDIATION FUND.

Subdivision 1. Creation. The remediation fund is created as a special revenue fund in the state treasury to provide a reliable source of public money for response and corrective actions to address releases of hazardous substances, pollutants or contaminants, agricultural chemicals, and petroleum, and for environmental response actions at qualified landfill facilities for which the agency has assumed such responsibility, including perpetual care of such facilities. The specific purposes for which the general portion of the fund may be spent are provided in subdivision 2. In addition to the general portion of the fund, the fund contains two accounts described in subdivisions 4 and 5.

Subd. 2. Appropriation. (a) Money in the general portion of the remediation fund is appropriated to the agency and the commissioners of agriculture and natural resources for the following purposes:

(1) to take actions related to releases of hazardous substances, or pollutants or contaminants as provided in section 115B.20;

(2) to take actions related to releases of hazardous substances, or pollutants or contaminants, at and from qualified landfill facilities as provided in section 115B.42, subdivision 2;

(3) to provide technical and other assistance under sections 115B.17, subdivision 14, 115B.175 to 115B.179, and 115C.03, subdivision 9;

(4) for corrective actions to address incidents involving agricultural chemicals, including related administrative, enforcement, and cost recovery actions pursuant to chapter 18D; and

(5) together with any amount approved for transfer to the agency from the petroleum tank fund by the commissioner of management and budget, to take actions related to releases of petroleum as provided under section 115C.08.

(b) The commissioner of management and budget shall allocate the amounts available in any biennium to the agency, and the commissioners of agriculture and natural resources for the purposes provided in this subdivision based upon work plans submitted by the agency and the commissioners of agriculture and natural resources, and may adjust those allocations upon submittal of revised work plans. Copies of the work plans shall be submitted to the chairs of the senate and house of representatives committees having jurisdiction over environment and environment finance.

Subd. 3. Revenues. The following revenues shall be deposited in the general portion of the remediation fund:

(1) response costs and natural resource damages related to releases of hazardous substances, or pollutants or contaminants, recovered under sections 115B.17, subdivisions 6 and 7, 115B.443, 115B.444, or any other law;

(2) money paid to the agency or the Agriculture Department by voluntary parties who have received technical or other assistance under sections 115B.17, subdivision 14, 115B.175 to 115B.179, and 115C.03, subdivision 9;

(3) money received in the form of gifts, grants, reimbursement, or appropriation from any source for any of the purposes provided in subdivision 2, except federal grants; and

(4) interest accrued on the fund.

Subd. 4. Dry cleaner environmental response and reimbursement account. The dry cleaner environmental response and reimbursement account is as described in sections 115B.47 to 115B.51.

Subd. 5. Metropolitan landfill contingency action trust account. The metropolitan landfill contingency action trust account is as described in section 473.845.

Subd. 6. Transfers to fund. The remediation fund shall also be supported by transfers as may be authorized by the legislature from time to time from the environmental fund.

History: 2003 c 128 art 2 s 39; 1Sp2005 c 1 art 2 s 161; 2008 c 179 s 35; 2009 c 101 art 2 s 109; 2010 c 382 s 19



Section 116.16 — MINNESOTA STATE WATER POLLUTION CONTROL PROGRAM.

Subdivision 1. Purpose. A Minnesota state water pollution control program is created to provide money to be granted or loaned to agencies and subdivisions of the state for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution in accordance with the long-range state policy, plan, and program established in sections 115.41 to 115.63, and in accordance with standards adopted pursuant to law by the Minnesota Pollution Control Agency. It is determined that state financial assistance for the construction of water pollution prevention and abatement facilities for municipal disposal systems and combined sewer overflow is a public purpose and a proper function of state government, in that the state is trustee of the waters of the state and such financial assistance is necessary to protect the purity of state waters, and to protect the public health of the citizens of the state, which is endangered whenever pollution enters state waters at one point and flows to other points in the state.

Subd. 2. Definitions. In this section and sections 116.17 and 116.18:

(1) agency means the Minnesota Pollution Control Agency created by this chapter;

(2) municipality means any county, city, town, the metropolitan council, or an Indian tribe or an authorized Indian tribal organization, and any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state;

(3) water pollution control program means the Minnesota state water pollution control program created by subdivision 1;

(4) bond account means the Minnesota state water pollution control bond account created in the state bond fund by section 116.17, subdivision 4;

(5) terms defined in section 115.01 have the meanings therein given them;

(6) the eligible cost of any municipal project, except as otherwise provided in clause (7), includes (a) preliminary planning to determine the economic, engineering, and environmental feasibility of the project; (b) engineering, architectural, legal, fiscal, economic, sociological, project administrative costs of the agency and the municipality, and other investigations and studies; (c) surveys, designs, plans, working drawings, specifications, procedures, and other actions necessary to the planning, design, and construction of the project; (d) erection, building, acquisition, alteration, remodeling, improvement, and extension of disposal systems; (e) inspection and supervision of construction; and (f) all other expenses of the kinds enumerated in section 475.65;

(7) for state grants under the state independent grants program, the eligible cost includes the acquisition of land for stabilization ponds, the construction of collector sewers for totally unsewered statutory and home rule charter cities and towns described under section 368.01, subdivision 1 or 1a, that are in existence on January 1, 1985, and the provision of reserve capacity sufficient to serve the reasonable needs of the municipality for 20 years in the case of treatment works and 40 years in the case of sewer systems. For state grants under the state independent grants program, the eligible cost does not include the provision of service to seasonal homes, or cost increases from contingencies that exceed three percent of as-bid costs or cost increases from unanticipated site conditions that exceed an additional two percent of as-bid costs;

(8) authority means the Minnesota Public Facilities Authority established in section 446A.03.

Subd. 3. Receipts. The commissioner of management and budget shall deposit in the state treasury and credit to a separate account in the bond proceeds fund as received all proceeds of Minnesota water pollution control bonds, except accrued interest and premiums received upon the sale thereof. All money granted to the state for such purposes by the federal government or any agency thereof must be credited to a separate account in the federal fund. All such receipts are annually appropriated for the permanent construction and improvement purposes of the water pollution control program, and shall be and remain available for expenditure in accordance with this section and federal law until the purposes for which such appropriations were made have been accomplished or abandoned.

Subd. 4. Disbursements. Disbursements for the water pollution control program shall be made by the commissioner of management and budget at the times and in the amounts requested by the agency or the Minnesota Public Facilities Authority in accordance with the applicable state and federal law governing such disbursements; except that no appropriation or loan of state funds for any project shall be disbursed to any municipality until and unless the agency has by resolution determined the total estimated cost of the project, and ascertained that financing of the project is assured by:

(1) a grant to the municipality by an agency of the federal government within the amount of funds then appropriated to that agency and allocated by it to projects within the state; or

(2) a grant of funds appropriated by state law; or

(3) a loan authorized by state law; or

(4) the appropriation of proceeds of bonds or other funds of the municipality to a fund for the construction of the project; or

(5) any or all of the means referred to in clauses (1) to (4); and

(6) an irrevocable undertaking, by resolution of the governing body of the municipality, to use all funds so made available exclusively for the construction of the project, and to pay any additional amount by which the cost of the project exceeds the estimate, by the appropriation to the construction fund of additional municipal funds or the proceeds of additional bonds to be issued by the municipality; and

(7) conformity of the project and of the loan or grant application with the state water pollution control plan as certified to the federal government and with all other conditions under applicable state and federal law for a grant of state or federal funds of the nature and in the amount involved.

Subd. 5. Rules. (a) The agency shall promulgate permanent rules for the administration of grants and loans authorized to be made under the water pollution control program, which rules, however, shall not be applicable to the issuance of bonds by the commissioner of management and budget as provided in section 116.17. The rules shall contain as a minimum:

(1) procedures for application by municipalities;

(2) conditions for the administration of the grant or loan;

(3) criteria for the ranking of projects in order of priority for grants or loans, based on factors including the extent and nature of pollution, technological feasibility, assurance of proper operation, maintenance and replacement, and participation in multimunicipal systems; and

(4) such other matters as the agency and the commissioner find necessary to the proper administration of the grant program.

(b) The agency shall award the amount of additional priority points necessary to place a project in the fundable range of the intended use plan if the agency determines that the project would repair a facility that is an imminent threat to discharge untreated or partially treated sewage to the Boundary Waters Canoe Area Wilderness if it fails.

(c) For purposes of awarding independent state grants, the agency may by rule waive the federal 20-year planning requirement for municipalities with a population of less than 1,500.

Subd. 6. [Repealed, 1984 c 597 s 55]

Subd. 7. [Repealed, 1984 c 597 s 55]

Subd. 8. Loans. Each loan made to a municipality from the proceeds of state bonds, when authorized by law, shall be evidenced by resolutions adopted by the agency and by the governing body of the municipality, obligating the municipality to repay the loan to the commissioner of management and budget, for credit to the water pollution control bond account in the state bond fund, in annual installments including both principal and interest, each in an amount sufficient to pay the principal amount within such period as may be provided by the agency in accordance with the law authorizing the loan, with interest on the declining balance thereof at a rate not less than the average annual interest rate on state bonds of the issue from the proceeds of which the loan was made, and obligating the municipality to provide money for such repayment from user charges, taxes, special assessments, or other funds available to it. For the purpose of repaying such loans the municipality by resolution of its governing body may undertake to fix rates and charges for disposal system service and enter into contracts for the payment by others of costs of construction, maintenance, and use of the project in accordance with section 444.075, and may pledge the revenues derived therefrom, and the agency may condition any such loans upon the establishment of rates and charges or the execution of contracts sufficient to produce the revenues pledged.

Subd. 9. Applications. Applications by municipalities for grants or loans under the water pollution control program shall be made to the authority on forms requiring information prescribed by rules of the agency. The authority shall send the application to the agency within ten days of receipt. The commissioner shall certify to the authority those applications which appear to meet the criteria set forth in sections 116.16 to 116.18 and the rules promulgated hereunder, and the authority shall award the grants or loans on the basis of the criteria and priorities established by the agency in its rules and in sections 116.16 to 116.18. A municipality that is designated under agency rules to receive state or federal funding for a project and that does not make a timely application for or that refuses the funding is not eligible for either state or federal funding for that project in that fiscal year or the subsequent year.

Subd. 9a. Subsequent grants. A municipality awarded a final grant of funding for a project under the program established by the 1972 Federal Water Pollution Control Act amendments or the state independent grants program is not eligible for additional funding to replace that project under the federal program or the state program, unless the funding is necessary as a result of subsequent changes in state water quality standards, effluent limits, or technical design requirements, or for a municipality awarded the final grant before October 1, 1984, if the funding is necessary for the provision of increased capacity.

Subd. 10. Costs. To the extent the agency administers or engages in activities necessary for administering any aspects of the Federal Water Pollution Control Act as amended, United States Code, title 33, section 1251 et seq., the agency may assess the costs of such administrative activities, in an amount not to exceed that allowed by federal law, against the federal construction grant funds allotted to the state.

Subd. 11. Awards of grants and loans. Upon certification by the commissioner of the Pollution Control Agency, the authority shall notify a municipality that is to receive a grant or loan and advise the municipality of the grant agreement or loan form or other document that must be executed to complete the grant or loan. Upon certification from the commissioner that the work has been completed and that payment is proper, the authority shall pay to the municipality the periodic grant or loan payment.

Subd. 12. Amendments. A municipality that seeks an amendment to a previously awarded grant or loan shall follow the procedure in subdivision 9 for applying to the authority. The request for a grant or loan amendment must be forwarded by the authority to the commissioner of the Pollution Control Agency for consideration, and the authority shall process a grant or loan amendment that is approved by the commissioner.

History: Ex1971 c 20 s 1; 1973 c 123 art 5 s 7; 1973 c 423 s 1-6; 1973 c 492 s 14; 1976 c 2 s 53; 1976 c 76 s 5; 1977 c 418 s 1; 1980 c 397 s 1; 1980 c 509 s 27; 1983 c 301 s 115; 1984 c 597 s 42-46; 1984 c 640 s 32; 1Sp1985 c 14 art 19 s 1,2; 1987 c 186 s 15; 1987 c 386 art 3 s 1-6; 1989 c 271 s 16-21; 1990 c 564 s 1,2; 1994 c 628 art 3 s 8; 1995 c 233 art 2 s 56; 1998 c 404 s 37; 2003 c 112 art 2 s 16,50; 2009 c 101 art 2 s 109



Section 116.163 — AGENCY REVIEW; FINANCIAL ASSISTANCE AND BIDS.

Subdivision 1. Construction grant and loan applications. The agency shall, pursuant to agency rules and within 90 days of receipt of a completed application for a wastewater treatment facility construction grant or loan, grant or deny the application and notify the municipality of the agency's decision. The time for consideration of the application by the agency may be extended up to 180 days if the municipality and the agency agree it is necessary.

Subd. 2. Limitation on municipal planning time. A municipality shall complete all planning work required by the agency for award of a grant or loan, and be ready to advertise for bids for construction, within two years of receipt of grant or loan funds under subdivision 1. The planning time may be extended automatically by the amount of time the agency exceeds its 90-day review under subdivision 1.

Subd. 3. Bid review. After a municipality has accepted bids for construction of a wastewater treatment project, the agency must review the bids within 30 days of receipt.

History: 1986 c 465 art 3 s 4



Section 116.165 — INSPECTION RESPONSIBILITY.

When a wastewater treatment plant is constructed with federal funds and a federal agency conducts inspections of the plant, the owner of the plant or the owner's designee must conduct inspections and forward all inspection documents required by the agency to the agency for its review.

History: 1986 c 465 art 3 s 5



Section 116.17 — MINNESOTA STATE WATER POLLUTION CONTROL BONDS.

Subdivision 1. Purpose and appropriation. For the purpose of providing money to be appropriated or loaned to municipalities under the Minnesota state water pollution control program for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution in accordance with the provisions of section 116.16, when such appropriations or loans are authorized by law and funds therefor are requested by the agency, the commissioner of management and budget shall sell and issue bonds of the state of Minnesota for the prompt and full payment of which, with interest thereon, the full faith, credit, and taxing powers of the state are irrevocably pledged. Bonds shall be issued pursuant to this section only as authorized by a law specifying the purpose thereof and the maximum amount of the proceeds authorized to be expended for this purpose. Any act authorizing the issuance of bonds for this purpose, together with this section, constitutes complete authority for such issue, and such bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuance of bonds. Upon request by resolution of the agency and upon authorization as provided in subdivision 1 the commissioner of management and budget shall sell and issue Minnesota state water pollution control bonds in the aggregate amount requested, upon sealed bids and upon such notice, at such price, in such form and denominations, bearing interest at a rate or rates, maturing in amounts and on dates, with or without option of prepayment upon notice and at specified times and prices, payable at a bank or banks within or outside the state, with provisions, if any, for registration, conversion, and exchange and for the issuance of temporary bonds or notes in anticipation of the sale or delivery of definitive bonds, and in accordance with further provisions, as the commissioner of management and budget shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of management and budget under official seal. The signature of the commissioner on the bonds and any appurtenant interest coupons and the seal may be printed, lithographed, engraved, stamped, or otherwise reproduced thereon, except that each bond shall be authenticated by the manual signature on its face of the commissioner or of an authorized representative of a bank designated by the commissioner as registrar or other authenticating agent. The commissioner of management and budget shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, printing, execution, and delivery of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for such purposes, and any expenses of litigation relating to the validity of the bonds, shall be paid from the bond proceeds fund, and the amounts necessary therefor are appropriated from that fund; provided that if any amount is specifically appropriated for this purpose in an act authorizing the issuance of bonds pursuant to this section, such expenses shall be limited to the amount so appropriated.

Subd. 4. State water pollution control bond account in state bond fund. The commissioner of management and budget shall maintain in the state bond fund a separate bookkeeping account which shall be designated as the state water pollution control bond account, to record receipts and disbursements of money transferred to the fund to pay Minnesota state water pollution control bonds and income from the investment of such money, which income shall be credited to the account in each fiscal year in an amount equal to the approximate average return that year on all funds invested by the commissioner of management and budget, as determined by the commissioner of management and budget, times the average balance in the account that year.

Subd. 5. Appropriations to bond account. The premium and accrued interest received on each issue of Minnesota state water pollution control bonds, and all loan payments received under the provisions of section 116.16, subdivision 5, shall be credited to the bond account. All income from the investment of Minnesota state water pollution control bond proceeds, shall also be credited to the bond account. In order to reduce the amount of taxes otherwise required to be levied, there shall also be credited to the bond account therein from the general fund in the state treasury, on November 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand therein, to pay all Minnesota water pollution control bonds and interest thereon due and to become due to and including July 1 in the second ensuing year. All money so credited and all income from the investment thereof is annually appropriated to the bond account for the payment of such bonds and interest thereon, and shall be available in the bond account prior to the levy of the tax in any year required by the Constitution, article XI, section 7. The commissioner of management and budget is directed to make the appropriate entries in the accounts of the respective funds.

Subd. 6. Tax levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then and theretofore credited to the bond account, to pay the entire amount of principal and interest then and theretofore due and principal and interest to become due on or before July 1 in the second year thereafter on Minnesota water pollution control bonds. This tax shall be subject to no limitation of rate or amount until all such bonds and interest thereon are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal of and interest on the bonds are payable from such proceeds, and the whole thereof, or so much as may be necessary, is appropriated for such payments. If at any time there is insufficient money from the proceeds of such taxes to pay the principal and interest when due on Minnesota water pollution control bonds, such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated.

History: Ex1971 c 20 s 2; 1973 c 423 s 7; 1973 c 492 s 14; 1976 c 2 s 172; 1982 c 424 s 130; 1983 c 301 s 116; 1Sp1985 c 14 art 4 s 14; 1989 c 271 s 22-24; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 14; 2003 c 112 art 2 s 17,50; 2009 c 101 art 2 s 109



Section 116.18 — WATER POLLUTION CONTROL FUNDS; APPROPRIATIONS AND BONDS.

Subdivision 1. Appropriation from bond proceeds fund. The sum of $167,000,000, or so much thereof as may be necessary, is appropriated from the bond proceeds fund in the state treasury to the Pollution Control Agency, for the period commencing on July 23, 1971, to be granted and disbursed to municipalities and agencies of the state in aid of the construction of projects conforming to section 116.16, in accordance with the rules, priorities, and criteria therein described.

Subd. 2. [Repealed, 1Sp1985 c 14 art 19 s 38]

Subd. 2a. State matching grants program. For projects tendered, on or after October 1, 1987, a grant of federal money under section 201(g), section 202, 203, or 206(f) of the Federal Water Pollution Control Act, as amended, United States Code, title 33, sections 1251 to 1376, at 55 percent or more of the eligible cost for construction of the treatment works, state money appropriated under subdivision 1 must be expended for 50 percent of the nonfederal share of the eligible cost of construction for municipalities with populations of 25,000 or less.

Subd. 3. [Repealed, 1973 c 423 s 10]

Subd. 3a. State independent grants program. (a) The Public Facilities Authority must adopt the objective of maintaining financial assistance to municipalities that the agency has listed on its annual municipal project list of approximately 50 percent of the eligible cost of construction for municipalities with populations over 25,000 and 80 percent of the eligible cost for municipalities with populations of 25,000 or less. Financial assistance may be provided by the Public Facilities Authority through a combination of low interest loans under the state revolving fund under chapter 446A, independent state grants, and other financial assistance available to the municipality. The Public Facilities Authority may award independent grants for projects certified by the state pollution control commissioner for 35 percent or, if the population of the municipality is 25,000 or less, 65 percent of the eligible cost of construction. These grants may be awarded in separate steps for planning and design in addition to actual construction. Not more than $2,000,000 of the total amount of grants awarded under this subdivision in any single fiscal year may be awarded to a single grantee.

(b) Up to $1,000,000 of the money to be awarded as grants under this subdivision in any single fiscal year shall be set aside for municipalities having substantial economic development projects that cannot come to fruition without municipal wastewater treatment improvements. The agency shall forward its municipal needs list to the authority at the beginning of each fiscal year, and the authority shall review the list and identify those municipalities having substantial economic development projects. After the available money is allocated to municipalities in accordance with agency priorities, the set-aside shall be used by the authority to award grants to remaining municipalities that have been identified.

(c) Grants may also be awarded under this subdivision to reimburse municipalities willing to proceed with projects and be reimbursed in a subsequent year at the grant percentage determined in paragraph (a).

(d) Municipalities that entered into an intent to award agreement with the agency under paragraph (c), in the state fiscal years 1985 to 1988, will be reimbursed at 55 percent or, if the population of the municipality is 25,000 or less, 85 percent of the eligible cost of construction.

Subd. 3b. Capital cost component grant. (a) The definitions of "capital cost component," "capital cost component grant," "service fee," "service contract," and "private vendor" in Minnesota Statutes 2012, section 471A.02, apply to this subdivision.

(b) Beginning in fiscal year 1989, up to $1,500,000 of the money to be awarded as grants under subdivision 3a in any single fiscal year may be set aside for the award of capital cost component grants to municipalities on the municipal needs list for part of the capital cost component of the service fee under a service contract for a term of at least 20 years with a private vendor for the purpose of constructing and operating wastewater treatment facilities.

(c) The amount granted to a municipality shall be 50 percent of the average total eligible costs of municipalities of similar size recently awarded state and federal grants under the provisions of subdivisions 2a and 3a and the Federal Water Pollution Control Act, United States Code, title 33, sections 1281 to 1299. Federal and state eligibility requirements for determining the amount of grant dollars to be awarded to a municipality are not applicable to municipalities awarded capital cost component grants. Federal and state eligibility requirements for determining which cities qualify for state and federal grants are applicable, except as provided in this subdivision.

(d) Except as provided in this subdivision, municipalities receiving capital cost component grants shall not be required to comply with federal and state regulations regarding facilities planning and procurement contained in sections 116.16 to 116.18, except those necessary to issue a national pollutant discharge elimination system permit or state disposal system permit and those necessary to assure that the proposed facilities are reasonably capable of meeting the conditions of the permit over 20 years. The municipality and the private vendor shall be parties to the permit. Municipalities receiving capital cost component grants may also be exempted by rules of the agency from other state and federal regulations relating to the award of state and federal grants for wastewater treatment facilities, except those necessary to protect the state from fraud or misuse of state funds.

(e) Funds shall be distributed from the set-aside to municipalities that apply for the funds in accordance with these provisions in the order of their ranking on the municipal needs list.

(f) The authority shall award capital cost component grants to municipalities selected by the state pollution control commissioner upon certification by the state pollution control commissioner that the municipalities' projects and applications have been reviewed and approved in accordance with this subdivision and agency rules adopted under paragraph (g).

(g) The agency shall adopt permanent rules to provide for the administration of grants awarded under this subdivision.

(h) The commissioner of employment and economic development may adopt rules containing procedures for administration of the authority's duties as set forth in paragraph (f).

Subd. 3c. Individual on-site treatment systems and alternative discharging sewage systems program. (a) Beginning in fiscal year 1989, up to ten percent of the money to be awarded as grants under subdivision 3a in any single fiscal year, up to a maximum of $1,000,000, may be set aside for the award of grants by the agency to municipalities to reimburse owners of individual on-site wastewater treatment systems or alternative discharging sewage systems for a part of the costs of upgrading or replacing the systems.

(b) An individual on-site treatment system is a wastewater treatment system, or part thereof, that uses soil treatment and disposal technology to treat 5,000 gallons or less of wastewater per day from dwellings or other establishments.

(c) An alternative discharging sewage system is a system permitted under section 115.58 that:

(1) serves one or more dwellings and other establishments;

(2) discharges less than 10,000 gallons of water per day; and

(3) uses any treatment and disposal methods other than subsurface soil treatment and disposal.

(d) Municipalities may apply yearly for grants of up to 50 percent of the cost of replacing or upgrading individual on-site treatment systems, including conversion to an alternative discharging sewage system, within their jurisdiction, up to a limit of $5,000 per system or per connection to a cluster system. Before agency approval of the grant application, a municipality must certify that:

(1) it has adopted and is enforcing the requirements of Minnesota Rules governing subsurface sewage treatment systems;

(2) the existing systems for which application is made do not conform to those rules, are at least 20 years old, do not serve seasonal residences, and were not constructed with state or federal funds; and

(3) the costs requested do not include administrative costs, costs for improvements or replacements made before the application is submitted to the agency unless it pertains to the plan finally adopted, and planning and engineering costs other than those for the individual site evaluations and system design.

(e) The federal and state regulations regarding the award of state and federal wastewater treatment grants do not apply to municipalities or systems funded under this subdivision, except as provided in this subdivision.

(f) The agency shall adopt permanent rules regarding priorities, distribution of funds, payments, inspections, procedures for administration of the agency's duties, and other matters that the agency finds necessary for proper administration of grants awarded under this subdivision.

Subd. 3d. Adjustments to matching grants and state independent grants. A municipality with a population of 25,000 or less that was tendered a state matching grant under subdivision 2a, or a state independent grant under subdivision 3a, or a federal grant under the Federal Water Pollution Control Act, United States Code, title 33, sections 1281 to 1299, from October 1, 1984, through September 30, 1987, shall, after the municipality has awarded bids for construction of the treatment works, and upon request, receive a grant increase of 2.5 percent of the total eligible costs of construction, up to the maximum entitlement for grants awarded on or after October 1, 1987, under subdivisions 2a and 3a. The municipality must inform other entities that are providing funding for construction of the treatment works of the grant increase, and repay any funds to which it is not entitled. A municipality must not receive funding for more than 100 percent of the total costs of the treatment works. Documentation of money received from other sources must be submitted with the request for the grant increase. Money remaining after all grants have been awarded under this subdivision may be used for the award of grants under subdivisions 2a and 3a. An adjustment grant awarded after July 1, 1989, that is a continuation of a previously awarded adjustment grant must be awarded through a letter from the agency to the municipality stating the grant amount. A formal grant agreement is not required.

Subd. 4. Bond authorization. For the purpose of providing money appropriated in subdivision 1 for grants to municipalities and agencies of the state for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution, the commissioner of management and budget is authorized upon request of the Pollution Control Agency to sell and issue Minnesota state water pollution control bonds in the amount of $156,000,000, in the manner and upon the conditions prescribed in section 116.17 and in the Constitution, article XI, sections 4 to 7. The proceeds of the bonds, except as provided in section 116.17, subdivision 5, are appropriated and shall be credited to a Minnesota state water pollution control account in the bond proceeds fund. The amount of bonds issued pursuant to this authorization shall not exceed at any time the amount needed to produce a balance in the water pollution control account equal to the aggregate amount of grants then approved and not previously disbursed, plus the amount of grants to be approved in the current and the following fiscal year, as estimated by the Pollution Control Agency.

Subd. 5. Federal and other funds. All federal and other funds made available for any purpose of the water pollution control program are also appropriated for the program.

Subd. 6. Continuance of appropriations. None of the appropriations made in this section shall lapse until the purpose for which it is made has been accomplished or abandoned. The amount of each grant approved for the water pollution control program shall be and remain appropriated for that purpose until the grant is fully disbursed or part or all thereof is revoked by the Pollution Control Agency.

History: Ex1971 c 20 s 3; 1973 c 423 s 8,9; 1973 c 492 s 14; 1973 c 771 s 1,2; 1975 c 354 s 1,2; 1976 c 2 s 172; 1977 c 418 s 2,3; 1979 c 285 s 1,2; 1981 c 361 s 14,15; 1983 c 301 s 117; 1984 c 597 s 47; 1Sp1985 c 14 art 19 s 4-6; 1987 c 186 s 15; 1987 c 277 s 1,2; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 3 s 7,8; 1988 c 686 art 1 s 59; 1989 c 271 s 25-28; 1989 c 300 art 1 s 28; 1989 c 354 s 1,2; 1990 c 564 s 3; 1993 c 180 s 5; 1997 c 246 s 13; 1998 c 401 s 44; 1998 c 404 s 38; 1Sp2003 c 4 s 1; 2009 c 101 art 2 s 109; 2009 c 109 s 14; 2014 c 258 s 1



Section 116.182 — FINANCIAL ASSISTANCE PROGRAM.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Agency" means the Pollution Control Agency.

(c) "Authority" means the Public Facilities Authority established in section 446A.03.

(d) "Commissioner" means the commissioner of the Pollution Control Agency.

(e) "Essential project components" means those components of a wastewater disposal system that are necessary to convey or treat a municipality's existing wastewater flows and loadings.

(f) "Municipality" means a county, home rule charter or statutory city, town, the Metropolitan Council, an Indian tribe or an authorized Indian tribal organization; or any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state.

(g) "Outstanding international resource value waters" are the surface waters of the state in the Lake Superior Basin, other than Class 7 waters and those waters designated as outstanding resource value waters.

(h) "Outstanding resource value waters" are those that have high water quality, wilderness characteristics, unique scientific or ecological significance, exceptional recreation value, or other special qualities that warrant special protection.

Subd. 2. Applicability. This section governs the commissioner's certification of projects seeking financial assistance under section 103F.725, subdivision 1a; 446A.07; 446A.072; or 446A.073.

Subd. 3. Project review. The commissioner shall review a municipality's proposed project to determine whether it meets the criteria in this section and the rules adopted under this section. The review must include a determination of the essential project components for wastewater treatment projects.

Subd. 3a. [Repealed, 2014 c 248 s 19]

Subd. 4. Certification of approved projects. The commissioner shall certify to the authority each approved project, including for wastewater treatment projects a statement of the essential project components and associated costs.

Subd. 5. Rules. The agency shall adopt rules for the administration of the financial assistance program. For wastewater treatment projects, the rules must include:

(1) application requirements;

(2) criteria for the ranking of projects in order of priority based on factors including the type of project and the degree of environmental impact, and scenic and wild river standards; and

(3) criteria for determining essential project components.

Subd. 6. Transfer of funds. As the projects in the programs specified under section 116.18, except the program under subdivision 3c of that section, are completed, any amounts remaining from appropriations for the programs are appropriated to the authority for the wastewater infrastructure funding program in section 446A.072, provided this use of the funds does not violate applicable provisions of any bond or note resolutions, indentures, or other instruments, contracts, or agreements associated with the source of the funds.

History: 1992 c 601 s 10; 1994 c 628 art 3 s 9; 1994 c 632 art 2 s 32-35; 1996 c 463 s 60; 1998 c 404 s 39,40; 1999 c 86 art 1 s 24; 2000 c 492 art 1 s 44; 2005 c 20 art 1 s 32; 2007 c 96 art 2 s 1; 2013 c 125 art 1 s 26



Section 116.195 — BENEFICIAL USE OF WASTEWATER AND STORM WATER; CAPITAL GRANTS FOR DEMONSTRATION PROJECTS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Agency" means the Pollution Control Agency.

(c) "Beneficial use of wastewater or storm water" means:

(1) use of the effluent from a wastewater treatment plant that replaces use of groundwater; or

(2) use of storm water that replaces the use of groundwater.

(d) "Capital project" means the acquisition or betterment of public land, buildings, and other public improvements of a capital nature for the treatment of wastewater intended for beneficial use or for the use of storm water to replace groundwater use. Capital project includes projects to retrofit, expand, or construct new treatment facilities.

Subd. 2. Grants for capital project design. The agency shall make grant awards to political subdivisions for up to 50 percent of the costs to predesign and design capital projects that demonstrate the beneficial use of wastewater or storm water. The grant agreement must provide that the predesign and design work being funded is public information and available to anyone without charge. The agency must make the predesign and design work available on its Web site.

Subd. 3. Grants for capital project implementation. The agency shall make grant awards to political subdivisions for up to 50 percent of the costs to acquire, construct, install, furnish, and equip capital projects that demonstrate the beneficial use of wastewater or storm water. The political subdivision must submit design plans and specifications to the agency as part of the application.

The agency must consult with the Public Facilities Authority and the commissioner of natural resources in reviewing and ranking applications for grants under this section.

The application must identify the uses of the treated wastewater or storm water and greater weight will be given to applications that include a binding commitment to participate by the user or users.

The agency must give preference to projects that will reduce use of the greatest volume of groundwater from aquifers with the slowest rate of recharge.

Subd. 4. Application form; procedures. The agency shall develop an application form and procedures.

Subd. 5. [Repealed, 2014 c 248 s 19]

History: 2008 c 179 s 37; 1Sp2011 c 6 art 2 s 22



Section 116.202 — COAL TAR SEALANT USE AND SALE PROHIBITED.

Subdivision 1. Definitions. The following terms have the meanings given.

(a) "Coal tar sealant product" means a surface applied sealing product containing coal tar, coal tar pitch, coal tar pitch volatiles, or any variation assigned the Chemical Abstracts Service (CAS) number 65996-93-2, 65996-89-6, or 8007-45-2.

(b) "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 2. Use prohibited. Except as provided in subdivision 4, a person shall not apply coal tar sealant products on asphalt-paved surfaces.

Subd. 3. Sale prohibited. Except as provided in subdivision 4, a person shall not sell a coal tar sealant product that is formulated or marketed for application on asphalt-paved surfaces.

Subd. 4. Exemptions. The commissioner may exempt a person from this section if the commissioner determines that one or both of the following apply:

(1) the person is researching the effects of a coal tar sealant product on the environment; or

(2) the person is developing an alternative technology and the use of a coal tar sealant product is required for research or development.

A request for exemption must be made to the commissioner in writing, including an explanation of why the exemption is needed for research or the development of an alternative technology.

Subd. 5. Compliance and enforcement. Local units of government may adopt by reference and enforce the provisions of this section. The commissioner may provide technical support to local units of government for compliance and enforcement of this section. The commissioner may respond to compliance and enforcement cases transcending jurisdictional boundaries, cases requiring statewide corrective actions, or requests for assistance or referral from local units of government.

History: 2013 c 137 art 2 s 17



Section 116.21 — NUTRIENTS IN CLEANING AGENTS AND WATER CONDITIONERS; CONTROL; STATEMENT OF POLICY.

The legislature seeks to encourage the Minnesota Pollution Control Agency through the passage of sections 116.21 to 116.35, to set standards limiting the amount of nutrients in various cleaning agents and water conditioning agents. The legislature realizes that the nutrients contained in many of these products serve a valuable purpose in increasing their overall effectiveness, but we are also aware that they overstimulate the growth of aquatic life and eventually lead to an acceleration of the natural eutrophication process of our state's waters. Limitations imposed under sections 116.21 to 116.35 should, however, be made taking the following factors into consideration:

(1) the availability of safe, nonpolluting, and effective substitutes;

(2) the difference in the mineral content of water in various parts of the state; and

(3) the differing needs of industrial, commercial and household users of cleaning agents and chemical water conditioners.

History: 1971 c 896 s 1



Section 116.22 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 116.21 to 116.35, the terms defined in this section shall have the meanings given them.

Subd. 2. MS 1990 [Renumbered subd 3]

Subd. 2. Chemical water conditioner. "Chemical water conditioner" means a water softening chemical, antiscale chemical, corrosion inhibitor or other substance intended to be used to treat water.

Subd. 3. MS 1990 [Renumbered subd 4]

Subd. 3. Cleaning agent. "Cleaning agent" means a laundry detergent, dishwashing compound, household cleaner, metal cleaner, degreasing compound, commercial cleaner, industrial cleaner, phosphate compound or other substance intended to be used for cleaning purposes.

Subd. 4. MS 1990 [Renumbered subd 2]

Subd. 4. Nutrient. "Nutrient" means a substance or combination of substances which, if added to waters in sufficient quantities, provides nourishment that promotes growth of aquatic vegetation in densities which:

(1) interfere with use of the waters by humans or by any animal, fish or plant useful to humans, or

(2) contribute to degradation or alteration of the quality of the waters to an extent detrimental to their use by humans or by any animal, fish or plant that is useful to humans.

History: 1971 c 896 s 2; 1986 c 444



Section 116.23 — PROHIBITION AND RESTRICTIONS.

Subdivision 1. Nutrient concentrations. No person shall manufacture for use or sale in Minnesota or import into Minnesota for resale any cleaning agent or chemical water conditioner which contains a prescribed nutrient in a concentration that is greater than the prescribed maximum permissible concentration of that nutrient in that cleaning agent or chemical water conditioner.

Subd. 2. Residential dishwasher detergent. No person shall sell, distribute, offer, or expose for sale at retail any household dishwasher detergent that contains more than 0.5 percent phosphorus by weight. This subdivision does not apply to the sale or distribution of detergents for commercial or institutional dishwashing purposes.

History: 1971 c 896 s 3; 2007 c 131 art 1 s 76



Section 116.24 — RULES.

The Pollution Control Agency may make rules:

(1) prescribing for the purpose of section 116.23 nutrients and the maximum permissible concentration if any, of a prescribed nutrient in any cleaning agent or chemical water conditioner;

(2) respecting the manner in which the concentration of any prescribed nutrient in a cleaning agent or chemical water conditioner shall be determined; and

(3) requiring persons who manufacture in Minnesota any cleaning agent or chemical water conditioner to maintain books and records necessary for the proper enforcement of sections 116.21 to 116.35 and rules thereunder, and to submit samples of cleaning agents or water conditioners to the Pollution Control Agency.

History: 1971 c 896 s 4; 1985 c 248 s 70



Section 116.25 — SEIZURE.

Subdivision 1. Seizure. The Pollution Control Agency may seize a cleaning agent or chemical water conditioner which it reasonably believes was manufactured or imported in violation of section 116.23.

Subd. 2. Storage. A cleaning agent or chemical water conditioner seized under sections 116.21 to 116.35, may be kept or stored in the building or place where it was seized or may be removed to any other proper place by or at the direction of the Pollution Control Agency.

Subd. 3. Removal; sample. Except with the authority of the Pollution Control Agency, no person shall remove, alter or interfere with a cleaning agent or chemical water conditioner seized under sections 116.21 to 116.35, but the Pollution Control Agency shall, at the request of a person from whom it was seized, furnish a sample thereof to the person for analysis.

History: 1971 c 896 s 5



Section 116.26 — RESTORATION.

Subdivision 1. Application to district court. When a cleaning agent or chemical water conditioner has been seized under sections 116.21 to 116.35, any person may within two months after the date of seizure, upon prior notice in accordance with subdivision 2 to the Pollution Control Agency by certified mail, apply to the district court within whose jurisdiction the seizure was made for an order of restoration under subdivision 3.

Subd. 2. Notice. Notice under subdivision 1 shall be mailed at least 15 days prior to the day on which the application is to be made to the district court and shall specify:

(1) the district court to which the application is to be made;

(2) the place where and the time when the application is to be heard;

(3) the cleaning agent or chemical water conditioner in regard to which the application is to be made; and

(4) the evidence upon which the applicant relies to establish entitlement to possession of the cleaning agent or chemical water conditioner.

Subd. 3. Return of items. Subject to section 116.27 when upon hearing, the district court is satisfied (1) that the applicant is otherwise entitled to possession of the items seized, and (2) that the items seized are not and will not be required as evidence in proceedings under sections 116.21 to 116.35, the court shall order that the items seized be restored forthwith to the applicant. Where the court is satisfied that the applicant is otherwise entitled to possession but is not satisfied as to the necessity for retention as evidence, the court shall order restoration to the applicant (1) four months after the date of seizure if no proceedings under section 116.23 have been commenced before that time, or (2) upon the final conclusion of any such proceedings.

Subd. 4. Disposal. When no application has been made under subdivision 1 within two months from the date of seizure, or when upon application no order of restoration is made, the items seized shall be delivered to the Pollution Control Agency, which may dispose of them as it sees fit.

History: 1971 c 896 s 6; 1978 c 674 s 60; 1986 c 444



Section 116.27 — ADDITIONAL PROHIBITION.

Subdivision 1. Phosphorus content. No manufacturer, wholesaler, or retailer shall sell, possess with intent to sell, or display for sale, a household laundry or dishwashing compound, including household detergents and presoaks, unless a verified or certified test result is filed with the Pollution Control Agency stating the percentage content of phosphorus by weight contained in the product.

Subd. 2. Tests. Tests shall be conducted pursuant to the methods and procedures adopted by the federal Water Quality Administration.

History: 1971 c 896 s 7



Section 116.28 — LISTS REQUIRED.

Subdivision 1. Contents of product. No household laundry or dishwashing compound, including household detergents and presoaks, shall be sold or displayed for sale unless the product name is on a list prominently displayed near the product display stating the phosphorus content by percentage of weight to weight of the package contents. The products shall be listed in descending order and in letters and figures not less than one half inch high and proportionately wide. No list shall be required if the Pollution Control Agency adopts and has in effect standards for maximum allowable phosphorus content of household laundry and dishwashing compounds.

Subd. 2. Current listing; availability. The Pollution Control Agency shall supply any person upon request with a current listing of household laundry and dishwashing compounds and their phosphorus contents received pursuant to sections 116.21 to 116.35. This list shall be updated periodically.

History: 1971 c 896 s 8; 1974 c 275 s 1,2



Section 116.29 — FORFEITURE.

Subdivision 1. Conviction. When a person is convicted of an offense under section 116.28 any cleaning agent or chemical water conditioner seized in accordance with sections 116.21 to 116.35 is forfeited to the Pollution Control Agency and shall be disposed of as it directs.

Subd. 2. Consent. When a cleaning agent or chemical water conditioner is seized under sections 116.21 to 116.35, the owner or the person in whose possession it was at the time of seizure consents in writing to its destruction, it is forfeited to the Pollution Control Agency and shall be disposed of as it directs.

History: 1971 c 896 s 9



Section 116.32 — ORDER TO REFRAIN.

If a person is convicted of an offense under sections 116.21 to 116.35, the court may, in addition to any punishment it may impose, order that person to refrain from any further violations of the provision of sections 116.21 to 116.35, or rules for the violation of which the offender has been convicted, or to cease to carry on any activity specified in the order the carrying on of which, in the opinion of the court, will or is likely to result in any further violation thereof.

History: 1971 c 896 s 12; 1985 c 248 s 70; 1986 c 444



Section 116.33 — PROOF OF OFFENSE.

In a prosecution for an offense under sections 116.21 to 116.35, it is sufficient proof of the offense to establish that it was committed by an employee or agent of the accused whether or not the employee agent is identified or has been prosecuted for the offense, unless the accused establishes that the offense was committed without the accused's knowledge or consent and that the accused exercised all due diligence to prevent its commission.

History: 1971 c 896 s 13; 1986 c 444



Section 116.34 — TIME LIMITED FOR PROCEEDINGS.

Proceedings in respect of an offense under sections 116.21 to 116.35, may be instituted at any time within two years after the time when the subject matter of the proceedings arose.

History: 1971 c 896 s 14



Section 116.35 — TRIAL OF OFFENSES.

Any complaint or information in respect of an offense under sections 116.21 to 116.35, may be heard, tried or determined by a court if the accused is resident or carrying on business within the territorial jurisdiction of that court although the matter of the complaint or information did not arise in that territorial jurisdiction.

History: 1971 c 896 s 15



Section 116.36 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 116.36 to 116.38, the following terms have the meanings given.

Subd. 2. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 4. PCB. "PCB" means the class of organic compounds known as polychlorinated biphenyls and includes any of several compounds produced by replacing one or more hydrogen atoms on the biphenyl molecule with chlorine. PCB does not include chlorinated biphenyl compounds that have functional groups attached other than chlorine.

Subd. 5. Person. "Person" has the meaning specified in section 115.01, subdivision 10.

History: 1976 c 344 s 1; 1977 c 347 s 16; 1987 c 186 s 15; 1990 c 594 art 1 s 51



Section 116.37 — PCB; PROHIBITED USE.

Subdivision 1. Certificate of exemption. Beginning January 1, 1978, no person shall use, possess, sell, purchase or manufacture PCB or any product containing PCB unless the use, possession, sale, purchase or manufacture of PCB or products containing PCB is exempted by the agency. If the agency finds after there is opportunity for a public hearing on an application presented by any person, that no substitutes or feasible alternatives are reasonably available for PCB or a product containing PCB or class of products containing PCB, it shall grant a certificate of exemption which shall clearly set out the permitted use, possession, sale or purchase of PCB or a PCB product containing PCB. If the agency grants a certificate of exemption, it shall be valid for all subsequent uses of PCB or products containing PCB if the subsequent uses are consistent with the terms and conditions of the certificate of exemption. In granting certificates of exemption the agency shall at all times consider the public health and safety threatened by the use of PCB. In the consideration of certificates of exemption for the use or replacement of existing electrical transformers and capacitors the agency shall review, but not be limited to, considerations of the safety of proven alternatives, replacement costs and rules controlling the final disposal of PCB.

Subd. 2. Exclusion. In no event shall the certificate of exemption requirement or the labeling requirement of this section apply to any individual person who purchases or otherwise acquires a product containing PCB intended for consumer use in the home, provided that the use has previously been exempted by the agency and that the use is consistent with the terms and conditions of the certificate of exemption. Wastepaper, pulp, or other wood fiber materials purchased for use within this state in the manufacture of recycled paper products are exempt from the requirements of this section.

Subd. 3. Labels required. Beginning July 1, 1977, no person in this state shall add PCB in the manufacture of any new item, product or material, nor shall any person in this state sell any new item, product or material to which PCB has been added unless the PCB or products containing PCB are conspicuously labeled to disclose the presence of PCB and the concentrations of PCB.

Subd. 4. Rules. The agency shall promulgate rules by January 1, 1977, governing the granting of certificates of exemption and the requirements of labels specified in subdivision 3. The rules governing the requirement of labels specified in subdivision 3 may require other information relating to the public health and environmental effects of PCB and shall apply to persons holding certificates of exemption.

Subd. 5. Penalties. Violations of this section and sections 116.36 and 116D.045 shall be subject to the provisions of section 115.071.

History: 1976 c 344 s 2



Section 116.38 — PCB BURNING.

Subdivision 1. State policy. The legislature finds that risks to human health must be adequately evaluated before a facility may burn PCBs. The legislature also finds that if there is a risk to human health, all human health must be treated with equal concern, and facilities that cause risks to human health must not be allowed to operate in sparsely populated areas if they would not be allowed to operate in heavily populated areas.

Subd. 2. EIS required. The Pollution Control Agency may not allow burning of wastes containing 50 ppm or greater PCBs by permit or otherwise unless an environmental impact statement is completed. It may not renew a permit for burning wastes containing 50 ppm or greater PCBs until an environmental impact statement is completed. This section does not apply to experimental burning of small quantities of waste containing 50 ppm or greater PCBs.

History: 1990 c 594 art 1 s 52



Section 116.39 — OZONE LAYER PRESERVATION.

Subdivision 1. Sale prohibited. Except as provided by subdivision 3, after July 1, 1979, no person shall sell or offer for sale in this state any pressurized container which contains as a propellant trichloromonofluoromethane, difluorodichloromethane, dichlorotetrafluoroethane, or any other saturated chlorofluorocarbon compound or other similar inert fluorocarbon compound that does not contain reactive carbon hydrogen bonds.

Subd. 2. Warning. Commencing October 31, 1977, no person shall sell or offer for sale at wholesale in this state a pressurized container using chlorofluorocarbon propellants unless the container has prominently displayed on the front panel this statement: "Warning: Contains a chlorofluorocarbon that may harm the public health and environment by reducing ozone in the upper atmosphere."

Subd. 3. Other compounds permitted. Nothing in this section prohibits the sale or use of refrigeration equipment containing chlorofluorocarbon compounds, or the sale of chlorofluorocarbon compounds for use in such equipment. This section shall not apply to the sale of chlorofluorocarbon compounds for the following essential medical uses:

(a) metered-dose steroid human drugs for nasal inhalation;

(b) metered-dose steroid human drugs for oral inhalation;

(c) metered-dose adrenergic bronchodilator human drugs for oral inhalation;

(d) contraceptive vaginal foams for human use; or

(e) cytology fixatives; nor

for other medical uses by or under the supervision of a licensed physician, dentist or veterinarian, or a hospital, nursing home or other health care institution licensed by the Department of Health. This section shall also not apply to the sale of chlorofluorocarbon compounds for use in the cleaning, maintenance, testing and repair of electronic equipment.

Subd. 4. Penalty. A violation of this section is a misdemeanor.

History: 1977 c 373 s 1



Section 116.41 — WASTE AND WASTE FACILITIES TRAINING AND CERTIFICATION.

Subdivision 1. [Repealed, 1983 c 373 s 72]

Subd. 1a. [Repealed, 1983 c 373 s 72]

Subd. 2. Training and certification programs. The agency shall develop standards of competence for persons operating and inspecting various classes of disposal facilities. The agency shall conduct training programs for persons operating facilities for the disposal of waste and for inspectors of such facilities, and shall charge such fees as are necessary to cover the actual costs of the training programs. All fees received shall be paid into the state treasury and credited to the Pollution Control Agency training account and are appropriated to the agency to pay expenses relating to the training of disposal facility personnel.

The agency shall require operators and inspectors of such facilities to obtain from the agency a certificate of competence. The agency shall conduct examinations to test the competence of applicants for certification, and shall require that certificates be renewed at reasonable intervals. The agency may charge such fees as are necessary to cover the actual costs of receiving and processing applications, conducting examinations, and issuing and renewing certificates. Certificates shall not be required for a private individual for land-spreading and associated interim and temporary storage of sewage sludge on property owned or farmed by that individual.

Subd. 3. Regulation and enforcement assistance. The agency shall establish a program to provide technical and financial assistance for regulation and enforcement to counties which have certified operators and inspectors conforming to the requirements of the agency, chapters 400 and 473, and sections 115A.01 to 115A.72.

Subd. 4. Rules. The agency shall adopt, amend, and rescind rules as may be necessary to carry out the provisions of this section in accordance with chapter 14.

History: 1973 c 646 s 1; 1980 c 564 art 11 s 13; 1981 c 352 s 29; 1982 c 424 s 130; 1983 c 301 s 118; 1987 c 348 s 31; 1987 c 404 s 146; 1989 c 335 art 4 s 46; 2009 c 37 art 1 s 46



Section 116.42 — ACID DEPOSITION; LEGISLATIVE INTENT.

The legislature recognizes that acid deposition substantially resulting from the conduct of commercial and industrial operations, both within and without the state, poses a present and severe danger to the delicate balance of ecological systems within the state, and that the failure to act promptly and decisively to mitigate or eliminate this danger will soon result in untold and irreparable damage to the agricultural, water, forest, fish, and wildlife resources of the state. It is therefore the intent of the legislature in enacting sections 116.42 to 116.44 to mitigate or eliminate the acid deposition problem by curbing sources of acid deposition within the state and to support and encourage other states, the federal government, and the province of Ontario in recognizing the dangers of acid deposition and taking steps to mitigate or eliminate it within their own jurisdictions.

History: 1982 c 482 s 1; 2016 c 158 art 1 s 30



Section 116.43 — ACID DEPOSITION DEFINED.

As used in sections 116.42 to 116.44, "acid deposition" means the wet or dry deposition from the atmosphere of chemical compounds, usually in the form of rain or snow, having the potential to form an aqueous compound with a pH level lower than the level considered normal under natural conditions, or lower than 5.6.

History: 1982 c 482 s 2; 2016 c 158 art 1 s 31



Section 116.44 — SENSITIVE AREAS; STANDARDS.

Subdivision 1. List of areas. By January 1, 1983, the Pollution Control Agency shall publish a preliminary list of counties determined to contain natural resources sensitive to the impacts of acid deposition. Sensitive areas shall be designated on the basis of:

(a) the presence of plants and animal species which are sensitive to acid deposition;

(b) geological information identifying those areas which have insoluble bedrock which is incapable of adequately neutralizing acid deposition; and

(c) existing acid deposition reports and data prepared by the Pollution Control Agency and the federal Environmental Protection Agency. The Pollution Control Agency shall conduct public meetings on the preliminary list of acid deposition sensitive areas. Meetings shall be concluded by March 1, 1983, and a final list published by May 1, 1983.

Subd. 2. Standards. (a) By January 1, 1986, the agency shall adopt an acid deposition standard for wet plus dry acid deposition in the acid deposition sensitive areas listed pursuant to subdivision 1.

(b) By January 1, 1986, the agency shall adopt an acid deposition control plan to attain and maintain the acid deposition standard adopted under clause (a), addressing sources both inside and outside of the state which emit more than 100 tons of sulphur dioxide per year. The plan shall include an analysis of the estimated compliance costs for facilities emitting sulphur dioxide. Any emission reductions required inside of the state shall be based on the contribution of sources inside of the state to acid deposition in excess of the standard.

(c) By January 1, 1990, sources located inside the state shall be in compliance with the provisions of the acid deposition control plan.

History: 1982 c 482 s 3; 1984 c 519 s 1; 1989 c 209 art 1 s 11; 1997 c 187 art 1 s 11



Section 116.454 — MONITORING PROGRAM.

By July 1, 1993, the agency shall establish a statewide monitoring program for, and inventory of probable sources of, releases into the air, ambient concentrations in the air, and deposition from the air of toxic substances.

History: 1992 c 546 s 3



Section 116.46 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 116.47 to 116.50, the terms defined in this section have the meanings given them.

Subd. 1a. Aboveground storage tank. "Aboveground storage tank" means any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is used to contain or dispense regulated substances, and that is not an underground storage tank.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 2a. Installer. "Installer" means a person who places, constructs, or repairs an aboveground or underground tank, or permanently takes an aboveground or underground tank out of service.

Subd. 3. Operator. "Operator" means a person in control of, or having responsibility for, the daily operation of an underground storage tank.

Subd. 4. Owner. "Owner" means a person who owns an underground storage tank and a person who owned it immediately before discontinuation of its use.

Subd. 5. Person. "Person" has the meaning given it in section 116.06, subdivision 17.

Subd. 6. Regulated substance. "Regulated substance" means:

(1) a hazardous material listed in Code of Federal Regulations, title 49, section 172.101; or

(2) petroleum, including crude oil or a fraction of crude oil that is liquid at a temperature of 60 degrees Fahrenheit and pressure of 14.7 pounds per square inch absolute.

Subd. 7. Release. "Release" means a spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into the environment. Release does not include designed venting consistent with the agency's air quality rules.

Subd. 7a. Retail location. "Retail location" means a facility located in the metropolitan area as defined in section 473.121, subdivision 2, where gasoline is offered for sale to the general public for use in automobiles and trucks.

Subd. 7b. Transport delivery vehicle. "Transport delivery vehicle" means a liquid fuel cargo tank used to deliver gasoline into underground storage tanks.

Subd. 8. Underground storage tank. "Underground storage tank" means any one or a combination of containers including tanks, vessels, enclosures, or structures and underground appurtenances connected to them, that is used to contain or dispense an accumulation of regulated substances and the volume of which, including the volume of the underground pipes connected to them, is ten percent or more beneath the surface of the ground.

Subd. 9. [Renumbered subd 1a]

Subd. 10. Vapor recovery system. "Vapor recovery system" means a system which transfers vapors from underground storage tanks during the filling operation to the storage compartment of the transport vehicle delivering gasoline.

History: 1Sp1985 c 13 s 235; 1987 c 389 s 11,12; 2003 c 128 art 1 s 140-142



Section 116.47 — EXEMPTIONS.

Sections 116.48, 116.49, and 116.491 do not apply to:

(1) farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) tanks of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored;

(3) pipeline facilities, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, United States Code, title 49, chapter 24, or the Hazardous Liquid Pipeline Safety Act of 1979, United States Code, title 49, chapter 29;

(4) surface impoundments, pits, ponds, or lagoons;

(5) storm water or wastewater collection systems;

(6) flow-through process tanks;

(7) tanks located in an underground area, including basements, cellars, mine workings, drifts, shafts, or tunnels, if the storage tank is located upon or above the surface of the floor;

(8) septic tanks;

(9) tanks used for storing liquids that are gaseous at atmospheric temperature and pressure; or

(10) tanks used for storing agricultural chemicals regulated under chapter 18B, 18C, or 18D.

History: 1Sp1985 c 13 s 236; 1987 c 389 s 13; 1993 c 87 s 2



Section 116.48 — NOTIFICATION REQUIREMENTS.

Subdivision 1. Tank status. (a) An owner of an underground storage tank must notify the agency by June 1, 1986, or within 30 days after installation, whichever is later, of the tank's existence and specify the age, size, type, location, uses, and contents of the tank on forms prescribed by the agency.

(b) An owner of an aboveground storage tank must notify the agency by June 1, 1990, or within 30 days after installation, whichever is later, of the tank's existence and specify the age, size, type, location, uses, and contents of the tank on forms prescribed by the agency.

Subd. 2. Abandoned tanks. An owner of an underground or aboveground storage tank permanently taken out of service on or after January 1, 1974, must notify the agency by June 1, 1986, in the case of underground storage tanks; by June 1, 1990, in the case of aboveground storage tanks; or, in either case, within 30 days of discovery, whichever is later, of the existence of the tank and specify or estimate to the best of the owner's knowledge on forms prescribed by the agency, the date the tank was taken out of service, the age, size, type, and location of the tank, and the type and quantity of substance remaining in the tank.

Subd. 3. Change in status. An owner must notify the agency within 30 days of a permanent removal from service or a change in the reported uses, contents, or ownership of an underground or aboveground storage tank.

Subd. 4. Deposit information. Beginning on January 1, 1986, and until July 1, 1987, a person who transfers the title to regulated substances to be placed directly into an underground storage tank must inform the owner or operator in writing of the notification requirement of this section.

Subd. 5. Seller's responsibility. A person who sells a tank intended to be used as an underground or aboveground storage tank or property that the seller knows contains an underground or aboveground storage tank must inform the purchaser in writing of the owner's notification requirements of this section.

Subd. 6. Affidavit. (a) Before transferring ownership of property that the owner knows contains an underground or aboveground storage tank or contained an underground or aboveground storage tank that had a release for which no corrective action was taken or if required by the agency as a condition of a corrective action under chapter 115C, the owner shall record with the county recorder or registrar of titles of the county in which the property is located an affidavit containing:

(1) a legal description of the property where the tank is located;

(2) a description of the tank, of the location of the tank, and of any known release from the tank of a regulated substance to the full extent known or reasonably ascertainable;

(3) a description of any restrictions currently in force on the use of the property resulting from any release; and

(4) the name of the owner.

(b) The county recorder shall record the affidavits in a manner that will insure their disclosure in the ordinary course of a title search of the subject property. Before transferring ownership of property that the owner knows contains an underground or aboveground storage tank, the owner shall deliver to the purchaser a copy of the affidavit and any additional information necessary to make the facts in the affidavit accurate as of the date of transfer of ownership.

(c) Failure to record an affidavit as provided in this subdivision does not affect or prevent any transfer of ownership of the property.

Subd. 7. Recording removal affidavit. If an affidavit has been recorded under subdivision 6 and the tank and any regulated substance released from the tank have been removed from the property in accordance with applicable law, the owner or other interested party may file with the county recorder or registrar of titles an affidavit stating the name of the owner, the legal description of the property, the place and date of filing and document number of the affidavit filed under subdivision 6, and the approximate date of removal of the tank and regulated substance. Upon filing the affidavit described in this subdivision, the affidavit and the affidavit filed under subdivision 6, together with the information set forth in the affidavits, cease to constitute either actual or constructive notice.

Subd. 8. Notice of tank installation or removal. Before beginning installation or removal of an underground tank system, owners and operators must notify the commissioner. Notification must be in writing or by telephone at least ten days before the tank installation or removal. Owners and operators must renotify the commissioner if the date of the tank installation or removal changes by more than 48 hours. The notification must include the following information:

(1) the name, address, and telephone number of the site owner;

(2) the location of the site, if different from clause (1);

(3) the date of the tank installation or removal; and

(4) the name of the contractor or company that will install or remove the tank.

History: 1Sp1985 c 13 s 237; 1987 c 389 s 14; 1988 c 686 art 1 s 60,61; 1989 c 226 s 4; 1992 c 490 s 11; 2013 c 114 art 4 s 87



Section 116.481 — MONITORING.

Subdivision 1. Measuring tank capacity. (a) By September 1, 1996, all aboveground tanks of 2,000 gallons or more used for storage and subsequent resale of petroleum products must be equipped with:

(1) a gauge in working order that shows the current level of product in the tank; or

(2) an audible or visual alarm which alerts the person delivering fuel into the tank that the tank is within 100 gallons of capacity.

(b) In lieu of the equipment specified in paragraph (a), the owner or operator of a tank may use a manual method of measurement which accurately determines the amount of product in the tank and the amount of capacity available to be used. This information must be readily available to anyone delivering fuel into the tank prior to delivery. Documentation that a tank has the available capacity for the amount of product to be delivered must be transmitted to the person making the delivery.

Subd. 2. Contents labeled. (a) By December 1, 1995, all aboveground tanks governed by this section must be numbered and labeled as to the tank contents, total capacity, and capacity in volume increments of 500 gallons or less.

(b) Piping connected to the tank must be labeled with the product carried at the point of delivery and at the tank inlet. Manifolded delivery points must have all valves labeled as to product distribution.

Subd. 3. Site diagram. (a) All tanks at a facility shall be shown on a site diagram which is permanently mounted in an area accessible to delivery personnel. The diagram shall show the number, capacity, and contents of tanks and the location of piping, valves, storm sewers, and other information necessary for emergency response, including the facility owner's or operator's telephone number.

(b) Prior to delivering product into an underground or aboveground tank, delivery personnel shall:

(1) consult the site diagram, where applicable, for proper delivery points, tank and piping locations, and valve settings;

(2) visually inspect the tank, piping, and valve settings to determine that the product being delivered will flow only into the appropriate tank; and

(3) determine, using equipment and information available at the site, that the available capacity of the tank is sufficient to hold the amount being delivered.

Delivery personnel must remain in attendance during delivery.

Subd. 4. Capacity of tank. A tank may not be filled from a transport vehicle compartment containing more than the available capacity of the tank, unless the hose of the transport vehicle is equipped with a manually operated shutoff nozzle.

Subd. 5. Exemption. Aboveground and underground tanks located at refineries, pipeline terminals, and river terminals are exempt from this section.

History: 1995 c 240 art 1 s 13



Section 116.482 — PETROLEUM RELEASE NOTIFICATION.

(a) When a potential receptor survey is conducted for a petroleum tank release as provided in agency guidance documents, the tank owner must provide information on the results of the survey, reports of all releases, and any corrective actions, as defined in section 115C.02, that are related to the petroleum tank release in an understandable manner to residents contacted in the survey. The information may be provided through personal contact, mail, or e-mail.

(b) An owner may delegate the owner's responsibility under paragraph (a) to the owner's consultant or contractor, as those terms are defined in section 115C.02, or to the operator of the tank.

History: 2008 c 357 s 35



Section 116.49 — ENVIRONMENTAL PROTECTION REQUIREMENTS.

Subdivision 1. Rules. The agency must adopt rules applicable to all owners and operators of underground storage tanks. The rules must establish the safeguards necessary to protect human health and the environment. The agency may delay adopting the rules until the United States Environmental Protection Agency proposes regulations for regulated substances, as defined in section 116.46, subdivision 6, clause (1). The agency shall delay adopting the rules for regulated substances, as defined in section 116.46, subdivision 6, clause (2), until the United States Environmental Protection Agency publishes final regulations for underground storage tanks, or February 8, 1987, whichever is earlier.

Subd. 1a. Tank located on tax-forfeited land. The state, an agency of the state, or a political subdivision is not considered an owner or operator of a tank solely as a result of the forfeiture of title to the tank or real property where the tank is located for nonpayment of taxes, or solely as a result of actions taken to manage, sell, or transfer tax-forfeited land where a tank is located under chapter 282 and other laws applicable to tax-forfeited lands. This subdivision does not relieve the state, a state agency, or a political subdivision from liability for the daily operation of a tank under its control or responsibility located on tax-forfeited land.

Subd. 2. Interim standards. Until the rules required by subdivision 1 become effective, a person may not install an underground storage tank unless the tank:

(1) is installed according to requirements of the American Petroleum Institute Bulletin 1615 (November 1979) and all manufacturer's recommendations;

(2) is cathodically protected against corrosion, constructed of noncorrosive material, steel clad with a noncorrosive material, or designed in a manner to prevent the release of any stored substance; and

(3) is constructed to be compatible with the substance to be stored.

Subd. 3. Vapor recovery system. Every underground gasoline storage tank at a retail location must be fitted with vapor recovery equipment by January 1, 2006. The equipment must be certified by the manufacturer as capable of collecting 95 percent of hydrocarbons emitted during gasoline transfers from a transport delivery vehicle to an underground storage tank. Product delivery and vapor recovery access points must be on the same side of the transport vehicle when the transport vehicle is positioned for delivery into the underground tank. After January 1, 2006, no gasoline may be delivered to a retail location that is not equipped with a vapor recovery system.

Subd. 4. Vapor recovery on transports. All transport delivery vehicles that deliver gasoline into underground storage tanks in the metropolitan area as defined in section 473.121, subdivision 2, must be fitted with vapor recovery equipment. The equipment must recover and manage 95 percent of hydrocarbons emitted during the transfer of gasoline from the underground storage tank and the transport delivery vehicle by January 1, 2006. After January 1, 2006, no gasoline may be delivered to a retail location by a transport vehicle that is not fitted with vapor recovery equipment.

History: 1Sp1985 c 13 s 238; 1990 c 586 s 5; 2003 c 128 art 1 s 143,144



Section 116.491 — TANK INSTALLERS TRAINING AND CERTIFICATION.

Subdivision 1. Requirement. (a) After the effective date of rules adopted under subdivision 3, a person may not install, repair, or take an aboveground or underground tank permanently out of service without first obtaining a certification of competence issued by the agency.

(b) The agency shall conduct examinations to test the competence of applicants for certification, issue documentation of certification, and require certification to be renewed at reasonable intervals. The agency may conduct training programs for installers.

Subd. 2. Fees. The agency may charge fees as are necessary to cover the actual costs of processing applications, conducting examinations, issuing and renewing certificates, and providing training programs. The fees received under this section must be credited to the petroleum tank release cleanup fund.

Subd. 3. Rules. The agency shall adopt rules containing standards of competence for installers and to implement this section.

History: 1987 c 389 s 15



Section 116.492 — BASEMENT STORAGE TANKS; REMOVAL.

A person who removes a basement heating oil storage tank shall ensure that fill and vent pipes through the basement wall to the outside are also removed or permanently sealed.

History: 1992 c 597 s 3



Section 116.50 — PREEMPTION.

Sections 116.46 to 116.49 preempt conflicting local and municipal rules or ordinances requiring notification or establishing environmental protection requirements for underground storage tanks. A state agency or local unit of government may not adopt rules or ordinances establishing or requiring vapor recovery for underground storage tanks.

History: 1Sp1985 c 13 s 239; 2003 c 128 art 1 s 145



Section 116.70 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 116.731 to 116.734.

Subd. 2. [Repealed, 1Sp2001 c 2 s 162]

Subd. 3. Chlorofluorocarbons or CFCs. "Chlorofluorocarbons" or "CFCs" means the substances identified as Class I or Class II substances under section 602 of the Clean Air Act, United States Code, title 42, section 7401 et seq., as amended by the Clean Air Act Amendments of 1990, Public Law 101-549.

Subd. 3a. [Repealed, 1Sp2001 c 2 s 162]

Subd. 4. [Repealed, 1Sp2001 c 2 s 162]

Subd. 5. [Renumbered subd 3a]

History: 1988 c 671 s 1; 1990 c 560 art 2 s 3; 1992 c 546 s 4; 1Sp2001 c 2 s 138



Section 116.731 — REQUIREMENTS TO RECYCLE CFC'S.

Subdivision 1. Salvage automobiles. A person who processes automobiles for salvage must remove CFCs for recycling prior to disposal or sale of the materials containing CFCs. This subdivision does not apply to crushed automobiles or automobiles that have been processed in a manner that makes removal and recovery of CFCs impossible.

Subd. 2. Refrigeration equipment. A person processing scrap refrigerators, air conditioning units, dehumidifiers, heat pumps, under-the-counter ice makers, vending machines, drinking water coolers, chillers, commercial refrigeration, industrial process refrigeration, or freezers must remove and recycle, destroy, or properly dispose of the CFCs.

Subd. 3. Mobile air conditioning equipment. A person servicing or removing mobile air conditioning equipment must:

(1) recapture CFCs, provide storage for recaptured CFCs, and transfer recaptured CFCs to a recycler; or

(2) recapture CFCs and recycle the CFCs to an allowed use.

Subd. 4. Servicing and recycling of appliances. (a) A person servicing or recycling refrigerators, air conditioning units, dehumidifiers, heat pumps, under-the-counter ice makers, vending machines, drinking water coolers, chillers, commercial refrigeration, industrial process refrigeration, or freezers must:

(1) recapture CFCs, provide storage for recaptured CFCs, and transfer recaptured CFCs to a recycler; or

(2) recapture CFCs and recycle the CFCs to an allowed use.

(b) The recovered CFCs may be properly disposed of or destroyed.

Subd. 4a. Venting. A person may not knowingly vent or otherwise release into the environment any CFC used as a refrigerant.

Subd. 5. Foam not required to be recycled. This section does not require recycling of rigid or flexible foam.

Subd. 6. Rules. The agency shall adopt rules for recycling CFCs and establish standards for CFC recycling equipment under this section.

History: 1990 c 560 art 2 s 4; 1994 c 585 s 34; 1995 c 147 s 1-3



Section 116.732 — REQUIREMENT TO RECYCLE FIRE EXTINGUISHER HALONS.

A person who recharges, services, or retires fire extinguishers must recapture and recycle halons.

History: 1990 c 560 art 2 s 5



Section 116.733 — MEDICAL DEVICE EXEMPTION.

Laws 1990, chapter 560, article 2, sections 1 and 2, and sections 116.70, 116.731, and 116.732, do not apply to processes using CFCs or halons on medical devices, in sterilization processes in health care facilities, or by a person or facility in manufacturing or selling of medical devices.

History: 1990 c 560 art 2 s 6; 1991 c 199 art 1 s 30



Section 116.734 — UNIFORM CFC REGULATION.

It is the policy of this state to regulate and manage CFCs in a uniform manner throughout the state. Political subdivisions may not adopt, and are preempted from adopting or enforcing, requirements relating to CFCs that are different than state law.

History: 1990 c 560 art 2 s 7



Section 116.735 — TRAINING AND CERTIFICATION.

The agency shall develop standards of competence for persons who engage in activities relating to products that may contain CFCs, as described in section 116.731, subdivisions 1 to 4, and the commissioner may conduct training programs for these persons. The persons shall obtain from the commissioner a certificate of competence or equivalent federal certification that has been approved by the commissioner.

The agency may adopt rules to implement this section.

History: 1994 c 585 s 35; 1995 c 147 s 4



Section 116.75 — CITATION.

Sections 116.76 to 116.82 may be cited as the "Infectious Waste Control Act."

History: 1989 c 337 s 1; 1993 c 206 s 2



Section 116.76 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 116.76 to 116.83.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Blood. "Blood" means waste human blood and blood products in containers, or solid waste saturated and dripping human blood or blood products. Human blood products include serum, plasma, and other blood components.

Subd. 4. Commercial transporter. "Commercial transporter" means a person, other than the United States government, who transports infectious or pathological waste for compensation.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 6. Decontamination. "Decontamination" means rendering infectious waste safe for routine handling as a solid waste.

Subd. 7. [Repealed, 1Sp1993 c 1 art 9 s 75]

Subd. 8. Facility. "Facility" means a site where infectious waste is generated, stored, decontaminated, incinerated, or disposed.

Subd. 9. Generator. "Generator" means a person whose activities produce infectious waste. "Generator" does not include a person who produces sharps as a result of administering medication to oneself. "Generator" does not include an ambulance service licensed under section 144E.10, an eligible community health board, or public health nursing agency as defined in section 116.78, subdivision 10, or a program providing school health service under section 121A.21.

Subd. 10. Household. "Household" means a single detached dwelling unit or a single unit of a multiple dwelling.

Subd. 11. Infectious agent. "Infectious agent" means an organism that is capable of producing infection or infectious disease in humans.

Subd. 12. Infectious waste. "Infectious waste" means laboratory waste, blood, regulated body fluids, sharps, and research animal waste that have not been decontaminated.

Subd. 13. Laboratory waste. "Laboratory waste" means waste cultures and stocks of agents that are generated from a laboratory and are infectious to humans; discarded contaminated items used to inoculate, transfer, or otherwise manipulate cultures or stocks of agents that are infectious to humans; wastes from the production of biological agents that are infectious to humans; and discarded live or attenuated vaccines that are infectious to humans.

Subd. 14. Pathological waste. "Pathological waste" means human tissues and body parts removed accidentally or during surgery or autopsy intended for disposal.

Subd. 15. Person. "Person" means an individual, partnership, association, public or private corporation, or other legal entity, the United States government, an interstate body, the state, and an agency, department, or political subdivision of the state.

Subd. 16. Regulated human body fluids. "Regulated human body fluids" means cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid, pericardial fluid, and amniotic fluid that are in containers or that drip freely from body fluid soaked solid waste items.

Subd. 17. Research animal waste. "Research animal waste" means carcasses, body parts, and blood derived from animals knowingly and intentionally exposed to agents that are infectious to humans for the purpose of research, production of biologicals, or testing of pharmaceuticals.

Subd. 18. Sharps. "Sharps" means:

(1) discarded items that can induce subdermal inoculation of infectious agents, including needles, lancets, scalpel blades, pipettes, and other items derived from human or animal patient care, blood banks, laboratories, mortuaries, research facilities, and industrial operations; and

(2) discarded glass or rigid plastic vials containing infectious agents.

History: 1989 c 337 s 2; 1990 c 568 art 2 s 2; 1993 c 206 s 3; 1Sp1993 c 1 art 9 s 2; 1Sp1993 c 6 s 3; 1994 c 585 s 36; 1997 c 199 s 14; 1998 c 397 art 11 s 3; 2010 c 286 s 1; 2015 c 21 art 1 s 109



Section 116.77 — COVERAGE.

Sections 116.75 to 116.83 and 609.671, subdivision 11, cover any person, including a veterinarian, who generates, treats, stores, transports, or disposes of infectious or pathological waste but not including infectious or pathological waste generated by households, farm operations, or agricultural businesses. Except as specifically provided, sections 116.75 to 116.83 do not limit or alter treatment or disposal methods for infectious or pathological waste.

History: 1989 c 337 s 3; 1991 c 344 s 1; 1993 c 206 s 4; 1Sp1993 c 6 s 4; 2016 c 158 art 1 s 32



Section 116.78 — WASTE MANAGEMENT.

Subdivision 1. Segregation. All untreated infectious waste must be segregated from other waste material at its point of generation and maintained in separate packaging throughout collection, storage, and transport. Infectious waste must be packaged, contained, and transported in a manner that prevents release of the waste material.

Subd. 2. Labeling. All bags, boxes, and other containers used to collect, transport, or store infectious waste must be clearly labeled with a biohazard symbol or with the words "infectious waste" written in letters no less than one inch in height.

Subd. 3. Reusable containers. Containers which have been in direct contact with infectious waste must be disinfected prior to reuse.

Subd. 3a. Waste containers. Noninfectious mixed municipal solid waste generated by a facility must be placed for containment, collection, and processing or disposal in containers that are sufficiently transparent that the contents of the containers may be viewed from the exterior of the containers. The operator of a mixed municipal solid waste facility may not refuse to accept mixed municipal solid waste generated by a facility that complies with this subdivision, unless the operator observes that the waste contains sharps or other infectious waste.

Subd. 4. Sharps. (a) A person shall not place sharps with recyclable materials, as defined in section 115A.03.

(b) Sharps, except those generated from a household or from a farm operation or agricultural business:

(1) must be placed in puncture-resistant containers;

(2) may not be compacted or mixed with other waste material whether or not the sharps are decontaminated unless it is part of an infectious waste decontamination process approved by the commissioner of the Pollution Control Agency that will prevent exposure during transportation and disposal; and

(3) may not be disposed of at refuse-derived fuel facilities or at other facilities where waste is hand sorted.

Subd. 5. Pathological waste. Pathological waste must be managed according to sanitary standards established by state and federal laws or regulations for the disposal of the waste.

Subd. 6. Storage. Infectious and pathological waste must be stored in a specially designated area that is designed to prevent the entry of vermin and that prevents access by unauthorized persons.

Subd. 7. Compaction and mixture with other wastes. Infectious waste may not be compacted or mixed with other waste materials prior to incineration or disposal. Compaction is acceptable if it is part of an infectious waste system, approved by the commissioner of the Pollution Control Agency, that is designed to prevent exposure during storage, transportation, and disposal.

Subd. 8. Disposal. Except for disposal procedures specifically prescribed, this section and section 116.81 do not limit disposal methods for infectious and pathological waste.

Subd. 9. Disposal of infectious waste by ambulance services. Any infectious waste, as defined in section 116.76, subdivision 12, produced by an ambulance service in the transport or care of a patient must be properly packaged and disposed of at the destination hospital or at the nearest hospital if the patient is not transported. A hospital must accept the infectious waste if it is properly packaged according to the standards the hospital uses for packaging its own infectious wastes. The hospital may charge the ambulance service a reasonable fee for disposal of the infectious waste. Nothing in this subdivision shall require a hospital to accept infectious waste if the waste is of a type not generated by the hospital or if the hospital cannot safely store the waste. A hospital that accepts infectious waste under this subdivision is not subject to those provisions of section 116.79, subdivision 4, paragraph (a), that apply to the storage or decontamination of infectious or pathological waste generated at a site other than the hospital.

Subd. 10. Disposal of infectious waste by public health agencies and programs providing school health services. Any infectious waste, as defined in section 116.76, subdivision 12, produced by an eligible community health board, or public health nursing agency, or a program providing school health services under section 121A.21, must be properly packaged and may be disposed of at a hospital. For purposes of this subdivision, an "eligible community health board or public health nursing agency" is defined as a community health board or public health nursing agency located in a county with a population of less than 40,000. A hospital must accept the infectious waste if it is properly packaged according to the standards the hospital uses for packaging its own infectious wastes. The hospital may charge an eligible community health board or public health nursing agency or a program providing school health services a reasonable fee for disposal of the infectious waste. Nothing in this subdivision shall require a hospital to accept infectious waste if the waste is of a type not generated by the hospital or if the hospital cannot safely store the waste. A hospital that accepts infectious waste under this subdivision is not subject to those provisions of section 116.79, subdivision 4, paragraph (a), that apply to the storage or decontamination of infectious or pathological waste generated at a site other than the hospital.

History: 1989 c 337 s 4; 1990 c 568 art 2 s 3,4; 1991 c 344 s 2,3; 1993 c 249 s 27; 1Sp1993 c 1 art 9 s 3,4; 1998 c 397 art 11 s 3; 2014 c 225 s 5; 2015 c 21 art 1 s 109



Section 116.79 — MANAGEMENT PLANS.

Subdivision 1. Preparing management plans. (a) To the extent applicable to the facility, a person in charge of a facility that generates, stores, decontaminates, incinerates, or disposes of infectious or pathological waste must prepare a management plan for the infectious or pathological waste handled by the facility. A person may prepare a common management plan for all generating facilities owned and operated by the person. If a single plan is prepared to cover multiple facilities, the plan must identify common policy and procedures for the facilities and any management procedures that are facility specific. The plan must identify each generating facility covered by the plan. A management plan must list all physicians, dentists, chiropractors, podiatrists, veterinarians, certified nurse practitioners, certified nurse midwives, or physician assistants, employed by, under contract to, or working at the generating facilities, except hospitals or laboratories. A management plan from a hospital must list the number of licensed beds and from a laboratory must list the number of generating employees.

(b) The management plan must describe, to the extent the information is applicable to the facility:

(1) the type of infectious waste and pathological waste that the person generates or handles;

(2) the segregation, packaging, labeling, collection, storage, and transportation procedures for the infectious waste or pathological waste that will be followed;

(3) the decontamination or disposal methods for the infectious or pathological waste that will be used;

(4) the transporters and disposal facilities that will be used for the infectious waste;

(5) the steps that will be taken to minimize the exposure of employees to infectious agents throughout the process of disposing of infectious or pathological wastes; and

(6) the name of the individual responsible for the management of the infectious waste or pathological waste.

(c) If the generator mails sharps for storage, decontamination, or disposal, the plan must specify how the generator will comply with applicable federal laws and rules. The plan must also specify the name, address, and telephone number of the facility to which the sharps are mailed, the name of the person who receives the sharps at the facility, and the annual amount mailed to the facility. If the facility to which the sharps are mailed is not the disposal facility, the plan must also identify the disposal facility.

(d) The management plan must be kept at the facility.

(e) To the extent applicable to the facility, management plans must be accompanied by a statement of the quantity of infectious and pathological waste generated, decontaminated, stored, incinerated, or disposed of at the facility during the previous two-year period. Quantities shall be reported in pounds.

(f) A management plan must be updated at least once every two years.

Subd. 2. Compliance with management plans. A person who prepares a management plan must comply with the management plan.

Subd. 3. [Repealed, 1Sp1993 c 1 art 9 s 75]

Subd. 4. Plans for storage, decontamination, incineration, and disposal facilities. (a) A person who stores, incinerates, or decontaminates infectious or pathological waste, other than at the facility where the waste was generated, or a person who incinerates infectious or pathological waste on site, must submit a copy of the management plan to the commissioner of the Pollution Control Agency with a fee of $225. The fee must be deposited in the state treasury and credited to the general fund.

(b) The commissioner shall review the plans and may require a plan to be modified within 180 days after the plan is submitted if the commissioner determines that the plan is not consistent with state or federal law or that the plan is not adequate to minimize exposure of persons to the waste.

History: 1989 c 337 s 5; 1991 c 344 s 4-6; 1Sp1993 c 1 art 9 s 5,6; 1994 c 585 s 37



Section 116.80 — TRANSPORTATION OF INFECTIOUS WASTE.

Subdivision 1. Transfer of infectious waste. (a) A generator may not transfer infectious waste to a commercial transporter unless the transporter is registered with the commissioner.

(b) A transporter may not deliver infectious waste to a facility prohibited to accept the waste.

(c) A person who is registered to transport infectious waste may not refuse waste generated from a facility that is properly packaged and labeled.

Subd. 2. Preparation of management plans. (a) A commercial transporter in charge of a business that transports infectious waste must prepare a management plan for the infectious waste handled by the commercial transporter.

(b) The management plan must describe, to the extent the information is applicable to the commercial transporter:

(1) the type of infectious waste that the commercial transporter handles;

(2) the transportation procedures for the infectious waste that will be followed;

(3) the disposal facilities that will be used for the infectious waste;

(4) the steps that will be taken to minimize the exposure of employees to infectious agents throughout the process of transporting and disposing of infectious waste; and

(5) the name of the individual responsible for the transportation and management of the infectious waste.

(c) The management plan must be kept at the commercial transporter's principal place of business.

(d) Management plans must be accompanied by a statement of the quantity of infectious waste transported during the previous two-year period. Quantities shall be reported in pounds.

(e) A management plan must be updated and resubmitted at least once every two years.

(f) The commissioner shall review the plans and may require a plan to be modified within 180 days after the plan is submitted if the commissioner determines that the plan is not consistent with state or federal law or that the plan is not adequate to minimize exposure of persons to the waste.

Subd. 3. Registration required. (a) A commercial transporter must register with the commissioner.

(b) To register, a commercial transporter must submit a copy of the management plan to the commissioner of the Pollution Control Agency with a fee of $225. The fee must be deposited in the state treasury and credited to the general fund.

(c) The registration is valid for two years.

(d) The commissioner shall issue a registration card with a unique registration number to a person who has submitted a transporter's management plan unless the commissioner finds that registrant has outstanding unresolved violations of this section or a history of serious violations of chapter 115, 115A, 115B, or 116. The registration card must include the date the card expires.

Subd. 4. Waste from other states. A person may not transport infectious waste into the state for decontamination, storage, incineration, or disposal without complying with sections 116.76 to 116.82.

History: 1989 c 337 s 6; 1991 c 344 s 7; 1Sp1993 c 1 art 9 s 7,8



Section 116.801 — INCINERATION OF INFECTIOUS WASTE; PERMIT REQUIRED.

(a) Except as provided in paragraph (b), a person may not construct, or expand the capacity of, a facility for the incineration of infectious waste, as defined in section 116.76, without having obtained an air emission permit from the agency.

(b) This section does not affect permit requirements under the rules of the agency for an incinerator that is upgraded to meet pollution control standards or an incinerator with a capacity of 350 pounds or less per hour that is planned to manage waste generated primarily by the owner or operator of the incinerator.

History: 1991 c 231 s 1



Section 116.802 — INCINERATION OF INFECTIOUS WASTE; ENVIRONMENTAL IMPACT.

Until the Pollution Control Agency adopts revisions to its air emission rules for incinerators, a new or expanded facility for the incineration of infectious waste that is subject to the permit requirement in section 116.801 may not receive a permit until an environmental impact statement for the facility has been prepared and approved. The Pollution Control Agency is the governmental unit responsible for preparation of an environmental impact statement required under this section.

History: 1991 c 231 s 2



Section 116.81 — RULES.

Subdivision 1. Agency rules. The agency, in consultation with the commissioner of health, may adopt rules to implement sections 116.76 to 116.82. The agency, before adopting rules affecting animals or research animal waste, must consult the commissioner of agriculture and the Board of Animal Health.

Subd. 2. [Repealed, 1Sp1993 c 1 art 9 s 75]

History: 1989 c 337 s 7; 1Sp1993 c 1 art 9 s 9



Section 116.82 — AUTHORITY OF LOCAL GOVERNMENT.

Subdivision 1. Preemption of regulation. A county, municipality, or other political subdivision of the state may not adopt a definition of infectious or pathological waste that differs from the definitions in section 116.76, or management requirements for infectious or pathological waste that differ from the requirements of sections 116.78 and 116.79.

Subd. 2. Local solid waste authority. (a) Sections 116.76 to 116.81 do not affect local implementation of collection, storage, or disposal of solid waste that does not contain infectious waste.

(b) Sections 116.76 to 116.81 do not affect county authority under other law to regulate and manage solid waste that does not contain infectious waste.

(c) A political subdivision, as defined in section 115A.03, subdivision 24, may not require a refuse-derived fuel facility to accept infectious waste.

Subd. 3. Local enforcement. Sections 116.76 to 116.81 may be enforced by a county by delegation of enforcement authority granted to the agency in section 116.83. Separate enforcement actions may not be brought by a state agency and a county for the same violations. The state or county may not bring an action that is being enforced by the federal Office of Safety and Health Administration.

History: 1989 c 337 s 8; 1993 c 206 s 5; 1Sp1993 c 1 art 9 s 10; 1Sp1993 c 6 s 5



Section 116.83 — ENFORCEMENT.

Subdivision 1. Enforcement authority. The agency may enforce sections 116.76 to 116.81.

Subd. 2. [Repealed, 1Sp1993 c 1 art 9 s 75]

Subd. 3. Access to information and property. Subject to section 144.651, the commissioner of the Pollution Control Agency may on presentation of credentials, during regular business hours:

(1) examine and copy any books, records, memoranda, or data that is related to compliance with sections 116.76 to 116.81; and

(2) enter public or private property regulated by sections 116.76 to 116.81 for the purpose of taking an action authorized by this section including obtaining information and conducting investigations.

History: 1989 c 337 s 9; 1991 c 347 art 1 s 18; 1Sp1993 c 1 art 9 s 11,12



Section 116.835 — SAFE SHARPS MANAGEMENT.

(a) A sharps manufacturer that sells or distributes sharps that are usually intended for home use and a pharmaceutical manufacturer that sells or distributes a medication in Minnesota that is usually intended to be self-injected in a home resulting in the generation of sharps shall, on or before July 1, 2011, post to its Web site a plan that describes how the manufacturer supports the safe collection and proper disposal of the sharps.

(b) The plan required under paragraph (a) shall include, at a minimum, a description of the actions, if any, taken by the manufacturer to do the following:

(1) provide for the safe collection and proper disposal of sharps;

(2) educate consumers about safe management and collection opportunities; and

(3) support efforts by retailers, pharmaceutical distributors, local governments, health care organizations, public health officers, solid waste service providers, organizations representing patients who use sharps, and other groups with interest in protecting public health and safety through the sale, collection, and proper disposal of sharps.

(c) A public health agency or clinic that participates in a needle exchange program must post to its Web site a plan that describes how the agency or clinic supports the safe collection and proper disposal of the sharps.

History: 2010 c 286 s 2



Section 116.84 — MONITORS REQUIRED FOR PCB INCINERATORS.

Notwithstanding any other law to the contrary, an incinerator permit issued to a facility that allows burning of PCBs must, as a condition of the permit, require the installation of a continuous emission monitoring system approved by the commissioner. The monitoring system must provide continuous emission measurements to ensure optimum combustion efficiency of dioxin precursors. The system must also be capable of providing a permanent record of monitored emissions that will be available upon request to the commissioner and the general public. The commissioner shall provide periodic inspection of the monitoring system to determine its continued accuracy. Should, at any time, the permitted facility's emissions exceed permit requirements based on accurate and valid emissions data, the facility shall immediately commence shutdown of the incinerator until the appropriate modifications to the facility have been made to ensure its ability to meet permitted requirements.

History: 1989 c 335 art 1 s 132



Section 116.85 — MONITORS REQUIRED FOR OTHER INCINERATORS.

Subdivision 1. Emission monitors. Notwithstanding any other law to the contrary, an incinerator permit that contains emission limits for dioxin, cadmium, chromium, lead, or mercury must, as a condition of the permit, require the installation of an air emission monitoring system approved by the commissioner. The monitoring system must provide continuous measurements to ensure optimum combustion efficiency for the purpose of ensuring optimum dioxin destruction. The system shall also be capable of providing a permanent record of monitored emissions that will be available upon request to the commissioner and the general public. The commissioner shall provide periodic inspection of the monitoring system to determine its continued accuracy.

Subd. 1a. Mercury testing. (a) Notwithstanding any other law to the contrary, a facility holding an incinerator permit that contains emission limits for mercury must, as a condition of the permit, conduct periodic stack testing for mercury as described by this subdivision. Hospital waste incinerators having a design capacity of less than 3,000,000 BTU's per hour may use mercury segregation practices as an alternative to stack testing if allowed by applicable federal requirements, with the approval of the commissioner.

(b) A facility shall conduct stack testing for mercury at intervals not to exceed three months. An incinerator facility burning greater than 30 percent by weight of refuse-derived fuel must conduct periodic stack testing for mercury at intervals not to exceed 12 months unless a previous test showed a permit exceedence after which the agency may require quarterly testing until permit requirements are satisfied. With the approval of the commissioner, an incinerator facility may use methods other than stack testing for determining mercury in air emissions.

(c) After demonstrating that mercury emissions have been below 50 percent of the facility's permitted mercury limit for three consecutive years, as tested under the conditions of paragraph (b), an incinerator facility may choose to conduct stack testing once every three years or according to applicable federal requirements, whichever is more stringent. The facility shall notify the commissioner of its alternative mercury testing schedule, and the commissioner shall include operating conditions in the facility's permit that ensure that the facility will continue to emit mercury emissions less than 50 percent of the applicable standard.

(d) The provisions of paragraph (c) allowing for less frequent stack testing for mercury apply to a new unit constructed at a facility that has previously met the requirements of paragraph (c), provided that the new unit demonstrates, as tested under the conditions of paragraph (b), that mercury emissions have been below 50 percent of the new unit's permitted mercury limit for one year.

(e) If a test conducted under the provisions of paragraph (c) shows mercury emissions greater than 50 percent of the facility's permitted mercury limit, the facility shall conduct annual mercury stack sampling until emissions are below 50 percent of the facility's permitted mercury limit. Once the facility demonstrates that mercury emissions are again below 50 percent of the facility's permitted mercury limit, the facility may resume testing every three years or according to federal requirements, whichever is more stringent, upon notifying the commissioner.

(f) In amending, modifying, or reissuing a facility's air emissions permit which contains a provision that restricts mercury emissions from the facility the commissioner shall, at a minimum, continue that permit restriction at the same level unless the applicant demonstrates that no good cause exists to do so.

Subd. 2. Continuously monitored emissions. Should, at any time after normal startup, the permitted facility's continuously monitored emissions exceed permit requirements, based on accurate and valid emissions data, the facility shall immediately report the exceedance to the commissioner and immediately either commence appropriate modifications to the facility to ensure its ability to meet permitted requirements or commence shutdown if the modifications cannot be completed within 72 hours. Compliance with permit requirements must then be demonstrated based on additional testing.

Subd. 3. Periodically tested emissions. Should, at any time after normal startup, the permitted facility's periodically tested emissions exceed permit requirements based on accurate and valid emissions data, the facility shall immediately report the exceedance to the commissioner, shall undertake appropriate steps to ensure the facility's compliance with permitted requirements, and shall demonstrate compliance within 60 days of the initial report of the exceedance. If the commissioner determines that compliance has not been achieved within 60 days, then the facility shall shut down until compliance with permit requirements is demonstrated based on additional testing.

Subd. 4. Other law. This section shall not be construed to limit the authority of the agency to regulate incinerator operations under any other law.

History: 1989 c 335 art 1 s 133; 1990 c 594 art 1 s 54; 1997 c 189 s 1; 1999 c 235 s 2; 2010 c 213 s 1



Section 116.87 — DEFINITIONS.

Subdivision 1. Residential lead paint waste. "Residential lead paint waste" means waste produced by removing lead paint from the interior or exterior structure or the ground surface of a residence. Residential lead paint waste does not include:

(1) lead paint waste removed with the aid of any chemical paint stripper; or

(2) lead paint waste that is mixed with water and that contains any free liquid.

Subd. 2. Residence. The term "residence" has the meaning given in rules adopted under sections 144.9501 to 144.9512.

History: 1Sp1993 c 1 art 9 s 13; 1995 c 213 art 1 s 2; 2007 c 147 art 16 s 20



Section 116.875 — AUTHORIZED MANAGEMENT METHODS.

Subdivision 1. Disposal. Notwithstanding any other law, a person who disposes of residential lead paint waste in the state may dispose of the waste at:

(1) a land disposal facility that meets the requirements of Minnesota Rules, chapter 7045;

(2) a facility that meets the requirements for a new mixed municipal solid waste land disposal facility under Minnesota Rules, chapter 7035, that began operation after January 1, 1989;

(3) a demolition debris land disposal facility equipped with a clay or artificial liner and leachate collection system; or

(4) a solid waste incinerator ash landfill if disposal is approved by the commissioner in accordance with agency rules.

Subd. 2. Management responsibility; not transferable to occupant. (a) A person whose activities produce residential lead paint waste is responsible for the management and proper disposal of the waste.

(b) When residential lead paint waste is produced by activities of a person other than the occupant of the residence from which the waste is removed, the person shall not leave the residential lead paint waste at that residence and shall not transfer responsibility for managing or disposing of the waste to the occupant.

Subd. 3. Waste produced by occupant. Residential lead paint waste produced by activities of the occupant of the residence from which the waste is removed must be managed as provided by law for household hazardous waste.

Subd. 4. Demolition debris. Residential lead paint waste attached to woodwork, walls, or other elements removed from the structure of a residence that constitute demolition debris may be disposed of at any permitted demolition debris land disposal facility.

History: 1Sp1993 c 1 art 9 s 14



Section 116.88 — PROHIBITED METHODS OF MANAGEMENT.

Subdivision 1. Unlined landfills. Except as provided in section 116.875, subdivision 4, no person shall dispose of residential lead paint waste at an unlined land disposal facility.

Subd. 2. Incineration. No person shall send or accept residential lead paint waste for incineration by a mixed municipal solid waste incinerator.

History: 1Sp1993 c 1 art 9 s 15



Section 116.885 — RECYCLING AND TREATMENT.

Nothing in sections 116.87 to 116.89 is intended to prevent or discourage treatment or recycling of residential lead paint waste. The commissioner shall encourage treatment and recycling of residential lead paint waste.

History: 1Sp1993 c 1 art 9 s 16



Section 116.89 — ENFORCEMENT.

Subdivision 1. Rules. The Minnesota Pollution Control Agency may adopt rules necessary to implement and enforce the provisions of sections 116.87 to 116.885, including rules to regulate the transportation, storage, disposal, and other management of residential lead paint waste after the waste leaves the site where it was produced.

Subd. 2. License revocation. In addition to enforcement by the Minnesota Pollution Control Agency, the commissioner of health may revoke the license of an abatement contractor that violates any provision of sections 116.87 to 116.885 or the rules adopted under subdivision 1.

History: 1Sp1993 c 1 art 9 s 17



Section 116.91 — CITIZEN REPORTS OF ENVIRONMENTAL VIOLATIONS.

The agency shall maintain and publicize a toll-free number to enable citizens to report information about potential environmental violations. The agency may establish a program to pay awards from funds raised from private sources to persons who provide information that leads to the conviction for an environmental crime.

History: 1991 c 347 art 3 s 2



Section 116.915 — MERCURY REDUCTION.

Subdivision 1. Goal. It is the goal of the state to reduce mercury contamination by reducing the release of mercury into the air and water of the state by 60 percent from 1990 levels by December 31, 2000, and by 70 percent from 1990 levels by December 31, 2005. The goal applies to the statewide total of releases from existing and new sources of mercury. The commissioner shall publish updated estimates of 1990 releases in the State Register.

Subd. 2. Reduction strategies. The commissioner shall implement the strategies recommended by the Mercury Contamination Reduction Initiative Advisory Council and identified on pages 31 to 42 of the Minnesota Pollution Control Agency's report entitled "Report on the Mercury Contamination Reduction Initiative Advisory Council's Results and Recommendations" as transmitted to the legislature by the commissioner's letter dated March 15, 1999. The commissioner shall solicit, by July 1, 1999, voluntary reduction agreements from sources that emit more than 50 pounds of mercury per year.

Subd. 3. [Obsolete, 1Sp2005 c 1 art 2 s 161]

History: 1999 c 231 s 150



Section 116.92 — MERCURY EMISSIONS REDUCTION.

Subdivision 1. Sales. A person may not sell mercury to another person in this state without providing a material safety data sheet, as defined in United States Code, title 42, section 11049, and requiring the purchaser to sign a statement that the purchaser:

(1) will use the mercury only for a medical, dental, instructional, research, or manufacturing purpose; and

(2) understands the toxicity of mercury and will appropriately store and use it and will not place, or allow anyone under the purchaser's control to place, the mercury in the solid waste stream or in a wastewater disposal system, as defined in section 115.01, subdivision 4.

Subd. 2. Use of mercury. A person who uses mercury in any application may not place, or deliver the mercury to another person who places residues, particles, scrapings, or other materials that contain mercury in solid waste or wastewater, except for traces of materials that may inadvertently pass through a filtration system during a dental procedure.

Subd. 3. Labeling; products containing mercury. (a) A manufacturer or wholesaler may not sell and a retailer may not knowingly sell any of the following items in this state that contain mercury unless the item is labeled in a manner to clearly inform a purchaser or consumer that mercury is present in the item and that the item may not be placed in the garbage until the mercury is removed and reused, recycled, or otherwise managed to ensure that it does not become part of solid waste or wastewater:

(1) a thermostat or thermometer;

(2) an electric switch, individually or as part of another product, other than a motor vehicle;

(3) an appliance;

(4) a medical or scientific instrument;

(5) an electric relay or other electrical device;

(6) a fluorescent or high-intensity discharge lamp, individually or as part of another product; and

(7) laboratory chemicals, reagents, fixatives, and electrodes.

(b) Labeling of items in accordance with mercury product labeling plans approved by another state that is a member of the Interstate Mercury Education and Reduction Clearinghouse (IMERC) shall be considered to be in compliance with this section. The manufacturer shall provide a copy of the labeling plan to the agency and shall notify the agency if the approval is modified.

(c) Manufacturers of products that contain a mercury-containing lamp not intended to be replaceable by the user or consumer shall meet the product labeling requirements of this section by placing the label on the product or in the care and use manual or product instructions.

Subd. 4. Removal from service; products containing mercury. (a) When an item listed in this section is removed from service, the mercury in the item must be reused, recycled, or otherwise managed to ensure compliance with section 115A.932.

(b) A person who is in the business of replacing or repairing an item listed in this section in households shall ensure, or deliver the item to a facility that will ensure, that the mercury contained in an item that is replaced or repaired is reused or recycled or otherwise managed in compliance with section 115A.932.

(c) A person may not crush a motor vehicle unless the person has first made a good faith effort to remove all of the mercury switches in the motor vehicle.

(d) An item managed according to the requirements of this section must be transported in a container designed to prevent the escape of mercury into the environment by volatilization or any other means.

Subd. 5. Thermostats. (a) The definitions in this paragraph apply to this subdivision:

(1) "contractor" means a person engaged in the business of installing, servicing, or removing thermostats and other heating, ventilation, and air conditioning components, including a contractor removing thermostats in conjunction with renovation and demolition activities in accordance with Minnesota Rules, part 7035.0805;

(2) "qualified contractor" means a contractor:

(i) who employs seven or more service technicians or installers;

(ii) who is located in an area outside of an urban area, as defined by the United States Census Bureau; or

(iii) whose primary business consists of renovation and demolition activities;

(3) "retailer" means a person who sells thermostats of any kind directly to homeowners or other end-users through any selling or distribution mechanism;

(4) "thermostat" means a temperature control device that may contain elemental mercury in a sealed component that serves as a switch or temperature-sensing element and a sealed component that has been removed from a temperature control device; and

(5) "wholesaler" means a person engaged in the distribution and wholesale sale of thermostats and other heating, ventilation, and air conditioning components to contractors who install heating, ventilation, and air conditioning components.

(b) A manufacturer of thermostats that contain mercury or that may replace thermostats that contain mercury is responsible for the costs of collecting and managing the replaced mercury-containing thermostats to ensure that the thermostats do not become part of the solid waste stream.

(c) A manufacturer of thermostats that contain mercury or that may replace thermostats that contain mercury shall, in addition to the requirements of subdivision 3, provide incentives for and sufficient information to purchasers and consumers of the thermostats for the purchasers or consumers to ensure that mercury in thermostats being removed from service is reused or recycled or otherwise managed in compliance with section 115A.932. A manufacturer that has complied with this subdivision is not liable for improper disposal by purchasers or consumers of thermostats.

(d) A manufacturer of thermostats subject to this subdivision, or an organization of manufacturers of thermostats and its officers, members, employees, and agents, may participate in projects or programs to collect and properly manage waste thermostats. Any person who participates in a project or program is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce for activities related to the collection and management of the thermostats under this subdivision.

(e) A manufacturer of thermostats or organization of manufacturers of thermostats that participates in a thermostat collection and management program under this subdivision must report at least annually to the agency. The report must include:

(1) a description of how the program operates;

(2) a description of program components, including incentives provided under this subdivision, and an evaluation of the program components' effectiveness in promoting participation and recovery of thermostats;

(3) eligibility criteria for program participants;

(4) a list of program participants; and

(5) the number of thermostats remitted by each program participant during the reporting period.

(f) A wholesaler, qualified contractor, or retailer may participate as a collection site in a manufacturer's mercury thermostat collection and management program required under this subdivision. A wholesaler or retailer that participates as a collection site in a manufacturer's mercury thermostat collection and management program shall post prominent signs at the wholesaler's or retailer's business location regarding the collection and management of mercury thermostats.

Subd. 5a. Displacement relays. (a) A manufacturer of a displacement relay that contains mercury is responsible for the costs of collecting and managing its displacement relays to ensure that the relays do not become part of the solid waste stream.

(b) A manufacturer of a displacement relay that contains mercury shall, in addition to the requirements of subdivision 3, provide incentives for, and sufficient information to, purchasers and consumers of the relay to ensure that the relay does not become part of the waste stream. A manufacturer that has complied with this subdivision is not liable for improper disposal by purchasers or consumers of its relays.

(c) A manufacturer subject to this subdivision, or an organization of such manufacturers and its officers, members, employees, and agents, may participate in projects or programs to collect and properly manage waste displacement relays. Any person who participates in such a project or program is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce for activities related to the collection and management of the relays under this subdivision.

(d) For the purposes of this subdivision, a "displacement relay" means an electric flow control device having one or more poles that contain metallic mercury and a plunger which, when energized by a magnetic field, moves into a pool of mercury, displacing the mercury sufficiently to create a closed electrical circuit.

Subd. 6. Mercury thermometers prohibited. (a) A manufacturer, wholesaler, or retailer may not sell or distribute at no cost a thermometer containing mercury that was manufactured after June 1, 2001.

(b) Paragraph (a) does not apply to an electronic thermometer with a battery containing mercury if the battery is in compliance with section 325E.125.

(c) A manufacturer is in compliance with this subdivision if the manufacturer:

(1) has received an exclusion or exemption from a state that is a member of the Interstate Mercury Education and Reduction Clearinghouse (IMERC) for replacement parts when no alternative is available or for an application when no feasible alternative is available;

(2) submits a copy of the approved exclusion or exemption to the commissioner; and

(3) meets all of the requirements in the approved exclusion or exemption for the manufacturer's activities within the state.

Subd. 7. Fluorescent and high-intensity discharge lamps; large use applications. (a) A person who sells fluorescent or high-intensity discharge lamps that contain mercury to the owner or manager of an industrial, commercial, office, or multiunit residential building, or to any person who replaces or removes from service outdoor lamps that contain mercury, shall clearly inform the purchaser in writing on the invoice for the lamps, or in a separate writing, that the lamps contain mercury, a hazardous substance that is regulated by federal or state law and that they may not be placed in solid waste. This paragraph does not apply to a person who incidentally sells fluorescent or high-intensity discharge lamps at retail to the specified purchasers.

(b) A person who contracts with the owner or manager of an industrial, commercial, office, or multiunit residential building, or with a person responsible for outdoor lighting, to remove from service fluorescent or high-intensity discharge lamps that contain mercury shall clearly inform, in writing, the person for whom the work is being done that the lamps being removed from service contain mercury and what the contractor's arrangements are for the management of the mercury in the removed lamps.

Subd. 7a. Fluorescent and high-intensity discharge lamps; residential applications. (a) Any information regarding fluorescent and high-intensity discharge lamps containing mercury that is sent by a utility to a customer, present on a utility's Web site, or contained in a utility's print, radio, or video advertisement, must:

(1) state that the lamps contain mercury;

(2) state that mercury is harmful to the environment;

(3) state that placing the lamps in garbage is illegal; and

(4) provide a toll-free telephone number or Web site that customers can access to learn how to lawfully dispose of the lamps.

(b) The information under paragraph (a) must be:

(1) provided in a minimum of 12-point type in print or online media; and

(2) provided in a manner that the ordinary consumer will understand that fluorescent and high-intensity discharge lamps contain mercury and must not be placed in garbage in Minnesota.

(c) A television or radio advertisement regarding fluorescent and high-intensity discharge lamps containing mercury must prominently convey the information that the lamps contain mercury and must be recycled.

Subd. 8. Ban; toys, games, and apparel. A person may not sell for resale or at retail in this state a toy or game that contains mercury, or an item of clothing or wearing apparel that is exempt from sales tax under section 297A.67, subdivision 8, that contains an electric switch that contains mercury.

Subd. 8a. Ban; mercury manometers. After June 30, 1997, mercury manometers for use on dairy farms may not be sold or installed, nor may mercury manometers in use on dairy farms be repaired. After December 31, 2000, all mercury manometers on dairy farms must be removed from use.

Subd. 8b. Ban; mercury-containing sphygmomanometers. After August 1, 2007, a person may not sell, offer for sale, distribute, install, or reinstall in the state a sphygmomanometer containing mercury.

Subd. 8c. Ban; mercury-containing gastrointestinal devices. After August 1, 2007, a person may not sell, offer for sale, distribute, or use in the state an esophageal dilator, bougie tube, gastrointestinal tube, feeding tube, or similar device containing mercury.

Subd. 8d. Ban; mercury-containing thermostats. After August 1, 2007, a person may not sell, offer for sale, distribute, install, or reinstall in the state a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating, or air-conditioning equipment. This subdivision does not apply to a thermostat used to sense and control temperature as part of a manufacturing process.

Subd. 8e. Ban; mercury-containing switches and relays. (a) After August 1, 2007, a person may not sell, offer for sale, or distribute in the state a mercury switch or mercury relay individually or as part of another product.

(b) For the purposes of this subdivision:

(1) "mercury relay" means a mercury-containing product or device that opens or closes electrical contacts to affect the operation of other devices in the same or another electrical circuit and includes, but is not limited to, mercury displacement relays, mercury wetted reed relays, and mercury contact relays; and

(2) "mercury switch" means a mercury-containing product or device that opens or closes an electrical circuit or gas valve and includes, but is not limited to, mercury float switches actuated by rising or falling liquid levels, mercury tilt switches actuated by a change in the switch position, mercury pressure switches actuated by a change in pressure, mercury temperature switches actuated by a change in temperature, and mercury flame sensors. A mercury switch does not include a mercury-added thermostat or a mercury diostat.

(c) A manufacturer shall be in compliance with this subdivision if:

(1) it has received an exclusion or exemption from a state that is a member of the Interstate Mercury Education and Reduction Clearinghouse (IMERC) for replacement parts or for a use where no feasible alternative is available;

(2) it submits a copy of the approved exclusion or exemption to the commissioner; and

(3) it meets all of the requirements in the approved exclusion or exemption for its activities within the state.

Subd. 8f. Ban; mercury diostats. After January 1, 2008, a person may not sell, offer for sale, or distribute a new gas oven, range, or stove containing a mercury-containing switch that controls a gas valve in an oven or oven portion of a gas range or stove.

Subd. 8g. Ban; mercury-containing barometers, manometers, and pyrometers. After January 1, 2008, a person may not sell, offer for sale, or distribute in the state a mercury-containing device used for measuring atmospheric pressure or for measuring pressure of liquids and gases or a mercury-containing device used for measuring the temperature of extremely hot materials, individually or as part of another product.

Subd. 8h. Ban; mercury in over-the-counter pharmaceuticals. After January 1, 2008, a person may not sell, offer for sale, or distribute in the state for human use an over-the-counter pharmaceutical product containing mercury.

Subd. 8i. Ban; mercury in cosmetics, toiletries, and fragrances. After January 1, 2008, a person may not sell, offer for sale, or distribute in the state a cosmetic, toiletry, or fragrance product containing mercury.

Subd. 8j. Exclusion for existing equipment. The prohibitions in subdivisions 6 and 8b to 8g do not apply if a thermometer, switch, relay, or measuring device is used to replace a thermometer, switch, relay, or measuring device that is a component of an industrial measurement system or control system until the system is replaced or a nonmercury component for the system is available. The owner of the system shall notify the commissioner within 30 days of replacing the component and identify the replacement mercury component that was installed.

Subd. 8k. Ban; mercury in balancing and dampening products and equipment. A person may not sell, offer for sale, distribute, install, or use in the state a mercury-containing product or mercury-containing equipment that is used for balancing, dampening, or providing a weight or counterweight function.

Subd. 9. Enforcement; generators of household hazardous waste. (a) A violation of subdivision 2 or 4, paragraph (a), by a generator of household hazardous waste, as defined in section 115A.96, or a violation of subdivision 8 by a person selling at retail, is not subject to enforcement under section 115.071, subdivision 3.

(b) An administrative penalty imposed under section 116.072 for a violation of subdivision 2 or 4, paragraph (a), by a generator of household hazardous waste, as defined in section 115A.96, or for a violation of subdivision 8 by a person selling at retail, may not exceed $700.

Subd. 10. Definition of mercury-containing. For the purposes of this section, "mercury-containing" or "containing mercury" means that the product, component of a product, or chemical formulation contains intentionally added mercury.

History: 1992 c 560 s 3; 1992 c 603 s 37; 1993 c 249 s 28; 1994 c 585 s 38; 1995 c 247 art 1 s 43; 1997 c 62 s 2,3; 1997 c 216 s 116; 2000 c 418 art 1 s 44; 2001 c 47 s 1; 2006 c 201 s 2; 2007 c 109 s 2-13; 2014 c 277 s 2-6



Section 116.921 — MULTISTATE CLEARINGHOUSE.

The agency is authorized to participate in the Interstate Mercury Education and Reduction Clearinghouse (IMERC) to assist in carrying out the requirements and coordinating any other activities related to the administration of statutes governing the purchase, sale, use, labeling, disposal, and management of mercury and mercury-containing products.

History: 2007 c 109 s 14



Section 116.925 — ELECTRIC ENERGY; MERCURY EMISSIONS REPORT.

Subdivision 1. Report. To address the shared responsibility between the providers and consumers of electricity for the protection of Minnesota's lakes, each electric utility, as defined in section 216B.38, subdivision 5, and each person that generates electricity in this state for that person's own use or for sale at retail or wholesale shall provide to the commissioner of the Pollution Control Agency by April 1 an annual report of the amount of mercury emitted in generating that electricity at that person's facilities for the previous calendar year.

Subd. 2. Contents of report. (a) A report must include:

(1) a list of all generation facilities owned or operated by the utility or person subject to subdivision 1;

(2) all readily available information regarding the amount of electricity purchased by the utility or person subject to subdivision 1, for use in the state; and

(3) information for each facility owned or operated by the utility or person subject to subdivision 1, stating: (i) the amount of electricity generated at the facility for use or for sale in this state at retail or wholesale; (ii) the amount of fuel used to generate that electricity at the facility; and (iii) the amount of mercury emitted in generating that electricity in the previous calendar year, based on emission factors, stack tests, fuel analysis, or other methods approved by the commissioner. The report must include the mercury content of the fuel if it is determined in conjunction with a stack test.

(b) The following are de minimis standards for small and little-used generation facilities:

(1) less than 240 hours of operation by the combustion unit per year;

(2) a fuel capacity input at the combustion unit of less than 150,000,000 British thermal units per hour; or

(3) an electrical generation unit with maximum output of less than or equal to 15 megawatts.

A utility or person subject to this section who owns or operates a combustion unit that qualifies under one of these de minimis standards is not required to provide the information described in paragraph (a) for that combustion unit.

(c) A report need not be filed for a combustion device for a year in which the device has documented mercury emissions of three pounds or less.

Subd. 3. Report to consumers. By January 1, 1999, and biennially thereafter in the report on air toxics required under section 115D.15, the commissioner shall report the amount of mercury emitted in the generation of electricity.

History: 1997 c 191 art 2 s 2



Section 116.93 — LAMP RECYCLING FACILITIES.

Subdivision 1. Definition. For the purposes of this section, "lamp recycling facility" means a facility operated to remove, recover, and recycle for reuse mercury or other hazardous materials from fluorescent or high-intensity discharge lamps.

Subd. 2. Lamp recycling facility; permits or licenses; reporting. (a) A person may not operate a lamp recycling facility without obtaining a permit or license for the facility from the agency. The permit or license must require:

(1) a plan for response to releases, including emergency response;

(2) proof of financial responsibility for closure and any necessary postclosure care at the facility which may include a performance bond or other insurance;

(3) liability insurance or another financial mechanism that provides proof of financial responsibility for response actions required under chapter 115B; and

(4) by March 1 each year, beginning in 2008, an annual report to the agency on the number and type of lamps received from businesses and households in the state and total number of lamps received from all generators outside of the state.

The agency shall specify the format for the report under clause (4) and make the reported information available on the agency's Web site.

(b) A lamp recycling facility that is licensed or permitted by a county under section 473.811, subdivision 5b, complies with this subdivision if the license or permit held by the facility contains at least all the terms and conditions required by the agency for a license or permit issued under this subdivision.

(c) A lamp recycling facility with a demonstrated capability for recycling that is in operation prior to adoption of rules for a licensing or permitting process for the facility by the agency may continue to operate in accordance with a compliance agreement or other approval by the commissioner until a license or permit is issued by the agency under this subdivision.

History: 1993 c 249 s 29; 2007 c 109 s 15



Section 116.931 — WHEEL WEIGHTS AND BALANCING PRODUCTS; LEAD AND MERCURY PROHIBITION.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Motor vehicle" means a self-propelled vehicle or a vehicle propelled or drawn by a self-propelled vehicle that is operated on a highway, on a railroad track, on the ground, in the water, or in the air.

(c) "New motor vehicle" means a motor vehicle that has not been previously sold to a person except a distributor, wholesaler, or motor vehicle dealer for resale.

Subd. 2. Tire service. When replacing or balancing a tire on a motor vehicle or aircraft, a person may not use a wheel weight or other product for balancing motor vehicle or aircraft wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product.

Subd. 3. Sales ban. A person may not sell or offer to sell or distribute weights or other products for balancing motor vehicle or aircraft wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product.

Subd. 4. New motor vehicles. A person may not sell a new motor vehicle or aircraft that is equipped with a weight or other product for balancing wheels if the weight or other balancing product contains lead or mercury that was intentionally added during the manufacture of the product.

Subd. 5. Salvage. A person may not shred or crush, or market for shredding or crushing, any motor vehicle, aircraft, watercraft, or railroad or industrial equipment, or any portion thereof, without:

(1) inspecting the vehicle or equipment; and

(2) removing all weights or other products for balancing wheels or other equipment if the weights or balancing products contain lead or mercury that was intentionally added during the manufacture of the weights or balancing products.

Subd. 6. Managing wheel weights and balancing products. Mercury in wheel weights and other balancing products for motor vehicle and aircraft wheels must be recycled or otherwise managed to comply with sections 115A.932 and 116.92 and to ensure that it does not become part of the solid waste stream and is not released to the environment. Lead in wheel weights and other balancing products for motor vehicle and aircraft wheels must be recycled to ensure that it does not become part of the solid waste stream and is not released to the environment.

Subd. 7. Educational materials; outreach. Prior to January 1, 2016, the agency shall produce and distribute educational materials on the prohibitions required under this section to businesses subject to the prohibitions and shall conduct additional outreach and education activities to those businesses.

History: 2014 c 277 s 7



Section 116.9401 — DEFINITIONS.

(a) For the purposes of sections 116.9401 to 116.9407, the following terms have the meanings given them.

(b) "Agency" means the Pollution Control Agency.

(c) "Alternative" means a substitute process, product, material, chemical, strategy, or combination of these that is technically feasible and serves a functionally equivalent purpose to a chemical in a children's product.

(d) "Chemical" means a substance with a distinct molecular composition or a group of structurally related substances and includes the breakdown products of the substance or substances that form through decomposition, degradation, or metabolism.

(e) "Chemical of high concern" means a chemical identified on the basis of credible scientific evidence by a state, federal, or international agency as being known or suspected with a high degree of probability to:

(1) harm the normal development of a fetus or child or cause other developmental toxicity;

(2) cause cancer, genetic damage, or reproductive harm;

(3) disrupt the endocrine or hormone system;

(4) damage the nervous system, immune system, or organs, or cause other systemic toxicity;

(5) be persistent, bioaccumulative, and toxic; or

(6) be very persistent and very bioaccumulative.

(f) "Child" means a person under 12 years of age.

(g) "Children's product" means a consumer product intended for use by children, such as baby products, toys, car seats, personal care products, and clothing.

(h) "Commissioner" means the commissioner of the Pollution Control Agency.

(i) "Department" means the Department of Health.

(j) "Distributor" means a person who sells consumer products to retail establishments on a wholesale basis.

(k) "Green chemistry" means an approach to designing and manufacturing products that minimizes the use and generation of toxic substances.

(l) "Manufacturer" means any person who manufactures a final consumer product sold at retail or whose brand name is affixed to the consumer product. In the case of a consumer product imported into the United States, manufacturer includes the importer or domestic distributor of the consumer product if the person who manufactured or assembled the consumer product or whose brand name is affixed to the consumer product does not have a presence in the United States.

(m) "Priority chemical" means a chemical identified by the Department of Health as a chemical of high concern that meets the criteria in section 116.9403.

(n) "Safer alternative" means an alternative whose potential to harm human health is less than that of the use of a priority chemical that it could replace.

History: 2009 c 37 art 1 s 47



Section 116.9402 — IDENTIFICATION OF CHEMICALS OF HIGH CONCERN.

(a) By July 1, 2010, the department shall, after consultation with the agency, generate a list of chemicals of high concern.

(b) The department must periodically review and revise the list of chemicals of high concern at least every three years. The department may add chemicals to the list if the chemical meets one or more of the criteria in section 116.9401, paragraph (e).

(c) The department shall consider chemicals listed as a suspected carcinogen, reproductive or developmental toxicant, or as being persistent, bioaccumulative, and toxic, or very persistent and very bioaccumulative by a state, federal, or international agency. These agencies may include, but are not limited to, the California Environmental Protection Agency, the Washington Department of Ecology, the United States Department of Health, the United States Environmental Protection Agency, the United Nation's World Health Organization, and European Parliament Annex XIV concerning the Registration, Evaluation, Authorisation, and Restriction of Chemicals.

(d) The department may consider chemicals listed by another state as harmful to human health or the environment for possible inclusion in the list of chemicals of high concern.

History: 2009 c 37 art 1 s 48



Section 116.9403 — IDENTIFICATION OF PRIORITY CHEMICALS.

(a) The department, after consultation with the agency, may designate a chemical of high concern as a priority chemical if the department finds that the chemical:

(1) has been identified as a high-production volume chemical by the United States Environmental Protection Agency; and

(2) meets any of the following criteria:

(i) the chemical has been found through biomonitoring to be present in human blood, including umbilical cord blood, breast milk, urine, or other bodily tissues or fluids;

(ii) the chemical has been found through sampling and analysis to be present in household dust, indoor air, drinking water, or elsewhere in the home environment; or

(iii) the chemical has been found through monitoring to be present in fish, wildlife, or the natural environment.

(b) By February 1, 2011, the department shall publish a list of priority chemicals in the State Register and on the department's Internet Web site and shall update the published list whenever a new priority chemical is designated.

History: 2009 c 37 art 1 s 49



Section 116.9405 — APPLICABILITY.

The requirements of sections 116.9401 to 116.9407 do not apply to:

(1) chemicals in used children's products;

(2) priority chemicals used in the manufacturing process, but that are not present in the final product;

(3) priority chemicals used in agricultural production;

(4) motor vehicles as defined in chapter 168 or watercraft as defined in chapter 86B or their component parts, except that the use of priority chemicals in detachable car seats is not exempt;

(5) priority chemicals generated solely as combustion by-products or that are present in combustible fuels;

(6) retailers;

(7) pharmaceutical products or biologics;

(8) a medical device as defined in the federal Food, Drug, and Cosmetic Act, United States Code, title 21, section 321(h);

(9) food and food or beverage packaging, except a container containing baby food or infant formula;

(10) consumer electronics products and electronic components, including but not limited to personal computers; audio and video equipment; calculators; digital displays; wireless phones; cameras; game consoles; printers; and handheld electronic and electrical devices used to access interactive software or their associated peripherals; or products that comply with the provisions of directive 2002/95/EC of the European Union, adopted by the European Parliament and Council of the European Union now or hereafter in effect; or

(11) outdoor sport equipment, including snowmobiles as defined in section 84.81, subdivision 3; all-terrain vehicles as defined in section 84.92, subdivision 8; personal watercraft as defined in section 86B.005, subdivision 14a; watercraft as defined in section 86B.005, subdivision 18; and off-highway motorcycles, as defined in section 84.787, subdivision 7, and all attachments and repair parts for all of this equipment.

History: 2009 c 37 art 1 s 50



Section 116.9406 — DONATIONS TO THE STATE.

The commissioner may accept donations, grants, and other funds to carry out the purposes of sections 116.9401 to 116.9407. All donations, grants, and other funds must be accepted without preconditions regarding the outcomes of the regulatory oversight processes set forth in sections 116.9401 to 116.9407.

History: 2009 c 37 art 1 s 51



Section 116.9407 — PARTICIPATION IN INTERSTATE CHEMICALS CLEARINGHOUSE.

The state may cooperate with other states in an interstate chemicals clearinghouse regarding chemicals in consumer products, including the classification of priority chemicals in commerce; organizing and managing available data on chemicals, including information on uses, hazards, risks, and environmental and health concerns; and producing and evaluating information on safer alternatives to specific uses of priority chemicals.

History: 2009 c 37 art 1 s 52



Section 116.95 — CITATION.

Sections 116.96 to 116.99 may be cited as the "Small Business Air-Quality Compliance Assistance Act."

History: 1992 c 546 s 5



Section 116.96 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 116.96 to 116.99.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Clean Air Act. "Clean Air Act" means the federal Clean Air Act, United States Code, title 42, section 7401 et seq., as amended.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 5. Regulated pollutant. "Regulated pollutant" means:

(1) a volatile organic compound that participates in atmospheric photochemical reactions;

(2) a pollutant for which a national ambient air quality standard has been promulgated;

(3) a pollutant that is addressed by a standard promulgated under section 7411 or 7412 of the Clean Air Act; or

(4) any pollutant that is regulated under this chapter or air quality rules adopted under this chapter.

Subd. 6. Small business stationary source. "Small business stationary source" means a business that:

(1) is owned or operated by a person that employs 100 or fewer individuals;

(2) is a small business concern as defined in the Small Business Act, United States Code, title 15, section 632(a);

(3) is not a major stationary source as defined in section 7661 of the Clean Air Act;

(4) does not emit 50 tons or more per year of any regulated pollutant; and

(5) emits less than 75 tons per year of all regulated pollutants.

History: 1992 c 546 s 6; 1995 c 220 s 107



Section 116.97 — SMALL BUSINESS AIR-QUALITY COMPLIANCE ASSISTANCE PROGRAM.

Subdivision 1. Creation. The commissioner shall establish a small business air-quality compliance assistance program that incorporates the small business stationary source technical and environmental compliance assistance program required by section 7661f of the Clean Air Act.

Subd. 2. Requirements. The commissioner shall ensure that the program provides at least the following:

(1) direct, timely, one-on-one information and technical assistance to small businesses that are stationary sources on matters including, but not limited to, their legal rights and obligations under federal and state air quality laws and regulations, applicable requirements and alternatives for achieving compliance, permit procedures, preparation of permit applications, sources of technical expertise, consequences of operating in violation, enforcement, fines, penalties, and appeals;

(2) a clearinghouse to provide information and referral to appropriate technical experts concerning Clean Air Act regulatory requirements, compliance methods, and control technologies;

(3) information and assistance on methods of pollution prevention and the prevention and detection of accidental releases;

(4) audits of the operations of small business stationary sources to determine compliance with federal and state air quality laws and regulations, or establishment of a procedure for referring sources to qualified auditors. Audits may include, but need not be limited to, an evaluation of work practices, compliance monitoring procedures, record-keeping requirements, and technical assistance on pollution prevention opportunities and control options;

(5) to the extent permitted by federal and state air quality laws and regulations, procedures for responding to requests from small business stationary sources for modification of work practices or methods compliance because of the financial or technological capability of the source; and

(6) coordination of efforts with trade associations, small business assistance providers, and federal, state, and local governmental agencies that provide information and technical assistance to small businesses, in order to maximize the information and assistance available to small businesses and to prevent duplication of effort and services.

History: 1992 c 546 s 7



Section 116.98 — OMBUDSMAN FOR SMALL BUSINESS AIR-QUALITY COMPLIANCE ASSISTANCE PROGRAM.

Subdivision 1. Appointment. The commissioner shall appoint an ombudsman for small business air-quality compliance assistance in the classified service.

Subd. 2. Duties. The ombudsman shall provide direct oversight of the small business air-quality compliance assistance program. The ombudsman's duties include, but are not limited to:

(1) conducting independent evaluations of all aspects of the program;

(2) monitoring, reviewing, and providing comments and recommendations to federal, state, and local air quality authorities on laws and regulations that impact small businesses;

(3) facilitating and promoting the participation of small businesses in the development of laws and regulations that affect them;

(4) providing reports to federal, state, and local air quality authorities and the public on the requirements of the Clean Air Act and their impact on small businesses;

(5) disseminating information concerning proposed air quality regulations, control technologies, and other information to small businesses and other interested parties;

(6) participating in and sponsoring meetings and conferences concerning air quality laws and regulations with state and local regulatory officials, industry groups, and small business representatives;

(7) investigating and assisting in the resolution of complaints and disputes from small businesses against state or local air quality authorities;

(8) periodically reviewing the work and services provided by the program with trade associations and small business representatives;

(9) operating a toll-free telephone line to provide free, confidential help on individual source problems and grievances;

(10) referring small businesses to appropriate technical specialists for information and assistance on affordable alternative technologies, process changes, products, and operational methods to help reduce air pollution and accidental releases;

(11) arranging for and assisting in the preparation of program guideline documents to ensure that the language is readily understandable by the lay person;

(12) establishing cooperative programs with trade associations and small businesses to promote and achieve voluntary compliance with federal and state air quality laws and regulations;

(13) establishing cooperative programs with federal, state, and local governmental entities and the private sector to assist small businesses in securing sources of funds to comply with federal, state, and local air quality laws and regulations;

(14) conducting studies to evaluate the impacts of federal and state air quality laws and regulations on the state's economy, local economies, and small businesses;

(15) serving as a voting member of the Small Business Air-Quality Compliance Advisory Council established by section 116.99; and

(16) performing the ombudsman's duties in cooperation and coordination with governmental entities and private organizations as appropriate so as to eliminate overlap and duplication to the extent practicable.

Subd. 3. Independence of action. In carrying out the duties imposed by sections 116.96 to 116.99, the ombudsman may act independently of the agency in providing testimony to the legislature, contacting and making periodic reports to federal and state officials as necessary to carry out the duties imposed by sections 116.96 to 116.99, and addressing problems of concern to small businesses.

Subd. 4. Qualifications. The ombudsman must be knowledgeable about federal and state air quality laws and regulations, control technologies, and federal and state legislative and regulatory processes. The ombudsman must be experienced in dealing with both private enterprise and governmental entities, arbitration and negotiation, interpretation of laws and regulations, investigation, record keeping, report writing, public speaking, and management.

Subd. 5. Office support. The commissioner shall provide the ombudsman with the necessary office space, supplies, equipment, and clerical support to effectively perform the duties imposed by sections 116.96 to 116.99.

History: 1992 c 546 s 8



Section 116.99 — SMALL BUSINESS AIR-QUALITY COMPLIANCE ADVISORY COUNCIL.

Subdivision 1. Creation. A Small Business Air-Quality Compliance Assistance Advisory Council is established within the agency.

Subd. 2. Duties. The council has the following duties:

(1) rendering advisory opinions on the effectiveness of the program, difficulties encountered, and degree and severity of enforcement;

(2) preparing periodic reports on matters relating to the program as requested by appropriate federal and state agencies;

(3) reviewing information for sources to ensure the information is complete, comprehensive, and understandable to the lay person; and

(4) other duties it finds appropriate to comply with applicable federal or state air quality laws and regulations.

Subd. 3. Membership. The council consists of the following members:

(1) two members appointed by the governor who represent the general public and are not owners or representatives of owners who are small business stationary sources;

(2) the commissioner or the commissioner's designee, who shall represent the agency;

(3) four members appointed by the legislature who are owners or representatives of owners of small business stationary sources; and

(4) the commissioner of employment and economic development or the commissioner's designee.

The majority and minority leaders of the house of representatives and the senate shall each appoint one of the members listed in clause (3).

Subd. 4. Membership terms; compensation; removal. The membership terms, compensation, and removal of council members are governed by section 15.0575, except that subdivision 5 does not apply.

Subd. 5. Chair. The council shall select its chair by a majority vote.

Subd. 6. Program. The council may set its own agenda and work program, consistent with the requirements of the Clean Air Act, after consultation with the commissioner and the small business ombudsman established by this chapter.

Subd. 7. Funding. The commissioner shall allocate and administer the funds reasonably necessary to cover the operational costs of the council.

Subd. 8. Staff. The commissioner shall provide staff services reasonably required by the council.

History: 1992 c 546 s 9; 1995 c 247 art 2 s 54; 1Sp2003 c 4 s 1; 1Sp2005 c 1 art 2 s 161



Section 116.993 — SMALL BUSINESS ENVIRONMENTAL-IMPROVEMENT LOAN PROGRAM.

Subdivision 1. Establishment. A small business environmental-improvement revolving loan program is established to provide loans to small businesses for the purpose of capital equipment purchases that will meet or exceed environmental rules and regulations or for investigation and cleanup of contaminated sites. The small business environmental-improvement revolving loan program replaces the small business environmental loan program in Minnesota Statutes 1996, section 116.991, and the hazardous waste generator loan program in Minnesota Statutes 1996, section 115B.223.

Subd. 2. Eligible borrower. To be eligible for a loan under this section, a borrower must:

(1) be a small business corporation, sole proprietorship, partnership, or association;

(2) be a potential emitter of pollutants to the air, ground, or water;

(3) need capital for equipment purchases that will meet or exceed environmental regulations or need capital for site investigation and cleanup;

(4) have less than 50 full-time employees;

(5) have an after tax profit of less than $500,000; and

(6) have a net worth of less than $1,000,000.

Subd. 3. Loan application and award procedure. The commissioner of the Pollution Control Agency may give priority to applicants that include, but are not limited to, those subject to Clean Air Act standards adopted under United States Code, title 42, section 7412, those undergoing site investigation and remediation, those involved with facility wide environmental compliance and pollution prevention projects, and those determined by the commissioner to be small business outreach priorities. The commissioner shall decide whether to award a loan to an eligible borrower based on:

(1) the applicant's financial need;

(2) the applicant's ability to secure and repay the loan; and

(3) the expected environmental benefit.

Subd. 4. Screening committee. The commissioner shall appoint a screening committee to evaluate applications and determine loan awards. The committee shall have diverse expertise in air quality, water quality, solid and hazardous waste management, site response and cleanup, pollution prevention, and financial analysis.

Subd. 5. Limitation on loan obligation. Numbers of applications accepted, evaluated, and awarded are based upon the available money in the small business environmental-improvement loan account.

Subd. 6. Loan conditions. A loan made under this section must include:

(1) an interest rate that is four percent or one-half the prime rate, whichever is greater;

(2) a term of payment of not more than seven years; and

(3) an amount not less than $1,000 or exceeding $50,000.

History: 1997 c 216 s 117



Section 116.994 — SMALL BUSINESS ENVIRONMENTAL-IMPROVEMENT LOAN ACCOUNTING.

Repayments of loans made under section 116.993 must be credited to the environmental fund. Money deposited in the fund under section 116.993 is appropriated to the commissioner for loans under section 116.993.

History: 1997 c 216 s 118; 2003 c 128 art 2 s 40






Chapter 116A — PUBLIC WATER AND SEWER SYSTEMS

Section 116A.01 — POWERS OF COUNTY BOARDS AND DISTRICT COURTS.

Subdivision 1. Generally. The county boards of the several counties except counties in the seven-county metropolitan area, and the district courts are authorized to make all necessary orders for, and cause to be constructed and maintained, public water or sewer systems or combined water and sewer systems, including outlets, treatment plants, pumps, lift stations, service connections, mains, valves, hydrants, wells, reservoirs, tanks, and other appurtenances of public water or sewer systems, in any area of the county or judicial district not organized into cities, or in any area added to a public water or sewer system or combined water and sewer system by action taken in accordance with subdivision 4.

Subd. 1a. Municipal authority. Any county board that has established a water or sewer system or combined water and sewer system under the provisions of this chapter, or that has formed a district under the provisions of section 116A.02, subdivision 4, may acquire, construct, finance, operate and maintain the system under and exercise all the rights and authority and perform all the duties of a statutory city under chapters 117, 412, 429 and 475 and sections 115.46, 444.075 and 471.59, instead of this chapter, upon receiving authorization in accordance with this subdivision. To receive authorization the county board shall file, in the office of the court administrator of district court of the county, a petition to the court asking that the county board be granted such authority. The court administrator of district court, as directed by the judge, shall thereupon fix a time and place for hearing upon the petition. Notice of the hearing shall be given by publication for two successive weeks in a newspaper published in the county. The court administrator of district court shall give written notice of the hearing to the Minnesota Pollution Control Agency. If at the hearing the court finds that it is for the best interests of the county board to be granted such authority, it may by order grant such petition. Thereafter the county board is authorized to acquire, construct, finance, operate and maintain the water or sewer system or combined water and sewer system in the same manner and to the same extent accorded a statutory city under chapters 117, 412, 429 and 475 and sections 115.46, 444.075 and 471.59.

Subd. 2. Establishing system. Upon receipt of a petition for the establishment of a water or sewer system or combined water and sewer system in any area of the county not organized into cities, or in any area to be included within a system in accordance with subdivision 4, and after determining the sufficiency of the petition as provided in section 116A.02 and making such investigations and surveys as it considers necessary to ascertain whether it should be granted, the court or board may by resolution provide for the establishment of such a system; cause plans and specifications to be prepared for water system facilities adequate to obtain, store, treat, and distribute water for domestic, commercial, and industrial use therein, or sewer system facilities adequate to collect, treat, and dispose of sewage and waste in a sanitary manner, or both such types of facilities; contract for the construction of such facilities; acquire land and easements for the purpose by purchase, gift, condemnation, or other lawful means; establish, collect, and revise charges for the use and availability of water or sewer service or both to all premises within the area to which service is furnished or made reasonably available, and for connection to the facilities, in the manner provided in section 444.075; levy special assessments upon properties specially benefited by the construction of the facilities; issue bonds of the county to finance such construction as provided in section 116A.20, and require hook up or attachment to the system by all residents in the service area.

Subd. 3. Systems extending into more than one judicial district. In case any proposed sewer or water system extends into two or more judicial districts, proceedings may be commenced before the district court of any of the districts, and the court before which such proceedings are commenced shall thereafter have jurisdiction of all subsequent proceedings and matters in relation to the sewer or water system.

Subd. 4. Area to be served. The area to be served by any public water or sewer or combined system or to be included in a district formed under section 116A.02, subdivision 4, may include any part or all of the area of any city which by resolution of its governing body requests that its facilities be connected to the system, or that all or any part of the area within its corporate limits be included in the area to be served by the system or included in the district. For the purpose of any petition filed or special assessment levied with respect to any system, the entire area to be served within any city shall be treated as if it were owned by a single person, provided that in any event mailed notice of all hearings required under this chapter shall also be sent to the actual owners of such property to the same extent and in the same manner provided for owners of property located in an area to be served by the system outside of any city, and the governing body shall exercise all the rights and be subject to all the duties of an owner of the area, and shall have power to provide for the payment of all special assessments and other charges imposed upon the area with respect to the system by the appropriation of money, the collection of service charges, or the levy of taxes, which shall be deemed special levies and shall be subject to no limitation of rate or amount; provided that in the alternative the board or boards and the court with jurisdiction over the system, or a water and sewer commission to the extent authorized by the board or boards and the court under section 116A.24, may, to the extent authorized by resolution of the governing body of the city, exercise within the area of the city served by the system, or any extensions of the system, the same powers granted to the county board or boards and the court for areas located outside any city by this chapter.

Subd. 5. Exclusion of land from area to be served. After any land has been included in the area to be served by any public water or sewer or combined system or in a district formed under section 116A.02, subdivision 4, the county board, or if two or more county boards are involved, the court, upon petition of the county boards or the commission formed under section 116A.24, may at any time order the exclusion from such area or district of any land that has not been specially assessed under section 116A.17, upon determining that the land is contiguous to land located outside the area or district and will not be served by such system, provided that either the owner or owners of the land first consent to the exclusion, or the proposed exclusion first be considered at one of the public hearings required under this chapter and be made a part of the order thereafter required of the board or court or at a separate public hearing on the proposed exclusion after notice of the hearing has been given in the manner and to the extent required in section 116A.08, subdivision 1.

History: 1971 c 916 s 1; 1973 c 123 art 5 s 7; 1973 c 322 s 1; 1973 c 407 s 1; 1973 c 702 s 25; 1975 c 294 s 1-3; 1976 c 239 s 22; 1977 c 442 s 1-4; 1Sp1986 c 3 art 1 s 82



Section 116A.02 — PETITION.

Subdivision 1. Form. Before any public water or sewer system or combined water and sewer system authorized by sections 116A.01 to 116A.26 is established, a petition therefor shall be filed with the county auditor, if for a system entirely within one county, or with the court administrator of the district court, if for a system within two or more counties. The petition shall be signed by the owners of at least 50 percent of the area, exclusive of the holders of easements for electric or telephone transmission and distribution lines of lands described in the petition as those to be served by the proposed system, and shall state that the system will be of public benefit and utility and will promote the public health and that the petitioners will pay all costs and expenses which may be incurred in case the proceedings are dismissed or for any reason no contract for the construction thereof is let. The petition may be signed by the authorized representative of any municipal corporation or by the commissioner of transportation, or the authorized agent of any public institution or any corporation which may be affected by or assessed for the proposed construction. Petitioners may employ an attorney to represent them in all proceedings pursuant to sections 116A.01 to 116A.26, and said attorney shall be compensated as ordered by the board or court.

Subd. 2. Withdrawal. After a petition has been filed, no petitioner may withdraw therefrom except with the written consent of all other petitioners filed with the auditor or clerk.

Subd. 2a. Use of petitioner's land. Each owner who joins in the petition or who prior to June 3, 1977 has signed a petition for such a district, grants to the county or counties or commission, if the system is thereafter established, an easement to use the owner's land within the system area for the purposes of the system in any manner that will not permanently and substantially disturb the owner's use, including the right to enter upon that land temporarily for construction or maintenance of the system, if notice that the petition has the effect of granting the easement is set forth in the petition or is otherwise given in writing to the owner prior to the owner's execution of the petition, or the petition was signed prior to June 3, 1977. Unless an emergency exists, the owner may require one week's notice before entry upon the property is permitted pursuant to this subdivision.

Subd. 3. Proceeding initiated by county board. Any county board, by duly adopted resolution, and without a petition filed therefor, may initiate the proceedings for the establishment of a water or sewer system or combined water and sewer system as provided in sections 116A.01 to 116A.26. The proceedings thereafter shall be the same as for proceedings initiated by petition except that no bond need be filed. If any proceeding initiated by resolution of a county board is dismissed, the county shall pay all expenses connected with such proceeding.

Subd. 4. Initial formation of district. A county board, or boards if more than one county is involved, by duly adopted resolution, may, without a petition filed therefor and after making such investigations as the board or boards consider necessary, form a water or sewer district or combined water or sewer district within the county or counties and may expend available funds for this purpose without the board or, if more than one county is involved, the court first ordering the establishment of a water or sewer system or combined water and sewer system as provided in sections 116A.01 to 116A.26. Thereafter the county board or court may establish for all or a part of the district one or more water systems or sewer systems or combined water and sewer systems either by petition or on the initiative of the board of any county located in whole or part within the district, as provided in sections 116A.01 to 116A.26, except that no bond need be filed whenever the county board elects to proceed on its own initiative. If a proceeding is initiated by resolution of a county board and is dismissed, the county shall pay the expenses connected with the proceeding.

History: 1971 c 916 s 2; 1973 c 322 s 2; 1975 c 294 s 4,5; 1976 c 166 s 7; 1977 c 442 s 6; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.03 — PETITIONERS' BOND.

Upon the filing of a petition and before any action is taken thereon, one or more of the petitioners shall make and file a bond payable, in case of a county system, to the county, and in case of a judicial system, to the counties named in the petition, in the sum of not less than $2,000, with good and sufficient sureties, to be approved by the officer with whom the same is filed, conditioned to pay all costs and expenses which may be incurred in case the proceedings are dismissed or for any reason no contract is entered into for the construction of the system or other improvement petitioned for. In lieu of a bond cash may be deposited and forfeited to the county or counties in the event the proceedings are dismissed and if for any reason no contract is entered into for construction of the system or other improvement petitioned for. If the project is approved, the cash so deposited shall be returned to the petitioners.

History: 1971 c 916 s 3



Section 116A.04 — INSUFFICIENT BOND; EXPENSES NOT TO EXCEED PENALTY OF BOND.

If it shall appear at any time prior to the making of the order establishing the system that the bond of petitioners is insufficient in amount to protect the county or counties from loss on account of any costs or expenses incurred or to be incurred, the court or board shall require an additional bond. In such event, all further proceedings shall be stayed until such bond is furnished, and if additional bond is not furnished within the time fixed by the board or court, the proceedings may be dismissed.

In all proceedings, the expenses incurred prior to establishment shall not exceed the penalty named in the bond or bonds given by the parties. No claim in excess of the amount of the bond or bonds shall be audited or paid by direction of the board or court unless one or more of the parties in the proceeding shall, within such time as the board or court directs, make and file an additional bond with sufficient sureties in such amount as the board or court directs.

History: 1971 c 916 s 4



Section 116A.05 — DISMISSAL OF PROCEEDINGS.

Sixty percent of the petitioners may dismiss a proceeding under the provisions of sections 116A.01 to 116A.26 at any time prior to the order establishing the improvement, upon payment of all lawful costs, charges, expenses, and fees in the proceeding.

History: 1971 c 916 s 5



Section 116A.06 — ENGINEER.

Subdivision 1. Appointment. Upon filing of the petition and bond, the board or court shall, within 30 days, by order appoint an engineer to make a preliminary survey within the time fixed in the order. The engineer shall act as engineer throughout the proceeding unless otherwise ordered.

Subd. 2. Qualification. The engineer shall within ten days after appointment take and subscribe an oath to faithfully perform the assigned duties according to the best of the engineer's ability, and give a bond in an amount fixed by the board or court, but not less than $5,000, with good and sufficient surety, payable to the county or counties affected by the proposed improvement for their benefit and for the use of all parties aggrieved or injured by any negligence or malfeasance by the engineer while in any manner employed in the proceedings, conditioned that the engineer will diligently, honestly, and using the best skill and ability, during the full period of employment, perform the duties as engineer. The bond shall be approved by the auditor or court administrator, and the aggregate liability of the surety for all such damages shall not exceed the amount of the bond. In case of a change of engineers, each succeeding engineer shall make and file the required oath and bond.

Subd. 3. Consulting engineer. After appointment of the engineer, and during the pendency of any proceeding or during the construction of the system, the board or court may employ an engineer as a consulting engineer in the proceeding. The consulting engineer shall advise the engineer and the board or court as to engineering matters and problems which may arise in connection with the system. Compensation shall be fixed by the board or court.

History: 1971 c 916 s 6; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.07 — PRELIMINARY SURVEY AND REPORT.

The engineer shall promptly examine all matters set forth in the petition and order, make such preliminary survey of the territory likely to be affected by the proposed improvement as will enable the engineer to determine whether it is necessary and feasible, and report accordingly. If some plan other than that described in the petition is found practical, the engineer shall so report, giving such detail and information as is necessary to inform the court or board on all matters pertaining to the feasibility of the proposed plan, either as outlined in the petition or according to a different plan recommended by the engineer. Upon completion of the survey and report, the engineer shall file the report in duplicate with the auditor or clerk.

History: 1971 c 916 s 7; 1986 c 444



Section 116A.08 — PRELIMINARY HEARING.

Subdivision 1. Notice. Upon the filing of the report of the engineer, the auditor shall promptly notify the board, or the court administrator shall promptly notify the judge, thereof, and the auditor, or the court administrator with the approval of the judge, shall by order fix a time for the hearing thereon, not more than 60 days after the date of the order. Not less than ten days before the time of hearing, the auditor or court administrator shall give notice by mail of the time and place of hearing to the petitioners and the owners of the lands and properties, and corporations, public or private, likely to be affected by the proposed improvement as shown by the engineer's report. Notice also shall be published in the official papers covering the area of the proposed system called for in the petition, at least once not less than three weeks before the hearing.

Subd. 2. Hearing. The engineer shall attend the hearing and supply such information as may be necessary. The petitioners and all other parties interested may appear and be heard.

Subd. 3. Sufficiency of petition. The board or court shall examine the petition, and if the petition is found sufficient as required by law, shall so find. If the petition is found insufficient in that it is not signed by the requisite number of owners, or otherwise, the hearing shall be adjourned and the petition referred back to the petitioners for such action thereon as may be advised. The petitioners, by unanimous action, may thereupon amend the recitals in the petition. They may procure the signatures of additional owners as added petitioners. At the adjourned hearing, if the petition is found insufficient, the proceedings shall be dismissed.

Subd. 4. Dismissal. At the hearing or any adjournment thereof, if it shall appear that the proposed improvement is not feasible, and no plan is reported by the engineer where by it can be made feasible, or that it is not of public benefit or utility, the petition shall be dismissed.

Subd. 5. Findings and order. If the board or court is satisfied that the proposed improvement as outlined in the petition or as modified and recommended by the engineer is feasible, that there is necessity therefor, that it will be of public benefit and promote the public health, it shall so find and by order shall designate any changes to be made in the proposed improvement. Changes may be described in general terms and shall be sufficiently described by filing with the order a map outlining the proposed improvement. Thereafter the petition shall be treated as modified accordingly.

Subd. 6. Effect of findings. The findings shall be construed as conclusive only as to the sufficiency of the petition, the nature and extent of the proposed plan and the need of a permanent survey, and only as to the persons or parties shown by the engineer's preliminary report as likely to be affected by the improvement. All questions relative to the practicability and necessity of the proposed improvement shall be subject to further investigation and consideration at the final hearing.

History: 1971 c 916 s 8; 1Sp1986 c 3 art 1 s 82



Section 116A.09 — ORDER FOR DETAILED SURVEY.

Upon the filing of the order as specified in section 116A.08, the board or court shall order the engineer to proceed to make a detailed survey and furnish all necessary plans and specifications for the proposed improvement, together with an estimate of the total cost of construction of the system, and report the same to the board or court with all reasonable dispatch. The cost estimate shall include the amounts payable to contractors at and prior to completion of construction in accordance with the plans and specifications; all court costs; estimated damages payable as reported by the viewers in accordance with section 116A.11; the cost of acquisition of all lands and easements required; the cost of necessary engineering, financial, legal, and other professional service; the cost of printing, publication, and mailing of all required notices of court proceedings, hearings, and bond sales; interest estimated to accrue on money to be borrowed for the system from the date or dates of borrowing to the initial date or dates of collection of special assessments or revenues of the system sufficient to carry current interest cost; and all other items of expense incurred and estimated to be incurred in the establishment of the system from its inception to its completion. The board or court may direct the engineer to include in the report an assessment roll based upon calculation, by the county auditor or auditors with the assistance of the engineer or another qualified person selected by the board or court, of the proper amount to be specially assessed for the system against every assessable lot, piece, or parcel of land, without regard to cash valuation. The assessment roll shall be based upon the engineer's estimate of the total cost, but the board or court may direct the engineer also to calculate the expenses of operation of the system when completed, the times and numbers of connections thereto from buildings on individual lots, pieces, and parcels of land, the rates and amounts of connection charges and periodic use charges which may be made for the use and availability of the service of the system, the net revenues, over and above the current cost of operation and maintenance, which are estimated to be available, after completion, for the payment of principal and interest on money borrowed for the system, and the amounts by which the special assessments to be collected annually may be reduced or their payment deferred if such net revenues are realized.

History: 1971 c 916 s 9; 1973 c 322 s 3; 1977 c 442 s 7; 1986 c 444



Section 116A.10 — ENGINEER'S SURVEY AND EXAMINATION.

Upon the filing of the order calling for a detailed survey, the engineer shall prepare the complete set of plans, specifications and estimates of cost, and shall make a complete report in duplicate of the work and recommendations to the board or court, including therein all maps and profiles, and shall file the report with the auditor or court administrator. If the report is filed with the court administrator, a complete copy also shall be filed with the auditor of each county affected. After final acceptance of the system, the engineer shall make revisions of the plan, profiles and designs of structures to show the project as actually constructed on the original tracings, and shall file the revisions in duplicate with the auditor or court administrator. When more economical construction will result, the engineer may recommend that the work be divided into sections and let separately, and may recommend the time and manner in which the work or any section shall be done.

History: 1971 c 916 s 10; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.11 — VIEWERS; APPOINTMENT; QUALIFICATION.

Subdivision 1. Appointment. Following the filing of the order for a detailed survey the board or court shall make an order appointing as viewers three disinterested resident landowners of the county or counties affected.

Subd. 2. Qualification. Within 30 days after the filing of the final report and survey of the engineer, the auditor or court administrator shall make an order designating the time and place of the first meeting of the viewers and shall issue to the viewers a certified copy of the order appointing them and the order designating the time and place of their first meeting. At the meeting and before entering upon their duties, the viewers shall take and subscribe an oath to faithfully perform their duties.

Subd. 3. Failure to qualify. If any viewer shall fail to qualify at the meeting, the auditor or court shall designate some other qualified person to take that viewer's place.

Subd. 4. Viewers; duties. The viewers, with or without the engineer, shall estimate damages to all lands and properties affected by the proposed system and shall report their findings. The report shall show in tabular form the description of each lot and tract, or fraction thereof, under separate ownership, damaged and the names of the owners as the same appear on the current tax duplicate of the county. Estimated damages shall be reported on all lands owned by the state the same as upon taxable lands. The viewers shall report all estimated damages that will result to all railways and other utilities, including lands and property used for railway or other utility purposes. In case the viewers are unable to agree, each viewer shall state separately that viewer's findings on any matter disagreed upon. A majority of the viewers shall be competent to perform the duties required of them by sections 116A.01 to 116A.26.

Subd. 5. Filing viewers' report. Upon the completion of their work, the viewers shall file their report with the auditor or court administrator. They shall file with the report a detailed statement showing the actual time they were engaged and expenses incurred and shall be reimbursed at such a rate as determined by the board or court. The viewers shall perform their duties and make their report at the earliest possible date following their first meeting. If the report be filed with the court administrator, a copy thereof shall also be filed with the auditor of each county affected.

History: 1971 c 916 s 11; 1977 c 442 s 8; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2004 c 228 art 2 s 2



Section 116A.12 — SECOND HEARING.

Subdivision 1. Time. Promptly after the filing of the viewers' report and the engineer's survey the auditor, or the court administrator with the approval of the judge, shall fix a time and place for hearing on the petition and the engineer's and viewers' reports. The hearing shall not be less than 25 nor more than 50 days from the date of the notice thereof. The auditor shall notify the members of the county board of the time and place of the meeting as provided by law.

Subd. 2. Form of notice. The notice shall state the pendency of the petition, that the engineer's and viewers' reports have been filed, the time and place set for the hearing, and, if an assessment roll has been prepared in accordance with section 116A.09, that hearing will also be held on the special assessments proposed therein. The notice shall contain a brief description of the proposed system in general terms, the area proposed to be assessed, and the lands and properties damaged thereby as shown by the engineer's and viewers' reports. It shall be sufficient if the lands affected are listed in narrative form by governmental sections or otherwise.

In judicial proceedings, separate notices may be prepared, published, posted and mailed in each county affected, showing only that portion of the water or sewer system or combination thereof and the descriptions of the properties affected in the county.

Subd. 3. [Repealed, Ex1971 c 20 s 11]

Subd. 3a. Persons entitled to notice; publication. The auditor or court administrator shall cause notice of the time and place of the hearing to be given to all persons interested by publication, posting and mailing. The publication shall be made no less than three weeks before the date of the hearing. A printed copy of the notice of hearing made for each county shall be posted within one week after the beginning of publication at the front door of the court house in each county. Within one week after the beginning of publication, the auditor or court administrator shall give notice by mail of the time and place of the hearing to all persons, corporations, and public bodies affected by the proposed system as shown by the engineer's and viewers' reports. The notice mailed to the owner of each parcel damaged by the improvement shall describe the parcel and state the amount of the damages as ascertained by the viewers. The notice mailed to the owner of each parcel appearing on the assessment roll, if filed for hearing at this time, shall describe the parcel and state the amount of the cost potentially assessable thereto as set forth in the assessment roll. Ownership of the respective parcels shall be established as provided in section 116A.17, subdivision 1.

Subd. 4. Defective notice. If notice is not given or is defective, the auditor or court administrator shall require the same to again be fully given.

Subd. 5. [Repealed, Ex1971 c 20 s 11]

Subd. 5a. Jurisdiction. Upon due publication, posting and mailing of the notice provided in this section, the board or court shall have jurisdiction of all lands and properties described in the engineer's and viewers' reports, and of all persons and corporations, municipal or otherwise, named therein, and all persons or corporations having any interest in any mortgage, lien or encumbrance against any of the lands or properties referred to in such reports.

Subd. 6. Findings and order. At the time and place specified in the notice, or at any adjournment thereof, the board or court shall consider the petition for the water or sewer system, together with all matters pertaining to the engineer's and viewers' reports, and consider all oral or written testimony presented by interested parties. The board or court shall have authority to amend the engineer's and viewers' reports as it deems necessary or proper. If the board or court shall find that the engineer's and viewers' reports have been made and all other proceedings in the matter had in accordance with law, that the estimated benefits are greater than the total estimated cost, including damages, that the benefits and damages have been duly determined, that the proposed water or sewer system will be of public utility and benefit, and will promote the public health, and that the proposed system is practicable, then the board or county shall by order containing such findings establish the water or sewer improvement and adopt and confirm the viewers' report as made or amended.

Subd. 7. Assessment roll; payments. If an assessment roll has been made and filed, the board or court may take action with respect thereto at the hearing or at any adjournment thereof in the manner provided in section 116A.17; provided that the board or court may permit prepayment of any assessment in full, without interest, within any stated period from the date of confirmation of the assessments, and may provide that the first installment shall be payable in the year following the expiration of such period. The board or court may in its order confirm the special assessments in the full amounts required to pay the total estimated cost of the system, as set forth in the assessment roll, or may confirm them at any fraction not less than 25 percent thereof. If special assessments are confirmed in any amount less than the total cost of the system as finally ascertained, the board or court may at any subsequent time make supplemental assessments as provided in section 116A.18, to the full amount required to pay the total cost of the system including the principal of and interest on all bonds issued to finance the system.

Subd. 8. Orders; special assessments. No order shall be entered confirming special assessments for any system under the provisions of this section or section 116A.17 unless it is determined that the amount of the special assessments confirmed in the order, and to be extended upon the tax rolls in each year of the term of any bonds issued to finance the system, together with interest payable on such assessments, the taxes, if any, and the net revenues to be received in excess of the cost of operation of the system during the same period, will be sufficient to pay all of such bonds and interest thereon when due. The board or court may make this determination in the order establishing the system or by subsequent order, based upon the engineer's report and such other investigation as it may deem necessary, whether or not special assessments are finally confirmed at the time of the entry of such order.

Subd. 9. Jurisdiction for special assessments; enlarging assessable area. The board or court, after ordering the establishment of any water or sewer or combined system, shall retain jurisdiction thereof for the purpose of the levy of special assessments therefor, unless confirmed by the order establishing the system, the levy of supplemental assessments, reassessments, and reapportionment assessments when required, the approval of all contracts for construction, extension, and improvement of the system, and the enlargement of the area assessable for the original system and any extensions or improvements, when determined to be necessary or expedient and in the public interest. Proceedings for enlargement of the assessable area shall be taken in the same manner as provided for establishment of the system in sections 116A.01 to 116A.12, except that the owner of any property may petition for the inclusion of such property in the area and for connection to the system, and the board or court may grant such petition with or without further hearing as it may deem expedient. No hearing shall be required on any improvement or extension, but proceedings for contracting and levying special assessments for any improvement or extension shall be taken in accordance with the provisions of sections 116A.13 to 116A.19.

Subd. 10. Damages, payment. When damages are awarded and duly confirmed with respect to any property, the board or court may order the same paid and provide for the filing with the county recorder of the county in which the property is located a copy of the viewers' report and the order confirming the damages. Thereafter the board or court or commission may enter upon the property for the purpose of constructing or maintaining the water or sewer or combined system as contemplated in the viewers' report without first securing for that purpose a separate easement by purchase, condemnation under chapter 117, or otherwise. In case of appeal, the damages shall not be paid until the final determination thereof. If there is doubt as to who is entitled to the damages, the board or court may pay the same to the court administrator of the district court in the county in which the property is located, and the damages shall be disbursed by the court administrator, upon order of the district court, to the persons thereunto entitled.

History: 1971 c 916 s 12 subds 1,2,4; Ex1971 c 20 s 5-8; 1973 c 322 s 4-8; 1975 c 294 s 6; 1977 c 442 s 5; 1Sp1986 c 3 art 1 s 82



Section 116A.13 — LETTING CONTRACT.

Subdivision 1. After order filed. After the filing of the order ordering the improvement, the auditor and the county board, in the instance of a county system, and the auditors of the respective counties, or a majority of them, in the instance of a judicial system, shall proceed to let the job of constructing the system. In judicial systems the auditors shall hold the letting at the office of the auditor of the county in which the proceedings are pending.

Subd. 2. Appeals. If it shall appear at the expiration of 30 days from the filing of the order ordering the improvement, that one or more appeals have been taken involving the question of damages, no contract shall be let until the appeals have been determined, unless ordered by the board or court. Application for such order may be made by the auditor or auditors or any interested person. If application be made by some person other than an auditor, then the auditor or auditors shall be given five days' notice of hearing upon such application.

Subd. 3. Notice. The auditor of the county in which the proceedings are pending shall give notice of the letting of the contract by publication in a newspaper in such county stating the time and place where the contract shall be let. When the estimated cost of construction is more than $3,000, the auditor shall also advertise such letting in a trade paper. Such notice shall state the approximate amount of work and the estimated cost thereof and shall invite bids for the work as one job or in sections. The right shall be reserved to reject any and all bids. The notice shall require that each bid be accompanied by a certified check or a bond furnished by an approved surety bonding corporation payable to the auditor or auditors for not less than ten percent of the bid, as security that the bidder will enter into a contract and give a bond as required by section 116A.15.

Subd. 4. Engineer's approval. The engineer shall attend the letting and no bid shall be accepted without the engineer's approval as to compliance with plans and specifications.

Subd. 5. How job may be let. The job may be let in one job, or in sections, or separately for labor and material, and may be let to the lowest responsible bidder or bidders therefor. Alternatively, the contract may be awarded to the vendor or contractor offering the best value under a request for proposals as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 6. Maximum amount. Bids shall not be entertained which in the aggregate exceed by more than 30 percent the total estimated cost of construction.

Subd. 7. Parties to contract. The auditor, with such chair, or auditors, as the case may be, shall contract, in the name of the county, or in the names of the respective counties, each acting by and through its auditor, with the party to whom such work or any part thereof is let, requiring that party to construct the same in the time and manner and according to the plans and specifications and the contract provisions as set forth in sections 116A.01 to 116A.26.

History: 1971 c 916 s 13 subds 1-7; 1986 c 444; 2007 c 148 art 3 s 11



Section 116A.14 — PROCEDURE WHEN CONTRACT NOT LET.

Subsequent to the establishment of any water or sewer system, if no bids are received except for a price more than 30 percent in excess of the engineer's estimate proceedings may be had as follows:

If it shall appear to the persons interested in said system that the engineer made an error in the estimate or that the plans and specifications could be changed in a manner materially affecting the cost of the improvements without interfering with the efficiency thereof, then any of said persons may petition the board or court so stating and asking that an order be made reconsidering and rescinding the order theretofore made establishing the system, and that the engineer's and viewers' reports be referred back to the engineer and to the viewers for further consideration.

Upon presentation of such petition, the board or court shall order a hearing, therein designating the time and place for hearing, and cause notice thereof to be given by publication in the same newspapers where the notice of final hearing was theretofore published.

At the time and place specified in the order and notice, the board or court shall consider the petition and hear all interested parties.

Upon said hearing, if it shall appear that the engineer's original estimate was erroneous and should be corrected, or that the plans and specifications could be changed in a manner materially affecting the cost of the improvement without interfering with the efficiency thereof, and further, that upon said correction or modification, a contract could be let within the 30 percent limitation then the board or court may, by order, authorize the engineer to amend the report. If the changes recommended by the engineer in any manner affect the amount of damages to any property, the viewers' report shall be referred back to the viewers to reexamine the damages and report the same to the board or court.

The board or court may continue the hearing to give the engineer or the viewers additional time for the making of their amended reports and in such case the jurisdiction of the board or court shall continue in all respects at the adjourned hearing.

Upon said hearing the board or court shall have full authority to reopen the original order establishing said system, and to set said order aside, and to consider the amended engineer's report and the amended viewers' report, if any, and to make findings and an order thereon the same as is provided in section 116A.12. All proceedings thereafter taken shall be the same as is provided upon the original findings and order of the board or court.

History: 1971 c 916 s 14; 1986 c 444



Section 116A.15 — CONTRACT AND BOND.

Subdivision 1. Provisions. The contract and bond to be executed and furnished by the contractor shall be attached. The contract shall contain the specific description of the work to be done, either expressly or by reference to the plans and specifications, and shall provide that the work shall be done and completed as provided in the plans and specifications and subject to the inspection and approval of the engineer. The county attorney, the engineer, and the attorney for the petitioners shall prepare the contract and bond. The contractor shall make and file with the auditor or court administrator a bond, with good and sufficient surety, to be approved by the auditor or court administrator, in a sum not less than 100 percent of the contract price of the work. Every such contract and bond shall embrace all the provisions required by sections 116A.01 to 116A.26 and provided by law for bonds given by contractors for public works, and shall be conditioned as provided by statute in case of public contractors for the better security of the contracting county or counties and of parties performing labor and furnishing material in and about the performance of the contract. The bond shall provide that the bonding agents shall be liable for all damages resulting from any such failure, whether the work be resold or not, and that any person or corporation, public or private, showing itself injured by such failure, may maintain an action upon such bond in its own name, and actions may be successive in favor of all persons so injured; provided, however, that the aggregate liability of the surety for all such damages shall in no event exceed the amount of said bond. Such contractor shall be considered a public officer, and such bond an official bond within the meaning of the statutory provisions construing the official bonds of public officers as security to all persons, and providing for actions on such bonds by any injured party.

Subd. 2. Changes during construction. The contract shall give the engineer the right, with the consent of the board or court, to modify the reports, plans and specifications as the work proceeds and as circumstances may require. It shall provide that the increased cost resulting from such changes will be paid by the county to the contractor at not to exceed the price for like work in the contract. No change shall be made that will substantially impair the usefulness of any part of the water or sewer system or substantially alter its original character, or will increase its total cost by more than ten percent of the total original contract price, unless determined by the board or court to be necessary to complete the system described in the original plans and specifications in such manner as to make it usable for the purpose contemplated.

History: 1971 c 916 s 15 subds 1,2; 1973 c 322 s 9,10; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.16 — APPORTIONMENT OF COST.

The cost of any water or sewer or combined system and of any improvement or extension thereof, or any part of such cost, may be assessed upon property benefited thereby, based upon the benefits received, whether or not the property abuts on the improvement. If less than all of the cost is assessed, the remainder, including the principal of and interest on all bonds issued to pay the cost, shall be paid or reimbursed to the county or counties paying it from the net revenues from time to time received, in excess of the current costs of operating and maintaining the system, from the establishment and collection of charges for connection to the system and for service furnished and made available by it to any person, firm, corporation, or political subdivision or from any federal or state grant moneys, or from any combination of these receipts.

History: 1971 c 916 s 16; 1973 c 322 s 11; 1977 c 442 s 9



Section 116A.17 — ASSESSMENT PROCEDURE AND FINAL HEARING.

Subdivision 1. Calculation; notice. At any time after the expense incurred and to be incurred in the completion of a water or sewer or combined system, or of any subsequent improvement or extension thereof, has been calculated under the direction of the board or court the county auditor or auditors, with the assistance of the engineer or another qualified person shall calculate the proper amount to be specially assessed for the improvement against every assessable lot, piece or parcel of land, without regard to cash valuation. The proposed assessment roll shall be filed with the county auditor and open to public inspection. In a judicial proceeding the assessment roll shall be filed with the county auditor in each county wherein assessments are to be levied. The auditor or court administrator shall then, under the board's or court's direction, publish notice of a hearing in the official papers covering the area of the improvement to consider the proposed assessment. The notice shall be published in the newspaper at least once and shall be mailed to the owner of each parcel described in the assessment roll. For the purpose of giving mailed notice under this subdivision, owners shall be those shown to be such on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer; but other appropriate records may be used for this purpose. Publication and mailing shall be no less than two weeks prior to the hearing. Except as to the owners of tax-exempt property or property taxed on a gross earnings basis, every property owner whose name does not appear on the records of the county auditor or the county treasurer shall be deemed to have waived the mailed notice unless that owner has requested in writing that the county auditor or county treasurer, as the case may be, include that owner's name on the records for such purpose. The notice shall state the date, time, and place of the meeting, the general nature of the improvement, the area proposed to be assessed, that the proposed assessment roll is on file with the auditor, and that written or oral objections thereto by any property owner will be considered.

Subd. 2. Adoption; interests. At the hearing or at any adjournment thereof the board or court shall hear and pass upon all objections to the proposed assessment, whether presented orally or in writing. The board or court may amend the proposed assessment as to any parcel and by resolution adopt the same as the special assessment against the lands named in the assessment roll. Notice of any adjournment of the hearing shall be adequate if the minutes of the meeting so adjourned show the time and place when and where the hearing is to be continued, or if three days' notice thereof be published in the newspaper. The assessment, with accruing interest, shall be a lien upon all private and public property included therein, from the date of the resolution adopting the assessment, concurrent with general taxes; but the lien shall not be enforceable against public property as long as it is publicly owned, and during such period the assessment shall be recoverable from the owner of such property only in the manner and to the extent provided in section 435.19. All assessments shall be payable in equal annual installments extending over such period, not exceeding 30 years, as the board or court may direct. The first installment shall be payable on the first Monday in January next following the adoption of the assessment and its extension on the tax rolls, which shall be completed as soon as practicable; except that the board or court may direct the payment of the assessment on one or more lots, pieces, and parcels of land to be deferred for a specified period, or until it is connected to the system, or to be extended over a longer period not exceeding 50 years, if it finds that such method of payment in any case will be more commensurate with the benefits to be received by the property and that the net revenues of the system will be sufficient to meet any deficiency in funds available to pay principal and interest when due on bonds to be issued to finance the system, resulting from deferment or extension of such assessment payments. All assessments not paid in full within 30 days from the date of confirmation of the assessments shall bear interest at the rate fixed by the board or court, but not exceeding eight percent per annum. To the first installment shall be added interest on the entire assessment from the date of levying the assessment until December 31 of the year in which the first installment is payable; provided that the board or court, if payment of the first installment on any property is deferred, may provide that interest during the period of the deferment shall be paid annually, or shall be forgiven in whole or in part, or, if not paid or forgiven, shall be added to the principal amount of the special assessment payable in annual installments after the expiration of the period of deferment. To each installment after the first one there shall be added interest for one year on all unpaid installments. In lieu of the method of payment provided above, special assessments may be made payable in equal annual installments including both principal and interest, each in the amount annually required to pay the principal over such period with interest at such rate as previously determined not exceeding the maximum period and rate specified. In this event no prepayment shall be accepted without payment of all installments due to and including December 31 of the year of prepayment, and the original principal amount reduced only by the amounts of principal included in such installments, computed on an annual amortization basis. No special assessments levied under the provisions of section 116A.12 or this section shall be subject to deferment under the provisions of section 273.111, subdivision 11, or of any other law except this subdivision.

Subd. 3. Assessment roll and prepayment. After the adoption of the assessment the auditor shall prepare a final assessment roll with each installment of the assessment, and interest thereon, set forth separately, and shall extend same on the proper tax lists of the county. All assessments and interest thereon shall be collected and paid over in the same manner as other county taxes. The owner of any property so assessed may, at any time before the assessment has been extended on the tax lists pay the whole of the assessment on such property, with interest accrued to the date of payment, except that no interest shall be charged if the entire assessment is paid within 30 days from the adoption thereof; and, except as hereinafter provided, that owner may at any time prior to November 15 of any year prepay the whole assessment remaining due with interest accrued to December 31 of the year in which said prepayment is made.

Subd. 4. Collection; tax-exempt property. On the confirmation of any assessments the auditor shall notify the county board of commissioners of the amount payable by any county and shall mail a notice to the clerk or recorder of any other political subdivision specifying the amount payable by the political subdivision, and to the owner of any right-of-way at its principal office in the state, a notice specifying the amount payable on account of any right-of-way. The amount payable on account of any right-of-way or public property or by any city connected to the system shall be payable to the water or sewer system's special fund and shall be payable in like installments and with like interest and penalties as provided for in reference to installments payable on account of assessable real property, except that interest accruing shall not begin to run until the notice provided in this subdivision has been properly given and 30 days thereafter have elapsed. The governing body of any such political subdivision shall provide for the payment of these amounts and shall take appropriate action to that end. If the assessment is not paid in a single installment, the auditor shall annually mail to each connected city, to the owner of any right-of-way and, as long as the property is publicly owned, to the owner of any public property a notice stating that an installment is due and should be paid to the water or sewer district's special fund. The auditor may collect the amount due on account of the right-of-way of any railroad or privately owned public utility by distress and sale of personal property in the manner provided by law in case of taxes levied upon personal property or by suit brought to enforce the collection of this indebtedness unless a different method of collecting such amounts is provided for by any contract between the owner of any right-of-way and the board or court. Any amount payable by any city connected to the system, if not paid when due, may be extended by the auditor as a tax upon all taxable property within the city for collection with other taxes in the following year.

History: 1971 c 916 s 17; Ex1971 c 20 s 9; 1973 c 123 art 5 s 7; 1973 c 322 s 12-14; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.18 — SUPPLEMENTAL ASSESSMENTS; REASSESSMENT.

Subdivision 1. Supplemental assessments. The county board or court may make supplemental assessments to correct omissions, errors, or mistakes in the assessment relating to the total cost of the improvement or any other particular, or whenever it is ascertained that the collections of special assessments and interest thereon, together with the net revenues of the system, are not sufficient to pay all bonds issued to finance the system and interest thereon when due. A supplemental assessment shall be preceded by personal or mailed notice to the owner of each parcel included in the supplemental assessment and a hearing as provided for the original assessment.

Subd. 2. Reassessment. When an assessment is, for any reason, set aside by a court of competent jurisdiction as to any parcel or parcels of land, or in event the board or court finds that the assessment or any part thereof is excessive, or determines on advice of the county attorney that the assessment or proposed assessment or any part thereof is or may be invalid for any reason, the board or court may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such parcel or parcels.

Subd. 3. Reapportionment upon land division. When a tract of land against which a special assessment has been levied is thereafter divided or subdivided by plat or otherwise, the board or court may, on application of the owner of any part of the tract or on its own motion equitably apportion among the various lots or parcels in the tract all the installments of the assessment against the tract remaining unpaid and not then due if it determines that such apportionment will not materially impair collection of the unpaid balance of the original assessment against the tract. The board or court may, and if the special assessment has been pledged to the payment of improvement warrants shall, require the owner or owners, as a condition of such apportionment, to furnish a satisfactory surety bond fully protecting the county against any loss resulting from failure to pay any part of the reapportionment assessment when due. Notice of such apportionment and of the right to appeal shall be mailed to or personally served upon all owners of any part of the tract. Within 30 days after the mailing or service of the notice of such apportionment any such owner may appeal as provided in section 116A.19.

History: 1971 c 916 s 18; Ex1971 c 20 s 10; 1973 c 322 s 15



Section 116A.19 — APPEALS.

Subdivision 1. Procedure. Any party aggrieved may appeal to the district court from an order of the board or court made in any proceeding.

(a) To render the appeal effectual, the appellant shall file with the auditor or court administrator within 30 days after the filing of such final order a notice of appeal which shall state the particular damages appealed from and the ground upon which the appeal is taken. The notice of appeal shall be accompanied by an appeal bond to the county where the property is located of not less than $250 with sufficient surety to be approved by the auditor or court administrator, conditioned that the appellant will duly prosecute the appeal and pay all costs and disbursements which may be adjudged against the appellant and abide the order of the court. Within 30 days after such filing, the auditor, in case of a county water or sewer improvement proceeding, shall return and file with the court administrator of the district court the original notice and appeal bond.

(b) The issues raised by the appeal shall stand for trial by jury and shall be tried and determined at the next term of the district court held within the county in which the proceedings were commenced, or in such other county in which the appeal shall be heard, beginning after the filing of the appeal; and shall take precedence of all other matters of a civil nature in court. If there be more than one appeal triable in one county, the court may, on its own motion or upon the motion of a party in interest, consolidate two or more appeals and try them together, but the rights of the appellants shall be separately determined. If the appellant fails to prevail, the cost of the trial shall be paid by the appellant. In case of appeal as to damages to property situated in the county other than the county where the sewer or water proceedings are pending, and if the appellant so requests, the trial shall be held at the next term of the district court of the county wherein the lands are situated. In such case, the court administrator of the district court where the appeal is filed, shall make, certify and file in the office of the court administrator of the district court of the county where the trial is to be had, a transcript of the papers and documents on file in the court administrator's office in the proceedings so far as they pertain to the matters on account of which the appeal is taken. After the final determination of such appeal, the court administrator of the district court where the action is tried, shall certify and return the verdict to the district court of the county where the proceedings were instituted.

(c) The court administrator of the district court shall file a certified copy of the final determination of any such appeal with the auditor of the county affected.

Subd. 2. Effect of determination. In all cases of appeal from an order determining damages to property from the construction of any system, improvement, or extension, the amount awarded by the jury as finally determined shall stand for and in the place of the amount from which the appeal was taken. In all cases of appeal from an order confirming special assessments, the court shall either affirm the assessment or set it aside and order a reassessment as provided in section 116A.18, subdivision 2. The court may order reassessment of one or more or all of the properties appearing on any special assessment roll. Upon reassessment of any property, the board or court shall have jurisdiction to reassess such other properties as it may deem necessary to spread the cost equitably, provided that notice is given to the owners of all properties reassessed. In any case of appeal from a special assessment, no reassessment shall be ordered unless the original assessment is determined to be arbitrary, unreasonable, or based on a mistake of law.

Subd. 3. Appeal from orders. Any party aggrieved thereby may appeal to the district court of the county where the proceedings are pending from any order made by the county board dismissing the petition for any water or sewer system or establishing or refusing to establish any water or sewer system or the assessment of benefits. The appellant shall serve notice of appeal and give bond as provided in subdivision 1. Upon appeal being perfected, it may be brought on for trial by either party upon ten days' notice to the other, and shall then be tried by the court without a jury. The court shall examine the whole matter and receive evidence to determine whether the findings made by the county board can be sustained. At the trial the findings made by the county board shall be prima facie evidence of the matters therein stated and the order of the county board shall be deemed prima facie reasonable. If the court shall find that the order appealed from is lawful and reasonable, it shall be affirmed. If the court finds that the order appealed from is arbitrary, unlawful, or not supported by the evidence, it shall make such order to take the place of the order appealed from as is justified by the record before it or remand such matter to the county board for further proceeding before the board. After determination of the appeal, the county board shall proceed in conformity therewith.

Subd. 4. Appeal. Any party aggrieved by a final order or judgment rendered on appeal to the district court, or by the order made in any judicial improvement proceeding dismissing the petition or establishing or refusing to establish any judicial improvement or assessing benefits, may appeal as in other civil cases.

Subd. 5. Additional surety bonds. Whenever any appeal from an order of the board or court is taken under section 116A.19, any involved county or, if two or more counties are involved and a commission is formed under section 116A.24, the commission, may move the court having jurisdiction over the appeal for an order requiring the appellant, or appellants, to file a surety bond as hereinafter set forth. Three days' written notice of the motion shall be given. If the court determines that loss or damage to the public or taxpayers may result from the pendency of the appeal, the court may require the appellant, or appellants, to file a surety bond, which shall be approved by the court, in such amount as the court may determine. The bond shall be conditioned for payment to the county, or commission, of any loss or damage which may be caused to the county, the commission or the taxpayers by the pendency of the appeal, to the extent of the penal sum of such bond, if the appellant, or appellants, shall not prevail therein. If the surety bond is not filed within a reasonable time allowed therefor by the court, the appeal shall be dismissed with prejudice. If such appellant, or appellants, file a bond as herein required and prevail in the appeal, any premium paid on the bond shall be repaid by or taxed against the county or commission.

History: 1971 c 916 s 19; 1973 c 322 s 16; 1975 c 294 s 7; 1983 c 247 s 53; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.20 — BOND ISSUES.

Subdivision 1. County board authority. The county board of each county is authorized, at any time after the establishment of any system, or the formation of any district under section 116A.02, subdivision 4, to issue the bonds of the county in such amount as may be necessary to defray, in whole or in part, the cost of establishing and constructing a system. The board may in like manner issue bonds to pay the cost of improvement or extension of any system, when ordered in accordance with section 116A.12. It may also issue bonds to refund outstanding bonds issued pursuant to this section, in accordance with chapter 475.

Subd. 2. How issued. Such bonds shall be sold and issued in accordance with chapter 475, as amended, and shall pledge the full faith, credit, and resources of the county for the prompt payment of principal and interest. An election shall be required to authorize bonds to be issued under this section, unless the board or court having jurisdiction of the system has determined that special assessments and revenues are sufficient for their payment, by order entered pursuant to section 116A.12, subdivision 8. The bonds shall be further secured by pledge of the net revenues from the systems financed by the bonds to the debt redemption fund, and a covenant that rates and charges shall be established for the service of such system, sufficient to pay all costs of operation and maintenance thereof and to produce net revenues adequate, with special assessments received in the fund, to pay all of the bonds and interest thereon when due.

Subd. 3. How payable. The bonds shall be payable at such time or times, not to exceed (1) 30 years from their date or (2) 40 years or the useful life of the asset, whichever is less, if financed or guaranteed by the United States Department of Agriculture, and bear such rate or rates of interest not exceeding eight percent per annum, payable annually or semiannually as the county board shall by resolution determine. The years and amounts of principal maturities shall be such as in the opinion of the county board are warranted by the anticipated collections of the water and sewer improvement assessments without regard to any limitations on such maturities imposed by section 475.54.

Subd. 4. Contents. Each bond shall contain a recital that it is issued by authority of and in strict accordance with sections 116A.01 to 116A.26. The recital shall be conclusive in favor of the holders of the bonds, that the water or sewer improvement has been properly established, that property within the county is subject to assessment for benefits in amount not less than the amount of the bonds, and that all proceedings relative to the construction of the system or systems financed by the bonds have been or will be taken according to law.

Subd. 5. Payment by county. The board shall pay the principal of and interest on bonds issued under the provisions of this section out of any available funds in the county treasury when the moneys on hand in the fund from which they are primarily payable are insufficient therefor; but the funds from which said moneys have been taken shall be replenished with interest for the time actually needed at the rate of eight percent per annum from the assessments levied for the water or sewer or combined system or from the net revenues of the system or from the taxes, if any, levied for the payment of principal and interest on the bonds.

Subd. 6. Temporary bonds. Notwithstanding anything in sections 116A.01 to 116A.26 to the contrary, the county board of each county is authorized, at any time after the conditions in subdivision 1 exist, to issue for any of the purposes set forth in subdivision 1, general obligation temporary bonds in anticipation of and in an amount not to exceed any grant or loan of state or federal funds. Such bonds shall mature within not more than three years from the date of issuance and shall otherwise be sold and issued in accordance with chapter 475, and shall pledge the full faith, credit, and resources of the county for the prompt payment of the principal and interest thereof, except that no election shall be required and the debt limitations of chapter 475 shall not apply to such bonds. Prior to the issuance of such bonds the board shall secure a commitment for the grant or loan in anticipation of which the bonds are to be issued, and if any of the bonds are to be issued in anticipation of a loan, the board shall also determine that all conditions exist precedent to the authorization of definitive bonds in an amount equal at least to the principal sum of the loan. In the event such temporary bonds are issued, the proceeds of the grant or loan when received shall be irrevocably appropriated to the sinking fund for the temporary bonds, and the estimated amount thereof may be deducted from the tax which would otherwise be required by section 475.61, subdivision 1, to be levied. The provisions of subdivision 4 shall apply to such bonds. Any amount of the temporary bonds which cannot be paid at maturity from the proceeds of the grant or loan or from any other funds appropriated by the board for the purpose, shall be paid from the proceeds of definitive obligations to be issued and sold before the maturity date in accordance with subdivisions 2, 3 and 4, except that no election shall be required; or, if sufficient funds are not available for payment in full of the temporary obligations at maturity, the holders thereof shall have the right to require the issuance in exchange therefor of such definitive obligations bearing interest at the maximum rate permitted by law.

History: 1971 c 916 s 20; 1973 c 322 s 17-19; 1975 c 294 s 8-11; 1976 c 239 s 23; 1977 c 347 s 17; 1977 c 442 s 11; 2006 c 259 art 9 s 2



Section 116A.21 — EMERGENCY CERTIFICATES OF INDEBTEDNESS.

If in any budget year the receipts of revenues of the system should from some unforeseen cause become insufficient to pay current expenses of the operation, maintenance, or debt service of the system, or if any calamity or other public emergency should cause the necessity of making extraordinary expenditures, the board may make an emergency appropriation of an amount sufficient to meet the deficiency and may authorize the issuance, negotiation, and sale of certificates of indebtedness in this amount. The board shall forthwith levy on all taxable property subject to special assessment for the system a tax sufficient to pay the certificates and interest thereon, and shall appropriate all collections of such tax to a special fund created for that purpose. The certificates may mature not later than April in the year following the year in which the tax is collectible. Emergency certificates of indebtedness shall be a general obligation of the county, and may be refunded by the issuance of bonds pursuant to section 116A.20, if the board determines that payment thereof in one year would place an undue burden upon property assessable for the system and that net revenues of the system will be sufficient to pay the refunding bonds as well as outstanding bonds and interest thereon when due.

History: 1971 c 916 s 21; 1973 c 322 s 20



Section 116A.22 — SERVICE CHARGES; SPECIAL ASSESSMENT AGAINST BENEFITED PROPERTY.

Charges established for connections to and the use and availability of service from any water or sewer or combined system, if not paid when due, shall, together with any penalties established for nonpayment, become a lien upon the property connected or for which service was made available. On or before July 1 in each year written notice shall be mailed to the owner of any property as to which such charges are then due and unpaid, stating the amount of the charges and any penalty thereon and that unless paid by October 1 thereafter, or unless a hearing is desired on the question whether such amount and penalty is properly due and payable, the same will be certified, extended, and assessed as a tax or special assessment upon the property for collection with and as a part of other taxes in the following year. Any property owner requesting notice shall be notified of the time and place of such hearing, and the county board, or the commission appointed pursuant to section 116A.24 shall then hear all matters presented by the owner and determine the amount and penalty, if any, which is properly due and payable, and shall cause the same to be certified, extended, and assessed as stated in the notice. The county board or the commission may also provide by resolution for discontinuance of water services to any premises in the event of nonpayment of charges for any water or sewer service provided to the premises, upon reasonable notice to the owner and opportunity for hearing upon any claim that the charges are not properly due and payable.

History: 1971 c 916 s 22; Ex1971 c 48 s 45; 1973 c 322 s 21; 1986 c 444



Section 116A.23 — AUTHORITY TO ACCEPT GIFTS AND GRANTS.

The county boards may accept gifts, may apply for and accept grants or loans of money or other property from the United States, the state, or any person for purposes of constructing, operating and maintaining a water or sewer or combined system, may enter into any agreement required in connection therewith, and may hold, use, and dispose of such money or property in accordance with the terms of the gift, grant, loan or agreement relating thereto.

History: 1971 c 916 s 23



Section 116A.24 — APPOINTMENT AND POWERS OF WATER AND SEWER COMMISSION.

Subdivision 1. Appointment. Any time after the establishment of a water or sewer or combined water or sewer system, or the formation of a district under section 116A.02, subdivision 4, the board or boards or, when a multicounty system is established under section 116A.12, the court may provide for the appointment of a water or sewer or water and sewer commission. Such a commission shall be appointed before the final award of a contract for the construction of any system ordered by the district court. The commission shall have not less than five members and not more than 11. Members shall be appointed at large by the county board or boards from within the areas in their respective counties which are served by the system or from within a district formed under section 116A.02, subdivision 4, which district includes the served areas. Commission members shall serve for terms of four years and until their successors are appointed and qualify. The commencement date of the term of each member and the member's successors shall be fixed by order of the board or boards or court so that as nearly as possible an equal number of members will be replaced or reappointed each year. When multicounty systems are involved, commission membership shall be apportioned by the boards or court among the counties on the basis of their population served by the system or, if a district has been formed, on the basis of population located within that portion of each county situated within the district. When the area served by any system is enlarged and the commission members are not appointed from within a district formed under section 116A.02, subdivision 4, which includes the enlarged system, the board or boards or court shall reapportion or increase the membership and reestablish the terms so as to conform to the foregoing provisions, but each member shall continue to serve for the term appointed. Vacancies due to death, incapacity to serve, removal, or resignation shall be filled by the appointing boards for the unexpired terms.

Subd. 2. Powers. Subject to the approval of the board or boards except to the extent that approval is waived by the board or boards in an order filed with and confirmed by order of the district court, the water or sewer or water and sewer commission or when a multicounty system is involved a county board may do all things necessary to establish, construct, operate and maintain a system including but not limited to the following:

(a) Employ on such terms as it deems advisable, persons or firms performing engineering, legal or other services of a professional nature; require any employee to obtain and file with it an individual bond or fidelity insurance policy; and procure insurance in such amounts as it deems necessary against liability of the board or its officers and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of its facilities, equipment, or other property as it deems necessary.

(b) Construct or maintain its systems or facilities in, along, on, under, over, or through public streets, bridges, viaducts, and other public rights-of-way without first obtaining a franchise from any local government unit having jurisdiction over them; but such facilities shall be constructed and maintained in accordance with the ordinances and resolutions of any such government unit relating to construction, installation, and maintenance of similar facilities in such public properties and shall not obstruct the public use of such rights-of-way.

(c) Enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

(d) Have the power to adopt rules and regulations relating to the establishment of water or sewer rentals or user fees as may be deemed advisable and the operation of any system operated by it, and may provide penalties for the violation thereof not exceeding the maximum which may be specified for a misdemeanor. Any rule or regulation prescribing a penalty for violation shall be published at least once in a newspaper having general circulation in the area.

(e) Act under the provisions of section 471.59, or any other appropriate law providing for joint or cooperative action between government units.

(f) Acquire by purchase, lease, condemnation, gift, or grant, any real or personal property including positive and negative easements and water and air rights, and it may construct, enlarge, improve, replace, repair, maintain, and operate any system determined to be necessary or convenient for the collection and disposal of sewage or collection, treatment, and distribution of water in its jurisdiction. Any local government unit and the commissioners of transportation and natural resources are authorized to convey to or permit the use of any such facilities owned or controlled by it by the board or commission, subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation, without an election or approval by any other government agency. The board or commission may hold such property for its purposes, and may lease any such property so far as not needed for its purposes, upon such terms and in such manner as it shall deem advisable. Unless otherwise provided, the right to acquire lands and property rights by condemnation shall be exercised in accordance with sections 117.012 to 117.232, and shall apply to any property or interest therein owned by any local government unit; provided, that no such property devoted to an actual public use at the time, or held to be devoted to such use within a reasonable time, shall be so acquired unless a court of competent jurisdiction shall determine that the use proposed by the commission is paramount to such use. Except in case of property in actual public use, the board or commission may take possession of any property for which condemnation proceedings have been commenced at any time after the issuance of a court order appointing commissioners for its condemnation.

(g) Contract with the United States or any agency thereof, any state or agency thereof, or any local government unit or governmental agency or subdivision, for the joint use of any facility owned by the board or such entity, for the operation by such entity of any system or facility of the board, or for the performance on the board's behalf of any service, on such terms as may be agreed upon by the contracting parties.

(h) Exercise any other powers granted to the board or boards or court under section 116A.01, subdivision 2, relating to the establishment of a water or sewer or water and sewer system, except that the issuance of bonds by a commission is subject to subdivision 3, paragraph (b).

(i) Retain the services of a certified public accountant for the purposes of providing an annual audited operating statement and balance sheet and other financial reports. The reports must be prepared in accordance with general accounting principles and must be filed within six months after the close of the fiscal year in the office of each county auditor within the district and with the office of the state auditor. The reports may be prepared by the state auditor instead of by a certified public accountant if the commission so requests.

Subd. 3. Payment of costs. (a) The payment of the cost of construction of a multicounty system established by order pursuant to section 116A.12, and of the subsequent improvement or extension of the system when ordered by the court, is the obligation of each of the counties containing property assessable for the system, in proportion to the area of such property situated within the county, or in any other proportion which the counties, by concurring resolutions, confirmed by order of the court, may determine is just and reasonable. When bonds are sold and issued by the counties to pay such cost pursuant to section 116A.20, the proceeds of the bonds, except such portion as the county shall retain to pay interest until the system is self-supporting, shall be remitted to the commission, and the commission shall receive and disburse all revenues of the system, and shall act as agent of the counties in supervising the construction, improvement, and extension thereof, and thereafter in operating and maintaining the system. All collections of special assessments and any debt service ad valorem taxes levied for the system on property within each county shall be deposited as received in the sinking fund for bonds issued by that county to finance the system or extensions or improvements thereof, or in a single joint account administered by the commission on behalf of the counties for payment into the respective sinking fund accounts of the counties at such times and in such amounts as the county boards mutually determine is just and reasonable. The commission shall remit to the counties the net revenues from time to time received in excess of the amounts needed to pay current operation and maintenance expenses of the system and to maintain a reasonable operating reserve. The net revenues remitted each year shall be apportioned among the counties in proportion to the principal amount of bonds of each county then outstanding, which were issued for the establishment, improvement, or extension of the system or any other proportion which the counties mutually determine is just and reasonable; provided that with the consent of the county boards, the commission may retain any portion of the net revenues not needed for the payment of their bonds in a special fund to be expended for the improvement or extension of the system.

(b) The commission may incur debt by issuing obligations for any lawful purpose, including the construction, alteration, extension, or improvement of works or any part of works or of a building for the use of the commission, and for the purchase of materials, machinery, and equipment necessary for carrying out the commission's authority. The debt, whether express or implied, must be payable solely:

(1) from revenues, income, receipts, and profits derived by the commission from the operation and management of its system;

(2) from the proceeds of other debt incurred by the commission under this paragraph; or

(3) from federal or state grants, gifts, or other available money.

(c) The commission may by resolution pledge any source of revenue referred to in paragraph (b) to pay obligations and interest on them. The resolution may specify the particular revenues that are pledged, related terms and conditions, and the rights of holders. The commission may provide for the refunding of obligations through the issuance of other obligations, with rights and priorities similar in all respects to those of the refunded obligations.

(d) All accounts authorized by this subdivision may be established within a single fund administered by the commission on behalf of the counties and held in a single bank mutually designated by the county boards to serve as a depository for all sums, including bond proceeds, special assessments, tax levies and revenues received on account of the system.

Subd. 4. [Repealed, 1977 c 442 s 16]

History: 1971 c 916 s 24; 1973 c 35 s 32; 1973 c 322 s 22-24; 1975 c 294 s 12-14; 1976 c 166 s 7; 1976 c 239 s 24; 1977 c 442 s 12-14; 1983 c 265 s 1; 1986 c 444; 1991 c 117 s 1,2; 2016 c 158 art 1 s 33



Section 116A.25 — PROPERTY EXEMPT FROM TAXATION.

Any properties, real or personal, owned, leased, controlled, used, or occupied by a water or sewer or water and sewer commission or board for any purpose referred to in sections 116A.01 to 116A.26 are declared to be acquired, owned, leased, controlled, used and occupied for public, governmental, and municipal purposes, and shall be exempt from taxation by the state or any political subdivision of the state, except to the extent that the property is subject to the sales and use tax under chapter 297A, provided that such properties shall be subject to special assessments levied by a political subdivision for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from such improvement. No possible use of any such properties in any manner different from their use as part of a distribution or disposal system at the time shall be considered in determining the special benefit received by such properties. All such assessments shall be subject to final confirmation by the county board or boards in whose jurisdiction the system is constructed and whose determination of the benefits shall be conclusive upon the political subdivision levying the assessment.

History: 1971 c 916 s 25; 1983 c 213 s 4; 2000 c 418 art 2 s 2



Section 116A.26 — POLLUTION CONTROL AGENCY.

No action taken under sections 116A.01 to 116A.26 shall be inconsistent with sections 103F.701 to 103F.755 or chapter 115 or 116, or lawful standards, rules, orders or permits promulgated or issued thereunder.

History: 1971 c 916 s 27; 1985 c 248 s 70; 1990 c 391 art 10 s 3; 2011 c 107 s 107






Chapter 116B — ENVIRONMENTAL RIGHTS

Section 116B.01 — PURPOSE.

The legislature finds and declares that each person is entitled by right to the protection, preservation, and enhancement of air, water, land, and other natural resources located within the state and that each person has the responsibility to contribute to the protection, preservation, and enhancement thereof. The legislature further declares its policy to create and maintain within the state conditions under which human beings and nature can exist in productive harmony in order that present and future generations may enjoy clean air and water, productive land, and other natural resources with which this state has been endowed. Accordingly, it is in the public interest to provide an adequate civil remedy to protect air, water, land and other natural resources located within the state from pollution, impairment, or destruction.

History: 1971 c 952 s 1; 1986 c 444



Section 116B.02 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 116B.01 to 116B.13, the following terms have the meanings given them in this section.

Subd. 2. Person. "Person" means any natural person, any state, municipality or other governmental or political subdivision or other public agency or instrumentality, any public or private corporation, any partnership, firm, association, or other organization, any receiver, trustee, assignee, agent, or other legal representative of any of the foregoing, and any other entity, except a family farm, a family farm corporation or a bona fide farmer corporation.

Subd. 3. Nonresident individual. "Nonresident individual" means any natural person, or the personal representative of the person, who is not domiciled or residing in the state when suit is commenced.

Subd. 4. Natural resources. "Natural resources" shall include, but not be limited to, all mineral, animal, botanical, air, water, land, timber, soil, quietude, recreational and historical resources. Scenic and esthetic resources shall also be considered natural resources when owned by any governmental unit or agency.

Subd. 5. Pollution, impairment, or destruction. "Pollution, impairment, or destruction" is any conduct by any person which violates, or is likely to violate, any environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit of the state or any instrumentality, agency, or political subdivision thereof which was issued prior to the date the alleged violation occurred or is likely to occur or any conduct which materially adversely affects or is likely to materially adversely affect the environment; provided that "pollution, impairment, or destruction" shall not include conduct which violates, or is likely to violate, any such standard, limitation, rules, order, license, stipulation agreement or permit solely because of the introduction of an odor into the air.

Subd. 6. Family farm. "Family farm" shall mean any farm owned by a natural person, or one or more natural persons all of whom are related within the third degree of kindred according to the civil law, at least one of whose owners resides on or actively operates said farm.

Subd. 7. Family farm corporation. "Family farm corporation" means a corporation founded for the purpose of farming and owning agricultural land, in which the majority of the voting stock is held by, and the majority of the stockholders are, members of a family related to each other within the third degree of kindred according to the rules of the civil law, and at least one of whose stockholders is a person residing on or actively operating the farm, and none of whose stockholders are corporations.

Subd. 8. Bona fide farmer corporation. "Bona fide farmer corporation" means an association of two or more natural persons, one of which, if two persons are so associated, or the majority of which, if more than two persons are so associated, reside on, or are actively operating a farm.

History: 1971 c 952 s 2; 1985 c 248 s 70; 1986 c 444



Section 116B.03 — CIVIL ACTIONS.

Subdivision 1. Parties. Any person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization, or other entity having shareholders, members, partners or employees residing within the state may maintain a civil action in the district court for declaratory or equitable relief in the name of the state of Minnesota against any person, for the protection of the air, water, land, or other natural resources located within the state, whether publicly or privately owned, from pollution, impairment, or destruction; provided, however, that no action shall be allowable hereunder for acts taken by a person on land leased or owned by said person pursuant to a permit or license issued by the owner of the land to said person which do not and can not reasonably be expected to pollute, impair, or destroy any other air, water, land, or other natural resources located within the state; provided further that no action shall be allowable under this section for conduct taken by a person pursuant to any environmental quality standard, limitation, rule, order, license, stipulation agreement or permit issued by the Pollution Control Agency, Department of Natural Resources, Department of Health or Department of Agriculture.

Subd. 2. Service; notice. Within seven days after commencing such action, the plaintiff shall cause a copy of the summons and complaint to be served upon the attorney general and the Pollution Control Agency. Within 21 days after commencing such action, the plaintiff shall cause written notice thereof to be published in a legal newspaper in the county in which suit is commenced, specifying the names of the parties, the designation of the court in which the suit was commenced, the date of filing, the act or acts complained of, and the declaratory or equitable relief requested. The court may order such additional notice to interested persons as it may deem just and equitable.

Subd. 3. Other parties. In any action maintained under this section, the attorney general may intervene as a matter of right and may appoint outside counsel where as a result of such intervention the attorney general may represent conflicting or adverse interests. Other interested parties may be permitted to intervene on such terms as the court may deem just and equitable in order to effectuate the purposes and policies set forth in section 116B.01.

Subd. 4. Venue. Except as provided in sections 14.44, 14.63 to 14.68, 115.05, 116.07 and 542.03, any action maintained under this section may be brought in any county in which one or more of the defendants reside when the action is begun, or in which the cause of action or some part thereof arose, or in which the conduct which has or is likely to cause such pollution, impairment, or destruction occurred. If none of the defendants shall reside or be found in the state, the action may be begun and tried in any county which the plaintiff shall designate. A corporation, other than railroad companies, street railway companies, and street railroad companies whether the motive power is steam, electricity, or other power used by these corporations or companies, also telephone companies, telegraph companies, and all other public service corporations, shall be considered as residing in any county wherein it has an office, resident agency, or business place. The above enumerated public service corporations shall be considered as residing in any county wherein the cause of action shall arise or in which the conduct which has or is likely to cause pollution, impairment, or destruction occurred and wherein any part of its lines of railway, railroad, street railway, street railroad, without regard to the motive power of the railroad, street railway, or street railroad, telegraph or telephone lines or any other public service corporation shall extend, without regard to whether the corporation or company has an office, agent, or business place in the county or not.

Subd. 5. Subsequent actions. Where any action maintained under this section results in a judgment that a defendant has not violated an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the Pollution Control Agency, Department of Natural Resources, Department of Health, or Department of Agriculture, the judgment shall not in any way estop the agency from relitigating any or all of the same issues with the same or other defendant unless in the prior action the agency was, either initially or by intervention a party. Where the action results in a judgment that the defendant has violated an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the Pollution Control Agency, Department of Natural Resources, Department of Health or Department of Agriculture the judgment shall be res judicata in favor of the agency in any action the agency might bring against the same defendant.

History: 1971 c 952 s 3; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 116B.04 — BURDEN OF PROOF.

In any action maintained under section 116B.03, where the subject of the action is conduct governed by any environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the Pollution Control Agency, Department of Natural Resources, Department of Health, or Department of Agriculture, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant violates or is likely to violate said environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit, the defendant may rebut the prima facie showing by the submission of evidence to the contrary; provided, however, that where the environmental quality standards, limitations, rules, orders, licenses, stipulation agreements, or permits of two or more of the aforementioned agencies are inconsistent, the most stringent shall control.

In any other action maintained under section 116B.03, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant has, or is likely to cause the pollution, impairment, or destruction of the air, water, land or other natural resources located within the state, the defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also show, by way of an affirmative defense, that there is no feasible and prudent alternative and the conduct at issue is consistent with and reasonably required for promotion of the public health, safety, and welfare in light of the state's paramount concern for the protection of its air, water, land and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not constitute a defense hereunder.

History: 1971 c 952 s 4; 1985 c 248 s 70



Section 116B.05 — APPOINTMENT OF REFEREE.

The court may appoint a referee, who shall be a disinterested person to take testimony and make a report to the court in any such action.

History: 1971 c 952 s 5



Section 116B.06 — BOND.

If the court has reasonable grounds to doubt the plaintiff's ability to pay any judgment for costs and disbursements which might be rendered against that plaintiff pursuant to chapter 549, in an action brought under section 116B.03, the court may order the plaintiff to post a bond or cash not to exceed $500 to serve as security for such judgment.

History: 1971 c 952 s 6; 1986 c 444



Section 116B.07 — RELIEF.

The court may grant declaratory relief, temporary and permanent equitable relief, or may impose such conditions upon a party as are necessary or appropriate to protect the air, water, land or other natural resources located within the state from pollution, impairment, or destruction. When the court grants temporary equitable relief, it may require the plaintiff to post a bond sufficient to indemnify the defendant for damages suffered because of the temporary relief, if permanent relief is not granted.

History: 1971 c 952 s 7



Section 116B.08 — REMITTITUR.

Subdivision 1. When applicable. If administrative, licensing, or other similar proceedings are required to determine the legality of the defendants' conduct, the court shall remit the parties to such proceedings. If administrative, licensing, or other similar proceedings are available to determine the legality of the defendants' conduct, the court may remit the parties to such proceedings. In so remitting the parties the court may grant temporary equitable relief where appropriate to prevent irreparable injury to the air, water, land or other natural resources located within the state. In so remitting the parties the court shall retain jurisdiction of the cause pending completion thereof.

Subd. 2. Applicability of results. Upon completion of such proceedings, the court shall adjudicate the impact of the defendants' conduct, program, or product on the air, water, land, or other natural resources located within the state in accordance with the preceding sections 116B.02 to 116B.07. In such adjudication, the court may order that additional evidence be taken to the extent necessary to protect the rights recognized in sections 116B.01 to 116B.13.

Subd. 3. Review. Where, as to any such administrative, licensing, or other similar proceedings referred to above, judicial review thereof is available, notwithstanding any other provisions of law to the contrary, the court originally taking jurisdiction shall maintain jurisdiction for purposes of judicial review.

Subd. 4. State action not reviewable. Nothing in this section shall be applicable to any action maintained under section 116B.10 or to any appropriate administrative proceeding required thereunder.

History: 1971 c 952 s 8



Section 116B.09 — INTERVENTION; JUDICIAL REVIEW.

Subdivision 1. Intervention. Except as otherwise provided in section 116B.10, in any administrative, licensing, or other similar proceeding, and in any action for judicial review thereof which is made available by law, any natural person residing within the state, the attorney general, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, or any partnership, corporation, association, organization or other legal entity having shareholders, members, partners, or employees residing within the state shall be permitted to intervene as a party upon the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct that has caused or is likely to cause pollution, impairment, or destruction of the air, water, land or other natural resources located within the state.

Subd. 2. Grounds. In any such administrative, licensing, or other similar proceedings, the agency shall consider the alleged impairment, pollution, or destruction of the air, water, land, or other natural resources located within the state and no conduct shall be authorized or approved which does, or is likely to have such effect so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land, and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not justify such conduct.

Subd. 3. Judicial review. In any action for judicial review of any administrative, licensing, or other similar proceeding as described in subdivision 1, the court shall, in addition to any other duties imposed upon it by law, grant review of claims that the conduct caused, or is likely to cause pollution, impairment, or destruction of the air, water, land, or other natural resources located within the state, and in granting such review it shall act in accordance with the provisions of sections 116B.01 to 116B.13 and the Administrative Procedure Act.

History: 1971 c 952 s 9



Section 116B.10 — CIVIL ACTION AGAINST STATE.

Subdivision 1. Civil actions. As hereinafter provided in this section, any natural person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization, or other legal entity having shareholders, members, partners or employees residing within the state may maintain a civil action in the district court for declaratory or equitable relief against the state or any agency or instrumentality thereof where the nature of the action is a challenge to an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the state or any agency or instrumentality thereof for which the applicable statutory appeal period has elapsed.

Subd. 2. Burden of proof. In any action maintained under this section the plaintiff shall have the burden of proving that the environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit is inadequate to protect the air, water, land, or other natural resources located within the state from pollution, impairment, or destruction. The plaintiff shall have the burden of proving the existence of material evidence showing said inadequacy of said environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit.

Subd. 3. Remittitur; judicial review. In any action maintained under this section the district court, upon a prima facie showing by the plaintiff of those matters specified in subdivision 2, shall remit the parties to the state agency or instrumentality that promulgated the environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit which is the subject of the action, requiring said agency or instrumentality to institute the appropriate administrative proceedings to consider and make findings and an order on those matters specified in subdivision 2. In so remitting the parties, the court may grant temporary equitable relief where appropriate to prevent irreparable injury to the air, water, land, or other natural resources located within the state. In so remitting the parties, the court shall retain jurisdiction for purposes of judicial review to determine whether the order of the agency is supported by the preponderance of the evidence. If plaintiff fails to establish said prima facie showing, the court shall dismiss the action and award such costs and disbursements as the court deems appropriate.

Subd. 4. Intervention. In any action maintained under this section, any natural person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization or other legal entity having shareholders, members, partners, or employees residing within the state shall be permitted to intervene as a party, provided that said person makes timely application to the district court prior to the court's remittance of the action as specified in subdivision 3.

Subd. 5. Venue. Any action maintained under this section shall be brought in the county in which is located the principal office of the state agency or instrumentality that promulgated the rule, standard, order or permit which is the subject of the action.

History: 1971 c 952 s 10; 1985 c 248 s 70



Section 116B.11 — LONG-ARM STATUTE; ACTIONS UNDER THIS CHAPTER.

Subdivision 1. Personal jurisdiction. As to any cause of action arising under sections 116B.01 to 116B.13, the district court may exercise personal jurisdiction over any foreign corporation or any nonresident individual in the same manner as if it were a domestic corporation or the individual were a resident of this state. This section applies if, in person or through an agent, the foreign corporation or nonresident individual:

(a) Commits or threatens to commit any act in the state which would impair, pollute or destroy the air, water, land, or other natural resources located within the state, or

(b) Commits or threatens to commit any act outside the state which would impair, pollute or destroy the air, water, land, or other natural resources located within the state, or

(c) Engages in any other of the activities specified in section 543.19.

Subd. 2. Service of process. The service of process on any person who is subject to the jurisdiction of the courts of this state, as provided in this section, may be made by personally serving the summons upon the defendant outside this state with the same effect as though the summons had been personally served within this state.

Subd. 3. Allowable causes of action. Only causes of action arising from acts enumerated or referenced in subdivision 1 may be asserted against a defendant in an action in which jurisdiction over the defendant is based upon this section.

Subd. 4. Other ways to serve unaffected. Nothing contained in this section shall limit or affect the right to serve any process in any other manner now or hereafter provided by law or the Minnesota Rules of Civil Procedure.

History: 1971 c 952 s 11; 1986 c 444



Section 116B.12 — RIGHTS AND REMEDIES NONEXCLUSIVE.

No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by sections 116B.01 to 116B.13. The rights and remedies provided herein shall be in addition to any administrative, regulatory, statutory, or common law rights and remedies now or hereafter available.

History: 1971 c 952 s 12



Section 116B.13 — CITATION.

Sections 116B.01 to 116B.13 may be cited as the "Minnesota Environmental Rights Act."

History: 1971 c 952 s 14






Chapter 116C — ENVIRONMENTAL QUALITY BOARD

Section 116C.01 — FINDINGS.

The legislature of the state of Minnesota finds that problems related to the environment often encompass the responsibilities of several state agencies and that solutions to these environmental problems require the interaction of these agencies. The legislature also finds that further debate concerning population, economic and technological growth should be encouraged so that the consequences and causes of alternative decisions can be better known and understood by the public and its government.

History: 1973 c 342 s 1



Section 116C.02 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 116C.01 to 116C.08, the following terms have the meaning given them.

Subd. 2. Board. "Board" means the Minnesota Environmental Quality Board.

History: 1973 c 342 s 2; 1975 c 271 s 6



Section 116C.03 — CREATION OF ENVIRONMENTAL QUALITY BOARD; MEMBERSHIP; CHAIR; STAFF.

Subdivision 1. Creation. An environmental quality board, designated as the Minnesota Environmental Quality Board, is hereby created.

Subd. 2. Membership. The members of the board are the commissioner of administration, the commissioner of commerce, the commissioner of the Pollution Control Agency, the commissioner of natural resources, the commissioner of agriculture, the commissioner of health, the commissioner of employment and economic development, the commissioner of transportation, the chair of the Board of Water and Soil Resources, and a representative of the governor's office designated by the governor. The governor shall appoint five members from the general public to the board, subject to the advice and consent of the senate. At least two of the five public members must have knowledge of and be conversant in water management issues in the state. Notwithstanding the provisions of section 15.06, subdivision 6, members of the board may not delegate their powers and responsibilities as board members to any other person.

Subd. 2a. Public members. The membership terms, compensation, removal, and filling of vacancies of public members of the board shall be as provided in section 15.0575.

Subd. 3. [Repealed, 1982 c 524 s 9]

Subd. 3a. Chair. The representative of the governor's office shall serve as chair of the board.

Subd. 4. Support. Staff and consultant support for board activities shall be provided by the Pollution Control Agency. This support shall be provided based upon an annual budget and work program developed by the board and certified to the commissioner by the chair of the board. The board shall have the authority to request and require staff support from all other agencies of state government as needed for the execution of the responsibilities of the board.

Subd. 5. Administration. The board shall contract with the Pollution Control Agency for administrative services necessary to the board's activities. The services shall include personnel, budget, payroll and contract administration.

Subd. 6. Annual budget and work program. The board shall adopt an annual budget and work program.

History: 1973 c 342 s 3; 1974 c 307 s 16; 1975 c 271 s 6; 1976 c 134 s 28,29; 1976 c 166 s 7; 1981 c 356 s 122-124; 1982 c 524 s 1-6; 1983 c 289 s 115 subd 1; 1983 c 301 s 119; 1984 c 558 art 2 s 2,3; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 6; 1987 c 358 s 105; 1988 c 501 s 1; 1988 c 685 s 25; 1989 c 335 art 1 s 134; 1991 c 345 art 2 s 20-22; 1994 c 639 art 5 s 3; 1997 c 53 s 1; 1Sp2001 c 4 art 6 s 77; 1Sp2003 c 4 s 1; 1Sp2005 c 1 art 2 s 161; 2013 c 114 art 4 s 88-90



Section 116C.04 — POWERS AND DUTIES.

Subdivision 1. Scope; votes. The powers and duties of the Minnesota Environmental Quality Board shall be as provided in this section and as otherwise provided by law or executive order. Actions of the board shall be taken only at an open meeting upon a majority vote of all the permanent members of the board.

Subd. 2. Jurisdiction. (a) The board shall determine which environmental problems of interdepartmental concern to state government shall be considered by the board. The board shall initiate interdepartmental investigations into those matters that it determines are in need of study. Topics for investigation may include but need not be limited to future population and settlement patterns, air and water resources and quality, solid waste management, transportation and utility corridors, economically productive open space, energy policy and need, growth and development, and land use planning.

(b) The board shall review programs of state agencies that significantly affect the environment and coordinate those it determines are interdepartmental in nature, and insure agency compliance with state environmental policy.

(c) The board may review environmental rules and criteria for granting and denying permits by state agencies and may resolve conflicts involving state agencies with regard to programs, rules, permits and procedures significantly affecting the environment, provided that such resolution of conflicts is consistent with state environmental policy.

(d) State agencies shall submit to the board all proposed legislation of major significance relating to the environment and the board shall submit a report to the governor and the legislature with comments on such major environmental proposals of state agencies.

Subd. 3. Cooperation. The board shall cooperate with regional development commissions in appropriate matters of environmental concern.

Subd. 4. Task forces. The board may establish interdepartmental or citizen task forces or subcommittees to study particular problems.

Subd. 5. [Repealed, 1984 c 558 art 2 s 4]

Subd. 6. [Repealed, 1984 c 558 art 2 s 4]

Subd. 7. Annual congress. At its discretion, the board shall convene an annual Environmental Quality Board congress including, but not limited to, representatives of state, federal and regional agencies, citizen organizations, associations, industries, colleges and universities, and private enterprises who are active in or have a major impact on environmental quality. The purpose of the congress shall be to receive reports and exchange information on progress and activities related to environmental improvement.

Subd. 8. [Repealed, 1982 c 524 s 9]

Subd. 9. [Repealed, 1982 c 524 s 9]

Subd. 10. Stipulation agreements. The board may enter into and enforce stipulation agreements made to enforce statutes and rules administered by the board.

Subd. 11. Coordination. The Environmental Quality Board shall coordinate the implementation of an interagency compliance with existing state and federal lead regulations and report to the legislature by January 31, 1992, on the changes in programs needed to comply.

History: 1973 c 342 s 4; 1975 c 271 s 6; 1985 c 248 s 70; 1988 c 501 s 2; 1991 c 292 art 9 s 1



Section 116C.06 — HEARINGS.

Subdivision 1. Process. The board shall hold public hearings on matters that it determines to be of major environmental impact. The board shall prescribe by rule in conformity to the provisions of chapter 14, the procedures for the conduct of all hearings and review procedures.

Subd. 2. Delegation to hearings officer. The board may delegate its authority to conduct a hearing to a hearings officer. The hearings officer shall have the same power as the board to compel the attendance of witnesses to examine them under oath, to require the production of books, papers, and other evidence, and to issue subpoenas and cause the same to be served and executed in any part of the state. The hearings officer shall be knowledgeable in matters of law and the environment.

If a hearings officer conducts a hearing, the officer shall make findings of fact and submit them to the board. The transcript of testimony and exhibits shall constitute the exclusive record upon which such findings are made. The findings shall be available for public inspection.

Subd. 3. Recommendations. After receipt of the findings of fact of the hearings officer, the board shall make recommendations to the governor and legislature as to administrative and legislative actions to be considered in regard to the matter.

History: 1973 c 342 s 6; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 15



Section 116C.08 — FEDERAL FUNDS; DONATIONS.

The board may apply for, receive, and disburse federal funds made available to the state by federal law or rules promulgated thereunder for any purpose related to the powers and duties of the board. The board shall comply with any and all requirements of such federal law or such rules and regulations promulgated thereunder in order to apply for, receive, and disburse such funds. The board is authorized to accept any donations or grants from any public or private concern. All such moneys received by the board shall be deposited in the state treasury and are hereby appropriated to it for the purpose for which they are received. None of such moneys in the state treasury shall cancel.

History: 1973 c 342 s 8; 1975 c 271 s 6



Section 116C.34 — BUREAU OF BUSINESS LICENSES.

Subdivision 1. Purpose. The Bureau of Business Licenses shall establish and maintain an information and referral system to assist the public in the understanding and compliance with the requirements of state and local governmental rules concerning the use of natural resources and protection of the environment. The system shall provide a telephone information service and disseminate printed materials. The bureau shall provide assistance to regional development commissions desiring to create a permit information center.

Subd. 2. Duties. The bureau shall:

(1) identify all existing state licenses, permit certifications, approvals, compliance schedules, or other programs which pertain to the use of natural resources and to protection of the environment;

(2) standardize permit titles and assign designation codes to all such permits which would thereafter be imprinted on all permit forms;

(3) develop permit profiles including applicable rules copies of all appropriate permit forms, statutory mandate and legislative history, names of individuals administering the program, permit processing procedures, documentation of the magnitude of the program and of geographic and seasonal distribution of the workload, and estimated application processing time;

(4) identify the public information procedures currently associated with each permit program;

(5) identify the data monitored or acquired through each permit and ascertain current users of that data;

(6) recommend revisions to the list of natural resource management and development permits contained in Minnesota Statutes 1974, section 116D.04, subdivision 5; and

(7) recommend legislative or administrative modifications of existing permit programs to increase their efficiency and utility.

Subd. 3. County responsibility. The auditor of each county shall post in a conspicuous place in the auditor's office the telephone numbers of the Bureau of Business Licenses and the permit information center in the office of the applicable regional development commission and copies of any information published by the bureau or an information center pursuant to subdivision 1.

History: 1975 c 271 s 6; 1976 c 303 s 13; 1983 c 289 s 39; 1985 c 248 s 70; 1986 c 444; 2014 c 271 art 2 s 2



Section 116C.705 — FINDINGS.

The legislature finds that the disposal and transportation of high-level radioactive waste is of vital concern to the health, safety, and welfare of the people of Minnesota, and to the economic and environmental resources of Minnesota. To ensure the health, safety, and welfare of the people, and to protect the air, land, water, and other natural resources in the state from pollution, impairment, or destruction, it is necessary for the state to regulate and control, under the laws of the United States, the exploration for high-level radioactive waste disposal within the state of Minnesota. It is the intent of the legislature to exercise all legal authority for the purpose of regulating the disposal and transportation of high-level radioactive waste.

History: 1984 c 453 s 1



Section 116C.71 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 116C.71 to 116C.74, the terms defined in this section have the meaning given them.

Subd. 1a. Area characterization plan. "Area characterization plan" means the official plan prepared by the Department of Energy for a specific geographic area outlining the proposed laboratory or field activities to be undertaken to establish the geologic, environmental, social, and economic characteristics of the area.

Subd. 1b. Area recommendation report. "Area recommendation report" means the official report prepared by the Department of Energy identifying specific geographic areas within a state for further evaluation as a repository for radioactive waste.

Subd. 1c. Board. "Board" means the Minnesota Environmental Quality Board.

Subd. 2. By-product nuclear material. "By-product nuclear material" means any material, except special nuclear material, yielded in or made radioactive by:

(a) exposure to the radiation incident to the process of producing or utilizing special nuclear material; or

(b) exposure to radiation produced or accelerated in an atomic or subatomic particle accelerating machine.

Subd. 2a. Chair. "Chair" means the chair of the board.

Subd. 2b. Consultation and cooperation agreement. "Consultation and cooperation agreement" means the formal agreement, as defined in the Nuclear Waste Policy Act, United States Code, title 42, section 10137(c), between a state and the federal government setting forth procedures for information exchanges, state consultation, and other matters related to repository siting and construction.

Subd. 2c. Council. "Council" means the governor's Nuclear Waste Council.

Subd. 2d. Department of Energy. "Department of Energy" means the United States Department of Energy.

Subd. 2e. Dispose or disposal. "Dispose" or "disposal" means the permanent or temporary placement of high-level radioactive waste at a site within the state other than a point of generation.

Subd. 2f. High-level radioactive waste. "High-level radioactive waste" means:

(1) irradiated reactor fuel;

(2) liquid wastes resulting from reprocessing irradiated reactor fuel;

(3) solids into which the liquid wastes have been converted;

(4) transuranic wastes, meaning any radioactive waste containing alpha emitting transuranic elements that is not acceptable for near-surface disposal as defined in the Code of Federal Regulations, title 10, section 61.55;

(5) any other highly radioactive materials that the Nuclear Regulatory Commission or Department of Energy determines by law to require permanent isolation; or

(6) any by-product material as defined in section 11e (2) of the Atomic Energy Act of 1954, United States Code, title 42, section 2014, as amended.

Subd. 3. Person. "Person" means any individual, corporation, partnership or other unincorporated association or governmental agency.

Subd. 3a. Potentially impacted area. "Potentially impacted area" means the area designated or described in a draft or final area recommendation report or area characterization plan for study or consideration.

Subd. 4. Radiation. "Radiation" means any or all of the following: alpha rays, beta rays, gamma rays, high energy neutrons or protons or electrons, and other atomic particles; but not x-rays and electromagnetic radiations of wavelengths greater than 2,000 Angstrom units and sound waves.

Subd. 5. Radioactive material. "Radioactive material" means any matter which emits radiation. Radioactive material includes special nuclear material, source nuclear material, and by-product nuclear material.

Subd. 6. Radioactive waste. "Radioactive waste" means:

(a) useless or unwanted capturable radioactive residues produced incidental to the use of radioactive material; or

(b) useless or unwanted radioactive material; or

(c) otherwise nonradioactive material made radioactive by contamination with radioactive material.

Radioactive waste does not include discharges of radioactive effluents to air or surface water when subject to applicable federal or state regulations or excreta from persons undergoing medical diagnosis or therapy with radioactive material or naturally occurring radioactive isotopes.

Subd. 7. Radioactive waste management facility. "Radioactive waste management facility" means a geographic site, including buildings, structures, and equipment in or upon which radioactive waste is retrievably or irretrievably disposed by burial in soil or permanently stored. An independent spent-fuel storage installation located on the site of a Minnesota nuclear generation facility for dry cask storage of spent nuclear fuel generated solely by that facility is not a radioactive waste management facility.

Subd. 8. Source nuclear material. "Source nuclear material" means:

(a) uranium or thorium or any combination thereof, in any physical or chemical form; or

(b) ores which contain by weight 1/20 of one percent or more of uranium, thorium, or any combination thereof. Source nuclear material does not include special nuclear material.

Subd. 9. Special nuclear material. "Special nuclear material" means:

(a) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Nuclear Regulatory Commission, pursuant to the Atomic Energy Act of 1954 as amended, determines to be special nuclear material; or

(b) any material artificially enriched by any of the materials described in clause (a). Special nuclear material does not include source nuclear material.

Subd. 10. [Renumbered subd 1a]

Subd. 11. [Renumbered subd 1b]

Subd. 12. [Renumbered subd 1c]

Subd. 13. [Renumbered subd 2a]

Subd. 14. [Renumbered subd 2b]

Subd. 14a. [Renumbered subd 2c]

Subd. 15. [Renumbered subd 2d]

Subd. 16. [Renumbered subd 2e]

Subd. 17. [Renumbered subd 2f]

Subd. 18. [Renumbered subd 3a]

History: 1977 c 416 s 1; 1984 c 453 s 2-10; 1Sp1985 c 13 s 241; 1986 c 444; 1Sp2003 c 11 art 1 s 1



Section 116C.711 — NUCLEAR WASTE COUNCIL.

Subdivision 1. Establishment. The governor's Nuclear Waste Council is established.

Subd. 2. Membership. The council shall have at least nine members, consisting of:

(1) the commissioners of health, transportation, and natural resources, and the commissioner of the Pollution Control Agency;

(2) four citizen members appointed by the governor;

(3) the director of the Minnesota Geological Survey;

(4) one additional citizen from each potentially impacted area may be appointed by the governor if potentially impacted areas are designated in Minnesota; and

(5) one Indian who is an enrolled member of a federally recognized Minnesota Indian tribe or band may be appointed by the governor if potentially impacted areas are designated in Minnesota and if those areas include Indian country as defined in United States Code, title 18, section 11.54.

At least two members of the council must have expertise in the earth sciences.

Subd. 3. Chair. A chair shall be appointed by the governor from the members of the council.

Subd. 4. Advisory task force. The council may create advisory task forces under section 15.014, as are necessary to carry out its responsibilities under this chapter.

Subd. 5. Membership regulation. Section 15.059 governs terms, compensation, removal, and filling of vacancies of members appointed by the governor.

History: 1Sp1985 c 13 s 242; 1986 c 444; 1987 c 186 s 15; 2014 c 286 art 8 s 39



Section 116C.72 — RADIOACTIVE WASTE MANAGEMENT FACILITY.

Notwithstanding any provision of sections 216C.05 to 216C.381 to the contrary, no person shall construct or operate a radioactive waste management facility within Minnesota unless expressly authorized by the Minnesota legislature.

History: 1977 c 416 s 2; 1984 c 655 art 1 s 19; 1987 c 312 art 1 s 10



Section 116C.721 — PUBLIC PARTICIPATION.

Subdivision 1. Information meetings. The board shall conduct public information meetings within an area designated in a draft area recommendation report, final area recommendation report, draft area characterization plan, or final area characterization plan. Information meetings shall be held within 30 days after the board receives each of the reports.

Subd. 2. Notice. The board shall notify the public of information meetings and the availability of the area recommendation reports and the area characterization plans. Copies of the reports shall be made available for public review and distribution at the board office, the Minnesota Geological Survey office, regional development commission offices in regions that include a part of the potentially impacted areas, county courthouses in counties that include a part of a potentially impacted area, and other appropriate places determined by the board to provide public accessibility.

Subd. 3. Transmittal of public concerns. The board shall transmit public concerns expressed at public information meetings to the department of energy.

History: 1984 c 453 s 11



Section 116C.722 — LEGAL AND TECHNICAL ASSISTANCE TO INDIAN TRIBES.

If an Indian tribal council that has jurisdiction over part of a potentially impacted area within the state requests legal or technical assistance, the board shall provide assistance.

History: 1984 c 453 s 12



Section 116C.723 — CONSULTATION AND COOPERATION AGREEMENT.

Subdivision 1. Requirement. Upon notice from the Department of Energy that Minnesota contains a potentially impacted area, the chair of the council shall negotiate a consultation and cooperation agreement with the federal government.

Subd. 2. Disposal studies. Unless the state has executed a consultation and cooperation agreement, a person may not make a study or test of a specific area or site related to disposal including an exploratory drilling, a land survey, an aerial mapping, a field mapping, a waste suitability study, or other surface or subsurface geologic, hydrologic, or environmental testing or mapping.

History: 1984 c 453 s 13; 1Sp1985 c 13 s 244; 1986 c 444



Section 116C.724 — FIELD INVESTIGATIONS, TESTS, AND STUDIES.

Subdivision 1. [Repealed, 1Sp1985 c 13 s 245]

Subd. 2. Drilling. A permit shall be obtained from the Environmental Quality Board, in accordance with chapter 14, for any geologic and hydrologic drilling related to disposal. Conditions of obtaining and retaining the permit must be specified by rule and must include:

(1) compliance with state drilling and drill hole restoration rules as an exploratory boring under chapter 103I;

(2) proof that access to the test site has been obtained by a negotiated agreement or other legal process;

(3) payment by the permittee of a fee covering the costs of processing and monitoring drilling activities;

(4) unrestricted access by the commissioner of health, the commissioner of natural resources, the commissioner of the Pollution Control Agency, the director of the Minnesota Geological Survey, the agent of a community health board as authorized under section 145A.04, and their employees and agents to the drilling sites to inspect and monitor the drill holes, drilling operations, and abandoned sites, and to sample air and water that may be affected by drilling;

(5) submission of splits or portions of a core sample, requested by the commissioner of natural resources or director of the Minnesota Geological Survey, except that the commissioner or director may accept certified data on the sample in lieu of a sample if certain samples are required in their entirety by the permittee; and

(6) that a sample submitted may become property of the state.

Subd. 3. Other requirements. (a) A person who conducts geologic, hydrologic, or geophysical testing or studies shall provide unrestricted access to both raw and interpretive data to the chair and the director of the Minnesota Geological Survey or their designated representatives. The raw and interpretive data includes core samples, well logs, water samples and chemical analyses, survey charts and graphs, and predecisional reports. Studies and data shall be made available within 30 days of a formal request by the chair.

(b) A person proposing to investigate shall hold at least one public meeting before a required permit is issued, and during the investigation at least once every three months, during the investigation within the potentially impacted area. The meetings shall provide the public with current information on the progress of the investigation. The person investigating shall respond in writing to the Environmental Quality Board about concerns and issues raised at the public meetings.

(c) Before a person engages in negotiations regarding property interests in land or water, or permitting activities, the person shall notify the chair in writing. Copies of terms and agreements shall also be provided to the chair.

History: 1984 c 453 s 14; 1Sp1985 c 13 s 245; 1985 c 248 s 70; 1986 c 444; 1987 c 186 s 15; 1987 c 309 s 24; 1995 c 186 s 32; 2015 c 21 art 1 s 109



Section 116C.73 — TRANSPORTING RADIOACTIVE WASTES INTO STATE.

Notwithstanding any provision of sections 216C.05 to 216C.381 to the contrary, no person shall transport radioactive wastes into the state of Minnesota for the purpose of disposal by burial in soil or permanent storage within Minnesota unless expressly authorized by the Minnesota legislature, except that radioactive wastes may be transported into the state for temporary storage in accordance with applicable federal and state law for up to 12 months pending transportation out of the state.

History: 1977 c 416 s 3; 1984 c 655 art 1 s 19; 1987 c 312 art 1 s 10



Section 116C.731 — TRANSPORTING HIGH-LEVEL RADIOACTIVE WASTE.

Subdivision 1. Notification. Before a shipment of high-level radioactive waste is transported in the state, the shipper shall notify the commissioner of public safety. The notice shall include the route, date, and time of the shipment in addition to information required under Code of Federal Regulations, title 10, sections 71.5a and 73.37(f).

Subd. 2. Highway route determination. Pursuant to Code of Federal Regulations, title 49, part 177, the commissioner may require preferred routes, dates, or times for transporting high-level radioactive waste if the commissioner determines, in accordance with United States Department of Transportation "Guidelines for Selecting Preferred Highway Routes for Large Quantity Shipments of Radioactive Materials," that alternatives are safer than those proposed. On an annual basis the commissioner shall review federally approved highway routes for transporting high-level radioactive waste in the state and select new state-designated routes in accordance with Code of Federal Regulations, title 49, part 177, if safety considerations indicate the alternate routes would be preferable. The state does not incur any liability by requiring the alternate routes, dates, or times to be used.

Subd. 3. Transportation fee. A person who intends to transport high-level radioactive waste shall submit a transportation fee to the commissioner of public safety in the amount of $1,000 for each vehicle carrying high-level radioactive waste in each shipment with the information required in subdivision 1. The fees shall be deposited by the commissioner into the general fund.

Subd. 4. Emergency response plan. The commissioner of public safety shall consult with the commissioners of health and transportation, the commissioner of the Pollution Control Agency, and representatives of the federal Nuclear Regulatory Commission, the federal Emergency Management Agency, and the United States Department of Transportation and before December 1, 1984, shall prepare a plan for emergency response to a high-level radioactive waste transportation accident, including plans for evacuation and cleanup. The commissioner of public safety shall report by January 1 of each year to the legislature on the status of the plan and the ability of the state to respond adequately to an accident.

Subd. 5. Applicability. This section does not apply to radioactive materials shipped by or for the United States government for military, national security, or national defense purposes. This section does not require disclosure of defense information or restricted data as defined in the Atomic Energy Act of 1954, United States Code, title 42, section 2014, as amended.

History: 1984 c 453 s 15; 1987 c 186 s 15



Section 116C.74 — PENALTIES.

Subdivision 1. Penalties. Any person who violates section 116C.72 or who causes radioactive wastes to be shipped in violation of section 116C.73 shall be guilty of a gross misdemeanor and subject to a fine of not more than $20,000 or a sentence of imprisonment of not more than one year, or both.

Subd. 2. Violations; penalties. (a) A person who violates section 116C.723, 116C.724, or 116C.731 is:

(1) guilty of a misdemeanor and is subject to a fine of not more than $20,000; and

(2) subject to a civil penalty of not more than $10,000 for each day of violation, payable to the state, and may be ordered by the court to pay to the state an additional sum as compensation for cleanup and for pollution, destruction, or impairment of the environment, including but not limited to contamination of water supplies or water aquifers.

(b) A violation of section 116C.723, 116C.724, or 116C.731 may be enjoined as provided by law in an action in the name of the state brought by the attorney general.

(c) This subdivision does not limit other remedies otherwise available to either the state or private parties for violations of section 116C.723, 116C.724, or 116C.731.

History: 1977 c 416 s 4; 1984 c 453 s 16; 1984 c 628 art 3 s 11; 1987 c 384 art 2 s 1



Section 116C.75 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 116C.76.

Subd. 2. Groundwater. "Groundwater" means the water contained below the surface of the earth in the saturated zone including, without limitation, all waters whether under confined, unconfined, or perched conditions, in near surface unconsolidated sediment or regolith, or in rock formations deeper underground.

Subd. 3. Undisturbed performance. "Undisturbed performance" means the predicted behavior of a radioactive waste management facility, including consideration of the uncertainties in predicted behavior, if the radioactive waste management facility is not disrupted by human intrusion or unlikely natural events.

History: 1986 c 425 s 10



Section 116C.76 — NUCLEAR WASTE DEPOSITORY RELEASE INTO GROUNDWATER.

Subdivision 1. Radionuclide release levels. Radioactive waste management facilities for spent nuclear fuel or high-level radioactive wastes must be designed to provide a reasonable expectation that the undisturbed performance of the radioactive waste management facility will not cause the radionuclide concentrations, averaged over any year, in groundwater to exceed:

(1) five picocuries per liter of radium-226 and radium-228;

(2) 15 picocuries per liter of alpha-emitting radionuclides including radium-226 and radium-228, but excluding radon; or

(3) the combined concentrations of radionuclides that emit either beta or gamma radiation that would produce an annual dose equivalent to the total body of any internal organ greater than four millirems per year if an individual consumed two liters per day of drinking water from the groundwater.

Subd. 2. Disposal restricted. The location or construction of a radioactive waste management facility for high-level radioactive waste is prohibited where the average annual radionuclide concentrations in groundwater before construction of the facility exceed the limits in subdivision 1.

Subd. 3. Protection against radionuclide release. Radioactive waste management facilities must be selected, located, and designed to keep any allowable radionuclide releases to the groundwater as low as reasonably achievable.

History: 1986 c 425 s 11



Section 116C.77 — LEGISLATIVE AUTHORIZATION FOR INDEPENDENT SPENT FUEL STORAGE INSTALLATION AT PRAIRIE ISLAND.

The legislature recognizes that:

(1) the Minnesota Environmental Quality Board on May 16, 1991, reviewed and found adequate a final environmental impact statement ("EIS") on the proposal to construct and operate a dry cask storage facility for the temporary storage of spent nuclear fuel from the Prairie Island nuclear generating plant;

(2) the United States Nuclear Regulatory Commission reviewed and approved a safety analysis report on the facility and on October 19, 1993, granted a license for the facility; and

(3) the Public Utilities Commission in Docket No. E002/CN-91-91 reviewed the facility and approved a limited certificate of need approving the use of casks.

The Minnesota legislature in compliance with section 116C.72, hereby ratifies and approves the EIS and the limited certificate of need and authorizes the use of casks at Prairie Island in accordance with the terms and conditions of the certificate of need as modified by Laws 1994, chapter 641, and without further environmental review under chapter 116D or further administrative review under section 216B.243.

History: 1994 c 641 art 1 s 1



Section 116C.771 — ADDITIONAL CASK LIMITATIONS.

(a) Five casks may be filled and used at Prairie Island on May 11, 1994.

(b) An additional four casks may be filled and used at Prairie Island if the Environmental Quality Board determines that, by December 31, 1996, the public utility operating the Prairie Island plant has filed a license application with the United States Nuclear Regulatory Commission for a spent nuclear fuel storage facility off of Prairie Island in Goodhue County, is continuing to make a good faith effort to implement the site, and has constructed, contracted for construction and operation, or purchased installed capacity of 100 megawatts of wind power in addition to wind power under construction or contract on May 11, 1994.

(c)(1) An additional eight casks may be filled and placed at Prairie Island if the legislature has not revoked the authorization under clause (2) or the public utility has satisfied the wind power and biomass mandate requirements in sections 216B.2423, subdivision 1, paragraph (a), clause (1), and 216B.2424, subdivision 5, paragraph (a), clause (1), and the alternative site in Goodhue County is operational or under construction.

(2) If the site is not under construction or operational or the wind mandates are not satisfied, the legislature may revoke the authorization for the additional eight casks by a law enacted prior to June 1, 1999.

(d) Except as provided under paragraph (e), dry cask storage capacity for high-level nuclear waste within the state may not be increased beyond the casks authorized by section 116C.77 or their equivalent storage capacity.

(e) This section does not prohibit a public utility from applying for or the Public Utilities Commission from granting a certificate of need for dry cask storage to accommodate the decommissioning of a nuclear power plant within this state.

History: 1994 c 641 art 1 s 2



Section 116C.772 — PUBLIC UTILITY RESPONSIBILITIES.

Subdivision 1. Definition. For the purpose of this section, "public utility" means the public utility operating the Prairie Island nuclear generating plant.

Subd. 2. Dry cask alternatives study. The public utility must submit to the Legislative Electric Energy Task Force a reevaluation of all alternatives and combinations of those alternatives to dry cask storage.

Subd. 3. Worker transition plan. The public utility must submit to the Department of Employment and Economic Development a worker transition plan if there is a shutdown of the Prairie Island nuclear generating plant for longer than six months.

Subd. 4. Nuclear power phase-out plan. The public utility must submit to the Electric Energy Task Force a detailed plan for the phase-out of all nuclear power generated by the utility.

Subd. 5. Decommissioning plan. The public utility must submit to the Electric Energy Task Force a decommissioning plan for TN-40 storage casks after the casks are emptied of spent fuel.

History: 1994 c 483 s 1; 1994 c 641 art 1 s 3; 2004 c 206 s 52



Section 116C.773 — CONTRACTUAL AGREEMENT.

The authorization for dry casks contained in section 116C.77 is not effective until the governor, on behalf of the state, and the public utility operating the Prairie Island nuclear plant enter into an agreement binding the parties to the terms of sections 116C.771 and 116C.772 and the mandate for 200 megawatts of wind power and 75 megawatts of biomass required by December 31, 2002, in sections 216B.2423, subdivision 1, and 216B.2424. The Mdewakanton Dakota Tribal Council at Prairie Island is an intended third-party beneficiary of this agreement and has standing to enforce the agreement.

History: 1994 c 641 art 1 s 4



Section 116C.774 — AUTHORIZATION.

To the extent that the Radioactive Waste Management Act, section 116C.72, requires legislative authorization of the operation of certain facilities, this section expressly authorizes the continued operation of the Monticello nuclear generating plant spent nuclear fuel pool storage facility and the Prairie Island nuclear generating plant spent nuclear fuel pool storage facility.

History: 1994 c 641 art 1 s 5



Section 116C.775 — SHIPMENT PRIORITIES; NUCLEAR PLANTS.

If a storage or disposal site becomes available outside of the state to accept high-level nuclear waste stored at Prairie Island or Monticello, the waste contained in dry casks shall be shipped to that site before the shipment of any waste from the spent nuclear fuel storage pool. Once waste is shipped that was contained in a cask, the cask must be decommissioned and not used for further storage.

History: 1994 c 641 art 1 s 6; 2007 c 57 art 2 s 7



Section 116C.776 — ALTERNATIVE CASK TECHNOLOGY FOR SPENT FUEL STORAGE.

If the Public Utilities Commission determines that casks or other containers that allow for transportation as well as storage of spent nuclear fuel exist and are economically feasible for storage and transportation of spent nuclear fuel generated by the Prairie Island nuclear power generating plant, the commission shall order their use to replace use of the casks that are only usable for storage, but not transportation. If the commission orders use of dual-purpose casks under this section, it must authorize use of a number of dual-purpose casks that provides the same total storage capacity that is authorized under sections 116C.77 to 116C.779; provided, that the total cask storage capacity permitted under sections 116C.77 to 116C.779 may not exceed the capacity of the TN-40 casks authorized under section 116C.77.

History: 1994 c 641 art 1 s 7



Section 116C.777 — SITE.

The spent fuel contents of dry casks located on Prairie Island must be moved immediately upon the availability of another site for storage of the spent fuel that is not located on Prairie Island or at Monticello.

History: 1994 c 641 art 1 s 8; 2007 c 57 art 2 s 8



Section 116C.778 — RERACKING.

The spent fuel storage pool at Prairie Island may be reracked a third time. The reracking does not require legislative authorization but is subject to other applicable state review. The additional storage capacity added by the third reracking and utilized when added to the total storage capacity of dry cask storage utilized, cannot exceed the total capacity of 17 TN-40 casks.

History: 1994 c 641 art 1 s 9



Section 116C.779 — FUNDING FOR RENEWABLE DEVELOPMENT.

Subdivision 1. Renewable development account. (a) The public utility that owns the Prairie Island nuclear generating plant must transfer to a renewable development account $500,000 each year for each dry cask containing spent fuel that is located at the Prairie Island power plant for each year the plant is in operation, and $7,500,000 each year the plant is not in operation if ordered by the commission pursuant to paragraph (c). The fund transfer must be made if nuclear waste is stored in a dry cask at the independent spent-fuel storage facility at Prairie Island for any part of a year.

(b) The public utility that owns the Monticello nuclear generating plant must transfer to the renewable development account $350,000 each year for each dry cask containing spent fuel that is located at the Monticello nuclear power plant for each year the plant is in operation, and $5,250,000 each year the plant is not in operation if ordered by the commission pursuant to paragraph (c). The fund transfer must be made if nuclear waste is stored in a dry cask at the independent spent-fuel storage facility at Monticello for any part of a year.

(c) After discontinuation of operation of the Prairie Island nuclear plant or the Monticello nuclear plant and each year spent nuclear fuel is stored in dry cask at the discontinued facility, the commission shall require the public utility to pay $7,500,000 for the discontinued Prairie Island facility and $5,250,000 for the discontinued Monticello facility for any year in which the commission finds, by the preponderance of the evidence, that the public utility did not make a good faith effort to remove the spent nuclear fuel stored at the facility to a permanent or interim storage site out of the state. This determination shall be made at least every two years.

(d) Funds in the account may be expended only for any of the following purposes:

(1) to increase the market penetration within the state of renewable electric energy resources at reasonable costs;

(2) to promote the start-up, expansion, and attraction of renewable electric energy projects and companies within the state;

(3) to stimulate research and development within the state into renewable electric energy technologies; and

(4) to develop near-commercial and demonstration scale renewable electric projects or near-commercial and demonstration scale electric infrastructure delivery projects if those delivery projects enhance the delivery of renewable electric energy.

The utility that owns a nuclear generating plant is eligible to apply for renewable development account grants.

(e) Expenditures authorized by this subdivision from the account may be made only after approval by order of the Public Utilities Commission upon a petition by the public utility. The commission may approve proposed expenditures, may disapprove proposed expenditures that it finds to be not in compliance with this subdivision or otherwise not in the public interest, and may, if agreed to by the public utility, modify proposed expenditures. The commission may approve reasonable and necessary expenditures for administering the account in an amount not to exceed five percent of expenditures. Commission approval is not required for expenditures required under subdivisions 2 and 3, section 116C.7791, or other law.

(f) The account shall be managed by the public utility but the public utility must consult about account expenditures with an advisory group that includes, among others, representatives of its ratepayers. The commission may require that other interests be represented on the advisory group. The advisory group must be consulted with respect to the general scope of expenditures in designing a request for proposal and in evaluating projects submitted in response to a request for proposals. In addition to consulting with the advisory group, the public utility must utilize an independent third-party expert to evaluate proposals submitted in response to a request for proposal, including all proposals made by the public utility. A request for proposal for research and development under paragraph (d), clause (3), may be limited to or include a request to higher education institutions located in Minnesota for multiple projects authorized under paragraph (d), clause (3). The request for multiple projects may include a provision that exempts the projects from the third-party expert review and instead provides for project evaluation and selection by a merit peer review grant system. The utility should attempt to reach agreement with the advisory group after consulting with it but the utility has full and sole authority to determine which expenditures shall be submitted to the commission for commission approval. In the process of determining request for proposal scope and subject and in evaluating responses to request for proposals, the public utility must strongly consider, where reasonable, potential benefit to Minnesota citizens and businesses and the utility's ratepayers.

(g) Funds in the account may not be directly appropriated by the legislature by a law enacted after January 1, 2012, and unless appropriated by a law enacted prior to that date may be expended only pursuant to an order of the commission according to this subdivision.

(h) A request for proposal for renewable energy generation projects must, when feasible and reasonable, give preference to projects that are most cost-effective for a particular energy source.

(i) The public utility must annually, by February 15, report to the chairs and ranking minority members of the legislative committees with jurisdiction over energy policy on projects funded by the account for the prior year and all previous years. The report must, to the extent possible and reasonable, itemize the actual and projected financial benefit to the public utility's ratepayers of each project.

(j) A project receiving funds from the account must produce a written final report that includes sufficient detail for technical readers and a clearly written summary for nontechnical readers. The report must include an evaluation of the project's financial, environmental, and other benefits to the state and the public utility's ratepayers.

(k) Final reports, any mid-project status reports, and renewable development account financial reports must be posted online on a public Web site designated by the commission.

(l) All final reports must acknowledge that the project was made possible in whole or part by the Minnesota renewable development fund, noting that the fund is financed by the public utility's ratepayers.

Subd. 2. Renewable energy production incentive. (a) Until January 1, 2021, $10,900,000 annually must be allocated from available funds in the account to fund renewable energy production incentives. $9,400,000 of this annual amount is for incentives for electricity generated by wind energy conversion systems that are eligible for the incentives under section 216C.41 or Laws 2005, chapter 40.

(b) The balance of this amount, up to $1,500,000 annually, may be used for production incentives for on-farm biogas recovery facilities and hydroelectric facilities that are eligible for the incentive under section 216C.41 or for production incentives for other renewables, to be provided in the same manner as under section 216C.41.

(c) Any portion of the $10,900,000 not expended in any calendar year for the incentive is available for other spending purposes under subdivision 1. This subdivision does not create an obligation to contribute funds to the account.

(d) The Department of Commerce shall determine eligibility of projects under section 216C.41 for the purposes of this subdivision. At least quarterly, the Department of Commerce shall notify the public utility of the name and address of each eligible project owner and the amount due to each project under section 216C.41. The public utility shall make payments within 15 working days after receipt of notification of payments due.

Subd. 3. Initiative for Renewable Energy and the Environment. (a) Beginning July 1, 2009, and each July 1 through 2011, $5,000,000 must be allocated from the renewable development account to fund a grant to the Board of Regents of the University of Minnesota for the Initiative for Renewable Energy and the Environment for the purposes described in paragraph (b). The Initiative for Renewable Energy and the Environment must set aside at least 15 percent of the funds received annually under the grant for qualified projects conducted at a rural campus or experiment station. Any set-aside funds not awarded to a rural campus or experiment station at the end of the fiscal year revert back to the Initiative for Renewable Energy and the Environment for its exclusive use. This subdivision does not create an obligation to contribute funds to the account.

(b) Activities funded under this grant may include, but are not limited to:

(1) environmentally sound production of energy from a renewable energy source, including biomass and agricultural crops;

(2) environmentally sound production of hydrogen from biomass and any other renewable energy source for energy storage and energy utilization;

(3) development of energy conservation and efficient energy utilization technologies;

(4) energy storage technologies; and

(5) analysis of policy options to facilitate adoption of technologies that use or produce low-carbon renewable energy.

(c) For the purposes of this subdivision:

(1) "biomass" means plant and animal material, agricultural and forest residues, mixed municipal solid waste, and sludge from wastewater treatment; and

(2) "renewable energy source" means hydro, wind, solar, biomass, and geothermal energy, and microorganisms used as an energy source.

(d) Beginning January 15 of 2010, and each year thereafter, the director of the Initiative for Renewable Energy and the Environment at the University of Minnesota shall submit a report to the chair and ranking minority members of the senate and house of representatives committees with primary jurisdiction over energy finance describing the activities conducted during the previous year funded under this subdivision.

History: 1994 c 641 art 1 s 10; 1999 c 200 s 1; 1Sp2003 c 11 art 2 s 1; 1Sp2005 c 1 art 4 s 14; 2007 c 57 art 2 s 9; 2009 c 110 s 1,2; 2010 c 361 art 5 s 2; 2011 c 97 s 2,3; 2012 c 196 s 1,2



Section 116C.7791 — REBATES FOR SOLAR PHOTOVOLTAIC MODULES.

Subdivision 1. Definitions. For the purpose of this section, the following terms have the meanings given.

(a) "Installation" means an array of solar photovoltaic modules attached to a building that will use the electricity generated by the solar photovoltaic modules or placed on a facility or property proximate to that building.

(b) "Manufactured" means:

(1) the material production of solar photovoltaic modules, including the tabbing, stringing, and lamination processes; or

(2) the production of interconnections of low-voltage photoactive elements that produce the final useful photovoltaic output by a manufacturer operating in this state on May 18, 2010.

(c) "Qualified owner" means an owner of a qualified property, but does not include an entity engaged in the business of generating or selling electricity at retail, or an unregulated subsidiary of such an entity.

(d) "Qualified property" means a residence, multifamily residence, business, or publicly owned building located in the assigned service area of the utility subject to section 116C.779.

(e) "Solar photovoltaic module" means the smallest, nondivisible, self-contained physical structure housing interconnected photovoltaic cells and providing a single direct current of electrical output.

Subd. 2. Establishment. The utility subject to section 116C.779 shall establish a program to provide rebates to an owner of a qualified property for installing solar photovoltaic modules manufactured in Minnesota after December 31, 2009. Any solar photovoltaic modules installed under this program and any expenses incurred by the utility operating the program shall be treated the same as solar installations and related expenses under section 216B.241.

Subd. 3. Rebate eligibility. (a) To be eligible for a rebate under this section, a solar photovoltaic module:

(1) must be manufactured in Minnesota;

(2) must be installed on a qualified property as part of a system whose generating capacity does not exceed 40 kilowatts;

(3) must be certified by Underwriters Laboratory, must have received the ETL listed mark from Intertek, or must have an equivalent certification from an independent testing agency;

(4) may or may not be connected to a utility grid;

(5) must be installed, or reviewed and approved, by a person certified as a solar photovoltaic installer by the North American Board of Certified Energy Practitioners; and

(6) may not be used to sell, transmit, or distribute the electrical energy at retail, nor to provide end-use electricity to an offsite facility of the electrical energy generator. On-site generation is allowed to the extent provided for in section 216B.1611.

(b) To be eligible for a rebate under this section, an applicant must have applied for and been awarded a rebate or other form of financial assistance available exclusively to owners of properties on which solar photovoltaic modules are installed that is offered by:

(1) the utility serving the property on which the solar photovoltaic modules are to be installed; or

(2) this state, under an authority other than this section.

(c) An applicant who is otherwise ineligible for a rebate under paragraph (b) is eligible if the applicant's failure to secure a rebate or other form of financial assistance is due solely to a lack of available funds on the part of a utility or this state.

Subd. 4. Rebate amount and payment. (a) The amount of a rebate under this section is the difference between the sum of all rebates described in subdivision 3, paragraph (b), awarded to the applicant and $5 per watt of installed generating capacity.

(b) Notwithstanding paragraph (a), the amount of all rebates or other forms of financial assistance awarded to an applicant by a utility and the state, including any rebate paid under this section, net of applicable federal income taxes applied at the highest applicable income tax rates, must not exceed 60 percent of the total installed cost of the solar photovoltaic modules.

(c) Rebates must be awarded to eligible applicants beginning July 1, 2010.

(d) The rebate must be paid out proportionately in five consecutive annual installments.

Subd. 5. Rebate program funding. (a) The following amounts must be allocated from the renewable development account established in section 116C.779 to a separate account for the purpose of providing the rebates for solar photovoltaic modules specified in this section:

(1) $2,000,000 in fiscal year 2011;

(2) $4,000,000 in fiscal year 2012;

(3) $5,000,000 in fiscal year 2013;

(4) $5,000,000 in fiscal year 2014; and

(5) $5,000,000 in fiscal year 2015.

(b) If, by the end of fiscal year 2015, insufficient qualified owners have applied for and met the requirements for rebates under this section to exhaust the funds available, any remaining balance shall be returned to the account established under section 116C.779.

History: 2010 c 361 art 5 s 3



Section 116C.7792 — SOLAR ENERGY INCENTIVE PROGRAM.

The utility subject to section 116C.779 shall operate a program to provide solar energy production incentives for solar energy systems of no more than a total nameplate capacity of 20 kilowatts direct current. The program shall be operated for five consecutive calendar years commencing in 2014. $5,000,000 shall be allocated for each of the five years from the renewable development account established in section 116C.779 to a separate account for the purpose of the solar production incentive program. The solar system must be sized to less than 120 percent of the customer's on-site annual energy consumption. The production incentive must be paid for ten years commencing with the commissioning of the system. The utility must file a plan to operate the program with the commissioner of commerce. The utility may not operate the program until it is approved by the commissioner.

History: 2013 c 85 art 10 s 1



Section 116C.83 — AUTHORIZATION FOR ADDITIONAL DRY CASK STORAGE.

Subdivision 1. Authorization to end of current Prairie Island license. Subject to the dry cask storage limits of the federal license for the independent spent-fuel storage installation at Prairie Island, the public utility that owns the Prairie Island nuclear generation plant has authorization for sufficient dry cask storage capacity at that installation to allow:

(1) the unit 1 reactor at Prairie Island to operate until the end of its current license in 2013; and

(2) the unit 2 reactor at Prairie Island to operate until the end of its current license in 2014.

Subd. 2. Commission process for future additional authorization. Authorization of any additional dry cask storage other than that provided for in subdivision 1, or expansion or establishment of an independent spent-fuel storage facility at a nuclear generation facility in this state, is subject to approval of a certificate of need by the Public Utilities Commission pursuant to section 216B.243. In any proceeding under this subdivision, the commission may make a decision that could result in a shutdown of a nuclear generating facility. In considering an application for a certificate of need pursuant to this subdivision, the commission may consider whether the public utility that owns the nuclear generation facility in the state is in compliance with section 216B.1691 and the utility's past performance under that section.

Subd. 3. Legislative review. (a) To allow opportunity for review by the legislature, a decision by the commission on an application for a certificate of need pursuant to subdivision 2 is stayed until the June 1 following the next regular annual session of the legislature that begins after the date of the commission decision. By January 15 of the year of that legislative session, the commission shall issue a report to the chairs of the house of representatives and senate committees with jurisdiction over energy and environmental policy issues, providing a summary of the commission's decision and the grounds for that decision, the alternatives considered and rejected by the commission, and the reasons for rejecting those alternatives. If the legislature does not modify or reject the commission's decision by law enacted during that regular legislative session, the commission's decision shall become effective on the expiration of the stay.

(b) The stay of a commission decision to approve an application for a certificate of need for additional dry cask storage under subdivision 2 does not apply to the fabrication of the spent-fuel storage casks. However, if the utility proceeds with the fabrication of casks, it does so bearing the risk of an adverse legislative decision.

Subd. 4. Other conditions. (a) The storage of spent nuclear fuel in the pool and in dry casks at a nuclear generating plant must be managed to facilitate the shipment of waste out of state to a permanent or interim storage facility as soon as feasible in a manner that allows the continued operation of the plant consistent with sections 116C.71 to 116C.83 and 216B.1645, subdivision 4.

(b) The authorization for storage capacity pursuant to this section is limited to the storage of spent nuclear fuel generated by a Minnesota nuclear generation facility and stored on the site of that facility.

Subd. 5. Water standards. The standards established in section 116C.76, subdivision 1, clauses (1) to (3), apply to an independent spent-fuel installation. Such an installation must be operated in accordance with those standards.

Subd. 6. Environmental review and protection. (a) The siting, construction, and operation of an independent spent-fuel storage installation located on the site of a Minnesota generation facility for dry cask storage of spent nuclear fuel generated solely by that facility is subject to all environmental review and protection provisions of this chapter and chapters 115, 115B, 116, 116B, 116D, and 216B, and rules associated with those chapters, except those statutes and rules that apply specifically to a radioactive waste management facility as defined in section 116C.71, subdivision 7.

(b) An environmental impact statement is required under chapter 116D for a proposal to construct and operate a new or expanded independent spent-fuel storage installation. The commissioner of the Department of Commerce shall be the responsible governmental unit for the environmental impact statement. Prior to finding the statement adequate, the commissioner must find that the applicant has demonstrated that the facility is designed to provide a reasonable expectation that the operation of the facility will not result in groundwater contamination in excess of the standards established in section 116C.76, subdivision 1, clauses (1) to (3).

History: 1Sp2003 c 11 art 1 s 2; 2005 c 97 art 3 s 19



Section 116C.831 — MIDWEST INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT.

The Midwest Interstate Low-Level Radioactive Waste Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I. POLICY AND PURPOSE

There is created the Midwest Interstate Low-Level Radioactive Waste Compact.

The states party to this compact recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act (United States Code, title 42, sections 2021b to 2021j), as amended through December 31, 1985, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the Congress has declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

a. It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

1. Providing the instrument and framework for a cooperative effort;

2. Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

3. Protecting the health and safety of the citizens of the region;

4. Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

5. Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

6. Ensuring that the costs, expenses, liabilities, and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

7. Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and

9. Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.

b. Implicit in the Congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Compact Commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws;

2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their compliance with these rules, regulations and laws.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

b. "Close," "closed," or "closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for 20 years or a longer period of time as authorized by article VI.i. of this compact, its capacity has been reached, the Commission has authorized it to close pursuant to article III.h.7. of this compact, the host state of such facility has withdrawn from the compact or had its membership revoked, or this compact has been dissolved.

c. "Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

d. "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the Commission.

e. "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such a facility, and other actions taken by a host state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

f. "Disposal," with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States Nuclear Regulatory Commission or the licensing agreement state.

g. "Disposal plan" means the plan adopted by the Commission for the disposal of waste within the region.

h. "Facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.

i. "Final decision" means a final action of the Commission determining the legal rights, duties, or privileges of any person. "Final decision" does not include preliminary, procedural, or intermediate actions by the Commission, actions regulating the internal administration of the Commission, or actions of the Commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the Commission.

j. "Generator" means any person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

k. "Host state" means any state which is designated by the Commission to host a compact facility or has hosted a compact facility.

l. "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

m. "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in Code of Federal Regulations, title 10, section 61.55, as that section existed on January 26, 1983. Low-level radioactive waste or waste does not include any such radioactive waste that is owned or generated by the United States Department of Energy; by the United States Navy as a result of the decommissioning of its vessels; or as a result of any research, development, testing, or production of any atomic weapon.

n. "Operates," "operational," or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

o. "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the Commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to article VIII.a. of this compact. Party state includes any host state. Party state also includes any statutorily created administrative departments, agencies, or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government, or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

p. "Person" means any individual, corporation, association, business enterprise or other legal entity either public or private and any legal successor, representative, agent, or agency of that individual, corporation, association, business enterprise, or other legal entity. Person also includes the United States, states, political subdivisions of states, and any department, agency, or instrumentality of the United States or a state.

q. "Region" means the area of the party states.

r. "Site" means the geographic location of a facility.

s. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

t. "Storage" means the temporary holding of waste.

u. "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.

v. "Waste management," "manage waste," "management of waste," "management," or "managed" means the storage, treatment, or disposal of waste.

ARTICLE III. THE COMMISSION

a. There is hereby created the Midwest Interstate Low-Level Radioactive Waste Commission. The Commission consists of one voting member from each party state. The Governor of each party state shall notify the Commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each Commission member shall be the responsibility of the member's respective state.

b. Each Commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the Commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the Commission how to vote or not vote on matters before the Commission.

c. The Commission shall elect annually from among its members a chairperson. The Commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under article VI.o. of this compact and procedures which substantially conform with the provisions of the federal Administrative Procedure Act compiled at United States Code, title 5, sections 500 to 559, in regard to notice, conduct, and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

d. The Commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other Commission member.

e. All meetings of the Commission shall be open to the public with reasonable advance notice. The Commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all Commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The Commission may establish advisory committees for the purpose of advising the Commission on any matters pertaining to waste management.

g. The office of the Commission shall be in a party state. The Commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the Commission in its bylaws. The staff shall serve at the Commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the Commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the Commission.

h. The Commission may do any or all of the following:

1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the Commission may arrange for any expert testimony, reports, evidence or other participation.

2. Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected.

3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The Commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to article III.h.4. of this compact.

5. Enter into contracts in order to perform its duties and functions as provided in this compact.

6. When approved by the Commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

a. Import for disposal within the region, waste generated outside the region.

b. Export for disposal outside the region, waste generated inside the region.

c. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by article VI.i. of this compact. Such a closing requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

i. The Commission shall do all of the following:

1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the Commission.

2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to article IV of this compact, a regional disposal plan which designates host states for the establishment of needed compact facilities.

3. Adopt an annual budget.

4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in article VI.i. of this compact.

5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

6. Establish and implement procedures for making payments from the remedial action fund provided for in article III.p. of this compact.

7. Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact.

8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.

9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling, and treatment of waste.

10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

j. Funding for the Commission shall be provided as follows:

1. When no compact facility is operating, the Commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The Commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

2. When a compact facility is operating, funding for the Commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in article VI.j. The surcharge to be collected by the host state shall be determined by the Commission and shall be reasonable and equitable.

3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

a. Cover the annual budget of the Commission;

b. Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

c. Provide money for deposit in the remedial action fund established pursuant to article III.p. of this compact; and

d. Provide money to be added to an inadequately funded long-term care fund as provided in article VI.o. of this compact.

k. Financial statements of the Commission shall be prepared according to generally accepted accounting principles. The Commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the Commission. The audit report shall be made a part of the annual report of the Commission required by article III of this compact.

1. The Commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States (or any subdivision or agency thereof), or interstate agency, or from any institution, person, firm or corporation. The nature, amount, and condition, if any, attendant upon any donation or grant accepted or received by the Commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.

m. The Commission is a legal entity separate and distinct from the party states. Members of the Commission and its employees are not personally liable for actions taken by them in their official capacity. The Commission is not liable or otherwise responsible for any costs, expenses, or liabilities resulting from the development, construction, operation, regulation, closing, or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the Commission under article III.h.6. of this compact. Nothing in article III.m. of this compact relieves the Commission of its allegations under article III of this compact or under contracts to which it is a party. Any liabilities of the Commission are not liabilities of the party states.

n. Final decisions of the Commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

1. Every final decision shall be made at an open meeting of the Commission. Before making a final decision, the Commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the Commission's reasons for making the decision.

2. Before making a final decision, the Commission may conduct an adjudicatory hearing on the proposed decision.

3. Judicial review of a final decision shall be initiated by filing a petition in the United States district court for the district in which the person seeking the review resides or in which the Commission's office is located not later than 60 days after issuance of the Commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the Commission. Within five days after receiving a copy of the petition, the Commission shall mail a copy of it to each party state and to all other persons who have notified the Commission of their desire to receive copies of such petitions. Any failure of the Commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in article III.n.3. of this compact, standing to obtain judicial review of final decisions of the Commission and the form and scope of the review are subject to and governed by United States Code, title 5, section 706.

4. If a party state seeks judicial review of a final decision of the Commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

a. Imposes financial penalties on a party state;

b. Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the Commission under article III.h.6. of this compact;

c. Terminates the designation of a party state as a host state;

d. Revokes the membership of a party state in this compact; or

e. Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under article VIII.e. of this compact.

Any such trial de novo of the facts shall be governed by the federal Rules of Civil Procedure and the Federal Rules of Evidence.

5. Preliminary, procedural, or intermediate actions by the Commission that precede a final decision are subject to review only in conjunction with review of the final decision.

6. Except as provided in article III.n.5. of this compact, actions of the Commission that are not final decisions are not subject to judicial review.

o. Unless approved by a majority of the Commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

1. Import waste generated outside the region for management within the region;

2. Export waste generated within the region for disposal outside the region;

3. Manage waste generated outside the region at a facility within the region;

4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

p. The Commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing, or long-term care of a compact facility that poses a threat to human health, safety, or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the Commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the Commission does not limit the rights of the party state under article III.p. of this compact.

If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under article VII.g. of this compact. Generators who provide the required indemnification have the rights of contribution provided in article VII.g. of this compact. Article III.p. of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

q. If the Commission makes payment from the remedial action fund provided for in article III.p. of this compact, the Commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

r. If this compact is dissolved, all moneys held by the Commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.

ARTICLE IV. REGIONAL DISPOSAL PLAN

The Commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan, the Commission shall do all of the following:

a. Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

b. Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the Commission shall consider all of the following:

l. The health, safety, and welfare of the citizens of the party states;

2. The existence of compact facilities within each party state;

3. The minimization of waste transportation;

4. The volumes and types of wastes projected to be generated within each party state;

5. The environmental impacts on the air, land and water resources of the party states;

6. The economic impacts on the party states.

c. Conduct such hearings, and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

d. Prepare a draft disposal plan and any update thereof, including procedures, criteria, and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the Commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment.

ARTICLE V. RIGHTS AND OBLIGATIONS OF PARTY STATES

a. Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

b. Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal, or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under article VI.j. of this compact and to the provisions contained in articles VI.l., VI.s., VIII.d., IX.d., and X of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, subject to the provisions of articles VI.l., VI.s., VIII.d., and X of this compact.

c. If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the Commission under article III.h.6. of this compact, is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

d. To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission.

e. Each party state shall provide to the Commission any data and information the Commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the Commission.

f. If, notwithstanding the sovereign immunity provision in article VII.f.1. of this compact and the indemnification provided for in articles III.p., VI.o., and VII.g. of this compact, a party state incurs a cost as a result of an inadequate remedial action fund or an exhausted long-term care fund, or incurs a liability as a result of an action described in article VII.f.1. of this compact and not described in article VII.f.2. of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The Commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.

The pro rata obligations provided for in article V.f. of this compact do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the Commission or an affected party state.

g. If the party states make payment pursuant to article V.f. of this compact, the surcharge or fee provided for in article III.j. of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The Commission shall determine the time period over which reimbursement shall take place.

ARTICLE VI. DEVELOPMENT, OPERATION, AND CLOSING

OF COMPACT FACILITIES

a. Any party state may volunteer to become a host state, and the Commission may designate that state as a host state.

b. If not all compact facilities required by the regional disposal plan are developed pursuant to article VI.a. of this compact, the Commission may designate a host state.

c. After a state is designated a host state by the Commission, it is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules, and regulations, provided that the laws, rules, and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in article VI.c. of this compact. The obligation set forth in article VI.c. of this compact is contingent upon the discharge by the Commission of its obligation set forth in article III.i.5. of this compact.

d. If a party state designated as a host state fails to discharge the obligations imposed upon it by article VI.c. of this compact, its host state designation may be terminated by a two-thirds vote of the Commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of article VIII.d. of this compact.

e. Any party state designated as a host state may request the Commission to relieve that state of the responsibility to serve as a host state. Except as set forth in article VI.d. of this compact, the Commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the Commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the Commission any funds provided to that state by the Commission for the development of a compact facility, and also shall pay to the Commission the amount the Commission determines is necessary to ensure that the Commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the Commission with respect to the financial loss of the other party states shall be distributed forthwith by the Commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the Commission, for deposit in the remedial action fund, an amount the Commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.

f. The host state shall select the technology for the compact facility. If requested by the Commission, information regarding the technology selected by the host state shall be submitted to the Commission for its review. The Commission may require the host state to make changes in the technology selected by the host state if the Commission demonstrates that the changes do not decrease the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any Commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the Commission shall have the burden of proof.

g. A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close, or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities, and expenses incurred by the host state resulting from the development, construction, operation, closing, or long-term care of a compact facility.

h. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

i. A host state shall accept waste for disposal for a period of 20 years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the Commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by article VI.l.4. of this compact, the 20-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the Commission.

j. A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the Commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility, including, but not limited to, the operation, closing, long-term care, debt service, legal costs, local impact assistance, and local financial incentives. The fee system also shall be used to collect the surcharge provided in article III.j.2. of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

k. A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

l. The development of subsequent compact facilities shall be as follows:

1. No compact facility shall begin operating until the Commission designates the host state of the next compact facility.

2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

a. Within three years, enact legislation providing for the development of the next compact facility;

b. Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility; and

c. Within 11 years, submit a license application for the next compact facility that the responsible licensing authority deems complete.

If a host state fails to take any of these actions within the specified time, all waste generated by any person within that state shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the action is taken. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of articles VI.d. and VIII.d. of this compact.

3. Within 14 years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to articles VI.d. and VIII.d. of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under article VI.i. of this compact, shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the license is obtained. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative.

4. If, 20 years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to articles VI.d. and VIII.d. of this compact. If, at the time the capacity of the then operating compact facility has been reached, or 20 years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the Commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under article VI.i. of this compact, shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of article VI.l.4. of this compact, shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the Commission as authorized in article VI.i. of this compact, or inconsistent with article VI.p. or q. of this compact.

5. During any period that access is denied for waste disposal pursuant to article VI.l.2., 3., or 4. of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the Commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

6. The Commission may modify any of the requirements contained in articles VI.l.2. and 3. of this compact, if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The Commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.

m. This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the Commission in writing within three working days of its action and shall, within 30 working days of its action, demonstrate justification for the closing.

n. A party state that has fully discharged its obligations under article VI.i. of this compact, shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under article VI.i. of this compact, or has been relieved under article VI.e. of this compact, of its responsibility to serve as a host state.

o. Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance, and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the Commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the Commission the amount to be collected through the fee system for deposit into the fund. If, 180 days after such proposal is made to the Commission, the host state and the Commission have not agreed, either the Commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in article VI.o. of this compact, and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the Commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the Commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the Commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in article VII.g. of this compact. Generators that provide indemnification shall have contribution rights as provided in article VII.g. of this compact.

p. A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the Commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

q. If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

1. The host state shall pay to the other party states the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under article VI.i. of this compact shall not be required to make such payment;

2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved;

3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities, and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities, and expenses resulting from the activities of a host state as a generator of waste;

4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining, or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by article III.r. of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.

r. Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The Commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the Commission.

s. Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the Commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

1. Any cost of a remedial action described in article III.p. of this compact, that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision;

2. Any expense for long-term care described in article VI.o. of this compact, that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision;

3. Any liability for damages to persons, property, or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

a. The activities of the party states as generators of waste;

b. The obligations of the party states to each other and the Commission imposed by this compact or other contracts related to the disposal of waste under this compact; or

c. Activities of a host state or employees thereof that are grossly negligent or willful and wanton.

The agreement shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the Commission with the member from the host state of any then operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no such contribution obligation. The Commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by article VII.g. of this compact.

ARTICLE VII. OTHER LAWS AND REGULATIONS

a. Nothing in this compact:

1. Abrogates or limits the applicability of any act of the Congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

6. Affects the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or successor agencies or federal research and development activities as described in section 31 of the Atomic Energy Act of 1954 (United States Code, title 42, section 2051); or

7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;

8. Requires a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission; or

9. Limits, expands, or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.

b. If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The Commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the Commission.

c. Except as authorized by this compact, no law, rule, or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

d. Except as provided in articles III.m. and VII.f. of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule, or regulation, of any person for penalties, fines, or damages to persons, property, or the environment resulting from the development, construction, operation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

e. Except as provided in United States Code, title 28, section 1251(a), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. Article VII.e. of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII.e. of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

f. For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property, or the environment resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule, or regulation.

2. The sovereign immunity granted in article VII.f.1. of this compact, does not apply to any of the following:

a. Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

b. Actions based on the obligations of the party states to each other and the Commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

c. Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

g. If in any action described in article VII.f.1., and not described in article VII.f.2. of this compact, it is determined that, notwithstanding article VII.f.1. of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in article VI.s.3. of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under article VII.g. of this compact, shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no contribution obligation under article VII.g. of this compact. Article VII.g. of this compact shall not be construed as a waiver of the sovereign immunity provided for in article VII.f.1. of this compact.

h. The sovereign immunity of a party state provided for in article VII.f.1. of this compact, shall not be extended to any private contractor assigned responsibilities as authorized in article VI.g. of this compact.

ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION,

SUSPENSION OF ACCESS, ENTRY INTO FORCE, AND TERMINATION

a. Any state may petition the Commission to be eligible for membership in the compact. The Commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the Commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the Commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the Commission.

b. The Commission is formed upon the appointment of Commission members and the tender of the membership fee payable to the Commission by three party states. The Governor of the first state to enact this compact shall convene the initial meeting of the Commission. The Commission shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall take action necessary to organize the Commission and implement the provisions of this compact.

c. A party state that has fully discharged its obligations under article VI.i. of this compact, or has been relieved under article VI.e. of this compact, of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the Commission. Withdrawal takes effect on the date specified in the Commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in article VIII.e. of this compact, continue until they are fulfilled.

d. Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, suspended, or its membership in the compact revoked by a two-thirds vote of the Commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in article VIII.e. of this compact, continue until they are fulfilled. The chairperson of the Commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights, or imposition of financial penalties immediately following the vote of the Commission to the governor of the affected party state, governors of all the other party states, and the Congress of the United States.

e. A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under article VI of this compact forthwith shall repay to the Commission the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that the Commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the Commission the amount the Commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the Commission shall be distributed by the Commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the Commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the Commission an amount the Commission determines to be necessary to cover all other costs and damages incurred by the Commission and the remaining party states as a result of the withdrawal or revocation. The intention of article VIII.e. of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII.e. of this compact shall be construed and applied so as to effectuate this intention.

f. Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the Commission shall pay to the host state of the compact facility to which access has been suspended the amount the Commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the Congress. The consent given to this compact by the Congress shall extend to any future admittance of new party states and to the power of the Commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the Congress. To the extent required by section (4)(d) of "The Low-Level Radioactive Waste Policy Amendments Act of 1985," every five years after this compact has taken effect, the Congress by law may withdraw its consent.

h. The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state, or the suspension or revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

i. This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

1. Through unanimous agreement of all party states expressed in duly enacted legislation; or

2. Through withdrawal of consent to this compact by the Congress under Article I, Section 10, of the United States Constitution, in which case dissolution shall take place 120 days after the effective date of the withdrawal of consent.

Unless explicitly abrogated by the state legislation dissolving this compact, or if dissolution results from withdrawal of Congressional consent, the limitations of the investment and use of long-term care funds in articles VI.o. and VI.q.4. of this compact, the contractual obligations in article V.f. of this compact, the indemnification obligations and contribution rights in articles VI.o., VI.s., and VII.g. of this compact, and the operation rights and indemnification and hold harmless obligations in article VI.q. of this compact, shall remain in force notwithstanding dissolution of this compact.

ARTICLE IX. PENALTIES AND ENFORCEMENT

a. Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

b. The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

c. The Commission, an affected party state, or both, may obtain injunctive relief, recover damages, or both, to prevent or remedy violations of this compact.

d. Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter, or collector responsible for the violation, or suspension or revocation of access to the compact facility in the host state by any generator, transporter, or collector responsible for the violation.

e. Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

f. This compact shall not be construed to create any cause of action for any person other than a party state or the Commission. Nothing in article IX.f. of this compact, shall limit the right of judicial review set forth in article III.n.3. of this compact, or the rights of contribution set forth in articles III.p., VI.o., VI.s., and VII.g. of this compact.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, shall be suspended until the appropriation is obtained.

History: 1983 c 353 s 1; 1996 c 428 s 1



Section 116C.832 — DEFINITIONS.

Subdivision 1. Terms defined in compact. The terms defined in article II of the Midwest Interstate Low-Level Radioactive Waste Compact have the meanings given them for the purposes of sections 116C.833 to 116C.849.

Subd. 2. [Repealed, 1996 c 428 s 14]

Subd. 3. Agency. "Agency" means the Pollution Control Agency.

Subd. 4. MS 1990 [Renumbered subd 5]

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 5. MS 1990 [Renumbered subd 4]

Subd. 5. Compact. "Compact" means the Midwest Interstate Low-Level Radioactive Waste Compact.

Subd. 5a. Committee. "Committee" means the Facility Siting Policy Development Committee established under section 116C.842.

Subd. 6. Interstate Commission. "Interstate Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

Subd. 7. [Repealed, 1996 c 428 s 14]

Subd. 8. [Repealed, 1996 c 428 s 14]

History: 1983 c 353 s 2; 1987 c 186 s 15; 1987 c 311 s 1-3; 1996 c 428 s 2,3



Section 116C.833 — COMPACT COMMISSION MEMBER.

Subdivision 1. Commissioner. The commissioner of the Pollution Control Agency shall serve as Minnesota's voting member of the Interstate Commission. The commissioner shall tender the state's membership fee to the Interstate Commission by August 1, 1983, or, if the commission has not come into existence by August 1, 1983, when the first meeting of the commission is convened as provided in the compact.

Subd. 2. [Repealed, 2014 c 248 s 19]

History: 1983 c 353 s 3; 1987 c 186 s 15; 1996 c 428 s 4; 2012 c 272 s 75



Section 116C.834 — ASSESSMENT OF GENERATORS.

Subdivision 1. Costs. All costs incurred by the state to carry out its responsibilities under the compact and under sections 116C.833 to 116C.843 shall be paid by generators of low-level radioactive waste in this state through fees assessed by the Pollution Control Agency. Fees may be reasonably assessed on the basis of volume or degree of hazard of the waste produced by a generator. Costs for which fees may be assessed include, but are not limited to:

(1) the state contribution required to join the compact;

(2) the expenses of the commission member and state agency costs incurred to support the work of the Interstate Commission; and

(3) regulatory costs.

Subd. 1a. State liabilities. Nothing in this section shall be construed to require generators of low-level radioactive waste to pay any financial obligation of the state arising under article V, section f.; article VI, section e. or l.5.; or article VIII, section d., e., or f. of the compact.

Subd. 2. Collection and deposit. Fees assessed under subdivision 1 shall be collected by the commissioner of revenue. All money received pursuant to this subdivision shall be deposited in the environmental fund.

History: 1983 c 353 s 4; 1987 c 311 s 4; 1996 c 305 art 3 s 19; 1996 c 428 s 5,6; 1997 c 216 s 119; 1999 c 250 art 3 s 20; 2003 c 128 art 2 s 41; 2009 c 37 art 1 s 53



Section 116C.835 — ENFORCEMENT OF COMPACT AND LAWS.

Subdivision 1. Criminal penalties. Any person who willfully or negligently violates any provision of the compact upon conviction is guilty of a misdemeanor, and is subject to a fine of not more than $2,500 in the event of a willful violation or not more than $300 in the event of a negligent violation. A second conviction of the same provision after a first conviction is punishable by a fine of not more than $50,000, or by imprisonment for not more than two years, or both.

Any person who knowingly fails to provide information requested under section 116C.840 or who knowingly makes any false statement, representation, or certification of any information requested under section 116C.840 is subject to a fine of not more than $20,000, or imprisonment for not more than six months, or both.

Subd. 2. Civil penalties. Any person who violates any provision of the compact or of section 116C.834 or 116C.840 shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $10,000 per day of violation. The civil penalties provided in this subdivision may be recovered by a civil action brought by the attorney general in the name of the state.

Subd. 3. Injunction. Any violation of the provisions of the compact may be enjoined as provided by law in an action, in the name of the state, brought by the attorney general.

Subd. 4. Action to compel performance. In any action to compel performance of an obligation created by the compact the court may require any person who is adjudged responsible to do and perform any and all acts and things within that person's power which are reasonably necessary to fulfill the obligation.

Subd. 5. Recovery of litigation costs and expenses. In any action brought by the attorney general, in the name of the state for civil penalties, injunctive relief, or in an action to compel compliance, if the state prevails and if the violation was willful, the state, in addition to other penalties provided in this section, may be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses incurred by the state. All amounts recovered by the state under the provisions of subdivisions 1 to 5 shall be deposited in the general fund.

Subd. 6. Effect on state. Nothing in this section shall be construed to permit any action or remedy against the state for violation of any provision of the compact. The sole remedies for such a violation are those provided in the compact.

History: 1983 c 353 s 5; 1984 c 628 art 3 s 11; 1986 c 444; 1996 c 428 s 7



Section 116C.836 — ACTIONS CONCERNING INTERSTATE COMMISSION AND PARTY STATES.

Subdivision 1. Enforcing commission decisions. A final decision of the Interstate Commission in any matter within its jurisdiction may be enforced by the attorney general in the name of the state in any court of competent jurisdiction.

Subd. 2. Proceedings against party state or commission. The attorney general, in the name of the state, may:

(1) initiate a proceeding against another party state as provided in article IX, section e. of the compact, and may appeal decisions of the Interstate Commission as provided in article III, section n.; or

(2) initiate a proceeding in any court of competent jurisdiction to review an action or decision of the Interstate Commission, or to require the commission to act or refrain from acting under the terms of the compact in any matter affecting the interest of the state.

History: 1983 c 353 s 6; 1996 c 428 s 8



Section 116C.838 — EFFECT ON EXISTING STATE LAW.

Except as otherwise provided in section 116C.842, subdivision 4, it is the intent of this state as a party to the compact to apply and enforce its laws and rules relating to environmental review, siting of facilities, and protection of the environment and public health with respect to the location, construction, and regulation of any regional low-level radioactive waste facility in this state.

History: 1983 c 353 s 8



Section 116C.840 — DUTY TO PROVIDE INFORMATION.

Subdivision 1. Required information. Any generators of low-level radioactive waste and any person engaged in transporting or disposing of low-level radioactive waste, when requested by the agency or any member, employee, or agent thereof who is authorized by the agency, shall furnish information needed by the agency to carry out its responsibilities under the compact and under sections 116C.833 to 116C.843.

Subd. 2. Classification. Except as otherwise provided in this subdivision, data obtained from any person pursuant to subdivision 1 is public data as defined in section 13.02. Upon certification by the generator that the data relates to sales figures, processes, or methods of production unique to that person, or information which would tend to affect adversely the competitive position of that person, the agency shall classify the data as nonpublic data as defined in section 13.02. The agency may disclose data classified as nonpublic under this subdivision to the Interstate Commission, when relevant in any proceeding under section 116C.835, or when necessary to carry out its responsibilities under sections 116C.833 to 116C.843.

Subd. 3. [Repealed, 1996 c 428 s 14]

History: 1983 c 353 s 10



Section 116C.842 — CONTINGENT PROVISIONS.

Subdivision 1. [Repealed, 1996 c 428 s 14]

Subd. 1a. Facility Siting Policy Development Committee. Following Minnesota's designation as a host state by the Interstate Commission, and within 60 days after a compact facility located in the host state immediately preceding Minnesota begins operation, the governor shall, in consultation with the commissioner, establish and appoint the membership of a Facility Siting Policy Development Committee. The committee shall study the issues relevant to developing a facility and make recommendations concerning appropriate facility siting criteria and development requirements. The committee shall number no more than 12 voting members, at least eight of whom shall be individuals with expertise in a range of scientific disciplines relevant to site development. The committee shall include at least one representative each from local government and generators of low-level radioactive waste, and two representatives from public interest groups. In addition, the Environmental Quality Board, the Minnesota Geological Survey, the Departments of Natural Resources, Transportation, and Health, and the agency shall have nonvoting membership on the committee and shall provide information and technical assistance to the committee as needed. The committee shall report its findings and recommendations to the governor and the legislature no later than one year following the establishment of the committee.

Subd. 2. [Repealed, 1996 c 428 s 14]

Subd. 2a. Administration. The Environmental Quality Board shall provide administrative assistance to the committee.

Subd. 3. [Repealed, 1996 c 428 s 14]

Subd. 3a. Compensation. The citizen members of the committee shall be compensated as provided in section 15.0575.

Subd. 3b. Termination. The committee is terminated upon reporting its recommendations to the governor and legislature in accordance with subdivision 1a.

Subd. 4. Certain law not applicable. In the event that Minnesota is designated by the Interstate Commission to be a host state for a regional low-level radioactive waste facility, the provisions of sections 116C.71 to 116C.74 shall not apply to the authorization or siting of that facility, or transportation of wastes to that facility.

History: 1983 c 353 s 12; 1987 c 186 s 15; 1987 c 311 s 5; 1996 c 428 s 9-12



Section 116C.843 — CONGRESSIONAL CONDITIONS ON COMPACT CONSENT.

In the event that congressional consent to the compact carries with it conditions that materially change the provisions agreed to by the party states, the state reserves the option to terminate further participation in the compact.

History: 1983 c 353 s 13



Section 116C.849 — SITING CRITERIA.

In making its facility siting policy recommendations to the governor and the legislature, the committee shall consider health, safety, and environmental protection above all other siting criteria.

History: 1996 c 428 s 13



Section 116C.91 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 116C.91 to 116C.97, the terms defined in this section have the meanings given them.

Subd. 2. Board. "Board" means the Environmental Quality Board.

Subd. 3. Genetic engineering. "Genetic engineering" means the introduction of new genetic material to an organism or the regrouping of an organism's genes using techniques or technology designed by humans. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 4. Genetically engineered organism. "Genetically engineered organism" means an organism derived from genetic engineering.

Subd. 5. Organism. "Organism" means any animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 6. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under any other conditions not specifically determined by the board to be adequately contained.

Subd. 7. Significant environmental permit. "Significant environmental permit" means a permit issued by a state agency with the authority to deny, modify, revoke, or place conditions on the permit in compliance with the requirements of sections 116C.91 to 116C.96, chapter 116D, and the rules adopted under them.

History: 1989 c 346 s 2; 1991 c 250 s 28; 1994 c 454 s 9; 1997 c 7 art 1 s 38



Section 116C.92 — COORDINATION OF ACTIVITIES.

Subdivision 1. State coordinating organization. The Environmental Quality Board is designated the state coordinating organization for state and federal regulatory activities relating to genetically engineered organisms.

Subd. 2. Notice of nationwide action. The board shall notify interested parties if a permit to release genetically engineered wild rice is issued anywhere in the United States. For purposes of this subdivision, "interested parties" means:

(1) the state's wild rice industry;

(2) the legislature;

(3) federally recognized tribes within Minnesota; and

(4) individuals who request to be notified.

History: 1989 c 346 s 3; 2007 c 57 art 1 s 140



Section 116C.94 — RULES.

Subdivision 1. General authority. (a) Except as provided in paragraph (b), the board shall adopt rules consistent with sections 116C.91 to 116C.96 that require an environmental assessment worksheet and otherwise comply with chapter 116D and rules adopted under it for a proposed release and a permit for a release. The board may place conditions on a permit and may deny, modify, suspend, or revoke a permit.

(b) The board shall adopt rules that require an environmental impact statement and otherwise comply with chapter 116D and rules adopted under it for a proposed release and a permit for a release of genetically engineered wild rice. The board may place conditions on the permit and may deny, modify, suspend, or revoke the permit.

Subd. 2. Significant environmental permit. The rules shall provide that the board shall authorize an agency with a significant environmental permit to administer the regulatory oversight for the release of certain genetically engineered organisms.

Subd. 3. Commercialization. The board may adopt rules providing exemptions to the requirements to prepare an environmental assessment worksheet and obtain a permit for releases of genetically engineered organisms for which substantial evidence from past releases has shown to the board's satisfaction that the organism can be released without jeopardizing public health or the environment.

Subd. 4. Alternative regulatory oversight. The board may adopt rules providing alternative regulatory oversight to the requirements to prepare an environmental assessment worksheet and obtain a permit for releases of genetically engineered organisms for which substantial evidence from past experience, including releases and laboratory data, has shown to the board's satisfaction that the alternative oversight will protect public health and the environment.

Subd. 5. Rules; federal oversight. The board may adopt rules to implement the authorities granted to it in section 116C.97, subdivision 2.

Subd. 6. Consultation. The board shall consult with local units of government and with private citizens before adopting any rules.

History: 1989 c 346 s 5; 1991 c 250 s 29; 1994 c 454 s 10; 2007 c 57 art 1 s 141



Section 116C.95 — LIABILITY.

Rules established by the board under section 116C.94 shall not affect liability under any other law or regulation for adverse effects resulting from activities relating to genetically engineered organisms.

History: 1989 c 346 s 6



Section 116C.96 — COST REIMBURSEMENT.

The board shall assess the proposer of a release for the necessary and reasonable costs of processing exemptions from a release permit under rules authorized by sections 116C.94, subdivisions 1, 3, and 4, and 116C.97, subdivision 2, paragraph (c), or applications for a release permit. An estimated budget shall be prepared for each exemption or application by the chair of the board. The proposer must remit 25 percent of the estimated budget within 14 days of the receipt of the estimated budget from the chair. The unpaid balance shall be billed in periodic installments, due upon receipt of an invoice from the chair. Costs in excess of the estimated budget must be certified by the board and upon certification constitute prima facie evidence that the expenses are reasonable and necessary and shall be charged to the proposer. The proposer may review all actual costs and present objections to the board, which may modify the cost or determine that the cost assessed is reasonable. The assessment paid by the proposer shall not exceed the sum of the costs incurred. All money received under this section shall be deposited in the special account established under section 116D.045, subdivision 3, for the purpose of paying costs incurred in processing exemptions and applications.

History: 1991 c 250 s 30; 1994 c 454 s 11



Section 116C.97 — EXEMPTIONS.

Subdivision 1. Human gene therapy. The requirements of sections 116C.91 to 116C.96 and of the rules of the board adopted pursuant to section 116C.94 do not apply to genetic engineering of human germ cells and human somatic cells intended for use in human gene therapy.

Subd. 2. Federal oversight. (a) If the board determines, upon its own volition or at the request of any person, that a federal program exists for regulating the release of certain genetically engineered organisms and the federal oversight under the program is adequate to protect human health or the environment, then any person may release such genetically engineered organisms after obtaining the necessary federal approval and without obtaining a state release permit or a significant environmental permit or complying with the other requirements of sections 116C.91 to 116C.96 and the rules of the board adopted pursuant to section 116C.94.

(b) If the board determines the federal program is adequate to meet only certain requirements of sections 116C.91 to 116C.96 and the rules of the board adopted pursuant to section 116C.94, the board may exempt such releases from those requirements.

(c) A person proposing a release for which a federal authorization is required may apply to the board for an exemption from the board's permit or to a state agency with a significant environmental permit for the proposed release for an exemption from the agency's permit. The proposer must file with the board or state agency a written request for exemption with a copy of the federal application and the information necessary to determine if there is a potential for significant environmental effects under chapter 116D and rules adopted under it. The board or state agency shall give public notice of the request in the first available issue of the EQB Monitor and shall provide an opportunity for public comment on the environmental review process consistent with chapter 116D and rules adopted under it. The board or state agency may grant the exemption if the board or state agency finds that the federal authorization issued is adequate to meet the requirements of chapter 116D and rules adopted under it and any other requirement of the board's or state agency's authority regarding the release of genetically engineered organisms. The board or state agency must grant or deny the exemption within 45 days after the receipt of the written request and the information required by the board or state agency.

(d) This subdivision does not apply to genetically engineered organisms for which an environmental impact statement is required under sections 116C.91 to 116C.96.

History: 1994 c 454 s 12; 2007 c 57 art 1 s 142



Section 116C.99 — SILICA SAND MINING MODEL STANDARDS AND CRITERIA.

Subdivision 1. Definitions. The definitions in this subdivision apply to sections 116C.99 to 116C.992.

(a) "Local unit of government" means a county, statutory or home rule charter city, or town.

(b) "Mining" means excavating silica sand by any process, including digging, excavating, drilling, blasting, tunneling, dredging, stripping, or by shaft.

(c) "Processing" means washing, cleaning, screening, crushing, filtering, sorting, processing, stockpiling, and storing silica sand, either at the mining site or at any other site.

(d) "Silica sand" means well-rounded, sand-sized grains of quartz (silicon dioxide), with very little impurities in terms of other minerals. Specifically, the silica sand for the purposes of this section is commercially valuable for use in the hydraulic fracturing of shale to obtain oil and natural gas. Silica sand does not include common rock, stone, aggregate, gravel, sand with a low quartz level, or silica compounds recovered as a by-product of metallic mining.

(e) "Silica sand project" means the excavation and mining and processing of silica sand; the washing, cleaning, screening, crushing, filtering, drying, sorting, stockpiling, and storing of silica sand, either at the mining site or at any other site; the hauling and transporting of silica sand; or a facility for transporting silica sand to destinations by rail, barge, truck, or other means of transportation.

(f) "Temporary storage" means the storage of stockpiles of silica sand that have been transported and await further transport.

(g) "Transporting" means hauling and transporting silica sand, by any carrier:

(1) from the mining site to a processing or transfer site; or

(2) from a processing or storage site to a rail, barge, or transfer site for transporting to destinations.

Subd. 2. Standards and criteria. (a) By October 1, 2013, the Environmental Quality Board, in consultation with local units of government, shall develop model standards and criteria for mining, processing, and transporting silica sand. These standards and criteria may be used by local units of government in developing local ordinances. The standards and criteria shall be different for different geographic areas of the state. The unique karst conditions and landforms of southeastern Minnesota shall be considered unique when compared with the flat scoured river terraces and uniform hydrology of the Minnesota Valley. The standards and criteria developed shall reflect those differences in varying regions of the state. The standards and criteria must include:

(1) recommendations for setbacks or buffers for mining operation and processing, including:

(i) any residence or residential zoning district boundary;

(ii) any property line or right-of-way line of any existing or proposed street or highway;

(iii) ordinary high-water levels of public waters;

(iv) bluffs;

(v) designated trout streams, Class 2A water as designated in the rules of the Pollution Control Agency, or any perennially flowing tributary of a designated trout stream or Class 2A water;

(vi) calcareous fens;

(vii) wellhead protection areas as defined in section 103I.005;

(viii) critical natural habitat acquired by the commissioner of natural resources under section 84.944; and

(ix) a natural resource easement paid wholly or in part by public funds;

(2) standards for hours of operation;

(3) groundwater and surface water quality and quantity monitoring and mitigation plan requirements, including:

(i) applicable groundwater and surface water appropriation permit requirements;

(ii) well-sealing requirements;

(iii) annual submission of monitoring well data; and

(iv) storm water runoff rate limits not to exceed two-, ten-, and 100-year storm events;

(4) air monitoring and data submission requirements;

(5) dust control requirements;

(6) noise testing and mitigation plan requirements;

(7) blast monitoring plan requirements;

(8) lighting requirements;

(9) inspection requirements;

(10) containment requirements for silica sand in temporary storage to protect air and water quality;

(11) containment requirements for chemicals used in processing;

(12) financial assurance requirements;

(13) road and bridge impacts and requirements; and

(14) reclamation plan requirements as required under the rules adopted by the commissioner of natural resources.

Subd. 3. Silica sand technical assistance team. By October 1, 2013, the Environmental Quality Board shall assemble a silica sand technical assistance team to provide local units of government, at their request, with assistance with ordinance development, zoning, environmental review and permitting, monitoring, or other issues arising from silica sand mining and processing operations. The technical assistance team may be chosen from representatives of the following entities: the Department of Natural Resources, the Pollution Control Agency, the Board of Water and Soil Resources, the Department of Health, the Department of Transportation, the University of Minnesota, the Minnesota State Colleges and Universities, and federal agencies. A majority of the members must be from a state agency and all members must have expertise in one or more of the following areas: silica sand mining, hydrology, air quality, water quality, land use, or other areas related to silica sand mining.

Subd. 4. Considering technical assistance team recommendations. (a) When the technical assistance team, at the request of the local unit of government, assembles findings or makes a recommendation related to a proposed silica sand project for the protection of human health and the environment, a local government unit must consider the findings or recommendations of the technical assistance team in its approval or denial of a silica sand project. If the local government unit does not agree with the technical assistance team's findings and recommendations, the detailed reasons for the disagreement must be part of the local government unit's record of decision.

(b) Silica sand project proposers must cooperate in providing local government unit staff and members of the technical assistance team with information regarding the project.

(c) When a local unit of government requests assistance from the silica sand technical assistance team for environmental review or permitting of a silica sand project, the local unit of government may assess the project proposer for reasonable costs of the assistance and use the funds received to reimburse the entity providing that assistance.

History: 2013 c 114 art 4 s 91



Section 116C.991 — ENVIRONMENTAL REVIEW; SILICA SAND PROJECTS.

(a) Until a final rule is adopted pursuant to Laws 2013, chapter 114, article 4, section 105, paragraph (d), an environmental assessment worksheet must be prepared for any silica sand project that meets or exceeds the following thresholds, unless the project meets or exceeds the thresholds for an environmental impact statement under rules of the Environmental Quality Board and an environmental impact statement must be prepared:

(1) excavates 20 or more acres of land to a mean depth of ten feet or more during its existence. The local government is the responsible governmental unit; or

(2) is designed to store or is capable of storing more than 7,500 tons of silica sand or has an annual throughput of more than 200,000 tons of silica sand and is not required to receive a permit from the Pollution Control Agency. The Pollution Control Agency is the responsible governmental unit.

(b) In addition to the contents required under statute and rule, an environmental assessment worksheet completed according to this section must include:

(1) a hydrogeologic investigation assessing potential groundwater and surface water effects and geologic conditions that could create an increased risk of potentially significant effects on groundwater and surface water;

(2) for a project with the potential to require a groundwater appropriation permit from the commissioner of natural resources, an assessment of the water resources available for appropriation;

(3) an air quality impact assessment that includes an assessment of the potential effects from airborne particulates and dust;

(4) a traffic impact analysis, including documentation of existing transportation systems, analysis of the potential effects of the project on transportation, and mitigation measures to eliminate or minimize adverse impacts;

(5) an assessment of compatibility of the project with other existing uses; and

(6) mitigation measures that could eliminate or minimize any adverse environmental effects for the project.

History: 2013 c 114 art 4 s 92; 1Sp2015 c 4 art 4 s 121



Section 116C.992 — TECHNICAL ASSISTANCE, ORDINANCE, AND PERMIT LIBRARY.

By October 1, 2013, the Environmental Quality Board, in consultation with local units of government, shall create and maintain a library on local government ordinances and local government permits that have been approved for regulation of silica sand projects for reference by local governments.

History: 2013 c 114 art 4 s 93






Chapter 116D — ENVIRONMENTAL POLICY

Section 116D.01 — PURPOSE.

The purposes of Laws 1973, chapter 412, are: (a) to declare a state policy that will encourage productive and enjoyable harmony between human beings and their environment; (b) to promote efforts that will prevent or eliminate damage to the environment and biosphere and stimulate the health and welfare of human beings; and (c) to enrich the understanding of the ecological systems and natural resources important to the state and to the nation.

History: 1973 c 412 s 1; 1986 c 444



Section 116D.02 — DECLARATION OF STATE ENVIRONMENTAL POLICY.

Subdivision 1. Policy. The legislature, recognizing the profound impact of human activity on the interrelations of all components of the natural environment, particularly the profound influences of population growth, high density urbanization, industrial expansion, resources exploitation, and new and expanding technological advances and recognizing further the critical importance of restoring and maintaining environmental quality to the overall welfare and development of human beings, declares that it is the continuing policy of the state government, in cooperation with federal and local governments, and other concerned public and private organizations, to use all practicable means and measures, including financial and technical assistance, in a manner calculated to foster and promote the general welfare, to create and maintain conditions under which human beings and nature can exist in productive harmony, and fulfill the social, economic, and other requirements of present and future generations of the state's people.

Subd. 2. State responsibilities. In order to carry out the policy set forth in Laws 1973, chapter 412, it is the continuing responsibility of the state government to use all practicable means, consistent with other essential considerations of state policy, to improve and coordinate state plans, functions, programs and resources to the end that the state may:

(1) fulfill the responsibilities of each generation as trustee of the environment for succeeding generations;

(2) assure for all people of the state safe, healthful, productive, and aesthetically and culturally pleasing surroundings;

(3) discourage ecologically unsound aspects of population, economic and technological growth, and develop and implement a policy such that growth occurs only in an environmentally acceptable manner;

(4) preserve important historic, cultural, and natural aspects of our national heritage, and maintain, wherever practicable, an environment that supports diversity, and variety of individual choice;

(5) encourage, through education, a better understanding of natural resources management principles that will develop attitudes and styles of living that minimize environmental degradation;

(6) develop and implement land use and environmental policies, plans, and standards for the state as a whole and for major regions thereof through a coordinated program of planning and land use control;

(7) define, designate, and protect environmentally sensitive areas;

(8) establish and maintain statewide environmental information systems sufficient to gauge environmental conditions;

(9) practice thrift in the use of energy and maximize the use of energy efficient systems for the utilization of energy, and minimize the environmental impact from energy production and use;

(10) preserve important existing natural habitats of rare and endangered species of plants, wildlife, and fish, and provide for the wise use of our remaining areas of natural habitation, including necessary protective measures where appropriate;

(11) reduce wasteful practices which generate solid wastes;

(12) minimize wasteful and unnecessary depletion of nonrenewable resources;

(13) conserve natural resources and minimize environmental impact by encouraging extension of product lifetime, by reducing the number of unnecessary and wasteful materials practices, and by recycling materials to conserve both materials and energy;

(14) improve management of renewable resources in a manner compatible with environmental protection;

(15) provide for reclamation of mined lands and assure that any mining is accomplished in a manner compatible with environmental protection;

(16) reduce the deleterious impact on air and water quality from all sources, including the deleterious environmental impact due to operation of vehicles with internal combustion engines in urbanized areas;

(17) minimize noise, particularly in urban areas;

(18) prohibit, where appropriate, floodplain development in urban and rural areas; and

(19) encourage advanced waste treatment in abating water pollution.

History: 1973 c 412 s 2; 1986 c 444



Section 116D.03 — ACTION BY STATE AGENCIES.

Subdivision 1. Requirement. The legislature authorizes and directs that, to the fullest extent practicable the policies, rules and public laws of the state shall be interpreted and administered in accordance with the policies set forth in sections 116D.01 to 116D.06.

Subd. 2. Duties. All departments and agencies of the state government shall:

(1) on a continuous basis, seek to strengthen relationships between state, regional, local and federal-state environmental planning, development and management programs;

(2) utilize a systematic, interdisciplinary approach that will insure the integrated use of the natural and social sciences and the environmental arts in planning and in decision making which may have an impact on the environment; as an aid in accomplishing this purpose there shall be established advisory councils or other forums for consultation with persons in appropriate fields of specialization so as to ensure that the latest and most authoritative findings will be considered in administrative and regulatory decision making as quickly and as amply as possible;

(3) identify and develop methods and procedures that will ensure that environmental amenities and values, whether quantified or not, will be given at least equal consideration in decision making along with economic and technical considerations;

(4) study, develop, and describe appropriate alternatives to recommended courses of action in any proposal which involves unresolved conflicts concerning alternative uses of available resources;

(5) recognize the worldwide and long range character of environmental problems and, where consistent with the policy of the state, lend appropriate support to initiatives, resolutions, and programs designed to maximize interstate, national and international cooperation in anticipating and preventing a decline in the quality of the world environment;

(6) make available to the federal government, counties, municipalities, institutions and individuals, information useful in restoring, maintaining, and enhancing the quality of the environment, and in meeting the policies of the state as set forth in Laws 1973, chapter 412;

(7) initiate the gathering and utilization of ecological information in the planning and development of resource oriented projects; and

(8) undertake, contract for or fund such research as is needed in order to determine and clarify effects by known or suspected pollutants which may be detrimental to human health or to the environment, as well as to evaluate the feasibility, safety and environmental effects of various methods of dealing with pollutants.

History: 1973 c 412 s 3; 1985 c 248 s 70; 1986 c 444



Section 116D.04 — ENVIRONMENTAL IMPACT STATEMENTS.

Subdivision 1. [Repealed, 1980 c 447 s 10]

Subd. 1a. Definitions. For the purposes of this chapter, the following terms have the meanings given to them in this subdivision.

(a) "Natural resources" has the meaning given it in section 116B.02, subdivision 4.

(b) "Pollution, impairment or destruction" has the meaning given it in section 116B.02, subdivision 5.

(c) "Environmental assessment worksheet" means a brief document which is designed to set out the basic facts necessary to determine whether an environmental impact statement is required for a proposed action.

(d) "Governmental action" means activities, including projects wholly or partially conducted, permitted, assisted, financed, regulated, or approved by units of government including the federal government.

(e) "Governmental unit" means any state agency and any general or special purpose unit of government in the state including, but not limited to, watershed districts organized under chapter 103D, counties, towns, cities, port authorities, housing authorities, and economic development authorities established under sections 469.090 to 469.108, but not including courts, school districts, Iron Range resources and rehabilitation, and regional development commissions other than the Metropolitan Council.

Subd. 2. [Repealed, 1980 c 447 s 10]

Subd. 2a. When prepared. Where there is potential for significant environmental effects resulting from any major governmental action, the action shall be preceded by a detailed environmental impact statement prepared by the responsible governmental unit. The environmental impact statement shall be an analytical rather than an encyclopedic document which describes the proposed action in detail, analyzes its significant environmental impacts, discusses appropriate alternatives to the proposed action and their impacts, and explores methods by which adverse environmental impacts of an action could be mitigated. The environmental impact statement shall also analyze those economic, employment, and sociological effects that cannot be avoided should the action be implemented. To ensure its use in the decision-making process, the environmental impact statement shall be prepared as early as practical in the formulation of an action.

(a) The board shall by rule establish categories of actions for which environmental impact statements and for which environmental assessment worksheets shall be prepared as well as categories of actions for which no environmental review is required under this section. A mandatory environmental assessment worksheet shall not be required for the expansion of an ethanol plant, as defined in section 41A.09, subdivision 2a, paragraph (b), or the conversion of an ethanol plant to a biobutanol facility or the expansion of a biobutanol facility as defined in section 41A.15, subdivision 2d, based on the capacity of the expanded or converted facility to produce alcohol fuel, but must be required if the ethanol plant or biobutanol facility meets or exceeds thresholds of other categories of actions for which environmental assessment worksheets must be prepared. The responsible governmental unit for an ethanol plant or biobutanol facility project for which an environmental assessment worksheet is prepared shall be the state agency with the greatest responsibility for supervising or approving the project as a whole.

A mandatory environmental impact statement shall not be required for a facility or plant located outside the seven-county metropolitan area that produces less than 125,000,000 gallons of ethanol, biobutanol, or cellulosic biofuel annually, or produces less than 400,000 tons of chemicals annually, if the facility or plant is: an ethanol plant, as defined in section 41A.09, subdivision 2a, paragraph (b); a biobutanol facility, as defined in section 41A.15, subdivision 2d; or a cellulosic biofuel facility. A facility or plant that only uses a cellulosic feedstock to produce chemical products for use by another facility as a feedstock shall not be considered a fuel conversion facility as used in rules adopted under this chapter.

(b) The responsible governmental unit shall promptly publish notice of the completion of an environmental assessment worksheet by publishing the notice in at least one newspaper of general circulation in the geographic area where the project is proposed, by posting the notice on a Web site that has been designated as the official publication site for publication of proceedings, public notices, and summaries of a political subdivision in which the project is proposed, or in any other manner determined by the board and shall provide copies of the environmental assessment worksheet to the board and its member agencies. Comments on the need for an environmental impact statement may be submitted to the responsible governmental unit during a 30-day period following publication of the notice that an environmental assessment worksheet has been completed. The responsible governmental unit's decision on the need for an environmental impact statement shall be based on the environmental assessment worksheet and the comments received during the comment period, and shall be made within 15 days after the close of the comment period. The board's chair may extend the 15-day period by not more than 15 additional days upon the request of the responsible governmental unit.

(c) An environmental assessment worksheet shall also be prepared for a proposed action whenever material evidence accompanying a petition by not less than 100 individuals who reside or own property in the state, submitted before the proposed project has received final approval by the appropriate governmental units, demonstrates that, because of the nature or location of a proposed action, there may be potential for significant environmental effects. Petitions requesting the preparation of an environmental assessment worksheet shall be submitted to the board. The chair of the board shall determine the appropriate responsible governmental unit and forward the petition to it. A decision on the need for an environmental assessment worksheet shall be made by the responsible governmental unit within 15 days after the petition is received by the responsible governmental unit. The board's chair may extend the 15-day period by not more than 15 additional days upon request of the responsible governmental unit.

(d) Except in an environmentally sensitive location where Minnesota Rules, part 4410.4300, subpart 29, item B, applies, the proposed action is exempt from environmental review under this chapter and rules of the board, if:

(1) the proposed action is:

(i) an animal feedlot facility with a capacity of less than 1,000 animal units; or

(ii) an expansion of an existing animal feedlot facility with a total cumulative capacity of less than 1,000 animal units;

(2) the application for the animal feedlot facility includes a written commitment by the proposer to design, construct, and operate the facility in full compliance with Pollution Control Agency feedlot rules; and

(3) the county board holds a public meeting for citizen input at least ten business days prior to the Pollution Control Agency or county issuing a feedlot permit for the animal feedlot facility unless another public meeting for citizen input has been held with regard to the feedlot facility to be permitted. The exemption in this paragraph is in addition to other exemptions provided under other law and rules of the board.

(e) The board may, prior to final approval of a proposed project, require preparation of an environmental assessment worksheet by a responsible governmental unit selected by the board for any action where environmental review under this section has not been specifically provided for by rule or otherwise initiated.

(f) An early and open process shall be utilized to limit the scope of the environmental impact statement to a discussion of those impacts, which, because of the nature or location of the project, have the potential for significant environmental effects. The same process shall be utilized to determine the form, content and level of detail of the statement as well as the alternatives which are appropriate for consideration in the statement. In addition, the permits which will be required for the proposed action shall be identified during the scoping process. Further, the process shall identify those permits for which information will be developed concurrently with the environmental impact statement. The board shall provide in its rules for the expeditious completion of the scoping process. The determinations reached in the process shall be incorporated into the order requiring the preparation of an environmental impact statement.

(g) The responsible governmental unit shall, to the extent practicable, avoid duplication and ensure coordination between state and federal environmental review and between environmental review and environmental permitting. Whenever practical, information needed by a governmental unit for making final decisions on permits or other actions required for a proposed project shall be developed in conjunction with the preparation of an environmental impact statement. When an environmental impact statement is prepared for a project requiring multiple permits for which two or more agencies' decision processes include either mandatory or discretionary hearings before a hearing officer prior to the agencies' decision on the permit, the agencies may, notwithstanding any law or rule to the contrary, conduct the hearings in a single consolidated hearing process if requested by the proposer. All agencies having jurisdiction over a permit that is included in the consolidated hearing shall participate. The responsible governmental unit shall establish appropriate procedures for the consolidated hearing process, including procedures to ensure that the consolidated hearing process is consistent with the applicable requirements for each permit regarding the rights and duties of parties to the hearing, and shall utilize the earliest applicable hearing procedure to initiate the hearing.

(h) An environmental impact statement shall be prepared and its adequacy determined within 280 days after notice of its preparation unless the time is extended by consent of the parties or by the governor for good cause. The responsible governmental unit shall determine the adequacy of an environmental impact statement, unless within 60 days after notice is published that an environmental impact statement will be prepared, the board chooses to determine the adequacy of an environmental impact statement. If an environmental impact statement is found to be inadequate, the responsible governmental unit shall have 60 days to prepare an adequate environmental impact statement.

(i) The proposer of a specific action may include in the information submitted to the responsible governmental unit a preliminary draft environmental impact statement under this section on that action for review, modification, and determination of completeness and adequacy by the responsible governmental unit. A preliminary draft environmental impact statement prepared by the project proposer and submitted to the responsible governmental unit shall identify or include as an appendix all studies and other sources of information used to substantiate the analysis contained in the preliminary draft environmental impact statement. The responsible governmental unit shall require additional studies, if needed, and obtain from the project proposer all additional studies and information necessary for the responsible governmental unit to perform its responsibility to review, modify, and determine the completeness and adequacy of the environmental impact statement.

Subd. 2b. Project prerequisites. If an environmental assessment worksheet or an environmental impact statement is required for a governmental action under subdivision 2a, a project may not be started and a final governmental decision may not be made to grant a permit, approve a project, or begin a project, until:

(1) a petition for an environmental assessment worksheet is dismissed;

(2) a negative declaration has been issued on the need for an environmental impact statement;

(3) the environmental impact statement has been determined adequate; or

(4) a variance has been granted from making an environmental impact statement by the environmental quality board.

Subd. 3. [Repealed, 1980 c 447 s 10]

Subd. 3a. Final decisions. Within 30 days after final approval of an environmental impact statement, final decisions shall be made by the appropriate governmental units on those permits which were identified as required and for which information was developed concurrently with the preparation of the environmental impact statement. Provided, however, that the 30-day period may be extended where a longer period is permitted by section 15.99 or required by federal law or state statute or is consented to by the permit applicant. The permit decision shall include the reasons for the decision, including any conditions under which the permit is issued, together with a final order granting or denying the permit.

Subd. 4. [Repealed, 1980 c 447 s 10]

Subd. 4a. Alternative review. The board shall by rule identify alternative forms of environmental review which will address the same issues and utilize similar procedures as an environmental impact statement in a more timely or more efficient manner to be utilized in lieu of an environmental impact statement.

Subd. 5. [Repealed, 1980 c 447 s 10]

Subd. 5a. Rules. The board shall, by January 1, 1981, promulgate rules in conformity with this chapter and the provisions of chapter 15, establishing:

(1) the governmental unit which shall be responsible for environmental review of a proposed action;

(2) the form and content of environmental assessment worksheets;

(3) a scoping process in conformance with subdivision 2a, clause (e);

(4) a procedure for identifying during the scoping process the permits necessary for a proposed action and a process for coordinating review of appropriate permits with the preparation of the environmental impact statement;

(5) a standard format for environmental impact statements;

(6) standards for determining the alternatives to be discussed in an environmental impact statement;

(7) alternative forms of environmental review which are acceptable pursuant to subdivision 4a;

(8) a model ordinance which may be adopted and implemented by local governmental units in lieu of the environmental impact statement process required by this section, providing for an alternative form of environmental review where an action does not require a state agency permit and is consistent with an applicable comprehensive plan. The model ordinance shall provide for adequate consideration of appropriate alternatives, and shall ensure that decisions are made in accordance with the policies and purposes of Laws 1980, chapter 447;

(9) procedures to reduce paperwork and delay through intergovernmental cooperation and the elimination of unnecessary duplication of environmental reviews;

(10) procedures for expediting the selection of consultants by the governmental unit responsible for the preparation of an environmental impact statement; and

(11) any additional rules which are reasonably necessary to carry out the requirements of this section.

Subd. 5b. Review of environmental assessment worksheets and environmental impact statements. By December 1, 2012, and every five years thereafter, the Environmental Quality Board, Pollution Control Agency, Department of Natural Resources, and Department of Transportation, after consultation with political subdivisions, shall submit to the governor and the chairs of the house of representatives and senate committees having jurisdiction over environment and natural resources a list of mandatory environmental assessment worksheet and mandatory environmental impact statement categories for which the agency or a political subdivision is designated as the responsible government unit, and for each worksheet or statement category, a document including:

(1) intended historical purposes of the category;

(2) whether projects that fall within the category are also subject to local, state, or federal permits; and

(3) an analysis of whether the mandatory category should be modified, eliminated, or unchanged based on its relationship to existing permits or other federal, state, or local laws or ordinances.

Subd. 6. Prohibitions. No state action significantly affecting the quality of the environment shall be allowed, nor shall any permit for natural resources management and development be granted, where such action or permit has caused or is likely to cause pollution, impairment, or destruction of the air, water, land or other natural resources located within the state, so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not justify such conduct.

Subd. 6a. Comments. Prior to the preparation of a final environmental impact statement, the governmental unit responsible for the statement shall consult with and request the comments of every governmental office which has jurisdiction by law or special expertise with respect to any environmental effect involved. Copies of the drafts of such statements and the comments and views of the appropriate offices shall be made available to the public. The final detailed environmental impact statement and the comments received thereon shall precede final decisions on the proposed action and shall accompany the proposal through an administrative review process.

Subd. 7. Required consideration. Regardless of whether a detailed written environmental impact statement is required by the board to accompany an application for a permit for natural resources management and development, or a recommendation, project, or program for action, officials responsible for issuance of aforementioned permits or for other activities described herein shall give due consideration to the provisions of Laws 1973, chapter 412, as set forth in section 116D.03, in the execution of their duties.

Subd. 8. Early notice. In order to facilitate coordination of environmental decision making and the timely review of agency decisions, the board shall establish by rule a procedure for early notice to the board and the public of natural resource management and development permit applications and other impending state actions having significant environmental effects.

Subd. 9. Modification before final decision. Prior to the final decision upon any state project or action significantly affecting the environment or for which an environmental impact statement is required, or within ten days thereafter, the board may delay implementation of the action or project by notice to the agency or department and to interested parties. Thereafter, within 45 days of such notice, the board may reverse or modify the decisions or proposal where it finds, upon notice and hearing, that the action or project is inconsistent with the policy and standards of sections 116D.01 to 116D.06. Any aggrieved party may seek judicial review pursuant to chapter 14.

Subd. 10. Review. A person aggrieved by a final decision on the need for an environmental assessment worksheet, the need for an environmental impact statement, or the adequacy of an environmental impact statement is entitled to judicial review of the decision under sections 14.63 to 14.68. A petition for a writ of certiorari by an aggrieved person for judicial review under sections 14.63 to 14.68 must be filed with the Court of Appeals and served on the responsible governmental unit not more than 30 days after the party receives the final decision and order of the responsible governmental unit. Proceedings for review under this section must be instituted by serving a petition for a writ of certiorari personally or by certified mail upon the responsible governmental unit and by promptly filing the proof of service in the Office of the Clerk of the Appellate Courts and the matter will proceed in the manner provided by the Rules of Civil Appellate Procedure. A copy of the petition must be provided to the attorney general at the time of service. Copies of the writ must be served, personally or by certified mail, upon the responsible governmental unit and the project proposer. The filing of the writ of certiorari does not stay the enforcement of any other governmental action, provided that the responsible governmental unit may stay enforcement or the Court of Appeals may order a stay upon terms it deems proper. A bond may be required under section 562.02 unless at the time of hearing on the application for the bond the petitioner-relator has shown that the claim is likely to succeed on the merits. The board may initiate judicial review of decisions referred to herein and the board or a project proposer may intervene as of right in any proceeding brought under this subdivision.

Subd. 11. Failure to act. If the board or governmental unit which is required to act within a time period specified in this section fails to so act, any person may seek an order of the district court requiring the board or governmental unit to immediately take the action mandated by subdivisions 2a and 3a.

Subd. 12. Impact analysis; large electric power facilities. No attempt need be made to tabulate, analyze or otherwise evaluate the potential impact of elections made pursuant to section 216E.12, subdivision 4, in environmental impact statements done for large electric power facilities. It is sufficient for purposes of this chapter that such statements note the existence of section 216E.12, subdivision 4.

Subd. 13. Enforcement. This section may be enforced by injunction, action to compel performance, or other appropriate action in the district court of the county where the violation takes place. Upon the request of the board or the chair of the board, the attorney general may bring an action under this subdivision.

Subd. 14. Customized environmental assessment worksheet forms; electronic submission. (a) The commissioners of natural resources and the Pollution Control Agency and the board shall periodically review mandatory environmental assessment worksheet categories under rules adopted under this section, and other project types that are frequently subject to environmental review, and develop customized environmental assessment worksheet forms for the category or project type. The forms must include specific questions that focus on key environmental issues for the category or project type. In assessing categories and project types and developing forms, the board shall seek the input of governmental units that are frequently responsible for the preparation of a worksheet for the particular category or project type. The commissioners and the board shall also seek input from the general public on the development of customized forms. The commissioners and board shall make the customized forms available online.

(b) The commissioners of natural resources and the Pollution Control Agency shall allow for the electronic submission of environmental assessment worksheets and permits.

Subd. 15. Duplicative permit information; environmental assessment worksheets. To the extent practicable and so as not to conflict with other requirements of this section, the board shall not require, unless necessary, information in an environmental assessment worksheet for a proposed action when the information is also required as part of any necessary permitting process for the proposed action.

Subd. 16. Groundwater; environmental assessment worksheets. When an environmental assessment worksheet is required for a proposed action that has the potential to require a groundwater appropriation permit from the commissioner of natural resources, the board shall require that the environmental assessment worksheet include an assessment of the water resources available for appropriation.

Subd. 17. Discretionary review notification. The commissioners of natural resources and the Pollution Control Agency, when ordering the preparation of a discretionary environmental impact statement or discretionary environmental assessment worksheet for a proposed action, must notify the proposer of the action by certified mail at least 14 calendar days prior to making the order.

History: 1973 c 412 s 4; 1975 c 204 s 74; 1975 c 271 s 6; 1980 c 447 s 1-8; 1980 c 614 s 88; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 399 art 2 s 1; 1986 c 400 s 1; 1986 c 444; 1Sp1986 c 3 art 2 s 41; 1988 c 501 s 3,4; 1989 c 209 art 2 s 1; 1990 c 391 art 8 s 27; 1992 c 464 art 2 s 1; 2003 c 128 art 3 s 40; 2004 c 217 s 1; 2010 c 361 art 4 s 65,66; 2011 c 4 s 5-8; 2011 c 107 s 87; 2012 c 150 art 2 s 2,3; 2012 c 272 s 76,77; 2013 c 114 art 4 s 94; 2014 c 271 art 2 s 3; 2014 c 289 s 60; 2015 c 21 art 1 s 11; 1Sp2015 c 4 art 4 s 122; 2016 c 158 art 1 s 34; 2016 c 189 art 2 s 23



Section 116D.045 — ENVIRONMENTAL IMPACT STATEMENTS; COSTS.

Subdivision 1. Assessment. The board shall by rule adopt procedures to assess the proposer of a specific action for reasonable costs of preparing, reviewing, and distributing the environmental impact statement. The costs shall be determined by the responsible governmental unit pursuant to the rules promulgated by the board.

Subd. 2. Modification. In the event of a disagreement between the proposer of the action and the responsible governmental unit over the cost of an environmental impact statement, the responsible governmental unit shall consult with the board, which may modify the cost or determine that the cost assessed by the responsible governmental unit is reasonable.

Subd. 3. Use of assessment. As necessary, the responsible governmental unit shall assess the project proposer for reasonable costs that the responsible governmental unit incurs in preparing, reviewing, and distributing the environmental impact statement and the proposer shall pay the assessed cost to the responsible governmental unit. Money received under this subdivision by a responsible governmental unit may be retained by the unit for the same purposes. Money received by a state agency must be credited to a special account and is appropriated to the agency to cover the assessed costs incurred.

Subd. 4. Partial cost to be paid. No responsible governmental unit shall commence the preparation of an environmental impact statement until at least one-half of the assessed cost of the environmental impact statement is paid pursuant to subdivision 3. Other laws notwithstanding, no state agency may issue any permits for the construction or operation of a project for which an environmental impact statement is prepared until the assessed cost for the environmental impact statement has been paid in full.

Subd. 5. [Repealed, 1988 c 501 s 9]

History: 1976 c 344 s 3; 1988 c 501 s 5-8; 1990 c 594 art 1 s 55; 2011 c 4 s 9,10



Section 116D.06 — EFFECT OF EXISTING OBLIGATIONS.

Subdivision 1. Specific statutory obligations. Nothing in sections 116D.03 to 116D.045 shall in any way affect the specific statutory obligations of any state agency to (1) comply with criteria or standards of environmental quality, (2) coordinate or consult with any federal or state agency, or (3) act or refrain from acting contingent upon the recommendations or certification of any other state agency or federal agency.

Subd. 2. Supplementary. The policies and goals set forth in sections 116D.01 to 116D.06 are supplementary to those set forth in existing authorizations of state agencies.

History: 1973 c 412 s 6; 1984 c 655 art 1 s 21



Section 116D.10 — ENERGY AND ENVIRONMENTAL STRATEGY REPORT.

On or before January 1 of each even-numbered year, the governor shall transmit to the energy and environment and natural resources committees of the legislature a concise, comprehensive written report on the energy and environmental strategy of the state.

The report must be sufficiently comprehensive to assist the legislature in allocating funds to support all of the policies, plans, and programs of the state related to energy and the environment, and specifically must include:

(1) a concise, comprehensive discussion of state, and, as applicable, national and global energy and environmental problems, including but not limited to: indoor and outdoor air pollution, water pollution, atmospheric changes, stratospheric ozone depletion, damage to terrestrial systems, deforestation, regulation of pesticides and toxic substances, solid and hazardous waste management, ecosystem protection (wetlands, estuaries, groundwater, Lake Superior and the inland lakes and rivers), population growth, preservation of animal and plant species, soil erosion, and matters relating to the availability and conservation of crude oil and of refined petroleum product and other energy sources;

(2) a concise, comprehensive description and assessment of the policies and programs of all departments and agencies of the state responsible for issues listed in clause (1), including a concise discussion of the long-term objectives of such policies and programs; existing and proposed funding levels; the impact of each policy and program on pollution prevention, emergency preparedness and response, risk assessment, land management, technology transfer, and matters relating to the availability and conservation of crude oil and of refined petroleum product and other energy sources; and the impact of each on relations with the other states, the federal government, membership in national organizations, and funding of programs for state environmental protection and energy issues;

(3) a concise description and assessment of the integration and coordination of policies, plans, environmental programs, and energy programs of the state with the policies and programs of the federal government, the environmental and energy policies and programs of the other states, and the environmental and energy policies and programs of major state and national nonprofit conservation organizations;

(4) a concise description and assessment of all efforts by the state to integrate effectively its energy and environmental strategy with:

(i) the science and technology strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all environmental and energy research and development supported by the federal government and of all efforts at regional, national, and international cooperation on environmental and energy research and development;

(ii) the national energy policies of the federal government, including objectives, priorities, timing, funding details, and expected results of all efforts supported by the federal government aimed at reducing energy demand, improving energy efficiency and conservation, fuel-switching, using safe nuclear power reactors, employing clean coal technology, promoting renewable energy sources, promoting research and possible use of alternative fuels, promoting biomass research, promoting energy research and development in general, and advancing regional, national, and international energy cooperation;

(iii) the national environmental education strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all domestic and international education efforts supported by the United States to improve both public participation and awareness of the need for environmental protection;

(iv) the technology transfer strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all domestic and international environmental and energy technology transfer efforts to foster collaboration and cooperation between federal agencies and state and local governments, universities, nonprofit conservation organizations, and private industry in order to improve the competitiveness of the state and the nation in the world marketplace and promote environmental and energy technology advancement; and

(v) the national security strategy of the federal government, including objectives, priorities, timing, funding, and expected results of the national security programs to be most compatible with requirements for environmental preservation and a national energy policy, while accomplishing missions essential to national security;

(5) a concise assessment of the overall effectiveness of the energy and environmental strategy of the state, including a concise description of the organizational processes used to provide a body of energy and environmental information and to evaluate the results of energy and environmental programs; the use of statistical methods; the degree to which the strategy is long term, comprehensive, integrated, flexible, and oriented toward achieving broad consensus in the state, the nation, and abroad; and recommendations on the ways in which the legislature can assist the governor in making the strategy more effective;

(6) specific two-year, five-year and, as appropriate, longer-term goals for the implementation of the energy and environmental strategy of the state; and

(7) such other pertinent information as may be necessary to provide information to the legislature on matters relating to the overall energy and environmental strategy of the state and to develop state programs coordinated with those formulated on a national and international level.

History: 1991 c 303 s 6



Section 116D.11 — REPORT PREPARATION.

Subdivision 1. Agency responsibility. Each department or agency of the state, as designated by the governor, shall assist in the preparation of the strategy report. Each designated department or agency shall prepare a preliminary strategy report relating to those programs or policies over which the department or agency has jurisdiction. Each preliminary strategy report shall:

(1) describe concisely the existing policies and programs of the department or agency as they relate to the issues listed in section 116D.10, clause (1);

(2) describe concisely and evaluate the long-term objectives of the department or agency as they relate to the issues listed in section 116D.10, clause (1);

(3) identify and make proposals about the development of department or agency financial management budgets as they relate to the issues listed in section 116D.10, clause (1);

(4) describe concisely the strategy and procedure of the department or agency to recruit, select, and train personnel to carry out department or agency goals and functions as they relate to the issues listed in section 116D.10, clause (1);

(5) identify and make proposals to eliminate duplicative and unnecessary programs or systems, including encouraging departments and agencies to share systems or programs that have sufficient capacity to perform the functions needed as they relate to the issues listed in section 116D.10, clause (1); and

(6) establish two-year quantitative goals for policy implementation.

Subd. 2. Primary responsibility. The Environmental Quality Board shall have the primary responsibility for preparing the energy and environmental strategy report of the state, as required by section 116D.10. The board shall assemble all preliminary reports prepared pursuant to subdivision 1 under a timetable established by the board and shall use the preliminary reports in the preparation of the draft energy and environmental strategy report of the state. Each department or agency designated by the governor to prepare a preliminary strategy report shall submit a copy of the preliminary strategy report to the governor and to the board at the same time.

Subd. 3. Report to governor. On or before October 1 of each odd-numbered year, the Environmental Quality Board shall transmit to the governor a draft of the written report on the energy and environmental strategy of the state. The governor may change the report and may request additional information or data from any department or agency of the state responsible for issues listed in section 116D.10, clause (1). Any such requested additional information or data shall be prepared and submitted promptly to the governor.

Subd. 4. [Repealed, 1997 c 7 art 2 s 67]

History: 1991 c 303 s 7






Chapter 116E — ENVIRONMENTAL EDUCATION BOARD



Chapter 116F — SOLID WASTE RECYCLING

Section 116F.01 — STATEMENT OF POLICY.

The legislature seeks to encourage both the reduction of the amount and type of material entering the solid waste stream and the reuse and recycling of materials. Solid waste represents discarded material and energy resources, and it also represents an economic burden to the people of the state. The recycling of solid waste materials is one alternative for the conservation of material and energy resources, but it is also in the public interest to reduce the amount of materials requiring recycling or disposal.

The legislature also seeks to encourage the design and implementation of regional programs for materials conservation which take into account the variations in solid waste generation throughout the state.

History: 1973 c 748 s 1



Section 116F.02 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 116F.01 to 116F.08, the terms defined in this section have the meanings given to them.

Subd. 2. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 3. [Repealed, 1980 c 564 art 13 s 2]

Subd. 4. [Repealed, 1980 c 564 art 13 s 2]

Subd. 5. [Repealed, 1980 c 564 art 13 s 2]

Subd. 6. Resource recovery system. "Resource recovery system" means any system used for (a) the recovery of materials or energy from solid waste, or for (b) the collection, transportation, separation, sorting, processing or storage of solid materials which aids in the recovery of materials or energy from solid waste.

Subd. 7. Solid waste generation. "Solid waste generation" means that a solid material in its final configuration has fulfilled the purpose for which it was created, cannot be reused in its final configuration, and must be disposed of or recycled into a new or different product.

History: 1973 c 123 art 5 s 7; 1973 c 748 s 2



Section 116F.05 — POWERS AND DUTIES.

Subdivision 1. State powers. In administering and enforcing sections 116F.01 to 116F.08, the agency may:

(1) initiate and conduct public education programs which encourage the conservation of solid materials, the reduction of solid waste generation, and the reduction of environmental impact of solid waste;

(2) encourage the development of markets for reusable or recyclable solid materials;

(3) conduct studies of the environmental, resource and economic impact, and of the relative advisability or preference of use, of various material components which enter the solid waste stream;

(4) develop recommendations to encourage redesign and the standardization of material composition and configuration, in order to facilitate material reuse or recyclability;

(5) assist in the planning and development of resource recovery systems; and

(6) encourage the extension of the useful lives of products, and the reduction of both solid waste generation and solid waste management costs.

Subd. 2. [Repealed, 1980 c 564 art 13 s 2]

Subd. 3. Limitation. In exercising its powers under this section, the agency shall seek those alternatives which maximize the conservation of energy and materials while minimizing the environmental impact and the cost to the people of the state. Consideration shall be given to economic factors, including but not limited to, effects on the labor force.

History: 1973 c 748 s 5



Section 116F.06 — PACKAGES AND CONTAINERS; ASSISTANCE; ORDERS; REPORT.

Subdivision 1. Advice and assistance. The agency shall advise and assist industry and business within the state in providing and developing packaging and containers consistent with environmental policies of the state.

Subd. 2. Agency review; sale prohibition. The agency shall review new or revised packages or containers except when such changes involve only color, size, shape or printing. The agency shall review innovations including, but not limited to, changes in constituent materials or combinations thereof and changes in closures. When the agency determines that any new or revised package or container would constitute a solid waste disposal problem or be inconsistent with state environmental policies, the manufacturer of the product may withdraw it from further consideration until such time as the manufacturer may resubmit such product to the agency, or, the agency may, by order made after notice and hearing as provided in chapter 14, and following an additional period not to exceed 30 days during which the Environmental Quality Board may review the proposed action, prohibit the sale of the package or container in the state. Any such prohibition shall continue in effect until revoked by the agency or until the last legislative day of the next following legislative session, whichever occurs first, unless extended by law. This subdivision shall not apply to any package or container sold at retail in this state prior to September 7, 1979.

Subd. 3. Guidelines. The agency shall adopt and may amend or rescind guidelines identifying the types of new or revised containers and packaging that are subject to its review after notice and hearing as provided in section 14.14, subdivision 1. Any person may submit to the agency a sample of a package or container for agency review. The agency shall review the sample, and may require the person to furnish such additional samples and information as may be necessary for it to determine the environmental or solid waste disposal problems that the container or packaging would cause. Except as may be necessary in connection with any public hearing, the agency shall keep the samples and information confidential if the person submitting them certifies that disclosure of said samples and information would affect the competitive position of the person. If the agency fails to issue an order prohibiting sale of a package or container within 120 days after the sample was submitted, the agency shall not prohibit it thereafter. The agency may, however, for good cause, order the 120-day period to be extended for an additional period not to exceed 30 days.

Subd. 4. Agency report. The agency's report to the legislature on progress on abatement of land pollution required by section 116.10, shall be supplemented by annual recommendations concerning problems relating to solid waste generation and suggested remedies, including but not limited to the prohibition of the sale or use of any package or container.

Subd. 5. Provisions not severable. The provisions of this section shall not be severable. If any provision of this section is found to be void for any reason, the remaining provisions of the section shall be void also.

History: 1973 c 748 s 6; 1975 c 271 s 6; 1981 c 356 s 316; 1982 c 424 s 130



Section 116F.08 — PENALTIES.

Any person, corporation, partnership, firm, association, political subdivision or body corporate and politic which violates any provision of sections 116F.01 to 116F.06, or any rule promulgated thereunder, shall be guilty of a misdemeanor; and each day that a violation occurs or continues may be deemed a separate offense. In addition, the agency may revoke the grant of any grantee violating the provisions of sections 116F.01 to 116F.06, or may seek other equitable or legal relief.

History: 1973 c 748 s 8; 1976 c 2 s 54; 1976 c 239 s 25; 1985 c 248 s 70



Section 116F.30 — CONSERVATION OF BIOMASS FUEL, FIREWOOD.

In any instance where trees or portions of trees usable as firewood are removed from property under the control of a public utility, pipeline company, railroad, state agency or department, or a political subdivision, that portion of the tree material that is six inches or larger in diameter shall not be destroyed by open burning or deposited in a landfill without first having been offered for use to the public, subject to the approval of the landowner or landowners involved. This section shall not apply to tree material removed in a program of sanitation or disease control, as defined in Minnesota Statutes 1979 Supplement, section 18.023.

History: 1980 c 614 s 185






Chapter 116G — CRITICAL AREAS

Section 116G.01 — CITATION.

Sections 116G.01 to 116G.14 shall be known as the "Critical Areas Act of 1973."

History: 1973 c 752 s 1



Section 116G.02 — POLICY.

The legislature finds that the development of certain areas of the state possessing important historic, cultural, or esthetic values, or natural systems which perform functions of greater than local significance, could result in irreversible damage to these resources, decrease their value and utility for public purposes, or unreasonably endanger life and property. The legislature therefore determines that the state should identify these areas of critical concern and assist and cooperate with local units of government in the preparation of plans and regulations for the wise use of these areas.

History: 1973 c 752 s 2



Section 116G.03 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 116G.01 to 116G.14, the terms defined in this section have the meanings ascribed to them.

Subd. 2. Board. "Board" means the Minnesota Environmental Quality Board.

Subd. 3. Local unit of government. "Local unit of government" means any political subdivision of the state, including but not limited to counties, municipalities, townships, together with all agencies and boards thereof.

Subd. 4. Government development. "Government development" means any development financed in whole or in substantial part, directly or indirectly, by the United States, the state of Minnesota, or agency or political subdivision thereof.

Subd. 5. Regional development commission. "Regional development commission" means any regional development commission created pursuant to sections 462.381 to 462.396 and the Metropolitan Council created by chapter 473.

Subd. 6. Development permit. A "development permit" includes any building permit, zoning permit, water-use permit, discharge permit, permit for dredging, filling or altering any portion of a watercourse, plat approval, rezoning, certification, variance or other action having the effect of permitting any development as defined in sections 116G.01 to 116G.14.

Subd. 7. Development. "Development" means the making of any material change in the use or appearance of any structure or land including but not limited to:

(1) a reconstruction, alteration of the size, or material change in the external appearance of a structure on the land;

(2) a change in the intensity of use of the land;

(3) alteration of a shore or bank of a river, stream, lake or pond;

(4) commencement of drilling (except to obtain soil samples), mining or excavation;

(5) demolition of a structure;

(6) clearing of land as an adjunct to construction;

(7) deposit of refuse, solid or liquid waste, or fill on a parcel of land;

(8) the dividing of land into three or more parcels.

Subd. 8. Land. "Land" means the earth, water, and air, above, below or on the surface, and includes any improvements or structures customarily regarded as land.

Subd. 9. Parcel. "Parcel" of land means any quantity of land capable of being described with such definiteness that its location and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit, or which has been used or developed as a unit.

Subd. 10. Developer. "Developer" means any person, including a governmental agency, undertaking any development as defined in sections 116G.01 to 116G.14.

Subd. 11. Structure. "Structure" means anything constructed or installed or portable, the use of which requires a location on a parcel of land. It includes a movable structure while it is located on land which can be used for housing, business, commercial, agricultural, or office purposes either temporarily or permanently. Structure also includes fences, billboards, swimming pools, poles, pipelines, transmission lines, tracks, and advertising signs.

History: 1973 c 752 s 3; 1975 c 271 s 6; 1983 c 216 art 1 s 22



Section 116G.04 — RULES.

The board shall adopt such rules pursuant to chapter 14, as are necessary for the administration of sections 116G.01 to 116G.14.

History: 1973 c 752 s 4; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.05 — SELECTION CRITERIA FOR AREAS OF CRITICAL CONCERN.

The board shall, in the manner provided in chapter 14, prepare criteria for the selection of areas of critical concern which have the following characteristics:

(1) An area significantly affected by, or having a significant effect upon, an existing or proposed major government development which is intended to serve substantial numbers of persons beyond the vicinity in which the development is located and which tends to generate substantial development or urbanization.

(2) An area containing or having a significant impact upon historical, natural, scientific, or cultural resources of regional or statewide importance.

History: 1973 c 752 s 5; 1975 c 271 s 6; 1982 c 424 s 130



Section 116G.06 — DESIGNATION.

Subdivision 1. Recommendations. (a) The board shall periodically study and assess the resources and development of the state and shall recommend to the governor those areas that should be designated as areas of critical concern in accordance with criteria established in section 116G.05. In its recommendations, the board shall specify the boundaries of the proposed area of critical concern, state the reasons why the particular area proposed is of critical concern to the state or region, the dangers that would result from uncontrolled or inappropriate development of the area and the advantages that would be achieved from the development of the area in a coordinated manner and shall recommend specific principles for guiding the development of the area.

(b) Each regional development commission may from time to time recommend to the board areas wholly or partially within its jurisdiction that meet the criteria for areas of critical concern as defined in section 116G.05. Each regional development commission shall solicit from the local units of government within its jurisdiction suggestions as to areas to be recommended. A local unit of government in an area where no regional development commission has been established may from time to time recommend to the board areas wholly or partially within its jurisdiction that meet the criteria for areas of critical concern as defined in section 116G.05. The board shall provide the regional development commission or local unit of government with a written statement of its decision and the reasons therefor.

(c) Prior to submitting any recommendations to the governor, under this subdivision, the board shall conduct a public hearing in the manner provided in chapter 14 on the proposed designation at a location convenient to those persons affected by such designation.

Subd. 2. Order. (a) The governor may designate by written order all or part of the recommended areas as areas of critical concern and specify the boundaries thereof and shall notify all local units of government in which any part or parts of a designated area or areas of critical concern are located.

(b) The order designating an area of critical concern shall (1) describe the boundaries of the area of critical concern, (2) indicate the reason that a particular area is of critical concern, (3) specify standards and guidelines to be followed in preparing and adopting plans and rules required in section 116G.07, and (4) indicate what development, if any, shall be permitted consistent with the policies of sections 116G.01 to 116G.14 pending the adoption of plans and rules.

(c) The order designating an area of critical concern shall be effective for no longer than three years pending approval by the legislature or by the regional development commission, where one exists, of each development region in which a part of the area of critical concern is located. After a regional development commission has approved the designation of an area of critical concern, it shall not revoke or rescind its approval, except as necessary to update and reevaluate plans and regulations under section 116G.10.

History: 1973 c 752 s 6; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.07 — PREPARATION, REVIEW, AND APPROVAL OF PLANS AND REGULATIONS.

Subdivision 1. Preparation. (a) Within 30 days of receiving notification of the designation of an area or areas of critical concern within its jurisdiction, the local unit of government shall submit existing plans and regulations which deal with or affect the area or areas so designated to the appropriate regional development commission or to the board if no regional development commission has been established.

(b) If no plans or regulations exist, the local unit of government shall upon receiving notification of the designation of an area or areas of critical concern within its jurisdiction:

(1) Within six months of said notification prepare plans and regulations for the designated area or areas of critical concern and submit them to the appropriate regional development commission for review; or

(2) Within 30 days of said notification request that the appropriate regional development commission prepare plans and regulations for the area or areas of critical concern. Within six months of receipt of such request, the regional development commission shall prepare said plans and regulations and submit them to the board for review. If no regional development commission has been established, the local unit of government may request that the board prepare plans and rules for adoption by the local unit of government.

Subd. 2. Review. Within 45 days of receiving plans and regulations from the local unit of government under the provisions of subdivision 1, the regional development commission shall review the plans and regulations to determine their consistency with regional objectives and the provisions of the order designating the areas of critical concern and transmit its recommendations, together with the plans and regulations, to the board.

Subd. 3. Approval. (a) Within 45 days of receiving plans and regulations from the local unit of government or a regional development commission, the board shall review the plans and regulations to determine their consistency with the provisions of the order designating the area, the recommendations of the regional development commission, and the review comments of such state agencies as the board shall deem appropriate, and shall either approve the plans and regulations by written order or return them to the local unit of government or regional development commission for modification along with a written explanation of the need for modification.

(b) Plans and regulations which are returned to the local unit of government or regional development commission for modification shall be revised consistent with the instructions of the board and resubmitted to the board within 60 days of their receipt, provided that final revision need not be made until a formal meeting has been held with the board on the plans and regulations if requested by the local unit of government or regional development commission.

(c) Plans or regulations prepared pursuant to this section shall become effective when enacted by the local unit of government or, following legislative or regional development commission approval of the designation, upon such date as the board may provide in its order approving said plans and regulations.

History: 1973 c 752 s 7; 1975 c 271 s 6; 1985 c 248 s 70



Section 116G.08 — EXCEPTIONS.

(a) If, in the opinion of the board, the local unit of government is making a conscientious attempt to develop plans and regulations for the protection of a designated area or areas of critical concern within its jurisdiction, but the scope of the project is of a magnitude that precludes the completion, review, and adoption of the plans and regulations within the time limits established in section 116G.07, the board may grant an appropriate extension of time.

(b) If the board determines that a designated area or areas of critical concern is of a size and complexity that precludes the development of plans and regulations by a local unit of government or a regional development commission, or that the development of plans and regulations requires the assistance of the state, the board shall direct the appropriate state agency or agencies to assist the local unit of government and the regional development commission in preparing the plans and regulations in accordance with a time schedule established by the board.

History: 1973 c 752 s 8; 1975 c 271 s 6



Section 116G.09 — FAILURE TO PREPARE AND SUBMIT PLANS AND REGULATIONS.

Subdivision 1. Board to adopt plans and rules. Except as otherwise provided in section 116G.08, if any local unit of government fails to prepare plans and regulations that are acceptable to the board within one year of the order designating an area or areas of critical concern within its jurisdiction, the board shall prepare and, after conducting a public hearing in the manner provided in chapter 14 at a location convenient to those persons affected by such plans and regulations, adopt such plans and rules applicable to that government's portion of the area of critical concern as may be necessary to effect the purposes of sections 116G.01 to 116G.14. If such plans and rules are adopted, they shall apply and be effective as if adopted by the local unit of government. Notice of any proposed order issued under this section shall be given to all units of government having jurisdiction over the area of critical concern.

Subd. 2. Local ordinance. Plans and rules adopted by the board under this section shall be administered by the local unit of government as if they were part of the local ordinance.

Subd. 3. Subsequent submission. At any time after the preparation and adoption of plans and rules by the board, a local unit of government may submit plans and regulations pursuant to section 116G.07 which, if approved by the board as therein provided, supersede any plans and rules adopted under this section.

Subd. 4. Enforcement. If the board determines that the administration of the local plans and regulations are inadequate to protect the state or regional interest, the board may institute appropriate judicial proceedings to compel proper enforcement of the plans and regulations.

History: 1973 c 752 s 9; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.10 — UPDATING AND REEVALUATING PLANS AND REGULATIONS.

Subdivision 1. Permissive resubmission. If a local unit of government finds it necessary or desirable to amend or rescind plans and regulations that have been approved by the board, it shall resubmit its plans and regulations, together with any recommended changes thereto, for review and approval by the board.

Subd. 2. Required resubmission. Two years from the initial date of the board's approval of the plans and regulations of a local unit of government, or from the date of a review conducted under the provisions of subdivision 1, the local unit of government shall resubmit its plans and regulations, together with any recommended changes thereto, for review and approval by the board.

Subd. 3. Manner of approval. Approval of amendments or rescission shall become effective only upon approval thereof by the board in the same manner as for approval of the original plans and regulations as provided in section 116G.07.

History: 1973 c 752 s 10; 1975 c 271 s 6



Section 116G.11 — SUSPENSION OF DEVELOPMENT.

Except as provided in section 116G.12, upon the designation of an area of critical concern, no local unit of government or state agency shall grant a development permit affecting any portion of the area except as otherwise specified in the order designating the area.

History: 1973 c 752 s 11



Section 116G.12 — DEVELOPMENT PERMITS.

Subdivision 1. Designation of area. If an area of critical concern has been designated by the governor pursuant to section 116G.06, a local unit of government shall grant a development permit only in accordance with the provisions of this section.

Subd. 2. Restrictions on granting permit. If no plans and regulations for the area of critical concern have been adopted under the provisions of section 116G.07, the local unit of government shall grant a development permit only if:

(1) the development is specifically permitted by the order designating the area of critical concern or is essential to protect the public health, safety, or welfare because of an existing emergency; and

(2) a local ordinance has been in effect immediately prior to the designation of the area of critical concern and a development permit would have been granted thereunder.

Subd. 3. Restrictions on development. If plans and regulations for an area of critical concern have become effective under the provisions of section 116G.07, the local unit of government shall permit development only in accordance with those plans and regulations.

Subd. 4. Notification of board. The local unit of government shall notify the board of:

(1) any application for a development permit in any area of critical concern for which no plans or regulations have become effective under the provisions of section 116G.07; or

(2) any application for a special development permit in any area of critical concern for which plans and regulations have become effective under the provisions of section 116G.07.

History: 1973 c 752 s 12; 1975 c 271 s 6



Section 116G.13 — PROTECTING LANDOWNERS' RIGHTS.

Subdivision 1. Generally. Nothing in sections 116G.01 to 116G.14 authorizes any governmental agency to adopt a rule or issue any order that is unduly restrictive or constitutes a taking of real or personal property in violation of the constitution of this state or of the United States.

Subd. 2. No limitation of rights. Neither the designation of an area of critical concern nor the adoption of any rules for such an area shall in any way limit or modify the rights of any person to complete any development that has been authorized by registration and recordation of a subdivision pursuant to state laws, or by a building permit or other authorization to commence development on which there has been reliance and a change of position, and which registration or recordation was accomplished, or which permit or authorization was issued prior to the date of notice for public hearing as provided by section 116G.06. If a developer has by action in reliance on prior rules obtained vested or other legal rights that in law would have prevented a local government from changing those rules in a way adverse to the developer's interests, nothing in sections 116G.01 to 116G.14 authorizes any governmental agency to abridge those rights.

History: 1973 c 752 s 13; 1985 c 248 s 70; 1986 c 444



Section 116G.14 — PLANNING GRANTS.

The board shall prepare guidelines for disbursing funds to local units of government or regional development commissions for as much as 100 percent but not less than 50 percent of the nonfederal cost of preparing and adopting plans and rules for areas of critical concern pursuant to section 116G.07, for a period not to exceed five years from the date the legislature or regional development commissions approve the designation of an area of critical concern.

History: 1973 c 752 s 14; 1975 c 271 s 6; 1985 c 248 s 70



Section 116G.15 — MISSISSIPPI RIVER CORRIDOR CRITICAL AREA.

Subdivision 1. Establishment; purpose. The federal Mississippi National River and Recreation Area established pursuant to United States Code, title 16, section 460zz-2(k), is designated an area of critical concern in accordance with this chapter. The purpose of the designation is to:

(1) protect and preserve the Mississippi River and adjacent lands that the legislature finds to be unique and valuable state and regional resources for the benefit of the health, safety, and welfare of the citizens of the state, region, and nation;

(2) prevent and mitigate irreversible damages to these state, regional, and natural resources;

(3) preserve and enhance the natural, aesthetic, cultural, and historical values of the Mississippi River and adjacent lands for public use and benefit;

(4) protect and preserve the Mississippi River as an essential element in the national, state, and regional transportation, sewer and water, and recreational systems; and

(5) protect and preserve the biological and ecological functions of the Mississippi River corridor.

Subd. 2. Administration; duties. (a) The commissioner of natural resources, after consultation with affected local units of government within the Mississippi River corridor critical area, may adopt rules under chapter 14 as are necessary for the administration of the Mississippi River corridor critical area program. Duties of the Environmental Quality Council or the Environmental Quality Board referenced in this chapter, related rules, and the governor's Executive Order No. 79-19, published in the State Register on March 12, 1979, that are related to the Mississippi River corridor critical area shall be the duties of the commissioner. All rules adopted by the board pursuant to these duties remain in effect and shall be enforced until amended or repealed by the commissioner in accordance with law. The commissioner shall work in consultation with the United States Army Corps of Engineers, the National Park Service, the Metropolitan Council, other agencies, and local units of government to ensure that the Mississippi River corridor critical area is managed as a multipurpose resource in a way that:

(1) conserves the scenic, environmental, recreational, mineral, economic, cultural, and historic resources and functions of the river corridor;

(2) maintains the river channel for transportation by providing and maintaining barging and fleeting areas in appropriate locations consistent with the character of the Mississippi River and riverfront;

(3) provides for the continuation, development, and redevelopment of a variety of urban uses, including industrial and commercial uses, and recreational and residential uses, where appropriate, within the Mississippi River corridor;

(4) utilizes certain reaches of the river as a source of water supply and as a receiving water for properly treated sewage, storm water, and industrial waste effluents; and

(5) protects and preserves the biological and ecological functions of the corridor.

(b) The Metropolitan Council shall incorporate the standards developed under this section into its planning and shall work with local units of government and the commissioner to ensure the standards are being adopted and implemented appropriately.

(c) The rules must be consistent with residential nonconformity provisions under sections 394.36 and 462.357.

Subd. 3. Districts. The commissioner shall establish, by rule, districts within the Mississippi River corridor critical area. The commissioner must seek to determine an appropriate number of districts within any one municipality and take into account municipal plans and policies, and existing ordinances and conditions. The commissioner shall consider the following when establishing the districts:

(1) the protection of improvements such as parks, trails, natural areas, recreational areas, and interpretive centers;

(2) the use of the Mississippi River as a source of drinking water;

(3) the protection of resources identified in the Mississippi National River and Recreation Area Comprehensive Management Plan;

(4) the protection of resources identified in comprehensive plans developed by counties, cities, and towns within the Mississippi River corridor critical area;

(5) management of the river corridor consistent with its natural characteristics and its existing development and in consideration of potential new commercial, industrial, and residential development; and

(6) identified scenic, geologic, and ecological resources.

Subd. 4. Standards. (a) The commissioner shall establish, by rule, minimum guidelines and standards for the districts established in subdivision 3. The guidelines and standards for each district shall include the intent of each district and key resources and features to be protected or enhanced based upon paragraph (b). The commissioner must take into account municipal plans and policies, and existing ordinances and conditions when developing the guidelines in this section. The commissioner may provide certain exceptions and criteria for standards, including, but not limited to, exceptions for river access facilities, water supply facilities, storm water facilities, and wastewater treatment facilities, and hydropower facilities.

(b) The guidelines and standards must protect or enhance the following key resources and features:

(1) floodplains;

(2) wetlands;

(3) gorges;

(4) areas of confluence with key tributaries;

(5) natural drainage routes;

(6) shorelines and riverbanks;

(7) bluffs;

(8) steep slopes and very steep slopes;

(9) unstable soils and bedrock;

(10) significant existing vegetative stands, tree canopies, and native plant communities;

(11) scenic views and vistas;

(12) publicly owned parks, trails, and open spaces;

(13) cultural and historic sites and structures;

(14) water quality; and

(15) commercial, industrial, and residential resources.

Subd. 5. Application. The standards established under this section shall be used:

(1) by local units of government when preparing or updating plans or modifying regulations;

(2) by state and regional agencies for permit regulation and in developing plans within their jurisdiction;

(3) by the Metropolitan Council for reviewing plans and regulations; and

(4) by the commissioner when approving plans and regulations, and reviewing development permit applications.

Subd. 6. Notification. A local unit of government or a regional or state agency shall notify the commissioner of natural resources of all developments in the corridor that require discretionary actions under their rules at least ten days before taking final action on the application. The commissioner may establish exemptions from the notification requirement for certain types of applications. For purposes of this section, a discretionary action includes all actions that require a public hearing, including variances, conditional use permits, and zoning amendments.

Subd. 7. Rules. The commissioner shall adopt rules to ensure compliance with this section. By January 15, 2010, the commissioner shall begin the rulemaking required by this section under chapter 14. Notwithstanding sections 14.125 and 14.128, the authority to adopt these rules does not expire.

History: 1991 c 303 s 8; 1994 c 639 art 6 s 1; 1995 c 254 art 1 s 71; 2009 c 172 art 2 s 27; 2013 c 137 art 2 s 18-21



Section 116G.151 — REQUIRED ENVIRONMENTAL ASSESSMENT WORKSHEET; FACILITIES IN MISSISSIPPI RIVER AREA.

(a) Until completion of an environmental assessment worksheet that complies with the rules of the Environmental Quality Board and this section, a state or local agency may not issue a permit for construction or operation of a metal materials shredding project with a processing capacity in excess of 20,000 tons per month that would be located in the Mississippi River critical area, as described in section 116G.15, upstream from United States Corps of Engineers Lock and Dam Number One.

(b) The Pollution Control Agency is the responsible governmental unit for the preparation of an environmental assessment worksheet required under this section.

(c) In addition to the contents required under law and rule, an environmental assessment worksheet completed under this section must also include the following major categories:

(1) effects of operation of the project, including vibrations and airborne particulates and dust, on the Mississippi River;

(2) effects of operation of the project, including vibrations and airborne particulates and dust, on adjacent businesses and on residents and neighborhoods;

(3) effects of operation of the project on barge and street traffic;

(4) discussion of alternative sites considered by the project proposer for the proposed project, possible design modifications including site layout, and the magnitude of the project;

(5) mitigation measures that could eliminate or minimize any adverse environmental effects of the proposed project;

(6) impact of the proposed project on the housing, park, and recreational use of the river;

(7) effects of waste and implication of the disposal of waste generated from the proposed project;

(8) effects on water quality from the project operations, including wastewater generated from operations of the proposed project;

(9) potential effects from fugitive emissions, fumes, dust, noise, and vibrations from project operations;

(10) compatibility of the existing operation and proposed operation with other existing uses;

(11) the report of the expert required by paragraph (g).

(d) In addition to the publication and distribution provisions relating to environmental assessment worksheets under law and rule, notice of environmental assessment worksheets performed by this section shall also be published in a newspaper of general circulation as well as community newspapers in the affected neighborhoods.

(e) A public meeting in the affected communities must be held on the environmental assessment worksheet prepared under this section. After the public meeting on the environmental assessment worksheet, there must be an additional 30-day period for review and comment on the environmental assessment worksheet.

(f) If the Pollution Control Agency determines that information necessary to make a reasonable decision about potential of significant environmental impacts is insufficient, the agency shall make a positive declaration and proceed with an environmental impact statement.

(g) The Pollution Control Agency shall retain an expert in the field of toxicology who is capable of properly analyzing the potential effects and content of any airborne particulates, fugitive emissions, and dust that could be produced by a metal materials shredding project. The Pollution Control Agency shall obtain any existing reports or documents from a governmental entity or project proposer that analyzes or evaluates the potential hazards of airborne particulates, fugitive emissions, or dust from the construction or operation of a metal materials shredding project in preparing the environmental assessment worksheet. The agency and the expert shall prepare, as part of the report, a risk assessment of the types of metals permitted to be shredded as compared to the types of materials that are likely to be processed at the facility. In performing the risk assessment, the agency and the expert must consider any actual experience at similar facilities. The report must be included as part of the environmental assessment worksheet.

(h) If the Pollution Control Agency determines that under the rules of the Environmental Quality Board an environmental impact statement should be prepared, the Pollution Control Agency shall be the responsible governmental unit for preparation of the environmental impact statement.

History: 1994 c 639 art 6 s 2






Chapter 116H — MINNESOTA ENERGY AGENCY



Chapter 116I — PIPELINES






Chapters 116J - 116O — ECONOMIC DEVELOPMENT AND PLANNING

Chapter 116J — EMPLOYMENT AND ECONOMIC DEVELOPMENT

Section 116J.01 — DEPARTMENT OF EMPLOYMENT AND ECONOMIC DEVELOPMENT.

Subdivision 1. Appointment. The Department of Employment and Economic Development is supervised and controlled by the commissioner of employment and economic development, who is appointed by the governor and serves under section 15.06.

Subd. 2. Confidential secretary. The commissioner may appoint a confidential secretary in the unclassified service.

Subd. 3. [Repealed, 1993 c 163 art 1 s 35]

Subd. 4. [Repealed, 2004 c 171 s 20]

Subd. 5. Departmental organization. (a) The commissioner shall organize the department as provided in section 15.06.

(b) The commissioner may establish divisions and offices within the department. The commissioner may employ four deputy commissioners in the unclassified service.

(c) The commissioner shall:

(1) employ assistants and other officers, employees, and agents that the commissioner considers necessary to discharge the functions of the commissioner's office;

(2) define the duties of the officers, employees, and agents, and delegate to them any of the commissioner's powers, duties, and responsibilities, subject to the commissioner's control and under conditions prescribed by the commissioner.

(d) The commissioner shall ensure that there are at least three employment and economic development officers in state offices in nonmetropolitan areas of the state who will work with local units of government on developing local employment and economic development.

Subd. 6. Unclassified positions. (a) The commissioner may establish positions in the unclassified service in accordance with section 43A.08. The commissioner may appoint and define the duties of other subordinate officers and employees as the commissioner deems necessary to discharge the functions of the department.

(b) The commissioner may establish the position of director of the state job training office in the unclassified service.

History: 1981 c 356 s 64; 1983 c 289 s 40-42; 1984 c 558 art 4 s 3; 1Sp1985 c 14 art 9 s 39; 1987 c 312 art 1 s 14; 1989 c 335 art 1 s 136,137; 1990 c 571 s 42; 1990 c 589 art 1 s 2; 1991 c 261 s 1; 1993 c 163 art 1 s 12; 1994 c 483 s 1; 1996 c 369 s 2,3; 1997 c 200 art 1 s 50; 2001 c 175 s 52; 2001 c 200 s 1,2; 1Sp2003 c 4 s 1; 2004 c 171 s 3; 2004 c 206 s 8,9,52; 2007 c 13 art 2 s 15



Section 116J.011 — MISSION.

The mission of the Department of Employment and Economic Development is to facilitate an economic environment that produces net new job growth in excess of the national average while improving the quality of the state workforce. These actions will support the economic success of Minnesota individuals, businesses, and communities by providing opportunities for growth. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: 1993 c 163 art 1 s 13; 1995 c 248 art 11 s 8; 1998 c 366 s 55; 2003 c 128 art 13 s 5; 1Sp2003 c 4 s 1; 2004 c 206 s 10



Section 116J.0124 — PLAIN LANGUAGE IN WRITTEN MATERIALS.

(a) To the extent reasonable and consistent with the goals of providing easily understandable and readable materials and complying with federal and state laws governing the programs, all written materials relating to services and determinations of eligibility for or amounts of benefits that will be given to applicants for or recipients of assistance under a program administered or supervised by the commissioner of employment and economic development must be understandable to a person of average intelligence and education.

(b) All written materials relating to determinations of eligibility for or amounts of benefits that will be given to applicants for or recipients of assistance under programs administered or supervised by the commissioner of employment and economic development must be developed to satisfy the plain language requirements of the Plain Language Contract Act under sections 325G.29 to 325G.36. Materials may be submitted to the attorney general for review and certification. Regardless of section 325G.35, subdivision 1, the attorney general shall review submitted materials to determine whether they comply with the requirements of section 325G.31. The remedies available pursuant to sections 8.31 and 325G.33 to 325G.36 do not apply to these materials. Failure to comply with this section does not provide a basis for suspending the implementation or operation of other laws governing programs administered by the commissioner.

(c) The requirements of this section apply to all materials modified or developed by the commissioner on or after July 1, 1988. The requirements of this section do not apply to materials that must be submitted to a federal agency for approval, to the extent that application of the requirements prevents federal approval.

(d) Nothing in this section may be construed to prohibit a lawsuit brought to require the commissioner to comply with this section.

History: 1988 c 689 art 2 s 220; 1994 c 483 s 1; 1995 c 259 art 1 s 41; 1996 c 339 s 4; 1997 c 7 art 1 s 104; 2001 c 175 s 52; 2004 c 206 s 52; 2009 c 86 art 1 s 89



Section 116J.0125 — ANNUAL REPORT TO LEGISLATURE.

The commissioner shall provide to the legislature no later than January 15 of each year a report of department programs and services. The report must include:

(1) a description of the department's programs and services;

(2) the number of clients served by each program or service;

(3) an evaluation of each program or service; and

(4) recommendations for changes or improvements to the programs or services.

History: 1996 c 339 s 5; 2004 c 206 s 52



Section 116J.013 — COST-OF-LIVING STUDY; ANNUAL REPORT.

(a) The commissioner shall conduct an annual cost-of-living study in Minnesota. The study shall include:

(1) a calculation of the statewide basic needs cost of living, adjusted for family size;

(2) a calculation of the basic needs cost of living, adjusted for family size, for each county;

(3) an analysis of statewide and county cost-of-living data, employment data, and job vacancy data; and

(4) recommendations to aid in the assessment of employment and economic development planning needs throughout the state.

(b) The commissioner shall report on the cost-of-living study and recommendations by February 1 of each year to the governor and to the chairs of the standing committees of the house of representatives and the senate having jurisdiction over employment and economic development issues.

History: 2013 c 85 art 3 s 1



Section 116J.014 — COOPERATION WITH OTHER STATE AGENCIES.

To effectively coordinate job training and placement services with future job needs of the state the commissioner shall maintain close liaison, coordination and cooperation with the commissioner of any other state agency involved in employment issues affecting the state.

History: 1977 c 430 s 13; 1981 c 356 s 186; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1Sp2003 c 4 s 1; 2004 c 206 s 41,52



Section 116J.03 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meaning given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 3. Department. "Department" means the Department of Employment and Economic Development.

History: 1981 c 356 s 66,248; 1983 c 289 s 43; 1987 c 312 art 1 s 15; 1Sp2003 c 4 s 1



Section 116J.035 — POWERS OF COMMISSIONER; RULES.

Subdivision 1. Powers. (a) The commissioner may:

(1) apply for, receive, and expend money from municipal, county, regional, and other government agencies;

(2) apply for, accept, and disburse grants and other aids from other public or private sources;

(3) contract for professional services if such work or services cannot be satisfactorily performed by employees of the department or by any other state agency;

(4) enter into interstate compacts to jointly carry out such research and planning with other states or the federal government where appropriate;

(5) distribute informational material at no cost to the public upon reasonable request; and

(6) enter into contracts necessary for the performance of the commissioner's duties with federal, state, regional, metropolitan, local, and other agencies or units of government; educational institutions, including the University of Minnesota. Contracts made pursuant to this section shall not be subject to the competitive bidding requirements of chapter 16C.

(b) The commissioner may apply for, receive, and expend money made available from federal or other sources for the purpose of carrying out the duties and responsibilities of the commissioner pursuant to this chapter.

(c) All moneys received by the commissioner pursuant to this chapter shall be deposited in the state treasury and, subject to section 3.3005, are appropriated to the commissioner for the purpose for which the moneys have been received. The money shall not cancel and shall be available until expended.

Subd. 1a. Promotional contracts. In order to best carry out duties and responsibilities and to serve the people of the state in the promotion of tourism, trade, and economic development, the commissioner may engage in programs and projects jointly with a private person, firm, corporation or association and may enter into contracts under terms to be mutually agreed upon to carry out such programs and projects not including acquisition of land or buildings. Contracts may be negotiated and are not subject to the provisions of chapter 16C relating to competitive bidding.

Subd. 2. Rules. The commissioner may adopt rules pursuant to chapter 14 as necessary to carry out the commissioner's duties and responsibilities.

Subd. 3. [Repealed, 1987 c 403 art 2 s 164]

Subd. 4. Delegation of powers. The commissioner may delegate, in written orders filed with the secretary of state, any powers or duties subject to the commissioner's control to officers and employees in the department. Regardless of any other law, the commissioner may delegate the execution of specific contracts or specific types of contracts to the commissioner's deputies, an assistant commissioner, or a program director if the delegation has been approved by the commissioner of administration and filed with the secretary of state.

Subd. 5. Demonstration projects. The commissioner may conduct and administer demonstration projects to test methods and procedures for providing employment and training services. The demonstration must provide new methods and procedures of administration and must not conflict with the basic purposes, coverage, or benefits provided by law. No demonstration project authorized by this section is effective until any required approval by a federal agency is obtained and the comprehensive plan, including the estimated project costs, is filed with the commissioner of administration.

Subd. 6. Receipt of gifts, money; appropriation. (a) The commissioner may:

(1) apply for, accept, and disburse gifts, bequests, grants, payments for services, loans, or other property from the United States, the state, private foundations, or any other source;

(2) enter into an agreement required for the gifts, grants, or loans; and

(3) hold, use, and dispose of its assets according to the terms of the gift, grant, loan, or agreement.

(b) Money received by the commissioner under this subdivision must be deposited in a separate account in the state treasury and invested by the State Board of Investment. The amount deposited, including investment earnings, is appropriated to the commissioner to carry out duties under this section.

Subd. 7. Monitoring pass-through grant recipients. The commissioner shall monitor the activities and outcomes of programs and services funded by legislative appropriations and administered by the department on a pass-through basis. Unless amounts are otherwise appropriated for administrative costs, the commissioner may retain up to five percent of the amount appropriated to the department for grants to pass-through entities. Amounts retained are deposited to a special revenue account and are appropriated to the commissioner for costs incurred in administering and monitoring the pass-through grants.

Subd. 8. Minnesota Business First Stop. (a) The commissioner of employment and economic development shall, through the multiagency collaboration called "Minnesota Business First Stop," ensure the coordination, development, implementation, and administration of state permits, including:

(1) establishing a mechanism in state government that will coordinate administrative decision-making procedures and related quasijudicial and judicial review pertaining to permits related to the state's air, land, and water resources;

(2) providing coordination and understanding between federal, state, and local governmental units in the administration of the various programs relating to air, water, and land resources;

(3) identifying all existing state permits, reviews, and other approvals, compliance schedules, or other programs that pertain to the use of natural resources and protection of the environment; and

(4) recommending legislative or administrative modifications to existing permit programs to increase their efficiency and utility.

(b) A person proposing a project may apply to Minnesota Business First Stop for assistance in obtaining necessary state permits, reviews, and other approvals. Upon request, the commissioner shall to the extent practicable:

(1) provide a list of all federal, state, and local permits and other required reviews and approvals for the project;

(2) provide a plan that will coordinate federal, state, and local administrative decision-making practices, including monitoring, analysis and reporting, public comments and hearings, and issuances of permits and approvals;

(3) provide a timeline for the issuance of all federal, state, and local permits and other reviews and approvals required for the project;

(4) coordinate the execution of any memorandum of understanding between the person proposing a project and any federal, state, or local agency;

(5) coordinate all federal, state, or local public comment periods and hearings; and

(6) provide other assistance requested to facilitate final approval and issuance of all federal, state, and local permits and other approvals required for the project.

(c) Notwithstanding section 16A.1283, as necessary, the commissioner may negotiate a schedule to assess the project proposer for reasonable costs that any state agency incurs in the coordination, development, implementation, and administration of state permits, and the proposer shall pay the assessed costs to the commissioner. Money received by the commissioner must be credited to an account in the special revenue fund and is appropriated to the commissioner to cover the assessed costs incurred.

(d) Reimbursement by a project proposer shall precede and not be contingent upon issuance of a permit and shall not affect any state agency's decision on whether to issue or deny a permit, what conditions are included in a permit, or the application of state and federal statutes and rules governing permit determinations.

(e) The coordination of the development, implementation, and administration of state permits is not governmental action under section 116D.04.

History: 1947 c 587 s 6; 1967 c 299 s 5; 1981 c 356 s 248; 1984 c 604 s 2; 1Sp1985 c 14 art 9 s 4,39,40; 1986 c 444; 1987 c 312 art 1 s16; 1987 c 403 art 2 s 129,130; art 3 s 50; 1989 c 282 art 5 s 123,124; 1990 c 571 s 42; 1990 c 589 art 1 s 2; 1994 c 483 s 1; 1995 c 186 s 34; 1995 c 248 art 11 s 19; 1995 c 259 art 1 s 40; 1996 c 339 s 2,3; 1997 c 7 art 5 s 34; 1997 c 66 s 80; 1997 c 85 art 4 s 26; 1997 c 245 art 4 s 6; 1998 c 265 s 2; 1998 c 366 s 65; 1998 c 386 art 2 s 33,35; 1999 c 107 s 66; 1999 c 159 s 119; 2000 c 343 s 4; 2001 c 79 s 3; 2001 c 175 s 52; 1Sp2001 c 9 art 10 s 61; 2002 c 379 art 1 s 113; 1Sp2003 c 14 art 1 s 106; 2004 c 206 s 11,40,52; 2009 c 78 art 2 s 4,5,43; 1Sp2011 c 4 art 2 s 1; 2012 c 150 art 1 s 8; 2012 c 272 s 78; 2014 c 237 s 12



Section 116J.39 — OFFICE OF BROADBAND DEVELOPMENT.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Broadband" or "broadband service" means any service providing advanced telecommunications capability and Internet access with transmission speeds that, at a minimum, meet the Federal Communications Commission definition for broadband.

(c) "Local unit of government" has the meaning given in section 116G.03, subdivision 3.

(d) "Office" means the Office of Broadband Development established in subdivision 2, paragraph (a).

Subd. 2. Office established; purpose. (a) An Office of Broadband Development is established within the Department of Employment and Economic Development and shall remain in existence until the commissioner certifies that the state has met the broadband goals established in section 237.012. The director shall be appointed by the governor and shall serve in the unclassified service. The director must be qualified by experience and training in broadband. The office may employ staff necessary to carry out the office's duties under subdivision 4.

(b) The purpose of the office is to encourage, foster, develop, and improve broadband within the state in order to:

(1) drive job creation, promote innovation, and expand markets for Minnesota businesses;

(2) serve the ongoing and growing needs of Minnesota's education systems, health care system, public safety system, industries and businesses, governmental operations, and citizens; and

(3) improve accessibility for underserved communities and populations.

Subd. 3. Organization. The office shall consist of a director of the Office of Broadband Development, as well as any staff necessary to carry out the office's duties under subdivision 4.

Subd. 4. Duties. (a) The office shall have the power and duty to:

(1) serve as the central broadband planning body for the state of Minnesota;

(2) coordinate with state, regional, local, and private entities to develop, to the maximum extent practicable, a uniform statewide broadband access and usage policy;

(3) develop, recommend, and implement a statewide plan to encourage cost-effective broadband access, and to make recommendations for increased usage, particularly in rural and other underserved areas;

(4) coordinate efforts, in consultation and cooperation with the commissioner of commerce, local units of government, and private entities, to meet the state's broadband goals in section 237.012;

(5) develop, coordinate, and implement the state's broadband infrastructure development program under section 116J.391;

(6) provide consultation services to local units of government or other project sponsors in connection with the planning, acquisition, improvement, construction, or development of any broadband deployment project;

(7) encourage public-private partnerships to increase deployment and adoption of broadband services and applications, including recommending funding options and possible incentives to encourage investment in broadband expansion;

(8) monitor the broadband development efforts of other states and nations in areas such as business, education, public safety, and health;

(9) consult with the commissioner of commerce to monitor broadband-related activities at the federal level, including regulatory and policy changes and the potential impact on broadband deployment and sustainability in the state;

(10) serve as an information clearinghouse for federal programs providing financial assistance to institutions located in rural areas seeking to obtain access to high-speed broadband service, and use this information as an outreach tool to make institutions located in rural areas that are unserved or underserved with respect to broadband service aware of the existence of federal assistance;

(11) provide logistical and administrative support for the Governor's Broadband Task Force;

(12) provide an annual report, as required by subdivision 5;

(13) coordinate an ongoing collaborative effort of stakeholders to evaluate and address security, vulnerability, and redundancy issues in order to ensure the reliability of broadband networks; and

(14) perform any other activities consistent with the office's purpose.

(b) In carrying out its duties under this subdivision, the Office of Broadband Development shall have no authority to regulate or compel action on the part of any provider of broadband service.

Subd. 5. Reporting. (a) Beginning January 15, 2014, and each year thereafter, the Office of Broadband Development shall report to the legislative committees with jurisdiction over broadband policy and finance on the office's activities during the previous year.

(b) The report shall contain, at a minimum:

(1) an analysis of the current availability and use of broadband, including average broadband speeds, within the state;

(2) information gathered from schools, libraries, hospitals, and public safety facilities across the state, determining the actual speed and capacity of broadband currently in use and the need, if any, for increases in speed and capacity to meet current or anticipated needs;

(3) an analysis of incumbent broadband infrastructure within the state and its ability to spur economic development;

(4) an analysis of the degree to which new, additional, or improved broadband infrastructure would spur economic development in the state;

(5) a summary of the office's activities in coordinating broadband infrastructure development under section 116J.391;

(6) suggested policies, incentives, and legislation designed to accelerate the achievement of the goals under section 237.012, subdivisions 1 and 2;

(7) any proposed legislative and policy initiatives; and

(8) any other information requested by the legislative committees with jurisdiction over broadband policy and finance, or that the office deems necessary.

(c) The report may be submitted electronically and is subject to section 3.195, subdivision 1.

History: 2013 c 85 art 3 s 13



Section 116J.391 — COORDINATION OF BROADBAND INFRASTRUCTURE DEVELOPMENT.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Broadband" or "broadband service" has the meaning given in section 116J.39, subdivision 1, paragraph (b).

(c) "Broadband conduit" means a conduit, pipe, innerduct, or microduct for fiber optic or other cables that support broadband and wireless facilities for broadband service.

(d) "Local unit of government" has the meaning given in section 116G.03, subdivision 3.

(e) "Office" means the Office of Broadband Development established in section 116J.39.

Subd. 2. Broadband infrastructure development. (a) The office shall, in collaboration with the Department of Transportation and private entities, encourage and coordinate "dig once" efforts for the planning, relocation, installation, or improvement of broadband conduit within the right-of-way in conjunction with any current or planned construction, including, but not limited to, trunk highways and bridges. To the extent necessary, the office shall, in collaboration with the Department of Transportation, evaluate engineering and design standards, procedures and criteria for contracts or lease agreements with private entities, and pricing requirements, and provide for allocation of risk, costs, and any revenue generated.

(b) The office shall, in collaboration with other state departments and agencies as the office deems necessary, develop a strategy to facilitate the timely and efficient deployment of broadband conduit or other broadband facilities on state-owned lands and buildings.

(c) To the extent practicable, the office shall encourage and assist local units of government to adopt and implement policies similar to those under paragraphs (a) and (b) for construction or other improvements to county state-aid highways, municipal state-aid roads, and any other rights-of-way under the local unit of government's jurisdiction, and to other lands or buildings owned by the local unit of government.

(d) Special consideration must be paid to projects under this subdivision that will likely improve access to broadband by rural or underserved communities.

Subd. 3. Reporting. As part of its annual report under section 116J.39, subdivision 5, the office shall report on activities taken under this section, including, but not limited to, the number of current and planned projects using the "dig once" approach, any gains in broadband speed or access associated with the project, and any costs or cost savings to the state, private entity, or end user of broadband services.

Subd. 4. No right of action. Nothing in this section shall be construed to create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the state of Minnesota; its departments, agencies, or entities; its officers, employees, or agents; or any other person.

History: 2013 c 85 art 3 s 14



Section 116J.394 — DEFINITIONS.

(a) For the purposes of sections 116J.394 to 116J.398, the following terms have the meanings given them.

(b) "Broadband" or "broadband service" has the meaning given in section 116J.39, subdivision 1, paragraph (b).

(c) "Broadband infrastructure" means networks of deployed telecommunications equipment and technologies necessary to provide high-speed Internet access and other advanced telecommunications services for end users.

(d) "Commissioner" means the commissioner of employment and economic development.

(e) "Last-mile infrastructure" means broadband infrastructure that serves as the final leg connecting the broadband service provider's network to the end-use customer's on-premises telecommunications equipment.

(f) "Middle-mile infrastructure" means broadband infrastructure that links a broadband service provider's core network infrastructure to last-mile infrastructure.

(g) "Political subdivision" means any county, city, town, school district, special district or other political subdivision, or public corporation.

(h) "Underserved areas" means areas of Minnesota in which households or businesses lack access to wire-line broadband service at speeds of at least 100 megabits per second download and at least 20 megabits per second upload.

(i) "Unserved areas" means areas of Minnesota in which households or businesses lack access to wire-line broadband service, as defined in section 116J.39.

History: 2014 c 312 art 3 s 2; 1Sp2015 c 1 art 2 s 1; 2016 c 189 art 5 s 2



Section 116J.395 — BORDER-TO-BORDER BROADBAND DEVELOPMENT GRANT PROGRAM.

Subdivision 1. Establishment. A grant program is established under the Department of Employment and Economic Development to award grants to eligible applicants in order to promote the expansion of access to broadband service in unserved or underserved areas of the state.

Subd. 2. Eligible expenditures. Grants may be awarded under this section to fund the acquisition and installation of middle-mile and last-mile infrastructure that support broadband service scalable to speeds of at least 100 megabits per second download and 100 megabits per second upload.

Subd. 3. Eligible applicants. Eligible applicants for grants awarded under this section include:

(1) an incorporated business or a partnership;

(2) a political subdivision;

(3) an Indian tribe;

(4) a Minnesota nonprofit organization organized under chapter 317A;

(5) a Minnesota cooperative association organized under chapter 308A or 308B; and

(6) a Minnesota limited liability corporation organized under chapter 322B or 322C for the purpose of expanding broadband access.

Subd. 4. Application process. (a) An eligible applicant must submit an application to the commissioner on a form prescribed by the commissioner. The commissioner shall develop administrative procedures governing the application and grant award process. The commissioner shall act as fiscal agent for the grant program and shall be responsible for receiving and reviewing grant applications and awarding grants under this section.

(b) At least 30 days prior to the first day applications may be submitted each fiscal year, the commissioner must publish on the department's Web site the specific criteria and any quantitative weighting scheme or scoring system the commissioner will use to evaluate or rank applications and award grants under subdivision 6.

Subd. 5. Application contents. An applicant for a grant under this section shall provide the following information on the application:

(1) the location of the project;

(2) the kind and amount of broadband infrastructure to be purchased for the project;

(3) evidence regarding the unserved or underserved nature of the community in which the project is to be located;

(4) the number of households passed that will have access to broadband service as a result of the project, or whose broadband service will be upgraded as a result of the project;

(5) significant community institutions that will benefit from the proposed project;

(6) evidence of community support for the project;

(7) the total cost of the project;

(8) sources of funding or in-kind contributions for the project that will supplement any grant award;

(9) evidence that no later than six weeks before submission of the application the applicant contacted, in writing, all entities providing broadband service in the proposed project area to ask for each broadband service provider's plan to upgrade broadband service in the project area to speeds that meet or exceed the state's broadband speed goals in section 237.012, subdivision 1, within the time frame specified in the proposed grant activities;

(10) the broadband service providers' written responses to the inquiry made under clause (9); and

(11) any additional information requested by the commissioner.

Subd. 5a. Challenge process. (a) Within three days of the close of the grant application process, the office shall publish on its Web site the proposed geographic broadband service area and the proposed broadband service speeds for each application submitted.

(b) An existing broadband service provider in or proximate to the proposed project area may, within 30 days of publication of the information under paragraph (a), submit in writing to the commissioner a challenge to an application. A challenge must contain information demonstrating that:

(1) the provider currently provides or has begun construction to provide broadband service to the proposed project area at speeds equal to or greater than the state speed goal contained in section 237.012, subdivision 1; or

(2) the provider commits to complete construction of broadband infrastructure and provide broadband service in the proposed project area at speeds equal to or greater than the state speed goal contained in section 237.012, subdivision 1, no later than 18 months after the date grant awards are made under this section for the grant cycle under which the application was submitted.

(c) The commissioner must evaluate the information submitted in a provider's challenge under this section, and is prohibited from funding a project if the commissioner determines that the provider's commitment to provide broadband service that meets the requirements of paragraph (b) in the proposed project area is credible.

(d) If the commissioner denies funding to an applicant as a result of a broadband service provider's challenge made under this section, and the broadband service provider does not fulfill the provider's commitment to provide broadband service in the project area, the commissioner is prohibited from denying funding to an applicant as a result of a challenge by the same broadband service provider for the following two grant cycles, unless the commissioner determines that the broadband service provider's failure to fulfill the provider's commitment was the result of factors beyond the broadband service provider's control.

Subd. 6. Awarding grants. (a) In evaluating applications and awarding grants, the commissioner shall give priority to applications that are constructed in areas identified by the director of the Office of Broadband Development as unserved.

(b) In evaluating applications and awarding grants, the commissioner may give priority to applications that:

(1) are constructed in areas identified by the director of the Office of Broadband Development as underserved;

(2) offer new or substantially upgraded broadband service to important community institutions including, but not limited to, libraries, educational institutions, public safety facilities, and healthcare facilities;

(3) facilitate the use of telemedicine and electronic health records;

(4) serve economically distressed areas of the state, as measured by indices of unemployment, poverty, or population loss that are significantly greater than the statewide average;

(5) provide technical support and train residents, businesses, and institutions in the community served by the project to utilize broadband service;

(6) include a component to actively promote the adoption of the newly available broadband services in the community;

(7) provide evidence of strong support for the project from citizens, government, businesses, and institutions in the community;

(8) provide access to broadband service to a greater number of unserved or underserved households and businesses; or

(9) leverage greater amounts of funding for the project from other private and public sources.

(c) The commissioner shall endeavor to award grants under this section to qualified applicants in all regions of the state.

Subd. 7. Limitation. (a) No grant awarded under this section may fund more than 50 percent of the total cost of a project.

(b) Grants awarded to a single project under this section must not exceed $5,000,000.

Subd. 8. Application evaluation report. By June 30 of each year, the Office of Broadband Development shall publish on the Department of Employment and Economic Development's Web site and provide to the chairs and ranking minority members of the senate and house of representatives committees with primary jurisdiction over broadband a list of all applications for grants under this section received during the previous year and, for each application:

(1) the results of any quantitative weighting scheme or scoring system the commissioner used to award grants or rank the applications;

(2) the grant amount requested; and

(3) the grant amount awarded, if any.

History: 2014 c 312 art 3 s 3; 2016 c 135 art 4 s 6; 2016 c 189 art 5 s 3-6



Section 116J.396 — BORDER-TO-BORDER BROADBAND FUND.

Subdivision 1. Account established. The border-to-border broadband fund account is established as a separate account in the special revenue fund in the state treasury. The commissioner shall credit to the account appropriations and transfers to the account. Earnings, such as interest, dividends, and any other earnings arising from assets of the account, must be credited to the account. Funds remaining in the account at the end of a fiscal year are not canceled to the general fund, but remain in the account until expended. The commissioner shall manage the account.

Subd. 2. Expenditures. Money in the account may be used only:

(1) for grant awards made under section 116J.395, including costs incurred by the Department of Employment and Economic Development to administer that section;

(2) to supplement revenues raised by bonds sold by local units of government for broadband infrastructure development; or

(3) to contract for the collection of broadband deployment data from providers and the creation of maps showing the availability of broadband service.

Subd. 3. Appropriation. Money in the account is appropriated to the commissioner for the purposes of subdivision 2.

History: 2014 c 312 art 3 s 4



Section 116J.397 — UPDATED BROADBAND DEPLOYMENT DATA AND MAPS.

(a) Beginning in 2016 and continuing each year thereafter, the Office of Broadband Development shall contract with one or more independent organizations that have extensive experience working with Minnesota broadband providers to:

(1) collect broadband deployment data from Minnesota providers, verify its accuracy through on-the-ground testing, and create state and county maps available to the public by April 15, 2017, and each April 15 thereafter, showing the availability of broadband service at various upload and download speeds throughout Minnesota;

(2) analyze the deployment data collected to help inform future investments in broadband infrastructure; and

(3) conduct business and residential surveys that measure broadband adoption and use in the state.

(b) Data provided by a broadband provider under this section is nonpublic data under section 13.02, subdivision 9. Maps produced under this paragraph are public data under section 13.03.

History: 2016 c 189 art 5 s 7



Section 116J.398 — BROADBAND PREVAILING WAGE EXEMPTION.

Notwithstanding any other law to the contrary, section 116J.871 does not apply to a project receiving a grant under section 116J.395 for the construction, installation, remodeling, and repair of last-mile infrastructure, as defined under section 116J.394, paragraph (e).

History: 2016 c 189 art 5 s 8



Section 116J.401 — DESIGNATION; DUTIES; DATA.

Subdivision 1. State agency. The commissioner of employment and economic development is designated the "state agency" as defined by United States Code, title 29, section 49c, the Wagner-Peyser Act, as amended.

Subd. 2. Duties; authorizations; limitations. (a) The commissioner of employment and economic development shall:

(1) provide regional development commissions, the Metropolitan Council, and units of local government with information, technical assistance, training, and advice on using federal and state programs;

(2) receive and administer the Small Cities Community Development Block Grant Program authorized by Congress under the Housing and Community Development Act of 1974, as amended;

(3) receive and administer the section 107 technical assistance program grants authorized by Congress under the Housing and Community Development Act of 1974, as amended;

(4) receive, administer, and supervise other state and federal grants and grant programs for planning, community affairs, community development purposes, employment and training services, and other state and federal programs assigned to the department by law or by the governor in accordance with section 4.07;

(5) receive applications for state and federal grants and grant programs for planning, community affairs, and community development purposes, and other state and federal programs assigned to the department by law or by the governor in accordance with section 4.07;

(6) act as the agent of, and cooperate with, the federal government in matters of mutual concern, including the administration of any federal funds granted to the state to aid in the performance of functions of the commissioner;

(7) provide consistent, integrated employment and training services across the state;

(8) administer the Wagner-Peyser Act, the Workforce Investment Act, and other federal employment and training programs;

(9) establish the standards for all employment and training services administered under this chapter and chapters 116L, 248, 268, and 268A;

(10) administer the aspects of the Minnesota family investment program, general assistance, and food stamps that relate to employment and training services, subject to the contract under section 116L.86, subdivision 1;

(11) obtain reports from local service units and service providers for the purpose of evaluating the performance of employment and training services;

(12) as requested, certify employment and training services, and decertify services that fail to comply with performance criteria according to standards established by the commissioner;

(13) develop standards for the contents and structure of the local service unit plans and plans for Indian tribe employment and training services, review and comment on those plans, and approve or disapprove the plans;

(14) supervise the county boards of commissioners, local service units, and any other units of government designated in federal or state law as responsible for employment and training programs;

(15) establish administrative standards and payment conditions for providers of employment and training services;

(16) enter into agreements with Indian tribes as necessary to provide employment and training services as appropriate funds become available;

(17) cooperate with the federal government and its employment and training agencies in any reasonable manner as necessary to qualify for federal aid for employment and training services and money;

(18) administer and supervise all forms of unemployment insurance provided for under federal and state laws;

(19) provide current state and substate labor market information and forecasts, in cooperation with other agencies;

(20) require all general employment and training programs that receive state funds to make available information about opportunities for women in nontraditional careers in the trades and technical occupations;

(21) consult with the Rehabilitation Council for the Blind on matters pertaining to programs and services for the blind and visually impaired;

(22) enter into agreements with other departments of the state and local units of government as necessary;

(23) establish and maintain administrative units necessary to perform administrative functions common to all divisions of the department;

(24) investigate, study, and undertake ways and means of promoting and encouraging the prosperous development and protection of the legitimate interest and welfare of Minnesota business, industry, and commerce, within and outside the state;

(25) locate markets for manufacturers and processors and aid merchants in locating and contacting markets;

(26) as necessary or useful for the proper execution of the powers and duties of the commissioner in promoting and developing Minnesota business, industry, and commerce, both within and outside the state, investigate and study conditions affecting Minnesota business, industry, and commerce; collect and disseminate information; and engage in technical studies, scientific investigations, statistical research, and educational activities;

(27) plan and develop an effective business information service both for the direct assistance of business and industry of the state and for the encouragement of business and industry outside the state to use economic facilities within the state;

(28) compile, collect, and develop periodically, or otherwise make available, information relating to current business conditions;

(29) conduct or encourage research designed to further new and more extensive uses of the natural and other resources of the state and designed to develop new products and industrial processes;

(30) study trends and developments in the industries of the state and analyze the reasons underlying the trends;

(31) study costs and other factors affecting successful operation of businesses within the state;

(32) make recommendations regarding circumstances promoting or hampering business and industrial development;

(33) serve as a clearing house for business and industrial problems of the state;

(34) advise small business enterprises regarding improved methods of accounting and bookkeeping;

(35) cooperate with interstate commissions engaged in formulating and promoting the adoption of interstate compacts and agreements helpful to business, industry, and commerce;

(36) cooperate with other state departments and with boards, commissions, and other state agencies in the preparation and coordination of plans and policies for the development of the state and for the use and conservation of its resources insofar as the use, conservation, and development may be appropriately directed or influenced by a state agency;

(37) in connection with state, county, and municipal public works projects, assemble and coordinate information relative to the status, scope, cost, and employment possibilities and availability of materials, equipment, and labor, and recommend limitations on the public works;

(38) gather current progress information with reference to public and private works projects of the state and its political subdivisions with reference to conditions of employment;

(39) inquire into and report to the governor, when requested by the governor, with respect to any program of public state improvements and its financing; and request and obtain information from other state departments or agencies as may be needed for the report;

(40) study changes in population and current trends and prepare plans and suggest policies for the development and conservation of the resources of the state;

(41) confer and cooperate with the executive, legislative, or planning authorities of the United States, neighboring states and provinces, and the counties and municipalities of neighboring states, for the purpose of bringing about a coordination between the development of neighboring provinces, states, counties, and municipalities and the development of this state;

(42) generally gather, compile, and make available statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources, and other like subjects in this state, with authority to call upon other state departments for statistical data and results obtained by them and to arrange and compile that statistical information in a reasonable manner;

(43) publish documents and annually convene regional meetings to inform businesses, local government units, assistance providers, and other interested persons of changes in state and federal law related to economic development;

(44) annually convene conferences of providers of economic development-related financial and technical assistance for the purposes of exchanging information on economic development assistance, coordinating economic development activities, and formulating economic development strategies;

(45) provide business with information on the economic benefits of energy conservation and on the availability of energy conservation assistance;

(46) as part of the biennial budget process, prepare performance measures for each business loan or grant program within the jurisdiction of the commissioner. Measures include source of funds for each program, number of jobs proposed or promised at the time of application and the number of jobs created, estimated number of jobs retained, the average salary and benefits for the jobs resulting from the program, and the number of projects approved;

(47) provide a continuous program of education for business people;

(48) publish, disseminate, and distribute information and statistics;

(49) promote and encourage the expansion and development of markets for Minnesota products;

(50) promote and encourage the location and development of new businesses in the state as well as the maintenance and expansion of existing businesses and for that purpose cooperate with state and local agencies and individuals, both within and outside the state;

(51) advertise and disseminate information as to natural resources, desirable locations, and other advantages for the purpose of attracting businesses to locate in this state;

(52) aid the various communities in this state in attracting business to their communities;

(53) advise and cooperate with municipal, county, regional, and other planning agencies and planning groups within the state for the purpose of promoting coordination between the state and localities as to plans and development in order to maintain a high level of gainful employment in private profitable production and achieve commensurate advancement in social and cultural welfare;

(54) coordinate the activities of statewide and local planning agencies, correlate information secured from them and from state departments and disseminate information and suggestions to the planning agencies;

(55) encourage and assist in the organization and functioning of local planning agencies where none exist; and

(56) adopt measures calculated to promote public interest in and understanding of the problems of planning and, to that end, may publish and distribute copies of any plan or any report and may employ other means of publicity and education that will give full effect to the provisions of sections 116J.60 to 116J.63.

(b) At the request of any governmental subdivision in paragraph (a), clause (53), the commissioner may provide planning assistance, which includes but is not limited to surveys, land use studies, urban renewal plans, technical services and other planning work to any city or other municipality in the state or perform similar planning work in any county or metropolitan or regional area in the state. The commissioner must not perform the planning work with respect to a metropolitan or regional area which is under the jurisdiction for planning purposes of a county, metropolitan, regional, or joint planning body, except at the request or with the consent of the respective county, metropolitan, regional, or joint planning body.

(c) The commissioner is authorized to:

(1) receive and expend money from municipal, county, regional, and other planning agencies;

(2) accept and disburse grants and other aids for planning purposes from the federal government and from other public or private sources;

(3) utilize money received under clause (2) for the employment of consultants and other temporary personnel to assist in the supervision or performance of planning work supported by money other than state-appropriated money;

(4) enter into contracts with agencies of the federal government, units of local government or combinations thereof, and with private persons that are necessary in the performance of the planning assistance function of the commissioner; and

(5) assist any local government unit in filling out application forms for the federal grants-in-aid.

(d) In furtherance of its planning functions, any city or town, however organized, may expend money and contract with agencies of the federal government, appropriate departments of state government, other local units of government, and with private persons.

Subd. 3. Classification of data on individuals. Data collected on individuals pursuant to a program operated by the commissioner are private data on individuals as defined in section 13.02, subdivision 12, unless more restrictively classified by law.

History: 1984 c 558 art 4 s 4; 1Sp1985 c 14 art 9 s 40; 1987 c 312 art 1 s 26; 1987 c 403 art 2 s 129,130; art 3 s 50; 1989 c 282 art 5 s 123,124; 1993 c 172 s 78; 1994 c 483 s 1; 1995 c 248 art 11 s 19; 1995 c 259 art 1 s 40; 1996 c 339 s 2,3; 1997 c 7 art 5 s 34; 1997 c 66 s 80; 1997 c 85 art 4 s 26; 1997 c 245 art 4 s 6; 1998 c 265 s 2; 1998 c 366 s 65; 1999 c 107 s 66; 1999 c 159 s 119; 2000 c 343 s 4; 2001 c 79 s 3; 2001 c 175 s 52; 1Sp2001 c 9 art 10 s 61; 2002 c 379 art 1 s 113; 1Sp2003 c 4 s 1; 1Sp2003 c 14 art 1 s 106; 2004 c 206 s 12,40,52; 2009 c 78 art 2 s 6; 2010 c 382 s 20



Section 116J.4011 — LABOR MARKET INFORMATION DATA PRODUCTION REQUIREMENT.

(a) As part of the commissioner's obligation under section 116J.401, the commissioner must, in collaboration with the Office of Higher Education and local workforce councils, produce and publish labor market analysis describing the alignment between employer requirements and workforce qualifications.

(b) The analysis must include a description of job trends that supports career choice and job seeking including:

(1) measures of current job growth, projected future job growth, and current job vacancies;

(2) a breakdown of these measures, whenever feasible, by industry, occupation, statewide and substate region, by educational requirement, state employee retirement trends, and by racial trends;

(3) a description of industry- or occupation-based credentials and minimum educational standards necessary for successful employment in each area; and

(4) a designation of areas of opportunity based on high growth, high vacancy, and high pay conditions.

(c) The analysis must include a description of workforce supply and quality, including:

(1) a description of the current educational attainment of the workforce and its distribution across industries, occupations, and regions;

(2) the number and distribution of recent graduates of and current enrollees in postsecondary institutions by academic concentration or major and by credential type; and

(3) the completion rate, employment outcome, and average debt for recent postsecondary graduates by program of study, institution type, and credential.

(d) The analysis must be reviewed on a regular basis by representatives from the business and postsecondary sectors, and any feedback should be incorporated into data collection and presentation where feasible. This feedback may also include surveys of employers on their skill, credential, and other workforce requirements when necessary.

(e) Analysis, data, and reports required by this section must be easily accessible, easily readable, and prominently presented on the Department of Employment and Economic Development Web site and Web sites of workforce centers. Information on job vacancies and areas of potential employment opportunities should link to educational or credential requirements, appropriate training or educational offerings, prevailing wages, and other indicators of market conditions deemed important to career choosers and job seekers.

History: 2013 c 85 art 3 s 2



Section 116J.403 — RULES.

No money made available to the commissioner for the Small Cities Community Development Block Grant Program shall be spent for community development and related planning programs until the commissioner adopts rules prescribing standards and procedures to govern the expenditure. The rules must be adopted under the Administrative Procedure Act in chapter 14 and must conform with all terms and conditions imposed on the commissioner when the money is made available.

History: 1984 c 558 art 4 s 6; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 26



Section 116J.407 — DAIRY MODERNIZATION.

Subdivision 1. Generally. The commissioner shall make funds available to eligible regional or statewide development organizations defined under section 116J.8731 to be used for the purposes of this section.

Subd. 2. Eligible expenditures. Money may be used for loans for the acquisition, construction, or improvement of buildings or facilities, or the acquisition of equipment, for dairy animal housing, confinement, animal feeding, milk production, and waste management, including the following, if related to dairy animals:

(1) free-stall barns;

(2) fences;

(3) watering facilities;

(4) feed storage and handling equipment;

(5) milking parlors;

(6) robotic equipment;

(7) scales;

(8) milk storage and cooling facilities;

(9) bulk tanks;

(10) manure pumping and storage facilities;

(11) digesters;

(12) equipment used to produce energy;

(13) capital investment in pasture; and

(14) on-farm processing facilities.

Subd. 3. Application process. The commissioner of agriculture and the commissioner of employment and economic development shall establish a process by which an eligible dairy producer may make application for assistance under this section to the county in which the producer is located. The application must require the producer and county to provide information regarding the producer's existing business, the intended use of the requested funds, and other information the commissioners find necessary to evaluate the feasibility, likely success, and economic return of the project, and to ensure that money can be provided consistent with other state and federal laws.

History: 2004 c 254 s 24



Section 116J.411 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 116J.411 to 116J.415, the following terms have the meaning given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 2a. Job enhancement. "Job enhancement" means:

(1) an increase in wages, and an increase in the responsibility or skill level of job duties; or

(2) the provision of additional training or education for employees in existing jobs.

Subd. 3. [Repealed, 2003 c 128 art 13 s 40]

Subd. 4. Low income. "Low income" means equal to or below the nonmetropolitan median household income.

Subd. 5. Principally. "Principally" means more than half.

Subd. 6. Regional organization. "Regional organization" or "organization" means an organization selected under section 116J.415, subdivision 3.

Subd. 7. Rural. "Rural" means the area of Minnesota located outside of the metropolitan area as defined in section 473.121, subdivision 2.

History: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 1 s 3; 1996 c 369 s 12; 2003 c 128 art 13 s 6; 1Sp2003 c 4 s 1



Section 116J.412 — ACCOUNT ALLOCATION.

The commissioner shall allocate $6,000,000 from the rural rehabilitation account to be used for the challenge grant program.

History: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 1 s 4; 1989 c 335 art 4 s 52; 1990 c 375 s 3; 1991 c 322 s 19; 1994 c 483 s 1; 1995 c 232 s 6; 1996 c 369 s 12



Section 116J.415 — CHALLENGE GRANT PROGRAM.

Subdivision 1. Organization. The commissioner shall make challenge grants to regional organizations, for the purpose of providing financial assistance to encourage private investment, to provide jobs or job enhancement for low-income persons, and to promote economic development in the rural areas of the state.

Subd. 2. Funding regions. The commissioner shall divide the state outside of the metropolitan area as defined in section 473.121, subdivision 2, into six regions. A region's boundaries must be coterminous with the boundaries of one or more of the development regions established under section 462.385. The commissioner shall allocate all funds remaining in each regional subaccount of the rural rehabilitation account, as established under section 116J.955, to each respective regional organization. The money designated to each region must be used for assistance authorized in this section.

Subd. 3. Selection of organizations to receive challenge grants. The commissioner shall select at least one organization for each region to receive the challenge grants and shall enter into grant agreements with the organizations. An organization must be a nonprofit corporation and must demonstrate that:

(1) its board of directors includes citizens experienced in rural development, representatives of the regional development commissions, and representatives from all geographic areas in the region;

(2) it has the technical skills to analyze projects;

(3) it is familiar with other available public and private funding sources and economic development programs;

(4) it can initiate and implement economic development projects; and

(5) it can establish and administer a revolving loan account.

Subd. 4. Revolving fund. A regional organization shall establish a commissioner certified revolving fund to promote economic development in rural Minnesota. Funds may be used to provide loans, loan guarantees, interest buy-downs, and other forms of participation with private sources of financing, provided that the financial assistance must be for a principal amount that does not exceed one-half of the cost of the project for which financing is sought.

Subd. 5. Assistance criteria. Projects supported through the challenge grant program must be used principally to benefit low-income persons by:

(1) creating new jobs, job enhancement, or retaining existing jobs;

(2) increasing the local tax base;

(3) demonstrating that investment of public dollars induces private funds;

(4) providing higher wage levels to the community or adding value to current workforce skills;

(5) retaining existing business; or

(6) attracting out-of-state business.

Subd. 6. [Repealed, 2003 c 128 art 13 s 40]

Subd. 7. Revolving fund administration. Repayment amounts must be deposited in the regional revolving fund for further distribution by the regional organization, consistent with the loan criteria specified in subdivisions 4 and 5.

Subd. 8. Rules. The commissioner shall adopt rules to implement the duties specified in this section.

Subd. 9. [Repealed, 2003 c 128 art 13 s 40]

Subd. 10. [Repealed, 2003 c 128 art 13 s 40]

Subd. 11. Reporting requirements. An organization that receives a challenge grant shall:

(1) submit an annual report to the commissioner by August 30 for the preceding fiscal year that includes an account of loans made, written off, and fully paid during the calendar year, the source and amount of money collected and distributed by the regional revolving fund, and the funds' cash balance and loans receivable; and

(2) provide for an independent annual audit to be performed in accordance with generally accepted accounting practices and auditing standards and submit a copy of each annual audit report to the commissioner.

History: 1987 c 384 art 3 s 18; 1987 c 386 art 1 s 10; 1988 c 615 s 6; 1989 c 335 art 4 s 53,54,106; 1995 c 224 s 64-66; 1996 c 369 s 12; 1999 c 223 art 2 s 18; 2003 c 128 art 13 s 7-12



Section 116J.421 — RURAL POLICY AND DEVELOPMENT CENTER.

Subdivision 1. Established. (a) The Rural Policy and Development Center is established at Mankato State University. The center may be established by the board as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code or the board may organize and operate the center in a manner and form that the board determines best allows the center to carry out its duties.

(b) If the board organizes the center as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code, staff of the center may participate in state insurance plans that apply to state employees generally, and are subject to regulation by the state Campaign Finance and Public Disclosure Board.

Subd. 2. Governance. The center is governed by a board of directors appointed to six-year terms by the governor comprised of:

(1) a representative from each of the two largest statewide general farm organizations;

(2) a representative from a regional initiative organization selected under section 116J.415, subdivision 3;

(3) the president of Mankato State University;

(4) a representative from the general public residing in a town of less than 5,000 located outside of the metropolitan area;

(5) a member of the house of representatives appointed by the speaker of the house and a member of the senate appointed by the subcommittee on committees of the senate committee on rules and administration appointed for two-year terms;

(6) three representatives from business, including one representing rural manufacturing and one rural retail and service business;

(7) three representatives from private foundations with a demonstrated commitment to rural issues;

(8) one representative from a rural county government; and

(9) one representative from a rural regional government.

The board shall appoint one additional member to the board of directors who shall represent the general public.

If the board concludes at any time that the composition of the board does not adequately reflect the ethnic and gender diversity of rural Minnesota, the board may appoint up to four additional members in order to better reflect this diversity. Members appointed by the board under this paragraph shall serve six-year terms. The board may not appoint additional members such that the board would have a total of more than 20 members.

Subd. 3. Duties. The center shall:

(1) research and identify present and emerging social and economic issues for rural Minnesota, including health care, transportation, crime, housing, and job training;

(2) forge alliances and partnerships with rural communities to find practical solutions to economic and social problems;

(3) provide a resource center for rural communities on issues of importance to them;

(4) encourage collaboration across higher education institutions to provide interdisciplinary team approaches to problem solving with rural communities;

(5) involve students in center projects; and

(6) submit to the legislature a report on the "State of Rural Minnesota" no later than March 1 in each odd-numbered year.

Subd. 4. Statewide focus. The center has a statewide mission. It may contract and collaborate with higher education and other institutions located throughout the state.

Subd. 5. Powers. The board has the power to do all things reasonable and necessary to carry out the duties of the center including, without limitation, the power to:

(1) enter into contracts for goods or services with individuals and private and public entities;

(2) sue and be sued;

(3) acquire, hold, lease, and transfer any interest in real and personal property;

(4) accept appropriations, gifts, grants, and bequests;

(5) hire employees; and

(6) delegate any of its powers.

Subd. 6. Use of appropriation. State appropriations to the board, whether from the general fund or the rural policy and development fund, may, at the discretion of the board, be expended for administration of the center and to carry out its duties under this section or under other law.

Subd. 7. Board compensation. Compensation and expense reimbursement of board members is as provided in section 15.0575, subdivision 3.

History: 1997 c 200 art 1 s 51; 1Sp1998 c 1 art 3 s 18,19; 1999 c 223 art 2 s 19-22; 2000 c 488 art 2 s 5; 2001 c 86 s 1; 2006 c 281 art 4 s 5



Section 116J.423 — MINNESOTA 21ST CENTURY FUND.

Subdivision 1. Created. The Minnesota 21st century fund is created as a separate account in the treasury. Money in the account is appropriated to the commissioner of employment and economic development for the purposes of this section. All money earned by the account, loan repayments of principal and interest, and earnings on investments must be credited to the account. For the purpose of this section, "fund" means the Minnesota 21st century fund. The commissioner shall operate the account as a revolving account.

Subd. 2. Use of fund. The commissioner shall use money in the fund to make loans or equity investments in mineral, steel, or any other industry processing, production, manufacturing, or technology project that would enhance the economic diversification and that is located within the taconite relief tax area as defined under section 273.134. The commissioner must, prior to making any loans or equity investments and after consultation with industry and public officials, develop a strategy for making loans and equity investments that assists the taconite relief area in retaining and enhancing its economic competitiveness. Money in the fund may also be used to pay for the costs of carrying out the commissioner's due diligence duties under this section.

Subd. 2a. Grants authorized. Notwithstanding subdivision 2, the commissioner may use money in the fund to make grants to a municipality or county, or to a county regional rail authority as appropriate, for public infrastructure needed to support an eligible project under this section. Grant money may be used by the municipality, county, or regional rail authority to acquire right-of-way and mitigate loss of wetlands and runoff of storm water; to predesign, design, construct, and equip roads and rail lines; and, in cooperation with municipal utilities, to predesign, design, construct, and equip natural gas pipelines, electric infrastructure, water supply systems, and wastewater collection and treatment systems. Grants made under this subdivision are available until expended.

Subd. 3. Requirements prior to committing funds. The commissioner, prior to making a commitment for a loan or equity investment must, at a minimum, conduct due diligence research regarding the proposed loan or equity investment, including contracting with professionals as needed to assist in the due diligence.

Subd. 4. Requirements for fund disbursements. The commissioner may make conditional commitments for loans or equity investments but disbursements of funds pursuant to a commitment may not be made until commitments for the remainder of a project's funding are made that are satisfactory to the commissioner and disbursements made from the other commitments sufficient to protect the interests of the state in its loan or investment.

Subd. 5. Company contribution. The commissioner may provide loans or equity investments that match, in a proportion determined by the commissioner, an investment made by the owner of a facility.

History: 1999 c 223 art 2 s 23; 1Sp2003 c 4 s 1; 2008 c 179 s 38; 2014 c 312 art 3 s 5; 2016 c 189 art 7 s 14



Section 116J.424 — IRON RANGE RESOURCES AND REHABILITATION BOARD CONTRIBUTION.

The commissioner of the Iron Range Resources and Rehabilitation Board with approval by the board, may provide an equal match for any loan or equity investment made for a project located in the tax relief area defined in section 273.134, paragraph (b), by the Minnesota 21st century fund created by section 116J.423. The match may be in the form of a loan or equity investment, notwithstanding whether the fund makes a loan or equity investment. The state shall not acquire an equity interest because of an equity investment or loan by the board and the board at its sole discretion shall decide what interest it acquires in a project. The commissioner of employment and economic development may require a commitment from the board to make the match prior to disbursing money from the fund.

History: 1999 c 223 art 2 s 24; 1Sp2001 c 5 art 6 s 1; 1Sp2003 c 4 s 1; 2009 c 78 art 7 s 1; 2013 c 3 s 1; 2016 c 189 art 7 s 15



Section 116J.431 — GREATER MINNESOTA BUSINESS DEVELOPMENT PUBLIC INFRASTRUCTURE GRANT PROGRAM.

Subdivision 1. Grant program established; purpose. (a) The commissioner shall make grants to counties or cities to provide up to 50 percent of the capital costs of public infrastructure necessary for an eligible economic development project. The county or city receiving a grant must provide for the remainder of the costs of the project, either in cash or in kind. In-kind contributions may include the value of site preparation other than the public infrastructure needed for the project.

(b) The purpose of the grants made under this section is to keep or enhance jobs in the area, increase the tax base, or to expand or create new economic development.

(c) In awarding grants under this section, the commissioner must adhere to the criteria under subdivision 4.

(d) If the commissioner awards a grant for less than 50 percent of the project, the commissioner shall provide the applicant and the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over economic development finance a written explanation of the reason less than 50 percent of the capital costs were awarded in the grant.

Subd. 1a. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "City" means a statutory or home rule charter city located outside the metropolitan area, as defined in section 473.121, subdivision 2.

(c) "County" means a county located outside the metropolitan area, as defined in section 473.121, subdivision 2.

(d) "Public infrastructure" means publicly owned physical infrastructure necessary to support economic development projects, including, but not limited to, sewers, water supply systems, utility extensions, streets, wastewater treatment systems, storm water management systems, and facilities for pretreatment of wastewater to remove phosphorus.

Subd. 2. Eligible projects. An economic development project for which a county or city may be eligible to receive a grant under this section includes:

(1) manufacturing;

(2) technology;

(3) warehousing and distribution;

(4) research and development;

(5) agricultural processing, defined as transforming, packaging, sorting, or grading livestock or livestock products into goods that are used for intermediate or final consumption, including goods for nonfood use; or

(6) industrial park development that would be used by any other business listed in this subdivision even if no business has committed to locate in the industrial park at the time the grant application is made.

Subd. 3. Ineligible projects. The following projects are not eligible for a grant under this section:

(1) retail development; or

(2) office space development, except as incidental to an eligible purpose.

Subd. 4. Application. (a) The commissioner must develop forms and procedures for soliciting and reviewing applications for grants under this section. At a minimum, a county or city must include in its application a resolution of the county or city council certifying that the required local match is available. The commissioner must evaluate complete applications for eligible projects using the following criteria:

(1) the project is an eligible project as defined under subdivision 2;

(2) the project is expected to result in or will attract substantial public and private capital investment and provide substantial economic benefit to the county or city in which the project would be located;

(3) the project is not relocating substantially the same operation from another location in the state, unless the commissioner determines the project cannot be reasonably accommodated within the county or city in which the business is currently located, or the business would otherwise relocate to another state; and

(4) the project is expected to or will create or retain full-time jobs.

(b) The determination of whether to make a grant for a site is within the discretion of the commissioner, subject to this section. The commissioner's decisions and application of the criteria are not subject to judicial review, except for abuse of discretion.

Subd. 5. [Repealed, 2009 c 78 art 2 s 44]

Subd. 6. Maximum grant amount. A county or city may receive no more than $2,000,000 in two years for one or more projects.

Subd. 7. Cancellation of grant; return of grant money. If after five years, the commissioner determines that a project has not proceeded in a timely manner and is unlikely to be completed, the commissioner must cancel the grant and require the grantee to return all grant money awarded for that project. For industrial park development projects, if after five years the industrial park is not developed and available for business use, the commissioner must cancel the grant and require the grantee to return all grant money for that project. If the industrial park is developed and available for use within five years, but no businesses have located in the park, the grantee is not required to return any grant money.

Subd. 8. Appropriation. Grant money returned to the commissioner is appropriated to the commissioner to make additional grants under this section.

History: 2002 c 393 s 46; 2009 c 78 art 2 s 7-11; 2016 c 189 art 7 s 16-19



Section 116J.435 — INNOVATIVE BUSINESS DEVELOPMENT PUBLIC INFRASTRUCTURE GRANT PROGRAM.

Subdivision 1. Creation of account. An innovative business development public infrastructure account is created in the bond proceeds fund. Money in the account may only be used for capital costs of public infrastructure for eligible innovative business development projects.

Subd. 2. Definitions. For purposes of this section:

(1) "local governmental unit" means a county, city, town, special district, public higher education institution, or other political subdivision or public corporation;

(2) "governing body" means the council, board of commissioners, board of trustees, board of regents, or other body charged with governing a local governmental unit;

(3) "public infrastructure" means publicly owned physical infrastructure in this state, including, but not limited to, wastewater collection and treatment systems, drinking water systems, storm sewers, utility extensions, telecommunications infrastructure, streets, roads, bridges, parking ramps, facilities that support basic science technology and clinical research, and research infrastructure;

(4) "innovative business" means a business that is engaged in, or is committed to engage in, innovation in Minnesota in one of the following: using proprietary technology to add value to a product, process, or service in a high technology field; researching or developing a proprietary product, process, or service in a high technology field; researching, developing, or producing a new proprietary technology for use in the fields of tourism, forestry, mining, transportation, or green manufacturing;

(5) "proprietary technology" means the technical innovations that are unique and legally owned or licensed by a business and includes, without limitation, those innovations that are patented, patent pending, a subject of trade secrets, or copyrighted; and

(6) "eligible project" means an innovative business development capital improvement project in this state, including: manufacturing; technology; warehousing and distribution; research and development; innovative business incubator; agricultural processing; or industrial, office, or research park development that would be used by an innovative business.

Subd. 3. Grant program established. (a) The commissioner shall make competitive grants to local governmental units to acquire and prepare land on which public infrastructure required to support an eligible project will be located, including demolition of structures and remediation of any hazardous conditions on the land, or to predesign, design, acquire, construct, furnish, and equip public infrastructure required to support an eligible project. The local governmental unit receiving a grant must provide for the remainder of the public infrastructure costs from other sources. The commissioner may waive the requirements related to an eligible project under subdivision 2 if a project would be eligible under this section but for the fact that its location requires infrastructure improvements to residential development.

(b) The amount of a grant may not exceed the lesser of the cost of the public infrastructure or 50 percent of the sum of the cost of the public infrastructure plus the cost of the completed eligible project.

(c) The purpose of the program is to keep or enhance jobs in the area, increase the tax base, or to expand or create new economic development through the growth of new innovative businesses and organizations.

Subd. 4. Application. (a) The commissioner must develop forms and procedures for soliciting and reviewing applications for grants under this section. At a minimum, a local governmental unit must include the following information in its application:

(1) a resolution of its governing body certifying that the money required to be supplied by the local governmental unit to complete the public infrastructure is available and committed;

(2) a detailed estimate, along with necessary supporting evidence, of the total development costs for the public infrastructure and eligible project;

(3) an assessment of the potential or likely use of the site for innovative business activities after completion of the public infrastructure and eligible project;

(4) a timeline indicating the major milestones of the public infrastructure and eligible project and their anticipated completion dates;

(5) a commitment from the governing body to repay the grant if the milestones are not realized by the completion date identified in clause (4); and

(6) any additional information or material the commissioner prescribes.

(b) The determination of whether to make a grant under subdivision 3 is within the discretion of the commissioner, subject to this section. The commissioner's decisions and application of the priorities are not subject to judicial review, except for abuse of discretion.

Subd. 5. Priorities. (a) If applications for grants exceed the available appropriations, grants must be made for public infrastructure that, in the commissioner's judgment, provides the highest return in public benefits for the public costs incurred. "Public benefits" include job creation, environmental benefits to the state and region, efficient use of public transportation, efficient use of existing infrastructure, provision of affordable housing, multiuse development that constitutes community rebuilding rather than single-use development, crime reduction, blight reduction, community stabilization, and property tax base maintenance or improvement. In making this judgment, the commissioner shall give priority to eligible projects with one or more of the following characteristics:

(1) the potential of the local governmental unit to attract viable innovative businesses;

(2) proximity to public transit if located in a metropolitan county, as defined in section 473.121, subdivision 4;

(3) multijurisdictional eligible projects that take into account the need for affordable housing, transportation, and environmental impact;

(4) the eligible project is not relocating substantially the same operation from another location in the state, unless the commissioner determines the eligible project cannot be reasonably accommodated within the local governmental unit in which the business is currently located, or the business would otherwise relocate to another state or country; and

(5) the number of jobs that will be created.

(b) The factors in paragraph (a) are not listed in a rank order of priority; rather, the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate.

Subd. 6. Cancellation of grant. If a grant is awarded to a local governmental unit and funds are not encumbered for the grant within four years after the award date, the grant must be canceled.

Subd. 7. Repayment of grant. If an eligible project supported by public infrastructure funded with a grant awarded under this section is not occupied by an innovative business in accordance with the grant application under subdivision 4 within five years after the date of the last grant payment, the grant recipient must repay the amount of the grant received. The commissioner must deposit all money received under this subdivision into the state treasury and credit it to the debt service account in the state bond fund.

History: 2006 c 258 s 34; 2009 c 35 s 1,2; 2009 c 78 art 2 s 12; 2010 c 189 s 39



Section 116J.436 — TRANSPORTATION ECONOMIC DEVELOPMENT INFRASTRUCTURE PROGRAM.

Subdivision 1. Grant program established; purpose. The transportation economic development infrastructure program is created to foster interagency coordination between the Departments of Transportation and Employment and Economic Development to finance infrastructure to create economic development opportunities, jobs, and improve all types of transportation systems statewide.

Subd. 2. Eligible projects. Funds appropriated for the program must be used to fund predesign, design, acquisition of land, construction, reconstruction, and infrastructure improvements that will promote economic development, increase employment, and improve transportation systems to accommodate private investment and job creation.

Subd. 3. Trunk highway projects. Money in the program shall not be used on trunk highway improvements, but can be used for needed infrastructure improvements and nontrunk highway improvements in coordination with trunk highway improvement projects undertaken by the Department of Transportation.

Subd. 4. Application. The commissioners of transportation and employment and economic development shall design an application process and selection process to distribute funding to local units of government for publicly owned infrastructure using criteria that take into account: job creation; increase in local tax base; level of private investment; leverage of nonstate funds; improvement to the transportation system to serve the project area; and appropriate geographic balance between the metropolitan area and greater Minnesota.

History: 2012 c 293 s 34



Section 116J.437 — COORDINATING ECONOMIC DEVELOPMENT AND ENVIRONMENTAL POLICY.

Subdivision 1. Definitions. (a) For the purpose of this section, the following terms have the meanings given.

(b) "Green economy" means products, processes, methods, technologies, or services intended to do one or more of the following:

(1) increase the use of energy from renewable sources, including through achieving the renewable energy standard established in section 216B.1691;

(2) achieve the statewide energy-savings goal established in section 216B.2401, including energy savings achieved by the conservation investment program under section 216B.241;

(3) achieve the greenhouse gas emission reduction goals of section 216H.02, subdivision 1, including through reduction of greenhouse gas emissions, as defined in section 216H.01, subdivision 2, or mitigation of the greenhouse gas emissions through, but not limited to, carbon capture, storage, or sequestration;

(4) monitor, protect, restore, and preserve the quality of surface waters, including actions to further the purposes of the Clean Water Legacy Act as provided in section 114D.10, subdivision 1;

(5) expand the use of biofuels, including by expanding the feasibility or reducing the cost of producing biofuels or the types of equipment, machinery, and vehicles that can use biofuels, including activities to achieve the petroleum replacement goal in section 239.7911; or

(6) increase the use of green chemistry, as defined in section 116.9401.

For the purpose of clause (3), "green economy" includes strategies that reduce carbon emissions, such as utilizing existing buildings and other infrastructure, and utilizing mass transit or otherwise reducing commuting for employees.

Subd. 2. Coordinating economic development and environmental policy. The commissioner and the Jobs Skills Partnership Board shall cooperate to promote job training that complements green economy business development.

History: 2008 c 356 s 3; 2010 c 347 art 1 s 1; 2010 c 361 art 5 s 4; 2013 c 114 art 2 s 53



Section 116J.438 — MINNESOTA GREEN ENTERPRISE ASSISTANCE.

(a) The commissioner of employment and economic development, in consultation with the commissioner of commerce, shall lead a multiagency project to advise, promote, market, and coordinate state agency collaboration on green enterprise and green economy projects, as defined in section 116J.437. The multiagency project must include the commissioners of employment and economic development, natural resources, agriculture, transportation, and commerce and the Pollution Control Agency. The project must involve collaboration with the chairs and ranking minority members of legislative committees overseeing energy policy and energy finance, state agencies, local governments, representatives from business and agriculture, and other interested stakeholders. The objective of the project is to utilize existing state resources to expedite the delivery of grants, licenses, permits, and other state authorizations and approvals for green economy projects. The commissioner shall appoint a lead person to coordinate green enterprise assistance activities.

(b) The commissioner of employment and economic development shall seek out and may select persons from the business community to assist the commissioner in project activities.

(c) The commissioner may accept gifts, contributions, and in-kind services for the purposes of this section, under the authority provided in section 116J.035, subdivision 1. Any funds received must be placed in a special revenue account for the purposes of this section.

History: 2009 c 37 art 2 s 7; 2009 c 78 art 2 s 13



Section 116J.548 — HOST COMMUNITY ECONOMIC DEVELOPMENT GRANTS.

Subdivision 1. Creation of account. A host community economic development grant program is created in the Department of Employment and Economic Development. Grants awarded under this section may only be spent for capital costs of an eligible project.

Subd. 2. Definitions. For purposes of this section:

(a) "Capital costs" means expenditures for the public acquisition of land and buildings, betterment of public lands and buildings, and for other publicly owned capital improvements. Capital costs also include expenditures for predesign, design, engineering, and similar activities for specifically identified eligible projects.

(b) "Eligible project" means a development or redevelopment project that will generate economic development within a time frame of five years or less or facilitate the preparation of long-term economic development within a host community.

(c) "Economic development" means assistance in preparation of a redevelopment or development area contained in the application that results in at least one of the following:

(1) job creation, including jobs relating to construction and temporary jobs;

(2) an increase in the tax base;

(3) the ability of the eligible project to attract private investment;

(4) long-term economic development;

(5) needed public infrastructure or transportation-related improvements to facilitate long-term redevelopment or development; or

(6) other objective criteria established by the commissioner that demonstrate a public benefit to the host community.

(d) "Host community" means a city located within the seven-county metropolitan area, as defined in section 473.121, subdivision 2, that is the site of a waste disposal facility that meets the standards in section 473.849, that accepts unprocessed mixed municipal solid waste generated in the metropolitan area.

(e) "Long-term economic development" means capital costs associated with economic development projects identified by a host community comprehensive plan or redevelopment plan that will generate eligible economic development.

Subd. 3. Application. Host communities may apply for a grant under this section on a form and in a manner prescribed by the commissioner. In awarding grants under this section, the commissioner must allocate available money between host communities as evenly as practicable.

Subd. 4. No match required. Notwithstanding section 16A.86 or any other law to the contrary, the state share of a project covered by this section shall cover 100 percent of the total cost of the project.

Subd. 5. Report. The commissioner must report to committees of the legislature with jurisdiction over economic development by February 15 of each year on grants awarded under this section.

History: 2013 c 85 art 3 s 3; 2016 c 94 s 1,2



Section 116J.549 — WORKFORCE HOUSING DEVELOPMENT PROGRAM.

Subdivision 1. Establishment. The commissioner of employment and economic development shall establish a workforce housing development program to award grants to eligible project areas to be used for qualified expenditures.

Subd. 2. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Eligible project area" means a home rule charter or statutory city located outside of the metropolitan area as defined in section 473.121, subdivision 2, with a population exceeding 500; a community that has a combined population of 1,500 residents located within 15 miles of a home rule charter or statutory city located outside the metropolitan area as defined in section 473.121, subdivision 2; or an area served by a joint county-city economic development authority.

(c) "Joint county-city economic development authority" means an economic development authority formed under Laws 1988, chapter 516, section 1, as a joint partnership between a city and county and excluding those established by the county only.

(d) "Market rate residential rental properties" means properties that are rented at market value, including new modular homes, new manufactured homes, and new manufactured homes on leased land or in a manufactured home park, and excludes:

(1) properties constructed with financial assistance requiring the property to be occupied by residents that meet income limits under federal or state law of initial occupancy; and

(2) properties constructed with federal, state, or local flood recovery assistance, regardless of whether that assistance imposed income limits as a condition of receiving assistance.

(e) "Qualified expenditure" means expenditures for market rate residential rental properties including acquisition of property; construction of improvements; and provisions of loans or subsidies, grants, interest rate subsidies, public infrastructure, and related financing costs.

Subd. 3. Application. The commissioner shall develop forms and procedures for soliciting and reviewing application for grants under this section. At a minimum, a city must include in its application a resolution of its governing body certifying that the matching amount as required under this section is available and committed.

Subd. 4. Program requirements. (a) The commissioner must not award a grant to an eligible project area under this section until the following determinations are made:

(1) the average vacancy rate for rental housing located in the eligible project area, and in any other city located within 15 miles or less of the boundaries of the area, has been five percent or less for at least the prior two-year period;

(2) one or more businesses located in the eligible project area, or within 25 miles of the area, that employs a minimum of 20 full-time equivalent employees in aggregate have provided a written statement to the eligible project area indicating that the lack of available rental housing has impeded their ability to recruit and hire employees; and

(3) the eligible project area has certified that the grants will be used for qualified expenditures for the development of rental housing to serve employees of businesses located in the eligible project area or surrounding area.

(b) Preference for grants awarded under this section shall be given to eligible project areas with less than 18,000 people.

Subd. 5. Allocation. The amount of a grant may not exceed 25 percent of the rental housing development project cost. The commissioner shall not award a grant to a city without certification by the city that the amount of the grant shall be matched by a local unit of government, business, or nonprofit organization with $1 for every $2 provided in grant funds.

Subd. 6. Report. Beginning January 15, 2016, the commissioner must annually submit a report to the chairs and ranking minority members of the senate and house of representatives committees having jurisdiction over taxes and workforce development specifying the projects that received grants under this section and the specific purposes for which the grant funds were used.

History: 1Sp2015 c 1 art 2 s 2; 2016 c 158 art 1 s 35



Section 116J.551 — CREATION OF ACCOUNTS.

Subdivision 1. Grant account. A contaminated site cleanup and development grant account is created in the special revenue fund, general fund, petroleum tank fund, and remediation fund. Money in any account may be used, as appropriated by law, to make grants as provided in section 116J.554 and to pay for the commissioner's costs in reviewing applications and making grants. Notwithstanding section 16A.28, money appropriated to the accounts for this program from any source is available until spent.

Subd. 2. Revolving loan account. A revolving loan account is created in a special revenue fund for the Minnesota cleanup revolving loan fund, funded by the United States Environmental Protection Agency. Money in the account may be invested by the State Board of Investment. Money in the account must be used to provide loans and grants in accordance with section 116J.559 and the Brownfields Revitalization and Environmental Restoration Act of 2001, Public Law 107-118, title II, under the authority of the United States Environmental Protection Agency, and to pay for the commissioner's cost in reviewing applications and making loans and/or grants.

History: 1993 c 375 art 13 s 1; 2004 c 206 s 13; 1Sp2005 c 1 art 4 s 15; 2007 c 135 art 2 s 6; 1Sp2010 c 1 art 14 s 7; 1Sp2011 c 4 art 2 s 2



Section 116J.552 — DEFINITIONS.

Subdivision 1. Scope of application. For purposes of sections 116J.551 to 116J.557, the following terms have the meanings given.

Subd. 2. Cleanup costs. "Cleanup costs" or "costs" means the costs of developing and implementing a response action plan, but does not include implementation costs incurred before the award of a grant unless the application for the grant was submitted within 180 days after the response action plan was approved by the commissioner of the Pollution Control Agency.

Subd. 3. Contaminant. "Contaminant" means a hazardous substance or a pollutant or contaminant as those terms are defined in section 115B.02.

Subd. 4. Development authority. "Development authority" includes a statutory or home rule charter city, county, housing and redevelopment authority, economic development authority, and a port authority.

Subd. 5. Metropolitan area. "Metropolitan area" means the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

Subd. 6. Municipality. "Municipality" means the statutory or home rule charter city, town, or, in the case of unorganized territory, the county in which the site is located.

Subd. 7. Project costs. "Project costs" includes cleanup costs for the site and the cost of related site acquisition, demolition of existing improvements, and installation of public improvements necessary for the development authority to implement the response action plan.

Subd. 8. Response action plan. "Response action plan" means a response action plan approved by the commissioner of the Pollution Control Agency, including a "development action response plan" that meets the requirements of section 469.174, subdivision 17; and a "voluntary response action plan" under section 115B.175, subdivision 3.

History: 1993 c 375 art 13 s 2; 1995 c 224 s 53; 1995 c 255 art 2 s 1; 1997 c 200 art 2 s 8



Section 116J.553 — GRANT APPLICATIONS.

Subdivision 1. Application required. To obtain a contamination cleanup development grant, the development authority shall apply to the commissioner. The governing body of the municipality must approve, by resolution, the application.

Subd. 2. Required content. (a) The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the site;

(2) an approved response action plan for the site, including the results of engineering and other tests showing the nature and extent of the release or threatened release of contaminants at the site;

(3) a detailed estimate, along with necessary supporting evidence, of the total cleanup costs for the site;

(4) an appraisal of the current market value of the property, separately taking into account the effect of the contaminants on the market value, prepared by a qualified independent appraiser licensed under chapter 82B using accepted appraisal methodology or, the estimated market value of the property for the latest year shown on the most recent valuation notice used under section 273.121;

(5) an assessment of the development potential or likely use of the site after completion of the response action plan, including any specific commitments from third parties to construct improvements on the site;

(6) the manner in which the municipality will meet the local match requirement; and

(7) any additional information or material that the commissioner prescribes.

(b) A response action plan is not required as a condition to receive a grant under section 116J.554, subdivision 1, paragraph (c).

History: 1993 c 375 art 13 s 3; 1999 c 203 s 4; 2003 c 128 art 13 s 13



Section 116J.554 — GRANTS.

Subdivision 1. Authority. (a) The commissioner may make a grant to an applicant development authority to pay for up to 75 percent of the project costs for a qualifying site.

(b) The commissioner may also make a grant to an applicant development authority to pay up to 75 percent or $50,000, whichever is less, toward the cost of performing contaminant investigations and the development of a response action plan for a qualifying site.

(c) The commissioner may also make a grant to an applicant to fill a site that would represent more than 50 percent of the remaining land in a city suitable for industrial development if it were properly filled.

(d) The determination of whether to make a grant for a qualifying site is within the sole discretion of the commissioner, subject to the process provided by this section, and available unencumbered money in the appropriation. The commissioner's decisions and application of the priorities under section 116J.555 are not subject to judicial review, except for abuse of discretion.

(e) The total amount of money provided in grants under paragraph (b) may not exceed $500,000 per fiscal year.

(f) In making grants under paragraph (b), the commissioner shall give priority to applicants that have not received a grant under paragraph (a) or section 473.252 during the year ending on the date of application.

Subd. 1a. Metropolitan livable communities. The commissioner may not make a grant to a municipality in the metropolitan area unless it is participating in the local housing incentives program under section 473.254.

Subd. 2. Qualifying sites. A site qualifies for a grant under this section, if the following criteria are met:

(1) the site is not scheduled for funding during the current or next fiscal year under the Comprehensive Environmental Response, Compensation, and Liability Act, United States Code, title 42, section 9601, et seq. or under the Environmental Response, and Liability Act under sections 115B.01 to 115B.20;

(2) if the proposed cleanup is completed, it is expected that the site will be improved with buildings or other improvements and these improvements will provide a substantial increase in the property tax base within a reasonable period of time or the site will be used for an important publicly owned or tax-exempt facility.

History: 1993 c 375 art 13 s 4; 1995 c 255 art 2 s 3; 1997 c 246 s 14,15; 2003 c 128 art 13 s 14; 2004 c 228 art 1 s 73; 2007 c 135 art 2 s 7; 2009 c 78 art 2 s 14



Section 116J.555 — PRIORITIES.

Subdivision 1. Priorities. (a) The legislature expects that applications for grants will exceed the available appropriations and the agency will be able to provide grants to only some of the applicant development authorities.

(b) If applications for grants for qualified sites exceed the available appropriations, the agency shall make grants for sites that, in the commissioner's judgment, provide the highest return in public benefits for the public costs incurred and that meet all the requirements provided by law. In making this judgment, the commissioner shall consider the following factors:

(1) the recommendations or ranking of projects by the commissioner of the Pollution Control Agency regarding the potential threat to public health and the environment that would be reduced or eliminated by completion of each of the response action plans;

(2) the potential increase in the property tax base of the local taxing jurisdictions, considered relative to the fiscal needs of the jurisdictions, that will result from developments that will occur because of completion of each of the response action plans;

(3) the social value to the community of the cleanup and redevelopment of the site, including the importance of development of the proposed public facilities on each of the sites;

(4) the probability that each site will be cleaned up without use of government money in the reasonably foreseeable future by considering but not limited to the current market value of the site versus the cleanup cost;

(5) the amount of cleanup costs for each site; and

(6) the amount of the commitment of municipal or other local resources to pay for the cleanup costs.

The factors are not listed in a rank order of priority; rather the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate. The commissioner may consider other factors that affect the net return of public benefits for completion of the response action plan. The commissioner, notwithstanding the listing of priorities and the goal of maximizing the return of public benefits, shall make grants that distribute available money to sites both within and outside of the metropolitan area. The commissioner shall provide a written statement of the supporting reasons for each grant. Unless sufficient applications are not received for qualifying sites outside of the metropolitan area, at least 35 percent of the money provided as grants must be made for sites located outside of the metropolitan area.

Subd. 2. Application cycles; reporting to legislature. (a) In making grants, the commissioner shall establish semiannual application deadlines in which grants will be authorized from all or part of the available appropriations of money in the account.

(b) The commissioner shall annually report to the committees of the senate and house of representatives with jurisdiction over environment and natural resources finance on the status of the cleanup projects undertaken under grants made under the programs. The commissioner shall include in the annual report information on the cleanup and development activities undertaken for the grants made in that and previous fiscal years. The commissioner shall make this report no later than 120 days after the end of the fiscal year.

History: 1993 c 375 art 13 s 5; 1995 c 224 s 54; 1995 c 255 art 2 s 2; 1996 c 470 s 27; 2007 c 135 art 2 s 8; 2009 c 78 art 2 s 15; 2012 c 288 s 1



Section 116J.556 — LOCAL MATCH REQUIREMENT.

In order to qualify for a grant under sections 116J.551 to 116J.557, the municipality must pay for at least one-quarter of the project costs as a local match. The municipality shall pay an amount of the project costs equal to at least 12 percent of the cleanup costs from the municipality's general fund, a property tax levy for that purpose, or other unrestricted money available to the municipality (excluding tax increments). These unrestricted moneys may be spent for project costs, other than cleanup costs, and qualify for the local match payment equal to 12 percent of cleanup costs. The rest of the local match may be paid with tax increments, regional, state, or federal money available for the redevelopment of brownfields or any other money available to the municipality.

History: 1993 c 375 art 13 s 6; 1995 c 255 art 2 s 4; 1997 c 246 s 16; 2003 c 2 art 1 s 15; 2005 c 152 art 2 s 1



Section 116J.557 — COST RECOVERY ACTIONS.

Subdivision 1. Cause of action. The attorney general or a development authority or municipality that incurs cleanup costs to implement an approved response action plan pursuant to sections 116J.551 to 116J.557, may bring an action under section 115B.04 or other law to recover the reasonable and necessary cleanup costs incurred by the development authority or municipality. The attorney general, development authority, or municipality may recover all cleanup costs incurred whether paid from the proceeds of a grant under sections 116J.551 to 116J.557 or funds of the development authority or municipality. Recoverable costs include administrative and legal costs related to the development and implementation of the response action plan but do not include any cost associated with development or redevelopment of property. A development authority or municipality must have the consent of the attorney general to bring or settle an action under this subdivision to recover cleanup costs paid from the proceeds of a grant.

Subd. 2. Procedures. The commissioner shall notify the attorney general when a grant is awarded under sections 116J.551 to 116J.557. Upon request of the attorney general the development authority shall prepare and submit a certification of the cleanup costs and shall cooperate in any cost recovery action brought by the attorney general under subdivision 1. Certification by the development authority of the cleanup costs incurred to develop and implement the approved response action plan is prima facie evidence that the costs are reasonable and necessary in any action brought under this section.

Subd. 3. Attorney general assistance and costs. (a) The attorney general may assist a development authority or municipality, if requested to do so, in bringing an action under subdivision 1 by providing legal and technical advice or other appropriate assistance. The attorney general shall not assess any fee to the development authority or municipality for the assistance but may recover the cost of the assistance as provided in paragraph (b).

(b) If the attorney general brings or assists in an action brought under subdivision 1, the reasonable litigation expenses or other costs of legal or technical assistance incurred by the attorney general must be deducted from any recovery and paid to the attorney general before proceeds of the recovery are otherwise distributed. The attorney general shall deposit any money so deducted in the general fund.

Subd. 4. Disposition of recovered amounts. Amounts recovered from responsible persons, after any deduction under subdivision 3, and all other amounts otherwise received by the municipality, the agency, or the attorney general for the site shall be used to reimburse the municipality and the account in proportion to their respective payments for response costs. The amount of recovered costs apportioned to tax increments must be treated by the municipality and development authority as an excess increment under section 469.176, subdivision 2.

History: 1993 c 375 art 13 s 7; 1994 c 465 art 2 s 1



Section 116J.558 — EFFECT OF ISSUANCE OF GRANTS.

The issuance of a contamination cleanup grant under sections 116J.551 to 116J.557 has no effect on the responsibility or the liability of the state, under chapter 115B or any other law, in relation to the contamination at a site or sites for which the grant is issued. The issuance of a grant neither implies any state responsibility for the contamination nor imposes any obligation on the state to participate in the cleanup of the contamination or in the cleanup costs beyond the amount of the grant.

History: 1994 c 643 s 54



Section 116J.559 — LOANS.

The commissioner may provide loans and grants that meet the criteria of the Brownfields Revitalization and Environmental Restoration Act of 2001, Public Law 107-118, title II, under the authority of the United States Environmental Protection Agency, from the account established in section 116J.551, subdivision 2. The commissioner shall prioritize the projects pursuant to section 116J.555.

History: 2004 c 206 s 14



Section 116J.571 — CREATION OF ACCOUNTS.

Two redevelopment accounts are created, one in the general fund and one in the bond proceeds fund. Money for the program: (1) may be used to make grants as provided in section 116J.575 and loans as provided in section 116J.5761; (2) may be used to pay for the commissioner's costs in reviewing applications and making grants and loans; and (3) is available until spent. The repayment of principal and interest on loans and investment income earned on money in the account is deposited in the special revenue fund and may be used for making grants and loans and for administrative costs and are appropriated for such purposes.

History: 2002 c 393 s 47; 1Sp2005 c 1 art 4 s 16; 2012 c 288 s 2



Section 116J.572 — DEFINITIONS.

Subdivision 1. Scope of application. For purposes of sections 116J.571 to 116J.5765, the terms in this section have the meanings given.

Subd. 1a. Demolition costs. "Demolition costs" means the costs of demolition, destruction, removal, and clearance of all structures and other improvements on the project site, including interior remedial activities, and proper disposal thereof. As used in this subdivision, "structure" has the meaning given it in section 116G.03, subdivision 11.

Subd. 2. Development authority. "Development authority" includes a statutory or home rule charter city, county, housing and redevelopment authority, economic development authority, or port authority.

Subd. 2a. Metropolitan area. "Metropolitan area" means the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

Subd. 2b. Municipality. "Municipality" means the statutory or home rule charter city, town, or, in the case of unorganized territory, the county in which the redevelopment or project is located.

Subd. 3. Redevelopment costs or costs. "Redevelopment costs" or "costs" means the costs of land acquisition, stabilizing unstable soils when infill is required, infrastructure improvements, and ponding or other environmental infrastructure, demolition costs and costs necessary for adaptive reuse of buildings, including remedial activities.

Subd. 4. [Repealed by amendment, 1Sp2005 c 1 art 4 s 17]

History: 2002 c 393 s 48; 1Sp2005 c 1 art 4 s 17; 2012 c 288 s 3



Section 116J.574 — GRANT APPLICATIONS.

Subdivision 1. Application required. To obtain a redevelopment grant, a development authority shall apply to the commissioner. The governing body of the municipality must approve the application by resolution.

Subd. 2. Required content. The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the site;

(2) a redevelopment plan for the site;

(3) a detailed estimate, along with necessary supporting evidence, of the total redevelopment costs for the site;

(4) an assessment of the development potential or likely use of the site after completion of the redevelopment plan, including any specific commitments from third parties to construct improvements on the site;

(5) the manner in which the municipality will meet the local match requirement; and

(6) any additional information or material the commissioner prescribes.

History: 2002 c 393 s 50; 1Sp2005 c 1 art 4 s 18



Section 116J.575 — GRANTS.

Subdivision 1. Commissioner discretion. The commissioner may make a grant for up to 50 percent of the eligible costs of a project. The determination of whether to make a grant for a site is within the discretion of the commissioner, subject to this section and sections 116J.571 to 116J.574 and available unencumbered money in the redevelopment account. The commissioner's decisions and application of the priorities under this section are not subject to judicial review, except for abuse of discretion.

Subd. 1a. Priorities. (a) If applications for grants exceed the available appropriations, grants shall be made for sites that, in the commissioner's judgment, provide the highest return in public benefits for the public costs incurred. "Public benefits" include job creation, bioscience development, environmental benefits to the state and region, efficient use of public transportation, efficient use of existing infrastructure, provision of affordable housing, multiuse development that constitutes community rebuilding rather than single-use development, crime reduction, blight reduction, community stabilization, and property tax base maintenance or improvement. In making this judgment, the commissioner shall give priority to redevelopment projects with one or more of the following characteristics:

(1) the need for redevelopment in conjunction with contamination remediation needs;

(2) the redevelopment project meets current tax increment financing requirements for a redevelopment district and tax increments will contribute to the project;

(3) the redevelopment potential within the municipality;

(4) proximity to public transit if located in the metropolitan area;

(5) redevelopment costs related to expansion of a bioscience business in Minnesota;

(6) multijurisdictional projects that take into account the need for affordable housing, transportation, and environmental impact; or

(7) the project advances or promotes the green economy as defined in section 116J.437.

(b) The factors in paragraph (a) are not listed in a rank order of priority; rather, the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate. The commissioner may consider other factors that affect the net return of public benefits for completion of the redevelopment plan. The commissioner, notwithstanding the listing of priorities and the goal of maximizing the return of public benefits, shall make grants that distribute available money to sites both within and outside of the metropolitan area. Unless sufficient applications are not received for qualifying sites outside of the metropolitan area, at least 50 percent of the money provided as grants must be made for sites located outside of the metropolitan area.

Subd. 2. Application cycles. In making grants, the commissioner shall establish semiannual application deadlines in which grants will be authorized from all or part of the available money in the account.

Subd. 3. Match required. In order to qualify for a grant under sections 116J.571 to 116J.575, the municipality must pay for at least one-half of the redevelopment costs as a local match from any money available to the municipality.

Subd. 4. Grant repayment. If a project fails to substantially provide the public benefits listed in the grant application within five years from the date of the grant award, the commissioner may require that 100 percent of the grant amount be repaid by the development authority over a term not to exceed ten years. The commissioner may exercise discretion to require repayment of only a portion of the grant amount taking into account the public benefits generated by the completed development.

History: 2002 c 393 s 51; 2005 c 20 art 1 s 33; 1Sp2005 c 1 art 4 s 19; 2006 c 212 art 3 s 9; 2007 c 135 art 2 s 9,10; 2008 c 356 s 4; 2012 c 288 s 4



Section 116J.5761 — LOANS.

Subdivision 1. Authority. The commissioner may make loans to development authorities for projects that meet the criteria under sections 116J.5761 to 116J.5764. The commissioner may make a loan for up to 100 percent of the estimated land acquisition and demolition costs of the project. The determination whether to make a loan for a project is within the discretion of the commissioner, subject to sections 116J.5761 to 116J.5764, and available unencumbered money in the redevelopment accounts. The commissioner's decisions and application of the priorities under this section are not subject to judicial review, except for abuse of discretion.

Subd. 2. Qualifying projects. A project qualifies for a loan under this section, if the following criteria are met:

(1) the property and structures are owned by the development authority;

(2) the structures on the property have been vacant for at least one year;

(3) the structures constitute a threat to public safety because of inadequate maintenance, dilapidation, obsolescence, or abandonment;

(4) the structures are not listed on the National Register of Historic Places; and

(5) upon completion of the demolition, the development authority reasonably expects that the property will be improved and these improvements will result in economic development benefits to the municipality.

History: 2012 c 288 s 5



Section 116J.5762 — LOAN APPLICATIONS.

Subdivision 1. Application required. To obtain a demolition loan, a development authority shall apply to the commissioner. The governing body of the municipality must approve the application by resolution.

Subd. 2. Required content. The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the property;

(2) proof of ownership by the development authority;

(3) a description of how the structures on the property constitute a threat to public safety, are functionally obsolete, or are economically unfeasible to repair;

(4) length of vacancy;

(5) a detailed estimate, along with supporting evidence, of the total demolition costs for the project;

(6) evidence that the structures on the property are not listed on the National Register of Historic Places;

(7) an assessment of the development potential or likely use of the property after completion of the demolition plan;

(8) the current appraised or assessed value of the property;

(9) financial documentation necessary for loan underwriting;

(10) other sources of funding if the total estimated demolition costs exceed the loan amount;

(11) the proposed source of funds to be used for repayment of the loan;

(12) information showing the applicant's financial condition and ability to repay the loan;

(13) the proposed term and principal repayment schedule for the loan;

(14) the statutory authorization for the applicant to issue bonds, together with a statement that the statutory provision authorizes the use of proceeds of such bonds to pay demolition costs and secure the loan; and

(15) any additional information the commissioner prescribes.

History: 2012 c 288 s 6



Section 116J.5763 — PRIORITIES.

Subdivision 1. Priorities. (a) If applications for loans exceed the available appropriations, loans shall be made for projects that, in the commissioner's judgment, provide the highest return in public benefits for the public costs incurred. "Public benefits" include health, safety and other environmental benefits, blight reduction including the property's potential for improved economic vitality, functionality and aesthetics, community stabilization, crime reduction, reduced maintenance costs, and the potential for future development. In making this judgment, the commissioner shall consider the following:

(1) the extent to which the existing property conditions threaten public safety;

(2) the length of vacancy of the property;

(3) the development potential of the property;

(4) the proximity of the property to existing sufficient public infrastructure; and

(5) the applicant's financial condition and ability to repay the loan.

(b) The factors in paragraph (a) are not listed in a rank order or priority; rather, the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate. The commissioner may consider other factors that affect the net return of public benefits.

Subd. 2. Application cycle. The commissioner shall establish semiannual application deadlines in which loans will be authorized from available money in the accounts.

History: 2012 c 288 s 7



Section 116J.5764 — LOAN TERMS AND CONDITIONS.

Subdivision 1. Terms. Loans to development authorities for demolition costs may be made by the commissioner subject to the following terms and conditions:

(1) the agreement to repay the loan may be a general obligation of the development authority, payable primarily from a dedicated source of revenue, or other security subject to review and approval by the commissioner, and the development authority must deliver its bond or note to the commissioner to secure the loan;

(2) the term of the loan may not exceed 15 years;

(3) the loan shall bear interest at a rate equal to two percent, but interest will not accrue during the first two years of the loan term;

(4) the development authority shall make semiannual interest payments and annual principal payments beginning in the third year of the loan until the end of the term;

(5) the principal amount of a loan may not exceed $1,000,000;

(6) loan proceeds shall be disbursed for eligible demolition costs as incurred or paid by the borrower and upon submission of invoices and other supporting documentation satisfactory to the commissioner; and

(7) an eligible borrower shall establish a dedicated source of revenue for repayment of the loan.

Subd. 2. Modification of loan terms. The commissioner has the discretion to consent to the modification of the rate of interest, time of payment, installment of principal or interest, or other term of a loan made under sections 116J.5761 to 116J.5764.

Subd. 3. Forgiveness. The commissioner may forgive principal of the loan and interest accrued but unpaid thereon, if any, up to 50 percent of the original loan amount, not to exceed the costs of demolition, upon completion of the redevelopment plan, if the project would otherwise have received grant funding in the most recent semiannual grant round, based on the priorities in section 116J.575.

History: 2012 c 288 s 8; 2013 c 64 s 1



Section 116J.5765 — NONLIABILITY.

The state shall have no responsibility or liability relating to or arising out of activities at the site of a project solely by reason of the making of a grant or loan by the commissioner under sections 116J.5761 to 116J.5764.

History: 2012 c 288 s 9



Section 116J.578 — BIOSCIENCE SUBSIDY.

Any bioscience or biotechnology project financed in whole or in part by state appropriations or other public subsidies must document how and to what it extent the project will provide a benefit to consumers in the form of more affordable pricing of the products or services being publicly subsidized. The documentation must be reported to the committees of the legislature with responsibility for economic development and to committees with responsibility for finance.

History: 2008 c 300 s 47



Section 116J.60 — PROMOTIONAL EXPENSES.

In the promotion of trade and economic development of the state, the commissioner of employment and economic development may expend money appropriated by the legislature for these purposes in the same manner as private persons, firms, corporations, and associations make expenditures for these purposes. An expenditure for food, lodging, or travel is not governed by the travel rules of the commissioner of management and budget. No money shall be expended for the appearance in radio or television broadcasts by an elected public official.

History: Ex1967 c 48 s 84; 1973 c 492 s 14; 1977 c 455 s 84; 1981 c 356 s 248; 1983 c 289 s 55; 1987 c 312 art 1 s 17; 1Sp2003 c 4 s 1; 2004 c 171 s 4; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 116J.617 — TOURISM LOAN PROGRAM.

Subdivision 1. Establishment. The commissioner may establish a tourism revolving loan program and a tourism guarantee loan program to provide loans, participate in loans, or guarantee loans to resorts, campgrounds, lodging facilities, and other tourism-related businesses. The commissioner shall work with financial institutions in making or participating in loans or guaranteeing loans under this section.

Subd. 2. Eligible borrower. To receive a loan under this section, the borrower must be a sole proprietorship, partnership, or corporation engaged in a tourism-related business or other entity that is defined by the standard industrial classification codes of 7011 and 7033 as set out in the Code of Federal Regulations, title 13, section 121.2. An eligible borrower under this section must maintain the business or other entity as a tourism-related entity as defined by this subdivision during the term of the loan. An eligible borrower may not receive a loan or loan guarantee under this section if the borrower has received a tourism-related loan, loan participation, or guarantee made by the state in the past 36 months.

Subd. 3. Eligible loan. The maximum loan made or participated in under this section may not be for more than 50 percent of the total cost of the project. Loan proceeds may be used for the following purposes: acquisition of an existing building, building construction and improvement, land site improvement, equipment, other construction costs, and engineering costs. Project-related expenditures made more than 30 days before an application may not be financed by a loan made, guaranteed, or participated in under this section.

Subd. 4. Loan terms. The maximum term of a loan made, guaranteed, or participated in under this section may not exceed the useful life of the real property or 80 percent of the useful life of the equipment or machinery, or the following limits, whichever is less:

(1) ten years for land, building, or other real property;

(2) five years for equipment or machinery; or

(3) a weighted average of the limits under clauses (1) and (2) for loans made, guaranteed, or participated in for a combination of real property and equipment or machinery.

The commissioner may establish interest rates for loans made under this section. All loans made must be secured by collateral.

Subd. 5. [Repealed, 2003 c 128 art 13 s 40]

Subd. 6. [Repealed, 2003 c 128 art 13 s 40]

History: 1989 c 335 art 1 s 139; 1993 c 369 s 46



Section 116J.63 — SALE OF PAMPHLETS AND PUBLICATIONS; FEES; ADVERTISING.

Subdivision 1. Sale. The commissioner may sell reports, publications, or related publicity or promotional material of the department that the commissioner determines should not be supplied gratis to those who wish to employ them in the conduct of their business.

Subd. 2. Fees. (a) Fees for reports, publications, or related publicity or promotional material are not subject to the rulemaking requirements of chapter 14 and are not subject to section 16A.1285. The fees prescribed by the commissioner must be commensurate with the distribution objective of the department for the material produced or with the cost of furnishing the services. Except as described in paragraph (b), all fees for materials and services must be deposited in the general fund.

(b) The commissioner may sell marketing materials at cost to economic development organizations and others in quantities that would not otherwise be available through general fund appropriations. Funds received must be placed in a special revolving account and are appropriated to the commissioner to pay for the production of the materials.

Subd. 3. Advertising. Department publications may contain advertising and may receive advertising revenue from profit and nonprofit organizations, associations, individuals and corporations, and other state, federal or local government agencies. Advertising revenues shall be deposited in the general fund. The commissioner shall set advertising rates and fees commensurate with services rendered and distribution objectives.

Subd. 4. [Repealed, 2004 c 171 s 20]

History: 1947 c 587 s 14; 1979 c 333 s 99; 1981 c 356 s 248; 1986 c 444; 1987 c 312 art 1 s 19; 1989 c 335 art 1 s 141; 1996 c 305 art 3 s 20; 1999 c 223 art 2 s 25; 1Sp2005 c 1 art 4 s 20



Section 116J.64 — LOANS TO INDIANS.

Subdivision 1. Scope. For purposes of this section the following terms shall have the meanings ascribed to them herein.

Subd. 2. Indian. "Indian" means a person who is an enrolled member of a federally recognized Minnesota-based band or tribe.

Subd. 3. Person. "Person" means an individual Indian, or a partnership comprising Indians only, or a corporation whose stock is owned wholly by Indians.

Subd. 4. Tribal government. "Tribal government" means the reservation business committee, board of trustees, tribal council, federally recognized tribal entity, or equivalent duly constituted tribal authority.

Subd. 5. Agency. "Agency" means the Department of Employment and Economic Development.

Subd. 5a. Eligible organization. "Eligible organization" means any organization approved by a tribal government to administer its portion of the Indian business loan fund allotted to the tribal government.

Subd. 6. Administration. (a) The remaining 20 percent of the tax revenue received by the county auditor under section 273.165, subdivision 1, shall be remitted by the county auditor to the commissioner of management and budget and shall be deposited in an account in the special revenue fund. The account is established under the jurisdiction and control of the agency, which may engage in a business loan program for Indians as that term is defined in subdivision 2.

(b) The tribal governments or eligible organization may administer the account, provided that, before making any eligible loans, each tribal government must submit to the agency, for its review and approval, a plan for that government's loan program which specifically describes, as to that program, its content, the application and reporting forms, utilization of money, administration, operation, implementation, and other matters required by the agency. The plan may provide for the tribal government to contract with an eligible organization to administer its loan program.

(c) All such plans must provide for a reasonable balance in the distribution of money appropriated pursuant to this section to make business loans between Indians residing on and off the reservations within the state. Each tribal government may allocate all, or a portion of, the funds in its account to one or more other tribal governments for purposes of making eligible loans. As a condition to the making of such eligible loans, the tribal governments shall enter into a loan agreement and other contractual arrangements with the agency to carry out this chapter, and shall agree that all official books and records relating to the business loan program shall be subject to audit by the legislative auditor in the same manner prescribed for agencies of state government.

(d) Whenever money is appropriated by the commissioner of management and budget to the agency solely for the purposes in this subdivision, the agency shall record in the Indian business loan account the receipt and disbursement of the money and of the income, gain and loss from the investment and reinvestment of the money.

Subd. 7. Processing. (a) An Indian desiring a loan for the purpose of starting a business enterprise or expanding an existing business shall make application to the appropriate tribal government. The application shall be forwarded to the appropriate eligible organization, if it is participating in the program, for consideration in conformity with the plans submitted by said tribal governments. The tribal government may approve the application if it determines that the loan would advance the goals of the Indian business loan program. If the tribal government is not participating in the program, the agency may directly approve or deny the loan application.

(b) If the application is approved, the tribal government shall forward the application, together with all relevant documents pertinent thereto, to the commissioner of the agency, who shall cause a warrant to be drawn in favor of the applicable tribal government, or the agency, if it is administering the loan, with appropriate notations identifying the borrower.

(c) The tribal government, eligible organization, or the agency, if it is administering the loan, shall maintain records of transactions for each borrower in a manner consistent with good accounting practice. The interest rate on a loan shall be established by the tribal government or the agency, but may be no less than two percent per annum nor more than ten percent per annum. When any portion of a debt is repaid, the tribal government, eligible organization, or the agency, if it is administering the loan, shall remit the amount so received plus interest paid thereon to the commissioner of management and budget through the agency. The amount so received shall be credited to the Indian business loan account.

(d) On the placing of a loan, additional money equal to ten percent of the total amount made available to any tribal government, eligible organization, or the agency, if it is administering the loan, for loans during the fiscal year shall be paid to the tribal government, eligible organization, or the agency, prior to December 31 for the purpose of financing administrative costs.

Subd. 8. Loan period. Loans made under subdivision 7 shall be limited to a period of ten years, if made for the purpose of financing nonreal estate purchases. Loans made for the purpose of financing real estate purchases, where such real property is to be used for nonresidential purposes only, shall be limited to a period of 20 years, and shall be a lien on the real property so acquired. Under no circumstances shall the state take a position junior to third lien. In instances where it is impossible or undesirable to secure a lien against real property, the state may secure a lien against personal property for an amount equal to, or greater than, the face value of the loan to ensure that adequate collateral is provided.

Subd. 9. Penalty. Any person misrepresenting facts regarding the Indian ancestry of a prospective borrower for the purpose of securing a loan under subdivision 7, whether such borrower is an individual, partnership or corporation, shall be guilty of a gross misdemeanor.

Subd. 10. Tax revenue. The county auditor shall remit the tax revenue received yearly to the commissioner of management and budget as required by subdivision 6 no later than December 15.

Subd. 11. Appropriation. There is appropriated annually an amount equal to the tax revenue allotted under subdivision 7.

History: 1973 c 254 s 3; 1973 c 492 s 14; 1973 c 650 art 20 s 4; 1977 c 430 s 25 subd 1; 1979 c 333 s 100-102; 1980 c 391 s 1-3; 1981 c 308 s 1-7; 1981 c 356 s 210,211,248; 1982 c 424 s 128; 1984 c 558 art 4 s 1,2; 1Sp1985 c 14 art 4 s 16; 1986 c 444; 1989 c 335 art 4 s 47; 1989 c 356 s 27; 2003 c 112 art 2 s 50; 2003 c 128 art 13 s 15; 2004 c 206 s 15-21; 2009 c 101 art 2 s 109



Section 116J.658 — MINNESOTA SCIENCE AND TECHNOLOGY ECONOMIC DEVELOPMENT PROJECT.

(a) The commissioner of employment and economic development shall lead a public-private project with science and technology experts from public, academic, and private sectors to advise state agency collaboration to design, coordinate, and administer a strategic science and technology program for the state designed to promote the welfare of the people of the state, maximize the economic growth of the state, and create and retain jobs in the state's industrial base through enhancement of Minnesota's:

(1) high technology research and development capabilities;

(2) product and process innovation and commercialization;

(3) high technology manufacturing capabilities;

(4) science and technology business environment; and

(5) science and technology workforce preparation.

(b) Project membership shall consist of science and technology experts from public, academic, and private sectors. A member must have a background in science or technology in order to serve on the project. The project members shall consist of at least 13 members as follows:

(1) a representative of the University of Minnesota;

(2) a representative of Minnesota State Colleges and Universities;

(3) the chief executive officer of Mayo Clinic or a designee; and

(4) six chief executive officers or designees from science- or technology-oriented companies and four representatives from science- and technology-oriented trade organizations.

(c) The commissioner of employment and economic development must report by January 15, 2010, to the legislative committees having jurisdiction over science and technology and economic development policy and finance on the activities of the project and must recommend changes or additions to its organization, including specific recommendations for necessary legislation.

History: 2009 c 78 art 2 s 16



Section 116J.66 — BUSINESS ASSISTANCE.

The commissioner shall establish within the department a business assistance center. The center shall consist of (1) a Bureau of Small Business which shall have as its sole function the provision of assistance to small businesses in the state and (2) a bureau of licenses to assist all businesses in obtaining state licenses and permits. This center shall be accorded at least equal status with the other major operating units within the department. A small business advocate office is established in the Business Assistance Center to provide one-stop access for small businesses in need of information or assistance in obtaining or renewing licenses, meeting state regulatory requirements, or resolving disputes with state agencies.

History: 1978 c 709 s 2; 1979 c 246 s 2; 1981 c 356 s 214,248; 2012 c 288 s 10



Section 116J.68 — BUREAU OF SMALL BUSINESS.

Subdivision 1. Generally. The Bureau of Small Business within the business assistance center shall serve as a clearinghouse, technical assistance center, and referral service for information and other assistance needed by small businesses including small targeted group businesses and small businesses located in an economically disadvantaged area.

Subd. 2. Duties. The bureau shall:

(1) provide information and assistance with respect to all aspects of business planning, business finance, and business management related to the start-up, operation, or expansion of a small business in Minnesota;

(2) refer persons interested in the start-up, operation, or expansion of a small business in Minnesota to assistance programs sponsored by federal agencies, state agencies, educational institutions, chambers of commerce, civic organizations, community development groups, private industry associations, and other organizations;

(3) plan, develop, and implement a master file of information on small business assistance programs of federal, state, and local governments, and other public and private organizations so as to provide comprehensive, timely information to the bureau's clients;

(4) employ staff with adequate and appropriate skills and education and training for the delivery of information and assistance;

(5) seek out and utilize, to the extent practicable, contributed expertise and services of federal, state, and local governments, educational institutions, and other public and private organizations;

(6) maintain a close and continued relationship with the director of the procurement program within the Department of Administration so as to facilitate the department's duties and responsibilities under sections 16C.16 to 16C.19 relating to the small targeted group business and economically disadvantaged business program of the state;

(7) develop an information system which will enable the commissioner and other state agencies to efficiently store, retrieve, analyze, and exchange data regarding small business development and growth in the state. All executive branch agencies of state government and the secretary of state shall to the extent practicable, assist the bureau in the development and implementation of the information system;

(8) establish and maintain a toll-free telephone number, e-mail account, and other electronic contact mediums determined by the commissioner so that all small business persons anywhere in the state may contact the bureau office for assistance. An outreach program shall be established to make the existence of the bureau and the assistance and services the bureau may provide to small businesses well known to its potential clientele throughout the state. If the small business person requires a referral to another provider the bureau may use the business assistance referral system established by the Minnesota Project Outreach Corporation;

(9) conduct research and provide data as required by the state legislature;

(10) develop and publish material on all aspects of the start-up, operation, or expansion of a small business in Minnesota;

(11) collect and disseminate information on state procurement opportunities, including information on the procurement process;

(12) develop a public awareness program regarding state assistance programs for small businesses, including those programs specifically for socially disadvantaged small business persons. The commissioner may utilize print and electronic newsletters, personal contacts, advertising devices as defined in section 173.02, subdivision 16, social media, other electronic and print news media advertising, and any other means determined by the commissioner;

(13) enter into agreements with the federal government and other public and private entities to serve as the statewide coordinator or host agency for the federal small business development center program under United States Code, title 15, section 648; and

(14) assist providers in the evaluation of their programs and the assessment of their service area needs. The bureau may establish model evaluation techniques and performance standards for providers to use.

Subd. 3. [Repealed, 1984 c 604 s 5]

Subd. 4. [Repealed, 1984 c 604 s 5]

Subd. 5. [Repealed, 2014 c 271 art 1 s 3]

History: 1979 c 246 s 3; 1981 c 356 s 248; 1984 c 604 s 5; 1987 c 384 art 2 s 1; 1989 c 335 art 1 s 142; 1989 c 352 s 8,25; 1990 c 541 s 11,29; 1991 c 199 art 1 s 31; 1993 c 163 art 1 s 17; 1996 c 305 art 1 s 29; 1998 c 386 art 2 s 36; 2005 c 163 s 53; 2009 c 78 art 2 s 17; 2016 c 189 art 7 s 20



Section 116J.69 — UNIFORM BUSINESS LICENSING POLICY.

Subdivision 1. Finding. The legislature finds that a uniform policy on business licenses is necessary to maintain an adequate level of protection of the public welfare while preventing business licensing from becoming overly burdensome for the citizens and businesses of Minnesota.

Subd. 2. Policy. It is the policy of the state of Minnesota that to the extent practicable, when required, a business license:

(1) should be necessary to protect the safety, health or welfare of the citizens of the state or to ensure fair competition, competency in business, responsible financial practices, or other ethical business conduct;

(2) should not duplicate or significantly overlap any other business license;

(3) should be issued and renewed for the longest period possible consistent with the need to review eligibility and compliance with the terms and conditions of the license;

(4) should contain a termination or renewal date determined by the agency to be as convenient as possible for the license holder consistent with clause (3). When an agency issues more than one license to the same business these licenses should have the same calendar renewal date; and

(5) should involve payment of a fee in an amount no greater than specified by statute. If a fee is authorized by statute and set by rule, the fee shall be no greater than necessary to recover the administrative cost of issuing or renewing the license or enforcing its terms and conditions. The fees and conditions may be different for different classes of businesses and for initial issuance and subsequent renewals.

History: 1981 c 342 art 2 s 2; 1981 c 356 s 248



Section 116J.70 — DEFINITIONS.

Subdivision 1. Application. For the purposes of sections 116J.69 to 116J.71, the terms defined in this section have the meanings given them.

Subd. 2. Business license. "Business license" or "license" means any permit, registration, certification, or other form of approval authorized by statute or rule to be issued by any agency or instrumentality of the state of Minnesota as a condition of doing business in Minnesota. The term also includes, when applicable, the substantive and procedural criteria governing the qualifications for, and issuance and maintenance of, a business license.

Subd. 2a. [Repealed, 2014 c 271 art 1 s 3]

History: 1981 c 342 art 2 s 3; 1981 c 356 s 248; 1Sp1981 c 4 art 4 s 14; 1982 c 413 s 1; 1983 c 70 s 1; 1983 c 216 art 1 s 23; 1984 c 654 art 5 s 7,58; 1Sp1986 c 3 art 1 s 12; 1990 c 391 art 8 s 28; 1992 c 464 art 1 s 18; 1992 c 507 s 1; 1993 c 232 s 1; 1993 c 245 s 1; 1993 c 366 s 17; 1995 c 186 s 36; 1995 c 205 art 2 s 1; 1997 c 174 art 12 s 70; 1997 c 215 s 3; 1999 c 86 art 1 s 25; 2000 c 260 s 16; 2001 c 109 art 2 s 2; 2003 c 118 s 1; 2004 c 269 art 3 s 1; 2013 c 85 art 2 s 1



Section 116J.71 — NEW LICENSES.

Any new business license authorized by the legislature or established by rule after June 2, 1981, shall conform to the policy in section 116J.69.

History: 1981 c 342 art 2 s 5; 1981 c 356 s 248



Section 116J.72 — EXISTING LICENSES.

Nothing in sections 116J.69 to 116J.71 shall affect the validity of duration of an existing issued license.

History: 1981 c 342 art 2 s 6; 1981 c 356 s 248; 1987 c 384 art 2 s 23



Section 116J.73 — BUREAU OF BUSINESS LICENSES; DECLARATION OF PURPOSE.

It is the intent of the legislature that a program of business license assistance be established to provide a centralized state government office to which business license applicants may obtain comprehensive license information and assistance. The program of business assistance will be directed to commercial business undertakings, projects, and activities rather than to the issuance of licenses for individual privileges, including the occupational licenses for practicing a trade or profession, licenses for operating a motor vehicle, and amateur sporting licenses, including, but not limited to, hunting and fishing.

History: 1981 c 342 art 3 s 1; 1981 c 356 s 248



Section 116J.74 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 116J.73 to 116J.86, the following terms have the meanings given them.

Subd. 2. Agency. "Agency" has the meaning given it in section 14.02, subdivision 2.

Subd. 3. Applicant. "Applicant" means a person acting personally or authorized to act on behalf of any other person for the purpose of securing a license.

Subd. 4. Bureau. "Bureau" means the Bureau of Business Licenses.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Department of Employment and Economic Development.

Subd. 6. Director. "Director" means the director of the Bureau of Business Licenses.

Subd. 7. Business license. "Business license" or "license" has the meaning given it in section 116J.70, subdivision 2.

Subd. 7a. [Repealed, 2014 c 271 art 2 s 9]

Subd. 8. Person. "Person" means any individual, proprietorship, partnership, association, cooperative, corporation, nonprofit organization, state or local government agency, and any other organization required to obtain one or more licenses.

History: 1981 c 342 art 3 s 2; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1Sp2003 c 4 s 1



Section 116J.76 — GENERAL FUNCTIONS; POWERS AND DUTIES.

The bureau, by and through the director or the director's duly authorized employees, shall have the following functions, powers, and duties:

(1) providing comprehensive information on licenses required for business undertakings, projects, and activities in the state and making the information available to applicants and other persons;

(2) providing interested persons with an opinion as to the number, kind, and source of required licenses and potential difficulties in obtaining the licenses, based on a review of a potential applicant's business concept at an early stage in its planning;

(3) developing with the assistance of other departments a master application procedure to expedite the identification and processing of these licenses;

(4) facilitating or recommending consolidation of hearings required pursuant to licensing applications when feasible and advantageous;

(5) encouraging and facilitating the participation of federal and local government agencies in licensing coordination;

(6) making recommendations for eliminating, consolidating, simplifying, expediting, or otherwise improving licensing procedures affecting business undertakings;

(7) serving as an advocate for small business license applicants with state, federal, and local agencies in the process of applying for licenses and complying with licensing standards and requirements; and

(8) adopting rules, procedures, instructions, and forms as are required to carry out the functions, powers, and duties imposed upon the bureau by sections 116J.73 to 116J.86.

History: 1981 c 342 art 3 s 4; 1981 c 356 s 248; 1Sp1985 c 13 s 247; 1986 c 444



Section 116J.77 — ASSISTANCE OF OTHER AGENCIES.

To effect the purposes of sections 116J.73 to 116J.86, and when requested by the commissioner, an agency shall to the extent practicable provide assistance, services, facilities, and data as will enable the bureau to carry out its functions, powers, and duties.

History: 1981 c 342 art 3 s 5; 1981 c 356 s 248



Section 116J.78 — COMPREHENSIVE LICENSE INFORMATION.

Subdivision 1. Reports by agencies. Not later than 90 days from June 2, 1981, each agency issuing licenses for business undertakings, projects, and activities shall report to the bureau, in a form prescribed by the bureau, on each and every type of license administered or issued by the agency. Application forms, applicable agency rules, fee schedules, and the estimated time period necessary for license application consideration based on experience and statutory or regulatory requirements shall accompany each report. The reports shall be updated every two years.

Subd. 2. Report supplementation. Each agency issuing licenses for business undertakings, projects, and activities shall, subsequent to its report pursuant to subdivision 1, provide the bureau with a report of any new license or modification of any existing license, or licensing procedures, together with applicable forms, rules, and information required under subdivisions 1 and 2 regarding new or modified licenses.

Subd. 3. Preparation of information file. The bureau shall prepare an information file on agency license requirements upon receipt of the agency reports and shall develop methods for its maintenance, revision, updating, and ready access.

Subd. 4. License information provided by bureau. The bureau shall provide comprehensive license information on the basis of information submitted in subdivisions 1 to 3. The bureau may prepare and distribute publications, guides, and other materials based upon the agency reports and the information file. These materials are designed to serve the convenience of license applicants and explain license requirements affecting business, including requirements having multiple license or multiple agency aspects.

History: 1981 c 342 art 3 s 6; 1981 c 356 s 248



Section 116J.79 — PREAPPLICATION CONFERENCES.

Subdivision 1. Requests for conference. The bureau, at the request of any person, proceeding in accordance with this section, may conduct a preapplication conference, pending the formal submission of application forms, in which affected agencies shall participate to the extent practicable in order to clarify the nature and scope of their interest, to provide guidance regarding license application and review procedures, and to coordinate agency actions and data collection or submission regarding license application.

Subd. 2. Multiple licenses; agencies to provide review and opinion. If, in the course of a preapplication conference, it becomes clear in the opinion of the director that a proposed business undertaking: (a) may require multiple licenses from the same or different state departments; (b) will take place in phases over an extended period of time; (c) will involve substantial expense for preparation of detailed plans, specifications and license applications; or (d) is of a new or unique nature, then each affected agency shall, at the request of the director to the extent practicable, provide the applicant with a written review and opinion as to all licenses which the agency would require for the proposed undertaking, the standards and conditions which would have to be met in order to obtain the licenses, timetables involved, and any properly related circumstances or findings.

Subd. 3. Written opinions; time limits; extensions. Each agency participating in the review and opinion process shall render the written opinion within a period not exceeding 60 days from the date fixed by the director. This period may be extended by the director at the request of an interested agency for the further consideration of information provided in accordance with this section. The director shall advise the person having requested the review and opinion of the extension, the reasons for it, and the revised period fixed by the director for rendering the written opinion. The person shall be entitled to confer with the bureau and with any agency having been granted an extension of time to ascertain what further information, if any, is required to facilitate the rendering of the review and opinion.

Subd. 4. Effect of review and opinion procedure. A preapplication review and opinion shall not relieve the person from the responsibility of obtaining any required licenses and shall be contingent upon the submission of all detailed plans, specifications, and information required for license applications. An agency's written opinion as to required licenses shall remain in effect indefinitely for the proposed business undertaking, project, or activity as described in the applicant's submission. However, if new license requirements or related standards over which an agency has no control or discretion in establishing subsequently become effective, the new license requirements or standards shall not be considered to have been part of the preapplication review and opinion. The opinion of the agency may be modified or amended by the agency at any time and shall not prohibit the agency from requiring additional licenses as deemed necessary for the applicant.

Subd. 5. Rules of procedure. The bureau shall promulgate rules for the procedures to be followed in the conduct of preapplication reviews and opinions.

History: 1981 c 342 art 3 s 7; 1981 c 356 s 248



Section 116J.80 — MASTER APPLICATION PROCEDURE.

Subdivision 1. Development and implementation. The bureau shall develop and implement a master application procedure to expedite the identification and processing of licenses for business undertakings, projects, and activities. A master application shall be made on a form prescribed by the bureau. This form shall request concise and specific information necessary to determine those licenses which are or may be required for the undertaking, project, or activity in order to insure speedy issuance of the licenses when all necessary requirements are met.

Subd. 2. Bureau assistance in preparing. Use of the master application procedure shall be at the option of any person proposing a business undertaking, project, or activity. Upon request, the bureau shall assist any person in preparing a master application, describe the procedures involved, and provide other information from the comprehensive license information file as may be helpful or necessary.

Subd. 3. Receipt of application; notification to agencies. Upon receipt of a master application the bureau shall immediately notify in writing each agency having a possible interest in the proposed business undertaking, project, or activity with respect to licenses which are or may be required.

Subd. 4. Agency response. Each agency so notified shall respond to the bureau within 20 days of receipt of the notice and shall advise the bureau whether one or more licenses under its jurisdiction are or may be required for the business undertaking, project, or activity described in the master application. The response shall specify the licenses which in the opinion of the agency are or may be required, if any, and shall indicate the fees to be charged.

Subd. 5. Consequences of negative or nonresponses. Any agency so notified which responds that it does not have an interest in the license requirements of the business undertaking, project, or activity described in the master application, or which does not respond within the time period specified in subdivision 4, shall not require a license for the undertaking, project, or activity described in the master application. Except that where unusual circumstances have prevented an agency from notifying the bureau, and the agency establishes that failure to require a license would result in substantial harm to the public health or welfare, the commissioner may order that the license be required.

Subd. 6. Failure to provide accurate or pertinent information. The provisions of subdivision 5 shall not apply if the commissioner of employment and economic development determines that the master application contained false, misleading, or deceptive information, or failed to include pertinent information, the lack of which could reasonably lead an agency to misjudge the applicability of licenses under its jurisdiction, or if new license requirements or related standards subsequently became effective for which an agency had no discretion in establishing the effective date.

Subd. 7. Notification to applicant. The bureau, following the 20 day notice and response period, shall promptly provide the person having submitted a master application with application forms and related information for all licenses specified by the interested agencies and shall advise the person:

(1) that all forms are to be completed and submitted to the interested agencies; and

(2) at the option of the applicant, that the bureau will receive all forms as a package with the fees to be charged, if any, and that the bureau will immediately separate and submit the forms and any allocable fees to the appropriate agencies.

Subd. 8. Withdrawal of application. An applicant may withdraw a master application at any time without forfeiture of any license approval applied for or obtained under the master application procedures contained in this section.

History: 1981 c 342 art 3 s 8; 1981 c 356 s 248; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1Sp2003 c 4 s 1



Section 116J.81 — LICENSE COORDINATION AND ASSISTANCE TO APPLICANTS.

Subdivision 1. Authorization. Any applicant for licenses required for a business undertaking, project, or activity may confer with the bureau to obtain assistance in the prompt and efficient processing and review of applications.

Subd. 2. Duties of bureau. The bureau shall, so far as possible, render assistance; and the director may designate an officer or employee of the bureau to act as an expediter for the purpose of:

(1) facilitating contacts for the applicant with agencies responsible for processing and reviewing license applications;

(2) arranging conferences to clarify the interest and requirements of any agency with respect to license applications;

(3) considering with agencies the feasibility of consolidating hearings and data required of the applicant; and

(4) assisting the applicant in the resolution of outstanding issues identified by agencies, including delays experienced in license review.

History: 1981 c 342 art 3 s 9; 1981 c 356 s 248



Section 116J.82 — CONSOLIDATED HEARINGS.

Subdivision 1. Bureau may request. The bureau may request the Office of Administrative Hearings to consolidate hearings insofar as it is feasible and agreeable to all parties.

Subd. 2. Rules of procedure. A consolidated hearing shall be conducted in a manner consistent with sections 14.001 to 14.69, and the applicable rules of the Office of Administrative Hearings.

Subd. 3. Prehearing conference. The Office of Administrative Hearings, with the consent of the agencies having license jurisdiction, may provide for a prehearing conference to assist in the disposition of the type, time, place, and parties of the consolidated hearing, the simplification of the issues, the stipulations as to agreed facts and necessary documents, and other relevant matters.

History: 1981 c 342 art 3 s 10; 1981 c 356 s 248; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 116J.83 — LICENSE AUTHORITY RETAINED.

Each agency having jurisdiction to approve or deny a license shall have the continuing power vested in it to make such determinations. The provisions of sections 116J.73 to 116J.86 shall not lessen or reduce these powers and shall modify the procedures followed in carrying out these powers only to the extent provided in sections 116J.73 to 116J.86.

History: 1981 c 342 art 3 s 11; 1981 c 356 s 248



Section 116J.84 — SERVICES PROVIDED AT NO CHARGE.

Services rendered by the bureau shall be made available without charge. Nothing contained in this section shall relieve an applicant of any part of the fees or charges established for the review and approval of license applications or relieve an applicant of any of the apportioned costs of a consolidated hearing conducted under sections 116J.79 and 116J.80.

History: 1981 c 342 art 3 s 12; 1981 c 356 s 248



Section 116J.85 — FEDERAL AND LOCAL GOVERNMENT PARTICIPATION.

Subdivision 1. Encouragement. Federal and local government license agencies shall be encouraged to participate in the business license information, coordination, and assistance services of the bureau and to make information available to applicants through the bureau with respect to any business undertaking, project, or activity which is referred to the bureau under the provisions of sections 116J.73 to 116J.86.

Subd. 2. Assistance to federal and local agency license applicants. The bureau shall, so far as is practicable, advise applicants of federal and local agency license requirements and shall maintain an information file on licenses for which the state has delegated issuance authority to local government agencies.

Subd. 3. Coordination of license review procedures. The director shall consult with local government officials with respect to cooperation in coordinating state and local license application and review procedures and shall recommend to the governor and the legislature any actions which would facilitate this coordination.

History: 1981 c 342 art 3 s 13; 1981 c 356 s 248



Section 116J.86 — COMPILATION AND MAINTENANCE OF STATISTICAL DATA.

The bureau shall obtain and keep on an annual basis appropriate statistical data regarding the number of licenses issued by agencies, the amount of time necessary for the licenses to be issued, the cost of obtaining the licenses, the types of projects for which specific licenses are issued, a geographic distribution of licenses issued, and other pertinent data which the director deems appropriate. The bureau shall analyze the data by type of license and by agency responsible and shall make its findings available to the public.

History: 1981 c 342 art 3 s 14; 1981 c 356 s 248



Section 116J.871 — FINANCIAL ASSISTANCE LIMITATIONS; PREVAILING WAGE.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Economic development" means financial assistance provided to a person directly or to a local unit of government or nonprofit organization on behalf of a person who is engaged in the manufacture or sale of goods and services. Economic development does not include (1) financial assistance for rehabilitation of existing housing or (2) financial assistance for new housing construction in which total financial assistance at a single project site is less than $100,000.

(c) "Financial assistance" means (1) a grant awarded by a state agency for economic development related purposes if a single business receives $200,000 or more of the grant proceeds; (2) a loan or the guaranty or purchase of a loan made by a state agency for economic development related purposes if a single business receives $500,000 or more of the loan proceeds; or (3) a reduction, credit, or abatement of a tax assessed under chapter 297A where the tax reduction, credit, or abatement applies to a geographic area smaller than the entire state and was granted for economic development related purposes. Financial assistance does not include payments by the state of aids and credits under chapter 273 or 477A to a political subdivision.

(d) "Project site" means the location where improvements are made that are financed in whole or in part by the financial assistance; or the location of employees that receive financial assistance in the form of employment and training services as defined in section 116L.19, subdivision 4, or customized training from a technical college.

(e) "State agency" means any agency defined under section 16B.01, subdivision 2, Enterprise Minnesota, Inc., and the Iron Range Resources and Rehabilitation Board.

Subd. 2. Prevailing wage required. A state agency may provide financial assistance to a person only if the person receiving or benefiting from the financial assistance certifies to the commissioner of labor and industry that laborers and mechanics at the project site during construction, installation, remodeling, and repairs for which the financial assistance was provided will be paid the prevailing wage rate as defined in section 177.42, subdivision 6.

Subd. 3. Prevailing wage; penalty. It is a misdemeanor for a person who has certified that prevailing wages will be paid to laborers and mechanics under subdivision 2 to subsequently fail to pay the prevailing wage. Each day a violation of this subdivision continues is a separate offense.

Subd. 4. Notification. A state agency shall notify any person applying for financial assistance from the state agency of the requirements under subdivision 2 and of the penalties under subdivision 3.

Subd. 5. Exception. Nothing in this section denies any financial assistance granted to or qualified for by a person whose construction, installation, remodeling, or repairs commenced prior to August 1, 1990.

History: 1990 c 604 art 10 s 7; 1991 c 322 s 19; 2004 c 206 s 52; 2004 c 228 art 1 s 72; 2005 c 10 art 3 s 5; 2008 c 290 s 2



Section 116J.872 — ECONOMIC RESPONSE TEAM.

(a) The department shall operate a fast-action economic response team to contact and work with businesses that are identified as being:

(1) at risk for relocating or expanding outside the state; or

(2) prospects for expansion or relocation within the state.

(b) The fast-action response team must contact identified businesses within 24 hours.

History: 2010 c 347 art 1 s 2



Section 116J.8731 — MINNESOTA INVESTMENT FUND.

Subdivision 1. Purpose. The Minnesota investment fund is created to provide financial and technical assistance, through partnership with communities, for the creation of new employment or to maintain existing employment, and for business start-up, expansions, and retention. It shall accomplish these goals by the following means:

(1) creation or retention of permanent private-sector jobs in order to create above-average economic growth consistent with environmental protection, which includes investments in technology and equipment that increase productivity and provide for a higher wage;

(2) stimulation or leverage of private investment to ensure economic renewal and competitiveness;

(3) increasing the local tax base, based on demonstrated measurable outcomes, to guarantee a diversified industry mix;

(4) improving the quality of existing jobs, based on increases in wages or improvements in the job duties, training, or education associated with those jobs;

(5) improvement of employment and economic opportunity for citizens in the region to create a reasonable standard of living, consistent with federal and state guidelines on low- to moderate-income persons; and

(6) stimulation of productivity growth through improved manufacturing or new technologies, including cold weather testing.

Subd. 2. Administration. Except as otherwise provided in this section, the commissioner shall administer the fund as part of the Small Cities Development Block Grant Program and funds shall be made available to local communities and recognized Indian tribal governments in accordance with the rules adopted for economic development grants in the small cities community development block grant program. All units of general purpose local government are eligible applicants for Minnesota investment funds. The commissioner may provide forgivable loans directly to a private enterprise and not require a local community or recognized Indian tribal government application other than a resolution supporting the assistance. Eligible applicants for the state-funded portion of the fund also include development authorities as defined in section 116J.552, subdivision 4, provided that the governing body of the municipality approves, by resolution, the application of the development authority. The commissioner may also make funds available within the department for eligible expenditures under subdivision 3, clause (2). A home rule charter or statutory city, county, or town may loan or grant money received from repayment of funds awarded under this section to a regional development commission, other regional entity, or statewide community capital fund as determined by the commissioner, to capitalize or to provide the local match required for capitalization of a regional or statewide revolving loan fund.

Subd. 3. Eligible expenditures. The money appropriated for this section may be used to:

(1) fund loans or grants for infrastructure, loans, loan guarantees, interest buy-downs, and other forms of participation with private sources of financing, provided that a loan to a private enterprise must be for a principal amount not to exceed one-half of the cost of the project for which financing is sought;

(2) fund strategic investments in renewable energy market development, such as low interest loans for renewable energy equipment manufacturing, training grants to support renewable energy workforce, development of a renewable energy supply chain that represents and strengthens the industry throughout the state, and external marketing to garner more national and international investment into Minnesota's renewable sector. Expenditures in external marketing for renewable energy market development are not subject to the limitations in clause (1); and

(3) provide private entrepreneurs with training, other technical assistance, and financial assistance, as provided in the small cities development block grant program.

Subd. 4. Eligible projects. Assistance must be evaluated on the existence of the following conditions:

(1) creation of new jobs, retention of existing jobs, or improvements in the quality of existing jobs as measured by the wages, skills, or education associated with those jobs;

(2) increase in the tax base;

(3) the project can demonstrate that investment of public dollars induces private funds;

(4) the project can demonstrate an excessive public infrastructure or improvement cost beyond the means of the affected community and private participants in the project;

(5) the project provides higher wage levels to the community or will add value to current workforce skills;

(6) the project supports the development of microenterprises, as defined by federal statutes, through financial assistance, technical assistance, advice, or business services;

(7) whether assistance is necessary to retain existing business;

(8) whether assistance is necessary to attract out-of-state business; and

(9) the project promotes or advances the green economy as defined in section 116J.437.

A grant or loan cannot be made based solely on a finding that the conditions in clause (7) or (8) exist. A finding must be made that a condition in clause (1), (2), (3), (4), (5), or (6) also exists.

Applications recommended for funding shall be submitted to the commissioner.

Subd. 5. Grant limits. A Minnesota investment fund grant may not be approved for an amount in excess of $1,000,000. This limit covers all money paid to complete the same project, whether paid to one or more grant recipients and whether paid in one or more fiscal years. A local community or recognized Indian tribal government may retain 40 percent, but not more than $100,000, of a Minnesota investment fund grant when it is repaid to the local community or recognized Indian tribal government by the person or entity to which it was loaned by the local community or Indian tribal government. Money repaid to the state must be credited to a Minnesota investment revolving loan account in the state treasury. Funds in the account are appropriated to the commissioner and must be used in the same manner as are funds appropriated to the Minnesota investment fund. Funds repaid to the state through existing Minnesota investment fund agreements must be credited to the Minnesota investment revolving loan account effective July 1, 2005. A grant or loan may not be made to a person or entity for the operation or expansion of a casino or a store which is used solely or principally for retail sales. Persons or entities receiving grants or loans must pay each employee total compensation, including benefits not mandated by law, that on an annualized basis is equal to at least 110 percent of the federal poverty level for a family of four.

Subd. 6. Sports facility. A Minnesota investment fund grant or loan cannot be used for a project related to a sports facility. For the purpose of this subdivision, "sports facility" means a building that has a professional sports team as a principal tenant.

Subd. 7. Contractual obligation. A business receiving Minnesota investment fund grants must demonstrate why the grant is necessary for a project and enter into an agreement with the local grantor. The agreement, among other things, must obligate the recipient to pay the minimum compensation set by this section and meet job creation or job enhancement goals. A recipient that breaches the agreement must repay the grant directly to the commissioner. Repayments under this subdivision must be deposited in the Minnesota investment revolving loan account. If the commissioner determines, during the repayment period of a Minnesota investment fund loan, that the project for which the loan was made is in imminent danger of ceasing operations due to financial difficulties, the commissioner may elect to delay loan payments due on the loan for a period of no more than two years. In making a determination about whether a recipient qualifies for possible delay in payments, the commissioner must consider all available information regarding the health of the affected business and the industry in which it operates, the potential for displacement of workers in the event that operations cease, and the likelihood that a delay of payments will provide the business with a reasonable ability to improve its financial condition.

Subd. 8. Disaster contingency account; repayments. There is created a Minnesota investment fund disaster contingency account in the special revenue fund. Repayment of loan amounts to the local government unit or development authority under this section shall be forwarded to the commissioner and deposited in the disaster contingency account in the Minnesota investment fund to be appropriated by law for future disaster relief.

Subd. 9. Requirements for assistance. (a) All awards under section 12A.07 are subject to the requirements in this subdivision.

(b) Eligible applicants are subject to the following requirements:

(1) Applicants may be any business or nonprofit organization in the area included in the disaster declaration that was directly and adversely affected by the disaster. This includes: businesses, cooperatives, utilities, industrial, commercial, retail, and nonprofit organizations, including those nonprofits that provide residential, health care, child care, social, or other services on behalf of the Department of Human Services to residents included in the disaster area.

(2) Business applicants must be organized as a proprietorship, partnership, LLC, or a corporation.

(3) Applicants must have been in operation before the date of the disaster.

(c) Loan funds may be used to assist businesses only in their recovery efforts but are not available to provide relief from economic losses.

(d) Eligible costs may include the following: repair of buildings, leasehold improvements, fixtures and/or equipment, loss of inventory, and cleanup costs.

(e) Ineligible activities include all of the following:

(1) Any applicants not meeting the eligibility requirements outlined in this subdivision are ineligible to receive recovery loan funds.

(2) Funds may not be used for lending or investment operations, land speculation, or any activity deemed illegal by federal, state, or local law or ordinance.

(3) Ineligible costs include but are not limited to: economic injury losses, relocation, management fees, financing costs, franchise fees, debt consolidation, moving costs, refinancing debt existing prior to the date of the disaster, and operating costs.

(f) Loan application: All parties seeking recovery loan funds must file an application with the local unit of government or development authority. Small Business Administration (SBA) application forms may be used. Applications must be transmitted in the form and manner prescribed by the commissioner.

(g) Only completed applications will be reviewed for consideration. Submittal of the following information constitutes a complete application:

(1) Minnesota investment fund recovery loan fund application;

(2) business SBA disaster application, if applicable;

(3) regional development organization or responsible local government application, if applicable;

(4) administrative contact;

(5) business release for local government to review SBA damage assessment/loss verification, if applicable;

(6) proof of loss statement from insurer;

(7) construction cost estimates;

(8) invoices for work completed;

(9) quotes for equipment;

(10) proposed security;

(11) company historical financial statements for the 24 months immediately prior to the application date;

(12) credit check release;

(13) number of jobs to be retained;

(14) wages paid;

(15) amount of loan request;

(16) documentation of damages incurred;

(17) property taxes paid and current;

(18) judgments, liens, agreements, consent decrees, stipulations for settlements, or other such actions which would prevent the applicant from participating in any program administered by the responsible local, state, or regional government;

(19) compliance with all applicable local ordinances and plans;

(20) documentation through financial and tax records that the business was a viable operating entity at the time of the flood;

(21) business tax identification number; and

(22) other documentation as requested.

(h) Incomplete applications will be assigned pending status and the applicant will be informed in writing of the missing documentation.

(i) Applicant eligibility will be determined using criteria enumerated in paragraph (b). A credit check for the company and each of its principal owners may be conducted. An owner's encumbrance report will be completed by the Recorder's Office.

(j) A grant recipient is eligible for assistance provided under this section only after the recipient has claimed all applicable private insurance and the recipient has utilized all other sources of applicable assistance available under the act appropriating funding for the grant.

History: 1996 c 452 s 29; 2001 c 102 s 1; 1Sp2001 c 4 art 2 s 2; 2003 c 128 art 13 s 16-19; 1Sp2005 c 1 art 4 s 21; 2008 c 356 s 5; 2009 c 78 art 2 s 18,19; 2010 c 347 art 1 s 3-5; 1Sp2012 c 1 art 1 s 20,21; 1Sp2012 c 2 s 3; 2013 c 85 art 3 s 4-7; 2014 c 312 art 3 s 6



Section 116J.8732 — SEED CAPITAL INVESTMENT CREDIT; COMMISSIONER'S RESPONSIBILITIES.

Subdivision 1. Scope. This section establishes rules that businesses must satisfy to qualify for the seed capital investment credit under section 290.06, subdivision 35, and the commissioner's responsibility for certifying the qualifying businesses.

Subd. 2. Definitions. (a) For purposes of this section and section 290.06, subdivision 35, the following terms have the meanings given.

(b) "Border city" means a city qualifying to designate a border city development zone under section 469.1731.

(c) "Pass-through entity" means a corporation that for the applicable tax year is treated as an S corporation or a general partnership, limited partnership, limited liability partnership, trust, or limited liability company and which for the applicable taxable year is not taxed as a corporation under chapter 290.

(d) "Primary sector business" means a qualified business that through the employment of knowledge or labor adds value to a product, process, or service and increases revenues to a Minnesota business generated by sales of products or services to customers outside of the state or increases revenues to a qualified business the customers of which previously were unable to acquire, or had limited availability of the product or service from a Minnesota provider.

(e) "Qualified business" means a business certified by the commissioner as meeting the requirements of subdivision 3.

Subd. 3. Qualified business. (a) The commissioner shall certify whether a business that has requested to become a qualified business meets the requirements of paragraph (b).

(b) For purposes of this section, a qualified business must be a primary sector business, other than a real estate investment trust, that:

(1) is incorporated or its satellite operation is incorporated as a for-profit corporation or is a partnership, limited partnership, limited liability company, limited liability partnership, or joint venture;

(2) is in compliance with the requirements for filings with the commissioner of commerce under the securities laws of this state;

(3) has Minnesota residents as a majority of its employees in its principal office or the satellite operation, which is located in a border city;

(4) has its principal office in a border city and has the majority of its business activity performed in a border city, except sales activity, or has a significant operation in a border city that has or is projected to have more than ten employees or $150,000 of sales annually; and

(5) relies on innovation, research, or the development of new products and processes in its plans for growth and profitability.

(c) The commissioner shall establish the necessary forms and procedures for certifying qualified businesses.

(d) A qualified business may apply to the commissioner for a recertification. Only one recertification is available to a qualified business. The application for recertification must be filed with the commissioner within 90 days before the original certification expiration date. The recertification issued by the director must comply with the provisions of paragraph (e).

(e) The commissioner shall issue a certification letter to a business the commissioner determines is a qualified business. The certification letter must include:

(1) the certification effective date; and

(2) the certification expiration date, which may not be more than four years from the certification effective date.

Subd. 4. Seed capital investment credit reporting. Within 30 days after the date that an investment in a qualified business is purchased, the qualified business shall file with the commissioner and the commissioner of revenue and provide to the investor completed forms prescribed by the commissioner of revenue that show as to each investment in the qualified business the following:

(1) the name, address, and Social Security number of the taxpayer who made the investment; and

(2) the dollar amount paid for the investment by the taxpayer.

History: 2008 c 366 art 5 s 1



Section 116J.8737 — SMALL BUSINESS INVESTMENT TAX CREDIT.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Qualified small business" means a business that has been certified by the commissioner under subdivision 2.

(c) "Qualified investor" means an investor who has been certified by the commissioner under subdivision 3.

(d) "Qualified fund" means a pooled angel investment network fund that has been certified by the commissioner under subdivision 4.

(e) "Qualified investment" means a cash investment in a qualified small business of a minimum of:

(1) $10,000 in a calendar year by a qualified investor; or

(2) $30,000 in a calendar year by a qualified fund.

A qualified investment must be made in exchange for common stock, a partnership or membership interest, preferred stock, debt with mandatory conversion to equity, or an equivalent ownership interest as determined by the commissioner.

(f) "Family" means a family member within the meaning of the Internal Revenue Code, section 267(c)(4).

(g) "Pass-through entity" means a corporation that for the applicable taxable year is treated as an S corporation or a general partnership, limited partnership, limited liability partnership, trust, or limited liability company and which for the applicable taxable year is not taxed as a corporation under chapter 290.

(h) "Intern" means a student of an accredited institution of higher education, or a former student who has graduated in the past six months from an accredited institution of higher education, who is employed by a qualified small business in a nonpermanent position for a duration of nine months or less that provides training and experience in the primary business activity of the business.

(i) "Liquidation event" means a conversion of qualified investment for cash, cash and other consideration, or any other form of equity or debt interest.

(j) "Qualified greater Minnesota business" means a qualified small business that is also certified by the commissioner as a qualified greater Minnesota business under subdivision 2, paragraph (h).

(k) "Minority group member" means a United States citizen who is Asian, Pacific Islander, Black, Hispanic, or Native American.

(l) "Minority-owned business" means a business for which one or more minority group members:

(1) own at least 50 percent of the business, or, in the case of a publicly owned business, own at least 51 percent of the stock; and

(2) manage the business and control the daily business operations.

(m) "Women" means persons of the female gender.

(n) "Women-owned business" means a business for which one or more women:

(1) own at least 50 percent of the business, or, in the case of a publicly owned business, own at least 51 percent of the stock; and

(2) manage the business and control the daily business operations.

(o) "Officer" means a person elected or appointed by the board of directors to manage the daily operations of the qualified small business;

(p) "Principal" means a person having authority to act on behalf of the qualified small business.

Subd. 2. Certification of qualified small businesses. (a) Businesses may apply to the commissioner for certification as a qualified small business or qualified greater Minnesota small business for a calendar year. The application must be in the form and be made under the procedures specified by the commissioner, accompanied by an application fee of $150. Application fees are deposited in the small business investment tax credit administration account in the special revenue fund. The application for certification for 2010 must be made available on the department's Web site by August 1, 2010. Applications for subsequent years' certification must be made available on the department's Web site by November 1 of the preceding year.

(b) Within 30 days of receiving an application for certification under this subdivision, the commissioner must either certify the business as satisfying the conditions required of a qualified small business or qualified greater Minnesota small business, request additional information from the business, or reject the application for certification. If the commissioner requests additional information from the business, the commissioner must either certify the business or reject the application within 30 days of receiving the additional information. If the commissioner neither certifies the business nor rejects the application within 30 days of receiving the original application or within 30 days of receiving the additional information requested, whichever is later, then the application is deemed rejected, and the commissioner must refund the $150 application fee. A business that applies for certification and is rejected may reapply.

(c) To receive certification as a qualified small business, a business must satisfy all of the following conditions:

(1) the business has its headquarters in Minnesota;

(2) at least: (i) 51 percent of the business's employees are employed in Minnesota; (ii) 51 percent of the business's total payroll is paid or incurred in the state; and (iii) 51 percent of the total value of all contractual agreements to which the business is a party in connection with its primary business activity is for services performed under contract in Minnesota, unless the business obtains a waiver under paragraph (i);

(3) the business is engaged in, or is committed to engage in, innovation in Minnesota in one of the following as its primary business activity:

(i) using proprietary technology to add value to a product, process, or service in a qualified high-technology field;

(ii) researching or developing a proprietary product, process, or service in a qualified high-technology field;

(iii) researching or developing a proprietary product, process, or service in the fields of agriculture, tourism, forestry, mining, manufacturing, or transportation; or

(iv) researching, developing, or producing a new proprietary technology for use in the fields of agriculture, tourism, forestry, mining, manufacturing, or transportation;

(4) other than the activities specifically listed in clause (3), the business is not engaged in real estate development, insurance, banking, lending, lobbying, political consulting, information technology consulting, wholesale or retail trade, leisure, hospitality, transportation, construction, ethanol production from corn, or professional services provided by attorneys, accountants, business consultants, physicians, or health care consultants;

(5) the business has fewer than 25 employees;

(6) the business must pay its employees annual wages of at least 175 percent of the federal poverty guideline for the year for a family of four and must pay its interns annual wages of at least 175 percent of the federal minimum wage used for federally covered employers, except that this requirement must be reduced proportionately for employees and interns who work less than full-time, and does not apply to an executive, officer, or member of the board of the business, or to any employee who owns, controls, or holds power to vote more than 20 percent of the outstanding securities of the business;

(7) the business has (i) not been in operation for more than ten years, or (ii) not been in operation for more than 20 years if the business is engaged in the research, development, or production of medical devices or pharmaceuticals for which United States Food and Drug Administration approval is required for use in the treatment or diagnosis of a disease or condition;

(8) the business has not previously received private equity investments of more than $4,000,000;

(9) the business is not an entity disqualified under section 80A.50, paragraph (b), clause (3); and

(10) the business has not issued securities that are traded on a public exchange.

(d) In applying the limit under paragraph (c), clause (5), the employees in all members of the unitary business, as defined in section 290.17, subdivision 4, must be included.

(e) In order for a qualified investment in a business to be eligible for tax credits:

(1) the business must have applied for and received certification for the calendar year in which the investment was made prior to the date on which the qualified investment was made;

(2) the business must not have issued securities that are traded on a public exchange;

(3) the business must not issue securities that are traded on a public exchange within 180 days after the date on which the qualified investment was made; and

(4) the business must not have a liquidation event within 180 days after the date on which the qualified investment was made.

(f) The commissioner must maintain a list of qualified small businesses and qualified greater Minnesota businesses certified under this subdivision for the calendar year and make the list accessible to the public on the department's Web site.

(g) For purposes of this subdivision, the following terms have the meanings given:

(1) "qualified high-technology field" includes aerospace, agricultural processing, renewable energy, energy efficiency and conservation, environmental engineering, food technology, cellulosic ethanol, information technology, materials science technology, nanotechnology, telecommunications, biotechnology, medical device products, pharmaceuticals, diagnostics, biologicals, chemistry, veterinary science, and similar fields;

(2) "proprietary technology" means the technical innovations that are unique and legally owned or licensed by a business and includes, without limitation, those innovations that are patented, patent pending, a subject of trade secrets, or copyrighted; and

(3) "greater Minnesota" means the area of Minnesota located outside of the metropolitan area as defined in section 473.121, subdivision 2.

(h) To receive certification as a qualified greater Minnesota business, a business must satisfy all of the requirements of paragraph (c) and must satisfy the following conditions:

(1) the business has its headquarters in greater Minnesota; and

(2) at least: (i) 51 percent of the business's employees are employed in greater Minnesota; (ii) 51 percent of the business's total payroll is paid or incurred in greater Minnesota; and (iii) 51 percent of the total value of all contractual agreements to which the business is a party in connection with its primary business activity is for services performed under contract in greater Minnesota, unless the business obtains a waiver under paragraph (i).

(i) The commissioner must exempt a business from the requirement under paragraph (c), clause (2), item (iii), if the business certifies to the commissioner that the services required under a contract in connection with the primary business activity cannot be performed in Minnesota if the business otherwise qualifies as a qualified small business, or in greater Minnesota if the business otherwise qualifies as a qualified greater Minnesota business. The business must submit the certification required under this paragraph every six months from the month the exemption was granted. The exemption allowed under this paragraph must be submitted in a form and manner prescribed by the commissioner.

Subd. 3. Certification of qualified investors. (a) Investors may apply to the commissioner for certification as a qualified investor for a taxable year. The application must be in the form and be made under the procedures specified by the commissioner, accompanied by an application fee of $350. Application fees are deposited in the small business investment tax credit administration account in the special revenue fund. The application for certification for 2010 must be made available on the department's Web site by August 1, 2010. Applications for subsequent years' certification must be made available on the department's Web site by November 1 of the preceding year.

(b) Within 30 days of receiving an application for certification under this subdivision, the commissioner must either certify the investor as satisfying the conditions required of a qualified investor, request additional information from the investor, or reject the application for certification. If the commissioner requests additional information from the investor, the commissioner must either certify the investor or reject the application within 30 days of receiving the additional information. If the commissioner neither certifies the investor nor rejects the application within 30 days of receiving the original application or within 30 days of receiving the additional information requested, whichever is later, then the application is deemed rejected, and the commissioner must refund the $350 application fee. An investor who applies for certification and is rejected may reapply.

(c) To receive certification, an investor must (1) be a natural person; and (2) certify to the commissioner that the investor will only invest in a transaction that is exempt under section 80A.46, clause (13) or (14), in a security exempt under section 80A.461, or in a security registered under section 80A.50, paragraph (b).

(d) In order for a qualified investment in a qualified small business to be eligible for tax credits, a qualified investor who makes the investment must have applied for and received certification for the calendar year prior to making the qualified investment, except in the case of an investor who is not an accredited investor, within the meaning of Regulation D of the Securities and Exchange Commission, Code of Federal Regulations, title 17, section 230.501, paragraph (a), application for certification may be made within 30 days after making the qualified investment.

Subd. 4. Certification of qualified funds. (a) A pass-through entity may apply to the commissioner for certification as a qualified fund for a calendar year. The application must be in the form and be made under the procedures specified by the commissioner, accompanied by an application fee of $1,000. Application fees are deposited in the small business investment tax credit administration account in the special revenue fund. The application for certification for 2010 of qualified funds must be made available on the department's Web site by August 1, 2010. Applications for subsequent years' certification must be made available by November 1 of the preceding year.

(b) Within 30 days of receiving an application for certification under this subdivision, the commissioner must either certify the fund as satisfying the conditions required of a qualified fund, request additional information from the fund, or reject the application for certification. If the commissioner requests additional information from the fund, the commissioner must either certify the fund or reject the application within 30 days of receiving the additional information. If the commissioner neither certifies the fund nor rejects the application within 30 days of receiving the original application or within 30 days of receiving the additional information requested, whichever is later, then the application is deemed rejected, and the commissioner must refund the $1,000 application fee. A fund that applies for certification and is rejected may reapply.

(c) To receive certification, a fund must:

(1) invest or intend to invest in qualified small businesses;

(2) be organized as a pass-through entity; and

(3) have at least three separate investors, of whom at least three whose investment is made in the certified business and who seek a tax credit allocation satisfy the conditions in subdivision 3, paragraph (c).

(d) Investments in the fund may consist of equity investments or notes that pay interest or other fixed amounts, or any combination of both.

(e) In order for a qualified investment in a qualified small business to be eligible for tax credits, a qualified fund that makes the investment must have applied for and received certification for the calendar year prior to making the qualified investment.

Subd. 5. Credit allowed. (a)(1) A qualified investor or qualified fund is eligible for a credit equal to 25 percent of the qualified investment in a qualified small business. Investments made by a pass-through entity qualify for a credit only if the entity is a qualified fund. The commissioner must not allocate more than $15,000,000 in credits to qualified investors or qualified funds for taxable years beginning after December 31, 2013, and before January 1, 2017, and must not allocate more than $10,000,000 in credits to qualified investors or qualified funds for taxable years beginning after December 31, 2016, and before January 1, 2018; and

(2) for taxable years beginning after December 31, 2014, and before January 1, 2018, 50 percent must be allocated to credits for qualifying investments in qualified greater Minnesota businesses and minority- or women-owned qualified small businesses in Minnesota. Any portion of a taxable year's credits that is reserved for qualifying investments in greater Minnesota businesses and minority- or women-owned qualified small businesses in Minnesota that is not allocated by September 30 of the taxable year is available for allocation to other credit applications beginning on October 1. Any portion of a taxable year's credits that is not allocated by the commissioner does not cancel and may be carried forward to subsequent taxable years until all credits have been allocated.

(b) The commissioner may not allocate more than a total maximum amount in credits for a taxable year to a qualified investor for the investor's cumulative qualified investments as an individual qualified investor and as an investor in a qualified fund; for married couples filing joint returns the maximum is $250,000, and for all other filers the maximum is $125,000. The commissioner may not allocate more than a total of $1,000,000 in credits over all taxable years for qualified investments in any one qualified small business.

(c) The commissioner may not allocate a credit to a qualified investor either as an individual qualified investor or as an investor in a qualified fund if, at the time the investment is proposed:

(1) the investor is an officer or principal of the qualified small business; or

(2) the investor, either individually or in combination with one or more members of the investor's family, owns, controls, or holds the power to vote 20 percent or more of the outstanding securities of the qualified small business.

A member of the family of an individual disqualified by this paragraph is not eligible for a credit under this section. For a married couple filing a joint return, the limitations in this paragraph apply collectively to the investor and spouse. For purposes of determining the ownership interest of an investor under this paragraph, the rules under section 267(c) and 267(e) of the Internal Revenue Code apply.

(d) Applications for tax credits for 2010 must be made available on the department's Web site by September 1, 2010, and the department must begin accepting applications by September 1, 2010. Applications for subsequent years must be made available by November 1 of the preceding year.

(e) Qualified investors and qualified funds must apply to the commissioner for tax credits. Tax credits must be allocated to qualified investors or qualified funds in the order that the tax credit request applications are filed with the department. The commissioner must approve or reject tax credit request applications within 15 days of receiving the application. The investment specified in the application must be made within 60 days of the allocation of the credits. If the investment is not made within 60 days, the credit allocation is canceled and available for reallocation. A qualified investor or qualified fund that fails to invest as specified in the application, within 60 days of allocation of the credits, must notify the commissioner of the failure to invest within five business days of the expiration of the 60-day investment period.

(f) All tax credit request applications filed with the department on the same day must be treated as having been filed contemporaneously. If two or more qualified investors or qualified funds file tax credit request applications on the same day, and the aggregate amount of credit allocation claims exceeds the aggregate limit of credits under this section or the lesser amount of credits that remain unallocated on that day, then the credits must be allocated among the qualified investors or qualified funds who filed on that day on a pro rata basis with respect to the amounts claimed. The pro rata allocation for any one qualified investor or qualified fund is the product obtained by multiplying a fraction, the numerator of which is the amount of the credit allocation claim filed on behalf of a qualified investor and the denominator of which is the total of all credit allocation claims filed on behalf of all applicants on that day, by the amount of credits that remain unallocated on that day for the taxable year.

(g) A qualified investor or qualified fund, or a qualified small business acting on their behalf, must notify the commissioner when an investment for which credits were allocated has been made, and the taxable year in which the investment was made. A qualified fund must also provide the commissioner with a statement indicating the amount invested by each investor in the qualified fund based on each investor's share of the assets of the qualified fund at the time of the qualified investment. After receiving notification that the investment was made, the commissioner must issue credit certificates for the taxable year in which the investment was made to the qualified investor or, for an investment made by a qualified fund, to each qualified investor who is an investor in the fund. The certificate must state that the credit is subject to revocation if the qualified investor or qualified fund does not hold the investment in the qualified small business for at least three years, consisting of the calendar year in which the investment was made and the two following years. The three-year holding period does not apply if:

(1) the investment by the qualified investor or qualified fund becomes worthless before the end of the three-year period;

(2) 80 percent or more of the assets of the qualified small business is sold before the end of the three-year period;

(3) the qualified small business is sold before the end of the three-year period;

(4) the qualified small business's common stock begins trading on a public exchange before the end of the three-year period; or

(5) the qualified investor dies before the end of the three-year period.

(h) The commissioner must notify the commissioner of revenue of credit certificates issued under this section.

Subd. 5a. Promotion of credit in greater Minnesota. (a) By July 1, 2014, the commissioner shall develop a plan to increase awareness of and use of the credit for investments in qualified greater Minnesota businesses and minority-owned and women-owned qualified small businesses with the goal that the portion of the credit reserved for investments in qualified greater Minnesota businesses and minority-owned and women-owned qualified small businesses is allocated in full to those investments.

(b) Beginning with the legislative report due on March 15, 2015, under subdivision 9, the commissioner shall report on its plan under this subdivision and the results achieved.

Subd. 6. Annual reports. (a) By February 1 of each year each qualified small business that received an investment that qualified for a credit, and each qualified investor and qualified fund that made an investment that qualified for a credit, must submit an annual report to the commissioner and pay a filing fee of $100 as required under this subdivision. Each qualified investor and qualified fund must submit reports for three years following each year in which it made an investment that qualified for a credit, and each qualified small business must submit reports for five years following the year in which it received an investment qualifying for a credit. Reports must be made in the form required by the commissioner. All filing fees collected are deposited in the small business investment tax credit administration account in the special revenue fund.

(b) A report from a qualified small business must certify that the business satisfies the following requirements:

(1) the business has its headquarters in Minnesota;

(2) at least 51 percent of the business's employees are employed in Minnesota, and 51 percent of the business's total payroll is paid or incurred in the state;

(3) that the business is engaged in, or is committed to engage in, innovation in Minnesota as defined under subdivision 2; and

(4) that the business meets the payroll requirements in subdivision 2, paragraph (c), clause (6).

(c) Reports from qualified investors must certify that the investor remains invested in the qualified small business as required by subdivision 5, paragraph (g).

(d) Reports from qualified funds must certify that the fund remains invested in the qualified small business as required by subdivision 5, paragraph (g).

(e) A qualified small business that ceases all operations and becomes insolvent must file a final annual report in the form required by the commissioner documenting its insolvency. In following years the business is exempt from the annual reporting requirement, the report filing fee, and the fine for failure to file a report.

(f) A qualified small business, qualified investor, or qualified fund that fails to file an annual report as required under this subdivision is subject to a $500 fine.

Subd. 7. Revocation of credits. (a) If the commissioner determines that a qualified investor or qualified fund did not meet the three-year holding period required in subdivision 5, paragraph (g), any credit allocated and certified to the investor or fund is revoked and must be repaid by the investor.

(b) If the commissioner determines that a business did not meet the employment and payroll requirements in subdivision 2, paragraph (c), clause (2), or paragraph (h), as applicable, in any of the five calendar years following the year in which an investment in the business that qualified for a tax credit under this section was made, the business must repay the following percentage of the credits allowed for qualified investments in the business:

(c) The commissioner must notify the commissioner of revenue of every credit revoked and subject to full or partial repayment under this section.

(d) For the repayment of credits allowed under this section and section 290.0692, a qualified small business, qualified investor, or investor in a qualified fund must file an amended return with the commissioner of revenue and pay any amounts required to be repaid within 30 days after becoming subject to repayment under this section.

Subd. 8. Data privacy. (a) Data contained in an application submitted to the commissioner under subdivision 2, 3, or 4 are nonpublic data, or private data on individuals, as defined in section 13.02, subdivision 9 or 12, except that the following data items are public:

(1) the name, mailing address, telephone number, e-mail address, contact person's name, and industry type of a qualified small business upon approval of the application and certification by the commissioner under subdivision 2;

(2) the name of a qualified investor upon approval of the application and certification by the commissioner under subdivision 3;

(3) the name of a qualified fund upon approval of the application and certification by the commissioner under subdivision 4;

(4) for credit certificates issued under subdivision 5, the amount of the credit certificate issued, amount of the qualifying investment, the name of the qualifying investor or qualifying fund that received the certificate, and the name of the qualifying small business in which the qualifying investment was made;

(5) for credits revoked under subdivision 7, paragraph (a), the amount revoked and the name of the qualified investor or qualified fund; and

(6) for credits revoked under subdivision 7, paragraphs (b) and (c), the amount revoked and the name of the qualified small business.

(b) The following data, including data classified as nonpublic or private, must be provided to the consultant for use in conducting the program evaluation under subdivision 10:

(1) the commissioner of employment and economic development shall provide data contained in an application for certification received from a qualified small business, qualified investor, or qualified fund, and any annual reporting information received on a qualified small business, qualified investor, or qualified fund; and

(2) the commissioner of revenue shall provide data contained in any applicable tax returns of a qualified small business, qualified investor, or qualified fund.

Subd. 9. Report to legislature. Beginning in 2011, the commissioner must annually report by March 15 to the chairs and ranking minority members of the legislative committees having jurisdiction over taxes and economic development in the senate and the house of representatives, in compliance with sections 3.195 and 3.197, on the tax credits issued under this section. The report must include:

(1) the number and amount of the credits issued;

(2) the recipients of the credits;

(3) for each qualified small business or qualified greater Minnesota business, its location, line of business, and if it received an investment resulting in certification of tax credits;

(4) the total amount of investment in each qualified small business resulting in certification of tax credits;

(5) for each qualified small business that received investments resulting in tax credits, the total amount of additional investment that did not qualify for the tax credit;

(6) the number and amount of credits revoked under subdivision 7;

(7) the number and amount of credits that are no longer subject to the three-year holding period because of the exceptions under subdivision 5, paragraph (g), clauses (1) to (4); and

(8) any other information relevant to evaluating the effect of these credits.

Subd. 10. Program evaluation. (a) No later than December 31, 2012, the commissioner of revenue, after consultation with the commissioners of management and budget and employment and economic development, shall contract with a qualified outside entity or individual to evaluate the effects of the small business investment tax credit on the Minnesota economy. The contractor must not be associated with, employed by, or have contracts with the entities involved in or associated with the venture capital, angel investment, life science, or high technology industries. The program evaluation must be completed by January 2014, and provided to the chairs and ranking minority members of the legislative committees having jurisdiction over taxes and economic development in the senate and the house of representatives, in compliance with sections 3.195 and 3.197. The program evaluation must include, in addition to any other matters the commissioner considers relevant to evaluating the effectiveness of the credit, analysis of:

(1) the effect of the credit on the level of equity investment in qualified small businesses in Minnesota, including investments by angel investors, venture capital firms, and other sources of equity capital for startup businesses;

(2) the effect of the credit, if any, on investment in firms other than qualified small businesses;

(3) the amount of economic activity, including the number of jobs and the wages of those jobs, generated by qualified small businesses that received investments that qualified for the credit;

(4) the incremental change in Minnesota state and local taxes paid as a result of the allowance of the credit; and

(5) the net benefit to the Minnesota economy of allowance of the credit relative to alternative uses of the resources, such as increasing the research and development credit or reducing the corporate franchise tax rate.

(b) $100,000 is appropriated to the commissioner of revenue from the general fund for fiscal year 2013 for the purposes of this evaluation. Any unspent amount of this appropriation carries over to fiscal year 2014. The allocation of the credit in subdivision 5 for taxable year 2013 is reduced by $100,000. This appropriation may be used to hire a consultant or consultants to prepare all or part of the study.

(c) To the extent necessary to complete the program evaluation, and as provided in subdivision 8, the consultant or consultants may request from the commissioner of revenue tax return information of taxpayers who are qualified small businesses, qualified investors, and qualified funds. To the extent necessary to complete the program evaluation, the consultant or consultants may request from the commissioner of employment and economic development applications for certification and annual reports made by qualified small businesses, qualified investors, and qualified funds.

The consultant or consultants may not disclose or release any data received under this section except as permitted for a government entity under chapter 13, and is subject to the penalties and remedies provided in law for violation of that chapter.

Subd. 11. Appropriations. Amounts in the small business investment tax credit administration account in the special revenue fund are appropriated to the commissioner of employment and economic development for costs associated with certifying applications and refunding application fees as provided in subdivisions 2, 3, and 4, and for personnel and administrative expenses related to administering the small business investment tax credit in this section.

Subd. 12. Sunset. This section expires for taxable years beginning after December 31, 2017, except that reporting requirements under subdivision 6 and revocation of credits under subdivision 7 remain in effect through 2019 for qualified investors and qualified funds, and through 2021 for qualified small businesses, reporting requirements under subdivision 9 remain in effect through 2022, and the appropriation in subdivision 11 remains in effect through 2021.

History: 2010 c 216 s 2; 2010 c 389 art 3 s 19; 2011 c 112 art 11 s 2-4; 2013 c 143 art 6 s 1-3; 2014 c 150 art 1 s 1-6; 2014 c 308 art 4 s 1-3; 2016 c 189 art 7 s 21; art 13 s 26-28



Section 116J.8738 — QUALIFIED EXPANSIONS OF GREATER MINNESOTA BUSINESSES.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given unless the context clearly indicates otherwise.

(b) "Agricultural processing facility" means one or more facilities or operations that transform, package, sort, or grade livestock or livestock products, agricultural commodities, or plants or plant products into goods that are used for intermediate or final consumption including goods for nonfood use, and surrounding property.

(c) "Business" means an individual, corporation, partnership, limited liability company, association, or any other entity engaged in operating a trade or business located in greater Minnesota.

(d) "City" means a statutory or home rule charter city.

(e) "Greater Minnesota" means the area of the state that excludes the metropolitan area, as defined in section 473.121, subdivision 2.

(f) "Qualified business" means a business that satisfies the requirements of subdivision 2, has been certified under subdivision 3, and has not been terminated under subdivision 5.

Subd. 2. Qualified business. (a) A business is a qualified business if it satisfies the requirement of this paragraph and is not disqualified under the provisions of paragraph (b). To qualify, the business must:

(1) have operated its trade or business in a city or cities in greater Minnesota for at least one year before applying under subdivision 3;

(2) pay or agree to pay in the future each employee compensation, including benefits not mandated by law, that on an annualized basis equal at least 120 percent of the federal poverty level for a family of four;

(3) plan and agree to expand its employment in one or more cities in greater Minnesota by the minimum number of employees required under subdivision 3, paragraph (c); and

(4) have received certification from the commissioner under subdivision 3 that it is a qualified business.

(b) A business is not a qualified business if it is either:

(1) primarily engaged in making retail sales to purchasers who are physically present at the business's location or locations in greater Minnesota;

(2) a public utility, as defined in section 336B.01; or

(3) primarily engaged in lobbying; gambling; entertainment; professional sports; political consulting; leisure; hospitality; or professional services provided by attorneys, accountants, business consultants, physicians, or health care consultants.

(c) The requirements in paragraph (a) that the business's operations and expansion be located in a city do not apply to an agricultural processing facility.

Subd. 3. Certification of qualified business. (a) A business may apply to the commissioner for certification as a qualified business under this section. The commissioner shall specify the form of the application, the manner and times for applying, and the information required to be included in the application. The commissioner may impose an application fee in an amount sufficient to defray the commissioner's cost of processing certifications. Application fees are deposited in the greater Minnesota business expansion administration account in the special revenue fund. A business must file a copy of its application with the chief clerical officer of the city at the same time it applies to the commissioner. For an agricultural processing facility located outside the boundaries of a city, the business must file a copy of the application with the county auditor.

(b) The commissioner shall certify each business as a qualified business that:

(1) satisfies the requirements of subdivision 2;

(2) the commissioner determines would not expand its operations in greater Minnesota without the tax incentives available under subdivision 4; and

(3) enters a business subsidy agreement with the commissioner that pledges to satisfy the minimum expansion requirements of paragraph (c) within three years or less following execution of the agreement.

The commissioner must act on an application within 90 days after its filing. Failure by the commissioner to take action within the 90-day period is deemed approval of the application.

(c) The business must increase the number of full-time equivalent employees in greater Minnesota from the time the business subsidy agreement is executed by two employees or ten percent, whichever is greater.

(d) The city, or a county for an agricultural processing facility located outside the boundaries of a city, in which the business proposes to expand its operations may file comments supporting or opposing the application with the commissioner. The comments must be filed within 30 days after receipt by the city of the application and may include a notice of any contribution the city or county intends to make to encourage or support the business expansion, such as the use of tax increment financing, property tax abatement, additional city or county services, or other financial assistance.

(e) Certification of a qualified business is effective for the seven-year period beginning on the first day of the calendar month immediately following the date that the commissioner informs the business of the award of the benefit.

Subd. 4. Available tax incentives. A qualified business is entitled to a sales tax exemption, up to $2,000,000 annually and $10,000,000 during the total period of the agreement, as provided in section 297A.68, subdivision 44, for purchases made during the period the business was certified as a qualified business under this section. The commissioner has discretion to set the maximum amounts of the annual and total sales tax exemption allowed for each qualifying business as part of the business subsidy agreement.

Subd. 5. Termination of status as a qualified business. (a) The commissioner shall put in place a system for monitoring and ensuring that each certified business meets within three years or less the minimum expansion requirement in its business subsidy agreement and continues to satisfy those requirements for the rest of the duration of the certification under subdivision 3. This system must include regular reporting by the business to the commissioner of its baseline and current employment levels and any other information the commissioner determines may be useful to ensure compliance and for legislative evaluation of the effectiveness of the tax incentives.

(b) A business ceases to be a qualified business and to qualify for the sales tax exemption under section 297A.68, subdivision 44, under this subdivision upon the earlier of the following dates:

(1) the end of the duration of its designation under subdivision 3, paragraph (e), effective as provided under this subdivision or other provision of law for the tax incentive; or

(2) the date the commissioner finds that the business has breached its business subsidy agreement and failed to satisfy the minimum expansion required by subdivision 3 and its agreement.

(c) A business may contest the commissioner's finding that it breached its business subsidy agreement under paragraph (b), clause (2), under the contested case procedures in the Administrative Procedure Act, chapter 14.

(d) The commissioner, after consulting with the commissioner of revenue, may waive a breach of the business subsidy agreement and permit continued receipt of tax incentives, if the commissioner determines that termination of the tax incentives is not in the best interest of the state or the local government units and the business's breach of the agreement is a result of circumstances beyond its control including, but not limited to:

(1) a natural disaster;

(2) unforeseen industry trends;

(3) a decline in economic activity in the overall or greater Minnesota economy; or

(4) loss of a major supplier or customer of the business.

Subd. 6. Funds. Amounts in the greater Minnesota business expansion administration account in the special revenue fund are appropriated to the commissioner of employment and economic development for costs associated with processing applications under subdivisions 3, 4, and 5, and for personnel and administrative expenses related to administering the greater Minnesota business expansion program.

History: 2013 c 143 art 8 s 1; 2014 c 308 art 3 s 1-3; 1Sp2015 c 1 art 2 s 3,4



Section 116J.8745 — MICROENTERPRISE ENTREPRENEURIAL ASSISTANCE.

Subdivision 1. Technical assistance. The commissioner of employment and economic development shall make grants to nonprofit organizations to provide technical assistance to individuals to support the startup and growth of self-employment and microbusinesses. Eligible businesses are microenterprises employing under five people plus the owner and requiring under $25,000 or no capital to start or expand the business.

Subd. 2. Grant eligibility and allocation. Nonprofit organizations must apply for grants under this section following procedures established by the commissioner. To be eligible for a grant, an organization must demonstrate to the commissioner that it has the appropriate expertise. The commissioner shall give preference for grants to organizations that target nontraditional entrepreneurs such as women, members of a minority, low-income individuals, or persons seeking work who are currently on or recently removed from welfare assistance.

An application must include:

(1) the local need for microenterprise support;

(2) proposed criteria for business eligibility;

(3) proposals for identifying and serving eligible businesses;

(4) a description of technical assistance to be provided to eligible businesses;

(5) proposals to coordinate technical assistance with financial assistance;

(6) a demonstration of ability to collaborate with other agencies including educational and financial institutions; and

(7) project goals identifying the number of eligible businesses to be assisted with the state funds awarded under the grant.

Subd. 3. Grant evaluations. Grant recipients must report to the commissioner by February 1 in each of the two years succeeding the year of receipt of the grant. The report must detail the number of customers served, the number of businesses started, stabilized, or expanded, the number of jobs created and retained, and business success rates. The commissioner shall report to the legislature on the microenterprise entrepreneurial assistance. The report shall contain an evaluation of the results, recommendations to continue or change the program, and a suggested level of funding.

History: 1997 c 200 art 1 s 55; 1999 c 223 art 2 s 26,27; 1Sp2003 c 4 s 1



Section 116J.8747 — JOB TRAINING PROGRAM GRANT.

Subdivision 1. Grant allowed. The commissioner may provide a grant to a qualified job training program from money appropriated for the purposes of this section as follows:

(1) an $11,000 placement grant paid to a job training program upon placement in employment of a qualified graduate of the program; and

(2) an $11,000 retention grant paid to a job training program upon retention in employment of a qualified graduate of the program for at least one year.

Subd. 2. Qualified job training program. To qualify for grants under this section, a job training program must satisfy the following requirements:

(1) the program must be operated by a nonprofit corporation that qualifies under section 501(c)(3) of the Internal Revenue Code;

(2) the program must spend, on average, $15,000 or more per graduate of the program;

(3) the program must provide education and training in:

(i) basic skills, such as reading, writing, mathematics, and communications;

(ii) thinking skills, such as reasoning, creative thinking, decision making, and problem solving; and

(iii) personal qualities, such as responsibility, self-esteem, self-management, honesty, and integrity;

(4) the program may provide income supplements, when needed, to participants for housing, counseling, tuition, and other basic needs;

(5) the program's education and training course must last for an average of at least six months;

(6) individuals served by the program must:

(i) be 18 years of age or older;

(ii) have federal adjusted gross income of no more than $12,000 per year in the calendar year immediately before entering the program;

(iii) have assets of no more than $10,000, excluding the value of a homestead; and

(iv) not have been claimed as a dependent on the federal tax return of another person in the previous taxable year; and

(7) the program must be certified by the commissioner of employment and economic development as meeting the requirements of this subdivision.

Subd. 3. Graduation and retention grant requirements. For purposes of a placement grant under this section, a qualified graduate is a graduate of a job training program qualifying under subdivision 2 who is placed in a job in Minnesota that pays at least $9 per hour or its equivalent plus health care benefits. To qualify for a retention grant under this section for a retention fee, a job in which the graduate is retained must pay at least $10 per hour or its equivalent plus health care benefits at the end of the first year of employment.

Subd. 4. Duties of program. (a) A program certified by the commissioner under subdivision 2 must comply with the requirements of this subdivision.

(b) A program must maintain records for each qualified graduate. The records must include information sufficient to verify the graduate's eligibility under this section, identify the employer, and describe the job including its compensation rate and benefits.

(c) A program must report by January 1 of each year to the commissioner. The report must include, at least, information on:

(1) the number of graduates placed;

(2) demographic information on the graduates;

(3) the type of position in which each graduate is placed, including compensation information;

(4) the tenure of each graduate at the placed position or in other jobs;

(5) the amount of employer fees paid to the program;

(6) the amount of money raised by the program from other sources; and

(7) the types and sizes of employers with which graduates have been placed and retained.

History: 2003 c 128 art 13 s 20; 1Sp2003 c 4 s 1; 1Sp2005 c 1 art 4 s 22; 2016 c 189 art 7 s 22,23



Section 116J.8748 — MINNESOTA JOB CREATION FUND.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Agreement" or "business subsidy agreement" means a business subsidy agreement under section 116J.994 that must include, but is not limited to: specification of the duration of the agreement, job goals and a timeline for achieving those goals over the duration of the agreement, construction and other investment goals and a timeline for achieving those goals over the duration of the agreement, and the value of benefits the firm may receive following achievement of capital investment and employment goals. The local government and business must report to the commissioner on the business performance using the forms developed by the commissioner.

(c) "Business" means an individual, corporation, partnership, limited liability company, association, or other entity.

(d) "Capital investment" means money that is expended for the purpose of building or improving real fixed property where employees under paragraphs (g) and (h) are or will be employed and also includes construction materials, services, and supplies, and the purchase and installation of equipment and machinery as provided under subdivision 4, paragraph (b), clause (5).

(e) "Commissioner" means the commissioner of employment and economic development.

(f) "Minnesota job creation fund business" means a business that is designated by the commissioner under subdivision 3.

(g) "New full-time employee" means an employee who:

(1) begins work at a Minnesota job creation fund business facility noted in a business subsidy agreement and following the designation as a job creation fund business; and

(2) has expected work hours of at least 2,080 hours annually.

(h) "Retained job" means a full-time position:

(1) that existed at the facility prior to the designation as a job creation fund business; and

(2) has expected work hours of at least 2,080 hours annually.

(i) "Wages" has the meaning given in section 290.92, subdivision 1, clause (1).

Subd. 2. Application. (a) In order to qualify for designation as a Minnesota job creation fund business under subdivision 3, a business must submit an application to the local government entity where the facility is or will be located.

(b) A local government must submit the business application along with other application materials to the commissioner for approval.

(c) The applications required under paragraphs (a) and (b) must be in the form and be made under the procedures specified by the commissioner.

Subd. 3. Minnesota job creation fund business designation; requirements. (a) To receive designation as a Minnesota job creation fund business, a business must satisfy all of the following conditions:

(1) the business is or will be engaged in, within Minnesota, one of the following as its primary business activity:

(i) manufacturing;

(ii) warehousing;

(iii) distribution;

(iv) information technology;

(v) finance;

(vi) insurance; or

(vii) professional or technical services;

(2) the business must not be primarily engaged in lobbying; gambling; entertainment; professional sports; political consulting; leisure; hospitality; or professional services provided by attorneys, accountants, business consultants, physicians, or health care consultants, or primarily engaged in making retail sales to purchasers who are physically present at the business's location;

(3) the business must enter into a binding construction and job creation business subsidy agreement with the commissioner to expend at least $500,000 in capital investment in a capital investment project that includes a new, expanded, or remodeled facility within one year following designation as a Minnesota job creation fund business and:

(i) create at least ten new full-time employee positions within two years of the benefit date following the designation as a Minnesota job creation fund business; or

(ii) expend at least $25,000,000, which may include the installation and purchase of machinery and equipment, in capital investment and retain at least 200 employees for projects located in the metropolitan area as defined in section 200.02, subdivision 24, and 75 employees for projects located outside the metropolitan area;

(4) positions or employees moved or relocated from another Minnesota location of the Minnesota job creation fund business must not be included in any calculation or determination of job creation or new positions under this paragraph; and

(5) a Minnesota job creation fund business must not terminate, lay off, or reduce the working hours of an employee for the purpose of hiring an individual to satisfy job creation goals under this subdivision.

(b) Prior to approving the proposed designation of a business under this subdivision, the commissioner shall consider the following:

(1) the economic outlook of the industry in which the business engages;

(2) the projected sales of the business that will be generated from outside the state of Minnesota;

(3) how the business will build on existing regional, national, and international strengths to diversify the state's economy;

(4) whether the business activity would occur without financial assistance;

(5) whether the business is unable to expand at an existing Minnesota operation due to facility or land limitations;

(6) whether the business has viable location options outside Minnesota;

(7) the effect of financial assistance on industry competitors in Minnesota;

(8) financial contributions to the project made by local governments; and

(9) any other criteria the commissioner deems necessary.

(c) Upon receiving notification of local approval under subdivision 2, the commissioner shall review the determination by the local government and consider the conditions listed in paragraphs (a) and (b) to determine whether it is in the best interests of the state and local area to designate a business as a Minnesota job creation fund business.

(d) If the commissioner designates a business as a Minnesota job creation fund business, the business subsidy agreement shall include the performance outcome commitments and the expected financial value of any Minnesota job creation fund benefits.

(e) The commissioner may amend an agreement once, upon request of a local government on behalf of a business, only if the performance is expected to exceed thresholds stated in the original agreement.

(f) A business may apply to be designated as a Minnesota job creation fund business at the same location more than once only if all goals under a previous Minnesota job creation fund agreement have been met and the agreement is completed.

Subd. 4. Certification; benefits. (a) The commissioner may certify a Minnesota job creation fund business as eligible to receive a specific value of benefit under paragraphs (b) and (c) when the business has achieved its job creation and capital investment goals noted in its agreement under subdivision 3.

(b) A qualified Minnesota job creation fund business may be certified eligible for the benefits in this paragraph for up to five years for projects located in the metropolitan area as defined in section 200.02, subdivision 24, and seven years for projects located outside the metropolitan area, as determined by the commissioner when considering the best interests of the state and local area. The eligibility for the following benefits begins the date the commissioner certifies the business as a qualified Minnesota job creation fund business under this subdivision:

(1) up to five percent rebate for projects located in the metropolitan area as defined in section 200.02, subdivision 24, and 7.5 percent for projects located outside the metropolitan area, on capital investment on qualifying purchases as provided in subdivision 5 with the total rebate for a project not to exceed $500,000;

(2) an award of up to $500,000 based on full-time job creation and wages paid as provided in subdivision 6 with the total award not to exceed $500,000;

(3) up to $1,000,000 in capital investment rebates and $1,000,000 in job creation awards are allowable for projects that have at least $25,000,000 in capital investment and 200 new employees;

(4) up to $1,000,000 in capital investment rebates are allowable for projects that have at least $25,000,000 in capital investment and 200 retained employees for projects located in the metropolitan area as defined in section 200.02, subdivision 24, and 75 employees for projects located outside the metropolitan area; and

(5) for clauses (3) and (4) only, the capital investment expenditure requirements may include the installation and purchases of machinery and equipment. These expenditures are not eligible for the capital investment rebate provided under subdivision 5.

(c) The job creation award may be provided in multiple years as long as the qualified Minnesota job creation fund business continues to meet the job creation goals provided for in its agreement under subdivision 3 and the total award does not exceed $500,000 except as provided under paragraph (b), clauses (3) and (4).

(d) No rebates or award may be provided until the Minnesota job creation fund business has at least $500,000 in capital investment in the project and at least ten full-time jobs have been created and maintained for at least one year or the retained employees, as provided in paragraph (b), clause (4), remain for at least one year. The agreement may require additional performance outcomes that need to be achieved before rebates and awards are provided. If fewer retained jobs are maintained, but still above the minimum under this subdivision, the capital investment award shall be reduced on a proportionate basis.

(e) The forms needed to be submitted to document performance by the Minnesota job creation fund business must be in the form and be made under the procedures specified by the commissioner. The forms shall include documentation and certification by the business that it is in compliance with the business subsidy agreement, sections 116J.871 and 116L.66, and other provisions as specified by the commissioner.

(f) Minnesota job creation fund businesses must pay each new full-time employee added pursuant to the agreement total compensation, including benefits not mandated by law, that on an annualized basis is equal to at least 110 percent of the federal poverty level for a family of four.

(g) A Minnesota job creation fund business must demonstrate reasonable progress on its capital investment expenditures within six months following designation as a Minnesota job creation fund business to ensure that the capital investment goal in the agreement under subdivision 1 will be met. Businesses not making reasonable progress will not be eligible for benefits under the submitted application and will need to work with the local government unit to resubmit a new application and request to be a Minnesota job creation fund business. Notwithstanding the goals noted in its agreement under subdivision 1, this action shall not be considered a default of the business subsidy agreement.

Subd. 5. Capital investment rebate. (a) A qualified Minnesota job creation fund business is eligible for a rebate on the purchase and use of construction materials, services, and supplies used for or consumed in the construction project as described in the goals under the agreement provided under subdivision 1, paragraph (b).

(b) The rebate under this subdivision applies regardless of whether the purchases are made by the qualified Minnesota job creation fund business or a contractor hired to perform work or provide services at the qualified Minnesota job creation fund business location.

(c) Minnesota job creation fund businesses seeking the rebate for capital investment provided under subdivision 4 must submit forms and applications to the Department of Employment and Economic Development as prescribed by the commissioner of each department.

Subd. 6. Job creation award. (a) A qualified Minnesota job creation fund business is eligible for an annual award for each new job created and maintained by the business using the following schedule: $1,000 for each job position paying annual wages at least $26,000 but less than $35,000; $2,000 for each job position paying at least $35,000 but less than $45,000; and $3,000 for each job position paying at least $45,000; and as noted in the goals under the agreement provided under subdivision 1.

(b) The job creation award schedule must be adjusted annually using the percentage increase in the federal poverty level for a family of four.

(c) Minnesota job creation fund businesses seeking an award credit provided under subdivision 4 must submit forms and applications to the Department of Employment and Economic Development as prescribed by the commissioner.

Subd. 7. Rulemaking. (a) If the commissioner's policies, procedures, or other statements are rules, as defined in section 14.02, subdivision 4, the requirements in either paragraph (b) or (c) apply, as applicable.

(b) Effective upon enactment until January 1, 2015:

(1) the commissioner shall publish notice of proposed rules in the State Register after complying with section 14.07, subdivision 2;

(2) interested parties have 21 days to comment on the proposed rules. The commissioner must consider comments it receives. After the commissioner has considered all comments and has complied with section 14.07, subdivision 2, the commissioner shall publish notice of the final rule in the State Register;

(3) if the adopted rules are the same as the proposed rules, the notice shall state that the rules have been adopted as proposed and shall cite the prior publication. If the adopted rules differ from the proposed rules, the portions of the adopted rules that differ from the proposed rules shall be included in the notice of adoption, together with a citation to the prior State Register that contained the notice of the proposed rules; and

(4) rules published in the State Register before January 1, 2014, take effect upon publication of the notice. Rules published in the State Register on and after January 1, 2014, take effect 30 days after publication of the notice.

(c) Beginning January 1, 2015, the commissioner may adopt rules to implement any provisions in this section using the expedited rulemaking process in section 14.389.

(d) The notice of proposed rules required in paragraph (b) must provide information as to where the public may obtain a copy of the rules. The commissioner shall post the proposed rules on the department Web site at the same time the notice is published in the State Register.

History: 2013 c 85 art 3 s 8



Section 116J.876 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this section and sections 116J.8761 to 116J.8769, the terms defined in this section have the meanings given them.

Subd. 2. Agreement. "Agreement" means an agreement between a lender and the commissioner under which a lender may participate in the program.

Subd. 3. Borrower. "Borrower" means the recipient of a loan which is, has been, or will be filed by the lender for enrollment under the program and meets the following requirements:

(1) the borrower is a corporation, partnership, joint venture, sole proprietorship, cooperative, or other entity, whether profit or nonprofit, which is authorized to conduct business in the state; and

(2) the borrower is not an executive officer, director, or principal shareholder of the lender, or a member of the immediate family of an executive officer, director, or principal shareholder of the lender, or an entity controlled by an executive officer, director, principal shareholder, or member of the immediate family.

Subd. 4. Capital access account; account. "Capital access account" or "account" means an account created in the special revenue fund for the purposes of the capital access program.

Subd. 5. Claim. "Claim" means any claim filed by the lender under section 116J.8767.

Subd. 6. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 6a. Community development venture capital fund. "Community development venture capital fund" means a regional or local venture capital fund that makes equity investments in small or emerging companies and has a financial as well as a social mission.

Subd. 7. Early loan. "Early loan" means an enrolled loan where at the time of enrollment the amount of previously enrolled loans made by the lender under the program was less than $5,000,000.

Subd. 8. Eligible loan. "Eligible loan" means a loan made by the lender to a borrower that meets the requirements of section 116J.8764.

Subd. 9. Enrolled loan. "Enrolled loan" means a loan enrolled by the commissioner under the terms of section 116J.8764.

Subd. 10. Lender. "Lender" means a financial institution as defined in section 13A.01, subdivision 2, that has entered into an agreement with the commissioner to participate in the program.

Subd. 11. Passive real estate ownership. "Passive real estate ownership" means ownership of real estate for the purpose of deriving income from speculation, trade, or rentals, except that the term does not include (1) the ownership of that portion of real estate being used or intended to be used for the operation of the business of the owner of the real estate; or (2) ownership of real estate for the purpose of construction or renovation until the completion of the construction or renovation phase.

Subd. 12. Program. "Program" means the capital access program created by sections 116J.876 to 116J.8769.

Subd. 13. Reserve fund. "Reserve fund" means an administrative account maintained by the commissioner for funds accumulated under an agreement with the commissioner to cover losses sustained by the lender on enrolled loans.

History: 1989 c 335 art 1 s 146; 2001 c 153 s 1; 1Sp2003 c 4 s 1



Section 116J.8761 — CAPITAL ACCESS PROGRAM; CREATION; ADMINISTRATION.

(a) A capital access program is created in the Department of Employment and Economic Development. The purpose of the capital access program is to provide capital to businesses, particularly small and medium-sized businesses, to foster economic development. Capital may be provided in the form of equity investments for community development venture capital funds or loans for all other assistance under the program. Loans made under this program are to be slightly riskier than conventional loans, but still offer a high degree of soundness in connection with the capital access program.

(b) The commissioner has the power to administer the program, enter into contracts, and take action reasonably necessary to ensure compliance with the program. The lender shall provide the commissioner with information regarding its participation in the program as the commissioner may reasonably require. Upon notice to the lender, the commissioner may inspect the files of the lender relating to any loans enrolled under the program during normal business hours of the lender.

(c) A lender is eligible to participate in the program upon entering into an agreement with the commissioner governing the duties of the commissioner and the lender under the program.

History: 1989 c 335 art 1 s 147; 2001 c 153 s 2; 1Sp2003 c 4 s 1



Section 116J.8762 — COMMISSIONER; DUTIES.

Subdivision 1. Duties. The commissioner must:

(1) with respect to loans:

(i) market the capital access program to businesses and other persons in the state in cooperation with financial institutions and statewide associations representing financial institutions;

(ii) establish a reservation or allocation system so that lenders may reserve an allocation of funds in the account before or after the lender enters into a loan agreement or contract with a borrower; and

(iii) develop the program, in cooperation with financial institutions and statewide associations representing financial institutions, so that the degree of flexibility for the commissioner and the participating lenders is maximized and the state oversight of individual loans is minimized, and the fiscal integrity of the program is maintained; and

(2) with respect to equity investments:

(i) market the program to businesses and community development venture capital funds; and

(ii) enter into appropriate contracts and agreements with community development venture capital funds.

Subd. 2. Interests of commissioner. Except upon the exercise of the commissioner's right of subrogation under section 116J.8767, the commissioner has no legal or equitable interest in any collateral, security, or other right of recovery in connection with any loan enrolled in the program, and the commissioner's consent is not necessary for any amendment to the lender's loan documents.

History: 1989 c 335 art 1 s 148; 2001 c 153 s 3



Section 116J.8763 — ELIGIBLE LOANS.

Subdivision 1. Loan types. Eligible loans may include:

(1) loans made for industrial, commercial, or agricultural purposes;

(2) refinancing of loans made for the purposes in clause (1); and

(3) lines of credit agreements established between the lender and borrower which are used for the purposes in clause (1).

Subd. 2. Loan restrictions. Eligible loans must meet the following criteria:

(1) the lender has not made the loan in order to enroll in the program prior debt which is not covered under the program and which is or was owed by the borrower to the lender;

(2) the proceeds of the loan will not be used for that portion of a project or development devoted to housing;

(3) the proceeds of the loan will not be used to finance passive real estate ownership; and

(4) the proceeds of the loan will be used to finance a project or enterprise located within this state which will foster economic development in Minnesota.

Subd. 3. Loan provisions. An eligible loan may provide for an interest rate, fees, and other terms and conditions as the lender and borrower may agree. If the loan amount to be borrowed is determined by a commitment agreement that establishes a line of credit, the amount of the loan is the maximum amount available to the borrower under the agreement.

History: 1989 c 335 art 1 s 149



Section 116J.8764 — ENROLLMENT OF LOANS IN PROGRAM.

Subdivision 1. Filing requirements. (a) To enroll a loan under this program, the lender must file a completed loan enrollment form with the commissioner. The lender must also certify the following to the commissioner as part of the filing:

(1) the lender has no substantial reason to believe that the loan is being made to a borrower who does not meet the requirements of section 116J.876, subdivision 3;

(2) that the lender has received from the borrower a written representation, warranty, pledge, and waiver stating that the borrower has no legal, beneficial, or equitable interest in the nonrefundable premium charges or any other funds credited to the reserve fund established to cover losses sustained by the lender on enrolled loans;

(3) the loan being filed for enrollment is an eligible loan under section 116J.8763; and

(4) premium changes required of the borrower and lender under this section have been deposited in the reserve fund.

(b) The lender shall file the loan enrollment form within ten business days after the lender makes the loan. The date on which the lender makes a loan is the date on which the lender first disburses proceeds of the loan to the borrower or an earlier date on which the loan documents have been executed and the lender has obligated itself to disburse proceeds of the loan. The filing date of a loan enrollment form is the date on which the lender delivers the required documentation to the commissioner, delivers it to a professional courier service for delivery to the commissioner, or mails it to the commissioner by certified mail.

Subd. 2. Commissioner enrollment; acknowledgment. When the commissioner receives the loan enrollment form, the commissioner shall enroll the loan, unless the information provided under subdivision 1 indicates that the loan is not an eligible loan, and shall deliver to the lender within five business days of receipt an acknowledgment of enrollment, signed by the commissioner or designee, including documentation of the amount being transferred by the commissioner into the reserve fund under this section.

Subd. 2a. Enrollment of loans without commissioner's full premium payment. The commissioner may continue to accept loans for enrollment into the program even if the amount of funds contained in the account is zero or an amount less than the full amount that is required to be transferred under section 116J.8765, subdivision 2, paragraph (a), (b), or (c).

Subd. 3. Amount covered. When filing a loan enrollment form, the lender may specify an amount to be covered under the program. The amount may be less than the total amount of the loan. Unless the context clearly requires otherwise, when used in connection with a loan or loans, the words "amount" and "proceeds" refer only to the amount covered under the agreement.

Subd. 4. Amount covered in refinancings. (a) In the case of a loan to refinance a loan previously made to the borrower by the lender that was not enrolled under the program, the lender may obtain coverage under the program for an amount not exceeding the amount of additional financing.

(b) If an enrolled loan is refinanced and the total amount to be covered under the program does not exceed the covered amount of the loan as previously enrolled, the refinanced loan may continue as an enrolled loan without payment of additional premium charges or transfers by the commissioner to the reserve fund.

(c) If an enrolled loan is refinanced in an amount exceeding the amount of the loan as previously enrolled, the lender may obtain coverage of the amount of the refinanced loan that exceeds the amount covered when the loan was previously enrolled by refiling the loan for enrollment under subdivision 1.

(d) Fluctuations in the outstanding balance of a line of credit, without increasing the enrolled amount under the program, are not a refinancing of the loan.

Subd. 5. Termination of enrollment. If the outstanding balance of an enrolled loan which is not a line of credit is reduced to zero, the loan is no longer an enrolled loan. If an enrolled loan which is a line of credit has an outstanding balance of zero for a 12-month period, the line of credit is no longer an enrolled loan, unless, before the expiration of the 12-month period, the lender reaffirms in writing to the borrower that the line of credit will remain open and the borrower acknowledges the reaffirmation in writing.

History: 1989 c 335 art 1 s 150; 2003 c 128 art 13 s 21



Section 116J.8765 — RESERVE FUND; PREMIUMS.

Subdivision 1. Creation. Upon execution of an agreement between the lender and the commissioner, the commissioner shall establish a reserve fund account with the lender in the name of the commissioner for the purpose of receiving all required premium charges to be paid by the lender and the borrower and transfers made by the commissioner under sections 116J.876 to 116J.8769.

Subd. 2. Premium payments and transfers to reserve fund. The premium charges payable to the reserve fund by the lender and the borrower in connection with a loan filed for enrollment are determined by the lender. The premium paid by the borrower may not be less than 1.5 percent nor greater than 3.5 percent of the amount of the loan. The premium paid by the lender shall be equal to the amount of the premium paid by the borrower. The lender may recover from the borrower the cost of the lender's premium payment, in any manner in which the lender and borrower agree. When enrolling a loan, the commissioner shall transfer into the reserve fund from the account premium amounts determined as follows:

(a) If the amount of any loan, plus the amount of loans previously enrolled by the lender, is less than $2,000,000, the premium amount transferred must be equal to 150 percent of the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.

(b) If, prior to the enrollment of the loan, the amount of loans previously enrolled by the lender equals or exceeds $2,000,000, the premium amount transferred must be equal to the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.

(c) If the amount of loans previously enrolled by the lender is less than $2,000,000, but the enrollment of a loan will cause the aggregate amount of all enrolled loans made by the lender to exceed $2,000,000, the premium amount transferred must be equal to a percentage of the combined amount paid by the lender and the borrower. The percentage must be determined by (1) multiplying by 150 that portion of the loan which when added to the amount of all previously enrolled loans totals $2,000,000, (2) multiplying the balance of the loan by 100, and (3) adding the products of the two amounts and dividing the sum by the total amount of the loan.

Subd. 3. Limitation of transfers. A maximum premium amount of $150,000 may be transferred into the reserve funds of all lenders participating in the program by the commissioner over any three-year period in connection with any one borrower or any group of borrowers among which a common enterprise exists. This maximum premium amount may be exceeded upon the written request by a lender only if the commissioner approves in writing the transfer of an amount in excess of $150,000. For the purpose of this subdivision, the term "common enterprise" has the meaning given it in Code of Federal Regulations, title 12, section 32, as amended.

Subd. 4. Control and investment of reserve fund. (a) All money credited to the reserve fund is under the exclusive control of the commissioner. The commissioner may not withdraw money from the reserve fund except as specifically provided in this subdivision and sections 116J.8766 and 116J.8768.

(b) Money in the reserve fund must be deposited by the commissioner in an account with the lender unless the commissioner determines that the lender is not in substantial compliance with the requirements of the agreement. If money in the reserve fund is not deposited by the commissioner in an account with the lender, it must be invested or reinvested by the commissioner in (1) direct obligations of the United States or the state of Minnesota or in obligations the principal and interest of which are unconditionally guaranteed by the United States or the state of Minnesota, or (2) a deposit account at a depository institution whose deposits are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.

(c) Interest or income earned on the money credited to the reserve fund is part of the reserve fund. The commissioner may withdraw at any time from the reserve fund 50 percent of all interest or income that has been credited to the reserve fund, except that after the first withdrawal the commissioner may not withdraw more than 50 percent of all interest or income that has been credited to the reserve fund since the time of the last withdrawal. Any withdrawal made under this subdivision may be made prior to paying any claim. None of the amounts withdrawn need to be transferred back to the reserve fund. Any withdrawal under this subdivision must be credited in the capital access account.

Subd. 5. Pledge of the reserve fund. The commissioner shall pledge to the lender that the money in the reserve fund will be available to pay claims under section 116J.8766, that the lender will have a first security interest in the money in the reserve fund to pay the claims, and that the commissioner will not encumber or pledge the money to any other party.

Subd. 6. Quarterly reports; inspections. (a) If the reserve fund is not maintained with the lender, the commissioner shall provide to the lender quarterly transaction reports indicating the balance in the reserve fund, payments and transfers into the reserve fund, withdrawals from the reserve fund, and interest or income earned on money credited to the reserve fund.

(b) The records of the commissioner with respect to all payments and transfers into the reserve fund, withdrawals from the reserve fund, and interest or income earned on the money credited to the reserve fund, are available to the lender at the offices of the commissioner during normal business hours.

History: 1989 c 335 art 1 s 151



Section 116J.8766 — CLAIMS BY LENDER TO RESERVE FUND.

Subdivision 1. Claim process. (a) If the lender charges off all or part of an enrolled loan, the lender may file a claim with the commissioner. The claim must be filed contemporaneously with the charge-off.

(b) The lender's claim may include, in addition to the amount of principal charged off plus accrued interest, one-half of the documented out-of-pocket expenses incurred in pursuing its collection efforts, including preservation of collateral. The amount of principal and accrued interest included in the claim may not exceed the principal amount covered under the program upon enrollment, plus accrued interest attributable to the covered principal amount.

(c) The lender shall determine when and how much to charge off on an enrolled loan in a manner consistent with its normal method for making these determinations on similar loans which are not enrolled loans.

(d) If the lender files two or more claims contemporaneously and there are insufficient funds in its reserve fund at that time to cover the entire amount of the claims, the lender may designate the order of priority in which the commissioner shall pay the claims.

Subd. 2. Disbursement of reserve fund. (a) Upon receipt by the commissioner of a claim filed by the lender, the commissioner shall, within ten business days, pay or authorize the lender to withdraw from the reserve fund the amount of the claim as submitted, unless the information provided by the lender was known by the lender to be false at the time the loan was filed for enrollment. No other violation of sections 116J.876 to 116J.8769 or the agreement is grounds for denial of a claim. All money transferred or credited to the reserve fund from any source is appropriated to the commissioner to pay claims under this section.

(b) If there is insufficient money in the reserve fund to cover the entire amount of the lender's claim, the commissioner shall pay to the lender or authorize the lender to withdraw an amount equal to the current balance in the reserve fund and the following shall apply:

(1) If the enrolled loan for which the claim has been filed is not an early loan, the payment fully satisfies the claim, and the lender has no right to receive any further amount from the reserve fund with respect to that claim.

(2) If the loan is an early loan, the partial payment does not satisfy the lender's claim, and at any time that the remaining balance of the claim is not greater than 75 percent of the balance in the reserve fund at the time of the loss, the commissioner, upon request of the lender, shall pay the remaining balance of the claim.

Subd. 3. Recovery by lender subsequent to claim. (a) If, subsequent to payment of a claim by the commissioner, the lender recovers from a borrower any amount for which payment of the claim was made, the lender shall promptly pay to the commissioner for deposit in the reserve fund the amount recovered, less one-half of any documented out-of-pocket expenses incurred. The lender need pay to the commissioner for deposit in the reserve fund only amounts in excess of the amount of recovery needed to fully cover the lender's loss on an enrolled loan.

(b) For the purposes of this subdivision and section 116J.8767, the lender's loss on an enrolled loan includes any losses on the loan including principal, accrued interest, and one-half of the documented out-of-pocket expenses attributable to principal amounts in excess of the amount covered under the program or the principal amount included in the claim.

Subd. 4. Technical assistance. When a borrower becomes 60 days delinquent in the payments of an enrolled loan or before a lender files a claim with the commissioner, the lender must notify the commissioner of the delinquency. The commissioner, after notification, shall inform the borrower of the technical assistance providers in the borrower's area that may assist in solving any business or management problems experienced by the borrower.

History: 1989 c 335 art 1 s 152; 1990 c 423 s 4; 1991 c 345 art 1 s 72



Section 116J.8767 — SUBROGATION OF CLAIMS.

Subdivision 1. Limitation. The commissioner may exercise the right of subrogation under this section if the commissioner determines, in the commissioner's discretion, that the lender has not exercised reasonable care and diligence in its collection activities with respect to the loan or that there is a reasonable basis for believing that the lender will not exercise reasonable care and diligence in the future with respect to the collection activities.

Subd. 2. Assignment of rights. If the payment of a claim has fully covered the lender's loss on an enrolled loan, or if the payment of a claim when combined with any recovery from the borrower has fully covered the lender's loss, the commissioner, upon request, is subrogated to the rights of the lender with respect to any collateral, security, or other right of recovery in connection with the loan that has not been realized by the lender. The lender thereafter shall assign to the commissioner any right, title, or interest to any collateral, security, or other right of recovery in connection with the loan.

Subd. 3. Lender obligations. If an assignment has been made, the commissioner is not required to undertake any obligations of the lender under its loan documents, except for any obligations directly related to the commissioner's assigned rights of recovery in connection with the loan. The lender shall fulfill any other obligations it may have under the loan documents in the same manner and to the same degree as required had the assignment not been made. The lender shall provide the commissioner with all reasonable assistance the commissioner requests in proceeding with respect to any collateral, security, or other right of recovery, except that the lender need not incur any out-of-pocket expenses.

Subd. 4. Payment of lender's loss. If the commissioner decides to exercise the right of subrogation in connection with an enrolled loan and would be entitled to exercise the right except for the fact that the lender's loss has not been fully covered, the commissioner may pay from money in the reserve fund an amount sufficient to fully cover the lender's loss even though the payment may cover a principal amount not covered under the program or not included in the lender's claim. Upon making the payment, the commissioner is subrogated to the rights of the lender.

Subd. 5. Recovered funds. Any money received by the commissioner as a result of enforcement actions taken with respect to any collateral, security, or other rights of recovery must be promptly deposited by the commissioner in the reserve fund, less any out-of-pocket expenses incurred by the commissioner in taking such enforcement actions.

History: 1989 c 335 art 1 s 153



Section 116J.8768 — EXCESS RESERVE FUNDS.

Subdivision 1. Reports. The lender shall file quarterly reports with the commissioner indicating the number and aggregate outstanding balance of all enrolled loans as of the end of each quarter. A quarterly report is not required for any quarter that ends with a balance in the reserve fund of zero, except that a calendar year-end report must be filed. In computing the aggregate outstanding balance of all enrolled loans, the balance of any loan may not be greater than the covered amount of the loan as enrolled.

Subd. 2. Withdrawal of excess reserve funds. (a) If reports filed under this section indicate that for the immediately preceding 24-month period the balance in the reserve fund continually exceeded the aggregate outstanding balance of all enrolled loans, the commissioner may withdraw from the reserve fund, on or before the last day of the month for which a report is due, an amount not greater than the amount by which the reserve fund balance exceeded the aggregate outstanding balance of all enrolled loans as of the most recent report, unless the lender has provided to the commissioner adequate documentation that at some time during that 24-month period the aggregate outstanding balance of all enrolled loans exceeded the balance then in the reserve fund. Any amounts withdrawn from the reserve fund must be transferred to the account.

(b) If a report is not filed within 30 days of its original due date, the commissioner may withdraw from the reserve fund based on the commissioner's determination from an inspection of the lender's files an amount not greater than the amount by which the reserve fund balance exceeded the aggregate outstanding balance of all enrolled loans as of the date for which the report was required to be filed.

History: 1989 c 335 art 1 s 154



Section 116J.8769 — TERMINATION.

The commissioner may terminate the obligation to a lender to enroll loans under the program if the commissioner determines that the lender is not in substantial compliance with the requirements of the program. The termination takes effect on the date specified in the notice of termination, except that the termination does not apply to any loan made on or before the date on which the notice of termination is received by the lender. If the commissioner is terminating the enrollment of loans for all participating lenders under the program, the commissioner shall provide notice of at least 90 days to the lender. Any terminations under this section are prospective only and do not apply to any loans previously refinanced. After termination, the amount covered under the program may not be increased beyond the covered amount as previously enrolled.

History: 1989 c 335 art 1 s 155



Section 116J.8770 — EQUITY INVESTMENTS.

The commissioner may invest funds from the capital access account to make equity investments in community development venture capital funds for the purpose of providing capital for small and emerging businesses. The community development venture capital fund must have experience in equity investments with small businesses and the ability to raise private capital.

History: 2001 c 153 s 4



Section 116J.8771 — WAIVER.

The capital access program is exempt from section 16C.05, subdivision 2, paragraph (b).

History: 2001 c 153 s 5; 1Sp2003 c 1 art 2 s 64



Section 116J.881 — SMALL BUSINESS LOAN GUARANTEE PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Borrower" means a small business receiving an eligible loan under this section.

(c) "Commissioner" means the commissioner of employment and economic development.

(d) "Eligible loan" means a loan to a small business to be used for business purposes exclusively in Minnesota, including: construction; remodeling or renovation; leasehold improvements; the purchase of land and buildings; business acquisitions, including employee stock ownership plan financing; machinery or equipment purchases, maintenance, or repair; expenses related to moving into or within Minnesota; and working capital when the working capital is secured by fixed assets.

(e) "Loan guarantee" means a guarantee of 70 percent of the loan amount provided by a QED lender. The guaranteed portion of the loan must not exceed $1,500,000.

(f) "Loan guarantee trust fund" means a dedicated fund established under this section for the purpose of compensation for defaulted loan guarantees and for program administration.

(g) "Loan purchaser" means an institutional investor that purchases, holds, and services small business loans on a nonrecourse basis from QED lenders participating in the small business loan guarantee program.

(h) "Qualified economic development lender" or "QED lender" means a public entity or a private nonprofit economic development organization whose headquarters is located in Minnesota with not less than three years of active lending experience that provides financing to small businesses in partnership with banks and other commercial lenders, and that originates subordinated loans to small businesses for sale to the secondary market.

(i) "Secondary market" means the market in which loans are sold to investors, either directly or through an intermediary.

(j) "Small business" means a business employing no more than 500 persons in Minnesota.

(k) "Subordinated loan" means a loan secured by a lien that is lower in priority than one or more specified other liens.

Subd. 2. Loan guarantee program. A small business loan guarantee program to support the origination and sale of eligible subordinated loans to the secondary market by providing a credit enhancement in the form of a partial guarantee of small business loans that are made to Minnesota businesses by a QED lender is created in the Department of Employment and Economic Development. A loan guarantee shall be provided for eligible loans under this section only when a bank or other commercial lender provides at least 50 percent of the total amount loaned to the small business. The loan guarantee shall apply only to the portion of the loan that was made by the QED lender.

Subd. 3. Required provisions. Loan guarantees under this section for loans to be sold on the secondary market by QED lenders shall provide that:

(1) principal and interest payments made by the borrower under the terms of the loan are applied by the loan purchaser to reduce the guaranteed and nonguaranteed portion of the loan on a proportionate basis. The nonguaranteed portion shall not receive preferential treatment over the guaranteed portion;

(2) the loan purchaser shall not accelerate repayment of the loan or exercise other remedies if the borrower defaults, unless:

(i) the borrower fails to make a required payment of principal or interest;

(ii) the commissioner consents in writing; or

(iii) the loan guarantee agreement provides for accelerated repayment or other remedies.

In the event of a default, the loan purchaser may not make a demand for payment pursuant to the guarantee unless the commissioner agrees in writing that the default has materially affected the rights or security of the parties, and finds that the loan purchaser is entitled to receive payment pursuant to the loan guarantee;

(3) there is a written commitment from one or more secondary market investors to purchase the loan, subject to the provision of a state loan guarantee;

(4) the QED lender has timely prepared and delivered to the commissioner, annually by the date specified in the loan guarantee, an audited or reviewed financial statement for the loan, prepared by a certified public accountant according to generally accepted accounting principles, and documentation that the borrower used the loan proceeds solely for purposes of its Minnesota operations;

(5) the commissioner has access to the original loan documents prior to approval of the state credit enhancement to facilitate the sale of the loan to the secondary market;

(6) the QED lender maintains adequate records and documents concerning the original loan so that the commissioner may determine the borrower's financial condition and compliance with program requirements; and

(7) orderly liquidation of collateral securing the original loan is provided for in the event of default, with an option on the part of the commissioner to acquire the loan purchaser's interest in the assets pursuant to the loan guarantee.

Subd. 4. Loan guarantee trust fund established. A loan guarantee trust fund account in the special revenue fund is created in the state treasury to pay for defaulted loan guarantees. The commissioner shall administer this fund and provide annual reports concerning the performance of the fund to the chairs of the standing committees of the house of representatives and senate having jurisdiction over economic development issues.

Subd. 5. Limitation. At no time shall total outstanding loan guarantees for loans sold to the secondary market exceed five times the amount on deposit in the loan guarantee trust fund.

Subd. 6. Guarantee fee. Participating QED lenders shall pay a fee to the fund of 0.25 percent of the principal amount of each guaranteed loan upon approval of each loan guarantee. The guarantee fee, along with any interest earnings from the trust fund, shall be used only for the administration of the small business loan guarantee program and as additional loan loss reserves.

Subd. 7. Loan guarantee application. The commissioner shall prepare a form for QED lenders to use in applying for loan guarantees under this section. The form shall include the following information:

(1) the name and contact information for the QED lender, including the name and title of a contact person;

(2) the names of the financial institutions, including the names and titles of contact persons, that are participating in the total financing being provided to the small business borrower, along with the dollar amount of the loan provided by the financial institution;

(3) the percentage and dollar amount of the subordinated debt loan provided to the Minnesota small business by the QED lender; and

(4) the loan guarantee amount that is requested from the program.

Subd. 8. Notice and application process. Subject to the availability of funds under subdivision 4, the commissioner shall publish a notice regarding the opportunity for QED lenders to originate loans for which the loan guarantee may be secured as the loans are prepared for sale to the secondary market. The commissioner shall decide whether to provide a loan guarantee for each loan based on:

(1) the completeness of the loan guarantee application;

(2) the availability of funds in the loan guarantee trust fund; and

(3) execution of agreements that satisfy requirements established in subdivision 3.

History: 1Sp2011 c 4 art 2 s 3



Section 116J.955 — RURAL REHABILITATION REVOLVING ACCOUNT.

Subdivision 1. Establishment. The rural rehabilitation account is in the special revenue fund. The money transferred to the state as a result of liquidating the Rural Rehabilitation Corporation Trust, and money derived from transfer of the trust to the state, must be credited to the rural rehabilitation account. The principal amount of the rural rehabilitation account must be invested by the state investment board. The income attributable to investment of the principal is appropriated to the commissioner for the purposes of Laws 1987, chapter 386, article 1.

Subd. 2. Expenditure of account. The commissioner may use the rural rehabilitation account for the purposes that are allowed under the Minnesota Rural Rehabilitation Corporation's charter and agreement, as may be amended or modified by, the United States Secretary of Agriculture as provided in Public Law 499, 81st Congress, enacted May 3, 1950 and as allowed under Laws 1987, chapter 386, article 1. Not more than three percent of the combined book value of the Minnesota rural rehabilitation account and the regional revolving funds may be used for administrative purposes in a year without approval of the United States Secretary of Agriculture. Any funds used for administrative purposes may only be drawn from money remaining in the Minnesota rural rehabilitation account.

Subd. 3. Transfer of authorized records to commissioner. The authority, assets, books, and records held by the Minnesota Rural Rehabilitation Corporation and later by the state Executive Council under Public Law 499, 81st Congress, May 3, 1950, is transferred to the commissioner.

History: 1985 c 254 s 2; 1987 c 386 art 1 s 1,2; 1989 c 335 art 4 s 49,50; 2003 c 128 art 13 s 22



Section 116J.966 — COMMISSIONER'S TRADE PROMOTION DUTIES.

Subdivision 1. Generally. (a) The commissioner shall promote, develop, and facilitate trade and foreign investment in Minnesota. In furtherance of these goals, and in addition to the powers granted by section 116J.035, the commissioner may:

(1) locate, develop, and promote international markets for Minnesota products and services;

(2) arrange and lead trade missions to countries with promising international markets for Minnesota goods, technology, services, and agricultural products;

(3) promote Minnesota products and services at domestic and international trade shows;

(4) organize, promote, and present domestic and international trade shows featuring Minnesota products and services;

(5) host trade delegations and assist foreign traders in contacting appropriate Minnesota businesses and investments;

(6) develop contacts with Minnesota businesses and gather and provide information to assist them in locating and communicating with international trading or joint venture counterparts;

(7) provide information, education, and counseling services to Minnesota businesses regarding the economic, commercial, legal, and cultural contexts of international trade;

(8) provide Minnesota businesses with international trade leads and information about the availability and sources of services relating to international trade, such as export financing, licensing, freight forwarding, international advertising, translation, and custom brokering;

(9) locate, attract, and promote foreign direct investment and business development in Minnesota to enhance employment opportunities in Minnesota;

(10) provide foreign businesses and investors desiring to locate facilities in Minnesota information regarding sources of governmental, legal, real estate, financial, and business services;

(11) enter into contracts or other agreements with private persons and public entities, including agreements to establish and maintain offices and other types of representation in foreign countries, to carry out the purposes of promoting international trade and attracting investment from foreign countries to Minnesota and to carry out this section, without regard to section 16C.06; and

(12) market trade-related materials to businesses and organizations, and the proceeds of which must be placed in a special revolving account and are appropriated to the commissioner to prepare and distribute trade-related materials.

(b) The programs and activities of the commissioner of employment and economic development and the Minnesota Trade Division may not duplicate programs and activities of the commissioner of agriculture.

(c) The commissioner shall notify the chairs of the senate Finance and house of representatives Ways and Means Committees of each agreement under this subdivision to establish and maintain an office or other type of representation in a foreign country.

(d) The Minnesota Trade Office shall serve as the state's office of protocol providing assistance to official visits by foreign government representatives and shall serve as liaison to the foreign diplomatic corps in Minnesota.

Subd. 2. Agricultural promotion. The commissioner of agriculture and the commissioner of employment and economic development shall cooperate with each other to promote the beneficial agricultural interests of the state. The commissioner of agriculture has primary responsibility for promoting state agricultural interests to international markets. The commissioner of agriculture is also responsible for the promotion of national trade programs related to international marketing. The commissioner of agriculture has primary responsibility for promoting the agriculture interests of producers, promoting state agricultural markets, and promoting agricultural interests of the state in cooperative production and marketing efforts with other states and the United States Department of Agriculture. The commissioner of agriculture is also responsible for promoting the national and international marketing of state agricultural products.

History: 1987 c 312 art 1 s 20; 1988 c 686 art 1 s 65; 1993 c 163 art 1 s 20; 1994 c 632 art 4 s 45; 1998 c 386 art 2 s 37; 2000 c 260 s 17; 2003 c 128 art 13 s 23; 1Sp2003 c 4 s 1; 2004 c 206 s 22; 2004 c 228 art 1 s 27; 2004 c 284 art 2 s 12; 2007 c 135 art 2 s 11



Section 116J.9661 — TRADE POLICY ADVISORY COUNCIL.

Subdivision 1. Establishment. The Trade Policy Advisory Council is established to advise and assist the governor and the legislature regarding United States trade agreements.

Subd. 2. Membership. (a) The Trade Policy Advisory Council shall have 15 members, as follows:

(1) the commissioner of employment and economic development or designee;

(2) the commissioner of agriculture or designee;

(3) the commissioner of administration or designee;

(4) two senators, including one appointed by the Subcommittee on Committees of the Committee on Rules and Administration, and one appointed by the minority leader;

(5) two members of the house of representatives, including one member appointed by the speaker of the house and one member appointed by the minority leader; and

(6) eight members appointed by the governor. The governor's appointees shall represent specified interests, including organized labor, environmental interests, family farmers, business and industry, and international trade and development.

(b) The Trade Policy Advisory Council may invite representatives from other state agencies, industries, trade and labor organizations, nongovernmental organizations, and local governments to join the council as nonvoting ex officio members.

(c) Except for initial appointments, the appointing authorities shall make appointments by the first Monday in January of each odd-numbered year.

Subd. 3. Term. Except for the initial appointees, members of the Trade Policy Advisory Council shall serve for a term of two years and may be reappointed. Members shall serve until their successors have been appointed.

Subd. 4. Administration. The commissioner of employment and economic development or the commissioner's designee shall provide meeting space and administrative services for the council.

Subd. 5. Initial appointments and first meeting. The appointing authorities shall appoint the first members of the council by January 15, 2014. The first appointees shall serve until the first Monday in January 2015. The commissioner of the Department of Employment and Economic Development shall convene the first meeting by February 15, 2014, and shall act as chair until the council elects a chair at its first meeting.

Subd. 6. Chair. The members shall elect a chair from the legislative members of the advisory council.

Subd. 7. No compensation. Public members of the advisory council serve without compensation or payment of expenses.

Subd. 8. Duties. The Trade Policy Advisory Council shall:

(1) advise the governor and the legislature on matters relating to United States trade agreements;

(2) assess the potential impact of federal trade agreements on the state's economy;

(3) advise the governor and the legislature of the group's findings and make recommendations, including any draft legislation necessary to implement the recommendations, to the governor and the legislature;

(4) determine, on a case-by-case basis, the impact of a specific federal trade agreement by requesting input from state agencies, seeking expert advice, convening public hearings, and taking other reasonable and appropriate actions;

(5) request information from the Office of the United States Trade Representative necessary to conduct an appropriate review of government procurement agreements or other trade issues; and

(6) receive information obtained by the United States Trade Representative's single point of contact for Minnesota.

Subd. 9. Meeting. The Trade Policy Advisory Council shall meet at least once per fiscal year.

Subd. 10. Sunset. The council shall sunset January 1, 2020.

History: 2013 c 85 art 3 s 9



Section 116J.976 — STATE APPROVAL OF GOVERNMENT PROCUREMENT AGREEMENTS.

Any decision of the state to enter into government procurement agreements relating to United States trade agreements must be approved by the governor and the legislature.

History: 2008 c 300 s 3



Section 116J.978 — MINNESOTA TRADE OFFICES IN FOREIGN MARKETS.

(a) The commissioner of employment and economic development shall establish three new Minnesota Trade Offices in key foreign markets selected for their potential to increase Minnesota exports and attract foreign direct investment.

(b) The commissioner shall establish a performance rating system for the new offices established under this section and create specific annual goals for the offices to meet. The commissioner shall monitor activities of the office, including, but not limited to, the number of inquiries and projects received and completed, meetings arranged between Minnesota companies and potential investors, distributors, or customers, and agreements signed.

History: 2013 c 85 art 3 s 10



Section 116J.9781 — INVEST MINNESOTA.

The commissioner shall establish the Invest Minnesota marketing initiative. This initiative must focus on branding the state's economic development initiatives and promoting Minnesota business opportunities. The initiative may include measures to communicate the benefits of doing business in Minnesota to companies considering relocating, establishing a United States presence, or expanding.

History: 2013 c 85 art 3 s 12



Section 116J.979 — MINNESOTA STEP GRANTS.

Subdivision 1. Establishment. The commissioner of employment and economic development shall create a State Trade and Export Promotion grants program, hereafter STEP grants, to provide financial and technical assistance to eligible Minnesota small businesses with an active interest in exporting products or services to foreign markets.

Subd. 2. Grants. Recipients may apply, on an application devised by the commissioner, for up to $7,500 in reimbursement for approved export-development activities, including, but not limited to:

(1) participation in trade missions;

(2) export training;

(3) exhibition at trade shows or industry-specific events;

(4) translation of marketing materials;

(5) development of foreign language Web sites, Gold Key, or other business matchmaking services;

(6) company-specific international sales activities; and

(7) testing and certification required to sell products in foreign markets.

History: 2013 c 85 art 3 s 11



Section 116J.980 — COMMUNITY DEVELOPMENT.

Subdivision 1. Duties. The Department of Employment and Economic Development shall:

(1) be responsible for administering all state community development and assistance programs, including the economic recovery account, the rural development programs, the Minnesota Public Facilities Authority loan and grant programs, and the enterprise zone program;

(2) be responsible for state administration of federally funded community development and assistance programs, including the small cities development grant program, the Minnesota cleanup revolving loan fund program created under the Brownfields Revitalization and Environmental Restoration Act of 2001, Public Law 107-118, title II, under the authority of the United States Environmental Protection Agency, and land and water conservation programs;

(3) provide technical assistance to rural communities for community development in cooperation with regional development commissions;

(4) coordinate the development and review of state rural development policies; and

(5) be responsible for coordinating community assistance and development programs in cooperation with regional development commissions.

Subd. 2. General complement authority. The department may combine all related state and federal complement positions into general fund positions, to carry out the responsibilities under subdivision 1. The number of general fund positions must not exceed the aggregate number of all state and federal positions that are to be combined. Records of the actual number of employee hours charged to each state and federal account must be maintained for each general fund position.

Subd. 3. Coordination required for housing related grants. The commissioner must coordinate with the commissioner of the Minnesota Housing Finance Agency to ensure that housing related grant applications for the Small Cities Community Development Block Grant Program under section 116J.401 are consistent with the agency's most recent housing affordability plan and do not duplicate existing state housing programs.

Subd. 4. [Repealed, 2001 c 200 s 4]

History: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 4 s 1; 1989 c 335 art 4 s 106; 1990 c 429 s 1; 1991 c 157 s 1; 1993 c 163 art 1 s 21,22; 1996 c 369 s 9; 1Sp2003 c 4 s 1; 2004 c 206 s 23



Section 116J.982 — COMMUNITY DEVELOPMENT CORPORATIONS.

Subdivision 1. Definitions. For the purposes of this section, the terms in this subdivision have the meanings given them:

(a) "Commissioner" means the commissioner of employment and economic development.

(b) "Economic development region" means an area so designated in the governor's executive order number 83-15, dated March 15, 1983.

(c) "Federal poverty level" means the income level published annually by the United States Department of Health and Human Services under authority of the Omnibus Budget Reconciliation Act of 1981, Public Law 97-35, title VI, section 673(2).

(d) "Low income" means an annual income below the federal poverty level.

(e) A "low-income area" means an area in which (1) ten percent of the population have low incomes, or (2) there is one or more recognized subareas such as a census tract, city, township, or county in which 15 percent of the population have low incomes.

Subd. 2. Administration. The commissioner shall administer this section except for subdivision 6, which shall be administered by the commissioner of housing finance. The commissioners of employment and economic development and housing finance may, separately or jointly, adopt rules necessary to implement this section.

Subd. 3. Certification; corporations eligible. (a) The commissioner shall certify a community development corporation under this section if the corporation is a nonprofit corporation incorporated under chapter 317A and meets the other criteria in this subdivision.

(b) The corporation, in its articles of incorporation or bylaws, must designate a low-income area as the specific geographic community within which it will operate. Within cities of the first class, a designated community must be an identifiable neighborhood or a combination of neighborhoods but may not be the entire city. Outside cities of the first class, a designated community may be an identifiable neighborhood or neighborhoods, or home rule charter or statutory cities, townships, unincorporated areas, or combinations of those entities, but may not be an entire economic development region nor cross existing economic development region boundaries except as provided in this section.

(c) The corporation's major purpose, in its articles of incorporation or bylaws, must be economic development, redevelopment, or housing in its designated community.

(d) The corporation must be tax exempt under section 501, paragraph (c), clause (3), of the Internal Revenue Code of 1986, as amended.

(e) The membership and board of directors of the corporation must be representative of the designated community. At least 20 percent of the directors shall have low incomes or shall reside in low-income areas described in subdivision 1, paragraph (e), clause (1), or the low-income subarea described in subdivision 1, paragraph (e), clause (2). At least 60 percent of the directors must be residents of, or be employed in, the designated community. Other directors shall be business, financial, or civic leaders or representatives-at-large of the designated community. At least 40 percent of the directors must reside in the designated community. Notwithstanding the requirements of this paragraph, a corporation which meets board structure requirements for a Community Housing Development Corporation under Code of Federal Regulations, title 24, part 92.2, is deemed to meet the board membership requirements of this subdivision.

(f) The corporation shall not discriminate against any persons on the basis of a status protected under chapter 363A.

(g) The corporation shall demonstrate that it has or can obtain the technical skills to analyze projects, that it is familiar with available public and private funding sources and economic development, redevelopment, and housing programs, and that it is capable of packaging economic development, redevelopment, and housing projects.

(h) The corporation must have completed two or more economic development, redevelopment, or housing projects within its designated community during the last three years.

Subd. 4. Approval for certification. (a) The commissioner shall certify as a community development corporation any organization which meets the criteria in subdivision 3. The certification is for two years from the date of certification and is renewable. The commissioner shall certify as a community development corporation for a nonrenewable period of three years from the date of certification an organization which meets all the criteria in subdivision 3, except for paragraphs (d) and (h), but which plans to meet those requirements by the end of the three years.

(b) As part of the certification process, the commissioner shall resolve disputes concerning boundaries of the designated community of a community development corporation.

Subd. 5. Grants; economic development contracts. The commissioner may make a grant to a community development corporation and enter into contracts with certified community development corporations for:

(1) specific economic development projects within the designated community, such as development of a proposal for a venture grant, or for establishment of a business venture, including assistance to an existing business venture, purchase of partial or full ownership of a business venture, real estate development, strategic development planning, infrastructure development, or development of resources or facilities necessary for the establishment of a business venture;

(2) dissemination of information about, or taking applications for, programs operated by the commissioner; and

(3) developing the internal organizational capacity to engage in economic development activities such as the partnership activities listed in clause (1).

Subd. 6. Housing contracts. The commissioner of the housing finance agency may enter into contracts with certified community development corporations for purposes of housing activities associated with economic development activity under subdivision 5.

Subd. 6a. [Repealed, 1993 c 163 art 1 s 35]

Subd. 7. Other programs. A certified community development corporation is eligible to participate in a program available to nonprofit organizations which is operated by the commissioners of employment and economic development or housing finance if the certified development corporation meets the requirements of the program.

Subd. 7a. Real estate license exemption. A certified community development corporation is exempt from the licensure requirements of section 82.87.

Subd. 8. [Repealed, 1993 c 163 art 1 s 35]

Subd. 9. [Repealed, 1993 c 163 art 1 s 35]

History: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 4 s 3; 1988 c 580 s 2; 1989 c 304 a 137; 1993 c 369 s 49; 1995 c 224 s 57; 1Sp2003 c 4 s 1



Section 116J.993 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 116J.993 to 116J.995, the terms defined in this section have the meanings given them.

Subd. 2. Benefit date. "Benefit date" means the date that the recipient receives the business subsidy. If the business subsidy involves the purchase, lease, or donation of physical equipment, then the benefit date begins when the recipient puts the equipment into service. If the business subsidy is for improvements to property, then the benefit date refers to the earliest date of either:

(1) when the improvements are finished for the entire project; or

(2) when a business occupies the property. If a business occupies the property and the subsidy grantor expects that other businesses will also occupy the same property, the grantor may assign a separate benefit date for each business when it first occupies the property.

Subd. 3. Business subsidy. "Business subsidy" or "subsidy" means a state or local government agency grant, contribution of personal property, real property, infrastructure, the principal amount of a loan at rates below those commercially available to the recipient, any reduction or deferral of any tax or any fee, any guarantee of any payment under any loan, lease, or other obligation, or any preferential use of government facilities given to a business.

The following forms of financial assistance are not a business subsidy:

(1) a business subsidy of less than $150,000;

(2) assistance that is generally available to all businesses or to a general class of similar businesses, such as a line of business, size, location, or similar general criteria;

(3) public improvements to buildings or lands owned by the state or local government that serve a public purpose and do not principally benefit a single business or defined group of businesses at the time the improvements are made;

(4) redevelopment property polluted by contaminants as defined in section 116J.552, subdivision 3;

(5) assistance provided for the sole purpose of renovating old or decaying building stock or bringing it up to code and assistance provided for designated historic preservation districts, provided that the assistance is equal to or less than 50 percent of the total cost;

(6) assistance to provide job readiness and training services if the sole purpose of the assistance is to provide those services;

(7) assistance for housing;

(8) assistance for pollution control or abatement, including assistance for a tax increment financing hazardous substance subdistrict as defined under section 469.174, subdivision 23;

(9) assistance for energy conservation;

(10) tax reductions resulting from conformity with federal tax law;

(11) workers' compensation and unemployment insurance;

(12) benefits derived from regulation;

(13) indirect benefits derived from assistance to educational institutions;

(14) funds from bonds allocated under chapter 474A, bonds issued to refund outstanding bonds, and bonds issued for the benefit of an organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended through December 31, 1999;

(15) assistance for a collaboration between a Minnesota higher education institution and a business;

(16) assistance for a tax increment financing soils condition district as defined under section 469.174, subdivision 19;

(17) redevelopment when the recipient's investment in the purchase of the site and in site preparation is 70 percent or more of the assessor's current year's estimated market value;

(18) general changes in tax increment financing law and other general tax law changes of a principally technical nature;

(19) federal assistance until the assistance has been repaid to, and reinvested by, the state or local government agency;

(20) funds from dock and wharf bonds issued by a seaway port authority;

(21) business loans and loan guarantees of $150,000 or less;

(22) federal loan funds provided through the United States Department of Commerce, Economic Development Administration; and

(23) property tax abatements granted under section 469.1813 to property that is subject to valuation under Minnesota Rules, chapter 8100.

Subd. 4. Grantor. "Grantor" means any state or local government agency with the authority to grant a business subsidy.

Subd. 5. Local government agency. "Local government agency" includes a statutory or home rule charter city, housing and redevelopment authority, town, county, port authority, economic development authority, community development agency, nonprofit entity created by a local government agency, or any other entity created by or authorized by a local government with authority to provide business subsidies.

Subd. 6. Recipient. "Recipient" means any for-profit or nonprofit business entity that receives a business subsidy. Only nonprofit entities with at least 100 full-time equivalent positions and with a ratio of highest to lowest paid employee, that exceeds ten to one, determined on the basis of full-time equivalent positions, are included in this definition.

Subd. 6a. Residence. "Residence" means the place where an individual has established a permanent home from which the individual has no present intention of moving.

Subd. 7. State government agency. "State government agency" means any state agency that has the authority to award business subsidies.

History: 1999 c 243 art 12 s 1; 2000 c 482 s 1; 2004 c 206 s 52; 1Sp2005 c 3 art 7 s 1; 2006 c 259 art 4 s 1; 2008 c 366 art 5 s 2



Section 116J.994 — REGULATING LOCAL AND STATE BUSINESS SUBSIDIES.

Subdivision 1. Public purpose. A business subsidy must meet a public purpose which may include, but may not be limited to, increasing the tax base. Job retention may only be used as a public purpose in cases where job loss is specific and demonstrable.

Subd. 2. Developing a set of criteria. A business subsidy may not be granted until the grantor has adopted criteria after a public hearing for awarding business subsidies that comply with this section. The criteria may not be adopted on a case-by-case basis. The criteria must set specific minimum requirements that recipients must meet in order to be eligible to receive business subsidies. The criteria must include a specific wage floor for the wages to be paid for the jobs created. The wage floor may be stated as a specific dollar amount or may be stated as a formula that will generate a specific dollar amount. A grantor may deviate from its criteria by documenting in writing the reason for the deviation and attaching a copy of the document to its next annual report to the department. The commissioner of employment and economic development may assist local government agencies in developing criteria. A copy of the criteria must be submitted to the Department of Employment and Economic Development along with the first annual report following May 15, 2000, or with the first annual report after it has adopted criteria, whichever is earlier. Notwithstanding section 116J.993, subdivision 3, clauses (1) and (21), for the purpose of this subdivision, "business subsidies" as defined under section 116J.993 includes the following forms of financial assistance:

(1) a business subsidy of $25,000 or more; and

(2) business loans and guarantees of $75,000 or more.

Subd. 3. Subsidy agreement. (a) A recipient must enter into a subsidy agreement with the grantor of the subsidy that includes:

(1) a description of the subsidy, including the amount and type of subsidy, and type of district if the subsidy is tax increment financing;

(2) a statement of the public purposes for the subsidy;

(3) measurable, specific, and tangible goals for the subsidy;

(4) a description of the financial obligation of the recipient if the goals are not met;

(5) a statement of why the subsidy is needed;

(6) a commitment to continue operations in the jurisdiction where the subsidy is used for at least five years after the benefit date;

(7) the name and address of the parent corporation of the recipient, if any; and

(8) a list of all financial assistance by all grantors for the project.

(b) Business subsidies in the form of grants must be structured as forgivable loans. For other types of business subsidies, the agreement must state the fair market value of the subsidy to the recipient, including the value of conveying property at less than a fair market price, or other in-kind benefits to the recipient.

(c) If a business subsidy benefits more than one recipient, the grantor must assign a proportion of the business subsidy to each recipient that signs a subsidy agreement. The proportion assessed to each recipient must reflect a reasonable estimate of the recipient's share of the total benefits of the project.

(d) The state or local government agency and the recipient must both sign the subsidy agreement and, if the grantor is a local government agency, the agreement must be approved by the local elected governing body, except for the St. Paul Port Authority and a seaway port authority.

(e) Notwithstanding the provision in paragraph (a), clause (6), a recipient may be authorized to move from the jurisdiction where the subsidy is used within the five-year period after the benefit date if, after a public hearing, the grantor approves the recipient's request to move. For the purpose of this paragraph, if the grantor is a state government agency other than the Iron Range Resources and Rehabilitation Board, "jurisdiction" means a city or township.

Subd. 4. Wage and job goals. The subsidy agreement, in addition to any other goals, must include: (1) goals for the number of jobs created, which may include separate goals for the number of part-time or full-time jobs, or, in cases where job loss is specific and demonstrable, goals for the number of jobs retained; (2) wage goals for any jobs created or retained; and (3) wage goals for any jobs to be enhanced through increased wages. After a public hearing, if the creation or retention of jobs is determined not to be a goal, the wage and job goals may be set at zero. The goals for the number of jobs to be created or retained must result in job creation or retention by the recipient within the granting jurisdiction overall.

In addition to other specific goal time frames, the wage and job goals must contain specific goals to be attained within two years of the benefit date.

Subd. 5. Public notice and hearing. (a) Before granting a business subsidy that exceeds $500,000 for a state government grantor and $150,000 for a local government grantor, the grantor must provide public notice and a hearing on the subsidy. A public hearing and notice under this subdivision is not required if a hearing and notice on the subsidy is otherwise required by law.

(b) Public notice of a proposed business subsidy under this subdivision by a state government grantor, other than the Iron Range Resources and Rehabilitation Board, must be published in the State Register. Public notice of a proposed business subsidy under this subdivision by a local government grantor or the Iron Range Resources and Rehabilitation Board must be published in a local newspaper of general circulation. The public notice must identify the location at which information about the business subsidy, including a summary of the terms of the subsidy, is available. Published notice should be sufficiently conspicuous in size and placement to distinguish the notice from the surrounding text. The grantor must make the information available in printed paper copies and, if possible, on the Internet. The government agency must provide at least a ten-day notice for the public hearing.

(c) The public notice must include the date, time, and place of the hearing.

(d) The public hearing by a state government grantor other than the Iron Range Resources and Rehabilitation Board must be held in St. Paul.

(e) If more than one nonstate grantor provides a business subsidy to the same recipient, the nonstate grantors may designate one nonstate grantor to hold a single public hearing regarding the business subsidies provided by all nonstate grantors. For the purposes of this paragraph, "nonstate grantor" includes the Iron Range Resources and Rehabilitation Board.

(f) The public notice of any public meeting about a business subsidy agreement, including those required by this subdivision and by subdivision 4, must include notice that a person with residence in or the owner of taxable property in the granting jurisdiction may file a written complaint with the grantor if the grantor fails to comply with sections 116J.993 to 116J.995, and that no action may be filed against the grantor for the failure to comply unless a written complaint is filed.

Subd. 6. Failure to meet goals. (a) The subsidy agreement must specify the recipient's obligation if the recipient does not fulfill the agreement. At a minimum, the agreement must require a recipient failing to meet subsidy agreement goals to pay back the assistance plus interest to the grantor or, at the grantor's option, to the account created under section 116J.551 provided that repayment may be prorated to reflect partial fulfillment of goals. The interest rate must be set at no less than the implicit price deflator for government consumption expenditures and gross investment for state and local governments prepared by the Bureau of Economic Analysis of the United States Department of Commerce for the 12-month period ending March 31 of the previous year. The grantor, after a public hearing, may extend for up to one year the period for meeting the wage and job goals under subdivision 4 provided in a subsidy agreement. A grantor may extend the period for meeting other goals under subdivision 3, paragraph (a), clause (3), by documenting in writing the reason for the extension and attaching a copy of the document to its next annual report to the department.

(b) A recipient that fails to meet the terms of a subsidy agreement may not receive a business subsidy from any grantor for a period of five years from the date of failure or until a recipient satisfies its repayment obligation under this subdivision, whichever occurs first.

(c) Before a grantor signs a business subsidy agreement, the grantor must check with the compilation and summary report required by this section to determine if the recipient is eligible to receive a business subsidy.

Subd. 7. Reports by recipients to grantors. (a) A business subsidy grantor must monitor the progress by the recipient in achieving agreement goals.

(b) A recipient must provide information regarding goals and results for two years after the benefit date or until the goals are met, whichever is later. If the goals are not met, the recipient must continue to provide information on the subsidy until the subsidy is repaid. The information must be filed on forms developed by the commissioner in cooperation with representatives of local government. Copies of the completed forms must be sent to the local government agency that provided the subsidy or to the commissioner if the grantor is a state agency. If the Iron Range Resources and Rehabilitation Board is the grantor, the copies must be sent to the board. The report must include:

(1) the type, public purpose, and amount of subsidies and type of district, if the subsidy is tax increment financing;

(2) the hourly wage of each job created with separate bands of wages;

(3) the sum of the hourly wages and cost of health insurance provided by the employer with separate bands of wages;

(4) the date the job and wage goals will be reached;

(5) a statement of goals identified in the subsidy agreement and an update on achievement of those goals;

(6) the location of the recipient prior to receiving the business subsidy;

(7) the number of employees who ceased to be employed by the recipient when the recipient relocated to become eligible for the business subsidy;

(8) why the recipient did not complete the project outlined in the subsidy agreement at their previous location, if the recipient was previously located at another site in Minnesota;

(9) the name and address of the parent corporation of the recipient, if any;

(10) a list of all financial assistance by all grantors for the project; and

(11) other information the commissioner may request.

A report must be filed no later than March 1 of each year for the previous year. The local agency and the Iron Range Resources and Rehabilitation Board must forward copies of the reports received by recipients to the commissioner by April 1.

(c) Financial assistance that is excluded from the definition of "business subsidy" by section 116J.993, subdivision 3, clauses (4), (5), (8), and (16), is subject to the reporting requirements of this subdivision, except that the report of the recipient must include instead:

(1) the type, public purpose, and amount of the financial assistance, and type of district if the assistance is tax increment financing;

(2) progress towards meeting goals stated in the assistance agreement and the public purpose of the assistance;

(3) if the agreement includes job creation, the hourly wage of each job created with separate bands of wages;

(4) if the agreement includes job creation, the sum of the hourly wages and cost of health insurance provided by the employer with separate bands of wages;

(5) the location of the recipient prior to receiving the assistance; and

(6) other information the grantor requests.

(d) If the recipient does not submit its report, the local government agency must mail the recipient a warning within one week of the required filing date. If, after 14 days of the postmarked date of the warning, the recipient fails to provide a report, the recipient must pay to the grantor a penalty of $100 for each subsequent day until the report is filed. The maximum penalty shall not exceed $1,000.

Subd. 8. Reports by grantors. (a) Local government agencies of a local government with a population of more than 2,500 and state government agencies, regardless of whether or not they have awarded any business subsidies, must file a report by April 1 of each year with the commissioner. Local government agencies of a local government with a population of 2,500 or less are exempt from filing this report if they have not awarded a business subsidy in the past five years. The report must include a list of recipients that did not complete the recipient report required under subdivision 7 and a list of recipients that have not met their job and wage goals within two years and the steps being taken to bring them into compliance or to recoup the subsidy.

If the commissioner has not received the report by April 1 from an entity required to report, the commissioner shall issue a warning to the government agency. If the commissioner has still not received the report by June 1 of that same year from an entity required to report, then that government agency may not award any business subsidies until the report has been filed.

(b) The report required under paragraph (a) is also required for financial assistance of $25,000 and greater that is excluded from the definition of "business subsidy" by section 116J.993, subdivision 3, clause (1), and of $75,000 and greater that is excluded from the definition of "business subsidy" by section 116J.993, subdivision 3, clause (21). The report for the financial assistance under this paragraph must be completed within one year of the granting of the financial assistance. The report required for financial assistance under this paragraph must include:

(1) the name of the recipient, its organizational structure, its address and contact information, and its industry sector;

(2) a description of the amount and use of the financial assistance and the total project budget, including a list of all financial assistance by all grantors for the project and the private sources of financial assistance;

(3) the public purpose of the financial assistance, the job goals associated with both the financial assistance and the total project in which the financial assistance is included, the hourly wage of each job created, and the cost of health insurance provided by the employer;

(4) the date the project will be completed;

(5) the name and address of the parent corporation of the recipient, if any; and

(6) any other information the commissioner may request.

(c) Within one year of completing a report under paragraph (b), the local government agency must report to the commissioner on progress in achieving the purposes and goals under paragraph (b), clause (3).

(d) The commissioner of employment and economic development must provide information on reporting requirements to state and local government agencies.

Subd. 9. Compilation and summary report. The Department of Employment and Economic Development must publish a compilation and summary of the results of the reports for the previous two calendar years by December 1 of 2004 and every other year thereafter. The reports of the government agencies to the department and the compilation and summary report of the department must be made available to the public. The commissioner must make copies of all business subsidy reports submitted by local and state granting agencies available on the department's Web site by October 1 of the year in which they were submitted.

The commissioner must coordinate the production of reports so that useful comparisons across time periods and across grantors can be made. The commissioner may add other information to the report as the commissioner deems necessary to evaluate business subsidies. Among the information in the summary and compilation report, the commissioner must include:

(1) total amount of subsidies awarded in each development region of the state;

(2) distribution of business subsidy amounts by size of the business subsidy;

(3) distribution of business subsidy amounts by time category;

(4) distribution of subsidies by type and by public purpose;

(5) percent of all business subsidies that reached their goals;

(6) percent of business subsidies that did not reach their goals by two years from the benefit date;

(7) total dollar amount of business subsidies that did not meet their goals after two years from the benefit date;

(8) percent of subsidies that did not meet their goals and that did not receive repayment;

(9) list of recipients that have failed to meet the terms of a subsidy agreement in the past five years and have not satisfied their repayment obligations;

(10) number of part-time and full-time jobs within separate bands of wages for the entire state and for each development region of the state;

(11) benefits paid within separate bands of wages for the entire state and for each development region of the state; and

(12) number of employees in the entire state and in each development region of the state who ceased to be employed because their employers relocated to become eligible for a business subsidy.

Subd. 10. Compilation. The Department of Employment and Economic Development must publish a compilation of granting agencies' criteria policies adopted in the previous two calendar years by December 1 of 2004 and every other year thereafter.

Subd. 11. Enforcement. (a) A person with residence in or an owner of taxable property located in the jurisdiction of the grantor may bring an action for equitable relief arising out of the failure of the grantor to comply with sections 116J.993 to 116J.995. The court may award a prevailing party in an action under this subdivision costs and reasonable attorney fees.

(b) Prior to bringing an action, the party must file a written complaint with the grantor stating the alleged violation and proposing a remedy. The grantor has up to 30 days to reply to the complaint in writing and may take action to comply with sections 116J.993 to 116J.995.

(c) The written complaint under this subdivision for failure to comply with subdivisions 1 to 5, must be filed with the grantor within 180 days after approval of the subsidy agreement under subdivision 3, paragraph (d). An action under this subdivision must be commenced within 30 days following receipt of the grantor's reply, or within 180 days after approval of the subsidy agreement under subdivision 3, paragraph (d), whichever is later.

History: 1999 c 243 art 12 s 2; 2000 c 482 s 2-11; 2001 c 7 s 28; 2003 c 128 art 13 s 24-26; 1Sp2003 c 4 s 1; 2004 c 206 s 24,25; 1Sp2005 c 1 art 4 s 23,24; 1Sp2005 c 3 art 7 s 2-5; 2008 c 366 art 5 s 3-5



Section 116J.995 — ECONOMIC GRANTS.

An appropriation rider in an appropriation to the Department of Employment and Economic Development that specifies that the appropriation be granted to a particular business or class of businesses must contain a statement of the expected benefits associated with the grant. At a minimum, the statement must include goals for the number of jobs created or enhanced, wages paid, and the tax revenue increases due to the grant. The wage and job goals must contain specific goals to be attained within two years of the benefit date. The statement must specify the recipient's obligation if the recipient does not attain the goals. At a minimum, the statement must require a recipient failing to meet the job and wage goals to pay back the assistance plus interest to the Department of Employment and Economic Development provided that repayment may be prorated to reflect partial fulfillment of goals. The interest rate must be set at no less than the implicit price deflator as defined under section 116J.994, subdivision 6. The legislature, after a public hearing, may extend for up to one year the period for meeting the goals provided in the statement.

History: 1999 c 243 art 12 s 3; 2000 c 482 s 12; 2001 c 7 s 29; 2003 c 128 art 13 s 27; 1Sp2003 c 4 s 1



Section 116J.996 — MILITARY RESERVIST ECONOMIC INJURY AND VETERAN-OWNED SMALL BUSINESS LOANS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Active service" has the meaning given in section 190.05.

(c) "Commissioner" means the commissioner of employment and economic development.

(d) "Eligible business" means a small business, as defined in section 645.445, that was operating in Minnesota on the date a military reservist received orders for active service.

(e) "Essential employee" means a military reservist who is an owner or employee of an eligible business and whose managerial or technical expertise is critical to the day-to-day operation of the eligible business.

(f) "Military reservist" means a member of the reserve component of the armed forces.

(g) "Reserve component of the armed forces" has the meaning given it in United States Code, title 10, section 101(c).

(h) "Substantial economic injury" means an economic harm to an eligible business that results in the inability of the eligible business to:

(1) meet its obligations as they mature;

(2) pay its ordinary and necessary operating expenses; or

(3) manufacture, produce, market, or provide a product or service ordinarily manufactured, produced, marketed, or provided by the eligible business.

(i) "Veteran-owned small business" means a small business, as defined in section 645.445, that is majority-owned and operated by a recently separated veteran.

Subd. 2. Loan program. The commissioner may make onetime, interest-free loans of up to $20,000 per borrower to:

(1) eligible businesses that have sustained or are likely to sustain substantial economic injury as a result of the call to active service for 180 days or more of an essential employee; or

(2) recently separated veterans who are veterans as defined in section 197.447, and have served in active military service, at any time on or after September 11, 2001, to start a veteran-owned small business.

Loans for economic injury must be made for the purpose of preventing, remedying, or ameliorating the substantial economic injury.

Subd. 3. Revolving loan account. The commissioner shall use money appropriated for the purpose to establish a revolving loan account. All repayments of loans made under this section must be deposited into this account. Interest earned on money in the account accrues to the account. Money in the account is appropriated to the commissioner for purposes of the loan program created in this section, including costs incurred by the commissioner to establish and administer the program.

Subd. 4. Rules. Using the expedited rulemaking procedures of section 14.389, the commissioner shall develop and publish expedited rules for loan applications, use of funds, needed collateral, terms of loans, and other details of military reservist economic injury and veteran-owned small business loans.

History: 2008 c 300 s 5; 2008 c 363 art 10 s 10; 2010 c 347 art 1 s 6






Chapter 116K — STATE PLANNING AGENCY



Chapter 116L — WORKFORCE DEVELOPMENT

Section 116L.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 116L.01 to 116L.17, the terms defined in this section have the meanings given them.

Subd. 2. Partnership. "Partnership" means the Minnesota Job Skills Partnership created by section 116L.02.

Subd. 3. Board. "Board" means the partnership board created by section 116L.03.

Subd. 4. Workforce development intermediaries. "Workforce development intermediaries" means public, private, or nonprofit entities that provide employment services to low-income individuals and have a demonstrated track record bringing together employers and workers, private and public funding streams, and other stakeholders to implement pathways to career advancement for low-income individuals. Entities may include, but are not limited to, nonprofit organizations, educational institutions, or the administrative entity of a local workforce development area.

History: 1983 c 334 s 1,7; 1987 c 384 art 13 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 270; 2001 c 7 s 30; 2004 c 257 s 1; 2007 c 135 art 2 s 12; 2016 c 129 s 2



Section 116L.02 — JOB SKILLS PARTNERSHIP PROGRAM.

(a) The Minnesota Job Skills Partnership program is created to act as a catalyst to bring together employers with specific training needs with educational or other nonprofit institutions which can design programs to fill those needs. The partnership shall work closely with employers to prepare, train and place prospective or incumbent workers in identifiable positions as well as assisting educational or other nonprofit institutions in developing training programs that coincide with current and future employer requirements. The partnership shall provide grants to educational or other nonprofit institutions for the purpose of training workers. A participating business must match the grant-in-aid made by the Minnesota Job Skills Partnership. The match may be in the form of funding, equipment, or faculty.

(b) The partnership program is authorized to use funds to pay for training for individuals who have incomes at or below 200 percent of the federal poverty line. The board may grant funds to eligible recipients to pay for board-certified training. Eligible recipients of grants may include public, private, or nonprofit entities that provide employment services to low-income individuals.

History: 1983 c 334 s 2,7; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 1,8; 1987 c 401 s 36; 1989 c 335 art 1 s 164,270; 1999 c 245 art 10 s 2; 2001 c 181 s 1; 2003 c 128 art 13 s 28; 2014 c 271 art 2 s 4



Section 116L.03 — BOARD.

Subdivision 1. Members. The partnership shall be governed by a board of 12 directors.

Subd. 2. Appointment. The Minnesota Job Skills Partnership Board consists of: seven members appointed by the governor, the commissioner of employment and economic development, the chancellor, or the chancellor's designee, of the Minnesota State Colleges and Universities, the president, or the president's designee, of the University of Minnesota, and two nonlegislator members, one appointed by the Subcommittee on Committees of the senate Committee on Rules and Administration and one appointed by the speaker of the house. If the chancellor or the president of the university makes a designation under this subdivision, the designee must have experience in technical education. Four of the appointed members must be members of the governor's Workforce Development Council, of whom two must represent organized labor and two must represent business and industry. One of the appointed members must be a representative of a nonprofit organization that provides workforce development or job training services.

Subd. 3. Qualifications. Members must have expertise in, and be representative of the following fields of education, job skills training, labor, business, and government.

Subd. 4. Chair. The chair shall be appointed by the governor.

Subd. 5. Terms. The terms of appointed members shall be for four years. No member shall serve more than two terms, and no person shall be appointed after December 31, 2001, for any term that would cause that person to serve a total of more than eight years on the board. Compensation for board members is as provided in section 15.0575, subdivision 3.

Subd. 6. [Repealed, 1987 c 386 art 10 s 7; 1987 c 401 s 39]

Subd. 7. Offices. The Department of Employment and Economic Development shall provide office space and staff to the Job Skills Partnership Board for the execution of its duties. The board shall hire an executive director to assist in carrying out its duties.

Subd. 8. Board meetings. (a) If compliance with section 13D.02 is impractical, the Minnesota Job Skills Partnership Board may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the board participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the board can hear clearly all discussion and testimony and all votes of members of the board and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the board is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the board participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the board, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The board may require the person making such a connection to pay for documented marginal costs that the board incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the board shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 1983 c 289 s 115 subd 1; 1983 c 334 s 3,7; 1984 c 544 s 84; 1984 c 642 s 3; 1Sp1985 c 14 art 9 s 5,75; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 2-5,8; 1987 c 401 s 36; 1989 c 335 art 1 s 165,166,270; 1991 c 345 art 1 s 74; 1993 c 363 s 1,2; 1994 c 483 s 1; 1995 c 212 art 4 s 64; 1996 c 395 s 6,7; 1999 c 223 art 2 s 29; art 3 s 1,2; 1Sp2001 c 4 art 2 s 3; 1Sp2003 c 4 s 1; 2005 c 163 s 54; 1Sp2005 c 1 art 4 s 25; 2007 c 13 art 1 s 10; 2009 c 78 art 2 s 21



Section 116L.04 — PARTNERSHIP POWER.

Subdivision 1. Partnership program. (a) The partnership program may provide grants-in-aid to educational or other nonprofit educational institutions using the following guidelines:

(1) the educational or other nonprofit educational institution is a provider of training within the state in either the public or private sector;

(2) the program involves skills training that is an area of employment need; and

(3) preference will be given to educational or other nonprofit training institutions which serve economically disadvantaged people, minorities, or those who are victims of economic dislocation and to businesses located in rural areas.

(b) A single grant to any one institution shall not exceed $400,000. A portion of a grant may be used for preemployment training.

(c) Each institution must provide for the dissemination of summary results of a grant-funded project, including, but not limited to, information about curriculum and all supporting materials developed in conjunction with the grant. Results of projects developed by any Minnesota State Colleges and Universities system institution must be disseminated throughout the system.

Subd. 1a. Pathways program. The pathways program may provide grants-in-aid for developing programs which assist in the transition of persons from welfare to work and assist individuals at or below 200 percent of the federal poverty guidelines. The program is to be operated by the board. The board shall consult and coordinate with program administrators at the Department of Employment and Economic Development to design and provide services for temporary assistance for needy families recipients.

Pathways grants-in-aid may be awarded to educational or other nonprofit training institutions or to workforce development intermediaries for education and training programs and services supporting education and training programs that serve eligible recipients.

Preference shall be given to projects that:

(1) provide employment with benefits paid to employees;

(2) provide employment where there are defined career paths for trainees;

(3) pilot the development of an educational pathway that can be used on a continuing basis for transitioning persons from welfare to work; and

(4) demonstrate the active participation of Department of Employment and Economic Development workforce centers, Minnesota State College and University institutions and other educational institutions, and local welfare agencies.

Pathways projects must demonstrate the active involvement and financial commitment of private business. Pathways projects must be matched with cash or in-kind contributions on at least a one-half-to-one ratio by participating private business.

A single grant to any one institution shall not exceed $400,000. A portion of a grant may be used for preemployment training.

Subd. 2. Information. The board may collect and disseminate information concerning areas of projected employment need. The board may also prepare and publish studies, organize conferences, and conduct special projects which will increase knowledge and communication in the areas of employment need, skills training, and education.

Subd. 3. [Repealed, 1987 c 403 art 2 s 164]

Subd. 4. [Repealed, 2004 c 257 s 12]

History: 1983 c 334 s 4,7; 1Sp1985 c 14 art 9 s 6; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 167,270; 1997 c 200 art 1 s 58,59; 1999 c 223 art 2 s 30; 2000 c 488 art 2 s 6; 2001 c 181 s 2; 1Sp2001 c 4 art 2 s 4; 2003 c 128 art 13 s 29,30; 2004 c 206 s 52; 2006 c 281 art 4 s 6,7; 2007 c 135 art 2 s 13; 2008 c 363 art 10 s 11



Section 116L.05 — FUNDING.

Subdivision 1. Federal job training funds. The board may use federal job training program moneys and is authorized to receive those funds.

Subd. 2. Grants, gifts. The board may accept gifts and grants of any type from any source.

Subd. 3. Use of funds. The Job Skills Partnership Board may use up to six percent of any funds it receives, regardless of the source, for activities authorized under section 116L.04, subdivision 2. The board may also use a portion of these funds to collect and disseminate information on the activities under section 116L.04, subdivision 2. The board must plan for the statewide dissemination of the results, curriculum, and supporting materials of these grant-funded projects.

Subd. 4. [Repealed, 1Sp2005 c 1 art 4 s 124]

Subd. 5. Use of workforce development funds. After March 1 of any fiscal year, the board may use workforce development funds for the purposes outlined in sections 116L.02 and 116L.04, or to provide incumbent worker training services under section 116L.18 if the following conditions have been met:

(1) the board examines relevant economic indicators, including the projected number of layoffs for the remainder of the fiscal year and the next fiscal year, evidence of declining and expanding industries, the number of initial applications for and the number of exhaustions of unemployment benefits, job vacancy data, and any additional relevant information brought to the board's attention;

(2) the board accounts for all allocations made in section 116L.17, subdivision 2;

(3) based on the past expenditures and projected revenue, the board estimates future funding needs for services under section 116L.17 for the remainder of the current fiscal year and the next fiscal year;

(4) the board determines there will be unspent funds after meeting the needs of dislocated workers in the current fiscal year and there will be sufficient revenue to meet the needs of dislocated workers in the next fiscal year; and

(5) the board reports its findings in clauses (1) to (4) to the chairs of legislative committees with jurisdiction over the workforce development fund, to the commissioners of revenue and management and budget, and to the public.

History: 1983 c 334 s 5,7; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 270; 1993 c 363 s 3; 1Sp2001 c 4 art 2 s 5; 2004 c 257 s 2; 1Sp2005 c 1 art 4 s 26; 2008 c 363 art 10 s 12,13; 2009 c 78 art 2 s 22; 2009 c 101 art 2 s 109; 2014 c 271 art 2 s 5



Section 116L.146 — EXPEDITED GRANT PROCESS.

(a) The board may authorize grants not to exceed $50,000 each through an expedited grant approval process to:

(1) eligible employers to provide training programs for up to 50 workers; or

(2) a public or private institution of higher education to:

(i) convert an existing curriculum for distance learning through interactive television or other communication methods; or

(ii) enable a training program to be offered when it would otherwise be canceled due to an enrollment shortfall of one or two students when the program is offered in a health-related field with a documented worker shortage and is part of a training program not exceeding two years in length.

(b) The board shall develop application procedures and evaluation policies for grants made under this section.

History: 1Sp2001 c 9 art 6 s 5; 2002 c 379 art 1 s 113; 2015 c 21 art 1 s 12



Section 116L.17 — STATE DISLOCATED WORKER PROGRAM.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them in this subdivision.

(b) "Commissioner" means the commissioner of employment and economic development.

(c) "Dislocated worker" means an individual who is a resident of Minnesota at the time employment ceased or was working in the state at the time employment ceased and:

(1) has been permanently separated or has received a notice of permanent separation from public or private sector employment and is eligible for or has exhausted entitlement to unemployment benefits, and is unlikely to return to the previous industry or occupation;

(2) has been long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including older individuals who may have substantial barriers to employment by reason of age;

(3) has been terminated or has received a notice of termination of employment as a result of a plant closing or a substantial layoff at a plant, facility, or enterprise;

(4) has been self-employed, including farmers and ranchers, and is unemployed as a result of general economic conditions in the community in which the individual resides or because of natural disasters;

(5) MS 2011 Supp [Expired, 2011 c 84 art 3 s 1]

(6) is a veteran as defined by section 197.447, has been discharged or released from active duty under honorable conditions within the last 36 months, and (i) is unemployed or (ii) is employed in a job verified to be below the skill level and earning capacity of the veteran;

(7) is an individual determined by the United States Department of Labor to be covered by trade adjustment assistance under United States Code, title 19, sections 2271 to 2331, as amended; or

(8) is a displaced homemaker. A "displaced homemaker" is an individual who has spent a substantial number of years in the home providing homemaking service and (i) has been dependent upon the financial support of another; and now due to divorce, separation, death, or disability of that person, must find employment to self support; or (ii) derived the substantial share of support from public assistance on account of dependents in the home and no longer receives such support.

To be eligible under this clause, the support must have ceased while the worker resided in Minnesota.

(d) "Eligible organization" means a state or local government unit, nonprofit organization, community action agency, business organization or association, or labor organization.

(e) "Plant closing" means the announced or actual permanent shutdown of a single site of employment, or one or more facilities or operating units within a single site of employment.

(f) "Substantial layoff" means a permanent reduction in the workforce, which is not a result of a plant closing, and which results in an employment loss at a single site of employment during any 30-day period for at least 50 employees excluding those employees that work less than 20 hours per week.

Subd. 2. Grants. The board shall make grants to workforce development areas or other eligible organizations to provide services to dislocated workers as follows:

(a) The board shall allocate funds available for the purposes of this section in its discretion to respond to substantial layoffs and plant closings.

(b) The board shall regularly allocate funds to provide services to individual dislocated workers or small groups. The initial allocation for this purpose must be 50 percent of the deposits and transfers into the workforce development fund, less any collection costs paid out of the fund and any amounts appropriated by the legislature from the workforce development fund for programs other than the state dislocated worker program.

(c) Following the initial allocation, the board may consider additional allocations to provide services to individual dislocated workers. The board's decision to allocate additional funds shall be based on relevant economic indicators including: the number of substantial layoffs to date, notices of substantial layoffs for the remainder of the fiscal year, evidence of declining industries, the number of permanently separated individuals applying for unemployment benefits by workforce development area, and the number of individuals exhausting unemployment benefits by workforce development area. The board must also consider expenditures of allocations to workforce development areas under paragraph (b) made during the first two quarters of the fiscal year and federal resources that have been or are likely to be allocated to Minnesota for the purposes of serving dislocated workers affected by substantial layoffs or plant closings; except that this sentence does not apply in fiscal year 2011.

(d) The board may, in its discretion, allocate funds carried forward from previous years under subdivision 9 for large, small, or individual layoffs.

Subd. 3. Allocation of funds. The board, in consultation with local workforce investment boards and local elected officials, shall develop a method of distributing funds to provide services for dislocated workers who are dislocated as a result of small or individual layoffs. The method shall reflect recent trends in the number of permanently separated individuals applying for unemployment benefits in a given workforce development area. The board shall evaluate and adjust obligations quarterly, based on a similar method.

Subd. 4. Use of funds. Funds granted by the board under this section may be used for any combination of the following, except as otherwise provided in this section:

(1) employment transition services such as developing readjustment plans for individuals; outreach and intake; early readjustment; job or career counseling; testing; orientation; assessment of skills and aptitudes; provision of occupational and labor market information; job placement assistance; job search; job development; prelayoff assistance; relocation assistance; programs provided in cooperation with employers or labor organizations to provide early intervention in the event of plant closings or substantial layoffs; and entrepreneurial training and business consulting;

(2) support services, including assistance to help the participant relocate to employ existing skills; out-of-area job search assistance; family care assistance, including child care; commuting assistance; emergency housing and rental assistance; counseling assistance, including personal and financial; health care; emergency health assistance; emergency financial assistance; work-related tools and clothing; and other appropriate support services that enable a person to participate in an employment and training program with the goal of reemployment;

(3) specific, short-term training to help the participant enhance current skills in a similar occupation or industry; entrepreneurial training, customized training, or on-the-job training; basic and remedial education to enhance current skills; and literacy and work-related English training for non-English speakers;

(4) long-term training in a new occupation or industry, including occupational skills training or customized training in an accredited program recognized by one or more relevant industries. Long-term training shall only be provided to dislocated workers whose skills are obsolete and who have no other transferable skills likely to result in employment at a comparable wage rate. Training shall only be provided for occupations or industries with reasonable expectations of job availability based on the service provider's thorough assessment of local labor market information where the individual currently resides or is willing to relocate. This clause shall not restrict training in personal services or other such industries; and

(5) direct training services to provide a measurable increase in the job-related skills of participating incumbent workers, including basic assessment, counseling, and preemployment training services requested by the qualifying employer.

Subd. 5. Cost limitations. (a) Funds allocated to a grantee are subject to the following cost limitations:

(1) no more than ten percent may be allocated for administration;

(2) at least 50 percent must be allocated for training assistance as provided in subdivision 4, clause (4); and

(3) no more than 15 percent may be allocated for support services as provided in subdivision 4, clause (2).

(b) A waiver of the training assistance minimum in clause (4) may be sought, but no waiver shall allow less than 30 percent of the grant to be spent on training assistance. A waiver of the support services maximum in clause (2) may be sought, but no waiver shall allow more than 20 percent of the grant to be spent on support services. A waiver may be granted below the minimum and above the maximum otherwise allowed by this paragraph if funds other than state funds appropriated for the dislocated worker program are used to fund training assistance.

Subd. 6. Performance standards. (a) The commissioner, in consultation with the board, shall enter into contracts with local workforce investment boards, including the allocations determined by the board in subdivision 3. Contracts shall also require local workforce investment boards to report participant data to the commissioner regularly, in order to meet the requirements of this subdivision. The commissioner shall also enter into contracts with eligible organizations involved with substantial layoffs or plant closings. These contracts shall require the eligible organizations to report participant data to the commissioner regularly, in order to meet the requirements of this subdivision.

(b) The commissioner and the board shall jointly establish performance outcome measures for all local workforce investment boards and eligible organizations involved with substantial layoffs or plant closings. The commissioner may request additional information to calculate these performance measures.

(c) The commissioner and the board, in consultation with local workforce investment boards and eligible organizations involved with substantial layoffs or plant closings, shall establish minimum standards for the performance measures described in paragraph (b).

(d) Local workforce investment boards may establish and report on additional performance outcomes based on unique features of local labor markets and other geographic differences.

(e) The commissioner shall provide a report to the legislature by March 1 of each year on the previous fiscal year's program performance using the data in paragraphs (b) and (d) and analysis of whether local workforce investment boards and eligible organizations involved with substantial layoffs or plant closings are meeting the minimum standards described in paragraph (c). The commissioner shall inform any local workforce investment board or eligible organization that does not meet minimum performance standards in a given year of their status.

Subd. 7. [Repealed, 2004 c 257 s 12]

Subd. 8. Administrative costs. No more than five percent of the funds appropriated to the board for the purposes of this section may be spent by the board for its administrative costs.

Subd. 9. Carryforward. Any funds not allocated, obligated, or expended in a fiscal year shall be available for allocation, obligation, and expenditure in the following fiscal year.

Subd. 10. Rapid response activities. The commissioner, in cooperation with local workforce councils, shall be responsible for implementing the following rapid response activities:

(1) establishing on-site contact with employer and employee representatives within a short period of time after becoming aware of a current or projected plant closing or substantial layoff in order to:

(i) provide information on and facilitate access to available public programs and services; and

(ii) provide emergency assistance adapted to the particular closure or layoff;

(2) promoting the formation of a employee-management committee by providing:

(i) immediate assistance in the establishment of the employee-management committee;

(ii) technical advice and information on sources of assistance and liaison with other public and private services and programs; and

(iii) assistance in the selection of worker representatives in the event no union is present;

(3) collecting and disseminating information related to economic dislocation, including potential closings or layoffs, and all available resources with the state for dislocated workers;

(4) providing or obtaining appropriate financial and technical advice and liaison with economic development agencies and other organizations to assist in efforts to avert dislocation;

(5) disseminating information throughout the state on the availability of services and activities carried out by the dislocated worker unit; and

(6) assisting the local workforce council in developing its own coordinated response to a plant closing or substantial layoff and access to state economic development assistance.

Subd. 11. Converting layoffs into Minnesota businesses (CLIMB). Converting layoffs into Minnesota businesses (CLIMB) is created to assist dislocated workers in starting or growing a business. CLIMB must offer entrepreneurial training, business consulting, and technical assistance to dislocated workers seeking to start or grow a business. The commissioner, in cooperation with local workforce councils, must provide the assistance in this subdivision by:

(1) encouraging closer ties between the Small Business Development Center network, Small Business Development Center training providers, and workforce centers, as well as other dislocated worker program service providers; and

(2) eliminating grantee performance data disincentives that would otherwise prevent enrollment of dislocated workers in entrepreneurship-related training.

History: 1Sp2001 c 4 art 2 s 7; 2002 c 380 art 2 s 6; 2003 c 128 art 13 s 32-35; 2004 c 257 s 3-8; 2007 c 82 s 1; 2007 c 135 art 2 s 14; 2008 c 300 s 6, 7; 2008 c 363 art 10 s 15; 2010 c 215 art 8 s 2; 2010 c 382 s 87; 2011 c 84 art 3 s 1; 2013 c 85 art 4 s 1,2; 1Sp2015 c 1 art 2 s 5; 2016 c 129 s 2



Section 116L.18 — SPECIAL INCUMBENT WORKER TRAINING GRANTS.

Subdivision 1. Purpose. The purpose of the special incumbent worker training grants is to expand opportunities for businesses and workers to gain new skills that are in demand in the Minnesota economy. The board shall establish criteria for incumbent worker grants under this section and may encourage creative training models, innovative partnerships, and expansion or replication of promising practices.

Subd. 2. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Incumbent worker" means an individual employed by a qualifying employer.

(c) "Qualifying employer" means a for-profit business or nonprofit organization in Minnesota with at least one full-time paid employee. Public sector organizations are not considered qualifying employers.

(d) "Eligible organization" has the meaning given in section 116L.17.

Subd. 3. Amount of grants. A grant to an eligible organization may not exceed $400,000.

Subd. 4. Matching funds. The board shall require matching funds from qualifying employers in the form of funding, equipment, or faculty.

Subd. 5. Use of funds. Eligible organizations shall use funds granted under this section for direct training services to provide a measurable increase in the job-related skills of participating incumbent workers. Eligible organizations may also provide basic assessment, counseling, and preemployment training services requested by the qualifying employer. No funds may be used for support services as described in section 116L.17, subdivision 4, clause (2).

Subd. 6. Performance outcome measures. The board and the commissioner of employment and economic development shall jointly develop performance outcome measures and standards for this program. The commissioner and board shall consult with eligible organizations in establishing standards. Measures at a minimum must include posttraining retention, promotion, and wage increase. The board and commissioner shall provide a report to the legislature by March 1 of each year on the previous fiscal year's program performance. Eligible organizations must provide performance data in a timely manner for the completion of this report.

History: 1Sp2005 c 1 art 4 s 27



Section 116L.19 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 116L.19 to 116L.976.

Subd. 2. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 3. Department. "Department" means the Department of Employment and Economic Development.

Subd. 4. Employment and training services. "Employment and training services" means programs, activities, and services related to job training, job placement, and job creation including job service programs, Workforce Investment Act programs, job search, counseling, case management, community work experience programs, displaced homemaker programs, disadvantaged job training programs, grant diversion, youth employment programs, Conservation Corps, apprenticeship programs, community development corporations, workforce development services to employers, and opportunities industrialization centers.

Subd. 5. Income maintenance and support services. "Income maintenance and support services" means programs through which the state or its subdivisions provide direct financial or in-kind support to unemployed or underemployed persons, including unemployment benefits, the Minnesota family investment program, general assistance, food stamps or food support, energy assistance, disability determinations, and child care. Income maintenance and support services do not include medical assistance, aging services, social services, community social services, mental health services, or services for the emotionally disturbed, the developmentally disabled, or residents of nursing homes.

Subd. 6. Indian tribe. For purposes of employment and training services, "Indian tribe" means a tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians, and for which a reservation exists as is consistent with Public Law 100-485, as amended.

Subd. 7. Local service unit. "Local service unit" means a county, counties operating under a joint powers agreement, one or more counties and one or more cities of the first class operating under a joint powers agreement, or a city of the first class.

Subd. 8. Public assistance. "Public assistance" means the Minnesota family investment program and general assistance.

Subd. 9. Service provider. "Service provider" means a public, private, or nonprofit agency that is capable of providing or administrating one or more of the employment and training services or income maintenance and support services.

History: 1Sp1985 c 14 art 9 s 38; 1987 c 403 art 2 s 128; 1988 c 689 art 2 s 219; 1989 c 282 art 5 s 121,122; 1990 c 568 art 4 s 61; 1994 c 483 s 1; 1994 c 488 s 8; 1997 c 66 s 1; 1997 c 85 art 4 s 24,25; 1999 c 107 s 66; 1999 c 159 s 117,118; 2000 c 343 s 4; 2001 c 79 s 2; 1Sp2003 c 14 art 1 s 106; 2004 c 206 s 39,52; 2004 c 257 s 9; 2005 c 56 s 1



Section 116L.191 — WORKFORCE CENTER; CREDENTIAL ASSISTANCE.

(a) The commissioner shall provide at local workforce centers services that assist individuals in identifying and obtaining industry-recognized credentials for jobs, particularly jobs in high demand. The workforce centers must consult and cooperate with training institutions, particularly postsecondary institutions, to identify credential programs to individuals.

(b) Each workforce center shall provide information under section 116J.4011, paragraph (b), clause (3), linked as a shortcut from the desktop of each workforce center computer and available in hard copy. Prominent signs should be posted in workforce centers directing individuals to where they can find a list of top job vacancies and related credential information.

History: 2013 c 85 art 3 s 15



Section 116L.20 — WORKFORCE DEVELOPMENT FUND.

Subdivision 1. Determination and collection of special assessment. (a) In addition to amounts due from an employer under the Minnesota unemployment insurance program, each employer, except an employer making reimbursements is liable for a special assessment levied at the rate of .10 percent per year on all taxable wages, as defined in section 268.035, subdivision 24, except that effective July 1, 2009, until June 30, 2011, the special assessment shall be levied at a rate of .12 percent per year on all taxable wages as defined in section 268.035, subdivision 24. The assessment shall become due and be paid by each employer on the same schedule and in the same manner as other amounts due from an employer under section 268.051, subdivision 1.

(b) The special assessment levied under this section shall be subject to the same requirements and collection procedures as any amounts due from an employer under the Minnesota unemployment insurance program.

Subd. 2. Disbursement of special assessment funds. (a) The money collected under this section shall be deposited in the state treasury and credited to the workforce development fund to provide for employment and training programs. The workforce development fund is created as a special account in the state treasury.

(b) All money in the fund not otherwise appropriated or transferred is appropriated to the Job Skills Partnership Board for the purposes of section 116L.17 and as provided for in paragraph (d). The board must act as the fiscal agent for the money and must disburse that money for the purposes of section 116L.17, not allowing the money to be used for any other obligation of the state. All money in the workforce development fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for the other special accounts in the state treasury, except that all interest or net income resulting from the investment or deposit of money in the fund shall accrue to the fund for the purposes of the fund.

(c) Reimbursement for costs related to collection of the special assessment shall be in an amount negotiated between the commissioner and the United States Department of Labor.

(d) If the board determines that the conditions of section 116L.05, subdivision 5, have been met, the board may use funds for the purposes outlined in section 116L.04, or to provide incumbent worker training services under section 116L.18.

History: 1990 c 568 art 6 s 1,4; 1990 c 612 s 17; 1991 c 292 art 3 s 33,41; 1993 c 369 s 78,79; 1994 c 483 s 1; 1997 c 66 s 2,80; 1999 c 223 art 3 s 3; 2001 c 7 s 53; 1Sp2001 c 4 art 2 s 22; 1Sp2003 c 3 art 2 s 20; 2004 c 183 s 86; 2004 c 206 s 42,52; 1Sp2005 c 1 art 4 s 28,29; 2007 c 135 art 2 s 15; 2008 c 363 art 10 s 16; 2009 c 78 art 2 s 23; 2014 c 271 art 2 s 6



Section 116L.361 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 116L.361 to 116L.366, the following terms have the meanings given them.

Subd. 2. [Repealed, 2014 c 271 art 2 s 9; 2014 c 286 art 5 s 5]

Subd. 3. Eligible organization. "Eligible organization" means a public agency or a nonprofit organization that can demonstrate an ability to implement a program for education and training services provided to targeted youth. Eligible organizations may include local jurisdictions, public school districts, private nonsectarian schools, postsecondary educational institutes, alternative schools, community groups, and labor organizations.

Subd. 4. Program. "Program" means the services and activities performed or contracted for by an eligible organization for which a grant has been received or for which a grant application has been submitted to the commissioner.

Subd. 5. Homeless individual. "Homeless individual" or "homeless person" means:

(1) an individual who lacks a fixed, regular, and adequate nighttime residence; and

(2) an individual who has a primary nighttime residence that is:

(i) a supervised publicly or privately operated shelter or dwelling designed to provide temporary living accommodations;

(ii) an institution that provides a temporary residence for individuals intended to be institutionalized; or

(iii) a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for humans.

The term "homeless individual" does not include any individual imprisoned or otherwise detained under federal or state law.

Subd. 6. Targeted youth. "Targeted youth" means at-risk persons who are at least 16 years of age but not older than 24 years of age, are eligible for the high school graduation incentive program under section 124D.68, subdivision 2, or are economically disadvantaged as defined in United States Code, title 29, section 1503, and are part of one of the following groups:

(1) persons who are not attending any school and have not received a secondary school diploma or its equivalent; or

(2) persons currently enrolled in a traditional or alternative school setting or a GED program and who, in the opinion of an official of the school, are in danger of dropping out of the school.

Subd. 7. Very low income. "Very low income" means incomes that are at or less than 50 percent of the area median income, adjusted for family size, as estimated by the Department of Housing and Urban Development.

History: 1988 c 686 art 3 s 1; 1989 c 328 art 7 s 1,2; 1991 c 345 art 2 s 47; 1993 c 369 s 80,81; 1994 c 483 s 1; 1997 c 7 art 1 s 107; 1998 c 397 art 11 s 3; 2004 c 206 s 52



Section 116L.362 — GRANTS.

Subdivision 1. Generally. (a) The commissioner shall make grants to eligible organizations for programs to provide education and training services to targeted youth. The purpose of these programs is to provide specialized training and work experience for targeted youth who have not been served effectively by the current educational system. The programs are to include a work experience component with work projects that result in the rehabilitation, improvement, or construction of (1) residential units for the homeless; (2) improvements to the energy efficiency and environmental health of residential units and other green jobs purposes; (3) facilities to support community garden projects; or (4) education, social service, or health facilities which are owned by a public agency or a private nonprofit organization.

(b) Eligible facilities must principally provide services to homeless or very low income individuals and families, and include the following:

(1) Head Start or day care centers;

(2) homeless, battered women, or other shelters;

(3) transitional housing;

(4) youth or senior citizen centers;

(5) community health centers; and

(6) community garden facilities.

Two or more eligible organizations may jointly apply for a grant. The commissioner shall administer the grant program.

Subd. 2. Grant applications; awards. Interested eligible organizations must apply to the commissioner for the grants. The advisory committee must review the applications and provide to the commissioner a list of recommended eligible organizations that the advisory committee determines meet the requirements for receiving a grant. The total grant award for any program may not exceed $150,000 per year. In awarding grants, the advisory committee and the commissioner must give priority to:

(1) continuing and expanding effective programs by providing grant money to organizations that are operating or have operated a successful program that meets the program purposes under section 116L.364; and

(2) distributing programs throughout the state through start-up grants for programs in areas that are not served by an existing program.

To receive a grant under this section, the eligible organization must match the grant money with at least an equal amount of nonstate money. The commissioner must verify that the eligible organization has matched the grant money. Nothing in this subdivision shall prevent an eligible organization from applying for and receiving grants for more than one program. A grant received by an eligible organization from the federal Youthbuild Project under United States Code, title 42, section 5091, is nonstate money and may be used to meet the state match requirement. State grant money awarded under this section may be used by grantee organizations for match requirements of a federal Youthbuild Project.

History: 1988 c 686 art 3 s 2; 1989 c 328 art 7 s 3; 1992 c 376 art 5 s 1; 1993 c 369 s 82; 2000 c 488 art 2 s 18; 2004 c 206 s 52; 2009 c 78 art 2 s 24



Section 116L.3625 — ADMINISTRATIVE COSTS.

The commissioner may use up to five percent of the biennial appropriation for Youthbuild from the general fund to pay costs incurred by the department in administering Youthbuild during the biennium.

History: 1997 c 200 art 1 s 65; 2004 c 206 s 52



Section 116L.364 — PROGRAM PURPOSE AND DESIGN.

Subdivision 1. Program purpose. The grants awarded under section 116L.362 are for a youth employment and training program directed at targeted youth who are likely to be at risk of not completing their high school education. Each program must include education, work experience, job skills, and leadership training and peer support components. Each participant must be offered counseling and other services to identify and overcome problems that might interfere with successfully completing the program.

Subd. 2. Education component. A program must contain an education component that requires program participants to complete their secondary education in a traditional public or private secondary school, a suitable alternative school setting, or a GED program. Program participants must be working toward the completion of their secondary education or literacy advancement.

Subd. 3. Work experience component. A work experience component must be included in each program. The work experience component must provide vocational skills training in an industry where there is a viable expectation of job opportunities. A training subsidy, living allowance, or stipend, not to exceed an amount equal to 100 percent of the poverty line for a family of two as defined in United States Code, title 42, section 673, paragraph (2), may be provided to program participants. The wage or stipend must be provided to participants who are recipients of public assistance in a manner or amount which will not reduce public assistance benefits. The work experience component must be designed so that work projects result in (1) the expansion or improvement of residential units for homeless persons and very low income families; (2) improvements to the energy efficiency and environmental health of residential units; (3) facilities to support community garden projects; or (4) rehabilitation, improvement, or construction of eligible education, social service, or health facilities that principally serve homeless or very low income individuals and families. Any work project must include direct supervision by individuals skilled in each specific vocation. Program participants may earn credits toward the completion of their secondary education from their participation in the work experience component.

Subd. 4. Job readiness skills component. A job readiness skills component must comprise at least 20 percent of each program. The component must provide program participants with job search skills, placement assistance, and other job readiness skills to ensure that participants will have an understanding of the building trades, unions, self-employment, and other employment opportunities and be able to compete in the employment market.

Subd. 5. Leadership training and peer support component. Each program must provide participants with meaningful opportunities to develop leadership skills such as decision making, problem solving, and negotiating. The program must encourage participants to develop strong peer group ties that support their mutual pursuit of skills and values.

History: 1988 c 686 art 3 s 4; 1989 c 328 art 7 s 4; 1992 c 376 art 5 s 2; 1993 c 369 s 84-86; 2004 c 206 s 52; 2009 c 78 art 2 s 25



Section 116L.365 — HOUSING FOR HOMELESS.

Subdivision 1. Priority for housing. Any residential or transitional housing units that become available through a work project that is part of the program described in section 116L.364 must be allocated in the following order:

(1) homeless targeted youth who have participated in constructing, rehabilitating, or improving the unit;

(2) homeless families with at least one dependent;

(3) other homeless individuals;

(4) other very low income families and individuals; and

(5) families or individuals that receive public assistance and that do not qualify in any other priority group.

Subd. 2. Acquisition of housing units. The eligible organization receiving a grant under section 116L.362 shall acquire property or buildings for the construction or rehabilitation of residential units at the lowest possible cost. Possible sources of property and funding include the federal Department of Housing and Urban Development, Farmers Home Administration, Minnesota Housing Finance Agency, and the local housing authority.

Subd. 3. Management of residential units. The program must address how to manage these residential units, including the source of financing for the maintenance costs of the buildings. Any management plan must include the participation of the residents and local established neighborhood groups.

History: 1988 c 686 art 3 s 5; 1989 c 328 art 7 s 5; 1992 c 376 art 5 s 3; 1993 c 369 s 87; 2004 c 206 s 52



Section 116L.366 — REQUIREMENTS OF ORGANIZATIONS RECEIVING GRANTS.

An organization that is awarded a grant shall prepare and submit an annual report to the commissioner by September 1 of each year. The report must include a discussion of the following:

(1) the process used for encouraging the participation of the targeted youth in the geographic area surrounding the organization receiving the grant;

(2) the support services and social services that targeted youth received under the program. Services may include client needs assessment, preemployment skills such as basic job skills and behavior, and intermediate needs such as education and chemical dependency treatment;

(3) the type and degree of work experience that program participants received, including real work experience in both vocational and nonvocational settings;

(4) the amount of training subsidy or stipend that each participant received while participating in the work experience component. The subsidy or stipend must reflect prevailing wage and benefits standards appropriate for preapprenticeship training unless a participant's receipt of public assistance is affected. The subsidy or stipend should be structured to include incentives for progress toward increasing job skills and completing secondary education;

(5) the means of providing the necessary job readiness skills to program participants who have completed the work experience and educational components of the program so they have the ability to compete in the job market. These job search skills may include skills assessment, job search and selection, application preparation and assistance in preparing for job interviews;

(6) the methods used to assist in placing program participants in suitable employment. The methods should include means of involving state government, businesses, labor organizations, community groups, and local jurisdictions in assisting in the placement;

(7) the process used for evaluating the program, including the necessary data elements collected from program participants after they have completed the program for monitoring the success of the program;

(8) the method used to maximize parental involvement in the program;

(9) the existing public and private programs that were utilized by the program to avoid duplication of services;

(10) the regional characteristics that affected the operation of the program in the specific region where the organization is located;

(11) the means of addressing the special needs of priority groups of targeted youth, including:

(i) persons who are responsible for at least one dependent;

(ii) persons who are pregnant;

(iii) persons who are or have been subject to any stage of the criminal justice system and who may benefit from receiving employment and training services in overcoming barriers to employment resulting from a record of arrest or conviction;

(iv) persons receiving income maintenance services and social services, including chemical dependency treatment, vocational rehabilitation services, and protection services;

(v) persons who reside on a farm who personally derive or whose family derives a substantial portion of their income from farming, lack nonfarm work skills, or have limited access to vocational education or work experience opportunities;

(vi) homeless youth; and

(vii) minors who that are not financially dependent on a parent or a guardian;

(12) costs for each of the components of the program; and

(13) the identification of the funding sources other than state appropriations that were used to support the program.

History: 1988 c 686 art 3 s 6; 1989 c 328 art 7 s 6; 2004 c 206 s 52



Section 116L.40 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 116L.40 to 116L.42, the following terms have the meanings given them unless the context requires otherwise.

Subd. 2. Agreement. "Agreement" means the agreement between an employer and the commissioner for a project.

Subd. 3. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 4. Disability. "Disability" has the meaning given under United States Code, title 42, chapter 126.

Subd. 5. Employee. "Employee" means the individual employed in a new job.

Subd. 6. Employer. "Employer" means the individual, corporation, partnership, limited liability company, or association providing new jobs and entering into an agreement.

Subd. 7. New job. "New job" means a job:

(1) that is provided by a new or expanding business at a location in Minnesota outside of the metropolitan area, as defined in section 473.121, subdivision 2;

(2) that provides at least 32 hours of work per week for a minimum of nine months per year and is permanent with no planned termination date;

(3) that is certified by the commissioner as qualifying under the program before the first employee is hired to fill the job; and

(4) for which an employee hired was not (i) formerly employed by the employer in the state, or (ii) a replacement worker, including a worker newly hired as a result of a labor dispute.

Subd. 8. Program. "Program" means the project or projects established under sections 116L.40 to 116L.42.

Subd. 9. Program costs. "Program costs" means all necessary and incidental costs of providing program services, except that program costs are increased by $1,000 per employee for an individual with a disability. The term does not include the cost of purchasing equipment to be owned or used by the training or educational institution or service.

Subd. 10. Program services. "Program services" means training and education specifically directed to new jobs that are determined to be appropriate by the commissioner, including in-house training; services provided by institutions of higher education and federal, state, or local agencies; or private training or educational services. Administrative services and assessment and testing costs are included.

Subd. 11. Project. "Project" means a training arrangement that is the subject of an agreement entered into between the commissioner and an employer to provide program services.

History: 1Sp2015 c 1 art 2 s 6



Section 116L.41 — COMMISSIONER'S DUTIES AND POWERS; AGREEMENTS.

Subdivision 1. Service provision. Upon request, the commissioner shall provide or coordinate the provision of program services under sections 116L.40 to 116L.42 to a business eligible for grants under section 116L.42. The commissioner shall specify the form of and required information to be provided with applications for projects to be funded with grants under section 116L.42.

Subd. 2. Agreements; required terms. (a) The commissioner may enter into an agreement to establish a project with an employer that:

(1) identifies program costs to be paid from sources under the program;

(2) identifies program costs to be paid by the employer;

(3) provides that on-the-job training costs for employees may not exceed 50 percent of the annual gross wages and salaries of the new jobs in the first full year after execution of the agreement up to a maximum of $10,000 per eligible employee;

(4) provides that each employee must be paid wages at least equal to the median hourly wage for the county in which the job is located, as reported in the most recently available data from the United States Bureau of the Census, plus benefits, by the earlier of the end of the training period or 18 months of employment under the project; and

(5) provides that job training will be provided and the length of time of training.

(b) Before entering into a final agreement, the commissioner shall:

(1) determine that sufficient funds for the project are available under section 116L.42; and

(2) investigate the applicability of other training programs and determine whether the job skills partnership grant program is a more suitable source of funding for the training and whether the training can be completed in a timely manner that meets the needs of the business.

The investigation under clause (2) must be completed within 15 days or as soon as reasonably possible after the employer has provided the commissioner with all the requested information.

Subd. 3. Grant funds sufficient. The commissioner must not enter into an agreement under subdivision 2 unless the commissioner determines that sufficient funds are available.

Subd. 4. Allocation. The commissioner shall allocate grant funds under section 116L.42 to project applications based on a first-come, first-served basis, determined on the basis of the commissioner's receipt of a complete application for the project, including the provision of all of the required information. The agreement must specify the amount of grant funds available to the employer for each year covered by the agreement.

Subd. 5. Application fee. The commissioner may charge each employer an application fee to cover part or all of the administrative and legal costs incurred, not to exceed $500 per employer. The fee is deemed approved under section 16A.1283. The fee is deposited in the jobs training account in the special revenue fund and amounts in the account are appropriated to the commissioner for the costs of administering the program. The commissioner shall refund the fee to the employer if the application is denied because program funding is unavailable.

History: 1Sp2015 c 1 art 2 s 7



Section 116L.42 — JOBS TRAINING GRANTS.

Subdivision 1. Recovery of program costs. Amounts paid by employers for program costs are repaid by a job training grant equal to the lesser of the following:

(1) the amount of program costs specified in the agreement for the project; or

(2) the amount of program costs paid by the employer for new employees under a project.

Subd. 2. Reports. (a) By February 1, 2018, the commissioner shall report to the governor and the legislature on the program. The report must include at least:

(1) the amount of grants issued under the program;

(2) the number of individuals receiving training under the program, including the number of new hires who are individuals with disabilities;

(3) the number of new hires attributable to the program, including the number of new hires who are individuals with disabilities;

(4) an analysis of the effectiveness of the grant in encouraging employment; and

(5) any other information the commissioner determines appropriate.

(b) The report to the legislature must be distributed as provided in section 3.195.

History: 1Sp2015 c 1 art 2 s 8



Section 116L.56 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 116L.561, the terms defined in this section have the meanings given them.

Subd. 2. Eligible applicant. "Eligible applicant" means an individual who is between the ages of 14 and 21 and economically disadvantaged.

An at-risk youth who is classified as a family of one is deemed economically disadvantaged. For purposes of eligibility determination the following individuals are considered at risk:

(1) a pregnant or parenting youth;

(2) a youth with limited English proficiency;

(3) a potential or actual school dropout;

(4) a youth in an offender or diversion program;

(5) a public assistance recipient or a recipient of group home services;

(6) a youth with disabilities including learning disabilities;

(7) a chemically dependent youth or child of drug or alcohol abusers;

(8) a homeless or runaway youth;

(9) a youth with basic skills deficiency;

(10) a youth with an educational attainment of one or more levels below grade level appropriate to age; or

(11) a foster child.

Subd. 3. Employer. "Employer" means a private or public employer.

History: 1994 c 483 s 1; 1994 c 632 art 4 s 66; 2004 c 206 s 52



Section 116L.561 — MINNESOTA YOUTH PROGRAM.

Subdivision 1. Purpose. The Minnesota youth program is established to:

(1) improve the employability of eligible applicants through exposure to public or private sector work;

(2) enhance the basic educational skills of eligible applicants;

(3) encourage the completion of high school or equivalency;

(4) assist eligible applicants to enter employment, school-to-work transition programs, the military, or postsecondary education or training;

(5) enhance the citizenship skills of eligible applicants through community service and service-learning; and

(6) provide educational, career, and life skills counseling.

Subd. 2. Wage rate. The rate of pay for Minnesota youth program positions with public, private nonprofit, and private for-profit employers is the minimum wage. Employers may use their own funds to increase the participants' hourly wage rates. Youths designated as supervisors may be paid at a higher level to be determined by the local contractor.

Subd. 3. Employment contracts. The commissioner may enter into arrangements with existing public and private nonprofit organizations and agencies with experience in administering youth employment programs for the purpose of providing employment opportunities for eligible applicants in furtherance of this section and section 116L.56. The Department of Employment and Economic Development shall retain ultimate responsibility for the administration of this employment program.

Subd. 4. Contract administration. Preference shall be given to local contractors with experience in administering youth employment and training programs and those who have demonstrated efforts to coordinate state and federal youth programs locally.

Subd. 5. Allocation formula. Seventy percent of Minnesota youth program funds must be allocated based on the county's share of economically disadvantaged youth. The remaining 30 percent must be allocated based on the county's share of population ages 14 to 21.

Subd. 6. Allowable cost categories. Of the total allocation, up to 15 percent may be used for administrative purposes and the remainder may be used for a combination of training and participant support activities.

Subd. 7. Reports. Each contractor shall report to the commissioner in a format to be determined by the commissioner.

Data collected on individuals under this subdivision are private data on individuals as defined in section 13.02, subdivision 12, except that summary data may be provided under section 13.05, subdivision 7.

Subd. 8. Part-time employment. Wages and subsidies under this section may be paid for part-time employment.

Subd. 9. Layoffs; worker reductions. An employer may not lay off, terminate, or reduce the working hours of an employee for the purpose of hiring an individual with funds provided by this section. An employer may not hire an individual with funds available under this section if any other individual is laid off from the same or a substantially equivalent job.

History: 1994 c 483 s 1; 1994 c 632 art 4 s 67; 1Sp1995 c 3 art 4 s 30; 2004 c 206 s 52; 2005 c 112 art 2 s 41; 2011 c 84 art 3 s 2



Section 116L.562 — YOUTH-AT-WORK GRANT PROGRAM.

Subdivision 1. Establishment. The commissioner shall award grants to eligible organizations for the purpose of providing workforce development and training opportunities to economically disadvantaged or at-risk youth ages 14 to 24.

Subd. 2. Definitions. For purposes of this section:

(1) "eligible organization" or "eligible applicant" means a local government unit, nonprofit organization, community action agency, or a public school district;

(2) "at-risk youth" means youth classified as at-risk under section 116L.56, subdivision 2; and

(3) "economically disadvantaged" means youth who are economically disadvantaged as defined in United States Code, title 29, section 1503.

Subd. 3. Competitive grant awards. (a) In awarding competitive grants, priority shall be given to programs that:

(1) provide students with information about education and training requirements for careers in high-growth, in-demand occupations;

(2) serve youth from communities of color who are underrepresented in the workforce; or

(3) serve youth with disabilities.

(b) Eligible organizations must have demonstrated effectiveness in administering youth workforce programs and must leverage nonstate or private sector funds.

(c) New eligible applicants must be youth-serving organizations with significant capacity and demonstrable youth development experience and outcomes to operate a youth workforce development project.

(d) If a program is not operated by a local unit of government or a workforce development board, the grant recipient must coordinate the program with the local workforce development board.

Subd. 4. Reports. Each grant recipient shall report to the commissioner in a format to be determined by commissioner.

History: 2016 c 189 art 12 s 9



Section 116L.60 — PURPOSE.

It is the purpose of sections 116L.60 to 116L.64 to provide financial assistance for comprehensive job training and related services for economically disadvantaged, unemployed, and underemployed individuals through opportunities industrialization centers.

History: 1983 c 312 art 6 s 1; 2004 c 206 s 52



Section 116L.61 — DEFINITIONS.

Subdivision 1. Scope. When used in sections 116L.60 to 116L.64 the terms in this section have the meanings given them.

Subd. 2. Council. "Council" means the Minnesota State Council of the Opportunities Industrialization Centers of America.

Subd. 3. Economically disadvantaged. "Economically disadvantaged" means an individual who meets the criteria for an economically disadvantaged person established by rule by the commissioner.

Subd. 4. Underemployed. "Underemployed" means an individual:

(1) working part time but seeking full-time work; or

(2) working full time but receiving wages below the greater of:

(i) the poverty level determined in accordance with criteria established by the Department of Employment and Economic Development; or

(ii) 70 percent of the lower living standard income level as determined by the United States Bureau of Labor Statistics.

Subd. 5. Unemployed. "Unemployed" means an individual who is without a job, and who wants and is available for work.

History: 1983 c 312 art 6 s 2; 1Sp1985 c 14 art 9 s 75; 1994 c 483 s 1; 2004 c 206 s 52; 2005 c 112 art 2 s 41



Section 116L.62 — DISTRIBUTION AND USE OF STATE MONEY.

The commissioner shall distribute the money appropriated for:

(a) comprehensive job training and related services or job opportunities programs for economically disadvantaged, unemployed, and underemployed individuals, including persons of limited English speaking ability, through opportunities industrialization centers; and

(b) the establishment and operation in Minnesota of these centers.

Comprehensive job training and related services include: recruitment, counseling, remediation, motivational prejob training, vocational training, job development, job placement, and other appropriate services enabling individuals to secure and retain employment at their maximum capacity.

History: 1983 c 312 art 6 s 3; 2004 c 206 s 52



Section 116L.63 — CRITERIA FOR DISTRIBUTION OF MONEY.

The commissioner, with the advice of the council, shall establish criteria for the distribution of state money for the purpose of section 116L.62. The criteria shall include requirements that:

(1) the program receiving state assistance:

(i) involve residents in the area to be served by the program in the planning and operation of the program; and

(ii) involve the business community in the area to be served by the program in its development and operation;

(2) the distribution of assistance among areas within the state be equitable, with priority being given to areas with high unemployment or underemployment;

(3) financial assistance under sections 116L.60 to 116L.64 to any program may not exceed 25 percent of the cost of the program including costs of administration; and

(4) a program receiving financial assistance has adequate internal administrative controls, accounting procedures, personnel standards, evaluation procedures, availability of in-service training and technical assistance programs, and other policies necessary to promote the effective use of state money.

The commissioner may make a distribution in excess of the limit prescribed in clause (3) if the commissioner determines that the excess distribution is necessary to further the objectives of sections 116L.60 and 116L.62.

History: 1983 c 312 art 6 s 4; 2004 c 206 s 52



Section 116L.64 — MONEY DISTRIBUTION.

The commissioner may make a distribution of money directly to a program, or make a distribution subject to conditions that ensure use consistent with the distribution and utilization of money under federal legislation regarding job training and related services.

History: 1983 c 312 art 6 s 5; 2004 c 206 s 52



Section 116L.66 — FIRST SOURCE AGREEMENTS.

Subdivision 1. List of vacancies. A business or private enterprise receiving grants or loans from the state in amounts over $200,000 a year shall as part of the grant or loan agree to list any vacant or new positions with the state workforce centers.

Subd. 2. Grant and loan agreements. The commissioner shall incorporate the provisions of this section into grant and loan agreements.

History: 1Sp1985 c 14 art 9 s 47; 1987 c 312 art 1 s 26 subd 2; 1994 c 483 s 1; 1Sp2003 c 4 s 1; 2004 c 206 s 45,52



Section 116L.665 — WORKFORCE DEVELOPMENT COUNCIL.

Subdivision 1. Creation. The governor's Workforce Development Council is created under the authority of the Workforce Investment Act, United States Code, title 29, section 2801, et seq. Local workforce development councils are authorized under the Workforce Investment Act. The governor's Workforce Development Council serves as Minnesota's Workforce Investment Board for the purposes of the federal Workforce Investment Act.

Subd. 2. Membership. The governor's Workforce Development Council is composed of 31 members appointed by the governor. The members may be removed pursuant to section 15.059. In selecting the representatives of the council, the governor shall ensure that 50 percent of the members come from nominations provided by local workforce councils. Local education representatives shall come from nominations provided by local education to employment partnerships. The 31 members shall represent the following sectors:

(a) State agencies: the following individuals shall serve on the council:

(1) commissioner of the Minnesota Department of Employment and Economic Development;

(2) commissioner of the Minnesota Department of Education; and

(3) commissioner of the Minnesota Department of Human Services.

(b) Business and industry: six individuals shall represent the business and industry sectors of Minnesota.

(c) Organized labor: six individuals shall represent labor organizations of Minnesota.

(d) Community-based organizations: four individuals shall represent community-based organizations of Minnesota. Community-based organizations are defined by the Workforce Investment Act as private nonprofit organizations that are representative of communities or significant segments of communities and that have demonstrated expertise and effectiveness in the field of workforce investment and may include entities that provide job training services, serve youth, serve individuals with disabilities, serve displaced homemakers, union-related organizations, employer-related nonprofit organizations, and organizations serving nonreservation Indians and tribal governments.

(e) Education: six individuals shall represent the education sector of Minnesota as follows:

(1) one individual shall represent local public secondary education;

(2) one individual shall have expertise in design and implementation of school-based service-learning;

(3) one individual shall represent leadership of the University of Minnesota;

(4) one individual shall represent secondary/postsecondary vocational institutions;

(5) the chancellor of the Board of Trustees of the Minnesota State Colleges and Universities; and

(6) one individual shall have expertise in agricultural education.

(f) Other: two individuals shall represent other constituencies including:

(1) units of local government; and

(2) applicable state or local programs.

The speaker and the minority leader of the house of representatives shall each appoint a representative to serve as an ex officio member of the council. The majority and minority leaders of the senate shall each appoint a senator to serve as an ex officio member of the council.

The governor shall appoint one individual representing public libraries, one individual with expertise in assisting women in obtaining employment in high-wage, high-demand, nontraditional occupations, and one individual representing adult basic education programs to serve as nonvoting advisors to the council.

(g) Appointment: each member shall be appointed for a term of three years from the first day of January or July immediately following their appointment. Elected officials shall forfeit their appointment if they cease to serve in elected office.

(h) Members of the council are compensated as provided in section 15.059, subdivision 3.

Subd. 2a. Council meetings. (a) If compliance with section 13D.02 is impractical, the Governor's Workforce Development Council may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the council participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the council can hear clearly all discussion and testimony and all votes of members of the council and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the council is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the council participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the council, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The council may require the person making such a connection to pay for documented marginal costs that the council incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the council shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

Subd. 3. Purpose; duties. The governor's Workforce Development Council shall replace the governor's Job Training Council and assume all of its requirements, duties, and responsibilities under the Workforce Investment Act. Additionally, the Workforce Development Council shall assume the following duties and responsibilities:

(a) Review the provision of services and the use of funds and resources under applicable federal human resource programs and advise the governor on methods of coordinating the provision of services and the use of funds and resources consistent with the laws and regulations governing the programs. For purposes of this section, applicable federal and state human resource programs mean the:

(1) Workforce Investment Act, United States Code, title 29, section 2911, et seq.;

(2) Carl D. Perkins Vocational and Applied Technology Education Act, United States Code, title 20, section 2301, et seq.;

(3) Adult Education Act, United States Code, title 20, section 1201, et seq.;

(4) Wagner-Peyser Act, United States Code, title 29, section 49;

(5) Personal Responsibility and Work Opportunities Act of 1996 (TANF);

(6) Food Stamp Act of 1977, United States Code, title 7, section 6(d)(4), Food Stamp Employment and Training Program, United States Code, title 7, section 2015(d)(4); and

(7) programs defined in section 116L.19, subdivision 5.

Additional federal and state programs and resources can be included within the scope of the council's duties if recommended by the governor after consultation with the council.

(b) Review federal, state, and local education, postsecondary, job skills training, and youth employment programs, and make recommendations to the governor and the legislature for establishing an integrated seamless system for providing education and work skills development services to learners and workers of all ages.

(c) Advise the governor on the development and implementation of statewide and local performance standards and measures relating to applicable federal human resource programs and the coordination of performance standards and measures among programs.

(d) Promote education and employment transitions programs and knowledge and skills of entrepreneurship among employers, workers, youth, and educators, and encourage employers to provide meaningful work-based learning opportunities.

(e) Evaluate and identify exemplary education and employment transitions programs and provide technical assistance to local partnerships to replicate the programs throughout the state.

(f) Advise the governor on methods to evaluate applicable federal human resource programs.

(g) Sponsor appropriate studies to identify human investment needs in Minnesota and recommend to the governor goals and methods for meeting those needs.

(h) Recommend to the governor goals and methods for the development and coordination of a human resource system in Minnesota.

(i) Examine federal and state laws, rules, and regulations to assess whether they present barriers to achieving the development of a coordinated human resource system.

(j) Recommend to the governor and to the federal government changes in state or federal laws, rules, or regulations concerning employment and training programs that present barriers to achieving the development of a coordinated human resource system.

(k) Recommend to the governor and to the federal government waivers of laws and regulations to promote coordinated service delivery.

(l) Sponsor appropriate studies and prepare and recommend to the governor a strategic plan which details methods for meeting Minnesota's human investment needs and for developing and coordinating a state human resource system.

(m) Provide the commissioner of employment and economic development and the committees of the legislature with responsibility for economic development with recommendations provided to the governor under this subdivision.

(n) In consultation with local workforce councils and the Department of Employment and Economic Development, develop an ongoing process to identify and address local gaps in workforce services.

Subd. 4. Executive committee duties. The executive committee must, with advice and input of local workforce councils and other stakeholders as appropriate, develop performance standards for the state workforce centers. By January 15, 2002, and each odd-numbered year thereafter, the executive committee shall submit a report to the senate and house of representatives committees with jurisdiction over workforce development programs regarding the performance and outcomes of the workforce centers. The report must provide recommendations regarding workforce center funding levels and sources, program changes, and administrative changes.

Subd. 5. Subcommittees. The chair of the Workforce Development Council may establish subcommittees in order to carry out the duties and responsibilities of the council.

Subd. 6. Staffing. The Department of Employment and Economic Development must provide staff, including but not limited to professional, technical, and clerical staff necessary to perform the duties assigned to the Minnesota Workforce Development Council. All staff report to the commissioner. The council may ask for assistance from other units of state government as it requires in order to fulfill its duties and responsibilities.

Subd. 7. Expiration. The council expires if there is no federal funding for the human resource programs within the scope of the council's duties.

Subd. 8. Funding. The commissioner shall develop recommendations on a funding formula for allocating Workforce Investment Act funds to the council with a minimum allocation of $350,000 per year. The commissioner shall report the funding formula recommendations to the legislature by January 15, 2011.

History: 1995 c 131 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1Sp1997 c 4 art 3 s 19; 1998 c 397 art 11 s 3; 1998 c 398 art 3 s 9,10; 2001 c 79 s 4; 1Sp2001 c 4 art 2 s 24; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2004 c 206 s 46,52; 2005 c 163 s 55; 2007 c 13 art 3 s 11; 2010 c 347 art 1 s 7-9; 2011 c 74 s 1; 2013 c 48 s 1; 2014 c 239 art 2 s 2



Section 116L.666 — WORKFORCE DEVELOPMENT AREAS.

Subdivision 1. Designation of workforce development areas. For the purpose of administering federal, state, and local employment and training services, the commissioner shall designate the geographic boundaries for workforce development areas in Minnesota.

The commissioner shall approve a request to be a workforce development area from:

(1) a home rule charter or statutory city with a population of 200,000 or more or a county with a population of 200,000 or more; or

(2) a consortium of contiguous home rule charter or statutory cities or counties with an aggregate population of 200,000 or more that serves a substantial part of one or more labor markets.

The commissioner may approve a request to be a workforce development area from a home rule charter or statutory city or a county or a consortium of contiguous home rule charter or statutory cities or counties, without regard to population, that serves a substantial portion of a labor market area.

The commissioner shall make a final designation of workforce development areas within the state after consulting with local elected officials and the governor's Workforce Development Council. Existing workforce development areas designated under the federal Workforce Investment Act shall be initially designated as workforce development areas providing that no other petitions are submitted by local elected officials.

The commissioner may redesignate workforce development areas, upon the advice of the affected local elected officials, no more frequently than every two years. These redesignations must be made not later than four months before the beginning of a program year.

Subd. 2. Creation of local workforce development boards. A local workforce development board must be established in each workforce development area, designated according to subdivision 1.

Subd. 3. Membership on local workforce development boards. In workforce development areas representing only one home rule charter or statutory city or a county, the chief local elected official must appoint members to the board. In workforce development areas representing two or more home rule charter or statutory cities or counties, the chief elected officials of the home rule charter or statutory cities or counties must appoint members to the board, in accordance with an agreement entered into by such units of general local government.

A local workforce development board shall include as members:

(1) representatives of the private sector, who must constitute a majority of the membership of the workforce development board and who are owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other private sector executives who have substantial management or policy responsibility;

(2) representatives of organized labor;

(3) representatives of the area workforce and community-based organizations, including labor, veterans, individuals with disabilities, minorities, older workers, housing, secondary career and technical education, or philanthropic organizations, who shall constitute not less than 20 percent of the membership of the workforce development board; and

(4) representatives of each of the following:

(i) higher educational agencies that are representative of all higher educational agencies within the workforce development area, including community colleges;

(ii) vocational rehabilitation programs carried out under title I of the Rehabilitation Act of 1973 within the workforce development area;

(iii) representatives of adult education and literacy programs under title II of the Rehabilitation Act of 1973 within the workforce development area;

(iv) the director of area apprenticeship training;

(v) economic development agencies;

(vi) a company or trade association with an apprenticeship program recognized by the Department of Labor and Industry; and

(vii) Wagner-Peyser funded public employment service agencies.

Individual members of the local board may represent multiple categories referenced in clauses (1) to (4). The chair of each local workforce development board shall be selected from among the members of the board who are representatives of the private sector.

Private sector representatives on the local workforce development board shall be selected from among individuals nominated by general purpose business organizations, such as local chambers of commerce, in the workforce development area.

Education representatives on the local workforce development board must include at least one representative from a local adult basic education program approved under section 124D.52 and nominated by the program, and the higher education representatives shall be selected from among individuals nominated by postsecondary educational institutions within the workforce development area.

Organized labor representatives on the local workforce development board shall be selected from individuals recommended by recognized state and local labor federations, organizations, or councils. If the state or local labor federations, organizations, or councils fail to nominate a sufficient number of individuals to meet the labor representation requirements, individual workers may be included on the local workforce development board to complete the labor representation.

The commissioner must certify a local workforce development board if the commissioner determines that its composition and appointments are consistent with this subdivision.

Subd. 4. Purpose; duties of local workforce development board. The local workforce development board is responsible for providing policy guidance for, and exercising oversight with respect to, activities conducted by local workforce centers in partnership with the local unit or units of general local government within the workforce development area and with the commissioner.

A local workforce center is a location where federal, state, and local employment and training services are provided to job seekers and employers.

A local workforce development board, in accordance with an agreement or agreements with the appropriate chief elected official or officials and the commissioner, shall:

(1) determine procedures for the development of the local workforce development area plan. The procedures may provide for the preparation of all or any part of the plan:

(i) by the local workforce development board;

(ii) by any unit of general local or state government in the workforce development area, or by an agency of that unit; or

(iii) by any other methods or institutions as may be provided in the agreement;

(2) consult with the department prior to the award of competitive workforce development grants in the local area;

(3) select the recipients for local grants and an administrator of the local workforce development area plan. These may be the same entity or separate entities and must be chosen from among the following:

(i) the local workforce development board;

(ii) a unit of general local or state government in its workforce development area, or an agency of that unit;

(iii) a nonprofit organization or corporation; or

(iv) any other agreed-upon entity;

(4) jointly plan for local collaborative activities including the transition of public assistance recipients to employment in the public or private sectors;

(5) provide on-site review and oversight of program performance;

(6) establish local priorities for service and target populations;

(7) ensure nonduplication of state and federal workforce development services and a unified service delivery system within the workforce development area;

(8) ensure that local workforce centers provide meeting space, free of charge, for meetings of displaced homemaker programs, established under section 116L.96; and

(9) nominate individuals to the governor to consider for membership on the governor's Workforce Development Board.

History: 1997 c 118 s 1; 1999 c 223 art 2 s 38; 2004 c 206 s 52; 1Sp2005 c 1 art 4 s 30; 2007 c 135 art 2 s 16; 2009 c 65 s 1; 2016 c 129 s 1



Section 116L.667 — RURAL CAREER COUNSELING COORDINATORS.

Subdivision 1. Requirement. Each workforce development area located outside of the metropolitan area, as defined in section 473.121, subdivision 2, except for a service area that serves a single city outside of the metropolitan area, must have a career counseling coordinator who is responsible for improving coordination and communication of workforce development programs and services within the workforce development area, with other workforce development areas and career counseling coordinators, and with administering agencies. A career counseling coordinator may serve as the coordinator for up to two service areas.

Subd. 2. Responsibilities. A career counseling coordinator is responsible for:

(1) understanding the needs of existing, new, and prospective service area businesses in regard to workforce development programs, resources, and other services;

(2) connecting job seekers, secondary and higher education institutions, employers, and other stakeholders and partners;

(3) providing services to job seekers including career counseling, training, and work experience opportunities;

(4) assessing and compiling information about all workforce development programs and services offered in the assigned workforce development area, including adult basic education programs and programs and services at higher education institutions and kindergarten through grade 12 schools;

(5) making recommendations to the commissioner regarding ways to improve career counseling coordination, possible program changes, and new workforce programs or initiatives;

(6) sharing best practices and collaborating with other career counseling coordinators to promote and enable state-level coordination among workforce development programs and administering agencies including, but not limited to, the Departments of Employment and Economic Development, Education, and Labor and Industry, and the Office of Higher Education; and

(7) promoting available workforce development and career counseling programs and resources in the workforce development area.

Subd. 3. Reporting; consolidation. The workforce council in each of the workforce development areas having a career counseling coordinator shall submit an annual report to the commissioner that includes, but is not limited to, a narrative of and the number of businesses, job seekers, and other stakeholders served by the career counseling coordinator function, an accounting of workforce development and career counseling programs and services offered in the assigned workforce development area, and any recommendations for changes to workforce development efforts in the workforce development area. Beginning January 15, 2016, and each year thereafter, the commissioner shall consolidate the reports and submit the consolidated report to the legislative committees with jurisdiction over economic development and workforce policy and finance.

History: 1Sp2015 c 1 art 2 s 9; 2016 c 129 s 2



Section 116L.86 — EMPLOYMENT AND TRAINING PROGRAMS.

Subdivision 1. Interagency agreements. By October 1, 1987, the commissioner and the commissioner of human services shall enter into a written contract for the design, delivery, and administration of employment and training services for applicants for or recipients of food stamps, the Minnesota family investment program, and general assistance. The contract must address:

(1) specific roles and responsibilities of each department;

(2) assignment and supervision of staff for interagency activities including any necessary interagency employee mobility agreements under the administrative procedures of the Department of Management and Budget;

(3) mechanisms for determining the conditions under which individuals participate in services, their rights and responsibilities while participating, and the standards by which the services must be administered;

(4) procedures for providing technical assistance to local service units, Indian tribes, and employment and training service providers;

(5) access to appropriate staff for ongoing development and interpretation of policy, rules, and program standards;

(6) procedures for reimbursing appropriate agencies for administrative expenses; and

(7) procedures for accessing available federal funds.

Subd. 2. Coordination. In developing employment and training services, the commissioner shall identify and incorporate, to the extent possible, money from both federal and state income maintenance, employment and training, and educational programs.

Subd. 3. Inventory, referral, and intake services. The commissioner of employment and economic development, in cooperation with the commissioner of human services, shall develop an inventory, referral, and intake system. The system must provide for coordinated delivery of employment and training and income maintenance support services, efficient client referral among programs and services, reduction of duplicate data collection, coordinated program intake by local agencies, and effective evaluation of employment and training services. The system must, at a minimum, include the following:

(1) a listing of all available public and private employment and training services, income maintenance and support services, and vocationally directed education and training programs;

(2) the capability to assess client needs and match those needs with employment opportunities, education and training programs, and employment and training and income maintenance and support services, and to refer the client to the appropriate employer, educational institution, or service provider;

(3) a coordinated intake procedure for employment and training services, and income maintenance and support services;

(4) access to a statewide database for client tracking and program evaluation; and

(5) internal security measures to protect private data from unauthorized access.

In developing the system, the commissioner shall consult with the public postsecondary educational systems, local agencies, employment and training service providers, and client and employer representatives. The system must be available in each local agency or service provider delivering programs administered by the commissioner of employment and economic development or the commissioner of human services. Access by intake workers, state agency personnel, clients, and any other system users to information contained in the system must conform with all applicable federal and state data privacy requirements.

History: 1Sp1985 c 14 art 9 s 66; 1987 c 403 art 3 s 53; 1988 c 689 art 2 s 222; 1989 c 282 art 5 s 125; 1990 c 568 art 4 s 72,73; 1994 c 483 s 1; 1997 c 85 art 4 s 30; 1999 c 159 s 122; 2004 c 206 s 52; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 116L.881 — INDIAN TRIBE PLANS.

(a) The commissioner, in consultation with the commissioner of human services, shall review and comment on Indian tribe plans submitted to the commissioner for provision of employment and training services. Beginning April 15, 1991, and by April 15 of each second year thereafter, the Indian tribe shall prepare and submit to the commissioner a plan that covers the next two state fiscal years. Beginning April 15, 1992, and by April 15 of each second year thereafter, the Indian tribe shall prepare and submit to the commissioner an interim year plan update that deals with performance during the past state fiscal year and that covers changes anticipated for the second year of the biennium. The commissioner shall notify the Indian tribe of approval or disapproval of the plans and updates for existing programs within 60 days of submission.

(b) A plan for a new tribal program must be submitted at least 45 days before the program is to commence. The commissioner shall approve or disapprove the plan for new programs within 30 days of receipt.

(c) The tribal plan and update must contain information that has been established by the commissioner and the commissioner of human services for the tribal employment and training service program.

(d) The commissioner may recommend to the commissioner of human services withholding the distribution of employment and training money from a tribe whose plan or update is disapproved by the commissioner or a tribe that does not submit a plan or update by the date established in this section.

History: 1989 c 282 art 5 s 128; 1990 c 568 art 4 s 78; 2004 c 206 s 52



Section 116L.96 — DISPLACED HOMEMAKER PROGRAMS.

The commissioner of employment and economic development may enter into arrangements with existing private or nonprofit organizations and agencies with experience in dealing with displaced homemakers to provide counseling and training services. The commissioner shall assist displaced homemakers in applying for appropriate welfare programs and shall take welfare allowances received into account in setting the stipend level. Income received as a stipend under these programs shall be totally disregarded for purposes of determining eligibility for and the amount of a general assistance grant.

History: 1973 c 254; 1977 c 428 s 8; 1977 c 430 s 25; 1Sp1985 c 14 art 9 s 75; 1994 c 483 s 1; 2004 c 206 s 52; 2009 c 78 art 2 s 27



Section 116L.976 — EARLY WARNING SYSTEM.

Subdivision 1. Notice. (a) The commissioner shall encourage those business establishments considering a decision to effect a plant closing, substantial layoff, or relocation of operations located in this state to give notice of that decision as early as possible to the commissioner, the employees of the affected establishment, any employee organization representing the employees, and the local government unit in which the affected establishment is located. This notice shall be in addition to any notice required under the Worker Adjustment and Retraining Notification Act, United States Code, title 29, section 2101.

(b) For purposes of this section, "plant closing" means the announced or actual permanent or temporary shutdown of a single site of employment, or one or more facilities or operating units within a single site of employment, if the shutdown results in an employment loss at the single site of employment during any 30-day period for 50 or more employees excluding employees who work less than 20 hours per week.

Subd. 2. Employer responsibility. An employer providing notice of a plant closing, substantial layoff, or relocation of operations under the Worker Adjustment and Retraining Notification Act, United States Code, title 29, section 2101, or under subdivision 1 must report to the commissioner the names, addresses, and occupations of the employees who will be or have been terminated.

History: 1989 c 282 art 2 s 178; 1993 c 369 s 102; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4; 2001 c 175 s 50; 1Sp2001 c 4 art 2 s 41; 2002 c 380 art 2 s 20; 1Sp2003 c 4 s 1; 2004 c 206 s 47,52



Section 116L.98 — WORKFORCE PROGRAM OUTCOMES.

Subdivision 1. Requirements. The commissioner shall develop and implement a uniform outcome measurement and reporting system for adult workforce-related programs funded in whole or in part by state funds. For the purpose of this section, "workforce-related programs" means all education and training programs administered by the commissioner and includes programs and services administered by the commissioner and provided to individuals enrolled in adult basic education under section 124D.52 and the Minnesota family investment program under chapter 256J.

Subd. 2. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Credential" means postsecondary degrees, diplomas, licenses, and certificates awarded in recognition of an individual's attainment of measurable technical or occupational skills necessary to obtain employment or advance with an occupation. This definition does not include certificates awarded by workforce investment boards or work-readiness certificates.

(c) "Exit" means to have not received service under a workforce program for 90 consecutive calendar days. The exit date is the last date of service.

(d) "Net impact" means the use of matched control groups and regression analysis to estimate the impacts attributable to program participation net of other factors, including observable personal characteristics and economic conditions.

(e) "Pre-enrollment" means the period of time before an individual was enrolled in a workforce program.

Subd. 3. Uniform outcome report card; reporting by commissioner. (a) By December 31 of each even-numbered year, the commissioner must report to the chairs and ranking minority members of the committees of the house of representatives and the senate having jurisdiction over economic development and workforce policy and finance the following information separately for each of the previous two fiscal or calendar years, for each program subject to the requirements of subdivision 1:

(1) the total number of participants enrolled;

(2) the median pre-enrollment wages based on participant wages for the second through the fifth calendar quarters immediately preceding the quarter of enrollment excluding those with zero income;

(3) the total number of participants with zero income in the second through fifth calendar quarters immediately preceding the quarter of enrollment;

(4) the total number of participants enrolled in training;

(5) the total number of participants enrolled in training by occupational group;

(6) the total number of participants that exited the program and the average enrollment duration of participants that have exited the program during the year;

(7) the total number of exited participants who completed training;

(8) the total number of exited participants who attained a credential;

(9) the total number of participants employed during three consecutive quarters immediately following the quarter of exit, by industry;

(10) the median wages of participants employed during three consecutive quarters immediately following the quarter of exit;

(11) the total number of participants employed during eight consecutive quarters immediately following the quarter of exit, by industry;

(12) the median wages of participants employed during eight consecutive quarters immediately following the quarter of exit;

(13) the total cost of the program;

(14) the total cost of the program per participant;

(15) the cost per credential received by a participant; and

(16) the administrative cost of the program.

(b) The report to the legislature must contain participant information by education level, race and ethnicity, gender, and geography, and a comparison of exited participants who completed training and those who did not.

(c) The requirements of this section apply to programs administered directly by the commissioner or administered by other organizations under a grant made by the department.

Subd. 4. Data to commissioner; uniform report card. (a) A recipient of a future or past grant or direct appropriation made by or through the department must report data to the commissioner by September 1 of each even-numbered year on each of the items in subdivision 3 for each program it administers except wages and number employed, which the department shall provide. The data must be in a format prescribed by the commissioner.

(b) Beginning July 1, 2014, the commissioner shall provide notice to grant applicants and recipients regarding the data collection and reporting requirements under this subdivision and must provide technical assistance to applicants and recipients to assist in complying with the requirements of this subdivision.

Subd. 5. Information. (a) The information collected and reported under subdivisions 3 and 4 shall be made available on the department's Web site.

(b) The commissioner must provide analysis of the data required under subdivision 3.

(c) The analysis under paragraph (b) must also include an executive summary of program outcomes, including but not limited to enrollment, training, credentials, pre- and post-program employment and wages, and a comparison of program outcomes by participant characteristics.

(d) The data required in the comparative analysis under paragraph (c) must be presented in both written and graphic format.

Subd. 6. Limitations on future appropriations. (a) A program that is a recipient of public funds and subject to the requirements of this section as of May 1, 2014, is not eligible for additional state appropriations for any fiscal year beginning after June 30, 2015, unless all of the reporting requirements under subdivision 4 have been satisfied.

(b) A program with an initial request for funds on or after July 1, 2014, may be considered for receipt of public funds for the first two fiscal years only if a plan that demonstrates how the data collection and reporting requirements under subdivision 4 will be met has been submitted and approved by the commissioner. Any subsequent request for funds after an initial request is subject to the requirements of paragraph (a).

Subd. 7. Workforce program net impact analysis. (a) By January 15, 2015, the commissioner must report to the committees of the house of representatives and the senate having jurisdiction over economic development and workforce policy and finance on the results of the net impact pilot project already underway as of the date of enactment of this section.

(b) The commissioner shall contract with an independent entity to conduct an ongoing net impact analysis of the programs included in the net impact pilot project under paragraph (a), career pathways programs, and any other programs deemed appropriate by the commissioner. The net impact methodology used by the independent entity under this paragraph must be based on the methodology and evaluation design used in the net impact pilot project under paragraph (a).

(c) By January 15, 2017, and every four years thereafter, the commissioner must report to the committees of the house of representatives and the senate having jurisdiction over economic development and workforce policy and finance the following information for each program subject to paragraph (b):

(1) the net impact of workforce services on individual employment, earnings, and public benefit usage outcomes; and

(2) a cost-benefit analysis for understanding the monetary impacts of workforce services from the participant and taxpayer points of view.

The report under this paragraph must be made available to the public in an electronic format on the Department of Employment and Economic Development's Web site.

(d) The department is authorized to create and maintain data-sharing agreements with other departments, including corrections, human services, and any other department that are necessary to complete the analysis. The department shall supply the information collected for use by the independent entity conducting net impact analysis pursuant to the data practices requirements under chapters 13, 13A, 13B, and 13C.

History: 2010 c 347 art 1 s 10; 2014 c 312 art 3 s 7; 1Sp2015 c 1 art 2 s 10-13



Section 116L.99 — WOMEN AND HIGH-WAGE, HIGH-DEMAND, NONTRADITIONAL JOBS GRANT PROGRAM.

Subdivision 1. Definitions. (a) For the purpose of this section, the following terms have the meanings given.

(b) "Commissioner" means the commissioner of employment and economic development.

(c) "Eligible organization" includes, but is not limited to:

(1) community-based organizations experienced in serving women;

(2) employers;

(3) business and trade associations;

(4) labor unions and employee organizations;

(5) registered apprenticeship programs;

(6) secondary and postsecondary education institutions located in Minnesota; and

(7) workforce and economic development agencies.

(d) "High-wage, high-demand" means occupations that represent at least 0.1 percent of total employment in the base year, have an annual median salary which is higher than the average for the current year, and are projected to have more total openings as a share of employment than the average.

(e) "Low-income" means income less than 200 percent of the federal poverty guideline adjusted for a family size of four.

(f) "Nontraditional occupations" means those occupations in which women make up less than 25 percent of the workforce as defined under United States Code, title 20, section 2302.

(g) "Registered apprenticeship program" means a program registered under United States Code, title 29, section 50.

(h) "STEM" means science, technology, engineering, and math.

(i) "Women of color" means females age 18 and older who are American Indian, Asian, Black, or Hispanic.

(j) "Girls of color" means females under age 18 who are American Indian, Asian, Black, or Hispanic.

Subd. 2. Grant program. The commissioner shall establish the women and high-wage, high-demand, nontraditional jobs grant program to increase the number of women in high-wage, high-demand, nontraditional occupations. The commissioner shall make grants to eligible organizations for programs that encourage and assist women to enter high-wage, high-demand, nontraditional occupations including but not limited to those in the skilled trades, and STEM occupations. The commissioner must give priority to programs that encourage and assist women of color to enter high-wage, high-demand, nontraditional occupations and STEM occupations.

Subd. 3. Use of funds. (a) Grant funds awarded under this section may be used for:

(1) recruitment, preparation, placement, and retention of women, including women of color, low-income women and women over 50 years old, in registered apprenticeships, postsecondary education programs, on-the-job training, and permanent employment in high-wage, high-demand, nontraditional occupations;

(2) secondary or postsecondary education or other training to prepare women to succeed in high-wage, high-demand, nontraditional occupations. Activities under this clause may be conducted by the grantee or in collaboration with another institution, including but not limited to a public or private secondary or postsecondary school;

(3) innovative, hands-on, best practices that stimulate interest in high-wage, high-demand, nontraditional occupations among girls, increase awareness among girls about opportunities in high-wage, high-demand, nontraditional occupations, or increase access to secondary programming leading to jobs in high-wage, high-demand, nontraditional occupations. Best practices include but are not limited to mentoring, internships, or apprenticeships for girls in high-wage, high-demand, nontraditional occupations;

(4) training and other staff development for job seeker counselors and Minnesota family investment program (MFIP) caseworkers on opportunities in high-wage, high-demand, nontraditional occupations;

(5) incentives for employers and sponsors of registered apprenticeship programs to retain women in high-wage, high-demand, nontraditional occupations for more than one year;

(6) training and technical assistance for employers to create a safe and healthy workplace environment designed to retain and advance women, including best practices for addressing sexual harassment, and to overcome gender inequity among employers and registered apprenticeship programs;

(7) public education and outreach activities to overcome stereotypes about women in high-wage, high-demand, nontraditional occupations, including the development of educational and marketing materials;

(8) services to support women in high-wage, high-demand, nontraditional occupations including but not limited to assistance with balancing work responsibilities; skills training and education; family caregiving; financial assistance for child care, transportation, and safe and stable housing; workplace issues resolution; and access to advocacy assistance and services; and

(9) recruitment, participation, and support of girls of color in approved training programs or a valid apprenticeship program subject to section 181A.07, subdivision 7.

(b) Grant applications must include detailed information about how the applicant plans to:

(1) increase women's participation in high-wage, high-demand occupations in which women are currently underrepresented in the workforce;

(2) comply with the requirements under subdivision 3;

(3) use grant funds in conjunction with funding from other public or private sources; and

(4) collaborate with existing, successful programs for training, education, recruitment, preparation, placement, and retention of women of color in high-wage, high-demand, nontraditional occupations and STEM occupations.

(c) In awarding grants under this subdivision, the commissioner shall give priority to eligible organizations:

(1) with demonstrated success in recruiting and preparing women, especially low-income women, women of color, and women over 50 years old, for high-wage, high-demand, nontraditional occupations; and

(2) that leverage additional public and private resources.

(d) At least 50 percent of total grant funds must be awarded to programs providing services and activities targeted to low-income women and women of color.

(e) The commissioner of employment and economic development in conjunction with the commissioner of labor and industry shall monitor the use of funds under this section, collect and compile information on the activities of other state agencies and public or private entities that have purposes similar to those under this section, and identify other public and private funding available for these purposes.

(f) By January 15, 2019, and each January 15 thereafter, the commissioner must submit a report to the chairs and ranking minority members of the committees of the house of representatives and the senate having jurisdiction over workforce development that details the use of grant funds. If data is available, the report must contain data that is disaggregated by race, cultural groups, family income, age, geographical location, migrant or foreign immigrant status, primary language, whether the participant is an English learner under section 124D.59, disability, and status of homelessness.

History: 2014 c 239 art 2 s 3; 2016 c 189 art 12 s 10






Chapter 116M — MINNESOTA EMERGING ENTREPRENEUR PROGRAM

Section 116M.14 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter, the following terms have the meaning given them.

Subd. 2. Board. "Board" means the Minnesota emerging entrepreneur program.

Subd. 3. Commissioner. "Commissioner" means the commissioner of employment and economic development.

Subd. 3a. Department. "Department" means the Department of Employment and Economic Development.

Subd. 4. Low-income area. "Low-income area" means:

(1) Minneapolis, St. Paul;

(2) those cities in the metropolitan area as defined in section 473.121, subdivision 2, that have an average income that is below 80 percent of the median income for a four-person family as of the latest report by the United States Census Bureau; and

(3) the area outside the metropolitan area.

Subd. 4a. Low-income person. "Low-income person" means a person who has an annual income, adjusted for family size, of not more than 80 percent of the area median family income for the county of residence as of the latest report by the United States Census Bureau.

Subd. 4b. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 5. Minority business enterprise. "Minority business enterprise" means a business that is majority owned and operated by persons belonging to a racial or ethnic minority as defined in Code of Federal Regulations, title 49, section 23.5.

Subd. 6. Minority person. "Minority person" means a person belonging to a racial or ethnic minority as defined in Code of Federal Regulations, title 49, section 23.5.

Subd. 7. Program. "Program" means the Minnesota emerging entrepreneur program created by this chapter.

Subd. 8. Veteran. "Veteran" means a veteran as defined in section 197.447.

Subd. 9. Persons with disabilities. "Persons with disabilities" means an individual with a disability, as defined under the Americans with Disabilities Act, United States Code, title 42, section 12102.

History: 1993 c 369 s 54; 2002 c 380 art 2 s 7; 2003 c 128 art 13 s 36; 1Sp2003 c 4 s 1; 2005 c 142 s 1; 2016 c 189 art 7 s 24-32



Section 116M.15 — MINNESOTA EMERGING ENTREPRENEUR BOARD.

Subdivision 1. Membership. The Minnesota Emerging Entrepreneur Board is created and consists of the commissioner of employment and economic development, the commissioner of human rights, the chair of the Metropolitan Council, and 12 members from the general public appointed by the governor. Nine of the public members must be representatives from minority business enterprises. No more than six of the public members may be of one gender. At least one member must be a representative from a veteran-owned business, and at least one member must be a representative from a business owned by a person with disabilities. Appointments must ensure balanced geographic representation. At least half of the public members must have experience working to address racial income disparities. All public members must be experienced in business or economic development.

Subd. 1a. Board responsibilities. The board shall:

(1) submit a report to the commissioner by February 1 of each year describing the condition of Minnesota small businesses that are majority owned and operated by a racial or ethnic minority, woman, veteran, or a person with disabilities, along with any policy recommendations;

(2) act as a liaison between the department and nonprofit corporations engaged in small business development support activities; and

(3) assist the department in informational outreach about the program.

Subd. 2. Membership terms. The membership terms, compensation, removal, and filling of vacancies of public members of the board are as provided in section 15.0575.

Subd. 3. Chair; other officers. The commissioner of employment and economic development shall serve as chair of the board. The board may elect other officers as necessary from its members.

Subd. 4. Staff. The commissioner of employment and economic development shall provide staff, consultant support, materials, and administrative services necessary for the board's activities. The services must include personnel, budget, payroll, and contract administration.

Subd. 5. Board meeting. (a) If compliance with section 13D.02 is impractical, the Minnesota Emerging Entrepreneur Board may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the board participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the board can hear clearly all discussion and testimony and all votes of members of the board and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the board is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the board participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the board, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The board may require the person making such a connection to pay for documented marginal costs that the board incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the board shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 1993 c 369 s 55; 1994 c 483 s 1; 1Sp2003 c 4 s 1; 2004 c 206 s 26; 2005 c 163 s 56; 2016 c 189 art 7 s 33,34,47



Section 116M.16 — POWERS.

Subdivision 1. Contracts. The board may enter into contracts and grant agreements necessary to carry out its responsibilities.

Subd. 2. Gifts; grants; appropriation. The board may apply for, accept, and disburse gifts, grants, loans, or other property from the United States, the state, private foundations, or any other source. It may enter into an agreement required for the gifts, grants, or loans and may hold, use, and dispose of its assets in accordance with the terms of the gift, grant, loan, or agreement. Money received by the board under this subdivision must be deposited in a separate account in the state treasury and invested by the state Board of Investment. The amount deposited, including investment earnings, is appropriated to the board to carry out its duties.

History: 1993 c 369 s 56; 1995 c 224 s 59



Section 116M.17 — DUTIES.

Subdivision 1. General duties. The board shall investigate and evaluate methods to enhance urban development, particularly methods relating to economic diversification through minority business enterprises and job creation for minority and other persons in low-income areas. The enterprises shall include, but are not limited to, technologically innovative industries, value-added manufacturing, and information industries.

Subd. 2. Technical assistance. The department shall provide technical assistance and informational outreach about the program to lenders, nonprofit corporations, and low-income and minority communities throughout the state that support the development of business enterprises and entrepreneurs.

Subd. 3. Budget. The board shall adopt an annual budget and work program and a biennial budget.

Subd. 4. Reports. The board shall submit an annual report to the legislature of an accounting of loans made under section 116M.18, including information on loans made, the number of jobs created by the program, the impact on low-income areas, and recommendations concerning minority business development and jobs for persons in low-income areas.

History: 1993 c 369 s 57; 2016 c 189 art 7 s 35,36



Section 116M.18 — MINNESOTA EMERGING ENTREPRENEUR PROGRAM.

Subdivision 1. Establishment. The Minnesota emerging entrepreneur program is established to award grants to nonprofit corporations to fund loans to businesses owned by minority or low-income persons, women, veterans, or people with disabilities.

Subd. 1a. Statewide loans. To the extent there is sufficient eligible demand, loans shall be made so that an approximately equal dollar amount of loans are made to businesses in the metropolitan area as in the nonmetropolitan area. After September 30 of each calendar year, the department may allow loans to be made anywhere in the state without regard to geographic area.

Subd. 1b. Grants. The department shall make grants to nonprofit corporations to fund loans to businesses owned by minority or low-income persons, women, veterans, or people with disabilities to encourage private investment, to provide jobs for minority and low-income persons, to create and strengthen minority business enterprises, and to promote economic development in a low-income area.

Subd. 2. Grant eligibility; nonprofit corporation. (a) The department may enter into agreements with nonprofit corporations to fund loans the nonprofit corporation makes to businesses owned by minority or low-income persons, women, veterans, or people with disabilities. The department shall evaluate applications from nonprofit corporations. In evaluating applications, the department must consider, among other things, whether the nonprofit corporation:

(1) has a board of directors that includes citizens experienced in business and community development, minority business enterprises, addressing racial income disparities, and creating jobs for low-income and minority persons;

(2) has the technical skills to analyze projects;

(3) is familiar with other available public and private funding sources and economic development programs;

(4) can initiate and implement economic development projects;

(5) can establish and administer a revolving loan account or has operated a revolving loan account;

(6) can work with job referral networks which assist minority and low-income persons; and

(7) has established relationships with minority communities.

(b) The department shall review existing agreements with nonprofit corporations every five years and may renew or terminate the agreement based on the review. In making its review, the department shall consider, among other criteria, the criteria in paragraph (a).

Subd. 3. Revolving loan fund. (a) The department shall establish a revolving loan fund to make grants to nonprofit corporations for the purpose of making loans to businesses owned by minority or low-income persons, women, veterans, or people with disabilities, and to support minority business enterprises and job creation for minority and low-income persons.

(b) Nonprofit corporations that receive grants from the department under the program must establish a commissioner-certified revolving loan fund for the purpose of making eligible loans.

(c) Eligible business enterprises include, but are not limited to, technologically innovative industries, value-added manufacturing, and information industries.

(d) Loan applications given preliminary approval by the nonprofit corporation must be forwarded to the department for approval. The commissioner must give final approval for each loan made by the nonprofit corporation. The amount of the state funds contributed to any loan may not exceed 50 percent of each loan.

Subd. 4. Business loan criteria. (a) The criteria in this subdivision apply to loans made by nonprofit corporations under the program.

(b) Loans must be made to businesses that are not likely to undertake a project for which loans are sought without assistance from the program.

(c) A loan must be used to support a business owned by a minority or a low-income person, woman, veteran, or a person with disabilities. Priority must be given for loans to the lowest income areas.

(d) The minimum state contribution to a loan is $5,000 and the maximum is $150,000.

(e) The state contribution must be matched by at least an equal amount of new private investment.

(f) A loan may not be used for a retail development project.

(g) The business must agree to work with job referral networks that focus on minority and low-income applicants.

Subd. 4a. Microenterprise loan. Program grants may be used to make microenterprise loans to small, beginning businesses, including a sole proprietorship. Microenterprise loans are subject to this section except that:

(1) they may also be made to qualified retail businesses;

(2) they may be made for a minimum of $5,000 and a maximum of $35,000;

(3) in a low-income area, they may be made for a minimum of $5,000 and a maximum of $50,000; and

(4) they do not require a match.

Subd. 5. Revolving fund administration. (a) The department shall establish a minimum interest rate for loans or guarantees to ensure that necessary loan administration costs are covered. The interest rate charged by a nonprofit corporation for a loan under this subdivision must not exceed the Wall Street Journal prime rate plus four percent. For a loan under this subdivision, the nonprofit corporation may charge a loan origination fee equal to or less than one percent of the loan value. The nonprofit corporation may retain the amount of the origination fee.

(b) Loan repayment of principal must be paid to the department for deposit in the revolving loan fund. Loan interest payments must be deposited in a revolving loan fund created by the nonprofit corporation originating the loan being repaid for further distribution or use, consistent with the criteria of this section.

(c) Administrative expenses of the nonprofit corporations with whom the department enters into agreements, including expenses incurred by a nonprofit corporation in providing financial, technical, managerial, and marketing assistance to a business enterprise receiving a loan under subdivision 4, may be paid out of the interest earned on loans and out of interest earned on money invested by the state Board of Investment under section 116M.16, subdivision 2, as may be provided by the department.

Subd. 6. [Repealed by amendment, 2016 c 189 art 7 s 37]

Subd. 6a. [Repealed by amendment, 2016 c 189 art 7 s 37]

Subd. 7. Cooperation. A nonprofit corporation that receives a program grant shall cooperate with other organizations, including but not limited to, community development corporations, community action agencies, and the Minnesota small business development centers.

Subd. 8. Reporting requirements. A nonprofit corporation that receives a program grant shall:

(1) submit an annual report to the board and department by March 30 of each year that includes a description of businesses supported by the grant program, an account of loans made during the calendar year, the program's impact on minority business enterprises and job creation for minority persons and low-income persons, the source and amount of money collected and distributed by the program, the program's assets and liabilities, and an explanation of administrative expenses; and

(2) provide for an independent annual audit to be performed in accordance with generally accepted accounting practices and auditing standards and submit a copy of each annual audit report to the department.

History: 1993 c 369 s 58; 1995 c 224 s 60-62; 2002 c 380 art 2 s 8-14; 2007 c 135 art 2 s 17; 2016 c 189 art 7 s 37






Chapter 116N — RURAL DEVELOPMENT BOARD



Chapter 116O — ENTERPRISE MINNESOTA, INC.

Section 116O.01 — CITATION.

Sections 116O.01 to 116O.061 may be cited as the "Enterprise Minnesota, Inc. Act."

History: 1987 c 386 art 2 s 1; 1991 c 322 s 19; 2008 c 290 s 1



Section 116O.011 — NAME CHANGE.

Minnesota Technology, Inc., formerly known as the Greater Minnesota Corporation, is renamed Enterprise Minnesota, Inc.

History: 1991 c 322 s 1; 2008 c 290 s 2



Section 116O.02 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 116O.01 to 116O.15.

Subd. 1a. Account. "Account" means the Minnesota technology account.

Subd. 2. Board. "Board" means the board of directors of Enterprise Minnesota, Inc.

Subd. 3. Corporation. "Corporation" means Enterprise Minnesota, Inc.

Subd. 4. [Renumbered subd 1a]

Subd. 5. Greater Minnesota. "Greater Minnesota" means the area of Minnesota located outside of the metropolitan area as defined in section 473.121, subdivision 2.

Subd. 6. Technology-related assistance. "Technology-related assistance" means the application and utilization of technological information and technologies to assist in the development and production of new technology-related products or services or to increase the productivity or otherwise enhance the production or delivery of existing products or services. "Technology-related assistance" includes assistance in utilizing and developing processes and products that conserve energy.

History: 1987 c 386 art 2 s 2; 1989 c 335 art 1 s 168; art 4 s 106; 1991 c 322 s 19; 1993 c 163 art 2 s 2; 2008 c 290 s 2,3



Section 116O.03 — CORPORATION; BOARD OF DIRECTORS; POWERS.

Subdivision 1. Establishment. Enterprise Minnesota, Inc. is established as a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Enterprise Minnesota, Inc."

Subd. 1a. Purpose. The purpose of the corporation is to foster long-term economic growth and job creation by stimulating innovation and the development of new products, services, and production processes through energy conservation, technology application and utilization, and financial assistance. The corporation's purpose is not to create new programs or services but to build on the existing educational, business, and economic development infrastructure. The primary focus of the corporation's activities must be to benefit new or existing small and medium-sized businesses in greater Minnesota.

Subd. 2. Board of directors. The corporation is governed by a board of directors. The selection, membership terms, compensation, removal, and filling of vacancies of members of the board are as provided in the corporation's bylaws.

Subd. 2a. [Repealed, 1991 c 322 s 20]

Subd. 3. Bylaws. The board of directors shall adopt bylaws necessary for the conduct of the business of the corporation, consistent with this chapter. The corporation must publish the bylaws and amendments to the bylaws in the State Register.

Subd. 4. Places of business. The board shall locate and maintain the corporation's places of business within the state.

Subd. 5. Meetings and actions of the board. The board shall meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Board meetings are subject to chapter 13D, except when data described in subdivision 7 is discussed.

Subd. 6. Closed meetings; recording. The board of directors may by a majority vote in a public meeting decide to hold a closed meeting authorized under subdivision 5. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded at the expense of the board and must be preserved by the board for two years. The data on the tape is nonpublic data under section 13.02, subdivision 9.

Subd. 7. Application and investigative data. The following data is classified as private data with regard to data on individuals under section 13.02, subdivision 12, or as nonpublic data with regard to data not on individuals under section 13.02, subdivision 9, whichever is applicable:

(1) financial data, statistics, and information furnished in connection with assistance or proposed assistance under section 116O.061, including credit reports, financial statements, statements of net worth, income tax returns, either personal or corporate, and any other business and personal financial records; or

(2) security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1, disclosed to members of the corporation board or employees of the corporation under section 116O.061.

Subd. 8. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 9. Contributions to public officials; disclosure. Each director shall file a statement with the Campaign Finance and Public Disclosure Board disclosing the nature, amount, date, and recipient of any contribution made to a public official, political committee, political fund, or political party, as defined in chapter 10A, that:

(1) was made within the four years preceding appointment to the Enterprise Minnesota, Inc. board; and

(2) was subject to the reporting requirements of chapter 10A.

The statement must be updated annually during the director's term to reflect contributions made to public officials during the appointed director's tenure.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736.

Subd. 11. Statements of economic interest. Directors and officers of the corporation are public officials for the purpose of section 10A.09, and must file statements of economic interest with the Campaign Finance and Public Disclosure Board.

History: 1987 c 386 art 2 s 3; 1988 c 686 art 1 s 66; 1988 c 708 s 2; 1989 c 335 art 1 s 169,170,177; art 4 s 55,56; 1990 c 423 s 5; 1991 c 322 s 2,19; 1993 c 163 art 2 s 3; 1997 c 202 art 2 s 63; 1998 c 270 s 3; 1999 c 250 art 1 s 114; 2003 c 128 art 15 s 3; 2008 c 290 s 2,4,5



Section 116O.04 — CORPORATE PERSONNEL.

Subdivision 1. Generally. The board shall appoint and set the compensation for a president, who serves as chief executive officer of the corporation, and who may appoint subordinate officers. The board may designate the president as its general agent. Subject to the control of the board, the president shall employ employees, consultants, and agents the president considers necessary. The staff of the corporation must include individuals with operational experience and knowledgeable in commercial and industrial financing, energy conservation, research and development, economic development, and general fiscal affairs. The board shall define the duties and designate the titles of the employees and agents.

Subd. 2. Status of employees. Employees, officers, and directors of the corporation and programs governed by this chapter are not state employees, but are covered by section 3.736 and, at the option of the board, may participate in the state retirement plan and the state deferred compensation plan for employees in the unclassified service and an insurance plan administered by the commissioner of management and budget.

Subd. 3. Contributions to public officials; disclosure. The president shall file a statement with the Campaign Finance and Public Disclosure Board disclosing the nature, amount, date, and recipient of any contribution made to a public official which:

(1) was made within the four years preceding employment with the Enterprise Minnesota, Inc. board; and

(2) was subject to the reporting requirements of chapter 10A.

The statement must be updated annually during the president's employment to reflect contributions made to public officials during the president's tenure.

Subd. 4. Personnel policies. (a) The corporation must adopt and periodically revise, if necessary, an affirmative action plan similar to the affirmative action plan under section 43A.19, subdivision 1. The corporation is subject to the audit and reporting requirements under section 43A.191, subdivision 3.

(b) Employees of the corporation are subject to the prohibition of political activities and required leave of absences under section 43A.32.

(c) Employees of the corporation are subject to the code of ethics requirements under section 43A.38.

History: 1987 c 386 art 2 s 4; 1988 c 686 art 1 s 67; 1988 c 708 s 3; 1989 c 335 art 4 s 57; 1991 c 322 s 3,19; 1993 c 163 art 2 s 4; 1994 c 554 s 1; 1997 c 202 art 2 s 63; 2008 c 204 s 42; 2008 c 290 s 2,6,7; 2009 c 101 art 2 s 109



Section 116O.05 — POWERS OF CORPORATION.

Subdivision 1. General corporate powers. (a) The corporation has the powers granted to a business corporation by section 302A.161, subdivisions 3; 4; 5; 7; 8; 9; 11; 12; 13, except that the corporation may not act as a general partner in any partnership; 14; 15; 16; 17; 18; and 22.

(b) The state is not liable for the obligations of the corporation.

(c) Section 302A.041 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 302A.

Subd. 2. Duties. (a) The primary duties of the corporation shall include:

(1) development of new products and processes for operational efficiency and excellence, enabling company growth; and

(2) business development services with technology utilization and application, primarily for small and medium-sized manufacturers.

(b) The corporation shall also:

(1) provide or provide for technology-related assistance to individuals, sole proprietorships, partnerships, corporations, other business entities, and nonprofit organizations; and

(2) not duplicate existing services or activities provided by other public and private organizations but shall build on the existing educational, business, and economic development infrastructure.

Subd. 3. Rules. The corporation must publish in the State Register any guidelines, policies, or eligibility criteria prepared or adopted by the corporation for any of its financial or technology transfer programs.

Subd. 4. Supporting organizations. On making a determination that the public policies and purposes of this chapter will be carried out to a greater extent than what might otherwise occur, the board may cause to be created and may delegate, assign, or transfer to one or more entities, including without limitation a corporation, nonprofit corporation, limited liability company, partnership, or limited partnership, any or all rights and duties, assets and liabilities, powers or authority created, authorized, or allowed under this chapter, except to the extent specifically limited by the Constitution or by law.

History: 1987 c 386 art 2 s 5; 1989 c 335 art 1 s 171; art 4 s 58; 1991 c 322 s 4; 1993 c 163 art 2 s 5; 1997 c 187 art 3 s 24; 1997 c 200 art 1 s 61; 2008 c 290 s 8-10



Section 116O.061 — FINANCIAL ASSISTANCE.

(a) Financial assistance may be provided to sole proprietorships, corporations, other entities, or nonprofit organizations. Financial assistance includes, but is not limited to, assisting a qualified company or organization with business services and products that will enhance the operations of the entity.

(b) Preference and priority will be given to business entities that are expanding their operations in Minnesota. Priority will be assigned to:

(1) projects whose return, in economic benefits, are most substantial and clear;

(2) projects whose outcomes are best accelerated through internal resources of the corporation; and

(3) companies and organizations not typically able to leverage external assistance.

(c) The corporation may enter into agreements with, or solicit grants from, other organizations to jointly promote:

(1) business improvements;

(2) the application of technology, energy conservation, new product development, and other initiatives leading to economic development; and

(3) job creation.

History: 2008 c 290 s 11



Section 116O.115 — SMALL BUSINESS GROWTH ACCELERATION PROGRAM.

Subdivision 1. Establishment; purpose. The small business growth acceleration program is established. The purpose of the program is to (1) help qualified companies implement technology and business improvements; and (2) bridge the gap between standard market pricing for technology and business improvements and what qualified companies can afford to pay.

Subd. 2. Qualified company. A company is qualified to receive assistance under the small business growth acceleration program if the company is a manufacturing company or a manufacturing-related service company that employs 250 or fewer full-time equivalent employees.

Subd. 3. Applications for assistance. A company seeking assistance under the small business growth acceleration program must file an application according to the requirements of the corporation. A company's application for small business growth acceleration program assistance must include documentation of the company's overall plan for technology and business improvement and prioritize the components of the overall plan. The application must also document the company's need for small business growth acceleration program funds in order to carry forward the highest priority components of the plan.

Subd. 4. Fund awards; use of funds. (a) The corporation shall establish procedures for determining which applicants for assistance under the small business growth acceleration program will receive program funding. Funding shall be awarded only to accelerate a qualified company's adoption of needed technology or business improvements when the corporation concludes that it is unlikely the improvements could be accomplished in any other way.

(b) The maximum amount of funds awarded to a qualified company under the small business growth acceleration program for a particular project must not exceed 75 percent of the total cost of a project and must not under any circumstances exceed $25,000 during a calendar year. The corporation shall not award to a qualified company small business growth acceleration program funds in excess of $50,000 per year.

(c) Any funds awarded to a qualified company under the small business growth acceleration program must be used for business services and products that will enhance the operation of the company. These business services and products must come either directly from the corporation or from a network of expert providers identified and approved by the corporation. No company receiving small business growth acceleration program funds may use the funds for refinancing, overhead costs, new construction, renovation, equipment, or computer hardware.

(d) Any funds awarded must be disbursed to the qualified company as reimbursement documented according to requirements of the corporation.

(e) Receipt of funds from an award under this section is contingent upon a contribution of funds by the qualified company to the project, as follows:

(1) a company with under 50 employees must contribute one dollar for every three dollars of program assistance awarded;

(2) a company with 50 to 100 employees must contribute one dollar for every one dollar of program assistance awarded; and

(3) a company with 101 to 250 employees must contribute three dollars for every one dollar of program assistance awarded.

Subd. 5. Service agreements. The corporation shall enter a written service agreement with each company awarded funds under the small business growth acceleration program. Each service agreement shall clearly articulate the company's need for service, state the cost of the service, identify who will provide the service, and define the scope of the service that will be provided. The service agreement must also include an estimate of the financial impact of the service on the company and require the company to report the actual financial impact of the service to the corporation 24 months after the service is provided.

Subd. 6. Reporting. The corporation shall report annually to the legislative committees with fiscal jurisdiction over the Department of Employment and Economic Development:

(1) the funds awarded under the small business growth acceleration program during the past 12 months;

(2) the estimated financial impact of the funds awarded to each company receiving service under the program; and

(3) the actual financial impact of funds awarded during the past 24 months.

History: 2007 c 135 art 2 s 18; 2009 c 78 art 2 s 28,29



Section 116O.14 — AUDITS.

The corporation board shall contract with a certified public accounting firm to do a financial and compliance audit of the corporation and any subsidiary annually in accordance with generally accepted accounting standards. A copy of this audit must be submitted to the chairs of the senate Finance and Economic Development and Housing Committees, and the house of representatives Appropriations and Economic Development Committees.

The corporation is subject to the auditing requirements under sections 3.971 and 3.972.

History: 1987 c 386 art 2 s 14; 1989 c 335 art 1 s 175



Section 116O.15 — ANNUAL REPORT.

The board shall submit a report to the chairs of the senate Economic Development and Housing and the house of representatives Economic Development Committees of the legislature and the governor on the activities of the corporation by February 1 of each year. A copy of the report shall also be provided to the president of the University of Minnesota. The report must include at least the following:

(1) a description of each of the programs that the corporation has provided or undertaken at some time during the previous year. The description of each program must describe (i) the statement of purpose for the program, (ii) the administration of the program including the activities the corporation was responsible for and the responsibilities that other organizations had in administering the program, (iii) the results of the program including how the results were measured, (iv) the expenses of the program paid by the corporation, and (v) the source of corporate and noncorporate funding for the program;

(2) an identification of the sources of funding in the previous year for the corporation and its programs including federal, state and local government, foundations, gifts, donations, fees, and all other sources;

(3) a description of the distribution of all money spent by the corporation in the previous year including an identification of the total expenditures, other than corporate administrative expenditures, by sector of the economy;

(4) a description of the administrative expenses of the corporation during the previous year;

(5) a listing of the assets and liabilities of the corporation at the end of the previous fiscal year;

(6) a list and description of each grant awarded by the corporation during the previous year;

(7) a description of any changes made to the operational plan during the previous year; and

(8) a description of any newly adopted or significant changes to bylaws, programmatic or administrative guidelines, policies, rules, or eligibility criteria for programs created or administered by the corporation during the previous year.

Reports must be made to the legislature as required by section 3.195.

History: 1987 c 386 art 2 s 15; 1989 c 335 art 1 s 176; 1993 c 363 s 5



Section 116O.20 — DISSOLUTION.

In the event of dissolution of Enterprise Minnesota, Inc. for any reason, the state of Minnesota, upon action by the governor, and after consultation with the Legislative Advisory Commission, may require the liquidation of all holdings and investments and the return of the proceeds of that liquidation and any wholly owned assets of the corporation to the state, in exchange for the assumption of all outstanding obligations of the corporation.

If the corporation is dissolved, or certain of its functions transferred to another entity, the assets and liabilities and property associated with the dissolved or transferred functions must return to the state or to the entity designated by laws.

History: 1987 c 386 art 2 s 20; 1991 c 322 s 19; 2008 c 290 s 2









Chapters 116P - 116Q — ENVIRONMENTAL PROTECTION FUNDS

Chapter 116P — ENVIRONMENT AND NATURAL RESOURCES TRUST FUND

Section 116P.01 — FINDINGS.

The legislature finds that all Minnesotans share the responsibility to ensure wise stewardship of the state's environment and natural resources for the benefit of current citizens and future generations. Proper management of the state's environment and natural resources includes and requires foresight, planning, and long-term activities that allow the state to preserve its high quality environment and provides for wise use of its natural resources. The legislature also finds that to undertake such activities properly, a long-term, consistent, and stable source of funding must be provided.

History: 1988 c 690 art 1 s 5



Section 116P.02 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. [Repealed, 2006 c 243 s 22]

Subd. 3. Board. "Board" means the State Board of Investment.

Subd. 4. Commission. "Commission" means the Legislative-Citizen Commission on Minnesota Resources.

Subd. 5. Natural resources. "Natural resources" includes the outdoor recreation system under section 86A.04 and regional recreation open space systems as defined under section 473.351, subdivision 1.

Subd. 6. Trust fund. "Trust fund" means the Minnesota environment and natural resources trust fund established under Minnesota Constitution, article XI, section 14.

History: 1988 c 690 art 1 s 6; 1989 c 335 art 1 s 269; 2003 c 128 art 1 s 146; 2006 c 243 s 2



Section 116P.03 — TRUST FUND NOT TO SUPPLANT EXISTING FUNDING; APPROPRIATIONS.

(a) The trust fund may not be used as a substitute for traditional sources of funding environmental and natural resources activities, but the trust fund shall supplement the traditional sources, including those sources used to support the criteria in section 116P.08, subdivision 1. The trust fund must be used primarily to support activities whose benefits become available only over an extended period of time.

(b) The commission must determine the amount of the state budget spent from traditional sources to fund environmental and natural resources activities before and after the trust fund is established and include a comparison of the amount in the report under section 116P.09, subdivision 7.

(c) For the fiscal year beginning July 1, 2007, and each year thereafter, the amount of the environment and natural resources trust fund that is available for appropriation under the terms of the Minnesota Constitution, article XI, section 14, shall be appropriated by law.

(d) The amount appropriated from the environment and natural resources trust fund may be spent only for the public purpose of protection, conservation, preservation, and enhancement of the state's air, water, land, fish, wildlife, and other natural resources. Recommendations made by the commission under this chapter must be consistent with the Minnesota Constitution, article XI, section 14; this chapter; and the strategic plan adopted under section 116P.08, subdivision 3, and must demonstrate a direct benefit to the state's environment and natural resources.

History: 1988 c 690 art 1 s 7; 2006 c 243 s 3



Section 116P.04 — TRUST FUND ACCOUNT.

Subdivision 1. Establishment of account and investment. A Minnesota environment and natural resources trust fund, under article XI, section 14, of the Minnesota Constitution, is established as an account in the state treasury. The commissioner of management and budget shall credit to the trust fund the amounts authorized under this section and section 116P.10. The State Board of Investment shall ensure that trust fund money is invested under section 11A.24. All money earned by the trust fund must be credited to the trust fund. The principal of the trust fund and any unexpended earnings must be invested and reinvested by the State Board of Investment.

Subd. 2. [Repealed, 1990 c 610 art 1 s 59]

Subd. 3. Revenue. Nothing in sections 116P.01 to 116P.12 limits the source of contributions to the trust fund.

Subd. 4. Gifts and donations. Gifts and donations, including land or interests in land, may be made to the trust fund. Noncash gifts and donations must be disposed of for cash as soon as the board prudently can maximize the value of the gift or donation. Gifts and donations of marketable securities may be held or be disposed of for cash at the option of the board. The cash receipts of gifts and donations of cash or capital assets and marketable securities disposed of for cash must be credited immediately to the principal of the trust fund. The value of marketable securities at the time the gift or donation is made must be credited to the principal of the trust fund and any earnings from the marketable securities are earnings of the trust fund.

Subd. 5. Audits required. The legislative auditor shall audit trust fund expenditures to ensure that the money is spent for the purposes for which the money was appropriated.

History: 1988 c 690 art 1 s 8; 1990 c 610 art 1 s 44; 1991 c 343 s 1; 2006 c 243 s 4; 2009 c 101 art 2 s 109



Section 116P.05 — LEGISLATIVE-CITIZEN COMMISSION ON MINNESOTA RESOURCES.

Subdivision 1. Membership. (a) A Legislative-Citizen Commission on Minnesota Resources of 17 members is created in the legislative branch, consisting of the chairs of the house of representatives and senate committees on environment and natural resources finance or designees appointed for the terms of the chairs, four members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration, and four members of the house of representatives appointed by the speaker.

At least two members from the senate and two members from the house of representatives must be from the minority caucus. Members are entitled to reimbursement for per diem expenses plus travel expenses incurred in the services of the commission.

Seven citizens are members of the commission, five appointed by the governor, one appointed by the Senate Subcommittee on Committees of the Committee on Rules and Administration, and one appointed by the speaker of the house. The citizen members are selected and recommended to the appointing authorities according to subdivision 1a and must:

(1) have experience or expertise in the science, policy, or practice of the protection, conservation, preservation, and enhancement of the state's air, water, land, fish, wildlife, and other natural resources;

(2) have strong knowledge in the state's environment and natural resource issues around the state; and

(3) have demonstrated ability to work in a collaborative environment.

(b) Members shall develop procedures to elect a chair that rotates between legislative and citizen members each meeting. A citizen member, a senate member, and a house of representatives member shall serve as chairs. The citizen members, senate members, and house of representatives members must select their respective chairs. The chair shall preside and convene meetings as often as necessary to conduct duties prescribed by this chapter.

(c) Appointed legislative members shall serve on the commission for two-year terms, beginning in January of each odd-numbered year and continuing through the end of December of the next even-numbered year. Appointed citizen members shall serve four-year terms, beginning in January of the first year and continuing through the end of December of the final year. Citizen and legislative members continue to serve until their successors are appointed.

(d) A citizen member may be removed by an appointing authority for cause. Vacancies occurring on the commission shall not affect the authority of the remaining members of the commission to carry out their duties, and vacancies shall be filled for the remainder of the term in the same manner under paragraph (a).

(e) Citizen members are entitled to per diem and reimbursement for expenses incurred in the services of the commission, as provided in section 15.059, subdivision 3.

(f) The governor's appointments are subject to the advice and consent of the senate.

Subd. 1a. Citizen selection committee. The governor shall appoint a Trust Fund Citizen Selection Committee of five members who come from different regions of the state and who have knowledge and experience of state environment and natural resource issues.

The duties of the Trust Fund Citizen Selection Committee shall be to:

(1) identify citizen candidates to be members of the commission as part of the open appointments process under section 15.0597;

(2) request and review citizen candidate applications to be members of the commission; and

(3) interview the citizen candidates and recommend an adequate pool of candidates to be selected for commission membership by the governor, the senate, and the house of representatives.

Members are entitled to travel expenses incurred to fulfill their duties under this subdivision as provided in section 15.059, subdivision 6.

Subd. 2. Duties. (a) The commission shall recommend an annual or biennial legislative bill for appropriations from the environment and natural resources trust fund and shall adopt a strategic plan as provided in section 116P.08. Approval of the recommended legislative bill requires an affirmative vote of at least 12 members of the commission.

(b) It is a condition of acceptance of the appropriations made from the Minnesota environment and natural resources trust fund, and oil overcharge money under section 4.071, subdivision 2, that the agency or entity receiving the appropriation must submit a work plan and semiannual progress reports in the form determined by the Legislative-Citizen Commission on Minnesota Resources, and comply with applicable reporting requirements under section 116P.16. None of the money provided may be spent unless the commission has approved the pertinent work plan. Modifications to the approved work plan and budget expenditures shall be made through the amendment process established by the commission. The commission shall ensure that the expenditures and outcomes described in the work plan for appropriations funded by the environment and natural resources trust fund are met.

(c) The peer review procedures created under section 116P.08 must also be used to review, comment, and report to the commission on research proposals applying for an appropriation from the oil overcharge money under section 4.071, subdivision 2.

(d) The commission may adopt operating procedures to fulfill its duties under this chapter.

(e) As part of the operating procedures, the commission shall:

(1) ensure that members' expectations are to participate in all meetings related to funding decision recommendations;

(2) recommend adequate funding for increased citizen outreach and communications for trust fund expenditure planning;

(3) allow administrative expenses as part of individual project expenditures based on need;

(4) provide for project outcome evaluation;

(5) keep the grant application, administration, and review process as simple as possible; and

(6) define and emphasize the leveraging of additional sources of money that project proposers should consider when making trust fund proposals.

Subd. 3. [Repealed, 2014 c 226 s 4]

History: 1988 c 690 art 1 s 9; 1989 c 335 art 1 s 269; 1990 c 594 art 1 s 56; 1991 c 254 art 2 s 39; 1991 c 343 s 2; 1993 c 4 s 15; 1994 c 580 s 1; 1997 c 202 art 2 s 36; 2003 c 128 art 1 s 147; 1Sp2005 c 1 art 2 s 135; 2006 c 243 s 5; 2009 c 143 s 3; 1Sp2011 c 2 art 4 s 23; 2013 c 52 s 3,4; 2015 c 76 s 3; 2016 c 186 s 3



Section 116P.07 — INFORMATION GATHERING.

The commission may convene public forums or employ other methods to gather information for establishing priorities for funding.

History: 1988 c 690 art 1 s 11; 1991 c 254 art 2 s 41; 1991 c 343 s 4; 2002 c 225 s 2; 2006 c 243 s 6



Section 116P.08 — TRUST FUND EXPENDITURES.

Subdivision 1. Expenditures. Money in the trust fund may be spent only for:

(1) the reinvest in Minnesota program as provided in section 84.95, subdivision 2;

(2) research that contributes to increasing the effectiveness of protecting or managing the state's environment or natural resources;

(3) collection and analysis of information that assists in developing the state's environmental and natural resources policies;

(4) enhancement of public education, awareness, and understanding necessary for the protection, conservation, restoration, and enhancement of air, land, water, forests, fish, wildlife, and other natural resources;

(5) capital projects for the preservation and protection of unique natural resources;

(6) activities that preserve or enhance fish, wildlife, land, air, water, and other natural resources that otherwise may be substantially impaired or destroyed in any area of the state;

(7) administrative and investment expenses incurred by the State Board of Investment in investing deposits to the trust fund; and

(8) administrative expenses subject to the limits in section 116P.09.

Subd. 2. Exceptions. Money from the trust fund may not be spent for:

(1) purposes of environmental compensation and liability under chapter 115B and response actions under chapter 115C;

(2) purposes of municipal water pollution control under the authority of chapters 115 and 116;

(3) costs associated with the decommissioning of nuclear power plants;

(4) hazardous waste disposal facilities;

(5) solid waste disposal facilities; or

(6) projects or purposes inconsistent with the strategic plan.

Subd. 3. Strategic plan required. (a) The commission shall adopt a strategic plan for making expenditures from the trust fund, including identifying the priority areas for funding for the next six years. The strategic plan must be reviewed every two years. The strategic plan must have clearly stated short- and long-term goals and strategies for trust fund expenditures, must provide measurable outcomes for expenditures, and must determine areas of emphasis for funding.

(b) The commission shall consider the long-term strategic plans of agencies with environment and natural resource programs and responsibilities and plans of conservation and environmental organizations during the development and review of the strategic plan.

Subd. 4. Legislative recommendations. (a) Funding may be provided only for those projects that meet the categories established in subdivision 1.

(b) The commission must recommend an annual or biennial legislative bill to make appropriations from the trust fund for the purposes provided in subdivision 1. The recommendations must be submitted to the governor for inclusion in the biennial budget and supplemental budget submitted to the legislature.

(c) The commission may recommend regional block grants for a portion of trust fund expenditures to partner with existing regional organizations that have strong citizen involvement, to address unique local needs and capacity, and to leverage all available funding sources for projects.

(d) The commission may recommend the establishment of an emerging issues account in its legislative bill for funding emerging issues, which come up unexpectedly, but which still adhere to the commission's strategic plan, to be approved by the governor after initiation and recommendation by the commission.

(e) Money in the trust fund may not be spent except under an appropriation by law.

Subd. 5. Public meetings. (a) Meetings of the commission, committees or subcommittees of the commission, technical advisory committees, and peer reviewers must be open to the public and are subject to chapter 13D. The commission shall attempt to meet throughout various regions of the state during each biennium. For purposes of this subdivision, a meeting occurs when a quorum is present and action is taken regarding a matter within the jurisdiction of the commission, a committee or subcommittee of the commission, a technical advisory committee, or peer reviewers.

(b) For legislative members of the commission, enforcement of this subdivision is governed by section 3.055, subdivision 2. For nonlegislative members of the commission, enforcement of this subdivision is governed by section 13D.06, subdivisions 1 and 2.

Subd. 6. Peer review. (a) Research proposals must include a stated purpose directly connected to the trust fund's constitutional mandate, this chapter, and the adopted strategic plan under subdivision 3, a timeline, potential outcomes, and an explanation of the need for the research. All research proposals must be peer reviewed before receiving an appropriation.

(b) In conducting research proposal reviews, the peer reviewers shall:

(1) comment on the methodology proposed and whether it can be expected to yield appropriate and useful information and data; and

(2) comment on the need for the research and about similar existing information available, if any.

(c) Peer reviewers' comments under paragraph (b) must be reported to the commission.

(d) The peer reviewers may review completed research proposals that have received an appropriation and comment and report upon whether the project reached the intended goals.

Subd. 7. Peer reviewers. (a) The peer reviewers must be knowledgeable in general research methods in the areas of environment and natural resources.

(b) Compensation of peer reviewers is governed by section 15.059, subdivision 3.

History: 1988 c 690 art 1 s 12; 1989 c 335 art 1 s 178; 1991 c 254 art 2 s 42,43; 1991 c 343 s 5,6; 1994 c 580 s 2,3; 2001 c 7 s 31; 2004 c 284 art 2 s 14; 2006 c 243 s 7-10; 2007 c 30 s 3; 2009 c 143 s 4; 2015 c 76 s 4-6; 2016 c 186 s 4



Section 116P.09 — ADMINISTRATION.

Subdivision 1. Administrative authority. The commission may appoint legal and other personnel and consultants necessary to carry out functions and duties of the commission. Permanent employees shall be in the unclassified service. In addition, the commission may request staff assistance and data from any other agency of state government as needed for the execution of the responsibilities of the commission and an agency must promptly furnish it.

Subd. 2. Liaison officers. The commission may request each department or agency head of all state agencies with a direct interest and responsibility in any phase of environment and natural resources to appoint, and the latter shall appoint for the agency, a liaison officer who shall work closely with the commission and its staff.

Subd. 3. Appraisal and evaluation. The commission shall obtain and appraise information available through private organizations and groups, utilizing to the fullest extent possible studies, data, and reports previously prepared or currently in progress by public agencies, private organizations, groups, and others, concerning future trends in the protection, conservation, preservation, and enhancement of the state's air, water, land, forests, fish, wildlife, native vegetation, and other natural resources. Any data compiled by the commission shall be made available to any standing or interim committee of the legislature upon the request of the chair of the respective committee.

Subd. 4. Personnel. Persons who are employed by a state agency to work on a project and are paid by an appropriation from the trust fund are in the unclassified civil service, and their continued employment is contingent upon the availability of money from the appropriation. When the appropriation has been spent, their positions must be canceled and the approved complement of the agency reduced accordingly. Part-time employment of persons for a project is authorized. The use of classified employees is authorized when approved as part of the work program required by section 116P.05, subdivision 2, paragraph (c).

Subd. 5. Administrative expense. The prorated expenses related to commission administration of the trust fund may not exceed an amount equal to four percent of the amount available for appropriation of the trust fund for the biennium.

Subd. 6. Conflict of interest. A commission member, a technical advisory committee member, a peer reviewer, or an employee of the commission may not participate in or vote on a decision of the commission, advisory committee, or peer review relating to an organization in which the member, peer reviewer, or employee has either a direct or indirect personal financial interest. While serving on the commission or technical advisory committee or as a peer reviewer or while an employee of the commission, a person shall avoid any potential conflict of interest.

Subd. 7. Report required. The commission shall, by January 15 of each odd-numbered year, submit a report to the governor, the chairs of the house of representatives appropriations and senate finance committees, and the chairs of the house of representatives and senate committees on environment and natural resources. Copies of the report must be available to the public. The report must include:

(1) a copy of the current strategic plan;

(2) a description of each project receiving money from the trust fund during the preceding biennium;

(3) a summary of any research project completed in the preceding biennium;

(4) recommendations to implement successful projects and programs into a state agency's standard operations;

(5) to the extent known by the commission, descriptions of the projects anticipated to be supported by the trust fund during the next biennium;

(6) the source and amount of all revenues collected and distributed by the commission, including all administrative and other expenses;

(7) a description of the assets and liabilities of the trust fund;

(8) any findings or recommendations that are deemed proper to assist the legislature in formulating legislation;

(9) a list of all gifts and donations with a value over $1,000;

(10) a comparison of the amounts spent by the state for environment and natural resources activities through the most recent fiscal year; and

(11) a copy of the most recent compliance audit.

Subd. 8. Technical advisory committees. The commission shall make use of available public and private expertise on environment and natural resource issues and may appoint necessary technical advisory committees to review funding proposals and evaluate project outcomes. Compensation for technical advisory committee members is governed by section 15.059, subdivision 6.

History: 1988 c 690 art 1 s 13; 1991 c 254 art 2 s 44-46; 1991 c 343 s 7-10; 1994 c 580 s 4; 2003 c 128 art 1 s 148-150; 2006 c 243 s 11-13; 2013 c 52 s 5; 2015 c 76 s 7,8



Section 116P.10 — ROYALTIES, COPYRIGHTS, PATENTS, AND SALE OF PRODUCTS AND ASSETS.

(a) This section applies to projects supported by the trust fund and the oil overcharge money referred to in section 4.071, subdivision 2, each of which is referred to in this section as a "fund."

(b) The fund owns and shall take title to the percentage of a royalty, copyright, or patent resulting from a project supported by the fund equal to the percentage of the project's total funding provided by the fund. Cash receipts resulting from a royalty, copyright, or patent, or the sale of the fund's rights to a royalty, copyright, or patent, must be credited immediately to the principal of the fund. Receipts from Minnesota future resources fund projects must be credited to the trust fund. The commission may include in its legislative bill a recommendation to relinquish the ownership or rights to a royalty, copyright, or patent resulting from a project supported by the fund to the project's proposer when the amount of the original grant or loan, plus interest, has been repaid to the fund.

(c) If a project supported by the fund results in net income from the sale of products or assets developed or acquired by an appropriation from the fund, the appropriation must be repaid to the fund in an amount equal to the percentage of the project's total funding provided by the fund. The commission may include in its legislative bill a recommendation to relinquish the income if a plan is approved for reinvestment of the income in the project or when the amount of the original grant or loan, plus interest, has been repaid to the fund.

History: 1988 c 690 art 1 s 14; 1993 c 172 s 79; 2003 c 128 art 1 s 151; 2008 c 367 s 3; 2009 c 143 s 5



Section 116P.11 — AVAILABILITY OF FUNDS FOR DISBURSEMENT.

(a) The amount annually available from the trust fund for the legislative bill developed by the commission is as defined in the Minnesota Constitution, article XI, section 14.

(b) Any appropriated funds not encumbered in the biennium in which they are appropriated cancel and must be credited to the principal of the trust fund.

History: 1988 c 690 art 1 s 15; 1990 c 594 art 1 s 57; 1990 c 612 s 14; 1992 c 513 art 2 s 27; 1992 c 539 s 10; 1993 c 300 s 10; 1994 c 580 s 5; 1995 c 220 s 111; 2002 c 225 s 3; 2006 c 243 s 14



Section 116P.12 — WATER SYSTEM IMPROVEMENT LOAN PROGRAM.

Subdivision 1. Loans authorized. (a) If the principal of the trust fund equals or exceeds $200,000,000, the commission may vote to set aside up to five percent of the principal of the trust fund for water system improvement loans. The purpose of water system improvement loans is to offer below market rate interest loans to local units of government for the purposes of water system improvements.

(b) The interest on a loan shall be calculated on the declining balance at a rate four percentage points below the secondary market yield of one-year United States Treasury bills calculated according to section 549.09, subdivision 1, paragraph (c).

(c) An eligible project must prove that existing federal or state loans or grants have not been adequate.

(d) Payments on the principal and interest of loans under this section must be credited to the trust fund.

(e) Repayment of loans made under this section must be completed within 20 years.

(f) The Minnesota Public Facilities Authority must report to the commission each year on the loan program under this section.

Subd. 2. Application and administration. (a) The commission must adopt a procedure for the issuance of the water system improvement loans by the Public Facilities Authority.

(b) The commission also must ensure that the loans are administered according to its fiduciary standards and requirements.

History: 1988 c 690 art 1 s 16



Section 116P.13 — MINNESOTA FUTURE RESOURCES FUND.

Subdivision 1. Revenue sources. The money in the Minnesota future resources fund consists of revenue credited under section 297F.10, subdivision 1, paragraph (b), clause (1).

Subd. 2. Interest. The interest attributable to the investment of the Minnesota future resources fund must be credited to the fund.

Subd. 3. Revenue purposes. Revenue in the Minnesota future resources fund may be spent for purposes of natural resources acceleration and outdoor recreation, including but not limited to the development, maintenance, and operation of the state outdoor recreation system under chapter 86A and regional recreation open space systems as defined under section 473.351, subdivision 1.

History: 1988 c 690 art 1 s 17; 1989 c 335 art 1 s 179; 1997 c 106 art 2 s 4; 2016 c 189 art 3 s 53

NOTE: This section is repealed by Laws 2016, chapter 189, article 3, section 53, effective July 1, 2018, and any funds remaining in the Minnesota future resources fund on July 1, 2018, are transferred to the general fund. Laws 2016, chapter 189, article 3, section 53, the effective date.



Section 116P.15 — LAND ACQUISITION RESTRICTIONS.

Subdivision 1. Scope. A recipient of an appropriation from the trust fund or the Minnesota future resources fund who acquires an interest in real property with the appropriation must comply with this section. For the purposes of this section, "interest in real property" includes, but is not limited to, an easement or fee title to property.

Subd. 2. Restrictions; modification procedure. (a) An interest in real property acquired with an appropriation from the trust fund or the Minnesota future resources fund must be used in perpetuity or for the specific term of an easement interest for the purpose for which the appropriation was made. The ownership of the interest in real property transfers to the state if: (1) the holder of the interest in real property fails to comply with the terms and conditions of the grant agreement or work plan; or (2) restrictions are placed on the land that preclude its use for the intended purpose as specified in the appropriation.

(b) A recipient of funding who acquires an interest in real property subject to this section may not alter the intended use of the interest in real property or convey any interest in the real property acquired with the appropriation without the prior review and approval of the commission or its successor. The commission shall notify the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over the trust fund or Minnesota future resources fund at least 15 business days before approval under this paragraph. The commission shall establish procedures to review requests from recipients to alter the use of or convey an interest in real property. These procedures shall allow for the replacement of the interest in real property with another interest in real property meeting the following criteria:

(1) the interest must be at least equal in fair market value, as certified by the commissioner of natural resources, to the interest being replaced; and

(2) the interest must be in a reasonably equivalent location, and have a reasonably equivalent useful conservation purpose compared to the interest being replaced, taking into consideration all effects from fragmentation of the whole habitat.

(c) A recipient of funding who acquires an interest in real property under paragraph (a) must separately record a notice of funding restrictions in the appropriate local government office where the conveyance of the interest in real property is filed. The notice of funding agreement must contain:

(1) a legal description of the interest in real property covered by the funding agreement;

(2) a reference to the underlying funding agreement;

(3) a reference to this section; and

(4) the following statement:

"This interest in real property shall be administered in accordance with the terms, conditions, and purposes of the grant agreement controlling the acquisition of the property. The interest in real property, or any portion of the interest in real property, shall not be sold, transferred, pledged, or otherwise disposed of or further encumbered without obtaining the prior written approval of the Legislative-Citizen Commission on Minnesota Resources or its successor. The ownership of the interest in real property transfers to the state if: (1) the holder of the interest in real property fails to comply with the terms and conditions of the grant agreement or work plan; or (2) restrictions are placed on the land that preclude its use for the intended purpose as specified in the appropriation."

History: 1Sp2001 c 2 s 141; 2002 c 225 s 4; 2006 c 243 s 21; 2013 c 52 s 6



Section 116P.16 — REAL PROPERTY INTEREST REPORT.

By December 1 each year, a recipient of an appropriation from the trust fund, that is used for the acquisition of an interest in real property, including, but not limited to, an easement or fee title, must submit annual reports on the status of the real property to the Legislative-Citizen Commission on Minnesota Resources or its successor in a form determined by the commission. The responsibility for reporting under this section may be transferred by the recipient of the appropriation to another person who holds the interest in the real property. To complete the transfer of reporting responsibility, the recipient of the appropriation must:

(1) inform the person to whom the responsibility is transferred of that person's reporting responsibility;

(2) inform the person to whom the responsibility is transferred of the property restrictions under section 116P.15; and

(3) provide written notice to the commission of the transfer of reporting responsibility, including contact information for the person to whom the responsibility is transferred.

After the transfer, the person who holds the interest in the real property is responsible for reporting requirements under this section.

History: 1Sp2005 c 1 art 2 s 136; 2006 c 243 s 21; 2013 c 52 s 7



Section 116P.17 — ACQUIRING LANDS OR INTEREST IN LANDS; COMMISSIONER APPROVAL.

Subdivision 1. Commissioner approval. (a) A recipient of an appropriation from the trust fund who acquires an interest in real property must receive written approval from the commissioner of natural resources prior to the acquisition, if the interest is acquired in whole or in part with the appropriation. A recipient must request the commissioner's approval at least ten business days before the proposed acquisition. When a recipient requests approval under this subdivision, the recipient must simultaneously submit the same information to the commission. Conservation easements to be held by the Board of Water and Soil Resources and acquisitions specifically identified in appropriation laws are not subject to commissioner approval under this section.

(b) The commissioner shall approve acquisitions under this section only when the interest in real property:

(1) is identified as a high priority by the commissioner and meets the objectives and criteria identified in the applicable acquisition plan for the intended management status of the property; or

(2) is otherwise identified by the commissioner as a priority for state financing.

Subd. 2. Value assessment. At least ten business days prior to acquiring an interest in real property with an appropriation from the trust fund, a recipient of an appropriation must submit the most recent tax assessed value and most recent tax statement of the real property and the amount the recipient plans to offer for the interest in real property to the commission and the commissioner of natural resources. Conservation easements to be held by the Board of Water and Soil Resources are not subject to the requirements of this section. The board shall keep a record of the tax assessed value of the real property at the time of acquisition and the most recent tax statement.

History: 2010 c 362 s 3; 2013 c 52 s 8; 2014 c 226 s 3



Section 116P.18 — LANDS IN PUBLIC DOMAIN.

Money appropriated from the trust fund must not be used to purchase any land in fee title or a permanent conservation easement if the land in question is fully or partially owned by the state or a political subdivision of the state or was acquired fully or partially with state money, unless:

(1) the purchase creates additional direct benefit to the protection, conservation, preservation, and enhancement of the state's air, water, land, fish, wildlife, and other natural resources; and

(2) the purchase is approved, prior to the acquisition, by an affirmative vote of at least 12 members of the commission.

History: 2013 c 52 s 9



Section 116P.19 — DONATIONS.

A recipient of money from the trust fund must not accept a monetary donation or payment from an owner of land that is acquired in fee in whole or in part with an appropriation from the trust fund that exceeds the documented expenses that are directly related to and necessary for activities specified in the work plan approved by the commission, unless expressly approved by the commission in the work plan. This section does not apply to:

(1) donations that are not connected with the acquisition transaction; or

(2) bargain sales, as defined by Code of Federal Regulations, title 26, section 1.1011-2, provided that the purchase price reimbursed by the state does not exceed the purchase price paid by the recipient.

History: 2016 c 186 s 5



Section 116P.20 — EASEMENT MONITORING AND ENFORCEMENT REQUIREMENTS.

A recipient of money appropriated from the trust fund for easement monitoring and enforcement may spend the money only on activities included in an easement monitoring and enforcement plan contained within the work plan. Money received for monitoring and enforcement, including earnings on the money received, must be kept in a monitoring and enforcement fund held by the recipient and dedicated to monitoring and enforcing conservation easements in Minnesota. A recipient of an appropriation for easement monitoring and enforcement must, within 120 days after the close of the recipient's fiscal year, provide an annual financial report to the commission or the commission's successor on the easement monitoring and enforcement fund as specified in the work plan. Money appropriated from the trust fund for monitoring and enforcement of easements and earnings on the money appropriated revert to the state if:

(1) the easement transfers to the state;

(2) the recipient fails to file an annual financial report and then fails to cure the default within 30 days of notification of the default by the state; or

(3) the recipient fails to comply with the terms of the monitoring and enforcement plan contained within the work plan and fails to cure the default within 90 days of notification of the default by the state.

History: 2016 c 186 s 6






Chapter 116Q — GREAT LAKES PROTECTION FUND

Section 116Q.01 — GREAT LAKES PROTECTION FUND.

The Great Lakes protection fund has been created by the governors of the eight Great Lakes states as a nonprofit corporation under the laws of the state of Illinois. The fund is a permanent endowment whose purpose is to advance the principles, goals, and objectives of the Great Lakes toxic substances control agreement executed by the governors of the eight Great Lakes states in May 1986 and to ensure the continuous development of needed scientific information, new cleanup technologies, and innovative methods of managing pollution problems as a cooperative effort in the Great Lakes region. The governor may enter this state as a member of the Great Lakes protection fund and do all things necessary or incidental to participate in the fund, as spelled out in its articles of incorporation, filed with the Illinois secretary of state on or about September 26, 1989, and its bylaws, as amended through September 26, 1989. If congressional consent to the Great Lakes protection fund carries with it conditions that materially change the provisions agreed to by the party states, this state reserves the option to terminate further participation in the fund.

History: 1990 c 594 art 1 s 58



Section 116Q.02 — STATE RECEIPTS FROM FUND.

Subdivision 1. Great Lakes protection account. Any money received by the state from the Great Lakes protection fund, whether in the form of annual earnings or otherwise, must be deposited in the state treasury and credited to a special Great Lakes protection account. Money in the account must be spent only as specifically appropriated by law for protecting water quality in the Great Lakes. Approved purposes include, but are not limited to, supplementing in a stable and predictable manner state and federal commitments to Great Lakes water quality programs by providing grants to finance projects that advance the goals of the regional Great Lakes toxic substances control agreement and the binational Great Lakes water quality agreement.

Subd. 2. LCCMR review. The legislature intends not to appropriate money from the Great Lakes protection account until projects have been reviewed and recommended by the Legislative-Citizen Commission on Minnesota Resources. A work plan must be prepared for each project for review by the commission. The commission must recommend specific projects to the legislature.

History: 1990 c 594 art 1 s 59; 2006 c 243 s 21









Chapters 116R - 116W — BUSINESS DEVELOPMENT

Chapter 116R — AIRCRAFT FACILITIES; STATE FINANCING

Section 116R.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 116R.01 to 116R.15.

Subd. 2. Bonds. "Bonds" means the bonds authorized under section 116R.02, subdivision 1, or bonds issued to refund these bonds, except for deficiency bonds.

Subd. 3. Commissioner. "Commissioner" means the commissioner of management and budget.

Subd. 4. Corporate headquarters. "Corporate headquarters" means the principal office from which the business of the corporation is conducted and the principal office of the chief executive officer of the corporation.

Subd. 5. Deficiency bonds. "Deficiency bonds" means the bonds authorized under section 116R.13, subdivision 3, or bonds issued to refund these bonds.

Subd. 6. Project. "Project" means the facilities or any property described in section 116R.02, subdivision 5.

Subd. 7. Related person. "Related person" means any guarantor of the obligations of the lessee under the lease of a project and any other person whose relation to the lessee or the guarantor is that of a related person as defined in section 147 (a)(2) of the Internal Revenue Code of 1986, as amended through December 31, 1990, and whose financial condition the commissioner determines to be material for the purposes of carrying out the due diligence duties under section 116R.02.

Subd. 8. State guaranteed bonds. "State guaranteed bonds" means all outstanding bonds secured as provided in section 116R.02, subdivision 4, paragraph (a).

Subd. 9. Cash collateral. "Cash collateral" means cash or securities issued or unconditionally guaranteed as to payment of principal and interest by the United States of America and maturing or callable at the option of the holder within two years.

History: 1991 c 350 art 1 s 1; 1993 c 13 art 1 s 24; 2007 c 138 s 1,16; 2009 c 101 art 2 s 109



Section 116R.02 — BOND ISSUE; SALE AUTHORIZATION.

Subdivision 1. Sale authorization. The commissioner of management and budget, upon the request of the governor, may issue and sell revenue bonds as provided under sections 116R.01 to 116R.15 in one or more series or issues for the purposes provided in this section in the aggregate principal amount of up to $350,000,000, except for refunding bonds. Proceeds of the bonds and investment income on the proceeds are appropriated in the amounts and for the purposes specified in subdivisions 2 and 5 and section 116R.04.

Subd. 2. Loan, lease, and revenue agreements. (a) The commissioner may loan the proceeds of the bonds, make other loans or enter into lease agreements or other revenue agreements for the project described in subdivision 5. The commissioner may provide for servicing of the loans and agreements, the times they are payable and the amounts of payments, the amount of the loans and agreements, their security, and other terms, conditions, and provisions necessary or convenient in connection with them and may enter into all necessary contracts and security instruments in connection with them. The commissioner shall seek to obtain the best available terms and security for the loans or agreements. The terms and security must be reasonably determined by the commissioner to be adequate and of the kind and degree which would be required by an investment banking or other financial institution. The facilities described in subdivision 5 must be pledged as collateral for the loans made and bonds issued under sections 116R.01 to 116R.15.

(b) To reduce the risk that state general funds will be needed to pay debt service on the state guaranteed bonds, the commissioner must require that the financing arrangements include a coverage test satisfactory to the commissioner so that the sum of the value of the assets and other security pledged to the payment of bonds or the rent due under any lease of the project and taken into account by the commissioner is no less than 125 percent of the difference between the outstanding state guaranteed bonds, and any cash collateral held in a debt service reserve account and pledged to the payment of principal and interest for the state guaranteed bonds and no other bonds. Assets and other security that may be taken into account include (1) net unencumbered value of the project and any collateral or third-party guaranty, including a letter of credit, pledged or otherwise furnished by a user of the project or by a benefited airline company as security for the payment of rent, (2) bond proceeds, including earnings thereon, and (3) prepayments of rent, after making such adjustments the commissioner determines to be appropriate to take into account any outstanding bonds secured by a lien on the project or rent that is prior to the lien securing the state guaranteed bonds, but excluding any cash collateral deducted from the outstanding state guaranteed bonds in applying the coverage test. The commissioner may adopt the method of valuing the assets and other security as the commissioner determines to be appropriate, including valuation of the project at its original cost less depreciation.

Subd. 3. [Repealed, 2007 c 138 s 17]

Subd. 4. Security. (a) If so provided in the commissioner's order or any indenture authorizing the applicable series of bonds, up to $125,000,000 principal amount of bonds for the facility described in subdivision 5, and any bonds issued to refund these bonds may be secured by either of the following methods:

(1) upon the occurrence of any deficiency in a debt service reserve fund for a series of bonds as provided in section 116R.13, subdivision 3, the commissioner shall issue and sell deficiency bonds in a principal amount not to exceed $125,000,000 for facilities described in subdivision 5; or

(2) the bonds may be directly secured by a pledge of the full faith, credit, and taxing power of the state and issued as general obligation revenue bonds of the state in accordance with the Minnesota Constitution, article XI, sections 4 to 7. In no event may the security provided by this paragraph extend in whole or part to any series of bonds other than the initial series of bonds so secured and any series of bonds issued to refund these bonds.

Deficiency bonds and bonds issued under clause (2) must be issued in accordance with and subject to sections 16A.641, 16A.66, 16A.672, and 16A.675, except for section 16A.641, subdivision 5, except as otherwise provided in Laws 1991, chapter 350, article 1, and except that the bonds may be sold at public or private sale at a price or prices determined by the commissioner as provided in section 116R.13, subdivision 3.

(b) The commissioner may request St. Louis County to pay or secure payment of principal and interest due on up to $12,600,000 principal amount of revenue bonds for the facility described in subdivision 5. At the request of the commissioner, St. Louis County shall, by resolution of its county board, unconditionally and irrevocably pledge as a general obligation, its full faith, credit, and taxing power to pay or secure payment of principal and interest due on the principal amount or amounts requested by the commissioner. The general obligation and pledge of St. Louis County are not subject to and shall not be taken into account for purposes of any debt limitation. A levy of taxes for the St. Louis County general obligation is not subject to and shall not be taken into account for purposes of any levy limitations. The general obligation and the bonds secured by the general obligation may be issued without an election. Except for sections 475.61 and 475.64, chapter 475 does not apply to the general obligation or to the bonds secured by the general obligation.

(c) The commissioner may request the city of Duluth to pay or secure payment of principal and interest due on up to $47,600,000 principal amount of revenue bonds for the facility described in subdivision 5. At the request of the commissioner, the city of Duluth shall pledge specified revenues of the city, as provided in Laws 1991, chapter 350, article 1, section 24, to pay principal and interest due on the principal amount requested by the commissioner.

(d) Bonds and deficiency bonds issued under sections 116R.01 to 116R.15 and any indenture entered into in connection with the issuance of the bonds are not subject to section 16B.06.

Subd. 5. Use of proceeds; aircraft maintenance facility. The proceeds of the bonds issued in a principal amount not to exceed $250,000,000 may be used to finance the costs related to the planning, construction, improvement, or equipping of a heavy maintenance facility for aircraft and facilities subordinate and related to the facility to be located at the Duluth International Airport and any costs of issuance, reserves, credit enhancement, or an initial period of interest payments related to the bonds or the facility. The bond proceeds are appropriated to the commissioner for the purposes specified in this subdivision. With the approval of the commissioner, the owner of the facility may place a mortgage or security interest lien on the facility or any interest in or part of the facility. The mortgage is exempt from the mortgage registry tax imposed under chapter 287. In the event of a default under the loan, lease agreement, or other revenue agreement, the facility, or any part of the facility, may be leased or sold to another person for any lawful purpose, subject to the approval of the commissioner. The approval of the commissioner is not required if the bond trustee has taken control of the facility as a result of a default.

The ownership of the facility by the owner may create no liability of the owner for payment of the debt service on the bonds if so determined by the commissioner. The owner may require as a condition of entering into the lease of the facility that the lessee or other party pay all costs, expenses, or any other obligations of ownership of the facility.

No revenues derived from the lease of the project may be used other than for a purpose related to the project, including its operation, administration, maintenance, improvement, or financing.

Subd. 6. [Repealed, 2007 c 138 s 17]

Subd. 7. [Repealed, 2007 c 138 s 17]

Subd. 8. Environmental assessment. Notwithstanding any other law or rule, no environmental review must be completed prior to the approval of an application and the issuance of a conditional commitment for the loan, or the taking of any other action permitted by Laws 1991, chapter 350, article 1, including the issuance of bonds, unless considered necessary or desirable by the commissioner to prepare for a final commitment and to make it effective. Environmental review, to the extent required by law, shall be made in conjunction with the issuance by state agencies of environmental permits for the project. Permits may be applied for prior to the issuance of a conditional commitment. Action shall be taken as expeditiously as possible on environmental review and all permits required.

Subd. 9. [Repealed, 2007 c 138 s 17]

History: 1991 c 350 art 1 s 2; 1Sp2003 c 4 s 1; 2007 c 138 s 2-5; 2009 c 101 art 2 s 109



Section 116R.03 — GENERAL POWERS.

For the purpose of exercising the specific powers authorized under sections 116R.01 to 116R.15 and effectuating the other purposes of sections 116R.01 to 116R.15, the commissioner may:

(1) acquire, hold, pledge, assign, lease, or dispose of real or personal property or any interest in property, including a mortgage or security interest in a facility described in section 116R.02, subdivision 5;

(2) enter into agreements, contracts, or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization, including contracts or agreements for administration and implementation of all or part of sections 116R.01 to 116R.15;

(3) acquire real property, or an interest therein, by purchase or foreclosure, where the acquisition is necessary or appropriate;

(4) enter into agreements with lenders, borrowers, or the issuers of securities for the purpose of regulating the development and management of any facility financed in whole or in part by the proceeds of bonds or loans;

(5) enter into agreements with other appropriate federal, state, or local governmental units;

(6) contract with, use, or employ any federal, state, regional, or local public or private agency or organization, legal counsel, financial advisors, investment bankers or others, upon terms the commissioner considers necessary or desirable, to assist in the exercise of any of the powers authorized under sections 116R.01 to 116R.15 and to carry out the objectives of sections 116R.01 to 116R.15 and may pay for the services from bond proceeds or otherwise available department money; and

(7) in the event of a default under the loan, lease agreement, or other revenue agreement, the facility, or any part of the facility, may be leased or sold to another person for any lawful purpose. The lease or sale is subject to the approval of the commissioner if there are bonds outstanding for financing the facility. The approval of the commissioner is not required if the bond trustee has taken control of the facility as a result of a default.

History: 1991 c 350 art 1 s 3; 2007 c 138 s 6



Section 116R.04 — REVENUE BONDS; PURPOSES, TERMS, APPROVAL.

Subdivision 1. Bonds. The commissioner from time to time may issue negotiable bonds in one or more series or issues in a principal amount which, in the opinion of the commissioner of employment and economic development, is necessary to provide sufficient funds for achieving the purposes of sections 116R.01 to 116R.15, which may include the construction of a heavy maintenance facility for aircraft to be located at the Duluth International Airport, the financing of an aircraft engine repair facility in the city of Hibbing, the payment of interest on bonds of the commissioner, the establishment of reserves to secure the bonds, and the payment of all other expenditures of the commissioner and the owner of a financed facility incident to and necessary or convenient to carry out the purposes and powers of sections 116R.01 to 116R.15. The bonds may be issued as bonds or notes or in any other form authorized by law. Except as provided in subdivision 3, section 116R.02, subdivision 4, paragraph (a), or an order of the commissioner or indenture authorizing the bonds, sections 16A.631 to 16A.675 do not apply to the bonds authorized under section 116R.02.

Subd. 2. Refunding of bonds. The commissioner from time to time may issue bonds for the purpose of refunding any bonds then outstanding, including the payment of any redemption premiums thereon, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the bonds to be refunded, to the redemption of such outstanding bonds on any redemption date, or to pay interest on the refunding bonds and may, pending such application, be placed in escrow to be applied to such purchase, payment, retirement, or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on any such investment may also be applied to the payment of the bonds to be refunded, interest or premiums on the refunded bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of such proceeds and any investment income may be returned to the general fund or, if applicable, the state bond fund, for use in any lawful manner. All refunding bonds issued under the provisions of this subdivision must be issued and secured in the manner provided by order of the commissioner, provided that any refunding bonds may be secured in any manner by which the refunded bonds were secured and payable from any source from which the refunded bonds were payable.

Subd. 3. Kind of bonds. All bonds issued under this section must be issued in the form and manner and information in a bond register is subject to the limitations provided in section 16A.672.

Subd. 4. Compliance with federal law. The commissioner may covenant and agree with the holders of the bonds that the state will comply, insofar as possible, with the provisions of the United States Internal Revenue Code now or hereafter enacted that are applicable to the bonds and that establish conditions under which the interest to be paid on the bonds will not be includable in gross income for federal tax purposes.

Subd. 5. Taxability of interest. The bonds may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes.

History: 1991 c 350 art 1 s 4; 1Sp2003 c 4 s 1; 2007 c 138 s 16



Section 116R.05 — BONDS; ORDERS AUTHORIZING, ADDITIONAL TERMS, SALE.

Subdivision 1. Terms. The bonds must be authorized by an order or orders of the commissioner, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States, at such place or places within or without the state, and be subject to such terms of redemption or purchase prior to maturity as the order or orders may provide, or as may be provided in any indenture or indentures of trust. If, for any reason, whether existing at the date of issue of any bonds or at the date of making or purchasing any loan or securities from the proceeds or after that date, the interest on any bonds is or becomes subject to federal income taxation, this shall not impair or affect the validity of the provisions made for the security of the bonds. The bonds may be sold at public or private sale at a price or prices determined by the commissioner. The underwriting discount, spread, or commission paid or allowed to the underwriters of the bonds, however, must be an amount not in excess of the amount determined by the commissioner to be reasonable in the light of the risk assumed and the expenses of issuance, if any, required to be paid by the underwriters or prevailing market conditions and practices.

Subd. 2. Sources of payment. Except as otherwise provided for bonds issued under section 116R.02, subdivision 4, paragraph (a), the bonds and interest payable thereon are payable solely from the following sources and are irrevocably appropriated for that purpose, but only to the extent provided in the order or indenture authorizing or securing the bonds:

(1) revenues of any nature derived from the ownership, lease, operation, sale, foreclosure, or refinancing of a project described in section 116R.02, subdivision 5;

(2) repayments of any loans made under sections 116R.01 to 116R.15;

(3) proceeds of any bonds or deficiency bonds;

(4) amounts in any account or accounts authorized by section 116R.11 or 116R.12;

(5) amounts paid by St. Louis County under its obligations referred to in section 116R.02, subdivision 4, and amounts paid under Laws 1991, chapter 350, article 1, section 24 or 25, for the payment of bonds or interest thereon;

(6) amounts payable under any insurance policy, guaranty, letter of credit, or other instrument securing the bonds;

(7) any other revenues which the commissioner may pledge but excluding state appropriations unless the appropriation was specifically designated for that purpose; and

(8) investment income on any of the sources specified in clauses (1) to (7).

Subd. 3. Not a state debt. Except as provided in section 116R.02, subdivision 4, paragraph (a), no bond shall constitute a debt of the state within the meaning of any statutory or constitutional limitation or pledge the full faith and credit of the state and no holder of any bonds may compel any exercise of the taxing power of the state to pay principal, premiums, or interest for the bonds, nor to enforce payment of principal, premiums, or interest against any property of the state, except for property expressly pledged, mortgaged, encumbered, or appropriated for this purpose.

History: 1991 c 350 art 1 s 5; 2007 c 138 s 7



Section 116R.06 — BONDS; OPTIONAL ORDER AND CONTRACT PROVISIONS.

Any order authorizing any bonds or any issue of bonds or any indenture may contain provisions, which may be a part of the contract with the holders of the bonds, as to the matters referred to in this section.

(a) It may pledge or create a lien on money or property and any money held in trust or otherwise by others to secure the payment of the bonds or of any series or issue of bonds and interest thereon and of any sums due to the trustee under the indenture, and may grant different priorities in the lien for different series of bonds, subject to any agreements with bondholders which exist.

(b) It may provide for the custody, collection, securing, investment, and payment of money.

(c) It may set aside reserves or sinking funds and provide for their regulation and disposition and may create other special funds into which money may be deposited.

(d) It may limit the loans and securities to which the proceeds of sale of bonds may be applied and may pledge repayments thereon to secure the payment of the bonds or of any series or issue of bonds.

(e) It may limit the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.

(f) It may prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which that consent may be given.

(g) It may vest in a trustee or trustees property, rights, powers, and duties in trust determined by the commissioner, which may include any or all of the rights, powers, and duties of the bondholders, or may limit the rights, powers, and duties of the trustee. It may make contracts with a trustee or trustees authorizing the trustee or trustees to invest in investments that may be invested in by the state Board of Investment under section 11A.24, and apply, or dispose of and use money in any account.

(h) It may define the acts or omissions to act which constitute a default in the obligations and duties of the commissioner and may provide for the rights and remedies of the holders of bonds in the event of a default, and provide any other matters of like or different character, consistent with the general laws of the state and other provisions of sections 116R.01 to 116R.15, which in any way affect the security or protection of the bonds and the rights of the bondholders.

(i) It may incur obligations under the indenture or under any paying agency, bond registrar agreement or escrow agreement to pay the compensation and expenses of the trustee, paying agent, bond registrar or escrow agent for the bonds and to pay any sums required to be rebated to the United States to comply with applicable tax laws; and a sum sufficient to satisfy these obligations is annually appropriated to the commissioner from the general fund to the extent other revenues available for that purpose are insufficient.

History: 1991 c 350 art 1 s 6; 2007 c 138 s 16



Section 116R.07 — PLEDGES.

Any pledge made by the commissioner is valid and binding from the time the pledge is made. The money or property pledged and later received by the commissioner is immediately subject to the lien of the pledge without any physical delivery of the property or money or further act, and the lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commissioner, whether or not those parties have notice of the lien or pledge. Neither the order nor any other instrument by which a pledge is created need be recorded.

History: 1991 c 350 art 1 s 7



Section 116R.08 — BONDS; NONLIABILITY OF INDIVIDUALS.

The commissioner and the commissioner's staff and any person executing the bonds are not personally liable on the bonds or subject to any personal liability or accountability by reason of their issuance.

History: 1991 c 350 art 1 s 8



Section 116R.09 — BONDS; PURCHASE AND CANCELLATION.

The commissioner, subject to agreements with bondholders which may then exist, has power out of any funds available for the purpose to purchase bonds of the commissioner at a price not exceeding (a) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

History: 1991 c 350 art 1 s 9



Section 116R.10 — STATE PLEDGE AGAINST IMPAIRMENT OF CONTRACTS.

The state pledges and agrees with the holders of any bonds that the state will not limit or alter the rights vested in the commissioner to fulfill the terms of any agreements made with the bondholders, or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The commissioner may include this pledge and agreement of the state in any agreement with the holders of bonds issued under sections 116R.01 to 116R.15.

History: 1991 c 350 art 1 s 10; 2007 c 138 s 16



Section 116R.11 — AIRCRAFT FACILITIES FUNDS AND DEBT SERVICE ACCOUNTS.

Subdivision 1. Funds. The commissioner or any trustee appointed by the commissioner under sections 116R.01 to 116R.15 shall establish and maintain an aircraft facilities fund for the project described in section 116R.02, subdivision 5. Except for amounts required by the commissioner to be deposited in a debt service account, proceeds of each issue of bonds authorized under section 116R.02, subdivision 1, must be deposited in a separate account, debt service reserve, or other account designated by the commissioner. Money in the account is appropriated to the commissioner. The commissioner or the owner of the project described in section 116R.02, subdivision 5, may withdraw proceeds of bonds for application to the appropriated purposes in the manner provided by order of the commissioner or in any indenture authorized by order of the commissioner. The commissioner may establish whatever accounts might be necessary to carry out sections 116R.01 to 116R.15. All deposits into and disbursements from accounts for the purposes and from the sources of revenue authorized by sections 116R.01 to 116R.15 and provided in an order of the commissioner or an indenture or other agreement authorized by the commissioner are appropriated for that purpose.

Subd. 2. Accounts. The commissioner of management and budget or any trustee appointed by the commissioner under sections 116R.01 to 116R.15 shall maintain permanently on official books and records debt service accounts separate from all other funds and accounts, to record all receipts and disbursements of money for principal and interest payments on each series of bonds. No later than the due date of each principal and interest payment on the bonds, the commissioner shall withdraw from the proceeds of the bonds, or from revenues on hand and available for the purpose, and shall deposit in the debt service accounts the amount, if any, required to be deposited in the account by the order of the commissioner or any indenture authorized by an order of the commissioner. All amounts in any debt service account are appropriated for the payment of principal, premiums, and interest for the bonds to which the account relates. If the Minnesota Constitution, article XI, section 7, applies to any series of bonds, amounts in the debt service account and any debt service reserve account established under section 116R.13 for the bonds, regardless of who holds or invests the amounts, must be special accounts of the state bond fund, for which the commissioner of management and budget shall maintain records. Amounts in the accounts must reduce any levy otherwise required by the Minnesota Constitution for payment of principal or interest on the bonds.

History: 1991 c 350 art 1 s 11; 2003 c 112 art 2 s 50; 2007 c 138 s 8,16; 2009 c 101 art 2 s 109



Section 116R.12 — POWERS AND DUTIES OF TRUSTEE.

Subdivision 1. General. The trustee, if any, designated in any indenture or order securing an issue of bonds may, in the trustee's own name, if so provided in the indenture or order:

(1) enforce all rights of the bondholders, including the right to require the commissioner to collect fees, charges, interest, and payments on leases, loans, or interests therein held by the commissioner and eligible securities purchased by it adequate to carry out any agreement as to, or pledge of, those fees, charges, and payments, and to require the commissioner to carry out any other agreements with the holders of the bonds and to perform the duties required under sections 116R.01 to 116R.15;

(2) bring suit upon the bonds;

(3) require the commissioner to account as if it were the trustee of any express trust for the holders of the bonds;

(4) enjoin any acts or things which may be unlawful or in violation of the rights of holders of the bonds; or

(5) upon a default as defined in any bond, order, or indenture, declare all the bonds due and payable, enforce any remedy available under law, and if all defaults are made good, the trustee may annul the declaration and consequences.

Subd. 2. Additional powers. In addition to the powers in subdivision 1, the trustee has all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders in the enforcement and protection of their rights.

Subd. 3. Venue. The venue of any action or proceedings brought by a trustee is in Ramsey County.

Subd. 4. Approval. The approval of the commissioner is not required if the bond trustee has taken control of the facility as a result of a default.

History: 1991 c 350 art 1 s 12; 2007 c 138 s 9,16



Section 116R.13 — DEBT SERVICE RESERVE ACCOUNT.

Subdivision 1. Authority. The commissioner or a trustee appointed by the commissioner may create, maintain, and establish a special account or accounts for the security of one or more or all series of the bonds, which accounts are known as debt service reserve accounts. The commissioner may pay into each debt service reserve account:

(1) any money appropriated by the state only for the purposes of that account;

(2) any proceeds of sale of bonds to the extent provided in the order or indenture authorizing their issuance;

(3) any money directed to be transferred by the commissioner to that debt service reserve account; and

(4) any other money made available to the commissioner for the purpose of that account from any other source.

Subd. 2. Use of money. The money held in or credited to each debt service reserve account, except as provided in this section, must be used solely for the payment of the principal of bonds of the commissioner as the bonds mature or otherwise become due, the purchase of the bonds, the payment of interest on the bonds, the payment of any premium required when the bonds are redeemed before maturity, the payment of trustee or paying agency or registrar fees and expenses, the reimbursement of any advance made from another fund or account, or the payment of any rebate amounts owing to the United States government in accordance with any applicable covenant to comply with federal tax laws; provided, that money in a debt service reserve account may not be withdrawn at any time in an amount which would reduce the amount of the account to less than any amount which the commissioner determines to be reasonably necessary for the purposes of the account, except for the purpose of paying principal, premium, or interest due on bonds secured by the account, for the payment of which other money is not available.

Subd. 3. General obligation bonds. (a) If the amount in any debt service reserve account falls below the minimum required in an order of the commissioner or indenture for the applicable series of bonds and the order or indenture so provides and subject to the limitations in section 116R.02, subdivision 4, paragraph (a), clause (1), the commissioner shall issue as promptly as practicable, but in no event later than six months after the occurrence of the deficiency, general obligation bonds in accordance with the Minnesota Constitution, article XI, section 7, and sections 16A.641, subdivisions 1 to 4 and 6 to 13; 16A.66; 16A.672; 16A.675; and 116R.02, subdivision 4, except as otherwise provided in this section and unless provision is made for restoring the deficiency from other sources. Section 16A.641, subdivision 5, does not apply to the issuance of bonds authorized under this subdivision. Amounts sufficient to pay the costs of issuance of the deficiency bonds are appropriated to the commissioner from the general fund to the extent other available money is insufficient. Proceeds of the deficiency bonds may be used to pay costs related to the issuance of the deficiency bonds and interest due on the deficiency bonds and to establish a debt service reserve for the deficiency bonds. Any remaining proceeds must be deposited in the debt service reserve account, except that accrued interest must be deposited as provided in section 16A.641, subdivision 7, paragraph (b). The proceeds of the deficiency bonds and any investment income are appropriated for these purposes. In any event, the proceeds of the deficiency bonds deposited in the debt service reserve account must be an amount not less than the commissioner determines is required to pay principal and interest on the state guaranteed bonds secured by the debt service reserve account.

(b) The underwriting discount, spread, or commission paid or allowed to the underwriters or placement agents of deficiency bonds and bonds described in section 116R.02, subdivision 4, paragraph (a), must be an amount not in excess of the amount determined by the commissioner to be reasonable in light of the risk assumed and the expense of issuance, if any, required to be paid by the underwriters, placement agents, or prevailing market conditions and practices.

Subd. 4. Limitation. If the commissioner creates a debt service reserve account for the security of any series of bonds, the commissioner may not issue any additional bonds which are similarly secured if the amount of any of the debt service reserve accounts at the time of issuance does not equal or exceed the minimum amount, if any, required by the resolution creating that account, unless the commissioner deposits in each account at the time of issuance, from the proceeds of the bonds or otherwise, an amount which, together with the amount then in the account, will not be less than the minimum amount required.

Subd. 5. Excess money. To the extent consistent with the orders and indentures securing outstanding bonds, the commissioner may, at the close of any fiscal year, transfer to any other account from any debt service reserve account, any excess in that account over the amount considered by the commissioner to be reasonably necessary for the purpose of the account.

Subd. 6. Construction. Nothing in this section may be construed to limit the right of the commissioner to create and establish by order or indenture other accounts or security in addition to debt service reserve accounts which are necessary or desirable in connection with any bonds.

History: 1991 c 350 art 1 s 13



Section 116R.14 — CONSTRUCTION.

Sections 116R.01 to 116R.15 are necessary for the welfare of the state of Minnesota and its inhabitants; therefore, they shall be liberally construed to effect their purpose.

History: 1991 c 350 art 1 s 14; 2007 c 138 s 16



Section 116R.15 — SEVERABILITY; ACTIONS.

Each of the provisions of sections 116R.01 to 116R.15, and each application thereof to particular circumstances, is severable. If any provision or application is found to be unconstitutional and void, it is the intention that the remaining provisions and applications shall be valid and enforceable to the full extent possible under section 645.20.

History: 1991 c 350 art 1 s 15; 2007 c 138 s 16






Chapter 116S — MINNESOTA BUSINESS FINANCE, INC.

Section 116S.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Board. "Board" means the Board of Directors of Minnesota Business Finance, Inc.

Subd. 3. Corporation. "Corporation" means Minnesota Business Finance, Inc.

History: 1993 c 177 s 2



Section 116S.02 — CORPORATION; MEMBERS; BOARD OF DIRECTORS; POWERS.

Subdivision 1. Public corporation. Minnesota Business Finance, Inc. is a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Minnesota Business Finance, Inc."

Subd. 2. Purpose. The purpose of the corporation is to engage in economic development activities throughout Minnesota and to provide access to capital for commercial borrowers throughout Minnesota primarily through the Small Business Administration section 503 program, United States Code, title 15, section 697, as amended.

Subd. 3. Board of directors. The corporation is governed by a board of 14 directors. The membership terms, compensation, removal, and filling of vacancies of public members of the board are governed by section 15.0575 except that the terms of the public members are concurrent. The membership of the board consists of the commissioner of employment and economic development or the commissioner's designee and 13 members who are:

(1) involved in economic development within the state of Minnesota;

(2) selected by the membership of the corporation in accordance with section 116S.04, subdivision 3; and

(3) representative of government, private-sector lending institutions, community organizations, and business organizations as described in Code of Federal Regulations, title 13, section 108.503-1(b)(2), as amended.

Subd. 4. Bylaws. The board of directors shall adopt bylaws and publish the bylaws and amendments to the bylaws in the State Register.

Subd. 5. Places of business. The board shall locate and maintain the corporation's places of business within the state.

Subd. 6. Meetings and actions of board. (a) The board shall meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Except as provided in subdivision 7, board meetings are subject to chapter 13D.

(b) A conference among directors by any means of communication through which the directors may simultaneously hear each other during the conference constitutes a board meeting if the number of directors participating in the conference is sufficient to constitute a quorum for the meeting. Participation in a meeting by that means constitutes presence in person at the meeting.

Subd. 7. Closed meetings; recording. The board of directors may by a majority vote in a public meeting decide to hold a closed meeting for purposes of discussing data described in subdivision 8 or security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded. The data on the tape are nonpublic data or private data on individuals as defined in section 13.02, subdivision 9 or 12, whichever is applicable.

Subd. 8. Application and investigative data. Financial data, statistics, and information furnished to the corporation in connection with assistance or proposed assistance, including credit reports, financial statements, statements of net worth, income tax returns, either personal or corporate, and any other business and personal financial records are private data with regard to data on individuals under section 13.02, subdivision 12, or as nonpublic data with regard to data not on individuals under section 13.02, subdivision 9.

Subd. 9. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest or a conflict of interest as described in section 10A.07.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736.

Subd. 11. Data practices and records management. The corporation is subject to chapter 13 and sections 15.17 and 138.163 to 138.226.

History: 1993 c 177 s 3; 1Sp2003 c 4 s 1



Section 116S.03 — CORPORATE PERSONNEL.

Subdivision 1. Generally. The board shall appoint and set the compensation for the executive director, who serves as chief executive officer of the corporation. The executive director's compensation may not exceed 95 percent of the salary of the governor set under section 15A.082. The board may designate the executive director as its general agent. Subject to the approval of the board, the executive director shall employ staff consultants and other agents necessary to carry out the mission of the corporation.

Subd. 2. Status of employees. Employees, officers, and directors of the corporation are not state employees, but are covered by section 3.736 and, at the option of the board, may participate in the state retirement plan, the state deferred compensation plan for employees in the unclassified service, and an insurance plan administered by the commissioner of management and budget.

History: 1993 c 177 s 4; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 116S.04 — POWERS OF CORPORATION.

Subdivision 1. General corporate powers. (a) The corporation has the powers granted to a nonprofit corporation by section 317A.161, except as otherwise provided in this chapter.

(b) Except as specified in section 116S.02, subdivision 10, the state is not liable for the obligations of the corporation.

(c) Section 317A.161 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 317A.

(d) The corporation is a state agency for purposes of the following accounting and budgeting requirements:

(1) financial reports and other requirements under section 16A.06;

(2) the state budget system under sections 16A.095, 16A.10, and 16A.11;

(3) the state allotment and encumbrance, and accounting systems under sections 16A.14, subdivisions 2, 3, 4, and 5; and 16A.15, subdivisions 2 and 3; and

(4) indirect costs under section 16A.127.

Subd. 2. Duties. (a) The corporation must qualify as a state development company for purposes of United States Code, title 15, section 697, as amended, and must comply with applicable Small Business Administration organizational, operational, regulatory, and reporting requirements.

(b) The corporation must also comply with the requirements of the Small Business Administration's section 504 loan program, United States Code, title 15, section 697a, as amended.

Subd. 3. Membership. The governor shall appoint at least 25 members of the corporation, who must be representatives of government, private-sector lending institutions, community organizations, and business organizations, as described in Code of Federal Regulations, title 13, section 108.503-1(d), as amended. The membership shall select the members of the board of directors in accordance with section 116S.02, subdivision 3. The board may submit names of persons for consideration by the governor in filling vacancies in the membership under this subdivision.

History: 1993 c 177 s 5



Section 116S.05 — REGISTERED NAME.

Notwithstanding section 317A.115, the secretary of state shall register the name "Minnesota Business Finance, Inc." on behalf of the corporation.

History: 1993 c 177 s 6



Section 116S.06 — MINNESOTA BUSINESS FINANCE ACCOUNT.

The Minnesota business finance account is an account in the special revenue fund. Money in the account not needed for the immediate purposes of the corporation may be invested by the state Board of Investment in any way authorized by section 11A.24. Money in the account is appropriated to the corporation to be used as provided in this chapter.

History: 1993 c 177 s 7



Section 116S.07 — AUDITS.

The corporation is subject to the auditing requirements of sections 3.971 and 3.972.

History: 1993 c 177 s 8



Section 116S.08 — ANNUAL REPORTS.

The board shall submit annual reports to the chairs of the Committee on Commerce and Economic Development of the house of representatives and the Committee on Jobs, Energy and Community Development of the senate and to the Small Business Administration on the activities of the corporation. The board shall supply more frequent reports if requested.

History: 1993 c 177 s 9



Section 116S.09 — DISSOLUTION.

In the event of dissolution of the corporation for any reason, the state, upon action by the governor, and after consultation with the Legislative Advisory Commission, may require the liquidation of all holdings and investments and the return of the proceeds of that liquidation and any wholly owned assets of the corporation to the state, in exchange for the assumption of all outstanding obligations of the corporation.

If the corporation is dissolved, or certain of its functions transferred to another entity, the assets and liabilities and property associated with the dissolved or transferred functions must return to the state or to the entity designated by laws.

History: 1993 c 177 s 10



Section 116S.10 — SUCCESSOR STATUS.

(a) Minnesota Business Finance, Inc. is the legal successor in all respects of Opportunities Minnesota Incorporated established under section 116J.985, and all assets and liabilities are transferred to it. The board of directors shall promptly upon appointment amend the relevant documents and file them with the secretary of state.

(b) The balance of the funds in the special revenue fund account currently allocated to Opportunities Minnesota Incorporated are transferred to the Minnesota business finance account for the purposes of sections 13.598, subdivision 3, and 116S.01 to 116S.09.

History: 1993 c 177 s 11; 1999 c 227 s 22



Section 116S.11 — RELATIONSHIP TO OTHER CERTIFIED DEVELOPMENT COMPANIES.

The corporation must refer all Small Business Administration 504 projects to a local certified development company if a local certified development company serves the area where the project is located. If the local certified development company is unable to assist a business it must inform the business that it can apply for the project through the corporation.

History: 1993 c 177 s 12






Chapter 116T — NORTHERN TECHNOLOGY INITIATIVE, INC.

Section 116T.01 — DEFINITIONS.

For purposes of this chapter:

(1) "board" means the Board of Directors of Northern Technology Initiative, Inc.; and

(2) "corporation" means Northern Technology Initiative, Inc.

History: 1Sp2001 c 10 art 2 s 53



Section 116T.02 — CORPORATION; MEMBERS; BOARD OF DIRECTORS; POWERS.

Subdivision 1. Public corporation. Northern Technology Initiative, Inc. is a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Northern Technology Initiative, Inc."

Subd. 2. Purpose. Northern Technology Initiative, Inc. is a regional economic initiative of Minnesota counties, townships, home rule charter or statutory cities within participating counties, economic development groups, state and federal agencies, public and private postsecondary institutions, and businesses. The project area includes, at a minimum, the counties of Carlton, Chisago, Isanti, Kanabec, and Pine, but may be expanded as other contiguous counties elect to participate. The purpose of the corporation is to engage in an integrated, jointly planned economic development effort with a focus on encouraging growth among existing businesses and attracting technology companies to the region served by the corporation. A home rule charter city, statutory city, county, township, or other public entity participating in the initiative may budget public funds for the initiative.

Subd. 3. Board of directors. The corporation is governed by a board of directors consisting of:

(1) a member of the governing body of each participating county, appointed by the governing body;

(2) a member of the governing body of each participating home rule charter or statutory city, appointed by the governing body;

(3) the president of each participating postsecondary institution;

(4) the commissioner of the Department of Employment and Economic Development or an employee of the department designated by the commissioner; and

(5) other members as may be provided by the bylaws adopted and amended in accordance with subdivision 4.

The membership terms, compensation, removal, and filling of vacancies of members of the board are governed by the bylaws of the corporation.

Subd. 4. Bylaws. The board of directors shall adopt bylaws and publish the bylaws and amendments to the bylaws in the State Register. The bylaws must provide for financial and other contributions by participating entities to cover the operation of the corporation.

Subd. 5. Places of business. The board shall locate and maintain the corporation's places of business within Carlton, Chisago, Isanti, Kanabec, or Pine County.

Subd. 6. Meetings and actions of board. (a) The board must meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Except as provided in subdivision 7, board meetings are subject to chapter 13D.

(b) A conference among directors by any means of communication through which the directors may simultaneously hear each other during the conference constitutes a board meeting if the number of directors participating in the conference is sufficient to constitute a quorum for the meeting. Participation in a meeting by that means constitutes presence in person at the meeting.

Subd. 7. Closed meetings; recording. The board of directors may, by a majority vote in a public meeting, decide to hold a closed meeting for purposes of discussing data described in subdivision 8 or security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded. The data on the tape are nonpublic data or private data on individuals as defined in section 13.02, subdivision 9 or 12, whichever is applicable.

Subd. 8. Application and investigative data. Financial data, statistics, and information furnished to the corporation in connection with assistance or proposed assistance, including credit reports; financial statements; statements of net worth; income tax returns, either personal or corporate; and any other business and personal financial records, are private data with regard to data on individuals under section 13.02, subdivision 12, or nonpublic data with regard to data not on individuals under section 13.02, subdivision 9.

Subd. 9. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest or a conflict of interest as described in section 10A.07.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736, except the corporation, not the state, is responsible for paying for any tort liability.

Subd. 11. Data practices and records management. The corporation is subject to chapter 13 and sections 15.17 and 138.163 to 138.226.

History: 1Sp2001 c 10 art 2 s 54; 1Sp2003 c 4 s 1



Section 116T.03 — CORPORATE PERSONNEL.

Subdivision 1. Generally. The board shall appoint and set the compensation for the executive director who serves as chief executive officer of the corporation. The compensation of the executive director may not exceed 85 percent of the governor's salary. The board may designate the executive director as its general agent. Subject to the approval of the board, the executive director shall employ staff consultants and other agents necessary to carry out the mission of the corporation.

Subd. 2. Status of employees. Employees, officers, and directors of the corporation are not state employees, but are covered by section 3.736 and, at the option of the board, employees may participate in the state retirement plan for employees in the unclassified service, the state deferred compensation plan, and an insurance plan administered by the commissioner of management and budget.

History: 1Sp2001 c 10 art 2 s 55; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 116T.04 — POWERS AND DUTIES OF CORPORATION.

Subdivision 1. Powers and duties. (a) The corporation has the powers granted to a nonprofit corporation by section 317A.161, except as otherwise provided in this chapter.

(b) Except as specified in section 116T.02, subdivision 10, the state is not liable for the obligations of the corporation.

(c) Section 317A.161 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 317A.

Subd. 2. Rules. The corporation must publish in the State Register any guidelines, policies, or eligibility criteria prepared or adopted by the corporation for its programs.

History: 1Sp2001 c 10 art 2 s 56



Section 116T.05 — AUDITS.

The corporation is subject to the auditing requirements of sections 3.971 and 3.972.

History: 1Sp2001 c 10 art 2 s 57



Section 116T.06 — DISSOLUTION.

In the event of dissolution of the corporation for any reason, the bylaws must provide for return of the proceeds of that liquidation and any wholly owned assets of the corporation to the entities participating in Northern Technology Initiative, Inc. in exchange for the assumption of all outstanding obligations of the corporation.

History: 1Sp2001 c 10 art 2 s 58






Chapter 116U — EXPLORE MINNESOTA TOURISM

Section 116U.05 — EXPLORE MINNESOTA TOURISM.

Explore Minnesota Tourism is created as an office in the executive branch with a director appointed by the governor. The director is under the supervision of the commissioner of employment and economic development. The director serves in the unclassified service and must be qualified by experience and training in travel and tourism.

History: 2004 c 171 s 5



Section 116U.10 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Director. "Director" means the director of Explore Minnesota Tourism.

Subd. 3. Office. "Office" means Explore Minnesota Tourism.

History: 2004 c 171 s 6



Section 116U.15 — MISSION.

The mission of Explore Minnesota Tourism is to promote and facilitate increased travel to and within the state of Minnesota. Its goals are to:

(1) expand public and private partnerships through increased interagency efforts and increased tourism industry participation;

(2) increase productivity through enhanced flexibility and options; and

(3) use innovative fiscal and human resource practices to manage the state's resources and operate the office as efficiently as possible.

The director shall report to the legislature on the performance of the office's operations and the accomplishment of its goals in the office's biennial budget according to section 16A.10, subdivision 1.

History: 2004 c 171 s 7



Section 116U.20 — ORGANIZATION.

The director shall:

(1) employ assistants and other officers, employees, and agents that the director considers necessary to discharge the functions of the office; and

(2) define the duties of the officers, employees, and agents, and delegate to them any of the director's powers, duties, and responsibilities, subject to the director's control and under conditions prescribed by the director.

History: 2004 c 171 s 8



Section 116U.25 — EXPLORE MINNESOTA TOURISM COUNCIL.

(a) The director shall be advised by the Explore Minnesota Tourism Council consisting of up to 28 voting members appointed by the governor for four-year terms, including:

(1) the director of Explore Minnesota Tourism who serves as the chair;

(2) eleven representatives of statewide associations representing bed and breakfast establishments, golf, festivals and events, counties, convention and visitor bureaus, lodging, resorts, trails, campgrounds, restaurants, and chambers of commerce;

(3) one representative from each of the tourism marketing regions of the state as designated by the office;

(4) six representatives of the tourism business representing transportation, retail, travel agencies, tour operators, travel media, and convention facilities;

(5) one or more ex officio nonvoting members including at least one from the University of Minnesota Tourism Center;

(6) four legislators, two from each house, one each from the two largest political party caucuses in each house, appointed according to the rules of the respective houses; and

(7) other persons, if any, as designated from time to time by the governor.

(b) The council shall act to serve the broader interests of tourism in Minnesota by promoting activities that support, maintain, and expand the state's domestic and international travel market, thereby generating increased visitor expenditures, tax revenue, and employment.

(c) Filling of membership vacancies is as provided in section 15.059. The terms of one-half of the members shall be coterminous with the governor and the terms of the remaining one-half of the members shall end on the first Monday in January one year after the terms of the other members. Members may serve until their successors are appointed and qualify. Members are not compensated. A member may be reappointed.

(d) The council shall meet at least four times per year and at other times determined by the council.

(e) If compliance with section 13D.02 is impractical, the Explore Minnesota Tourism Council may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the council participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the council can hear clearly all discussion and testimony and all votes of members of the council and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the council is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(f) Each member of the council participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(g) If telephone or other electronic means is used to conduct a meeting, the council, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The council may require the person making such a connection to pay for documented marginal costs that the council incurs as a result of the additional connection.

(h) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the council shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (g). The timing and method of providing notice is governed by section 13D.04.

History: 2004 c 171 s 9; 2005 c 163 s 57; 2010 c 252 s 1; 2014 c 286 art 8 s 13



Section 116U.26 — FILM PRODUCTION JOBS PROGRAM.

(a) The film production jobs program is created. The program shall be operated by the Minnesota Film and TV Board with administrative oversight and control by the commissioner of employment and economic development. The program shall make payment to producers of feature films, national television or Internet programs, documentaries, music videos, and commercials that directly create new film jobs in Minnesota. To be eligible for a payment, a producer must submit documentation to the Minnesota Film and TV Board of expenditures for production costs incurred in Minnesota that are directly attributable to the production in Minnesota of a film product.

The Minnesota Film and TV Board shall make recommendations to the commissioner of employment and economic development about program payment, but the commissioner has the authority to make the final determination on payments. The commissioner's determination must be based on proper documentation of eligible production costs submitted for payments. No more than five percent of the funds appropriated for the program in any year may be expended for administration, including costs for independent audits and financial reviews of projects.

(b) For the purposes of this section:

(1) "production costs" means the cost of the following:

(i) a story and scenario to be used for a film;

(ii) salaries of talent, management, and labor, including payments to personal services corporations for the services of a performing artist;

(iii) set construction and operations, wardrobe, accessories, and related services;

(iv) photography, sound synchronization, lighting, and related services;

(v) editing and related services;

(vi) rental of facilities and equipment;

(vii) other direct costs of producing the film in accordance with generally accepted entertainment industry practice;

(viii) above-the-line talent fees for nonresident talent; or

(ix) costs incurred during postproduction; and

(2) "film" means a feature film, television or Internet pilot, program, series, documentary, music video, or television commercial, whether on film, video, or digital media. Film does not include news, current events, public programming, or a program that includes weather or market reports; a talk show; a production with respect to a questionnaire or contest; a sports event or sports activity; a gala presentation or awards show; a finished production that solicits funds; or a production for which the production company is required under United States Code, title 18, section 2257, to maintain records with respect to a performer portrayed in a single-media or multimedia program.

(c) Notwithstanding any other law to the contrary, the Minnesota Film and TV Board may make reimbursements of: (1) up to 25 percent of production costs for films that locate production outside the metropolitan area, as defined in section 473.121, subdivision 2, or that incur a minimum Minnesota expenditure of $1,000,000 in the metropolitan area within a 12-month period; or (2) up to 20 percent of production costs for films that incur less than $1,000,000 in Minnesota production costs in the metropolitan area within a 12-month period.

History: 2006 c 282 art 11 s 9a; 2008 c 363 art 10 s 17; 2010 c 215 art 8 s 12; 2012 c 264 art 5 s 3; 2013 c 85 art 3 s 16



Section 116U.30 — DUTIES OF DIRECTOR.

(a) The director shall:

(1) publish, disseminate, and distribute informational and promotional materials;

(2) promote and encourage the coordination of Minnesota tourism promotion efforts with other state agencies and develop multiagency marketing strategies when appropriate;

(3) promote and encourage the expansion and development of international tourism marketing;

(4) advertise and disseminate information about Minnesota travel opportunities;

(5) aid various local communities to improve their tourism marketing programs;

(6) coordinate and implement a comprehensive state tourism marketing program that takes into consideration public and private businesses and attractions;

(7) contract, in accordance with section 16C.08, for professional services if the work or services cannot be satisfactorily performed by employees of the agency or by any other state agency;

(8) provide local, regional, and statewide tourism organizations with information, technical assistance, training, and advice on using state tourism programs; and

(9) generally gather, compile, and make available statistical information relating to Minnesota tourism and related areas in this state, with authority to call upon other state agencies for statistical data and results obtained by them and to arrange and compile that statistical information.

(b) The director may:

(1) apply for, receive, and spend money for tourism development and marketing from other agencies and tourism organizations and businesses;

(2) apply for, accept, and disburse grants and other aids for tourism development and marketing from the federal government and other sources;

(3) enter into joint powers or cooperative agreements with agencies of the federal government, local governmental units, regional development commissions, other state agencies, the University of Minnesota and other educational institutions, other states, Canadian provinces, local, statewide, and regional tourism organizations as necessary to perform the director's duties;

(4) enter into interagency agreements and agree to share net revenues with the contributing agencies;

(5) make grants;

(6) conduct market research and analysis to improve marketing techniques in the area of tourism;

(7) monitor and study trends in the tourism industry and provide resources and training to address change;

(8) annually convene conferences of Minnesota tourism providers for the purposes of exchanging information on tourism development, coordinating marketing activities, and formulating tourism development strategies; and

(9) enter into tourism promotion contracts or other agreements with private persons and public entities, including agreements to establish and maintain offices and other types of representation in foreign countries, to promote international travel and to implement this chapter.

(c) Contracts for goods and nonprofessional technical services made under paragraph (b), clauses (3) and (9), are not subject to the provisions of sections 16C.03, subdivision 3, and 16C.06 concerning competitive bidding and section 16C.055 concerning barter arrangements. Unless otherwise determined by the commissioner of administration, all other provisions of chapter 16C apply to this section, including section 16C.08, relating to professional and technical services.

History: 2004 c 171 s 10



Section 116U.35 — PROMOTIONAL EXPENSES.

To promote tourism of the state, the director may expend money appropriated by the legislature for these purposes in the same manner as private persons, firms, corporations, and associations make expenditures for these purposes. Policies on promotional expenses must be approved by the Explore Minnesota Tourism Council and the commissioner of administration. A policy for expenditures on food, lodging, and travel must be approved by the commissioner of management and budget. No money may be expended for the appearance in radio or television broadcasts by an elected public official.

History: 2004 c 171 s 11; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 116U.40 — SPECIFIC AGREEMENTS PROHIBITED.

The director may not enter into an agreement which would obligate the state to pay any part of a debt incurred by a public or private facility, organization, or attraction.

History: 2004 c 171 s 12



Section 116U.45 — SALE OF PUBLICATIONS AND PROMOTIONAL MATERIALS; FEES; ADVERTISING.

(a) The director may sell reports, publications, or related publicity or promotional material of the office as the director determines.

(b) Fees for reports, publications, or related publicity or promotional material are not subject to section 14.386 or to the rulemaking requirements of chapter 14 in general and are not subject to section 16A.1283 or 16A.1285. The fees prescribed by the director must be commensurate with the distribution objective of the office for the material produced or with the cost of furnishing the services.

(c) Office publications may contain advertising and may receive advertising revenue from profit and nonprofit organizations, associations, individuals and corporations, and other state, federal, or local government agencies. The director shall set advertising rates and fees commensurate with services rendered and distribution objectives.

Revenue under this section is governed by section 116U.50.

History: 2004 c 171 s 13



Section 116U.50 — REVENUE.

All revenue received by the office must be deposited in a special revenue account and is appropriated to the director for the purposes of this chapter. The money does not cancel and is available until expended.

History: 2004 c 171 s 14



Section 116U.55 — GIFTS, GRANTS, AND ENDOWMENTS.

The office may accept gifts of money, property, or services, may apply for and accept grants from the United States, the state, a subdivision of the state, or a person for any of its purposes; may enter into an agreement required in connection with it; and may hold, use, and dispose of the money, property, or services in accordance with the terms of the gift, grant, or agreement relating to it. The office may also make grants, gifts, and bequests of money, property, or services and enter into contracts to carry out the same. The gift acceptance procedures of sections 16A.013 to 16A.016 do not apply to this section.

History: 2004 c 171 s 15






Chapter 116V — AGRICULTURAL UTILIZATION RESEARCH INSTITUTE

Section 116V.01 — AGRICULTURAL UTILIZATION RESEARCH INSTITUTE.

Subdivision 1. Establishment. The Agricultural Utilization Research Institute is established as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended. The Agricultural Utilization Research Institute shall conduct onsite and applied research, promote the establishment of new products and product uses and the expansion of existing markets for the state's agricultural commodities and products, including direct financial and technical assistance for Minnesota entrepreneurs. The institute must establish or maintain facilities and work with private and public entities to leverage the resources available to achieve maximum results for Minnesota agriculture.

Subd. 2. Board of directors. The board of directors of the Agricultural Utilization Research Institute is comprised of:

(1) the chairs of the senate and the house of representatives standing committees with jurisdiction over agriculture finance or the chair's designee;

(2) two representatives of statewide farm organizations;

(3) two representatives of agribusiness; and

(4) three representatives of the commodity promotion councils.

Subd. 3. Duties. (a) The Agricultural Utilization Research Institute shall:

(1) identify development opportunities for agricultural products;

(2) implement a program that identifies techniques to meet those opportunities;

(3) monitor and coordinate research among the public and private organizations and individuals specifically addressing procedures to transfer new technology to businesses, farmers, and individuals;

(4) provide research grants to public and private educational institutions and other organizations that are undertaking basic and applied research to promote the development of emerging agricultural industries;

(5) assist organizations and individuals with market analysis and product marketing implementations;

(6) to the extent possible earn and receive revenue from contracts, patents, licenses, royalties, grants, fees-for-service, and memberships;

(7) work with the Department of Agriculture, the United States Department of Agriculture, the Department of Employment and Economic Development, and other agencies to maximize marketing opportunities locally, nationally, and internationally; and

(8) leverage available funds from federal, state, and private sources to develop new markets and value added opportunities for Minnesota agricultural products.

(b) The Agricultural Utilization Research Institute board of directors shall have the sole approval authority for establishing agricultural utilization research priorities, requests for proposals to meet those priorities, awarding of grants, hiring and direction of personnel, and other expenditures of funds consistent with the adopted and approved mission and goals of the Agricultural Utilization Research Institute. The actions and expenditures of the Agricultural Utilization Research Institute are subject to audit. The institute shall annually report by February 1 to the senate and house of representatives standing committees with jurisdiction over agricultural policy and funding. The report must list projects initiated, progress on projects, and financial information relating to expenditures, income from other sources, and other information to allow the committees to evaluate the effectiveness of the institute's activities.

(c) The Agricultural Utilization Research Institute shall convene a Renewable Energy Roundtable, the purpose of which shall be to further the state's leadership on bioenergy issues.

(i) The Renewable Energy Roundtable shall consist of one representative appointed by the commissioner of the Minnesota Department of Agriculture, one appointed by the commissioner of the Minnesota Department of Commerce, one appointed by the chancellor of the Minnesota State Colleges and Universities, and one appointed by the president of the University of Minnesota. The appointees must have expertise relevant to bioenergy.

(ii) The board shall oversee the activities and shall provide staff to assist the Renewable Energy Roundtable.

(iii) The Renewable Energy Roundtable will engage professionals and experts from private, government, academic, and nonprofit entities across the state to identify bioenergy opportunities and collaborate with a broad group of interested parties to identify future alternative courses of action the state can take to sustain a long-term competitive position in renewable energy through the year 2025. The Renewable Energy Roundtable will consult, advise, and review projects and initiatives funded by the state as directed by the administration and the legislature.

Subd. 4. Staff. The board of directors shall hire staff for the Agricultural Utilization Research Institute. Persons employed by the Agricultural Utilization Research Institute are not state employees and may participate in state retirement, deferred compensation, insurance, or other plans that apply to state employees generally and are subject to regulation by the state Campaign Finance and Public Disclosure Board.

Subd. 5. Agricultural research grants. The institute may make matching grants for agricultural product utilization research to the University of Minnesota, the Minnesota State Colleges and Universities, a Minnesota private college or university, a private corporation, or a person. Grants may be matched from private sources, including farm commodity groups and farm organizations.

Subd. 6. Advisory board. (a) A 26-member advisory board may be established to identify priorities for the Agricultural Utilization Research Institute. Members of the advisory board are appointed by the board. The advisory board consists of: the chair of the Minnesota House of Representatives Agricultural Committee; the chair of the Minnesota Senate Agricultural Committee; a representative from each of the ten largest agricultural-related businesses in the state as determined by the corporation; a member from each of the appropriate trade organizations representing producers of beef cattle, dairy, corn, soybeans, pork, wheat, turkey, barley, wild rice, edible beans, eggs, and potatoes; a member of the Farmers's Union; and a member of the Farm Bureau. Terms and removal of members must be set by the board and members of the advisory board serve without compensation but shall receive their necessary and actual expenses.

(b) The advisory board shall annually provide a list of priorities and suggested research and marketing studies that should be performed by the Agricultural Utilization Research Institute.

Subd. 7. Bylaws. The board of directors shall adopt bylaws necessary for the conduct of the business of the institute consistent with this section. The corporation must publish bylaws and amendments to the bylaws in the State Register.

Subd. 8. Place of business. The board of directors shall locate and maintain the institute's place of business within the state.

Subd. 9. Chair. The board of directors shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 10. Meetings. The board of directors shall meet at least twice each year and may hold additional meetings upon giving notice in accordance with the bylaws of the institute. Board meetings are subject to chapter 13D, except section 13D.01, subdivision 6, as it pertains to financial information, business plans, income and expense projections, customer lists, market and feasibility studies, and trade secret information as defined by section 13.37, subdivision 1, paragraph (b).

Subd. 11. Conflict of interest. A director, employee, or officer of the institute may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 12. No benefit to private individuals or corporations. This institute shall not afford pecuniary gain, incidental or otherwise, to any private individual, firm, or corporation, except the payment of reasonable fees for goods and services provided and approved in accordance with the bylaws of the corporation. No part of the net income or net earnings of the institute shall, directly or indirectly, be distributable to or otherwise inure to the benefit of any individual.

Subd. 13. Funds. The institute may accept and use gifts, grants, or contributions from any source. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of and invest or reinvest the money, securities, or other property given or bequested to it. The principal of these funds, the income from them, and all other revenues received by it from any nonstate source must be placed in the depositories the board determines and is subject to expenditure for the board's purposes. Expenditures of more than $25,000 must be approved by the full board.

Subd. 14. Accounts; audits. The institute may establish funds and accounts that it finds convenient. The board shall provide for and pay the cost of an independent annual audit of its official books and records by the legislative auditor subject to sections 3.971 and 3.972. A copy of this audit shall be filed with the secretary of state.

For purposes of this section, "institute" means the Agricultural Utilization Research Institute established under this section and "board of directors" means the board of directors of the Agricultural Utilization Research Institute.

History: 1987 c 258 s 12; 1987 c 386 art 2 s 9; 1989 c 246 s 2; 1989 c 350 art 7 s 1-3; 1991 c 322 s 6-14,19; 1996 c 395 s 18; 1997 c 202 art 2 s 63; 1997 c 216 s 120-122; 1Sp2001 c 2 s 139; 2003 c 128 art 3 s 41-43; 1Sp2003 c 4 s 1; 1Sp2003 c 23 s 4; 1Sp2005 c 1 art 1 s 79; 2007 c 45 art 1 s 57; 2008 c 290 s 12,13; 2009 c 86 art 1 s 13; 2014 c 275 art 1 s 15



Section 116V.02 — AGRICULTURAL PROJECT UTILIZATION ACCOUNT.

The agricultural project utilization account is an account in the special revenue fund. Money in the account is appropriated to the Agricultural Utilization Research Institute to be used for agricultural research grants as provided in section 116V.01, subdivision 5, and for the Agricultural Utilization Research Institute.

History: 1987 c 386 art 2 s 13; 1989 c 335 art 4 s 60; 2008 c 290 s 13






Chapter 116W — MINNESOTA SCIENCE AND TECHNOLOGY






Chapters 117 - 119 — EMINENT DOMAIN; LOCAL DEPOSITORIES AND INVESTMENTS

Chapter 117 — EMINENT DOMAIN

Section 117.012 — PREEMPTION; PUBLIC USE OR PURPOSE.

Subdivision 1. Preemption. Notwithstanding any other provision of law, including any charter provision, ordinance, statute, or special law, all condemning authorities, including home rule charter cities and all other political subdivisions of the state, must exercise the power of eminent domain in accordance with the provisions of this chapter, including all procedures, definitions, remedies, and limitations. Additional procedures, remedies, or limitations that do not deny or diminish the substantive and procedural rights and protections of owners under this chapter may be provided by other law, ordinance, or charter.

Subd. 2. Requirement of public use or public purpose. Eminent domain may only be used for a public use or public purpose.

Subd. 3. Exceptions. This chapter does not apply to the taking of property under laws relating to drainage or to town roads when those laws themselves expressly provide for the taking and specifically prescribe the procedure. The taking of property for a project undertaken by a watershed district under chapter 103D or for a project undertaken by a drainage authority under chapter 103E may be carried out under the procedure provided by those chapters.

History: 2006 c 214 s 1



Section 117.016 — JOINT ACQUISITION OF LAND.

Subdivision 1. State or any of its agencies or political subdivisions. Whenever the state or any of its agencies or political subdivisions thereof is acquiring property for a public purpose and it is determined that a portion or a part of a tract of land is necessary for its particular public purpose and that other portions or parts of the same tract of land or the remainder thereof are needed by another agency or political subdivision of the state for a public purpose, the state or its agencies or political subdivisions desiring such lands or parts thereof may enter into an agreement each with the other for the joint acquisition of such lands by eminent domain proceedings.

Subd. 2. Agreement to state purpose and describe land. Such agreement shall state the purpose of the land acquisitions and shall describe the particular portion or part of the tract of land desired by each of the public bodies and shall include provisions for the division of the cost of acquisition of such properties and all expenses incurred therein.

Subd. 3. Procedure. The proceedings in eminent domain for the acquisition of the lands so desired shall be instituted and carried to completion in the names of the parties to the agreement describing the lands each shall acquire but for the purposes of the proceedings and for ascertaining the damages for the taking, the lands so acquired shall be treated as one parcel.

History: 1971 c 595 s 2



Section 117.025 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. For the purposes of this chapter and any other general or special law authorizing the exercise of the power of eminent domain, the words, terms, and phrases defined in this section have the meanings given them.

Subd. 2. Taking. "Taking" and all words and phrases of like import include every interference, under the power of eminent domain, with the possession, enjoyment, or value of private property.

Subd. 3. Owner. "Owner" includes all persons with any interest in the property subject to a taking, whether as proprietors, tenants, life estate holders, encumbrancers, beneficial interest holders, or otherwise.

Subd. 4. Condemning authority. "Condemning authority" means a person or entity with the power of eminent domain.

Subd. 5. Abandoned property. "Abandoned property" means property that: (1) has been substantially unoccupied or unused for any commercial or residential purpose for at least one year by a person with a legal or equitable right to occupy the property; (2) has not been maintained; and (3) for which taxes have not been paid for at least two previous years.

Subd. 6. Blighted area. "Blighted area" means an area:

(1) that is in urban use; and

(2) where more than 50 percent of the buildings are structurally substandard.

Subd. 7. Structurally substandard. "Structurally substandard" means a building:

(1) that was inspected by the appropriate local government and cited for one or more enforceable housing, maintenance, or building code violations;

(2) in which the cited building code violations involve one or more of the following:

(i) a roof and roof framing element;

(ii) support walls, beams, and headers;

(iii) foundation, footings, and subgrade conditions;

(iv) light and ventilation;

(v) fire protection, including egress;

(vi) internal utilities, including electricity, gas, and water;

(vii) flooring and flooring elements; or

(viii) walls, insulation, and exterior envelope;

(3) in which the cited housing, maintenance, or building code violations have not been remedied after two notices to cure the noncompliance; and

(4) has uncured housing, maintenance, and building code violations, satisfaction of which would cost more than 50 percent of the estimated market value for the building, excluding land value, as determined under section 273.11 for property taxes payable in the year in which the condemnation is commenced.

A local government is authorized to seek from a judge or magistrate an administrative warrant to gain access to inspect a specific building in a proposed development or redevelopment area upon showing of probable cause that a specific code violation has occurred and that the violation has not been cured, and that the owner has denied the local government access to the property. Items of evidence that may support a conclusion of probable cause may include recent fire or police inspections, housing inspection, exterior evidence of deterioration, or other similar reliable evidence of deterioration in the specific building.

Subd. 8. Environmentally contaminated area. "Environmentally contaminated area" means an area:

(1) in which more than 50 percent of the parcels contain any substance defined, regulated, or listed as a hazardous substance, hazardous material, hazardous waste, toxic waste, pollutant, contaminant, or toxic substance, or identified as hazardous to human health or the environment under state or federal law or regulation; and

(2) for which the estimated costs of investigation, monitoring and testing, and remedial action or removal, as defined in section 115B.02, subdivisions 16 and 17, respectively, including any state costs of remedial actions, exceed 100 percent of the assessor's estimated market value for the contaminated parcel, as determined under section 273.11, for property taxes payable in the year in which the condemnation commenced, or for which a court of competent jurisdiction has issued an order under law or regulations adopted by Minnesota or the United States, that clean up or remediation of a contaminated site occur and the property owner has failed to comply with the court's order within a reasonable time.

Subd. 9. Public nuisance. "Public nuisance" means a public nuisance under section 609.74.

Subd. 10. Public service corporation. "Public service corporation" means a utility, as defined by section 216E.01, subdivision 10; gas, electric, telephone, or cable communications company; cooperative association; natural gas pipeline company; crude oil or petroleum products pipeline company; municipal utility; municipality when operating its municipally owned utilities; joint venture created pursuant to section 452.25 or 452.26; or municipal power or gas agency. Public service corporation also means a municipality or public corporation when operating an airport under chapter 360 or 473, a common carrier, a watershed district, or a drainage authority.

Subd. 11. Public use; public purpose. (a) "Public use" or "public purpose" means, exclusively:

(1) the possession, occupation, ownership, and enjoyment of the land by the general public, or by public agencies;

(2) the creation or functioning of a public service corporation; or

(3) mitigation of a blighted area, remediation of an environmentally contaminated area, reduction of abandoned property, or removal of a public nuisance.

(b) The public benefits of economic development, including an increase in tax base, tax revenues, employment, or general economic health, do not by themselves constitute a public use or public purpose.

History: 1971 c 595 s 3; 2006 c 214 s 2; 2006 c 214 s 20; 2012 c 294 art 2 s 3; 2013 c 143 art 14 s 14



Section 117.027 — CONDEMNATION FOR BLIGHT MITIGATION AND CONTAMINATION REMEDIATION.

Subdivision 1. Buildings not structurally substandard in areas of blight mitigation; feasible alternatives. In taking property to mitigate blight, a condemning authority must not take buildings that are not structurally substandard unless there is no feasible alternative to the taking of the parcels on which the buildings are located in order to remediate the blight and all possible steps are taken to minimize the taking of buildings that are not structurally substandard.

Subd. 2. Uncontaminated property in environmental contamination remediation areas; feasible alternatives. In taking property to remediate environmental contamination, a condemning authority must not take uncontaminated parcels in the area unless there is no feasible alternative to the taking of the uncontaminated parcels in order to complete remediation of the contaminated parcels and all possible steps are taken to minimize the taking of the uncontaminated parcels.

Subd. 3. Contribution to condition by developer disallowed. If a developer involved in the redevelopment of the project area contributed to the blight or environmental contamination within the project area, the condition contributed to by the developer must not be used in the determination of blight or environmental contamination.

History: 2006 c 214 s 3



Section 117.031 — ATTORNEY FEES.

(a) If the final judgment or award for damages, as determined at any level in the eminent domain process, is more than 40 percent greater than the last written offer of compensation made by the condemning authority prior to the filing of the petition, the court shall award the owner reasonable attorney fees, litigation expenses, appraisal fees, other experts fees, and other related costs in addition to other compensation and fees authorized by this chapter. If the final judgment or award is at least 20 percent, but not more than 40 percent, greater than the last written offer, the court may award reasonable attorney fees, expenses, and other costs and fees as provided in this paragraph. The final judgment or award of damages shall be determined as of the date of taking. No attorney fees shall be awarded under this paragraph if the final judgment or award of damages does not exceed $25,000. For the purposes of this section, the "final judgment or award for damages" does not include any amount for loss of a going concern unless that was included in the last written offer by the condemning authority.

(b) In any case where the court determines that a taking is not for a public use or is unlawful, the court shall award the owner reasonable attorney fees and other related expenses, fees, and costs in addition to other compensation and fees authorized by this chapter.

History: 2006 c 214 s 4



Section 117.035 — PROCEEDINGS, BY WHOM INSTITUTED.

If such property be required for any authorized purpose of the state, the proceeding shall be taken in the name of the state by the attorney general upon request of the officer, board, or other body charged by law with the execution of such purpose; if by a corporation or other body, public or private, authorized by law to exercise the power of eminent domain, in its corporate or official name and by the governing body thereof; and if by an individual so authorized, in the individual's own name.

History: 1971 c 595 s 4; 1986 c 444; 2006 c 214 s 20



Section 117.036 — APPRAISAL AND NEGOTIATION REQUIREMENTS.

Subdivision 1. Application. This section applies to the acquisition of property under this chapter.

Subd. 1a. Definition of owner. For the purposes of this section, "owner" means fee owner, contract purchaser, or business lessee who is entitled to condemnation compensation under a lease.

Subd. 2. Appraisal. (a) Before commencing an eminent domain proceeding under this chapter for an acquisition greater than $25,000, the acquiring authority must obtain at least one appraisal for the property proposed to be acquired. In making the appraisal, the appraiser must confer with one or more of the owners of the property, if reasonably possible. For acquisitions less than $25,000, the acquiring authority may obtain a minimum damage acquisition report in lieu of an appraisal. In making the minimum damage acquisition report, the qualified person with appraisal knowledge must confer with one or more of the owners of the property, if reasonably possible. Notwithstanding section 13.44, the acquiring authority must provide the owner with a copy of (1) each appraisal for property acquisitions over $25,000, or (2) the minimum damage acquisition report for properties under $25,000, the acquiring authority has obtained for the property at the time an offer is made, but no later than 60 days before presenting a petition under section 117.055. The acquiring authority must also inform the owner of the right to obtain an appraisal under this section. Upon request, the acquiring authority must make available to the owner all appraisals for properties over $25,000, or the minimum damage acquisition report for properties under $25,000. If the acquiring authority is considering both a full and partial taking of the property, the acquiring authority shall obtain and provide the owner with appraisals for properties over $25,000 for both types of takings, or minimum damage acquisition reports for properties under $25,000.

(b) The owner may obtain an appraisal by a qualified appraiser of the property proposed to be acquired. The owner is entitled to reimbursement for the reasonable costs of the appraisal from the acquiring authority up to a maximum of $1,500 for single family and two-family residential property and minimum damage acquisitions and $5,000 for other types of property, provided that the owner submits to the acquiring authority the information necessary for reimbursement, including a copy of the owner's appraisal, at least five days before a condemnation commissioners' hearing. For purposes of this subdivision, a "minimum damage acquisition" means an interest in property that a qualified person having an understanding of the local real estate market indicates can be acquired for $25,000 or less.

(c) The acquiring authority must pay the reimbursement to the owner within 30 days after receiving a copy of the appraisal and the reimbursement information. Upon agreement between the acquiring authority and the owner, the acquiring authority may pay the reimbursement directly to the appraiser.

Subd. 3. Negotiation. In addition to the appraisal requirements under subdivision 2, before commencing an eminent domain proceeding, the acquiring authority must make a good faith attempt to negotiate personally with the owner of the property in order to acquire the property by direct purchase instead of the use of eminent domain proceedings. In making this negotiation, the acquiring authority must consider the appraisals in its possession, including any appraisal obtained and furnished by the owner if available, and other information that may be relevant to a determination of damages under this chapter. If the acquiring authority is considering both a full and partial taking of the property, the acquiring authority must make a good faith attempt to negotiate with respect to both types of takings.

Subd. 4. Use of appraisal at commissioners' hearing. An appraisal or minimum damage acquisition report must not be used or considered in a condemnation commissioners' hearing, nor may the appraiser who prepared the appraisal or the person who prepared the minimum damage acquisition report testify, unless a copy of the appraiser's written report or the minimum damage acquisition report is provided to the opposing party at least five days before the hearing.

Subd. 5. Documentation of business loss. Documentation related to a loss of going concern claim made under section 117.186 must not be used or considered in a condemnation commissioners' hearing unless the documentation is provided to the opposing party at least 14 days before the hearing.

History: 1Sp2003 c 19 art 2 s 3; 2006 c 214 s 5; 2015 c 75 art 2 s 3,4



Section 117.041 — ENTRY FOR SURVEY OR ENVIRONMENTAL TESTING.

Subdivision 1. Surveys. For the purpose of making surveys and examinations relative to any proceedings under this chapter, it shall be lawful to enter upon any land, doing no unnecessary damage.

Subd. 2. Environmental testing before eminent domain proceedings. (a) A state agency by order of the commissioner or a political subdivision by resolution may enter property for purposes of investigation, monitoring, testing, surveying, boring, or other similar activities necessary or appropriate to identify the existence and extent of a release or threat of release of a hazardous substance, pollutant, or contaminant if:

(1) the state agency or political subdivision has reason to believe that acquisition of the property may be required pursuant to eminent domain proceedings;

(2) the state agency or political subdivision has reason to believe that a hazardous substance, pollutant, or contaminant is present on the property or the release of a hazardous substance, pollutant, or contaminant may have occurred or is likely to occur on the property; and

(3) entry on the property for environmental testing is rationally related to health, safety, or welfare concerns of the state agency or political subdivision in connection with possible eminent domain proceedings.

(b) At least ten days before entering the property, the state agency or political subdivision must serve notice on the property owner requesting permission to enter the property, stating the approximate time and purpose of the entry, and giving the owner the option of refusing entry. The notice shall also give the owner the option of requesting an equal amount of any sample or portion taken from the property and a copy of any data obtained or report issued. If the property owner refuses to consent to the entry, the state agency or political subdivision must apply for a court order authorizing the entry and the removal of any sample or portion from the property, giving notice of the court order to the property owner. The court shall issue an order if the state agency or political subdivision meets the standards in paragraph (a). Notices under this paragraph must be served in the same manner as a summons in a civil action.

(c) The state agency or political subdivision must do no unnecessary damage to the property and shall restore the property to substantially the same condition in which it was found. If the state agency or political subdivision removes a sample or portion of the property for investigation, monitoring, or testing, or obtains any data or issues any report, it must give the property owner an equal amount of the sample or portion and a copy of any data or report, if requested by the property owner, and must permit the property owner to perform independent investigation, monitoring, or testing of the sample or portion.

(d) The results of testing performed under paragraph (a) must be included in any environmental assessment worksheet or environmental impact statement that the state agency or political subdivision is required to prepare under chapter 116D.

Subd. 3. Geotechnical investigation before eminent domain proceedings. (a) A state agency by order of the commissioner or a political subdivision by resolution may enter property for purposes of investigation, monitoring, testing, surveying, boring, or other similar activities necessary or appropriate to perform geotechnical investigations.

(b) At least ten days before entering the property, the state agency or political subdivision must serve notice on the property owner requesting permission to enter the property, stating the approximate time and purpose of the entry, and giving the owner the option of refusing entry. If the property owner refuses to consent to the entry, the state agency or political subdivision must apply for a court order authorizing the entry and the removal of any sample or portion from the property, giving notice of the court order to the property owner. The court shall issue an order if the state agency or political subdivision meets the standards in paragraph (a). Notices under this paragraph must be served in the same manner as a summons in a civil action.

(c) The state agency or political subdivision must not cause any unnecessary damage to the property and must compensate the property owner for any damages actually incurred as a result of the geotechnical investigations.

History: 1971 c 595 s 5; 1991 c 224 s 1; 2008 c 287 art 1 s 1



Section 117.0412 — LOCAL GOVERNMENT PUBLIC HEARING REQUIREMENTS.

Subdivision 1. Definitions. For the purposes of this section:

(1) "local government" means the elected governing body of a statutory or home rule charter city, county, or township; and

(2) "local government agency" means a subdivision, agency, authority, or other entity created by or whose members are appointed by the local government, including a port authority, economic development authority, housing and redevelopment authority, or other similar entity established under law.

Subd. 2. Public hearing; vote by local government governing body. (a) If the taking is for the mitigation of a blighted area, remediation of an environmentally contaminated area, reducing abandoned property, or removing a public nuisance, a public hearing must be held before a local government or local government agency commences an eminent domain proceeding under section 117.055. The local government must notify each owner of property that may be acquired in writing by certified mail of the public hearing on the proposed taking, post the public hearing information on the local government's Web site, if any, and publish notice of the public hearing in a newspaper of general circulation in the local government's jurisdiction. Notice must be provided at least 30 days but not more than 60 days before the hearing.

(b) Any interested person must be allowed reasonable time to present relevant testimony at the public hearing. The proceedings of the hearing must be recorded and available to the public for review and comment at reasonable times and a reasonable place. At the next regular meeting of the local government that is at least 30 days after the public hearing, the local government must vote on the question of whether to authorize the local government or local government agency to use eminent domain to acquire the property.

Subd. 3. Resolution. If the taking is for the mitigation of a blighted area, remediation of an environmentally contaminated area, reducing abandoned property, or removing a public nuisance, then the resolution of a local government or local government agency authorizing the use of eminent domain must:

(1) identify and describe the public costs and benefits that are known or expected to result from the program or project for which the property interest is proposed to be acquired; and

(2) address how the acquisition of the property interest serves one or more identified public uses or public purposes and why the acquisition of the property is needed to accomplish those public uses or public purposes.

History: 2006 c 214 s 6



Section 117.042 — POSSESSION.

Whenever the petitioner shall require title and possession of all or part of the owner's property prior to the filing of an award by the court appointed commissioners, the petitioner shall, at least 90 days prior to the date on which possession is to be taken, notify the owner of the intent to possess by notice served by certified mail and before taking title and possession shall pay to the owner or deposit with the court an amount equal to petitioner's approved appraisal of value. Amounts deposited with the court shall be paid out under the direction of the court. If it is deemed necessary to deposit the above amount with the court the petitioner may apply to the court for an order transferring title and possession of the property or properties involved from the owner to the petitioner. In all other cases, petitioner has the right to the title and possession after the filing of the award by the court appointed commissioners as follows:

(1) if appeal is waived by the parties upon payment of the award;

(2) if appeal is not waived by the parties upon payment or deposit of three-fourths of the award. The amount deposited shall be deposited by the court administrator in an interest bearing account no later than the business day next following the day on which the amount was deposited with the court. All interest credited to the amount deposited from the date of deposit shall be paid to the ultimate recipient of the amount deposited.

Nothing in this section shall limit rights granted in section 117.155.

History: 1971 c 595 s 6; 1975 c 218 s 1; 1976 c 72 s 1; 1978 c 674 s 60; 1981 c 8 s 1; 1Sp1986 c 3 art 1 s 82



Section 117.043 — COMPELLING DELIVERY OF POSSESSION.

Subdivision 1. Conditions required for court to issue relief. A court having jurisdiction over an eminent domain proceeding may issue an order compelling delivery of possession of the property under any of the following conditions:

(1) the court has issued an order authorizing transfer of title and possession and the petitioner has paid or deposited its approved appraisal value under section 117.042; or

(2) the petitioner has acquired title of the real estate.

If one of these conditions is met, the court may issue an order compelling delivery of possession of the property upon: (1) the affidavit of the petitioner; (2) notice to the occupants of the acquired real estate and others claiming a right to remain in possession of it; and (3) a hearing. Notice of the hearing must be given in the same way as notice of a motion under the Rules of Civil Procedure. In case of hardship the court may delay enforcement of an order compelling delivery of possession for a period not to exceed seven days. Unless otherwise allowed by the court, the matter must be considered solely on the basis of arguments of counsel and affidavits.

Subd. 2. Award of fees and costs. Following notice and hearing, if the occupant, in bad faith, has failed to deliver possession of the real estate in accordance with either an order issued under section 117.042 or an order issued under this section, the court, upon application by the petitioner, may award to the petitioner, and against the occupant, the attorney fees, costs, and disbursements that were actually incurred by the petitioner in getting possession of the real estate.

History: 1987 c 287 s 1



Section 117.045 — COMPELLING ACQUISITION IN CERTAIN CASES.

Upon successfully bringing an action compelling an acquiring authority to initiate eminent domain proceedings relating to a person's real property which was omitted from any current or completed eminent domain proceeding, such person shall be entitled to petition the court for reimbursement for reasonable costs and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred in bringing such action. Such costs and expenses shall be allowed only in accordance with the applicable provisions of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Statutes at Large, volume 84, page 1894 (1971), any acts amendatory thereof, any regulations duly adopted pursuant thereto, or rules duly adopted by the state of Minnesota, its agencies or political subdivisions pursuant to law.

History: 1971 c 595 s 7; 1985 c 248 s 70; 1986 c 444



Section 117.054 — COPIES OF APPRAISAL TO LANDOWNER.

A public utility, municipal utility, cooperative electric association, natural gas pipeline or crude oil or petroleum products pipeline company must provide the property owner with a copy of each appraisal it has obtained for a property before presenting a petition under section 117.055 to acquire the property.

History: 2008 c 296 art 1 s 4



Section 117.055 — PETITION AND NOTICE.

Subdivision 1. Petition. In all cases a petition, describing the desired land, stating by whom and for what purposes it is proposed to be taken, and giving the names of all persons appearing of record or known to the petitioner to be the owners thereof shall be presented to the district court of the county in which the land is situated praying for the appointment of commissioners to appraise the damages which may be occasioned by such taking.

Subd. 2. Notice. (a) Notice of the objects of the petition and of the time and place of presenting the same shall be served at least 20 days before such time of presentation upon all persons named in the petition as owners as defined in section 117.025, subdivision 3, and upon all occupants of such land in the same manner as a summons in a civil action.

(b) The notice must state that:

(1) a party wishing to challenge the public use or public purpose, necessity, or authority for a taking must appear at the court hearing and state the objection or must appeal within 60 days of a court order; and

(2) a court order approving the public use or public purpose, necessity, and authority for the taking is final unless an appeal is brought within 60 days after service of the order on the party.

(c) If any such owner be not a resident of the state, or the owner's place of residence be unknown to the petitioner, upon the filing of an affidavit of the petitioner or the petitioner's agent or attorney, stating that the petitioner believes that such owner is not a resident of the state, and that the petitioner has mailed a copy of the notice to the owner at the owner's place of residence, or that after diligent inquiry the owner's place of residence cannot be ascertained by the affiant, then service may be made upon such owner by three weeks' published notice. If the state be an owner, the notice shall be served upon the attorney general. Any owner not served as herein provided shall not be bound by such proceeding except upon voluntarily appearing therein. Any owner shall be furnished a right-of-way map or plat of all that part of land to be taken upon written demand, provided that the petitioner shall have ten days from the receipt of the demand within which to furnish the same. Any plans or profiles which the petitioner has shall be made available to the owner for inspection.

History: 1971 c 595 s 8; 1986 c 444; 2006 c 214 s 7



Section 117.065 — NOTICES OF PENDENCY AND ABANDONMENT; REQUIRED RECORDINGS.

At the time of filing the petition the petitioner shall record a notice of the pendency of the proceeding, describing with reasonable certainty the lands affected and for what purpose they are to be taken. The notice shall be recorded as follows:

(1) if the lands are registered lands, with the registrar of titles;

(2) if the lands are nonregistered, with the county recorder;

(3) if the lands are both registered and nonregistered, with both the registrar and the county recorder.

If the proceeding be abandoned in whole or in part the petitioner shall within ten days thereafter record a notice to that effect, describing with reasonable certainty the lands so abandoned. The notice of abandonment shall be recorded in the same places as the notice of the pendency of the proceeding.

History: 1971 c 595 s 9; 1976 c 181 s 2; 1995 c 106 s 1; 2005 c 4 s 29



Section 117.075 — HEARING; COMMISSIONERS; ORDER FOR TAKING.

Subdivision 1. Hearing on taking; evidentiary standard. (a) Upon proof being filed of the service of such notice, the court, at the time and place therein fixed or to which the hearing may be adjourned, shall hear all competent evidence offered for or against the granting of the petition, regulating the order of proof as it may deem best.

(b) If the taking is for the mitigation of a blighted area, remediation of an environmentally contaminated area, reducing abandoned property, or removing a public nuisance, then, notwithstanding any other provision of general or special law, a condemning authority must show the district court by preponderance of the evidence that the taking is necessary and for the designated public use.

(c) A court order approving the public use or public purpose, necessity, and authority for the taking is final unless an appeal is brought within 60 days after service of the order on the party.

Subd. 2. Appoint commissioners for damages. If the proposed taking shall appear to be necessary and such as is authorized by law, the court by an order shall appoint three disinterested commissioners, and at least two alternates, to ascertain and report the amount of damages that will be sustained by the several owners on account of such taking.

Subd. 3. Commissioner qualifications. Before appointing a commissioner, the court shall inquire whether each prospective commissioner has any relationship, business or otherwise, to any of the parties in the proceeding, or any interest in the proceeding which may constitute a conflict of interest, or which may create the appearance of impropriety should that person be appointed. Responses to this inquiry must be either written or on the record and made available by the court to any party in the proceeding before and after appointment. No person who might have difficulty in rendering an unbiased decision may be appointed to serve. The court, in its discretion, may appoint one registered, practicing attorney to the commission who is knowledgeable in eminent domain matters. All other commissioners appointed must be persons actively engaged in the occupation of real estate sales or real estate appraising or persons knowledgeable in real estate values.

Subd. 4. First meeting; pay; oath. The order shall fix the time and place of the first meeting of the three commissioners and prescribe their compensation. At the first meeting at the office of the court administrator of district court the appointees must be sworn by the court administrator or an authorized deputy and shall take and sign the following oath before assuming their duties as commissioners:

(TITLE OF PROCEEDING)

................................. does swear under penalty of perjury as follows:

I will faithfully and justly perform to the best of my ability, all the duties of the office and trust which I now assume as commissioner in the above entitled proceeding. I further swear that, except as disclosed in writing or on the record, I have no interest in any of the lands in the above proceeding or any present or past relationship, business or personal, with any of the parties to the above proceeding or any other actual or potential conflict of interest, and that I will render fair and impartial decisions, so help me God.

Subd. 5. Court may limit taker's ownership. The order may, in the discretion of the court, limit the title or easement to be acquired by the petitioner by defining the rights and privileges which the owner of any of the lands may exercise therein in subordination to the public uses to which it is appropriated.

Subd. 6. Replacement commissioner. In case any commissioner fails to act or fails to meet the qualifications required by this section, the court without further notice may appoint another in that commissioner's place.

Subd. 7. Post list of would be commissioners. The court administrator of court in each county shall post in the courthouse in a prominent place a notice that a qualified person may apply to have the person's name placed upon a list of potential commission appointees for eminent domain proceedings. The notice must contain the language of the oath which the commissioners are required to take upon appointment and shall list the other qualifications set forth in this section. The court shall give due consideration to the names appearing on the list, but is not bound to make appointments from the list.

History: 1971 c 595 s 10; 1985 c 299 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2002 c 390 s 1; 2006 c 214 s 8



Section 117.085 — COMMISSIONERS, POWERS, DUTIES.

The commissioners, having been duly sworn and qualified according to law, shall meet as directed by the order of appointment and hear the allegations and proofs of all persons interested touching the matters to them committed. They may adjourn from time to time and from place to place within the county, giving oral notice to those present of the time and place of their next meeting. All testimony taken by them shall be given publicly, under oath, and in their presence. They shall view the premises, and any of them may subpoena witnesses, which shall be served as subpoenas in civil actions are served, and at the cost of the parties applying therefor. If deemed necessary, they may require the petitioner or owner to furnish for their use maps, plats, and other information which the petitioner or owner may have showing the nature, character, and extent of the proposed undertaking and the situation of lands desired therefor. In proper cases they may reserve to the owner a right-of-way or other privilege in or over the land taken, or attach reasonable conditions to such taking in addition to the damages given or they may make an alternative award, conditioned upon the granting or withholding of the right specified. Without unreasonable delay they shall make a separate assessment and award of the damages which in their judgment will result to each of the owners of the land by reason of such taking and report the same to the court. The commissioners shall not reduce the amount of the damages awarded because the land being taken is, at the time of the taking, valued under section 273.111, designated as an agricultural preserve under chapter 473H. The commissioners, in all such proceedings, may in their discretion allow and show separately in addition to the award of damages, reasonable appraisal fees not to exceed a total of $1,500 for single family and two-family residential property and minimum damage acquisitions and $5,000 for other types of property, unless the appraised fee was reimbursed under section 117.036. Upon request of an owner the commissioners shall show in their report the amount of the award of damages which is to reimburse the owner and tenant or lessee for the value of the land taken, and the amount of the award of damages, if any, which is to reimburse the owner and tenant or lessee for damages to the remainder involved, whether or not described in the petition. The amounts awarded to each person shall also be shown separately. The commissioners shall, if requested by any party, make an express finding of the estimated cost of removal and remedial actions that will be necessary on the taken property because of existing environmental contamination.

History: 1971 c 595 s 11; 1987 c 339 s 1; 1991 c 224 s 2; 1999 c 161 s 1; 2006 c 214 s 9



Section 117.086 — NONCONTIGUOUS TRACTS, TREATMENT AS UNIT.

Subdivision 1. Certain land considered as a unit. In all eminent domain proceedings brought under this chapter noncontiguous tracts of land may be considered as a unit for the purpose of the assessment of the damages for a taking from only one of such tracts, provided that the use to which the tracts are applied is so connected, that the taking from one in fact damages the other.

Subd. 2. Notice of appeal. In the event that an appeal is taken, a party claiming a unity in noncontiguous tracts shall give notice thereof in the notice of appeal as provided in section 117.145.

Subd. 3. Determination of taking, damage. The petitioner, after receiving notice that the landowner claims a unity in noncontiguous tracts, may upon ten days' written notice to the landowner, move the court for its order determining whether, as a matter of law, the landowner has suffered a taking of, or damage to, noncontiguous tracts by reason of the eminent domain proceedings brought under this chapter.

History: 1971 c 595 s 17; 1986 c 444



Section 117.087 — PREPAYMENT PENALTIES; DAMAGES.

When property is taken pursuant to this chapter and it is security for a loan or advance of credit with a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid, the cost of the penalty is an item of damages which shall be separately stated.

When property is purchased by a body having the power of eminent domain the buyer shall inquire whether it is security for a loan or advance of credit with a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid and, if so, the penalty shall be an item considered by the parties in the negotiation of the price.

History: 1978 c 623 s 1; 2006 c 214 s 20



Section 117.105 — FILING OF REPORT, TIME, FAILURE TO REPORT.

Subdivision 1. Filing of report. The report of the commissioners shall be filed with the court administrator of district court within 90 days from the date of the order appointing the commissioners, unless such order otherwise prescribes, but for cause shown upon written motion of the petitioner and not less than three days' notice thereof duly served by mail or otherwise upon such respondents, or their attorneys who entered an appearance at the hearing on the petition or notified the petitioner of their formal appearance, the court may extend the time for making and filing the report. If the petitioner serves such motion and notice thereof by mail, such service shall be at least six days prior to the date of the hearing on the motion.

Subd. 2. Failure to file report. If the commissioners fail to file their report within the time provided by the order appointing the commissioners, or within any extension of time to file granted by the court, any owner may upon motion, after due notice to the petitioner, have the proceedings set aside as to that owner; but, for cause shown, the court may extend the time for making their report. If the proceedings are set aside as to any individual owner, that owner shall be entitled to reimbursement for reasonable costs and disbursements including attorney's fees.

History: 1971 c 595 s 13; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 117.115 — REPORT, NOTICE.

Subdivision 1. Fees and disbursements. The commissioners shall, after notice to the petitioner, file their report with the court administrator of district court and the petitioner shall pay the commissioners their fees and disbursements. The court shall determine any dispute concerning the fees and disbursements.

Subd. 2. Notification. Within ten days after the date of the filing of the report of commissioners, the petitioner shall notify the following listed persons, by mail, of the filing of the report of commissioners setting forth the date of filing of the report, the amount of the award, and all the terms and conditions thereof as the same pertain to the respondent or party listed:

(1) each respondent listed in the petition as having an interest in any parcel described in the report;

(2) each other party to the proceeding whose appearance has been noted by the court in its order approving the petition under section 117.075; and

(3) each respondent's attorney.

Such notification shall be addressed to the last known post office address of each person notified. Notice of the filing of the report need not be given to parties initially served by publication under section 117.055. The petitioner shall file with the court administrator an affidavit of mailing of the notice, setting forth the names and addresses of all the persons so notified.

History: 1971 c 595 s 14; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1995 c 106 s 2



Section 117.125 — DEPOSIT IN COURT.

Where the residence of a party is unknown, or the party is an infant or other person under legal disability, or being legally capable, refuses to accept payment, or if for any reason it is doubtful to whom any award should be paid, the petitioner may pay the same to the court administrator of district court, to be paid out under the direction of the district court; and unless an appeal is taken, as hereinafter provided, such deposit with the court administrator shall be deemed a payment of the award. The award when deposited shall not draw interest from the date of deposit.

History: 1971 c 595 s 15; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 117.135 — TAXES AND ASSESSMENTS.

Subdivision 1. Payment of taxes and assessments on acquired property. In all eminent domain proceedings taxes and assessments imposed upon the acquired property shall be compensated for as provided by section 272.68, except the state Transportation Department, as the acquiring authority, shall pay all taxes, including all unpaid special assessments and future installments thereof, as provided in subdivision 2.

Subd. 2. Payment of taxes and assessments on property acquired by Department of Transportation. When the state Transportation Department acquires a fee interest in property before forfeiture, by any means, provision must be made to pay all taxes, including all unpaid special assessments and future installments thereof, unpaid on the property at the date of acquisition. For the purpose of this section, the date of acquisition shall be either the date on which the department enters into a written agreement to purchase the property or, in cases of condemnation, the date of acquisition shall be the date of the award of the court-appointed commissioners; except where the provisions of section 117.042 are exercised and apply, in which case the date of acquisition will be the date on which the state Transportation Department is entitled to take possession. Taxes lawfully levied shall not be abated. This subdivision shall not be construed to require the payment of accrued taxes and unpaid assessments on the acquired property which exceed the fair market value thereof. The state Transportation Department in acquiring property may make provisions for the apportionment of the taxes and unpaid assessments if less than a complete parcel or tract is acquired.

If such accrued taxes and unpaid assessments are not paid as hereinabove required, then the county auditor of the county in which the acquired property is located shall notify the commissioner of management and budget of the pertinent facts, and the commissioner of management and budget shall divert an amount equal to such accrued taxes and unpaid assessments from any funds which are thereafter to be distributed by the commissioner of management and budget to the state Transportation Department from the trunk highway fund, and shall pay over such diverted funds to the county treasurer of the county in which the acquired property is located in payment of such accrued taxes and unpaid assessments.

Subd. 3. Occupation of property after acquisition; leasing. If the state Transportation Department permits a person or business to occupy a property for a period of more than 120 days after the date of acquisition, the department shall thereafter charge a reasonable rental therefor in accordance with the provisions of section 161.23, subdivision 3.

History: 1971 c 595 s 16; 1973 c 492 s 14; 1973 c 543 s 1; 1976 c 166 s 7; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 117.145 — APPEAL: DEADLINE, NOTICE, SERVICE, CONTENTS; BY OTHER PARTIES.

At any time within 40 days from the date that the report has been filed, any party to the proceedings may appeal to the district court from any award of damages embraced in the report, or from any omission to award damages, by: (1) filing with the court administrator a notice of such appeal, and (2) serving by mail a copy of such notice on all respondents and all other parties to the proceedings having an interest in any parcel described in the appeal who are shown in the petitioner's affidavit of mailing, required by section 117.115, subdivision 2, as having been mailed a notice of the report of the commissioners.

If any notice of appeal is filed, any other party may appeal within 50 days from the date that the report was filed by: (1) filing with the court administrator a notice of the appeal; and (2) serving the notice of appeal by mail, as provided in this section. Service by mail is deemed effective upon deposit of the notice in the United States mail, by first class mail, with postage prepaid, and addressed to each person served at the address shown in the petitioner's affidavit of mailing required by section 117.115, subdivision 2. Proof of service by mail of a notice of appeal shall be filed with the court administrator promptly following the mailing of any notice of appeal. The notice of appeal shall specify the particular award or failure to award appealed from, the nature and amount of the claim, the land to which it relates, and grounds of the appeal, and if applicable, the notice required in section 117.086.

History: 1971 c 595 s 18; 1Sp1986 c 3 art 1 s 82; 1995 c 106 s 3



Section 117.155 — PAYMENTS; PARTIAL PAYMENT PENDING APPEAL.

Except as otherwise provided herein payment of damages awarded may be made or tendered at any time after the filing of the report; and the duty of the petitioner to pay the amount of any award or final judgment upon appeal shall, for all purposes, be held and construed to be full and just compensation to the respective owners or the persons interested in the lands. If either the petitioner or any respondent appeals from an award, the respondent or respondents, if there is more than one, except encumbrancers having an interest in the award which has been appealed, may demand of the petitioner a partial payment of the award pending the final determination thereof, and it shall be the duty of the petitioner to comply with such demand and to promptly pay the amount demanded but not in excess of an amount equal to three-fourths of the award of damages for the parcel which has been appealed, less any payments made by petitioner pursuant to section 117.042; provided, however, that the petitioner may by motion after due notice to all interested parties request, and the court may order, reduction in the amount of the partial payment for cause shown. If an appeal is taken from an award the petitioner may, but it cannot be compelled to, pay the entire amount of the award pending the final determination thereof. If any respondent or respondents having an interest in the award refuses to accept such payment the petitioner may pay the amount thereof to the court administrator of district court to be paid out under direction of the court. A partial or full payment as herein provided shall not draw interest from the condemner from the date of payment or deposit, and upon final determination of any appeal the total award of damages shall be reduced by the amount of the partial or full payment. If any partial or full payment exceeds the amount of the award of compensation as finally determined, upon petitioner's motion, final judgment must be entered in the condemnation action in favor of the petitioner in the amount of the balance owed to the petitioner and is recoverable within the original condemnation action.

History: 1971 c 595 s 19; 1980 c 607 art 19 s 2; 1Sp1986 c 3 art 1 s 82; 1997 c 231 art 16 s 3



Section 117.165 — JURY TRIALS; DISCLOSURE.

Subdivision 1. Appeal. In all eminent domain proceedings where an appeal is taken to the district court from the award of commissioners, the owner or the petitioner shall be entitled to a jury trial.

Subd. 2. Disclosure of witnesses, appraisals of damages. In the event of an appeal from the award of commissioners, and upon written demand by a party, the other party shall disclose under oath in writing within 15 days the appraisal witnesses the disclosing party proposes to call on its behalf at trial, and the amount of their appraisals of the damages. The demand shall be deemed continuing.

Subd. 3. Failure to disclose. A party shall not be permitted at the trial, except for just cause shown, to use any expert witness on the matter of damages whose name, address and appraisal was not disclosed to the other party following a written demand.

History: 1971 c 595 s 20



Section 117.175 — TRIAL, BURDEN OF PROOF, COSTS.

Subdivision 1. Trial. Such appeal may be noticed for trial and tried except as herein otherwise provided as in the case of a civil action and the court may direct that issues be framed, and require other parties to be joined and to plead therein when necessary for the proper determination of the questions involved. The owners shall go forward with the evidence and have the burden of proof as in any other civil action, with the right to open and close. The court or jury trying the case shall reassess the damages de novo and apportion the same as the evidence and justice may require. Upon request of a party to such appeal, the jury or court shall show in the verdict or order the amount of the award of damages which is to reimburse the owner for the land taken and the amount of the award of damages, if any, which is to reimburse the owner for damages to the remainder tract not taken whether or not described in the petition. The amounts awarded to each person shall also be shown separately. A commissioner in a condemnation proceeding may be called by any party as a witness to testify as to the amount and the basis of the award of commissioners and may be examined and qualified as any other witness.

Subd. 2. Fees, costs, and disbursements. The court may, in its discretion, after a verdict has been rendered on the trial of an appeal, allow as taxable costs reasonable expert witness and appraisal fees of the owner, together with the owner's reasonable costs and disbursements. No expert witness fees, costs or disbursements shall be awarded to the petitioner regardless of who is the prevailing party.

History: 1971 c 595 s 21



Section 117.184 — COMPENSATION FOR REMOVAL OF LEGAL NONCONFORMING USE.

(a) Notwithstanding any law to the contrary, an ordinance or regulation of a political subdivision of the state or local zoning authority that requires the removal of a legal nonconforming use as a condition or prerequisite for the issuance of a permit, license, or other approval for any use, structure, development, or activity constitutes a taking and is prohibited without the payment of just compensation. This section does not apply if the permit, license, or other approval is requested for the construction of a building or structure that cannot be built without physically moving the nonconforming use.

(b) This section applies to an action of a political subdivision of the state or a local zoning authority occurring on or after May 20, 2006, that requires removal of a legal nonconforming use as a condition or prerequisite for the issuance of a permit, license, or other approval.

History: 2006 c 214 s 10



Section 117.185 — JUDGMENT.

Judgment shall be entered upon the verdict or decision, fixing the amount of damages payable to the several parties concerned and the terms and conditions of the taking and, until reversed or modified in a direct proceeding begun for that purpose, the judgment shall be binding upon the petitioner and all other parties thereto and upon their respective successors and assigns. The parties may stipulate in lieu of entry of judgment.

History: 1971 c 595 s 22



Section 117.186 — COMPENSATION FOR LOSS OF GOING CONCERN.

Subdivision 1. Definitions. For purposes of this section:

(1) "going concern" means the benefits that accrue to a business or trade as a result of its location, reputation for dependability, skill or quality, customer base, good will, or any other circumstances resulting in the probable retention of old or acquisition of new patronage; and

(2) "owner" has the meaning given in section 117.025 and includes a lessee who operates a business on real property that is the subject of an eminent domain proceeding.

Subd. 2. Compensation for loss of going concern. If a business or trade is destroyed by a taking, the owner shall be compensated for loss of going concern, unless the condemning authority establishes any of the following by a preponderance of the evidence:

(1) the loss is not caused by the taking of the property or the injury to the remainder;

(2) the loss can be reasonably prevented by relocating the business or trade in the same or a similar and reasonably suitable location as the property that was taken, or by taking steps and adopting procedures that a reasonably prudent person of a similar age and under similar conditions as the owner, would take and adopt in preserving the going concern of the business or trade; or

(3) compensation for the loss of going concern will be duplicated in the compensation otherwise awarded to the owner.

Subd. 3. Procedure. In all cases where an owner will seek compensation for loss of a going concern, the damages, if any, shall in the first instance be determined by the commissioners under section 117.105 as part of the compensation due to the owner. The owner shall notify the condemning authority of the owner's intent to claim compensation for loss of going concern within 60 days of the first hearing before the court, as provided in section 117.075. The commissioner's decision regarding any award for loss of going concern may be appealed by any party, in accordance with section 117.145.

Subd. 4. Driveway access. A business owner is entitled to reasonable compensation, not to exceed the three previous years' revenues minus the cost of goods sold, if the owner establishes that the actions of a government entity permanently eliminated 51 percent or greater of the driveway access into and out of a business and as a result of the loss of driveway access, revenue at the business was reduced by 51 percent or greater. Determination of whether the revenue at the business was reduced by 51 percent or greater must be based on a comparison of the average revenues minus the average costs of goods sold for the three years prior to commencement of the project, with the revenues minus the costs of goods sold for the year following completion of the project. A claim for compensation under this section must be made no later than one year after completion of the project which eliminated the driveway access. The installation of a median does not constitute elimination of driveway access.

History: 2006 c 214 s 11



Section 117.187 — MINIMUM COMPENSATION.

When an owner must relocate, the amount of damages payable, at a minimum, must be sufficient for an owner to purchase a comparable property in the community and not less than the condemning authority's payment or deposit under section 117.042, to the extent that the damages will not be duplicated in the compensation otherwise awarded to the owner of the property. For the purposes of this section, "owner" is defined as the person or entity that holds fee title to the property.

History: 2006 c 214 s 12



Section 117.188 — LIMITATIONS.

The condemning authority must not require the owner to accept as part of the compensation due any substitute or replacement property. The condemning authority must not require the owner to accept the return of property acquired or any portion of the property.

History: 2006 c 214 s 13



Section 117.189 — PUBLIC SERVICE CORPORATION EXCEPTIONS.

Sections 117.031; 117.036; 117.055, subdivision 2, paragraph (b); 117.186; 117.187; 117.188; and 117.52, subdivisions 1a and 4, do not apply to the use of eminent domain authority by public service corporations for any purpose other than construction or expansion of:

(1) a high-voltage transmission line of 100 kilovolts or more, or ancillary substations; or

(2) a natural gas, petroleum, or petroleum products pipeline, or ancillary compressor stations or pumping stations.

For purposes of an award of appraisal fees under section 117.085, the fees awarded may not exceed $1,500 for all types of property except for a public service corporation's use of eminent domain for a high-voltage transmission line, where the award may not exceed $3,000.

For purposes of this section, "pipeline" does not include a natural gas distribution line transporting gas to an end user.

History: 2006 c 214 s 14; 2009 c 110 s 3; 2010 c 288 s 1



Section 117.195 — INTEREST; AWARD, WHEN PAYABLE; DISMISSAL; COSTS.

Subdivision 1. Award; interest. All damages allowed under this chapter, whether by the commissioners or upon appeal, shall bear interest from the time of the filing of the commissioner's report or from the date of the petitioner's possession whichever occurs first. The rate of interest shall be determined according to section 549.09. If the award is not paid within 70 days after the filing, or, in case of an appeal within 45 days after final judgment, or within 45 days after a stipulation of settlement, the court, on motion of the owner of the land, shall vacate the award and dismiss the proceedings against the land.

Subd. 2. Costs. When the proceeding is dismissed for nonpayment or discontinued by the petitioner, the owner may recover from the petitioner reasonable costs and expenses including attorneys' fees. In the discretion of the court, the owner may also recover from the petitioner reasonable costs and expenses, including attorneys' fees, if a condemnation proceeding is dismissed because a court has held that condemnation shall not lie based on a challenge made under the Minnesota Environmental Rights Act. If the court awards costs and expenses, including attorneys' fees, and if the condemnation proceeding is part of a project or proposal which has received an environmental review pursuant to the Minnesota Environmental Policy Act, or siting or routing selection pursuant to chapter 216E, the costs and expenses, including attorney fees, shall be paid by the governmental unit responsible for the review or selection.

History: 1971 c 595 s 23; 1982 c 601 s 1; 1984 c 654 art 3 s 49



Section 117.205 — FINAL CERTIFICATE.

Upon completion of the proceedings the attorney for the petitioner shall make a certificate describing the land taken and the purpose or purposes for which taken, and reciting the fact of final payment of all awards or judgments in relation thereto, which certificate shall be filed with the court administrator and a certified copy thereof filed for record with the county recorder; which record shall be notice to all parties of the title of the petitioner to the lands therein described.

History: 1971 c 595 s 24; 1975 c 175 s 1; 1976 c 181 s 2; 1Sp1986 c 3 art 1 s 82



Section 117.21 — EASEMENT MAY INCLUDE SNOW FENCES.

When the right to establish a public road is acquired by the state, or by any of its agencies or political subdivisions, there may be included in the easement so acquired the power to erect and maintain temporary snow fences as required upon lands adjoining the highway part of which lands have been taken for road purposes. If included, the right to erect and maintain such fences shall be considered in awarding damages, and any award shall be conclusively presumed to include the damages, if any, caused by the right to erect and maintain such fences.

History: (6557-4) 1929 c 396 s 1; 1998 c 403 s 3



Section 117.215 — ESTATE ACQUIRED.

In all cases for the condemnation of property for public use, the right, interest, or estate in the property proposed to be taken, if greater than an easement, shall be specifically described in the proceedings, and, if the right, interest, or estate so described shall be a fee simple absolute, the fee simple absolute shall be an estate without any right of reversion under any circumstances.

History: 1971 c 595 s 25



Section 117.225 — EASEMENT DISCHARGE.

Whenever claiming that an easement acquired by condemnation is not being used for the purposes for which it was acquired, the underlying fee owner may apply to the district court of the county in which the land is situated for an order discharging the easement, upon such terms as are just and equitable. Due notice of said application shall be given to all interested parties. Provided, however, this section shall not apply to easements acquired by condemnation by a public service corporation now or hereafter doing business in the state of Minnesota for any purpose other than construction or expansion of:

(1) a high-voltage transmission line of 100 kilovolts or more, including ancillary substations; or

(2) a natural gas, petroleum, or petroleum products pipeline, including ancillary compressor stations or pumping stations.

For purposes of this section, "pipeline" does not include a natural gas distribution line transporting gas to an end user.

History: 1971 c 595 s 26; 1986 c 444; 2010 c 288 s 2



Section 117.226 — RIGHT OF FIRST REFUSAL.

(a) Except as provided in sections 15.16, 160.85, 161.16, 161.20, 161.202, 161.23, 161.24, 161.241, 161.43, 161.46, and 222.63, if the governing body of the condemning authority determines that publicly owned property acquired under this chapter has not been used and is no longer needed for a public use, the authority must offer to sell the property to the owner from whom it was acquired, if the former owner can be located. The offer must be at the original price determined by the condemnation process or the current fair market value of the property, whichever is lower, except to the extent that a different value is required for a property interest obtained with federal highway funding under United States Code, title 23, or transit funding under United States Code, title 49. Before offering surplus property to local governments or for public sale under section 16B.282 or 94.10, the commissioner of administration or natural resources must offer to sell the property to the former owner as provided in this section.

(b) If the former owner cannot be located after a due and diligent search or declines to repurchase the property, the attorney for the condemning authority shall prepare a certificate attesting to the same and record the certificate in the office of the county recorder or county registrar of titles, as appropriate, to evidence the termination of the right of first refusal. A recorded certificate to that effect is prima facie evidence that the right of first refusal has terminated.

History: 2006 c 214 s 15; 2010 c 219 s 1



Section 117.231 — PAYMENT IN INSTALLMENTS.

Subdivision 1. Option of property owner. Whenever private property is acquired for public purposes by purchase or eminent domain proceedings, the property owner shall have the option of receiving the purchase price or the award as finally adjudicated, either in a lump sum or in not more than four annual installments.

Subd. 2. Eminent domain; procedure. When the property is acquired by eminent domain proceedings and the amount the owner shall receive for said property is finally determined, the owner is entitled to payment thereof, and before payment is made, may elect, by making written request thereof to the petitioner, to have the amount paid in not more than four annual installments, and without interest on the deferred installments. After the first installment is paid the petitioner may make its final certificate, as provided by law, in the same manner as though the entire amount had been paid.

Subd. 3. Purchase of property; procedure. When the property is purchased from the private owner, the amount of the purchase price shall be paid in a lump sum, unless the property owner at the time of delivering the conveyance to the condemning authority shall elect to have the purchase price paid in not more than four annual installments and without interest on the deferred installments.

History: 1971 c 595 s 27; 1986 c 444



Section 117.232 — DIRECT PURCHASE.

Subdivision 1. Reimbursement for appraisal fees; moving costs. When acquisition of private property is accomplished by the state Department of Transportation by direct purchase the owner shall be entitled to reimbursement for appraisal fees, not to exceed a total of $1,500. When acquisition of private property is accomplished by any other acquiring authority, the owner is entitled to reimbursement for appraisal fees, not to exceed $1,500, if the owner is otherwise entitled to reimbursement under sections 117.50 to 117.56. The purchaser in all instances shall inform the owner of the right, if any, to reimbursement for appraisal fees reasonably incurred, in an amount not to exceed $1,500, together with relocation costs, moving costs and any other related expenses to which an owner is entitled by sections 117.50 to 117.56. This subdivision does not apply to acquisition for utility purposes made by a public service corporation organized pursuant to section 301B.01 or electric cooperative associations organized pursuant to chapter 308A.

Subd. 2. Rejection of offer for appraisal fees and moving costs. In the event the purchaser and owner agree on the fair market value of the property but cannot agree on the appraisal fees and moving costs, the owner shall have the option to accept the offer for the property and reject the offer for the appraisal fees and moving costs. In addition thereto, the owner may, after due notice to all interested parties, bring a motion at a special term of the district court in the county in which the property is located for a determination of such moving costs and appraisal fees by the court.

History: 1971 c 595 s 28; 1975 c 175 s 2; 1976 c 166 s 7; 1984 c 654 art 3 s 50; 1986 c 444; 1989 c 144 art 2 s 2; 1Sp2003 c 19 art 2 s 4; 2005 c 69 art 3 s 16



Section 117.38 — ACQUISITION OF LAND FOR CERTAIN PURPOSES.

When the United States, the state of Minnesota, or other governmental authority having jurisdiction so to do, authorizes change of harbor lines or diversion of channel, or other change in any river, stream, or watercourse in the state of Minnesota, any railway company, terminal company, or depot company incorporated or licensed to engage in the business of transportation of freight or passengers in this state interested in such change by reason of the improvement and enlargement of its property, or otherwise, may acquire the lands and premises needed therefor. Such company may in its own name, either by purchase or by condemnation, obtain the title to such lands and premises or any interest therein, including the lands or any interest therein belonging to any municipal corporation in this state.

History: (6574) 1915 c 45 s 1



Section 117.39 — PROCEEDINGS UNDER POWER OF EMINENT DOMAIN.

Proceedings to condemn lands needed for such change may be commenced and prosecuted by such corporation to final judgment under the statutes of this state in respect to the taking of property by power of eminent domain; and all of the general laws of this state in respect of condemnation of property shall apply thereto and govern and control such proceedings.

History: (6575) 1915 c 45 s 2; 2006 c 214 s 20



Section 117.40 — MUNICIPALITY MAY CONTEST.

Any municipality interested in the land proposed to be taken in such proceedings may, if its interest seems to so require, contest the necessity for the condemnation of its interest in the premises proposed to be taken.

History: (6576) 1915 c 45 s 3



Section 117.41 — CONVEYANCE, TO WHOM MADE.

Upon acquiring title to these lands and premises, whether by purchase or condemnation, such corporation shall make due conveyance thereof to the United States, the state of Minnesota, or other governmental authority mentioned in section 117.38. Likewise, any municipal corporation having any interest in the lands or premises may, upon such terms, as to that municipality, its interests may seem to require, make due conveyance thereof either to the company or to the governmental authority.

History: (6577) 1915 c 45 s 4



Section 117.47 — PERMITS; LICENSES.

The commissioner of natural resources may grant permits and licenses or leases on and across lands owned by the state to any corporation or association engaged in or preparing to engage in the business of mining and beneficiating taconite as defined in section 298.001, subdivision 4, or semitaconite as defined in section 298.34, for the purpose of providing the corporation or association necessary easements, rights-of-way and surface rights over, through and across such lands for the erection and maintenance of pipe lines, pole lines, conduits, sluiceways, roads, railroads and tramways. The commissioner may grant permits and licenses or leases for flowage rights, rights to transport crude ore, concentrates or waste materials over such state-owned lands, and may lease state-owned lands for the depositing of stripping, lean ores, tailings, or waste products of such business. Such permits, licenses or leases, may also authorize the use of state-owned lands by such corporation or association for plants and other buildings necessary to the proper carrying on of such business and may grant water rights and other rights requisite to the construction of wharves, piers, breakwaters, or similar facilities necessary to the carrying on of such business or the shipment of the products thereof. The commissioner may also license the flooding of state lands in connection with any permit or authorization for the use of public waters issued by the legislature or issued by the commissioner pursuant to law. Such permits, licenses, and leases shall be upon such conditions and for such consideration and for such period of time as the commissioner may determine. The county auditor, with the approval of the county board, is authorized to grant permits, licenses and leases for all such purposes across tax-forfeited lands not held by the state free from any trust in favor of any and all taxing districts, upon such conditions and for such consideration and for such period of time as the county board may determine. Any proceeds from the granting of such permits, licenses or leases shall be apportioned and distributed as other proceeds from the sale or rental of tax-forfeited lands.

History: 1945 c 275 s 2; 1955 c 619 s 1; 1969 c 1129 art 3 s 1; 1979 c 145 s 1; 1999 c 86 art 1 s 26



Section 117.471 — EASEMENTS OVER TAX-FORFEITED LANDS, APPROVAL.

Any easements over tax-forfeited lands granted by the county board of any county under section 117.47, shall be subject to the condition that it be approved by the commissioner of natural resources.

History: 1955 c 814 s 1; 1969 c 1129 art 3 s 1



Section 117.48 — CRUDE OIL PIPELINE COMPANIES, EMINENT DOMAIN.

The business of transporting crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas by pipeline as a common carrier, is declared to be in the public interest and necessary to the public welfare, and the taking of private property therefor is declared to be for a public use and purpose. Any corporation or association qualified to do business in the state of Minnesota engaged in or preparing to engage in the business of transporting crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas by pipeline as a common carrier, is authorized to acquire, for the purpose of such business, easements or rights-of-way, over, through, under or across any lands, not owned by the state or devoted to a public purpose for the construction, erection, laying, maintaining, operating, altering, repairing, renewing and removing in whole or in part, a pipeline for the transportation of crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas. To such end it shall have and enjoy the power of eminent domain to be exercised in accordance with this chapter, and acts amendatory thereof, all of which provisions shall govern insofar as they may be applicable hereto. Nothing herein shall be construed as authorizing the taking of any property owned by the state, or any municipal subdivision thereof, or the acquisition of any rights in public waters except after permit, lease, license or authorization issued pursuant to law.

History: 1971 c 322 s 1; 1987 c 353 s 4; 2006 c 214 s 20



Section 117.50 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 117.50 to 117.56, the terms defined in this section shall have the meanings given them.

Subd. 2. Person. "Person" means any individual, partnership, corporation, or association.

Subd. 3. Displaced person. "Displaced person" means any person who, notwithstanding the lack of federal financial participation, meets the definition of a displaced person under United States Code, title 42, sections 4601 to 4655, and regulations adopted under those sections.

Subd. 4. Acquisition. "Acquisition" includes:

(1) acquisition by eminent domain;

(2) acquisition by negotiation;

(3) programs of areawide systematic housing code enforcement; and

(4) demolition.

Subd. 5. Acquiring authority. "Acquiring authority" includes:

(1) the state and every public and private body and agency thereof which has the power of eminent domain; and

(2) any acquiring authority carrying out an areawide systematic housing code enforcement program.

History: 1973 c 604 s 1; 1986 c 444; 2003 c 117 s 1



Section 117.51 — COOPERATION WITH FEDERAL AUTHORITIES; REESTABLISHMENT COSTS LIMIT.

Subdivision 1. Cooperation with federal authorities. In all acquisitions undertaken by any acquiring authority and in all voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof, the acquiring authority shall cooperate to the fullest extent with federal departments and agencies, and it shall take all necessary action in order to insure, to the maximum extent possible, federal financial participation in any and all phases of acquisition, including the provision of relocation assistance, services, payments and benefits to displaced persons.

Subd. 2. Reestablishment costs limit. For purposes of relocation benefits paid by the acquiring authority in accordance with this section, the provisions of Code of Federal Regulations, title 49, part 24, with respect to reimbursement of reestablishment expenses for nonresidential moves are applicable, except that the acquiring authority shall reimburse the displaced business for eligible expenses up to a maximum of $50,000.

History: 1973 c 604 s 2; 1Sp2001 c 8 art 2 s 13; 2002 c 364 s 1; 2006 c 214 s 16; 2008 c 287 art 1 s 2; 2008 c 312 s 1



Section 117.52 — UNIFORM RELOCATION ASSISTANCE.

Subdivision 1. Lack of federal funding. In all acquisitions undertaken by any acquiring authority and in all voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof, in which, due to the lack of federal financial participation, relocation assistance, services, payments and benefits under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, United States Code, title 42, sections 4601 to 4655, as amended by the Surface Transportation and Uniform Relocation Assistance Act of 1987, Statutes at Large, volume 101, pages 246 to 256 (1987), are not available, the acquiring authority, as a cost of acquisition, shall provide all relocation assistance, services, payments and benefits required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended by the Surface Transportation and Uniform Relocation Assistance Act of 1987, and those regulations adopted pursuant thereto, and either (1) in effect as of January 1, 2006, or (2) becoming effective after January 1, 2006, following a public hearing and comment. Comments received by an acquiring authority within 30 days after the public hearing must be reviewed and a written response provided to the individual or organization who initiated the comment. The response and comments may be addressed in another public hearing by the acquiring authority before approval.

Subd. 1a. Reestablishment costs limit. For purposes of relocation benefits paid by the acquiring authority in accordance with this section, the provisions of Code of Federal Regulations, title 49, part 24, with respect to reimbursement of reestablishment expenses for nonresidential moves are applicable, except that the acquiring authority shall reimburse the displaced business for eligible expenses up to a maximum of $50,000.

Subd. 2. Acquisitions for highway purposes. Despite subdivision 1, with respect to acquisitions for highway purposes or acquisitions for which the state Department of Transportation performs relocation assistance services for the Department of Administration, the regulations of the United States Department of Transportation may be applied to all displaced persons who would otherwise be eligible for such relocation assistance, services, payments and benefits thereunder but for the lack of federal financial participation.

Subd. 3. Exception. This section shall not apply in the case where federal financial participation for provision of relocation assistance, services, payments and benefits in connection with an acquisition has been procured or committed pursuant to section 117.51 and has then been withdrawn by the United States, unless the acquiring authority subsequently determines to proceed with the acquisition in question using nonfederal funds.

Subd. 4. Relocation assistance eligibility or amount determined by administrative law judge. Notwithstanding any law or rule to the contrary, if a person entitled to relocation assistance under this section does not accept the acquiring authority's determination of the amount of relocation assistance or if a person does not accept the acquiring authority's denial of relocation assistance, the acquiring authority must initiate contested case proceedings under sections 14.57 to 14.66 for a determination of the eligibility for or amount of relocation assistance that must be provided by the acquiring authority. The administrative law judge's determination of the person's eligibility for or amount of relocation assistance that the acquiring authority must provide constitutes a final decision in the case, as provided in section 14.62, subdivision 4. The acquiring authority must pay all costs of the proceedings. "Costs" is defined in section 15.471, subdivision 4, and also includes charges billed by the Office of Administrative Hearings for the proceedings.

History: 1973 c 604 s 3; 1976 c 166 s 7; 1984 c 633 s 1; 1987 c 80 s 1; 1988 c 698 s 1; 1989 c 83 s 1; 2006 c 214 s 17-19; 2008 c 287 art 1 s 3; 2008 c 312 s 2; 2012 c 184 s 1



Section 117.521 — WAIVER OF RELOCATION BENEFITS.

Subdivision 1. Waiver. Any owner-occupant of property who (a) prior to any action by the acquiring authority indicating an intent to acquire the property whether or not the owner-occupant is willing to sell, requests that the property be acquired through negotiation, or (b) has clearly shown an intent to sell the property on the public market prior to any inquiry or action by the acquiring authority, may voluntarily waive any relocation assistance, services, payments and benefits, for which eligible under this chapter by signing a waiver agreement specifically describing the type and amounts of relocation assistance, services, payments and benefits for which eligible, separately listing those being waived, and stating that the agreement is voluntary and not made under any threat of acquisition by eminent domain by the acquiring authority. Prior to execution of the waiver agreement by the owner-occupant, the acquiring authority shall explain the contents thereof to the owner-occupant.

Any waiver not voluntarily agreed to is invalid, and the burden of proof shall be upon the acquiring authority to show that the agreement was entered into voluntarily. A statement at trial by a witness not involved in the acquisition of the property, that the contents of the waiver agreement were explained to the owner-occupant in a manner understandable to the owner-occupant, describing the method of explanation, that the owner-occupant appeared to understand the terms and conditions of the waiver agreement, that no express or implied threats of taking the property by eminent domain, or any other threats intended to induce the owner-occupant to waive relocation assistance benefits, were made to the owner-occupant by any employee or official of the acquiring authority throughout the entire process of acquisition of the property, and that the owner-occupant appeared to voluntarily enter into the agreement, shall, unless decided otherwise by the court, shift the burden of proof to the person claiming that the agreement was not entered into voluntarily.

Subd. 2. Owner of rental property. The owner of a rental property whose property is being acquired through negotiation as a result of either subdivision 1, clause (a) or (b), may waive only the right to relocation assistance, services, payments and benefits as outlined in subdivision 1, and nonowner occupants of the property being acquired shall receive all relocation assistance, services, payments and benefits for which they are eligible, notwithstanding the provision of subdivision 1.

Subd. 3. District for development. The provisions of subdivisions 1 and 2 shall not apply to the acquisition of properties situated wholly or in part within any district for development authorized under Laws 1971, chapter 548 or 677; or Laws 1973, chapter 196, 761, or 764; or Laws 1974, chapter 485; or Minnesota Statutes, chapter 462, 458, or 458C.

Subd. 4. Construction. The provisions of this section shall not limit any existing rights to waive relocation benefits.

History: 1976 c 10 s 1; 1986 c 399 art 2 s 2; 1986 c 400 s 2; 1986 c 444; 1Sp1986 c 3 art 2 s 41



Section 117.53 — AUTHORIZATION.

All acquiring authorities are hereby authorized to do any acts and take all actions necessary to carry out the provisions of sections 117.50 to 117.56, including the acquisition, rehabilitation and relocation of existing housing and the construction of new housing in accordance with the provisions of the Federal Aid Highway Act of 1970, Statutes at Large, volume 84, page 1713 (1971), United States Code, title 23, section 101, et seq., and any other federal and state laws, where projects cannot proceed to construction because replacement housing cannot be made available.

History: 1973 c 604 s 4



Section 117.54 — NO ADDITIONAL DAMAGES CREATED.

Nothing in sections 117.50 to 117.56 shall be construed as creating in any condemnation proceedings brought by any acquiring authority under the power of eminent domain, any element of damages not recognized on August 22, 1968.

History: 1973 c 604 s 5



Section 117.55 — PAYMENTS NOT CONSIDERED FOR PUBLIC ASSISTANCE PURPOSES.

No payments received under sections 117.50 to 117.56 shall be considered for purposes of determining the eligibility or the extent of eligibility of any person for public assistance based on need under the laws of the state of Minnesota.

History: 1973 c 604 s 6; 1Sp1985 c 14 art 1 s 5



Section 117.56 — INAPPLICABILITY TO HAZARDOUS AND SUBSTANDARD BUILDING PROCEEDINGS.

The provisions of sections 117.50 to 117.56 shall not apply to any proceedings brought by a governmental subdivision under sections 463.15 to 463.26.

History: 1973 c 604 s 7



Section 117.57 — AUTHORITIES; RAILROAD PROPERTIES.

Subdivision 1. Eminent domain. The power of eminent domain of an authority, as defined in section 469.174, subdivision 2, extends to railroad properties located within the authority's limits, provided:

(1) the railroad property is not a line of track for which abandonment is required under federal law, or if it is a line of track for which abandonment is required under federal law, abandonment has been approved;

(2) the railroad property is not currently used for the following activities of the railroad, not including storage, maintenance, and repair activities:

(i) switching;

(ii) loading or unloading; or

(iii) classification activities;

(3) some part of the property contains land pollution as defined in section 116.06, or contains a release or threatened release of petroleum, as provided in chapter 115C, or contains a release or threatened release of a pollutant, contaminant, hazardous substance, or hazardous waste, as provided in chapter 115B; and

(4) the authority intends to develop the property and has a plan for its cleanup and development within five years in order to maximize its market value.

Property in current use under clause (2) includes only that area which is reasonably necessary for current operation.

Upon a showing by the petitioner in condemnation proceedings that the conditions described in clauses (1) to (3) exist, then the public use to which the authority would put the property is presumed a superior public use to railroad use or any other past, present, or proposed future use. A railroad may rebut the presumption by clear and convincing evidence that the railroad use is a superior use.

Subd. 2. Relation to state rail bank. Nothing in this section shall supersede the provisions of section 222.63.

Subd. 3. Relation to regional railroad authorities. An authority shall not be adjudged to have a superior public use to that of a regional railroad authority as defined in section 398A.01, a railroad property which has been identified and approved as a light rail corridor by the Metropolitan Council under chapter 473, or a state trail covered by section 85.015.

Subd. 4. Line of track for agricultural use. (a) Except as provided in paragraph (b), subdivision 1 does not apply to railroad property that is in a county outside of the metropolitan area as defined in section 473.121, subdivision 2, if:

(1) the property is a line of track in actual use; and

(2) the line of track is the principal means of transportation for an agricultural use, as defined in section 17.81, subdivision 4, by an owner or lessee of real estate abutting the line of track.

(b) The line of track may be acquired under subdivision 1 with the written consent of all the owners or lessees described in paragraph (a), clause (2).

Subd. 5. Relocation costs. No property with ongoing railroad use at the time of acquisition may be acquired under this section without payment of the costs of relocation under section 117.52.

Subd. 6. Quick take limited. In a condemnation under this section, where the authority seeks title and possession under section 117.042, the time provided in that section must be extended by the court for a period, not to exceed 150 days, if reasonably required for the relocation of any ongoing railroad use at the time of the acquisition.

Subd. 7. Coal slurry pipelines. No property may be acquired under this section for use as a coal slurry pipeline or other related facility.

History: 1991 c 291 art 1 s 4






Chapter 118 — DEPOSITORIES OF PUBLIC FUNDS



Chapter 118A — DEPOSIT AND INVESTMENT OF LOCAL PUBLIC FUNDS

Section 118A.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 118A.01 to 118A.06.

Subd. 2. Government entity. (a) "Government entity" means a county, city, town, school district, hospital district, public authority, public corporation, public commission, special district, any other political subdivision, except an entity whose investment authority is specified under chapter 11A or 356A.

(b) For the purposes of sections 118A.02 and 118A.03 only, the term includes an American Indian tribal government entity located within a federally recognized American Indian reservation.

Subd. 3. Financial institution. "Financial institution" means a savings association, commercial bank, trust company, credit union, or industrial loan and thrift company.

Subd. 4. Public funds. "Public funds" means all general, special, permanent, trust, and other funds, regardless of source or purpose, held or administered by a government entity, unless otherwise restricted.

History: 1996 c 399 art 1 s 2; 1999 c 151 s 39



Section 118A.02 — DEPOSITORIES; INVESTING: SALES, PROCEEDS, IMMUNITY.

Subdivision 1. Designation; delegation. (a) The governing body of each government entity shall designate, as a depository of its funds, one or more financial institutions.

(b) The governing body may authorize the treasurer or chief financial officer to:

(1) designate depositories of the funds;

(2) make investments of funds under sections 118A.01 to 118A.06 or other applicable law; or

(3) both designate depositories and make investments as provided in this subdivision.

Subd. 2. Sale; proceeds; immunity, if loss. (a) The treasurer or chief financial officer of a government entity may at any time sell obligations purchased pursuant to this section and the money received from such sale, and the interest and profits or loss on such investment shall be credited or charged, as the case may be, to the fund from which the investment was made.

(b) Neither such official nor government entity, nor any other official responsible for the custody of such funds, shall be personally liable for any loss sustained from the deposit or investment of funds in accordance with the provisions of sections 118A.04 and 118A.05.

History: 1996 c 399 art 1 s 3



Section 118A.03 — WHEN AND WHAT COLLATERAL REQUIRED.

Subdivision 1. For deposits beyond insurance. To the extent that funds on deposit at the close of the financial institution's banking day exceed available federal deposit insurance, the government entity shall require the financial institution to furnish collateral security or a corporate surety bond executed by a company authorized to do business in the state. For the purposes of this section, "banking day" has the meaning given in Federal Reserve Board Regulation CC, Code of Federal Regulations, title 12, section 229.2(f), and incorporates a financial institution's cutoff hour established under section 336.4-108.

Subd. 2. In lieu of surety bond. The following are the allowable forms of collateral in lieu of a corporate surety bond:

(1) United States government Treasury bills, Treasury notes, Treasury bonds;

(2) issues of United States government agencies and instrumentalities as quoted by a recognized industry quotation service available to the government entity;

(3) general obligation securities of any state or local government with taxing powers which is rated "A" or better by a national bond rating service, or revenue obligation securities of any state or local government with taxing powers which is rated "AA" or better by a national bond rating service;

(4) general obligation securities of a local government with taxing powers may be pledged as collateral against funds deposited by that same local government entity;

(5) irrevocable standby letters of credit issued by Federal Home Loan Banks to a municipality accompanied by written evidence that the bank's public debt is rated "AA" or better by Moody's Investors Service, Inc., or Standard & Poor's Corporation; and

(6) time deposits that are fully insured by any federal agency.

Subd. 3. Amount. The total amount of the collateral computed at its market value shall be at least ten percent more than the amount on deposit at the close of the financial institution's banking day, except that where the collateral is irrevocable standby letters of credit issued by Federal Home Loan Banks, the amount of collateral shall be at least equal to the amount on deposit at the close of the financial institution's banking day. The financial institution may furnish both a surety bond and collateral aggregating the required amount.

Subd. 4. Assignment. Any collateral pledged shall be accompanied by a written assignment to the government entity from the financial institution. The written assignment shall recite that, upon default, the financial institution shall release to the government entity on demand, free of exchange or any other charges, the collateral pledged. Interest earned on assigned collateral will be remitted to the financial institution so long as it is not in default. The government entity may sell the collateral to recover the amount due. Any surplus from the sale of the collateral shall be payable to the financial institution, its assigns, or both.

Subd. 5. Withdrawal of excess collateral. A financial institution may withdraw excess collateral or substitute other collateral after giving written notice to the government entity and receiving confirmation. The authority to return any delivered and assigned collateral rests with the government entity.

Subd. 6. Default. For purposes of this section, default on the part of the financial institution includes, but is not limited to, failure to make interest payments when due, failure to promptly deliver upon demand all money on deposit, less any early withdrawal penalty that may be required in connection with the withdrawal of a time deposit, or closure of the depository. If a financial institution closes, all deposits shall be immediately due and payable. It shall not be a default under this subdivision to require prior notice of withdrawal if such notice is required as a condition of withdrawal by applicable federal law or regulation.

Subd. 7. Safekeeping. All collateral shall be placed in safekeeping in a restricted account at a Federal Reserve bank, or in an account at a trust department of a commercial bank or other financial institution that is not owned or controlled by the financial institution furnishing the collateral. The selection shall be approved by the government entity.

History: 1996 c 399 art 1 s 4; 2003 c 51 s 15,16; 2004 c 151 s 1,2; 2004 c 174 s 2; 2007 c 44 s 7; 2007 c 57 art 3 s 39; 2008 c 154 art 10 s 1; 2014 c 292 s 1



Section 118A.04 — INVESTMENTS.

Subdivision 1. What may be invested. Any public funds, not presently needed for other purposes or restricted for other purposes, may be invested in the manner and subject to the conditions provided for in this section.

Subd. 2. United States securities. Public funds may be invested in governmental bonds, notes, bills, mortgages (excluding high-risk mortgage-backed securities), and other securities, which are direct obligations or are guaranteed or insured issues of the United States, its agencies, its instrumentalities, or organizations created by an act of Congress.

Subd. 3. State and local securities. Funds may be invested in the following:

(1) any security which is a general obligation of any state or local government with taxing powers which is rated "A" or better by a national bond rating service;

(2) any security which is a revenue obligation of any state or local government which is rated "AA" or better by a national bond rating service;

(3) a general obligation of the Minnesota housing finance agency which is a moral obligation of the state of Minnesota and is rated "A" or better by a national bond rating agency; and

(4) any security which is an obligation of a school district with an original maturity not exceeding 13 months and (i) rated in the highest category by a national bond rating service or (ii) enrolled in the credit enhancement program pursuant to section 126C.55.

Subd. 4. Commercial papers. Funds may be invested in commercial paper issued by United States corporations or their Canadian subsidiaries that is rated in the highest quality category by at least two nationally recognized rating agencies and matures in 270 days or less.

Subd. 5. Time deposits. Funds may be invested in time deposits that are fully insured by the Federal Deposit Insurance Corporation or bankers acceptances of United States banks.

Subd. 6. High-risk mortgage-backed securities. For the purposes of this section and section 118A.05, "high-risk mortgage-backed securities" are:

(1) interest-only or principal-only mortgage-backed securities; and

(2) any mortgage derivative security that:

(i) has an expected average life greater than ten years;

(ii) has an expected average life that:

(A) will extend by more than four years as the result of an immediate and sustained parallel shift in the yield curve of plus 300 basis points; or

(B) will shorten by more than six years as the result of an immediate and sustained parallel shift in the yield curve of minus 300 basis points; or

(iii) will have an estimated change in price of more than 17 percent as the result of an immediate and sustained parallel shift in the yield curve of plus or minus 300 basis points.

Subd. 7. Temporary general obligation bonds. Funds may be invested in general obligation temporary bonds of the same government entity issued under section 429.091, subdivision 7, 469.178, subdivision 5, or 475.61, subdivision 6.

Subd. 8. Debt service funds. Funds held in a debt service fund may be used to purchase any obligation, whether general or special, of an issue which is payable from the fund, at such price, which may include a premium, as shall be agreed to by the holder, or may be used to redeem any obligation of such an issue prior to maturity in accordance with its terms. The securities representing any such investment may be sold by the government entity at any time, but the money so received remains part of the fund until used for the purpose for which the fund was created. Any obligation held in a debt service fund from which it is payable may be canceled at any time unless otherwise provided in a resolution or other instrument securing obligations payable from the fund.

Subd. 9. Broker; statement and receipt. (a) For the purpose of this section and section 118A.05, the term "broker" means a broker-dealer, broker, or agent of a government entity, who transfers, purchases, sells, or obtains securities for, or on behalf of, a government entity.

(b) Prior to completing an initial transaction with a broker, a government entity shall provide annually to the broker a written statement of investment restrictions which shall include a provision that all future investments are to be made in accordance with Minnesota Statutes governing the investment of public funds.

(c) A broker must acknowledge annually receipt of the statement of investment restrictions in writing and agree to handle the government entity's account in accordance with these restrictions. A government entity may not enter into a transaction with a broker until the broker has provided this written agreement to the government entity.

(d) The state auditor shall prepare uniform notification forms which shall be used by the government entities and the brokers to meet the requirements of this subdivision.

History: 1996 c 399 art 1 s 5; 2013 c 143 art 12 s 1; 2014 c 292 s 2,3



Section 118A.05 — CONTRACTS AND AGREEMENTS.

Subdivision 1. May enter into. In addition to other authority granted in sections 118A.01 to 118A.06, government entities may enter into contracts and agreements as follows.

Subd. 2. Repurchase agreements. Repurchase agreements consisting of collateral allowable in section 118A.04, and reverse repurchase agreements may be entered into with any of the following entities:

(1) a financial institution qualified as a "depository" of public funds of the government entity;

(2) any other financial institution which is a member of the Federal Reserve System and whose combined capital and surplus equals or exceeds $10,000,000;

(3) a primary reporting dealer in United States government securities to the Federal Reserve Bank of New York; or

(4) a securities broker-dealer licensed pursuant to chapter 80A, or an affiliate of it, regulated by the Securities and Exchange Commission and maintaining a combined capital and surplus of $40,000,000 or more, exclusive of subordinated debt.

Reverse agreements may only be entered into for a period of 90 days or less and only to meet short-term cash flow needs. In no event may reverse repurchase agreements be entered into for the purpose of generating cash for investments, except as stated in subdivision 3.

Subd. 3. Securities lending agreements. Securities lending agreements, including custody agreements, may be entered into with a financial institution meeting the qualifications of subdivision 2, clause (1) or (2), and having an office located in Minnesota. Securities lending transactions may be entered into with entities meeting the qualifications of subdivision 2 and the collateral for such transactions shall be restricted to the securities described in this section and section 118A.04.

Subd. 4. Minnesota joint powers investment trust. Government entities may enter into agreements or contracts for:

(1) shares of a Minnesota joint powers investment trust whose investments are restricted to securities described in this section, section 118A.04, and section 118A.07, subdivision 7;

(2) units of a short-term investment fund established and administered pursuant to regulation 9 of the Office of the Comptroller of the Currency, in which investments are restricted to securities described in this section and section 118A.04;

(3) shares of an investment company which is registered under the Federal Investment Company Act of 1940 and which holds itself out as a money market fund meeting the conditions of rule 2a-7 of the Securities and Exchange Commission and is rated in one of the two highest rating categories for money market funds by at least one nationally recognized statistical rating organization; or

(4) shares of an investment company which is registered under the Federal Investment Company Act of 1940, and whose shares are registered under the Federal Securities Act of 1933, as long as the investment company's fund receives the highest credit rating and is rated in one of the two highest risk rating categories by at least one nationally recognized statistical rating organization and is invested in financial instruments with a final maturity no longer than 13 months.

Subd. 5. Guaranteed investment contracts. Agreements or contracts for guaranteed investment contracts may be entered into if they are issued or guaranteed by United States commercial banks, domestic branches of foreign banks, United States insurance companies, or their Canadian subsidiaries, or the domestic affiliates of any of the foregoing. The credit quality of the issuer's or guarantor's short- and long-term unsecured debt must be rated in one of the two highest categories by a nationally recognized rating agency. Agreements or contracts for guaranteed investment contracts with a term of 18 months or less may be entered into regardless of the credit quality of the issuer's or guarantor's long-term unsecured debt, provided that the credit quality of the issuer's short-term unsecured debt is rated in the highest category by a nationally recognized rating agency. Should the issuer's or guarantor's credit quality be downgraded below "A", the government entity must have withdrawal rights.

History: 1996 c 399 art 1 s 6; 1997 c 219 s 1; 2000 c 493 s 1; 2005 c 152 art 1 s 2; 2010 c 234 s 1; 2010 c 385 s 4; 2013 c 143 art 12 s 2; 2014 c 292 s 4



Section 118A.06 — SAFEKEEPING; ACKNOWLEDGEMENTS.

(a) Investments, contracts, and agreements may be held in safekeeping with:

(1) any Federal Reserve bank;

(2) any bank authorized under the laws of the United States or any state to exercise corporate trust powers, including, but not limited to, the bank from which the investment is purchased;

(3) a primary reporting dealer in United States government securities to the Federal Reserve Bank of New York; or

(4) a securities broker-dealer, or an affiliate of it, that meets the following requirements:

(i) it is registered as a broker-dealer under chapter 80A or is exempt from the registration requirements;

(ii) it is regulated by the Securities and Exchange Commission; and

(iii) it maintains insurance through the Securities Investor Protection Corporation or excess insurance coverage in an amount equal to or greater than the value of the securities held.

(b) The government entity's ownership of all securities under paragraph (a) must be evidenced by written acknowledgments identifying the securities by the names of the issuers, maturity dates, interest rates, CUSIP number, or other distinguishing marks.

History: 1996 c 399 art 1 s 7; 2010 c 234 s 2



Section 118A.07 — ADDITIONAL INVESTMENT AUTHORITY.

Subdivision 1. Authority provided. As used in this section, "governmental entity" means a city with a population in excess of 200,000, a county that contains a city of that size, or the Metropolitan Council. If a governmental entity meets the requirements of subdivisions 2 and 3, it may exercise additional investment authority under subdivisions 4, 5, and 6.

Subd. 2. Written policies and procedures. Prior to exercising any additional authority under subdivisions 4, 5, and 6, the governmental entity must have written investment policies and procedures governing the following:

(1) the use of or limitation on mutual bond funds or other securities authorized or permitted investments under law;

(2) specifications for and limitations on the use of derivatives;

(3) the final maturity of any individual security;

(4) the maximum average weighted life of the portfolio;

(5) the use of and limitations on reverse repurchase agreements;

(6) credit standards for financial institutions with which the governmental entity deals; and

(7) credit standards for investments made by the governmental entity.

Subd. 3. Oversight process. Prior to exercising any authority under subdivisions 4, 5, and 6, the governmental entity must establish an oversight process that provides for review of the governmental entity's investment strategy and the composition of the financial portfolio. This process shall include one or more of the following:

(1) audit reviews;

(2) internal or external investment committee reviews; and

(3) internal management control.

Additionally, the governing body of the governmental entity must, by resolution, authorize its treasurer to utilize the additional authorities under this section within their prescribed limits, and in conformance with the written limitations, policies, and procedures of the governmental entity.

If the governing body of a governmental entity exercises the authority provided in this section, the treasurer of the governmental entity must annually report to the governing body on the findings of the oversight process required under this subdivision. If the governing body intends to continue to exercise the authority provided in this section for the following calendar year, it must adopt a resolution affirming that intention by December 1.

Subd. 4. Repurchase agreements. A governmental entity may enter into repurchase agreements as authorized under section 118A.05, provided that the exclusion of mortgage-backed securities defined as "high-risk mortgage-backed securities" under section 118A.04, subdivision 6, shall not apply to repurchase agreements under this authority if the margin requirement is 101 percent or more.

Subd. 5. Reverse repurchase agreements. Notwithstanding the limitations contained in section 118A.05, subdivision 2, the governmental entity may enter into reverse repurchase agreements to:

(1) meet cash flow needs; or

(2) generate cash for investments, provided that the total securities owned shall be limited to an amount not to exceed 130 percent of the annual daily average of general investable monies for the fiscal year as disclosed in the most recently available audited financial report. Excluded from this limit are:

(i) securities with maturities of one year or less; and

(ii) securities that have been reversed to maturity.

There shall be no limit on the term of a reverse repurchase agreement. Reverse repurchase agreements shall not be included in computing the net debt of the governmental entity, and may be made without an election or public sale, and the interest payable thereon shall not be subject to the limitation in section 475.55. The interest shall not be deducted or excluded from gross income of the recipient for the purpose of state income, corporate franchise, or bank excise taxes, or if so provided by federal law, for the purpose of federal income tax.

Subd. 6. Options and futures. A governmental entity may enter into futures contracts, options on futures contracts, and option agreements to buy or sell securities authorized under law as legal investments for governmental entities, but only with respect to securities owned by the governmental entity, including securities that are the subject of reverse repurchase agreements under this section that expire at or before the due date of the option agreement.

Subd. 7. Negotiable certificates of deposit. A Minnesota joint powers investment trust may invest funds in negotiable certificates of deposit or other evidences of deposit, with a remaining maturity of three years or less, issued by a nationally or state-chartered bank, a federal or state savings and loan association, or a state-licensed branch of a foreign bank, except that for obligations with a maturity of one year or less, the debt obligations of the issuing institution or its parent are rated in the top short-term rating category by at least two nationally recognized statistical ratings organizations and for obligations with a maturity in excess of one year, the senior debt obligations of the issuing institution or its parent are rated at least A or its equivalent by at least two nationally recognized statistical ratings organizations. Investments in these instruments shall not be subject to the collateralization requirements of section 118A.03.

History: 1996 c 399 art 1 s 8; 2014 c 292 s 5



Section 118A.08 — NO SUPERSEDING EFFECT.

Except as provided in Laws 1996, chapter 399, article 1, section 11, sections 118A.01 to 118A.06 shall not supersede any general or special law relating to the deposit and investment of public funds.

History: 1996 c 399 art 1 s 9






Chapter 119 — MINNESOTA EDUCATIONAL COMPUTING CORPORATION






Chapters 119A - 119B — CHILDREN AND FAMILIES

Chapter 119A — DEPARTMENT OF EDUCATION; PROGRAMS

Section 119A.02 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of education.

Subd. 3. Department. "Department" means the Department of Education.

Subd. 4. Local grantee. "Local grantee" means a local unit of government or an agency or organization that receives funds under section 119A.04.

History: 1Sp1995 c 3 art 16 s 2; 2003 c 130 s 3,4



Section 119A.03 — COMMISSIONER.

Subdivision 1. General. The department is under the administrative control of the commissioner. The commissioner is appointed by the governor with the advice and consent of the senate. The commissioner must possess broad knowledge and experience in strengthening children and families. The commissioner has the general powers as provided in section 15.06, subdivision 6.

The commissioner's salary must be established according to the procedure in section 15A.0815, in the same range as that specified for the commissioner of management and budget.

Subd. 2. Duties of commissioner. The commissioner shall:

(1) identify measurable outcomes by which programs administered by the department will be evaluated at the state and local level;

(2) develop linkages with other state departments to ensure coordination and consistent state policies promoting healthy development of children and families;

(3) prepare, in consultation with the Children's Cabinet and affected parties, prior to July 1 of each year, guidelines governing planning, reporting, and other procedural requirements necessary to administer this chapter;

(4) facilitate inclusive processes when designing or implementing guidelines and strategies to achieve agency goals for children and families;

(5) facilitate intergovernmental and public-private partnership strategies necessary to implement this chapter;

(6) submit to the federal government, or provide assistance to local governments and organizations in submitting, where appropriate and feasible, requests for federal waivers or recommendations for changes in federal law necessary to carry out the purposes of this chapter;

(7) coordinate review of all plans and other documents required under the guidelines provided for in clause (3);

(8) coordinate development of the management support system components required for implementation of this chapter;

(9) review other programs serving children and families to determine the feasibility for transfer to the Department of Education or the feasibility of inclusion in the funding consolidation process; and

(10) monitor local compliance with this chapter.

History: 1Sp1995 c 3 art 16 s 3; 2Sp1997 c 3 s 18; 1999 c 86 art 1 s 27; 2003 c 130 s 12; 2007 c 13 art 3 s 12; 2009 c 101 art 2 s 109



Section 119A.035 — SCHOOL CRISIS RESPONSE TEAMS.

Subdivision 1. Commissioner's duties. To ensure timely responses to school crises, the commissioner must work in cooperation with the Minnesota School Safety Center to collect, maintain, and make available to schools contact information for crisis response teams throughout the state.

Subd. 2. Crisis response teams. In regions of Minnesota where an existing crisis response team has not been formed by a school district, county, or city, the commissioner, in cooperation with the Minnesota School Safety Center, must convene a working group in each region to develop a plan to form a crisis response team for that region. Team members from the public and private sectors may represent various disciplines, including school administrators, guidance counselors, psychologists, social workers, teachers, nurses, security experts, media relations professionals, and other related areas.

History: 2016 c 189 art 25 s 1



Section 119A.04 — TRANSFERS FROM OTHER AGENCIES.

Subdivision 1. [Repealed, 2014 c 262 art 1 s 12]

Subd. 2. Department of Employment and Economic Development. The powers and duties of the Department of Employment and Economic Development with respect to the following programs are transferred to the Department of Education under section 15.039 on July 1, 1997: (1) the Head Start program, including Project Cornerstone, under sections 119A.50 to 119A.5411; and (2) community action agency programs and financial assistance under sections 256E.30 and 256E.32.

Subd. 3. [Repealed, 2014 c 272 art 8 s 4]

Subd. 4. Department of Corrections. The powers and duties with respect to the following program is transferred to the Department of Education under section 15.039: child abuse and child victims services under chapter 611A.

Subd. 5. [Repealed, 1999 c 216 art 2 s 29; 1999 c 241 art 10 s 9]

Subd. 6. Funding for transferred programs. State appropriations for programs transferred under this section may not be used to replace appropriations for K-12 programs. State and federal appropriations for programs under section 256E.25, subdivision 5a, transferred from the Department of Employment and Economic Development, may not be used to replace, supplement, or supplant federal or state appropriations for any other program in the department.

Subd. 7. Grantees of transferred programs. Except as provided in Minnesota Rules, chapter 3350, the commissioner shall not reduce the number of organizations or eliminate specific types of organizations that are eligible to directly apply for grants made by programs transferred from the Department of Employment and Economic Development after January 1, 1997.

History: 1Sp1995 c 3 art 16 s 4,13; 1997 c 7 art 1 s 42; 1997 c 162 art 3 s 2,3; 1Sp1997 c 5 s 30; 1998 c 397 art 11 s 3; 1999 c 205 art 5 s 21; 2000 c 260 s 18; 2003 c 130 s 12; 2004 c 206 s 52; 2005 c 98 art 1 s 24; 2007 c 13 art 3 s 13; 2016 c 158 art 1 s 36



Section 119A.05 — FUNDING CONSOLIDATION.

Subdivision 1. Authority for funding consolidation. Notwithstanding existing law governing allocation of funds by local grantees, mode of service delivery, grantee planning and reporting requirements, and other procedural requirements for the grant programs identified in this section, a local grantee may elect to consolidate all or a portion of funding received from the programs under subdivision 5 in a collaboration funding plan, if all conditions specified in this section are satisfied. County boards, school boards, or governing boards of other grantees may elect not to consolidate funding for a program.

For grantees electing consolidation, the commissioner may waive all provisions of rules inconsistent with the intent of this section. This waiver authority does not apply to rules governing client protections, due process, or inclusion of clients, parents, cultures, and ethnicities in decision making. Funding to a local grantee must be determined according to the funding formulas or allocation rules governing the individual programs listed in section 119A.04.

Subd. 2. Account. A consolidated funding account is established under the control of the commissioner of education. The purpose of this account is to clearly identify and provide accountability for funds previously distributed to local grantees through the individual categorical grant programs in subdivision 5. By direction of the commissioner, after consultation with the partnership planning team and, upon a finding that the conditions specified in this section have been satisfied, funds must be transmitted to this account and allocated to local grantees by the commissioner.

Subd. 3. Eligibility; accountability. To be eligible to receive funding for local consolidation, as provided for in this section, a grantee must meet the following requirements:

(1) demonstrate participation by counties and schools in a local collaborative process as defined in section 124D.23 or in a similar process of collaboration with other local governments and community organizations which satisfies the governance and planning guidelines published by the commissioner as provided for in this section;

(2) document consultation by counties and schools with community action agencies and other community groups;

(3) complete and document, according to guidelines published by the commissioner, a collaborative planning process which clearly identifies:

(i) allocation of resources in the collaboration annual funding plan;

(ii) a description of the governance structure for the execution of the funding plan;

(iii) outcomes consistent with the statewide goals identified in this chapter and in statutes governing previous categorical funding included in the collaboration funding plan; and

(iv) indicators sufficient to measure improvement or decline in specified outcomes compared to baseline performance;

(4) conduct a public hearing on the funding consolidation plan under chapter 13D;

(5) agree to periodically report information concerning progress in addressing outcomes, as provided for in guidelines to be published by the commissioner; and

(6) execute a written agreement between the commissioner and the local grantees setting forth responsibilities, obligations, and conditions consistent with this section. The agreement must state that the funds that are being locally consolidated will be used collectively only to achieve the objectives of the separate programs being locally consolidated.

Subd. 4. Geographic area. The geographic area for a local consolidated funding process must be an entire county, a multicounty area, or, with the approval of the county board and commissioner, a subcounty area, if county funds are used. The process may provide for coordination of service delivery in jurisdictions that extend across county boundaries.

Subd. 5. Programs included. Grant programs transferred to the department in Minnesota Statutes 2003, section 119A.04, and programs transferred from the abolished Department of Education under Laws 1995, First Special Session chapter 3, article 16, section 11, are eligible for local funding consolidation. Eligibility of any federally funded programs for local funding consolidation is conditioned upon obtaining necessary federal waivers or changes in federal law.

Subd. 6. Entry into program. Grantees who meet all requirements of this section may elect to begin using funding for a local consolidated funding process beginning January 1, 1996, or at each six-month interval. Other local grantees that meet all requirements of this section may elect to begin using funding for a local consolidation funding process beginning July 1, 1996, or at each six-month interval.

Subd. 7. Sanctions. If the commissioner finds that a grantee has failed to comply with this section, the grantee becomes subject to all requirements of individual grant programs as specified in statutes and rules.

History: 1Sp1995 c 3 art 16 s 5; 1998 c 397 art 11 s 3; 2003 c 130 s 12; 2004 c 228 art 1 s 28



Section 119A.08 — NEIGHBORHOOD-BASED SERVICES FOR CHILDREN AND FAMILIES.

Subdivision 1. Pilot projects authorized. The commissioner may establish a pilot project for family services collaboratives to deliver and broker services through neighborhood-based community organizations.

Subd. 2. Family service collaborative; pilot. (a) A family services collaborative under section 124D.23 may apply to the commissioner to participate in the pilot project in specified geographic areas. The selected collaborative must implement the program through family service centers and eligible community groups that have strong ties to a local neighborhood and represent the diversity of residents and that have a history of providing services in the neighborhood.

(b) An eligible organization must submit an application to the sponsoring family services collaborative with a description of areas to be served, a neighborhood presence, the needs of the area, the services to be provided with associated costs and resources, the intended outcomes, and the proposed methods of delivering service through volunteers, including any reimbursement or incentive not to exceed $200 for any service. Proposed services and amounts must be listed in an outcomes-based format.

Subd. 3. Eligible activities. A participating center or group may deliver, or arrange for the delivery of, needed services listed in the application including assisting family members to achieve the GED requirements; assisting with English as a second language or citizenship classes and tests; assisting with access to early childhood programs, childhood immunizations, suitable child care, and home visits; and assisting in crime prevention through after-school enrichment activities, truancy prevention, and tutoring for academically underachieving children.

A collaborative that receives a grant under this section shall establish procedures to ensure the quality of the services paid for with grant funds and to monitor the delivery of services.

History: 1997 c 162 art 2 s 2; 1998 c 397 art 11 s 3



Section 119A.37 — GRANTS FOR PARENTING TIME CENTERS.

Subdivision 1. Purpose. The commissioner shall issue a request for proposals from existing local nonprofit, nongovernmental, or governmental organizations, to use existing local facilities as parenting time centers which may also be used for parenting time exchanges. The commissioner shall award grants in amounts up to $50,000 for the purpose of creating or maintaining parenting time centers in an effort to reduce children's vulnerability to violence and trauma related to parenting time, where there has been a history of domestic violence or abuse within the family. The commissioner shall award the grants to provide the greatest possible number of parenting time centers and to locate them to provide for the broadest possible geographic distribution of the centers throughout the state.

Each parenting time center must use existing local facilities to provide a healthy interactive environment for parents who are separated or divorced and for parents with children in foster homes to visit with their children. The centers must be available for use by district courts who may order parenting time to occur at a parenting time center. The centers may also be used as drop-off sites, so that parents who are under court order to have no contact with each other can exchange children for parenting time at a neutral site. Each center must provide sufficient security to ensure a safe parenting time environment for children and their parents. A grantee must demonstrate the ability to provide a 25 percent local match, which may include in-kind contributions.

Subd. 2. County involvement. Each county or group of counties is encouraged to provide supervised parenting time services in an effort to fill the gap in the court system that orders supervised parenting time but does not provide a center to accomplish the supervised parenting time as ordered. Each county or group of counties is encouraged to either financially contribute to an existing parenting time center in the area, or establish a new center if there is not one in the area, possibly through county social services. In creating a new center, the county may collaborate with other counties, other parenting time centers, family services collaboratives, court services, and any other entity or organization. The goal is to provide parenting time centers statewide. The county shall apply for funding that may be available through the federal government, specifically for family preservation or family reunification purposes, or any other source of funding that will aid in developing and maintaining this vital service.

Subd. 3. Funding. The commissioner may award grants to create or maintain parenting time centers.

In awarding grants to maintain a parenting time center, the commissioner may award a grant to a center that can demonstrate a 25 percent local match, provided the center is diligently exploring and pursuing all available funding options in an effort to become self-sustaining, and those efforts are reported to the commissioner.

In awarding grants to create a parenting time center, the commissioner shall give priority to:

(1) areas of the state where no other parenting time center or similar facility exists;

(2) applicants who demonstrate that private funding for the center is available and will continue; and

(3) facilities that are adapted for use to care for children, such as day care centers, religious institutions, community centers, schools, technical colleges, parenting resource centers, and child care referral services.

In awarding grants to create or maintain a parenting time center, the commissioner shall require the proposed center to meet standards developed by the commissioner to ensure the safety of the custodial parent and children.

Subd. 4. Additional services. Each parenting time center may provide parenting and child development classes, and offer support groups to participating custodial parents and hold regular classes designed to assist children who have experienced domestic violence and abuse. Each parenting time center must have available an individual knowledgeable about or experienced in the provision of services to battered women and domestic abuse victims on its staff, its board of directors, or otherwise available to it for consultation.

Subd. 5. Administration. In administering the grants authorized by this section, the commissioner shall ensure that the term "parenting time center" is used in all future applications, publicity releases, requests for proposals, and other materials of like nature. Materials published prior to the enactment of this legislation which use different terms may be distributed by the commissioner until supplies are gone.

History: 1992 c 571 art 10 s 17; 1995 c 207 art 4 s 21; 1997 c 203 art 5 s 37; 1997 c 239 art 7 s 2,3; 2000 c 444 art 2 s 2; 2000 c 445 art 2 s 5; 2002 c 379 art 1 s 40



Section 119A.50 — HEAD START PROGRAM.

Subdivision 1. Department of Education. The Department of Education is the state agency responsible for administering the Head Start program. The commissioner of education shall allocate funds according to the formula in section 119A.52 to public or private nonprofit agencies for the purpose of providing supplemental funds for the federal Head Start program.

Subd. 2. Data classification. Data collected on individuals from which the identity of any individual receiving services may be determined are private data on individuals as defined in section 13.02.

Subd. 3. Early childhood literacy programs. (a) A research-based early childhood literacy program premised on actively involved parents, ongoing professional staff development, and high quality early literacy program standards is established to increase the literacy skills of children participating in Head Start to prepare them to be successful readers and to increase families' participation in providing early literacy experiences to their children. Program providers must:

(1) work to prepare children to be successful learners;

(2) work to close the achievement gap for at-risk children;

(3) use a culturally relevant integrated approach to early literacy that daily offers a literacy-rich classroom learning environment composed of books, writing materials, writing centers, labels, rhyming, and other related literacy materials and opportunities;

(4) support children's home language while helping the children master English and use multiple literacy strategies to provide a cultural bridge between home and school;

(5) use literacy mentors, ongoing literacy groups, and other teachers and staff to provide appropriate, extensive professional development opportunities in early literacy and classroom strategies for preschool teachers and other preschool staff;

(6) use ongoing data-based assessments that enable preschool teachers to understand, plan, and implement literacy strategies, activities, and curriculum that meet children's literacy needs and continuously improve children's literacy;

(7) foster participation by parents, community stakeholders, literacy advisors, and evaluation specialists; and

(8) provide parents of English learners with oral and written information to monitor the program's impact on their children's English language development, to know whether their children are progressing in developing their English proficiency and, where practicable, their native language proficiency, and to actively engage with their children in developing their English and native language proficiency.

Program providers are encouraged to collaborate with qualified, community-based early childhood providers in implementing this program and to seek nonstate funds to supplement the program.

(b) Program providers under paragraph (a) interested in extending literacy programs to children in kindergarten through grade 3 may elect to form a partnership with an eligible organization under section 124D.38, subdivision 2, or 124D.42, subdivision 8, schools enrolling children in kindergarten through grade 3, and other interested and qualified community-based entities to provide ongoing literacy programs that offer seamless literacy instruction focused on closing the literacy achievement gap. To close the literacy achievement gap by the end of third grade, partnership members must agree to use best efforts and practices and to work collaboratively to implement a seamless literacy model from age three to grade 3, consistent with paragraph (a). Literacy programs under this paragraph must collect and use literacy data to:

(1) evaluate children's literacy skills;

(2) monitor the progress and provide reading instruction appropriate to the specific needs of English learners; and

(3) formulate specific intervention strategies to provide reading instruction to children premised on the outcomes of formative and summative assessments and research-based indicators of literacy development.

The literacy programs under this paragraph also must train teachers and other providers working with children to use the assessment outcomes under clause (3) to develop and use effective, long-term literacy coaching models that are specific to the program providers.

History: 1989 c 282 art 2 s 171; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 8; 2000 c 468 s 23; 2003 c 130 s 12; 2006 c 263 art 6 s 1; 2007 c 146 art 2 s 1; 1Sp2011 c 11 art 7 s 1; 2014 c 272 art 1 s 1; 2015 c 21 art 1 s 13



Section 119A.52 — DISTRIBUTION OF APPROPRIATION.

(a) The commissioner of education must distribute money appropriated for that purpose to federally designated Head Start programs to expand services and to serve additional low-income children. Migrant and Indian reservation programs must be initially allocated money based on the programs' share of federal funds. The remaining money must be initially allocated to the remaining local agencies based equally on the agencies' share of federal funds and on the proportion of eligible children in the agencies' service area who are not currently being served. A Head Start program must be funded at a per child rate equal to its contracted, federally funded base level at the start of the fiscal year. For all agencies without a federal Early Head Start rate, the state average federal cost per child for Early Head Start applies. In allocating funds under this paragraph, the commissioner of education must assure that each Head Start program in existence in 1993 is allocated no less funding in any fiscal year than was allocated to that program in fiscal year 1993. Before paying money to the programs, the commissioner must notify each program of its initial allocation and how the money must be used. Each program must present a plan under section 119A.535. For any program that cannot utilize its full allocation at the beginning of the fiscal year, the commissioner must reduce the allocation proportionately. Money available after the initial allocations are reduced must be redistributed to eligible programs.

(b) The commissioner must develop procedures to make payments to programs based upon the number of children reported to be enrolled during the required time period of program operations. Enrollment is defined by federal Head Start regulations. The procedures must include a reporting schedule, corrective action plan requirements, and financial consequences to be imposed on programs that do not meet full enrollment after the period of corrective action. Programs reporting chronic underenrollment, as defined by the commissioner, will have their subsequent program year allocation reduced proportionately. Funds made available by prorating payments and allocations to programs with reported underenrollment will be made available to the extent funds exist to fully enrolled Head Start programs through a form and manner prescribed by the department.

(c) Programs with approved innovative initiatives that target services to high-risk populations, including homeless families and families living in homeless shelters and transitional housing, are exempt from the procedures in paragraph (b). This exemption does not apply to entire programs. The exemption applies only to approved innovative initiatives that target services to high-risk populations, including homeless families and families living in homeless shelters, transitional housing, and permanent supportive housing.

History: 1989 c 282 art 2 s 173; 1991 c 292 art 3 s 34; 1993 c 369 s 89; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 11; 1Sp2003 c 9 art 7 s 1; 2006 c 263 art 6 s 2; 2007 c 146 art 9 s 1; 2009 c 96 art 6 s 1



Section 119A.53 — FEDERAL REQUIREMENTS.

Programs and the commissioner shall comply with federal regulations governing the federal Head Start program, except for funding for innovative initiatives under section 119A.535 as approved by the commissioner, which may be used to operate differently than federal Head Start regulations. If a state statute or rule conflicts with a federal statute or regulation, the state statute or rule prevails.

History: 1989 c 282 art 2 s 174; 1Sp1995 c 3 art 16 s 13; 1Sp2003 c 9 art 7 s 2; 2006 c 263 art 6 s 3



Section 119A.535 — APPLICATION REQUIREMENTS.

Eligible Head Start organizations must submit a plan to the department for approval on a form and in the manner prescribed by the commissioner. The plan must include:

(1) the number of low-income children and families the program will be able to serve;

(2) a description of the program design and service delivery area which meets the needs of and encourages access by low-income working families;

(3) a program design that ensures fair and equitable access to Head Start services for all populations and parts of the service area;

(4) a plan for providing Head Start services in conjunction with full-day child care programs to minimize child transitions, increase program intensity and duration, and improve child and family outcomes as required in section 119A.5411;

(5) identification of regular Head Start, early Head Start, full-day services identified in section 119A.5411, and innovative services based upon demonstrated needs to be provided; and

(6) evidence parents of English learners are provided with oral or written information to monitor the program's impact on their children's English language development, know whether their children are progressing in developing their English proficiency, and, where practicable, their native language proficiency, and actively engage with their children in developing their English and native language proficiency.

History: 2006 c 263 art 6 s 4; 2007 c 146 art 9 s 2; 2014 c 272 art 1 s 2



Section 119A.5411 — FULL-DAY REQUIREMENTS.

The following phase-in of full-day services in Head Start programs or licensed child care as defined in chapter 245A is required:

(1) by fiscal year 2009, a minimum of 25 percent of the total state-funded enrollment throughout the state must be provided in full-day services;

(2) by fiscal year 2011, a minimum of 40 percent of the total state-funded enrollment throughout the state must be provided in full-day services; and

(3) by fiscal year 2013, a minimum of 50 percent of the total state-funded enrollment throughout the state must be provided in full-day services.

Head Start programs may provide full-day services as part of their own program model or through agreements with licensed full-day child care programs. If licensed child care providers do not exist in a geographic area, choose not to participate, cannot meet the federal Head Start performance standards after sufficient opportunity, or a Head Start program is unable to establish the full-day services as a part of their own program model, the Head Start program may request exemption from the commissioner.

History: 2007 c 146 art 9 s 3



Section 119A.545 — AUTHORITY TO WAIVE REQUIREMENTS DURING DISASTER PERIODS.

The commissioner of education may waive requirements under sections 119A.50 to 119A.535, for up to nine months after the disaster, for Head Start programs in areas where a federal disaster has been declared under United States Code, title 42, section 5121, et seq., or the governor has exercised authority under chapter 12. The commissioner shall notify the chairs of the appropriate senate and house of representatives committees ten days before the effective date of any waiver granted under this section.

History: 1Sp1995 c 3 art 16 s 13; 1997 c 203 art 1 s 15; 1Sp1997 c 5 s 46; 1998 c 383 s 37; 1999 c 86 art 1 s 62; 2003 c 130 s 12; 2004 c 206 s 52; 2006 c 263 art 6 s 5






Chapter 119B — CHILD CARE PROGRAMS

Section 119B.011 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given.

Subd. 2. Applicant. "Child care fund applicants" means all parents, stepparents, legal guardians, or eligible relative caregivers who are members of the family and reside in the household that applies for child care assistance under the child care fund.

Subd. 3. Application. "Application" means the submission to a county agency, by or on behalf of a family, of a completed, signed, and dated:

(1) child care assistance universal application form; or

(2) child care addendum form in combination with a combined application form for MFIP, DWP, or food support.

Subd. 4. Child. "Child" means a person 12 years old or younger, or a person age 13 or 14 who is disabled, as defined in section 125A.02.

Subd. 5. Child care. "Child care" means the care of a child by someone other than a parent, stepparent, legal guardian, eligible relative caregiver, or the spouses of any of the foregoing in or outside the child's own home for gain or otherwise, on a regular basis, for any part of a 24-hour day.

Subd. 6. Child care fund. "Child care fund" means a program under this chapter providing:

(1) financial assistance for child care to parents engaged in employment, job search, or education and training leading to employment, or an at-home infant child care subsidy; and

(2) grants to develop, expand, and improve the access and availability of child care services statewide.

Subd. 7. Child care services. "Child care services" means the provision of child care as defined in subdivision 5.

Subd. 8. Commissioner. "Commissioner" means the commissioner of human services.

Subd. 9. County board. "County board" means the board of county commissioners in each county.

Subd. 10. Department. "Department" means the Department of Human Services.

Subd. 10a. Diversionary work program. "Diversionary work program" means the program established under section 256J.95.

Subd. 11. Education program. "Education program" means remedial or basic education or English as a second language instruction, a program leading to a general equivalency or high school diploma, postsecondary programs excluding postbaccalaureate programs, and other education and training needs as documented in an employment plan, as defined in subdivision 12. The employment plan must outline education and training needs of a recipient, meet state requirements for employment plans, meet the requirements of this chapter, and Minnesota Rules, parts 3400.0010 to 3400.0230, and meet the requirements of programs that provide federal reimbursement for child care services.

Subd. 12. Employment plan. "Employment plan" means employment of recipients financially eligible for child care assistance, or other work activities defined under section 256J.49, approved in an employability development, job search support plan, or employment plan that is developed by the county agency, if it is acting as an employment and training service provider, or by an employment and training service provider certified by the commissioner of employment and economic development or an individual designated by the county to provide employment and training services. The plans and designation of a service provider must meet the requirements of this chapter and chapter 256J or chapter 256K, Minnesota Rules, parts 3400.0010 to 3400.0230, and other programs that provide federal reimbursement for child care services.

Subd. 13. Family. "Family" means parents, stepparents, guardians and their spouses, or other eligible relative caregivers and their spouses, and their blood related dependent children and adoptive siblings under the age of 18 years living in the same home including children temporarily absent from the household in settings such as schools, foster care, and residential treatment facilities or parents, stepparents, guardians and their spouses, or other relative caregivers and their spouses temporarily absent from the household in settings such as schools, military service, or rehabilitation programs. An adult family member who is not in an authorized activity under this chapter may be temporarily absent for up to 60 days. When a minor parent or parents and his, her, or their child or children are living with other relatives, and the minor parent or parents apply for a child care subsidy, "family" means only the minor parent or parents and their child or children. An adult age 18 or older who meets this definition of family and is a full-time high school or postsecondary student may be considered a dependent member of the family unit if 50 percent or more of the adult's support is provided by the parents, stepparents, guardians, and their spouses or eligible relative caregivers and their spouses residing in the same household.

Subd. 13a. Family stabilization services. "Family stabilization services" means the services under section 256J.575.

Subd. 14. Human services board. "Human services board" means a board established under section 402.02, Laws 1974, chapter 293, or Laws 1976, chapter 340.

Subd. 15. Income. "Income" means earned income as defined under section 256P.01, subdivision 3, unearned income as defined under section 256P.01, subdivision 8, and public assistance cash benefits, including the Minnesota family investment program, diversionary work program, work benefit, Minnesota supplemental aid, general assistance, refugee cash assistance, at-home infant child care subsidy payments, and child support and maintenance distributed to the family under section 256.741, subdivision 2a. The following are deducted from income: funds used to pay for health insurance premiums for family members, and child or spousal support paid to or on behalf of a person or persons who live outside of the household. Income sources not included in this subdivision and section 256P.06, subdivision 3, are not counted.

Subd. 16. Legal nonlicensed child care provider. "Legal nonlicensed child care provider" means: (1) a child care provider who is excluded from licensing requirements under section 245A.03, subdivision 2; or (2) a child care provider authorized to provide care in a child's home under section 119B.09, subdivision 13, provided the provider only cares for related children, children from a single, unrelated family, or both related children and children from a single, unrelated family.

Subd. 17. MFIP. "MFIP" means the Minnesota family investment program, the state's TANF program under Public Law 104-193, Title I, and includes the MFIP program under chapter 256J and tribal contracts under section 119B.02, subdivision 2, or 256.01, subdivision 2.

Subd. 18. Postsecondary educational systems. "Postsecondary educational systems" means the University of Minnesota Board of Regents and the Board of Trustees of the Minnesota State Colleges and Universities.

Subd. 19. Provider. "Provider" means: (1) an individual or child care center or facility, either licensed or unlicensed, providing legal child care services as defined under section 245A.03; or (2) an individual or child care center or facility holding a valid child care license issued by another state or a tribe and providing child care services in the licensing state or in the area under the licensing tribe's jurisdiction. A legally unlicensed family child care provider must be at least 18 years of age, and not a member of the MFIP assistance unit or a member of the family receiving child care assistance to be authorized under this chapter.

Subd. 19a. Registration. "Registration" means the process used by a county to determine whether the provider selected by a family applying for or receiving child care assistance to care for that family's children meets the requirements necessary for payment of child care assistance for care provided by that provider.

Subd. 19b. Student parent. "Student parent" means a person who is:

(1) under 21 years of age and has a child;

(2) pursuing a high school or general equivalency diploma;

(3) residing within a county that has a basic sliding fee waiting list under section 119B.03, subdivision 4; and

(4) not an MFIP participant.

Subd. 20. Transition year families. "Transition year families" means families who have received MFIP assistance, or who were eligible to receive MFIP assistance after choosing to discontinue receipt of the cash portion of MFIP assistance under section 256J.31, subdivision 12, or families who have received DWP assistance under section 256J.95 for at least three of the last six months before losing eligibility for MFIP or DWP. Transition year child care may be used to support employment or job search. Transition year child care is not available to families who have been disqualified from MFIP or DWP due to fraud.

Subd. 20a. Transition year extension families. "Transition year extension families" means families who have completed their transition year of child care assistance under this subdivision and who are eligible for, but on a waiting list for, services under section 119B.03. For purposes of sections 119B.03, subdivision 3, and 119B.05, subdivision 1, clause (2), families participating in extended transition year shall not be considered transition year families. Transition year extension child care may be used to support employment or a job search that meets the requirements of section 119B.10 for the length of time necessary for families to be moved from the basic sliding fee waiting list into the basic sliding fee program.

Subd. 21. Recoupment of overpayments. "Recoupment of overpayments" means the reduction of child care assistance payments to an eligible family or a child care provider in order to correct an overpayment of child care assistance.

Subd. 22. Service period. "Service period" means the biweekly period used by the child care assistance program for billing and payment purposes.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 59; 1988 c 689 art 2 s 223; 1989 c 282 art 2 s 135-140; 1990 c 375 s 3; 1990 c 568 art 4 s 34-38; 1992 c 513 art 8 s 26,27; 1994 c 483 s 1; 1995 c 207 art 4 s 22,23; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1997 c 162 art 4 s 1-8; 1998 c 397 art 11 s 3; 1998 c 407 art 6 s 1; 1999 c 159 s 7-12,154; 1999 c 205 art 1 s 3-10,69; art 5 s 1,2,21; 2000 c 260 s 19,89; 2000 c 488 art 10 s 1; 2000 c 489 art 1 s 2-4; 1Sp2001 c 3 art 1 s 1,2; 2002 c 279 s 1,2; 2003 c 130 s 5,6; 1Sp2003 c 9 art 12 s 1; 1Sp2003 c 14 art 1 s 106; art 9 s 1-7; 2004 c 206 s 52; 2004 c 288 art 4 s 1-6; 2005 c 56 s 1; 2007 c 147 art 2 s 3; 2008 c 361 art 3 s 1; 2009 c 175 art 1 s 1; 1Sp2011 c 9 art 1 s 1; 2013 c 108 art 3 s 1; 2015 c 71 art 5 s 1,35; 2015 c 78 art 1 s 1; 2016 c 158 art 1 s 37



Section 119B.02 — DUTIES OF COMMISSIONER.

Subdivision 1. Child care services. The commissioner shall develop standards for county and human services boards to provide child care services to enable eligible families to participate in employment, training, or education programs. Within the limits of available appropriations, the commissioner shall distribute money to counties to reduce the costs of child care for eligible families. The commissioner shall adopt rules to govern the program in accordance with this section. The rules must establish a sliding schedule of fees for parents receiving child care services. The rules shall provide that funds received as a lump-sum payment of child support arrearages shall not be counted as income to a family in the month received but shall be prorated over the 12 months following receipt and added to the family income during those months. The commissioner shall maximize the use of federal money under title I and title IV of Public Law 104-193, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, and other programs that provide federal or state reimbursement for child care services for low-income families who are in education, training, job search, or other activities allowed under those programs. Money appropriated under this section must be coordinated with the programs that provide federal reimbursement for child care services to accomplish this purpose. Federal reimbursement obtained must be allocated to the county that spent money for child care that is federally reimbursable under programs that provide federal reimbursement for child care services. The counties shall use the federal money to expand child care services. The commissioner may adopt rules under chapter 14 to implement and coordinate federal program requirements.

Subd. 2. Contractual agreements with tribes. The commissioner may enter into contractual agreements with a federally recognized Indian tribe with a reservation in Minnesota to carry out the responsibilities of county human service agencies to the extent necessary for the tribe to operate child care assistance programs under sections 119B.03 and 119B.05. An agreement may allow the state to make payments for child care assistance services provided under section 119B.05. The commissioner shall consult with the affected county or counties in the contractual agreement negotiations, if the county or counties wish to be included, in order to avoid the duplication of county and tribal child care services. Funding to support services under section 119B.03 may be transferred to the federally recognized Indian tribe with a reservation in Minnesota from allocations available to counties in which reservation boundaries lie. When funding is transferred under section 119B.03, the amount shall be commensurate to estimates of the proportion of reservation residents with characteristics identified in section 119B.03, subdivision 6, to the total population of county residents with those same characteristics.

Subd. 3. Supervision of counties. The commissioner shall supervise child care programs administered by the counties through standard-setting, technical assistance to the counties, approval of county child care fund plans, and distribution of public money for services. The commissioner shall provide training and other support services to assist counties in planning for and implementing child care assistance programs. The commissioner shall adopt rules under chapter 14 that establish minimum administrative standards for the provision of child care services by county boards of commissioners.

Subd. 4. Universal application form. The commissioner must develop and make available to all counties a universal application form for child care assistance under this chapter. The commissioner may develop and make available to all counties a child care addendum form to be used to supplement the combined application form for MFIP, DWP, or Food Support or to supplement other statewide application forms for public assistance programs for families applying for one of these programs in addition to child care assistance. The application must provide notice of eligibility requirements for assistance and penalties for wrongfully obtaining assistance.

Subd. 5. Program integrity. For child care assistance programs under this chapter, the commissioner shall enforce the requirements for program integrity and fraud prevention investigations under sections 256.046, 256.98, and 256.983.

Subd. 6. Data. Data collected, maintained, used, or disseminated by the welfare system pertaining to persons selected as legal nonlicensed child care providers by families receiving child care assistance shall be treated as licensing data as provided in section 13.46, subdivision 4.

Subd. 7. Child care market rate survey. Biennially, the commissioner shall survey prices charged by child care providers in Minnesota to determine the 75th percentile for like-care arrangements in county price clusters.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 2 s 146; art 3 s 60; 1989 c 282 art 2 s 141; 1990 c 432 s 1; 1991 c 292 art 5 s 52; 1995 c 207 art 4 s 24; 1995 c 257 art 1 s 17; 1997 c 162 art 4 s 9; 1998 c 407 art 6 s 2; 1999 c 159 s 13; 1999 c 205 art 1 s 11-14; 2001 c 178 art 2 s 5; 1Sp2003 c 14 art 9 s 8; 2004 c 288 art 4 s 7; 2004 c 290 s 24; 2005 c 98 art 1 s 3; 2013 c 108 art 3 s 2; 2014 c 291 art 11 s 2



Section 119B.025 — DUTIES OF COUNTIES.

Subdivision 1. Factors which must be verified. (a) The county shall verify the following at all initial child care applications using the universal application:

(1) identity of adults;

(2) presence of the minor child in the home, if questionable;

(3) relationship of minor child to the parent, stepparent, legal guardian, eligible relative caretaker, or the spouses of any of the foregoing;

(4) age;

(5) immigration status, if related to eligibility;

(6) Social Security number, if given;

(7) income;

(8) spousal support and child support payments made to persons outside the household;

(9) residence; and

(10) inconsistent information, if related to eligibility.

(b) If a family did not use the universal application or child care addendum to apply for child care assistance, the family must complete the universal application or child care addendum at its next eligibility redetermination and the county must verify the factors listed in paragraph (a) as part of that redetermination. Once a family has completed a universal application or child care addendum, the county shall use the redetermination form described in paragraph (c) for that family's subsequent redeterminations. Eligibility must be redetermined at least every six months. A family is considered to have met the eligibility redetermination requirement if a complete redetermination form and all required verifications are received within 30 days after the date the form was due. When the 30th day after the date the form was due falls on a Saturday, Sunday, or legal holiday, the 30-day time period is extended to include the next succeeding day that is not a Saturday, Sunday, or legal holiday. Assistance shall be payable retroactively from the redetermination due date. For a family where at least one parent is under the age of 21, does not have a high school or general equivalency diploma, and is a student in a school district or another similar program that provides or arranges for child care, as well as parenting, social services, career and employment supports, and academic support to achieve high school graduation, the redetermination of eligibility shall be deferred beyond six months, but not to exceed 12 months, to the end of the student's school year. If a family reports a change in an eligibility factor before the family's next regularly scheduled redetermination, the county must recalculate eligibility without requiring verification of any eligibility factor that did not change. Changes must be reported as required by section 256P.07. A change in income occurs on the day the participant received the first payment reflecting the change in income.

(c) The commissioner shall develop a redetermination form to redetermine eligibility and a change report form to report changes that minimize paperwork for the county and the participant.

Subd. 2. Social Security numbers. The county must request Social Security numbers from all applicants for child care assistance under this chapter. A county may not deny child care assistance solely on the basis of failure of an applicant to report a Social Security number.

History: 1Sp2003 c 14 art 9 s 9; 2005 c 159 art 3 s 1; 2010 c 346 art 2 s 1; 2013 c 108 art 3 s 3; 2015 c 71 art 5 s 2,35; 2015 c 78 art 1 s 2



Section 119B.03 — BASIC SLIDING FEE PROGRAM.

Subdivision 1. Notice of allocation. By October 1 of each year, the commissioner shall notify all counties of their final child care fund program allocation.

Subd. 2. Waiting list. Each county that receives funds under this section must keep a written record and report to the commissioner the number of eligible families who have applied for a child care subsidy or have requested child care assistance. Counties shall perform a preliminary determination of eligibility when a family requests child care assistance. At a minimum, a county must make a preliminary determination of eligibility based on family size, income, and authorized activity. A family seeking child care assistance must provide the required information to the county. A family that appears to be eligible must be put on a waiting list if funds are not immediately available. The waiting list must identify students in need of child care. Counties must review and update their waiting list at least every six months.

Subd. 3. Eligible participants. Families that meet the eligibility requirements under sections 119B.07, 119B.09, and 119B.10, except MFIP participants, diversionary work program, and transition year families are eligible for child care assistance under the basic sliding fee program. Families enrolled in the basic sliding fee program shall be continued until they are no longer eligible. Child care assistance provided through the child care fund is considered assistance to the parent.

Subd. 4. Funding priority. (a) First priority for child care assistance under the basic sliding fee program must be given to eligible non-MFIP families who do not have a high school or general equivalency diploma or who need remedial and basic skill courses in order to pursue employment or to pursue education leading to employment and who need child care assistance to participate in the education program. This includes student parents as defined under section 119B.011, subdivision 19b. Within this priority, the following subpriorities must be used:

(1) child care needs of minor parents;

(2) child care needs of parents under 21 years of age; and

(3) child care needs of other parents within the priority group described in this paragraph.

(b) Second priority must be given to parents who have completed their MFIP or DWP transition year, or parents who are no longer receiving or eligible for diversionary work program supports.

(c) Third priority must be given to families who are eligible for portable basic sliding fee assistance through the portability pool under subdivision 9.

(d) Fourth priority must be given to families in which at least one parent is a veteran as defined under section 197.447.

(e) Families under paragraph (b) must be added to the basic sliding fee waiting list on the date they begin the transition year under section 119B.011, subdivision 20, and must be moved into the basic sliding fee program as soon as possible after they complete their transition year.

Subd. 5. Review of use of funds; reallocation. (a) After each quarter, the commissioner shall review the use of basic sliding fee program allocations by county. The commissioner may reallocate unexpended or unencumbered money among those counties who have expended their full allocation or may allow a county to expend up to ten percent of its allocation in the subsequent allocation period.

(b) Any unexpended state and federal appropriations from the first year of the biennium may be carried forward to the second year of the biennium.

Subd. 6. Allocation formula. The basic sliding fee state and federal funds shall be allocated on a calendar year basis. Funds shall be allocated first in amounts equal to each county's guaranteed floor according to subdivision 8, with any remaining available funds allocated according to the following formula:

(a) One-fourth of the funds shall be allocated in proportion to each county's total expenditures for the basic sliding fee child care program reported during the most recent fiscal year completed at the time of the notice of allocation.

(b) Up to one-fourth of the funds shall be allocated in proportion to the number of families participating in the transition year child care program as reported during and averaged over the most recent six months completed at the time of the notice of allocation. Funds in excess of the amount necessary to serve all families in this category shall be allocated according to paragraph (f).

(c) Up to one-fourth of the funds shall be allocated in proportion to the average of each county's most recent six months of reported first, second, and third priority waiting list as defined in subdivision 2 and the reinstatement list of those families whose assistance was terminated with the approval of the commissioner under Minnesota Rules, part 3400.0183, subpart 1. Funds in excess of the amount necessary to serve all families in this category shall be allocated according to paragraph (f).

(d) Up to one-fourth of the funds shall be allocated in proportion to the average of each county's most recent six months of reported waiting list as defined in subdivision 2 and the reinstatement list of those families whose assistance was terminated with the approval of the commissioner under Minnesota Rules, part 3400.0183, subpart 1. Funds in excess of the amount necessary to serve all families in this category shall be allocated according to paragraph (f).

(e) The amount necessary to serve all families in paragraphs (b), (c), and (d) shall be calculated based on the basic sliding fee average cost of care per family in the county with the highest cost in the most recently completed calendar year.

(f) Funds in excess of the amount necessary to serve all families in paragraphs (b), (c), and (d) shall be allocated in proportion to each county's total expenditures for the basic sliding fee child care program reported during the most recent fiscal year completed at the time of the notice of allocation.

Subd. 6a. Allocation due to increased funding. When funding increases are implemented within a calendar year, every county must receive an allocation at least equal to its original allocation for the same time period. The remainder of the allocation must be recalculated to reflect the funding increase, according to formulas identified in subdivision 6.

Subd. 6b. Allocation due to decreased funding. When funding decreases are implemented within a calendar year, county allocations must be reduced in an amount proportionate to the reduction in the total allocation for the same time period. This applies when a funding decrease necessitates the revision of an existing calendar year allocation.

Subd. 7. [Repealed, 1999 c 205 art 1 s 73]

Subd. 8. Guaranteed floor. (a) Beginning January 1, 1996, each county's guaranteed floor shall equal 90 percent of the allocation received in the preceding calendar year. For the period January 1, 1999, to December 31, 1999, each county's guaranteed floor must be equal to its original calendar year 1998 allocation or its actual earnings for calendar year 1998, whichever is less.

(b) When the amount of funds available for allocation is less than the amount available in the previous year, each county's previous year allocation shall be reduced in proportion to the reduction in the statewide funding, for the purpose of establishing the guaranteed floor.

Subd. 9. Portability pool. (a) The commissioner shall establish a pool of up to five percent of the annual appropriation for the basic sliding fee program to provide continuous child care assistance for eligible families who move between Minnesota counties. At the end of each allocation period, any unspent funds in the portability pool must be used for assistance under the basic sliding fee program. If expenditures from the portability pool exceed the amount of money available, the reallocation pool must be reduced to cover these shortages.

(b) To be eligible for portable basic sliding fee assistance, a family that has moved from a county in which it was receiving basic sliding fee assistance to a county with a waiting list for the basic sliding fee program must:

(1) meet the income and eligibility guidelines for the basic sliding fee program; and

(2) notify the new county of residence within 60 days of moving and submit information to the new county of residence to verify eligibility for the basic sliding fee program.

(c) The receiving county must:

(1) accept administrative responsibility for applicants for portable basic sliding fee assistance at the end of the two months of assistance under the Unitary Residency Act;

(2) continue basic sliding fee assistance for the lesser of six months or until the family is able to receive assistance under the county's regular basic sliding program; and

(3) notify the commissioner through the quarterly reporting process of any family that meets the criteria of the portable basic sliding fee assistance pool.

Subd. 10. Application; entry points. Two or more methods of applying for the basic sliding fee program must be available to applicants in each county. To meet the requirements of this subdivision, a county may provide alternative methods of applying for assistance, including, but not limited to, a mail application, or application sites that are located outside of government offices.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 61; 1988 c 689 art 2 s 224; 1989 c 282 art 2 s 142; 1990 c 568 art 4 s 39-41; 1991 c 292 art 5 s 53; 1992 c 464 art 1 s 31; 1992 c 513 art 8 s 28,29; 1995 c 207 art 4 s 25-29; 1997 c 162 art 1 s 19; art 4 s 10-17; 1998 c 254 art 1 s 29; 1999 c 159 s 14,15; 1999 c 205 art 1 s 15-20,69; 2000 c 489 art 1 s 5,6; 1Sp2003 c 14 art 1 s 1; art 9 s 10,11; 2004 c 288 art 4 s 8-11; 2005 c 159 art 3 s 2; 2006 c 264 s 2; 2008 c 361 art 2 s 1; art 3 s 2; 2013 c 108 art 3 s 4



Section 119B.035 — AT-HOME INFANT CHILD CARE PROGRAM.

Subdivision 1. Establishment. A family in which a parent provides care for the family's infant child may receive a subsidy in lieu of assistance if the family is eligible for or is receiving assistance under the basic sliding fee program. An eligible family must meet the eligibility factors under section 119B.09, except as provided in subdivision 4, and the requirements of this section. Subject to federal match and maintenance of effort requirements for the child care and development fund, and up to available appropriations, the commissioner shall provide assistance under the at-home infant child care program and for administrative costs associated with the program. At the end of a fiscal year, the commissioner may carry forward any unspent funds under this section to the next fiscal year within the same biennium for assistance under the basic sliding fee program.

Subd. 2. Eligible families. A family with an infant under the age of one year is eligible for assistance if:

(1) the family is not receiving MFIP, other cash assistance, or other child care assistance;

(2) the family has not previously received a lifelong total of 12 months of assistance under this section; and

(3) the family is participating in the basic sliding fee program or provides verification of participating in an authorized activity at the time of application and meets the program requirements.

Subd. 3. Eligible parent. A family is eligible for assistance under this section if one parent cares for the family's infant child. The eligible parent must:

(1) be over the age of 18;

(2) care for the infant full time in the infant's home; and

(3) care for any other children in the family who are eligible for child care assistance under this chapter.

For purposes of this section, "parent" means birth parent, adoptive parent, or stepparent.

Subd. 4. Assistance. (a) A family is limited to a lifetime total of 12 months of assistance under subdivision 2. The maximum rate of assistance is equal to 68 percent of the rate established under section 119B.13 for care of infants in licensed family child care in the applicant's county of residence.

(b) A participating family must report income and other family changes as specified in sections 256P.06 and 256P.07, and the county's plan under section 119B.08, subdivision 3.

(c) Persons who are admitted to the at-home infant child care program retain their position in any basic sliding fee program. Persons leaving the at-home infant child care program reenter the basic sliding fee program at the position they would have occupied.

(d) Assistance under this section does not establish an employer-employee relationship between any member of the assisted family and the county or state.

Subd. 5. Implementation. The commissioner shall implement the at-home infant child care program under this section through counties that administer the basic sliding fee program under section 119B.03. The commissioner must develop and distribute consumer information on the at-home infant child care program to assist parents of infants or expectant parents in making informed child care decisions.

History: 2004 c 288 art 4 s 12; 2005 c 98 art 1 s 4; 2007 c 147 art 2 s 4; 1Sp2011 c 9 art 1 s 2; 2015 c 71 art 5 s 3,35



Section 119B.04 — FEDERAL CHILD CARE AND DEVELOPMENT FUND.

Subdivision 1. Commissioner to administer program. The commissioner is authorized and directed to receive, administer, and expend funds available under the child care and development fund under Public Law 104-193, Title VI.

Subd. 2. Rulemaking authority. The commissioner may adopt rules under chapter 14 to administer the child care and development fund.

History: 1991 c 292 art 5 s 54; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 18; 1999 c 205 art 1 s 21



Section 119B.05 — MFIP CHILD CARE ASSISTANCE PROGRAM.

Subdivision 1. Eligible participants. Families eligible for child care assistance under the MFIP child care program are:

(1) MFIP participants who are employed or in job search and meet the requirements of section 119B.10;

(2) persons who are members of transition year families under section 119B.011, subdivision 20, and meet the requirements of section 119B.10;

(3) families who are participating in employment orientation or job search, or other employment or training activities that are included in an approved employability development plan under section 256J.95;

(4) MFIP families who are participating in work job search, job support, employment, or training activities as required in their employment plan, or in appeals, hearings, assessments, or orientations according to chapter 256J;

(5) MFIP families who are participating in social services activities under chapter 256J as required in their employment plan approved according to chapter 256J;

(6) families who are participating in services or activities that are included in an approved family stabilization plan under section 256J.575;

(7) families who are participating in programs as required in tribal contracts under section 119B.02, subdivision 2, or 256.01, subdivision 2;

(8) families who are participating in the transition year extension under section 119B.011, subdivision 20a; and

(9) student parents as defined under section 119B.011, subdivision 19b.

Subd. 2. [Repealed, 1997 c 162 art 1 s 19]

Subd. 3. [Repealed, 1997 c 162 art 1 s 19]

Subd. 4. Contracts; other uses allowed. Counties may contract for administration of the program or may arrange for or contract for child care funds to be used by other appropriate programs, in accordance with this section and as permitted by federal law and regulations.

Subd. 5. Federal reimbursement. Counties shall maximize their federal reimbursement under federal reimbursement programs for money spent for persons eligible under this chapter. The commissioner shall allocate any federal earnings to the county to be used to expand child care services under this chapter.

Subd. 6. [Repealed, 1999 c 159 s 154; 1999 c 205 art 1 s 73]

Subd. 7. [Repealed, 1999 c 205 art 1 s 73]

History: 1987 c 403 art 3 s 63; 1Sp1987 c 4 art 2 s 5; 1988 c 689 art 2 s 225; 1989 c 282 art 2 s 143; 1990 c 568 art 4 s 42-45; 1991 c 292 art 5 s 55; 1992 c 513 art 8 s 30,31; 1995 c 207 art 4 s 30; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 19-21,23; 1Sp1997 c 5 s 49; 3Sp1997 c 3 s 22; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 32; 1999 c 159 s 16; 1999 c 205 art 1 s 21,22,69,70; 2000 c 489 art 1 s 7; 1Sp2003 c 14 art 9 s 12,38; 2004 c 288 art 4 s 13; 2007 c 147 art 2 s 5; 2013 c 108 art 3 s 5



Section 119B.06 — FEDERAL CHILD CARE AND DEVELOPMENT BLOCK GRANT.

Subdivision 1. Commissioner to administer block grant. The commissioner is authorized and directed to receive, administer, and expend child care funds available under the child care and development block grant authorized under Public Law 101-508.

Subd. 2. Rulemaking authority. The commissioner may adopt rules under chapter 14 to administer the child care development block grant program.

Subd. 3. Child care development fund plan development; review. In an effort to improve state legislative involvement in the development of the Minnesota child care and development fund plan, the commissioner must present a draft copy of the plan to the legislative finance committees that oversee child care assistance funding no less than 30 days prior to the required deadline for submission of the plan to the federal government. The legislature must submit any adjustments to the plan to the commissioner for consideration within ten business days of receiving the draft plan. The commissioner must present a copy of the final plan to the chairs of the legislative finance committees that oversee child care assistance funding no less than four days prior to the deadline for submission of the plan to the federal government.

History: 1991 c 292 art 5 s 56; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 1 s 23; 1Sp2001 c 3 art 1 s 3



Section 119B.07 — USE OF MONEY.

(a) Money for persons listed in sections 119B.03, subdivision 3, and 119B.05, subdivision 1, shall be used to reduce the costs of child care for students, including the costs of child care for students while employed if enrolled in an eligible education program at the same time and making satisfactory progress towards completion of the program. Counties may not limit the duration of child care subsidies for a person in an employment or educational program, except when the person is found to be ineligible under the child care fund eligibility standards. Any limitation must be based on a person's employment plan in the case of an MFIP participant, and county policies included in the child care fund plan. The maximum length of time a student is eligible for child care assistance under the child care fund for education and training is no more than the time necessary to complete the credit requirements for an associate or baccalaureate degree as determined by the educational institution, excluding basic or remedial education programs needed to prepare for postsecondary education or employment.

(b) To be eligible, the student must be in good standing and be making satisfactory progress toward the degree. Time limitations for child care assistance do not apply to basic or remedial educational programs needed to prepare for postsecondary education or employment. These programs include: high school, general equivalency diploma, and English as a second language. Programs exempt from this time limit must not run concurrently with a postsecondary program. If an MFIP participant who is receiving MFIP child care assistance under this chapter moves to another county, continues to participate in educational or training programs authorized in their employment plans, and continues to be eligible for MFIP child care assistance under this chapter, the MFIP participant must receive continued child care assistance from the county responsible for their current employment plan, under section 256G.07.

History: 1987 c 403 art 3 s 66; 1988 c 689 art 2 s 227; 1989 c 282 art 2 s 145; 1990 c 426 art 1 s 31; 1990 c 568 art 4 s 46; 1991 c 292 art 5 s 57; 1995 c 207 art 4 s 31; 1997 c 162 art 4 s 24; 1999 c 159 s 17; 1999 c 205 art 1 s 25,69



Section 119B.08 — REPORTING AND PAYMENTS.

Subdivision 1. Reports. The commissioner shall specify requirements for reports under the authority provided in section 256.01, subdivision 2, paragraph (p).

Subd. 2. Monthly payments. The commissioner shall make monthly payments on a reimbursement basis for expenditures reported outside of the electronic system used to administer child care assistance. Payments may be withheld if monthly reports are incomplete or untimely.

Subd. 3. Child care fund plan. The county and designated administering agency shall submit a biennial child care fund plan to the commissioner. The commissioner shall establish the dates by which the county must submit the plans. The plan shall include:

(1) a description of strategies to coordinate and maximize public and private community resources, including school districts, health care facilities, government agencies, neighborhood organizations, and other resources knowledgeable in early childhood development, in particular to coordinate child care assistance with existing community-based programs and service providers including child care resource and referral programs, early childhood family education, school readiness, Head Start, local interagency early intervention committees, special education services, early childhood screening, and other early childhood care and education services and programs to the extent possible, to foster collaboration among agencies and other community-based programs that provide flexible, family-focused services to families with young children and to facilitate transition into kindergarten. The county must describe a method by which to share information, responsibility, and accountability among service and program providers;

(2) a description of procedures and methods to be used to make copies of the proposed state plan reasonably available to the public, including members of the public particularly interested in child care policies such as parents, child care providers, culturally specific service organizations, child care resource and referral programs, interagency early intervention committees, potential collaborative partners and agencies involved in the provision of care and education to young children, and allowing sufficient time for public review and comment; and

(3) information as requested by the department to ensure compliance with the child care fund statutes and rules promulgated by the commissioner.

The commissioner shall notify counties within 90 days of the date the plan is submitted whether the plan is approved or the corrections or information needed to approve the plan. The commissioner shall withhold a county's allocation until it has an approved plan. Plans not approved by the end of the second quarter after the plan is due may result in a 25 percent reduction in allocation. Plans not approved by the end of the third quarter after the plan is due may result in a 100 percent reduction in the allocation to the county. Counties are to maintain services despite any reduction in their allocation due to plans not being approved.

Subd. 4. [Repealed, 2007 c 147 art 2 s 63]

History: 1987 c 403 art 3 s 67; 1989 c 89 s 22; 1989 c 282 art 2 s 146; 1990 c 568 art 4 s 47; 1997 c 162 art 4 s 26,27; 1999 c 159 s 19; 1999 c 205 art 1 s 27,69; 1Sp2003 c 14 art 9 s 13; 2005 c 98 art 1 s 6; 2009 c 175 art 1 s 2; 2015 c 78 art 4 s 61



Section 119B.09 — FINANCIAL ELIGIBILITY.

Subdivision 1. General eligibility requirements for all applicants for child care assistance. (a) Child care services must be available to families who need child care to find or keep employment or to obtain the training or education necessary to find employment and who:

(1) have household income less than or equal to 67 percent of the state median income, adjusted for family size, and meet the requirements of section 119B.05; receive MFIP assistance; and are participating in employment and training services under chapter 256J; or

(2) have household income less than or equal to 47 percent of the state median income, adjusted for family size, at program entry and less than or equal to 67 percent of the state median income, adjusted for family size, at program exit.

(b) Child care services must be made available as in-kind services.

(c) All applicants for child care assistance and families currently receiving child care assistance must be assisted and required to cooperate in establishment of paternity and enforcement of child support obligations for all children in the family as a condition of program eligibility. For purposes of this section, a family is considered to meet the requirement for cooperation when the family complies with the requirements of section 256.741.

Subd. 2. [Repealed, 2014 c 262 art 1 s 12]

Subd. 3. Priorities; allocations. If a county projects that its child care allocation is insufficient to meet the needs of all eligible families, it may prioritize among the families that remain to be served after the county has complied with the priority requirements of section 119B.03. Counties that have established a priority for families who are not MFIP participants beyond those established under section 119B.03 must submit the policy in the annual child care fund plan.

Subd. 4. Eligibility; annual income; calculation. Annual income of the applicant family is the current monthly income of the family multiplied by 12 or the income for the 12-month period immediately preceding the date of application, or income calculated by the method which provides the most accurate assessment of income available to the family. Self-employment income must be calculated based on gross receipts less operating expenses. Income must be recalculated when the family's income changes, but no less often than every six months. For a family where at least one parent is under the age of 21, does not have a high school or general equivalency diploma, and is a student in a school district or another similar program that provides or arranges for child care, as well as parenting, social services, career and employment supports, and academic support to achieve high school graduation, income must be recalculated when the family's income changes, but otherwise shall be deferred beyond six months, but not to exceed 12 months, to the end of the student's school year. Included lump sums counted as income under section 256P.06, subdivision 3, must be annualized over 12 months. Income must be verified with documentary evidence. If the applicant does not have sufficient evidence of income, verification must be obtained from the source of the income.

Subd. 4a. Temporary ineligibility of military personnel. Counties must reserve a family's position under the child care assistance fund if a family has been receiving child care assistance but is temporarily ineligible for assistance due to increased income from active military service. Activated military personnel may be temporarily ineligible until deactivation. A county must reserve a military family's position on the basic sliding fee waiting list under the child care assistance fund if a family is approved to receive child care assistance and reaches the top of the waiting list but is temporarily ineligible for assistance.

Subd. 5. Provider choice. Parents may choose child care providers as defined under section 119B.011, subdivision 19, that best meet the needs of their family. Counties shall make resources available to parents in choosing quality child care services. Counties may require a parent to sign a release stating their knowledge and responsibilities in choosing a legal provider described under section 119B.011, subdivision 19. When a county knows that a particular provider is unsafe, or that the circumstances of the child care arrangement chosen by the parent are unsafe, the county may deny a child care subsidy. A county may not restrict access to a general category of provider allowed under section 119B.011, subdivision 19.

Subd. 6. Maximum child care assistance. The maximum amount of child care assistance a local agency may pay for in a two-week period is 120 hours per child.

Subd. 7. Date of eligibility for assistance. (a) The date of eligibility for child care assistance under this chapter is the later of the date the application was received by the county; the beginning date of employment, education, or training; the date the infant is born for applicants to the at-home infant care program; or the date a determination has been made that the applicant is a participant in employment and training services under Minnesota Rules, part 3400.0080, or chapter 256J.

(b) Payment ceases for a family under the at-home infant child care program when a family has used a total of 12 months of assistance as specified under section 119B.035. Payment of child care assistance for employed persons on MFIP is effective the date of employment or the date of MFIP eligibility, whichever is later. Payment of child care assistance for MFIP or DWP participants in employment and training services is effective the date of commencement of the services or the date of MFIP or DWP eligibility, whichever is later. Payment of child care assistance for transition year child care must be made retroactive to the date of eligibility for transition year child care.

(c) Notwithstanding paragraph (b), payment of child care assistance for participants eligible under section 119B.05 may only be made retroactive for a maximum of six months from the date of application for child care assistance.

Subd. 8. No employee-employer relationships. Receipt of federal, state, or local funds by a child care provider either directly or through a parent who is a child care assistance recipient does not establish an employee-employer relationship between the child care provider and the county or state.

Subd. 9. Licensed and legal nonlicensed family child care providers; assistance. This subdivision applies to any provider providing care in a setting other than a child care center. Licensed and legal nonlicensed family child care providers and their employees are not eligible to receive child care assistance subsidies under this chapter for their own children or children in their family during the hours they are providing child care or being paid to provide child care. Child care providers and their employees are eligible to receive child care assistance subsidies for their children when they are engaged in other activities that meet the requirements of this chapter and for which child care assistance can be paid. The hours for which the provider or their employee receives a child care subsidy for their own children must not overlap with the hours the provider provides child care services.

Subd. 9a. Child care centers; assistance. (a) For the purposes of this subdivision, "qualifying child" means a child who is not a child or dependent of an employee of the child care provider.

(b) Funds distributed under this chapter must not be paid for child care services that are provided for a child or dependent of an employee under paragraph (a) unless at all times at least 50 percent of the children for whom the child care provider is providing care are qualifying children under paragraph (a).

(c) If a child care provider satisfies the requirements for payment under paragraph (b), but the percentage of qualifying children under paragraph (a) for whom the provider is providing care falls below 50 percent, the provider shall have four weeks to raise the percentage of qualifying children for whom the provider is providing care to at least 50 percent before payments to the provider are discontinued for child care services provided for a child who is not a qualifying child.

(d) This subdivision shall be implemented as follows:

(1) no later than August 1, 2014, the commissioner shall issue a notice to providers who have been identified as ineligible for funds distributed under this chapter as described in paragraph (b); and

(2) no later than January 5, 2015, payments to providers who do not comply with paragraph (c) will be discontinued for child care services provided for children who are not qualifying children.

(e) If a child's authorization for child care assistance is terminated under this subdivision, the county shall send a notice of adverse action to the provider and to the child's parent or guardian, including information on the right to appeal, under Minnesota Rules, part 3400.0185.

(f) Funds paid to providers during the period of time between the issuance of a notice under paragraph (d), clause (1), and discontinuation of payments under paragraph (d), clause (2), must not be treated as overpayments under section 119B.11, subdivision 2a, due to noncompliance with this subdivision.

(g) Nothing in this subdivision precludes the commissioner from conducting fraud investigations relating to child care assistance, imposing sanctions, and obtaining monetary recovery as otherwise provided by law.

Subd. 10. Payment of funds. All federal, state, and local child care funds must be paid directly to the parent when a provider cares for children in the children's own home. In all other cases, all federal, state, and local child care funds must be paid directly to the child care provider, either licensed or legal nonlicensed, on behalf of the eligible family. Funds distributed under this chapter must not be used for child care services that are provided for a child by a child care provider who resides in the same household or occupies the same residence as the child.

Subd. 11. Payment of other child care expenses. Payment by a source other than the family, of part or all of a family's child care expenses not payable under this chapter, does not affect the family's eligibility for child care assistance, and the amount paid is excluded from the family's income, if the funds are paid directly to the family's child care provider on behalf of the family. Child care providers who accept third-party payments must maintain family-specific documentation of payment source, amount, type of expenses, and time period covered by the payment.

Subd. 12. Sliding fee. Child care services to families must be made available on a sliding fee basis. The commissioner shall convert eligibility requirements in this section and parent fee schedules in section 119B.12 to state median income, based on a family size of three, adjusted for family size, by July 1, 2008. The commissioner shall report to the 2008 legislature with the necessary statutory changes to codify this conversion to state median income.

Subd. 13. Child care in the child's home. (a) Child care assistance must only be authorized in the child's home if:

(1) the child's parents have authorized activities outside of the home; or

(2) one parent in a two-parent family is in an authorized activity outside of the home and one parent is unable to care for the child and meets the requirements in Minnesota Rules, part 3400.0040, subpart 5.

(b) In order for child care assistance to be authorized under paragraph (a), clause (1) or (2), one or more of the following circumstances must be met:

(1) the authorized activity occurs during times when out-of-home care is not available or when out-of-home care would result in disruption of the child's nighttime sleep schedule. If child care is needed during any period when out-of-home care is not available, in-home care can be approved for the entire time care is needed;

(2) the family lives in an area where out-of-home care is not available; or

(3) a child has a verified illness or disability that would place the child or other children in an out-of-home facility at risk or creates a hardship for the child and the family to take the child out of the home to a child care home or center.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 68; 1988 c 689 art 2 s 228; 1989 c 282 art 2 s 147,148; 1990 c 568 art 4 s 48-50; 1992 c 513 art 8 s 32; 1997 c 162 art 4 s 28-32; 1999 c 159 s 20-22; 1999 c 205 art 1 s 28-30,69; art 5 s 21; 1Sp2003 c 14 art 9 s 14-18; 2004 c 256 art 1 s 1; 2004 c 288 art 4 s 14; 2005 c 98 art 1 s 7; 2005 c 159 art 3 s 3,4; 2007 c 147 art 2 s 6-8; 2008 c 361 art 2 s 2; art 3 s 3; 2009 c 79 art 2 s 1; 2009 c 175 art 1 s 3; 2010 c 346 art 2 s 2; 1Sp2011 c 9 art 1 s 3-5; 2012 c 216 art 7 s 1; 2013 c 108 art 3 s 43; 2014 c 291 art 11 s 3,4; 2014 c 312 art 25 s 1; 2015 c 71 art 5 s 4,35; 2015 c 78 art 1 s 3



Section 119B.10 — EMPLOYMENT OR TRAINING ELIGIBILITY.

Subdivision 1. Assistance for persons seeking and retaining employment. (a) Persons who are seeking employment and who are eligible for assistance under this section are eligible to receive up to 240 hours of child care assistance per calendar year.

(b) Employed persons who work at least an average of 20 hours and full-time students who work at least an average of ten hours a week and receive at least a minimum wage for all hours worked are eligible for continued child care assistance for employment. For purposes of this section, work-study programs must be counted as employment. Child care assistance during employment must be authorized as provided in paragraphs (c) and (d).

(c) When the person works for an hourly wage and the hourly wage is equal to or greater than the applicable minimum wage, child care assistance shall be provided for the actual hours of employment, break, and mealtime during the employment and travel time up to two hours per day.

(d) When the person does not work for an hourly wage, child care assistance must be provided for the lesser of:

(1) the amount of child care determined by dividing gross earned income by the applicable minimum wage, up to one hour every eight hours for meals and break time, plus up to two hours per day for travel time; or

(2) the amount of child care equal to the actual amount of child care used during employment, including break and mealtime during employment, and travel time up to two hours per day.

Subd. 2. Financial eligibility required. Persons participating in employment programs, training programs, or education programs are eligible for continued assistance from the child care fund, if they are financially eligible under the sliding fee scale set by the commissioner in section 119B.12.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 69; 1989 c 282 art 2 s 149; 1990 c 568 art 4 s 51; 1995 c 207 art 4 s 32; 1997 c 162 art 4 s 33; 1999 c 205 art 1 s 31



Section 119B.11 — COUNTY CONTRIBUTION.

Subdivision 1. County contributions required. (a) In addition to payments from basic sliding fee child care program participants, each county shall contribute from county tax or other sources a fixed local match equal to its calendar year 1996 required county contribution reduced by the administrative funding loss that would have occurred in state fiscal year 1996 under section 119B.15. The commissioner shall recover funds from the county as necessary to bring county expenditures into compliance with this subdivision. The commissioner may accept county contributions, including contributions above the fixed local match, in order to make state payments.

(b) The commissioner may accept payments from counties to:

(1) fulfill the county contribution as required under subdivision 1;

(2) pay for services authorized under this chapter beyond those paid for with federal or state funds or with the required county contributions; or

(3) pay for child care services in addition to those authorized under this chapter, as authorized under other federal, state, or local statutes or regulations.

(c) The county payments must be deposited in an account in the special revenue fund. Money in this account is appropriated to the commissioner for child care assistance under this chapter and other applicable statutes and regulations and is in addition to other state and federal appropriations.

Subd. 2. [Repealed, 1997 c 162 art 1 s 19]

Subd. 2a. Recovery of overpayments. (a) An amount of child care assistance paid to a recipient in excess of the payment due is recoverable by the county agency under paragraphs (b) and (c), even when the overpayment was caused by agency error or circumstances outside the responsibility and control of the family or provider.

(b) An overpayment must be recouped or recovered from the family if the overpayment benefited the family by causing the family to pay less for child care expenses than the family otherwise would have been required to pay under child care assistance program requirements. If the family remains eligible for child care assistance, the overpayment must be recovered through recoupment as identified in Minnesota Rules, part 3400.0187, except that the overpayments must be calculated and collected on a service period basis. If the family no longer remains eligible for child care assistance, the county may choose to initiate efforts to recover overpayments from the family for overpayment less than $50. If the overpayment is greater than or equal to $50, the county shall seek voluntary repayment of the overpayment from the family. If the county is unable to recoup the overpayment through voluntary repayment, the county shall initiate civil court proceedings to recover the overpayment unless the county's costs to recover the overpayment will exceed the amount of the overpayment. A family with an outstanding debt under this subdivision is not eligible for child care assistance until: (1) the debt is paid in full; or (2) satisfactory arrangements are made with the county to retire the debt consistent with the requirements of this chapter and Minnesota Rules, chapter 3400, and the family is in compliance with the arrangements.

(c) The county must recover an overpayment from a provider if the overpayment did not benefit the family by causing it to receive more child care assistance or to pay less for child care expenses than the family otherwise would have been eligible to receive or required to pay under child care assistance program requirements, and benefited the provider by causing the provider to receive more child care assistance than otherwise would have been paid on the family's behalf under child care assistance program requirements. If the provider continues to care for children receiving child care assistance, the overpayment must be recovered through reductions in child care assistance payments for services as described in an agreement with the county. The provider may not charge families using that provider more to cover the cost of recouping the overpayment. If the provider no longer cares for children receiving child care assistance, the county may choose to initiate efforts to recover overpayments of less than $50 from the provider. If the overpayment is greater than or equal to $50, the county shall seek voluntary repayment of the overpayment from the provider. If the county is unable to recoup the overpayment through voluntary repayment, the county shall initiate civil court proceedings to recover the overpayment unless the county's costs to recover the overpayment will exceed the amount of the overpayment. A provider with an outstanding debt under this subdivision is not eligible to care for children receiving child care assistance until:

(1) the debt is paid in full; or

(2) satisfactory arrangements are made with the county to retire the debt consistent with the requirements of this chapter and Minnesota Rules, chapter 3400, and the provider is in compliance with the arrangements.

(d) When both the family and the provider acted together to intentionally cause the overpayment, both the family and the provider are jointly liable for the overpayment regardless of who benefited from the overpayment. The county must recover the overpayment as provided in paragraphs (b) and (c). When the family or the provider is in compliance with a repayment agreement, the party in compliance is eligible to receive child care assistance or to care for children receiving child care assistance despite the other party's noncompliance with repayment arrangements.

Subd. 3. Federal money; state recovery. The commissioner shall recover from counties any state or federal money that was spent for persons found to be ineligible, except if the recovery is made by a county agency using any method other than recoupment, the county may keep 25 percent of the recovery. If a federal audit exception is taken based on a percentage of federal earnings, all counties shall pay a share proportional to their respective federal earnings during the period in question.

Subd. 4. Maintenance of funding effort. To receive money through this program, each county shall certify, in its annual plan to the commissioner, that the county has not reduced allocations from other federal and state sources, which, in the absence of the child care fund, would have been available for child care assistance. However, the county must continue contributions, as necessary, to maintain on the basic sliding fee program, families who are receiving assistance on July 1, 1995, until the family loses eligibility for the program or until a family voluntarily withdraws from the program. This subdivision does not affect the local match required for this program under other sections of the law.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 70; 1989 c 282 art 2 s 150; 1995 c 139 s 1; 1995 c 207 art 4 s 33-35; 1997 c 162 art 4 s 34-36; 1999 c 205 art 1 s 32; 1Sp2001 c 3 art 1 s 5; 1Sp2003 c 14 art 9 s 19



Section 119B.12 — SLIDING FEE SCALE.

Subdivision 1. Fee schedule. All changes to parent fees must be implemented on the first Monday of the service period following the effective date of the change.

PARENT FEE SCHEDULE. The parent fee schedule is as follows, except as noted in subdivision 2:

A family's biweekly co-payment fee is the fixed percentage established for the income range multiplied by the highest possible income within that income range.

Subd. 2. Parent fee. A family must be assessed a parent fee for each service period. A family's parent fee must be a fixed percentage of its annual gross income. Parent fees must apply to families eligible for child care assistance under sections 119B.03 and 119B.05. Income must be as defined in section 119B.011, subdivision 15. The fixed percent is based on the relationship of the family's annual gross income to 100 percent of the annual state median income. Parent fees must begin at 75 percent of the poverty level. The minimum parent fees for families between 75 percent and 100 percent of poverty level must be $2 per biweekly period. Parent fees must provide for graduated movement to full payment. Payment of part or all of a family's parent fee directly to the family's child care provider on behalf of the family by a source other than the family shall not affect the family's eligibility for child care assistance, and the amount paid shall be excluded from the family's income. Child care providers who accept third-party payments must maintain family specific documentation of payment source, amount, and time period covered by the payment.

History: 1Sp1985 c 14 art 9 s 72; 1988 c 689 art 2 s 229; 1997 c 162 art 4 s 37; 1999 c 205 art 1 s 33; art 5 s 21; 1Sp2003 c 14 art 9 s 20; 2004 c 288 art 4 s 15; 2006 c 191 s 1; 2007 c 147 art 2 s 9; 2008 c 361 art 3 s 4; 2009 c 175 art 1 s 4; 2012 c 216 art 7 s 2,3



Section 119B.125 — PROVIDER REQUIREMENTS.

Subdivision 1. Authorization. Except as provided in subdivision 5, a county or the commissioner must authorize the provider chosen by an applicant or a participant before the county can authorize payment for care provided by that provider. The commissioner must establish the requirements necessary for authorization of providers. A provider must be reauthorized every two years. A legal, nonlicensed family child care provider also must be reauthorized when another person over the age of 13 joins the household, a current household member turns 13, or there is reason to believe that a household member has a factor that prevents authorization. The provider is required to report all family changes that would require reauthorization. When a provider has been authorized for payment for providing care for families in more than one county, the county responsible for reauthorization of that provider is the county of the family with a current authorization for that provider and who has used the provider for the longest length of time.

Subd. 1a. Background study required. This subdivision only applies to legal, nonlicensed family child care providers. Prior to authorization, and as part of each reauthorization required in subdivision 1, the county shall perform a background study on every member of the provider's household who is age 13 and older. The county shall also perform a background study on an individual who has reached age ten but is not yet age 13 and is living in the household where the nonlicensed child care will be provided when the county has reasonable cause as defined under section 245C.02, subdivision 15.

Subd. 1b. Training required. (a) Effective November 1, 2011, prior to initial authorization as required in subdivision 1, a legal nonlicensed family child care provider must complete first aid and CPR training and provide the verification of first aid and CPR training to the county. The training documentation must have valid effective dates as of the date the registration request is submitted to the county. The training must have been provided by an individual approved to provide first aid and CPR instruction and have included CPR techniques for infants and children.

(b) Legal nonlicensed family child care providers with an authorization effective before November 1, 2011, must be notified of the requirements before October 1, 2011, or at authorization, and must meet the requirements upon renewal of an authorization that occurs on or after January 1, 2012.

(c) Upon each reauthorization after the authorization period when the initial first aid and CPR training requirements are met, a legal nonlicensed family child care provider must provide verification of at least eight hours of additional training listed in the Minnesota Center for Professional Development Registry.

(d) This subdivision only applies to legal nonlicensed family child care providers.

Subd. 2. Persons who cannot be authorized. (a) The provider seeking authorization under this section shall collect the information required under section 245C.05, subdivision 1, and forward the information to the county agency. The background study must include a review of the information required under section 245C.08, subdivisions 2, 3, and 4, paragraph (b). A nonlicensed family child care provider is not authorized under this section if any household member who is the subject of a background study is determined to have a disqualifying characteristic under paragraphs (b) to (e) or under section 245C.14 or 245C.15. If a county has determined that a provider is able to be authorized in that county, and a family in another county later selects that provider, the provider is able to be authorized in the second county without undergoing a new background investigation unless one of the following conditions exists:

(1) two years have passed since the first authorization;

(2) another person age 13 or older has joined the provider's household since the last authorization;

(3) a current household member has turned 13 since the last authorization; or

(4) there is reason to believe that a household member has a factor that prevents authorization.

(b) The person has refused to give written consent for disclosure of criminal history records.

(c) The person has been denied a family child care license or has received a fine or a sanction as a licensed child care provider that has not been reversed on appeal.

(d) The person has a family child care licensing disqualification that has not been set aside.

(e) The person has admitted or a county has found that there is a preponderance of evidence that fraudulent information was given to the county for child care assistance application purposes or was used in submitting child care assistance bills for payment.

Subd. 3. Authorization exception. When a county denies a person authorization as a legal nonlicensed family child care provider under subdivision 2, the county later may authorize that person as a provider if the following conditions are met:

(1) after receiving notice of the denial of the authorization, the person applies for and obtains a valid child care license issued under chapter 245A, issued by a tribe, or issued by another state;

(2) the person maintains the valid child care license; and

(3) the person is providing child care in the state of licensure or in the area under the jurisdiction of the licensing tribe.

Subd. 4. Unsafe care. A county may deny authorization as a child care provider to any applicant or rescind authorization of any provider when the county knows or has reason to believe that the provider is unsafe or that the circumstances of the chosen child care arrangement are unsafe. The county must include the conditions under which a provider or care arrangement will be determined to be unsafe in the county's child care fund plan under section 119B.08, subdivision 3.

Subd. 5. Provisional payment. After a county receives a completed application from a provider, the county may issue provisional authorization and payment to the provider during the time needed to determine whether to give final authorization to the provider.

Subd. 6. Record-keeping requirement. All providers receiving child care assistance payments must keep daily attendance records at the site where services are delivered for children receiving child care assistance and must make those records available immediately to the county or the commissioner upon request. The attendance records must be completed daily and include the date, the first and last name of each child in attendance, and the times when each child is dropped off and picked up. To the extent possible, the times that the child was dropped off to and picked up from the child care provider must be entered by the person dropping off or picking up the child. The daily attendance records must be retained at the site where services are delivered for six years after the date of service. A county or the commissioner may deny authorization as a child care provider to any applicant, rescind authorization of any provider, or establish an overpayment claim in the system against a current or former provider, when the county or the commissioner knows or has reason to believe that the provider has not complied with the record-keeping requirement in this subdivision. A provider's failure to produce attendance records as requested on more than one occasion constitutes grounds for disqualification as a provider.

Subd. 7. Failure to comply with attendance record requirements. (a) In establishing an overpayment claim for failure to provide attendance records in compliance with subdivision 6, the county or commissioner is limited to the six years prior to the date the county or the commissioner requested the attendance records.

(b) The commissioner may periodically audit child care providers to determine compliance with subdivision 6.

(c) When the commissioner or county establishes an overpayment claim against a current or former provider, the commissioner or county must provide notice of the claim to the provider. A notice of overpayment claim must specify the reason for the overpayment, the authority for making the overpayment claim, the time period in which the overpayment occurred, the amount of the overpayment, and the provider's right to appeal.

(d) The commissioner or county shall seek to recoup or recover overpayments paid to a current or former provider.

(e) When a provider has been disqualified or convicted of fraud under section 256.98, theft under section 609.52, or a federal crime relating to theft of state funds or fraudulent billing for a program administered by the commissioner or a county, recoupment or recovery must be sought regardless of the amount of overpayment.

Subd. 8. Overpayment claim for failure to comply with access to records requirement. (a) In establishing an overpayment claim under subdivision 6 for failure to provide access to attendance records, the county or commissioner is limited to the six years prior to the date the county or the commissioner requested the attendance records.

(b) When the commissioner or county establishes an overpayment claim against a current or former provider, the commissioner or county must provide notice of the claim to the provider. A notice of overpayment claim must specify the reason for the overpayment, the authority for making the overpayment claim, the time period in which the overpayment occurred, the amount of the overpayment, and the provider's right to appeal.

(c) The commissioner or county may seek to recover overpayments paid to a current or former provider. When a provider has been convicted of fraud under section 256.98, theft under section 609.52, or a federal crime relating to theft of state funds or fraudulent billing for a program administered by the commissioner or a county, recovery may be sought regardless of the amount of overpayment.

Subd. 9. Reporting required for child's part-time attendance. A provider must report to the county and report on the billing form as required when a child's attendance in child care falls to less than half of the child's authorized hours or days for a four-week period. If requested by the county or the commissioner, the provider must provide additional information to the county or commissioner on the attendance of specific children.

History: 1Sp2003 c 14 art 9 s 21; 2004 c 228 art 1 s 29; 2004 c 288 art 4 s 16,17; 2005 c 136 art 7 s 21; 2006 c 264 s 3; 2007 c 147 art 2 s 10; 2008 c 361 art 3 s 5,6; 2010 c 299 s 14; 1Sp2011 c 9 art 1 s 6; 2012 c 216 art 7 s 4-6; 2014 c 228 art 2 s 1; 2015 c 71 art 1 s 1; 2015 c 78 art 4 s 1-4



Section 119B.13 — CHILD CARE RATES.

Subdivision 1. Subsidy restrictions. (a) Beginning February 3, 2014, the maximum rate paid for child care assistance in any county or county price cluster under the child care fund shall be the greater of the 25th percentile of the 2011 child care provider rate survey or the maximum rate effective November 28, 2011. The commissioner may: (1) assign a county with no reported provider prices to a similar price cluster; and (2) consider county level access when determining final price clusters.

(b) A rate which includes a special needs rate paid under subdivision 3 may be in excess of the maximum rate allowed under this subdivision.

(c) The department shall monitor the effect of this paragraph on provider rates. The county shall pay the provider's full charges for every child in care up to the maximum established. The commissioner shall determine the maximum rate for each type of care on an hourly, full-day, and weekly basis, including special needs and disability care. The maximum payment to a provider for one day of care must not exceed the daily rate. The maximum payment to a provider for one week of care must not exceed the weekly rate.

(d) Child care providers receiving reimbursement under this chapter must not be paid activity fees or an additional amount above the maximum rates for care provided during nonstandard hours for families receiving assistance.

(e) When the provider charge is greater than the maximum provider rate allowed, the parent is responsible for payment of the difference in the rates in addition to any family co-payment fee.

(f) All maximum provider rates changes shall be implemented on the Monday following the effective date of the maximum provider rate.

(g) Notwithstanding Minnesota Rules, part 3400.0130, subpart 7, maximum registration fees in effect on January 1, 2013, shall remain in effect.

Subd. 1a. Legal nonlicensed family child care provider rates. (a) Legal nonlicensed family child care providers receiving reimbursement under this chapter must be paid on an hourly basis for care provided to families receiving assistance.

(b) The maximum rate paid to legal nonlicensed family child care providers must be 68 percent of the county maximum hourly rate for licensed family child care providers. In counties or county price clusters where the maximum hourly rate for licensed family child care providers is higher than the maximum weekly rate for those providers divided by 50, the maximum hourly rate that may be paid to legal nonlicensed family child care providers is the rate equal to the maximum weekly rate for licensed family child care providers divided by 50 and then multiplied by 0.68. The maximum payment to a provider for one day of care must not exceed the maximum hourly rate times ten. The maximum payment to a provider for one week of care must not exceed the maximum hourly rate times 50.

(c) A rate which includes a special needs rate paid under subdivision 3 may be in excess of the maximum rate allowed under this subdivision.

(d) Legal nonlicensed family child care providers receiving reimbursement under this chapter may not be paid registration fees for families receiving assistance.

Subd. 2. [Repealed, 1Sp2003 c 14 art 9 s 38]

Subd. 3. Provider rate for care of children with disabilities or special needs. Counties shall reimburse providers for the care of children with disabilities or special needs, at a special rate to be approved by the county for care of these children, subject to the approval of the commissioner.

Subd. 3a. Provider rate differential for accreditation. A family child care provider or child care center shall be paid a 15 percent differential above the maximum rate established in subdivision 1, up to the actual provider rate, if the provider or center holds a current early childhood development credential or is accredited. For a family child care provider, early childhood development credential and accreditation includes an individual who has earned a child development associate degree, a child development associate credential, a diploma in child development from a Minnesota state technical college, or a bachelor's or post baccalaureate degree in early childhood education from an accredited college or university, or who is accredited by the National Association for Family Child Care or the Competency Based Training and Assessment Program. For a child care center, accreditation includes accreditation that meets the following criteria: the accrediting organization must demonstrate the use of standards that promote the physical, social, emotional, and cognitive development of children. The accreditation standards shall include, but are not limited to, positive interactions between adults and children, age-appropriate learning activities, a system of tracking children's learning, use of assessment to meet children's needs, specific qualifications for staff, a learning environment that supports developmentally appropriate experiences for children, health and safety requirements, and family engagement strategies. Based on an application process developed by the commissioner in conjunction with the commissioners of education and health, the Department of Human Services must accept applications from accrediting organizations beginning on July 1, 2013, and on an annual basis thereafter. The provider rate differential shall be paid to centers holding an accreditation from an approved accrediting organization beginning on a billing cycle to be determined by the commissioner, no later than the last Monday in February of a calendar year. The commissioner shall annually publish a list of approved accrediting organizations. An approved accreditation must be reassessed by the commissioner every two years. If an approved accrediting organization is determined to no longer meet the approval criteria, the organization and centers being paid the differential under that accreditation must be given a 90-day notice by the commissioner and the differential payment must end after a 15-day notice to affected families and centers as directed in Minnesota Rules, part 3400.0185, subparts 3 and 4. The following accreditations shall be recognized for the provider rate differential until an approval process is implemented: the National Association for the Education of Young Children, the Council on Accreditation, the National Early Childhood Program Accreditation, the National School-Age Care Association, or the National Head Start Association Program of Excellence. For Montessori programs, accreditation includes the American Montessori Society, Association of Montessori International-USA, or the National Center for Montessori Education.

Subd. 3b. Provider rate differential for Parent Aware. A family child care provider or child care center shall be paid a 15 percent differential if they hold a three-star Parent Aware rating or a 20 percent differential if they hold a four-star Parent Aware rating. A 15 percent or 20 percent rate differential must be paid above the maximum rate established in subdivision 1, up to the actual provider rate.

Subd. 3c. Weekly rate paid for children attending high-quality care. A licensed child care provider or license-exempt center may be paid up to the applicable weekly maximum rate, not to exceed the provider's actual charge, when the following conditions are met:

(1) the child is age birth to five years, but not yet in kindergarten;

(2) the child attends a child care provider that qualifies for the rate differential identified in subdivision 3a or 3b; and

(3) the applicant's activities qualify for at least 30 hours of care per week under sections 119B.03, 119B.05, and 119B.10, and Minnesota Rules, chapter 3400.

Subd. 4. Rates charged to publicly subsidized families. Child care providers receiving reimbursement under this chapter may not charge a rate to clients receiving assistance under this chapter that is higher than the private, full-paying client rate.

Subd. 5. Provider notice. The county shall inform both the family receiving assistance under this chapter and the child care provider of the payment amount and how and when payment will be received. If the county sends a family a notice that child care assistance will be terminated, the county shall inform the provider that unless the family requests to continue to receive assistance pending an appeal, child care payments will no longer be made. The notice to the provider must not contain any private data on the family or information on why payment will no longer be made.

Subd. 6. Provider payments. (a) The provider shall bill for services provided within ten days of the end of the service period. If bills are submitted within ten days of the end of the service period, payments under the child care fund shall be made within 30 days of receiving a bill from the provider. Counties or the state may establish policies that make payments on a more frequent basis.

(b) If a provider has received an authorization of care and been issued a billing form for an eligible family, the bill must be submitted within 60 days of the last date of service on the bill. A bill submitted more than 60 days after the last date of service must be paid if the county determines that the provider has shown good cause why the bill was not submitted within 60 days. Good cause must be defined in the county's child care fund plan under section 119B.08, subdivision 3, and the definition of good cause must include county error. Any bill submitted more than a year after the last date of service on the bill must not be paid.

(c) If a provider provided care for a time period without receiving an authorization of care and a billing form for an eligible family, payment of child care assistance may only be made retroactively for a maximum of six months from the date the provider is issued an authorization of care and billing form.

(d) A county or the commissioner may refuse to issue a child care authorization to a licensed or legal nonlicensed provider, revoke an existing child care authorization to a licensed or legal nonlicensed provider, stop payment issued to a licensed or legal nonlicensed provider, or refuse to pay a bill submitted by a licensed or legal nonlicensed provider if:

(1) the provider admits to intentionally giving the county materially false information on the provider's billing forms;

(2) a county or the commissioner finds by a preponderance of the evidence that the provider intentionally gave the county materially false information on the provider's billing forms, or provided false attendance records to a county or the commissioner;

(3) the provider is in violation of child care assistance program rules, until the agency determines those violations have been corrected;

(4) the provider is operating after:

(i) an order of suspension of the provider's license issued by the commissioner;

(ii) an order of revocation of the provider's license; or

(iii) a final order of conditional license issued by the commissioner for as long as the conditional license is in effect;

(5) the provider submits false attendance reports or refuses to provide documentation of the child's attendance upon request; or

(6) the provider gives false child care price information.

(e) For purposes of paragraph (d), clauses (3), (5), and (6), the county or the commissioner may withhold the provider's authorization or payment for a period of time not to exceed three months beyond the time the condition has been corrected.

(f) A county's payment policies must be included in the county's child care plan under section 119B.08, subdivision 3. If payments are made by the state, in addition to being in compliance with this subdivision, the payments must be made in compliance with section 16A.124.

Subd. 7. Absent days. (a) Licensed child care providers and license-exempt centers must not be reimbursed for more than 25 full-day absent days per child, excluding holidays, in a fiscal year, or for more than ten consecutive full-day absent days. Legal nonlicensed family child care providers must not be reimbursed for absent days. If a child attends for part of the time authorized to be in care in a day, but is absent for part of the time authorized to be in care in that same day, the absent time must be reimbursed but the time must not count toward the absent days limit. Child care providers must only be reimbursed for absent days if the provider has a written policy for child absences and charges all other families in care for similar absences.

(b) Notwithstanding paragraph (a), children with documented medical conditions that cause more frequent absences may exceed the 25 absent days limit, or ten consecutive full-day absent days limit. Absences due to a documented medical condition of a parent or sibling who lives in the same residence as the child receiving child care assistance do not count against the absent days limit in a fiscal year. Documentation of medical conditions must be on the forms and submitted according to the timelines established by the commissioner. A public health nurse or school nurse may verify the illness in lieu of a medical practitioner. If a provider sends a child home early due to a medical reason, including, but not limited to, fever or contagious illness, the child care center director or lead teacher may verify the illness in lieu of a medical practitioner.

(c) Notwithstanding paragraph (a), children in families may exceed the absent days limit if at least one parent: (1) is under the age of 21; (2) does not have a high school or general equivalency diploma; and (3) is a student in a school district or another similar program that provides or arranges for child care, parenting support, social services, career and employment supports, and academic support to achieve high school graduation, upon request of the program and approval of the county. If a child attends part of an authorized day, payment to the provider must be for the full amount of care authorized for that day.

(d) Child care providers must be reimbursed for up to ten federal or state holidays or designated holidays per year when the provider charges all families for these days and the holiday or designated holiday falls on a day when the child is authorized to be in attendance. Parents may substitute other cultural or religious holidays for the ten recognized state and federal holidays. Holidays do not count toward the absent days limit.

(e) A family or child care provider must not be assessed an overpayment for an absent day payment unless (1) there was an error in the amount of care authorized for the family, (2) all of the allowed full-day absent payments for the child have been paid, or (3) the family or provider did not timely report a change as required under law.

(f) The provider and family shall receive notification of the number of absent days used upon initial provider authorization for a family and ongoing notification of the number of absent days used as of the date of the notification.

(g) For purposes of this subdivision, "absent days limit" means 25 full-day absent days per child, excluding holidays, in a fiscal year; and ten consecutive full-day absent days.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 290 s 1; 1989 c 282 art 2 s 151; 1990 c 568 art 4 s 52,53; 1991 c 292 art 5 s 58-60; 1995 c 207 art 4 s 36; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 38-40; 1Sp1997 c 5 s 48; 1999 c 205 art 1 s 34; 1Sp2001 c 3 art 1 s 6; 1Sp2003 c 14 art 9 s 22-24; 2004 c 288 art 4 s 18,19; 2005 c 56 s 1; 1Sp2005 c 4 art 3 s 1,2; 2006 c 282 art 2 s 2-4; 2007 c 147 art 2 s 11-13,64; 2008 c 361 art 3 s 7,8; 2009 c 79 art 2 s 2; 2009 c 175 art 1 s 5; 1Sp2011 c 9 art 1 s 7-9; 2012 c 177 s 1; 2012 c 216 art 7 s 7,8; 2012 c 247 art 3 s 1; 2013 c 108 art 3 s 6-12; 2014 c 262 art 5 s 6; 2015 c 71 art 1 s 2



Section 119B.14 — EXTENSION OF EMPLOYMENT OPPORTUNITIES.

The county board shall ensure that child care services available to eligible residents are well advertised and that everyone who receives or applies for MFIP assistance is informed of training and employment opportunities and programs, including child care assistance and child care resource and referral services.

History: 1Sp1985 c 14 art 9 s 72; 1990 c 568 art 4 s 54; 1999 c 159 s 23; 1999 c 205 art 1 s 35,69



Section 119B.15 — ADMINISTRATIVE EXPENSES.

The commissioner shall use up to 1/21 of the state and federal funds available for the basic sliding fee program and 1/21 of the state and federal funds available for the MFIP child care program for payments to counties for administrative expenses. The commissioner shall make monthly payments to each county based on direct service expenditures. Payments may be withheld if monthly reports are incomplete or untimely.

History: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 72; 1989 c 282 art 2 s 152; 1991 c 292 art 5 s 61; 1995 c 207 art 4 s 37; 1997 c 162 art 4 s 41; 1999 c 159 s 24; 1999 c 205 art 1 s 36,69; 2009 c 175 art 1 s 6



Section 119B.16 — FAIR HEARING PROCESS.

Subdivision 1. Fair hearing allowed. An applicant or recipient adversely affected by a county agency action may request a fair hearing in accordance with section 256.045.

Subd. 1a. Fair hearing allowed for providers. (a) This subdivision applies to providers caring for children receiving child care assistance.

(b) A provider to whom a county agency has assigned responsibility for an overpayment may request a fair hearing in accordance with section 256.045 for the limited purpose of challenging the assignment of responsibility for the overpayment and the amount of the overpayment. The scope of the fair hearing does not include the issues of whether the provider wrongfully obtained public assistance in violation of section 256.98 or was properly disqualified under section 256.98, subdivision 8, paragraph (c), unless the fair hearing has been combined with an administrative disqualification hearing brought against the provider under section 256.046.

Subd. 1b. Joint fair hearings. When a provider requests a fair hearing under subdivision 1a, the family in whose case the overpayment was created must be made a party to the fair hearing. All other issues raised by the family must be resolved in the same proceeding. When a family requests a fair hearing and claims that the county should have assigned responsibility for an overpayment to a provider, the provider must be made a party to the fair hearing. The human services judge assigned to a fair hearing may join a family or a provider as a party to the fair hearing whenever joinder of that party is necessary to fully and fairly resolve overpayment issues raised in the appeal.

Subd. 2. Informal conference. The county agency shall offer an informal conference to applicants and recipients adversely affected by an agency action to attempt to resolve the dispute. The county agency shall offer an informal conference to providers to whom the county agency has assigned responsibility for an overpayment in an attempt to resolve the dispute. The county agency or the provider may ask the family in whose case the overpayment arose to participate in the informal conference, but the family may refuse to do so. The county agency shall advise adversely affected applicants, recipients, and providers that a request for a conference with the agency is optional and does not delay or replace the right to a fair hearing.

History: 1987 c 403 art 3 s 73; 1988 c 689 art 2 s 230; 1997 c 162 art 4 s 42; 1Sp2003 c 14 art 9 s 25-27; 2013 c 107 art 1 s 9



Section 119B.189 — CHILD CARE SERVICES GRANT DEFINITIONS.

Subdivision 1. Facility improvement expenses. "Facility improvement expenses" means the cost of improvements, equipment, appropriate technology and software, toys, and supplies needed to establish, expand, or improve a licensed child care facility or a child care program under the jurisdiction of a district school board.

Subd. 2. Interim financing. "Interim financing" means funding for up to 18 months:

(1) for activities that are necessary to receive and maintain state child care licensing;

(2) to expand an existing child care program or to improve program quality; and

(3) to operate for a period of six consecutive months after a child care facility becomes licensed or satisfies standards of the commissioner of human services.

Subd. 3. Region. "Region" means a region designated by the governor under section 462.385.

Subd. 4. Training program. "Training program" means child development courses offered by an accredited postsecondary institution or similar training approved by a county board or the commissioner. A training program must be a course of study that teaches specific skills to meet licensing requirements or requirements of the commissioner of human services.

Subd. 5. Child care services grants. "Child care services grants" means grants awarded to child care centers and family child care providers, both licensed and legal nonlicensed, under section 119B.21, subdivision 5.

Subd. 6. District. "District" means the selected geographical area comprising one or more regions defined in subdivision 3. Six district programs and one statewide tribal program provide designated child care resource and referral services for the district area. As determined by the commissioner, the district program shall work in partnership with the regional child care resource and referral programs, local communities, tribal programs, and other early childhood education programs located within the district.

History: 1989 c 282 art 2 s 154; 1990 c 568 art 4 s 55; 1991 c 292 art 5 s 65; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 44-46; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 205 art 5 s 8-11,21; 2003 c 130 s 12; 2004 c 288 art 4 s 20,21; 2010 c 301 art 2 s 1,2



Section 119B.19 — GRANTS FOR SCHOOL AGE CHILD CARE PROGRAMS AND CHILD CARE RESOURCE AND REFERRAL PROGRAMS.

Subdivision 1. Distribution of funds for operation of child care resource and referral programs. The commissioner of human services shall distribute funds to public or private nonprofit organizations for the planning, establishment, expansion, improvement, or operation of child care resource and referral programs under this section. The commissioner must adopt rules for programs under this section and sections 119B.189 and 119B.21. The commissioner must develop a process to fund organizations to operate child care resource and referral programs that includes application forms, timelines, and standards for renewal.

Subd. 1a. Designation of organizations. The commissioner shall designate an organization to administer a child care resource and referral program to serve a region.

Subd. 2. [Repealed, 1997 c 162 art 1 s 19]

Subd. 3. [Repealed, 1999 c 205 art 5 s 22]

Subd. 4. [Repealed, 1999 c 205 art 5 s 22]

Subd. 5. [Repealed, 1999 c 205 art 5 s 22]

Subd. 6. Basis for distributing funds. (a) The commissioner shall distribute funds for the administration of child care resource and referral programs based on the following factors for each region:

(1) the region served by the program;

(2) the number of children under the age of 13 years needing child care;

(3) the ratio of children under the age of 13 years needing child care to the number of licensed spaces;

(4) the number of licensed child care providers and school-age care programs; and

(5) other related factors determined by the commissioner.

(b) The commissioner may provide ongoing funding to a designated organization for a child care resource and referral program that continues to meet state standards.

Subd. 6a. Local match requirement. A local match of 25 percent is required.

Subd. 7. Child care resource and referral programs. Within each region, a child care resource and referral program must:

(1) maintain one database of all existing child care resources and services and one database of family referrals;

(2) provide a child care referral service for families;

(3) develop resources to meet the child care service needs of families;

(4) increase the capacity to provide culturally responsive child care services;

(5) coordinate professional development opportunities for child care and school-age care providers;

(6) administer and award child care services grants;

(7) cooperate with the Minnesota Child Care Resource and Referral Network and its member programs to develop effective child care services and child care resources; and

(8) assist in fostering coordination, collaboration, and planning among child care programs and community programs such as school readiness, Head Start, early childhood family education, local interagency early intervention committees, early childhood screening, special education services, and other early childhood care and education services and programs that provide flexible, family-focused services to families with young children to the extent possible.

History: 1986 c 404 s 3; 1987 c 403 art 3 s 74; 1988 c 689 art 2 s 231; 1989 c 282 art 2 s 153; 1991 c 199 art 2 s 1; 1991 c 292 art 5 s 64; 1995 c 207 art 4 s 38; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 5 s 3-7,21; 2003 c 130 s 12; 1Sp2003 c 14 art 9 s 28; 2004 c 288 art 4 s 22; 2010 c 301 art 2 s 3



Section 119B.21 — CHILD CARE GRANTS.

Subdivision 1. Distribution of grant funds. (a) The commissioner shall distribute funds to the child care resource and referral programs designated under section 119B.19, subdivision 1a, for child care grants to centers under subdivision 5 and family child care programs based upon the following factors.

(b) Up to ten percent of funds appropriated for grants under this section may be used by the commissioner for statewide child care development initiatives, training initiatives, collaboration programs, and research and data collection. The commissioner shall develop eligibility guidelines and a process to distribute funds under this paragraph.

(c) At least 90 percent of funds appropriated for grants under this section may be distributed by the commissioner to child care resource and referral programs under section 119B.19, subdivision 1a, for child care center grants and family child care grants based on the following factors:

(1) the number of children under 13 years of age needing child care in the region;

(2) the region served by the program;

(3) the ratio of children under 13 years of age needing child care to the number of licensed spaces in the region;

(4) the number of licensed child care providers and school-age care programs in the region; and

(5) other related factors determined by the commissioner.

(d) Child care resource and referral programs must award child care center grants and family child care grants based on the recommendation of the child care district proposal review committees under subdivision 3.

(e) The commissioner may distribute funds under this section for a two-year period.

Subd. 2. [Renumbered subdivision 1, paragraphs (c), (d), and (e)]

Subd. 3. Child care district proposal review committees. (a) Child care district proposal review committees review applications for family child care grants and child care center grants under this section and make funding recommendations to the child care resource and referral program designated under section 119B.19, subdivision 1a. Each region within a district must be represented on the review committee. The child care district proposal review committees must complete their reviews and forward their recommendations to the child care resource and referral district programs by the date specified by the commissioner.

(b) A child care resource and referral district program shall establish a process to select members of the child care district proposal review committee. Members must reflect a broad cross-section of the community, and may include the following constituent groups: family child care providers, child care center providers, school-age care providers, parents who use child care services, health services, social services, public schools, Head Start, employers, representatives of cultural and ethnic communities, and other citizens with demonstrated interest in child care issues. Members of the proposal review committee with a direct financial interest in a pending grant proposal may not provide a recommendation or participate in the ranking of that grant proposal.

(c) The child care resource and referral district program may reimburse committee members for their actual travel, child care, and child care provider substitute expenses for up to two committee meetings per year. The program may also pay a stipend to parent representatives for participating in two meetings per year.

Subd. 4. [Repealed, 1999 c 205 art 5 s 22]

Subd. 5. Child care services grants. (a) A child care resource and referral program designated under section 119B.19, subdivision 1a, may award child care services grants for:

(1) creating new licensed child care facilities and expanding existing facilities, including, but not limited to, supplies, equipment, facility renovation, and remodeling;

(2) improving licensed child care facility programs;

(3) staff training and development services including, but not limited to, in-service training, curriculum development, accreditation, certification, consulting, resource centers, program and resource materials, supporting effective teacher-child interactions, child-focused teaching, and content-driven classroom instruction;

(4) capacity building through the purchase of appropriate technology to create, enhance, and maintain business management systems;

(5) emergency assistance for child care programs;

(6) new programs or projects for the creation, expansion, or improvement of programs that serve ethnic immigrant and refugee communities; and

(7) targeted recruitment initiatives to expand and build the capacity of the child care system and to improve the quality of care provided by legal nonlicensed child care providers.

(b) A child care resource and referral organization designated under section 119B.19, subdivision 1a, may award child care services grants of up to $1,000 to family child care providers. These grants may be used for:

(1) facility improvements, including, but not limited to, improvements to meet licensing requirements;

(2) improvements to expand a child care facility or program;

(3) toys and equipment;

(4) technology and software to create, enhance, and maintain business management systems;

(5) start-up costs;

(6) staff training and development; and

(7) other uses approved by the commissioner.

(c) A child care resource and referral program designated under section 119B.19, subdivision 1a, may award child care services grants to:

(1) licensed providers;

(2) providers in the process of being licensed;

(3) corporations or public agencies that develop or provide child care services;

(4) school-age care programs;

(5) legal nonlicensed or family, friend, and neighbor care providers; or

(6) any combination of clauses (1) to (5).

(d) A child care center that is a recipient of a child care services grant for facility improvements or staff training and development must provide a 25 percent local match. A local match is not required for grants to family child care providers.

(e) Beginning July 1, 2009, grants to child care centers under this subdivision shall be increasingly awarded for activities that improve provider quality, including activities under paragraph (a), clauses (1) to (3) and (6). Grants to family child care providers shall be increasingly awarded for activities that improve provider quality, including activities under paragraph (b), clauses (1), (3), and (6).

Subd. 6. [Repealed, 1999 c 205 art 5 s 22]

Subd. 7. [Repealed, 1997 c 162 art 1 s 19]

Subd. 8. [Renumbered subd 5, para (b)]

Subd. 9. [Renumbered subd 5, para (c)]

Subd. 10. [Repealed by amendment, 2010 c 301 art 2 s 4]

Subd. 11. [Repealed, 2005 c 98 art 2 s 18]

Subd. 12. [Repealed, 1999 c 205 art 5 s 22]

History: 1989 c 282 art 2 s 155; 1990 c 426 art 1 s 32,33; 1990 c 568 art 4 s 56-58; 1991 c 292 art 5 s 66,67; 1994 c 465 art 3 s 38; 1997 c 162 art 4 s 47-56; 1999 c 205 art 5 s 12-19,21; 1Sp2003 c 14 art 9 s 29; 2007 c 147 art 2 s 14; 2008 c 361 art 3 s 9,10; 2009 c 79 art 2 s 3,4; 2010 c 301 art 2 s 4



Section 119B.24 — DUTIES OF COMMISSIONER.

In addition to the powers and duties already conferred by law, the commissioner of human services shall:

(1) administer the child care fund, including the basic sliding fee program authorized under sections 119B.011 to 119B.16;

(2) monitor the child care resource and referral programs established under section 119B.19; and

(3) encourage child care providers to participate in a nationally recognized accreditation system for early childhood and school-age care programs. Subject to approval by the commissioner, family child care providers and early childhood and school-age care programs shall be reimbursed for one-half of the direct cost of accreditation fees, upon successful completion of accreditation.

History: 1989 c 282 art 2 s 157; 1994 c 529 s 15; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 1 s 38; art 5 s 21; 1Sp2001 c 3 art 1 s 7; 2003 c 130 s 12; 2004 c 288 art 4 s 23



Section 119B.25 — CHILD CARE IMPROVEMENT GRANTS.

Subdivision 1. Purpose. The purpose of this section is to enhance and expand child care sites, to encourage private investment in child care and early childhood education sites, to promote availability of quality, affordable child care throughout Minnesota, and to provide for cooperation between private nonprofit child care organizations, family child care and center providers and the department.

Subd. 2. Grants. The commissioner shall distribute money provided by this section through a grant to a nonprofit corporation organized to plan, develop, and finance early childhood education and child care sites. The nonprofit corporation must have demonstrated the ability to analyze financing projects, have knowledge of other sources of public and private financing for child care and early childhood education sites, and have a relationship with regional resource and referral programs. The board of directors of the nonprofit corporation must include members who are knowledgeable about early childhood education, child care, development and improvement, and financing. The commissioners of the Departments of Human Services and Employment and Economic Development, and the commissioner of the Housing Finance Agency shall advise the board on the loan program. The grant must be used to make loans to improve child care or early childhood education sites, or loans to plan, design, and construct or expand licensed and legal unlicensed sites to increase the availability of child care or early childhood education. All loans made by the nonprofit corporation must comply with section 363A.16.

Subd. 3. Financing program. A nonprofit corporation that receives a grant under this section shall use the money to:

(1) establish a revolving loan fund to make loans to existing, expanding, and new licensed and legal unlicensed child care and early childhood education sites;

(2) establish a fund to guarantee private loans to improve or construct a child care or early childhood education site;

(3) establish a fund to provide forgivable loans or grants to match all or part of a loan made under this section;

(4) establish a fund as a reserve against bad debt; and

(5) establish a fund to provide business planning assistance for child care providers.

The nonprofit corporation shall establish the terms and conditions for loans and loan guarantees including, but not limited to, interest rates, repayment agreements, private match requirements, and conditions for loan forgiveness. The nonprofit corporation shall establish a minimum interest rate for loans to ensure that necessary loan administration costs are covered. The nonprofit corporation may use interest earnings for administrative expenses.

Subd. 4. Reporting. A nonprofit corporation that receives a grant under this section shall:

(1) annually report by September 30 to the commissioner the purposes for which the money was used in the past fiscal year, including a description of projects supported by the financing, an account of loans made during the calendar year, the financing program's assets and liabilities, and an explanation of administrative expenses; and

(2) annually submit to the commissioner a copy of the report of an independent audit performed in accordance with generally accepted accounting practices and auditing standards.

History: 1997 c 162 art 4 s 57; 1999 c 205 art 1 s 39; art 5 s 21; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2004 c 288 art 4 s 24; 2005 c 10 art 1 s 24



Section 119B.26 — AUTHORITY TO WAIVE REQUIREMENTS DURING DISASTER PERIODS.

The commissioner may waive requirements under this chapter for up to nine months after the disaster in areas where a federal disaster has been declared under United States Code, title 42, section 5121, et seq., or the governor has exercised authority under chapter 12. The commissioner shall notify the chairs of the house of representatives and senate committees with jurisdiction over this chapter and the house of representatives Ways and Means Committee ten days before the effective date of any waiver granted under this section.

History: 1997 c 203 art 1 s 15; 1Sp1997 c 5 s 46; 1998 c 383 s 36; 2005 c 98 art 1 s 8









Chapters 120 - 129C — EDUCATION CODE: PREKINDERGARTEN - GRADE 12

Chapter 120 — DEFINITIONS; ATTENDANCE; SPECIAL EDUCATION; FEES



Chapter 120A — EDUCATION CODE; ATTENDANCE; SCHOOL CALENDAR

Section 120A.01 — CITATION, EDUCATION CODE.

Chapters 120A to 129C may be cited as the "Education Code."

History: Ex1959 c 71 art 1 s 1; 1975 c 162 s 1; 1998 c 397 art 1 s 58; art 11 s 3



Section 120A.02 — DEPARTMENT OF EDUCATION.

(a) The Department of Education is established.

(b) The Department of Education shall carry out the provisions of chapters 120A to 129C and other related education provisions under law.

History: 2000 c 254 s 1; 2003 c 130 s 7,12; 2004 c 294 art 5 s 20



Section 120A.03 — MISSION STATEMENT.

The mission of public education in Minnesota, a system for lifelong learning, is to ensure individual academic achievement, an informed citizenry, and a highly productive work force. This system focuses on the learner, promotes and values diversity, provides participatory decision making, ensures accountability, models democratic principles, creates and sustains a climate for change, provides personalized learning environments, encourages learners to reach their maximum potential, and integrates and coordinates human services for learners. The public schools of this state shall serve the needs of the students by cooperating with the students' parents and legal guardians to develop the students' intellectual capabilities and lifework skills in a safe and positive environment. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: 1991 c 265 art 7 s 1; 1995 c 248 art 11 s 9; 1Sp1997 c 4 art 7 s 2; 1998 c 366 s 56; 1998 c 397 art 1 s 58



Section 120A.05 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter the terms defined in this section have the meanings given them.

Subd. 2. Auditor. "Auditor" means county auditor.

Subd. 3. Board. "Board" means a school board.

Subd. 4. Commissioner. "Commissioner" means the commissioner of education.

Subd. 5. Common district. "Common district" means any school district validly created and existing as a common school district or joint common school district as of July 1, 1957, or pursuant to the terms of the Education Code.

Subd. 6. County board. "County board" means a board of county commissioners.

Subd. 7. Department. "Department" means the Department of Education.

Subd. 8. District. "District" means a school district.

Subd. 9. Elementary school. "Elementary school" means any school with building, equipment, courses of study, class schedules, enrollment of pupils ordinarily in prekindergarten through grade 6 or any portion thereof, and staff meeting the standards established by the commissioner.

Subd. 10. Independent district. "Independent district" means any school district validly created and existing as an independent, consolidated, joint independent, county or a ten or more township district as of July 1, 1957, or pursuant to the Education Code.

Subd. 10a. Kindergarten. "Kindergarten" means a program designed for pupils five years of age on September 1 of the calendar year in which the school year commences that prepares pupils to enter first grade the following school year. A program designed for pupils younger than five years of age on September 1 of the calendar year in which the school year commences that prepares pupils to enter kindergarten the following school year is a prekindergarten program.

Subd. 11. Middle school. "Middle school" means any school other than a secondary school giving an approved course of study in a minimum of two consecutive grades above 4th but below 10th with building, equipment, courses of study, class schedules, enrollment, and staff meeting the standards established by the commissioner of education.

Subd. 12. School district tax. "School district tax" means the tax levied and collected to provide the amount of money voted or levied by the district or the board for school purposes.

Subd. 13. Secondary school. "Secondary school" means any school with building, equipment, courses of study, class schedules, enrollment of pupils ordinarily in grades 7 through 12 or any portion thereof, and staff meeting the standards established by the commissioner of education.

Subd. 14. Special district. "Special district" means a district established by a charter granted by the legislature or by a home rule charter including any district designated a special independent school district by the legislature.

Subd. 15. [Obsolete]

Subd. 16. Superintendent. "Superintendent" means superintendent of the school district involved.

Subd. 17. Vocational center school. "Vocational center school" means any school serving a group of secondary schools with approved areas of secondary vocational training and offering vocational secondary and adult programs necessary to meet local needs and meeting standards established by the commissioner of education.

History: Ex1959 c 71 art 1 s 2,5; 1961 c 562 s 7; 1971 c 25 s 31; 1971 c 118 s 1; 1978 c 616 s 1; 1984 c 463 art 5 s 1; 1987 c 258 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 2; 1998 c 397 art 1 s 1-6,58; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 8,9,12; 1Sp2003 c 9 art 2 s 1; art 5 s 3; 1Sp2005 c 5 art 1 s 1



Section 120A.10 — SCHOOL LAW QUESTIONS TO ATTORNEY GENERAL.

If there be any doubt as to the proper construction of any part of the state school laws, the commissioner, at the request of any public officer, shall submit such question to the attorney general, who shall give a written opinion thereon and such opinion shall be binding until annulled or overruled by a court.

History: Ex1959 c 71 art 2 s 17; 1986 c 444



Section 120A.20 — ADMISSION TO PUBLIC SCHOOL.

Subdivision 1. Age limitations; pupils. (a) All schools supported in whole or in part by state funds are public schools. Admission to a public school is free to any person who: (1) resides within the district that operates the school; (2) is under 21 years of age or who meets the requirements of paragraph (c); and (3) satisfies the minimum age requirements imposed by this section. Notwithstanding the provisions of any law to the contrary, the conduct of all students under 21 years of age attending a public secondary school is governed by a single set of reasonable rules and regulations promulgated by the school board.

(b) A person shall not be admitted to a public school (1) as a kindergarten pupil, unless the pupil is at least five years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences; or (2) as a 1st grade student, unless the pupil is at least six years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences or has completed kindergarten; except that any school board may establish a policy for admission of selected pupils at an earlier age under section 124D.02.

(c) A pupil who becomes age 21 after enrollment is eligible for continued free public school enrollment until at least one of the following occurs: (1) the first September 1 after the pupil's 21st birthday; (2) the pupil's completion of the graduation requirements; (3) the pupil's withdrawal with no subsequent enrollment within 21 calendar days; or (4) the end of the school year.

Subd. 2. Education, residence, and transportation of homeless. (a) Notwithstanding subdivision 1, a district must not deny free admission to a homeless pupil solely because the district cannot determine that the pupil is a resident of the district.

(b) The school district of residence for a homeless pupil shall be the school district in which the parent or legal guardian resides, unless: (1) parental rights have been terminated by court order; (2) the parent or guardian is not living within the state; or (3) the parent or guardian having legal custody of the child is an inmate of a Minnesota correctional facility or is a resident of a halfway house under the supervision of the commissioner of corrections. If any of clauses (1) to (3) apply, the school district of residence shall be the school district in which the pupil resided when the qualifying event occurred. If no other district of residence can be established, the school district of residence shall be the school district in which the pupil currently resides. If there is a dispute between school districts regarding residency, the district of residence is the district designated by the commissioner of education.

(c) The serving district is responsible for transporting a homeless pupil to and from the pupil's district of residence. The district may transport from a permanent home in another district but only through the end of the academic school year. When a pupil is enrolled in a charter school, the district or school that provides transportation for other pupils enrolled in the charter school is responsible for providing transportation. When a homeless student with or without an individualized education program attends a public school other than an independent or special school district or charter school, the district of residence is responsible for transportation.

Subd. 3. [Repealed, 2006 c 263 art 1 s 17]

History: Ex1959 c 71 art 1 s 6; 1967 c 173 s 1; 1974 c 529 s 1; 1984 c 463 art 5 s 2; 1Sp1985 c 12 art 7 s 2; 1987 c 258 s 12; 1988 c 718 art 6 s 1; 1989 c 246 s 2; 1989 c 329 art 7 s 1; 1993 c 224 art 4 s 7; 1996 c 412 art 13 s 3; 1998 c 397 art 1 s 7,8,58; art 11 s 3; 1998 c 398 art 2 s 3; 2006 c 263 art 1 s 1; 2012 c 239 art 1 s 1; 2013 c 116 art 1 s 1



Section 120A.22 — COMPULSORY INSTRUCTION.

Subdivision 1. Parental responsibility. The parent of a child is primarily responsible for assuring that the child acquires knowledge and skills that are essential for effective citizenship.

Subd. 1a. Noncustodial parent access to records. Upon request, a noncustodial parent has the right of access to, and to receive copies of, school records and information, to attend conferences, and to be informed about the child's welfare, educational progress, and status, as authorized under section 518.17, subdivision 3. The school is not required to hold a separate conference for each parent.

Subd. 2. Applicability. This section and sections 120A.24; 120A.26; 120A.32; and 120A.34 apply only to a child required to receive instruction according to subdivision 5 and to instruction that is intended to fulfill that requirement.

Subd. 3. Parent defined; residency determined. (a) In this section and sections 120A.24 and 120A.26, "parent" means a parent, guardian, or other person having legal custody of a child.

(b) In sections 125A.03 to 125A.24 and 125A.65, "parent" means a parent, guardian, or other person having legal custody of a child under age 18. For an unmarried pupil age 18 or over, "parent" means the pupil unless a guardian or conservator has been appointed, in which case it means the guardian or conservator.

(c) For purposes of sections 125A.03 to 125A.24 and 125A.65, the school district of residence for an unmarried pupil age 18 or over who is a parent under paragraph (b) and who is placed in a center for care and treatment, shall be the school district in which the pupil's biological or adoptive parent or designated guardian resides.

(d) For a married pupil age 18 or over, the school district of residence is the school district in which the married pupil resides.

(e) If a district reasonably believes that a student does not meet the residency requirements of the school district in which the student is attending school, the student may be removed from the school only after the district sends the student's parents written notice of the district's belief, including the facts upon which the belief is based, and an opportunity to provide documentary evidence of residency in person to the superintendent or designee, or, at the option of the parents, by sending the documentary evidence to the superintendent, or a designee, who will then make a determination as to the residency status of the student.

Subd. 4. School defined. For the purpose of compulsory attendance, a "school" means a public school, as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or a nonpublic school, church or religious organization, or home school in which a child is provided instruction in compliance with this section and section 120A.24.

Subd. 5. Ages and terms. (a) Every child between seven and 17 years of age must receive instruction unless the child has graduated. Every child under the age of seven who is enrolled in a half-day kindergarten, or a full-day kindergarten program on alternate days, or other kindergarten programs shall receive instruction. Except as provided in subdivision 6, a parent may withdraw a child under the age of seven from enrollment at any time.

(b) A school district by annual board action may require children subject to this subdivision to receive instruction in summer school. A district that acts to require children to receive instruction in summer school shall establish at the time of its action the criteria for determining which children must receive instruction.

(c) A pupil 16 years of age or older who meets the criteria of section 124D.68, subdivision 2, and under clause (5) of that subdivision has been excluded or expelled from school or under clause (11) of that subdivision has been chronically truant may be referred to an area learning center. Such referral may be made only after consulting the principal, area learning center director, student, and parent or guardian and only if, in the school administrator's professional judgment, the referral is in the best educational interest of the pupil. Nothing in this paragraph limits a pupil's eligibility to apply to enroll in other eligible programs under section 124D.68.

Subd. 6. Children under seven. (a) Once a pupil under the age of seven is enrolled in kindergarten or a higher grade in a public school, the pupil is subject to the compulsory attendance provisions of this chapter and section 120A.34, unless the board of the district in which the pupil is enrolled has a policy that exempts children under seven from this subdivision.

(b) In a district in which children under seven are subject to compulsory attendance under this subdivision, paragraphs (c) to (e) apply.

(c) A parent or guardian may withdraw the pupil from enrollment in the school for good cause by notifying the district. Good cause includes, but is not limited to, enrollment of the pupil in another school, as defined in subdivision 4, or the immaturity of the child.

(d) When the pupil enrolls, the enrolling official must provide the parent or guardian who enrolls the pupil with a written explanation of the provisions of this subdivision.

(e) A pupil under the age of seven who is withdrawn from enrollment in the public school under paragraph (c) is no longer subject to the compulsory attendance provisions of this chapter.

(f) In a district that had adopted a policy to exempt children under seven from this subdivision, the district's chief attendance officer must keep the truancy enforcement authorities supplied with a copy of the board's current policy certified by the clerk of the board.

Subd. 7. Education records. (a) A district, a charter school, or a nonpublic school that receives services or aid under sections 123B.40 to 123B.48 from which a student is transferring must transmit the student's educational records, within ten business days of a request, to the district, the charter school, or the nonpublic school in which the student is enrolling. Districts, charter schools, and nonpublic schools that receive services or aid under sections 123B.40 to 123B.48 must make reasonable efforts to determine the district, the charter school, or the nonpublic school in which a transferring student is next enrolling in order to comply with this subdivision.

(b) A closed charter school must transfer the student's educational records, within ten business days of the school's closure, to the student's school district of residence where the records must be retained unless the records are otherwise transferred under this subdivision.

(c) A school district, a charter school, or a nonpublic school that receives services or aid under sections 123B.40 to 123B.48 that transmits a student's educational records to another school district or other educational entity, charter school, or nonpublic school to which the student is transferring must include in the transmitted records information about any formal suspension, expulsion, and exclusion disciplinary action under sections 121A.40 to 121A.56. The district, the charter school, or the nonpublic school that receives services or aid under sections 123B.40 to 123B.48 must provide notice to a student and the student's parent or guardian that formal disciplinary records will be transferred as part of the student's educational record, in accordance with data practices under chapter 13 and the Family Educational Rights and Privacy Act of 1974, United States Code, title 20, section 1232(g).

(d) Notwithstanding section 138.17, a principal or chief administrative officer must remove from a student's educational record and destroy a probable cause notice received under section 260B.171, subdivision 5, or paragraph (e), if one year has elapsed since the date of the notice and the principal or chief administrative officer has not received a disposition or court order related to the offense described in the notice. This paragraph does not apply if the student no longer attends the school when this one-year period expires.

(e) A principal or chief administrative officer who receives a probable cause notice under section 260B.171, subdivision 5, or a disposition or court order, must include a copy of that data in the student's educational records if they are transmitted to another school, unless the data are required to be destroyed under paragraph (d) or section 121A.75.

Subd. 8. Withdrawal from school. Any student who is 17 years old who seeks to withdraw from school, and the student's parent or guardian must:

(1) attend a meeting with school personnel to discuss the educational opportunities available to the student, including alternative educational opportunities; and

(2) sign a written election to withdraw from school.

Subd. 9. Curriculum. Instruction must be provided in at least the following subject areas:

(1) basic communication skills including reading and writing, literature, and fine arts;

(2) mathematics and science;

(3) social studies including history, geography, and government; and

(4) health and physical education.

Instruction, textbooks, and materials must be in the English language. Another language may be used pursuant to sections 124D.59 to 124D.61.

Subd. 10. Requirements for instructors. A person who is providing instruction to a child must meet at least one of the following requirements:

(1) hold a valid Minnesota teaching license in the field and for the grade level taught;

(2) be directly supervised by a person holding a valid Minnesota teaching license;

(3) successfully complete a teacher competency examination;

(4) provide instruction in a school that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner;

(5) hold a baccalaureate degree; or

(6) be the parent of a child who is assessed according to the procedures in subdivision 11.

Any person providing instruction in a public school must meet the requirements of clause (1).

Subd. 11. Assessment of performance. (a) Each year the performance of every child ages seven through 16 and every child ages 16 through 17 for which an initial report was filed pursuant to section 120A.24, subdivision 1, after the child is 16 and who is not enrolled in a public school must be assessed using a nationally norm-referenced standardized achievement examination. The superintendent of the district in which the child receives instruction and the person in charge of the child's instruction must agree about the specific examination to be used and the administration and location of the examination.

(b) To the extent the examination in paragraph (a) does not provide assessment in all of the subject areas in subdivision 9, the parent must assess the child's performance in the applicable subject area. This requirement applies only to a parent who provides instruction and does not meet the requirements of subdivision 10, clause (1), (2), or (3).

(c) If the results of the assessments in paragraphs (a) and (b) indicate that the child's performance on the total battery score is at or below the 30th percentile or one grade level below the performance level for children of the same age, the parent must obtain additional evaluation of the child's abilities and performance for the purpose of determining whether the child has learning problems.

(d) A child receiving instruction from a nonpublic school, person, or institution that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner, is exempt from the requirements of this subdivision.

Subd. 12. Legitimate exemptions. (a) A parent, guardian, or other person having control of a child may apply to a school district to have the child excused from attendance for the whole or any part of the time school is in session during any school year. Application may be made to any member of the board, a truant officer, a principal, or the superintendent. The school district may state in its school attendance policy that it may ask the student's parent or legal guardian to verify in writing the reason for the child's absence from school. A note from a physician or a licensed mental health professional stating that the child cannot attend school is a valid excuse. The board of the district in which the child resides may approve the application upon the following being demonstrated to the satisfaction of that board:

(1) that the child's physical or mental health is such as to prevent attendance at school or application to study for the period required, which includes:

(i) child illness, medical, dental, orthodontic, or counseling appointments;

(ii) family emergencies;

(iii) the death or serious illness or funeral of an immediate family member;

(iv) active duty in any military branch of the United States;

(v) the child has a condition that requires ongoing treatment for a mental health diagnosis; or

(vi) other exemptions included in the district's school attendance policy;

(2) that the child has already completed state and district standards required for graduation from high school; or

(3) that it is the wish of the parent, guardian, or other person having control of the child, that the child attend for a period or periods not exceeding in the aggregate three hours in any week, a school for religious instruction conducted and maintained by some church, or association of churches, or any Sunday school association incorporated under the laws of this state, or any auxiliary thereof. This school for religious instruction must be conducted and maintained in a place other than a public school building, and it must not, in whole or in part, be conducted and maintained at public expense. However, a child may be absent from school on such days as the child attends upon instruction according to the ordinances of some church.

(b) Notwithstanding subdivision 6, paragraph (a), a parent may withdraw a child from an all-day, every day kindergarten program and put their child in a half-day program, if offered, or an alternate-day program without being truant. A school board must excuse a kindergarten child from a part of a school day at the request of the child's parent.

Subd. 13. Issuing and reporting excuses. The clerk or any authorized officer of the board must issue and keep a record of such excuses, under such rules as the board may from time to time establish.

History: Ex1959 c 71 art 1 s 10 subds 2,3; 1961 c 567 s 1; 1967 c 82 s 1; 1969 c 161 s 1,2; 1974 c 326 s 1; 1975 c 162 s 3; 1977 c 306 s 14; 1977 c 447 art 7 s 2,3; 1978 c 616 s 2; 1978 c 706 s 1; 1980 c 609 art 3 s 2; 1Sp1985 c 12 art 7 s 3; 1986 c 444; 1986 c 472 s 1-3; 1987 c 178 s 1,9; 1988 c 718 art 7 s 19,20; 1989 c 296 s 1,2; 1991 c 265 art 7 s 2; 1993 c 224 art 9 s 13,14; 1994 c 465 art 2 s 9,10; 1994 c 647 art 4 s 1; art 9 s 3; 1Sp1995 c 3 art 9 s 3,4; 1Sp1997 c 4 art 6 s 1-2; art 7 s 3; 1998 c 397 art 1 s 29-35,58; art 11 s 3; 1998 c 398 art 2 s 5; art 5 s 4; art 5 s 55; 2000 c 489 art 10 s 1,21; 2002 c 352 s 8; 1Sp2005 c 5 art 2 s 3; 2006 c 263 art 2 s 1; 2007 c 146 art 2 s 2; 2009 c 96 art 2 s 2; art 10 s 1; 2012 c 239 art 1 s 2; art 2 s 1; 2013 c 116 art 3 s 1-4; 2014 c 272 art 3 s 2; art 9 s 1



Section 120A.24 — REPORTING.

Subdivision 1. Reports to superintendent. (a) The person or nonpublic school in charge of providing instruction to a child must submit to the superintendent of the district in which the child resides the name, birth date, and address of the child; the annual tests intended to be used under section 120A.22, subdivision 11, if required; the name of each instructor; and evidence of compliance with one of the requirements specified in section 120A.22, subdivision 10:

(1) by October 1 of the first school year the child receives instruction after reaching the age of seven;

(2) within 15 days of when a parent withdraws a child from public school after age seven to provide instruction in a nonpublic school that is not accredited by a state-recognized accredited agency;

(3) within 15 days of moving out of a district; and

(4) by October 1 after a new resident district is established.

(b) The person or nonpublic school in charge of providing instruction to a child between the ages of seven and 16 and every child ages 16 through 17 for which an initial report was filed pursuant to this subdivision after the child is 16 must submit, by October 1 of each school year, a letter of intent to continue to provide instruction under this section for all students under the person's or school's supervision and any changes to the information required in paragraph (a) for each student.

(c) The superintendent may collect the required information under this section through an electronic or Web-based format, but must not require electronic submission of information under this section from the person in charge of reporting under this subdivision.

Subd. 2. Availability of documentation. (a) The person or nonpublic school in charge of providing instruction to a child must maintain documentation indicating that the subjects required in section 120A.22, subdivision 9, are being taught and proof that the tests under section 120A.22, subdivision 11, have been administered. This documentation must include class schedules, copies of materials used for instruction, and descriptions of methods used to assess student achievement.

(b) The parent of a child who enrolls full time in public school after having been enrolled in a nonpublic school that is not accredited by a state-recognized accrediting agency must provide the enrolling public school or school district with the child's scores on any tests administered to the child under section 120A.22, subdivision 11, and other education-related documents the enrolling school or district requires to determine where the child is placed in school and what course requirements apply. This paragraph does not apply to a shared time student who does not seek a public school diploma.

(c) The person or nonpublic school in charge of providing instruction to a child must make the documentation in this subdivision available to the county attorney when a case is commenced under section 120A.26, subdivision 5; chapter 260C; or when diverted under chapter 260A.

Subd. 3. Exemptions. A nonpublic school, person, or other institution that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner, is exempt from the requirements in subdivision 2.

Subd. 4. Reports to the state. A superintendent must make an annual report to the commissioner of education by December 1 of the total number of nonpublic children reported as residing in the district. The report must include the following information:

(1) the number of children residing in the district attending nonpublic schools or receiving instruction from persons or institutions other than a public school;

(2) the number of children in clause (1) who are in compliance with section 120A.22 and this section; and

(3) the number of children in clause (1) who the superintendent has determined are not in compliance with section 120A.22 and this section.

Subd. 5. Obligations. Nothing in this section alleviates the obligations under section 120A.22.

History: 1987 c 178 s 2; 1993 c 224 art 9 s 15; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 1 s 37-39,58; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 6 s 1; 1Sp2003 c 9 art 2 s 2; 1Sp2011 c 11 art 1 s 2; 2012 c 239 art 1 s 3,4; 2013 c 116 art 3 s 5



Section 120A.26 — ENFORCEMENT AND PROSECUTION.

Subdivision 1. [Repealed, 1Sp2011 c 11 art 1 s 37]

Subd. 2. [Repealed, 1Sp2011 c 11 art 1 s 37]

Subd. 3. Notice to parents. The superintendent must notify the parent, in writing, if a child is alleged to be receiving instruction in violation of sections 120A.22 and 120A.24. The written notification must include a list of the specific alleged violations.

Subd. 4. Fact-finding and mediation. If the specified alleged violations of the compulsory attendance requirements are not corrected within 15 days of receipt of the written notification, the superintendent must request fact-finding and mediation services from the commissioner.

Subd. 5. Notice to county attorney. If the alleged violations are not corrected through the fact-finding and mediation process under subdivision 4, the superintendent must notify the county attorney of the alleged violations. The superintendent must notify the parents, by certified mail, of the superintendent's intent to notify the county attorney of the alleged violations.

Subd. 6. Criminal complaint; prosecution. The county attorney in the county in which the alleged violations have occurred has jurisdiction to conduct a prosecution for violations of this section, section 120A.22, or section 120A.24. A criminal complaint may be filed in any court in the county exercising criminal jurisdiction and must name the persons neglecting or refusing to comply with this section, section 120A.22, or section 120A.24. After the complaint has been filed, a warrant must be issued and proceedings in trial must commence as provided by law in misdemeanor cases.

History: 1987 c 178 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 1 s 40-43,58; art 11 s 3



Section 120A.32 — OFFICERS, TEACHERS; NEGLECT OF DUTY; PENALTY.

Any school officer, truant officer, public or nonpublic school teacher, principal, district superintendent, or person providing instruction other than a parent refusing, willfully failing, or neglecting to perform any duty imposed by sections 120A.22, 120A.26, 120A.35, 120A.41, and 123B.03 is guilty of a misdemeanor. All persons found guilty shall be punished for each offense by a fine of not more than $10 or by imprisonment for not more than ten days. All fines, when collected, shall be paid into the county treasury for the benefit of the school district in which the offense is committed.

History: Ex1959 c 71 art 8 s 19; 1975 c 162 s 36; 1986 c 444; 1987 c 178 s 7; 1989 c 209 art 2 s 1; 1991 c 199 art 2 s 14; 1998 c 397 art 1 s 55,58; art 11 s 3; 2014 c 272 art 9 s 2



Section 120A.34 — VIOLATIONS; PENALTIES.

Any person who fails or refuses to provide for instruction of a child of whom the person has legal custody, and who is required by section 120A.22, subdivision 5, to receive instruction, when notified so to do by a truant officer or other official, or any person who induces or attempts to induce any child unlawfully to be absent from school, or who knowingly harbors or employs, while school is in session, any child unlawfully absent from school, shall be guilty of a petty misdemeanor. Any fines collected shall be paid into the county treasury for the benefit of the school district in which the offense is committed.

History: Ex1959 c 71 art 8 s 20; 1986 c 444; 1987 c 178 s 8; 1989 c 296 s 3; 1993 c 224 art 14 s 14; 1995 c 226 art 3 s 8; 1998 c 397 art 1 s 56,58; art 11 s 3; 2002 c 220 art 6 s 7



Section 120A.35 — ABSENCE FROM SCHOOL FOR RELIGIOUS OBSERVANCE.

Reasonable efforts must be made by a school district to accommodate any pupil who wishes to be excused from a curricular activity for a religious observance.

History: 1989 c 60 s 1; 1998 c 397 art 1 s 58



Section 120A.36 — SCHOOL ATTENDANCE.

Attendance at a particular public school is a privilege not a right for a pupil.

History: 1996 c 412 art 4 s 1; 1998 c 397 art 1 s 58



Section 120A.38 — CLASSROOM PLACEMENT; PARENT DISCRETION.

(a) A parent or guardian of twins or higher order multiples may request that the children be placed in the same classroom or in separate classrooms if the children are in the same grade level at the same school. The school may recommend classroom placement to the parents and provide professional education advice to the parents to assist them in making the best decision for their children's education. A school must provide the placement requested by the children's parent or guardian, unless the school board makes a classroom placement determination following the school principal's request according to this section. The parent or guardian must request the classroom placement no later than 14 days after the first day of each school year or 14 days after the first day of attendance of the children during a school year if the children are enrolled in the school after the school year commences. At the end of the initial grading period, if the school principal, in consultation with the children's classroom teacher, determines that the requested classroom placement is disruptive to the school, the school principal may request that the school board determine the children's classroom placement.

(b) For purposes of this section, "higher order multiples" means triplets, quadruplets, quintuplets, or more.

History: 2005 c 33 s 1



Section 120A.40 — SCHOOL CALENDAR.

(a) Except for learning programs during summer, flexible learning year programs authorized under sections 124D.12 to 124D.127, and learning year programs under section 124D.128, a district must not commence an elementary or secondary school year before Labor Day, except as provided under paragraph (b). Days devoted to teachers' workshops may be held before Labor Day. Districts that enter into cooperative agreements are encouraged to adopt similar school calendars.

(b) A district may begin the school year on any day before Labor Day:

(1) to accommodate a construction or remodeling project of $400,000 or more affecting a district school facility;

(2) if the district has an agreement under section 123A.30, 123A.32, or 123A.35 with a district that qualifies under clause (1); or

(3) if the district agrees to the same schedule with a school district in an adjoining state.

History: Ex1959 c 71 art 7 s 12; 1967 c 890 s 2; 1974 c 326 s 15; 1978 c 764 s 89; 1985 c 51 s 1; 1987 c 258 s 7; 1990 c 562 art 8 s 33; 1991 c 265 art 9 s 57; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 117; art 11 s 3; 1998 c 398 art 6 s 29; 1999 c 241 art 9 s 2; 1Sp2005 c 1 art 4 s 31; 2009 c 96 art 1 s 2



Section 120A.41 — LENGTH OF SCHOOL YEAR; HOURS OF INSTRUCTION.

A school board's annual school calendar must include at least 425 hours of instruction for a kindergarten student without a disability, 935 hours of instruction for a student in grades 1 through 6, and 1,020 hours of instruction for a student in grades 7 through 12, not including summer school. The school calendar for all-day kindergarten must include at least 850 hours of instruction for the school year. The school calendar for a prekindergarten student under section 124D.151, if offered by the district, must include at least 350 hours of instruction for the school year. A school board's annual calendar must include at least 165 days of instruction for a student in grades 1 through 11 unless a four-day week schedule has been approved by the commissioner under section 124D.126.

History: 1Sp1997 c 4 art 6 s 3; 1998 c 397 art 1 s 36; art 6 s 124; 2000 c 500 s 1; 1Sp2003 c 9 art 2 s 3; 1Sp2011 c 11 art 1 s 3; 2013 c 116 art 1 s 2; 2015 c 21 art 1 s 14; 2016 c 189 art 27 s 1



Section 120A.415 — EXTENDED SCHOOL CALENDAR.

A school board that offers licensed kindergarten through grade 12 teachers the opportunity for more staff development training and additional salary under section 122A.40, subdivisions 7 and 7a, or 122A.41, subdivisions 4 and 4a, must adopt as its school calendar a total of 240 days of student instruction and staff development, of which the total number of staff development days equals the difference between the total number of days of student instruction and 240 days. A school board may schedule additional staff development days throughout the calendar year.

History: 1Sp2001 c 6 art 2 s 1



Section 120A.42 — CONDUCT OF SCHOOL ON CERTAIN HOLIDAYS.

(a) The governing body of any district may contract with any of the teachers of the district for the conduct of schools, and may conduct schools, on either, or any, of the following holidays, provided that a clause to this effect is inserted in the teacher's contract: Martin Luther King's birthday, Lincoln's and Washington's birthdays, Columbus Day and Veterans' Day. On Martin Luther King's birthday, Washington's birthday, Lincoln's birthday, and Veterans' Day at least one hour of the school program must be devoted to a patriotic observance of the day.

(b) A district may conduct a school program to honor Constitution Day and Citizenship Day by providing opportunities for students to learn about the principles of American democracy, the American system of government, American citizens' rights and responsibilities, American history, and American geography, symbols, and holidays. Among other activities under this paragraph, districts may administer to students the test questions United States Citizenship and Immigration Services officers pose to applicants for naturalization.

History: Ex1959 c 71 art 7 s 13; 1984 c 656 s 2; 1998 c 397 art 6 s 118,124; 2016 c 189 art 25 s 2






Chapter 120B — CURRICULUM AND ASSESSMENT

Section 120B.01 — DEFINITIONS.

For the purposes of this chapter, the words defined in section 120A.05 have the same meanings.

History: 1998 c 397 art 3 s 1; art 11 s 3



Section 120B.018 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Academic standard. "Academic standard" means a summary description of student learning in a required content area under section 120B.021 or elective content area under section 120B.022.

Subd. 3. Benchmark. "Benchmark" means specific knowledge or skill that a student must master to complete part of an academic standard by the end of the grade level or grade band.

Subd. 4. Credit. "Credit" means the determination by the local school district that a student has successfully completed an academic year of study or mastered the applicable subject matter.

Subd. 5. Elective standard. "Elective standard" means a locally adopted expectation for student learning in career and technical education and world languages.

Subd. 6. Required standard. "Required standard" means (1) a statewide adopted expectation for student learning in the content areas of language arts, mathematics, science, social studies, physical education, and the arts, or (2) a locally adopted expectation for student learning in health or the arts.

History: 2013 c 116 art 2 s 1



Section 120B.02 — EDUCATIONAL EXPECTATIONS AND GRADUATION REQUIREMENTS FOR MINNESOTA'S STUDENTS.

Subdivision 1. Educational expectations. (a) The legislature is committed to establishing rigorous academic standards for Minnesota's public school students. To that end, the commissioner shall adopt in rule statewide academic standards. The commissioner shall not prescribe in rule or otherwise the delivery system, classroom assessments, or form of instruction that school sites must use.

(b) All commissioner actions regarding the rule must be premised on the following:

(1) the rule is intended to raise academic expectations for students, teachers, and schools;

(2) any state action regarding the rule must evidence consideration of school district autonomy; and

(3) the Department of Education, with the assistance of school districts, must make available information about all state initiatives related to the rule to students and parents, teachers, and the general public in a timely format that is appropriate, comprehensive, and readily understandable.

(c) The commissioner shall periodically review and report on the state's assessment process.

(d) School districts are not required to adopt specific provisions of the federal School-to-Work programs.

Subd. 2. Graduation requirements. (a) To graduate from high school, students must demonstrate to their enrolling school district or school their satisfactory completion of the credit requirements under section 120B.024 and their understanding of academic standards. A school district must adopt graduation requirements that meet or exceed state graduation requirements established in law or rule.

(b) Students ages 19 to 21 who have not yet graduated from a Minnesota high school and, but for their age, are otherwise eligible to participate in an adult basic education program may be admitted to an adult high school diploma program under section 124D.52, subdivisions 8 and 9.

Subd. 3. Required knowledge and understanding of civics. (a) For purposes of this subdivision, "civics test questions" means 50 of the 100 questions that, as of January 1, 2015, United States Citizenship and Immigration Services officers use to select the questions they pose to applicants for naturalization so the applicants can demonstrate their knowledge and understanding of the fundamentals of United States history and government, as required by United States Code, title 8, section 1423. The Learning Law and Democracy Foundation, in consultation with Minnesota civics teachers, must select by July 1 each year 50 of the 100 questions under this paragraph to serve as the state's civics test questions for the proximate school year and immediately transmit the 50 selected civics test questions to the department and to the Legislative Coordinating Commission, which must post the 50 questions it receives on the Minnesota's Legacy Web site by August 1 of that year.

(b) A student enrolled in a public school must correctly answer at least 30 of the 50 civics test questions. A school or district may record on a student's transcript that the student answered at least 30 of 50 civics test questions correctly. A school or district may exempt a student with disabilities from this requirement if the student's individualized education program team determines the requirement is inappropriate and establishes an alternative requirement. A school or district may administer the civics test questions in a language other than English to students who qualify for English learner services.

(c) Schools and districts may administer civics test questions as part of the social studies curriculum. A district must not prevent a student from graduating or deny a student a high school diploma for failing to correctly answer at least 30 of 50 civics test questions.

(d) The commissioner and public schools and school districts must not charge students any fees related to this subdivision.

[See Note.]

History: Ex1959 c 71 art 2 s 11; 1965 c 718 s 1; 1969 c 9 s 23,24; 1969 c 288 s 1; 1973 c 492 s 14; 1975 c 162 s 6,7; 1976 c 271 s 21; 1977 c 347 s 19; 1977 c 447 art 7 s 4; 1982 c 424 s 130; 1982 c 548 art 4 s 4,23; 1983 c 258 s 22; 1984 c 640 s 32; 1985 c 248 s 70; 1987 c 178 s 5; 1987 c 398 art 7 s 5; 1989 c 329 art 7 s 2; art 8 s 1; art 9 s 4; 1990 c 375 s 3; 1991 c 265 art 9 s 13; 1993 c 224 art 12 s 2-6; art 14 s 4; 1994 c 647 art 7 s 1; art 8 s 1; 1Sp1995 c 3 art 7 s 1; art 16 s 13; 1996 c 412 art 7 s 1; 1997 c 1 s 1; 1997 c 162 art 2 s 11; 1998 c 397 art 4 s 1,51; art 11 s 3; 1998 c 398 art 5 s 6,7,55; 2000 c 500 s 2; 2003 c 129 art 1 s 2; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 4; 2009 c 96 art 2 s 3; 2013 c 116 art 2 s 2; 1Sp2015 c 3 art 3 s 1; 2016 c 189 art 25 s 3

NOTE: Subdivision 3, as added by Laws 2016, chapter 189, article 25, section 3, is effective for students enrolling in grade 9 in the 2017-2018 school year or later. Laws 2016, chapter 189, article 25, section 3, the effective date.



Section 120B.021 — REQUIRED ACADEMIC STANDARDS.

Subdivision 1. Required academic standards. (a) The following subject areas are required for statewide accountability:

(1) language arts;

(2) mathematics;

(3) science;

(4) social studies, including history, geography, economics, and government and citizenship that includes civics consistent with section 120B.02, subdivision 3;

(5) physical education;

(6) health, for which locally developed academic standards apply; and

(7) the arts, for which statewide or locally developed academic standards apply, as determined by the school district. Public elementary and middle schools must offer at least three and require at least two of the following four arts areas: dance; music; theater; and visual arts. Public high schools must offer at least three and require at least one of the following five arts areas: media arts; dance; music; theater; and visual arts.

(b) For purposes of applicable federal law, the academic standards for language arts, mathematics, and science apply to all public school students, except the very few students with extreme cognitive or physical impairments for whom an individualized education program team has determined that the required academic standards are inappropriate. An individualized education program team that makes this determination must establish alternative standards.

(c) Beginning in the 2016-2017 school year, the department must adopt the most recent National Association of Sport and Physical Education kindergarten through grade 12 standards and benchmarks for physical education as the required physical education academic standards. The department may modify and adapt the national standards to accommodate state interest. The modification and adaptations must maintain the purpose and integrity of the national standards. The department must make available sample assessments, which school districts may use as an alternative to local assessments, to assess students' mastery of the physical education standards beginning in the 2018-2019 school year.

(d) District efforts to develop, implement, or improve instruction or curriculum as a result of the provisions of this section must be consistent with sections 120B.10, 120B.11, and 120B.20.

[See Note.]

Subd. 1a. Rigorous course of study; waiver. (a) Upon receiving a student's application signed by the student's parent or guardian, a school district, area learning center, or charter school must declare that a student meets or exceeds a specific academic standard required for graduation under section 120B.02 and this section if the local school board, the school board of the school district in which the area learning center is located, or the charter school board of directors determines that the student:

(1) is participating in a course of study, including an advanced placement or international baccalaureate course or program; a learning opportunity outside the curriculum of the district, area learning center, or charter school; or an approved preparatory program for employment or postsecondary education that is equally or more rigorous than the corresponding state or local academic standard required by the district, area learning center, or charter school;

(2) would be precluded from participating in the rigorous course of study, learning opportunity, or preparatory employment or postsecondary education program if the student were required to achieve the academic standard to be waived; and

(3) satisfactorily completes the requirements for the rigorous course of study, learning opportunity, or preparatory employment or postsecondary education program.

Consistent with the requirements of this section, the local school board, the school board of the school district in which the area learning center is located, or the charter school board of directors also may formally determine other circumstances in which to declare that a student meets or exceeds a specific academic standard that the site requires for graduation under section 120B.02 and this section.

(b) A student who satisfactorily completes a postsecondary enrollment options course or program under section 124D.09, or an advanced placement or international baccalaureate course or program under section 120B.13, is not required to complete other requirements of the academic standards corresponding to that specific rigorous course of study.

Subd. 2. Standards development. (a) The commissioner must consider advice from at least the following stakeholders in developing statewide rigorous core academic standards in language arts, mathematics, science, social studies, including history, geography, economics, government and citizenship, and the arts:

(1) parents of school-age children and members of the public throughout the state;

(2) teachers throughout the state currently licensed and providing instruction in language arts, mathematics, science, social studies, or the arts and licensed elementary and secondary school principals throughout the state currently administering a school site;

(3) currently serving members of local school boards and charter school boards throughout the state;

(4) faculty teaching core subjects at postsecondary institutions in Minnesota; and

(5) representatives of the Minnesota business community.

(b) Academic standards must:

(1) be clear, concise, objective, measurable, and grade-level appropriate;

(2) not require a specific teaching methodology or curriculum; and

(3) be consistent with the Constitutions of the United States and the state of Minnesota.

Subd. 3. Rulemaking. The commissioner, consistent with the requirements of this section and section 120B.022, must adopt statewide rules under section 14.389 for implementing statewide rigorous core academic standards in language arts, mathematics, science, social studies, physical education, and the arts. After the rules authorized under this subdivision are initially adopted, the commissioner may not amend or repeal these rules nor adopt new rules on the same topic without specific legislative authorization. The academic standards for language arts, mathematics, and the arts must be implemented for all students beginning in the 2003-2004 school year. The academic standards for science and social studies must be implemented for all students beginning in the 2005-2006 school year.

Subd. 4. Revisions and reviews required. (a) The commissioner of education must revise and appropriately embed technology and information literacy standards consistent with recommendations from school media specialists into the state's academic standards and graduation requirements and implement a ten-year cycle to review and, consistent with the review, revise state academic standards and related benchmarks, consistent with this subdivision. During each ten-year review and revision cycle, the commissioner also must examine the alignment of each required academic standard and related benchmark with the knowledge and skills students need for career and college readiness and advanced work in the particular subject area. The commissioner must include the contributions of Minnesota American Indian tribes and communities as related to the academic standards during the review and revision of the required academic standards.

(b) The commissioner must ensure that the statewide mathematics assessments administered to students in grades 3 through 8 and 11 are aligned with the state academic standards in mathematics, consistent with section 120B.30, subdivision 1, paragraph (b). The commissioner must implement a review of the academic standards and related benchmarks in mathematics beginning in the 2021-2022 school year and every ten years thereafter.

(c) The commissioner must implement a review of the academic standards and related benchmarks in arts beginning in the 2017-2018 school year and every ten years thereafter.

(d) The commissioner must implement a review of the academic standards and related benchmarks in science beginning in the 2018-2019 school year and every ten years thereafter.

(e) The commissioner must implement a review of the academic standards and related benchmarks in language arts beginning in the 2019-2020 school year and every ten years thereafter.

(f) The commissioner must implement a review of the academic standards and related benchmarks in social studies beginning in the 2020-2021 school year and every ten years thereafter.

(g) The commissioner must implement a review of the academic standards and related benchmarks in physical education beginning in the 2022-2023 school year and every ten years thereafter.

(h) School districts and charter schools must revise and align local academic standards and high school graduation requirements in health, world languages, and career and technical education to require students to complete the revised standards beginning in a school year determined by the school district or charter school. School districts and charter schools must formally establish a periodic review cycle for the academic standards and related benchmarks in health, world languages, and career and technical education.

History: 2003 c 129 art 1 s 3; 2004 c 294 art 2 s 2; art 5 s 1; art 6 s 1; 1Sp2005 c 5 art 2 s 5; 2006 c 263 art 2 s 2; 2007 c 146 art 2 s 3; 2010 c 396 s 1; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 2 s 3,21; 2014 c 272 art 3 s 3; 2014 c 275 art 1 s 16; 1Sp2015 c 3 art 3 s 2; 2016 c 189 art 25 s 4-6

NOTE: The amendment to subdivision 1 by Laws 2016, chapter 189, article 25, section 4, is effective July 1, 2016, except that the change in paragraph (a) is effective for students enrolling in grade 9 in the 2017-2018 school year and later. Laws 2016, chapter 189, article 25, section 4, the effective date.



Section 120B.022 — ELECTIVE STANDARDS.

Subdivision 1. Elective standards. A district must establish its own standards in career and technical education. A district must use the current world languages standards developed by the American Council on the Teaching of Foreign Languages. A school district must offer courses in all elective subject areas.

Subd. 1a. Foreign language and culture; proficiency certificates. (a) World languages teachers and other school staff should develop and implement world languages programs that acknowledge and reinforce the language proficiency and cultural awareness that non-English language speakers already possess, and encourage students' proficiency in multiple world languages. Programs under this section must encompass indigenous American Indian languages and cultures, among other world languages and cultures. The department shall consult with postsecondary institutions in developing related professional development opportunities for purposes of this section.

(b) Any Minnesota public, charter, or nonpublic school may award Minnesota World Language Proficiency Certificates consistent with this subdivision.

(c) The Minnesota World Language Proficiency Certificate recognizes students who demonstrate listening, speaking, reading, and writing language skills at the American Council on the Teaching of Foreign Languages' Intermediate-Low level on a valid and reliable assessment tool.

Subd. 1b. State bilingual and multilingual seals. (a) Consistent with efforts to strive for the world's best workforce under sections 120B.11 and 124E.03, subdivision 2, paragraph (i), and close the academic achievement and opportunity gap under sections 124D.861 and 124D.862, voluntary state bilingual and multilingual seals are established to recognize high school students who demonstrate an advanced-low level or an intermediate high level of functional proficiency in listening, speaking, reading, and writing on either assessments aligned with American Council on the Teaching of Foreign Languages' (ACTFL) proficiency guidelines or on equivalent valid and reliable assessments in one or more languages in addition to English. American Sign Language is a language other than English for purposes of this subdivision and a world language for purposes of subdivision 1a.

(b) In addition to paragraph (a), to be eligible to receive a seal:

(1) students must satisfactorily complete all required English language arts credits; and

(2) students must demonstrate mastery of Minnesota's English language proficiency standards.

(c) Consistent with this subdivision, a high school student who demonstrates an intermediate high ACTFL level of functional proficiency in one language in addition to English is eligible to receive the state bilingual gold seal. A high school student who demonstrates an intermediate high ACTFL level of functional native proficiency in more than one language in addition to English is eligible to receive the state multilingual gold seal. A high school student who demonstrates an advanced-low ACTFL level of functional proficiency in one language in addition to English is eligible to receive the state bilingual platinum seal. A high school student who demonstrates an advanced-low ACTFL level of functional proficiency in more than one language in addition to English is eligible to receive the state multilingual platinum seal.

(d) School districts and charter schools may give students periodic opportunities to demonstrate their level of proficiency in listening, speaking, reading, and writing in a language in addition to English. Where valid and reliable assessments are unavailable, a school district or charter school may rely on evaluators trained in assessing under ACTFL proficiency guidelines to assess a student's level of foreign, heritage, or indigenous language proficiency under this section. School districts and charter schools must maintain appropriate records to identify high school students eligible to receive the state bilingual or multilingual gold and platinum seals. The school district or charter school must affix the appropriate seal to the transcript of each high school student who meets the requirements of this subdivision and may affix the seal to the student's diploma. A school district or charter school must not charge the high school student a fee for this seal.

(e) A school district or charter school may award elective course credits in world languages to a student who demonstrates the requisite proficiency in a language other than English under this section.

(f) A school district or charter school may award community service credit to a student who demonstrates an intermediate high or advanced-low ACTFL level of functional proficiency in listening, speaking, reading, and writing in a language other than English and who participates in community service activities that are integrated into the curriculum, involve the participation of teachers, and support biliteracy in the school or local community.

(g) The commissioner must list on the Web page those assessments that are aligned to ACTFL proficiency guidelines.

(h) By August 1, 2015, the colleges and universities of the Minnesota State Colleges and Universities system must establish criteria to translate the seals into college credits based on the world language course equivalencies identified by the Minnesota State Colleges and Universities faculty and staff and, upon request from an enrolled student, the Minnesota State Colleges and Universities may award foreign language credits to a student who receives a Minnesota World Language Proficiency Certificate under subdivision 1a. A student who demonstrated the requisite level of language proficiency in grade 10, 11, or 12 to receive a seal or certificate and is enrolled in a Minnesota State Colleges and Universities institution must request college credits for the student's seal or proficiency certificate within three academic years after graduating from high school. The University of Minnesota is encouraged to award students foreign language academic credits consistent with this paragraph.

Subd. 2. Local assessments. A district must use a locally selected assessment to determine if a student has achieved an elective standard.

History: 2003 c 129 art 1 s 4; 2004 c 294 art 2 s 3; 2007 c 146 art 2 s 4; 2009 c 96 art 2 s 4; 2011 c 76 art 1 s 11; 2014 c 272 art 1 s 3; 1Sp2015 c 3 art 2 s 2,3; art 3 s 3; art 4 s 10



Section 120B.023 — BENCHMARKS.

Subdivision 1. Benchmarks implement, supplement statewide academic standards. (a) The commissioner must supplement required state academic standards with grade-level benchmarks. High school career and college-ready benchmarks may cover more than one grade. Schools must offer and students must achieve all benchmarks for an academic standard to satisfactorily complete that state standard.

(b) The commissioner shall publish benchmarks in the State Register and transmit the benchmarks in any other manner that informs and guides parents, teachers, school districts, and other interested persons and makes them accessible to the general public. The commissioner must use benchmarks in developing career and college readiness assessments under section 120B.30. The commissioner may charge a reasonable fee for publications.

(c) Once established, the commissioner may change the benchmarks only with specific legislative authorization and after completing a review under section 120B.021, subdivision 4.

(d) The benchmarks are not subject to chapter 14 and section 14.386 does not apply.

Subd. 2. MS 2012 [Renumbered 120B.021, subd 4]

History: 2003 c 129 art 1 s 5; 2006 c 263 art 2 s 3; 2009 c 96 art 2 s 5; 2010 c 396 s 2; 1Sp2011 c 11 art 2 s 2; 2012 c 239 art 1 s 5; 2013 c 116 art 2 s 4,21



Section 120B.024 — CREDITS.

Subdivision 1. Graduation requirements. Students beginning 9th grade in the 2011-2012 school year and later must successfully complete the following high school level credits for graduation:

(1) four credits of language arts sufficient to satisfy all of the academic standards in English language arts;

(2) three credits of mathematics, including an algebra II credit or its equivalent, sufficient to satisfy all of the academic standards in mathematics;

(3) an algebra I credit by the end of 8th grade sufficient to satisfy all of the 8th grade standards in mathematics;

(4) three credits of science, including at least one credit of biology, one credit of chemistry or physics, and one elective credit of science. The combination of credits under this clause must be sufficient to satisfy (i) all of the academic standards in either chemistry or physics and (ii) all other academic standards in science;

(5) three and one-half credits of social studies, encompassing at least United States history, geography, government and citizenship, world history, and economics sufficient to satisfy all of the academic standards in social studies;

(6) one credit of the arts sufficient to satisfy all of the state or local academic standards in the arts; and

(7) a minimum of seven elective credits.

Subd. 2. Credit equivalencies. (a) A one-half credit of economics taught in a school's agriculture education or business department may fulfill a one-half credit in social studies under subdivision 1, clause (5), if the credit is sufficient to satisfy all of the academic standards in economics.

(b) An agriculture science or career and technical education credit may fulfill the elective science credit required under subdivision 1, clause (4), if the credit meets the state physical science, life science, earth and space science, chemistry, or physics academic standards or a combination of these academic standards as approved by the district. An agriculture or career and technical education credit may fulfill the credit in chemistry or physics required under subdivision 1, clause (4), if the credit meets the state chemistry or physics academic standards as approved by the district. A student must satisfy either all of the chemistry academic standards or all of the physics academic standards prior to graduation. An agriculture science or career and technical education credit may not fulfill the required biology credit under subdivision 1, clause (4).

(c) A career and technical education credit may fulfill a mathematics or arts credit requirement under subdivision 1, clause (2) or (6).

(d) An agriculture education teacher is not required to meet the requirements of Minnesota Rules, part 3505.1150, subpart 1, item B, to meet the credit equivalency requirements of paragraph (b) above.

(e) A computer science credit may fulfill a mathematics credit requirement under subdivision 1, clause (2), if the credit meets state academic standards in mathematics.

(f) A Project Lead the Way credit may fulfill a science or mathematics credit requirement under subdivision 1, clause (2) or (4), if the credit meets the state academic standards in science or mathematics.

History: 2003 c 129 art 1 s 6; 2004 c 294 art 2 s 4; 2006 c 263 art 2 s 4; 2007 c 146 art 2 s 5; 2012 c 239 art 1 s 6; 2013 c 116 art 2 s 5; 2013 c 144 s 23; 1Sp2015 c 3 art 3 s 4



Section 120B.026 — PHYSICAL EDUCATION; EXCLUSION FROM CLASS; RECESS.

A student may be excused from a physical education class if the student submits written information signed by a physician stating that physical activity will jeopardize the student's health. A student may be excused from a physical education class if being excused meets the child's unique and individualized needs according to the child's individualized education program, federal 504 plan, or individualized health plan. A student may be excused if a parent or guardian requests an exemption on religious grounds. A student with a disability must be provided with modifications or adaptations that allow physical education class to meet their needs. Schools are strongly encouraged not to exclude students in kindergarten through grade 5 from recess due to punishment or disciplinary action.

History: 2016 c 189 art 25 s 7



Section 120B.07 — EARLY GRADUATION.

Notwithstanding any law to the contrary, any secondary school student who has completed all required courses or standards may, with the approval of the student, the student's parent or guardian, and local school officials, graduate before the completion of the school year.

History: 1974 c 521 s 7; 1975 c 432 s 12; 1979 c 334 art 1 s 1; 1983 c 216 art 1 s 24; 1983 c 314 art 1 s 22; 1985 c 248 s 70; 1986 c 444; 1988 c 486 s 7; 1998 c 397 art 2 s 73,164; 1Sp2001 c 6 art 1 s 4; 1Sp2011 c 11 art 1 s 4; 2012 c 239 art 1 s 7



Section 120B.10 — FINDINGS; IMPROVING INSTRUCTION AND CURRICULUM.

The legislature finds that a process is needed to enable school boards and communities to decide matters related to planning, providing, and improving education instruction and curriculum in the context of the state's high school graduation standards. The process should help districts evaluate the impact of instruction and curriculum on students' abilities to meet graduation standards, use evaluation results to improve instruction and curriculum, and determine services that districts and other public education entities can provide collaboratively with institutions including families and private or public organizations and agencies. The legislature anticipates that a highly focused public education strategy will be an integral part of each district's review and improvement of instruction and curriculum.

History: 1996 c 412 art 7 s 3; 1998 c 397 art 6 s 124



Section 120B.11 — SCHOOL DISTRICT PROCESS FOR REVIEWING CURRICULUM, INSTRUCTION, AND STUDENT ACHIEVEMENT; STRIVING FOR THE WORLD'S BEST WORKFORCE.

Subdivision 1. Definitions. For the purposes of this section and section 120B.10, the following terms have the meanings given them.

(a) "Instruction" means methods of providing learning experiences that enable a student to meet state and district academic standards and graduation requirements including applied and experiential learning.

(b) "Curriculum" means district or school adopted programs and written plans for providing students with learning experiences that lead to expected knowledge and skills and career and college readiness.

(c) "World's best workforce" means striving to: meet school readiness goals; have all third grade students achieve grade-level literacy; close the academic achievement gap among all racial and ethnic groups of students and between students living in poverty and students not living in poverty; have all students attain career and college readiness before graduating from high school; and have all students graduate from high school.

(d) "Experiential learning" means learning for students that includes career exploration through a specific class or course or through work-based experiences such as job shadowing, mentoring, entrepreneurship, service learning, volunteering, internships, other cooperative work experience, youth apprenticeship, or employment.

Subd. 1a. Performance measures. Measures to determine school district and school site progress in striving to create the world's best workforce must include at least:

(1) the size of the academic achievement gap, rigorous course taking under section 120B.35, subdivision 3, paragraph (c), clause (2), and enrichment experiences by student subgroup;

(2) student performance on the Minnesota Comprehensive Assessments;

(3) high school graduation rates; and

(4) career and college readiness under section 120B.30, subdivision 1.

Subd. 2. Adopting plans and budgets. A school board, at a public meeting, shall adopt a comprehensive, long-term strategic plan to support and improve teaching and learning that is aligned with creating the world's best workforce and includes:

(1) clearly defined district and school site goals and benchmarks for instruction and student achievement for all student subgroups identified in section 120B.35, subdivision 3, paragraph (b), clause (2);

(2) a process to assess and evaluate each student's progress toward meeting state and local academic standards, assess and identify students to participate in gifted and talented programs and accelerate their instruction, and adopt early-admission procedures consistent with section 120B.15, and identifying the strengths and weaknesses of instruction in pursuit of student and school success and curriculum affecting students' progress and growth toward career and college readiness and leading to the world's best workforce;

(3) a system to periodically review and evaluate the effectiveness of all instruction and curriculum, taking into account strategies and best practices, student outcomes, school principal evaluations under section 123B.147, subdivision 3, students' access to effective teachers who are members of populations underrepresented among the licensed teachers in the district or school and who reflect the diversity of enrolled students under section 120B.35, subdivision 3, paragraph (b), clause (2), and teacher evaluations under section 122A.40, subdivision 8, or 122A.41, subdivision 5;

(4) strategies for improving instruction, curriculum, and student achievement, including the English and, where practicable, the native language development and the academic achievement of English learners;

(5) a process to examine the equitable distribution of teachers and strategies to ensure low-income and minority children are not taught at higher rates than other children by inexperienced, ineffective, or out-of-field teachers;

(6) education effectiveness practices that integrate high-quality instruction, rigorous curriculum, technology, and a collaborative professional culture that develops and supports teacher quality, performance, and effectiveness; and

(7) an annual budget for continuing to implement the district plan.

Subd. 3. District advisory committee. Each school board shall establish an advisory committee to ensure active community participation in all phases of planning and improving the instruction and curriculum affecting state and district academic standards, consistent with subdivision 2. A district advisory committee, to the extent possible, shall reflect the diversity of the district and its school sites, include teachers, parents, support staff, students, and other community residents, and provide translation to the extent appropriate and practicable. The district advisory committee shall pursue community support to accelerate the academic and native literacy and achievement of English learners with varied needs, from young children to adults, consistent with section 124D.59, subdivisions 2 and 2a. The district may establish site teams as subcommittees of the district advisory committee under subdivision 4. The district advisory committee shall recommend to the school board rigorous academic standards, student achievement goals and measures consistent with subdivision 1a and sections 120B.022, subdivisions 1a and 1b, and 120B.35, district assessments, means to improve students' equitable access to effective and more diverse teachers, and program evaluations. School sites may expand upon district evaluations of instruction, curriculum, assessments, or programs. Whenever possible, parents and other community residents shall comprise at least two-thirds of advisory committee members.

Subd. 4. Site team. A school must establish a site team to develop and implement strategies and education effectiveness practices to improve instruction, curriculum, cultural competencies, including cultural awareness and cross-cultural communication, and student achievement at the school site, consistent with subdivision 2. The site team must include an equal number of teachers and administrators and at least one parent. The site team advises the board and the advisory committee about developing the annual budget and creates an instruction and curriculum improvement plan to align curriculum, assessment of student progress, and growth in meeting state and district academic standards and instruction.

Subd. 5. Report. Consistent with requirements for school performance reports under section 120B.36, subdivision 1, the school board shall publish a report in the local newspaper with the largest circulation in the district, by mail, or by electronic means on the district Web site. The school board shall hold an annual public meeting to review, and revise where appropriate, student achievement goals, local assessment outcomes, plans, strategies, and practices for improving curriculum and instruction and cultural competency, and efforts to equitably distribute diverse, effective, experienced, and in-field teachers, and to review district success in realizing the previously adopted student achievement goals and related benchmarks and the improvement plans leading to the world's best workforce. The school board must transmit an electronic summary of its report to the commissioner in the form and manner the commissioner determines.

Subd. 6. [Repealed by amendment, 2013 c 116 art 2 s 6]

Subd. 7. Periodic report. Each school district shall periodically survey affected constituencies, in their native languages where appropriate and practicable, about their connection to and level of satisfaction with school. The district shall include the results of this evaluation in the summary report required under subdivision 5.

Subd. 8. [Repealed by amendment, 2013 c 116 art 2 s 6]

Subd. 9. Annual evaluation. (a) The commissioner must identify effective strategies, practices, and use of resources by districts and school sites in striving for the world's best workforce. The commissioner must assist districts and sites throughout the state in implementing these effective strategies, practices, and use of resources.

(b) The commissioner must identify those districts in any consecutive three-year period not making sufficient progress toward improving teaching and learning for all students, including English learners with varied needs, consistent with section 124D.59, subdivisions 2 and 2a, and striving for the world's best workforce. The commissioner, in collaboration with the identified district, may require the district to use up to two percent of its basic general education revenue per fiscal year during the proximate three school years to implement commissioner-specified strategies and practices, consistent with paragraph (a), to improve and accelerate its progress in realizing its goals under this section. In implementing this section, the commissioner must consider districts' budget constraints and legal obligations.

(c) The commissioner shall report by January 25 of each year to the committees of the legislature having jurisdiction over kindergarten through grade 12 education the list of school districts that have not submitted their report to the commissioner under subdivision 5 and the list of school districts not achieving their performance goals established in their plan under subdivision 2.

History: 1996 c 412 art 7 s 4; 1Sp1997 c 4 art 5 s 12; 1998 c 397 art 6 s 124; art 11 s 3; 2000 c 254 s 2; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 6-11; 2006 c 263 art 7 s 1; 2009 c 96 art 2 s 6; 2013 c 116 art 2 s 6; 2014 c 272 art 1 s 4; art 3 s 4,5; 1Sp2015 c 3 art 3 s 5; 2016 c 189 art 25 s 8-12



Section 120B.115 — REGIONAL CENTERS OF EXCELLENCE.

(a) Regional centers of excellence are established to assist and support school boards, school districts, school sites, and charter schools in implementing research-based interventions and practices to increase the students' achievement within a region. The centers must develop partnerships with local and regional service cooperatives, postsecondary institutions, integrated school districts, the department, children's mental health providers, or other local or regional entities interested in providing a cohesive and consistent regional delivery system that serves all schools equitably. Centers must assist school districts, school sites, and charter schools in developing similar partnerships. Center support may include assisting school districts, school sites, and charter schools with common principles of effective practice, including:

(1) defining measurable education goals under sections 120B.022, subdivisions 1a and 1b, and 120B.11, subdivision 2;

(2) implementing evidence-based practices, including applied and experiential learning, contextualized learning, competency-based curricula and assessments, and other nontraditional learning opportunities, among other practices;

(3) engaging in data-driven decision-making;

(4) providing multilayered levels of support;

(5) supporting culturally responsive teaching and learning aligning the development of academic English proficiency, state and local academic standards, and career and college readiness benchmarks;

(6) engaging parents, families, youth, and local community members in programs and activities at the school district, school site, or charter school that foster collaboration and shared accountability for the achievement of all students; and

(7) translating district forms and other information such as a multilingual glossary of commonly used education terms and phrases.

Centers must work with school site leadership teams to build the expertise and experience to implement programs that close the achievement gap, provide effective and differentiated programs and instruction for different types of English learners, including English learners with limited or interrupted formal schooling and long-term English learners under section 124D.59, subdivisions 2 and 2a, increase students' progress and growth toward career and college readiness, and increase student graduation rates.

(b) The department must assist the regional centers of excellence to meet staff, facilities, and technical needs, provide the centers with programmatic support, and work with the centers to establish a coherent statewide system of regional support, including consulting, training, and technical support, to help school boards, school districts, school sites, and charter schools effectively and efficiently implement the world's best workforce goals under section 120B.11 and other state and federal education initiatives, including secondary and postsecondary career pathways and technical education.

History: 2013 c 116 art 2 s 7; 2014 c 272 art 1 s 5; art 3 s 6



Section 120B.12 — READING PROFICIENTLY NO LATER THAN THE END OF GRADE 3.

Subdivision 1. Literacy goal. The legislature seeks to have every child reading at or above grade level no later than the end of grade 3, including English learners, and that teachers provide comprehensive, scientifically based reading instruction consistent with section 122A.06, subdivision 4.

Subd. 2. Identification; report. (a) Each school district shall identify before the end of kindergarten, grade 1, and grade 2 students who are not reading at grade level before the end of the current school year. Reading assessments in English, and in the predominant languages of district students where practicable, must identify and evaluate students' areas of academic need related to literacy. The district also must monitor the progress and provide reading instruction appropriate to the specific needs of English learners. The district must use a locally adopted, developmentally appropriate, and culturally responsive assessment and annually report summary assessment results to the commissioner by July 1. The district also must annually report a summary of the district's efforts to screen and identify students with dyslexia or convergence insufficiency disorder to the commissioner by July 1.

(b) A student identified under this subdivision must be provided with alternate instruction under section 125A.56, subdivision 1.

Subd. 2a. Parent notification and involvement. Schools, at least annually, must give the parent of each student who is not reading at or above grade level timely information about:

(1) student's reading proficiency as measured by a locally adopted assessment;

(2) reading-related services currently being provided to the student; and

(3) strategies for parents to use at home in helping their student succeed in becoming grade-level proficient in reading in English and in their native language.

Subd. 3. Intervention. For each student identified under subdivision 2, the district shall provide reading intervention to accelerate student growth and reach the goal of reading at or above grade level by the end of the current grade and school year. District intervention methods shall encourage family engagement and, where possible, collaboration with appropriate school and community programs. Intervention methods may include, but are not limited to, requiring attendance in summer school, intensified reading instruction that may require that the student be removed from the regular classroom for part of the school day, extended-day programs, or programs that strengthen students' cultural connections.

Subd. 4. Staff development. Each district shall use the data under subdivision 2 to identify the staff development needs so that:

(1) elementary teachers are able to implement comprehensive, scientifically based reading and oral language instruction in the five reading areas of phonemic awareness, phonics, fluency, vocabulary, and comprehension as defined in section 122A.06, subdivision 4, and other literacy-related areas including writing until the student achieves grade-level reading proficiency;

(2) elementary teachers have sufficient training to provide comprehensive, scientifically based reading and oral language instruction that meets students' developmental, linguistic, and literacy needs using the intervention methods or programs selected by the district for the identified students;

(3) licensed teachers employed by the district have regular opportunities to improve reading and writing instruction;

(4) licensed teachers recognize students' diverse needs in cross-cultural settings and are able to serve the oral language and linguistic needs of students who are English learners by maximizing strengths in their native languages in order to cultivate students' English language development, including oral academic language development, and build academic literacy; and

(5) licensed teachers are well trained in culturally responsive pedagogy that enables students to master content, develop skills to access content, and build relationships.

Subd. 4a. Local literacy plan. (a) Consistent with this section, a school district must adopt a local literacy plan to have every child reading at or above grade level no later than the end of grade 3, including English learners. The plan must be consistent with section 122A.06, subdivision 4, and include the following:

(1) a process to assess students' level of reading proficiency and data to support the effectiveness of an assessment used to screen and identify a student's level of reading proficiency;

(2) a process to notify and involve parents;

(3) a description of how schools in the district will determine the proper reading intervention strategy for a student and the process for intensifying or modifying the reading strategy in order to obtain measurable reading progress;

(4) evidence-based intervention methods for students who are not reading at or above grade level and progress monitoring to provide information on the effectiveness of the intervention; and

(5) identification of staff development needs, including a program to meet those needs.

(b) The district must post its literacy plan on the official school district Web site.

Subd. 5. Commissioner. The commissioner shall recommend to districts multiple assessment tools to assist districts and teachers with identifying students under subdivision 2. The commissioner shall also make available examples of nationally recognized and research-based instructional methods or programs to districts to provide comprehensive, scientifically based reading instruction and intervention under this section.

History: 1Sp2001 c 13 s 12; 2007 c 146 art 2 s 6; 1Sp2011 c 11 art 2 s 3; 2012 c 239 art 1 s 33; art 2 s 2; 2014 c 272 art 1 s 6; 1Sp2015 c 3 art 2 s 4; 2016 c 189 art 25 s 13



Section 120B.125 — PLANNING FOR STUDENTS' SUCCESSFUL TRANSITION TO POSTSECONDARY EDUCATION AND EMPLOYMENT; PERSONAL LEARNING PLANS.

(a) Consistent with sections 120B.13, 120B.131, 120B.132, 120B.14, 120B.15, 120B.30, subdivision 1, paragraph (c), 125A.08, and other related sections, school districts, beginning in the 2013-2014 school year, must assist all students by no later than grade 9 to explore their educational, college, and career interests, aptitudes, and aspirations and develop a plan for a smooth and successful transition to postsecondary education or employment. All students' plans must:

(1) provide a comprehensive plan to prepare for and complete a career and college ready curriculum by meeting state and local academic standards and developing career and employment-related skills such as team work, collaboration, creativity, communication, critical thinking, and good work habits;

(2) emphasize academic rigor and high expectations;

(3) help students identify interests, aptitudes, aspirations, and personal learning styles that may affect their career and college ready goals and postsecondary education and employment choices;

(4) set appropriate career and college ready goals with timelines that identify effective means for achieving those goals;

(5) help students access education and career options;

(6) integrate strong academic content into career-focused courses and applied and experiential learning opportunities and integrate relevant career-focused courses and applied and experiential learning opportunities into strong academic content;

(7) help identify and access appropriate counseling and other supports and assistance that enable students to complete required coursework, prepare for postsecondary education and careers, and obtain information about postsecondary education costs and eligibility for financial aid and scholarship;

(8) help identify collaborative partnerships among prekindergarten through grade 12 schools, postsecondary institutions, economic development agencies, and local and regional employers that support students' transition to postsecondary education and employment and provide students with applied and experiential learning opportunities; and

(9) be reviewed and revised at least annually by the student, the student's parent or guardian, and the school or district to ensure that the student's course-taking schedule keeps the student making adequate progress to meet state and local academic standards and high school graduation requirements and with a reasonable chance to succeed with employment or postsecondary education without the need to first complete remedial course work.

(b) A school district may develop grade-level curricula or provide instruction that introduces students to various careers, but must not require any curriculum, instruction, or employment-related activity that obligates an elementary or secondary student to involuntarily select or pursue a career, career interest, employment goals, or related job training.

(c) Educators must possess the knowledge and skills to effectively teach all English learners in their classrooms. School districts must provide appropriate curriculum, targeted materials, professional development opportunities for educators, and sufficient resources to enable English learners to become career and college ready.

(d) When assisting students in developing a plan for a smooth and successful transition to postsecondary education and employment, districts must recognize the unique possibilities of each student and ensure that the contents of each student's plan reflect the student's unique talents, skills, and abilities as the student grows, develops, and learns.

(e) If a student with a disability has an individualized education program (IEP) or standardized written plan that meets the plan components of this section, the IEP satisfies the requirement and no additional transition plan is needed.

History: 1Sp2001 c 6 art 2 s 3; 2012 c 207 s 1; 2013 c 116 art 2 s 8; 2014 c 272 art 1 s 7; art 3 s 7; 1Sp2015 c 3 art 3 s 6; 2016 c 189 art 29 s 1



Section 120B.13 — ADVANCED PLACEMENT AND INTERNATIONAL BACCALAUREATE PROGRAMS.

Subdivision 1. Program structure; training programs for teachers. Critical to schools' educational success is ongoing advanced placement and international baccalaureate-approved teacher training. A secondary teacher assigned by a district to teach an advanced placement or international baccalaureate course or other interested educator may participate in a training program offered by The College Board or International Baccalaureate North America, Inc. The state may pay a portion of the tuition, room, board, and out-of-state travel costs a teacher or other interested educator incurs in participating in a training program. The commissioner shall determine application procedures and deadlines, select teachers and other interested educators to participate in the training program, and determine the payment process and amount of the subsidy. The procedures determined by the commissioner shall, to the extent possible, ensure that advanced placement and international baccalaureate courses become available in all parts of the state and that a variety of course offerings are available in school districts. This subdivision does not prevent teacher or other interested educator participation in training programs offered by The College Board or International Baccalaureate North America, Inc., when tuition is paid by a source other than the state.

Subd. 2. Support programs. The commissioner shall provide support programs during the school year for teachers who attended the training programs and teachers experienced in teaching advanced placement or international baccalaureate courses. The support programs shall provide teachers with opportunities to share instructional ideas with other teachers. The state may pay the costs of participating in the support programs, including substitute teachers, if necessary, and program affiliation costs.

Subd. 3. Subsidy for examination fees. The state may pay all or part of the fee for advanced placement or international baccalaureate examinations. The commissioner shall pay all examination fees for all public and nonpublic students of low-income families, as defined by the commissioner, and to the limit of the available appropriation, shall also pay a portion or all of the examination fees for other public and nonpublic students sitting for an advanced placement examination, international baccalaureate examination, or both. The commissioner shall determine procedures for state payments of fees.

Subd. 3a. College credit. The colleges and universities of the Minnesota State Colleges and Universities system must award, and the University of Minnesota and private postsecondary institutions are encouraged to award, college credit to high school students who receive a score of three or higher on an advanced placement or four or higher on the international baccalaureate program examination.

Subd. 4. Rigorous course taking information; AP, IB, and PSEO. The commissioner shall submit the following information on rigorous course taking, disaggregated by student subgroup, school district, and postsecondary institution, to the education committees of the legislature each year by February 1:

(1) the number of pupils enrolled in postsecondary enrollment options under section 124D.09, including concurrent enrollment, career and technical education courses offered as a concurrent enrollment course, advanced placement, and international baccalaureate courses in each school district;

(2) the number of teachers in each district attending training programs offered by the college board, International Baccalaureate North America, Inc., or Minnesota concurrent enrollment programs;

(3) the number of teachers in each district participating in support programs;

(4) recent trends in the field of postsecondary enrollment options under section 124D.09, including concurrent enrollment, advanced placement, and international baccalaureate programs;

(5) expenditures for each category in this section and under sections 124D.09 and 124D.091, including career and technical education courses offered as a concurrent enrollment course; and

(6) other recommendations for the state program or the postsecondary enrollment options under section 124D.09, including concurrent enrollment.

History: 1992 c 499 art 7 s 10; 1993 c 224 art 13 s 46; 1994 c 647 art 7 s 9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 129,164; 2000 c 489 art 6 s 1; 1Sp2001 c 6 art 2 s 2; 2002 c 220 art 3 s 1; 1Sp2005 c 5 art 2 s 13-15; 2012 c 239 art 1 s 10; art 2 s 3; 1Sp2015 c 3 art 2 s 5



Section 120B.131 — COLLEGE-LEVEL EXAMINATION PROGRAM (CLEP).

Subdivision 1. Program structure. The college-level examination program (CLEP) offered by the College Board provides students with the opportunity to demonstrate college-level achievement and receive college credit or advanced standing through a program of examinations in undergraduate college courses. Schools must provide information about CLEP and the opportunity to receive college credit from a Minnesota postsecondary institution to students successfully completing a college-level course.

Subd. 2. Reimbursement for examination fees. The state may reimburse college-level examination program (CLEP) fees for a Minnesota public or nonpublic high school student who has successfully completed one or more college-level courses in high school in the subject matter of each examination in the following subjects: composition and literature, mathematics and science, social sciences and history, foreign languages, and business and humanities. The state may reimburse each student for up to six examination fees. The commissioner shall establish application procedures and a process and schedule for fee reimbursements. The commissioner must give priority to reimburse the CLEP examination fees of students of low-income families.

Subd. 3. College credit. The colleges and universities of the Minnesota State Colleges and Universities system must award, and the University of Minnesota and private postsecondary institutions are encouraged to award, college credit to high school students who receive a satisfactory score on a CLEP examination under this section. The commissioner, in consultation with the Minnesota State Colleges and Universities, shall set a passing score for college credits.

History: 1Sp2005 c 5 art 2 s 16; 2006 c 263 art 2 s 5



Section 120B.132 — RAISED ACADEMIC ACHIEVEMENT; ADVANCED PLACEMENT AND INTERNATIONAL BACCALAUREATE PROGRAMS.

Subdivision 1. Establishment; eligibility. A program is established to raise kindergarten through grade 12 academic achievement through increased student participation in preadvanced placement, advanced placement, and international baccalaureate programs, consistent with section 120B.13. Schools and charter schools eligible to participate under this section:

(1) must have a three-year plan approved by the local school board to establish a new international baccalaureate program leading to international baccalaureate authorization, expand an existing program that leads to international baccalaureate authorization, or expand an existing authorized international baccalaureate program; or

(2) must have a three-year plan approved by the local school board to create a new or expand an existing program to implement the college board advanced placement courses and exams or preadvanced placement initiative; and

(3) must propose to further raise students' academic achievement by:

(i) increasing the availability of and all students' access to advanced placement or international baccalaureate courses or programs;

(ii) expanding the breadth of advanced placement or international baccalaureate courses or programs that are available to students;

(iii) increasing the number and the diversity of the students who participate in advanced placement or international baccalaureate courses or programs and succeed;

(iv) providing low-income and other disadvantaged students with increased access to advanced placement or international baccalaureate courses and programs; or

(v) increasing the number of high school students, including low-income and other disadvantaged students, who receive college credit by successfully completing advanced placement or international baccalaureate courses or programs and achieving satisfactory scores on related exams.

Subd. 2. Application and review process; funding priority. (a) Charter schools and school districts in which eligible schools under subdivision 1 are located may apply to the commissioner, in the form and manner the commissioner determines, for competitive funding to further raise students' academic achievement. The application must detail the specific efforts the applicant intends to undertake in further raising students' academic achievement, consistent with subdivision 1, and a proposed budget detailing the district or charter school's current and proposed expenditures for advanced placement, preadvanced placement, and international baccalaureate courses and programs. The proposed budget must demonstrate that the applicant's efforts will support implementation of advanced placement, preadvanced placement, and international baccalaureate courses and programs. Expenditures for administration must not exceed five percent of the proposed budget. The commissioner may require an applicant to provide additional information.

(b) When reviewing applications, the commissioner must determine whether the applicant satisfied all the requirements in this subdivision and subdivision 1. The commissioner may give funding priority to an otherwise qualified applicant that demonstrates:

(1) a focus on developing or expanding preadvanced placement, advanced placement, or international baccalaureate courses or programs or increasing students' participation in, access to, or success with the courses or programs, including the participation, access, or success of low-income and other disadvantaged students;

(2) a compelling need for access to preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(3) an effective ability to actively involve local business and community organizations in student activities that are integral to preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(4) access to additional public or nonpublic funds or in-kind contributions that are available for preadvanced placement, advanced placement, or international baccalaureate courses or programs; or

(5) an intent to implement activities that target low-income and other disadvantaged students.

Subd. 3. Funding; permissible funding uses. (a) The commissioner shall award grants to applicant school districts and charter schools that meet the requirements of subdivisions 1 and 2. The commissioner must award grants on an equitable geographical basis to the extent feasible and consistent with this section. Grant awards must not exceed the lesser of:

(1) $85 times the number of pupils enrolled at the participating sites on October 1 of the previous fiscal year; or

(2) the approved supplemental expenditures based on the budget submitted under subdivision 2. For charter schools in their first year of operation, the maximum funding award must be calculated using the number of pupils enrolled on October 1 of the current fiscal year. The commissioner may adjust the maximum funding award computed using prior year data for changes in enrollment attributable to school closings, school openings, grade level reconfigurations, or school district reorganizations between the prior fiscal year and the current fiscal year.

(b) School districts and charter schools that submit an application and receive funding under this section must use the funding, consistent with the application, to:

(1) provide teacher training and instruction to more effectively serve students, including low-income and other disadvantaged students, who participate in preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(2) further develop preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(3) improve the transition between grade levels to better prepare students, including low-income and other disadvantaged students, for succeeding in preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(4) purchase books and supplies;

(5) pay course or program fees;

(6) increase students' participation in and success with preadvanced placement, advanced placement, or international baccalaureate courses or programs;

(7) expand students' access to preadvanced placement, advanced placement, or international baccalaureate courses or programs through online learning;

(8) hire appropriately licensed personnel to teach additional advanced placement or international baccalaureate courses or programs; or

(9) engage in other activity directly related to expanding students' access to, participation in, and success with preadvanced placement, advanced placement, or international baccalaureate courses or programs, including low-income and other disadvantaged students.

Subd. 4. Annual reports. (a) Each school district and charter school that receives a grant under this section annually must collect demographic and other student data to demonstrate and measure the extent to which the district or charter school raised students' academic achievement under this program and must report the data to the commissioner in the form and manner the commissioner determines. The commissioner annually by February 15 must make summary data about this program available to the education policy and finance committees of the legislature.

(b) Each school district and charter school that receives a grant under this section annually must report to the commissioner, consistent with the Uniform Financial Accounting and Reporting Standards, its actual expenditures for advanced placement, preadvanced placement, and international baccalaureate courses and programs. The report must demonstrate that the school district or charter school has maintained its effort from other sources for advanced placement, preadvanced placement, and international baccalaureate courses and programs compared with the previous fiscal year, and the district or charter school has expended all grant funds, consistent with its approved budget.

History: 2006 c 282 art 4 s 1; 2007 c 146 art 2 s 7



Section 120B.14 — ADVANCED ACADEMIC CREDIT.

A district must grant academic credit to a pupil attending an accelerated or advanced academic course offered by a higher education institution or a nonprofit public agency other than the district, if the pupil successfully completes the course attended and passes an examination approved by the district. If no comparable course is offered by the district, the commissioner shall determine the number of credits which shall be granted to a pupil who successfully completes and passes the course. If a comparable course is offered by the district, the board must grant a comparable number of credits to the pupil. If there is a dispute between the district and the pupil regarding the number of credits granted for a particular course, the pupil may appeal the school board's decision to the commissioner. The commissioner's decision regarding the number of credits shall be final.

The credits granted to a pupil shall be counted toward the graduation requirements and subject area requirements of the district. Evidence of successful completion of each class and credits granted shall be included in the pupil's secondary school record.

History: 1984 c 463 art 7 s 8; 1993 c 224 art 13 s 21; 1998 c 397 art 2 s 74,164



Section 120B.15 — GIFTED AND TALENTED STUDENTS PROGRAMS.

(a) School districts may identify students, locally develop programs addressing instructional and affective needs, provide staff development, and evaluate programs to provide gifted and talented students with challenging and appropriate educational programs.

(b) School districts must adopt guidelines for assessing and identifying students for participation in gifted and talented programs consistent with section 120B.11, subdivision 2, clause (2). The guidelines should include the use of:

(1) multiple and objective criteria; and

(2) assessments and procedures that are valid and reliable, fair, and based on current theory and research. Assessments and procedures should be sensitive to underrepresented groups, including, but not limited to, low-income, minority, twice-exceptional, and English learners.

(c) School districts must adopt procedures for the academic acceleration of gifted and talented students consistent with section 120B.11, subdivision 2, clause (2). These procedures must include how the district will:

(1) assess a student's readiness and motivation for acceleration; and

(2) match the level, complexity, and pace of the curriculum to a student to achieve the best type of academic acceleration for that student.

(d) School districts must adopt procedures consistent with section 124D.02, subdivision 1, for early admission to kindergarten or first grade of gifted and talented learners consistent with section 120B.11, subdivision 2, clause (2). The procedures must be sensitive to underrepresented groups.

History: 1Sp2005 c 5 art 2 s 17; 2007 c 146 art 2 s 8; 2013 c 116 art 2 s 10; 2016 c 189 art 25 s 14



Section 120B.16 — SECONDARY CREDIT FOR STUDENTS.

A student who satisfactorily completes a high school course shall receive secondary course credit and the credit shall count toward the student's graduation requirements.

History: 1993 c 224 art 9 s 35; 1996 c 412 art 7 s 12; 1998 c 397 art 9 s 26



Section 120B.18 — AMERICAN SIGN LANGUAGE.

Satisfactory completion of courses in American sign language in a public elementary or secondary school shall be accorded equal standing with satisfactory completion of courses in any world language.

History: 1Sp1997 c 4 art 2 s 37; 1998 c 397 art 9 s 26



Section 120B.20 — PARENTAL CURRICULUM REVIEW.

Each school district shall have a procedure for a parent, guardian, or an adult student, 18 years of age or older, to review the content of the instructional materials to be provided to a minor child or to an adult student and, if the parent, guardian, or adult student objects to the content, to make reasonable arrangements with school personnel for alternative instruction. Alternative instruction may be provided by the parent, guardian, or adult student if the alternative instruction, if any, offered by the school board does not meet the concerns of the parent, guardian, or adult student. The school board is not required to pay for the costs of alternative instruction provided by a parent, guardian, or adult student. School personnel may not impose an academic or other penalty upon a student merely for arranging alternative instruction under this section. School personnel may evaluate and assess the quality of the student's work.

History: 1993 c 224 art 12 s 29; 1998 c 397 art 6 s 124



Section 120B.21 — MENTAL HEALTH EDUCATION.

School districts and charter schools are encouraged to provide mental health instruction for students in grades 6 through 12 aligned with local health standards and integrated into existing programs, curriculum, or the general school environment of a district or charter school. The commissioner, in consultation with the commissioner of human services and mental health organizations, is encouraged to provide districts and charter schools with:

(1) age-appropriate model learning activities for grades 6 through 12 that encompass the mental health components of the National Health Education Standards and the benchmarks developed by the department's quality teaching network in health and best practices in mental health education; and

(2) a directory of resources for planning and implementing age-appropriate mental health curriculum and instruction in grades 6 through 12.

History: 2013 c 116 art 2 s 11



Section 120B.22 — VIOLENCE PREVENTION EDUCATION.

Subdivision 1. Violence prevention curriculum. (a) The commissioner of education, in consultation with the commissioners of health and human services, state minority councils, battered women's and domestic abuse programs, battered women's shelters, sexual assault centers, representatives of religious communities, and the assistant commissioner of the Office of Drug Policy and Violence Prevention, shall assist districts on request in developing or implementing a violence prevention program for students in kindergarten to grade 12 that can be integrated into existing curriculum. The purpose of the program is to help students learn how to resolve conflicts within their families and communities in nonviolent, effective ways.

(b) Each district is encouraged to integrate into its existing curriculum a program for violence prevention that includes at least:

(1) a comprehensive, accurate, and age appropriate curriculum on violence prevention, nonviolent conflict resolution, sexual, racial, and cultural harassment, self-protection, and student hazing that promotes equality, respect, understanding, effective communication, individual responsibility, thoughtful decision making, positive conflict resolution, useful coping skills, critical thinking, listening and watching skills, and personal safety;

(2) planning materials, guidelines, and other accurate information on preventing physical and emotional violence, identifying and reducing the incidence of sexual, racial, and cultural harassment, and reducing child abuse and neglect;

(3) a special parent education component of early childhood family education programs to prevent child abuse and neglect and to promote positive parenting skills, giving priority to services and outreach programs for at-risk families;

(4) involvement of parents and other community members, including the clergy, business representatives, civic leaders, local elected officials, law enforcement officials, and the county attorney;

(5) collaboration with local community services, agencies, and organizations that assist in violence intervention or prevention, including family-based services, crisis services, life management skills services, case coordination services, mental health services, and early intervention services;

(6) collaboration among districts and service cooperatives;

(7) targeting early adolescents for prevention efforts, especially early adolescents whose personal circumstances may lead to violent or harassing behavior;

(8) opportunities for teachers to receive in-service training or attend other programs on strategies or curriculum designed to assist students in intervening in or preventing violence in school and at home; and

(9) administrative policies that reflect, and a staff that models, nonviolent behaviors that do not display or condone sexual, racial, or cultural harassment or student hazing.

(c) The department may provide assistance at a neutral site to a nonpublic school participating in a district's program.

Subd. 2. In-service training. Each district is encouraged to provide training for district staff and school board members to help students identify violence in the family and the community so that students may learn to resolve conflicts in effective, nonviolent ways. The in-service training must be ongoing and involve experts familiar with domestic violence and personal safety issues.

Subd. 3. Funding sources. Districts may accept funds from public and private sources for violence prevention programs developed and implemented under this section.

History: 1992 c 571 art 10 s 6; 1994 c 647 art 4 s 34; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1Sp1997 c 4 art 7 s 9; 1998 c 397 art 3 s 92,103; 2000 c 445 art 2 s 6; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 18



Section 120B.23 — VIOLENCE PREVENTION EDUCATION GRANTS.

Subdivision 1. Grant program established. The commissioner of education, after consulting with the assistant commissioner of the Office of Drug Policy and Violence Prevention, shall establish a violence prevention education grant program to enable a school district, an education district, or a group of districts that cooperate for a particular purpose to develop and implement or to continue a violence prevention program for students in kindergarten through grade 12 that can be integrated into existing curriculum. A district or group of districts that elects to develop and implement or to continue a violence prevention program under section 120B.22 is eligible to apply for a grant under this section.

Subd. 2. Grant application. To be eligible to receive a grant, a school district, an education district, a service cooperative, or a group of districts that cooperate for a particular purpose must submit an application to the commissioner in the form and manner and according to the timeline established by the commissioner. The application must describe how the applicant will: (1) continue or integrate into its existing K-12 curriculum a program for violence prevention that contains the program components listed in section 120B.22; (2) collaborate with local organizations involved in violence prevention and intervention; and (3) structure the program to reflect the characteristics of the children, their families and the community involved in the program. The commissioner may require additional information from the applicant. When reviewing the applications, the commissioner shall determine whether the applicant has met the requirements of this subdivision.

Subd. 3. Grant awards. The commissioner may award grants for a violence prevention education program to eligible applicants as defined in subdivision 2. Grant amounts may not exceed $3 per resident pupil unit in the district or group of districts in the prior school year. Grant recipients should be geographically distributed throughout the state.

Subd. 4. Grant proceeds. A successful applicant must use the grant money to develop and implement or to continue a violence prevention program according to the terms of the grant application.

History: 1992 c 571 art 10 s 30; 1994 c 576 s 2; 1994 c 647 art 4 s 35; 1Sp1995 c 3 art 9 s 29; art 16 s 13; 1998 c 397 art 3 s 93,103; art 11 s 3; 2003 c 130 s 12



Section 120B.232 — CHARACTER DEVELOPMENT EDUCATION.

Subdivision 1. Character development education. (a) The legislature encourages districts to integrate or offer instruction on character education including, but not limited to, character qualities such as attentiveness, truthfulness, respect for authority, diligence, gratefulness, self-discipline, patience, forgiveness, respect for others, peacemaking, and resourcefulness. Instruction should be integrated into a district's existing programs, curriculum, or the general school environment. The commissioner shall provide assistance at the request of a district to develop character education curriculum and programs.

(b) Character development education under paragraph (a) may include a voluntary elementary, middle, and high school program that incorporates the history and values of Congressional Medal of Honor recipients and may be offered as part of the social studies, English language arts, or other curriculum, as a schoolwide character building and veteran awareness initiative, or as an after-school program, among other possibilities.

Subd. 1a. Staff development; continuing education. (a) Staff development opportunities under section 122A.60 may include training in character development education that incorporates the history and values of Congressional Medal of Honor recipients under subdivision 1, paragraph (b), and is provided without cost to the interested school or district.

(b) Local continuing education and relicensure committees or other local relicensure committees under section 122A.18, subdivision 4, are encouraged to approve up to six clock hours of continuing education for licensed teachers who complete the training in character development education under paragraph (a).

Subd. 2. Funding sources. The commissioner must first use federal funds for character development education programs to the extent available under United States Code, title 20, section 7247. Districts may accept funds from private and other public sources for character development education programs developed and implemented under this section, including programs funded through the Congressional Medal of Honor Foundation, among other sources.

History: 1Sp2005 c 5 art 2 s 19; 2016 c 189 art 25 s 15



Section 120B.235 — AMERICAN HERITAGE EDUCATION.

(a) School districts shall permit grade-level instruction for students to read and study America's founding documents, including documents that contributed to the foundation or maintenance of America's representative form of limited government, the Bill of Rights, our free-market economic system, and patriotism.

(b) Districts may not censor or restrain instruction in American or Minnesota state history or heritage based on religious references in original source documents, writings, speeches, proclamations, or records.

History: 1Sp2005 c 5 art 2 s 20



Section 120B.236 — CARDIOPULMONARY RESUSCITATION AND AUTOMATIC EXTERNAL DEFIBRILLATOR INSTRUCTION.

(a) School districts must provide onetime cardiopulmonary resuscitation and automatic external defibrillator instruction as part of their grade 7 to 12 curriculum for all students in that grade beginning in the 2014-2015 school year and later. Training and instruction provided under this section need not result in cardiopulmonary resuscitation certification. Cardiopulmonary resuscitation and automatic external defibrillator instruction must include cardiopulmonary resuscitation and automatic external defibrillator training that has been developed:

(1) by the American Heart Association or the American Red Cross and incorporate psychomotor skills to support the instruction; or

(2) using nationally recognized, evidence-based guidelines for cardiopulmonary resuscitation and incorporates psychomotor skills to support the instruction.

"Psychomotor skills" under this paragraph means hands-on practice to support cognitive learning; it does not mean cognitive-only instruction and training.

(b) School districts may use community members such as emergency medical technicians, paramedics, police officers, firefighters, and representatives of the Minnesota Resuscitation Consortium, the American Heart Association, or the American Red Cross, among others, to provide instruction and training under this section. Community members are encouraged to provide needed training and instructional resources such as cardiopulmonary resuscitation kits and other materials at no cost to the school districts. A school administrator may waive this curriculum requirement for a high school transfer student regardless of whether or not the student previously received instruction under this section, an enrolled student absent on the day the instruction occurred under this section, or an eligible student who has a disability. If a school district requests resources, the Minnesota Resuscitation Consortium must provide them to the district for instruction and training provided to students under this section.

History: 2009 c 107 s 1; 2012 c 206 s 1



Section 120B.299 — DEFINITIONS.

Subdivision 1. Definitions. The definitions in this section apply to this chapter.

Subd. 2. Growth. "Growth" compares the difference in a student's achievement score at two or more distinct points in time.

Subd. 3. Value added. "Value added" is the amount of achievement a student demonstrates above an established baseline. The difference between the student's score and the baseline defines value added.

Subd. 4. Value-added growth. "Value-added growth" is based on a student's growth score. In a value-added growth system, the student's first test is the baseline, and the difference between the student's first and next test scores within a defined period is the measure of value added. Value-added growth models use student-level data to measure what portion of a student's growth can be explained by inputs related to the educational environment.

Subd. 5. Adequate yearly progress. A school or district makes "adequate yearly progress" if, for every student subgroup under the federal 2001 No Child Left Behind Act in the school or district, its proficiency index or other approved adjustments for performance, based on statewide assessment scores, meets or exceeds federal expectations. To make adequate yearly progress, the school or district also must satisfy applicable federal requirements related to student attendance, graduation, and test participation rates.

Subd. 6. State growth target. (a) "State growth target" is the average year-two assessment scores for students with similar year-one assessment scores.

(b) The state growth targets for each grade and subject are benchmarked as follows until the assessment scale changes:

(1) beginning in the 2008-2009 school year, the state growth target for grades 3 through 8 is benchmarked to 2006-2007 and 2007-2008 school year data;

(2) beginning in the 2008-2009 school year the state growth target for grade 10 is benchmarked to 2005-2006 and 2006-2007 school year data;

(3) for the 2008-2009 school year, the state growth target for grade 11 is benchmarked to 2005-2006 school year data; and

(4) beginning in the 2009-2010 school year, the state growth target for grade 11 is benchmarked to 2005-2006 and 2006-2007 school year data.

(c) Each time before the assessment scale changes, a stakeholder group that includes assessment and evaluation directors and staff and researchers must recommend a new state growth target that the commissioner must consider when revising standards under section 120B.021, subdivision 4.

Subd. 7. Low growth. "Low growth" is an assessment score one-half standard deviation below the state growth target.

Subd. 8. Medium growth. "Medium growth" is an assessment score within one-half standard deviation above or below the state growth target.

Subd. 9. High growth. "High growth" is an assessment score one-half standard deviation or more above the state growth target.

Subd. 10. Proficiency. "Proficiency" for purposes of reporting growth on school performance report cards under section 120B.36, subdivision 1, means those students who, in the previous school year, scored at or above "meets standards" on the statewide assessments under section 120B.30. Each year, school performance report cards must separately display: (1) the numbers and percentages of students who achieved low growth, medium growth, and high growth and achieved proficiency in the previous school year; and (2) the numbers and percentages of students who achieved low growth, medium growth, and high growth and did not achieve proficiency in the previous school year.

Subd. 11. Growth and progress toward proficiency. The categories of low growth, medium growth, and high growth shall be used to indicate both (1) growth and (2) progress toward grade-level proficiency that is consistent with subdivision 10.

History: 2009 c 96 art 2 s 7; 2013 c 116 art 2 s 21



Section 120B.30 — STATEWIDE TESTING AND REPORTING SYSTEM.

Subdivision 1. Statewide testing. (a) The commissioner, with advice from experts with appropriate technical qualifications and experience and stakeholders, consistent with subdivision 1a, shall include in the comprehensive assessment system, for each grade level to be tested, state-constructed tests developed as computer-adaptive reading and mathematics assessments for students that are aligned with the state's required academic standards under section 120B.021, include multiple choice questions, and are administered annually to all students in grades 3 through 8. State-developed high school tests aligned with the state's required academic standards under section 120B.021 and administered to all high school students in a subject other than writing must include multiple choice questions. The commissioner shall establish one or more months during which schools shall administer the tests to students each school year.

(1) Students enrolled in grade 8 through the 2009-2010 school year are eligible to be assessed under (i) the graduation-required assessment for diploma in reading, mathematics, or writing under Minnesota Statutes 2012, section 120B.30, subdivision 1, paragraphs (c), clauses (1) and (2), and (d), (ii) the WorkKeys job skills assessment, (iii) the Compass college placement test, (iv) the ACT assessment for college admission, (v) a nationally recognized armed services vocational aptitude test.

(2) Students enrolled in grade 8 in the 2010-2011 or 2011-2012 school year are eligible to be assessed under (i) the graduation-required assessment for diploma in reading, mathematics, or writing under Minnesota Statutes 2012, section 120B.30, subdivision 1, paragraph (c), clauses (1) and (2), (ii) the WorkKeys job skills assessment, (iii) the Compass college placement test, (iv) the ACT assessment for college admission, (v) a nationally recognized armed services vocational aptitude test.

(3) For students under clause (1) or (2), a school district may substitute a score from an alternative, equivalent assessment to satisfy the requirements of this paragraph.

(b) The state assessment system must be aligned to the most recent revision of academic standards as described in section 120B.023 in the following manner:

(1) mathematics;

(i) grades 3 through 8 beginning in the 2010-2011 school year; and

(ii) high school level beginning in the 2013-2014 school year;

(2) science; grades 5 and 8 and at the high school level beginning in the 2011-2012 school year; and

(3) language arts and reading; grades 3 through 8 and high school level beginning in the 2012-2013 school year.

(c) For students enrolled in grade 8 in the 2012-2013 school year and later, students' state graduation requirements, based on a longitudinal, systematic approach to student education and career planning, assessment, instructional support, and evaluation, include the following:

(1) an opportunity to participate on a nationally normed college entrance exam, in grade 11 or grade 12;

(2) achievement and career and college readiness in mathematics, reading, and writing, consistent with paragraph (k) and to the extent available, to monitor students' continuous development of and growth in requisite knowledge and skills; analyze students' progress and performance levels, identifying students' academic strengths and diagnosing areas where students require curriculum or instructional adjustments, targeted interventions, or remediation; and, based on analysis of students' progress and performance data, determine students' learning and instructional needs and the instructional tools and best practices that support academic rigor for the student; and

(3) consistent with this paragraph and section 120B.125, age-appropriate exploration and planning activities and career assessments to encourage students to identify personally relevant career interests and aptitudes and help students and their families develop a regularly reexamined transition plan for postsecondary education or employment without need for postsecondary remediation.

Based on appropriate state guidelines, students with an individualized education program may satisfy state graduation requirements by achieving an individual score on the state-identified alternative assessments.

(d) Expectations of schools, districts, and the state for career or college readiness under this subdivision must be comparable in rigor, clarity of purpose, and rates of student completion.

A student under paragraph (c), clause (2), must receive targeted, relevant, academically rigorous, and resourced instruction, which may include a targeted instruction and intervention plan focused on improving the student's knowledge and skills in core subjects so that the student has a reasonable chance to succeed in a career or college without need for postsecondary remediation. Consistent with sections 120B.13, 124D.09, 124D.091, 124D.49, and related sections, an enrolling school or district must actively encourage a student in grade 11 or 12 who is identified as academically ready for a career or college to participate in courses and programs awarding college credit to high school students. Students are not required to achieve a specified score or level of proficiency on an assessment under this subdivision to graduate from high school.

(e) Though not a high school graduation requirement, students are encouraged to participate in a nationally recognized college entrance exam. To the extent state funding for college entrance exam fees is available, a district must pay the cost, one time, for an interested student in grade 11 or 12 to take a nationally recognized college entrance exam before graduating. A student must be able to take the exam under this paragraph at the student's high school during the school day and at any one of the multiple exam administrations available to students in the district. A district may administer the ACT or SAT or both the ACT and SAT to comply with this paragraph. If the district administers only one of these two tests and a student opts not to take that test and chooses instead to take the other of the two tests, the student may take the other test at a different time or location and remains eligible for the examination fee reimbursement.

(f) The commissioner and the chancellor of the Minnesota State Colleges and Universities must collaborate in aligning instruction and assessments for adult basic education students and English learners to provide the students with diagnostic information about any targeted interventions, accommodations, modifications, and supports they need so that assessments and other performance measures are accessible to them and they may seek postsecondary education or employment without need for postsecondary remediation. When administering formative or summative assessments used to measure the academic progress, including the oral academic development, of English learners and inform their instruction, schools must ensure that the assessments are accessible to the students and students have the modifications and supports they need to sufficiently understand the assessments.

(g) Districts and schools, on an annual basis, must use career exploration elements to help students, beginning no later than grade 9, and their families explore and plan for postsecondary education or careers based on the students' interests, aptitudes, and aspirations. Districts and schools must use timely regional labor market information and partnerships, among other resources, to help students and their families successfully develop, pursue, review, and revise an individualized plan for postsecondary education or a career. This process must help increase students' engagement in and connection to school, improve students' knowledge and skills, and deepen students' understanding of career pathways as a sequence of academic and career courses that lead to an industry-recognized credential, an associate's degree, or a bachelor's degree and are available to all students, whatever their interests and career goals.

(h) A student who demonstrates attainment of required state academic standards, which include career and college readiness benchmarks, on high school assessments under subdivision 1a is academically ready for a career or college and is encouraged to participate in courses awarding college credit to high school students. Such courses and programs may include sequential courses of study within broad career areas and technical skill assessments that extend beyond course grades.

(i) As appropriate, students through grade 12 must continue to participate in targeted instruction, intervention, or remediation and be encouraged to participate in courses awarding college credit to high school students.

(j) In developing, supporting, and improving students' academic readiness for a career or college, schools, districts, and the state must have a continuum of empirically derived, clearly defined benchmarks focused on students' attainment of knowledge and skills so that students, their parents, and teachers know how well students must perform to have a reasonable chance to succeed in a career or college without need for postsecondary remediation. The commissioner, in consultation with local school officials and educators, and Minnesota's public postsecondary institutions must ensure that the foundational knowledge and skills for students' successful performance in postsecondary employment or education and an articulated series of possible targeted interventions are clearly identified and satisfy Minnesota's postsecondary admissions requirements.

(k) For students in grade 8 in the 2012-2013 school year and later, a school, district, or charter school must record on the high school transcript a student's progress toward career and college readiness, and for other students as soon as practicable.

(l) The school board granting students their diplomas may formally decide to include a notation of high achievement on the high school diplomas of those graduating seniors who, according to established school board criteria, demonstrate exemplary academic achievement during high school.

(m) The 3rd through 8th grade computer-adaptive assessment results and high school test results shall be available to districts for diagnostic purposes affecting student learning and district instruction and curriculum, and for establishing educational accountability. The commissioner must establish empirically derived benchmarks on adaptive assessments in grades 3 through 8. The commissioner, in consultation with the chancellor of the Minnesota State Colleges and Universities, must establish empirically derived benchmarks on the high school tests that reveal a trajectory toward career and college readiness consistent with section 136F.302, subdivision 1a. The commissioner must disseminate to the public the computer-adaptive assessments and high school test results upon receiving those results.

(n) The grades 3 through 8 computer-adaptive assessments and high school tests must be aligned with state academic standards. The commissioner shall determine the testing process and the order of administration. The statewide results shall be aggregated at the site and district level, consistent with subdivision 1a.

(o) The commissioner shall include the following components in the statewide public reporting system:

(1) uniform statewide computer-adaptive assessments of all students in grades 3 through 8 and testing at the high school levels that provides appropriate, technically sound accommodations or alternate assessments;

(2) educational indicators that can be aggregated and compared across school districts and across time on a statewide basis, including average daily attendance, high school graduation rates, and high school drop-out rates by age and grade level;

(3) state results on the American College Test; and

(4) state results from participation in the National Assessment of Educational Progress so that the state can benchmark its performance against the nation and other states, and, where possible, against other countries, and contribute to the national effort to monitor achievement.

(p) For purposes of statewide accountability, "career and college ready" means a high school graduate has the knowledge, skills, and competencies to successfully pursue a career pathway, including postsecondary credit leading to a degree, diploma, certificate, or industry-recognized credential and employment. Students who are career and college ready are able to successfully complete credit-bearing coursework at a two- or four-year college or university or other credit-bearing postsecondary program without need for remediation.

(q) For purposes of statewide accountability, "cultural competence," "cultural competency," or "culturally competent" means the ability and will to interact effectively with people of different cultures, native languages, and socioeconomic backgrounds.

Subd. 1a. Statewide and local assessments; results. (a) For purposes of this section, the following definitions have the meanings given them.

(1) "Computer-adaptive assessments" means fully adaptive assessments.

(2) "Fully adaptive assessments" include test items that are on-grade level and items that may be above or below a student's grade level.

(3) "On-grade level" test items contain subject area content that is aligned to state academic standards for the grade level of the student taking the assessment.

(4) "Above-grade level" test items contain subject area content that is above the grade level of the student taking the assessment and is considered aligned with state academic standards to the extent it is aligned with content represented in state academic standards above the grade level of the student taking the assessment. Notwithstanding the student's grade level, administering above-grade level test items to a student does not violate the requirement that state assessments must be aligned with state standards.

(5) "Below-grade level" test items contain subject area content that is below the grade level of the student taking the test and is considered aligned with state academic standards to the extent it is aligned with content represented in state academic standards below the student's current grade level. Notwithstanding the student's grade level, administering below-grade level test items to a student does not violate the requirement that state assessments must be aligned with state standards.

(b) The commissioner must use fully adaptive mathematics and reading assessments for grades 3 through 8.

(c) For purposes of conforming with existing federal educational accountability requirements, the commissioner must develop and implement computer-adaptive reading and mathematics assessments for grades 3 through 8, state-developed high school reading and mathematics tests aligned with state academic standards, a high school writing test aligned with state standards when it becomes available, and science assessments under clause (2) that districts and sites must use to monitor student growth toward achieving those standards. The commissioner must not develop statewide assessments for academic standards in social studies, health and physical education, and the arts. The commissioner must require:

(1) annual computer-adaptive reading and mathematics assessments in grades 3 through 8, and high school reading, writing, and mathematics tests; and

(2) annual science assessments in one grade in the grades 3 through 5 span, the grades 6 through 8 span, and a life sciences assessment in the grades 9 through 12 span, and the commissioner must not require students to achieve a passing score on high school science assessments as a condition of receiving a high school diploma.

(d) The commissioner must ensure that for annual computer-adaptive assessments:

(1) individual student performance data and achievement reports are available within three school days of when students take an assessment except in a year when an assessment reflects new performance standards;

(2) growth information is available for each student from the student's first assessment to each proximate assessment using a constant measurement scale;

(3) parents, teachers, and school administrators are able to use elementary and middle school student performance data to project students' secondary and postsecondary achievement; and

(4) useful diagnostic information about areas of students' academic strengths and weaknesses is available to teachers and school administrators for improving student instruction and indicating the specific skills and concepts that should be introduced and developed for students at given performance levels, organized by strands within subject areas, and aligned to state academic standards.

(e) The commissioner must ensure that all state tests administered to elementary and secondary students measure students' academic knowledge and skills and not students' values, attitudes, and beliefs.

(f) Reporting of state assessment results must:

(1) provide timely, useful, and understandable information on the performance of individual students, schools, school districts, and the state;

(2) include a growth indicator of student achievement; and

(3) determine whether students have met the state's academic standards.

(g) Consistent with applicable federal law, the commissioner must include appropriate, technically sound accommodations or alternative assessments for the very few students with disabilities for whom statewide assessments are inappropriate and for English learners.

(h) A school, school district, and charter school must administer statewide assessments under this section, as the assessments become available, to evaluate student progress toward career and college readiness in the context of the state's academic standards. A school, school district, or charter school may use a student's performance on a statewide assessment as one of multiple criteria to determine grade promotion or retention. A school, school district, or charter school may use a high school student's performance on a statewide assessment as a percentage of the student's final grade in a course, or place a student's assessment score on the student's transcript.

Subd. 1b. Special and extenuating circumstances. The Department of Education shall develop a list of circumstances in which a student may be unable to test. The list shall include but not be limited to: students transferring to Minnesota from another state, students transferring from nonpublic to public school and students hospitalized. Students unable to participate in statewide assessment due to a circumstance on the list authorized under this subdivision shall not be penalized for missing the opportunity to take a test.

Subd. 2. Department of Education assistance. (a) The Department of Education shall contract for professional and technical services according to competitive solicitation procedures under chapter 16C for purposes of this section.

(b) A proposal submitted under this section must include disclosures containing:

(1) comprehensive information regarding test administration monitoring practices; and

(2) data privacy safeguards for student information to be transmitted to or used by the proposing entity.

Information provided in the proposal is not security information or trade secret information for purposes of section 13.37.

Subd. 3. Reporting. The commissioner shall report test results publicly and to stakeholders, including the performance achievement levels developed from students' unweighted test scores in each tested subject and a listing of demographic factors that strongly correlate with student performance, including student homelessness, as data are available, among other factors. The test results must not include personally identifiable information as defined in Code of Federal Regulations, title 34, section 99.3. The commissioner shall also report data that compares performance results among school sites, school districts, Minnesota and other states, and Minnesota and other nations. The commissioner shall disseminate to schools and school districts a more comprehensive report containing testing information that meets local needs for evaluating instruction and curriculum. The commissioner shall disseminate to charter school authorizers a more comprehensive report containing testing information that contains anonymized data where cell count data are sufficient to protect student identity and that meets the authorizer's needs in fulfilling its obligations under chapter 124E.

Subd. 4. Access to tests. Consistent with section 13.34, the commissioner must adopt and publish a policy to provide public and parental access for review of Minnesota-developed assessments which would not compromise the objectivity or fairness of the testing or examination process. Upon receiving a written request, the commissioner must make available to parents or guardians a copy of their student's actual responses to the test questions for their review.

Subd. 5. Commissioner-ordered suspension of assessments. In the event that it becomes necessary for the commissioner to order the suspension of assessments under this section because of service disruptions, technical interruptions, or any other reason beyond the control of school districts, the commissioner must immediately notify the chair and ranking member of the legislative committees with jurisdiction over kindergarten through grade 12 education.

Subd. 6. Database. The commissioner shall establish a reporting system for teachers, administrators, and students to report service disruptions and technical interruptions. The information reported through this system shall be maintained in a database accessible through the department's Web site.

History: 1997 c 138 s 1; 1998 c 386 art 2 s 38; 1998 c 397 art 4 s 2,51; art 11 s 3; 1998 c 398 art 5 s 8; 1999 c 241 art 9 s 3; 2000 c 489 art 6 s 2; 2000 c 500 s 15; 1Sp2001 c 6 art 2 s 4; 2003 c 129 art 1 s 7,8; 2003 c 130 s 12; 2004 c 294 art 6 s 2; 1Sp2005 c 5 art 2 s 21-23; 2007 c 146 art 2 s 9; 2009 c 96 art 2 s 8; 2010 c 382 s 21,22; 1Sp2011 c 11 art 2 s 4-6; art 3 s 12; 2012 c 239 art 1 s 33; art 2 s 4; 2013 c 116 art 2 s 12,13; 2014 c 272 art 1 s 8; 1Sp2015 c 3 art 2 s 6; art 3 s 7-11; art 4 s 10; 2016 c 189 art 25 s 16-18



Section 120B.301 — LIMITS ON LOCAL TESTING.

(a) For students in grades 1 through 6, the cumulative total amount of time spent taking locally adopted districtwide or schoolwide assessments must not exceed ten hours per school year. For students in grades 7 through 12, the cumulative total amount of time spent taking locally adopted districtwide or schoolwide assessments must not exceed 11 hours per school year. For purposes of this paragraph, International Baccalaureate and Advanced Placement exams are not considered locally adopted assessments.

(b) A district or charter school is exempt from the requirements of paragraph (a), if the district or charter school, in consultation with the exclusive representative of the teachers or other teachers if there is no exclusive representative of the teachers, decides to exceed a time limit in paragraph (a) and includes the information in the report required under section 120B.11, subdivision 5.

(c) A district or charter school, before the first day of each school year, must publish on its Web site a comprehensive calendar of standardized tests to be administered in the district or charter school during that school year. The calendar must provide the rationale for administering each assessment and indicate whether the assessment is a local option or required by state or federal law.

History: 1Sp2015 c 3 art 3 s 12; 2016 c 158 art 1 s 38; 2016 c 189 art 25 s 19



Section 120B.304 — SCHOOL DISTRICT ASSESSMENT COMMITTEE.

(a) A school district that does not have an agreement between the school board and the exclusive representative of the teachers about selecting assessments must establish a district assessment committee to advise the school board on administering standardized assessments to students in addition to the assessments required under section 120B.30 and applicable federal law unless paragraph (b) applies. The committee must include an equal number of teachers and administrators and at least one parent of a student in the district and may include at least one representative from each school site in the district.

(b) A school district may seek this assessment advice from the district advisory committee under section 120B.11, subdivision 3, instead of establishing a committee under this section.

History: 2016 c 189 art 25 s 20



Section 120B.31 — SYSTEM ACCOUNTABILITY AND STATISTICAL ADJUSTMENTS.

Subdivision 1. Educational accountability and public reporting. Consistent with the direction to adopt statewide academic standards under section 120B.02, the department, in consultation with education and other system stakeholders, must establish a coordinated and comprehensive system of educational accountability and public reporting that promotes greater academic achievement, preparation for higher academic education, preparation for the world of work, citizenship, and the arts.

Subd. 2. Statewide testing. Each school year, all school districts shall give a uniform statewide test to students at specified grades to provide information on the status, needs and performance of Minnesota students.

Subd. 3. [Repealed, 2012 c 239 art 2 s 21]

Subd. 4. Student performance data. In developing policies and assessment processes to hold schools and districts accountable for high levels of academic standards under section 120B.021, the commissioner shall aggregate and disaggregate student data over time to report summary student performance and growth levels and, under section 120B.11, subdivision 2, clause (2), student learning and outcome data measured at the school, school district, and statewide level. The commissioner shall use the student categories identified under the federal Elementary and Secondary Education Act, as most recently reauthorized, and student categories of homelessness, ethnicity, race, home language, immigrant, refugee status, English learners under section 124D.59, free or reduced-price lunch, and other categories designated by federal law to organize and report the data so that state and local policy makers can understand the educational implications of changes in districts' demographic profiles over time as data are available. Any report the commissioner disseminates containing summary data on student performance must integrate student performance and the demographic factors that strongly correlate with that performance.

[See Note.]

Subd. 4a. Student participation. The commissioner shall create and publish a form for parents and guardians to complete if they refuse to have their student participate in state or locally required standardized testing. The form must state why there are state academic standards, indicate which tests are aligned with state standards, and what consequences, if any, the school or student may face if a student does not participate in state or locally required standardized testing. This form must ask parents to indicate a reason for their refusal.

Subd. 5. Access to information. To ensure the effective involvement of parents and to support a partnership between the school and parents, each district shall provide parents and teachers a timely written summary, in an electronic or other format, of their student's current and longitudinal performance and progress on the state's academic content standards as measured by state assessments. Providing parents with a summary prepared by the Department of Education fulfills the requirements of this subdivision.

Subd. 6. Retaliation prohibited. An employee who discloses information to the commissioner or a parent or guardian about service disruptions or technical interruptions related to administering assessments under this section is protected under section 181.932, governing disclosure of information by employees.

History: 1996 c 412 art 7 s 2; 1997 c 1 s 2; 1998 c 397 art 4 s 3,4,51; art 11 s 3; 1998 c 398 art 5 s 10,55; 2003 c 130 s 12; 1Sp2005 c 5 art 11 s 1; 2007 c 146 art 2 s 10; 2009 c 96 art 2 s 9-11; 1Sp2011 c 11 art 2 s 7; 2013 c 116 art 2 s 14; 2014 c 272 art 3 s 8; 1Sp2015 c 3 art 2 s 7; 2016 c 189 art 25 s 21-24

NOTE: The amendment to subdivision 4 by Laws 2016, chapter 189, article 25, section 21, is effective for the 2017-2018 school year and later. Laws 2016, chapter 189, article 25, section 21, the effective date.



Section 120B.35 — STUDENT ACADEMIC ACHIEVEMENT AND GROWTH.

Subdivision 1. Student indicators of growth and achievement. The commissioner must develop and implement a system for measuring and reporting academic achievement and individual student growth, consistent with the statewide educational accountability and reporting system. The system components must measure and separately report the federal expectations of schools and the growth of individual students: students' current achievement in schools under subdivision 2; and individual students' educational growth over time under subdivision 3. The system also must include statewide measures of student academic growth that identify schools with high levels of growth, and also schools with low levels of growth that need improvement. The data must include both statewide measures of student achievement and, to the extent annual tests are administered, indicators of achievement growth that take into account a student's prior achievement. Indicators of achievement and prior achievement must be based on highly reliable statewide or districtwide assessments. Indicators that take into account a student's prior achievement must not be used to disregard a school's low achievement or to exclude a school from a program to improve low achievement levels.

Subd. 2. Federal Expectations for student academic achievement. (a) Each school year, a school district must determine if the student achievement levels at each school site meet federal expectations. If student achievement levels at a school site do not meet federal expectations, the district must work with the school site to adopt a plan to raise student achievement levels to meet federal expectations. The commissioner of education shall establish student academic achievement levels to comply with this paragraph.

(b) School sites identified as not meeting federal expectations must develop continuous improvement plans in order to meet federal expectations for student academic achievement. The department, at a district's request, must assist the district and the school sites in developing a plan to improve student achievement. The plan must include parental involvement components.

(c) The commissioner must:

(1) assist school sites and districts identified as not meeting federal expectations; and

(2) provide technical assistance to schools that integrate student achievement measures into the school continuous improvement plan.

(d) The commissioner shall establish and maintain a continuous improvement Web site designed to make aggregated and disaggregated student growth and, under section 120B.11, subdivision 2, clause (2), student learning and outcome data on every school and district available to parents, teachers, administrators, community members, and the general public, consistent with this section.

Subd. 3. State growth target; other state measures. (a)(1) The state's educational assessment system measuring individual students' educational growth is based on indicators of achievement growth that show an individual student's prior achievement. Indicators of achievement and prior achievement must be based on highly reliable statewide or districtwide assessments.

(2) For purposes of paragraphs (b), (c), and (d), the commissioner must analyze and report separate categories of information using the student categories identified under the federal Elementary and Secondary Education Act, as most recently reauthorized, and, in addition to the Karen community, other student categories as determined by the total Minnesota population at or above the 1,000-person threshold based on the most recent decennial census, including ethnicity; race; refugee status; English learners under section 124D.59; home language; free or reduced-price lunch; immigrant; and all students enrolled in a Minnesota public school who are currently or were previously in foster care, except that such disaggregation and cross tabulation is not required if the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.

(b) The commissioner, in consultation with a stakeholder group that includes assessment and evaluation directors, district staff, experts in culturally responsive teaching, and researchers, must implement a model that uses a value-added growth indicator and includes criteria for identifying schools and school districts that demonstrate medium and high growth under section 120B.299, subdivisions 8 and 9, and may recommend other value-added measures under section 120B.299, subdivision 3. The model may be used to advance educators' professional development and replicate programs that succeed in meeting students' diverse learning needs. Data on individual teachers generated under the model are personnel data under section 13.43. The model must allow users to:

(1) report student growth consistent with this paragraph; and

(2) for all student categories, report and compare aggregated and disaggregated state student growth and, under section 120B.11, subdivision 2, clause (2), student learning and outcome data using the student categories identified under the federal Elementary and Secondary Education Act, as most recently reauthorized, and other student categories under paragraph (a), clause (2).

The commissioner must report measures of student growth and, under section 120B.11, subdivision 2, clause (2), student learning and outcome data, consistent with this paragraph, including the English language development, academic progress, and oral academic development of English learners and their native language development if the native language is used as a language of instruction, and include data on all pupils enrolled in a Minnesota public school course or program who are currently or were previously counted as an English learner under section 124D.59.

(c) When reporting student performance under section 120B.36, subdivision 1, the commissioner annually, beginning July 1, 2011, must report two core measures indicating the extent to which current high school graduates are being prepared for postsecondary academic and career opportunities:

(1) a preparation measure indicating the number and percentage of high school graduates in the most recent school year who completed course work important to preparing them for postsecondary academic and career opportunities, consistent with the core academic subjects required for admission to Minnesota's public colleges and universities as determined by the Office of Higher Education under chapter 136A; and

(2) a rigorous coursework measure indicating the number and percentage of high school graduates in the most recent school year who successfully completed one or more college-level advanced placement, international baccalaureate, postsecondary enrollment options including concurrent enrollment, other rigorous courses of study under section 120B.021, subdivision 1a, or industry certification courses or programs.

When reporting the core measures under clauses (1) and (2), the commissioner must also analyze and report separate categories of information using the student categories identified under the federal Elementary and Secondary Education Act, as most recently reauthorized, and other student categories under paragraph (a), clause (2).

(d) When reporting student performance under section 120B.36, subdivision 1, the commissioner annually, beginning July 1, 2014, must report summary data on school safety and students' engagement and connection at school, consistent with the student categories identified under paragraph (a), clause (2). The summary data under this paragraph are separate from and must not be used for any purpose related to measuring or evaluating the performance of classroom teachers. The commissioner, in consultation with qualified experts on student engagement and connection and classroom teachers, must identify highly reliable variables that generate summary data under this paragraph. The summary data may be used at school, district, and state levels only. Any data on individuals received, collected, or created that are used to generate the summary data under this paragraph are nonpublic data under section 13.02, subdivision 9.

(e) For purposes of statewide educational accountability, the commissioner must identify and report measures that demonstrate the success of learning year program providers under sections 123A.05 and 124D.68, among other such providers, in improving students' graduation outcomes. The commissioner, beginning July 1, 2015, must annually report summary data on:

(1) the four- and six-year graduation rates of students under this paragraph;

(2) the percent of students under this paragraph whose progress and performance levels are meeting career and college readiness benchmarks under section 120B.30, subdivision 1; and

(3) the success that learning year program providers experience in:

(i) identifying at-risk and off-track student populations by grade;

(ii) providing successful prevention and intervention strategies for at-risk students;

(iii) providing successful recuperative and recovery or reenrollment strategies for off-track students; and

(iv) improving the graduation outcomes of at-risk and off-track students.

The commissioner may include in the annual report summary data on other education providers serving a majority of students eligible to participate in a learning year program.

(f) The commissioner, in consultation with recognized experts with knowledge and experience in assessing the language proficiency and academic performance of all English learners enrolled in a Minnesota public school course or program who are currently or were previously counted as an English learner under section 124D.59, must identify and report appropriate and effective measures to improve current categories of language difficulty and assessments, and monitor and report data on students' English proficiency levels, program placement, and academic language development, including oral academic language.

Subd. 4. Improving schools. Consistent with the requirements of this section, beginning June 20, 2012, the commissioner of education must annually report to the public and the legislature best practices implemented in those schools that are identified as high performing under federal expectations.

Subd. 5. Improving graduation rates for students with emotional or behavioral disorders. (a) A district must develop strategies in conjunction with parents of students with emotional or behavioral disorders and the county board responsible for implementing sections 245.487 to 245.4889 to keep students with emotional or behavioral disorders in school, when the district has a drop-out rate for students with an emotional or behavioral disorder in grades 9 through 12 exceeding 25 percent.

(b) A district must develop a plan in conjunction with parents of students with emotional or behavioral disorders and the local mental health authority to increase the graduation rates of students with emotional or behavioral disorders. A district with a drop-out rate for children with an emotional or behavioral disturbance in grades 9 through 12 that is in the top 25 percent of all districts shall submit a plan for review and oversight to the commissioner.

History: 1998 c 398 art 9 s 1; 1999 c 241 art 9 s 4; 2000 c 500 s 16; 1Sp2001 c 6 art 2 s 5; 2003 c 130 s 12; 2004 c 294 art 5 s 2; 2007 c 147 art 8 s 38; 2009 c 96 art 2 s 12; 2013 c 116 art 2 s 15; 2014 c 272 art 1 s 9; art 3 s 9; 2016 c 189 art 25 s 25

NOTE: The amendment to this section by Laws 2016, chapter 189, article 25, section 25, is effective for the 2017-2018 school year and later. Laws 2016, chapter 189, article 25, section 25, the effective date.



Section 120B.36 — SCHOOL ACCOUNTABILITY.

Subdivision 1. School performance reports. (a) The commissioner shall report student academic performance data under section 120B.35, subdivisions 2 and 3; the percentages of students showing low, medium, and high growth under section 120B.35, subdivision 3, paragraph (b); school safety and student engagement and connection under section 120B.35, subdivision 3, paragraph (d); rigorous coursework under section 120B.35, subdivision 3, paragraph (c); the percentage of students under section 120B.35, subdivision 3, paragraph (b), clause (2), whose progress and performance levels are meeting career and college readiness benchmarks under sections 120B.30, subdivision 1, and 120B.35, subdivision 3, paragraph (e); longitudinal data on the progress of eligible districts in reducing disparities in students' academic achievement and realizing racial and economic integration under section 124D.861; the acquisition of English, and where practicable, native language academic literacy, including oral academic language, and the academic progress of all English learners enrolled in a Minnesota public school course or program who are currently or were previously counted as English learners under section 124D.59; two separate student-to-teacher ratios that clearly indicate the definition of teacher consistent with sections 122A.06 and 122A.15 for purposes of determining these ratios; staff characteristics excluding salaries; student enrollment demographics; foster care status, including all students enrolled in a Minnesota public school course or program who are currently or were previously in foster care, student homelessness, and district mobility; and extracurricular activities. The report also must indicate a school's status under applicable federal law.

(b) The commissioner shall develop, annually update, and post on the department Web site school performance reports.

(c) The commissioner must make available performance reports by the beginning of each school year.

(d) A school or district may appeal its results in a form and manner determined by the commissioner and consistent with federal law. The commissioner's decision to uphold or deny an appeal is final.

(e) School performance data are nonpublic data under section 13.02, subdivision 9, until the commissioner publicly releases the data. The commissioner shall annually post school performance reports to the department's public Web site no later than September 1, except that in years when the reports reflect new performance standards, the commissioner shall post the school performance reports no later than October 1.

Subd. 2. Student progress and other data. (a) All data the department receives, collects, or creates under section 120B.11, governing the world's best workforce, or uses to determine federal expectations under the most recently reauthorized Elementary and Secondary Education Act, set state growth targets, and determine student growth, learning, and outcomes under section 120B.35 are nonpublic data under section 13.02, subdivision 9, until the commissioner publicly releases the data.

(b) Districts must provide parents sufficiently detailed summary data to permit parents to appeal under the most recently reauthorized federal Elementary and Secondary Education Act. The commissioner shall annually post federal expectations and state student growth, learning, and outcome data to the department's public Web site no later than September 1, except that in years when data or federal expectations reflect new performance standards, the commissioner shall post data on federal expectations and state student growth data no later than October 1.

History: 2003 c 129 art 1 s 9; 2004 c 294 art 2 s 5; 2007 c 146 art 2 s 11; 2009 c 96 art 2 s 13; 1Sp2011 c 11 art 2 s 8,9; 2013 c 116 art 2 s 16; 2013 c 144 s 8; 2014 c 272 art 1 s 10; 1Sp2015 c 3 art 2 s 8; 2016 c 189 art 25 s 26

NOTE: The amendment to this section by Laws 2016, chapter 189, article 25, section 26, is effective for the 2017-2018 school year and later. Laws 2016, chapter 189, article 25, section 26, the effective date.



Section 120B.363 — CREDENTIAL FOR EDUCATION PARAPROFESSIONALS.

Subdivision 1. Rulemaking. The Board of Teaching must adopt rules to implement a statewide credential for education paraprofessionals who assist a licensed teacher in providing student instruction. Any paraprofessional holding this credential or working in a local school district after meeting a state-approved local assessment is considered to be highly qualified under federal law. Under this subdivision, the Board of Teaching, in consultation with the commissioner, must adopt qualitative criteria for approving local assessments that include an evaluation of a paraprofessional's knowledge of reading, writing, and math and the paraprofessional's ability to assist in the instruction of reading, writing, and math. The commissioner must approve or disapprove local assessments using these criteria. The commissioner must make the criteria available to the public.

Subd. 2. Training possibilities. In adopting rules under subdivision 1, the board must consider including provisions that provide training in: students' characteristics; teaching and learning environment; academic instruction skills; student behavior; and ethical practices.

Subd. 3. Initial training. Within the first 60 days of supervising or working with students, a district must provide each paraprofessional with initial training in emergency procedures, confidentiality, vulnerability, reporting obligations, discipline policies, roles and responsibilities, and a building orientation.

History: 2003 c 129 art 1 s 10



Section 120B.365 — ASSESSMENT ADVISORY COMMITTEE.

Subdivision 1. Establishment. An Assessment Advisory Committee of up to 11 members selected by the commissioner is established. The commissioner must select members as follows:

(1) two superintendents;

(2) two teachers;

(3) two higher education faculty; and

(4) up to five members of the public, consisting of parents and members of the business community.

The committee must review all statewide assessments. The committee must submit its recommendations to the commissioner and to the committees of the legislature having jurisdiction over kindergarten through grade 12 education policy and budget issues. The commissioner must consider the committees' recommendations before finalizing a statewide assessment.

Subd. 2. Expiration. The committee expires on June 30, 2016.

History: 2003 c 129 art 1 s 11; 2014 c 286 art 1 s 5; art 3 s 1; art 8 s 39






Chapter 121 — STATE ADMINISTRATION; INTERSTATE COMPACT



Chapter 121A — STUDENT RIGHTS, RESPONSIBILITIES, AND BEHAVIOR

Section 121A.01 — DEFINITIONS.

For purposes of this chapter, the words defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 7 s 1; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.03 — MODEL POLICY.

Subdivision 1. Model policy. The commissioner shall maintain and make available to school boards a model sexual, religious, and racial harassment and violence policy. The model policy shall address the requirements of subdivision 2, and may encourage violence prevention and character development education programs, consistent with section 120B.232, subdivision 1, to prevent and reduce policy violations.

Subd. 2. Sexual, religious, and racial harassment and violence policy. A school board must adopt a written sexual, religious, and racial harassment and sexual, religious, and racial violence policy that conforms with chapter 363A. The policy shall apply to pupils, teachers, administrators, and other school personnel, include reporting procedures, and set forth disciplinary actions that will be taken for violation of the policy. Disciplinary actions must conform with collective bargaining agreements and sections 121A.41 to 121A.56. The policy must be conspicuously posted throughout each school building, given to each district employee and independent contractor at the time of entering into the person's employment contract, and included in each school's student handbook on school policies. Each school must develop a process for discussing the school's sexual, religious, and racial harassment and violence policy with students and school employees.

Subd. 3. Submission to commissioner. Each school board must submit to the commissioner a copy of the sexual, religious, and racial harassment and sexual, religious, and racial violence policy the board has adopted.

History: 1989 c 329 art 8 s 7,8; 1990 c 426 art 1 s 17; 1992 c 499 art 8 s 17; 1992 c 571 art 10 s 7; 1993 c 224 art 9 s 37,38; 1994 c 647 art 8 s 25; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 9 s 21,22,26; art 11 s 3; 1Sp2005 c 5 art 2 s 25



Section 121A.031 — SCHOOL STUDENT BULLYING POLICY.

Subdivision 1. Student bullying policy; scope and application. (a) This section applies to bullying by a student against another student enrolled in a public school and which occurs:

(1) on the school premises, at the school functions or activities, or on the school transportation;

(2) by use of electronic technology and communications on the school premises, during the school functions or activities, on the school transportation, or on the school computers, networks, forums, and mailing lists; or

(3) by use of electronic technology and communications off the school premises to the extent such use substantially and materially disrupts student learning or the school environment.

(b) A nonpublic school under section 123B.41, subdivision 9, consistent with its school accreditation cycle, is encouraged to electronically transmit to the commissioner its antibullying policy, if any, and any summary data on its bullying incidents.

(c) This section does not apply to a home school under sections 120A.22, subdivision 4, and 120A.24, or a nonpublic school under section 123B.41, subdivision 9.

(d) A school-aged child who voluntarily participates in a public school activity, such as a cocurricular or extracurricular activity, is subject to the same student bullying policy provisions applicable to the public school students participating in the activity.

Subd. 2. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "District" means a district under section 120A.05, subdivision 8.

(c) "Public school" or "school" means a public school under section 120A.05, subdivisions 9, 11, 13, and 17, and a charter school under chapter 124E.

(d) "Student" means a student enrolled in a school under paragraph (c).

(e) "Bullying" means intimidating, threatening, abusive, or harming conduct that is objectively offensive and:

(1) there is an actual or perceived imbalance of power between the student engaging in prohibited conduct and the target of the behavior and the conduct is repeated or forms a pattern; or

(2) materially and substantially interferes with a student's educational opportunities or performance or ability to participate in school functions or activities or receive school benefits, services, or privileges.

(f) "Cyberbullying" means bullying using technology or other electronic communication, including but not limited to a transfer of a sign, signal, writing, image, sound, or data, including a post on a social network Internet Web site or forum, transmitted through a computer, cell phone, or other electronic device.

(g) Intimidating, threatening, abusive, or harming conduct may involve, but is not limited to, conduct that causes physical harm to a student or a student's property or causes a student to be in reasonable fear of harm to person or property; under Minnesota common law, violates a student's reasonable expectation of privacy, defames a student, or constitutes intentional infliction of emotional distress against a student; is directed at any student or students, including those based on a person's actual or perceived race, ethnicity, color, creed, religion, national origin, immigration status, sex, marital status, familial status, socioeconomic status, physical appearance, sexual orientation, including gender identity and expression, academic status related to student performance, disability, or status with regard to public assistance, age, or any additional characteristic defined in chapter 363A. However, prohibited conduct need not be based on any particular characteristic defined in this paragraph or chapter 363A.

(h) "Prohibited conduct" means bullying or cyberbullying as defined under this subdivision or retaliation for asserting, alleging, reporting, or providing information about such conduct or knowingly making a false report about bullying.

(i) "Remedial response" means a measure to stop and correct prohibited conduct, prevent prohibited conduct from recurring, and protect, support, and intervene on behalf of the student who is the target of the prohibited conduct. Districts and schools may seek the assistance of the school safety technical assistance center under section 127A.052 to develop and implement remedial responses on behalf of a student who is the target of prohibited conduct, to stop and correct a student engaging in prohibited conduct, and for use with students and adults in the school community.

Subd. 3. Local district and school policy. (a) Districts and schools, in consultation with students, parents, and community organizations, to the extent practicable, shall adopt, implement, and, on a cycle consistent with other district policies, review, and revise where appropriate, a written policy to prevent and prohibit student bullying consistent with this section. The policy must conform with sections 121A.41 to 121A.56. A district or school must adopt and implement a local policy under subdivisions 3 to 5 or comply with the provisions of the state model policy in subdivision 6.

(b) Each local district and school policy must establish research-based, developmentally appropriate best practices that include preventive and remedial measures and effective discipline for deterring policy violations; apply throughout the school or district; and foster active student, parent, and community participation. A district or school may request assistance from the school safety technical assistance center under section 127A.052 in complying with local policy requirements. The policy shall:

(1) define the roles and responsibilities of students, school personnel, and volunteers under the policy;

(2) specifically list the characteristics contained in subdivision 2, paragraph (g);

(3) emphasize remedial responses;

(4) be conspicuously posted in the administrative offices of the school and school district in summary form;

(5) be given to each school employee and independent contractor, if a contractor regularly interacts with students, at the time of employment with the district or school;

(6) be included in the student handbook on school policies; and

(7) be available to all parents and other school community members in an electronic format in the languages appearing on the district or school Web site, consistent with the district policies and practices.

(c) Consistent with its applicable policies and practices, each district and school under this subdivision must discuss its policy with students, school personnel, and volunteers and provide appropriate training for all school personnel to prevent, identify, and respond to prohibited conduct. Districts and schools must establish a training cycle, not to exceed a period of three school years, for school personnel under this paragraph. Newly employed school personnel must receive the training within the first year of their employment with the district or school. A district or school administrator may accelerate the training cycle or provide additional training based on a particular need or circumstance.

(d) Each district and school under this subdivision must submit an electronic copy of its prohibited conduct policy to the commissioner.

Subd. 4. Local policy components. (a) Each district and school policy implemented under this section must, at a minimum:

(1) designate a staff member as the primary contact person in the school building to receive reports of prohibited conduct under clause (3), ensure the policy and its procedures including restorative practices, consequences, and sanctions are fairly and fully implemented, and serve as the primary contact on policy and procedural matters implicating both the district or school and the department;

(2) require school employees who witness prohibited conduct or possess reliable information that would lead a reasonable person to suspect that a student is a target of prohibited conduct to make reasonable efforts to address and resolve the prohibited conduct;

(3) provide a procedure to begin to investigate reports of prohibited conduct within three school days of the report, and make the primary contact person responsible for the investigation and any resulting record and for keeping and regulating access to any record;

(4) indicate how a school will respond to an identified incident of prohibited conduct, including immediately intervening to protect the target of the prohibited conduct; at the school administrator's discretion and consistent with state and federal data practices law governing access to data, including section 13.02, subdivision 8, a presumption that a district or school official will notify the parent of the reported target of the prohibited conduct and the parent of the actor engaged in the prohibited conduct; providing other remedial responses to the prohibited conduct; and ensuring that remedial responses are tailored to the particular incident and nature of the conduct and the student's developmental age and behavioral history;

(5) prohibit reprisals or retaliation against any person who asserts, alleges, or reports prohibited conduct or provides information about such conduct and establish appropriate consequences for a person who engages in reprisal or retaliation;

(6) allow anonymous reporting but do not rely solely on an anonymous report to determine discipline;

(7) provide information about available community resources to the target, actor, and other affected individuals, as appropriate;

(8) where appropriate for a child with a disability to prevent or respond to prohibited conduct, allow the child's individualized education program or section 504 plan to address the skills and proficiencies the child needs to respond to or not engage in prohibited conduct;

(9) use new employee training materials, the school publication on school rules, procedures, and standards of conduct, and the student handbook on school policies to publicize the policy;

(10) require ongoing professional development, consistent with section 122A.60, to build the skills of all school personnel who regularly interact with students, including but not limited to educators, administrators, school counselors, social workers, psychologists, other school mental health professionals, school nurses, cafeteria workers, custodians, bus drivers, athletic coaches, extracurricular activities advisors, and paraprofessionals to identify, prevent, and appropriately address prohibited conduct;

(11) allow the alleged actor in an investigation of prohibited conduct to present a defense; and

(12) inform affected students and their parents of their rights under state and federal data practices laws to obtain access to data related to the incident and their right to contest the accuracy or completeness of the data.

(b) Professional development under a local policy includes, but is not limited to, information about:

(1) developmentally appropriate strategies both to prevent and to immediately and effectively intervene to stop prohibited conduct;

(2) the complex dynamics affecting an actor, target, and witnesses to prohibited conduct;

(3) research on prohibited conduct, including specific categories of students at risk for prohibited conduct in school;

(4) the incidence and nature of cyberbullying; and

(5) Internet safety and cyberbullying.

Subd. 5. Safe and supportive schools programming. (a) Districts and schools are encouraged to provide developmentally appropriate programmatic instruction to help students identify, prevent, and reduce prohibited conduct; value diversity in school and society; develop and improve students' knowledge and skills for solving problems, managing conflict, engaging in civil discourse, and recognizing, responding to, and reporting prohibited conduct; and make effective prevention and intervention programs available to students. Upon request, the school safety technical assistance center under section 127A.052 must assist a district or school in helping students understand social media and cyberbullying. Districts and schools must establish strategies for creating a positive school climate and use evidence-based social-emotional learning to prevent and reduce discrimination and other improper conduct.

(b) Districts and schools are encouraged to:

(1) engage all students in creating a safe and supportive school environment;

(2) partner with parents and other community members to develop and implement prevention and intervention programs;

(3) engage all students and adults in integrating education, intervention, and other remedial responses into the school environment;

(4) train student bystanders to intervene in and report incidents of prohibited conduct to the school's primary contact person;

(5) teach students to advocate for themselves and others;

(6) prevent inappropriate referrals to special education of students who may engage in prohibited conduct; and

(7) foster student collaborations that foster a safe and supportive school climate.

Subd. 6. State model policy. (a) The commissioner, in consultation with the commissioner of human rights, shall develop and maintain a state model policy. A district or school that does not adopt and implement a local policy under subdivisions 3 to 5 must implement and may supplement the provisions of the state model policy. The commissioner must assist districts and schools under this subdivision to implement the state policy. The state model policy must:

(1) define prohibited conduct, consistent with this section;

(2) apply the prohibited conduct policy components in this section;

(3) for a child with a disability, whenever an evaluation by an individualized education program team or a section 504 team indicates that the child's disability affects the child's social skills development or the child is vulnerable to prohibited conduct because of the child's disability, the child's individualized education program or section 504 plan may address the skills and proficiencies the child needs to not engage in and respond to such conduct; and

(4) encourage violence prevention and character development education programs under section 120B.232, subdivision 1.

(b) The commissioner shall develop and post departmental procedures for:

(1) periodically reviewing district and school programs and policies for compliance with this section;

(2) investigating, reporting, and responding to noncompliance with this section, which may include an annual review of plans to improve and provide a safe and supportive school climate; and

(3) allowing students, parents, and educators to file a complaint about noncompliance with the commissioner.

(c) The commissioner must post on the department's Web site information indicating that when districts and schools allow non-curriculum-related student groups access to school facilities, the district or school must give all student groups equal access to the school facilities regardless of the content of the group members' speech.

Subd. 7. Relation to existing law. This section does not:

(1) establish any private right of action;

(2) limit rights currently available to an individual under other civil or criminal law, including, but not limited to, chapter 363A; or

(3) interfere with a person's rights of religious expression and free speech and expression under the First Amendment of the United States Constitution.

History: 2014 c 160 s 1; 1Sp2015 c 3 art 4 s 10



Section 121A.0311 — NOTICE OF THE RIGHTS AND RESPONSIBILITIES OF STUDENTS AND PARENTS UNDER THE SAFE AND SUPPORTIVE MINNESOTA SCHOOLS ACT.

A district or school subject to section 121A.031 must include in the student discipline policy it distributes or otherwise transmits to students and their parents annually at the beginning of each school year notice about the rights and responsibilities of students and their parents under the Safe and Supportive Minnesota Schools Act.

History: 2014 c 160 s 2



Section 121A.035 — CRISIS MANAGEMENT POLICY.

Subdivision 1. Model policy. The commissioner shall maintain and make available to school boards and charter schools a model crisis management policy that includes, among other items, school lock-down and tornado drills, consistent with subdivision 2, and school fire drills under section 299F.30.

Subd. 2. School district and charter school policy. A school board and a charter school must adopt a crisis management policy to address potential violent crisis situations in the district or charter school. The policy must be developed cooperatively with administrators, teachers, employees, students, parents, community members, law enforcement agencies, other emergency management officials, county attorney offices, social service agencies, emergency medical responders, and any other appropriate individuals or organizations. The policy must include at least five school lock-down drills, five school fire drills consistent with section 299F.30, and one tornado drill.

History: 1999 c 241 art 9 s 6; 2006 c 263 art 2 s 6



Section 121A.037 — SCHOOL SAFETY DRILLS.

Private schools and educational institutions not subject to section 121A.035 must have at least five school lock-down drills, five school fire drills consistent with section 299F.30, and one tornado drill.

History: 2006 c 263 art 2 s 7



Section 121A.04 — ATHLETIC PROGRAMS; SEX DISCRIMINATION.

Subdivision 1. Purpose. The legislature recognizes certain past inequities in access to athletic programs and in the various degrees of athletic opportunity previously afforded members of each sex. The purpose of this section is to provide an equal opportunity for members of both sexes to participate in athletic programs.

Subd. 2. Equal opportunity in athletic programs. Each educational institution or public service shall provide equal opportunity for members of both sexes to participate in its athletic program. In determining whether equal opportunity to participate in athletic programs is available for the purposes of this section, at least the following factors shall be considered to the extent that they are applicable to a given situation: whether the opportunity for males and females to participate in the athletic program reflects the demonstrated interest in athletics of the males and females in the student body of the educational institution or the population served by the public service; whether the variety and selection of sports and levels of competition effectively accommodate the demonstrated interests of members of both sexes; the provision of equipment and supplies; scheduling of games and practice times; assignment of coaches; provision of locker rooms; practice and competitive facilities; and the provision of necessary funds for teams of one sex.

Subd. 3. Exceptions. (a) Notwithstanding any other state law to the contrary, in athletic programs operated by educational institutions or public services and designed for participants 12 years old or older or in the 7th grade or above, it is not an unfair discriminatory practice to restrict membership on an athletic team to participants of one sex whose overall athletic opportunities have previously been limited.

(b) When an educational institution or a public service provides athletic teams for children 11 years old or younger or in the 6th grade or below, those teams shall be operated without restrictions on the basis of sex, except that when overall athletic opportunities for one sex have previously been limited and there is a demonstrated interest by members of that sex to participate on a team restricted to members of that sex, the educational institution or public service may provide a team restricted to members of that sex.

(c) When two teams in the same sport are in fact separated or substantially separated according to sex, the two teams shall be provided with substantially equal budgets per participant, exclusive of gate receipts and other revenues generated by that sport, and in all other respects shall be treated in a substantially equal manner. However, nothing in this section shall be construed to require the two teams to conduct combined practice sessions or any other combined activities related to athletics.

(d) If two teams are provided in the same sport, one of these teams may be restricted to members of a sex whose overall athletic opportunities have previously been limited, and members of either sex shall be permitted to try out for the other team.

(e) Notwithstanding the provisions of paragraphs (a), (b), and (d), any wrestling team may be restricted to members of one sex whether or not the overall athletic opportunities of that sex have previously been limited, provided that programs or events are provided for each sex to the extent the educational institution or public service determines that these programs or events are necessary to accommodate the demonstrated interest of each sex to participate in wrestling.

Subd. 4. Provision of separate teams. When an equal opportunity to participate in the elementary or secondary school level athletic program of an educational institution or public service is not provided to members of a sex whose overall athletic opportunities have previously been limited, that educational institution or public service shall, where there is demonstrated interest, provide separate teams for members of the excluded sex in sports which it determines will provide members of that excluded sex with an equal opportunity to participate in its athletic program and which will attempt to accommodate their demonstrated interests.

Subd. 5. Rules. The commissioner of education, after consultation with the commissioner of human rights must promulgate rules in accordance with chapter 14 to implement this section to prevent discrimination in elementary and secondary school athletic programs operated by educational institutions. The rules promulgated by the commissioner pursuant to this section shall not require athletic competition or tournaments for teams whose membership may be restricted to members of a sex whose overall athletic opportunities have previously been limited to be scheduled in conjunction with the scheduling of athletic competition or tournaments for teams whose membership is not so restricted by this section. Any organization, association or league entered into by elementary or secondary schools or public services for the purpose of promoting sports or adopting rules and regulations for the conduct of athletic contests between members shall provide rules and regulations and conduct its activities so as to permit its members to comply fully with this section. The rules of that organization, association or league may provide separate seasons for athletic competition or tournaments in a sport for teams whose membership may be restricted to members of a sex whose overall athletic opportunities have previously been limited from athletic competition or tournaments established for teams in that same sport whose membership is not so restricted by this section, and its rules may prohibit a participating student from competing on more than one school team in a given sport during a single school year.

History: 1975 c 338 s 1; 1980 c 355 s 1; 1981 c 339 s 1; 1982 c 424 s 130; 1998 c 397 art 9 s 8,9,26; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 121A.05 — POLICY TO REFER FIREARMS POSSESSOR.

A school board must have a policy requiring the appropriate school official to, as soon as practicable, refer to the criminal justice or juvenile delinquency system, as appropriate, a pupil who brings a firearm to school unlawfully.

History: 1995 c 226 art 3 s 12; 1998 c 397 art 9 s 24,26



Section 121A.06 — REPORTS OF DANGEROUS WEAPON INCIDENTS IN SCHOOL ZONES.

Subdivision 1. Definitions. As used in this section:

(1) "dangerous weapon" has the meaning given it in section 609.02, subdivision 6;

(2) "school" has the meaning given it in section 120A.22, subdivision 4; and

(3) "school zone" has the meaning given it in section 152.01, subdivision 14a, clauses (1) and (3).

Subd. 2. Reports; content. School districts must electronically report to the commissioner of education incidents involving the use or possession of a dangerous weapon in school zones. The form must include the following information:

(1) a description of each incident, including a description of the dangerous weapon involved in the incident;

(2) where, at what time, and under what circumstances the incident occurred;

(3) information about the offender, other than the offender's name, including the offender's age; whether the offender was a student and, if so, where the offender attended school; and whether the offender was under school expulsion or suspension at the time of the incident;

(4) information about the victim other than the victim's name, if any, including the victim's age; whether the victim was a student and, if so, where the victim attended school; and if the victim was not a student, whether the victim was employed at the school;

(5) the cost of the incident to the school and to the victim; and

(6) the action taken by the school administration to respond to the incident.

The commissioner shall provide an electronic reporting format that allows school districts to provide aggregate data.

Subd. 3. Reports; filing requirements. By July 31 of each year, each public school shall report incidents involving the use or possession of a dangerous weapon in school zones to the commissioner. The reports must be submitted using the electronic reporting system developed by the commissioner under subdivision 2. The commissioner shall compile the information it receives from the schools and report it annually to the commissioner of public safety and the legislature.

History: 1993 c 326 art 1 s 1; 1Sp1995 c 3 art 9 s 7,8; art 16 s 13; 1998 c 397 art 9 s 1,2,26; art 11 s 3; 1Sp2005 c 5 art 2 s 26,27



Section 121A.065 — DISTRICT SURVEYS TO COLLECT STUDENT INFORMATION; PARENT NOTICE AND OPPORTUNITY FOR OPTING OUT.

(a) School districts and charter schools, in consultation with parents, must develop and adopt policies on conducting student surveys and using and distributing personal information on students collected from the surveys. School districts and charter schools must:

(1) directly notify parents of these policies at the beginning of each school year and after making any substantive policy changes;

(2) inform parents at the beginning of the school year if the district or school has identified specific or approximate dates for administering surveys and give parents reasonable notice of planned surveys scheduled after the start of the school year;

(3) give parents direct, timely notice, by United States mail, e-mail, or other direct form of communication, when their students are scheduled to participate in a student survey; and

(4) give parents the opportunity to review the survey and to opt their students out of participating in the survey.

(b) School districts and charter schools must not impose an academic or other penalty upon a student who opts out of participating in a survey under paragraph (a).

History: 2016 c 189 art 25 s 27



Section 121A.10 — MOMENT OF SILENCE.

A moment of silence may be observed.

History: 1996 c 412 art 9 s 10; 1998 c 397 art 9 s 26



Section 121A.11 — UNITED STATES FLAG.

Subdivision 1. Displayed by schools. Every public school in Minnesota must display an appropriate United States flag when in session. The flag shall be displayed upon the school grounds or outside the school building, on a proper staff, on every legal holiday occurring during the school term and at such other times as the board of the district may direct. The flag must be displayed within the principal rooms of the school building at all other times while school is in session.

Subd. 2. School boards to provide flags and staffs. The board must provide the flag for each of the school buildings in their districts, together with a suitable staff to display the flag outside of the school building and proper arrangement to display the flag in the building, and a suitable receptacle for the safekeeping of the flag when not in use.

Subd. 3. Pledge of Allegiance. (a) All public and charter school students shall recite the Pledge of Allegiance to the flag of the United States of America one or more times each week. The recitation shall be conducted:

(1) by each individual classroom teacher or the teacher's surrogate; or

(2) over a school intercom system by a person designated by the school principal or other person having administrative control over the school.

A local school board or a charter school board of directors may annually, by majority vote, waive this requirement.

(b) Any student or teacher may decline to participate in recitation of the pledge.

(c) A school district or charter school that has a student handbook or school policy guide must include a statement that anyone who does not wish to participate in reciting the Pledge of Allegiance for any personal reasons may elect not to do so and that students must respect another person's right to make that choice.

(d) A local school board or a charter school board of directors that waives the requirement to recite the Pledge of Allegiance under paragraph (a) may adopt a district or school policy regarding the reciting of the Pledge of Allegiance.

Subd. 4. Instruction. Unless the requirement in subdivision 3 is waived by a majority vote of the school board, a school district must instruct students in the proper etiquette toward, correct display of, and respect for the flag, and in patriotic exercises.

History: Ex1959 c 71 art 7 s 14; 1998 c 397 art 9 s 4,26; 2003 c 120 s 1,2



Section 121A.15 — HEALTH STANDARDS; IMMUNIZATIONS; SCHOOL CHILDREN.

Subdivision 1. School and child care facility immunization requirements. Except as provided in subdivisions 3, 4, and 10, no person over two months old may be allowed to enroll or remain enrolled in any elementary or secondary school or child care facility in this state until the person has submitted to the administrator or other person having general control and supervision of the school or child care facility, one of the following statements:

(1) a statement from a physician or a public clinic which provides immunizations stating that the person has received immunization, consistent with medically acceptable standards, against measles after having attained the age of 12 months, rubella, diphtheria, tetanus, pertussis, polio, mumps, haemophilus influenzae type b, and hepatitis B; or

(2) a statement from a physician or a public clinic which provides immunizations stating that the person has received immunizations, consistent with medically acceptable standards, against measles after having attained the age of 12 months, rubella, mumps, and haemophilus influenzae type b and that the person has commenced a schedule of immunizations for diphtheria, tetanus, pertussis, polio, and hepatitis B and which indicates the month and year of each immunization received.

Subd. 2. Schedule of immunizations. No person who has commenced a treatment schedule of immunization pursuant to subdivision 1, clause (2), may remain enrolled in any child care facility, elementary, or secondary school in this state after 18 months of enrollment unless there is submitted to the administrator, or other person having general control and supervision of the school or child care facility, a statement from a physician or a public clinic which provides immunizations that the person has completed the primary schedule of immunizations for diphtheria, tetanus, pertussis, polio, and hepatitis B. The statement must include the month and year of each additional immunization received. For a child less than seven years of age, a primary schedule of immunizations shall consist of four doses of vaccine for diphtheria, tetanus, and pertussis and three doses of vaccine for poliomyelitis and hepatitis B. For a child seven years of age or older, a primary schedule of immunizations shall consist of three doses of vaccine for diphtheria, tetanus, polio, and hepatitis B.

Subd. 3. Exemptions from immunizations. (a) If a person is at least seven years old and has not been immunized against pertussis, the person must not be required to be immunized against pertussis.

(b) If a person is at least 18 years old and has not completed a series of immunizations against poliomyelitis, the person must not be required to be immunized against poliomyelitis.

(c) If a statement, signed by a physician, is submitted to the administrator or other person having general control and supervision of the school or child care facility stating that an immunization is contraindicated for medical reasons or that laboratory confirmation of the presence of adequate immunity exists, the immunization specified in the statement need not be required.

(d) If a notarized statement signed by the minor child's parent or guardian or by the emancipated person is submitted to the administrator or other person having general control and supervision of the school or child care facility stating that the person has not been immunized as prescribed in subdivision 1 because of the conscientiously held beliefs of the parent or guardian of the minor child or of the emancipated person, the immunizations specified in the statement shall not be required. This statement must also be forwarded to the commissioner of the Department of Health.

(e) If the person is under 15 months, the person is not required to be immunized against measles, rubella, or mumps.

(f) If a person is at least five years old and has not been immunized against haemophilus influenzae type b, the person is not required to be immunized against haemophilus influenzae type b.

(g) If a person who is not a Minnesota resident enrolls in a Minnesota school online learning course or program that delivers instruction to the person only by computer and does not provide any teacher or instructor contact time or require classroom attendance, the person is not subject to the immunization, statement, and other requirements of this section.

Subd. 3a. Disclosures required. (a) This paragraph applies to any written information about immunization requirements for enrollment in a school or child care facility that:

(1) is provided to a person to be immunized or enrolling or enrolled in a school or child care facility, or to the person's parent or guardian if the person is under 18 years of age and not emancipated; and

(2) is provided by the Department of Health; the Department of Education; the Department of Human Services; an immunization provider; or a school or child care facility.

Such written information must describe the exemptions from immunizations permitted under subdivision 3, paragraphs (c) and (d). The information on exemptions from immunizations provided according to this paragraph must be in a font size at least equal to the font size of the immunization requirements, in the same font style as the immunization requirements, and on the same page of the written document as the immunization requirements.

(b) Before immunizing a person, an immunization provider must provide the person, or the person's parent or guardian if the person is under 18 years of age and not emancipated, with the following information in writing:

(1) a list of the immunizations required for enrollment in a school or child care facility;

(2) a description of the exemptions from immunizations permitted under subdivision 3, paragraphs (c) and (d);

(3) a list of additional immunizations currently recommended by the commissioner; and

(4) in accordance with federal law, a copy of the vaccine information sheet from the federal Department of Health and Human Services that lists possible adverse reactions to the immunization to be provided.

(c) The commissioner will continue the educational campaign to providers and hospitals on vaccine safety including, but not limited to, information on the vaccine adverse events reporting system (VAERS), the federal vaccine information statements (VIS), and medical precautions and contraindications to immunizations.

(d) The commissioner will encourage providers to provide the vaccine information statements at multiple visits and in anticipation of subsequent immunizations.

(e) The commissioner will encourage providers to use existing screening for immunization precautions and contraindication materials and make proper use of the vaccine adverse events reporting system (VAERS).

(f) In consultation with groups and people identified in subdivision 12, paragraph (a), clause (1), the commissioner will continue to develop and make available patient education materials on immunizations including, but not limited to, contraindications and precautions regarding vaccines.

(g) The commissioner will encourage health care providers to use thimerosal-free vaccines when available.

Subd. 4. Substitute immunization statement. (a) A person who is enrolling or enrolled in an elementary or secondary school or child care facility may substitute a statement from the emancipated person or a parent or guardian if the person is a minor child in lieu of the statement from a physician or public clinic which provides immunizations. If the statement is from a parent or guardian or emancipated person, the statement must indicate the month and year of each immunization given.

(b) In order for the statement to be acceptable for a person who is enrolling in an elementary school and who is six years of age or younger, it must indicate that the following was given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than four doses of vaccine for poliomyelitis, unless the third dose was given after the fourth birthday, then three doses are minimum; no less than five doses of vaccine for diphtheria, tetanus, and pertussis, unless the fourth dose was given after the fourth birthday, then four doses are minimum; and no less than three doses of vaccine for hepatitis B.

(c) In order for the statement to be consistent with subdivision 10 and acceptable for a person who is enrolling in an elementary or secondary school and is age seven through age 19, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination, and no less than three doses of vaccine for poliomyelitis, diphtheria, tetanus, and hepatitis B.

(d) In order for the statement to be acceptable for a person who is enrolling in a secondary school, and who was born after 1956 and is 20 years of age or older, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination, and no less than one dose of vaccine for diphtheria and tetanus within the preceding ten years.

(e) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is at least 15 months old but who has not reached five years of age, it must indicate that the following were given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than one dose of vaccine for haemophilus influenzae type b; no less than four doses of vaccine for diphtheria, tetanus, and pertussis; and no less than three doses of vaccine for poliomyelitis.

(f) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is five or six years of age, it must indicate that the following was given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than four doses of vaccine for diphtheria, tetanus, and pertussis; and no less than three doses of vaccine for poliomyelitis.

(g) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is seven years of age or older, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination and consistent with subdivision 10, and no less than three doses of vaccine for poliomyelitis, diphtheria, and tetanus.

(h) The commissioner of health, on finding that any of the above requirements are not necessary to protect the public's health, may suspend for one year that requirement.

Subd. 5. Transfer of immunization statements. If a person transfers from one elementary or secondary school to another, the school board of a public school district or the administrator of a nonpublic school may allow the person up to a maximum of 30 days to submit one or more of the statements as specified in subdivision 1 or 3, during which time the person may enroll in and attend the school. If a person enrolls in a child care facility in which at least 75 percent of children in the facility participate on a onetime only or occasional basis to a maximum of 45 hours per child, per month, or is placed in a facility by a crisis nursery, the person shall be exempt from all requirements of this section for up to five consecutive days, starting from the first day of attendance.

Subd. 6. [Repealed, 1Sp2001 c 9 art 1 s 62]

Subd. 7. File on immunization records. Each school or child care facility shall maintain on file immunization records for all persons in attendance that contain the information required by subdivisions 1, 2, and 3. The school shall maintain the records for at least five years after the person attains the age of majority. The Department of Health and the community health board, as defined in section 145A.02, subdivision 5, in whose jurisdiction the school or child care facility is located, shall have access to the files maintained pursuant to this subdivision. When a person transfers to another elementary or secondary school or child care facility, the administrator or other person having general control and supervision of the school or child care facility shall assist the person's parent or guardian in the transfer of the immunization file to the person's new school or child care facility within 30 days of the transfer. Upon the request of a public or private postsecondary educational institution, as defined in section 135A.14, the administrator or other person having general control or supervision of a school shall assist in the transfer of a student's immunization file to the postsecondary institution.

Subd. 8. Report. The administrator or other person having general control and supervision of the elementary or secondary school shall file a report with the commissioner on all persons enrolled in the school. The superintendent of each district shall file a report with the commissioner for all persons within the district receiving instruction in a home school in compliance with sections 120A.22 and 120A.24. The parent of persons receiving instruction in a home school shall submit the statements as required by subdivisions 1, 2, 3, 4, and 12 to the superintendent of the district in which the person resides by October 1 of the first year of their homeschooling in Minnesota and the grade 7 year. The school report must be prepared on forms developed jointly by the commissioner of health and the commissioner of education and be distributed to the local districts by the commissioner of health. The school report must state the number of persons attending the school, the number of persons who have not been immunized according to subdivision 1 or 2, and the number of persons who received an exemption under subdivision 3, clause (c) or (d). The school report must be filed with the commissioner of education within 60 days of the commencement of each new school term. Upon request, a district must be given a 60-day extension for filing the school report. The commissioner of education shall forward the report, or a copy thereof, to the commissioner of health who shall provide summary reports to community health boards as defined in section 145A.02, subdivision 5. The administrator or other person having general control and supervision of the child care facility shall file a report with the commissioner of human services on all persons enrolled in the child care facility. The child care facility report must be prepared on forms developed jointly by the commissioner of health and the commissioner of human services and be distributed to child care facilities by the commissioner of health. The child care facility report must state the number of persons enrolled in the facility, the number of persons with no immunizations, the number of persons who received an exemption under subdivision 3, clause (c) or (d), and the number of persons with partial or full immunization histories. The child care facility report must be filed with the commissioner of human services by November 1 of each year. The commissioner of human services shall forward the report, or a copy thereof, to the commissioner of health who shall provide summary reports to community health boards as defined in section 145A.02, subdivision 5. The report required by this subdivision is not required of a family child care or group family child care facility, for prekindergarten children enrolled in any elementary or secondary school provided services according to sections 125A.03 and 125A.06, nor for child care facilities in which at least 75 percent of children in the facility participate on a onetime only or occasional basis to a maximum of 45 hours per child, per month.

Subd. 9. Definitions. As used in this section the following terms have the meanings given them.

(a) "Elementary or secondary school" includes any public school as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or nonpublic school, church, or religious organization, or home school in which a child is provided instruction in compliance with sections 120A.22 and 120A.24.

(b) "Person enrolled in any elementary or secondary school" means a person born after 1956 and enrolled in grades kindergarten through 12, and a child with a disability receiving special instruction and services as required in sections 125A.03 to 125A.24 and 125A.65, excluding a child being provided services at the home or bedside of the child or in other states.

(c) "Child care facility" includes those child care programs subject to licensure under chapter 245A, and Minnesota Rules, chapters 9502 and 9503.

(d) "Family child care" means child care for no more than ten children at one time of which no more than six are under school age. The licensed capacity must include all children of any caregiver when the children are present in the residence.

(e) "Group family child care" means child care for no more than 14 children at any one time. The total number of children includes all children of any caregiver when the children are present in the residence.

Subd. 10. Requirements for immunization statements. (a) A statement required to be submitted under subdivisions 1, 2, and 4 to document evidence of immunization shall include month, day, and year for immunizations administered after January 1, 1990.

(b) A person who has received at least three doses of tetanus and diphtheria toxoids, with the most recent dose given after age six and before age 11, is not required to have additional immunization against diphtheria and tetanus until ten years have elapsed from the person's most recent dose of tetanus and diphtheria toxoid.

(c) The requirement for hepatitis B vaccination shall apply to persons enrolling in kindergarten beginning with the 2000-2001 school term.

(d) The requirement for hepatitis B vaccination shall apply to persons enrolling in grade 7 beginning with the 2001-2002 school term.

Subd. 11. Commissioner of human services; continued responsibilities. Nothing in this section relieves the commissioner of human services of the responsibility, under chapter 245A, to inspect and assure that statements required by this section are on file at child care programs subject to licensure.

Subd. 12. Modifications to schedule. (a) The commissioner of health may adopt modifications to the immunization requirements of this section. A proposed modification made under this subdivision must be part of the current immunization recommendations of each of the following organizations: the United States Public Health Service's Advisory Committee on Immunization Practices, the American Academy of Family Physicians, and the American Academy of Pediatrics. In proposing a modification to the immunization schedule, the commissioner must:

(1) consult with (i) the commissioner of education; the commissioner of human services; the chancellor of the Minnesota State Colleges and Universities; and the president of the University of Minnesota; and (ii) the Minnesota Natural Health Coalition, Vaccine Awareness Minnesota, Biological Education for Autism Treatment (BEAT), the Minnesota Academy of Family Physicians, the American Academy of Pediatrics-Minnesota Chapter, and the Minnesota Nurses Association; and

(2) consider the following criteria: the epidemiology of the disease, the morbidity and mortality rates for the disease, the safety and efficacy of the vaccine, the cost of a vaccination program, the cost of enforcing vaccination requirements, and a cost-benefit analysis of the vaccination.

(b) Before a proposed modification may be adopted, the commissioner must notify the chairs of the house of representatives and senate committees with jurisdiction over health policy issues. If the chairs of the relevant standing committees determine a public hearing regarding the proposed modifications is in order, the hearing must be scheduled within 60 days of receiving notice from the commissioner. If a hearing is scheduled, the commissioner may not adopt any proposed modifications until after the hearing is held.

(c) The commissioner shall comply with the requirements of chapter 14 regarding the adoption of any proposed modifications to the immunization schedule.

(d) In addition to the publication requirements of chapter 14, the commissioner of health must inform all immunization providers of any adopted modifications to the immunization schedule in a timely manner.

History: 1967 c 858 s 1,2; 1973 c 137 s 1-3; 1977 c 305 s 45; 1978 c 758 s 1; 1980 c 504 s 1; 1986 c 444; 1987 c 309 s 24; 1988 c 430 s 1-8; 1989 c 215 s 1-7; 1991 c 30 s 1-10; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 9 s 26; art 16 s 13; 1996 c 398 s 25; 1Sp1997 c 3 s 20-22; 1Sp1997 c 4 art 6 s 8-10; 1998 c 305 s 1-4; 1998 c 397 art 3 s 54-56,103; art 11 s 3; 1998 c 407 art 2 s 24; 1Sp2001 c 9 art 1 s 24,25; 2002 c 379 art 1 s 113; 2003 c 130 s 12; 2004 c 279 art 10 s 1,2; 1Sp2005 c 5 art 2 s 29; 2006 c 263 art 7 s 2; 2011 c 76 art 1 s 12,13; 1Sp2011 c 11 art 1 s 7; 2014 c 149 s 74; 2014 c 291 art 7 s 28,29



Section 121A.16 — EARLY CHILDHOOD HEALTH AND DEVELOPMENT SCREENING; PURPOSE.

The legislature finds that early detection of children's health and developmental problems can reduce their later need for costly care, minimize their physical and educational disabilities, and aid in their rehabilitation. The purpose of sections 121A.16 to 121A.19 is to assist parents and communities in improving the health of Minnesota children and in planning educational and health programs. Charter schools that elect to provide a screening program must comply with the requirements of sections 121A.16 to 121A.19.

History: 1977 c 437 s 1; 1994 c 465 art 2 s 1; 1998 c 397 art 3 s 103; art 11 s 3; 2005 c 56 s 1; 2010 c 346 art 1 s 1



Section 121A.17 — SCHOOL BOARD RESPONSIBILITIES.

Subdivision 1. Early childhood developmental screening. Every school board must provide for a mandatory program of early childhood developmental screening for children at least once before school entrance, targeting children who are between three and four years old. This screening program must be established either by one board, by two or more boards acting in cooperation, by service cooperatives, by early childhood family education programs, or by other existing programs. This screening examination is a mandatory requirement for a student to continue attending kindergarten or first grade in a public school. A child need not submit to developmental screening provided by a board if the child's health records indicate to the board that the child has received comparable developmental screening from a public or private health care organization or individual health care provider. A student identification number, as defined by the commissioner of education, shall be assigned at the time of early childhood developmental screening or at the time of the provision of health records indicating a comparable screening. Each school district must provide the essential data in accordance with section 125B.07, subdivision 6, to the Department of Education. Districts are encouraged to reduce the costs of preschool developmental screening programs by utilizing volunteers and public or private health care organizations or individual health care providers in implementing the program.

Subd. 2. Screening required before kindergarten enrollment. A child must not be enrolled in kindergarten in a public school unless the parent or guardian of the child submits to the school principal or other person having general control and supervision of the school a record indicating the months and year the child received developmental screening and the results of the screening not later than 30 days after the first day of attendance. If a child is transferred from one kindergarten to another, the parent or guardian of the child must be allowed 30 days to submit the child's record, during which time the child may attend school.

Subd. 3. Screening program. (a) A screening program must include at least the following components: developmental assessments, hearing and vision screening or referral, immunization review and referral, the child's height and weight, the date of the child's most recent comprehensive vision examination, if any, identification of risk factors that may influence learning, an interview with the parent about the child, and referral for assessment, diagnosis, and treatment when potential needs are identified. The district and the person performing or supervising the screening must provide a parent or guardian with clear written notice that the parent or guardian may decline to answer questions or provide information about family circumstances that might affect development and identification of risk factors that may influence learning. The notice must state "Early childhood developmental screening helps a school district identify children who may benefit from district and community resources available to help in their development. Early childhood developmental screening includes a vision screening that helps detect potential eye problems but is not a substitute for a comprehensive eye exam." The notice must clearly state that declining to answer questions or provide information does not prevent the child from being enrolled in kindergarten or first grade if all other screening components are met. If a parent or guardian is not able to read and comprehend the written notice, the district and the person performing or supervising the screening must convey the information in another manner. The notice must also inform the parent or guardian that a child need not submit to the district screening program if the child's health records indicate to the school that the child has received comparable developmental screening performed within the preceding 365 days by a public or private health care organization or individual health care provider. The notice must be given to a parent or guardian at the time the district initially provides information to the parent or guardian about screening and must be given again at the screening location.

(b) All screening components shall be consistent with the standards of the state commissioner of health for early developmental screening programs. A developmental screening program must not provide laboratory tests or a physical examination to any child. The district must request from the public or private health care organization or the individual health care provider the results of any laboratory test or physical examination within the 12 months preceding a child's scheduled screening. For the purposes of this section, "comprehensive vision examination" means a vision examination performed by an optometrist or ophthalmologist.

(c) If a child is without health coverage, the school district must refer the child to an appropriate health care provider.

(d) A board may offer additional components such as nutritional, physical and dental assessments, review of family circumstances that might affect development, blood pressure, laboratory tests, and health history.

(e) If a statement signed by the child's parent or guardian is submitted to the administrator or other person having general control and supervision of the school that the child has not been screened because of conscientiously held beliefs of the parent or guardian, the screening is not required.

Subd. 4. Follow-up screening. If any child's screening indicates a condition which requires diagnosis or treatment, the child's parents shall be notified of the condition and the board shall ensure that an appropriate follow-up and referral process is available.

Subd. 5. Developmental screening program information. (a) The board must inform each resident family with a child eligible to participate in the developmental screening program, and a charter school that provides screening must inform families that apply for admission to the charter school, about the availability of the program and the state's requirement that a child receive a developmental screening or provide health records indicating that the child received a comparable developmental screening from a public or private health care organization or individual health care provider not later than 30 days after the first day of attending kindergarten in a public school. A school district must inform all resident families with eligible children under age seven, and a charter school that provides screening must inform families that apply for admission to the charter school, that their children may receive a developmental screening conducted either by the school district or by a public or private health care organization or individual health care provider and that the screening is not required if a statement signed by the child's parent or guardian is submitted to the administrator or other person having general control and supervision of the school that the child has not been screened.

(b) A school district that enrolls students from an adjoining state under section 124D.041 may inform a nonresident child whose family resides at a Minnesota address as assigned by the United States Postal Service about the availability of the developmental screening program and may provide screening under this section to that child.

Subd. 6. Developmental screening services. A board may contract with or purchase service from an approved early developmental screening program in the area. Developmental screening must be conducted by either an individual who is licensed as, or has training that is similar to a special education teacher, school psychologist, kindergarten teacher, prekindergarten teacher, school nurse, public health nurse, registered nurse, or physician. The individual may be a volunteer.

Subd. 7. Screening record. The district must provide the parent or guardian of the child screened with a record indicating the month and year the child received developmental screening and the results of the screening. The district must keep a duplicate copy of the record of each child screened.

Subd. 8. Volunteer screening programs. Every board must integrate and utilize volunteer screening programs in implementing sections 121A.17 to 121A.19 wherever possible.

Subd. 9. [Repealed, 2014 c 272 art 8 s 4]

Subd. 10. Priority to volunteers. In selecting personnel to implement the screening program, the district must give priority first to qualified volunteers.

History: 1977 c 305 s 45; 1977 c 437 s 2; 1979 c 334 art 6 s 12,13; 1981 c 358 art 6 s 14; 1982 c 548 art 6 s 5; 1983 c 314 art 6 s 7; 1Sp1985 c 12 art 6 s 2; 1986 c 444; 1989 c 329 art 4 s 20; 1991 c 265 art 4 s 6,32; 1992 c 499 art 4 s 1-4; 1993 c 224 art 4 s 12-17; 1993 c 374 s 12; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 57-65,103; art 11 s 3; 1Sp2005 c 5 art 7 s 1,2; 2007 c 146 art 9 s 4; 2010 c 346 art 1 s 2; 2012 c 136 s 1; 1Sp2015 c 3 art 9 s 1; art 10 s 1



Section 121A.18 — DATA USE.

Data on individuals collected in screening programs established pursuant to section 121A.17 is private, as defined by section 13.02, subdivision 12. Individual and summary data must be reported to the district by the health provider who performs the screening services, for the purposes of developing appropriate educational programs to meet the individual needs of children and designing appropriate health education programs for the district. No data on an individual shall be disclosed to the district without the consent of that individual's parent or guardian.

History: 1977 c 437 s 4; 1981 c 311 s 39; 1982 c 545 s 24; 1989 c 329 art 4 s 20; 1991 c 265 art 4 s 32; 1998 c 397 art 3 s 66,103; art 11 s 3



Section 121A.19 — DEVELOPMENTAL SCREENING AID.

Each school year, the state must pay a district for each child or student screened by the district according to the requirements of section 121A.17. The amount of state aid for each child or student screened shall be: (1) $75 for a child screened at age three; (2) $50 for a child screened at age four; (3) $40 for a child screened at age five or six prior to kindergarten; and (4) $30 for a student screened within 30 days after first enrolling in a public school kindergarten if the student has not previously been screened according to the requirements of section 121A.17. If this amount of aid is insufficient, the district may permanently transfer from the general fund an amount that, when added to the aid, is sufficient. Developmental screening aid shall not be paid for any student who is screened more than 30 days after the first day of attendance at a public school kindergarten, except if a student transfers to another public school kindergarten within 30 days after first enrolling in a Minnesota public school kindergarten program. In this case, if the student has not been screened, the district to which the student transfers may receive developmental screening aid for screening that student when the screening is performed within 30 days of the transfer date.

History: 1991 c 265 art 4 s 7; 1993 c 224 art 4 s 18; 1998 c 397 art 3 s 67,103; art 11 s 3; 1999 c 205 art 1 s 40; 1Sp2005 c 5 art 7 s 3; 2006 c 282 art 2 s 5; 2008 c 363 art 2 s 1



Section 121A.21 — SCHOOL HEALTH SERVICES.

(a) Every school board must provide services to promote the health of its pupils.

(b) The board of a district with 1,000 pupils or more in average daily membership in early childhood family education, preschool disabled, elementary, and secondary programs must comply with the requirements of this paragraph. It may use one or a combination of the following methods:

(1) employ personnel, including at least one full-time equivalent licensed school nurse;

(2) contract with a public or private health organization or another public agency for personnel during the regular school year, determined appropriate by the board, who are currently licensed under chapter 148 and who are certified public health nurses; or

(3) enter into another arrangement approved by the commissioner.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53,103; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17; 1Sp2003 c 9 art 12 s 2; 2005 c 56 s 1



Section 121A.215 — LOCAL SCHOOL DISTRICT WELLNESS POLICIES; WEB SITE.

When available, a school district must post its current local school wellness policy on its Web site.

History: 2010 c 396 s 3



Section 121A.22 — ADMINISTRATION OF DRUGS AND MEDICINE.

Subdivision 1. Applicability. This section applies only:

(1) when the parent of a pupil requests school personnel to administer drugs or medicine to the pupil; or

(2) when administration is allowed by the individualized education program of a child with a disability.

The request of a parent may be oral or in writing. An oral request must be reduced to writing within two school days, provided that the district may rely on an oral request until a written request is received.

Subd. 2. Exclusions. In addition, this section does not apply to drugs or medicine that are:

(1) purchased without a prescription;

(2) used by a pupil who is 18 years old or older;

(3) used in connection with services for which a minor may give effective consent, including section 144.343, subdivision 1, and any other law;

(4) used in situations in which, in the judgment of the school personnel who are present or available, the risk to the pupil's life or health is of such a nature that drugs or medicine should be given without delay;

(5) used off the school grounds;

(6) used in connection with athletics or extra curricular activities;

(7) used in connection with activities that occur before or after the regular school day;

(8) provided or administered by a public health agency to prevent or control an illness or a disease outbreak as provided for in sections 144.05 and 144.12;

(9) prescription asthma or reactive airway disease medications self-administered by a pupil with an asthma inhaler if the district has received a written authorization from the pupil's parent permitting the pupil to self-administer the medication, the inhaler is properly labeled for that student, and the parent has not requested school personnel to administer the medication to the pupil. The parent must submit written authorization for the pupil to self-administer the medication each school year; or

(10) epinephrine auto-injectors, consistent with section 121A.2205, if the parent and prescribing medical professional annually inform the pupil's school in writing that (i) the pupil may possess the epinephrine or (ii) the pupil is unable to possess the epinephrine and requires immediate access to epinephrine auto-injectors that the parent provides properly labeled to the school for the pupil as needed.

Subd. 3. Labeling. Drugs or medicine subject to this section must be in a container with a label prepared by a pharmacist according to section 151.212 and applicable rules.

Subd. 4. Administration. Drugs and medicine subject to this section must be administered in a manner consistent with instructions on the label. Drugs and medicine subject to this section must be administered, to the extent possible, according to school board procedures that must be developed in consultation:

(1) with a school nurse, in a district that employs a school nurse;

(2) with a licensed school nurse, in a district that employs a licensed school nurse;

(3) with a public or private health or health-related organization, in a district that contracts with a public or private health or health-related organization, according to section 121A.21; or

(4) with the appropriate party, in a district that has an arrangement approved by the commissioner of education, according to section 121A.21.

Subd. 5. Children with a disability. For drugs or medicine used by children with a disability, administration may be as provided in the individualized education program.

Subd. 6. Health treatments. For the purpose of this section, special health treatments and health functions, such as catheterization, tracheostomy suctioning, and gastrostomy feedings, do not constitute administration of drugs or medicine.

History: 1988 c 626 s 2; 1991 c 265 art 3 s 38; 1998 c 397 art 3 s 103; art 11 s 3; 1998 c 398 art 5 s 55; 2001 c 84 s 1; 2003 c 130 s 12; 2004 c 294 art 2 s 6; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 3 s 6



Section 121A.2205 — POSSESSION AND USE OF EPINEPHRINE AUTO-INJECTORS; MODEL POLICY.

Subdivision 1. Definitions. As used in this section:

(1) "administer" means the direct application of an epinephrine auto-injector to the body of an individual;

(2) "epinephrine auto-injector" means a device that automatically injects a premeasured dose of epinephrine; and

(3) "school" means a public school under section 120A.22, subdivision 4, or a nonpublic school, excluding a home school, under section 120A.22, subdivision 4, that is subject to the federal Americans with Disabilities Act.

Subd. 2. Plan for use of epinephrine auto-injectors. (a) At the start of each school year or at the time a student enrolls in school, whichever is first, a student's parent, school staff, including those responsible for student health care, and the prescribing medical professional must develop and implement an individualized written health plan for a student who is prescribed epinephrine auto-injectors that enables the student to:

(1) possess epinephrine auto-injectors; or

(2) if the parent and prescribing medical professional determine the student is unable to possess the epinephrine, have immediate access to epinephrine auto-injectors in close proximity to the student at all times during the instructional day.

The plan must designate the school staff responsible for implementing the student's health plan, including recognizing anaphylaxis and administering epinephrine auto-injectors when required, consistent with section 121A.22, subdivision 2, clause (10). This health plan may be included in a student's 504 plan.

(b) Other nonpublic schools are encouraged to develop and implement an individualized written health plan for students requiring epinephrine auto-injectors, consistent with this section and section 121A.22, subdivision 2, clause (10).

(c) A school district and its agents and employees are immune from liability for any act or failure to act, made in good faith, in implementing this section and section 121A.2207.

(d) The education commissioner may develop and transmit to interested schools a model policy and individualized health plan form consistent with this section and federal 504 plan requirements. The policy and form may:

(1) assess a student's ability to safely possess epinephrine auto-injectors;

(2) identify staff training needs related to recognizing anaphylaxis and administering epinephrine when needed;

(3) accommodate a student's need to possess or have immediate access to epinephrine auto-injectors in close proximity to the student at all times during the instructional day; and

(4) ensure that the student's parent provides properly labeled epinephrine auto-injectors to the school for the student as needed.

(e) Additional epinephrine auto-injectors may be available in school first aid kits.

(f) The school board of the school district must define instructional day for the purposes of this section.

History: 2004 c 294 art 2 s 7; 2013 c 116 art 3 s 7



Section 121A.2207 — LIFE-THREATENING ALLERGIES IN SCHOOLS; STOCK SUPPLY OF EPINEPHRINE AUTO-INJECTORS.

Subdivision 1. Districts and schools permitted to maintain supply. Notwithstanding section 151.37, districts and schools may obtain and possess epinephrine auto-injectors to be maintained and administered by school personnel to a student or other individual if, in good faith, it is determined that person is experiencing anaphylaxis regardless of whether the student or other individual has a prescription for an epinephrine auto-injector. The administration of an epinephrine auto-injector in accordance with this section is not the practice of medicine.

Subd. 2. Arrangements with manufacturers. A district or school may enter into arrangements with manufacturers of epinephrine auto-injectors to obtain epinephrine auto-injectors at fair-market, free, or reduced prices. A third party, other than a manufacturer or supplier, may pay for a school's supply of epinephrine auto-injectors.

History: 2013 c 116 art 3 s 8



Section 121A.221 — POSSESSION AND USE OF ASTHMA INHALERS BY ASTHMATIC STUDENTS.

(a) In a school district that employs a school nurse or provides school nursing services under another arrangement, the school nurse or other appropriate party must assess the student's knowledge and skills to safely possess and use an asthma inhaler in a school setting and enter into the student's school health record a plan to implement safe possession and use of asthma inhalers.

(b) In a school that does not have a school nurse or school nursing services, the student's parent or guardian must submit written verification from the prescribing professional that documents an assessment of the student's knowledge and skills to safely possess and use an asthma inhaler in a school setting has been completed.

History: 2001 c 84 s 2



Section 121A.222 — POSSESSION AND USE OF NONPRESCRIPTION PAIN RELIEVERS BY SECONDARY STUDENTS.

A secondary student may possess and use nonprescription pain relief in a manner consistent with the labeling, if the district has received a written authorization from the student's parent or guardian permitting the student to self-administer the medication. The parent or guardian must submit written authorization for the student to self-administer the medication each school year. The district may revoke a student's privilege to possess and use nonprescription pain relievers if the district determines that the student is abusing the privilege. This section does not apply to the possession or use of any drug or product containing ephedrine or pseudoephedrine as its sole active ingredient or as one of its active ingredients.

History: 2005 c 126 s 1



Section 121A.23 — PROGRAMS TO PREVENT AND REDUCE THE RISKS OF SEXUALLY TRANSMITTED INFECTIONS AND DISEASES.

Subdivision 1. Sexually transmitted infections and diseases program. The commissioner of education, in consultation with the commissioner of health, shall assist districts in developing and implementing a program to prevent and reduce the risk of sexually transmitted infections and diseases, including but not exclusive to human immune deficiency virus and human papilloma virus. Each district must have a program that includes at least:

(1) planning materials, guidelines, and other technically accurate and updated information;

(2) a comprehensive, technically accurate, and updated curriculum that includes helping students to abstain from sexual activity until marriage;

(3) cooperation and coordination among districts and SCs;

(4) a targeting of adolescents, especially those who may be at high risk of contracting sexually transmitted infections and diseases, for prevention efforts;

(5) involvement of parents and other community members;

(6) in-service training for appropriate district staff and school board members;

(7) collaboration with state agencies and organizations having a sexually transmitted infection and disease prevention or sexually transmitted infection and disease risk reduction program;

(8) collaboration with local community health services, agencies and organizations having a sexually transmitted infection and disease prevention or sexually transmitted infection and disease risk reduction program; and

(9) participation by state and local student organizations.

The department may provide assistance at a neutral site to a nonpublic school participating in a district's program. District programs must not conflict with the health and wellness curriculum developed under Laws 1987, chapter 398, article 5, section 2, subdivision 7.

If a district fails to develop and implement a program to prevent and reduce the risk of sexually transmitted infection and disease, the department must assist the service cooperative in the region serving that district to develop or implement the program.

Subd. 2. Funding sources. Districts may accept funds for sexually transmitted infection and disease prevention programs developed and implemented under this section from public and private sources including public health funds and foundations, department professional development funds, federal block grants or other federal or state grants.

History: 1988 c 718 art 5 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 3,103; 1999 c 241 art 2 s 1; 2003 c 130 s 12



Section 121A.25 — CHEMICAL ABUSE PREASSESSMENT TEAMS; DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 121A.26 to 121A.29 and 121A.61, subdivision 3.

Subd. 2. Controlled substances. "Controlled substances" means the term as defined in section 152.01, subdivision 4, and "marijuana" as defined in section 152.01, subdivision 9.

Subd. 3. Chemical abuse. "Chemical abuse" means use of any psychoactive or mood-altering chemical substance, without compelling medical reason, in a manner that induces mental, emotional, or physical impairment and causes socially dysfunctional or socially disordering behavior, to the extent that the minor's normal functioning in academic, school, or social activities is chronically impaired.

Subd. 4. Teachers. "Teachers" has the meaning given it in section 122A.15, subdivision 1.

History: 1987 c 295 s 1; 1998 c 397 art 9 s 26; art 11 s 3; 2000 c 254 s 3



Section 121A.26 — SCHOOL PREASSESSMENT TEAMS.

Every public school, and every nonpublic school that participates in a school district chemical abuse program shall establish a chemical abuse preassessment team. The preassessment team must be composed of classroom teachers, administrators, and to the extent they exist in each school, school nurse, school counselor or psychologist, social worker, chemical abuse specialist, and other appropriate professional staff. The superintendents or their designees shall designate the team members in the public schools. The preassessment team is responsible for addressing reports of chemical abuse problems and making recommendations for appropriate responses to the individual reported cases.

Within 45 days after receiving an individual reported case, the preassessment team shall make a determination whether to provide the student and, in the case of a minor, the student's parents with information about school and community services in connection with chemical abuse. Data may be disclosed without consent in health and safety emergencies pursuant to section 13.32 and applicable federal law and regulations.

Notwithstanding section 138.163, destruction of records identifying individual students shall be governed by this section. If the preassessment team decides not to provide a student and, in the case of a minor, the student's parents with information about school or community services in connection with chemical abuse, records created or maintained by the preassessment team about the student shall be destroyed not later than six months after the determination is made. If the preassessment team decides to provide a student and, in the case of a minor, the student's parents with information about school or community services in connection with chemical abuse, records created or maintained by the preassessment team about the student shall be destroyed not later than six months after the student is no longer enrolled in the district.

History: 1987 c 295 s 2; 1988 c 691 s 1; 1998 c 397 art 9 s 26



Section 121A.28 — LAW ENFORCEMENT RECORDS.

A law enforcement agency shall provide notice of any drug incident occurring within the agency's jurisdiction, in which the agency has probable cause to believe a student violated section 152.021, 152.022, 152.023, 152.024, 152.025, 152.0262, 152.027, 152.092, 152.097, or 340A.503, subdivision 1, 2, or 3. The notice shall be in writing and shall be provided, within two weeks after an incident occurs, to the chemical abuse preassessment team in the school where the student is enrolled.

History: 1988 c 691 s 3; 1991 c 199 art 1 s 33; 1998 c 397 art 9 s 26; 2001 c 18 s 1; 2005 c 136 art 7 s 21



Section 121A.29 — REPORTING; CHEMICAL ABUSE.

Subdivision 1. Teacher's duty. A teacher in a nonpublic school participating in a school district chemical use program, or a public school teacher, who knows or has reason to believe that a student is using, possessing, or transferring alcohol or a controlled substance while on the school premises or involved in school-related activities, shall immediately notify the school's chemical abuse preassessment team of this information. A teacher who complies with this section shall be defended and indemnified under section 466.07, subdivision 1, in any action for damages arising out of the compliance.

Subd. 2. Other reports. Nothing in this section prevents a teacher or any other school employee from reporting to a law enforcement agency any violation of law occurring on school premises or at school sponsored events.

History: 1987 c 295 s 4; 1988 c 691 s 4; 1998 c 397 art 9 s 26



Section 121A.30 — PESTICIDE APPLICATION AT SCHOOLS.

Subdivision 1. Parents' Right-to-Know Act. Subdivisions 2 to 14 may be cited as the Janet B. Johnson Parents' Right-to-Know Act of 2000.

Subd. 2. Pesticide application notification. A school that plans to apply a pesticide which is a toxicity category I, II, or III pesticide product, as classified by the United States Environmental Protection Agency, or a restricted use pesticide, as designated under the Federal Insecticide, Fungicide, and Rodenticide Act, on school property, must provide a notice to parents and employees that it applies such pesticides. The notice required under subdivision 3 must:

(1) provide that an estimated schedule of the pesticide applications is available for review or copying at the school offices where such pesticides are applied;

(2) state that long-term health effects on children from the application of such pesticides or the class of chemicals to which they belong may not be fully understood;

(3) inform parents that a parent may request to be notified by the school in the manner specified in subdivision 6 before any application of a pesticide listed in this subdivision.

Subd. 3. Notice; timing; distribution. The notice must be provided no later than September 15 of each school year during which pesticides listed in subdivision 2 are planned to be applied. The notice may be included with other notices provided by the school, but must be separately identified and clearly visible to the reader.

Subd. 4. School handbook or statement of policies. In addition to the notice provided according to subdivision 3, a school that is required to provide notice under this section shall include in an official school handbook or official school policy guide of a general nature a section informing parents that an estimated schedule of applications of pesticides listed in subdivision 2 is available for review or copying at the school offices, and that a parent may receive prior notice of each application if specifically requested.

Subd. 5. Notice availability. A school that uses a pesticide listed in subdivision 2 must keep a copy of all notifications required under subdivisions 2 and 3 for at least six years in a manner available to the public.

Subd. 6. Notification for individual parents. A parent of a student at a school may request that the school principal or other person having general control and supervision of the school notify the parent prior to the application of any pesticides listed in subdivision 2 at the school on a day different from the days specified in the notice under subdivision 3. The school principal or other person having general control and supervision of the school must provide reasonable notice to a parent who has requested such notification prior to applying such pesticides. The notice may be waived for emergency applications required only by appropriate state or local health officials. The notice must include the pesticide to be applied, the time of the planned application, and the location at the school of the planned application. A school may request reimbursement for the school's reasonable costs of providing notice under this subdivision, including any costs of mailing, from individuals requesting notification under this subdivision.

Subd. 7. Model notice. The Department of Health, in consultation with the Department of Education, the Pollution Control Agency, and University of Minnesota Extension Service, shall develop and make available to schools by August 1, 2000, a model notice in a form that can be used by a school if it chooses to do so. The model notice must include the information required by this section. The Department of Health must provide an opportunity for environmental groups, interested parents, public health organizations, and other parties to work with the department in developing the model notice.

Subd. 8. Plan. A school is not required to adopt an integrated pest management plan. A school board may only notify students, parents, or employees that it has adopted an integrated pest management plan if the plan is a managed pest control program designed to minimize the risk to human health and the environment and to reduce the use of chemical pesticides, and which ranks the district's response to pests in the following manner:

(1) identifying pests which need to be controlled;

(2) establishing tolerable limits of each identified pest;

(3) designing future buildings and landscapes to prevent identified pests;

(4) excluding identified pests from sites and buildings using maintenance practices;

(5) adapting cleaning activities and best management practices to minimize the number of pests;

(6) using mechanical methods of controlling identified pests; and

(7) controlling identified pests using the least toxic pesticides with the least exposure to persons as is practicable.

Subd. 9. Pesticide defined; cleaning products excluded. For purposes of this section, the term "pesticide" has the meaning given it in section 18B.01, subdivision 18, except that it does not include any disinfectants, sanitizers, deodorizers, or antimicrobial agents used for general cleaning purposes.

Subd. 10. Pest defined. For purposes of this section, the term "pest" has the meaning given it in section 18B.01, subdivision 17.

Subd. 11. School defined. For the purposes of this section, "school" means a school as defined in section 120A.22, subdivision 4, excluding home schools.

Subd. 12. Immunity from liability. No cause of action may be brought against a school district, a school, or the districts or school's employees or agents for any failure to comply with the requirements under this section.

Subd. 13. Evidence of failure to comply excluded. A failure to comply with the requirements of this section may not be presented as evidence in any lawsuit based upon physical injury resulting from exposure to pesticides applied at a school.

Subd. 14. No special rights. Nothing in this section affects the duty of a parent or a student to comply with the compulsory attendance law or the duty of a school employee to comply with the provisions of an applicable employment contract or policy.

History: 1986 c 444; 2000 c 489 art 7 s 1; 2003 c 130 s 12; 1Sp2005 c 1 art 2 s 161



Section 121A.31 — SAFETY REQUIREMENT GUIDELINES.

The department, in cooperation with the Minnesota Fire Marshal's Division, must develop guidelines for school lab safety. The guidelines shall include a list of safety requirements and an explanation of the minimum state and national laws, codes, and standards affecting school lab safety the Minnesota fire marshal considers necessary for schools to implement. The district superintendent shall ensure that every school lab within the district complies with the school lab safety requirements. Lack of funding is not an excuse for noncompliance.

History: 1989 c 329 art 9 s 13; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 9 s 7,26



Section 121A.32 — EYE PROTECTIVE DEVICES.

Subdivision 1. Requirement to wear eye protective devices. Every person shall wear industrial quality eye protective devices when participating in, observing or performing any function in connection with, any courses or activities taking place in eye protection areas, as defined in subdivision 3, of any school, college, university or other educational institution in the state.

Subd. 2. Penalty for failure to wear eye protective devices. Any student failing to comply with such requirements may be temporarily suspended from participation in said course and the registration of a student for such course may be canceled for willful, flagrant, or repeated failure to observe the above requirements.

Subd. 3. Eye protection areas. Eye protection areas shall include, but not to be limited to, vocational or industrial art shops, science or other school laboratories, or school or institutional facilities in which activities are taking place and materials are being used involving:

(1) hot molten metals;

(2) milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials;

(3) heat treatment, tempering or kiln firing of any metal or other materials;

(4) gas or electric arc welding;

(5) repair or servicing of any vehicle or mechanical equipment;

(6) any other activity or operation involving work in any area that is potentially hazardous to the eye.

Subd. 4. Protective-corrective lenses. Any person desiring protective-corrective lenses instead of the protective devices supplied by the educational institution shall pay for, procure, keep, and use industrial quality eye protective devices.

Subd. 5. Industrial quality eye protective devices defined. "Industrial quality eye protective devices," as used in this section, shall mean devices meeting the standards of the American National Standard Institute, currently identified as Z87.1-1968.

History: Ex1967 c 14 s 1 subds 1-6; 1976 c 40 s 1; 1986 c 444; 1998 c 397 art 9 s 26



Section 121A.33 — CERTAIN MERCURY USE IN SCHOOLS PROHIBITED.

(a) For the purposes of this section, "school" has the meaning given under section 120A.22, subdivision 4, excluding home schools.

(b) After December 31, 2007, a school shall not:

(1) purchase or use elemental mercury for any purpose; and

(2) purchase or use an instrument of measurement that contains mercury, including, but not limited to, a thermometer, barometer, or sphygmomanometer, or a manometer containing mercury.

(c) After December 31, 2009, a school shall not:

(1) store elemental mercury for any purpose; and

(2) store an instrument of measurement that contains mercury, including, but not limited to, a thermometer, barometer, sphygmomanometer, or a manometer containing mercury.

(d) This section does not apply to thermostats for heating, ventilation, and air conditioning in the school.

History: 2007 c 109 s 16



Section 121A.34 — SCHOOL SAFETY PATROLS.

Subdivision 1. Establishment. In the exercise of authorized control and supervision over pupils attending schools and other educational institutions, both public and private, the governing board or other directing authority of any such school or institution is empowered to authorize the organization and supervision of school safety patrols for the purpose of influencing and encouraging other pupils to refrain from crossing public highways at points other than regular crossings and for the purpose of directing pupils when and where to cross highways.

Subd. 2. Appointment of members. Unless the parents or guardian of a pupil object in writing to the school authorities to the appointment of the pupil on a school safety patrol, it is lawful for any pupil over nine years of age to be appointed and designated as a member of the patrol in any school in which there are no pupils who have attained such age, any pupil in the highest grade therein may be so appointed and designated. School authorities may also appoint and designate nonpupil adults as members of a school safety patrol on a voluntary or for-hire basis.

Subd. 3. Liability not to attach. No liability shall attach either to the school, educational institution, governing board, directing authority, or any individual director, board member, superintendent, principal, teacher, or other school authority by virtue of the organization, maintenance, or operation of such a school safety patrol because of injuries sustained by any pupil, whether a member of the patrol or otherwise by reason of the operation and maintenance of the patrol.

Subd. 4. Identify, operation. Identification and operation of school safety patrols shall be uniform throughout the state and the method of identification and signals to be used shall be as prescribed by the commissioner of public safety. School safety patrol members may wear fluorescent reflective vests.

Subd. 5. Belts and other accessories. Notwithstanding Minnesota Rules, part 7415.0300, vests, sashes, ponchos, and Sam Browne belts worn by school safety patrol members may be fluorescent yellow, fluorescent yellow-green, or blaze orange.

Subd. 6. School safety patrol flags. Notwithstanding any rule of the commissioner of public safety, school safety patrol flags may be (1) blaze orange with a yellow octagon bearing the word "Stop" in black letters, or (2) fluorescent yellow or fluorescent yellow-green with an octagon of sharply contrasting color bearing the word "Stop" in black letters.

History: Ex1959 c 71 art 7 s 15; 1971 c 491 s 4; 1994 c 647 art 12 s 10; 1995 c 103 s 1; 1Sp1995 c 3 art 2 s 29; 1998 c 397 art 9 s 5,6,26; 2004 c 294 art 1 s 1,2



Section 121A.37 — YOUTH SPORTS PROGRAMS.

(a) Consistent with section 121A.38, any municipality, business, or nonprofit organization that organizes a youth athletic activity for which an activity fee is charged shall:

(1) make information accessible to all participating coaches, officials, and youth athletes and their parents or guardians about the nature and risks of concussions, including the effects and risks of continuing to play after receiving a concussion, and the protocols and content, consistent with current medical knowledge from the Centers for Disease Control and Prevention, related to:

(i) the nature and risks of concussions associated with athletic activity;

(ii) the signs, symptoms, and behaviors consistent with a concussion;

(iii) the need to alert appropriate medical professionals for urgent diagnosis and treatment when a youth athlete is suspected or observed to have received a concussion; and

(iv) the need for a youth athlete who sustains a concussion to follow proper medical direction and protocols for treatment and returning to play; and

(2) require all participating coaches and officials to receive initial online training and online training at least once every three calendar years thereafter, consistent with clause (1) and the Concussion in Youth Sports online training program available on the Centers for Disease Control and Prevention Web site.

(b) A coach or official shall remove a youth athlete from participating in any youth athletic activity when the youth athlete:

(1) exhibits signs, symptoms, or behaviors consistent with a concussion; or

(2) is suspected of sustaining a concussion.

(c) When a coach or official removes a youth athlete from participating in a youth athletic activity because of a concussion, the youth athlete may not again participate in the activity until the youth athlete:

(1) no longer exhibits signs, symptoms, or behaviors consistent with a concussion; and

(2) is evaluated by a provider trained and experienced in evaluating and managing concussions and the provider gives the youth athlete written permission to again participate in the activity.

(d) Failing to remove a youth athlete from an activity under this section does not violate section 604A.11, subdivision 2, clause (6), consistent with paragraph (e).

(e) This section does not create any additional liability for, or create any new cause of legal action against, a municipality, business, or nonprofit organization or any officer, employee, or volunteer of a municipality, business, or nonprofit organization.

(f) For the purposes of this section, a municipality means a home rule charter city, a statutory city, or a town.

History: 2011 c 90 s 1



Section 121A.38 — CONCUSSION PROCEDURES.

Subdivision 1. Definitions. (a) For purposes of this section and section 121A.37, the following terms have the meanings given them.

(b) "Concussion" means a complex pathophysiological process affecting the brain, induced by traumatic biokinetic forces caused by a direct blow to either the head, face, or neck, or elsewhere on the body with an impulsive force transmitted to the head, that may involve the rapid onset of short-lived impairment of neurological function and clinical symptoms, loss of consciousness, or prolonged postconcussive symptoms.

(c) "Provider" means a health care provider who is:

(1) registered, licensed, certified, or otherwise statutorily authorized by the state to provide medical treatment;

(2) trained and experienced in evaluating and managing pediatric concussions; and

(3) practicing within the person's medical training and scope of practice.

(d) "Youth athlete" means a young person through age 18 who actively participates in an athletic activity, including a sport.

(e) "Youth athletic activity" means any sport or other athletic activity related to competition, practice, or training exercises which is intended for youth athletes and at which a coach or official is present in an official capacity as a coach or official. For purposes of school-sponsored sports under this section, youth athletic activities are extracurricular athletic activities.

Subd. 2. School-sponsored sports. (a) The appropriate sports governing body, including the high school league under chapter 128C, among other sports governing bodies, shall work with public and nonpublic school coaches, officials, and youth athletes and their parents or guardians to make information available about the nature and risks of concussions, including the effects of continuing to play after receiving a concussion. The information shall include protocols and content, consistent with current medical knowledge from the Centers for Disease Control and Prevention, related to:

(1) the nature and risks of concussions associated with athletic activity;

(2) the signs, symptoms, and behaviors consistent with a concussion;

(3) the need to alert appropriate medical professionals for urgent diagnosis and treatment when a youth athlete is suspected or observed to have received a concussion; and

(4) the need for a youth athlete who sustains a concussion to follow proper medical direction and protocols for treatment and returning to play.

A sports governing body that posts or provides appropriate links to the information indicated in this paragraph has complied with the requirements of this paragraph.

(b) Consistent with paragraph (a), the appropriate sports governing body shall provide access to the Concussion in Youth Sports online training program available on the Centers for Disease Control and Prevention Web site. Each school coach and official involved in youth athletic activities must receive initial online training and online training at least once every three school years thereafter.

(c) At the start of each school year, school officials shall make information available about the nature and risks of concussions to youth athletes and their parents or guardians. If a parent of a youth athlete must sign a consent form to allow the youth athlete to participate in a school-sponsored athletic activity, the form must include information about the nature and risk of concussions.

(d) A coach or official shall remove a youth athlete from participating in any youth athletic activity when the youth athlete:

(1) exhibits signs, symptoms, or behaviors consistent with a concussion; or

(2) is suspected of sustaining a concussion.

(e) When a coach or official removes a youth athlete from participating in a youth athletic activity because of a concussion, the youth athlete may not return to the activity until the youth athlete:

(1) no longer exhibits signs, symptoms, or behaviors consistent with a concussion; and

(2) is evaluated by a provider trained and experienced in evaluating and managing concussions and the provider gives the youth athlete written permission to again participate in the activity.

(f) Failing to remove a youth athlete from an activity as required under this section does not violate section 604A.11, subdivision 2, clause (6), consistent with paragraph (g).

(g) This section does not create any additional liability for, or create any new cause of legal action against, a school or school district or any officer, employee, or volunteer of a school or school district.

History: 2011 c 90 s 2



Section 121A.39 — SCHOOL COUNSELORS.

(a) A school district is strongly encouraged to have an adequate student-to-counselor ratio for its students beginning in the 2015-2016 school year and later.

(b) A school counselor shall assist a student in meeting the requirements for high school graduation, college and career exploration, and selection, college affordability planning, and successful transitions into postsecondary education or training.

History: 2012 c 207 s 2; 2013 c 116 art 3 s 9



Section 121A.40 — CITATION.

Sections 121A.40 to 121A.56 may be cited as the "Pupil Fair Dismissal Act."

History: 1974 c 572 s 1; 1Sp1997 c 4 art 7 s 10; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.41 — DEFINITIONS.

Subdivision 1. Applicability. As used in sections 121A.40 to 121A.56, the terms defined in this section shall have the meanings assigned them.

Subd. 2. Dismissal. "Dismissal" means the denial of the current educational program to any pupil, including exclusion, expulsion, and suspension. It does not include removal from class.

Subd. 3. District. "District" means any school district.

Subd. 4. Exclusion. "Exclusion" means an action taken by the school board to prevent enrollment or reenrollment of a pupil for a period that shall not extend beyond the school year.

Subd. 5. Expulsion. "Expulsion" means a school board action to prohibit an enrolled pupil from further attendance for up to 12 months from the date the pupil is expelled.

Subd. 6. Parent. "Parent" means (a) one of the pupil's parents, (b) in the case of divorce or legal separation, the parent or parents with physical custody of the pupil, including a noncustodial parent with legal custody who has provided the district with a current address and telephone number, or (c) a legally appointed guardian. In the case of a pupil with a disability under the age of 18, parent may include a district-appointed surrogate parent.

Subd. 7. Pupil. (a) "Pupil" means any student:

(1) without a disability under 21 years of age; or

(2) with a disability under 21 years old who has not received a regular high school diploma or for a child with a disability who becomes 21 years old during the school year but has not received a regular high school diploma, until the end of that school year; and

(3) who remains eligible to attend a public elementary or secondary school.

(b) A "student with a disability" or a "pupil with a disability" has the same meaning as a "child with a disability" under section 125A.02.

Subd. 8. School. "School" means any school defined in section 120A.05, subdivisions 9, 11, 13, and 17.

Subd. 9. School board. "School board" means the governing body of any school district.

Subd. 10. Suspension. "Suspension" means an action by the school administration, under rules promulgated by the school board, prohibiting a pupil from attending school for a period of no more than ten school days. If a suspension is longer than five days, the suspending administrator must provide the superintendent with a reason for the longer suspension. This definition does not apply to dismissal from school for one school day or less, except as provided in federal law for a student with a disability. Each suspension action may include a readmission plan. The readmission plan shall include, where appropriate, a provision for implementing alternative educational services upon readmission and may not be used to extend the current suspension. Consistent with section 125A.091, subdivision 5, the readmission plan must not obligate a parent to provide a sympathomimetic medication for the parent's child as a condition of readmission. The school administration may not impose consecutive suspensions against the same pupil for the same course of conduct, or incident of misconduct, except where the pupil will create an immediate and substantial danger to self or to surrounding persons or property, or where the district is in the process of initiating an expulsion, in which case the school administration may extend the suspension to a total of 15 school days.

Subd. 11. Alternative educational services. "Alternative educational services" may include, but are not limited to, special tutoring, modified curriculum, modified instruction, other modifications or adaptations, instruction through electronic media, special education services as indicated by appropriate assessment, homebound instruction, supervised homework, or enrollment in another district or in an alternative learning center under section 123A.05 selected to allow the pupil to progress toward meeting graduation standards under section 120B.02, although in a different setting.

History: 1974 c 572 s 2; 1975 c 162 s 41; 1983 c 7 s 1; 1983 c 163 s 1; 1983 c 243 s 5 subd 1; 1986 c 444; 1991 c 265 art 3 s 38; 1994 c 647 art 4 s 36; 1995 c 226 art 3 s 9; 1Sp1997 c 4 art 7 s 11-16; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 39-41; 1999 c 123 s 1; 1Sp2001 c 6 art 3 s 1; 1Sp2003 c 9 art 3 s 1; 1Sp2005 c 5 art 11 s 2; 2009 c 96 art 3 s 1,2



Section 121A.42 — POLICY.

No public school shall deny due process or equal protection of the law to any public school pupil involved in a dismissal proceeding which may result in suspension, exclusion, or expulsion.

History: 1974 c 572 s 3; 1998 c 397 art 9 s 26



Section 121A.43 — EXCLUSION AND EXPULSION OF PUPILS WITH A DISABILITY.

(a) Consistent with federal law governing days of removal and section 121A.46, school personnel may suspend a child with a disability. When a child with a disability has been suspended for more than five consecutive school days or ten cumulative school days in the same school year, and that suspension does not involve a recommendation for expulsion or exclusion or other change of placement under federal law, relevant members of the child's individualized education program team, including at least one of the child's teachers, shall meet and determine the extent to which the child needs services in order to continue to participate in the general education curriculum, although in another setting, and to progress toward meeting the goals in the child's individualized education program. That meeting must occur as soon as possible, but no more than ten days after the sixth consecutive day of suspension or the tenth cumulative day of suspension has elapsed.

(b) A dismissal for one school day or less is a day or a partial day of suspension if the child with a disability does not receive regular or special education instruction during that dismissal period. The notice requirements under section 121A.46 do not apply to a dismissal of one day or less.

(c) A child with a disability shall be provided alternative educational services to the extent a suspension exceeds five consecutive school days.

(d) Before initiating an expulsion or exclusion under sections 121A.40 to 121A.56, the district, relevant members of the child's individualized education program team, and the child's parent shall, consistent with federal law, determine whether the child's behavior was caused by or had a direct and substantial relationship to the child's disability and whether the child's conduct was a direct result of a failure to implement the child's individualized education program. When a child with a disability who has an individualized education program is excluded or expelled under sections 121A.40 to 121A.56 for misbehavior that is not a manifestation of the child's disability, the district shall continue to provide special education and related services during the exclusion or expulsion.

History: 1991 c 265 art 3 s 19,38; 1Sp1997 c 4 art 7 s 17; 1998 c 397 art 9 s 26; art 11 s 3; 1999 c 123 s 2; 1999 c 241 art 2 s 2; 2009 c 96 art 3 s 3



Section 121A.44 — EXPULSION FOR POSSESSION OF FIREARM.

(a) Notwithstanding the time limitation in section 121A.41, subdivision 5, a school board must expel for a period of at least one year a pupil who is determined to have brought a firearm to school except the board may modify this expulsion requirement for a pupil on a case-by-case basis. For the purposes of this section, firearm is as defined in United States Code, title 18, section 921.

(b) Notwithstanding chapter 13, a student's expulsion or withdrawal or transfer from a school after an expulsion action is initiated against the student for a weapons violation under paragraph (a) may be disclosed by the school district initiating the expulsion proceeding. Unless the information is otherwise public, the disclosure may be made only to another school district in connection with the possible admission of the student to the other district.

History: 1995 c 226 art 3 s 10; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.45 — GROUNDS FOR DISMISSAL.

Subdivision 1. Provision of alternative programs. No school shall dismiss any pupil without attempting to provide alternative educational services before dismissal proceedings, except where it appears that the pupil will create an immediate and substantial danger to self or to surrounding persons or property.

Subd. 2. Grounds for dismissal. A pupil may be dismissed on any of the following grounds:

(a) willful violation of any reasonable school board regulation. Such regulation must be clear and definite to provide notice to pupils that they must conform their conduct to its requirements;

(b) willful conduct that significantly disrupts the rights of others to an education, or the ability of school personnel to perform their duties, or school sponsored extracurricular activities; or

(c) willful conduct that endangers the pupil or other pupils, or surrounding persons, including school district employees, or property of the school.

Subd. 3. Parent notification and meeting. If a pupil's total days of removal from school exceeds ten cumulative days in a school year, the school district shall make reasonable attempts to convene a meeting with the pupil and the pupil's parent or guardian before subsequently removing the pupil from school and, with the permission of the parent or guardian, arrange for a mental health screening for the pupil. The district is not required to pay for the mental health screening. The purpose of this meeting is to attempt to determine the pupil's need for assessment or other services or whether the parent or guardian should have the pupil assessed or diagnosed to determine whether the pupil needs treatment for a mental health disorder.

History: 1974 c 572 s 4; 1978 c 764 s 93; 1986 c 444; 1Sp1997 c 4 art 7 s 18; 1998 c 397 art 9 s 26; 2001 c 183 s 1,2; 2004 c 294 art 2 s 8



Section 121A.46 — SUSPENSION PROCEDURES.

Subdivision 1. Informal administrative conference before suspension. The school administration shall not suspend a pupil from school without an informal administrative conference with the pupil. The informal administrative conference shall take place before the suspension, except where it appears that the pupil will create an immediate and substantial danger to self or to surrounding persons or property, in which case the conference shall take place as soon as practicable following the suspension.

Subd. 2. Administrator notifies pupil of grounds for suspension. At the informal administrative conference, a school administrator shall notify the pupil of the grounds for the suspension, provide an explanation of the evidence the authorities have, and the pupil may present the pupil's version of the facts.

Subd. 3. Written notice of grounds for suspension. A written notice containing the grounds for suspension, a brief statement of the facts, a description of the testimony, a readmission plan, and a copy of sections 121A.40 to 121A.56, shall be personally served upon the pupil at or before the time the suspension is to take effect, and upon the pupil's parent or guardian by mail within 48 hours of the conference. The district shall make reasonable efforts to notify the parents of the suspension by telephone as soon as possible following suspension. In the event a pupil is suspended without an informal administrative conference on the grounds that the pupil will create an immediate and substantial danger to surrounding persons or property, the written notice shall be served upon the pupil and the pupil's parent or guardian within 48 hours of the suspension. Service by mail is complete upon mailing.

Subd. 4. Suspension pending expulsion or exclusion hearing. Notwithstanding the provisions of subdivisions 1 and 3, the pupil may be suspended pending the school board's decision in the expulsion or exclusion hearing; provided that alternative educational services are implemented to the extent that suspension exceeds five days.

History: 1974 c 572 s 5; 1978 c 764 s 94; 1986 c 444; 1Sp1997 c 4 art 7 s 19-22; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.47 — EXCLUSION AND EXPULSION PROCEDURES.

Subdivision 1. Requiring a hearing; pupil may waive hearing. No exclusion or expulsion shall be imposed without a hearing, unless the right to a hearing is waived in writing by the pupil and parent or guardian. The action shall be initiated by the school board or its agent.

Subd. 2. Written notice. Written notice of intent to take action shall:

(a) be served upon the pupil and the pupil's parent or guardian personally or by mail;

(b) contain a complete statement of the facts, a list of the witnesses and a description of their testimony;

(c) state the date, time, and place of the hearing;

(d) be accompanied by a copy of sections 121A.40 to 121A.56;

(e) describe alternative educational services accorded the pupil in an attempt to avoid the expulsion proceedings; and

(f) inform the pupil and parent or guardian of the right to:

(1) have a representative of the pupil's own choosing, including legal counsel, at the hearing. The district shall advise the pupil's parent or guardian that free or low-cost legal assistance may be available and that a legal assistance resource list is available from the Department of Education;

(2) examine the pupil's records before the hearing;

(3) present evidence; and

(4) confront and cross-examine witnesses.

Subd. 3. Hearing schedule. The hearing shall be scheduled within ten days of the service of the written notice unless an extension, not to exceed five days, is requested for good cause by the school board, pupil, parent or guardian.

Subd. 4. Convenient time and place of hearing. The hearing shall be at a time and place reasonably convenient to pupil, parent or guardian.

Subd. 5. Closed or open hearing. The hearing shall be closed unless the pupil, parent or guardian requests an open hearing.

Subd. 6. Impartial hearer. The hearing shall take place before:

(1) an independent hearing officer;

(2) a member of the school board;

(3) a committee of the school board; or

(4) the full school board;

as determined by the school board. The hearing shall be conducted in a fair and impartial manner.

Subd. 7. Creating hearing record. The school board shall record the hearing proceedings at district expense, and a party may obtain a transcript at its own expense. Testimony shall be given under oath. The hearing officer or a member of the school board shall have the power to issue subpoenas and administer oaths.

Subd. 8. Access to pupil's records. At a reasonable time prior to the hearing, the pupil, parent or guardian, or representative, shall be given access to all public school system records pertaining to the pupil, including any tests or reports upon which the proposed action may be based.

Subd. 9. Pupil's right to compel testimony. The pupil, parent or guardian, or representative, shall have the right to compel the attendance of any official employee or agent of the public school system or any public employee or any other person who may have evidence upon which the proposed action may be based, and to confront and to cross-examine any witness testifying for the public school system.

Subd. 10. Pupil's right to present evidence and testimony. The pupil, parent or guardian, or representative, shall have the right to present evidence and testimony, including expert psychological or educational testimony.

Subd. 11. Pupil not compelled to testify. The pupil cannot be compelled to testify in the dismissal proceedings.

Subd. 12. Hearer's recommendation limited to evidence at hearing; service within two days. The recommendation of the hearing officer or school board member or committee shall be based solely upon substantial evidence presented at the hearing and must be made to the school board and served upon the parties within two days of the end of the hearing.

Subd. 13. Basis of school board decision; opportunity for comment. The school board shall base its decision upon the recommendation of the hearing officer or school board member or committee and shall render its decision at a meeting held within five days after receiving the recommendation. The school board may provide the parties with the opportunity to present exceptions and comments to the hearing officer's recommendations provided that neither party presents any evidence not admitted at the hearing. The decision by the school board must be based on the record, must be in writing, and must state the controlling facts on which the decision is made in sufficient detail to apprise the parties and the commissioner of education of the basis and reason for the decision.

Subd. 14. Admission or readmission plan. (a) A school administrator shall prepare and enforce an admission or readmission plan for any pupil who is excluded or expelled from school. The plan may include measures to improve the pupil's behavior, including completing a character education program, consistent with section 120B.232, subdivision 1, and require parental involvement in the admission or readmission process, and may indicate the consequences to the pupil of not improving the pupil's behavior.

(b) The definition of suspension under section 121A.41, subdivision 10, does not apply to a student's dismissal from school for one school day or less, except as provided under federal law for a student with a disability. Each suspension action may include a readmission plan. A readmission plan must provide, where appropriate, alternative education services, which must not be used to extend the student's current suspension period. Consistent with section 125A.091, subdivision 5, a readmission plan must not obligate a parent or guardian to provide psychotropic drugs to their student as a condition of readmission. School officials must not use the refusal of a parent or guardian to consent to the administration of psychotropic drugs to their student or to consent to a psychiatric evaluation, screening or examination of the student as a ground, by itself, to prohibit the student from attending class or participating in a school-related activity, or as a basis of a charge of child abuse, child neglect or medical or educational neglect.

History: 1974 c 572 s 6; 1986 c 444; 1994 c 647 art 4 s 37; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 23-28; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 42; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 30



Section 121A.48 — GOOD FAITH EXCEPTION.

A violation of the technical provisions of the Pupil Fair Dismissal Act, made in good faith, is not a defense to a disciplinary procedure under the act unless the pupil can demonstrate actual prejudice as a result of the violation.

History: 1Sp1995 c 3 art 9 s 30; 1Sp1997 c 4 art 7 s 29; 1998 c 397 art 9 s 26



Section 121A.49 — APPEAL.

A party to an exclusion or expulsion decision made under sections 121A.40 to 121A.56 may appeal the decision to the commissioner of education within 21 calendar days of school board action. Upon being served with a notice of appeal, the district shall provide the commissioner and the parent or guardian with a complete copy of the hearing record within five days of its receipt of the notice of appeal. All written submissions by the appellant must be submitted and served on the respondent within ten days of its actual receipt of the transcript. All written submissions by the respondent must be submitted and served on the appellant within ten days of its actual receipt of the written submissions of the appellant. The decision of the school board must be implemented during the appeal to the commissioner.

In an appeal under this section, the commissioner may affirm the decision of the agency, may remand the decision for additional findings, or may reverse or modify the decision if the substantial rights of the petitioners have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) in violation of constitutional provisions;

(2) in excess of the statutory authority or jurisdiction of the school district;

(3) made upon unlawful procedure, except as provided in section 121A.48;

(4) affected by other error of law;

(5) unsupported by substantial evidence in view of the entire record submitted; or

(6) arbitrary or capricious.

The commissioner or the commissioner's representative shall make a final decision based upon the record. The commissioner shall issue a decision within 30 calendar days of receiving the entire record and the parties' written submission on appeal. The commissioner's decision shall be final and binding upon the parties after the time for appeal expires under section 121A.50.

History: 1974 c 572 s 7; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 30; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 43; 2003 c 130 s 12



Section 121A.50 — JUDICIAL REVIEW.

The decision of the commissioner of education made under sections 121A.40 to 121A.56 is subject to judicial review under sections 14.63 to 14.69. The decision of the commissioner is stayed pending an appeal under this section.

History: 1974 c 572 s 8; 1983 c 247 s 60; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 31; 1998 c 397 art 9 s 26; art 11 s 3; 2003 c 130 s 12



Section 121A.51 — REPORTS TO SERVICE AGENCY.

The school board shall report any action taken pursuant to sections 121A.40 to 121A.56 to the appropriate public service agency, when the pupil is under the supervision of such agency.

History: 1974 c 572 s 9; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.52 — NONAPPLICATION OF COMPULSORY ATTENDANCE LAW.

The provisions of section 120A.22, subdivision 5, shall not apply to any pupil during a dismissal pursuant to sections 121A.40 to 121A.56.

History: 1974 c 572 s 10; 1989 c 209 art 2 s 11; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.53 — REPORT TO COMMISSIONER OF EDUCATION.

Subdivision 1. Exclusions and expulsions; physical assaults. The school board must report through the department electronic reporting system each exclusion or expulsion and each physical assault of a district employee by a student within 30 days of the effective date of the dismissal action or assault to the commissioner of education. This report must include a statement of alternative educational services, or other sanction, intervention, or resolution in response to the assault given the pupil and the reason for, the effective date, and the duration of the exclusion or expulsion or other sanction, intervention, or resolution. The report must also include the student's age, grade, gender, race, and special education status.

Subd. 2. Report. (a) The school board must include state student identification numbers of affected pupils on all dismissal and other disciplinary reports required by the department. The department must report annually to the commissioner summary data on the number of dismissals and physical assaults of district employees by a student by age, grade, gender, race, and special education status of the affected pupils. All dismissal and other disciplinary reports must be submitted through the department electronic reporting system.

(b) The commissioner must aggregate the district data reported under this section and include the aggregated data, including aggregated data on physical assaults of a district employee by a student, in the annual school performance reports under section 120B.36.

History: 1974 c 572 s 11; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 32; 1998 c 397 art 9 s 26; 1998 c 398 art 2 s 44; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 31; 2016 c 189 art 25 s 28



Section 121A.54 — NOTICE OF RIGHT TO BE REINSTATED.

Whenever a pupil fails to return to school within ten school days of the termination of dismissal, a school administrator shall inform the pupil and the pupil's parents by mail of the pupil's right to attend and to be reinstated in the public school.

History: 1974 c 572 s 12; 1986 c 444; 1Sp1997 c 4 art 7 s 33; 1998 c 397 art 9 s 26



Section 121A.55 — POLICIES TO BE ESTABLISHED.

(a) The commissioner of education shall promulgate guidelines to assist each school board. Each school board shall establish uniform criteria for dismissal and adopt written policies and rules to effectuate the purposes of sections 121A.40 to 121A.56. The policies shall emphasize preventing dismissals through early detection of problems and shall be designed to address students' inappropriate behavior from recurring. The policies shall recognize the continuing responsibility of the school for the education of the pupil during the dismissal period. The alternative educational services, if the pupil wishes to take advantage of them, must be adequate to allow the pupil to make progress towards meeting the graduation standards adopted under section 120B.02 and help prepare the pupil for readmission.

(b) An area learning center under section 123A.05 may not prohibit an expelled or excluded pupil from enrolling solely because a district expelled or excluded the pupil. The board of the area learning center may use the provisions of the Pupil Fair Dismissal Act to exclude a pupil or to require an admission plan.

(c) Each school district shall develop a policy and report it to the commissioner on the appropriate use of peace officers and crisis teams to remove students who have an individualized education program from school grounds.

History: 1974 c 572 s 13; 1986 c 444; 1994 c 647 art 4 s 38; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 34; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 45; 1Sp2003 c 9 art 2 s 4; 1Sp2011 c 11 art 3 s 12



Section 121A.56 — APPLICATION.

Subdivision 1. Prohibition against discrimination remains in effect. Sections 121A.40 to 121A.56 shall not be deemed to amend or otherwise affect or change section 363A.13, subdivision 2.

Subd. 2. Portions of school program for credit. Sections 121A.40 to 121A.56 shall apply only to those portions of the school program for which credit is granted.

History: 1974 c 572 s 14,15; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.575 — ALTERNATIVES TO PUPIL SUSPENSION.

Notwithstanding any law to the contrary and in accordance with sections 121A.40 to 121A.56, after a school administration notifies a pupil of the grounds for suspension, the school administration may, instead of imposing the suspension, do one or more of the following:

(1) strongly encourage a parent or guardian of the pupil to attend school with the pupil for one day;

(2) assign the pupil to attend school on Saturday as supervised by the principal or the principal's designee; and

(3) petition the juvenile court that the student is in need of services under chapter 260C.

History: 1Sp2005 c 5 art 2 s 32



Section 121A.58 — CORPORAL PUNISHMENT.

Subdivision 1. Definition. For the purpose of this section, "corporal punishment" means conduct involving:

(1) hitting or spanking a person with or without an object; or

(2) unreasonable physical force that causes bodily harm or substantial emotional harm.

Subd. 2. Corporal punishment not allowed. An employee or agent of a district shall not inflict corporal punishment or cause corporal punishment to be inflicted upon a pupil to reform unacceptable conduct or as a penalty for unacceptable conduct.

Subd. 3. Violation. Conduct that violates subdivision 2 is not a crime under section 645.241, but may be a crime under chapter 609 if the conduct violates a provision of chapter 609.

History: 1989 c 114 s 1; 1990 c 382 s 1; 1998 c 397 art 9 s 20,26



Section 121A.582 — STUDENT DISCIPLINE; REASONABLE FORCE.

Subdivision 1. Reasonable force standard. (a) A teacher or school principal, in exercising the person's lawful authority, may use reasonable force when it is necessary under the circumstances to correct or restrain a student or prevent bodily harm or death to another.

(b) A school employee, school bus driver, or other agent of a district, in exercising the person's lawful authority, may use reasonable force when it is necessary under the circumstances to restrain a student or prevent bodily harm or death to another.

(c) Paragraphs (a) and (b) do not authorize conduct prohibited under section 125A.0942.

Subd. 2. Civil liability. (a) A teacher or school principal who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (a), has a defense against a civil action for damages under section 123B.25.

(b) A school employee, bus driver, or other agent of a district who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (b), has a defense against a civil action for damages under section 123B.25.

Subd. 3. Criminal prosecution. (a) A teacher or school principal who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (a), has a defense against a criminal prosecution under section 609.06, subdivision 1.

(b) A school employee, bus driver, or other agent of a district who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (b), has a defense against a criminal prosecution under section 609.06, subdivision 1.

Subd. 4. Supplementary rights and defenses. Any right or defense in this section is supplementary to those specified in section 121A.58, 121A.67, 123B.25, or 609.06, subdivision 1.

History: 2000 c 489 art 6 s 3; 1Sp2001 c 6 art 2 s 6; 2014 c 272 art 4 s 1



Section 121A.585 — NOTICE OF RECORDING DEVICE ON A SCHOOL BUS.

If a video or audio recording device is placed on a school bus, the bus also must contain a sign or signs, conspicuously placed, notifying riders that their conversations or actions may be recorded on tape.

History: 1994 c 647 art 12 s 5; 1998 c 397 art 7 s 164



Section 121A.59 — BUS TRANSPORTATION A PRIVILEGE NOT A RIGHT.

Transportation by school bus is a privilege not a right for an eligible student. A student's eligibility to ride a school bus may be revoked for a violation of school bus safety or conduct policies, or for violation of any other law governing student conduct on a school bus, pursuant to a written school district discipline policy. Revocation of a student's bus riding privilege is not an exclusion, expulsion, or suspension under the Pupil Fair Dismissal Act. Revocation procedures for a student who is an individual with a disability under the Individuals with Disabilities Education Act, United States Code, title 20, section 1400 et seq., section 504 of the Rehabilitation Act of 1973, United States Code, title 29, section 794, and the Americans with Disabilities Act, Public Law 101-336, are governed by these provisions.

History: 1994 c 647 art 12 s 6; 1998 c 397 art 7 s 8,164



Section 121A.60 — DEFINITIONS.

Subdivision 1. Removal from class. "Removal from class" and "removal" mean any actions taken by a teacher, principal, or other school district employee to prohibit a pupil from attending a class or activity period for a period of time not to exceed five days, pursuant to procedures established in the school district discipline policy adopted by the school board pursuant to section 121A.61.

Subd. 2. Class period. "Class period" or "activity period" means a period of time as defined in the district's written discipline policy.

Subd. 3. [Repealed, 2012 c 239 art 2 s 21]

Subd. 4. [Repealed, 2012 c 239 art 2 s 21]

History: 1983 c 163 s 2; 1Sp1995 c 3 art 9 s 31; 1998 c 397 art 9 s 13,26; art 11 s 3



Section 121A.61 — DISCIPLINE AND REMOVAL OF STUDENTS FROM CLASS.

Subdivision 1. Required policy. Each school board must adopt a written districtwide school discipline policy which includes written rules of conduct for students, minimum consequences for violations of the rules, and grounds and procedures for removal of a student from class. The policy must be developed in consultation with administrators, teachers, employees, pupils, parents, community members, law enforcement agencies, county attorney offices, social service agencies, and such other individuals or organizations as the board determines appropriate. A school site council may adopt additional provisions to the policy subject to the approval of the school board.

Subd. 2. Grounds for removal from class. The policy must establish the various grounds for which a student may be removed from a class in the district for a period of time under the procedures specified in the policy. The policy must include a procedure for notifying and meeting with a student's parent or guardian to discuss the problem that is causing the student to be removed from class after the student has been removed from class more than ten times in one school year. The grounds in the policy must include at least the following provisions as well as other grounds determined appropriate by the board:

(a) willful conduct that significantly disrupts the rights of others to an education, including conduct that interferes with a teacher's ability to teach or communicate effectively with students in a class or with the ability of other students to learn;

(b) willful conduct that endangers surrounding persons, including school district employees, the student or other students, or the property of the school; and

(c) willful violation of any rule of conduct specified in the discipline policy adopted by the board.

Subd. 3. Policy components. The policy must include at least the following components:

(a) rules governing student conduct and procedures for informing students of the rules;

(b) the grounds for removal of a student from a class;

(c) the authority of the classroom teacher to remove students from the classroom pursuant to procedures and rules established in the district's policy;

(d) the procedures for removal of a student from a class by a teacher, school administrator, or other school district employee;

(e) the period of time for which a student may be removed from a class, which may not exceed five class periods for a violation of a rule of conduct;

(f) provisions relating to the responsibility for and custody of a student removed from a class;

(g) the procedures for return of a student to the specified class from which the student has been removed;

(h) the procedures for notifying a student and the student's parents or guardian of violations of the rules of conduct and of resulting disciplinary actions;

(i) any procedures determined appropriate for encouraging early involvement of parents or guardians in attempts to improve a student's behavior;

(j) any procedures determined appropriate for encouraging early detection of behavioral problems;

(k) any procedures determined appropriate for referring a student in need of special education services to those services;

(1) the procedures for consideration of whether there is a need for a further assessment or of whether there is a need for a review of the adequacy of a current individualized education program of a student with a disability who is removed from class;

(m) procedures for detecting and addressing chemical abuse problems of a student while on the school premises;

(n) the minimum consequences for violations of the code of conduct;

(o) procedures for immediate and appropriate interventions tied to violations of the code;

(p) a provision that states that a teacher, school employee, school bus driver, or other agent of a district may use reasonable force in compliance with section 121A.582 and other laws;

(q) an agreement regarding procedures to coordinate crisis services to the extent funds are available with the county board responsible for implementing sections 245.487 to 245.4889 for students with a serious emotional disturbance or other students who have an individualized education program whose behavior may be addressed by crisis intervention; and

(r) a provision that states a student must be removed from class immediately if the student engages in assault or violent behavior. For purposes of this paragraph, "assault" has the meaning given it in section 609.02, subdivision 10. The removal shall be for a period of time deemed appropriate by the principal, in consultation with the teacher.

History: 1983 c 163 s 3; 1987 c 295 s 5; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 9 s 32; 1998 c 397 art 9 s 14,26; 1999 c 241 art 9 s 5; 2000 c 489 art 6 s 4; 2001 c 183 s 3; 1Sp2003 c 9 art 2 s 5; 1Sp2003 c 14 art 11 s 11; 2007 c 147 art 8 s 38; 1Sp2011 c 11 art 3 s 12; 2016 c 189 art 25 s 29



Section 121A.64 — NOTIFICATION; TEACHERS' LEGITIMATE EDUCATIONAL INTEREST.

(a) A classroom teacher has a legitimate educational interest in knowing which students placed in the teacher's classroom have a history of violent behavior, including any documented physical assault of a district employee by the student, and must be notified before such students are placed in the teacher's classroom.

(b) Representatives of the school board and the exclusive representative of the teachers shall discuss issues related to the model policy on student records adopted under Laws 1999, chapter 241, article 9, section 50, and any modifications adopted under Laws 2003, First Special Session chapter 9, for notifying classroom teachers and other school district employees having a legitimate educational interest in knowing about students with a history of violent behavior, including any documented physical assault of a district employee by students placed in classrooms. The representatives of the school board and the exclusive representative of the teachers also may discuss the need for intervention services or conflict resolution or training for staff related to placing students with a history of violent behavior in teachers' classrooms.

History: 1Sp1995 c 3 art 9 s 35; 1998 c 397 art 9 s 17,26; 1Sp2003 c 9 art 2 s 6; 2016 c 189 art 25 s 30



Section 121A.65 — REVIEW OF POLICY.

The principal or other person having general control and supervision of the school, and representatives of parents, students, and staff in a school building shall confer at least annually to review the discipline policy and to assess whether the policy has been enforced. A school board must conduct an annual review of the districtwide discipline policy.

History: 1983 c 163 s 4; 1Sp1995 c 3 art 9 s 36; 1998 c 397 art 9 s 18,26



Section 121A.67 — REMOVAL BY PEACE OFFICER.

Subdivision 1. MS 2010 [Repealed, 2009 c 96 art 3 s 22]

Subd. 2. Removal by peace officer. If a pupil who has an individualized education program is restrained or removed from a classroom, school building, or school grounds by a peace officer at the request of a school administrator or a school staff person during the school day twice in a 30-day period, the pupil's individualized education program team must meet to determine if the pupil's individualized education program is adequate or if additional evaluation is needed.

History: 1988 c 554 s 2; 1990 c 495 s 2; 1998 c 397 art 9 s 19,26; 1998 c 398 art 5 s 55; 1Sp2005 c 5 art 3 s 4; 1Sp2011 c 11 art 3 s 12



Section 121A.69 — HAZING POLICY.

Subdivision 1. Definitions. (a) "Hazing" means committing an act against a student, or coercing a student into committing an act, that creates a substantial risk of harm to a person in order for the student to be initiated into or affiliated with a student organization.

(b) "Student organization" means a group, club, or organization having students as its primary members or participants.

Subd. 2. Model policy. The commissioner of education shall maintain and make available to school boards a model policy on student or staff hazing that addresses the requirements of subdivision 3.

Subd. 3. School board policy. Each school board shall adopt a written policy governing student or staff hazing. The policy must apply to student behavior that occurs on or off school property and during and after school hours. The policy must include reporting procedures and disciplinary consequences for violating the policy. Disciplinary consequences must be sufficiently severe to deter violations and appropriately discipline prohibited behavior. Disciplinary consequences must conform with sections 121A.41 to 121A.56. Each school must include the policy in the student handbook on school policies.

History: 1Sp1997 c 4 art 7 s 35; 1998 c 397 art 9 s 26; art 11 s 3; 2003 c 130 s 12



Section 121A.70 — SECRET FRATERNITIES AND SOCIETIES.

Subdivision 1. Membership regulated. It is unlawful for any pupil, registered and attending any public school to join, become a member of, or to solicit any other pupil of any public school to join, or become a member of, any secret fraternity or society wholly or partially formed from the membership of pupils attending any public schools or to take part in the organization or formation of any fraternity or society, except societies or associations sanctioned by the district school board.

Subd. 2. Penalties. A school board may suspend or dismiss any pupil from school, or prevent the pupil from graduating or participating in school honors when, after investigation, in the judgment of the board or a majority of its membership, the pupil is guilty of violating any of the provisions of this section or is guilty of violating any rule or regulation adopted by the board for the purpose of governing its schools, or enforcing this section.

Subd. 3. "Rushing" or soliciting forbidden. It is a misdemeanor for any person, not a pupil of the schools, to be upon school grounds, or to enter any school building, for the purpose of "rushing" or soliciting any pupil of the schools to join any fraternity, society, or association organized outside of the schools. The district court has jurisdiction of offenses committed under this subdivision. All persons found guilty shall be fined not less than $2, nor more than $10, to be paid to the county treasurer or, upon failure to pay the fine, to be imprisoned for not more than ten days.

History: Ex1959 c 71 art 8 s 17; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1983 c 359 s 8; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 254 art 2 s 8; 1998 c 397 art 9 s 10-12,26; art 11 s 3



Section 121A.72 — SCHOOL LOCKER POLICY.

Subdivision 1. Policy. It is the policy of the state of Minnesota that:

"School lockers are the property of the school district. At no time does the school district relinquish its exclusive control of lockers provided for the convenience of students. Inspection of the interior of lockers may be conducted by school authorities for any reason at any time, without notice, without student consent, and without a search warrant. The personal possessions of students within a school locker may be searched only when school authorities have a reasonable suspicion that the search will uncover evidence of a violation of law or school rules. As soon as practicable after the search of a student's personal possessions, the school authorities must provide notice of the search to students whose lockers were searched unless disclosure would impede an ongoing investigation by police or school officials."

Subd. 2. Dissemination. The locker policy must be disseminated to parents and students in the way that other policies of general application to students are disseminated. A copy of the policy must be provided to a student the first time that the student is given the use of a locker.

History: 1995 c 226 art 3 s 11; 1998 c 397 art 9 s 23,26



Section 121A.75 — RECEIPT OF RECORDS; SHARING.

Subdivision 1. Definitions. (a) For purposes of this section "principal" means a principal or other person having general administrative control and supervision of a school.

(b) For purposes of this section, "school" means a public school under section 120A.22, subdivision 4; a nonpublic school under section 120A.22, subdivision 4, that elects to comply with this section; and a charter school under chapter 124E, but does not mean a home school.

Subd. 2. Disposition orders. (a) On receipt of a disposition order under section 260B.171, subdivision 3, the superintendent of the student's school district or chief administrative officer of the student's school must immediately transmit the order to the principal of the school where the student is in attendance. The principal must place the disposition order in the student's permanent education record. The principal must also immediately notify any counselor directly supervising or reporting on the behavior or progress of the student. In addition, the principal must immediately notify any teacher or administrator who directly supervises or reports on the behavior or progress of the student whom the principal believes needs the data to work with the student in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. The principal may also notify other district employees, substitutes, and volunteers who are in direct contact with the student, if they determine these individuals need the data to work with the student in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. When provided in the disposition order, the notice given under this paragraph by the principal must identify the student, outline the offense, and describe any conditions of probation about which the school must provide information.

(b) Information received under this subdivision is private data on individuals as defined in section 13.32 and is received for the limited purpose of serving the educational needs of the student and protecting students or staff. The data may not be further disseminated by the teacher, counselor, staff member, administrator, substitute, or volunteer, except as necessary to serve the student, to protect students or staff, or as otherwise required by law, and only to the following persons:

(1) the student; or

(2) the student's parent or guardian.

(c) If a student is removed from school as part of the disposition order, the superintendent of the student's school district or chief administrative officer of the student's school must maintain the copy of the order in a secure file and shall notify the principal when the student is returned to school. If the student is returned to a different school district or school, the student's probation officer must send a copy of the disposition order to the superintendent of the new school district or the chief administrative officer of the new school.

(d) The disposition order must be included if the student's permanent education record is released to another school district or educational entity to which the student is transferring under section 120A.22, subdivision 7.

(e) Notwithstanding section 138.17, a disposition order received under section 260B.171, subdivision 3, paragraph (a), must be destroyed when the student graduates from school or at the end of the school year in which the student reaches age 23, whichever is earlier. A disposition order received under section 260B.171, subdivision 3, paragraph (b), must be destroyed when the student is discharged from probation.

Subd. 3. Peace officer records of children. (a) A law enforcement agency must transmit the notice required by section 260B.171, subdivision 5, to the superintendent of the student's school district who must immediately transmit the notice to the principal of the school the student attends, or to the principal of the school the student attends if there is no superintendent. The principal must place the notice in the student's educational record. The principal must immediately notify any teacher, counselor, or administrator directly supervising the student who the principal believes needs the data to work with the student in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. The principal may also notify other district employees, substitutes, or volunteers who are in direct contact with the student if the principal determines these individuals need the data to work with the juvenile in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. When provided in the peace officer notice, the notice from the principal must identify the student and describe the alleged offense.

(b) Data received under this subdivision are private data on individuals under section 13.32 and are received for the limited purpose of serving the student's educational needs and protecting students or staff. The teacher, counselor, staff member, administrator, substitute, or volunteer must not further disseminate the data, except to communicate with the student or the student's parent or guardian as needed to serve the student, protect students or staff, or as otherwise required by law.

(c) The principal must include the notice in the student's educational record as required by section 120A.22, subdivision 7.

(d) If the county attorney determines not to proceed with a petition alleging any offense in section 260B.171, subdivision 3, paragraph (a), clauses (1) to (3), or directs the student into a diversion or mediation program, the county attorney must notify the superintendent of the student's school district who must immediately transmit the notice to the principal of the school the student attends, or to the principal of the school that the student attends if there is no superintendent. The notice must contain the name of the student and a summary of the resolution of the case. Notwithstanding section 138.17, the principal must delete the peace officer's report and notice from the student's educational record and destroy the data and make reasonable efforts to notify any teacher, counselor, staff member, administrator, substitute, or volunteer who received data from the peace officer notice.

(e) If the juvenile court makes a decision on a petition that alleges any offense in section 260B.171, subdivision 3, paragraph (a), clauses (1) to (3), and the decision affects a student and is not a disposition order, the court must notify the superintendent of the student's school district who must immediately transmit the notice to the principal of the school the student attends, or to the principal of the school that the student attends if there is no superintendent, of the decision. Notwithstanding section 138.17, the principal must delete the peace officer's report and notice from the student's educational record and destroy the data and make reasonable efforts to notify any teacher, counselor, staff member, administrator, substitute, or volunteer who received data from the peace officer notice.

(f) In addition to the data destruction requirements of this subdivision, a principal must comply with the requirements of section 120A.22, subdivision 7.

History: 2000 c 451 s 3; 2002 c 352 s 9; 1Sp2015 c 3 art 4 s 10






Chapter 122 — SCHOOL DISTRICTS: FORMATION AND COOPERATION



Chapter 122A — TEACHERS AND OTHER EDUCATORS

Section 122A.01 — DEFINITIONS.

For purposes of this chapter, except for section 122A.41, the Teacher Tenure Act for cities of the first class, the words defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 6 s 1; 1998 c 397 art 8 s 101; art 11 s 3



Section 122A.05 — PROFESSIONAL PRACTICES; INTENT.

The purpose of sections 122A.05 to 122A.09 is to develop standards of ethical conduct for the guidance and improvement of the teaching profession and to provide measures through which the observance of standards by the members of the profession may be promoted and enforced.

History: Ex1967 c 25 s 1; 1973 c 749 s 7; 1998 c 397 art 8 s 56,101; art 11 s 3



Section 122A.06 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 122A.05 to 122A.09, the terms defined in this section have the meanings given them, unless another meaning is clearly indicated.

Subd. 2. Teacher. "Teacher" means a classroom teacher or other similar professional employee required to hold a license from the Board of Teaching.

Subd. 3. Board. "Board" means the Board of Teaching.

Subd. 4. Comprehensive, scientifically based reading instruction. (a) "Comprehensive, scientifically based reading instruction" includes a program or collection of instructional practices that is based on valid, replicable evidence showing that when these programs or practices are used, students can be expected to achieve, at a minimum, satisfactory reading progress. The program or collection of practices must include, at a minimum, effective, balanced instruction in all five areas of reading: phonemic awareness, phonics, fluency, vocabulary development, and reading comprehension.

Comprehensive, scientifically based reading instruction also includes and integrates instructional strategies for continuously assessing, evaluating, and communicating the student's reading progress and needs in order to design and implement ongoing interventions so that students of all ages and proficiency levels can read and comprehend text, write, and apply higher level thinking skills. For English learners developing literacy skills, districts are encouraged to use strategies that teach reading and writing in the students' native language and English at the same time.

(b) "Fluency" is the ability of students to read text with speed, accuracy, and proper expression.

(c) "Phonemic awareness" is the ability of students to notice, think about, and manipulate individual sounds in spoken syllables and words.

(d) "Phonics" is the understanding that there are systematic and predictable relationships between written letters and spoken words. Phonics instruction is a way of teaching reading that stresses learning how letters correspond to sounds and how to apply this knowledge in reading and spelling.

(e) "Reading comprehension" is an active process that requires intentional thinking during which meaning is constructed through interactions between text and reader. Comprehension skills are taught explicitly by demonstrating, explaining, modeling, and implementing specific cognitive strategies to help beginning readers derive meaning through intentional, problem-solving thinking processes.

(f) "Vocabulary development" is the process of teaching vocabulary both directly and indirectly, with repetition and multiple exposures to vocabulary items. Learning in rich contexts, incidental learning, and use of computer technology enhance the acquiring of vocabulary.

(g) Nothing in this subdivision limits the authority of a school district to select a school's reading program or curriculum.

History: Ex1967 c 25 s 2; 1973 c 749 s 8; 1975 c 271 s 6; 1976 c 222 s 20,21,27,208; 1980 c 345 s 8; 1980 c 609 art 6 s 26; 1Sp1985 c 12 art 8 s 20; 1998 c 397 art 8 s 101; art 11 s 3; 1Sp2001 c 13 s 2; 1Sp2005 c 5 art 2 s 33; 2009 c 96 art 2 s 14; 2014 c 272 art 1 s 11



Section 122A.07 — BOARD OF TEACHING MEMBERSHIP.

Subdivision 1. Appointment of members. The Board of Teaching consists of 11 members appointed by the governor, with the advice and consent of the senate. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09. No member may be reappointed for more than one additional term.

Subd. 2. Eligibility; board composition. Except for the representatives of higher education and the public, to be eligible for appointment to the Board of Teaching a person must be a teacher currently teaching in a Minnesota school and fully licensed for the position held and have at least five years teaching experience in Minnesota, including the two years immediately preceding nomination and appointment. Each nominee, other than a public nominee, must be selected on the basis of professional experience and knowledge of teacher education, accreditation, and licensure. The board must be composed of:

(1) six teachers who are currently teaching in a Minnesota school or who were teaching at the time of the appointment and who do not qualify under clause (2) or (3), at least four of whom must be teaching in a public school;

(2) one higher education representative, who must be a faculty member preparing teachers;

(3) one school administrator; and

(4) three members of the public, two of whom must be present or former members of school boards.

Subd. 3. Vacant position. With the exception of a teacher who retires from teaching during the course of completing a board term, the position of a member who leaves Minnesota or whose employment status changes to a category different from that from which appointed is deemed vacant.

Subd. 4. Administration, terms, compensation; removal; vacancies. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of fees; the selection and duties of an executive secretary to serve the board; and other provisions relating to board operations are as provided in chapter 214. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09.

Subd. 5. District reimbursement for costs of substitute teachers. The board may reimburse local school districts for the costs of substitute teachers employed when regular teachers are providing professional assistance to the state by serving on the board or on a committee or task force appointed by the board and charged to make recommendations concerning standards for teacher licensure in this state.

History: Ex1967 c 25 s 3; 1973 c 749 s 9; 1975 c 136 s 1,2; 1975 c 271 s 6; 1976 c 149 s 27; 1976 c 222 s 22,23,27,208; 1978 c 706 s 40; 1978 c 793 s 62; 1980 c 345 s 9,10; 1986 c 444; 1989 c 251 s 7,8; 1998 c 397 art 8 s 57-59,101; art 11 s 3; 1998 c 398 art 5 s 11,12; 2009 c 96 art 2 s 15,16



Section 122A.08 — MEETINGS.

Subdivision 1. Meetings. The Board of Teaching must meet regularly at the times and places as the board determines. Meetings must be called by the chair or at the written request of any eight members.

Subd. 2. Executive secretary. The Board of Teaching must have an executive secretary who is in the unclassified civil service and who is not a member of the board.

History: Ex1967 c 25 s 4; 1973 c 749 s 10; 1975 c 136 s 3; 1975 c 271 s 6; 1976 c 222 s 24,27; 1986 c 444; 1998 c 397 art 8 s 60,101



Section 122A.09 — DUTIES.

Subdivision 1. Code of ethics. The Board of Teaching must develop by rule a code of ethics covering standards of professional teaching practices, including areas of ethical conduct and professional performance and methods of enforcement.

Subd. 2. Advise members of profession. The board must act in an advisory capacity to members of the profession in matters of interpretation of the code of ethics.

Subd. 3. Election of chair and officers. The board shall elect a chair and such other officers as it may deem necessary.

Subd. 4. License and rules. (a) The board must adopt rules to license public school teachers and interns subject to chapter 14.

(b) The board must require all candidates for teacher licensure to demonstrate a passing score on a board-adopted skills examination in reading, writing, and mathematics, as a requirement for an initial professional five-year teaching license, except that the board may issue up to four initial professional one-year teaching licenses to an otherwise qualified candidate who has not yet passed the board-adopted skills exam. The board must require colleges and universities offering a board-approved teacher preparation program to provide remedial assistance to persons who did not achieve a qualifying score on the board-adopted skills examination, including those for whom English is a second language. The requirement to pass a board-adopted reading, writing, and mathematics skills examination does not apply to nonnative English speakers, as verified by qualified Minnesota school district personnel or Minnesota higher education faculty, who, after meeting the content and pedagogy requirements under this subdivision, apply for a teaching license to provide direct instruction in their native language or world language instruction under section 120B.022, subdivision 1. The Board of Teaching and the entity administering the content, pedagogy, and skills examinations must allow any individual who produces documentation of a disability in the form of an evaluation, 504 plan, or individual education program (IEP) to receive the same testing accommodations on the content, pedagogy, and skills examinations that the applicant received during their secondary or postsecondary education.

(c) The board must adopt rules to approve teacher preparation programs. The board, upon the request of a postsecondary student preparing for teacher licensure or a licensed graduate of a teacher preparation program, shall assist in resolving a dispute between the person and a postsecondary institution providing a teacher preparation program when the dispute involves an institution's recommendation for licensure affecting the person or the person's credentials. At the board's discretion, assistance may include the application of chapter 14.

(d) The board must provide the leadership and adopt rules for the redesign of teacher education programs to implement a research based, results-oriented curriculum that focuses on the skills teachers need in order to be effective. Among other components, teacher preparation programs may use the Minnesota State Colleges and Universities program model to provide a school-year-long student teaching program that combines clinical opportunities with academic coursework and in-depth student teaching experiences to offer students ongoing mentorship, coaching, and assessment, help to prepare a professional development plan, and structured learning experiences. The board shall implement new systems of teacher preparation program evaluation to assure program effectiveness based on proficiency of graduates in demonstrating attainment of program outcomes. Teacher preparation programs including alternative teacher preparation programs under section 122A.245, among other programs, must include a content-specific, board-approved, performance-based assessment that measures teacher candidates in three areas: planning for instruction and assessment; engaging students and supporting learning; and assessing student learning. The board's redesign rules must include creating flexible, specialized teaching licenses, credentials, and other endorsement forms to increase students' participation in language immersion programs, world language instruction, career development opportunities, work-based learning, early college courses and careers, career and technical programs, Montessori schools, and project and place-based learning, among other career and college ready learning offerings.

(e) The board must adopt rules requiring candidates for professional five-year teaching licenses to pass an examination of general pedagogical knowledge and examinations of licensure-specific teaching skills. The rules shall be effective by September 1, 2001. The rules under this paragraph also must require candidates for initial licenses to teach prekindergarten or elementary students to pass, as part of the examination of licensure-specific teaching skills, test items assessing the candidates' knowledge, skill, and ability in comprehensive, scientifically based reading instruction under section 122A.06, subdivision 4, and their knowledge and understanding of the foundations of reading development, the development of reading comprehension, and reading assessment and instruction, and their ability to integrate that knowledge and understanding.

(f) The board must adopt rules requiring teacher educators to work directly with elementary or secondary school teachers in elementary or secondary schools to obtain periodic exposure to the elementary or secondary teaching environment.

(g) The board must grant licenses to interns and to candidates for professional five-year teaching licenses based on appropriate professional competencies that are aligned with the board's licensing system and students' diverse learning needs. All teacher candidates must have preparation in English language development and content instruction for English learners in order to be able to effectively instruct the English learners in their classrooms. The board must include these licenses in a statewide differentiated licensing system that creates new leadership roles for successful experienced teachers premised on a collaborative professional culture dedicated to meeting students' diverse learning needs in the 21st century, recognizes the importance of cultural and linguistic competencies, including the ability to teach and communicate in culturally competent and aware ways, and formalizes mentoring and induction for newly licensed teachers provided through a teacher support framework.

(h) The board must design and implement an assessment system which requires a candidate for an initial license and first continuing license to demonstrate the abilities necessary to perform selected, representative teaching tasks at appropriate levels.

(i) The board must receive recommendations from local committees as established by the board for the renewal of teaching licenses. The board must require a licensed teacher who is renewing a professional five-year teaching license to include in the renewal requirements further preparation in English language development and specially designed content instruction in English for English learners.

(j) The board must grant life licenses to those who qualify according to requirements established by the board, and suspend or revoke licenses pursuant to sections 122A.20 and 214.10. The board must not establish any expiration date for application for life licenses.

(k) The board must adopt rules that require all licensed teachers who are renewing their professional five-year teaching licenses to include in their renewal requirements further preparation in the areas of using positive behavior interventions and in accommodating, modifying, and adapting curricula, materials, and strategies to appropriately meet the needs of individual students and ensure adequate progress toward the state's graduation rule.

(l) In adopting rules to license public school teachers who provide health-related services for disabled children, the board shall adopt rules consistent with license or registration requirements of the commissioner of health and the health-related boards who license personnel who perform similar services outside of the school.

(m) The board must adopt rules that require all licensed teachers who are renewing their professional five-year teaching licenses to include in their renewal requirements further reading preparation, consistent with section 122A.06, subdivision 4. The rules do not take effect until they are approved by law. Teachers who do not provide direct instruction including, at least, counselors, school psychologists, school nurses, school social workers, audiovisual directors and coordinators, and recreation personnel are exempt from this section.

(n) The board must adopt rules that require all licensed teachers who are renewing their professional five-year teaching licenses to include in their renewal requirements at least one hour of suicide prevention best practices in each licensure renewal period that are based on nationally recognized evidence-based programs and practices, among the continuing education credits required to renew a license under this paragraph, and further preparation, first, in understanding the key warning signs of early-onset mental illness in children and adolescents and then, during subsequent licensure renewal periods, preparation may include providing a more in-depth understanding of students' mental illness trauma, accommodations for students' mental illness, parents' role in addressing students' mental illness, Fetal Alcohol Spectrum Disorders, autism, the requirements of section 125A.0942 governing restrictive procedures, and de-escalation methods, among other similar topics.

(o) The board must adopt rules by January 1, 2016, to license applicants under sections 122A.23 and 122A.245. The rules must permit applicants to demonstrate their qualifications through the board's recognition of a teaching license from another state in a similar content field, completion of a state-approved teacher preparation program, teaching experience as the teacher of record in a similar licensure field, depth of content knowledge, depth of content methods or general pedagogy, subject-specific professional development and contribution to the field, or classroom performance as determined by documented student growth on normed assessments or documented effectiveness on evaluations. The rules must adopt criteria for determining a "similar content field" and "similar licensure area."

[See Note.]

Subd. 4a. Teacher and administrator preparation and performance data; report. (a) The Board of Teaching and the Board of School Administrators, in cooperation with the Minnesota Association of Colleges of Teacher Education and Minnesota colleges and universities offering board-adopted teacher or administrator preparation programs, annually must collect and report summary data on teacher and administrator preparation and performance outcomes, consistent with this subdivision. The Board of Teaching and the Board of School Administrators annually by June 1 must update and post the reported summary preparation and performance data on teachers and administrators from the preceding school years on a Web site hosted jointly by the boards.

(b) Publicly reported summary data on teacher preparation programs must include: student entrance requirements for each Board of Teaching-approved program, including grade point average for enrolling students in the preceding year; the average board-adopted skills examination or ACT or SAT scores of students entering the program in the preceding year; summary data on faculty qualifications, including at least the content areas of faculty undergraduate and graduate degrees and their years of experience either as kindergarten through grade 12 classroom teachers or school administrators; the average time resident and nonresident program graduates in the preceding year needed to complete the program; the current number and percent of students by program who graduated, received a standard Minnesota teaching license, and were hired to teach full time in their licensure field in a Minnesota district or school in the preceding year; the number of content area credits and other credits by undergraduate program that students in the preceding school year needed to complete to graduate; students' pass rates on skills and subject matter exams required for graduation in each program and licensure area in the preceding school year; survey results measuring student and graduate satisfaction with the program in the preceding school year; a standard measure of the satisfaction of school principals or supervising teachers with the student teachers assigned to a school or supervising teacher; and information under paragraphs (d) and (e). Program reporting must be consistent with subdivision 11.

(c) Publicly reported summary data on administrator preparation programs approved by the Board of School Administrators must include: summary data on faculty qualifications, including at least the content areas of faculty undergraduate and graduate degrees and their years of experience either as kindergarten through grade 12 classroom teachers or school administrators; the average time program graduates in the preceding year needed to complete the program; the current number and percent of students who graduated, received a standard Minnesota administrator license, and were employed as an administrator in a Minnesota school district or school in the preceding year; the number of credits by graduate program that students in the preceding school year needed to complete to graduate; survey results measuring student, graduate, and employer satisfaction with the program in the preceding school year; and information under paragraphs (f) and (g). Program reporting must be consistent with section 122A.14, subdivision 10.

(d) School districts annually by October 1 must report to the Board of Teaching the following information for all teachers who finished the probationary period and accepted a continuing contract position with the district from September 1 of the previous year through August 31 of the current year: the effectiveness category or rating of the teacher on the summative evaluation under section 122A.40, subdivision 8, or 122A.41, subdivision 5; the licensure area in which the teacher primarily taught during the three-year evaluation cycle; and the teacher preparation program preparing the teacher in the teacher's primary areas of instruction and licensure.

(e) School districts annually by October 1 must report to the Board of Teaching the following information for all probationary teachers in the district who were released or whose contracts were not renewed from September 1 of the previous year through August 31 of the current year: the licensure areas in which the probationary teacher taught; and the teacher preparation program preparing the teacher in the teacher's primary areas of instruction and licensure.

(f) School districts annually by October 1 must report to the Board of School Administrators the following information for all school principals and assistant principals who finished the probationary period and accepted a continuing contract position with the district from September 1 of the previous year through August 31 of the current year: the effectiveness category or rating of the principal or assistant principal on the summative evaluation under section 123B.147, subdivision 3; and the principal preparation program providing instruction to the principal or assistant principal.

(g) School districts annually by October 1 must report to the Board of School Administrators all probationary school principals and assistant principals in the district who were released or whose contracts were not renewed from September 1 of the previous year through August 31 of the current year.

Subd. 5. Commissioner's representative to comment on proposed rule. Before the Board of Teaching adopts any rule that must be submitted to public hearing, a representative of the commissioner shall appear before the Board of Teaching and at the hearing required under section 14.14, subdivision 1, to comment on the cost and educational implications of that proposed rule.

Subd. 6. Register of persons licensed. The executive secretary of the Board of Teaching shall keep a record of the proceedings of and a register of all persons licensed pursuant to the provisions of this chapter. The register must show the name, address, license number and the renewal of the license. The board must on July 1, of each year or as soon thereafter as is practicable, compile a list of such duly licensed teachers and transmit a copy of the list to the board. A copy of the register must be available during business hours at the office of the board to any interested person.

Subd. 7. Commissioner's assistance; board money. The commissioner shall provide all necessary materials and assistance for the transaction of the business of the Board of Teaching and all moneys received by the Board of Teaching shall be paid into the state treasury as provided by law. The expenses of administering sections 122A.01, 122A.05 to 122A.09, 122A.15, 122A.16, 122A.17, 122A.18, 122A.20, 122A.21, 122A.22, 122A.23, 122A.26, 122A.30, 122A.40, 122A.41, 122A.42, 122A.45, 122A.49, 122A.54, 122A.55, 122A.56, 122A.57, and 122A.58 which are incurred by the Board of Teaching shall be paid for from appropriations made to the Board of Teaching.

Subd. 8. Fraud; gross misdemeanor. A person who claims to be a licensed teacher without a valid existing license issued by the board or any person who employs fraud or deception in applying for or securing a license is guilty of a gross misdemeanor.

Subd. 9. Board may adopt rules. The Board of Teaching may adopt rules subject to the provisions of chapter 14 to implement sections 122A.05 to 122A.09, 122A.16, 122A.17, 122A.18, 122A.20, 122A.21, and 122A.23.

Subd. 10. Permissions. (a) Notwithstanding subdivision 9 and sections 14.055 and 14.056, the Board of Teaching may grant waivers to its rules upon application by a school district or a charter school for purposes of implementing experimental programs in learning or management.

(b) To enable a school district or a charter school to meet the needs of students enrolled in an alternative education program and to enable licensed teachers instructing those students to satisfy content area licensure requirements, the Board of Teaching annually may permit a licensed teacher teaching in an alternative education program to instruct students in a content area for which the teacher is not licensed, consistent with paragraph (a).

(c) A special education license permission issued by the Board of Teaching for a primary employer's low-incidence region is valid in all low-incidence regions.

(d) The Board of Teaching may issue a one-year professional license under paragraph (a), which the board may renew two times, to allow a person holding a full credential from the American Montessori Society, a diploma from Association Montessori Internationale, or a certificate of completion from a program accredited by the Montessori Accreditation Council for Teacher Education to teach in a Montessori program operated by a school district or charter school.

(e) The Board of Teaching may grant a one-year waiver, renewable two times, to allow individuals who hold a bachelor's degree from an accredited postsecondary institution, demonstrate occupational competency based on at least three years of full-time work experience in business or industry, and enroll and make satisfactory progress in an alternative preparation program leading to certification as a career and technical education instructor to teach career and technical education courses offered by a school district or charter school. Consistent with this paragraph and section 136F.361, the Board of Teaching must strongly encourage teacher preparation programs and institutions throughout Minnesota to develop alternative pathways for certifying and licensing high school career and technical education instructors and teachers, allowing such candidates to meet certification and licensure standards that demonstrate their content knowledge, classroom experience, and pedagogical practices and their qualifications based on a combination of occupational testing, professional certification or licensure, and long-standing work experience.

[See Note.]

Subd. 11. Teacher preparation program reporting. By December 31, 2018, and annually thereafter, the Board of Teaching shall report and publish on its Web site the cumulative summary results of at least three consecutive years of data reported to the board under subdivision 4a, paragraph (b). Where the data are sufficient to yield statistically reliable information and the results would not reveal personally identifiable information about an individual teacher, the board shall report the data by teacher preparation program.

History: Ex1967 c 25 s 5; 1973 c 749 s 11; 1975 c 136 s 4; 1975 c 271 s 6; 1976 c 222 s 25,27,208; 1976 c 271 s 65; 1977 c 444 s 8; 1978 c 706 s 41; 1978 c 764 s 77,78; 1980 c 345 s 11-14; 1982 c 424 s 130; 1984 c 463 art 7 s 16; 1Sp1985 c 12 art 8 s 21; 1986 c 444; 1987 c 398 art 8 s 11; 1990 c 375 s 3; 1990 c 562 art 8 s 30; 1991 c 265 art 7 s 17,18; 1992 c 499 art 8 s 15,16; 1993 c 224 art 8 s 8; art 13 s 44; 1993 c 374 s 28; 1994 c 647 art 8 s 17; 1996 c 412 art 13 s 22; 1998 c 397 art 8 s 61-65,101; art 11 s 3; 1999 c 241 art 9 s 7; 1999 c 245 art 4 s 2; 1Sp2001 c 13 s 3; 1Sp2003 c 9 art 2 s 7; art 10 s 1; 2004 c 294 art 2 s 9; 2005 c 154 s 1; 2009 c 96 art 2 s 17,18; 2011 c 5 s 1; 1Sp2011 c 11 art 2 s 10; 2012 c 122 s 1; 2013 c 116 art 3 s 10; 2014 c 272 art 1 s 12; art 3 s 10; art 9 s 3; 2015 c 69 art 2 s 3; 1Sp2015 c 3 art 2 s 9-11; 2016 c 158 art 1 s 39; 2016 c 189 art 24 s 1

NOTE: The amendment to subdivision 4, paragraph (n), by Laws 2016, chapter 189, article 24, section 1, is effective the day following final enactment and applies to teachers renewing their teaching licenses beginning August 1, 2017. Laws 2016, chapter 189, article 24, section 1, the effective date.

NOTE: The amendment adding paragraphs (d) and (e) to subdivision 10 by Laws 2016, chapter 189, article 24, section 1, is effective for the 2016-2017 through 2018-2019 school years. Laws 2016, chapter 189, article 24, section 1, the effective date.



Section 122A.11 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 122A.11 to 122A.13, the terms in this section have the meanings given them, unless another meaning is clearly indicated.

Subd. 2. Board. "Board" means Board of School Administrators.

Subd. 3. Supervisory personnel. "Supervisory personnel" means supervisory personnel as defined in section 122A.15, subdivision 2, excluding athletic coaches.

History: 1Sp2001 c 6 art 7 s 5



Section 122A.12 — BOARD OF SCHOOL ADMINISTRATORS.

Subdivision 1. Membership. A Board of School Administrators is established and must consist of ten members appointed by the governor with the advice and consent of the senate, including at least:

(1) one elementary school principal;

(2) one secondary school principal;

(3) one higher education faculty member in an educational administration program approved by the board;

(4) one higher education administrator for an educational administration program approved by the board;

(5) one school superintendent;

(6) one classroom teacher;

(7) one community education director;

(8) one special education director; and

(9) two members of the public, one of whom must be a present or former school board member.

In making appointments, the governor shall solicit recommendations from groups representing persons in clauses (1) to (9).

Subd. 2. Terms; compensation; removal; administration; reimbursement. (a) Membership terms, removal of members, and the filling of membership vacancies are as provided in section 214.09. The terms of the initial board members must be determined by lot as follows:

(1) three members must be appointed for terms that expire August 1, 2002;

(2) three members must be appointed for terms that expire August 1, 2003; and

(3) four members must be appointed for terms that expire August 1, 2004.

Members shall not receive the daily payment under section 214.09, subdivision 3. The public employer of a member shall not reduce the member's compensation or benefits for the member's absence from employment when engaging in the business of the board. The provision of staff, administrative services, and office space; the review and processing of complaints; the setting of fees; the selection and duties of an executive secretary to serve the board; and other provisions relating to board operations are as provided in chapter 214. Fiscal year and reporting requirements are as provided in sections 214.07 and 214.08.

(b) The board may reimburse local school districts for the cost of a substitute teacher employed when a regular teacher is providing professional assistance to the state by serving on the board or on a committee or task force appointed by the board.

Subd. 3. Vacant position. The position of a member who leaves Minnesota or whose employment status changes to a category different from that from which appointed shall be deemed vacant.

History: 1Sp2001 c 6 art 7 s 6; 1Sp2003 c 9 art 10 s 2,3; 1Sp2005 c 5 art 2 s 34



Section 122A.13 — MEETINGS.

Subdivision 1. Meetings. The Board of School Administrators shall meet regularly at the times and places determined by the board. The board shall nominate and elect a chair and other officers from its membership. Meetings shall be called by the chair or at the written request of any three members.

Subd. 2. Executive secretary. The Board of School Administrators may hire an executive secretary and other staff or may arrange to share an executive secretary and staff with the Board of Teaching. If the board hires an executive secretary, the person is in the unclassified service.

History: 1Sp2001 c 6 art 7 s 7



Section 122A.14 — DUTIES OF BOARD OF SCHOOL ADMINISTRATORS.

Subdivision 1. Licensing. The board shall license school administrators. The board shall adopt rules to license school administrators under chapter 14. Other than the rules transferred to the board under section 122A.18, subdivision 4, the board may not adopt or amend rules under this section until the rules are approved by law. The rules shall include the licensing of persons who have successfully completed alternative preparation programs under section 122A.27 or other alternative competency-based preparation programs. The board may enter into agreements with the Board of Teaching regarding multiple license matters.

Subd. 2. Preparation programs. The board shall review and approve or disapprove preparation programs for school administrators and alternative preparation programs for administrators under section 122A.27, and must consider other alternative competency-based preparation programs leading to licensure. Among other requirements, preparation programs must include instruction on meeting the varied needs of English learners, from young children to adults, in English and, where practicable, in students' native language.

Subd. 3. Rules for continuing education requirements. The board shall adopt rules establishing continuing education requirements that promote continuous improvement and acquisition of new and relevant skills by school administrators. Continuing education programs, among other things, must provide school administrators with information and training about building coherent and effective English learner strategies that include relevant professional development, accountability for student progress, students' access to the general curriculum, and sufficient staff capacity to effect these strategies.

Subd. 4. Code of ethics. The board shall adopt by rule a code of ethics covering standards of professional practice, including ethical conduct, professional performance, and methods of enforcement, and advise school administrators in interpreting the code of ethics.

Subd. 5. Commissioner's representative to comment on proposed rule. Before adopting any rule that must be submitted to public hearing, a representative of the commissioner of education shall appear before the board and at any hearing required under section 14.14, subdivision 1, to comment on the cost and educational implications of the proposed rule.

Subd. 6. Register of persons licensed. The executive director of the board shall keep a record of board proceedings and a register of all persons licensed under this chapter. The register must show the name, address, license number, and the renewal of the license. The board must on July 1 of each year, or as soon thereafter as is practicable, compile a list of licensed school administrators and transmit a copy of the list to the board. A copy of the register must be available during business hours at the office of the board to any interested person.

Subd. 7. Commissioner's assistance; board money. The commissioner shall provide all necessary materials and assistance for transacting board business and all money received by the board shall be paid into the state treasury as provided by law. The expenses of administering the Board of School Administrators shall be paid for from appropriations made to the Board of School Administrators.

Subd. 8. Accountability. The board must develop accountability measures for programs preparing students for licensure and report the progress of the programs to the legislature by January 15 of every other year beginning with the 2003 legislature.

Subd. 9. Fee. Each person licensed by the Board of School Administrators shall pay the board a fee of $75, collected each fiscal year. When transmitting notice of the license fee, the board also must notify the licensee of the penalty for failing to pay the fee within the time specified by the board. The board may provide a lower fee for persons on retired or inactive status. After receiving notice from the board, any licensed school administrator who does not pay the fee in the given fiscal year shall have all administrative licenses held by the person automatically suspended, without the right to a hearing, until the fee has been paid to the board. If the board suspends a licensed school administrator for failing to pay the fee, it must immediately notify the district currently employing the school administrator of the school administrator's suspension. The executive secretary shall deposit the fees in the state treasury.

Subd. 10. Principal preparation program reporting. By December 31, 2018, and annually thereafter, the Board of School Administrators shall report and publish on its Web site the cumulative summary results of three years of data reported to the board under section 122A.09, subdivision 4a, paragraph (c), for each principal preparation program.

History: 1Sp2001 c 6 art 7 s 8; 2003 c 130 s 12; 2012 c 139 s 1; 2012 c 257 s 1,2; 2014 c 272 art 1 s 13,14; 1Sp2015 c 3 art 2 s 12,13



Section 122A.15 — TEACHERS, SUPERVISORY AND SUPPORT PERSONNEL, DEFINITIONS, LICENSURE.

Subdivision 1. Teachers. The term "teachers" for the purpose of licensure, means all persons employed in a public school or education district or by a service cooperative as members of the instructional, supervisory, and support staff including superintendents, principals, supervisors, secondary vocational and other classroom teachers, librarians, counselors, school psychologists, school nurses, school social workers, audio-visual directors and coordinators, recreation personnel, media generalists, media supervisors, and speech therapists.

Subd. 2. Supervisory personnel. "Supervisory personnel" for the purpose of licensure means superintendents, principals, and professional employees who devote 50 percent or more of their time to administrative or supervisory duties over other personnel, and includes athletic coaches.

History: 1959 c 700 s 3-5; Ex1959 c 71 art 6 s 3; 1975 c 162 s 31; 1976 c 222 s 10,208; 1980 c 345 s 1; 1Sp1985 c 12 art 8 s 18; 1987 c 398 art 7 s 28; 1989 c 251 s 1,2; 1994 c 647 art 7 s 5; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 6,7,101



Section 122A.16 — QUALIFIED TEACHER DEFINED.

A qualified teacher is one holding a valid license, under this chapter, to perform the particular service for which the teacher is employed in a public school.

History: Ex1959 c 71 art 6 s 4; 1973 c 749 s 1; 1976 c 222 s 11,208; 1986 c 444; 1998 c 397 art 8 s 8,101; 2004 c 294 art 2 s 10; 2011 c 5 s 2; 1Sp2011 c 11 art 2 s 11; 2016 c 189 art 24 s 2



Section 122A.162 — LICENSURE RULES.

The commissioner may make rules relating to licensure of school personnel not licensed by the Board of Teaching or Board of School Administrators.

History: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104; 1998 c 398 art 6 s 4-12; 1Sp2001 c 6 art 7 s 1



Section 122A.163 — TEACHER RULE VARIANCES; COMMISSIONER.

Notwithstanding any law to the contrary, and only upon receiving the agreement of the State Board of Teaching or Board of School Administrators, whichever has jurisdiction over the licensure, the commissioner of education may grant a variance to rules governing licensure of persons licensed by the Board of Teaching or Board of School Administrators, whichever has jurisdiction.

History: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104; 1998 c 398 art 6 s 4-12; 1Sp2001 c 6 art 7 s 2; 2003 c 130 s 12



Section 122A.17 — VALIDITY OF CERTIFICATES OR LICENSES.

A rule adopted by the Board of Teaching must not affect the validity of certificates or licenses to teach in effect on July 1, 1974, or the rights and privileges of the holders thereof, except that any such certificate or license may be suspended or revoked for any of the causes and by the procedures specified by law.

History: 1973 c 749 s 12; 1975 c 271 s 6; 1976 c 222 s 26,27; 1998 c 397 art 8 s 66,101



Section 122A.18 — BOARD TO ISSUE LICENSES.

Subdivision 1. Authority to license. (a) The Board of Teaching must license teachers, as defined in section 122A.15, subdivision 1, except for supervisory personnel, as defined in section 122A.15, subdivision 2.

(b) The Board of School Administrators must license supervisory personnel as defined in section 122A.15, subdivision 2, except for athletic coaches.

(c) Licenses under the jurisdiction of the Board of Teaching, the Board of School Administrators, and the commissioner of education must be issued through the licensing section of the department.

(d) The Board of Teaching and the Department of Education must enter into a data sharing agreement to share educational data at the E-12 level for the limited purpose of program approval and improvement for teacher education programs. The program approval process must include targeted redesign of teacher preparation programs to address identified E-12 student areas of concern.

(e) The Board of School Administrators and the Department of Education must enter into a data sharing agreement to share educational data at the E-12 level for the limited purpose of program approval and improvement for education administration programs. The program approval process must include targeted redesign of education administration preparation programs to address identified E-12 student areas of concern.

(f) For purposes of the data sharing agreements under paragraphs (d) and (e), the Board of Teaching, Board of School Administrators, and Department of Education may share private data, as defined in section 13.02, subdivision 12, on teachers and school administrators. The data sharing agreements must not include educational data, as defined in section 13.32, subdivision 1, but may include summary data, as defined in section 13.02, subdivision 19, derived from educational data.

Subd. 2. Teacher and support personnel qualifications. (a) The Board of Teaching must issue licenses under its jurisdiction to persons the board finds to be qualified and competent for their respective positions, including those meeting the standards adopted under section 122A.09, subdivision 4, paragraph (n).

(b) The board must require a candidate for teacher licensure to demonstrate a passing score on a board-adopted examination of skills in reading, writing, and mathematics, before being granted a professional five-year teaching license to provide direct instruction to pupils in prekindergarten, elementary, secondary, or special education programs, except that the board may issue up to four temporary, one-year teaching licenses to an otherwise qualified candidate who has not yet passed a board-adopted skills exam. At the request of the employing school district or charter school, the Board of Teaching may issue an initial professional one-year teaching license to an otherwise qualified teacher not passing or demonstrating a passing score on a board-adopted skills examination in reading, writing, and mathematics. For purposes of this section, the initial professional one-year teaching license issued by the board is limited to the current subject or content matter the teacher is employed to teach and limited to the district or charter school requesting the initial professional one-year teaching license. If the board denies the request, it must provide a detailed response to the school administrator as to the reasons for the denial. The board must require colleges and universities offering a board approved teacher preparation program to make available upon request remedial assistance that includes a formal diagnostic component to persons enrolled in their institution who did not achieve a qualifying score on a board-adopted skills examination, including those for whom English is a second language. The colleges and universities must make available assistance in the specific academic areas of candidates' deficiency. School districts may make available upon request similar, appropriate, and timely remedial assistance that includes a formal diagnostic component to those persons employed by the district who completed their teacher education program, who did not achieve a qualifying score on a board-adopted skills examination, and who received an initial professional one-year teaching license to teach in Minnesota. The Board of Teaching shall report annually to the education committees of the legislature on the total number of teacher candidates during the most recent school year taking a board-adopted skills examination, the number who achieve a qualifying score on the examination, the number who do not achieve a qualifying score on the examination, and the candidates who have not passed a content or pedagogy exam, disaggregated by categories of race, ethnicity, and eligibility for financial aid.

(c) The Board of Teaching must grant professional five-year teaching licenses only to those persons who have met board criteria for that license, which includes passing a board-adopted skills examination in reading, writing, and mathematics, and the exceptions in section 122A.09, subdivision 4, paragraph (b), that are consistent with this paragraph. The requirement to pass a board-adopted reading, writing, and mathematics skills examination, does not apply to nonnative English speakers, as verified by qualified Minnesota school district personnel or Minnesota higher education faculty, who, after meeting the content and pedagogy requirements under this subdivision, apply for a professional five-year teaching license to provide direct instruction in their native language or world language instruction under section 120B.022, subdivision 1.

(d) All colleges and universities approved by the board of teaching to prepare persons for teacher licensure must include in their teacher preparation programs a common core of teaching knowledge and skills to be acquired by all persons recommended for teacher licensure. Among other requirements, teacher candidates must demonstrate the knowledge and skills needed to provide appropriate instruction to English learners to support and accelerate their academic literacy, including oral academic language, and achievement in content areas in a regular classroom setting. This common core shall meet the standards developed by the interstate new teacher assessment and support consortium in its 1992 "model standards for beginning teacher licensing and development." Amendments to standards adopted under this paragraph are covered by chapter 14. The board of teaching shall report annually to the education committees of the legislature on the performance of teacher candidates on common core assessments of knowledge and skills under this paragraph during the most recent school year.

Subd. 2a. Reading strategies. (a) All colleges and universities approved by the Board of Teaching to prepare persons for classroom teacher licensure must include in their teacher preparation programs research-based best practices in reading, consistent with section 122A.06, subdivision 4, that enable the licensure candidate to know how to teach reading in the candidate's content areas. Teacher candidates must be instructed in using students' native languages as a resource in creating effective differentiated instructional strategies for English learners developing literacy skills. These colleges and universities also must prepare early childhood and elementary teacher candidates for professional five-year teaching licenses for the portion of the examination under section 122A.09, subdivision 4, paragraph (e), covering assessment of reading instruction.

(b) Board-approved teacher preparation programs for teachers of elementary education must require instruction in applying comprehensive, scientifically based, and balanced reading instruction programs that:

(1) teach students to read using foundational knowledge, practices, and strategies consistent with section 122A.06, subdivision 4, so that all students achieve continuous progress in reading; and

(2) teach specialized instruction in reading strategies, interventions, and remediations that enable students of all ages and proficiency levels to become proficient readers.

(c) Nothing in this section limits the authority of a school district to select a school's reading program or curriculum.

Subd. 2b. Reading specialist. Not later than July 1, 2002, the Board of Teaching must adopt rules providing for reading teacher licensure.

Subd. 3. Supervisory and coach qualifications; code of ethics. The commissioner of education must issue licenses under its jurisdiction to persons the commissioner finds to be qualified and competent for their respective positions under the rules it adopts. The commissioner of education may develop, by rule, a code of ethics for supervisory personnel covering standards of professional practices, including areas of ethical conduct and professional performance and methods of enforcement.

Subd. 3a. Technology strategies. All colleges and universities approved by the Board of Teaching to prepare persons for classroom teacher licensure must include in their teacher preparation programs the knowledge and skills teacher candidates need to deliver digital and blended learning and curriculum and engage students with technology.

Subd. 4. Expiration and renewal. (a) Each license the Department of Education issues through its licensing section must bear the date of issue and the name of the state-approved teacher training provider. Licenses must expire and be renewed according to the respective rules the Board of Teaching, the Board of School Administrators, or the commissioner of education adopts. Requirements for renewing a license must include showing satisfactory evidence of successful teaching or administrative experience for at least one school year during the period covered by the license in grades or subjects for which the license is valid or completing such additional preparation as the Board of Teaching prescribes. The Board of School Administrators shall establish requirements for renewing the licenses of supervisory personnel except athletic coaches. The State Board of Teaching shall establish requirements for renewing the licenses of athletic coaches.

(b) Applicants for license renewal who have been employed as a teacher during the renewal period of their expiring license, as a condition of license renewal, must present to their local continuing education and relicensure committee or other local relicensure committee evidence of work that demonstrates professional reflection and growth in best teaching practices, including among other things, practices in meeting the varied needs of English learners, from young children to adults under section 124D.59, subdivisions 2 and 2a. The applicant must include a reflective statement of professional accomplishment and the applicant's own assessment of professional growth showing evidence of:

(1) support for student learning;

(2) use of best practices techniques and their applications to student learning;

(3) collaborative work with colleagues that includes examples of collegiality such as attested-to committee work, collaborative staff development programs, and professional learning community work; or

(4) continual professional development that may include (i) job-embedded or other ongoing formal professional learning or (ii) for teachers employed for only part of the renewal period of their expiring license, other similar professional development efforts made during the relicensure period.

The Board of Teaching must ensure that its teacher relicensing requirements also include this paragraph.

(c) The Board of Teaching shall offer alternative options for license renewal for teachers who are accepted into and complete the National Board for Professional Teaching Standards certification process, and offer additional continuing relicensure options for teachers who earn National Board for Professional Teaching Standards certification. Continuing relicensure requirements for teachers who do not maintain National Board for Professional Teaching Standards certification are those the board prescribes, consistent with this section.

Subd. 4a. Limited provisional licenses. The board may grant two-year provisional licenses to licensure candidates in a field in which they were not previously licensed or in a field in which a shortage of licensed teachers exists. A shortage is defined as an inadequate supply of licensed personnel in a given licensure area as determined by the commissioner.

Subd. 5. [Repealed by amendment, 2016 c 189 art 24 s 3]

Subd. 6. Human relations. The Board of Teaching shall accept training programs completed through Peace Corps, VISTA, or Teacher Corps in lieu of completing the human relations component of the training program for purposes of issuing or renewing a teaching license.

Subd. 7. Limited provisional licenses. The Board of Teaching may grant provisional licenses, which shall be valid for two years, in fields in which licenses were not issued previously or in fields in which a shortage of licensed teachers exists. A shortage is defined as a lack of or an inadequate supply of licensed personnel within a given licensure area in a school district that has notified the Board of Teaching of the shortage and has applied to the Board of Teaching for provisional licenses for that district's licensed staff.

Subd. 7a. Permission to substitute teach. (a) The Board of Teaching may allow a person who is enrolled in and making satisfactory progress in a board-approved teacher program and who has successfully completed student teaching to be employed as a short-call substitute teacher.

(b) The Board of Teaching may issue a lifetime qualified short-call substitute teaching license to a person who:

(1) was a qualified teacher under section 122A.16 while holding a professional five-year teaching license issued by the board, and receives a retirement annuity from the Teachers Retirement Association or the St. Paul Teachers Retirement Fund Association;

(2) holds an out-of-state teaching license and receives a retirement annuity as a result of the person's teaching experience; or

(3) held a professional five-year teaching license issued by the board, taught at least three school years in an accredited nonpublic school in Minnesota, and receives a retirement annuity as a result of the person's teaching experience.

A person holding a lifetime qualified short-call substitute teaching license is not required to complete continuing education clock hours. A person holding this license may reapply to the board for a professional five-year teaching license and must again complete continuing education clock hours one school year after receiving the professional five-year teaching license.

Subd. 7b. Temporary limited licenses; personnel variances. (a) The Board of Teaching must accept applications for a temporary limited teaching license beginning July 1 of the school year for which the license is requested and must issue or deny the temporary limited teaching license within 30 days of receiving the complete application.

(b) The Board of Teaching must accept applications for a personnel variance beginning July 1 of the school year for which the variance is requested and must issue or deny the personnel variance within 30 days of receiving the complete application.

Subd. 7c. Temporary military license. The Board of Teaching shall establish a temporary license in accordance with section 197.4552 for teaching. The fee for a temporary license under this subdivision shall be $87.90 for an online application or $86.40 for a paper application.

Subd. 8. Background checks. (a) The Board of Teaching and the commissioner of education must request a criminal history background check from the superintendent of the Bureau of Criminal Apprehension on all first-time teaching applicants for licenses under their jurisdiction. Applicants must include with their licensure applications:

(1) an executed criminal history consent form, including fingerprints; and

(2) a money order or cashier's check payable to the Bureau of Criminal Apprehension for the fee for conducting the criminal history background check.

(b) The superintendent of the Bureau of Criminal Apprehension shall perform the background check required under paragraph (a) by retrieving criminal history data as defined in section 13.87 and shall also conduct a search of the national criminal records repository. The superintendent is authorized to exchange fingerprints with the Federal Bureau of Investigation for purposes of the criminal history check. The superintendent shall recover the cost to the bureau of a background check through the fee charged to the applicant under paragraph (a).

(c) The Board of Teaching or the commissioner of education may issue a license pending completion of a background check under this subdivision, but must notify the individual that the individual's license may be revoked based on the result of the background check.

Subd. 9. [Repealed, 2012 c 239 art 2 s 21]

History: Ex1959 c 71 art 6 s 5; 1969 c 435 s 1,3; 1973 c 749 s 2,3; 1975 c 271 s 6; 1976 c 222 s 12,27,208; 1977 c 347 s 20; 1978 c 706 s 37; 1980 c 345 s 2,3; 1982 c 448 s 1; 1983 c 314 art 7 s 28; 1Sp1985 c 12 art 7 s 21; art 8 s 19; 1987 c 398 art 7 s 29; 1989 c 246 s 2; 1989 c 251 s 3-5; 1990 c 375 s 3; 1992 c 499 art 8 s 8-12; 1993 c 224 art 7 s 17; art 8 s 7; 1993 c 374 s 27; 1994 c 647 art 8 s 14; 1995 c 212 art 4 s 64; 1995 c 226 art 3 s 6; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 7,8; art 13 s 19; 1Sp1997 c 4 art 5 s 16,17; 1998 c 397 art 8 s 9-13,101; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 2; art 9 s 8; 2001 c 1 s 1; 2001 c 68 s 1; 1Sp2001 c 6 art 2 s 7; art 7 s 3,4; 1Sp2001 c 13 s 4,5; 2003 c 130 s 12; 1Sp2003 c 9 art 10 s 4; 1Sp2005 c 5 art 2 s 35; 2009 c 59 art 6 s 3; 2009 c 96 art 2 s 19,20; 2010 c 297 s 5; 2012 c 122 s 2; 2012 c 273 s 1; 2013 c 116 art 3 s 11; 2014 c 272 art 1 s 15-17; art 3 s 11; 2014 c 296 art 6 s 2; 2014 c 312 art 4 s 9; 1Sp2015 c 3 art 2 s 14,15; 2016 c 189 art 24 s 3



Section 122A.19 — BILINGUAL AND ENGLISH AS A SECOND LANGUAGE TEACHERS; LICENSES.

Subdivision 1. Bilingual and English as a second language licenses. The Board of Teaching, hereinafter the board, must grant teaching licenses in bilingual education and English as a second language to persons who present satisfactory evidence that they:

(a) Possess competence and communicative skills in English and in another language;

(b) Possess a bachelor's degree or other academic degree approved by the board, and meet such requirements as to course of study and training as the board may prescribe, consistent with subdivision 4.

Subd. 2. Persons holding general teaching licenses. The board may license a person who holds a general teaching license and who presents the board with satisfactory evidence of competence and communicative skills in a language other than English under this section.

Subd. 3. [Repealed, 2014 c 272 art 1 s 18,43]

Subd. 4. Teacher preparation programs. For the purpose of licensing bilingual and English as a second language teachers, the board may approve programs at colleges or universities designed for their training. These programs must provide instruction in implementing research-based practices designed specifically for English learners. The programs must focus on developing English learners' academic language proficiency in English, including oral academic language, giving English learners meaningful access to the full school curriculum, developing culturally relevant teaching practices appropriate for immigrant students, and providing more intensive instruction and resources to English learners with lower levels of academic English proficiency and varied needs, consistent with section 124D.59, subdivisions 2 and 2a.

Subd. 5. Persons eligible for employment. Any person licensed under this section is eligible for employment by a school board as a teacher in a bilingual education or English as a second language program in which the language for which the person is licensed is taught or used as a medium of instruction. A board may prescribe only those additional qualifications for teachers licensed under this section that are approved by the board of teaching.

Subd. 6. Affirmative efforts in hiring. In hiring for all bilingual education program positions, districts must give preference to and make affirmative efforts to seek, recruit, and employ persons who (1) are native speakers of the language which is the medium of instruction in the bilingual education program or share a native language with the majority of their students, and (2) share the culture of the English learners enrolled in the program. The district shall provide procedures for involving the parent advisory committees in designing the procedures for recruiting, screening, and selecting applicants. This section must not be construed to limit the school board's authority to hire and discharge personnel.

History: 1977 c 306 s 6; 1980 c 609 art 3 s 4-7; 1986 c 444; 1998 c 397 art 8 s 92-94,101; art 11 s 3; 1999 c 241 art 9 s 9; 2012 c 239 art 1 s 33; 2014 c 272 art 1 s 18



Section 122A.20 — SUSPENSION OR REVOCATION OF LICENSES.

Subdivision 1. Grounds for revocation, suspension, or denial. (a) The Board of Teaching or Board of School Administrators, whichever has jurisdiction over a teacher's licensure, may, on the written complaint of the school board employing a teacher, a teacher organization, or any other interested person, refuse to issue, refuse to renew, suspend, or revoke a teacher's license to teach for any of the following causes:

(1) immoral character or conduct;

(2) failure, without justifiable cause, to teach for the term of the teacher's contract;

(3) gross inefficiency or willful neglect of duty;

(4) failure to meet licensure requirements; or

(5) fraud or misrepresentation in obtaining a license.

The written complaint must specify the nature and character of the charges.

(b) The Board of Teaching or Board of School Administrators, whichever has jurisdiction over a teacher's licensure, shall refuse to issue, refuse to renew, or automatically revoke a teacher's license to teach without the right to a hearing upon receiving a certified copy of a conviction showing that the teacher has been convicted of child abuse, as defined in section 609.185, sex trafficking in the first degree under section 609.322, subdivision 1, sex trafficking in the second degree under section 609.322, subdivision 1a, engaging in hiring, or agreeing to hire a minor to engage in prostitution under section 609.324, subdivision 1, sexual abuse under section 609.342, 609.343, 609.344, 609.345, 609.3451, subdivision 3, or 617.23, subdivision 3, solicitation of children to engage in sexual conduct or communication of sexually explicit materials to children under section 609.352, interference with privacy under section 609.746 or stalking under section 609.749 and the victim was a minor, using minors in a sexual performance under section 617.246, possessing pornographic works involving a minor under section 617.247, or any other offense not listed in this paragraph that requires the person to register as a predatory offender under section 243.166, or a crime under a similar law of another state or the United States. The board shall send notice of this licensing action to the district in which the teacher is currently employed.

(c) A person whose license to teach has been revoked, not issued, or not renewed under paragraph (b), may petition the board to reconsider the licensing action if the person's conviction for child abuse or sexual abuse is reversed by a final decision of the Court of Appeals or the Supreme Court or if the person has received a pardon for the offense. The petitioner shall attach a certified copy of the appellate court's final decision or the pardon to the petition. Upon receiving the petition and its attachment, the board shall schedule and hold a disciplinary hearing on the matter under section 214.10, subdivision 2, unless the petitioner waives the right to a hearing. If the board finds that, notwithstanding the reversal of the petitioner's criminal conviction or the issuance of a pardon, the petitioner is disqualified from teaching under paragraph (a), clause (1), the board shall affirm its previous licensing action. If the board finds that the petitioner is not disqualified from teaching under paragraph (a), clause (1), it shall reverse its previous licensing action.

(d) For purposes of this subdivision, the Board of Teaching is delegated the authority to suspend or revoke coaching licenses.

Subd. 2. Mandatory reporting. A school board must report to the Board of Teaching, the Board of School Administrators, or the Board of Trustees of the Minnesota State Colleges and Universities, whichever has jurisdiction over the teacher's or administrator's license, when its teacher or administrator is discharged or resigns from employment after a charge is filed with the school board under section 122A.41, subdivisions 6, clauses (1), (2), and (3), and 7, or after charges are filed that are grounds for discharge under section 122A.40, subdivision 13, paragraph (a), clauses (1) to (5), or when a teacher or administrator is suspended or resigns while an investigation is pending under section 122A.40, subdivision 13, paragraph (a) clauses (1) to (5); 122A.41, subdivisions 6, clauses (1), (2), and (3), and 7; or 626.556, or when a teacher or administrator is suspended without an investigation under section 122A.41, subdivisions 6, paragraph (a), clauses (1), (2), and (3), and 7; or 626.556. The report must be made to the appropriate licensing board within ten days after the discharge, suspension, or resignation has occurred. The licensing board to which the report is made must investigate the report for violation of subdivision 1 and the reporting board must cooperate in the investigation. Notwithstanding any provision in chapter 13 or any law to the contrary, upon written request from the licensing board having jurisdiction over the license, a board or school superintendent shall provide the licensing board with information about the teacher or administrator from the district's files, any termination or disciplinary proceeding, any settlement or compromise, or any investigative file. Upon written request from the appropriate licensing board, a board or school superintendent may, at the discretion of the board or school superintendent, solicit the written consent of a student and the student's parent to provide the licensing board with information that may aid the licensing board in its investigation and license proceedings. The licensing board's request need not identify a student or parent by name. The consent of the student and the student's parent must meet the requirements of chapter 13 and Code of Federal Regulations, title 34, section 99.30. The licensing board may provide a consent form to the district. Any data transmitted to any board under this section is private data under section 13.02, subdivision 12, notwithstanding any other classification of the data when it was in the possession of any other agency.

The licensing board to which a report is made must transmit to the Attorney General's Office any record or data it receives under this subdivision for the sole purpose of having the Attorney General's Office assist that board in its investigation. When the Attorney General's Office has informed an employee of the appropriate licensing board in writing that grounds exist to suspend or revoke a teacher's license to teach, that licensing board must consider suspending or revoking or decline to suspend or revoke the teacher's or administrator's license within 45 days of receiving a stipulation executed by the teacher or administrator under investigation or a recommendation from an administrative law judge that disciplinary action be taken.

Subd. 3. Immunity from liability. A school board, its members in their official capacity, and employees of the district run by the board are immune from civil or criminal liability for reporting or cooperating as required under subdivision 2, if their actions required under subdivision 2 are done in good faith and with due care.

History: Ex1959 c 71 art 6 s 9; Ex1967 c 25 s 6; 1969 c 869 s 1; 1971 c 155 s 1; 1973 c 749 s 6; 1975 c 271 s 6; 1976 c 222 s 15,27,208; 1980 c 345 s 6; 1986 c 444; 1989 c 97 s 1,2; 1990 c 375 s 3; 1991 c 265 art 9 s 44; 1994 c 647 art 8 s 15; 1995 c 226 art 3 s 7; 1996 c 412 art 13 s 20; 1998 c 397 art 8 s 15,101; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 201 s 1; 1999 c 241 art 9 s 10,11; 1Sp2001 c 6 art 7 s 9; 2002 c 379 art 1 s 42; 2004 c 294 art 2 s 11; 2007 c 146 art 2 s 12; 1Sp2015 c 3 art 2 s 16



Section 122A.21 — TEACHERS' AND ADMINISTRATORS' LICENSES; FEES.

Subdivision 1. Licensure applications. Each application for the issuance, renewal, or extension of a license to teach, including applications for licensure via portfolio under subdivision 2, must be accompanied by a processing fee of $57. The processing fee for a teacher's license and for the licenses of supervisory personnel must be paid to the executive secretary of the appropriate board. The executive secretary of the board shall deposit the fees with the commissioner of management and budget. The fees as set by the board are nonrefundable for applicants not qualifying for a license. However, a fee must be refunded by the commissioner of management and budget in any case in which the applicant already holds a valid unexpired license. The board may waive or reduce fees for applicants who apply at the same time for more than one license.

Subd. 2. Licensure via portfolio. (a) An eligible candidate may use licensure via portfolio to obtain a professional five-year teaching license or to add a licensure field, consistent with applicable Board of Teaching licensure rules.

(b) A candidate for a professional five-year teaching license must submit to the Educator Licensing Division at the department one portfolio demonstrating pedagogical competence and one portfolio demonstrating content competence.

(c) A candidate seeking to add a licensure field must submit to the Educator Licensing Division at the department one portfolio demonstrating content competence.

(d) The Board of Teaching must notify a candidate who submits a portfolio under paragraph (b) or (c) within 90 calendar days after the portfolio is received whether or not the portfolio was approved. If the portfolio was not approved, the board must immediately inform the candidate how to revise the portfolio to successfully demonstrate the requisite competence. The candidate may resubmit a revised portfolio at any time and the Educator Licensing Division at the department must approve or disapprove the portfolio within 60 calendar days of receiving it.

(e) A candidate must pay to the executive secretary of the Board of Teaching a $300 fee for the first portfolio submitted for review and a $200 fee for any portfolio submitted subsequently. The revenue generated from the fee must be deposited in an education licensure portfolio account in the special revenue fund. The fees set by the Board of Teaching are nonrefundable for applicants not qualifying for a license. The Board of Teaching may waive or reduce fees for candidates based on financial need.

History: Ex1959 c 71 art 6 s 8; 1967 c 217 s 1; 1973 c 492 s 14; 1973 c 749 s 5; 1974 c 488 s 1; 1975 c 271 s 6; 1976 c 163 s 7; 1976 c 222 s 14,27,208; 1977 c 444 s 7; 1977 c 447 art 7 s 20; 1980 c 345 s 5; 1989 c 251 s 6; 1998 c 397 art 8 s 101; 1999 c 241 art 9 s 12; 1Sp2001 c 6 art 7 s 10; 2003 c 112 art 2 s 18; 1Sp2003 c 9 art 10 s 5; 2008 c 363 art 2 s 2; 2009 c 101 art 2 s 109; 1Sp2015 c 3 art 2 s 17; 2016 c 189 art 33 s 1



Section 122A.22 — DISTRICT VERIFICATION OF TEACHER LICENSES.

No person shall be accounted a qualified teacher until the school district or charter school contracting with the person for teaching services verifies through the Minnesota education licensing system available on the department Web site that the person is a qualified teacher, consistent with sections 122A.16 and 122A.44, subdivision 1.

History: Ex1959 c 71 art 6 s 11; 1975 c 162 s 32; 1976 c 222 s 16,208; 1998 c 397 art 8 s 16,101; 1Sp2003 c 9 art 10 s 6



Section 122A.23 — APPLICANTS TRAINED IN OTHER STATES.

Subdivision 1. Preparation equivalency. When a license to teach is authorized to be issued to any holder of a diploma or a degree of a Minnesota state university, or of the University of Minnesota, or of a liberal arts university, or a technical training institution, such license may also, in the discretion of the Board of Teaching, be issued to any holder of a diploma or a degree of a teacher training institution of equivalent rank and standing of any other state. The diploma or degree must be granted by virtue of completing coursework in teacher preparation as preliminary to the granting of a diploma or a degree of the same rank and class. For purposes of granting a Minnesota teaching license to a person who receives a diploma or degree from a state-accredited, out-of-state teacher training program leading to licensure, the Board of Teaching must establish criteria and streamlined policies and procedures by January 1, 2016, to recognize the experience and professional credentials of the person holding the out-of-state diploma or degree and allow that person to demonstrate to the board the person's qualifications for receiving a Minnesota teaching license based on performance measures the board adopts by January 1, 2016, under this section.

Subd. 2. Applicants licensed in other states. (a) Subject to the requirements of sections 122A.18, subdivision 8, and 123B.03, the Board of Teaching must issue a professional five-year teaching license or an initial professional one-year teaching license under paragraphs (c) to (f) to an applicant who holds at least a baccalaureate degree from a regionally accredited college or university and holds or held an out-of-state teaching license that requires the applicant to successfully complete a teacher preparation program approved by the issuing state, which includes either (1) field-specific teaching methods, student teaching, or equivalent experience, or (2) at least two years of teaching experience as the teacher of record in a similar licensure area.

(b) The Board of Teaching may issue a professional five-year teaching license on the basis of teaching experience and examination requirements only.

(c) The Board of Teaching must issue a professional five-year teaching license to an applicant who:

(1) successfully completed all exams and human relations preparation components required by the Board of Teaching; and

(2) holds or held an out-of-state teaching license to teach a similar content field and grade levels if the scope of the out-of-state license is no more than two grade levels less than a similar Minnesota license, and either (i) has completed field-specific teaching methods, student teaching, or equivalent experience, or (ii) has at least two years of teaching experience as the teacher of record in a similar licensure area.

(d) The Board of Teaching, consistent with board rules and paragraph (i), must issue up to four initial professional one-year teaching licenses to an applicant who holds or held an out-of-state teaching license to teach a similar licensure area and grade levels, where the scope of the out-of-state license is no more than two grade levels less than a similar Minnesota license, but has not successfully completed all exams and human relations preparation components required by the Board of Teaching. The board must issue a professional five-year teaching license to an applicant who successfully completes the requirements under this paragraph.

(e) The Board of Teaching, consistent with board rules, must issue up to four initial professional one-year teaching licenses to an applicant who:

(1) successfully completed all exams and human relations preparation components required by the Board of Teaching; and

(2) holds or held an out-of-state teaching license to teach a similar licensure area and grade levels, where the scope of the out-of-state license is no more than two grade levels less than a similar Minnesota license, but has not completed field-specific teaching methods or student teaching or equivalent experience.

The applicant may complete field-specific teaching methods by successfully participating in a one-year school district mentorship program consistent with board-adopted standards of effective practice and Minnesota graduation requirements. If no school district mentorship program is available, the applicant must complete field-specific teaching methods coursework while serving as a teacher of record and providing classroom instruction in the applicant's field of licensure. The board must issue a professional five-year teaching license to an applicant who successfully completes the requirements under this paragraph.

(f) The Board of Teaching must issue to an applicant with an out-of-state teaching license up to four initial professional one-year teaching licenses that are restricted in content or grade levels specified in the out-of-state license if the applicant's out-of-state teaching license is more limited than a similar Minnesota license in content field or grade levels. The Board of Teaching must issue a professional five-year teaching license to an applicant who successfully completes all exams and human relations preparation components required by the Board of Teaching. Any content or grade level restriction placed on a license under this paragraph remains in effect.

(g) The Board of Teaching may issue a two-year provisional permission to an applicant under this subdivision to teach in a shortage area, consistent with section 122A.18, subdivision 4a.

(h) The Board of Teaching may issue a license under this subdivision if the applicant has attained the additional degrees, credentials, or licenses required in a particular licensure field and the applicant can demonstrate competency by obtaining qualifying scores on the board-adopted skills examination in reading, writing, and mathematics, and on applicable board-adopted rigorous content area and pedagogy examinations under section 122A.09, subdivision 4, paragraphs (a) and (e).

(i) The Board of Teaching must require an applicant for a professional five-year teaching license or an initial professional one-year teaching license under this subdivision to pass a board-adopted skills examination in reading, writing, and mathematics before the board issues the license unless, notwithstanding other provisions of this subdivision, an applicable board-approved National Association of State Directors of Teacher Education and Certification interstate agreement exists to allow fully certified teachers from other states to transfer their certification to Minnesota.

Subd. 3. Teacher licensure agreements with adjoining states. (a) Notwithstanding any other law to the contrary, the Board of Teaching must enter into a National Association of State Directors of Teacher Education and Certification (NASDTEC) interstate agreement and other interstate agreements for teacher licensure to allow fully certified teachers from adjoining states to transfer their certification to Minnesota. The board must enter into these interstate agreements only after determining that the rigor of the teacher licensure or certification requirements in the adjoining state is commensurate with the rigor of Minnesota's teacher licensure requirements. The board may limit an interstate agreement to particular content fields or grade levels based on established priorities or identified shortages. This subdivision does not apply to out-of-state applicants holding only a provisional teaching license.

(b) The Board of Teaching must work with designated authorities in adjoining states to establish interstate teacher licensure agreements under this section.

History: Ex1959 c 71 art 6 s 6; 1965 c 196 s 1; 1973 c 749 s 4; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 222 s 13,27,208; 1980 c 345 s 4; 1998 c 397 art 8 s 14,101; 1998 c 398 art 5 s 55; 2000 c 489 art 6 s 5; 2003 c 130 s 12; 2011 c 5 s 3; 2012 c 122 s 3; 2013 c 116 art 3 s 12; 2014 c 272 art 3 s 12; 2015 c 21 art 1 s 15; 1Sp2015 c 3 art 2 s 18; 2016 c 189 art 24 s 4



Section 122A.245 — ALTERNATIVE TEACHER PREPARATION PROGRAM AND PRELIMINARY TEACHER LICENSE.

Subdivision 1. Requirements. (a) To improve academic excellence, improve ethnic and cultural diversity in the classroom, and close the academic achievement gap, the Board of Teaching must approve qualified teacher preparation programs under this section that are a means to acquire a two-year preliminary teacher license, which the board may renew one time for an additional one-year term, and to prepare for acquiring a professional five-year license. The following entities are eligible to participate under this section:

(1) a school district, charter school, or nonprofit corporation organized under chapter 317A for an education-related purpose that forms a partnership with a college or university that has a board-approved alternative teacher preparation program; or

(2) a school district or charter school, after consulting with a college or university with a board-approved teacher preparation program, that forms a partnership with a nonprofit corporation organized under chapter 317A for an education-related purpose that has a board-approved teacher preparation program.

(b) Before becoming a teacher of record, a candidate must:

(1) have a bachelor's degree with a 3.0 or higher grade point average unless the board waives the grade point average requirement based on board-adopted criteria adopted by January 1, 2016;

(2) demonstrate a passing score on a board-adopted reading, writing, and mathematics skills examination under section 122A.09, subdivision 4, paragraph (b); and

(3) obtain qualifying scores on applicable board-approved rigorous content area and pedagogy examinations under section 122A.09, subdivision 4, paragraph (e).

(c) The Board of Teaching must issue a two-year preliminary teacher license to a person who enrolls in an alternative teacher preparation program.

Subd. 2. Characteristics. An alternative teacher preparation program under this section must include:

(1) a minimum 200-hour instructional phase that provides intensive preparation and student teaching before the teacher candidate assumes classroom responsibilities;

(2) a research-based and results-oriented approach focused on best teaching practices to increase student proficiency and growth measured against state academic standards;

(3) strategies to combine pedagogy and best teaching practices to better inform teacher candidates' classroom instruction;

(4) assessment, supervision, and evaluation of teacher candidates to determine their specific needs throughout the program and to support their efforts to successfully complete the program;

(5) intensive, ongoing, and multiyear professional learning opportunities that accelerate teacher candidates' professional growth, support student learning, and provide a workplace orientation, professional staff development, and mentoring and peer review focused on standards of professional practice and continuous professional growth; and

(6) a requirement that teacher candidates demonstrate to the local site team under subdivision 5 satisfactory progress toward acquiring professional five-year teaching licenses from the Board of Teaching.

Subd. 3. Program approval; disapproval. (a) The Board of Teaching must approve alternative teacher preparation programs under this section based on board-adopted criteria that reflect best practices for alternative teacher preparation programs, consistent with this section.

(b) The board must permit teacher candidates to demonstrate mastery of pedagogy and content standards in school-based settings and through other nontraditional means. "Nontraditional means" must include a portfolio of previous experiences, teaching experience, educator evaluations, certifications marking the completion of education training programs, and essentially equivalent demonstrations.

(c) The board must use nontraditional criteria to determine the qualifications of program instructors.

(d) The board may permit instructors to hold a baccalaureate degree only.

(e) If the Board of Teaching determines that a teacher preparation program under this section does not meet the requirements of this section, it may revoke its approval of the program after it notifies the program provider of any deficiencies and gives the program provider an opportunity to remedy the deficiencies.

Subd. 4. Employment conditions. Where applicable, teacher candidates with a preliminary teacher license under this section are members of the local employee organization representing teachers and subject to the terms of the local collective bargaining agreement between the exclusive representative of the teachers and the school board. A collective bargaining agreement between a school board and the exclusive representative of the teachers must not prevent or restrict or otherwise interfere with a school district's ability to employ a teacher prepared under this section.

Subd. 5. Approval for professional five-year license. A school board or its designee must appoint members to a local site team that includes teachers, school administrators, and postsecondary faculty under subdivision 1, paragraph (a), clause (1), or staff of a participating nonprofit corporation under subdivision 1, paragraph (a), clause (2), to evaluate the performance of the teacher candidate. The evaluation must be consistent with board-adopted performance measures, use the Minnesota state standards of effective practice and subject matter content standards for teachers established in Minnesota Rules, and include a report to the board recommending whether or not to issue the teacher candidate a professional five-year teaching license.

Subd. 6. Applicants trained in other states. A person who successfully completes another state's alternative teacher preparation program, consistent with section 122A.23, may apply to the Board of Teaching for an initial professional one-year teaching license or a professional five-year teaching license.

Subd. 7. Professional five-year license. The Board of Teaching must issue a professional five-year teaching license to an otherwise qualified teacher candidate under this section who successfully performs throughout a program under this section, obtains qualifying scores on applicable board-adopted rigorous skills, pedagogy, and content area examinations under section 122A.09, subdivision 4, paragraphs (a) and (e), and is recommended for licensure under subdivision 5 or successfully demonstrates to the board qualifications for licensure under subdivision 6.

Subd. 8. Qualified teacher. A person holding a valid limited-term license under this section is a qualified teacher and the teacher of record under section 122A.16.

Subd. 9. Exchange of best practices. By July 31 in an even-numbered year, approved alternative preparation program providers, the Minnesota State Colleges and Universities, the University of Minnesota, the Minnesota Private College Council, and the Department of Education must exchange information about best practices and educational innovations.

Subd. 10. Reports. The Board of Teaching must submit an interim report on the efficacy of this program to the policy and finance committees of the legislature with jurisdiction over kindergarten through grade 12 education by February 15, 2013, and a final report by February 15, 2015.

History: 2011 c 5 s 4; 1Sp2015 c 3 art 2 s 19-21; 2016 c 189 art 24 s 5



Section 122A.25 — NONLICENSED COMMUNITY EXPERTS; VARIANCE.

Subdivision 1. Authorization. Notwithstanding any law or commissioner of education rule to the contrary, the Board of Teaching may allow school districts or charter schools to hire nonlicensed community experts to teach in the public schools or charter schools on a limited basis according to this section.

Subd. 2. Applications; criteria. The school district or charter school shall apply to the Board of Teaching for approval to hire nonlicensed teaching personnel from the community. In approving or disapproving the application for each community expert, the board shall consider:

(1) the qualifications of the community person whom the district or charter school proposes to employ;

(2) the reasons for the need for a variance from the teacher licensure requirements;

(3) the district's efforts to obtain licensed teachers, who are acceptable to the school board, for the particular course or subject area or the charter school's efforts to obtain licensed teachers for the particular course or subject area;

(4) the amount of teaching time for which the community expert would be hired;

(5) the extent to which the district or charter school is utilizing other nonlicensed community experts under this section;

(6) the nature of the community expert's proposed teaching responsibility; and

(7) the proposed level of compensation to the community expert.

Subd. 3. Approval of plan. The Board of Teaching shall approve or disapprove an application within 60 days of receiving it from a school district or charter school.

Subd. 4. Background check. A school district or charter school shall provide the Board of Teaching with confirmation that criminal background checks have been completed for all nonlicensed community experts employed by the district or charter school and approved by the Board of Teaching under this section.

History: 1Sp1985 c 12 art 8 s 3; 1Sp1997 c 4 art 5 s 10; 1998 c 397 art 8 s 101; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 9; 2003 c 130 s 12



Section 122A.26 — COMMUNITY EDUCATION TEACHERS; LICENSURE REQUIREMENTS.

Subdivision 1. Exemption. Notwithstanding the provisions of any law to the contrary and except as otherwise provided in this section, a person who teaches in a community education program established pursuant to sections 124D.18 and 124D.19 is exempt from all licensure requirements.

Subd. 2. Exceptions. A person who teaches in a community education program which qualifies for aid pursuant to section 124D.52 shall continue to meet licensure requirements as a teacher. A person who teaches in an early childhood and family education program which is offered through a community education program and which qualifies for community education aid pursuant to section 124D.20 or early childhood and family education aid pursuant to section 124D.135 shall continue to meet licensure requirements as a teacher. A person who teaches in a community education course which is offered for credit for graduation to persons under 18 years of age shall continue to meet licensure requirements as a teacher. A person who teaches a driver training course which is offered through a community education program to persons under 18 years of age shall be licensed by the Board of Teaching or be subject to section 171.35. A license which is required for an instructor in a community education program pursuant to this subdivision shall not be construed to bring an individual within the definition of a teacher for purposes of section 122A.40, subdivision 1, or 122A.41, subdivision 1, clause (a).

Subd. 3. English as a second language. Notwithstanding subdivision 2, a person who possesses a bachelor's or master's degree in English as a second language, applied linguistics, or bilingual education, or who possesses a related degree as approved by the commissioner, shall be permitted to teach English as a second language in an adult basic education program that receives funding under section 124D.531.

History: 1983 c 314 art 7 s 27; 1984 c 463 art 4 s 4; 1991 c 199 art 2 s 13; 1993 c 224 art 12 s 21; 1998 c 397 art 8 s 101; art 11 s 3; 1999 c 205 art 4 s 2; 1Sp2001 c 6 art 8 s 1



Section 122A.27 — ALTERNATIVE PREPARATION LICENSING FOR ADMINISTRATORS.

Subdivision 1. Requirements. (a) A preparation program that is an alternative to a graduate program in education administration for public school administrators to acquire an entrance license is established. The program may be offered in any administrative field.

(b) To participate in the alternative preparation program, the candidate must:

(1) have a master's degree in an administrative area;

(2) have been offered an administrative position in a school district, group of districts, or an education district approved by the commissioner of education to offer an alternative preparation licensure program;

(3) have five years of experience in a field related to administration; and

(4) document successful experiences working with children and adults.

(c) An alternative preparation license is of one year duration and is issued by the commissioner of education to participants on admission to the alternative preparation program.

Subd. 2. Characteristics. The alternative preparation program has the characteristics enumerated in this subdivision:

(1) staff development conducted by a resident mentorship team made up of administrators, teachers, and postsecondary faculty members;

(2) an instruction phase involving intensive preparation of a candidate for licensure before the candidate assumes responsibility for an administrative position;

(3) formal instruction and peer coaching during the school year;

(4) assessment, supervision, and evaluation of a candidate to determine the candidate's specific needs and to ensure satisfactory completion of the program;

(5) a research-based and results-oriented approach focused on skills administrators need to be effective;

(6) assurance of integration of education theory and classroom practices; and

(7) the shared design and delivery of staff development between school district personnel and postsecondary faculty.

Subd. 3. Affiliation with a postsecondary institution. An alternative preparation program at a school district, group of schools, or an education district must be affiliated with a postsecondary institution that has a graduate program in educational administration for public school administrators.

Subd. 4. Approval for standard entrance license. The resident mentorship team must prepare for the commissioner of education an evaluation report on the performance of the alternative preparation licensee during the school year and a positive or negative recommendation on whether the alternative preparation licensee shall receive a standard entrance license.

Subd. 5. Standard entrance license. The commissioner of education must issue a standard entrance license to an alternative preparation licensee who has successfully completed the school year in the alternative preparation program and who has received a positive recommendation from the licensee's mentorship team.

Subd. 6. Qualified administrator. A person with a valid alternative preparation license is a qualified administrator within the meaning of section 122A.16.

History: 1991 c 265 art 7 s 19; 1993 c 224 art 9 s 33; 1993 c 337 s 8; 1998 c 397 art 8 s 70,101; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 122A.28 — TEACHERS OF DEAF AND HARD-OF-HEARING STUDENTS; LICENSURE REQUIREMENTS.

Subdivision 1. K-12 license to teach deaf and hard-of-hearing students; relicensure. (a) The Board of Teaching must review and determine appropriate licensure requirements for a candidate for a license or an applicant for a continuing license to teach deaf and hard-of-hearing students in prekindergarten through grade 12. In addition to other requirements, a candidate must demonstrate the minimum level of proficiency in American sign language as determined by the board.

(b) Among other relicensure requirements, each teacher under this section must complete 30 continuing education clock hours on hearing loss topics, including American Sign Language, American Sign Language linguistics, or deaf culture, in each licensure renewal period.

Subd. 2. Licensure for teaching oral/aural deaf education programs. (a) The Board of Teaching shall adopt a separate licensure rule for a candidate for a license or an applicant for a continuing license to teach in oral/aural deaf education programs or to provide services, including itinerant oral/aural deaf education services, to deaf and hard-of-hearing students in prekindergarten through grade 12.

(b) The board shall design rule requirements for teaching oral/aural deaf education in collaboration with representatives of parents and educators of deaf and hard-of-hearing students, postsecondary programs preparing teachers of deaf and hard-of-hearing students, and the Department of Education.

(c) Rule requirements for teaching oral/aural deaf education shall reflect best practice research in oral/aural deaf education. Advanced competencies in teaching deaf and hard-of-hearing students through oral/aural modes shall be included.

(d) Licensure requirements for teachers of oral/aural deaf education must include minimum competency in American sign language, but are not subject to the guidelines established in Laws 1993, chapter 224, article 3, section 32, as amended by Laws 1998, chapter 398, article 2, section 47. The signed communication proficiency interview shall not be required for teachers licensed to teach deaf and hard-of-hearing students through oral/aural deaf education methods.

(e) Requirements for teachers or oral/aural deaf education shall include appropriate continuing education requirements for renewing this licensure.

History: 1991 c 265 art 7 s 20; 1993 c 224 art 3 s 30; 1998 c 397 art 8 s 71,101; 1999 c 241 art 2 s 3; 2003 c 130 s 12; 2013 c 116 art 3 s 13



Section 122A.29 — TEACHERS OF BLIND AND VISUALLY IMPAIRED STUDENTS; LICENSURE REQUIREMENTS.

Teachers licensed in the education of blind and visually impaired students must demonstrate competence in reading and writing Braille. The Board of Teaching, at such time as a valid and reliable test is available, shall adopt a rule to assess these competencies that is consistent with the standards of the National Library Services for the Blind and Physically Handicapped.

History: 1996 c 412 art 9 s 9; 1998 c 397 art 8 s 101



Section 122A.30 — EXEMPTION FOR TECHNICAL EDUCATION INSTRUCTORS.

(a) Notwithstanding section 122A.15, subdivision 1, and upon approval of the local employer school board, a person who teaches in a part-time vocational or career and technical education program is exempt from a license requirement. Nothing in this section shall exclude licensed career and technical educators from the definition of "teacher" in section 122A.40, 122A.41, or 179A.03.

(b) This section expires June 30, 2020.

History: 1980 c 609 art 5 s 18; 1984 c 654 art 4 s 10; 1985 c 122 s 2; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 397 art 8 s 101; art 11 s 3; 1Sp2015 c 3 art 2 s 22



Section 122A.31 — AMERICAN SIGN LANGUAGE/ENGLISH INTERPRETERS.

Subdivision 1. Requirements for American sign language/English interpreters. (a) In addition to any other requirements that a school district establishes, any person employed to provide American sign language/English interpreting or sign transliterating services on a full-time or part-time basis for a school district after July 1, 2000, must:

(1) hold current interpreter and transliterator certificates awarded by the Registry of Interpreters for the Deaf (RID), or the general level interpreter proficiency certificate awarded by the National Association of the Deaf (NAD), or a comparable state certification from the commissioner of education; and

(2) satisfactorily complete an interpreter/transliterator training program affiliated with an accredited educational institution.

(b) New graduates of an interpreter/transliterator program affiliated with an accredited education institution shall be granted a two-year provisional certificate by the commissioner. During the two-year provisional period, the interpreter/transliterator must develop and implement an education plan in collaboration with a mentor under paragraph (c).

(c) A mentor of a provisionally certified interpreter/transliterator must be an interpreter/transliterator who has either NAD level IV or V certification or RID certified interpreter and certified transliterator certification and have at least three years interpreting/transliterating experience in any educational setting. The mentor, in collaboration with the provisionally certified interpreter/transliterator, shall develop and implement an education plan designed to meet the requirements of paragraph (a), clause (1), and include a weekly on-site mentoring process.

(d) Consistent with the requirements of this paragraph, a person holding a provisional certificate may apply to the commissioner for one time-limited extension. The commissioner, in consultation with the Commission of Deaf, DeafBlind and Hard-of-Hearing Minnesotans, must grant the person a time-limited extension of the provisional certificate based on the following documentation:

(1) letters of support from the person's mentor, a parent of a pupil the person serves, the special education director of the district in which the person is employed, and a representative from the regional service center of the deaf and hard-of-hearing;

(2) records of the person's formal education, training, experience, and progress on the person's education plan; and

(3) an explanation of why the extension is needed.

As a condition of receiving the extension, the person must comply with a plan and the accompanying time line for meeting the requirements of this subdivision. A committee composed of the deaf and hard-of-hearing state specialist, a representative of the Minnesota Association of Deaf Citizens, a representative of the Minnesota Registry of Interpreters of the Deaf, and other appropriate persons selected by the commissioner must develop the plan and time line for the person receiving the extension.

(e) A school district may employ only an interpreter/transliterator who has been certified under paragraph (a) or (b), or for whom a time-limited extension has been granted under paragraph (d).

Subd. 2. Oral or cued speech transliterators. (a) In addition to any other requirements that a school district establishes, any person employed to provide oral transliterating or cued speech transliterating services on a full-time or part-time basis for a school district after July 1, 2000, must hold a current applicable transliterator certificate awarded by the national certifying association or comparable state certification from the commissioner of education.

(b) To provide oral or cued speech transliterator services on a full-time or part-time basis, a person employed in a school district must comply with paragraph (a). The commissioner shall grant a nonrenewable, two-year certificate to a school district on behalf of a person who has not yet attained a current applicable transliterator certificate under paragraph (a). A person for whom a nonrenewable, two-year certificate is issued must work under the direction of a licensed teacher who is skilled in language development of individuals who are deaf or hard-of-hearing. A person for whom a nonrenewable, two-year certificate is issued also must enroll in a state-approved training program and demonstrate progress towards the certification required under paragraph (a) sufficient for the person to be certified at the end of the two-year period.

(c) Consistent with the requirements of this paragraph, a person holding a provisional certificate may apply to the commissioner for one time-limited extension. The commissioner, in consultation with the Commission Serving Deaf and Hard-of-Hearing People, must grant the person a time-limited extension of the provisional certificate based on the following documentation:

(1) letters of support from the person's mentor, a parent of a pupil the person serves, the special education director of the district in which the person is employed, and a representative from the regional service center of the deaf and hard-of-hearing;

(2) records of the person's formal education, training, experience, and progress on the person's education plan; and

(3) an explanation of why the extension is needed.

As a condition of receiving the extension, the person must comply with a plan and the accompanying time line for meeting the requirements of this subdivision. A committee composed of the deaf and hard-of-hearing state specialist, a representative of the Minnesota Association of Deaf Citizens, a representative of the Minnesota Registry of Interpreters of the Deaf, and other appropriate persons selected by the commissioner must develop the plan and time line for the person receiving the extension.

Subd. 3. Qualified interpreters. The Department of Education state specialist for deaf and hard-of-hearing shall work with existing interpreter/transliterator training programs, other training/educational institutions, and the regional service centers to ensure that ongoing staff development training for educational interpreters/transliterators is provided throughout the state.

Subd. 4. Reimbursement. (a) For purposes of revenue under section 125A.76, the Department of Education must only reimburse school districts for the services of those interpreters/transliterators who satisfy the standards of competency under this section.

(b) Notwithstanding paragraph (a), a district shall be reimbursed for the services of interpreters with a nonrenewable provisional certificate, interpreters/transliterators employed to mentor the provisional certified interpreters, and persons for whom a time-limited extension has been granted under subdivision 1, paragraph (d), or subdivision 2, paragraph (c).

History: 1994 c 647 art 3 s 17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 72,101; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 3 s 1,2; 1Sp2001 c 6 art 3 s 2; 2003 c 130 s 12; 2009 c 86 art 1 s 14; 2009 c 96 art 3 s 4; 1Sp2015 c 3 art 5 s 1,2; 2016 c 189 art 29 s 2



Section 122A.33 — LICENSE AND DEGREE EXEMPTION FOR HEAD COACH.

Subdivision 1. Employment. Notwithstanding section 122A.15, subdivision 1, a school district may employ as a head varsity coach of an interscholastic sport at its secondary school a person who does not have a license as head varsity coach of interscholastic sports and who does not have a bachelor's degree if:

(1) in the judgment of the school board, the person has the knowledge and experience necessary to coach the sport;

(2) can verify completion of six quarter credits, or the equivalent, or 60 clock hours of instruction in first aid and the care and prevention of athletic injuries; and

(3) can verify completion of a coaching methods or theory course.

Subd. 2. Annual contract. Notwithstanding section 122A.58, a person employed as a head varsity coach has an annual contract as a coach that the school board may or may not renew as the board sees fit.

Subd. 3. Notice of nonrenewal; opportunity to respond. A school board that declines to renew the coaching contract of a licensed or nonlicensed head varsity coach must notify the coach within 14 days of that decision. If the coach requests reasons for not renewing the coaching contract, the board must give the coach its reasons in writing within ten days of receiving the request. The existence of parent complaints must not be the sole reason for a board not to renew a coaching contract. Upon request, the board must provide the coach with a reasonable opportunity to respond to the reasons at a board meeting. The hearing may be opened or closed at the election of the coach unless the board closes the meeting under section 13D.05, subdivision 2, to discuss private data.

History: 1991 c 265 art 9 s 56; 1998 c 397 art 8 s 101; 1998 c 398 art 6 s 28; art 11 s 3; 1Sp2005 c 5 art 2 s 36; 2007 c 129 s 48; 2013 c 116 art 3 s 14



Section 122A.40 — EMPLOYMENT; CONTRACTS; TERMINATION.

Subdivision 1. Teacher defined. A principal, supervisor, and classroom teacher and any other professional employee required to hold a license from the state department shall be deemed to be a "teacher" within the meaning of this section. A superintendent is a "teacher" only for purposes of subdivisions 3 and 19.

Subd. 2. Nonprovisional license defined. For purposes of this section, "nonprovisional license" means an entrance, continuing, or life license.

Subd. 3. Hiring, dismissing. School boards must hire or dismiss teachers at duly called meetings. Where a husband and wife, brother and sister, or two brothers or sisters, constitute a quorum, no contract employing a teacher shall be made or authorized except upon the unanimous vote of the full board. A teacher related by blood or marriage, within the fourth degree, computed by the civil law, to a board member shall not be employed except by a unanimous vote of the full board. The initial employment of the teacher in the district must be by written contract, signed by the teacher and by the chair and clerk. All subsequent employment of the teacher in the district must be by written contract, signed by the teacher and by the chair and clerk, except where there is a master agreement covering the employment of the teacher. Contracts for teaching or supervision of teaching can be made only with qualified teachers. A teacher shall not be required to reside within the employing district as a condition to teaching employment or continued teaching employment.

Subd. 4. Employment in supervisory positions. Notwithstanding other law, a teacher, as defined in section 179A.03, does not have a right to employment in a district as an assistant superintendent, as a principal defined in section 179A.03, as a confidential or supervisory employee defined in section 179A.03, or in a position that is a promotion from the position currently held, based on seniority, seniority date, or order of employment by the district. This provision shall not alter the reinstatement rights of an individual who is placed on leave from an assistant superintendent, principal or assistant principal, or supervisory or confidential employee position pursuant to this chapter.

Subd. 5. Probationary period. (a) The first three consecutive years of a teacher's first teaching experience in Minnesota in a single district is deemed to be a probationary period of employment, and, the probationary period in each district in which the teacher is thereafter employed shall be one year. The school board must adopt a plan for written evaluation of teachers during the probationary period that is consistent with subdivision 8. Evaluation must occur at least three times periodically throughout each school year for a teacher performing services during that school year; the first evaluation must occur within the first 90 days of teaching service. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school must not be included in determining the number of school days on which a teacher performs services. Except as otherwise provided in paragraph (b), during the probationary period any annual contract with any teacher may or may not be renewed as the school board shall see fit. However, the board must give any such teacher whose contract it declines to renew for the following school year written notice to that effect before July 1. If the teacher requests reasons for any nonrenewal of a teaching contract, the board must give the teacher its reason in writing, including a statement that appropriate supervision was furnished describing the nature and the extent of such supervision furnished the teacher during the employment by the board, within ten days after receiving such request. The school board may, after a hearing held upon due notice, discharge a teacher during the probationary period for cause, effective immediately, under section 122A.44.

(b) A board must discharge a probationary teacher, effective immediately, upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse or sexual abuse.

(c) A probationary teacher whose first three years of consecutive employment are interrupted for active military service and who promptly resumes teaching consistent with federal reemployment timelines for uniformed service personnel under United States Code, title 38, section 4312(e), is considered to have a consecutive teaching experience for purposes of paragraph (a).

(d) A probationary teacher whose first three years of consecutive employment are interrupted for maternity, paternity, or medical leave and who resumes teaching within 12 months of when the leave began is considered to have a consecutive teaching experience for purposes of paragraph (a) if the probationary teacher completes a combined total of three years of teaching service immediately before and after the leave.

(e) A probationary teacher must complete at least 120 days of teaching service each year during the probationary period. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school do not count as days of teaching service under this paragraph.

Subd. 6. Mentoring for probationary teachers. A school board and an exclusive representative of the teachers in the district must develop a probationary teacher peer review process through joint agreement that is consistent with subdivision 8. The process may include having trained observers serve as mentors or coaches or having teachers participate in professional learning communities.

Subd. 7. Termination of contract after probationary period. (a) A teacher who has completed a probationary period in any district, and who has not been discharged or advised of a refusal to renew the teacher's contract under subdivision 5, shall elect to have a continuing contract with such district where contract terms and conditions, including salary and salary increases, are established based either on the length of the school calendar or an extended school calendar under section 120A.415. Thereafter, the teacher's contract must remain in full force and effect, except as modified by mutual consent of the board and the teacher, until terminated by a majority roll call vote of the full membership of the board prior to April 1 upon one of the grounds specified in subdivision 9 or July 1 upon one of the grounds specified in subdivision 10 or 11, or until the teacher is discharged pursuant to subdivision 13, or by the written resignation of the teacher submitted prior to April 1. If an agreement as to the terms and conditions of employment for the succeeding school year has not been adopted pursuant to the provisions of sections 179A.01 to 179A.25 prior to March 1, the teacher's right of resignation is extended to the 30th calendar day following the adoption of said contract in compliance with section 179A.20, subdivision 5. Such written resignation by the teacher is effective as of June 30 if submitted prior to that date and the teachers' right of resignation for the school year then beginning shall cease on July 15. Before a teacher's contract is terminated by the board, the board must notify the teacher in writing and state its ground for the proposed termination in reasonable detail together with a statement that the teacher may make a written request for a hearing before the board within 14 days after receipt of such notification. If the grounds are those specified in subdivision 9 or 13, the notice must also state a teacher may request arbitration under subdivision 15. Within 14 days after receipt of this notification the teacher may make a written request for a hearing before the board or an arbitrator and it shall be granted upon reasonable notice to the teacher of the date set for hearing, before final action is taken. If no hearing is requested within such period, it shall be deemed acquiescence by the teacher to the board's action. Such termination shall take effect at the close of the school year in which the contract is terminated in the manner aforesaid. Such contract may be terminated at any time by mutual consent of the board and the teacher and this section does not affect the powers of a board to suspend, discharge, or demote a teacher under and pursuant to other provisions of law.

(b) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in staff development training under subdivision 7a and shall receive an increased base salary.

Subd. 7a. Additional staff development and salary. (a) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in a total number of staff development days where the total number of such days equals the difference between the total number of days of student instruction and 240 days. Staff development includes peer mentoring, peer gathering, continuing education, professional development, or other training. A school board may schedule such days throughout the calendar year. Staff development programs provided during such days shall enable teachers to achieve the staff development outcomes under section 122A.60, subdivision 3.

(b) A public employer and the exclusive representative of the teachers must include terms in the collective bargaining agreement for all teachers who participate in additional staff development days under paragraph (a) that increase base salaries.

Subd. 8. Development, evaluation, and peer coaching for continuing contract teachers. (a) To improve student learning and success, a school board and an exclusive representative of the teachers in the district, consistent with paragraph (b), may develop a teacher evaluation and peer review process for probationary and continuing contract teachers through joint agreement. If a school board and the exclusive representative of the teachers do not agree to an annual teacher evaluation and peer review process, then the school board and the exclusive representative of the teachers must implement the state teacher evaluation plan under paragraph (c). The process must include having trained observers serve as peer coaches or having teachers participate in professional learning communities, consistent with paragraph (b).

(b) To develop, improve, and support qualified teachers and effective teaching practices, improve student learning and success, and provide all enrolled students in a district or school with improved and equitable access to more effective and diverse teachers, the annual evaluation process for teachers:

(1) must, for probationary teachers, provide for all evaluations required under subdivision 5;

(2) must establish a three-year professional review cycle for each teacher that includes an individual growth and development plan, a peer review process, and at least one summative evaluation performed by a qualified and trained evaluator such as a school administrator. For the years when a tenured teacher is not evaluated by a qualified and trained evaluator, the teacher must be evaluated by a peer review;

(3) must be based on professional teaching standards established in rule;

(4) must coordinate staff development activities under sections 122A.60 and 122A.61 with this evaluation process and teachers' evaluation outcomes;

(5) may provide time during the school day and school year for peer coaching and teacher collaboration;

(6) may include job-embedded learning opportunities such as professional learning communities;

(7) may include mentoring and induction programs for teachers, including teachers who are members of populations underrepresented among the licensed teachers in the district or school and who reflect the diversity of students under section 120B.35, subdivision 3, paragraph (b), clause (2), who are enrolled in the district or school;

(8) must include an option for teachers to develop and present a portfolio demonstrating evidence of reflection and professional growth, consistent with section 122A.18, subdivision 4, paragraph (b), and include teachers' own performance assessment based on student work samples and examples of teachers' work, which may include video among other activities for the summative evaluation;

(9) must use data from valid and reliable assessments aligned to state and local academic standards and must use state and local measures of student growth and literacy that may include value-added models or student learning goals to determine 35 percent of teacher evaluation results;

(10) must use longitudinal data on student engagement and connection, and other student outcome measures explicitly aligned with the elements of curriculum for which teachers are responsible, including academic literacy, oral academic language, and achievement of content areas of English learners;

(11) must require qualified and trained evaluators such as school administrators to perform summative evaluations and ensure school districts and charter schools provide for effective evaluator training specific to teacher development and evaluation;

(12) must give teachers not meeting professional teaching standards under clauses (3) through (11) support to improve through a teacher improvement process that includes established goals and timelines; and

(13) must discipline a teacher for not making adequate progress in the teacher improvement process under clause (12) that may include a last chance warning, termination, discharge, nonrenewal, transfer to a different position, a leave of absence, or other discipline a school administrator determines is appropriate.

Data on individual teachers generated under this subdivision are personnel data under section 13.43. The observation and interview notes of peer coaches may only be disclosed to other school officials with the consent of the teacher being coached.

(c) The department, in consultation with parents who may represent parent organizations and teacher and administrator representatives appointed by their respective organizations, representing the Board of Teaching, the Minnesota Association of School Administrators, the Minnesota School Boards Association, the Minnesota Elementary and Secondary Principals Associations, Education Minnesota, and representatives of the Minnesota Assessment Group, the Minnesota Business Partnership, the Minnesota Chamber of Commerce, and Minnesota postsecondary institutions with research expertise in teacher evaluation, must create and publish a teacher evaluation process that complies with the requirements in paragraph (b) and applies to all teachers under this section and section 122A.41 for whom no agreement exists under paragraph (a) for an annual teacher evaluation and peer review process. The teacher evaluation process created under this subdivision does not create additional due process rights for probationary teachers under subdivision 5.

(d) Consistent with the measures of teacher effectiveness under this subdivision:

(1) for students in kindergarten through grade 4, a school administrator must not place or approve the placement of a student in the classroom of a teacher who is in the improvement process referenced in paragraph (b), clause (12), or has not had a summative evaluation if, in the prior year, that student was in the classroom of a teacher who received discipline pursuant to paragraph (b), clause (13), unless no other teacher at the school teaches that grade; and

(2) for students in grades 5 through 12, a school administrator must not place or approve the placement of a student in the classroom of a teacher who is in the improvement process referenced in paragraph (b), clause (12), or has not had a summative evaluation if, in the prior year, that student was in the classroom of a teacher who received discipline pursuant to paragraph (b), clause (13), unless no other teacher at the school teaches that subject area and grade.

All data created and used under this paragraph retains its classification under chapter 13.

Subd. 9. Grounds for termination. A continuing contract may be terminated, effective at the close of the school year, upon any of the following grounds:

(1) inefficiency in teaching or in the management of a school, consistent with subdivision 8, paragraph (b);

(2) neglect of duty, or persistent violation of school laws, rules, regulations, or directives;

(3) conduct unbecoming a teacher which materially impairs the teacher's educational effectiveness; or

(4) other good and sufficient grounds rendering the teacher unfit to perform the teacher's duties.

A contract must not be terminated upon one of the grounds specified in clause (1), (2), (3), or (4), unless the teacher fails to correct the deficiency after being given written notice of the specific items of complaint and reasonable time within which to remedy them.

Subd. 10. Negotiated unrequested leave of absence. The school board and the exclusive bargaining representative of the teachers may negotiate a plan providing for unrequested leave of absence without pay or fringe benefits for as many teachers as may be necessary because of discontinuance of position, lack of pupils, financial limitations, or merger of classes caused by consolidation of districts. Failing to successfully negotiate such a plan, the provisions of subdivision 11 shall apply. The negotiated plan must not include provisions which would result in the exercise of seniority by a teacher holding a provisional license, other than a vocational education license, contrary to the provisions of subdivision 11, paragraph (c), or the reinstatement of a teacher holding a provisional license, other than a vocational education license, contrary to the provisions of subdivision 11, paragraph (e). The provisions of section 179A.16 do not apply for the purposes of this subdivision.

Subd. 11. Unrequested leave of absence. The board may place on unrequested leave of absence, without pay or fringe benefits, as many teachers as may be necessary because of discontinuance of position, lack of pupils, financial limitations, or merger of classes caused by consolidation of districts. The unrequested leave is effective at the close of the school year. In placing teachers on unrequested leave, the board is governed by the following provisions:

(a) The board may place probationary teachers on unrequested leave first in the inverse order of their employment. A teacher who has acquired continuing contract rights must not be placed on unrequested leave of absence while probationary teachers are retained in positions for which the teacher who has acquired continuing contract rights is licensed;

(b) Teachers who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed in the inverse order in which they were employed by the school district. In the case of equal seniority, the order in which teachers who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed is negotiable;

(c) Notwithstanding the provisions of paragraph (b), a teacher is not entitled to exercise any seniority when that exercise results in that teacher being retained by the district in a field for which the teacher holds only a provisional license, as defined by the board of teaching, unless that exercise of seniority results in the placement on unrequested leave of absence of another teacher who also holds a provisional license in the same field. The provisions of this paragraph do not apply to vocational education licenses;

(d) Notwithstanding paragraphs (a), (b), and (c), if the placing of a probationary teacher on unrequested leave before a teacher who has acquired continuing rights, the placing of a teacher who has acquired continuing contract rights on unrequested leave before another teacher who has acquired continuing contract rights but who has greater seniority, or the restriction imposed by the provisions of paragraph (c) would place the district in violation of its affirmative action program, the district may retain the probationary teacher, the teacher with less seniority, or the provisionally licensed teacher;

(e) Teachers placed on unrequested leave of absence must be reinstated to the positions from which they have been given leaves of absence or, if not available, to other available positions in the school district in fields in which they are licensed. Reinstatement must be in the inverse order of placement on leave of absence. A teacher must not be reinstated to a position in a field in which the teacher holds only a provisional license, other than a vocational education license, while another teacher who holds a nonprovisional license in the same field remains on unrequested leave. The order of reinstatement of teachers who have equal seniority and who are placed on unrequested leave in the same school year is negotiable;

(f) Appointment of a new teacher must not be made while there is available, on unrequested leave, a teacher who is properly licensed to fill such vacancy, unless the teacher fails to advise the school board within 30 days of the date of notification that a position is available to that teacher who may return to employment and assume the duties of the position to which appointed on a future date determined by the board;

(g) A teacher placed on unrequested leave of absence may engage in teaching or any other occupation during the period of this leave;

(h) The unrequested leave of absence must not impair the continuing contract rights of a teacher or result in a loss of credit for previous years of service;

(i) The unrequested leave of absence of a teacher who is placed on unrequested leave of absence and who is not reinstated shall continue for a period of five years, after which the right to reinstatement shall terminate. The teacher's right to reinstatement shall also terminate if the teacher fails to file with the board by April 1 of any year a written statement requesting reinstatement;

(j) The same provisions applicable to terminations of probationary or continuing contracts in subdivisions 5 and 7 must apply to placement on unrequested leave of absence;

(k) Nothing in this subdivision shall be construed to impair the rights of teachers placed on unrequested leave of absence to receive unemployment benefits if otherwise eligible.

Subd. 12. Suspension and leave of absence for health reasons. Affliction with a communicable disease, mental illness, drug or alcoholic addiction, or other serious incapacity shall be grounds for temporary suspension and leave of absence while the teacher is suffering from such disability. Unless the teacher consents, such action must be taken only upon evidence that suspension is required from a physician who has examined the teacher. The physician must be competent in the field involved and must be selected by the teacher from a list of three provided by the school board, and the examination must be at the expense of the school district. A copy of the report of the physician shall be furnished the teacher upon request. If the teacher fails to submit to the examination within the prescribed time, the board may discharge the teacher, effective immediately. In the event of mental illness, if the teacher submits to such an examination and the examining physician's or psychiatrist's statement is unacceptable to the teacher or the board, a panel of three physicians or psychiatrists must be selected to examine the teacher at the board's expense. The board and the teacher shall each select a member of this panel, and these two members shall select a third member. The panel must examine the teacher and submit a statement of its findings and conclusions to the board. Upon receipt and consideration of the statement from the panel the board may suspend the teacher. The board must notify the teacher in writing of such suspension and the reasons therefor. During the leave of absence, the district must pay the teacher sick leave benefits up to the amount of unused accumulated sick leave, and after it is exhausted, the district may in its discretion pay additional benefits. The teacher must be reinstated to the teacher's position upon evidence from such a physician of sufficient recovery to be capable of resuming performance of duties in a proper manner. In the event that the teacher does not qualify for reinstatement within 12 months after the date of suspension, the continuing disability may be a ground for discharge under subdivision 13.

Subd. 13. Immediate discharge. (a) Except as otherwise provided in paragraph (b), a board may discharge a continuing-contract teacher, effective immediately, upon any of the following grounds:

(1) immoral conduct, insubordination, or conviction of a felony;

(2) conduct unbecoming a teacher which requires the immediate removal of the teacher from classroom or other duties;

(3) failure without justifiable cause to teach without first securing the written release of the school board;

(4) gross inefficiency which the teacher has failed to correct after reasonable written notice;

(5) willful neglect of duty; or

(6) continuing physical or mental disability subsequent to a 12 months leave of absence and inability to qualify for reinstatement in accordance with subdivision 12.

For purposes of this paragraph, conduct unbecoming a teacher includes an unfair discriminatory practice described in section 363A.13.

Prior to discharging a teacher under this paragraph, the board must notify the teacher in writing and state its ground for the proposed discharge in reasonable detail. Within ten days after receipt of this notification the teacher may make a written request for a hearing before the board and it shall be granted before final action is taken. The board may suspend a teacher with pay pending the conclusion of the hearing and determination of the issues raised in the hearing after charges have been filed which constitute ground for discharge. If a teacher has been charged with a felony and the underlying conduct that is the subject of the felony charge is a ground for a proposed immediate discharge, the suspension pending the conclusion of the hearing and determination of the issues may be without pay. If a hearing under this paragraph is held, the board must reimburse the teacher for any salary or compensation withheld if the final decision of the board or the arbitrator does not result in a penalty to or suspension, termination, or discharge of the teacher.

(b) A board must discharge a continuing-contract teacher, effective immediately, upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse, as defined in section 609.185; sex trafficking in the first degree under section 609.322, subdivision 1; sex trafficking in the second degree under section 609.322, subdivision 1a; engaging in hiring or agreeing to hire a minor to engage in prostitution under section 609.324, subdivision 1; sexual abuse under section 609.342, 609.343, 609.344, 609.345, 609.3451, subdivision 3, or 617.23, subdivision 3; solicitation of children to engage in sexual conduct or communication of sexually explicit materials to children under section 609.352; interference with privacy under section 609.746 or stalking under section 609.749 and the victim was a minor; using minors in a sexual performance under section 617.246; possessing pornographic works involving a minor under section 617.247; or any other offense not listed in this paragraph that requires the person to register as a predatory offender under section 243.166, or a crime under a similar law of another state or the United States.

(c) When a teacher is discharged under paragraph (b) or when the commissioner makes a final determination of child maltreatment involving a teacher under section 626.556, subdivision 11, the school principal or other person having administrative control of the school must include in the teacher's employment record the information contained in the record of the disciplinary action or the final maltreatment determination, consistent with the definition of public data under section 13.41, subdivision 5, and must provide the Board of Teaching and the licensing division at the department with the necessary and relevant information to enable the Board of Teaching and the department's licensing division to fulfill their statutory and administrative duties related to issuing, renewing, suspending, or revoking a teacher's license. Information received by the Board of Teaching or the licensing division at the department under this paragraph is governed by section 13.41 or other applicable law governing data of the receiving entity. In addition to the background check required under section 123B.03, a school board or other school hiring authority must contact the Board of Teaching and the department to determine whether the teacher's license has been suspended or revoked, consistent with the discharge and final maltreatment determinations identified in this paragraph. Unless restricted by federal or state data practices law or by the terms of a collective bargaining agreement, the responsible authority for a school district must disseminate to another school district private personnel data on a current or former teacher employee or contractor of the district, including the results of background investigations, if the requesting school district seeks the information because the subject of the data has applied for employment with the requesting school district.

Subd. 14. Hearing procedures. Any hearing held pursuant to this section must be held upon appropriate and timely notice to the teacher, and any hearing held pursuant to subdivision 9 or 13 must be private or public at the discretion of the teacher. A hearing held pursuant to subdivision 11 must be public and may be consolidated by the school board. At the hearing, the board and the teacher may each be represented by counsel at each party's own expense, and such counsel may examine and cross-examine witnesses and present arguments. The board must first present evidence to sustain the grounds for termination or discharge and then receive evidence presented by the teacher. Each party may then present rebuttal evidence. Dismissal of the teacher must be based upon substantial and competent evidence in the record. All witnesses shall be sworn upon oath administered by the presiding officer of the board. The clerk of the board shall issue subpoenas for witnesses or the production of records pertinent to the grounds upon the request of either the board or the teacher. The board must employ a court reporter to record the proceedings at the hearing, and either party may obtain a transcript of the hearing at its own expense.

Subd. 15. Hearing and determination by arbitrator. A teacher whose termination is proposed under subdivision 7 on grounds specified in subdivision 9, or whose discharge is proposed under subdivision 13, may elect a hearing before an arbitrator instead of the school board. The hearing is governed by this subdivision.

(a) The teacher must make a written request for a hearing before an arbitrator within 14 days after receiving notification of proposed termination on grounds specified in subdivision 9 or within ten days of receiving notification of proposed discharge under subdivision 13. If a request for a hearing does not specify that the hearing be before an arbitrator, it is considered to be a request for a hearing before the school board.

(b) If the teacher and the school board are unable to mutually agree on an arbitrator, the board must request from the bureau of mediation services a list of five persons to serve as an arbitrator. If the matter to be heard is a proposed termination on grounds specified in subdivision 9, arbitrators on the list must be available to hear the matter and make a decision within a time frame that will allow the board to comply with all statutory timelines relating to termination. If the teacher and the board are unable to mutually agree on an arbitrator from the list provided, the parties shall alternately strike names from the list until the name of one arbitrator remains. The person remaining after the striking procedure must be the arbitrator. If the parties are unable to agree on who shall strike the first name, the question must be decided by a flip of a coin. The teacher and the school board must share equally the costs and fees of the arbitrator.

(c) The arbitrator shall determine, by a preponderance of the evidence, whether the grounds for termination or discharge specified in subdivision 9 or 13 exist to support the proposed termination or discharge. A lesser penalty than termination or discharge may be imposed by the arbitrator only to the extent that either party proposes such lesser penalty in the proceeding. In making the determination, the arbitration proceeding is governed by sections 572B.15 to 572B.28 and by the collective bargaining agreement applicable to the teacher.

(d) An arbitration hearing conducted under this subdivision is a meeting for preliminary consideration of allegations or charges within the meaning of section 13D.05, subdivision 3, paragraph (a), and must be closed, unless the teacher requests it to be open.

(e) The arbitrator's award is final and binding on the parties, subject to sections 572B.18 to 572B.28.

Subd. 16. Decision. After the hearing, the board must issue a written decision and order. If the board orders termination of a continuing contract or discharge of a teacher, its decision must include findings of fact based upon competent evidence in the record and must be served on the teacher, accompanied by an order of termination or discharge, prior to April 1 in the case of a contract termination for grounds specified in subdivision 9, prior to July 1 for grounds specified in subdivision 10 or 11, or within ten days after conclusion of the hearing in the case of a discharge. If the decision of the board or of a reviewing court is favorable to the teacher, the proceedings must be dismissed and the decision entered in the board minutes, and all references to such proceedings must be excluded from the teacher's record file.

Subd. 17. Judicial review. The pendency of judicial proceedings must not be grounds for postponement of the effective date of the board's order, but if judicial review eventuates in reinstatement of the teacher, the board must pay the teacher all compensation withheld as a result of the termination or dismissal order.

Subd. 18. Exception. This section does not apply to any district in a city of the first class.

Subd. 19. Records relating to individual teacher; access; expungement. All evaluations and files generated within a school district relating to each individual teacher must be available to each individual teacher upon written request. Effective January 1, 1976, all evaluations and files, wherever generated, relating to each individual teacher must be available to each individual teacher upon written request. The teacher shall have the right to reproduce any of the contents of the files at the teacher's expense and to submit for inclusion in the file written information in response to any material contained therein.

A district may destroy the files as provided by law and must expunge from the teacher's file any material found to be false or inaccurate through the grievance procedure required pursuant to section 179A.20, subdivision 4. The grievance procedure promulgated by the director of the bureau of mediation services, pursuant to section 179A.04, subdivision 3, clause (h), applies to those principals and supervisory employees not included in an appropriate unit as defined in section 179A.03. Expungement proceedings must be commenced within the time period provided in the collective bargaining agreement for the commencement of a grievance. If no time period is provided in the bargaining agreement, the expungement proceedings must commence within 15 days after the teacher has knowledge of the inclusion in the teacher's file of the material the teacher seeks to have expunged.

History: Ex1959 c 71 art 6 s 12; 1963 c 450 s 1; 1967 c 890 s 1; 1969 c 781 s 1; 1971 c 253 s 1; 1971 c 743 s 1; 1973 c 128 s 1; 1974 c 458 s 1-4; 1975 c 151 s 1; 1975 c 177 s 1; 1975 c 432 s 70; 1976 c 222 s 17,208; 1977 c 447 art 7 s 21-23; 1978 c 632 s 1,2; 1978 c 706 s 38,39; 1978 c 764 s 75,76; 1979 c 40 s 2; 1979 c 139 s 1; 1980 c 509 s 35; 1980 c 609 art 6 s 24,25; 1982 c 424 s 33; 1983 c 314 art 7 s 29-31; 1984 c 462 s 27; 1984 c 463 art 7 s 13; 1984 c 525 s 1; 1Sp1985 c 12 art 7 s 22; 1986 c 444; 1988 c 718 art 7 s 35; 1989 c 152 s 1; 1990 c 562 art 8 s 29; 1991 c 130 s 26; 1991 c 196 s 1,2; 1991 c 265 art 9 s 45-48; 1992 c 499 art 8 s 13; 1993 c 224 art 12 s 22,23; 1994 c 488 s 8; 1Sp1995 c 3 art 8 s 6; 1Sp1997 c 4 art 7 s 8; 1998 c 397 art 8 s 17-33,101; art 11 s 3; 1999 c 107 s 66; 1999 c 201 s 2,3; 1999 c 241 art 9 s 13-15; 2000 c 343 s 4; 1Sp2001 c 6 art 2 s 10,11; 2005 c 36 s 1; 1Sp2005 c 5 art 10 s 1; 2009 c 96 art 2 s 21,22; 2010 c 264 art 2 s 2,9; 1Sp2011 c 11 art 2 s 12-15; 2012 c 239 art 2 s 5,6; 2013 c 116 art 3 s 15; 2014 c 192 art 3 s 1; 2014 c 272 art 1 s 19; art 3 s 13,14; 2014 c 312 art 16 s 2; 1Sp2015 c 3 art 2 s 23,24; 2016 c 189 art 24 s 6



Section 122A.41 — TEACHER TENURE ACT; CITIES OF THE FIRST CLASS; DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of the following subdivisions in this section shall be defined as follows:

(a) Teachers. The term "teacher" includes every person regularly employed, as a principal, or to give instruction in a classroom, or to superintend or supervise classroom instruction, or as placement teacher and visiting teacher. Persons regularly employed as counselors and school librarians shall be covered by these sections as teachers if licensed as teachers or as school librarians.

(b) School board. The term "school board" includes a majority in membership of any and all boards or official bodies having the care, management, or control over public schools.

(c) Demote. The word "demote" means to reduce the compensation a person actually receives in the new position.

(d) Nonprovisional license. For purposes of this section, "nonprovisional license" shall mean an entrance, continuing, or life license.

Subd. 2. Probationary period; discharge or demotion. (a) All teachers in the public schools in cities of the first class during the first three years of consecutive employment shall be deemed to be in a probationary period of employment during which period any annual contract with any teacher may, or may not, be renewed as the school board, after consulting with the peer review committee charged with evaluating the probationary teachers under subdivision 3, shall see fit. The school site management team or the school board if there is no school site management team, shall adopt a plan for a written evaluation of teachers during the probationary period according to subdivisions 3 and 5. Evaluation by the peer review committee charged with evaluating probationary teachers under subdivision 3 shall occur at least three times periodically throughout each school year for a teacher performing services during that school year; the first evaluation must occur within the first 90 days of teaching service. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school shall not be included in determining the number of school days on which a teacher performs services. The school board may, during such probationary period, discharge or demote a teacher for any of the causes as specified in this code. A written statement of the cause of such discharge or demotion shall be given to the teacher by the school board at least 30 days before such removal or demotion shall become effective, and the teacher so notified shall have no right of appeal therefrom.

(b) A probationary teacher whose first three years of consecutive employment are interrupted for active military service and who promptly resumes teaching consistent with federal reemployment timelines for uniformed service personnel under United States Code, title 38, section 4312(e), is considered to have a consecutive teaching experience for purposes of paragraph (a).

(c) A probationary teacher whose first three years of consecutive employment are interrupted for maternity, paternity, or medical leave and who resumes teaching within 12 months of when the leave began is considered to have a consecutive teaching experience for purposes of paragraph (a) if the probationary teacher completes a combined total of three years of teaching service immediately before and after the leave.

(d) A probationary teacher must complete at least 120 days of teaching service each year during the probationary period. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school do not count as days of teaching service under this paragraph.

Subd. 3. Mentoring for probationary teachers. A board and an exclusive representative of the teachers in the district must develop a probationary teacher peer review process through joint agreement that is consistent with subdivision 5. The process may include having trained observers serve as mentors or coaches or having teachers participate in professional learning communities.

Subd. 4. Period of service after probationary period; discharge or demotion. (a) After the completion of such probationary period, without discharge, such teachers as are thereupon reemployed shall continue in service and hold their respective position during good behavior and efficient and competent service and must not be discharged or demoted except for cause after a hearing. The terms and conditions of a teacher's employment contract, including salary and salary increases, must be based either on the length of the school year or an extended school calendar under section 120A.415.

(b) A probationary teacher is deemed to have been reemployed for the ensuing school year, unless the school board in charge of such school gave such teacher notice in writing before July 1 of the termination of such employment.

(c) A teacher electing to have an employment contract based on the extended school calendar under section 120A.415 must participate in staff development training under subdivision 4a and shall receive an increased base salary.

Subd. 4a. Additional staff development and salary. (a) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in a total number of staff development days where the total number of such days equals the difference between the total number of days of student instruction and 240 days. Staff development includes peer mentoring, peer gathering, continuing education, professional development, or other training. A school board may schedule such days throughout the calendar year. Staff development programs provided during such days shall enable teachers to achieve the staff development outcomes under section 122A.60, subdivision 3.

(b) A public employer and the exclusive representative of the teachers must include terms in the collective bargaining agreement for all teachers who participate in additional staff development days under paragraph (a) that increase base salaries.

Subd. 5. Development, evaluation, and peer coaching for continuing contract teachers. (a) To improve student learning and success, a school board and an exclusive representative of the teachers in the district, consistent with paragraph (b), may develop an annual teacher evaluation and peer review process for probationary and nonprobationary teachers through joint agreement. If a school board and the exclusive representative of the teachers in the district do not agree to an annual teacher evaluation and peer review process, then the school board and the exclusive representative of the teachers must implement the state teacher evaluation plan developed under paragraph (c). The process must include having trained observers serve as peer coaches or having teachers participate in professional learning communities, consistent with paragraph (b).

(b) To develop, improve, and support qualified teachers and effective teaching practices and improve student learning and success, and provide all enrolled students in a district or school with improved and equitable access to more effective and diverse teachers, the annual evaluation process for teachers:

(1) must, for probationary teachers, provide for all evaluations required under subdivision 2;

(2) must establish a three-year professional review cycle for each teacher that includes an individual growth and development plan, a peer review process, and at least one summative evaluation performed by a qualified and trained evaluator such as a school administrator;

(3) must be based on professional teaching standards established in rule;

(4) must coordinate staff development activities under sections 122A.60 and 122A.61 with this evaluation process and teachers' evaluation outcomes;

(5) may provide time during the school day and school year for peer coaching and teacher collaboration;

(6) may include job-embedded learning opportunities such as professional learning communities;

(7) may include mentoring and induction programs for teachers, including teachers who are members of populations underrepresented among the licensed teachers in the district or school and who reflect the diversity of students under section 120B.35, subdivision 3, paragraph (b), clause (2), who are enrolled in the district or school;

(8) must include an option for teachers to develop and present a portfolio demonstrating evidence of reflection and professional growth, consistent with section 122A.18, subdivision 4, paragraph (b), and include teachers' own performance assessment based on student work samples and examples of teachers' work, which may include video among other activities for the summative evaluation;

(9) must use data from valid and reliable assessments aligned to state and local academic standards and must use state and local measures of student growth and literacy that may include value-added models or student learning goals to determine 35 percent of teacher evaluation results;

(10) must use longitudinal data on student engagement and connection and other student outcome measures explicitly aligned with the elements of curriculum for which teachers are responsible, including academic literacy, oral academic language, and achievement of English learners;

(11) must require qualified and trained evaluators such as school administrators to perform summative evaluations and ensure school districts and charter schools provide for effective evaluator training specific to teacher development and evaluation;

(12) must give teachers not meeting professional teaching standards under clauses (3) through (11) support to improve through a teacher improvement process that includes established goals and timelines; and

(13) must discipline a teacher for not making adequate progress in the teacher improvement process under clause (12) that may include a last chance warning, termination, discharge, nonrenewal, transfer to a different position, a leave of absence, or other discipline a school administrator determines is appropriate.

Data on individual teachers generated under this subdivision are personnel data under section 13.43. The observation and interview notes of peer coaches may only be disclosed to other school officials with the consent of the teacher being coached.

(c) The department, in consultation with parents who may represent parent organizations and teacher and administrator representatives appointed by their respective organizations, representing the Board of Teaching, the Minnesota Association of School Administrators, the Minnesota School Boards Association, the Minnesota Elementary and Secondary Principals Associations, Education Minnesota, and representatives of the Minnesota Assessment Group, the Minnesota Business Partnership, the Minnesota Chamber of Commerce, and Minnesota postsecondary institutions with research expertise in teacher evaluation, must create and publish a teacher evaluation process that complies with the requirements in paragraph (b) and applies to all teachers under this section and section 122A.40 for whom no agreement exists under paragraph (a) for an annual teacher evaluation and peer review process. The teacher evaluation process created under this subdivision does not create additional due process rights for probationary teachers under subdivision 2.

(d) Consistent with the measures of teacher effectiveness under this subdivision:

(1) for students in kindergarten through grade 4, a school administrator must not place or approve the placement of a student in the classroom of a teacher who is in the improvement process referenced in paragraph (b), clause (12), or has not had a summative evaluation if, in the prior year, that student was in the classroom of a teacher who received discipline pursuant to paragraph (b), clause (13), unless no other teacher at the school teaches that grade; and

(2) for students in grades 5 through 12, a school administrator must not place or approve the placement of a student in the classroom of a teacher who is in the improvement process referenced in paragraph (b), clause (12), or has not had a summative evaluation if, in the prior year, that student was in the classroom of a teacher who received discipline pursuant to paragraph (b), clause (13), unless no other teacher at the school teaches that subject area and grade.

All data created and used under this paragraph retains its classification under chapter 13.

Subd. 5a. Probationary period for principals hired internally. A board and the exclusive representative of the school principals in the district may negotiate a plan for a probationary period of up to two school years for licensed teachers employed by the board who are subsequently employed by the board as a licensed school principal or assistant principal and an additional probationary period of up to two years for licensed assistant principals employed by the board who are subsequently employed by the board as a licensed school principal.

Subd. 6. Grounds for discharge or demotion. (a) Except as otherwise provided in paragraph (b), causes for the discharge or demotion of a teacher either during or after the probationary period must be:

(1) immoral character, conduct unbecoming a teacher, or insubordination;

(2) failure without justifiable cause to teach without first securing the written release of the school board having the care, management, or control of the school in which the teacher is employed;

(3) inefficiency in teaching or in the management of a school, consistent with subdivision 5, paragraph (b);

(4) affliction with a communicable disease must be considered as cause for removal or suspension while the teacher is suffering from such disability; or

(5) discontinuance of position or lack of pupils.

For purposes of this paragraph, conduct unbecoming a teacher includes an unfair discriminatory practice described in section 363A.13.

(b) A probationary or continuing-contract teacher must be discharged immediately upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse, as defined in section 609.185; sex trafficking in the first degree under section 609.322, subdivision 1; sex trafficking in the second degree under section 609.322, subdivision 1a; engaging in hiring or agreeing to hire a minor to engage in prostitution under section 609.324, subdivision 1; sexual abuse under section 609.342, 609.343, 609.344, 609.345, 609.3451, subdivision 3, or 617.23, subdivision 3; solicitation of children to engage in sexual conduct or communication of sexually explicit materials to children under section 609.352; interference with privacy under section 609.746 or stalking under section 609.749 and the victim was a minor; using minors in a sexual performance under section 617.246; possessing pornographic works involving a minor under section 617.247; or any other offense not listed in this paragraph that requires the person to register as a predatory offender under section 243.166, or a crime under a similar law of another state or the United States.

(c) When a teacher is discharged under paragraph (b) or when the commissioner makes a final determination of child maltreatment involving a teacher under section 626.556, subdivision 11, the school principal or other person having administrative control of the school must include in the teacher's employment record the information contained in the record of the disciplinary action or the final maltreatment determination, consistent with the definition of public data under section 13.41, subdivision 5, and must provide the Board of Teaching and the licensing division at the department with the necessary and relevant information to enable the Board of Teaching and the department's licensing division to fulfill their statutory and administrative duties related to issuing, renewing, suspending, or revoking a teacher's license. Information received by the Board of Teaching or the licensing division at the department under this paragraph is governed by section 13.41 or other applicable law governing data of the receiving entity. In addition to the background check required under section 123B.03, a school board or other school hiring authority must contact the Board of Teaching and the department to determine whether the teacher's license has been suspended or revoked, consistent with the discharge and final maltreatment determinations identified in this paragraph. Unless restricted by federal or state data practices law or by the terms of a collective bargaining agreement, the responsible authority for a school district must disseminate to another school district private personnel data on a current or former teacher employee or contractor of the district, including the results of background investigations, if the requesting school district seeks the information because the subject of the data has applied for employment with the requesting school district.

Subd. 7. Hearing of charges against teacher. The charges against a teacher must be in writing and signed by the person making the same and then filed with the secretary or clerk of the school board having charge of the school in which the teacher is employed. Before the school board discharges or demotes a teacher, the board must notify the teacher in writing and state in reasonable detail its grounds for the proposed discharge or demotion, together with a statement that the teacher may request in writing within ten days after receiving the notice a hearing before the board. The board may have the notice served personally or may send it by certified mail addressed to the teacher at the teacher's last known post office address. The teacher, under subdivision 13, also may elect a hearing before an arbitrator instead of the school board. Within ten days after receiving the notice the teacher may request in writing a hearing before the board or an arbitrator and it shall be granted. The teacher must be given reasonable notice of the time and place of the hearing before final action is taken. A teacher who fails to request a hearing within ten days is considered to acquiesce in the board's action. If the charge is made by a person not connected with the school system the charge may be disregarded by the school board. If the grounds are those specified in subdivision 6, clause (1), (2), (3), or (4), the notice must also state a teacher may request arbitration under subdivision 13. At the hearing, the school board or arbitrator shall hear all evidence that may be adduced in support of the charges and for the teacher's defense to the charges. Either party has the right to have a written record of the hearing at the expense of the board and to have witnesses subpoenaed and all witnesses so subpoenaed must be examined under oath. Any member of the school board conducting such a hearing has authority to issue subpoenas and to administer oaths to witnesses.

Subd. 8. Counsel; examination of witnesses. Each party appearing before the school board has the right to be represented by counsel, and such counsel may examine and cross-examine witnesses and present arguments.

Subd. 9. Hearings. All hearings before the school board must be private or may be public at the decision of the teacher against whom such charges have been filed.

Subd. 10. Decision, when rendered. The hearing must be concluded and a decision in writing, stating the grounds on which it is based, rendered within 25 days after giving of such notice. Where the hearing is before a school board the teacher may be discharged or demoted upon the affirmative vote of a majority of the members of the board. If the charges, or any of such, are found to be true, the board conducting the hearing must discharge, demote, or suspend the teacher, as seems to be for the best interest of the school. A teacher must not be discharged for either of the causes specified in subdivision 6, clause (3), except during the school year, and then only upon charges filed at least four months before the close of the school sessions of such school year.

Subd. 11. Charges expunged from records. In all cases where the final decision is in favor of the teacher the charge or charges must be physically expunged from the records.

Subd. 12. Suspension pending hearing; salary. After charges are filed against a teacher, the school board may suspend the teacher from regular duty. If the teacher is suspended or removed after the final decision, the board may in its discretion determine the teacher's salary or compensation as of the time of filing the charges. If the final decision is favorable to the teacher, the board must not abate the teacher's salary or compensation.

Subd. 13. Hearing and determination by arbitrator. A teacher against whom charges have been filed alleging any cause for discharge or demotion specified in subdivision 6, clause (1), (2), (3), or (4), may elect a hearing before an arbitrator instead of the school board. The hearing is governed by this subdivision.

(a) The teacher must make a written request for a hearing before an arbitrator within ten days after receiving a written notice of the filing of charges required by subdivision 7. Failure to request a hearing before an arbitrator during this period is considered acquiescence to the board's action.

(b) If the teacher and the school board are unable to mutually agree on an arbitrator, the board must request from the Bureau of Mediation Services a list of five persons to serve as an arbitrator. If the teacher and the school board are unable to mutually agree on an arbitrator from the list provided, the parties shall alternately strike names from the list until the name of one arbitrator remains. The person remaining after the striking procedure must be the arbitrator. If the parties are unable to agree on who shall strike the first name, the question must be decided by a flip of a coin. The teacher and the board must share equally the costs and fees of the arbitrator.

(c) The arbitrator shall determine, by a preponderance of the evidence, whether the causes specified in subdivision 6, clause (1), (2), (3), or (4), exist to support the proposed discharge or demotion. A lesser penalty than discharge or demotion may be imposed by the arbitrator only to the extent that either party proposes such lesser penalty in the proceeding. In making the determination, the arbitration proceeding is governed by sections 572B.15 to 572B.28 and by the collective bargaining agreement applicable to the teacher.

(d) An arbitration hearing conducted under this subdivision is a meeting for preliminary consideration of allegations or charges within the meaning of section 13D.05, subdivision 3, paragraph (a), and must be closed, unless the teacher requests it to be open.

(e) The arbitrator's decision is final and binding on the parties, subject to sections 572B.18 to 572B.28.

Subd. 14. Services terminated by discontinuance or lack of pupils; preference given. (a) A teacher whose services are terminated on account of discontinuance of position or lack of pupils must receive first consideration for other positions in the district for which that teacher is qualified. In the event it becomes necessary to discontinue one or more positions, in making such discontinuance, teachers must be discontinued in any department in the inverse order in which they were employed, unless a board and the exclusive representative of teachers in the district negotiate a plan providing otherwise.

(b) Notwithstanding the provisions of clause (a), a teacher is not entitled to exercise any seniority when that exercise results in that teacher being retained by the district in a field for which the teacher holds only a provisional license, as defined by the Board of Teaching, unless that exercise of seniority results in the termination of services, on account of discontinuance of position or lack of pupils, of another teacher who also holds a provisional license in the same field. The provisions of this clause do not apply to vocational education licenses.

(c) Notwithstanding the provisions of clause (a), a teacher must not be reinstated to a position in a field in which the teacher holds only a provisional license, other than a vocational education license, while another teacher who holds a nonprovisional license in the same field is available for reinstatement.

Subd. 15. Records relating to individual teacher; access; expungement. All evaluations and files generated within a district relating to each individual teacher must be available to each individual teacher upon the teacher's written request. Effective January 1, 1976, all evaluations and files, wherever generated, relating to each individual teacher must be available to each individual teacher upon the teacher's written request. The teacher has the right to reproduce any of the contents of the files at the teacher's expense and to submit for inclusion in the file written information in response to any material contained therein.

A district may destroy the files as provided by law and must expunge from the teacher's file any material found to be false or substantially inaccurate through the grievance procedure required pursuant to section 179A.20, subdivision 4. The grievance procedure promulgated by the director of the Bureau of Mediation Services, pursuant to section 179A.04, subdivision 3, clause (h), applies to those principals and supervisory employees not included in an appropriate unit as defined in section 179A.03. Expungement proceedings must be commenced within the time period provided in the collective bargaining agreement for the commencement of a grievance. If no time period is provided in the bargaining agreement, the expungement proceedings must commence within 15 days after the teacher has knowledge of the inclusion in the teacher's file of the material the teacher seeks to have expunged.

History: Ex1959 c 71 art 6 s 17; 1961 c 720 s 1; 1971 c 667 s 1; 1975 c 177 s 2; 1976 c 222 s 19,208; 1977 c 447 art 7 s 24; 1978 c 632 s 3; 1978 c 674 s 60; 1979 c 139 s 2; 1983 c 314 art 7 s 32,33; 1984 c 462 s 27; 1984 c 463 art 7 s 14; 1986 c 444; 1988 c 718 art 7 s 36; 1989 c 152 s 2; 1991 c 196 s 3,4; 1991 c 265 art 9 s 52-55; 1992 c 499 art 8 s 14; 1993 c 224 art 12 s 24,25; 1998 c 397 art 8 s 42-54,101; art 11 s 3; 1999 c 201 s 4; 1999 c 241 art 9 s 16; 1Sp2001 c 6 art 2 s 12-16; 1Sp2003 c 9 art 12 s 3; 2005 c 36 s 2; 1Sp2005 c 5 art 2 s 37,38; art 10 s 2; 2009 c 96 art 2 s 23,24; 2010 c 264 art 2 s 3,9; 1Sp2011 c 11 art 2 s 16-20; 2012 c 187 art 1 s 15; 2013 c 116 art 3 s 16; 2014 c 192 art 3 s 2; 2014 c 272 art 1 s 20; art 3 s 15,16; 2014 c 312 art 16 s 3; 1Sp2015 c 3 art 2 s 25,26; 2016 c 189 art 24 s 7



Section 122A.414 — ALTERNATIVE TEACHER PAY.

Subdivision 1. Restructured pay system. A restructured alternative teacher professional pay system is established under subdivision 2 to provide incentives to encourage teachers to improve their knowledge and instructional skills in order to improve student learning and for school districts, intermediate school districts, cooperative units, as defined in section 123A.24, subdivision 2, and charter schools to recruit and retain qualified teachers, encourage qualified teachers to undertake challenging assignments, and support teachers' roles in improving students' educational achievement.

Subd. 1a. Transitional planning year. (a) To be eligible to participate in an alternative teacher professional pay system, a school district, intermediate school district, or site, at least one school year before it expects to fully implement an alternative pay system, must:

(1) submit to the department a letter of intent executed by the school district, intermediate school district and the exclusive representative of the teachers to complete a plan preparing for full implementation, consistent with subdivision 2, that may include, among other activities, training to evaluate teacher performance, a restructured school day to develop integrated ongoing site-based professional development activities, release time to develop an alternative pay system agreement, and teacher and staff training on using multiple data sources; and

(2) agree to use up to two percent of basic revenue for staff development purposes, consistent with sections 122A.60 and 122A.61, to develop the alternative teacher professional pay system agreement under this section.

(b) To be eligible to participate in an alternative teacher professional pay system, a charter school, at least one school year before it expects to fully implement an alternative pay system, must:

(1) submit to the department a letter of intent executed by the charter school and the charter school board of directors;

(2) submit the record of a formal vote by the teachers employed at the charter school indicating at least 70 percent of all teachers agree to implement the alternative pay system; and

(3) agree to use up to two percent of basic revenue for staff development purposes, consistent with sections 122A.60 and 122A.61, to develop the alternative teacher professional pay system.

(c) To be eligible to participate in an alternative teacher professional pay system, a cooperative, excluding intermediate school districts, at least one school year before it expects to fully implement an alternative pay system, must:

(1) submit to the department a letter of intent executed by the governing board of the cooperative; and

(2) submit the record of a formal vote by the teachers employed by the cooperative indicating at least 70 percent of all teachers agree to implement the alternative pay system.

(d) The commissioner may waive the planning year if the commissioner determines, based on the criteria under subdivision 2, that the school district, intermediate school district, cooperative, site or charter school is ready to fully implement an alternative pay system.

Subd. 2. Alternative teacher professional pay system. (a) To participate in this program, a school district, an intermediate school district consistent with paragraph (d), a school site, or a charter school must have a world's best workforce plan under section 120B.11 and an alternative teacher professional pay system agreement under paragraph (b). A charter school participant also must comply with subdivision 2a.

(b) The alternative teacher professional pay system agreement must:

(1) describe how teachers can achieve career advancement and additional compensation;

(2) describe how the school district, intermediate school district, school site, or charter school will provide teachers with career advancement options that allow teachers to retain primary roles in student instruction and facilitate site-focused professional development that helps other teachers improve their skills;

(3) reform the "steps and lanes" salary schedule, prevent any teacher's compensation paid before implementing the pay system from being reduced as a result of participating in this system, base at least 60 percent of any compensation increase on teacher performance using:

(i) schoolwide student achievement gains under section 120B.35 or locally selected standardized assessment outcomes, or both;

(ii) measures of student growth and literacy that may include value-added models or student learning goals, consistent with section 122A.40, subdivision 8, paragraph (b), clause (9), or 122A.41, subdivision 5, paragraph (b), clause (9), and other measures that include the academic literacy, oral academic language, and achievement of English learners under section 122A.40, subdivision 8, paragraph (b), clause (10), or 122A.41, subdivision 5, paragraph (b), clause (10); and

(iii) an objective evaluation program under section 122A.40, subdivision 8, paragraph (b), clause (2), or 122A.41, subdivision 5, paragraph (b), clause (2);

(4) provide for participation in job-embedded learning opportunities such as professional learning communities to improve instructional skills and learning that are aligned with student needs under section 120B.11, consistent with the staff development plan under section 122A.60 and led during the school day by trained teacher leaders such as master or mentor teachers;

(5) allow any teacher in a participating school district, intermediate school district, school site, or charter school that implements an alternative pay system to participate in that system without any quota or other limit; and

(6) encourage collaboration rather than competition among teachers.

(c) The alternative teacher professional pay system may:

(1) include a hiring bonus or other added compensation for teachers who are identified as effective or highly effective under the local teacher professional review cycle and work in a hard-to-fill position or in a hard-to-staff school such as a school with a majority of students whose families meet federal poverty guidelines, a geographically isolated school, or a school identified by the state as eligible for targeted programs or services for its students; and

(2) include incentives for teachers to obtain a master's degree or other advanced certification in their content field of licensure, pursue the training or education necessary to obtain an additional licensure in shortage areas identified by the district or charter school, or help fund a "grow your own" new teacher initiative.

(d) An intermediate school district under this subdivision must demonstrate in a form and manner determined by the commissioner that it uses the aid it receives under this section for activities identified in the alternative teacher professional pay system agreement.

Subd. 2a. Charter school applications; cooperative applications. (a) For charter school applications, the board of directors of a charter school that satisfies the conditions under subdivisions 2 and 2b must submit to the commissioner an application that contains:

(1) an agreement to implement an alternative teacher professional pay system under this section;

(2) a resolution by the charter school board of directors adopting the agreement; and

(3) the record of a formal vote by the teachers employed at the charter school indicating that at least 70 percent of all teachers agree to implement the alternative teacher professional pay system, unless the charter school submits an alternative teacher professional pay system agreement under this section before the first year of operation.

(b) For cooperative unit applications, excluding intermediate school districts, the governing board of a cooperative unit that satisfies the conditions under subdivisions 2 and 2b must submit to the commissioner an application that contains:

(1) an agreement to implement an alternative teacher professional pay system under this section;

(2) a resolution by the governing board adopting the agreement; and

(3) the record of a formal vote by the teachers employed at the cooperative unit indicating that at least 70 percent of all teachers agree to implement the alternative teacher professional pay system.

Subd. 2b. Approval process. (a) Consistent with the requirements of this section and section 122A.415, the department must prepare and transmit to interested school districts, intermediate school districts, cooperatives, school sites, and charter schools a standard form for applying to participate in the alternative teacher professional pay system. The commissioner annually must establish three dates as deadlines by which interested applicants must submit an application to the commissioner under this section. An interested school district, intermediate school district, cooperative, school site, or charter school must submit to the commissioner a completed application executed by the district superintendent and the exclusive bargaining representative of the teachers if the applicant is a school district, intermediate school district, or school site, or executed by the charter school board of directors if the applicant is a charter school or executed by the governing board if the applicant is a cooperative unit. The application must include the proposed alternative teacher professional pay system agreement under subdivision 2. The department must review a completed application within 30 days of the most recent application deadline and recommend to the commissioner whether to approve or disapprove the application. The commissioner must approve applications on a first-come, first-served basis. The applicant's alternative teacher professional pay system agreement must be legally binding on the applicant and the collective bargaining representative before the applicant receives alternative compensation revenue. The commissioner must approve or disapprove an application based on the requirements under subdivisions 2 and 2a.

(b) If the commissioner disapproves an application, the commissioner must give the applicant timely notice of the specific reasons in detail for disapproving the application. The applicant may revise and resubmit its application and related documents to the commissioner within 30 days of receiving notice of the commissioner's disapproval and the commissioner must approve or disapprove the revised application, consistent with this subdivision. Applications that are revised and then approved are considered submitted on the date the applicant initially submitted the application.

Subd. 3. Report. (a) Participating districts, intermediate school districts, cooperatives, school sites, and charter schools must report on the implementation and effectiveness of the alternative teacher professional pay system, particularly addressing each requirement under subdivision 2 and make annual recommendations by June 15 to their school boards.

(b) A district must include the report required under paragraph (a) as part of the world's best workforce report under section 120B.11, subdivision 5.

Subd. 4. Planning and staff development. A school district that qualifies to participate in the alternative teacher professional pay system transitional planning year under subdivision 1a may use up to two percent of basic revenue that would otherwise be reserved under section 122A.61 for complying with the planning and staff development activities under this section.

History: 1Sp2001 c 6 art 2 s 54; 1Sp2003 c 9 art 2 s 8; 1Sp2005 c 5 art 2 s 40; 2009 c 96 art 2 s 26; 2014 c 272 art 1 s 22; art 3 s 17; 2014 c 312 art 16 s 4,17; 2015 c 21 art 1 s 16; 1Sp2015 c 3 art 2 s 29-34; 2016 c 189 art 24 s 8-11



Section 122A.4144 — SUPPLEMENTAL AGREEMENTS; ALTERNATIVE TEACHER PAY.

Notwithstanding section 179A.20 or other law to the contrary, a school board and the exclusive representative of the teachers may agree to reopen a collective bargaining agreement for the purpose of entering into an alternative teacher professional pay system agreement under sections 122A.414 and 122A.415. Negotiations for a contract reopened under this section must be limited to issues related to the alternative teacher professional pay system.

History: 1Sp2005 c 5 art 2 s 41; 2016 c 189 art 24 s 12



Section 122A.415 — ALTERNATIVE COMPENSATION REVENUE.

Subdivision 1. Revenue amount. (a) A school district, intermediate school district, cooperative unit as defined in section 123A.24, subdivision 2, school site, or charter school that meets the conditions of section 122A.414 and submits an application approved by the commissioner is eligible for alternative teacher compensation revenue.

(b) For school district and intermediate school district applications, the commissioner must consider only those applications to participate that are submitted jointly by a district and the exclusive representative of the teachers. The application must contain an alternative teacher professional pay system agreement that:

(1) implements an alternative teacher professional pay system consistent with section 122A.414; and

(2) is negotiated and adopted according to the Public Employment Labor Relations Act under chapter 179A, except that notwithstanding section 179A.20, subdivision 3, a district may enter into a contract for a term of two or four years.

Alternative teacher compensation revenue for a qualifying school district or site in which the school board and the exclusive representative of the teachers agree to place teachers in the district or at the site on the alternative teacher professional pay system equals $260 times the number of pupils enrolled at the district or site on October 1 of the previous fiscal year. Alternative teacher compensation revenue for a qualifying intermediate school district or cooperative must be calculated under subdivision 4, paragraph (b).

(c) For a newly combined or consolidated district, the revenue shall be computed using the sum of pupils enrolled on October 1 of the previous year in the districts entering into the combination or consolidation. The commissioner may adjust the revenue computed for a site using prior year data to reflect changes attributable to school closings, school openings, or grade level reconfigurations between the prior year and the current year.

(d) The revenue is available only to school districts, intermediate school districts, cooperatives, school sites, and charter schools that fully implement an alternative teacher professional pay system by October 1 of the current school year.

Subd. 2. [Repealed, 1Sp2005 c 5 art 1 s 55]

Subd. 3. Revenue timing. (a) Districts, intermediate school districts, cooperatives, school sites, or charter schools with approved applications must receive alternative compensation revenue for each school year that the district, intermediate school district, cooperative, school site, or charter school implements an alternative teacher professional pay system under this subdivision and section 122A.414. A qualifying district, intermediate school district, cooperative, school site, or charter school that received alternative teacher compensation aid for the previous fiscal year must receive at least an amount of alternative teacher compensation revenue equal to the lesser of the amount it received for the previous fiscal year or the amount it qualifies for under subdivision 1 for the current fiscal year if the district, intermediate school district, cooperative, school site, or charter school submits a timely application and the commissioner determines that the district, intermediate school district, cooperative, school site, or charter school continues to implement an alternative teacher professional pay system, consistent with its application under this section.

(b) The commissioner shall approve applications that comply with subdivision 1, and section 122A.414, subdivisions 2, paragraph (b), and 2a, if the applicant is a charter school or cooperative, in the order in which they are received, select applicants that qualify for this program, notify school districts, intermediate school districts, cooperatives, school sites, and charter schools about the program, develop and disseminate application materials, and carry out other activities needed to implement this section.

Subd. 4. Basic alternative teacher compensation aid. (a) The basic alternative teacher compensation aid for a school with a plan approved under section 122A.414, subdivision 2b, equals 65 percent of the alternative teacher compensation revenue under subdivision 1. The basic alternative teacher compensation aid for a charter school with a plan approved under section 122A.414, subdivisions 2a and 2b, equals $260 times the number of pupils enrolled in the school on October 1 of the previous year, or on October 1 of the current year for a charter school in the first year of operation, times the ratio of the sum of the alternative teacher compensation aid and alternative teacher compensation levy for all participating school districts to the maximum alternative teacher compensation revenue for those districts under subdivision 1.

(b) Notwithstanding paragraph (a) and subdivision 1, the state total basic alternative teacher compensation aid entitlement must not exceed $75,840,000 for fiscal year 2016 and $88,118,000 for fiscal year 2017 and later. The commissioner must limit the amount of alternative teacher compensation aid approved under this section so as not to exceed these limits by not approving new participants or by prorating the aid among participating districts, intermediate school districts, school sites, and charter schools. The commissioner may also reallocate a portion of the allowable aid for the biennium from the second year to the first year to meet the needs of approved participants. Basic alternative teacher compensation aid for an intermediate district or other cooperative unit equals $3,000 times the number of licensed teachers employed by the intermediate district or cooperative unit on October 1 of the previous school year.

Subd. 5. Alternative teacher compensation levy. The alternative teacher compensation levy for a district receiving basic alternative teacher compensation aid equals the product of (1) the difference between the district's alternative teacher compensation revenue and the district's basic alternative teacher compensation aid, times (2) the lesser of one or the ratio of the district's adjusted net tax capacity per adjusted pupil unit to $6,100.

Subd. 6. Alternative teacher compensation equalization aid. (a) A district's alternative teacher compensation equalization aid equals the district's alternative teacher compensation revenue minus the district's basic alternative teacher compensation aid minus the district's alternative teacher compensation levy. If a district does not levy the entire amount permitted, the alternative teacher compensation equalization aid must be reduced in proportion to the actual amount levied.

(b) A district's alternative teacher compensation aid equals the sum of the district's basic alternative teacher compensation aid and the district's alternative teacher compensation equalization aid.

History: 1Sp2001 c 6 art 2 s 55; 1Sp2003 c 9 art 2 s 9,10; 1Sp2005 c 5 art 2 s 42,43; 2012 c 239 art 1 s 11; 2013 c 116 art 3 s 17-19; 2014 c 275 art 1 s 17; 2014 c 312 art 16 s 5; 1Sp2015 c 3 art 2 s 35; 2016 c 189 art 24 s 13



Section 122A.4155 — ALTERNATIVE COMPENSATION RURAL DISTRICT APPLICATION ASSISTANCE.

Subdivision 1. Eligibility. School districts located in greater Minnesota that submit a letter of intent and begin the transitional planning year, under section 122A.414, subdivision 1a, are eligible for alternative compensation application assistance. For the purposes of this section, an eligible school district is any school district located in the rural equity region under section 126C.10, subdivision 28.

Subd. 2. Multidistrict technical assistance. The department shall provide technical assistance in the form of, but not limited to, networking, training, and professional development to a rural district or groups of rural districts in developing applications for the alternative compensation program.

Subd. 3. Model plans. The department shall develop and disseminate alternative compensation model plans based on the unique needs and characteristics of rural districts.

Subd. 4. Multidistrict consortia. The department may promote the development of multidistrict consortia to optimize opportunities for rural districts to participate in and implement alternative compensation programs. A multidistrict consortium shall develop and implement a collaborative alternative compensation plan that includes the program components outlined in section 122A.414, subdivision 2. A multidistrict consortium shall provide opportunities to share best practices, professional development training and expertise, training of teacher observers, or the purchase of programmatic resources.

History: 2009 c 96 art 2 s 27



Section 122A.416 — ALTERNATIVE TEACHER COMPENSATION REVENUE FOR PERPICH CENTER FOR ARTS EDUCATION AND MULTIDISTRICT INTEGRATION COLLABORATIVES.

Notwithstanding sections 122A.414, 122A.415, and 126C.10, multidistrict integration collaboratives and the Perpich Center for Arts Education are eligible to receive alternative teacher compensation revenue as if they were intermediate school districts. To qualify for alternative teacher compensation revenue, a multidistrict integration collaborative or the Perpich Center for Arts Education must meet all of the requirements of sections 122A.414 and 122A.415 that apply to intermediate school districts, must report its enrollment as of October 1 of each year to the department, and must annually report its expenditures for the alternative teacher professional pay system consistent with the uniform financial accounting and reporting standards to the department by November 30 of each year.

History: 2006 c 282 art 4 s 2; 2016 c 189 art 24 s 14



Section 122A.42 — GENERAL CONTROL OF SCHOOLS.

(a) The teacher of record shall have the general control and government of the school and classroom. When more than one teacher is employed in any district, one of the teachers may be designated by the board as principal and shall have the general control and supervision of the schools of the district, subject to the general supervisory control of the board and other officers.

(b) Consistent with paragraph (a), the teacher may remove students from class under section 121A.61, subdivision 2, for violent or disruptive conduct.

History: Ex1959 c 71 art 6 s 2; 1998 c 397 art 8 s 101; 2016 c 189 art 24 s 15



Section 122A.43 — SHORT-TERM, LIMITED CONTRACTS.

Subdivision 1. Authorization. A school board may enter into short-term, limited contracts with classroom teachers employed by the district.

Subd. 2. Board to identify needs. The board must determine the needs of its classroom teachers and the need for changes in its curriculum. In determining these needs, the school board must obtain recommendations from classroom teachers, staff responsible for curriculum, and the curriculum advisory committee. It shall consider assessment results, other test results, the need for mentor teachers, and the district improvement plan portion of the report adopted according to section 120B.11, subdivision 3. Contracts executed under this section shall relate directly to the identified needs.

Subd. 3. Selection committee. A committee of six members appointed by the board shall recommend teachers to receive contracts. Three members of the committee shall be classroom teachers. Three members shall be administrators, parents, members of the school board, or members of the community. The committee shall consider only classroom teachers who have background, knowledge, or expertise needed to perform duties in the areas of need identified by the board. Years of service in the district must not be a factor for consideration by the committee. A teacher shall not have a right to a contract under this section based on seniority or order of employment in the district. The committee shall recommend to the school board names of individual teachers. The number of individual teachers recommended shall be approximately the number designated by the board to meet the identified needs. The board may award contracts to any of the recommended teachers but not to any others. The board may request the committee to recommend additional names of teachers.

Subd. 4. Contract terms and conditions. Contracts executed under this section shall provide classroom teachers any one or a combination of the following:

(1) released time during the school day;

(2) additional hours in a school day; or

(3) additional days or weeks of employment during the summer.

Contracts executed under this section shall terminate within one year of the date of execution. During the term of a contract under this section a teacher may be discharged for cause from duties under this contract; a hearing shall be held on the discharge upon request of the teacher. A teacher has no rights in a subsequent year to a contract under this subdivision.

Subd. 5. Application of other laws. The provisions of section 122A.40 or 122A.41 shall not apply to initial awards, renewal, or termination of contracts under this section. The provisions of this section concerning short-term, limited contracts shall not be construed to alter any aspect of other contracts executed by a school board.

Subd. 6. [Repealed, 2016 c 189 art 25 s 63]

History: 1Sp1985 c 12 art 8 s 25,61; 1987 c 398 art 8 s 29; 1988 c 486 s 101 subd 2; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 72; 1998 c 397 art 8 s 97-99,101; art 11 s 3



Section 122A.44 — CONTRACTING WITH TEACHERS; SUBSTITUTE TEACHERS.

Subdivision 1. Contracting with qualified teachers. The board must employ and contract with necessary qualified teachers and discharge the same for cause.

Subd. 2. Hiring substitute teachers. (a) The board must not hire a substitute teacher except:

(1) For a duration of time of less than one school year to replace a regular teacher who is absent; or

(2) For a duration of time equal to or greater than one school year to replace a regular teacher on a leave of absence.

(b) If a substitute teacher is hired pursuant to paragraph (a), clause (2), each full school year during which the teacher is employed by a district pursuant to that clause shall be deemed one year of the teacher's probationary period of employment pursuant to either section 122A.40, subdivision 5, or 122A.41, subdivision 2. The teacher shall be eligible for continuing contract status pursuant to section 122A.40, subdivision 7, or tenure status pursuant to section 122A.41, subdivision 4, after completion of the applicable probationary period.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2,101; art 11 s 3; 1998 c 398 art 6 s 17



Section 122A.45 — TEACHER CONTRACTS FOR SUMMER SCHOOL.

In order to encourage further preparation and education of its teachers, the board of an independent school district may stipulate in a teacher's contract the amount the teacher may receive conditioned upon attending summer school.

History: Ex1959 c 71 art 6 s 14; 1986 c 444; 1998 c 397 art 8 s 101



Section 122A.46 — EXTENDED LEAVES OF ABSENCE.

Subdivision 1. Teachers defined. As used in this section, the term "teachers" shall have the meaning given it in section 122A.15, subdivision 1. The term "teachers" also includes any teacher in the classifications included in the professional state residential instructional unit, under section 179A.10, subdivision 2, clause (16).

Subd. 1a. Appointing authority. For purposes of teachers included in the professional state residential instructional unit, the term "school board" includes the appointing authority as defined in section 43A.02, subdivision 5.

Subd. 2. Leave of absence. The board of any district may grant an extended leave of absence without salary to any full- or part-time elementary or secondary teacher who has been employed by the district for at least five years and has at least ten years of allowable service, as defined in section 354.05, subdivision 13, or the bylaws of the appropriate retirement association or ten years of full-time teaching service in Minnesota public elementary and secondary schools. The duration of an extended leave of absence under this section must be determined by mutual agreement of the board and the teacher at the time the leave is granted and shall be at least three but no more than five years. An extended leave of absence under this section shall be taken by mutual consent of the board and the teacher. If the school board denies a teacher's request, it must provide reasonable justification for the denial.

Subd. 3. Reinstatement. Except as provided in subdivisions 7 and 8, a teacher on an extended leave of absence pursuant to this section shall have the right to be reinstated to a position for which the teacher is licensed at the beginning of any school year which immediately follows a year of the extended leave of absence, unless the teacher fails to give the required notice of intention to return or is discharged or placed on unrequested leave of absence or the contract is terminated pursuant to section 122A.40 or 122A.41 while the teacher is on the extended leave. The board is not obligated to reinstate any teacher who is on an extended leave of absence pursuant to this section, unless the teacher advised the board of the intention to return before February 1 in the school year preceding the school year in which the teacher wishes to return or by February 1 in the calendar year in which the leave is scheduled to terminate.

Subd. 4. Seniority and continuing contract rights. Any teacher who is reinstated to a teaching position after an extended leave of absence pursuant to this section shall retain seniority and continuing contract rights in the employing district as though the teacher had been teaching in the district during the period of the extended leave. This subdivision shall not be construed to require a board to reinstate a teacher to any particular position or to include the years spent on the extended leave of absence in the determination of a teacher's salary upon return to teaching in this district.

Subd. 5. Salary. The years spent by a teacher on an extended leave of absence pursuant to this section shall not be included in the determination of salary upon return to teaching in the district. The credits earned by a teacher on an extended leave of absence pursuant to this section shall not be included in the determination of salary upon return to teaching in the district for a period equal to the time of the extended leave of absence.

Subd. 6. School board authority. Nothing within the provisions of this section shall be construed to limit the authority of a school board to grant any teacher a leave of absence which is not subject to the provisions of this section and sections 354.094 and 354A.091.

Subd. 7. Employment in another district. A school board shall not be obligated to reinstate a teacher who takes a full-time or part-time position as a teacher in another Minnesota school district while on an extended leave of absence pursuant to this section. This subdivision shall not apply to a teacher who is employed as a substitute teacher.

Subd. 8. Superintendent. A school board shall not be obligated to reinstate a superintendent on an extended leave of absence pursuant to this section to a position in the district.

Subd. 9. Benefits. A teacher on an extended leave of absence shall receive all of the health, accident, medical, surgical and hospitalization insurance or benefits, for both the teacher and the teacher's dependents, for which the teacher would otherwise be eligible if not on an extended leave. A teacher shall receive the coverage if such coverage is available from the school district's insurer, if the teacher requests the coverage, and if the teacher either (a) reimburses the district for the full amount of the premium necessary to maintain the coverage within one month preceding the district's payment of the premium, or (b) if the district is wholly or partially self-insured, pays the district, according to a schedule agreed upon by the teacher and the school board, an amount determined by the school board to be the amount that would be charged for the coverage chosen by the teacher if the school board purchased all health, accident, medical, surgical and hospitalization coverage for its teachers from an insurer. A school district may enter into an agreement with the exclusive bargaining representative of the teachers in the district where the district agrees, for an individual teacher, to pay all or a portion of the premium for such coverage. Any such agreement must include a sunset of eligibility to qualify for the payment.

History: 1977 c 447 art 9 s 1; 1978 c 764 s 79-82; 1979 c 334 art 8 s 1-6; 1980 c 609 art 6 s 27; 1981 c 358 art 8 s 1,2; 1983 c 314 art 10 s 1-3; 1Sp1985 c 12 art 6 s 12; art 7 s 23; 1986 c 444; 1987 c 258 s 12; 1989 c 246 s 2; 1990 c 562 art 8 s 31; 1991 c 130 s 27; 1996 c 412 art 13 s 23; 1998 c 397 art 8 s 80-84,101; art 11 s 3; 1999 c 222 art 9 s 2; 2000 c 461 art 11 s 1,2; 1Sp2003 c 12 art 3 s 1



Section 122A.47 — RETURN TO FULL-TIME WORK.

A teacher with 20 or more years of allowable service credit under chapter 354 or 354A who was assigned to a part-time position under section 354.66 or 354A.094 after June 30, 1994, must be given the option of returning to full-time employment if the employer does not make the full employer contribution to the applicable pension fund under section 354.66, subdivision 4, or 354A.094, subdivision 4, after July 1, 1995. If an employer decides not to make the full employer contribution to the pension fund after July 1, 1995, it must notify any affected part-time teacher of this decision in writing within 30 days of the employer's decision. A teacher receiving this notice who wishes to return to work full time must notify the employer of intent to return to full-time employment within 30 days of receiving notice from the employer, and must return to full-time employment by the beginning of the next school year.

History: 1995 c 262 art 1 s 1; 1998 c 397 art 8 s 101



Section 122A.48 — TEACHER EARLY RETIREMENT INCENTIVE PROGRAM.

Subdivision 1. Teacher defined. For purposes of this section, "teacher" means a teacher as defined in section 122A.15, subdivision 1, who:

(a) is employed in a public elementary or secondary school in the state and

(b) either

(1)(i) has at least 15 total years of full-time teaching service in elementary, secondary, and technical colleges, or at least 15 years of allowable service as defined in sections 354.05, subdivision 13; 354.092; 354.093; 354.094; 354.53; 354.66; 354A.011, subdivision 4; 354A.091; 354A.092; 354A.093; 354A.094; or Laws 1982, chapter 578, article II, section 1 and

(ii) has or will have attained the age of 55 years but less than 65 years as of the June 30 in the school year during which an application for an early retirement incentive is made, or

(2) has at least 30 total years of full-time teaching service in elementary, secondary, and technical colleges, or at least 30 years of allowable service as defined in sections 354.05, subdivision 13; 354.092; 354.093; 354.094; 354.53; 354.66; 354A.011, subdivision 4; 354A.091; 354A.092; 354A.093; 354A.094; or Laws 1982, chapter 578, article II, section 1.

Subd. 2. Retirement. For purposes of this section, "retirement" means termination of services in the employing district and withdrawal from active teaching service.

Subd. 3. Employment exemptions for retired teachers. Notwithstanding the provisions of subdivision 2, a teacher who has entered into an agreement for termination of services and withdrawal from active teaching service with an early retirement incentive may be employed as a substitute teacher, behind-the-wheel instructor, or coach after retirement.

Subd. 4. Unemployment benefits. Any amount of unemployment benefits that the teacher receives and for which the district is required to pay into the unemployment insurance program trust fund pursuant to section 268.052, subdivision 1, may be deducted by the district from the amount of the teacher's early retirement incentive or recovered by the district from the teacher up to the amount of the early retirement incentive.

Subd. 5. Applications. A teacher meeting the requirements of subdivision 1 may apply to the school board of the employing district for a contract for termination of services, withdrawal from active teaching service, and payment of an early retirement incentive. This application must be submitted on or before February 1 of the school year at the end of which the teacher wishes to retire. A school board must approve or deny the application within 30 days after it is received by the board. The amount of the early retirement incentive shall be agreed upon between the teacher and the school board. The early retirement incentive shall be paid by the employing district at the time and in the manner mutually agreed upon by a teacher and the board.

History: 1980 c 609 art 6 s 28; 1981 c 358 art 8 s 3-8; 1982 c 548 art 4 s 11; 1983 c 67 s 1; 1983 c 314 art 10 s 4,5; 1984 c 463 art 7 s 15; 1986 c 444; 1987 c 258 s 12; 1987 c 398 art 7 s 30-32; 1989 c 246 s 2; 1994 c 465 art 2 s 13; 1994 c 488 s 8; 1996 c 412 art 13 s 24; 1997 c 66 s 79,80; 1998 c 397 art 8 s 85,86,101; art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4; 2011 c 27 s 1; 2014 c 272 art 3 s 18



Section 122A.49 — SABBATICAL LEAVE FOR TEACHERS.

Subdivision 1. Qualifications. A teacher who holds a license, according to this chapter, and a contract for employment by a school district or other organization providing public education may be granted a sabbatical leave by the board employing the teacher under rules promulgated by the board.

Subd. 2. Return to position. A teacher who applies for and accepts sabbatical leave shall agree that, upon the conclusion of said sabbatical leave, the teacher shall return to the teacher's position for a period determined by the board before the leave is granted, or repay the district the portion of salary received while on sabbatical leave.

Subd. 3. Retain rights in employing district. A teacher who has been granted a sabbatical leave must retain all rights in the employing district as though teaching in that district.

Subd. 4. Sabbatical leave defined. The term "sabbatical leave," as used in this section, means compensated leaves of absence granted for purposes of professional improvement or service.

History: Ex1959 c 71 art 6 s 18; 1976 c 222 s 208; 1986 c 444; 1992 c 499 art 12 s 19; 1995 c 212 art 4 s 64; 1998 c 397 art 8 s 55,101



Section 122A.50 — PREPARATION TIME.

Beginning with agreements effective July 1, 1995, and thereafter, all collective bargaining agreements for teachers provided for under chapter 179A, must include provisions for preparation time or a provision indicating that the parties to the agreement chose not to include preparation time in the contract.

If the parties cannot agree on preparation time the following provision shall apply and be incorporated as part of the agreement: "Within the student day for every 25 minutes of classroom instructional time, a minimum of five additional minutes of preparation time shall be provided to each licensed teacher. Preparation time shall be provided in one or two uninterrupted blocks during the student day. Exceptions to this may be made by mutual agreement between the district and the exclusive representative of the teachers."

History: 1993 c 224 art 12 s 26; 1994 c 647 art 8 s 22; 1998 c 397 art 8 s 101



Section 122A.51 — TEACHER LUNCH PERIOD.

A teacher must be provided with a duty-free lunch period, scheduled according to school board policy or negotiated agreement.

History: 1993 c 224 art 12 s 27; 1998 c 397 art 8 s 91,101



Section 122A.54 — EXCHANGE TEACHERS.

Subdivision 1. Eligibility. A person holding a license and contract to teach in a Minnesota public school and assigned by the employing district to teach elsewhere is an exchange teacher.

Subd. 2. Teacher assignment. Any district is authorized to assign a teacher for service elsewhere than in the employing district in exchange for a teacher with qualifications satisfactory to the commissioner.

Subd. 3. Teacher rights retained. The exchange teacher shall retain all rights in the employing district as though teaching in that district.

History: Ex1959 c 71 art 6 s 13; 1976 c 222 s 19,208; 1998 c 397 art 8 s 101



Section 122A.55 — STAFF EXCHANGE PROGRAM.

Subdivision 1. Establishment. A staff exchange program is established to allow local districts to arrange temporary and voluntary exchanges among members of their kindergarten through grade 12 instructional and administrative staffs. The purpose of the program is to provide participants with an understanding of the educational concerns of other local school districts, including concerns of class organization, curriculum development, instructional practices, and characteristics of the student population.

The educational needs and interests of the host district and the training, experience, and interests of the participants must determine the assignments of the participants in the host district. Participants may teach courses, provide counseling and tutorial services, work with teachers to better prepare students for future educational experiences, serve an underserved population in the district, or assist with administrative functions. The assignments participants perform for the host district must be comparable to the assignments the participants perform for the district employing the participants. Participation in the exchange program need not be limited to one school or one school district and may involve other education organizations including education districts and SCs.

Subd. 2. Program requirements. All staff exchanges made under this section are subject to the requirements in this subdivision.

(a) A school district employing a participating staff member must not adversely affect the staff member's salary, seniority, or other employment benefits, or otherwise penalize the staff member for participating in the program.

(b) Upon completion or termination of an exchange, a district employing a participating staff member must permit the staff member to return to the same assignment the staff member performed in the district before the exchange, if available, or, if not, a similar assignment.

(c) A district employing a participating staff member must continue to provide the staff member's salary and other employment benefits during the period of the exchange.

(d) A participant must be licensed and tenured.

(e) Participation in the program must be voluntary.

(f) The length of participation in the program must be no less than one-half of a school year and no more than one school year, and any premature termination of participation must be upon the mutual agreement of the participant and the participating district.

(g) A participant is responsible for transportation to and from the host district.

(h) This subdivision does not abrogate or change rights of staff members participating in the staff exchange program or the terms of an agreement between the exclusive representative of the school district employees and the district.

(i) Participating districts may enter into supplementary agreements with the exclusive representative of the school district employees to accomplish the purpose of this section.

Subd. 3. Application procedures. The school board of a district must decide by resolution to participate in the staff exchange program. A staff member wishing to participate in the exchange program must submit an application to the school district employing the staff member. The district must, in a timely and appropriate manner, provide to the exclusive bargaining representatives of teachers in the state the number and names of prospective participants within the district, the assignments available within the district, and the length of time for each exchange. The exclusive bargaining representatives are requested to cooperatively participate in the coordination of exchanges to facilitate exchanges across all geographical regions of the state. Prospective participants must contact teachers and districts with whom they are interested in making an exchange. The prospective participants must make all arrangements to accomplish their exchange and the superintendents of the participating districts must approve the arrangements for the exchange in writing.

History: 1991 c 265 art 9 s 49; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 36,101



Section 122A.56 — FACULTY EXCHANGE AND TEMPORARY ASSIGNMENT PROGRAM.

Subdivision 1. Establishment. A program of faculty collaboration is established to allow Minnesota school districts and postsecondary institutions to arrange temporary placements in each other's institutions. These arrangements must be made on a voluntary cooperative basis between a school district and postsecondary institution, or between postsecondary institutions. Exchanges between postsecondary institutions may occur among campuses in the same system or in different systems.

Subd. 2. Uses of program. Each participating school district and postsecondary institution may determine the way in which the staff member's time is to be used, but it must be in a way that promotes understanding of the needs of each educational system or institution. For example, a public school educator may teach courses, provide counseling and tutorial services, assist with the preparation of future educators, or take professional development courses. A postsecondary teacher might teach courses at the school district, counsel students, or work in school administration. Participation need not be limited to one school or institution and may involve other groups including service cooperatives.

Subd. 3. Salaries; benefits; certification. Temporary placements made under the program must not have a negative effect on participants' salaries, seniority, or other benefits. Notwithstanding sections 123B.02, subdivision 14, and 122A.16, a member of the staff of a postsecondary institution may teach in an elementary or secondary school or perform a service, agreed upon according to this section, for which a license would otherwise be required without holding the applicable license. In addition, a licensed educator employed by a school district may teach or perform a service, agreed upon according to this section, at a postsecondary institution without meeting the applicable qualifications of the postsecondary institution. A district is not subject to section 127A.43 as a result of entering into an agreement according to this section that enables a postsecondary educator to teach or provide services in the district. All arrangements and details regarding the exchange must be mutually agreed to by each participating school district and postsecondary institution before implementation.

Subd. 4. Educators' employment; continuation. An educator who held a temporary position or an exchanged position under this section must be continued in or restored to the position previously held, or to a position of like seniority, status, and pay upon return. Retirement benefits under an employer-sponsored pension or retirement plan must not be reduced because of time spent on an exchange or temporary position under this section.

Subd. 5. Entitlement to benefits and position. An educator who is continued in or restored to a position in accordance with subdivision 4:

(1) must be continued or restored without loss of seniority; and

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices.

History: 1991 c 265 art 9 s 50; 1993 c 224 art 7 s 18; 1994 c 532 art 2 s 1-3; 1994 c 647 art 8 s 16; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 37-40,101; art 11 s 3



Section 122A.57 — EXCHANGES BETWEEN EDUCATION FACULTY.

Subdivision 1. Authority; limits. The Board of Trustees of the Minnesota State Colleges and Universities and the Board of Regents of the University of Minnesota may develop programs to exchange faculty between colleges or schools of education and school districts, subject to section 122A.56.

The programs must be used to assist in improving teacher education by involving current teachers in education courses and placing postsecondary faculty in elementary and secondary classrooms. Programs must include exchanges that extend beyond the immediate service area of the institution to address the needs of different types of schools, students, and teachers.

Subd. 2. Compensation. State money for faculty exchange programs is to compensate for expenses that are unavoidable and beyond the normal living expenses exchange participants would incur if they were not involved in this exchange. The Board of Trustees of the Minnesota State Colleges and Universities, the Board of Regents of the University of Minnesota, and their respective campuses, in conjunction with the participating school districts, must control costs for all participants as much as possible, through means such as arranging housing exchanges, providing campus housing, and providing university, state, or school district cars for transportation. The boards and campuses may seek other sources of funding to supplement these appropriations, if necessary.

History: 1991 c 265 art 9 s 51; 1996 c 412 art 13 s 21; 1997 c 183 art 3 s 6; 1998 c 397 art 8 s 101; art 11 s 3



Section 122A.58 — COACHES, TERMINATION OF DUTIES.

Subdivision 1. Termination; hearing. Before a district terminates the coaching duties of an employee who is required to hold a license as an athletic coach from the commissioner of education, the district must notify the employee in writing and state its reason for the proposed termination. Within 14 days of receiving this notification, the employee may request in writing a hearing on the termination before the board. If a hearing is requested, the board must hold a hearing within 25 days according to the hearing procedures specified in section 122A.40, subdivision 14, and the termination is final upon the order of the board after the hearing.

Subd. 2. Final decision. Within ten days after the hearing, the board must issue a written decision regarding the termination. If the board decides to terminate the employee's coaching duties, the decision must state the reason on which it is based and include findings of fact based upon competent evidence in the record. The board may terminate the employee's duties or not, as it sees fit, for any reason which is found to be true based on substantial and competent evidence in the record.

Subd. 3. Nonapplication of section. This section shall not apply to the termination of coaching duties pursuant to a district transfer policy or as a result of the nonrenewal or termination of the employee's contract or the employee's discharge, demotion or suspension pursuant to section 122A.40 or 122A.41. This section shall not apply to the termination of an employee's coaching duties before completing the probationary period of employment.

History: 1978 c 550 s 1; 1980 c 345 s 7; 1986 c 444; 1998 c 397 art 8 s 34,35,101; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2003 c 9 art 12 s 4



Section 122A.60 — STAFF DEVELOPMENT PROGRAM.

Subdivision 1. Staff development committee. (a) A school board must use the revenue authorized in section 122A.61 for:

(1) teacher development and evaluation plans under section 122A.40, subdivision 8, or 122A.41, subdivision 5;

(2) principal development and evaluation under section 123B.147, subdivision 3;

(3) in-service education programs under section 120B.22, subdivision 2; and

(4) other staff development needs.

(b) The board must establish an advisory staff development committee to develop the plan, assist site professional development teams in developing a site plan consistent with the goals of the plan, and evaluate staff development efforts at the site level. A majority of the advisory committee and the site professional development team must be teachers representing various grade levels, subject areas, and special education. The advisory committee must also include nonteaching staff, parents, and administrators.

Subd. 1a. Effective staff development activities. (a) Staff development activities must:

(1) focus on the school classroom and research-based strategies that improve student learning;

(2) provide opportunities for teachers to practice and improve their instructional skills over time;

(3) provide opportunities for teachers to use student data as part of their daily work to increase student achievement;

(4) enhance teacher content knowledge and instructional skills, including to accommodate the delivery of digital and blended learning and curriculum and engage students with technology;

(5) align with state and local academic standards;

(6) provide opportunities to build professional relationships, foster collaboration among principals and staff who provide instruction, and provide opportunities for teacher-to-teacher mentoring;

(7) align with the plan of the district or site for an alternative teacher professional pay system;

(8) provide teachers of English learners, including English as a second language and content teachers, with differentiated instructional strategies critical for ensuring students' long-term academic success; the means to effectively use assessment data on the academic literacy, oral academic language, and English language development of English learners; and skills to support native and English language development across the curriculum; and

(9) provide opportunities for staff to learn about current workforce trends, the connections between workforce trends and postsecondary education, and training options, including career and technical education options.

Staff development activities may include curriculum development and curriculum training programs, and activities that provide teachers and other members of site-based teams training to enhance team performance. The school district also may implement other staff development activities required by law and activities associated with professional teacher compensation models.

(b) Release time provided for teachers to supervise students on field trips and school activities, or independent tasks not associated with enhancing the teacher's knowledge and instructional skills, such as preparing report cards, calculating grades, or organizing classroom materials, may not be counted as staff development time that is financed with staff development reserved revenue under section 122A.61.

Subd. 2. Contents of plan. The plan must include the staff development outcomes under section 122A.40, subdivision 8, or 122A.41, subdivision 5, and section 123B.147, subdivision 3, the means to achieve the outcomes, and procedures for evaluating progress at each school site toward meeting education and staff development outcomes, consistent with relicensure requirements under section 122A.18, subdivision 4. The plan also must:

(1) support stable and productive professional communities achieved through ongoing and schoolwide progress and growth in teaching practice;

(2) emphasize coaching, professional learning communities, classroom action research, and other job-embedded models;

(3) maintain a strong subject matter focus premised on students' learning goals, consistent with section 120B.125;

(4) ensure specialized preparation and learning about issues related to teaching English learners and students with special needs by focusing on long-term systemic efforts to improve educational services and opportunities and raise student achievement; and

(5) reinforce national and state standards of effective teaching practice.

Subd. 3. Staff development outcomes. The advisory staff development committee must adopt a staff development plan, consistent with section 122A.40, subdivision 8, or 122A.41, subdivision 5, for developing and evaluating teachers and for improving student outcomes and with section 123B.147, subdivision 3, for strengthening principals' capacity in areas of instruction, supervision, evaluation, and teacher development. The plan must be consistent with education outcomes that the school board determines. The plan must include ongoing staff development activities that contribute toward continuous improvement in achieving the following goals:

(1) improve student achievement of state and local education standards in all areas of the curriculum, including areas of regular academic and applied and experiential learning, by using research-based best practices methods;

(2) effectively meet the needs of a diverse student population, including at-risk children, children with disabilities, English learners, and gifted children, within the regular classroom, applied and experiential learning settings, and other settings;

(3) provide an inclusive curriculum for a racially, ethnically, linguistically, and culturally diverse student population that is consistent with the state education diversity rule and the district's education diversity plan;

(4) improve staff collaboration and develop mentoring and peer coaching programs for teachers new to the school or district;

(5) effectively teach and model violence prevention policy and curriculum that address early intervention alternatives, issues of harassment, and teach nonviolent alternatives for conflict resolution;

(6) effectively deliver digital and blended learning and curriculum and engage students with technology; and

(7) provide teachers and other members of site-based management teams with appropriate management and financial management skills.

Subd. 4. Staff development report. (a) The district and site staff development committees shall write a report of staff development activities and expenditures for the previous year. The report, signed by the district superintendent and staff development chair, must include assessment and evaluation data indicating progress toward district and site staff development goals based on teaching and learning outcomes, including the percentage of teachers and other staff involved in instruction who participate in effective staff development activities under subdivision 3 as part of the district's world's best workforce report under section 120B.11, subdivision 5.

(b) The report must break down expenditures for:

(1) curriculum development and curriculum training programs; and

(2) staff development training models, workshops, and conferences, and the cost of releasing teachers or providing substitute teachers for staff development purposes.

The report also must indicate whether the expenditures were incurred at the district level or the school site level, and whether the school site expenditures were made possible by grants to school sites that demonstrate exemplary use of allocated staff development revenue. These expenditures must be reported using the uniform financial and accounting and reporting standards.

History: 1Sp1985 c 12 art 8 s 23,61; 1987 c 398 art 8 s 27,28; 1Sp1987 c 4 art 1 s 3; 1988 c 486 s 73,74; 1990 c 562 art 4 s 8; 1991 c 265 art 7 s 30-32; 1992 c 499 art 1 s 19; 1992 c 571 art 10 s 4,5; 1993 c 224 art 7 s 24; 1994 c 647 art 7 s 10,11; 1Sp1995 c 3 art 8 s 9; 1996 c 412 art 9 s 11; 1998 c 397 art 8 s 95,96,101; art 11 s 3; 1998 c 398 art 5 s 13; 1999 c 241 art 5 s 3; 1999 c 241 art 9 s 17; 1Sp2005 c 5 art 2 s 44-46; 2009 c 96 art 2 s 28; 2010 c 382 s 23; 2012 c 239 art 1 s 33; 2012 c 273 s 2,3; 2014 c 272 art 1 s 23-25; art 3 s 19-21; 1Sp2015 c 3 art 2 s 36; 2016 c 189 art 24 s 16



Section 122A.61 — RESERVED REVENUE FOR STAFF DEVELOPMENT.

Subdivision 1. Staff development revenue. A district is required to reserve an amount equal to at least two percent of the basic revenue under section 126C.10, subdivision 2, for:

(1) teacher development and evaluation under section 122A.40, subdivision 8, or 122A.41, subdivision 5;

(2) principal development and evaluation under section 123B.147, subdivision 3;

(3) professional development under section 122A.60; and

(4) in-service education for programs under section 120B.22, subdivision 2.

To the extent extra funds remain, staff development revenue may be used for staff development plans, including plans for challenging instructional activities and experiences under section 122A.60, and for curriculum development and programs, other in-service education, teachers' mentoring under section 122A.70 and evaluation, teachers' workshops, teacher conferences, the cost of substitute teachers for staff development purposes, preservice and in-service education for special education professionals and paraprofessionals, and other related costs for staff development efforts. A district may annually waive the requirement to reserve their basic revenue under this section if a majority vote of the licensed teachers in the district and a majority vote of the school board agree to a resolution to waive the requirement. A district in statutory operating debt is exempt from reserving basic revenue according to this section. Districts may expend an additional amount of unreserved revenue for staff development based on their needs.

Subd. 2. [Repealed, 2014 c 272 art 3 s 57]

Subd. 3. Coursework and training. A school district may use the revenue reserved under subdivision 1 for grants to the district's teachers to pay for coursework and training leading to certification as a college in the schools or concurrent enrollment teacher. In order to receive a grant, the teacher must be enrolled in a program that includes coursework and training focused on teaching a core subject.

History: 1987 c 398 art 1 s 18; 1989 c 329 art 7 s 6; 1991 c 130 s 37; 1991 c 265 art 1 s 25; 1992 c 499 art 1 s 18; art 7 s 31; art 12 s 29; 1992 c 571 art 10 s 3; 1993 c 224 art 4 s 33; art 7 s 14; 1994 c 647 art 7 s 3; 1Sp1995 c 3 art 1 s 49; 1998 c 397 art 8 s 4,101; art 11 s 3; 1998 c 398 art 1 s 36,39; 1Sp1998 c 3 s 19; 1999 c 241 art 1 s 54; art 5 s 4; 2000 c 489 art 2 s 1,28; 1Sp2001 c 5 art 3 s 82; 1Sp2001 c 6 art 1 s 42; art 3 s 3; 2007 c 146 art 2 s 13; 2012 c 206 s 2; 2013 c 116 art 3 s 20; 2015 c 21 art 1 s 17; 1Sp2015 c 3 art 2 s 37



Section 122A.624 — EDUCATIONAL EFFECTIVENESS PROGRAM.

Subdivision 1. Program outcomes. The outcomes of the educational effectiveness program are to:

(1) increase meaningful parental involvement in site-based decision making;

(2) improve results-oriented educational processes;

(3) create flexible school-based organizational structures; and

(4) improve student achievement.

Subd. 2. Program implementation. The commissioner of education shall develop and maintain a program of educational effectiveness and results-oriented education. The program shall be based on established principles of instructional design and the essential elements of effective instruction as determined by educational research. The program shall take into account the diverse needs of the school districts due to such factors as district size and location.

Subd. 3. Educational effectiveness staff development. The Department of Education shall provide assistance to the school districts in implementing an educational effectiveness program. The staff development shall be facilitated by building level decision-making teams. The staff development shall include clarification of individual school missions, goals, expectations, enhancement of collaborative planning and collegial relationships among the building staff, improvement of curriculum, assessment, instructional and organizational skills, improvement of financial and management skills, and planning of other staff development programs.

History: 1993 c 224 art 7 s 2; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 6 s 4-6; 1998 c 397 art 5 s 104; 2001 c 161 s 19; 2003 c 130 s 12



Section 122A.625 — EDUCATIONAL EFFECTIVENESS PLAN.

The commissioner of education shall develop a comprehensive statewide plan for maintaining and improving educational effectiveness in early childhood family education programs through secondary education programs. The plan shall include provisions for the participation of postsecondary teacher preparation programs and early childhood family education programs. The plan shall encourage implementation of educational effectiveness strategies based on research findings in the area, develop in-service programs for school district staff, integrate developments in educational technology with classroom instruction, and develop a mechanism for establishing a statewide network to coordinate and disseminate information on research in educational effectiveness. The commissioner may employ consultants and specialists to assist in the development of the plan, and, to the extent possible, shall utilize the information provided by the planning, evaluation, and reporting process and the statewide assessment program. The plan shall be revised as necessary.

History: 1983 c 314 art 8 s 2; 1984 c 463 art 8 s 2; 1Sp1985 c 12 art 8 s 1; 1991 c 265 art 7 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104; 2003 c 130 s 12



Section 122A.63 — GRANTS TO PREPARE INDIAN TEACHERS.

Subdivision 1. Establishment. (a) A grant program is established to assist American Indian people to become teachers and to provide additional education for American Indian teachers. The commissioner may award a joint grant to each of the following:

(1) the Duluth campus of the University of Minnesota and Independent School District No. 709, Duluth;

(2) Bemidji State University and Independent School District No. 38, Red Lake;

(3) Moorhead State University and one of the school districts located within the White Earth Reservation; and

(4) Augsburg College, Independent School District No. 625, St. Paul, and Special School District No. 1, Minneapolis.

(b) If additional funds are available, the commissioner may award additional joint grants to other postsecondary institutions and school districts.

Subd. 2. Application. To obtain a joint grant, a joint application must be submitted to the commissioner of education. The application must be developed with the participation of the parent advisory committee, established according to section 124D.78, and the Indian advisory committee at the postsecondary institution. The joint application shall set forth:

(1) the in-kind, coordination, and mentorship services to be provided by the postsecondary institution; and

(2) the coordination and mentorship services to be provided by the school district.

Subd. 3. Review and comment. The commissioner must submit the joint application to the American Indian Education Committee for review and comment.

Subd. 4. Grant amount. The commissioner may award a joint grant in the amount it determines to be appropriate. The grant shall include money for the postsecondary institution, school district, student scholarships, and student loans.

Subd. 5. Information to student applicants. At the time a student applies for a scholarship and loan, the student shall be provided information about the fields of licensure needed by school districts in the part of the state within which the district receiving the joint grant is located. The information shall be acquired and periodically updated by the recipients of the joint grant. Information provided to students shall clearly state that scholarship and loan decisions are not based upon the field of licensure selected by the student.

Subd. 6. Eligibility for scholarships and loans. The following Indian people are eligible for scholarships:

(1) a student, including a teacher aide employed by a district receiving a joint grant, who intends to become a teacher and who is enrolled in a postsecondary institution receiving a joint grant;

(2) a licensed employee of a district receiving a joint grant, who is enrolled in a master of education program; and

(3) a student who, after applying for federal and state financial aid and an Indian scholarship according to section 136A.126, has financial needs that remain unmet. Financial need shall be determined according to the congressional methodology for needs determination or as otherwise set in federal law.

A person who has actual living expenses in addition to those addressed by the congressional methodology for needs determination, or as otherwise set in federal law, may receive a loan according to criteria established by the commissioner. A contract shall be executed between the state and the student for the amount and terms of the loan.

Subd. 7. Loan forgiveness. The loan may be forgiven if the recipient is employed as a teacher, as defined in section 122A.40 or 122A.41, in an eligible school or program in Minnesota. One-fourth of the principal of the outstanding loan amount shall be forgiven for each year of eligible employment, or a pro rata amount for eligible employment during part of a school year, part-time employment as a substitute teacher, or other eligible part-time teaching. Loans for $2,500 or less may be forgiven at the rate of up to $1,250 per year. The following schools and programs are eligible for the purposes of loan forgiveness:

(1) a school or program operated by a school district;

(2) a tribal contract school eligible to receive aid according to section 124D.83;

(3) a Head Start program;

(4) an early childhood family education program;

(5) a program providing educational services to children who have not entered kindergarten; or

(6) a program providing educational enrichment services to American Indian students in grades kindergarten through 12.

If a person has an outstanding loan obtained through this program, the duty to make payments of principal and interest may be deferred during any time period the person is enrolled at least one-half time in an advanced degree program in a field that leads to employment by a school district. To defer loan obligations, the person shall provide written notification to the commissioner of education and the recipients of the joint grant that originally authorized the loan. Upon approval by the commissioner and the joint grant recipients, payments shall be deferred.

The Minnesota Office of Higher Education shall approve the loan forgiveness program, loan deferral, and procedures to administer the program.

Subd. 8. Revolving fund. The Indian teacher preparation loan repayment revolving account is established in the state treasury. Any amounts repaid or contributed by a teacher who received a scholarship or loan under this program shall be deposited in the account. All money in the account is annually appropriated to the commissioner of education and shall be used to enable Indian students to participate in the program.

History: 1991 c 265 art 3 s 17; 1992 c 499 art 3 s 11; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 3 s 7,8; 1998 c 397 art 8 s 87-89,101; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 1Sp2003 c 9 art 2 s 11; 2005 c 107 art 2 s 60; 2007 c 146 art 2 s 47; 2016 c 189 art 24 s 17



Section 122A.66 — TEACHER TRAINING; EFFECTS OF DRUGS AND ALCOHOL.

All educational institutions providing teacher education must offer a program in the personal use and misuse of and dependency on tobacco, alcohol, drugs and other chemicals. Every student attending educational institutions in preparation for teaching service shall be required to take and to satisfactorily complete a program under this section.

History: Ex1959 c 71 art 7 s 5; 1971 c 892 s 12; 1998 c 397 art 9 s 3,26



Section 122A.68 — TEACHING RESIDENCY PROGRAM.

Subdivision 1. Establishment. A school district with a teaching residency plan approved by the Board of Teaching may hire graduates of approved Minnesota teacher preparation programs as teaching residents. A district shall employ each resident for one school year. The district and the resident may agree to extend the residency for one additional school year. A school may employ no more than one teaching resident for every eight full-time equivalent licensed teachers. No more than 600 eligible teachers may be employed as teacher residents in any one school year.

Subd. 2. Teacher eligibility. Persons eligible to be hired as teaching residents must have received their initial license no more than two years prior to applying for a residency and must have less than nine months of full-time equivalency teaching experience as a licensed teacher.

Subd. 3. Program components. In order to be approved by the Board of Teaching, a school district's residency program must at minimum include:

(1) training to prepare teachers to serve as mentors to teaching residents;

(2) a team mentorship approach to expose teaching residents to a variety of teaching methods, philosophies, and classroom environments that includes differentiated instructional strategies, effective use of student achievement data, and support for native and English language development across the curriculum and grade levels, among other things;

(3) ongoing peer coaching and assessment;

(4) assistance to the teaching resident in preparing an individual professional development plan that includes goals, activities, and assessment methodologies; and

(5) collaboration with one or more teacher education institutions, career teachers, and other community experts to provide local or regional professional development seminars or other structured learning experiences for teaching residents.

A teaching resident's direct classroom supervision responsibilities shall not exceed 80 percent of the instructional time required of a full-time equivalent teacher in the district. During the time a resident does not supervise a class, the resident shall participate in professional development activities according to the individual plan developed by the resident in conjunction with the school's mentoring team. Examples of development activities include observing other teachers, sharing experiences with other teaching residents, and professional meetings and workshops.

Subd. 4. Employment conditions. A school district must pay a teaching resident a salary equal to 90 percent of the salary of a first-year teacher with a bachelor's degree in the district. The resident shall be a member of the local bargaining unit and shall be covered under the terms of the contract, except for salary and benefits, unless otherwise provided in this subdivision. The school district must provide health insurance coverage for the resident if the district provides it for teachers, and may provide other benefits upon negotiated agreement.

Subd. 5. Applies toward probationary period. A teaching residency shall count as one year of a teacher's probationary period under section 122A.40, subdivision 5, or section 122A.41, subdivision 2. A residency extended for one year shall not count as an additional year under this subdivision.

Subd. 6. Learning and development revenue eligibility. A school district with an approved teaching residency program may use learning and development revenue for each teaching resident in kindergarten through grade six. A district also may use the revenue for a paraprofessional who is a person of color enrolled in an approved teacher preparation program. A school district must not use a teaching resident to replace an existing teaching position unless:

(1) there is no teacher available who is properly licensed to fill the vacancy, who has been placed on unrequested leave of absence in the district, and who wishes to be reinstated; and

(2) the district's collective bargaining agreement includes a memorandum of understanding that permits teaching residents to fill an existing teaching position.

Subd. 7. Recommendation for licensure requirements. The Board of Teaching must develop for teachers of students in prekindergarten through grade 12, model teaching residency outcomes and assessments, and mentoring programs.

History: 1993 c 224 art 7 s 20; 1994 c 647 art 7 s 6-8; 1998 c 397 art 8 s 74-76,101; art 11 s 3; 2000 c 489 art 2 s 2; 2014 c 272 art 1 s 26



Section 122A.69 — PRACTICE OR STUDENT TEACHERS.

The Board of Teaching may, by agreements with teacher preparation institutions, arrange for classroom experience in the district for practice or student teachers who have completed at least two years of an approved teacher preparation program. Such practice and student teachers must be appropriately supervised by a fully qualified teacher under rules adopted by the board. A practice or student teacher must be placed with a cooperating licensed teacher who has at least three years of teaching experience and is not in the improvement process under section 122A.40, subdivision 8, paragraph (b), clause (12), or 122A.41, subdivision 5, paragraph (b), clause (12). Practice and student teachers are employees of the school district in which they are rendering services for purposes of workers' compensation; liability insurance, if provided for other district employees under section 123B.23; and legal counsel under section 123B.25.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2,101; art 11 s 3; 1998 c 398 art 6 s 17; 1Sp2015 c 3 art 2 s 38



Section 122A.695 — BEST PRACTICES.

"Best practices" means research-based proven practices.

History: 1Sp2001 c 6 art 2 s 17



Section 122A.70 — TEACHER MENTORSHIP.

Subdivision 1. Teacher mentoring programs. School districts are encouraged to develop teacher mentoring programs for teachers new to the profession or district, including teaching residents, teachers of color, teachers with special needs, or experienced teachers in need of peer coaching.

Subd. 2. Applications. The Board of Teaching must make application forms available to sites interested in developing or expanding a mentorship program. A school district, a group of school districts, or a coalition of districts, teachers and teacher education institutions may apply for a teacher mentorship program grant. The Board of Teaching, in consultation with the teacher mentoring task force, must approve or disapprove the applications. To the extent possible, the approved applications must reflect effective mentoring components, include a variety of coalitions and be geographically distributed throughout the state. The Board of Teaching must encourage the selected sites to consider the use of its assessment procedures.

Subd. 3. Criteria for selection. At a minimum, applicants must express commitment to:

(1) allow staff participation;

(2) assess skills of both beginning and mentor teachers;

(3) provide appropriate in-service to needs identified in the assessment;

(4) provide leadership to the effort;

(5) cooperate with higher education institutions;

(6) provide facilities and other resources;

(7) share findings, materials, and techniques with other school districts; and

(8) retain teachers of color.

Subd. 4. Additional funding. Applicants are required to seek additional funding and assistance from sources such as school districts, postsecondary institutions, foundations, and the private sector.

Subd. 5. Program implementation. New and expanding mentorship sites that are funded to design, develop, implement, and evaluate their program must participate in activities that support program development and implementation. The Board of Teaching must provide resources and assistance to support new sites in their program efforts. These activities and services may include, but are not limited to: planning, planning guides, media, training, conferences, institutes, and regional and statewide networking meetings. Nonfunded schools or districts interested in getting started may participate. Fees may be charged for meals, materials, and the like.

History: 1987 c 398 art 8 s 13; 1990 c 562 art 7 s 8; 1991 c 265 art 8 s 7; 1993 c 224 art 7 s 21; 1994 c 647 art 8 s 19,20; 1998 c 397 art 8 s 77,101



Section 122A.71 — RESEARCH ON PROGRAM EFFECTIVENESS.

Subdivision 1. Purpose. The legislature recognizes a growing and substantial concern about the effectiveness and breadth of the existing undergraduate curriculum for teacher education students. It also recognizes the absence of definitive research about the most effective curricula to adequately prepare teachers for entrance into the teaching profession. The purpose of this section is to support research on the comparative effectiveness of different teacher education program structures, after new programs have been designed and implemented, and the first graduates are in service.

Subd. 2. Responsibility. By July 1, 1989, the Board of Teaching must begin to evaluate the effectiveness of prebaccalaureate, postbaccalaureate, and other alternative program structures for preparing candidates for entrance into the teaching profession. The evaluation shall be conducted by independent research centers or evaluators who are not associated with a Minnesota teacher education institution and shall be longitudinal in nature.

History: 1987 c 398 art 8 s 12; 1998 c 397 art 8 s 73,101



Section 122A.72 — TEACHER CENTERS.

Subdivision 1. Teacher defined. For the purposes of this section, "teacher" has the meaning given it in section 179A.03, subdivision 18.

Subd. 2. Establishment. A teacher center may be established by one or more school boards and the exclusive representatives of the teachers. The teacher center shall serve at least ten districts or 3,000 teachers.

Subd. 3. Policy board membership. Representatives of exclusive representatives and representatives of the school boards shall mutually determine the composition of the policy board according to the guidelines in this subdivision. A majority of the policy board must be teachers. The number of policy board members from each participating district must be in proportion to the number of teachers in each district. The board shall be composed of elementary teachers, secondary teachers, and other teachers, parents, and representatives of school boards, postsecondary education, business, and labor. At least one teacher from each participating district shall be a member of the board.

Subd. 4. Policy board powers and duties. The policy board shall develop policy, designate a fiscal agent, adopt a budget, expend funds to accomplish the purposes of the center, contract for technical and other assistance, and perform other managerial or supervisory activities consistent with the rules of the commissioner of education. The policy board may employ staff or contract with consultants for services.

Subd. 5. Center functions. (a) A teacher center shall perform functions according to this subdivision. The center shall assist teachers, diagnose learning needs, experiment with the use of multiple instructional approaches, assess pupil outcomes, assess staff development needs and plans, and teach school personnel about effective pedagogical approaches. The center shall develop and produce curricula and curricular materials designed to meet the educational needs of pupils being served, by applying educational research and new and improved methods, practices, and techniques. The center shall provide programs to improve the skills of teachers to meet the special educational needs of pupils. The center shall provide programs to familiarize teachers with developments in curriculum formulation and educational research, including how research can be used to improve teaching skills. The center shall facilitate sharing of resources, ideas, methods, and approaches directly related to classroom instruction and improve teachers' familiarity with current teaching materials and products for use in their classrooms. The center shall provide in-service programs.

(b) Each teacher center must provide a professional development program to train interested and qualified elementary, middle, and secondary teachers, selected by the employing school district, to assist other teachers in that district with mathematics and science curriculum, standards, and instruction so that all teachers have access to:

(1) high quality professional development programs in mathematics and science that address curriculum, instructional methods, alignment of standards, and performance measurements, enhance teacher and student learning, and support state mathematics and science standards; and

(2) research-based mathematics and science programs and instructional models premised on best practices that inspire teachers and students and have practical classroom application.

History: 1989 c 329 art 11 s 11; 1998 c 397 art 8 s 5,101; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2007 c 146 art 2 s 14; 2016 c 189 art 24 s 18



Section 122A.74 — PRINCIPALS' LEADERSHIP INSTITUTE.

Subdivision 1. Establishment. (a) The commissioner of education may contract with the Minnesota State University Mankato or the regents of the University of Minnesota to establish a Principals' Leadership Institute to provide professional development to school principals by:

(1) creating a network of leaders in the educational and business communities to communicate current and future trends in leadership techniques;

(2) helping to create a vision for the school that is aligned with the community and district priorities;

(3) developing strategies to retain highly qualified teachers and ensure that diverse student populations, including at-risk students, children with disabilities, English learners, and gifted students, among others, have equal access to these highly qualified teachers; and

(4) providing training to analyze data using culturally competent tools.

(b) The University of Minnesota must cooperate with participating members of the business community to provide funding and content for the institute.

(c) Participants must agree to attend the Principals' Leadership Institute for four weeks during the academic summer.

(d) The Principals' Leadership Institute must incorporate program elements offered by leadership programs at the University of Minnesota and program elements used by the participating members of the business community to enhance leadership within their businesses.

Subd. 2. Method of selection and requirements. (a) The board of each school district in the state may select a principal, upon the recommendation of the district's superintendent and based on the principal's leadership potential, to attend the institute.

(b) The school board annually shall forward its list of recommended participants to the commissioner by February 1. In addition, a principal may submit an application directly to the commissioner by February 1. The commissioner shall notify the school board, the principal candidates, and the University of Minnesota of the principals selected to participate in the Principals' Leadership Institute each year.

History: 1Sp2005 c 5 art 2 s 48; 2014 c 272 art 1 s 27



Section 122A.90 — INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL.

The Interstate Agreement on Qualifications of Educational Personnel is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATIONS OF

EDUCATIONAL PERSONNEL

ARTICLE I

PURPOSE, FINDINGS, AND POLICY

(1) The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

(2) The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

ARTICLE II

DEFINITIONS

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(1) Educational personnel means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

(2) Designated state official means the educational official of a state selected by that state to negotiate and enter into, on behalf of this state, contracts pursuant to this agreement.

(3) Accept, or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

(4) State means a state, territory, or possession of the United States; the District of Columbia; or the commonwealth of Puerto Rico.

(5) Originating state means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to article III.

(6) Receiving state means a state (and the subdivisions thereof) which accepts educational personnel in accordance with the terms of a contract made pursuant to article III.

ARTICLE III

INTERSTATE EDUCATIONAL PERSONNEL CONTRACTS

(1) The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

(2) Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

(3) No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

(4) Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

(5) The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

(6) A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE IV

APPROVED AND ACCEPTED PROGRAMS

(1) Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

(2) To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V

INTERSTATE COOPERATION

The party states agree that:

(1) They will, so far as practicable, prefer the making of multilateral contracts pursuant to article III of this agreement.

(2) They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE VI

AGREEMENT EVALUATION

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

ARTICLE VII

OTHER ARRANGEMENTS

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VIII

EFFECT AND WITHDRAWAL

(1) This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

(2) Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

(3) No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

History: 1969 c 20 s 1; 1998 c 397 art 8 s 101



Section 122A.91 — DESIGNATED STATE OFFICIAL.

For the purposes of the agreement set forth in section 122A.90, the designated state official for this state is the commissioner of education.

History: 1969 c 20 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 78,101; art 11 s 3; 2003 c 130 s 12



Section 122A.92 — RECORD OF CONTRACTS.

Two copies of all contracts made on behalf of this state pursuant to the agreement set forth in section 122A.90 must be kept on file in the office of the commissioner of education.

History: 1969 c 20 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 79,101; art 11 s 3; 2003 c 130 s 12






Chapter 123 — SCHOOL DISTRICTS: POWERS AND DUTIES; SERVICE COOPERATIVES



Chapter 123A — SCHOOL DISTRICTS; FORMS FOR ORGANIZING

Section 123A.01 — DEFINITIONS.

Subdivision 1. Definitions. For purposes of this chapter, the words defined in section 120A.05, have the same meanings.

Subd. 2. Teacher. For purposes of this chapter, "teacher" means a teacher as defined in section 122A.40, subdivision 1.

History: Ex1959 c 71 art 3 s 1; 1998 c 397 art 5 s 2; art 11 s 3



Section 123A.05 — STATE-APPROVED ALTERNATIVE PROGRAM ORGANIZATION.

Subdivision 1. Governance. (a) A district may establish an area learning center, alternative learning program, or contract alternative in accordance with sections 124D.68, subdivision 3, paragraph (d), and 124D.69.

(b) An area learning center is encouraged to cooperate with a service cooperative, an intermediate school district, a local education and employment transitions partnership, public and private secondary and postsecondary institutions, public agencies, businesses, and foundations. Except for a district located in a city of the first class, an area learning center must be established in cooperation with other districts and must serve the geographic area of at least two districts. An area learning center must provide comprehensive educational services to enrolled secondary students throughout the year, including a daytime school within a school or separate site for both high school and middle school level students.

(c) An alternative learning program may serve the students of one or more districts, may designate which grades are served, and may make program hours and a calendar optional.

(d) A contract alternative is an alternative learning program operated by a private organization that has contracted with a school district to provide educational services for students under section 124D.68, subdivision 2.

Subd. 2. Reserve revenue. Each district that is a member of an area learning center or alternative learning program must reserve revenue in an amount equal to the sum of (1) at least 90 and no more than 100 percent of the district average general education revenue per adjusted pupil unit minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without basic skills revenue, local optional revenue, and transportation sparsity revenue, times the number of pupil units attending an area learning center or alternative learning program under this section, plus (2) the amount of basic skills revenue generated by pupils attending the area learning center or alternative learning program. The amount of reserved revenue under this subdivision may only be spent on program costs associated with the area learning center or alternative learning program.

Subd. 3. Access to services. A state-approved alternative program shall have access to the district's regular education programs, special education programs, technology facilities, and staff. It may contract with individuals or postsecondary institutions. It shall seek the involvement of community education programs, postsecondary institutions, interagency collaboratives, culturally based organizations, mutual assistance associations, and other community resources, businesses, and other federal, state, and local public agencies.

Subd. 4. Nonresident pupils. A pupil who does not reside in the district may attend a state-approved alternative program without consent of the school board of the district of residence.

History: 1987 c 398 art 8 s 34; 1Sp1995 c 3 art 4 s 20; 1996 c 305 art 1 s 138; 1996 c 412 art 4 s 12; 1Sp1997 c 4 art 2 s 32; 1998 c 397 art 5 s 100,101,104; art 11 s 3; 1998 c 398 art 2 s 33; 1999 c 241 art 2 s 4,5; 1Sp2005 c 5 art 1 s 2; 2009 c 96 art 2 s 29; 2014 c 312 art 15 s 1



Section 123A.06 — STATE-APPROVED ALTERNATIVE PROGRAMS AND SERVICES.

Subdivision 1. Program focus. (a) The programs and services of a state-approved alternative program must focus on academic and learning skills, applied learning opportunities, trade and vocational skills, work-based learning opportunities, work experience, youth service to the community, transition services, and English language and literacy programs for children whose primary language is a language other than English. Applied learning, work-based learning, and service learning may best be developed in collaboration with a local education and transitions partnership, culturally based organizations, mutual assistance associations, or other community resources. In addition to offering programs, the state-approved alternative program shall coordinate the use of other available educational services, special education services, social services, health services, and postsecondary institutions in the community and services area.

(b) Consistent with the requirements of sections 121A.40 to 121A.56, a school district may provide an alternative education program for a student who is within the compulsory attendance age under section 120A.20, and who is involved in severe or repeated disciplinary action.

Subd. 2. People to be served. A state-approved alternative program shall provide programs for secondary pupils. A center may also provide programs and services for elementary and secondary pupils who are not attending the state-approved alternative program to assist them in being successful in school. A center shall use research-based best practices for serving English learners and their parents, taking into account the variations in students' backgrounds and needs and the amount of time and the staff resources necessary for students to overcome gaps in their education and to develop English proficiency and work-related skills. An individualized education program team may identify a state-approved alternative program as an appropriate placement to the extent a state-approved alternative program can provide the student with the appropriate special education services described in the student's plan. Pupils eligible to be served are those who qualify under the graduation incentives program in section 124D.68, subdivision 2, those enrolled under section 124D.02, subdivision 2, or those pupils who are eligible to receive special education services under sections 125A.03 to 125A.24, and 125A.65.

Subd. 3. Hours of instruction exemption. Notwithstanding any law to the contrary, the area learning center programs must be available throughout the entire year.

Subd. 4. Granting a diploma. Upon successful completion of the area learning center program, a pupil is entitled to receive a high school diploma. The pupil may elect to receive a diploma from either the district of residence or the district in which the area learning center is located or the intermediate district or educational cooperative responsible for the area learning center program.

History: 1987 c 398 art 8 s 35; 1988 c 718 art 6 s 15; 1993 c 146 art 5 s 16; 1Sp1995 c 3 art 4 s 21; 1Sp1997 c 4 art 3 s 17; art 6 s 14; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 2 s 34,35; 1998 c 398 art 5 s 55; 1999 c 241 art 2 s 6,7; 1Sp2003 c 9 art 1 s 1; 2006 c 263 art 1 s 2; 2009 c 96 art 2 s 30; 1Sp2011 c 11 art 3 s 12; 2012 c 239 art 1 s 33; 2014 c 272 art 1 s 28; art 3 s 22; art 6 s 1



Section 123A.07 — RESOURCE CENTER FOR OTHER PROGRAMS.

An area learning center must serve as a resource for other districts, educational, community, and business organizations. The center may charge a fee for these services. The following services shall be provided for a region or the state:

(1) information and research for alternative programs;

(2) regional or state workshops on awareness, identification, programs, and support for these pupils;

(3) recommendations for staff qualifications to ensure the most qualified staff can be selected for the programs; and

(4) recommendations for successful learning programs for special education students placed in an alternative setting.

History: 1987 c 398 art 8 s 36; 1998 c 397 art 5 s 104; 1998 c 398 art 2 s 36



Section 123A.08 — STATE-APPROVED ALTERNATIVE PROGRAM FUNDING.

Subdivision 1. Outside sources for resources and services. A state-approved alternative program may accept:

(1) resources and services from postsecondary institutions serving state-approved alternative program pupils;

(2) resources from Workforce Investment Act of 1998, Public Law 105-220 programs, including funding for jobs skills training for various groups and the percentage reserved for education;

(3) resources from the Department of Human Services and county welfare funding;

(4) resources from a local education and employment transitions partnership; or

(5) private resources, foundation grants, gifts, corporate contributions, and other grants.

Subd. 2. General education aid. Payment of general education aid for nonresident pupils enrolled in area learning centers and alternative learning programs must be made according to section 127A.47, subdivision 7.

Subd. 3. Special education revenue. Payment of special education revenue for nonresident pupils enrolled in the state-approved alternative program must be made according to section 127A.47, subdivision 7.

History: 1987 c 398 art 8 s 37; 1988 c 486 s 78; 1Sp1995 c 3 art 4 s 22; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 2 s 37; 2009 c 78 art 2 s 30; 2009 c 96 art 2 s 31



Section 123A.09 — DESIGNATING AND APPROVING A CENTER.

The commissioner shall establish a process for state designation and approval of area learning centers that meet the provisions of sections 123A.05 to 123A.08. Any process for designating and approving an area learning center must emphasize the importance of having the area learning center serve students who have dropped out of school, are homeless, are eligible to receive free or reduced priced lunch, have been suspended or expelled, have been declared truant or are pregnant or parents.

History: 1988 c 718 art 7 s 52; 1991 c 130 s 25; 1994 c 647 art 4 s 27; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 102,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.12 — AGREEMENT REGARDING ADMINISTRATIVE SERVICES.

Subdivision 1. Agreement. (a) Two or more school districts may enter into an agreement pursuant to section 471.59 to increase efficiency in the delivery of administrative services and to reduce costs by the provision of an administrative service by a district or an entity created by or specified in the agreement and the purchase of that service by one or more other districts that are a party to that agreement.

(b) Administrative services include, but are not limited to:

(1) a superintendent, deputy superintendent, or assistant superintendent;

(2) a principal, assistant principal, or vice principal; or

(3) a director, manager, coordinator, supervisor, dean, or other administrative position regardless of title.

(c) A person providing administrative services to another district pursuant to the agreement shall remain an employee of the employing district or the entity created by or specified in the agreement for all purposes.

Subd. 2. Levy. If an administrative position is discontinued in a district as a result of the purchase of administrative services under the agreement in subdivision 1, the district may levy over a period of up to three years for costs approved by the commissioner for retirement incentives or severance pay or other costs related to the discontinuance of that position.

History: 1Sp2005 c 5 art 2 s 49



Section 123A.15 — ESTABLISHING EDUCATION DISTRICTS.

Subdivision 1. Purpose. The purpose of an education district is to increase educational opportunities for learners by increasing cooperation and coordination among school districts, other governmental units, and postsecondary institutions, and to replace other existing cooperative structures.

Subd. 2. Agreement to establish an education district; special provision. (a) Boards meeting the requirements of subdivision 3 may enter into a written agreement to establish an education district. Once established, cities, counties, and other governmental units as defined in section 471.59, may become members of the education district. The agreement and subsequent amendments must be adopted by majority vote of the full membership of each board.

(b) The education district agreement may contain a special provision adopted by the vote of a majority of the full membership of each of the boards of the member districts to allow a postsecondary institution or cities, counties, and other governmental units to become a member of the education district.

Subd. 3. Requirements for formation. (a) An education district must have one of the following at the time of formation:

(1) at least five districts;

(2) at least four districts with a total of at least 5,000 pupils in average daily membership; or

(3) at least four districts with a total of at least 2,000 square miles.

Members of an education district must be contiguous. Districts with a cooperation agreement according to section 123A.32 may belong to an education district only as a unit.

(b) A noncontiguous district may be a member of an education district if the commissioner of education determines that:

(1) a district between the education district and the noncontiguous district has considered and is unwilling to become a member; or

(2) a noncontiguous configuration of member districts has sufficient technological or other resources to offer effective levels of programs and services.

Subd. 4. Meeting with teacher representatives. Before entering into an agreement, the board of each member district must meet and confer with the exclusive representatives of the teachers of each district proposing to enter the education district.

Subd. 5. Notice and public hearing on proposed agreement. Before entering into an agreement, the board of each member district must publish a summary of the proposed agreement and its effect upon the district at least once in a newspaper of general circulation in the district. The board must conduct a public hearing on the proposed agreement not more than ten days after the notice and at least 30 days before entering into an agreement.

Subd. 6. Service cooperatives to assist in establishing education districts. If requested, service cooperatives must provide assistance to districts in establishing education districts. The assistance may include determination of appropriate boundaries of the education district and development of the agreement. The service cooperatives may provide any other services requested by the education district.

History: 1987 c 398 art 8 s 2; 1988 c 718 art 6 s 3; 1989 c 329 art 6 s 19-23; 1990 c 562 art 6 s 8,9; 1991 c 265 art 6 s 19; 1994 c 647 art 6 s 42; art 13 s 2; 1Sp1995 c 3 art 9 s 13-15; 1996 c 305 art 1 s 138; 1998 c 397 art 5 s 77-81,104; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 123A.16 — EDUCATION DISTRICT BOARD.

Subdivision 1. School district representation. The education district board shall be composed of at least one representative appointed by the school board or governing board of each member. Each representative must be a member of the appointing school or governing board. Each representative shall serve at the pleasure of the appointing board and may be recalled by a majority vote of the appointing board. Each representative shall serve for the term that is specified in the agreement. The board shall select its officers from among its members and shall determine the terms of the officers. The board shall adopt bylaws for the conduct of its business. The board may conduct public meetings via interactive television if the board complies with chapter 13D in each location where board members are present.

Subd. 2. Postsecondary representation. The education district board may appoint, with the approval of the member postsecondary institution, a representative from one or more member postsecondary institutions as a member of the education district board. Each postsecondary representative shall serve at the pleasure of the education district board and may be recalled by a majority vote of the education district board. The education district agreement may specify issues on which a postsecondary representative may vote.

History: 1987 c 398 art 8 s 3; 1989 c 329 art 6 s 24; 1991 c 44 s 1; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 16; 1998 c 397 art 5 s 104



Section 123A.17 — POWERS AND DUTIES OF AN EDUCATION DISTRICT BOARD.

Subdivision 1. Coordination. An education district board shall coordinate the programs and services of the education district according to the terms of the written agreement. The board shall implement the agreement for delivering educational services defined in section 123A.21, subdivisions 7 and 8, needed in the education district.

Subd. 2. Personnel. The board may employ personnel as necessary to provide and support the programs and services of the education district. Education district staff shall participate in retirement programs. Notwithstanding section 123B.143, subdivision 1, a member district of an education district may contract with the education district to obtain the services of a superintendent. The person to provide the services need not be employed by the education district or a member district at the time the contract is entered into.

Subd. 3. Contracts. The board may enter into contracts with districts and other public and private agencies to provide services needed in the education district.

Subd. 4. General law. The board shall be governed, unless specifically provided otherwise, by laws applicable to independent school districts.

Subd. 5. Advisory council. An advisory council, consisting of representatives from the program areas covered by the agreement, shall be appointed by the Education District Board.

Subd. 6. Report to members. The board shall submit at least an annual report to the member districts and an annual report to the commissioner of education about the activities of the education district.

Subd. 7. Discontinuing grades. The board of a district that is a member of an education district may discontinue any of kindergarten through grade 12 or part of those grades and provide instruction for those grades or parts of grades within the education district.

History: 1987 c 398 art 8 s 4; 1989 c 329 art 6 s 25-27; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 17; 1998 c 397 art 5 s 82,83,104; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 123A.18 — EDUCATION DISTRICT AGREEMENT.

Subdivision 1. Adoption; content; review. An education district board shall adopt a comprehensive agreement for continuous learning. The agreement must address methods to improve the educational opportunities available in the education district. The education district board shall review the agreement annually and propose necessary amendments to the member districts.

Subd. 2. Extended year instruction. The agreement may provide opportunities for pupils to receive instruction throughout the entire year and for teachers to coordinate educational opportunities and provide instruction throughout the entire year. A teacher who is employed for the extended year may develop, in consultation with pupils and parents, individual educational programs for not more than 125 pupils.

Subd. 3. Attendance in other districts. (a) The agreement may provide for a pupil who is a resident of a member district to enroll in programs or courses offered by another member district or transfer to another member district. A pupil and parent shall consult with a career teacher, counselor, or principal before transferring to another district. The agreement shall specify procedures for reimbursement among the member districts. The district of residence shall count all resident pupils who enroll in programs or courses or transfer to another district as its pupils for the purpose of state aid and levy limitations. The agreement shall determine whether transportation is available for pupils enrolled in programs or courses or transferring to another district.

(b) Paragraph (a) does not limit any rights or duties under section 124D.03.

History: 1987 c 398 art 8 s 5; 1989 c 329 art 6 s 28,29; 1990 c 562 art 6 s 11,12; 1991 c 265 art 3 s 38; art 6 s 20,21; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 18; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2003 c 9 art 1 s 2



Section 123A.19 — TEACHING POSITIONS.

Subdivision 1. Teacher defined. For the purposes of this section, "teacher" does not include a superintendent.

Subd. 2. Negotiated plan for filling positions. The boards in all member districts and exclusive bargaining representatives of the teachers in all member districts may negotiate a plan for filling positions resulting from implementation of the education district agreement. If the plan is negotiated among the member districts and the exclusive bargaining representative of each member district and unanimously agreed upon, in writing, the education district must include the plan in the education district agreement. If a plan is not negotiated, the education district is governed by subdivision 3.

Subd. 3. Filling positions without a negotiated plan. (a) When an education district board or a member board is filling a position resulting from implementation of the agreement, the board may offer the position to a teacher currently employed by a member district according to the exchange teacher provisions of section 122A.54.

(b) If the position is not filled by a currently employed teacher, the board must offer the position to an available teacher in the order of seniority in fields of licensure on a combined seniority list of all available teachers in the member districts. For the purpose of establishing a combined seniority list, each district must be considered to have started school each year on the same date. An available teacher is a teacher in a member district who:

(1) was placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or was terminated according to section 122A.41, subdivision 14, not more than one year before the initial formation of an education district as a result of an intention to enter into an education district agreement;

(2) was placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or was terminated according to section 122A.41, subdivision 14, as a result of implementing the education district agreement, after the formation of the education district; or

(3) is placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or is terminated according to section 122A.41, subdivision 14, as a result of implementing the education district, in the same year the position is filled.

(c) If no currently employed teacher or available teacher accepts the position, the board may fill the position with any other teacher.

(d) Any teacher who has been placed on unrequested leave of absence or who has been terminated has a right to a position only as long as the teacher has a right to reinstatement in a member district under section 122A.40, subdivision 10 or 11, or 122A.41, subdivision 14.

Subd. 4. Probation and termination. Notwithstanding section 122A.40, subdivision 5, a teacher who has acquired continuing contract rights in a member district and who transfers employment from a member district to the education district or to another member district does not have to serve a probationary period. A teacher who is terminated or discharged by a member district according to section 122A.40, subdivision 9 or 13, or 122A.41, subdivision 6, has no right to any position under this section.

Subd. 5. Determining whether unrequested leave or termination results from implementing agreement. When a school board that intends to enter into an education district agreement, and at the time a board that has entered into an education district agreement places a teacher on unrequested leave of absence, according to section 122A.40, subdivision 10 or 11, or terminates a teacher's services under section 122A.41, subdivision 14, the board must make a determination whether the placement or termination is a result of implementing the education district agreement. That determination must be included in the notice of proposed placement or termination, may be reviewed at a hearing upon request of the teacher, and must be included in the notice of final action of the board. If the determination is not disputed by the teacher before June 1 or the final date required for action by the board, the teacher shall be deemed to acquiesce in the board's determination.

History: 1987 c 398 art 8 s 6; 1989 c 329 art 6 s 31,32; 1994 c 647 art 6 s 42; 1998 c 397 art 5 s 84-87,104; art 11 s 3



Section 123A.21 — SERVICE COOPERATIVES.

Subdivision 1. Establishment of service cooperatives. (a) Ten service cooperatives, hereafter designated as SCs, are established. Geographical boundaries for each SC shall coincide with those identified in governor's executive orders 8, dated September 1, 1971, and 59, dated May 29, 1973, issued pursuant to the Regional Development Act of 1969, Minnesota Statutes, sections 462.381 to 462.397, with the following exceptions:

(1) development regions one and two shall be combined to form a single SC;

(2) development regions six east and six west shall be combined to form a single SC; and

(3) development regions seven east and seven west shall be combined to form a single SC.

(b) The SC shall cooperate with the regional development commission for the region with which its boundaries coincide but shall not be responsible to nor governed by that regional development commission.

(c) Two or more identified SCs may, upon approval by a majority of the members in each affected SC, be combined and administered as a single SC.

Subd. 2. Purpose of SC. The primary purposes of designation as a SC shall be to perform planning on a regional basis and to assist in meeting specific needs of clients in participating governmental units which could be better provided by a SC than by the members themselves. The SC must provide those programs and services which are determined, pursuant to subdivision 7, to be priority needs of the particular region and must assist in meeting special needs which arise from fundamental constraints upon individual members.

Subd. 3. Membership and participation. Full membership in a SC shall be limited to public school districts, cities, counties, and other governmental units as defined in section 471.59, but nonvoting memberships shall be available to nonpublic school administrative units and other partnership agencies or organizations within the SC. A school district, city, county, or other governmental unit or nonprofit organization may belong to one or more SCs. Participation in programs and services provided by the SC shall be discretionary. No school district, city, county, or other governmental unit shall be compelled to participate in these services under authority of this section. Nonpublic school students and personnel are encouraged to participate in programs and services to the extent allowed by law.

Subd. 4. Governing board. (a) The care, management, and control of a SC shall be vested in a board of directors composed of not less than six nor more than 15 members. A majority of the members of the SC board of directors shall be current members of school boards of participating public school districts. Election of the school board members to the SC board of directors shall be by vote of all current school board members of participating public school districts with each school board member having one vote. The remaining board members may be representatives at large appointed by the board members or elected as representatives by other participating agencies, such as cities, counties, or other governmental units.

(b) The election timeline shall be compatible with those for school board members and shall be addressed within the bylaws of each SC.

(c) A vacancy on the SC board which results in an unexpired term may be filled by appointment by the SC board of directors until such vacancy can be filled at the next board election.

(d) At the organizational meeting, the SC board shall choose its officers and conduct any other necessary organizational business. The SC board may, at its discretion, appoint up to three members at large to the SC board as ex officio, nonvoting members of the board and shall encourage the advisory participation of a cross-section of school and agency personnel within the SC to the extent allowed by law.

(e) The officers of the SC board shall be a chair, vice-chair, clerk, and treasurer, no two of whom when possible shall be from the same agency.

(f) A member of the SC board shall have the same liability applicable to a member of an independent school board or other elected governmental officials.

Subd. 5. Duties and powers of SC board of directors. The board of directors shall have authority to maintain and operate a SC. Subject to the availability of necessary resources, the powers and duties of this board shall include the following:

(a) The board of directors shall submit, by June 1 of each year to each participating member, an annual plan which describes the objectives and procedures to be implemented in assisting in resolution of the needs of the SC.

(b) The SC board of directors shall provide adequate office, service center, and administrative facilities by lease, purchase, gift, or otherwise.

(c) The SC board of directors shall employ a central administrative staff and other personnel as necessary to provide and support the agreed-upon programs and services. The board may discharge staff and personnel pursuant to applicable provisions of law. SC staff and personnel may participate in retirement programs and any other programs available to public school staff and personnel.

(d) The SC board of directors may appoint special advisory committees composed of superintendents, central office personnel, building principals, teachers, parents, lay persons, and representatives from cities, counties, and other governmental units.

(e) The SC board of directors may employ service area personnel pursuant to licensure and certification standards developed by the appropriate state agency such as the commissioner and the State Board of Teaching.

(f) The SC board of directors may enter into contracts with school boards of local districts including school districts outside the SC area.

(g) The SC board of directors may enter into contracts with other public and private agencies and institutions to provide administrative staff and other personnel as necessary to furnish and support the agreed-upon programs and services.

(h) The SC board of directors shall exercise all powers and carry out all duties delegated to it by members under provisions of the SC bylaws. The SC board of directors shall be governed, when not otherwise provided, by applicable laws of the state.

(i) The SC board of directors shall submit an annual evaluation report of the effectiveness of programs and services to the members by September 1 of each year following the previous June 30 in which the programs and services were provided.

(j) The SC board is encouraged to establish cooperative, working relationships and partnerships with postsecondary educational institutions, other public agencies, business, and industry.

Subd. 6. Appointment of advisory council. There may be advisory councils selected to give advice and counsel to the SC board of directors. The councils may be composed of representatives from public and nonpublic schools, cities, counties, and other governmental units.

Subd. 7. Educational programs and services. (a) The board of directors of each SC shall submit annually a plan to the members. The plan shall identify the programs and services which are suggested for implementation by the SC during the following year and shall contain components of long-range planning determined by the SC. These programs and services may include, but are not limited to, the following areas:

(1) administrative services;

(2) curriculum development;

(3) data processing;

(4) distance learning and other telecommunication services;

(5) evaluation and research;

(6) staff development;

(7) media and technology centers;

(8) publication and dissemination of materials;

(9) pupil personnel services;

(10) planning;

(11) secondary, postsecondary, community, adult, and adult vocational education;

(12) teaching and learning services, including services for students with special talents and special needs;

(13) employee personnel services;

(14) vocational rehabilitation;

(15) health, diagnostic, and child development services and centers;

(16) leadership or direction in early childhood and family education;

(17) community services;

(18) shared time programs;

(19) fiscal services and risk management programs, including health insurance programs providing reinsurance or stop loss coverage;

(20) technology planning, training, and support services;

(21) health and safety services;

(22) student academic challenges; and

(23) cooperative purchasing services.

An SC is subject to regulation and oversight by the commissioner of commerce under the insurance laws of this state when operating a health reinsurance program pursuant to clause (19) providing reinsurance or stop loss coverage.

(b) A group health, dental, or long-term disability coverage program provided by one or more service cooperatives may provide coverage to nursing homes licensed under chapter 144A and to boarding care homes licensed under sections 144.50 to 144.56 and certified for participation in the medical assistance program located in this state.

(c) A group health, dental, or long-term disability coverage program provided by one or more service cooperatives:

(1) must rebid contracts for insurance and third-party administration at least every four years. The contracts may be regional or statewide in the discretion of the SC; and

(2) may determine premiums for its health, dental, or long-term disability coverage individually for specific employers or may determine them on a pooled or other basis established by the SC.

Subd. 8. Technical assistance. Service cooperatives shall, to the extent possible, make technical assistance for long-range planning available to school districts upon request and shall establish a common database for local and regional decision making.

Subd. 9. Financial support for the service cooperatives. (a) Financial support for SC programs and services shall be provided by participating members with private, state, and federal financial support supplementing as available. The SC board of directors may, in each year, for the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, assess and certify to each participating school district, nonpublic school administrative unit, city, county, and other governmental unit its proportionate share of all expenses. This share shall be based upon the extent of participation by each school district, nonpublic school administrative unit, city, county, or other governmental unit and shall be in the form of a service fee. Each participating school district, nonpublic school administrative unit, city, county, or other governmental unit shall remit its assessment to the SC board as provided in the SC bylaws. The assessments shall be paid within the maximum levy limitations of each participating member. No participating member shall have any additional liability for the debts or obligations of the SC except that assessment which has been certified as its proportionate share and any other liability the member assumes under section 123A.24, subdivisions 1 and 2.

(b) Any property acquired by the SC board is public property to be used for essential public and governmental purposes which shall be exempt from all taxes and special assessments levied by a city, county, state, or political subdivision thereof. If the SC is dissolved, its property must be distributed to the members at the time of the dissolution.

(c) A member may elect to withdraw participation in the SC by a majority vote of its full board membership and upon compliance with the applicable withdrawal provisions of the SC organizational agreement. The withdrawal shall be effective on the June 30 following receipt by the board of directors of written notification of the withdrawal by February 1 of the same year. Notwithstanding the withdrawal, the proportionate share of any expenses already certified to the withdrawing member for the SC shall be paid to the SC board.

(d) The SC is a public corporation and agency and its board of directors may make application for, accept, and expend private, state, and federal funds that are available for programs of the members.

(e) The SC is a public corporation and agency and as such, no earnings or interests of the SC may inure to the benefit of an individual or private entity.

Subd. 10. Annual meeting. Each SC shall conduct a meeting at least annually for its members.

Subd. 11. Joint Powers Act. Nothing in this section shall restrict the authority granted to school district boards of education by section 471.59.

Subd. 12. Health coverage pool comparison shopping. (a) Service cooperatives must permit school districts and other political subdivisions participating in a service cooperative health coverage pool to solicit bids and other information from competing sources of health coverage at any time other than within five months prior to the end of a master agreement.

(b) A service cooperative must not impose a fine or other penalty against an enrolled entity for soliciting a bid or other information during the allowed period. The service cooperative may prohibit the entity from participating in service cooperative coverage for a period of up to one year, if the entity leaves the service cooperative pool and obtains other health coverage.

(c) A service cooperative must provide each enrolled entity with the entity's monthly claims data. This paragraph applies notwithstanding section 13.203.

History: 1Sp1995 c 3 art 9 s 25; 1998 c 397 art 5 s 97,104; art 11 s 3; 1998 c 398 art 5 s 55; 2006 c 255 s 72,73



Section 123A.215 — INNOVATIVE TECHNOLOGY COOPERATIVE.

Subdivision 1. Establishment and organization. (a) Two or more independent school districts may enter into an agreement to establish an innovative cooperative center to provide for technology and other educational services upon the vote of a majority of the full membership of each of the boards of the districts entering into the agreement. The agreement may also provide for membership by a Minnesota state college or university under section 136F.01. When a resolution approving this action has been adopted by the board of a district, the resolution shall be published once in a newspaper of general circulation in the district.

(b) The agreement may provide for the center to be organized into up to four regions. A region may consist of only school districts, only higher education institutions, or a combination of both.

Subd. 2. Name. A public corporation so created shall be known as ....(insert name).... Cooperative Center No. ..... and shall have an identification number assigned according to section 123A.56.

Subd. 3. Governing board. (a) The center must be operated by a center board consisting of 12 members. Membership on the center board must be established according to the bylaws and approved by every member of the cooperative.

(b) The terms of office of the first members of the center board must be determined by lot as follows: one-third of the members for one year, one-third of the members for two years, and the remainder of the members for three years, all terms to expire on June 30 of the appropriate year. Thereafter the terms shall be for three years commencing on July 1 of each year. If a vacancy occurs on the center board, it must be filled by the district, by the members of the appropriate region, or by the higher education members, within 90 days. A person appointed to the center board shall qualify as a center board member by filing with the chair a written certificate of appointment from the appointing school board.

(c) The first meeting of a center board must be at a time mutually agreed upon by center board members. At this meeting, the center board must choose its officers and conduct any other necessary organizational business. Thereafter, the center board must meet on July 1 of each year or as soon thereafter as practicable pursuant to notice sent to all center board members by the chief executive officer of the center.

(d) The officers of the center board shall be a chair, vice-chair, clerk, and treasurer, no two of whom when possible shall be from the same school district. The chair shall preside at all meetings of the center board, except that in the chair's absence the vice-chair shall preside. The clerk shall keep a complete record of the minutes of each meeting and the treasurer shall be the custodian of the funds of the center. Insofar as applicable, sections 123B.09, 123B.14, 123B.143, and 123B.147, shall apply to the board and officers of the center.

(e) A majority of the center board shall be a quorum. Any motion other than adjournment shall pass only upon receiving a majority of the votes of the entire center board.

Subd. 4. Center powers and duties. (a) The center board shall have the general charge of the business of the center. Where applicable, sections 123B.51 and 123B.52, subdivision 4, shall apply. The center board may not issue bonds on its behalf.

(b) The center board may furnish technology offerings to any eligible person residing in any participating district and may provide any other educational programs or services agreed upon by the participating members. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

(c) The center board must employ an executive director, contract with necessary qualified teachers and administrators, and may discharge the same for cause pursuant to section 122A.40. The authority for selection and employment of a director shall be vested in the center board. Notwithstanding the provisions of section 122A.40, subdivision 10 or 11, no individual shall have a right to employment as a director based on seniority or order of employment by the center. The center board may employ and discharge other necessary employees and may contract for other services deemed necessary.

(d) The center board may prescribe rates of tuition for services provided to nonmember students.

Subd. 5. Finances. (a) The center board established under this section is a public corporation and agency and may receive and disburse federal, state, and local funds made available to it. A participating school district or member must not have any additional individual liability for the debts or obligations of the center except that assessment which has been certified as its proportionate share in accordance with paragraph (b) and subdivision 4. A member of the center board shall have the liability that is applicable to a member of an independent school district board. Any property, real or personal, acquired or owned by the center board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

(b) The center board may, in each year, for the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, assess and certify to each participating school district its proportionate share of any and all expenses. This share must be based upon an equitable distribution formula agreed upon by the participating districts. Each participating district shall remit its assessment to the center board within 30 days after receipt.

Subd. 6. Laws governing independent school districts apply. As of the effective date of the creation of any center as contained in the agreement establishing the center, the organization, operation, maintenance, and conduct of the affairs of the center shall be governed by the general laws relating to independent school districts of the state unless provided otherwise in statute. The center does not have the authority to issue bonds or impose a property tax levy.

Subd. 7. Addition and withdrawal of districts. Upon approval by majority vote of a school board and of the center board, an adjoining district may become a member in the center and be governed by the provisions of this section and the agreement in effect. Any participating district may withdraw from the center and from the agreement in effect by a majority vote of the full board membership of the participating district desiring withdrawal and upon compliance with provisions in the agreement establishing the center. Upon receipt of the withdrawal resolution reciting the necessary facts, the center board must file a certified copy with the county auditors of the counties affected. The withdrawal shall become effective at the end of the next following school year, but the withdrawal shall not affect the continued liability of the withdrawing district for liabilities incurred prior to the effective withdrawal date.

Subd. 8. Dissolution. The boards of each participating district may agree to dissolve the center effective at the end of any school year or at an earlier time as they may mutually agree. A dissolution must be accomplished in accordance with any applicable provisions of the agreement establishing the center. Upon receipt of the dissolution resolutions from the boards of the participating districts, the center board shall file a certified copy with the county auditors of the counties affected. The dissolution must not affect the continuing liability of the previously participating districts for any continuing obligations, including unemployment benefits.

History: 2014 c 272 art 3 s 23



Section 123A.22 — COOPERATIVE CENTERS FOR VOCATIONAL EDUCATION.

Subdivision 1. Establishment. Two or more independent school districts may enter into an agreement to establish a cooperative center to provide for vocational education and other educational services upon the vote of a majority of the full membership of each of the boards of the districts entering into the agreement. The agreement may also provide for membership by cities, counties, and other governmental units as defined in section 471.59. When a resolution approving this action has been adopted by the board of a district, the resolution shall be published once in a newspaper of general circulation in the district. If a petition for referendum on the question of the district entering into the agreement, containing signatures of qualified voters of the district equal to five percent of the number of voters at the last school district general election, is filed with the clerk of the board within 60 days after publication of the resolution, the board must not enter into the agreement until the question has been submitted to the voters of the district at a special election. This election must be conducted and canvassed in the same manner as school district general elections. If a majority of the total number of votes cast on the question within the district is in favor of the proposition, the board may enter into an agreement to establish the center for purposes described in this section.

Subd. 2. Name. A public corporation so created shall be known as ....(insert name).... Cooperative Center No. ..... and shall have an identification number assigned pursuant to section 123A.56.

Subd. 3. Governing board. (a) The center must be operated by a center board of not less than five members which shall consist of members from boards of each of the participating districts within the center and member cities, counties, and other governmental units, appointed by their respective boards. Each participating district must have at least one member on the center board. The center board must choose an administrative officer to administer center board policy and directives who shall serve as an ex officio member of the board but shall not have a vote.

(b) The terms of office of the first members of the center board must be determined by lot as follows: one-third of the members for one year, one-third for two years, and the remainder for three years, all terms to expire on June 30 of the appropriate year; provided that if the number of members is not evenly divisible by three, the membership will be as evenly distributed as possible among one, two and three-year terms with the remaining members serving the three-year term. Thereafter the terms shall be for three years commencing on July 1 of each year. If a vacancy occurs on the center board, it must be filled by the appropriate school board within 90 days. A person appointed to the center board shall qualify as a center board member by filing with the chair a written certificate of appointment from the appointing school board.

(c) The first meeting of a center board must be at a time mutually agreed upon by center board members. At this meeting, the center board must choose its officers and conduct any other necessary organizational business. Thereafter the center board must meet on July 1 of each year or as soon thereafter as practicable pursuant to notice sent to all center board members by the chief executive officer of the center.

(d) The officers of the center board shall be a chair, vice-chair, clerk and treasurer, no two of whom when possible shall be from the same school district. The chair shall preside at all meetings of the center board except in the chair's absence the vice-chair shall preside. The clerk shall keep a complete record of the minutes of each meeting and the treasurer shall be the custodian of the funds of the center. Insofar as applicable, sections 123B.09, 123B.14, 123B.143, and 123B.147, shall apply to the board and officers of the center.

(e) Each participating district must have equal voting power with at least one vote. A majority of the center board shall be a quorum. Any motion other than adjournment shall pass only upon receiving a majority of the votes of the entire center board.

Subd. 4. Center board powers and duties. (a) The center board shall have the general charge of the business of the center and the ownership of facilities. Where applicable, sections 123B.51 and 123B.52, subdivision 4, shall apply. The center board may not issue bonds in its behalf. Each participating district may issue its bonds for the purpose of acquisition and betterment of center facilities in the amount certified by the center board to such participating district in accordance with chapter 475.

(b) The center board (1) may furnish vocational offerings to any eligible person residing in any participating district; (2) may provide special education for the disabled and disadvantaged; and (3) may provide any other educational programs or services defined in section 123A.21, subdivisions 7 and 8, agreed upon by the participating members. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

(c) In accordance with subdivision 5, paragraph (b), the center board shall certify to each participating district the amount of funds assessed to the district as its proportionate share required for the conduct of the educational programs, payment of indebtedness, and all other proper expenses of the center.

(d) The center board must employ and contract with necessary qualified teachers and administrators and may discharge the same for cause pursuant to section 122A.40. The authority for selection and employment of a director shall be vested in the center board. Notwithstanding the provisions of section 122A.40, subdivision 10 or 11, no individual shall have a right to employment as a director based on seniority or order of employment by the center. The center board may employ and discharge other necessary employees and may contract for other services deemed necessary.

(e) The center board may provide an educational program for secondary and adult vocational phases of instruction. The high school phase of its educational program must be offered as a component of the comprehensive curriculum offered by each of the participating school districts. Graduation must be from the student's resident high school district. Insofar as applicable, sections 120A.22, subdivision 1a, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1 to 15 and 17 to 20, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51, shall apply.

(f) The center board may prescribe rates of tuition for attendance in its programs by adults and nonmember district secondary students.

Subd. 5. Financing. (a) Any center board established pursuant to this section is a public corporation and agency and may receive and disburse federal, state, and local funds made available to it. A participating school district or member must not have any additional individual liability for the debts or obligations of the center except that assessment which has been certified as its proportionate share in accordance with paragraph (b) and subdivision 4, paragraphs (a) and (c). A member of the center board shall have such liability as is applicable to a member of an independent school district board. Any property, real or personal, acquired or owned by the center board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

(b) The center board may, in each year, for the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, assess and certify to each participating school district its proportionate share of any and all expenses. This share must be based upon an equitable distribution formula agreed upon by the participating districts. Each participating district shall remit its assessment to the center board within 30 days after receipt. The assessments shall be paid within the maximum levy limitations of each participating district.

Subd. 6. Commissioner approval. Before a center begins operation, the commissioner must approve the agreement establishing the center entered into by participating districts.

Subd. 7. Laws governing independent school districts apply. As of the effective date of the creation of any center as contained in the agreement establishing the center, the organization, operation, maintenance, and conduct of the affairs of the center shall be governed by the general laws relating to independent school districts of the state unless provided otherwise in statute.

Subd. 8. Addition and withdrawal of districts. Upon approval by majority vote of a board and of the center board, an adjoining district may become a member in the center and be governed by the provisions of this section and the agreement in effect.

Any participating district may withdraw from the center and from the agreement in effect by a majority vote of the full board membership of the participating district desiring withdrawal and upon compliance with provisions in the agreement establishing the center. Upon receipt of the withdrawal resolution reciting the necessary facts, the center board must file a certified copy with the county auditors of the counties affected. The withdrawal shall become effective at the end of the next following school year but the withdrawal shall not affect the continued liability of the withdrawing district for bonded indebtedness it incurred prior to the effective withdrawal date.

Subd. 9. Dissolution. The boards of each participating district may agree to dissolve a center effective at the end of any school year or at an earlier time as they may mutually agree. A dissolution must be accomplished in accordance with any applicable provisions of the agreement establishing the center. Upon receipt of the dissolution resolutions from the boards of the participating districts, the center board shall file a certified copy with the county auditors of the counties affected. The dissolution must not affect the continuing liability of the previously participating districts for bonded indebtedness incurred prior to the dissolution, or for other continuing obligations, including unemployment benefits.

Subd. 10. Existing centers. Centers operating pursuant to section 471.59 which have been approved by the State Board of Education prior to August 1, 1974, shall be subject to its provisions except subdivision 1. Any changes in center agreements necessary to comply with this section shall be completed within 12 months after August 1, 1974, and filed with the commissioner by the administrator of each center. Centers operating pursuant to Laws 1967, chapter 822, as amended, Laws 1969, chapter 775, as amended, and Laws 1969, chapter 1060, as amended, shall not be subject to the provisions of this section.

Subd. 11. [Repealed, 2007 c 146 art 11 s 19]

History: 1974 c 252 s 1; 1977 c 447 art 5 s 1,2; 1982 c 548 art 5 s 2; 1983 c 314 art 7 s 19; 1986 c 444; 1987 c 266 art 2 s 10; 1988 c 718 art 6 s 4; 1991 c 265 art 6 s 23; 1992 c 499 art 6 s 39; 1993 c 224 art 13 s 18-20; 1994 c 488 s 8; 1994 c 647 art 6 s 14,42; 1Sp1995 c 3 art 9 s 21-24; 1996 c 412 art 13 s 12; 1998 c 397 art 5 s 91-96,104; art 11 s 3; 1999 c 107 s 66; 2000 c 254 s 4,5; 2000 c 343 s 4; 2000 c 489 art 10 s 21; 2005 c 56 s 1



Section 123A.23 — REGIONAL MANAGEMENT INFORMATION CENTERS.

Subdivision 1. Creation. Any group of two or more independent, special or common school districts may create a regional management information center pursuant to section 123A.21 or 471.59 to provide computer services to school districts.

Subd. 2. Center for districts with alternative systems. Districts that operate alternative systems approved by the commissioner according to section 125B.07, subdivision 4, may create one regional management information center under section 471.59. The center shall have all of the powers authorized under section 471.59.

The center board may purchase or lease equipment. It may not employ any staff but may enter into a term contract for services. A person providing services according to a contract with the center board is not a state employee.

The department shall provide the center all services that are provided to regional centers formed under subdivision 1, including transferring software and providing accounting assistance.

Subd. 3. Fees. Regional management information centers may charge fees to affiliated districts for the cost of services provided to the district.

Subd. 4. Financial management information services. Regional management information centers may provide financial management information services to cities, counties, towns, or other governmental units at mutually negotiated prices.

History: 1980 c 609 art 7 s 14; 1981 c 358 art 5 s 4,5; 1984 c 463 art 7 s 5,6; 1987 c 258 s 12; 1987 c 398 art 7 s 11; 1989 c 329 art 11 s 6; 1990 c 562 art 8 s 11-13; 1991 c 265 art 6 s 4,5; art 9 s 23-26; 1992 c 499 art 6 s 3,4; art 8 s 3; 1993 c 224 art 13 s 10,11; art 14 s 16; 1994 c 465 art 2 s 1; 1994 c 647 art 6 s 2,42; 1Sp1995 c 3 art 9 s 12; art 13 s 3; 1996 c 412 art 13 s 8; 1997 c 397 art 5 s 104; art 11 s 3



Section 123A.24 — WITHDRAWING FROM COOPERATIVE UNIT; APPEALING DENIAL OF MEMBERSHIP.

Subdivision 1. Distribution of assets and liabilities. (a) If a district withdraws from a cooperative unit defined in subdivision 2, the distribution of assets and assignment of liabilities to the withdrawing district shall be determined according to this subdivision.

(b) The withdrawing district remains responsible for its share of debt incurred by the cooperative unit according to section 123B.02, subdivision 3. The district and cooperative unit may mutually agree, through a board resolution by each, to terms and conditions of the distribution of assets and the assignment of liabilities.

(c) If the cooperative unit and the district cannot agree on the terms and conditions, the commissioner shall resolve the dispute by determining the district's proportionate share of assets and liabilities based on the district's enrollment, financial contribution, usage, or other factor or combination of factors determined appropriate by the commissioner. If the dispute requires the commissioner to involve an administrative law judge, any fees due to the Office of Administrative Hearings must be equally split between the district and cooperative unit. The assets must be disbursed to the withdrawing district in a manner that minimizes financial disruption to the cooperative unit.

(d) Assets related to an insurance pool shall not be disbursed to a member district under paragraph (c).

Subd. 2. Cooperative unit defined. For the purposes of this section, a cooperative unit is:

(1) an education district organized under sections 123A.15 to 123A.19;

(2) a cooperative vocational center organized under section 123A.22;

(3) an intermediate district organized under chapter 136D;

(4) a service cooperative organized under section 123A.21;

(5) a regional management information center organized under section 123A.23 or as a joint powers district according to section 471.59; or

(6) a special education cooperative organized under section 471.59.

Subd. 3. Appealing denial of membership to commissioner. If a cooperative unit as defined in subdivision 2, denies membership in the unit to a district, the district may appeal to the commissioner. The commissioner may require the cooperative unit to grant the district membership.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90,104; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17; 1Sp2015 c 3 art 7 s 1; 2016 c 189 art 27 s 2



Section 123A.245 — COOPERATIVE UNITS; ELIGIBILITY FOR GRANTS.

A cooperative unit, through its governing board, may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources.

History: 1999 c 241 art 9 s 18



Section 123A.25 — COOPERATIVE UNIT; INSURANCE POOLS.

Any cooperative unit defined in section 123A.24, subdivision 2, that directly manages a health insurance pool or provides health insurance coverage through an insurance pool as a service to members must create a labor-management committee representative of the groups covered by the pool to advise the governmental unit on management matters of the coverage.

History: 1994 c 647 art 6 s 10; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.26 — COOPERATIVE UNITS; PROHIBITED AID AND LEVIES.

Subdivision 1. General prohibition. Unless specifically permitted in the provision authorizing an aid or a levy, cooperative units of government defined in section 123A.24, subdivision 2, are prohibited from making a property tax levy or qualifying for or receiving any form of state aid except as provided in subdivisions 2 and 3.

Subd. 2. Grants. A cooperative unit may apply for and receive a grant on behalf of its members.

Subd. 3. Allocation from members. By July 15 of each year, a school district may, by board resolution, request the department to make a payment to a third party. The total sum of the payments for the year may not exceed the lesser of (a) the district's general education aid for the fiscal year beginning July 1, according to sections 127A.47, subdivision 7, and 126C.13, subdivision 4, or (b) an amount equal to $100 times the adjusted pupil units for the fiscal year beginning July 1. By July 30 of each year, the school district must report to the commissioner the amount allocated. The amount shall be paid to the third party according to section 127A.45, subdivision 16. Amounts paid to third parties under this subdivision shall be recognized and reported as revenues and expenditures on the school district's books of account under sections 123B.75 and 123B.76.

History: 1994 c 647 art 6 s 22; 1Sp1995 c 3 art 9 s 27; 1Sp1997 c 4 art 3 s 11; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.27 — RESERVED REVENUE FOR DISTRICT COOPERATION.

A district that was a member of an intermediate school district organized pursuant to chapter 136D on July 1, 1996, must place a portion of its general education revenue in a reserved account for instructional services from entities formed for cooperative services for special education programs and secondary vocational programs. The amount reserved is equal to the levy made according to Minnesota Statutes 1993 Supplement, section 124.2727, subdivision 6, for taxes payable in 1994 divided by the actual pupil units in the intermediate school district for fiscal year 1995 times the number of actual pupil units in the school district in 1995. The district must use 5/11 of the revenue for special education and 6/11 of the revenue for secondary vocational education. The district must demonstrate that the revenue is being used to provide the full range of special education and secondary vocational programs and services available to each child served by the intermediate. The secondary vocational programs and services must meet the requirements established in an articulation agreement developed between the commissioner of education and the Board of Trustees of the Minnesota State Colleges and Universities.

A district that was a member of an education district organized pursuant to section 123A.15 on July 1, 1999, must place a portion of its general education revenue in a reserve account for instructional services from entities formed for cooperative services. Services may include secondary vocational programs, special education programs, staff development, and gifted and talented instruction. The amount reserved is equal to $50 per pupil unit times the actual number of pupil units in the district.

History: 1998 c 397 art 11 s 3; 1998 c 398 art 1 s 32; art 5 s 55; 2000 c 254 s 6; 2003 c 130 s 12



Section 123A.30 — AGREEMENTS FOR SECONDARY EDUCATION.

Subdivision 1. Applicability. The provisions of this section shall apply to a district with fewer than 375 pupils enrolled in grades 7 to 12.

Subd. 2. Agreement. The board may enter into one or more agreements providing for instruction of its secondary pupils in one or more districts. The agreement must be effective on July 1 and shall be for a specified or indefinite number of years. The agreement must set forth the obligations of transportation, the tuition to be paid to the providing district, and all additional charges and fees to be paid to the providing district. The amount of tuition shall not be subject to the provisions of section 123A.488, subdivision 2. The agreement may provide for negotiation of a plan for the assignment or employment in a providing district as an exchange teacher according to section 122A.54, or placement on unrequested leave of absence of teachers whose positions are discontinued as a result of the agreement.

Subd. 3. Public hearing. Before entering into agreements permitted by subdivision 2, the board must hold a public hearing. The board must publish notice of the hearing in the newspaper with the largest circulation in the district. If the board proposes to enter into agreements with two or more districts, the board may conduct separate or consolidated hearings.

Subd. 4. Review and comment. After the hearing required by subdivision 3 and before entering into an agreement, the board must submit the agreement to the commissioner for review and comment.

Subd. 5. Aid payments. A district entering into an agreement permitted in subdivision 2 must continue to count its resident pupils who are educated in other districts as resident pupils in the calculation of pupil units for the purposes of state aids, levy limitations, and any other purpose. A district may continue to provide transportation and collect transportation aid for its resident pupils. For purposes of aid calculations, the commissioner may adjust the cost per eligible pupil transported to reflect changes in cost resulting from the agreement, if any.

Subd. 6. Severance pay. A district must pay severance pay to a teacher who is placed on unrequested leave of absence by the district as a result of the agreement. A teacher is eligible under this subdivision if the teacher:

(1) is a teacher, but not a superintendent;

(2) has a continuing contract with the district according to section 122A.40, subdivision 7.

The amount of severance pay must be equal to the teacher's salary for the school year during which the teacher was placed on unrequested leave of absence minus the gross amount the teacher was paid during the 12 months following the teacher's termination of salary, by an entity whose teachers by statute or rule must possess a valid Minnesota teaching license, and minus the amount a teacher receives as severance or other similar pay according to a contract with the district or district policy. These entities requiring a valid Minnesota teaching license include, but are not limited to, the district that placed the teacher on unrequested leave of absence, another district in Minnesota, an education district, an intermediate school district, a service cooperative, a board formed under section 471.59, a state residential academy, the Perpich Center for Arts Education, a vocational center, or a special education cooperative. These entities do not include a district in another state, a Minnesota public postsecondary institution, or a state agency. Only amounts earned by the teacher as a substitute teacher or in a position requiring a valid Minnesota teaching license shall be subtracted. A teacher may decline any offer of employment as a teacher without loss of rights to severance pay.

To determine the amount of severance pay that is due for the first six months following termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose. To determine the amount of severance pay that is due for the second six months of the 12 months following the termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose.

A teacher who receives severance pay under this subdivision waives all further reinstatement rights under section 122A.40, subdivision 10 or 11. If the teacher receives severance pay, the teacher shall not receive credit for any years of service in the district paying severance pay prior to the year in which the teacher becomes eligible to receive severance pay.

The severance pay is subject to section 465.72. The district may levy annually according to section 126C.43, for the severance pay.

History: 1983 c 314 art 8 s 8; 1990 c 562 art 6 s 6; 1991 c 130 s 37; 1991 c 265 art 6 s 18; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; art 13 s 10; 1998 c 397 art 5 s 65-69,104; art 11 s 3; 1999 c 241 art 10 s 8



Section 123A.32 — INTERDISTRICT COOPERATION.

Subdivision 1. District requirements. The boards of two or more districts may, after consultation with the department, enter into an agreement providing for:

(1) discontinuance by all districts except one of at least the 10th, 11th, and 12th grades; and

(2) instruction of the pupils in the discontinued grades in one of the cooperating districts. Each district must continue to operate a school with at least three grades. Before entering into a final agreement, the boards must provide a copy of this agreement to the commissioner.

Subd. 2. Aid; transportation. (a) Each district must continue to count its resident pupils who are educated in a cooperating district as resident pupils in the calculation of pupil units for all purposes. The agreement must provide for tuition payments between or among the districts.

(b) Each district must continue to provide transportation and collect transportation aid for its resident pupils pursuant to sections 123B.88 and 123B.92. A district may provide some or all transportation to its resident pupils by contracting with a cooperating district. For purposes of section 123B.92, the commissioner may adjust the base cost per eligible pupil transported to reflect changes in costs resulting from the agreement.

Subd. 3. Negotiated plan for teachers whose positions are discontinued. The board and exclusive bargaining representative of the teachers in each district discontinuing grades may negotiate a plan to assign or employ in a cooperating district or to place on unrequested leave of absence all teachers whose positions are discontinued as a result of the agreement. The board and exclusive bargaining representative of the teachers in each district providing instruction to nonresident pupils may negotiate a plan to employ teachers from a cooperating district whose positions are discontinued as a result of the agreement. If plans are negotiated and if the boards determine the plans are compatible, the boards shall include the plans in their agreement.

Subd. 4. Combined teacher seniority list. If compatible plans are not negotiated before the March 1 preceding any year of the agreement, the cooperating districts shall be governed by this subdivision. Insofar as possible, teachers who have acquired continuing contract rights and whose positions are discontinued as a result of the agreement shall be employed by a cooperating district or assigned to teach in a cooperating district as exchange teachers pursuant to section 122A.54. If necessary, teachers whose positions are discontinued as a result of the agreement and who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed in the inverse order in which they were employed by a cooperating district, according to a combined seniority list of teachers in the cooperating districts. For the purpose of establishing a combined seniority list, each district must be considered to have started school each year on the same date.

Subd. 5. Notice; informational meeting. Prior to entering into an agreement, the board shall consult with the community at an informational meeting. The board must publish notice of the meeting in the official newspaper of the district and may send written notice of the meeting to parents of pupils who would be affected.

Subd. 6. Meeting location. Notwithstanding any law to the contrary, boards that have an agreement may hold a valid joint meeting at any location that would be permissible for one of the boards participating in the meeting. A board that has an agreement may hold a meeting in any district that is a party to the agreement. The board shall comply with chapter 13D and any other law applicable to a meeting of a board.

History: 1979 c 211 s 4; 1980 c 609 art 6 s 14; 1Sp1985 c 12 art 7 s 12; 1987 c 384 art 2 s 27; 1987 c 398 art 7 s 19; 1989 c 329 art 6 s 18; 1991 c 265 art 9 s 32; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 70-75,104; art 11 s 3



Section 123A.33 — EMPLOYEES OF COOPERATIVE DISTRICTS UPON DISSOLUTION OR WITHDRAWAL.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Teacher" means a teacher who is employed by a district or center listed in subdivision 2, except that it does not include a superintendent.

(b) "Cooperative" means any district or center to which this section applies.

(c) "Withdrawal" means a district's removal of its students from a program of instruction, counseling, or evaluation provided by a cooperative in order to provide the same educational services by other means.

(d) "Education support position" means a position not requiring a teaching license in which an employee assists a teacher by providing instructional, counseling, or evaluative support services directly to students.

(e) "Education support employee" means an employee holding an education support position.

Subd. 2. Applicability. This section applies to:

(1) an education district organized according to sections 123A.15 to 123A.19;

(2) a cooperative vocational center organized according to section 123A.22;

(3) a joint powers district or board organized according to section 471.59 which employs teachers to provide instruction;

(4) an intermediate district organized according to chapter 136D;

(5) a service cooperative which employs teachers to provide instruction; and

(6) districts participating in an agreement for the cooperative provision of special education services to children with disabilities according to section 125A.11.

Subd. 3. Agreements for cooperative special education. (a) Upon the termination of an agreement according to section 125A.11, a teacher employed to provide special education services by a district participating in the agreement will be afforded rights to employment by other districts according to subdivisions 4, 5, and 6. Nonlicensed employees of a participating district employed to provide special education services will, upon the agreement's termination, be afforded rights to employment by other participating districts according to subdivision 9.

(b) Upon a district's withdrawal from the cooperative provision of special education under an agreement according to section 125A.11, a teacher employed to provide special education services by a participating district will be afforded rights to employment by other districts according to subdivisions 4, 7, and 8. Nonlicensed employees of a participating district employed to provide special education services will be afforded rights to employment by the withdrawing district according to subdivision 10.

Subd. 4. Notification of teachers. In any year in which a cooperative dissolves or a member withdraws from a cooperative, the governing board of a cooperative must provide all teachers employed by the cooperative written notification by March 10 of:

(1) the dissolution of the cooperative and the effective date of dissolution; or

(2) the withdrawal of a member of the cooperative and the effective date of withdrawal.

Subd. 5. Rights of a teacher with a continuing contract in a member district upon dissolution. (a) This subdivision applies to a teacher previously employed in a member district who:

(1) had a continuing contract with that member district;

(2) has been continuously employed immediately after leaving that member district by one or more cooperatives that provided instruction to pupils enrolled in that member district; and

(3) is either a probationary teacher or has a continuing contract with the cooperative that is dissolving.

(b) A teacher may elect to resume the teacher's continuing contract with the member district by which the teacher was previously employed by filing a written notice of the election with the member board on or before March 20. Failure by a teacher to file a written notice by March 20 of the year the teacher receives a notice according to subdivision 4 constitutes a waiver of the teacher's rights under this subdivision.

The member district must make reasonable realignments of positions to accommodate the seniority rights of a teacher electing to resume continuing contract rights in the member district according to this subdivision.

Upon returning the teacher shall receive credit for:

(1) all years of continuous service under contract with the cooperative and the member district for all purposes relating to seniority, compensation, and employment benefits; and

(2) the teacher's current educational attainment on the member district's salary schedule.

(c) A teacher who does not elect to return to the member district according to this subdivision may exercise rights under subdivision 6.

Subd. 6. Rights of other teachers. (a) This subdivision applies to a teacher who:

(1) has a continuing contract with the cooperative; and

(2) either did not have a continuing contract with any member district or does not return to a member district according to the procedures set forth in subdivision 5, paragraph (b).

(b) By May 10 of the school year in which the cooperative provides the notice required by subdivision 4, clause (1), the cooperative must provide to each teacher described in subdivision 5 and this subdivision a written notice of available teaching positions in any member district to which the cooperative was providing services at the time of dissolution. Available teaching positions are all teaching positions that, during the school year following dissolution:

(1) are positions for which the teacher is licensed; and

(2) are not assigned to a continuing contract teacher employed by a member district after any reasonable realignments which may be necessary under the applicable provisions of section 122A.40, subdivision 10 or 11, to accommodate the seniority rights of teachers employed by the member district.

(c) On or before June 1 of the school year in which the cooperative provides the notice required by subdivision 4, clause (1), any teacher wishing to do so must file with the board a written notice of the teacher's intention to exercise the teacher's rights to an available teaching position. Available teaching positions must be offered to teachers in order of their seniority within the dissolved cooperative.

(d) Paragraph (e) applies to:

(1) a district that was a member of a dissolved cooperative; or

(2) any other district that, except as a result of open enrollment according to section 124D.03, provides essentially the same instruction provided by the dissolved cooperative to pupils enrolled in a former member district.

(e) For five years following dissolution of a cooperative, a district to which this paragraph applies may not appoint a new teacher or assign a probationary or provisionally licensed teacher to any position requiring licensure in a field in which the dissolved cooperative provided instruction until the following conditions are met:

(1) a district to which this paragraph applies has provided each teacher formerly employed by the dissolved cooperative, who holds the requisite license, written notice of the position; and

(2) no teacher holding the requisite license has filed a written request to be appointed to the position with the board within 30 days of receiving the notice.

If no teacher files a request according to clause (2), the district may fill the position as it sees fit. During any part of the school year in which dissolution occurs and the first school year following dissolution, a teacher may file a request for an appointment according to this paragraph regardless of prior contractual commitments with other member districts. Available teaching positions must be offered to teachers in order of their seniority on a combined seniority list of the teachers employed by the cooperative and the appointing district.

(f) A teacher appointed according to this subdivision is not required to serve a probationary period. The teacher shall receive credit on the appointing district's salary schedule for the teacher's years of continuous service under contract with the cooperative and the member district and the teacher's educational attainment at the time of appointment or shall receive a comparable salary, whichever is less. The teacher shall receive credit for accumulations of sick leave and rights to severance benefits as if the teacher had been employed by the member district during the teacher's years of employment by the cooperative.

Subd. 7. Rights of a teacher with a continuing contract in a member district upon withdrawal of the district. (a) This subdivision applies to a teacher previously employed by a member district who:

(1) had a continuing contract with the member district which withdraws from a cooperative;

(2) has been continuously employed immediately after leaving that member district by one or more cooperatives that provided instruction to pupils enrolled in that member district; and

(3) is either a probationary teacher or has a continuing contract with the cooperative from which the member district is withdrawing.

(b) A teacher may elect to resume the teacher's continuing contract with the withdrawing district by which the teacher was previously employed by filing a written notice of the election with the withdrawing school board on or before March 20. Failure by a teacher to file written notice by March 20 of the year the teacher receives a notice according to subdivision 4 constitutes a waiver of a teacher's rights under this subdivision.

The member district must make reasonable realignments of positions to accommodate the seniority rights of a teacher electing to resume continuing contract rights in the member district according to this subdivision.

Upon returning, the teacher shall receive credit for:

(1) all years of continuous service under contract with the cooperative and the member district for all purposes relating to seniority, compensation, and employment benefits; and

(2) the teacher's current educational attainment on the member district's salary schedule.

Subd. 8. Rights of a teacher placed on unrequested leave upon withdrawal. (a) This subdivision applies to a teacher who is placed on unrequested leave of absence, according to section 122A.40, subdivision 10 or 11, in the year in which the cooperative provides the notice required by subdivision 4, clause (2), by a cooperative from which a member district is withdrawing.

This subdivision applies to a district that, except as a result of open enrollment according to section 124D.03, provides essentially the same instruction provided by the cooperative to pupils enrolled in the withdrawing district.

(b) A teacher shall be appointed by a district to which this subdivision applies to an available teaching position which:

(1) is in a field of licensure in which pupils enrolled in the withdrawing district received instruction from the cooperative; and

(2) is within the teacher's field of licensure.

For the purpose of this paragraph, an available teaching position means any position that is vacant or would otherwise be occupied by a probationary or provisionally licensed teacher.

(c) A board may not appoint a new teacher to an available teaching position unless no teacher holding the requisite license on unrequested leave from the cooperative has filed a written request for appointment. The request must be filed with the board of the appointing district within 30 days of receiving written notice from the appointing board that it has an available teaching position. If no teacher holding the requisite license files a request according to this paragraph, the district may fill the position as it sees fit. Available teaching positions must be offered to teachers in order of their seniority on a combined seniority list of the teachers employed by the cooperative and the withdrawing member district.

(d) A teacher appointed according to this subdivision is not required to serve a probationary period. The teacher shall receive credit on the appointing district's salary schedule for the teacher's years of continuous service under contract with the cooperative and the member district and the teacher's educational attainment at the time of appointment or shall receive a comparable salary, whichever is less. The teacher shall receive credit for accumulations of sick leave and rights to severance benefits as if the teacher had been employed by the member district during the teacher's years of employment by the cooperative.

Subd. 9. Nonlicensed employees upon dissolution. (a) A nonlicensed employee who is terminated by a cooperative that dissolves shall be appointed by a district that is a member of the dissolved cooperative to a position that is created within 36 months of the dissolution of the cooperative and is created as a result of the dissolution of the cooperative. A position must be offered to a nonlicensed employee, who fulfills the qualifications for that position, in order of the employee's seniority within the dissolved cooperative.

(b) When an education support employee is terminated by a cooperative that dissolves, a district that is a member of the dissolved cooperative must appoint the employee to an education support position if the position is created within 36 months of the dissolution of the cooperative as a result of the dissolution. An education support position must be offered to an education support employee, who fulfills the qualifications for that position, in order of the employee's seniority within the dissolved cooperative.

(c) An employee appointed according to this subdivision shall receive credit for the employee's:

(1) continuous years of service with the cooperative on the appointing district's compensation schedule and seniority list; and

(2) unused sick leave accumulated while employed by the cooperative.

(d) Notwithstanding section 179A.12 or Minnesota Rules, part 5510.0510, subparts 1 to 4, a representation petition seeking the exclusive representation of a unit of education support employees employed by a district formerly a member of a dissolved cooperative may be considered by the commissioner of the bureau of mediation services at any time within 11 months of the dissolution of the cooperative.

Subd. 10. Nonlicensed employees upon withdrawal. (a) A nonlicensed employee of a cooperative whose active employment is discontinued or reduced as a result of the withdrawal of a member district from the cooperative shall be appointed by the withdrawing member district to a position that is created within 36 months of the withdrawal and is created as a result of the withdrawal of the member district. A position must be offered to a nonlicensed employee, who fulfills the qualifications for that position, in order of the employee's seniority within the cooperative from which a member district withdraws.

(b) When an education support employee of a cooperative has active employment discontinued or reduced as a result of the withdrawal of a member district from the cooperative, the withdrawing member district must appoint the employee to an education support position if the position is created within 36 months of the withdrawal as a result of the withdrawal of the member district. An education support position must be offered to an education support employee, who meets the qualifications for that position, in order of the employee's seniority within the cooperative from which a member district withdraws.

(c) An employee appointed according to this subdivision shall receive credit for the employee's:

(1) continuous years of service with the cooperative on the appointing district's compensation schedule and seniority list; and

(2) unused sick leave accumulated while employed by the cooperative.

(d) Notwithstanding section 179A.12 or Minnesota Rules, part 5510.0510, subparts 1 to 4, a representation petition seeking the exclusive representation of a unit of education support employees employed by a member district which has withdrawn from a cooperative may be considered by the commissioner of the bureau of mediation services at any time within 11 months of the district's withdrawal from the cooperative.

Subd. 11. Cooperatives that merge. (a) Notwithstanding subdivisions 1 to 10, paragraphs (b) and (c) apply to cooperatives that merge.

(b) If a cooperative enters into an agreement to merge with another cooperative, the boards of the cooperatives and the exclusive representatives of the teachers in the cooperatives and the teachers in each member district may negotiate a plan to assign or employ in a member district or to place on unrequested leave of absence all teachers whose positions are discontinued as a result of the agreement. If plans are negotiated and if the boards determine the plans are compatible, the boards must include the plans in their agreement.

(c) If compatible plans are not negotiated under paragraph (b) by the March 1 preceding the effective date of the merger of the cooperatives, subdivisions 2 to 10 apply to teachers and nonlicensed employees whose positions are terminated as a result of an agreement to merge cooperatives.

History: 1991 c 265 art 9 s 33; 1992 c 363 art 2 s 6; 1993 c 224 art 6 s 7; art 9 s 20,21; 1Sp1995 c 3 art 6 s 3-5; 1996 c 412 art 13 s 11; 1998 c 397 art 5 s 76,104; art 11 s 3



Section 123A.35 — COOPERATION AND COMBINATION.

Subdivision 1. Scope. Sections 123A.35 to 123A.43 establish procedures for boards that adopt, by resolution, a five-year written agreement:

(1) to provide at least secondary instruction cooperatively for at least one or two years, if the districts cooperate according to subdivision 2; and

(2) to combine into one district.

Subd. 2. Cooperation requirements. Cooperating districts must:

(1) implement a written agreement according to section 123A.32 no later than the first year of cooperation;

(2) all be members of one education district, if any one of the districts is a member, no later than the end of the second year of cooperation; and

(3) all be members of one service cooperative, if any one of the districts is a member.

Clause (1) does not apply to a district that implemented an agreement for secondary education, according to Minnesota Statutes 1996, section 122.535, during any year before the 1991-1992 school year. If the districts cooperate for one or more years, the agreement may be continued during those years.

Subd. 3. Combination requirements. Combining districts must be contiguous and meet one of the following requirements at the time of combination:

(1) at least two districts with at least 400 resident pupils enrolled in grades 7 through 12 in the combined district and projections, approved by the department, of enrollment at least at that level for five years;

(2) at least two districts if either:

(i) both of the districts qualify for secondary sparsity revenue under section 126C.10, subdivision 7, and have an average isolation index over 23; or

(ii) the combined district qualifies for secondary sparsity revenue;

(3) at least three districts with fewer than 400 resident pupils enrolled in grades 7 through 12 in the combined district; or

(4) at least two districts with fewer than 400 resident pupils enrolled in grades 7 through 12 in the combined district if either district is located on the border of the state.

A combination under clause (2), (3), or (4) must be approved by the commissioner. The commissioner shall disapprove a combination under clause (2), (3), or (4) if the combination is educationally unsound or would not reasonably enable the districts to fulfill statutory and rule requirements.

History: 1989 c 329 art 6 s 5; 1989 c 356 s 48; 1990 c 562 art 6 s 4; 1991 c 265 art 6 s 10,11; 1992 c 499 art 6 s 8; 1993 c 224 art 13 s 14; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 5 s 34,104; art 11 s 3



Section 123A.36 — COOPERATION AND COMBINATION PLAN.

Subdivision 1. Adoption and commissioner review. Each board must adopt, by resolution, a plan for cooperation and combination. The plan must address each item in this section. The plan must be specific for any item that will occur within three years and may be general or set forth alternative resolutions for an item that will occur in more than three years. The plan must be submitted to the commissioner of education and the secretary of state for review and comment. Significant modifications and specific resolutions of items must be submitted to the commissioner for review and comment. In the official newspaper of each district proposed for combination, the board must publish at least a summary of the adopted plans, each significant modification and resolution of items, and each commissioner review and comment.

Subd. 2. Rule exemptions. The plan must identify the rules of the commissioner of education from which the district intends to request exemption, according to Minnesota Rules, part 3500.1000. The plan may provide information about state laws that deter or impair cooperation or combination.

Subd. 3. Board formation. The plan must state:

(1) whether the new district would have one elected board or whether it would have one elected board and one elected board for each elementary school exercising powers and duties delegated to it by the board of the entire district;

(2) how many of the existing members of each district would become members of the board of the combined district and, if so, a method to gradually reduce the membership to six or seven; and

(3) if desired, election districts that include the establishment of separate areas from each of the combining districts from which board members will be elected, the boundaries of these election districts, and the initial term of the member elected from each of these election districts.

Subd. 4. Administration. The plan must provide for:

(1) selection of one superintendent for the combined district at a specified time, according to section 123B.143, subdivision 1; and

(2) alterations, if any, in administrative personnel and duties.

Subd. 5. Employees. The plan must state:

(1) procedures needed, at the time of combination, to combine teachers into one bargaining unit, with the exclusive representative determined according to section 123A.75;

(2) procedures needed, at the time of combination, to combine other bargaining units;

(3) procedures to negotiate, with the assistance of the Bureau of Mediation Services, an employment plan for licensed employees affected by the agreement;

(4) procedures to negotiate, with the assistance of the Bureau of Mediation Services, an employment plan for nonlicensed employees affected by the agreement; and

(5) incentives that may be offered to superintendents, principals, teachers, and other licensed and nonlicensed employees, such as early retirement, severance pay, and health insurance benefits.

Subd. 6. Academic programs. The plan must set forth:

(1) elementary curriculum and programs;

(2) improvements in secondary course offerings in at least communications, mathematics, science, social studies, foreign languages, physical education, health, and career education;

(3) procedures for involving parents, teachers, and other interested people in developing learner outcomes in curricular areas;

(4) procedures for involving teachers in determining levels of learner outcomes;

(5) implications for special education cooperatives, secondary vocational cooperatives, joint powers agreements, education districts, and other cooperative arrangements if the districts combined and if they did not; and

(6) a description of the long-range educational services of the combined district and of the individual districts if the combination is not achieved.

Subd. 7. Pupil activities. The plan must provide for combining extracurricular and cocurricular activities.

Subd. 8. Referendum. The plan must set forth:

(1) procedures for a referendum, held prior to the year of the proposed combination, to approve combining the districts; and

(2) whether a majority of those voting in each district proposed for combination or a majority of those voting on the question in the entire area proposed for combination would be needed to pass the referendum.

Subd. 9. Finances. The plan must state:

(1) whether debt service for the bonds outstanding at the time of combination remains solely with the district that issued the bonds or whether all or a portion of the debt service for the bonds will be assumed by the combined district and paid by the combined district on behalf of the district that issued the bonds;

(2) whether obligations for a capital loan or energy loan made according to section 216C.37 or sections 298.292 to 298.298 outstanding at the time of combination remain solely with the district that obtained the loan, or whether all or a portion of all the loan obligations will be assumed by the combined district and paid by the combined district on behalf of the district that obtained the loan;

(3) the treatment of debt service levies, down payment levies under section 123B.63, and referendum levies;

(4) whether the cooperating or combined district will levy for reorganization operating debt according to section 123B.82, clause (1); and

(5) two- and five-year projections, prepared by the department upon the request of any district, of revenues, expenditures, and property taxes for each district if it cooperated and combined and if it did not.

Subd. 10. Building sites. The plan must provide for:

(1) locations for elementary schools which need not be altered and may contain assurances that, to the extent feasible, elementary schools will be retained for at least the number of years specified in the plan; and

(2) one location, if possible, for a secondary school.

Subd. 11. Timing. The plan must contain a time schedule for implementation.

History: 1989 c 329 art 6 s 6; 1991 c 265 art 6 s 12; 1992 c 499 art 6 s 9; 1993 c 224 art 6 s 5; 1995 c 8 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 35-38,104; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 123A.37 — COMMISSIONER AND VOTER APPROVAL.

Subdivision 1. Commissioner approval. Before submitting the question of combining districts to the voters at a referendum, the cooperating districts must submit the proposed combination to the commissioner. The commissioner shall determine the date for submission and may require any information it determines necessary. The commissioner shall disapprove the proposed combination if it is educationally unsound, will not reasonably enable the combined district to fulfill statutory and rule requirements, or if the plan or modifications are incomplete. If disapproved by the commissioner, the referendum shall be postponed, but not canceled, by the boards.

Subd. 2. Voter approval. A referendum on the question of combination must be conducted during the first or second year of cooperation for districts that cooperate according to section 123A.35, or no more than 18 months before the effective date of combination for districts that do not cooperate. The referendum must be on a date called by the boards. The referendum must be conducted by the boards according to the Minnesota Election Law, as defined in section 200.01. If the referendum fails, the same question or a modified question may be submitted. If the referendum fails again, the districts must modify their cooperation and combination plan. A third referendum may be conducted. If a second or third referendum is conducted after October 1, the newly combined district may not levy under section 123A.39, subdivision 3, until the following year. Referendums shall be conducted on the same date in all districts.

History: 1989 c 329 art 6 s 7; 1990 c 562 art 6 s 5; 1991 c 265 art 6 s 13; 1992 c 499 art 6 s 10; 1993 c 224 art 6 s 6; art 13 s 15; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 39,104; art 11 s 3



Section 123A.38 — EFFECTIVE DATE OF COMBINATION.

The effective date for combination of districts shall be July 1.

History: 1989 c 329 art 6 s 8; 1998 c 397 art 5 s 104



Section 123A.39 — EMPLOYEES OF COOPERATING AND COMBINING DISTRICTS.

Subdivision 1. Combined seniority list. During the school year before the cooperation begins and during the school years of cooperation, the districts shall comply with section 123A.32, subdivision 4, unless compatible plans are negotiated according to section 123A.32, subdivision 3. The districts shall comply with section 123A.75.

Subd. 2. Nonlicensed employees termination. If compatible plans are not negotiated according to section 123A.36, subdivision 5, the boards shall comply with this subdivision with respect to nonlicensed employees. Nonlicensed employees whose positions are discontinued as a result of cooperation or combination, as applicable, shall be:

(1) employed by a cooperating board or the combined board, if possible;

(2) assigned to work in a cooperating district or the combined district, if possible; or

(3) terminated in the inverse order in which they were employed in a district, according to a combined seniority list of nonlicensed employees in the cooperating or combined district, as applicable.

Subd. 3. Retirement and severance levy. A cooperating or combined district that levied under Minnesota Statutes 1996, section 124.2725, subdivision 3, for taxes payable in 1995 may levy for severance pay or early retirement incentives for licensed and nonlicensed employees who retire early as a result of the cooperation or combination.

Subd. 4. Employment laws. Unless otherwise explicitly provided, chapter 179A governs the rights and duties of employers and employees. Either party may promptly submit questions of procedure, interpretation, or application to the commissioner of mediation services.

History: 1989 c 329 art 6 s 9,37; 1990 c 562 art 6 s 22-26; 1991 c 130 s 37; 1991 c 265 art 6 s 34-38; 1992 c 499 art 6 s 16,17; art 12 s 29; 1993 c 224 art 6 s 9-15; art 13 s 37,38; 1994 c 647 art 1 s 11; 1Sp1995 c 3 art 6 s 6-9; art 16 s 13; 1997 c 7 art 1 s 53; 1998 c 397 art 5 s 40,98,104; art 11 s 3



Section 123A.40 — COUNTY AUDITOR PLAT.

Upon the request of two or more districts that have adopted a resolution to cooperate and combine, the county auditor shall prepare a plat. If the proposed combined district is located in more than one county, the request must be submitted to the county auditor of the county that has the greatest land area in the proposed district. The plat must show:

(1) the boundaries of each of the present districts;

(2) the boundaries of the proposed district;

(3) the boundaries of proposed election districts, if requested; and

(4) other information deemed pertinent by the boards or the county auditor.

History: 1989 c 329 art 6 s 10; 1998 c 397 art 5 s 41,104



Section 123A.41 — LEVIES FOR DISTRICTS AT TIME OF COMBINATION.

Subdivision 1. Referendum revenues. The referendum revenue authorization of the combined district shall be one of the methods set forth in section 123A.73, subdivision 4, 5, or 6, and must be consistent with the plan adopted according to section 123A.36, and any subsequent modifications.

Subd. 2. Bonded debt. Debt service for bonds outstanding at the time of the combination may be levied by the combined board consistent with the plan adopted according to section 123A.36, and any subsequent modifications, subject to section 475.61. The primary obligation to pay the bonded indebtedness that is outstanding on the effective date of combination remains with the district that issued the bonds. However, the combined district may make debt service payments on behalf of a preexisting district.

Subd. 3. Capital loan. The combined board may levy for the obligations for a capital loan outstanding at the time of combination, consistent with the plan adopted according to section 123A.36 and any subsequent modifications. The primary obligation to levy as required by the capital loan remains with taxable property in the preexisting district that obtained the capital loan. However, the obligation of a capital loan may be extended to all of the taxable property in the combined district.

Subd. 4. Transitional levy. The board of the combined district, or the boards of combining districts that have received voter approval for the combination under section 123A.37, subdivision 2, may levy for the expenses of negotiation, administrative expenses directly related to the transition from cooperation to combination, and the cost of necessary new athletic and music uniforms. The board or boards may levy this amount over three or fewer years. All expenses must be approved by the commissioner of education.

History: 1989 c 329 art 6 s 11; 1991 c 265 art 6 s 14,15; 1992 c 499 art 12 s 5; 1993 c 224 art 13 s 16; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 42,43,104; art 11 s 3; 2003 c 130 s 12



Section 123A.43 — REPORTS TO DEPARTMENT OF EDUCATION.

Cooperating districts may submit joint reports and jointly provide information required by the department. The joint reports must allow information to be attributed to each district. A combined district must report and provide information as a single unit.

History: 1989 c 329 art 6 s 12; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 44,104



Section 123A.44 — CITATION.

Sections 123A.441 to 123A.446 may be cited as the "Cooperative Facilities Grant Act."

History: 1987 c 400 s 33,59; 1989 c 300 art 2 s 13; 1991 c 199 art 2 s 1; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2007 c 146 art 4 s 1



Section 123A.441 — POLICY AND PURPOSE.

Because of the rates of decline in school-aged population, population shifts and economic changes that the state has experienced in recent years and anticipates in future years, and because in some instances local districts have not, and will not be able to provide the required construction funds through local property taxes, the purpose of the cooperative facilities grant program is to provide an incentive to encourage cooperation in making available to all students those educational programs, services and facilities that are most efficiently and effectively provided by a cooperative effort of school districts. The policy and purpose of sections 123A.442 to 123A.446 is to use the credit of the state, to a limited degree, to provide grants to cooperating groups of districts to improve and expand the educational opportunities and facilities available to their students.

History: 1987 c 400 s 34,59; 1989 c 300 art 2 s 13; 1998 c 397 art 7 s 66,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2007 c 146 art 4 s 2



Section 123A.442 — APPROVAL AUTHORITY; APPLICATION FORMS.

Subdivision 1. Approval by commissioner. To the extent money is available, the commissioner may approve projects from applications submitted under section 123A.443. The grant money must be used only to acquire, construct, remodel or improve the building or site of a cooperative facility under contracts to be entered into within 15 months after the date on which each grant is awarded.

Subd. 2. Cooperation and consolidation. Districts that have not already consolidated and receive a cooperative facilities grant shall:

(1) submit a consolidation plan under section 123A.48 for approval by the Department of Education; and

(2) hold a referendum on the question of consolidation no later than four years after a grant is awarded under subdivision 1.

The districts are eligible for consolidation revenue under section 123A.485.

Subd. 3. Consolidated districts. A school district that has consolidated with another school district since July 1, 1980, is eligible for a cooperative facilities grant.

History: 1987 c 400 s 35,59; 1989 c 300 art 2 s 13; 1991 c 265 art 6 s 40; 1992 c 499 art 5 s 8,9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 67,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2004 c 294 art 5 s 3; 2007 c 146 art 4 s 3



Section 123A.443 — GRANT APPLICATION PROCESS.

Subdivision 1. Qualification. Any group of districts or a consolidated district that meets the criteria required under subdivision 2 may apply for an incentive grant for construction of a new facility or for remodeling and improving an existing facility. A grant for new construction must not exceed the lesser of $20,000,000, or 75 percent of the approved construction costs of a cooperative education facility. A grant for remodeling and improving an existing facility must not exceed the lesser of $10,000,000, or 75 percent of the approved remodeling costs.

Subd. 2. Review by commissioner. (a) A group of districts or a consolidated district that submits an application for a grant must submit a proposal to the commissioner for review and comment under section 123B.71. The commissioner shall prepare a review and comment on the proposed facility by July 1 of an odd-numbered year, regardless of the amount of the capital expenditure required to acquire, construct, remodel or improve the facility. The commissioner shall not approve an application for an incentive grant for any facility unless the facility receives a favorable review and comment under section 123B.71 and the following criteria are met:

(1) the applicant is a consolidated district or a minimum of two or more districts that have entered into a joint powers agreement;

(2) for a group of districts, a joint powers board representing all participating districts is established under section 471.59 to govern the cooperative facility;

(3) for a group of districts, no more than one superintendent is employed by the joint powers board as a result of the cooperative facility agreement;

(4) a statement of need is submitted, that may include reasons why the current facilities are inadequate, unsafe, or inaccessible to persons with disabilities;

(5) an educational plan is prepared, that includes input from both community and professional staff;

(6) for a group of districts, a combined seniority list for all participating districts is developed by the joint powers board;

(7) for a group of districts, an education program is developed that provides for more learning opportunities and course offerings, including the offering of advanced placement courses, for students than is currently available in any single member district;

(8) a plan is developed for providing instruction of any resident students in other districts when distance to the education facility makes attendance at the facility unreasonably difficult or impractical; and

(9) for a secondary facility, the joint powers board established under clause (2) discusses with technical colleges located in the area how vocational education space in the cooperative facility could be jointly used for secondary and postsecondary purposes.

(b) To the extent possible, the joint powers board is encouraged to provide for severance pay or for early retirement incentives under section 122A.48, for any teacher or administrator, as defined under section 122A.40, subdivision 1, who is placed on unrequested leave as a result of the cooperative facility agreement.

(c) For the purpose of paragraph (a), clause (6), each district must be considered to have started school each year on the same date.

(d) The districts may develop a plan that provides for the location of social service, health, and other programs serving pupils and community residents within the cooperative facility. The commissioner shall consider this plan when preparing a review and comment on the proposed facility.

(e) The districts must schedule and conduct a meeting on library services. The school districts, in cooperation with the regional public library system and its appropriate member libraries, must discuss the possibility of including jointly operated library services at the cooperative facility.

(f) The board of a district that has reorganized under section 123A.37 or 123A.48 and that is applying for a grant for remodeling or improving an existing facility may act in the place of a joint powers board to meet the criteria of this subdivision.

Subd. 3. Reorganizing districts. A district that is a member of a joint powers board established under subdivision 2 and that is planning to reorganize under section 123A.45, 123A.46, or 123A.48 must notify the joint powers board one year in advance of the effective date of the reorganization. Notwithstanding section 471.59 or any other law to the contrary, the board of a district that reorganizes under section 123A.45, 123A.46, or 123A.48 may appoint representatives to the joint powers board who will serve on the joint powers board for two years after the effective date of the reorganization if authorized in the agreement establishing the joint powers board to govern the cooperative facility. These representatives shall have the same powers as representatives of any other school district under the joint powers agreement.

Subd. 4. District procedures. A joint powers board of a district established under subdivision 2 or a school board of a reorganized district that intends to apply for a grant must adopt a resolution stating the proposed costs of the project, the purpose for which the costs are to be incurred, and an estimate of the dates when the facilities for which the grant is requested will be contracted for and completed. Applications for the state grants must be accompanied by (a) a copy of the resolution, (b) a certificate by the clerk and treasurer of the joint powers board showing the current outstanding indebtedness of each member district, and (c) a certificate by the county auditor of each county in which a portion of the joint powers district lies showing the information in the auditor's official records that is required to be used in computing the debt limit of the district under section 475.53, subdivision 4. The clerk's and treasurer's certificate must show, as to each outstanding bond issue of each member district, the amount originally issued, the purpose for which issued, the date of issue, the amount remaining unpaid as of the date of the resolution, and the interest rates and due dates and amounts of principal thereon. Applications and necessary data must be in the form prescribed by the commissioner. Applications must be received by the commissioner by September 1 of an odd-numbered year. When an application is received, the commissioner shall obtain from the commissioner of revenue, and from the Public Utilities Commission when required, the information in their official records that is required to be used in computing the debt limit of the joint powers district under section 475.53, subdivision 4.

Subd. 5. Award of grants. By November 1 of the odd-numbered year, the commissioner shall examine and consider all applications for grants, and if any district is found not qualified, the commissioner shall promptly notify that board.

A grant award is subject to verification by the district as specified in subdivision 8. A grant award for a new facility must not be made until the site of the facility has been determined. A grant award to remodel or improve an existing facility must not be made until the districts have reorganized. If the total amount of the approved applications exceeds the amount that is or can be made available, the commissioner shall first award grants to districts that will close at least one existing school building, and then, to the extent funds remain, allot the available amount equally between any other approved applicant districts. The commissioner shall promptly certify to each qualified district the amount, if any, of the grant awarded to it.

Subd. 6. Collocation grant. A group of districts that receives a grant for a new facility under subdivision 4 is also eligible to receive an additional grant in the amount of $1,000,000. To receive the additional grant, the group of districts must develop a plan under subdivision 2, paragraph (d), that provides for the location of a significant number of noneducational student and community service programs within the cooperative facility.

Subd. 7. Referendum; bond issue. Within 180 days after being awarded a grant for a new facility under subdivision 5, the joint powers board must submit the question of authorizing the borrowing of funds for the facility to the voters of the joint powers district at a special election, which may be held in conjunction with the general election of the school board members of the member districts. The question submitted must state the total amount of funding needed from all sources. A majority of those voting in the affirmative on the question is sufficient to authorize the joint powers board to accept the grant and to issue the bonds on public sale according to chapter 475. The clerk of the joint powers board must certify the vote of the bond election to the commissioner. If the question is approved by the voters, the commissioner shall notify the approved applicant districts that the grant amount certified under subdivision 5 is available and appropriated for payment under this subdivision. If a majority of those voting on the question do not vote in the affirmative, the grant must be canceled.

Subd. 8. Contract. Each grant must be evidenced by a contract between the board and the state acting through the commissioner. The contract obligates the state to pay to the board an amount computed according to subdivision 5, and according to a schedule, and terms and conditions acceptable to the commissioner of management and budget.

Subd. 9. Consolidation. A group of districts that operates a cooperative facility that was acquired, constructed, remodeled, or improved under this section and implements consolidation proceedings according to section 123A.48, may propose a temporary school board structure in the petition or resolution required under section 123A.48, subdivision 2. The districts may propose the number of existing school board members of each district to become members of the board of the consolidated district and a method to gradually reduce the membership to six or seven. The proposal must be approved, disapproved, or modified by the commissioner. The election requirements of section 123A.48, subdivision 20, do not apply to a proposal approved by the state board. Elections conducted after the effective date of the consolidation are subject to the Minnesota Election Law.

History: 1987 c 400 s 36,59; 1988 c 718 art 8 s 13-15; 1989 c 300 art 2 s 2-4,13; 1989 c 329 art 6 s 38; 1990 c 562 art 6 s 27; 1992 c 409 s 2; 1992 c 499 art 5 s 10-12; 1993 c 224 art 5 s 18-20; 1994 c 643 s 55-61; 1Sp1995 c 2 art 1 s 32-34; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 68-73,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2004 c 294 art 5 s 4; 2005 c 56 s 1; 2007 c 146 art 4 s 4; 2009 c 101 art 2 s 109



Section 123A.444 — LEVY FOR SEVERANCE PAY.

A joint powers board established under section 123A.443 may make a levy to provide severance pay and early retirement incentives under section 122A.48, for any teacher as defined under section 122A.40, subdivision 1, who is placed on unrequested leave as a result of the cooperative secondary facility agreement. A joint powers board making a levy must certify to each participating district tax levies sufficient to raise the amount necessary to provide the district's portion of severance pay and early retirement incentives. The tax levy certified to each district must be expressed as a local tax rate, that, when applied to the adjusted net tax capacity of all of the participating districts raises the amount necessary to provide severance pay and early retirement incentives. Each participating school district must include the levy in the next tax roll which it shall certify to the county auditor, and must remit the collections of the levy to the joint powers board.

History: 1988 c 718 art 8 s 16; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1998 c 397 art 7 s 74,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.445 — TRANSPORTATION.

The joint powers board representing the districts that have entered into a joint powers agreement under section 123A.443, subdivision 2, or the boards of the districts that are contiguous to the districts that have entered into a joint powers agreement, may transport nonresident pupils without charge between a school within the district and a point within a district that has entered into a joint powers agreement chosen by the pupil on a route traveled by a bus from the district.

History: 1989 c 329 art 6 s 39; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.446 — STATE BOND AUTHORIZATION.

To provide money for the cooperative secondary facilities grant program, the commissioner of management and budget, upon the request of the commissioner of education, shall issue and sell bonds of the state up to the amount of $14,000,000 in the manner, upon the terms and with the effect prescribed by sections 16A.631 to 16A.675 and the Minnesota Constitution, article XI, sections 4 to 7.

History: 1987 c 400 s 37; 1988 c 718 art 8 s 17; 1989 c 300 art 2 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 164; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2003 c 130 s 12; 2009 c 101 art 2 s 109



Section 123A.45 — DETACHMENT AND ANNEXATION OF LAND.

Subdivision 1. Detachment and annexation. The owner of land which adjoins any independent district, and whose land is not in a special district may petition the county board of the county in which the greater part of the area proposed for detachment and annexation lies to detach all or any part of the land together with the intervening lands as defined in paragraph (b), from the district it now is in, and to attach it, together with such intervening land, to the adjoining district. For purpose of this section, land is adjoining a district if:

(a) The boundary of the area proposed for detachment and annexation is the same as the district boundary to which attachment is sought at any point, including corners, or

(b) The area proposed for detachment and annexation is separated at any point from the district to which annexation is sought by not more than one-half mile and the intervening land is vacant and unoccupied or is owned by one or more of the following: The United States, or the state of Minnesota or any of its political subdivisions, or an owner who is unknown or cannot be found or

(c) The area proposed by a land owner for detachment and annexation is adjoining, as defined in paragraphs (a) and (b), any land proposed for detachment from and annexation to the same district in another pending petition.

Subd. 2. Petition. The petition must contain:

(a) A correct description of the area proposed for detachment and annexation, including supporting data regarding location and title to land to establish that the land is adjoining a district.

(b) The reasons for the proposed change with facts showing that the granting of the petition will not reduce the size of any district to less than four sections, unless the district is not operating a school within the district.

(c) Consent to the petition, if, at the time of the filing of the petition, any part of the area proposed for detachment is part of a district which maintains and operates a secondary school within the district. Before the hearing, the consent of the board of the district in which the area proposed for detachment lies must be endorsed on the petition.

(d) An identification of the district to which annexation is sought.

(e) Other information the petitioners may desire to affix.

(f) An acknowledgment by the petitioner.

(g) A description of whether bonded indebtedness will be allocated according to subdivision 6, paragraph (b) or (c).

Subd. 3. Filing petition. The petition must be filed with the auditor who shall present it to the county board at its next meeting. At the meeting, the county board must fix a time and place for hearing the petition. The hearing shall be not more than 60 nor less than ten days from the date of the meeting. The auditor shall serve notice of the hearing on each district directly affected by the petition, by mail addressed to the clerk. If any area affected by the petition is in another county, the auditor shall mail a notice of hearing to the auditor of such county and shall also give one week's published notice of the hearing in the county in which the hearing is to be held, and ten days' posted notice in each school district affected. Such posted and published notice may combine pending petitions. At the hearing on the petition, the county board must receive and hear any evidence for or against the petition. The hearing may be adjourned from time to time.

Subd. 4. Order. Within six months of the filing of the petition, the county board must issue its order either granting or denying the petition. If any of the land area described in the petition is included in a plat for consolidation or combination which has been approved by the commissioner, then no order may be issued while consolidation or combination proceedings are pending. No order shall be issued which results in attaching to a district any territory not adjoining that district, as defined in subdivision 1, paragraph (a). No order shall be issued which reduces the size of any district to less than four sections unless the district is not operating a school within the district. The order may have a deferred effective date not later than July 1 immediately following its issuance. If the petition is granted, the auditor shall transmit a certified copy to the commissioner. Failure to issue an order within six months of the filing of the petition or termination of proceedings upon an approved consolidation plat, whichever is later, is a denial of the petition.

Subd. 5. Modification of records. Upon receipt of the order, the commissioner shall modify the records and any plats and petitions and proceedings involving districts affected by such order presently before the commissioner for action or record, to conform to the order.

Subd. 6. Taxable property. (a) Upon the effective date of the order, the detachment and annexation is effected. The bonded indebtedness must be assigned to the detached and annexed land under either paragraph (b) or (c).

(b) Unless specified separately under paragraph (c), all taxable property in the area so detached and annexed remains taxable for payment of any school purpose obligations already authorized by or outstanding on the effective date of the order against the district from which detached. The order does not relieve such property from the obligation of any bonded debt already incurred to which it was subject prior to the order. All taxable property in the area so detached and annexed is taxable for payment of any district obligations authorized on or subsequent to the effective date of the order by the district to which annexation is made.

(c) Alternatively, if the school board of the district in which the area is proposed for detachment and the school board of the district in which the area is proposed for annexation agree, all taxable property in the area detached and annexed shall be taxable by the school district to which the property is annexed. Detached and annexed property is relieved from the obligation of any bonded debt already incurred by the district in which the area is detached and is obligated for any bonded debt already incurred by the district to which the area is annexed.

History: Ex1959 c 71 art 3 s 5; 1965 c 225 s 1; 1969 c 364 s 1; 1975 c 162 s 10,41; 1977 c 447 art 7 s 15; 1986 c 444; 1Sp1995 c 3 art 6 s 2; art 16 s 13; 1998 c 397 art 5 s 5,104; 1Sp2001 c 5 art 3 s 5,6



Section 123A.455 — REALIGNING SPLIT RESIDENTIAL PARCELS.

Subdivision 1. Definitions. "Split residential property parcel" means a parcel of real estate that is located within the boundaries of more than one school district and that is classified as residential property under:

(1) section 273.13, subdivision 22, paragraph (a) or (b);

(2) section 273.13, subdivision 25, paragraph (b), clause (1); or

(3) section 273.13, subdivision 25, paragraph (c).

Subd. 2. Petition. The owner of a split residential property parcel may petition the auditor of the county where the split parcel is located to transfer that part into the adjoining school district so the entire property will be located in the same school district. The petition must contain:

(1) a correct description of the split parcel to be affected by the transfer including supporting data on location and title to the land;

(2) a list of the school districts in which the split parcels currently lie;

(3) the school district into which the petitioner desires to have the whole split parcel transferred; and

(4) the district of attendance of any students currently residing on the property.

Subd. 3. Auditor's order. Within 60 days of receipt of the petition, the auditor of the county in which the petition was filed under subdivision 2 shall issue an order to transfer the affected parcel to the district determined by the county board. Orders issued on or before July 1 will be effective for taxes payable in the following year. The auditor must notify the affected school districts and the commissioner of the change in school district boundaries.

Subd. 4. Commissioner. The commissioner shall modify the records of school district boundaries to conform to the order.

Subd. 5. Taxable property. Upon the effective date of the order, the whole split property parcel is transferred into a single school district. Beginning in the next subsequent taxes payable year, all taxable property in the whole split parcel is:

(1) relieved of all school district taxes from the district in which the parcel is no longer located; and

(2) subject to all school district taxes in the district in which the whole split parcel is now located.

History: 2003 c 127 art 2 s 1; 2013 c 143 art 17 s 1



Section 123A.46 — DISSOLUTION AND ATTACHMENT.

Subdivision 1. Dissolution. Any district may be dissolved and the territory attached to other districts by proceeding in accordance with this section.

Subd. 2. Instituting proceedings. Proceedings under this section may be instituted by:

(1) resolution of the county board of the county containing the greatest land area of the district proposed for dissolution when the district is dissolved pursuant to sections 123A.60 to 123A.72;

(2) petition executed by a majority of the eligible voters of the district proposed for dissolution and addressed to the county board of the county containing the greatest land area of the district;

(3) certification by the clerk of the district proposed for dissolution to the county board of the county containing the greatest land area of the district to the effect that a majority of votes cast at an election were in favor of dissolving the district.

Subd. 3. Resolution. A resolution adopted pursuant to subdivision 2, clause (1), shall contain findings of necessary jurisdictional facts and shall set a date for hearing. The hearing shall be not less than 20 nor more than 60 days from the date of the resolution.

Subd. 4. Petition. A petition executed pursuant to subdivision 2, clause (2), shall be filed with the auditor. The petition must contain the following:

(a) A statement that petitioners desire proceedings instituted leading to dissolution of the district and other provisions made for the education of the inhabitants of the territory and that petitioners are eligible voters of the district;

(b) An identification of the district; and

(c) The reasons supporting the petition which may include recommendations as to disposition of territory to be dissolved. The recommendations are advisory in nature only and are not binding on any petitioners or county board for any purpose.

The persons circulating the petition shall attach their affidavit swearing or affirming that the persons executing the petition are eligible voters, as defined in section 201.014, of the district and that they signed in the presence of one of the circulators.

The auditor shall present the petition to the county board at its next meeting. At that meeting, the county board must determine a date for a hearing. The hearing shall be not less than 20 nor more than 60 days from the date of that meeting.

Subd. 5. Certification. Certification executed pursuant to subdivision 2, clause (3), must be filed with the auditor. The certification must contain the following:

(a) A copy of the resolution initiating the election;

(b) A copy of the notice of election with an affidavit of publication or posting;

(c) The question voted on;

(d) The results of the election by number of votes cast for and number against the question; and

(e) If an advisory ballot is taken on annexation, the question voted on and number of ballots cast for and against the proposal.

The auditor shall present the certification to the county board at its next meeting. At that meeting, the county board must determine a date for a hearing. The hearing shall be not less than 20 nor more than 60 days from the date of that meeting.

Subd. 6. Hearing. When a hearing is ordered under this section, the auditor shall give ten days' posted notice of the hearing in the district proposed for dissolution, one week's published notice in the county, and ten days' mailed notice to the clerk of the district proposed for dissolution and to the clerk of each adjoining district and to the commissioner. If any part of the district proposed for dissolution or any adjoining district lies in another county, the auditor shall mail notice of the hearing to the auditor of each county so situated upon establishment of the hearing date.

Subd. 7. When no order may be issued. No order dissolving a district may be issued by the county board if the district to be dissolved is included in a plat for consolidation which has been approved by the commissioner of education and upon which plat final action has not been taken unless all of the district to be dissolved and all of the district or districts to which attachment is proposed are included in the approved plat.

Subd. 8. Information to county auditor. (a) Before the day of a hearing ordered pursuant to this section, each district adjoining the district proposed for dissolution must provide the following information and resolution to the county auditor of the county containing the greatest land area of the district proposed for dissolution:

(1) The outstanding bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, and the capital loan obligation of the district;

(2) The net tax capacity of the district;

(3) The most current school tax rates for the district, including any referendum, discretionary, or other optional levies being assessed currently and the expected duration of the levies;

(4) A resolution passed by the school board of the district stating that if taxable property of the dissolved district is attached to it, one of the following requirements is imposed:

(i) the taxable property of the dissolving district which is attached to its district shall not be liable for the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or the capital loan obligation of the district which existed as of the time of the attachment;

(ii) the taxable property of the dissolving district which is attached to its district shall be liable for the payment of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or the capital loan obligation of the district which existed as of the time of the attachment in the proportion which the net tax capacity of that part of the dissolving district which is included in the newly enlarged district bears to the net tax capacity of the entire district as of the time of attachment; or

(iii) the taxable property of the dissolving district which is attached to its district shall be liable for some specified portion of the amount that could be requested pursuant to item (ii).

(b) An apportionment pursuant to paragraph (a), clause (4), item (ii) or (iii), shall be made by the county auditor of the county containing the greatest land area of the district proposed for transfer.

(c) An apportionment of bonded indebtedness, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or capital loan obligation pursuant to paragraph (a), clause (4), item (ii) or (iii), shall not relieve any property from any tax liability for payment of any bonded or capital obligation, but taxable property in a district enlarged pursuant to this section becomes primarily liable for the payment of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or capital loan obligation to the extent of the proportion stated.

Subd. 9. When order may be issued. Within 90 days of the date set for the original hearing or within 30 days of the termination of a consolidation proceeding which stays the order under subdivision 7, the county board may issue its order:

(1) dismissing the proceedings; or

(2) providing for the dissolution of the district and the annexation of the territory to adjoining districts, or the entire district as a unit may be attached to and become part of a district which maintains a secondary school located within the same high school area if there is no intervening district maintaining a secondary school.

If no order is issued within the limited time, the proceedings are dismissed.

If an order is issued pursuant to clause (2) the order is a final order, unless an election on the order is required pursuant to subdivision 11.

Subd. 10. Order for dissolution. (a) An order issued under subdivision 9, clause (2), must contain the following:

(1) A statement that the district is dissolved unless the results of an election held pursuant to subdivision 11 provide otherwise;

(2) A description by words or plat or both showing the disposition of territory in the district to be dissolved;

(3) The outstanding bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, and the capital loan obligation of the district to be dissolved;

(4) A statement requiring the fulfillment of the requirements imposed by each adjoining district to which territory in the dissolving district is to be attached regarding the assumption of its outstanding preexisting bonded indebtedness by any territory from the dissolving district which is attached to it;

(5) An effective date for the order. The effective date shall be July 1 of an odd-numbered year unless the school board and the exclusive representative of the teachers in each affected district agree to an effective date of July 1 of an even-numbered year. The agreement must be in writing and submitted to the commissioner; and

(6) Other information the county board may desire to include.

(b) The auditor shall within ten days from its issuance serve a copy of the order by mail upon the clerk of the district to be dissolved and upon the clerk of each district to which the order attaches any territory of the district to be dissolved and upon the auditor of each other county in which any part of the district to be dissolved or any district to which the order attaches territory lies, and upon the commissioner.

Subd. 11. Voter approval required. If the proceedings were instituted by petition, under subdivision 2, clause (2), or by election, under subdivision 2, clause (3), and an advisory recommendation was made in the petition or an advisory ballot taken at the election, as to annexation requested, and if the order makes a different provision for annexation than requested, then the order must be approved by a majority of those voting on the question at an election to be called in the district to be dissolved, under subdivision 12. The question voted on shall be:

"Shall the order of the County Board of ..... County, dated ..... providing for the dissolution of this school district be approved?" Yes ..... No .....

Subd. 12. Election date. If an election is required under subdivision 11, then before the expiration of a 45 day period after the date of the order for dissolution and attachment, the auditor shall set a date and call the election by filing a written order for the election and serving a copy of the order personally or by mail on the clerk of the district in which the election is to be held. The date shall be not less than 15 nor more than 30 days after the date of the order, upon which date a special election shall be held in the district proposed for dissolution. The auditor shall post and publish notice of the election according to law. Upon receipt of the notice, the board shall conduct the election.

Subd. 13. Election results. The board must certify the results of the election to the auditor. If a majority of all votes cast on the question at the election approve the order, the order becomes final and effective as of the date specified in the order. Each person served with the order shall be so notified. If a majority of all votes cast on the question disapprove the order, the proceedings are dismissed, and the order becomes void.

Subd. 14. Bonded debt. The bonded debt of a district dissolved under provisions of this section must be paid according to levies made for that debt under provision of chapter 475. The obligation of the taxable property in the dissolved district with reference to the payment of such bonded debt is not affected by this section.

Subd. 15. Current assets and liabilities. If the dissolved district is not divided by the order of dissolution and attachment, all of its current assets and liabilities, real and personal, and all its legally valid and enforceable claims and contract obligations must pass to the district to which it is attached, except as provided in section 123A.75. If the district to be dissolved is divided by the order of dissolution and attachment, the commissioner shall, within 30 days after the order is issued, issue an order for the distribution of its current assets and liabilities, real and personal. If the commissioner's order provides for the transfer of an interest in real estate to a district, this order may also impose a dollar amount as a claim against that district in favor of other districts, and this claim shall be paid and enforced in the manner provided by law for the payment of judgments against a district. The obligations of districts to the teachers employed by the dissolved district shall be governed by the provisions of section 123A.75.

Subd. 16. Levies. (a) In the year prior to the effective date of the dissolution of a district, the board of a district to which all of the dissolving district is to be attached may adopt a resolution directing the board of the dissolving district to certify levies for general education, basic transportation, and capital expenditure equipment and facilities in an amount not to exceed the maximum amount authorized for the dissolving district for taxes payable in the year the dissolution is effective. If the dissolving district is to be attached to more than one district, the boards of the districts to which the dissolving district is to be attached may adopt a joint resolution that accomplishes the purpose in this paragraph.

(b) Notwithstanding any other law to the contrary, upon receipt of a resolution under paragraph (a), the board of the dissolving district must certify levies in the amounts specified in the resolution for taxes payable in the year the dissolution is effective.

History: Ex1959 c 71 art 3 s 6; 1969 c 364 s 2; 1974 c 406 s 12; 1975 c 162 s 41; 1978 c 764 s 15-18; 1980 c 609 art 6 s 9,10; 1981 c 358 art 7 s 12-21; 1987 c 266 art 2 s 2,3; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 1; 1989 c 329 art 13 s 20; 1991 c 265 art 6 s 6,7; 1992 c 499 art 6 s 5; 1993 c 224 art 6 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 6-16,104; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 123A.48 — CONSOLIDATION.

Subdivision 1. Proceeding to consolidate. Common or independent districts or parts thereof, or any combination of the foregoing may consolidate into a single independent district by proceedings taken in accordance with this section. The proposed new district must contain at least 18 sections of land.

Subd. 2. Resolution. (a) Upon a resolution of a board in the area proposed for consolidation or upon receipt of a petition therefor executed by 25 percent of the voters resident in the area proposed for consolidation or by 50 such voters, whichever is less, the county auditor of the county which contains the greatest land area of the proposed new district shall prepare a plat. The resolution or petition must show the approximate area proposed for consolidation.

(b) The resolution or petition may propose the following:

(1) that the bonded debt of the component districts will be paid according to the levies previously made for that debt under chapter 475, or that the taxable property in the newly created district will be taxable for the payment of all or a portion of the bonded debt previously incurred by any component district as provided in subdivision 18;

(2) that obligations for a capital loan or an energy loan made according to section 216C.37 or sections 298.292 to 298.298 outstanding in a preexisting district as of the effective date of consolidation remain solely with the preexisting district that obtained the loan, or that all or a portion of the loan obligations will be assumed by the newly created or enlarged district and paid by the newly created or enlarged district on behalf of the preexisting district that obtained the loan;

(3) that referendum levies previously approved by voters of the component districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, be combined as provided in section 123A.73, subdivision 4 or 5, or that the referendum levies be discontinued;

(4) that the board of the newly created district consist of the number of members determined by the component districts, which may be six or seven members elected according to subdivision 20, or any number of existing school board members of the component districts, and a method to gradually reduce the membership to six or seven; or

(5) that separate election districts from which board members will be elected, the boundaries of these election districts, and the initial term of the member elected from each of these election districts be established.

The resolution must provide for election of board members from one of the following options: single-member districts; multimember districts; at large; or a combination of these options. The resolution must include a plan for the orderly transition to the option chosen.

A group of districts that operates a cooperative secondary facility funded under section 123A.443 may also propose a temporary board structure as specified in section 123A.443, subdivision 9.

If a county auditor receives more than one request for a plat and the requests involve parts of identical districts, the auditor shall prepare a plat which in the auditor's opinion best serves the educational interests of the inhabitants of the districts or areas affected.

(c) The plat must show:

(1) Boundaries of the proposed district, as determined by the county auditor, and present district boundaries,

(2) The location of school buildings in the area proposed as a new district and the location of school buildings in adjoining districts,

(3) The boundaries of any proposed separate election districts, and

(4) Other pertinent information as determined by the county auditor.

Subd. 3. Designated county auditor duties. The county auditor of the county containing the greatest land area of the area proposed to be consolidated shall perform the duties provided by this section.

Subd. 4. Orderly reduction plan. As part of the resolution required by subdivision 2, the board must prepare a plan for the orderly reduction of the membership of the board to six or seven members and a plan for the establishment or dissolution of election districts. The plan may shorten any or all terms of incumbent board members to achieve the orderly reduction. The plan must be submitted to the secretary of state for review and comment.

Subd. 5. Supporting statement. The county auditor shall prepare a supporting statement to accompany the plat. The statement must contain:

(a) The adjusted net tax capacity of property in the proposed district,

(b) If a part of any district is included in the proposed new district, the adjusted net tax capacity of the property and the approximate number of pupils residing in the part of the district included shall be shown separately and the adjusted net tax capacity of the property and the approximate number of pupils residing in the part of the district not included shall also be shown,

(c) The reasons for the proposed consolidation, including a statement that at the time the plat is submitted to the commissioner of education, no proceedings are pending to dissolve any district involved in the plat unless all of the district to be dissolved and all of each district to which attachment is proposed is included in the plat,

(d) A statement showing that the jurisdictional fact requirements of subdivision 1 are met by the proposal,

(e) Any proposal contained in the resolution or petition regarding the disposition of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, capital loan obligations, or referendum levies of component districts,

(f) Any other information the county auditor desires to include, and

(g) The signature of the county auditor.

Subd. 6. County auditor to submit plat. The county auditor shall submit the plat and supporting statement to the commissioner and a true copy of each to the auditor of each county containing any land area of the proposed new district.

Subd. 7. County auditor to notify county board; restriction on county board action. Upon receipt of a plat and the supporting statement, each county's auditor shall immediately notify the county's board. After such notification, and during the pendency of proceedings under the plat and supporting statement or for a period of six months, whichever is shorter, no action may be taken by the county board under any other law to modify the boundary of any district if any part of the district is included in an area proposed for consolidation.

Subd. 8. Commissioner duties. The commissioner shall, upon receipt of a plat, examine it and approve, modify or reject it. The commissioner shall also approve or reject any proposal contained in the resolution or petition regarding the disposition of the bonded debt of the component districts. If the plat shows the boundaries of proposed separate election districts and if the commissioner modifies the plat, the commissioner shall also modify the boundaries of the proposed separate election districts. The commissioner shall conduct a public meeting at the nearest county seat in the area upon reasonable notice to the affected districts and county boards if requested within 20 days after submission of the plat. The public meeting may be requested by the board of any affected district, a county board of commissioners, or the petition of 20 resident voters living within the area proposed for consolidation. The commissioner shall endorse on the plat action regarding any proposal for the disposition of the bonded debt of component districts and the reasons for these actions and after a minimum of 20 days, but no more than 60 days of the date of the receipt of the plat, the commissioner shall return it to the county auditor who submitted it. The commissioner shall furnish a copy of that plat, and the supporting statement and its endorsement to the auditor of each county containing any land area of the proposed new district. If land area of a particular county was included in the plat, as submitted by the county auditor, and all of such land area is excluded in the plat as modified and approved, the commissioner shall also furnish a copy of the modified plat, supporting statement, and any endorsement to the auditor of such county.

Subd. 9. Notice to district board. Upon receipt of an approved plat, the county auditor shall notify the board of any district, all or part of whose land is included in the proposed new district.

Subd. 10. District board adoption of proposed plat. The board of any independent district maintaining a secondary school, the board of any common district maintaining a secondary school, all or part of whose land is included in the proposed new district, must, within 45 days of the approval of the plat by the commissioner, either adopt or reject the plan as proposed in the approved plat. If the board of any such district entitled to act on the petition rejects the proposal, the proceedings are terminated and dismissed. If any board fails to act on the plat within the time allowed, the proceedings are terminated. If any school board is unable to obtain a majority of its members' votes to accept or reject the plat and plan, a petition of residents of the district unable to obtain a majority of votes equal to 20 percent of the votes cast in the last school district general election in that district may be submitted to the county auditor requesting a public vote to accept or reject the plat and plan. The vote shall be scheduled on the next available election date. The county auditor shall notify the commissioner of the scheduled vote, conduct the election in that district and certify the results of the election to the commissioner. Other affected school boards that approve the plat and plan may choose to hold an election. If elections are conducted in each affected school district, results shall be separate and a majority vote to approve the plat and plan must be reached in each of the affected districts. If the plat and plan are rejected by the voters, a new plat and plan cannot be submitted, except by school board resolution in a district where the plat and plan were rejected, until January 1 of the year following the next school district general election.

Subd. 11. Multiple districts; approval. If the approved plat contains land area in more than one independent district maintaining a secondary school, or common district maintaining a secondary school, and if each board entitled to act on the plat approves the plat, each board shall publish notice of its action at least once in its official newspaper. If all of the boards entitled to act on the plat call, by resolution, for an election on the question, or if five percent of the eligible voters of any such district petition the clerk of the district, within 30 days after the publication of the notice, for an election on the question, the consolidation shall not become effective until approved by a majority vote in the district at an election held in the manner provided in subdivisions 13, 14, and 15.

Subd. 12. Approval by residents. If an approved plat contains land area in any district not entitled to act on approval or rejection of the plat by action of its board, the plat may be approved by the residents of the land area within 60 days of approval of plat by the commissioner in the following manner:

A petition calling upon the county auditor to call and conduct an election on the question of adoption or rejection of the plat may be circulated in the land area by any person residing in the area. Upon the filing of the petition with the county auditor, executed by at least 25 percent of the eligible voters in each district or part of a district contained in the land area, the county auditor shall call and conduct a special election of the electors resident in the whole land area on the question of adoption of the plat. For the purposes of this section, the term "electors resident in the whole land area" means any person residing on any remaining portion of land, a part of which is included in the consolidation plat. Any eligible voter owning land included in the plat who lives upon land adjacent or contiguous to that part of the voter's land included in the plat shall be included and counted in computing the 25 percent of the eligible voters necessary to sign the petition and shall also be qualified to sign the petition. Failure to file the petition within 60 days of approval of the plat by the commissioner terminates the proceedings.

Subd. 13. Notice of election. Upon an election becoming callable under provisions of subdivision 11 or 12, the board shall give ten days' posted notice of election in the area in which the election is to be held and also if a newspaper is published in the area, one weeks' published notice shall be given. The notice must specify the time, place and purpose of the election.

Subd. 14. Election. The board shall determine the date of the election, the number of boundaries of voting precincts, and the location of the polling places where voting shall be conducted, and the hours the polls will be open. The board shall also provide official ballots which must be used exclusively and shall be in the following form: "Shall the (name of school district) and the (name of school district) be consolidated as proposed? Yes .... No ...."

The board must appoint election judges who shall act as clerks of election. The ballots and results must be certified to the board who shall canvass and tabulate the total vote cast for and against the proposal.

Subd. 15. Effective date. If a majority of the votes cast on the question at the election approve the consolidation, and if the necessary approving resolutions of boards entitled to act on the plat have been adopted, the board must, within ten days of the election, notify the county auditor who shall, within ten days of the notice or of the expiration of the period during which an election can be called, issue an order setting a date for the effective date of the change. The effective date must be July 1 of the year determined by the board in the original resolution adopted under subdivision 2. The auditor shall mail or deliver a copy of such order to each auditor holding a copy of the plat and to the clerk of each district affected by the order and to the commissioner. The board must similarly notify the county auditor if the election fails. The proceedings are then terminated and the county auditor shall so notify the commissioner and the auditors and the clerk of each district affected.

Subd. 16. Identification number. Upon receipt of the order creating a new district, the commissioner shall, by order, assign an identification number to the new district and shall mail a copy of the order to the county auditor and to each auditor who holds a copy of the plat. If all of the territory in one and only one independent district maintaining a secondary school is included in the new independent district created pursuant to consolidation, and if the commissioner finds that it is more practical and reasonable and in the interest of efficiency and economy of operation to so do, the commissioner may assign to the new district the same number as previously held by the included independent district.

Subd. 17. Distribution of district assets and liabilities. If no district is divided by virtue of the proceedings, all of the assets, real and personal, of the districts involved and all legally valid and enforceable claims and contract obligations of the districts pass to the new district, except as provided in section 123A.75. If a district is divided by virtue of the proceedings, upon receipt of the order of the commissioner, the auditor of the county containing the greatest land area of the new district shall present a copy of the plat and supporting statement and orders issued in the proceedings to the commissioner, together with such information as is available to that auditor concerning the assets and liabilities not secured by bonds of each district, any part of which is included in the newly created district. Thereafter within 30 days the commissioner shall issue an order providing for a division of the assets and liabilities of the districts involved and apportioning and dividing these assets and liabilities according to such terms as the commissioner may deem just and equitable. In making this division of assets and liabilities, the commissioner may consider the amount of bonded debt to be assumed by property in each area under the provisions of this section. If the order of consolidation transfers any real estate interest to the new district or to another district, the order apportioning assets and liabilities may impose a dollar claim on the district receiving the real estate in favor of any other district involved in an amount not exceeding the reasonable value of the real estate interest involved, which claim shall be paid in the manner provided by law for the enforcement of judgments.

Subd. 18. Bonded debt. (a) As of the effective date of the consolidation, the bonded debt of all component districts must be paid according to the plan for consolidation proposed in the approved plat and according to this subdivision.

(b) If the plan for consolidation so provides, the bonded debt of all component districts must be paid according to levies previously made for that debt under chapter 475. In this case, the obligation of the taxable property in the component districts with reference to the payment of such bonded debt is not affected by the consolidation.

(c) If the plan for consolidation makes no provision for the disposition of bonded debt, all the taxable property in the newly created district is taxable for the payment of any bonded debt incurred by any component district in the proportion which the net tax capacity of that part of a preexisting district which is included in the newly created district bears to the net tax capacity of the entire preexisting district as of the time of the consolidation.

(d) If the plan for consolidation so provides, all the taxable property in the newly created district will be taxable for a portion of the bonded debt incurred by any component district prior to the consolidation.

(e) The county auditor shall make the apportionment required under paragraphs (c) and (d) and incorporate the apportionment as an annex to the order of the commissioner dividing the assets and liabilities of the component parts. This subdivision shall not relieve any property from any tax liability for payment of any bonded obligation but taxable property in the newly created district becomes primarily liable for the payment of bonded debts to the extent of the proportion stated.

Subd. 19. Bonds; election. The board of the newly created district, when constituted as provided in Minnesota Statutes 1990, section 122.23, subdivision 17, may provide for an election of that district on the issuance of bonds. It may issue and sell bonds authorized at the election, or bonds authorized at an election previously held in any preexisting district wholly included within the newly created district, or bonds for a purpose for which an election is not required by law. The actions may be taken at any time after the date of the county auditor's order issued under Minnesota Statutes 1990, section 122.23, subdivision 17, and before or after the date upon which the consolidation becomes effective for other purposes, and taxes for the payment of the bonds shall be levied upon all taxable property in the newly created district. No bonds shall be delivered to purchasers until 30 days after the date of the county auditor's order. If within this period a notice of appeal from the county auditor's order to the district court is filed in accordance with section 123A.49, no bonds shall be delivered by the newly created district to purchasers unless:

(1) the county auditor's order is affirmed by final order of the district court in the special proceeding, and a period of 30 days from the service of the final order expires without an appeal being commenced; or

(2) if an appeal is taken, the order is affirmed and the time for petitioning for further review has expired. Notwithstanding the pendency of the appeal, if all of the territory of one and only one independent district maintaining a secondary school is included in the newly created district, and if the net tax capacity of taxable property in the territory comprises 90 percent or more of the net tax capacity of all taxable property in the newly created district, then the board may issue, sell, and deliver any bonds voted by the preexisting independent district and any bonds voted or otherwise authorized by the newly created district, and the bonds must be paid by the levy of taxes upon the property within the territory of the preexisting independent district and within the other areas, if any, that are finally determined to be properly included within the newly created district. In any election held in the newly created district as authorized in the preceding sentence, all qualified electors residing within the area of that district as defined in the county auditor's order shall be entitled to vote, but the votes cast by residents of former districts or portions of former districts included in the area, other than the independent district maintaining the secondary school, shall be received and counted separately. The bonds must not be issued and sold unless authorized by a majority of the votes cast thereon by electors of the independent district maintaining the secondary school, and also by a majority of the votes cast thereon by electors residing within the entire area of the newly created district.

Subd. 20. Board election; duties. (a) The county auditor shall determine a date, not less than 30 nor more than 60 days from the date that the order setting the effective date of the consolidation according to subdivision 15 was issued, to hold a special election in the district for the purpose of electing a board of six members for terms of four years and until a successor is elected and qualifies according to provisions of law governing the election of board members in independent districts. Notwithstanding the foregoing, three members of the first board must be elected to terms that expire on the first Monday in January following the first regularly scheduled school district general election that occurs more than six months after the election of the first board and three members must be elected to terms that expire on the first Monday in January following the second school district general election that occurs more than six months after the election of the first board. If the first board consists of seven members, then four members may be elected at either the first or second regularly scheduled school district general election following the election of the first board. If the resolution or petition for consolidation pursuant to subdivision 2 proposed the establishment of separate election districts, these members shall be elected from separate election districts according to the provisions of that resolution or petition and of chapter 205A.

(b) The county auditor shall give ten days' posted notice of election in the area in which the election is to be held and also if a newspaper is published in the proposed new district, one weeks' published notice shall be given. The notice must specify the time, place, and purpose of the election.

(c) Any person desiring to be a candidate for a school election shall file an application with the county auditor to have the applicant's name placed on the ballot for such office, specifying the term for which the application is made. The application must be filed not less than 21 days before the election.

(d) The county auditor shall prepare, at the expense of the county, necessary ballots for the election of officers, placing thereon the names of the proposed candidates for each office. The ballots must be marked and signed as official ballots and shall be used exclusively at the election. The county auditor shall determine the number of voting precincts and the boundaries of each. The county auditor shall determine the location of polling places and the hours the polls shall be open and shall appoint three election judges for each polling place who shall act as clerks of election. Election judges shall certify ballots and results to the county auditor for tabulation and canvass.

(e) After making a canvass and tabulation, the county auditor shall issue a certificate of election to the candidate for each office who received the largest number of votes cast for the office. The county auditor shall deliver such certificate to the person entitled to a certificate by certified mail, and each person so certified shall file an acceptance and oath of office with the county auditor within 30 days of the date of mailing of the certificate. A person who fails to qualify prior to the time specified shall be deemed to have refused to serve, but such filing may be made at any time before action to fill vacancy has been taken.

(f) The board of each district included in the new enlarged district shall continue to maintain the schools therein until the effective date of the consolidation. Such boards shall have power and authority only to make such contracts, to do such things as are necessary to properly maintain the schools for the period prior to that date, and to certify to the county auditor according to levy limitations applicable to the component districts the taxes collectible in the calendar year when the consolidation becomes effective.

(g) The newly elected board of the enlarged district has the immediate duty, after the members have qualified and the board has been organized, to plan for the maintenance of the school or schools of the new district for the next school year, to enter into the necessary negotiations and contracts for the employment of personnel, purchase of equipment and supplies, and other acquisition and betterment purposes, when authorized by the voters to issue bonds under the provisions of chapter 475. On the effective date of the consolidation, the newly elected board must assume the full duties of the care, management and control of the new enlarged district. The board of the new enlarged district must give due consideration to the feasibility of maintaining such existing attendance centers and of establishing such other attendance centers, especially in rural areas, as will afford equitable and efficient school administration and assure the convenience and welfare of the pupils residing in the enlarged district. The obligations of the new board to teachers employed by component districts shall be governed by the provisions of section 123A.75. The obligations of the new board to nonlicensed employees employed by component districts is governed by subdivision 21.

Subd. 21. Nonlicensed employees. (a) As of the effective date of a consolidation of two or more districts or parts of them, each nonlicensed employee employed by an affected district must be assigned to the newly created district.

(b) As of the effective date of a consolidation, any employee organization may petition the commissioner of the Bureau of Mediation Services for a certification election under chapter 179A. An organization certified as the exclusive representative for nonlicensed employees in a particular preexisting district continues as the exclusive representative for those particular employees for a period of 90 days from the effective date of a consolidation. If a petition for representation of nonlicensed employees is filed within 90 days, an exclusive representative for those particular nonlicensed employees continues as the exclusive representative until the Bureau of Mediation Services certification proceedings are concluded.

(c) The terms and conditions of employment of nonlicensed employees assigned to the newly created district are temporarily governed by contracts executed by an exclusive representative for a period of 90 days from the effective date of the consolidation. If a petition for representation is filed with the Bureau of Mediation Services within the 90 days, the contractual terms and conditions of employment for those nonlicensed employees who were governed by a preexisting contract continue in effect until the Bureau of Mediation Services proceedings are concluded and, if an exclusive representative has been elected, until successor contracts are executed between the board of the newly created district and the new exclusive representative. The terms and conditions of employment of nonlicensed employees assigned to the newly created district who were not governed by a collective bargaining agreement at the time of the consolidation are governed by the policies of the board of the newly created district.

(d) The date of first employment in the newly created district is the date on which services were first performed by the employee in the preexisting district. Any sick leave, vacation time, or severance pay benefits accumulated under policies of the preexisting district or contracts between the exclusive representatives and the board of the preexisting district continue to apply in the newly created district to the employees of the preexisting districts, subject to any maximum accumulation limitations negotiated in a successor contract. Future leaves of absence, vacations, or other benefits to be accumulated in the newly created district are governed by board policy or by contract between the exclusive representative of an appropriate unit of employees and the board of the newly created district. The board of the newly created district must provide, to transferred nonlicensed employees, open enrollment in all insurance plans with no limit on preexisting conditions.

Subd. 22. Attachment of land to consolidating districts. In case of the consolidation of two or more districts or parts of districts into a larger district, any portions or parts of divided districts which have less than four sections of land shall be attached to one or more adjoining districts by the board of county commissioners upon due notice and hearing.

The county auditor shall give ten days' posted notice of the hearing in the area to be attached and shall deliver a copy of the notice of hearing to the clerk of each district adjoining the area at least 30 days prior to the date set for the hearing. If any adjoining district by resolution of its board, a copy of which is served on the county board before the hearing, demands that area to be attached assume a proportionate share of the bonded debt of the demanding district, then if the order of the county board attaches any land area to such district, the taxable property in such area assumes its proportionate share of the authorized and outstanding bonded debt of the district to which it is attached.

Subd. 23. Retirement incentives. (a) For consolidations effective July 1, 1994, and thereafter, a board of a district may offer early retirement incentives to licensed and nonlicensed staff. The early retirement incentives that the board may offer are:

(1) the payment of employer pension plan contributions for a specified period of allowable service credit for district employees who have at least ten years of allowable service credit in the applicable pension plan under paragraph (b);

(2) an extended leave of absence for an eligible employee under section 122A.46;

(3) severance payment incentives under paragraph (c); and

(4) the employer payment of the premiums for continued health insurance coverage under paragraph (d).

These incentives may only be offered to employees who terminate active employment with the district or who enter into an extended leave of absence as a result of the consolidation. The board may determine the staff to whom the incentives are offered. Unilateral implementation of this section by a board is not an unfair labor practice under chapter 179A.

(b) An employee with at least ten years of allowable service credit in the applicable pension plan who is offered an early retirement incentive under paragraph (a), clause (1), may purchase up to five additional years of allowable service credit from the applicable pension plan. To do so, the former employee must pay the member contributions to the pension plan annually in a manner and in accord with a schedule specified by the executive director of the applicable fund. If the former employee makes the member contribution, the board must make the applicable employer contribution. The salary used to determine these contributions is the salary of the person in the last year that the former employee was employed by the district. During the period of continuing member and employer contributions, the person is not considered to be an active member of the applicable pension plan, is not eligible for any active member disability or survivorship benefit coverage, and is not included in any postemployment termination benefit plan changes unless the applicable benefit legislation provides otherwise. Continued eligibility to purchase service credit under this paragraph expires if the person is subsequently employed during the service purchase period by a public employer with retirement coverage under a pension plan specified in section 356.30, subdivision 3.

(c) Severance payment incentives must conform with sections 465.72, 465.721, and 465.722.

(d) The board may offer a former employee continued employer-paid health insurance coverage. Coverage may not extend beyond age 65 or the end of the first month in which the employee is eligible for employer-paid health insurance coverage from a new employer. For purposes of this subdivision, "employer-paid health insurance coverage" means medical, hospitalization, or health insurance coverage provided through an insurance company that is licensed to do business in the state and for which the employing unit pays more than one-half of the cost of the insurance premiums.

(e) A board may offer these incentives beginning on the day that the consolidation is approved under subdivision 14 or, if an election is not called under subdivision 11 or 12, on the day that the plat is approved by the commissioner. A board may offer these incentives until the June 30 following the effective date of the consolidation.

History: Ex1959 c 71 art 3 s 7; 1963 c 549 s 1; 1965 c 525 s 1; 1967 c 495 s 1; 1969 c 364 s 3-6; 1974 c 406 s 13; 1975 c 162 s 11,41; 1976 c 271 s 35; 1978 c 674 s 60; 1978 c 764 s 19-25; 1980 c 609 art 6 s 11,12; 1983 c 247 s 56; 1983 c 314 art 1 s 22; art 7 s 9,10; 1986 c 444; 1987 c 266 art 2 s 4-6; 1988 c 569 s 1; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 7; 1989 c 329 art 6 s 4; art 13 s 20; 1990 c 562 art 8 s 16-19; 1991 c 130 s 6; 1991 c 265 art 6 s 8,9; 1992 c 409 s 1; 1992 c 499 art 6 s 6,7; art 12 s 2-4; 1993 c 224 art 9 s 18,19; 1994 c 647 art 6 s 3-7; 1995 c 8 s 1; 1996 c 394 s 1,2; 1998 c 397 art 5 s 17-33,104; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 14,15; 1999 c 241 art 6 s 2; 2000 c 254 s 7; 2003 c 130 s 12; 2013 c 131 art 2 s 6



Section 123A.482 — JOINT POWERS COOPERATIVE FACILITY.

Subdivision 1. Schools may be jointly operated. Two or more school districts may agree to jointly operate a secondary facility. The districts may choose to operate the facility according to a joint powers agreement under section 123A.78 or 471.59.

Subd. 2. Expanded program offerings. A jointly operated secondary program seeking funding under section 123A.485 must demonstrate to the commissioner's satisfaction that the jointly operated program provides enhanced learning opportunities and broader curriculum offerings to the students attending that program. The commissioner must approve or disapprove a cooperative secondary program within 60 days of receipt of an application.

Subd. 3. Transfer of employees. If an employee is transferred between two employer members of the joint powers agreement under this section, the employee's length of service under section 122A.40, subdivision 5, remains uninterrupted. The employee shall receive credit on the receiving district's salary schedule for the employee's educational attainment and years of continuous service in the sending district, or shall receive a comparable salary, whichever is greater. The employee shall receive credit for accrued sick leave and rights to severance benefits as if the employee had been employed by the receiving district during the employee's years of employment in the sending district.

Subd. 4. Revenue. An approved program that is jointly operated under this section is eligible for aid under section 123A.485 and qualifies for a facilities grant under sections 123A.44 to 123A.446.

Subd. 5. Duty to maintain elementary and secondary schools met. A school district operating a joint facility under this section meets the requirements of section 123A.64.

Subd. 6. Estimated market value limit exclusion. Bonds for a cooperative facility operated under this section issued by a member school district are not subject to the net debt limit under section 475.53, subdivision 4.

Subd. 7. Allocation of levy authority for joint facility. For purposes of determining each member district's school levy, a jointly operated secondary program may allocate program costs to each member district according to the joint powers agreement and each member district may include those costs in its tax levy. The joint powers agreement may choose to allocate costs on any basis adopted as part of the joint powers agreement.

Subd. 8. Effect of consolidation. The joint powers agreement may allow member school districts that choose to consolidate to continue to certify levies separately based on each component district's characteristics.

Subd. 9. Bonds. A joint powers district formed under this section may issue bonds according to section 123A.78 or its member districts may issue bonds individually after complying with this subdivision. The joint powers board must submit the project for review and comment under section 123B.71. The joint powers board must hold a hearing on the proposal. If the bonds are not issued under section 123A.78, each member district of the joint powers district must submit the question of authorizing borrowing of funds for the project to the voters of the district at a special election. The question submitted shall state the total amount of funding needed from that district. The member district may issue the bonds according to chapter 475 and certify the levy required by section 475.61 only if a majority of those voting on the question in that district vote in the affirmative and only after the board has adopted a resolution pledging the full faith and credit of that unit. The resolution must irrevocably commit that unit to pay an agreed-upon share of any debt levy shortages that, together with other funds available, would allow the member school board to pay the principal and interest on the obligations. The clerk of the joint powers board must certify the vote of any bond elections to the commissioner. Bonds issued under this section first qualify for debt service equalization aid in fiscal year 2018.

Subd. 10. Election. A district entering into a joint powers agreement under this section may conduct a referendum seeking approval for a new facility. This election may be held separately or at the same time as a bond election under subdivision 9. If the election is held at the same time, the questions may be asked separately or as a conjunctive question. The question must be approved by a majority of those voting on the question. If asked separately and the question fails, a district may not proceed with the sale of bonds according to subdivision 9.

History: 2014 c 312 art 18 s 1



Section 123A.485 — CONSOLIDATION TRANSITION REVENUE.

Subdivision 1. Eligibility and use. A district that has been reorganized after June 30, 1994, under section 123A.48 is eligible for consolidation transition revenue. Revenue is equal to the sum of aid under subdivision 2 and levy under subdivision 3. Consolidation transition revenue may only be used according to this section. Revenue must be used for the following purposes and may be distributed among these purposes at the discretion of the district:

(1) to offer early retirement incentives as provided by section 123A.48, subdivision 23;

(2) to reduce operating debt as defined in section 123B.82;

(3) to enhance learning opportunities for students in the reorganized district; and

(4) for other costs incurred in the reorganization.

Revenue received and utilized under clause (3) or (4) may be expended for operating, facilities, and/or equipment.

Subd. 2. Aid. (a) Consolidation transition aid is equal to $200 times the number of resident pupil units in the newly created district in the year of consolidation and $100 times the number of resident pupil units in the first year following the year of consolidation. The number of pupil units used to calculate aid in either year shall not exceed 1,000 for districts consolidating July 1, 1994, and 1,500 for districts consolidating July 1, 1995, and thereafter.

(b) If the total appropriation for consolidation transition aid for any fiscal year, plus any amount transferred under section 127A.41, subdivision 8, is insufficient to pay all districts the full amount of aid earned, the department must first pay the districts in the first year following the year of consolidation the full amount of aid earned and distribute any remaining funds to the newly created districts in the first year of consolidation.

Subd. 3. Levy. If the aid available in subdivision 2 is insufficient to cover the costs of the district under section 123A.48, subdivision 23, the district may levy the difference over a period of time not to exceed three years.

Subd. 4. New districts. If a district consolidates with another district that has received aid under section 123A.39, subdivision 3, or 123A.485 for a combination or consolidation taking effect within six years of the effective date of the new consolidation, only the pupil units in the district or districts not previously reorganized must be counted for aid purposes under subdivision 2. If two or more districts consolidate and all districts received aid under subdivision 2 for a consolidation taking effect within six years of the effective date of the new consolidation, only one quarter of the pupil units in the newly created district must be used to determine aid under subdivision 2.

History: 1994 c 647 art 6 s 23; 1Sp1995 c 3 art 6 s 10-12; art 16 s 13; 1998 c 397 art 7 s 39-41,164; art 11 s 3; 2000 c 254 s 8; 2000 c 489 art 5 s 1



Section 123A.488 — CONSOLIDATION; INSTRUCTION BY NONRESIDENTIAL DISTRICT.

Subdivision 1. Aid payments in case of alteration of boundaries. Where two or more districts hereafter unite the state aid shall continue to be paid for the remainder of the school year in which the union was completed as the state aids were paid to the individual districts prior to the union.

Subd. 2. Tuition. Except as otherwise provided in law, every district that provides for the instruction of a pupil without a disability in a nonresident district shall pay to the nonresident district the actual cost of the instruction, excluding transportation costs. Tuition for a nonresident pupil with a disability must be determined according to section 125A.11.

The resident district shall also pay to the nonresident district, for capital expenditures and debt service, $10 per resident pupil unit in average daily membership for each nonresident pupil unit. However, a nonresident district may include in its tuition, for capital expenditures and debt service, an amount per resident pupil unit in average daily membership based on the amount that the average expenditure for capital expenditures and debt service determined by dividing such annual expenditure by the total number of pupil units in average daily membership in the district exceeds $10 per resident pupil unit. If the nonresident district has no capital expenditures or debt service, it may use the money for any purpose for which it is authorized to spend money.

Subd. 3. Tuition as agreed. Notwithstanding subdivision 2, a resident district may pay a nonresident district the amount for tuition that is agreed upon by the districts.

History: Ex1959 c 71 art 5 s 18; 1963 c 530 s 1; 1969 c 513 s 1; 1975 c 432 s 23; 1988 c 486 s 26,27; 1988 c 718 art 7 s 28; 1991 c 265 art 3 s 38; 1998 c 397 art 4 s 51; art 11 s 3



Section 123A.49 — APPEALS.

Subdivision 1. Grounds for appeal from final order. Any district or any person aggrieved by final order of the county board or final order of the county auditor, made pursuant to the provisions of this code, may appeal from such final order to the district court upon the following grounds:

(1) That the county board or the county auditor had no jurisdiction to act;

(2) That the county board or the county auditor exceeded its jurisdiction;

(3) That the action appealed from is arbitrary, fraudulent, capricious or oppressive or in unreasonable disregard of the best interest of the territory affected;

(4) That the order of action appealed from is based upon an erroneous theory of law.

An appeal from a final order of a county board or the county auditor shall be taken by serving a notice of appeal upon the county auditor. An appeal from a final order of a county board or a county auditor shall be taken to the district court in the county of the board or auditor. Notice of appeal must be served within 30 days of the issuance of the order appealed from and shall be accompanied by a corporate surety bond in the amount of $250, conditioned for the payment of all costs taxed against appellant on such appeal. The notice of appeal shall be filed with the court administrator of the district court and noticed for hearing in the manner provided for the trial of civil actions by Minnesota Rules of Civil Procedure.

In an appeal from an order of a county auditor effecting a consolidation the action of the commissioner approving the plat is reviewable and the commissioner may be called by either party as a witness in such appeal proceedings and may be examined under the Rules of Civil Procedure relating to the cross-examination of adverse parties.

Subd. 2. Affected school district or person may intervene. Any school district or any person affected by final order of the county board or final order of the county auditor shall be permitted to intervene in appeals under this section as a party respondent.

Subd. 3. Appeal. An appeal lies from the district court in accordance with the Rules of Civil Appellate Procedure.

Subd. 4. Administrative remedies for aggrieved school district or person. Unless otherwise provided by law, any school district or any person aggrieved by a final order of the commissioner made pursuant to provisions of this code may proceed under the provisions of sections 14.57 to 14.69.

History: Ex1959 c 71 art 8 s 25; 1975 c 162 s 37; 1976 c 239 s 36; 1978 c 764 s 90-92; 1982 c 424 s 130; 1983 c 247 s 59; 1Sp1986 c 3 art 1 s 82; 1987 c 384 art 2 s 1; 1998 c 397 art 5 s 104; 1998 c 398 art 5 s 55



Section 123A.50 — PLATS.

The auditor shall keep in the auditor's office books containing a correct plat and description of each district, whether wholly or partly in the auditor's county. The auditor shall submit to the state department a description and the revised plats showing changes made in district boundaries within 60 days of such changes.

History: Ex1959 c 71 art 4 s 28; 1975 c 162 s 41; 1978 c 616 s 6; 1986 c 444; 1998 c 397 art 6 s 124



Section 123A.55 — CLASSES, NUMBER.

Districts shall be classified as common, independent, special, or charter districts. Each common, independent, and special district is a public corporation. Each district shall be known by its classification and assigned a number by the commissioner so that its title will be .......... School District No. ......

History: Ex1959 c 71 art 3 s 2; 1974 c 406 s 11; 1998 c 397 art 5 s 3,104; 2004 c 294 art 5 s 5; 1Sp2011 c 11 art 1 s 8



Section 123A.56 — ASSIGNMENT OF IDENTIFICATION NUMBERS.

Subdivision 1. Assignment. The commissioner shall, by order, assign an identification number to each district. The assignment shall be made so that each classified district has an exclusive identification number.

Subd. 2. Notification. Upon making the assignment of an identification number, the commissioner shall notify the clerk of the district and the county auditors of the counties in which any part of the district lies of the identification number assigned. A certified copy of the order may be recorded in the office of the county recorder to show the new legal name of the district.

Subd. 3. Legal identification. The legal identification of the district shall become the assigned identification number. All records, correspondence, reports and references to the district must thereafter refer to the district by its proper title as assigned.

Subd. 4. Use of numbers. A number assigned to a district under section 123A.55 or under any prior law, must not be used again to identify any district in the same classification. As the need arises, and as required by law, as new districts are formed, the commissioner shall assign unused numbers as identification. When numbered districts are dissolved, the numbers assigned to them will not be reassigned to any other district.

History: 1957 c 947 art 10 s 1; 1961 c 562 s 1,2; 1976 c 181 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 4,104; art 11 s 3



Section 123A.58 — COMMON DISTRICT TO INDEPENDENT DISTRICT.

Subdivision 1. Vote to change organization of district. If six or more eligible voters of a common district desire to change the organization of their district to an independent district, they may call for a vote upon the question at the next annual meeting by filing a petition therefor with the clerk. In the notice for the meeting, the clerk shall include a statement that the question will be voted upon at the meeting.

Subd. 2. Board election. At the annual meeting, if a majority of the votes cast on the question favors the conversion to an independent district, a board of six members shall be elected. Nominations may be made from the floor of the meeting and election shall be by secret ballot. All board members elected at this meeting shall serve for terms expiring on the third Tuesday in the next May following the election on which date a regular annual election shall be held in the manner provided by law. At this first annual election for independent districts, six directors shall be elected, two to hold office until July 1 following the next annual election, two to hold office until the expiration of one year from said July 1 and two to hold office until the expiration of two years from said July 1; the time which each director shall hold office being designated on the ballot.

Subd. 3. Identification number. If the organization of the district is changed from common to independent at the meeting, the clerk shall notify the auditor and the commissioner.

Upon receipt of such notification, the commissioner shall assign a new identification number to the district and shall notify the auditor and the clerk of the district thereof.

Subd. 4. Change in district classification. As of the date of election, if a majority of votes cast on the question favor the conversion to an independent district, the classification of the district is changed from common to independent. Title to all the property, real and personal, of the common district passes to the independent district and all current outstanding contractual obligations, including the bonded indebtedness, if any, of the common district, together with any legally valid and enforceable claims against the common district are imposed on the independent district.

Subd. 5. Clerk to record district identification number. Upon receipt of the identification number from the commissioner, the clerk of the district shall record such change of number with the county recorder in any county in which the common district owns any real estate.

History: Ex1959 c 71 art 3 s 9; 1976 c 181 s 2; 1980 c 609 art 6 s 13; 1987 c 266 art 2 s 7; 1998 c 397 art 5 s 45,46,104



Section 123A.60 — REMAINING DISTRICTS, ACTION OF COUNTY BOARD; ELECTION.

Subdivision 1. Dissolution. Any organized district not maintaining a classified school within the district, except those districts which have a contract with a state university or with the Board of Regents of the University of Minnesota for the education of all the children of the district, shall hereby be dissolved as of the date the district ceases to maintain a classified school. Any such district not maintaining a classified school must be attached by order of the county board to such district maintaining classified elementary or secondary schools upon notice and hearing as provided in section 123A.46 for the attachment of dissolved districts.

Subd. 2. Special election. Prior to the order of the county board, the board may direct the county auditor to call a special election in the manner and form in which district elections are held. The purpose of the election shall be to determine to which district or districts the dissolved district shall be attached. The county board after hearing must determine the form of question as it should appear on the ballot. The results of the election shall be advisory in nature only.

Subd. 3. Order; asset and liability transfer. The county auditor shall certify the results of the election to the county board. Within 45 days after such election, the county board must issue its order dissolving the district. The order must also attach the dissolved district to a proper district as determined by the county board, and a copy of such order must be filed with the commissioner. Title to all the property, real and personal, of the district dissolved passes to the district to which such dissolved district is attached. If a district is divided by virtue of the proceedings the county board shall issue its order providing for the division of the current assets and liabilities according to such terms as it may deem just and equitable. If the order of the county board attaches any land area to a district with bonded debt, the taxable property in such area assumes its proportionate share of the authorized and outstanding debt of the district to which it is attached.

History: 1963 c 547 s 2; 1965 c 280 s 1; 1975 c 162 s 14; 1975 c 321 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 9; 1998 c 397 art 5 s 47,104; art 11 s 3



Section 123A.61 — PRIVATE SCHOOLS IN NONOPERATING DISTRICTS.

Section 123A.60 shall not apply to any district in which is located any existing private school maintaining elementary and secondary education for 75 percent of eligible pupils within the district and complying with the requirements of section 120A.22.

History: 1963 c 547 s 4; 1978 c 706 s 10; 1989 c 209 art 2 s 1; 1998 c 397 art 5 s 48,104; art 11 s 3



Section 123A.62 — BORDER DISTRICTS; CONTINUED OPERATION; FRANCONIA.

Subdivision 1. Border districts. The common school districts situated along the border of the state of Minnesota and the state of Wisconsin which have, for the preceding 25 years, prior to May 26, 1965 been educating pupils of their district in districts in Wisconsin may continue to operate as common school districts notwithstanding that any of such districts do not maintain classified schools. Such districts are not subject to the terms and provisions of sections 123A.60 to 123A.72.

Subd. 2. Continued operation. The provisions of subdivision 1 shall remain in effect as long as the district does not discontinue the practice of education for their district as described in subdivision 1.

History: 1965 c 739 s 1; 1969 c 541 s 1; 1975 c 162 s 15; 1976 c 2 s 57; 1998 c 397 art 5 s 49,104; art 11 s 3



Section 123A.64 — DUTY TO MAINTAIN ELEMENTARY AND SECONDARY SCHOOLS.

Each district must maintain classified elementary and secondary schools, grades 1 through 12, unless the district is exempt according to section 123A.61 or 123A.62, has made an agreement with another district or districts as provided in sections 123A.30, 123A.32, or sections 123A.35 to 123A.43, or 123A.17, subdivision 7, has received a grant under sections 123A.441 to 123A.446, or has formed a cooperative under section 123A.482. A district that has an agreement according to sections 123A.35 to 123A.43 or 123A.32 must operate a school with the number of grades required by those sections. A district that has an agreement according to section 123A.30 or 123A.17, subdivision 7, or has received a grant under sections 123A.441 to 123A.446 must operate a school for the grades not included in the agreement, but not fewer than three grades.

History: 1967 c 833 s 1; 1975 c 162 s 16; 1979 c 211 s 1; 1983 c 314 art 8 s 5; 1989 c 329 art 6 s 13; 1991 c 265 art 9 s 31; 1998 c 397 art 5 s 50,104; art 11 s 3; 2014 c 312 art 18 s 2



Section 123A.65 — PHASE OUT OF DISSOLVED DISTRICT.

The board of each district so dissolved shall continue to maintain schools until all its territory has been attached to a proper district not later than July 1. Such boards shall only make such contracts and do such things as are necessary to properly maintain schools for the period they may be in session prior to the attachment.

History: 1967 c 833 s 3; 1975 c 162 s 17; 1979 c 211 s 2; 1983 c 314 art 8 s 6; 1989 c 329 art 6 s 14; 1998 c 397 art 5 s 51,104



Section 123A.66 — PROCEDURE FOR ATTACHMENT TO ORGANIZED DISTRICTS.

Upon notice and hearing, as provided in section 123A.46 for the attachment of dissolved districts, all territory of school districts dissolved by sections 123A.64 to 123A.72 and all area of the state not in a district maintaining classified elementary and secondary schools must be attached by order of the county board to organized districts maintaining classified elementary and secondary schools, grades 1 through 12, unless a district has made an agreement with another district or districts as provided in section 123A.30 or 123A.32.

History: 1967 c 833 s 4; 1969 c 364 s 7-9; 1975 c 162 s 18; 1979 c 211 s 3; 1983 c 314 art 8 s 7; 1998 c 397 art 5 s 52,104; art 11 s 3



Section 123A.67 — ALLOCATION OF ASSETS AND LIABILITIES; LEVY.

Subdivision 1. Title to property. Title to all the property, real and personal, of any district dissolved under the provisions of sections 123A.64 to 123A.72 and all legally valid and enforceable claims and contract obligations, pass to the district to which such dissolved district is attached. If a district is divided by virtue of the proceedings, the commissioner shall issue a subsequent order providing for the division of the assets and liabilities according to such terms as the commissioner may deem just and equitable.

Subd. 2. Taxable property. As of the effective date of the attachment, all the taxable property in the newly enlarged district is taxable for the payment of any bonded debt already incurred by any component district in the proportion which the net tax capacity of that part of a preexisting district which is included in the newly enlarged district bears to the net tax capacity of the entire preexisting district as of the time of the attachment. The county auditor shall make this apportionment and incorporate the apportionment as an annex to the order of the commissioner dividing the assets and liabilities of the component parts. This subdivision shall not relieve any property from any tax liability for payment of any bonded obligation but taxable property in the newly enlarged district becomes primarily liable for the payment of bonded debts to the extent of the proportion stated.

Subd. 3. Reimbursement; special levy. (a) Liabilities of a dissolved district existing at the time of the attachment other than bonded debt within the purview of subdivision 2 must be obligations of the consolidated district after attachment (in the amount and kind determined by the commissioner according to subdivision 1, where a dissolved district is divided), for the payment of which the consolidated district has a right to reimbursement by special levy or levies. The amount of reimbursement will be equal to the liabilities of the dissolved district for which the consolidated district is obligated less the aggregate of the following which has been or will be received by the consolidated district at or after the time of attachment from or as a result of the dissolution and attachment of the dissolved district:

(1) all taxes inuring to the consolidating district upon levies made by the dissolved district;

(2) all cash, bank accounts, investments, and other current assets;

(3) earned state aids of the dissolved districts;

(4) returns from the sale of property of the dissolved district.

(b) The amount of such special levy so computed shall be certified to the county auditor with the other tax requirements of the consolidated district but separately stated and identified. The auditor shall add the amount of special levy so certified to the school rate for the territory in the consolidated district which came from the dissolved district and include it in the levy on the taxable property in that territory. The county auditor shall not spread more of the amount certified for special levy in any year than will amount to 20 percent of the school levy without the special levy, leaving the remaining part of the certified amount for levy in successive years without further certification. Any amount of reimbursement to which it is entitled omitted by the consolidated district from its initial certification for special levy may be certified in a subsequent year for levy in the same manner as the levy upon initial certification.

The levy authorized by this subdivision shall be in addition to those otherwise authorized for a district.

History: 1967 c 833 s 5; Ex1971 c 31 art 20 s 20; 1975 c 162 s 19,41; 1976 c 271 s 36-38; 1983 c 314 art 1 s 22; 1986 c 444; 1988 c 486 s 12; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1998 c 397 art 5 s 53,54,104; art 11 s 3



Section 123A.68 — OFFICERS AND TEACHERS, TRANSITIONAL PROVISIONS.

The board of the district maintaining a secondary school to which district is attached territory of districts discontinued by sections 123A.64 to 123A.72 must assume the duties and responsibilities of the board of the district so enlarged for the balance of the term to which the members were elected. At the next annual school election the successors to the members whose terms then expire shall be elected by the legally qualified voters of the newly enlarged district. Thereafter board members shall be elected according to the election procedure established for the election of board members in independent districts.

History: 1967 c 833 s 6; 1998 c 397 art 5 s 55,104; art 11 s 3



Section 123A.69 — SPECIAL SCHOOL DISTRICTS, APPLICATION; MINNEAPOLIS AND SOUTH ST. PAUL.

When provisions of sections 123A.64 to 123A.72 are made to apply to any special school district, such district shall hereby be converted to an independent school district on the effective date specified in the orders issued under provisions of sections 123A.64 to 123A.72. All applicable provisions of Minnesota Statutes 1965, section 122.26, relating to such conversions shall otherwise be in force. To the extent that any law or charter provision of any special district is inconsistent with the status of an independent school district or the powers common to independent school districts, such law or charter provision is hereby repealed. Provided, however, that nothing in sections 123A.64 to 123A.72 shall in any way invalidate remaining portions of such laws or home rule charters, or the continuance of such special school districts to which no new territory is attached under the provisions of sections 123A.64 to 123A.72.

History: 1967 c 833 s 7; 1998 c 397 art 5 s 56,104; art 11 s 3



Section 123A.70 — PRIVATE SCHOOLS; PRINSBURG.

Sections 123A.64 to 123A.68 shall not apply to any common school district in which is located any existing private school maintaining elementary and secondary education for 50 percent of the eligible pupils within the district and complying with the requirements of section 120A.22.

History: 1967 c 833 s 8; 1975 c 162 s 41; 1989 c 209 art 2 s 1; 1998 c 397 art 5 s 57,104; art 11 s 3; 2005 c 8 s 1



Section 123A.71 — APPEAL.

The appeal provisions of section 123A.49 shall be applicable only after the county board has issued its final order of attachment under section 123A.46.

History: 1967 c 833 s 11; 1975 c 162 s 20; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.72 — SEVERABILITY.

The provisions of sections 123A.64 to 123A.72 shall be construed to be severable. In the event a particular provision may be determined to be invalid, such determination shall not affect any other provision of sections 123A.64 to 123A.72.

History: 1967 c 833 s 12; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.73 — LEVY LIMITATIONS OF REORGANIZED DISTRICTS.

Subdivision 1. Definitions. The terms defined in chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A, have the same meanings when they are used in this section, unless otherwise clearly indicated.

Subd. 2. Involuntary dissolution referendum revenue. As of the effective date of the involuntary dissolution of a district and its attachment to one or more existing districts pursuant to sections 123A.60 or 123A.64 to 123A.72, the authorization for any referendum revenue previously approved by the voters of the dissolved district in that district pursuant to section 126C.17, subdivision 9, or its predecessor or successor provision, is canceled. The authorization for any referendum revenue previously approved by the voters of a district to which all or part of the dissolved district is attached shall not be affected by the attachment and shall apply to the entire area of the district as enlarged by the attachment.

Subd. 3. Voluntary dissolution; referendum revenue. As of the effective date of the voluntary dissolution of a district and its attachment to one or more existing districts pursuant to section 123A.46, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, is canceled. However, if all of the territory of any independent district is included in the enlarged district, and if the adjusted net tax capacity of taxable property in that territory comprises 90 percent or more of the adjusted net tax capacity of all taxable property in an enlarged district, the enlarged district's referendum revenue shall be determined as follows:

The referendum revenue shall be the revenue per adjusted pupil unit times the number of adjusted pupil units in the enlarged district. Any new referendum revenue shall be authorized only after approval is granted by the voters of the entire enlarged district in an election pursuant to section 126C.17, subdivision 9.

Subd. 4. Consolidation; maximum authorized referendum revenues. (a) As of the effective date of a consolidation pursuant to section 123A.48, if the plan for consolidation so provides, or if the plan for consolidation makes no provision concerning referendum revenues, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision shall be recalculated as provided in this subdivision. The referendum revenue authorization for the newly created district shall be the revenue per adjusted pupil unit that would raise an amount equal to the combined dollar amount of the referendum revenues authorized by each of the component districts for the year preceding the consolidation, unless the referendum revenue authorization of the newly created district is subsequently modified pursuant to section 126C.17, subdivision 9.

(b) The referendum allowance for a consolidated district in the years following consolidation equals the average of the consolidating districts' existing authorities for those years, weighted by the districts' adjusted pupil units in the year preceding consolidation. For purposes of this calculation, the referendum authorities used for individual districts shall not decrease from year to year until such time as all existing authorities for all the consolidating districts have fully expired, but shall increase if they were originally approved with consumer price index-based or other annual increases.

(c) The referendum revenue authorization for the newly created district shall continue for a period of time equal to the longest period authorized for any component district.

Subd. 5. Alternative method. (a) As of the effective date of a consolidation pursuant to section 123A.48, if the plan for consolidation so provides, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision shall be combined as provided in this subdivision. The referendum revenue authorization for the newly created district may be any allowance per adjusted pupil unit provided in the plan for consolidation, but may not exceed the allowance per adjusted pupil unit that would raise an amount equal to the combined dollar amount of the referendum revenues authorized by each of the component districts for the year preceding the consolidation.

(b) The referendum allowance for a consolidated district in the years following consolidation equals the average of the consolidating districts' existing authorities for those years, weighted by the districts' adjusted pupil units in the year preceding consolidation. For purposes of this calculation, the referendum authorities used for individual districts shall not decrease from year to year until such time as all existing authorities for all the consolidating districts have fully expired, but shall increase if they were originally approved with consumer price index-based or other annual increases.

(c) The referendum revenue authorization for the newly created district shall continue for a period of time equal to the longest period authorized for any component district. The referendum revenue authorization for the newly created district may be modified pursuant to section 126C.17, subdivision 9.

Subd. 6. Discontinued referendum revenue. If the plan for consolidation provides for discontinuance of referendum revenue previously approved by voters of the component districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, the newly created district must not receive referendum revenue unless the voters of the newly created district authorize referendum revenue pursuant to section 126C.17, subdivision 9.

Subd. 7. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 8. Taxable property. As of the effective date of a consolidation of districts or the dissolution of a district and its attachment to one or more existing districts pursuant to chapter 123A, all the taxable property which is in the newly created or enlarged district and which was previously taxable for the payment of any statutory operating debt theretofore incurred by any preexisting district of which the taxable property was a part prior to the consolidation or dissolution and attachment shall remain taxable for the payment of that debt and shall not become taxable for the payment of any statutory operating debt theretofore incurred by any preexisting district of which the taxable property was not a part prior to the consolidation or dissolution and attachment. The amount of statutory operating debt attributable to that taxable property and to the newly created or enlarged district in which it is located, and the amount of a preexisting district's reserved fund balance reserve account for purposes of statutory operating debt reduction attributable to the newly created or enlarged district, shall be apportioned according to the proportion which the adjusted net tax capacity of that part of the preexisting district bears to the total adjusted net tax capacity of the entire preexisting district at the time of the consolidation or dissolution and attachment. This apportionment shall be made by the county auditor and shall be incorporated as an annex to the order of the commissioner dividing the assets and liabilities of the component districts. As used in this section, "statutory operating debt" shall have the meaning given it in section 123B.81.

Subd. 9. Reorganization operating debt levies. (a) A district that receives revenue under section 123A.39, subdivision 3, for cooperation or has combined according to sections 123A.35 to 123A.43 may levy to eliminate reorganization operating debt as defined in section 123B.82, clause (1). The amount of the debt must be certified over a period of five years. After the effective date of combination according to sections 123A.35 to 123A.43, the levy may be certified and spread either

(1) only on the property in the combined district that would have been taxable in the preexisting district that incurred the debt, or

(2) on all of the taxable property in the combined district.

(b) A district that has reorganized according to section 123A.46 or 123A.48 may levy to eliminate reorganization operating debt as defined in section 123B.82, clause (2). The amount of debt must be certified over a period not to exceed five years and may be spread either

(1) only on the property in the newly created or enlarged district which was taxable in the preexisting district that incurred the debt, or

(2) on all of the taxable property in the newly created or enlarged district.

Subd. 10. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 11. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 12. Levy for severance pay or early retirement incentives. The board of a newly created or enlarged district to which part or all of a dissolved district was attached according to section 123A.46 may levy for severance pay or early retirement incentives for licensed and nonlicensed employees who resign or retire early as a result of the dissolution or consolidation, if the commissioner approves the incentives and the amount to be levied. The amount may be levied over a period of up to five years and must be spread in whole or in part on the property of a preexisting district or the newly created or enlarged district, as determined by the board of the newly created or enlarged district.

History: 1978 c 764 s 26; 1979 c 50 s 12; 1980 c 509 s 31; 1980 c 609 art 1 s 1-4; 1981 c 358 art 1 s 3-7; 1983 c 314 art 1 s 22; art 6 s 4; art 7 s 11-14; 1985 c 248 s 31, 32; 1Sp1985 c 12 art 1 s 1,2; 1987 c 398 art 7 s 42; 1988 c 486 s 13,14; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 130 s 37; 1991 c 265 art 1 s 3; art 6 s 16; 1992 c 499 art 1 s 3-5; art 6 s 11-13; art 12 s 6,7,29; 1994 c 647 art 6 s 8; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 58-60,104; art 11 s 3; 1Sp2003 c 9 art 1 s 3-5; 2007 c 146 art 11 s 2; 2009 c 96 art 1 s 3,4; 2013 c 116 art 1 s 3-5



Section 123A.74 — OBLIGATIONS UPON DISTRICT REORGANIZATION.

Subdivision 1. Capital loan obligations. If a district has a capital loan outstanding at the time of reorganization according to section 123A.46, 123A.48, or sections 123A.35 to 123A.43, and if the plan for reorganization provides for payment of all or a portion of the capital loan obligation by the newly created or enlarged district or makes no provision for payment, all of the taxable property in the newly created or enlarged district is taxable for the payment to the extent stated in the plan. Notwithstanding any contract to the contrary, if all of the taxable property in the newly created or enlarged district is taxable for the payment of the capital loan and until the capital loan is retired or canceled, the maximum effort debt service levy must be recalculated annually by the department to be equal to the required debt service levy plus an additional amount. The additional amount must be the greater of:

(i) zero, or

(ii) the maximum effort debt service levy of the preexisting district minus the required debt service levy of the preexisting district that received the capital loan.

For the purpose of the recalculation, additional bond issues after the date of the reorganization shall not impact the maximum effort debt service levy or the required debt service levy.

Notwithstanding any contract to the contrary, the plan for reorganization may specify that the obligation for a capital loan remains solely with the preexisting district that incurred the obligation. This subdivision does not relieve any property from any tax liability for payment of any capital loan obligation.

Subd. 2. Energy loan obligations. If a district has an energy loan outstanding at the time of reorganization according to section 123A.46, 123A.48, or sections 123A.35 to 123A.43, and if the plan for reorganization provides for payment of all or a portion of the energy loan obligation by the newly created or enlarged district or makes no provision for payment, all of the taxable property in the newly created or enlarged district is taxable for the payment.

Notwithstanding any contract to the contrary, the plan for reorganization may specify that the obligation for an energy loan remains solely with the preexisting district that incurred the obligation. This subdivision does not relieve any property from any tax liability for payment of any energy loan obligation.

History: 1991 c 265 art 6 s 17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 61,104; art 11 s 3



Section 123A.75 — EMPLOYEES OF REORGANIZED DISTRICTS.

Subdivision 1. Teacher assignment. (a) As of the effective date of a consolidation in which a district is divided or the dissolution of a district and its attachment to two or more existing districts, each teacher employed by an affected district shall be assigned to the newly created or enlarged district on the basis of a ratio of the pupils assigned to each district according to the new district boundaries. The district receiving the greatest number of pupils must be assigned the teacher with the greatest seniority, and the remaining teachers must be alternately assigned to each district until the district receiving the fewest pupils has received its ratio of teachers who will not be retiring before the effective date of the consolidation or dissolution.

(b) Notwithstanding paragraph (a), the board and the exclusive representative of teachers in each district involved in the consolidation or dissolution and attachment may negotiate a plan for assigning teachers to each newly created or enlarged district.

Subd. 2. Collective bargaining. The organization certified as the exclusive bargaining representative for the teachers in the particular preexisting district which employed the largest proportion of the teachers who are assigned to a new employing district according to subdivision 1 shall be certified as the exclusive bargaining representative for the teachers assigned to that new employing district, until that organization is decertified or another organization is certified in its place pursuant to sections 179A.01 to 179A.25. For purposes of negotiation of a new contract with the board of the new employing district and the certification of an exclusive bargaining representative for purposes of that negotiation, the teachers assigned to that district shall be considered an appropriate unit of employees of that district as of the date the county board orders its interlocutory order of dissolution and attachment to be final and effective or as of the date the commissioner assigns an identification number to a new district created by consolidation. During the school year before the consolidation becomes effective, the newly elected board or the board of the district to which a dissolved district is attached, may place teachers assigned to it on unrequested leave of absence as provided in section 122A.40 according to: (a) a plan negotiated in a new master contract between it and the exclusive bargaining representative of the teachers assigned to it, or (b) if no such plan exists, an applicable plan negotiated in the contract which according to this subdivision will temporarily govern the terms and conditions of employment of teachers assigned to it, or (c) if no plan exists pursuant to either (a) or (b), the provisions of section 122A.40, subdivision 11, on the basis of a combined seniority list of all teachers assigned to it.

Subd. 3. Interim contractual agreements. (a) Until a successor contract is executed between the new board and the exclusive representative of the teachers of the new district, the boards of both districts and the exclusive representatives of the teachers of both districts may agree:

(1) to comply with the contract of either district with respect to all of the teachers assigned to the new district; or

(2) that each of the contracts shall apply to the teachers previously subject to the respective contract.

(b) In the absence of an agreement according to paragraph (a), the following shall apply:

(1) if the effective date is July 1 of an even-numbered year, each of the contracts shall apply to the teachers previously subject to the respective contract and shall be binding on the new board; or

(2) if the effective date is July 1 of an odd-numbered year, the contract of the district that previously employed the largest proportion of teachers assigned to the new district applies to all of the teachers assigned to the new district and shall be binding on the new board. The application of this section shall not result in a reduction in a teacher's basic salary, payments for cocurricular or extracurricular assignments, district contributions toward insurance coverages or tax-sheltered annuities, leaves of absence, or severance pay until a successor contract is executed between the new board and the exclusive representative.

Subd. 4. Contracts; termination; tenure. Except as provided in this section, the provisions of section 122A.40 or 122A.41 shall apply to the employment of each teacher by the new employing district on the same basis as they would have applied to the employment if the teacher had been employed by that new district before the effective date of the consolidation or dissolution and attachment. For the purpose of applying the provisions of subdivision 2, clause (c), and the provisions of section 122A.40, subdivision 11, each district must be considered to have started school each year on the same date.

History: 1978 c 764 s 27; 1Sp1981 c 4 art 1 s 46; 1984 c 462 s 27; 1986 c 444; 1989 c 329 art 6 s 15-17; 1992 c 499 art 6 s 14; 1Sp1995 c 3 art 1 s 5; 1998 c 397 art 5 s 62-64,104; art 11 s 3



Section 123A.76 — EXPENSES OF TRANSITION.

The board of a district to which a dissolved district is attached pursuant to section 123A.46, may, for the purpose of paying the expenses of negotiations and other administrative expenses relating to the transition, enter into agreements with banks or any person to take its orders at any rate of interest not to exceed seven percent per annum. These orders shall be paid by the treasurer of the district from district funds after the effective date of the dissolution and attachment. Notwithstanding the provisions of sections 124D.22, 126C.40 to 126C.45, and 126C.48, the district may, in the year the dissolution and attachment becomes effective, levy an amount equal to the amount of the orders issued pursuant to this subdivision and the interest on these orders. No district shall issue orders for funds or make a levy pursuant to this subdivision without the commissioner's approval of the expenses to be paid with the funds from the orders and levy.

History: 1978 c 764 s 28; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1994 c 647 art 6 s 9; 1995 c 212 art 4 s 64; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.77 — SURPLUS COUNTY SCHOOL TAX FUNDS; DISTRIBUTION.

When, by reason of reorganization of districts, there is a surplus in the county treasury to the credit of the county school tax fund on account of an excessive tax levy already made, and when there is no need for the surplus, the county treasurer shall pay the surplus to the reorganized district upon the order of the county board.

History: 1973 c 157 s 1; 1998 c 397 art 5 s 99,104



Section 123A.78 — JOINT POWERS AGREEMENTS FOR FACILITIES.

Subdivision 1. Instructional facilities. Any group of districts may form a joint powers district under section 471.59 representing all participating districts to build or acquire a facility to be used for instructional purposes. The joint powers board must submit the project for review and comment under section 123B.71. The joint powers board must hold a hearing on the proposal. The joint powers district must submit the question of authorizing the borrowing of funds for the project to the voters of the joint powers district at a special election. The question submitted shall state the total amount of funding needed from all sources. The joint powers board may issue the bonds according to chapter 475 and certify the levy required by section 475.61 only if a majority of those voting on the question vote in the affirmative and only after the school boards of each member district have adopted a resolution pledging the full faith and credit of that district. The resolution shall irrevocably commit that district to pay a proportionate share, based on pupil units, of any debt levy shortages that, together with other funds available, would allow the joint powers board to pay the principal and interest on the obligations. The district's payment of its proportionate share of the shortfall shall be made from the district's capital expenditure fund. The clerk of the joint powers board must certify the vote of the bond election to the commissioner.

Subd. 2. Shared facilities. A group of governmental units may form a joint powers district under section 471.59 representing all participating units to build or acquire a facility. The joint powers board must submit the project for review and comment under section 123B.71. The joint powers board must hold a hearing on the proposal. The joint powers district must submit the question of authorizing the borrowing of funds for the project to the voters of the joint powers district at a special election. The question submitted shall state the total amount of funding needed from all sources. The joint powers board may issue the bonds according to chapter 475 and certify the levy required by section 475.61 only if a majority of those voting on the question vote in the affirmative and only after the boards of each member unit have adopted a resolution pledging the full faith and credit of that unit. The resolution must irrevocably commit that unit to pay an agreed-upon share of any debt levy shortages that, together with other funds available, would allow the joint powers board to pay the principal and interest on the obligations. The clerk of the joint powers board must certify the vote of the bond election to the commissioner.

History: 1990 c 562 art 11 s 1; 1991 c 265 art 5 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 1,104; art 11 s 3



Section 123A.79 — MEETINGS OF JOINT POWERS BOARD.

(a) Notwithstanding any law to the contrary, a joint powers board established under section 123A.443 or 123A.78, and the board of each of its member districts may hold meetings at a facility operated by the joint powers board.

(b) The joint powers board shall establish and maintain a schedule of the time and place of its meetings and shall give notice of regular and special meetings as required under chapter 13D.

History: 1990 c 562 art 6 s 7; 1998 c 397 art 5 s 104; art 11 s 3






Chapter 123B — SCHOOL DISTRICT POWERS AND DUTIES

Section 123B.01 — DEFINITIONS.

For purposes of this chapter, the words defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 4 s 1; 1998 c 397 art 6 s 124; art 11 s 3



Section 123B.02 — GENERAL POWERS OF INDEPENDENT SCHOOL DISTRICTS.

Subdivision 1. Board authority. The board must have the general charge of the business of the district, the school houses, and of the interests of the schools thereof. The board's authority to govern, manage, and control the district; to carry out its duties and responsibilities; and to conduct the business of the district includes implied powers in addition to any specific powers granted by the legislature.

Subd. 2. Facilities for school-age children. It is the duty and the function of the district to furnish school facilities to every child of school age residing in any part of the district. The board may establish and organize and alter and discontinue such grades or schools as it may deem advisable and assign to each school and grade a proper number of pupils. The board shall provide free textbooks for the pupils of the district.

Subd. 3. Limitation on participation and financial support. (a) A district must not be required by any type of formal or informal agreement except an agreement to provide building space according to paragraph (f), including a joint powers agreement, or membership in any cooperative unit defined in section 123A.24, subdivision 2, to participate in or provide financial support for the purposes of the agreement for a time period in excess of four fiscal years, or the time period set forth in this subdivision. Any agreement, part of an agreement, or other type of requirement to the contrary is void. This paragraph applies only to agreements entered into between July 1, 1993, and June 30, 1999.

(b) This subdivision shall not affect the continued liability of a district for its share of bonded indebtedness or other debt incurred as a result of any agreement before July 1, 1993. The district is liable only until the obligation or debt is discharged and only according to the payment schedule in effect on July 1, 1993, except that the payment schedule may be altered for the purpose of restructuring debt or refunding bonds outstanding on July 1, 1993, if the annual payments of the district are not increased and if the total obligation of the school district for its share of outstanding bonds or other debt is not increased.

(c) To cease participating in or providing financial support for any of the services or activities relating to the agreement or to terminate participation in the agreement, the board must adopt a resolution and notify other parties to the agreement of its decision on or before February 1 of any year. The cessation or withdrawal shall be effective June 30 of the same year except that for a member of an education district organized under sections 123A.15 to 123A.19 or an intermediate district organized under chapter 136D, cessation or withdrawal shall be effective June 30 of the following fiscal year. At the option of the board, cessation or withdrawal may be effective June 30 of the following fiscal year for a district participating in any type of agreement.

(d) Before issuing bonds or incurring other debt, the governing body responsible for implementing the agreement must adopt a resolution proposing to issue bonds or incur other debt and the proposed financial effect of the bonds or other debt upon each participating district. The resolution must be adopted within a time sufficient to allow the board to adopt a resolution within the time permitted by this paragraph and to comply with the statutory deadlines set forth in sections 122A.40, 122A.41, and 123A.33. The governing body responsible for implementing the agreement shall notify each participating board of the contents of the resolution. Within 120 days of receiving the resolution of the governing body, the school board of the participating district shall adopt a resolution stating:

(1) its concurrence with issuing bonds or incurring other debt;

(2) its intention to cease participating in or providing financial support for the service or activity related to the bonds or other debt; or

(3) its intention to terminate participation in the agreement.

A board adopting a resolution according to clause (1) is liable for its share of bonded indebtedness or other debt as proposed by the governing body implementing the agreement. A school board adopting a resolution according to clause (2) is not liable for the bonded indebtedness or other debt, as proposed by the governing body, related to the services or activities in which the district ceases participating or providing financial support. A board adopting a resolution according to clause (3) is not liable for the bonded indebtedness or other debt proposed by the governing body implementing the agreement.

(e) After July 1, 1993, a district is liable according to paragraph (d) for its share of bonded indebtedness or other debt incurred by the governing body implementing the agreement to the extent that the bonds or other debt are directly related to the services or activities in which the district participates or for which the district provides financial support. The district has continued liability only until the obligation or debt is discharged and only according to the payment schedule in effect at the time the governing body implementing the agreement provides notice to the school board, except that the payment schedule may be altered for the purpose of refunding the outstanding bonds or restructuring other debt if the annual payments of the district are not increased and if the total obligation of the district for the outstanding bonds or other debt is not increased.

(f) A district that is a member of a cooperative unit as defined in section 123A.24, subdivision 2, may obligate itself to participate in and provide financial support for an agreement with a cooperative unit to provide school building space for a term not to exceed two years with an option on the part of the district to renew for an additional two years.

(g) Notwithstanding any limitations imposed under this subdivision, a school district may, according to section 123B.51, subdivision 4, enter into a lease of all or a portion of a schoolhouse that is not needed for school purposes, including, but not limited to, a lease with a term of more than one year.

Subd. 4. Jointly owned facilities. Notwithstanding subdivision 3, if a school district and a city jointly own a building or site, the district and the city may enter into an agreement that extends beyond the end of the fiscal year to pay operating costs for that building or site.

Subd. 5. Removal of unauthorized vehicles. The board may authorize a representative to move unauthorized vehicles parked on school district property, or require the driver or other person in charge of the vehicle to move the same off school district property.

When such representative finds such a vehicle unattended upon district premises, such representative is hereby authorized to provide for the removal of such vehicle and remove the same to the nearest convenient garage or other place of safety off of district property. Such vehicle shall be moved at the expense of the owner or operator.

Subd. 5a. Trespasses on school property. Trespasses on school property shall be governed according to section 609.605, subdivision 4.

Subd. 6. Bequests; donations; gifts. The board may receive, for the benefit of the district, bequests, donations, or gifts for any proper purpose and apply the same to the purpose designated. In that behalf, the board may act as trustee of any trust created for the benefit of the district, or for the benefit of pupils thereof, including trusts created to provide pupils of the district with advanced education after completion of high school, in the advancement of education.

Subd. 7. Voter authorization of bonds. The voters of a district may authorize the issuance of bonds of the district in accordance with the provisions of chapter 475.

Subd. 8. Levy. The board must provide by levy of tax necessary funds for the conduct of schools, the payment of indebtedness, and all proper expenses of the district.

Subd. 9. Library facilities. The board may provide library facilities as part of its school equipment according to the standards of the commissioner of education.

Subd. 10. Summer school classes. The board may establish and maintain summer school programs and intersession classes of flexible school year programs.

Subd. 11. Services for Indian students. School districts may enter into agreements with Indian tribal governments for purposes of providing educational services for students. Such agreements may allow for the use of any resources available to either party and must give students the option to enroll in the district at their election.

Subd. 12. [Renumbered 120A.22, subd 1a]

Subd. 13. School lunches. The board may furnish school lunches for pupils and teachers on such terms as it determines.

Subd. 14. Employees; contracts for services. The board may employ and discharge necessary employees and may contract for other services.

Subd. 14a. Employee recognition. A school board may establish and operate an employee recognition program for district employees, including teachers, and may expend funds as necessary to achieve the objectives of the program. The employee recognition program shall not include monetary awards.

Subd. 15. Annuity contract; payroll allocation. (a) At the request of an employee and as part of the employee's compensation arrangement, the board may purchase an individual annuity contract for an employee for retirement or other purposes and may make payroll allocations in accordance with such arrangement for the purpose of paying the entire premium due and to become due under such contract. The allocation must be made in a manner which will qualify the annuity premiums, or a portion thereof, for the benefit afforded under section 403(b) of the current Federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own such contract and the employee's rights under the contract shall be nonforfeitable except for failure to pay premiums. Section 122A.40 shall not be applicable hereto and the board shall have no liability thereunder because of its purchase of any individual annuity contracts. This statute shall be applied in a nondiscriminatory manner to employees of the school district. The identity and number of the available vendors under federal Internal Revenue Code section 403(b) is a term and condition of employment under section 179A.03.

(b) When considering vendors under paragraph (a), the school district and the exclusive representative of the employees shall consider all of the following:

(1) the vendor's ability to comply with all employer requirements imposed by section 403(b) of the Internal Revenue Code of 1986 and its subsequent amendments, other provisions of the Internal Revenue Code of 1986 that apply to section 403(b) of the Internal Revenue Code, and any regulation adopted in relation to these laws;

(2) the vendor's experience in providing 403(b) plans;

(3) the vendor's potential effectiveness in providing client services attendant to its plan and in relation to cost;

(4) the nature and extent of rights and benefits offered under the vendor's plan;

(5) the suitability of the rights and benefits offered under the vendor's plan;

(6) the vendor's ability to provide the rights and benefits offered under its plan; and

(7) the vendor's financial stability.

Subd. 16. Medical insurance premiums for retired. The board of any independent school district may expend funds to pay premiums on hospitalization and major medical insurance coverage for officers and employees who retire prior to age 65.

Subd. 17. Payment of just claims. The board must provide for the payment of all just claims against the district in cases provided by law.

Subd. 18. Payment of claims. When payment of a claim cannot be deferred until the next board meeting without loss to the district of a discount privilege, or when payment of a claim cannot be deferred until the next board meeting because of contract terms, purchase order terms, or a vendor's standard terms which are part of the contract, the claim may be paid prior to board approval, providing that the board:

(1) has delegated authority to the clerk or a designated business administrator to make a payment prior to board approval; and

(2) requires that payment made prior to board approval be acted upon at the next board meeting.

Payment prior to board approval must not affect the right of the district or a taxpayer to challenge the validity of a claim.

Subd. 19. Prosecute and defend actions. In all proper cases, the board must prosecute and defend actions by or against the district.

Subd. 20. Legal counsel; reimbursement. If reimbursement is requested by a district employee, the board may, after consulting with its legal counsel, reimburse the employee for any costs and reasonable attorney fees incurred by the person to defend criminal charges brought against the person arising out of the performance of duties for the district. A board member who is a witness or an alleged victim in the case may not vote on the reimbursement. If a quorum of the board is disqualified from voting on the reimbursement, the reimbursement must be approved by a judge of the district court.

Subd. 21. Wind energy conversion system. The board, or more than one board acting jointly under the authority granted by section 471.59, may construct, acquire, own in whole or in part, operate, and sell and retain and spend the payment received from selling energy from a wind energy conversion system, as defined in section 216C.06, subdivision 19. An individual school board's share of the installed capacity of the wind energy conversion systems authorized by this subdivision must not exceed 3.3 megawatts of nameplate capacity, provided that if more than one board is acting jointly, each board may have a separate share of no more than 3.3 megawatts of nameplate capacity. A board owning, operating, or selling energy from a wind energy conversion system must integrate information about wind energy conversion systems in its educational programming. The board, or more than one board acting jointly under the authority granted by section 471.59, may be a limited partner in a partnership, a member of a limited liability company, or a shareholder in a corporation, established for the sole purpose of constructing, acquiring, owning in whole or in part, financing, or operating a wind energy conversion system for the benefit of the district or districts in accordance with this section. A board individually, or acting jointly, or an entity of which a board is a limited partner, member, or shareholder, may not sell, transmit, or distribute the electrical energy at retail or provide for end use of the electrical energy at an off-site facility of the board or entity. Nothing in this subdivision modifies the exclusive service territories or exclusive right to serve as provided in sections 216B.37 to 216B.43.

Subd. 22. Reward. A school board, after formally adopting a policy consistent with this subdivision, may offer a reward to a person who provides accurate and reliable information leading to the conviction of a person who has committed or conspired to commit a crime against students or school employees, volunteers or board members as a result of their affiliation with the school district, or against school district property.

Subd. 23. Credit cards. A board may authorize the use of a credit card by any officer or employee otherwise authorized to make a purchase on behalf of the district. If a district officer or employee makes or directs a purchase by credit card that is not approved by the school board, the officer or employee is personally liable for the amount of the purchase. A purchase by credit card must otherwise comply with all statutes, rules, or district policy applicable to school district purchases.

Subd. 24. Membership in economic development, community, and civic organizations. The board may authorize and pay for the membership of the school district or of any district representative designated by the board in those local economic development associations or other community or civic organizations that the board deems appropriate.

History: Ex1959 c 71 art 4 s 17,22; 1961 c 225 s 1; 1961 c 562 s 13; 1967 c 173 s 2; 1967 c 704 s 1; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1973 c 739 s 1; 1975 c 162 s 41; 1975 c 359 s 23; 1975 c 365 s 1; 1978 c 616 s 5; 1978 c 706 s 20; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 605 s 3; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68,98-100,107,124; art 8 s 1,2; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 17; 1999 c 241 art 9 s 19; 2000 c 489 art 10 s 2,21; 2003 c 130 s 12; 1Sp2003 c 9 art 12 s 5; 2004 c 216 s 1; 1Sp2005 c 5 art 2 s 50-52; 2007 c 146 art 2 s 15; 2008 c 349 art 11 s 1; 2009 c 96 art 1 s 5



Section 123B.025 — SCHOOL SPONSORSHIP AND ADVERTISING REVENUE.

Subdivision 1. Board authority; contracts. A school board may enter into a contract with advertisers, sponsors, or others regarding advertising and naming rights to school facilities under the general charge of the district. A contract authorized under this section must be approved by the school board. The powers granted to a school board under this section are in addition to any other authority the school district may have.

Subd. 2. Authorized agreements. A school district may enter into a contract to:

(1) lease the naming rights for school facilities, including school buildings, ice arenas, and stadiums;

(2) sell advertising on or in the facilities listed in clause (1); and

(3) otherwise enter into an agreement with a sponsoring agent.

Subd. 3. Revenue uses. Revenue generated under this section must be used according to a plan specified by the school board.

History: 1Sp2003 c 9 art 2 s 12



Section 123B.03 — BACKGROUND CHECK.

Subdivision 1. Background check required. (a) A school hiring authority shall request a criminal history background check from the superintendent of the Bureau of Criminal Apprehension on all individuals who are offered employment in a school and on all individuals, except enrolled student volunteers, who are offered the opportunity to provide athletic coaching services or other extracurricular academic coaching services to a school, regardless of whether any compensation is paid. In order for an individual to be eligible for employment or to provide the services, the individual must provide an executed criminal history consent form and a money order or check payable to either the Bureau of Criminal Apprehension or the school hiring authority, at the discretion of the school hiring authority, in an amount equal to the actual cost to the Bureau of Criminal Apprehension and the school district of conducting the criminal history background check. A school hiring authority deciding to receive payment may, at its discretion, accept payment in the form of a negotiable instrument other than a money order or check and shall pay the superintendent of the Bureau of Criminal Apprehension directly to conduct the background check. The superintendent of the Bureau of Criminal Apprehension shall conduct the background check by retrieving criminal history data as defined in section 13.87. A school hiring authority, at its discretion, may decide not to request a criminal history background check on an individual who holds an initial entrance license issued by the State Board of Teaching or the commissioner of education within the 12 months preceding an offer of employment.

(b) A school hiring authority may use the results of a criminal background check conducted at the request of another school hiring authority if:

(1) the results of the criminal background check are on file with the other school hiring authority or otherwise accessible;

(2) the other school hiring authority conducted a criminal background check within the previous 12 months;

(3) the individual who is the subject of the criminal background check executes a written consent form giving a school hiring authority access to the results of the check; and

(4) there is no reason to believe that the individual has committed an act subsequent to the check that would disqualify the individual for employment.

(c) A school hiring authority may, at its discretion, request a criminal history background check from the superintendent of the Bureau of Criminal Apprehension on any individual who seeks to enter a school or its grounds for the purpose of serving as a school volunteer or working as an independent contractor or student employee. In order for an individual to enter a school or its grounds under this paragraph when the school hiring authority decides to request a criminal history background check on the individual, the individual first must provide an executed criminal history consent form and a money order, check, or other negotiable instrument payable to the school district in an amount equal to the actual cost to the Bureau of Criminal Apprehension and the school district of conducting the criminal history background check. Notwithstanding section 299C.62, subdivision 1, the cost of the criminal history background check under this paragraph is the responsibility of the individual unless a school hiring authority decides to pay the costs of conducting a background check under this paragraph. If the school hiring authority pays the costs, the individual who is the subject of the background check need not pay for it.

(d) For all nonstate residents who are offered employment in a school, a school hiring authority shall request a criminal history background check on such individuals from the superintendent of the Bureau of Criminal Apprehension and from the government agency performing the same function in the resident state or, if no government entity performs the same function in the resident state, from the Federal Bureau of Investigation. Such individuals must provide an executed criminal history consent form and a money order, check, or other negotiable instrument payable to the school hiring authority in an amount equal to the actual cost to the government agencies and the school district of conducting the criminal history background check. Notwithstanding section 299C.62, subdivision 1, the cost of the criminal history background check under this paragraph is the responsibility of the individual.

(e) At the beginning of each school year or when a student enrolls, a school hiring authority must notify parents and guardians about the school hiring authority's policy requiring a criminal history background check on employees and other individuals who provide services to the school, and identify those positions subject to a background check and the extent of the hiring authority's discretion in requiring a background check. The school hiring authority may include the notice in the student handbook, a school policy guide, or other similar communication. Nothing in this paragraph affects a school hiring authority's ability to request a criminal history background check on an individual under paragraph (c).

Subd. 1a. Investigation of disciplinary actions taken against prospective teachers. (a) At the time a school board or other hiring authority conducts the criminal history background check required under subdivision 1 on an individual offered employment as a teacher, the school board or other hiring authority must contact the Board of Teaching to determine whether the board has taken disciplinary action against the teacher. The school board or other hiring authority must obtain access to data that are public under section 13.41, subdivision 5, from the Board of Teaching that relate to the substance of the disciplinary action. In addition, the school board or other hiring authority must require the individual to provide information in the employment application regarding all current and previous disciplinary actions in Minnesota and other states taken against the individual's teaching license and indicate to the applicant that intentionally submitting false or incomplete information is a ground for dismissal.

(b) For purposes of this subdivision, "disciplinary action" does not include an action based on court-ordered child support or maintenance payment arrearages under section 214.101 or delinquent state taxes under section 270C.72.

Subd. 2. Effect of background check or Board of Teaching action. (a) A school hiring authority may hire or otherwise allow an individual to provide a service to a school pending completion of a background check under subdivision 1 or obtaining notice of a Board of Teaching action under subdivision 1a but shall notify the individual that the individual's employment or other service may be terminated based on the result of the background check or Board of Teaching action. A school hiring authority is not liable for failing to hire or for terminating an individual's employment or other service based on the result of a background check or Board of Teaching action under this section.

(b) For purposes of this paragraph, a school hiring authority must inform an individual if the individual's application to be an employee or volunteer in the district has been denied as a result of a background check conducted under this section. The school hiring authority must also inform an individual who is a current employee or volunteer if the individual's employment or volunteer status in the district is being terminated as a result of a background check conducted under subdivision 4.

Subd. 3. Definitions. For purposes of this section:

(a) "School" means a school as defined in section 120A.22, subdivision 4, except a home school, and includes a school receiving tribal contract or grant school aid under section 124D.83; school, for the purposes of this section, also means a service cooperative, a special education cooperative, or an education district under Minnesota Statutes 1997 Supplement, section 123.35, a charter school under chapter 124E, an intermediate school district under section 136D.01, and a joint powers district under section 471.59.

(b) "School hiring authority" means the school board, or in the case of a nonpublic school, the school principal or other person having general control and supervision of the school.

(c) "Security violation" means failing to prevent or failing to institute safeguards to prevent the access, use, retention, or dissemination of information in violation of the security and management control outsourcing standard established by the state compact officer under section 299C.58, article I, paragraph (2), clause (B).

Subd. 4. Third-party contractors; responsibility for criminal history record information. (a) For purposes of this section, a school hiring authority may contract with an eligible third party to conduct the criminal history background check required under subdivision 1. Before entering into the contract, the school hiring authority must:

(1) provide the state compact officer with the name of the proposed third-party contractor and a copy of the proposed contract;

(2) determine from the state compact officer whether the proposed contractor has committed a security violation; and

(3) request and receive permission from the state compact officer to enter into the contract with the proposed contractor.

A third-party contractor that has committed a security violation is ineligible to participate under this section.

(b) The contract must specify the purposes for which the background check information may be made available and incorporate into the contract by reference the management control outsourcing standard referred to in subdivision 3, paragraph (c). A third-party contractor under this section is subject to section 13.05, subdivision 11.

(c) A school hiring authority must inform an individual who is the subject of a criminal history background check that the individual has the right to request and obtain from the school hiring authority a copy of the background check report. A school hiring authority may charge the individual for the actual cost of providing a copy of the report. An individual who is the subject of a criminal history background check has the right to challenge the accuracy and completeness of information contained in the background check report under section 13.04, subdivision 4.

History: 1995 c 226 art 3 s 2; 1996 c 412 art 9 s 2,3; 1997 c 99 s 1; 1998 c 397 art 6 s 124; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 18; 2003 c 130 s 12; 2008 c 275 s 1; 2008 c 315 s 12-14; 2008 c 369 s 1-3; 2009 c 59 art 6 s 4; 2009 c 96 art 2 s 32; 2009 c 115 s 1; 1Sp2015 c 3 art 4 s 10



Section 123B.04 — SITE DECISION MAKING; INDIVIDUALIZED LEARNING AGREEMENT; OTHER AGREEMENTS.

Subdivision 1. Definition. "Education site" means a separate facility. A program within a facility or within a district is an education site if the school board recognizes it as a site.

Subd. 1a. Individualized learning and instruction; improved student achievement. To promote individualized learning and instruction and improve student achievement under subdivisions 4 and 4a, a participating school board under this section may consider how to:

(1) assist a school site to adapt instruction to the needs and aptitudes of individual students, and establish goals and standards for individual students in addition to the state academic standards applicable to all students;

(2) coordinate the pace of instruction and learning with the needs and aptitudes of individual students at a school site;

(3) provide useful data and assist with research in developing and improving innovative, cost-effective, research-based individualized learning, instruction, and assessment under this section and chapter 124E;

(4) demonstrate and help evaluate instructional alternatives to age-based grade progression;

(5) more effectively motivate students and teachers; and

(6) expand use of learning technology to support individualized learning, instruction, assessment, and achievement.

Subd. 2. Agreement. (a) The school board and a school site may enter into an agreement under this section solely to develop and implement an individualized learning and achievement contract under subdivision 4.

(b) Upon the request of 60 percent of the licensed employees of a site or a school site decision-making team, the school board shall enter into discussions to reach an agreement concerning the governance, management, or control of the school. A school site decision-making team may include the school principal, teachers in the school or their designee, other employees in the school, representatives of pupils in the school, or other members in the community. A school site decision-making team must include at least one parent of a pupil in the school. For purposes of formation of a new site, a school site decision-making team may be a team of teachers that is recognized by the board as a site. The school site decision-making team shall include the school principal or other person having general control and supervision of the school. The site decision-making team must reflect the diversity of the education site. At least one-half of the members shall be employees of the district, unless an employee is the parent of a student enrolled in the school site, in which case the employee may elect to serve as a parent member of the site team.

(c) School site decision-making agreements must delegate powers, duties, and broad management responsibilities to site teams and involve staff members, students as appropriate, and parents in decision making.

(d) An agreement shall include a statement of powers, duties, responsibilities, and authority to be delegated to and within the site.

(e) An agreement may include:

(1) an achievement contract according to subdivision 4;

(2) a mechanism to allow principals, a site leadership team, or other persons having general control and supervision of the school, to make decisions regarding how financial and personnel resources are best allocated at the site and from whom goods or services are purchased;

(3) a mechanism to implement parental involvement programs under section 124D.895 and to provide for effective parental communication and feedback on this involvement at the site level;

(4) a provision that would allow the team to determine who is hired into licensed and nonlicensed positions;

(5) a provision that would allow teachers to choose the principal or other person having general control;

(6) an amount of revenue allocated to the site under subdivision 3; and

(7) any other powers and duties determined appropriate by the board.

The school board of the district remains the legal employer under clauses (4) and (5).

(f) Any powers or duties not delegated to the school site management team in the school site management agreement shall remain with the school board.

(g) Approved agreements shall be filed with the commissioner. If a school board denies a request or the school site and school board fail to reach an agreement to enter into a school site management agreement, the school board shall provide a copy of the request and the reasons for its denial to the commissioner.

(h) A site decision-making grant program is established, consistent with this subdivision, to allow sites to implement an agreement that at least:

(1) notwithstanding subdivision 3, allocates to the site all revenue that is attributable to the students at that site;

(2) includes a provision, consistent with current law and the collective bargaining agreement in effect, that allows the site team to decide who is selected from within the district for licensed and nonlicensed positions at the site and to make staff assignments in the site; and

(3) includes a completed performance agreement under subdivision 4.

The commissioner shall establish the form and manner of the application for a grant and annually, at the end of each fiscal year, report to the house of representatives and senate committees having jurisdiction over education on the progress of the program.

Subd. 3. Revenue and cost allocation. Revenue for a fiscal year received or receivable by the district shall be allocated to education sites based on the agreement between the school board and the site decision-making team. Revenue shall remain allocated to each site until used by the site. The site teams and the board may enter an agreement that permits the district to provide services and retain the revenue required to pay for the services provided. The district remains responsible for legally entering into contracts and expending funds. For the purposes of this subdivision, "allocation" means that the determination of the use of the revenue shall be under the control of the site. The district may charge the accounts of each site the actual costs of goods and services from the general or capital funds attributable to the site.

Subd. 4. Achievement contract. A school board may enter a written education site achievement contract with each site decision-making team for: (1) setting individualized learning and achievement measures and short- and long-term educational goals for each student at that site that may include site-based strategies for English language instruction targeting the teachers of English learners and all teachers and school administrators; (2) recognizing each student's educational needs and aptitudes and levels of academic attainment, whether on grade level or above or below grade level, so as to improve student performance through such means as a cost-effective, research-based formative assessment system designed to promote individualized learning and assessment; (3) using student performance data to diagnose a student's academic strengths and weaknesses and indicate to the student's teachers the specific skills and concepts that need to be introduced to the student and developed through academic instruction or applied learning, organized by strands within subject areas and linked to state and local academic standards during the next year, consistent with the student's short- and long-term educational goals; and (4) assisting the education site if progress in achieving student or contract goals or other performance expectations or measures agreed to by the board and the site decision-making team are not realized or implemented.

Subd. 4a. Additional site agreements premised on successful achievement contracts. A school board that enters into a written education achievement contract with a school site under subdivision 4 where the student performance data at the site demonstrate at least three consecutive school years of improved student achievement consistent with the terms of the achievement contract may seek to establish a similar achievement contract with other school sites in the district.

Subd. 5. Commissioner's role. The commissioner of education, in consultation with appropriate educational organizations, shall:

(1) upon request, provide technical support for districts and sites with agreements under this section;

(2) conduct and compile research on the effectiveness of site decision making; and

(3) periodically report on and evaluate the effectiveness of site management agreements on a statewide basis.

History: 1987 c 398 art 7 s 22; 1991 c 265 art 7 s 9; 1993 c 224 art 7 s 7; 1Sp1997 c 4 art 5 s 11; 1998 c 397 art 6 s 124; art 11 s 3; 2000 c 489 art 6 s 6; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 53,54; 2006 c 263 art 7 s 3; 2012 c 239 art 2 s 7; 2014 c 272 art 1 s 29; 1Sp2015 c 3 art 4 s 10



Section 123B.045 — DISTRICT-CREATED SITE-GOVERNED SCHOOLS.

Subdivision 1. Authority. (a) A school board may approve site-governed schools under this section by requesting site-governing school proposals. The request for proposals must include what types of schools or education innovations the board intends to create. A current site may submit a proposal to create a different model for the site if 60 percent or more of the teachers at the site support the proposal. A group of licensed district professionals from one or multiple district sites may submit a proposal. The group submitting the proposal must include parents or other community members in the development of the proposal. A proposal may request approval for a model of a school not included in the request for proposal of the board.

(b) The school board and the applicable bargaining unit representing district employees must enter into memoranda of understanding specifying how applicable sections of current contracts will enable the provisions of subdivision 2, paragraph (a), clauses (7) and (8), to be implemented.

(c) Within 60 days of receipt of the application, the school board shall determine whether to approve, deny, or return the application to the applicants for further information or development.

(d) Upon approval of the proposal, an agreement between the district and the site council shall be developed identifying the powers and duties delegated to the site and outlining the details of the proposal including the provisions of subdivisions 2, 3, and 5. Any powers or duties not specifically delegated to the school site in the agreement remains with the school board.

Subd. 2. Roles and responsibilities of site-governed schools. (a) Site-governed schools approved by the school board have the following autonomy and responsibilities at the discretion of the site:

(1) to create the site-governing council of the school. The council shall include teachers, administrators, parents, students if appropriate, community members, and other representatives of the community as determined by the site-governing council. Teachers may comprise a majority of the site-governing council at the option of a majority of the teachers at the site. The number of members on the site-governing council and the composition shall be included in the proposal approved by the school board;

(2) to determine the leadership model for the site including: selecting a principal, operating as a teacher professional practices model with school leadership functions performed by one or more teachers or administrators at the school or other model determined by the site;

(3) to determine the budget for the site and the allocation and expenditure of the revenue based on provisions of subdivision 3;

(4) to determine the learning model and organization of the school consistent with the application approved by the school board;

(5) to select and develop its curriculum and determine formative and summative assessment practices;

(6) to set policies for the site including student promotion, attendance, discipline, graduation requirements which may exceed the school board standards, and other such rules as approved by the school board consistent with the mission, goals, and learning program of the school site;

(7) to determine the length of the school day and year and employee work rules covered by the terms and conditions of the employment contract;

(8) to select teachers and other staff consistent with current law and collective bargaining agreements and memoranda of understanding provided for in subdivision 1, paragraph (b). At least 70 percent of the teachers must be selected by the site prior to final approval of the agreement. Prior to requesting the district to employ staff not currently employed by the district, the site must first select current district staff including those on requested and unrequested leave as provided for in sections 122A.40 and 122A.41. The school board shall be the legal employer of all staff at the site and all teachers and other staff members of the applicable bargaining units. Teachers and other employees may be required to sign an individual work agreement with the site-governing council committing themselves to the mission and learning program of the school and the requirements of the site-governing council; and

(9) to fulfill other provisions as agreed to by the district and site-governing council.

(b) If a self-governed school created under this section is supervised by a principal, that principal must be licensed, consistent with section 123B.147, subdivision 2.

Subd. 2a. Teacher-governed schools; grants. (a) Consistent with subdivision 1 authorizing a school board to agree to assign certain autonomies and responsibilities to a school site, and subject to a memorandum of understanding between the school board and the exclusive representative of the teachers, a grant program is established to encourage licensed teachers employed at a school site to explore and develop organizational models for teaching and learning; provide curriculum and corresponding formative, interim, and summative assessments; measure and evaluate teacher performance; assign teaching positions and restructure instructional work; provide professional development to support teachers restructuring their work; allocate revenue; assert autonomy and leadership; and pursue other such policies, strategies, and activities for creating teacher-governed schools.

(b) The commissioner, after receiving documentation of the approved agreement between the parties under subdivision 1, paragraph (d), shall award grants on a first-come, first-served basis until appropriated funds are expended according to this paragraph:

(1) a planning grant of up to $50,000 during the first year of the parties' agreement; and

(2) an implementation grant of up to $100,000 during each of the next two years of the parties' agreement.

(c) A grant recipient that terminates an agreement before the end of a school year must return a pro rata portion of the grant to the commissioner, the amount of which the commissioner must determine based upon the number of school days remaining in the school year after the agreement is terminated. Grant recipients are encouraged to seek matching funds or in-kind contributions from nonstate sources to supplement the grant awards.

(d) A school district receiving a grant must transmit to the commissioner in an electronic format and post on its Web site by the end of the school year readily accessible information about recommended best practices based on its experience and progress under this section. The commissioner must make information about these recommended best practices readily available to interested districts and schools throughout Minnesota.

Subd. 3. Revenue to self-governed school. (a) The revenue that shall be allocated by the site includes the general education revenue generated by the students at the site from state, local, and private sources, referendum revenue, federal revenue from the Elementary and Secondary Education Act, Individuals with Disabilities Education Act, Carl Perkins Act, and other federal programs as agreed to by the school board and site council.

(b) The district may retain an administrative fee for managing the federal programs, private revenues, and general administrative functions including school board, superintendent, district legal counsel, finance, accountability and self-governed school contract oversight, facilities maintenance, districtwide special education programs, and other such services as agreed to by the site and school board. The administrative fee shall be included in the agreement.

(c) As part of the agreement, the district may provide specific services for the site and may specify the amount to be paid for each service and retain the revenues for that amount. The formula or procedures for determining the amount of revenue to be allocated to the site each year shall be consistent with this subdivision and incorporated in the site budget annually following a timeline and process that is included in the agreement with the school board. The site is responsible for allocating revenue for all staff at the site and for the other provisions of the agreement with the district board.

(d) All unspent revenue shall be carried over to following years for the sole use of the site.

Subd. 4. Exemption from statutes and rules. Except as outlined in this section, site-governed schools established under this section are exempt from and subject to the same laws and rules as are chartered schools under chapter 124E, except that the schools shall be subject to chapters 13, 13D, and 179A, and sections 122A.40, 122A.41, 122A.50, and 122A.51.

Subd. 5. Performance standards. (a) The school board and the site council shall include in the agreement performance standards and expectations that shall include at least the following:

(1) student achievement targets on multiple indicators including either a growth model or value-added growth model;

(2) the criteria and process to be followed if it is determined that the site failed to comply with district oversight and accountability requirements as outlined in the agreement; and

(3) other performance provisions as agreed to.

(b) All agreements shall be filed with the commissioner. The initial agreement shall be for up to three years, shall be reviewed annually, and may be renewed by the district board for additional terms of up to five years based on the performance of the school.

Subd. 6. Board termination of self-governed school authority. (a) The district board may terminate the agreement for one or more of the following reasons:

(1) failure of the site to meet the provisions specified in the agreement in subdivision 5;

(2) violations of law; or

(3) other good cause shown.

(b) Site-governed schools that are terminated or not renewed for reasons other than cause may request to convert to charter school status as provided for in chapter 124E and, if chartered by the board, shall become the owner of all materials, supplies, and equipment purchased during the period the school was a site-governed school.

History: 2009 c 96 art 2 s 33; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 25 s 31



Section 123B.06 — EVALUATION OF PUPIL GROWTH AND PROGRESS; PERMANENT RECORDS.

Each school district shall provide a testing program for the purpose of measuring pupil growth and for curriculum evaluation, as well as a system for grading and making reports to parents. Each district shall develop an appropriate program of pupil progress and promotion for its elementary, middle, and secondary schools. Each district shall keep accurate and complete individual, permanent, cumulative personal records for all pupils.

History: 1993 c 224 art 12 s 28; 1998 c 397 art 6 s 124



Section 123B.07 — MISSING CHILDREN; VOLUNTARY FINGERPRINTING.

Subdivision 1. Definition. For purposes of this section:

(a) "child" means a person under 18 years old; and

(b) "missing child" means a child who has run away or is otherwise missing from the home or the care, custody, and control of the child's parents, guardian, legal custodian, or other person having responsibility for the child.

Subd. 2. Authority. Each district may develop a fingerprinting program for pupils and children who reside in the district. The principal or chief administrative officer of a nonpublic school may develop a fingerprinting program for pupils of the school. If developed, the program must be developed in conjunction with law enforcement agencies having jurisdiction within the district or the place where the nonpublic school is located. The law enforcement agencies must cooperate fully with the district or the nonpublic school in the development of its fingerprinting program.

Subd. 3. Limitations and procedures. If developed, the fingerprinting program may be developed only for the purpose of assisting in the location and identification of missing children, and must be operated according to the following procedures:

(a) No child may be required to participate in the program.

(b) Before a child may participate in the program, the child's parents, guardian, legal custodian, or other person responsible for the child must authorize the child's participation by signing a form developed by the district or the principal or chief administrative officer of the nonpublic school.

(c) Fingerprinting of children must be done by law enforcement personnel on fingerprint cards provided to the district or nonpublic school by the commissioner of public safety or on fingerprint cards acquired elsewhere.

(d) The school must give the fingerprint card to the child's parents, guardian, legal custodian, or other person responsible for the child. No copy of the fingerprint card may be retained by the law enforcement agency, school, or district.

(e) The child's name, sex, hair and eye color, height, weight, and date and place of birth must be written on the fingerprint card.

Districts and nonpublic schools that develop fingerprinting programs under this section shall offer them on a periodic basis, and shall notify parents, guardians, legal custodians, and residents of the district or communities served by the school of the program and its purpose. Notification may be made by means of memoranda, letters, newspaper articles, or other reasonable means.

Subd. 4. Evidentiary use of fingerprints. Fingerprints of a child obtained pursuant to this section are inadmissible as evidence against the child in any criminal or juvenile court proceeding.

Subd. 5. Other fingerprinting programs unaffected. This section does not apply to fingerprinting programs for children that are provided by private organizations other than nonpublic schools, or governmental entities other than districts.

History: 1Sp1985 c 12 art 7 s 16; 1986 c 444; 1998 c 397 art 6 s 108-110,124



Section 123B.08 — FLAG SCHOOL RECORDS OF MISSING CHILDREN.

Subdivision 1. Flag record upon certain notification. A district must flag the record of a pupil who is currently or was previously enrolled in the district if a law enforcement agency notifies the district of the pupil's disappearance. The flag must be made so that, if a copy of or information regarding the pupil's record is requested, the district is aware that the record is that of a missing pupil.

Subd. 2. District notification when records are requested. When the district provides a copy of the pupil's record or other information concerning the pupil whose record is flagged, the district must notify the law enforcement agency that notified the district of the pupil's disappearance of every inquiry concerning the record. The district must also provide a copy to the law enforcement agency of a written request for information concerning the record.

Subd. 3. Records upon school district transfer. When a pupil transfers from one district to another, the receiving district shall attempt to obtain, within 30 days of the pupil's enrollment, the pupil's record from the district from which the pupil has transferred. If the pupil's parent, custodian, or guardian provides a copy of the pupil's record from the district from which the pupil has transferred, the receiving district must request, within 30 days of the pupil's enrollment, written verification of the pupil's record by contacting the district named on the transferring pupil's record. Information received by a district indicating that the transferring pupil is a missing child must be reported by the district to the department of public safety.

Subd. 4. Data disclosure. Data in this section may be disclosed according to section 13.32, subdivision 3, clause (d).

History: 1991 c 187 s 1; 1998 c 397 art 6 s 111-113,124



Section 123B.09 — BOARDS OF INDEPENDENT SCHOOL DISTRICTS.

Subdivision 1. School board membership. The care, management, and control of independent districts is vested in a board of directors, to be known as the school board. The term of office of a member shall be four years commencing on the first Monday in January and until a successor qualifies. The membership of the board shall consist of six elected directors together with such ex officio member as may be provided by law. The board may submit to the electors at any school election the question whether the board shall consist of seven members. If a majority of those voting on the proposition favor a seven-member board, a seventh member shall be elected at the next election of directors for a four-year term and thereafter the board shall consist of seven members.

Those districts with a seven-member board may submit to the electors at any school election at least 150 days before the next election of three members of the board the question whether the board shall consist of six members. If a majority of those voting on the proposition favor a six-member board instead of a seven-member board, three members instead of four members shall be elected at the next election of the board of directors and thereafter the board shall consist of six members.

Subd. 1a. Sex offender school board ineligibility. A sex offender who has been convicted of an offense for which registration under section 243.166 is required is ineligible to become a candidate for the office of school board member, as defined in subdivision 1. Ineligibility is determined by the registration requirements in effect at the time the offender files for office, not by the registration requirements, if any, that were in effect at the time the offender was convicted.

Subd. 2. School board member training. A member shall receive training in school finance and management developed in consultation with the Minnesota School Boards Association and consistent with section 127A.19. The School Boards Association must make available to each newly elected school board member training in school finance and management consistent with section 127A.19 within 180 days of that member taking office. The program shall be developed in consultation with the department and appropriate representatives of higher education.

Subd. 3. Causes for school board member vacancy. A vacancy in any board occurs when a member (a) dies, (b) resigns, (c) ceases to be a resident of the district, or (d) is unable to serve on such board and attend its meetings for not less than 90 days because of illness or prolonged absence from the district.

Subd. 4. Ill or absent member. A vacancy caused by a member being unable to serve on such board and attend its meetings for not less than 90 days because of illness or prolonged absence from the district, may, after the board has by resolution declared such vacancy to exist, be filled by the board at any regular or special meeting thereof for the remainder of the unexpired term, or until such ill or absent member is again able to resume duties as a member of such board, whichever date is earliest. When the ill or absent member is able to resume duties as a member of the board, the board must by resolution so determine and declare such person to be again a member of the board, and the member appointed by the board to be no longer a member thereof.

Subd. 5. [Repealed, 2015 c 70 art 1 s 63]

Subd. 5a. [Repealed, 2016 c 161 art 2 s 2]

Subd. 5b. Appointments to fill vacancies; special elections. (a) Any vacancy on the board, other than a vacancy described in subdivision 4, must be filled by board appointment at a regular or special meeting. The appointment shall be evidenced by a resolution entered in the minutes and shall be effective 30 days following adoption of the resolution, subject to paragraph (b). If the appointment becomes effective, it shall continue until an election is held under this subdivision. All elections to fill vacancies shall be for the unexpired term. A special election to fill the vacancy must be held no later than the first Tuesday after the first Monday in November following the vacancy. If the vacancy occurs less than 90 days prior to the first Tuesday after the first Monday in November in the year in which the vacancy occurs, the special election must be held no later than the first Tuesday after the first Monday in November of the following calendar year. If the vacancy occurs less than 90 days prior to the first Tuesday after the first Monday in November in the third year of the term, no special election is required.

(b) An appointment made under paragraph (a) shall not be effective if a petition to reject the appointee is filed with the school district clerk. To be valid, a petition to reject an appointee must be signed by a number of eligible voters residing in the district equal to at least five percent of the total number of voters voting in the district at the most recent state general election, and must be filed within 30 days of the board's adoption of the resolution making the appointment. If a valid petition is filed according to the requirements of this paragraph, the appointment by the school board is ineffective and the board must name a new appointee as provided in paragraph (a).

Subd. 6. Meetings. A majority of the voting members of the board shall constitute a quorum. No contract shall be made or authorized, except at a regular meeting of the board or at a special meeting at which all members are present or of which all members have had notice. Special meetings may be called by the chair or clerk or any three members upon notice mailed to each member at least three days prior thereto.

Subd. 7. Policy making. The board shall make, and when deemed advisable, change or repeal rules relating to the organization and management of the board and the duties of its officers.

Subd. 8. Duties. The board must superintend and manage the schools of the district; adopt rules for their organization, government, and instruction; keep registers; and prescribe textbooks and courses of study. The board may enter into an agreement with a postsecondary institution for secondary or postsecondary nonsectarian courses to be taught at a secondary school, nonsectarian postsecondary institution, or another location.

Subd. 9. Removing board members. The board may remove, for proper cause, any member or officer of the board and fill the vacancy; but such removal must be by a concurrent vote of at least four members, at a meeting of whose time, place, and object the charged member has been duly notified, with the reasons for such proposed removal and after an opportunity to be heard in defense against the removal.

Subd. 10. Publishing proceedings. The board must cause its official proceedings to be published once in the official newspaper of the district. Such publication shall be made within 30 days of the meeting at which such proceedings occurred. If the board determines that publication of a summary of the proceedings would adequately inform the public of the substance of the proceedings, the board may direct that only a summary be published, conforming to the requirements of section 331A.01, subdivision 10.

Subd. 11. Mailing summary of proceedings. If a board of a district that has no newspaper with its known office of issue or a secondary office located within the boundaries of the district and no newspaper that is distributed to more than one-third of the residences in the district determines that mailing a summary of its proceedings would be more economical than publication of the proceedings and that it would adequately inform the public, it may mail a summary of its proceedings to each residence in the district that can be identified as a homestead from the property tax records and to each other residence in the district that the board can identify. The county must make the property tax records available to the board for this purpose. The board must keep a copy of the summary of the proceedings as part of its records. The decision of a board to mail summaries, rather than publish the proceedings under this subdivision shall be presumed valid, subject to challenge by a court action.

Subd. 12. Board to fix compensation. The clerk, treasurer, and superintendent of any district shall receive such compensation as may be fixed by the board. Unless otherwise provided by law, the other members of the board shall also receive such compensation as may be fixed by the board. All members of the board may receive reimbursement for transportation at the rate provided for in section 471.665. No board member or school district employee shall receive any compensation or benefits based on incentives or other money provided to the school district by or from a source of group insurance coverage referenced in section 471.6161, subdivision 1, except for a refund provided under section 123B.75, subdivision 10, or a wellness plan that is mutually agreed upon by the district and the exclusive representatives of employees.

History: Ex1959 c 71 art 4 s 15; 1965 c 434 s 1; 1967 c 176 s 2; 1967 c 713 s 1; 1973 c 263 s 1,2; 1973 c 690 s 1; 1974 c 82 s 1,2; 1975 c 162 s 24; 1983 c 314 art 7 s 16,17; 1984 c 543 s 6; 1985 c 122 s 1; 1986 c 444; 1987 c 42 s 1; 1987 c 266 art 2 s 9; 1989 c 329 art 9 s 7; 1990 c 562 art 7 s 3; art 8 s 20; 1992 c 499 art 9 s 2; 1993 c 224 art 7 s 6; 1993 c 374 s 17; 1994 c 646 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 45-53,124; art 11 s 3; 1999 c 101 s 1; 2000 c 467 s 4; 2014 c 279 s 3; 2015 c 70 art 1 s 1,2; 2016 c 161 art 2 s 1



Section 123B.10 — PUBLICATION OF FINANCIAL INFORMATION.

Subdivision 1. Budgets; form of notification. (a) Every board must publish revenue and expenditure budgets for the current year and the actual revenues, expenditures, fund balances for the prior year and projected fund balances for the current year in a form prescribed by the commissioner within one week of the acceptance of the final audit by the board, or November 30, whichever is earlier. The forms prescribed must be designed so that year to year comparisons of revenue, expenditures and fund balances can be made.

(b) A school board annually must notify the public of its revenue, expenditures, fund balances, and other relevant budget information. The board must post the materials in a conspicuous place on the district's official Web site, including a link to the district's school report card on the Department of Education's Web site, and publish a summary of the information and the address of the district's official Web site where the information can be found in a qualified newspaper of general circulation in the district.

Subd. 2. Debt summary. The board must also publish at the same time a summary of bonds outstanding, paid, and sold; a summary of orders not paid for want of funds; certificates of indebtedness for the year ending June 30; the statutory operating debt of the district as defined and certified pursuant to section 123B.81; and the balance amount of the reserved fund balance reserve account for purposes of statutory operating debt reduction established pursuant to sections 126C.40 to 126C.45, 126C.48, and 124D.22.

Subd. 3. Budget inspection. A statement must be included in the publication that the complete budget in detail may be inspected by any resident of the district upon request to the chief school administrator.

Subd. 4. Cost per pupil. The board must also publish at the same time the average cost per pupil in average daily membership educated in that district in the preceding year. This computation must be made exclusive of debt service or capital outlay costs.

History: 1969 c 1011 s 1-3; 1971 c 690 s 1; 1977 c 447 art 7 s 17-19; 1984 c 543 s 7; 1Sp1986 c 1 art 9 s 1; 1987 c 398 art 7 s 42; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 13 s 28; art 14 s 7; 1993 c 374 s 24; 1995 c 212 art 4 s 64; 1998 c 397 art 6 s 106,124; art 11 s 3; 2006 c 263 art 4 s 1; 2007 c 146 art 5 s 1; 2009 c 88 art 3 s 1; 2009 c 96 art 5 s 1



Section 123B.11 — IMPREST CASH FUNDS.

Subdivision 1. Imprest fund. The board may establish one or more imprest funds for the payment in cash of any proper claim against the district which it is impractical to pay in any other manner, except that no claim for salary or personal expenses of a district officer or employee shall be paid from such funds. The board must appoint a custodian of each such fund who shall be responsible for its safekeeping and disbursement according to law. Money for the operation of such fund shall be secured by a transfer from the general fund. A claim itemizing all the various demands for which disbursements have been made from the fund must be presented to the board at the next board meeting after the disbursements have been made. The board must act upon it as in the case of other claims and an order shall be issued to the custodian for the amount allowed. The custodian shall use the proceeds of the order to replenish the fund. If the board fails to approve the claim in full for any sufficient reason, the custodian shall be personally responsible for the difference.

Subd. 2. Advances. The board may authorize an imprest fund for the purpose of advancing money to officers or employees to pay the actual and necessary expenses of such officer or employee in attending meetings outside of the district. The board must appoint a custodian of such fund who shall be responsible for its safekeeping and disbursement according to law. At the first regular meeting of the board after such meeting, the custodian shall submit an itemized claim for the actual and necessary expenses incurred and paid. The board must act upon it as in the case of other claims and an order shall be issued to the custodian for the amount allowed. The custodian shall use the proceeds of the order to repay the amount advanced from the fund and make final settlement with the officer or employee. As an alternative the board may authorize travel advances if control is maintained by use of a travel advance account, the balance of which is supported by names of employees to whom money has been advanced.

History: 1969 c 631 s 1; 1977 c 447 art 7 s 16; 1986 c 444; 1998 c 397 art 6 s 54,124



Section 123B.12 — INSUFFICIENT FUNDS TO PAY ORDERS.

(a) In the event that a district or a cooperative unit defined in section 123A.24, subdivision 2, has insufficient funds to pay its usual lawful current obligations, subject to section 471.69, the board may enter into agreements with banks or any person to take its orders. Any order drawn, after having been presented to the treasurer for payment and not paid for want of funds shall be endorsed by the treasurer by putting on the back thereof the words "not paid for want of funds," giving the date of endorsement and signed by the treasurer. A record of such presentment, nonpayment and endorsement shall be made by the treasurer. The treasurer shall serve a written notice upon the payee or the payee's assignee, personally, or by mail, when the treasurer is prepared to pay such orders. The notice may be directed to the payee or the payee's assignee at the address given in writing by such payee or assignee to such treasurer, at any time prior to the service of such notice. No order shall draw any interest if such address is not given when the same is unknown to the treasurer, and no order shall draw any interest after the service of such notice.

(b) A district may enter, subject to section 471.69, into a line of credit agreement with a financial institution. The amount of credit available must not exceed 95 percent of average expenditure per month of operating expenditures in the previous fiscal year. Any amount advanced must be repaid no later than 45 days after the day of advancement.

History: Ex1959 c 71 art 5 s 6; 1965 c 69 s 2; 1967 c 761 s 1; 1986 c 444; 1Sp1995 c 3 art 1 s 6; 1998 c 397 art 6 s 114,124; art 11 s 3



Section 123B.13 — LAND IN SETTLEMENT OF CLAIM AGAINST SURETY.

Subdivision 1. Power of board to accept. When any district now has or asserts any claim or judgment against any sureties on the bonds of any depository of its funds for the failure of any such depository to account for or pay over any such funds and the board or other governing body of the district determines that the claim or judgment, or some part thereof, is not collectible in cash, then any such board or governing body may by resolution determine to accept and receive, in complete or partial satisfaction or settlement of any such claim or judgment, lands or interest therein within this state and may acquire the same for and in the name of such district either by deed or deeds of conveyance from the owners, or as purchaser at execution sale or sales under any such judgment.

Subd. 2. Title to be held by district. The district must hold title to lands or interests so acquired. The district must sell each tract or portion as soon as there may be realized the fair value as determined by such board. Any such sale may be authorized by resolution of the board, and may be made for cash, or for part cash and the deferred balance secured by contract for deed or purchase money mortgage, on such terms as the board approves. Conveyances, contracts, or other instruments evidencing any sale shall be executed by the chair and the clerk of the board. Lands so acquired and held for resale shall be deemed public lands used for exclusively public purposes and as such shall be exempt from taxation.

History: Ex1959 c 71 art 5 s 7; 1986 c 444; 1998 c 397 art 6 s 115,124



Section 123B.14 — OFFICERS OF INDEPENDENT SCHOOL DISTRICTS.

Subdivision 1. Officer selection. On the first Monday of January of each year, or as soon thereafter as practicable, the board must meet and organize by selecting a chair, clerk, and a treasurer, who shall hold their offices for one year and until their successors are selected and qualify. The persons who perform the duties of the clerk and treasurer need not be members of the board and the board by resolution may combine the duties of the offices of clerk and treasurer in a single person in the Office of Business Affairs. They may appoint a superintendent who shall be ex officio a member of the board, but not entitled to vote therein.

Subd. 2. Chair. The chair when present shall preside at all meetings of the board, countersign all orders upon the treasurer for claims allowed by the board, represent the district in all actions and perform all the duties usually incumbent on such officer. In case of absence, inability, or refusal of the clerk to draw orders for the payment of money authorized by a vote of the majority of the board to be paid, the orders may be drawn by the chair, and paid by the treasurer. A statement of the orders drawn, with a copy of such orders, shall be delivered to the clerk by the treasurer, or the office of the clerk may be declared vacant by the chair and treasurer and filled by appointment.

Subd. 3. Official depository. (a) The treasurer shall deposit the funds of the district in the official depository.

(b) In addition to the authority for deposit of district money pursuant to paragraph (a) or other provisions of this chapter, the treasurer may deposit district money in the official depository in accordance with the following conditions:

(1) The official depository is authorized by the treasurer to (i) arrange for the redeposit of the money into deposit accounts in one or more banks, savings and loan associations, or credit unions that are located in the United States, and (ii) serve as custodian for the district with respect to the money redeposited into such accounts.

(2) The full amount of the redeposited district funds, plus accrued interest, if any, must be insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Any entity serving as subcustodian for the official depository shall have had at least five years of general custodial experience.

Subd. 4. Treasurer reports. The treasurer shall make all reports which may be called for by the board and perform all duties usually incumbent on such officer.

Subd. 5. Insufficient funds. In the event that valid orders are presented to the treasurer for payment, and there are insufficient funds on hand to pay them, the treasurer shall receive, endorse and process them in accordance with section 123B.12.

Subd. 6. Performance bond. When the duty devolves upon any person employed by a board to receive money and pay it over to the treasurer of the district, the district must require a bond from such person and pay all premiums therefor. The amount of each bond shall be fixed by the board and the bond approved by it. The bond must be not less than $500 conditioned for the faithful performance of the duty and be filed with the clerk. In lieu of individual bonds, the district may prescribe and keep in effect a schedule or position insurance policy or blanket bond in such aggregate amount as the district determines, insuring the fidelity of such persons in the amount of not less than $500 for each such person.

Subd. 7. Clerk records. The clerk shall keep a record of all meetings of the district and the board in books provided by the district for that purpose. The clerk shall, within three days after an election, notify all persons elected of their election. By September 15 of each year the clerk shall file with the board a report of the revenues, expenditures and balances in each fund for the preceding fiscal year. The report together with vouchers and supporting documents shall subsequently be examined by a public accountant or the state auditor, either of whom shall be paid by the district, as provided in section 123B.77, subdivision 3. The board shall by resolution approve the report or require a further or amended report. By September 15 of each year, the clerk shall make and transmit to the commissioner certified reports, showing:

(1) the revenues and expenditures in detail, and such other financial information required by law, rule, or as may be called for by the commissioner;

(2) the length of school term and the enrollment and attendance by grades; and

(3) such other items of information as may be called for by the commissioner.

The clerk shall enter in the clerk's record book copies of all reports and of the teachers' term reports, as they appear in the registers, and of the proceedings of any meeting as furnished by the clerk pro tem, and keep an itemized account of all the expenses of the district. The clerk shall furnish to the auditor of the proper county, by September 30 of each year, an attested copy of the clerk's record, showing the amount of proposed property tax voted by the district or the board for school purposes; draw and sign all orders upon the treasurer for the payment of money for bills allowed by the board for salaries of officers and for teachers' wages and all claims, to be countersigned by the chair. Such orders must state the consideration, payee, and the fund and the clerk shall take a receipt therefor. Teachers' wages shall have preference in the order in which they become due, and no money applicable for teachers' wages shall be used for any other purpose, nor shall teachers' wages be paid from any fund except that raised or apportioned for that purpose.

History: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 6 s 16; 2000 c 254 s 9; 1Sp2003 c 9 art 2 s 13; 2009 c 96 art 5 s 2; 2012 c 209 s 1



Section 123B.143 — SUPERINTENDENT.

Subdivision 1. Contract; duties. All districts maintaining a classified secondary school must employ a superintendent who shall be an ex officio nonvoting member of the school board. The authority for selection and employment of a superintendent must be vested in the board in all cases. An individual employed by a board as a superintendent shall have an initial employment contract for a period of time no longer than three years from the date of employment. Any subsequent employment contract must not exceed a period of three years. A board, at its discretion, may or may not renew an employment contract. A board must not, by action or inaction, extend the duration of an existing employment contract. Beginning 365 days prior to the expiration date of an existing employment contract, a board may negotiate and enter into a subsequent employment contract to take effect upon the expiration of the existing contract. A subsequent contract must be contingent upon the employee completing the terms of an existing contract. If a contract between a board and a superintendent is terminated prior to the date specified in the contract, the board may not enter into another superintendent contract with that same individual that has a term that extends beyond the date specified in the terminated contract. A board may terminate a superintendent during the term of an employment contract for any of the grounds specified in section 122A.40, subdivision 9 or 13. A superintendent shall not rely upon an employment contract with a board to assert any other continuing contract rights in the position of superintendent under section 122A.40. Notwithstanding the provisions of sections 122A.40, subdivision 10 or 11, 123A.32, 123A.75, or any other law to the contrary, no individual shall have a right to employment as a superintendent based on order of employment in any district. If two or more districts enter into an agreement for the purchase or sharing of the services of a superintendent, the contracting districts have the absolute right to select one of the individuals employed to serve as superintendent in one of the contracting districts and no individual has a right to employment as the superintendent to provide all or part of the services based on order of employment in a contracting district. The superintendent of a district shall perform the following:

(1) visit and supervise the schools in the district, report and make recommendations about their condition when advisable or on request by the board;

(2) recommend to the board employment and dismissal of teachers;

(3) annually evaluate each school principal assigned responsibility for supervising a school building within the district, consistent with section 123B.147, subdivision 3, paragraph (b);

(4) superintend school grading practices and examinations for promotions;

(5) make reports required by the commissioner; and

(6) perform other duties prescribed by the board.

Subd. 2. Disclose past buyouts or contract is void. (a) For the purposes of paragraph (b), a "buyout agreement" is any agreement under which a person employed as a superintendent left the position before the term of the contract was over and received a sum of money, something else of value, or the right to something of value for some purpose other than performing the services of a superintendent.

(b) Before a person may enter into a superintendent's contract with a board, the candidate shall disclose in writing the existence and terms of any previous buyout agreement, including amounts and the purpose for the payments, relating to a superintendent's contract with another board. A disclosure made under this paragraph is public data.

(c) The superintendent's contract of a person who fails to make a timely disclosure under paragraph (b) is void.

History: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 6 s 16; 2000 c 489 art 6 s 8; 1Sp2001 c 6 art 1 s 5; 2007 c 146 art 2 s 16; 2009 c 96 art 2 s 34; 1Sp2011 c 11 art 2 s 21



Section 123B.147 — PRINCIPALS.

Subdivision 1. Supervision of school building. Each public school building, as defined by section 120A.05, subdivisions 9, 11, and 13, in an independent district may be under the supervision of a principal who is assigned to that responsibility by the board of education in that district upon the recommendation of the superintendent of schools of that district. If pupils in kindergarten through grade 12 attend school in one building, one principal may supervise the building.

Subd. 2. Valid license required. Each principal assigned the responsibility for the supervision of a school building shall hold a valid license in the assigned position of supervision and administration as established by the rules of the commissioner of education.

Subd. 3. Duties; evaluation. (a) The principal shall provide administrative, supervisory, and instructional leadership services, under the supervision of the superintendent of schools of the district and according to the policies, rules, and regulations of the school board, for the planning, management, operation, and evaluation of the education program of the building or buildings to which the principal is assigned.

(b) To enhance a principal's leadership skills and support and improve teaching practices, school performance, and student achievement for diverse student populations, including at-risk students, children with disabilities, English learners, and gifted students, among others, a district must develop and implement a performance-based system for annually evaluating school principals assigned to supervise a school building within the district. The evaluation must be designed to improve teaching and learning by supporting the principal in shaping the school's professional environment and developing teacher quality, performance, and effectiveness. The annual evaluation must:

(1) support and improve a principal's instructional leadership, organizational management, and professional development, and strengthen the principal's capacity in the areas of instruction, supervision, evaluation, and teacher development;

(2) include formative and summative evaluations based on multiple measures of student progress toward career and college readiness;

(3) be consistent with a principal's job description, a district's long-term plans and goals, and the principal's own professional multiyear growth plans and goals, all of which must support the principal's leadership behaviors and practices, rigorous curriculum, school performance, and high-quality instruction;

(4) include on-the-job observations and previous evaluations;

(5) allow surveys to help identify a principal's effectiveness, leadership skills and processes, and strengths and weaknesses in exercising leadership in pursuit of school success;

(6) use longitudinal data on student academic growth as 35 percent of the evaluation and incorporate district achievement goals and targets;

(7) be linked to professional development that emphasizes improved teaching and learning, curriculum and instruction, student learning, and a collaborative professional culture; and

(8) for principals not meeting standards of professional practice or other criteria under this subdivision, implement a plan to improve the principal's performance and specify the procedure and consequence if the principal's performance is not improved.

The provisions of this paragraph are intended to provide districts with sufficient flexibility to accommodate district needs and goals related to developing, supporting, and evaluating principals.

History: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 16; 2003 c 130 s 12; 1Sp2011 c 11 art 2 s 22; 2012 c 239 art 2 s 8; 2014 c 272 art 1 s 30



Section 123B.19 — FAILURE OF AUDITOR TO REPORT.

Any county auditor who shall fail to make to the commissioner any report of apportionment required by law shall forfeit, for the benefit of the school fund of the county, the sum of $50.

History: Ex1959 c 71 art 8 s 13; 1998 c 397 art 6 s 124



Section 123B.195 — BOARD MEMBERS' RIGHT TO EMPLOYMENT.

Notwithstanding section 471.88, subdivision 5, a school board member may be newly employed or may continue to be employed by a school district as an employee only if there is a reasonable expectation at the beginning of the fiscal year or at the time the contract is entered into or extended that the amount to be earned by that officer under that contract or employment relationship will not exceed $8,000 in that fiscal year. Notwithstanding section 122A.40 or 122A.41 or other law, if the officer does not receive majority approval to be initially employed or to continue in employment at a meeting at which all board members are present, that employment is immediately terminated and that officer has no further rights to employment while serving as a school board member in the district.

History: 1961 c 651 s 1; 1965 c 806 s 1-4; 1969 c 26 s 1; 1973 c 123 art 5 s 7; 1977 c 55 s 1-3; 1978 c 651 s 1; 1979 c 20 s 1; 1986 c 399 art 2 s 38-40; 1986 c 400 s 38-40; 1986 c 444; 1Sp1986 c 3 art 2 s 41; 1991 c 65 s 1,2; 1992 c 380 s 7; 1992 c 522 s 42,43; 1993 c 224 art 9 s 43; 1996 c 471 art 7 s 18; 1998 c 269 s 1; 1998 c 397 art 11 s 3; 1999 c 241 art 6 s 3; 2004 c 294 art 2 s 12



Section 123B.20 — DEALING IN SCHOOL SUPPLIES.

Except as provided for in sections 471.87 and 471.88, no teacher in the public schools, nor any state, county, town, city, or district school officer, including any superintendent of schools, or any member of any school board, nor any person connected with the public school system in any capacity, shall be interested directly or indirectly in the sale, proceeds, or profits of any book, apparatus, or furniture used, or to be used, in any school with which the person is connected in any official capacity. Any person violating any of the provisions of this section shall forfeit not less than $50, nor more than $200 for each such offense. This section shall not apply to a person who may have an interest in the sale of any book of which that person is the author. Nothing in this section shall prohibit the spouse of an employee or officer covered by this section from contracting with the school district for the sale or lease of books, apparatus, furniture, or other supplies to be used in a school with which the employee or officer is connected in any official capacity, as long as the employee's or officer's position does not involve approving contracts for supplies and the school board unanimously approves the transaction.

History: Ex1959 c 71 art 8 s 15; 1973 c 121 s 1; 1986 c 444; 1993 c 224 art 9 s 36; 1998 c 397 art 6 s 124



Section 123B.21 — DUTY OF OFFICERS TO REPORT VIOLATIONS OF LAW.

Every officer to whom reports are required by law to be made and for the failure to make which a penalty or fine or forfeiture is provided, shall give immediate written notice of such failure to the delinquent and to the proper county attorney. Such county attorney shall thereupon institute proper proceedings to collect such penalty, fine, or forfeiture. Upon complaint of the district superintendent, or when it comes to the attorney's knowledge that any school officer has violated any provision of law for which violation a penalty, fine or forfeiture is provided, such attorney shall institute like proceedings.

History: Ex1959 c 71 art 8 s 16; 1975 c 162 s 35; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.22 — COMBINATION TO CONTROL PRICES.

If at any time any publisher shall enter into any understanding, agreement, or combination to control the prices or to restrict competition in the adoption or sale of school books, each and every contract made by the publisher shall thereupon become null and void at the option of the other parties thereto.

History: Ex1959 c 71 art 8 s 21; 1980 c 609 art 6 s 32; 1998 c 397 art 6 s 124



Section 123B.23 — LIABILITY INSURANCE; OFFICERS AND EMPLOYEES.

The governing body of any independent school district may procure insurance against liability of the district or of its officers and employees for damages resulting from wrongful acts and omissions of the district and its officers and employees, whether the acts or omissions relate to governmental or proprietary functions of the district. Insofar as this insurance relates to governmental functions of the district, the policy of insurance shall contain a provision requiring the insurance company to waive the defense of governmental immunity up to the limits of the policy unless the district consents to the assertion of that defense.

History: Ex1959 c 71 art 4 s 23; 1998 c 397 art 6 s 101,124



Section 123B.24 — LEGAL ACTIONS BY DISTRICTS.

Any board may prosecute actions in the name of the district in the following cases:

(1) On a contract made with the district, or with the board in its official capacity;

(2) To enforce a liability, or a duty enjoined by law, in its favor or in favor of the district;

(3) To recover a penalty or forfeiture given by law to it or to the district; or

(4) To recover damages for an injury to the rights or property of the district.

History: Ex1959 c 71 art 8 s 2; 1998 c 397 art 6 s 120,124



Section 123B.25 — LEGAL ACTIONS AGAINST DISTRICTS AND TEACHERS.

(a) An action may be brought against any district, either upon a contract made with the district or its board, in its official capacity and within the scope of its authority, or for an injury to the rights of the plaintiff arising from some act or omission of such board. The action may be brought against the district even if the members of the board making the contract, or guilty of the act or omission complained of, are no longer in office.

(b) Upon written request of the teacher involved, any district, however organized, must provide legal counsel for any school teacher against whom claim is made or action is brought for recovery of damages in any tort action involving physical injury to any person or property or for wrongful death arising out of or in connection with the employment of such teacher with the district. The choice of legal counsel shall be made only after consultation with the teacher. Provision of counsel under this paragraph shall not be construed to render the district liable for its torts, except as otherwise provided by law; or for reimbursement of costs of counsel provided to the teacher pursuant to the contract obligation of another or otherwise than under this paragraph; or for payment of any judgments or any other costs or disbursements in connection with a judgment where the judgment, cost or disbursement is against the teacher and not against the school district.

(c) It is a defense to a civil action for damages against a school official, as defined in section 609.2231, subdivision 5, to prove that the force used by the official was reasonable, was in the exercise of lawful authority, and was necessary under the circumstances to restrain the pupil or to prevent bodily harm or death to another.

History: Ex1959 c 71 art 8 s 3; 1965 c 165 s 1; 1975 c 162 s 41; 1990 c 555 s 7; 1994 c 647 art 9 s 12; 1998 c 397 art 6 s 121,124



Section 123B.28 — RECORDS AS EVIDENCE.

The records of all districts and boards and all transcripts thereof, or any part thereof, certified by the clerk or other officer having custody of the records or transcripts, shall be prima facie evidence of the facts stated in the records or transcripts. All records, books, and papers of the district or board shall be subject to the inspection of any voter of the district.

History: Ex1959 c 71 art 4 s 32; 1998 c 397 art 6 s 104,124



Section 123B.29 — SALE AT AUCTION.

Notwithstanding sections 123B.52, subdivision 1, 471.345 or any other law, the board of a school district or of a cooperative center for vocational education may, in lieu of advertising for bids, sell at public auction to the highest responsible bidder a building constructed or to be constructed by a secondary or postsecondary school student or class as a school assignment. A board shall publish notice of a sale at least two weeks before the sale in the official newspaper of the district, or in the case of a cooperative center, in the official newspapers of each of the member districts, and may, at its discretion, publish additional notice in the official paper or elsewhere. A building may be withdrawn from sale prior to the completion of the sale unless the auction has been announced to be without reserve. If the sale is made at public auction, a duly licensed auctioneer must be retained to conduct the sale. The auctioneer shall be paid from the proceeds of the sale or from any funds available to the board which are not otherwise restricted or encumbered.

History: 1979 c 110 s 1; 1998 c 397 art 6 s 105,124; art 11 s 3



Section 123B.30 — IMPROPER CLASSIFICATION OF PUPILS.

No district shall classify its pupils with reference to race, color, social position, or nationality, nor separate its pupils into different schools or departments upon any of such grounds. Any district so classifying or separating any of its pupils, or denying school privileges to any of its pupils upon any such ground shall forfeit its share in all apportioned school funds for any apportionment period in which such classification, separation, or exclusion shall occur or continue. The state commissioner upon notice to the offending district and upon proof of the violation of the provisions of this section, shall withhold in the semiannual apportionment the share of such district and the county auditor shall thereupon exclude such district from the apportionment for such period.

History: Ex1959 c 71 art 8 s 8; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.31 — LIMITATION OF SECTIONS.

Material contained in sections 120A.22, subdivision 1a, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1 to 15 and 17 to 20, 123B.09, 123B.11, 123B.14, 123B.143, 123B.147, 123B.23, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51, unless expressly stated otherwise, relates only to independent school districts.

History: Ex1959 c 71 art 4 s 24; 1980 c 509 s 32; 1989 c 209 art 2 s 1; 1998 c 397 art 11 s 3; 2000 c 254 s 10; 2000 c 489 art 10 s 21



Section 123B.34 — MINNESOTA PUBLIC SCHOOL FEE LAW, CITATION.

Sections 123B.34 to 123B.39 may be cited as the "Minnesota Public School Fee Law."

History: 1974 c 561 s 1; 1998 c 397 art 1 s 58; art 11 s 3



Section 123B.35 — GENERAL POLICY.

It is the policy of the state of Minnesota that public school education shall be free and no pupil shall be denied an education because of economic inability to furnish educational books and supplies necessary to complete educational requirements necessary for graduation. Any practice leading to suspension, coercion, exclusion, withholding of grades or diplomas, or discriminatory action based upon nonpayment of fees denies pupils their right to equal protection and entitled privileges. It is recognized that school boards do have the right to accept voluntary contributions, to make certain charges and to establish fees in areas considered extra curricular, noncurricular or supplementary to the requirements for the successful completion of a class or educational program, and to waive those fees under certain circumstances. No public school board may require, except as authorized by sections 123B.36 and 123B.38, the payment of fees.

History: 1974 c 561 s 2; 1998 c 397 art 1 s 58; art 11 s 3; 2010 c 333 art 2 s 5



Section 123B.36 — AUTHORIZED FEES.

Subdivision 1. School boards may require fees. (a) For purposes of this subdivision, "home school" means a home school as defined in sections 120A.22 and 120A.24 with five or fewer students receiving instruction.

(b) A school board is authorized to require payment of fees in the following areas:

(1) in any program where the resultant product, in excess of minimum requirements and at the pupil's option, becomes the personal property of the pupil;

(2) admission fees or charges for extracurricular activities, where attendance is optional and where the admission fees or charges a student must pay to attend or participate in an extracurricular activity is the same for all students, regardless of whether the student is enrolled in a public or a home school;

(3) a security deposit for the return of materials, supplies, or equipment;

(4) personal physical education and athletic equipment and apparel, although any pupil may personally provide it if it meets reasonable requirements and standards relating to health and safety established by the board;

(5) items of personal use or products that a student has an option to purchase such as student publications, class rings, annuals, and graduation announcements;

(6) fees specifically permitted by any other statute, including but not limited to section 171.05, subdivision 2; provided (i) driver education fees do not exceed the actual cost to the school and school district of providing driver education, and (ii) the driver education courses are open to enrollment to persons between the ages of 15 and 18 who reside or attend school in the school district;

(7) field trips considered supplementary to a district educational program;

(8) any authorized voluntary student health and accident benefit plan;

(9) for the use of musical instruments owned or rented by the district, a reasonable rental fee not to exceed either the rental cost to the district or the annual depreciation plus the actual annual maintenance cost for each instrument;

(10) transportation of pupils to and from extracurricular activities conducted at locations other than school, where attendance is optional;

(11) transportation to and from school of pupils living within two miles from school and all other transportation services not required by law. If a district charges fees for transportation of pupils, it must establish guidelines for that transportation to ensure that no pupil is denied transportation solely because of inability to pay;

(12) motorcycle classroom education courses conducted outside of regular school hours; provided the charge must not exceed the actual cost of these courses to the school district;

(13) transportation to and from postsecondary institutions for pupils enrolled under the postsecondary enrollment options program under section 123B.88, subdivision 22. Fees collected for this service must be reasonable and must be used to reduce the cost of operating the route. Families who qualify for mileage reimbursement under section 124D.09, subdivision 22, may use their state mileage reimbursement to pay this fee. If no fee is charged, districts must allocate costs based on the number of pupils riding the route.

Subd. 2. Students to furnish certain items. Students may be required to furnish personal or consumable items including pencils, paper, pens, erasers and notebooks.

Subd. 3. Students to provide for certain transportation. Students may be required to furnish their own transportation to and from an instructional community-based employment station that is part of an approved occupational experience secondary vocational program. As an alternative, a board may require the payment of reasonable fees for transportation to and from these instructional community-based employment stations. This subdivision only applies to students who receive remuneration for their participation in these programs.

Subd. 4. School uniforms. Notwithstanding section 123B.37, a board may require students to furnish or purchase clothing that constitutes a school uniform if the board has adopted a uniform requirement or program for the student's school. In adopting a uniform requirement, the board shall promote student, staff, parent, and community involvement in the program and account for the financial ability of students to purchase uniforms.

Subd. 5. School store permitted. Sections 123B.34 to 123B.39 may not preclude the operation of a school store where pupils may purchase school supplies and materials.

Subd. 6. Waiver of student fees. (a) A board may waive any deposit or fee for any pupil whose parent is serving in, or within the past year has served in, active military service as defined under section 190.05.

(b) A board may waive any deposit or fee if any pupil or the pupil's parent or guardian is unable to pay it.

History: 1974 c 561 s 3; 1976 c 271 s 19; 1978 c 764 s 7; 1986 c 444; 1988 c 718 art 2 s 1; 1990 c 562 art 2 s 1; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 2 s 2; 1995 c 226 art 3 s 5; 1996 c 412 art 2 s 4; 1998 c 388 s 1; 1998 c 397 art 1 s 46-50,58; art 11 s 3; 1998 c 398 art 5 s 5; 1999 c 241 art 5 s 5; 1Sp2001 c 6 art 1 s 6; 2010 c 333 art 2 s 6



Section 123B.37 — PROHIBITED FEES.

Subdivision 1. Boards shall not charge certain fees. (a) A board is not authorized to charge fees in the following areas:

(1) textbooks, workbooks, art materials, laboratory supplies, towels;

(2) supplies necessary for participation in any instructional course except as authorized in sections 123B.36 and 123B.38;

(3) field trips that are required as a part of a basic education program or course;

(4) graduation caps, gowns, any specific form of dress necessary for any educational program, and diplomas;

(5) instructional costs for necessary school personnel employed in any course or educational program required for graduation;

(6) library books required to be utilized for any educational course or program;

(7) admission fees, dues, or fees for any activity the pupil is required to attend;

(8) any admission or examination cost for any required educational course or program;

(9) locker rentals;

(10) transportation to and from school of pupils living two miles or more from school.

(b) Notwithstanding paragraph (a), clauses (1) and (6), a board may charge fees for textbooks, workbooks, and library books, lost or destroyed by students. The board must annually notify parents or guardians and students about its policy to charge a fee under this paragraph.

Subd. 2. Boards shall not withhold grades or diplomas for nonpayment of student fees. No pupil's rights or privileges, including the receipt of grades or diplomas may be denied or abridged for nonpayment of fees; but this provision does not prohibit a district from maintaining any action provided by law for the collection of fees authorized by sections 123B.36 and 123B.38.

History: 1974 c 561 s 4; 1976 c 271 s 20; 1988 c 718 art 2 s 2; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 9 s 5; 1996 c 412 art 2 s 5; 1998 c 397 art 1 s 51,58; art 11 s 3; 1Sp2001 c 6 art 1 s 7



Section 123B.38 — HEARING.

Before the initiation of any fee not authorized or prohibited by sections 123B.36 and 123B.37, the local board must hold a public hearing within the district upon three weeks published notice in the district's official newspaper, or such notice as is otherwise required for a regular board meeting given three weeks before the hearing on the proposed adoption of the policy.

History: 1974 c 561 s 5; 1982 c 424 s 130; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1993 c 224 art 13 s 3; 1994 c 465 art 3 s 64; 1Sp1995 c 3 art 9 s 6; 1998 c 397 art 1 s 52,58; art 11 s 3



Section 123B.39 — POSTSECONDARY INSTRUCTIONAL PROGRAMS.

Sections 123B.34 to 123B.39 may not be construed to prohibit a board from charging reasonable fees for goods and services provided in connection with any postsecondary instructional program, including but not limited to vocational technical, veteran farmer cooperative training, and community education programs, and continuing education and evening school programs other than those conducted pursuant to section 124D.52.

History: 1974 c 561 s 6; 1975 c 432 s 11; 1980 c 609 art 4 s 22; 1998 c 397 art 1 s 53,58; art 11 s 3



Section 123B.40 — DECLARATION OF POLICY.

It is the intent of the legislature to provide for distribution of educational aids such as textbooks, standardized tests and pupil support services so that every school pupil in the state will share equitably in education benefits and therefore further assure all Minnesota pupils and their parents freedom of choice in education.

History: 1975 c 396 s 1; 1978 c 733 s 2; 1998 c 397 art 7 s 164



Section 123B.41 — DEFINITIONS.

Subdivision 1. Application. As used in sections 123B.40 to 123B.48, the terms defined in this section shall have the meanings ascribed to them.

Subd. 2. Textbook. (a) "Textbook" means any book or book substitute, including electronic books as well as other printed materials delivered electronically, which a pupil uses as a text or text substitute in a particular class or program in the school regularly attended and a copy of which is expected to be available for the individual use of each pupil in this class or program.

(b) For purposes of calculating the annual nonpublic pupil aid entitlement for textbooks, the term shall be limited to books, workbooks, or manuals, whether bound or in loose-leaf form, as well as electronic books and other printed materials delivered electronically, intended for use as a principal source of study material for a given class or a group of students.

(c) For purposes of sections 123B.40 to 123B.48, the terms "textbook" and "software or other educational technology" include only such secular, neutral, and nonideological materials as are available, used by, or of benefit to Minnesota public school pupils.

Subd. 3. Standardized tests. "Standardized tests" means standardized tests and scoring services which are provided by commercial publishing organizations or the state and which are in use in the public schools of Minnesota to measure the progress of pupils in secular subjects.

Subd. 4. Pupil support services. "Pupil support services" means guidance and counseling services and health services.

Subd. 5. Individualized instructional or cooperative learning materials. "Individualized instructional or cooperative learning materials" means educational materials which:

(a) are designed primarily for individual pupil use or use by pupils in a cooperative learning group in a particular class or program in the school the pupil regularly attends;

(b) are secular, neutral, nonideological and not capable of diversion for religious use; and

(c) are available, used by, or of benefit to Minnesota public school pupils.

Subject to the requirements in clauses (a), (b), and (c), "individualized instructional or cooperative learning materials" include, but are not limited to, the following if they do not fall within the definition of "textbook" in subdivision 2: published materials; periodicals; documents; pamphlets; photographs; reproductions; pictorial or graphic works; prerecorded video programs; prerecorded tapes, cassettes and other sound recordings; manipulative materials; desk charts; games; study prints and pictures; desk maps; models; learning kits; blocks or cubes; flash cards; individualized multimedia systems; prepared instructional computer software programs; choral and band sheet music; electronic books and other printed materials delivered electronically; and CD-Rom.

"Individualized instructional or cooperative learning materials" do not include instructional equipment, instructional hardware, or ordinary daily consumable classroom supplies.

Subd. 5a. Software or other educational technology. For purposes of sections 123B.42 and 123B.43, "software or other educational technology" includes software, programs, applications, hardware, and any other electronic educational technology.

Subd. 6. Pupils. "Pupils" means elementary and secondary pupils.

Subd. 7. Elementary pupils. "Elementary pupils" means pupils in grades kindergarten through 6; provided, each kindergarten pupil in a half-day program shall be counted as one-half pupil for all computations pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48.

Subd. 8. Secondary pupils. "Secondary pupils" means pupils in grades 7 through 12.

Subd. 9. Nonpublic school defined. "Nonpublic school" means any school, church or religious organization, or home school wherein a resident of Minnesota may legally fulfill the compulsory instruction requirements of section 120A.22, which is located within the state, and which meets the requirements of Title VI of the Civil Rights Act of 1964 (Public Law 88-352). It does not mean a public school.

Subd. 10. Nonsectarian nonpublic school. "Nonsectarian nonpublic school" means any nonpublic school as defined in subdivision 9, which is not church related, is not controlled by a church, and does not promote a religious belief.

Subd. 11. Pupil; student. "Pupil" or "student" means a child enrolled in a school and is limited to children who are residents, or children of residents, of Minnesota.

Subd. 12. Intermediary service area. "Intermediary service area" means a school administrative unit approved by the commissioner, other than a single school district, including but not limited to the following:

(a) a service cooperative;

(b) a cooperative of two or more school districts;

(c) learning centers; or

(d) an association of schools or school districts.

Subd. 13. Neutral site. "Neutral site" means a public center, a nonsectarian nonpublic school, a mobile unit located off the nonpublic school premises, or any other location off the nonpublic school premises which is neither physically nor educationally identified with the functions of the nonpublic school.

Subd. 14. Guidance and counseling services. "Guidance and counseling services" means all activities of a licensed counselor in counseling pupils and parents, providing counseling on learning problems, evaluating the abilities of pupils, assisting pupils in personal and social development and providing referral assistance.

Subd. 15. Health services. "Health services" means physician, dental, nursing or optometric services and health supplies brought to the site by the health professional for pupil usage in the field of physical or mental health; provided the term does not include direct educational instruction, services which are required pursuant to sections 125A.03 to 125A.24, and 125A.65, and 125A.26 to 125A.48, or services which are eligible to receive special education aid pursuant to section 125A.75.

History: 1975 c 396 s 2; 1978 c 733 s 3-13; 1979 c 34 s 1; 1980 c 609 art 4 s 2; art 6 s 20,21; 1982 c 424 s 32; 1986 c 444; 1989 c 209 art 2 s 1; 1991 c 130 s 7; 1993 c 224 art 13 s 29; 1994 c 647 art 13 s 4; 1995 c 186 s 119; 1996 c 305 art 1 s 138; 1996 c 412 art 8 s 1-4; 1998 c 397 art 7 s 10,164; art 11 s 3; 1Sp2011 c 11 art 1 s 9,10; 2012 c 144 s 1,2; 2013 c 116 art 1 s 6



Section 123B.42 — TEXTBOOKS; INDIVIDUAL INSTRUCTION OR COOPERATIVE LEARNING MATERIAL; STANDARD TESTS.

Subdivision 1. Providing education materials and tests. The commissioner of education shall promulgate rules under the provisions of chapter 14 requiring that in each school year, based upon formal requests by or on behalf of nonpublic school pupils in a nonpublic school, the local districts or intermediary service areas must purchase or otherwise acquire textbooks, individualized instructional or cooperative learning materials, software or other educational technology, and standardized tests and loan or provide them for use by children enrolled in that nonpublic school. These textbooks, individualized instructional or cooperative learning materials, software or other educational technology, and standardized tests must be loaned or provided free to the children for the school year for which requested. The loan or provision of the textbooks, individualized instructional or cooperative learning materials, and standardized tests shall be subject to rules prescribed by the commissioner of education.

Subd. 1a. Curriculum; electronic components. A school district that provides curriculum to resident students that has both physical and electronic components must make the electronic component accessible to a resident student in a home school in compliance with sections 120A.22 and 120A.24 at the request of the student or the student's parent or guardian, provided that the district does not incur more than an incidental cost as a result of providing access electronically.

Subd. 2. Title to education materials and tests. The title to textbooks, individualized instructional or cooperative learning materials, software or other educational technology, and standardized testing materials must remain in the servicing school district or intermediary service area, and possession or custody may be granted or charged to administrators of the nonpublic school attended by the nonpublic school pupil or pupils to whom the textbooks, individualized instructional or cooperative learning materials, or standardized tests are loaned or provided.

Subd. 3. Cost; limitation. (a) The cost per pupil of the textbooks, individualized instructional or cooperative learning materials, software or other educational technology, and standardized tests provided for in this section for each school year must not exceed the statewide average expenditure per pupil, adjusted pursuant to clause (b), by the Minnesota public elementary and secondary schools for textbooks, individualized instructional materials and standardized tests as computed and established by the department by February 1 of the preceding school year from the most recent public school year data then available.

(b) The cost computed in clause (a) shall be increased by an inflation adjustment equal to the percent of increase in the formula allowance, pursuant to section 126C.10, subdivision 2, from the second preceding school year to the current school year. Notwithstanding the amount of the formula allowance for fiscal years 2015 and 2016 in section 126C.10, subdivision 2, the commissioner shall use the amount of the formula allowance for the current year minus $414 in determining the inflation adjustment for fiscal years 2015 and 2016.

(c) The commissioner shall allot to the districts or intermediary service areas the total cost for each school year of providing or loaning the textbooks, individualized instructional or cooperative learning materials, software or other educational technology, and standardized tests for the pupils in each nonpublic school. The allotment shall not exceed the product of the statewide average expenditure per pupil, according to clause (a), adjusted pursuant to clause (b), multiplied by the number of nonpublic school pupils who make requests pursuant to this section and who are enrolled as of September 15 of the current school year.

History: 1975 c 396 s 3; 1978 c 733 s 14; 1980 c 609 art 4 s 3; 1982 c 424 s 130; 1982 c 642 s 10; 1983 c 314 art 1 s 22; art 6 s 9; 1988 c 486 s 18; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 5; 1998 c 397 art 7 s 11,164; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 5 art 2 s 1; 1Sp2001 c 6 art 1 s 8,55 subd 2; 2003 c 130 s 12; 1Sp2005 c 5 art 4 s 1; 2012 c 144 s 3; 2013 c 116 art 1 s 7



Section 123B.43 — USE OF INDIVIDUALIZED INSTRUCTIONAL MATERIALS.

(a) The commissioner shall assure that textbooks and individualized instructional materials loaned to nonpublic school pupils are secular, neutral, nonideological and that they are incapable of diversion for religious use.

(b) Textbooks, individualized instructional materials, software or other educational technology must not be used in religious courses, devotional exercises, religious training or any other religious activity.

(c) Textbooks and individualized instructional materials must be loaned only to individual pupils upon the request of a parent or guardian or the pupil on a form designated for this use by the commissioner. The request forms shall provide for verification by the parent or guardian or pupil that the requested textbooks and individualized instructional materials are for the use of the individual pupil in connection with a program of instruction in the pupil's elementary or secondary school.

(d) The servicing school district or the intermediary service area must take adequate measures to ensure an accurate and periodic inventory of all textbooks, individualized instructional materials, software or other educational technology loaned to elementary and secondary school pupils attending nonpublic schools. The commissioner of education shall promulgate rules under the provisions of chapter 14 to terminate the eligibility of any nonpublic school pupil if the commissioner determines, after notice and opportunity for hearing, that the textbooks, individualized instructional materials, or software or other educational technology, have been used in a manner contrary to the provisions of section 123B.41, subdivision 5, 123B.42, or this section or any rules promulgated by the commissioner of education.

(e) Nothing contained in section 123B.41, subdivision 5, 123B.42, or this section shall be construed to authorize the making of any payments to a nonpublic school or its faculty, staff or administrators for religious worship or instruction or for any other purpose.

History: 1980 c 609 art 4 s 5; 1982 c 424 s 130; 1990 c 562 art 7 s 6; 1993 c 224 art 13 s 30; 1998 c 397 art 7 s 20,164; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2012 c 144 s 4



Section 123B.44 — PROVISION OF PUPIL SUPPORT SERVICES.

Subdivision 1. Provided services. The commissioner of education shall promulgate rules under the provisions of chapter 14 requiring each district or other intermediary service area: (a) to provide each year upon formal request by a specific date by or on behalf of a nonpublic school pupil enrolled in a nonpublic school located in that district or area, the same specific health services as are provided for public school pupils by the district where the nonpublic school is located; and (b) to provide each year upon formal request by a specific date by or on behalf of a nonpublic school secondary pupil enrolled in a nonpublic school located in that district or area, the same specific guidance and counseling services as are provided for public school secondary pupils by the district where the nonpublic school is located. The district where the nonpublic school is located must provide the necessary transportation within the district boundaries between the nonpublic school and a public school or neutral site for nonpublic school pupils who are provided pupil support services under this section if the district elects to provide pupil support services at a site other than the nonpublic school. Each request for pupil support services must set forth the guidance and counseling or health services requested by or on behalf of all eligible nonpublic school pupils enrolled in a given nonpublic school. No district or intermediary service area must not expend an amount for these pupil support services which exceeds the amount allotted to it under this section.

Subd. 2. Location of services. Health and guidance and counseling services may be provided to nonpublic school pupils under this section at a public school, a neutral site, the nonpublic school or any other suitable location. District or intermediary service area personnel and representatives of the nonpublic school pupils receiving pupil support services must hold an annual consultation regarding the type of services, provider of services, and the location of the provision of these services. The district board or intermediary service area governing board must make the final decision on the location of the provision of these services.

Subd. 3. Guidance and counseling; exclusions. Guidance and counseling services provided to nonpublic school pupils pursuant to this section shall not include the planning or selection of particular courses or classroom activities of the nonpublic school.

Subd. 4. Health services; allotment. Each school year the commissioner shall allot to the school districts or other intermediary service areas for the provision of health services pursuant to this section the actual cost of the services provided for the pupils in each respective nonpublic school for that school year. The allotment must not exceed the average expenditure per public school pupil for these services by those Minnesota public elementary and secondary schools which provide health services to public school pupils, multiplied by the number of pupils in that particular nonpublic school who request these health services and who are enrolled as of September 15 of the current school year.

Subd. 5. Guidance and counseling services; allotment. Each school year the commissioner shall allot to the school districts or intermediary service areas for the provision of guidance and counseling services pursuant to this section the actual cost of the services provided for the pupils in each respective nonpublic school for that school year. The allotment for guidance and counseling services for the secondary pupils in each nonpublic school must not exceed the average expenditure per public school secondary pupil for these services by those Minnesota public schools which provide these services to their secondary pupils, multiplied by the number of secondary pupils in that particular nonpublic school who request these services and who are enrolled as of September 15 of the current school year.

Subd. 6. Computation of maximum allotments. For purposes of computing maximum allotments for each school year pursuant to this section, the average public school expenditure per pupil for health services and the average public school expenditure per secondary pupil for guidance and counseling services shall be computed and established by the department by February 1 of the preceding school year from the most recent public school year data then available.

History: 1975 c 396 s 5; 1978 c 733 s 15; 1982 c 424 s 130; 1Sp1985 c 12 art 7 s 17; 1987 c 178 s 6; 1988 c 629 s 27; 1993 c 224 art 9 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 6,7; 1998 c 397 art 7 s 12-16,164; art 11 s 3; 1998 c 398 art 2 s 22,23; art 5 s 55; 1Sp2001 c 6 art 1 s 9; 2003 c 130 s 12



Section 123B.445 — NONPUBLIC EDUCATION COUNCIL.

(a) The commissioner shall appoint a 15-member Council on Nonpublic Education. The 15 members shall represent various areas of the state, represent various methods of providing nonpublic education, and shall be knowledgeable about nonpublic education. The compensation, removal of members, filling of vacancies, and terms are governed by section 15.0575. The council shall not expire. The council shall advise the commissioner on issues affecting nonpublic education and nonpublic schools. The council may recognize educational accrediting agencies, for the sole purpose of sections 120A.22, 120A.24, and 120A.26.

(b) A parent or guardian of a nonpublic school pupil or a nonpublic school may file a complaint about services provided under sections 123B.40 to 123B.42, and 123B.44 to 123B.48 with the Nonpublic Education Council. The council may review the complaint and make a recommendation for resolution to the commissioner.

History: 1975 c 396 s 5; 1978 c 733 s 15; 1982 c 424 s 130; 1Sp1985 c 12 art 7 s 17; 1987 c 178 s 6; 1988 c 629 s 27; 1993 c 224 art 9 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 6,7; 1998 c 397 art 7 s 12-16,164; art 11 s 3; 1998 c 398 art 2 s 22,23; art 5 s 55



Section 123B.45 — PAYMENTS FOR CONTRACTUAL OBLIGATIONS.

The commissioner shall make such payments to school districts or intermediary service areas pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48 as are needed to meet contractual obligations incurred for the provision of benefits to nonpublic school students pursuant to section 123B.42, 123B.44, or 123B.445.

History: 1975 c 396 s 6; 1978 c 733 s 16; 1998 c 397 art 7 s 17,164; art 11 s 3



Section 123B.46 — ADMINISTRATIVE COSTS.

Each year, a district or intermediary service area may claim and receive from the department an additional sum for the administration of sections 123B.42, 123B.44, and 123B.445, equal to five percent of the district's or area's allocation for that year pursuant to those sections.

History: 1978 c 733 s 17; 1990 c 562 art 7 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 18,164; art 11 s 3



Section 123B.47 — NOTICE TO DISTRICTS; PRORATION.

If the appropriation for nonpublic educational aid under sections 123B.40 to 123B.48 is not sufficient to meet the required payments in any fiscal year, the department must notify the school districts at the earliest possible date of the need to prorate the appropriation among the districts.

History: 1987 c 398 art 6 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 19,164; art 11 s 3



Section 123B.48 — LIMIT ON DISTRICT OBLIGATIONS.

If the amount appropriated for purposes of sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for any year is not sufficient to make the payments required pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year, then no school district or intermediary service area is required to expend an amount pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year which exceeds the amount of the payments it receives pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year.

History: 1975 c 396 s 8; 1978 c 733 s 18; 1979 c 334 art 6 s 18; 1980 c 609 art 4 s 4; 1981 c 358 art 6 s 17; 1998 c 397 art 7 s 164; art 11 s 3



Section 123B.49 — EXTRACURRICULAR ACTIVITIES; INSURANCE.

Subdivision 1. Activities outside district limits. Whenever it appears to be beneficial and for the best interest of the district and the pupils of the district to carry on any school sport activities or educational activities connected with their studies outside of the territorial limits of the district, the board may authorize such activities to be conducted under such rules and regulations as the board deems sufficient. The district may pay all necessary costs therefor including transportation from the district funds available.

Subd. 2. Cocurricular activities authorization. The board must take charge of and control all cocurricular school activities of the teachers and children of the public schools in that district held in the school building or school grounds or under the supervision or direction of the school board. The board must adopt rules and regulations for the conduct of cocurricular activities in which the schools of the district or any class or pupils therein may participate. All money received on account of such activities must be turned over to the district treasurer, who shall keep the same in the general fund, to be disbursed for expenses and salaries connected with the activities, or otherwise, by the board upon properly allowed itemized claims.

Teachers or pupils in the public schools of such district must not participate in cocurricular activities, nor shall the school name or any allied name be used in connection therewith, except by consent and direction of the board.

Subd. 3. Cocurricular activities. Cocurricular activities means school sponsored and directed activities designed to provide opportunities for pupils to participate, on an individual or group basis, in school and public events for the improvement of skills. Cocurricular activities are not offered for school credit, cannot be counted toward graduation and have one or more of the following characteristics:

(a) They are conducted at regular and uniform times during school hours, or at times established by school authorities;

(b) Although not offered for credit, they are directed or supervised by instructional staff in a learning environment similar to that found in courses offered for credit;

(c) They are partially funded by public moneys for general instructional purposes under direction and control of the board.

Subd. 4. Board control of extracurricular activities. (a) The board may take charge of and control all extracurricular activities of the teachers and children of the public schools in the district. Extracurricular activities means all direct and personal services for pupils for their enjoyment that are managed and operated under the guidance of an adult or staff member. The board shall allow all resident pupils receiving instruction in a home school as defined in section 123B.36, subdivision 1, paragraph (a), to be eligible to fully participate in extracurricular activities on the same basis as public school students.

(b) Extracurricular activities have all of the following characteristics:

(1) they are not offered for school credit nor required for graduation;

(2) they are generally conducted outside school hours, or if partly during school hours, at times agreed by the participants, and approved by school authorities;

(3) the content of the activities is determined primarily by the pupil participants under the guidance of a staff member or other adult.

(c) If the board does not take charge of and control extracurricular activities, these activities shall be self-sustaining with all expenses, except direct salary costs and indirect costs of the use of school facilities, met by dues, admissions, or other student fund-raising events. The general fund must reflect only those salaries directly related to and readily identified with the activity and paid by public funds. Other revenues and expenditures for extra curricular activities must be recorded according to the Manual for Activity Fund Accounting. Extracurricular activities not under board control must have an annual financial audit and must also be audited annually for compliance with this section.

(d) If the board takes charge of and controls extracurricular activities, any or all costs of these activities may be provided from school revenues and all revenues and expenditures for these activities shall be recorded in the same manner as other revenues and expenditures of the district.

(e) If the board takes charge of and controls extracurricular activities, the teachers or pupils in the district must not participate in such activity, nor shall the school name or any allied name be used in connection therewith, except by consent and direction of the board.

Subd. 5. Contract for insurance. The board may enter into a contract providing for the payment of cash benefits or the rendering or payment of hospital and medical benefits, or both to school children injured while participating in activities of the school. The contract entered into by the board may make the payment of such benefits or the rendering thereof the direct and sole obligation of the association or company entering into such contract with the district.

If the board deems it advisable, it may authorize employees to collect fees from the pupils enrolled in said school who are to be or are covered by such contract, and to make payment of the premium or other charge for such contract or protection. The payment of such premium or other charge may be made from funds received from the federal government or from the state or any governmental subdivision thereof, or from funds derived by a tax levy or the issuance of bonds.

The child's payment of any fees, premium or other charge shall not thereby make the district liable for any injuries incurred from such school activities.

The commissioner of education may purchase medical insurance coverage for the benefit of students of the Minnesota State Academy for the Deaf or the Minnesota State Academy for the Blind in the same manner and with the same effect as a school district board may do for its students under this subdivision.

Subd. 6. Insurance laws. The insurance laws of this state shall not apply to nonprofit benefit and relief associations formed by public schools or officers of public schools or the Minnesota State High School League, the privileges of which and applications for membership in which are confined to pupils of the schools, and the benefits and relief to be derived therefrom are limited to pupils injured or disabled from participation in school athletics or any supervised school activity.

History: Ex1959 c 71 art 4 s 20; 1971 c 254 s 1; 1976 c 212 s 1-5; 1979 c 335 s 14; 1987 c 258 s 12; 1987 c 384 art 1 s 55; 1989 c 246 s 2; 1990 c 562 art 8 s 25; 1991 c 265 art 9 s 40; 1996 c 412 art 13 s 14,15; 1998 c 397 art 6 s 78-82,124; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 6; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 55



Section 123B.492 — SUPERVISED COMPETITIVE HIGH SCHOOL DIVING.

Notwithstanding Minnesota Rules, part 4717.3750, any pool built before January 1, 1987, that was used for a one-meter board high school diving program during the 2000-2001 school year may be used for supervised competitive one-meter board high school diving. Schools and school districts are strongly encouraged to use a pool for supervised competitive high school diving that meets the requirements of Minnesota Rules, part 4717.3750. A school or district using a pool for supervised competitive high school diving for either training practice or competition that does not meet the requirements of Minnesota Rules, part 4717.3750, must provide appropriate notice to parents and participants as to the type of variance from Minnesota Rules and risk it may present.

History: 1989 c 329 art 9 s 16; 1990 c 425 s 2; 1Sp2003 c 9 art 2 s 40; 2004 c 288 art 6 s 10; 2004 c 294 art 2 s 15; 1Sp2005 c 5 art 4 s 2



Section 123B.50 — SPECIAL SCHOOL DISTRICTS, LAWS APPLICABLE.

Special districts as now organized shall continue to operate under the special legislation and charter provisions governing them until conversion to independent districts. The provisions of law relating to independent districts shall apply to and govern each special district unless the special laws and charter provisions governing the special district provide for the matter, in which case the special laws and charter provisions relating to the special district shall apply and control. Sections 205A.01 to 205A.11 control and supersede inconsistent provisions of special laws or charters in the administration of school district elections in special districts.

History: Ex1959 c 71 art 4 s 25; 1980 c 609 art 6 s 19; 1987 c 266 art 2 s 11; 1998 c 397 art 6 s 124



Section 123B.51 — SCHOOLHOUSES AND SITES; USES FOR SCHOOL AND NONSCHOOL PURPOSES; CLOSINGS.

Subdivision 1. Sites. According to section 126C.40, subdivision 1, or 465.71, when funds are available, the board may locate and acquire necessary sites of schoolhouses or enlargements, or additions to existing schoolhouse sites by lease, purchase or condemnation under the power of eminent domain; it may erect schoolhouses on the sites; it may erect or purchase garages for district-owned school buses. When property is taken by eminent domain by authority of this subdivision when needed by the district for such purposes, the fact that the property has been acquired by the owner under the power of eminent domain or is already devoted to public use, shall not prevent its acquisition by the district. The board may sell or exchange schoolhouses or sites, and execute deeds of conveyance thereof.

Subd. 2. Use of schoolhouses. The board may authorize the use of any schoolhouses in the district for divine worship, Sunday schools, public meetings, elections, postsecondary instruction, and other community purposes that, in its judgment, will not interfere with their use for school purposes. Before permitting any of these uses, the board may require a cash or corporate surety bond in a reasonable amount conditioned for the proper use of the schoolhouse, payment of all rent, and repair of all damage caused by the use. It may determine a reasonable charge for using the schoolhouse.

It may authorize the use of any schoolhouses or buildings owned or leased by the district for primaries, elections, registrations, and related activities if the board determines that the use will not interfere with school purposes. It may impose reasonable regulations and conditions upon the use as may seem necessary and proper.

Subd. 3. Lease real property. When necessary, the board may lease real property for school purposes.

Subd. 4. Lease for nonschool purpose. (a) The board may lease to any person, business, or organization real property that is not needed for school purposes, or part of the property that is not needed for school purposes if the board determines that leasing part of the property does not interfere with the educational programs taking place on the property. The board may charge and collect reasonable consideration for the lease and may determine the terms and conditions of the lease.

(b) In districts with outstanding bonds, the net proceeds of the lease must be first deposited in the debt retirement fund of the district in an amount sufficient to meet when due that percentage of the principal and interest payments for outstanding bonds that is ascribable to the payment of expenses necessary and incidental to the construction or purchase of the particular building or property that is leased. Any remaining net proceeds in these districts may be deposited in either the debt redemption fund or operating capital account. All net proceeds of the lease in districts without outstanding bonds shall be deposited in the operating capital account of the district.

(c) The board may make capital improvements to the real property, not exceeding in cost the replacement value of the property, to facilitate its rental, and the lease of the improved property, or part of it, shall provide for rentals which will recover the cost of the improvements over the initial term of the lease. Notwithstanding paragraph (b), the portion of the rentals representing the cost of the improvements shall be deposited in the operating capital account of the district and the balance of the rentals shall be used as provided in paragraph (b).

Subd. 5. Schoolhouse closing. The board may close a schoolhouse only after a public hearing on the question of the necessity and practicability of the proposed closing. Published notice of the hearing shall be given for two weeks in the official newspaper of the district. The time and place of the meeting, the description and location of the schoolhouse, and a statement of the reasons for the closing must be specified in the notice. Parties requesting to give testimony for and against the proposal shall be heard by the board before it makes a final decision to close or not to close the schoolhouse.

Subd. 5a. Temporary closing. A school district that proposes to temporarily close a schoolhouse or that intends to lease the facility to another entity for use as a schoolhouse for three or fewer years is not subject to subdivision 5 if the school board holds a public meeting and allows public comment on the schoolhouse's future.

Subd. 6. Proceeds of sale or exchange. (a) Proceeds of the sale or exchange of school buildings or real property of the district must be used as provided in this subdivision.

(b) In districts with outstanding bonds, the proceeds of the sale or exchange shall first be deposited in the debt retirement fund of the district in an amount sufficient to meet when due that percentage of the principal and interest payments for outstanding bonds which is ascribable to the payment of expenses necessary and incidental to the construction or purchase of the particular building or property which is sold.

(c) After satisfying the requirements of paragraph (b), a district with outstanding bonds may deposit proceeds of the sale or exchange in its general fund reserved for operating capital account if the amount deposited is used for the following:

(1) for expenditures for the cleanup of polychlorinated biphenyls, if the method for cleanup is approved by the department;

(2) for capital expenditures for the betterment, as defined in section 475.51, subdivision 8, of district-owned school buildings; or

(3) to replace the building or property sold.

(d) In a district with outstanding bonds, the amount of the proceeds of the sale or exchange remaining after the application of paragraphs (b) and (c), which is sufficient to meet when due that percentage of the principal and interest payments for the district's outstanding bonds which is not governed by paragraph (b), shall be deposited in the debt retirement fund.

(e) Any proceeds of the sale or exchange remaining in districts with outstanding bonds after the application of paragraphs (b), (c), and (d), and all proceeds of the sale or exchange in districts without outstanding bonds shall be deposited in the general fund reserved for operating capital account of the district.

(f) Notwithstanding paragraphs (c) and (d), a district with outstanding bonds may deposit in its general fund reserved for operating capital account and use for any lawful operating capital expenditure without the reduction of any levy limitation the same percentage of the proceeds of the sale or exchange of a building or property as the percentage of the initial cost of purchasing or constructing the building or property which was paid using revenue from the general fund reserved for operating capital account.

Subd. 7. Use of buildings by lower grades. (a) In addition to the protections provided in existing building and fire code rules and standards, the following alternatives apply for existing school buildings:

(1) rooms occupied by preschool, kindergarten, and first and second grade students for classrooms, latchkey, day care, early childhood family education or teen parent or similar programs may be located on any floor level below the fourth story of a school building if the building is protected throughout by a complete automatic sprinkler system and a complete automatic fire alarm system consisting of automatic smoke detection throughout the exit system and approved smoke detection in all rooms and areas other than classrooms and offices;

(2) rooms used by preschool, kindergarten, or first grade students for classrooms, latchkey, day care, early childhood family education or teen parent or similar programs, must be located on the story of exit discharge, and rooms used by second grade students, for any purpose, must be located on the story of exit discharge or one story above unless one of the following conditions is met:

(i) a complete automatic sprinkler system is provided throughout the building, the use of the affected room or space is limited to one grade level at a time, and exiting is provided from the affected room or space which is independent from the exiting system used by older students; or

(ii) a complete approved automatic fire alarm system is installed throughout the building consisting of automatic smoke detection throughout the exit system and approved detection in all rooms and areas other than classrooms and offices, the use of the affected room or space is limited to one grade level at a time and exiting is provided from the affected room or space which is independent from the exiting system used by older students.

(b) For purposes of paragraph (a), clause (2), pupils from second grade down are considered one grade level.

(c) Accessory spaces, including gymnasiums, cafeterias, media centers, auditoriums, libraries, and band and choir rooms, which are used on an occasional basis by preschool, kindergarten, and first and second grade students are permitted to be located one level above or one level below the story of exit discharge, provided the building is protected throughout by a complete automatic sprinkler system or a complete approved corridor smoke detection system.

(d) Paragraphs (a) and (c) supersede any contrary provisions of the State Fire Code or State Building Code and rules relating to those codes must be amended by the state agencies having jurisdiction of them.

(e) Paragraphs (a) to (d) are effective for new school buildings beginning July 1, 1994.

History: Ex1959 c 71 art 4 s 18; 1973 c 123 art 5 s 7; 1975 c 59 s 1; 1975 c 199 s 1; 1976 c 168 s 1; 1976 c 239 s 32; 1978 c 706 s 16; 1979 c 295 s 1; 1980 c 609 art 6 s 17,18; 1981 c 358 art 6 s 13; 1983 c 314 art 6 s 5,6; art 7 s 20; 1984 c 463 art 7 s 9,10; 1985 c 279 s 1; 1Sp1985 c 12 art 7 s 14; 1986 c 444; 1987 c 398 art 7 s 21; 1989 c 222 s 9; 1989 c 329 art 5 s 3,4; 1990 c 562 art 7 s 4; art 8 s 23; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 5 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 69-74,124; art 11 s 3; 2000 c 489 art 5 s 2; 1Sp2003 c 9 art 4 s 1,2; 2006 c 214 s 20; 2009 c 96 art 2 s 35



Section 123B.52 — CONTRACTS.

Subdivision 1. Contracts. A contract for work or labor, or for the purchase of furniture, fixtures, or other property, except books registered under the copyright laws and information systems software, or for the construction or repair of school houses, the estimated cost or value of which shall exceed that specified in section 471.345, subdivision 3, must not be made by the school board without first advertising for bids or proposals by two weeks' published notice in the official newspaper. This notice must state the time and place of receiving bids and contain a brief description of the subject matter.

Additional publication in the official newspaper or elsewhere may be made as the board shall deem necessary.

After taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids, every such contract for which a call for bids has been issued must be awarded to the lowest responsible bidder, be duly executed in writing, and be otherwise conditioned as required by law. The person to whom the contract is awarded shall give a sufficient bond to the board for its faithful performance. Notwithstanding section 574.26 or any other law to the contrary, on a contract limited to the purchase of a finished tangible product, a board may require, at its discretion, a performance bond of a contractor in the amount the board considers necessary. A record must be kept of all bids, with names of bidders and amount of bids, and with the successful bid indicated thereon. A bid containing an alteration or erasure of any price contained in the bid which is used in determining the lowest responsible bid must be rejected unless the alteration or erasure is corrected as provided in this section. An alteration or erasure may be crossed out and the correction thereof printed in ink or typewritten adjacent thereto and initialed in ink by the person signing the bid. In the case of identical low bids from two or more bidders, the board may, at its discretion, utilize negotiated procurement methods with the tied low bidders for that particular transaction, so long as the price paid does not exceed the low tied bid price. In the case where only a single bid is received, the board may, at its discretion, negotiate a mutually agreeable contract with the bidder so long as the price paid does not exceed the original bid. If no satisfactory bid is received, the board may readvertise. Standard requirement price contracts established for supplies or services to be purchased by the district must be established by competitive bids. Such standard requirement price contracts may contain escalation clauses and may provide for a negotiated price increase or decrease based upon a demonstrable industrywide or regional increase or decrease in the vendor's costs. Either party to the contract may request that the other party demonstrate such increase or decrease. The term of such contracts must not exceed two years with an option on the part of the district to renew for an additional two years. Contracts for the purchase of perishable food items, except milk for school lunches and vocational training programs, in any amount may be made by direct negotiation by obtaining two or more written quotations for the purchase or sale, when possible, without advertising for bids or otherwise complying with the requirements of this section or section 471.345, subdivision 3. All quotations obtained shall be kept on file for a period of at least one year after receipt.

Every contract made without compliance with the provisions of this section shall be void. Except in the case of the destruction of buildings or injury thereto, where the public interest would suffer by delay, contracts for repairs may be made without advertising for bids.

Subd. 1a. Construction contracts. A project labor agreement is a hiring agreement that establishes wages, uniform work schedules, and rules for dispute resolution to manage construction projects that generally require, among other things, payment of union dues or fees to a labor organization or membership in or affiliation with a labor organization. A school board must adopt at a public meeting a written resolution authorizing a project labor agreement to construct or repair a facility through a contract or bid. The board must publish in the official newspaper of the district notice of the meeting at least 30 days in advance.

Subd. 1b. Best value alternative. As an alternative to the procurement method described in subdivision 1, a contract for construction, building, alteration, improvement, or repair work may be awarded to the vendor or contractor offering the best value under a request for proposals as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 2. Contract within budgeted amounts. The board may authorize its superintendent or business manager to lease, purchase, and contract for goods and services within the budget as approved by the board. Any transaction in an amount exceeding the minimum amount for which bids are required must first be specifically authorized by the board and must fulfill all other applicable requirements in subdivision 1.

Subd. 3. Transportation; fuel. Notwithstanding the provisions of subdivision 1 or section 471.345, a contract for the transportation of school children, or a contract for the purchase of petroleum heating fuel or fuel for vehicles may be made by direct negotiation, by obtaining two or more written quotations for the service when possible, or upon sealed bids. At least 30 days before awarding a directly negotiated contract, the district must, by published notice, request quotations for the service to be provided. All quotations obtained must be kept on file for a period of at least one year after receipt. If a contract is made by direct negotiation, all quotations must be public information. If a contract is made upon sealed bids, the procedure for advertising and awarding bids shall conform to the provisions of subdivision 1 except as otherwise provided in this subdivision.

Notwithstanding the provisions of subdivision 1 or section 574.26, a performance bond must be required of a contractor on a contract for the transportation of school children only when deemed necessary by and at the discretion of the board. Such a performance bond must be in the amount determined by the board.

Subd. 4. Asbestos removal and polychlorinated biphenyls cleanup. Notwithstanding any law to the contrary, districts may, without an election, enter into contracts extending beyond the end of the fiscal year to pay the costs of removal or encapsulation of asbestos or cleanup of polychlorinated biphenyls found in school buildings or on school property.

Subd. 5. Contracts with board members. Members of the board are authorized to contract with, to work for, and furnish supplies to the district subject to the provisions of section 471.87.

Subd. 6. Disposing of surplus school computers. Notwithstanding section 471.345, governing school district contracts made upon sealed bid or otherwise complying with the requirements for competitive bidding, other provisions of this section governing school district contracts, or other law to the contrary, a school district under this subdivision may dispose of a surplus school computer and related equipment if the district disposes of the surplus property by conveying the property and title to:

(1) another school district;

(2) the state Department of Corrections;

(3) the Board of Trustees of the Minnesota State Colleges and Universities; or

(4) the family of a student residing in the district whose total family income meets the federal definition of poverty.

History: Ex1959 c 71 art 4 s 18,19; Ex1967 c 1 s 6; 1969 c 107 s 1; 1973 c 123 art 5 s 7; 1974 c 521 s 13-15; 1975 c 59 s 1,2; 1975 c 199 s 1; 1976 c 168 s 1; 1976 c 239 s 32; 1976 c 271 s 39,40; 1978 c 706 s 16-18; 1978 c 764 s 33-35; 1979 c 295 s 1; 1980 c 609 art 6 s 17,18; 1981 c 358 art 6 s 13; 1982 c 548 art 4 s 8; 1983 c 314 art 2 s 1; art 6 s 5,6; art 7 s 20; 1984 c 463 art 7 s 9,10; 1985 c 279 s 1; 1Sp1985 c 12 art 7 s 14; 1986 c 444; 1987 c 258 s 6; 1987 c 398 art 7 s 21; 1989 c 222 s 9; 1989 c 246 s 2; 1989 c 329 art 5 s 3,4; 1990 c 375 s 3; 1990 c 562 art 7 s 4; art 8 s 23,24; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 5 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 13; 1998 c 397 art 6 s 69-77,124; 2000 c 489 art 5 s 3; 1Sp2003 c 9 art 4 s 3; 2007 c 148 art 3 s 12,13; 2016 c 189 art 30 s 1



Section 123B.53 — DEBT SERVICE EQUALIZATION PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the eligible debt service revenue of a district is defined as follows:

(1) the amount needed to produce between five and six percent in excess of the amount needed to meet when due the principal and interest payments on the obligations of the district for eligible projects according to subdivision 2, including the amounts necessary for repayment of debt service loans, capital loans, and lease purchase payments under section 126C.40, subdivision 2, excluding long-term facilities maintenance levies under section 123B.595, minus

(2) the amount of debt service excess levy reduction for that school year calculated according to the procedure established by the commissioner.

(b) The obligations in this paragraph are excluded from eligible debt service revenue:

(1) obligations under section 123B.61;

(2) the part of debt service principal and interest paid from the taconite environmental protection fund or Douglas J. Johnson economic protection trust, excluding the portion of taconite payments from the Iron Range school consolidation and cooperatively operated school account under section 298.28, subdivision 7a;

(3) obligations issued under Laws 1991, chapter 265, article 5, section 18, as amended by Laws 1992, chapter 499, article 5, section 24;

(4) obligations under section 123B.62; and

(5) obligations equalized under section 123B.535.

(c) For purposes of this section, if a preexisting school district reorganized under sections 123A.35 to 123A.43, 123A.46, and 123A.48 is solely responsible for retirement of the preexisting district's bonded indebtedness, capital loans or debt service loans, debt service equalization aid must be computed separately for each of the preexisting districts.

(d) For purposes of this section, the adjusted net tax capacity determined according to sections 127A.48 and 273.1325 shall be adjusted to include the tax capacity of property generally exempted from ad valorem taxes under section 272.02, subdivision 64.

Subd. 2. Eligibility. (a) The following portions of a district's debt service levy qualify for debt service equalization:

(1) debt service for repayment of principal and interest on bonds issued before July 2, 1992;

(2) debt service for bonds refinanced after July 1, 1992, if the bond schedule has been approved by the commissioner and, if necessary, adjusted to reflect a 20-year maturity schedule; and

(3) debt service for bonds issued after July 1, 1992, for construction projects that have received a positive review and comment according to section 123B.71, if the commissioner has determined that the district has met the criteria under section 126C.69, subdivision 3, and if the bond schedule has been approved by the commissioner and, if necessary, adjusted to reflect a 20-year maturity schedule.

(b) The criterion described in section 126C.69, subdivision 3, paragraph (a), clause (9), does not apply to bonds authorized by elections held before July 1, 1992.

(c) For the purpose of this subdivision the department shall determine the eligibility for sparsity at the location of the new facility, or the site of the new facility closest to the nearest operating school if there is more than one new facility.

(d) Notwithstanding paragraphs (a) to (c), debt service for repayment of principal and interest on bonds issued after July 1, 1997, does not qualify for debt service equalization aid unless the primary purpose of the facility is to serve students in kindergarten through grade 12.

Subd. 3. Notification. A district eligible for debt service equalization revenue under subdivision 2 must notify the commissioner of the amount of its intended debt service revenue calculated under subdivision 1 for all bonds sold prior to the notification by July 1 of the calendar year the levy is certified.

Subd. 4. Debt service equalization revenue. (a) The debt service equalization revenue of a district equals the sum of the first tier debt service equalization revenue and the second tier debt service equalization revenue.

(b) The first tier debt service equalization revenue of a district equals the greater of zero or the eligible debt service revenue minus the amount raised by a levy of 15.74 percent times the adjusted net tax capacity of the district minus the second tier debt service equalization revenue of the district.

(c) The second tier debt service equalization revenue of a district equals the greater of zero or the eligible debt service revenue, minus the amount raised by a levy of 26.24 percent times the adjusted net tax capacity of the district.

Subd. 5. Equalized debt service levy. (a) The equalized debt service levy of a district equals the sum of the first tier equalized debt service levy and the second tier equalized debt service levy.

(b) A district's first tier equalized debt service levy equals the district's first tier debt service equalization revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted pupil units in the district for the school year ending in the year prior to the year the levy is certified; to

(2) $3,400 in fiscal year 2016, $4,430 in fiscal year 2017, and the greater of $4,430 or 55.33 percent of the initial equalizing factor in fiscal year 2018 and later.

(c) A district's second tier equalized debt service levy equals the district's second tier debt service equalization revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted pupil units in the district for the school year ending in the year prior to the year the levy is certified; to

(2) $8,000 in fiscal years 2016 and 2017, and the greater of $8,000 or 100 percent of the initial equalizing factor in fiscal year 2018 and later.

(d) For the purposes of this subdivision, the initial equalizing factor equals the quotient derived by dividing the total adjusted net tax capacity of all school districts in the state for the year before the year the levy is certified by the total number of adjusted pupil units in all school districts in the state in the year before the year the levy is certified.

Subd. 6. Debt service equalization aid. (a) A district's debt service equalization aid is the sum of the district's first tier debt service equalization aid and the district's second tier debt service equalization aid.

(b) A district's first tier debt service equalization aid equals the difference between the district's first tier debt service equalization revenue and the district's first tier equalized debt service levy.

(c) A district's second tier debt service equalization aid equals the difference between the district's second tier debt service equalization revenue and the district's second tier equalized debt service levy.

Subd. 7. Debt service equalization aid payment schedule. Debt service equalization aid must be paid according to section 127A.45, subdivision 10.

History: 1991 c 265 art 5 s 8; 1992 c 499 art 5 s 14-19; 1993 c 224 art 5 s 31-34; 1994 c 647 art 5 s 14,15; 1Sp1995 c 3 art 5 s 10-12; 1996 c 412 art 5 s 7; 1Sp1997 c 4 art 4 s 20; 1998 c 397 art 7 s 123,164; art 11 s 3; 1998 c 398 art 4 s 7; 1999 c 241 art 4 s 1-5; 1Sp2001 c 5 art 2 s 2-4; 2003 c 127 art 11 s 12; 1Sp2003 c 9 art 4 s 4; 2004 c 294 art 4 s 1; 1Sp2005 c 5 art 4 s 3; 2007 c 146 art 4 s 5; 2012 c 292 art 1 s 1,2; 2013 c 116 art 6 s 1; 2013 c 143 art 14 s 110; 2014 c 312 art 18 s 3,4; 1Sp2015 c 3 art 6 s 1,2; 2016 c 189 art 30 s 2,3



Section 123B.535 — NATURAL DISASTER DEBT SERVICE EQUALIZATION.

Subdivision 1. Definitions. (a) For purposes of this section, the eligible natural disaster debt service revenue of a district is defined as the amount needed to produce between five and six percent in excess of the amount needed to meet when due the principal and interest payments on the obligations of the district that would otherwise qualify under section 123B.53 under the following conditions:

(1) the district was impacted by a natural disaster event or area occurring January 1, 2005, or later, as declared by the President of the United States of America, which is eligible for Federal Emergency Management Agency payments;

(2) the natural disaster caused $500,000 or more in damages to school district buildings; and

(3) the repair and replacement costs are not covered by insurance payments or Federal Emergency Management Agency payments.

(b) For purposes of this section, the adjusted net tax capacity equalizing factor equals the quotient derived by dividing the total adjusted net tax capacity of all school districts in the state for the year before the year the levy is certified by the total number of adjusted pupil units in the state for the year prior to the year the levy is certified.

(c) For purposes of this section, the adjusted net tax capacity determined according to sections 127A.48 and 273.1325 shall be adjusted to include the tax capacity of property generally exempted from ad valorem taxes under section 272.02, subdivision 64.

Subd. 2. Notification. A district eligible for natural disaster debt service equalization revenue under subdivision 1 must notify the commissioner of the amount of its intended natural disaster debt service revenue calculated under subdivision 1 for all bonds sold prior to the notification by July 1 of the calendar year the levy is certified.

Subd. 3. Natural disaster debt service equalization revenue. The debt service equalization revenue of a district equals the greater of zero or the eligible debt service revenue, minus the greater of zero or the difference between:

(1) the amount raised by a levy of ten percent times the adjusted net tax capacity of the district; and

(2) the district's eligible debt service revenue under section 123B.53.

Subd. 4. Equalized natural disaster debt service levy. A district's equalized natural disaster debt service levy equals the district's natural disaster debt service equalization revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted pupil units in the district for the school year ending in the year prior to the year the levy is certified; to

(2) 300 percent of the statewide adjusted net tax capacity equalizing factor.

Subd. 5. Natural disaster debt service equalization aid. A district's natural disaster debt service equalization aid equals the difference between the district's natural disaster debt service equalization revenue and the district's equalized natural disaster debt service levy.

Subd. 6. Natural disaster debt service equalization aid payment schedule. Debt service equalization aid must be paid according to section 127A.45, subdivision 10.

History: 2014 c 312 art 18 s 5



Section 123B.54 — DEBT SERVICE APPROPRIATION.

(a) The amount necessary to make debt service equalization aid payments under sections 123B.53 and 123B.535 is annually appropriated from the general fund to the commissioner of education.

(b) The appropriations in paragraph (a) must be reduced by the amount of any money specifically appropriated for the same purpose in any year from any state fund.

History: 1992 c 499 art 5 s 20; 1993 c 224 art 5 s 35; 1994 c 647 art 1 s 12; 1Sp1995 c 3 art 5 s 13; art 16 s 13; 1996 c 412 art 5 s 8; 1Sp1997 c 4 art 4 s 21; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 6; 2000 c 489 art 5 s 4; 2000 c 499 s 29; 1Sp2001 c 5 art 2 s 5; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 2; 2002 c 220 art 4 s 1; 2002 c 374 art 3 s 1; 2003 c 130 s 12; 2004 c 272 art 1 s 20; 1Sp2005 c 5 art 4 s 4; 2007 c 146 art 4 s 6; 2008 c 363 art 2 s 3; 2009 c 96 art 4 s 1; 2010 c 395 s 1; 1Sp2010 c 1 art 4 s 1; 1Sp2011 c 11 art 4 s 1; 2012 c 292 art 1 s 3; 2013 c 116 art 6 s 2; 2014 c 312 art 18 s 6



Section 123B.55 — DEBT SERVICE LEVY.

A district may levy the amounts necessary to make payments for bonds issued and for interest on them, including the bonds and interest on them, issued as authorized by Minnesota Statutes 1974, section 275.125, subdivision 3, clause (7)(C); and the amounts necessary for repayment of debt service loans and capital loans, minus the amount of debt service equalization revenue of the district.

History: 1991 c 265 art 5 s 10; 1998 c 397 art 7 s 124,164



Section 123B.56 — HEALTH, SAFETY, AND ENVIRONMENTAL MANAGEMENT.

"Health, safety, and environmental management" means school district activities necessary for a district's compliance with state law and rules of the Departments of Health, Labor and Industry, Public Safety, and Pollution Control Agency as well as any related federal standards. These activities include hazard assessment, required training, record keeping, and program management.

History: 1993 c 224 art 5 s 21; 1998 c 397 art 7 s 164



Section 123B.57 — HEALTH AND SAFETY PROJECTS.

Subdivision 1. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 2. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 3. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 4. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 5. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 6. Health and safety capital projects. (a) Health and safety capital projects may include expenditures necessary for the correction of fire and life safety hazards; design, purchase, installation, maintenance, and inspection of fire protection and alarm equipment; purchase or construction of appropriate facilities for the storage of combustible and flammable materials; inventories and facility modifications not related to a remodeling project to comply with lab safety requirements under section 121A.31; inspection, testing, repair, removal or encapsulation, and disposal of asbestos-containing building materials; cleanup and disposal of polychlorinated biphenyls; cleanup and disposal of hazardous and infectious wastes; cleanup, removal, disposal, and repairs related to storing heating fuel or transportation fuels such as alcohol, gasoline, fuel oil, and special fuel, as defined in section 296A.01; correction of occupational safety and health administration regulated hazards; indoor air quality inspections, investigations, and testing; mold abatement; upgrades or replacement of mechanical ventilation systems to meet American Society of Heating, Refrigerating and Air Conditioning Engineers standards and State Mechanical Code; design, materials, and installation of local exhaust ventilation systems, including required make-up air for controlling regulated hazardous substances; correction of Department of Health Food Code violations; correction of swimming pool hazards excluding depth correction; playground safety inspections, repair of unsafe outdoor playground equipment, and the installation of impact surfacing materials; bleacher repair or rebuilding to comply with the order of a building code inspector under section 326B.112; testing and mitigation of elevated radon hazards; lead testing; copper in water testing; cleanup after major weather-related disasters or flooding; reduction of excessive organic and inorganic levels in wells and capping of abandoned wells; installation and testing of boiler backflow valves to prevent contamination of potable water; vaccinations, titers, and preventative supplies for bloodborne pathogen compliance; costs to comply with the Janet B. Johnson Parents' Right to Know Act; automated external defibrillators and other emergency plan equipment and supplies specific to the district's emergency action plan; compliance with the National Emission Standards for Hazardous Air Pollutants for school generators established by the United States Environmental Protection Agency; and health, safety, and environmental management costs associated with implementing the district's health and safety program including costs to establish and operate safety committees, in school buildings or property owned or being acquired by the district. Testing and calibration activities are permitted for existing mechanical ventilation systems at intervals no less than every five years.

(b) For fiscal years 2014 through 2017, a school district must not include expenses related to emission compliance projects for school generators in its health and safety capital projects unless it reduces its approved spending on other qualified health and safety projects by the same amount.

Subd. 6a. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 6b. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 6c. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 7. [Repealed by amendment, 1Sp2015 c 3 art 6 s 3]

Subd. 8. Health, safety, and environmental management. The department may contract with regional service organizations, private contractors, Minnesota Safety Council, or state agencies to provide management assistance to school districts for health and safety capital projects. Management assistance is the development of written programs for the identification, recognition and control of hazards, and prioritization and scheduling of district health and safety capital projects. The commissioner shall not mandate management assistance or exclude private contractors from the opportunity to provide any health and safety services to school districts.

History: 1988 c 718 art 8 s 19; 1988 c 719 art 5 s 84; 1989 c 329 art 5 s 11-13; 1Sp1989 c 1 art 6 s 6; art 9 s 4; 1990 c 562 art 5 s 8; art 10 s 5; 1990 c 604 art 8 s 1,2; 1991 c 130 s 19,20; 1991 c 265 art 5 s 6; 1993 c 224 art 5 s 22-26; 1994 c 647 art 6 s 28; 1Sp1995 c 3 art 5 s 7; art 16 s 13; 1Sp1997 c 4 art 4 s 17,18; 1998 c 299 s 30; 1998 c 397 art 7 s 97,98,164; art 11 s 3; 1998 c 398 art 4 s 3; 1999 c 86 art 1 s 33; 1999 c 241 art 4 s 7,29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 5,19,27; 1Sp2001 c 6 art 4 s 3-5; 1Sp2003 c 9 art 4 s 5-7; 2006 c 282 art 5 s 1; 2007 c 146 art 4 s 7; 2009 c 96 art 4 s 2; 1Sp2011 c 11 art 4 s 2; 2012 c 292 art 1 s 4; 2013 c 116 art 6 s 3; 2014 c 312 art 18 s 7; 1Sp2015 c 3 art 6 s 3



Section 123B.571 — RADON TESTING.

Subdivision 1. Voluntary plan. The commissioners of health and education may jointly develop a plan to encourage school districts to accurately and efficiently test for the presence of radon in public school buildings serving students in kindergarten through grade 12. To the extent possible, the commissioners shall base the plan on the standards established by the United States Environmental Protection Agency.

Subd. 2. Radon testing. A school district may include radon testing as a part of its ten-year facility plan under section 123B.595, subdivision 4. If a school district receives authority to use long-term facilities maintenance revenue to conduct radon testing, the district shall conduct the testing according to the radon testing plan developed by the commissioners of health and education.

Subd. 3. Reporting. A school district that has tested its school buildings for the presence of radon shall report the results of its tests to the Department of Health in a form and manner prescribed by the commissioner of health. A school district that has tested for the presence of radon shall also report the results of its testing at a school board meeting.

History: 1993 c 224 art 5 s 44; 2016 c 189 art 30 s 4



Section 123B.572 — SOLAR PANEL FIRE SAFETY.

A solar photovoltaic system installed at a school must comply with chapter 690 of the most current edition of NFPA 70, the National Electrical Code, adopted under the authority given in section 326B.32, subdivision 2.

History: 2016 c 189 art 30 s 5



Section 123B.58 — DISABILITY ACCESS AND FIRE SAFETY IMPROVEMENTS TO SCHOOL BUILDINGS.

Subdivision 1. Removal of architectural barriers. If a board has insufficient money in its capital expenditure fund to remove architectural barriers from a building it owns in order to allow a pupil to attend a school in the pupil's attendance area or to meet the needs of an employee with a disability, a district may submit an application to the commissioner containing at least the following:

(1) program modifications that the board considered, such as relocating classrooms, providing an accessible unisex bathroom, providing alternative library resources, or using special equipment, such as bookcarts, and the reasons the modifications were not feasible;

(2) a description of the proposed building modifications and the cost of the modifications; and

(3) the age and market value of the building.

Individuals developing an application for a district shall complete a workshop, developed jointly by the commissioner and the Council on Disability, about access criteria.

In consultation with the Council on Disability, the commissioner shall develop criteria to determine the cost-effectiveness of removing barriers in older buildings.

The commissioner shall approve or disapprove an application within 60 days of receiving it.

Subd. 2. Fire safety modifications. If a district has insufficient money in its capital expenditure fund to make modifications to a school building required by a fire inspection conducted according to section 299F.47, the district may submit an application to the commissioner containing information required by the commissioner. The commissioner shall approve or disapprove of the application according to criteria established by the commissioner. The criteria shall take into consideration the cost-effectiveness of making modifications to older buildings.

Subd. 3. Levy authority. The district may levy up to $300,000 under this section, as approved by the commissioner. The approved amount may be levied over eight or fewer years.

Subd. 4. Levy authority in combined districts. Notwithstanding subdivision 3, a district that has combined or consolidated may levy up to 50 percent times $300,000 times the number of former districts that operated on June 30, 1991, in the area that now makes up the combined or consolidated district. The approved amount is reduced by any amount levied under subdivision 3 in the consolidated or combined district or in the former districts that make up the consolidated or combined district. Levy authority under this subdivision expires at the same time as levy authority under subdivision 3.

History: 1991 c 265 art 5 s 7; 1992 c 499 art 5 s 13; 1994 c 647 art 5 s 5; 1Sp1995 c 3 art 5 s 8; art 16 s 13; 1998 c 397 art 7 s 99,100,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 7; 2000 c 489 art 5 s 19; 2004 c 294 art 5 s 6



Section 123B.595 — LONG-TERM FACILITIES MAINTENANCE REVENUE.

Subdivision 1. Long-term facilities maintenance revenue. (a) For fiscal year 2017 only, long-term facilities maintenance revenue equals the greater of (1) the sum of (i) $193 times the district's adjusted pupil units times the lesser of one or the ratio of the district's average building age to 35 years, plus the cost approved by the commissioner for indoor air quality, fire alarm and suppression, and asbestos abatement projects under section 123B.57, subdivision 6, with an estimated cost of $100,000 or more per site, plus (ii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction, or (2) the sum of (i) the amount the district would have qualified for under Minnesota Statutes 2014, section 123B.57, Minnesota Statutes 2014, section 123B.59, and Minnesota Statutes 2014, section 123B.591, and (ii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction.

(b) For fiscal year 2018 only, long-term facilities maintenance revenue equals the greater of (1) the sum of (i) $292 times the district's adjusted pupil units times the lesser of one or the ratio of the district's average building age to 35 years, plus (ii) the cost approved by the commissioner for indoor air quality, fire alarm and suppression, and asbestos abatement projects under section 123B.57, subdivision 6, with an estimated cost of $100,000 or more per site, plus (iii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction, or (2) the sum of (i) the amount the district would have qualified for under Minnesota Statutes 2014, section 123B.57, Minnesota Statutes 2014, section 123B.59, and Minnesota Statutes 2014, section 123B.591, and (ii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction.

(c) For fiscal year 2019 and later, long-term facilities maintenance revenue equals the greater of (1) the sum of (i) $380 times the district's adjusted pupil units times the lesser of one or the ratio of the district's average building age to 35 years, plus (ii) the cost approved by the commissioner for indoor air quality, fire alarm and suppression, and asbestos abatement projects under section 123B.57, subdivision 6, with an estimated cost of $100,000 or more per site, plus (iii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction, or (2) the sum of (i) the amount the district would have qualified for under Minnesota Statutes 2014, section 123B.57, Minnesota Statutes 2014, section 123B.59, and Minnesota Statutes 2014, section 123B.591, and (ii) for a school district with an approved voluntary prekindergarten program under section 124D.151, the cost approved by the commissioner for remodeling existing instructional space to accommodate prekindergarten instruction.

Subd. 2. Long-term facilities maintenance revenue for a charter school. (a) For fiscal year 2017 only, long-term facilities maintenance revenue for a charter school equals $34 times the adjusted pupil units.

(b) For fiscal year 2018 only, long-term facilities maintenance revenue for a charter school equals $85 times the adjusted pupil units.

(c) For fiscal year 2019 and later, long-term facilities maintenance revenue for a charter school equals $132 times the adjusted pupil units.

Subd. 3. Intermediate districts and other cooperative units. Upon approval through the adoption of a resolution by each member district school board of an intermediate district or other cooperative units under section 123A.24, subdivision 2, and the approval of the commissioner of education, a school district may include in its authority under this section a proportionate share of the long-term maintenance costs of the intermediate district or cooperative unit. The cooperative unit may issue bonds to finance the project costs or levy for the costs, using long-term maintenance revenue transferred from member districts to make debt service payments or pay project costs. Authority under this subdivision is in addition to the authority for individual district projects under subdivision 1.

Subd. 4. Facilities plans. (a) To qualify for revenue under this section, a school district or intermediate district, not including a charter school, must have a ten-year facility plan adopted by the school board and approved by the commissioner. The plan must include provisions for implementing a health and safety program that complies with health, safety, and environmental regulations and best practices, including indoor air quality management.

(b) The district must annually update the plan, submit the plan to the commissioner for approval by July 31, and indicate whether the district will issue bonds to finance the plan or levy for the costs.

(c) For school districts issuing bonds to finance the plan, the plan must include a debt service schedule demonstrating that the debt service revenue required to pay the principal and interest on the bonds each year will not exceed the projected long-term facilities revenue for that year.

Subd. 5. Bond authorization. (a) A school district may issue general obligation bonds under this section to finance facilities plans approved by its board and the commissioner. Chapter 475, except sections 475.58 and 475.59, must be complied with. The authority to issue bonds under this section is in addition to any bonding authority authorized by this chapter or other law. The amount of bonding authority authorized under this section must be disregarded in calculating the bonding or net debt limits of this chapter, or any other law other than section 475.53, subdivision 4.

(b) At least 20 days before the earliest of solicitation of bids, the issuance of bonds, or the final certification of levies under subdivision 6, the district must publish notice of the intended projects, the amount of the bond issue, and the total amount of district indebtedness.

(c) The portion of revenue under this section for bonded debt must be recognized in the debt service fund.

Subd. 6. Levy authorization. A district may levy for costs related to an approved plan under subdivision 4 as follows:

(1) if the district has indicated to the commissioner that bonds will be issued, the district may levy for the principal and interest payments on outstanding bonds issued under subdivision 5 after reduction for any aid receivable under subdivision 9;

(2) if the district has indicated to the commissioner that the plan will be funded through levy, the district may levy according to the schedule approved in the plan after reduction for any aid receivable under subdivision 9; or

(3) if the debt service revenue for a district required to pay the principal and interest on bonds issued under subdivision 5 exceeds the district's long-term facilities maintenance revenue for the same fiscal year, the district's general fund levy must be reduced by the amount of the excess.

Subd. 7. Long-term facilities maintenance equalization revenue. (a) For fiscal year 2017 only, a district's long-term facilities maintenance equalization revenue equals the lesser of (1) $193 times the adjusted pupil units or (2) the district's revenue under subdivision 1.

(b) For fiscal year 2018 only, a district's long-term facilities maintenance equalization revenue equals the lesser of (1) $292 times the adjusted pupil units or (2) the district's revenue under subdivision 1.

(c) For fiscal year 2019 and later, a district's long-term facilities maintenance equalization revenue equals the lesser of (1) $380 times the adjusted pupil units or (2) the district's revenue under subdivision 1.

(d) Notwithstanding paragraphs (a) to (c), a district's long-term facilities maintenance equalization revenue must not be less than the lesser of the district's long-term facilities maintenance revenue or the amount of aid the district received for fiscal year 2015 under section 123B.59, subdivision 6.

Subd. 8. Long-term facilities maintenance equalized levy. (a) For fiscal year 2017 and later, a district's long-term facilities maintenance equalized levy equals the district's long-term facilities maintenance equalization revenue minus the greater of:

(1) the lesser of the district's long-term facilities maintenance equalization revenue or the amount of aid the district received for fiscal year 2015 under Minnesota Statutes 2014, section 123B.59, subdivision 6; or

(2) the district's long-term facilities maintenance equalization revenue times the greater of (i) zero or (ii) one minus the ratio of its adjusted net tax capacity per adjusted pupil unit in the year preceding the year the levy is certified to 123 percent of the state average adjusted net tax capacity per adjusted pupil unit for all school districts in the year preceding the year the levy is certified.

(b) For purposes of this subdivision, "adjusted net tax capacity" means the value described in section 126C.01, subdivision 2, paragraph (b).

Subd. 8a. Long-term facilities maintenance unequalized levy. For fiscal year 2017 and later, a district's long-term facilities maintenance unequalized levy equals the difference between the district's revenue under subdivision 1 and the district's equalization revenue under subdivision 7.

Subd. 9. Long-term facilities maintenance equalized aid. For fiscal year 2017 and later, a district's long-term facilities maintenance equalized aid equals its long-term facilities maintenance equalization revenue minus its long-term facilities maintenance equalized levy times the ratio of the actual equalized amount levied to the permitted equalized levy.

Subd. 10. Allowed uses for long-term facilities maintenance revenue. (a) A district may use revenue under this section for any of the following:

(1) deferred capital expenditures and maintenance projects necessary to prevent further erosion of facilities;

(2) increasing accessibility of school facilities;

(3) health and safety capital projects under section 123B.57; or

(4) by board resolution, to transfer money from the general fund reserve for long-term facilities maintenance to the debt redemption fund to pay the amounts needed to meet, when due, principal and interest on general obligation bonds issued under subdivision 5.

(b) A charter school may use revenue under this section for any purpose related to the school.

Subd. 11. Restrictions on long-term facilities maintenance revenue. Notwithstanding subdivision 10, long-term facilities maintenance revenue may not be used:

(1) for the construction of new facilities, remodeling of existing facilities, or the purchase of portable classrooms;

(2) to finance a lease purchase agreement, installment purchase agreement, or other deferred payments agreement;

(3) for energy-efficiency projects under section 123B.65, for a building or property or part of a building or property used for postsecondary instruction or administration, or for a purpose unrelated to elementary and secondary education; or

(4) for violence prevention and facility security, ergonomics, or emergency communication devices.

Subd. 12. Reserve account. The portion of long-term facilities maintenance revenue not recognized under subdivision 5, paragraph (c), must be maintained in a reserve account within the general fund.

History: 1Sp2015 c 3 art 6 s 4; 2016 c 158 art 1 s 42; 2016 c 189 art 30 s 6-13



Section 123B.60 — BUILDING BONDS FOR CALAMITIES.

Subdivision 1. Bonds. When a building owned by a district is substantially damaged by an act of God or other means beyond the control of the district, the district may issue general obligation bonds without an election to provide money immediately to carry out its adopted long-term facilities maintenance program. Each year the district must pledge an attributable share of its long-term facilities maintenance revenue to the repayment of principal and interest on the bonds. The pledged revenue must be recognized in the debt redemption fund of the district. The district must submit to the department the repayment schedule for any bonds issued under this section. The district must deposit in the debt redemption fund all proceeds received for specific costs for which the bonds were issued, including but not limited to:

(1) insurance proceeds;

(2) restitution proceeds; and

(3) proceeds of litigation or settlement of a lawsuit.

Before bonds are issued, the district must submit an amended application to the commissioner for long-term facilities maintenance revenue, according to section 123B.595. The commissioner shall complete all procedures concerning the combined application within 20 days of receiving the application. The publication provisions of section 123B.71, subdivision 12, do not apply to bonds issued under this section.

Subd. 2. [Repealed, 2016 c 189 art 30 s 26]

History: 1989 c 70 s 1; 1994 c 647 art 14 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 36,164; art 11 s 3; 2016 c 189 art 30 s 14



Section 123B.61 — PURCHASE OF CERTAIN EQUIPMENT.

The board of a district may issue general obligation certificates of indebtedness or capital notes subject to the district debt limits to: (a) purchase vehicles, computers, telephone systems, cable equipment, photocopy and office equipment, technological equipment for instruction, and other capital equipment having an expected useful life at least as long as the terms of the certificates or notes; (b) purchase computer hardware and software, without regard to its expected useful life, whether bundled with machinery or equipment or unbundled, together with application development services and training related to the use of the computer; and (c) prepay special assessments. The certificates or notes must be payable in not more than ten years and must be issued on the terms and in the manner determined by the board, except that certificates or notes issued to prepay special assessments must be payable in not more than 20 years. The certificates or notes may be issued by resolution and without the requirement for an election. The certificates or notes are general obligation bonds for purposes of section 126C.55. A tax levy must be made for the payment of the principal and interest on the certificates or notes, in accordance with section 475.61, as in the case of bonds. The sum of the tax levies under this section and section 123B.62 for each year must not exceed the lesser of the amount of the district's total operating capital revenue or the sum of the district's levy in the general and community service funds excluding the adjustments under this section for the year preceding the year the initial debt service levies are certified. The district's general fund levy for each year must be reduced by the sum of (1) the amount of the tax levies for debt service certified for each year for payment of the principal and interest on the certificates or notes issued under this section as required by section 475.61, (2) the amount of the tax levies for debt service certified for each year for payment of the principal and interest on bonds issued under section 123B.62, and (3) any excess amount in the debt redemption fund used to retire bonds, certificates, or notes issued under this section or section 123B.62 after April 1, 1997, other than amounts used to pay capitalized interest. If the district's general fund levy is less than the amount of the reduction, the balance shall be deducted first from the district's community service fund levy, and next from the district's general fund or community service fund levies for the following year. A district using an excess amount in the debt redemption fund to retire the certificates or notes shall report the amount used for this purpose to the commissioner by July 15 of the following fiscal year. A district having an outstanding capital loan under section 126C.69 or an outstanding debt service loan under section 126C.68 must not use an excess amount in the debt redemption fund to retire the certificates or notes.

History: 1988 c 718 art 8 s 6; 1989 c 222 s 26; 1Sp1995 c 3 art 5 s 5; 1996 c 412 art 5 s 3; 1Sp1997 c 4 art 4 s 9; 1998 c 397 art 7 s 37,164; art 11 s 3; 1999 c 241 art 4 s 9; 2002 c 379 art 1 s 43; 2008 c 154 art 10 s 2



Section 123B.62 — BONDS FOR CERTAIN CAPITAL FACILITIES.

(a) In addition to other bonding authority, with approval of the commissioner, a district may issue general obligation bonds for certain capital projects under this section. The bonds must be used only to make capital improvements including:

(1) under section 126C.10, subdivision 14, total operating capital revenue uses specified in clauses (4), (6), (7), (8), (9), and (10);

(2) the cost of energy modifications;

(3) improving disability accessibility to school buildings;

(4) bringing school buildings into compliance with life and safety codes and fire codes; and

(5) modifying buildings and equipment for security.

(b) Before a district issues bonds under this subdivision, it must publish notice of the intended projects, the amount of the bond issue, and the total amount of district indebtedness.

(c) A bond issue tentatively authorized by the board under this subdivision becomes finally authorized unless a petition signed by more than 15 percent of the registered voters of the district is filed with the school board within 30 days of the board's adoption of a resolution stating the board's intention to issue bonds. The percentage is to be determined with reference to the number of registered voters in the district on the last day before the petition is filed with the board. The petition must call for a referendum on the question of whether to issue the bonds for the projects under this section. The approval of 50 percent plus one of those voting on the question is required to pass a referendum authorized by this section.

(d) The bonds must be paid off within 15 years of issuance. The bonds must be issued in compliance with chapter 475, except as otherwise provided in this section. A tax levy must be made for the payment of principal and interest on the bonds in accordance with section 475.61. The sum of the tax levies under this section and section 123B.61 for each year must not exceed the limit specified in section 123B.61. The levy for each year must be reduced as provided in section 123B.61. A district using an excess amount in the debt redemption fund to retire the bonds shall report the amount used for this purpose to the commissioner by July 15 of the following fiscal year. A district having an outstanding capital loan under section 126C.69 or an outstanding debt service loan under section 126C.68 must not use an excess amount in the debt redemption fund to retire the bonds.

(e) Notwithstanding paragraph (d), bonds issued by a district within the first five years following voter approval of a combination according to section 123A.37, subdivision 2, must be paid off within 20 years of issuance. All the other provisions and limitation of paragraph (d) apply.

History: 1993 c 224 art 5 s 11; 1Sp1995 c 3 art 5 s 6; 1996 c 412 art 5 s 4; 1Sp1997 c 4 art 4 s 10; 1998 c 397 art 7 s 38,164; art 11 s 3; 2002 c 379 art 1 s 44; 2005 c 56 s 1; 2008 c 363 art 2 s 5



Section 123B.63 — CAPITAL PROJECT REFERENDUM.

Subdivision 1. Creation of capital project referendum account. A district may create a capital project referendum account as a separate account in its general fund or its building construction fund. All proceeds from the capital project levy must be deposited in the capital project referendum account in its general fund. The portion of the proceeds to be used for building construction must be transferred to the capital project referendum account in its building construction fund. Interest income attributable to the capital project referendum account must be credited to the account.

Subd. 2. Uses of account. Money in the capital project referendum account must be used only for the purposes specified in section 126C.10, subdivision 14, for operating capital revenue, including the costs of acquisition and betterment for a project that has been reviewed under section 123B.71 and has been approved according to subdivision 3.

Subd. 3. Capital project levy referendum. (a) A district may levy the local tax rate approved by a majority of the electors voting on the question to provide funds for an approved project. The election must take place no more than five years before the estimated date of commencement of the project. The referendum must be held on a date set by the board. A district must meet the requirements of section 123B.71 for projects funded under this section. If a review and comment is required under section 123B.71, subdivision 8, a referendum for a project not receiving a positive review and comment by the commissioner must be approved by at least 60 percent of the voters at the election.

(b) The referendum may be called by the school board and may be held:

(1) separately, before an election for the issuance of obligations for the project under chapter 475; or

(2) in conjunction with an election for the issuance of obligations for the project under chapter 475; or

(3) notwithstanding section 475.59, as a conjunctive question authorizing both the capital project levy and the issuance of obligations for the project under chapter 475. Any obligations authorized for a project may be issued within five years of the date of the election.

(c) The ballot must provide a general description of the proposed project, state the estimated total cost of the project, state whether the project has received a positive or negative review and comment from the commissioner, state the maximum amount of the capital project levy as a percentage of net tax capacity, state the amount that will be raised by that local tax rate in the first year it is to be levied, and state the maximum number of years that the levy authorization will apply.

The ballot must contain a textual portion with the information required in this section and a question stating substantially the following:

"Shall the capital project levy proposed by the board of .......... School District No. .......... be approved?"

If approved, the amount provided by the approved local tax rate applied to the net tax capacity for the year preceding the year the levy is certified may be certified for the number of years, not to exceed ten, approved.

(d) If the district proposes a new capital project to begin at the time the existing capital project expires and at the same maximum tax rate, the general description on the ballot may state that the capital project levy is being renewed and that the tax rate is not being increased from the previous year's rate. An election to renew authority under this paragraph may be called at any time that is otherwise authorized by this subdivision. The ballot notice required under section 275.60 may be modified to read:

"BY VOTING YES ON THIS BALLOT QUESTION, YOU ARE VOTING TO RENEW AN EXISTING CAPITAL PROJECTS REFERENDUM THAT IS SCHEDULED TO EXPIRE."

(e) In the event a conjunctive question proposes to authorize both the capital project levy and the issuance of obligations for the project, appropriate language authorizing the issuance of obligations must also be included in the question.

(f) The district must notify the commissioner of the results of the referendum.

Subd. 4. Excess levy proceeds. Any funds remaining in the capital project referendum account that are not applied to the payment of the costs of the approved project before its final completion must be transferred to the district's debt redemption fund.

History: 1988 c 718 art 8 s 18; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 4; 1Sp1989 c 1 art 2 s 11; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 95,96,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 1Sp2003 c 9 art 4 s 13-16; 1Sp2005 c 5 art 4 s 8; 2007 c 146 art 4 s 8; 1Sp2011 c 11 art 1 s 11; art 4 s 3



Section 123B.65 — ENERGY-EFFICIENCY PROJECTS.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Energy conservation measure" means a training program or facility alteration designed to reduce energy consumption or operating costs and includes:

(1) insulation of the building structure and systems within the building;

(2) storm windows and doors, caulking or weatherstripping, multiglazed windows and doors, heat absorbing or heat reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) automatic energy control systems;

(4) heating, ventilating, or air conditioning system modifications or replacements;

(5) replacement or modifications of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless such increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(6) energy recovery systems;

(7) cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(8) energy conservation measures that provide long-term operating cost reductions.

(b) "Guaranteed energy-savings contract" means a contract for the evaluation and recommendations of energy conservation measures, and for one or more energy conservation measures. The contract must provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time, but not to exceed 15 years from the date of final installation, and the savings are guaranteed to the extent necessary to make payments for the systems.

(c) "Qualified provider" means a person or business experienced in the design, implementation, and installation of energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the school district for its faithful performance.

(d) "Commissioner" means the commissioner of commerce through the state energy office.

Subd. 2. Energy-efficiency contract. (a) Notwithstanding any law to the contrary, a school district may enter into a guaranteed energy-savings contract with a qualified provider to significantly reduce energy or operating costs.

(b) Before entering into a contract under this subdivision, the board shall comply with clauses (1) to (5).

(1) The board must seek proposals from multiple qualified providers by publishing notice of the proposed guaranteed energy-savings contract in the board's official newspaper and in other publications if the board determines that additional publication is necessary to notify multiple qualified providers.

(2) The school board must select the qualified provider that best meets the needs of the board. The board must provide public notice of the meeting at which it will select the qualified provider.

(3) The contract between the board and the qualified provider must describe the methods that will be used to calculate the costs of the contract and the operational and energy savings attributable to the contract.

(4) The qualified provider shall issue a report to the board giving a description of all costs of installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, repairs, or debt service, and giving detailed calculations of the amounts by which energy or operating costs will be reduced and the projected payback schedule in years.

(5) The board must provide published notice of the meeting in which it proposes to award the contract, the names of the parties to the proposed contract, and the contract's purpose.

(c) The board must provide a copy of any contract entered into under paragraph (a) and the report provided under paragraph (b), clause (4), to the commissioner of commerce within 30 days of the effective date of the contract.

Subd. 3. Evaluation by commissioner. Upon request of the board, the commissioner shall review the report required in subdivision 2 and provide an evaluation to the board on the proposed contract within 15 working days of receiving the report. In evaluating the proposed contract, the commissioner shall determine whether the detailed calculations of the costs and of the energy and operating savings are accurate and reasonable. The commissioner may request additional information about a proposed contract as the commissioner deems necessary. If the commissioner requests additional information, the commissioner shall not be required to submit an evaluation to the board within fewer than ten working days of receiving the requested information.

Subd. 4. Review of savings under contract. Upon request of the board, the commissioner shall conduct a review of the energy and operating cost savings realized under a guaranteed energy-savings contract every three years during the period a contract is in effect. The commissioner shall compare the savings realized under the contract during the period under review with the calculations of savings included in the report required under subdivision 2 and provide an evaluation to the board concerning the performance of the system and the accuracy and reasonableness of the claimed energy and operating cost savings.

Subd. 5. Payment of review expenses. The commissioner may charge a district requesting services under subdivisions 3 and 4 actual costs incurred by the Department of Commerce while conducting the review, or one-half percent of the total identified project cost, whichever is less. Before conducting the review, the commissioner shall notify a district requesting review services that expenses will be charged to the district. The commissioner shall bill the district upon completion of the contract review. Money collected by the commissioner under this subdivision must be deposited in the general fund. A district may include the cost of a review by the commissioner under subdivision 3 in a contract made pursuant to this section.

Subd. 6. Contract provisions. Guaranteed energy-savings contracts that include a written guarantee that savings will meet or exceed the cost of energy conservation measures is not subject to competitive bidding requirements. The contract is not subject to section 123B.52 or 471.345.

Subd. 7. District action. A district may enter into a guaranteed energy-savings contract with a qualified provider if, after review of the report and the commissioner's evaluation if requested, the board finds that the amount it would spend on the energy conservation measures recommended in the report is not likely to exceed the amount to be saved in energy and operation costs over 15 years from the date of installation if the recommendations in the report were followed, and the qualified provider provides a written guarantee that the energy or operating cost savings will meet or exceed the costs of the system. The guaranteed energy-savings contract may provide for payments over a period of time, not to exceed 15 years. Notwithstanding section 123B.79, a district annually may transfer from the general fund to the reserve for operating capital account an amount up to the amount saved in energy and operation costs as a result of guaranteed energy-savings contracts.

Subd. 8. Installation contracts. A district may enter into an installment payment contract for the purchase and installation of energy conservation measures. The contract must provide for payments of not less than 1/15 of the price to be paid within two years from the date of the first operation, and the remaining costs to be paid monthly, not to exceed a 15-year term from the date of the first operation.

Subd. 9. Contract continuance. Guaranteed energy-savings contracts may extend beyond the fiscal year in which they become effective. The district must include in its annual appropriations measure for each later fiscal year any amounts payable under guaranteed energy-savings contracts during the year. Failure of a board to make such an appropriation does not affect the validity of the guaranteed energy-savings contract or the district's obligations under the contracts.

Subd. 10. Public information. A guaranteed energy-savings contract must provide that all work plans and other information prepared by the qualified provider in relation to the project, including a detailed description of the project, are public data after the contract is entered into. Information defined as trade secret information under section 13.37, subdivision 1, shall remain nonpublic data.

History: 1989 c 263 s 1; 1992 c 499 art 7 s 3; 1993 c 224 art 5 s 27-29; 1994 c 647 art 5 s 6-12; 1995 c 224 s 67; 1998 c 397 art 7 s 101-107,164; art 11 s 3; 1998 c 398 art 1 s 23; 1Sp2001 c 4 art 6 s 19-21; 2007 c 136 art 3 s 1



Section 123B.67 — SCHOOL BUILDING ACCESSIBILITY CAPITAL IMPROVEMENT GRANT ACT.

Sections 123B.67 to 123B.69 may be cited as the "School Building Accessibility Capital Improvement Grant Act."

History: 1993 c 373 s 20; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.68 — APPROVAL; APPLICATION FORMS.

Subdivision 1. Approval by commissioner. The commissioner of education may approve or disapprove applications under section 123B.69. The grant money must be used only to remove architectural barriers from a building or site.

Subd. 2. Application forms. The commissioner shall prepare application forms and establish application dates.

Subd. 3. Match. A district applying for a grant under this section must match the grant with local district funds.

History: 1993 c 373 s 21; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 161,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 2003 c 130 s 12



Section 123B.69 — GRANT APPLICATION PROCESS.

Subdivision 1. Qualification. A school district that meets the criteria required under subdivision 2 may apply for a grant in an amount up to 50 percent of the approved costs of removing architectural barriers from a building or site. A grant may not exceed $150,000 to a recipient district in any fiscal year.

Subd. 2. Project review. The commissioner, in consultation with the Minnesota State Council on Disability, shall review applications for grants. A school district must apply by July 1 of each year in order to be considered for a grant.

Subd. 3. Award of grants. The commissioner shall examine and consider all applications for grants, and if a district is found not qualified, the commissioner shall promptly notify the district board. The commissioner shall give first priority to districts that have entered into the cooperation and combination process under sections 123A.35 to 123A.43, or that have consolidated since January 1, 1987. The commissioner shall further prioritize grants on the basis of the following: the district's tax burden, the long-term feasibility of the project, the suitability of the project, and the district's need for the project. If the total amount of the applications exceeds the amount that is or can be made available, the commissioner shall award grants according to the commissioner's judgment and discretion and based upon a ranking of the projects according to the factors listed in this paragraph. The commissioner shall promptly certify to each district the amount, if any, of the grant awarded to it.

Subd. 4. Matching revenue. Upon being awarded a grant under subdivision 3, the board shall determine the need for additional revenue. If the board determines that the local match cannot be made from existing revenue, the board may levy according to section 123B.58.

Subd. 5. Project budget. A district that receives a grant must provide the commissioner with the project budget and any other information the commissioner requests.

History: 1993 c 373 s 22; 1996 c 463 s 38; 1998 c 397 art 7 s 162,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.70 — SCHOOL DISTRICT CONSTRUCTION.

Subdivision 1. Commissioner approval. (a) In determining whether to give a school facility a positive, negative, or unfavorable review and comment, the commissioner must evaluate the proposals for facilities using the information provided under section 123B.71, subdivision 9.

(b) In the case of a proposal for a new school, the local school board retains the authority to determine the minimum acreage needed to accommodate the school and related facilities. The commissioner may evaluate the proposals but must not issue a negative or unfavorable review and comment under this section for a school facility solely based on too little acreage of the proposed school site.

(c) In the case of a proposal to renovate an existing school, the local school board retains the authority to determine whether to renovate an existing school or to build a new school regardless of the acreage of the current school site or the cost of the renovation relative to the cost of building a new school. The commissioner's evaluation of whether to replace a facility must not be solely based upon the ratio of renovation costs to replacement costs.

Subd. 2. Positive review and comment. If the commissioner submits a positive review and comment for a proposal according to section 123B.71, the school board may proceed with the construction according to the requirements of applicable laws.

Subd. 3. Negative review and comment. (a) If the commissioner submits a negative review and comment for a proposal according to section 123B.71, the following steps must be taken:

(1) the commissioner must notify the school board of the proposed negative review and comment and schedule a public meeting within 60 days of the notification within that school district to discuss the proposed negative review and comment on the school facility; and

(2) the school board shall appoint an advisory task force of up to five members to advise the school board and the commissioner on the advantages, disadvantages, and alternatives to the proposed facility at the public meeting. One member of the advisory task force must also be a member of the county facilities group.

(b) After attending the public meeting, the commissioner shall reconsider the proposal. If the commissioner submits a negative review and comment, the school board may appeal that decision under chapter 14.

(c) A school board may not proceed with construction if the commissioner's negative review and comment is upheld or if the commissioner's negative review and comment is not appealed.

Subd. 4. Unfavorable review and comment. If the commissioner submits an unfavorable review and comment for a proposal under section 123B.71, the school board, by resolution of the board, must reconsider construction. If, upon reconsideration, the school board decides to proceed with construction, it may initiate proceedings for issuing bonds to finance construction under chapter 475. Unless 60 percent of the voters at the election approve of issuing the obligations, the board is not authorized to issue the obligations.

History: 1988 c 718 art 8 s 1; 1990 c 562 art 5 s 1; 1991 c 265 art 5 s 1; 1992 c 499 art 5 s 1; 1996 c 399 art 2 s 2; 1998 c 397 art 1 s 58; art 11 s 3; 1998 c 398 art 6 s 3; 2000 c 254 s 11; 2009 c 96 art 4 s 6



Section 123B.71 — REVIEW AND COMMENT FOR SCHOOL DISTRICT CONSTRUCTION.

Subdivision 1. [Repealed, 2014 c 312 art 18 s 24]

Subd. 2. Project. The construction, remodeling, or improvement of a building or site of an educational facility at an estimated cost exceeding $100,000 is a project under section 177.42, subdivision 2.

[See Note.]

Subd. 3. [Repealed, 1Sp2001 c 6 art 4 s 28]

Subd. 4. [Repealed, 2014 c 312 art 18 s 24]

Subd. 5. Final plans. If a construction contract has not been awarded within two years of approval, the approval shall not be valid. After approval, final plans and the approval shall be made available, if requested, to the commissioner of education. If substantial changes are made to the initial approved plans, documents reflecting the changes shall be submitted to the commissioner for approval. Upon completing a project, the school board shall certify to the commissioner that the project was completed according to the approved plans.

Subd. 6. Condemnation of school buildings. The commissioner may condemn school buildings and sites determined to be unfit or unsafe for that use.

Subd. 7. Rulemaking. The commissioner of education may adopt rules for public school buildings.

Subd. 8. Review and comment. A school district, a special education cooperative, or a cooperative unit of government, as defined in section 123A.24, subdivision 2, must not initiate an installment contract for purchase or a lease agreement, hold a referendum for bonds, nor solicit bids for new construction, expansion, or remodeling of an educational facility that requires an expenditure in excess of $500,000 per school site if it has a capital loan outstanding, or $2,000,000 per school site if it does not have a capital loan outstanding, prior to review and comment by the commissioner. A facility addition, maintenance project, or remodeling project funded only with general education revenue, lease levy proceeds, capital facilities bond proceeds, or long-term facilities maintenance revenue is exempt from this provision. A capital project under section 123B.63 addressing only technology is exempt from this provision if the district submits a school board resolution stating that funds approved by the voters will be used only as authorized in section 126C.10, subdivision 14. A school board shall not separate portions of a single project into components to avoid the requirements of this subdivision.

Subd. 9. Information required. A school board proposing to construct, expand, or remodel a facility that requires a review and comment under subdivision 8 shall submit to the commissioner a proposal containing information including at least the following:

(1) the geographic area and population to be served, preschool through grade 12 student enrollments for the past five years, and student enrollment projections for the next five years;

(2) a list of existing facilities by year constructed, their uses, and an assessment of the extent to which alternate facilities are available within the school district boundaries and in adjacent school districts;

(3) a list of the specific deficiencies of the facility that demonstrate the need for a new or renovated facility to be provided, the process used to determine the deficiencies, a list of those deficiencies that will and will not be addressed by the proposed project, and a list of the specific benefits that the new or renovated facility will provide to the students, teachers, and community users served by the facility;

(4) a description of the project, including the specification of site and outdoor space acreage and square footage allocations for classrooms, laboratories, and support spaces; estimated expenditures for the major portions of the project; and the dates the project will begin and be completed;

(5) a specification of the source of financing the project, including applicable statutory citations; the scheduled date for a bond issue or school board action; a schedule of payments, including debt service equalization aid; and the effect of a bond issue on local property taxes by the property class and valuation; and

(6) documents obligating the school district and contractors to comply with items (i) to (vii) in planning and executing the project:

(i) section 471.345 governing municipal contracts;

(ii) sustainable design;

(iii) school facility commissioning under section 123B.72 certifying the plans and designs for the heating, ventilating, air conditioning, and air filtration for an extensively renovated or new facility meet or exceed current code standards, including the ASHRAE air filtration standard 52.1;

(iv) American National Standards Institute Acoustical Performance Criteria, Design Requirements and Guidelines for Schools on maximum background noise level and reverberation times;

(v) State Fire Code;

(vi) chapter 326B governing building codes; and

(vii) consultation with affected government units about the impact of the project on utilities, roads, sewers, sidewalks, retention ponds, school bus and automobile traffic, access to mass transit, and safe access for pedestrians and cyclists.

Subd. 10. [Repealed, 1Sp2001 c 6 art 4 s 28]

Subd. 11. Review of proposals. In reviewing each proposal, the commissioner shall submit to the school board, within 60 days of receiving the proposal, the review and comment about the educational and economic advisability of the project. The review and comment shall be based on information submitted with the proposal and other information the commissioner determines is necessary. If the commissioner submits a negative review and comment for a portion of a proposal, the review and comment shall clearly specify which portion of the proposal received a negative review and comment and which portion of the proposal received a positive review and comment.

Subd. 12. Publication. (a) At least 20 days but not more than 60 days before a referendum for bonds or solicitation of bids for a project that has received a positive or unfavorable review and comment under section 123B.70, the school board shall publish a summary of the commissioner's review and comment of that project in the legal newspaper of the district. Supplementary information shall be available to the public.

(b) The publication requirement in paragraph (a) does not apply to alternative facilities projects approved under section 123B.59.

History: Ex1959 c 71 art 2 s 15; 1969 c 532 s 1; 1977 c 305 s 45; 1983 c 314 art 7 s 6; 1984 c 463 art 7 s 1; 1Sp1986 c 3 art 1 s 16; 1987 c 258 s 12; 1988 c 718 art 8 s 2; 1989 c 246 s 2; 1989 c 329 art 5 s 2; 1990 c 562 art 5 s 2-4; 1991 c 265 art 5 s 2,3; 1993 c 224 art 13 s 4; 1Sp1995 c 3 art 1 s 2; art 16 s 13; 1996 c 412 art 13 s 5; 1997 c 7 art 1 s 47; 1997 c 231 art 16 s 4; 1Sp1997 c 4 art 4 s 4-7; 1998 c 397 art 4 s 51; art 11 s 3; 1998 c 398 art 4 s 1; art 5 s 55; 2000 c 489 art 5 s 6; 1Sp2001 c 6 art 4 s 7-10; 2003 c 130 s 12; 1Sp2005 c 5 art 4 s 9-11; 2007 c 140 art 4 s 61; art 13 s 4; 2009 c 96 art 4 s 7-10; 1Sp2011 c 11 art 4 s 4; 2014 c 312 art 18 s 8,9; 2016 c 189 art 30 s 15

NOTE: Subdivision 2 was held unconstitutional because its enactment violated the single subject and title requirements of the Minnesota Constitution in Associated Builders and Contractors v. Ventura, 610 N.W.2d 293 (Minn. 2000).



Section 123B.72 — SCHOOL FACILITY COMMISSIONING.

Subdivision 1. Application. This section applies to the installation or retrofitting of heating, ventilation, and air conditioning systems for projects where the total project cost per site exceeds $1,400,000.

Subd. 2. System inspector. For purposes of this section, system inspector means:

(1) a Minnesota-licensed architect or engineer; or

(2) properly qualified testing and balancing agency or individual.

Subd. 3. Certification. Prior to occupying or reoccupying a school facility affected by this section, a school board or its designee shall submit a document prepared by a system inspector to the building official or to the commissioner, verifying that the facility's heating, ventilation, and air conditioning system has been installed and operates according to design specifications and code, according to section 123B.71, subdivision 9, clause (6), item (iii). A systems inspector shall also verify that the facility's design will provide the ability for monitoring of outdoor airflow and total airflow of ventilation systems in new school facilities and that any heating, ventilation, or air conditioning system that is installed or modified for a project subject to this section must provide a filtration system with a current ASHRAE standard.

Subd. 4. Occupancy. If the document submitted by the school board to the local building official or the commissioner does not demonstrate to that official's satisfaction that the heating, ventilation, and air conditioning system has been installed correctly or that the system is not operating at a level to meet design specifications, the official or commissioner may allow up to one year of occupancy while the heating, ventilation, and air conditioning system is improved to a level that is considered satisfactory by the system inspector.

History: 1Sp1997 c 4 art 4 s 8; 1998 c 397 art 4 s 51; art 11 s 3; 2000 c 489 art 5 s 7; 1Sp2003 c 9 art 12 s 6; 2011 c 76 art 1 s 14; 1Sp2011 c 11 art 4 s 5; 2014 c 312 art 18 s 10,11



Section 123B.74 — EMINENT DOMAIN.

In any municipal corporation or district in this state where the governing body or board has the right, power, and authority to purchase sites for school buildings without authorization by the voters at a regular or special meeting or election called for that purpose, such governing body or school board shall have the right, power, and authority to condemn lands under the power of eminent domain for sites and grounds for public school buildings. The governing body or board shall exercise such power and authority pursuant to the terms and provisions of chapter 117. Any such corporation or district shall have the right, upon the filing of the award of the commissioners provided for in chapter 117, and upon giving the notice therein required of the filing of such award, to enter upon and appropriate the lands so condemned without giving of any bond. In case of such entry and appropriation, such corporation or district shall be bound absolutely to pay all damages awarded, either by the commissioners or by the court upon appeal therefrom, together with all costs and expenses adjudged against it therein within the time specified in chapter 117. In case any such corporation or district shall appeal from the award of commissioners appointed pursuant to any such condemnation proceedings, such corporation or school district shall not be required to give or file any appeal bond therein.

History: Ex1959 c 71 art 4 s 29; 1998 c 397 art 6 s 102,124; 2006 c 214 s 20



Section 123B.744 — AGRICULTURAL EDUCATION.

In any district in which instruction in agriculture is afforded, the board is authorized and empowered to purchase or otherwise acquire by condemnation proceedings as provided for acquiring schoolhouse sites in the name and in behalf of such district, a suitable tract of land either within or outside of the limits of such district to be used for the purpose of instruction, experimentation, and demonstration in agriculture. The provisions of this section shall apply as well to districts organized under special acts as under the general laws, notwithstanding any provisions or restrictions in the laws under which the districts are organized.

History: Ex1959 c 71 art 4 s 30; 1998 c 397 art 6 s 103,124



Section 123B.747 — NATIONAL FOREST LAND FUNDS, HANDLING AND DISPOSITION.

A county board may place the money received by such county from the federal government for and on account of any national forest lands situated in the county into a special fund to be disbursed and paid over to any district maintaining and operating any school wholly or partly within an area constituting a part of any auxiliary or state forest. The board must adopt a resolution to take such action. The resolution must specify the terms and conditions under which the money shall be paid over and disbursed to any district.

History: Ex1959 c 71 art 5 s 51; 1998 c 397 art 6 s 116,124



Section 123B.75 — REVENUE; REPORTING.

Subdivision 1. Scope. District revenues must be recognized and reported on the district books of account in accordance with this section.

Subd. 1a. Definition. For the purposes of this section, "school district tax settlement revenue" means the current, delinquent, and manufactured home property tax receipts collected by the county and distributed to the school district.

Subd. 2. Applicability to period and fund. Except as provided in this section, revenues must be recorded in a manner which clearly indicates that they are applicable to a specific accounting period and fund.

Subd. 3. Receivable. Receivables must be recorded in a manner which clearly reflects the amounts of money due to a particular fund from public and private sources at the date of each accounting statement.

Subd. 4. Recognized as receivable. All current levies of local taxes, including portions assumed by the state, shall be recognized as receivable at the beginning of the calendar year during which collection normally takes place.

Subd. 4a. Taconite revenue. Taconite revenue received in a calendar year by a school district under section 298.28, subdivisions 4, paragraphs (b) and (c), and 11, paragraph (d), is fully recognized in the fiscal year in which the February payment falls.

Subd. 5. Levy recognition. For fiscal year 2014 and later years, in June of each year, the school district must recognize as revenue, in the fund for which the levy was made, the lesser of:

(1) the sum of May, June, and July school district tax settlement revenue received in that calendar year, plus general education aid according to section 126C.13, subdivision 4, received in July and August of that calendar year; or

(2) the sum of:

(i) 31 percent of the referendum levy certified according to section 126C.17 in calendar year 2000; plus

(ii) the entire amount of the levy certified in the prior calendar year according to section 124D.4531; 124D.862, for Special School District No. 1, Minneapolis, Independent School District No. 625, St. Paul, and Independent School District No. 709, Duluth; 126C.41, subdivisions 1, 2, paragraph (a), and 3, paragraphs (b), (c), and (d); 126C.43, subdivision 2; and 126C.48, subdivision 6.

Subd. 6. State aids or grants as revenue. State aids or grants, that are paid as a matching of an expenditure, shall be recognized as revenues and recorded as receivables in the fiscal year during which the eligible expenditure is recognized.

Subd. 6a. [Repealed, 2013 c 116 art 7 s 23]

Subd. 6b. General education aid. If the amount to be recognized as revenue under subdivision 5 exceeds the May, June, and July school district tax settlement revenue received in that calendar year, the district must recognize an amount of general education aid equal to the difference between the total amount to be recognized as revenue under subdivision 5, and the May, June, and July school district tax settlement revenue received in that calendar year as revenue in the previous fiscal year.

Subd. 7. Other revenues recognized. Other revenues not specified in this section shall be recognized as revenue and shall be recorded in the fiscal year earned.

Subd. 8. Deviations footnoted. Deviations from the principles set forth in this section must be evaluated and explained in footnotes to audited financial statements.

Subd. 9. Commissioner shall specify fiscal year. The commissioner shall specify the fiscal year or years to which the revenue from any aid or tax levy is applicable if Minnesota Statutes do not so specify. The commissioner must report to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over education finance by January 15 of each year any adjustments under this subdivision in the previous year.

Subd. 10. Insurance premium refund. (a) If money collected by an entity providing group insurance under section 471.6161, subdivision 1, for the payment of insurance premiums is above the cost of that coverage and returned to the school district purchasing that coverage as a refund, that school district must negotiate with the exclusive representative regarding the refund amount attributable to the proportionate number of insured lives covered by that exclusive representative.

(b) If there is no exclusive representative or if the employer and the exclusive representative are unable to come to an agreement within 150 days, the remaining refunds shall be used to pay the full premium to the program for any employees not covered by an agreement negotiated under this section until the proportionate refunds are depleted. These refunds shall be used for a proportional premium payment at the time it is necessary to deplete the balance.

History: 1976 c 271 s 28; 1978 c 764 s 11-13; 1979 c 303 art 10 s 3; 1981 c 358 art 1 s 2; art 7 s 7; 1981 c 365 s 9; 3Sp1981 c 2 art 4 s 1,2; 1982 c 548 art 3 s 4; art 7 s 1-3; 1982 c 642 s 17; 3Sp1982 c 1 art 3 s 1; 1983 c 216 art 1 s 26; 1983 c 314 art 1 s 22; art 13 s 1; 1984 c 463 art 9 s 1,2; 1Sp1985 c 12 art 10 s 1; 1Sp1985 c 14 art 18 s 5,6; 1Sp1986 c 1 art 5 s 4; 1987 c 268 art 9 s 2,3; 1987 c 384 art 2 s 26; 1987 c 398 art 1 s 1; art 7 s 42; 1988 c 486 s 9; 1989 c 222 s 6; 1989 c 329 art 6 s 1,2; 1Sp1989 c 1 art 6 s 1,2; 1990 c 426 art 2 s 4; 1990 c 562 art 6 s 3; 1991 c 130 s 37; 1991 c 265 art 1 s 1,2; 1992 c 499 art 1 s 1,2; art 12 s 29; 1993 c 192 s 111; 1993 c 224 art 1 s 1; art 12 s 11; art 13 s 6; 1994 c 647 art 1 s 2,3; 1Sp1995 c 3 art 1 s 3,4; art 16 s 13; 1996 c 412 art 14 s 1; 1996 c 461 s 2; 1996 c 471 art 10 s 2; 1Sp1997 c 4 art 1 s 2; 1998 c 397 art 6 s 11-16,124; art 11 s 3; 1998 c 398 art 1 s 1; 1999 c 241 art 2 s 8; 2000 c 489 art 2 s 3; 1Sp2001 c 5 art 2 s 6; 1Sp2001 c 6 art 1 s 10,11; 1Sp2003 c 9 art 5 s 4; 1Sp2003 c 23 s 19; 1Sp2005 c 5 art 1 s 3; art 5 s 1; 2006 c 263 art 4 s 2; 1Sp2010 c 1 art 3 s 1-3; 1Sp2011 c 11 art 1 s 12; art 5 s 2; 2012 c 187 art 1 s 16; 2013 c 116 art 7 s 1; 2014 c 279 s 4; 2014 c 312 art 15 s 2



Section 123B.76 — EXPENDITURES; REPORTING.

Subdivision 1. Recognition. District expenditures must be recognized and reported on the district books of account in accordance with this section.

Fiscal year-end recognition of expenditures and the related offsetting liabilities must be recorded in each fund in accordance with the uniform financial accounting and reporting standards for Minnesota school districts. Encumbrances outstanding at the end of the fiscal year do not constitute expenditures or liabilities.

Deviations from the principles set forth in this subdivision must be evaluated and explained in footnotes to audited financial statements.

Subd. 2. Accounting. Expenditures for any legal purpose of the district not accounted for elsewhere must be accounted for in the general fund.

Subd. 3. Expenditures by building. (a) For the purposes of this section, "building" means education site as defined in section 123B.04, subdivision 1.

(b) Each district shall maintain separate accounts to identify general fund expenditures for each building. All expenditures for regular instruction, secondary vocational instruction, and school administration must be reported to the department separately for each building. All expenditures for special education instruction, instructional support services, and pupil support services provided within a specific building must be reported to the department separately for each building. Salary expenditures reported by building must reflect actual salaries for staff at the building and must not be based on districtwide averages. All other general fund expenditures may be reported by building or on a districtwide basis.

(c) The department must annually report information showing school district general fund expenditures per pupil by program category for each building and estimated school district general fund revenue generated by pupils attending each building on its Web site. For purposes of this report:

(1) expenditures not reported by building shall be allocated among buildings on a uniform per pupil basis;

(2) basic skills revenue shall be allocated according to section 126C.10, subdivision 4;

(3) secondary sparsity revenue and elementary sparsity revenue shall be allocated according to section 126C.10, subdivisions 7 and 8;

(4) alternative teacher compensation revenue shall be allocated according to section 122A.415, subdivision 1;

(5) other general education revenue shall be allocated on a uniform per pupil unit basis;

(6) state and federal special education aid and Title I aid shall be allocated in proportion to district expenditures for these programs by building; and

(7) other general fund revenues shall be allocated on a uniform per pupil basis, except that the department may allocate other revenues attributable to specific buildings directly to those buildings.

History: 1976 c 271 s 29; 1980 c 609 art 7 s 4; 1981 c 358 art 7 s 8,9; 1993 c 224 art 12 s 12; 1996 c 412 art 1 s 2; 1998 c 397 art 6 s 17,124; 2004 c 294 art 1 s 3; 1Sp2005 c 5 art 1 s 4; 2006 c 263 art 1 s 3; 2011 c 76 art 1 s 15



Section 123B.77 — ACCOUNTING, BUDGETING, AND REPORTING REQUIREMENT.

Subdivision 1. Uniform financial accounting and reporting standards. Each Minnesota school district must adopt the uniform financial accounting and reporting standards for Minnesota school districts provided for in guidelines adopted by the department.

Subd. 1a. School district consolidated financial statement. The commissioner, in consultation with the advisory committee on financial management, accounting, and reporting, shall develop and maintain a school district consolidated financial statement format that converts uniform financial accounting and reporting standards data under subdivision 1 into a more understandable format.

Subd. 2. Audited financial statement. Each district must submit to the commissioner by September 15 of each year unaudited financial data for the preceding fiscal year. These financial data must be submitted in the format prescribed by the commissioner.

Subd. 3. Statement for comparison and correction. (a) By November 30 of the calendar year of the submission of the unaudited financial data, the district must provide to the commissioner audited financial data for the preceding fiscal year. The audit must be conducted in compliance with generally accepted governmental auditing standards, the federal Single Audit Act, and the Minnesota legal compliance guide issued by the Office of the State Auditor. An audited financial statement prepared in a form which will allow comparison with and correction of material differences in the unaudited financial data shall be submitted to the commissioner and the state auditor by December 31. The audited financial statement must also provide a statement of assurance pertaining to uniform financial accounting and reporting standards compliance and a copy of the management letter submitted to the district by the school district's auditor.

(b) By February 1 of the calendar year following the submission of the unaudited financial data, the commissioner shall convert the audited financial data required by this subdivision into the consolidated financial statement format required under subdivision 1a and publish the information on the department's Web site.

Subd. 4. Budget approval. Prior to July 1 of each year, the board of each district must approve and adopt its revenue and expenditure budgets for the next school year. The budget document so adopted must be considered an expenditure-authorizing or appropriations document. No funds shall be expended by any board or district for any purpose in any school year prior to the adoption of the budget document which authorizes that expenditure, or prior to an amendment to the budget document by the board to authorize the expenditure. Expenditures of funds in violation of this subdivision shall be considered unlawful expenditures.

Subd. 5. Joint powers agreements; service cooperatives, education districts. All governmental units formed by joint powers agreements entered into by districts pursuant to sections 123A.22, 125A.03 to 125A.24, 125A.26 to 125A.48, 125A.65, 471.59, or any other law and all service cooperatives and education districts are subject to the provisions of this section.

Subd. 6. Benefits. A district providing early retirement incentive payments under section 122A.48, severance pay under section 465.72, or health insurance benefits to retired employees under section 471.61, must account for the payments according to uniform financial accounting and reporting standards.

History: 1976 c 271 s 30; 1977 c 447 art 7 s 7; 1980 c 609 art 7 s 5; 1982 c 548 art 4 s 5; 1983 c 314 art 7 s 7; 1984 c 463 art 7 s 3; 1989 c 329 art 6 s 3; 1990 c 562 art 8 s 6; 1993 c 224 art 12 s 13,14; art 14 s 5; 1994 c 647 art 13 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 6 s 18,124; art 11 s 3; 1998 c 398 art 1 s 2,3; 1999 c 241 art 9 s 20; 2000 c 489 art 6 s 9; 2003 c 130 s 12; 2004 c 294 art 1 s 4; 2006 c 263 art 2 s 8,9; 2007 c 146 art 5 s 2; 2009 c 96 art 1 s 6; 1Sp2015 c 3 art 7 s 2



Section 123B.78 — CASH FLOW; SCHOOL DISTRICT REVENUES; BORROWING FOR CURRENT OPERATING COSTS; CAPITAL EXPENDITURE DEFICITS.

Subdivision 1. State aids payment. The commissioner of management and budget shall remit all payments of state aids to districts in conformance with the dates provided by law or, when not so provided, with a schedule of aid payments to be established by the commissioner of education in consultation with other affected state agencies.

Subd. 2. Taxes. The auditors or finance officers of Minnesota counties shall remit all payments of taxes to the districts in conformance with the provisions of section 276.11. Districts which have need for tax remittance advances may secure them from the counties by making formal requests in conformance with section 276.11.

Subd. 3. Tax and aid anticipation certificates. Minnesota school districts may issue tax and aid anticipation certificates in conformance with the provisions of sections 126C.50 to 126C.56, with the additional provision that the proceeds of such borrowing or any other method of borrowing shall be recorded as liabilities of funds for which the taxes were levied, or for which the aids are receivable. Nothing in this subdivision provides authority for borrowing against the tax levies and aids of one district fund for the purpose of increasing the available cash balance of another fund.

Subd. 4. Borrowing for outstanding bonds. Unless otherwise provided by law, a district must not, for the purpose of increasing the available cash balance of another fund, borrow or transfer funds from the building construction fund, debt redemption fund, trust and agency fund, or from any sinking fund for outstanding bonds issued for any purpose. However, if the contemplated use for which funds were originally placed in the building construction fund or a sinking fund is afterwards abandoned or if a balance remains after the use is accomplished, a district may devote these funds as provided in section 475.65. For the purpose of insuring fund integrity, on determining that a district is in violation of this subdivision or section 123B.75, the commissioner shall require that such district maintain separate bank accounts for building construction funds, debt redemption funds, trust and agency funds, and sinking funds for outstanding bonds. Nothing in this subdivision shall be construed to prohibit the use of common bank accounts for other funds unless prohibited by law.

Subd. 5. Deficit for capital projects. Upon approval by the commissioner, a district may incur a deficit in the reserve for operating capital account for a period not to exceed three years to provide money for capital projects. The commissioner shall approve a description of the project and a financial plan to recover the deficit prior to the initiation of the project.

History: 1976 c 271 s 31; 1983 c 314 art 6 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 1 s 3; 1998 c 397 art 6 s 19,124; art 11 s 3; 2003 c 130 s 12; 2009 c 101 art 2 s 109



Section 123B.79 — PERMANENT FUND TRANSFERS.

Subdivision 1. Limitations. Except as provided in this subdivision, sections 123B.51, 123B.80, 475.61, and 475.65, a district may not permanently transfer money from (1) an operating fund to a nonoperating fund; (2) a nonoperating fund to another nonoperating fund; or (3) a nonoperating fund to an operating fund. Permanent transfers may be made from any fund to any other fund to correct for prior fiscal years' errors discovered after the books have been closed for that year. Permanent transfers may be made from the general fund to any other operating funds according to section 121A.19 or if the resources of the other fund are not adequate to finance approved expenditures from that other fund. Permanent transfers may also be made from the general fund to eliminate deficits in another fund when that other fund is being discontinued. When a district discontinues operation of a district-owned bus fleet or a substantial portion of a fleet, the balance shall cancel to the district's general fund.

Subd. 2. [Repealed, 2016 c 189 art 30 s 26]

Subd. 3. TRA and FICA transfer. (a) Notwithstanding subdivision 1, a district may transfer money from the general fund to the community service fund for the employer contributions for teacher retirement and FICA for employees who are members of a teacher retirement association and who are paid from the community service fund.

(b) A district must not transfer money under paragraph (a) for employees who are paid with money other than normal operating funds, as defined in section 354.05, subdivision 27.

Subd. 4. Operating fund; nonoperating fund; defined. As used in this section, "operating fund" and "nonoperating fund" have the meanings specified in the uniform financial accounting and reporting standards for Minnesota school districts. Any transfer for a period in excess of one year shall be deemed to be a permanent transfer.

Subd. 5. Deficits; exception. For the purposes of this section, a permanent transfer includes creating a deficit in a nonoperating fund for a period past the end of the current fiscal year which is covered by moneys in an operating fund. A deficit in the reserve for operating capital account pursuant to section 123B.78, subdivision 5, does not constitute a permanent transfer.

Subd. 6. [Repealed, 2016 c 189 art 30 s 26]

Subd. 7. Account transfer for designated separation and retirement benefits. A district may separately maintain in a designated for separation and retirement benefit account the amount necessary to meet the obligations for separation and retirement benefits, including compensated absences, termination benefits, pension benefits, and other postemployment benefits, not accounted for elsewhere. The amount necessary must be calculated according to standards established by the department.

Subd. 8. Account transfer for reorganizing districts. A district that has reorganized according to sections 123A.35 to 123A.43, 123A.46, or 123A.48, or has conducted a successful referendum on the question of combination under section 123A.37, subdivision 2, or consolidation under section 123A.48, subdivision 15, or has been assigned an identification number by the commissioner under section 123A.48, subdivision 16, may make permanent transfers between any of the funds or accounts in the newly created or enlarged district with the exception of the debt redemption fund, building construction fund, food service fund, and long-term facilities maintenance account of the general fund. Fund transfers under this section may be made for up to one year prior to the effective date of combination or consolidation by the consolidating boards and during the year following the effective date of reorganization by the consolidated board. The newly formed board of the combined district may adopt a resolution on or before August 30 of the year of the reorganization authorizing a transfer among accounts or funds of the previous independent school districts which transfer or transfers shall be reported in the affected districts' audited financial statements for the year immediately preceding the consolidation.

Subd. 9. Elimination of reserve accounts. Any balance in the district's reserved account for deferred maintenance as of June 30, 2016, shall be transferred to the reserved account for long-term facilities maintenance in the school district's general fund. Any balance in the district's reserved account for health and safety as of June 30, 2019, shall be transferred to the unassigned fund balance account in the district's general fund. Any balance in the district's reserved account for alternative facilities as of June 30, 2016, shall be transferred to the reserved account for long-term facilities maintenance in the district's building construction fund.

History: 1977 c 447 art 7 s 8; 1978 c 764 s 14; 1979 c 334 art 5 s 2; 1980 c 609 art 6 s 7,8; art 7 s 6; 1981 c 358 art 7 s 10; 1982 c 548 art 5 s 1; 1983 c 314 art 5 s 1; art 6 s 3; 1984 c 463 art 7 s 4; 1Sp1985 c 12 art 7 s 7; 1Sp1985 c 16 art 2 s 29; 1987 c 143 s 2; 1987 c 258 s 12; 1987 c 398 art 7 s 13,42; 1988 c 486 s 10; 1988 c 718 art 8 s 3; 1989 c 222 s 7; 1989 c 246 s 2; 1989 c 329 art 4 s 4; 1990 c 562 art 4 s 2; art 8 s 7; 1991 c 130 s 37; 1991 c 265 art 6 s 2; art 8 s 2; 1992 c 499 art 7 s 1; art 12 s 29; 1993 c 224 art 5 s 1; art 6 s 2; 1994 c 465 art 2 s 1; 1994 c 647 art 8 s 3; 1Sp1995 c 3 art 2 s 1; art 4 s 15; art 6 s 1; 1997 c 7 art 1 s 48; 1998 c 397 art 6 s 20-26,124; art 11 s 3; 2000 c 489 art 6 s 10; 1Sp2005 c 5 art 1 s 5; 2007 c 146 art 5 s 3,4; art 11 s 3; 2009 c 96 art 5 s 3; 2016 c 189 art 30 s 16-18



Section 123B.80 — EXCEPTIONS FOR PERMANENT FUND TRANSFERS.

Subdivision 1. Commissioner's authorization. The commissioner may authorize a board to transfer money from any fund or account to another fund or account according to this section.

Subd. 2. Application. A board requesting authority to transfer money must apply to the commissioner and provide information requested. The application must indicate the law or rule prohibiting the desired transfer. The application must be signed by the superintendent and approved by the school board.

Subd. 3. Approval standard. The commissioner may approve a request only when an event has occurred in a district that could not have been foreseen by the district. The event must relate directly to the fund or account involved and to the amount to be transferred.

History: 1Sp1985 c 12 art 7 s 8; 1987 c 143 s 1; 1993 c 224 art 13 s 7-9; 1998 c 397 art 6 s 27,28,124; 1Sp2001 c 6 art 5 s 1



Section 123B.81 — STATUTORY OPERATING DEBT.

Subdivision 1. Operating debt. The "operating debt" of a school district means the net negative unreserved general fund balance calculated as of June 30 of each year in accordance with the uniform financial accounting and reporting standards for Minnesota school districts.

Subd. 2. Statutory operating debt. If the amount of the operating debt is more than 2-1/2 percent of the most recent fiscal year's expenditure amount for the funds considered under subdivision 1, the net negative undesignated fund balance is defined as "statutory operating debt" for the purposes of this section and section 123B.83.

Subd. 3. Debt verification. The commissioner shall establish a uniform auditing or other verification procedure for districts to determine whether a statutory operating debt exists in any Minnesota school district. The standards for this uniform auditing or verification procedure must be promulgated by the commissioner. If a district applies to the commissioner for a statutory operating debt verification, the commissioner shall require a verification of the amount of the statutory operating debt which actually does exist.

Subd. 4. Debt elimination. If an audit or other verification procedure conducted pursuant to subdivision 3 determines that a statutory operating debt exists, a district must follow the procedures in section 123B.83 to eliminate this statutory operating debt.

Subd. 5. Certification of debt. The commissioner shall certify the amount of statutory operating debt for each district.

Subd. 6. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 7. Applicability. This section is applicable only to common, independent, and special school districts and districts formed pursuant to Laws 1967, chapter 822, as amended, and Laws 1969, chapters 775 and 1060, as amended. This section does not apply to Independent School District No. 625.

Subd. 8. [Repealed, 2007 c 146 art 11 s 19]

History: 1976 c 271 s 32; 1977 c 447 art 7 s 9-12; 1980 c 609 art 7 s 7; 1982 c 424 s 130; 1986 c 444; 1987 c 398 art 7 s 42; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 6; 1998 c 397 art 6 s 29-35,124; art 11 s 3; 1Sp2005 c 5 art 1 s 6; 2007 c 146 art 11 s 4-6; 2009 c 96 art 5 s 4-6



Section 123B.82 — REORGANIZATION OPERATING DEBT.

The "reorganization operating debt" of a school district means the net negative unreserved fund balances in all school district funds, other than building construction, debt redemption, and trust and agency, calculated in accordance with the uniform financial accounting and reporting standards for Minnesota school districts as of:

(1) June 30 of the fiscal year before the first year that a district receives revenue according to section 123A.39, subdivision 3; or

(2) June 30 of the fiscal year before the effective date of reorganization according to section 123A.46 or 123A.48.

History: 1991 c 265 art 6 s 3; 1996 c 412 art 13 s 7; 1998 c 397 art 6 s 124; art 11 s 3; 2004 c 294 art 1 s 5; 1Sp2005 c 5 art 1 s 7



Section 123B.83 — EXPENDITURE LIMITATIONS.

Subdivision 1. [Repealed, 1Sp2005 c 5 art 1 s 55]

Subd. 2. Net unreserved general fund balances. A school district must limit its expenditures so that its net unreserved general fund balance does not constitute statutory operating debt under section 123B.81.

Subd. 3. Failure to limit expenditures. If a district does not limit its expenditures in accordance with this section, the commissioner may so notify the appropriate committees of the legislature by no later than February 15 of the year following the end of that fiscal year.

Subd. 4. Special operating plan. (a) If the net negative unreserved general fund balance, calculated in accordance with the uniform financial accounting and reporting standards for Minnesota school districts, as of June 30 each year, is more than 2-1/2 percent of the year's expenditure amount, the district must, prior to January 31 of the next fiscal year, submit a special operating plan to reduce the district's deficit expenditures to the commissioner for approval. The commissioner may also require the district to provide evidence that the district meets and will continue to meet all high school graduation requirements.

Notwithstanding any other law to the contrary, a district submitting a special operating plan to the commissioner under this clause which is disapproved by the commissioner must not receive any aid pursuant to chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A until a special operating plan of the district is so approved.

(b) A district must receive aids pending the approval of its special operating plan under paragraph (a). A district which complies with its approved operating plan must receive aids as long as the district continues to comply with the approved operating plan.

History: 1976 c 271 s 33; 1977 c 447 art 7 s 13,14; 1979 c 334 art 6 s 5; 1980 c 609 art 7 s 8; 1981 c 358 art 7 s 11; 1986 c 444; 1987 c 398 art 7 s 42; 1990 c 562 art 8 s 8; 1991 c 130 s 37; 1991 c 265 art 11 s 7; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 1 s 4; 1998 c 397 art 6 s 36,124; art 11 s 3; 1999 c 241 art 9 s 21; 2000 c 489 art 6 s 11; 1Sp2005 c 5 art 1 s 8; 2007 c 146 art 11 s 7; 2009 c 96 art 1 s 7



Section 123B.84 — POLICY.

In districts where the state provides aids for transportation it is in the public interest to provide equality of treatment in transporting school children of the state who are required to attend elementary and secondary schools pursuant to chapter 120A, so that the health, welfare and safety of the children, while using the public highways of the state, shall be protected.

School children attending any schools, complying with section 120A.22, are therefore entitled to the same rights and privileges relating to transportation.

History: 1969 c 570 s 1; 1989 c 209 art 2 s 1; 1998 c 397 art 7 s 1,164; art 11 s 3



Section 123B.85 — DEFINITIONS.

Subdivision 1. Application. The following words and terms in sections 121A.585, 121A.59, 123B.84 to 123B.87, 123B.90, and 123B.91, shall have the following meanings ascribed to them.

Subd. 2. District. "District" means any school district as defined in section 120A.05.

Subd. 3. School. "School" means any school as defined in section 120A.22, subdivision 4.

Subd. 4. School board. "School board" means the governing body of any school district.

Subd. 5. School children. "School children" means any student or child attending or required to attend any school as provided in the Education Code, chapters 120A to 129C.

History: 1969 c 570 s 2; 1975 c 162 s 41; 1989 c 209 art 2 s 1; 1995 c 186 s 119; 1998 c 397 art 7 s 164; art 11 s 3; 2000 c 489 art 10 s 3



Section 123B.86 — EQUAL TREATMENT.

Subdivision 1. General provisions. A district shall provide equal transportation within the district for all school children to any school when transportation is deemed necessary by the school board because of distance or traffic condition in like manner and form as provided in sections 123B.88 and 123B.92, when applicable.

Subd. 2. Nonpublic school students. (a) The board of any local district must provide school bus transportation to the district boundary for school children residing in the district at least the same distance from a nonpublic school actually attended in another district as public school pupils are transported in the transporting district. Such transportation must be provided whether or not there is another nonpublic school within the transporting district, if the transportation is to schools maintaining grades or departments not maintained in the district or if the attendance of such children at school can more safely, economically, or conveniently be provided for by such means.

(b) The school board of any local district may provide school bus transportation to a nonpublic school in another district for school children residing in the district and attending that school, whether or not there is another nonpublic school within the transporting district, if the transportation is to schools maintaining grades or departments not maintained in the district or if the attendance of such children at school can more safely, economically, or conveniently be provided for by such means. If the board transports children to a nonpublic school located in another district, the nonpublic school must pay the cost of such transportation provided outside the district boundaries.

Subd. 3. Board control. When transportation is provided, the scheduling of routes, manner and method of transportation, control and discipline of school children and any other matter relating thereto shall be within the sole discretion, control and management of the board.

Subd. 4. Rules. The commissioner of education may amend rules relating to equal transportation.

History: 1969 c 570 s 3; 1974 c 566 s 1; 1975 c 51 s 1; 1975 c 162 s 27; 1976 c 2 s 58; 1982 c 424 s 31; 1982 c 548 art 2 s 1; 1984 c 655 art 1 s 24; 1994 c 647 art 12 s 2; 1Sp1995 c 3 art 2 s 4; 1998 c 397 art 7 s 2,3,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 12; 2003 c 130 s 12



Section 123B.87 — FUNDS AND AIDS.

Subdivision 1. State aid. State aids made available or appropriated shall be for the equal benefit of all school children, and be disbursed in such manner as determined by the board.

Subd. 2. Boards may expend money. The board of any district may expend any moneys in its treasury, whether received from state or any other source for the purpose of providing equal transportation treatment of all school children attending school.

History: 1969 c 570 s 4; 1978 c 706 s 28; 1979 c 334 art 2 s 4; 1Sp1995 c 3 art 2 s 5; 1998 c 397 art 7 s 4,164



Section 123B.88 — INDEPENDENT SCHOOL DISTRICTS; TRANSPORTATION.

Subdivision 1. Providing transportation. The board may provide for the transportation of pupils to and from school and for any other purpose. The board may also provide for the transportation of pupils to schools in other districts for grades and departments not maintained in the district, including high school, at the expense of the district, when funds are available therefor and if agreeable to the district to which it is proposed to transport the pupils, for the whole or a part of the school year, as it may deem advisable, and subject to its rules. In any district, the board must arrange for the attendance of all pupils living two miles or more from the school, except pupils whose transportation privileges have been voluntarily surrendered under subdivision 2, or whose privileges have been revoked under section 123B.91, subdivision 1, clause (6), or 123B.90, subdivision 2. The district may provide for the transportation of or the boarding and rooming of the pupils who may be more economically and conveniently provided for by that means. Arrangements for attendance may include a requirement that parents or guardians request transportation before it is provided. The board must provide necessary transportation consistent with section 123B.92, subdivision 1, paragraph (b), clause (4), for a child with a disability not yet enrolled in kindergarten for the provision of special instruction and services under sections 125A.03 to 125A.24, 125A.26 to 125A.48, and 125A.65. Special instruction and services for a child with a disability not yet enrolled in kindergarten include an individualized education program team placement in an early childhood program when that placement is necessary to address the child's level of functioning and needs. When transportation is provided, scheduling of routes, establishment of the location of bus stops, manner and method of transportation, control and discipline of school children, the determination of fees, and any other matter relating thereto must be within the sole discretion, control, and management of the board. The district may provide for the transportation of pupils or expend a reasonable amount for room and board of pupils whose attendance at school can more economically and conveniently be provided for by that means or who attend school in a building rented or leased by a district within the confines of an adjacent district.

Subd. 1a. Full-service school zones. The board may establish a full-service school zone by adopting a written resolution and may provide transportation for students attending a school in that full-service school zone. A full-service school zone may be established for a school that is located in an area with higher than average crime or other social and economic challenges and that provides education, health or human services, or other parental support in collaboration with a city, county, state, or nonprofit agency. The pupil transportation must be intended to stabilize enrollment and reduce mobility at the school located in a full-service school zone.

Subd. 2. Voluntary surrender of transportation privileges. The parent or guardian of a student may voluntarily surrender the student's to and from school transportation privileges granted under subdivision 1.

Subd. 3. Transportation services contracts. The board may contract for the furnishing of authorized transportation under section 123B.52, and may purchase gasoline and furnish same to a contract carrier for use in the performance of a contract with the school district for transportation of school children to and from school.

Subd. 3a. Pupil transportation safety committee. (a) A school board may establish a pupil transportation safety committee. The chair of the pupil transportation safety committee is the district's school transportation safety director. The school board shall appoint the other members of the pupil transportation safety committee. Membership may include parents, school bus drivers, representatives of school bus companies, local law enforcement officials, other school district staff, and representatives from other units of local government.

(b) The duties of the pupil transportation safety committee include: (1) reviewing and recommending changes to the district's pupil transportation safety policy required under subdivision 1; and (2) developing a comprehensive plan for the safe transportation of students who face hazardous transportation conditions. The comprehensive hazardous transportation plan shall consider safety factors including the types of roads that students must cross, the speed of traffic on those roads, the age of the students, and any other factors as determined by the committee.

(c) The pupil transportation safety committee must hold at least one public meeting before adopting its comprehensive plan for transporting students who face hazardous transportation conditions.

(d) Any recommended changes to the district's pupil transportation safety policy and the comprehensive plan for hazardous transportation must be submitted to the school board.

Subd. 4. Instruction in a nonresident district. The board may provide for the instruction of any resident pupil in another district when inadequate room, distance to school, unfavorable road conditions, or other facts or conditions make attendance in the pupil's own district unreasonably difficult or impractical, in which case such district shall pay to the district so attended the tuition agreed upon or charged, pursuant to section 123A.488, subdivision 2, and may provide transportation; provided, that such pupil shall continue to be a pupil of the district of residence for the payment of apportionment and other state aids.

Subd. 5. Admission of nonresident pupils. The board may provide for the admission to the schools of the district, of nonresident pupils, and those above school age, and fix the rates of tuition for such pupils.

Subd. 6. Nonresident pupil defined. For the purposes of this subdivision, a "nonresident pupil" is a pupil who resides in one district, defined as the "resident district" and attends school in another district, defined as the "nonresident district."

If requested, a nonresident district shall transport a nonresident pupil within its borders and may transport a nonresident pupil within the pupil's resident district. If a nonresident district decides to transport a nonresident pupil within the pupil's resident district, the nonresident district must notify the pupil's resident district of its decision, in writing, prior to providing transportation.

Subd. 7. Attendance in another state. If high school pupils from a district within this state are being transported to a school in another state, the board of the district from which the pupils are being transported may provide free transportation and tuition for any or all of its elementary pupils to such school in another state and be entitled to state aid as provided by law.

Subd. 8. Authority to rent buses. The board may rent a bus owned by the district excluding a motor-coach bus to any person for any lawful purpose. Bus rental must not interfere with the transportation of pupils by the district. A lessee may use and operate the bus without payment of a motor vehicle tax. The lessee is liable for any claims for injuries and damages arising out of the use and operation of a bus leased from the district. Except as provided in subdivision 15, the lessee shall procure insurance at the lessee's expense protecting the board and the district against claims for injuries and damages arising out of the use and operation of the bus.

Subd. 9. Nonpupil transportation; insurance. Notwithstanding the provisions of section 221.021, any public school district or school bus contractor providing transportation services to a district on a regular basis in this state may operate school buses, excluding motor coach buses, for the purpose of providing transportation to nonpupils of the school district attending school events, as defined in section 123B.49, subdivision 3 or 4, provided that no carrier having a charter carrier permit has its principal office and place of business or bus garage within 12 miles of the principal office of the district. District owned buses and the operators thereof shall otherwise comply with the provisions of this section and the rules of the commissioner of public safety and shall be insured in at least the amounts stated in section 466.04, subdivision 1. In all cases the total cost of providing such services, as determined by sound accounting procedures, shall be paid by charges made against those using the buses.

Subd. 10. Transportation of any person. Districts may use district owned or contractor operated school buses to provide transportation along regular school bus routes on a space available basis for any person. Such use of a bus must not interfere with the transportation of pupils to and from school or other authorized transportation of pupils. In all cases, the total additional cost of providing these services, as determined by sound accounting procedures, must be paid by charges made against those using these services or some third-party payor. In no case shall the additional cost of this transportation be paid by the district.

The provisions of section 65B.47, subdivision 4, shall be applicable to any person being transported pursuant to this subdivision.

Subd. 11. Part-time secondary students. Districts may provide bus transportation along regular school bus routes on a space available basis for part-time students enrolled in secondary classes pursuant to section 124D.02, subdivisions 2, 3, and 4. Such use of a bus must not interfere with the transportation of pupils to and from school or other authorized transportation of pupils. The total additional cost of providing these services, as determined by sound accounting procedures, shall be paid by charges made against those using the services or some third-party payor.

Subd. 12. Early childhood family education participants. Districts may provide bus transportation along school bus routes when space is available for participants in early childhood family education programs and school readiness programs if these services do not result in an increase in the district's expenditures for transportation. The costs allocated to these services, as determined by generally accepted accounting principles, shall be considered part of the authorized cost for transportation for the purposes of section 123B.92.

Subd. 13. Area learning center pupils between buildings. Districts may provide between-building bus transportation along school bus routes when space is available, for pupils attending programs at an area learning center. The transportation is permitted between schools if it does not increase the district's expenditures for transportation. The cost of these services shall be considered part of the authorized cost for the purpose of section 123B.92.

Subd. 14. Transportation insurance. The board may provide for the protection of pupils transported for school purposes or activities in district owned, operated, leased, or controlled motor vehicles against injuries or damages arising out of the operation of these vehicles. The board may purchase and pay for insurance from any funds available. An insurance contract covering this risk shall contain a waiver of the defense of governmental immunity. The payment of any insurance premiums by the district does not in itself make the district liable for any injuries or damages incurred by the transportation.

Subd. 15. Insurance; indemnity. If a school board has obtained insurance pursuant to subdivision 14 or section 466.06, it may also obtain and pay for insurance coverage to indemnify a lessee and to protect the board and the district, in any amount not exceeding the limits of coverage provided for the insurance obtained pursuant to subdivision 14 or section 466.06 against claims for injuries and damages arising out of the use and operation of a district-owned bus while it is leased or rented to the lessee pursuant to subdivision 8. The rental charge shall include the cost of this additional insurance coverage. The procurement of this additional insurance coverage constitutes a waiver of the defense of governmental immunity to the extent of the additional coverage but has no effect on the liability of the board, the district, or its employees beyond the coverage so provided.

Subd. 16. Payment of insurance premiums; nonliability. The board may provide and pay the premiums for the protection for school children, instructors and automobile owners, and any other agency cooperating in providing cars for districts where driver training courses are being offered, against public liability, property damage, collision, fire and theft, arising out of the operation of any vehicle used in the courses. Nothing herein shall make the district liable for injuries resulting from the actions of such persons.

Subd. 17. Insurance; school safety patrol. The board may provide and pay the premiums for insurance against injuries resulting to its pupils while assigned to and acting on a school safety patrol. Such insurance may provide for the payment of either cash benefits to such injured pupil or for the payment of hospital and medical benefits to or for such injured pupil, or both. Nothing herein shall be construed to make the district liable for such injuries.

Subd. 18. Snow removal. The board may enter into contracts for the removal of snow from roads used for regular bus routes transporting pupils to and from school either within or outside the district.

Subd. 19. Disabled person transport to day training and habilitation program. The board must contract with any licensed day training and habilitation program attended by a resident disabled person who fulfills the eligibility requirements of section 256B.092, to transport the resident disabled person to the program in return for payment by the program of the cost of the transportation, if transportation by the board is in the best interest of the disabled person and is not unreasonably burdensome to the district and if a less expensive, reasonable, alternative means of transporting the disabled person does not exist. If the board and the program are unable to agree to a contract, either the board or the program may appeal to the commissioner to resolve the conflict. All decisions of the commissioner shall be final and binding upon the board and the program.

Subd. 20. Custodial parent transportation. The board may provide transportation for a pupil who is a custodial parent and that pupil's child between the pupil's home and a child care provider and between the provider and the school. The board must establish criteria for transportation it provides according to this subdivision.

Subd. 21. Pupil transport on staff development days. A district may provide bus transportation between home and school for pupils on days devoted to parent-teacher conferences, teacher's workshops, or other staff development opportunities. If approved by the commissioner as part of a program of educational improvement, the cost of providing this transportation, as determined by generally accepted accounting principles, must be considered part of the authorized cost for regular transportation for the purposes of section 123B.92. The commissioner shall approve inclusion of these costs in the regular transportation category only if the total number of instructional hours in the school year divided by the total number of days for which transportation is provided equals or exceeds the number of instructional hours per day prescribed in the rules of the Department of Education.

Subd. 22. Postsecondary enrollment options pupils. Districts may provide bus transportation along school bus routes when space is available, for pupils attending programs at a postsecondary institution under the postsecondary enrollment options program. Fees collected for this service under section 123B.36, subdivision 1, paragraph (13), shall be subtracted from the authorized cost for nonregular transportation for the purpose of section 123B.92. A school district may provide transportation for a pupil participating in an articulated program operated under an agreement between the school district and the postsecondary institution.

History: Ex1959 c 71 art 4 s 21 subds 1-12; 1963 c 663 s 2; 1973 c 560 s 1; 1974 c 44 s 1; 1974 c 521 s 16; 1975 c 238 s 1; 1977 c 337 s 1; 1977 c 447 art 1 s 1; 1978 c 706 s 19; 1978 c 764 s 36,37; 1981 c 194 s 2; 1981 c 234 s 1-3; 1981 c 358 art 2 s 1; 1983 c 314 art 7 s 21; 1Sp1985 c 12 art 2 s 1; 1986 c 444; 1987 c 398 art 3 s 15; 1988 c 718 art 2 s 3; 1989 c 329 art 2 s 1; 1990 c 562 art 2 s 2,3; art 6 s 16; 1991 c 130 s 37; 1991 c 265 art 3 s 38; 1992 c 499 art 2 s 1; art 12 s 29; 1993 c 13 art 1 s 26; 1993 c 224 art 2 s 3,4; 1994 c 647 art 12 s 1; 1Sp1995 c 3 art 2 s 3; art 16 s 13; 1996 c 412 art 2 s 6; 1Sp1997 c 4 art 1 s 10; 1998 c 397 art 6 s 83-97,124; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 19,20; 1999 c 205 art 1 s 70; 2000 c 254 s 13-15; 2000 c 489 art 6 s 12; 1Sp2001 c 6 art 1 s 12; 1Sp2003 c 9 art 2 s 14; art 10 s 13; 2005 c 56 s 1; 1Sp2005 c 5 art 2 s 56; 2007 c 146 art 8 s 1; 2008 c 277 art 1 s 9; 2011 c 103 s 1; 1Sp2011 c 11 art 2 s 23; art 10 s 1; 2013 c 116 art 1 s 8; 1Sp2015 c 3 art 5 s 3



Section 123B.885 — DIESEL SCHOOL BUSES; OPERATION OF ENGINE; PARKING.

Subdivision 1. Operation of engine. All operators of diesel school buses must minimize, to the extent practical, the idling of school bus engines and exposure of children to diesel exhaust fumes.

Subd. 2. Parking. On and after July 1, 2003, diesel school buses must be parked and loaded at sufficient distance from school air-intake systems to avoid diesel fumes from being drawn into the systems, unless, in the judgment of the school board, alternative locations block traffic, impair student safety, or are not cost effective.

History: 2002 c 364 s 2



Section 123B.90 — SCHOOL BUS SAFETY TRAINING.

Subdivision 1. [Repealed, 1Sp2003 c 9 art 10 s 14]

Subd. 2. Student training. (a) Each district must provide public school pupils enrolled in kindergarten through grade 10 with age-appropriate school bus safety training, as described in this section, of the following concepts:

(1) transportation by school bus is a privilege and not a right;

(2) district policies for student conduct and school bus safety;

(3) appropriate conduct while on the school bus;

(4) the danger zones surrounding a school bus;

(5) procedures for safely boarding and leaving a school bus;

(6) procedures for safe street or road crossing; and

(7) school bus evacuation.

(b) Each nonpublic school located within the district must provide all nonpublic school pupils enrolled in kindergarten through grade 10 who are transported by school bus at public expense and attend school within the district's boundaries with training as required in paragraph (a).

(c) Students enrolled in kindergarten through grade 6 who are transported by school bus and are enrolled during the first or second week of school must receive the school bus safety training competencies by the end of the third week of school. Students enrolled in grades 7 through 10 who are transported by school bus and are enrolled during the first or second week of school and have not previously received school bus safety training must receive the training or receive bus safety instructional materials by the end of the sixth week of school. Students taking driver's training instructional classes must receive training in the laws and proper procedures when operating a motor vehicle in the vicinity of a school bus as required by section 169.446, subdivisions 2 and 3. Students enrolled in kindergarten through grade 10 who enroll in a school after the second week of school and are transported by school bus and have not received training in their previous school district shall undergo school bus safety training or receive bus safety instructional materials within four weeks of the first day of attendance. Upon request of the superintendent of schools, the school transportation safety director in each district must certify to the superintendent that all students transported by school bus within the district have received the school bus safety training according to this section. Upon request of the superintendent of the school district where the nonpublic school is located, the principal or other chief administrator of each nonpublic school must certify to the school transportation safety director of the district in which the school is located that the school's students transported by school bus at public expense have received training according to this section.

(d) A district and a nonpublic school with students transported by school bus at public expense may provide kindergarten pupils with bus safety training before the first day of school.

(e) A district and a nonpublic school with students transported by school bus at public expense may also provide student safety education for bicycling and pedestrian safety, for students enrolled in kindergarten through grade 5.

(f) A district and a nonpublic school with students transported by school bus at public expense must make reasonable accommodations for the school bus safety training of pupils known to speak English as a second language and pupils with disabilities.

(g) The district and a nonpublic school with students transported by school bus at public expense must provide students enrolled in kindergarten through grade 3 school bus safety training twice during the school year.

(h) A district and a nonpublic school with students transported by school bus at public expense must conduct a school bus evacuation drill at least once during the school year.

Subd. 3. Model training program. The commissioner shall develop and maintain a comprehensive list of school bus safety training instructional materials for pupils who ride the bus that includes bus safety curriculum for both classroom and practical instruction.

History: 1994 c 647 art 12 s 4; 1Sp1995 c 3 art 2 s 6,7; art 16 s 13; 1996 c 412 art 2 s 7; 1Sp1997 c 4 art 12 s 3,4; 1998 c 397 art 7 s 6,7,164; 1999 c 241 art 9 s 22,23; 2000 c 489 art 6 s 13,14; 1Sp2003 c 9 art 1 s 6,7; 2004 c 294 art 2 s 13; 2007 c 146 art 8 s 2; 2011 c 103 s 2



Section 123B.91 — SCHOOL DISTRICT BUS SAFETY RESPONSIBILITIES.

Subdivision 1. Comprehensive policy. Each district shall develop and implement a comprehensive, written policy governing pupil transportation safety, including transportation of nonpublic school students, when applicable. The policy, at minimum, must contain:

(1) provisions for appropriate student bus safety training under section 123B.90;

(2) rules governing student conduct on school buses and in school bus loading and unloading areas;

(3) a statement of parent or guardian responsibilities relating to school bus safety;

(4) an intradistrict system for reporting school bus accidents or misconduct and a system for dealing with local law enforcement officials in cases of criminal conduct on a school bus;

(5) a discipline policy to address violations of school bus safety rules, including procedures for revoking a student's bus riding privileges in cases of serious or repeated misconduct;

(6) a system for integrating school bus misconduct records with other discipline records;

(7) where applicable, provisions governing bus monitor qualifications, training, and duties;

(8) rules governing the use and maintenance of type III vehicles, drivers of type III vehicles, qualifications to drive a type III vehicle, qualifications for a type III vehicle, and the circumstances under which a student may be transported in a type III vehicle;

(9) operating rules and procedures;

(10) emergency procedures;

(11) a system for maintaining and inspecting equipment; and

(12) any other requirements of the school district.

Subd. 1a. Compliance by nonpublic and charter school students. A nonpublic or charter school student transported by a public school district shall comply with student bus conduct and student bus discipline policies of the transporting public school district.

Subd. 2. School transportation safety director. Each board shall designate a school transportation safety director to oversee and implement pupil transportation safety policies. The director shall have day-to-day responsibility for pupil transportation safety within the district, including transportation of nonpublic school children when provided by the district.

History: 1994 c 647 art 12 s 14; 1Sp1995 c 3 art 2 s 8,9; art 16 s 13; 1998 c 397 art 7 s 9,164; art 11 s 3; 1998 c 398 art 6 s 21; 1999 c 241 art 9 s 24; 2000 c 489 art 6 s 15; 1Sp2003 c 9 art 1 s 8; 2006 c 263 art 2 s 10



Section 123B.92 — TRANSPORTATION AID ENTITLEMENT.

Subdivision 1. Definitions. For purposes of this section and section 125A.76, the terms defined in this subdivision have the meanings given to them.

(a) "Actual expenditure per pupil transported in the regular and excess transportation categories" means the quotient obtained by dividing:

(1) the sum of:

(i) all expenditures for transportation in the regular category, as defined in paragraph (b), clause (1), and the excess category, as defined in paragraph (b), clause (2), plus

(ii) an amount equal to one year's depreciation on the district's school bus fleet and mobile units computed on a straight line basis at the rate of 15 percent per year for districts operating a program under section 124D.128 for grades 1 to 12 for all students in the district and 12-1/2 percent per year for other districts of the cost of the fleet, plus

(iii) an amount equal to one year's depreciation on the district's type III vehicles, as defined in section 169.011, subdivision 71, which must be used a majority of the time for pupil transportation purposes, computed on a straight line basis at the rate of 20 percent per year of the cost of the type three school buses by:

(2) the number of pupils eligible for transportation in the regular category, as defined in paragraph (b), clause (1), and the excess category, as defined in paragraph (b), clause (2).

(b) "Transportation category" means a category of transportation service provided to pupils as follows:

(1) Regular transportation is:

(i) transportation to and from school during the regular school year for resident elementary pupils residing one mile or more from the public or nonpublic school they attend, and resident secondary pupils residing two miles or more from the public or nonpublic school they attend, excluding desegregation transportation and noon kindergarten transportation; but with respect to transportation of pupils to and from nonpublic schools, only to the extent permitted by sections 123B.84 to 123B.87;

(ii) transportation of resident pupils to and from language immersion programs;

(iii) transportation of a pupil who is a custodial parent and that pupil's child between the pupil's home and the child care provider and between the provider and the school, if the home and provider are within the attendance area of the school;

(iv) transportation to and from or board and lodging in another district, of resident pupils of a district without a secondary school; and

(v) transportation to and from school during the regular school year required under subdivision 3 for nonresident elementary pupils when the distance from the attendance area border to the public school is one mile or more, and for nonresident secondary pupils when the distance from the attendance area border to the public school is two miles or more, excluding desegregation transportation and noon kindergarten transportation.

For the purposes of this paragraph, a district may designate a licensed day care facility, school day care facility, respite care facility, the residence of a relative, or the residence of a person or other location chosen by the pupil's parent or guardian, or an after-school program for children operated by a political subdivision of the state, as the home of a pupil for part or all of the day, if requested by the pupil's parent or guardian, and if that facility, residence, or program is within the attendance area of the school the pupil attends.

(2) Excess transportation is:

(i) transportation to and from school during the regular school year for resident secondary pupils residing at least one mile but less than two miles from the public or nonpublic school they attend, and transportation to and from school for resident pupils residing less than one mile from school who are transported because of full-service school zones, extraordinary traffic, drug, or crime hazards; and

(ii) transportation to and from school during the regular school year required under subdivision 3 for nonresident secondary pupils when the distance from the attendance area border to the school is at least one mile but less than two miles from the public school they attend, and for nonresident pupils when the distance from the attendance area border to the school is less than one mile from the school and who are transported because of full-service school zones, extraordinary traffic, drug, or crime hazards.

(3) Desegregation transportation is transportation within and outside of the district during the regular school year of pupils to and from schools located outside their normal attendance areas under a plan for desegregation mandated by the commissioner or under court order.

(4) "Transportation services for pupils with disabilities" is:

(i) transportation of pupils with disabilities who cannot be transported on a regular school bus between home or a respite care facility and school;

(ii) necessary transportation of pupils with disabilities from home or from school to other buildings, including centers such as developmental achievement centers, hospitals, and treatment centers where special instruction or services required by sections 125A.03 to 125A.24, 125A.26 to 125A.48, and 125A.65 are provided, within or outside the district where services are provided;

(iii) necessary transportation for resident pupils with disabilities required by sections 125A.12, and 125A.26 to 125A.48;

(iv) board and lodging for pupils with disabilities in a district maintaining special classes;

(v) transportation from one educational facility to another within the district for resident pupils enrolled on a shared-time basis in educational programs, and necessary transportation required by sections 125A.18, and 125A.26 to 125A.48, for resident pupils with disabilities who are provided special instruction and services on a shared-time basis or if resident pupils are not transported, the costs of necessary travel between public and private schools or neutral instructional sites by essential personnel employed by the district's program for children with a disability;

(vi) transportation for resident pupils with disabilities to and from board and lodging facilities when the pupil is boarded and lodged for educational purposes;

(vii) transportation of pupils for a curricular field trip activity on a school bus equipped with a power lift when the power lift is required by a student's disability or section 504 plan; and

(viii) services described in clauses (i) to (vii), when provided for pupils with disabilities in conjunction with a summer instructional program that relates to the pupil's individualized education program or in conjunction with a learning year program established under section 124D.128.

For purposes of computing special education initial aid under section 125A.76, the cost of providing transportation for children with disabilities includes (A) the additional cost of transporting a homeless student from a temporary nonshelter home in another district to the school of origin, or a formerly homeless student from a permanent home in another district to the school of origin but only through the end of the academic year; and (B) depreciation on district-owned school buses purchased after July 1, 2005, and used primarily for transportation of pupils with disabilities, calculated according to paragraph (a), clauses (ii) and (iii). Depreciation costs included in the disabled transportation category must be excluded in calculating the actual expenditure per pupil transported in the regular and excess transportation categories according to paragraph (a). For purposes of subitem (A), a school district may transport a child who does not have a school of origin to the same school attended by that child's sibling, if the siblings are homeless.

(5) "Nonpublic nonregular transportation" is:

(i) transportation from one educational facility to another within the district for resident pupils enrolled on a shared-time basis in educational programs, excluding transportation for nonpublic pupils with disabilities under clause (4);

(ii) transportation within district boundaries between a nonpublic school and a public school or a neutral site for nonpublic school pupils who are provided pupil support services pursuant to section 123B.44; and

(iii) late transportation home from school or between schools within a district for nonpublic school pupils involved in after-school activities.

(c) "Mobile unit" means a vehicle or trailer designed to provide facilities for educational programs and services, including diagnostic testing, guidance and counseling services, and health services. A mobile unit located off nonpublic school premises is a neutral site as defined in section 123B.41, subdivision 13.

Subd. 2. [Repealed, 1999 c 241 art 1 s 69]

Subd. 3. Alternative attendance programs. (a) A district that enrolls nonresident pupils in programs under sections 123A.05 to 123A.08, 124D.03, 124D.08, and 124D.68, must provide authorized transportation to the pupil within the attendance area for the school that the pupil attends at the same level of service that is provided to resident pupils within the attendance area. The resident district need not provide or pay for transportation between the pupil's residence and the district's border.

(b) A district may provide transportation to allow a student who attends a high-need English learner program and who resides within the transportation attendance area of the program to continue in the program until the student completes the highest grade level offered by the program.

(c) A homeless nonresident pupil enrolled under section 124D.08, subdivision 2a, must be provided transportation from the pupil's district of residence to and from the school of enrollment.

Subd. 4. [Repealed, 1999 c 241 art 1 s 69]

Subd. 5. District reports. (a) Each district must report data to the department as required by the department to account for transportation expenditures.

(b) Salaries and fringe benefits of district employees whose primary duties are other than transportation, including central office administrators and staff, building administrators and staff, teachers, social workers, school nurses, and instructional aides, must not be included in a district's transportation expenditures, except that a district may include salaries and benefits according to paragraph (c) for (1) an employee designated as the district transportation director, (2) an employee providing direct support to the transportation director, or (3) an employee providing direct transportation services such as a bus driver or bus aide.

(c) Salaries and fringe benefits of the district employees listed in paragraph (b), clauses (1), (2), and (3), who work part time in transportation and part time in other areas must not be included in a district's transportation expenditures unless the district maintains documentation of the employee's time spent on pupil transportation matters in the form and manner prescribed by the department.

(d) A school district that contracts for transportation service may allocate transportation expense to transportation categories based upon contract rates. Districts may only allocate transportation expense to transportation categories based upon contract rates if contract rates are reasonably consistent on a cost-per-hour, cost-per-mile, cost-per-route, or cost-per-student basis. In order to allocate transportation expense based upon contract rates, a school district, if audited, must be able to demonstrate to the auditor that variances in the application of transportation cost basis rates are appropriate.

(e) Pupil transportation expenditures, excluding expenditures for capital outlay, leased buses, student board and lodging, crossing guards, and aides on buses, may be allocated among transportation categories based on cost-per-mile or cost-per-student regardless of whether the transportation services are provided on district-owned or contractor-owned school buses. Expenditures for school bus driver salaries and fringe benefits may either be directly charged to the appropriate transportation category or may be allocated among transportation categories based on cost-per-mile or cost-per-student. Expenditures by private contractors or individuals who provide transportation exclusively in one transportation category must be charged directly to the appropriate transportation category. Transportation services provided by contractor-owned school bus companies incorporated under different names but owned by the same individual or group of individuals must be treated as the same company for cost allocation purposes.

Subd. 6. [Repealed, 1999 c 241 art 1 s 69]

Subd. 7. [Repealed, 1999 c 241 art 1 s 69]

Subd. 8. [Repealed, 1999 c 241 art 1 s 69]

Subd. 9. Nonpublic pupil transportation aid. (a) A district's nonpublic pupil transportation aid for the 1996-1997 and later school years for transportation services for nonpublic school pupils according to sections 123B.88, 123B.84 to 123B.86, and this section, equals the sum of the amounts computed in paragraphs (b) and (c). This aid does not limit the obligation to transport pupils under sections 123B.84 to 123B.87.

(b) For regular and excess transportation according to subdivision 1, paragraph (b), clauses (1) and (2), an amount equal to the product of:

(1) the district's actual expenditure per pupil transported in the regular and excess transportation categories during the second preceding school year; times

(2) the number of nonpublic school pupils residing in the district who receive regular or excess transportation service or reimbursement for the current school year; times

(3) the ratio of the formula allowance pursuant to section 126C.10, subdivision 2, for the current school year to the formula allowance pursuant to section 126C.10, subdivision 2, for the second preceding school year.

(c) For nonpublic nonregular transportation according to subdivision 1, paragraph (b), clause (5), an amount equal to the product of:

(1) the district's actual expenditure for nonpublic nonregular transportation during the second preceding school year; times

(2) the ratio of the formula allowance pursuant to section 126C.10, subdivision 2, for the current school year to the formula allowance pursuant to section 126C.10, subdivision 2, for the second preceding school year.

(d) Notwithstanding the amount of the formula allowance for fiscal years 2015 and 2016 in section 126C.10, subdivision 2, the commissioner shall use the amount of the formula allowance for the current year minus $414 in determining the nonpublic pupil transportation revenue in paragraphs (b) and (c) for fiscal years 2015 and 2016.

Subd. 10. [Repealed, 1999 c 241 art 1 s 69]

History: 1979 c 334 art 2 s 8; 1980 c 609 art 2 s 2; 1981 c 356 s 167; 1981 c 358 art 2 s 3-13; 1Sp1981 c 2 s 8; 3Sp1981 c 2 art 2 s 9; 1982 c 548 art 2 s 3; 1983 c 314 art 2 s 2; 1Sp1985 c 12 art 2 s 3-10; 1Sp1986 c 1 art 9 s 7,8; 1987 c 398 art 2 s 2-7; art 7 s 42; 1988 c 486 s 35,36; 1988 c 718 art 2 s 5; art 7 s 29; 1989 c 222 s 14-25; 1989 c 329 art 2 s 3,9; 1990 c 562 art 2 s 5-7; 1991 c 130 s 37; 1991 c 199 art 2 s 10; 1991 c 265 art 2 s 6-14; art 3 s 38; 1991 c 277 s 17; 1992 c 499 art 12 s 29; 1993 c 224 art 2 s 5-9; art 7 s 10,11; 1994 c 647 art 2 s 2; art 3 s 24; art 12 s 8,9; art 13 s 7; 1Sp1995 c 3 art 2 s 11-24; art 4 s 30; art 16 s 13; 1996 c 412 art 2 s 9-12; 1Sp1997 c 4 art 1 s 19-24; 1998 c 397 art 7 s 31-34,164; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 23,24; 1999 c 241 art 1 s 1; 1Sp2001 c 5 art 2 s 7; 1Sp2001 c 6 art 1 s 55 subd 2; 1Sp2003 c 9 art 1 s 9-11; 1Sp2005 c 5 art 1 s 9,10; 2006 c 263 art 2 s 11,12; 2007 c 146 art 1 s 25; art 2 s 17; art 3 s 1; 2009 c 96 art 8 s 1; 2010 c 351 s 1; 2011 c 103 s 3; 1Sp2011 c 11 art 2 s 24; art 3 s 12; art 10 s 2,3; 2012 c 239 art 1 s 12,33; 2013 c 116 art 1 s 9-11



Section 123B.93 — ADVERTISING ON SCHOOL BUSES.

(a) The commissioner, through a competitive process, may contract with advertisers regarding advertising on school buses. At a minimum, the contract must prohibit advertising and advertising images that:

(1) solicit the sale of, or promote the use of, alcoholic beverages and tobacco products;

(2) are discriminatory in nature or content;

(3) imply or declare an endorsement of the product or service by the school district;

(4) contain obscene material;

(5) are false, misleading, or deceptive; or

(6) relate to an illegal activity or antisocial behavior.

(b) Advertisement must meet the following conditions:

(1) the advertising attached to the school bus does not interfere with bus identification under section 169.441; and

(2) the bus with attached advertising meets the school bus equipment standards under sections 169.4501 to 169.4504.

(c) All buses operated by school districts may be attached with advertisements under the state contract. All school district contracts shall include a provision for advertisement. Each school district shall be reimbursed by the advertiser for all costs incurred by the district and its contractors for supporting the advertising program, including, but not limited to, retrofitting buses, storing advertising, attaching advertising to the bus, and related maintenance.

(d) The commissioner shall hold harmless and indemnify each district for all liabilities arising from the advertising program. Each district must tender defense of all such claims to the commissioner within five days of receipt.

(e) All revenue from the contract shall be deposited in the general fund.

History: 1Sp1997 c 4 art 12 s 1; 1998 c 397 art 4 s 51; 1Sp2003 c 9 art 12 s 7



Section 123B.94 — COMMON SCHOOL DISTRICTS; MEETINGS, ELECTIONS.

Subdivision 1. Annual meeting. The annual meeting of all common districts must be held on the last Tuesday in June, at 8:00 p.m., unless a different hour has been fixed at the preceding annual meeting. The clerk shall give notice of the meeting, specifying the matters to come before such meeting. Failure of the clerk to give such notice, or to specify the business to be transacted, shall not affect the validity of any business, except the raising of money to build or purchase a school house, the authorizing of an issue of bonds, the fixing of a school house site, or the organization as an independent district. At the annual meeting in a common district five legal voters shall constitute a quorum. The chair and clerk of the board shall officiate in their respective capacities at all meetings of the electors of the district. In the event of the absence of the chair or clerk, the voters shall elect a chair or clerk pro tem. The voters shall have the power in an annual meeting to repeal and modify their proceedings. The polls at all meetings shall be open at least one hour.

Subd. 2. Elections. The annual meeting must have power to elect, by ballot, officers of the district. In all elections or vote by ballot, the clerk shall record the names of all voters participating therein and the chair shall appoint two electors. The electors, with the assistance of the clerk, shall supervise the balloting and canvass the votes. If any candidates receive an equal number of votes for an office, the board shall resolve the tie by lot.

Subd. 3. Candidates for office. Any person desiring to be a candidate for a district office at the annual meeting of the district shall file with the clerk of the district an application to be placed on the ballot for such office. Any five voters of the district may file an application for or on behalf of any qualified voter in the district that they desire to be a candidate. Applications shall be filed not less than 12 days before the annual district meeting. The clerk of the district, in the notice of annual meeting, shall state the names of the candidates for whom applications have been filed, failure to do so shall not affect the validity of the election thereafter held. At the annual meeting of common districts, nomination of candidates for offices may be made from the floor by any qualified voter.

Subd. 4. Ballots. The clerk shall prepare, at the expense of the district, necessary ballots for the election of officers placing thereon the names of the proposed candidates for such office with a blank space after such names. The ballots shall be marked as official ballots, and shall be used to the exclusion of all other ballots at such annual meeting or election in the election of officers of the district.

Subd. 5. Election of officers. At the first meeting of each district, the chair shall be elected to hold office until July 1 following the next annual meeting. The treasurer, until one year from such date, and the clerk until two years from such date.

Subd. 6. Board member acceptance of office. A board member elected at an annual meeting upon notice from the clerk, shall, on or before the first Saturday in July, file with the clerk an acceptance of the office and an official oath. Any person appointed by the board or elected at a special meeting to fill a vacancy shall file in writing an acceptance of the office and an official oath within ten days after the notice of such appointment or election by the clerk. A person who fails to qualify prior to the time specified shall be deemed to have refused to serve, but such filing, if made at any time before action to fill the vacancy has been taken, shall be sufficient.

Subd. 7. Special meeting. Upon the filing of a petition therefor, executed by five eligible voters, as defined in Minnesota Election Law, of the common district, specifying the business to be acted upon, or upon the adoption of a proper resolution so specifying, signed by a majority of the members of the board, the clerk shall call a special meeting of the district. The clerk shall give ten days' posted notice and one week's published notice if there be a newspaper printed in the district and specify in the notice the business named in the request or resolution and the time and place of the meeting. If there is no clerk in the district or if the clerk fails for three days after receiving a request or resolution to give notice of a meeting, it may be called by like notice by five eligible voters, as defined in Minnesota Election Law, of the district. No business except that named in the notice shall be transacted at the meeting. If there are not five eligible voters, as defined in Minnesota Election Law, or if there is not a board therein, the county auditor may call a special meeting by giving notice thereof as provided in this section. The voters at a special meeting have power to repeal or modify their proceedings.

History: Ex1959 c 71 art 4 s 2; 1965 c 33 s 1; 1979 c 29 s 1; 1980 c 609 art 6 s 15; 1986 c 444; 1987 c 266 art 2 s 8; 1998 c 397 art 6 s 37-41,124



Section 123B.95 — BOARDS OF COMMON SCHOOL DISTRICTS.

Subdivision 1. School board. The care, management and control of a common district is vested in a board of three members to be known as the school board. The term of office of a member shall be three years, and until a successor qualifies. The board of each common district must consist of a chair, a treasurer, and a clerk. The board may by resolution establish a time and place for regular meeting and no notice of such meeting need be sent to any members of the board.

Subd. 2. Finances. The board must submit to the annual meeting an estimate of the expenses of the district for the coming year for a school term as determined by the board and for such other specified purposes as the board may deem proper. If the annual meeting fails to vote a sufficient tax to maintain the district for such time, the board must levy such tax pursuant to and within the limitations of sections 124D.22, 126C.40 to 126C.45, and 126C.48; but no board shall expend any money or incur any liability for any purpose beyond the sum appropriated by vote of the district for such purpose, or levied by the board pursuant to this subdivision, or on hand and applicable thereto.

Subd. 3. School visits. The board must visit each school at least once every three months.

Subd. 4. Official newspaper. At its first meeting following July 1 each year, the board must designate, by resolution, as the official newspaper of the district, some legal newspaper of general circulation within the district, and contract with such newspaper for its publications. If there is more than one such newspaper, the board must enter a contract with the lowest responsible bidder at the earliest practicable date. All notices and proceedings required by law to be published by the board must be published in the official newspaper so designated. The fees for such publication must not exceed the fees for publication of legal notices as prescribed by Minnesota Statutes.

History: Ex1959 c 71 art 4 s 3; 1967 c 176 s 1; 1978 c 706 s 11; 1986 c 444; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1995 c 212 art 4 s 64; 1998 c 397 art 6 s 42,124; art 11 s 3; 2000 c 254 s 16



Section 123B.96 — TREASURER.

The treasurer shall receive and be responsible for all money in the district and disburse the same on orders signed by the clerk and countersigned by the chair or other vouchers authorized by law. In the event that the chair has been continuously absent from the district for a period of 30 days or more, the treasurer may pay orders without the signature of the chair. Each order must state the fund on which it is drawn, the name of the payee, and the nature of the claim for which such order is issued and must be so drawn that when signed by the treasurer in an appropriate place, it becomes a check on the district depository. The treasurer shall keep an account of each fund, and of all receipts and disbursements showing the sources of all receipts and the nature and purpose of disbursements. The treasurer shall deposit the funds of the district in the official depository in accordance with the provisions of law.

History: Ex1959 c 71 art 4 s 4; 1965 c 69 s 1; 1973 c 492 s 7; 1986 c 444; 1998 c 397 art 6 s 43,124



Section 123B.97 — SCHOOLHOUSES AND SITES; COMMON SCHOOL DISTRICTS.

Subdivision 1. Acquisition of sites. When authorized by the voters at a regular meeting or at a special meeting called for that purpose, the board may acquire necessary sites for school houses, or enlargements or additions to existing school house sites, by lease, purchase, or condemnation under the power of eminent domain; lease, erect or purchase garages for district-owned school buses; and sell or exchange school houses or sites and execute deeds of conveyances thereof. It may acquire by lease, purchase, or condemnation under eminent domain suitable tracts of land either in or outside of the district for the purpose of instruction, experimentation, and demonstration in agriculture. In any city, a school site, when practicable, must contain at least one block. Outside of any city, a school site must contain at least two acres. If any school house site contains less than the required amount the board may, without a vote of the electors, acquire other land adjacent to or near such site to make, with such site, all or part of the required amount. If property is taken by eminent domain by authority of this subdivision, when needed by the district for such purpose, the fact that the property was acquired by the owner under the power of eminent domain, or is already devoted to public use, shall not prevent its acquisition by the district.

Subd. 2. Site designation. The annual meeting or election shall have power to designate a site for a school house and provide for building or otherwise placing a school house thereon, when proper notice has been given. A site with an existing school house or where a school house is being built shall not be changed except by vote of three-fifths of the voters of the district voting on the question.

Subd. 3. Teacher dwelling. When authorized by a two-thirds majority of all the electors voting at an annual or special meeting, the board may erect, purchase, or acquire a dwelling house for the use of its teachers. The proposition shall be submitted only at a meeting or election. The notice of the meeting shall state that the proposition shall be considered or submitted.

History: Ex1959 c 71 art 4 s 6; 1973 c 123 art 5 s 7; 1998 c 397 art 6 s 44,124; 2006 c 214 s 20



Section 123B.98 — LIMITATION OF SECTIONS.

Material contained in sections 123B.94 to 123B.97 relates only to Common School Districts Numbers 323 and 815. The provisions of law relating to independent school districts shall apply to and govern these common school districts unless a particular provision of sections 123B.94 to 123B.97 provides for the matter, in which case that provision shall apply and control.

History: Ex1959 c 71 art 4 s 12; 1975 c 162 s 22; 1978 c 706 s 12; 1982 c 424 s 30; 1998 c 397 art 6 s 124; art 11 s 3






Chapter 124 — EDUCATION FINANCE



Chapter 124A — GENERAL EDUCATION REVENUE



Chapter 124B — GENERAL EDUCATION REVENUE: EDUCATION DISTRICTS



Chapter 124C — GRANTS FOR EDUCATION



Chapter 124D — EDUCATION PROGRAMS

Section 124D.01 — DEFINITIONS.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 2 s 1; 1998 c 397 art 4 s 51; art 11 s 3



Section 124D.02 — SCHOOL BOARD POWERS; ENROLLMENT.

Subdivision 1. Kindergarten instruction. The board may establish and maintain one or more kindergartens for the instruction of children and after July 1, 1974, shall provide kindergarten instruction for all eligible children, either in the district or in another district. All children to be eligible for kindergarten must be at least five years of age on September 1 of the calendar year in which the school year commences. In addition all children selected under an early admissions policy established by the school board may be admitted. If established, a board-adopted early admissions policy must describe the process and procedures for comprehensive evaluation in cognitive, social, and emotional developmental domains to help determine the child's ability to meet kindergarten grade expectations and progress to first grade in the subsequent year. The comprehensive evaluation must use valid and reliable instrumentation, be aligned with state kindergarten expectations, and include a parent report and teacher observations of the child's knowledge, skills, and abilities. The early admissions policy must be made available to parents in an accessible format and is subject to review by the commissioner of education. The evaluation is subject to section 127A.41. Nothing in this section shall prohibit a school district from establishing Head Start, prekindergarten, or nursery school classes for children below kindergarten age. Any school board with evidence that providing kindergarten will cause an extraordinary hardship on the school district may apply to the commissioner of education for an exception.

Subd. 2. Secondary school programs. The board may permit a person who is over the age of 21 or who has graduated from high school to enroll in a class or program at a secondary school if there is space available. In determining if there is space available, public school students eligible for free enrollment under section 120A.20, subdivision 1, and shared-time students shall be given priority over students seeking enrollment pursuant to this subdivision, and students returning to complete a regular course of study shall be given priority over other students seeking enrollment pursuant to this subdivision. The following are not prerequisites for enrollment:

(1) residency in the school district;

(2) United States citizenship; or

(3) for a person over the age of 21, a high school diploma or equivalency certificate. A person may enroll in a class or program even if that person attends evening school, an adult or continuing education, or a postsecondary educational program or institution.

Subd. 3. Counting pupils. A district may not count a person enrolled pursuant to subdivision 2 as a pupil unit or a pupil in average daily membership for the purpose of receiving any state aid.

Subd. 4. Part-time student fee. Notwithstanding the provisions of sections 120A.20 and 123B.37, a board may charge a student enrolled pursuant to subdivision 2 a reasonable fee for a class or program.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54,58; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17; 2003 c 130 s 12; 2006 c 263 art 1 s 4,5; 2013 c 116 art 1 s 12



Section 124D.03 — ENROLLMENT OPTIONS PROGRAM.

Subdivision 1. Establishment. (a) An enrollment options program is established to enable any pupil to attend a school or program in a district in which the pupil does not reside, subject to the limitations in this section.

(b) A district may refuse to allow a pupil who is expelled under section 121A.45 to enroll during the term of the expulsion if the student was expelled for:

(1) possessing a dangerous weapon, as defined by United States Code, title 18, section 930, paragraph (g)(2), at school or a school function;

(2) possessing or using an illegal drug at school or a school function;

(3) selling or soliciting the sale of a controlled substance while at school or a school function; or

(4) committing a third-degree assault as described in section 609.223, subdivision 1.

Subd. 2. Limited enrollment of nonresident pupils. (a) A board may, by resolution, limit the enrollment of nonresident pupils in its schools or programs according to this section to a number not less than the lesser of:

(1) one percent of the total enrollment at each grade level in the district; or

(2) the number of district residents at that grade level enrolled in a nonresident district according to this section.

(b) A district that limits enrollment of nonresident pupils under paragraph (a) shall report to the commissioner by July 15 on the number of nonresident pupils denied admission due to the limitations on the enrollment of nonresident pupils.

Subd. 3. Pupil application procedures. In order that a pupil may attend a school or program in a nonresident district, the pupil's parent or guardian must submit an application to the nonresident district. The pupil's application must identify a reason for enrolling in the nonresident district. The parent or guardian of a pupil must submit a signed application by January 15 for initial enrollment beginning the following school year. The application must be on a form provided by the Department of Education. A particular school or program may be requested by the parent. Once enrolled in a nonresident district, the pupil may remain enrolled and is not required to submit annual or periodic applications. If the student moves to a new resident district, the student retains the seat in the nonresident district, but must submit a new enrollment options form to update the student's information. To return to the resident district or to transfer to a different nonresident district, the parent or guardian of the pupil must provide notice to the resident district or apply to a different nonresident district by January 15 for enrollment beginning the following school year.

Subd. 4. Achievement and integration district transfers. (a) This subdivision applies to a transfer into or out of a district that has an achievement and integration plan approved by the commissioner of education under sections 124D.861 and 124D.862.

(b) An application to transfer may be submitted at any time for enrollment beginning at any time.

(c) A pupil enrolled in a nonresident district under an achievement and integration plan approved by the commissioner of education is not required to make annual or periodic application for enrollment but may remain enrolled in the same district. A pupil may transfer to the resident district at any time.

(d) Subdivision 2 applies to a transfer into or out of a district with an achievement and integration plan.

Subd. 5. Nonresident district procedures. A district shall notify the parent or guardian in writing by February 15 or within 90 days for applications submitted after January 15 in the case of achievement and integration district transfers whether the application has been accepted or rejected. If an application is rejected, the district must state in the notification the reason for rejection. The parent or guardian must notify the nonresident district by March 1 or within 45 days whether the pupil intends to enroll in the nonresident district. Notice of intent to enroll in the nonresident district obligates the pupil to attend the nonresident district during the following school year, unless the boards of the resident and the nonresident districts agree in writing to allow the pupil to transfer back to the resident district. If the pupil's parents or guardians change residence to another district, the student does not lose the seat in the nonresident district but the parent or guardian must complete an updated enrollment options form. If a parent or guardian does not notify the nonresident district by the January 15 deadline, if it applies, the pupil may not enroll in that nonresident district during the following school year, unless the boards of the resident and nonresident district agree otherwise. The nonresident district must notify the resident district by March 15 or 30 days later of the pupil's intent to enroll in the nonresident district. The same procedures apply to a pupil who applies to transfer from one participating nonresident district to another participating nonresident district.

Subd. 5a. Lotteries. If a school district has more applications than available seats at a specific grade level, it must hold an impartial lottery following the January 15 deadline to determine which students will receive seats. Siblings of currently enrolled students, applications related to an approved integration and achievement plan, and children of the school district's staff must receive priority in the lottery. The process for the school district lottery must be established in school district policy, approved by the school board, and posted on the school district's Web site.

Subd. 6. Basis for decisions. The board must adopt, by resolution, specific standards for acceptance and rejection of applications. Standards may include the capacity of a program, excluding special education services; class; or school building. The school board may not reject applications for enrollment in a particular grade level if the nonresident enrollment at that grade level does not exceed the limit set by the board under subdivision 2. Standards may not include previous academic achievement, athletic or other extracurricular ability, disabling conditions, proficiency in the English language, previous disciplinary proceedings, or the student's district of residence, except where the district of residence is directly included in an enrollment options strategy included in an approved achievement and integration program.

Subd. 7. Exceptions to deadlines. Notwithstanding subdivision 3, the following pupil application procedures apply:

(a) Upon agreement of the resident and nonresident districts, a pupil may submit an application to a nonresident district after January 15 for enrollment beginning the following school year.

(b) If, as a result of entering into, modifying, or terminating an agreement between boards, a pupil is assigned after December 1 to a different school for enrollment beginning at any time, the pupil, the pupil's siblings, or any other pupil residing in the pupil's residence may submit an application to a nonresident district at any time before July 1 for enrollment beginning the following school year.

(c) A pupil who becomes a resident of a district after December 1 may submit an application to a nonresident district on January 15 or any time after that date for enrollment beginning any time before the following December 1.

(d) If the commissioner of education and the commissioner of human rights determine that the policies, procedures, or practices of a district are in violation of Title VI of the Civil Rights Act of 1964 (Public Law 88-352) or chapter 363A, any pupil in the district may submit an application to a nonresident district at any time for enrollment beginning at any time.

For exceptions under this subdivision, the applicant, the applicant's parent or guardian, the district of residence, and the district of attendance must observe, in a prompt and efficient manner, the application and notice procedures in subdivisions 3 and 5, except that the application and notice deadlines do not apply.

Subd. 8. Transportation. If requested by the parent of a pupil, the nonresident district shall provide transportation within the district.

The resident district is not required to provide or pay for transportation between the pupil's residence and the border of the nonresident district. A parent may be reimbursed by the nonresident district for the costs of transportation from the pupil's residence to the border of the nonresident district if the pupil is from a family whose income is at or below the poverty level, as determined by the federal government. The reimbursement may not exceed the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week.

At the time a nonresident district notifies a parent or guardian that an application has been accepted under subdivision 4 or 5, the nonresident district must provide the parent or guardian with the following information regarding the transportation of nonresident pupils under section 123B.88, subdivision 6.

Subd. 9. Credits toward graduation. A nonresident district shall accept credits toward graduation that were awarded by another district. The nonresident district shall award a diploma to a nonresident pupil if the pupil meets its graduation requirements.

Subd. 10. Information. A district shall make information about the district, schools, programs, policies, and procedures available to all interested people.

Subd. 11. General education aid. Adjustments to general education aid for the resident and nonresident districts shall be made according to section 127A.47, subdivision 7.

Subd. 12. Termination of enrollment. A district may terminate the enrollment of a nonresident student enrolled under this section or section 124D.08 at the end of a school year if the student meets the definition of a habitual truant under section 260C.007, subdivision 19, the student has been provided appropriate services under chapter 260A, and the student's case has been referred to juvenile court. A district may also terminate the enrollment of a nonresident student over the age of 17 enrolled under this section if the student is absent without lawful excuse for one or more periods on 15 school days and has not lawfully withdrawn from school under section 120A.22, subdivision 8.

History: 1988 c 718 art 7 s 8; 1989 c 222 s 1,2; 1989 c 329 art 9 s 1-3; 1990 c 562 art 6 s 1,2; 1991 c 130 s 1,2; 1991 c 265 art 2 s 1; art 3 s 38; art 9 s 1; 1992 c 499 art 9 s 1; 1993 c 224 art 2 s 1; art 13 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 43; 1Sp1997 c 4 art 1 s 1; art 5 s 1-4; 1998 c 397 art 1 s 9-14,58; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 139 art 4 s 2; 1999 c 241 art 9 s 25; 2000 c 489 art 6 s 16; 1Sp2001 c 6 art 2 s 19; 2003 c 130 s 12; 1Sp2003 c 9 art 12 s 8; 2013 c 116 art 3 s 21; 2014 c 272 art 3 s 24-28; 2016 c 189 art 25 s 32



Section 124D.04 — OPTIONS FOR ENROLLING IN ADJOINING STATES.

Subdivision 1. Options for enrollment in adjoining states. Minnesota pupils and pupils residing in adjoining states may enroll in districts in the other state according to:

(1) section 124D.05, subdivision 2; or

(2) this section.

Subd. 2. Pupils in Minnesota. A Minnesota resident pupil may enroll in a district in an adjoining state if the district to be attended borders Minnesota.

Subd. 3. Pupils in adjoining states. Except as provided under an agreement with an adjoining state under section 124D.041, a non-Minnesota pupil who resides in an adjoining state in a district that borders Minnesota may enroll in a Minnesota district if either the board of the district in which the pupil resides or state in which the pupil resides pays tuition to the district in which the pupil is enrolled.

Subd. 4. Canadian pupils. A pupil who resides in Canada may enroll in a Minnesota district if the province in which the pupil resides pays tuition to the district in which the pupil is enrolled. A pupil may enroll either full time or part time for all instructional programs and shall be considered eligible for all other purposes for all other programs offered by the district. The tuition must be an amount that is at least comparable to the tuition specified in section 124D.05, subdivision 1. A district may accept funds from any international agency for these programs.

Subd. 5. Procedural requirements. Except as otherwise provided in this section, the rights and duties set forth in section 124D.03 apply to Minnesota pupils, parents, and districts if a pupil enrolls in a nonresident district according to this section.

Subd. 6. Tuition payments. (a) In each odd-numbered year, before March 1, the commissioner must agree to rates of tuition for Minnesota elementary and secondary pupils attending in other states for the next two fiscal years when the other state agrees to negotiate tuition rates. The commissioner must negotiate equal, reciprocal rates with the designated authority in each state for pupils who reside in an adjoining state and enroll in a Minnesota district. The rates must be at least equal to the tuition specified in section 124D.05, subdivision 1. If the other state does not agree to negotiate a general tuition rate, a Minnesota school district may negotiate a tuition rate with the school district in the other state that sends a pupil to or receives a pupil from the Minnesota school district. The tuition rate for a pupil with a disability must be equal to the actual cost of instruction and services provided. The resident district of a Minnesota pupil attending in another state under this section must pay the amount of tuition agreed upon in this section to the district of attendance, prorated on the basis of the proportion of the school year attended.

(b) Notwithstanding paragraph (a) and subdivision 9, if an agreement is reached between the state of Minnesota and an adjoining state pursuant to section 124D.041, the provisions of section 124D.041 and the agreement shall apply to all enrollment transfers between Minnesota and the adjoining state, and provisions of paragraph (a) and subdivision 9 shall not apply.

Subd. 7. Transportation of students. (a) The agreement under subdivision 6 with each state must specify that the attending district in each state transport a pupil from the district boundary to the school of attendance.

(b) Notwithstanding paragraph (a), the districts of residence and attendance may agree that either district may provide transportation from a pupil's home or agreed-upon location to school. Transportation aid for Minnesota students eligible for aid must be paid only for transportation within the resident district.

Subd. 8. Effective if reciprocal. This section is effective with respect to any bordering state upon enactment of provisions by the bordering state that the commissioner determines are essentially similar to the provisions for Minnesota pupils in this section.

Subd. 9. Appeal to commissioner. If a Minnesota school district cannot agree with an adjoining state on a tuition rate for a Minnesota student attending school in that state and that state has met the requirements in subdivision 8, then the student's parent or guardian may request that the commissioner set a tuition rate for the student. The Minnesota district must pay the amount of tuition the commissioner sets.

History: 1991 c 265 art 9 s 2; 1993 c 224 art 6 s 1; art 9 s 1; 1Sp1997 c 4 art 4 s 1-3; 1998 c 397 art 1 s 15,58; art 11 s 3; 2008 c 363 art 2 s 6-9



Section 124D.041 — RECIPROCITY WITH ADJOINING STATES.

Subdivision 1. Agreements. (a) The commissioner may enter into an agreement with the designated authority from an adjoining state to establish an enrollment options program between Minnesota and the adjoining state. Any agreement entered into pursuant to this section must specify the following:

(1) for students who are not residents of Minnesota, the enrollment options program applies only to a student whose resident school district borders Minnesota;

(2) the commissioner must negotiate equal, reciprocal rates with the designated authority from the adjoining state;

(3) if the adjoining state sends more students to Minnesota than Minnesota sends to the adjoining state, the adjoining state must pay the state of Minnesota the rate agreed upon under clause (2) for the excess number of students sent to Minnesota;

(4) if Minnesota sends more students to the adjoining state than the adjoining state sends to Minnesota, the state of Minnesota will pay the adjoining state the rate agreed upon under clause (2) for the excess number of students sent to the adjoining state;

(5) the application procedures for the enrollment options program between Minnesota and the adjoining state;

(6) the reasons for which an application for the enrollment options program between Minnesota and the adjoining state may be denied; and

(7) that a Minnesota school district is not responsible for transportation for any resident student attending school in an adjoining state under the provisions of this section. A Minnesota school district may, at its discretion, provide transportation services for such a student.

(b) Any agreement entered into pursuant to this section may specify additional terms relating to any student in need of special education and related services pursuant to chapter 125A, including early childhood special education services. Any additional terms must apply equally to both states.

Subd. 2. Pupil accounting. (a) Any student from an adjoining state enrolled in Minnesota pursuant to this section is included in the receiving school district's average daily membership and pupil units according to section 126C.05 as if the student were a resident of another Minnesota school district attending the receiving school district under section 124D.03.

(b) Any Minnesota resident student enrolled in an adjoining state pursuant to this section is included in the resident school district's average daily membership and pupil units according to section 126C.05 as if the student were a resident of the district attending another Minnesota school district under section 124D.03.

(c) A prekindergarten child from an adjoining state whose family resides at a Minnesota address as assigned by the United States Postal Service and is receiving early childhood special education services from a Minnesota school district is considered enrolled in a Minnesota school district.

Subd. 3. Procedures. (a) The Department of Education must establish procedures relating to the application process, the collection or payment of funds under the provisions of any agreement established pursuant to this section, and the collection of data necessary to implement any agreement established pursuant to this section.

(b) Notwithstanding sections 124D.04 and 124D.05, if an agreement is established between Minnesota and an adjoining state pursuant to this section, the provisions of this section and the agreement shall apply to all enrollment transfers between Minnesota and the adjoining state, and provisions of sections 124D.04 and 124D.05 to the contrary, including provisions relating to tuition payments, shall not apply.

(c) Notwithstanding paragraph (a), any payments to adjoining states under this section shall be made according to section 127A.45, subdivision 16.

(d) Notwithstanding paragraph (b), sections 124D.04, subdivision 6, paragraph (b), and 124D.05, subdivision 2a, the provisions of this section and the agreement shall not apply to: (1) enrollment transfers between Minnesota and a school district in an adjoining state enrolling fewer than 150 pupils that is exempted from participation in the program under the laws of the adjoining state; or (2) enrollment transfers between Minnesota and a school district in an adjoining state under a board agreement initiated in fiscal year 2009 to serve students in grade levels discontinued by the resident district.

History: 2008 c 363 art 2 s 10; 2014 c 275 art 1 s 18; 1Sp2015 c 3 art 9 s 2,3



Section 124D.05 — ATTENDING SCHOOL IN ANOTHER STATE; SEVERANCE PAY.

Subdivision 1. Attending school in another state. Any person under 21 years of age residing in any district not maintaining a secondary school who has successfully completed the elementary school may, with the consent of the board of such district, attend any secondary school of a district in an adjoining state willing to admit the person, if the secondary school is nearer to the place of residence than any established secondary school in Minnesota, the distances being measured by the usual traveled routes. Any tuition charged by the district so attended must be paid to the district attended by the district in which the person resides. This tuition must not be more than (a) the district charges nonresident pupils of that state, (b) the average maintenance cost exclusive of transportation per pupil unit in average daily membership in the school attended, nor (c) the tuition rate provided for in section 123A.488, subdivision 2.

Any pupil attending a secondary school in an adjoining state for whom tuition is paid from district funds is entitled to transportation services in accordance with Minnesota Statutes.

Subd. 2. Tuition. A board of a district maintaining a secondary school may by a majority vote provide for the instruction of any resident pupil attending an elementary school, a middle school, or a secondary school in a district in an adjoining state. Any charge for tuition or transportation by the district in the adjoining state must be paid by the resident district. The pupil must be considered a pupil of the resident district for the purposes of state aid.

Subd. 2a. Exception. Notwithstanding subdivisions 1 and 2, if an agreement is reached between the state of Minnesota and an adjoining state pursuant to section 124D.041, the provisions of section 124D.041 and the agreement shall apply to all enrollment transfers between Minnesota and the adjoining state, and provisions of subdivisions 1 and 2 to the contrary, including provisions relating to tuition payments, shall not apply.

Subd. 3. Severance pay. A district must pay severance pay to a teacher who is placed on unrequested leave of absence by the district as a result of an agreement under this section. A teacher is eligible under this subdivision if the teacher:

(1) is a teacher, as defined in section 122A.40, subdivision 1, but not a superintendent;

(2) has a continuing contract with the district according to section 122A.40, subdivision 7.

The amount of severance pay must be equal to the teacher's salary for the school year during which the teacher was placed on unrequested leave of absence minus the gross amount the teacher was paid during the 12 months following the teacher's termination of salary, by an entity whose teachers by statute or rule must possess a valid Minnesota teaching license, and minus the amount a teacher receives as severance or other similar pay according to a contract with the district or district policy. These entities include, but are not limited to, the district that placed the teacher on unrequested leave of absence, another district in Minnesota, an education district, an intermediate school district, a service cooperative, a board formed under section 471.59, a state residential academy, the Perpich Center for Arts Education, a vocational center, or a special education cooperative. These entities do not include a district in another state, a Minnesota public postsecondary institution, or a state agency. Only amounts earned by the teacher as a substitute teacher or in a position requiring a valid Minnesota teaching license shall be subtracted. A teacher may decline any offer of employment as a teacher without loss of rights to severance pay.

To determine the amount of severance pay that is due for the first six months following termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose. To determine the amount of severance pay that is due for the second six months of the 12 months following the termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose.

A teacher who receives severance pay under this subdivision waives all further reinstatement rights under section 122A.40, subdivision 10 or 11. If the teacher receives severance pay, the teacher must not receive credit for any years of service in the district paying severance pay prior to the year in which the teacher becomes eligible to receive severance pay.

The severance pay is subject to section 465.72. The district may levy annually according to section 126C.43 for the severance pay.

History: Ex1959 c 71 art 1 s 8; 1961 c 562 s 8; 1975 c 162 s 2; 1986 c 444; 1988 c 718 art 7 s 17; 1990 c 596 s 1,2; 1991 c 130 s 37; 1991 c 265 art 6 s 1; 1992 c 499 art 12 s 29; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; art 13 s 4; 1998 c 397 art 1 s 28,58; art 11 s 3; 1999 c 241 art 10 s 8; 2008 c 363 art 2 s 11



Section 124D.08 — SCHOOL BOARDS' APPROVAL TO ENROLL IN NONRESIDENT DISTRICT; EXCEPTIONS.

Subdivision 1. Enrollment exception. A pupil may enroll in a district of which the pupil is not a resident under this section.

Subd. 2. Board approval. The pupil's parent or guardian must receive the approval of the board of the nonresident district and the board of the resident district. The nonresident board shall notify the resident board of the approval.

Subd. 2a. Continued enrollment for homeless students. Notwithstanding subdivision 2, a pupil who has been enrolled in a district, who is identified as homeless, and whose parent or legal guardian moves to another district may continue to enroll in the nonresident district without the approval of the board of the nonresident district. The approval of the board of the pupil's resident district is not required.

Subd. 2b. Continued enrollment for students placed in foster care. Notwithstanding subdivision 2, a pupil who has been enrolled in a district who is placed in foster care in another district may continue to enroll in the prior district without the approval of the board of the prior district. The approval of the board where the pupil's foster home is located is not required.

Subd. 3. 11th and 12th grade students. Notwithstanding subdivision 2, an 11th or 12th grade pupil who has been enrolled in a district and whose parent or guardian moves to another district, may continue to enroll in the nonresident district upon the approval of the board of the nonresident district. The approval of the board of the pupil's resident district is not required.

Subd. 4. Aid payments. General education aid and transportation aid for pupils covered by programs under this section must be paid according to sections 123B.92, subdivision 3, and 127A.47, subdivision 7.

History: 1980 c 609 art 6 s 5; 1986 c 444; 1987 c 398 art 7 s 4; 1988 c 718 art 7 s 14-16; 1989 c 222 s 5; 1991 c 130 s 3; 1997 c 7 art 1 s 46; 1998 c 397 art 1 s 25-27,58; art 11 s 3; 2012 c 239 art 1 s 13; 2014 c 272 art 2 s 1



Section 124D.085 — EXPERIENTIAL AND APPLIED LEARNING OPPORTUNITIES FOR STUDENTS.

(a) To strengthen the alignment between career and college ready curriculum and state and local academic standards and increase students' opportunities for participating in applied and experiential learning in a nontraditional setting, school districts are encouraged to provide programs such as magnet schools, language immersion programs, project-based learning, accelerated learning, college prep schools, career and technical education, Montessori schools, military schools, work-based schools, and place-based learning. Districts may provide such programs independently or in cooperation with other districts, at a school single site, for particular grades, or throughout the district. In addition to meeting the other accountability measures under chapter 120B, districts may declare that a student meets or exceeds specific academic standards required for graduation under the rigorous course of study waiver in section 120B.021, subdivision 1a, where appropriate.

(b) The board of a district that chooses to participate must publicly adopt and review a plan for providing a program under this section. The plan must: define the program and its structure; describe the enrollment process; identify measures and processes for regularly assessing, evaluating, and publicly reporting on program efficacy and use summary data to show student progress and outcomes; and establish a data-informed public process for modifying and revising the plan as needed. A district must publish its plan contents and evaluation outcomes on the district Web site.

(c) For purposes of further integrating experiential and applied learning into career and college ready curricula, the commissioner may request program information from providing districts under this section.

History: 2014 c 272 art 3 s 29



Section 124D.09 — POSTSECONDARY ENROLLMENT OPTIONS ACT.

Subdivision 1. Citation. This section may be cited the "Postsecondary Enrollment Options Act."

Subd. 2. Purpose. The purpose of this section is to promote rigorous academic pursuits and to provide a wider variety of options to high school pupils by encouraging and enabling secondary pupils to enroll full time or part time in nonsectarian courses or programs in eligible postsecondary institutions, as defined in subdivision 3.

Subd. 3. Definitions. For purposes of this section, the following terms have the meanings given to them.

(a) "Eligible institution" means a Minnesota public postsecondary institution, a private, nonprofit two-year trade and technical school granting associate degrees, an opportunities industrialization center accredited by the North Central Association of Colleges and Schools, or a private, residential, two-year or four-year, liberal arts, degree-granting college or university located in Minnesota.

(b) "Course" means a course or program.

Subd. 4. Alternative pupil. "Alternative pupil" means an 11th or 12th grade student not enrolled in a public school district, and includes students attending nonpublic schools and students who are home schooled. An alternative pupil is considered a pupil for purposes of this section only. An alternative pupil must register with the commissioner of education before participating in the postsecondary enrollment options program. The commissioner shall prescribe the form and manner of the registration, in consultation with the Nonpublic Education Council under section 123B.445, and may request any necessary information from the alternative pupil.

Subd. 5. Authorization; notification. Notwithstanding any other law to the contrary, an 11th or 12th grade pupil enrolled in a school or an American Indian-controlled tribal contract or grant school eligible for aid under section 124D.83, except a foreign exchange pupil enrolled in a district under a cultural exchange program, may apply to an eligible institution, as defined in subdivision 3, to enroll in nonsectarian courses offered by that postsecondary institution. Notwithstanding any other law to the contrary, a 9th or 10th grade pupil enrolled in a district or an American Indian-controlled tribal contract or grant school eligible for aid under section 124D.83, except a foreign exchange pupil enrolled in a district under a cultural exchange program, may apply to enroll in nonsectarian courses offered under subdivision 10, if (1) the school district and the eligible postsecondary institution providing the course agree to the student's enrollment or (2) the course is a world language course currently available to 11th and 12th grade students, and consistent with section 120B.022 governing world language standards, certificates, and seals. If an institution accepts a secondary pupil for enrollment under this section, the institution shall send written notice to the pupil, the pupil's school or school district, and the commissioner within ten days of acceptance. The notice must indicate the course and hours of enrollment of that pupil. If the pupil enrolls in a course for postsecondary credit, the institution must notify the pupil about payment in the customary manner used by the institution.

Subd. 5a. Authorization; career or technical education. A 10th, 11th, or 12th grade pupil enrolled in a district or an American Indian-controlled tribal contract or grant school eligible for aid under section 124D.83, except a foreign exchange pupil enrolled in a district under a cultural exchange program, may enroll in a career or technical education course offered by a Minnesota state college or university. A 10th grade pupil applying for enrollment in a career or technical education course under this subdivision must have received a passing score on the 8th grade Minnesota Comprehensive Assessment in reading as a condition of enrollment. A current 10th grade pupil who did not take the 8th grade Minnesota Comprehensive Assessment in reading may substitute another reading assessment accepted by the enrolling postsecondary institution. A secondary pupil may enroll in the pupil's first postsecondary options enrollment course under this subdivision. A student who is refused enrollment by a Minnesota state college or university under this subdivision may apply to an eligible institution offering a career or technical education course. The postsecondary institution must give priority to its students according to subdivision 9. If a secondary student receives a grade of "C" or better in the career or technical education course taken under this subdivision, the postsecondary institution must allow the student to take additional postsecondary courses for secondary credit at that institution, not to exceed the limits in subdivision 8. A "career or technical course" is a course that is part of a career and technical education program that provides individuals with coherent, rigorous content aligned with academic standards and relevant technical knowledge and skills needed to prepare for further education and careers in current and emerging professions and provide technical skill proficiency, an industry recognized credential, and a certificate, a diploma, or an associate degree.

Subd. 6. Counseling. The school or school district must provide counseling services to pupils and their parents or guardian before the pupils enroll in courses under this section to ensure that the pupils and their parents or guardian are fully aware of the risks and possible consequences of enrolling in postsecondary courses. The school or school district must provide information on the program including who may enroll, what institutions and courses are eligible for participation, the decision-making process for granting academic credits, financial arrangements for tuition, books and materials, eligibility criteria for transportation aid, available support services, the need to arrange an appropriate schedule, consequences of failing or not completing a course in which the pupil enrolls, the effect of enrolling in this program on the pupil's ability to complete the required high school graduation requirements, and the academic and social responsibilities that must be assumed by the pupils and their parents or guardian. The person providing counseling shall encourage pupils and their parents or guardian to also use available counseling services at the postsecondary institutions before the quarter or semester of enrollment to ensure that anticipated plans are appropriate.

Prior to enrolling in a course, the pupil and the pupil's parents or guardian must sign a form that must be provided by the school or school district and may be obtained from a postsecondary institution stating that they have received the information specified in this subdivision and that they understand the responsibilities that must be assumed in enrolling in this program. The department must, upon request, provide technical assistance to a school or school district in developing appropriate forms and counseling guidelines.

Subd. 7. Dissemination of information; notification of intent to enroll. By March 1 of each year, a district must provide up-to-date information on the district's Web site and in materials that are distributed to parents and students about the program, including information about enrollment requirements and the ability to earn postsecondary credit to all pupils in grades 8, 9, 10, and 11. To assist the district in planning, a pupil shall inform the district by May 30 of each year of the pupil's intent to enroll in postsecondary courses during the following school year. A pupil is bound by notifying or not notifying the district by May 30.

Subd. 8. Limit on participation. A pupil who first enrolls in grade 9 may not enroll in postsecondary courses under this section for secondary credit for more than the equivalent of four academic years. A pupil who first enrolls in grade 10 may not enroll in postsecondary courses under this section for secondary credit for more than the equivalent of three academic years. A pupil who first enrolls in grade 11 may not enroll in postsecondary courses under this section for secondary credit for more than the equivalent of two academic years. A pupil who first enrolls in grade 12 may not enroll in postsecondary courses under this section for secondary credit for more than the equivalent of one academic year. If a pupil in grade 9, 10, 11, or 12 first enrolls in a postsecondary course for secondary credit during the school year, the time of participation shall be reduced proportionately. If a pupil is in a learning year or other year-round program and begins each grade in the summer session, summer sessions shall not be counted against the time of participation. If a school district determines a pupil is not on track to graduate, the limit on participation does not apply to that pupil. A pupil who has graduated from high school cannot participate in a program under this section. A pupil who has completed course requirements for graduation but who has not received a diploma may participate in the program under this section.

Subd. 9. Enrollment priority. (a) A postsecondary institution shall give priority to its postsecondary students when enrolling 10th, 11th, and 12th grade pupils in its courses. A postsecondary institution may provide information about its programs to a secondary school or to a pupil or parent and it may advertise or otherwise recruit or solicit a secondary pupil to enroll in its programs on educational and programmatic grounds only except, notwithstanding other law to the contrary, and for the 2014-2015 through 2019-2020 school years only, an eligible postsecondary institution may advertise or otherwise recruit or solicit a secondary pupil residing in a school district with 700 students or more in grades 10, 11, and 12, to enroll in its programs on educational, programmatic, or financial grounds.

(b) An institution must not enroll secondary pupils, for postsecondary enrollment options purposes, in remedial, developmental, or other courses that are not college level except when a student eligible to participate and enrolled in the graduation incentives program under section 124D.68 enrolls full time in a middle or early college program. A middle or early college program must be specifically designed to allow the student to earn dual high school and college credit with a well-defined pathway to allow the student to earn a postsecondary degree or credential. In this case, the student shall receive developmental college credit and not college credit for completing remedial or developmental courses.

(c) Once a pupil has been enrolled in any postsecondary course under this section, the pupil shall not be displaced by another student.

(d) If a postsecondary institution enrolls a secondary school pupil in a course under this section, the postsecondary institution also must enroll in the same course an otherwise enrolled and qualified postsecondary student who qualifies as a veteran under section 197.447, and demonstrates to the postsecondary institution's satisfaction that the institution's established enrollment timelines were not practicable for that student.

Subd. 10. Courses according to agreements. An eligible pupil, according to subdivision 5, may enroll in a nonsectarian course taught by a secondary teacher or a postsecondary faculty member and offered at a secondary school, or another location, according to an agreement between a public school board and the governing body of an eligible public postsecondary system or an eligible private postsecondary institution, as defined in subdivision 3. All provisions of this section shall apply to a pupil, public school board, district, and the governing body of a postsecondary institution, except as otherwise provided.

Subd. 10a. Concurrent enrollment participant survey. (a) Postsecondary institutions offering courses taught by the secondary teacher according to subdivision 10, and are members in the National Alliance of Concurrent Enrollment Partnerships (NACEP), must report all required NACEP evaluative survey results by September 1 of each year to the commissioners of the Office of Higher Education and the Department of Education. The commissioners must report by December 1 of each year to the committees of the legislature having jurisdiction over early education through grade 12 education.

(b) Postsecondary institutions that have not adopted and implemented the NACEP program standards and required evidence for accreditation, are required to conduct an annual survey of concurrent enrolled students who successfully completed the course who are one year out of high school, beginning with the high school graduating class of 2016. By September 1 of each year, the postsecondary institutions must report the evaluative survey results to the commissioners of the Office of Higher Education and the Department of Education. The commissioner must report by December 1 of each year to the committees of the legislature having jurisdiction over early education through grade 12 education. The survey must include, at a minimum, the following student information:

(1) the participant's future education plans, including the highest degree or certification planned;

(2) whether the participant is enrolled or plans to enroll in a Minnesota postsecondary institution, either public or private;

(3) the number of credits accepted or denied by postsecondary institutions;

(4) the college or university attended;

(5) the participant's satisfaction level with the concurrent enrollment program;

(6) the participant's demographics, such as gender, parent education level, qualification for free or reduced-price lunch in high school, Pell grant qualification, and ethnicity; and

(7) a place for participants to provide comments.

Subd. 10b. Concurrent Enrollment Advisory Board; membership; duties. (a) A postsecondary institution offering courses taught by the secondary teacher according to subdivision 10 must establish an advisory board. The purpose of the advisory board is to engage stakeholders in concurrent enrollment decisions. The duties of the board must include the following:

(1) providing strategic advice and input relating to concurrent enrollment issues;

(2) recommend and review proposals for concurrent enrollment course offerings;

(3) serve as a coordinating entity between secondary education and postsecondary institutions; and

(4) increase the understanding and collaboration among concurrent enrollment partners, stakeholders, the legislature, and the public.

(b) The advisory board at each institution must consist of 16 members in addition to a concurrent enrollment faculty coordinator who shall serve as the chair and convene the meetings. A postsecondary institution may elect to have an advisory board of less than 16 members if the institution determines that the extent of its concurrent program warrants a smaller board. Except for the original members, advisory board members must serve three-year staggered terms. Advisory board members, appointed by the postsecondary institution, must be balanced based on geography and school size, and include, if practical, representatives from the following:

(1) postsecondary faculty members;

(2) school superintendents;

(3) high school principals;

(4) concurrent enrollment teachers;

(5) high school counselors;

(6) charter school administrators;

(7) school board members;

(8) secondary academic administrators;

(9) parents; and

(10) other local organizations.

(c) Members of the board serve without compensation.

(d) The board shall report to the postsecondary institution periodically as requested by the postsecondary institution to provide advice and proposals described in paragraph (a).

(e) The postsecondary institution shall provide administrative services and meeting space for the board to do its work.

(f) A board established under this section expires when the postsecondary institution no longer offers concurrent enrollment course offerings.

(g) The postsecondary institution shall appoint the first members to the advisory board by October 31, 2015, or by October 15 following the year it establishes a concurrent enrollment program. The postsecondary institution shall designate the terms of the first members so that an approximately equal number serve terms of two, three, and four years.

Subd. 11. Participation in high school activities. Enrolling in a course under this section shall not, by itself, prohibit a pupil from participating in activities sponsored by the pupil's high school.

Subd. 12. Credits. A pupil must not audit a course under this section.

A district shall grant academic credit to a pupil enrolled in a course for secondary credit if the pupil successfully completes the course. Seven quarter or four semester college credits equal at least one full year of high school credit. Fewer college credits may be prorated. A district must also grant academic credit to a pupil enrolled in a course for postsecondary credit if secondary credit is requested by a pupil. If no comparable course is offered by the district, the district must, as soon as possible, notify the commissioner, who shall determine the number of credits that shall be granted to a pupil who successfully completes a course. If a comparable course is offered by the district, the school board shall grant a comparable number of credits to the pupil. If there is a dispute between the district and the pupil regarding the number of credits granted for a particular course, the pupil may appeal the board's decision to the commissioner. The commissioner's decision regarding the number of credits shall be final.

The secondary credits granted to a pupil must be counted toward the graduation requirements and subject area requirements of the district. Evidence of successful completion of each course and secondary credits granted must be included in the pupil's secondary school record. A pupil shall provide the school with a copy of the pupil's grade in each course taken for secondary credit under this section. Upon the request of a pupil, the pupil's secondary school record must also include evidence of successful completion and credits granted for a course taken for postsecondary credit. In either case, the record must indicate that the credits were earned at a postsecondary institution.

If a pupil enrolls in a postsecondary institution after leaving secondary school, the postsecondary institution must award postsecondary credit for any course successfully completed for secondary credit at that institution. Other postsecondary institutions may award, after a pupil leaves secondary school, postsecondary credit for any courses successfully completed under this section. An institution may not charge a pupil for the award of credit.

The Board of Trustees of the Minnesota State Colleges and Universities and the Board of Regents of the University of Minnesota must, and private nonprofit and proprietary postsecondary institutions should, award postsecondary credit for any successfully completed courses in a program certified by the National Alliance of Concurrent Enrollment Partnerships offered according to an agreement under subdivision 10. Consistent with section 135A.101, subdivision 3, all MnSCU institutions must give full credit to a secondary pupil who completes for postsecondary credit a postsecondary course or program that is part or all of a goal area or a transfer curriculum at a MnSCU institution when the pupil enrolls in a MnSCU institution after leaving secondary school. Once one MnSCU institution certifies as completed a secondary student's postsecondary course or program that is part or all of a goal area or a transfer curriculum, every MnSCU institution must consider the student's course or program for that goal area or the transfer curriculum as completed.

Subd. 13. Financial arrangements. For a pupil enrolled in a course under this section, the department must make payments according to this subdivision for courses that were taken for secondary credit.

The department must not make payments to a school district or postsecondary institution for a course taken for postsecondary credit only. The department must not make payments to a postsecondary institution for a course from which a student officially withdraws during the first 14 days of the quarter or semester or who has been absent from the postsecondary institution for the first 15 consecutive school days of the quarter or semester and is not receiving instruction in the home or hospital.

A postsecondary institution shall receive the following:

(1) for an institution granting quarter credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the formula allowance minus $425, multiplied by 1.2, and divided by 45; or

(2) for an institution granting semester credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the general revenue formula allowance minus $425, multiplied by 1.2, and divided by 30.

The department must pay to each postsecondary institution 100 percent of the amount in clause (1) or (2) within 30 days of receiving initial enrollment information each quarter or semester. If changes in enrollment occur during a quarter or semester, the change shall be reported by the postsecondary institution at the time the enrollment information for the succeeding quarter or semester is submitted. At any time the department notifies a postsecondary institution that an overpayment has been made, the institution shall promptly remit the amount due.

Subd. 14. Grants and financial aid prohibited. A pupil enrolled in a postsecondary course for secondary credit is not eligible for any state student financial aid under chapter 136A.

Subd. 15. [Repealed, 1Sp2003 c 9 art 9 s 10]

Subd. 16. Financial arrangements for courses provided according to agreements. (a) The agreement between a board and the governing body of a public postsecondary system or private postsecondary institution shall set forth the payment amounts and arrangements, if any, from the board to the postsecondary institution. No payments shall be made by the department according to subdivision 13. For the purpose of computing state aids for a district, a pupil enrolled according to subdivision 10 shall be counted in the average daily membership of the district as though the pupil were enrolled in a secondary course that is not offered in connection with an agreement. Nothing in this subdivision shall be construed to prohibit a public postsecondary system or private postsecondary institution from receiving additional state funding that may be available under any other law.

(b) If a course is provided under subdivision 10, offered at a secondary school, and taught by a secondary teacher, the postsecondary system or institution must not require a payment from the school board that exceeds the cost to the postsecondary institution that is directly attributable to providing that course.

Subd. 17. Alternative pupils financial arrangements. For an alternative pupil enrolled in a course or program under this section, the Department of Education shall make payments to the eligible institution according to subdivision 13. The department shall not make any payments to a school district for alternative pupils.

Subd. 18. Tuition at nonpublic secondary institution. A nonpublic secondary institution must proportionately adjust its tuition to accurately reflect the time an alternative pupil spends in a postsecondary enrollment course or program.

Subd. 19. Fees; textbooks; materials. A postsecondary institution that receives reimbursement for a pupil under subdivision 13 may not charge that pupil for fees, textbooks, materials, support services as defined in section 135A.16, or other necessary costs of the course or program in which the pupil is enrolled if the charge would be prohibited under section 123B.37, except for equipment purchased by the pupil that becomes the property of the pupil. An institution may require the pupil to pay for fees, textbooks, and materials for a course taken for postsecondary credit.

Subd. 20. Textbooks; materials. All textbooks and equipment provided to a pupil, and paid for under subdivision 13, are the property of the pupil's postsecondary institution. Each pupil is required to return all textbooks and equipment to the postsecondary institution after the course has ended.

Subd. 21. Support services. The postsecondary institution must inform the pupil of the support services available at that institution. If the student has an individualized education program that provides general education support and accommodations, the postsecondary institution must provide the support services as described in the student's IEP and the postsecondary institution and the district shall negotiate an agreement on the rate to be charged for the services. Nothing in this section shall prevent the student from enrolling while the agreement is being developed. If the parties cannot agree on the services, on application of either party, the commissioner shall resolve the dispute in the same manner the commissioner fixes tuition rates under section 125A.11. The commissioner's decision is binding on both parties.

Subd. 22. Transportation. (a) A parent or guardian of a pupil enrolled in a course for secondary credit may apply to the pupil's district of residence for reimbursement for transporting the pupil between the secondary school in which the pupil is enrolled or the pupil's home and the postsecondary institution that the pupil attends. The state shall provide state aid to a district in an amount sufficient to reimburse the parent or guardian for the necessary transportation costs when the family's or guardian's income is at or below the poverty level, as determined by the federal government. The reimbursement shall be the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week. However, if the nearest postsecondary institution is more than 25 miles from the pupil's resident secondary school, the weekly reimbursement may not exceed the reimbursement rate per mile times the actual distance between the secondary school or the pupil's home and the nearest postsecondary institution times ten. The state must pay aid to the district according to this subdivision.

(b) A parent or guardian of an alternative pupil enrolled in a course for secondary credit may apply to the pupil's postsecondary institution for reimbursement for transporting the pupil between the secondary school in which the pupil is enrolled or the pupil's home and the postsecondary institution in an amount sufficient to reimburse the parent or guardian for the necessary transportation costs when the family's or guardian's income is at or below the poverty level, as determined by the federal government. The amount of the reimbursement shall be determined as in paragraph (a). The state must pay aid to the postsecondary institution according to this subdivision.

Subd. 23. [Repealed, 2012 c 239 art 1 s 34]

Subd. 24. Limit; state obligation. The provisions of subdivisions 13, 19, and 22 shall not apply for any postsecondary courses in which a pupil is enrolled in addition to being enrolled full time in that pupil's district or for any postsecondary course in which a pupil is enrolled for postsecondary credit. The pupil is enrolled full time if the pupil attends credit-bearing classes in the high school or high school program for all of the available hours of instruction.

Subd. 25. Pupils 40 miles or more from an eligible institution. A pupil who is enrolled in a secondary school that is located 40 miles or more from the nearest eligible institution may request that the resident district offer at least one accelerated or advanced academic course within the resident district in which the pupil may enroll for postsecondary credit. A pupil may enroll in a course offered under this subdivision for either secondary or postsecondary credit according to subdivision 12.

A district must offer an accelerated or advanced academic course for postsecondary credit if one or more pupils requests such a course under this subdivision. The district may decide which course to offer, how to offer the course, and whether to offer one or more courses. The district must offer at least one such course in the next academic period and must continue to offer at least one accelerated or advanced academic course for postsecondary credit in later academic periods.

Subd. 26. Pupils less than 40 miles from an eligible institution. A pupil enrolled in a secondary school that is located less than 40 miles from the nearest eligible institution may enroll in a postsecondary course provided at the secondary school.

History: 1Sp1985 c 12 art 5 s 1; 1Sp1985 c 16 art 2 s 32; 1986 c 447 s 1-11; 1988 c 486 s 16; 1988 c 718 art 6 s 5; 1989 c 329 art 9 s 8-12; 1990 c 562 art 6 s 14,15; 1991 c 265 art 2 s 2; art 7 s 7,8; art 9 s 37-39,75; 1992 c 499 art 9 s 3-11; 1993 c 224 art 9 s 23-26; art 13 s 22,23; 1994 c 647 art 8 s 4; art 9 s 4-6; 1Sp1995 c 3 art 2 s 2; art 3 s 5,6; art 7 s 2; art 16 s 13; 1996 c 412 art 6 s 2; art 9 s 4,5; 1997 c 187 art 1 s 12; 1Sp1997 c 4 art 1 s 3-9; art 7 s 5,6; 1998 c 397 art 2 s 75-87,164; art 11 s 3; 1998 c 398 art 6 s 18; 2003 c 130 s 12; 1Sp2003 c 9 art 1 s 12; art 2 s 16-19; art 12 s 9; 1Sp2005 c 5 art 2 s 57; 1Sp2011 c 11 art 2 s 25-27; art 3 s 12; 2012 c 187 art 1 s 17; 2012 c 239 art 1 s 14-19; 2014 c 272 art 3 s 30-32; 2014 c 312 art 15 s 3,4,31; 2015 c 69 art 3 s 3,4; 1Sp2015 c 3 art 2 s 39-43



Section 124D.091 — CONCURRENT ENROLLMENT PROGRAM AID.

Subdivision 1. Accreditation. To establish a uniform standard by which concurrent enrollment courses and professional development activities may be measured, postsecondary institutions must adopt and implement the National Alliance of Concurrent Enrollment Partnership's program standards and required evidence for accreditation by the 2020-2021 school year and later.

Subd. 2. Eligibility. A district that offers a concurrent enrollment course according to an agreement under section 124D.09, subdivision 10, is eligible to receive aid for the costs of providing postsecondary courses at the high school. Beginning in fiscal year 2011, districts only are eligible for aid if the college or university concurrent enrollment courses offered by the district are accredited by the National Alliance of Concurrent Enrollment Partnership, in the process of being accredited, or are shown by clear evidence to be of comparable standard to accredited courses, or are technical courses within a recognized career and technical education program of study approved by the commissioner of education and the chancellor of the Minnesota State Colleges and Universities.

Subd. 3. Aid. An eligible district shall receive $150 per pupil enrolled in a concurrent enrollment course. The money must be used to defray the cost of delivering the course at the high school. The commissioner shall establish application procedures and deadlines for receipt of aid payments.

History: 2007 c 146 art 2 s 18; 1Sp2011 c 11 art 2 s 28; 2015 c 69 art 3 s 5



Section 124D.095 — ONLINE LEARNING OPTION.

Subdivision 1. Citation. This section may be cited as the "Online Learning Option Act."

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Digital learning" is learning facilitated by technology that offers students an element of control over the time, place, path, or pace of their learning and includes blended and online learning.

(b) "Blended learning" is a form of digital learning that occurs when a student learns part time in a supervised physical setting and part time through digital delivery of instruction, or a student learns in a supervised physical setting where technology is used as a primary method to deliver instruction.

(c) "Online learning" is a form of digital learning delivered by an approved online learning provider under paragraph (d).

(d) "Online learning provider" is a school district, an intermediate school district, an organization of two or more school districts operating under a joint powers agreement, or a charter school located in Minnesota that provides online learning to students and is approved by the department to provide online learning courses.

(e) "Student" is a Minnesota resident enrolled in a school under section 120A.22, subdivision 4, in kindergarten through grade 12.

(f) "Online learning student" is a student enrolled in an online learning course or program delivered by an online learning provider under paragraph (d).

(g) "Enrolling district" means the school district or charter school in which a student is enrolled under section 120A.22, subdivision 4, for purposes of compulsory attendance.

(h) "Supplemental online learning" means an online learning course taken in place of a course period at a local district school.

(i) "Full-time online learning provider" means an enrolling school authorized by the department to deliver comprehensive public education at any or all of the elementary, middle, or high school levels.

(j) "Online learning course syllabus" is a written document that an online learning provider transmits to the enrolling district using a format prescribed by the commissioner to identify the state academic standards embedded in an online course, the course content outline, required course assessments, expectations for actual teacher contact time and other student-to-teacher communications, and the academic support available to the online learning student.

Subd. 3. Authorization; notice; limitations on enrollment. (a) A student may apply for full-time enrollment in an approved online learning program under section 124D.03 or 124D.08 or chapter 124E. Notwithstanding sections 124D.03 and 124D.08 and chapter 124E, procedures for enrolling in supplemental online learning are as provided in this subdivision. A student age 17 or younger must have the written consent of a parent or guardian to apply. No school district or charter school may prohibit a student from applying to enroll in online learning. In order to enroll in online learning, the student and the student's parents must submit an application to the online learning provider and identify the student's reason for enrolling. An online learning provider that accepts a student under this section must notify the student and the enrolling district in writing within ten days if the enrolling district is not the online learning provider. The student and the student's parent must notify the online learning provider of the student's intent to enroll in online learning within ten days of being accepted, at which time the student and the student's parent must sign a statement indicating that they have reviewed the online course or program and understand the expectations of enrolling in online learning. The online learning provider must use a form provided by the department to notify the enrolling district of the student's application to enroll in online learning.

(b) The supplemental online learning notice to the enrolling district when a student applies to the online learning provider will include the courses or program, credits to be awarded, and the start date of the online course or program. An online learning provider must make available the supplemental online course syllabus to the enrolling district. Within 15 days after the online learning provider makes information in this paragraph available to the enrolling district, the enrolling district must notify the online provider whether the student, the student's parent, and the enrolling district agree or disagree that the course meets the enrolling district's graduation requirements. A student may enroll in a supplemental online learning course up to the midpoint of the enrolling district's term. The enrolling district may waive this requirement for special circumstances and with the agreement of the online provider. An online learning course or program that meets or exceeds a graduation standard or the grade progression requirement of the enrolling district as described in the provider's online course syllabus meets the corresponding graduation requirements applicable to the student in the enrolling district. If the enrolling district does not agree that the course or program meets its graduation requirements, then:

(1) the enrolling district must make available an explanation of its decision to the student, the student's parent, and the online provider; and

(2) the online provider may make available a response to the enrolling district, showing how the course or program meets the graduation requirements of the enrolling district.

(c) An online learning provider must notify the commissioner that it is delivering online learning and report the number of online learning students it accepts and the online learning courses and programs it delivers.

(d) An online learning provider may limit enrollment if the provider's school board or board of directors adopts by resolution specific standards for accepting and rejecting students' applications.

(e) An enrolling district may reduce an online learning student's regular classroom instructional membership in proportion to the student's membership in online learning courses.

(f) The online provider must report or make available information on an individual student's progress and accumulated credit to the student, the student's parent, and the enrolling district in a manner specified by the commissioner unless the enrolling district and the online provider agree to a different form of notice and notify the commissioner. The enrolling district must designate a contact person to help facilitate and monitor the student's academic progress and accumulated credits towards graduation.

Subd. 4. Online learning parameters. (a) An online learning student must receive academic credit for completing the requirements of an online learning course or program. Secondary credits granted to an online learning student count toward the graduation and credit requirements of the enrolling district. The enrolling district must apply the same graduation requirements to all students, including online learning students, and must continue to provide nonacademic services to online learning students. If a student completes an online learning course or program that meets or exceeds a graduation standard or the grade progression requirement at the enrolling district, that standard or requirement is met. The enrolling district must use the same criteria for accepting online learning credits or courses as it does for accepting credits or courses for transfer students under section 124D.03, subdivision 9. The enrolling district may reduce the course schedule of an online learning student in proportion to the number of online learning courses the student takes from an online learning provider that is not the enrolling district.

(b) An online learning student may:

(1) enroll in supplemental online learning courses equal to a maximum of 50 percent of the student's full schedule of courses per term during a single school year and the student may exceed the supplemental online learning registration limit if the enrolling district permits supplemental online learning enrollment above the limit, or if the enrolling district and the online learning provider agree to the instructional services;

(2) complete course work at a grade level that is different from the student's current grade level; and

(3) enroll in additional courses with the online learning provider under a separate agreement that includes terms for paying any tuition or course fees.

(c) An online learning student has the same access to the computer hardware and education software available in a school as all other students in the enrolling district. An online learning provider must assist an online learning student whose family qualifies for the education tax credit under section 290.0674 to acquire computer hardware and educational software for online learning purposes.

(d) An enrolling district may offer digital learning to its enrolled students. Such digital learning does not generate online learning funds under this section. An enrolling district that offers digital learning only to its enrolled students is not subject to the reporting requirements or review criteria under subdivision 7, unless the enrolling district is a full-time online learning provider. A teacher with a Minnesota license must assemble and deliver instruction to enrolled students receiving online learning from an enrolling district. The delivery of instruction occurs when the student interacts with the computer or the teacher and receives ongoing assistance and assessment of learning. The instruction may include curriculum developed by persons other than a teacher holding a Minnesota license.

(e) Both full-time and supplemental online learning providers are subject to the reporting requirements and review criteria under subdivision 7. A teacher holding a Minnesota license must assemble and deliver instruction to online learning students. The delivery of instruction occurs when the student interacts with the computer or the teacher and receives ongoing assistance and assessment of learning. The instruction may include curriculum developed by persons other than a teacher holding a Minnesota license. Unless the commissioner grants a waiver, a teacher providing online learning instruction must not instruct more than 40 students in any one online learning course or program.

(f) To enroll in more than 50 percent of the student's full schedule of courses per term in online learning, the student must qualify to exceed the supplemental online learning registration limit under paragraph (b) or apply to enroll in an approved full-time online learning program, consistent with subdivision 3, paragraph (a). Full-time online learning students may enroll in classes at a local school under a contract for instructional services between the online learning provider and the school district.

Subd. 5. Participation in extracurricular activities. An online learning student may participate in the extracurricular activities of the enrolling district on the same basis as other enrolled students.

Subd. 6. Information. School districts and charter schools must make available information about online learning to all interested people.

Subd. 7. Department of Education. (a) The department must review and approve or disapprove online learning providers within 90 calendar days of receiving an online learning provider's completed application. The commissioner, using research-based standards of quality for online learning programs, must review all approved online learning providers on a cyclical three-year basis. Approved online learning providers annually must submit program data to, confirm statements of assurances for, and provide program updates including a current course list to the commissioner.

(b) The online learning courses and programs must be rigorous, aligned with state academic standards, and contribute to grade progression in a single subject. The online learning provider, other than a digital learning provider offering digital learning to its enrolled students only under subdivision 4, paragraph (d), must give the commissioner written assurance that: (1) all courses meet state academic standards; and (2) the online learning curriculum, instruction, and assessment, expectations for actual teacher-contact time or other student-to-teacher communication, and academic support meet nationally recognized professional standards and are described as such in an online learning course syllabus that meets the commissioner's requirements. Once an online learning provider is approved under this paragraph, all of its online learning course offerings are eligible for payment under this section unless a course is successfully challenged by an enrolling district or the department under paragraph (c).

(c) An enrolling district may challenge the validity of a course offered by an online learning provider. The department must review such challenges based on the approval procedures under paragraph (b). The department may initiate its own review of the validity of an online learning course offered by an online learning provider.

(d) The department may collect a fee not to exceed $250 for approving online learning providers or $50 per course for reviewing a challenge by an enrolling district.

(e) The department must develop, publish, and maintain a list of online learning providers that it has reviewed and approved.

(f) The department may review a complaint about an online learning provider, or a complaint about a provider based on the provider's response to notice of a violation. If the department determines that an online learning provider violated a law or rule, the department may:

(1) create a compliance plan for the provider; or

(2) withhold funds from the provider under sections 124D.095, 124E.25, and 127A.42. The department must notify an online learning provider in writing about withholding funds and provide detailed calculations.

Subd. 8. Financial arrangements. (a) For a student enrolled in an online learning course, the department must calculate average daily membership and make payments according to this subdivision.

(b) The initial online learning average daily membership equals 1/12 for each semester course or a proportionate amount for courses of different lengths. The adjusted online learning average daily membership equals the initial online learning average daily membership times .88.

(c) No online learning average daily membership shall be generated if: (1) the student does not complete the online learning course, or (2) the student is enrolled in online learning provided by the enrolling district.

(d) Online learning average daily membership under this subdivision for a student currently enrolled in a Minnesota public school shall be used only for computing average daily membership according to section 126C.05, subdivision 19, paragraph (a), clause (ii), and for computing online learning aid according to section 124D.096.

Subd. 9. [Repealed, 1Sp2005 c 5 art 2 s 85]

Subd. 10. Online and Digital Learning Advisory Council. (a) An Online and Digital Learning Advisory Council is established. The term for each council member shall be three years. The advisory council is composed of 14 members from throughout the state who have demonstrated experience with or interest in online learning. Two members of the council must represent technology business. The remaining membership must represent the following interests:

(1) superintendents;

(2) special education specialists;

(3) technology directors;

(4) teachers;

(5) rural, urban, and suburban school districts;

(6) supplemental programs;

(7) full-time programs;

(8) consortia;

(9) charter schools;

(10) Board of Teaching-approved teacher preparation programs; and

(11) parents.

The members of the council shall be appointed by the commissioner.

(b) The advisory council shall bring to the attention of the commissioner and the legislature any matters related to online and digital learning. The advisory council shall provide input to the department and the legislature in online learning matters related, but not restricted, to:

(1) quality assurance;

(2) teacher qualifications;

(3) program approval;

(4) special education;

(5) attendance;

(6) program design and requirements; and

(7) fair and equal access to programs.

(c) The advisory council with the support of the Minnesota Department of Education and the Minnesota Learning Commons shall:

(1) oversee the development and maintenance of a catalog of publicly available digital learning content currently aligned to Minnesota academic standards to include:

(i) indexing of Minnesota academic standards with which curriculum is aligned;

(ii) a method for student and teacher users to provide evaluative feedback; and

(iii) a plan for ongoing maintenance; and

(2) recommend methods for including student performance data on the digital learning content within the catalog.

(d) The advisory council shall also consider and provide input to the department and legislature on digital learning matters including, but not limited to:

(1) a review and approval process to ensure the quality of online learning providers based on teacher qualifications, support for special education services, definitions of student attendance, program design, and equal access;

(2) effective use of technology and related instructional strategies to improve student outcomes and advance students' 21st century skills and knowledge;

(3) measures to determine the impact of various forms of online and digital learning in and outside of the classroom;

(4) resources to help parents, students, and schools choose among enrollment options in a transparent education system;

(5) how to personalize or differentiate learning to meet the needs, abilities, and learning styles of each student and support students' ownership of their learning so that all students are digital learners and have access to high-quality digital curriculum in every class and grade level;

(6) professional development in best practices to prepare current and future teachers, other education leaders, and other school staff to use and evaluate the effectiveness of digital tools and instructional strategies, provide personalized or differentiated instruction, and focus on competency-based learning and advancement so that all educators have a digital presence and use high-quality digital curriculum;

(7) support for collaborative efforts to leverage resources for digital instructional content and curriculum; and

(8) barriers to improving the use of classroom technology and methods to ensure that each student has access to a digital device and high-speed Internet at school and at home.

(e) The advisory council shall make policy recommendations to the commissioner and committees of the legislature having jurisdiction over kindergarten through grade 12 education annually by December 15 of each year, including implementation plans based on recommendations from previous councils and task forces related to online and digital learning.

(f) The Online and Digital Learning Advisory Council under this subdivision expires June 30, 2016.

History: 1Sp2003 c 9 art 2 s 20; 1Sp2005 c 5 art 2 s 58; art 4 s 12-14; 2006 c 263 art 2 s 13; 2007 c 146 art 2 s 19-22; 2009 c 96 art 2 s 36-40; 2012 c 273 s 4-7; 2013 c 116 art 3 s 22; 1Sp2015 c 3 art 4 s 10



Section 124D.096 — ONLINE LEARNING AID.

(a) The online learning aid for an online learning provider equals the product of the adjusted online learning average daily membership for students under section 124D.095, subdivision 8, paragraph (d), times the student grade level weighting under section 126C.05, subdivision 1, times the formula allowance.

(b) Notwithstanding section 127A.45, the department must pay each online learning provider the current year aid payment percentage multiplied by the amount in paragraph (a) within 45 days of receiving final enrollment and course completion information each quarter or semester. The final adjustment payment must be the amount of the actual entitlement, after adjustment for actual data, minus the payments made during the fiscal year of the entitlement. This payment must be made on September 30 of the next fiscal year.

History: 1Sp2003 c 9 art 2 s 37; 1Sp2003 c 23 s 15; 2006 c 263 art 2 s 14



Section 124D.111 — LUNCH AID; FOOD SERVICE ACCOUNTING.

Subdivision 1. School lunch aid computation. Each school year, the state must pay participants in the national school lunch program the amount of 12.5 cents for each full paid and free student lunch and 52.5 cents for each reduced-price lunch served to students.

Subd. 2. Application. A school district, charter school, nonpublic school, or other participant in the national school lunch program shall apply to the department for this payment on forms provided by the department.

Subd. 2a. Federal child and adult care food program; criteria and notice. The commissioner must post on the department's Web site eligibility criteria and application information for nonprofit organizations interested in applying to the commissioner for approval as a multisite sponsoring organization under the federal child and adult care food program. The posted criteria and information must inform interested nonprofit organizations about:

(1) the criteria the commissioner uses to approve or disapprove an application, including how an applicant demonstrates financial viability for the Minnesota program, among other criteria;

(2) the commissioner's process and time line for notifying an applicant when its application is approved or disapproved and, if the application is disapproved, the explanation the commissioner provides to the applicant; and

(3) any appeal or other recourse available to a disapproved applicant.

Subd. 3. School food service fund. (a) The expenses described in this subdivision must be recorded as provided in this subdivision.

(b) In each district, the expenses for a school food service program for pupils must be attributed to a school food service fund. Under a food service program, the school food service may prepare or serve milk, meals, or snacks in connection with school or community service activities.

(c) Revenues and expenditures for food service activities must be recorded in the food service fund. The costs of processing applications, accounting for meals, preparing and serving food, providing kitchen custodial services, and other expenses involving the preparing of meals or the kitchen section of the lunchroom may be charged to the food service fund or to the general fund of the district. The costs of lunchroom supervision, lunchroom custodial services, lunchroom utilities, and other administrative costs of the food service program must be charged to the general fund.

That portion of superintendent and fiscal manager costs that can be documented as attributable to the food service program may be charged to the food service fund provided that the school district does not employ or contract with a food service director or other individual who manages the food service program, or food service management company. If the cost of the superintendent or fiscal manager is charged to the food service fund, the charge must be at a wage rate not to exceed the statewide average for food service directors as determined by the department.

(d) Capital expenditures for the purchase of food service equipment must be made from the general fund and not the food service fund, unless the restricted balance in the food service fund at the end of the last fiscal year is greater than the cost of the equipment to be purchased.

(e) If the condition set out in paragraph (d) applies, the equipment may be purchased from the food service fund.

(f) If a deficit in the food service fund exists at the end of a fiscal year, and the deficit is not eliminated by revenues from food service operations in the next fiscal year, then the deficit must be eliminated by a permanent fund transfer from the general fund at the end of that second fiscal year. However, if a district contracts with a food service management company during the period in which the deficit has accrued, the deficit must be eliminated by a payment from the food service management company.

(g) Notwithstanding paragraph (f), a district may incur a deficit in the food service fund for up to three years without making the permanent transfer if the district submits to the commissioner by January 1 of the second fiscal year a plan for eliminating that deficit at the end of the third fiscal year.

(h) If a surplus in the food service fund exists at the end of a fiscal year for three successive years, a district may recode for that fiscal year the costs of lunchroom supervision, lunchroom custodial services, lunchroom utilities, and other administrative costs of the food service program charged to the general fund according to paragraph (c) and charge those costs to the food service fund in a total amount not to exceed the amount of surplus in the food service fund.

Subd. 4. No fees. A participant that receives school lunch aid under this section must make lunch available without charge to all participating students who qualify for free or reduced-price meals. The participant must also ensure that any reminders for payment of outstanding student meal balances do not demean or stigmatize any child participating in the school lunch program.

History: 1977 c 447 art 6 s 6; 1979 c 334 art 6 s 22; 1981 c 358 art 6 s 26; 1983 c 314 art 6 s 17; 1Sp1985 c 12 art 6 s 11; 1987 c 398 art 6 s 11; 1989 c 209 art 1 s 12; 1991 c 265 art 8 s 5; 1992 c 499 art 8 s 6; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 75,164; art 11 s 3; 1998 c 398 art 6 s 25; 2000 c 489 art 7 s 2; 1Sp2005 c 5 art 5 s 2,3; 2006 c 282 art 6 s 1; 2007 c 146 art 5 s 5; 2012 c 138 s 1; 2013 c 116 art 7 s 2; 2013 c 125 art 1 s 27; 2014 c 272 art 5 s 1; 2014 c 312 art 19 s 1,2; 2016 c 189 art 27 s 3



Section 124D.1115 — FREE AND REDUCED-PRICE SCHOOL LUNCH PROGRAM DATA SHARING.

(a) Each school participating in the federal school lunch program shall electronically send to the Department of Education the eligibility information on each child who is eligible for the free and reduced-price lunch program, unless the child's parent or legal guardian after being notified of the potential disclosure of this information for the limited purpose stated in paragraph (b) elects not to have the information disclosed.

(b) Pursuant to United States Code, title 42, section 1758(b)(6)(A), the Department of Education shall enter into an agreement with the Department of Human Services to share the eligibility information provided by each school in paragraph (a) for the limited purpose of identifying children who may be eligible for medical assistance or MinnesotaCare. The Department of Human Services must ensure that this information remains confidential and shall only be used for this purpose. Any unauthorized disclosure shall be subject to a penalty.

History: 2008 c 358 art 3 s 1



Section 124D.114 — LACTOSE REDUCED MILK.

(a) If a nonpublic school or district receives school lunch aid under section 124D.111 or participates in the school breakfast program and receives a written request from the parent of a pupil who is lactose intolerant, then the nonpublic school or district must make available lactose reduced milk; milk fortified with lactase in liquid, tablet, granular, or other form; or milk to which lactobacillus acidophilus has been added for the pupil.

(b) Notwithstanding any law, local ordinance, or local regulation to the contrary, a school may pour or serve portions of any product required by this section from a large container of the product at the time and place the pupil is being served.

History: 1988 c 510 s 1; 1998 c 397 art 7 s 76,164; art 11 s 3; 2000 c 254 s 18



Section 124D.1158 — SCHOOL BREAKFAST PROGRAM.

Subdivision 1. Purpose. The purpose of the school breakfast program is to provide affordable morning nutrition to children so that they can effectively learn. Public and nonpublic schools that participate in the federal school breakfast program may receive state breakfast aid. Schools shall encourage all children to eat a nutritious breakfast, either at home or at school, and shall work to eliminate barriers to breakfast participation at school such as inadequate facilities and transportation.

Subd. 2. Program; eligibility. Each school year, public and nonpublic schools that participate in the federal school breakfast program are eligible for the state breakfast program.

Subd. 3. Program reimbursement. Each school year, the state must reimburse each participating school 30 cents for each reduced-price breakfast, 55 cents for each fully paid breakfast served to students in grades 1 to 12, and $1.30 for each fully paid breakfast served to a prekindergarten student enrolled in an approved voluntary prekindergarten program under section 124D.151 or a kindergarten student.

Subd. 4. No fees. A school that receives school breakfast aid under this section must make breakfast available without charge to all participating students in grades 1 to 12 who qualify for free or reduced-price meals and to all prekindergarten students enrolled in an approved voluntary prekindergarten program under section 124D.151 and all kindergarten students.

History: 1Sp2003 c 9 art 5 s 6; 2014 c 312 art 19 s 3,4; 2016 c 189 art 27 s 4,5



Section 124D.117 — DISTRICTS TO OFFER SCHOOL BREAKFAST PROGRAM.

Subdivision 1. Breakfast required. A district must offer a school breakfast program in every school building in which at least 33 percent of the school lunches served during the second preceding school year were served free or at a reduced price.

Subd. 2. Exemption. Subdivision 1 does not apply to a school in which fewer than 25 pupils are expected to take part in the program. It also does not apply to a district that does not participate in the national school lunch program.

History: 1989 c 329 art 8 s 5; 1990 c 562 art 8 s 27; 1991 c 265 art 8 s 6; 1994 c 647 art 8 s 8; 1998 c 397 art 7 s 80,164



Section 124D.118 — SCHOOL MILK PROGRAM.

Subdivision 1. Legislative findings. The legislature finds that for best health and well-being, school children in the state should receive at least one serving of milk each day. The school milk program established in this section is to provide districts in the state with added resources so that all kindergarten students in public and nonpublic schools may have access to wholesome milk on a daily basis.

Subd. 2. Establishment; school participation. Each district in the state is encouraged to participate in the state-supported school milk program for kindergartners. Participating districts must provide one serving of milk on each school day to each kindergarten student attending a public or nonpublic school in the district. No student is required to accept the milk that is provided by the district. The program must be promoted and operated under the direction of the commissioner or the commissioner's designee.

Subd. 3. Program guidelines; duties of the commissioner. (a) The commissioner shall:

(1) encourage all districts to participate in the school milk program for kindergartners;

(2) prepare program guidelines, not subject to chapter 14 until July 1, 1998, which will effectively and efficiently distribute appropriated and donated money to participating districts; and

(3) seek donations and matching funds from appropriate private and public sources.

(b) Program guidelines may provide for disbursement to districts through a mechanism of prepayments or by reimbursement for approved program expenses.

Subd. 4. Reimbursement. In accordance with program guidelines, the commissioner shall reimburse each participating public or nonpublic school 20 cents for each half-pint of milk that is served to kindergarten students and is not part of a school lunch or breakfast reimbursed under section 124D.111 or 124D.1158.

History: 1988 c 688 art 16 s 1; 1997 c 187 art 4 s 4; 1998 c 397 art 7 s 81,164; art 11 s 3; 1998 c 398 art 6 s 27; 1Sp2003 c 9 art 5 s 7; 1Sp2005 c 5 art 5 s 4; 2008 c 363 art 2 s 12



Section 124D.119 — SUMMER FOOD SERVICE REPLACEMENT AID.

States funds are available to compensate department-approved summer food program sponsors. Reimbursement shall be made on December 15 based on total meals served by each sponsor from the end of the school year to the beginning of the next school year on a pro rata basis.

History: 1Sp1997 c 4 art 6 s 13; 1998 c 397 art 7 s 164; 1998 c 398 art 6 s 26; 2013 c 116 art 7 s 3



Section 124D.1191 — DONATIONS TO FOOD SHELF PROGRAMS.

Schools and community organizations participating in any federal child nutrition meal program may donate food to food shelf programs, provided that the food shelf:

(1) is a nonprofit corporation or is affiliated with a nonprofit corporation, as defined in section 501(c)(3) of the Internal Revenue Code of 1986;

(2) distributes food without charge to needy individuals;

(3) does not limit food distributions to individuals of a particular religious affiliation, race, or other criteria unrelated to need; and

(4) has a stable address and directly serves individuals.

History: 2014 c 272 art 5 s 2



Section 124D.1195 — COMMODITY DONATED FOOD REVOLVING FUND.

A revolving fund is established for the purpose of depositing cash received for commodity donated foods that have been lost, damaged, recalled, or diverted for processing. The state shall use the fund to issue payments for the value of the lost, damaged, recalled, or diverted commodity donated foods and related costs.

History: 1Sp2001 c 6 art 5 s 3



Section 124D.12 — PURPOSE OF FLEXIBLE LEARNING YEAR PROGRAMS.

Sections 124D.12 to 124D.127 authorize districts to evaluate, plan and employ the use of flexible learning year programs. It is anticipated that the open selection of the type of flexible learning year operation from a variety of alternatives will allow each district seeking to utilize this concept to suitably fulfill the educational needs of its pupils. These alternatives must include, but not be limited to, various 45-15 plans, four-quarter plans, quinmester plans, extended learning year plans, and flexible all-year plans. A school district with an approved four-day week plan in the 2014-2015 school year may continue under a four-day week plan through the end of the 2019-2020 school year. Future approvals are contingent upon meeting the school district's performance goals established in the district's plan under section 120B.11. The commissioner must give a school district one school year's notice before revoking approval of its flexible learning year program.

History: 1974 c 326 s 2; 1991 c 265 art 9 s 4; 1998 c 397 art 6 s 1,124; art 11 s 3; 1Sp2015 c 3 art 1 s 2



Section 124D.121 — DEFINITION OF FLEXIBLE LEARNING YEAR PROGRAM.

"Flexible learning year program" means any district plan approved by the commissioner that utilizes buildings and facilities during the entire year or that provides forms of optional scheduling of pupils and personnel during the learning year in elementary and secondary schools or residential facilities for children with a disability.

History: 1974 c 326 s 3; 1991 c 265 art 3 s 38; art 9 s 5; 1998 c 397 art 6 s 2,124; 1998 c 398 art 5 s 55



Section 124D.122 — ESTABLISHMENT OF FLEXIBLE LEARNING YEAR PROGRAM.

The board of any district or a consortium of districts, with the approval of the commissioner, may establish and operate a flexible learning year program in one or more of the day or residential facilities for children with a disability within the district. Consortiums may use a single application and evaluation process, though results, public hearings, and board approvals must be obtained for each district as required under appropriate sections. The commissioner must approve or disapprove of a flexible learning year application within 45 business days of receiving the application. If the commissioner disapproves the application, the commissioner must give the district or consortium detailed reasons for the disapproval.

History: 1974 c 326 s 4; 1991 c 265 art 3 s 38; art 9 s 6; 1998 c 397 art 6 s 3,124; 1998 c 398 art 5 s 55; 2013 c 116 art 3 s 23; 1Sp2015 c 3 art 1 s 3



Section 124D.123 — DIVISION OF CHILDREN INTO GROUPS.

The board of any district operating a flexible learning year program in one or more of the facilities within the district must divide the students of each selected facility into as many groups as necessary to accommodate this program. Students of the same family must be placed in the same group unless one or more of these students is enrolled in a special education class or unless the parent or guardian of these students requests that the students be placed in different groups. No board may discriminate on the basis of race, color, creed, religion, marital status, status with regard to public assistance, sex, or national origin when assigning pupils to attendance groups pursuant to this section.

History: 1974 c 326 s 5; 1991 c 265 art 9 s 7; 1998 c 397 art 6 s 4,124



Section 124D.124 — PUBLIC HEARING BEFORE IMPLEMENTATION.

Before implementing a flexible learning year program in any facility of the district, the board must negotiate with the teachers, principals, assistant principals, supervisory personnel and employees to the extent required by the Public Employment Labor Relations Act, and must consult with the parents of pupils who would be affected by the change, and with the community at large. These procedures must include at least three informational meetings for which the board has given published notice to the teachers and employees and to the parents of pupils affected.

History: 1974 c 326 s 6; 1991 c 265 art 9 s 8; 1998 c 397 art 6 s 5,124



Section 124D.125 — ASSIGNMENT OF TEACHERS.

Subdivision 1. Implementing program. In districts where a flexible learning year program is implemented in fewer than all of the facilities maintained by the district, the board of the district must make every reasonable effort to assign qualified teachers who prefer a traditional schedule to facilities of the same level retaining a traditional schedule.

Subd. 2. Teacher schedule. A full-time teacher currently employed by a district that converts to a flexible learning year program may not, without the teacher's written consent, be required to teach under this program (1) more or less than the number of scheduled days or their equivalent the facilities of the district were maintained during the year preceding implementation of the flexible learning year program; (2) in a period of the calendar year substantially different from the period in which the teacher taught during the year preceding implementation of the flexible learning year program.

Subd. 3. Contract rights; program adoption. In no event may a teacher's continuing contract rights to a position held the year preceding implementation of a flexible learning year program or teaching experience earned during a probationary period the year preceding implementation be lost or impaired upon adoption of a flexible learning year program. If the year of teaching preceding implementation was the end of a probationary period, the continuing contract right to a full year's contract which normally would be acquired for the next succeeding learning year must be acquired in the year of adoption of the flexible program.

Subd. 4. Contract for learning year. Any district operating a flexible learning year program must enter into one contract governing the entire learning year with each teacher employed in a flexible program. If individual teachers contract to teach less than a period of 175 days during a learning year, each 175 days of employment accrued during any five-year period after the adoption of a flexible learning year program must be deemed consecutive and constitutes a full year's employment for purposes of establishing and retaining continuing contract rights to a full learning year position pursuant to sections 122A.40, subdivisions 5 and 7, and 122A.41, subdivisions 2 and 4. A teacher who has not been discharged or advised of a refusal to renew the teacher's contract by the applicable date, as specified in section 122A.40 or 122A.41, in the year in which the teacher will complete the requisite number of days for securing a continuing contract must have a continuing full learning year contract with the district.

Subd. 5. Contract rights; termination of program. Continuing contract rights established pursuant to this section must not be impaired or lost by the termination of a flexible learning year program.

History: 1974 c 326 s 7; 1978 c 764 s 6; 1986 c 444; 1991 c 265 art 9 s 9; 1998 c 397 art 6 s 6,124; art 11 s 3



Section 124D.126 — POWERS AND DUTIES OF COMMISSIONER; FLEXIBLE LEARNING YEAR PROGRAMS.

Subdivision 1. Powers and duties. The commissioner must:

(1) promulgate rules necessary to the operation of sections 124D.12 to 124D.127;

(2) cooperate with and provide supervision of flexible learning year programs to determine compliance with the provisions of sections 124D.12 to 124D.127, the commissioner's standards and qualifications, and the proposed program as submitted and approved;

(3) provide any necessary adjustments of (a) attendance and membership computations and (b) the dates and percentages of apportionment of state aids; and

(4) consistent with the definition of "average daily membership" in section 126C.05, subdivision 8, furnish the board of a district implementing a flexible learning year program with a formula for computing average daily membership. This formula must be computed so that tax levies to be made by the district, state aids to be received by the district, and any and all other formulas based upon average daily membership are not affected solely as a result of adopting this plan of instruction.

Subd. 2. Limitations. Sections 124D.12 to 124D.127 may not be construed to authorize the commissioner to require the establishment of a flexible learning year program in any district in which the board has not voted to establish, maintain, and operate such a program.

History: 1974 c 326 s 9; 1978 c 706 s 3; 1991 c 265 art 9 s 11; 1998 c 397 art 6 s 7,124; art 11 s 3; 1998 c 398 art 5 s 55



Section 124D.127 — TERMINATION OF FLEXIBLE LEARNING YEAR PROGRAM.

The board of any district, with the approval of the commissioner of education, may terminate a flexible learning year program in one or more of the day or residential facilities for children with a disability within the district. This section shall not be construed to permit an exception to section 120A.22, 127A.41, subdivision 7, or 127A.43.

History: 1974 c 326 s 10; 1989 c 209 art 2 s 1; 1991 c 265 art 3 s 38; art 9 s 12; 1998 c 397 art 6 s 124; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 124D.128 — LEARNING YEAR PROGRAM TO PROVIDE INSTRUCTION THROUGHOUT YEAR.

Subdivision 1. Program established. A learning year program provides instruction throughout the year on an extended year calendar, extended school day calendar, or both. A pupil may participate in the program and accelerate attainment of grade level requirements or graduation requirements. A learning year program may begin after the close of the regular school year in June. The program may be for students in one or more grade levels from kindergarten through grade 12.

Subd. 2. Commissioner designation. (a) A state-approved alternative program designated by the state must be a site. A state-approved alternative program must provide services to students who meet the criteria in section 124D.68 and who are enrolled in:

(1) a district that is served by the state-approved alternative program; or

(2) a charter school located within the geographic boundaries of a district that is served by the state-approved alternative program.

(b) To be designated, a state-approved alternative program must demonstrate to the commissioner that it will:

(1) provide a program of instruction that permits pupils to receive instruction throughout the entire year; and

(2) develop and maintain a separate record system that, for purposes of section 126C.05, permits identification of membership attributable to pupils participating in the program. The record system and identification must ensure that the program will not have the effect of increasing the total average daily membership attributable to an individual pupil as a result of a learning year program. The record system must include the date the pupil originally enrolled in a learning year program, the pupil's grade level, the date of each grade promotion, the average daily membership generated in each grade level, the number of credits or standards earned, and the number needed to graduate.

(c) A student who has not completed a school district's graduation requirements may continue to enroll in courses the student must complete in order to graduate until the student satisfies the district's graduation requirements or the student is 21 years old, whichever comes first.

Subd. 3. Student planning. A district, charter school, or state-approved alternative program must inform all pupils and their parents about the learning year program and that participation in the program is optional. A continual learning plan must be developed at least annually for each pupil with the participation of the pupil, parent or guardian, teachers, and other staff; each participant must sign and date the plan. The plan must specify the learning experiences that must occur during the entire fiscal year and are necessary for grade progression or, for secondary students, graduation. The plan must include:

(1) the pupil's learning objectives and experiences, including courses or credits the pupil plans to complete each year and, for a secondary pupil, the graduation requirements the student must complete;

(2) the assessment measurements used to evaluate a pupil's objectives;

(3) requirements for grade level or other appropriate progression; and

(4) for pupils generating more than one average daily membership in a given grade, an indication of which objectives were unmet.

The plan may be modified to conform to district schedule changes. The district may not modify the plan if the modification would result in delaying the student's time of graduation.

Subd. 4. [Repealed, 2000 c 254 s 51]

Subd. 5. Contracts. A district may contract with a licensed employee to provide services in a learning year program that are in addition to the services provided according to the master contract of employment for teachers or an equivalent contract for licensed employees who are not teachers. These additional services and compensation, if any, for the services must not become a part of the employee's continuing contract rights under section 122A.40 or 122A.41.

Subd. 6. Revenue computation and reporting. Aid and levy revenue computations must be based on the total number of hours of education programs for pupils in average daily membership for each fiscal year. Average daily membership shall be computed under section 126C.05, subdivision 15. Hours of participation that occur after the close of the regular instructional year and before July 1 must be attributed to the following fiscal year. For revenue computation purposes, the learning year program shall generate revenue based on the formulas for the fiscal year in which the services are provided. The dates a participating pupil is promoted must be reported in a timely manner to the department.

Subd. 6a. Process to address audit findings. (a) If, during an audit of a district's learning year program, the commissioner finds that the district is not meeting program requirements, the commissioner must notify the board of that district in writing. The notice must specify the findings in detail, describe the correction required, set a reasonable time during which the findings should be corrected, and advise that general education revenue to the district may be reduced. The commissioner may extend the time allowed for the correction.

(b) A board that receives a notice under paragraph (a) may decide by majority vote of the entire board to dispute that:

(1) the specified finding exists;

(2) the time allowed is reasonable; or

(3) the commissioner should reduce district general education revenue.

The board must give the commissioner written notice of the board's decision within 30 days of receipt of the audit report. After making any further investigations the commissioner deems necessary, the commissioner must decide whether or not to adhere to the commissioner's original notice and must notify the board of the commissioner's decision.

(c) The commissioner may reduce or withhold state general education revenues as the result of an audit. The commissioner may decide not to reduce or withhold state general education revenues if the district corrects the specified finding, or after receiving the district's notice disputing the finding, the commissioner decides the finding does not exist.

Subd. 7. [Repealed, 1Sp2001 c 6 art 2 s 78]

History: 1989 c 329 art 9 s 5; 1991 c 130 s 37; 1991 c 265 art 7 s 3; 1992 c 499 art 8 s 2; art 12 s 29; 1993 c 224 art 12 s 8; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 8-10,124; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 10 s 4; 1Sp2001 c 6 art 2 s 29-33; 2007 c 146 art 1 s 2-4; 2009 c 96 art 2 s 43,44; 2013 c 116 art 1 s 13



Section 124D.129 — EDUCATE PARENTS PARTNERSHIP.

The commissioner may work in partnership with health care providers and community organizations to provide parent information to parents of newborns at the time of birth. The commissioner may coordinate the partnership and the distribution of informational material to the parents of newborns before they leave the hospital with early childhood organizations, including, but not limited to, early childhood family education, child care resource and referral, and interagency early intervention committees. The commissioner may develop a resource Web site that promotes, at a minimum, the department Web site for information and links to resources on child development, parent education, child care, and consumer safety information.

History: 2006 c 282 art 2 s 6



Section 124D.13 — EARLY CHILDHOOD FAMILY EDUCATION (ECFE) PROGRAMS.

Subdivision 1. Establishment; purpose. A district that provides a community education program under sections 124D.18 and 124D.19 may establish an early childhood family education program. Two or more districts, each of which provides a community education program, may cooperate to jointly provide an early childhood family education program. The purpose of the early childhood family education program is to provide parenting education to support children's learning and development.

Subd. 2. Program requirements. (a) Early childhood family education programs are programs for children in the period of life from birth to kindergarten, for the parents and other relatives of these children, and for expectant parents. To the extent that funds are insufficient to provide programs for all children, early childhood family education programs should emphasize programming for a child from birth to age three and encourage parents and other relatives to involve four- and five-year-old children in school readiness programs, and other public and nonpublic early learning programs. A district may not limit participation to school district residents. Early childhood family education programs must provide:

(1) programs to educate parents and other relatives about the physical, cognitive, social, and emotional development of children and to enhance the skills of parents and other relatives in providing for their children's learning and development;

(2) structured learning activities requiring interaction between children and their parents or relatives;

(3) structured learning activities for children that promote children's development and positive interaction with peers, which are held while parents or relatives attend parent education classes;

(4) information on related community resources;

(5) information, materials, and activities that support the safety of children, including prevention of child abuse and neglect;

(6) a community needs assessment that identifies new and underserved populations, identifies child and family risk factors, particularly those that impact children's learning and development, and assesses family and parenting education needs in the community;

(7) programming and services that are tailored to the needs of families and parents prioritized in the community needs assessment; and

(8) information about and, if needed, assist in making arrangements for an early childhood health and developmental screening under sections 121A.16 and 121A.17, when the child nears the third birthday.

Early childhood family education programs should prioritize programming and services for families and parents identified in the community needs assessment, particularly those families and parents with children with the most risk factors birth to age three.

Early childhood family education programs are encouraged to provide parents of English learners with translated oral and written information to monitor the program's impact on their children's English language development, to know whether their children are progressing in developing their English and native language proficiency, and to actively engage with and support their children in developing their English and native language proficiency.

The programs must include learning experiences for children, parents, and other relatives that promote children's early literacy and, where practicable, their native language skills and activities for children that require substantial involvement of the children's parents or other relatives. The program may provide parenting education programming or services to anyone identified in the community needs assessment. Providers must review the program periodically to assure the instruction and materials are not racially, culturally, or sexually biased. The programs must encourage parents to be aware of practices that may affect equitable development of children.

(b) For the purposes of this section, "relative" or "relatives" means noncustodial grandparents or other persons related to a child by blood, marriage, adoption, or foster placement, excluding parents.

Subd. 3. Substantial parental involvement. The requirement of substantial parental or other relative involvement in subdivision 2 means that:

(a) parents or other relatives must be physically present much of the time in classes with their children or be in concurrent classes;

(b) parenting education or family education must be an integral part of every early childhood family education program;

(c) early childhood family education appropriations must not be used for traditional day care or nursery school, or similar programs; and

(d) the form of parent involvement common to kindergarten, elementary school, or early childhood special education programs such as parent conferences, newsletters, and notes to parents do not qualify a program under subdivision 2.

Subd. 4. Home visiting program. A district that levies for home visiting under section 124D.135, subdivision 6, shall use this revenue to include as part of the early childhood family education programs a parent education component that is designed to reach isolated or at-risk families.

The home visiting program must:

(1) incorporate evidence-informed parenting education practices designed to support the healthy growth and development of children, with a priority focus on those children who have high needs;

(2) establish clear objectives and protocols for home visits;

(3) encourage families to make a transition from home visits to site-based parenting programs;

(4) provide program services that are community-based, accessible, and culturally relevant;

(5) foster collaboration among existing agencies and community-based organizations that serve young children and their families, such as public health evidence-based models of home visiting and Head Start home visiting; and

(6) provide information about and assist in making arrangements for an early childhood health and developmental screening when the child nears his or her third birthday.

The home visiting program should be provided by licensed parenting educators, certified family life educators, or professionals with an equivalent license that reflect the demographic composition of the community to the extent possible.

Subd. 5. Separate accounts. The district must maintain a separate account within the community education fund for money for early childhood family education programs.

Subd. 6. Participants' fees. A district must establish a reasonable sliding fee scale but it shall waive the fee for a participant unable to pay.

Subd. 7. Additional funding. A district may receive funds from any governmental agency or private source.

Subd. 8. Coordination. (a) A district must describe strategies to coordinate and maximize public and private community resources and reduce duplication of services.

(b) A district is encouraged to coordinate adult basic education programs provided to parents and early childhood family education programs provided to children to accomplish the goals of section 124D.895.

Subd. 9. District advisory councils. The board must appoint an advisory council from the area in which the program is provided. A majority of the council must be parents participating in the program, who represent the demographics of the community. The district must ensure, to the extent possible, that the council includes representation of families who are racially, culturally, linguistically, and economically diverse. The council must assist the board in developing, planning, and monitoring the early childhood family education program. The council must report to the board and the community education advisory council.

Subd. 10. Alternative council. A board may direct the community education council, required according to section 124D.19, subdivision 2, to perform the functions of the Advisory Council for Early Childhood Family Education.

Subd. 11. Teachers. A school board must employ necessary licensed teachers for its early childhood family education programs. The Board of Teaching, at its discretion, may grant an applicant a variance under this subdivision, consistent with sections 122A.09, subdivision 10, and 122A.25, and Board of Teaching rules.

Subd. 12. Assistance. The department must provide assistance to districts with programs described in this section. The department must establish guidelines that list barriers to learning and development affecting children served by early childhood family education programs.

Subd. 13. Program data submission requirements. Districts receiving early childhood family education revenue under section 124D.135 must submit annual program data, including data that demonstrates the program response to the community needs assessment, to the department by July 15 in the form and manner prescribed by the commissioner.

Subd. 14. Supervision. A program provided by a board must be supervised by a licensed early childhood teacher or a licensed parent educator.

Subd. 15. Parenting education transition program. To the extent that funds are sufficient, early childhood family education may provide parenting education transition programming for parents of children birth to grade three in districts in which there is a prekindergarten-grade three initiative in order to facilitate continued parent engagement in children's learning and development. Early childhood family education programs are encouraged to develop partnerships to provide a parenting education liaison to providers of other public and nonpublic early learning programs, such as Head Start, school readiness, child care, early childhood special education, local public health programs, and health care providers.

History: 1984 c 463 art 4 s 1; 1Sp1985 c 12 art 4 s 2; 1989 c 329 art 4 s 3; 1990 c 562 art 4 s 1; 1991 c 130 s 37; 1991 c 265 art 4 s 3-5; 1992 c 571 art 10 s 1,2; 1993 c 224 art 4 s 11; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 5; 1998 c 397 art 3 s 43-50,103; art 11 s 3; 1999 c 205 art 1 s 41,70; 1Sp2003 c 9 art 7 s 3-5; 2006 c 263 art 6 s 6,7; 2007 c 146 art 9 s 5-8; 2008 c 266 s 1; 2009 c 96 art 6 s 2; 2014 c 272 art 1 s 31; 2014 c 312 art 20 s 1-6



Section 124D.135 — EARLY CHILDHOOD FAMILY EDUCATION (ECFE) REVENUE.

Subdivision 1. Revenue. The revenue for early childhood family education programs for a school district equals $120 for fiscal year 2014 and the formula allowance for the year times 0.023 for fiscal year 2015 and later, times the greater of:

(1) 150; or

(2) the number of people under five years of age residing in the district on October 1 of the previous school year.

Subd. 2. Population. For the purposes of subdivision 1, data reported to the department may be used to determine the number of people under five years of age residing in the district. The commissioner, with the assistance of the state demographer, shall review the number reported by any district operating an early childhood family education program. If requested, the district shall submit to the commissioner an explanation of its methods and other information necessary to document accuracy. If the commissioner determines that the district has not provided sufficient documentation of accuracy, the commissioner may request the state demographer to prepare an estimate of the number of people under five years of age residing in the district and may use this estimate for the purposes of subdivision 1.

Subd. 3. Early childhood family education levy. By September 30 of each year, the commissioner shall establish a tax rate for early childhood family education revenue that raises $22,135,000 in each fiscal year. If the amount of the early childhood family education levy would exceed the early childhood family education revenue, the early childhood family education levy must equal the early childhood family education revenue. A district may not certify an early childhood family education levy unless it has met the annual program data reporting requirements under section 124D.13, subdivision 13.

Subd. 4. Early childhood family education aid. If a district complies with the provisions of section 124D.13, it must receive early childhood family education aid equal to the difference between the early childhood family education revenue and the early childhood family education levy. If the district does not levy the entire amount permitted, the early childhood family education aid must be reduced in proportion to the actual amount levied.

Subd. 5. Use of revenue restricted. (a) Early childhood family education revenue may be used only for early childhood family education programs.

(b) Not more than five percent of early childhood family education revenue, as defined in subdivision 7, may be used to administer early childhood family education programs.

(c) An early childhood family education program may use up to ten percent of its early childhood family education revenue as defined in subdivision 1, including revenue from participant fees, for equipment that is used in the early childhood family education program. This revenue may only be used for the following purposes:

(1) to purchase or lease computers and related materials; and

(2) to purchase or lease equipment for instruction for participating children and their families.

If a district anticipates an unusual circumstance requiring its early childhood family education program capital expenditures to exceed the ten percent limitation, prior approval to exceed the limit must be obtained in writing from the commissioner.

Subd. 6. Home visiting revenue. (a) A district that is eligible to levy for early childhood family education under subdivision 3 and that enters into a collaborative agreement to provide education services and social services to families with young children is eligible for home visiting revenue.

(b) Total home visiting revenue for a district equals $3 times the number of people under five years of age residing in the district on September 1 of the last school year. Revenue under this subdivision must not be included as revenue under subdivision 1. The revenue must be used for home visiting programs under section 124D.13, subdivision 4.

[See Note.]

Subd. 6a. Home visiting levy. To obtain home visiting revenue, a district may levy an amount not more than the product of its home visiting revenue for the fiscal year times the lesser of one or the ratio of its adjusted net tax capacity per adjusted pupil unit to the home visiting equalizing factor. The home visiting equalizing factor equals $17,250 for fiscal year 2018 and later.

[See Note.]

Subd. 6b. Home visiting aid. A district's home visiting aid equals its home visiting revenue minus its home visiting levy times the ratio of the actual amount levied to the permitted levy.

[See Note.]

Subd. 7. Reserve account. Early childhood family education revenue, which includes aids, levies, fees, grants, and all other revenues received by the district for early childhood family education programs, must be maintained in a reserve account within the community service fund.

Subd. 8. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

Subd. 9. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

History: 1984 c 463 art 4 s 3; 1Sp1985 c 12 art 4 s 6; 1987 c 398 art 4 s 13; 1988 c 486 s 39; 1989 c 329 art 4 s 10,11; 1991 c 265 art 4 s 13; 1993 c 224 art 4 s 24-26; art 14 s 10; 1994 c 647 art 4 s 22,23; 1Sp1995 c 3 art 4 s 18; art 16 s 13; 1996 c 412 art 4 s 7; 1997 c 162 art 1 s 6,7; 1998 c 397 art 3 s 76,103; art 11 s 3; 1998 c 398 art 1 s 16; 1999 c 205 art 1 s 42,43; 1999 c 249 s 7; 1Sp2001 c 3 art 1 s 8,9; 1Sp2003 c 9 art 7 s 6,7; 1Sp2005 c 5 art 7 s 4,5; 2006 c 282 art 2 s 7; 2007 c 146 art 9 s 9-12; 2009 c 96 art 6 s 3; 2012 c 239 art 3 s 6; 2014 c 312 art 20 s 7,8; 2016 c 189 art 31 s 1-3

NOTE: The amendment to subdivision 6 by Laws 2016, chapter 189, article 31, section 1, is effective for revenue in fiscal year 2018 and later. Laws 2016, chapter 189, article 31, section 1, the effective date.

NOTE: Subdivisions 6a and 6b, as added by Laws 2016, chapter 189, article 31, sections 2 and 3, are effective for revenue in fiscal year 2018 and later. Laws 2016, chapter 189, article 31, sections 2 and 3, the effective dates.



Section 124D.141 — STATE ADVISORY COUNCIL ON EARLY CHILDHOOD EDUCATION AND CARE.

Subdivision 1. Membership; duties. Two members of the house of representatives, one appointed by the speaker and one appointed by the minority leader; and two members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration, including one member of the minority; the commissioner of health or the commissioner's designee; and two parents with a child under age six, shall be added to the membership of the State Advisory Council on Early Education and Care. The council must fulfill the duties required under the federal Improving Head Start for School Readiness Act of 2007 as provided in Public Law 110-134.

Subd. 2. Additional duties. The following duties are added to those assigned to the council under federal law:

(1) make recommendations on the most efficient and effective way to leverage state and federal funding streams for early childhood and child care programs;

(2) make recommendations on how to coordinate or colocate early childhood and child care programs in one state Office of Early Learning. The council shall establish a task force to develop these recommendations. The task force shall include two nonexecutive branch or nonlegislative branch representatives from the council; six representatives from the early childhood caucus; two representatives each from the Departments of Education, Human Services, and Health; one representative each from a local public health agency, a local county human services agency, and a school district; and two representatives from the private nonprofit organizations that support early childhood programs in Minnesota. In developing recommendations in coordination with existing efforts of the council, the task force shall consider how to:

(i) consolidate and coordinate resources and public funding streams for early childhood education and child care, and ensure the accountability and coordinated development of all early childhood education and child care services to children from birth to kindergarten entrance;

(ii) create a seamless transition from early childhood programs to kindergarten;

(iii) encourage family choice by ensuring a mixed system of high-quality public and private programs, with local points of entry, staffed by well-qualified professionals;

(iv) ensure parents a decisive role in the planning, operation, and evaluation of programs that aid families in the care of children;

(v) provide consumer education and accessibility to early childhood education and child care resources;

(vi) advance the quality of early childhood education and child care programs in order to support the healthy development of children and preparation for their success in school;

(vii) develop a seamless service delivery system with local points of entry for early childhood education and child care programs administered by local, state, and federal agencies;

(viii) ensure effective collaboration between state and local child welfare programs and early childhood mental health programs and the Office of Early Learning;

(ix) develop and manage an effective data collection system to support the necessary functions of a coordinated system of early childhood education and child care in order to enable accurate evaluation of its impact;

(x) respect and be sensitive to family values and cultural heritage; and

(xi) establish the administrative framework for and promote the development of early childhood education and child care services in order to provide that these services, staffed by well-qualified professionals, are available in every community for all families that express a need for them.

In addition, the task force must consider the following responsibilities for transfer to the Office of Early Learning:

(A) responsibilities of the commissioner of education for early childhood education programs and financing under sections 119A.50 to 119A.535, 121A.16 to 121A.19, and 124D.129 to 124D.2211;

(B) responsibilities of the commissioner of human services for child care assistance, child care development, and early childhood learning and child protection facilities programs and financing under chapter 119B and section 256E.37; and

(C) responsibilities of the commissioner of health for family home visiting programs and financing under section 145A.17.

Any costs incurred by the council in making these recommendations must be paid from private funds. If no private funds are received, the council must not proceed in making these recommendations. The council must report its recommendations to the governor and the legislature by January 15, 2011;

(3) review program evaluations regarding high-quality early childhood programs;

(4) make recommendations to the governor and legislature, including proposed legislation on how to most effectively create a high-quality early childhood system in Minnesota in order to improve the educational outcomes of children so that all children are school-ready by 2020;

(5) make recommendations to the governor and the legislature by March 1, 2011, on the creation and implementation of a statewide school readiness report card to monitor progress toward the goal of having all children ready for kindergarten by the year 2020. The recommendations shall include what should be measured including both children and system indicators, what benchmarks should be established to measure state progress toward the goal, and how frequently the report card should be published. In making their recommendations, the council shall consider the indicators and strategies for Minnesota's early childhood system report, the Minnesota school readiness study, developmental assessment at kindergarten entrance, and the work of the council's accountability committee. Any costs incurred by the council in making these recommendations must be paid from private funds. If no private funds are received, the council must not proceed in making these recommendations; and

(6) make recommendations to the governor and the legislature on how to screen earlier and comprehensively assess children for school readiness in order to provide increased early interventions and increase the number of children ready for kindergarten. In formulating their recommendations, the council shall consider (i) ways to interface with parents of children who are not participating in early childhood education or care programs, (ii) ways to interface with family child care providers, child care centers, and school-based early childhood and Head Start programs, (iii) if there are age-appropriate and culturally sensitive screening and assessment tools for three-, four-, and five-year-olds, (iv) the role of the medical community in screening, (v) incentives for parents to have children screened at an earlier age, (vi) incentives for early education and care providers to comprehensively assess children in order to improve instructional practice, (vii) how to phase in increases in screening and assessment over time, (viii) how the screening and assessment data will be collected and used and who will have access to the data, (ix) how to monitor progress toward the goal of having 50 percent of three-year-old children screened and 50 percent of entering kindergarteners assessed for school readiness by 2015 and 100 percent of three-year-old children screened and entering kindergarteners assessed for school readiness by 2020, and (x) costs to meet these benchmarks. The council shall consider the screening instruments and comprehensive assessment tools used in Minnesota early childhood education and care programs and kindergarten. The council may survey early childhood education and care programs in the state to determine the screening and assessment tools being used or rely on previously collected survey data, if available. For purposes of this subdivision, "school readiness" is defined as the child's skills, knowledge, and behaviors at kindergarten entrance in these areas of child development: social; self-regulation; cognitive, including language, literacy, and mathematical thinking; and physical. For purposes of this subdivision, "screening" is defined as the activities used to identify a child who may need further evaluation to determine delay in development or disability. For purposes of this subdivision, "assessment" is defined as the activities used to determine a child's level of performance in order to promote the child's learning and development. Work on this duty will begin in fiscal year 2012. Any costs incurred by the council in making these recommendations must be paid from private funds. If no private funds are received, the council must not proceed in making these recommendations. The council must report its recommendations to the governor and legislature by January 15, 2013, with an interim report on February 15, 2011.

Subd. 3. Administration. The council may pursue additional funds from state, federal, and private sources.

History: 2008 c 363 art 2 s 13; 2010 c 346 art 1 s 4,5; 2014 c 272 art 8 s 2



Section 124D.142 — QUALITY RATING AND IMPROVEMENT SYSTEM.

(a) There is established a quality rating and improvement system (QRIS) framework to ensure that Minnesota's children have access to high-quality early learning and care programs in a range of settings so that they are fully ready for kindergarten by 2020. Creation of a standards-based voluntary quality rating and improvement system includes:

(1) quality opportunities in order to improve the educational outcomes of children so that they are ready for school. The framework shall be based on the Minnesota quality rating system rating tool and a common set of child outcome and program standards and informed by evaluation results;

(2) a tool to increase the number of publicly funded and regulated early learning and care services in both public and private market programs that are high quality. If a program or provider chooses to participate, the program or provider will be rated and may receive public funding associated with the rating. The state shall develop a plan to link future early learning and care state funding to the framework in a manner that complies with federal requirements; and

(3) tracking progress toward statewide access to high-quality early learning and care programs, progress toward the number of low-income children whose parents can access quality programs, and progress toward increasing the number of children who are fully prepared to enter kindergarten.

(b) In planning a statewide quality rating and improvement system framework in paragraph (a), the state shall use evaluation results of the Minnesota quality rating system rating tool in use in fiscal year 2008 to recommend:

(1) a framework of a common set of child outcome and program standards for a voluntary statewide quality rating and improvement system;

(2) a plan to link future funding to the framework described in paragraph (a), clause (2); and

(3) a plan for how the state will realign existing state and federal administrative resources to implement the voluntary quality rating and improvement system framework. The state shall provide the recommendation in this paragraph to the early childhood education finance committees of the legislature by March 15, 2011.

(c) Prior to the creation of a statewide quality rating and improvement system in paragraph (a), the state shall employ the Minnesota quality rating system rating tool in use in fiscal year 2008 in the original Minnesota Early Learning Foundation pilot areas and additional pilot areas supported by private or public funds with its modification as a result of the evaluation results of the pilot project.

History: 2009 c 96 art 6 s 4



Section 124D.15 — SCHOOL READINESS PROGRAMS.

Subdivision 1. Establishment; purpose. A district or a group of districts may establish a school readiness program for children age three to kindergarten entrance. The purpose of a school readiness program is to prepare children to enter kindergarten.

Subd. 2. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 3. Program requirements. A school readiness program provider must:

(1) assess each child's cognitive and language skills with a comprehensive child assessment instrument when the child enters and again before the child leaves the program to improve program planning and implementation, communicate with parents, and promote kindergarten readiness;

(2) provide comprehensive program content and intentional instructional practice aligned with the state early childhood learning guidelines and kindergarten standards and based on early childhood research and professional practice that is focused on children's cognitive, social, emotional, and physical skills and development and prepares children for the transition to kindergarten, including early literacy and language skills;

(3) coordinate appropriate kindergarten transition with parents and kindergarten teachers;

(4) involve parents in program planning and decision making;

(5) coordinate with relevant community-based services;

(6) cooperate with adult basic education programs and other adult literacy programs;

(7) ensure staff-child ratios of one-to-ten and maximum group size of 20 children with the first staff required to be a teacher; and

(8) have teachers knowledgeable in early childhood curriculum content, assessment, native and English language development programs, and instruction.

Subd. 3a. Application and reporting requirements. (a) A school readiness program provider must include a biennial plan in the district's world's best workforce plan under section 120B.11, describing how the school readiness program meets the program requirements under subdivision 3.

(b) Programs receiving school readiness funds annually must submit a report to the department.

Subd. 4. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 5. Services with new or existing providers. A district may contract with a charter school or community-based organization to provide eligible children developmentally appropriate services that meet the program requirements in subdivision 3. In the alternative, a district may pay tuition or fees to place an eligible child in an existing program. A district may establish a new program where no existing, reasonably accessible program meets the program requirements in subdivision 3. Services may be provided in a site-based program or in the home of the child or a combination of both. The district may not restrict participation to district residents.

Subd. 6. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 7. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 8. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 9. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 10. Supervision. A program provided by a board must be supervised by a licensed early childhood teacher, a certified early childhood educator, or a licensed parent educator.

Subd. 11. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 12. Program fees. A district must adopt a sliding fee schedule based on a family's income but must waive a fee for a participant unable to pay. School districts must use school readiness aid for eligible children. Children who do not meet the eligibility requirements in subdivision 15 may participate on a fee-for-service basis.

Subd. 13. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 14. Assistance. The department must assist districts, upon request, with programs under this section.

Subd. 15. Eligibility. A child is eligible to participate in a school readiness program if the child:

(1) is at least three years old on September 1;

(2) has completed health and developmental screening within 90 days of program enrollment under sections 121A.16 to 121A.19; and

(3) has one or more of the following risk factors:

(i) qualifies for free or reduced-price lunch;

(ii) is an English learner;

(iii) is homeless;

(iv) has an individualized education program (IEP) or standardized written plan;

(v) is identified, through health and developmental screenings under sections 121A.16 to 121A.19, with a potential risk factor that may influence learning; or

(vi) is defined as at risk by the school district.

History: 1991 c 265 art 7 s 6; 1993 c 224 art 4 s 8; 1994 c 647 art 4 s 11; 1997 c 162 art 1 s 3,4; 1998 c 397 art 3 s 20-27,103; art 11 s 3; 1999 c 205 art 1 s 70; 1Sp2003 c 9 art 7 s 8; 1Sp2005 c 5 art 7 s 6-12; 2007 c 146 art 9 s 13; 2009 c 96 art 6 s 5; 2010 c 346 art 1 s 6-8; 2012 c 239 art 1 s 33; 2014 c 272 art 1 s 32; 1Sp2015 c 3 art 9 s 4; 2016 c 189 art 25 s 33; art 29 s 3



Section 124D.151 — VOLUNTARY PREKINDERGARTEN PROGRAM.

Subdivision 1. Establishment; purpose. A district, a charter school, a group of districts, a group of charter schools, or a group of districts and charter schools may establish a voluntary prekindergarten program. The purpose of a voluntary prekindergarten program is to prepare children for success as they enter kindergarten in the following year.

Subd. 2. Program requirements. (a) A voluntary prekindergarten program provider must:

(1) provide instruction through play-based learning to foster children's social and emotional development, cognitive development, physical and motor development, and language and literacy skills, including the native language and literacy skills of English learners, to the extent practicable;

(2) measure each child's cognitive and social skills using a formative measure aligned to the state's early learning standards when the child enters and again before the child leaves the program, screening and progress monitoring measures, and others from the state-approved menu of kindergarten entry profile measures;

(3) provide comprehensive program content including the implementation of curriculum, assessment, and instructional strategies aligned with the state early learning standards, and kindergarten through grade 3 academic standards;

(4) provide instructional content and activities that are of sufficient length and intensity to address learning needs including offering a program with at least 350 hours of instruction per school year for a prekindergarten student;

(5) provide voluntary prekindergarten instructional staff salaries comparable to the salaries of local kindergarten through grade 12 instructional staff;

(6) coordinate appropriate kindergarten transition with families, community-based prekindergarten programs, and school district kindergarten programs;

(7) involve parents in program planning and transition planning by implementing parent engagement strategies that include culturally and linguistically responsive activities in prekindergarten through third grade that are aligned with early childhood family education under section 124D.13;

(8) coordinate with relevant community-based services, including health and social service agencies, to ensure children have access to comprehensive services;

(9) coordinate with all relevant school district programs and services including early childhood special education, homeless students, and English learners;

(10) ensure staff-to-child ratios of one-to-ten and a maximum group size of 20 children;

(11) provide high-quality coordinated professional development, training, and coaching for both school district and community-based early learning providers that is informed by a measure of adult-child interactions and enables teachers to be highly knowledgeable in early childhood curriculum content, assessment, native and English language development programs, and instruction; and

(12) implement strategies that support the alignment of professional development, instruction, assessments, and prekindergarten through grade 3 curricula.

(b) A voluntary prekindergarten program must have teachers knowledgeable in early childhood curriculum content, assessment, native and English language programs, and instruction.

(c) Districts and charter schools must include their strategy for implementing and measuring the impact of their voluntary prekindergarten program under section 120B.11 and provide results in their world's best workforce annual summary to the commissioner of education.

Subd. 3. Mixed delivery of services. A district or charter school may contract with a charter school, Head Start or child care centers, family child care programs licensed under section 245A.03, or a community-based organization to provide eligible children with developmentally appropriate services that meet the program requirements in subdivision 2. Components of a mixed-delivery plan include strategies for recruitment, contracting, and monitoring of fiscal compliance and program quality.

Subd. 4. Eligibility. A child who is four years of age as of September 1 in the calendar year in which the school year commences is eligible to participate in a voluntary prekindergarten program free of charge. Each eligible child must complete a health and developmental screening within 90 days of program enrollment under sections 121A.16 to 121A.19, and provide documentation of required immunizations under section 121A.15.

Subd. 5. Application process; priority for high poverty schools. (a) To qualify for program approval for fiscal year 2017, a district or charter school must submit an application to the commissioner by July 1, 2016. To qualify for program approval for fiscal year 2018 and later, a district or charter school must submit an application to the commissioner by January 30 of the fiscal year prior to the fiscal year in which the program will be implemented. The application must include:

(1) a description of the proposed program, including the number of hours per week the program will be offered at each school site or mixed-delivery location;

(2) an estimate of the number of eligible children to be served in the program at each school site or mixed-delivery location; and

(3) a statement of assurances signed by the superintendent or charter school director that the proposed program meets the requirements of subdivision 2.

(b) The commissioner must review all applications submitted for fiscal year 2017 by August 1, 2016, and must review all applications submitted for fiscal year 2018 and later by March 1 of the fiscal year in which the applications are received and determine whether each application meets the requirements of paragraph (a).

(c) The commissioner must divide all applications for new or expanded programs meeting the requirements of paragraph (a) into four groups as follows: the Minneapolis and St. Paul school districts; other school districts located in the metropolitan equity region as defined in section 126C.10, subdivision 28; school districts located in the rural equity region as defined in section 126C.10, subdivision 28; and charter schools. Within each group, the applications must be ordered by rank using a sliding scale based on the following criteria:

(1) concentration of kindergarten students eligible for free or reduced-price lunches by school site on October 1 of the previous school year. For school district programs to be operated at locations that do not have free and reduced-price lunch concentration data for kindergarten programs for October 1 of the previous school year, including mixed-delivery programs, the school district average concentration of kindergarten students eligible for free or reduced-price lunches must be used for the rank ordering;

(2) presence or absence of a three- or four-star Parent Aware rated program within the school district or close proximity of the district. School sites with the highest concentration of kindergarten students eligible for free or reduced-price lunches that do not have a three- or four-star Parent Aware program within the district or close proximity of the district shall receive the highest priority, and school sites with the lowest concentration of kindergarten students eligible for free or reduced-price lunches that have a three- or four-star Parent Aware rated program within the district or close proximity of the district shall receive the lowest priority.

(d) The aid available for the program as specified in subdivision 6, paragraph (b), must initially be allocated among the four groups based on each group's percentage share of the statewide kindergarten enrollment on October 1 of the previous school year. Within each group, the available aid must be allocated among school sites in priority order until that region's share of the aid limit is reached. If the aid limit is not reached for all groups, the remaining amount must be allocated to the highest priority school sites, as designated under this section, not funded in the initial allocation on a statewide basis.

(e) Once a school site is approved for aid under this subdivision, it shall remain eligible for aid if it continues to meet program requirements, regardless of changes in the concentration of students eligible for free or reduced-price lunches.

(f) If the total aid entitlement approved based on applications submitted under paragraph (a) is less than the aid entitlement limit under subdivision 6, paragraph (b), the commissioner must notify all school districts and charter schools of the amount that remains available within 30 days of the initial application deadline under paragraph (a), and complete a second round of allocations based on applications received within 60 days of the initial application deadline.

(g) Procedures for approving applications submitted under paragraph (f) shall be the same as specified in paragraphs (a) to (d), except that the allocations shall be made to the highest priority school sites not funded in the initial allocation on a statewide basis.

Subd. 6. Program and aid entitlement limits. (a) Notwithstanding section 126C.05, subdivision 1, paragraph (d), the pupil units for a voluntary prekindergarten program for an eligible school district or charter school must not exceed 60 percent of the kindergarten pupil units for that school district or charter school under section 126C.05, subdivision 1, paragraph (e).

(b) In reviewing applications under subdivision 5, the commissioner must limit the estimated state aid entitlement approved under this section to $27,092,000 for fiscal year 2017, $27,239,000 for fiscal year 2018, and $26,399,000 for fiscal year 2019 and later. If the actual state aid entitlement based on final data exceeds the limit in any year, the aid of the participating districts must be prorated so as not to exceed the limit.

History: 2016 c 189 art 27 s 6



Section 124D.16 — SCHOOL READINESS AID.

Subdivision 1. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 2. Amount of aid. (a) A district is eligible to receive school readiness aid for eligible prekindergarten pupils enrolled in a school readiness program under section 124D.15 if the biennial plan required by section 124D.15, subdivision 3a, has been approved by the commissioner.

(b) A district must receive school readiness aid equal to:

(1) the number of four-year-old children in the district on October 1 for the previous school year times the ratio of 50 percent of the total school readiness aid for that year to the total number of four-year-old children reported to the commissioner for the previous school year; plus

(2) the number of pupils enrolled in the school district from families eligible for the free or reduced school lunch program for the previous school year times the ratio of 50 percent of the total school readiness aid for that year to the total number of pupils in the state from families eligible for the free or reduced school lunch program for the previous school year.

(c) The total school readiness aid entitlement equals $23,558,000 for fiscal year 2016 and $33,683,000 for fiscal year 2017 and later.

Subd. 3. Use of aid. School readiness aid shall be used only to provide a school readiness program and may be used to provide transportation. Not more than five percent of program revenue, as defined in subdivision 5, may be used for the cost of administering the program. Aid must be used to supplement and not supplant local, state, and federal funding. Aid may not be used for instruction and services required under sections 125A.03 to 125A.24 and 125A.65. Aid may not be used to purchase land or construct buildings, but may be used to lease or renovate existing buildings.

Subd. 4. [Repealed, 1Sp2005 c 5 art 7 s 21]

Subd. 5. Reserve account. School readiness revenue, which includes aids, fees, grants, and all other revenues received by the district school readiness programs, must be maintained in a reserve account within the community service fund.

Subd. 6. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

Subd. 7. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

History: 1991 c 265 art 7 s 13; 1992 c 363 art 2 s 5; 1992 c 499 art 7 s 2; 1993 c 224 art 4 s 22,23; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 59,60; 1998 c 397 art 3 s 74,75,103; art 11 s 3; 1999 c 205 art 1 s 70; 2000 c 489 art 1 s 8; 1Sp2001 c 3 art 1 s 10-13; 1Sp2003 c 9 art 7 s 9,10; 1Sp2005 c 5 art 7 s 13,14; 2012 c 239 art 3 s 6; 2014 c 312 art 20 s 9; 1Sp2015 c 3 art 9 s 5



Section 124D.162 — KINDERGARTEN READINESS ASSESSMENT.

The commissioner of education may implement a kindergarten readiness assessment representative of incoming kindergartners. The assessment must be based on the Department of Education Kindergarten Readiness Assessment at kindergarten entrance study.

History: 2006 c 282 art 2 s 8



Section 124D.165 — EARLY LEARNING SCHOLARSHIPS.

Subdivision 1. Establishment; purpose. There is established an early learning scholarships program in order to increase access to high-quality early childhood programs for children ages three to five.

Subd. 2. Family eligibility. (a) For a family to receive an early learning scholarship, parents or guardians must meet the following eligibility requirements:

(1) have a child three or four years of age on September 1 of the current school year, who has not yet started kindergarten; and

(2) have income equal to or less than 185 percent of federal poverty level income in the current calendar year, or be able to document their child's current participation in the free and reduced-price lunch program or child and adult care food program, National School Lunch Act, United States Code, title 42, sections 1751 and 1766; the Food Distribution Program on Indian Reservations, Food and Nutrition Act, United States Code, title 7, sections 2011-2036; Head Start under the federal Improving Head Start for School Readiness Act of 2007; Minnesota family investment program under chapter 256J; child care assistance programs under chapter 119B; the supplemental nutrition assistance program; or placement in foster care under section 260C.212.

(b) Notwithstanding the other provisions of this section, a parent under age 21 who is pursuing a high school or general education equivalency diploma is eligible for an early learning scholarship if the parent has a child age zero to five years old and meets the income eligibility guidelines in this subdivision.

(c) Any siblings between the ages zero to five years old of a child who has been awarded a scholarship under this section must be awarded a scholarship upon request, provided the sibling attends the same program as long as funds are available.

(d) A child who has received a scholarship under this section must continue to receive a scholarship each year until that child is eligible for kindergarten under section 120A.20 and as long as funds are available.

(e) Early learning scholarships may not be counted as earned income for the purposes of medical assistance under chapter 256B, MinnesotaCare under chapter 256L, Minnesota family investment program under chapter 256J, child care assistance programs under chapter 119B, or Head Start under the federal Improving Head Start for School Readiness Act of 2007.

(f) A child from an adjoining state whose family resides at a Minnesota address as assigned by the United States Postal Service, who has received developmental screening under sections 121A.16 to 121A.19, who intends to enroll in a Minnesota school district, and whose family meets the criteria of paragraph (a) is eligible for an early learning scholarship under this section.

Subd. 3. Administration. (a) The commissioner shall establish application timelines and determine the schedule for awarding scholarships that meets operational needs of eligible families and programs. The commissioner may prioritize applications on factors including family income, geographic location, and whether the child's family is on a waiting list for a publicly funded program providing early education or child care services.

(b) For fiscal years 2014 and 2015 only, scholarships may not exceed $5,000 per year for each eligible child. For fiscal year 2016 and later, the commissioner shall establish a target for the average scholarship amount per child based on the results of the rate survey conducted under section 119B.02.

(c) A four-star rated program that has children eligible for a scholarship enrolled in or on a waiting list for a program beginning in July, August, or September may notify the commissioner, in the form and manner prescribed by the commissioner, each year of the program's desire to enhance program services or to serve more children than current funding provides. The commissioner may designate a predetermined number of scholarship slots for that program and notify the program of that number. Beginning July 1, 2016, a school district or Head Start program qualifying under this paragraph may use its established registration process to enroll scholarship recipients and may verify a scholarship recipient's family income in the same manner as for other program participants.

(d) A scholarship is awarded for a 12-month period. If the scholarship recipient has not been accepted and subsequently enrolled in a rated program within ten months of the awarding of the scholarship, the scholarship cancels and the recipient must reapply in order to be eligible for another scholarship. A child may not be awarded more than one scholarship in a 12-month period.

(e) A child who receives a scholarship who has not completed development screening under sections 121A.16 to 121A.19 must complete that screening within 90 days of first attending an eligible program.

(f) For fiscal year 2017 and later, a school district or Head Start program enrolling scholarship recipients under paragraph (c) may apply to the commissioner, in the form and manner prescribed by the commissioner, for direct payment of state aid. Upon receipt of the application, the commissioner must pay each program directly for each approved scholarship recipient enrolled under paragraph (c) according to the metered payment system or another schedule established by the commissioner.

Subd. 4. Early childhood program eligibility. (a) In order to be eligible to accept an early learning scholarship, a program must:

(1) participate in the quality rating and improvement system under section 124D.142; and

(2) beginning July 1, 2016, have a three- or four-star rating in the quality rating and improvement system.

(b) Any program accepting scholarships must use the revenue to supplement and not supplant federal funding.

(c) Notwithstanding paragraph (a), all Minnesota early learning foundation scholarship program pilot sites are eligible to accept an early learning scholarship under this section.

Subd. 5. Report required. The commissioner shall contract with an independent contractor to evaluate the early learning scholarship program. The evaluation must include recommendations regarding the appropriate scholarship amount, efficiency, and effectiveness of the administration, and impact on kindergarten readiness. By January 15, 2016, the commissioner shall submit a written copy of the evaluation to the chairs and ranking minority members of the legislative committees and divisions with primary jurisdiction over kindergarten through grade 12 education.

History: 2013 c 116 art 8 s 2; 2014 c 272 art 6 s 2,3; 2014 c 312 art 20 s 10-12; 1Sp2015 c 3 art 9 s 6



Section 124D.18 — PURPOSE OF COMMUNITY EDUCATION PROGRAMS.

The purpose of sections 124D.18 and 124D.19 is to make maximum use of the public schools of Minnesota by the community and to expand utilization by the school of the human resources of the community, by establishing a community education program.

History: 1971 c 900 s 1; 1976 c 239 s 26; 1980 c 609 art 4 s 22; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.19 — COMMUNITY EDUCATION PROGRAMS; ADVISORY COUNCIL.

Subdivision 1. Authorization. Each school board may initiate a community education program in its district and provide for the general supervision of the program. Each board may, as it considers appropriate, employ community education staff to further the purposes of the community education program.

Subd. 2. Advisory council. Each board must provide for an advisory council to consist of members who represent: various service organizations; churches; public and nonpublic schools; local government including elected officials; public and private nonprofit agencies serving youth and families; parents; youth; park, recreation or forestry services of municipal or local government units located in whole or in part within the boundaries of the school district; and any other groups participating in the community education program in the school district.

Subd. 3. Community education director. (a) Except as provided under paragraphs (b) and (c), each board shall employ a licensed community education director. The board shall submit the name of the person who is serving as director of community education under this section on the district's annual community education report to the commissioner.

(b) A board may apply to the Minnesota Board of School Administrators under Minnesota Rules, part 3512.3500, subpart 9, for authority to use an individual who is not licensed as a community education director.

(c) A board of a district with a total population of 6,000 or less may identify an employee who holds a valid superintendent license under Minnesota Rules, chapter 3512, to serve as director of community education. To be eligible for an exception under this paragraph, the board shall certify in writing to the commissioner that the district has not placed a licensed director of community education on unrequested leave. A principal serving as a community education director under this paragraph on June 1, 2011, may continue to serve in that capacity.

Subd. 4. Cooperation. The council must function in cooperation with the community education director in an advisory capacity in the interest of promoting the goals and objectives of sections 124D.18 and 124D.19.

Subd. 5. Policy to avoid program duplication. Each council must adopt a policy to reduce and eliminate program duplication within the district.

Subd. 6. Summer programs. Notwithstanding any law to the contrary, during the summer a school district may offer community education programs to elementary and secondary pupils. The district may use community education revenue received pursuant to section 124D.20 and charge fees for the cost of the programs.

Subd. 7. Programs for adults with disabilities. A board may offer, as part of a community education program, a program for adults with disabilities. Boards are encouraged to offer programs cooperatively with other districts and organizations. Programs may not be limited to district residents. Programs may include:

(1) services enabling the adults to participate in community activities or community education classes;

(2) classes specifically for adults with disabilities;

(3) outreach activities to identify adults needing service;

(4) activities to increase public awareness of the roles of people with disabilities;

(5) activities to enhance the role of people with disabilities in the community; and

(6) other direct and indirect services and activities benefiting adults with disabilities.

Subd. 8. Program approval. To be eligible for revenue for the program for adults with disabilities, a program and budget must receive approval from the community education section in the department. Approval may be for five years. During that time, a board must report any significant changes to the department for approval. For programs offered cooperatively, the request for approval must include an agreement on the method by which local money is to be derived and distributed. A request for approval must include all of the following:

(1) characteristics of the people to be served;

(2) description of the program services and activities;

(3) program budget and amount of aid requested;

(4) participation by adults with disabilities in developing the program;

(5) assessment of the needs of adults with disabilities; and

(6) cooperative efforts with community organizations.

Subd. 9. Youth development plans. A district advisory council may prepare a youth development plan. The council is encouraged to use the state guidelines when developing the local plan. The school board may approve the youth development plan.

Subd. 10. Youth service programs. (a) A school board may offer, as part of a community education program with a youth development program, a youth service program that provides young people with meaningful opportunities to become involved in their community, develop individual capabilities, make career connections, seek support networks and services, become active citizens, and address community needs through youth service. The board may award up to one credit, or the equivalent, toward graduation for a pupil who completes the youth service requirements of the district. The community education advisory council, after considering the results of the commissioner's study under section 124D.50, subdivision 1, must design the program in cooperation with the district planning, evaluating and reporting committee and local organizations that train volunteers or need volunteers' services.

(b) Programs must include:

(1) preliminary training for pupil volunteers conducted, when possible, by organizations experienced in such training;

(2) supervision of the pupil volunteers to ensure appropriate placement and adequate learning opportunity;

(3) sufficient opportunity, in a positive setting for human development, for pupil volunteers to develop general skills in preparation for employment, to enhance self-esteem and self-worth, and to give genuine service to their community;

(4) integration of academic learning with the service experience; and

(5) integration of youth community service with elementary and secondary curriculum.

(c) Youth service projects include, but are not limited to, the following:

(1) human services for the elderly, including home care and related services;

(2) tutoring and mentoring;

(3) training for and providing emergency services;

(4) services at extended day programs;

(5) environmental services; and

(6) service-learning programs in which schools, including postsecondary schools, and employers work together with young people to provide them with meaningful opportunities for community service and with the academic and technical skills that employers require.

(d) A youth service project must have a community sponsor that may be a governmental unit or nonprofit organization. To assure that pupils provide additional services, each sponsor must assure that pupil services do not displace employees or reduce the workload of any employee.

(e) The commissioner shall assist districts in planning youth service programs, implementing programs, and developing recommendations for obtaining community sponsors.

Subd. 11. School-age care programs. (a) A school board may offer, as part of a community education program, a school-age care program for children from kindergarten through grade 6 for the purpose of expanding students' learning opportunities. If the school board chooses not to offer a school-age care program, it may allow an appropriate insured community group, for profit entity or nonprofit organization to use available school facilities for the purpose of offering a school-age care program.

(b) A school-age care program must include the following:

(1) adult supervised programs while school is not in session;

(2) parental involvement in program design and direction;

(3) partnerships with the kindergarten through grade 12 system, and other public, private, or nonprofit entities;

(4) opportunities for trained secondary school pupils to work with younger children in a supervised setting as part of a community service program; and

(5) access to available school facilities, including the gymnasium, sports equipment, computer labs, and media centers, when not otherwise in use as part of the operation of the school. The school district may establish reasonable rules relating to access to these facilities and may require that:

(i) the organization request access to the facilities and prepare and maintain a schedule of proposed use;

(ii) the organization provide evidence of adequate insurance to cover the activities to be conducted in the facilities; and

(iii) the organization prepare and maintain a plan demonstrating the adequacy and training of staff to supervise the use of the facilities.

(c) The district may charge a sliding fee based upon family income for school-age care programs. The district may receive money from other public or private sources for the school-age care program. The board of the district must develop standards for school-age child care programs. The commissioner of education may not adopt rules for school-age care programs.

(d) The district shall maintain a separate account within the community services fund for all funds related to the school-age care program.

(e) A district is encouraged to coordinate the school-age care program with its special education, vocational education, adult basic education, early childhood family education programs, kindergarten through grade 12 instruction and curriculum services, youth development and youth service agencies, and with related services provided by other governmental agencies and nonprofit agencies.

Subd. 12. Youth after-school enrichment programs. Each district operating a community education program under this section may establish a youth after-school enrichment program to maintain and expand participation by school-age youth in supervised activities during nonschool hours. The youth after-school enrichment programs must include activities that support development of social, mental, physical, and creative abilities of school-age youth; provide structured youth programs during high-risk times; and design programming to promote youth leadership development and improved academic performance.

Subd. 13. Youth after-school enrichment program goals. The goals of youth after-school enrichment programs are to:

(1) collaborate with and leverage existing community resources that have demonstrated effectiveness;

(2) reach out to children and youth, including at-risk youth, in the community;

(3) increase the number of children participating in adult-supervised programs during nonschool hours;

(4) support academic achievement; and

(5) increase skills in technology, the arts, sports, and other activities.

Subd. 14. Community education; annual report. Each district offering a community education program under this section must annually report to the department information regarding each community education program, including youth after-school enrichment programs, that receives aid or levy.

History: 1971 c 900 s 4; 1976 c 239 s 29; 1977 c 447 art 4 s 1; 1980 c 609 art 4 s 22; 1982 c 548 art 6 s 1; 1Sp1985 c 12 art 4 s 1; 1987 c 398 art 4 s 3-5; 1988 c 718 art 4 s 1,2; 1989 c 329 art 4 s 1,2; art 9 s 6; 1990 c 562 art 3 s 1,13; 1991 c 199 art 2 s 8; 1991 c 265 art 4 s 1,2; 1993 c 146 art 5 s 13; 1993 c 224 art 12 s 9,10; 1994 c 465 art 2 s 11; 1Sp1995 c 3 art 4 s 30; art 16 s 13; 1997 c 162 art 2 s 12-14; 1998 c 397 art 3 s 36-42,103; art 11 s 3; 1999 c 205 art 1 s 44; 1Sp2001 c 3 art 2 s 8-10; 1Sp2003 c 9 art 8 s 1; 2004 c 294 art 5 s 7; 2009 c 96 art 6 s 6,7; 1Sp2011 c 11 art 8 s 1



Section 124D.20 — COMMUNITY EDUCATION REVENUE.

Subdivision 1. Total community education revenue. Total community education revenue equals the sum of a district's general community education revenue, youth service program revenue, and youth after-school enrichment revenue.

Subd. 2. Eligibility. To be eligible for community education revenue, a district must operate a community education program that complies with section 124D.19.

Subd. 3. General community education revenue. The general community education revenue for a district equals $5.23 for fiscal years 2005 and 2006 and $5.42 for fiscal year 2007 and later, times the greater of 1,335 or the population of the district. The population of the district is determined according to section 275.14.

Subd. 4. Youth service revenue. Youth service program revenue is available to a district that has implemented a youth development plan and a youth service program. Youth service revenue equals $1 times the greater of 1,335 or the population of the district.

Subd. 4a. Youth after-school enrichment revenue. In fiscal year 2003 and thereafter, youth after-school enrichment revenue for a district operating a youth after-school enrichment program under section 124D.19, subdivision 12, equals:

(1) $1.85 times the greater of 1,335 or the population of the district, as defined in section 275.14, not to exceed 10,000; and

(2) $0.43 times the population of the district, as defined in section 275.14, in excess of 10,000. Youth after-school enrichment revenue must be reserved for youth after-school enrichment programs.

Subd. 5. Total community education levy. To obtain total community education revenue, a district may levy the amount raised by a maximum tax rate of 0.94 percent times the adjusted net tax capacity of the district. If the amount of the total community education levy would exceed the total community education revenue, the total community education levy shall be determined according to subdivision 6.

Subd. 6. Community education levy; districts off the formula. If the amount of the community education levy for a district exceeds the district's community education revenue, the amount of the community education levy is limited to the district's community education revenue according to subdivision 1.

Subd. 7. Community education aid. A district's community education aid is the difference between its community education revenue and the community education levy. If the district does not levy the entire amount permitted, the community education aid must be reduced in proportion to the actual amount levied.

Subd. 8. Uses of general revenue. (a) General community education revenue may be used for:

(1) nonvocational, recreational, and leisure time activities and programs;

(2) programs for adults with disabilities, if the programs and budgets are approved by the department;

(3) adult basic education programs, according to section 124D.52;

(4) summer programs for elementary and secondary pupils;

(5) implementation of a youth development plan;

(6) implementation of a youth service program;

(7) early childhood family education programs, according to section 124D.13;

(8) school readiness programs, according to section 124D.15; and

(9) school-age care programs, according to section 124D.19, subdivision 11.

(b) In addition to money from other sources, a district may use up to ten percent of its community education revenue for equipment that is used exclusively in community education programs. This revenue may be used only for the following purposes:

(1) to purchase or lease computers and related materials;

(2) to purchase or lease equipment for instructional programs; and

(3) to purchase textbooks and library books.

(c) General community education revenue must not be used to subsidize the direct activity costs for adult enrichment programs. Direct activity costs include, but are not limited to, the cost of the activity leader or instructor, cost of materials, or transportation costs.

Subd. 9. Use of youth service revenue. Youth service revenue may be used to implement a youth development plan approved by the school board and to provide a youth service program according to section 124D.19, subdivision 10.

Subd. 10. Reserve account. Community education revenue, which includes aids, levies, fees, grants, and all other revenues received by the school district for community education programs, must be maintained in a reserve account within the community service fund.

Subd. 11. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

Subd. 12. MS 2012 [Repealed, 2012 c 239 art 3 s 6]

History: 1989 c 329 art 4 s 12; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 3 s 13; art 10 s 3; 1991 c 265 art 4 s 14-18; 1993 c 224 art 4 s 27-30; art 12 s 20; 1994 c 647 art 4 s 24,25; 1Sp1995 c 3 art 4 s 19; art 16 s 13; 1996 c 412 art 4 s 8; 1997 c 162 art 2 s 22,23; 1998 c 397 art 3 s 77,78,103; art 11 s 3; 1998 c 398 art 1 s 17,18; 1999 c 205 art 2 s 1; 1Sp2001 c 3 art 2 s 11-13; 1Sp2003 c 9 art 8 s 2-5; 2004 c 294 art 5 s 8; 1Sp2005 c 5 art 8 s 5,6; 2010 c 346 art 1 s 9; 2012 c 239 art 3 s 6; 2012 c 292 art 1 s 6; 2015 c 21 art 1 s 19



Section 124D.22 — SCHOOL-AGE CARE REVENUE.

Subdivision 1. Eligibility. A district that offers a school-age care program according to section 124D.19, subdivision 11, is eligible for school-age care revenue for the additional costs of providing services to children with disabilities or to children experiencing family or related problems of a temporary nature who participate in the school-age care program.

Subd. 2. School-age care revenue. The school-age care revenue for an eligible district equals the approved additional cost of providing services to children with disabilities or children experiencing family or related problems of a temporary nature who participate in the school-age care program.

Subd. 3. School-age care levy. To obtain school-age care revenue, a school district may levy an amount equal to the district's school-age care revenue as defined in subdivision 2 multiplied by the lesser of one, or the ratio of the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the resident pupil units in the district for the school year to which the levy is attributable, to $2,318.

Subd. 4. School-age care aid. A district's school-age care aid is the difference between its school-age care revenue and its school-age care levy. If a district does not levy the entire amount permitted, school-age care aid must be reduced in proportion to the actual amount levied.

History: 1992 c 499 art 4 s 8; art 12 s 29; 1993 c 224 art 4 s 32; 1997 c 162 art 2 s 24; 1998 c 397 art 3 s 80,81,103; art 11 s 3; 1999 c 205 art 1 s 45; 1Sp2003 c 9 art 8 s 6; 2012 c 292 art 1 s 7



Section 124D.2211 — AFTER-SCHOOL COMMUNITY LEARNING PROGRAMS.

Subdivision 1. Establishment. A competitive statewide after-school community learning grant program is established to provide grants to community or nonprofit organizations, political subdivisions, for-profit or nonprofit child care centers, or school-based programs that serve youth after school or during nonschool hours. The commissioner shall develop criteria for after-school community learning programs.

Subd. 2. Program outcomes. The expected outcomes of the after-school community learning programs are to increase:

(1) school connectedness of participants;

(2) academic achievement of participating students in one or more core academic areas;

(3) the capacity of participants to become productive adults; and

(4) prevent truancy from school and prevent juvenile crime.

Subd. 3. Grants. An applicant shall submit an after-school community learning program proposal to the commissioner. The submitted plan must include:

(1) collaboration with and leverage of existing community resources that have demonstrated effectiveness;

(2) outreach to children and youth; and

(3) involvement of local governments, including park and recreation boards or schools, unless no government agency is appropriate.

Proposals will be reviewed and approved by the commissioner.

History: 2007 c 146 art 9 s 14



Section 124D.23 — FAMILY SERVICES AND COMMUNITY-BASED COLLABORATIVES.

Subdivision 1. Establishment. (a) In order to qualify as a family services collaborative, a minimum of one school district, one county, one public health entity, one community action agency as defined in section 256E.31, and one Head Start grantee if the community action agency is not the designated federal grantee for the Head Start program must agree in writing to provide coordinated family services and commit resources to an integrated fund. Collaboratives are expected to have broad community representation, which may include other local providers, including additional school districts, counties, and public health entities, other municipalities, public libraries, existing culturally specific community organizations, tribal entities, local health organizations, private and nonprofit service providers, child care providers, local foundations, community-based service groups, businesses, local transit authorities or other transportation providers, community action agencies under section 256E.31, senior citizen volunteer organizations, parent organizations, parents, and sectarian organizations that provide nonsectarian services.

(b) Members of the governing bodies of political subdivisions involved in the establishment of a family services collaborative shall select representatives of the nongovernmental entities listed in paragraph (a) to serve on the governing board of a collaborative. The governing body members of the political subdivisions shall select one or more representatives of the nongovernmental entities within the family service collaborative.

(c) Two or more family services collaboratives or children's mental health collaboratives may consolidate decision-making, pool resources, and collectively act on behalf of the individual collaboratives, based on a written agreement among the participating collaboratives.

Subd. 2. Duties. (a) Each collaborative must:

(1) establish, with assistance from families and service providers, clear goals for addressing the health, developmental, educational, and family-related needs of children and youth and use outcome-based indicators to measure progress toward achieving those goals;

(2) establish a comprehensive planning process that involves all sectors of the community, identifies local needs, and surveys existing local programs;

(3) integrate service funding sources so that children and their families obtain services from providers best able to anticipate and meet their needs;

(4) coordinate families' services to avoid duplicative and overlapping assessment and intake procedures;

(5) focus primarily on family-centered services;

(6) encourage parents and volunteers to actively participate by using flexible scheduling and actively recruiting volunteers;

(7) provide services in locations that are readily accessible to children and families;

(8) use new or reallocated funds to improve or enhance services provided to children and their families;

(9) identify federal, state, and local institutional barriers to coordinating services and suggest ways to remove these barriers; and

(10) design and implement an integrated local service delivery system for children and their families that coordinates services across agencies and is client centered. The delivery system shall provide a continuum of services for children birth to age 18, or birth through age 21 for individuals with disabilities. The collaborative shall describe the community plan for serving pregnant women and children from birth to age six.

(b) The outcome-based indicators developed in paragraph (a), clause (1), may include the number of low birth weight babies, the infant mortality rate, the number of children who are adequately immunized and healthy, require out-of-home placement or long-term special education services, and the number of minor parents.

Subd. 3. Duties of certain coordinating bodies. By mutual agreement of the collaborative and a coordinating body listed in this subdivision, a family services collaborative may assume the duties of a community transition interagency committee established under section 125A.22; an interagency early intervention committee established under section 125A.30; or a local advisory council established under section 245.4875, subdivision 5.

Subd. 4. Integrated local service delivery system. A collaborative must design an integrated local service delivery system that coordinates funding streams and the delivery of services between existing agencies. The integrated local service delivery system may:

(1) improve outreach and early identification of children and families in need of services and intervene across service systems on behalf of families;

(2) offer an inclusive service system that supports all families within a community;

(3) coordinate services that eliminate the need to match funding streams, provider eligibilities, or clients with multiple providers;

(4) improve access to services by coordinating transportation services;

(5) provide initial outreach to all new mothers and periodic family visits to children who are potentially at risk;

(6) coordinate assessment across systems to determine which children and families need coordinated multiagency services and supplemental services;

(7) include multiagency service plans and coordinate unitary case management; and

(8) integrate funding of services.

Subd. 5. Information sharing. (a) The school district, county, and public health entity members of a family services collaborative may inform each other as to whether an individual or family is being served by the member, without the consent of the subject of the data. If further information sharing is necessary in order for the collaborative to carry out duties under subdivision 2 or 3, the collaborative may share data if the individual, as defined in section 13.02, subdivision 8, gives written informed consent. Data on individuals shared under this subdivision retain the original classification as defined under section 13.02, as to each member of the collaborative with whom the data is shared.

(b) If a federal law or regulation impedes information sharing that is necessary in order for a collaborative to carry out duties under subdivision 2 or 3, the appropriate state agencies shall seek a waiver or exemption from the applicable law or regulation.

Subd. 6. Integrated fund. (a) A collaborative must establish an integrated fund to help provide an integrated service system and fund additional supplemental services. The integrated fund may consist of federal, state, local, or private resources. The collaborative agreement must specify a minimum financial commitment by the contributors to an integrated fund. Contributors may not reduce their financial commitment except as specified in the agreement or by federal declaration.

(b) A collaborative must seek to maximize federal and private funds by designating local expenditures for services that can be matched with federal or private grant funds and by designing services to meet the requirements for state or federal reimbursement.

(c) Collaboratives may seek to maximize federal reimbursement of funds under section 256F.10.

Subd. 7. Local plans. The collaborative plan must describe how the collaborative will carry out the duties and implement the integrated local services delivery system required under this section. The plan must include a list of the collaborative participants, a copy of the agreement required under subdivision 1, the amount and source of resources each participant will contribute to the integrated fund, and methods for increasing local participation in the collaborative, involving parents and other community members in implementing and operating the collaborative, and providing effective outreach services to all families with young children in the community. The plan must also include specific goals that the collaborative intends to achieve and methods for objectively measuring progress toward meeting the goals.

Subd. 8. Plan approval by Children's Cabinet. (a) The Children's Cabinet must approve local plans for collaboratives. In approving local plans, the Children's Cabinet must give highest priority to a plan that provides:

(1) early intervention and family outreach services;

(2) parenting time services;

(3) a continuum of services for children from birth to age 18;

(4) family preservation services;

(5) culturally sensitive approaches for delivering services and utilizing culturally specific organizations;

(6) clearly defined outcomes and valid methods of assessment;

(7) effective service coordination;

(8) participation by the maximum number of jurisdictions and local, county, and state funding sources;

(9) integrated community service providers and local resources;

(10) integrated transportation services;

(11) integrated housing services; and

(12) coordinated services that include a children's mental health collaborative authorized by law.

(b) The Children's Cabinet must ensure that the collaboratives established under this section do not conflict with any state or federal policy or program and do not negatively impact the state budget.

Subd. 9. Receipt of funds. The Office of Strategic and Long-Range Planning may receive and administer public and private funds for the purposes of Laws 1993, chapter 224.

Subd. 10. Liability insurance. The commissioner of education may designate one collaborative to act as a lead collaborative for purposes of obtaining liability coverage for participating collaboratives.

History: 1993 c 224 art 4 s 10; 1994 c 618 art 1 s 18; 1994 c 647 art 4 s 12; 1Sp1995 c 3 art 3 s 4; art 16 s 13; 1996 c 412 art 4 s 4,5; 1997 c 162 art 4 s 58; 1998 c 397 art 3 s 32-35,103; art 11 s 3; 1999 c 205 art 1 s 46; 2000 c 444 art 2 s 4; 2003 c 130 s 12; 1Sp2003 c 14 art 4 s 1; 2005 c 98 art 1 s 24; 2014 c 262 art 5 s 6



Section 124D.231 — FULL-SERVICE COMMUNITY SCHOOLS.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them.

(a) "Community organization" means a nonprofit organization that has been in existence for three years or more and serves persons within the community surrounding the covered school site on education and other issues.

(b) "Community school consortium" means a group of schools and community organizations that propose to work together to plan and implement community school programming.

(c) "Community school programming" means services, activities, and opportunities described under subdivision 2, paragraph (g).

(d) "High-quality child care or early childhood education programming" means educational programming for preschool-aged children that is grounded in research, consistent with best practices in the field, and provided by licensed teachers.

(e) "School site" means a school site at which an applicant has proposed or has been funded to provide community school programming.

(f) "Site coordinator" is an individual who is responsible for aligning programming with the needs of the school community identified in the baseline analysis.

Subd. 2. Full-service community school program. (a) The commissioner shall provide funding to eligible school sites to plan, implement, and improve full-service community schools. Eligible school sites must meet one of the following criteria:

(1) the school is on a development plan for continuous improvement under section 120B.35, subdivision 2; or

(2) the school is in a district that has an achievement and integration plan approved by the commissioner of education under sections 124D.861 and 124D.862.

(b) An eligible school site may receive up to $150,000 annually. School sites receiving funding under this section shall hire or contract with a partner agency to hire a site coordinator to coordinate services at each covered school site.

(c) Of grants awarded, implementation funding of up to $20,000 must be available for up to one year for planning for school sites. At the end of this period, the school must submit a full-service community school plan, pursuant to paragraph (g). If the site decides not to use planning funds, the plan must be submitted with the application.

(d) The commissioner shall consider additional school factors when dispensing funds including: schools with significant populations of students receiving free or reduced-price lunches; significant homeless and highly mobile rates; and equity among urban, suburban, and greater Minnesota schools.

(e) A school site must establish a school leadership team responsible for developing school-specific programming goals, assessing program needs, and overseeing the process of implementing expanded programming at each covered site. The school leadership team shall have between 12 to 15 members and shall meet the following requirements:

(1) at least 30 percent of the members are parents and 30 percent of the members are teachers at the school site and must include the school principal and representatives from partner agencies; and

(2) the school leadership team must be responsible for overseeing the baseline analyses under paragraph (f). A school leadership team must have ongoing responsibility for monitoring the development and implementation of full-service community school operations and programming at the school site and shall issue recommendations to schools on a regular basis and summarized in an annual report. These reports shall also be made available to the public at the school site and on school and district Web sites.

(f) School sites must complete a baseline analysis prior to beginning programming as a full-service community school. The analysis shall include:

(1) a baseline analysis of needs at the school site, led by the school leadership team, which shall include the following elements:

(i) identification of challenges facing the school;

(ii) analysis of the student body, including:

(A) number and percentage of students with disabilities and needs of these students;

(B) number and percentage of students who are English learners and the needs of these students;

(C) number of students who are homeless or highly mobile; and

(D) number and percentage of students receiving free or reduced-price lunch and the needs of these students;

(iii) analysis of enrollment and retention rates for students with disabilities, English learners, homeless and highly mobile students, and students receiving free or reduced-price lunch;

(iv) analysis of suspension and expulsion data, including the justification for such disciplinary actions and the degree to which particular populations, including, but not limited to, students of color, students with disabilities, students who are English learners, and students receiving free or reduced-price lunch are represented among students subject to such actions;

(v) analysis of school achievement data disaggregated by major demographic categories, including, but not limited to, race, ethnicity, English learner status, disability status, and free or reduced-price lunch status;

(vi) analysis of current parent engagement strategies and their success; and

(vii) evaluation of the need for and availability of wraparound services, including, but not limited to:

(A) mechanisms for meeting students' social, emotional, and physical health needs, which may include coordination of existing services as well as the development of new services based on student needs; and

(B) strategies to create a safe and secure school environment and improve school climate and discipline, such as implementing a system of positive behavioral supports, and taking additional steps to eliminate bullying;

(2) a baseline analysis of community assets and a strategic plan for utilizing and aligning identified assets. This analysis should include, but is not limited to, a documentation of individuals in the community, faith-based organizations, community and neighborhood associations, colleges, hospitals, libraries, businesses, and social service agencies who may be able to provide support and resources; and

(3) a baseline analysis of needs in the community surrounding the school, led by the school leadership team, including, but not limited to:

(i) the need for high-quality, full-day child care and early childhood education programs;

(ii) the need for physical and mental health care services for children and adults; and

(iii) the need for job training and other adult education programming.

(g) Each school site receiving funding under this section must establish at least two of the following types of programming:

(1) early childhood:

(i) early childhood education; and

(ii) child care services;

(2) academic:

(i) academic support and enrichment activities, including expanded learning time;

(ii) summer or after-school enrichment and learning experiences;

(iii) job training, internship opportunities, and career counseling services;

(iv) programs that provide assistance to students who have been truant, suspended, or expelled; and

(v) specialized instructional support services;

(3) parental involvement:

(i) programs that promote parental involvement and family literacy;

(ii) parent leadership development activities; and

(iii) parenting education activities;

(4) mental and physical health:

(i) mentoring and other youth development programs, including peer mentoring and conflict mediation;

(ii) juvenile crime prevention and rehabilitation programs;

(iii) home visitation services by teachers and other professionals;

(iv) developmentally appropriate physical education;

(v) nutrition services;

(vi) primary health and dental care; and

(vii) mental health counseling services;

(5) community involvement:

(i) service and service-learning opportunities;

(ii) adult education, including instruction in English as a second language; and

(iii) homeless prevention services;

(6) positive discipline practices; and

(7) other programming designed to meet school and community needs identified in the baseline analysis and reflected in the full-service community school plan.

(h) The school leadership team at each school site must develop a full-service community school plan detailing the steps the school leadership team will take, including:

(1) timely establishment and consistent operation of the school leadership team;

(2) maintenance of attendance records in all programming components;

(3) maintenance of measurable data showing annual participation and the impact of programming on the participating children and adults;

(4) documentation of meaningful and sustained collaboration between the school and community stakeholders, including local governmental units, civic engagement organizations, businesses, and social service providers;

(5) establishment and maintenance of partnerships with institutions, such as universities, hospitals, museums, or not-for-profit community organizations to further the development and implementation of community school programming;

(6) ensuring compliance with the district nondiscrimination policy; and

(7) plan for school leadership team development.

Subd. 3. Full-service community school review. (a) Every three years, a full-service community school site must submit to the commissioner, and make available at the school site and online, a report describing efforts to integrate community school programming at each covered school site and the effect of the transition to a full-service community school on participating children and adults. This report shall include, but is not limited to, the following:

(1) an assessment of the effectiveness of the school site in development or implementing the community school plan;

(2) problems encountered in the design and execution of the community school plan, including identification of any federal, state, or local statute or regulation impeding program implementation;

(3) the operation of the school leadership team and its contribution to successful execution of the community school plan;

(4) recommendations for improving delivery of community school programming to students and families;

(5) the number and percentage of students receiving community school programming who had not previously been served;

(6) the number and percentage of nonstudent community members receiving community school programming who had not previously been served;

(7) improvement in retention among students who receive community school programming;

(8) improvement in academic achievement among students who receive community school programming;

(9) changes in student's readiness to enter school, active involvement in learning and in their community, physical, social and emotional health, and student's relationship with the school and community environment;

(10) an accounting of anticipated local budget savings, if any, resulting from the implementation of the program;

(11) improvements to the frequency or depth of families' involvement with their children's education;

(12) assessment of community stakeholder satisfaction;

(13) assessment of institutional partner satisfaction;

(14) the ability, or anticipated ability, of the school site and partners to continue to provide services in the absence of future funding under this section;

(15) increases in access to services for students and their families; and

(16) the degree of increased collaboration among participating agencies and private partners.

(b) Reports submitted under this section shall be evaluated by the commissioner with respect to the following criteria:

(1) the effectiveness of the school or the community school consortium in implementing the full-service community school plan, including the degree to which the school site navigated difficulties encountered in the design and operation of the full-service community school plan, including identification of any federal, state, or local statute or regulation impeding program implementation;

(2) the extent to which the project has produced lessons about ways to improve delivery of community school programming to students;

(3) the degree to which there has been an increase in the number or percentage of students and nonstudents receiving community school programming;

(4) the degree to which there has been an improvement in retention of students and improvement in academic achievement among students receiving community school programming;

(5) local budget savings, if any, resulting from the implementation of the program;

(6) the degree of community stakeholder and institutional partner engagement;

(7) the ability, or anticipated ability, of the school site and partners to continue to provide services in the absence of future funding under this section;

(8) increases in access to services for students and their families; and

(9) the degree of increased collaboration among participating agencies and private partners.

History: 1Sp2015 c 3 art 2 s 44; 2016 c 189 art 25 s 34



Section 124D.34 — MINNESOTA FOUNDATION FOR STUDENT ORGANIZATIONS.

Subdivision 1. Citation. This section may be cited as the "Minnesota Foundation For Student Organizations Act."

Subd. 2. Creation of foundation. There is created the Minnesota Foundation for Student Organizations. The purpose of the foundation is to promote vocational student organizations and applied leadership opportunities in Minnesota public and nonpublic schools through public-private partnerships. The foundation is a nonprofit organization. The board of directors of the foundation and activities of the foundation are under the direction of the commissioner of education.

Subd. 3. Board of directors. The board of directors of the Minnesota Foundation for Student Organizations consists of:

(1) seven members appointed by the board of directors of the school-to-work student organizations and chosen so that each represents one of the following career areas: agriculture, family and consumer sciences, service occupations, health occupations, marketing, business, and technical/industrial;

(2) seven members from business, industry, and labor appointed by the governor to staggered terms and chosen so that each represents one of the following career areas: agriculture, family and consumer sciences, service occupations, health occupations, marketing, business, and technical/industrial;

(3) five students or alumni of school-to-work student organizations representing diverse career areas, three from secondary student organizations, and two from postsecondary student organizations. The students or alumni shall be appointed by the criteria and process agreed upon by the executive directors of the student-to-work organizations; and

(4) four members from education appointed by the governor to staggered terms and chosen so that each represents one of the following groups: school district level administrators, secondary school administrators, middle school administrators, and postsecondary administrators.

Executive directors of vocational education student organizations are ex officio, nonvoting members of the board.

Subd. 4. Foundation programs. The foundation shall advance applied leadership and intracurricular vocational learning experiences for students. These may include, but are not limited to:

(1) recognition programs and awards for students demonstrating excellence in applied leadership;

(2) summer programs for student leadership, career development, applied academics, and mentorship programs with business and industry;

(3) recognition programs for teachers, administrators, and others who make outstanding contributions to school-to-work programs;

(4) outreach programs to increase the involvement of urban and suburban students;

(5) organized challenges requiring cooperation and competition for secondary and postsecondary students;

(6) assistance and training to community teams to increase career awareness and empowerment of youth as community leaders; and

(7) assessment and activities in order to plan for and implement continuous improvement.

To the extent possible, the foundation shall make these programs available to students in all parts of the state.

Subd. 5. Powers and duties. The foundation may:

(1) identify and plan common goals and priorities for the various school-to-work student organizations in Minnesota;

(2) publish brochures or booklets relating to the purposes of the foundation and collect reasonable fees for the publications;

(3) seek and receive public and private money, grants, and in-kind services and goods from nonstate sources for the purposes of the foundation, without complying with section 16A.013, subdivision 1;

(4) contract with consultants on behalf of the school-to-work student organizations;

(5) plan, implement, and expend money for awards and other forms of recognition for school-to-work student programs; and

(6) identifying an appropriate name for the foundation.

Subd. 6. Contracts. The foundation board shall review and approve each contract of the board. Each contract of the foundation board shall be subject to the same review and approval procedures as a contract of the commissioner of education.

Subd. 7. Foundation staff. The commissioner of education shall appoint the executive director of the foundation from three candidates nominated and submitted by the foundation board of directors and, as necessary, other staff who shall perform duties and have responsibilities solely related to the foundation. The employees appointed are not state employees under chapter 43A, but are covered under section 3.736. The employees may participate in the state health and state insurance plans for employees in unclassified service. The employees shall be supervised by the executive director.

The commissioner shall appoint a liaison to the foundation board from the division in the department responsible for career and technical education.

Subd. 8. Public funding. The state shall identify and secure appropriate funding for the basic staffing of the foundation and individual student school-to-work student organizations at the state level.

Subd. 9. Private funding. The foundation must seek private resources to supplement the available public money. Individuals, businesses, and other organizations may contribute to the foundation in any manner specified by the board of directors. All money received shall be administered by the board of directors.

Subd. 10. Report. The board of directors of the foundation must submit an annual report on the progress of its activities to the commissioner of education and to the Board of Trustees of the Minnesota State Colleges and Universities. The annual report shall contain a financial report for the preceding year. The foundation shall submit a biennium report to the legislature before February 15, in the odd-numbered year.

Subd. 11. Appropriation. All the amounts received by the foundation pursuant to this section are annually appropriated to the foundation.

Subd. 12. Student organizations. Individual boards of vocational education student organizations shall continue their operations in accordance with section 124D.355 and applicable federal law.

History: 1996 c 412 art 4 s 3; 1Sp1997 c 4 art 3 s 2-9; 1998 c 397 art 3 s 4-8,103; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 3 s 4; 2003 c 112 art 2 s 50; 2003 c 130 s 12; 2007 c 146 art 11 s 8



Section 124D.35 — YOUTH ENTREPRENEURSHIP EDUCATION PROGRAM.

The commissioner shall establish a youth entrepreneurship education program to improve the academic and entrepreneurial skills of students and aid in their transition from school to business creation. The program shall strengthen local economies by creating jobs that enable citizens to remain in their communities and to foster cooperation among educators, economic development professionals, business leaders, and representatives of labor. Assistance under this section shall be available to new or existing student-operated or school-operated businesses that have an educational purpose, and provide service or products for customers or clients who do not attend or work at the sponsoring school. The commissioner may require an equal local match for assistance under this section up to the maximum grant amount of $20,000.

History: 1993 c 369 s 47; 1Sp1995 c 3 art 4 s 1; 1996 c 369 s 8,12



Section 124D.355 — VOCATIONAL EDUCATION STUDENT ORGANIZATIONS.

Subdivision 1. Activities of the organization. Any student enrolled in a vocational technical education program approved by the commissioner of education or the Board of Trustees of the Minnesota State Colleges and Universities may belong to a vocational student organization that is operated as an integral part of the vocational program. The commissioner of education and the Board of Trustees of the Minnesota State Colleges and Universities may provide necessary technical assistance and leadership at the state level for administration of approved vocational student organizations and fiscal accounts, including administration of state and national conferences.

Subd. 2. Accounts of the organization. The commissioner and the Board of Trustees of the Minnesota State Colleges and Universities may retain dues and other money collected on behalf of students participating in approved vocational student organizations and may deposit the money in separate accounts. The money in these accounts shall be available for expenditures for state and national activities related to specific organizations. Administration of money collected under this section is not subject to the provisions of chapters 15, 16A, 16B, and 16C, and may be deposited outside the state treasury. Money shall be administered under the policies of the applicable state board or agency relating to postsecondary and secondary vocational student organizations and is subject to audit by the legislative auditor. Any unexpended money shall not cancel but may be carried forward to the next fiscal year.

History: 1975 c 432 s 71; 1988 c 718 art 3 s 4; 1989 c 329 art 3 s 20; 1990 c 375 s 3; 1993 c 224 art 13 s 45; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 25,26; 1998 c 386 art 2 s 40; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 124D.36 — CITATION; SERVEMINNESOTA INNOVATION ACT.

Sections 124D.37 to 124D.45 shall be cited as the "ServeMinnesota Innovation Act."

History: 1993 c 146 art 5 s 2; 1998 c 397 art 3 s 103; art 11 s 3; 1Sp2011 c 11 art 2 s 32



Section 124D.37 — PURPOSE OF SERVEMINNESOTA INNOVATION ACT.

The purposes of sections 124D.37 to 124D.45 are to:

(1) renew the ethic of civic responsibility in Minnesota;

(2) empower youth to improve their life opportunities through literacy, job placement, and other essential skills;

(3) empower government to meet its responsibility to prepare young people to be contributing members of society;

(4) help meet human, educational, environmental, and public safety needs, particularly those needs relating to poverty;

(5) prepare a citizenry that is academically competent, ready for work, and socially responsible;

(6) demonstrate the connection between youth and community service, community service and education, and education and meaningful opportunities in the business community;

(7) demonstrate the connection between providing opportunities for at-risk youth and reducing crime rates and the social costs of troubled youth;

(8) create linkages for a comprehensive youth service and learning program in Minnesota including school age programs, higher education programs, youth work programs, and service corps programs; and

(9) coordinate federal and state activities that advance the purposes in this section.

History: 1993 c 146 art 5 s 3; 1998 c 397 art 3 s 103; art 11 s 3; 1Sp2011 c 11 art 2 s 33



Section 124D.38 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 124D.37 to 124D.45.

Subd. 2. Eligible organization. "Eligible organization" means:

(1) a local unit of government including a statutory or home rule charter city, township, county, or group of two or more contiguous counties;

(2) an existing nonprofit organization organized under chapter 317A;

(3) an educational institution;

(4) a private industry council;

(5) a state agency; or

(6) a federal agency.

Subd. 3. Federal law. "Federal law" means Public Law 111-13, as amended, or any other federal law or program assisting youth community service, work-based learning, or youth transition from school to work.

Subd. 4. [Repealed, 1Sp2011 c 11 art 2 s 51]

Subd. 5. [Repealed, 1Sp2011 c 11 art 2 s 51]

Subd. 6. [Repealed, 1Sp2011 c 11 art 2 s 51]

Subd. 7. Program. "Program" means an activity carried out with assistance provided under sections 124D.37 to 124D.45.

Subd. 8. Project. "Project" means an activity that results in a specific identifiable service or product that could not be done from the resources of the eligible organization and that does not duplicate the routine services or functions of the eligible organization.

Subd. 9. Commission. "Commission" means the Minnesota commission on national and community service established in section 124D.385.

Subd. 10. [Repealed, 2000 c 254 s 51]

History: 1993 c 146 art 5 s 4; 1994 c 647 art 4 s 2,3; 1Sp1995 c 3 art 4 s 2; 1998 c 397 art 3 s 103; art 11 s 3; 2000 c 254 s 20; 1Sp2011 c 11 art 2 s 34



Section 124D.385 — MINNESOTA COMMISSION ON NATIONAL AND COMMUNITY SERVICE.

Subdivision 1. Creation. The Minnesota Commission on National and Community Service is established to assist the governor and the legislature in implementing sections 124D.37 to 124D.45 and federal law. Retroactive to the first Monday in January 1994, the terms of the members of the first commission shall be, as nearly as possible, one year for one-third of the members, two years for one-third of the members, and three years for one-third of the members. The members of the first commission shall determine the length of their terms by lot. Thereafter, the terms of commission members shall be for three years. Commission members may be reappointed upon the completion of their current term. The compensation, filling of vacancies, and removal of members are governed by section 15.0575. The commission may accept gifts and contributions from public and private organizations.

Subd. 2. Membership. (a) The commission consists of 25 voting members. Voting members shall include the commissioner of education.

(b) The governor shall appoint nine additional voting members that include a representative of organizations experienced in youth education, development and training, organizations promoting adult service and volunteerism, community-based service agencies or organizations, local public or private sector labor unions, local governments, business, a national service or service learning program, Indian tribes, and an individual between the ages of 16 and 25 who is a participant or supervisor in a program. The remaining 15 voting members appointed by the governor shall include individuals with expertise in the management and operations of a nonprofit organization, including individuals with expertise in public relations, finance, and development.

(c) The governor shall appoint up to five ex officio nonvoting members from appropriate state agencies. A representative of the Corporation for National and Community Service shall also serve as an ex officio nonvoting member.

(d) Voting and ex officio nonvoting members may appoint designees to act on their behalf. The number of voting members who are state employees shall not exceed 25 percent.

(e) The governor shall ensure that, to the extent possible, the membership of the commission is balanced according to geography, race, ethnicity, age, and gender. The speaker of the house and the majority leader of the senate shall each appoint two legislators to be nonvoting members of the commission.

Subd. 3. Duties. (a) The commission shall:

(1) develop, with the assistance of the governor, the commissioner of education, and affected state agencies, a comprehensive state plan to provide services under sections 124D.37 to 124D.45 and federal law;

(2) actively pursue public and private funding sources for services, including funding available under federal law;

(3) administer the ServeMinnesota grant program under sections 124D.39 to 124D.44, including soliciting and approving grant applications from eligible organizations, and administering individual postservice benefits;

(4) establish an evaluation plan for programs developed and services provided under sections 124D.37 to 124D.45;

(5) report to the governor, commissioner of education, and legislature; and

(6) administer the federal AmeriCorps Program.

(b) Nothing in sections 124D.37 to 124D.45 precludes an organization from independently seeking public or private funding to accomplish purposes similar to those described in paragraph (a).

Subd. 4. Delegation to nonprofit. The commission may create a private nonprofit corporation that is exempt from taxation under section 501(c)(3) of the federal Internal Revenue Code of 1986. If the commission creates a private nonprofit corporation, the commission must serve as the corporation's board of directors. The private nonprofit corporation is not subject to laws governing state agencies or political subdivisions, except the provisions of chapter 13, the Open Meeting Law under chapter 13D, salary limits under section 15A.0815, subdivision 2, and audits by the legislative auditor under chapter 3 apply. Further provided that the board of directors and the executive director of the nonprofit corporation are each considered an "official" for purposes of section 10A.071. The commission may delegate any or all of its powers and duties under federal law or under sections 124D.37 to 124D.45 to the corporation if the nonprofit corporation is approved under federal law to administer the National and Community Service Trust Act. The commission may revoke a delegation of powers and duties at any time, and must revoke the delegation if the corporation is no longer approved under federal law as the administrator in the state of Minnesota for the National and Community Service Trust Act.

History: 1993 c 146 art 5 s 5; 1994 c 483 s 1; 1994 c 647 art 4 s 4; 1995 c 131 s 2,3; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 30,31; art 16 s 13; 1996 c 305 art 1 s 30; 1Sp1997 c 4 art 3 s 10; 2000 c 254 s 50; 2002 c 220 art 10 s 32; 2002 c 334 s 1,2; 2003 c 130 s 12; 2004 c 286 s 1; 1Sp2011 c 11 art 2 s 35



Section 124D.39 — SERVEMINNESOTA INNOVATION PROGRAM.

The ServeMinnesota Innovation program is established to provide funding for the commission to leverage federal and private funding to fulfill the purposes of section 124D.37. The ServeMinnesota Innovation program must supplement existing programs and services. The program must not displace existing programs and services, existing funding of programs or services, or existing employment and employment opportunities. No eligible organization may terminate, layoff, or reduce the hours of work of an employee to place or hire a program participant. No eligible organization may place or hire an individual for a project if an employee is on layoff from the same or a substantially equivalent position.

History: 1993 c 146 art 5 s 6,20; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 9,103; art 11 s 3; 1998 c 398 art 3 s 18; 1Sp2011 c 11 art 2 s 36



Section 124D.40 — SERVEMINNESOTA INNOVATION GRANTS.

Subdivision 1. Application. An eligible organization interested in receiving a grant under sections 124D.39 to 124D.44 may prepare and submit an application to the commission. As part of the grant application process, the commission must establish and publish grant application guidelines that are consistent with this subdivision, section 124D.37, and Public Law 111-13; include criteria for reviewing an applicant's cost-benefit analysis; and require grantees to use research-based measures of program outcomes to generate valid and reliable data that are available to the commission for evaluation and public reporting purposes.

Subd. 2. Grant authority. The commission must use any state appropriation and any available federal funds, including any grant received under federal law, to award grants to establish programs for ServeMinnesota Innovation. At least one grant each must be available for a metropolitan proposal, a rural proposal, and a statewide proposal. If a portion of the suburban metropolitan area is not included in the metropolitan grant proposal, the statewide grant proposal must incorporate at least one suburban metropolitan area. In awarding grants, the commission may select at least one residential proposal and one nonresidential proposal.

History: 1993 c 146 art 5 s 7,20; 1994 c 647 art 4 s 5; 1Sp1995 c 3 art 4 s 3; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 10,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 21; 1Sp2005 c 5 art 11 s 3; 1Sp2011 c 11 art 2 s 37



Section 124D.42 — READING AND MATH CORPS.

Subdivision 1. [Repealed, 2004 c 286 s 4]

Subd. 2. [Repealed, 2004 c 286 s 4]

Subd. 3. [Repealed, 2004 c 286 s 4]

Subd. 4. [Repealed, 2004 c 286 s 4]

Subd. 5. [Repealed, 2004 c 286 s 4]

Subd. 6. Program training. The commission must, within available resources:

(1) orient each grantee organization in the nature, philosophy, and purpose of the program;

(2) build an ethic of community service through general community service training; and

(3) provide guidance on integrating programmatic-based measurement into program models.

Subd. 7. [Repealed, 2004 c 286 s 4]

Subd. 8. Minnesota reading corps program. (a) A Minnesota reading corps program is established to provide ServeMinnesota AmeriCorps members with a data-based problem-solving model of literacy instruction to use in helping to train local Head Start program providers, other prekindergarten program providers, and staff in schools with students in kindergarten through grade 3 to evaluate and teach early literacy skills, including comprehensive, scientifically based reading instruction under section 122A.06, subdivision 4, to children age 3 to grade 3.

(b) Literacy programs under this subdivision must comply with the provisions governing literacy program goals and data use under section 119A.50, subdivision 3, paragraph (b).

(c) The commission must submit a biennial report to the committees of the legislature with jurisdiction over kindergarten through grade 12 education that records and evaluates program data to determine the efficacy of the programs under this subdivision.

Subd. 9. Minnesota math corps program. (a) A Minnesota math corps program is established to give ServeMinnesota AmeriCorps members a data-based problem-solving model of mathematics instruction useful for providing elementary and middle school students and their teachers with instructional support to meet state academic standards in mathematics.

(b) The commission must submit a biennial report to the committees of the legislature with jurisdiction over kindergarten through grade 12 education that records and evaluates program data to determine the efficacy of the programs under this subdivision.

History: 1993 c 146 art 5 s 9,20; 1994 c 647 art 4 s 7; 1995 c 131 s 2; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 5-9,30; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 12-16,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 23-25; 2003 c 133 art 3 s 1; 1Sp2003 c 9 art 2 s 30; 2004 c 286 s 2; 2009 c 96 art 2 s 45,46; 1Sp2011 c 11 art 2 s 38; 2013 c 116 art 3 s 24



Section 124D.44 — MATCH REQUIREMENTS.

ServeMinnesota Innovation grant funds must be used for the living allowance, cost of employer taxes under sections 3111 and 3301 of the Internal Revenue Code of 1986, workers' compensation coverage, health benefits, training and evaluation for each program participant, and administrative expenses, which must not exceed seven percent of total program costs. Applicant resources, from sources and in a form determined by the commission, must be used to provide for all other program costs.

History: 1993 c 146 art 5 s 11,20; 1994 c 647 art 4 s 9; 1Sp1995 c 3 art 4 s 11; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 103; 1998 c 398 art 3 s 18; 2000 c 489 art 4 s 1; 1Sp2011 c 11 art 2 s 39



Section 124D.45 — EVALUATION AND REPORTING REQUIREMENTS.

Subdivision 1. Grantee organizations. Each grantee organization shall report to the commission at the time and on the matters requested by the commission.

Subd. 2. Interim report. The commission must report annually to the legislature with interim recommendations to change the program.

Subd. 3. [Repealed, 2000 c 254 s 51]

History: 1993 c 146 art 5 s 12,20; 1994 c 647 art 4 s 10; 1Sp1995 c 3 art 4 s 12; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 18,19,103; 1998 c 398 art 3 s 18; 2000 c 254 s 27,28; 1Sp2011 c 11 art 2 s 40



Section 124D.452 — DISTRICT REPORT; CAREER AND TECHNICAL EDUCATION.

Each district and cooperative center must report data to the Department of Education for all career and technical education programs as required by the department.

History: 1Sp2003 c 9 art 3 s 2



Section 124D.4531 — CAREER AND TECHNICAL REVENUE.

Subdivision 1. Career and technical revenue. (a) A district with a career and technical program approved under this section for the fiscal year in which the levy is certified is eligible for career and technical revenue equal to 35 percent of approved expenditures in the fiscal year in which the levy is certified for the following:

(1) salaries paid to essential, licensed personnel providing direct instructional services to students in that fiscal year, including extended contracts, for services rendered in the district's approved career and technical education programs, excluding salaries reimbursed by another school district under clause (2);

(2) amounts paid to another Minnesota school district for salaries of essential, licensed personnel providing direct instructional services to students in that fiscal year for services rendered in the district's approved career and technical education programs;

(3) contracted services provided by a public or private agency other than a Minnesota school district or cooperative center under chapter 123A or 136D;

(4) necessary travel between instructional sites by licensed career and technical education personnel;

(5) necessary travel by licensed career and technical education personnel for vocational student organization activities held within the state for instructional purposes;

(6) curriculum development activities that are part of a five-year plan for improvement based on program assessment;

(7) necessary travel by licensed career and technical education personnel for noncollegiate credit-bearing professional development; and

(8) specialized vocational instructional supplies.

(b) The district must recognize the full amount of this levy as revenue for the fiscal year in which it is certified.

(c) The amount of the revenue calculated under this subdivision may not exceed $17,850,000 for taxes payable in 2012, $15,520,000 for taxes payable in 2013, and $20,657,000 for taxes payable in 2014.

(d) If the estimated revenue exceeds the amount in paragraph (c), the commissioner must reduce the percentage in paragraph (a) until the estimated revenue no longer exceeds the limit in paragraph (c).

Subd. 1a. Career and technical levy. (a) For fiscal year 2014 only, a district may levy an amount not more than the product of its career and technical revenue times the lesser of one or the ratio of its adjusted net tax capacity per adjusted pupil unit in the fiscal year in which the levy is certified to the career and technical revenue equalizing factor. The career and technical revenue equalizing factor for fiscal year 2014 equals $7,612.

(b) For fiscal year 2015 and later, a district may levy an amount not more than the product of its career and technical revenue times the lesser of one or the ratio of its adjusted net tax capacity per adjusted pupil unit in the fiscal year in which the levy is certified to the career and technical revenue equalizing factor. The career and technical revenue equalizing factor for fiscal year 2015 and later equals $7,612.

Subd. 1b. Career and technical aid. For fiscal year 2014 and later, a district's career and technical aid equals its career and technical revenue less its career and technical levy. If the district levy is less than the permitted levy, the district's career and technical aid shall be reduced proportionately.

Subd. 2. Allocation from cooperative centers and intermediate districts. For purposes of this section, a cooperative center or an intermediate district must allocate its approved expenditures for career and technical education programs among participating districts.

Subd. 3. Revenue guarantee. Notwithstanding subdivision 1, paragraph (a), the career and technical education revenue for a district is not less than the lesser of:

(1) the district's career and technical education revenue for the previous fiscal year; or

(2) 100 percent of the approved expenditures for career and technical programs included in subdivision 1, paragraph (a), for the fiscal year in which the levy is certified.

Subd. 3a. Revenue adjustments. Notwithstanding subdivisions 1, 1a, and 3, for taxes payable in 2012 to 2014 only, the department must calculate the career and technical revenue for each district according to Minnesota Statutes 2010, section 124D.4531, and adjust the revenue for each district proportionately to meet the statewide revenue target under subdivision 1, paragraph (c). For purposes of calculating the revenue guarantee under subdivision 3, the career and technical education revenue for the previous fiscal year is the revenue according to Minnesota Statutes 2010, section 124D.4531, before adjustments to meet the statewide revenue target.

Subd. 4. District reports. Each district or cooperative center must report data to the department for all career and technical education programs as required by the department to implement the career and technical revenue formula.

Subd. 5. Allocation from districts participating in agreements for secondary education or interdistrict cooperation. For purposes of this section, a district with a career and technical program approved under this section that participates in an agreement under section 123A.30 or 123A.32 must allocate its revenue authority under this section among participating districts.

History: 1Sp2005 c 5 art 2 s 66; 2009 c 88 art 2 s 1; 1Sp2011 c 11 art 2 s 41; 2012 c 239 art 1 s 21-23; 2013 c 116 art 1 s 14; 2013 c 144 s 6; 2014 c 272 art 3 s 43-45



Section 124D.454 — ACCESS TO MINNESOTA'S TRANSITION SYSTEM FOR CHILDREN WITH A DISABILITY.

Subdivision 1. Purpose. The purpose of this section is to provide a method to fund career and technical education programs for children with a disability that are components of the student's transition plan. As used in this section, the term "children with a disability" shall have the meaning ascribed to it in section 125A.02.

Subd. 2. Definitions. For the purposes of this section, the definitions in this subdivision apply.

(a) "Basic revenue" has the meaning given it in section 126C.10, subdivision 2. For the purposes of computing basic revenue pursuant to this section, each child with a disability shall be counted as prescribed in section 126C.05, subdivision 1.

(b) "Essential personnel" means a licensed teacher, licensed support services staff person, paraprofessional providing direct services to students, or licensed personnel under subdivision 12. This definition is not intended to change or modify the definition of essential employee in chapter 179A.

Subd. 3. [Repealed, 2013 c 116 art 5 s 32]

Subd. 4. [Repealed, 2007 c 146 art 3 s 25]

Subd. 5. [Repealed, 2007 c 146 art 3 s 25]

Subd. 6. [Repealed, 2007 c 146 art 3 s 25]

Subd. 7. [Repealed, 2007 c 146 art 3 s 25]

Subd. 8. Use of aid. The aid provided under this section shall be paid only for services rendered or for the costs which are incurred according to this section for transition programs for children with a disability which are approved by the commissioner of education and operated in accordance with rules promulgated by the commissioner. These rules shall be subject to the restrictions provided in subdivision 12. The procedure for application for approval of these programs shall be as provided in section 125A.75, subdivisions 4 and 6, and the application review process shall be conducted by the Division of Federal Programs in the department.

Subd. 9. Payment of aid. All aid pursuant to this section shall be paid to the district or cooperative center providing the services. All aid received by a district or center from any source for transition programs for children with a disability shall be utilized solely for that purpose.

Subd. 10. [Repealed, 2013 c 116 art 5 s 32]

Subd. 11. [Repealed, 2013 c 116 art 5 s 32]

Subd. 12. Compliance with rules. Aid must be paid under this section only for services rendered or for costs incurred in career and technical education programs approved by the commissioner and operated in accordance with rules promulgated by the commissioner. This aid shall be paid only for services rendered and for costs incurred by essential, licensed personnel who meet the requirements for licensure pursuant to the rules of the Minnesota Board of Teaching. Licensed personnel means persons holding a valid career and technical license issued by the commissioner. If an average of five or fewer secondary full-time equivalent students are enrolled per teacher in an approved postsecondary program at Intermediate District No. 287, 916, or 917, licensed personnel means persons holding a valid vocational license issued by the commissioner or the Board of Trustees of the Minnesota State Colleges and Universities. Notwithstanding section 127A.42, the commissioner may modify or withdraw the program or aid approval and withhold aid under this section without proceeding under section 127A.42 at any time. To do so, the commissioner must determine that the program does not comply with rules of the Department of Education or that any facts concerning the program or its budget differ from the facts in the district's approved application.

History: 1978 c 764 s 72; 1979 c 334 art 5 s 28; 1981 c 358 art 5 s 43-45; 1982 c 548 art 5 s 16-18; 1Sp1985 c 12 art 3 s 18; 1987 c 398 art 3 s 23-25; 1Sp1987 c 4 art 1 s 1; 1989 c 329 art 3 s 12-14; 1991 c 265 art 3 s 15,38; 1993 c 224 art 3 s 26-28; 1993 c 374 s 9; 1Sp1995 c 3 art 13 s 5; art 15 s 18-24; art 16 s 13; 1996 c 412 art 3 s 28,29; 1997 c 7 art 1 s 62; 1Sp1997 c 4 art 2 s 27,28; art 3 s 13-16; 1998 c 397 art 2 s 116,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 2 s 10; art 3 s 4; 2000 c 254 s 29; 2000 c 489 art 4 s 3-5; art 10 s 5,6; 1Sp2001 c 6 art 8 s 3; 1Sp2003 c 9 art 3 s 3-8; 2004 c 294 art 1 s 6; 1Sp2005 c 5 art 3 s 6; 2007 c 146 art 3 s 2,3



Section 124D.46 — EDUCATION AND EMPLOYMENT TRANSITIONS SYSTEM.

Subdivision 1. Goals. To better prepare all learners to make transitions between education and employment, a comprehensive education and employment transitions system is established that is driven by multisector partnerships and takes a lifelong approach to workforce development. The goals of the statewide education and employment transitions system are:

(1) to improve the skills learners need to achieve greater levels of self-sufficiency through education, training, and work;

(2) to improve work-related counseling and information about career opportunities and vocational education programs available to learners to facilitate workforce development;

(3) to integrate opportunities for work-based learning, service-learning, and other applied learning methods into the elementary, secondary, and postsecondary curriculum and state and local graduation standards;

(4) to increase participation in employment opportunities and demonstrate the relationship between education and employment at the elementary, secondary, and postsecondary education levels;

(5) to promote the efficient use of public and private resources by coordinating elementary, secondary, and postsecondary education with related government programs;

(6) to expand educational options available to all learners through collaborative efforts between school districts, postsecondary institutions, employers, organized labor, workers, learners, parents, community-based organizations, and other interested parties;

(7) to increase opportunities for women, minorities, individuals with a disability, and at-risk learners to fully participate in work-based learning;

(8) to establish performance standards for learners that integrate state and local graduation standards and generally recognized industry and occupational skill standards; and

(9) to provide support systems including a unified labor market information system; a centralized quality assurance system with information on learner achievement, employer satisfaction, and measurable system outcomes; a statewide marketing system to promote the importance of lifework development; a comprehensive professional development system for public and private sector partners; and a comprehensive system for providing technical support to local partnerships for education and employment transitions.

Subd. 2. Funding. Work-based learning programs incorporating postsecondary instruction implemented under this section and sections 124D.47 to 124D.49 shall provide for student funding according to section 124D.09.

Subd. 3. Governor's Workforce Development Council. The Governor's Workforce Development Council is responsible for developing, implementing, and evaluating the statewide education and employment transitions system and achieving the goals of the system.

Subd. 4. Partnership grants. The council must award grants to implement local education and employment transition partnerships established under section 124D.49. Grants under this section may be used for the local education and employment transitions system, youth apprenticeship and other work-based learning programs, youth employer programs, youth entrepreneurship programs, and other programs and purposes the council determines fulfill the purposes of the education and employment transitions system. The council must evaluate grant proposals on the basis of the elements required in the local plan described in section 124D.49, subdivision 3. The council must develop and publicize the grant application process and review and comment on the proposals submitted. Priority in awarding grants must be given to local partnerships that include multiple communities and a viable base of educational, work-based learning, and employment opportunities.

Subd. 5. [Expired]

Subd. 6. [Expired]

History: 1993 c 335 s 1; 1Sp1995 c 3 art 4 s 23; 1998 c 397 art 3 s 99,100,103; art 11 s 3



Section 124D.47 — COMPREHENSIVE YOUTH APPRENTICESHIP PROGRAM.

Subdivision 1. Academic instruction and work-related learning. Comprehensive youth apprenticeship programs and other work-based learning programs under the education and employment transitions system must integrate academic instruction and work-related learning in the classroom and at the workplace. Schools, in collaboration with learners' employers, must use competency-based measures to evaluate learners' progress in the program. Learners who successfully complete the program must receive academic and occupational credentials from the participating school.

Subd. 2. Youth apprenticeship programs. (a) A comprehensive youth apprenticeship program must require representatives of secondary and postsecondary school systems, affected local businesses, industries, occupations and labor, as well as the local community, to be actively and collaboratively involved in advising and managing the program and ensuring, in consultation with local private industry councils, that the youth apprenticeship program meets local labor market demands, provides student apprentices with the high skill training necessary for career advancement, meets applicable state graduation requirements and labor standards, pays apprentices for their work and provides support services to program participants.

(b) Local employers, collaborating with labor organizations where appropriate, must assist the program by analyzing workplace needs, creating work-related curriculum, employing and adequately paying youth apprentices engaged in work-related learning in the workplace, training youth apprentices to become skilled in an occupation, providing student apprentices with a workplace mentor, periodically informing the school of an apprentice's progress, and making a reasonable effort to employ youth apprentices who successfully complete the program.

(c) A student participating in a comprehensive youth apprenticeship program must sign a youth apprenticeship agreement with participating entities that obligates youth apprentices, their parents or guardians, employers, and schools to meet program requirements; indicates how academic instruction, work-based learning, and worksite learning and experience will be integrated; ensures that successful youth apprentices will receive a recognized credential of academic and occupational proficiency; and establishes the wage rate and other benefits for which youth apprentices are eligible while employed during the program.

(d) Secondary school principals, counselors, or business mentors familiar with the education to employment transitions system must inform entering secondary school students about available occupational and career opportunities and the option of entering a youth apprenticeship or other work-based learning program to obtain postsecondary academic and occupational credentials.

History: 1993 c 224 art 14 s 17; 1993 c 335 s 3; 1993 c 374 s 25; 1Sp1995 c 3 art 4 s 24,25; 1998 c 397 art 3 s 103



Section 124D.48 — GENERAL APPLICATION OF WORKPLACE HEALTH AND SAFETY LAWS; DISPLACEMENT OF WORKERS PROHIBITED.

(a) All state and federal laws relating to workplace health and safety apply to youth apprenticeships.

(b) The employment of a youth apprentice may not displace or cause any reduction in the number of nonovertime hours worked, wages, or benefits of a currently employed worker.

History: 1993 c 335 s 6; 1998 c 397 art 3 s 103



Section 124D.49 — EDUCATION AND EMPLOYMENT TRANSITIONS PARTNERSHIPS.

Subdivision 1. Local partnerships; establishment. Local education and employment transitions partnerships may be established to implement local education and employment transitions systems. Local partnerships must represent multiple sectors in the community, including, at a minimum, representatives of employers, primary and secondary education, labor and professional organizations, workers, learners, parents, community-based organizations, and to the extent possible, postsecondary education.

Subd. 2. Board. A local education and employment transitions partnership must establish a governing board for planning and implementing work-based and other applied learning programs. The board must consist of at least one representative from each member of the education and employment transitions partnership. A majority of the board must consist of representatives of local or regional employers.

Subd. 3. Local education and employment transitions systems. A local education and employment transitions partnership must assess the needs of employers, employees, and learners, and develop a plan for implementing and achieving the objectives of a local or regional education and employment transitions system. The plan must provide for a comprehensive local system for assisting learners and workers in making the transition from school to work or for retraining in a new vocational area. The objectives of a local education and employment transitions system include:

(1) increasing the effectiveness of the educational programs and curriculum of elementary, secondary, and postsecondary schools and the work site in preparing students in the skills and knowledge needed to be successful in the workplace;

(2) implementing learner outcomes for students in grades kindergarten through 12 designed to introduce the world of work and to explore career opportunities, including nontraditional career opportunities;

(3) eliminating barriers to providing effective integrated applied learning, service-learning, or work-based curriculum;

(4) increasing opportunities to apply academic knowledge and skills, including skills needed in the workplace, in local settings which include the school, school-based enterprises, postsecondary institutions, the workplace, and the community;

(5) increasing applied instruction in the attitudes and skills essential for success in the workplace, including cooperative working, leadership, problem-solving, English language proficiency, and respect for diversity;

(6) providing staff training for vocational guidance counselors, teachers, and other appropriate staff in the importance of preparing learners for the transition to work, and in methods of providing instruction that incorporate applied learning, work-based learning, English language proficiency, and service-learning experiences;

(7) identifying and enlisting local and regional employers who can effectively provide work-based or service-learning opportunities, including, but not limited to, apprenticeships, internships, and mentorships;

(8) recruiting community and workplace mentors including peers, parents, employers and employed individuals from the community, and employers of high school students;

(9) identifying current and emerging educational, training, native and English language development, and employment needs of the area or region, especially within industries with potential for job growth;

(10) improving the coordination and effectiveness of local vocational and job training programs, including vocational education, adult basic education, tech prep, apprenticeship, service-learning, youth entrepreneur, youth training and employment programs administered by the commissioner of employment and economic development, and local job training programs under the Workforce Investment Act of 1998, Public Law 105-220;

(11) identifying and applying for federal, state, local, and private sources of funding for vocational or applied learning programs;

(12) providing students with current information and counseling about career opportunities, potential employment, educational opportunities in postsecondary institutions, workplaces, and the community, and the skills and knowledge necessary to succeed;

(13) providing educational technology, including interactive television networks and other distance learning methods, to ensure access to a broad variety of work-based learning opportunities;

(14) including students with disabilities in a district's vocational or applied learning program and ways to serve at-risk learners through collaboration with area learning centers under sections 123A.05 to 123A.09, or other alternative programs; and

(15) providing a warranty to employers, postsecondary education programs, and other postsecondary training programs, that learners successfully completing a high school work-based or applied learning program will be able to apply the knowledge and work skills included in the program outcomes or graduation requirements. The warranty shall require education and training programs to continue to work with those learners that need additional skill or English language development until they can demonstrate achievement of the program outcomes or graduation requirements.

Subd. 4. Annual reports. A local education and employment transitions partnership must annually publish a report and submit information to the council as required. The report must include information required by the council for the statewide system performance assessment. The report must be available to the public in the communities served by the local education and employment transitions partnership. The report must be published no later than September 1 of the year following the year in which the data was collected.

History: 1Sp1995 c 3 art 4 s 26,30; 1998 c 397 art 3 s 101,103; art 11 s 3; 2004 c 206 s 52; 2009 c 78 art 2 s 31; 2014 c 272 art 1 s 33



Section 124D.50 — SERVICE-LEARNING AND WORK-BASED LEARNING CURRICULUM AND PROGRAMS.

Subdivision 1. Service-learning and work-based learning programs study. The Governor's Workforce Development Council must assist the commissioner in studying how to combine community service activities and service-learning with work-based learning programs.

Subd. 2. Service-learning programs developed. The commissioner, in consultation with the commission, shall develop a service-learning program curriculum that includes a policy framework and strategies for youth community service and an infrastructure for mentoring youth. The commissioner shall include in the curriculum at least the following:

(1) youth community service strategies that enable young people to make significant contributions to the welfare of their community through such organizations as schools, colleges, government agencies, and community-based organizations or through individual efforts;

(2) mentoring strategies that enable young people to be matched with caring, responsible individuals who can encourage and guide the young people in their personal growth and development;

(3) guidelines, criteria, and procedures for community service programs that incorporate the results of the study in subdivision 1; and

(4) criteria for community service activities and service-learning.

Subd. 3. Structuring programs according to grade or education level. The service-learning curriculum must accommodate students' grade level or the last completed grade level of the participants not currently enrolled in school. Schools must provide at least the following:

(1) for students in grades 7 to 9, an opportunity to learn about service-learning activities and possible occupations;

(2) for students in grade 10, an opportunity to apply for service-learning under section 124D.19 subdivision 10, and youth apprenticeship programs; and

(3) for students in grades 11 and 12 and young people not currently enrolled in school, an opportunity to become involved in community service activities, participate in youth apprenticeship programs, and, depending upon the individual's demonstrated abilities, complete high school or pursue postsecondary coursework.

Subd. 4. Programs following youth community service. (a) The Minnesota Commission on National and Community Service in cooperation with the Governor's Workforce Development Council, the commissioner and the Minnesota Office of Higher Education, shall provide for those participants who successfully complete youth community service under sections 124D.39 to 124D.44, the following:

(1) for those who have a high school diploma or its equivalent, an opportunity to participate in a youth apprenticeship program at a community or technical college; and

(2) for those who are postsecondary students, an opportunity to participate in an educational program that supplements postsecondary courses leading to a degree or a statewide credential of academic and occupational proficiency.

(b) The Governor's Workforce Development Council, in cooperation with the Board of Trustees of the Minnesota State Colleges and Universities, must establish a mechanism to transfer credit earned in a youth apprenticeship program between the technical colleges and other postsecondary institutions offering applied associate degrees.

History: 1993 c 146 art 5 s 14; 1994 c 647 art 4 s 13-15; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 13,14,30; art 16 s 13; 1998 c 397 art 3 s 51,52,103; art 11 s 3; 2005 c 107 art 2 s 60; 2016 c 158 art 1 s 43



Section 124D.505 — MINNESOTA CAREER INFORMATION SYSTEM.

(a) The Department of Education, through the Minnesota career information system (MCIS), may provide career information to, including, but not limited to, school districts and other educational organizations, employment and training services, human service agencies, libraries, and families. The department shall collect fees necessary to recover all expenditures related to the operation of the Minnesota career information system.

(b) Grants and other legislative funds may be accepted and used for the improvement or operation of the Minnesota career information system. All receipts shall be deposited in a special account in the special revenue fund that shall be carried over at the end of each fiscal year. The money in the account, along with any interest earned, is appropriated to the commissioner of education for the Minnesota career information system and must be for the sole use and benefit of the system. The department shall recognize that the Minnesota career information system operates under a self-supporting directive, and accordingly, must provide sufficient administrative latitude within the confines of law to enable the system to operate effectively.

History: 1Sp1997 c 4 art 3 s 1; 1998 c 397 art 4 s 51; 2003 c 130 s 12



Section 124D.51 — EVENING SCHOOLS; ADULT AND CONTINUING EDUCATION.

The board may establish and maintain public evening schools and adult and continuing education programs. The evening schools and adult and continuing education programs maintained by the board must be available to all persons over 16 years of age who, from any cause, are unable to attend the full-time elementary or secondary schools of such district.

History: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53,103; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17



Section 124D.518 — ADULT BASIC EDUCATION AID DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 124D.52 to 124D.531.

Subd. 2. Adult basic education consortium. "Adult basic education consortium" means a voluntary association of school districts, public agencies, or nonprofit organizations that work together to provide coordinated adult basic education services in a designated geographic area, and that act as a fiscal entity providing adult basic education services.

Subd. 3. Contact hours. (a) "Contact hours" means the number of hours during which a student was engaged in learning activities provided by an approved adult education program. Contact hours excludes homework but includes interactive distance learning. The commissioner may only reallocate contact hours among programs to adjust for changes in program membership between the first prior program year and the current program year based on the actual contact hours reported for the first prior program year. The commissioner may adjust a program or consortium's contact hours due to a service disruption according to the process established in section 124D.531, subdivision 10.

(b) For revenue beginning in fiscal year 2002, contact hours for a provider of adult basic education services funded in fiscal year 2000, but not eligible for basic population aid in fiscal year 2001, is computed by multiplying the provider's contact hours by 1.03.

(c) For aid in fiscal year 2001, contact hours in fiscal year 2000 equals the number of full-time equivalent learners times the contact hours. A level one full-time equivalent learner is equal to 240 contact hours and a level two full-time learner is equal to 408 contact hours.

Subd. 4. First prior program year. "First prior program year" means the specific time period defined by the commissioner that aligns to a program academic year.

Subd. 4a. Service disruption. "Service disruption" means the loss of student contact time due to a natural disaster including, but not limited to, floods, tornadoes, and fires, or the loss of student contact hours caused by a party other than the adult basic education program or consortium including, but not limited to, building relocations and transportation disruptions. A service disruption occurs only if:

(1) the loss of contact hours is sufficient to cause the consortium to lose revenue equal to at least ten percent of the aid generated under section 124D.531, subdivision 3, clause (2); or

(2) the loss of contact hours is sufficient to cause the program to lose revenue equal to at least 15 percent of the aid generated under section 124D.531, subdivision 3, clause (2).

Subd. 5. Unreimbursed expenses. "Unreimbursed expenses" means allowable adult basic education expenses of a program, in the current program year, that are not covered by payments from federal or private for-profit sources.

History: 2000 c 489 art 1 s 10; 1Sp2001 c 3 art 3 s 1; 2006 c 282 art 2 s 10; 2012 c 145 s 1,2



Section 124D.52 — ADULT BASIC EDUCATION.

Subdivision 1. Program requirements. (a) An adult basic education program is a day or evening program offered by a district that is for people who do not attend an elementary or secondary school and are not subject to compulsory attendance. The program offers academic and English language instruction necessary to earn a high school diploma or equivalency certificate.

(b) Notwithstanding any law to the contrary, a school board or the governing body of a consortium offering an adult basic education program may adopt a sliding fee schedule based on a family's income, but must waive the fee for participants who are under the age of 21 or unable to pay. The fees charged must be designed to enable individuals of all socioeconomic levels to participate in the program. A program may charge a security deposit to assure return of materials, supplies, and equipment.

(c) Each approved adult basic education program must develop a memorandum of understanding with the local workforce development centers located in the approved program's service delivery area. The memorandum of understanding must describe how the adult basic education program and the workforce development centers will cooperate and coordinate services to provide unduplicated, efficient, and effective services to clients.

(d) Adult basic education aid must be spent for adult basic education purposes as specified in sections 124D.518 to 124D.531.

(e) A state-approved adult basic education program must count and submit student contact hours for a program that offers high school credit toward an adult high school diploma according to student eligibility requirements and measures of student progress toward work-based competency and, where appropriate, English language proficiency requirements established by the commissioner and posted on the department Web site in a readily accessible location and format.

Subd. 2. Program approval. (a) To receive aid under this section, a district, the Department of Corrections, a private nonprofit organization, or a consortium including districts, nonprofit organizations, or both must submit an application by June 1 describing the program, on a form provided by the department. The program must be approved by the commissioner according to the following criteria:

(1) how the needs of different levels of learning and English language proficiency will be met;

(2) for continuing programs, an evaluation of results;

(3) anticipated number and education level of participants;

(4) coordination with other resources and services;

(5) participation in a consortium, if any, and money available from other participants;

(6) management and program design;

(7) volunteer training and use of volunteers;

(8) staff development services;

(9) program sites and schedules;

(10) program expenditures that qualify for aid;

(11) program ability to provide data related to learner outcomes as required by law; and

(12) a copy of the memorandum of understanding described in subdivision 1 submitted to the commissioner.

(b) Adult basic education programs may be approved under this subdivision for up to five years. Five-year program approval must be granted to an applicant who has demonstrated the capacity to:

(1) offer comprehensive learning opportunities and support service choices appropriate for and accessible to adults at all basic skill and English language levels of need;

(2) provide a participatory and experiential learning approach based on the strengths, interests, and needs of each adult, that enables adults with basic skill needs to:

(i) identify, plan for, and evaluate their own progress toward achieving their defined educational and occupational goals;

(ii) master the basic academic reading, writing, and computational skills, as well as the problem-solving, decision making, interpersonal effectiveness, and other life and learning skills they need to function effectively in a changing society;

(iii) locate and be able to use the health, governmental, and social services and resources they need to improve their own and their families' lives; and

(iv) continue their education, if they desire, to at least the level of secondary school completion, with the ability to secure and benefit from continuing education that will enable them to become more employable, productive, and responsible citizens;

(3) plan, coordinate, and develop cooperative agreements with community resources to address the needs that the adults have for support services, such as transportation, English language learning, flexible course scheduling, convenient class locations, and child care;

(4) collaborate with business, industry, labor unions, and employment-training agencies, as well as with family and occupational education providers, to arrange for resources and services through which adults can attain economic self-sufficiency;

(5) provide sensitive and well trained adult education personnel who participate in local, regional, and statewide adult basic education staff development events to master effective adult learning and teaching techniques;

(6) participate in regional adult basic education peer program reviews and evaluations;

(7) submit accurate and timely performance and fiscal reports;

(8) submit accurate and timely reports related to program outcomes and learner follow-up information; and

(9) spend adult basic education aid on adult basic education purposes only, which are specified in sections 124D.518 to 124D.531.

(c) The commissioner shall require each district to provide notification by February 1, of its intent to apply for funds under this section as a single district or as part of a consortium. A district receiving funds under this section must notify the commissioner by February 1 of its intent to change its application status for applications due the following June 1.

Subd. 3. Accounts; revenue; aid. (a) Each district, group of districts, or private nonprofit organization providing adult basic education programs must establish and maintain a reserve account within the community service fund for receiving and disbursing all funds related to these programs. All revenue received under this section must be used solely for the purposes of adult basic education programs. State aid must not equal more than 100 percent of the unreimbursed expenses of providing these programs, excluding in-kind costs.

(b) For purposes of paragraph (a), an adult basic education program may include as valid expenditures for the previous fiscal year program spending that occurs from July 1 to September 30 of the following year. A program may carry over a maximum of 20 percent of its adult basic education aid revenue into the next fiscal year. Program spending may only be counted for one fiscal year.

(c) Notwithstanding section 123A.26 or any other law to the contrary, an adult basic education consortium providing an approved adult basic education program may be its own fiscal agent and is eligible to receive state-aid payments directly from the commissioner.

Subd. 4. English as a second language programs. Persons may teach English as a second language classes at a worksite, if they meet the requirements of section 122A.19, subdivision 1, clause (a), regardless of whether they are licensed teachers. Persons teaching English as a second language for an approved adult basic education program must possess a bachelor's or master's degree in English as a second language, applied linguistics, or bilingual education, or a related degree approved by the commissioner.

Subd. 5. Basic service level. A district, or a consortium of districts, with a program approved by the commissioner under subdivision 2 must establish, in consultation with the commissioner, a basic level of service for every adult basic education site in the district or consortium. The basic service level must describe minimum levels of academic and English language instruction and support services to be provided at each site. The program must set a basic service level that promotes effective learning and student achievement with measurable results. Each district or consortium of districts must submit its basic service level to the commissioner for approval.

Subd. 6. Cooperative English as a second language and adult basic education programs. (a) A school district, or adult basic education consortium that receives revenue under section 124D.531, may deliver English as a second language, citizenship, or other adult education programming in collaboration with community-based and nonprofit organizations located within its district or region, and with correctional institutions. The organization or correctional institution must have the demonstrated capacity to offer education programs for adults. Community-based or nonprofit organizations must meet the criteria in paragraph (b), or have prior experience. A community-based or nonprofit organization or a correctional institution may be reimbursed for unreimbursed expenses as defined in section 124D.518, subdivision 5, for administering English as a second language or adult basic education programs, not to exceed eight percent of the total funds provided by a school district or adult basic education consortium. The administrative reimbursement for a school district or adult basic education consortium that delivers services cooperatively with a community-based or nonprofit organization or correctional institution is limited to five percent of the program aid, not to exceed the unreimbursed expenses of administering programs delivered by community-based or nonprofit organizations or correctional institutions.

(b) A community-based organization or nonprofit organization that delivers education services under this section must demonstrate that it has met the following criteria:

(1) be legally established as a nonprofit organization;

(2) have an established system for fiscal accounting and reporting that is consistent with the department's adult basic education completion report and reporting requirements under section 124D.531;

(3) require all instructional staff to complete a training course in teaching adult learners; and

(4) develop a learning plan for each student that identifies defined educational and occupational goals with measures to evaluate progress.

Subd. 7. Performance tracking system. (a) By July 1, 2000, each approved adult basic education program must develop and implement a performance tracking system to provide information necessary to comply with federal law and serve as one means of assessing the effectiveness of adult basic education programs. For required reporting, longitudinal studies, and program improvement, the tracking system must be designed to collect data on the following core outcomes for learners, including English learners, who have completed participating in the adult basic education program:

(1) demonstrated improvements in literacy skill levels in reading, writing, speaking the English language, numeracy, problem solving, English language acquisition, and other literacy skills;

(2) placement in, retention in, or completion of postsecondary education, training, unsubsidized employment, or career advancement;

(3) receipt of a secondary school diploma or its recognized equivalent; and

(4) reduction in participation in the diversionary work program, Minnesota family investment program, and food support education and training program.

(b) A district, group of districts, state agency, or private nonprofit organization providing an adult basic education program may meet this requirement by developing a tracking system based on either or both of the following methodologies:

(1) conducting a reliable follow-up survey; or

(2) submitting student information, including Social Security numbers for data matching.

Data related to obtaining employment must be collected in the first quarter following program completion or can be collected while the student is enrolled, if known. Data related to employment retention must be collected in the third quarter following program exit. Data related to any other specified outcome may be collected at any time during a program year.

(c) When a student in a program is requested to provide the student's Social Security number, the student must be notified in a written form easily understandable to the student that:

(1) providing the Social Security number is optional and no adverse action may be taken against the student if the student chooses not to provide the Social Security number;

(2) the request is made under section 124D.52, subdivision 7;

(3) if the student provides the Social Security number, it will be used to assess the effectiveness of the program by tracking the student's subsequent career; and

(4) the Social Security number will be shared with the Department of Education; Minnesota State Colleges and Universities; Office of Higher Education; Department of Human Services; and Department of Employment and Economic Development in order to accomplish the purposes described in paragraph (a) and will not be used for any other purpose or reported to any other governmental entities.

(d) Annually a district, group of districts, state agency, or private nonprofit organization providing programs under this section must forward the tracking data collected to the Department of Education. For the purposes of longitudinal studies on the employment status of former students under this section, the Department of Education must forward the Social Security numbers to the Department of Employment and Economic Development to electronically match the Social Security numbers of former students with wage detail reports filed under section 268.044. The results of data matches must, for purposes of this section and consistent with the requirements of the United States Code, title 29, section 2871, of the Workforce Investment Act of 1998, be compiled in a longitudinal form by the Department of Employment and Economic Development and released to the Department of Education in the form of summary data that does not identify the individual students. The Department of Education may release this summary data. State funding for adult basic education programs must not be based on the number or percentage of students who decline to provide their Social Security numbers or on whether the program is evaluated by means of a follow-up survey instead of data matching.

[See Note.]

Subd. 8. Standard high school diploma for adults. (a) Consistent with subdivision 9, the commissioner shall provide for a standard adult high school diploma to persons who:

(1) are not eligible for kindergarten through grade 12 services;

(2) do not have a high school diploma; and

(3) successfully complete an adult basic education program of instruction approved by the commissioner of education necessary to earn an adult high school diploma.

(b) Persons participating in an approved adult basic education program of instruction must demonstrate the competencies, knowledge, and skills and, where appropriate, English language proficiency, sufficient to ensure that postsecondary programs and institutions and potential employers regard persons with a standard high school diploma and persons with a standard adult high school diploma as equally well prepared and qualified graduates. Approved adult basic education programs of instruction under this subdivision must issue a standard adult high school diploma to persons who successfully demonstrate the competencies, knowledge, and skills required by the program.

Subd. 9. Standard adult high school diploma requirements. (a) The commissioner must establish criteria and requirements for eligible adult basic education consortia under section 124D.518, subdivision 2, to effectively operate and provide instruction under this subdivision.

(b) An eligible and interested adult basic education consortium must apply to the commissioner, in the form and manner determined by the commissioner, for approval to provide an adult high school diploma program to eligible students under subdivision 8, paragraph (a). An approved consortium annually must submit to the commissioner the longitudinal and evaluative data, identified in the consortium's application, to demonstrate its compliance with applicable federal and state law and its approved application and the efficacy of its adult high school diploma program. The commissioner must use the data to evaluate whether or not to reapprove an eligible consortium every fifth year. The commissioner, at the commissioner's discretion, may reevaluate the compliance or efficacy of a program provider sooner than every fifth year. The commissioner may limit the number or size of adult high school diploma programs based on identified community needs, available funding, other available resources, or other relevant criteria identified by the commissioner.

(c) At the time a student applies for admission to an adult high school diploma program, the program provider must work with the student applicant to:

(1) identify the student's learning goals, skills and experiences, required competencies already completed, and goals and options for viable career pathways;

(2) assess the student's instructional needs; and

(3) develop an individualized learning plan to guide the student in completing adult high school diploma requirements and realizing career goals identified in the plan.

To fully implement the learning plan, the provider must provide the student with ongoing advising, monitor the student's progress toward completing program requirements and receiving a diploma, and provide the student with additional academic support services when needed. At the time a student satisfactorily completes all program requirements and is eligible to receive a diploma, the provider must conduct a final student interview to examine both student and program outcomes related to the student's ability to demonstrate required competencies and complete program requirements and to assist the student with the student's transition to training, a career, or postsecondary education.

(d) Competencies and other program requirements must be rigorous, uniform throughout the state, and align to Minnesota academic high school standards applicable to adult learners and their career and college needs. The commissioner must establish competencies, skills, and knowledge requirements in the following areas, consistent with this paragraph:

(1) language arts, including reading, writing, speaking, and listening;

(2) mathematics;

(3) career development and employment-related skills;

(4) social studies; and

(5) science.

(e) Consistent with criteria established by the commissioner, students may demonstrate satisfactory completion of program requirements through verification of the student's:

(1) prior experiences, including kindergarten through grade 12 courses and programs, postsecondary courses and programs, adult basic education instruction, and other approved experiences aligned with the Minnesota academic high school standards applicable to adult learners and their career and college needs;

(2) knowledge and skills as measured or demonstrated by valid and reliable high school assessments, secondary credentials, adult basic education programs, and postsecondary entrance exams;

(3) adult basic education instruction and course completion; and

(4) applied and experiential learning acquired via contextualized projects and other approved learning opportunities.

(f) Program providers must transmit a student's record of work to another approved consortium for any student who transfers between approved programs under this subdivision. The commissioner must establish a uniform format and transcript to record a student's record of work and also the manner under which approved consortia maintain permanent student records and transmit transferred student records. At a student's request, a program provider must transmit the student's record of work to other entities such as a postsecondary institution or employer.

(g) The commissioner may issue a standard adult high school diploma and transmit the transcript and record of work of the student who receives the diploma. Alternatively, a school district that is a member of an approved consortium providing a program under this subdivision may issue a district diploma to a student who satisfactorily completes the requirements for a standard adult high school diploma under this subdivision.

(h) The commissioner must identify best practices for adult basic education programs and develop adult basic education recommendations consistent with this subdivision to assist approved consortia in providing an adult high school diploma program. The commissioner must provide assistance to consortia providing an approved adult high school diploma program.

(i) The commissioner must consult with practitioners from throughout Minnesota, including educators, school board members, and school administrators, among others, who are familiar with adult basic education students and programs, on establishing the standards, requirements, and other criteria needed to ensure, consistent with subdivision 8, that persons with a standard adult high school diploma are as equally well prepared and qualified graduates as persons with a standard high school diploma. The commissioner, in consultation with the practitioners, shall regularly review program requirements and diploma standards.

History: Ex1959 c 71 art 5 s 26; 1969 c 864 s 1; 1971 c 827 s 1; 1975 c 432 s 42; 1976 c 271 s 50; 1977 c 447 art 4 s 2,3; 1981 c 358 art 4 s 1-4; 1982 c 548 art 6 s 14,15; 1983 c 314 art 4 s 1; 1Sp1985 c 12 art 4 s 3; 1987 c 398 art 4 s 8-10; 1988 c 718 art 7 s 31; 1989 c 329 art 4 s 7-9; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 10 s 2; 1991 c 265 art 4 s 8,9; 1993 c 224 art 4 s 19; art 12 s 19; 1994 c 647 art 4 s 16-18; 1997 c 162 art 2 s 16; 1Sp1997 c 4 art 6 s 11; 1998 c 397 art 3 s 69,70,103; 1999 c 205 art 4 s 3,4; 2000 c 489 art 1 s 11-15; 1Sp2001 c 3 art 3 s 2; 2003 c 130 s 12; 1Sp2003 c 9 art 9 s 1,2; 2004 c 206 s 52; 1Sp2005 c 5 art 9 s 1; 2006 c 282 art 2 s 11; 2012 c 130 s 1; 2013 c 116 art 2 s 17; 2014 c 272 art 1 s 34; art 3 s 46,47; 2016 c 189 art 32 s 1,2

NOTE: The amendment to subdivision 7 by Laws 2012, chapter 130, section 1, is effective through the 2020-2021 school year. Laws 2012, chapter 130, section 1, the effective date.



Section 124D.521 — CONSORTIUM REQUIREMENTS.

(a) Each consortium, as defined under section 124D.518, subdivision 1, must meet at least twice per year to develop and amend as necessary an annual consortium agreement signed by all members and filed with the Department of Education that at a minimum includes:

(1) a description of the members and fiscal agent of the consortium;

(2) a description of the contributions of each member of the consortium and the process for distributing state aid among the members; and

(3) the state adult basic education assurances from the annual adult basic education program application.

As a condition of membership in a consortium, each member must make a documented contribution toward the cost of adult basic education programming, either as a direct financial contribution, or an in-kind contribution.

(b) Each consortium's designated fiscal agent must:

(1) collect data from consortium members;

(2) submit required performance reports and fiscal reports to the state;

(3) receive state adult basic education aid under section 124D.531 for adult basic education programming delivered by the consortium; and

(4) distribute state adult basic education aid to members of the consortium according to the consortium agreement.

History: 2000 c 489 art 1 s 16; 2003 c 130 s 12



Section 124D.522 — ADULT BASIC EDUCATION SUPPLEMENTAL SERVICE GRANTS.

(a) The commissioner, in consultation with the policy review task force under section 124D.521, may make grants to nonprofit organizations to provide services that are not offered by a district adult basic education program or that are supplemental to either the statewide adult basic education program, or a district's adult basic education program. The commissioner may make grants for: staff development for adult basic education teachers and administrators; training for volunteer tutors; training, services, and materials for serving disabled students through adult basic education programs; statewide promotion of adult basic education services and programs; development and dissemination of instructional and administrative technology for adult basic education programs; programs which primarily serve communities of color; adult basic education distance learning projects, including television instruction programs; initiatives to accelerate English language acquisition and the achievement of career and college ready skills among English learners; and other supplemental services to support the mission of adult basic education and innovative delivery of adult basic education services.

(b) The commissioner must establish eligibility criteria and grant application procedures. Grants under this section must support services throughout the state, focus on educational results for adult learners, and promote outcome-based achievement through adult basic education programs. Beginning in fiscal year 2002, the commissioner may make grants under this section from the state total adult basic education aid set aside for supplemental service grants under section 124D.531. Up to one-fourth of the appropriation for supplemental service grants must be used for grants for adult basic education programs to encourage and support innovations in adult basic education instruction and service delivery. A grant to a single organization cannot exceed 40 percent of the total supplemental services aid. Nothing in this section prevents an approved adult basic education program from using state or federal aid to purchase supplemental services.

History: 2000 c 489 art 1 s 17; 1Sp2001 c 3 art 3 s 3; 2009 c 96 art 6 s 8; 2014 c 272 art 1 s 35; 2014 c 312 art 20 s 13



Section 124D.531 — ADULT BASIC EDUCATION AID.

Subdivision 1. State total adult basic education aid. (a) The state total adult basic education aid for fiscal year 2011 equals $44,419,000, plus any amount that is not paid during the previous fiscal year as a result of adjustments under subdivision 4, paragraph (a), or section 124D.52, subdivision 3. The state total adult basic education aid for later fiscal years equals:

(1) the state total adult basic education aid for the preceding fiscal year plus any amount that is not paid for during the previous fiscal year, as a result of adjustments under subdivision 4, paragraph (a), or section 124D.52, subdivision 3; times

(2) the lesser of:

(i) 1.03; or

(ii) the average growth in state total contact hours over the prior ten program years.

Three percent of the state total adult basic education aid must be set aside for adult basic education supplemental service grants under section 124D.522.

(b) The state total adult basic education aid, excluding basic population aid, equals the difference between the amount computed in paragraph (a), and the state total basic population aid under subdivision 2.

Subd. 2. Basic population aid. A district is eligible for basic population aid if the district has a basic service level approved by the commissioner under section 124D.52, subdivision 5, or is a member of a consortium with an approved basic service level. Basic population aid is equal to the greater of $3,844 or $1.73 times the population of the district. District population is determined according to section 275.14.

Subd. 3. Program revenue. Adult basic education programs established under section 124D.52 and approved by the commissioner are eligible for revenue under this subdivision. For fiscal year 2001 and later, adult basic education revenue for each approved program equals the sum of:

(1) the basic population aid under subdivision 2 for districts participating in the program during the current program year; plus

(2) 84 percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the contact hours for students participating in the program during the first prior program year to the state total contact hours during the first prior program year; plus

(3) eight percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the enrollment of English learners during the second prior school year in districts participating in the program during the current program year to the state total enrollment of English learners during the second prior school year in districts participating in adult basic education programs during the current program year; plus

(4) eight percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the latest federal census count of the number of adults aged 25 or older with no diploma residing in the districts participating in the program during the current program year to the latest federal census count of the state total number of adults aged 25 or older with no diploma residing in the districts participating in adult basic education programs during the current program year.

Subd. 4. Adult basic education program aid limit. (a) Notwithstanding subdivisions 2 and 3, the total adult basic education aid for a program per prior year contact hour must not exceed $22 per prior year contact hour computed under subdivision 3, clause (2).

(b) The aid for a program under subdivision 3, clause (2), adjusted for changes in program membership, must not exceed the aid for that program under subdivision 3, clause (2), for the first preceding fiscal year by more than the greater of 11 percent or $10,000.

(c) Adult basic education aid is payable to a program for unreimbursed costs occurring in the program year as defined in section 124D.52, subdivision 3.

(d) Any adult basic education aid that is not paid to a program because of the program aid limitation under paragraph (a) must be added to the state total adult basic education aid for the next fiscal year under subdivision 1. Any adult basic education aid that is not paid to a program because of the program aid limitations under paragraph (b) must be reallocated among programs by adjusting the rate per contact hour under subdivision 3, clause (2).

Subd. 5. [Repealed, 2007 c 146 art 9 s 19]

Subd. 6. Payment of aid to fiscal agent. (a) Except as provided in paragraph (b), adult basic education aid must be paid directly to the fiscal agent of each approved program. An approved program must have only one fiscal agent.

(b) A district that is part of a consortium may request direct payment of basic population aid under subdivision 2. The district must make a written request to the commissioner by June 15 for aid payments the following fiscal year. The request must include certification that:

(1) the district will deposit direct aid payments in a separate adult basic education account; and

(2) the district will use direct aid payments only for adult basic education instruction.

Subd. 7. Program audits. Programs that receive aid under this section must maintain records that support the aid payments. The commissioner may audit these records upon request. The commissioner must establish procedures for conducting fiscal audits of adult basic education programs. The commissioner must establish procedures to reconcile any discrepancies between aid payments based on information reported to the commissioner and aid estimates based on a program audit.

Subd. 8. Administrative cap. A consortium or district shall not spend more than five percent of the consortium or district's total adult basic education aid on administrative costs.

Subd. 9. Fiscal reports. Programs that receive aid under this section must submit an annual report to the commissioner that includes revenue and expense reports for each district and program, including instructional services offered in partnership with businesses and nonprofit organizations.

Subd. 10. Contact hours in cases of disruption of services. An adult basic education program or consortium that has been subject to a service disruption may apply to the commissioner in the form and manner established by the commissioner for an adjusted number of contact hours. The program or consortium must demonstrate to the commissioner's satisfaction that the loss in contact hours due to the service disruption was outside of the control of the adult basic education program or its consortium and that the program or consortium took reasonable actions to avoid the loss of contact hours. If the commissioner approves the program or consortium's request, the commissioner may adjust the number of contact hours of the program, and if applicable, of the consortium, but in no case may the adjusted contact hours yield an aid amount for a consortium under subdivision 3, clause (2), greater than the most recent two-year average aid under that clause.

History: 2000 c 489 art 1 s 19; 1Sp2001 c 3 art 3 s 4-6; 1Sp2003 c 9 art 9 s 3-6; 1Sp2005 c 5 art 9 s 2,3; 2006 c 282 art 2 s 12; 2007 c 146 art 9 s 15,16; 2008 c 363 art 2 s 14; 1Sp2011 c 11 art 9 s 1,2; 2012 c 145 s 3; 2012 c 239 art 1 s 33; 2013 c 116 art 8 s 3; 2014 c 312 art 20 s 14,15



Section 124D.549 — GENERAL EDUCATION DEVELOPMENT (GED) TESTS RULES; COMMISSIONER.

The commissioner may amend rules to reflect changes in the national minimum standard score for passing the general education development (GED) tests.

History: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 6 s 4-12



Section 124D.55 — GENERAL EDUCATION DEVELOPMENT (GED) TEST FEES.

The commissioner shall pay 60 percent of the fee that is charged to an eligible individual for the full battery of general education development (GED) tests, but not more than $40 for an eligible individual.

For fiscal year 2017 only, the commissioner shall pay 100 percent of the fee charged to an eligible individual for the full battery of general education development (GED) tests, but not more than the cost of one full battery of tests per year for any individual.

History: 1991 c 265 art 4 s 11; 1992 c 499 art 4 s 7; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 73,103; 2008 c 363 art 2 s 15; 2016 c 189 art 32 s 3



Section 124D.56 — COMMUNITY EDUCATION PROGRAM REVENUE; ADULTS WITH DISABILITIES.

Subdivision 1. Revenue amount. A district that is eligible according to section 124D.20, subdivision 2, may receive revenue for a program for adults with disabilities. Revenue for the program for adults with disabilities for a district or a group of districts equals the lesser of:

(1) the actual expenditures for approved programs and budgets; or

(2) $60,000.

Subd. 2. Aid. Program aid for adults with disabilities equals the lesser of:

(1) one-half of the actual expenditures for approved programs and budgets; or

(2) $30,000.

Subd. 3. Levy. A district may levy for a program for adults with disabilities an amount up to the amount designated in subdivision 2. In the case of a program offered by a group of districts, the levy amount must be apportioned among the districts according to the agreement submitted to the department.

Subd. 4. Outside revenue. A district may receive money from public or private sources to supplement revenue for the program for adults with disabilities. Aid may not be reduced as a result of receiving money from these sources.

Subd. 5. Use of revenue. Revenue for the program for adults with disabilities may be used only to provide programs for adults with disabilities.

History: 1989 c 329 art 4 s 14; 1990 c 562 art 3 s 13; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 79,103; art 11 s 3



Section 124D.57 — EDUCATIONAL SUPPORT SERVICES FOR PEOPLE WHO ARE DEAF, DEAFBLIND, HARD-OF-HEARING.

Subdivision 1. Responsibility of commissioner. The commissioner shall coordinate and may pay for support services for persons who are deaf, deafblind, and hard-of-hearing to assure access to educational opportunities. Services may be provided to adult students who are deaf, deafblind, and hard-of-hearing and (1) have been denied access to educational opportunities because of the lack of support services or (2) are presently enrolled or (3) are contemplating enrollment in an educational program and would benefit from support services. The commissioner shall also be responsible for conducting in-service training for public and private agencies regarding the needs of persons who are deaf, deafblind, and hard-of-hearing in the adult education system.

Subd. 2. Support services. The commissioner may pay school districts or public or private community agencies for the following support services:

(1) interpreter services to provide translation for an individual or a group of students; or

(2) notetaker services to convert spoken language to written language when the student must maintain visual contact with other persons such as an interpreter or instructor.

Subd. 3. Programs included. Support services may be provided for:

(1) local school district adult education programs;

(2) adult technical college programs; and

(3) avocational education programs sponsored by public or private community agencies.

History: 1981 c 358 art 3 s 9; 1987 c 258 s 12; 1989 c 246 s 2; 1993 c 224 art 13 s 5; 1998 c 397 art 3 s 2,103; 1998 c 398 art 5 s 55; 2013 c 62 s 2



Section 124D.58 — CITATION; EDUCATION FOR ENGLISH LEARNERS ACT.

Sections 124D.58 to 124D.64 may be cited as the "Education for English Learners Act."

History: 1980 c 609 art 3 s 14; 1998 c 397 art 2 s 164; art 11 s 3; 2012 c 239 art 1 s 33



Section 124D.59 — DEFINITIONS.

Subdivision 1. Generally. For purposes of sections 124D.58 to 124D.65, the terms defined in this section shall have the meanings given them.

Subd. 2. English learner. (a) "English learner" means a pupil in kindergarten through grade 12 or a prekindergarten student enrolled in an approved voluntary prekindergarten program under section 124D.151 who meets the requirements under subdivision 2a or the following requirements:

(1) the pupil, as declared by a parent or guardian first learned a language other than English, comes from a home where the language usually spoken is other than English, or usually speaks a language other than English; and

(2) the pupil is determined by a valid assessment measuring the pupil's English language proficiency and by developmentally appropriate measures, which might include observations, teacher judgment, parent recommendations, or developmentally appropriate assessment instruments, to lack the necessary English skills to participate fully in academic classes taught in English.

(b) A pupil enrolled in a Minnesota public school in any grade 4 through 12 who in the previous school year took a commissioner-provided assessment measuring the pupil's emerging academic English, shall be counted as an English learner in calculating English learner pupil units under section 126C.05, subdivision 17, and shall generate state English learner aid under section 124D.65, subdivision 5, if the pupil scored below the state cutoff score or is otherwise counted as a nonproficient participant on the assessment measuring the pupil's emerging academic English, or, in the judgment of the pupil's classroom teachers, consistent with section 124D.61, clause (1), the pupil is unable to demonstrate academic language proficiency in English, including oral academic language, sufficient to successfully and fully participate in the general core curriculum in the regular classroom.

(c) Notwithstanding paragraphs (a) and (b), a pupil in prekindergarten under section 124D.151, through grade 12 shall not be counted as an English learner in calculating English learner pupil units under section 126C.05, subdivision 17, and shall not generate state English learner aid under section 124D.65, subdivision 5, if:

(1) the pupil is not enrolled during the current fiscal year in an educational program for English learners under sections 124D.58 to 124D.64; or

(2) the pupil has generated seven or more years of average daily membership in Minnesota public schools since July 1, 1996.

Subd. 2a. English learner; interrupted formal education. Consistent with subdivision 2, an English learner includes an English learner with an interrupted formal education who:

(1) comes from a home where the language usually spoken is other than English, or usually speaks a language other than English;

(2) enters school in the United States after grade 6;

(3) has at least two years less schooling than the English learner's peers;

(4) functions at least two years below expected grade level in reading and mathematics; and

(5) may be preliterate in the English learner's native language.

Subd. 3. Essential instructional personnel. "Essential instructional personnel" means the following:

(1) a teacher licensed by the state Board of Teaching to teach bilingual education or English as a second language;

(2) any teacher as defined in section 122A.15 who holds a valid license from the state Board of Teaching, if the district assures the department that the teacher will obtain the preservice and in-service training the department considers necessary to enable the teacher to provide appropriate service to English learners.

Subd. 4. English as a second language program. "English as a second language program" means a program for the instruction of English learners in the following English language skills: reading, writing, listening and speaking.

Subd. 5. Bilingual education program. "Bilingual education program" means an educational program in which instruction is given in both English and the primary language of the English learner to the extent necessary to allow the pupil to progress effectively through the educational system and to attain the basic skills of reading, writing, listening, and speaking in the English language so that the pupil will be able to perform ordinary classwork successfully in English.

Subd. 6. Primary language. "Primary language" means a language other than English which is the language normally used by the child or the language which is spoken in the child's home environment.

Subd. 7. Parent. "Parent" includes a child's legal guardian.

Subd. 8. Educational program for English learners. "Educational program for English learners" means an English as a second language program, bilingual education program, or both an English as a second language and a bilingual education program.

Subd. 9. English learner data. When data on English learners are reported for purposes of educational accountability, English learner data must include all pupils enrolled in a Minnesota public school course or program who are currently or were previously counted as an English learner under this section. Reported data must be disaggregated by currently counted and previously counted English learners.

[See Note.]

History: 1980 c 609 art 3 s 15; 1981 c 358 art 3 s 18; 1982 c 548 art 3 s 22; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 130,131,164; art 11 s 3; 1Sp2001 c 6 art 2 s 48; 1Sp2003 c 9 art 1 s 13; 2008 c 277 art 1 s 10; 1Sp2011 c 11 art 1 s 13; 2012 c 239 art 1 s 33; 2014 c 272 art 1 s 36,37; 2014 c 312 art 15 s 6; 1Sp2015 c 3 art 1 s 4; 2016 c 189 art 25 s 35; art 27 s 7

NOTE: Subdivision 9, as added by Laws 2016, chapter 189, article 25, section 35, is effective for the 2017-2018 school year and later. Laws 2016, chapter 189, article 25, section 35, the effective date.



Section 124D.60 — RIGHTS OF PARENTS.

Subdivision 1. Notice. Within ten days after the enrollment of any pupil in an instructional program for English learners, the district in which the pupil resides must notify the parent by mail. This notice must:

(1) be in writing in English and in the primary language of the pupil's parents;

(2) inform the parents that their child has been enrolled in an instructional program for English learners;

(3) contain a simple, nontechnical description of the purposes, method and content of the program;

(4) inform the parents that they have the right to visit the educational program for English learners in which their child is enrolled;

(5) inform the parents of the time and manner in which to request and receive a conference for the purpose of explaining the nature and purpose of the program; and

(6) inform the parents of their rights to withdraw their child from an educational program for English learners and the time and manner in which to do so.

The department shall, at the request of the district, prepare the notice in the primary language of the parent.

Subd. 2. Withdrawal from program. Any parent whose child is enrolled in an educational program for English learners shall have the right, either at the time of the original notification of enrollment or at the close of any semester thereafter, to withdraw the child from the program by providing written notice of this intent to the principal of the school in which the child is enrolled or to the superintendent of the district in which the child resides. Nothing in this section shall preclude a parent from reenrolling the child in an educational program for English learners.

Subd. 3. Parental involvement. A district which receives moneys pursuant to section 124D.65 must encourage involvement of parents of pupils enrolled in the educational program for English learners in this program. The district shall solicit the views of parents about the program and its effects upon their children.

History: 1980 c 609 art 3 s 17; 1982 c 548 art 3 s 23; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 132,164; art 11 s 3; 2012 c 239 art 1 s 33



Section 124D.61 — GENERAL REQUIREMENTS FOR PROGRAMS.

A district that enrolls one or more English learners must implement an educational program that includes at a minimum the following requirements:

(1) identification and reclassification criteria for English learners and program entrance and exit criteria for English learners must be documented by the district, applied uniformly to English learners, and made available to parents and other stakeholders upon request;

(2) a written plan of services that describes programming by English proficiency level made available to parents upon request. The plan must articulate the amount and scope of service offered to English learners through an educational program for English learners;

(3) professional development opportunities for ESL, bilingual education, mainstream, and all staff working with English learners which are: (i) coordinated with the district's professional development activities; (ii) related to the needs of English learners; and (iii) ongoing;

(4) to the extent possible, avoid isolating English learners for a substantial part of the school day; and

(5) in predominantly nonverbal subjects, such as art, music, and physical education, permit English learners to participate fully and on an equal basis with their contemporaries in public school classes provided for these subjects. To the extent possible, the district must assure to pupils enrolled in a program for English learners an equal and meaningful opportunity to participate fully with other pupils in all extracurricular activities.

History: 1980 c 609 art 3 s 18; 1982 c 548 art 3 s 24; 1998 c 397 art 2 s 133,164; 2000 c 254 s 31; 2006 c 263 art 2 s 17; 2012 c 239 art 1 s 33



Section 124D.63 — TECHNICAL ASSISTANCE.

The commissioner shall provide technical assistance to districts receiving aid pursuant to section 124D.65 and to postsecondary institutions for preservice and in-service training for bilingual education teachers and English as a second language teachers employed in educational programs for English learners, teaching methods, curriculum development, testing and testing mechanisms, and the development of instructional materials for these educational programs.

History: 1980 c 609 art 3 s 20; 1982 c 548 art 3 s 25; 1993 c 224 art 13 s 47; 1998 c 397 art 2 s 135,164; art 11 s 3; 2012 c 239 art 1 s 33



Section 124D.64 — DISCRIMINATION PROHIBITED.

Nothing in the provisions of sections 124D.58 to 124D.63 shall be construed to violate the provisions of section 123B.30 or chapter 363A. Programs and activities pursuant to sections 124D.58 to 124D.63 shall be deemed to be positive action programs to combat discrimination.

History: 1980 c 609 art 3 s 22; 1993 c 224 art 14 s 16; 1994 c 465 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.645 — MULTIRACIAL DIVERSITY.

(a) Notwithstanding other law or rule to the contrary and in order to effectively meet students' educational needs and foster parents' meaningful participation in their children's education, a school district may apply to the commissioner for a waiver from the requirement to maintain racial balance within a district school if the racial imbalance in that school results from:

(1) the enrollment of protected multiracial students and the proportion of enrolled multiracial students reflects the proportion of multiracial students who reside in the school attendance area or who are enrolled in the grade levels served by the district; or

(2) the enrollment of English learners in a transition program that includes an intensive English component.

The commissioner must grant the waiver if the district in which the school is located offers the multiracial students or the English learners, as appropriate, the option of enrolling in another school with the requisite racial balance, and the students' parents choose not to pursue that option.

(b) This section is effective for the 2006-2007 through 2010-2011 school years or until amended rules are adopted under Minnesota Rules, chapter 3535, pertaining to racial diversity, whichever comes first.

History: 2007 c 146 art 2 s 26; 2012 c 239 art 1 s 33



Section 124D.65 — ENGLISH LEARNER (EL) PROGRAMS AID.

Subdivision 1. [Repealed, 1999 c 241 art 1 s 69]

Subd. 2. [Repealed, 1999 c 241 art 1 s 69]

Subd. 3. [Repealed, 1999 c 241 art 1 s 69; art 2 s 62]

Subd. 4. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 5. School district EL revenue. (a) A district's English learner programs revenue equals the product of (1) $704 times (2) the greater of 20 or the adjusted average daily membership of eligible English learners enrolled in the district during the current fiscal year.

(b) A pupil ceases to generate state English learner aid in the school year following the school year in which the pupil attains the state cutoff score on a commissioner-provided assessment that measures the pupil's emerging academic English.

Subd. 6. Participation of nonpublic school pupils. In counting the number of English learners for purposes of this section, districts may include English learners who attend nonpublic schools in the district. A district which counts those pupils and receives aid pursuant to this section must offer those pupils the same programs on the same terms that it offers to English learners who attend the public school. A program provided for a nonpublic school pupil pursuant to this subdivision must be provided at a public school or a neutral site as defined in section 123B.41, subdivision 13. Nonpublic school pupils served by a district's educational program for English learners must be counted for average daily membership pursuant to sections 126C.01, subdivisions 6 to 8, and 126C.19, subdivisions 1 to 4.

Subd. 7. Application dates. To obtain aid for English learner programs, a district must submit information required by the department to implement this section.

Subd. 8. Notification; revenue. The department must promptly inform each applicant district of the amount of revenue it will receive pursuant to this section.

Subd. 9. Records; audit. A district which applies for aid pursuant to this section must maintain records which support the information contained in all of its applications. The commissioner may audit these records upon request. A district which receives aid pursuant to this section must keep additional records in the manner prescribed by the commissioner to ensure that an educational program for English learners is implemented and operated in accordance with sections 124D.58 to 124D.64.

Subd. 10. Money from other sources. A district providing a program for English learners must be eligible to receive moneys for these programs from other government agencies and from private sources when these moneys are available.

Subd. 11. Allocations from cooperative units. For the purposes of this section, English learners enrolled in a cooperative or intermediate school district unit shall be counted by the school district of residence, and the cooperative unit shall allocate its approved expenditures for English learner programs among participating school districts. English learner aid for services provided by a cooperative or intermediate school district shall be paid to the participating school districts.

History: 1981 c 358 art 3 s 10; 1982 c 548 art 3 s 8-11; 1983 c 314 art 1 s 22; art 3 s 8; 1Sp1985 c 12 art 3 s 10; 1987 c 398 art 3 s 17; art 7 s 26; 1989 c 329 art 3 s 4,5; 1991 c 265 art 3 s 5; 1993 c 224 art 3 s 11,12; 1Sp1995 c 3 art 15 s 1-3; art 16 s 13; 1996 c 412 art 3 s 11-14; 1Sp1997 c 4 art 2 s 8-11; 1998 c 397 art 2 s 93-96,164; art 11 s 3; 1998 c 398 art 1 s 21; 1999 c 241 art 1 s 3,4; art 2 s 11; 2000 c 464 art 3 s 1; 2000 c 489 art 2 s 5; 1Sp2001 c 6 art 3 s 4; 1Sp2003 c 9 art 1 s 14; 2007 c 146 art 11 s 9; 2012 c 239 art 1 s 33; 2013 c 116 art 3 s 25



Section 124D.66 — ASSURANCE OF MASTERY PROGRAMS.

Subdivision 1. Eligible districts. A district with a local process to review curriculum and instruction may provide an assurance of mastery program to eligible pupils.

Subd. 2. Eligible pupils. A pupil is eligible to receive services through an assurance of mastery program if the pupil has not demonstrated progress toward mastering the required graduation standards, after receiving instruction that was designed to enable the pupil to make progress toward mastering the required graduation standards in a regular classroom setting. A pupil also is eligible to receive services through an assurance of mastery program if the pupil, based on the professional judgment of a classroom teacher or a team of licensed professionals, demonstrates a need for alternative instructional strategies or interventions. To determine pupil eligibility, a district must use a process adopted by the school board to review curriculum and instruction, for the subjects and at the grade level at which the district uses the revenue.

Subd. 3. Eligible services. (a) Assurance of mastery programs may provide direct scientific, research-based instructional services and intervention to an eligible pupil, or a group of eligible pupils, under the following conditions in paragraphs (b) to (d).

(b) Instruction may be provided at one or more grade levels from kindergarten to grade 8 and for students in grades 9 through 12 who were enrolled in grade 8 before the 2005-2006 school year and have failed the basic skills tests, or were enrolled in grade 8 in the 2005-2006 school year and later and who have failed the Minnesota Comprehensive Assessments (MCA-IIs) in reading, mathematics, or writing as required for high school graduation under section 120B.02. If an assessment of pupils' needs within a district demonstrates that the eligible pupils in grades kindergarten to grade 8 are being appropriately served, a district may serve eligible pupils in grades 9 to 12.

(c) Instruction must be provided under the supervision of the eligible pupil's regular classroom teacher. Instruction may be provided by the eligible pupil's classroom teacher, by another teacher, by a team of teachers, or by an education assistant or aide. A special education teacher may provide instruction, but instruction that is provided under this section is not eligible for aid under section 125A.76.

(d) The instruction that is provided must differ from the initial instruction the pupil received in the regular classroom setting. The instruction may differ by presenting different curriculum than was initially presented in the regular classroom or by presenting the same curriculum:

(1) at a different rate or in a different sequence than it was initially presented;

(2) using different teaching methods or techniques than were used initially; or

(3) using different instructional materials than were used initially.

History: 1Sp1997 c 4 art 2 s 12; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 25,164; 1Sp2005 c 5 art 2 s 67; 2007 c 146 art 2 s 27



Section 124D.68 — GRADUATION INCENTIVES PROGRAM.

Subdivision 1. Purpose. The legislature finds that it is critical to provide options for children to succeed in school. Therefore, the purpose of this section is to provide incentives for and encourage all Minnesota students who have experienced or are experiencing difficulty in the traditional education system to enroll in alternative programs.

Subd. 2. Eligible pupils. (a) A pupil under the age of 21 or who meets the requirements of section 120A.20, subdivision 1, paragraph (c), is eligible to participate in the graduation incentives program, if the pupil:

(1) performs substantially below the performance level for pupils of the same age in a locally determined achievement test;

(2) is behind in satisfactorily completing coursework or obtaining credits for graduation;

(3) is pregnant or is a parent;

(4) has been assessed as chemically dependent;

(5) has been excluded or expelled according to sections 121A.40 to 121A.56;

(6) has been referred by a school district for enrollment in an eligible program or a program pursuant to section 124D.69;

(7) is a victim of physical or sexual abuse;

(8) has experienced mental health problems;

(9) has experienced homelessness sometime within six months before requesting a transfer to an eligible program;

(10) speaks English as a second language or is an English learner; or

(11) has withdrawn from school or has been chronically truant; or

(12) is being treated in a hospital in the seven-county metropolitan area for cancer or other life threatening illness or is the sibling of an eligible pupil who is being currently treated, and resides with the pupil's family at least 60 miles beyond the outside boundary of the seven-county metropolitan area.

(b) For the 2016-2017 school year only, a pupil otherwise qualifying under paragraph (a) who is at least 21 years of age and not yet 22 years of age, is an English learner with an interrupted formal education according to section 124D.59, subdivision 2a, and was in an early middle college program during the previous school year is eligible to participate in the graduation incentives program under section 124D.68 and in concurrent enrollment courses offered under section 124D.09, subdivision 10, and is funded in the same manner as other pupils under this section.

Subd. 3. Eligible programs. (a) A pupil who is eligible according to subdivision 2 may enroll in a state-approved alternative program under sections 123A.05 to 123A.08.

(b) A pupil who is eligible according to subdivision 2 and who is a high school junior or senior may enroll in postsecondary courses under section 124D.09.

(c) A pupil who is eligible under subdivision 2, may enroll in any public elementary or secondary education program.

(d) A pupil who is eligible under subdivision 2, may enroll in any nonpublic, nonsectarian school that has contracted with the serving school district to provide educational services. However, notwithstanding other provisions of this section, only a pupil who is eligible under subdivision 2, clause (12), may enroll in a contract alternative school that is specifically structured to provide educational services to such a pupil.

(e) A pupil who is between the ages of 16 and 21 may enroll in any adult basic education programs approved under section 124D.52 and operated under the community education program contained in section 124D.19.

Subd. 4. Additional eligible program. A pupil who is at least 16 years of age, who is eligible under subdivision 2, and who has been enrolled only in a public school, if the pupil has been enrolled in any school, during the year immediately before transferring under this subdivision, may transfer to any nonpublic school that has contracted with the serving school district to provide nonsectarian educational services. The school must enroll every eligible pupil who seeks to transfer to the school under this program subject to available space.

Subd. 5. Pupil enrollment. (a) Any eligible pupil may apply to enroll in an eligible program. Approval of the resident district is not required for:

(1) an eligible pupil to enroll in any eligible program in a nonresident district under subdivision 3 or 4 or a state-approved alternative program established under section 123A.05; or

(2) an eligible pupil under subdivision 2, to enroll in an adult basic education program approved under section 124D.52.

(b) Notwithstanding paragraph (a), a nonresident district must first approve the enrollment application of any eligible pupil who was expelled under section 121A.45 for a reason stated in section 124D.03, subdivision 1, paragraph (b).

Subd. 6. Dissemination of information. A district must disseminate information, developed by the department, about the graduation incentives program to residents in the district who are under the age of 21.

Subd. 7. Desegregation plans. Notwithstanding any provision to the contrary, students may not enroll in a nonresident district under this section if their enrollment in another district would result in a violation of a district's desegregation plan, as mandated and approved by the commissioner of education.

Subd. 8. Aid adjustments. General education aid and transportation aid attributable to a pupil covered by programs under this section must be paid according to sections 127A.47, subdivision 7, and 123B.92, subdivision 3, respectively.

Subd. 9. Enrollment verification. (a) For a pupil attending an eligible program full time under subdivision 3, paragraph (d), the department must pay 90 percent of the district's average general education revenue less basic skills revenue to the eligible program and ten percent of the district's average general education revenue less basic skills revenue to the contracting district within 30 days after the eligible program verifies enrollment using the form provided by the department. For a pupil attending an eligible program part time, revenue, excluding compensatory revenue, shall be reduced proportionately, according to the amount of time the pupil attends the program, and the payments to the eligible program and the contracting district shall be reduced accordingly. A pupil for whom payment is made according to this section may not be counted by any district for any purpose other than computation of general education revenue. If payment is made for a pupil under this subdivision, a district shall not reimburse a program under section 124D.69 for the same pupil. The basic skills revenue generated by pupils attending the eligible program according to section 126C.10, subdivision 4, shall be paid to the eligible program.

(b) The department must pay up to 100 percent of the revenue to the eligible program if there is an agreement to that effect between the school district and the eligible program.

(c) Notwithstanding paragraphs (a) and (b), for an eligible program that provides chemical treatment services to students, the department must pay 100 percent of the revenue to the eligible program.

Subd. 10. Severability. If for any reason any portion of this section is found by a court to be unconstitutional, the remaining portions of the section shall remain in effect.

History: 1987 c 398 art 8 s 15; 1988 c 718 art 6 s 12,13; art 7 s 37-40; 1989 c 222 s 30,31; 1989 c 329 art 7 s 8,9; art 9 s 14; 1990 c 562 art 4 s 4-6; 1991 c 265 art 4 s 20-25; 1992 c 363 art 2 s 3; 1992 c 499 art 9 s 12; 1993 c 224 art 4 s 34-37; art 7 s 23; art 9 s 54; 1994 c 488 s 8; 1994 c 647 art 4 s 28-30; 1Sp1995 c 3 art 1 s 51; art 8 s 8; art 16 s 13; 1996 c 412 art 4 s 18-22; 1997 c 7 art 1 s 70; 1Sp1997 c 4 art 2 s 34; art 5 s 18,19; art 6 s 15; 1998 c 397 art 2 s 122-126,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 107 s 66; 1999 c 241 art 1 s 5; 2000 c 489 art 3 s 3; 2000 c 343 s 4; 2003 c 130 s 12; 2004 c 206 s 52; 2004 c 294 art 5 s 9; 2005 c 10 art 1 s 25; 1Sp2005 c 5 art 1 s 11; 2006 c 263 art 1 s 6,7; 2009 c 96 art 2 s 47-50; 2012 c 239 art 1 s 33; 2016 c 189 art 27 s 8



Section 124D.69 — AID FOR ALTERNATIVE PROGRAMS PROVIDED UNDER CONTRACT.

Subdivision 1. Aid. If a pupil enrolls in an alternative program, eligible under section 124D.68, subdivision 3, paragraph (d), or subdivision 4, operated by a private organization that has contracted with a school district to provide educational services for eligible pupils under section 124D.68, subdivision 2, the district contracting with the private organization must reimburse the provider an amount equal to the sum of (1) at least 95 percent of the district's average general education less basic skills revenue per pupil unit times the number of pupil units for pupils attending the program, and (2) the amount of basic skills revenue generated by pupils attending the program according to section 126C.10, subdivision 4. For a pupil attending the program part time, the revenue paid to the program, excluding compensatory revenue, must be reduced proportionately, according to the amount of time the pupil attends the program, and revenue paid to the district shall be reduced accordingly. Pupils for whom a district provides reimbursement may not be counted by the district for any purpose other than computation of general education revenue. If payment is made to a district or program for a pupil under this section, the department must not make a payment for the same pupil under section 124D.68, subdivision 9. Notwithstanding sections 125A.15, 125A.51, and 125A.515, general education revenue for a student who receives educational services under this section shall be paid according to this section.

Subd. 2. Reserve account. During the term of the contract to provide educational services under subdivision 1, all state aid under subdivision 1 accrues to the account assigned to the alternative program site and is reserved for that site.

Subd. 3. Uncommon schools serving students with chemical dependencies; allocation of funds. In addition to the amounts provided in section 124D.68, subdivision 9, a school district may allocate funds from its undesignated general fund to a private contracted alternative program, including a private contracted alternative program that is tuition free and provides a comprehensive secondary academic program for students who have been assessed chemically dependent and who have completed a licensed treatment program for chemical dependency.

History: 1987 c 398 art 8 s 16; 1988 c 486 s 70; 1988 c 718 art 7 s 41; 1989 c 329 art 7 s 10; 1990 c 562 art 4 s 7; 1991 c 265 art 7 s 21; 1992 c 499 art 9 s 13; 1994 c 647 art 4 s 31; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 4 s 23; 1Sp1997 c 4 art 2 s 36; 1998 c 397 art 2 s 127,164; art 11 s 3; 1999 c 241 art 1 s 6; 1Sp2001 c 6 art 1 s 13; 2002 c 374 art 4 s 1; 1Sp2005 c 5 art 1 s 12



Section 124D.695 — APPROVED RECOVERY PROGRAM FUNDING.

Subdivision 1. Approved recovery program. "Approved recovery program" means a course of instruction offered by a recovery school that provides academic services, assistance with recovery, and continuing care to students recovering from substance abuse or dependency. A recovery program may be offered in a transitional academic setting designed to meet graduation requirements. A recovery program must be approved by the commissioner of education. The commissioner may specify the manner and form of the application for the approval of a recovery school or recovery program.

Subd. 2. Eligibility. An approved recovery program is eligible for an annual recovery program grant of up to $125,000 to pay for a portion of the costs of recovery program support staff under this section. "Recovery program support staff" means licensed alcohol and chemical dependency counselors, licensed school counselors, licensed school psychologists, licensed school nurses, and licensed school social workers.

History: 2014 c 312 art 15 s 7



Section 124D.71 — CITATION; AMERICAN INDIAN EDUCATION ACT.

Sections 124D.71 to 124D.82 may be cited as the "American Indian Education Act of 1988."

History: 1977 c 312 s 1; 1988 c 718 art 3 s 5; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.72 — POLICY.

The legislature finds that a more adequate education is needed for American Indian people in the state of Minnesota. The legislature recognizes the unique educational and culturally related academic needs of American Indian people. The legislature also is concerned about the lack of American Indian teachers in the state. Therefore, pursuant to the policy of the state to ensure equal educational opportunity to every individual, it is the purpose of sections 124D.71 to 124D.82 to provide for American Indian education programs specially designed to meet these unique educational or culturally related academic needs or both.

History: 1977 c 312 s 2; 1978 c 706 s 43; 1988 c 718 art 3 s 6; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.73 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 124D.71 to 124D.82, the terms defined in this section have the meanings given them.

Subd. 2. American Indian child. "American Indian child" means any child, living on or off a reservation, who is enrolled or eligible for enrollment in a federally recognized tribe.

Subd. 3. Tribal Nations Education Committee. "Tribal Nations Education Committee" means the committee established through tribal directive that the commissioner consults with on American Indian education programs, policy, and all matters related to educating Minnesota's American Indian students.

Subd. 4. Participating school; American Indian school. "Participating school" and "American Indian school" mean a school that:

(1) is not operated by a school district; and

(2) is eligible for a grant under federal Title VI of the Elementary and Secondary Education Act for the education of American Indian children.

History: 1977 c 312 s 3; 1979 c 219 s 1; 1988 c 718 art 3 s 7; 1998 c 397 art 2 s 164; art 11 s 3; 1Sp2015 c 3 art 2 s 45,46; 2016 c 189 art 25 s 36



Section 124D.74 — AMERICAN INDIAN EDUCATION PROGRAMS.

Subdivision 1. Program described. American Indian education programs are programs in public elementary and secondary schools, nonsectarian nonpublic, community, tribal, charter, or alternative schools enrolling American Indian children designed to:

(1) support postsecondary preparation for pupils;

(2) support the academic achievement of American Indian students;

(3) make the curriculum relevant to the needs, interests, and cultural heritage of American Indian pupils;

(4) provide positive reinforcement of the self-image of American Indian pupils;

(5) develop intercultural awareness among pupils, parents, and staff; and

(6) supplement, not supplant, state and federal educational and cocurricular programs.

Program services designed to increase completion and graduation rates of American Indian students must emphasize academic achievement, retention, and attendance; development of support services for staff, including in-service training and technical assistance in methods of teaching American Indian pupils; research projects, including innovative teaching approaches and evaluation of methods of relating to American Indian pupils; provision of career counseling to American Indian pupils; modification of curriculum, instructional methods, and administrative procedures to meet the needs of American Indian pupils; and supplemental instruction in American Indian language, literature, history, and culture. Districts offering programs may make contracts for the provision of program services by establishing cooperative liaisons with tribal programs and American Indian social service agencies. These programs may also be provided as components of early childhood and family education programs.

Subd. 2. Voluntary enrollment. Enrollment in American Indian education programs must be voluntary. School districts and participating schools must make affirmative efforts to encourage participation. They shall encourage parents to visit classes or come to school for a conference explaining the nature of the program and provide visits by school staff to parents' homes to explain the nature of the program.

Subd. 3. Enrollment of other children; shared time enrollment. To the extent it is economically feasible, a district or participating school may make provision for the voluntary enrollment of non-American Indian children in the instructional components of an American Indian education program in order that they may acquire an understanding of the cultural heritage of the American Indian children for whom that particular program is designed. However, in determining eligibility to participate in a program, priority must be given to American Indian children. American Indian children and other children enrolled in an existing nonpublic school system may be enrolled on a shared time basis in American Indian education programs.

Subd. 4. Location of programs. American Indian education programs must be located in facilities in which regular classes in a variety of subjects are offered on a daily basis. Programs may operate on an extended day or extended year basis.

Subd. 5. Assignment of students. A school district or participating school must not, in providing these programs, assign students to schools in a way which will have the effect of promoting segregation of students by race, sex, color, or national origin.

Subd. 6. Nonverbal courses and extracurricular activities. In predominantly nonverbal subjects, such as art, music, and physical education, American Indian children shall participate fully and on an equal basis with their peers in school classes provided for these subjects. Every school district or participating school shall ensure to children enrolled in American Indian education programs an equal and meaningful opportunity to participate fully with other children in all extracurricular activities. This subdivision shall not be construed to prohibit instruction in nonverbal subjects or extracurricular activities which relate to the cultural heritage of the American Indian children, or which are otherwise necessary to accomplish the objectives described in sections 124D.71 to 124D.82.

History: 1977 c 312 s 4; 1998 c 397 art 2 s 138-142,164; art 11 s 3; 1Sp2001 c 6 art 2 s 34-38; 1Sp2005 c 5 art 2 s 68; 1Sp2015 c 3 art 2 s 47,48



Section 124D.75 — LICENSES FOR AMERICAN INDIAN LANGUAGE AND CULTURE EDUCATION TEACHERS; EXEMPTIONS.

Subdivision 1. American Indian language and culture education licenses. The Board of Teaching, in consultation with the Tribal Nations Education Committee, must grant initial and continuing teaching licenses in American Indian language and culture education that bear the same duration as other initial and continuing licenses. The board must grant licenses to persons who present satisfactory evidence that they:

(1) possess competence in an American Indian language or possess unique qualifications relative to or knowledge and understanding of American Indian history and culture; or

(2) possess a bachelor's degree or other academic degree approved by the board or meet such requirements as to course of study and training as the board may prescribe, or possess such relevant experience as the board may prescribe.

This evidence may be presented by affidavits, tribal resolutions, or by such other methods as the board may prescribe. Individuals may present applications for licensure on their own behalf or these applications may be submitted by the superintendent or other authorized official of a school district, participating school, or an American Indian school.

Subd. 2. Persons holding general teaching licenses. A person holding a general teaching license who presents the board with satisfactory evidence of competence in an American Indian language, or knowledge and understanding of American Indian history and culture may be licensed under this section.

Subd. 3. Resolution or letter. All persons applying for a license under this section must submit to the board a resolution or letter of support signed by an American Indian tribal government. All persons holding a license under this section must have on file or file with the board a resolution or letter of support signed by a tribal government.

Subd. 4. Employment of teachers. Teachers employed in an American Indian language and culture education program pursuant to sections 124D.71 to 124D.82 shall not be employed to replace any presently employed teacher who otherwise would not be replaced.

Subd. 5. Teacher preparation programs. For the purpose of licensing American Indian language and culture education teachers, the board may approve programs at colleges or universities designed for their training subject to the approval of the commissioner of education.

Subd. 6. Persons eligible for employment; exemptions. Any person licensed under this section shall be eligible for employment by a school board or a participating school as a teacher in an American Indian education program in which the American Indian language or culture in which the person is licensed is taught. A school district or participating school may prescribe only those additional qualifications for teachers licensed under this section as are approved by the Board of Teaching. Any school board or participating school upon request may be exempted from the licensure requirements of this section in the hiring of one or more American Indian language and culture education teachers for any school year in which compliance would, in the opinion of the commissioner, create a hardship in the securing of the teachers.

Subd. 7. Persons serving under exemptions; licensure; tenure. An American Indian language and culture education teacher serving under an exemption as provided in subdivision 6 shall be granted a license as soon as that teacher achieves the qualifications for the license. Not more than one year of service by an American Indian language and culture education teacher under an exemption shall be credited to the teacher for the purposes of section 122A.40 and not more than two years shall be credited for the purposes of section 122A.41; and the one or two years shall be deemed to precede immediately and be consecutive with the year in which a teacher becomes licensed.

Subd. 8. Compensation. A teacher holding a license or exemption under this section shall be compensated according to a schedule which is at least equivalent to that applicable to teachers holding general licenses.

Subd. 9. Affirmative efforts in hiring. In hiring for all positions in these programs, school districts and participating schools shall give preference to and make affirmative efforts to seek, recruit, and employ persons who share the culture of the American Indian children who are enrolled in the program. The district or participating school must provide procedures for the involvement of the parent advisory committees in the recruitment, screening, and selection of applicants. This subdivision shall not be construed to limit the school board's authority to hire and discharge personnel.

History: 1977 c 312 s 5; 1986 c 444; 1988 c 718 art 3 s 8; 1Sp1995 c 3 art 3 s 9; art 16 s 13; 1998 c 397 art 2 s 143-146,164; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 39; 2003 c 130 s 12; 1Sp2015 c 3 art 2 s 49-51



Section 124D.76 — COMMUNITY COORDINATORS, INDIAN HOME/SCHOOL LIAISONS, PARAPROFESSIONALS.

In addition to employing American Indian language and culture education teachers, each district or participating school providing programs pursuant to sections 124D.71 to 124D.82 may employ paraprofessionals. Paraprofessionals must not be employed for the purpose of supplanting American Indian language and culture education teachers.

Any district or participating school which conducts American Indian education programs pursuant to sections 124D.71 to 124D.82 must employ one or more full-time or part-time community coordinators or Indian home/school liaisons if there are 100 or more American Indian students enrolled in the district. Community coordinators shall promote communication understanding, and cooperation between the schools and the community and shall visit the homes of children who are to be enrolled in an American Indian education program in order to convey information about the program.

History: 1977 c 312 s 6; 1998 c 397 art 2 s 147,164; art 11 s 3; 1Sp2001 c 6 art 2 s 40; 1Sp2015 c 3 art 2 s 52



Section 124D.77 — RECRUITING AND RETAINING INDIAN TEACHERS.

This section applies to a board of a district in which there are at least ten American Indian children enrolled. The board must actively recruit teacher applicants who are American Indian from the time it is reasonably expected that a position will become available until the position is filled or September 1, whichever is earlier. Notwithstanding section 122A.40, subdivision 7, 10, or 11, 122A.41, subdivisions 4 and 14, any other law to the contrary, or any provision of a contract entered into after May 7, 1988, to the contrary, when placing a teacher on unrequested leave of absence, the board may retain a probationary teacher or a teacher with less seniority in order to retain an American Indian teacher.

History: 1988 c 718 art 3 s 9; 1998 c 397 art 2 s 148,164; art 11 s 3



Section 124D.78 — PARENT AND COMMUNITY PARTICIPATION.

Subdivision 1. Parent committee. School boards and American Indian schools must provide for the maximum involvement of parents of children enrolled in education programs, programs for elementary and secondary grades, special education programs, and support services. Accordingly, the board of a school district in which there are ten or more American Indian students enrolled and each American Indian school must establish an American Indian education parent advisory committee. If a committee whose membership consists of a majority of parents of American Indian children has been or is established according to federal, tribal, or other state law, that committee may serve as the committee required by this section and is subject to, at least, the requirements of this subdivision and subdivision 2.

The American Indian education parent advisory committee must develop its recommendations in consultation with the curriculum advisory committee required by section 120B.11, subdivision 3. This committee must afford parents the necessary information and the opportunity effectively to express their views concerning all aspects of American Indian education and the educational needs of the American Indian children enrolled in the school or program. The school board or American Indian school must ensure that programs are planned, operated, and evaluated with the involvement of and in consultation with parents of students served by the programs.

Subd. 2. Resolution of concurrence. Prior to March 1, the school board or American Indian school must submit to the department a copy of a resolution adopted by the American Indian education parent advisory committee. The copy must be signed by the chair of the committee and must state whether the committee concurs with the educational programs for American Indian students offered by the school board or American Indian school. If the committee does not concur with the educational programs, the reasons for nonconcurrence and recommendations shall be submitted with the resolution. By resolution, the board must respond in writing within 60 days, in cases of nonconcurrence, to each recommendation made by the committee and state its reasons for not implementing the recommendations.

Subd. 3. Membership. The American Indian education parent advisory committee must be composed of parents of children eligible to be enrolled in American Indian education programs; secondary students eligible to be served; American Indian language and culture education teachers and paraprofessionals; American Indian teachers; counselors; adult American Indian people enrolled in educational programs; and representatives from community groups. A majority of each committee must be parents of children enrolled or eligible to be enrolled in the programs. The number of parents of American Indian and non-American Indian children shall reflect approximately the proportion of children of those groups enrolled in the programs.

Subd. 4. Alternate committee. If the organizational membership or the board of directors of an American Indian school consists of parents of children attending the school, that membership or board may serve also as the American Indian education parent advisory committee.

History: 1977 c 312 s 7; 1988 c 718 art 3 s 10-13; 1991 c 265 art 3 s 18; 1994 c 647 art 3 s 19; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 71; 1998 c 397 art 2 s 149-151,164; art 11 s 3; 1Sp2001 c 6 art 2 s 41; 1Sp2015 c 3 art 2 s 53



Section 124D.79 — COMMUNITY AND COMMISSIONER PARTICIPATION IN AMERICAN INDIAN EDUCATION.

Subdivision 1. American Indian community involvement. The commissioner must provide for the maximum involvement of the Tribal Nations Education Committee, parents of American Indian children, secondary students eligible to be served, American Indian language and culture education teachers, American Indian teachers, paraprofessionals, representatives of community groups, and persons knowledgeable in the field of American Indian education, in the formulation of policy and procedures relating to the administration of sections 124D.71 to 124D.82. The commissioner must annually hold a field hearing on Indian education to gather input from American Indian educators, parents, and students on the state of American Indian education in Minnesota. Results of the hearing must be made available to all 11 tribal nations for review and comment.

Subd. 2. Technical assistance. The commissioner shall provide technical assistance to districts, schools and postsecondary institutions for preservice and in-service training for teachers, American Indian education teachers and paraprofessionals specifically designed to implement culturally responsive teaching methods, culturally based curriculum development, testing and testing mechanisms, and the development of materials for American Indian education programs.

Subd. 3. Application for funds. The commissioner shall apply for money which may be available under federal programs for American Indian education, including funds for administration, demonstration projects, training, technical assistance, planning and evaluation.

Subd. 4. Consultation with the Tribal Nations Education Committee. (a) The commissioner shall seek consultation with the Tribal Nations Education Committee on all issues relating to American Indian education including:

(1) administration of the commissioner's duties under sections 124D.71 to 124D.82 and other programs;

(2) administration of other programs for the education of American Indian people, as determined by the commissioner;

(3) awarding of scholarships to eligible American Indian students;

(4) administration of the commissioner's duties regarding awarding of American Indian postsecondary preparation grants to school districts; and

(5) recommendations of education policy changes for American Indians.

(b) Membership in the Tribal Nations Education Committee is the sole discretion of the committee and nothing in this subdivision gives the commissioner authority to dictate committee membership.

History: 1977 c 312 s 8; 1979 c 334 art 3 s 14; 1980 c 609 art 3 s 8,9; 1988 c 718 art 3 s 14; 1993 c 224 art 13 s 48,49; 1998 c 397 art 2 s 152,153,164; art 11 s 3; 1998 c 398 art 5 s 55; 2013 c 116 art 3 s 26,27; 1Sp2015 c 3 art 2 s 54,55



Section 124D.791 — INDIAN EDUCATION DIRECTOR.

Subdivision 1. Appointment. An Indian education director shall be appointed by the commissioner.

Subd. 2. Qualifications. The commissioner shall select the Indian education director on the basis of outstanding professional qualifications and knowledge of American Indian education, culture, practices, and beliefs. The Indian education director serves in the unclassified service. The commissioner may remove the Indian education director for cause. The commissioner is encouraged to seek qualified applicants who are enrolled members of a tribe.

Subd. 3. Compensation. Compensation of the Indian education director shall be established under chapter 15A.

Subd. 4. Duties; powers. The Indian education director shall:

(1) serve as the liaison for the department with the Tribal Nations Education Committee, the 11 tribal communities in Minnesota, the Minnesota Chippewa tribe, and the Minnesota Indian Affairs Council;

(2) evaluate the state of American Indian education in Minnesota;

(3) engage the tribal bodies, community groups, parents of children eligible to be served by American Indian education programs, American Indian administrators and teachers, persons experienced in the training of teachers for American Indian education programs, the tribally controlled schools, and other persons knowledgeable in the field of American Indian education and seek their advice on policies that can improve the quality of American Indian education;

(4) advise the commissioner on American Indian education issues, including:

(i) issues facing American Indian students;

(ii) policies for American Indian education;

(iii) awarding scholarships to eligible American Indian students and in administering the commissioner's duties regarding awarding of American Indian education grants to school districts; and

(iv) administration of the commissioner's duties under sections 124D.71 to 124D.82 and other programs for the education of American Indian people;

(5) propose to the commissioner legislative changes that will improve the quality of American Indian education;

(6) develop a strategic plan and a long-term framework for American Indian education, in conjunction with the Minnesota Indian Affairs Council, that is updated every five years and implemented by the commissioner, with goals to:

(i) increase American Indian student achievement, including increased levels of proficiency and growth on statewide accountability assessments;

(ii) increase the number of American Indian teachers in public schools;

(iii) close the achievement gap between American Indian students and their more advantaged peers;

(iv) increase the statewide graduation rate for American Indian students; and

(v) increase American Indian student placement in postsecondary programs and the workforce; and

(7) keep the American Indian community informed about the work of the department by reporting to the Tribal Nations Education Committee at each committee meeting.

History: 2013 c 116 art 3 s 28; 1Sp2015 c 3 art 2 s 56



Section 124D.81 — AMERICAN INDIAN EDUCATION AID.

Subdivision 1. Procedures. A school district, charter school, or American Indian-controlled tribal contract or grant school enrolling at least 20 American Indian students on October 1 of the previous school year and operating an American Indian education program according to section 124D.74 is eligible for Indian education aid if it meets the requirements of this section. Programs may provide for contracts for the provision of program components by nonsectarian nonpublic, community, tribal, charter, or alternative schools. The commissioner shall prescribe the form and manner of application for aids, and no aid shall be made for a program not complying with the requirements of sections 124D.71 to 124D.82.

Subd. 2. Plans. To qualify for aid, an eligible district, charter school, or tribal contract school must develop and submit a plan for approval by the Indian education director that shall:

(a) Identify the measures to be used to meet the requirements of sections 124D.71 to 124D.82;

(b) Identify the activities, methods and programs to meet the identified educational needs of the children to be enrolled in the program;

(c) Describe how district goals and objectives as well as the objectives of sections 124D.71 to 124D.82 are to be achieved;

(d) Demonstrate that required and elective courses as structured do not have a discriminatory effect within the meaning of section 124D.74, subdivision 5;

(e) Describe how each school program will be organized, staffed, coordinated, and monitored; and

(f) Project expenditures for programs under sections 124D.71 to 124D.82.

Subd. 2a. American Indian education aid. (a) The American Indian education aid for an eligible district or tribal contract school equals the greater of (1) the sum of $20,000 plus the product of $358 times the difference between the number of American Indian students enrolled on October 1 of the previous school year and 20; or (2) if the district or school received a grant under this section for fiscal year 2015, the amount of the grant for fiscal year 2015.

(b) Notwithstanding paragraph (a), the American Indian education aid must not exceed the district or tribal contract school's actual expenditure according to the approved plan under subdivision 2.

Subd. 3. Additional requirements. Each district receiving aid under this section must each year conduct a count of American Indian children in the schools of the district; test for achievement; identify the extent of other educational needs of the children to be enrolled in the American Indian education program; and classify the American Indian children by grade, level of educational attainment, age and achievement. Participating schools must maintain records concerning the needs and achievements of American Indian children served.

Subd. 4. Nondiscrimination; testing. In accordance with recognized professional standards, all testing and evaluation materials and procedures utilized for the identification, testing, assessment, and classification of American Indian children must be selected and administered so as not to be racially or culturally discriminatory and must be valid for the purpose of identifying, testing, assessing, and classifying American Indian children.

Subd. 5. Records. Participating schools and districts must keep records and afford access to them as the commissioner finds necessary to ensure that American Indian education programs are implemented in conformity with sections 124D.71 to 124D.82. Each school district or participating school must keep accurate, detailed, and separate revenue and expenditure accounts for pilot American Indian education programs funded under this section.

Subd. 6. Money from other sources. A district or participating school providing American Indian education programs shall be eligible to receive moneys for these programs from other government agencies and from private sources when the moneys are available.

Subd. 7. Exceptions. Nothing in sections 124D.71 to 124D.82 shall be construed as prohibiting a district or school from implementing an American Indian education program which is not in compliance with sections 124D.71 to 124D.82 if the proposal and plan for that program is not funded pursuant to this section.

History: 1977 c 312 s 10; 1979 c 334 art 3 s 16; 1980 c 609 art 3 s 10-12; 1981 c 358 art 3 s 19; 1983 c 314 art 3 s 12; 1987 c 398 art 3 s 26; 1993 c 224 art 13 s 50; art 14 s 13; 1998 c 397 art 2 s 156-161,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 32; 1Sp2001 c 6 art 2 s 42-46; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 69; 1Sp2015 c 3 art 2 s 57



Section 124D.82 — DISCRIMINATION PROHIBITED.

Nothing in the provisions of sections 124D.71 to 124D.82 shall be construed to violate the provisions of section 123B.30 or chapter 363A. Programs and activities pursuant to sections 124D.71 to 124D.82 shall be deemed to be positive action programs to combat discrimination.

History: 1977 c 312 s 11; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.83 — STATE REVENUE FOR AMERICAN INDIAN TRIBAL CONTRACT OR GRANT SCHOOLS.

Subdivision 1. Authorization. (a) Each year each American Indian-controlled tribal contract or grant school authorized by the United States Code, title 25, section 450f, that is located on a reservation within the state is eligible to receive tribal contract or grant school aid subject to the requirements in paragraphs (b) to (d).

(b) The school must plan, conduct, and administer an education program that complies with the requirements of either this chapter and chapters 120A, 120B, 121A, 122A, 123A, 123B, 125A, 125B, 126C, 127A, 129, and 268A or Code of Federal Regulations, title 25, sections 31.0 to 45.80.

(c) The school must comply with all other state statutes governing independent school districts or their equivalent in the Code of Federal Regulations, title 25.

(d) The state tribal contract or grant school aid must be used to supplement, and not to replace, the money for American Indian education programs provided by the federal government.

Subd. 2. Revenue amount. An American Indian-controlled tribal contract or grant school that is located on a reservation within the state and that complies with the requirements in subdivision 1 is eligible to receive tribal contract or grant school aid. The amount of aid is derived by:

(1) multiplying the formula allowance under section 126C.10, subdivision 2, less $170, times the difference between (i) the resident pupil units as defined in section 126C.05, subdivision 6, in average daily membership, excluding section 126C.05, subdivision 13, and (ii) the number of pupils for the current school year, weighted according to section 126C.05, subdivision 1, receiving benefits under section 123B.42 or 123B.44 or for which the school is receiving reimbursement under section 124D.69;

(2) adding to the result in clause (1) an amount equal to the product of the formula allowance under section 126C.10, subdivision 2, less $300 times the tribal contract compensation revenue pupil units;

(3) subtracting from the result in clause (2) the amount of money allotted to the school by the federal government through Indian School Equalization Program of the Bureau of Indian Affairs, according to Code of Federal Regulations, title 25, part 39, subparts A to E, for the basic program as defined by section 39.11, paragraph (b), for the base rate as applied to kindergarten through twelfth grade, excluding small school adjustments and additional weighting, but not money allotted through subparts F to L for contingency funds, school board training, student training, interim maintenance and minor repair, interim administration cost, prekindergarten, and operation and maintenance, and the amount of money that is received according to section 124D.69;

(4) dividing the result in clause (3) by the sum of the resident pupil units in average daily membership, excluding section 126C.05, subdivision 13, plus the tribal contract compensation revenue pupil units; and

(5) multiplying the sum of the resident pupil units, including section 126C.05, subdivision 13, in average daily membership plus the tribal contract compensation revenue pupil units by the lesser of $3,230 for fiscal years 2016 and 2017 or $1,500 for fiscal year 2018 and later or the result in clause (4).

Subd. 3. Waiver. Notwithstanding subdivision 1, paragraphs (b) and (c), a tribal contract or grant school:

(1) is not subject to the Minnesota Election Law;

(2) has no authority under this section to levy for property taxes, issue and sell bonds, or incur debt; and

(3) may request through its managing tribal organization a recommendation of the commissioner of education, for consideration of the legislature, that a tribal contract or grant school not be subject to specified statutes related to independent school districts.

Subd. 4. Early childhood family education revenue. A school receiving aid under this section may apply annually to the commissioner to receive an early childhood family education grant to provide early childhood family education programs for parents and children who are enrolled or eligible for enrollment in a federally recognized tribe. The grant must be used for programs and services that comply with section 124D.13, except that the school is not required to provide a community education program or establish a community education advisory council. The program must be designed to improve the skills of parents and promote American Indian history, language, and culture. The school must make affirmative efforts to encourage participation by fathers. Admission may not be limited to those enrolled in or eligible for enrollment in a federally recognized tribe.

Subd. 5. Tribal contract pupil units. Pupil units for pupils enrolled in tribal contract schools shall be used only for the purpose of computing tribal contract aid according to this section.

History: 1989 c 329 art 3 s 15; 1990 c 426 art 1 s 16; 1990 c 562 art 3 s 4,5; 1991 c 265 art 3 s 16; 1994 c 647 art 9 s 11; 1996 c 412 art 3 s 30,31; 1Sp1997 c 4 art 2 s 29,30; 1998 c 397 art 2 s 117-120,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 33; 2003 c 130 s 12; 2009 c 96 art 2 s 51; 1Sp2015 c 3 art 2 s 58



Section 124D.855 — SCHOOL SEGREGATION PROHIBITED.

The state, consistent with section 123B.30 and chapter 363A, does not condone separating school children of different socioeconomic, demographic, ethnic, or racial backgrounds into distinct public schools. Instead, the state's interest lies in offering children a diverse and nondiscriminatory educational experience.

History: 1Sp2011 c 11 art 2 s 42



Section 124D.861 — ACHIEVEMENT AND INTEGRATION FOR MINNESOTA.

Subdivision 1. Program to close the academic achievement and opportunity gap; revenue uses. (a) The "Achievement and Integration for Minnesota" program is established to pursue racial and economic integration and increase student academic achievement, create equitable educational opportunities, and reduce academic disparities based on students' diverse racial, ethnic, and economic backgrounds in Minnesota public schools.

(b) For purposes of this section and section 124D.862, "eligible district" means a district required to submit a plan to the commissioner under Minnesota Rules governing school desegregation and integration, or be a member of a multidistrict integration collaborative that files a plan with the commissioner.

(c) Eligible districts must use the revenue under section 124D.862 to pursue academic achievement and racial and economic integration through:

(1) integrated learning environments that give students improved and equitable access to effective and more diverse teachers, prepare all students to be effective citizens, and enhance social cohesion;

(2) policies and curricula and trained instructors, administrators, school counselors, and other advocates to support and enhance integrated learning environments under this section, including through magnet schools, innovative, research-based instruction, differentiated instruction, improved and equitable access to effective and diverse teachers, and targeted interventions to improve achievement; and

(3) rigorous career and college readiness programs and effective and more diverse instructors for underserved student populations, consistent with section 120B.30, subdivision 1; integrated learning environments to increase student academic achievement; cultural fluency, competency, and interaction; graduation and educational attainment rates; and parent involvement.

(d) Consistent with paragraph (c), eligible districts may adopt policies to increase the diversity of district teachers and administrators using the revenue under section 124D.862 for recruitment, retention, and hiring incentives or additional compensation.

Subd. 2. Plan implementation; components. (a) The school board of each eligible district must formally develop and implement a long-term plan under this section. The plan must be incorporated into the district's comprehensive strategic plan under section 120B.11. Plan components may include: innovative and integrated prekindergarten through grade 12 learning environments that offer students school enrollment choices; family engagement initiatives that involve families in their students' academic life and success; professional development opportunities for teachers and administrators focused on improving the academic achievement of all students, including teachers and administrators who are members of populations underrepresented among the licensed teachers or administrators in the district or school and who reflect the diversity of students under section 120B.35, subdivision 3, paragraph (b), clause (2), who are enrolled in the district or school; increased programmatic opportunities and effective and more diverse instructors focused on rigor and college and career readiness for underserved students, including students enrolled in alternative learning centers under section 123A.05, public alternative programs under section 126C.05, subdivision 15, and contract alternative programs under section 124D.69, among other underserved students; or recruitment and retention of teachers and administrators with diverse racial and ethnic backgrounds. The plan must contain goals for:

(1) reducing the disparities in academic achievement and in equitable access to effective and more diverse teachers among all students and specific categories of students under section 120B.35, subdivision 3, paragraph (b), excluding the student categories of gender, disability, and English learners; and

(2) increasing racial and economic diversity and integration in schools and districts.

(b) Among other requirements, an eligible district must implement effective, research-based interventions that include formative assessment practices to reduce the disparities in student academic performance among the specific categories of students as measured by student progress and growth on state reading and math assessments and as aligned with section 120B.11.

(c) Eligible districts must create efficiencies and eliminate duplicative programs and services under this section, which may include forming collaborations or a single, seven-county metropolitan areawide partnership of eligible districts for this purpose.

Subd. 3. Public engagement; progress report and budget process. (a) To receive revenue under section 124D.862, the school board of an eligible district must incorporate school and district plan components under section 120B.11 into the district's comprehensive integration plan.

(b) A school board must hold at least one formal annual hearing to publicly report its progress in realizing the goals identified in its plan. At the hearing, the board must provide the public with longitudinal data demonstrating district and school progress in reducing the disparities in student academic performance among the specified categories of students, in improving students' equitable access to effective and more diverse teachers, and in realizing racial and economic diversity and integration, consistent with the district plan and the measures in paragraph (a). At least 30 days before the formal hearing under this paragraph, the board must post its plan, its preliminary analysis, relevant student performance data, and other longitudinal data on the district's Web site. A district must hold one hearing to meet the hearing requirements of both this section and section 120B.11.

(c) The district must submit a detailed budget to the commissioner by March 15 in the year before it implements its plan. The commissioner must review, and approve or disapprove the district's budget by June 1 of that year.

(d) The longitudinal data required under paragraph (b) must be based on student growth and progress in reading and mathematics, as defined under section 120B.30, subdivision 1, and student performance data and achievement reports from fully adaptive reading and mathematics assessments for grades 3 through 7 beginning in the 2015-2016 school year under section 120B.30, subdivision 1a, and either (i) school enrollment choices, (ii) the number of world language proficiency or high achievement certificates awarded under section 120B.022, subdivision 1a, or the number of state bilingual and multilingual seals issued under section 120B.022, subdivision 1b, or (iii) school safety and students' engagement and connection at school under section 120B.35, subdivision 3, paragraph (d). Additional longitudinal data may be based on: students' progress toward career and college readiness under section 120B.30, subdivision 1; or rigorous coursework completed under section 120B.35, subdivision 3, paragraph (c), clause (2).

Subd. 4. Timeline and implementation. A board must approve its plan and submit it to the department by March 15. If a district that is part of a multidistrict council applies for revenue for a plan, the individual district shall not receive revenue unless it ratifies the plan adopted by the multidistrict council. Each plan has a term of three years. For the 2014-2015 school year, an eligible district under this section must submit its plan to the commissioner for review by March 15, 2014. For the 2013-2014 school year only, an eligible district may continue to implement its current plan until the commissioner approves a new plan under this section.

Subd. 5. Evaluation. The commissioner must evaluate the efficacy of district plans in reducing the disparities in student academic performance among the specified categories of students within the district, improving students' equitable access to effective and diverse teachers, and in realizing racial and economic diversity and integration. The commissioner shall report evaluation results to the kindergarten through grade 12 education committees of the legislature by February 1 of every odd-numbered year.

History: 2013 c 116 art 3 s 29; 2014 c 272 art 1 s 38; 2015 c 21 art 1 s 20; 2016 c 189 art 24 s 19



Section 124D.862 — ACHIEVEMENT AND INTEGRATION REVENUE.

Subdivision 1. Initial achievement and integration revenue. (a) An eligible district's initial achievement and integration revenue equals the lesser of 100.3 percent of the district's expenditures under the budget approved by the commissioner under section 124D.861, subdivision 3, paragraph (c), excluding expenditures used to generate incentive revenue under subdivision 2, or the sum of (1) $350 times the district's adjusted pupil units for that year times the ratio of the district's enrollment of protected students for the previous school year to total enrollment for the previous school year and (2) the greater of zero or 66 percent of the difference between the district's integration revenue for fiscal year 2013 and the district's integration revenue for fiscal year 2014 under clause (1).

(b) In each year, 0.3 percent of each district's initial achievement and integration revenue is transferred to the department for the oversight and accountability activities required under this section and section 124D.861.

Subd. 2. Incentive revenue. An eligible school district's maximum incentive revenue equals $10 per adjusted pupil unit. A district's incentive revenue equals the lesser of the maximum incentive revenue or the district's expenditures for implementing a voluntary plan to reduce racial and economic enrollment disparities through intradistrict and interdistrict activities that have been approved as a part of the district's achievement and integration plan under the budget approved by the commissioner under section 124D.861, subdivision 3, paragraph (c).

Subd. 3. Achievement and integration revenue. Achievement and integration revenue equals the sum of initial achievement and integration revenue and incentive revenue.

Subd. 4. Achievement and integration aid. For fiscal year 2015 and later, a district's achievement and integration aid equals 70 percent of its achievement and integration revenue.

Subd. 5. Achievement and integration levy. A district's achievement and integration levy equals its achievement and integration revenue times 30 percent. For Special School District No. 1, Minneapolis; Independent School District No. 625, St. Paul; and Independent School District No. 709, Duluth, 100 percent of the levy certified under this subdivision is shifted into the prior calendar year for purposes of sections 123B.75, subdivision 5, and 127A.441.

Subd. 6. Revenue uses. (a) At least 80 percent of a district's achievement and integration revenue received under this section must be used for innovative and integrated learning environments, school enrollment choices, family engagement activities, and other approved programs providing direct services to students.

(b) Up to 20 percent of the revenue may be used for professional development and staff development activities and placement services.

(c) No more than ten percent of the total amount of revenue may be spent on administrative services.

Subd. 7. Revenue reserved. Integration revenue received under this section must be reserved and used only for the programs authorized in subdivision 2.

Subd. 8. Commissioner authority to withhold revenue. (a) The commissioner must review the results of each district's integration and achievement plan by August 1 at the end of the third year of implementing the plan and determine if the district met its goals.

(b) If a district met its goals, it may submit a new three-year plan to the commissioner for review.

(c) If a district has not met its goals, the commissioner must:

(1) develop a district improvement plan and timeline, in consultation with the affected district, that identifies strategies and practices designed to meet the district's goals under this section and section 120B.11; and

(2) use up to 20 percent of the district's integration revenue, until the district's goals are reached, to implement the improvement plan.

History: 2013 c 116 art 3 s 30; 2013 c 143 art 3 s 1; 2013 c 144 s 16; 2014 c 312 art 16 s 6,7



Section 124D.87 — ACHIEVEMENT AND INTEGRATION TRANSPORTATION AID.

(a) A district that provides transportation of pupils to and from an interdistrict program for desegregation or integration purposes is eligible for state aid to reimburse the additional costs of transportation during the preceding fiscal year.

(b) A district in the metropolitan area may apply to the commissioner for state aid to reimburse the costs of transporting pupils who are enrolled under section 124D.03 during the preceding fiscal year if the enrollment of the student in the nonresident district contributes to desegregation or integration purposes. The commissioner shall develop the form and manner of applications for state aid, the criteria to be used to determine when transportation is for desegregation or integration purposes, and the accounting procedure to be used to determine excess costs. In determining aid amounts, the commissioner shall consider other revenue received by the district for transportation for desegregation or integration purposes.

History: 1Sp1995 c 3 art 2 s 50; art 16 s 13; 1996 c 412 art 2 s 13; 1998 c 397 art 2 s 88,164; art 11 s 3; 1999 c 241 art 2 s 12; 2000 c 489 art 2 s 11



Section 124D.892 — OFFICE OF DESEGREGATION/INTEGRATION.

Subdivision 1. Establishment. (a) An Office of Desegregation/Integration is established in the Department of Education to coordinate and support activities related to student enrollment, student and staff recruitment and retention, transportation, and interdistrict cooperation among school districts.

(b) At the request of a school district involved in cooperative desegregation/integration efforts, the office shall perform any of the following activities:

(1) assist districts with interdistrict student transfers, including student recruitment, counseling, placement, and transportation;

(2) coordinate and disseminate information about schools and programs;

(3) assist districts with new magnet schools and programs;

(4) assist districts in providing staff development and in-service training; and

(5) coordinate and administer staff exchanges.

(c) The office shall collect data on the efficacy of districts' desegregation/integration efforts and make recommendations based on the data. The office shall periodically consult with the Metropolitan Council to coordinate metropolitan school desegregation/integration efforts with the housing, social, economic, and infrastructure needs of the metropolitan area. The office shall develop a process for resolving students' disputes and grievances about student transfers under a desegregation/integration plan.

Subd. 2. Coordination. The commissioner may request information or assistance from, or contract with, any state or local agency or officer, local unit of government, or recognized expert to assist the commissioner in performing the activities described in subdivision 1.

Subd. 3. MS 2002 [Expired, 1Sp2001 c 6 art 2 s 51]

History: 1994 c 647 art 8 s 2; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 3 s 3; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 13; 2000 c 489 art 3 s 7; 2001 c 7 s 32; 1Sp2001 c 6 art 2 s 50,51; 2003 c 130 s 12



Section 124D.895 — PARENTAL INVOLVEMENT PROGRAMS.

Subdivision 1. Program goals. The department, in consultation with the state curriculum advisory committee, must develop guidelines and model plans for parental involvement programs that will:

(1) engage the interests and talents of parents or guardians in recognizing and meeting the emotional, intellectual, native and English language development, and physical needs of their school-age children;

(2) promote healthy self-concepts among parents or guardians and other family members;

(3) offer parents or guardians a chance to share and learn about educational skills, techniques, and ideas;

(4) provide creative learning experiences for parents or guardians and their school-age children, including involvement from parents or guardians of color;

(5) encourage parents to actively participate in their district's curriculum advisory committee under section 120B.11 in order to assist the school board in improving children's education programs;

(6) encourage parents to help in promoting school desegregation/integration under sections 124D.861 and 124D.862; and

(7) partner with parents in establishing a positive school climate by developing and implementing prevention and intervention programs on prohibited conduct under section 121A.031.

Subd. 2. Plan contents. Model plans for a parental involvement program must include at least the following:

(1) program goals;

(2) means for achieving program goals;

(3) methods for informing parents or guardians, in a timely way, about the program;

(4) strategies for ensuring the full participation of parents or guardians, including those parents or guardians who lack literacy skills or whose native language is not English, including the involvement of parents or guardians of color;

(5) procedures for coordinating the program with kindergarten through grade 12 curriculum, with parental involvement programs currently available in the community, with the world's best workforce under section 120B.11, and with other education facilities located in the community;

(6) strategies for training teachers and other school staff to work effectively with parents and guardians;

(7) procedures for parents or guardians and educators to evaluate and report progress toward program goals; and

(8) a mechanism for convening a local community advisory committee composed primarily of parents or guardians to advise a district on implementing a parental involvement program.

Subd. 3. Plan activities. Activities contained in the model plans must include:

(1) educational opportunities for families that enhance children's learning and native and English language development;

(2) educational programs for parents or guardians on families' educational responsibilities and resources;

(3) the hiring, training, and use of parental involvement liaison workers to coordinate family involvement activities and to foster linguistic and culturally competent communication among families, educators, and students, consistent with the definition of culturally competent under section 120B.30, subdivision 1, paragraph (q);

(4) curriculum materials and assistance in implementing home and community-based learning activities that reinforce and extend classroom instruction and student motivation;

(5) technical assistance, including training to design and carry out family involvement programs;

(6) parent resource centers;

(7) parent training programs and reasonable and necessary expenditures associated with parents' attendance at training sessions;

(8) reports to parents on children's progress;

(9) use of parents as classroom volunteers, or as volunteers in before and after school programs for school-age children, tutors, and aides;

(10) soliciting parents' suggestions in planning, developing, and implementing school programs;

(11) educational programs and opportunities for parents or guardians that are multicultural, multilingual, gender fair, and disability sensitive;

(12) involvement in a district's curriculum advisory committee or a site team under section 120B.11; and

(13) opportunities for parent involvement in developing, implementing, or evaluating school and district desegregation/integration plans under sections 124D.861 and 124D.862.

History: 1990 c 562 art 8 s 34; 1991 c 130 s 37; 1992 c 499 art 8 s 7; 1994 c 647 art 4 s 32,33; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 119,124; 2000 c 254 s 34; 2014 c 160 s 4; 2014 c 272 art 1 s 39; 2014 c 275 art 1 s 19; 2016 c 158 art 1 s 44



Section 124D.8955 — PARENT AND FAMILY INVOLVEMENT POLICY.

(a) In order to promote and support student achievement, a local school board is encouraged to formally adopt and implement a parent and family involvement policy that promotes and supports:

(1) oral and written communication between home and school that is regular, two-way, meaningful, and in families' native language;

(2) parenting skills;

(3) parents and caregivers who play an integral role in assisting student learning and learn about fostering students' academic success and learning at home and school;

(4) welcoming parents in the school and using networks that support families' cultural connections, seeking their support and assistance;

(5) partnerships with parents in the decisions that affect children and families in the schools; and

(6) providing community resources to strengthen schools, families, and student learning, including establishing a safe and supportive school climate by developing and implementing prevention and intervention programs on prohibited conduct under section 121A.031.

(b) A school board that implements a parent and family involvement policy under paragraph (a) must convene an advisory committee composed of an equal number of resident parents who are not district employees and school staff to make recommendations to the board on developing and evaluating the board's parent and family involvement policy. If possible, the advisory committee must represent the diversity of the district. The advisory committee must consider the district's demographic diversity and barriers to parent involvement when developing its recommendations. The advisory committee must recommend to the school board and district or school how programs serving children and adolescents can collaborate on:

(1) understanding child and adolescent development;

(2) encouraging healthy communication between parents and children;

(3) managing students' behavior through positive reinforcement;

(4) establishing expectations for student behavior;

(5) providing media and Internet limits and supervision; and

(6) promoting resilience and reducing risks for children.

The advisory committee must present its recommendations to the board for board consideration.

(c) The board must consider research-based best practices when implementing this policy.

(d) The board periodically must review this policy to determine whether it is aligned with the most current research findings on parent involvement policies and practices and how effective the policy is in supporting increased student achievement.

(e) Nothing in this section obligates a school district to exceed any parent or family involvement requirement under federal law.

History: 2007 c 146 art 2 s 29; 2014 c 160 s 5; 2014 c 272 art 1 s 40



Section 124D.8957 — PREKINDERGARTEN THROUGH GRADE 12 PARENTAL RIGHTS CODED ELSEWHERE.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 30 are codified outside this section. Those sections include many but not all the sections governing parental rights related to topics in prekindergarten through grade 12 education.

Subd. 2. Compulsory instruction. Parental rights related to compulsory instruction, including the right to withdraw a child from school; to receive notice related to transfer of disciplinary records; to excuse a child from school for illnesses, appointments, or religious events; and the right of noncustodial parents to access school records and conferences, among other rights, are governed by section 120A.22.

Subd. 3. Longitudinal data. The parental right to annual summary longitudinal performance and progress data is governed by section 120B.31.

Subd. 4. Antibullying. Parental rights related to school district antibullying policies, including the right to be involved in developing the policies, the right to be notified of incidents of prohibited conduct, and the right to be informed of data practices laws, are governed by section 121A.031.

Subd. 5. Student discipline policies. The parental right to notice in student discipline policies of rights under the Safe and Supportive Minnesota Schools Act is governed by section 121A.0311.

Subd. 6. Early childhood development screening. Parental rights to certain notice requirements related to early childhood development screening and to receive results of early childhood development screening are governed by section 121A.17. The parental right to provide consent before individual screening data may be disclosed to a school district is governed by section 121A.18.

Subd. 7. Chemical abuse. The parental right to be informed of a reported case of chemical abuse by a minor student is governed by section 121A.26.

Subd. 8. Pesticides. The parental right to be notified regarding the use of pesticides at a school is governed by the Janet B. Johnson Parents' Right-to-Know Act under section 121A.30.

Subd. 9. Student dismissal. The parental right to notice and a meeting regarding the removal of a student for more than ten days is governed by section 121A.45.

Subd. 10. Exclusion and expulsion. The parental right to be included in exclusion or expulsion hearing procedures, including access to records, ability to testify and present evidence, and inclusion in the student's readmission plan, is governed by section 121A.47.

Subd. 11. Exclusion and expulsion appeal. The parental right to notice of the right to appeal an exclusion or expulsion decision is governed by section 121A.49.

Subd. 12. Reinstatement after termination of dismissal. The parental right to notice of a student's right to be reinstated after the termination of dismissal is governed by section 121A.54.

Subd. 13. Interdistrict cooperation. The parental right to notice of an informational school board meeting relating to discontinuing interdistrict cooperation is governed by section 123A.32.

Subd. 14. Background checks. The parental right to notice of a school's background check policy for hiring teachers is governed by section 123B.03.

Subd. 15. Textbook fees. The parental right to notice of a school board's policy to charge fees for textbooks lost or destroyed by students is governed by section 123B.37.

Subd. 16. Transportation privileges. The parental right to surrender a student's privilege to receive transportation services from a school district is governed by section 123B.88.

Subd. 17. Nonresident district policies. The parental right to receive notice of: a decision on an application by a student to attend school in a nonresident district; the transportation policies of the nonresident district; and the right to be reimbursed for costs of transportation to the nonresident district's border is governed by section 124D.03.

Subd. 18. Out-of-state districts. Under section 124D.04, the parental rights related to a student attending a nonresident district under section 124D.03 apply to a student attending an out-of-state district.

Subd. 19. Free or reduced-price lunch eligibility. The parental right to opt a child out of disclosing a child's eligibility for free or reduced-price lunch to the Department of Education and the Department of Human Services is governed by section 124D.1115.

Subd. 20. Learning year programs. The parental right to notice of optional learning year programs is governed by section 124D.128.

Subd. 21. English learners programs. Parental rights related to student enrollment in programs for English learners, including notice, withdrawal, and parental involvement, are governed by section 124D.60.

Subd. 22. Charter school transportation. The parental right to receive pupil transportation information from the charter school or school district providing transportation services to a charter school student is governed by section 123B.88.

Subd. 23. Services for children with disabilities. The parental right to be included in determining the appropriate and necessary services for students with disabilities is governed by section 125A.027.

Subd. 24. Data on children with disabilities. The parental right to notice and involvement regarding online reporting of data related to children with disabilities is governed by section 125A.085.

Subd. 25. Special education alternative dispute resolution. Parental rights regarding notice, participation, and due process related to special education alternative dispute resolution procedures are governed by section 125A.091.

Subd. 26. Third-party reimbursement for children with disabilities. The parental right to notice of a school district seeking reimbursement from medical assistance or MinnesotaCare for services rendered to a student with a disability is governed by section 125A.21.

Subd. 27. Services provided to children with disabilities. Parental rights related to services provided to students eligible for Part C services under the Individuals with Disabilities Education Act and the right to receive written materials regarding the implementation of Part C services are governed by sections 125A.42 and 125A.48. The parental right to use mediation to resolve disputes under section 125A.42 is governed by section 125A.43.

Subd. 28. Minnesota State Academies discharge. The parental right to notice of a student's discharge from the Minnesota State Academies is governed by section 125A.68.

Subd. 29. Education records for military children. The parental right to education records under the Interstate Compact on Educational Opportunity for Military Children is governed by section 127A.85.

Subd. 30. Appeal adverse school board decision. The parental right to appeal a school board decision adversely affecting an academic program of an enrolled student is governed by section 129C.10, subdivision 3b.

History: 2016 c 189 art 25 s 37



Section 124D.896 — DESEGREGATION/INTEGRATION AND INCLUSIVE EDUCATION RULES.

(a) The commissioner shall propose rules relating to desegregation/integration and inclusive education, consistent with sections 124D.861 and 124D.862.

(b) In adopting a rule related to school desegregation/integration, the commissioner shall address the need for equal educational opportunities for all students and racial balance as defined by the commissioner.

History: Ex1959 c 71 art 2 s 11; 1965 c 718 s 1; 1969 c 9 s 23,24; 1969 c 288 s 1; 1973 c 492 s 14; 1975 c 162 s 6,7; 1976 c 271 s 21; 1977 c 347 s 19; 1977 c 447 art 7 s 4; 1982 c 424 s 130; 1982 c 548 art 4 s 4,23; 1983 c 258 s 22; 1984 c 640 s 32; 1985 c 248 s 70; 1987 c 178 s 5; 1987 c 398 art 7 s 5; 1989 c 329 art 7 s 2; art 8 s 1; art 9 s 4; 1990 c 375 s 3; 1991 c 265 art 9 s 13; 1993 c 224 art 12 s 2-6; art 14 s 4; 1994 c 647 art 7 s 1; art 8 s 1; 1Sp1995 c 3 art 7 s 1; art 16 s 13; 1996 c 412 art 7 s 1; 1997 c 1 s 1; 1997 c 162 art 2 s 11; 1998 c 397 art 4 s 1,51; art 11 s 3; 1998 c 398 art 5 s 6,7; art 6 s 38; 2000 c 254 s 35,50; 2014 c 272 art 3 s 48



Section 124D.90 — SCHOOL ENRICHMENT PARTNERSHIP PROGRAM.

Subdivision 1. Establishment. The school enrichment partnership program is established. The purpose of the program is to encourage districts to expand the involvement of the private sector in the delivery of academic programs. The program will provide matching state funds for those provided by the private sector.

Subd. 2. Revenue eligibility. A district or group of districts is eligible to receive state aid under this program. Districts may enter into joint agreements to provide programs or make expenditures under this section. The limitations under this subdivision apply to these programs or expenditures as if they were operated by a single district. A district may receive $1 of state aid for each $2 raised from the private sector. The private match must be in the form of cash. Specific types of noncash support may be considered for the private match. State aid is limited to the lesser of $75,000 or $10 per pupil unit per district.

Subd. 3. Revenue management. The use of the state and private funds provided under this section is under the general control of the board. The board may establish, without using state funds or public employees, a separate foundation to directly manage the funds. The private funds must be used to acquire instructional or noninstructional academic materials of a capital nature including, but not limited to, textbooks, globes, maps, and other academic material. The funds shall not be used for salaries or other employee benefits.

Subd. 4. Procedures; report. The commissioner must establish application forms, guidelines, procedures, and timelines for the distribution of state aid. The commissioner may require reporting necessary to evaluate the program. Measures of success will include numbers of partnerships and funds raised; numbers of school foundations formed; and demonstrated linkages of partnerships to improved instructional delivery resulting in increased student learning.

Subd. 5. Results-oriented charter schools. Notwithstanding section 124E.24, paragraph (b), a results-oriented charter school is eligible to participate in the program under this section as if it were a district.

History: 1Sp1995 c 3 art 4 s 16; art 16 s 13; 1998 c 397 art 3 s 68,103; art 11 s 3; 1Sp2015 c 3 art 4 s 10; 2016 c 187 s 1



Section 124D.955 — HEALTHY KIDS AWARDS PROGRAM.

Subdivision 1. Establishment. The healthy kids awards program is established to reward kindergarten through grade 12 schools that implement policies and practices that create opportunities for students to be physically active and make healthy food choices throughout the day. The program seeks to integrate physical activity into nonphysical education classes, recess, and extracurricular activities throughout the day in addition to the physical education received in physical education classes. The program also seeks to integrate nutrition education and healthy food and beverage choices throughout the school environment, including classrooms, cafeteria, vending, school stores, and fund-raising. The program requirements align with the Institute of Medicine's guidelines for school food and beverages.

Subd. 2. Participation by school districts. School districts may submit letters of intent to participate in the healthy kids awards program to the commissioner of education by September 15 of each school year. Schools that report to the commissioner of education and meet the program criteria developed by the commissioner will have a "Healthy Kids Award" indicator placed on the school report card.

History: 2010 c 396 s 8



Section 124D.957 — MINNESOTA YOUTH COUNCIL COMMITTEE.

Subdivision 1. Establishment and membership. The Minnesota Youth Council Committee is established within and under the auspices of the Minnesota Alliance With Youth. The committee consists of four members from each congressional district in Minnesota and four members selected at-large. Members must be selected through an application and interview process conducted by the Minnesota Alliance With Youth. In making its appointments, the Minnesota Alliance With Youth should strive to ensure gender and ethnic diversity in the committee's membership. Members must be between the ages of 13 and 19 and serve two-year terms, except that one-half of the initial members must serve a one-year term. Members may serve a maximum of two terms.

Subd. 2. Duties. The Minnesota Youth Council Committee shall:

(1) provide advice and recommendations to the legislature and the governor on issues affecting youth;

(2) serve as a liaison for youth around the state to the legislature and the governor; and

(3) submit an annual report of the council's activities and goals.

Subd. 3. Partnerships. The Minnesota Youth Council Committee shall partner with nonprofits, the private sector, and educational resources to fulfill its duties.

Subd. 4. Youth Council Committee in the legislature. (a) The Minnesota Youth Council Committee shall meet at least twice each year during the regular session of the legislature.

(b) The committee may:

(1) select introduced bills in the house of representatives and senate for consideration for a public hearing before the committee;

(2) propose youth legislation;

(3) provide advisory opinions to the legislature on bills heard before the committee; and

(4) prepare a youth omnibus bill.

(c) The leaders of the majority and minority parties of the house of representatives and senate shall each appoint one legislator to serve as a legislative liaison to the committee. Leadership of the house of representatives and senate, on rotating years, may appoint a staff member to staff the committee.

History: 2013 c 116 art 8 s 1



Section 124D.96 — WELFARE AND CORRECTIONAL INSTITUTIONS' POLICIES FOR EDUCATIONAL PROGRAMS.

Before July 1 of each year, each welfare and correctional institution which offers an elementary, secondary or vocational educational program shall develop a written policy for its educational program for the next school year. The institutional policy shall specify the educational goals for the institution; instructional plans for implementing these goals; estimated number and grade level of students; number of licensed educational staff; areas of licensure; student to staff ratios; number of supervisory personnel; proposed educational budget; procedures for evaluation of the program; and any other information deemed necessary by the commissioner of education for the evaluation of the educational institutions. The institutions shall submit the policy to the commissioner of education who will review the policy to determine whether the program and personnel employed in the program are adequate to meet the institution's obligation to provide instruction and services in compliance with the Department of Education rules and standards. If necessary, the commissioner shall make recommendations to the institution for changes in its educational program.

History: 1982 c 470 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 124D.98 — LITERACY INCENTIVE AID.

Subdivision 1. Literacy incentive aid. A district's literacy incentive aid equals the sum of the proficiency aid under subdivision 2, and the growth aid under subdivision 3.

Subd. 2. Proficiency aid. The proficiency aid for each school in a district that has submitted to the commissioner its local literacy plan under section 120B.12, subdivision 4a, is equal to the product of the school's proficiency allowance times the number of third grade pupils at the school on October 1 of the previous fiscal year. A school's proficiency allowance is equal to the percentage of students in each building that meet or exceed proficiency on the third grade reading Minnesota Comprehensive Assessment, averaged across the previous three test administrations, times $530.

Subd. 3. Growth aid. The growth aid for each school in a district that has submitted to the commissioner its local literacy plan under section 120B.12, subdivision 4a, is equal to the product of the school's growth allowance times the number of fourth grade pupils enrolled at the school on October 1 of the previous fiscal year. A school's growth allowance is equal to the percentage of students at that school making medium or high growth, under section 120B.299, on the fourth grade reading Minnesota Comprehensive Assessment, averaged across the previous three test administrations, times $530.

History: 1Sp2011 c 11 art 2 s 43; 2012 c 239 art 2 s 16,17; 1Sp2015 c 3 art 2 s 59






Chapter 124E — CHARTER SCHOOLS

Section 124E.01 — PURPOSE AND APPLICABILITY.

Subdivision 1. Purposes. The primary purpose of charter schools is to improve all pupil learning and all student achievement. Additional purposes include to:

(1) increase learning opportunities for all pupils;

(2) encourage the use of different and innovative teaching methods;

(3) measure learning outcomes and create different and innovative forms of measuring outcomes;

(4) establish new forms of accountability for schools; or

(5) create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the school site.

Subd. 2. Applicability. This chapter applies only to charter schools formed and operated under this chapter.

History: 1991 c 265 art 9 s 3; 1Sp1995 c 3 art 9 s 2; 1998 c 397 art 2 s 164; 2009 c 96 art 2 s 41; 2013 c 116 art 4 s 1; 2014 c 272 art 3 s 33; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 1



Section 124E.02 — DEFINITIONS.

(a) For purposes of this chapter, the terms defined in this section have the meanings given them.

(b) "Affidavit" means a written statement the authorizer submits to the commissioner for approval to establish a charter school under section 124E.06, subdivision 4, attesting to its review and approval process before chartering a school.

(c) "Affiliate" means a person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(d) "Control" means the ability to affect the management, operations, or policy actions or decisions of a person, whether by owning voting securities, by contract, or otherwise.

(e) "Immediate family" means an individual whose relationship by blood, marriage, adoption, or partnership is no more remote than first cousin.

(f) "Person" means an individual or entity of any kind.

(g) "Related party" means an affiliate or immediate relative of the other interested party, an affiliate of an immediate relative who is the other interested party, or an immediate relative of an affiliate who is the other interested party.

(h) For purposes of this chapter, the terms defined in section 120A.05 have the same meanings.

History: 1Sp2001 c 6 art 2 s 25; 2007 c 146 art 2 s 24,47; 2009 c 96 art 2 s 41; 1Sp2011 c 11 art 2 s 29; 1Sp2015 c 3 art 4 s 2,10; 2016 c 189 art 26 s 2



Section 124E.03 — APPLICABLE LAW.

Subdivision 1. Public status; exemption from statutes and rules. A charter school is a public school and is part of the state's system of public education. A charter school is exempt from all statutes and rules applicable to a school, school board, or school district unless a statute or rule is made specifically applicable to a charter school or is included in this chapter.

Subd. 2. Certain federal, state, and local requirements. (a) A charter school shall meet all federal, state, and local health and safety requirements applicable to school districts.

(b) A school must comply with statewide accountability requirements governing standards and assessments in chapter 120B.

(c) A charter school must comply with the Minnesota Public School Fee Law, sections 123B.34 to 123B.39.

(d) A charter school is a district for the purposes of tort liability under chapter 466.

(e) A charter school must comply with the Pledge of Allegiance requirement under section 121A.11, subdivision 3.

(f) A charter school and charter school board of directors must comply with chapter 181 governing requirements for employment.

(g) A charter school must comply with continuing truant notification under section 260A.03.

(h) A charter school must develop and implement a teacher evaluation and peer review process under section 122A.40, subdivision 8, paragraph (b), clauses (2) to (13). The teacher evaluation process in this paragraph does not create any additional employment rights for teachers.

(i) A charter school must adopt a policy, plan, budget, and process, consistent with section 120B.11, to review curriculum, instruction, and student achievement and strive for the world's best workforce.

Subd. 3. Pupils with a disability. A charter school must comply with sections 125A.02, 125A.03 to 125A.24, 125A.65, and 125A.75 and rules relating to the education of pupils with a disability as though it were a district. A charter school enrolling prekindergarten pupils with a disability under section 124E.11, paragraph (h), must comply with sections 125A.259 to 125A.48 and rules relating to the Interagency Early Intervention System as though it were a school district.

Subd. 4. Students' rights and related law. (a) A charter school must release a student for religious instruction, consistent with section 120A.22, subdivision 12, clause (3).

(b) A charter school must comply with chapter 363A governing the Minnesota Human Rights Act and section 121A.04 governing student athletics and sex discrimination in schools.

(c) A charter school must comply with section 121A.031 governing policies on bullying.

Subd. 5. Records and data requirements. (a) A charter school must comply with chapter 13 governing government data; and sections 121A.75 governing access to juvenile justice records, and 260B.171, subdivisions 3 and 5, governing juvenile justice records.

(b) A charter school must comply with section 120A.22, subdivision 7, governing the transfer of students' educational records and sections 138.163 and 138.17 governing the management of local records.

Subd. 5a. Open meetings. A charter school must comply with chapter 13D governing open meetings.

Subd. 6. Length of school year. A charter school must provide instruction each year for at least the number of hours required by section 120A.41. It may provide instruction throughout the year under sections 124D.12 to 124D.127 or 124D.128 governing learning year programs.

Subd. 7. Additional program-specific requirements. (a) A charter school offering online courses or programs must comply with section 124D.095 governing online learning.

(b) A charter school that provides early childhood health and developmental screening must comply with sections 121A.16 to 121A.19 governing early childhood screening.

(c) A charter school that provides school-sponsored youth athletic activities must comply with section 121A.38 governing policies on concussions.

History: 1991 c 265 art 3 s 38; art 9 s 3; 1993 c 224 art 9 s 7; 1Sp1995 c 3 art 9 s 2; 1998 c 397 art 2 s 5,6,10,11,164; art 11 s 3; 2002 c 352 s 10; 2003 c 120 s 3; 1Sp2003 c 9 art 12 s 10; 2009 c 96 art 2 s 41; 2010 c 346 art 1 s 3; 2011 c 90 s 3; 2012 c 239 art 2 s 12; 2013 c 116 art 4 s 1; 2014 c 160 s 3; 2014 c 272 art 3 s 38; 1Sp2015 c 3 art 4 s 4,5,10; 2016 c 189 art 26 s 3



Section 124E.05 — AUTHORIZERS.

Subdivision 1. Eligible authorizers. (a) The organizations in this subdivision may authorize one or more charter schools.

(b) A school board, intermediate school district school board, or education district organized under sections 123A.15 to 123A.19 may authorize a charter school.

(c) A charitable organization under section 501(c)(3) of the Internal Revenue Code of 1986 may authorize a charter school, if the organization:

(1) is registered with the attorney general's office;

(2) is incorporated in the state of Minnesota and has been operating continuously for at least five years but does not operate a charter school; and

(3) is not:

(i) a nonpublic sectarian or religious institution;

(ii) any person other than a natural person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the nonpublic sectarian or religious institution; or

(iii) any other charitable organization under this paragraph that in the federal IRS Form 1023, Part IV, describes activities indicating a religious purpose.

(d) A Minnesota private college that grants two- or four-year degrees and is registered with the Minnesota Office of Higher Education under chapter 136A may authorize a charter school, notwithstanding paragraph (c).

(e) A state college or university governed by the Board of Trustees of the Minnesota State Colleges and Universities may authorize a charter school.

(f) The University of Minnesota may authorize a charter school.

(g) A nonprofit corporation subject to chapter 317A, described in section 317A.905 and exempt from federal income tax under section 501(c)(6) of the Internal Revenue Code of 1986, may authorize one or more charter schools if the charter school has operated for at least three years under a different authorizer and if the nonprofit corporation has existed for at least 25 years.

(h) A single-purpose authorizer formed as a charitable, nonsectarian organization under section 501(c)(3) of the Internal Revenue Code of 1986 and incorporated in the state of Minnesota under chapter 317A as a corporation with no members or under section 322B.975 or 322C.1101 as a nonprofit limited liability company for the sole purpose of chartering schools may authorize a charter school. An eligible organization interested in being approved as an authorizer under this paragraph must submit a proposal to the commissioner that includes the provisions of subdivision 3 and a five-year financial plan. A single-purpose authorizer under this paragraph shall consider and approve charter school applications using the criteria under section 124E.06 and shall not limit the applications it solicits, considers, or approves to any single curriculum, learning program, or method.

Subd. 2. Requirements for authorizers. The authorizer must participate in department-approved training.

Subd. 3. Application process. (a) An eligible authorizer under this section must apply to the commissioner for approval as an authorizer before submitting any affidavit to the commissioner to charter a school. The application for approval as a charter school authorizer must show the applicant's ability to implement the procedures and satisfy the criteria for chartering a school under this chapter. The commissioner must approve or disapprove the application within 45 business days of the deadline for that application period. If the commissioner disapproves the application, the commissioner must notify the applicant of the specific deficiencies in writing and the applicant then has 20 business days to address the deficiencies to the commissioner's satisfaction. After the 20 business days expire, the commissioner has 15 business days to make a final decision to approve or disapprove the application. Failing to address the deficiencies to the commissioner's satisfaction makes an applicant ineligible to be an authorizer. The commissioner, in establishing criteria to approve an authorizer, consistent with subdivision 4, must consider the applicant's:

(1) infrastructure and capacity to serve as an authorizer;

(2) application criteria and process;

(3) contracting process;

(4) ongoing oversight and evaluation processes; and

(5) renewal criteria and processes.

(b) A disapproved applicant under this section may resubmit an application during a future application period.

Subd. 4. Application content. (a) To be approved as an authorizer, an applicant must include in its application to the commissioner at least the following:

(1) how the organization carries out its mission by chartering schools;

(2) a description of the capacity of the organization to serve as an authorizer, including the positions allocated to authorizing duties, the qualifications for those positions, the full-time equivalencies of those positions, and the financial resources available to fund the positions;

(3) the application and review process the authorizer uses to decide whether to grant charters;

(4) the type of contract it arranges with the schools it charters to meet the provisions of section 124E.10;

(5) the process for overseeing the school, consistent with clause (4), to ensure that the schools chartered comply with applicable law and rules and the contract;

(6) the criteria and process the authorizer uses to approve applications adding grades or sites under section 124E.06, subdivision 5;

(7) the process for renewing or terminating the school's charter based on evidence showing the academic, organizational, and financial competency of the school, including its success in increasing student achievement and meeting the goals of the charter school agreement; and

(8) an assurance specifying that the organization is committed to serving as an authorizer for the full five-year term.

(b) Notwithstanding paragraph (a), an authorizer that is a school district may satisfy the requirements of paragraph (a), clauses (1) and (2), and any requirement governing a conflict of interest between an authorizer and its charter schools or ongoing evaluation or continuing education of an administrator or other professional support staff by submitting to the commissioner a written promise to comply with the requirements.

[See Note.]

Subd. 5. Review by commissioner. (a) The commissioner shall review an authorizer's performance every five years in a manner and form determined by the commissioner, subject to paragraphs (b) and (c), and may review an authorizer's performance more frequently at the commissioner's own initiative or at the request of a charter school operator, charter school board member, or other interested party. The commissioner, after completing the review, shall transmit a report with findings to the authorizer.

(b) Consistent with this subdivision, the commissioner must:

(1) use criteria appropriate to the authorizer and the schools it charters to review the authorizer's performance; and

(2) consult with authorizers, charter school operators, and other charter school stakeholders in developing review criteria under this paragraph.

(c) The commissioner's form must use existing department data on the authorizer to minimize duplicate reporting to the extent practicable. When reviewing an authorizer's performance under this subdivision, the commissioner must not:

(1) fail to credit;

(2) withhold points; or

(3) otherwise penalize an authorizer for failing to charter additional schools or for the absence of complaints against the authorizer's current portfolio of charter schools.

Subd. 6. Corrective action. (a) If, consistent with this chapter, the commissioner finds that an authorizer has not met the requirements of this chapter, the commissioner may subject the authorizer to corrective action, which may include terminating the contract with the charter school board of directors of a school it chartered. The commissioner must notify the authorizer in writing of any findings that may subject the authorizer to corrective action and the authorizer then has 15 business days to request an informal hearing before the commissioner takes corrective action. If the commissioner terminates a contract between an authorizer and a charter school under this paragraph, the commissioner may assist the charter school in acquiring a new authorizer.

(b) The commissioner may at any time take corrective action against an authorizer, including terminating an authorizer's ability to charter a school for:

(1) failing to demonstrate the criteria under subdivision 3 under which the commissioner approved the authorizer;

(2) violating a term of the chartering contract between the authorizer and the charter school board of directors;

(3) unsatisfactory performance as an approved authorizer; or

(4) any good cause shown that gives the commissioner a legally sufficient reason to take corrective action against an authorizer.

Subd. 7. Withdrawal. If the governing board of an approved authorizer votes to withdraw as an approved authorizer for a reason unrelated to any cause under section 124E.10, subdivision 4, the authorizer must notify all its chartered schools and the commissioner in writing by March 1 of its intent to withdraw as an authorizer on June 30 in the next calendar year, regardless of when the authorizer's five-year term of approval ends. The commissioner may approve the transfer of a charter school to a new authorizer under section 124E.10, subdivision 5.

Subd. 8. Reports. By September 30 of each year, an authorizer shall submit to the commissioner a statement of income and expenditures related to chartering activities during the previous school year ending June 30. The authorizer must transmit a copy of the statement to all schools it charters.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 3; 1994 c 647 art 9 s 1; 1Sp1995 c 3 art 9 s 2; 1Sp1997 c 4 art 5 s 5; 1997 c 397 art 2 s 164; 1998 c 398 art 5 s 3; 1999 c 241 art 5 s 7; 2000 c 489 art 6 s 18; 1Sp2003 c 9 art 2 s 22; 2005 c 107 art 2 s 60; 2009 c 96 art 2 s 41; 2010 c 382 s 24; 2011 c 27 s 2; 1Sp2011 c 11 art 2 s 29; 2012 c 239 art 2 s 9; 2013 c 116 art 4 s 1; 2013 c 144 s 22; 2014 c 272 art 3 s 33; 1Sp2015 c 3 art 4 s 2,10; 2016 c 135 art 4 s 7; 2016 c 189 art 26 s 4; art 28 s 1-4

NOTE: Subdivision 4, clause (2), was also amended in part by Laws 2016, chapter 189, article 26, section 4, to read as follows:

"(2) the organization's capacity to serve as an authorizer, including the personnel who perform the authorizing duties, their qualifications, the amount of time they are assigned this responsibility, and the financial resources the organization allocates to this responsibility;"



Section 124E.06 — FORMING A SCHOOL.

Subdivision 1. Individuals eligible to organize. (a) An authorizer, after receiving an application from a charter school developer, may charter either a licensed teacher under section 122A.18, subdivision 1, or a group of individuals that includes one or more licensed teachers under section 122A.18, subdivision 1, to operate a school subject to the commissioner's approval of the authorizer's affidavit under subdivision 4.

(b) "Application" under this section means the charter school business plan a charter school developer submits to an authorizer for approval to establish a charter school. This application must include:

(1) the school developer's:

(i) mission statement;

(ii) school purposes;

(iii) program design;

(iv) financial plan;

(v) governance and management structure; and

(vi) background and experience;

(2) any other information the authorizer requests; and

(3) a "statement of assurances" of legal compliance prescribed by the commissioner.

(c) An authorizer shall not approve an application submitted by a charter school developer under paragraph (a) if the application does not comply with subdivision 3, paragraph (e), and section 124E.01, subdivision 1. The commissioner shall not approve an affidavit submitted by an authorizer under subdivision 4 if the affidavit does not comply with subdivision 3, paragraph (e), and section 124E.01, subdivision 1.

Subd. 2. Nonprofit corporation. (a) The school must be organized and operated as a nonprofit corporation under chapter 317A and the provisions of that chapter shall apply to the school except as provided in this chapter.

The operators authorized to organize and operate a school must incorporate as a nonprofit corporation before entering into a contract or other agreement for professional or other services, goods, or facilities.

(b) Notwithstanding sections 465.717 and 465.719, a school district, subject to this chapter, may create a corporation for the purpose of establishing a charter school.

Subd. 3. Requirements. (a) The primary focus of a charter school must be to provide a comprehensive program of instruction for at least one grade or age group from ages five through 18 years. A charter school may provide instruction to people older than 18 years of age.

(b) A charter school may offer a free or fee-based preschool or prekindergarten that meets high-quality early learning instructional program standards aligned with Minnesota's early learning standards for children. The hours a student is enrolled in a fee-based prekindergarten program do not generate pupil units under section 126C.05 and must not be used to calculate general education revenue under section 126C.10.

(c) A charter school must be nonsectarian in its programs, admission policies, employment practices, and all other operations. An authorizer may not authorize a charter school or program that is affiliated with a nonpublic sectarian school or a religious institution.

(d) A charter school must not be used to provide education or generate revenue for home-schooled students. This paragraph does not apply to shared time aid under section 126C.19.

(e) This chapter does not provide a means to keep open a school that a school board decides to close. However, a school board may endorse or authorize establishing a charter school to replace the school the board decided to close. Applicants seeking a charter under this circumstance must demonstrate to the authorizer that the charter sought is substantially different in purpose and program from the school the board closed and that the proposed charter satisfies the requirements of section 124E.01, subdivision 1. If the school board that closed the school authorizes the charter, it must document in its affidavit to the commissioner that the charter is substantially different in program and purpose from the school it closed.

(f) A school authorized by a school board may be located in any district, unless the school board of the district of the proposed location disapproves the location by written resolution.

(g) Except as provided in paragraph (b), a charter school may not charge tuition.

(h) The authorizer may prevent an approved charter school from opening for operation if, among other grounds, the charter school violates this chapter or does not meet the ready-to-open standards that are part of (1) the authorizer's oversight and evaluation process or (2) stipulated in the charter school contract.

Subd. 4. Authorizer's affidavit; approval process. (a) Before an operator may establish and operate a school, the authorizer must file an affidavit with the commissioner stating its intent to charter a school. An authorizer must file a separate affidavit for each school it intends to charter. An authorizer must file an affidavit at least 14 months before July 1 of the year the new charter school plans to serve students. The affidavit must state:

(1) the terms and conditions under which the authorizer would charter a school; and

(2) how the authorizer intends to oversee:

(i) the fiscal and student performance of the charter school; and

(ii) compliance with the terms of the written contract between the authorizer and the charter school board of directors under section 124E.10, subdivision 1.

(b) The commissioner must approve or disapprove the authorizer's affidavit within 60 business days of receiving the affidavit. If the commissioner disapproves the affidavit, the commissioner shall notify the authorizer of the deficiencies in the affidavit and the authorizer then has 20 business days to address the deficiencies. The commissioner must notify the authorizer of the commissioner's final approval or final disapproval within 15 business days after receiving the authorizer's response to the deficiencies in the affidavit. If the authorizer does not address deficiencies to the commissioner's satisfaction, the commissioner's disapproval is final. An authorizer who fails to obtain the commissioner's approval is precluded from chartering the school that is the subject of this affidavit.

Subd. 5. Adding grades or sites. (a) A charter school may apply to the authorizer to amend the school charter to add grades or primary enrollment sites beyond those defined in the original affidavit approved by the commissioner. After approving the school's application, the authorizer shall submit a supplemental affidavit in the form and manner prescribed by the commissioner. The authorizer must file a supplemental affidavit to the commissioner by October 1 to be eligible to add grades or sites in the next school year. The supplemental affidavit must document to the authorizer's satisfaction:

(1) the need for the additional grades or sites with supporting long-range enrollment projections;

(2) a longitudinal record of student academic performance and growth on statewide assessments under chapter 120B or on other academic assessments that measure longitudinal student performance and growth approved by the charter school's board of directors and agreed upon with the authorizer;

(3) a history of sound school finances and a plan to add grades or sites that sustains the school's finances; and

(4) board capacity to administer and manage the additional grades or sites.

(b) The commissioner shall have 30 business days to review and comment on the supplemental affidavit. The commissioner shall notify the authorizer in writing of any deficiencies in the supplemental affidavit and the authorizer then has 20 business days to address any deficiencies in the supplemental affidavit to the commissioner's satisfaction. The commissioner must notify the authorizer of final approval or final disapproval within 15 business days after receiving the authorizer's response to the deficiencies in the affidavit. The school may not add grades or sites until the commissioner has approved the supplemental affidavit. The commissioner's approval or disapproval of a supplemental affidavit is final.

Subd. 6. Conversion of existing schools. A board of an independent or special school district may convert one or more of its existing schools to charter schools under this chapter if 60 percent of the full-time teachers at the school sign a petition seeking conversion. The conversion must occur at the beginning of an academic year.

Subd. 7. Merger. (a) Two or more charter schools may merge under chapter 317A. The effective date of a merger must be July 1. The merged school must continue under the identity of one of the merging schools. The authorizer and the merged school must execute a new charter contract under section 124E.10, subdivision 1, by July 1. The authorizer must submit to the commissioner a copy of the new signed charter contract within ten business days of executing the contract.

(b) Each merging school must submit a separate year-end report for the previous fiscal year for that school only. After the final fiscal year of the premerger schools is closed out, each of those schools must transfer the fund balances and debts to the merged school.

(c) For its first year of operation, the merged school is eligible to receive aid from programs requiring approved applications equal to the sum of the aid of all of the merging schools. For aids based on prior year data, the merged school is eligible to receive aid for its first year of operation based on the combined data of all of the merging schools.

History: 1991 c 265 art 9 s 3; 1992 c 499 art 12 s 1; 1993 c 224 art 9 s 2,4,5,7; 1Sp1995 c 3 art 9 s 2; 1Sp1997 c 4 art 5 s 6; 1998 c 397 art 2 s 2,3,6,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 8,9; 1Sp2001 c 6 art 2 s 21,23; 1Sp2003 c 9 art 2 s 23; 1Sp2005 c 5 art 2 s 59; 2007 c 146 art 2 s 23; 2009 c 96 art 2 s 41; 2010 c 382 s 25; 1Sp2011 c 11 art 2 s 29; 2012 c 239 art 1 s 20; 2013 c 116 art 4 s 1; 2014 c 272 art 3 s 35,38; 1Sp2015 c 3 art 4 s 1,3,4,7,10; 2016 c 189 art 26 s 5



Section 124E.07 — BOARD OF DIRECTORS.

Subdivision 1. Initial board of directors. Before entering into a contract or other agreement for professional or other services, goods, or facilities, the operators authorized to organize and operate a school must establish a board of directors composed of at least five members who are not related parties. The initial board continues to serve until a timely election for members of the ongoing charter school board of directors is held according to the school's articles and bylaws under subdivision 4.

Subd. 2. Ongoing board of directors. The ongoing board must be elected before the school completes its third year of operation. Board elections must be held during the school year but may not be conducted on days when the school is closed.

Subd. 3. Membership criteria. (a) The ongoing charter school board of directors shall have at least five nonrelated members and include: (1) at least one licensed teacher who is employed as a teacher at the school or provides instruction under contract between the charter school and a cooperative; (2) at least one parent or legal guardian of a student enrolled in the charter school who is not an employee of the charter school; and (3) at least one interested community member who resides in Minnesota, is not employed by the charter school, and does not have a child enrolled in the school. The board structure may include a majority of teachers under this paragraph or parents or community members, or it may have no clear majority. The chief financial officer and the chief administrator may only serve as ex-officio nonvoting board members. No charter school employees shall serve on the board other than teachers under clause (1). Contractors providing facilities, goods, or services to a charter school shall not serve on the board of directors of the charter school.

(b) An individual is prohibited from serving as a member of the charter school board of directors if: (1) the individual, an immediate family member, or the individual's partner is a full or part owner or principal with a for-profit or nonprofit entity or independent contractor with whom the charter school contracts, directly or indirectly, for professional services, goods, or facilities; or (2) an immediate family member is an employee of the school. An individual may serve as a member of the board of directors if no conflict of interest exists under this paragraph, consistent with this section.

(c) A violation of paragraph (b) renders a contract voidable at the option of the commissioner or the charter school board of directors. A member of a charter school board of directors who violates paragraph (b) is individually liable to the charter school for any damage caused by the violation.

(d) Any employee, agent, or board member of the authorizer who participates in initially reviewing, approving, overseeing, evaluating, renewing, or not renewing the charter school is ineligible to serve on the board of directors of a school chartered by that authorizer.

Subd. 4. Board structure. Board bylaws shall outline the process and procedures for changing the board's governance structure, consistent with chapter 317A. A board may change its governance structure only:

(1) by a majority vote of the board of directors and a majority vote of the licensed teachers employed by the school as teachers, including licensed teachers providing instruction under a contract between the school and a cooperative; and

(2) with the authorizer's approval.

Any change in board governance structure must conform with the board composition established under this section.

Subd. 5. Eligible voters. Staff members employed at the school, including teachers providing instruction under a contract with a cooperative, members of the board of directors, and all parents or legal guardians of children enrolled in the school are the voters eligible to elect the members of the school's board of directors. A charter school must notify eligible voters of the school board election dates at least 30 days before the election.

Subd. 6. Duties. The board of directors also shall decide and is responsible for policy matters related to operating the school, including budgeting, curriculum programming, personnel, and operating procedures. The board shall adopt a nepotism policy. The board shall adopt personnel evaluation policies and practices that, at a minimum:

(1) carry out the school's mission and goals;

(2) evaluate how charter contract goals and commitments are executed;

(3) evaluate student achievement, postsecondary and workforce readiness, and student engagement and connection goals;

(4) establish a teacher evaluation process under section 124E.03, subdivision 2, paragraph (h); and

(5) provide professional development related to the individual's job responsibilities.

Subd. 7. Training. Every charter school board member shall attend annual training throughout the member's term. All new board members shall attend initial training on the board's role and responsibilities, employment policies and practices, and financial management. A new board member who does not begin the required initial training within six months after being seated and complete that training within 12 months after being seated is automatically ineligible to continue to serve as a board member. The school shall include in its annual report the training each board member attended during the previous year.

Subd. 8. Meetings and information. (a) Board of director meetings must comply with chapter 13D governing open meetings.

(b) A charter school shall publish and maintain on the school's official Web site: (1) the meeting minutes of the board of directors and of members and committees having board-delegated authority, for at least 365 days from the date of publication; (2) directory information for the board of directors and for the members of committees having board-delegated authority; and (3) identifying and contact information for the school's authorizer.

(c) A charter school must include identifying and contact information for the school's authorizer in other school materials it makes available to the public.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 4; 1Sp1995 c 3 art 9 s 2; 1998 c 397 art 2 s 2,164; 1999 c 241 art 5 s 8; 1Sp2001 c 6 art 2 s 20,21; 2009 c 96 art 2 s 41; 1Sp2011 c 11 art 2 s 29; 2012 c 239 art 2 s 10; 2013 c 116 art 4 s 1; 2015 c 21 art 1 s 18; 1Sp2015 c 3 art 4 s 3,10; 2016 c 189 art 26 s 6



Section 124E.08 — CHARTER SCHOOL AND SCHOOL DISTRICT COLLABORATION.

(a) A charter school board may voluntarily enter into a two-year, renewable collaboration agreement with a school district in which the charter school is geographically located to enhance the achievement of the students in the district and the students in the charter school.

A school district does not need to be either an approved authorizer or the authorizer of the charter school to enter into a collaboration agreement under this section.

A charter school authorizer is prohibited from requiring a collaboration agreement as a condition of entering into or renewing a charter contract as defined in section 124E.10, subdivision 1.

(b) The collaboration agreement may include, but is not limited to, collaboration regarding facilities, transportation, training, student achievement, assessments, mutual performance standards, and other areas of mutual agreement.

(c) For purposes of student assessment and reporting to the state under section 120B.36, the school district may include the academic performance of the students of a collaborative charter school site under paragraph (a).

Districts, authorizers, or charter schools entering into a collaborative agreement are equally and collectively subject to the same state and federal accountability measures for student achievement, school performance outcomes, and school improvement strategies. The collaborative agreement and all accountability measures must be posted on the district, charter school, and authorizer Web sites.

(d) Nothing in this section or in the collaboration agreement may impact in any way the authority or autonomy of the charter school.

(e) Nothing in this section or in the collaboration agreement shall cause the state to pay twice for the same student, service, or facility or otherwise impact state funding or payment to the school district or the charter school.

History: 2012 c 239 art 2 s 15; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 7



Section 124E.09 — EXTENT OF SPECIFIC LEGAL AUTHORITY.

(a) The board of directors of a charter school may sue and be sued.

(b) The board may not levy taxes or issue bonds.

(c) The commissioner, an authorizer, members of the board of an authorizer in their official capacity, and employees of an authorizer are immune from civil or criminal liability with respect to all activities related to a charter school they approve or authorize. The board of directors shall obtain at least the amount of and types of insurance up to the applicable tort liability limits under chapter 466. The charter school board must submit a copy of the insurance policy to its authorizer before starting operations. The charter school board must submit changes in its insurance carrier or policy to its authorizer within 20 business days of the change.

(d) Notwithstanding section 3.736, the charter school shall assume full liability for its activities and indemnify and hold harmless the authorizer and its officers, agents, and employees from any suit, claim, or liability arising from any operation of the charter school and the commissioner and department officers, agents, and employees. A charter school is not required to indemnify or hold harmless a state employee if the state would not be required to indemnify and hold the employee harmless under section 3.736, subdivision 9.

History: 1991 c 265 art 9 s 3; 1Sp1995 c 3 art 9 s 2; 1998 c 397 art 2 s 21,164; art 11 s 3; 1998 c 398 art 5 s 55; 2009 c 96 art 2 s 41; 2010 c 382 s 29; 1Sp2011 c 11 art 2 s 29; 2013 c 116 art 4 s 1; 1Sp2015 c 3 art 4 s 10



Section 124E.10 — CHARTER CONTRACT.

Subdivision 1. Contents. (a) To authorize a charter school, the authorizer and the charter school board of directors must sign a written contract within 45 business days of the commissioner's approval of the authorizer's affidavit. The authorizer shall submit a copy of the charter contract to the commissioner within ten business days after the contract is signed by the contracting parties. The contract must include at least the following:

(1) a declaration that the charter school will carry out the primary purpose in section 124E.01, subdivision 1, and indicate how the school will report its implementation of the primary purpose to its authorizer;

(2) a declaration of the additional purpose or purposes in section 124E.01, subdivision 1, that the school intends to carry out and indicate how the school will report its implementation of those purposes to its authorizer;

(3) a description of the school program and the specific academic and nonacademic outcomes that pupils must achieve;

(4) a statement of admission policies and procedures;

(5) a school governance, management, and administration plan;

(6) signed agreements from charter school board members to comply with the federal and state laws governing organizational, programmatic, and financial requirements applicable to charter schools;

(7) the criteria, processes, and procedures the authorizer will use to monitor and evaluate the fiscal, operational, and academic performance, consistent with subdivision 3, paragraphs (a) and (b);

(8) for contract renewal, the formal written performance evaluation that is a prerequisite for reviewing a charter contract under subdivision 3;

(9) types and amounts of insurance liability coverage the charter school must obtain, consistent with section 124E.03, subdivision 2, paragraph (d);

(10) consistent with section 124E.09, paragraph (d), a provision to indemnify and hold harmless from any suit, claim, or liability arising from any charter school operation:

(i) the authorizer and its officers, agents, and employees; and

(ii) notwithstanding section 3.736, the commissioner and department officers, agents, and employees;

(11) the term of the contract, which, for an initial contract, may be up to five years plus a preoperational planning period, or for a renewed contract or a contract with a new authorizer after a transfer of authorizers, may be up to five years, if warranted by the school's academic, financial, and operational performance;

(12) how the charter school board of directors or the charter school operators will provide special instruction and services for children with a disability under sections 125A.03 to 125A.24, and 125A.65, and a description of the financial parameters within which the charter school will provide the special instruction and services to children with a disability;

(13) the specific conditions for contract renewal that identify the performance of all students under the primary purpose of section 124E.01, subdivision 1, as the most important factor in determining whether to renew the contract; and

(14) the additional purposes under section 124E.01, subdivision 1, and related performance obligations under clause (7) contained in the charter contract as additional factors in determining whether to renew the contract.

(b) In addition to the requirements of paragraph (a), the charter contract must contain the plan for an orderly closing of the school under chapter 317A, that establishes the responsibilities of the school board of directors and the authorizer, whether the closure is a termination for cause, a voluntary termination, or a nonrenewal of the contract. The plan must establish who is responsible for:

(1) notifying the commissioner, school district in which the charter school is located, and parents of enrolled students about the closure;

(2) providing parents of enrolled students information and assistance to enable the student to re-enroll in another school;

(3) transferring student records under section 124E.03, subdivision 5, paragraph (b), to the student's resident school district; and

(4) closing financial operations.

(c) A charter school must design its programs to at least meet the outcomes adopted by the commissioner for public school students, including world's best workforce goals under section 120B.11, subdivision 1. In the absence of the commissioner's requirements governing state standards and benchmarks, the school must meet the outcomes contained in the contract with the authorizer. The achievement levels of the outcomes contained in the contract may exceed the achievement levels of any outcomes adopted by the commissioner for public school students.

Subd. 2. Limits on charter school agreements. (a) A school must disclose to the commissioner any potential contract, lease, or purchase of service from an authorizer. The contract, lease, or purchase must be accepted through an open bidding process and be separate from the charter contract. The school must document the open bidding process. An authorizer must not enter into a contract to provide management and financial services to a school it authorizes, unless the school documents receiving at least two competitive bids.

(b) An authorizer must not condition granting or renewing a charter on:

(1) the charter school being required to contract, lease, or purchase services from the authorizer; or

(2) the bargaining unit status of school employees.

Subd. 3. Review and comment. (a) The authorizer shall provide a formal written evaluation of the school's performance before the authorizer renews the charter contract. The commissioner must review and comment on the authorizer's evaluation process at the time the authorizer submits its application for approval and each time the authorizer undergoes its five-year review under section 124E.05, subdivision 5.

(b) An authorizer shall monitor and evaluate the academic, financial, operational, and student performance of the school, and may assess a charter school a fee according to paragraph (c). The agreed-upon fee structure must be stated in the charter school contract.

(c) The fee that an authorizer may annually assess is the greater of:

(1) the basic formula allowance for that year; or

(2) the lesser of:

(i) the maximum fee factor times the basic formula allowance for that year; or

(ii) the fee factor times the basic formula allowance for that year times the charter school's adjusted pupil units for that year. The fee factor equals .015. The maximum fee factor equals 4.0.

(d) An authorizer may not assess a fee for any required services other than as provided in this subdivision.

(e) For the preoperational planning period, after a school is chartered, the authorizer may assess a charter school a fee equal to the basic formula allowance.

Subd. 4. Causes for nonrenewal or termination of charter school contract. (a) The duration of the contract with an authorizer must be for the term contained in the contract according to subdivision 1, paragraph (a). The authorizer may or may not renew a contract at the end of the term for any ground listed in paragraph (b). An authorizer may unilaterally terminate a contract during the term of the contract for any ground listed in paragraph (b). At least 60 business days before not renewing or terminating a contract, the authorizer shall notify the board of directors of the charter school of the proposed action in writing. The notice shall state the grounds for the proposed action in reasonable detail and describe the informal hearing process, consistent with this paragraph. The charter school's board of directors may request in writing an informal hearing before the authorizer within 15 business days after receiving notice of nonrenewal or termination of the contract. Failure by the board of directors to make a written request for an informal hearing within the 15-business-day period shall be treated as acquiescence to the proposed action. Upon receiving a timely written request for a hearing, the authorizer shall give ten business days' notice to the charter school's board of directors of the hearing date. The authorizer shall conduct an informal hearing before taking final action. The authorizer shall take final action to renew or not renew a contract no later than 20 business days before the proposed date for terminating the contract or the end date of the contract.

(b) An authorizer may terminate or not renew a contract upon any of the following grounds:

(1) failure to demonstrate satisfactory academic achievement for all students, including the requirements for pupil performance contained in the contract;

(2) failure to meet generally accepted standards of fiscal management;

(3) violations of law; or

(4) other good cause shown.

If the authorizer terminates or does not renew a contract under this paragraph, the school must be dissolved according to the applicable provisions of chapter 317A.

(c) The commissioner, after providing reasonable notice to the board of directors of a charter school and the existing authorizer, and after providing an opportunity for a public hearing, may terminate the existing contract between the authorizer and the charter school board if the charter school has a history of:

(1) failure to meet pupil performance requirements, consistent with state law;

(2) financial mismanagement or failure to meet generally accepted standards of fiscal management; or

(3) repeated or major violations of the law.

Subd. 5. Mutual nonrenewal. If the authorizer and the charter school board of directors mutually agree not to renew the contract, or if the governing board of an approved authorizer votes to withdraw as an approved authorizer for a reason unrelated to any cause under subdivision 4, a change in authorizers is allowed. The authorizer and the school board must jointly submit a written and signed letter of their intent to the commissioner to mutually not renew the contract. The authorizer that is a party to the existing contract must inform the proposed authorizer about the fiscal, operational, and student performance status of the school, including unmet contract outcomes and other outstanding contractual obligations. The charter contract between the proposed authorizer and the school must identify and provide a plan to address any outstanding obligations from the previous contract. The proposed authorizer must submit the proposed contract at least 105 business days before the end of the existing charter contract. The commissioner has 30 business days to review and make a determination on the change in authorizer. The proposed authorizer and the school have 15 business days to respond to the determination and address any issues identified by the commissioner. The commissioner must make a final determination no later than 45 business days before the end of the current charter contract. If the commissioner does not approve a change in authorizer, the school and the current authorizer may withdraw their letter of nonrenewal and enter into a new contract. If the commissioner does not approve a change in authorizer and the current authorizer and the school do not withdraw their letter and enter into a new contract, the school must be dissolved according to applicable law and the terms of the contract.

Subd. 6. Pupil enrollment upon nonrenewal or termination of charter school contract. (a) If a contract is not renewed or is terminated according to subdivision 4 or 5, a pupil who attended the school, siblings of the pupil, or another pupil who resides with the pupil may enroll in the resident district or may submit an application to a nonresident district according to section 124D.03 governing open enrollment at any time. Applications and notices required by section 124D.03 must be processed and provided in a prompt manner. The application and notice deadlines in section 124D.03 do not apply under these circumstances.

(b) Within ten business days of closing the charter school, the closed school must transfer the student's educational records to the student's school district of residence where the records must be retained or transferred under section 120A.22, subdivision 7.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 6,12; 1Sp1995 c 3 art 9 s 2; 1Sp1997 c 4 art 5 s 7,8; 1998 c 397 art 2 s 2,4,8,13,19,20,164; art 11 s 3; 1998 c 398 art 2 s 4; art 5 s 55; 1999 c 241 art 5 s 10; 2000 c 489 art 6 s 22,23; 1Sp2001 c 6 art 2 s 24; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 60-62; 2007 c 146 art 2 s 25; 2009 c 96 art 2 s 41; 2010 c 382 s 27,28; 1Sp2011 c 11 art 2 s 29; 2012 c 187 art 1 s 18; 2012 c 239 art 2 s 11,13; 2013 c 116 art 4 s 1; 2013 c 144 s 11; 2014 c 272 art 3 s 36; 1Sp2015 c 3 art 4 s 3,10; 2016 c 189 art 26 s 8; art 28 s 5,6



Section 124E.11 — ADMISSION REQUIREMENTS AND ENROLLMENT.

(a) A charter school may limit admission to:

(1) pupils within an age group or grade level;

(2) pupils who are eligible to participate in the graduation incentives program under section 124D.68; or

(3) residents of a specific geographic area in which the school is located when the majority of students served by the school are members of underserved populations.

(b) A charter school shall enroll an eligible pupil who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level, or building. In this case, pupils must be accepted by lot. The charter school must develop and publish, including on its Web site, a lottery policy and process that it must use when accepting pupils by lot.

(c) A charter school shall give enrollment preference to a sibling of an enrolled pupil and to a foster child of that pupil's parents and may give preference for enrolling children of the school's staff before accepting other pupils by lot. A charter school that is located in Duluth township in St. Louis County and admits students in kindergarten through grade 6 must give enrollment preference to students residing within a five-mile radius of the school and to the siblings of enrolled children. A charter school may give enrollment preference to children currently enrolled in the school's free preschool or prekindergarten program under section 124E.06, subdivision 3, paragraph (a), who are eligible to enroll in kindergarten in the next school year.

(d) A person shall not be admitted to a charter school (1) as a kindergarten pupil, unless the pupil is at least five years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences; or (2) as a first grade student, unless the pupil is at least six years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences or has completed kindergarten; except that a charter school may establish and publish on its Web site a policy for admission of selected pupils at an earlier age, consistent with the enrollment process in paragraphs (b) and (c).

(e) Except as permitted in paragraph (d), a charter school may not limit admission to pupils on the basis of intellectual ability, measures of achievement or aptitude, or athletic ability and may not establish any criteria or requirements for admission that are inconsistent with this section.

(f) The charter school shall not distribute any services or goods of value to students, parents, or guardians as an inducement, term, or condition of enrolling a student in a charter school.

(g) Once a student is enrolled in the school, the student is considered enrolled in the school until the student formally withdraws or is expelled under the Pupil Fair Dismissal Act in sections 121A.40 to 121A.56. A charter school is subject to and must comply with the Pupil Fair Dismissal Act, sections 121A.40 to 121A.56.

(h) A charter school with at least 90 percent of enrolled students who are eligible for special education services and have a primary disability of deaf or hard-of-hearing may enroll prekindergarten pupils with a disability under section 126C.05, subdivision 1, paragraph (a), and must comply with the federal Individuals with Disabilities Education Act under Code of Federal Regulations, title 34, section 300.324, subsection (2), clause (iv).

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 8; 1Sp1995 c 3 art 9 s 2; 1996 c 412 art 4 s 2; 1998 c 397 art 2 s 7,164; art 11 s 3; 2000 c 489 art 6 s 20; 2009 c 96 art 2 s 41; 1Sp2011 c 11 art 2 s 29; 2013 c 116 art 4 s 1; 2014 c 272 art 3 s 38,39; 1Sp2015 c 3 art 4 s 4,10



Section 124E.12 — EMPLOYMENT.

Subdivision 1. Teachers. A charter school must employ or contract with necessary teachers, as defined by section 122A.15, subdivision 1, who hold valid licenses to perform the particular service for which they are employed in the school. The commissioner may reduce the charter school's state aid under section 127A.43 if the school employs a teacher who is not appropriately licensed or approved by the Board of Teaching. The school may employ necessary employees who are not required to hold teaching licenses to perform duties other than teaching and may contract for other services. The school may discharge teachers and nonlicensed employees. The charter school board is subject to section 181.932 governing whistle-blowers. When offering employment to a prospective employee, a charter school must give that employee a written description of the terms and conditions of employment and the school's personnel policies.

Subd. 2. Administrators. (a) A person, without holding a valid administrator's license, may perform administrative, supervisory, or instructional leadership duties. The board of directors shall establish qualifications for all persons who hold administrative, supervisory, or instructional leadership roles. The qualifications shall cover at least: instruction and assessment; human resource and personnel management; financial management; legal and compliance management; effective communication; and board, authorizer, and community relationships. The board of directors shall use those qualifications as the basis for job descriptions, hiring, and performance evaluations of those who hold administrative, supervisory, or instructional leadership roles.

(b) The board of directors and an individual who does not hold a valid administrative license and who serves in an administrative, supervisory, or instructional leadership position shall develop a professional development plan. The school's annual report must include public personnel information documenting the professional development plan.

Subd. 3. Collective bargaining. Employees of the board of directors of a charter school may, if otherwise eligible, organize under chapter 179A and comply with its provisions. The board of directors of a charter school is a public employer, for the purposes of chapter 179A, when forming one or more bargaining units at the school. Bargaining units at the school must be separate from any other units within an authorizing district, except that bargaining units may remain part of the appropriate unit within an authorizing district if the employees of the school, the board of directors of the school, the exclusive representative of the appropriate unit in the authorizing district, and the board of the authorizing district agree to include the employees in the appropriate unit of the authorizing district. The board of directors of a charter school with employees organized under this subdivision must comply with sections 471.6161 governing group insurance and 471.895 governing gifts.

Subd. 4. Teacher and other employee retirement. (a) Teachers in a charter school must be public school teachers for the purposes of chapters 354 and 354A governing the Teacher Retirement Act.

(b) Except for teachers under paragraph (a), employees in a charter school must be public employees for the purposes of chapter 353 governing the Public Employees Retirement Act.

Subd. 5. Group health insurance. (a) A charter school board with at least 25 employees or a teacher cooperative of licensed teachers providing instruction under a contract between a school and a cooperative that provides group health insurance coverage shall:

(1) request proposals for group health insurance coverage from a minimum of three sources at least every two years; and

(2) notify employees covered by the group health insurance coverage before the effective date of the changes in the group coverage policy contract.

(b) A charter school board or a cooperative of teachers that provides group health insurance coverage must establish and publish on its Web site the policy for purchasing group health insurance coverage. A charter school board policy must include a sealed proposal process, which requires all proposals to be opened at the same time. Upon opening the proposals according to the school or cooperative policy, the proposals become public data under chapter 13.

Nothing in this subdivision supersedes the right of an exclusive representative to negotiate the terms and conditions of employment.

Subd. 6. Leave to teach in a charter school. If a teacher employed by a district makes a written request for an extended leave of absence to teach at a charter school, the district must grant the leave. The district must grant a leave not to exceed a total of five years. Any request to extend the leave shall be granted only at the discretion of the school board. The district may require a teacher to make the request for a leave or extension of leave before February 1 in the school year preceding the school year in which the teacher intends to leave, or February 1 of the calendar year in which the teacher's leave is scheduled to terminate. Except as otherwise provided in this subdivision and section 122A.46, subdivision 7, governing employment in another district, the leave is governed by section 122A.46, including, but not limited to, reinstatement, notice of intention to return, seniority, salary, and insurance.

During a leave, the teacher may continue to aggregate benefits and credits in the Teachers' Retirement Association account under chapters 354 and 354A, consistent with subdivision 4.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 9; 1Sp1995 c 3 art 9 s 2; 1Sp1997 c 4 art 5 s 9; 1998 c 397 art 2 s 9,16-18,164; art 11 s 3; 1999 c 241 art 5 s 11; 2000 c 489 art 6 s 21; 1Sp2003 c 9 art 2 s 25; 2009 c 96 art 2 s 41; 2014 c 279 s 6,7; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 9



Section 124E.13 — FACILITIES.

Subdivision 1. Leased space. A charter school may lease space from: an independent or special school board; other public organization; private, nonprofit, nonsectarian organization; private property owner; or a sectarian organization if the leased space is constructed as a school facility. The commissioner must review and approve or disapprove leases in a timely manner to determine eligibility for lease aid under section 124E.22.

Subd. 2. Related party lease costs. (a) A charter school must not enter into a lease of real property with a related party unless the lessor is a nonprofit corporation under chapter 317A or a cooperative under chapter 308A, and the lease cost is reasonable under section 124E.22, paragraph (a), clause (1).

(b) A related party permitted to enter into a lease under paragraph (a) must include the following statement in the lease: "This lease is subject to Minnesota Statutes, section 124E.13, subdivision 2."

(c) If a charter school leases space from a related party and the charter school subsequently closes, the commissioner has the right to recover from the related party any lease payments in excess of those that are reasonable under section 124E.22, paragraph (a), clause (1).

Subd. 3. Affiliated nonprofit building corporation. (a) An affiliated nonprofit building corporation may purchase, expand, or renovate an existing facility to serve as a school or may construct a new school facility. A charter school may organize an affiliated nonprofit building corporation if the charter school:

(1) has operated for at least six consecutive years;

(2) as of June 30, has a net positive unreserved general fund balance in the preceding three fiscal years;

(3) has long-range strategic and financial plans that include enrollment projections for at least five years;

(4) completes a feasibility study of facility options that outlines the benefits and costs of each option; and

(5) has a plan that describes project parameters and budget.

(b) An affiliated nonprofit building corporation under this subdivision must:

(1) be incorporated under section 317A;

(2) comply with applicable Internal Revenue Service regulations, including regulations for "supporting organizations" as defined by the Internal Revenue Service;

(3) post on the school Web site the name, mailing address, bylaws, minutes of board meetings, and names of the current board of directors of the affiliated nonprofit building corporation;

(4) submit to the commissioner a copy of its annual audit by December 31 of each year; and

(5) comply with government data practices law under chapter 13.

(c) An affiliated nonprofit building corporation must not serve as the leasing agent for property or facilities it does not own. A charter school that leases a facility from an affiliated nonprofit building corporation that does not own the leased facility is ineligible to receive charter school lease aid. The state is immune from liability resulting from a contract between a charter school and an affiliated nonprofit building corporation.

(d) The board of directors of the charter school must ensure the affiliated nonprofit building corporation complies with all applicable legal requirements. The charter school's authorizer must oversee the efforts of the board of directors of the charter school to ensure legal compliance of the affiliated building corporation. A school's board of directors that fails to ensure the affiliated nonprofit building corporation's compliance violates its responsibilities and an authorizer must consider that failure when evaluating the charter school.

Subd. 4. Positive review and comment. If the amount of a purchase agreement or construction contract exceeds the review and comment threshold, a charter school or its affiliated nonprofit building corporation must receive a positive review and comment from the commissioner before initiating any purchase agreement or construction contract. Without a positive review and comment from the commissioner, a purchase agreement or construction contract under this subdivision is null and void. For purposes of this subdivision, "review and comment threshold" means the dollar amount specified in section 123B.71, subdivision 8, applicable to a school entity that is not a recipient of a maximum effort capital loan.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 10; 1994 c 647 art 9 s 2; 1Sp1995 c 3 art 9 s 2; art 16 s 13; 1998 c 397 art 2 s 164; 1Sp2001 c 6 art 2 s 25; 2003 c 130 s 12; 1Sp2003 c 9 art 12 s 11; 2007 c 146 art 2 s 24; 2009 c 96 art 2 s 41; 1Sp2011 c 11 art 2 s 29; 2012 c 239 art 2 s 14; 2013 c 116 art 4 s 1; 2014 c 272 art 3 s 40,41; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 10



Section 124E.14 — CONFLICTS OF INTEREST.

(a) No member of the board of directors, employee, officer, or agent of a charter school shall participate in selecting, awarding, or administering a contract if a conflict of interest exists. A conflict exists when:

(1) the board member, employee, officer, or agent;

(2) the immediate family of the board member, employee, officer, or agent;

(3) the partner of the board member, employee, officer, or agent; or

(4) an organization that employs, or is about to employ any individual in clauses (1) to (3),

has a financial or other interest in the entity with which the charter school is contracting. A violation of this prohibition renders the contract void.

(b) The conflict of interest provisions under this section do not apply to compensation paid to a teacher employed as a teacher by the charter school or a teacher who provides instructional services to the charter school through a cooperative formed under chapter 308A when the teacher also serves on the charter school board of directors.

(c) A charter school board member, employee, or officer is a local official for purposes of section 471.895 with regard to receipt of gifts as defined under section 10A.071, subdivision 1, paragraph (b). A board member, employee, or officer must not receive compensation from a group health insurance provider.

History: 1Sp2001 c 6 art 2 s 20; 2009 c 96 art 2 s 41; 2013 c 116 art 4 s 1; 2014 c 279 s 5; 1Sp2015 c 3 art 4 s 10



Section 124E.15 — TRANSPORTATION.

(a) A charter school must comply with all pupil transportation requirements in section 123B.88, subdivision 1. A charter school must not require parents to surrender their rights to pupil transportation under section 123B.88, subdivision 2.

(b) A charter school must notify the district in which the school is located and the commissioner by July 1 of its first fiscal year of operation if it will provide its own transportation or use the transportation services of the district in which it is located. For each subsequent year of operation, a charter school must give that district and the commissioner notice by March 1 for the following fiscal year.

(c) If a charter school elects to provide transportation for pupils, the charter school must provide the transportation within the district in which the charter school is located. The state must pay transportation aid to the charter school according to section 124E.23.

(d) For pupils who reside outside the district in which the charter school is located, the charter school is not required to provide or pay for transportation between the pupil's residence and the border of the district in which the charter school is located. The charter school may reimburse a parent for costs of transportation from the pupil's residence to the border of the district in which the charter school is located if the pupil is from a family whose income is at or below the poverty level, as determined by the federal government. The reimbursement may not exceed the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week.

(e) If a charter school does not elect to provide transportation, the district in which the school is located must provide transportation, according to sections 123B.88, subdivision 6, governing transporting nonresident pupils, and 124D.03, subdivision 8, for a pupil residing in the same district in which the charter school is located. The district in which the charter school is located may provide transportation, according to sections 123B.88, subdivision 6, and 124D.03, subdivision 8, governing open enrollment transportation, for a pupil residing in a different district. If the district provides the transportation, the scheduling of routes, manner and method of transportation, control and discipline of the pupils, and any other matter relating to the transportation of pupils under this paragraph is within the sole discretion, control, and management of the district.

(f) The charter school must provide the parent or guardian with information about transportation when a pupil enrolls.

History: 1991 c 265 art 9 s 3; 1Sp1995 c 3 art 9 s 2; 1998 c 397 art 2 s 14,164; art 11 s 3; 2003 c 130 s 12; 1Sp2003 c 9 art 2 s 24; 2006 c 263 art 2 s 15; 2014 c 272 art 3 s 38; 1Sp2015 c 3 art 4 s 4,10; 2016 c 189 art 26 s 11



Section 124E.16 — REPORTS.

Subdivision 1. Audit report. (a) A charter school is subject to the same financial audits, audit procedures, and audit requirements as a district, except as required under this subdivision. Audits must be conducted in compliance with generally accepted governmental auditing standards, the federal Single Audit Act, if applicable, and section 6.65 governing auditing procedures. A charter school is subject to and must comply with sections 15.054; 118A.01; 118A.02; 118A.03; 118A.04; 118A.05; 118A.06 governing government property and financial investments; and sections 471.38; 471.391; 471.392; and 471.425 governing municipal contracting. The audit must comply with the requirements of sections 123B.75 to 123B.83 governing school district finance, except when the commissioner and authorizer approve a deviation made necessary because of school program finances. The commissioner, state auditor, legislative auditor, or authorizer may conduct financial, program, or compliance audits. A charter school in statutory operating debt under sections 123B.81 to 123B.83 must submit a plan under section 123B.81, subdivision 4.

(b) The charter school must submit an audit report to the commissioner and its authorizer annually by December 31.

(c) The charter school, with the assistance of the auditor conducting the audit, must include with the report, as supplemental information: (1) a copy of management agreements with a charter management organization or an educational management organization and (2) service agreements or contracts over the lesser of $100,000 or ten percent of the school's most recent annual audited expenditures. The agreements must detail the terms of the agreement, including the services provided and the annual costs for those services. If the entity that provides the professional services to the charter school is exempt from taxation under section 501 of the Internal Revenue Code of 1986, that entity must file with the commissioner by February 15 a copy of the annual return required under section 6033 of the Internal Revenue Code of 1986.

(d) A charter school independent audit report shall include audited financial data of an affiliated building corporation under section 124E.13, subdivision 3, or other component unit.

(e) If the audit report finds that a material weakness exists in the financial reporting systems of a charter school, the charter school must submit a written report to the commissioner explaining how the charter school will resolve that material weakness. An auditor, as a condition of providing financial services to a charter school, must agree to make available information about a charter school's financial audit to the commissioner and authorizer upon request.

Subd. 2. Annual public reports. (a) A charter school must publish an annual report approved by the board of directors. The annual report must at least include information on school enrollment, student attrition, governance and management, staffing, finances, academic performance, innovative practices and implementation, and future plans. A charter school may combine this report with the reporting required under section 120B.11 governing the world's best workforce. A charter school must post the annual report on the school's official Web site. A charter school also must distribute the annual report by publication, mail, or electronic means to its authorizer, school employees, and parents and legal guardians of students enrolled in the charter school. The reports are public data under chapter 13.

(b) An authorizer must submit an annual public report in a manner specified by the commissioner by January 15 for the previous school year ending June 30 that shall at least include key indicators of school academic, operational, and financial performance. The report is part of the system to evaluate authorizer performance under section 124E.05, subdivision 5.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 14 s 16; 1994 c 465 art 2 s 1; 1Sp1995 c 3 art 9 s 2; art 16 s 13; 1998 c 397 art 2 s 6,12,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 6 s 19; 1Sp2001 c 6 art 2 s 22,23; 2003 c 130 s 12; 2009 c 96 art 2 s 41; 2010 c 382 s 27; 1Sp2011 c 11 art 2 s 29; 2013 c 116 art 4 s 1; 2014 c 272 art 3 s 37; 1Sp2015 c 3 art 4 s 4,6,10; 2016 c 189 art 26 s 12; art 28 s 7



Section 124E.17 — DISSEMINATION OF INFORMATION.

Subdivision 1. Charter school information. (a) Charter schools must disseminate information about how to use the charter school offerings to targeted groups, among others. Targeted groups include low-income families and communities, students of color, and students who are at risk of academic failure.

(b) Authorizers and the commissioner must disseminate information to the public on how to form and operate a charter school. Authorizers, operators, and the commissioner also may disseminate information to interested stakeholders about the successful best practices in teaching and learning demonstrated by charter schools.

Subd. 2. Financial information. Upon request of an individual, the charter school must make available in a timely fashion financial statements showing all operations and transactions affecting the school's income, surplus, and deficit during the last annual accounting period; and a balance sheet summarizing assets and liabilities on the closing date of the accounting period. A charter school also must include that same information about its authorizer in other school materials that it makes available to the public.

History: 1991 c 265 art 9 s 3; 1993 c 224 art 9 s 11; 1Sp1995 c 3 art 9 s 2; art 16 s 13; 1998 c 397 art 2 s 164; 2003 c 130 s 12; 2009 c 96 art 2 s 41; 2012 c 239 art 2 s 10; 2013 c 116 art 4 s 1; 1Sp2015 c 3 art 4 s 3,10; 2016 c 189 art 26 s 13



Section 124E.20 — GENERAL EDUCATION REVENUE.

Subdivision 1. Revenue calculation. (a) General education revenue must be paid to a charter school as though it were a district. The general education revenue for each adjusted pupil unit is the state average general education revenue per pupil unit, plus the referendum equalization aid allowance in the pupil's district of residence, minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without declining enrollment revenue, local optional revenue, basic skills revenue, extended time revenue, pension adjustment revenue, transition revenue, and transportation sparsity revenue, plus declining enrollment revenue, basic skills revenue, pension adjustment revenue, and transition revenue as though the school were a school district.

(b) For a charter school operating an extended day, extended week, or summer program, the general education revenue in paragraph (a) is increased by an amount equal to 25 percent of the statewide average extended time revenue per adjusted pupil unit.

(c) Notwithstanding paragraph (a), the general education revenue for an eligible special education charter school as defined in section 124E.21, subdivision 2, equals the sum of the amount determined under paragraph (a) and the school's unreimbursed cost as defined in section 124E.21, subdivision 2, for educating students not eligible for special education services.

Subd. 2. Use of total operating capital revenue. Notwithstanding section 126C.10, subdivision 14, a charter school may use total operating capital revenue for any purpose related to the school.

History: 1991 c 265 art 9 s 43; 1Sp1995 c 3 art 8 s 4; 1996 c 412 art 7 s 5,7; 1998 c 397 art 2 s 89,164; art 11 s 3; 1998 c 398 art 1 s 10; 1999 c 241 art 1 s 2; 2000 c 489 art 2 s 4; 1Sp2003 c 9 art 2 s 26; 1Sp2005 c 5 art 2 s 63; 2013 c 116 art 4 s 2; 2014 c 312 art 15 s 5; 1Sp2015 c 3 art 1 s 1; art 4 s 10; art 5 s 4



Section 124E.21 — SPECIAL EDUCATION AID.

Subdivision 1. Special education aid. (a) Except as provided in section 124E.23, special education aid must be paid to a charter school according to section 125A.76, as though it were a school district.

(b) For fiscal year 2015 and later, the special education aid paid to the charter school shall be adjusted as follows:

(1) if the charter school does not receive general education revenue on behalf of the student according to section 124E.20, the aid shall be adjusted as provided in section 125A.11; or

(2) if the charter school receives general education revenue on behalf of the student according to section 124E.20, the aid shall be adjusted as provided in section 127A.47, subdivision 7, paragraphs (b) to (e).

Subd. 2. Definitions. (a) For purposes of subdivision 3, the terms in this subdivision have the meanings given.

(b) "Unreimbursed costs" means the difference between the total cost of educating students at the school and the total of state and federal aids and grants, excluding aid under subdivision 3 and section 124E.20, subdivision 1, paragraph (c).

(c) "Eligible special education charter school" means a charter school:

(1) where the percent of students eligible for special education services equals at least 90 percent of the charter school's total enrollment; and

(2) that submits to the commissioner a preliminary annual budget by June 15 prior to the start of the fiscal year and a revised budget by January 15 of the current fiscal year detailing its unreimbursed costs for educating students eligible and not eligible for special education services.

Subd. 3. Special education aid for eligible special education charter schools. (a) Notwithstanding subdivision 1, the special education aid for an eligible special education charter school equals the sum of the school's special education aid under subdivision 1, paragraph (a), and the school's approved unreimbursed cost for educating students eligible for special education services.

(b) The commissioner must review the budget data submitted by an eligible special education charter school under subdivision 2 and notify the school of the approved unreimbursed cost to be used for current aid payments within 30 days of receiving the budget from the school.

(c) For purposes of section 127A.45, subdivision 13, the aid under this subdivision is not subject to the 97.4 percent current fiscal year special education aid entitlement provision.

(d) Final aid payments must be calculated using the actual unreimbursed costs as determined by the department based on year-end financial and student data submitted by the charter school.

History: 1991 c 265 art 9 s 43; 1994 c 647 art 3 s 11; 1Sp1995 c 3 art 8 s 4; 1996 c 412 art 7 s 8; 1997 c 7 art 1 s 52; 1Sp1997 c 4 art 2 s 4; 1998 c 397 art 2 s 91,164; art 11 s 3; 2000 c 254 s 17; 1Sp2001 c 6 art 8 s 2; 1Sp2005 c 5 art 3 s 5; 2013 c 116 art 5 s 2; 1Sp2015 c 3 art 4 s 10; art 5 s 5-7



Section 124E.22 — BUILDING LEASE AID.

(a) When a charter school finds it economically advantageous to rent or lease a building or land for any instructional purpose and it determines that the total operating capital revenue under section 126C.10, subdivision 13, is insufficient for this purpose, it may apply to the commissioner for building lease aid. The commissioner must review and either approve or deny a lease aid application using the following criteria:

(1) the reasonableness of the price based on current market values;

(2) the extent to which the lease conforms to applicable state laws and rules; and

(3) the appropriateness of the proposed lease in the context of the space needs and financial circumstances of the charter school. The commissioner must approve aid only for a facility lease that has (i) a sum certain annual cost and (ii) a closure clause to relieve the charter school of its lease obligations at the time the charter contract is terminated or not renewed. The closure clause under item (ii) must not be constructed or construed to relieve the charter school of its lease obligations in effect before the charter contract is terminated or not renewed.

(b) A charter school must not use the building lease aid it receives for custodial, maintenance service, utility, or other operating costs.

(c) The amount of annual building lease aid for a charter school shall not exceed the lesser of (1) 90 percent of the approved cost or (2) the product of the pupil units served for the current school year times $1,314.

History: 1Sp1997 c 4 art 5 s 13; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 1 s 12; 1999 c 241 art 5 s 12; 1Sp2001 c 6 art 2 s 27; 1Sp2003 c 9 art 2 s 28; 1Sp2011 c 11 art 2 s 30; 2013 c 116 art 4 s 4; 2014 c 272 art 3 s 42; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 14



Section 124E.23 — TRANSPORTATION REVENUE.

Transportation revenue must be paid to a charter school that provides transportation services according to section 124E.15, according to this section. Transportation aid shall equal transportation revenue.

In addition to the revenue under section 124E.20, a charter school providing transportation services must receive general education aid equal to the sum of the product of (1) an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, plus the transportation sparsity allowance for the school district in which the charter school is located times (2) the adjusted pupil units, plus the product of $223 times the extended time pupil units.

History: 1Sp1995 c 3 art 8 s 4; 1996 c 412 art 7 s 6; 1998 c 397 art 2 s 90,164; art 11 s 3; 1998 c 398 art 1 s 11; 1Sp2003 c 9 art 2 s 27; 1Sp2005 c 5 art 2 s 64; 2013 c 116 art 4 s 3; 1Sp2015 c 3 art 4 s 10



Section 124E.24 — OTHER AID, GRANTS, AND REVENUE.

(a) A charter school is eligible to receive other aids, grants, and revenue according to chapters 120A to 129C, as though it were a district.

(b) Notwithstanding paragraph (a), a charter school may not receive aid, a grant, or revenue if a levy is required to obtain the money, or if the aid, grant, or revenue replaces levy revenue that is not general education revenue, except as otherwise provided in this chapter.

(c) Federal aid received by the state must be paid to the school, if it qualifies for the aid, as though it were a school district.

(d) A charter school may receive money from any source for capital facilities needs. In the year-end report to the commissioner, the charter school shall report the total amount of funds it received from grants and other outside sources.

History: 1991 c 265 art 9 s 43; 1994 c 647 art 9 s 10; 1Sp1995 c 3 art 8 s 4; 1Sp1997 c 4 art 5 s 14; 1998 c 397 art 2 s 92,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 13; 2000 c 489 art 6 s 24; 1Sp2003 c 9 art 2 s 29; 1Sp2005 c 5 art 2 s 65; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 15



Section 124E.25 — PAYMENT OF AIDS TO CHARTER SCHOOLS.

Subdivision 1. Payments. Notwithstanding section 127A.45, subdivision 3, if the current year aid payment percentage under section 127A.45, subdivision 2, paragraph (d), is 90 or greater, aid payments for the current fiscal year to a charter school shall be of an equal amount on each of the 24 payment dates. Notwithstanding section 127A.45, subdivision 3, if the current year aid payment percentage under section 127A.45, subdivision 2, paragraph (d), is less than 90, aid payments for the current fiscal year to a charter school shall be of an equal amount on each of the 16 payment dates in July through February.

Subd. 1a. School closures; payments. (a) Notwithstanding subdivision 1 and section 127A.45, for a charter school ceasing operation on or before June 30, for the payment periods occurring after the school ceases serving students, the commissioner shall withhold the estimated state aid owed the school. The charter school board of directors and authorizer must submit to the commissioner a closure plan under chapter 308A or 317A, and financial information about the school's liabilities and assets. After receiving the closure plan, financial information, an audit of pupil counts, and documented lease expenditures from the charter school and monitoring special education expenditures, the commissioner may release cash withheld and may continue regular payments up to the current year payment percentages if further amounts are owed. If, based on audits and monitoring, the school received state aid in excess of the amount owed, the commissioner shall retain aid withheld sufficient to eliminate the aid overpayment.

(b) For a charter school ceasing operations before or at the end of a school year, notwithstanding section 127A.45, subdivision 3, the commissioner may make preliminary final payments after the school submits the closure plan, an audit of pupil counts, documented lease expenditures, and Uniform Financial Accounting and Reporting Standards (UFARS) financial data and the commissioner monitors special education expenditures for the final year of operation. The commissioner may make the final payment after receiving audited financial statements under section 123B.77, subdivision 3.

(c) Notwithstanding sections 317A.701 to 317A.791, after closing a charter school and satisfying creditors, remaining cash and investment balances shall be returned by the commissioner to the state general fund.

Subd. 2. Requirements. (a) To receive state aid payments under this section, a charter school in its first three years of operation must submit to the commissioner a school calendar in the form and manner requested by the commissioner and a quarterly report. The quarterly report must list each student by grade, show the student's start and end dates, if applicable, and, for any student participating in a learning year program, the report must list the hours and times of learning year activities. The charter school must submit the report to the commissioner not more than two weeks after the end of the calendar quarter. The commissioner must develop a Web-based reporting form for charter schools to use when submitting quarterly enrollment reports.

(b) To receive state aid payments under this section, a charter school in its fourth and subsequent year of operation must submit a school calendar and enrollment information to the commissioner in the form and manner requested by the commissioner.

(c) A charter school must have a valid, signed contract under section 124E.10, subdivision 1, on file with the commissioner at least 15 days before the date of first payment of state aid for the fiscal year.

(d) The commissioner shall compute state aid entitlements for a charter school only for the portion of a school year for which it has a valid, signed contract under section 124E.10, subdivision 1.

Subd. 3. Aid reductions. (a) The commissioner may reduce a charter school's state aid under section 127A.42 or 127A.43 if the charter school board fails to correct a violation under this chapter.

(b) The commissioner may reduce a charter school's state aid by an amount not to exceed 60 percent of the charter school's basic revenue for the period of time a law was violated.

Subd. 4. Aid withholding. (a) If a charter school fails to comply with the commissioner's directive to return, for cause, federal or state funds administered by the department, the commissioner may withhold an amount of state aid sufficient to satisfy the directive.

(b) If after receiving an undisputed invoice for goods and services, a charter school fails to pay the state of Minnesota, a school district, intermediate school district, or service cooperative within the timeline under section 471.425, the commissioner may withhold an amount of state aid sufficient to satisfy the claim and shall distribute the withheld aid to the interested state agency, school district, intermediate school district, or service cooperative. An interested state agency, school district, intermediate school district, or education cooperative shall notify the commissioner when a charter school fails to pay an undisputed invoice within 75 business days of when it received the original invoice.

History: 1999 c 241 art 5 s 14; 1Sp2001 c 6 art 2 s 28; 2002 c 374 art 1 s 1; 2003 c 130 s 12; 1Sp2003 c 9 art 5 s 5; 2004 c 294 art 2 s 14; 2006 c 263 art 2 s 16; 2009 c 96 art 2 s 41,42; 1Sp2011 c 11 art 2 s 31; art 5 s 3; 1Sp2015 c 3 art 4 s 8,10; 2016 c 189 art 26 s 16



Section 124E.26 — USE OF STATE MONEY.

A charter school may not use state money to purchase land or buildings. The charter school may own land and buildings if obtained through nonstate sources.

History: 1991 c 265 art 9 s 43; 1998 c 397 art 2 s 164; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 26 s 17






Chapter 125 — TEACHERS



Chapter 125A — SPECIAL EDUCATION AND SPECIAL PROGRAMS

Section 125A.01 — DEFINITIONS.

Subdivision 1. General application. For purposes of this chapter, the words defined in section 120A.05 have the same meaning.

Subd. 2. Dyslexia. "Dyslexia" means a specific learning disability that is neurological in origin. It is characterized by difficulties with accurate or fluent recognition of words and by poor spelling and decoding abilities. These difficulties typically result from a deficit in the phonological component of language that is often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction. Secondary consequences may include problems in reading comprehension and reduced reading experience that can impede the growth of vocabulary and background knowledge.

Students who have a dyslexia diagnosis must meet the state and federal eligibility criteria in order to qualify for special education services.

History: 1998 c 397 art 2 s 1; art 11 s 3; 1Sp2015 c 3 art 5 s 8



Section 125A.02 — CHILD WITH A DISABILITY DEFINED.

Subdivision 1. Child with a disability. "Child with a disability" means a child identified under federal and state special education law as deaf or hard-of-hearing, blind or visually impaired, deafblind, or having a speech or language impairment, a physical impairment, other health disability, developmental cognitive disability, an emotional or behavioral disorder, specific learning disability, autism spectrum disorder, traumatic brain injury, or severe multiple impairments, and who needs special education and related services, as determined by the rules of the commissioner. A licensed physician, an advanced practice nurse, or a licensed psychologist is qualified to make a diagnosis and determination of attention deficit disorder or attention deficit hyperactivity disorder for purposes of identifying a child with a disability.

Subd. 1a. Children ages three through seven experiencing developmental delays. In addition, every child under age three, and at local district discretion from age three to age seven, who needs special instruction and services, as determined by the rules of the commissioner, because the child has a substantial delay or has an identifiable physical or mental condition known to hinder normal development is a child with a disability.

Subd. 2. Not a child with a disability. A child with a short-term or temporary physical or emotional illness or disability, as determined by the rules of the commissioner, is not a child with a disability.

History: Ex1959 c 71 art 1 s 3; 1969 c 981 s 1; 1975 c 432 s 7; 1981 c 358 art 3 s 1; 1Sp1985 c 12 art 3 s 1; 1987 c 398 art 3 s 1; 1991 c 265 art 3 s 38; 1998 c 397 art 2 s 164; 1998 c 398 art 2 s 1; art 5 s 55; 2005 c 56 s 1; 2006 c 263 art 2 s 18; 2008 c 326 art 1 s 1; 2009 c 96 art 3 s 5; 1Sp2011 c 11 art 3 s 1



Section 125A.023 — STATE AGENCY COORDINATION RESPONSIBILITIES.

Subdivision 1. Citation. This section and section 125A.027 shall be cited as the "Interagency Services for Children with Disabilities Act."

Subd. 2. Purpose. It is the policy of the state to develop and implement a coordinated, multidisciplinary, interagency intervention service system for children ages three to 21 with disabilities.

Subd. 3. Definitions. For purposes of this section and section 125A.027, the following terms have the meanings given them:

(a) "Health plan" means:

(1) a health plan under section 62Q.01, subdivision 3;

(2) a county-based purchasing plan under section 256B.692;

(3) a self-insured health plan established by a local government under section 471.617; or

(4) self-insured health coverage provided by the state to its employees or retirees.

(b) For purposes of this section, "health plan company" means an entity that issues a health plan as defined in paragraph (a).

(c) "Interagency intervention service system" means a system that coordinates services and programs required in state and federal law to meet the needs of eligible children with disabilities ages three through 21, including:

(1) services provided under the following programs or initiatives administered by state or local agencies:

(i) the maternal and child health program under title V of the Social Security Act;

(ii) the Minnesota children with special health needs program under sections 144.05 and 144.07;

(iii) the Individuals with Disabilities Education Act, Part B, section 619, and Part C as amended;

(iv) medical assistance under title 42, chapter 7, of the Social Security Act;

(v) developmental disabilities services under chapter 256B;

(vi) the Head Start Act under title 42, chapter 105, of the Social Security Act;

(vii) vocational rehabilitation services provided under chapters 248 and 268A and the Rehabilitation Act of 1973;

(viii) Juvenile Court Act services provided under sections 260.011 to 260.91; 260B.001 to 260B.446; and 260C.001 to 260C.451;

(ix) Minnesota Comprehensive Children's Mental Health Act under section 245.487;

(x) the community health services grants under sections 145.88 to 145.9266;

(xi) the Local Public Health Act under chapter 145A; and

(xii) the Vulnerable Children and Adults Act, sections 256M.60 to 256M.80;

(2) service provision and funding that can be coordinated through:

(i) the children's mental health collaborative under section 245.493;

(ii) the family services collaborative under section 124D.23;

(iii) the community transition interagency committees under section 125A.22; and

(iv) the interagency early intervention committees under section 125A.259;

(3) financial and other funding programs to be coordinated including medical assistance under title 42, chapter 7, of the Social Security Act, the MinnesotaCare program under chapter 256L, Supplemental Social Security Income, Developmental Disabilities Assistance, and any other employment-related activities associated with the Social Security Administration; and services provided under a health plan in conformity with an individual family service plan or an individualized education program or an individual interagency intervention plan; and

(4) additional appropriate services that local agencies and counties provide on an individual need basis upon determining eligibility and receiving a request from (i) the school board or county board and (ii) the child's parent.

(d) "Children with disabilities" has the meaning given in section 125A.02.

(e) A "standardized written plan" means those individual services or programs, with accompanying funding sources, available through the interagency intervention service system to an eligible child other than the services or programs described in the child's individualized education program or the child's individual family service plan.

Subd. 4. State Interagency Committee. (a) The commissioner of education, on behalf of the governor, shall convene an interagency committee to develop and implement a coordinated, multidisciplinary, interagency intervention service system for children ages three to 21 with disabilities. The commissioners of commerce, education, health, human rights, human services, employment and economic development, and corrections shall each appoint two committee members from their departments; and the Association of Minnesota Counties, Minnesota School Boards Association, the Minnesota Administrators of Special Education, and the School Nurse Association of Minnesota shall each appoint one committee member. The committee shall select a chair from among its members.

(b) The committee shall:

(1) identify and assist in removing state and federal barriers to local coordination of services provided to children with disabilities;

(2) identify adequate, equitable, and flexible funding sources to streamline these services;

(3) develop guidelines for implementing policies that ensure a comprehensive and coordinated system of all state and local agency services, including multidisciplinary assessment practices for children with disabilities ages three to 21, including:

(i) develop, consistent with federal law, a standardized written plan for providing services to a child with disabilities;

(ii) identify how current systems for dispute resolution can be coordinated;

(iii) develop an evaluation process to measure the success of state and local interagency efforts in improving the quality and coordination of services to children with disabilities ages three to 21; and

(iv) develop guidelines to assist the school boards and county boards in carrying out the duties assigned in section 125A.027, subdivision 1, paragraph (b); and

(4) carry out other duties necessary to develop and implement within communities a coordinated, multidisciplinary, interagency intervention service system for children with disabilities.

(c) The committee shall consult on an ongoing basis with the state Special Education Advisory Panel and the governor's Interagency Coordinating Council in carrying out its duties under this section, including assisting the school boards and county boards.

Subd. 5. [Repealed, 1Sp2003 c 9 art 3 s 21]

Subd. 6. Third-party liability. Nothing in this section and section 125A.027 relieves a health plan company, third party administrator or other third-party payer of an obligation to pay for, or changes the validity of an obligation to pay for, services provided to children with disabilities ages three to 21 and their families.

Subd. 7. Agency obligation. Nothing in this section and section 125A.027 removes the obligation of the state, counties, local school districts, a regional agency, or a local agency or organization to comply with any federal or state law that mandates responsibility for finding, assessing, delivering, assuring, or paying for education or related services for children with disabilities and their families.

History: 1997 c 397 art 11 s 3; 1998 c 398 art 3 s 2; 1999 c 123 s 3; 1999 c 139 art 4 s 2; 2000 c 489 art 10 s 7,8; 1Sp2001 c 6 art 3 s 5; 2003 c 130 s 12; 2004 c 206 s 52; 2004 c 294 art 3 s 1; 1Sp2011 c 9 art 1 s 20; 1Sp2011 c 11 art 3 s 12; 2014 c 272 art 4 s 2,3; 1Sp2015 c 3 art 5 s 9,10



Section 125A.027 — LOCAL AGENCY COORDINATION RESPONSIBILITIES.

Subdivision 1. School board and county board responsibilities. (a) It is the joint responsibility of school and county boards to coordinate, provide, and pay for appropriate services and to facilitate payment for services from public and private sources. Appropriate services for children eligible under section 125A.02 and receiving services from two or more public agencies, of which one is the public school, must be determined in consultation with parents, physicians, and other education, medical health, and human services providers. The services provided must conform with a standardized written plan for each eligible child ages three to 21.

(b) Appropriate services include those services listed on a child's standardized written plan. These services are those that are required to be documented on a plan under federal and state law or rule.

(c) School and county boards shall coordinate interagency services. Service responsibilities for eligible children, ages three to 21, may be established in interagency agreements or joint powers board agreements. In addition, interagency agreements or joint powers board agreements may be developed to establish agency responsibility that ensures that coordinated interagency services are coordinated, provided, and paid for and that payment is facilitated from public and private sources. School boards must provide, pay for, and facilitate payment for special education services as required under sections 125A.03 and 125A.06. County boards must provide, pay for, and facilitate payment for those programs over which they have service and fiscal responsibility as referenced in section 125A.023, subdivision 3, paragraph (c), clause (1).

Subd. 1a. Local governance structure. The school boards and county boards are responsible for developing and implementing interagency policies and procedures to coordinate services at the local level for children with disabilities ages three to 21 under guidelines established by the state interagency committee under section 125A.023, subdivision 4. Consistent with the requirements in this section and section 125A.023, the school boards and county boards may organize as a joint powers board under section 471.59 or enter into an interagency agreement that establishes a governance structure.

Subd. 2. Appropriate and necessary services. (a) Parents, physicians, other health care professionals including school nurses, and education and human services providers jointly must determine appropriate and necessary services for eligible children with disabilities ages three to 21. The services provided to the child under this section must conform with the child's standardized written plan. The school board or county board must provide those services contained in a child's individualized education program and those services for which a legal obligation exists. Nothing in this section creates an additional right of appeal beyond the rights granted under sections 125A.091, 125A.25, and 256.045.

(b) Nothing in this section or section 125A.023 increases or decreases the obligation of the state, county, regional agency, local school district, or local agency or organization to pay for education, health care, or social services.

(c) A health plan may not exclude any medically necessary covered service solely because the service is or could be identified in a child's individual family service plan, individualized education program, a plan established under section 504 of the federal Rehabilitation Act of 1973, or a student's individual health plan. This paragraph reaffirms the obligation of a health plan company to provide or pay for certain medically necessary covered services, and encourages a health plan company to coordinate this care with any other providers of similar services. Also, a health plan company may not exclude from a health plan any medically necessary covered service such as an assessment or physical examination solely because the resulting information may be used for an individualized education program or a standardized written plan.

Subd. 3. [Repealed, 2014 c 272 art 4 s 14]

Subd. 4. [Repealed by amendment, 1Sp2015 c 3 art 5 s 11]

History: 1998 c 397 art 11 s 3; 1998 c 398 art 3 s 3; 1999 c 123 s 4; 2000 c 489 art 3 s 8; 1Sp2001 c 6 art 3 s 6; 2011 c 76 art 1 s 16; 1Sp2011 c 11 art 3 s 12; 2014 c 272 art 4 s 4,5; 1Sp2015 c 3 art 5 s 11



Section 125A.03 — SPECIAL INSTRUCTION FOR CHILDREN WITH A DISABILITY.

(a) As defined in paragraph (b), every district must provide special instruction and services, either within the district or in another district, for all children with a disability, including providing required services under Code of Federal Regulations, title 34, section 300.121, paragraph (d), to those children suspended or expelled from school for more than ten school days in that school year, who are residents of the district and who are disabled as set forth in section 125A.02. For purposes of state and federal special education laws, the phrase "special instruction and services" in the state Education Code means a free and appropriate public education provided to an eligible child with disabilities. "Free appropriate public education" means special education and related services that:

(1) are provided at public expense, under public supervision and direction, and without charge;

(2) meet the standards of the state, including the requirements of the Individuals with Disabilities Education Act, Part B or C;

(3) include an appropriate preschool, elementary school, or secondary school education; and

(4) are provided to children ages three through 21 in conformity with an individualized education program that meets the requirements of the Individuals with Disabilities Education Act, subpart A, sections 300.320 to 300.324, and provided to infants and toddlers in conformity with an individualized family service plan that meets the requirements of the Individuals with Disabilities Education Act, subpart A, sections 303.300 to 303.346.

(b) Notwithstanding any age limits in laws to the contrary, special instruction and services must be provided from birth until July 1 after the child with a disability becomes 21 years old but shall not extend beyond secondary school or its equivalent, except as provided in section 124D.68, subdivision 2. Local health, education, and social service agencies must refer children under age five who are known to need or suspected of needing special instruction and services to the school district. Districts with less than the minimum number of eligible children with a disability as determined by the commissioner must cooperate with other districts to maintain a full range of programs for education and services for children with a disability. This section does not alter the compulsory attendance requirements of section 120A.22.

(c) At the board's discretion, a school district that participates in a reciprocity agreement with a neighboring state under section 124D.041 may enroll and provide special instruction and services to a child from an adjoining state whose family resides at a Minnesota address as assigned by the United States Postal Service if the district has completed child identification procedures for that child to determine the child's eligibility for special education services, and the child has received developmental screening under sections 121A.16 to 121A.19.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 22,164; art 11 s 3; 1998 c 398 art 2 s 6; art 5 s 55; 1999 c 123 s 5; 2002 c 294 s 1; 2004 c 294 art 3 s 2; 2014 c 272 art 4 s 6; 1Sp2015 c 3 art 9 s 7



Section 125A.04 — HIGH SCHOOL DIPLOMA.

Upon completion of secondary school or the equivalent, a pupil with a disability who satisfactorily attains the objectives in the pupil's individualized education program must be granted a high school diploma that is identical to the diploma granted to a pupil without a disability.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 23,164; art 11 s 3; 1Sp2011 c 11 art 3 s 12



Section 125A.06 — BLIND PERSONS' LITERACY RIGHTS.

(a) Paragraphs (b) to (f) may be cited as the "Blind Persons' Literacy Rights and Education Act."

(b) The following definitions apply to paragraphs (c) to (f).

"Blind student" means an individual who is eligible for special educational services and who:

(1) has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than 20 degrees; or

(2) has a medically indicated expectation of visual deterioration.

"Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(c) In developing an individualized education program for each blind student the presumption must be that proficiency in Braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment required for each student must include a Braille skills inventory, including a statement of strengths and deficits. Braille instruction and use are not required by this paragraph if, in the course of developing the student's individualized education program, team members concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. This paragraph does not require the exclusive use of Braille if other special education services are appropriate to the student's educational needs. The provision of other appropriate services does not preclude Braille use or instruction. Instruction in Braille reading and writing must be available for each blind student for whom the multidisciplinary team has determined that reading and writing is appropriate.

(d) Instruction in Braille reading and writing must be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level.

(e) The student's individualized education program must specify:

(1) the results obtained from the assessment required under paragraph (c);

(2) how Braille will be implemented through integration with other classroom activities;

(3) the date on which Braille instruction will begin;

(4) the length of the period of instruction and the frequency and duration of each instructional session;

(5) the level of competency in Braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used; and

(6) if a decision has been made under paragraph (c) that Braille instruction or use is not required for the student:

(i) a statement that the decision was reached after a review of pertinent literature describing the educational benefits of Braille instruction and use; and

(ii) a specification of the evidence used to determine that the student's ability to read and write effectively without Braille is not impaired.

(f) Instruction in Braille reading and writing is a service for the purpose of special education and services under this section.

(g) Paragraphs (b) to (f) must not be construed to supersede any rights of a parent or guardian of a child with a disability under federal or state law.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 24,164; art 11 s 3; 1998 c 398 art 2 s 7; 1Sp2011 c 11 art 3 s 12



Section 125A.07 — RULEMAKING.

(a) Consistent with this section, the commissioner shall adopt new rules and amend existing rules related to children with disabilities only under specific authority and consistent with the requirements of chapter 14 and paragraph (c).

(b) As provided in this paragraph, the state's regulatory scheme should support schools by assuring that all state special education rules adopted by the commissioner result in one or more of the following outcomes:

(1) increased time available to teachers and, where appropriate, to support staff including school nurses for educating students through direct and indirect instruction;

(2) consistent and uniform access to effective education programs for students with disabilities throughout the state;

(3) reduced inequalities and conflict, appropriate due process hearing procedures and reduced court actions related to the delivery of special education instruction and services for students with disabilities;

(4) clear expectations for service providers and for students with disabilities;

(5) increased accountability for all individuals and agencies that provide instruction and other services to students with disabilities;

(6) greater focus for the state and local resources dedicated to educating students with disabilities; and

(7) clearer standards for evaluating the effectiveness of education and support services for students with disabilities.

(c) Subject to chapter 14, the commissioner may adopt, amend, or rescind a rule related to children with disabilities if such action is specifically required by federal law.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 25,164; art 11 s 3; 1998 c 398 art 2 s 8; art 5 s 55; 1999 c 123 s 6; 2004 c 294 art 5 s 10; 2009 c 96 art 3 s 6



Section 125A.08 — INDIVIDUALIZED EDUCATION PROGRAMS.

(a) At the beginning of each school year, each school district shall have in effect, for each child with a disability, an individualized education program.

(b) As defined in this section, every district must ensure the following:

(1) all students with disabilities are provided the special instruction and services which are appropriate to their needs. Where the individualized education program team has determined appropriate goals and objectives based on the student's needs, including the extent to which the student can be included in the least restrictive environment, and where there are essentially equivalent and effective instruction, related services, or assistive technology devices available to meet the student's needs, cost to the district may be among the factors considered by the team in choosing how to provide the appropriate services, instruction, or devices that are to be made part of the student's individualized education program. The individualized education program team shall consider and may authorize services covered by medical assistance according to section 256B.0625, subdivision 26. Before a school district evaluation team makes a determination of other health disability under Minnesota Rules, part 3525.1335, subparts 1 and 2, item A, subitem (1), the evaluation team must seek written documentation of the student's medically diagnosed chronic or acute health condition signed by a licensed physician or a licensed health care provider acting within the scope of the provider's practice. The student's needs and the special education instruction and services to be provided must be agreed upon through the development of an individualized education program. The program must address the student's need to develop skills to live and work as independently as possible within the community. The individualized education program team must consider positive behavioral interventions, strategies, and supports that address behavior needs for children. During grade 9, the program must address the student's needs for transition from secondary services to postsecondary education and training, employment, community participation, recreation, and leisure and home living. In developing the program, districts must inform parents of the full range of transitional goals and related services that should be considered. The program must include a statement of the needed transition services, including a statement of the interagency responsibilities or linkages or both before secondary services are concluded. If the individualized education program meets the plan components in section 120B.125, the individualized education program satisfies the requirement and no additional transition plan is needed;

(2) children with a disability under age five and their families are provided special instruction and services appropriate to the child's level of functioning and needs;

(3) children with a disability and their parents or guardians are guaranteed procedural safeguards and the right to participate in decisions involving identification, assessment including assistive technology assessment, and educational placement of children with a disability;

(4) eligibility and needs of children with a disability are determined by an initial evaluation or reevaluation, which may be completed using existing data under United States Code, title 20, section 33, et seq.;

(5) to the maximum extent appropriate, children with a disability, including those in public or private institutions or other care facilities, are educated with children who are not disabled, and that special classes, separate schooling, or other removal of children with a disability from the regular educational environment occurs only when and to the extent that the nature or severity of the disability is such that education in regular classes with the use of supplementary services cannot be achieved satisfactorily;

(6) in accordance with recognized professional standards, testing and evaluation materials, and procedures used for the purposes of classification and placement of children with a disability are selected and administered so as not to be racially or culturally discriminatory; and

(7) the rights of the child are protected when the parents or guardians are not known or not available, or the child is a ward of the state.

(c) For all paraprofessionals employed to work in programs whose role in part is to provide direct support to students with disabilities, the school board in each district shall ensure that:

(1) before or beginning at the time of employment, each paraprofessional must develop sufficient knowledge and skills in emergency procedures, building orientation, roles and responsibilities, confidentiality, vulnerability, and reportability, among other things, to begin meeting the needs, especially disability-specific and behavioral needs, of the students with whom the paraprofessional works;

(2) annual training opportunities are required to enable the paraprofessional to continue to further develop the knowledge and skills that are specific to the students with whom the paraprofessional works, including understanding disabilities, the unique and individual needs of each student according to the student's disability and how the disability affects the student's education and behavior, following lesson plans, and implementing follow-up instructional procedures and activities; and

(3) a districtwide process obligates each paraprofessional to work under the ongoing direction of a licensed teacher and, where appropriate and possible, the supervision of a school nurse.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 26,164; art 11 s 3; 1998 c 398 art 2 s 9; 1999 c 123 s 7; 1999 c 245 art 4 s 3; 2000 c 489 art 10 s 9,22; 1Sp2001 c 6 art 3 s 7; 2009 c 96 art 3 s 7; 1Sp2011 c 11 art 3 s 12; 2014 c 272 art 4 s 7; 1Sp2015 c 3 art 5 s 12; 2016 c 163 art 3 s 1; 2016 c 189 art 29 s 4



Section 125A.083 — STUDENT INFORMATION SYSTEMS; TRANSFERRING RECORDS.

(a) To efficiently and effectively meet federal and state compliance and accountability requirements using an online case management reporting system, beginning July 1, 2018, a school district may contract only for a student information system that is Schools Interoperability Framework compliant.

(b) Beginning on July 1 of the fiscal year following the year that the commissioner of education certifies to the legislature under paragraph (c) that a compatible compliant system exists, a school district must use an online system for compliance reporting under section 125A.085. A district's information system under this section must facilitate the seamless transfer of student records for a student with disabilities who transfers between school districts, including records containing the student's evaluation report, service plan, and other due process forms and information, regardless of what information system any one district uses.

(c) As a part of the annual report required under section 125A.085, paragraph (f), the commissioner must specify whether a compatible compliant system exists and if so, list each vendor's systems that meet the criteria in paragraph (b).

History: 1Sp2015 c 3 art 5 s 13; 2016 c 189 art 29 s 5



Section 125A.085 — ONLINE REPORTING OF REQUIRED DATA.

(a) To ensure a strong focus on outcomes for children with disabilities informs federal and state compliance and accountability requirements and to increase opportunities for special educators and related-services providers to focus on teaching children with disabilities, the commissioner must customize a streamlined, user-friendly statewide online system, with a single model online form, for effectively and efficiently collecting and reporting required special education-related data to individuals with a legitimate educational interest and who are authorized by law to access the data.

(b) The commissioner must consult with qualified experts, including information technology specialists, licensed special education teachers and directors of special education, related-services providers, third-party vendors, a designee of the commissioner of human services, parents of children with disabilities, representatives of advocacy groups representing children with disabilities, and representatives of school districts and special education cooperatives on integrating, field testing, customizing, and sustaining this simple, easily accessible, efficient, and effective online data system for uniform statewide reporting of required due process compliance data. Among other outcomes, the system must:

(1) reduce special education teachers' paperwork burden and thereby increase the teachers' opportunities to focus on teaching children;

(2) to the extent authorized by chapter 13 or other applicable state or federal law governing access to and dissemination of educational records, provide for efficiently and effectively transmitting the records of all transferring children with disabilities, including highly mobile and homeless children with disabilities, among others, and avoid fragmented service delivery;

(3) address language and other barriers and disparities that prevent parents from understanding and communicating information about the needs of their children with disabilities; and

(4) help continuously improve the interface among the online systems serving children with disabilities in order to maintain and reinforce the children's ability to learn.

(c) The commissioner must use the federal Office of Special Education Programs model forms for the (1) individualized education program, (2) notice of procedural safeguards, and (3) prior written notice that are consistent with Part B of IDEA to integrate and customize a state-sponsored universal special education online case management system, consistent with the requirements of state law and this section for customizing a statewide online reporting system. The commissioner must use a request for proposal process to contract for the technology and software needed for customizing the online system in order for the system to be fully functional, consistent with the requirements of this section. This online system must be made available to school districts without charge beginning in the 2016-2017 school year. For the 2016-2017 and later school years, school districts may use this online system or may contract with an outside vendor for compliance reporting.

(d) All data on individuals maintained in the statewide reporting system are classified as provided in chapter 13 or other applicable state or federal law. An authorized individual's ability to enter, update, or access data must be limited through the use of role-based access codes corresponding to that individual's official duties or training level, and the statutory authorization that grants access for a particular purpose. Any action in which data in the system are entered, updated, accessed, or shared or disseminated outside of the system must be recorded in an audit trail. The audit trail must identify the specific user responsible for the action, the date and time the action occurred, and the purpose for the action. Data contained in the audit trail maintain the same classification as the underlying data affected by the action, provided the responsible authority makes the data available to a student or the student's parent upon request, and the responsible authority may access the data to audit the system's user activity and security safeguards. Before entering data on a student, the responsible authority must provide the student or the student's parent written notice of the data practices rights and responsibilities required by this section and a reasonable opportunity to refuse consent to have the student's data included in the system. Upon receiving the student or the student's parent written refusal to consent, the school district must not enter data on that student into the system and must delete any existing data on that student currently in the system.

(e) Consistent with this section, the commissioner must establish a public Internet Web interface to provide information to educators, parents, and the public about the form and content of required special education reports, to respond to queries from educators, parents, and the public about specific aspects of special education reports and reporting, and to use the information garnered from the interface to streamline and revise special education reporting on the online system under this section. The public Internet Web interface must have a prominently linked page describing the rights and responsibilities of students and parents whose data are included in the statewide reporting system, and include information on the data practices rights of students and parents provided by this section and a form students or parents may use to refuse consent to have a student's data included in the system. The public Internet Web interface must not provide access to the educational records of any individual child.

(f) The commissioner annually by February 1 must submit to the legislature a report on the status, recent changes, and sustainability of the online system under this section.

History: 2014 c 312 art 17 s 11; 1Sp2015 c 3 art 5 s 14



Section 125A.091 — ALTERNATIVE DISPUTE RESOLUTION AND DUE PROCESS HEARINGS.

Subdivision 1. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 2. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 3. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 3a. Additional requirements for prior written notice. In addition to federal law requirements, a prior written notice shall:

(1) inform the parent that except for the initial placement of a child in special education, the school district will proceed with its proposal for the child's placement or for providing special education services unless the child's parent notifies the district of an objection within 14 days of when the district sends the prior written notice to the parent; and

(2) state that a parent who objects to a proposal or refusal in the prior written notice may request a conciliation conference under subdivision 7 or another alternative dispute resolution procedure under subdivision 8 or 9.

Subd. 4. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 5. Initial action; parent consent. (a) The district must not proceed with the initial evaluation of a child, the initial placement of a child in a special education program, or the initial provision of special education services for a child without the prior written consent of the child's parent. A district may not override the written refusal of a parent to consent to an initial evaluation or reevaluation.

(b) A parent, after consulting with health care, education, or other professional providers, may agree or disagree to provide the parent's child with sympathomimetic medications unless section 144.344 applies.

Subd. 6. Dispute resolution processes; generally. Parties are encouraged to resolve disputes over the identification, evaluation, educational placement, manifestation determination, interim alternative educational placement, or the provision of a free appropriate public education to a child with a disability through conciliation, mediation, facilitated team meetings, or other alternative process. All dispute resolution options are voluntary on the part of the parent and must not be used to deny or delay the right to a due process hearing. All dispute resolution processes under this section are provided at no cost to the parent.

Subd. 7. Conciliation conference. A parent must have an opportunity to meet with appropriate district staff in at least one conciliation conference if the parent objects to any proposal of which the parent receives notice under subdivision 3a. A district must hold a conciliation conference within ten calendar days from the date the district receives a parent's objection to a proposal or refusal in the prior written notice. Except as provided in this section, all discussions held during a conciliation conference are confidential and are not admissible in a due process hearing. Within five school days after the final conciliation conference, the district must prepare and provide to the parent a conciliation conference memorandum that describes the district's final proposed offer of service. This memorandum is admissible in evidence in any subsequent proceeding.

Subd. 8. Voluntary dispute resolution options. In addition to offering at least one conciliation conference, a district must inform a parent of other dispute resolution processes, including at least mediation and facilitated team meetings. The fact that an alternative dispute resolution process was used is admissible in evidence at any subsequent proceeding. State-provided mediators and team meeting facilitators shall not be subpoenaed to testify at a due process hearing or civil action under federal special education law nor are any records of mediators or state-provided team meeting facilitators accessible to the parties.

Subd. 9. Mediation. Mediation is a dispute resolution process that involves a neutral party provided by the state to assist a parent and a district in resolving disputes over the identification, evaluation, educational placement, manifestation determination, interim alternative educational placement, or the provision of a free appropriate public education to a child with a disability. A mediation process is available as an informal alternative to a due process hearing but must not be used to deny or postpone the opportunity of a parent or district to obtain a due process hearing. Mediation is voluntary for all parties. All mediation discussions are confidential and inadmissible in evidence in any subsequent proceeding, unless the:

(1) parties expressly agree otherwise;

(2) evidence is otherwise available; or

(3) evidence is offered to prove bias or prejudice of a witness.

Subd. 10. Mediated agreements. If the parties resolve all or a portion of the dispute, or agree to use another procedure to resolve the dispute, the mediator shall ensure that the resolution or agreement is in writing and signed by the parties and each party is given a copy of the document. The written resolution or agreement shall state that all discussions that occurred during mediation are confidential and may not be used as evidence in any hearing or civil proceeding. The resolution or agreement is legally binding upon the parties and is enforceable in the state or federal district court. A party may request another mediation to resolve a dispute over implementing the mediated agreement.

Subd. 11. Facilitated team meeting. A facilitated team meeting is an IEP, IFSP, or multiagency team meeting led by an impartial state-provided facilitator to promote effective communication and assist a team in developing an individualized education program.

Subd. 12. Impartial due process hearing. A parent or a district is entitled to an impartial due process hearing conducted by the state when a dispute arises over the identification, evaluation, educational placement, manifestation determination, interim alternative educational placement, or the provision of a free appropriate public education to a child with a disability. The hearing must be held in the district responsible for ensuring that a free appropriate public education is provided according to state and federal law. The proceedings must be recorded and preserved, at state expense, pending ultimate disposition of the action. The parent and the district shall receive, at state expense, a copy of the hearing transcript or recording and the hearing officer's findings of fact, conclusion of law, and decisions.

Subd. 13. Hearing officer qualifications. The commissioner shall maintain a list of qualified hearing officers. The list shall include a statement of the qualifications of each person listed. Upon receipt of a written request for a hearing, the commissioner shall appoint a hearing officer from the list. The hearing officer must:

(1) be knowledgeable and impartial;

(2) have no personal interest in or specific involvement with the student who is a party to the hearing;

(3) not have been employed as an administrator by the district that is a party to the hearing;

(4) not have been involved in selecting the district administrator who is a party to the hearing;

(5) have no personal, economic, or professional interest in the outcome of the hearing other than properly administering federal and state laws, rules, and policies;

(6) have no substantial involvement in developing state or local policies or procedures challenged in the hearing;

(7) not be a current employee or board member of a Minnesota public school district, education district, intermediate unit or regional education agency, or the department if the department is the service provider;

(8) not be a current employee or board member of a disability advocacy organization or group;

(9) not otherwise be under contract with the department or the school district;

(10) know and understand state and federal special education laws, rules, and regulations, and legal interpretations by federal and state courts; and

(11) have the knowledge and ability to conduct hearings and render and write decisions according to appropriate, standard legal practice.

Subd. 14. Request for hearing. (a) A parent or a school district may file a written request for a due process hearing regarding a proposal or refusal to initiate or change that child's evaluation, individualized education program, or educational placement, or to provide a free appropriate public education.

(b) The parent shall include in the hearing request the name of the child, the address of the child's residence, the name of the school the child attends, a description of the child's problem relating to the proposed or refused initiation or change, including facts relating to the problem, and a proposed resolution of the problem to the extent known and available to the parents at the time.

(c) A parent or a school district may file a written request for a hearing under United States Code, title 20, section 1415, paragraph (k).

(d) A parent or school district filing a request for a hearing under this subdivision must provide the request to the other party and a copy of the request to the department. Upon receiving a request for a hearing, the department shall give to the child's parent a copy of the procedural safeguards notice available to a parent under federal regulations.

(e)(1) If the parent of a child with a disability files a written request for a hearing, and the school district has not previously sent a written notice to the parent under subdivision 3a, regarding the subject matter of the hearing request, the school district shall, within ten days of receiving the hearing request, send to the child's parent a written explanation of why the school district proposed or refused to take the action raised in the hearing request. The explanation must include a description of other options that the individualized education program team considered and the reason why those options were rejected; a description of each evaluation procedure, assessment, record, or report that the school district used as the basis for the proposed or refused action; and a description of the factors that are relevant to the school district's proposal or refusal. A response by a school district under this subdivision does not preclude the school district from asserting that the parent's request for a hearing is insufficient under clause (2) of this paragraph; and

(2) a hearing may not occur until the party requesting the hearing files a request that meets the requirements of paragraph (b). The request under paragraph (b) is considered sufficient unless the party receiving the request notifies the hearing officer and the other party in writing within 15 days of receiving the request that the receiving party believes the request does not meet the requirements of paragraph (b). Within five days of receiving a notice under this subdivision, the hearing officer shall determine whether the request meets the requirements under paragraph (b) and notify the parties.

(f) Except as provided in paragraph (e), clause (1), the party receiving a request for a hearing shall send to the party requesting the hearing a written response that addresses the issues raised in the hearing request within ten days of receiving the request.

Subd. 15. Prehearing conference. A prehearing conference must be held within five business days of the date the commissioner appoints the hearing officer. The hearing officer must initiate the prehearing conference which may be conducted in person, at a location within the district, or by telephone. The hearing officer must create a written verbatim record of the prehearing conference which is available to either party upon request. At the prehearing conference, the hearing officer must:

(1) identify the questions that must be answered to resolve the dispute and eliminate claims and complaints that are without merit;

(2) set a scheduling order for the hearing and additional prehearing activities;

(3) determine if the hearing can be disposed of without an evidentiary hearing and, if so, establish the schedule and procedure for doing so; and

(4) establish the management, control, and location of the hearing to ensure its fair, efficient, and effective disposition.

Subd. 16. Burden of proof. The burden of proof at a due process hearing is on the party seeking relief.

Subd. 17. Admissible evidence. The hearing officer may admit all evidence that possesses probative value, including hearsay, if it is the type of evidence on which reasonable, prudent persons are accustomed to rely in conducting their serious affairs. The hearing officer must give effect to the rules of privilege recognized by law and exclude evidence that is incompetent, irrelevant, immaterial, or unduly repetitious.

Subd. 18. Hearing officer authority. (a) A hearing officer must limit an impartial due process hearing to the time sufficient for each party to present its case.

(b) A hearing officer must establish and maintain control and manage the hearing. This authority includes, but is not limited to:

(1) requiring attorneys representing parties at the hearing, after notice and an opportunity to be heard, to pay court reporting and hearing officer costs, or fines payable to the state, for failing to: (i) obey scheduling or prehearing orders, (ii) appear, (iii) be prepared, or (iv) participate in the hearing process in good faith;

(2) administering oaths and affirmations;

(3) issuing subpoenas;

(4) determining the responsible and providing districts and joining those districts, if not already notified, in the proceedings;

(5) making decisions involving identification, evaluation, educational placement, manifestation determination, interim alternative educational placement, or the provision of a free appropriate public education to a child with a disability;

(6) ordering an independent educational evaluation of a child at district expense; and

(7) extending the hearing decision timeline if the hearing officer determines that good cause exists.

(c) Good cause includes, but is not limited to, the time required for mediation or other settlement discussions, independent educational evaluation, complexity and volume of issues, or finding or changing counsel.

Subd. 19. Expedited due process hearings. Consistent with federal law, a parent or a school district may file a written request for an expedited due process hearing. A hearing officer must hold an expedited due process hearing within 20 school days of the date the expedited due process request is filed and must issue a decision within ten school days after the hearing. A resolution meeting must occur within seven days of receiving the request for an expedited due process hearing unless the parent and the school district agree in writing either to waive the resolution meeting or use the mediation process. The expedited due process hearing may proceed unless the matter has been resolved to the satisfaction of both parties within 15 days of receiving the expedited due process hearing request.

Subd. 20. Hearing officer's decision; time period. (a) The hearing officer must ensure that not later than 45 days after the 30-day period or the adjusted time periods under federal regulations expire, the hearing officer reaches a final decision in the due process hearing and transmits a copy of the decision to each party. A hearing officer, at the request of either party, may grant specific extensions of time beyond the 45-day period under subdivision 18. The hearing officer must conduct the oral arguments in a hearing at a time and place that is reasonably convenient to the parents and child involved. A hearing officer is encouraged to accelerate the time line to 30 days for a child under the age of three whose needs change rapidly and who requires quick resolution of a dispute.

(b) Once the hearing officer has issued a final decision, the hearing officer lacks authority to amend the decision except for clerical or mathematical errors.

(c) Nothing in this subdivision precludes a hearing officer from ordering a school district to comply with federal procedural safeguards under the federal Individuals with Disabilities Education Act.

Subd. 21. Compensatory educational services. The hearing officer may require the resident or responsible district to provide compensatory educational services to the child if the hearing officer finds that the district has not offered or made available to the child a free appropriate public education in the least restrictive environment and the child suffered a loss of educational benefit. Such services take the form of direct and indirect special education and related services designed to address any loss of educational benefit that may have occurred. The hearing officer's finding must be based on a present determination of whether the child has suffered a loss of educational benefit.

Subd. 22. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 23. [Repealed by amendment, 2009 c 96 art 3 s 8]

Subd. 24. Review of hearing officer decisions. The parent or district may seek review of the hearing officer's decision in the Minnesota Court of Appeals or in the federal district court. A party must appeal to the Minnesota Court of Appeals within 60 days of receiving the hearing officer's decision or must appeal to federal district court within 90 days of receiving the hearing officer's decision.

Subd. 25. Enforcement of orders. The commissioner must monitor final hearing officer decisions and ensure enforcement of hearing officer decisions.

Subd. 26. Hearing officer and person conducting alternative dispute resolution are state employees. A hearing officer or person conducting alternative dispute resolution under this section is an employee of the state under section 3.732 for purposes of section 3.736 only.

Subd. 27. Hearing officer training. A hearing officer must participate in training offered by the commissioner.

Subd. 28. District liability. A district is not liable for harmless technical violations of federal or state laws, rules, or regulations governing special education if the school district can demonstrate that the violations did not harm a student's educational progress or the parent's right to notice, participation, or due process. This subdivision is applicable to due process hearings and special education complaints filed with the department.

History: 1Sp2003 c 9 art 3 s 9; 2004 c 294 art 5 s 11; 2009 c 96 art 3 s 8; 1Sp2011 c 11 art 3 s 12; 2016 c 189 art 29 s 6



Section 125A.094 — RESTRICTIVE PROCEDURES FOR CHILDREN WITH DISABILITIES.

The use of restrictive procedures for children with disabilities is governed by sections 125A.0941 and 125A.0942.

History: 2009 c 96 art 3 s 9



Section 125A.0941 — DEFINITIONS.

(a) The following terms have the meanings given them.

(b) "Emergency" means a situation where immediate intervention is needed to protect a child or other individual from physical injury. Emergency does not mean circumstances such as: a child who does not respond to a task or request and instead places his or her head on a desk or hides under a desk or table; a child who does not respond to a staff person's request unless failing to respond would result in physical injury to the child or other individual; or an emergency incident has already occurred and no threat of physical injury currently exists.

(c) "Physical holding" means physical intervention intended to hold a child immobile or limit a child's movement, where body contact is the only source of physical restraint, and where immobilization is used to effectively gain control of a child in order to protect a child or other individual from physical injury. The term physical holding does not mean physical contact that:

(1) helps a child respond or complete a task;

(2) assists a child without restricting the child's movement;

(3) is needed to administer an authorized health-related service or procedure; or

(4) is needed to physically escort a child when the child does not resist or the child's resistance is minimal.

(d) "Positive behavioral interventions and supports" means interventions and strategies to improve the school environment and teach children the skills to behave appropriately.

(e) "Prone restraint" means placing a child in a face down position.

(f) "Restrictive procedures" means the use of physical holding or seclusion in an emergency. Restrictive procedures must not be used to punish or otherwise discipline a child.

(g) "Seclusion" means confining a child alone in a room from which egress is barred. Egress may be barred by an adult locking or closing the door in the room or preventing the child from leaving the room. Removing a child from an activity to a location where the child cannot participate in or observe the activity is not seclusion.

History: 2009 c 96 art 3 s 10; 2012 c 146 s 1; 2013 c 116 art 5 s 3



Section 125A.0942 — STANDARDS FOR RESTRICTIVE PROCEDURES.

Subdivision 1. Restrictive procedures plan. (a) Schools that intend to use restrictive procedures shall maintain and make publicly accessible in an electronic format on a school or district Web site or make a paper copy available upon request describing a restrictive procedures plan for children with disabilities that at least:

(1) lists the restrictive procedures the school intends to use;

(2) describes how the school will implement a range of positive behavior strategies and provide links to mental health services;

(3) describes how the school will provide training on de-escalation techniques, consistent with section 122A.09, subdivision 4, paragraph (k);

(4) describes how the school will monitor and review the use of restrictive procedures, including:

(i) conducting post-use debriefings, consistent with subdivision 3, paragraph (a), clause (5); and

(ii) convening an oversight committee to undertake a quarterly review of the use of restrictive procedures based on patterns or problems indicated by similarities in the time of day, day of the week, duration of the use of a procedure, the individuals involved, or other factors associated with the use of restrictive procedures; the number of times a restrictive procedure is used schoolwide and for individual children; the number and types of injuries, if any, resulting from the use of restrictive procedures; whether restrictive procedures are used in nonemergency situations; the need for additional staff training; and proposed actions to minimize the use of restrictive procedures; and

(5) includes a written description and documentation of the training staff completed under subdivision 5.

(b) Schools annually must publicly identify oversight committee members who must at least include:

(1) a mental health professional, school psychologist, or school social worker;

(2) an expert in positive behavior strategies;

(3) a special education administrator; and

(4) a general education administrator.

Subd. 2. Restrictive procedures. (a) Restrictive procedures may be used only by a licensed special education teacher, school social worker, school psychologist, behavior analyst certified by the National Behavior Analyst Certification Board, a person with a master's degree in behavior analysis, other licensed education professional, paraprofessional under section 120B.363, or mental health professional under section 245.4871, subdivision 27, who has completed the training program under subdivision 5.

(b) A school shall make reasonable efforts to notify the parent on the same day a restrictive procedure is used on the child, or if the school is unable to provide same-day notice, notice is sent within two days by written or electronic means or as otherwise indicated by the child's parent under paragraph (f).

(c) The district must hold a meeting of the individualized education program team, conduct or review a functional behavioral analysis, review data, consider developing additional or revised positive behavioral interventions and supports, consider actions to reduce the use of restrictive procedures, and modify the individualized education program or behavior intervention plan as appropriate. The district must hold the meeting: within ten calendar days after district staff use restrictive procedures on two separate school days within 30 calendar days or a pattern of use emerges and the child's individualized education program or behavior intervention plan does not provide for using restrictive procedures in an emergency; or at the request of a parent or the district after restrictive procedures are used. The district must review use of restrictive procedures at a child's annual individualized education program meeting when the child's individualized education program provides for using restrictive procedures in an emergency.

(d) If the individualized education program team under paragraph (c) determines that existing interventions and supports are ineffective in reducing the use of restrictive procedures or the district uses restrictive procedures on a child on ten or more school days during the same school year, the team, as appropriate, either must consult with other professionals working with the child; consult with experts in behavior analysis, mental health, communication, or autism; consult with culturally competent professionals; review existing evaluations, resources, and successful strategies; or consider whether to reevaluate the child.

(e) At the individualized education program meeting under paragraph (c), the team must review any known medical or psychological limitations, including any medical information the parent provides voluntarily, that contraindicate the use of a restrictive procedure, consider whether to prohibit that restrictive procedure, and document any prohibition in the individualized education program or behavior intervention plan.

(f) An individualized education program team may plan for using restrictive procedures and may include these procedures in a child's individualized education program or behavior intervention plan; however, the restrictive procedures may be used only in response to behavior that constitutes an emergency, consistent with this section. The individualized education program or behavior intervention plan shall indicate how the parent wants to be notified when a restrictive procedure is used.

Subd. 3. Physical holding or seclusion. (a) Physical holding or seclusion may be used only in an emergency. A school that uses physical holding or seclusion shall meet the following requirements:

(1) physical holding or seclusion is the least intrusive intervention that effectively responds to the emergency;

(2) physical holding or seclusion is not used to discipline a noncompliant child;

(3) physical holding or seclusion ends when the threat of harm ends and the staff determines the child can safely return to the classroom or activity;

(4) staff directly observes the child while physical holding or seclusion is being used;

(5) each time physical holding or seclusion is used, the staff person who implements or oversees the physical holding or seclusion documents, as soon as possible after the incident concludes, the following information:

(i) a description of the incident that led to the physical holding or seclusion;

(ii) why a less restrictive measure failed or was determined by staff to be inappropriate or impractical;

(iii) the time the physical holding or seclusion began and the time the child was released; and

(iv) a brief record of the child's behavioral and physical status;

(6) the room used for seclusion must:

(i) be at least six feet by five feet;

(ii) be well lit, well ventilated, adequately heated, and clean;

(iii) have a window that allows staff to directly observe a child in seclusion;

(iv) have tamperproof fixtures, electrical switches located immediately outside the door, and secure ceilings;

(v) have doors that open out and are unlocked, locked with keyless locks that have immediate release mechanisms, or locked with locks that have immediate release mechanisms connected with a fire and emergency system; and

(vi) not contain objects that a child may use to injure the child or others; and

(7) before using a room for seclusion, a school must:

(i) receive written notice from local authorities that the room and the locking mechanisms comply with applicable building, fire, and safety codes; and

(ii) register the room with the commissioner, who may view that room.

(b) By February 1, 2015, and annually thereafter, stakeholders may, as necessary, recommend to the commissioner specific and measurable implementation and outcome goals for reducing the use of restrictive procedures and the commissioner must submit to the legislature a report on districts' progress in reducing the use of restrictive procedures that recommends how to further reduce these procedures and eliminate the use of seclusion. The statewide plan includes the following components: measurable goals; the resources, training, technical assistance, mental health services, and collaborative efforts needed to significantly reduce districts' use of seclusion; and recommendations to clarify and improve the law governing districts' use of restrictive procedures. The commissioner must consult with interested stakeholders when preparing the report, including representatives of advocacy organizations, special education directors, teachers, paraprofessionals, intermediate school districts, school boards, day treatment providers, county social services, state human services department staff, mental health professionals, and autism experts. Beginning with the 2016-2017 school year, in a form and manner determined by the commissioner, districts must report data quarterly to the department by January 15, April 15, July 15, and October 15 about individual students who have been secluded. By July 15 each year, districts must report summary data on their use of restrictive procedures to the department for the prior school year, July 1 through June 30, in a form and manner determined by the commissioner. The summary data must include information about the use of restrictive procedures, including use of reasonable force under section 121A.582.

Subd. 4. Prohibitions. The following actions or procedures are prohibited:

(1) engaging in conduct prohibited under section 121A.58;

(2) requiring a child to assume and maintain a specified physical position, activity, or posture that induces physical pain;

(3) totally or partially restricting a child's senses as punishment;

(4) presenting an intense sound, light, or other sensory stimuli using smell, taste, substance, or spray as punishment;

(5) denying or restricting a child's access to equipment and devices such as walkers, wheelchairs, hearing aids, and communication boards that facilitate the child's functioning, except when temporarily removing the equipment or device is needed to prevent injury to the child or others or serious damage to the equipment or device, in which case the equipment or device shall be returned to the child as soon as possible;

(6) interacting with a child in a manner that constitutes sexual abuse, neglect, or physical abuse under section 626.556;

(7) withholding regularly scheduled meals or water;

(8) denying access to bathroom facilities;

(9) physical holding that restricts or impairs a child's ability to breathe, restricts or impairs a child's ability to communicate distress, places pressure or weight on a child's head, throat, neck, chest, lungs, sternum, diaphragm, back, or abdomen, or results in straddling a child's torso; and

(10) prone restraint.

Subd. 5. Training for staff. (a) To meet the requirements of subdivision 1, staff who use restrictive procedures, including paraprofessionals, shall complete training in the following skills and knowledge areas:

(1) positive behavioral interventions;

(2) communicative intent of behaviors;

(3) relationship building;

(4) alternatives to restrictive procedures, including techniques to identify events and environmental factors that may escalate behavior;

(5) de-escalation methods;

(6) standards for using restrictive procedures only in an emergency;

(7) obtaining emergency medical assistance;

(8) the physiological and psychological impact of physical holding and seclusion;

(9) monitoring and responding to a child's physical signs of distress when physical holding is being used;

(10) recognizing the symptoms of and interventions that may cause positional asphyxia when physical holding is used;

(11) district policies and procedures for timely reporting and documenting each incident involving use of a restricted procedure; and

(12) schoolwide programs on positive behavior strategies.

(b) The commissioner, after consulting with the commissioner of human services, must develop and maintain a list of training programs that satisfy the requirements of paragraph (a). The commissioner also must develop and maintain a list of experts to help individualized education program teams reduce the use of restrictive procedures. The district shall maintain records of staff who have been trained and the organization or professional that conducted the training. The district may collaborate with children's community mental health providers to coordinate trainings.

Subd. 6. Behavior supports; reasonable force. (a) School districts are encouraged to establish effective schoolwide systems of positive behavior interventions and supports.

(b) Nothing in this section or section 125A.0941 precludes the use of reasonable force under sections 121A.582; 609.06, subdivision 1; and 609.379. For the 2014-2015 school year and later, districts must collect and submit to the commissioner summary data, consistent with subdivision 3, paragraph (b), on district use of reasonable force that is consistent with the definition of physical holding or seclusion for a child with a disability under this section.

History: 2009 c 96 art 3 s 11; 1Sp2011 c 11 art 3 s 2,12; 2012 c 146 s 2,3; 2013 c 116 art 5 s 4; 2014 c 312 art 17 s 1; 1Sp2015 c 3 art 5 s 15; 2016 c 189 art 29 s 7,8



Section 125A.11 — SPECIAL INSTRUCTIONS FOR NONRESIDENT CHILDREN.

Subdivision 1. Nonresident tuition rate; other costs. (a) For fiscal year 2015 and later, when a school district provides special instruction and services for a pupil with a disability as defined in section 125A.02 outside the district of residence, excluding a pupil for whom an adjustment to special education aid is calculated according to section 127A.47, subdivision 7, paragraphs (b) to (d), special education aid paid to the resident district must be reduced by an amount equal to (1) the actual cost of providing special instruction and services to the pupil, including a proportionate amount for special transportation, plus (2) the amount of general education revenue, excluding local optional revenue, plus local optional aid and referendum equalization aid attributable to that pupil, calculated using the resident district's average general education revenue and referendum equalization aid per adjusted pupil unit excluding basic skills revenue, elementary sparsity revenue and secondary sparsity revenue, minus (3) the amount of special education aid for children with a disability under section 125A.76 received on behalf of that child, minus (4) if the pupil receives special instruction and services outside the regular classroom for more than 60 percent of the school day, the amount of general education revenue and referendum equalization aid, excluding portions attributable to district and school administration, district support services, operations and maintenance, capital expenditures, and pupil transportation, attributable to that pupil for the portion of time the pupil receives special instruction and services outside of the regular classroom, calculated using the resident district's average general education revenue and referendum equalization aid per adjusted pupil unit excluding basic skills revenue, elementary sparsity revenue and secondary sparsity revenue and the serving district's basic skills revenue, elementary sparsity revenue and secondary sparsity revenue per adjusted pupil unit. Notwithstanding clauses (1) and (4), for pupils served by a cooperative unit without a fiscal agent school district, the general education revenue and referendum equalization aid attributable to a pupil must be calculated using the resident district's average general education revenue and referendum equalization aid excluding compensatory revenue, elementary sparsity revenue, and secondary sparsity revenue. Special education aid paid to the district or cooperative providing special instruction and services for the pupil must be increased by the amount of the reduction in the aid paid to the resident district. If the resident district's special education aid is insufficient to make the full adjustment, the remaining adjustment shall be made to other state aid due to the district.

(b) Notwithstanding paragraph (a), when a charter school receiving special education aid under section 124E.21, subdivision 3, provides special instruction and services for a pupil with a disability as defined in section 125A.02, excluding a pupil for whom an adjustment to special education aid is calculated according to section 127A.47, subdivision 7, paragraphs (b) to (e), special education aid paid to the resident district must be reduced by an amount equal to that calculated under paragraph (a) as if the charter school received aid under section 124E.21, subdivision 1. Notwithstanding paragraph (a), special education aid paid to the charter school providing special instruction and services for the pupil must not be increased by the amount of the reduction in the aid paid to the resident district.

(c) Notwithstanding paragraph (a) and section 127A.47, subdivision 7, paragraphs (b) to (d):

(1) an intermediate district or a special education cooperative may recover unreimbursed costs of serving pupils with a disability, including building lease, debt service, and indirect costs necessary for the general operation of the organization, by billing membership fees and nonmember access fees to the resident district;

(2) a charter school where more than 30 percent of enrolled students receive special education and related services, a site approved under section 125A.515, an intermediate district, or a special education cooperative may apply to the commissioner for authority to charge the resident district an additional amount to recover any remaining unreimbursed costs of serving pupils with a disability;

(3) the billing under clause (1) or application under clause (2) must include a description of the costs and the calculations used to determine the unreimbursed portion to be charged to the resident district. Amounts approved by the commissioner under clause (2) must be included in the aid adjustments under paragraph (a), or section 127A.47, subdivision 7, paragraphs (b) to (d), as applicable.

(d) For purposes of this subdivision and section 127A.47, subdivision 7, paragraph (b), "general education revenue and referendum equalization aid" means the sum of the general education revenue according to section 126C.10, subdivision 1, excluding the local optional levy according to section 126C.10, subdivision 2e, paragraph (c), plus the referendum equalization aid according to section 126C.17, subdivision 7.

Subd. 2. Nonresident transportation. When a district provides instruction and services in a day program outside the district of residence, the district of residence is responsible for providing transportation. When a district provides instruction and services requiring board and lodging or placement in a residential program outside the district of residence, the nonresident district in which the child is placed is responsible for providing transportation. Transportation costs shall be paid by the district responsible for providing transportation and the state shall pay transportation aid to that district.

Subd. 3. Agreement between districts to provide special instruction and services. For the purposes of this section, any school district may enter into an agreement, upon mutually agreed-upon terms and conditions, to provide special instruction and services for children with a disability. In that event, one of the participating units may employ and contract with necessary qualified personnel to offer services in the several districts. Each participating unit must reimburse the employing unit a proportionate amount of the actual cost of providing the special instruction and services, less the amount of state special education aid.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 29,164; art 11 s 3; 1Sp2001 c 6 art 3 s 9; 1Sp2005 c 5 art 3 s 7; 2006 c 263 art 3 s 1; 2007 c 146 art 3 s 4; 2009 c 96 art 1 s 8; 2013 c 116 art 5 s 5; 2014 c 312 art 17 s 2; 1Sp2015 c 3 art 4 s 10; art 5 s 16; 2016 c 158 art 1 s 45; 2016 c 189 art 29 s 9



Section 125A.12 — ATTENDANCE IN ANOTHER DISTRICT.

No resident of a district who is eligible for special instruction and services pursuant to this section may be denied provision of this instruction and service because of attending a public school in another district pursuant to section 123B.88, subdivision 5, if the attendance is not subject to section 124D.08. If the pupil attends a public school located in a contiguous district and the district of attendance does not provide special instruction and services, the district of residence must provide necessary transportation for the pupil between the boundary of the district of residence and the educational facility where special instruction and services are provided within the district of residence. The district of residence may provide necessary transportation for the pupil between its boundary and the school attended in the contiguous district, but must not pay the cost of transportation provided outside the boundary of the district of residence.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 30,164; art 11 s 3; 1Sp2003 c 9 art 12 s 13; 2007 c 146 art 1 s 25



Section 125A.125 — REPORT ON HOMELESS CHILDREN SERVED.

The commissioner of education must collect statistics on the number of homeless children who have received Part C services and must annually report those results to the legislature by July 1.

History: 2013 c 116 art 5 s 30



Section 125A.13 — SCHOOL OF PARENTS' CHOICE.

(a) Nothing in this chapter must be construed as preventing parents of a child with a disability from sending the child to a school of their choice, if they so elect, subject to admission standards and policies adopted according to sections 125A.62 to 125A.64 and 125A.66 to 125A.73, and all other provisions of chapters 120A to 129C.

(b) The parent of a student with a disability not yet enrolled in kindergarten and not open enrolled in a nonresident district may request that the resident district enter into a tuition agreement with the nonresident district if:

(1) the child is enrolled in a Head Start program or a licensed child care setting in the nonresident district; and

(2) the child can be served in the same setting as other children in the nonresident district with the same level of disability.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 31,164; art 11 s 3; 2007 c 146 art 3 s 5



Section 125A.14 — EXTENDED SCHOOL YEAR.

A district may provide extended school year services for children with a disability living within the district and nonresident children temporarily placed in the district pursuant to section 125A.15. Prior to March 31 or 30 days after the child with a disability is placed in the district, whichever is later, the providing district shall give notice to the district of residence of any nonresident children temporarily placed in the district pursuant to section 125A.15 of its intention to provide these programs. Notwithstanding any contrary provisions in section 125A.15, the district providing the special instruction and services must apply for special education aid for the extended school year services. The unreimbursed actual cost of providing the program for nonresident children with a disability, including the cost of board and lodging, may be billed to the district of the child's residence and must be paid by the resident district. Transportation costs must be paid by the district responsible for providing transportation pursuant to section 125A.15 and transportation aid must be paid to that district.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 32,164; art 11 s 3; 2007 c 146 art 3 s 6; 2012 c 239 art 3 s 1



Section 125A.15 — PLACEMENT IN ANOTHER DISTRICT; RESPONSIBILITY.

The responsibility for special instruction and services for a child with a disability temporarily placed in another district for care and treatment shall be determined in the following manner:

(a) The district of residence of a child shall be the district in which the child's parent resides, if living, or the child's guardian. If there is a dispute between school districts regarding residency, the district of residence is the district designated by the commissioner.

(b) If a district other than the resident district places a pupil for care and treatment, the district placing the pupil must notify and give the resident district an opportunity to participate in the placement decision. When an immediate emergency placement of a pupil is necessary and time constraints foreclose a resident district from participating in the emergency placement decision, the district in which the pupil is temporarily placed must notify the resident district of the emergency placement within 15 days. The resident district has up to five business days after receiving notice of the emergency placement to request an opportunity to participate in the placement decision, which the placing district must then provide.

(c) When a child is temporarily placed for care and treatment in a day program located in another district and the child continues to live within the district of residence during the care and treatment, the district of residence is responsible for providing transportation to and from the care and treatment program and an appropriate educational program for the child. The resident district may establish reasonable restrictions on transportation, except if a Minnesota court or agency orders the child placed at a day care and treatment program and the resident district receives a copy of the order, then the resident district must provide transportation to and from the program unless the court or agency orders otherwise. Transportation shall only be provided by the resident district during regular operating hours of the resident district. The resident district may provide the educational program at a school within the district of residence, at the child's residence, or in the district in which the day treatment center is located by paying tuition to that district.

(d) When a child is temporarily placed in a residential program for care and treatment, the nonresident district in which the child is placed is responsible for providing an appropriate educational program for the child and necessary transportation while the child is attending the educational program; and must bill the district of the child's residence for the actual cost of providing the program, as outlined in section 125A.11, except as provided in paragraph (e). However, the board, lodging, and treatment costs incurred in behalf of a child with a disability placed outside of the school district of residence by the commissioner of human services or the commissioner of corrections or their agents, for reasons other than providing for the child's special educational needs must not become the responsibility of either the district providing the instruction or the district of the child's residence. For the purposes of this section, the state correctional facilities operated on a fee-for-service basis are considered to be residential programs for care and treatment.

(e) A privately owned and operated residential facility may enter into a contract to obtain appropriate educational programs for special education children and services with a joint powers entity. The entity with which the private facility contracts for special education services shall be the district responsible for providing students placed in that facility an appropriate educational program in place of the district in which the facility is located. If a privately owned and operated residential facility does not enter into a contract under this paragraph, then paragraph (d) applies.

(f) The district of residence shall pay tuition and other program costs, not including transportation costs, to the district providing the instruction and services. The district of residence may claim general education aid for the child as provided by law. Transportation costs must be paid by the district responsible for providing the transportation and the state must pay transportation aid to that district.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 33,164; art 11 s 3; 1998 c 398 art 2 s 11; 1999 c 241 art 2 s 14; 2000 c 489 art 3 s 9; 2009 c 96 art 3 s 12; 1Sp2011 c 11 art 3 s 3



Section 125A.155 — SPECIAL EDUCATION RECIPROCITY; COMMISSIONER DUTIES.

The commissioner of education must develop a special education reciprocity agreement form. The reciprocity form must specify the procedures used to calculate special education tuition charges for both Minnesota students that are served in other states and for out-of-state students who are served in Minnesota. The commissioner shall attempt to enter into reciprocity agreements with any state that sends students to Minnesota and any state that provides services to Minnesota students.

History: 1999 c 241 art 2 s 15; 2003 c 130 s 12



Section 125A.17 — LEGAL RESIDENCE OF A CHILD WITH A DISABILITY PLACED IN A FOSTER FACILITY.

The legal residence of a child with a disability placed in a foster facility for care and treatment is the district in which the child resides when:

(1) parental rights have been terminated by court order;

(2) the parent or guardian is not living within the state;

(3) no other district residence can be established; or

(4) the parent or guardian having legal custody of the child is an inmate of a Minnesota correctional facility or is a resident of a halfway house under the supervision of the commissioner of corrections.

The school board of the district of residence must provide the same educational program for the child as it provides for all resident children with a disability in the district.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 36,164; art 11 s 3; 1Sp2001 c 6 art 8 s 4



Section 125A.18 — SPECIAL INSTRUCTION; NONPUBLIC SCHOOLS.

No resident of a district who is eligible for special instruction and services under this section may be denied instruction and service on a shared time basis consistent with section 126C.19, subdivision 4, because of attending a nonpublic school defined in section 123B.41, subdivision 9. If a resident pupil with a disability attends a nonpublic school located within the district of residence, the district must provide necessary transportation for that pupil within the district between the nonpublic school and the educational facility where special instruction and services are provided on a shared time basis. If a resident pupil with a disability attends a nonpublic school located in another district and if no agreement exists under section 126C.19, subdivision 1 or 2, for providing special instruction and services on a shared time basis to that pupil by the district of attendance and where the special instruction and services are provided within the district of residence, the district of residence must provide necessary transportation for that pupil between the boundary of the district of residence and the educational facility. The district of residence may provide necessary transportation for that pupil between its boundary and the nonpublic school attended, but the nonpublic school must pay the cost of transportation provided outside the district boundary.

Parties serving students on a shared time basis have access to the due process hearing system described under United States Code, title 20, and the complaint system under Code of Federal Regulations, title 34, section 300.660-662. In the event it is determined under these systems that the nonpublic school or staff impeded the public school district's provision of a free appropriate education, the commissioner may withhold public funds available to the nonpublic school proportionally applicable to that student under section 123B.42.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 37,164; art 11 s 3; 1998 c 398 art 2 s 13; 1999 c 123 s 11



Section 125A.19 — NONRESIDENT EDUCATION; BILLING.

All tuition billing for the education of nonresident children pursuant to sections 125A.03 to 125A.24, 125A.51, 125A.515, and 125A.65 must be done on uniform forms prescribed by the commissioner. The billing shall contain an itemized statement of costs that are being charged to the district of residence.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 38,164; art 11 s 3; 2012 c 239 art 3 s 2



Section 125A.20 — TRANSPORTATION AID AGREEMENTS.

Notwithstanding the provisions of sections 125A.11, 125A.14, and 125A.15, when a child receives special instruction and services in a day program outside the resident district, the resident district and the nonresident district where the child is placed may enter into an agreement providing for the nonresident district to pay the cost of any particular transportation categories specified in section 123B.92, subdivision 1, and claim transportation aid for those categories. In this case, the nonresident district may not obtain any payment from the resident district for the categories covered by the agreement.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.21 — THIRD-PARTY PAYMENT.

Subdivision 1. Obligation to pay. Nothing in sections 125A.03 to 125A.24 and 125A.65 relieves an insurer or similar third party from an otherwise valid obligation to pay, or changes the validity of an obligation to pay, for services rendered to a child with a disability, and the child's family. A school district shall pay the nonfederal share of medical assistance services provided according to section 256B.0625, subdivision 26. Eligible expenditures must not be made from federal funds or funds used to match other federal funds. Any federal disallowances are the responsibility of the school district. A school district may pay or reimburse co-payments, coinsurance, deductibles, and other enrollee cost-sharing amounts, on behalf of the student or family, in connection with health and related services provided under an individual educational plan or individualized family service plan.

Subd. 2. Third-party reimbursement. (a) Beginning July 1, 2000, districts shall seek reimbursement from insurers and similar third parties for the cost of services provided by the district whenever the services provided by the district are otherwise covered by the child's health coverage. Districts shall request, but may not require, the child's family to provide information about the child's health coverage when a child with a disability begins to receive services from the district of a type that may be reimbursable, and shall request, but may not require, updated information after that as needed.

(b) For children enrolled in medical assistance under chapter 256B or MinnesotaCare under chapter 256L who have no other health coverage, a district shall provide an initial and annual written notice to the enrolled child's parent or legal representative of its intent to seek reimbursement from medical assistance or MinnesotaCare for the individualized education program or individualized family service plan health-related services provided by the district. The initial notice must give the child's parent or legal representative the right to request a copy of the child's education records on the health-related services that the district provided to the child and disclosed to a third-party payer.

(c) The district shall give the parent or legal representative annual written notice of:

(1) the district's intent to seek reimbursement from medical assistance or MinnesotaCare for individualized education program or individualized family service plan health-related services provided by the district;

(2) the right of the parent or legal representative to request a copy of all records concerning individualized education program or individualized family service plan health-related services disclosed by the district to any third party; and

(3) the right of the parent or legal representative to withdraw consent for disclosure of a child's records at any time without consequence.

The written notice shall be provided as part of the written notice required by Code of Federal Regulations, title 34, section 300.504 or 303.520. The district must ensure that the parent of a child with a disability is given notice, in understandable language, of federal and state procedural safeguards available to the parent under this paragraph and paragraph (b).

(d) In order to access the private health care coverage of a child who is covered by private health care coverage in whole or in part, a district must:

(1) obtain annual written informed consent from the parent or legal representative, in compliance with subdivision 5; and

(2) inform the parent or legal representative that a refusal to permit the district or state Medicaid agency to access their private health care coverage does not relieve the district of its responsibility to provide all services necessary to provide free and appropriate public education at no cost to the parent or legal representative.

(e) If the commissioner of human services obtains federal approval to exempt covered individualized education program or individualized family service plan health-related services from the requirement that private health care coverage refuse payment before medical assistance may be billed, paragraphs (b), (c), and (d) shall also apply to students with a combination of private health care coverage and health care coverage through medical assistance or MinnesotaCare.

(f) In the event that Congress or any federal agency or the Minnesota legislature or any state agency establishes lifetime limits, limits for any health care services, cost-sharing provisions, or otherwise provides that individualized education program or individualized family service plan health-related services impact benefits for persons enrolled in medical assistance or MinnesotaCare, the amendments to this subdivision adopted in 2002 are repealed on the effective date of any federal or state law or regulation that imposes the limits. In that event, districts must obtain informed consent consistent with this subdivision as it existed prior to the 2002 amendments and subdivision 5, before seeking reimbursement for children enrolled in medical assistance under chapter 256B or MinnesotaCare under chapter 256L who have no other health care coverage.

Subd. 3. Use of reimbursements. School districts must reserve third-party revenue and must spend the reimbursements received only to:

(1) retain an amount sufficient to compensate the district for its administrative costs of obtaining reimbursements;

(2) regularly obtain from education- and health-related entities training and other appropriate technical assistance designed to improve the district's ability to access third-party payments for individualized education program or individualized family service plan health-related services; or

(3) reallocate reimbursements for the benefit of students with individualized education programs or individualized family service plans in the district.

Subd. 4. Parents not obligated to use health coverage. To the extent required by federal law, a school district may not require parents of children with disabilities, if they would incur a financial cost, to use private or public health coverage to pay for the services that must be provided under an individualized education program or individualized family service plan.

Subd. 5. Informed consent. When obtaining informed consent, consistent with sections 13.05, subdivision 4a; 256B.77, subdivision 2, paragraph (p); and Code of Federal Regulations, title 34, parts 99, 300, and 303, to bill health plans for covered services, the school district must notify the legal representative (1) that the cost of the person's private health insurance premium may increase due to providing the covered service in the school setting, (2) that the school district may pay certain enrollee health plan costs, including but not limited to, co-payments, coinsurance, deductibles, premium increases or other enrollee cost-sharing amounts for health and related services required by an individual service plan, or individualized family service plan, and (3) that the school's billing for each type of covered service may affect service limits and prior authorization thresholds. The informed consent may be revoked in writing at any time by the person authorizing the billing of the health plan.

Subd. 6. District obligation to provide service. To the extent required by federal law, no school district may deny, withhold, or delay any service that must be provided under an individualized education program or individualized family service plan because a family has refused to provide informed consent to bill a health plan for services or a health plan company has refused to pay any, all, or a portion of the cost of services billed.

Subd. 7. District disclosure of information. A school district may disclose information contained in a student's individualized education program, consistent with section 13.32, subdivision 3, paragraph (a), and Code of Federal Regulations, title 34, parts 99, 300, and 303; including records of the student's diagnosis and treatment, to a health plan company only with the signed and dated consent of the student's parent, or other legally authorized individual. The school district shall disclose only that information necessary for the health plan company to decide matters of coverage and payment. A health plan company may use the information only for making decisions regarding coverage and payment, and for any other use permitted by law.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 14; 1999 c 123 s 12; 2000 c 464 art 2 s 1; 2002 c 294 s 2; 2002 c 400 s 3; 1Sp2003 c 9 art 3 s 10; 2010 c 365 art 1 s 10; 1Sp2011 c 11 art 3 s 4-7,12; 2012 c 216 art 13 s 1; 1Sp2015 c 3 art 5 s 17; 2016 c 189 art 29 s 10



Section 125A.22 — COMMUNITY TRANSITION INTERAGENCY COMMITTEE.

A district, group of districts, or special education cooperative, in cooperation with the county or counties in which the district or cooperative is located, may establish a community transition interagency committee for youth with disabilities, beginning at grade 9 or age equivalent, and their families. Members of the committee may include representatives from special education, vocational and regular education, community education, postsecondary education and training institutions, mental health, adults with disabilities who have received transition services if such persons are available, parents of youth with disabilities, local business or industry, rehabilitation services, county social services, health agencies, and additional public or private adult service providers as appropriate. The committee may:

(1) identify current services, programs, and funding sources provided within the community for secondary and postsecondary aged youth with disabilities and their families that prepare them for further education; employment, including integrated competitive employment; and independent living;

(2) facilitate the development of multiagency teams to address present and future transition needs of individual students on their individualized education programs;

(3) develop a community plan to include mission, goals, and objectives, and an implementation plan to assure that transition needs of individuals with disabilities are met;

(4) recommend changes or improvements in the community system of transition services; and

(5) exchange agency information such as appropriate data, effectiveness studies, special projects, exemplary programs, and creative funding of programs.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 39,164; art 11 s 3; 2004 c 166 s 1; 1Sp2011 c 11 art 3 s 12; 2014 c 272 art 4 s 8



Section 125A.23 — AGENCY ACCESS TO NONPUBLIC DATA.

The commissioner of administration must prepare a form and disseminate guidelines for state agencies, political subdivisions, and other responsible authorities to use to enable a responsible authority to allow another responsible authority access to data about a child with a disability that is classified as not public. The form and guidelines must be consistent with section 13.05, subdivision 9, and federal law, and are not subject to the rulemaking requirements under chapter 14.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 40,164; art 11 s 3



Section 125A.24 — PARENT ADVISORY COUNCILS.

In order to increase the involvement of parents of children with disabilities in district policy making and decision making, school districts must have a special education advisory council that is incorporated into the district's special education system plan.

(1) This advisory council may be established either for individual districts or in cooperation with other districts who are members of the same special education cooperative.

(2) A district may set up this council as a subgroup of an existing board, council, or committee.

(3) At least half of the designated council members must be parents of students with a disability. When a nonpublic school is located in the district, the council must include at least one member who is a parent of a nonpublic school student with a disability, or an employee of a nonpublic school if no parent of a nonpublic school student with a disability is available to serve. Each local council must meet no less than once each year. The number of members, frequency of meetings, and operational procedures are to be locally determined.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 41,164; art 11 s 3; 1999 c 123 s 13; 1Sp2005 c 5 art 3 s 8



Section 125A.25 — LEGISLATIVE COMMITMENT TO CONCILIATION.

Subdivision 1. Policy statement. The legislature finds that conciliation conferences pursuant to sections 125A.03 to 125A.24 and 125A.65 serve better than formal hearings to promote communications between parents and school staff and to reach prompt, shared decisions about educational programs for children with a disability. Further, the legislature urges the United States Department of Education and the United States Office of Civil Rights to acknowledge that the conciliation conference process violates no federal statute or regulation.

Subd. 2. State plan. The commissioner shall not adopt any provision in the state plan for special education that reduces the opportunities for parents and school districts to resolve their differences through conciliation.

History: 1981 c 358 art 3 s 8; 1991 c 265 art 3 s 38; 1998 c 397 art 2 s 60,164; 1998 c 398 art 5 s 55



Section 125A.259 — CITATION; INTERAGENCY EARLY CHILDHOOD INTERVENTION SYSTEM.

Sections 125A.26 to 125A.48 may be cited as the "Interagency Early Childhood Intervention System."

History: 1998 c 397 art 11 s 3



Section 125A.26 — PURPOSE.

It is the policy of the state to develop and implement comprehensive, coordinated, multidisciplinary interagency programs of early intervention services for children with disabilities and their families.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.27 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 125A.259 to 125A.48, the following terms have the meanings given them.

Subd. 2. Coordinate. "Coordinate" means to provide ready access to a community's services and resources to meet child and family needs.

Subd. 3. Core early intervention services. "Core early intervention services" means services that are available at no cost to children and families. These services include:

(1) identification and referral;

(2) screening;

(3) evaluation;

(4) assessment;

(5) service coordination;

(6) special education and related services provided under section 125A.08, and United States Code, title 20, section 1401; and

(7) protection of parent and child rights by means of procedural safeguards.

Subd. 4. County board. "County board" means a county board established under chapter 375.

Subd. 5. Early intervention record. "Early intervention record" means any personally identifiable information about a child or the child's family that is generated by the early intervention system, and that pertains to evaluation and assessment, development of an individualized family service plan, and the delivery of early intervention services.

Subd. 6. Early intervention services. "Early intervention services" means services provided in conformity with an individualized family service plan that are designed to meet the special developmental needs of a child eligible under Code of Federal Regulations, title 34, part 303, and the needs of the child's family related to enhancing the child's development and that are selected in collaboration with the parent. These services include core early intervention services and additional early intervention services listed in section 125A.29 and services defined in Code of Federal Regulations, title 34, section 303, et seq.

Subd. 7. Early intervention system. "Early intervention system" means the total effort in the state to meet the needs of eligible children and their families.

Subd. 8. Eligibility for Part C. "Eligibility for Part C" means eligibility for infant and toddler intervention services under section 125A.02 and Minnesota Rules.

Subd. 9. Facilitate payment. "Facilitate payment" means helping families access necessary public or private assistance that provides payment for services required to meet needs identified in a service plan, individualized education program (IEP), individual service plan (ISP), or individualized family service plan (IFSP), according to time frames required by the plan. This may also include activities to collect fees for services provided on a sliding fee basis, where permitted by state law.

Subd. 10. Individualized family service plan. "Individualized family service plan" or "IFSP" means a written plan for providing services to a child age birth to three years and the child's family.

Subd. 11. Interagency child find systems. "Interagency child find systems" means activities developed on an interagency basis with the involvement of interagency early intervention committees and other relevant community groups, including primary referral sources included in Code of Federal Regulations, title 34, section 303.303 (c), using rigorous standards to actively seek out, identify, and refer infants and young children, with, or at risk of, disabilities, and their families, to reduce the need for future services. The child find system must mandate referrals for a child under the age of three who: (1) is the subject of a substantiated case of abuse or neglect, or (2) is identified as directly affected by illegal substance abuse, or withdrawal symptoms resulting from prenatal drug exposure, to reduce the need for future services. The referral procedures must specify that a referral must occur within seven calendar days from the date of identification.

Subd. 12. Local primary agency. "Local primary agency" means the agency designated jointly by the school and county board under section 125A.29.

Subd. 13. Natural environments. "Natural environments" means the child's home and community settings in which children without disabilities participate.

Subd. 14. Parent. "Parent" means "parent" as defined by Code of Federal Regulations, title 34, section 303.27, or a surrogate parent appointed in accordance with Code of Federal Regulations, title 34, section 303.422, or United States Code, title 20, section 1439(a)(5).

Subd. 15. Part C state plan. "Part C state plan" means the annual state plan application approved by the federal government.

Subd. 16. Pay for. "Pay for" means using federal, state, local, and private dollars available for early intervention services.

Subd. 17. Respite. "Respite" means short-term, temporary care provided to a child with a disability due to the temporary absence or need for relief of the family member or members or primary caregiver, normally providing the care.

Subd. 18. State lead agency. "State lead agency" means the state agency receiving federal funds for the purposes of providing early intervention services.

Subd. 19. Surrogate parent. "Surrogate parent" means a person appointed by the local education agency to assure that the rights of the child to early intervention services are protected. A person cannot be a surrogate parent to a child for whom the person provides early intervention services.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 42,164; art 11 s 3; 1998 c 398 art 2 s 15; 1Sp2001 c 6 art 3 s 10; 2002 c 294 s 3; 1Sp2003 c 9 art 10 s 13; 2006 c 282 art 2 s 13-17; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 5 s 6-8



Section 125A.28 — STATE INTERAGENCY COORDINATING COUNCIL.

An Interagency Coordinating Council of at least 17, but not more than 25 members is established, in compliance with Public Law 108-446, section 641. The members must be appointed by the governor and reasonably represent the population of Minnesota. Council members must elect the council chair, who may not be a representative of the Department of Education. The council must be composed of at least five parents, including persons of color, of children with disabilities under age 12, including at least three parents of a child with a disability under age seven, five representatives of public or private providers of services for children with disabilities under age five, including a special education director, county social service director, local Head Start director, and a community health services or public health nursing administrator, one member of the senate, one member of the house of representatives, one representative of teacher preparation programs in early childhood-special education or other preparation programs in early childhood intervention, at least one representative of advocacy organizations for children with disabilities under age five, one physician who cares for young children with special health care needs, one representative each from the commissioners of commerce, education, health, human services, a representative from the state agency responsible for child care, foster care, mental health, homeless coordinator of education of homeless children and youth, and a representative from Indian health services or a tribal council. Section 15.059, subdivisions 2 to 4, apply to the council. The council must meet at least quarterly.

The council must address methods of implementing the state policy of developing and implementing comprehensive, coordinated, multidisciplinary interagency programs of early intervention services for children with disabilities and their families.

The duties of the council include recommending policies to ensure a comprehensive and coordinated system of all state and local agency services for children under age five with disabilities and their families. The policies must address how to incorporate each agency's services into a unified state and local system of multidisciplinary assessment practices, individual intervention plans, comprehensive systems to find children in need of services, methods to improve public awareness, and assistance in determining the role of interagency early intervention committees.

Within 30 days of receiving the annual determination from the federal Office of Special Education on the Minnesota Part C Annual Performance Report, the council must recommend to the governor and the commissioners of education, health, human services, commerce, and employment and economic development policies for a comprehensive and coordinated system.

Annually, the council must prepare and submit a report to the governor and the secretary of the federal Department of Education on the status of early intervention services and programs for infants and toddlers with disabilities and their families under the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part C, Public Law 102-119), as operated in Minnesota. The Minnesota Part C annual performance report may serve as the report.

Notwithstanding any other law to the contrary, the State Interagency Coordinating Council does not expire unless federal law no longer requires the existence of the council or committee.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1997 c 192 s 19; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 43,164; art 11 s 3; 1998 c 398 art 2 s 16; 2000 c 254 s 51; 1Sp2001 c 3 art 1 s 14; 1Sp2003 c 9 art 3 s 11; 2004 c 206 s 52; 1Sp2005 c 5 art 3 s 9; 2006 c 282 art 2 s 18; 2009 c 96 art 3 s 13; 2013 c 116 art 5 s 9; 2014 c 286 art 8 s 14; 1Sp2015 c 3 art 5 s 18



Section 125A.29 — RESPONSIBILITIES OF COUNTY BOARDS AND SCHOOL BOARDS.

(a) It is the joint responsibility of county boards and school boards to coordinate, provide, and pay for appropriate services, and to facilitate payment for services from public and private sources. Appropriate services for children eligible under section 125A.02 must be determined in consultation with parents, physicians, and other educational, medical, health, and human services providers. The services provided must be in conformity with:

(1) an IFSP for each eligible infant and toddler from birth through age two and the infant's or toddler's family including:

(i) American Indian infants and toddlers with disabilities and their families residing on a reservation geographically located in the state;

(ii) infants and toddlers with disabilities who are homeless children and their families; and

(iii) infants and toddlers with disabilities who are wards of the state; or

(2) an individualized education program (IEP) or individual service plan (ISP) for each eligible child ages three through four.

(b) Appropriate early intervention services include services provided in conformity with an IFSP that are designed to meet the special developmental needs of an eligible child and the needs of the child's family related to enhancing the child's development and that are selected in collaboration with the parent. These services include core early intervention services and additional early intervention services listed in this section and infant and toddler intervention services defined under United States Code, title 20, sections 1431 to 1444, and Code of Federal Regulations, title 34, section 303, including service coordination under section 125A.33.

(c) School and county boards shall coordinate early intervention services. In the absence of agreements established according to section 125A.39, service responsibilities for children birth through age two are as follows:

(1) school boards must provide, pay for, and facilitate payment for special education and related services required under sections 125A.03 and 125A.06;

(2) county boards must provide, pay for, and facilitate payment for noneducational services of social work, psychology, transportation and related costs, nursing, respite, and nutrition services not required under clause (1).

(d) School and county boards may develop an interagency agreement according to section 125A.39 to establish agency responsibility that assures early intervention services are coordinated, provided, paid for, and that payment is facilitated from public and private sources.

(e) County and school boards must jointly determine the primary agency in this cooperative effort and must notify the commissioner of the state lead agency of their decision.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 44,164; art 11 s 3; 2006 c 282 art 2 s 19; 2011 c 76 art 1 s 17; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 5 s 10



Section 125A.30 — INTERAGENCY EARLY INTERVENTION COMMITTEES.

(a) A group of school districts or special education cooperatives, in cooperation with the health and human service agencies located in the county or counties in which the districts or cooperatives are located, must establish an Interagency Early Intervention Committee for children with disabilities under age five and their families under this section, and for children with disabilities ages three to 22 consistent with the requirements under sections 125A.023 and 125A.027. Committees must include representatives of local health, education, and county human service agencies, early childhood family education programs, Head Start, parents of young children with disabilities under age 12, child care resource and referral agencies, school readiness programs, current service providers, and agencies that serve families experiencing homelessness, and may also include representatives from other private or public agencies and school nurses. The committee must elect a chair from among its members and must meet at least quarterly.

(b) The committee must develop and implement interagency policies and procedures concerning the following ongoing duties:

(1) develop public awareness systems designed to inform potential recipient families, especially parents with premature infants, or infants with other physical risk factors associated with learning or development complications, of available programs and services;

(2) to reduce families' need for future services, and especially parents with premature infants, or infants with other physical risk factors associated with learning or development complications, implement interagency child find systems designed to actively seek out, identify, and refer infants and young children with, or at risk of, disabilities, including a child under the age of three who: (i) is the subject of a substantiated case of abuse or neglect or (ii) is identified as directly affected by illegal substance abuse, or withdrawal symptoms resulting from prenatal drug exposure;

(3) implement a process for assuring that services involve cooperating agencies at all steps leading to individualized programs;

(4) identify the current services and funding being provided within the community for children with disabilities under age five and their families; and

(5) develop a plan for the allocation and expenditure of federal early intervention funds under United States Code, title 20, section 1471 et seq. (Part C, Public Law 108-446) and United States Code, title 20, section 631, et seq. (Chapter I, Public Law 89-313).

(c) The local committee shall also participate in needs assessments and program planning activities conducted by local social service, health and education agencies for young children with disabilities and their families.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 45,164; art 11 s 3; 1998 c 398 art 3 s 1; 1999 c 123 s 14; 1Sp2003 c 9 art 3 s 12; art 10 s 13; 2006 c 282 art 2 s 20; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 5 s 11; 2014 c 272 art 4 s 9



Section 125A.31 — LOCAL PRIMARY AGENCY.

(a) The local primary agency must:

(1) facilitate the development of annual fund requests that identify arrangements with other local and regional agencies providing services as part of the state's early childhood intervention system and that result in service availability on a year-round basis, as necessary;

(2) administer funds received through the annual fund request;

(3) provide oversight for data collection efforts;

(4) facilitate completion of interagency early intervention committee duties as indicated in section 125A.30;

(5) request mediation from the state lead agency, if necessary;

(6) request assistance from the state lead agency when disputes between agencies cannot be resolved within 20 calendar days; and

(7) receive written requests from parents for matters that may be resolved through due process hearings.

(b) When the local primary agency is not an education agency, resources distributed under the early intervention fund must be transferred from a local educational agency to a noneducation agency using a state provided contract. A local primary agency may budget for indirect costs at an amount not to exceed five percent of the amount allocated from the early intervention fund.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 46,164; art 11 s 3



Section 125A.32 — INDIVIDUALIZED FAMILY SERVICE PLAN (IFSP).

(a) A team must participate in IFSP meetings to develop the IFSP. The team shall include:

(1) a parent or parents of the child, as defined in Code of Federal Regulations, title 34, section 303.27;

(2) other family members, as requested by the parent, if feasible to do so;

(3) an advocate or person outside of the family, if the parent requests that the person participate;

(4) the service coordinator who has been working with the family since the initial referral, or who has been designated by the public agency to be responsible for implementation of the IFSP and coordination with other agencies including transition services;

(5) a person or persons involved in conducting evaluations and assessments; and

(6) as appropriate, persons who will be providing early intervention services under the plan to the child or family.

(b) The IFSP must include:

(1) information about the child's developmental status;

(2) family information, with the consent of the family;

(3) measurable results or major outcomes expected to be achieved by the child with the family's assistance, that include developmentally appropriate preliteracy and language skills for the child, and the criteria, procedures, and timelines;

(4) specific early intervention services based on peer-reviewed research, to the extent practicable, necessary to meet the unique needs of the child and the family to achieve the outcomes;

(5) payment arrangements, if any;

(6) medical and other services that the child needs, but that are not required under the Individual with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part C, Public Law 108-446) including funding sources to be used in paying for those services and the steps that will be taken to secure those services through public or private sources;

(7) dates and duration of early intervention services;

(8) name of the service coordinator;

(9) steps to be taken to support a child's transition from infant and toddler intervention services to other appropriate services, including convening a transition conference at least 90 days or, at the discretion of all parties, not more than nine months before the child is eligible for preschool services; and

(10) authorized signatures of the agencies responsible for providing, paying for, or facilitating payment, or any combination of these, for infant and toddler intervention services.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 47,164; art 11 s 3; 1Sp2003 c 9 art 10 s 13; 2006 c 282 art 2 s 21; 2013 c 116 art 5 s 12



Section 125A.33 — SERVICE COORDINATION.

(a) The team responsible for the initial evaluation and the child- and family-directed assessment and for developing the IFSP under section 125A.32, if appropriate, must select a service coordinator to carry out service coordination activities on an interagency basis. Service coordination must actively promote a family's capacity and competency to identify, obtain, coordinate, monitor, and evaluate resources and services to meet the family's needs. Service coordination activities include:

(1) coordinating the performance of evaluations and assessments;

(2) facilitating and participating in the development, review, and evaluation of individualized family service plans;

(3) assisting families in identifying available service providers;

(4) coordinating and monitoring the delivery of available services;

(5) informing families of the availability of advocacy services;

(6) coordinating with medical, health, and other service providers;

(7) facilitating the development of a transition plan to preschool, school, or, if appropriate, to other services, at least 90 days before the time the child is no longer eligible for infant and toddler intervention services or, at the discretion of all parties, not more than nine months prior to the child's third birthday, if appropriate;

(8) managing the early intervention record and submitting additional information to the local primary agency at the time of periodic review and annual evaluations; and

(9) notifying a local primary agency when disputes between agencies impact service delivery required by an IFSP.

(b) A service coordinator must be knowledgeable about children and families receiving services under this section, requirements of state and federal law, and services available in the interagency early childhood intervention system. The IFSP must include the name of the services coordinator from the profession most relevant to the child's or family's needs or who is otherwise qualified to carry out all applicable responsibilities under the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part C, Public Law 102-119), who will be responsible for implementing the early intervention services identified in the child's IFSP, including transition services, and coordination with other agencies and persons.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 48,164; art 11 s 3; 1999 c 123 s 15; 2006 c 282 art 2 s 22; 2013 c 116 art 5 s 13



Section 125A.34 — EARLY INTERVENTION RESPITE SERVICES.

The provision of respite services for an eligible child and family must be determined in the context of the IFSP development based on the individual needs of the child and family and with consideration given to the following criteria:

(1) severity of the child's disability and needs;

(2) potential risk of out-of-home placement for the child if respite services are not provided;

(3) parental lack of access to informal support systems, including, but not limited to, extended family, supportive friends, and community supports;

(4) presence of factors known to increase family stress, including, but not limited to, family size and presence of another child or family member with a disability;

(5) the availability of other public services provided to the family that assist the parent or primary caretaker in obtaining relief from caretaking responsibilities; and

(6) the perceived and expressed level of need for respite services by the parent.

Counties are encouraged to make a variety of respite service models available, which may include in or out-of-home respite, family reimbursement programs, and parent-to-parent respite projects.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 49,164; art 11 s 3



Section 125A.35 — EARLY INTERVENTION SERVICE DOLLARS.

Subdivision 1. Lead agency; allocation of resources. The state lead agency must administer the early intervention account that consists of federal allocations. The Part C state plan must state the amount of federal resources in the early intervention account available for use by local agencies. The state lead agency must distribute the funds to the local primary agency designated by an Interagency Early Intervention Committee based on a formula that includes a December 1 count of the prior year of Part C eligible children for the following purposes:

(1) as provided in Code of Federal Regulations, title 34, part 303.430, to arrange for payment for early intervention services not elsewhere available, or to pay for services during the pendency of a conflict procedure, including mediation, complaints, due process hearings, and interagency disputes; and

(2) to support interagency child find system activities.

Subd. 2. Priority funding. The priority purpose for this fund is subdivision 1, clause (1). The local primary agency must reallocate resources from the early intervention fund as necessary in order to meet this priority.

Subd. 3. Discretionary funding. Nothing in this subdivision limits the state lead agency's authority to allocate discretionary federal funds for any purpose consistent with the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part C, Public Law 102-119) and regulations adopted under United States Code, title 20, sections 1471 to 1485.

Subd. 4. [Repealed, 2013 c 116 art 5 s 32]

Subd. 5. [Repealed, 2013 c 116 art 5 s 32]

Subd. 6. School boards. School boards are not required to pay for services defined in section 125A.29, paragraph (c), clause (2).

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 50,164; art 11 s 3; 1999 c 205 art 1 s 47,70; 1Sp2003 c 9 art 10 s 13; 2013 c 116 art 5 s 14,32



Section 125A.36 — PAYMENT FOR SERVICES.

Core early intervention services must be provided at public expense with no cost to parents. Parents must be requested to assist in the cost of additional early intervention services by using third-party payment sources. Payment structures permitted under state law must be used to pay for additional early intervention services. Parental financial responsibility must be clearly defined in the IFSP. A parent's inability to pay must not prohibit a child from receiving needed early intervention services.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 51,164; art 11 s 3; 2013 c 116 art 5 s 15



Section 125A.37 — PAYOR OF LAST RESORT.

The state lead agency must maintain a reserve account from federal sources to pay for services in dispute or to pay for early intervention services when local agencies have exhausted all other public and private funds available for Part C eligible children.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 52,164; art 11 s 3; 1998 c 398 art 2 s 17; 1Sp2003 c 9 art 10 s 13



Section 125A.38 — MAINTENANCE OF EFFORT.

A county human services agency or county board must continue to provide services set forth in their county social service agency plan. The county human services agency or county board must serve children with disabilities under age five and their families, or as specified in the IFSP for children with disabilities, birth through age two, or the individual service plan of each child. Special instruction and related services for which a child with a disability is eligible under this section are the responsibility of the local school board. It is the joint responsibility of county boards and school boards to coordinate, provide, and pay for all appropriate services required in section 125A.29 and to facilitate payment for services from public and private sources.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 53,164; art 11 s 3



Section 125A.39 — LOCAL INTERAGENCY AGREEMENTS.

School boards and the county board may enter into agreements to cooperatively serve and provide funding for children with disabilities, under age five, and their families within a specified geographic area.

The local interagency agreement must address, at a minimum, the following issues:

(1) responsibilities of local agencies on local interagency early intervention committees (IEIC's), consistent with section 125A.38;

(2) assignment of financial responsibility for early intervention services;

(3) methods to resolve intra-agency and interagency disputes;

(4) identification of current resources and recommendations about the allocation of additional state and federal early intervention funds under the auspices of United States Code, title 20, section 1471 et seq. (Part C, Public Law 108-446) and United States Code, title 20, section 631, et seq. (Chapter I, Public Law 89-313);

(5) data collection; and

(6) other components of the local early intervention system consistent with Public Law 102-119.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3; 1Sp2003 c 9 art 10 s 13; 2007 c 146 art 11 s 10



Section 125A.40 — THIRD-PARTY PAYMENT.

Nothing in this section relieves an insurer or similar third party from an otherwise valid obligation to pay, or changes the validity of an obligation to pay, for services rendered to a child with a disability, and the child's family.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.41 — COORDINATING HEALTH INSURANCE BENEFITS.

The Department of Health must provide technical assistance in a timely manner to service coordinators, parents of children with disabilities, and agencies in situations requiring the coordination of health insurance benefits, or the identification of third-party payor responsibilities to provide necessary health benefits.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 54,164; art 11 s 3



Section 125A.42 — PROCEDURAL SAFEGUARDS; PARENT AND CHILD RIGHTS.

(a) This section applies to local school and county boards for children from birth through age two who are eligible for Part C, Public Law 108-446, and their families. This section must be consistent with the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part C, Public Law 108-446), regulations adopted under United States Code, title 20, sections 1471 to 1485, and sections 125A.259 to 125A.48.

(b) A parent has the right to:

(1) inspect and review early intervention records;

(2) prior written notice of a proposed action in the parents' native language unless it is clearly not feasible to do so;

(3) give consent to any proposed action;

(4) selectively accept or decline any early intervention service; and

(5) resolve issues regarding the identification, evaluation, or placement of the child, or the provision of appropriate early intervention services to the child and the child's family through an impartial due process hearing pursuant to section 125A.46.

(c) The eligible child has the right to have a surrogate parent appointed by a school district as required by section 125A.07.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3; 2007 c 146 art 11 s 11



Section 125A.43 — MEDIATION PROCEDURE.

(a) The commissioner, or the commissioner's designee, of the state lead agency must use federal funds to provide mediation for the activities in paragraphs (b) and (c).

(b) A parent may resolve a dispute regarding issues in section 125A.42, paragraph (b), clause (5), through mediation. If the parent chooses mediation, mediation must be voluntary on the part of the parties. The parent and the public agencies must complete the mediation process within 30 calendar days of the date the Department of Education receives a parent's written request for mediation unless a district declines mediation. The mediation process may not be used to delay a parent's right to a due process hearing. The written, signed mediation agreement is binding on both parties and is enforceable in any state court of competent jurisdiction or in a district court of the United States.

(c) Resolution of a dispute through mediation, or other form of alternative dispute resolution, is not limited to formal disputes arising from the objection of a parent or guardian and is not limited to the period following a request for a due process hearing.

(d) The commissioner shall provide training and resources to school districts to facilitate early identification of disputes and access to mediation.

(e) The local primary agency may request mediation on behalf of involved agencies when there are disputes between agencies regarding responsibilities to coordinate, provide, pay for, or facilitate payment for early intervention services.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 55,164; art 11 s 3; 1998 c 398 art 2 s 18; 1998 c 408 s 23; 2002 c 294 s 4; 2013 c 116 art 5 s 16



Section 125A.44 — COMPLAINT PROCEDURE.

(a) An individual or organization may file a written signed complaint with the commissioner of the state lead agency alleging that one or more requirements of the Code of Federal Regulations, title 34, part 303, is not being met. The complaint must include:

(1) a statement that the state has violated the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part C, Public Law 108-446) or Code of Federal Regulations, title 34, section 303; and

(2) the facts on which the complaint is based.

(b) The commissioner of the state lead agency shall receive and coordinate with other state agencies the review and resolution of a complaint within 60 calendar days according to the state interagency agreement required under section 125A.48. The development and disposition of corrective action orders for nonschool agencies shall be determined by the State Agency Committee (SAC). Failure to comply with corrective orders may result in fiscal actions or other measures.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3; 1999 c 123 s 16; 1Sp2003 c 9 art 10 s 13; 2007 c 146 art 11 s 12



Section 125A.45 — INTERAGENCY DISPUTE PROCEDURE.

(a) A dispute between a school board and a county board that is responsible for implementing the provisions of section 125A.29 regarding early identification, child and family assessment, service coordination, and IFSP development and implementation must be resolved according to this subdivision when the dispute involves services provided to children and families eligible under the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part C, Public Law 108-446).

(b) A dispute occurs when the school board and county board are unable to agree as to who is responsible to coordinate, provide, pay for, or facilitate payment for services from public and private sources.

(c) Written and signed disputes must be filed with the local primary agency.

(d) The local primary agency must attempt to resolve the matter with the involved school board and county board and may request mediation from the commissioner of the state lead agency for this purpose.

(e) When interagency disputes have not been resolved within 30 calendar days, the local primary agency must request the commissioner of the state lead agency to review the matter with the commissioners of health and human services and make a decision. The commissioner must provide a consistent process for reviewing those procedures. The commissioners' decision is binding subject to the right of an aggrieved party to appeal to the state Court of Appeals.

(f) The local primary agency must ensure that eligible children and their families receive early intervention services during resolution of a dispute. While a local dispute is pending, the local primary agency must either assign financial responsibility to an agency or pay for the service from the early intervention account under section 125A.35. If in resolving the dispute, it is determined that the assignment of financial responsibility was inappropriate, the responsibility for payment must be reassigned to the appropriate agency and the responsible agency must make arrangements for reimbursing any expenditures incurred by the agency originally assigned financial responsibility.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 56,164; art 11 s 3; 1Sp2003 c 9 art 10 s 13; 2007 c 146 art 11 s 13



Section 125A.46 — DUE PROCESS HEARINGS.

The procedures for due process hearings and appeals must be the same as those in section 125A.091. The responsibility for payment of costs and conducting due process hearings and appeals shall be allocated to the appropriate agency in accordance with sections 125A.30, 125A.39, and 125A.42.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 57,164; art 11 s 3; 2004 c 294 art 5 s 12



Section 125A.48 — STATE INTERAGENCY AGREEMENT.

(a) The commissioners of the Departments of Education, Health, and Human Services must enter into an agreement to implement this section and Part C, Public Law 108-446, and as required by Code of Federal Regulations, title 34, section 303.523, to promote the development and implementation of interagency, coordinated, multidisciplinary state and local early childhood intervention service systems for serving eligible young children with disabilities, birth through age two, and their families and to ensure the meaningful involvement of underserved groups, including children with disabilities from minority, low-income, homeless, and rural families, and children with disabilities who are wards of the state. The agreement must be reviewed annually.

(b) The state interagency agreement must outline at a minimum the conditions, procedures, purposes, and responsibilities of the participating state and local agencies for the following:

(1) membership, roles, and responsibilities of a state interagency committee for the oversight of priorities and budget allocations under Part C, Public Law 108-446, and other state allocations for this program;

(2) child find;

(3) establishment of local interagency agreements;

(4) review by a state interagency committee of the allocation of additional state and federal early intervention funds by local agencies;

(5) fiscal responsibilities of the state and local agencies;

(6) intra-agency and interagency dispute resolution;

(7) payor of last resort;

(8) maintenance of effort;

(9) procedural safeguards, including mediation;

(10) complaint resolution;

(11) quality assurance;

(12) data collection;

(13) an annual summary to the state Interagency Coordinating Council regarding conflict resolution activities including disputes, due process hearings, and complaints; and

(14) other components of the state and local early intervention system consistent with Public Law 108-446.

Written materials must be developed for parents, IEIC's, and local service providers that describe procedures developed under this section as required by Code of Federal Regulations, title 34, section 303.

History: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 59,164; art 11 s 3; 2003 c 130 s 12; 2006 c 282 art 2 s 23



Section 125A.50 — ALTERNATIVE DELIVERY OF SPECIALIZED INSTRUCTIONAL SERVICES.

Subdivision 1. Commissioner approval. The commissioner may approve applications from districts initiating or significantly changing a program to provide prevention services as an alternative to special education and other compensatory programs. A district with an approved program may provide instruction and services in a regular education classroom, or an area learning center, to eligible pupils. Pupils eligible to participate in the program are pupils who need additional academic or behavioral support to succeed in the general education environment and who may eventually qualify for special education instruction or related services under sections 125A.03 to 125A.24 and 125A.65 if the intervention services authorized by this section were unavailable. Pupils may be provided services during extended school days and throughout the entire year and through the assurance of mastery program under sections 125A.03 to 125A.24 and 125A.65.

Subd. 2. Application contents. The application must set forth:

(1) instructional services available to eligible pupils under section 124D.66, subdivision 2, and pupils with a disability under section 125A.02;

(2) criteria to select pupils for the program and the assessment procedures to determine eligibility;

(3) involvement in the program of parents of pupils in the program, parent advocates, and community special education advocates;

(4) accounting procedures to document that federal special education money is used to supplement or increase the level of special education instruction and related services provided with state and local revenue, but in no case to supplant the state and local revenue, and that districts are expending at least the amount for special education instruction and related services required by federal law;

(5) the role of general and special education teachers in planning, implementing, and evaluating the program;

(6) an annual budget detailing program expenditures; and

(7) other information requested by the commissioner.

Subd. 3. Evaluation. The application must also set forth the review and evaluation procedures to be used by the district addressing at least the following:

(1) the number of pupils with and without a disability served;

(2) the impact of the program on the academic and behavioral progress of the pupils;

(3) the level of satisfaction teachers, parents, and pupils have with the program;

(4) the effect of the program on the number of referrals for special education, federal Title 1, and other programs; and

(5) cost implications.

Subd. 4. Budget review and approval. (a) Each year before a district receives aid under section 125A.78, the district must submit to the commissioner for review and approval a budget detailing program expenditures for the fiscal year. The commissioner must determine whether the personnel, equipment, supplies, and extended school year are necessary to meet the district's obligation to provide special instruction and services to children with a disability according to sections 125A.03 to 125A.24 and 125A.65. The commissioner may not approve revenue for any expenditures determined to be unnecessary.

(b) The commissioner must not approve budget increases under this section that would cause the state to fail to meet maintenance of effort requirements under federal special education law. The commissioner must establish criteria for prioritizing and approving budget increases, which may include criteria such as maintaining current programs, locating programs throughout the state, and developing innovative programs.

Subd. 5. Annual report. Each year the district must submit to the commissioner a report containing the information described in subdivision 3.

Subd. 6. Pupil rights. A pupil participating in the program must be individually evaluated according to the pupil's actual abilities and needs. A pupil who is eligible for services under sections 125A.03 to 125A.24 and 125A.65 is entitled to procedural protections provided under United States Code, title 20, section 33, in any matter that affects the identification, evaluation, placement, or change in placement of a pupil. The district must ensure the protection of a pupil's civil rights, provide equal educational opportunities, and prohibit discrimination. Failure to comply with this subdivision will at least cause a district to become ineligible to participate in the program. Notwithstanding rules of the Department of Education, the commissioner cannot waive a pupil's rights under this section.

History: 1991 c 265 art 3 s 3,38; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 61-64,164; art 11 s 3; 1998 c 398 art 2 s 19,20; art 5 s 55; 1999 c 241 art 2 s 16,17; 2003 c 130 s 12; 2007 c 146 art 2 s 30



Section 125A.51 — PLACEMENT OF CHILDREN WITHOUT DISABILITIES; EDUCATION AND TRANSPORTATION.

The responsibility for providing instruction and transportation for a pupil without a disability who has a short-term or temporary physical or emotional illness or disability, as determined by the standards of the commissioner, and who is temporarily placed for care and treatment for that illness or disability, must be determined as provided in this section.

(a) The school district of residence of the pupil is the district in which the pupil's parent or guardian resides. If there is a dispute between school districts regarding residency, the district of residence is the district designated by the commissioner.

(b) When parental rights have been terminated by court order, the legal residence of a child placed in a residential or foster facility for care and treatment is the district in which the child resides.

(c) Before the placement of a pupil for care and treatment, the district of residence must be notified and provided an opportunity to participate in the placement decision. When an immediate emergency placement is necessary and time does not permit resident district participation in the placement decision, the district in which the pupil is temporarily placed, if different from the district of residence, must notify the district of residence of the emergency placement within 15 days of the placement. When a nonresident district makes an emergency placement without first consulting with the resident district, the resident district has up to five business days after receiving notice of the emergency placement to request an opportunity to participate in the placement decision, which the placing district must then provide.

(d) When a pupil without a disability is temporarily placed for care and treatment in a day program and the pupil continues to live within the district of residence during the care and treatment, the district of residence must provide instruction and necessary transportation to and from the care and treatment program for the pupil. The resident district may establish reasonable restrictions on transportation, except if a Minnesota court or agency orders the child placed at a day care and treatment program and the resident district receives a copy of the order, then the resident district must provide transportation to and from the program unless the court or agency orders otherwise. Transportation shall only be provided by the resident district during regular operating hours of the resident district. The resident district may provide the instruction at a school within the district of residence, at the pupil's residence, or in the case of a placement outside of the resident district, in the district in which the day treatment program is located by paying tuition to that district. The district of placement may contract with a facility to provide instruction by teachers licensed by the state Board of Teaching.

(e) When a pupil without a disability is temporarily placed in a residential program for care and treatment, the district in which the pupil is placed must provide instruction for the pupil and necessary transportation while the pupil is receiving instruction, and in the case of a placement outside of the district of residence, the nonresident district must bill the district of residence for the actual cost of providing the instruction for the regular school year and for summer school, excluding transportation costs.

(f) Notwithstanding paragraph (e), if the pupil is homeless and placed in a public or private homeless shelter, then the district that enrolls the pupil under section 120A.20, subdivision 2, paragraph (b), shall provide the transportation, unless the district that enrolls the pupil and the district in which the pupil is temporarily placed agree that the district in which the pupil is temporarily placed shall provide transportation. When a pupil without a disability is temporarily placed in a residential program outside the district of residence, the administrator of the court placing the pupil must send timely written notice of the placement to the district of residence. The district of placement may contract with a residential facility to provide instruction by teachers licensed by the state Board of Teaching. For purposes of this section, the state correctional facilities operated on a fee-for-service basis are considered to be residential programs for care and treatment.

(g) The district of residence must include the pupil in its residence count of pupil units and pay tuition as provided in section 123A.488 to the district providing the instruction. Transportation costs must be paid by the district providing the transportation and the state must pay transportation aid to that district. For purposes of computing state transportation aid, pupils governed by this subdivision must be included in the disabled transportation category if the pupils cannot be transported on a regular school bus route without special accommodations.

History: 1982 c 548 art 1 s 1; 1988 c 486 s 6; 1991 c 265 art 3 s 4,38; 1992 c 499 art 3 s 8; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 2 s 3; 1Sp1997 c 4 art 2 s 2; 1998 c 397 art 2 s 65,164; art 11 s 3; 1998 c 398 art 2 s 21; art 5 s 55; 1999 c 241 art 2 s 18; 2000 c 489 art 3 s 10; 1Sp2005 c 5 art 1 s 13; 2009 c 96 art 3 s 14; 1Sp2011 c 11 art 3 s 8; 2016 c 158 art 1 s 46



Section 125A.515 — PLACEMENT OF STUDENTS; APPROVAL OF EDUCATION PROGRAM.

Subdivision 1. Approval of education programs. The commissioner shall approve on-site education programs for placement of children and youth in residential facilities including detention centers, before being licensed by the Department of Human Services or the Department of Corrections. Education programs in these facilities shall conform to state and federal education laws including the Individuals with Disabilities Education Act (IDEA). This section applies only to placements in facilities licensed by the Department of Human Services or the Department of Corrections. For purposes of this section, "on-site education program" means the educational services provided directly on the grounds of the care and treatment facility to children and youth placed for care and treatment.

Subd. 2. [Repealed, 2006 c 263 art 3 s 17]

Subd. 3. Responsibilities for providing education. (a) The district in which the residential facility is located must provide education services, including special education if eligible, to all students placed in a facility.

(b) For education programs operated by the Department of Corrections, the providing district shall be the Department of Corrections. For students remanded to the commissioner of corrections, the providing and resident district shall be the Department of Corrections.

Subd. 3a. Students without a disability from other states. A school district is not required to provide education services under this section to a student who:

(1) is not a resident of Minnesota;

(2) does not have an individualized education program; and

(3) does not have a tuition arrangement or agreement to pay the cost of education from the placing authority.

Subd. 4. Education services required. (a) Education services must be provided to a student beginning within three business days after the student enters the care and treatment facility. The first four days of the student's placement may be used to screen the student for educational and safety issues.

(b) If the student does not meet the eligibility criteria for special education, regular education services must be provided to that student.

Subd. 5. Education programs for students placed in residential facilities. (a) When a student is placed in a facility approved under this section that has an on-site education program, the providing district, upon notice from the care and treatment facility, must contact the resident district within one business day to determine if a student has been identified as having a disability, and to request at least the student's transcript, and for students with disabilities, the most recent individualized education program (IEP) and evaluation report, and to determine if the student has been identified as a student with a disability. The resident district must send a facsimile copy to the providing district within two business days of receiving the request.

(b) If a student placed under this section has been identified as having a disability and has an individualized education program in the resident district:

(1) the providing agency must conduct an individualized education program meeting to reach an agreement about continuing or modifying special education services in accordance with the current individualized education program goals and objectives and to determine if additional evaluations are necessary; and

(2) at least the following people shall receive written notice or documented phone call to be followed with written notice to attend the individualized education program meeting:

(i) the person or agency placing the student;

(ii) the resident district;

(iii) the appropriate teachers and related services staff from the providing district;

(iv) appropriate staff from the residential facility;

(v) the parents or legal guardians of the student; and

(vi) when appropriate, the student.

(c) For a student who has not been identified as a student with a disability, a screening must be conducted by the providing districts as soon as possible to determine the student's educational and behavioral needs and must include a review of the student's educational records.

Subd. 6. Exit report summarizing educational progress. If a student has been placed in a facility under this section for 15 or more business days, the providing district must prepare an exit report summarizing the regular education, special education, evaluation, educational progress, and service information and must send the report to the resident district and the next providing district if different, the parent or legal guardian, and any appropriate social service agency. For students with disabilities, this report must include the student's IEP.

Subd. 7. Minimum educational services required. When a student is placed in a facility approved under this section, at a minimum, the providing district is responsible for:

(1) the education necessary, including summer school services, for a student who is not performing at grade level as indicated in the education record or IEP; and

(2) a school day, of the same length as the school day of the providing district, unless the unique needs of the student, as documented through the IEP or education record in consultation with treatment providers, requires an alteration in the length of the school day.

Subd. 8. Placement, services, and due process. When a student's treatment and educational needs allow, education shall be provided in a regular educational setting. The determination of the amount and site of integrated services must be a joint decision between the student's parents or legal guardians and the treatment and education staff. When applicable, educational placement decisions must be made by the IEP team of the providing district. Educational services shall be provided in conformance with the least restrictive environment principle of the Individuals with Disabilities Education Act. The providing district and care and treatment facility shall cooperatively develop discipline and behavior management procedures to be used in emergency situations that comply with the Minnesota Pupil Fair Dismissal Act and other relevant state and federal laws and regulations.

Subd. 9. Reimbursement for education services. (a) Education services provided to students who have been placed under this section are reimbursable in accordance with special education and general education statutes.

(b) Indirect or consultative services provided in conjunction with regular education prereferral interventions and assessment provided to regular education students suspected of being disabled and who have demonstrated learning or behavioral problems in a screening are reimbursable with special education categorical aids.

(c) Regular education, including screening, provided to students with or without disabilities is not reimbursable with special education categorical aids.

Subd. 10. Students unable to attend school but not covered under this section. Students who are absent from, or predicted to be absent from, school for 15 consecutive or intermittent days, and placed at home or in facilities not licensed by the Departments of Corrections or Human Services are entitled to regular and special education services consistent with this section or Minnesota Rules, part 3525.2325. These students include students with and without disabilities who are home due to accident or illness, in a hospital or other medical facility, or in a day treatment center.

History: 1999 c 241 art 2 s 19; 1Sp2001 c 6 art 3 s 11; 2002 c 375 art 3 s 2; 2006 c 263 art 3 s 2-8; 1Sp2011 c 11 art 3 s 9,12; 2012 c 239 art 3 s 3



Section 125A.52 — RESIDENTIAL TREATMENT FACILITIES; DEPARTMENTS OF HUMAN SERVICES AND CORRECTIONS EDUCATION SCREENING.

Subdivision 1. Educational screening. Secure and nonsecure residential treatment facilities licensed by the Department of Human Services or the Department of Corrections must screen each juvenile who is held in a facility for at least 72 hours, excluding weekends or holidays, using an educational screening tool identified by the department, unless the facility determines that the juvenile has a current individualized education program and obtains a copy of it.

Subd. 2. Rulemaking. The commissioner may, in consultation with the commissioners of corrections and human services, make or amend rules relating to education programs in residential treatment facilities, if necessary, to implement this section.

History: 1995 c 226 art 3 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 66,164; 1998 c 398 art 5 s 55; 1999 c 123 s 17; 1Sp2011 c 11 art 3 s 12



Section 125A.53 — DIRECTOR OF A SPECIAL EDUCATION COOPERATIVE.

The authority for the selection and employment of the director of a special education cooperative established pursuant to sections 125A.03 to 125A.24 and 125A.65 or section 471.59 is vested in the governing board of the cooperative. Notwithstanding the provisions of section 122A.40, subdivision 10 or 11, no individual shall have a right to employment as a director based on seniority or order of employment by the cooperative.

History: 1983 c 314 art 7 s 5; 1998 c 397 art 2 s 67,164; art 11 s 3



Section 125A.55 — ACCOMMODATING STUDENTS WITH DISABILITIES.

A school or district must provide a student who is an "individual with a disability" under Section 504 of the Rehabilitation Act of 1973, United States Code, title 29, section 794, or under the Americans with Disabilities Act, Public Law 101-336, with reasonable accommodations or modifications in programs.

History: 1994 c 647 art 3 s 10; 1998 c 397 art 2 s 69,164



Section 125A.56 — ALTERNATE INSTRUCTION REQUIRED BEFORE ASSESSMENT REFERRAL.

Subdivision 1. Requirement. (a) Before a pupil is referred for a special education evaluation, the district must conduct and document at least two instructional strategies, alternatives, or interventions using a system of scientific, research-based instruction and intervention in academics or behavior, based on the pupil's needs, while the pupil is in the regular classroom. The pupil's teacher must document the results. A special education evaluation team may waive this requirement when it determines the pupil's need for the evaluation is urgent. This section may not be used to deny a pupil's right to a special education evaluation.

(b) A school district shall use alternative intervention services, including the assurance of mastery program under section 124D.66, or an early intervening services program under subdivision 2 to serve at-risk pupils who demonstrate a need for alternative instructional strategies or interventions.

(c) A student identified as being unable to read at grade level under section 120B.12, subdivision 2, paragraph (a), must be provided with alternate instruction under this subdivision.

Subd. 2. Early intervening services program. (a) A district may meet the requirement under subdivision 1 by establishing an early intervening services program that includes:

(1) a system of valid and reliable general outcome measures aligned to state academic standards that is administered at least three times per year to pupils in kindergarten through grade 8 who need additional academic or behavioral support to succeed in the general education environment. The school must provide interim assessments that measure pupils' performance three times per year and implement progress monitoring appropriate to the pupil. For purposes of this section, "progress monitoring" means the frequent and continuous measurement of a pupil's performance that includes these three interim assessments and other pupil assessments during the school year. A school, at its discretion, may allow pupils in grades 9 through 12 to participate in interim assessments;

(2) a system of scientific, research-based instruction and intervention; and

(3) an organizational plan that allows teachers, paraprofessionals, and volunteers funded through various sources to work as a grade-level team or use another configuration across grades and settings to deliver instruction. The team must be trained in scientific, research-based instruction and intervention. Teachers and paraprofessionals at a site operating under this paragraph must work collaboratively with those pupils who need additional academic or behavioral support to succeed in a general education environment.

(b) As an intervention under paragraph (a), clause (2), staff generating special education aid under section 125A.76 may provide small group instruction to pupils who need additional academic or behavioral support to succeed in the general education environment. Small group instruction that includes pupils with a disability may be provided in the general education environment if the needs of the pupils with a disability are met, consistent with their individualized education programs, and all pupils in the group receive the same level of instruction and make the same progress in the instruction or intervention. Teachers and paraprofessionals must ensure that the needs of pupils with a disability participating in small group instruction under this paragraph remain the focus of the instruction. Expenditures attributable to the time special education staff spends providing instruction to nondisabled pupils in this circumstance is eligible for special education aid under section 125A.76 as an incidental benefit if:

(1) the group consists primarily of disabled pupils;

(2) no special education staff are added to meet nondisabled pupils' needs; and

(3) the primary purpose of the instruction is to implement the individualized education programs of pupils with a disability in this group.

Expenditures attributable to the time special education staff spends providing small group instruction to nondisabled pupils that affords more than an incidental benefit to such pupils is not eligible for special education aid under section 125A.76, except that such expenditures may be included in the alternative delivery initial aid adjustment under section 125A.78 if the district has an approved program under section 125A.50. During each 60-day period that a nondisabled pupil participates in small group instruction under this paragraph, the pupil's progress monitoring data must be examined to determine whether the pupil is making progress and, if the pupil is not making progress, the pupil's intervention strategies must be changed or the pupil must be referred for a special education evaluation.

History: 1989 c 329 art 3 s 21; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 38; 2007 c 146 art 2 s 31; 2011 c 76 art 1 s 18; 1Sp2011 c 11 art 3 s 12; 2016 c 189 art 25 s 38



Section 125A.57 — DEFINITION.

Subdivision 1. Applicability. For the purposes of sections 125A.57 to 125A.60, the following terms have the meanings given them.

Subd. 2. Assistive technology device. "Assistive technology device" means any item, piece of equipment, or product system, whether acquired commercially off the shelf, modified, or customized, that is used to increase, maintain, or improve functional capabilities of a child with a disability. It does not mean a medical device that is surgically implanted or a replacement of such a device.

History: 1996 c 412 art 3 s 6; 1998 c 397 art 2 s 164; art 11 s 3; 2009 c 96 art 3 s 15



Section 125A.58 — PURCHASING GUIDELINES.

Subdivision 1. Rights of districts to purchase school-owned assistive technology. (a) When a child with a disability exits a district and enters a new district, the child's new district may purchase any assistive technology devices that the child's former district has purchased on the child's behalf. The child's new district must notify, in writing, the child's former district of the intent to purchase the device. The child's new district must complete a purchase agreement according to section 125A.36. The child's former district must respond, in writing, to the request to purchase within 30 days.

(b) Districts may decline to sell a device if they can demonstrate the technology is a general use device or can be modified for use by other students.

Subd. 2. Liability for used equipment. The child's former district is not liable for any nonconformities in the equipment after it is purchased by the child's new district, or for injuries arising out of the use of the assistive technology device. This section does not foreclose the child's right to bring suit against the manufacturer, assistive device lessor, or assistive device dealer for nonconformities in or injuries arising out of the use of the assistive technology device.

Subd. 3. Third-party payors. Nothing contained in this section may be construed as decreasing the obligation of an insurance company or other third-party payor to provide coverage for assistive technology.

History: 1996 c 412 art 3 s 7; 1998 c 397 art 2 s 70,164



Section 125A.59 — INTERAGENCY AGREEMENT TO PURCHASE USED ASSISTIVE TECHNOLOGY DEVICES.

Subdivision 1. Option to purchase by Department of Employment and Economic Development. (a) When a child with a disability transitions into a work environment or enrolls in a postsecondary course or program, the Department of Employment and Economic Development may purchase any assistive technology device that the child's former district purchased on the child's behalf.

(b) The Department of Employment and Economic Development may purchase an assistive technology device initially purchased by a district for a child who is currently a recipient of rehabilitation services and who needs the identical assistive technology device as stated on the recipient's individual written rehabilitation plan. The purchase may be made not more than three months before the child exits the district.

Subd. 2. Liability for used equipment. The Department of Employment and Economic Development and the Department of Education are not liable for any nonconformities in the equipment after it is purchased by the Department of Employment and Economic Development, or for injuries arising out of the use of the assistive technology device. This section does not foreclose the child's right to bring suit against the manufacturer, assistive device lessor, or assistive device dealer for nonconformities in or injuries arising out of the use of the assistive technology device.

Subd. 3. Third-party payor. Nothing contained in this section may be construed as decreasing the obligation of an insurance company or other third-party payor to provide coverage for assistive technology.

History: 1996 c 412 art 3 s 8; 1998 c 397 art 2 s 71,164; 2003 c 130 s 12; 2004 c 206 s 52



Section 125A.60 — PURCHASE AGREEMENT; PRICE FORMULA.

The commissioner must develop guidelines for the sale of used assistive technology including a purchase agreement, a formula for establishing the sale price, and other terms and conditions of the sale.

History: 1996 c 412 art 3 s 9; 1998 c 397 art 2 s 72,164



Section 125A.61 — LOCATION AND STATUS.

Subdivision 1. State schools at Faribault. The Minnesota State Academy for the Deaf and the Minnesota State Academy for the Blind are residential schools in Faribault. They are public schools under sections 122A.15 and 122A.16 and state educational institutions.

Subd. 2. Resource center. The state academies are a resource center for school districts.

History: 1976 c 271 s 66; 1985 c 240 s 2; 1987 c 398 art 3 s 27; 1989 c 220 s 2; 1998 c 397 art 11 s 3; 2009 c 96 art 2 s 55



Section 125A.62 — DUTIES OF THE BOARD OF THE MINNESOTA STATE ACADEMIES.

Subdivision 1. Governance. The board of the Minnesota State Academies shall govern the State Academy for the Deaf and the State Academy for the Blind. The board must promote academic standards based on high expectation and an assessment system to measure academic performance toward the achievement of those standards. The board must focus on the academies' needs as a whole and not prefer one school over the other. The board of the Minnesota State Academies shall consist of nine persons. The members of the board shall be appointed by the governor with the advice and consent of the senate. One member must be from the seven-county metropolitan area, one member must be from greater Minnesota, and one member may be appointed at-large. The board must be composed of:

(1) one present or former superintendent of an independent school district;

(2) one present or former special education director;

(3) the commissioner of education or the commissioner's designee;

(4) one member of the blind community;

(5) one member of the deaf community;

(6) two members of the general public with business, administrative, or financial expertise;

(7) one nonvoting, unpaid ex officio member appointed by the site council for the State Academy for the Deaf; and

(8) one nonvoting, unpaid ex officio member appointed by the site council for the State Academy for the Blind.

Subd. 2. Terms; compensation; and other. The membership terms, compensation, removal of members, and filling of vacancies shall be as provided for in section 15.0575. Notwithstanding section 15.0575, a member may serve not more than two consecutive four-year terms.

Subd. 3. Meetings. All meetings of the board shall be as provided in chapter 13D and must be held in Faribault.

Subd. 4. Most beneficial, least restrictive. The board must do what is necessary to provide the most beneficial and least restrictive program of education for each pupil at the academies who is disabled by visual disability or deafness.

Subd. 5. Planning, evaluation, and reporting. To the extent required in school districts, the board must establish a process for the academies to include parent and community input in the planning, evaluation, and reporting of curriculum and pupil achievement.

Subd. 6. Site councils. The board must establish, and appoint members to, a site council at each academy. The site councils shall exercise power and authority granted by the board. The board must appoint to each site council the exclusive representative's employee designee from each exclusive representative at the academies. The site councils may make a recommendation to the governor regarding board appointments no more than 30 days after receiving the list of applicants from the governor.

Subd. 7. Trustee of academies' property. The board is the trustee of the academies' property. Securities and money, including income from the property, must be deposited in the state treasury according to section 16A.275. The deposits are subject to the order of the board.

Subd. 8. Grants and gifts. The board, through the chief administrators of the academies, may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources. Application may not be made for grants over which the board has discretion. Any funds received under this subdivision are appropriated and dedicated for the purpose for which they are granted. The board must annually by February 1 report to the education policy and finance committees of the legislature the amount of money it received under this subdivision and the purpose for which it was granted.

History: 1975 c 271 s 6; 1976 c 222 s 27; 1976 c 271 s 67; 1977 c 447 art 3 s 10,11; 1977 c 449 s 13; 1978 c 764 s 95,96; 1979 c 334 art 3 s 17; 1982 c 424 s 130; 1982 c 560 s 46; 1985 c 240 s 3; 1987 c 384 art 1 s 55; art 2 s 1; 1987 c 398 art 3 s 28,29; 1989 c 220 s 2; 1991 c 265 art 11 s 11; 1Sp1995 c 3 art 11 s 5-8; 1Sp1997 c 4 art 10 s 1; 1998 c 398 art 5 s 14-21; 1999 c 241 art 2 s 20; 2003 c 130 s 12; 2005 c 56 s 1; 2006 c 263 art 7 s 4; 2009 c 96 art 7 s 1



Section 125A.63 — RESOURCES; DEAF OR HARD-OF-HEARING AND BLIND OR VISUALLY IMPAIRED.

Subdivision 1. [Repealed, 1Sp2015 c 3 art 5 s 31]

Subd. 2. Programs. (a) The department must offer summer institutes or other training programs throughout the state for deaf or hard-of-hearing, blind or visually impaired, and multiply disabled pupils. The department must also offer workshops for teachers, and leadership development for teachers.

(b) Training and workshop programs offered under paragraph (a) must help promote and develop education programs offered by school districts or other organizations. The programs must assist school districts or other organizations to develop innovative programs.

Subd. 3. Programs by nonprofits. The department may contract to have nonprofit organizations provide programs under subdivision 2.

Subd. 4. Advisory committees. (a) The commissioner shall establish advisory committees for the deaf and hard-of-hearing and for the blind and visually impaired. The advisory committees shall develop recommendations and submit an annual report to the commissioner on the form and in the manner prescribed by the commissioner.

(b) The advisory committees for the deaf and hard-of-hearing and for the blind and visually impaired shall meet periodically at least four times per year. The committees must each review, approve, and submit a biennial report to the commissioner, the education policy and finance committees of the legislature, and the Commission of Deaf, DeafBlind, and Hard-of-Hearing Minnesotans. The reports must, at least:

(1) identify and report the aggregate, data-based education outcomes for children with the primary disability classification of deaf and hard-of-hearing or of blind and visually impaired, consistent with the commissioner's child count reporting practices, the commissioner's state and local outcome data reporting system by district and region, and the school performance report cards under section 120B.36, subdivision 1; and

(2) describe the implementation of a data-based plan for improving the education outcomes of deaf and hard-of-hearing or blind and visually impaired children that is premised on evidence-based best practices, and provide a cost estimate for ongoing implementation of the plan.

Subd. 5. Statewide hearing loss early education intervention coordinator. (a) The coordinator shall:

(1) collaborate with the early hearing detection and intervention coordinator for the Department of Health, deaf and hard-of-hearing state specialist, and the Department of Health Early Hearing Detection and Intervention Advisory Council;

(2) coordinate and support Department of Education early hearing detection and intervention teams;

(3) leverage resources by serving as a liaison between interagency early intervention committees; part C coordinators from the Departments of Education, Health, and Human Services; Department of Education regional low-incidence facilitators; service coordinators from school districts; Minnesota children with special health needs in the Department of Health; public health nurses; child find; Department of Human Services Deaf and Hard-of-Hearing Services Division; and others as appropriate;

(4) identify, support, and promote culturally appropriate and evidence-based early intervention practices for infants with hearing loss, and provide training, outreach, and use of technology to increase consistency in statewide service provision;

(5) identify culturally appropriate specialized reliable and valid instruments to assess and track the progress of children with hearing loss and promote their use;

(6) ensure that early childhood providers, parents, and members of the individual family service and intervention plan are provided with child progress data resulting from specialized assessments;

(7) educate early childhood providers and teachers of the deaf and hard-of-hearing to use developmental data from specialized assessments to plan and adjust individual family service plans; and

(8) make recommendations that would improve educational outcomes to the early hearing detection and intervention committee, the commissioners of education and health, the Commission of Deaf, DeafBlind and Hard-of-Hearing Minnesotans, and the advisory council for the deaf and hard-of-hearing.

(b) The Department of Education must provide aggregate data regarding outcomes of deaf and hard-of-hearing children who receive early intervention services within the state in accordance with the state performance plan.

History: 1987 c 398 art 3 s 30; 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 9; art 16 s 13; 2003 c 130 s 12; 2006 c 263 art 3 s 9; 2007 c 146 art 3 s 7; 2009 c 86 art 1 s 15; 2009 c 96 art 3 s 16,17; 1Sp2015 c 3 art 5 s 19-22; 2016 c 189 art 29 s 11



Section 125A.64 — POWERS OF BOARD OF THE MINNESOTA STATE ACADEMIES.

Subdivision 1. Personnel. The board of the Minnesota State Academies may employ central administrative staff members and other personnel necessary to provide and support programs and services at each academy.

Subd. 2. Department assistance. The board of the Minnesota State Academies may require the Department of Education to provide program leadership, program monitoring, and technical assistance at the academies.

Subd. 3. Unclassified positions. The board of the Minnesota State Academies may place any position other than residential academies administrator in the unclassified service. The position must meet the criteria in section 43A.08, subdivision 1a.

Subd. 4. Residential and building maintenance services. The board of the Minnesota State Academies may enter into agreements with public or private agencies or institutions to provide residential and building maintenance services. The board of the Minnesota State Academies must first decide that contracting for the services is more efficient and less expensive than not contracting for them.

Subd. 5. Student teachers and professional trainees. (a) The board of the Minnesota State Academies may enter into agreements with teacher preparation institutions for student teachers to get practical experience at the academies. A licensed teacher must provide appropriate supervision of each student teacher.

(b) The board of the Minnesota State Academies may enter into agreements with accredited higher education institutions for certain student trainees to get practical experience at the academies. The students must be preparing themselves in a professional field that provides special services to children with a disability in school programs. To be a student trainee in a field, a person must have completed at least two years of an approved program in the field. A person who is licensed or registered in the field must provide appropriate supervision of each student trainee.

Subd. 6. Exemption to September 1 school start restriction. Notwithstanding section 120A.40, the board of the Minnesota State Academies for the Deaf and Blind may begin the school year any day prior to September 1.

History: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 10,11; art 16 s 13; 1998 c 398 art 5 s 22; 1999 c 241 art 2 s 21; art 10 s 1; 2003 c 130 s 12; 2010 c 382 s 30



Section 125A.65 — ATTENDANCE AT ACADEMIES FOR THE DEAF AND BLIND.

Subdivision 1. Responsibility allocated. Responsibility for special instruction and services for a blind/visually impaired or deaf/hard-of-hearing child attending the Minnesota State Academy for the Deaf or the Minnesota State Academy for the Blind must be determined in subdivisions 2 to 10.

Subd. 2. Child's legal residence. The legal residence of the child is the district in which the child's parent or guardian resides.

Subd. 3. Educational program; tuition. (a) When it is determined pursuant to section 125A.69, subdivision 1 or 2, that the child is entitled to attend either school, the board of the Minnesota State Academies must provide the appropriate educational program for the child.

(b) For fiscal year 2006, the board of the Minnesota State Academies must make a tuition charge to the child's district of residence for the cost of providing the program. The amount of tuition charged must not exceed the sum of (1) the general education revenue formula allowance times the pupil unit weighting factor pursuant to section 126C.05 for that child, for the amount of time the child is in the program, plus (2), if the child was enrolled at the Minnesota State Academies on October 1 of the previous fiscal year, the compensatory education revenue attributable to that child under section 126C.10, subdivision 3. The district of the child's residence must pay the tuition and may claim general education aid for the child. Tuition received by the board of the Minnesota State Academies, except for tuition for compensatory education revenue under this paragraph and tuition received under subdivision 4, must be deposited in the state treasury as provided in subdivision 8.

(c) For fiscal year 2007 and later, the district of the child's residence shall claim general education revenue for the child, except as provided in this paragraph. Notwithstanding section 127A.47, subdivision 1, an amount equal to the general education revenue formula allowance times the pupil unit weighting factor pursuant to section 126C.05 for that child for the amount of time the child is in the program, as adjusted according to subdivision 8, paragraph (d), must be paid to the Minnesota State Academies. Notwithstanding section 126C.15, subdivision 2, paragraph (d), the compensatory education revenue under section 126C.10, subdivision 3, attributable to children enrolled at the Minnesota State Academies on October 1 of the previous fiscal year must be paid to the Minnesota State Academies. General education aid paid to the Minnesota State Academies under this paragraph must be credited to their general operation account. Other general education aid attributable to the child must be paid to the district of the child's residence.

Subd. 4. Unreimbursed costs. (a) For fiscal year 2006, in addition to the tuition charge allowed in subdivision 3, the academies may charge the child's district of residence for the academy's unreimbursed cost of providing an instructional aide assigned to that child, after deducting the special education aid under section 125A.76, attributable to the child, if that aide is required by the child's individualized education program. Tuition received under this paragraph must be used by the academies to provide the required service.

(b) For fiscal year 2008 and later, the special education aid paid to the academies shall be increased by the academy's unreimbursed cost of providing one to one instructional and behavioral management aides assigned to a child, after deducting the special education aid under section 125A.76 attributable to the child, if the aides are required by the child's individualized education program. Aid received under this paragraph must be used by the academies to provide the required service.

(c) For fiscal year 2008 and later, the special education aid paid to the district of the child's residence shall be reduced by the amount paid to the academies for district residents under paragraph (b).

(d) Notwithstanding section 127A.45, subdivision 3, beginning in fiscal year 2008, the commissioner shall make an estimated final adjustment payment to the Minnesota State Academies for general education aid and special education aid for the prior fiscal year by August 15.

(e) For fiscal year 2007, the academies may retain receipts received through mutual agreements with school districts for one to one behavior management aides.

Subd. 5. Providing appropriate educational programs. When it is determined that the child can benefit from public school enrollment but that the child should also remain in attendance at the applicable school, the district where the institution is located must provide an appropriate educational program for the child and must make a tuition charge to the board of the Minnesota State Academies for the actual cost of providing the program, less any amount of aid received pursuant to section 125A.75. The board of the Minnesota State Academies must pay the tuition and other program costs including the unreimbursed transportation costs. Aids for children with a disability must be paid to the district providing the special instruction and services. Special transportation must be provided by the district providing the educational program and the state must reimburse that district within the limits provided by law.

Subd. 6. Tuition reduction. Notwithstanding the provisions of subdivisions 3 and 5, the board of the Minnesota State Academies may agree to make a tuition charge, or receive an aid adjustment, as applicable, for less than the amount specified in subdivision 3 for pupils attending the applicable school who are residents of the district where the institution is located and who do not board at the institution, if that district agrees to make a tuition charge to the board of the Minnesota State Academies for less than the amount specified in subdivision 5 for providing appropriate educational programs to pupils attending the applicable school.

Subd. 7. Staff allocation. Notwithstanding the provisions of subdivisions 3 and 5, the board of the Minnesota State Academies may agree to supply staff from the Minnesota State Academy for the Deaf and the Minnesota State Academy for the Blind to participate in the programs provided by the district where the institutions are located when the programs are provided to students in attendance at the state schools.

Subd. 8. Student count; tuition. (a) On May 1, 1996, and each year thereafter, the board of the Minnesota State Academies shall count the actual number of Minnesota resident special education eligible students enrolled and receiving education services at the Minnesota State Academy for the Deaf and the Minnesota State Academy for the Blind.

(b) For fiscal year 2006, the board of the Minnesota State Academies shall deposit in the state treasury an amount equal to all tuition received for the basic revenue according to subdivision 3, less the amount calculated in paragraph (c).

(c) For fiscal year 2006, the Minnesota State Academies shall credit to their general operation account an amount equal to the tuition received which represents tuition earned for the total number of students over 175 based on:

(1) the total number of enrolled students on May 1 less 175; times

(2) the ratio of the number of students in that grade category to the total number of students on May 1; times

(3) the general education revenue formula allowance; times

(4) the pupil unit weighting factor pursuant to section 126C.05.

(d) For fiscal year 2007 and later, the Minnesota State Academies shall report to the department the number of students by grade level counted according to paragraph (a). The amount paid to the Minnesota State Academies under subdivision 3, paragraph (c), must be reduced by an amount equal to:

(1) the ratio of 175 to the total number of students on May 1; times

(2) the total basic revenue determined according to subdivision 3, paragraph (c).

Subd. 9. Calculation. The sum provided by the calculation in subdivision 8 must be deposited in the state treasury and credited to the general operation account of the Minnesota State Academy for the Deaf and the Minnesota State Academy for the Blind.

Subd. 10. Annual appropriation. There is annually appropriated to the department for the Minnesota State Academies the tuition or aid payment amounts received and credited to the general operation account of the academies under this section. A balance in an appropriation under this paragraph does not cancel but is available in successive fiscal years.

Subd. 11. Third-party reimbursement. The Minnesota State Academies must seek reimbursement under section 125A.21 from third parties for the cost of services provided by the Minnesota State Academies whenever the services provided are otherwise covered by a child's public or private health plan.

History: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 35,164; art 11 s 3; 1998 c 398 art 6 s 1; 1999 c 241 art 2 s 22-27; 2002 c 374 art 4 s 2-5; 2006 c 263 art 5 s 1-5; 2008 c 363 art 2 s 16,17; 1Sp2011 c 11 art 3 s 12



Section 125A.66 — OBLIGATIONS OF THE ACADEMIES.

Subdivision 1. Various levels of service. The academies must provide their pupils with the levels of service defined in rules of the state board.

Subd. 2. Pupils' developmental needs. The academies must deal with the developmental needs of their pupils.

Subd. 3. Education with pupils without a disability. The academies must provide opportunities for their pupils to be educated with pupils without a disability. A pupil's opportunities must be consistent with the pupil's individualized education program or individual family service plan and assessment.

History: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1993 c 224 art 13 s 55; 1Sp1995 c 3 art 11 s 12; 1Sp2011 c 11 art 3 s 12



Section 125A.67 — STAFF OF THE ACADEMIES.

Subdivision 1. Academies' administrator. The position of the chief administrator at each academy is in the unclassified service.

Subd. 2. Teacher standards. A teacher or administrator at the academies is subject to the licensure standards of the Board of Teaching or the commissioner of education.

Subd. 3. Instructional supervisors. An instructional supervisor at the Academy for the Deaf or the Academy for the Blind must have appropriate postsecondary credits from a teacher education program for teachers of the deaf or teachers of the blind, respectively. An instructional supervisor must have experience working with pupils with a disability.

Subd. 4. Signing skills. A staff member at the Academy for the Deaf must have the sign language communication skills appropriate for the staff member's job.

Subd. 5. Braille skills. A staff member at the Academy for the Blind must be knowledgeable in Braille communication as appropriate for the staff member's job.

Subd. 6. Permanent employees must sign or know Braille. An employee hired after August 1, 1985, cannot get permanent status until the employee is proficient in sign language if employed at the Academy for the Deaf or knowledgeable in Braille if employed at the Academy for the Blind.

Subd. 7. Workers' compensation for trainees. Student teachers and student trainees are employees of the academies for workers' compensation coverage.

History: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 13,14; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 125A.68 — STATE ADOPTED PROCEDURES.

Subdivision 1. Subjects. The board of the Minnesota State Academies must establish procedures for:

(1) admission, including short-term admission, to the academies;

(2) discharge from the academies;

(3) decisions on a pupil's program at the academies; and

(4) evaluation of a pupil's progress at the academies.

Subd. 2. Minimum content. The discharge procedures must include reasonable notice to the child's district of residence. The procedures must guarantee a pupil and the pupil's parent or guardian appropriate safeguards. The safeguards must include a review of the placement determination made under sections 125A.03 to 125A.24, 125A.65, and 125A.69 and the right to participate in educational program decisions.

Subd. 3. Not contested case. A proceeding about admission to or discharge from the academies or about a pupil's program or progress at the academies is not a contested case under section 14.02. The proceeding is governed instead by the rules governing special education.

History: 1989 c 220 s 2; 1Sp1995 c 3 art 11 s 15; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 25,26; 1999 c 241 art 2 s 28



Section 125A.69 — ADMISSION STANDARDS.

Subdivision 1. Admissions. Admission to the Minnesota State Academies is described in this section.

(a) A pupil who is deaf, hard-of-hearing, or deafblind, may be admitted to the Academy for the Deaf. A pupil who is blind or visually impaired, deafblind, or multiply disabled may be admitted to the Academy for the Blind. For a pupil to be admitted, two decisions must be made under sections 125A.03 to 125A.24 and 125A.65.

(1) It must be decided by the individualized education program team that education in regular or special education classes in the pupil's district of residence cannot be achieved satisfactorily because of the nature and severity of the deafness or blindness or visual impairment respectively.

(2) It must be decided by the individualized education program team that the academy provides the most appropriate placement within the least restrictive alternative for the pupil.

(b) A deaf or hard-of-hearing child or a visually impaired pupil may be admitted to get socialization skills or on a short-term basis for skills development.

(c) A parent of a child who resides in Minnesota and who meets the disability criteria for being deaf or hard-of-hearing, blind or visually impaired, or multiply disabled may apply to place the child in the Minnesota State Academies. Academy staff must review the application to determine whether the Minnesota State Academies is an appropriate placement for the child. If academy staff determine that the Minnesota State Academies is an appropriate placement, the staff must invite the individualized education program team at the child's resident school district to participate in a meeting to arrange a trial placement of between 60 and 90 calendar days at the Minnesota State Academies. If the child's parent consents to the trial placement, the Minnesota State Academies is the responsible serving school district and incurs all due process obligations under law, and the child's resident school district is responsible for any transportation included in the child's individualized education program during the trial placement. Before the trial placement ends, academy staff must convene an individualized education program team meeting to determine whether to continue the child's placement at the Minnesota State Academies or that another placement is appropriate. If the academy members of the individualized education program team and the parent are unable to agree on the child's placement, the child's placement reverts to the placement in the child's individualized education program that immediately preceded the trial placement. If the parent and individualized education program team agree to continue the placement beyond the trial period, the transportation and due process responsibilities are the same as those described for the trial placement under this paragraph.

Subd. 2. Pupils with multiple disabilities eligible to attend. This section does not prevent a pupil with disabilities in addition to being

(1) deaf or hard-of-hearing, or

(2) blind or visually impaired

from attending the Academy for the Deaf or the Academy for the Blind, respectively.

Subd. 3. Out-of-state admissions. An applicant from another state who can benefit from attending either academy may be admitted to the academy if the admission does not prevent an eligible Minnesota resident from being admitted. The board of the Minnesota State Academies must obtain reimbursement from the other state for the costs of the out-of-state admission. The state board may enter into an agreement with the appropriate authority in the other state for the reimbursement. Money received from another state must be deposited in the special revenue fund and credited to the general operating account of the academies. The money is appropriated to the academies.

Subd. 4. Compulsory attendance. The compulsory attendance provisions of section 120A.22 apply to attendance at the academies. Attendance may be excused under that section by the commissioner of education or a designee. A person who fails to comply with section 120A.22 is subject to section 120A.26. The academies' administrator must exercise the duties imposed on a superintendent by section 120A.26. Attendance at the Academy for the Deaf or the Academy for the Blind fulfills the requirements of sections 125A.03 to 125A.24 and 125A.65. The academies are subject to sections 121A.40 to 121A.45, the Pupil Fair Dismissal Act of 1970, as amended.

History: 1976 c 271 s 70; 1985 c 240 s 5; 1986 c 444; 1987 c 384 art 1 s 55; 1989 c 220 s 2; 1991 c 265 art 11 s 12; 1Sp1995 c 3 art 11 s 16,17; art 16 s 13; 1998 c 397 art 11 s 3; 1999 c 241 art 2 s 29,30; 2003 c 130 s 12; 2005 c 56 s 1; 2006 c 263 art 5 s 6; 1Sp2011 c 11 art 3 s 10,12



Section 125A.70 — EXPENSE OF PUPILS.

Subdivision 1. Person liable for pupil's support pays expenses. The person who is liable for the support of a pupil attending a state academy must provide the pupil with enough money for proper clothing, postage, and necessary incidental expenses.

Subd. 2. Local social services agency. If the person liable for support of a pupil cannot support the pupil, the local social services agency of the county of the pupil's residence must do so. The commissioner of education must decide how much the local social services agency must pay. The board of the Minnesota State Academies must adopt rules that tell how the commissioner is to fix the amount. The local social services agency must make the payment to the superintendent of the school district of residence.

Subd. 3. Transportation expenses. The school district of residence must pay for the transportation of the pupil from the pupil's residence to the academy and back.

History: 1976 c 271 s 72; 1977 c 449 s 15; 1986 c 444; 1987 c 384 art 1 s 55; 1989 c 220 s 2; 1994 c 631 s 31; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 27; 1999 c 241 art 2 s 31; 2003 c 130 s 12



Section 125A.71 — DEPOSIT AND APPROPRIATION OF RENTS AND FEES OF ACADEMIES.

Subdivision 1. Rental income; appropriation. Rental income, excluding rent for land and living residences, must be deposited in the state treasury and credited to a revolving fund of the academies. Money in the revolving fund for rental income is annually appropriated to the academies for staff development purposes. Payment from the revolving fund for rental income may be made only according to vouchers authorized by the administrator of the academies.

Subd. 2. Fees; appropriation. Income received under subdivision 3 must be deposited in the state treasury and credited to a revolving fund of the academies. Money in the revolving fund for fees from conferences, seminars, technical assistance, production of instructionally related materials and other services is annually appropriated to the academies to defray expenses of those services. Payment from the revolving fund for conferences and other fees may be made only according to vouchers authorized by the administrator of the academies.

Subd. 3. Contracts; fees; appropriation. The board of the Minnesota State Academies may enter into agreements for the academies to provide respite care and supplemental educational instruction and services including assessments and counseling. The agreements may be made with public or private agencies or institutions, school districts, service cooperatives, or counties. The board may authorize the academies to provide conferences, seminars, nondistrict and district requested technical assistance, and production of instructionally related materials.

History: 1987 c 398 art 3 s 31; 1989 c 220 s 2; 1989 c 329 art 12 s 2; 1992 c 499 art 11 s 5,6; 1996 c 305 art 1 s 138; 1999 c 241 art 2 s 32



Section 125A.72 — STUDENT ACTIVITIES ACCOUNT.

Subdivision 1. Student activities; receipts; appropriation. All receipts of any kind generated to operate student activities, including student fees, donations and contributions, and gate receipts must be deposited in the state treasury. The receipts are appropriated annually to the Minnesota State Academies for student activities purposes. They are not subject to budgetary control by the commissioner of management and budget.

Subd. 2. To student activities account. The money appropriated in subdivision 1 to the Minnesota State Academies for student activities must be credited to a Minnesota State Academies' student activities account and may be spent only for Minnesota State Academies' student activities purposes.

Subd. 3. Carryover. An unexpended balance in the Minnesota State Academies' student activities account may be carried over from the first fiscal year of the biennium into the second fiscal year of the biennium and from one biennium to the next. The amount carried over must not be taken into account in determining state appropriations and must not be deducted from a later appropriation.

Subd. 4. Money from certain student activities specifically included among receipts. Any money generated by a Minnesota State Academies' student activity that involves:

(1) state employees who are receiving compensation for their involvement with the activity;

(2) the use of state facilities; or

(3) money raised for student activities in the name of the Minnesota State Academies

is specifically included among the kinds of receipts that are described in subdivision 1.

History: 1993 c 224 art 11 s 5; 1999 c 241 art 2 s 33; 2009 c 101 art 2 s 109



Section 125A.73 — DUTIES OF STATE DEPARTMENTS.

Subdivision 1. Department of Education. The Department of Education must assist the board of the Minnesota State Academies in preparing reports on the academies.

Subd. 2. Department of Management and Budget. The Department of Management and Budget, in cooperation with the board of the Minnesota State Academies, must develop a statement of necessary qualifications and skills for all staff members of the academies.

History: 1989 c 220 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 23,24; 1999 c 241 art 2 s 34; 2003 c 130 s 12; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 125A.74 — MEDICAL ASSISTANCE PAYMENTS TO SCHOOL DISTRICTS.

Subdivision 1. Eligibility. A district may enroll as a provider in the medical assistance program and receive medical assistance payments for covered special education services provided to persons eligible for medical assistance under chapter 256B. To receive medical assistance payments, the district must pay the nonfederal share of medical assistance services provided according to section 256B.0625, subdivision 26, and comply with relevant provisions of state and federal statutes and regulations governing the medical assistance program.

Subd. 2. Funding. A district that provides a covered service to an eligible person and complies with relevant requirements of the medical assistance program is entitled to receive payment for the portion of the services that will subsequently be reimbursed by the federal government, in the same manner as other medical assistance providers.

Subd. 3. Contract for services. A district may contract for the provision of medical assistance-covered services, and may contract with a third-party agency to assist in administering and billing for these services.

Subd. 4. Private insurers. A district may enroll as a provider for insurance companies to provide covered special education services to eligible persons. To receive payments, the district must comply with relevant state and federal statutes. A district may contract for services, and may contract with a third-party agency to assist in administering and billing for these services.

Subd. 5. No reduction in revenue. A district's revenue for special education programs must not be reduced by any payments for medical assistance or insurance received according to this section.

History: 1989 c 191 s 1; 1990 c 562 art 3 s 6; 1994 c 647 art 3 s 16; 1998 c 397 art 2 s 121,164; 2000 c 488 art 11 s 2,3



Section 125A.744 — STATEWIDE DATA MANAGEMENT SYSTEM TO MAXIMIZE MEDICAL ASSISTANCE REIMBURSEMENT.

Subdivision 1. Definition. For purposes of this section, cooperative unit has the meaning given in section 123A.24, subdivision 2.

Subd. 2. Statewide data management system. The commissioner of education, in cooperation with the commissioner of human services, shall develop a statewide data management system using the educational data reporting system or other existing data management system for school districts and cooperative units to use to maximize medical assistance reimbursement for health and health-related services provided under individualized education programs and individual family service plans. The system must be appropriately integrated with state and local existing and developing human services and education data systems. The statewide data management system must enable school district and cooperative unit staff to:

(1) establish medical assistance billing systems or improve existing systems;

(2) understand the appropriate medical assistance billing codes for services provided under individualized education programs and individual family service plans;

(3) comply with the Individuals with Disabilities Education Act, Public Law 105-17;

(4) contract with billing agents; and

(5) carry out other activities necessary to maximize medical assistance reimbursement.

Subd. 3. Implementation. Consistent with section 256B.0625, subdivision 26, school districts may enroll as medical assistance providers or subcontractors and bill the Department of Human Services under the medical assistance fee for service claims processing system for special education services which are covered services under chapter 256B, which are provided in the school setting for a medical assistance recipient, and for whom the district has secured informed consent consistent with section 13.05, subdivision 4, paragraph (d), and section 256B.77, subdivision 2, paragraph (p), to bill for each type of covered service. School districts shall be reimbursed by the commissioner of human services for the federal share of individualized education program health-related services that qualify for reimbursement by medical assistance, minus up to five percent retained by the commissioner of human services for administrative costs, not to exceed $450,000 per fiscal year. The commissioner may withhold up to five percent of each payment to a school district. Following the end of each fiscal year, the commissioner shall settle up with each school district in order to ensure that collections from each district for departmental administrative costs are made on a pro rata basis according to federal earnings for these services in each district. A school district is not eligible to enroll as a home care provider or a personal care provider organization for purposes of billing home care services under sections 256B.0651, 256B.0653, and 256B.0654 until the commissioner of human services issues a bulletin instructing county public health nurses on how to assess for the needs of eligible recipients during school hours. To use home care nursing services or personal care services at school, the recipient or responsible party must provide written authorization in the care plan identifying the chosen provider and the daily amount of services to be used at school.

History: 1998 c 397 art 11 s 3; 1998 c 398 art 2 s 2; 1999 c 245 art 4 s 4; 2003 c 130 s 12; 2009 c 96 art 3 s 18; 1Sp2011 c 11 art 3 s 12; 2014 c 262 art 4 s 9; 2014 c 291 art 9 s 5



Section 125A.75 — SPECIAL EDUCATION PROGRAMS; APPROVAL; AID PAYMENTS; TRAVEL AID; LITIGATION COSTS.

Subdivision 1. Travel aid. The state must pay each district one-half of the sum actually expended by a district, based on mileage, for necessary travel of essential personnel providing home-based or community-based services to children with a disability under age five and their families.

Subd. 2. Aid payment. The aids provided for children with a disability must be paid to the district providing the special instruction and services. General education aid must be paid to the district of the pupil's residence. The total amount of aid paid may not exceed the amount expended for children with a disability in the year for which the aid is paid.

Subd. 3. Full state payment. The state must pay each district the actual cost incurred in providing instruction and services for a child whose district of residence has been determined by section 125A.17 or 125A.51, paragraph (b), and who is temporarily placed in a state institution, a licensed residential facility, or foster facility for care and treatment. The regular education program at the facility must be an approved program according to section 125A.515.

Upon following the procedure specified by the commissioner, the district may bill the state the actual cost incurred in providing the services including transportation costs and a proportionate amount of capital expenditures and debt service, minus the amount of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for the child and the special education aid, transportation aid, and any other aid earned on behalf of the child. The limit in subdivision 2 applies to aid paid pursuant to this subdivision.

To the extent possible, the commissioner shall obtain reimbursement from another state for the cost of serving any child whose parent or guardian resides in that state. The commissioner may contract with the appropriate authorities of other states to effect reimbursement. All money received from other states must be paid to the state treasury and placed in the general fund.

Subd. 4. Program and aid approval. Before June 1 of each year, each district providing special instruction and services to children with a disability, including children eligible for Part C, as defined in section 125A.02, subdivision 1, and section 125A.27, subdivision 8, must submit to the commissioner an application for approval of these programs and their budgets for the next fiscal year. The application must include an enumeration of the costs proposed as eligible for state aid pursuant to this section and of the estimated number and grade level of children with a disability in the district who will receive special instruction and services during the next fiscal year. The application must also include any other information deemed necessary by the commissioner for the calculation of state aid and for the evaluation of the necessity of the program, the necessity of the personnel to be employed in the program, for determining the amount which the program will receive from grants from federal funds, or special grants from other state sources, and the program's compliance with the rules and standards of the Department of Education. The commissioner shall review each application to determine whether the program and the personnel to be employed in the program are actually necessary and essential to meet the district's obligation to provide special instruction and services to children with a disability pursuant to sections 125A.03 to 125A.24, 125A.259 to 125A.48, and 125A.65. The commissioner shall not approve aid pursuant to this section for any program or for the salary of any personnel determined to be unnecessary or unessential on the basis of this review. The commissioner may withhold all or any portion of the aid for programs which receive grants from federal funds, or special grants from other state sources. By August 31 the commissioner shall approve, disapprove, or modify each application, and notify each applying district of the action and of the estimated amount of aid for the programs. The commissioner shall provide procedures for districts to submit additional applications for program and budget approval during the fiscal year, for programs needed to meet any substantial changes in the needs of children with a disability in the district. Notwithstanding the provisions of section 127A.42, the commissioner may modify or withdraw the program or aid approval and withhold aid pursuant to this section without proceeding according to section 127A.42 at any time the commissioner determines that the program does not comply with rules of the Department of Education or that any facts concerning the program or its budget differ from the facts in the district's approved application.

Subd. 5. Regular classroom programs. When planning programs for the education of children with a disability in the regular classroom, school districts are encouraged to consider the size of the regular class and to provide the support services necessary to ensure successful mainstreaming.

Subd. 6. [Repealed, 2007 c 146 art 3 s 25]

Subd. 7. Allocation from cooperative centers, service cooperatives, education districts, and intermediate districts. For purposes of this section, a special education cooperative, service cooperative, education district, or an intermediate district must allocate its approved expenditures for special education programs among participating districts. Special education aid for services provided by a cooperative, service cooperative, education district, or intermediate district must be paid to the participating school districts.

Subd. 8. [Repealed, 1Sp2005 c 5 art 3 s 19]

Subd. 9. Litigation costs; annual report. (a) By November 30 of each year, a school district must annually report the district's special education litigation costs, including attorney fees and costs of due process hearings, to the commissioner of education, consistent with the Uniform Financial Accounting and Reporting Standards.

(b) By February 1 of each year, the commissioner shall report school district special education litigation costs to the house of representatives and the senate committees having jurisdiction over kindergarten through grade 12 education finance.

History: Ex1959 c 71 art 5 s 32; 1961 c 559 s 1; 1965 c 870 s 1; 1967 c 853 s 1; 1969 c 913 s 1; 1969 c 981 s 6; 1971 c 25 s 33; 1973 c 501 s 3; 1973 c 683 s 14-16; 1975 c 162 s 41; 1975 c 432 s 48-50; 1976 c 271 s 52; 1977 c 447 art 3 s 9; 1978 c 764 s 58-62; 1979 c 334 art 3 s 6-10; 1981 c 358 art 3 s 11-17; 1Sp1981 c 2 s 10,11; 1982 c 548 art 3 s 12-21; 1983 c 314 art 1 s 22; art 3 s 9-11; 1Sp1985 c 12 art 3 s 11-17; 1Sp1986 c 1 art 9 s 14; 1Sp1986 c 3 art 1 s 17; 1987 c 384 art 2 s 33; 1987 c 398 art 3 s 18-21; 1988 c 486 s 41-45; 1989 c 329 art 3 s 7; 1991 c 265 art 3 s 7,8,38; 1993 c 224 art 3 s 13-16; 1994 c 647 art 13 s 10; 1Sp1995 c 3 art 15 s 7-9; art 16 s 13; 1998 c 397 art 2 s 98,164; art 11 s 3; 1998 c 398 art 2 s 26; art 5 s 55; 1999 c 123 s 18; 1999 c 241 art 2 s 35,36; 2003 c 130 s 12; 2004 c 294 art 5 s 13; 2006 c 263 art 3 s 10; 2007 c 146 art 3 s 8-10; 1Sp2015 c 3 art 7 s 3



Section 125A.76 — SPECIAL EDUCATION AID.

Subdivision 1. Definitions. (a) For the purposes of this section and section 125A.79, the definitions in this subdivision apply.

(b) "Basic revenue" has the meaning given it in section 126C.10, subdivision 2. For the purposes of computing basic revenue pursuant to this section, each child with a disability shall be counted as prescribed in section 126C.05, subdivision 1.

(c) "Essential personnel" means teachers, cultural liaisons, related services, and support services staff providing services to students. Essential personnel may also include special education paraprofessionals or clericals providing support to teachers and students by preparing paperwork and making arrangements related to special education compliance requirements, including parent meetings and individualized education programs. Essential personnel does not include administrators and supervisors.

(d) "Average daily membership" has the meaning given it in section 126C.05.

(e) "Program growth factor" means 1.046 for fiscal years 2012 through 2015, 1.0 for fiscal year 2016, 1.046 for fiscal year 2017, and the product of 1.046 and the program growth factor for the previous year for fiscal year 2018 and later.

(f) "Nonfederal special education expenditure" means all direct expenditures that are necessary and essential to meet the district's obligation to provide special instruction and services to children with a disability according to sections 124D.454, 125A.03 to 125A.24, 125A.259 to 125A.48, and 125A.65 as submitted by the district and approved by the department under section 125A.75, subdivision 4, excluding expenditures:

(1) reimbursed with federal funds;

(2) reimbursed with other state aids under this chapter;

(3) for general education costs of serving students with a disability;

(4) for facilities;

(5) for pupil transportation; and

(6) for postemployment benefits.

(g) "Old formula special education expenditures" means expenditures eligible for revenue under Minnesota Statutes 2012, section 125A.76, subdivision 2.

(h) For the Minnesota State Academy for the Deaf and the Minnesota State Academy for the Blind, expenditures under paragraphs (f) and (g) are limited to the salary and fringe benefits of one-to-one instructional and behavior management aides and one-to-one licensed, certified professionals assigned to a child attending the academy, if the aides or professionals are required by the child's individualized education program.

(i) "Cross subsidy reduction aid percentage" means 1.0 percent for fiscal year 2014 and 2.27 percent for fiscal year 2015.

(j) "Cross subsidy reduction aid limit" means $20 for fiscal year 2014 and $48 for fiscal year 2015.

(k) "Special education aid increase limit" means $80 for fiscal year 2016, $100 for fiscal year 2017, and, for fiscal year 2018 and later, the sum of the special education aid increase limit for the previous fiscal year and $40.

(l) "District" means a school district, a charter school, or a cooperative unit as defined in section 123A.24, subdivision 2. Notwithstanding section 123A.26, cooperative units as defined in section 123A.24, subdivision 2, are eligible to receive special education aid under this section and section 125A.79.

Subd. 2. [Repealed, 2013 c 116 art 5 s 32]

Subd. 2a. Special education initial aid. For fiscal year 2016 and later, a district's special education initial aid equals the sum of:

(1) the least of 62 percent of the district's old formula special education expenditures for the prior fiscal year, excluding pupil transportation expenditures, 50 percent of the district's nonfederal special education expenditures for the prior year, excluding pupil transportation expenditures, or 56 percent of the product of the sum of the following amounts, computed using prior fiscal year data, and the program growth factor:

(i) the product of the district's average daily membership served and the sum of:

(A) $450; plus

(B) $400 times the ratio of the sum of the number of pupils enrolled on October 1 who are eligible to receive free lunch plus one-half of the pupils enrolled on October 1 who are eligible to receive reduced-price lunch to the total October 1 enrollment; plus

(C) .008 times the district's average daily membership served; plus

(ii) $10,400 times the December 1 child count for the primary disability areas of autism spectrum disorders, developmental delay, and severely multiply impaired; plus

(iii) $18,000 times the December 1 child count for the primary disability areas of deaf and hard-of-hearing and emotional or behavioral disorders; plus

(iv) $27,000 times the December 1 child count for the primary disability areas of developmentally cognitive mild-moderate, developmentally cognitive severe-profound, physically impaired, visually impaired, and deafblind; plus

(2) the cost of providing transportation services for children with disabilities under section 123B.92, subdivision 1, paragraph (b), clause (4).

Subd. 2b. Cross subsidy reduction aid. For fiscal years 2014 and 2015, the cross subsidy reduction aid for a school district, not including a charter school, equals the lesser of (a) the product of the cross subsidy reduction aid limit and the district's average daily membership served or (b) the sum of the product of the cross subsidy reduction aid percentage, the district's average daily membership served, and the sum of:

(1) $450; plus

(2) $400 times the ratio of the sum of the number of pupils enrolled on October 1 who are eligible to receive free lunch plus one-half of the pupils enrolled on October 1 who are eligible to receive reduced-price lunch to the total October 1 enrollment; plus

(3) .008 times the district's average daily membership served; plus the product of the cross subsidy aid percentage and the sum of:

(i) $10,100 times the December 1 child count for the primary disability areas of autism spectrum disorders, developmental delay, and severely multiply impaired; plus

(ii) $17,500 times the December 1 child count for the primary disability areas of deaf and hard-of-hearing and emotional or behavioral disorders; plus

(iii) $26,000 times the December 1 child count for the primary disability areas of developmentally cognitive mild-moderate, developmentally cognitive severe-profound, physically impaired, visually impaired, and deafblind.

Subd. 2c. Special education aid. (a) For fiscal year 2016 and later, a district's special education aid equals the sum of the district's special education initial aid under subdivision 2a and the district's excess cost aid under section 125A.79, subdivision 5.

(b) Notwithstanding paragraph (a), for fiscal year 2016, the special education aid for a school district must not exceed the sum of the special education aid the district would have received for fiscal year 2016 under Minnesota Statutes 2012, sections 125A.76 and 125A.79, as adjusted according to Minnesota Statutes 2012, sections 125A.11 and 127A.47, subdivision 7, and the product of the district's average daily membership served and the special education aid increase limit.

(c) Notwithstanding paragraph (a), for fiscal year 2017 and later, the special education aid for a school district must not exceed the sum of: (i) the product of the district's average daily membership served and the special education aid increase limit and (ii) the product of the sum of the special education aid the district would have received for fiscal year 2016 under Minnesota Statutes 2012, sections 125A.76 and 125A.79, as adjusted according to Minnesota Statutes 2012, sections 125A.11 and 127A.47, subdivision 7, the ratio of the district's average daily membership served for the current fiscal year to the district's average daily membership served for fiscal year 2016, and the program growth factor.

(d) Notwithstanding paragraph (a), for fiscal year 2016 and later the special education aid for a school district, not including a charter school or cooperative unit as defined in section 123A.24, must not be less than the lesser of (1) the district's nonfederal special education expenditures for that fiscal year or (2) the product of the sum of the special education aid the district would have received for fiscal year 2016 under Minnesota Statutes 2012, sections 125A.76 and 125A.79, as adjusted according to Minnesota Statutes 2012, sections 125A.11 and 127A.47, subdivision 7, the ratio of the district's adjusted daily membership for the current fiscal year to the district's average daily membership for fiscal year 2016, and the program growth factor.

(e) Notwithstanding subdivision 2a and section 125A.79, a charter school in its first year of operation shall generate special education aid based on current year data. A newly formed cooperative unit as defined in section 123A.24 may apply to the commissioner for approval to generate special education aid for its first year of operation based on current year data, with an offsetting adjustment to the prior year data used to calculate aid for programs at participating school districts or previous cooperatives that were replaced by the new cooperative.

(f) The department shall establish procedures through the uniform financial accounting and reporting system to identify and track all revenues generated from third-party billings as special education revenue at the school district level; include revenue generated from third-party billings as special education revenue in the annual cross-subsidy report; and exclude third-party revenue from calculation of excess cost aid to the districts.

Subd. 2d. Statewide average expenditure. By January 15 of each year, the department must calculate the statewide average special education expenditure per December 1 child count for the prior fiscal year by primary disability area and provide that information to all districts. By January 15 of each odd-numbered year, the commissioner must identify options for aligning the assignment of disability areas to the categories and the rates for each category in subdivision 2a, clause (1), with the latest expenditure data and submit these options to the legislative committees with jurisdiction over education finance.

Subd. 3. [Repealed, 2007 c 146 art 3 s 25]

Subd. 4. [Repealed, 2013 c 116 art 5 s 32]

Subd. 4a. Adjustments for tuition reciprocity with adjoining states. (a) If an agreement is reached between the state of Minnesota and an adjoining state pursuant to section 124D.041 that requires a special education tuition payment from the state of Minnesota to the adjoining state, the tuition payment shall be made from the special education aid appropriation for that year.

(b) If an agreement is reached between the state of Minnesota and an adjoining state pursuant to section 124D.041 that requires special education tuition payments to be made between the two states and not between districts in the two states, the special education aid for a Minnesota school district serving a student with a disability from the adjoining state shall be calculated according to section 127A.47, subdivision 7, except that no reduction shall be made in the special education aid paid to the resident district.

Subd. 5. [Repealed, 2013 c 116 art 5 s 32]

Subd. 6. [Repealed, 1999 c 241 art 2 s 62]

Subd. 7. [Repealed, 2013 c 116 art 5 s 32]

Subd. 8. Special education forecast maintenance of effort. (a) If, on the basis of a forecast of general fund revenues and expenditures under section 16A.103, the state's expenditures for special education and related services for children with disabilities from nonfederal sources for a fiscal year, including special education aid under subdivision 2c; travel for home-based services under section 125A.75, subdivision 1; aid for students with disabilities under section 125A.75, subdivision 3; court-placed special education under section 125A.79, subdivision 4; out-of-state tuition under section 125A.79, subdivision 8; and direct expenditures by state agencies are projected to be less than the amount required to meet federal special education maintenance of effort, the reimbursement percentages for excess cost aid under section 125A.79, subdivision 5, must be increased as required to ensure that the additional amount required to meet federal special education maintenance of effort is added to the state total special education aid in subdivision 2c.

(b) If, on the basis of a forecast of general fund revenues and expenditures under section 16A.103, expenditures in the programs in paragraph (a) are projected to be greater than previously forecast for an enacted budget, and an addition to state total special education aid has been made under paragraph (a), the state total special education aid must be reduced by the lesser of the amount of the expenditure increase or the amount previously added to state total special education aid in subdivision 2c.

(c) For the purpose of this section, "previously forecast for an enacted budget" means the allocation of funding for these programs in the most recent forecast of general fund revenues and expenditures or the act appropriating money for these programs, whichever occurred most recently. It does not include planning estimates for a future biennium.

(d) If the amount of special education aid is adjusted in accordance with this subdivision, the commissioner of education shall notify the chairs of the legislative committees having jurisdiction over kindergarten through grade 12 education regarding the amount of the adjustment and provide an explanation of the federal maintenance of effort requirements.

History: 1Sp1995 c 3 art 15 s 10; art 16 s 13; 1996 c 412 art 3 s 19-24; 1997 c 7 art 1 s 54; 1Sp1997 c 4 art 2 s 19-22; 1998 c 397 art 2 s 99-101,164; art 11 s 3; 1998 c 398 art 1 s 22; art 2 s 27; art 5 s 55; 1999 c 241 art 2 s 37-40; 1999 c 245 art 4 s 5; 2000 c 489 art 3 s 11,12; art 10 s 10; 2000 c 499 s 32; 1Sp2001 c 6 art 3 s 12,13; 2002 c 294 s 5; 2002 c 375 art 3 s 3; 2003 c 130 s 12; 1Sp2003 c 9 art 3 s 13,14; 1Sp2005 c 5 art 3 s 10; 2007 c 146 art 3 s 11-15; 2008 c 363 art 2 s 18,19; 2009 c 96 art 3 s 19; 1Sp2011 c 11 art 3 s 12; 2013 c 116 art 5 s 17-23,32; 2013 c 144 s 12,13; 2014 c 312 art 17 s 3-7; 1Sp2015 c 3 art 5 s 23,24; 2016 c 158 art 1 s 47; 2016 c 189 art 29 s 12



Section 125A.78 — ALTERNATIVE DELIVERY AID ADJUSTMENT.

Subdivision 1. Eligibility. A district is eligible for an alternative delivery aid adjustment if the commissioner has approved the application of the district according to section 125A.50.

Subd. 2. Aid adjustment. For the fiscal year after approval of a district's application, and thereafter, the special education aid under section 125A.76 must be computed based on activities defined as reimbursable under Department of Education rules for special education and nonspecial education students, and additional activities as detailed and approved by the commissioner.

Subd. 3. Use of revenue. Revenue under section 125A.76 shall be used to implement the approved program.

History: 1991 c 265 art 3 s 10; 1993 c 224 art 3 s 19-22; art 14 s 11,12; 1Sp1995 c 3 art 15 s 14; art 16 s 13; 1997 c 7 art 1 s 59,60; 1998 c 397 art 2 s 104,105,164; art 11 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2007 c 146 art 3 s 16; 2013 c 116 art 5 s 24; 2014 c 275 art 1 s 20



Section 125A.79 — SPECIAL EDUCATION EXCESS COST AID.

Subdivision 1. Definitions. For the purposes of this section, the definitions in this subdivision apply.

(a) "Unreimbursed old formula special education expenditures" means:

(1) old formula special education expenditures for the prior fiscal year; minus

(2) for fiscal year 2016 and later, the special education initial aid under section 125A.76, subdivision 2a; minus

(3) for fiscal year 2016 and later, the amount of general education revenue, excluding local optional revenue, plus local optional aid and referendum equalization aid for the prior fiscal year attributable to pupils receiving special instruction and services outside the regular classroom for more than 60 percent of the school day for the portion of time the pupils receive special instruction and services outside the regular classroom, excluding portions attributable to district and school administration, district support services, operations and maintenance, capital expenditures, and pupil transportation.

(b) "Unreimbursed nonfederal special education expenditures" means:

(1) nonfederal special education expenditures for the prior fiscal year; minus

(2) special education initial aid under section 125A.76, subdivision 2a; minus

(3) the amount of general education revenue, excluding local optional revenue, plus local optional aid, and referendum equalization aid for the prior fiscal year attributable to pupils receiving special instruction and services outside the regular classroom for more than 60 percent of the school day for the portion of time the pupils receive special instruction and services outside of the regular classroom, excluding portions attributable to district and school administration, district support services, operations and maintenance, capital expenditures, and pupil transportation.

(c) "General revenue" for a school district means the sum of the general education revenue according to section 126C.10, subdivision 1, excluding transportation sparsity revenue, local optional revenue, and total operating capital revenue. "General revenue" for a charter school means the sum of the general education revenue according to section 124E.20, subdivision 1, and transportation revenue according to section 124E.23, excluding referendum equalization aid, transportation sparsity revenue, and operating capital revenue.

Subd. 2. [Repealed, 1Sp2003 c 9 art 3 s 21]

Subd. 3. [Repealed, 1999 c 241 art 2 s 62]

Subd. 4. Tuition. Notwithstanding sections 125A.03 to 125A.24 and 125A.65, for children who are nonresidents of Minnesota, receive services under section 125A.76, subdivisions 1 and 2a, and are placed in the serving school district by court action, the serving school district shall submit unreimbursed tuition bills for eligible services to the Department of Education instead of the resident school district. To be eligible for reimbursement, the serving school district, as part of its child intake procedures, must demonstrate good faith effort to obtain from the placing agency a financial commitment to pay tuition costs.

Subd. 5. Excess cost aid. For fiscal year 2016 and later, a district's excess cost aid equals the greater of:

(1) 56 percent of the difference between (i) the district's unreimbursed nonfederal special education expenditures and (ii) 7.0 percent of the product of the ratio of $5,831 to the formula allowance for the prior year and the district's general revenue;

(2) 62 percent of the difference between (i) the district's unreimbursed old formula special education expenditures and (ii) 2.5 percent of the product of the ratio of $5,831 to the formula allowance for the prior year and the district's general revenue; or

(3) zero.

Subd. 6. [Repealed, 2013 c 116 art 5 s 32]

Subd. 7. [Repealed, 2013 c 116 art 5 s 32]

Subd. 8. Out-of-state tuition. For children who are residents of the state, receive services under section 125A.76, subdivisions 1 and 2a, and are placed in a care and treatment facility by court action in a state that does not have a reciprocity agreement with the commissioner under section 125A.155, the resident school district shall receive special education out-of-state tuition aid equal to the amount of the tuition bills, minus (1) the general education revenue, excluding basic skills revenue and the local optional levy attributable to the pupil, calculated using the resident district's average general education revenue per adjusted pupil unit, (2) the referendum equalization aid attributable to the pupil, calculated using the resident district's referendum equalization aid per adjusted pupil unit, and (3) the special education aid attributable to the pupil.

History: 1993 c 224 art 3 s 23; 1Sp1995 c 3 art 15 s 15-17; 1996 c 412 art 3 s 26,27; 1997 c 7 art 1 s 61; 1Sp1997 c 4 art 2 s 24,25; 1998 c 397 art 2 s 106,164; art 11 s 3; 1998 c 398 art 2 s 28; 1999 c 241 art 2 s 41-46; 2000 c 254 s 36; 2000 c 489 art 3 s 13,14; art 10 s 11; 2003 c 130 s 12; 1Sp2003 c 9 art 3 s 15,16; 1Sp2005 c 5 art 3 s 11,12; 2006 c 263 art 3 s 11; 2007 c 146 art 3 s 17-20; 1Sp2011 c 11 art 1 s 14; 2013 c 116 art 5 s 25-27,32; 2014 c 275 art 1 s 21; 2014 c 312 art 17 s 8-10; 2015 c 21 art 1 s 21,22; 1Sp2015 c 3 art 4 s 10; art 5 s 25,26; 2016 c 158 art 1 s 48; 2016 c 189 art 29 s 13






Chapter 125B — EDUCATION AND TECHNOLOGY

Section 125B.01 — DEFINITIONS.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 2 s 1; 1998 c 397 art 11 s 3



Section 125B.02 — STATE GOALS FOR TECHNOLOGICAL ADVANCES IN EDUCATION.

The general framework outcomes for technology use in education are:

(1) all Minnesota educational institutions, libraries, and communities will have access to local, state, and worldwide instructional resources databases;

(2) development of policies and procedures that assure instructional resource availability to help students successfully achieve education excellence and state standards;

(3) databases are accessible within each district and on the Internet; and

(4) development of policies, procedures, and systems that stimulate and promote teacher and student curriculum and learning collaboration.

History: 1Sp1995 c 3 art 12 s 2; 1998 c 397 art 1 s 58



Section 125B.022 — CONTRACTS FOR COMPUTERS OR RELATED EQUIPMENT OR SERVICE.

(a) The school board of a school district may not enter into a contract or permit a school within the district to enter into a contract for the use of a computer or related equipment or service that requires advertising to be disseminated to students unless the school board:

(1) enters into the contract at a public hearing of the school board;

(2) makes a finding that the offered electronic product or service is an integral component of students' education;

(3) provides written notice to students' parents that advertising will be used in the classroom, media center, computer lab, or other areas of learning, whether data will be collected on students, and how that data will be used;

(4) as part of normal, ongoing district communications with parents, allows parents to request in writing that (i) their student not be exposed to the program that contains the advertising for the current school year, or that (ii) any or all data relating to the student that is collected as a result of this contract is not disclosed; and

(5) honors parents' request, under clause (4), that their student not be exposed to the advertising program or that data relating to the student is not disclosed and allows parents to withdraw their request at any time.

(b) Advertising under this section does not include:

(1) the identification of the source of the document or information; and

(2) advertising that is generally available to the public viewing a particular site or application and is not directed specifically to students benefiting from a contract under paragraph (a).

History: 2000 c 489 art 6 s 7



Section 125B.05 — STATE INFORMATION SYSTEM.

Subdivision 1. Information system. The Department of Education shall develop and maintain a computerized information system for state information needs.

Subd. 2. Purposes. The purposes of the computerized information system shall be:

(a) To provide comparable and accurate educational information in a manner which is timely and economical;

(b) To ensure accountability for state appropriations;

(c) To collect data to assess the needs of learners and children;

(d) To provide school districts with an educational information system capability which will meet school district management needs; and

(e) To provide for computerized analysis of educational information to meet the management needs of the state of Minnesota.

Subd. 3. Software development. A school district, charter school, or cooperative unit may not implement a financial, student, or staff software system until the system has been reviewed by the department to ensure that it provides the required data elements and format.

History: 1980 c 609 art 7 s 10; 1981 c 193 s 1-3; 1981 c 253 s 24; 1981 c 358 art 5 s 2; 1982 c 424 s 130; 1983 c 258 s 24; 1Sp1985 c 12 art 7 s 9; 1987 c 258 s 12; 1987 c 384 art 2 s 1; 1988 c 486 s 11; 1989 c 329 art 11 s 2-4; 1990 c 562 art 8 s 9,10; 1991 c 265 art 9 s 15-17; 1993 c 224 art 6 s 3; 1994 c 465 art 2 s 1; 1994 c 647 art 6 s 1; 1Sp1995 c 3 art 9 s 9; art 16 s 13; 1998 c 397 art 4 s 51; 1999 c 241 art 5 s 15; 2003 c 130 s 12



Section 125B.07 — DEPARTMENT DUTIES.

Subdivision 1. Data acquisition calendar. The Department of Education shall maintain a current annual data acquisition calendar specifying the reports which districts are required to provide to the department and the dates these reports are due.

Subd. 2. Exemption from chapter 14. The annual data acquisition calendar and the essential data elements are exempt from the Administrative Procedure Act.

Subd. 3. Data system. The department shall develop and operate a computerized data system. The system shall include: (1) information required by federal or state law or rule; and (2) information needed by the divisions of the department in order to disburse funds, to implement research or special projects approved by the commissioner, and to meet goals or provide information required by the commissioner, the governor, the legislature or the federal government.

Subd. 4. Certification of software vendors. The commissioner shall maintain a list of certified service providers for administrative data processing software and support. To be certified, a service provider must provide the commissioner with a written statement identifying software products and support functions that will be provided to school districts and stating its intent to meet state standards for software, data elements, edits, and support services. The standards must ensure the quality of the data reported to the state. The commissioner must conduct regular training sessions for service providers on the standards. If a service provider fails to meet the standards, the commissioner must notify the service provider of areas of noncompliance and assist the service provider in correcting the problem. If the provider fails to comply with standards within two months of being notified of noncompliance, the commissioner may remove the service provider from the list of certified providers. The commissioner may recertify a service provider when the commissioner determines that the areas of noncompliance have been corrected.

Subd. 5. Information on certified service providers. The commissioner must include the list of certified service providers in the annual data acquisition calendar. The commissioner must notify school districts if a service provider is removed from the list and of the areas of noncompliance.

Subd. 6. Essential data. The department shall maintain a list of essential data elements which must be recorded and stored about each pupil, licensed and nonlicensed staff member, and educational program. Each school district must provide the essential data to the department in the form and format prescribed by the department.

Subd. 7. Contracting. The department may provide by contract for the technical support of and the development of applications software by a regional management information center or by any other appropriate provider.

History: 1980 c 609 art 7 s 11; 1981 c 253 s 25; 1982 c 424 s 130; 1987 c 398 art 7 s 14,15; 1991 c 265 art 9 s 18-20; 1992 c 499 art 6 s 1,2; 1993 c 224 art 14 s 6; 1Sp1995 c 3 art 9 s 10; art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 125B.09 — DEPARTMENT POWERS AND DUTIES DELEGATED.

The department may provide, by the delegation of powers and duties or by contract, for the implementation and technical support of a computerized information reporting system, including the development of applications software pursuant to section 125B.05, subdivision 3, by any appropriate provider.

History: 1980 c 609 art 7 s 12; 1987 c 258 s 3; 1990 c 375 s 3; 1991 c 265 art 9 s 21; 1Sp1995 c 3 art 9 s 11; 1998 c 397 art 4 s 51; art 11 s 3



Section 125B.15 — INTERNET ACCESS FOR STUDENTS.

(a) Recognizing the difference between school libraries, school computer labs, and school media centers, which serve unique educational purposes, and public libraries, which are designed for public inquiry, all computers at a school site with access to the Internet available for student use must be equipped to restrict, including by use of available software filtering technology or other effective methods, all student access to material that is reasonably believed to be obscene or child pornography or material harmful to minors under federal or state law.

(b) A school site is not required to purchase filtering technology if the school site would incur more than incidental expense in making the purchase.

(c) A school district receiving technology revenue under section 125B.26 must prohibit, including through use of available software filtering technology or other effective methods, adult access to material that under federal or state law is reasonably believed to be obscene or child pornography.

(d) A school district, its agents or employees, are immune from liability for failure to comply with this section if they have made a good faith effort to comply with the requirements of this section.

(e) "School site" means an education site as defined in section 123B.04, subdivision 1, or charter school under chapter 124E.

History: 2000 c 489 art 6 s 25; 2007 c 146 art 11 s 14; 1Sp2015 c 3 art 4 s 10



Section 125B.26 — TELECOMMUNICATIONS/INTERNET ACCESS EQUITY AID.

Subdivision 1. Costs to be submitted. (a) A district, charter school, or intermediate school district shall submit its actual telecommunications/Internet access costs for the previous fiscal year, adjusted for any e-rate revenue received, to the department by August 15 of each year as prescribed by the commissioner. Costs eligible for reimbursement under this program are limited to the following:

(1) ongoing or recurring telecommunications/Internet access costs associated with Internet access, data lines, and video links providing:

(i) the equivalent of one data line, video link, or integrated data/video link that relies on a transport medium that operates at a minimum speed of 1.544 megabytes per second (T1) for each elementary school, middle school, or high school under section 120A.05, subdivisions 9, 11, and 13, including the recurring telecommunications line lease costs and ongoing Internet access service fees; or

(ii) the equivalent of one data line or video circuit, or integrated data/video link that relies on a transport medium that operates at a minimum speed of 1.544 megabytes per second (T1) for each district, including recurring telecommunications line lease costs and ongoing Internet access service fees;

(2) recurring costs of contractual or vendor-provided maintenance on the school district's wide area network to the point of presence at the school building up to the router, codec, or other service delivery equipment located at the point of presence termination at the school or school district;

(3) recurring costs of cooperative, shared arrangements for regional delivery of telecommunications/Internet access between school districts, postsecondary institutions, and public libraries including network gateways, peering points, regional network infrastructure, Internet2 access, and network support, maintenance, and coordination; and

(4) service provider installation fees for installation of new telecommunications lines or increased bandwidth.

(b) Costs not eligible for reimbursement under this program include:

(1) recurring costs of school district staff providing network infrastructure support;

(2) recurring costs associated with voice and standard telephone service;

(3) costs associated with purchase of network hardware, telephones, computers, or other peripheral equipment needed to deliver telecommunications access to the school or school district;

(4) costs associated with laying fiber for telecommunications access;

(5) costs associated with wiring school or school district buildings;

(6) costs associated with purchase, installation, or purchase and installation of Internet filtering; and

(7) costs associated with digital content, including online learning or distance learning programming, and information databases.

Subd. 2. E-rates. To be eligible for aid under this section, a district, charter school, or intermediate school district is required to file an e-rate application either separately or through its telecommunications access cluster. Discounts received on telecommunications expenditures shall be reflected in the costs submitted to the department for aid under this section.

Subd. 3. Reimbursement criteria. The commissioner shall develop criteria for approving costs submitted by organized school districts, charter schools, and intermediate school districts under subdivision 1.

Subd. 4. District aid. For fiscal year 2006 and later, a district, charter school, or intermediate school district's Internet access equity aid equals the district, charter school, or intermediate school district's approved cost for the previous fiscal year according to subdivision 1 exceeding $16 times the district's adjusted pupil units for the previous fiscal year or no reduction if the district is part of an organized telecommunications access cluster. Equity aid must be distributed to the telecommunications access cluster for districts, charter schools, or intermediate school districts that are members of the cluster or to individual districts, charter schools, or intermediate school districts not part of a telecommunications access cluster.

Subd. 5. Telecommunications/Internet access services for nonpublic schools. (a) Districts shall provide each year upon formal request by or on behalf of a nonpublic school, not including home schools, located in that district or area, ongoing or recurring telecommunications access services to the nonpublic school either through existing district providers or through separate providers.

(b) The amount of district aid for telecommunications access services for each nonpublic school under this subdivision equals the lesser of:

(1) 90 percent of the nonpublic school's approved cost for the previous fiscal year according to subdivision 1 exceeding $10 for fiscal year 2006 and later times the number of weighted pupils enrolled at the nonpublic school as of October 1 of the previous school year; or

(2) the product of the district's aid per pupil unit according to subdivision 4 times the number of weighted pupils enrolled at the nonpublic school as of October 1 of the previous school year.

(c) For purposes of this subdivision, nonpublic school pupils shall be weighted by grade level using the weighting factors defined in section 126C.05, subdivision 1.

(d) Each year, a district providing services under paragraph (a) may claim up to five percent of the aid determined in paragraph (b) for costs of administering this subdivision. No district may expend an amount for these telecommunications access services which exceeds the amount allocated under this subdivision. The nonpublic school is responsible for the Internet access costs not covered by this section.

(e) At the request of a nonpublic school, districts may allocate the amount determined in paragraph (b) directly to the nonpublic school to pay for or offset the nonpublic school's costs for telecommunications access services; however, the amount allocated directly to the nonpublic school may not exceed the actual amount of the school's ongoing or recurring telecommunications access costs.

Subd. 6. Severability. If any portion of this section is found by a court to be unconstitutional, the remaining portions of the section shall remain in effect.

History: 1Sp2005 c 5 art 4 s 15; 2009 c 96 art 4 s 11; 2013 c 116 art 6 s 6; 1Sp2015 c 3 art 6 s 5






Chapter 126 — CURRICULUM; AMERICAN INDIANS



Chapter 126A — ENVIRONMENTAL EDUCATION



Chapter 126B — EDUCATION AND EMPLOYMENT TRANSITIONS SYSTEM



Chapter 126C — EDUCATION FUNDING

Section 126C.01 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in section 120A.05 have the same meanings. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Adjusted net tax capacity. (a) Except as provided in paragraph (b), "adjusted net tax capacity" means the net tax capacity of the taxable property of the district as adjusted by the commissioner of revenue under sections 127A.48 and 273.1325. The adjusted net tax capacity for any given calendar year must be used to compute levy limitations for levies certified in the succeeding calendar year and aid for the school year beginning in the second succeeding calendar year.

(b) For purposes of the long-term maintenance facilities equalization levy under section 123B.595, subdivision 8, "adjusted net tax capacity" means the value described in paragraph (a) reduced by 50 percent of the value of class 2a agricultural land determined under that paragraph before the application of the growth limit under section 127A.48, subdivision 7.

Subd. 3. Referendum market value. "Referendum market value" means the market value of all taxable property, excluding property classified as class 2, 4c(4), or 4c(12) under section 273.13. The portion of class 2a property consisting of the house, garage, and surrounding one acre of land of an agricultural homestead is included in referendum market value. For the purposes of this subdivision, in the case of class 1a, 1b, or 2a property, "market value" means the value prior to the exclusion under section 273.13, subdivision 35. Any class of property, or any portion of a class of property, that is included in the definition of referendum market value and that has a classification rate of less than one percent under section 273.13 shall have a referendum market value equal to its market value times its classification rate, multiplied by 100.

Subd. 4. [Repealed, 1Sp2003 c 9 art 1 s 54]

Subd. 5. Levy use. A levy "for use in a particular school year," "attributable to a particular school year," or "recognized as revenue in a particular school year," means the levy certified in the calendar year ending in the school year preceding that particular school year, and payable in the calendar year in which that school year begins.

Subd. 6. Shared time average daily membership. The average daily membership of a pupil enrolled on a shared time basis equals the ratio of the total minutes for which the pupil is enrolled and the minimum minutes required during the year for a regularly enrolled public school pupil.

Subd. 7. Shared time aid. Aid for shared time pupils must equal the formula allowance times the full-time equivalent resident pupil units for shared time pupils. Aid for shared time pupils is in addition to any other aid to which the district is otherwise entitled. Shared time average daily membership may not be used in the computation of pupil units under section 126C.05, subdivision 1, for any purpose other than the computation of shared time aid pursuant to subdivisions 6 to 8 and section 126C.19, subdivisions 1 to 3.

Subd. 8. Shared time pupils. "Shared time pupils" means those pupils who attend public school programs for part of the regular school day and who otherwise fulfill the requirements of section 120A.22 by attendance at a nonpublic school.

Subd. 9. [Repealed, 2015 c 21 art 1 s 110]

Subd. 10. [Repealed, 1Sp2001 c 6 art 1 s 55 subd 1]

Subd. 11. Net unreserved general fund balance. "Net unreserved general fund balance" means the sum of the unreserved general fund balance and encumbrances, computed as of June 30 each year.

History: 1981 c 358 art 1 s 20,21,25,26; 1Sp1981 c 2 s 5; 3Sp1981 c 2 art 2 s 4,5,6; art 4 s 4; 1982 c 548 art 1 s 3,4,8; art 7 s 5; 1983 c 314 art 1 s 1,2,4,5,9,22; 1984 c 463 art 1 s 3,4,5; 1Sp1985 c 12 art 1 s 9-13; 1Sp1985 c 14 art 4 s 23,24; 1Sp1986 c 1 art 9 s 15,16; 1Sp1986 c 3 art 1 s 18; 1987 c 268 art 6 s 5; art 7 s 12,13; 1987 c 398 art 1 s 4-7; 1988 c 486 s 46-48; 1988 c 719 art 5 s 4,5,84; 1989 c 209 art 2 s 1; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1991 c 265 art 1 s 8,9; 1992 c 499 art 7 s 31; 1994 c 488 s 8; 1994 c 647 art 1 s 13,14; 1Sp1995 c 3 art 13 s 6; 1996 c 412 art 1 s 13; 1998 c 397 art 7 s 125-131,164; art 11 s 3; 1998 c 398 art 1 s 39; 1999 c 107 s 66; 1999 c 241 art 1 s 54; 2000 c 343 s 4; 2000 c 489 art 2 s 28; 1Sp2001 c 5 art 2 s 8; art 3 s 82; 1Sp2001 c 6 art 1 s 42; 1Sp2005 c 5 art 1 s 14; 2007 c 146 art 11 s 15; 1Sp2011 c 7 art 5 s 1; art 6 s 2; 2013 c 143 art 14 s 110; 2014 c 308 art 10 s 12; 1Sp2015 c 3 art 6 s 6



Section 126C.05 — DEFINITION OF PUPIL UNITS.

Subdivision 1. Pupil unit. Pupil units for each Minnesota resident pupil under the age of 21 or who meets the requirements of section 120A.20, subdivision 1, paragraph (c), in average daily membership enrolled in the district of residence, in another district under sections 123A.05 to 123A.08, 124D.03, 124D.08, or 124D.68; in a charter school under chapter 124E; or for whom the resident district pays tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, shall be counted according to this subdivision.

(a) A prekindergarten pupil with a disability who is enrolled in a program approved by the commissioner and has an individualized education program is counted as the ratio of the number of hours of assessment and education service to 825 times 1.0 with a minimum average daily membership of 0.28, but not more than 1.0 pupil unit.

(b) A prekindergarten pupil who is assessed but determined not to be disabled is counted as the ratio of the number of hours of assessment service to 825 times 1.0.

(c) A kindergarten pupil with a disability who is enrolled in a program approved by the commissioner is counted as the ratio of the number of hours of assessment and education services required in the fiscal year by the pupil's individualized education program to 875, but not more than one.

(d) A prekindergarten pupil who is not included in paragraph (a) or (b) and is enrolled in an approved voluntary prekindergarten program under section 124D.151 is counted as the ratio of the number of hours of instruction to 850 times 1.0, but not more than 0.6 pupil units.

(e) A kindergarten pupil who is not included in paragraph (c) is counted as 1.0 pupil unit if the pupil is enrolled in a free all-day, every day kindergarten program available to all kindergarten pupils at the pupil's school that meets the minimum hours requirement in section 120A.41, or is counted as .55 pupil unit, if the pupil is not enrolled in a free all-day, every day kindergarten program available to all kindergarten pupils at the pupil's school.

(f) A pupil who is in any of grades 1 to 6 is counted as 1.0 pupil unit.

(g) A pupil who is in any of grades 7 to 12 is counted as 1.2 pupil units.

(h) A pupil who is in the postsecondary enrollment options program is counted as 1.2 pupil units.

Subd. 2. Foreign exchange pupils. Notwithstanding section 124D.02, subdivision 3, or any other law to the contrary, a foreign exchange pupil enrolled in a district under a cultural exchange program registered with the Office of the Secretary of State under section 5A.02 may be counted as a resident pupil for the purposes of this chapter and chapters 120B, 122A, 123A, 123B, 124D, 124E, 125A, and 127A, even if the pupil has graduated from high school or the equivalent.

Subd. 3. Compensation revenue pupil units. Compensation revenue pupil units for fiscal year 1998 and thereafter must be computed according to this subdivision.

(a) The compensation revenue concentration percentage for each building in a district equals the product of 100 times the ratio of:

(1) the sum of the number of pupils enrolled in the building eligible to receive free lunch plus one-half of the pupils eligible to receive reduced priced lunch on October 1 of the previous fiscal year; to

(2) the number of pupils enrolled in the building on October 1 of the previous fiscal year.

(b) The compensation revenue pupil weighting factor for a building equals the lesser of one or the quotient obtained by dividing the building's compensation revenue concentration percentage by 80.0.

(c) The compensation revenue pupil units for a building equals the product of:

(1) the sum of the number of pupils enrolled in the building eligible to receive free lunch and one-half of the pupils eligible to receive reduced priced lunch on October 1 of the previous fiscal year; times

(2) the compensation revenue pupil weighting factor for the building; times

(3) .60.

(d) Notwithstanding paragraphs (a) to (c), for voluntary prekindergarten programs under section 124D.151, charter schools, and contracted alternative programs in the first year of operation, compensation revenue pupil units shall be computed using data for the current fiscal year. If the voluntary prekindergarten program, charter school, or contracted alternative program begins operation after October 1, compensatory revenue pupil units shall be computed based on pupils enrolled on an alternate date determined by the commissioner, and the compensation revenue pupil units shall be prorated based on the ratio of the number of days of student instruction to 170 days.

(e) The percentages in this subdivision must be based on the count of individual pupils and not on a building average or minimum.

Subd. 4. [Repealed, 1999 c 159 s 154; 1999 c 241 art 1 s 69]

Subd. 5. Adjusted pupil units. Adjusted pupil units for a district or charter school means the sum of:

(1) the number of pupil units served, according to subdivision 7, plus

(2) pupil units according to subdivision 1 for whom the district or charter school pays tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, minus

(3) pupil units according to subdivision 1 for whom the district or charter school receives tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65.

Subd. 6. Resident pupil units. Resident pupil units for a district means the number of pupil units according to subdivision 1 residing in the district.

Subd. 7. Pupil units served. Pupil units served for a district or charter school means the number of pupil units according to subdivision 1 enrolled in the district or charter school.

Subd. 8. Average daily membership. (a) Membership for pupils in grades kindergarten through 12 and for prekindergarten pupils with disabilities shall mean the number of pupils on the current roll of the school, counted from the date of entry until withdrawal. The date of withdrawal shall mean the day the pupil permanently leaves the school or the date it is officially known that the pupil has left or has been legally excused. However, a pupil, regardless of age, who has been absent from school for 15 consecutive school days during the regular school year or for five consecutive school days during summer school or intersession classes of flexible school year programs without receiving instruction in the home or hospital shall be dropped from the roll and classified as withdrawn. Nothing in this section shall be construed as waiving the compulsory attendance provisions cited in section 120A.22. Average daily membership equals the sum for all pupils of the number of days of the school year each pupil is enrolled in the district's schools divided by the number of days the schools are in session. Days of summer school or intersession classes of flexible school year programs are only included in the computation of membership for pupils with a disability not appropriately served primarily in the regular classroom. A student must not be counted as more than 1.2 pupils in average daily membership under this section. When the initial total average daily membership exceeds 1.2 for a pupil enrolled in more than one school district during the fiscal year, each district's average daily membership must be reduced proportionately.

(b) A student must not be counted as more than one pupil in average daily membership except for purposes of section 126C.10, subdivision 2a.

Subd. 9. Transitional year pupils. Notwithstanding subdivision 8, pupils granted transitional year status shall continue to be counted as members on the current roll of the school for the remainder of the school year. For purposes of computing average daily membership, transitional year pupils must be considered to be enrolled every day school is in session for the remainder of the school year.

Subd. 10. National Guard pupils. Notwithstanding subdivision 8, pupils enrolled in the Minnesota National Guard program shall be construed to be in attendance, for purposes of computing average daily membership, during any period of the regular school year, but not to include summer school, during which the pupil is attending military active duty training pursuant to that program. During that period of military active duty training, the pupil shall earn all aid for the district of residence or attendance which would be otherwise earned by the pupil's presence.

Subd. 11. Average daily membership; justifiable cause; strikes excluded. Notwithstanding subdivision 8, in cases when school is in session but pupils are prevented from attending for more than 15 consecutive school days during the regular school year or five consecutive school days during summer school or intersession classes of flexible school year programs, because of epidemic, calamity, weather, fuel shortage, or other justifiable cause, the commissioner, upon application, may allow the district to continue to count these pupils in average daily membership. A lawful employees' strike is not a justifiable cause for purposes of this subdivision.

Subd. 12. [Repealed, 1Sp2003 c 9 art 9 s 10]

Subd. 13. PSEO pupils. The average daily membership for a pupil participating in the postsecondary enrollment options program equals the lesser of

(a) 1.00, or

(b) the greater of

(1) .12, or

(2) the ratio of (i) the sum of the number of instructional hours the pupil is enrolled in the secondary school during quarters, trimesters, or semesters during which the pupil participates in PSEO, and hours enrolled in the secondary school during the remainder of the school year, to (ii) the actual number of instructional days in the school year times the length of day in the school.

Subd. 14. Computing pupil units for a prior year. In computing pupil units for a prior year, the number of pupil units shall be adjusted to reflect any change for the current year in relative weightings by grade level or category of special assistance, any change in measurement from average daily attendance to average daily membership, any change in the limit on average daily membership that can be generated by a pupil for a fiscal year as provided in subdivisions 8 and 15, and any change in school district boundaries, but not for the addition for the first time in the current year of a specified category of special assistance as provided in subdivision 1, clause (4).

Subd. 15. Learning year pupil units. (a) When a pupil is enrolled in a learning year program under section 124D.128, an area learning center or an alternative learning program approved by the commissioner under sections 123A.05 and 123A.06, or a contract alternative program under section 124D.68, subdivision 3, paragraph (d), or subdivision 4, for more than 1,020 hours in a school year for a secondary student, more than 935 hours in a school year for an elementary student, more than 850 hours in a school year for a kindergarten student without a disability in an all-day kindergarten program, or more than 425 hours in a school year for a half-day kindergarten student without a disability, that pupil may be counted as more than one pupil in average daily membership for purposes of section 126C.10, subdivision 2a. The amount in excess of one pupil must be determined by the ratio of the number of hours of instruction provided to that pupil in excess of: (i) the greater of 1,020 hours or the number of hours required for a full-time secondary pupil in the district to 1,020 for a secondary pupil; (ii) the greater of 935 hours or the number of hours required for a full-time elementary pupil in the district to 935 for an elementary pupil in grades 1 through 6; and (iii) the greater of 850 hours or the number of hours required for a full-time kindergarten student without a disability in the district to 850 for a kindergarten student without a disability. Hours that occur after the close of the instructional year in June shall be attributable to the following fiscal year. A student in kindergarten or grades 1 through 12 must not be counted as more than 1.2 pupils in average daily membership under this subdivision.

(b)(i) To receive general education revenue for a pupil in an area learning center or alternative learning program that has an independent study component, a district must meet the requirements in this paragraph. The district must develop, for the pupil, a continual learning plan consistent with section 124D.128, subdivision 3. Each school district that has an area learning center or alternative learning program must reserve revenue in an amount equal to at least 90 and not more than 100 percent of the district average general education revenue per pupil unit, minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without basic skills revenue, local optional revenue, and transportation sparsity revenue, times the number of pupil units generated by students attending an area learning center or alternative learning program. The amount of reserved revenue available under this subdivision may only be spent for program costs associated with the area learning center or alternative learning program. Basic skills revenue generated according to section 126C.10, subdivision 4, by pupils attending the eligible program must be allocated to the program.

(ii) General education revenue for a pupil in a state-approved alternative program without an independent study component must be prorated for a pupil participating for less than a full year, or its equivalent. The district must develop a continual learning plan for the pupil, consistent with section 124D.128, subdivision 3. Each school district that has an area learning center or alternative learning program must reserve revenue in an amount equal to at least 90 and not more than 100 percent of the district average general education revenue per pupil unit, minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without basic skills revenue, local optional revenue, and transportation sparsity revenue, times the number of pupil units generated by students attending an area learning center or alternative learning program. The amount of reserved revenue available under this subdivision may only be spent for program costs associated with the area learning center or alternative learning program. Basic skills revenue generated according to section 126C.10, subdivision 4, by pupils attending the eligible program must be allocated to the program.

(iii) General education revenue for a pupil in a state-approved alternative program that has an independent study component must be paid for each hour of teacher contact time and each hour of independent study time completed toward a credit or graduation standards necessary for graduation. Average daily membership for a pupil shall equal the number of hours of teacher contact time and independent study time divided by 1,020.

(iv) For a state-approved alternative program having an independent study component, the commissioner shall require a description of the courses in the program, the kinds of independent study involved, the expected learning outcomes of the courses, and the means of measuring student performance against the expected outcomes.

Subd. 16. Free and reduced-price lunches. The commissioner shall determine the number of children eligible to receive either a free or reduced-price lunch on October 1 each year. Children enrolled in a building on October 1 and determined to be eligible to receive free or reduced-price lunch by December 15 of that school year shall be counted as eligible on October 1 for purposes of subdivision 3. The commissioner may use federal definitions for these purposes and may adjust these definitions as appropriate. The commissioner may adopt reporting guidelines to assure accuracy of data counts and eligibility. Districts shall use any guidelines adopted by the commissioner.

Subd. 17. English learner pupil units. (a) English learner pupil units for fiscal year 2004 and thereafter shall be determined according to this subdivision.

(b) The English learner concentration percentage for a district equals the product of 100 times the ratio of:

(1) the number of eligible English learners in average daily membership enrolled in the district during the current fiscal year; to

(2) the number of pupils in average daily membership enrolled in the district.

(c) The English learner pupil units for each eligible English learner in average daily membership equals the lesser of one or the quotient obtained by dividing the English learner concentration percentage for the pupil's district of enrollment by 11.5.

(d) English learner pupil units shall be counted by the district of enrollment.

(e) Notwithstanding paragraph (d), for the purposes of this subdivision, pupils enrolled in a cooperative or intermediate school district shall be counted by the district of residence.

(f) For the purposes of this subdivision, the terms defined in section 124D.59 have the same meaning.

Subd. 18. Pupil adjustment for closed charter schools and contracted alternative programs. For a charter school or contracted alternative program operating during the prior school year but ceasing operations before the end of the current school year, prior year pupil data used in computing revenues for the current school year shall be prorated based on the number of days of student instruction in the current school year to 170.

Subd. 19. Online learning students. (a) The average daily membership for a public school pupil generating online learning average daily membership according to section 124D.095, subdivision 8, paragraph (b), equals the sum of: (1) the ratio of the sum of the number of instructional hours the pupil is enrolled in a regular classroom setting at the enrolling school to the actual number of instructional hours in the school year at the enrolling school, plus (2) .12 times the initial online learning average daily membership according to section 124D.095, subdivision 8, paragraph (b).

(b) When the sum of the average daily membership under paragraph (a) and the adjusted online learning average daily membership under section 124D.095, subdivision 8, paragraph (b), exceeds the maximum allowed for the student under subdivision 8 or 15, as applicable, the average daily membership under paragraph (a) shall be reduced by the excess over the maximum, but shall not be reduced below .12. The adjusted online learning average daily membership according to section 124D.095, subdivision 8, paragraph (b), shall be reduced by any remaining excess over the maximum.

Subd. 20. Project-based average daily membership. (a) Project-based is an instructional program where students complete coursework for credit at an individual pace that is primarily student-led and may be completed on site, in the community, or online. A project-based program may be made available to all or designated students and grades in a school. To receive general education revenue for a pupil enrolled in a public school with a project-based program, a school must meet the requirements in this paragraph. The school must:

(1) apply and receive approval from the commissioner as a project-based program at least 90 days prior to starting the program;

(2) provide a minimum teacher contact of no less than one hour per week per project-based credit for each pupil;

(3) ensure that the program will not increase the total average daily membership generated by the student and that there will be the expectation that the students will be making typical progression towards high school graduation;

(4) maintain a record system that shows when each credit or portion thereof was reported for membership for each pupil; and

(5) report pupil membership consistent with paragraph (b).

(b) The commissioner must develop a formula for reporting pupil membership to compute average daily membership for each approved project-based program. Average daily membership for a pupil in an approved project-based program is the lesser of:

(1) 1.0; or

(2) the ratio of (i) the number of membership hours generated by project-based credits completed during the school year plus membership hours generated by credits completed in a seat-based setting to (ii) the annual required instructional hours at that grade level. Membership hours for a partially completed project-based credit must be prorated. General education revenue for a pupil in a project-based program must be prorated for a pupil participating for less than a full year, or its equivalent.

(c) For a program that has not been approved by the commissioner for project-based learning but an auditor or other site visit deems that any portion or credits awarded by the school are project-based, student membership must be computed according to paragraph (b).

History: Ex1959 c 71 art 5 s 17; Ex1961 c 77 s 1; 1969 c 736 s 1; 1969 c 1085 s 3; 1971 c 829 s 1; Ex1971 c 31 art 20 s 2; 1973 c 683 s 4; 1974 c 521 s 18-20; 1975 c 432 s 21,22; 1976 c 2 s 59; 1976 c 271 s 42,43; 1977 c 447 art 1 s 4-6; 1978 c 764 s 40-43; 1979 c 50 s 13; 1979 c 334 art 1 s 5; 1981 c 358 art 1 s 13-16; 1982 c 548 art 3 s 6; 1983 c 314 art 3 s 2; 1985 c 248 s 69; 1Sp1985 c 12 art 1 s 5,6; 1986 c 444; 1Sp1986 c 1 art 9 s 2; 1987 c 398 art 1 s 2; art 3 s 16; 1988 c 486 s 24,25; 1988 c 718 art 3 s 2; art 6 s 6; 1989 c 209 art 2 s 1; 1990 c 562 art 1 s 1; 1991 c 130 s 37; 1991 c 265 art 1 s 4-7; art 3 s 38; art 9 s 42; 1992 c 499 art 12 s 29; 1993 c 224 art 1 s 2; art 9 s 28,29; art 13 s 35; 1994 c 647 art 1 s 6; art 9 s 7; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 1 s 8-11; art 14 s 4; 1996 c 412 art 1 s 7,8,35; art 4 s 6; art 14 s 2; 1997 c 1 s 3; 1997 c 162 art 2 s 15; 1Sp1997 c 4 art 1 s 12-14; art 2 s 3; 1998 c 397 art 7 s 21-28,164; art 11 s 3; 1998 c 398 art 1 s 6-8; art 2 s 24; 1999 c 241 art 1 s 8-12,55; 2000 c 489 art 2 s 12,13; 1Sp2001 c 6 art 1 s 14; art 2 s 56,57; 2002 c 220 art 3 s 4; 1Sp2003 c 9 art 1 s 15-19; art 2 s 36; 2005 c 56 s 1; 1Sp2005 c 5 art 1 s 15; 2006 c 263 art 1 s 8; 2007 c 146 art 1 s 5,25; art 11 s 16; 2009 c 96 art 1 s 9; art 2 s 56,57; 1Sp2011 c 11 art 3 s 12; 2012 c 239 art 1 s 33; 2013 c 116 art 1 s 15-18; 2013 c 125 art 1 s 28; 2014 c 312 art 15 s 8; 1Sp2015 c 3 art 4 s 10; 2016 c 189 art 27 s 9,10



Section 126C.10 — GENERAL EDUCATION REVENUE.

Subdivision 1. General education revenue. The general education revenue for each district equals the sum of the district's basic revenue, extended time revenue, gifted and talented revenue, declining enrollment revenue, local optional revenue, small schools revenue, basic skills revenue, secondary sparsity revenue, elementary sparsity revenue, transportation sparsity revenue, total operating capital revenue, equity revenue, pension adjustment revenue, and transition revenue.

Subd. 2. Basic revenue. The basic revenue for each district equals the formula allowance times the adjusted pupil units for the school year. The formula allowance for fiscal year 2015 is $5,831. The formula allowance for fiscal year 2016 is $5,948. The formula allowance for fiscal year 2017 and later is $6,067.

Subd. 2a. Extended time revenue. (a) A school district's extended time revenue is equal to the product of $5,117 and the sum of the adjusted pupil units of the district for each pupil in average daily membership in excess of 1.0 and less than 1.2 according to section 126C.05, subdivision 8.

(b) A school district's extended time revenue may be used for extended day programs, extended week programs, summer school, vacation break academies such as spring break academies and summer term academies, and other programming authorized under the learning year program.

Subd. 2b. Gifted and talented revenue. Gifted and talented revenue for each district equals the district's adjusted pupil units for that school year times $13. A school district must reserve gifted and talented revenue and, consistent with section 120B.15, must spend the revenue only to:

(1) identify gifted and talented students;

(2) provide education programs for gifted and talented students; or

(3) provide staff development to prepare teachers to best meet the unique needs of gifted and talented students.

Subd. 2c. Small schools revenue. (a) A school district, not including a charter school, is eligible for small schools revenue equal to the greater of the calculation under paragraph (b) or (d).

(b) The product of:

(1) $544;

(2) the district's adjusted pupil units for that year; and

(3) the greater of zero or the ratio of (i) 960 less the district's adjusted pupil units for that year, to (ii) 960.

(c) For the purpose of revenue calculated under paragraph (d), "district" includes a qualifying high school under subdivision 6 that is located in a district with at least two high schools.

(d) The product of:

(1) $544;

(2) the district's adjusted pupil units for that year; and

(3) the greater of zero or the ratio of (i) 960 less the district's adjusted pupil units for that year, to (ii) 960.

Subd. 2d. Declining enrollment revenue. (a) A school district's declining enrollment revenue equals the greater of zero or the product of: (1) 28 percent of the formula allowance for that year and (2) the difference between the adjusted pupil units for the preceding year and the adjusted pupil units for the current year.

(b) Notwithstanding paragraph (a), for fiscal years 2015, 2016, and 2017 only, a pupil enrolled at the Crosswinds school shall not generate declining enrollment revenue for the district or charter school in which the pupil was last counted in average daily membership.

(c) Notwithstanding paragraph (a), for fiscal years 2017, 2018, and 2019 only, prekindergarten pupil units under section 126C.05, subdivision 1, paragraph (d), must be excluded from the calculation of declining enrollment revenue.

Subd. 2e. Local optional revenue. (a) Local optional revenue for a school district equals $424 times the adjusted pupil units of the district for that school year.

(b) A district's local optional levy equals its local optional revenue times the lesser of one or the ratio of its referendum market value per resident pupil unit to $510,000. The local optional revenue levy must be spread on referendum market value. A district may levy less than the permitted amount.

(c) A district's local optional aid equals its local optional revenue less its local optional levy, times the ratio of the actual amount levied to the permitted levy.

Subd. 3. Compensatory education revenue. (a) For fiscal year 2014, the compensatory education revenue for each building in the district equals the formula allowance minus $415 times the compensation revenue pupil units computed according to section 126C.05, subdivision 3. For fiscal year 2015 and later, the compensatory education revenue for each building in the district equals the formula allowance minus $839 times the compensation revenue pupil units computed according to section 126C.05, subdivision 3. Revenue shall be paid to the district and must be allocated according to section 126C.15, subdivision 2.

(b) When the district contracting with an alternative program under section 124D.69 changes prior to the start of a school year, the compensatory revenue generated by pupils attending the program shall be paid to the district contracting with the alternative program for the current school year, and shall not be paid to the district contracting with the alternative program for the prior school year.

(c) When the fiscal agent district for an area learning center changes prior to the start of a school year, the compensatory revenue shall be paid to the fiscal agent district for the current school year, and shall not be paid to the fiscal agent district for the prior school year.

Subd. 4. Basic skills revenue. A school district's basic skills revenue equals the sum of:

(1) compensatory revenue under subdivision 3; plus

(2) English learner revenue under section 124D.65, subdivision 5; plus

(3) $250 times the English learner pupil units under section 126C.05, subdivision 17.

Subd. 5. [Repealed, 1Sp2011 c 11 art 1 s 37]

Subd. 6. Definitions. The definitions in this subdivision apply only to subdivisions 7 and 8.

(a) "High school" means a public secondary school, except a charter school under chapter 124E, that has pupils enrolled in at least the 10th, 11th, and 12th grades. If there is no high school in the district and the school is at least 19 miles from the next nearest school, the commissioner must designate one school in the district as a high school for the purposes of this section.

(b) "Secondary average daily membership" means, for a district that has only one high school, the average daily membership of pupils served in grades 7 through 12. For a district that has more than one high school, "secondary average daily membership" for each high school means the product of the average daily membership of pupils served in grades 7 through 12 in the high school, times the ratio of six to the number of grades in the high school.

(c) "Attendance area" means the total surface area of the district, in square miles, divided by the number of high schools in the district. For a district that does not operate a high school and is less than 19 miles from the nearest operating high school, the attendance area equals zero.

(d) "Isolation index" for a high school means the square root of 55 percent of the attendance area plus the distance in miles, according to the usually traveled routes, between the high school and the nearest high school. For a district in which there is located land defined in section 84A.01, 84A.20, or 84A.31, the distance in miles is the sum of:

(1) the square root of one-half of the attendance area; and

(2) the distance from the border of the district to the nearest high school.

(e) "Qualifying high school" means a high school that has an isolation index greater than 23 and that has secondary average daily membership of less than 400.

(f) "Qualifying elementary school" means a public elementary school, except a charter school under chapter 124E, that is located 19 miles or more from the nearest elementary school or from the nearest elementary school within the district and, in either case, has an elementary average daily membership of an average of 20 or fewer per grade.

(g) "Elementary average daily membership" means, for a district that has only one elementary school, the average daily membership of pupils served in kindergarten through grade 6. For a district that has more than one elementary school, "average daily membership" for each school means the average daily membership of pupils served in kindergarten through grade 6 multiplied by the ratio of seven to the number of grades in the elementary school.

Subd. 7. Secondary sparsity revenue. (a) A district's secondary sparsity revenue for a school year equals the sum of the results of the following calculation for each qualifying high school in the district:

(1) the formula allowance for the school year minus $530, multiplied by

(2) the secondary average daily membership of pupils served in the high school, multiplied by

(3) the quotient obtained by dividing 400 minus the secondary average daily membership by 400 plus the secondary daily membership, multiplied by

(4) the lesser of 1.5 or the quotient obtained by dividing the isolation index minus 23 by ten.

(b) A newly formed district that is the result of districts combining under the cooperation and combination program or consolidating under section 123A.48 must receive secondary sparsity revenue equal to the greater of: (1) the amount calculated under paragraph (a) for the combined district; or (2) the sum of the amounts of secondary sparsity revenue the former districts had in the year prior to consolidation, increased for any subsequent changes in the secondary sparsity formula.

Subd. 8. Elementary sparsity revenue. A district's elementary sparsity revenue equals the sum of the following amounts for each qualifying elementary school in the district:

(1) the formula allowance for the year minus $530, multiplied by

(2) the elementary average daily membership of pupils served in the school, multiplied by

(3) the quotient obtained by dividing 140 minus the elementary average daily membership by 140 plus the average daily membership.

Subd. 8a. Sparsity revenue for school districts that close facilities. A school district that closes a school facility or whose sparsity revenue is reduced by a school closure in another district is eligible for elementary and secondary sparsity revenue equal to the greater of the amounts calculated under subdivisions 6, 7, and 8 or the total amount of sparsity revenue for the previous fiscal year if the school board of the district has adopted a written resolution stating that the district intends to close the school facility, but cannot proceed with the closure without the adjustment to sparsity revenue authorized by this subdivision. The written resolution must be approved by the board and filed with the commissioner of education prior to the start of the fiscal year for which aid under this subdivision is first requested. A school district whose sparsity revenue is affected by a closure in another district is not required to adopt a written resolution under this section.

Subd. 9. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 10. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 11. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 12. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a); 1Sp2001 c 6 art 1 s 55 subd 1]

Subd. 13. Total operating capital revenue. (a) Total operating capital revenue for a district equals the amount determined under paragraph (b) or (c), plus $79 times the adjusted pupil units for the school year. The revenue must be placed in a reserved account in the general fund and may only be used according to subdivision 14.

(b) Capital revenue for a district equals $109 times the district's maintenance cost index times its adjusted pupil units for the school year.

(c) The revenue for a district that operates a program under section 124D.128, is increased by an amount equal to $31 times the number of adjusted pupil units served at the site where the program is implemented.

Subd. 13a. Operating capital levy. To obtain operating capital revenue, a district may levy an amount not more than the product of its operating capital revenue for the fiscal year times the lesser of one or the ratio of its adjusted net tax capacity per adjusted pupil unit to the operating capital equalizing factor. The operating capital equalizing factor equals $15,740 for fiscal year 2017, $19,972 for fiscal year 2018, and $22,912 for fiscal year 2019 and later.

Subd. 13b. Operating capital aid. A district's operating capital aid equals its operating capital revenue minus its operating capital levy times the ratio of the actual amount levied to the permitted levy.

Subd. 14. Uses of total operating capital revenue. Total operating capital revenue may be used only for the following purposes:

(1) to acquire land for school purposes;

(2) to acquire or construct buildings for school purposes;

(3) to rent or lease buildings, including the costs of building repair or improvement that are part of a lease agreement;

(4) to improve and repair school sites and buildings, and equip or reequip school buildings with permanent attached fixtures, including library media centers;

(5) for a surplus school building that is used substantially for a public nonschool purpose;

(6) to eliminate barriers or increase access to school buildings by individuals with a disability;

(7) to bring school buildings into compliance with the State Fire Code adopted according to chapter 299F;

(8) to remove asbestos from school buildings, encapsulate asbestos, or make asbestos-related repairs;

(9) to clean up and dispose of polychlorinated biphenyls found in school buildings;

(10) to clean up, remove, dispose of, and make repairs related to storing heating fuel or transportation fuels such as alcohol, gasoline, fuel oil, and special fuel, as defined in section 296A.01;

(11) for energy audits for school buildings and to modify buildings if the audit indicates the cost of the modification can be recovered within ten years;

(12) to improve buildings that are leased according to section 123B.51, subdivision 4;

(13) to pay special assessments levied against school property but not to pay assessments for service charges;

(14) to pay principal and interest on state loans for energy conservation according to section 216C.37 or loans made under the Douglas J. Johnson Economic Protection Trust Fund Act according to sections 298.292 to 298.298;

(15) to purchase or lease interactive telecommunications equipment;

(16) by board resolution, to transfer money into the debt redemption fund to: (i) pay the amounts needed to meet, when due, principal and interest payments on certain obligations issued according to chapter 475; or (ii) pay principal and interest on debt service loans or capital loans according to section 126C.70;

(17) to pay operating capital-related assessments of any entity formed under a cooperative agreement between two or more districts;

(18) to purchase or lease computers and related hardware, software, and annual licensing fees, copying machines, telecommunications equipment, and other noninstructional equipment;

(19) to purchase or lease assistive technology or equipment for instructional programs;

(20) to purchase textbooks as defined in section 123B.41, subdivision 2;

(21) to purchase new and replacement library media resources or technology;

(22) to lease or purchase vehicles;

(23) to purchase or lease telecommunications equipment, computers, and related equipment for integrated information management systems for:

(i) managing and reporting learner outcome information for all students under a results-oriented graduation rule;

(ii) managing student assessment, services, and achievement information required for students with individualized education programs; and

(iii) other classroom information management needs;

(24) to pay personnel costs directly related to the acquisition, operation, and maintenance of telecommunications systems, computers, related equipment, and network and applications software; and

(25) to pay the costs directly associated with closing a school facility, including moving and storage costs.

Subd. 15. Uses of revenue. Except as otherwise prohibited by law, a district may spend general fund money for capital purposes.

Subd. 16. Maintenance cost index. (a) A district's maintenance cost index is equal to the ratio of:

(1) the total weighted square footage for all eligible district-owned facilities; and

(2) the total unweighted square footage of these facilities.

(b) The department shall determine a district's maintenance cost index annually. Eligible district-owned facilities must include only instructional or administrative square footage owned by the district. The commissioner may adjust the age of a building or addition for major renovation projects.

(c) The square footage weighting factor for each original building or addition equals the lesser of:

(1) one plus the ratio of the age in years to 100; or

(2) 1.5.

(d) The weighted square footage for each original building or addition equals the product of the unweighted square footage times the square footage weighting factor.

Subd. 17. Transportation sparsity definitions. The definitions in this subdivision apply to subdivisions 18 and 19.

(a) "Sparsity index" for a district means the greater of .2 or the ratio of the square mile area of the district to the resident pupil units of the district.

(b) "Density index" for a district means the ratio of the square mile area of the district to the resident pupil units of the district. However, the density index for a district cannot be greater than .2 or less than .005.

Subd. 18. Transportation sparsity revenue allowance. (a) A district's transportation sparsity allowance equals the greater of zero or the result of the following computation:

(i) Multiply the formula allowance according to subdivision 2, by .141.

(ii) Multiply the result in clause (i) by the district's sparsity index raised to the 26/100 power.

(iii) Multiply the result in clause (ii) by the district's density index raised to the 13/100 power.

(iv) Multiply the formula allowance according to subdivision 2, by .0466.

(v) Subtract the result in clause (iv) from the result in clause (iii).

(b) Transportation sparsity revenue is equal to the transportation sparsity allowance times the adjusted pupil units.

Subd. 19. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 20. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 21. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 22. [Repealed, 1Sp2001 c 5 art 2 s 30 para (a)]

Subd. 23. [Repealed, 1Sp2001 c 6 art 1 s 55 subd 1]

Subd. 24. Equity revenue. (a) A school district qualifies for equity revenue if:

(1) the school district's adjusted pupil unit amount of basic revenue, transition revenue, and referendum revenue is less than the value of the school district at or immediately above the 95th percentile of school districts in its equity region for those revenue categories; and

(2) the school district's administrative offices are not located in a city of the first class on July 1, 1999.

(b) Equity revenue for a qualifying district that receives referendum revenue under section 126C.17, subdivision 4, equals the product of (1) the district's adjusted pupil units for that year; times (2) the sum of (i) $14, plus (ii) $80, times the school district's equity index computed under subdivision 27.

(c) Equity revenue for a qualifying district that does not receive referendum revenue under section 126C.17, subdivision 4, equals the product of the district's adjusted pupil units for that year times $14.

(d) A school district's equity revenue is increased by the greater of zero or an amount equal to the district's adjusted pupil units times the difference between ten percent of the statewide average amount of referendum revenue per adjusted pupil unit for that year and the district's referendum revenue per adjusted pupil unit. A school district's revenue under this paragraph must not exceed $100,000 for that year.

(e) A school district's equity revenue for a school district located in the metro equity region equals the amount computed in paragraphs (b), (c), and (d) multiplied by 1.25.

(f) For fiscal years 2017, 2018, and 2019 for a school district not included in paragraph (e), a district's equity revenue equals the amount computed in paragraphs (b), (c), and (d) multiplied by 1.16. For fiscal year 2020 and later for a school district not included in paragraph (e), a district's equity revenue equals the amount computed in paragraphs (b), (c), and (d) multiplied by 1.25.

(g) A school district's additional equity revenue equals $50 times its adjusted pupil units.

Subd. 25. Regional equity gap. The regional equity gap equals the difference between the value of the school district at or immediately above the fifth percentile of adjusted general revenue per adjusted pupil unit and the value of the school district at or immediately above the 95th percentile of adjusted general revenue per adjusted pupil unit.

Subd. 26. District equity gap. A district's equity gap equals the greater of zero or the difference between the district's adjusted general revenue and the value of the school district at or immediately above the regional 95th percentile of adjusted general revenue per adjusted pupil unit.

Subd. 27. District equity index. A district's equity index equals the ratio of the sum of the district equity gap amount to the regional equity gap amount.

Subd. 28. Equity region. For the purposes of computing equity revenue under subdivision 24, a district with its administrative office located in Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, or Washington County on January 1, 2012, is part of the metro equity region. All other districts are part of the rural equity region.

Subd. 29. Equity levy. To obtain equity revenue for fiscal year 2015 and later, a district may levy an amount not more than the product of its equity revenue for the fiscal year times the lesser of one or the ratio of its referendum market value per resident pupil unit to $510,000.

Subd. 30. Equity aid. A district's equity aid equals its equity revenue minus its equity levy times the ratio of the actual amount levied to the permitted levy.

Subd. 31. Transition revenue. (a) A district's transition allowance equals the sum of the transition revenue the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.10, subdivisions 31, 31a, and 31c, and the greater of zero or the difference between:

(1) the sum of:

(i) the general education revenue the district would have received for fiscal year 2015 according to Minnesota Statutes 2012, section 126C.10;

(ii) the integration revenue the district received for fiscal year 2013 under Minnesota Statutes 2012, section 124D.86;

(iii) the pension adjustment the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 127A.50;

(iv) the special education aid the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 125A.76; and

(v) the special education excess cost aid the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 125A.79; and

(2) the sum of the district's:

(i) general education revenue for fiscal year 2015 excluding transition revenue under this section;

(ii) achievement and integration revenue for fiscal year 2015 under section 124D.862;

(iii) special education aid for fiscal year 2015 under section 125A.76; and

(iv) alternative teacher compensation revenue for fiscal year 2015 under section 122A.415,

divided by the number of adjusted pupil units for fiscal year 2015.

(b) A district's transition revenue for fiscal year 2015 and later equals the product of the district's transition allowance times the district's adjusted pupil units.

Subd. 31a. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 31b. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 31c. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 32. Transition levy. To obtain transition revenue for fiscal year 2015 and later, a district may levy an amount not more than the product of its transition revenue for the fiscal year times the lesser of one or the ratio of its referendum market value per resident pupil unit to $510,000.

Subd. 33. Transition aid. (a) For fiscal year 2004, a district's transition aid equals its transition revenue.

(b) For fiscal year 2005 and later, a district's transition aid equals its transition revenue minus its transition levy times the ratio of the actual amount levied to the permitted levy.

Subd. 34. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 35. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 36. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 37. Pension adjustment revenue. A school district's pension adjustment revenue equals the greater of zero or the product of:

(1) the difference between the district's adjustment under Minnesota Statutes 2012, section 127A.50, subdivision 1, for fiscal year 2014 per adjusted pupil unit and the state average adjustment under Minnesota Statutes 2012, section 127A.50, subdivision 1, for fiscal year 2014 per adjusted pupil unit; and

(2) the district's adjusted pupil units for the fiscal year.

History: 1987 c 398 art 1 s 11; 1988 c 486 s 58-60; 1988 c 718 art 1 s 1-3; 1989 c 329 art 1 s 5-12; 1990 c 375 s 3; 1990 c 562 art 8 s 28; 1991 c 130 s 37; 1991 c 265 art 1 s 12-19; 1992 c 499 art 6 s 20; art 7 s 31; art 12 s 13,14,29; 1993 c 224 art 1 s 12-17; 1993 c 374 s 2; 1994 c 647 art 1 s 21-24; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 1 s 25-44; art 13 s 7; art 16 s 13; 1996 c 412 art 1 s 23-25; art 9 s 6; 1997 c 1 s 4; 1997 c 2 s 6; 1Sp1997 c 4 art 1 s 36-45; art 4 s 22,23; 1998 c 299 s 30; 1998 c 397 art 7 s 145-151,164; art 11 s 3; art 12 s 3-5; 1998 c 398 art 1 s 28-31,39; art 4 s 8; 1Sp1998 c 3 s 17; 1999 c 241 art 1 s 13-34,54; 2000 c 254 s 37; 2000 c 464 art 3 s 3,4; 2000 c 489 art 2 s 15-20,28; art 5 s 9; 1Sp2001 c 5 art 2 s 9,10; art 3 s 82; 1Sp2001 c 6 art 1 s 15-21,42,55 subd 2; 2002 c 374 art 4 s 6; 2002 c 377 art 8 s 18; 2002 c 379 art 1 s 46,47; 1Sp2003 c 9 art 1 s 20-32; art 12 s 14; 1Sp2003 c 23 s 12,21; 2004 c 294 art 1 s 7; 2005 c 136 art 9 s 14; 1Sp2005 c 5 art 1 s 16-25; 2006 c 263 art 1 s 9-12; art 7 s 5; 2007 c 146 art 1 s 6-9; 2008 c 363 art 2 s 20,21; 2009 c 96 art 1 s 10,11; art 10 s 2; 1Sp2011 c 11 art 1 s 15-19; art 3 s 12; 2012 c 239 art 1 s 24, 33; 2012 c 292 art 1 s 8,9; 2013 c 116 art 1 s 19-39; 2013 c 143 art 3 s 2,3; 2014 c 150 art 4 s 1,2; 2014 c 312 art 15 s 9-15,30; art 18 s 12; 1Sp2015 c 3 art 1 s 5-8; art 4 s 10; 2016 c 189 art 27 s 11-13



Section 126C.12 — LEARNING AND DEVELOPMENT REVENUE AMOUNT AND USE.

Subdivision 1. Revenue. Of a district's general education revenue for fiscal year 2015 and thereafter each school district shall reserve an amount equal to the following calculation:

(1) average daily membership, according to section 126C.05, subdivision 5, in kindergarten times $299; plus

(2) average daily membership, according to section 126C.05, subdivision 5, in grades 1 to 6 times $459.

Subd. 2. Definitions. (a) "Classroom teacher" means a public employee licensed by the board of teaching who is authorized to teach all subjects to children in any grade in kindergarten through grade 6 and whose duties are full-time regular classroom instruction, excluding a teacher for whom federal aids are received or for whom categorical aids are received under section 125A.76 or who is an itinerant teacher or provides instruction outside of the regular classroom. Except as provided in section 122A.68, subdivision 6, classroom teacher does not include supervisory and support personnel defined in section 122A.15. A classroom teacher whose duties are less than full-time instruction must be included as an equivalent only for the number of hours of instruction in kindergarten through grade 3.

(b) "Class size" means the districtwide ratio at each grade level of the number of full-time students in kindergarten through grade 3 served at least 40 percent of the time in regular classrooms to the number of full-time classroom teachers in kindergarten through grade 3, determined as of October 1 of each school year.

Subd. 3. Instruction contact time. Instruction may be provided by a classroom teacher or by a team of classroom teachers, or by a teacher resident supervised by a classroom teacher. The district must maximize classroom teacher to learner average instructional contact time in the core subjects of reading and mathematics.

Subd. 4. Revenue use. (a) Revenue must be used to reduce and maintain the district's average class size in kindergarten through grade 3 to a level of 17 to 1 on average in each of the respective grades.

(b) A district must not increase the districtwide class sizes in other grades as a result of reducing class sizes in kindergarten through grade 3. Revenue may not be used to provide instructor preparation. A district may use a portion of the revenue reserved under this section to employ up to the same number of full-time equivalent education assistants or aides as the district employed during the 1992-1993 school year under Minnesota Statutes 1992, section 124.331, subdivision 2, through fiscal year 2002. Beginning in fiscal year 2003, class size reduction revenue may only be reserved to employ classroom teachers contributing to lower class sizes in kindergarten through grade 3.

Subd. 5. Additional revenue use. If the board of a district determines that the district has achieved and is maintaining the class sizes specified in subdivision 4, the board may use the revenue to reduce class size in grades 4, 5, and 6, prepare and use individualized learning plans, improve program offerings, purchase instructional material, services, or technology, or provide staff development needed for reduced class sizes.

Subd. 6. [Repealed, 1Sp2015 c 3 art 1 s 28]

History: 1993 c 224 art 1 s 18; 1993 c 374 s 3; 1994 c 647 art 1 s 25; art 7 s 2; art 8 s 12,13; 1Sp1995 c 3 art 1 s 45; art 13 s 8; 1997 c 7 art 1 s 66; 1Sp1997 c 4 art 11 s 3; 1998 c 397 art 7 s 152,153,164; art 11 s 3; 1999 c 241 art 1 s 35,36; 2000 c 464 art 3 s 5; 2000 c 489 art 2 s 21; art 10 s 14; 1Sp2001 c 6 art 1 s 22-26; 2013 c 116 art 1 s 40,41



Section 126C.126 — USE OF GENERAL EDUCATION REVENUE FOR ALL-DAY KINDERGARTEN AND PREKINDERGARTEN.

A school district may spend general education revenue on extended time kindergarten and prekindergarten programs. At the school board's discretion, the district may use revenue generated by the all-day kindergarten pupil count under section 126C.05, subdivision 1, paragraph (d), to meet the needs of three- and four-year-olds in the district. A school district may not use these funds on programs for three- and four-year-old children while maintaining a fee-based all-day kindergarten program.

History: 1Sp2001 c 6 art 1 s 27; 2007 c 146 art 1 s 10; 1Sp2011 c 11 art 1 s 20; 2012 c 239 art 1 s 25; 2013 c 116 art 1 s 42



Section 126C.13 — GENERAL EDUCATION AID.

Subdivision 1. [Repealed, 1Sp2001 c 5 art 2 s 30 para (b)]

Subd. 2. [Repealed, 1Sp2001 c 5 art 2 s 30 para (b)]

Subd. 3. [Repealed, 1Sp2001 c 5 art 2 s 30 para (b)]

Subd. 3a. Student achievement rate. The commissioner must establish the student achievement rate by September 30 of each year for levies payable in the following year. The student achievement rate must be a rate, rounded up to the nearest hundredth of a percent, that, when applied to the adjusted net tax capacity for all districts, raises the amount specified in this subdivision. The student achievement rate must be the rate that raises $20,000,000 for fiscal year 2015, 2016, and 2017 and $10,000,000 for fiscal year 2018. The student achievement rate may not be changed due to changes or corrections made to a district's adjusted net tax capacity after the rate has been established.

[See Note.]

Subd. 3b. Student achievement levy. To obtain general education revenue, a district may levy an amount not to exceed the student achievement rate times the adjusted net tax capacity of the district for the preceding year. If the amount of the student achievement levy would exceed the general education revenue, the student achievement levy must be determined according to subdivision 3c.

[See Note.]

Subd. 3c. Student achievement levy; districts off the formula. (a) If the amount of the student achievement levy for a district exceeds the district's general education revenue, excluding operating capital revenue, equity revenue, and transition revenue, the amount of the student achievement levy must be limited to the district's general education revenue, excluding operating capital revenue, equity revenue, and transition revenue.

(b) A levy made according to this subdivision shall also be construed to be the levy made according to subdivision 3b.

[See Note.]

Subd. 4. General education aid. For fiscal year 2015 and later, a district's general education aid equals:

(1) general education revenue, excluding operating capital revenue, equity revenue, local optional revenue, and transition revenue, minus the student achievement levy, multiplied times the ratio of the actual amount of student achievement levy levied to the permitted student achievement levy; plus

(2) operating capital aid under section 126C.10, subdivision 13b;

(3) equity aid under section 126C.10, subdivision 30; plus

(4) transition aid under section 126C.10, subdivision 33; plus

(5) shared time aid under section 126C.10, subdivision 7; plus

(6) referendum aid under section 126C.17, subdivisions 7 and 7a; plus

(7) online learning aid under section 124D.096; plus

(8) local optional aid according to section 126C.10, subdivision 2d, paragraph (d).

Subd. 5. Uses of revenue. Except as provided in sections 126C.10, subdivision 14; 126C.12; and 126C.15, general education revenue may be used during the regular school year and the summer for general and special school purposes.

History: 1987 c 398 art 1 s 12; 1988 c 486 s 61-64; 1988 c 718 art 1 s 4-6; 1988 c 719 art 5 s 84; 1989 c 329 art 1 s 13; art 13 s 20; 1Sp1989 c 1 art 2 s 11; art 6 s 7; art 9 s 6; 1990 c 562 art 1 s 4; 1991 c 265 art 1 s 20-22; 1992 c 499 art 1 s 15; art 7 s 31; art 12 s 15,16; 1992 c 511 art 4 s 1; 1993 c 224 art 1 s 19,20; 1994 c 647 art 1 s 26; 1Sp1995 c 3 art 1 s 46,47; 1996 c 412 art 1 s 26; 1Sp1997 c 4 art 1 s 46-49; 1998 c 397 art 7 s 154-156,164; art 11 s 3; art 12 s 6; 1998 c 398 art 1 s 33,39; 1999 c 241 art 1 s 37,38,54; 2000 c 489 art 2 s 28; 1Sp2001 c 5 art 2 s 11; art 3 s 82; 1Sp2001 c 6 art 1 s 42; 1Sp2003 c 9 art 1 s 33; 1Sp2003 c 23 s 13; 1Sp2005 c 5 art 1 s 26; 2007 c 146 art 1 s 11; 2013 c 116 art 1 s 43-46; 2013 c 143 art 3 s 4; 2014 c 150 art 4 s 3; 2014 c 312 art 15 s 30; 1Sp2015 c 3 art 1 s 9,10

NOTE: Subdivisions 3a, 3b, and 3c are repealed by Laws 2015, First Special Session chapter 3, article 1, section 28, effective for taxes payable in 2018. Laws 2015, First Special Session chapter 3, article 1, section 28, paragraph (b).



Section 126C.15 — BASIC SKILLS REVENUE; COMPENSATORY EDUCATION REVENUE.

Subdivision 1. Use of revenue. The basic skills revenue under section 126C.10, subdivision 4, must be reserved and used to meet the educational needs of pupils who enroll under-prepared to learn and whose progress toward meeting state or local content or performance standards is below the level that is appropriate for learners of their age. Basic skills revenue may also be used for programs designed to prepare children and their families for entry into school whether the student first enrolls in kindergarten or first grade. Any of the following may be provided to meet these learners' needs:

(1) direct instructional services under the assurance of mastery program according to section 124D.66;

(2) remedial instruction in reading, language arts, mathematics, other content areas, or study skills to improve the achievement level of these learners;

(3) additional teachers and teacher aides to provide more individualized instruction to these learners through individual tutoring, lower instructor-to-learner ratios, or team teaching;

(4) a longer school day or week during the regular school year or through a summer program that may be offered directly by the site or under a performance-based contract with a community-based organization;

(5) comprehensive and ongoing staff development consistent with district and site plans according to section 122A.60 and to implement plans under section 120B.12, subdivision 4a, for teachers, teacher aides, principals, and other personnel to improve their ability to identify the needs of these learners and provide appropriate remediation, intervention, accommodations, or modifications;

(6) instructional materials, digital learning, and technology appropriate for meeting the individual needs of these learners;

(7) programs to reduce truancy, encourage completion of high school, enhance self-concept, provide health services, provide nutrition services, provide a safe and secure learning environment, provide coordination for pupils receiving services from other governmental agencies, provide psychological services to determine the level of social, emotional, cognitive, and intellectual development, and provide counseling services, guidance services, and social work services;

(8) bilingual programs, bicultural programs, and programs for English learners;

(9) all-day kindergarten;

(10) early education programs, parent-training programs, school readiness programs, kindergarten programs for four-year-olds, voluntary home visits under section 124D.13, subdivision 4, and other outreach efforts designed to prepare children for kindergarten;

(11) extended school day and extended school year programs; and

(12) substantial parent involvement in developing and implementing remedial education or intervention plans for a learner, including learning contracts between the school, the learner, and the parent that establish achievement goals and responsibilities of the learner and the learner's parent or guardian.

Subd. 2. Building allocation. (a) A district or cooperative must allocate its compensatory revenue to each school building in the district or cooperative where the children who have generated the revenue are served unless the school district or cooperative has received permission under Laws 2005, First Special Session chapter 5, article 1, section 50, to allocate compensatory revenue according to student performance measures developed by the school board.

(b) Notwithstanding paragraph (a), a district or cooperative may allocate up to 50 percent of the amount of compensatory revenue that the district receives to school sites according to a plan adopted by the school board. The money reallocated under this paragraph must be spent for the purposes listed in subdivision 1, but may be spent on students in any grade, including students attending school readiness or other prekindergarten programs.

(c) For the purposes of this section and section 126C.05, subdivision 3, "building" means education site as defined in section 123B.04, subdivision 1.

(d) Notwithstanding section 123A.26, subdivision 1, compensatory revenue generated by students served at a cooperative unit shall be paid to the cooperative unit.

(e) A district or cooperative with school building openings, school building closings, changes in attendance area boundaries, or other changes in programs or student demographics between the prior year and the current year may reallocate compensatory revenue among sites to reflect these changes. A district or cooperative must report to the department any adjustments it makes according to this paragraph and the department must use the adjusted compensatory revenue allocations in preparing the report required under section 123B.76, subdivision 3, paragraph (c).

Subd. 3. Recommendation. A school site decision-making team, as defined in section 123B.04, subdivision 2, paragraph (a), or the instruction and curriculum advisory committee under section 120B.11, if the school has no school site decision team, shall recommend how the compensatory education revenue will be used to carry out the purpose of this section. A school district that has received permission under Laws 2005, First Special Session chapter 5, article 1, section 50, to allocate compensatory revenue according to school performance measures shall share its plan for the distribution of compensatory revenue with the school site decision team.

Subd. 4. Separate accounts. Each district and cooperative unit that receives basic skills revenue shall maintain separate accounts to identify expenditures for salaries and programs related to basic skills revenue.

Subd. 5. Annual expenditure report. Each year a district that receives basic skills revenue must submit a report identifying the expenditures it incurred to meet the needs of eligible learners under subdivision 1. The report must conform to uniform financial and reporting standards established for this purpose. Using valid and reliable data and measurement criteria, the report also must determine whether increased expenditures raised student achievement levels.

History: 1987 c 398 art 1 s 17; 1988 c 718 art 1 s 9,10; 1989 c 329 art 3 s 19; 1992 c 499 art 7 s 31; 1994 c 647 art 1 s 28; 1996 c 412 art 1 s 27; 1Sp1997 c 4 art 1 s 51; 1998 c 397 art 7 s 157,164; art 11 s 3; 1998 c 398 art 1 s 34,35,39; 1Sp1998 c 3 s 18; 1999 c 241 art 1 s 39,54; 2000 c 254 s 39; 2000 c 489 art 2 s 28; 1Sp2001 c 5 art 3 s 82; 1Sp2001 c 6 art 1 s 28-30,42; 1Sp2003 c 9 art 1 s 34; 1Sp2005 c 5 art 1 s 27,28; 2007 c 146 art 5 s 6; 2009 c 96 art 1 s 12,13; 1Sp2011 c 11 art 1 s 21; 2012 c 239 art 1 s 33; 2012 c 273 s 8; 2013 c 116 art 1 s 47,48; 1Sp2015 c 3 art 1 s 11; art 2 s 60



Section 126C.16 — REFERENDUM AND DESEGREGATION REVENUE CONVERSION.

Subdivision 1. Revenue conversion. Except as provided under subdivision 3, the referendum authority under section 126C.17 of a district must be converted by the department according to this section.

Subd. 2. [Repealed, 1Sp2001 c 6 art 1 s 55 subd 1]

Subd. 3. Per pupil revenue conversion. (a) The department must convert each district's referendum revenue authority for fiscal year 2002 and later years to an allowance per pupil unit as follows: the revenue allowance equals the amount determined by dividing the district's maximum revenue under section 126C.17, for fiscal year 2001 by the district's 2000-2001 resident marginal cost pupil units. A district's maximum revenue for all later years for which the revenue is authorized equals the revenue allowance times the district's resident marginal cost pupil units for that year.

(b) The referendum allowance reduction must be applied first to the authority with the earliest expiration date.

History: 1991 c 130 s 37; 1992 c 499 art 1 s 10; art 12 s 29; 1993 c 224 art 15 s 1; 1994 c 647 art 1 s 15; 1996 c 412 art 1 s 14; 1998 c 397 art 7 s 132-134,164; art 11 s 3; 2000 c 254 s 40,41; 2000 c 489 art 2 s 22



Section 126C.17 — REFERENDUM REVENUE.

Subdivision 1. Referendum allowance. (a) A district's initial referendum allowance equals the result of the following calculations:

(1) multiply the referendum allowance the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.17, subdivision 1, based on elections held before July 1, 2013, by the resident marginal cost pupil units the district would have counted for fiscal year 2015 under Minnesota Statutes 2012, section 126C.05;

(2) add to the result of clause (1) the adjustment the district would have received under Minnesota Statutes 2012, section 127A.47, subdivision 7, paragraphs (a), (b), and (c), based on elections held before July 1, 2013;

(3) divide the result of clause (2) by the district's adjusted pupil units for fiscal year 2015;

(4) add to the result of clause (3) any additional referendum allowance per adjusted pupil unit authorized by elections held between July 1, 2013, and December 31, 2013;

(5) add to the result in clause (4) any additional referendum allowance resulting from inflation adjustments approved by the voters prior to January 1, 2014;

(6) subtract from the result of clause (5), the sum of a district's actual local optional levy and local optional aid under section 126C.10, subdivision 2e, divided by the adjusted pupil units of the district for that school year; and

(7) if the result of clause (6) is less than zero, set the allowance to zero.

(b) A district's referendum allowance equals the sum of the district's initial referendum allowance, plus any new referendum allowance authorized between July 1, 2013, and December 31, 2013, under subdivision 9a, plus any additional referendum allowance per adjusted pupil unit authorized after December 31, 2013, minus any allowances expiring in fiscal year 2016 or later, provided that the allowance may not be less than zero. For a district with more than one referendum allowance for fiscal year 2015 under Minnesota Statutes 2012, section 126C.17, the allowance calculated under paragraph (a), clause (3), must be divided into components such that the same percentage of the district's allowance expires at the same time as the old allowances would have expired under Minnesota Statutes 2012, section 126C.17. For a district with more than one allowance for fiscal year 2015 that expires in the same year, the reduction under paragraph (a), clause (6), to offset local optional revenue shall be made first from any allowances that do not have an inflation adjustment approved by the voters.

Subd. 2. Referendum allowance limit. (a) Notwithstanding subdivision 1, for fiscal year 2015 and later, a district's referendum allowance must not exceed the annual inflationary increase as calculated under paragraph (b) times the greatest of:

(1) $1,845;

(2) the sum of the referendum revenue the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.17, subdivision 4, based on elections held before July 1, 2013, and the adjustment the district would have received under Minnesota Statutes 2012, section 127A.47, subdivision 7, paragraphs (a), (b), and (c), based on elections held before July 1, 2013, divided by the district's adjusted pupil units for fiscal year 2015;

(3) the product of the referendum allowance limit the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.17, subdivision 2, and the resident marginal cost pupil units the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.05, subdivision 6, plus the adjustment the district would have received under Minnesota Statutes 2012, section 127A.47, subdivision 7, paragraphs (a), (b), and (c), based on elections held before July 1, 2013, divided by the district's adjusted pupil units for fiscal year 2015; minus $424; or

(4) for a newly reorganized district created after July 1, 2013, the referendum revenue authority for each reorganizing district in the year preceding reorganization divided by its adjusted pupil units for the year preceding reorganization.

(b) For purposes of this subdivision, for fiscal year 2016 and later, "inflationary increase" means one plus the percentage change in the Consumer Price Index for urban consumers, as prepared by the United States Bureau of Labor Standards, for the current fiscal year to fiscal year 2015. For fiscal year 2016 and later, for purposes of paragraph (a), clause (3), the inflationary increase equals one-fourth of the percentage increase in the formula allowance for that year compared with the formula allowance for fiscal year 2015.

Subd. 3. Sparsity exception. A district that qualifies for sparsity revenue under section 126C.10 is not subject to a referendum allowance limit.

Subd. 4. Total referendum revenue. The total referendum revenue for each district equals the district's referendum allowance times the adjusted pupil units for the school year.

Subd. 5. Referendum equalization revenue. (a) A district's referendum equalization revenue equals the sum of the first tier referendum equalization revenue and the second tier referendum equalization revenue, and the third tier referendum equalization revenue.

(b) A district's first tier referendum equalization revenue equals the district's first tier referendum equalization allowance times the district's adjusted pupil units for that year.

(c) A district's first tier referendum equalization allowance equals the lesser of the district's referendum allowance under subdivision 1 or $300.

(d) A district's second tier referendum equalization revenue equals the district's second tier referendum equalization allowance times the district's adjusted pupil units for that year.

(e) A district's second tier referendum equalization allowance equals the lesser of the district's referendum allowance under subdivision 1 or $760, minus the district's first tier referendum equalization allowance.

(f) A district's third tier referendum equalization revenue equals the district's third tier referendum equalization allowance times the district's adjusted pupil units for that year.

(g) A district's third tier referendum equalization allowance equals the lesser of the district's referendum allowance under subdivision 1 or 25 percent of the formula allowance, minus the sum of the district's first tier referendum equalization allowance and second tier referendum equalization allowance.

(h) Notwithstanding paragraph (g), the third tier referendum allowance for a district qualifying for secondary sparsity revenue under section 126C.10, subdivision 7, or elementary sparsity revenue under section 126C.10, subdivision 8, equals the district's referendum allowance under subdivision 1 minus the sum of the district's first tier referendum equalization allowance and second tier referendum equalization allowance.

Subd. 6. Referendum equalization levy. (a) A district's referendum equalization levy equals the sum of the first tier referendum equalization levy, the second tier referendum equalization levy, and the third tier referendum equalization levy.

(b) A district's first tier referendum equalization levy equals the district's first tier referendum equalization revenue times the lesser of one or the ratio of the district's referendum market value per resident pupil unit to $880,000.

(c) A district's second tier referendum equalization levy equals the district's second tier referendum equalization revenue times the lesser of one or the ratio of the district's referendum market value per resident pupil unit to $510,000.

(d) A district's third tier referendum equalization levy equals the district's third tier referendum equalization revenue times the lesser of one or the ratio of the district's referendum market value per resident pupil unit to $290,000.

Subd. 7. Referendum equalization aid. (a) A district's referendum equalization aid equals the difference between its referendum equalization revenue and levy.

(b) If a district's actual levy for first, second, or third tier referendum equalization revenue is less than its maximum levy limit for that tier, aid shall be proportionately reduced.

(c) Notwithstanding paragraph (a), the referendum equalization aid for a district, where the referendum equalization aid under paragraph (a) exceeds 90 percent of the referendum revenue, must not exceed 25 percent of the formula allowance times the district's adjusted pupil units. A district's referendum levy is increased by the amount of any reduction in referendum aid under this paragraph.

Subd. 7a. Referendum tax base replacement aid. For each school district that had a referendum allowance for fiscal year 2002 exceeding $415, for each separately authorized referendum levy, the commissioner of revenue, in consultation with the commissioner of education, shall certify the amount of the referendum levy in taxes payable year 2001 attributable to the portion of the referendum allowance exceeding $415 levied against property classified as class 2, noncommercial 4c(1), or 4c(4), under section 273.13, excluding the portion of the tax paid by the portion of class 2a property consisting of the house, garage, and surrounding one acre of land. The resulting amount must be used to reduce the district's referendum levy amount otherwise determined, and must be paid to the district each year that the referendum authority remains in effect, is renewed, or new referendum authority is approved. The aid payable under this subdivision must be subtracted from the district's referendum equalization aid under subdivision 7. The referendum equalization aid after the subtraction must not be less than zero.

Subd. 7b. Referendum aid guarantee. (a) Notwithstanding subdivision 7, the sum of a district's referendum equalization aid and local optional aid under section 126C.10, subdivision 2e, for fiscal year 2015 must not be less than the sum of the referendum equalization aid the district would have received for fiscal year 2015 under Minnesota Statutes 2012, section 126C.17, subdivision 7, and the adjustment the district would have received under Minnesota Statutes 2012, section 127A.47, subdivision 7, paragraphs (a), (b), and (c).

(b) Notwithstanding subdivision 7, the sum of referendum equalization aid and local optional aid under section 126C.10, subdivision 2e, for fiscal year 2016 and later, for a district qualifying for additional aid under paragraph (a) for fiscal year 2015, must not be less than the product of (1) the district's referendum equalization aid for fiscal year 2015, times (2) the lesser of one or the ratio of the district's referendum revenue for that school year to the district's referendum revenue for fiscal year 2015, times (3) the lesser of one or the ratio of the district's referendum market value used for fiscal year 2015 referendum equalization calculations to the district's referendum market value used for that year's referendum equalization calculations.

Subd. 8. Unequalized referendum levy. Each year, a district may levy an amount equal to the difference between its total referendum revenue according to subdivision 4 and its referendum equalization revenue according to subdivision 5.

Subd. 9. Referendum revenue. (a) The revenue authorized by section 126C.10, subdivision 1, may be increased in the amount approved by the voters of the district at a referendum called for the purpose. The referendum may be called by the board. The referendum must be conducted one or two calendar years before the increased levy authority, if approved, first becomes payable. Only one election to approve an increase may be held in a calendar year. Unless the referendum is conducted by mail under subdivision 11, paragraph (a), the referendum must be held on the first Tuesday after the first Monday in November. The ballot must state the maximum amount of the increased revenue per adjusted pupil unit. The ballot may state a schedule, determined by the board, of increased revenue per adjusted pupil unit that differs from year to year over the number of years for which the increased revenue is authorized or may state that the amount shall increase annually by the rate of inflation. For this purpose, the rate of inflation shall be the annual inflationary increase calculated under subdivision 2, paragraph (b). The ballot may state that existing referendum levy authority is expiring. In this case, the ballot may also compare the proposed levy authority to the existing expiring levy authority, and express the proposed increase as the amount, if any, over the expiring referendum levy authority. The ballot must designate the specific number of years, not to exceed ten, for which the referendum authorization applies. The ballot, including a ballot on the question to revoke or reduce the increased revenue amount under paragraph (c), must abbreviate the term "per adjusted pupil unit" as "per pupil." The notice required under section 275.60 may be modified to read, in cases of renewing existing levies at the same amount per pupil as in the previous year:

"BY VOTING "YES" ON THIS BALLOT QUESTION, YOU ARE VOTING TO EXTEND AN EXISTING PROPERTY TAX REFERENDUM THAT IS SCHEDULED TO EXPIRE."

The ballot may contain a textual portion with the information required in this subdivision and a question stating substantially the following:

"Shall the increase in the revenue proposed by (petition to) the board of ........., School District No. .., be approved?"

If approved, an amount equal to the approved revenue per adjusted pupil unit times the adjusted pupil units for the school year beginning in the year after the levy is certified shall be authorized for certification for the number of years approved, if applicable, or until revoked or reduced by the voters of the district at a subsequent referendum.

(b) The board must prepare and deliver by first class mail at least 15 days but no more than 30 days before the day of the referendum to each taxpayer a notice of the referendum and the proposed revenue increase. The board need not mail more than one notice to any taxpayer. For the purpose of giving mailed notice under this subdivision, owners must be those shown to be owners on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer. Every property owner whose name does not appear on the records of the county auditor or the county treasurer is deemed to have waived this mailed notice unless the owner has requested in writing that the county auditor or county treasurer, as the case may be, include the name on the records for this purpose. The notice must project the anticipated amount of tax increase in annual dollars for typical residential homesteads, agricultural homesteads, apartments, and commercial-industrial property within the school district.

The notice for a referendum may state that an existing referendum levy is expiring and project the anticipated amount of increase over the existing referendum levy in the first year, if any, in annual dollars for typical residential homesteads, agricultural homesteads, apartments, and commercial-industrial property within the district.

The notice must include the following statement: "Passage of this referendum will result in an increase in your property taxes." However, in cases of renewing existing levies, the notice may include the following statement: "Passage of this referendum extends an existing operating referendum at the same amount per pupil as in the previous year."

(c) A referendum on the question of revoking or reducing the increased revenue amount authorized pursuant to paragraph (a) may be called by the board. A referendum to revoke or reduce the revenue amount must state the amount per adjusted pupil unit by which the authority is to be reduced. Revenue authority approved by the voters of the district pursuant to paragraph (a) must be available to the school district at least once before it is subject to a referendum on its revocation or reduction for subsequent years. Only one revocation or reduction referendum may be held to revoke or reduce referendum revenue for any specific year and for years thereafter.

(d) The approval of 50 percent plus one of those voting on the question is required to pass a referendum authorized by this subdivision.

(e) At least 15 days before the day of the referendum, the district must submit a copy of the notice required under paragraph (b) to the commissioner and to the county auditor of each county in which the district is located. Within 15 days after the results of the referendum have been certified by the board, or in the case of a recount, the certification of the results of the recount by the canvassing board, the district must notify the commissioner of the results of the referendum.

Subd. 9a. Board-approved referendum allowance. Notwithstanding subdivision 9, a school district may convert up to $300 per adjusted pupil unit of referendum authority from voter approved to board approved by a board vote. A district with less than $300 per adjusted pupil unit of referendum authority after the local optional revenue subtraction under subdivision 1 may authorize new referendum authority up to the difference between $300 per adjusted pupil unit and the district's referendum authority. The board may authorize this levy for up to five years and may subsequently reauthorize that authority in increments of up to five years.

Subd. 10. School referendum levy; market value. A school referendum levy must be levied against the referendum market value of all taxable property as defined in section 126C.01, subdivision 3. Any referendum levy amount subject to the requirements of this subdivision must be certified separately to the county auditor under section 275.07.

Subd. 11. Referendum date. (a) Except for a referendum held under paragraph (b), any referendum under this section held on a day other than the first Tuesday after the first Monday in November must be conducted by mail in accordance with section 204B.46. Notwithstanding subdivision 9, paragraph (b), to the contrary, in the case of a referendum conducted by mail under this paragraph, the notice required by subdivision 9, paragraph (b), must be prepared and delivered by first-class mail at least 20 days before the referendum.

(b) In addition to the referenda allowed in subdivision 9, clause (a), the commissioner may grant authority to a district to hold a referendum on a different day if the district is in statutory operating debt and has an approved plan or has received an extension from the department to file a plan to eliminate the statutory operating debt.

(c) The commissioner must approve, deny, or modify each district's request for a referendum levy on a different day within 60 days of receiving the request from a district.

Subd. 12. [Repealed, 1Sp2001 c 6 art 1 s 55 subd 1]

Subd. 13. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

History: Ex1971 c 31 art 20 s 8; 1973 c 683 s 18,19; 1974 c 521 s 29-31; 1975 c 432 s 74-81; 1976 c 2 s 97; 1976 c 134 s 78; 1976 c 271 s 80-90; 1977 c 307 s 29; 1977 c 423 art 3 s 12; 1977 c 447 art 1 s 19,20; art 2 s 8; art 4 s 5; art 5 s 12; art 6 s 8-10; art 7 s 26; 1978 c 764 s 103-111; 1979 c 303 art 2 s 22; 1979 c 334 art 1 s 14-24; art 2 s 13; art 4 s 4; art 6 s 23; 1980 c 509 s 112; 1980 c 607 art 7 s 9; 1980 c 609 art 1 s 9-13; art 2 s 3,4; art 4 s 15-18,22; art 5 s 19; 1981 c 224 s 38; 1981 c 356 s 248; 1981 c 358 art 1 s 31-42,48; art 4 s 10; art 6 s 32,33; 3Sp1981 c 2 art 2 s 10; art 4 s 7; 1982 c 548 art 1 s 12-14; art 2 s 4-6; art 3 s 26; art 6 s 19-22; art 7 s 6; 1983 c 216 art 1 s 45; 1983 c 314 art 1 s 18-21,22; art 2 s 3-6; art 3 s 13-15; art 4 s 6; art 6 s 24-29; art 7 s 34; 1983 c 323 s 2-4; 1984 c 463 art 1 s 11; art 2 s 6,7; art 4 s 5,6; art 5 s 36; art 6 s 6-11; art 7 s 20; 1984 c 502 art 7 s 7-9; 1984 c 583 s 32; 1985 c 248 s 33; 1Sp1985 c 12 art 1 s 14-16; 1Sp1986 c 1 art 9 s 17; 1987 c 398 art 1 s 8; 1988 c 486 s 49; 1988 c 719 art 5 s 84; 1989 c 329 art 1 s 4; 1Sp1989 c 1 art 2 s 11; art 9 s 5; 1990 c 562 art 1 s 3; 1991 c 265 art 1 s 10; 1991 c 291 art 1 s 5,6; 1992 c 499 art 1 s 11-14; art 7 s 31; 1992 c 603 s 13; 1993 c 44 s 1; 1993 c 224 art 1 s 7-10; 1993 c 374 s 1; 1994 c 647 art 1 s 16-19; 1Sp1995 c 3 art 1 s 20-23; art 16 s 13; 1996 c 412 art 1 s 15-18; 1996 c 471 art 3 s 2; 1Sp1997 c 4 art 1 s 33,34; 1998 c 389 art 2 s 6; 1998 c 397 art 7 s 135-137,164; art 11 s 3; 1998 c 398 art 1 s 24,25,39; 1999 c 241 art 1 s 40-45,54; 2000 c 489 art 2 s 23,28; 1Sp2001 c 5 art 2 s 12-19; art 3 s 82; 1Sp2001 c 6 art 1 s 31-34,42; 2002 c 220 art 3 s 18; 2002 c 374 art 4 s 7; 2002 c 377 art 10 s 2; 1Sp2003 c 9 art 1 s 35-41; 1Sp2003 c 23 s 14; 1Sp2005 c 5 art 1 s 29-33; 2006 c 259 art 4 s 2; 2006 c 263 art 1 s 13; 2008 c 277 art 1 s 11; 2008 c 363 art 2 s 22; 2009 c 96 art 1 s 14; 2013 c 116 art 1 s 49,59; 2013 c 143 art 3 s 5; 2014 c 150 art 4 s 4; 2014 c 275 art 1 s 139; 2014 c 312 art 15 s 16-19,30; 1Sp2015 c 3 art 1 s 12,13



Section 126C.19 — SHARED TIME AID.

Subdivision 1. To resident district. Aid for shared time pupils must be paid to the district of the pupil's residence. If a pupil attends shared time classes in another district, the resident district must pay to the district of attendance an amount of tuition equal to the ratio in section 126C.01, subdivision 6, times the amount of tuition that would be charged and paid for a nonresident public school pupil in a similar circumstance. The district of residence is not obligated for tuition except by previous agreement.

Subd. 2. Exception. Notwithstanding subdivision 1, the resident district of a shared time pupil attending shared time classes in another district or a charter school must grant the district or charter school of attendance, upon its request, permission to claim the pupil as a resident for state aid purposes. In this case, state aid must be paid to the district or charter school of attendance. If the resident district agrees, the district of attendance may bill the resident district for any unreimbursed education costs, but not for unreimbursed transportation costs. The resident district and the district or charter school of attendance may negotiate an agreement for the resident district to pay the cost of any of the particular transportation categories specified in section 123B.92, subdivision 1, and in this case, aid for those categories must be paid to the district of residence rather than to the district of attendance.

Subd. 3. Section 123B.44 services. Minutes of enrollment in a public school during which a nonpublic school pupil receives services pursuant to section 123B.44 must not be used in the computation of shared time aid.

Subd. 4. Location of services. (a) Public school programs that provide instruction in core curriculum may be provided to shared time pupils only at a public school building. Public school programs, excluding programs that provide instruction in core curriculum, may be provided to shared time pupils at a public school building, a neutral site, the nonpublic school, or any other suitable location. Guidance and counseling and diagnostic and health services required under sections 125A.03 to 125A.24 and 125A.65 may be provided at a nonpublic school building. As used in this subdivision, "diagnostic services" means speech, hearing, vision, psychological, medical and dental diagnostic services and "health services" means physician, nursing or optometric services provided to pupils in the field of physical and mental health.

(b) For those children with a disability under sections 125A.03 to 125A.24 who attend nonpublic school at their parent's choice, a school district may provide special instruction and services at the nonpublic school building, a public school, or at a neutral site other than a nonpublic school as defined in section 123B.41, subdivision 13. The school district shall determine the location at which to provide services on a student-by-student basis, consistent with federal law.

History: 1981 c 358 art 1 s 26; 1983 c 314 art 1 s 5,22; 1988 c 486 s 51,52; 1991 c 265 art 3 s 38; 1998 c 397 art 7 s 142,164; art 11 s 3; 1998 c 398 art 2 s 29; 2012 c 239 art 1 s 26



Section 126C.20 — ANNUAL GENERAL EDUCATION AID APPROPRIATION.

There is annually appropriated from the general fund to the department the amount necessary for general education aid under section 126C.13. This amount must be reduced by the amount of any money specifically appropriated for the same purpose in any year from any state fund.

History: 1961 c 562 s 14; 1969 c 399 s 15,16; 1973 c 492 s 7; 1975 c 432 s 20; 1977 c 447 art 1 s 3; art 2 s 1; 1979 c 334 art 6 s 19; 1981 c 358 art 7 s 23-26; 1982 c 548 art 7 s 4; 1983 c 314 art 1 s 22; art 7 s 22; 1987 c 398 art 1 s 9; 1988 c 486 s 50; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 141,164; 1Sp2011 c 11 art 1 s 22; 2013 c 116 art 1 s 50



Section 126C.21 — DEDUCTIONS FROM GENERAL EDUCATION AID.

Subdivision 1. MS 2008 [Repealed, 2008 c 363 art 2 s 52]

Subd. 2. Minimum. The amount payable to any district from state sources for any one year may not be reduced below the amount payable as apportionment of the school endowment fund pursuant to sections 127A.32 to 127A.34.

Subd. 3. County apportionment deduction. Each year the amount of money apportioned to a district for that year pursuant to sections127A.34, subdivision 2, and 272.029, subdivision 6, must be deducted from the general education aid earned by that district for the same year or from aid earned from other state sources.

Subd. 4. [Repealed, 2009 c 88 art 12 s 23]

Subd. 5. Adjustment for failure to meet federal maintenance of effort. (a) The general education aid paid to a school district or charter school that failed to meet federal special education maintenance of effort for the previous fiscal year must be reduced by the amount that must be paid to the federal government due to the shortfall.

(b) The general education aid paid to school districts that were members of a cooperative that failed to meet federal special education maintenance of effort must be reduced by the amount that must be paid to the federal government due to the shortfall. The commissioner must apportion the aid reduction amount to the member school districts based on each district's individual shortfall in maintaining effort, and on each member district's proportionate share of any shortfall in expenditures made by the cooperative. Each district's proportionate share of shortfall in expenditures made by the cooperative must be calculated using the adjusted marginal pupil units of each member school district.

(c) The amounts recovered under this subdivision shall be paid to the federal government to meet the state's obligations resulting from the district's, charter school's, or cooperative's failure to meet federal special education maintenance of effort.

History: 1981 c 358 art 1 s 27; 1982 c 548 art 1 s 10; 1983 c 314 art 1 s 6,17,22; 1987 c 268 art 9 s 5; 1988 c 486 s 53-55; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1996 c 412 art 1 s 21; 1998 c 397 art 7 s 143,164; art 11 s 3; 1999 c 86 art 1 s 34; 1Sp2001 c 5 art 6 s 2; 2002 c 377 art 8 s 1; 1Sp2003 c 9 art 1 s 42; 1Sp2005 c 5 art 1 s 34; 2006 c 263 art 3 s 12; 2007 c 146 art 1 s 12,13



Section 126C.40 — CAPITAL LEVIES.

Subdivision 1. To lease building or land. (a) When an independent or a special school district or a group of independent or special school districts finds it economically advantageous to rent or lease a building or land for any instructional purposes or for school storage or furniture repair, and it determines that the operating capital revenue authorized under section 126C.10, subdivision 13, is insufficient for this purpose, it may apply to the commissioner for permission to make an additional capital expenditure levy for this purpose. An application for permission to levy under this subdivision must contain financial justification for the proposed levy, the terms and conditions of the proposed lease, and a description of the space to be leased and its proposed use.

(b) The criteria for approval of applications to levy under this subdivision must include: the reasonableness of the price, the appropriateness of the space to the proposed activity, the feasibility of transporting pupils to the leased building or land, conformity of the lease to the laws and rules of the state of Minnesota, and the appropriateness of the proposed lease to the space needs and the financial condition of the district. The commissioner must not authorize a levy under this subdivision in an amount greater than the cost to the district of renting or leasing a building or land for approved purposes. The proceeds of this levy must not be used for custodial or other maintenance services. A district may not levy under this subdivision for the purpose of leasing or renting a district-owned building or site to itself.

(c) For agreements finalized after July 1, 1997, a district may not levy under this subdivision for the purpose of leasing: (1) a newly constructed building used primarily for regular kindergarten, elementary, or secondary instruction; or (2) a newly constructed building addition or additions used primarily for regular kindergarten, elementary, or secondary instruction that contains more than 20 percent of the square footage of the previously existing building.

(d) Notwithstanding paragraph (b), a district may levy under this subdivision for the purpose of leasing or renting a district-owned building or site to itself only if the amount is needed by the district to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payments agreement authorized by law, and the levy meets the requirements of paragraph (c). A levy authorized for a district by the commissioner under this paragraph may be in the amount needed by the district to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payments agreement authorized by law, provided that any agreement include a provision giving the school districts the right to terminate the agreement annually without penalty.

(e) The total levy under this subdivision for a district for any year must not exceed $212 times the adjusted pupil units for the fiscal year to which the levy is attributable.

(f) For agreements for which a review and comment have been submitted to the Department of Education after April 1, 1998, the term "instructional purpose" as used in this subdivision excludes expenditures on stadiums.

(g) The commissioner of education may authorize a school district to exceed the limit in paragraph (e) if the school district petitions the commissioner for approval. The commissioner shall grant approval to a school district to exceed the limit in paragraph (e) for not more than five years if the district meets the following criteria:

(1) the school district has been experiencing pupil enrollment growth in the preceding five years;

(2) the purpose of the increased levy is in the long-term public interest;

(3) the purpose of the increased levy promotes colocation of government services; and

(4) the purpose of the increased levy is in the long-term interest of the district by avoiding over construction of school facilities.

(h) A school district that is a member of an intermediate school district may include in its authority under this section the costs associated with leases of administrative and classroom space for intermediate school district programs. This authority must not exceed $65 times the adjusted pupil units of the member districts. This authority is in addition to any other authority authorized under this section.

(i) In addition to the allowable capital levies in paragraph (a), for taxes payable in 2012 to 2023, a district that is a member of the "Technology and Information Education Systems" data processing joint board, that finds it economically advantageous to enter into a lease agreement to finance improvements to a building and land for a group of school districts or special school districts for staff development purposes, may levy for its portion of lease costs attributed to the district within the total levy limit in paragraph (e). The total levy authority under this paragraph shall not exceed $632,000.

(j) Notwithstanding paragraph (a), a district may levy under this subdivision for the purpose of leasing administrative space if the district can demonstrate to the satisfaction of the commissioner that the lease cost for the administrative space is no greater than the lease cost for instructional space that the district would otherwise lease. The commissioner must deny this levy authority unless the district passes a resolution stating its intent to lease instructional space under this section if the commissioner does not grant authority under this paragraph. The resolution must also certify that the lease cost for administrative space under this paragraph is no greater than the lease cost for the district's proposed instructional lease.

Subd. 2. Pre-July 1990 lease purchase, installment buys. A district may annually levy the amount needed to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payment agreement authorized by Minnesota Statutes 1989 Supplement, section 465.71, if:

(1) the agreement was approved by the commissioner before July 1, 1990, according to Minnesota Statutes 1989 Supplement, section 275.125, subdivision 11d; or

(2) the district levied in 1989 for the payments.

Subd. 3. Cooperating districts. A district that has an agreement according to section 123A.30 or 123A.32 may levy for the repair costs, as approved by the department of a building located in another district that is a party to the agreement.

Subd. 4. [Expired]

Subd. 5. Energy conservation. For energy loans approved after March 1, 1998, under sections 216C.37 and 298.292 to 298.298, school districts must annually transfer from the general fund to the debt redemption fund the amount sufficient to pay interest and principal on the loans.

Subd. 6. Lease purchase; installment buys. (a) Upon application to, and approval by, the commissioner in accordance with the procedures and limits in subdivision 1, paragraphs (a) and (b), a district, as defined in this subdivision, may:

(1) purchase real or personal property under an installment contract or may lease real or personal property with an option to purchase under a lease purchase agreement, by which installment contract or lease purchase agreement title is kept by the seller or vendor or assigned to a third party as security for the purchase price, including interest, if any; and

(2) annually levy the amounts necessary to pay the district's obligations under the installment contract or lease purchase agreement.

(b) The obligation created by the installment contract or the lease purchase agreement must not be included in the calculation of net debt for purposes of section 475.53, and does not constitute debt under other law. An election is not required in connection with the execution of the installment contract or the lease purchase agreement.

(c) The proceeds of the levy authorized by this subdivision must not be used to acquire a facility to be primarily used for athletic or school administration purposes.

(d) For the purposes of this subdivision, "district" means:

(1) Special School District No. 1, Minneapolis, Independent School District No. 625, St. Paul, Independent School District No. 709, Duluth, or Independent School District No. 535, Rochester, if the district's desegregation plan has been determined by the commissioner to be in compliance with Department of Education rules relating to equality of educational opportunity and where the acquisition of property under this subdivision is determined by the commissioner to contribute to the implementation of the desegregation plan; or

(2) other districts eligible for revenue under section 124D.862 if the facility acquired under this subdivision is to be primarily used for a joint program for interdistrict desegregation and the commissioner determines that the joint programs are being undertaken to implement the districts' desegregation plan.

(e) Notwithstanding subdivision 1, the prohibition against a levy by a district to lease or rent a district-owned building to itself does not apply to levies otherwise authorized by this subdivision.

(f) For the purposes of this subdivision, any references in subdivision 1 to building or land shall include personal property.

History: 1974 c 521 s 30; 1977 c 447 art 1 s 20; art 6 s 9; 1983 c 323 s 4; 1984 c 502 art 7 s 9; 1984 c 583 s 32; 1986 c 444; 1988 c 718 art 8 s 21; 1988 c 719 art 5 s 84; 1989 c 222 s 36; 1989 c 329 art 5 s 14; art 6 s 49; art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 5 s 9,10; 1991 c 130 s 30; 1991 c 265 art 5 s 13; art 6 s 56; 1992 c 499 art 5 s 22; art 6 s 30; art 12 s 29; 1993 c 224 art 5 s 30; art 7 s 12; 1994 c 465 art 2 s 1; art 3 s 25; 1994 c 614 s 1; 1994 c 647 art 5 s 13; art 6 s 29; 1Sp1995 c 3 art 5, s 9; art 12 s 3; art 16 s 13; 1996 c 412 art 5 s 5,6; 1997 c 7 art 1 s 63; 1Sp1997 c 4 art 4 s 19; art 9 s 1; 3Sp1997 c 3 s 27; 1998 c 397 art 7 s 108-110,164; art 11 s 3; 1998 c 398 art 4 s 4-6; 1998 c 398 art 5 s 55; 1999 c 241 art 4 s 12; 2000 c 254 s 51; 2000 c 489 art 5 s 10,11; 1Sp2001 c 6 art 4 s 15; 2002 c 377 art 5 s 2; 2003 c 130 s 12; 1Sp2003 c 9 art 4 s 17; 1Sp2005 c 5 art 1 s 35; 2008 c 363 art 2 s 23; 2009 c 96 art 1 s 15; 1Sp2011 c 11 art 4 s 6; 2012 c 239 art 2 s 18; 2013 c 116 art 1 s 51,52; 2014 c 312 art 18 s 13; 2016 c 189 art 30 s 19



Section 126C.41 — BENEFITS LEVIES.

Subdivision 1. [Repealed, 1Sp2015 c 3 art 1 s 28]

Subd. 2. Retired employee health benefits. (a) A district may levy an amount up to the amount the district is required by the collective bargaining agreement in effect on March 30, 1992, to pay for health insurance or unreimbursed medical expenses for licensed and nonlicensed employees who have terminated services in the employing district and withdrawn from active teaching service or other active service, as applicable, before July 1, 1992, and to pay for health insurance or unreimbursed medical expenses for licensed and nonlicensed employees who have terminated services in the employing district and withdrawn from active teaching service or other active service, as applicable before July 1, 1998, only if a sunset clause is in effect for the current collective bargaining agreement. The total amount of the levy each year may not exceed $600,000.

(b) In addition to the levy authority granted under paragraph (a), a school district may levy for other postemployment benefits expenses actually paid during the previous fiscal year. For purposes of this subdivision, "postemployment benefits" means benefits giving rise to a liability under Statement No. 45 of the Government Accounting Standards Board. A district seeking levy authority under this subdivision must:

(1) create or have created an actuarial liability to pay postemployment benefits to employees or officers after their termination of service;

(2) have a sunset clause in effect for the current collective bargaining agreement as required by paragraph (a); and

(3) apply for the authority in the form and manner required by the commissioner of education.

If the total levy authority requested under this paragraph exceeds the amount established in paragraph (c), the commissioner must proportionately reduce each district's maximum levy authority under this subdivision. The commissioner may subsequently adjust each district's levy authority under this subdivision so long as the total levy authority does not exceed the maximum levy authority for that year.

(c) The maximum levy authority under paragraph (b) must not exceed the following amounts:

(1) $9,242,000 for taxes payable in 2010;

(2) $29,863,000 for taxes payable in 2011; and

(3) for taxes payable in 2012 and later, the maximum levy authority must not exceed the sum of the previous year's authority and $14,000,000.

Subd. 3. Retirement levies. (a) In 1991 and each year thereafter, a district to which this subdivision applies may levy an additional amount required for contributions to the general employees retirement plan of the Public Employees Retirement Association as the successor of the Minneapolis Employees Retirement Fund as a result of the maximum dollar amount limitation on state contributions to that plan imposed under section 353.505. The additional levy must not exceed the most recent amount certified by the executive director of the Public Employees Retirement Association as the district's share of the contribution requirement in excess of the maximum state contribution under section 353.505.

(b) For taxes payable in 1994 and thereafter, Special School District No. 1, Minneapolis, and Independent School District No. 625, St. Paul, may levy for the increase in the employer retirement fund contributions, under Laws 1992, chapter 598, article 5, section 1.

(c) If the employer retirement fund contributions under section 354A.12, subdivision 2a, are increased for fiscal year 1994 or later fiscal years, Special School District No. 1, Minneapolis, and Independent School District No. 625, St. Paul, may levy in payable 1994 or later an amount equal to the amount derived by applying the net increase in the employer retirement fund contribution rate of the respective teacher retirement fund association between fiscal year 1993 and the fiscal year beginning in the year after the levy is certified to the total covered payroll of the applicable teacher retirement fund association. If an applicable school district levies under this paragraph, they may not levy under paragraph (b).

(d) In addition to the levy authorized under paragraph (c), Special School District No. 1, Minneapolis, may also levy payable in 1997 or later an amount equal to the contributions under section 354.435, subdivision 2, and may also levy in payable 1994 or later an amount equal to the state aid contribution under section 354.435, subdivision 1. Independent School District No. 625, St. Paul, may levy payable in 1997 or later an amount equal to the supplemental contributions under section 423A.02, subdivision 3.

Subd. 4. Minneapolis health insurance subsidy. Each year Special School District No. 1, Minneapolis, may make an additional levy not to exceed the amount raised by a net tax rate of .10 percent times the adjusted net tax capacity for taxes payable in 1991 and thereafter of the property in the district for the preceding year. The proceeds may be used only to subsidize health insurance costs for eligible teachers as provided in this section.

"Eligible teacher" means a retired teacher who is a retired member of the Teachers Retirement Association, who was a basic member of the former Minneapolis Teachers Retirement Fund Association, who retired before May 1, 1974, or who had 20 or more years of basic member service in the former Minneapolis Teachers Retirement Fund Association and retired before June 30, 1983, and who is not eligible to receive the hospital insurance benefits of the federal Medicare program of the Social Security Act without payment of a monthly premium. The district must notify eligible teachers that a subsidy is available. To obtain a subsidy, an eligible teacher must submit to the school district a copy of receipts for health insurance premiums paid. The district must disburse the health insurance premium subsidy to each eligible teacher according to a schedule determined by the district, but at least annually. An eligible teacher may receive a subsidy up to an amount equal to the lesser of 90 percent of the cost of the eligible teacher's health insurance or up to 90 percent of the cost of the number two qualified plan of health coverage for individual policies made available by the Minnesota comprehensive health association under chapter 62E.

If funds remaining from the previous year's health insurance subsidy levy, minus the previous year's required subsidy amount, are sufficient to pay the estimated current year subsidy, the levy must be discontinued until the remaining funds are estimated by the school board to be insufficient to pay the subsidy.

This subdivision does not extend benefits to teachers who retire after June 30, 1983, and does not create a contractual right or claim for altering the benefits in this subdivision. This subdivision does not restrict the district's right to modify or terminate coverage under this subdivision.

Subd. 5. St. Paul severance levy. The school board of Independent School District No. 625, St. Paul, for the purpose of providing moneys for the payment of its severance pay obligations under a plan approved by resolution of the district, in addition to all other powers possessed by the school district and in addition to and in excess of any existing limitation upon the amount it is otherwise authorized by law to levy as taxes, is authorized to levy taxes annually not exceeding in any one year an amount equal to a net tax capacity rate of 0.36 percent for taxes payable in 2002 and thereafter upon all taxable property within the school district which taxes as levied shall be spread upon the tax rolls, and all corrections thereof shall be held by the school district, and allocated therefor to be disbursed and expended by the school district in payment of any public school severance pay obligations and for no other purpose. Disbursements and expenditures previously authorized on behalf of the school district for payment of severance pay obligations shall not be deemed to constitute any part of the cost of the operation and maintenance of the school district within the meaning of any statutory limitation of any school district expenditures.

The amount of such severance pay allowable or to become payable in respect of any such employment or to any such employee shall not exceed the amount permitted by section 465.72.

Subd. 6. Levy authority for unfunded severance and retirement costs. (a) A school district qualifies for eligibility under this section if the district:

(1) participated in the cooperative secondary facilities program;

(2) consolidated with at least two other school districts; and

(3) has unfunded severance or retirement costs.

(b) An eligible school district may annually levy up to $150,000 for unfunded severance or retirement costs. This levy authority expires after taxes payable in 2017.

(c) A school district that levies under this section must reserve the proceeds of the levy and spend those amounts only for unfunded severance or retirement costs.

History: 1976 c 271 s 84; 1979 c 303 art 2 s 22; 1981 c 224 s 38; 1983 c 314 art 1 s 21; 1986 c 444; 1987 c 384 art 2 s 68; 1987 c 398 art 6 s 14; 1988 c 719 art 5 s 84; 1989 c 15 s 1; 1989 c 329 art 13 s 10,20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 10 s 7,12; 1991 c 345 art 4 s 1; 1992 c 499 art 7 s 12,13; art 12 s 29; 1992 c 603 s 7; 1993 c 224 art 8 s 5,6; 1995 c 186 s 37; 1Sp1995 c 3 art 8 s 5; 1996 c 412 art 8 s 8; 1996 c 438 art 4 s 3; 1Sp1997 c 4 art 1 s 29-31; 1998 c 397 art 7 s 116,164; art 11 s 3; 1999 c 241 art 1 s 46; 2000 c 254 s 43; 1Sp2001 c 6 art 1 s 36,37; 1965 c 705; 1975 c 261 s 4; 1980 c 609 art 6 s 37; 1989 c 329 art 13 s 18; 1Sp2003 c 9 art 5 s 32,36; 2007 c 134 art 1 s 3; 2007 c 146 art 5 s 7; 2008 c 366 art 6 s 1; 2009 c 88 art 2 s 2; 2009 c 96 art 1 s 16; 2010 c 359 art 11 s 26; art 12 s 9; 1Sp2011 c 11 art 1 s 23; 2012 c 286 art 8 s 2; 2012 c 292 art 1 s 10



Section 126C.43 — LEVIES; STATUTORY OBLIGATIONS.

Subdivision 1. Allocation of assets and liabilities. A district may levy the amount authorized for liabilities of dissolved districts pursuant to section 123A.67.

Subd. 2. Payment to unemployment insurance program trust fund by state and political subdivisions. (a) A district may levy the amount necessary (1) to pay the district's obligations under section 268.052, subdivision 1, and (2) to pay for job placement services offered to employees who may become eligible for benefits pursuant to section 268.085 for the fiscal year the levy is certified.

(b) Districts with a balance remaining in their reserve for reemployment as of June 30, 2003, may not expend the reserved funds for future reemployment expenditures. Each year a levy reduction must be made to return these funds to taxpayers. The amount of the levy reduction must be equal to the lesser of: (1) the remaining reserved balance for reemployment, or (2) the amount of the district's current levy under paragraph (a).

Subd. 3. Tax levy for judgment. A district may levy the amount necessary to pay judgments against the district under section 123B.25 that became final after the date the district certified its proposed levy in the previous year. With the approval of the commissioner, a district may spread this levy over a period not to exceed three years. Upon approval through the adoption of a resolution by each of an intermediate district's member school district boards, a member school district may include its proportionate share of the costs of a judgment against an intermediate school district that became final under section 123B.25 after the date that the earliest member school district certified its proposed levy in the previous year. With the approval of the commissioner, an intermediate school district member school district may spread this levy over a period not to exceed three years.

Subd. 4. Levy limitations of reorganized districts. A district may levy the amounts authorized by section 123A.73.

Subd. 5. Expenses of transition; dissolved district. A district may levy the amounts necessary to pay the district's obligations under section 123A.76.

Subd. 6. Teacher severance pay. A district may levy for severance pay required by sections 124D.05, subdivision 3, and 123A.30, subdivision 6.

History: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 265 s 45; 1998 c 397 art 7 s 111,164; art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4; 1Sp2001 c 6 art 1 s 38; 2002 c 377 art 5 s 3; 1Sp2003 c 9 art 5 s 9,10; 1Sp2005 c 5 art 1 s 36,37; 2006 c 263 art 1 s 14



Section 126C.44 — SAFE SCHOOLS LEVY.

(a) Each district may make a levy on all taxable property located within the district for the purposes specified in this section. The maximum amount which may be levied for all costs under this section shall be equal to $36 multiplied by the district's adjusted pupil units for the school year. The proceeds of the levy must be reserved and used for directly funding the following purposes or for reimbursing the cities and counties who contract with the district for the following purposes:

(1) to pay the costs incurred for the salaries, benefits, and transportation costs of peace officers and sheriffs for liaison in services in the district's schools;

(2) to pay the costs for a drug abuse prevention program as defined in section 609.101, subdivision 3, paragraph (e), in the elementary schools;

(3) to pay the costs for a gang resistance education training curriculum in the district's schools;

(4) to pay the costs for security in the district's schools and on school property;

(5) to pay the costs for other crime prevention, drug abuse, student and staff safety, voluntary opt-in suicide prevention tools, and violence prevention measures taken by the school district;

(6) to pay costs for licensed school counselors, licensed school nurses, licensed school social workers, licensed school psychologists, and licensed alcohol and chemical dependency counselors to help provide early responses to problems;

(7) to pay for facility security enhancements including laminated glass, public announcement systems, emergency communications devices, and equipment and facility modifications related to violence prevention and facility security;

(8) to pay for costs associated with improving the school climate; or

(9) to pay costs for colocating and collaborating with mental health professionals who are not district employees or contractors.

(b) For expenditures under paragraph (a), clause (1), the district must initially attempt to contract for services to be provided by peace officers or sheriffs with the police department of each city or the sheriff's department of the county within the district containing the school receiving the services. If a local police department or a county sheriff's department does not wish to provide the necessary services, the district may contract for these services with any other police or sheriff's department located entirely or partially within the school district's boundaries.

(c) A school district that is a member of an intermediate school district may include in its authority under this section the costs associated with safe schools activities authorized under paragraph (a) for intermediate school district programs. This authority must not exceed $15 times the adjusted pupil units of the member districts. This authority is in addition to any other authority authorized under this section. Revenue raised under this paragraph must be transferred to the intermediate school district.

History: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 112,164; 1999 c 241 art 2 s 48; 2000 c 254 s 44; 2000 c 489 art 2 s 24; 2002 c 377 art 5 s 4; 1Sp2003 c 9 art 2 s 38; 2006 c 263 art 1 s 15; 2007 c 146 art 1 s 14; 2008 c 363 art 2 s 24; 2009 c 96 art 1 s 17; 1Sp2011 c 11 art 1 s 24; 2013 c 116 art 1 s 53; 2014 c 312 art 15 s 20



Section 126C.445 — TREE GROWTH REPLACEMENT REVENUE.

For taxes payable in 2003 and later, a school district may levy an amount not to exceed its miscellaneous revenue for tree growth revenue for taxes payable in 2001.

History: 2002 c 377 art 6 s 2



Section 126C.45 — ICE ARENA LEVY.

(a) Each year, an independent school district operating and maintaining an ice arena, may levy for the net operational costs of the ice arena. The levy may not exceed the net actual costs of operation of the arena for the previous year. Net actual costs are defined as operating costs less any operating revenues.

(b) Any district operating and maintaining an ice arena must demonstrate to the satisfaction of the Office of Monitoring in the department that the district will offer equal sports opportunities for male and female students to use its ice arena, particularly in areas of access to prime practice time, team support, and providing junior varsity and younger level teams for girls' ice sports and ice sports offerings.

History: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 113,164; 1Sp2003 c 9 art 5 s 12; 2008 c 363 art 2 s 25



Section 126C.455 — SWIMMING POOL LEVY.

Each year, a school district with its home office located in a county that has (i) a population density of ten or fewer persons per square mile according to the 2000 census of population; (ii) an international border; and (iii) more than one school district within its boundaries, may levy for the net operational costs of a swimming pool. The levy may not exceed the net actual costs of operation of the swimming pool for the previous year. Net actual costs are defined as operating costs less any operating revenues and less any payments from other local governmental units.

History: 1Sp2001 c 5 art 3 s 7



Section 126C.46 — ABATEMENT LEVY.

(a) Each year, a school district may levy an amount to replace the net revenue lost to abatements that have occurred under chapter 278, section 270C.86, 375.192, or otherwise. The maximum abatement levy is the sum of:

(1) the amount of the net revenue loss determined under section 127A.49, subdivision 2, that is not paid in state aid including any aid amounts not paid due to proration;

(2) the difference of (i) the amount of any abatements that have been reported by the county auditor for the first six months of the calendar year during which the abatement levy is certified that the district chooses to levy, (ii) less any amount actually levied under this clause that was certified in the previous calendar year for the first six months of the previous calendar year; and

(3) an amount equal to any interest paid on abatement refunds.

(b) A district may spread this levy over a period not to exceed two years. With the approval of the commissioner, a district may spread this levy over a period not to exceed three years.

By July 15, the county auditor shall separately report the abatements that have occurred during the first six calendar months of that year to the commissioner and each district located within the county.

History: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 114,164; art 11 s 3; 1999 c 241 art 6 s 9; 2005 c 151 art 2 s 17



Section 126C.48 — LEVY PROCEDURE.

Subdivision 1. Certify levy limits. (a) By September 8, the commissioner shall notify the school districts of their levy limits. The commissioner shall certify to the county auditors the levy limits for all districts headquartered in the respective counties together with adjustments for errors in levies not penalized pursuant to subdivision 3, as well as adjustments to final pupil unit counts. A district may require the commissioner to review the certification and to present evidence in support of modification of the certification.

The county auditor shall reduce levies for any excess of levies over levy limitations pursuant to section 275.16. Such reduction in excess levies may, at the discretion of the school district, be spread over two calendar years.

(b) As part of the commissioner's certification under paragraph (a), the commissioner shall certify the amount by which a district's levy for its general fund was reduced under subdivision 8.

Subd. 2. Notice to commissioner; forms. By October 7 of each year each district must notify the commissioner of the proposed levies in compliance with the levy limitations of this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, 127A, and 136D. A school district that has reached an agreement with its home county auditor to extend the date of certification of its proposed levy under section 275.065, subdivision 1, must submit its notice of proposed levies to the commissioner no later than October 10 of each year. By January 7 of each year each district must notify the commissioner of the final levies certified. The commissioner shall prescribe the form of these notifications and may request any additional information necessary to compute certified levy amounts.

Subd. 3. Adjustments. If any district levy is found to be excessive as a result of a decision of the Tax Court or a redetermination by the commissioner of revenue under section 127A.48, subdivisions 7 to 16, or for any other reason, the amount of the excess shall be deducted from the levy certified in the next year for the same purpose. If no levy is certified in the next year for the same purpose or if the amount certified is less than the amount of the excess, the excess must be deducted from that levy and the general fund levy certified pursuant to chapters 122A, 123A, 123B, 124D, and 126C. If the amount of any aid would have been increased in a prior year as a result of a decision of the Tax Court or a redetermination by the commissioner of revenue, the amount of the increase shall be added to the amount of current aid for the same purposes.

Subd. 4. Applicability. Notwithstanding any other charter provision, general or special laws to the contrary, every school district in the state shall abide by the terms and provisions of this section and chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A.

Subd. 5. Estimates. The computation of levy limitations pursuant to this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, 127A, 136C, and 136D shall be based on estimates where necessary. If as a result of using estimates for these computations the amount of any levy is different from the amount which could actually have been levied if actual data had been available, levy limitations in the first year when the actual data is known shall be adjusted to reflect for this difference. The amount of any adjustment to levy limitations pursuant to this subdivision shall be recognized as revenue in the school year when the levy for which the levy limitation is so adjusted is recognized as revenue.

Subd. 6. Adjustments for law changes. Whenever a change enacted in law changes the levy authority for a school district or an intermediate school district for a fiscal year after the levy for that fiscal year has been certified by the district under section 275.07, the department must adjust the next levy certified by the district by the amount of the change in levy authority for that fiscal year resulting from the change. Notwithstanding section 123B.75, the entire amount of the levy adjustment must be recognized as revenue in the fiscal year the levy is certified, if sufficient levy resources are available under generally accepted accounting principles in the district fund where the adjustment is to occur. Districts that do not have sufficient levy resources available in the fund where the adjustment is to occur must recognize in the fiscal year the levy is certified an amount equal to the levy resources available. The remaining adjustment amount must be recognized as revenue in the fiscal year after the levy is certified.

Subd. 7. Reporting. For each tax settlement, the county auditor shall report to each school district by fund, the district tax settlement revenue defined in section 123B.75, subdivision 1a, on the form specified in section 276.10. The county auditor shall send to the district a copy of the spread levy report specified in section 275.124.

Subd. 8. Taconite payment and other reductions. (1) Reductions in levies pursuant to subdivision 1 must be made prior to the reductions in clause (2).

(2) Notwithstanding any other law to the contrary, districts that have revenue pursuant to sections 298.018; 298.225; 298.24 to 298.28, except an amount distributed under sections 298.26; 298.28, subdivision 4, paragraphs (c), clause (ii), and (d); 298.34 to 298.39; 298.391 to 298.396; 298.405; 477A.15; and any law imposing a tax upon severed mineral values must reduce the levies authorized by this chapter and chapters 120B, 122A, 123A, 123B, 124A, 124D, 125A, and 127A, excluding the student achievement levy under section 126C.13, subdivision 3b, by 95 percent of the sum of the previous year's revenue specified under this clause and the amount attributable to the same production year distributed to the cities and townships within the school district under section 298.28, subdivision 2, paragraph (c).

(3) The amount of any voter approved referendum, facilities down payment, and debt levies shall not be reduced by more than 50 percent under this subdivision, except that payments under section 298.28, subdivision 7a, may reduce the debt service levy by more than 50 percent. In administering this paragraph, the commissioner shall first reduce the nonvoter approved levies of a district; then, if any payments, severed mineral value tax revenue or recognized revenue under paragraph (2) remains, the commissioner shall reduce any voter approved referendum levies authorized under section 126C.17; then, if any payments, severed mineral value tax revenue or recognized revenue under paragraph (2) remains, the commissioner shall reduce any voter approved facilities down payment levies authorized under section 123B.63 and then, if any payments, severed mineral value tax revenue or recognized revenue under paragraph (2) remains, the commissioner shall reduce any voter approved debt levies.

(4) Before computing the reduction pursuant to this subdivision of the long-term facilities maintenance levy authorized by section 123B.595, the commissioner shall ascertain from each affected school district the amount it proposes to levy. The reduction shall be computed on the basis of the amount so ascertained.

(5) To the extent the levy reduction calculated under paragraph (2) exceeds the limitation in paragraph (3), an amount equal to the excess must be distributed from the school district's distribution under sections 298.225, 298.28, and 477A.15 in the following year to the cities and townships within the school district in the proportion that their taxable net tax capacity within the school district bears to the taxable net tax capacity of the school district for property taxes payable in the year prior to distribution. No city or township shall receive a distribution greater than its levy for taxes payable in the year prior to distribution. The commissioner of revenue shall certify the distributions of cities and towns under this paragraph to the county auditor by September 30 of the year preceding distribution. The county auditor shall reduce the proposed and final levies of cities and towns receiving distributions by the amount of their distribution. Distributions to the cities and towns shall be made at the times provided under section 298.27.

History: Ex1971 c 31 art 20 s 8; 1973 c 683 s 19; 1975 c 432 s 75,78,80,81; 1976 c 2 s 97; 1976 c 271 s 87,90; 1977 c 447 art 1 s 20; 1978 c 764 s 106,109,111; 1979 c 334 art 1 s 22,24; art 2 s 13; 1980 c 509 s 112; 1980 c 607 art 7 s 9; 1980 c 609 art 1 s 13; art 4 s 16; 1981 c 358 art 1 s 39,42; 1986 c 441 s 1; 1986 c 444; 1Sp1986 c 1 art 4 s 27; 1Sp1986 c 3 art 2 s 36; 1987 c 268 art 7 s 41,43; art 9 s 8; 1987 c 398 art 7 s 39; 1Sp1987 c 4 art 1 s 5; 1988 c 486 s 87,89; 1988 c 719 art 5 s 84; 1989 c 222 s 35; 1989 c 329 art 13 s 13,20; 1Sp1989 c 1 art 2 s 11; art 6 s 10,11; 1990 c 604 art 3 s 29; 1991 c 130 s 31,32; 1992 c 499 art 12 s 25,29; 1992 c 511 art 3 s 8; 1995 c 212 art 4 s 64; 1995 c 264 art 3 s 1,2; 1Sp1995 c 3 art 1 s 18,19; art 16 s 13; 1996 c 412 art 1 s 12; 1997 c 7 art 1 s 64; 1997 c 251 s 18; 1Sp1997 c 4 art 1 s 32; 1998 c 389 art 10 s 1; 1998 c 397 art 7 s 117-122,164; art 11 s 3; 1999 c 86 art 1 s 35; 2000 c 254 s 45,46; 1Sp2001 c 5 art 6 s 3; 2002 c 377 art 8 s 2; 1Sp2003 c 9 art 5 s 13; 2004 c 228 art 3 s 1; 1Sp2005 c 5 art 1 s 38,39; 2007 c 146 art 5 s 8; art 11 s 17; 1Sp2010 c 1 art 3 s 4; 2013 c 143 art 11 s 1; art 14 s 110; 2014 c 312 art 18 s 14; 1Sp2015 c 3 art 1 s 14; 2016 c 189 art 30 s 20



Section 126C.50 — TAX AND AID ANTICIPATION BORROWING; DEFINITIONS.

School district as used in sections 126C.50 to 126C.56 means any common, independent, and special school district in the state of Minnesota, however organized and wherever located.

History: 1963 c 371 s 1; 1981 c 1 s 3; 1Sp1986 c 1 art 10 s 5; 1987 c 258 s 12; 1989 c 246 s 2; 1990 c 375 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 17; 1998 c 397 art 7 s 82,164; art 11 s 3; 1Sp2011 c 11 art 1 s 25



Section 126C.51 — APPLICATION OF LIMITING TAX LEGISLATION.

Notwithstanding the provisions of section 471.69 or 471.75, or of any other provision of law which by per capita limitation, local tax rate limitation, or otherwise, limits the power of a district to incur any debt or to issue any warrant or order, a school district or intermediate school district has the powers in sections 126C.50 to 126C.56 specifically conferred upon it and all powers incident and necessary to carrying out the purposes of sections 126C.50 to 126C.56.

History: 1963 c 371 s 2; 1981 c 1 s 4; 1988 c 719 art 5 s 84; 1Sp1989 c 1 art 2 s 11; 1998 c 397 art 7 s 83,164; art 11 s 3; 2008 c 363 art 2 s 26



Section 126C.52 — AUTHORITY TO BORROW MONEY; LIMITATIONS.

Subdivision 1. Borrowing authority. The board of any school district may borrow money upon negotiable tax anticipation certificates of indebtedness, in the manner and subject to the limitations set forth in sections 126C.50 to 126C.56, for the purpose of anticipating general taxes already levied by the district for school purposes. The aggregate of the borrowing under this subdivision must never exceed 75 percent of the taxes which are due and payable in the calendar year, and as to which taxes no penalty for nonpayment or delinquency has attached. In determining the amount of taxes due and payable in the calendar year, any amounts paid by the state to replace such taxes, whether paid in that calendar year or not, must be included.

Subd. 2. Limitations. The board of any school district may also borrow money in the manner and subject to the limitations set forth in sections 126C.50 to 126C.56 in anticipation of receipt of state aids for schools as defined in Minnesota Statutes and of federal school aids to be distributed by or through the department. The aggregate of such borrowings under this subdivision shall never exceed 75 percent of such aids which are receivable by said school district in the fiscal year in which the money is borrowed, as estimated and certified by the commissioner.

Subd. 3. Intermediate school districts. (a) The board of an intermediate school district may borrow money in the manner and subject to the limitations set forth in sections 126C.50 to 126C.56 in anticipation of the receipt of:

(1) state aids for schools as defined in Minnesota Statutes;

(2) federal school aids to be distributed by or through the department; and

(3) membership fees and tuition payments from its member school districts.

The aggregate of such borrowings under this subdivision shall never exceed 75 percent of such aids, fees, and tuition payments which are receivable by the intermediate school district in the fiscal year in which the money is borrowed, as estimated and certified by the commissioner.

(b) The board of an intermediate school district may, upon receipt of a written resolution by each of its member school districts, pledge the member district's full faith and credit and unlimited taxing powers to repay each member district's pro rata share of any certificates issued or the amount paid by the state under section 126C.55, subdivision 2, plus interest, if the revenues specified in paragraph (a) and any other revenues of the intermediate school district are insufficient to do so.

History: 1963 c 371 s 3; 1981 c 1 s 5; 1982 c 642 s 18; 1993 c 224 art 1 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 84,164; art 11 s 3; 2008 c 363 art 2 s 27,28



Section 126C.53 — ENABLING RESOLUTION; FORM OF CERTIFICATES OF INDEBTEDNESS.

The board of a school district or intermediate school district may authorize and effect such borrowing, and may issue such certificates of indebtedness upon passage of a resolution specifying the amount and purposes for which it deems such borrowing is necessary. The resolution must be adopted by a vote of at least two-thirds of its members. The board must fix the amount, date, maturity, form, denomination, and other details of the certificates of indebtedness, not inconsistent with this chapter. The board must fix the date and place for receipt of bids for the purchase of the certificates when bids are required and direct the clerk to give notice of the date and place for bidding.

History: 1963 c 371 s 4; 1978 c 764 s 73; 1998 c 397 art 7 s 85,164; 2008 c 363 art 2 s 29



Section 126C.54 — REPAYMENT; MATURITY DATE OF CERTIFICATES; INTEREST.

The proceeds of the current tax levies and future state aid receipts or other school funds which may become available must be applied to the extent necessary to repay such certificates and the full faith and credit of the district shall be pledged to payment of the certificates. Certificates issued in anticipation of receipt of aids shall mature not later than the anticipated date of receipt of the aids as estimated by the commissioner, but in no event later than three months after the close of the school year in which issued. Certificates issued in anticipation of receipt of taxes shall mature not later than the anticipated date of receipt in full of the taxes, but in no event later than three months after the close of the calendar year in which issued. The certificates must be sold at not less than par. The certificates must bear interest after maturity until paid at the rate they bore before maturity and any interest accruing before or after maturity must be paid from any available school funds.

History: 1963 c 371 s 5; 1969 c 874 s 1; 1998 c 397 art 7 s 86,164



Section 126C.55 — STATE PAYMENT OF DEBT OBLIGATION UPON POTENTIAL DEFAULT; REPAYMENT; STATE OBLIGATION NOT DEBT.

Subdivision 1. Definitions. For the purposes of this section, the term "debt obligation" means:

(1) a certificate of indebtedness issued under section 126C.52;

(2) a certificate of participation issued under section 126C.40, subdivision 6; or

(3) a general obligation bond.

Subd. 2. Notifications; payment; appropriation. (a) If a school district or intermediate school district believes that it may be unable to make a principal or interest payment on any outstanding debt obligation on the date that payment is due, it must notify the commissioner as soon as possible, but not less than 15 working days before the date that principal or interest payment is due. The notice must include the name of the school district or intermediate school district, an identification of the debt obligation issue in question, the date the payment is due, the amount of principal and interest due on the payment date, the amount of principal or interest that the school district or intermediate school district will be unable to repay on that date, the paying agent for the debt obligation, the wire transfer instructions to transfer funds to that paying agent, and an indication as to whether a payment is being requested by the school district or intermediate school district under this section. If a paying agent becomes aware of a potential default, it shall inform the commissioner of that fact. After receipt of a notice which requests a payment under this section, after consultation with the school district or intermediate school district and the paying agent, and after verification of the accuracy of the information provided, the commissioner shall notify the commissioner of management and budget of the potential default. The notice must include a final figure as to the amount due that the school district or intermediate school district will be unable to repay on the date due.

(b) Except as provided in subdivision 9, upon receipt of this notice from the commissioner, the commissioner of management and budget shall issue a warrant and authorize the commissioner of education to pay to the paying agent for the debt obligation the specified amount on or before the date due. The amounts needed for the purposes of this subdivision are annually appropriated to the department from the state general fund.

(c) The Departments of Education and Management and Budget must jointly develop detailed procedures for school districts and intermediate school districts to notify the state that they have obligated themselves to be bound by the provisions of this section, procedures for school districts or intermediate school districts and paying agents to notify the state of potential defaults and to request state payment under this section, and procedures for the state to expedite payments to prevent defaults. The procedures are not subject to chapter 14.

Subd. 3. School district bound; interest rate on state paid amount. If, at the request of a school district or intermediate school district, the state has paid part or all of the principal or interest due on a district's debt obligation on a specific date, the school district or intermediate school district is bound by all provisions of this section and the amount paid shall bear taxable interest from the date paid until the date of repayment at the invested cash rate as it is certified by the commissioner of management and budget. Interest shall only accrue on the amounts paid and outstanding less the reduction in aid under subdivision 4 and other payments received from the district.

Subd. 4. Pledge of district's full faith and credit. If, at the request of a school district or intermediate school district, the state has paid part or all of the principal or interest due on a district's debt obligation on a specific date, the pledge of the full faith and credit and unlimited taxing powers of the school district or the member districts of the intermediate district to repay the principal and interest due on those debt obligations shall also, without an election or the requirement of a further authorization, become a pledge of the full faith and credit and unlimited taxing powers of the school district or the member districts of the intermediate district to repay to the state the amount paid, with interest. Amounts paid by the state must be repaid in the order in which the state payments were made. Whenever the state pays under this section interest on bonds for which the issuer is entitled to federal interest subsidy payments, the state is subrogated to the issuer's rights to any federal interest subsidy payments relating to the interest paid by the state, unless and until the state has been reimbursed by the issuer in full.

Subd. 4a. Aid reduction for repayment. (a) Except as provided in this subdivision, the state must reduce the state aid payable to the school district or intermediate school district under this chapter and chapters 122A, 123A, 123B, 124D, 125A, 126C, and 273 by the amount paid by the state under this section on behalf of the district, plus the interest due on it, and the amount reduced must revert from the appropriate account to the state general fund. Payments from the school district endowment fund or any federal aid payments shall not be reduced.

(b) For an intermediate school district, the state aid payable to the intermediate school district must first be reduced, before any reduction is made to the state aids payable to the member districts. If the state aid payable to the intermediate school district is not sufficient to repay the state, state aid payable to member districts may be reduced proportionately based on the ratio of each member district's adjusted net tax capacity to the total adjusted net tax capacity of all member districts.

(c) If, after review of the financial situation of the school district or intermediate school district, the commissioner advises the commissioner of management and budget that a total reduction of aids would cause an undue hardship on or an undue disruption of the educational program of the district, the commissioner, with the approval of the commissioner of management and budget, may establish a different schedule for reduction of aids to repay the state. The amount of aids to be reduced is decreased by any amounts repaid to the state by the district from other revenue sources.

Subd. 5. [Repealed, 1Sp2003 c 9 art 12 s 21]

Subd. 6. Tax levy for repayment. (a) With the approval of the commissioner, a district may levy in the year the state makes a payment under this section an amount up to the amount necessary to provide funds for the repayment of the amount paid by the state plus interest through the date of estimated repayment by the district. The proceeds of this levy may be used only for this purpose unless they are in excess of the amount actually due, in which case the excess shall be used to repay other state payments made under this section or shall be deposited in the debt redemption fund of the school district. This levy shall be an increase in the levy limits of the district for purposes of section 275.065, subdivision 6. The amount of aids to be reduced to repay the state shall be decreased by the amount levied. This levy by the district is not eligible for debt service equalization under section 123B.53.

(b) If the state is not repaid in full for a payment made under this section by November 30 of the calendar year following the year in which the state makes the payment, the commissioner shall require the district to certify a property tax levy in an amount up to the amount necessary to provide funds for repayment of the amount paid by the state plus interest through the date of estimated repayment by the school district. To prevent undue hardship, the commissioner may allow the district to certify the levy over a five-year period. The proceeds of the levy may be used only for this purpose unless they are in excess of the amount actually due, in which case the excess shall be used to repay other state payments made under this section or shall be deposited in the debt redemption fund of the district. This levy shall be an increase in the levy limits of the school district for purposes of section 275.065, subdivision 6. If the commissioner orders the district to levy, the amount of aids reduced to repay the state shall be decreased by the amount levied. This levy by the district is not eligible for debt service equalization under section 123B.53 or any successor provision.

(c) For an intermediate district, a levy made by a member district under paragraph (a) or (b) to pay its pro rata share must be spread by the commissioner as a tax rate based on the total adjusted net tax capacity of the member school districts. The proceeds of the levy must be remitted by the member school district to the intermediate school district and must be used by the intermediate district only to repay the state amounts owed. Any amount in excess of the amount owed to the state must be repaid to the member school districts and the commissioner shall adjust each member district's property tax levy in the next year.

Subd. 7. Election as to mandatory application. A school district or intermediate school district may covenant and obligate itself, prior to the issuance of an issue of debt obligations, to notify the commissioner of a potential default and to use the provisions of this section to guarantee payment of the principal and interest on those debt obligations when due. If the district obligates itself to be bound by this section, it must covenant in the resolution that authorizes the issuance of the debt obligations to deposit with the paying agent three business days prior to the date on which a payment is due an amount sufficient to make that payment or to notify the commissioner under subdivision 1 that it will be unable to make all or a portion of that payment. A district that has obligated itself must include a provision in its agreement with the paying agent for that issue that requires the paying agent to inform the commissioner if it becomes aware of a potential default in the payment of principal or interest on that issue or if, on the day two business days prior to the date a payment is due on that issue, there are insufficient funds to make the payment on deposit with the paying agent. Funds invested in a refunding escrow account established under section 475.67 that are to become available to the paying agent on a principal or interest payment date are deemed to be on deposit with the paying agent three business days before the payment date. If a district either covenants to be bound by this section or accepts state payments under this section to prevent a default of a particular issue of debt obligations, the provisions of this section shall be binding as to that issue as long as any debt obligation of that issue remain outstanding. If the provisions of this section are or become binding for more than one issue of debt obligations and a district is unable to make payments on one or more of those issues, the district must continue to make payments on the remaining issues.

Subd. 8. Mandatory plan; technical assistance. If the state makes payments on behalf of a school district or intermediate school district under this section or the district defaults in the payment of principal or interest on an outstanding debt obligation, it must submit a plan to the commissioner for approval specifying the measures it intends to implement to resolve the issues which led to its inability to make the payment and to prevent further defaults. The department must provide technical assistance to the district in preparing its plan. If the commissioner determines that a district's plan is not adequate, the commissioner shall notify the district that the plan has been disapproved, the reasons for the disapproval, and that the state shall not make future payments under this section for debt obligations issued after the date specified in that notice until its plan is approved. The commissioner may also notify the district that until its plan is approved, other aids due the district will be withheld after a date specified in the notice.

Subd. 9. State bond rating. If the commissioner of management and budget determines that the credit rating of the state would be adversely affected thereby, the commissioner of management and budget shall not issue warrants under subdivision 2 for the payment of principal or interest on any debt obligations for which a district did not, prior to their issuance, obligate itself to be bound by the provisions of this section.

Subd. 10. Continuing disclosure agreements. The commissioner of management and budget may enter into written agreements or contracts relating to the continuing disclosure of information needed to facilitate the ability of school districts or intermediate school districts to issue debt obligations according to federal securities laws, rules, and regulations, including securities and exchange commission rules and regulations, section 240.15c2-12. Such agreements or contracts may be in any form the commissioner of management and budget deems reasonable and in the state's best interests.

History: 1993 c 224 art 1 s 6; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 87-94,164; art 11 s 3; 1998 c 398 art 4 s 2; 1999 c 241 art 4 s 13; 1999 c 248 s 1; 2003 c 112 art 2 s 50; 2003 c 130 s 12; 2008 c 363 art 2 s 30; 2009 c 88 art 6 s 3; 2009 c 101 art 2 s 109; 2010 c 382 s 31



Section 126C.56 — SALE OF CERTIFICATES; DISBURSEMENT OF PROCEEDS.

Subdivision 1. Public sale. The clerk of the board shall give notice of the proposed sale as required by chapter 475. At the time and place so fixed, such certificates may be sold by the board, or its officers if authorized by the board, to the bidder who will agree to purchase the same on terms deemed most favorable to the district. Such certificates shall be executed and delivered as required by chapter 475. The money so received shall be disbursed solely for the purposes for which such taxes are levied or aids are receivable. The purchaser of such certificates shall not be obligated to see to such application of the proceeds.

Subd. 2. Public sale exception. Public sale of tax and aid anticipation certificates of indebtedness according to subdivision 1 shall not be required (1) if the proposed borrowing is in an amount less than $400,000, and if the sum of all outstanding tax and aid anticipation certificates issued by the board within the preceding six months does not exceed $400,000 or, (2) if the certificates mature no later than 13 months after their date of issue. If no public sale is held, the certificates of indebtedness may be sold in accordance with the most favorable of two or more proposals solicited privately or the interest rates may be determined by direct negotiation.

History: 1963 c 371 s 6; 1974 c 406 s 15; 1978 c 764 s 74; 1Sp1985 c 12 art 7 s 20; 1987 c 344 s 1; 1998 c 397 art 7 s 164



Section 126C.60 — LOANS TO DISTRESSED DISTRICTS.

Financial aid to distressed districts is governed by the provisions of the Maximum Effort School Aid Law.

History: Ex1959 c 71 art 5 s 35; 1998 c 397 art 7 s 43,164



Section 126C.61 — CITATION, MAXIMUM EFFORT SCHOOL AID LAW.

Sections 126C.61 to 126C.72 may be cited as the "Maximum Effort School Aid Law."

History: Ex1959 c 27 s 1; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 164; art 11 s 3



Section 126C.62 — POLICY AND PURPOSE.

The rates of increase in school population in Minnesota and population shifts and economic changes in recent years, and anticipated in future years, have required and will require large expenditures for performing the duty of the state and its subdivisions to provide a general and uniform system of public schools. The state policy has been to require these school costs to be borne primarily by the local subdivisions. In most instances the local subdivisions have been, and will be, able to provide the required funds by local taxation as supplemented by the aids usually given to all districts from state income tax and other state aids. There are, however, exceptional cases due to local conditions not found in most other districts where, either temporarily or over a considerable period of years, the costs will exceed the maximum which the local taxpayers can be reasonably expected to bear. In some districts having bonds of several issues outstanding, debt service tax levy requirements are excessive for some years because of heavy bond principal payments accumulating in some of the years due to overlapping or short term issues. The policy and purpose of sections 126C.61 to 126C.72 is to utilize the credit of the state, to a limited degree, to relieve those school districts, but only those, where the maximum effort by the district is inadequate to provide the necessary money. It is also the purpose of sections 126C.61 to 126C.72 to promote efficient use of school buildings. To that end, a district that receives a maximum effort loan is encouraged to design and use its facility to integrate social services and library services.

History: Ex1959 c 27 s 2; 1993 c 224 art 5 s 12; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 44,164; art 11 s 3



Section 126C.63 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 126C.63 to 126C.72, the terms defined in this section shall have the meanings given them.

Subd. 2. District. "District" means any school district defined in the Education Code.

Subd. 3. Indebtedness; debt. "Indebtedness" or "debt" means the net debt of any district computed according to section 475.51, subdivision 4, excluding loans made under sections 126C.61 to 126C.72.

Subd. 4. Debt service fund. "Debt service fund" means the aggregate of all funds maintained by a district which are appropriated to payment of principal of and interest on its debts as required by chapter 475.

Subd. 5. Levy. "Levy" means a district's net debt service levy after the reduction of debt service equalization aid under section 123B.53, subdivision 6. For taxes payable in 2003 and later, each district's maximum effort debt service levy for purposes of subdivision 8, must be reduced by an equal number of percentage points if the commissioner of management and budget determines that the levy reduction will not result in a payment from the general fund in the state treasury according to section 16A.641, as would be required under section 126C.72, subdivision 3. A district's levy that is adjusted under this section must not be reduced below 25 percent of the district's adjusted net tax capacity.

Subd. 6. Debt service levy. "Debt service levy" means the levy for all debt service fund purposes in accordance with chapter 475.

Subd. 7. Required debt service levy. "Required debt service levy" means the total dollar amount needed to be included in the taxes levied by the district in any year for payment of interest and principal falling due on its debts prior to collection of the next ensuing year's debt service levy excluding levies for bonds issued after the later of (1) November 30, 2016, or (2) three years after the date of the district's receipt of a capital loan from the state, and excluding the debt service levy for obligations under sections 123B.595, 123B.61, and 123B.62.

Subd. 8. Maximum effort debt service levy. (a) "Maximum effort debt service levy" means the lesser of:

(1) a levy in whichever of the following amounts is applicable:

(i) in any district receiving a debt service loan for a debt service levy payable in 2002 and thereafter, or granted a capital loan after January 1, 2002, a levy in total dollar amount computed at a rate of 33.59 percent of adjusted net tax capacity for taxes payable in 2002 and thereafter;

(ii) in any district receiving a debt service loan for a debt service levy payable in 2001 or earlier, or granted a capital loan before January 2, 2002, a levy in a total dollar amount computed at a rate of 29.39 percent of adjusted net tax capacity for taxes payable in 2002 and thereafter; or

(2) a levy in any district for which a capital loan was approved prior to August 1, 1981, a levy in a total dollar amount equal to the sum of the amount of the required debt service levy and an amount which when levied annually will in the opinion of the commissioner be sufficient to retire the remaining interest and principal on any outstanding loans from the state within 30 years of the original date when the capital loan was granted.

(b) The board in any district affected by the provisions of paragraph (a), clause (2), may elect instead to determine the amount of its levy according to the provisions of paragraph (a), clause (1). If a district's capital loan is not paid within 30 years because it elects to determine the amount of its levy according to the provisions of paragraph (a), clause (2), the liability of the district for the amount of the difference between the amount it levied under paragraph (a), clause (2), and the amount it would have levied under paragraph (a), clause (1), and for interest on the amount of that difference, must not be satisfied and discharged pursuant to Minnesota Statutes 1988, or an earlier edition of Minnesota Statutes if applicable, section 124.43, subdivision 4.

Subd. 9. Adjusted net tax capacity. "Adjusted net tax capacity" means, as of any date, the net tax capacity of all taxable property most recently determined by the commissioner of revenue in accordance with the provisions of sections 127A.48 and 273.1325. "Market value" means the value of all taxable property in the district on which its net debt limit is based as provided in section 475.53, subdivision 4.

Subd. 10. Fund. "Fund" means the "maximum effort school loan fund."

Subd. 11. School loan bonds. "School loan bonds" means bonds issued by the state under section 126C.72 to support the fund and to refund bonds or certificates of indebtedness previously issued for that purpose.

Subd. 12. Net proceeds. "Net proceeds" of bonds means the amounts received upon their sale less expenses incident to their issuance, sale, and delivery and the amount required to pay and redeem any bonds or certificates of indebtedness refunded thereby.

Subd. 13. Year. "Year" means the school year ending on and including June 30 in each calendar year.

History: Ex1959 c 27 s 3; 1961 c 562 s 4,5; 1963 c 601 s 1; 1965 c 875 s 1,2; 1967 c 583 s 1; 1969 c 6 s 21; 1969 c 1056 s 1,2; 1973 c 773 s 1; 1975 c 432 s 51-54; 1977 c 447 art 6 s 5; 1978 c 706 s 33; 1978 c 764 s 63; 1980 c 545 s 1; 1981 c 358 art 1 s 48; art 9 s 1; 1982 c 548 art 6 s 17; 1987 c 268 art 7 s 11; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 2,20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 11 s 2; 1993 c 224 art 5 s 13; 1994 c 465 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 45-47,164; art 11 s 3; 1999 c 241 art 4 s 14,15; 1Sp2001 c 5 art 2 s 20; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 16; 1Sp2003 c 9 art 4 s 18,19; 1Sp2005 c 5 art 4 s 16,17; 2009 c 101 art 2 s 109; 2012 c 292 art 1 s 11; 2013 c 143 art 14 s 110; 2016 c 189 art 30 s 21



Section 126C.64 — NET DEBT; DETERMINATION.

In computing "net debt" and in determining whether a district is eligible for a state loan, state loans to the district shall not be considered, notwithstanding the provisions of any other general or special law.

History: 1967 c 583 s 7; 1998 c 397 art 7 s 48,164



Section 126C.65 — FUND ESTABLISHED; DIVISION INTO ACCOUNTS.

Subdivision 1. Maximum effort school loan fund. A "maximum effort school loan fund" for administration of moneys to be received and disbursed as authorized and required by sections 126C.61 to 126C.72 must be maintained in the state treasury. The fund must be divided into three accounts for the purposes specified in subdivisions 2, 3, 4, and 5.

Subd. 2. Debt service loan account. A debt service loan account must be maintained out of which loans under section 126C.68 must be made. All money appropriated to the fund by section 126C.66 shall be paid into this account initially.

Subd. 3. Capital loan account. A capital loan account must be maintained out of which loans under section 126C.69 must be made. On November 1 all moneys in the debt service loan account in excess of those for debt service loans then agreed to be made must be transferred to the capital loan account. On July 1, all moneys in the capital loan account in excess of those required for capital loans theretofore agreed to be made must be transferred to the debt service loan account.

Subd. 4. Loan repayment account. A loan repayment account must be maintained. All principal and interest paid by districts on debt service loans and capital loans made under section 126C.68 or 126C.69 must be paid into the account. The state's cost of administering the Maximum Effort School Aid Law must be paid out of this account, to an amount not exceeding $10,000 in any year. As soon as possible in each year after the committee has determined the ratio existing between the correct market value of all taxable property in each school district in the state and the "market value in money" of such property as recorded in accordance with section 270C.91, the commissioner of revenue shall prepare a list of all such ratios. The clerical costs of preparing the list must be paid as a cost of administration of the Maximum Effort School Aid Law. The Documents Division of the Department of Administration may publish and sell copies of the list. The sums required to pay the principal of and interest on all school loan bonds as provided in section 126C.72 must be transferred out of the loan repayment account to the state bond fund.

Subd. 5. Excess money in loan repayment account. The commissioner shall transfer from the loan repayment account to the credit of the debt service loan account on November 1 of each year all money deposited to the credit of the loan repayment account that is not required for the payment of principal and interest and costs as prescribed in subdivision 4 but that is needed for debt service loans in the fiscal year beginning July 1, and those moneys are annually appropriated to that account for the purposes prescribed by the Maximum Effort School Aid Law. Money deposited to the credit of the loan repayment account and not required for the transfers or for the payment of principal and interest due on school loan bonds may be invested and reinvested in securities which are general obligations of the United States or the state of Minnesota. When all school loan bonds have been fully paid with interest accrued thereon, the balance remaining in the account must be transferred to the state bond fund.

History: Ex1959 c 27 s 4; 1961 c 752 s 1,2; 1963 c 601 s 2; 1965 c 875 s 3; 1973 c 582 s 3; 1975 c 339 s 8; 1981 c 358 art 9 s 2; 1990 c 562 art 11 s 3,4; 1991 c 45 s 1,2; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 49,164; art 11 s 3; 2005 c 151 art 2 s 17



Section 126C.66 — APPROPRIATION.

Subdivision 1. Appropriation. In addition to all sums which have been or may hereafter be appropriated by any law, the net proceeds of sale of any state school loan bonds authorized to be issued under section 126C.72, and all income received from the investment of said net proceeds is hereby appropriated to the school loan bond account in the state bond fund.

Subd. 2. Remaining money. Any amounts remaining in the fund on July 1, including any unused portion of the appropriation made in subdivision 1, must be available for use by the commissioner in making further debt service loans and capital loans.

Subd. 3. Principal interest payments. All payments of principal and interest on debt service notes or capital loan contracts, as received by the commissioner, are appropriated to the loan repayment account.

History: Ex1959 c 27 s 5; 1963 c 601 s 3; 1967 c 583 s 2; 1981 c 358 art 9 s 3; 1991 c 45 s 3; 1998 c 397 art 7 s 50,164; art 11 s 3



Section 126C.67 — SCHOOL LOANS.

Subdivision 1. Consideration by commissioner. The commissioner shall receive and consider applications for and grant or deny loans under sections 126C.61 to 126C.72.

Subd. 2. Application forms; rules. The commissioner, with the assistance of the attorney general or a designated assistant, shall prepare forms of applications for debt service loans and capital loans and instruments evidencing the loans. The commissioner must promulgate rules to facilitate the commissioner's operations in compliance with sections 126C.61 to 126C.72. The rules are subject to chapter 14.

Subd. 3. Clerk. The commissioner may employ a clerk to administer the Maximum Effort School Aid Law. The commissioner may fix the clerk's compensation, which must be paid out of the loan repayment account of the fund.

History: Ex1959 c 27 s 6; 1961 c 562 s 6; 1969 c 6 s 22; 1973 c 582 s 3; 1975 c 61 s 9; 1975 c 162 s 30; 1976 c 2 s 60; 1978 c 706 s 34; 1981 c 358 art 9 s 4; 1982 c 424 s 130; 1982 c 560 s 44; 1986 c 444; 1994 c 465 art 2 s 1; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 16; 1998 c 397 art 7 s 51,52,164; art 11 s 3; 1998 c 398 art 5 s 55



Section 126C.68 — DEBT SERVICE LOANS.

Subdivision 1. Qualification; application; award; interest. Any district in which the required levy for debt service in any year will exceed its maximum effort debt service levy by ten percent or by $5,000, whichever is less, is qualified for a debt service loan hereunder in an amount not exceeding the amount applied for, and not exceeding one percent of the net debt of the district, and not exceeding the difference between the required and the maximum effort debt service levy in that year. Applications must be filed with the commissioner in each calendar year up to and including July 1. The commissioner shall determine whether the applicant is entitled to a loan and the amount thereof, and on or before October 1 shall certify to each applicant district the amount granted and its due date. The commissioner shall notify the county auditor of each county in which the district is located that the amount certified is available and appropriated for payment of principal and interest on its outstanding bonds. The auditors shall reduce by that amount the taxes otherwise leviable as the district's debt service levy on the tax rolls for that year. Each debt service loan shall bear interest from its date at a rate equal to the average annual rate payable on Minnesota state school loan bonds most recently issued prior to the disbursement of the loan to the district, but in no event less than 3-1/2 percent per annum on the principal amount from time to time remaining unpaid. Interest is payable on December 15 of the year following that in which the loan is received and annually thereafter.

Subd. 2. Note. Each debt service loan must be evidenced by a note executed on behalf of the district by the signatures of its chair or vice-chair and the school district clerk. The note must be dated November 1 of the year in which executed, and must state its principal amount, interest rate, and that it is payable at the commissioner's office. The note must have printed thereon, or the commissioner shall attach thereto, a grill for entry of the date and amount of each payment and allocations of each payment to accrued interest or principal. The note must also include a certificate to be executed by the county auditor of each county in which any portion of the district is situated, prior to the delivery of the note, stating that the county auditor has entered the debt service loan evidenced thereby in the auditor's bond register. The notes must be delivered to the commissioner not later than November 15 of the year in which executed. The commissioner shall cause a record to be made and preserved showing the obligor district and the date and principal amount of each note.

Subd. 3. Warrant. The commissioner shall issue to each district whose note has been so received a warrant on the debt service loan account of the maximum effort school loan fund, payable on presentation to the commissioner of management and budget out of any money in such account. The warrant shall be issued by the commissioner in sufficient time to coincide with the next date on which the district is obligated to make principal or interest payments on its bonded debt in the ensuing year. Interest must accrue from the date such warrant is issued. The proceeds thereof must be used by the district to pay principal or interest on its bonded debt falling due in the ensuing year.

Subd. 4. Levy. Each district receiving a debt service loan shall levy for debt service in that year and each year thereafter, until all its debts to the fund are paid, (a) the amount of its maximum effort debt service levy, or (b) the amount of its required debt service levy less the amount of any debt service loan in that year, whichever is greater. The district shall remit payments to the commissioner according to section 126C.71. By September 30, the commissioner shall notify the county auditor of each county containing taxable property situated within the school district of the amount of the maximum effort debt service levy of the district for that year, and said county auditor or auditors shall extend upon the tax rolls an ad valorem tax upon all taxable property within the district in the aggregate amount so certified.

History: Ex1959 c 27 s 7; 1961 c 752 s 3,4; 1965 c 875 s 4,5; 1969 c 1056 s 3,4; 1973 c 492 s 14; 1975 c 432 s 55-57; 1981 c 358 art 9 s 5,6; 1986 c 444; 1989 c 271 s 29; 1Sp1989 c 1 art 9 s 2,3; 1Sp1997 c 4 art 4 s 12; 1998 c 397 art 7 s 53,164; art 11 s 3; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 126C.69 — CAPITAL LOANS.

Subdivision 1. Capital loan requests and uses. Capital loans are available only to qualifying districts. Capital loans must not be used for the construction of swimming pools, ice arenas, athletic facilities, auditoriums, bus garages, or heating system improvements. Proceeds of the loans may be used only for sites for education facilities and for acquiring, bettering, furnishing, or equipping education facilities. Contracts must be entered into within 18 months after the date on which each loan is granted. For purposes of this section, "education facilities" includes space for Head Start programs and social service programs.

Subd. 2. Capital loans eligibility. Beginning July 1, 1999, a district is not eligible for a capital loan unless the district's estimated net debt tax rate as computed by the commissioner after debt service equalization aid would be more than 41.98 percent of adjusted net tax capacity. The estimate must assume a 20-year maturity schedule for new debt.

Subd. 3. District request for review and comment. A district or a joint powers district that intends to apply for a capital loan must submit a proposal to the commissioner for review and comment according to section 123B.71 by July 1 of an odd-numbered year. The commissioner shall prepare a review and comment on the proposed facility, regardless of the amount of the capital expenditure required to construct the facility. In addition to the information provided under section 123B.71, subdivision 9, the commissioner shall require that predesign packages comparable to those required under section 16B.335 be prepared by the applicant school district. The predesign packages must be sufficient to define the scope, cost, and schedule of the project and must demonstrate that the project has been analyzed according to appropriate space needs standards and also consider the following criteria in determining whether to make a positive review and comment.

(a) To grant a positive review and comment the commissioner shall determine that all of the following conditions are met:

(1) the facilities are needed for pupils for whom no adequate facilities exist or will exist;

(2) there is evidence to indicate that the facilities will have a useful public purpose for at least the term of the bonds;

(3) no form of cooperation with another district would provide the necessary facilities;

(4) the facilities are comparable in size and quality to facilities recently constructed in other districts that have similar enrollments;

(5) the facilities are comparable in size and quality to facilities recently constructed in other districts that are financed without a capital loan;

(6) the district is projected to have adequate funds in its general operating budget to support a quality education for its students for at least the next five years;

(7) the current facility poses a threat to the life, health, and safety of pupils, and cannot reasonably be brought into compliance with fire, health, or life safety codes;

(8) the district has made a good faith effort, as evidenced by its maintenance expenditures, to adequately maintain the existing facility during the previous ten years and to comply with fire, health, and life safety codes and state and federal requirements for accessibility for people with disabilities;

(9) the district has made a good faith effort to encourage integration of social service programs within the new facility;

(10) evaluations by boards of adjacent districts have been received; and

(11) the proposal includes a comprehensive technology plan that assures information access for the students, parents, and community.

(b) The commissioner may grant a negative review and comment if:

(1) the state demographer has examined the population of the communities to be served by the facility and determined that the communities have not grown during the previous five years;

(2) the state demographer determines that the economic and population bases of the communities to be served by the facility are not likely to grow or to remain at a level sufficient, during the next ten years, to ensure use of the entire facility;

(3) the need for facilities could be met within the district or adjacent districts at a comparable cost by leasing, repairing, remodeling, or sharing existing facilities or by using temporary facilities;

(4) the district plans do not include cooperation and collaboration with health and human services agencies and other political subdivisions; or

(5) if the application is for new construction, an existing facility that would meet the district's needs could be purchased at a comparable cost from any other source within the area.

Subd. 4. Multiple district proposals; review and comment. In addition to the requirements of subdivision 3, the commissioner may use additional requirements to determine a positive review and comment on projects that are designed to serve more than one district. These requirements may include:

(1) reducing or increasing the number of districts that plan to use the facility;

(2) location of the facility; and

(3) formation of a joint powers agreement among the participating districts.

Subd. 5. Adjacent district comments. The district must present the proposed project to the board of each adjacent district at a public meeting of that district. The board of an adjacent district must make a written evaluation of how the project will affect the future education and building needs of the adjacent district. The board must submit the evaluation to the applying district within 30 days of the meeting.

Subd. 6. District application for capital loan. The school board of a district desiring a capital loan shall adopt a resolution stating the amount proposed to be borrowed, the purpose for which the debt is to be incurred, and an estimate of the dates when the facilities for which the loan is requested will be contracted for and completed. Applications for loans must be accompanied by a copy of the adopted board resolution and copies of the adjacent district evaluations. The commissioner shall retain the evaluation as part of a permanent record of the district submitting the evaluation.

Applications must be in the form and accompanied by the additional data required by the commissioner. Applications must be received by the commissioner by September 1 of an odd-numbered year. A district must resubmit an application each odd-numbered year. Capital loan applications that do not receive voter approval or are not approved in law cancel July 1 of the year following application. When an application is received, the commissioner shall obtain from the commissioner of revenue the information in the Revenue Department's official records that is required to be used in computing the debt limit of the district under section 475.53, subdivision 4.

Subd. 7. Commissioner review; district proposals. By November 1 of each odd-numbered year, the commissioner must review all applications for capital loans that have received a positive review and comment. When reviewing applications, the commissioner must consider whether the criteria in subdivision 3 have been met. The commissioner may not approve an application if all of the required deadlines have not been met. The commissioner may either approve or reject an application for a capital loan.

Subd. 8. Commissioner recommendations. The commissioner shall examine and consider applications for capital loans that have been approved and promptly notify any district rejected of the decision.

The commissioner shall report each capital loan that has been approved by the commissioner and that has received voter approval to the education committees of the legislature by January 1 of each even-numbered year. The commissioner must not report a capital loan that has not received voter approval. The commissioner shall also report on the money remaining in the capital loan account and, if necessary, request that another bond issue be authorized.

Subd. 9. Loan amount limits. (a) A loan must not be recommended for approval for a district exceeding an amount computed as follows:

(1) the amount requested by the district under subdivision 6;

(2) plus the aggregate principal amount of general obligation bonds of the district outstanding on June 30 of the year following the year the application was received, not exceeding the limitation on net debt of the district in section 475.53, subdivision 4, or 637 percent of its adjusted net tax capacity as most recently determined, whichever is less;

(3) less the maximum net debt permissible for the district on December 1 of the year the application is received, under the limitation in section 475.53, subdivision 4, or 637 percent of its adjusted net tax capacity as most recently determined, whichever is less;

(4) less any amount by which the amount voted exceeds the total cost of the facilities for which the loan is granted.

(b) The loan may be approved in an amount computed as provided in paragraph (a), clauses (1) to (3), subject to later reduction according to paragraph (a), clause (4).

Subd. 10. Legislative action. Each capital loan must be approved in a law.

If the aggregate amount of the capital loans exceeds the amount that is or can be made available, the commissioner shall allot the available amount among any number of qualified applicant districts, according to the commissioner's judgment and discretion, based upon the districts' respective needs.

Subd. 11. District referendum. After receipt of the review and comment on the project and before January 1 of the even-numbered year, the question authorizing the borrowing of money for the facilities must be submitted by the school board to the voters of the district at a regular or special election. The question submitted must state the total amount to be borrowed from all sources. Approval of a majority of those voting on the question is sufficient to authorize the issuance of the obligations on public sale in accordance with chapter 475. The face of the ballot must include the following statement: "APPROVAL OF THIS QUESTION DOES NOT GUARANTEE THAT THE SCHOOL DISTRICT WILL RECEIVE A CAPITAL LOAN FROM THE STATE. THE LOAN MUST BE APPROVED BY THE STATE LEGISLATURE AND IS DEPENDENT ON AVAILABLE FUNDING." The district must mail to the commissioner a certificate by the clerk showing the vote at the election.

Subd. 12. Contract. (a) Each capital loan must be evidenced by a contract between the district and the state acting through the commissioner. The contract must obligate the state to reimburse the district, from the maximum effort school loan fund, for eligible capital expenses for construction of the facility for which the loan is granted, an amount computed as provided in subdivision 9. The commissioner must receive from the district a certified resolution of the board estimating the costs of construction and reciting that contracts for construction of the facilities for which the loan is granted have been awarded, that bonds of the district have been issued and sold in the amount necessary to pay all estimated costs of construction in excess of the amount of the loan, and that all work, when completed, meets or exceeds standards established in the State Building Code. The contract must obligate the district to repay the loan out of the excesses of its maximum effort debt service levy over its required debt service levy, including interest at a rate equal to the weighted average annual rate payable on Minnesota state school loan bonds issued or reissued for the project.

(b) The district must each year, as long as it is indebted to the state, levy for debt service (i) the amount of its maximum effort debt service levy or (ii) the amount of its required debt service levy, whichever is greater, except as the required debt service levy may be reduced by a loan under section 126C.68. The district shall remit payments to the commissioner according to section 126C.71.

(c) The commissioner shall supervise the collection of outstanding accounts due the fund and may, by notice to the proper county auditor, require the maximum levy to be made as required in this subdivision. Interest on capital loans must be paid on December 15 of the year after the year the loan is granted and annually in later years. By September 30, the commissioner shall notify the county auditor of each county containing taxable property situated within the district of the amount of the maximum effort debt service levy of the district for that year. The county auditor or auditors shall extend upon the tax rolls an ad valorem tax upon all taxable property within the district in the aggregate amount so certified.

Subd. 13. Loan forgiveness. If any capital loan is not paid within 50 years after it is granted from maximum effort debt service levies in excess of required debt service levies, the liability of the district on the loan is satisfied and discharged and interest on the loan ceases.

Subd. 14. Participation by county auditor; record of contract; payment of loan. The district must file a copy of the capital loan contract with the county auditor of each county in which any part of the district is situated. The county auditor shall enter the capital loan, evidenced by the contract, in the auditor's bond register. The commissioner shall keep a record of each capital loan and contract showing the name and address of the district, the date of the contract, and the amount of the loan initially approved. On receipt of the resolution required in subdivision 12, the commissioner shall issue warrants, which may be dispersed in accordance with the schedule in the contract, on the capital loan account for the amount that may be disbursed under subdivision 1. Interest on each disbursement of the capital loan amount accrues from the date on which the commissioner of management and budget issues the warrant.

Subd. 15. Bond sale limitations. (a) A district having an outstanding state loan must not issue and sell any bonds on the public market, except to refund state loans, unless it agrees to make the maximum effort debt service levy in each later year at the higher rate provided in section 126C.63, subdivision 8, and unless it schedules the maturities of the bonds according to section 475.54, subdivision 2. A district that refunds bonds at a lower interest rate may continue to make the maximum effort debt service levy in each later year at the current rate provided in section 126C.63, subdivision 8, if the district can demonstrate to the commissioner's satisfaction that the district's repayments of the state loan will not be reduced below the previous year's level. The district must report each sale to the commissioner.

(b) For a capital loan issued prior to July 1, 2001, after the district's capital loan has been outstanding for 30 years, the district must not issue bonds on the public market except to refund the loan.

(c) For a capital loan issued on or after July 1, 2001, after the district's capital loan has been outstanding for 20 years, the district must not issue bonds on the public market except to refund the loan.

History: 1990 c 562 art 11 s 5; 1992 c 499 art 5 s 6; 1993 c 224 art 5 s 14-17; 1Sp1995 c 2 art 1 s 27-31; 1Sp1995 c 3 art 1 s 16; art 16 s 13; 1Sp1997 c 4 art 4 s 13,14; 1998 c 397 art 7 s 54-62,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 4 s 16,17; 2000 c 489 art 5 s 12; 1Sp2001 c 5 art 2 s 21-25; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 17,18; 2003 c 112 art 2 s 50; 1Sp2003 c 9 art 4 s 20,21, 2005 c 56 s 1; 2009 c 101 art 2 s 109; 2012 c 292 art 1 s 12,13



Section 126C.70 — PREPAYMENTS.

A district may at any time pay the entire principal or part thereof and interest then due on a note or contract held by the state, out of any moneys not needed for school purposes. The district may issue and sell its refunding bonds in accordance with chapter 475, for such purpose, by actions of its school board and without the necessity of a vote by its electors, if such refunding bonds plus its net debt does not exceed the debt limit prescribed by chapter 475. Any such refunding bonds may bear interest at a rate or rates higher or lower than the rate payable on the loan or loans refunded thereby.

History: Ex1959 c 27 s 9; 1961 c 752 s 7; 1998 c 397 art 7 s 63,164



Section 126C.71 — PAYMENT AND APPLICATIONS OF PAYMENT.

Subdivision 1. Payment. (a) On November 20 of each year, each district having an outstanding capital loan or debt service loan shall compute the excess amount in the debt redemption fund. The commissioner shall prescribe the form and calculation to be used in computing the excess amount. A completed copy of this form shall be sent to the commissioner before December 1 of each year. The commissioner may recompute the excess amount and shall promptly notify the district of the recomputed amount.

(b) On December 15 of each year, the district shall remit to the commissioner an amount equal to the greater of:

(i) the excess amount in the debt redemption fund; or

(ii) the amount by which the maximum effort debt service levy exceeds the required debt service levy for that calendar year.

Any late payments shall be assessed an interest charge using the interest rates specified for the debt service notes and capital loan contracts.

(c) If a payment required under the Maximum Effort School Aid Law is not made within 30 days, the commissioner may reduce any subsequent payments due the district under this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, and 127A by the amount due, after providing written notice to the district.

Subd. 2. Application of payments. The commissioner shall apply payments received under the Maximum Effort School Aid Law and aids withheld according to subdivision 1, paragraph (b), as follows: First, to payment of interest accrued on its notes, if any; second, to interest on its contracts, if any; third, toward principal of its notes, if any; and last, toward principal of its contracts, if any. While more than one note or more than one contract is held, priority of payment of interest must be given to the one of earliest date, and after interest accrued on all notes is paid, similar priority shall be given in the application of any remaining amount to the payment of principal. In any year when the receipts from a district are not sufficient to pay the interest accrued on any of its notes or contracts, the deficiency must be added to the principal, and the commissioner shall notify the district and each county auditor concerned of the new amount of principal of the note or contract.

History: Ex1959 c 27 s 10; 1975 c 432 s 62; 1Sp1997 c 4 art 4 s 15; 1998 c 397 art 7 s 64,164; art 11 s 3



Section 126C.72 — ISSUANCE AND SALE OF BONDS.

Subdivision 1. Certification. On or before October 1 in each year, the commissioner shall certify to the commissioner of management and budget the amount anticipated to be needed for debt service loans and capital loans to be made under the Maximum Effort School Aid Law prior to October 1 in the following year. Each such certification of the commissioner shall also state an estimate of the dates and amounts the certified amount will be needed in the maximum effort school loan fund and an estimate as to the years and amounts in which payments on debt service loans and capital loans will be received.

Subd. 2. Issuance and sale of bonds; commissioner of management and budget. Upon receipt of each such certification, subject to authorization as provided in subdivision 4, the commissioner of management and budget shall from time to time as needed issue and sell state of Minnesota school loan bonds in the aggregate principal amount stated in the commissioner's certificate, for the prompt and full payment of which, with the interest thereon, the full faith, credit, and taxing powers of the state are hereby irrevocably pledged. The commissioner of management and budget shall credit the net proceeds of the sale of the bonds to the purposes for which they are appropriated by section 126C.66, subdivision 1. The bonds shall be issued and sold at such price, in such manner, in such number of series, at such times, and in such form and denominations, shall bear such dates of issue and of maturity, either without option of prior redemption or subject to prepayment upon such notice and at such times and prices, shall bear interest at such rate or rates and payable at such intervals, shall be payable at such bank or banks within or without the state, with such provisions for registration, conversion, and exchange, and for the issuance of notes in anticipation of the sale and delivery of definitive bonds, and in accordance with such further provisions as the commissioner of management and budget shall determine subject to the limitations stated in this subdivision (but not subject to chapter 14, including section 14.386). The maturity date must not be more than 20 years after the date of issue of any bond and the principal amounts. The due dates must conform as near as may be with the commissioner's estimates of dates and amounts of payments to be received on debt service and capital loans. The bonds and any interest coupons attached to them must be executed by the commissioner of management and budget under official seal. The signature of the commissioner and the seal may be printed, lithographed, stamped, engraved, or otherwise reproduced thereon. Each bond must be authenticated by the manual signature on its face of the commissioner or a person authorized to sign on behalf of a bank or trust company designated by the commissioner to act as registrar or other authenticating agent. The commissioner of management and budget is authorized and directed to ascertain and certify to purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota in accordance with their terms.

Subd. 3. School loan bond account. The commissioner of management and budget shall maintain a separate school loan bond account in the state bond fund, showing all money transferred to that fund for the payment of school loan bonds and all income received from the investment of such money. On December 1, the commissioner of management and budget shall transfer to the bond account as much of the money then on hand in the loan repayment account in the maximum effort school loan fund as will be sufficient, with the balance then on hand in said bond account, to pay all principal and interest due and to become due within the next ensuing year and July 1 in the second ensuing year on school loan bonds issued and sold pursuant to this section. If money is not available for the transfer in the full amount required, and if any principal or interest on school loan bonds should become due at any time when there is not on hand a sufficient amount from any of the sources herein appropriated for the payment thereof, the moneys must be paid out of the general fund in the state treasury according to section 16A.641, and the amount necessary therefor is hereby appropriated.

Subd. 4. Authority for issuance of bonds. Bonds shall be issued pursuant to this section only when authorized by a law specifying the purpose thereof and the maximum amount of the proceeds authorized to be expended for that purpose. Any act authorizing the issuance of bonds in the manner provided in this section shall, together with this section, constitute complete authority for the issue, and the bonds shall not be subject to the restrictions or limitations contained in any other law. Bonds issued pursuant hereto may be sold at public or private sale and shall be deemed "authorized securities" within the provisions of section 50.14 and acts amendatory thereof or supplemental thereto.

History: Ex1959 c 27 s 12; 1963 c 601 s 4; 1965 c 875 s 13; 1969 c 399 s 49; 1973 c 492 s 14; 1980 c 509 s 34; 1980 c 607 art 14 s 29; 1982 c 424 s 130; 1983 c 301 s 135; 1Sp1985 c 14 art 4 s 22; 1986 c 444; 1991 c 45 s 4; 1994 c 647 art 5 s 4; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 17; 1998 c 397 art 7 s 65,164; art 11 s 3; 2003 c 112 art 2 s 19; 2009 c 101 art 2 s 109






Chapter 127 — PROCEEDINGS, PROHIBITIONS, POLICIES



Chapter 127A — STATE ADMINISTRATION OF EDUCATION

Section 127A.01 — DEFINITIONS.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meanings.

History: Ex1959 c 71 art 2 s 1; 1998 c 397 art 4 s 51; art 11 s 3



Section 127A.05 — COMMISSIONER OF EDUCATION.

Subdivision 1. Appointment and duties. The department shall be under the administrative control of the commissioner of education which office is established. The governor shall appoint the commissioner under the provisions of section 15.06.

The commissioner shall be a person who possesses educational attainment and breadth of experience in the administration of public education and of the finances pertaining thereto commensurate with the spirit and intent of this code. Notwithstanding any other law to the contrary, the commissioner may appoint two deputy commissioners who shall serve in the unclassified service. The commissioner shall also appoint other employees as may be necessary for the organization of the department. The commissioner shall perform such duties as the law and rules may provide and be held responsible for the efficient administration and discipline of the department. The commissioner is charged with the execution of powers and duties to promote public education in the state and to safeguard the finances pertaining thereto.

Subd. 2. Review of state laws and rules. The commissioner shall review all education-related mandates in state law or rule once every four years to determine which mandates fail to adequately promote public education in the state. The commissioner shall report the findings of the review to the education committees of the legislature by February 1 in the year following the completion of the review.

Subd. 3. General supervision over public schools and educational agencies. The commissioner of education shall adopt goals for and exercise general supervision over public schools and public educational agencies in the state, classify and standardize public elementary and secondary schools, and prepare for them outlines and suggested courses of study. The commissioner shall develop a plan to attain the adopted goals. The commissioner may recognize educational accrediting agencies for the sole purposes of sections 120A.22, 120A.24, and 120A.26.

Subd. 4. Administrative rules. The commissioner may adopt new rules or amend any existing rules only under specific authority and consistent with the requirements of chapter 14. The commissioner may repeal any existing rules adopted by the commissioner. The commissioner may grant a variance to rules adopted by the commissioner upon application by a school district for purposes of implementing experimental programs in learning or school management. This subdivision shall not prohibit the commissioner from making technical changes or corrections to rules adopted by the commissioner.

Subd. 5. Evening schools. The commissioner shall exercise general supervision over the public evening schools, adult education programs, and summer programs.

Subd. 6. Survey of districts. The commissioner of education shall survey the state's school districts and teacher preparation programs and report to the education committees of the legislature by February 1 of each odd-numbered year on the status of teacher early retirement patterns, the access to effective and more diverse teachers who reflect the students under section 120B.35, subdivision 3, paragraph (b), clause (2), enrolled in a district or school, the teacher shortage, and the substitute teacher shortage, including patterns and shortages in subject areas and the economic development regions of the state. The report must also include: aggregate data on teachers' self-reported race and ethnicity; data on how districts are making progress in hiring teachers and substitutes in the areas of shortage; and a five-year projection of teacher demand for each district, taking into account the students under section 120B.35, subdivision 3, paragraph (b), clause (2), expected to enroll in the district during that five-year period.

History: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; art 11 s 3; 1998 c 398 art 6 s 4-12; 1999 c 241 art 9 s 30,31; 2000 c 489 art 6 s 26; art 10 s 15; 2003 c 130 s 10-12; 1Sp2003 c 9 art 12 s 15; 1Sp2015 c 3 art 7 s 4; 2016 c 189 art 24 s 20



Section 127A.051 — SCHOOL SAFETY TECHNICAL ASSISTANCE COUNCIL.

Subdivision 1. Establishment and membership; terms. (a) A 23-member multiagency leadership council is established to improve school climate and school safety so that all Minnesota students in prekindergarten through grade 12 schools and higher education institutions have a safe and supportive learning environment in order to maximize each student's learning potential.

(b) The council shall consist of:

(1) the commissioners or their designees from the Departments of Education, Health, Human Rights, Human Services, Public Safety, and Corrections, and the Office of Higher Education;

(2) one representative each from the Minnesota Association of School Administrators, Minnesota School Boards Association, Elementary School Principals Association, Association of Secondary School Principals, and Education Minnesota as selected by each organization;

(3) two representatives each of student support personnel, parents, and students as selected by the commissioner of education;

(4) two representatives of local law enforcement as selected by the commissioner of public safety;

(5) two representatives of the judicial branch as selected by the chief justice of the Supreme Court; and

(6) one charter school representative selected by the Minnesota Association of Charter Schools.

(c) A member serves at the pleasure of their appointing authority and continues to serve until their successor is appointed.

Subd. 2. Duties. The council must provide leadership for the following activities:

(1) establishment of norms and standards for prevention, intervention, and support around issues of prohibited conduct;

(2) advancement of evidence-based policy and best practices to improve school climate and promote school safety;

(3) development and dissemination of resources and training for schools and communities about issues of prohibited conduct under section 121A.031, and other school safety-related issues; and

(4) develop policies and procedures for the services provided by the school climate center under section 127A.052.

Subd. 3. Meetings; chair. The commissioner of education must convene the first meeting of the council by October 1, 2014, and must serve as chair. The council must meet at least one time per year. The council does not need a quorum to conduct its meetings.

Subd. 4. Compensation. Council members are not eligible for compensation or reimbursement for expenses related to council activities.

Subd. 5. Support. The Department of Education and the Department of Public Safety must provide technical assistance to council members upon request. The council, upon request, must consult with the school safety technical assistance center and the school safety center.

Subd. 6. Reporting. The council must report its activities annually by October 1, to the commissioner of education. The Department of Education must post the council's meeting notices and other relevant information regarding its duties on the agency's Web site.

Subd. 7. Expiration. The council expires on June 30, 2019.

History: 2014 c 160 s 6



Section 127A.052 — SCHOOL SAFETY TECHNICAL ASSISTANCE CENTER.

(a) The commissioner shall establish a school safety technical assistance center at the department to help districts and schools under section 121A.031 provide a safe and supportive learning environment and foster academic achievement for all students by focusing on prevention, intervention, support, and recovery efforts to develop and maintain safe and supportive schools. The center must work collaboratively with implicated state agencies identified by the center and schools, communities, and interested individuals and organizations to determine how to best use available resources.

(b) The center's services shall include:

(1) evidence-based policy review, development, and dissemination;

(2) single, point-of-contact services designed for schools, parents, and students seeking information or other help;

(3) qualitative and quantitative data gathering, interpretation, and dissemination of summary data for existing reporting systems and student surveys and the identification and pursuit of emerging trends and issues;

(4) assistance to districts and schools in using Minnesota student survey results to inform intervention and prevention programs;

(5) education and skill building;

(6) multisector and multiagency planning and advisory activities incorporating best practices and research; and

(7) administrative and financial support for school and district planning, schools recovering from incidents of violence, and school and district violence prevention education.

(c) The center shall:

(1) compile and make available to all districts and schools evidence-based elements and resources to develop and maintain safe and supportive schools;

(2) establish and maintain a central repository for collecting and analyzing information about prohibited conduct under section 121A.031, including, but not limited to:

(i) training materials on strategies and techniques to prevent and appropriately address prohibited conduct under section 121A.031;

(ii) model programming;

(iii) remedial responses consistent with section 121A.031, subdivision 2, paragraph (i); and

(iv) other resources for improving the school climate and preventing prohibited conduct under section 121A.031;

(3) assist districts and schools to develop strategies and techniques for effectively communicating with and engaging parents in efforts to protect and deter students from prohibited conduct under section 121A.031; and

(4) solicit input from social media experts on implementing this section.

(d) The commissioner shall provide administrative services including personnel, budget, payroll and contract services, and staff support for center activities including developing and disseminating materials, providing seminars, and developing and maintaining a Web site. Center staff shall include a center director, a data analyst coordinator, and trainers who provide training to affected state and local organizations under a fee-for-service agreement. The financial, administrative, and staff support the commissioner provides under this section must be based on an annual budget and work program developed by the center and submitted to the commissioner by the center director.

(e) School safety technical assistance center staff may consult with school safety center staff at the Department of Public Safety in providing services under this section.

(f) The center is voluntary and advisory. The center does not have enforcement, rulemaking, oversight, or regulatory authority.

(g) The center expires on June 30, 2019.

History: 2014 c 160 s 7



Section 127A.06 — RECOMMENDATIONS; BUDGET.

The commissioner of education shall recommend to the governor and legislature such modification and unification of laws relating to the state system of education as shall make those laws more readily understood and more effective in execution. The commissioner of education shall prepare a biennial education budget which shall be submitted to the governor and legislature, such budget to contain a complete statement of finances pertaining to the maintenance of the state department and to the distribution of state aid.

History: Ex1959 c 71 art 2 s 14; 1991 c 265 art 11 s 2; 1993 c 224 art 12 s 7; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 2; 2003 c 130 s 12



Section 127A.065 — CROSS-SUBSIDY REPORT.

By March 30, the commissioner of education shall submit an annual report to the legislative committees having jurisdiction over kindergarten through grade 12 education on the amount each district is cross-subsidizing special education costs with general education revenue.

History: 2007 c 146 art 7 s 1; 2014 c 272 art 4 s 10



Section 127A.07 — SHARED SERVICE AGREEMENTS.

The commissioner may make a shared service agreement with another public agency. The agreement must be of mutual benefit to the state, the department, and the other agency. The term of the agreement must not be more than three years. The commissioner and the other agency need not consult the Legislative Advisory Commission before making the agreement.

Charges by the department and the other agency must be on an actual cost basis, and the receipts are dedicated to the operation of the department or agency receiving them and are appropriated for that purpose.

History: 1Sp1985 c 12 art 7 s 6; 1998 c 397 art 4 s 51



Section 127A.08 — CONFERENCE AND WORKSHOP FEE RECEIPTS; RECEIPTS AND PAYMENTS FROM PUBLIC AND NONPROFIT PRIVATE AGENCIES.

Subdivision 1. Conference and workshop fees. The commissioner may establish procedures to set and collect fees to defray costs of conferences and workshops conducted by the department. The commissioner may keep accounts as necessary within the state's accounting system for the deposit of the conference and workshop fee receipts.

Subd. 2. Appropriation. The receipts collected under subdivision 1 are appropriated for payment of expenses relating to the workshops and conferences.

Subd. 3. Carry-over authority. Unobligated balances under subdivision 1 may be carried over as follows:

(1) when expenditures for which the receipts have been designated occur in the following fiscal year; or

(2) to allow retention of minor balances in accounts for conferences that are scheduled annually.

Subd. 4. Receipts and reimbursements. The commissioner may accept receipts and payments from public and nonprofit private agencies for related costs for partnership or cooperative endeavors involving education activities that are for the mutual benefit of the state, the department, and the other agency. The commissioner may keep accounts as necessary within the state's accounting system. The receipts must be deposited in the special revenue fund.

Subd. 5. Grants and gifts. The commissioner may apply for and receive grants and gifts administered by agencies of the state and other government or nongovernment sources. Any money received is hereby appropriated and dedicated for the purpose for which it is granted.

The commissioner must annually report to the education policy and finance committees of the legislature by February 15 a list of all grants and gifts received and applied for under this subdivision.

History: 1991 c 265 art 9 s 14; 1998 c 397 art 4 s 51; 2009 c 96 art 7 s 2



Section 127A.09 — FEDERAL AID FOR EDUCATION.

Subdivision 1. Acceptance. The commissioner may accept and administer federal funds when such funds become available that further public education and are consistent with state policy and the mission of the department. Acceptance of the money is subject to Department of Management and Budget policy and procedure regarding federal funds.

Subd. 2. State plans. If the granting federal agency requires a state plan addressing policy for expenditure, the commissioner shall adopt a state plan in conformity with state and federal regulations and guidelines prior to commissioner acceptance.

Subd. 3. Depository. The commissioner of management and budget is the custodian of all money received from the United States on account of the acceptance and shall disburse the money on requisitioning of the commissioner through the state payment system for purposes consistent with the respective acts of Congress and federal grant.

History: 1993 c 224 art 11 s 1; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 127A.095 — IMPLEMENTATION OF ELEMENTARY AND SECONDARY EDUCATION ACT.

Subdivision 1. Continued implementation. The Department of Education shall continue to implement the federal Elementary and Secondary Education Act without interruption.

Subd. 2. [Repealed by amendment, 2016 c 189 art 25 s 39]

Subd. 3. Department of Management and Budget certification. The commissioner of management and budget shall certify and report to the legislature annually beginning January 1, 2008, the amount of federal revenue, if any, that the federal government may withhold as a result of a potential state decision to discontinue implementation of the Elementary and Secondary Education Act. The report shall also specify the intended purpose of the federal revenue and the amount of revenue that the federal government may withhold from the state, each school district, and each charter school in each fiscal year.

History: 1Sp2005 c 5 art 2 s 72; 2007 c 146 art 2 s 32; 2009 c 101 art 2 s 109; 2012 c 239 art 1 s 33; 2016 c 189 art 25 s 39



Section 127A.10 — STATE OFFICIALS AND SCHOOL BOARD MEMBERS TO BE DISINTERESTED; PENALTY.

If the commissioner of education, an assistant or any employee connected with the commissioner's office, or any member of any school board shall accept or receive any money, gift or any property, or favor from any person, firm, or corporation offering for sale any textbooks, or any agent thereof, or from any person in any way interested in the sale of textbooks, the person accepting or receiving it is guilty of a gross misdemeanor.

History: Ex1959 c 71 art 8 s 23; 1984 c 628 art 3 s 11; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 2003 c 130 s 12; 2004 c 228 art 1 s 72; 2005 c 10 art 3 s 6



Section 127A.11 — MONITOR MEDICAL ASSISTANCE SERVICES FOR DISABLED STUDENTS.

The commissioner of education, in cooperation with the commissioner of human services, shall monitor the costs of health-related, special education services provided by public schools.

History: 1999 c 245 art 4 s 6; 2003 c 130 s 12



Section 127A.12 — COMMISSIONER MEMBERSHIP IN CERTAIN ORGANIZATIONS.

The commissioner may become a member of the Council of Chief State School Officers, an association of state departments of education, and pay membership dues and contribute to the association for services rendered to the state department on the basis of actual and necessary expenses incurred by the council in preparing these services.

History: Ex1959 c 71 art 2 s 4; 1961 c 556 s 1; 1971 c 679 s 1; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.13 — CONTRACTS WITH FEDERAL GOVERNMENT.

Subdivision 1. Rules governing. The commissioner shall prescribe rules under which contracts, agreements, or arrangements may be made with agencies of the federal government for funds, services, commodities, or equipment to be made available to the public tax-supported schools, school systems and educational institutions under the supervision or control of the commissioner.

Subd. 2. Rules prescribed by commissioner. All contracts, agreements or arrangements made by public tax-supported schools, school systems or educational institutions under the supervision or control of the commissioner involving funds, services, commodities, or equipment which may be provided by agencies of the federal government shall be entered into in accordance with rules prescribed by the commissioner and in no other manner.

History: Ex1959 c 71 art 2 s 5; 1985 c 248 s 70; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.14 — COMMISSIONER PURCHASE OF ANNUITY FOR EMPLOYEES.

Subdivision 1. Purchase of annuity contract; allocation of portion of employee compensation. At the request of an employee, the commissioner of education may negotiate and purchase an individual annuity contract from a company licensed to do business in the state of Minnesota for an employee for retirement or other purposes and may allocate a portion of the compensation otherwise payable to the employee as salary for the purpose of paying the entire premium due or to become due under such contract. The allocation shall be made in a manner which will qualify the annuity premiums, or a portion thereof, for the benefit afforded under section 403(b) of the current federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own such contract and the employee's rights thereunder shall be nonforfeitable except for failure to pay premiums.

Subd. 2. Annuity account; appropriation. All amounts so allocated shall be deposited in an annuity account which is hereby established in the state treasury. There is annually appropriated from the annuity account in the state treasury to the commissioner of education all moneys deposited therein for the payment of annuity premiums when due or for other application in accordance with the salary agreement entered into between the employee and the commissioner of education. The moneys in the annuity account in the state treasury are not subject to the budget, allotment, and incumbrance system provided for in chapter 16A and any act amendatory thereof.

History: 1969 c 751 s 1; 1977 c 410 s 12; 1986 c 444; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 127A.15 — LIBRARY INFORMATION SERVICES.

Subdivision 1. Providing library information. The department may provide library information services it considers appropriate and necessary to any state agency, governmental unit, nonprofit organization, or private entity. The department may collect reasonable fees not to exceed its actual costs for providing the information services. The department may also accept money from any public or private source to defray the cost of providing the information services.

Subd. 2. Appropriation. The fees charged and money accepted by the department under subdivision 1 shall be deposited in the state treasury and credited to a special account. Money in the account is appropriated to the department to defray the costs of providing the information services.

History: (3018) 1921 c 397 s 4; 1983 c 314 art 11 s 22; 1986 c 471 s 1; 1998 c 397 art 4 s 51



Section 127A.17 — UNIFORM SYSTEMS OF RECORDS AND OF ACCOUNTING; COMMISSIONER.

The commissioner of education shall prepare a uniform system of records for public schools and require reports from superintendents and principals of schools, teachers, school officers, and the chief officers of public and other educational institutions to give such facts as it may deem of public value. All reports required of school districts by the commissioner shall be in conformance with the uniform financial accounting and reporting system. With the cooperation of the state auditor, the commissioner shall establish and carry into effect a uniform system of accounting by public school officers and shall have authority to supervise and examine the accounts and other records of all public schools.

History: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 4-12; 2003 c 130 s 12



Section 127A.18 — MANAGEMENT ASSISTANCE TO SCHOOL DISTRICTS.

The department shall provide management assistance if requested by a district. The assistance may include:

(1) developing data and assumptions for the district to use in setting priorities and goals and in considering management and organizational alternatives; and

(2) analyzing and assessing alternative methods of organization and management, including opportunities for coordination and cooperation with other districts, and assessing the relative costs and benefits of the alternatives.

History: 1Sp1985 c 12 art 8 s 4; 1998 c 397 art 4 s 51



Section 127A.19 — FINANCIAL MANAGEMENT ASSISTANCE AND TRAINING TO SCHOOL DISTRICTS AND SCHOOL SITES.

The Department of Education shall make available to school districts and individual school sites assistance and training in financial management. The assistance and training shall be in at least the following areas:

(1) provision of an updated uniform financial and reporting system manual in both hard copy and computerized form which will be applicable to both the school district and to a school site under site-based management;

(2) regularly scheduled training and assistance in accounting and financial operations, and special assistance as requested;

(3) long-term financial planning, including that involved with district reorganization;

(4) district and school level expenditure and revenue budgeting and other fiscal and organizational requirements, including that under site-based management;

(5) assistance with school, district, and regional capital budget planning; and

(6) the development of a model reporting system for school sites for resource use and outcome achievement. The model shall include characteristics about the student population, staffing levels, and achievement results attributable to the instructional and organizational structure of the school site.

History: 1993 c 224 art 7 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 2003 c 130 s 12



Section 127A.30 — LEGISLATIVE PERMANENT SCHOOL FUND COMMISSION.

Subdivision 1. Commission established; membership. (a) The Legislative Permanent School Fund Commission of 12 members is established to advise the Department of Natural Resources and the school trust lands director on the management of permanent school fund land, which is held in trust for the school districts of the state and to review legislation affecting permanent school fund land. The commission consists of the following persons:

(1) six members of the senate, including three majority party members appointed by the majority leader and three minority party members appointed by the minority leader; and

(2) six members of the house of representatives, including three majority party members appointed by the speaker of the house and three minority party members appointed by the minority leader.

(b) Appointed legislative members serve at the pleasure of the appointing authority and continue to serve until their successors are appointed.

(c) The first meeting of the commission shall be convened by the chair of the Legislative Coordinating Commission. Members shall elect a chair, vice-chair, secretary, and other officers as determined by the commission. The chair may convene meetings as necessary to conduct the duties prescribed by this section.

Subd. 2. Duties. The commission shall review current statutes on management of school trust fund lands at least annually and shall recommend necessary changes in statutes, policy, and implementation in order to ensure provident utilization of the permanent school fund lands. By January 15 of each year, the commission shall submit a report to the legislature with recommendations for the management of school trust lands to secure long-term economic return for the permanent school fund, consistent with sections 92.121 and 127A.31. The commission's annual report may include recommendations to:

(1) manage the school trust lands efficiently;

(2) reduce the management expenditures of school trust lands and maximize the revenues deposited in the permanent school trust fund;

(3) manage the sale, exchange, and commercial leasing of school trust lands to maximize the revenues deposited in the permanent school trust fund and retain the value from the long-term appreciation of the school trust lands;

(4) manage the school trust lands to maximize the long-term economic return for the permanent school trust fund while maintaining sound natural resource conservation and management principles; and

(5) manage the asset allocation of the permanent school fund.

Subd. 3. [Repealed by amendment, 2012 c 249 s 7]

History: 1982 c 548 art 4 s 2; 1986 c 444; 1993 c 4 s 16; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 5,51; art 11 s 3; 1998 c 398 art 6 s 22; 2003 c 130 s 12; 2008 c 357 s 36; 2012 c 249 s 7,12; 2012 c 298 s 7



Section 127A.31 — GOAL OF THE PERMANENT SCHOOL FUND.

The legislature intends that it is the goal of the permanent school fund to secure the maximum long-term economic return from the school trust lands consistent with the fiduciary responsibilities imposed by the trust relationship established in the Minnesota Constitution, with sound natural resource conservation and management principles, and with other specific policy provided in state law.

History: 1985 c 116 s 2; 1998 c 397 art 4 s 51



Section 127A.32 — SCHOOL ENDOWMENT FUND; DESIGNATION.

For the purpose of aid to public schools, a school endowment fund is established.

The school endowment fund shall consist of the income from the permanent school fund. The commissioner may accept for and on behalf of the permanent school fund a donation of cash, marketable securities, or other personal property. A noncash donation, other than a donation of marketable securities, must be disposed of for cash as soon as the commissioner can obtain fair market value for the donation. Marketable securities may be disposed of at the discretion of the State Board of Investment consistent with sections 11A.16 and 11A.24. A cash donation and the cash receipts from a donation disposed of for cash must be credited immediately to the permanent school fund. Earnings from marketable securities are earnings of the permanent school fund.

History: Ex1959 c 71 art 5 s 8; 1969 c 399 s 13; 1989 c 51 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 6,51



Section 127A.33 — SCHOOL ENDOWMENT FUND; APPORTIONMENT.

The commissioner shall apportion the school endowment fund semiannually on the first Monday in March and September in each year, to districts whose schools have been in session at least nine months. The apportionment shall be in proportion to each district's adjusted average daily membership during the preceding year. The apportionment shall not be paid to a district for pupils for whom tuition is received by the district.

History: Ex1959 c 71 art 5 s 9; Ex1971 c 31 art 20 s 15; 1978 c 706 s 29; 1Sp1985 c 12 art 1 s 3; 1993 c 224 art 13 s 31; 1996 c 412 art 1 s 5; 1998 c 397 art 4 s 7,51; 1Sp2011 c 11 art 1 s 26



Section 127A.34 — COUNTY AUDITOR AND COMMISSIONER DUTIES.

Subdivision 1. Copy to commissioner of management and budget; appropriation. The commissioner shall furnish a copy of the apportionment of the school endowment fund to the commissioner of management and budget, who thereupon shall draw warrants on the state treasury, payable to the several districts, for the amount due each district. There is hereby annually appropriated from the school endowment fund the amount of such apportionments.

Subd. 2. Apportionments to districts. The county auditor each year shall apportion to the districts within the county the amount received from power line taxes under section 273.42, liquor licenses, fines, estrays, and other sources belonging to the general fund. The apportionments must be made in proportion to each district's net tax capacity within the county in the prior year. The apportionments must be made and amounts distributed to the districts at the times provided for the settlement and distribution of real and personal property taxes under sections 276.09, 276.11, and 276.111, except that all of the power line taxes apportioned to a district from the county school fund must be included in the first half distribution of property taxes to the district. No district shall receive any part of the money received from liquor licenses unless all sums paid for such licenses in such district are apportioned to the county school fund.

Subd. 3. Report to commissioner of education. The county auditor, on the first Wednesday after such apportionment, shall report to the commissioner on the amount apportioned, the sources from which such money was received, and the net tax capacity of each district in the county.

History: Ex1959 c 71 art 5 s 10; 1969 c 16 s 1,2; Ex1971 c 31 art 20 s 16; 1973 c 492 s 14; 1Sp1985 c 12 art 1 s 4; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 562 art 10 s 1; 1990 c 604 art 3 s 3; 1993 c 224 art 13 s 32; 1998 c 397 art 4 s 8,9,51; 2009 c 101 art 2 s 109



Section 127A.351 — POLICY AND PURPOSE.

(a) The purpose of sections 127A.351 to 127A.353 is to establish a school trust lands director position to recommend management policies for Minnesota's school trust lands in accordance with the provisions of the Minnesota Constitution, article XI, section 8.

(b) As trustee, the state must manage the lands and revenues generated from the lands consistent with the best interests of the trust beneficiaries as defined in the Minnesota Constitution, article XI, section 8. When it is in the best interest of the school trust lands, ecological benefits shall be taken into consideration.

(c) The trustee must be concerned with both income for the current beneficiaries and the preservation of trust assets for future beneficiaries, which requires a balancing of short-term and long-term interests so that long-term benefits are not lost in an effort to maximize short-term gains.

(d) Sections 127A.351 to 127A.353 shall be liberally construed to enable the school trust lands director and the commissioner of natural resources to faithfully fulfill the state's obligations to the trust beneficiaries.

History: 2012 c 249 s 8,12



Section 127A.352 — POLICY RECOMMENDATIONS; DUTIES.

Subdivision 1. Recommendations. The Legislative Permanent School Fund Commission shall recommend policies for the school trust lands director and the commissioner of natural resources that are consistent with the Minnesota Constitution, state law, and the goals established under section 84.027, subdivision 18.

Subd. 2. Duties. The commissioner of natural resources and the school trust lands director shall recommend to the governor and the Legislative Permanent School Fund Commission any necessary or desirable changes in statutes relating to the trust or their trust responsibilities consistent with the policies under section 127A.351.

Subd. 3. Notice to commission and governor. If the school trust lands director has an irreconcilable disagreement with the commissioner of natural resources pertaining to the fiduciary responsibilities consistent with the school trust lands, it is the duty of the director to report the subject of the disagreement to the Legislative Permanent School Fund Commission and the governor.

History: 2012 c 249 s 9,12



Section 127A.353 — SCHOOL TRUST LANDS DIRECTOR.

Subdivision 1. Appointment. The school trust lands director shall be appointed by the governor. The commissioner shall provide human resources, payroll, accounting, procurement, and other similar administrative services to the school trust lands director. The director's appointment is subject to the advice and consent of the senate.

Subd. 2. Qualifications. The governor shall select the school trust lands director on the basis of outstanding professional qualifications and knowledge of finance, business practices, minerals, forest and real estate management, and the fiduciary responsibilities of a trustee to the beneficiaries of a trust. The school trust lands director serves in the unclassified service for a term of four years. The first term shall end on December 31, 2020. The governor may remove the school trust lands director for cause. If a director resigns or is removed for cause, the governor shall appoint a director for the remainder of the term.

Subd. 3. Compensation. Compensation of the school trust lands director shall be established under chapter 15A.

Subd. 4. Duties; powers. (a) The school trust lands director shall:

(1) take an oath of office before assuming any duties as the director;

(2) evaluate the school trust land asset position;

(3) determine the estimated current and potential market value of school trust lands;

(4) advise the governor, Executive Council, commissioner of natural resources, and the Legislative Permanent School Fund Commission on the management of school trust lands, including:

(i) Department of Natural Resources school trust land management plans;

(ii) leases of school trust lands;

(iii) royalty agreements on school trust lands;

(iv) land sales and exchanges;

(v) cost certification; and

(vi) revenue generating options;

(5) propose to the Legislative Permanent School Fund Commission legislative changes that will improve the asset allocation of the school trust lands;

(6) develop a ten-year strategic plan and a 25-year framework for management of school trust lands, in conjunction with the commissioner of natural resources, that is updated every five years and implemented by the commissioner, with goals to:

(i) retain core real estate assets;

(ii) increase the value of the real estate assets and the cash flow from those assets;

(iii) rebalance the portfolio in assets with high performance potential and the strategic disposal of selected assets;

(iv) establish priorities for management actions; and

(v) balance revenue enhancement and resource stewardship;

(7) submit to the Legislative Permanent School Fund Commission for review an annual budget and management plan for the director; and

(8) keep the beneficiaries, governor, legislature, and the public informed about the work of the director by reporting to the Legislative Permanent School Fund Commission in a public meeting at least once during each calendar quarter.

(b) In carrying out the duties under paragraph (a), the school trust lands director shall have the authority to:

(1) direct and control money appropriated to the director;

(2) establish job descriptions and employ up to five employees in the unclassified service, within the limitations of money appropriated to the director;

(3) enter into interdepartmental agreements with any other state agency;

(4) enter into joint powers agreements under chapter 471;

(5) evaluate and initiate real estate development projects on school trust lands with the advice of the Legislative Permanent School Fund Commission in order to generate long-term economic return to the permanent school fund;

(6) serve as temporary trustee of school trust land for school trust lands subject to proposed or active eminent domain proceedings; and

(7) submit recommendations on strategies for school trust land leases, sales, or exchanges to the commissioner of natural resources and the Legislative Permanent School Fund Commission.

History: 2012 c 249 s 10,12; 1Sp2015 c 3 art 12 s 2; 1Sp2015 c 4 art 4 s 123; 2016 c 189 art 27 s 14



Section 127A.40 — MANNER OF PAYMENT OF STATE AIDS.

It shall be the duty of the commissioner to deliver to the commissioner of management and budget a certificate for each district entitled to receive state aid under the provisions of this chapter. Upon the receipt of such certificate, it shall be the duty of the commissioner of management and budget to draw a warrant in favor of the district for the amount shown by each certificate to be due to the district. The commissioner of management and budget shall transmit such warrants to the district together with a copy of the certificate prepared by the commissioner.

History: Ex1959 c 71 art 5 s 12; 1965 c 537 s 1; 1969 c 16 s 3; 1969 c 399 s 14; 1973 c 492 s 14; 1978 c 616 s 7; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 10,51; 2003 c 112 art 2 s 20; 2009 c 101 art 2 s 109



Section 127A.41 — DISTRIBUTION OF SCHOOL AIDS; APPROPRIATION.

Subdivision 1. Commissioner duties. The commissioner shall supervise distribution of school aids and grants in accordance with law. The commissioner may make rules consistent with law for the distribution to enable districts to perform efficiently the services required by law and further education in the state, including reasonable requirements for the reports and accounts to it as will assure accurate and lawful apportionment of aids. State and federal aids and discretionary or entitlement grants distributed by the commissioner shall not be subject to the contract approval procedures of the commissioner of administration or to chapter 16A, 16B, or 16C. The commissioner shall adopt internal procedures for administration and monitoring of aids and grants.

Subd. 2. Errors in distribution. On determining that the amount of state aid distributed to a school district is in error, the commissioner is authorized to adjust the amount of aid consistent with this subdivision. On determining that the amount of aid is in excess of the school district's entitlement, the commissioner is authorized to recover the amount of the excess by any appropriate means. Notwithstanding the fiscal years designated by the appropriation, the excess may be recovered by reducing future aid payments to the district. Notwithstanding any law to the contrary, if the aid reduced is not of the same type as that overpaid, the district must adjust all necessary financial accounts to properly reflect all revenues earned in accordance with the uniform financial accounting and reporting standards pursuant to sections 123B.75 to 123B.83. Notwithstanding the fiscal years designated by the appropriation, on determining that the amount of an aid paid is less than the school district's entitlement, the commissioner is authorized to increase such aid from the current appropriation. If the aid program has been discontinued and has no appropriation, the appropriation for general education shall be used for recovery or payment of the aid decrease or increase. Any excess of aid recovery over aid payment shall be canceled to the state general fund.

Subd. 3. Audits. The commissioner shall establish procedures for conducting and shall conduct audits of district records and files for the purpose of verifying district pupil counts, levy limitations, and aid entitlements. The commissioner shall establish procedures for selecting and shall select districts to be audited. Disparities, if any, between pupil counts, levy limitations, or aid entitlements determined by audit of district records and files and data reported by districts in reports, claims and other documents shall be reviewed by the commissioner who shall order increases or decreases accordingly. Whenever possible, the commissioner shall audit at least 25 districts each year pursuant to this subdivision.

Subd. 4. Less than 25 districts audited. If the commissioner audits fewer than 25 districts in a fiscal year pursuant to subdivision 3, the commissioner shall report the reasons for the number audited to the following legislative committees: house of representatives education, house of representatives appropriations, senate education, and senate finance.

Subd. 5. District appeal of aid reduction; inspection of district schools and accounts and records. Public schools shall at all times be open to the inspection of the commissioner. The accounts and records of any district must be open to inspection by the state auditor, or the commissioner for the purpose of audits conducted under this section. Each district shall keep for a minimum of three years at least the following: (1) identification of the annual session days held, together with a record of the length of each session day, (2) a record of each pupil's daily attendance, with entrance and withdrawal dates, and (3) identification of the to-and-from school transportation category for each pupil as defined in section 123B.92, subdivision 1.

Subd. 6. [Repealed, 1Sp2003 c 9 art 5 s 37]

Subd. 7. Schedule adjustments. (a) It is the intention of the legislature to encourage efficient and effective use of staff and facilities by districts. Districts are encouraged to consider both cost and energy saving measures.

(b) Any district operating a program pursuant to sections 124D.12 to 124D.127 or 124D.128, or operating a commissioner-designated area learning center program under section 123A.09, or that otherwise receives the approval of the commissioner to operate its instructional program to avoid an aid reduction in any year, may adjust the annual school schedule for that program throughout the calendar year.

Subd. 8. Appropriation transfers. (a) If a direct appropriation from the general fund to the department for any education aid or grant authorized in this chapter and chapters 122A, 123A, 123B, 124D, 124E, 125A, 126C, and 134, excluding appropriations under sections 124D.135, 124D.16, 124D.20, 124D.22, 124D.52, 124D.531, 124D.55, and 124D.56, exceeds the amount required, the commissioner may transfer the excess to any education aid or grant appropriation that is insufficient. However, section 126C.20 applies to a deficiency in the direct appropriation for general education aid. Excess appropriations must be allocated proportionately among aids or grants that have insufficient appropriations. The commissioner of management and budget shall make the necessary transfers among appropriations according to the determinations of the commissioner. If the amount of the direct appropriation for the aid or grant plus the amount transferred according to this subdivision is insufficient, the commissioner shall prorate the available amount among eligible districts. The state is not obligated for any additional amounts.

(b) Transfers for aids paid under section 127A.45, subdivisions 12, paragraph (a), 12a, paragraph (a), and 13, shall be made during the fiscal year after the fiscal year of the entitlement. Transfers for aids paid under section 127A.45, subdivisions 11, 12, paragraph (b), and 12a, paragraph (b), shall be made during the fiscal year of the appropriation.

Subd. 9. Appropriation transfers for community education programs. If a direct appropriation from the general fund to the Department of Education for an education aid or grant authorized under section 124D.135, 124D.16, 124D.20, 124D.22, 124D.52, 124D.531, 124D.55, or 124D.56 exceeds the amount required, the commissioner of education may transfer the excess to any education aid or grant appropriation that is insufficiently funded under these sections. Excess appropriations shall be allocated proportionately among aids or grants that have insufficient appropriations. The commissioner of management and budget shall make the necessary transfers among appropriations according to the determinations of the commissioner of education. If the amount of the direct appropriation for the aid or grant plus the amount transferred according to this subdivision is insufficient, the commissioner shall prorate the available amount among eligible districts. The state is not obligated for any additional amounts.

Subd. 10. Health and safety aid transfer. The commissioner, with the approval of the commissioner of management and budget, annually may transfer an amount from the appropriation for health and safety aid to the appropriation for debt service aid for the same fiscal year. The amount of the transfer equals the amount necessary to fund any shortage in the debt service aid appropriation created by a data correction that occurs between November 1 and June 30 of the preceding fiscal year.

History: 1961 c 562 s 14; 1969 c 399 s 15,16; 1973 c 492 s 7; 1975 c 432 s 20; 1977 c 447 art 1 s 3; art 2 s 1; 1979 c 334 art 6 s 19; 1981 c 358 art 7 s 23-26; 1982 c 548 art 7 s 4; 1983 c 314 art 7 s 22; 1Sp1985 c 12 art 7 s 18; art 10 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 398 art 7 s 24; 1988 c 486 s 20; 1991 c 130 s 8; 1991 c 265 art 11 s 8; 1993 c 224 art 13 s 33,34; art 14 s 16; 1994 c 465 art 2 s 1; 1Sp1995 c 3 art 5 s 1; art 16 s 13; 1998 c 386 art 2 s 39; 1998 c 397 art 4 s 11-17,51; art 11 s 3; 1998 c 398 art 1 s 4,5; 1999 c 241 art 9 s 32; 2000 c 254 s 47; 2000 c 489 art 10 s 16,17; 1Sp2001 c 6 art 1 s 39; art 5 s 4; art 8 s 5; 2003 c 130 s 12; 2004 c 294 art 5 s 15; 1Sp2005 c 5 art 11 s 4; 2006 c 263 art 4 s 3; 2009 c 101 art 2 s 109; 2014 c 272 art 9 s 4; 1Sp2015 c 3 art 4 s 10



Section 127A.42 — REDUCTION OF AID FOR VIOLATION OF LAW.

Subdivision 1. State aids. The amount of state aids to which a district is entitled shall be the amount computed according to statutes. The annual state aid certificate made by the commissioner to the commissioner of management and budget shall show the amount of any reductions made.

Subd. 2. Violations of law. The commissioner may reduce or withhold the district's state aid for any school year whenever the board of the district authorizes or permits violations of law within the district by:

(1) employing a teacher who does not hold a valid teaching license or permit in a public school;

(2) noncompliance with a mandatory rule of general application promulgated by the commissioner in accordance with statute, unless special circumstances make enforcement inequitable, impose an extraordinary hardship on the district, or the rule is contrary to the district's best interests;

(3) the district's continued performance of a contract made for the rental of rooms or buildings for school purposes or for the rental of any facility owned or operated by or under the direction of any private organization, if the contract has been disapproved, the time for review of the determination of disapproval has expired, and no proceeding for review is pending;

(4) any practice which is a violation of sections 1 and 2 of article 13 of the Constitution of the state of Minnesota;

(5) failure to reasonably provide for a resident pupil's school attendance under Minnesota Statutes;

(6) noncompliance with state laws prohibiting discrimination because of race, color, creed, religion, national origin, sex, age, marital status, status with regard to public assistance or disability, as defined in sections 363A.08 to 363A.19 and 363A.28, subdivision 10; or

(7) using funds contrary to the statutory purpose of the funds.

The reduction or withholding must be made in the amount and upon the procedure provided in this section, or, in the case of the violation stated in clause (1), upon the procedure provided in section 127A.43.

Subd. 3. Assurance of compliance. (a) After consultation with the commissioner of human rights, the commissioner of education shall adopt rules in conformance with chapter 14. The rules must direct districts to file with the commissioner of education assurances of compliance with state and federal laws prohibiting discrimination. The assurances must be provided in a form and manner prescribed by the commissioner.

(b) If it appears that one or more violations of the Minnesota Human Rights Act are occurring in a district, the commissioner of human rights shall notify the commissioner of the violations, and the commissioner of education may then proceed pursuant to subdivision 4.

Subd. 4. Notice to board. When it appears that a violation is occurring in a district, the commissioner shall notify the board of that district in writing. The notice must specify the violations, set a reasonable time within which the district must correct the specified violations, describe the correction required, and advise that if the correction is not made within the time allowed, special state aids to the district will be reduced or withheld. The time allowed for correction may be extended by the commissioner if there is reasonable ground therefor.

Subd. 5. Dispute violations; hearing. The board to which such notice is given may, by a majority vote of the whole board, decide to dispute that the specified violation exists or that the time allowed is reasonable or the correction specified is correct, or that the commissioner may reduce or withhold aids. The board must give the commissioner written notice of the decision. If the commissioner, after further investigation as the commissioner deems necessary, adheres to the previous notice, the commissioner shall notify the school board of its decision. If the commissioner, after further investigation as the commissioner deems necessary, adheres to the previous notice, the board shall be entitled to a hearing by the commissioner under this subdivision and notwithstanding chapter 14. The commissioner must set a hearing time and place and the board of the district must be given notice by mail. The hearings must be designed to give a full and fair hearing and permit interested parties an opportunity to produce evidence relating to the issues involved. A stenographic record must be made of all testimony given and other proceedings during the hearing. If practicable, rules governing admission of evidence in courts shall apply to the hearing. The final decision of the commissioner must be in writing and the controlling facts upon which the decision is made must be stated in sufficient detail to apprise the parties and the reviewing court of the basis and reason for the decision. The decision must be confined to whether any of the specified violations existed at the date of the commissioner's first notice, whether the violations were corrected within the time permitted, whether the violations require withholding or reduction of the state aids under this section, and in what amount.

Subd. 6. Violation; aid reduction or withholding. The commissioner shall not reduce state aids payable to the district if the violation specified is corrected within the time permitted, or if the commissioner on being notified of the district board's decision to dispute decides the violation does not exist, or if the commissioner decides after hearing no violation specified in the commissioner's notice existed at the time of the notice, or that the violations were corrected within the time permitted. Otherwise state aids payable to the district for the year in which the violation occurred may be reduced or withheld as follows: The total amount of state aids to which the district may be entitled shall be reduced in the proportion that the period during which a specified violation continued, computed from the last day of the time permitted for correction, bears to the total number of days school is held in the district during the year in which a violation exists, multiplied by up to 60 percent of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for that year.

Subd. 7. Reduction in aids payable. Reductions in aid under this section and sections 127A.41 and 127A.43 must be from general education aid. If there is not sufficient general education aid remaining to be paid for the school year in which the violation occurred, the reduction shall be from other aids that are payable to the district for that year. If there is not a sufficient amount of state aids remaining payable to the district for the school year in which the violation occurred to permit the full amount of reduction required, that part of the required reduction not taken from that school year's aids will be taken from the state aids payable to the district for the next school year, and the reduction will be made from the various aids payable for the next year.

Subd. 8. [Repealed, 1999 c 241 art 9 s 54]

Subd. 8a. Appeal. A final decision of the commissioner under this section may be appealed in accordance with section 480A.06, subdivision 3.

Subd. 9. Notice to district. Any notice given to the board of a district will be deemed given when a copy thereof is mailed, registered, to the superintendent of the district, if there is a superintendent, and to the clerk of the board of the district. If it is shown that neither the superintendent nor the clerk in fact received such notice in the ordinary course of mail, then the time for correction will be accordingly extended by the commissioner so that a reasonable time will be allowed from actual receipt of notice for correction. If notice is sent by the commissioner with respect to a violation which is continued by the district in a succeeding year, no separate notice for that violation for the succeeding year will be required. Proceedings initiated by such notice shall include any continuing violation notwithstanding that a part thereof occurs in a year different from the year in which it started. The commissioner may require reasonable proof of the time that a violation ceased for the determination of the amount of aids to be reduced or withheld. Costs and disbursements of the review by the Court of Appeals, exclusive of those incurred in the administrative proceedings, may be taxed against the losing party and in the event taxed against the state must be paid from the appropriations made to the department for the payment of state aids.

History: Ex1959 c 71 art 5 s 15; 1963 c 203 s 1; 1965 c 51 s 18; 1973 c 492 s 14; 1975 c 59 s 3; 1975 c 162 s 29; 1975 c 173 s 1-3; 1976 c 2 s 61,172; 1978 c 706 s 30; 1978 c 764 s 38,39; 1982 c 424 s 130; 1983 c 247 s 58; 1983 c 314 art 7 s 23; 1985 c 248 s 70; 1986 c 444; 1988 c 486 s 21,22; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 18-24,51; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 9 s 33,34; 2000 c 489 art 3 s 15; 1Sp2001 c 6 art 5 s 5; 2003 c 130 s 12; 2009 c 101 art 2 s 109; 1Sp2011 c 11 art 5 s 4



Section 127A.43 — DISTRICT EMPLOYMENT OF UNLICENSED TEACHERS; AID REDUCTION.

When a district employs one or more teachers who do not hold a valid teaching license, state aid shall be reduced in the proportion that the number of such teachers is to the total number of teachers employed by the district, multiplied by 60 percent of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for the year in which the employment occurred.

History: Ex1959 c 71 art 5 s 19; 1969 c 379 s 1; 1974 c 326 s 12; 1975 c 321 s 2; 1977 c 447 art 1 s 7; 1978 c 764 s 44; 1979 c 162 s 1; 1979 c 334 art 1 s 6; 1980 c 609 art 1 s 5; 1982 c 548 art 4 s 9,10; 1983 c 314 art 7 s 24; art 9 s 12; 1984 c 463 art 1 s 2; 1Sp1985 c 12 art 7 s 19; art 8 s 17; 1988 c 486 s 28-30; 1989 c 329 art 1 s 2,3; 1990 c 426 art 2 s 1; 1990 c 562 art 3 s 2; 1991 c 130 s 37; 1991 c 265 art 7 s 10-12; 1992 c 464 art 1 s 20; 1992 c 499 art 4 s 5; art 12 s 10; 1993 c 224 art 1 s 3; art 7 s 8; art 9 s 30; art 12 s 18; 1994 c 647 art 9 s 8,9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 30,164; art 11 s 3; 1Sp2011 c 11 art 5 s 5



Section 127A.441 — AID REDUCTION; LEVY REVENUE RECOGNITION CHANGE.

(a) Each year, the state aids payable to any school district for that fiscal year that are recognized as revenue in the school district's general and community service funds shall be adjusted by an amount equal to (1) the amount the district recognized as revenue for the prior fiscal year pursuant to section 123B.75, subdivision 5, paragraph (a) or (b), minus (2) the amount the district recognized as revenue for the current fiscal year pursuant to section 123B.75, subdivision 5, paragraph (a) or (b). For purposes of making the aid adjustments under this section, the amount the district recognizes as revenue for either the prior fiscal year or the current fiscal year pursuant to section 123B.75, subdivision 5, paragraph (b), shall not include any amount levied pursuant to section 126C.41, subdivisions 1, 2, and 3, paragraphs (b), (c), and (d); 126C.43, subdivision 2; and 126C.48, subdivision 6. Payment from the permanent school fund shall not be adjusted pursuant to this section.

(b) The commissioner shall schedule the timing of the adjustments under paragraph (a) as close to the end of the fiscal year as possible.

The school district shall be notified of the amount of the adjustment made to each payment pursuant to this section.

History: 1Sp2003 c 9 art 5 s 11; 2007 c 146 art 1 s 15; 1Sp2010 c 1 art 3 s 5; 1Sp2011 c 11 art 5 s 6; 2012 c 187 art 1 s 19; 2015 c 21 art 1 s 23



Section 127A.45 — PAYMENT OF AIDS AND CREDITS TO SCHOOL DISTRICTS.

Subdivision 1. Applicability. This section applies to all aids or credits paid by the commissioner from the general fund to districts.

Subd. 2. Definitions. (a) "Other district receipts" means payments by county treasurers pursuant to section 276.10, apportionments from the school endowment fund pursuant to section 127A.33, apportionments by the county auditor pursuant to section 127A.34, subdivision 2, and payments to school districts by the commissioner of revenue pursuant to chapter 298.

(b) "Cumulative amount guaranteed" means the product of

(1) the cumulative disbursement percentage shown in subdivision 3; times

(2) the sum of

(i) the current year aid payment percentage of the estimated aid and credit entitlements paid according to subdivision 13; plus

(ii) 100 percent of the entitlements paid according to subdivisions 11 and 12; plus

(iii) the other district receipts.

(c) "Payment date" means the date on which state payments to districts are made by the electronic funds transfer method. If a payment date falls on a Saturday, a Sunday, or a weekday which is a legal holiday, the payment shall be made on the immediately preceding business day. The commissioner may make payments on dates other than those listed in subdivision 3, but only for portions of payments from any preceding payment dates which could not be processed by the electronic funds transfer method due to documented extenuating circumstances.

(d) The current year aid payment percentage equals 90.

Subd. 3. Payment dates and percentages. (a) The commissioner shall pay to a district on the dates indicated an amount computed as follows: the cumulative amount guaranteed minus the sum of (1) the district's other district receipts through the current payment, and (2) the aid and credit payments through the immediately preceding payment. For purposes of this computation, the payment dates and the cumulative disbursement percentages are as follows:

(b) In addition to the amounts paid under paragraph (a), the commissioner shall pay to a school district or charter school on the dates indicated an amount computed as follows:

(c) Notwithstanding paragraph (b), if the current year aid payment percentage under subdivision 2, paragraph (d), is less than 90, in addition to the amounts paid under paragraph (a), the commissioner shall pay to a charter school on the dates indicated an amount computed as follows:

(d) Notwithstanding paragraph (b), if a charter school is an eligible special education charter school under section 124E.21, subdivision 2, in addition to the amounts paid under paragraph (a), the commissioner shall pay to a charter school on the dates indicated an amount computed as follows:

(a) The commissioner, in consultation with the commissioner of management and budget, may revise the payment dates and percentages in subdivision 3 for a district if it is determined that:

(1) there is an emergency; or

(2) there are serious cash flow problems in the district that cannot be resolved by issuing warrants or other forms of indebtedness; or

(3) the district is facing a serious cash flow problem because of an abatement that exceeds $100 times the resident pupil units of the district.

(b) The commissioner shall establish a process and criteria for districts to appeal the payment dates and percentages established in subdivision 3.

Subd. 5. [Repealed, 1999 c 241 art 6 s 15]

Subd. 6. Cash flow waiver. For any district exceeding its expenditure limitations under section 123B.83, and if requested by the district, the commissioner of education, in consultation with the commissioner of management and budget, and a school district may negotiate a cash flow payment schedule under subdivision 3 corresponding to the district's cash flow needs so as to minimize the district's short-term borrowing needs.

Subd. 6a. Cash flow adjustment. The board of directors of any eligible special education charter school under section 124E.21, subdivision 2, may request that the commissioner of education accelerate the school's cash flow under this section. The commissioner must approve a properly submitted request within 30 days of its receipt. The commissioner must accelerate the school's regular special education aid payments according to the schedule in the school's request and modify the payments to the school under subdivision 3 accordingly. A school must not receive current payments of regular special education aid exceeding 90 percent of its estimated aid entitlement for the fiscal year. The commissioner must delay the special education aid payments to all other school districts and charter schools in proportion to each district or charter school's total share of regular special education aid such that the overall aid payment savings from the aid payment shift remains unchanged for any fiscal year.

Subd. 7. Payment limit. Subdivision 3 does not authorize the commissioner to pay to a district's operating funds an amount of state general fund cash that exceeds the sum of:

(a) its estimated aid and credit payments for the current year according to subdivision 13;

(b) its actual aid payments according to subdivisions 11 and 12; and

(c) the final adjustment payment for the prior year.

Subd. 7a. [Repealed, 2008 c 363 art 2 s 52]

Subd. 7b. Advance final payment. (a) Notwithstanding subdivisions 3 and 7, if the current year aid payment percentage, under subdivision 2, is less than 90, then a school district or charter school exceeding its expenditure limitations under section 123B.83 as of June 30 of the prior fiscal year may receive a portion of its final payment for the current fiscal year on June 20, if requested by the district or charter school. The amount paid under this subdivision must not exceed the lesser of:

(1) the difference between 90 percent and the current year payment percentage in subdivision 2, paragraph (d), in the current fiscal year times the sum of the district or charter school's general education aid plus the aid adjustment in section 127A.50 for the current fiscal year; or

(2) the amount by which the district's or charter school's net negative unreserved general fund balance as of June 30 of the prior fiscal year exceeds 2.5 percent of the district or charter school's expenditures for that fiscal year.

(b) The state total advance final payment under this subdivision for any year must not exceed $7,500,000. If the amount request exceeds $7,500,000, the advance final payment for each eligible district must be reduced proportionately.

Subd. 8. Commissioner's assumptions. For purposes of determining the amount of state general fund cash to be paid to districts pursuant to subdivision 3, the commissioner shall:

(1) assume that the payments to school districts by the county treasurer of revenues accruing to the fiscal year of receipt pursuant to section 276.11 are made in the following manner:

(i) 50 percent within seven business days of each due date; and

(ii) 100 percent within 14 business days of each due date;

(2) assume that the payments to districts by the county treasurer of revenues accruing to the fiscal year of receipt pursuant to section 276.111 are made in the following manner:

(i) 50 percent within seven business days of the October 15 due date;

(ii) 100 percent within 14 business days of the October 15 due date; and

(iii) 100 percent within ten business days of the November 15 due date; and

(3) assume that the payments to school districts by county auditors pursuant to section 127A.34, subdivision 2, are made at the end of the months indicated in that subdivision.

Subd. 9. Final adjustment payment. (a) For all aids and credits paid according to subdivision 13, the final adjustment payment must include the amounts necessary to pay the district's full aid entitlement for the prior year based on actual data. This payment must be used to correct all estimates used for the payment schedule in subdivision 3. The payment must be made as specified in subdivision 3. In the event actual data are not available, the final adjustment payment may be computed based on estimated data. A corrected final adjustment payment must be made when actual data are available.

(b) Notwithstanding paragraph (a) and subdivision 3, for a charter school that ceases operation before the end of a school year, a final adjustment payment for aid programs funded with an open appropriation may be made after audit of the prior fiscal year and current fiscal year pupil counts.

Subd. 10. Payments to school nonoperating funds. Each fiscal year state general fund payments for a district nonoperating fund must be made at the current year aid payment percentage of the estimated entitlement during the fiscal year of the entitlement. This amount shall be paid in 12 equal monthly installments. The amount of the actual entitlement, after adjustment for actual data, minus the payments made during the fiscal year of the entitlement must be paid prior to October 31 of the following school year. The commissioner may make advance payments of debt service equalization aid and state-paid tax credits for a district's debt service fund earlier than would occur under the preceding schedule if the district submits evidence showing a serious cash flow problem in the fund. The commissioner may make earlier payments during the year and, if necessary, increase the percent of the entitlement paid to reduce the cash flow problem.

Subd. 11. Payment percentage for reimbursement aids. One hundred percent of the aid for the previous fiscal year must be paid in the current year for the following aids: telecommunications/Internet access equity and according to section 125B.26, special education special pupil aid according to section 125A.75, subdivision 3, aid for litigation costs according to section 125A.75, subdivision 9, aid for court-placed special education expenses according to section 125A.79, subdivision 4, and aid for special education out-of-state tuition according to section 125A.79, subdivision 8, and shared time aid according to section 126C.01, subdivision 7.

Subd. 12. Payment percentage for certain aids. One hundred percent of the aid for the current fiscal year must be paid for the following aids: reimbursement for enrollment options transportation, according to sections 124D.03, subdivision 8, and 124D.09, subdivision 22, and chapter 124E; school lunch aid, according to section 124D.111; and support services aid, for persons who are deaf, deafblind, and hard-of-hearing according to section 124D.57.

Subd. 12a. Forward shifted aid payments. One hundred percent of the state aid in fiscal years 2003 and later received under section 124D.87 must be paid by the state to the recipient school district on August 30 of that year. The recipient school district must recognize this aid in the previous fiscal year.

Subd. 13. Aid payment percentage. Except as provided in subdivisions 11, 12, 12a, and 14, each fiscal year, all education aids and credits in this chapter and chapters 120A, 120B, 121A, 122A, 123A, 123B, 124D, 124E, 125A, 125B, 126C, 134, and section 273.1392, shall be paid at the current year aid payment percentage of the estimated entitlement during the fiscal year of the entitlement. For the purposes of this subdivision, a district's estimated entitlement for special education aid under section 125A.76 for fiscal year 2014 and later equals 97.4 percent of the district's entitlement for the current fiscal year. The final adjustment payment, according to subdivision 9, must be the amount of the actual entitlement, after adjustment for actual data, minus the payments made during the fiscal year of the entitlement.

Subd. 14. Nonpublic aids. The state shall pay aid according to sections 123B.40 to 123B.48 for pupils attending nonpublic schools as follows:

(1) an advance payment by November 30 equal to the current year aid payment percentage of the estimated entitlement for the current fiscal year; and

(2) a final payment by October 31 of the following fiscal year, adjusted for actual data.

If a payment advance to meet cash flow needs is requested by a district and approved by the commissioner, the state shall pay nonpublic pupil transportation aid according to section 123B.92 by October 31.

Subd. 14a. State nutrition programs. Notwithstanding subdivision 3, the state shall pay 100 percent of the aid for the current year according to sections 124D.111, 124D.1158, and 124D.118 based on submitted monthly vouchers showing meals and milk served.

Subd. 15. Education aids cash flow account. (a) An education aids cash flow account is established in the state treasury for the purpose of ensuring the timely payment of state aids or credits to districts as provided in this section. In the event the account balance in any appropriation from the general fund to the department for education aids or credits is insufficient to make the next scheduled payment or payments, the commissioner is authorized to transfer funds from the education aids cash flow account to the accounts that are insufficient.

(b) For purposes of this subdivision, an account may have an insufficient balance only as a result of some districts being overpaid based on revised estimates for the relevant annual aid or credit entitlements. When the overpayment amounts are recovered from the pertinent districts, the commissioner shall transfer those amounts to the education aids cash flow account. The commissioner shall determine when it is not feasible to recover the overpayments in a timely manner from the district's future aid payments and notify the district of the amount that is to be refunded to the state. Districts are encouraged to make such refunds promptly. The commissioner may approve a schedule for making a refund when a district demonstrates that its cash flow is inadequate to promptly make the refund in full.

(c) There is annually appropriated from the general fund to the education aids cash flow account the additional amount necessary to ensure the timely payment of state aids or credits to districts as provided in this section. For any fiscal year, the appropriation authorized in this subdivision must not exceed an amount equal to two-tenths of one percent of the total general fund appropriations in that year for education aids and credits. At the close of each fiscal year, the amount of actual transfers plus anticipated transfers required in paragraph (b) must equal the authorized amounts transferred in paragraph (a) so that the net effect on total general fund spending for education aids and credits is zero.

Subd. 16. Payments to third parties. Notwithstanding subdivision 3, the current year aid payment percentage of the amounts under sections 123A.26, subdivision 3, and 124D.041, shall be paid in equal installments on August 30, December 30, and March 30, with a final adjustment payment on October 30 of the next fiscal year of the remaining amount.

Subd. 17. Payment to creditors. Except where otherwise specifically authorized, state education aid payments shall be made only to the school district, charter school, or other education organization earning state aid revenues as a result of providing education services.

History: 1983 c 342 art 7 s 3; 1984 c 463 art 9 s 4-6; 1984 c 655 art 1 s 25; 1Sp1985 c 12 art 10 s 3-7; 1Sp1986 c 1 art 4 s 8; art 5 s 6,7; art 9 s 3; 1987 c 268 art 9 s 4; 1987 c 384 art 2 s 29,30; 1987 c 398 art 6 s 2; art 7 s 25; 1988 c 486 s 31,32; 1989 c 329 art 8 s 2,3; 1990 c 562 art 1 s 2; art 3 s 13; art 6 s 20; art 8 s 26; 1990 c 604 art 3 s 4; 1991 c 130 s 10-14; 1991 c 199 art 2 s 9; 1991 c 265 art 2 s 3; art 5 s 5; 1992 c 499 art 1 s 7,8; 1993 c 224 art 6 s 8; art 7 s 9; art 8 s 1; art 14 s 9; 1994 c 465 art 2 s 12; 1994 c 647 art 1 s 7-10; 1Sp1995 c 3 art 1 s 12-14; art 16 s 13; 1996 c 412 art 1 s 9,10; 1997 c 231 art 9 s 3,4; 1Sp1997 c 4 art 1 s 15-18; art 3 s 12; 1998 c 397 art 4 s 27-37,51; art 11 s 3; 1998 c 398 art 1 s 9; 1999 c 241 art 2 s 49,50; art 6 s 10-12; 2000 c 254 s 48; 2000 c 489 art 2 s 25; 1Sp2001 c 6 art 2 s 58; art 5 s 6-8; 2002 c 374 art 1 s 2-9; 2003 c 130 s 12; 1Sp2003 c 9 art 5 s 14-21; art 12 s 16; 1Sp2003 c 18 art 5 s 2; 2004 c 228 art 3 s 2; 1Sp2005 c 5 art 1 s 40; art 3 s 13; art 5 s 5-8; art 11 s 5; 2006 c 263 art 1 s 16; art 4 s 4; 2008 c 363 art 2 s 31; 2009 c 101 art 2 s 109; 2010 c 395 s 2; 1Sp2010 c 1 art 3 s 6-9; 2011 c 76 art 1 s 19; 1Sp2011 c 11 art 1 s 27; art 5 s 7-9; 2012 c 239 art 1 s 27; 2013 c 62 s 3; 2013 c 116 art 7 s 4,5; 2014 c 312 art 15 s 21,22; 1Sp2015 c 3 art 4 s 10; art 5 s 27; 2016 c 158 art 1 s 49; 2016 c 189 art 28 s 8



Section 127A.47 — PAYMENTS TO RESIDENT AND NONRESIDENT DISTRICTS.

Subdivision 1. Aid to serving district. (a) Unless otherwise specifically provided by law, general education aid must be paid according to this subdivision.

(b) Except as provided in paragraph (c), general education aid must be paid to the serving district.

(c) If the resident district pays tuition for a pupil under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, general education aid, excluding basic skills revenue under section 126C.10, subdivision 4, must be paid to the resident district. For a student enrolled under section 124D.08, subdivision 2a, that is enrolled in other than an independent or special school district or charter school, the general education revenue shall be paid to the resident district.

Subd. 2. [Repealed, 2012 c 239 art 1 s 34]

Subd. 3. Revenue for children of divorced or legally separated parents or parents residing separately. (a) In those instances when the divorced or legally separated parents or parents residing separately share joint physical custody of the child and the divorced or legally separated parents or parents residing separately reside in different school districts, for all school purposes, unless otherwise specifically provided by law, the child must be considered a resident of the school district, as indicated by the child's parents.

(b) When the child of divorced or legally separated parents or parents residing separately under paragraph (a) resides with each parent on alternate weeks, the parents shall be responsible for the transportation of the child to the border of the resident school district during those weeks when the child resides in the nonresident school district.

Subd. 4. District without schools. Except as otherwise provided in law, any district not maintaining classified elementary or secondary schools must pay the tuition required in order to enable resident pupils to attend school in another district when necessary, and must receive general education aid on the same basis as other districts. The aid must be computed as if the pupils were enrolled in the district of residence.

Subd. 5. Notification of resident district. A district educating a pupil who is a resident of another district must notify the district of residence within 60 days of the date the pupil is determined by the district to be a nonresident, but not later than August 1 following the end of the school year in which the pupil is educated.

Subd. 6. State agency and court placements. If a state agency or a court of the state desires to place a child in a district that is not the child's district of residence or to place a pupil who is a parent under section 120A.22, subdivision 3, in a school district which is not the school district in which the pupil's biological or adoptive parent or designated guardian resides, that agency or court must, before placement, allow the district of residence an opportunity to participate in the placement decision and notify the district of residence, the district of attendance and the commissioner of the placement decision. When a state agency or court determines that an immediate emergency placement is necessary and that time does not permit district participation in the placement decision or notice to the districts and the commissioner of the placement decision before the placement, the agency or court may make the decision and placement without that participation or prior notice. The agency or court must notify the district of residence, the district of attendance and the commissioner of an emergency placement within 15 days of the placement.

Subd. 7. Alternative attendance programs. (a) The general education aid and special education aid for districts must be adjusted for each pupil attending a nonresident district under sections 123A.05 to 123A.08, 124D.03, 124D.08, and 124D.68. The adjustments must be made according to this subdivision.

(b) For purposes of this subdivision, the "unreimbursed cost of providing special education and services" means the difference between: (1) the actual cost of providing special instruction and services, including special transportation and unreimbursed building lease and debt service costs for facilities used primarily for special education, for a pupil with a disability, as defined in section 125A.02, or a pupil, as defined in section 125A.51, who is enrolled in a program listed in this subdivision, minus (2) if the pupil receives special instruction and services outside the regular classroom for more than 60 percent of the school day, the amount of general education revenue, excluding local optional revenue, plus local optional aid and referendum equalization aid as defined in section 125A.11, subdivision 1, paragraph (d), attributable to that pupil for the portion of time the pupil receives special instruction and services outside of the regular classroom, excluding portions attributable to district and school administration, district support services, operations and maintenance, capital expenditures, and pupil transportation, minus (3) special education aid under section 125A.76 attributable to that pupil, that is received by the district providing special instruction and services. For purposes of this paragraph, general education revenue and referendum equalization aid attributable to a pupil must be calculated using the serving district's average general education revenue and referendum equalization aid per adjusted pupil unit.

(c) For fiscal year 2015 and later, special education aid paid to a resident district must be reduced by an amount equal to 90 percent of the unreimbursed cost of providing special education and services.

(d) Notwithstanding paragraph (c), special education aid paid to a resident district must be reduced by an amount equal to 100 percent of the unreimbursed cost of special education and services provided to students at an intermediate district, cooperative, or charter school where the percent of students eligible for special education services is at least 70 percent of the charter school's total enrollment.

(e) Notwithstanding paragraph (c), special education aid paid to a resident district must be reduced under paragraph (d) for students at a charter school receiving special education aid under section 124E.21, subdivision 3, calculated as if the charter school received special education aid under section 124E.21, subdivision 1.

(f) Special education aid paid to the district or cooperative providing special instruction and services for the pupil, or to the fiscal agent district for a cooperative, must be increased by the amount of the reduction in the aid paid to the resident district under paragraphs (c) and (d). If the resident district's special education aid is insufficient to make the full adjustment under paragraphs (c), (d), and (e), the remaining adjustment shall be made to other state aids due to the district.

(g) Notwithstanding paragraph (a), general education aid paid to the resident district of a nonspecial education student for whom an eligible special education charter school receives general education aid under section 124E.20, subdivision 1, paragraph (c), must be reduced by an amount equal to the difference between the general education aid attributable to the student under section 124E.20, subdivision 1, paragraph (c), and the general education aid that the student would have generated for the charter school under section 124E.20, subdivision 1, paragraph (a). For purposes of this paragraph, "nonspecial education student" means a student who does not meet the definition of pupil with a disability as defined in section 125A.02 or the definition of a pupil in section 125A.51.

(h) An area learning center operated by a service cooperative, intermediate district, education district, or a joint powers cooperative may elect through the action of the constituent boards to charge the resident district tuition for pupils rather than to have the general education revenue paid to a fiscal agent school district. Except as provided in paragraph (f), the district of residence must pay tuition equal to at least 90 and no more than 100 percent of the district average general education revenue per pupil unit minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without compensatory revenue, local optional revenue, and transportation sparsity revenue, times the number of pupil units for pupils attending the area learning center.

Subd. 8. Charter schools. (a) The general education aid for districts must be adjusted for each pupil attending a charter school under chapter 124E. The adjustments must be made according to this subdivision.

(b) General education aid paid to a district in which a charter school not providing transportation according to section 124E.15 is located must be increased by an amount equal to the sum of:

(1) the product of: (i) the sum of an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, plus the transportation sparsity allowance for the district; times (ii) the adjusted pupil units attributable to the pupil; plus

(2) the product of $223 and the extended time pupil units attributable to the pupil.

History: 1981 c 358 art 1 s 28; 1982 c 548 art 1 s 11; 1983 c 314 art 1 s 22; 1987 c 398 art 8 s 10; 1988 c 486 s 56,57; 1988 c 718 art 7 s 32,33; 1989 c 329 art 7 s 5; 1990 c 562 art 3 s 7; 1991 c 130 s 21; 1991 c 199 art 2 s 12; 1991 c 265 art 3 s 38; 1993 c 224 art 3 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 1 s 22; 1997 c 7 art 1 s 65; 1998 c 397 art 4 s 50,51; art 11 s 3; 1998 c 398 art 1 s 26,27; art 2 s 30-32; 1999 c 241 art 1 s 48-50; art 2 s 51; 1Sp2003 c 9 art 5 s 22,23; 2004 c 294 art 1 s 8; 1Sp2005 c 5 art 2 s 73; art 3 s 14; 2007 c 146 art 1 s 16,25; art 3 s 21; 2009 c 96 art 1 s 18; art 3 s 20; 2012 c 239 art 1 s 28; 2013 c 116 art 1 s 54,55; 2014 c 312 art 15 s 23; 1Sp2015 c 3 art 4 s 10; art 5 s 28; 2016 c 189 art 29 s 14



Section 127A.48 — ADJUSTMENT OF NET TAX CAPACITY.

Subdivision 1. MS 2012 [Renumbered 273.1325, subdivision 1]

Subd. 2. MS 2012 [Renumbered 273.1325, subd 2]

Subd. 3. MS 2012 [Renumbered 273.1325, subd 3]

Subd. 4. MS 2012 [Renumbered 273.1325, subd 4]

Subd. 5. MS 2012 [Renumbered 273.1325, subd 5]

Subd. 6. MS 2012 [Renumbered 273.1325, subd 6]

Subd. 7. Adjusted net tax capacity; growth limit. In the calculation of adjusted net tax capacities for 1987 and each year thereafter, the commissioner of revenue shall not increase the adjusted net tax capacity of taxable property for any district over the adjusted net tax capacity established and filed with the commissioner for the immediately preceding year by more than the greater of (1) 19 percent of the certified adjusted net tax capacity established and filed with the commissioner of education for the year immediately preceding, or (2) 40 percent of the difference between the district's total adjusted net tax capacity for the current year calculated without the application of this subdivision and the district's certified adjusted net tax capacity established and filed with the commissioner for the immediately preceding year.

Subd. 8. Decrease in iron ore net tax capacity. If in any year the net tax capacity of iron ore property, as defined in section 273.13, subdivision 31, in any district is less than the net tax capacity of such property in the preceding year, the commissioner of revenue shall redetermine for all purposes the adjusted net tax capacity of the preceding year taking into account only the decrease in net tax capacity of iron ore property as defined in section 273.13, subdivision 31. If subdivision 7, clause (1), is applicable to the district, the decrease in iron ore property shall be applied to the adjusted net tax capacity as limited therein. In all other respects, the provisions of clause (1) shall apply.

Subd. 9. [Repealed, 2016 c 158 art 1 s 215]

Subd. 10. Adjusted net tax capacity; appeals. If a district, within 30 days after receipt of a copy of a report filed with the commissioner made pursuant to subdivisions 1 to 6 or 8, is of the opinion that the commissioner of revenue has made an error in the determination of the district's market value, it may appeal from the report or portion thereof relating to the district to the commissioner of revenue for a review and determination of the matters contained in the appeal. The commissioner of revenue shall advise the district of the determination within 30 days. If the district wishes to appeal the determination of the commissioner of revenue, it must file a notice of appeal with the Tax Court, as provided in subdivisions 11 to 16 within ten days of the notice of determination from the commissioner of revenue.

Subd. 11. Notice of appeal. The district must file with the court administrator of the Tax Court a notice of appeal from the determination of the commissioner of revenue fixing the market value of the district, and such notice must show the basis of the alleged error. A copy of the notice of appeal must be served upon the commissioner of revenue, and proof of service must be filed with the court administrator.

Subd. 12. Hearing. Upon receipt of the notice of appeal the Tax Court must review the notice of appeal and determine whether it appears from the allegations and proofs therein contained that an error has been made in the determination by the commissioner of revenue of the market value of the property in the school district. If the court finds it probable that such an error has been made, it must notice the matter for hearing; otherwise, it must dismiss the appeal and notify the parties thereof. Hearings must be set and held in the same manner as other hearings of the Tax Court are set and heard, except that an appeal filed under subdivision 10 must take precedence over other appeals pending before the court. The attorney general shall represent the commissioner of revenue. The Administrative Procedure Act, sections 14.09 to 14.28, 14.38, 14.44 to 14.45, and 14.57 to 14.69, shall apply to hearings insofar as it is applicable.

Subd. 13. Tax Court determination. The Tax Court shall hear, consider, and determine such appeal, de novo upon the issues made by the notice of appeal, if a hearing has been granted thereon. At the conclusion of the hearing, the court must: (1) file findings of fact, or (2) refer the issues to the commissioner of revenue with instructions and recommendations for a determination and correction of the market value of the appealing district. The decision of the Tax Court, if it decides the matter de novo, shall have the same force and effect as a determination by the commissioner of revenue in the first instance under this section, and the commissioner of revenue must be notified thereof. If the matter is rereferred to the commissioner of revenue, a redetermination by the commissioner of revenue in accordance with the recommendations of the Tax Court must likewise have the same force and effect as a determination by it in the first instance under this section.

Subd. 14. Hearing examiner. In addition to the powers and duties of the Tax Court as prescribed by chapter 271, any hearing ordered pursuant to this section may be heard by a hearing examiner in lieu of one or more judges of the Tax Court. If a hearing is conducted by a hearing examiner, such hearing examiner shall exercise the same powers conferred by law upon one or more judges of the Tax Court. The hearing examiner shall report to the court. The court is authorized to make findings of fact based on the report of the hearing examiner in the same manner as is required by these provisions when the hearing is conducted by the court. The Tax Court may employ hearing examiners upon such terms and conditions as it shall prescribe. A hearing examiner so appointed shall be in the unclassified service of the state.

Subd. 15. Limitation of appeals. A decision of the Tax Court pursuant to the terms hereof shall be final and shall not be subject to review by any court, except upon certiorari to the Supreme Court.

Subd. 16. Aids pending appeals. During the pendency of any appeal from the commissioner of revenue evaluation, state aids to the appealing district must be paid on the basis of the evaluation subject to adjustment upon final determination of the appeal.

History: Ex1971 c 31 art 20 s 3; 1973 c 582 s 3; 1973 c 683 s 5-10,27; 1974 c 521 s 22,23; 1975 c 432 s 25-33; 1976 c 134 s 78; 1976 c 239 s 35; 1976 c 271 s 44-46; 1977 c 307 s 29; 1977 c 423 art 3 s 1,2; art 4 s 1; 1977 c 447 art 1 s 8-15,17; 1978 c 706 s 32; 1978 c 733 s 20,21; 1978 c 764 s 46-51; 1978 c 767 s 1; 1979 c 334 art 1 s 7-11; art 3 s 4,5; 1980 c 429 s 1; 1980 c 443 s 1; 1980 c 509 s 33; 1980 c 607 art 4 s 1; art 7 s 8; 1980 c 609 art 1 s 7; 1981 c 358 art 1 s 18,19,48; 1982 c 424 s 130; 1984 c 502 art 11 s 1; 1Sp1985 c 14 art 3 s 1; art 4 s 18; 1986 c 444; 1Sp1986 c 1 art 4 s 9; 1Sp1986 c 3 art 1 s 82; 1987 c 268 art 6 s 3; art 7 s 3-10; 1987 c 384 art 2 s 1; 1988 c 719 art 5 s 2,84; 1989 c 329 art 13 s 1; art 13 s 20; 1Sp1989 c 1 art 2 s 11; art 9 s 1; 1992 c 511 art 2 s 5; 1992 c 556 s 1; 1993 c 224 art 1 s 4; 1994 c 416 art 1 s 4; 1995 c 233 art 2 s 56; 1995 c 264 art 5 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 39-47,51; art 11 s 3; 2003 c 130 s 12; 2008 c 154 art 2 s 2; 2013 c 143 art 14 s 15,110



Section 127A.49 — AID ADJUSTMENTS.

Subdivision 1. Omissions. No adjustments to any aid payments made pursuant to this chapter or chapters 120B, 122A, 123A, 123B, 124D, 124E, 125A, and 126C resulting from omissions in district reports, except those adjustments determined by the legislative auditor, shall be made for any school year after December 15 of the next school year, unless otherwise specifically provided by law.

Subd. 2. Abatements. Whenever by virtue of chapter 278, sections 270C.86, 375.192, or otherwise, the net tax capacity or referendum market value of any district for any taxable year is changed after the taxes for that year have been spread by the county auditor and the local tax rate as determined by the county auditor based upon the original net tax capacity is applied upon the changed net tax capacities, the county auditor shall, prior to February 1 of each year, certify to the commissioner of education the amount of any resulting net revenue loss that accrued to the district during the preceding year. Each year, the commissioner shall pay an abatement adjustment to the district in an amount calculated according to the provisions of this subdivision. This amount shall be deducted from the amount of the levy authorized by section 126C.46. The amount of the abatement adjustment must be the product of:

(1) the net revenue loss as certified by the county auditor, times

(2) the ratio of:

(i) the sum of the amounts of the district's certified levy in the third preceding year according to the following:

(A) section 123B.57, if the district received health and safety aid according to that section for the second preceding year;

(B) section 124D.20, if the district received aid for community education programs according to that section for the second preceding year;

(C) section 124D.135, subdivision 3, if the district received early childhood family education aid according to section 124D.135 for the second preceding year;

(D) section 126C.17, subdivision 6, if the district received referendum equalization aid according to that section for the second preceding year;

(E) section 126C.10, subdivision 13a, if the district received operating capital aid according to section 126C.10, subdivision 13b, in the second preceding year;

(F) section 126C.10, subdivision 29, if the district received equity aid according to section 126C.10, subdivision 30, in the second preceding year;

(G) section 126C.10, subdivision 32, if the district received transition aid according to section 126C.10, subdivision 33, in the second preceding year;

(H) section 123B.53, subdivision 5, if the district received debt service equalization aid according to section 123B.53, subdivision 6, in the second preceding year;

(I) section 123B.535, subdivision 4, if the district received natural disaster debt service equalization aid according to section 123B.535, subdivision 5, in the second preceding year;

(J) section 124D.22, subdivision 3, if the district received school-age care aid according to section 124D.22, subdivision 4, in the second preceding year;

(K) section 123B.591, subdivision 3, if the district received deferred maintenance aid according to section 123B.591, subdivision 4, in the second preceding year; and

(L) section 122A.415, subdivision 5, if the district received alternative teacher compensation equalization aid according to section 122A.415, subdivision 6, paragraph (a), in the second preceding year; to

(ii) the total amount of the district's certified levy in the third preceding December, plus or minus auditor's adjustments.

Subd. 3. Excess tax increment. (a) If a return of excess tax increment is made to a district pursuant to sections 469.176, subdivision 2, and 469.177, subdivision 9, or upon decertification of a tax increment district, the school district's aid and levy limitations must be adjusted for the fiscal year in which the excess tax increment is paid under the provisions of this subdivision.

(b) An amount must be subtracted from the district's aid for the current fiscal year equal to the product of:

(1) the amount of the payment of excess tax increment to the district, times

(2) the ratio of:

(i) the sum of the amounts of the district's certified levy for the fiscal year in which the excess tax increment is paid according to the following:

(A) section 123B.57, if the district received health and safety aid according to that section for the second preceding year;

(B) section 124D.20, if the district received aid for community education programs according to that section for the second preceding year;

(C) section 124D.135, subdivision 3, if the district received early childhood family education aid according to section 124D.135 for the second preceding year;

(D) section 126C.17, subdivision 6, if the district received referendum equalization aid according to that section for the second preceding year;

(E) section 126C.10, subdivision 13a, if the district received operating capital aid according to section 126C.10, subdivision 13b, in the second preceding year;

(F) section 126C.10, subdivision 29, if the district received equity aid according to section 126C.10, subdivision 30, in the second preceding year;

(G) section 126C.10, subdivision 32, if the district received transition aid according to section 126C.10, subdivision 33, in the second preceding year;

(H) section 123B.53, subdivision 5, if the district received debt service equalization aid according to section 123B.53, subdivision 6, in the second preceding year;

(I) section 123B.535, subdivision 4, if the district received natural disaster debt service equalization aid according to section 123B.535, subdivision 5, in the second preceding year;

(J) section 124D.22, subdivision 3, if the district received school-age care aid according to section 124D.22, subdivision 4, in the second preceding year;

(K) section 123B.591, subdivision 3, if the district received deferred maintenance aid according to section 123B.591, subdivision 4, in the second preceding year; and

(L) section 122A.415, subdivision 5, if the district received alternative teacher compensation equalization aid according to section 122A.415, subdivision 6, paragraph (a), in the second preceding year; to

(ii) the total amount of the district's certified levy for the fiscal year, plus or minus auditor's adjustments.

(c) An amount must be subtracted from the school district's levy limitation for the next levy certified equal to the difference between:

(1) the amount of the distribution of excess increment; and

(2) the amount subtracted from aid pursuant to clause (a).

If the aid and levy reductions required by this subdivision cannot be made to the aid for the fiscal year specified or to the levy specified, the reductions must be made from aid for subsequent fiscal years, and from subsequent levies. The school district must use the payment of excess tax increment to replace the aid and levy revenue reduced under this subdivision.

(d) This subdivision applies only to the total amount of excess increments received by a district for a calendar year that exceeds $25,000.

History: 1977 c 447 art 6 s 2; 1978 c 764 s 54; 1980 c 609 art 4 s 7; 1981 c 358 art 1 s 30; 1983 c 314 art 1 s 22; art 6 s 11; 1984 c 463 art 6 s 1; art 7 s 12; 1986 c 465 art 2 s 1; 1987 c 291 s 202; 1988 c 718 art 6 s 7,8; 1988 c 719 art 5 s 84; 1989 c 222 s 12,13; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1991 c 130 s 16,17,37; 1992 c 499 art 12 s 11,12,29; 1994 c 465 art 2 s 1; 1994 c 647 art 8 s 5; 1Sp1995 c 3 art 8 s 2,3; art 16 s 13; 1998 c 397 art 4 s 48,51; art 11 s 3; 1999 c 241 art 1 s 51,52; 1Sp2003 c 9 art 5 s 24,25; 1Sp2005 c 5 art 1 s 41,42; 2007 c 146 art 1 s 17,18; 2008 c 363 art 2 s 32,33; 2014 c 312 art 18 s 15,16; 2015 c 21 art 1 s 24,25; 1Sp2015 c 3 art 4 s 10; art 7 s 5



Section 127A.50 — AID ADJUSTMENTS DUE TO CHANGES IN EMPLOYER RETIREMENT CONTRIBUTION RATES.

Subdivision 1. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

Subd. 2. Appropriation. The amounts necessary to pay any positive net adjustments under this section to any school district are appropriated annually from the general fund to the commissioner of education.

Subd. 3. Limits on adjustments and potential reductions. Increases to any school districts under subdivision 1, clause (2), and decreases under subdivision 1, clauses (1) and (3), are limited to the fiscal year 1999 amounts. The commissioner of education may permanently reduce the adjustments to school districts under subdivision 1, clauses (1) and (2), in the same manner as prescribed for nonschool jurisdictions under section 273.1385, subdivision 2. The commissioner may, from time to time, require that the most recent fiscal year payroll information be certified by the executive director of the Teachers Retirement Association. For any school district where the newly certified Teachers Retirement Association payroll is significantly lower than the fiscal 1997 amount as determined by the commissioner, the commissioner shall recalculate the lower reduction under subdivision 1, clause (3), and shall permanently reduce the adjustment amount in subsequent years.

Subd. 4. Effect of reorganizations. The commissioner of education shall reapportion the aid adjustments to school districts under this section to account for significant changes in boundaries or consolidations, as determined by the commissioner. If a school district is dissolved, or a school district function thereof is assumed by either the state or a nonpublic organization, adjustments for all or the appropriate fraction of the total payroll under this section must terminate.

Subd. 5. MS 2012 [Repealed, 2013 c 116 art 1 s 59]

History: 1997 c 233 art 1 s 14; 1998 c 397 art 4 s 51; art 11 s 3; 1Sp2001 c 6 art 1 s 40; 2003 c 130 s 12; 2006 c 277 art 3 s 1



Section 127A.51 — STATEWIDE AVERAGE REVENUE.

By December 1 of each year the commissioner must estimate the statewide average adjusted general revenue per adjusted pupil unit and the disparity in adjusted general revenue among pupils and districts by computing the ratio of the 95th percentile to the fifth percentile of adjusted general revenue. The commissioner must provide that information to all districts.

If the disparity in adjusted general revenue as measured by the ratio of the 95th percentile to the fifth percentile increases in any year, the commissioner shall recommend to the legislature options for change in the general education formula that will limit the disparity in adjusted general revenue to no more than the disparity for the previous school year. The commissioner must submit the recommended options to the education committees of the legislature by February 1.

For purposes of this section and section 126C.10, adjusted general revenue means the sum of basic revenue under section 126C.10, subdivision 2; referendum revenue under section 126C.17; local optional revenue under section 126C.10, subdivision 2e; and equity revenue under section 126C.10, subdivisions 24a and 24b.

History: 1987 c 398 art 1 s 24; 1988 c 486 s 69; 1991 c 265 art 1 s 26; 1998 c 397 art 7 s 158,164; art 11 s 3; 1998 c 398 art 1 s 38; 1999 c 241 art 1 s 53; 2000 c 489 art 2 s 26; 1Sp2001 c 6 art 1 s 41; 2013 c 116 art 1 s 56; 2016 c 189 art 27 s 15



Section 127A.70 — MINNESOTA P-20 EDUCATION PARTNERSHIP.

Subdivision 1. Establishment; membership. (a) A P-20 education partnership is established to create a seamless system of education that maximizes achievements of all students, from early childhood through elementary, secondary, and postsecondary education, while promoting the efficient use of financial and human resources. The partnership shall consist of major statewide educational groups or constituencies or noneducational statewide organizations with a stated interest in P-20 education. The initial membership of the partnership includes the members serving on the Minnesota P-16 Education Partnership and four legislators appointed as follows:

(1) one senator from the majority party and one senator from the minority party, appointed by the Subcommittee on Committees of the Committee on Rules and Administration; and

(2) one member of the house of representatives appointed by the speaker of the house and one member appointed by the minority leader of the house of representatives.

(b) The chair of the P-16 education partnership must convene the first meeting of the P-20 partnership. Prospective members may be nominated by any partnership member and new members will be added with the approval of a two-thirds majority of the partnership. The partnership will also seek input from nonmember organizations whose expertise can help inform the partnership's work.

(c) Partnership members shall be represented by the chief executives, presidents, or other formally designated leaders of their respective organizations, or their designees. The partnership shall meet at least three times during each calendar year.

(d) The P-20 education partnership shall be the state council for the Interstate Compact on Educational Opportunity for Military Children under section 127A.85 with the commissioner or commissioner's designee serving as the compact commissioner responsible for the administration and management of the state's participation in the compact. When conducting business required under section 127A.85, the P-20 partnership shall include a representative from a military installation appointed by the adjutant general of the Minnesota National Guard.

Subd. 2. Powers and duties; report. (a) The partnership shall develop recommendations to the governor and the legislature designed to maximize the achievement of all P-20 students while promoting the efficient use of state resources, thereby helping the state realize the maximum value for its investment. These recommendations may include, but are not limited to, strategies, policies, or other actions focused on:

(1) improving the quality of and access to education at all points from preschool through graduate education;

(2) improving preparation for, and transitions to, postsecondary education and work;

(3) ensuring educator quality by creating rigorous standards for teacher recruitment, teacher preparation, induction and mentoring of beginning teachers, and continuous professional development for career teachers; and

(4) realigning the governance and administrative structures of early education, kindergarten through grade 12, and postsecondary systems in Minnesota.

(b) Under the direction of the P-20 Education Partnership Statewide Longitudinal Education Data System Governance Committee, the Office of Higher Education and the Departments of Education and Employment and Economic Development shall improve and expand the Statewide Longitudinal Education Data System (SLEDS) to provide policymakers, education and workforce leaders, researchers, and members of the public with data, research, and reports to:

(1) expand reporting on students' educational outcomes for diverse student populations including at-risk students, children with disabilities, English learners, and gifted students, among others, and include formative and summative evaluations based on multiple measures of student progress toward career and college readiness;

(2) evaluate the effectiveness of educational and workforce programs; and

(3) evaluate the relationship between education and workforce outcomes, consistent with section 124D.49.

To the extent possible under federal and state law, research and reports should be accessible to the public on the Internet, and disaggregated by demographic characteristics, organization or organization characteristics, and geography.

It is the intent of the legislature that the Statewide Longitudinal Education Data System inform public policy and decision-making. The SLEDS governance committee, with assistance from staff of the Office of Higher Education, the Department of Education, and the Department of Employment and Economic Development, shall respond to legislative committee and agency requests on topics utilizing data made available through the Statewide Longitudinal Education Data System as resources permit. Any analysis of or report on the data must contain only summary data.

(c) By January 15 of each year, the partnership shall submit a report to the governor and to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over P-20 education policy and finance that summarizes the partnership's progress in meeting its goals and identifies the need for any draft legislation when necessary to further the goals of the partnership to maximize student achievement while promoting efficient use of resources.

Subd. 2a. Career pathways and technical education; key elements; stakeholder collaboration. (a) The partnership must work with representatives of the Department of Education, the Department of Employment and Economic Development, the Department of Labor, the Board of Teaching, the Board of School Administrators, trade associations, local and regional employers, local school boards, adult basic education program providers, postsecondary institutions, parents, other interested and affected education stakeholders, and other major statewide educational groups and constituencies to recommend to the legislature ways to identify specific policy, administrative, and statutory changes needed under sections 120B.11, 120B.125, 122A.09, 122A.14, 122A.18, and 122A.60, among other statutory provisions, to effect and, if appropriate, revise a comprehensive, effective, and publicly accountable P-20 education system premised on developing, implementing, and realizing students' individual career and college readiness plans and goals. In developing its recommendations, the partnership must consider how best to:

(1) provide students regular and frequent access to multiple qualified individuals within the school and local and regional community who have access to reliable and accurate information, resources, and technology the students need to successfully pursue career and technical education, other postsecondary education, or work-based training options;

(2) regularly engage students in planning and continually reviewing their own career and college readiness plans and goals and in pursuing academic and applied and experiential learning that helps them realize their goals; and

(3) identify and apply valid and reliable measures of student progress and program efficacy that, among other requirements, can accommodate students' prior education-related experiences and applied and experiential learning that students acquire via contextualized projects and other recognized learning opportunities.

(b) The partnership must recommend to the commissioner of education and representatives of secondary and postsecondary institutions and programs how to organize and implement a framework of the foundational knowledge and skills and career fields, clusters, and pathways for students enrolled in a secondary school, postsecondary institution, or work-based program. The key elements of these programs of study for students pursuing postsecondary workforce training or other education must include:

(1) competency-based curricula aligned with industry expectations and skill standards;

(2) sequential course offerings that gradually build students' skills, enabling students to graduate from high school and complete postsecondary programs;

(3) flexible and segmented course and program formats to accommodate students' interests and needs;

(4) course portability to allow students to seamlessly progress in the students' education and career; and

(5) effective and sufficiently strong P-20 connections to facilitate students' uninterrupted skill building, provide students with career opportunities, and align academic credentials with opportunities for advancement in high-skill, high-wage, and high-demand occupations.

(c) Stakeholders under this paragraph must examine possibilities for redesigning teacher and school administrator licensure requirements, and make recommendations to the Board of Teaching and the Board of School Administrators, respectively, to create specialized licenses, credentials, and other endorsement forms to increase students' participation in language immersion programs, world language instruction, career development opportunities, work-based learning, early college courses and careers, career and technical education programs, Montessori schools, and project and place-based learning, among other career and college ready opportunities. Consistent with the possibilities for redesigning educators' licenses, the stakeholders also must examine how to restructure staff development and training opportunities under sections 120B.125 and 122A.60 to realize the goals of this subdivision.

(d) The partnership must recommend to the Department of Education, the Department of Employment and Economic Development, and postsecondary institutions and systems how best to create a mobile, Web-based hub for students and their families that centralizes existing resources on careers and employment trends and the educational pathways required to attain such careers and employment.

Subd. 3. [Repealed, 2014 c 286 art 8 s 40]

History: 2009 c 96 art 2 s 58; 2013 c 99 art 2 s 2; 2014 c 272 art 1 s 41; art 3 s 49,50; art 10 s 1; 1Sp2015 c 3 art 12 s 3



Section 127A.80 — COMPACT FOR EDUCATION.

The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

ARTICLE I

Purpose and Policy

(A) It is the purpose of this compact to:

(1) Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

(2) Provide a forum for the discussion, development, crystalization and recommendation of public policy alternatives in the field of education.

(3) Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4) Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(B) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(C) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II

State Defined

As used in this compact, "state" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

The Commission

(A) The education commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(B) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to article III (J).

(C) The commission shall have a seal.

(D) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(E) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(F) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(G) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(H) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(I) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(J) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(1) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(2) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(3) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(4) Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(5) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(6) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

Cooperation with Federal Government

(A) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

(B) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

Committees

(A) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for one year and 16 for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

(B) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(C) The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

Finance

(A) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(B) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(C) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III (G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(D) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(E) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(F) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII

Eligible Parties

Entry Into and Withdrawal

(A) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(B) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

(C) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(D) Except for a withdrawal effect on December 31, 1967 in accordance with paragraph (C) of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this contract shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

History: 1967 c 394 s 1; 1998 c 397 art 4 s 51



Section 127A.81 — EDUCATION COMMISSION.

Subdivision 1. Appointment of members. Legislative members of the Education Commission established in section 127A.80, article III (A), are appointed as follows: One member of the house of representatives appointed by the speaker of the house for a term coinciding with the term of office of the member; one member of the senate appointed by the Committee on Committees for a two-year term. Members of the Education Commission appointed by the governor are appointed for a term which coincides with the term of the appointing governor. Members appointed from the legislature and members appointed by the governor serve until their successors are appointed and qualified.

Subd. 2. Vacancies. Vacancies are filled by the appointing power. If the legislature is not in session, vacancies are filled as follows: avacancy in the office held by a house of representatives member is filled by the last speaker of the house, or if the speaker be not available, by the last chair of the house of representatives Rules Committee; a vacancy in the office held by a senate member is filled by the last senate Committee on Committees or other appointing authority designated by the senate rules in case of a senate vacancy.

Subd. 3. Expenses. Members of the Education Commission serve without compensation for such service but are entitled to be paid their necessary expenses in carrying out their duties.

History: 1967 c 394 s 2; 1983 c 305 s 18; 1986 c 444; 1998 c 397 art 4 s 51; art 11 s 3



Section 127A.85 — INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN.

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents, and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to United States Code, title 10, sections 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in kindergarten through grade 12, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder, such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through grade 12 public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other United States territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonmember state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other United States territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through grade 12.

Q. "Transition" means: (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to United States Code, title 10, sections 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the National Guard and military reserves;

2. members of the uniformed services now retired, except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other United States Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS AND ENROLLMENT

A. Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten days or within such time as reasonably determined under rules promulgated by the Interstate Commission.

C. Immunizations - Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT AND ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical, and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on the current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: (1) gifted and talented programs; and (2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services - (1) in compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), United States Code Annotated, title 20, section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and (2) in compliance with the requirements of Section 504 of the Rehabilitation Act, United States Code Annotated, title 29, section 794, and with Title II of the Americans with Disabilities Act, United States Code Annotated, title 42, sections 12131 to 12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar coursework has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams - States shall accept: (1) exit or end-of-course exams required for graduation from the sending state, (2) national norm-referenced achievement tests, or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during senior year - Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Department of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. For a meeting, or a portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements. Such methods of data collection, exchange, and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The Interstate Commission shall create a process that permits military officials, education officials, and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire, or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and State Councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training, and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting, and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for, the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of the Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of the Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states reject a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact, or promulgated rules.

B. Default, Technical Assistance, Suspension, and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of suspension or termination, including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principle offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and nonbinding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter, it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to the adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

History: 2014 c 272 art 10 s 2



Section 127A.851 — PREVAILING LAW.

Subdivision 1. Academic credits; high school diplomas. Notwithstanding article VII of the compact under section 127A.85, other compact provisions, or other law to the contrary, where Minnesota statute or rule governing the awarding of academic credits or a high school diploma or an equivalent degree or credential conflicts with the compact, Minnesota law supersedes the provisions of the compact to the extent of the conflict.

Subd. 2. Education records. Notwithstanding the provisions of the compact under section 127A.85, or other law to the contrary, where Minnesota statute or rule governing access to student data or other education-related data conflicts with the compact, Minnesota law, including chapter 13, supersedes the provisions of the compact to the extent of the conflict.

History: 2014 c 272 art 10 s 3



Section 127A.852 — MILITARY-CONNECTED YOUTH IDENTIFIER.

(a) When a school district updates its enrollment forms in the ordinary course of business, the district must include a box on the enrollment form to allow students to self-identify as a military-connected youth. For purposes of this section, a "military-connected youth" means having an immediate family member, including a parent or sibling, who is currently in the armed forces either as a reservist or on active duty or has recently retired from the armed forces.

(b) Data collected under this section is private data on individuals, as defined in section 13.02, subdivision 12, but summary data may be published by the Department of Education.

History: 2014 c 272 art 10 s 4






Chapter 128 — COOK COUNTY SCHOOL DISTRICT

Section 128.009 — CHAPTER APPLIES ONLY TO DISTRICT 166.

Subdivision 1. Independent district. This chapter applies only to the school district in Cook County. It is an independent school district subject to the laws that govern independent school districts. Its official name is Independent School District No. 166, Cook County.

Subd. 2. This chapter prevails. This chapter prevails if this chapter is inconsistent with a law that governs independent school districts.

History: 1989 c 220 s 1



Section 128.01 — BOARD MEMBERS: NUMBER, TERM, STAGGERING.

Subdivision 1. Five members. The school board of Independent School District No. 166 has five members.

Subd. 2. Four-year term from January. The term of a school board member is four years. A term begins on the first Monday in January after the election.

Subd. 3. Staggered elections. Three school board members are elected at one state general election and two are elected at the next state general election.

History: (2780-9, 2780-21, 2780-22) 1929 c 9 s 2; 1935 c 362 s 1,2; 1941 c 169 art 4 s 24; 1949 c 268 s 2; 1989 c 220 s 1



Section 128.02 — COUNTY COMMISSIONER DISTRICT IS ELECTION DISTRICT.

In Independent School District No. 166, each county commissioner district is an election district. One school board member is elected from each election district.

History: (2780-12) 1929 c 9 s 5; 1941 c 169 art 4 s 25; 1989 c 220 s 1



Section 128.03 — ANNUAL MEETING MUST BE IN JANUARY.

The school board of Independent School District No. 166 must hold its annual meeting on, or as soon as practicable within ten days after, the Tuesday after the first Monday in January.

History: (2780-9, 2780-23) 1929 c 9 s 2; 1935 c 362 s 3; 1941 c 169 art 4 s 26; 1989 c 220 s 1






Chapter 128A — ACADEMIES FOR THE DEAF AND BLIND



Chapter 128B — PINE POINT SCHOOL

Section 128B.011 — SCHOOL GOVERNANCE AND STANDARDS.

Subdivision 1. Governance. The care, management, and control of Pine Point School is vested in the White Earth Reservation Tribal Council. The council has the same powers and duties as a school board under chapters 120A to 129C and other provisions applicable to school boards. The tribal council may delegate powers and duties for the operation of the school to the Indian Education Committee. The committee may exercise powers and duties delegated to it.

Subd. 2. Standards. The school is a public school providing instruction for pupils in kindergarten through the 8th grade. Instruction shall meet the same standards for instruction as are required for other public schools.

Subd. 3. Cooperation with school districts. If the council determines it cannot adequately provide certain services, the council shall purchase or share services with one or more school districts or other provider for instruction, administration, or other requirements of operating the school, including curriculum, teachers, support services, supervision, administration, financial accounting and reporting, and other instructional and noninstructional programs. The council is encouraged to cooperate with school districts to increase and improve instructional and support services available to the pupils in the school.

History: 1991 c 265 art 3 s 20; 1998 c 397 art 11 s 3



Section 128B.02 — TERMS OF OFFICERS; ELECTIONS; VOTING.

Subdivision 1. Terms. The term of an officer of the Indian Education Committee is three years.

Subd. 2. Section 123B.94 on elections. The election of committee officers must be held according to section 123B.94.

Subd. 3. Who can vote. A qualified voter who resides within former Independent School District No. 25 may vote at an election of committee officers.

Subd. 4. District 309 elections. This chapter does not prohibit a qualified voter who resides within former Independent School District No. 25 from voting in an election in Independent School District No. 309.

History: 1973 c 683 s 26 subds 3,4; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1998 c 397 art 11 s 3



Section 128B.03 — FINANCES, INSURANCE, TRANSPORTATION.

Subdivision 1. Cannot bond, tax, borrow. This chapter does not allow the council to issue bonds, levy taxes, or borrow money.

Subd. 2. May get federal aid. The council may receive federal aid to Indians.

Subd. 3. [Repealed, 1991 c 265 art 3 s 40]

Subd. 3a. State revenues. The state shall pay to the council for the support of the school all aids, revenues, and grants available to a school district as though the school were a school district. The aids, revenues, and grants include, but are not limited to, the following:

(1) general education revenue, as defined in section 126C.10, subdivision 1, including at least compensatory revenue;

(2) transportation revenue;

(3) capital expenditure facilities revenue;

(4) capital expenditure equipment revenue;

(5) special education revenue;

(6) English learner aid;

(7) family connections aid;

(8) assurance of mastery revenue;

(9) school lunch revenue;

(10) school milk revenue;

(11) health and safety revenue;

(12) Indian language and culture grants;

(13) arts planning grants; and

(14) all other aids, revenues, or grants available to a school district.

If there are eligibility requirements for an aid, revenue, or grant, the requirements shall be met in order to obtain the aid, revenue, or grant, except that a requirement to levy shall be waived. To compute the amount of aid, revenue, or grant requiring a levy, the amount of the levy shall be zero.

If a school district obtains revenue from the proceeds of a levy, the council shall be deemed to have levied and the state shall pay aid equal to the amount that would have been levied. The amount shall be approved by the commissioner of education.

The proceeds of any aid, grant, or revenue shall be used only as provided in the applicable statute.

Subd. 4. Federal aid. The school board of Independent School District No. 309 must transfer to the council, to the extent permissible, any federal aids or grants which the school district is eligible for or entitled to because of:

(1) the population in the school attendance area;

(2) the pupils actually attending the school;

(3) the program of the school;

(4) the boundaries of the attendance area of the school; or

(5) a related reason.

Subd. 5. Audits. The council must have an audit done annually of the accounts of the school. The audit must be finished within one year after the year for which the audit is made.

Subd. 6. Treasurer's bond. The treasurer of the council must give a corporate surety bond to the state. The school board of Independent School District No. 309 must set the amount of the bond. The amount must be sufficient to protect the interest of the school district.

Subd. 7. Insurance. The council may buy the insurance specified in sections 122A.69 and 123B.23. The council must buy insurance to the extent required by chapter 466 and is not liable beyond the extent provided by chapter 466.

Subd. 8. [Repealed, 1991 c 265 art 3 s 40]

History: 1973 c 683 s 26 subds 2,5,7,8,9,11,14; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1990 c 562 art 3 s 8; 1991 c 265 art 3 s 21-24; 1993 c 224 art 14 s 17; 1993 c 374 s 25,29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 4 s 24; 1998 c 397 art 11 s 3; 2003 c 130 s 12; 2009 c 86 art 1 s 16; 2012 c 239 art 1 s 33



Section 128B.04 — RESIDENT PUPILS.

A pupil in kindergarten through 8th grade who resides within former Independent School District No. 25 is a resident pupil for the purposes of chapters 120A, 123B, 124D, 125A, and 125B. Pupils enrolled in the school may not be counted by Independent School District No. 309 for the purposes of receiving revenue according to chapters 120A to 129C.

History: 1981 c 358 art 6 s 41; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 25; 1998 c 397 art 11 s 3



Section 128B.05 — EMPLOYEES; APPROPRIATE UNIT; INDIAN INSTRUCTORS.

Subdivision 1. Hiring. The council must employ necessary teachers according to section 122A.40 and may employ other necessary personnel.

Subd. 2. Council teachers are unit. Teachers employed by the council are employees of the council and are an "appropriate unit" or a "unit" under chapter 179A, notwithstanding section 179A.03, subdivision 2.

Subd. 3. District 309 teachers. Teachers employed by the school board of Independent School District No. 309 who are assigned by the board to the school remain employees of the board.

Subd. 4. Indian culture instructors. The council may employ instructors in Indian culture. The instructors need not be licensed by the state board. For all other purposes, the instructors are "teachers" as defined by section 122A.15, subdivision 1.

History: 1973 c 683 s 26 subd 10; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 26,27; 1998 c 397 art 11 s 3



Section 128B.06 — THIS CHAPTER PREVAILS OVER CODE OR DISTRICT LAW.

Subdivision 1. Education Code. The management of the school by the council is governed by the Education Code and other law affecting school districts.

Subd. 2. Independent district law. Unless otherwise provided in this chapter, the council must operate according to statutes governing independent school districts.

Subd. 3. This chapter prevails. If there is a conflict between the code or other law and this chapter, this chapter prevails.

History: 1973 c 683 s 26 subd 12; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 28



Section 128B.08 — REPORTS TO LEGISLATURE.

Before January 15 of each odd-numbered year, the council must submit a report to the legislature on the school established by this chapter. The report must document the success or failure of the school.

History: 1973 c 683 s 26 subd 17; 1975 c 432 s 88; 1977 c 447 art 7 s 28; 1981 c 358 art 6 s 42; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 29; 1Sp1995 c 3 art 8 s 10



Section 128B.09 — TRANSFER TO DISTRICT 309.

The school may be closed by unanimous vote of the tribal council effective June 30 of any year. The school board of Independent School District No. 309 shall assume responsibility for the pupils in the school on July 1.

History: 1973 c 683 s 26 subd 17; 1975 c 432 s 88; 1977 c 447, art 7 s 28; 1981 c 358 art 6 s 42; 1Sp1985 c 12 art 7 s 26,32; 1989 c 220 s 3; 1989 c 221 s 1; 1991 c 265 art 3 s 30



Section 128B.10 — CONTINUATION OF CHAPTER.

Subdivision 1. Extension. This chapter remains in effect until otherwise provided by law.

Subd. 2. [Repealed, 1992 c 592 s 21]

Subd. 3. [Repealed, 1991 c 265 art 11 s 26]

History: 1973 c 683 s 26 subd 17; 1Sp1985 c 12 art 7 s 26,32; 1989 c 221 s 2; 1991 c 265 art 3 s 31,32; 1993 c 224 art 3 s 31; 1Sp1995 c 3 art 8 s 11; 1Sp1997 c 4 art 2 s 39






Chapter 128C — HIGH SCHOOL LEAGUE

Section 128C.01 — FORM, MAKEUP, DELEGATED POWER, BOARD MEMBERS.

Subdivision 1. Voluntary association. The Minnesota State High School League is a nonprofit corporation that is a voluntary association of high schools. A high school that is a school under section 120A.22, subdivision 4, may be a member of the league. The league is made up of high schools whose governing boards have delegated their control of extracurricular activities, as described in section 123B.49, subdivision 4, to the league. The delegation is made when the governing board files a certificate of delegation with the commissioner of education.

Subd. 2. Power to delegate to, pay for, league. The governing board of a high school may delegate its control of extracurricular activities to the league. A school board may spend money for, and pay dues to, the league.

Subd. 3. League power to control. The State High School League may control contests by and between pupils of the Minnesota high schools that are delegated to it under this section.

Subd. 4. Board. (a) The league must have a 20-member governing board.

(1) The governor must appoint four members according to section 15.0597. Each of the four appointees must be a parent. At least one of them must be an American Indian, an Asian, a Black, or a Hispanic.

(2) The Minnesota Association of Secondary School Principals must appoint two of its members.

(3) The remaining 14 members must be selected according to league bylaws.

(b) The terms, compensation, removal of members, and the filling of membership vacancies are governed by section 15.0575, except that the four-year terms begin on August 1 and end on July 31. As provided by section 15.0575, members who are full-time state employees or full-time employees of school districts or other political subdivisions of the state may not receive any per diem payment for service on the board.

Subd. 5. [Repealed, 1Sp2003 c 9 art 2 s 56]

History: 1973 c 492 s 14; 1973 c 738 s 1; 1980 c 355 s 2; 1982 c 424 s 34,130; 1985 c 248 s 70; 1986 c 444; 1987 c 243 s 1,2; 1988 c 718 art 7 s 45-49; 1989 c 220 s 4;; 1991 c 265 art 9 s 59; 1992 c 499 art 8 s 18; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 11 s 3; 1999 c 241 art 9 s 37; 2003 c 130 s 12



Section 128C.02 — DUTIES, POLICIES, CRITERIA, RULES OF BOARD.

Subdivision 1. Decisions, policies, advisory committees. The board shall establish and adopt policies, including a policy on corporate sponsorships and similar agreements, make decisions on behalf of the league, and establish advisory committees necessary to carry out board functions.

Subd. 2. Sexual harassment and violence; hazing. The board of the league shall adopt a policy, rules, penalties, and recommendations addressing sexual harassment and sexual violence and hazing toward and by participants in league activities.

Subd. 3. Criteria for conference arrangements. The board must develop criteria for the league to use when it is asked to arrange for membership in an interscholastic conference by a league member under section 128C.07. The league must give notice and an opportunity for league members to be heard before adopting the criteria. The criteria must include, at least, the distance to be traveled by competing schools, the relative enrollments of the schools, and the comparability of extracurricular activities in the schools.

Subd. 3a. [Repealed, 2000 c 498 s 1]

Subd. 3b. Concussion awareness, safety, and protection. The league may adopt a concussion awareness, safety, and protection policy that exceeds the requirements of section 121A.38.

Subd. 4. Rules are APA exempt. The rules of the league are exempt from chapter 14, including section 14.386.

Subd. 5. Rules for open enrollees. (a) The league shall adopt league rules and regulations governing the athletic participation of pupils attending school in a nonresident district under section 124D.03.

(b) Notwithstanding other law or league rule or regulation to the contrary, when a student enrolls in or is readmitted to a recovery-focused high school after successfully completing a licensed program for treatment of alcohol or substance abuse, mental illness, or emotional disturbance, the student is immediately eligible to participate on the same basis as other district students in the league-sponsored activities of the student's resident school district. Nothing in this paragraph prohibits the league or school district from enforcing a league or district penalty resulting from the student violating a league or district rule.

(c) The league shall adopt league rules making a student with an individualized education program who transfers from one public school to another public school as a reasonable accommodation to reduce barriers to educational access immediately eligible to participate in league-sponsored varsity competition on the same basis as other students in the school to which the student transfers. The league also must establish guidelines, consistent with this paragraph, for reviewing the 504 plan of a student who transfers between public schools to determine whether the student is immediately eligible to participate in league-sponsored varsity competition on the same basis as other students in the school to which the student transfers.

Subd. 6. Annual report. The board annually shall prepare a written report containing the information about the league that the commissioner is required to obtain and review under section 128C.20. The board shall present copies of the report in a timely manner to the education committees of the legislature.

Subd. 7. Women referees. The league shall adopt league rules and policy requiring, to the extent possible, the equal employment of women as referees for high school activities and sports contests, from game level to tournament level.

Subd. 8. [Repealed, 1Sp2003 c 9 art 2 s 56]

Subd. 9. Purchasing. In purchasing goods and services, the league must follow all laws that apply to school districts under sections 123B.52 and 471.345.

History: 1989 c 220 s 4; 1989 c 329 art 8 s 9; art 9 s 16; 1990 c 425 s 2; 1992 c 499 art 8 s 19; 1993 c 224 art 9 s 40; 1995 c 233 art 2 s 56; 1997 c 187 art 4 s 5; 1Sp1997 c 4 art 7 s 36,37; 1998 c 397 art 11 s 3; 1999 c 241 art 9 s 38; 1999 c 250 art 1 s 79; 1Sp2003 c 9 art 2 s 39; 2007 c 7 s 1; 2011 c 90 s 4; 2014 c 272 art 3 s 51



Section 128C.03 — PROCEDURES.

The league shall adopt procedures to ensure public notice of all eligibility rules and policies that will afford the opportunity for public hearings on proposed eligibility rules. If requested by 100 or more parents or guardians of students, the public hearing must be conducted by an administrative law judge from the Office of Administrative Hearings, by a person hired under contract by the Office of Administrative Hearings, or by an independent hearing officer appointed by the commissioner of education from a list maintained for that purpose. At the conclusion of a hearing requested by 100 or more parents or guardians of students, the person conducting the hearing shall write a report evaluating the extent to which the league has shown that the proposed rule is needed and reasonable and the legality of the proposed rule. The league shall pay for hearings under this section.

History: 1997 c 187 art 4 s 6; 2003 c 130 s 12



Section 128C.05 — TOURNAMENTS, CLASSES OF ATHLETIC COMPETITION.

Subdivision 1. Tournaments. The Minnesota State High School League shall establish, conduct, and regulate championship high school tournament activities.

Subd. 1a. [Renumbered 123B.492]

Subd. 2. Classes. The league shall determine the number of classes in all interscholastic athletic activities under its jurisdiction.

Subd. 3. Exemption. The appropriate regional committee must hear a request for a waiver to allow a nonresident student to participate in another district when that participation affects a school's classification for interscholastic athletic activities. The regional committee must review requests for waivers and make timely recommendations to the Minnesota State High School League Board of Directors.

History: 1989 c 329 art 9 s 16; 1990 c 425 s 2; 1Sp2003 c 9 art 2 s 40; 2004 c 288 art 6 s 10; 2004 c 294 art 2 s 15; 1Sp2005 c 5 art 2 s 74



Section 128C.07 — ARRANGING INTERSCHOLASTIC CONFERENCE MEMBERSHIP.

Subdivision 1. Policy. The league may establish a policy to guide member high schools in forming or altering interscholastic conferences.

Subd. 1a. Request. A league member high school that is not in a conference may ask the league to arrange membership for the league member in an interscholastic conference.

Subd. 2. Reason not in conference. The reason the member is not in a conference must be: (1) the conference was dissolved, or (2) the member was involuntarily excluded.

Subd. 3. Prerequisite: 90-day good faith effort. Before asking the league to arrange membership, the school must make a good faith attempt over at least 90 days to join a conference. The 90 days run from the date of the school's first written request to join or rejoin a conference.

Subd. 4. League deadline: 90 days. The league must arrange the conference membership within 90 days after receiving a timely written request from a league member high school.

Subd. 5. Must use criteria. The league must follow its criteria in arranging the conference membership.

Subd. 6. Right to hearing, notice. (a) The requesting school or a high school already in the conference that is the subject of the proposed arrangement may request a timely public hearing on the proposed arrangement.

(b) The league must notify the schools mentioned in paragraph (a) of the right to a hearing.

Subd. 7. Decision is binding. The league's final decision on a matter of conference membership under this section is binding on all of the schools required to be notified of the right to a hearing.

Subd. 8. Otherwise, conferences are voluntary. Except to the extent the league arranges conference membership under this section, an interscholastic conference of schools participating in activities delegated to the league may be formed and changed freely.

History: 1989 c 220 s 4; 2012 c 125 s 1



Section 128C.08 — ASSAULTING A SPORTS OFFICIAL PROHIBITED.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given in this subdivision.

"Assault" is (1) an act done with intent to cause fear in another of immediate bodily harm or death, or (2) the infliction of or attempt to inflict bodily harm upon another.

"Sports official" is a person who serves as an umpire, referee, judge, linesperson, timer, scorekeeper, or in another similar capacity for an interscholastic athletic activity.

"Interscholastic athletic activity" or "activity" means an interscholastic athletic activity whose control, supervision, and regulation have been delegated to the Minnesota State High School League pursuant to section 128C.01.

Subd. 2. Prohibited conduct. Any person who assaults a sports official in connection with an interscholastic athletic activity may be excluded from attending an activity for up to 12 months.

Subd. 3. Sanction. The board of directors of the Minnesota State High School League or a school board may exclude any person except as provided in subdivision 5.

The board of directors of the Minnesota State High School League may exclude a person from:

(1) any activity of the kind in connection with which the assault occurred; or

(2) all interscholastic athletic activities.

A school board may exclude a person from any activity sponsored or participated in by the school district.

Subd. 4. Procedure. The board of directors of the Minnesota State High School League or a school board may exclude a person from any interscholastic athletic activity if the person assaulted a sports official in connection with an activity. A person alleged to have assaulted a sports official shall be entitled to an informal hearing on the matter by the board of directors of the Minnesota State High School League or school board. Upon finding that the person assaulted a sports official, the board of directors of the Minnesota State High School League or school board shall notify the individual in writing and shall indicate any activity from which, and the period of time for which, the person is excluded.

Subd. 5. Head varsity coach. A head varsity coach may be excluded under this section only by the school board employing the coach.

History: 1991 c 168 s 1; 1995 c 186 s 119



Section 128C.10 — EXPENSE LIMITS.

Subdivision 1. Employee expenses. Employees of the league may be reimbursed only for expenses as authorized by the commissioner's plan for state employees adopted under section 43A.18, subdivision 2.

Subd. 2. No credit cards. The league cannot have credit cards.

Subd. 3. Director's expense account. The executive director of the league may have a department head expense account. The account is subject to the same limits and guidelines as the same account for the commissioner of education. The executive director may spend money to entertain from this account only. The executive director may reimburse the expenses of guests of the league from this account only.

Subd. 4. Advisory committee pay. A member of an advisory committee may be paid for expenses only. The only way the expenses may be reimbursed is in the same way board members' expenses are reimbursed.

Subd. 5. Auto policy. The board must have a policy on the use of automobiles by league staff. The board must show annually how the policy is the most cost-effective alternative available.

History: 1989 c 220 s 4; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 128C.12 — AUDITS AND REPORTS BY STATE AUDITOR.

Subdivision 1. Dues and events revenue. (a) The state auditor annually must examine the accounts of, and audit all money paid to, the State High School League by its members. The audit must include financial and compliance issues. The audit must also include all money derived from any event sponsored by the league.

(b) The administrative regions of the league may contract with the state auditor or with a private certified public accountant for the audit required by this section. If a private certified public accountant performs the audit, the state auditor may require additional information from the private certified public accountant as the state auditor deems in the public interest. The state auditor may accept the audit or make additional examinations as the state auditor deems to be in the public interest.

Subd. 2. [Repealed, 1991 c 265 art 11 s 26]

Subd. 3. Copies. The board must file copies of the audit report with the commissioner of education and the director of the Legislative Reference Library.

Subd. 4. [Repealed, 1Sp2005 c 5 art 2 s 85]

Subd. 5. League to pay for audit. The league must pay for the audit.

History: 1989 c 220 s 4; 1991 c 265 art 11 s 13; 1991 c 345 art 1 s 75; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 38; 2003 c 130 s 12; 1Sp2005 c 5 art 2 s 75,76



Section 128C.15 — EMPLOYMENT.

Subdivision 1. Affirmative action. The State High School League must adopt an affirmative action policy. The reason for the policy is to ensure that jobs within the league are equally accessible to all qualified persons. The policy is also needed to eliminate underemployment by the league of the protected groups that are defined in section 43A.02, subdivision 33.

Subd. 2. Recruiting. The league must actively and publicly recruit qualified people to become its employees. The league must give special emphasis to recruiting members of protected groups. The league must advertise available positions in newspapers of general circulation. The advertisement must contain a deadline for submitting applications that is at least 14 days after the date of the last advertisement. The league must keep each application for at least six months and must notify an applicant when a position, for which the applicant is qualified, becomes available.

Subd. 3. Comparable worth. The league is a political subdivision under sections 471.992 to 471.999. A cause of action against the league does not arise before August 1, 1989, for failure to comply with sections 471.992 to 471.999.

History: 1989 c 220 s 4; 2009 c 101 art 2 s 67



Section 128C.17 — LEAGUE IS SUBJECT TO DATA PRACTICES ACT.

The collection, creation, receipt, maintenance, dissemination, or use of information by the State High School League is subject to chapter 13. The league must make data relating to its eligibility determinations available to the public in the form of summary data, with all personal identifiers removed.

History: 1989 c 220 s 4; 1995 c 259 art 1 s 30



Section 128C.20 — COMMISSIONER REVIEW OF LEAGUE.

Subdivision 1. Annually. Each year the commissioner of education shall obtain and review the following information about the league:

(1) an accurate and concise summary of the annual financial and compliance audit prepared by the state auditor that includes information about the compensation of and the expenditures by the executive director of the league and league staff;

(2) a list of all complaints filed with the league and all lawsuits filed against the league and the disposition of those complaints and lawsuits;

(3) an explanation of the executive director's performance review;

(4) information about the extent to which the league has implemented its affirmative action policy, its comparable worth plan, and its sexual harassment and violence policy and rules; and

(5) an evaluation of any proposed changes in league policy.

The commissioner may examine any league activities or league-related issues when the commissioner believes this review is warranted.

Subd. 2. Recommend laws. The commissioner may recommend to the legislature whether any legislation is made necessary by league activities.

History: 1989 c 220 s 4; 1990 c 562 art 7 s 9; 1991 c 265 art 11 s 14; 1Sp1995 c 3 art 16 s 13; 1999 c 241 art 9 s 39; 2003 c 130 s 12



Section 128C.22 — LEAGUE MUST HAVE OPEN MEETINGS.

For the purposes of chapter 13D, the State High School League is considered a state agency required by law to transact business in meetings open to the public.

History: 1989 c 220 s 4



Section 128C.24 — LEAGUE FUNDS TRANSFER.

Beginning July 1, 2007, the Minnesota State High School League shall annually determine the sales tax savings attributable to section 297A.70, subdivision 11, and annually transfer that amount to a nonprofit charitable foundation created for the purpose of promoting high school extracurricular activities. The funds must be used by the foundation to make grants to fund, assist, recognize, or promote high school students' participation in extracurricular activities. The first priority for funding will be grants for scholarships to individuals to offset athletic fees. The foundation must equitably award grants based on considerations of gender balance, school size, and geographic location, to the extent feasible.

History: 2006 c 257 s 19






Chapter 128D — SPECIAL SCHOOL DISTRICT NO. 1, MINNEAPOLIS

Section 128D.01 — THIS CHAPTER, NOT CHARTER, CONTROLS; EXCEPTION.

Subdivision 1. A special independent district. The special school district now existing in the city of Minneapolis is a special independent school district subject to the provisions of this chapter.

Subd. 2. Charter does not apply. No provision of the Minneapolis home rule charter shall be applicable thereto, except as provided in this chapter.

Subd. 3. City law controls civil service. The civil service provisions of the Minneapolis home rule charter or of any law applicable to the city of Minneapolis shall be applicable to employees of the special independent school district, except employees not under civil service on the effective date of this subdivision.

History: 1959 c 462 s 1,3; 1961 c 565 s 1; 1963 c 645 s 1,3; 1967 c 661 s 1



Section 128D.02 — BOARD OF EDUCATION LIKE INDEPENDENT DISTRICT'S.

The governing body of such school district shall be a board of education, which board shall have the care, management, supervision, conduct, and control of the school district and shall have all the powers and rights of school boards of independent school districts except as otherwise stated.

History: 1959 c 462 s 1,3; 1963 c 645 s 2,3



Section 128D.03 — BOARD IS ON CERTAIN CITY BOARDS.

Subdivision 1. On planning commission. The special independent school district shall have representation upon the city planning commission as provided under the Minneapolis home rule charter.

Subd. 2. Not on tax board. The special independent school district shall not have any representation upon the Board of Estimate and Taxation of said city.

History: 1959 c 462 s 2; 1963 c 645 s 2; 1967 c 661 s 2; 1973 c 223 s 2; 2010 c 382 s 32



Section 128D.04 — DISTRICT LIKE INDEPENDENT DISTRICT; EXCEPTION.

Such special independent school district shall have all the powers, privileges, duties, and obligations of independent school districts as provided by state laws except as follows or as otherwise provided by a special law or charter provision.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3; 1980 c 609 art 6 s 35



Section 128D.05 — BOARD: NUMBER, TERM, PAY, VACANCIES.

Subdivision 1. Number, term, pay. (a) The board of education of such district shall consist of seven directors. The term of office of each director shall be four years or until a successor is elected and qualified. The directors shall receive such compensation as may be fixed by the board of education.

(b) The governing body of Special School District No. 1 may provide for election of four of its directors in 1994 and subsequent years for four-year terms, and election of three of its directors in 1996 and subsequent years for four-year terms. To accomplish this change, the governing body may provide that the terms of office for directors elected in 1991 will expire January 1, 1995, and that the terms of office for directors to be elected in 1993 will expire January 1, 1997.

Subd. 2. Time of change. A proposed change in election years adopted under subdivision 1 is effective 240 days after passage and publication or at a later date fixed in the proposal. Within 180 days after passage and publication of the proposal, a petition requesting a referendum on the proposal may be filed with the school district clerk. The petition must be signed by eligible voters equal in number to five percent of the total number of votes cast in the city of Minneapolis at the most recent state general election. If the requisite petition is filed within the prescribed period, the proposal does not become effective until it is approved by a majority of the voters voting on the question at a general or special election held at least 60 days after submission of the petition. If the petition is filed, the governing body may reconsider its action in adopting the proposal.

Subd. 3. Vacancies. In case any vacancy occurs in the office of school director because of death, resignation, or cessation of residence in the district, or any other cause, so that after the next general school election following such vacancy there shall be remaining at least two years of the unexpired term, a school director shall be elected at the next general school election to fill the place of such director, but until such election, or if no election is to be had under the foregoing provisions or because of the lack of time to comply with the election requirements when an election is pending, the remaining directors shall fill such vacancy. The director so appointed shall hold office until the first business day in January following the election of a successor, or until that successor qualifies.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3; 1973 c 223 s 3; 1974 c 366 s 1; 1978 c 559 s 1; 1992 c 378 s 1,2



Section 128D.055 — BOARD ELECTION DISTRICTS AND AT-LARGE MEMBERS.

Subdivision 1. Size and type of membership. Notwithstanding contrary provisions in section 205A.12 or other law, the board of Special School District No. 1 shall consist of six members elected by district and three members elected at-large.

Subd. 2. Election district boundaries. The school board shall designate each election district by number. Three districts must have odd numbers and three districts must have even numbers. The board may provide for election districts that correspond to the Minneapolis Park Board election districts or may designate different district boundaries for the school election districts, except that each school election district must be as equal in population as practicable and composed of compact, contiguous territory. When districts are redrawn following a census, members continue to serve until the expiration of the term to which they were elected.

Subd. 3. Board elections. A candidate for school board must file an affidavit of candidacy to be elected as a school board member for the election district where the candidate resides or for one of the at-large seats. A candidate must indicate on the affidavit the number of the district from which the candidate seeks election, or if applicable, that the candidate seeks one of the offices elected at-large.

Subd. 4. Transition. (a) A board member elected at the 2006 election shall complete the term to which the member was elected. At the 2008 election, districts with odd numbers must elect members of the board and districts with even numbers must not elect a member. Two at-large members must be elected, bringing the board to a total of nine members. At the 2010 election, districts with even numbers must elect members of the board and one at-large member must be elected.

(b) Notwithstanding subdivision 2, for the 2008 and 2010 elections, the territory in each school election district shall consist of the territory included in a corresponding Minneapolis Park Board election district.

History: 2006 c 239 s 1



Section 128D.06 — BOARD'S ANNUAL REPORT AND BUDGETS.

Subdivision 1. Board's annual report. The board of education shall, as soon as practicable after the close of each fiscal year, cause to be printed, published, and distributed a report of the condition of the public school program under its charge, and of all the property under its control, with full and accurate account of all receipts and of all expenditures of the school district during the preceding year including operating and maintenance expenses as well as all expenses for capital outlay and building site improvement.

Subd. 2. Salary schedule in report. The report shall also include a full listing of the salary schedules for all school personnel, certificated and noncertificated in effect during the preceding year.

Subd. 3. Annual operating and capital budgets. Not later than the 15th day of the last month of each fiscal year the board shall adopt and cause to be published two separate budgets, an operating budget and a capital budget for the subsequent fiscal year.

Subd. 4. Standards for budgets and report. The board shall adopt and publish standards governing the content of its budgets and of its annual report.

History: 1963 c 645 s 3; 1967 c 661 s 3; 1988 c 718 art 7 s 57



Section 128D.07 — COMPREHENSIVE LONG-RANGE BUILDING PLAN.

Subdivision 1. Long-range building plan. The school district shall develop a comprehensive long-range building plan to project forward school needs at any given time for at least the next five years, such plan to include the needs of the district in connection with school sites, new schools and additions to existing buildings, retiring of obsolete facilities, and rehabilitating, remodeling, and equipping existing school buildings.

Subd. 2. Annual review. The plan shall be reviewed and updated by the school staff and the board yearly.

Subd. 3. To city planning commission. The plan shall be submitted by the board to the city planning commission for its review and recommendations.

History: 1963 c 645 s 3; 1980 c 525 s 1



Section 128D.08 — SCHOOL DISTRICT ELECTIONS.

Subdivision 1. Same as city. All primary and general school elections of the school district shall be held at the same time and place as the Minneapolis municipal or state primary and general elections. All candidates for school director shall file for office in the manner provided for municipal officers in the city of Minneapolis and a number of candidates equal to twice the number of board vacancies shall be nominated at the school primary election.

Subd. 2. [Repealed, 1997 c 144 s 2]

Subd. 3. Canvass. All school elections shall be canvassed by the board of education.

Subd. 4. Share costs with city. The school district is authorized and empowered to contract with the city of Minneapolis for the payment of its proportionate share of the cost of holding all school district elections.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1997 c 144 s 1



Section 128D.09 — PACTS WITH CITY FOR SOME FACILITIES, SERVICES.

Subdivision 1. Civil service commission. The school district shall contract with the city of Minneapolis for facilities and services as are furnished by the civil service commission.

Subd. 2. City purchasing and planning; exception. Unless the board of education and city governing body each adopts a resolution declaring that a particular function would be most efficiently and effectively handled separately, the board shall contract on a pro rata cost basis for facilities and services provided by the purchasing department and city planning commission.

Subd. 3. Other city services. The school district may also contract with the city for other services supplied by such city.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3



Section 128D.10 — CONTINUITY ON TENURE, PENSIONS, AND RETIREMENT.

(a) The tenure, pension, and retirement provisions of any law applicable to employees of the special school district of Minneapolis before April 24, 1959, shall continue to be applicable in the same manner and to the same extent to employees of the special independent school district after April 24, 1959, except as otherwise provided in law.

(b) The provisions of any general law or laws which are applicable only to independent school districts wholly or partially within cities of the first class shall not be applicable to the special independent school district of Minneapolis.

History: 1959 c 462 s 3; 1963 c 645 s 3; 2006 c 277 art 3 s 2



Section 128D.11 — SCHOOL DISTRICT BONDS.

Subdivision 1. Project, undertaking defined. As used in this section the word "project" shall mean any proposed new or enlarged school building site, any proposed new school building or any proposed new addition to a school building, and "undertaking" shall mean any other purpose for which bonds may be issued as authorized in this section.

Subd. 2. Election. Subject to the limitations of subdivisions 7 to 10, the special independent school district of Minneapolis may issue and sell bonds with the approval of 53 percent of the electors voting on the question at a general school district election or at a school district election held at the same time and place within the district as a state general or primary election, as determined by the board of education.

Subd. 3. No election. Subject to the provisions of subdivisions 7 to 10, the school district may also by a two-thirds majority vote of all the members of its board of education and without any election by the voters of the district, issue and sell in each calendar year general obligation bonds of the district in an amount not to exceed 5-1/10 per cent of the net tax capacity of the taxable property in the district (plus, for calendar years 1990 to 2003, an amount not to exceed $7,500,000, and for calendar year 2004 and later, an amount not to exceed $15,000,000; with an additional provision that any amount of bonds so authorized for sale in a specific year and not sold can be carried forward and sold in the year immediately following).

Subd. 4. 30-year term. All bonds of the school district shall be payable in not more than 30 years.

Subd. 5. Use of proceeds. The proceeds of the sale of the bonds shall be used only for the rehabilitating, remodeling, expanding, and equipping of existing school buildings and for the acquisition of sites, construction, and equipping of new school buildings, and for acquisition and betterment purposes.

Subd. 6. This section prevails. The provisions of this section shall apply to the issuance and sale of the bonds and to the purposes for which the bonds may be issued notwithstanding any provisions to the contrary in any other existing law relating thereto.

Subd. 7. Limits on bonded debt. The special independent school district shall not be subject to any charter limitations with respect to bonded indebtedness but shall be subject only to the limits on bonded indebtedness of independent school districts under section 475.53, subdivision 4, and to the additional limitations in subdivisions 8 to 10.

Subd. 8. Net debt limit. The school district shall not be subject to a net debt in excess of 144 percent of the net tax capacity of all taxable property therein.

Subd. 9. Net debt defined. The net debt of the school district for the purposes of this limitation is the amount of bonds less the amount of all money and the face value of all securities then held as a sinking fund for the payment of such bonds, and shall not include school aid and tax anticipation certificates of indebtedness not in default or bonds issued to pay pension fund liabilities under section 475.52, subdivision 6.

Subd. 10. City planning commission approval; exceptions. (a) No election shall be held on a proposed issue of bonds unless the board has submitted to the city planning commission a statement of the location and general description, so far as then known, of any project proposed to be constructed or acquired from the proceeds of such bonds with a request for preliminary approval of each such project as being in accordance with the comprehensive plan of the city of Minneapolis. The commission may state its preliminary approval or disapproval of the projects included in such statement within 60 days after receipt thereof, and failure so to do shall be deemed to signify preliminary approval of such projects. In the event the commission shall disapprove any proposed project included in the statement, a vote of at least six members of the board of education shall be required for the adoption of a resolution submitting the proposed bond issue to the electors. Notwithstanding the preliminary approval of any project as herein provided, such project shall be resubmitted to the city planning commission at the time and in the manner specified in paragraph (b). The location and nature of each project shall be determined by the board of education and reviewed by the city planning commission at the time, with reference to the circumstances then existing. Nothing herein shall prevent the revision or elimination of any project previously given preliminary approval or the substitution of another project therefor, by the procedure specified in paragraph (b), if considered necessary by the board to fulfill its responsibilities for public education, and for the construction of school facilities so far as possible in accordance with the comprehensive city plan, provided however no such revision, elimination, or substitution shall be made unless approved by unanimous vote of all members of the board of education. Notwithstanding anything to the contrary contained in this act no election shall be held on a proposed issue of bonds on a date earlier than 60 days after preliminary approval or disapproval by the city planning commission.

(b) The school district shall not expend the proceeds of bonds for any purpose provided for in subdivisions 1 to 6 requiring approval of the city planning commission unless a proposed resolution stating the location and general description of the project or undertaking shall have been submitted to the city planning commission for consideration of the proposed project or undertaking as being in accordance with the comprehensive plan of the city of Minneapolis. The commission may state its approval or disapproval of the proposed project or undertaking within 60 days thereafter. A failure on the part of the commission to state its disapproval within 60 days after receipt of such resolution shall be deemed an approval. In the event the commission shall disapprove any proposed project or undertaking, a unanimous vote of the members of the board of education shall be required for the adoption of the resolution.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1969 c 994 s 1; 1975 c 320 s 1; 1980 c 525 s 2; 1989 c 329 art 5 s 17; 1990 c 604 art 8 s 9; 1996 c 412 art 5 s 9-11; art 9 s 12; 2000 c 489 art 2 s 27; 1Sp2003 c 9 art 5 s 26; 1Sp2005 c 5 art 4 s 18; 2007 c 146 art 4 s 9; 2013 c 116 art 6 s 7



Section 128D.12 — LIABILITY FOR EARLIER BONDED DEBT.

The special independent school district of Minneapolis shall be liable for all of the outstanding bonded indebtedness and interest thereon which is attributed to and connected with the acquisition of sites, construction, maintenance, rehabilitation, and operation of schools of the city of Minneapolis including any school bonds that have been refunded, which prior hereto have been issued by the city council or the Board of Estimate and Taxation of the city of Minneapolis.

History: 1959 c 462 s 3; 1963 c 645 s 3



Section 128D.13 — LAW TO PUBLISH PROCEEDINGS DOES NOT APPLY.

The provisions of any statute requiring the publication of official proceedings of the board of an independent school district shall not be applicable to the special independent school district of Minneapolis established under the provisions of this chapter.

History: 1959 c 462 s 3; 1963 c 645 s 3



Section 128D.14 — BOARD MEMBER REMOVAL LAW DOES NOT APPLY.

The provisions of section 123B.09, subdivision 9, concerning the removal of a board member or officer of an independent school district, shall not be applicable to the special independent school district of Minneapolis, established under the provisions of this chapter.

History: 1959 c 462 s 3; 1963 c 645 s 3; 1998 c 397 art 11 s 3



Section 128D.15 — PROPERTY TRANSFERRED TO NEW SCHOOL DISTRICT.

Upon this section becoming effective, the special independent school district of Minneapolis shall become vested with title to all property and property rights, real, personal, or otherwise, owned by or in which the predecessor special school district has any right, title, or interest.

History: 1959 c 462 s 4; 1963 c 645 s 4



Section 128D.16 — SHORT-TERM BORROWING.

Subdivision 1. Tax anticipation certificates. The board of education of the special independent school district of Minneapolis may borrow money upon negotiable promissory notes or certificates of indebtedness, in the manner and subject to the limitations set forth in this section, for the purpose of anticipating general taxes theretofore levied by the school district for school purposes, but the aggregate of such borrowing remaining unpaid at any time shall never exceed 50 percent of such taxes which are due and payable and remaining unpaid in the calendar year the borrowing is made, and as to which no penalty for nonpayment or delinquency has attached.

Subd. 2. Aid anticipation certificates. The school board may also borrow money in the manner and subject to the limitations hereinafter set forth in anticipation of receipt of state aid for schools and of federal school aids to be distributed by or through the Department of Education, but the aggregate of such borrowings remaining unpaid at any time shall never exceed 75 percent of such aids which are receivable by said school district in the calendar school year (from July 1 to the following June 30) in which the money is borrowed, as estimated and certified by the commissioner of education.

Subd. 3. Board formalities. Upon the passage of a resolution adopted by a vote of at least two-thirds of its members, which resolution specifies the amount and purposes for which it deems such borrowing is necessary, the board may authorize and effect such borrowing as provided for in subdivisions 1 and 2, and may issue certificates of indebtedness for the same. The board shall fix the amount, date, maturity, form, denomination, and other details of such certificates, not inconsistent herewith, and shall fix the date and place for receipt of bids for the purchase thereof and direct the clerk to give notice thereof.

Subd. 4. Not net debt. Such certificates not in default shall not be deemed net debt under any law limiting indebtedness.

Subd. 5. Pay from receipts. The proceeds of the current tax levies and future state aid receipts or other school funds which may become available shall be applied to the extent necessary to repay such certificates.

Subd. 6. Full faith and credit pledge. The full faith and credit of the school district shall be pledged to their payment.

Subd. 7. Maturity. They shall mature not later than the anticipated date of receipt in full of school taxes for the current year or of the aids so anticipated as estimated by the commissioner of education, but in no event shall tax anticipation certificates mature later than three months after the close of the calendar year or school aid anticipation certificates later than three months after the close of the school year in which they are issued, respectively.

Subd. 8. Sold at not less than par. The certificates shall be sold at not less than par.

Subd. 9. Interest. The certificates shall bear interest after maturity until paid at the rate they bore before maturity, and any interest accruing before or after maturity shall be paid from school funds as is provided for in subdivisions 1 and 2.

Subd. 10. Sale procedures. The clerk of the board shall give notice of the proposed sale, calling for bids thereon at the time and place so specified, by at least one publication in a daily newspaper published in the school district, at least three days before such date of sale. At the time and place so fixed, such certificates may be sold by the officers of the board designated in the resolution to the bidder who will agree to purchase the same on terms deemed most favorable to the school district. Such certificates shall be signed in behalf of the school district by the chairman and clerk and countersigned by the treasurer and delivered by the treasurer upon receipt of the purchase price thereof.

Subd. 11. Use of proceeds; purchasers not liable. The moneys so received shall be disbursed solely for the purposes for which such taxes are levied or aids are receivable. The purchaser of such certificates shall not be obligated to see to such application of the proceeds.

History: 1959 c 462 s 5; 1961 c 565 s 2; 1963 c 645 s 5; 1967 c 661 s 4; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 128D.17 — INVESTMENTS.

The school board may invest any funds not currently needed by the district in bonds of the state of Minnesota, or in bonds of any county, city, home rule charter or statutory city, or school district in Minnesota, or in bonds of the United States, or in United States Treasury bills, certificates of indebtedness, or Treasury notes, all of which must mature within one year from the date of purchase.

History: 1959 c 462 s 5






Chapter 129 — CHIPPEWA FOREST LAND EXCHANGES; BORDER AGREEMENTS

Section 129.03 — EXCHANGE TAX LAND FOR U.S. PROPERTY IN DISTRICT.

(a) This section applies to school districts that are partly or fully within the Chippewa National Forest.

(b) The school board of a school district may acquire tax-forfeited land to exchange it with the federal government for real or personal federal property in the school district.

History: 1955 c 38 s 2; 1989 c 220 s 4



Section 129.04 — PRE-1955 CONVEYANCE IS VALID.

If, before February 20, 1955, the state conveyed title to tax-forfeited land to a school district described in section 129.03 to exchange for federal property in the district, the conveyance is valid.

History: 1955 c 38 s 3; 1989 c 220 s 4



Section 129.11 — WITH DISTRICT IN BORDERING STATE.

Subdivision 1. To build, run school jointly. The school board of a school district bordering another state may enter into an agreement with the school board of a school district in the other state to erect, operate, and maintain school facilities jointly.

Subd. 1a. Comply with this section. The agreement must comply with this section.

Subd. 2. Commissioner to set terms, approve. The agreement must be in the form and contain the terms prescribed by the Minnesota commissioner of education in a published order. An agreement cannot be submitted to a referendum by the people under subdivision 3 until the commissioner has approved it by endorsement on its face.

Subd. 3. Referendum. The endorsed agreement must be submitted in the manner provided by law to the voters of the school district. The referendum may be held at a special election called for the purpose or at an annual election.

Subd. 3a. Ballot language. These words or words with the same effect must be on the ballot:

"Your school district proposes to make an agreement with school district number ..... in ..... County, state of ..... to erect, operate, and maintain school facilities jointly. The Minnesota commissioner of education approves of the agreement. Do you approve of the agreement?

YES .....

NO ......"

Subd. 4. Facilities in either state. Facilities erected and maintained under the agreement may be in Minnesota or the other state.

Subd. 5. Borrow, tax, issue bonds. To do what the agreement calls for, the Minnesota school district making the agreement may borrow money, levy taxes, issue bonds, and use the proceeds of the bonds. Chapter 475 must be followed.

History: 1957 c 370 s 1-5; 1986 c 444; 1989 c 220 s 4; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12






Chapter 129A — VOCATIONAL REHABILITATION



Chapter 129B — GRANTS FOR EDUCATION



Chapter 129C — PERPICH CENTER FOR ARTS EDUCATION

Section 129C.10 — PERPICH CENTER FOR ARTS EDUCATION.

Subdivision 1. Governance. (a) The board of the Perpich Center for Arts Education shall consist of 15 persons. The members of the board shall be appointed by the governor with the advice and consent of the senate. At least one member must be appointed from each congressional district.

(b) All board members must complete board training requirements consistent with section 127A.19.

Subd. 2. Terms, compensation, and other. The membership terms, compensation, removal of members, and filling of vacancies shall be as provided for in section 15.0575. A member may serve not more than two consecutive terms.

Subd. 3. Powers and duties of board. (a) The board has the powers necessary for the care, management, and control of the Perpich Center for Arts Education and any other school authorized in this chapter, and all their real and personal property. The powers shall include, but are not limited to, those listed in this subdivision.

(b) The board may employ and discharge necessary employees, and contract for other services to ensure the efficient operation of the Center for Arts Education and any other school authorized in this chapter.

(c) The board may receive and award grants. The board may establish a charitable foundation and accept, in trust or otherwise, any gift, grant, bequest, or devise for educational purposes and hold, manage, invest, and dispose of them and the proceeds and income of them according to the terms and conditions of the gift, grant, bequest, or devise and its acceptance. The board must adopt internal procedures to administer and monitor aids and grants.

(d) The board may establish or coordinate evening, continuing education, extension, and summer programs for teachers and pupils.

(e) The board may identify pupils who have artistic talent, either demonstrated or potential, in dance, literary arts, media arts, music, theater, and visual arts, or in more than one art form.

(f) The board must educate pupils with artistic talent by providing:

(1) an interdisciplinary academic and arts program for pupils in the 11th and 12th grades. The total number of pupils accepted under this clause and clause (2) shall not exceed 310;

(2) additional instruction to pupils for a 13th grade. Pupils eligible for this instruction are those enrolled in 12th grade who need extra instruction and who apply to the board, or pupils enrolled in the 12th grade who do not meet learner outcomes established by the board;

(3) intensive arts seminars for one or two weeks for pupils in grades 9 to 12;

(4) summer arts institutes for pupils in grades 9 to 12;

(5) artist mentor and extension programs in regional sites; and

(6) teacher education programs for indirect curriculum delivery.

(g) The board may determine the location for the Perpich Center for Arts Education and any additional facilities related to the center, including the authority to lease a temporary facility.

(h) The board must plan for the enrollment of pupils on an equal basis from each congressional district.

(i) The board may establish task forces as needed to advise the board on policies and issues. The task forces expire as provided in section 15.059, subdivision 6.

(j) The board may request the commissioner of education for assistance and services.

(k) The board may enter into contracts with other public and private agencies and institutions for residential and building maintenance services if it determines that these services could be provided more efficiently and less expensively by a contractor than by the board itself. The board may also enter into contracts with public or private agencies and institutions, school districts or combinations of school districts, or service cooperatives to provide supplemental educational instruction and services.

(l) The board may provide or contract for services and programs by and for the Center for Arts Education, including a store, operating in connection with the center; theatrical events; and other programs and services that, in the determination of the board, serve the purposes of the center.

(m) The board may provide for transportation of pupils to and from the Center for Arts Education for all or part of the school year, as the board considers advisable and subject to its rules. Notwithstanding any other law to the contrary, the board may charge a reasonable fee for transportation of pupils. Every driver providing transportation of pupils under this paragraph must possess all qualifications required by the commissioner of education. The board may contract for furnishing authorized transportation under rules established by the commissioner of education and may purchase and furnish gasoline to a contract carrier for use in the performance of a contract with the board for transportation of pupils to and from the Center for Arts Education. When transportation is provided, scheduling of routes, establishment of the location of bus stops, the manner and method of transportation, the control and discipline of pupils, and any other related matter is within the sole discretion, control, and management of the board.

(n) The board may provide room and board for its pupils. If the board provides room and board, it shall charge a reasonable fee for the room and board. The fee is not subject to chapter 14 and is not a prohibited fee according to sections 123B.34 to 123B.39.

(o) The board may establish and set fees for services and programs. If the board sets fees not authorized or prohibited by the Minnesota public school fee law, it may do so without complying with the requirements of section 123B.38.

(p) The board may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources.

Subd. 3a. Center account. A center for arts education account is established in the special revenue fund in the state treasury. All money collected by the board, including rental income, must be deposited in the account. Money in the account, including interest earned, is appropriated to the board for the operation of its services and programs.

Subd. 3b. Appeal. A parent who disagrees with a board action that adversely affects the academic program of an enrolled pupil may appeal the board's action to the commissioner of education within 30 days of the board's action. The decision of the commissioner shall be binding on the board. The board must inform each pupil and parent at the time of enrolling of a parent's right to appeal a board action affecting the pupil's academic program.

Subd. 4. Employees. (a)(1) The board must appoint a director of the Center for Arts Education who shall serve in the unclassified service.

(2) The board must employ, upon recommendation of the director, a coordinator of resource programs who shall serve in the unclassified service.

(3) The board must employ, upon recommendation of the director, up to six department chairs who shall serve in the unclassified service. The chairs shall be licensed teachers unless no licensure exists for the subject area or discipline for which the chair is hired.

(4) The board may employ other necessary employees, upon recommendation of the director.

(5) The board must employ, upon recommendation of the director, an executive secretary for the director, who shall serve in the unclassified service.

(b) The employees hired under this subdivision and other necessary employees hired by the board shall be state employees in the executive branch.

Subd. 4a. Admission and curriculum requirements. (a) The board may adopt rules for admission to and discharge from the full-time programs for talented pupils, rules regarding discharge from the dormitory, and rules regarding the operation of the center, including transportation of its pupils. Rules covering admission are governed by chapter 14. Rules covering discharge from the full-time program for talented pupils must be consistent with sections 121A.40 to 121A.56, the Pupil Fair Dismissal Act. Rules covering discharge from the dormitory are not governed by the Pupil Fair Dismissal Act as set forth in sections 121A.40 to 121A.56. Rules regarding discharge and the operation of the center are not governed by chapter 14.

(b) Proceedings concerning the full-time program for talented pupils, including admission, discharge, a pupil's program, and a pupil's progress, are governed by the rules adopted by the board and are not contested cases governed by chapter 14.

Subd. 5. [Repealed, 1991 c 265 art 11 s 26]

Subd. 5a. Interdistrict voluntary integration magnet program. Notwithstanding Minnesota Rules, parts 3535.0110 and 3535.0150, the board may establish and operate an interdistrict integration magnet program according to section 129C.30. For fiscal year 2016 and later, the board must have an approved achievement and integration plan and budget under section 124D.861.

Subd. 6. Public postsecondary institutions; providing space. Public postsecondary institutions must provide space for programs offered by the Perpich Center for Arts Education at no cost or reasonable cost to the center to the extent that space is available at the public postsecondary institutions.

Subd. 7. Purchasing instructional items. Technical educational equipment may be procured for programs of the Perpich Center for Arts Education by the board either by brand designation or in accordance with standards and specifications the board may adopt, notwithstanding chapters 16B and 16C.

Subd. 8. Exemption to September 1 school start restriction. Notwithstanding section 120A.40, the Perpich Center for Arts Education may begin the school year any day prior to September 1.

History: 1Sp1985 c 12 art 5 s 6; 1986 c 444; 1987 c 398 art 10 s 7-13; 1988 c 629 s 32; 1989 c 329 art 12 s 3; 1990 c 562 art 9 s 1; 1991 c 265 art 11 s 15-18; 1993 c 276 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; 1997 c 187 art 1 s 13; art 2 s 3; 1Sp1997 c 4 art 10 s 2; 1998 c 386 art 2 s 41; 1998 c 397 art 10 s 5-9; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 10 s 2,8; 1Sp2001 c 6 art 2 s 59; 2003 c 130 s 12; 2010 c 382 s 33; 2014 c 312 art 18 s 17,18; 2016 c 189 art 25 s 40



Section 129C.105 — BOARD MEETINGS BY TELEPHONE OR OTHER ELECTRONIC MEANS.

(a) Notwithstanding section 13D.01 and if complying with section 13D.02 is impractical, the Board of the Perpich Center for Arts Education may conduct a meeting of its members by telephone or other electronic means when:

(1) all members of the board participating in the meeting, wherever the members' physical locations, can hear one another and all discussion and testimony;

(2) members of the public present at the regular meeting location of the board can hear all discussion and testimony and all votes of members of the board;

(3) at least one member of the board is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the board participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the board, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The board may require the person making such a connection to pay for documented marginal costs that the board incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the board shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 1Sp2005 c 5 art 2 s 77



Section 129C.15 — RESOURCE, MAGNET, AND OUTREACH PROGRAMS.

Subdivision 1. Resource and outreach. The center must offer resource and outreach programs and services statewide aimed at the enhancement of arts education opportunities for pupils in elementary and secondary school. The programs and services must include:

(1) developing and demonstrating exemplary curriculum, instructional practices, and assessment;

(2) disseminating information; and

(3) providing programs for pupils and teachers that develop technical and creative skills in art forms that are underrepresented and in geographic regions that are underserved.

Subd. 2. Magnet programs. The center must identify at least one school district in each congressional district with interest and the potential to offer magnet arts programs using the curriculum developed by the Perpich Center for Arts Education.

Subd. 3. Center responsibilities. The center must:

(1) provide information and technical services to arts teachers, professional arts organizations, school districts, and the Department of Education;

(2) gather and conduct research in arts education;

(3) design and promote arts education opportunities for all Minnesota pupils in elementary and secondary schools; and

(4) serve as liaison for the Department of Education to national organizations for arts education.

History: 1991 c 265 art 11 s 19; 1994 c 647 art 11 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 10; 1999 c 241 art 10 s 8; 2003 c 130 s 12



Section 129C.20 — MATERIALS, TRAINING, AND ASSISTANCE.

The Perpich Center for Arts Education, in cooperation with the Minnesota Alliance for Arts in Education and the Minnesota State Arts Board must provide materials, training, and assistance to the arts education committees in the school districts. The center may contract with the Minnesota Alliance for Arts in Education for its involvement in providing services, including staff assistance, to the program.

History: 1983 c 314 art 6 s 23; 1Sp1985 c 12 art 5 s 5; 1992 c 499 art 11 s 4; 1993 c 224 art 11 s 4; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 4,11; 1999 c 241 art 10 s 8



Section 129C.25 — COMPREHENSIVE ARTS PLANNING PROGRAM.

The Perpich Center for Arts Education shall prescribe the form and manner of application by one or more districts to be designated as a site to participate in the comprehensive arts planning program. Up to 30 sites may be selected. The center shall designate sites in consultation with the Minnesota Alliance for Arts in Education and the Minnesota State Arts Board.

History: 1983 c 314 art 6 s 19; 1Sp1985 c 12 art 5 s 3; 1992 c 499 art 11 s 2; 1Sp1995 c 3 art 11 s 1; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 1,11; 1999 c 241 art 10 s 8



Section 129C.26 — COMPREHENSIVE ARTS PLANNING PROGRAM SITES.

Subdivision 1. Funding. Each site shall receive $1,250 each year for two years. If fewer than 30 sites are selected, each site shall receive an additional proportionate share of money appropriated and not used. Before receiving money for the second year, a long-range plan for arts education must be submitted to the Perpich Center for Arts Education.

Subd. 2. Criteria. The center, in consultation with the Comprehensive Arts Planning Program State Steering Committee, must establish criteria for site selection. Criteria shall include at least the following:

(1) a willingness by the district or group of districts to designate a program chair for comprehensive arts planning with sufficient authority to implement the program;

(2) a willingness by the district or group of districts to create a committee comprised of school district and community people whose function is to promote comprehensive arts education in the district;

(3) commitment on the part of committee members to participate in training offered by the Department of Education;

(4) a commitment of the committee to conduct a needs assessment of arts education;

(5) commitment by the committee to evaluate its involvement in the program;

(6) a willingness by the district to adopt a long-range plan for arts education in the district; and

(7) location of the district or group of districts to assure representation of urban, suburban, and rural districts and distribution of sites throughout the state.

Subd. 3. Program accounts. A district receiving funds must maintain a separate account for the receipt and disbursement of all funds relating to the program. The funds must be spent only for the purpose of arts education programs, including teacher release time.

Subd. 4. Additional funding. A district receiving funds may receive funds for the program from private sources and from other governmental agencies, including any state or federal funds available for arts education.

History: 1983 c 314 art 6 s 22; 1Sp1985 c 12 art 5 s 4; 1988 c 718 art 6 s 14; 1992 c 499 art 11 s 3; 1993 c 224 art 11 s 2,3; 1Sp1995 c 3 art 11 s 2; art 16 s 13; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 2,3,11; 1999 c 241 art 10 s 8; 2003 c 130 s 12



Section 129C.30 — CROSSWINDS INTEGRATION MAGNET SCHOOL.

Subdivision 1. Definitions. (a) The following terms have the meanings given them for this chapter.

(b) "Board" means the board of directors of the Perpich Center for Arts Education.

(c) "Crosswinds school" means the Crosswinds school in Woodbury operated during the 2012-2013 school year by Joint Powers District No. 6067, East Metro Integration District.

Subd. 2. Board to operate the Crosswinds school. The board may operate the Crosswinds school with the powers and duties granted to it under this chapter. A student may apply to the Crosswinds school under section 124D.03 and the Crosswinds school may accept students under that section.

Subd. 3. General education funding. General education revenue must be paid to the Crosswinds school as though it were a district. The general education revenue for each adjusted pupil unit is the state average general education revenue per pupil unit, plus the referendum equalization aid allowance in the pupil's district of residence, minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0466, calculated without declining enrollment, basic skills revenue, extended time revenue, pension adjustment revenue, transition revenue, and transportation sparsity revenue, plus declining enrollment, basic skills revenue, extended time revenue, pension adjustment revenue, and transition revenue as though the school were a school district. The general education revenue for each extended time pupil unit equals $4,794.

Subd. 4. Special education funding. Special education aid must be paid to the Crosswinds school according to sections 125A.76 and 125A.79, as though it were a school district. The special education aid paid to the Crosswinds school shall be adjusted as follows:

(1) if the Crosswinds school does not receive general education revenue on behalf of the student according to subdivision 3, the aid shall be adjusted as provided in section 125A.11; or

(2) if the Crosswinds school receives general education revenue on behalf of the student according to subdivision 3, the aid shall be adjusted as provided in section 127A.47, subdivision 7, paragraphs (b) to (d).

Subd. 5. Pupil transportation. (a) For fiscal year 2015 only, a member district of Joint Powers District No. 6067, East Metro Integration District, must transport pupils enrolled at the Crosswinds school in the same manner as they were transported in fiscal year 2014.

(b) Pupil transportation expenses under this section are reimbursable under section 124D.87.

Subd. 6. Achievement and integration aid. For fiscal year 2016 and later, the Crosswinds school is eligible for achievement and integration aid under section 124D.862 as if it were a school district.

Subd. 7. Other aids, grants, revenue. (a) The Crosswinds school is eligible to receive other aids, grants, and revenue according to chapters 120A to 129C as though it were a district.

(b) Notwithstanding paragraph (a), the Crosswinds school may not receive aid, a grant, or revenue if a levy is required to obtain the money, or if the aid, grant, or revenue replaces levy revenue that is not general education revenue, except as otherwise provided in this section.

(c) Federal aid received by the state must be paid to the school if it qualifies for the aid as though it were a school district.

(d) In the year-end report to the commissioner of education, the Crosswinds school shall report the total amount of funds received from grants and other outside sources.

Subd. 8. Year-round programming. The Crosswinds school may operate as a flexible learning year program under sections 124D.12 to 124D.127.

Subd. 9. Data requirements. The commissioner of education shall require the Crosswinds school to follow the budget and accounting procedures required for school districts and the Crosswinds school shall report all data to the Department of Education in the form and manner required by the commissioner.

History: 2014 c 312 art 18 s 19









Chapters 129D - 133 — ARTS

Chapter 129D — ARTS ASSISTANCE

Section 129D.01 — DEFINITIONS.

As used in this chapter, the following terms shall have the definitions given them:

(a) "arts" means activities resulting in the artistic creation or artistic performance of works of the imagination. Artistic activities include but are not limited to the following forms: music, dance, drama, folk art, architecture and allied fields, painting, sculpture, photography, graphic and craft arts, costume and fashion design, motion pictures, television, radio, tape and sound recording, activities related to the presentation, performance, execution, and exhibition of the art forms, and the study of the arts and their application to the human environment;

(b) "board" means the Board of the Arts;

(c) "director" means the executive director of the board;

(d) "sponsoring organization" means an association, corporation or other group of persons (1) providing an opportunity for citizens of the state to participate in the creation, performance or appreciation of the arts and (2) qualifying as a tax-exempt organization within the meaning of section 290.05, subdivision 2; and

(e) "regional arts council" means an autonomous grassroots organization designated by the board to make final decisions on the use of appropriations for local or regional arts development.

History: 1975 c 297 s 1; 1995 c 126 s 1; 2012 c 187 art 1 s 20



Section 129D.02 — BOARD OF THE ARTS.

Subdivision 1. Membership. The Board of the Arts shall consist of 11 members to be appointed by the governor with the advice and consent of the senate. One member shall be appointed from each of the congressional districts, and the remaining members shall be appointed at large. Persons appointed to the board shall have demonstrated experience or interest in the arts. No member shall within two years prior to appointment have received or applied for, in the member's name, a grant, loan or other form of assistance from the board or its predecessor, the State Arts Council. No more than four of the members shall during their terms of office be officers, directors or employees of recipient sponsoring organizations. The board members shall annually select from their membership a chair and other officers as they deem necessary.

Subd. 2. Terms of office. Three of the initial members including one at-large member shall be appointed to terms ending the first Monday in January in each of the years 1977, 1979 and 1980. The remaining two members shall be appointed to terms ending the first Monday in January, 1978. Thereafter, the terms of all members of the board shall be four years. Members may serve until their successors are appointed and qualify. If the governor fails to appoint a successor by the July 1 of the year in which the term expires, the term of the member for whom a successor has not been appointed shall extend, subject to the advice and consent of the senate, until the first Monday in January four years after the scheduled end of the original term.

Subd. 3. Compensation. Members shall be compensated as provided in section 15.0575, subdivision 3.

Subd. 4. Removal of members; filling vacancies. A member may be removed by the governor at any time (1) for cause after notice and hearing, (2) for failing to submit any report required in subdivision 5, or (3) for missing three consecutive scheduled meetings of the board. The chair shall inform the governor of a member missing the three meetings. The secretary of the board shall inform in writing a member after two consecutive missed meetings and before the next meeting that the member is subject to removal by missing the next meeting. Vacancies on the board shall be filled by the governor, with the advice and consent of the senate, for the remainder of the unexpired term.

Subd. 5. Reports. By November 15 of each year, the board shall prepare and deliver to the legislature and the governor a report which shall include the following:

(a) a financial statement showing receipts and disbursements for the year ending the preceding June 30, including a listing of the donors and amounts of gifts to the board or its advisory committees valued in excess of $1,000;

(b) a brief description of the activities of the board for the preceding year;

(c) the number of meetings and approximate hours spent by board members in meetings and on other board activities;

(d) the names of board members and their addresses, occupations, and dates of appointment and reappointment to the board;

(e) the names and job classifications of board employees;

(f) a brief summary of board rules proposed or adopted during the period with appropriate citations to the state register and published rules;

(g) the number of requests for assistance received by the board and the number of written and oral complaints received from residents of the state relating to the activities of the board or the performance of the duties of the board as provided in this chapter;

(h) a summary by category of the substance of the complaints and requests referred to in (g) above and the responses of the board thereto;

(i) a listing of all grants, loans or other forms of assistance given by the board. This listing shall indicate (1) the recipients of board assistance who are members of the board or its advisory committees, and (2) each recipient sponsoring organization having a member of the board or its advisory committees as a director, officer or employee. The indication required in clause (2) shall also specify the name of the member who is the officer, director or employee. The listing shall also include the amount of money, number of grants, and the basis for the allocations made to major arts organizations, to individuals, for statewide distribution, for regional distribution, for sponsor assistance to community organizations, and for sponsor assistance to educational organizations.

History: 1975 c 297 s 2; 1977 c 332 s 11; 1986 c 444; 1Sp2005 c 1 art 4 s 32



Section 129D.03 — EXECUTIVE DIRECTOR; STAFF.

The director shall be selected by a majority of the board, and shall serve at the pleasure of the board. The director shall be knowledgeable in the arts, and shall have demonstrated proficiency in the administration of programs relating to the arts. The director may upon designation and instruction by the board serve as the state agent to apply for, receive and disburse federal funds made available to the state in furtherance of the arts. The director is the chief administrative officer of the board and is responsible for performing the executive duties of the board as provided in this chapter. The director shall not be a member of the board. All other employees of the board shall be in the classified civil service of the state. No employee of the board or its advisory committees may be an applicant for or recipient of board assistance, nor may an employee be an officer, director or employee of a recipient sponsoring organization.

History: 1975 c 297 s 3; 1986 c 444



Section 129D.04 — DUTIES.

Subdivision 1. Authority. The board shall through the following activities stimulate and encourage the creation, performance and appreciation of the arts in the state:

(1) receive and consider any requests for grants, loans or other forms of assistance;

(2) advise and serve as a technical resource at the request of sponsoring organizations and political subdivisions in the state on programs relating to the arts;

(3) advise and recommend on existing or proposed activities of the departments of the state relating to the arts;

(4) accept gifts and grants to the board and distribute the same in accordance with the instructions of the donor insofar as the instructions are consistent with law;

(5) promulgate by rule procedures to be followed by the board in receiving and reviewing requests for grants, loans or other forms of assistance;

(6) promulgate by rule standards consistent with this chapter to be followed by the board in the distribution of grants, loans, and other forms of assistance;

(7) distribute according to the above procedures and standards grants, loans, and other forms of assistance for artistic activities to departments and agencies of the state, political subdivisions, sponsoring organizations and, in appropriate cases, to individuals engaged in the creation or performance of the arts; provided that a member of the board shall not participate in deliberations or voting on assistance to groups or persons in which that member has an interest as officer, director, employee, or recipient;

(8) appoint advisory committees for a term of no more than four years which the board determines are essential to the performance of its powers and duties under this section; provided that no member of an advisory committee shall serve on a committee to which the member has an application pending for a grant, loan, or other form of assistance from the board or its predecessor;

(9) serve as a fiscal agent to disburse appropriations for regional arts councils throughout the state.

Subd. 2. Limitations on performing duties. In performing the duties under subdivision 1, the board shall insofar as reasonably possible:

(1) avoid any actions which infringe on the freedom of artistic expression or which interfere with programs in the state which relate to the arts but which do not involve board assistance;

(2) distribute board assistance equitably according to population throughout the geographical regions of the state;

(3) give special consideration to requests for assistance for the creation or performance of types or variations of the arts which have yet to receive the level of general support and assistance given to the more established types or variations of the arts; and

(4) distribute appropriations to regional arts councils upon receipt of the biennial plan or, in even-numbered years, the annual plan update. These plans are not subject to modification by the board. The annual report from the previous year must be on file at the board before distribution of appropriations to a regional arts council.

Subd. 3. Professional touring program. The board shall be responsible for the administration of the professional touring program.

Subd. 4. Statewide information and publicity. The board shall develop and implement a comprehensive statewide information and publicity system. In its report required under section 129D.02, subdivision 5, the board shall summarize its activities pursuant to this subdivision.

Subd. 5. Contracting. The board may contract as necessary in the performance of its duties.

Subd. 6. Appropriation. The board's receipts from the sale of publications, mailing lists, recordings or media projects, and fees from seminars or workshops are annually appropriated to the board for the purposes of this section.

History: 1975 c 297 s 4; 1977 c 332 s 12; 1977 c 444 s 9; 1979 c 337 s 17; 1986 c 444; 1988 c 560 s 1; 1991 c 233 s 53,54; 2007 c 133 art 2 s 6



Section 129D.045 — REGIONAL ARTS COUNCILS.

A portion of each appropriation to the board shall be used for statewide distribution through the regional arts council system. These organizations shall work together to determine a formula for distributing the funds to the regions. The board serves as fiscal agent for distribution of the funds to each regional arts council.

History: 1995 c 126 s 2



Section 129D.05 — PUBLICATIONS; LEGEND.

Every publication, program, or other graphic material prepared by the board or prepared for use by any other organization in connection with an activity paid for by the board shall bear the legend: "This activity is made possible in part by a grant provided by the Minnesota State Arts Board through an appropriation by the Minnesota state legislature."

Each publication, program, or other graphic material prepared by an individual artist in connection with an activity paid for by the board shall bear the legend: "(artist's name) is a (fiscal year) recipient of a (program) grant from the Minnesota State Arts Board from funds appropriated by the Minnesota legislature."

History: 1977 c 332 s 13; 1991 c 233 s 55



Section 129D.11 — PUBLIC TELEVISION GRANTS; PURPOSE.

The purpose of sections 129D.11 to 129D.13 is to facilitate the use of public television as a community resource for the public by providing financial assistance to public television stations serving Minnesota citizens, and to provide for cooperation between public television station officials and the Department of Administration.

History: 1975 c 271 s 6; 1975 c 298 s 5; 1976 c 201 s 1; 1981 c 356 s 317



Section 129D.12 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 129D.11 to 129D.14, the terms defined in this section have the meanings here given them.

Subd. 2. Public station. "Public station" means a station holding a license or operating under a program test authority from the Federal Communications Commission as a noncommercial educational television broadcast station within this state or a station outside the state which received funds under section 129D.13 in 1976.

Subd. 3. Commissioner. "Commissioner" means the commissioner of administration.

History: 1976 c 201 s 2; 1979 c 337 s 18; 1981 c 356 s 318,319



Section 129D.13 — GRANTS.

Subdivision 1. Distribution. The commissioner shall distribute the money provided by sections 129D.11 to 129D.13. Annually the commissioner shall make block grants which shall be distributed in equal amounts to public stations for operational costs. The commissioner shall allocate money appropriated for the purposes of sections 129D.11 to 129D.13 in such a manner that each eligible public station receives a block grant. In addition, the commissioner shall make matching grants to public stations. Matching grants shall be used for operational costs and shall be allocated using the procedure developed for distribution of state money under this section for grants made in fiscal year 1979. No station's matching grant in any fiscal year shall exceed the amount of Minnesota-based contributions received by that station in the previous fiscal year. Grants made pursuant to this subdivision may only be given to those federally licensed stations that are certified as eligible for community service grants through the Corporation for Public Broadcasting. Grant funds not expended by a station during the first year of the biennium do not cancel and may be carried over into the second fiscal year.

Subd. 2. Exclusions from contribution amount. In calculating the amount of contributions received by a public station pursuant to subdivision 1, there shall be excluded: contributions, whether monetary or in kind, from the Corporation for Public Broadcasting; tax generated funds, including payments by public or private elementary and secondary schools; that portion of any foundation or corporation donation in excess of $2,500 from any one contributor in the previous station fiscal year; contributions from any source if made for the purpose of capital expenditures; and contributions from all sources based outside the state.

Subd. 3. Report. Each station receiving a grant shall report annually by August 1 to the commissioner the purposes for which the money was used in the past year and the anticipated use of the money in the next year. This report shall be submitted along with a new grant request submission. If the report is not submitted, the commissioner may redistribute that money to other educational stations.

Subd. 4. [Repealed, 2009 c 78 art 9 s 9]

History: 1975 c 271 s 6; 1975 c 298 s 5; 1976 c 201 s 3; 1977 c 445 s 1,2; 1978 c 793 s 65; 1979 c 337 s 19,20; 1981 c 356 s 320-322; 1983 c 301 s 137; 2009 c 78 art 9 s 1-3



Section 129D.14 — GENERAL NONCOMMERCIAL RADIO STATION GRANTS.

Subdivision 1. Purpose. The purposes of this section are to facilitate the use of the noncommercial radio station as a community resource by providing financial assistance to noncommercial radio stations serving Minnesota citizens.

Subd. 2. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them.

(a) "Corporation for Public Broadcasting" or "CPB" means the nonprofit organization established pursuant to United States Code, title 47, section 396.

(b) "Federal Communications Commission" or "FCC" means the federal agency established pursuant to United States Code, title 47, section 151.

(c) "Licensee" means an entity to which the Federal Communications Commission has issued a license to operate a noncommercial radio station as defined in Code of Federal Regulations, title 47, subpart D, section 73.503.

(d) "Noncommercial radio station" means a station operated by a licensee of the FCC as a noncommercial educational radio station as defined in Code of Federal Regulations, title 47, subpart D, section 73.503, licensed to a community within the state and serving a segment of the population of the state.

(e) "Operating income" may include:

(1) individual and other community contributions;

(2) all grants received from the Corporation for Public Broadcasting;

(3) grants received from foundations, corporations, or federal, state, or local agencies or other sources for the purpose of programming or general operating support;

(4) interest income;

(5) earned income;

(6) employee salaries paid through the federal Comprehensive Employment and Training Act, or other similar public employment programs, provided that only salary expended for employee duties directly relating to radio station operations shall be counted;

(7) employee salaries paid through supporting educational institutions, provided that only salary expended for employee duties directly relating to radio station operations shall be counted;

(8) direct operating costs provided by supporting educational institutions; and

(9) no more than $15,000 in volunteer time calculated at the federal minimum wage.

The following are specifically excluded in determining a station's operating income:

(1) dollar representations in in-kind assistance from any source except as stipulated in clauses (8) and (9) above;

(2) grants or contributions from any source for the purpose of purchasing capital improvements or equipment; and

(3) noncommercial radio station grants received in the previous fiscal year pursuant to this section.

(f) "Local" means the area designated by the FCC's 60 dBu contour map.

Subd. 3. Eligibility. (a) To qualify for a grant under this section, the licensee must:

(1) hold a valid noncommercial radio station license from the FCC that is a Class "A" or "C" FM, as defined in Code of Federal Regulations, title 47, subpart B, sections 73.210 and 73.211 or Class "C" or "D" AM, as defined in Code of Federal Regulations, title 47, subpart A, section 73.21. Stations with a Class "L1" and "LP100" are not eligible for this funding. The station must be licensed to a community in the state of Minnesota and must be operated as a noncommercial educational station;

(2) have facilities adequate to provide local program production and origination;

(3) employ a minimum of two full-time professional radio staff persons or the equivalent in part-time staff and agree to employ a minimum of two full-time professional radio staff persons or the equivalent in part-time staff throughout the fiscal year of the grant;

(4) maintain a minimum daily broadcasting schedule of (i) the maximum allowed by its Federal Communications Commission license, or (ii) 12 hours a day during the first year of eligibility for state assistance, 15 hours a day during the second year of eligibility and 18 hours a day during the third and following years of eligibility;

(5) broadcast 365 days a year or the maximum number of days allowed by its Federal Communications Commission license with an exception for power outages and natural disasters;

(6) have a daily broadcast schedule devoted primarily to programming that serves ascertained community needs of an educational, informational or cultural nature within its primary signal area; however, a program schedule of a main channel carrier designed to further the principles of one or more particular religious philosophies or including 25 percent or more religious programming on a broadcast day does not meet this criterion, nor does a program schedule of a main channel carrier designed primarily for in-school or professional in-service audiences;

(7) originate significant, locally produced programming designed to serve its community of license;

(8) have a total annual operating income and budget of at least $50,000;

(9) have either a board of directors representing the community or a community advisory board that conducts advisory board meetings that are open to the public;

(10) have a board of directors that: (i) holds the portion of any meeting relating to the management or operation of the radio station open to the public, and (ii) permits any person to attend any meeting of the board without requiring a person, as a condition to attendance at the meeting, to register the person's name or to provide any other information; and

(11) have met the criteria in clauses (1) to (10) for six months before it is eligible for state assistance under this section.

(b) The commissioner shall accept the judgment of Corporation for Public Broadcasting accepted audit when it is available on a station's eligibility for assistance under the criteria of this subdivision. If the station is not qualified for assistance or is qualified for but not receiving funding from the Corporation for Public Broadcasting, an independent audit is required to verify eligibility under paragraph (a), clause (8). If neither is available, the commissioner may accept a written declaration of eligibility signed by an independent auditor, a certified public accountant, or the chief executive officer of the station's parent organization.

Subd. 4. Application. To be eligible for a grant under this section, a licensee shall submit an application to the commissioner according to state grant policies. Each noncommercial radio station receiving a grant shall report annually by August 1 to the commissioner the purposes for which the money was used in the past year and the anticipated use of the money for the next year. This report shall be submitted along with a new grant request submission. If the application and report are not submitted within the deadline prescribed by the commissioner, the grant may be redistributed to the other noncommercial radio stations eligible for a grant under this section.

Subd. 5. State community service block grants. (a) The commissioner shall determine eligibility for block grants and the allocation of block grant money on the basis of audited financial records of the station to receive the block grant funds for the station's fiscal year preceding the year in which the grant is made, as well as on the basis of the other requirements set forth in this section. The commissioner shall annually distribute block grants equally to all stations that comply with the eligibility requirements and for which a licensee applies for a block grant. Grant funds not expended by a station during the first year of the biennium do not cancel and may be carried over into the second fiscal year. The commissioner may promulgate rules to implement this section.

(b) A station may use grant money under this section for any radio station expenses.

Subd. 6. Audit. A station that receives a grant under this section shall have an audit of its financial records made by an independent auditor or Corporation for Public Broadcasting accepted audit for the year it received the grant. A copy of the most recent audit shall be filed with the commissioner. The commissioner may accept a letter of negative assurance from an independent auditor or a certified public accountant.

History: 1979 c 337 s 21; 1981 c 356 s 323-326; 1982 c 424 s 130; 1984 c 640 s 32; 1987 c 365 s 19; 1992 c 514 s 16-18; 1994 c 632 art 3 s 49; 1996 c 305 art 2 s 27; 2009 c 78 art 9 s 4-6; 2013 c 142 art 3 s 27,28



Section 129D.15 — EQUIPMENT GRANTS.

To be eligible for an equipment grant under sections 129D.11 to 129D.14, a public broadcasting station must meet the eligibility criteria set forth in sections 129D.13 and 129D.14. Before receiving an equipment grant, a station must submit to the commissioner a list of the equipment the station plans to purchase with the equipment grant. The commissioner may not require the station to purchase equipment before receiving the grant funds. A station must report to the commissioner a list of the equipment purchased with the grant.

History: 1Sp1985 c 13 s 271; 2013 c 142 art 3 s 29



Section 129D.155 — REPAYMENT OF FUNDS.

State funds distributed to public television or noncommercial radio stations and used to purchase equipment assets must be repaid to the state, without interest, if the assets purchased with these funds are sold within five years or otherwise converted to a person other than a nonprofit or municipal corporation. The amount due to the state shall be the net amount realized from the sale of the assets, but shall not exceed the amount of state funds advanced for the purchase of the asset. The commissioner of administration may approve the use of funds derived from the sale of such assets for the purchase of new equipment for similar purposes.

History: 1991 c 345 art 1 s 76; 2009 c 78 art 9 s 7; 2013 c 142 art 3 s 30



Section 129D.16 — AUDIT PROCEDURES.

The commissioner of administration may establish a procedure to audit expenditure of money appropriated for grants to public television stations and noncommercial radio stations.

History: 1Sp1985 c 13 s 272; 1993 c 337 s 9



Section 129D.17 — ARTS AND CULTURAL HERITAGE FUND.

Subdivision 1. Establishment. The arts and cultural heritage fund is established in the Minnesota Constitution, article XI, section 15. All money earned by the fund must be credited to the fund.

Subd. 2. Expenditures; accountability. (a) Funding from the arts and cultural heritage fund may be spent only for arts, arts education, and arts access, and to preserve Minnesota's history and cultural heritage. A project or program receiving funding from the arts and cultural heritage fund must include measurable outcomes, and a plan for measuring and evaluating the results. A project or program must be consistent with current scholarship, or best practices, when appropriate and must incorporate state-of-the-art technology when appropriate.

(b) Funding from the arts and cultural heritage fund may be granted for an entire project or for part of a project so long as the recipient provides a description and cost for the entire project and can demonstrate that it has adequate resources to ensure that the entire project will be completed.

(c) Money from the arts and cultural heritage fund shall be expended for benefits across all regions and residents of the state.

(d) A state agency or other recipient of a direct appropriation from the arts and cultural heritage fund must compile and submit all information for funded projects or programs, including the proposed measurable outcomes and all other items required under section 3.303, subdivision 10, to the Legislative Coordinating Commission as soon as practicable or by January 15 of the applicable fiscal year, whichever comes first. The Legislative Coordinating Commission must post submitted information on the Web site required under section 3.303, subdivision 10, as soon as it becomes available.

(e) Grants funded by the arts and cultural heritage fund must be implemented according to section 16B.98 and must account for all expenditures of funds. Priority for grant proposals must be given to proposals involving grants that will be competitively awarded.

(f) All money from the arts and cultural heritage fund must be for projects located in Minnesota.

(g) When practicable, a direct recipient of an appropriation from the arts and cultural heritage fund shall prominently display on the recipient's Web site home page the legacy logo required under Laws 2009, chapter 172, article 5, section 10, as amended by Laws 2010, chapter 361, article 3, section 5, accompanied by the phrase "Click here for more information." When a person clicks on the legacy logo image, the Web site must direct the person to a Web page that includes both the contact information that a person may use to obtain additional information, as well as a link to the Legislative Coordinating Commission Web site required under section 3.303, subdivision 10.

(h) Future eligibility for money from the arts and cultural heritage fund is contingent upon a state agency or other recipient satisfying all applicable requirements in this section, as well as any additional requirements contained in applicable session law. If the Office of the Legislative Auditor, in the course of an audit or investigation, publicly reports that a recipient of money from the arts and cultural heritage fund has not complied with the laws, rules, or regulations in this section or other laws applicable to the recipient, the recipient must be listed in an annual report to the legislative committees with jurisdiction over the legacy funds. The list must be publicly available. The legislative auditor shall remove a recipient from the list upon determination that the recipient is in compliance. A recipient on the list is not eligible for future funding from the arts and cultural heritage fund until the recipient demonstrates compliance to the legislative auditor.

(i) Any state agency or organization requesting a direct appropriation from the arts and cultural heritage fund must inform the house of representatives and senate committees having jurisdiction over the arts and cultural heritage fund, at the time the request for funding is made, whether the request is supplanting or is a substitution for any previous funding that was not from a legacy fund and was used for the same purpose.

Subd. 3. Special review. For a project receiving an appropriation or appropriations from the arts and cultural heritage fund totaling $10,000,000 or more in a biennium, the attorney general must review and approve all contracts and real estate transactions and must exercise due diligence in the best interests of the state.

Subd. 4. Minnesota State Arts Board allocation. At least 47 percent of the money deposited in the arts and cultural heritage fund must be for grants and services awarded through the Minnesota State Arts Board, or regional arts councils subject to appropriation.

History: 2008 c 363 art 5 s 25; 2009 c 172 art 4 s 5; 2010 c 361 art 3 s 3; 1Sp2011 c 6 art 5 s 5; 2013 c 137 art 4 s 3; 1Sp2015 c 2 art 5 s 5; 2016 c 172 art 4 s 1



Section 129D.18 — GRANTS TO PUBLIC TELEVISION.

Subdivision 1. Use of grant funds. Money appropriated from the Minnesota arts and cultural heritage fund may be designated to make grants to public stations, as defined in section 129D.12, subdivision 2. Grants received under this section must be used to create, produce, acquire, or distribute programs that educate, enhance, or promote local, regional, or statewide items of artistic, cultural, or historic significance. Grant funds may be used to cover any expenses associated with the creation, production, acquisition, or distribution of public television programs through broadcast or online, including the creation and distribution of educational materials.

Subd. 2. Administration. Money appropriated under this section must be used by the commissioner of administration to make grants based upon the recommendations of the Minnesota Public Television Association.

Subd. 3. Conditions. (a) A public station receiving funds appropriated under this section must:

(1) make programs produced with these funds available for broadcast to all other public stations eligible to receive grants under this section;

(2) offer free classroom use of programs produced with these funds to public educational institutions, excluding those materials for which public television stations do not have rights to distribute;

(3) archive programs produced with these funds and make the programs available for future use through encore broadcast or other distribution, including online; and

(4) ensure that underwriting credit is given to the Minnesota arts and cultural heritage fund.

(b) Programs produced in partnership with other mission-centered nonprofit organizations may be used by the partnering organization for their own educational or promotional purposes.

Subd. 4. Reporting. A public station receiving funds appropriated under this section must report annually by January 15 to the commissioner, the Legislative Coordinating Commission, and the chairs and ranking minority members of the senate and house of representatives committees and divisions having jurisdiction over arts and cultural heritage policy and finance regarding how the previous year's grant funds were expended. In addition to all information required of each recipient of money from the arts and cultural heritage fund under section 3.303, subdivision 10, the report must contain specific information for each program produced and broadcast, including the cost of production, the number of stations broadcasting the program, estimated viewership, the number of hours of legacy program content available for streaming on Web sites, and other related measures. If the programs produced include educational material, the public station must report on these efforts.

History: 2009 c 172 art 4 s 6; 1Sp2011 c 6 art 4 s 6,7



Section 129D.19 — GRANTS TO PUBLIC EDUCATIONAL RADIO STATIONS.

Subdivision 1. Applicability. This section applies only to the Association of Minnesota Public Educational Radio Stations and the noncommercial radio stations that are members of the Association of Minnesota Public Educational Radio Stations.

Subd. 2. Use of grant funds. Money appropriated from the Minnesota arts and cultural heritage fund may be designated to make grants to the Association of Minnesota Public Educational Radio Stations and its member stations and noncommercial radio stations, as defined in section 129D.14, subdivision 2. Grants received under this section must be used to create, produce, acquire, or distribute programs that educate, enhance, or promote local, regional, or statewide items of artistic, cultural, or historic significance. Grant funds may be used to cover any expenses associated with the creation, production, acquisition, or distribution of noncommercial radio programs through broadcast.

Subd. 3. Administration. Money appropriated under this section must be used by the commissioner of administration to make grants based upon the recommendations of the Association of Minnesota Public Educational Radio Stations.

Subd. 4. Conditions. (a) A noncommercial radio station receiving funds appropriated under this section must:

(1) make programs produced with these funds available for broadcast to all other noncommercial radio stations eligible to receive grants under this section;

(2) offer free public performance rights for public educational institutions;

(3) archive programs produced with these funds and make the programs available for future use through encore broadcast or other distribution, including online; and

(4) ensure that underwriting credit is given to the Minnesota arts and cultural heritage fund.

(b) Programs produced in partnership with other mission-centered nonprofit organizations may be used by the partnering organization for their own educational or promotional purposes.

Subd. 5. Reporting. A noncommercial radio station receiving funds appropriated under this section must report annually by January 15 to the commissioner, the Legislative Coordinating Commission, and the chairs and ranking minority members of the senate and house of representatives committees and divisions having jurisdiction over arts and cultural heritage policy and finance regarding how the previous year's grant funds were expended. In addition to all information required of each recipient of money from the arts and cultural heritage fund under section 3.303, subdivision 10, the report must contain specific information for each program produced and broadcast, including the cost of production, the number of stations broadcasting the program, estimated number of listeners, and other related measures. If the programs produced include educational material, the noncommercial radio station must report on these efforts.

History: 2009 c 172 art 4 s 7; 1Sp2011 c 6 art 4 s 8; 2013 c 137 art 4 s 4,5






Chapter 130 — JUNIOR COLLEGES



Chapter 131 — SCHOOLS; CLASSIFICATION, CONDUCT



Chapter 132 — ADMISSION AND ATTENDANCE



Chapter 133 — TEXTBOOKS






Chapters 134 - 135 — LIBRARIES

Chapter 134 — PUBLIC AND MULTITYPE LIBRARIES

Section 134.001 — DEFINITIONS.

Subdivision 1. Scope. The terms used in this chapter have the meanings given them in this section.

Subd. 2. Public library. "Public library" means any library that provides free access to all residents of a city or county without discrimination, receives at least half of its financial support from public funds and is organized under the provisions of this chapter. Except as provided in section 134.195, it does not include libraries such as law, medical, school and academic libraries organized to serve a special group of persons, or libraries organized as a combination of a public library and another type of library.

Subd. 3. Public library services. "Public library services" means services provided by or on behalf of a public library. Except as provided in section 134.195, it does not include services for elementary schools, secondary schools or postsecondary educational institutions.

Subd. 4. Regional public library system. "Regional public library system" means a multicounty public library service agency that provides free access to all residents of the region without discrimination, and is organized under the provisions of this chapter or chapter 317A, or section 471.59.

Subd. 5. Basic system services. "Basic system services" means services offered by all regional public library systems either directly or by contract. These services shall include, but are not limited to, communication among participants, resource sharing, delivery of materials, reciprocal borrowing, and cooperative reference service.

Subd. 6. Multicounty, multitype library system. "Multicounty, multitype library system" means a cooperative network composed of any combination of public libraries, regional public library systems, public school libraries, public or private college or university libraries and any other libraries which share services and resources within a multicounty area.

Subd. 7. City or cities. "City" or "cities" means home rule and statutory cities unless specifically provided otherwise.

Subd. 8. Regional public library district. "Regional public library district" means a governmental unit formed according to this chapter to operate multicounty public library services.

History: 1978 c 546 s 1; 1979 c 334 art 9 s 1,2; 1983 c 314 art 11 s 10,22; 1989 c 304 s 137; 1991 c 265 art 10 s 1,2; 1993 c 375 art 7 s 2



Section 134.07 — PUBLIC LIBRARY SERVICE.

The governing body of any city or county may establish and maintain public library service for the use of its inhabitants. By ordinance or resolution it may set apart for the benefit thereof any public property of the city or county. In any statutory city and in any city of the second, third, or fourth class, and in any county, the governing body may levy an annual tax on all taxable property therein except counties may not tax property which is already taxed for public library service. The proceeds of the tax shall be known as the library fund.

History: (5661) RL s 2255; 1913 c 509 s 1; 1945 c 319 s 1; 1953 c 434 s 1; 1953 c 686 s 1; 1955 c 120 s 1; 1963 c 144 s 1; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1983 c 314 art 11 s 1



Section 134.08 — ESTABLISHING AND DISCONTINUING LIBRARY SERVICE; APPLICABILITY OF LAW.

Subdivision 1. Establishment. If public library service is not established under section 134.07, the governing body of the city or county, upon the petition of eligible voters, as defined in section 201.014, subdivision 1, of the city or county, in a number not less than five percent of the number of persons who voted at the last general election in the city or county, shall submit the question of the establishment or provision of public library services to the voters at the next general election. If a majority of the votes cast on the question are in the affirmative, the governing body shall establish the library or shall provide public library service as authorized in section 134.12 or 134.20 and levy an annual tax for its support.

Subd. 2. Discontinuance. If public library service is established under the provisions of subdivision 1, it may be discontinued only after a majority of the votes cast on the question are in the affirmative on a question on a ballot in a general election. The question of discontinuance of public library service shall be placed on the ballot at the next general election upon the petition of eligible voters, as defined in section 201.014, subdivision 1, of the city or county, in a number not less than five percent of the number of persons who voted at the last general election in the city or county.

Subd. 3. Applicability. All public library service heretofore established and now existing in cities and counties is continued and all ordinances and resolutions setting apart public property for their support are hereby confirmed. Nothing in sections 134.08 to 134.15 shall be construed as abridging any power or duty in respect to libraries conferred by any city charter. If a city charter does not address matters provided for in this chapter, the provisions of this chapter shall apply.

History: (5662) RL s 2256; 1973 c 123 art 5 s 7; 1980 c 609 art 6 s 34; 1983 c 314 art 11 s 2; 1987 c 384 art 2 s 1



Section 134.09 — LIBRARY BOARDS.

Subdivision 1. Appointment. When public library service is established, except in any city of the first class operating under a home rule charter, the mayor of the city with the approval of the council for a city library or the board of commissioners for a county library, shall appoint a board of five, seven or nine members from among the residents of the city or county. If the city library is a branch or a member of a regional public library system, as defined in section 134.001, the mayor, with the approval of the city council, may appoint to the city library board, residents of the county, provided that the county is participating in the regional public library system and that the majority of the members of the city library board are residents of the city. The number of members on the board shall be determined by resolution or ordinance adopted by the council or the board of commissioners. Not more than one council member or county commissioner shall at any time be a member of the library board. The appointments shall be made before the first meeting of the library board after the end of the fiscal year.

Subd. 2. Term of office. If nine board members are appointed, three shall hold office for one year, three for two years and three for three years. If seven members are appointed, three shall hold office for one year, two for two years, and two for three years; if five are appointed, two shall hold office for one year, two for two years, and one for three years. All terms shall end with the fiscal year. Annually the mayor with the approval of the council, or the board of county commissioners shall appoint board members for the term of three years until their successors qualify a sufficient number of members to fill the places of those whose term or terms expire. A library board member shall not be eligible to serve more than three consecutive three-year terms.

Subd. 3. Removal of members. The mayor with the approval of the council, or the board of county commissioners may remove any member for misconduct or neglect.

Subd. 4. Abolishment. Upon recommendation of a majority of any library board created under the provisions of subdivision 1, the governing body of the city or county may abolish the library board at the end of any fiscal year provided that the governing body shall simultaneously establish a successor library board of either five, seven or nine members by resolution or ordinance. The appointment of successor board members shall be made as provided in subdivision 1. The terms of successor board members shall be as provided in subdivision 2.

History: (5663) RL s 2257; 1943 c 245 s 1; 1945 c 46 s 1,2; 1961 c 235 s 1; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 3; 1986 c 471 s 2



Section 134.10 — BOARD VACANCIES; COMPENSATION.

The library board president shall report vacancies in the board to the council or the board of county commissioners. The council or board of county commissioners shall fill the vacancies by appointment for the unexpired term. Library board members shall receive no compensation for their services but may be reimbursed for actual and necessary traveling expenses incurred in the discharge of library board duties and activities or a per diem allowance according to section 375.47 in place of the expenses.

History: (5664) RL s 2258; 1983 c 314 art 11 s 4; 1987 c 398 art 9 s 1



Section 134.11 — ORGANIZATION OF BOARD; DUTIES.

Subdivision 1. Organization. Immediately after appointment, the library board shall organize by electing one of its number as president and one as secretary, and from time to time it may appoint such other officers as it deems necessary.

Subd. 2. Duties. The library board shall adopt bylaws and regulations for the government of the library and for the conduct of its business as may be expedient and conformable to law. It shall have exclusive control of the expenditure of all money collected for or placed to the credit of the library fund, of interest earned on all money collected for or placed to the credit of the library fund, of the construction of library buildings, and of the grounds, rooms, and buildings provided for library purposes. All money received for the library shall be paid into the city or county treasury, credited to the library fund, kept separate from other money of the city or county, and paid out only upon approval by the board. The library board may lease rooms for library use. The library board shall appoint a qualified library director and other staff as necessary, establish the compensation of employees, and remove any of them for cause. With the approval of the council or board of county commissioners, the library board may purchase grounds and erect a library building thereon.

History: (5665) RL s 2259; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 5



Section 134.12 — BENEFITS OF LIBRARY.

Subdivision 1. Nonresidents. Any library board may admit to the benefits of its library persons not residing within its city or county under regulations and upon conditions as to payment and security prescribed by the library board.

Subd. 2. Contracts with cities and towns. The library board may contract with the county board of the county in which the library is situated or the county board of any adjacent county, or with the governing body of any neighboring town or city, to loan library materials to residents of the contracting county, town, or city.

Subd. 3. Use of public library; tax levy. Any county board or city governing body may contract with the board of any city or county public library for the use of the library by the residents of the county, town, or city who do not have the use of a public library, upon the terms and conditions as those granted residents of the city or county where the public library is located, and to pay the library board an annual amount therefor. Any county board or city governing body may establish a library fund by levying an annual tax upon all taxable property which is not already taxed for the support of any public library and all taxable property which is situated outside of any city in which is situated a public library.

History: (5666) RL s 2260; 1905 c 257; 1913 c 509 s 2; 1951 c 217 s 1; 1963 c 144 s 2; 1973 c 123 art 5 s 7; 1973 c 583 s 8; 1983 c 314 art 11 s 6



Section 134.13 — ANNUAL REPORT.

As soon as practicable following the end of the fiscal year the library board shall report to the governing body of the city or county all amounts received during the preceding year and the sources thereof, the amounts expended and for what purposes, the number of library materials on hand, the number purchased and loaned, and such other information as it deems advisable. No later than April 1 of each year the library board shall file this information with the Department of Education on forms supplied by the department.

History: (5667) RL s 2261; 1911 c 181 s 1; 1945 c 40 s 1; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 7; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 134.14 — TITLE TO PROPERTY; FREE USE.

All property given, granted, conveyed, donated, devised, or bequeathed to, or otherwise acquired by, any city or county for a public library shall vest in, and be held in the name of, the city or county and any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any public library or library board shall be deemed to have been made directly to the city or county to be used as provided in section 134.11. Every public library established under sections 134.07 to 134.15 shall be forever free to the use of the inhabitants of the city or county subject to reasonable regulations the library board may adopt.

History: (5668) RL s 2262; 1983 c 314 art 11 s 8



Section 134.15 — GIFTS.

With the consent of the governing body of any city or county, expressed by ordinance or resolution, the library board may accept any gift, grant, devise, or bequest made or offered by any person for public library purposes, or for the establishment, enlargement, or maintenance of an art gallery or museum in connection with its library, and may carry out the conditions of the donation. The city or county in all such cases is authorized to acquire a site, levy a tax, and pledge itself by ordinance or resolution to a perpetual compliance with all the terms and conditions of the gift, grant, devise, or bequest so accepted.

History: (5669) RL s 2263; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 9



Section 134.18 — PRIVILEGES EXTENDED TO COUNTIES AND STATUTORY CITIES.

Any public library board in any city of the first class in this state, whether such board was created by and under the general laws or by special act of the legislature, may enter into arrangement with the authorities of the county within which it is located, or with the authorities of any adjoining county, or with the authorities of any statutory city within any such county, whereby the inhabitants of any such county or statutory city may secure the privileges of using the library and museums of any such library board and the authorities of any such county or statutory city are hereby authorized to defray the expenses any such arrangement may involve.

History: (1591) 1907 c 289 s 1; 1973 c 123 art 5 s 7



Section 134.195 — LIBRARY OPERATED BY CITY AND SCHOOL DISTRICT.

Subdivision 1. Establishment. A school district and a city that has established a public library under sections 134.07 and 134.08, by ordinance or resolution, may jointly finance and operate a public library for use by school students and the public. If the city is already taxed for public library service by a county, approval of the board of county commissioners is required. If the city is served by a regional public library system, approval of the regional public library system board is required. Public library service established under this section may be discontinued by action of the city council or the school board upon one year's notice to the other party.

Subd. 2. Appointment of joint library board. The ordinance or resolution shall establish a library board of five, seven, or nine members and shall state the number of members to be appointed by the mayor, with the approval of the city council, and the number of members to be appointed by the school board. One member of the city council and one member of the school board shall be appointed to the library board. The remaining members of the library board may not be members of either the city council or the school board. Board members shall be residents of the city or the school district.

Subd. 3. Board terms of office. The terms of office for board members shall be established according to section 134.09, subdivision 2.

Subd. 4. Removal of board members. The mayor, with the approval of the council, or the school board may remove for misconduct or neglect any member it has appointed to the library board.

Subd. 5. Abolishment of board. Upon recommendation of a majority of the library board established under subdivision 2, the city council and the school board may abolish the library board provided that the city council and the school district shall immediately establish, by ordinance or resolution, a successor library board of five, seven, or nine members. The appointment of successor board members shall be as provided in subdivision 2 and the terms shall be as provided in subdivision 3.

Subd. 6. Board vacancies and compensation. The library board president shall report a vacancy on the board to the appointing authority who shall fill the vacancy by appointment for the unexpired term. Library board members shall receive no compensation for their services but may be reimbursed for actual and necessary travel expenses incurred in the discharge of library board duties and activities.

Subd. 7. Powers and duties of board. Except as provided in subdivision 9, the library board has the powers and duties set forth in section 134.11, subdivision 2.

Subd. 8. Funding. The ordinance or resolution establishing the library shall provide for joint financing of the library by the school district and the city. The city shall provide at least the minimum dollar amount established in section 134.34, subdivision 1. The school district shall provide money for staff and materials for the library at least in proportion to the use related to curriculum, as determined by the circulation statistics of the library.

Subd. 9. Contracts. The library board may contract with the school board, the regional library board, or the city in which the library is situated to provide personnel, fiscal, or administrative services. The contract shall state the personnel, fiscal, and administrative services and payments to be provided by each party.

Subd. 10. Criteria. Public library services established according to this section, including materials, programs, equipment, and other public library services, whether located in an elementary or secondary school building or elsewhere, shall be available for simultaneous use by students and residents of the area. If public library services are located in an elementary or secondary school building, a separate entrance, accessible from the outside of the school building, shall be provided for use by the residents. The library shall meet all requirements in statutes and rules applicable to public libraries and school media centers. A media supervisor licensed by the Board of Teaching may be the director of the library. The library shall be centrally located in the community and available for use by residents during all hours the school is in session, at least 15 additional hours each week during evenings, and on Saturdays. When school is not in session, the library may reduce its hours to maintain at least the average number of hours each week of other public libraries serving its population size. The library shall have telephone service that is separate from the telephone service for the school. Public parking, restrooms, drinking water, and other necessities shall be easily accessible to residents.

History: 1991 c 265 art 10 s 3; 1994 c 647 art 10 s 2; 1Sp2011 c 11 art 6 s 1



Section 134.20 — REGIONAL PUBLIC LIBRARY SYSTEMS.

Subdivision 1. Establishment. Two or more counties or two or more cities located in two or more counties may, through action by their governing bodies under section 471.59, establish and maintain a regional public library system, even though one or more of the counties or cities may already have a library with a library board. In a county or city already having a library board, the approval of the library board shall also be required. Cities having public libraries may join in the regional public library system by being parties to the agreement which establishes the regional public library system through action of their library boards and their city councils, or as provided in subdivision 3.

Subd. 2. Library board. The agreement establishing a regional public library system shall provide for a library board to govern the organization having all the powers and duties of city and county library boards as provided in sections 134.11, 134.12, and 134.13 and including exclusive determination of all library services to be provided under terms of the agreement as defined in section 134.001, and exclusive control of the expenditure of all funds for the services. The regional library system board may consist of as many members as the contracting parties deem necessary, appointed in a number from among the residents of the contracting parties and for terms by each party to the contract as determined by the contracting parties, irrespective of the existence of one or more city and county library boards already in existence in the participating cities and counties. Not more than one member from each contracting party shall be a member of the governing body of a contracting party and no member may be appointed to serve more than three consecutive three-year terms. In the participating cities and counties, the portion of the proceeds of the city and county library tax authorized by section 134.07, shall be used to support the regional public library system as the contracting agreement may provide.

Subd. 3. City participation. Where a regional public library system is established, a city located in any of the contracting counties which is excluded from the county tax supporting the regional public library system under the provisions of section 134.07, may, upon recommendation of its library board and upon action by its governing body, be included in the county tax and become an integral part of the regional public library system. Cities included in the county tax and with public libraries which are part of the regional public library system, whether or not governed by home rule charter provisions, upon action by their city council, may levy taxes for the additional support of their local library services. A local public library board or governing body may, at its option, continue to control the local library fund or pay all or part of it to the regional public library system fund, to be used to increase or improve public library services in the city.

Subd. 4. Property. All property given, granted, conveyed, donated, devised or bequeathed to, or otherwise acquired by any regional library board or any regional public library system board however created shall vest in, and be held in the name of, the regional library board or regional public library system board. Any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any regional library or public library system shall be deemed to have been made directly to the regional public library system board.

Subd. 5. Regional library property; ratification. All property heretofore given, granted, conveyed, donated, devised, bequeathed to, or otherwise acquired by any regional library board or any regional public library system board however created is validated, ratified and confirmed as the property of the board.

Subd. 6. Multicounty regional public library; ratification. Any multicounty regional public library heretofore created, and the agreements creating them, are validated, ratified, and confirmed and the benefits of subdivisions 1 to 5 shall hereafter apply to them.

History: 1961 c 55 s 1; 1973 c 123 art 5 s 7; 1981 c 358 art 6 s 34-36; 1983 c 314 art 11 s 18,22; 1984 c 629 s 2



Section 134.201 — REGIONAL LIBRARY DISTRICT.

Subdivision 1. Establishment. Regional public library districts may be established under this section in the areas of the existing Great River Regional Library System and the East Central Regional Library System. The geographic boundaries shall be those established by the commissioner of education under section 134.34, subdivision 3.

Subd. 2. Formation. A regional public library district may be formed by:

(1) approval of a majority of the city councils and boards of county commissioners of the cities and counties that finance regional public library system services and represent a majority of the population to be served; or

(2) a majority of those voting on the issue in the entire area to be served by the district in a referendum called after petitions for the referendum have been filed in each of the local governmental units. Petitions must be signed by eligible voters in a number not less than five percent of the number of persons who voted in the last general election in each city and county that is a party to the system contract or agreement.

A city that is not participating in a regional public library system may join the district by majority vote of the city council or by referendum under clause (2) and with the approval of the board of the regional public library district.

Subd. 3. Termination. A regional public library district may be terminated at any time after the district has been in operation for three years. The procedure for termination is the same as that for creation under subdivision 2, clause (2).

Subd. 4. Board. (a) If the district is formed under subdivision 2, clause (1), the board of the public regional library district shall be composed of one county commissioner or the commissioner's designee from each county in the district's service area and one elected member from each county for each ten percent or a major fraction of the district's population. A majority of the members of the board must be elected members.

(b) If the district is formed under subdivision 2, clause (2), the board of the regional library district shall be composed of one member elected from each county in the district's service area and one member elected from each county for each ten percent or a major fraction of the district's population.

(c) Elected board members shall be elected at large from a county at a November election. Board members elected shall assume office on the following January 2. The term of a member shall be four years, with the terms of an initial board to expire in two years for one-half of the members. The board shall organize itself under section 134.11, subdivision 1. The board has the powers and duties set forth in section 134.11, subdivision 2.

Subd. 5. General levy authority. The board may levy for operation of public library service. This levy shall replace levies for operation of public library service by cities and counties authorized in section 134.07. The amount levied shall be spread on the net tax capacity of all taxable property in the district at a uniform tax rate.

(a) The maximum amount that may be levied by a board under this section is the greater of:

(1) the statewide average local support per capita for public library services for the most recent reporting period available, as certified by the commissioner of education, multiplied by the population of the district according to the most recent estimate of the state demographer or the Metropolitan Council; or

(2) the total amount provided by participating counties and cities under section 134.34, subdivision 4, during the year preceding the first year of operation.

(b) For its first year of operation, the board shall levy an amount not less than the total dollar amount provided by participating cities and counties during the preceding year under section 134.34, subdivision 4.

Subd. 6. Basic system support grant. A regional public library district that meets federal and state requirements for a regional library basic system support grant is eligible to receive a grant. A regional library basic system support grant shall not be made to a regional public library district if the district board reduces its levy for operation of public library service below the amount of the levy in the preceding year.

Subd. 7. Library buildings. In addition to the levy authorized in subdivision 5 and all other levies authorized for cities and counties, a city or county served by a library district may levy for the construction, acquisition, maintenance, and utilities costs of library buildings. The board of a district may issue bonds, with an election, according to chapter 475 or levy under this section a special capital levy for capital improvements for a library building. A district may purchase or lease a building to be used for library purposes from a city or county.

Subd. 8. Borrow money. The board of a district may borrow money and issue tax anticipation certificates as needed to provide library services or for library buildings.

Subd. 9. Transition provisions. If a regional public library system is reorganized into a regional public library district there will be a transition period. The transition period shall begin at the time the regional public library system board adopts a resolution that recommends formation of a district to its participants and that sets an effective date for the establishment of the district. During the transition period participating counties and cities must fund public library services under their existing contracts, and planning for administrative changes may occur. The regional public library system board shall continue until the district board members assume their duties, at which time the transition period ends.

Subd. 10. Assumption of assets, liabilities, and contracts. Upon assumption of responsibilities by the regional public library district board, the regional public library system assets, liabilities, and existing contracts, including contracts negotiated under chapter 179A, shall become the assets, liabilities, and contracts of the regional public library district board.

History: 1993 c 375 art 7 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 134.21 — INTERSTATE LIBRARY COMPACT.

The Interstate Library Compact is hereby enacted into law and entered into on behalf of this state with any state bordering on Minnesota which legally joins therein in substantially the following form:

INTERSTATE LIBRARY COMPACT

The contracting states agree that:

ARTICLE I

PURPOSE

Because the desire for the services provided by public libraries transcends governmental boundaries and can be provided most effectively by giving such services to communities of people regardless of jurisdictional lines, it is the policy of the states who are parties to this compact to cooperate and share their responsibilities in providing joint and cooperative library services in areas where the distribution of population makes the provision of library service on an interstate basis the most effective way to provide adequate and efficient services.

ARTICLE II

PROCEDURE

The appropriate officials and agencies of the party states or any of their political subdivisions may, on behalf of said states or political subdivisions, enter into agreements for the cooperative or joint conduct of library services when they shall find that the executions of agreements to that end as provided herein will facilitate library services.

ARTICLE III

CONTENT

Any such agreement for the cooperative or joint establishment, operation, or use of library services, facilities, personnel, equipment, materials, or other items not excluded because of failure to enumerate shall, as among the parties of the agreement: (1) Detail the specific nature of the services, facilities, properties, or personnel to which it is applicable; (2) provide for the allocation of costs and other financial responsibilities; (3) specify the respective rights, duties, obligations, and liabilities; (4) stipulate the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of said agreement.

ARTICLE IV

CONFLICT OF LAWS

Nothing in this compact or in any agreement entered into hereunder shall be construed to supersede, alter, or otherwise impair any obligation imposed on any public library by otherwise applicable laws.

ARTICLE V

ADMINISTRATOR

Each state shall designate a compact administrator with whom copies of all agreements to which his state or any subdivision thereof is party shall be filed. The administrator shall have such powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact.

ARTICLE VI

EFFECTIVE DATE

This compact shall become operative immediately upon its enactment by any state or between it and any other contiguous state or states so enacting.

ARTICLE VII

RENUNCIATION

This compact shall continue in force and remain binding upon each party state until six months after any such state has given notice of repeal by the legislature. Such withdrawal shall not be construed to relieve any party to an agreement authorized by articles II and III of the compact from the obligation of that agreement prior to the end of its stipulated period of duration.

ARTICLE VIII

SEVERABILITY; CONSTRUCTION

The provisions of this compact shall be severable. It is intended that the provisions of this compact be reasonably and liberally construed.

History: 1967 c 4 s 1



Section 134.22 — COMPACT ADMINISTRATOR.

The commissioner of education shall designate an officer or employee of the Department of Education as compact administrator. The compact administrator shall receive copies of all agreements entered into by the state or its political subdivisions and other states or political subdivisions; consult with, advise, and aid such governmental units in the formulation of such agreements; make such recommendations to the governor, legislature, and governmental agencies and units as the administrator deems desirable to effectuate the purposes of this compact; and consult and cooperate with the compact administrators of other party states.

History: 1967 c 4 s 2; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 134.23 — AGREEMENTS.

The compact administrator and the governing body of any political subdivision of the state or the library board thereof operating a public library may enter into agreements with other states or their political subdivisions pursuant to the compact. Such agreements as may be made pursuant to this compact on behalf of the state of Minnesota shall be made by the compact administrator. Such agreements as may be made on behalf of a political subdivision shall be made after due notice to, and consultation with, the compact administrator.

History: 1967 c 4 s 3; 1986 c 444



Section 134.24 — ENFORCEMENT OF COMPACT.

The agencies and officers of this state and its political subdivisions shall enforce this compact and do all things appropriate to effect its purpose and intent which may be within their respective jurisdictions.

History: 1967 c 4 s 4



Section 134.31 — DEPARTMENT OF EDUCATION; LIBRARY RESPONSIBILITIES.

Subdivision 1. Library service. The state shall, as an integral part of its responsibility for public education, support the provision of library service for every citizen, the development of cooperative programs for the sharing of resources and services among all libraries, and the establishment of jointly operated library services at a single location where appropriate.

Subd. 2. Advice and instruction. The Department of Education shall give advice and instruction to the managers of any public library or to any governing body maintaining a library or empowered to do so by law upon any matter pertaining to the organization, maintenance, or administration of libraries. The department may also give advice and instruction, as requested, to postsecondary educational institutions, state agencies, governmental units, nonprofit organizations, or private entities. It shall assist, to the extent possible, in the establishment and organization of library service in those areas where adequate services do not exist, and may aid in improving previously established library services. The department shall also provide assistance to school districts, regional library systems, and member libraries interested in offering joint library services at a single location.

Subd. 3. Library resources. The department may provide, for any library in the state, books, journals, audiovisual items, information services or resource materials it deems appropriate and necessary and shall encourage the sharing of library resources and the development of interlibrary cooperation.

Subd. 4. Collect statistics. The department shall collect statistics on the receipts, expenditures, services, and use of the regional public library systems and the public libraries of the state. It shall also collect statistics on all activities undertaken pursuant to sections 134.31 to 134.355.

Subd. 4a. Services to people with visual and physical disabilities. The Minnesota Department of Education shall provide specialized services to people with visual and physical disabilities through the Minnesota Braille and Talking Book Library under a cooperative plan with the National Library Services for the Blind and Physically Handicapped of the Library of Congress.

Subd. 5. [Repealed, 2001 c 161 s 58]

Subd. 6. Advisory committee. The commissioner shall appoint an advisory committee of five members to advise the staff of the Minnesota Braille and Talking Book Library on long-range plans and library services. Members shall be people who use the library. Section 15.059 governs this committee.

Subd. 7. Telephone or electronic meetings. (a) Notwithstanding section 13D.01, the Advisory Committee for the Minnesota Braille and Talking Book Library may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the committee participating in the meeting, wherever their physical locations, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the committee can hear all discussion, testimony, and votes of the members of the committee;

(3) at least one member of the committee is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the committee participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, to the extent practical, the committee shall allow a person to monitor the meeting electronically from a remote location. The committee may require the person making the connection to pay for the documented additional costs that the committee incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the committee shall provide notice of the regular meeting location, the fact that some members may participate by telephone or other electronic means, and the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

History: 1978 c 546 s 2; 1986 c 471 s 3,4; 1989 c 329 art 10 s 1; 1991 c 265 art 11 s 20; 1993 c 224 art 5 s 37,38; art 9 s 41; 1Sp1995 c 3 art 16 s 13; 1997 c 192 s 23; 1Sp2001 c 3 art 4 s 2; 2003 c 130 s 12; 1Sp2003 c 9 art 6 s 5; art 12 s 21; 1Sp2005 c 5 art 3 s 15; 2007 c 146 art 6 s 1; 2009 c 96 art 5 s 7,8; 2014 c 286 art 8 s 15



Section 134.32 — GRANT AUTHORIZATION; TYPES OF GRANTS AND AID.

Subdivision 1. Provision of grants. The department shall provide the grants and aid specified in this section from any available state, federal, or other funds.

Subd. 2. [Repealed, 1995 c 186 s 39]

Subd. 3. Regional library basic system support aid. It shall provide regional library basic system support aid to regional public library systems which meet the requirements of section 134.34, to assist those systems in providing basic system services.

Subd. 4. Special project grants. It may provide special project grants to assist innovative and experimental library programs including, but not limited to, special services for American Indians and the Spanish-speaking, delivery of library materials to homebound persons, other extensions of library services to persons without access to libraries and projects to strengthen and improve library services.

Subd. 5. Interlibrary exchange grants. It may provide grants for interlibrary exchange of books, periodicals, resource material, reference information and the expenses incident to the sharing of library resources and materials, including planning, development and operating grants to multicounty, multitype library systems.

Subd. 6. Library service grants. It may provide grants for the improvement of library services at welfare and corrections institutions and for library service for the blind and physically disabled.

Subd. 7. Construction or remodeling grants. It may provide grants for construction or remodeling of library facilities from any state and federal funds specifically appropriated for this purpose.

Subd. 8. Rulemaking. The commissioner shall promulgate rules consistent with sections 134.32 to 134.355 governing:

(1) applications for these grants and aid;

(2) computation formulas for determining the amounts of establishment grants and regional library basic system support aid; and

(3) eligibility criteria for grants and aid.

History: 1978 c 546 s 3; 1979 c 334 art 9 s 3; 1983 c 314 art 11 s 11,12; 1993 c 224 art 5 s 39; 1998 c 398 art 5 s 55; 1Sp2003 c 9 art 6 s 5; 2005 c 56 s 1; 2013 c 116 art 7 s 6; 2016 c 158 art 1 s 50



Section 134.34 — REGIONAL LIBRARY BASIC SYSTEM SUPPORT AID; REQUIREMENTS.

Subdivision 1. Local support levels. (a) Regional library basic system support aid shall be provided to any regional public library system where there are at least three participating counties and where each participating city and county is providing for public library service support the lesser of (a) an amount equivalent to .82 percent of the average of the adjusted net tax capacity of the taxable property of that city or county, as determined by the commissioner of revenue for the second, third, and fourth year preceding that calendar year or (b) a per capita amount calculated under the provisions of this subdivision. The per capita amount is established for calendar year 1993 as $7.62. In succeeding calendar years, the per capita amount shall be increased by a percentage equal to one-half of the percentage by which the total state adjusted net tax capacity of property as determined by the commissioner of revenue for the second year preceding that calendar year increases over that total adjusted net tax capacity for the third year preceding that calendar year.

(b) The minimum level of support specified under this subdivision or subdivision 4 shall be certified annually to the participating cities and counties by the Department of Education. If a city or county chooses to reduce its local support in accordance with subdivision 4, paragraph (b) or (c), it shall notify its regional public library system. The regional public library system shall notify the Department of Education that a revised certification is required. The revised minimum level of support shall be certified to the city or county by the Department of Education.

(c) A city which is a part of a regional public library system shall not be required to provide this level of support if the property of that city is already taxable by the county for the support of that regional public library system. In no event shall the Department of Education require any city or county to provide a higher level of support than the level of support specified in this section in order for a system to qualify for regional library basic system support aid. This section shall not be construed to prohibit a city or county from providing a higher level of support for public libraries than the level of support specified in this section.

Subd. 2. [Repealed, 1992 c 499 art 10 s 4]

Subd. 3. Regional designation. Regional library basic system support aid shall be provided only to those regional public library systems officially designated by the commissioner of education as the appropriate agency to strengthen, improve and promote public library services in the participating areas. The commissioner of education shall designate no more than one such regional public library system located entirely within any single development region existing under sections 462.381 to 462.398 or chapter 473.

Subd. 4. Limitation. (a) For calendar year 2010 and later, regional library basic system support aid shall not be provided to a regional public library system for a participating city or county which decreases the dollar amount provided for support for operating purposes of public library service below the amount provided by it for the second, or third preceding year, whichever is less. For purposes of this subdivision and subdivision 1, any funds provided under section 473.757, subdivision 2, for extending library hours of operation shall not be considered amounts provided by a city or county for support for operating purposes of public library service. This subdivision shall not apply to participating cities or counties where the adjusted net tax capacity of that city or county has decreased, if the dollar amount of the reduction in support is not greater than the dollar amount by which support would be decreased if the reduction in support were made in direct proportion to the decrease in adjusted net tax capacity.

(b) For calendar year 2009 and later, in any calendar year in which a city's or county's aid under sections 477A.011 to 477A.014 or credit reimbursement under section 273.1384 is reduced after the city or county has certified its levy payable in that year, it may reduce its local support by the lesser of:

(1) ten percent; or

(2) a percent equal to the ratio of the aid and credit reimbursement reductions to the city's or county's revenue base, based on aids certified for the current calendar year. For calendar year 2009 only, the reduction under this paragraph shall be based on 2008 aid and credit reimbursement reductions under the December 2008 unallotment, as well as any aid and credit reimbursement reductions in calendar year 2009. For pay 2009 only, the commissioner of revenue will calculate the reductions under this paragraph and certify them to the commissioner of education within 15 days of May 17, 2009.

(c) For taxes payable in 2010 and later, in any payable year in which the total amounts certified for city or county aids under sections 477A.011 to 477A.014 are less than the total amounts paid under those sections in the previous calendar year, a city or county may reduce its local support by the lesser of:

(1) ten percent; or

(2) a percent equal to the ratio of:

(i) the difference between (A) the sum of the aid it was paid under sections 477A.011 to 477A.014 and the credit reimbursement it received under section 273.1384 in the previous calendar year and (B) the sum of the aid it is certified to be paid in the current calendar year under sections 477A.011 to 477A.014 and the credit reimbursement estimated to be paid under section 273.1384; to

(ii) its revenue base for the previous year, based on aids actually paid in the previous calendar year. The commissioner of revenue shall calculate the percent aid cut for each county and city under this paragraph and certify the percentage cuts to the commissioner of education by August 1 of the year prior to the year in which the reduced aids and credit reimbursements are to be paid. The percentage of reduction related to reductions to credit reimbursements under section 273.1384 shall be based on the best estimation available as of July 30.

(d) Notwithstanding paragraph (a), (b), or (c), no city or county shall reduce its support for public libraries below the minimum level specified in subdivision 1.

(e) For purposes of this subdivision, "revenue base" means the sum of:

(1) its levy for taxes payable in the current calendar year, including the levy on the fiscal disparities distribution under section 276A.06, subdivision 3, clause (1), or 473F.08, subdivision 3, paragraph (a);

(2) its aid under sections 477A.011 to 477A.014 in the current calendar year; and

(3) its taconite aid in the current calendar year under sections 298.28 and 298.282.

Subd. 4a. [Repealed, 1Sp1997 c 4 art 8 s 6]

Subd. 5. [Repealed, 1989 c 329 art 10 s 5]

Subd. 6. [Repealed, 1Sp1989 c 1 art 5 s 51]

Subd. 7. Proposed budget. In addition to the annual report required in section 134.13, a regional public system that receives basic system support aid under this section must provide each participating county and city with its proposed budget for the next year.

History: 1978 c 546 s 5; 1979 c 334 art 9 s 5,6; 1982 c 548 art 6 s 18; 1982 c 576 s 1; 1982 c 642 s 1; 1986 c 471 s 5; 1987 c 268 art 7 s 16,17; 1988 c 719 art 5 s 84; 1988 c 720 s 1; 1989 c 329 art 10 s 2,3; art 13 s 6,20; 1992 c 499 art 10 s 2,3; 1Sp1995 c 3 art 10 s 2; art 16 s 13; 1996 c 412 art 10 s 1; 1Sp1997 c 4 art 8 s 3; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 1Sp2003 c 9 art 6 s 1,6; 2007 c 146 art 6 s 2; 2009 c 96 art 5 s 9,10; 2010 c 389 art 8 s 1; 2013 c 116 art 7 s 7



Section 134.341 — COUNTY FINANCIAL SUPPORT.

To ensure the availability of public library service to all people, every county shall provide financial support for public library services at no less than minimum amounts as specified in section 134.34 and shall participate in the regional public library system to which it is assigned by the commissioner of education under section 134.34, subdivision 3. Each county board of commissioners shall appoint at least one county resident to serve as a representative on the regional public library system board and may appoint more than one representative under terms and conditions of the regional public library system contract.

History: 1987 c 398 art 9 s 2; 1995 c 186 s 40; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 134.342 — ALLOCATION OF LEVY AUTHORITY.

Subdivision 1. Authority. A regional public library system board may adopt a written resolution to assume responsibility for the allocation of the regional library system levy authority throughout the region. If adopted, the board shall furnish a list to the commissioners of revenue and education by July 1 of the levy year, containing the name of each member city, town, and county that will be participating in that regional system.

Subd. 2. [Repealed, 1992 c 511 art 5 s 18]

Subd. 3. Allocation of authority. A regional public library system board that has resolved to allocate library levy authority among its member cities, towns, and counties shall allocate the amount, up to the total amount certified to the board by the commissioner of revenue, and shall notify each member city, town, and county by August 15 of the levy year of its respective share of the total library levy for the region. Each member city, town, or county located in the region shall levy the amount negotiated and agreed upon by the board and each member city, town, or county.

The board shall certify to the commissioners of revenue and education by September 1 of the levy year, the levy amount allocated to each member city, town, and county in the regional library system.

Subd. 4. [Repealed, 1992 c 511 art 5 s 18]

History: 1990 c 604 art 3 s 5; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 134.351 — MULTICOUNTY, MULTITYPE LIBRARY SYSTEMS.

Subdivision 1. Establishment. The commissioner of education, upon the advice of the Advisory Council to the Division of State Library Services, may approve the establishment of multicounty, multitype library systems and the geographic boundaries of those systems.

Subd. 2. Services. Each multicounty, multitype library system is encouraged to develop services including, but not limited to the following: referral of users, intrasystem reciprocal borrowing, cooperative collection development, cooperative reference services, staff development, research and development, cooperative storage facilities, publicity and community relations.

Subd. 3. Agreement. In order for a multicounty, multitype library system to qualify for planning, development, or operating aid pursuant to sections 134.353 and 134.354, each participating library in the system shall adopt an organizational agreement providing for the following:

(a) Sharing of resources among all participating libraries;

(b) Long-range planning for cooperative programs;

(c) The development of a delivery system for services and programs;

(d) The development of a bibliographic database; and

(e) A communications system among all cooperating libraries.

Subd. 4. Governance. (a) In any area where the boundaries of a proposed multicounty, multitype library system coincide with the boundaries of the regional library system or district, the regional library system or district board shall be designated as the governing board for the multicounty, multitype library system. In any area where a proposed multicounty, multitype library system encompasses more than one regional library system or district, the governing board of the multicounty, multitype library system shall consist of nine members appointed by the cooperating regional library system or district boards from their own membership in proportion to the population served by each cooperating regional library system or district. In each multicounty, multitype library system there shall be established an advisory committee consisting of two representatives of public libraries, two representatives of school media services, one representative of special libraries, one representative of public supported academic libraries, and one representative of private academic libraries. The advisory committee shall recommend needed policy to the system governing board.

(b) Upon recommendation from its advisory committee, a multitype library cooperation system governing board may choose to reconstitute the governance of the multitype system by the creation of a combined board which replaces the previous governing board and advisory committee. A combined board shall consist of five or seven citizens, not employed in library or information services, and four library or information service workers. The constituent regional public library system boards shall select the citizen members from the at-large population of the region. In any area where a multicounty, multitype library system encompasses more than one regional public library system, cooperating regional system boards shall appoint citizen members of the combined board members in proportion to the population of each cooperating regional system. The combined board members who are library and information workers shall be selected, one from each type of library: academic, public, school, and special. Governing board members of the combined board shall serve two-year terms for no more than three successive terms with the members of the first combined board serving one- and two-year terms as determined by lot with a simple majority serving for two years. Elections shall be pursuant to the adopted bylaws of the multitype system and may provide additional requirements to those in this section. New combined governing boards shall take effect at the beginning of the fiscal year, July 1, and shall continue the authority, ownership, and obligations of the previously constituted multitype system in its region.

Subd. 5. Property. All property given, granted, conveyed, donated, devised or bequeathed to, or otherwise acquired by any multicounty multitype library system board shall vest in, and be held in the name of, the multicounty multitype library system board. Any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any multicounty multitype library system shall be deemed to have been made directly to the multicounty multitype library system board.

Subd. 6. Ratification. All property heretofore given, granted, conveyed, donated, devised, bequeathed to, or otherwise acquired by any multicounty multitype library system board is hereby validated, ratified and confirmed as the property of the board.

Subd. 7. Reports. Each multicounty, multitype system receiving aid pursuant to section 134.353 or 134.354 shall provide an annual progress report to the Department of Education.

History: 1979 c 334 art 9 s 9; 1981 c 358 art 6 s 28-30; 1983 c 314 art 11 s 13,14; 1Sp1985 c 12 art 9 s 2; 1988 c 718 art 7 s 53; 1991 c 265 art 11 s 21; 1993 c 375 art 7 s 5; 1Sp1995 c 3 art 10 s 3; art 16 s 13; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2013 c 116 art 7 s 8,9,22



Section 134.353 — MULTICOUNTY, MULTITYPE LIBRARY SYSTEM DEVELOPMENT AID.

The commissioner of education may provide development aid to multicounty, multitype library systems. In awarding development aid, the commissioner shall consider the extra costs incurred in systems located in sparsely populated and large geographic regions.

History: 1979 c 334 art 9 s 11; 1983 c 314 art 11 s 15; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2013 c 116 art 7 s 10



Section 134.354 — MULTICOUNTY, MULTITYPE LIBRARY SYSTEM OPERATING AID.

The commissioner of education may provide operating aid to multicounty, multitype library systems. In awarding operating aid, the commissioner shall consider the extra costs incurred in systems located in sparsely populated and large geographic areas.

History: 1983 c 314 art 11 s 16; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2013 c 116 art 7 s 11



Section 134.355 — BASIC REGIONAL LIBRARY SYSTEM; SUPPORT.

Subdivision 1. Appropriations. Basic system support aid and regional library telecommunications aid provide the appropriations for the basic regional library system.

Subd. 2. Application. Any regional public library system which qualifies according to the provisions of section 134.34 may apply for aid for regional library basic system support. Regional public library districts under section 134.201 may not compensate board members using aid funds. The amount of aid for each fiscal year shall be calculated as provided in this section.

Subd. 3. Per capita distribution. Fifty-seven and one-half percent of the available aid funds shall be distributed to provide all qualifying systems an equal amount per capita. Each system's allocation pursuant to this subdivision shall be based on the population it serves.

Subd. 4. Per square mile distribution. Twelve and one-half percent of the available aid funds shall be distributed to provide all qualifying systems an equal amount per square mile. Each system's allocation pursuant to this subdivision shall be based on the area it serves.

Subd. 5. Base aid distribution. Five percent of the available aid funds shall be paid to each system as base aid for basic system services.

Subd. 6. Adjusted net tax capacity per capita distribution. Twenty-five percent of the available aid funds shall be distributed to regional public library systems based upon the adjusted net tax capacity per capita for each member county or participating portion of a county as calculated for the second year preceding the fiscal year for which aid is provided. Each system's entitlement shall be calculated as follows:

(a) Multiply the adjusted net tax capacity per capita for each county or participating portion of a county by .0082.

(b) Add sufficient aid funds that are available under this subdivision to raise the amount of the county or participating portion of a county with the lowest value calculated according to paragraph (a) to the amount of the county or participating portion of a county with the next highest value calculated according to paragraph (a). Multiply the amount of the additional aid funds by the population of the county or participating portion of a county.

(c) Continue the process described in paragraph (b) by adding sufficient aid funds that are available under this subdivision to the amount of a county or participating portion of a county with the next highest value calculated in paragraph (a) to raise it and the amount of counties and participating portions of counties with lower values calculated in paragraph (a) up to the amount of the county or participating portion of a county with the next highest value, until reaching an amount where funds available under this subdivision are no longer sufficient to raise the amount of a county or participating portion of a county and the amount of counties and participating portions of counties with lower values up to the amount of the next highest county or participating portion of a county.

(d) If the point is reached using the process in paragraphs (b) and (c) at which the remaining aid funds under this subdivision are not adequate for raising the amount of a county or participating portion of a county and all counties and participating portions of counties with amounts of lower value to the amount of the county or participating portion of a county with the next highest value, those funds are to be divided on a per capita basis for all counties or participating portions of counties that received aid funds under the calculation in paragraphs (b) and (c).

Subd. 7. Population determination. Population shall be determined according to section 477A.011, subdivision 3.

Subd. 8. Eligibility. A regional public library system may apply for regional library telecommunications aid on behalf of itself and member public libraries. The aid must be used for connections and other eligible non-voice-related e-rate program category one services. Aid may be used for e-rate program category two services as identified in the Federal Communication Commission's eligible services list for the current and preceding four funding years, if sufficient funds remain once category one needs are met in each funding year. To be eligible, a regional public library system must be officially designated by the commissioner of education as a regional public library system as defined in section 134.34, subdivision 3, and each of its participating cities and counties must meet local support levels defined in section 134.34, subdivision 1. A public library building that receives aid under this section must be open a minimum of 20 hours per week. Exceptions to the minimum open hours requirement may be granted by the Department of Education on request of the regional public library system for the following circumstances: short-term closing for emergency maintenance and repairs following a natural disaster; in response to exceptional economic circumstances; building repair or maintenance that requires public services areas to be closed; or to adjust hours of public service to respond to documented seasonal use patterns.

Subd. 9. Telecommunications aid. An application for regional library telecommunications aid must, at a minimum, contain information to document the following:

(1) the connections are adequate and employ an open network architecture that will ensure interconnectivity and interoperability with school districts, postsecondary education, or other governmental agencies;

(2) that the connection is established through the most cost-effective means and that the regional library has explored and coordinated connections through school districts, postsecondary education, or other governmental agencies;

(3) that the regional library system and member libraries included in the application have filed or are included in an e-rate application; and

(4) other information, as determined by the commissioner of education, to ensure that connections are coordinated, efficient, and cost-effective, take advantage of discounts, and meet applicable state standards.

The library system may include costs associated with cooperative arrangements with postsecondary institutions, school districts, and other governmental agencies.

Subd. 10. Award of funds. The commissioner of education shall develop an application and a reporting form and procedures for regional library telecommunications aid. Aid shall be based on actual costs including, but not limited to, connections, as documented in e-rate funding commitment decision letters for category one services and acceptable documentation for category two services and funds available for this purpose. The commissioner shall make payments directly to the regional public library system.

History: 1978 c 546 s 6; 1979 c 334 art 9 s 7,8; 1981 c 358 art 6 s 27; 1Sp1985 c 12 art 9 s 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 265 art 10 s 4; 1993 c 375 art 7 s 4; 1Sp2001 c 3 art 4 s 3; 1Sp2003 c 9 art 6 s 2,3,5; 2004 c 294 art 5 s 22; 2007 c 146 art 11 s 18; 2013 c 116 art 7 s 12-17; 2014 c 272 art 7 s 1; 1Sp2015 c 3 art 8 s 1-3



Section 134.36 — RULES.

The commissioner of education shall promulgate rules as necessary for implementation of library grant and aid programs.

History: 1978 c 546 s 7; 1981 c 358 art 6 s 31; 1983 c 314 art 11 s 17; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2013 c 116 art 7 s 18



Section 134.40 — PROTECTION OF LIBRARY MATERIAL.

Section 609.541 describes misuse of library materials and prescribes penalties for intentional removal of, damage to, and detention of library materials.

History: 1983 c 280 s 1



Section 134.41 — LIBRARY CONSTRUCTION; JOINT FINANCING.

Subdivision 1. Local government unit defined. For purposes of this section, the term "local government unit" means a home rule charter or statutory city, county, or town.

Subd. 2. Powers. A local government unit may agree with other local government units to subject taxable property within their boundaries to taxation to discharge debt incurred for the construction of a library and related facilities. The portion of the debt to be discharged by taxation in each unit must be set by agreement. A unit may also agree to discharge a portion of the costs of construction or debt incurred for the costs by a transfer of money available to the unit that the unit is not obliged by law to use for some other purpose. A proposed agreement that has a town as a party must be approved at the town's annual meeting by the electors before the agreement is effective. Obligations for the purpose may be issued jointly by the agreeing units without an election and are not subject to the general limit on net debt in any unit. In other respects, the debt must be incurred and discharged in accordance with chapter 475.

History: 1987 c 380 art 2 s 1



Section 134.45 — LIBRARY CONSTRUCTION GRANTS.

Subdivision 1. Application; definition. Public library jurisdictions may apply to the commissioner of education for grants for improvements and accessibility to their library facilities. For the purposes of this section, "public library jurisdictions" means regional public library systems, regional library districts, cities, and counties operating libraries under chapter 134.

Subd. 2. Approval by commissioner. The commissioner of education, in consultation with the state Council on Disability, may approve or disapprove applications under this section. The grant money must be used to remove architectural barriers from a building or site, to renovate or expand an existing building for use as a library, or to construct a new library building.

Subd. 3. Application forms. The commissioner of education shall prepare application forms and establish application dates.

Subd. 4. Match. A public library jurisdiction applying for a grant under this section must match the grant with local funds.

Subd. 5. Qualification; accessibility grants. A public library jurisdiction may apply for a grant in an amount up to $200,000 or 50 percent of the approved costs of removing architectural barriers from a building or site, whichever is less. Grants may be made only for projects in existing buildings used as a library, or to prepare another existing building for use as a library. Renovation of an existing building may include an addition to the building if the additional space is necessary to provide accessibility or if relocating public spaces to the ground level provides improved overall accessibility. Grants must not be used to pay part of the cost of meeting accessibility requirements in a new building.

Subd. 5a. Prohibition on pornographic use of internet. A public library jurisdiction is not eligible for a grant under this section unless it has adopted a policy to prohibit library users from using the library's Internet access to view, print, or distribute material that is obscene within the meaning of section 617.241.

Subd. 5b. Qualification; improvement grants. A public library jurisdiction may apply for a grant in an amount up to $1,000,000 or 50 percent, whichever is less, of the approved costs of renovating or expanding an existing library building, or to construct a new library building. Renovation may include remediation of conditions hazardous to health or safety.

Subd. 6. Award of grants. The commissioner, in consultation with the state Council on Disability, shall examine and consider all applications for grants. If a public library jurisdiction is found not qualified, the commissioner shall promptly notify it. The commissioner shall prioritize grants on the following bases: the degree of collaboration with other public or private agencies, the public library jurisdiction's tax burden, the long-term feasibility of the project, the suitability of the project, and the need for the project. If the total amount of the applications exceeds the amount that is or can be made available, the commissioner shall award grants according to the commissioner's judgment and discretion and based upon a ranking of the projects according to the factors listed in this subdivision. The commissioner shall promptly certify to each public library jurisdiction the amount, if any, of the grant awarded to it.

Subd. 7. Project budget. A public library jurisdiction that receives a grant must provide the commissioner with the project budget and any other information the commissioner requests.

Subd. 8. Sale of public library funded with state bond proceeds. If the commissioner of education and the local or regional governmental entity that owns a public library that has been improved with state bond proceeds under this section determines that the library is no longer usable or needed for the purposes for which the grant of state bond funds was made, the owner of the public library may sell the property in the manner authorized by law for the sale of other property owned by that jurisdiction for its fair market value. The sale must be approved by the commissioner of management and budget. Notwithstanding section 16A.695, subdivision 3, clause (2), the net proceeds must be applied as follows: first, to pay the state the amount of state bond proceeds used to acquire or better the property; and second, any remaining amount must be paid to the local or regional governmental owner of the property sold. When the sale is complete and the sale proceeds have been applied as provided in this subdivision, section 16A.695 no longer applies to the property and the property is no longer state bond financed property.

History: 1994 c 643 s 63; 1Sp1995 c 3 art 16 s 13; 1996 c 463 s 39,40; 2000 c 492 art 1 s 49; 2002 c 393 s 52; 2003 c 130 s 12; 2005 c 20 art 1 s 34; 2009 c 93 art 1 s 26; 2009 c 101 art 2 s 109; 2014 c 294 art 2 s 7; 2014 c 295 s 24



Section 134.50 — INTERNET ACCESS; LIBRARIES.

(a) Recognizing the difference between public libraries, which are designed for public inquiry, and school libraries, school computer labs, and school media centers, which serve unique educational purposes, all public library computers with access to the Internet available for use by children under the age of 17 must be equipped to restrict, including by use of available software filtering technology or other effective methods, all access by children to material that is reasonably believed to be obscene or child pornography or material harmful to minors under federal or state law.

(b) A public library is not required to purchase filtering technology if the public library would incur more than incidental expense in making the purchase.

(c) A public library that receives state money must prohibit, including through the use of available software filtering technology or other effective methods, adult access to material that under federal or state law is reasonably believed to be obscene or child pornography. A public library may remove a person from the library if the person gains access or attempts to gain access to materials prohibited under this section by intentionally bypassing the filtering technology or other method used by the library.

(d) A public library, its agents or employees, are immune from liability for failure to comply with this section if they have made a good faith effort to comply with the requirements of this section.

(e) This section does not apply to the libraries of postsecondary institutions.

History: 2000 c 489 art 6 s 27






Chapter 134A — COUNTY LAW LIBRARIES

Section 134A.01 — ESTABLISHMENT OF COUNTY LAW LIBRARY.

Any county may establish a county law library wherever sessions of court are required to be held by law upon the filing of an order by a district court judge of the judicial district in which the county is situated with the court administrator of the county.

History: 1949 c 184 s 1; 1982 c 576 s 2; 1Sp1986 c 3 art 1 s 82; 1998 c 254 art 2 s 9



Section 134A.02 — WHO MAY USE.

Under proper regulations of the board of trustees the use of the library shall be free to the judges of the state, state officials, judges of the district, municipal, county, and conciliation courts of the county, city and county officials, members of the bar, and inhabitants of the county.

History: 1949 c 184 s 2; 1982 c 576 s 3; 1995 c 189 s 8; 1996 c 277 s 1



Section 134A.03 — BOARD OF TRUSTEES; COMPOSITION.

Subdivision 1. Trustees. The management of any library established shall be under a board of three, five or seven trustees, who shall serve without compensation.

A board of three trustees shall consist of:

(1) a person appointed by the chief judge of the judicial district;

(2) a member of the county board selected by it at its next regular meeting after the order establishing the library is filed and thereafter at the annual election of officers; and

(3) one attorney admitted to the practice of law, residing in the county and selected by the county attorney.

When the board consists of five trustees, the additional members shall be a judge appointed by the chief judge of the judicial district and an additional attorney admitted to the practice of law, residing in the county and selected by the county attorney. When the board consists of seven trustees, the additional members shall be provided for in the bylaws.

Subd. 2. Membership changes. The bylaws shall state the procedure by which a board of trustees may increase or decrease its membership.

Subd. 3. Joint law library. Wherever a joint law library is established by order, or wherever two or more law libraries are maintained within one county, the board of trustees shall consist of a judge of the district or a designee, one judge from each county included in the order or from each district within a single county, or a designee, one member of the board of county commissioners from each county included in the order or from each district within a single county, to be selected by the county board at its annual election of officers, and one attorney admitted to the practice of law, residing in each county included in the order or in each district within a single county, to be selected by the county attorney of each county or district within the county.

History: 1949 c 184 s 3; 1982 c 576 s 4; 1984 c 401 s 1; 1986 c 444



Section 134A.04 — BOARD OF TRUSTEES, MEETINGS; TERM OF OFFICE.

The trustees shall meet immediately after their selection and the board shall hold annual meetings thereafter. At each meeting it shall elect one of its members president and another member or the librarian secretary. The secretary shall act as the staff of the board and shall attend all meetings and prepare and distribute all agenda matters.

All members of the board of law library trustees shall hold office for a term to be set in the bylaws.

History: 1949 c 184 s 4; 1982 c 576 s 5



Section 134A.05 — BYLAWS AND REGULATIONS; POWERS; TITLE TO REMAIN IN COUNTY.

The board of trustees shall adopt bylaws and regulations for the conduct of its business and the government of the library and file them, along with all other records, minutes of meetings and other documents relating to the governance of the library with the court administrator.

It shall have powers necessary for the governance and maintenance of the library, including, but not limited to the power to:

(1) amend its bylaws and regulations;

(2) on behalf of the county accept any gift, grant, devise, or bequest or the loan of books or property for the library, and carry out the conditions thereof;

(3) purchase or lease books or library facilities with money from the county law library fund;

(4) sell or exchange items of property of the library.

The title to the library and its property is in the county establishing the library.

History: 1949 c 184 s 5; 1982 c 576 s 6; 1Sp1986 c 3 art 1 s 82



Section 134A.06 — REPORT TO COUNTY AUDITOR.

The county auditor shall file with the board of trustees an annual report containing a detailed statement of the receipts and disbursements of the library for the preceding year. The board of trustees shall file an inventory with the county auditor showing the property belonging to the library or loaned or leased to the library.

History: 1949 c 184 s 6; 1982 c 576 s 7



Section 134A.07 — QUARTERS.

The county board shall provide suitable quarters within the courthouse for the use of the library, and shall also provide light, heat, janitor service and other necessary expenses of maintaining the library.

History: 1949 c 184 s 7; 1982 c 576 s 8



Section 134A.08 — LIBRARIAN.

In Hennepin and Ramsey Counties the board of trustees shall appoint a librarian and necessary assistants and clerical help, and fix their compensation. In all other counties, where a librarian is not employed by the county, the board of trustees may appoint a librarian and necessary assistants and clerical help and, with the approval of the county board, fix their compensation. In all counties where services cannot be provided by the Minnesota State Law Library, the board of trustees may contract with regional library systems for services.

History: 1982 c 576 s 9



Section 134A.09 — HENNEPIN AND RAMSEY COUNTIES; FEES FOR LAW LIBRARIES.

Subdivision 1. Civil actions. In Hennepin and Ramsey Counties, the district administrator or a designee shall collect in each civil suit, action or proceeding filed in the district, municipal and conciliation courts of the district, in the manner in which other fees are collected, a law library fee from:

(a) The plaintiff, petitioner or other person instituting the suit, action or proceeding, at the time of the filing of the first paper; and

(b) Each defendant, respondent, intervenor or other party who appears, either separately or jointly, to be collected at the time of the filing of the first paper by the defendant, respondent, intervenor or other party, or at the time when the party's appearance is entered in the case.

Subd. 2. Probate proceedings. The district administrator or a designee shall collect a law library fee from the petitioner instituting proceedings for supervised and unsupervised guardianship, conservatorship, descent, formal and informal probate, trusts and summary assignments at the time of the filing of the petition. The disbursement shall be an item of expense of administration of the estate, entitling the petitioner to reimbursement out of the estate.

Subd. 2a. Petty misdemeanor cases and criminal convictions; fee assessment. In Hennepin County and Ramsey County, the district court administrator or a designee may, upon the recommendation of the board of trustees and by standing order of the judges of the district court, include in the costs or disbursements assessed against a defendant convicted in the district court of the violation of a statute or municipal ordinance, a county law library fee. This fee may be collected in all petty misdemeanor cases and criminal prosecutions in which, upon conviction, the defendant may be subject to the payment of the costs or disbursements in addition to a fine or other penalty. When a defendant is convicted of more than one offense in a case, the county law library fee shall be imposed only once in that case.

Subd. 3. Setting fees. The law library board of trustees shall, with the approval of the board of commissioners, set the amount of the law library fee in the district, municipal, and conciliation courts of the judicial district. All law library fees shall be published in the State Register.

History: 1982 c 576 s 10; 1986 c 444; 1991 c 119 s 1; 1993 c 29 s 1; 1995 c 189 s 8; 1996 c 277 s 1; 2009 c 83 art 2 s 6



Section 134A.10 — LIBRARY FEES COLLECTED IN ALL OTHER COUNTIES.

Subdivision 1. Civil fee assessment. In counties other than Hennepin and Ramsey, the court administrator shall collect in each civil suit, action or proceeding filed in the district, county or county municipal and conciliation courts of the county, in the manner in which other fees are collected, a law library fee from:

(a) The plaintiff, petitioner or other person instituting the suit, action or proceeding, at the time of the filing of the first paper; and

(b) Each defendant, respondent, intervenor or other party who appears, either separately or jointly, to be collected at the time of the filing of the first paper by the defendant, respondent, intervenor or other party, or at the time when the party's appearance is entered in the case.

Subd. 2. Probate proceedings. The judge of the district court or the registrar of probate or the court administrator shall collect a law library fee from the petitioner instituting proceedings for supervised and unsupervised guardianship, conservatorship, descent, formal and informal probate, trusts and summary assignments at the time of the filing of the petition. The disbursement shall be an item of administration of the estate, entitling the petitioner to reimbursement out of the estate.

Subd. 3. Petty misdemeanor cases and criminal convictions; fee assessment. The judge of district court may, upon the recommendation of the board of trustees and by standing order, include in the costs or disbursements assessed against a defendant convicted in the district court of the violation of any statute or municipal ordinance, in all petty misdemeanor cases and criminal prosecutions in which, upon conviction, the defendant may be subject to the payment of the costs or disbursements in addition to a fine or other penalty a county law library fee. When a defendant is convicted of more than one offense in a case, the county law library fee shall be imposed only once in that case. The item of costs or disbursements may not be assessed for any offense committed prior to the establishment of the county law library.

Subd. 4. Setting fees. The law library board of trustees shall, with the approval of the board of commissioners, set the amount of the law library fee for civil and criminal matters, including petty misdemeanor cases, in the district and conciliation courts of the county. The fee shall be set on July 1 each year and remain in effect until changed. All law library fees shall be published in the State Register.

History: 1982 c 576 s 11; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1989 c 4 s 1; 1993 c 29 s 2,3; 1995 c 189 s 8; 1996 c 277 s 1; 2009 c 83 art 2 s 7



Section 134A.11 — LIMITATIONS.

The provisions of sections 134A.09 and 134A.10 shall not apply to actions or proceedings commenced by the state, the county or any municipality, to garnishment proceedings, to the filing of transcripts, to compensation awards, to proceedings under the Minnesota reciprocal enforcement of support act or to complaints in intervention in receivership proceedings.

History: 1982 c 576 s 12



Section 134A.12 — TAXABLE AS COSTS.

The law library fee is a cost in the action and taxable as such, and is to be allotted for the support of the library.

History: 1982 c 576 s 13



Section 134A.13 — DEPOSITS WITH COUNTY TREASURER; COUNTY AUDITOR.

These fees shall be paid to the county treasurer or county auditor, who shall give a receipt therefor. The county treasurer or county auditor may disburse these funds and any other money belonging to this board only at the direction of the board of trustees.

History: 1949 c 184 s 11; 1982 c 576 s 14; 1986 c 444



Section 134A.14 — EXISTING LIBRARIES; JOINT LAW LIBRARIES.

By July 1, 1983, all county law libraries shall come under the provisions of sections 134A.01 to 134A.15.

Two or more counties may unite in the establishment of a joint law library.

History: 1949 c 184 s 12; 1982 c 576 s 15



Section 134A.15 — ANNUAL APPROPRIATION BY COUNTY BOARD.

The county board may in its discretion, provide for additional support and maintenance of the county law library out of county funds.

History: 1949 c 184 s 13; 1982 c 576 s 16



Section 134A.16 — STATE LAW LIBRARIAN TO ASSIST.

The state law librarian, under the guidance of the Supreme Court, shall advise and assist in the operation and maintenance of the county law libraries.

History: 1982 c 576 s 17






Chapter 135 — TEACHERS RETIREMENT FUND






Chapters 135A - 137 — POSTSECONDARY EDUCATION

Chapter 135A — PUBLIC POSTSECONDARY EDUCATION

Section 135A.01 — FUNDING POLICY.

It is the policy of the legislature to provide stable funding for public postsecondary institutions and that the state and students share the cost of public postsecondary education. The legislature intends to provide at least 67 percent of the combined revenue from tuition, the university fee at the University of Minnesota, and state general fund appropriations to public postsecondary institutions. It is also the policy of the legislature that the budgetary process serves to support high quality public postsecondary education.

History: 1983 c 258 s 29; 1Sp1985 c 11 s 14; 1994 c 532 art 3 s 1; 2007 c 144 art 2 s 3



Section 135A.011 — STATE HIGHER EDUCATION OBJECTIVES.

Minnesota's higher education investment is made in pursuit of the following objectives: (1) to ensure quality by providing a level of excellence that is competitive on a national and international level, through high quality teaching, scholarship, and learning in a broad range of arts and sciences, technical education, and professional fields; (2) to foster student success by enabling and encouraging students to choose institutions and programs that are best suited for their talents and abilities, and to provide an educational climate that supports students in pursuing their goals and aspirations; (3) to promote democratic values and enhance Minnesota's quality of life by developing understanding and appreciation of a free and diverse society; (4) to maintain access by providing an opportunity for all Minnesotans, regardless of personal circumstances, to participate in higher education; and (5) to enhance the economy by assisting the state in being competitive in the world market, and to prepare a highly skilled and adaptable workforce that meets Minnesota's opportunities and needs.

History: 2007 c 144 art 2 s 4



Section 135A.012 — HIGHER EDUCATION ATTAINMENT GOAL.

Subdivision 1. Purpose. This section sets a goal for postsecondary education attainment for Minnesota residents.

Subd. 2. Postsecondary credentials. The number of Minnesota residents ages 25 to 44 years who hold postsecondary degrees or certificates should be increased to at least 70 percent by 2025.

Subd. 3. Rights not created. The attainment goal in this section is not to the exclusion of any other goals and does not confer a right or create a claim for any person.

Subd. 4. Data development and analyses. The Office of Higher Education shall work with the state demographer's office to measure progress towards the attainment of the goal specified in subdivision 2. The United States Census Bureau data shall be used to calculate the number of individuals in the state who hold a postsecondary degree. The Office of Higher Education, demographer's office, and the Department of Employment and Economic Development shall develop a methodology to estimate the number of individuals that hold a certificate awarded by a postsecondary institution as their highest educational credential using data available at the time that the analysis is completed.

Subd. 5. Reporting. (a) Beginning in 2016 and every year thereafter, the Office of Higher Education, in collaboration with the state demographer's office, shall, by October 15, report to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance on the progress towards meeting or exceeding the goal of this section.

(b) Meeting and maintaining the goal of 70 percent of Minnesota residents ages 25 to 44 years holding a postsecondary degree or certificate will likely be difficult without achieving attainment rates that are comparable across all race and ethnicity groups. The Office of Higher Education shall utilize benchmarks of 30 percent or higher and 50 percent or higher to report progress by race and ethnicity groups toward meeting the educational attainment rate goal of 70 percent.

History: 2015 c 69 art 3 s 6



Section 135A.031 — APPROPRIATIONS.

Subdivision 1. Determination of appropriation. The appropriations for the University of Minnesota and the Minnesota State Colleges and Universities are determined by considering the biennial budget documents submitted under section 135A.034, performance in advancing the objectives under section 135A.011, available resources according to the state budget forecast, the relative balance between state support for students and public postsecondary institutions, and other factors the legislature considers important in determining the level of state appropriations for public postsecondary education.

Subd. 2. [Repealed, 2007 c 144 art 2 s 52]

Subd. 3. [Repealed, 2007 c 144 art 2 s 52]

Subd. 4. [Repealed, 2007 c 144 art 2 s 52]

Subd. 5. [Repealed, 2007 c 144 art 2 s 52]

Subd. 6. [Repealed, 2007 c 144 art 2 s 52]

Subd. 7. Reports. (a) The University of Minnesota and the Minnesota State Colleges and Universities systems shall include in their biennial budget proposals to the legislature:

(1) a five-year history of systemwide expenditures, reported by:

(i) functional areas, including instruction, research, public service, student financial aid, and auxiliary services, and including direct costs and indirect costs, such as institutional support, academic support, student services, and facilities management, associated with each functional area; and

(ii) objects of expenditure, such as salaries, benefits, supplies, and equipment;

(2) a five-year history of the system's total instructional expenditures per full-year equivalent student, by level of instruction, including upper-division undergraduate, lower-division undergraduate, graduate, professional, and other categories of instructional programs offered by the system;

(3) a five-year history of the system's total revenues by funding source, including tuition, state operations and maintenance appropriations, state special appropriations, other restricted state funds, federal appropriations, sponsored research funds, gifts, auxiliary revenue, indirect cost recovery, and any other revenue sources;

(4) an explanation describing how state appropriations made to the system in the previous biennium were allocated and the methodology used to determine the allocation;

(5) data describing how the institution reallocated resources to advance the priorities set forth in the budget submitted under section 135A.034 and the statewide objectives under section 135A.011. The information must indicate whether instruction and support programs received a reduction in or additional resources. The total amount reallocated must be clearly explained;

(6) the tuition rates and fees established by the governing board in each of the past ten years and comparison data for peer institutions and national averages;

(7) data on the number and proportion of students graduating within four, five, and six years from universities and within three years from colleges as reported in the integrated postsecondary education data system. These data must be provided for each institution by race, ethnicity, and gender. Data and information must be submitted that describe the system's plan and progress toward attaining the goals set forth in the plan to increase the number and proportion of students that graduate within four, five, or six years from a university or within three years from a college;

(8) data on, and the methodology used to measure, the number of students traditionally underrepresented in higher education enrolled at the system's institutions. Data and information must be submitted that describe the system's plan and progress toward attaining the goals set forth in the plan to increase the recruitment, retention, and timely graduation of students traditionally underrepresented in higher education; and

(9) data on the revenue received from all sources to support research or workforce development activities or the system's efforts to license, sell, or otherwise market products, ideas, technology, and related inventions created in whole or in part by the system. Data and information must be submitted that describe the system's plan and progress toward attaining the goals set forth in the plan to increase the revenue received to support research or workforce development activities or revenue received from the licensing, sale, or other marketing and technology transfer activities by the system.

(b) Data required by this subdivision shall be submitted by the public postsecondary systems to the Minnesota Office of Higher Education and the Department of Management and Budget and included in the biennial budget document. Representatives from each system, in consultation with the commissioner of management and budget and the commissioner of the Office of Higher Education, shall develop consistent reporting practices for this purpose.

(c) To the extent practicable, each system shall develop the ability to respond to legislative requests for financial analyses that are more detailed than those required by this subdivision, including but not limited to analyses that show expenditures or revenues by institution or program, or in multiple categories of expenditures or revenues, and analyses that show revenue sources for particular types of expenditures.

History: 1994 c 532 art 3 s 2; 1995 c 212 art 2 s 1; 1Sp2001 c 1 art 2 s 6; 2005 c 107 art 2 s 1,2; 2007 c 144 art 2 s 5,6; 2009 c 101 art 2 s 109; 2013 c 99 art 2 s 3,29



Section 135A.034 — BUDGET PRIORITIES.

Subdivision 1. Operating budget. The governing boards of the University of Minnesota, and the Minnesota State Colleges and Universities shall each develop, for legislative and executive branch acceptance, its highest budget priorities in accordance with statewide objectives for higher education under section 135A.011.

Subd. 2. Capital projects. The Board of Regents of the University of Minnesota and the Board of Trustees of the Minnesota State Colleges and Universities are requested to consider the following criteria in establishing priorities for requests for bond funds for capital projects:

(1) maintenance and preservation of existing facilities;

(2) completion of projects that have received funding;

(3) updating facilities to meet contemporary needs;

(4) providing geographic distribution of capital projects; and

(5) maximizing the use of nonstate contributions.

The criteria listed in this subdivision are not in priority order.

History: 1994 c 532 art 3 s 5; 2000 c 492 art 1 s 50; 2007 c 144 art 2 s 7; 2014 c 294 art 2 s 8



Section 135A.04 — VARIABLE TUITION.

The Board of Regents of the University of Minnesota and the Board of Trustees of the Minnesota State Colleges and Universities shall each establish tuition. Tuition may vary by program, level of instruction, cost of instruction, or other classifications determined by each board. Tuition may be set at any percentage of instructional cost established by the respective boards.

History: 1983 c 258 s 32; 1Sp1985 c 11 s 16; 1987 c 401 s 9; 1988 c 703 art 1 s 9; 1994 c 532 art 3 s 6; 1995 c 212 art 4 s 64



Section 135A.041 — FEE STATEMENT.

Beginning in the 1993-1994 academic year, fee statements at all public postsecondary campuses shall indicate the state-paid portion of the cost of an average student's education in that system by including the following statement: "Tuition pays for approximately ... % of the cost of a student at a public college. The State of Minnesota pays approximately $....... of the average cost for full-time students."

History: 1Sp1993 c 2 art 3 s 15



Section 135A.042 — FEE WAIVER.

The president of a state university, community college, or technical college may waive the fee assessed to a student applying for admission, if the president determines that the fee would impose an economic hardship on the student or the student's family.

History: 1995 c 212 art 2 s 2



Section 135A.043 — RESIDENT TUITION.

(a) A student, other than a nonimmigrant alien within the meaning of United States Code, title 8, section 1101, subsection (a), paragraph (15), shall qualify for a resident tuition rate or its equivalent at state universities and colleges if the student meets all of the following requirements:

(1) high school attendance within the state for three or more years;

(2) graduation from a state high school or attainment within the state of the equivalent of high school graduation; and

(3) in the case of a student without lawful immigration status: (i) documentation that the student has complied with selective service registration requirements; and (ii) if a federal process exists for the student to obtain lawful immigration status, the student must present the higher education institution with documentation from federal immigration authorities that the student has filed an application to obtain lawful immigration status.

(b) This section is in addition to any other statute, rule, or higher education institution regulation or policy providing eligibility for a resident tuition rate or its equivalent to a student.

(c) The Board of Regents of the University of Minnesota is requested to adopt a policy implementing this section.

History: 2013 c 99 art 4 s 1



Section 135A.0431 — MILITARY VETERANS; RESIDENT TUITION.

(a) A person who is honorably discharged from the armed forces of the United States is entitled to the resident tuition rate at Minnesota public postsecondary institutions.

(b) This section is in addition to any other statute, rule, or higher education institution regulation or policy providing eligibility for a resident tuition rate or its equivalent to a student.

History: 2014 c 312 art 1 s 6



Section 135A.044 — PRIVATE SCHOLARSHIP AID.

A public postsecondary institution may use private sources of funding to provide aid to a student eligible for resident tuition under section 135A.043. This section is in addition to any other authority of an institution to provide financial aid.

History: 2013 c 99 art 4 s 2



Section 135A.046 — ASSET PRESERVATION AND REPLACEMENT.

Subdivision 1. Purpose. The legislature recognizes that postsecondary governing boards operate campus physical plants that in number, size, and programmatic use differ significantly from the physical plants operated by state departments and agencies. However, the legislature recognizes the need for standards to aid in categorizing and funding capital projects. The purpose of this section is to provide standards for those higher education projects that are intended to preserve and replace existing campus facilities.

Subd. 2. Standards. Capital budget expenditures for Higher Education Asset Preservation and Replacement (HEAPR) projects must be for one or more of the following: code compliance including health and safety, Americans with Disabilities Act requirements, hazardous material abatement, access improvement, or air quality improvement; building energy efficiency improvements using current best practices; or building or infrastructure repairs necessary to preserve the interior and exterior of existing buildings; or renewal to support the existing programmatic mission of the campuses. Up to ten percent of an appropriation awarded under this section may be used for design costs for projects eligible to be funded from this account in anticipation of future funding from the account.

Subd. 3. Reporting priorities. Each postsecondary governing board shall establish priorities within its Higher Education Asset Preservation and Replacement projects. By January 15 of each year, it shall submit to the commissioner of management and budget and to the chairs of the higher education finance divisions, the senate Finance Committee, and the house of representatives Capital Investment Committee a list of the projects that have been paid for with money from a higher education asset preservation and replacement appropriation during the preceding calendar year as well as a list of those priority projects for which Higher Education Asset Preservation and Replacement appropriations will be sought in that year's legislative session.

History: 1994 c 643 s 65; 1996 c 463 s 41; 2002 c 393 s 53; 2009 c 93 art 1 s 27; 2009 c 101 art 2 s 109



Section 135A.051 — PROGRAM REQUIREMENTS.

Subdivision 1. Extended time. A student shall be entitled to complete a program according to the requirements in effect at the time the student began the program for 12 months beyond the time usually required to complete a program.

Subd. 2. Program terminated. The provisions of this section do not apply to a program or course which is discontinued by an institution.

Subd. 3. Applicability. The provisions of this section apply to a student enrolled in a public postsecondary institution in Minnesota.

History: 1983 c 166 s 2; 1987 c 258 s 12; 1989 c 246 s 2; 2014 c 149 s 1



Section 135A.052 — POSTSECONDARY MISSIONS.

Subdivision 1. Statement of missions. (a) The legislature recognizes each type of public postsecondary institution to have a distinctive mission within the overall provision of public higher education in the state and a responsibility to cooperate with each other. These missions are as follows:

(1) the technical colleges shall offer vocational training and education to prepare students for skilled occupations that do not require a baccalaureate degree;

(2) the community colleges shall offer lower division instruction in academic programs, occupational programs in which all credits earned will be accepted for transfer to a baccalaureate degree in the same field of study, and remedial studies, for students transferring to baccalaureate institutions and for those seeking associate degrees;

(3) consolidated community technical colleges shall offer the same types of instruction, programs, certificates, diplomas, and degrees as the technical colleges and community colleges offer;

(4) the state universities shall offer undergraduate and graduate instruction through the master's degree, including specialist certificates, in the liberal arts and sciences and professional education, and may offer applied doctoral degrees in education, business, psychology, physical therapy, audiology, and nursing; and

(5) the University of Minnesota shall offer undergraduate, graduate, and professional instruction through the doctoral degree, and shall be the primary state supported academic agency for research and extension services.

(b) It is part of the mission of each system that within the system's resources the system's governing board and chancellor or president shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the system as efficiently as possible;

(3) coordinate the system's activities wherever appropriate with the activities of the other system and governmental agencies;

(4) use technology where appropriate to increase system productivity, improve customer service, increase public access to information about the system, and increase public participation in the business of the system;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A; and

(6) recommend to the legislature appropriate changes in law necessary to carry out the mission of the system.

Subd. 2. [Repealed, 1995 c 212 art 3 s 60]

Subd. 3. [Repealed, 1995 c 212 art 3 s 60]

History: 1991 c 356 art 2 s 1; 1995 c 248 art 11 s 10; 1997 c 183 art 3 s 10; 2005 c 107 art 2 s 3



Section 135A.08 — CREDIT TRANSFER.

Subdivision 1. Course equivalency. The Board of Regents of the University of Minnesota and the Board of Trustees of the Minnesota State Colleges and Universities shall develop and maintain course equivalency guides for use between institutions that have a high frequency of transfer. The course equivalency guides must include information on the course equivalency and awarding of credit for learning acquired as a result of the successful completion of formal military courses and occupational training. Course equivalency guides are not required for vocational technical programs that have not been divided into identifiable courses. The governing boards of private institutions that grant associate and baccalaureate degrees and that have a high frequency of transfer students are requested to participate in developing these guides.

Subd. 2. Common numbering. The regents of the University of Minnesota and the trustees of the Minnesota State Colleges and Universities shall develop and maintain a common numbering convention to distinguish remedial, lower division, upper division, and graduate level coursework. The governing boards of private institutions that grant associate and baccalaureate degrees are requested to cooperate in the development of this numbering convention.

Subd. 3. [Repealed, 1995 c 212 art 3 s 60]

History: 1Sp1985 c 11 s 19; 1990 c 375 s 3; 1995 c 212 art 3 s 3,4; 2009 c 95 art 2 s 1



Section 135A.101 — POSTSECONDARY ENROLLMENT OPTIONS.

Subdivision 1. Requirements for participation. To participate in the postsecondary enrollment options program, a college or university must abide by the provisions in this section. The institution may provide information about its programs to a secondary school or to a pupil or parent and may recruit or solicit participation on educational and programmatic grounds.

Subd. 2. Prohibition. An institution shall not enroll secondary pupils, for postsecondary enrollment options purposes, in developmental courses or other courses that are not college level. For the purposes of this section, a "developmental course" means a postsecondary course taken to prepare a student for college-level work and for which the postsecondary institution does not grant credit or which cannot be used to meet degree, diploma, or certificate requirements.

Subd. 3. Minnesota transfer curriculum. Notwithstanding section 135A.08 or other law to the contrary, all MnSCU institutions must give full credit to a secondary pupil who completes for postsecondary credit a postsecondary course or program that is part or all of a goal area or a transfer curriculum at a MnSCU institution when the pupil enrolls in a MnSCU institution after leaving secondary school. Once one MnSCU institution certifies as completed a secondary student's postsecondary course or program that is part or all of a goal area or a transfer curriculum, every MnSCU institution must consider the student's course or program for that goal area or the transfer curriculum as completed.

History: 1995 c 212 art 2 s 3; 2012 c 239 art 1 s 29; 1Sp2015 c 3 art 2 s 61



Section 135A.12 — UNIQUE NEEDS AND ABILITIES OF AMERICAN INDIAN PEOPLE.

Subdivision 1. Applicability. This section applies to each public postsecondary governing board and each public postsecondary institution.

Subd. 2. Programs and services. The board of each institution, at the request of ten or more full-time American Indian students, shall establish an advisory committee, in consultation with tribal designated representatives. The advisory committee shall recommend instructional programs and student services to meet the unique needs of American Indian people.

Subd. 3. American Indian languages. A student who is proficient in an American Indian language shall have the opportunity to be assessed, placed, or to receive credit for skills in that language in the same manner that a student is assessed, placed, or receives credit for skills in languages other than the English language.

Subd. 4. Qualifications for American Indian studies and services. American Indian individuals who understand and have demonstrated knowledge of American Indian language, history, or culture may be considered to be competent to provide instruction in American Indian language, history, or culture programs. Qualifications to provide noninstructional services at postsecondary institutions for American Indian people must take into consideration knowledge of and understanding of American Indian language, history, or culture.

Subd. 5. [Repealed, 1995 c 212 art 3 s 60]

History: 1988 c 703 art 1 s 11; 1989 c 246 s 2; 1995 c 212 art 3 s 6



Section 135A.13 — STUDENT SERVICES PRICES.

The governing board of each public postsecondary system is requested to establish prices for goods and services sold through student services that approximate as nearly as possible the cost of providing quality goods and services.

History: 1988 c 703 art 1 s 12



Section 135A.131 — LOCAL ASSESSMENT.

Each public postsecondary governing board may pay when due any assessment by a local unit of government that is less than five percent of the board's appropriation for repair and replacement.

History: 1991 c 356 art 3 s 6



Section 135A.135 — PERSONAL FINANCIAL MANAGEMENT.

During initial student registration, each technical college, community college, or state university shall, and the University of Minnesota is requested to, provide each student information on personal financial management. Students should understand and be able to manage personal finances including, but not limited to, the responsible use of consumer credit. This requirement may be waived for a student who enrolls in a college course providing similar instruction.

History: 2007 c 144 art 2 s 8



Section 135A.136 — STUDENT HEALTH CARE.

A Minnesota public postsecondary institution must grant a waiver from its required student health insurance plan coverage if the student requests the waiver and the student has health plan coverage from another source, including employer group coverage, private insurance, association group coverage, health sharing organizations, and MinnesotaCare. An institution must notify students of the right to request the waiver.

History: 2012 c 270 s 1



Section 135A.14 — STATEMENT OF IMMUNIZATION.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them.

(a) "Administrator" means the administrator of the institution or other person with general control and supervision of the institution.

(b) "Public or private postsecondary educational institution" or "institution" means any of the following institutions having an enrollment of more than 100 persons during any quarter, term, or semester during the preceding year: (1) the University of Minnesota; (2) the state universities; (3) the state community colleges; (4) public technical colleges; (5) private four-year, professional and graduate institutions; (6) private two-year colleges; and (7) schools subject to either sections 136A.61 to 136A.71, 136A.82 to 136A.834, or schools exempt under section 136A.657, and which offer educational programs within the state for an academic year greater than six consecutive months. An institution's report to the Minnesota Office of Higher Education or the Minnesota Department of Education may be considered when determining enrollment.

(c) "Student" means a person born after 1956 who did not graduate from a Minnesota high school in 1997 or later, and who is (1) registering for more than one class during a full academic term, such as a quarter or a semester or (2) housed on campus and is registering for one or more classes. Student does not include persons who are only enrolled in extension classes, correspondence classes, online classes, or evening or weekend adult accelerated programs.

Subd. 2. Statement of immunization required. Except as provided in subdivision 3, no student may remain enrolled in a public or private postsecondary educational institution unless the student has submitted to the administrator a statement that the student has received appropriate immunization against measles, rubella, and mumps after having attained the age of 12 months, and against diphtheria and tetanus within ten years of first registration at the institution. This statement must indicate the month and year of each immunization given. Instead of submitting a statement, a student may provide an immunization record maintained by a school according to section 121A.15, subdivision 7, or a school in another state if the required information is contained in the record. A student who has submitted a statement as provided in this subdivision may transfer to a different Minnesota institution without submitting another statement if the student's transcript or other official documentation indicates that the statement was submitted.

Subd. 3. Exemptions from immunization. (a) An immunization listed in subdivision 2 is not required if the student submits to the administrator a statement signed by a physician that shows:

(1) that, for medical reasons, the student did not receive an immunization;

(2) that the student has experienced the natural disease against which the immunization protects; or

(3) that a laboratory has confirmed the presence of adequate immunity.

(b) If the student submits a notarized statement that the student has not been immunized as required in subdivision 2 because of the student's conscientiously held beliefs, the immunizations described in subdivision 2 are not required. The institution shall forward this statement to the commissioner of health.

Subd. 4. Immunization files required. The institution must maintain an immunization record for each student governed by this section for at least one year from the time of original filing. The immunization records may be inspected by the Department of Health and the community health board in whose jurisdiction the institution is located.

Subd. 5. Deadline for submitting statement. The institution shall require that the statement from the student, as required within subdivision 2 or 3, be submitted within 45 days of commencement of the academic term for which the student has registered.

Subd. 6. [Repealed, 2014 c 149 s 75]

Subd. 6a. Hepatitis and meningitis information. Each public and private postsecondary institution shall provide information on the transmission, treatment, and prevention of hepatitis A, B, and C, and the risks of meningococcal disease and on the availability and effectiveness of any vaccine to all persons who are first-time enrollees. The institution may provide the information in an electronic format. The institution must consult with the Department of Health on the preparation of the informational materials provided under this subdivision.

Subd. 7. Modifications to schedule. (a) The commissioner of health may adopt modifications to the immunization requirements of this section. A proposed modification made under this subdivision must be part of the current immunization recommendations of each of the following organizations: the United States Public Health Service's Advisory Committee on Immunization Practices, the American Academy of Family Physicians, and the American Academy of Pediatrics. In proposing a modification to the immunization schedule, the commissioner must:

(1) consult with the commissioner of education; the commissioner of human services; the chancellor of the Minnesota State Colleges and Universities; and the president of the University of Minnesota; and

(2) consider the following criteria: the epidemiology of the disease, the morbidity and mortality rates for the disease, the safety and efficacy of the vaccine, the cost of a vaccination program, the cost of enforcing vaccination requirements, and a cost-benefit analysis of the vaccination.

(b) Before a proposed modification may be adopted, the commissioner must notify the chairs of the house of representatives and senate committees with jurisdiction over health policy issues. If the chairs of the relevant standing committees determine a public hearing regarding the proposed modifications is in order, the hearing must be scheduled within 60 days of receiving notice from the commissioner. If a hearing is scheduled, the commissioner may not adopt any proposed modifications until after the hearing is held.

(c) The commissioner shall comply with the requirements of chapter 14 regarding the adoption of any proposed modifications to the immunization schedule.

(d) In addition to the publication requirements of chapter 14, the commissioner of health must inform all immunization providers of any adopted modifications to the immunization schedule in a timely manner.

History: 1989 c 215 s 8; 1989 c 246 s 2; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 16 s 13; 1996 c 398 s 28; 1998 c 397 art 11 s 3; 1999 c 214 art 2 s 2; 1Sp2001 c 9 art 1 s 26; 2002 c 379 art 1 s 113; 2003 c 130 s 12; 2003 c 133 art 2 s 2; 2005 c 107 art 2 s 60; 2012 c 270 s 2; 2014 c 149 s 2; 2015 c 21 art 1 s 109; 2015 c 69 art 2 s 46



Section 135A.145 — SALE OF STUDENT INFORMATION; MARKETING CREDIT CARDS TO STUDENTS.

Subdivision 1. Prohibited practices. No public or private postsecondary educational institution, including its agents, employees, student or alumni organizations, or affiliates, may:

(1) sell, give, or otherwise transfer to any card issuer the name, address, telephone number, or other contact information of an undergraduate student at the postsecondary educational institution without the student's consent; or

(2) enter into any agreement to market credit cards to undergraduate students at a postsecondary educational institution.

For purposes of this section, the terms "credit," "credit card," and "card issuer" have the meanings given them in the Truth in Lending Act, United States Code, title 15, section 1602.

Subd. 2. Violations. The attorney general may seek the penalties and remedies available under section 8.31 against any person who violates this section.

History: 2007 c 144 art 2 s 9



Section 135A.1459 — POLICIES ON HIRING PRACTICES.

The commissioner of administration, the Board of the Minnesota State Colleges and Universities, the Regents of the University of Minnesota, and statutory and home rule charter cities may adopt policies that address the goal of improving employment for local residents or former criminal offenders.

History: 2009 c 59 art 5 s 24



Section 135A.15 — SEXUAL HARASSMENT AND VIOLENCE POLICY.

Subdivision 1. Applicability; policy required. (a) This section applies to the following postsecondary institutions:

(1) institutions governed by the Board of Trustees of the Minnesota State Colleges and Universities; and

(2) private postsecondary institutions that offer in-person courses on a campus located in Minnesota and which are eligible institutions as defined in section 136A.103, provided that a private postsecondary institution with a systemwide enrollment of fewer than 100 students in the previous academic year is exempt from subdivisions 4 to 10.

Institutions governed by the Board of Regents of the University of Minnesota are requested to comply with this section.

(b) A postsecondary institution must adopt a clear, understandable written policy on sexual harassment and sexual violence that informs victims of their rights under the crime victims bill of rights, including the right to assistance from the Crime Victims Reparations Board and the commissioner of public safety. The policy must apply to students and employees and must provide information about their rights and duties. The policy must apply to criminal incidents against a student or employee of a postsecondary institution occurring on property owned or leased by the postsecondary system or institution or at any activity, program, organization, or event sponsored by the system or institution, or by a fraternity and sorority. It must include procedures for reporting incidents of sexual harassment or sexual violence and for disciplinary actions against violators. During student registration, a postsecondary institution shall provide each student with information regarding its policy. A copy of the policy also shall be posted at appropriate locations on campus at all times.

Subd. 1a. Sexual assault definition. For the purposes of this section, "sexual assault" means forcible sex offenses as defined in Code of Federal Regulations, title 34, part 668, subpart D, appendix A, as amended.

Subd. 2. Victims' rights. The policy required under subdivision 1 shall, at a minimum, require that students and employees be informed of the policy, and shall include provisions for:

(1) filing criminal charges with local law enforcement officials in sexual assault cases;

(2) the prompt assistance of campus authorities, at the request of the victim, in notifying the appropriate law enforcement officials and disciplinary authorities of a sexual assault incident;

(3) allowing sexual assault victims to decide whether to report a case to law enforcement;

(4) requiring campus authorities to treat sexual assault victims with dignity;

(5) requiring campus authorities to offer sexual assault victims fair and respectful health care, counseling services, or referrals to such services;

(6) preventing campus authorities from suggesting to a victim of sexual assault that the victim is at fault for the crimes or violations that occurred;

(7) preventing campus authorities from suggesting to a victim of sexual assault that the victim should have acted in a different manner to avoid such a crime;

(8) subject to subdivision 10, protecting the privacy of sexual assault victims by only disclosing data collected under this section to the victim, persons whose work assignments reasonably require access, and, at a sexual assault victim's request, police conducting a criminal investigation;

(9) an investigation and resolution of a sexual assault complaint by campus disciplinary authorities;

(10) a sexual assault victim's participation in and the presence of the victim's attorney or other support person who is not a fact witness to the sexual assault at any meeting with campus officials concerning the victim's sexual assault complaint or campus disciplinary proceeding concerning a sexual assault complaint;

(11) ensuring that a sexual assault victim may decide when to repeat a description of the incident of sexual assault;

(12) notice to a sexual assault victim of the availability of a campus or local program providing sexual assault advocacy services;

(13) notice to a sexual assault victim of the outcome of any campus disciplinary proceeding concerning a sexual assault complaint, consistent with laws relating to data practices;

(14) the complete and prompt assistance of campus authorities, at the direction of law enforcement authorities, in obtaining, securing, and maintaining evidence in connection with a sexual assault incident;

(15) the assistance of campus authorities in preserving for a sexual assault complainant or victim materials relevant to a campus disciplinary proceeding;

(16) during and after the process of investigating a complaint and conducting a campus disciplinary procedure, the assistance of campus personnel, in cooperation with the appropriate law enforcement authorities, at a sexual assault victim's request, in shielding the victim from unwanted contact with the alleged assailant, including transfer of the victim to alternative classes or to alternative college-owned housing, if alternative classes or housing are available and feasible;

(17) forbidding retaliation, and establishing a process for investigating complaints of retaliation, against sexual assault victims by campus authorities, the accused, organizations affiliated with the accused, other students, and other employees;

(18) at the request of the victim, providing students who reported sexual assaults to the institution and subsequently choose to transfer to another postsecondary institution with information about resources for victims of sexual assault at the institution to which the victim is transferring; and

(19) consistent with laws governing access to student records, providing a student who reported an incident of sexual assault with access to the student's description of the incident as it was reported to the institution, including if that student transfers to another postsecondary institution.

Subd. 3. Uniform amnesty. The sexual harassment and violence policy required by subdivision 1 must include a provision that a witness or victim of an incident of sexual assault who reports the incident in good faith shall not be sanctioned by the institution for admitting in the report to a violation of the institution's student conduct policy on the personal use of drugs or alcohol.

Subd. 4. Coordination with local law enforcement. (a) A postsecondary institution must enter into a memorandum of understanding with the primary local law enforcement agencies that serve its campus. The memorandum must be entered into no later than January 1, 2017, and updated every two years thereafter. This memorandum shall clearly delineate responsibilities and require information sharing, in accordance with applicable state and federal privacy laws, about certain crimes including, but not limited to, sexual assault. This memorandum of understanding shall provide:

(1) delineation and sharing protocols of investigative responsibilities;

(2) protocols for investigations, including standards for notification and communication and measures to promote evidence preservation; and

(3) a method of sharing information about specific crimes, when directed by the victim, and a method of sharing crime details anonymously in order to better protect overall campus safety.

(b) Prior to the start of each academic year, a postsecondary institution shall distribute an electronic copy of the memorandum of understanding to all employees on the campus that are subject to the memorandum.

(c) An institution is exempt from the requirement that it develop a memorandum of understanding under this section if the institution and local or county law enforcement agencies establish a sexual assault protocol team to facilitate effective cooperation and collaboration between the institution and law enforcement.

Subd. 5. Online reporting system. (a) A postsecondary institution must provide an online reporting system to receive complaints of sexual harassment and sexual violence from students and employees. The system must permit anonymous reports, provided that the institution is not obligated to investigate an anonymous report unless a formal report is submitted through the process established in the institution's sexual harassment and sexual violence policy.

(b) A postsecondary institution must provide students making reports under this subdivision with information about who will receive and have access to the reports filed, how the information gathered through the system will be used, and contact information for on-campus and off-campus organizations serving victims of sexual violence.

(c) Data collected under this subdivision is classified as private data on individuals as defined by section 13.02, subdivision 12. Postsecondary institutions not otherwise subject to chapter 13 must limit access to the data to only the data subject and persons whose work assignments reasonably require access.

Subd. 6. Data collection and reporting. (a) Postsecondary institutions must annually report statistics on sexual assault. This report must be prepared in addition to any federally required reporting on campus security, including reports required by the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, United States Code, title 20, section 1092(f). The report must include, but not be limited to, the number of incidents of sexual assault reported to the institution in the previous calendar year, as follows:

(1) the number that were investigated by the institution;

(2) the number that were referred for a disciplinary proceeding at the institution;

(3) the number the victim chose to report to local or state law enforcement;

(4) the number for which a campus disciplinary proceeding is pending, but has not reached a final resolution;

(5) the number in which the alleged perpetrator was found responsible by the disciplinary proceeding at the institution;

(6) the number that resulted in any action by the institution greater than a warning issued to the accused;

(7) the number that resulted in a disciplinary proceeding at the institution that closed without resolution;

(8) the number that resulted in a disciplinary proceeding at the institution that closed without resolution because the accused withdrew from the institution;

(9) the number that resulted in a disciplinary proceeding at the institution that closed without resolution because the victim chose not to participate in the procedure; and

(10) the number of reports made through the online reporting system established in subdivision 5, excluding reports submitted anonymously.

(b) If an institution previously submitted a report indicating that one or more disciplinary proceedings was pending, but had not reached a final resolution, and one or more of those disciplinary proceedings reached a final resolution within the previous calendar year, that institution must submit updated totals from the previous year that reflect the outcome of the pending case or cases.

(c) The reports required by this subdivision must be submitted to the Office of Higher Education by October 1 of each year. Each report must contain the data required under paragraphs (a) and (b) from the previous calendar year.

(d) The commissioner of the Office of Higher Education shall calculate statewide numbers for each data item reported by an institution under this subdivision. The statewide numbers must include data from postsecondary institutions that the commissioner could not publish due to federal laws governing access to student records.

(e) The Office of Higher Education shall publish on its Web site:

(1) the statewide data calculated under paragraph (d); and

(2) the data items required under paragraphs (a) and (b) for each postsecondary institution in the state.

Each postsecondary institution shall publish on the institution's Web site the data items required under paragraphs (a) and (b) for that institution.

(f) Reports and data required under this subdivision must be prepared and published as summary data, as defined in section 13.02, subdivision 19, and must be consistent with applicable law governing access to educational data. If an institution or the Office of Higher Education does not publish data because of applicable law, the publication must explain why data are not included.

Subd. 7. Access to data; audit trail. (a) Data on incidents of sexual assault shared with campus security officers or campus administrators responsible for investigating or adjudicating complaints of sexual assault are classified as private data on individuals as defined by section 13.02, subdivision 12, for the purposes of postsecondary institutions subject to the requirements of chapter 13. Postsecondary institutions not otherwise subject to chapter 13 must limit access to the data to only the data subject and persons whose work assignments reasonably require access.

(b) Only individuals with explicit authorization from an institution may enter, update, or access electronic data related to an incident of sexual assault collected, created, or maintained under this section. The ability of authorized individuals to enter, update, or access these data must be limited through the use of role-based access that corresponds to the official duties or training level of the individual and the institutional authorization that grants access for that purpose. All actions in which the data related to an incident of sexual assault are entered, updated, accessed, shared, or disseminated outside of the institution must be recorded in a data audit trail. An institution shall immediately and permanently revoke the authorization of any individual determined to have willfully entered, updated, accessed, shared, or disseminated data in violation of this subdivision or any provision of chapter 13. If an individual is determined to have willfully gained access to data without explicit authorization, the matter shall be forwarded to a county attorney for prosecution.

Subd. 8. Comprehensive training. (a) A postsecondary institution must provide campus security officers and campus administrators responsible for investigating or adjudicating complaints of sexual assault with comprehensive training on preventing and responding to sexual assault in collaboration with the Bureau of Criminal Apprehension or another law enforcement agency with expertise in criminal sexual conduct. The training for campus security officers shall include a presentation on the dynamics of sexual assault, neurobiological responses to trauma, and best practices for preventing, responding to, and investigating sexual assault. The training for campus administrators responsible for investigating or adjudicating complaints on sexual assault shall include presentations on preventing sexual assault, responding to incidents of sexual assault, the dynamics of sexual assault, neurobiological responses to trauma, and compliance with state and federal laws on sexual assault.

(b) The following categories of students who attend, or will attend, one or more courses on campus or will participate in on-campus activities must be provided sexual assault training:

(1) students pursuing a degree or certificate;

(2) students who are taking courses through the Postsecondary Enrollment Options Act; and

(3) any other categories of students determined by the institution.

Students must complete such training no later than ten business days after the start of a student's first semester of classes. Once a student completes the training, institutions must document the student's completion of the training and provide proof of training completion to a student at the student's request. Students enrolled at more than one institution within the same system at the same time are only required to complete the training once.

The training shall include information about topics including but not limited to sexual assault as defined in subdivision 1a; consent as defined in section 609.341, subdivision 4; preventing and reducing the prevalence of sexual assault; procedures for reporting campus sexual assault; and campus resources on sexual assault, including organizations that support victims of sexual assault.

(c) A postsecondary institution shall annually train individuals responsible for responding to reports of sexual assault. This training shall include information about best practices for interacting with victims of sexual assault, including how to reduce the emotional distress resulting from the reporting, investigatory, and disciplinary process.

Subd. 9. Student health services. (a) An institution's student health service providers must screen students for incidents of sexual violence and sexual harassment. Student health service providers shall offer students information on resources available to victims and survivors of sexual violence and sexual harassment including counseling, mental health services, and procedures for reporting incidents to the institution.

(b) Each institution offering student health or counseling services must designate an existing staff member or existing staff members as confidential resources for victims of sexual violence or sexual harassment. The confidential resource must be available to meet with victims of sexual violence and sexual harassment. The confidential resource must provide victims with information about locally available resources for victims of sexual violence and sexual harassment including, but not limited to, mental health services and legal assistance. The confidential resource must provide victims with information about the process for reporting an incident of sexual violence and sexual harassment to campus authorities or local law enforcement. The victim shall decide whether to report an incident of sexual violence and sexual harassment to campus authorities or local law enforcement. Confidential resources must be trained in all aspects of responding to incidents of sexual violence and sexual harassment including, but not limited to, best practices for interacting with victims of trauma, preserving evidence, campus disciplinary and local legal processes, and locally available resources for victims. Data shared with a confidential resource is classified as sexual assault communication data as defined by section 13.822, subdivision 1.

Subd. 10. Applicability of other laws. This section does not exempt mandatory reporters from the requirements of section 626.556 or 626.557 governing the reporting of maltreatment of minors or vulnerable adults. Nothing in this section limits the authority of an institution to comply with other applicable state or federal laws related to investigations or reports of sexual harassment, sexual violence, or sexual assault.

History: 1989 c 293 s 15; 1992 c 571 art 5 s 1; 1995 c 212 art 3 s 7; 2002 c 220 art 7 s 8; 2010 c 364 s 1; 2015 c 69 art 4 s 2



Section 135A.153 — HIGHER EDUCATION CENTER ON VIOLENCE AND ABUSE.

Subdivision 1. Creation and designation. The Higher Education Center on Violence and Abuse is created. The Higher Education Center on Violence and Abuse shall be located at and managed by a public or private postsecondary institution in Minnesota.

Subd. 2. [Repealed, 1995 c 212 art 3 s 60]

Subd. 3. Duties. The Higher Education Center on Violence and Abuse shall:

(1) serve as a clearinghouse of information on curriculum models and other resources for professional education and for education of faculty, students, and staff about violence and harassment required under Laws 1992, chapter 571, article 16, section 1;

(2) sponsor conferences and research to assist higher education institutions in developing curricula about violence and abuse;

(3) fund pilot projects to stimulate multidisciplinary curricula about violence and abuse; and

(4) coordinate policies to ensure that professions and occupations with responsibilities toward victims and offenders have the knowledge and skills needed to prevent and respond appropriately to the problems of violence and abuse.

Subd. 4. Professional education and licensure. The center shall convene task forces for professions that work with victims and perpetrators of violence. Task forces must be formed for the following professions: teachers, school administrators, guidance counselors, law enforcement officers, lawyers, physicians, nurses, psychologists, and social workers. Each task force must include representatives of the licensing agency, higher education systems offering programs in the profession, appropriate professional associations, students or recent graduates, representatives of communities served by the profession, and employers or experienced professionals. The center must establish guidelines for the work of the task forces. Each task force must review current programs, licensing regulations and examinations, and accreditation standards to identify specific needs and plans for ensuring that professionals are adequately prepared and updated on violence and abuse issues.

Subd. 5. [Repealed, 2007 c 13 art 2 s 9]

History: 1993 c 326 art 12 s 15; 1995 c 212 art 3 s 8,53,54,59



Section 135A.155 — HAZING POLICY.

The Board of Trustees of the Minnesota State Colleges and Universities shall, and the University of Minnesota is requested to, adopt a clear, understandable written policy on student conduct, including hazing. The policy must include procedures for reporting incidents of inappropriate hazing and for disciplinary actions against individual violators and organizations. The policy shall be made available to students by appropriate means as determined by each institution, which may include publication in a student handbook or other institutional publication, or posting by electronic display on the Internet, and shall be posted at appropriate locations on campus. A private postsecondary institution that is an eligible institution as defined in section 136A.155, must adopt a policy that meets the requirements of this section.

History: 1Sp1997 c 4 art 7 s 41; 1999 c 214 art 2 s 3; 2010 c 364 s 2



Section 135A.157 — NOTICE TO STUDENTS REGARDING POSSIBLE IMPACT OF CRIMINAL RECORDS.

(a) A public or private postsecondary educational institution located in this state shall give notice under this section to each person accepted for admission to be a student at the institution. This notice shall be given at or before the time of acceptance for admission to the institution and at or before the time students select a major.

(b) A notice provided under this section must inform students that arrests, charges, or convictions of criminal offenses may limit employment possibilities in specific careers and occupations and may limit their ability to obtain federal, state, and other financial aid, and must encourage students to investigate these possibilities. The notice must not discourage students from applying for federal, state, or other financial aid.

(c) A postsecondary educational institution is not liable for failing to provide the notice required by this section.

History: 2009 c 95 art 2 s 2



Section 135A.16 — POLICY FOR STUDENTS WITH DISABILITIES.

Subdivision 1. Development. Each public postsecondary governing board shall have a policy to provide for the needs of enrolled or admitted students on its campuses who have disabilities under section 504 of the Rehabilitation Act of 1973, Public Law 93-112. Governing boards of private postsecondary institutions are requested to develop similar policies.

Subd. 2. Content. Each policy shall include a list of services each campus must make available to any student who, through a recent assessment, can document a disability. The following three services must be included in the policy:

(1) support, counseling, and information that may include support groups, individual counseling, career counseling and assessment, and referral services;

(2) academic assistance services that may include early registration services, early syllabus availability, course selection and program advising, coursework and testing assistance and modification, and tutoring; and

(3) advocacy services that may include a designated ombudsman serving as the primary contact and coordinator for students needing services, assistance in working individually with faculty and administrators, intervention procedures, and grievance procedures.

Subd. 3. Availability. The policy and related information must be readily available to enrolled students and applicants for admission. At a minimum, information on services, including a contact person and location, must be included in the campus catalog and in the schedule of course offerings each term.

History: 1991 c 173 s 1



Section 135A.165 — DEAF STUDENTS; TUITION ASSISTANCE.

(a) For the purpose of this section, a "deaf person" means an individual with a hearing loss of such severity that the individual must depend primarily on visual communication, such as writing, lip reading, manual communication, and gestures.

(b) A deaf person, who is a resident student as defined in section 136A.101, subdivision 8, is entitled to tuition assistance for the tuition and fees remaining after deducting any federal or state grants or other public or private grants made to the person for the purpose of paying the tuition and fees at a Minnesota state college or university or the University of Minnesota. A deaf person must receive either a federal Pell grant or a state grant under section 136A.121 for a term to receive tuition assistance for that term.

History: 2005 c 107 art 2 s 4



Section 135A.17 — PROVISIONS TO FACILITATE VOTING.

Subdivision 1. Identification cards. All postsecondary institutions that enroll students accepting state or federal financial aid may provide every full-time student a student identification card that contains the enrolling student's photograph and name.

Subd. 2. Residential housing list. All postsecondary institutions that enroll students accepting state or federal financial aid may prepare a current list of students enrolled in the institution and residing in the institution's housing or within ten miles of the institution's campus. The list shall include each student's current address. The list shall be certified and sent to the appropriate county auditor or auditors for use in election day registration as provided under section 201.061, subdivision 3. A residential housing list provided under this subdivision may not be used or disseminated by a county auditor or the secretary of state for any other purpose.

History: 1991 c 227 s 2; 2008 c 244 art 1 s 1



Section 135A.18 — AUTHORIZATION FOR AGREEMENTS.

The governing board of a public postsecondary system may enter into an agreement with a school board to provide a nonsectarian course taught by secondary teachers or postsecondary faculty members to an eligible pupil, as defined in section 124D.09, subdivision 5, and offered at a secondary school or another location.

History: 1992 c 499 art 9 s 14; 1998 c 397 art 11 s 3



Section 135A.19 — FINANCIAL EMERGENCY.

The Board of Trustees of the Minnesota State Colleges and Universities and the Board of Regents of the University of Minnesota may immediately lay off employees, without notice, if the respective board has declared a financial emergency. All other contractual provisions relating to layoffs continue to apply. A financial emergency may be declared if, at any time: (1) the projected revenue for the system from tuition and the general fund for the current or next fiscal year is less than 93 percent of the anticipated expenditures in the board approved budget, and (2) if tuition would need to be increased more than three times the annual inflation rate to solve the shortfall.

For employees of the Minnesota State Colleges and Universities covered under a collective bargaining agreement, this section applies to all collective bargaining agreements effective after July 1, 1995, and shall be effective for each collective bargaining agreement covering those employees the day after it has been ratified by the Legislative Commission on Employee Relations. For represented employees of the University of Minnesota, this section applies the day following signing of the next agreement. For employees not covered by a collective bargaining agreement, this section is effective July 1, 1995. The Board of Trustees of the Minnesota State Colleges and Universities and the Board of Regents of the University of Minnesota shall balance layoffs of faculty, other employees, and administrators. The boards should strive to provide uninterrupted service and instruction to students.

History: 1995 c 212 art 2 s 5



Section 135A.191 — RESEARCH DOGS AND CATS.

(a) A higher education research facility that receives public money or a facility that provides research in collaboration with a higher education facility that confines dogs or cats for science, education, or research purposes and plans on euthanizing a dog or cat for other than science, education, or research purposes must first offer the dog or cat to an animal rescue organization. A facility that is required to offer dogs or cats to an animal rescue organization under this section may enter into an agreement with the animal rescue organization to protect the facility. A facility that provides a dog or cat to a rescue organization under this section is immune from any civil liability that otherwise might result from its actions, provided that the facility is acting in good faith.

(b) For the purposes of this section, "animal rescue organization" means any nonprofit organization incorporated for the purpose of rescuing animals in need and finding permanent, adoptive homes for the animals.

History: 2014 c 312 art 13 s 47; 2015 c 69 art 3 s 19



Section 135A.20 — MIDWESTERN HIGHER EDUCATION COMPACT.

The Midwestern Higher Education Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Purpose

The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the Midwestern region, with the aim of furthering regional access to, research in and choice of higher education for the citizens residing in the several states which are parties to this compact.

ARTICLE II

The Commission

(A) The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B) The commission shall consist of five resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

(C) The commission shall select annually, from among its members, a chair, a vice-chair and a treasurer.

(D) The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director and such other personnel as the commission may determine, shall be bonded in such amounts as the commission may require.

(E) The commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

ARTICLE III

Powers and Duties of the Commission

(A) The commission shall adopt a seal and suitable bylaws governing its management and operations.

(B) Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

(C) The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

(D) The commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

(E) The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

(F) The commission may accept for any of its purposes and functions under the compact, any and all donations and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

(G) The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

(H) The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

(I) The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

(J) The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

ARTICLE IV

Activities of the Commission

(A) The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

(B) The commission shall study issues in higher education of particular concern to the Midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

(C) The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

(D) The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

(E) In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

ARTICLE V

Finance

(A) The monies necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

(B) The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(C) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(D) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

ARTICLE VI

Eligible Parties and Entry Into Force

(A) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

(B) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five states prior to the 31st day of December 1995.

(C) Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII

Withdrawal, Default, and Termination

(A) Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(B) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

ARTICLE VIII

Severability and Construction

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History: 1990 c 518 s 1



Section 135A.21 — MEMBERS OF COMMISSION.

Minnesota members of the Midwestern Higher Education Commission must be appointed as provided in this section. One legislative member must be a member of the house of representatives appointed by the speaker of the house for a two-year term; one legislative member must be a member of the senate appointed by the Subcommittee on Committees of the Rules and Administration Committee for a two-year term. Two at-large members, at least one of whom must be selected from the field of higher education, must be appointed by the governor. One at-large member must be appointed to a two-year term; one at-large member, and any regularly appointed successor to either at-large position, must be appointed to a four-year term. Vacancies must be filled by the appointing authority for the remainder of the unexpired term.

History: 1990 c 518 s 2



Section 135A.22 — EFFECT ON RECIPROCITY.

The enactment of the Midwestern Higher Education Compact has no effect on tuition reciprocity agreements under section 136A.08 that exist at the time of enactment.

History: 1990 c 518 s 3



Section 135A.25 — TEXTBOOK DISCLOSURE, PRICING, AND ACCESS.

Subdivision 1. Short title. This section may be cited as the Textbook Disclosure, Pricing, and Access Act.

Subd. 2. Course material disclosures required. (a) Beginning January 1, 2009, any publisher that sells or distributes course material for classroom use in a postsecondary institution must make the following available in an easily accessible manner to faculty, bookstores, and postsecondary institutions in Minnesota:

(1) the title, edition, author, and International Standard Book Number (ISBN) or other easily identifiable information for all course materials;

(2) the undiscounted price at which the course materials are available to a bookstore;

(3) the formats, including bundled and unbundled, in which those course materials are offered and the undiscounted prices of the various components, both sold separately or packaged together;

(4) a summary of revisions between current and previous editions of course materials; and

(5) the return policy for course material, including any penalties or conditions for returns.

(b) Any publisher that sells or distributes course material for classroom use in a postsecondary institution must make all bundled course material available to bookstores and postsecondary institutions in an unbundled form, or must provide notice if unbundled material is not available.

(c) Disclosure under this section is not required for mass-market and trade books that are not published, marketed, or sold primarily for classroom use in or by postsecondary institutions.

(d) Nothing in this section shall be construed to limit any existing academic freedom or rights of faculty members to determine the most appropriate course material for the courses they teach.

Subd. 3. Educational strategies. Public postsecondary institutions must develop educational materials considering the recommendations in studies by the Minnesota Office of Higher Education and others and at least annually convene and sponsor meetings and workshops, and provide educational strategies for faculty, students, administrators, institutions, and bookstores to inform all interested parties on strategies for reducing the costs of course materials for students attending postsecondary institutions.

Subd. 4. Minnesota Office of Higher Education responsibilities. For private postsecondary institutions, the Minnesota Office of Higher Education must develop educational materials considering the recommendations by the Minnesota Office of Higher Education and others and at least annually convene and sponsor meetings and workshops and provide educational strategies for faculty, students, administrators, institutions, and bookstores to inform all interested parties on strategies for reducing the costs of course materials for students attending postsecondary institutions.

Subd. 5. Bookstores; course materials. The University of Minnesota and private colleges are encouraged to comply with the requirements under section 136F.58, subdivisions 2, 2a, and 3.

History: 2007 c 144 art 2 s 10; 2009 c 95 art 2 s 3; 2012 c 270 s 3



Section 135A.30 — MINNESOTA ACADEMIC EXCELLENCE SCHOLARSHIP.

Subdivision 1. Creation. The Minnesota academic excellence scholarship program is created to reward students who have demonstrated outstanding ability, achievement, and potential in one of the following subjects: English/creative writing, fine arts, foreign language, math, science, or social science.

Subd. 2. Eligibility. To be eligible to receive a scholarship under this section, a student must:

(1) graduate from a Minnesota public or nonpublic high school in the academic year in which the scholarship is awarded;

(2) successfully complete a college preparatory curriculum and demonstrate outstanding ability, achievement, and potential in one of the specified subjects;

(3) be admitted to enroll full time in a nonsectarian, baccalaureate degree-granting program at the University of Minnesota or at a Minnesota state university, or at a Minnesota private, baccalaureate degree-granting college or university; and

(4) pursue studies in the subject for which the award is made.

Subd. 3. Selection of recipients. The governing board of an eligible institution shall determine, in consultation with its campuses, application dates and procedures, criteria to be considered, and methods of selecting students to receive scholarships. A campus, with the approval of its governing board, may award a scholarship in any field of study.

Subd. 4. Amount of scholarship. The amount of the scholarship may be (1) at public institutions, up to the cost of tuition and fees for full-time attendance for one academic year, or (2) at private institutions, an amount up to the lesser of the actual tuition and fees charged by the institution or the tuition and fees in comparable public institutions. Scholarships awarded under this section must not be considered in determining a student's financial need as provided in section 136A.101, subdivision 5.

Subd. 5. Renewals. The scholarship may be renewed yearly, for up to three additional academic years, if the student:

(1) maintains full-time enrollment with a grade point average of at least 3.0 on a four point scale;

(2) pursues studies and continues to demonstrate outstanding ability, achievement, and potential in the field for which the award was made; and

(3) is achieving satisfactory progress toward a degree.

Subd. 6. Number of awards. The number of scholarships awarded each year shall be determined by the amount of contributions received under subdivision 8 plus the money available in the scholarship account, as provided in section 168.129, subdivision 6, that is credited to a postsecondary institution or system through sales of its license plates. The number of new awards must be determined after subtracting the actual and projected amount necessary for renewals.

Subd. 7. Distribution among campuses. Postsecondary systems with more than one campus shall allocate at least three-fourths of the revenue available from the sale of license plates to the campuses to which the revenue is attributable. The governing board annually shall determine the distribution of the remaining portion among the campuses, after consideration of special needs or circumstances.

Subd. 8. Additional contributions. A postsecondary system or campus may accept contributions, beyond those raised through the sale of license plates, to supplement the campus fund for academic excellence scholarships.

History: 1991 c 356 art 7 s 1; 2005 c 107 art 2 s 5-7



Section 135A.51 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 135A.52, the following words have the meanings ascribed to them.

Subd. 2. Senior citizen. "Senior citizen" means a person who has reached 62 years of age before the beginning of any term, semester or quarter, in which a course of study is pursued, or a person receiving a railroad retirement annuity who has reached 60 years of age before the beginning of the term.

Subd. 3. Course. "Course" means any course of study offered by a state supported institution of higher education in the regular curriculum of a department, school or subdivision of the institution, or a special course given for any purpose, including, but not limited to, adult education.

Subd. 4. Legal resident. "Legal resident" means a person who fulfills the residency criteria now or hereafter applicable to students of a state supported institution of higher education.

Subd. 5. Institution of higher education. "Institution of higher education" means a state university, community college, technical college, or the University of Minnesota.

History: 1975 c 219 s 1; 1975 c 321 s 2; 1987 c 258 s 12; 1989 c 246 s 2; 1995 c 212 art 3 s 59; 2007 c 144 art 2 s 11; 2010 c 364 s 3; 1Sp2011 c 5 art 2 s 1



Section 135A.52 — PROGRAM AND QUALIFICATIONS.

Subdivision 1. Fees and tuition. Except for an administration fee established by the governing board at a level to recover costs, to be collected only when a course is taken for credit, a senior citizen who is a legal resident of Minnesota is entitled without payment of tuition or activity fees to attend courses offered for credit, audit any courses offered for credit, or enroll in any noncredit courses in any state supported institution of higher education in Minnesota when space is available after all tuition-paying students have been accommodated. A senior citizen enrolled under this section must pay any materials, personal property, or service charges for the course. In addition, a senior citizen who is enrolled in a course for credit must pay an administrative fee in an amount established by the governing board of the institution to recover costs. There shall be no administrative fee charges to a senior citizen auditing a course. For the purposes of this section and section 135A.51, the term "noncredit courses" shall not include those courses designed and offered specifically and exclusively for senior citizens.

The provisions of this section and section 135A.51 do not apply to noncredit courses designed and offered by the University of Minnesota, and the Minnesota State Colleges and Universities specifically and exclusively for senior citizens. Senior citizens enrolled under the provisions of this section and section 135A.51 shall not be included by such institutions in their computation of full-time equivalent students when requesting staff or appropriations.

Subd. 2. Term; income of senior citizens. (a) Except under paragraph (b), there shall be no limit to the number of terms, quarters or semesters a senior citizen may attend courses, nor income limitation imposed in determining eligibility.

(b) A senior citizen enrolled in a closed enrollment contract training program is not eligible for benefits under subdivision 1.

Subd. 3. Catalogue statement. Each state supported institution of higher education shall prominently include in its catalogue a statement of benefits provided for senior citizens.

Subd. 4. Determination of qualifications. The institution shall determine whether a person qualifies for, and require execution of appropriate forms to request, the senior citizen benefits.

Subd. 5. Placement. The institution shall refer interested senior citizens to social service, community, and educational agencies for employment or volunteer work.

Subd. 6. Farm business management. Minnesota State Colleges and Universities campuses that offer farm business management may specify space availability in the delivery of farm business management courses.

History: 1975 c 219 s 2-6; 1981 c 194 s 3; 1982 c 548 art 4 s 12; 1984 c 654 art 4 s 24; 1987 c 258 s 12; 1989 c 246 s 2; 1995 c 212 art 3 s 42,59; 2005 c 107 art 2 s 8,9; 2007 c 144 art 2 s 12,13; 1Sp2015 c 4 art 2 s 78






Chapter 136 — STATE UNIVERSITIES AND COMMUNITY COLLEGES



Chapter 136A — HIGHER EDUCATION

Section 136A.002 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Office. "Office" means the Office of Higher Education.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the office.

Subd. 4. Province and provincial. "Province" and "provincial" mean the Canadian province of Manitoba.

Subd. 5. Term. "Term" means a quarter or semester, or the equivalent.

History: 2007 c 144 art 2 s 14; 2014 c 149 s 3,74



Section 136A.01 — OFFICE OF HIGHER EDUCATION.

Subdivision 1. Creation. The office is created with a commissioner appointed by the governor with the advice and consent of the senate and serving at the pleasure of the governor.

Subd. 2. Responsibilities. (a) The office is responsible for:

(1) necessary state level administration of financial aid programs, including accounting, auditing, and disbursing state and federal financial aid funds, and reporting on financial aid programs to the governor and the legislature;

(2) approval, registration, licensing, and financial aid eligibility of private collegiate and career schools, under sections 136A.61 to 136A.71 and 136A.82 to 136A.834;

(3) determining whether to enter into an interstate reciprocity agreement regarding postsecondary distance education;

(4) negotiating and administering reciprocity agreements;

(5) publishing and distributing financial aid information and materials, and other information and materials under section 136A.87, to students and parents;

(6) collecting and maintaining student enrollment and financial aid data and reporting data on students and postsecondary institutions to develop and implement a process to measure and report on the effectiveness of postsecondary institutions;

(7) administering the federal programs that affect students and institutions on a statewide basis; and

(8) prescribing policies, procedures, and rules under chapter 14 necessary to administer the programs under its supervision.

(b) The office may match individual student data from the student record enrollment database with individual student financial aid data collected and maintained by the office in order to audit or evaluate federal or state supported education programs as permitted by United States Code, title 20, section 1232g(b)(3), and Code of Federal Regulations, title 34, section 99.35. The office shall not release data that personally identifies parents or students other than to employees and contractors of the office.

Subd. 3. Incentive programs. The commissioner is authorized to utilize incentive gifts including, but not limited to, gift cards in order to promote to the public the various programs administered by the office. The annual total expenditures for such incentive programs shall not exceed $10,000.

History: 1965 c 809 s 32 subd 1; 1967 c 615 s 1; 1975 c 271 s 6; 1995 c 212 art 3 s 9; 2003 c 133 art 2 s 3; 2005 c 107 art 2 s 10,60; 2009 c 95 art 2 s 6; 2010 c 364 s 4; 2013 c 99 art 2 s 29; 2014 c 149 s 4,74; 2014 c 312 art 1 s 7; 2015 c 69 art 2 s 4,46



Section 136A.03 — EXECUTIVE OFFICERS; EMPLOYEES.

The office shall be under the administrative control of the commissioner. The commissioner shall serve in the unclassified service of the state civil service. The commissioner, or the commissioner's designated representative, on behalf of the office is authorized to sign contracts and execute all instruments necessary or appropriate to carry out the purposes of sections 136A.01 to 136A.178 for the office. The salary of the commissioner shall be established according to section 15A.0815. The commissioner may appoint other professional employees who shall serve in the unclassified service of the state civil service. All other employees shall be in the classified civil service.

An employee appointed by the commissioner to serve in the unclassified service as provided in this section must be a person who has studied higher education or a related field at the graduate level or has similar experience and who is qualified for a career in financial aid and other aspects of higher education and for activities in keeping with the planning and administrative responsibilities of the office and who is appointed to assume responsibility for administration of educational programs or research in matters of higher education.

History: 1965 c 809 s 32 subd 6; 1967 c 615 s 1; 1967 c 895 s 3; 1975 c 271 s 6; 1983 c 299 s 21; 1986 c 444; 1995 c 212 art 3 s 11; 1997 c 183 art 3 s 11; 2Sp1997 c 3 s 18; 2003 c 133 art 2 s 5; 2005 c 107 art 2 s 60; 2013 c 99 art 2 s 29; 2014 c 149 s 5



Section 136A.031 — STUDENT ADVISORY COUNCIL.

Subdivision 1. [Repealed, 2005 c 107 art 2 s 61]

Subd. 2. [Repealed, 2013 c 99 art 2 s 30]

Subd. 3. Student Advisory Council. (a) A Student Advisory Council (SAC) to the office is established. The members of SAC shall include: the chair of the University of Minnesota student senate; the state chair of the Minnesota State University Student Association; the president of the Minnesota State College Student Association and an officer of the Minnesota State College Student Association, one in a community college course of study and one in a technical college course of study; a student who is enrolled in a private nonprofit postsecondary institution, to be elected by students enrolled in Minnesota Private College Council institutions; and a student who is enrolled in a private for-profit postsecondary institution, to be elected by students enrolled in Minnesota Career College Association institutions. If students from the Minnesota Private College Council institutions do not elect a representative, the Minnesota Private College Council must appoint the private nonprofit representative. If students from the Minnesota Career College Association institutions do not elect a representative, the Minnesota Career College Association must appoint the private for-profit representative. A member may be represented by a student designee who attends an institution from the same system that the absent member represents. The SAC shall select one of its members to serve as chair.

(b) The office shall inform the SAC of all matters related to student issues under consideration. The SAC shall report to the office quarterly and at other times that the SAC considers desirable. The SAC shall determine its meeting times, but it shall also meet with the office within 30 days after the commissioner's request for a meeting.

(c) The SAC shall:

(1) bring to the attention of the office any matter that the SAC believes needs the attention of the office;

(2) make recommendations to the office as it finds appropriate; and

(3) approve student appointments by the office for each advisory group as provided in subdivision 4.

Subd. 4. Student representation. The commissioner shall invite the council to nominate a student or students to serve on task forces created by the office, when appropriate.

Subd. 5. [Repealed, 2014 c 286 art 8 s 40]

History: 1995 c 212 art 3 s 12; 1Sp1995 c 3 art 16 s 13; 1999 c 214 art 2 s 4; 1Sp2001 c 1 art 2 s 7; 2003 c 130 s 12; 2003 c 133 art 2 s 6,7; 2005 c 107 art 2 s 11-14,60; 2007 c 144 art 2 s 15; 2013 c 99 art 2 s 29; 2014 c 286 art 3 s 2; 2015 c 69 art 2 s 5



Section 136A.0411 — COLLECTING FEES.

The office may charge fees for seminars, conferences, workshops, services, and materials. The office may collect fees for registration and licensure of private institutions under sections 136A.61 to 136A.71 and 136A.82 to 136A.834. The money is appropriated to the office.

History: 1990 c 591 art 6 s 2; 1Sp1993 c 2 art 2 s 4; 1995 c 212 art 3 s 59; 2015 c 69 art 2 s 6,46



Section 136A.0412 — ACCEPTANCE OF PRIVATE FUNDS; APPROPRIATION.

The commissioner may accept donations, grants, bequests, and other gifts of money to carry out the purposes of section 136A.01. Donations, nonfederal grants, bequests, or other gifts of money accepted by the commissioner must be deposited in an account in the special revenue fund and are appropriated to the commissioner for the purpose for which it was given.

History: 2016 c 189 art 1 s 7



Section 136A.05 — COOPERATION OF INSTITUTIONS OF HIGHER EDUCATION.

Subdivision 1. Cooperation. All public institutions of higher education and all state departments and agencies shall cooperate with and supply information requested by the office in order to enable it to carry out and perform its duties. Private postsecondary institutions are requested to cooperate and provide information.

Subd. 2. [Repealed, 2014 c 149 s 75]

History: 1965 c 809 s 32 subd 8; 1967 c 615 s 1; 1975 c 271 s 6; 1975 c 390 s 2; 1987 c 401 s 14; 1989 c 293 s 22; 1990 c 591 art 6 s 3; 1995 c 212 art 3 s 14,59; 2005 c 107 art 2 s 60; 2014 c 149 s 6



Section 136A.051 — STUDENT RECORDS AND DATA.

When a nonpublic institution of higher education provides the office student data or records pursuant to section 136A.05, subdivision 1; 136A.121, subdivision 18; or 136A.1701, subdivision 11, the institution of higher education is not liable for a breach of confidentiality, disclosure, use, retention, or destruction of the student data or records, if the breach, disclosure, use, retention, or destruction results from actions or omissions of:

(1) the office; or

(2) persons provided access to the data or records by the office.

History: 2011 c 93 s 1; 2014 c 149 s 74



Section 136A.06 — FEDERAL FUNDS.

The office is designated the state agency to apply for, receive, accept, and disburse to both public and private institutions of higher education all federal funds that are allocated to the state of Minnesota to support higher education programs, construction, or other activities and that require administration by a state higher education agency under any law enacted by the Congress of the United States that provides funds for higher education and requires administration by a state higher education agency; provided that no commitment shall be made that binds the legislature to make appropriations beyond current allocations of funds. The office may apply for, receive, accept, and disburse all administrative funds available to the office for administering federal funds to support higher education programs, construction, or other activities. The office also may apply for, receive, accept, and disburse any research, planning, or program funds that are available for purposes consistent with the provisions of this chapter. In making application for and administering federal funds the office may comply with any and all requirements of federal law and federal rules and regulations to enable it to receive and accept the funds. The expenditure of the funds shall be governed by the laws of the state, except insofar as federal regulations may otherwise provide. The office may contract with both public and private institutions in administering federal funds, and the contracts are not subject to chapter 16C. The federal money received by the office shall be deposited in the state treasury and, subject to section 3.3005, is appropriated to it for the purpose for which the money was received. The appropriation does not cancel and is available until expended.

History: 1965 c 809 s 32 subd 9; 1967 c 615 s 1; 1967 c 895 s 4; 1975 c 271 s 6; 1987 c 384 art 1 s 16; 1995 c 212 art 3 s 59; 1998 c 386 art 2 s 42; 2005 c 107 art 2 s 60; 2009 c 95 art 2 s 7; 2014 c 149 s 7



Section 136A.08 — RECIPROCAL AGREEMENTS RELATING TO NONRESIDENT TUITION WITH OTHER STATES OR PROVINCES.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Province" and "provincial" mean the Canadian province of Manitoba.

(c) "Resident of this state" means a resident student as defined in section 136A.101, subdivision 8.

Subd. 2. Authorization. The office, in consultation with the commissioner of management and budget and each affected public postsecondary board, may enter into agreements, on subjects that include remission of nonresident tuition for designated categories of students at public postsecondary institutions, with appropriate state or provincial agencies and public postsecondary institutions in other states or provinces. The agreements shall be for the purpose of the mutual improvement of educational advantages for residents of this state and other states or provinces with whom agreements are made.

Subd. 3. Wisconsin. A higher education reciprocity agreement with the state of Wisconsin may include provision for the transfer of funds between Minnesota and Wisconsin. If this provision is included, the amount of funds to be transferred shall be determined according to a formula which is mutually acceptable to the office and a duly designated agency representing Wisconsin. The formula shall recognize differences in tuition rates between the two states and the number of students attending institutions in each state under the agreement. Any payments to Minnesota by Wisconsin shall be deposited by the office in the general fund of the state treasury. The amount required for the payments shall be certified by the commissioner of the office to the commissioner of management and budget annually.

Subd. 4. North Dakota; South Dakota. A reciprocity agreement with North Dakota may include provision for the transfer of funds between Minnesota and North Dakota. If provision for transfer of funds between the two states is included, the amount of funds to be transferred shall be determined according to a formula which is mutually acceptable to the office and a duly designated agency representing North Dakota. In adopting a formula, the office shall consider tuition rates in the two states and the number of students attending institutions in each state under the agreement. Any payment to Minnesota by North Dakota shall be deposited by the office in the general fund. The amount required for the payments shall be certified by the commissioner of the office to the commissioner of management and budget annually. All provisions in this subdivision pertaining to North Dakota shall also be applied to South Dakota, and all authority and conditions granted for higher education reciprocity with North Dakota are also granted for higher education reciprocity with South Dakota.

Subd. 5. Financial aid. The office may enter into an agreement, with a state or province with which it has negotiated a reciprocity agreement for tuition, to permit students to receive student aid awards from the student's state or province of residence for attending an eligible institution in the other state or province.

Subd. 6. Approval. An agreement made by the office under this section is not valid as to a particular institution without the approval of that institution's state or provincial governing board. A valid agreement under this subdivision that incurs additional financial liability to the state or to any of the Minnesota public postsecondary boards, beyond enrollment funding adjustments, must be submitted to the commissioner of management and budget and to the chairs of the higher education finance divisions of the senate and house of representatives for review. The agreement remains valid unless it is disapproved in law.

Subd. 7. Reporting. The office must annually, before the last day in January, submit a report to the committees in the house of representatives and the senate with responsibility for higher education finance on:

(1) participation in the tuition reciprocity program by Minnesota students and students from other states attending Minnesota postsecondary institutions under a reciprocity agreement;

(2) reciprocity and resident tuition rates at each institution;

(3) interstate payments and obligations for each state participating in the tuition reciprocity program in the prior year; and

(4) summary statistics on number of graduates by institution, degree granted, and year of graduation for reciprocity students who attended Minnesota postsecondary institutions.

Subd. 8. [Repealed, 2007 c 144 art 2 s 52]

Subd. 9. Appeal; resident status. A student who does not meet the definition of resident after residing in Minnesota for 12 months may appeal to the commissioner by providing documentation on the student's reasons for residing in Minnesota. The commissioner may grant resident status for the purpose of this section to the student upon determining the documentation establishes that postsecondary education was not the student's principal reason for residing in Minnesota.

History: 1967 c 615 s 1; 1967 c 866 s 1; 1971 c 161 s 1; 1974 c 532 s 1; 1975 c 271 s 6; 1975 c 321 s 2; 1975 c 390 s 3; 1977 c 403 s 4,5; 1987 c 258 s 12; 1989 c 293 s 23; 1990 c 591 art 6 s 4; 1Sp1993 c 2 art 2 s 5,6; 1995 c 212 art 3 s 16; 2003 c 133 art 3 s 2; 2005 c 107 art 2 s 15,16,60; 2007 c 144 art 2 s 16; 2009 c 95 art 2 s 8,9; 2009 c 101 art 2 s 109; 2013 c 99 art 2 s 29; 2014 c 149 s 8,9



Section 136A.091 — SUMMER ACADEMIC ENRICHMENT PROGRAM.

Subdivision 1. Establishment. The summer academic enrichment program is established to enable elementary and secondary students to attend academic summer programs sponsored by postsecondary institutions and nonprofit organizations.

Subd. 2. Eligibility. To be eligible for a program stipend, a student shall:

(1) be a resident of Minnesota;

(2) attend an eligible office-approved program;

(3) be in grades 3 through 12, but not have completed high school;

(4) meet income requirements for free or reduced-price school meals; and

(5) be 19 years of age or younger.

Subd. 3. Financial need. Need for financial assistance is based on student eligibility for free or reduced-price school meals. Student eligibility shall be verified by sponsors of approved academic programs. The office shall award stipends for students within the limits of available appropriations for this section. If the amount appropriated is insufficient, the office shall allocate the available appropriation in the manner it determines. A stipend must not exceed $1,000 per student.

Subd. 4. Eligible program sponsors. (a) A program stipend may be used only at an eligible sponsor that is a postsecondary institution or nonprofit educational organization. A Minnesota public postsecondary institution is an eligible program sponsor. A private postsecondary institution is an eligible program sponsor if it:

(1) is accredited by an agency recognized by the United States Department of Education for purposes of eligibility to participate in title IV federal financial aid programs;

(2) offers an associate or baccalaureate degree program approved under sections 136A.61 to 136A.71; and

(3) is located in Minnesota.

(b) A nonprofit educational organization is an eligible program sponsor if it:

(1) is incorporated;

(2) has had favorable financial performance with federal or state funds; and

(3) has not had significant audit findings.

Subd. 5. Eligible programs. A program stipend may be used only for an eligible program. To be eligible, a program must:

(1) provide, as its primary purpose, academic instruction for student enrichment in core curricular areas of English and language arts, humanities, social studies, science, mathematics, fine arts, performing arts, and world languages and culture;

(2) not be offered for credit to postsecondary students;

(3) not provide remedial instruction;

(4) meet any other program requirements established by the office; and

(5) be approved by the commissioner.

Subd. 6. Information. The office shall assemble and distribute information about eligible student participants, program stipends, and eligible programs.

Subd. 7. Administration. The office shall determine the time and manner of program applications, program approval, stipend applications, and final awards.

Subd. 8. Program evaluation. Each program sponsor must annually submit a report to the office stating its program goals, activities, and stipend recipient eligibility and demographic information.

Subd. 9. Report. Annually, the office shall submit a report to the legislative committees with jurisdiction over higher education finance regarding the program providers, stipend recipients, and program activities. The report shall include information about the students served, the organizations providing services, program goals and outcomes, and student outcomes.

History: 2015 c 69 art 3 s 7



Section 136A.095 — GRANTS-IN-AID; PURPOSE.

The legislature finds and declares that the identification of men and women of the state who are economically disadvantaged and the encouragement of their educational development in eligible institutions of their choosing are in the best interests of the state and of the students.

History: 1971 c 226 s 1; 1971 c 862 s 1; 1Sp1985 c 11 s 28



Section 136A.101 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 136A.095 to 136A.1311, the terms defined in this section have the meanings ascribed to them.

Subd. 2. [Repealed, 2014 c 149 s 75]

Subd. 3. [Repealed, 2014 c 149 s 75]

Subd. 4. Eligible institution. "Eligible institution" means an institution that meets the eligibility requirements under section 136A.103.

Subd. 5. Financial need. "Financial need" means the demonstrated need of the applicant for financial assistance to meet the recognized costs of attending the eligible institution of choice as determined from financial information on the applicant and, if required, on the applicant's parents, by the federal need analysis.

Subd. 5a. Assigned family responsibility. "Assigned family responsibility" means the amount of a family's contribution to a student's cost of attendance, as determined by a federal need analysis. For dependent students, the assigned family responsibility is 94 percent of the parental contribution. For independent students with dependents other than a spouse, the assigned family responsibility is 86 percent of the student contribution. For independent students without dependents other than a spouse, the assigned family responsibility is 50 percent of the student contribution.

Subd. 6. [Repealed, 1989 c 293 s 85]

Subd. 7. Student. "Student" means a person who is enrolled for at least three credits per term, in a program or course of study that applies to a degree, diploma, or certificate. Credit equivalencies assigned by an institution that are applicable to federal Pell grant calculations shall be counted as part of a student's credit load.

Subd. 7a. Full time. "Full time" means enrollment in a minimum of 15 credits per term.

Subd. 7b. Half time. "Half time" means enrollment in a minimum of six credits per term.

Subd. 8. Resident student. "Resident student" means a student who meets one of the following conditions:

(1) a student who has resided in Minnesota for purposes other than postsecondary education for at least 12 months without being enrolled at a postsecondary educational institution for more than five credits in any term;

(2) a dependent student whose parent or legal guardian resides in Minnesota at the time the student applies;

(3) a student who graduated from a Minnesota high school, if the student was a resident of Minnesota during the student's period of attendance at the Minnesota high school and the student is physically attending a Minnesota postsecondary educational institution;

(4) a student who, after residing in the state for a minimum of one year, earned a high school equivalency certificate in Minnesota;

(5) a member, spouse, or dependent of a member of the armed forces of the United States stationed in Minnesota on active federal military service as defined in section 190.05, subdivision 5c;

(6) a spouse or dependent of a veteran, as defined in section 197.447, if the veteran is a Minnesota resident;

(7) a person or spouse of a person who relocated to Minnesota from an area that is declared a presidential disaster area within the preceding 12 months if the disaster interrupted the person's postsecondary education;

(8) a person defined as a refugee under United States Code, title 8, section 1101(a)(42), who, upon arrival in the United States, moved to Minnesota and has continued to reside in Minnesota;

(9) a student eligible for resident tuition under section 135A.043; or

(10) an active member, or a spouse or dependent of that member, of the state's National Guard who resides in Minnesota or an active member, or a spouse or dependent of that member, of the reserve component of the United States armed forces whose duty station is located in Minnesota and who resides in Minnesota.

Subd. 9. Independent student. "Independent student" has the meaning given under title IV of the Higher Education Act of 1965, as amended, and applicable regulations.

Subd. 10. Satisfactory academic progress. "Satisfactory academic progress" means satisfactory academic progress as defined under Code of Federal Regulations, title 34, sections 668.16(e), 668.32(f), and 668.34, except that a student with an intellectual disability as defined in Code of Federal Regulations, title 34, section 668.231, enrolled in an approved comprehensive transition and postsecondary program under that section is subject to the institution's published satisfactory academic process standards for that program as approved by the Office of Higher Education.

Subd. 11. Award year. "Award year" has the meaning given in the Higher Education Act of 1965, title 4, section 481.20, as amended.

History: 1971 c 862 s 2; 1975 c 271 s 6; 1975 c 390 s 4; 1Sp1985 c 11 s 29; 1987 c 401 s 15; 1989 c 293 s 24-26; 1991 c 356 art 8 s 1-5; 1992 c 513 art 1 s 12; 1Sp1993 c 2 art 2 s 7,8; 1995 c 186 s 119; 1995 c 212 art 3 s 17-21,59; 1996 c 398 s 30; 1997 c 183 art 2 s 3; 1998 c 384 s 7; 1Sp2001 c 1 art 2 s 8,9; 2003 c 133 art 2 s 8; 2005 c 107 art 2 s 60; 2006 c 282 art 8 s 3; 2007 c 144 art 2 s 17,18; 2008 c 298 s 3; 2008 c 363 art 4 s 6; 2009 c 95 art 2 s 10; 2010 c 364 s 5,6; 2013 c 99 art 2 s 5,6; art 3 s 1; art 4 s 3; 2014 c 149 s 10-13; 2015 c 69 art 3 s 8; 2016 c 189 art 1 s 8,9



Section 136A.103 — INSTITUTION ELIGIBILITY REQUIREMENTS.

(a) A postsecondary institution is eligible for state student aid under chapter 136A and sections 197.791 and 299A.45, if the institution is located in this state and:

(1) is operated by this state or the Board of Regents of the University of Minnesota; or

(2) is operated privately and, as determined by the office, meets the requirements of paragraph (b).

(b) A private institution must:

(1) maintain academic standards substantially equivalent to those of comparable institutions operated in this state;

(2) be licensed or registered as a postsecondary institution by the office; and

(3)(i) by July 1, 2010, participate in the federal Pell Grant program under Title IV of the Higher Education Act of 1965, Public Law 89-329, as amended; or

(ii) if an institution was participating in state student aid programs as of June 30, 2010, and the institution did not participate in the federal Pell Grant program by June 30, 2010, the institution must require every student who enrolls to sign a disclosure form, provided by the office, stating that the institution is not participating in the federal Pell Grant program.

(c) An institution that offers only graduate-level degrees or graduate-level nondegree programs, or that offers only degrees or programs that do not meet the required minimum program length to participate in the federal Pell Grant program, is an eligible institution if the institution is licensed or registered as a postsecondary institution by the office.

(d) An eligible institution under paragraph (b), clause (3), item (ii), that changes ownership as defined in section 136A.63, subdivision 2, must participate in the federal Pell Grant program within four calendar years of the first ownership change to continue eligibility.

(e) An institution that loses its eligibility for the federal Pell Grant program is not an eligible institution.

History: 2010 c 364 s 7



Section 136A.1201 — MINNESOTA PROMISE.

Subdivision 1. Financial aid policy. It is the policy of the legislature to provide sufficient financial aid funding so that tuition and required fees to attend a public two-year college for a student from a low-income family are covered by state financial aid when combined with federal and other sources of aid.

Subd. 2. Informational materials. The office must prepare and distribute materials under section 136A.87 to promote the Minnesota Promise, the availability of financial aid, and the benefits of higher education.

History: 2009 c 95 art 2 s 11; 2014 c 149 s 74



Section 136A.121 — STATE GRANT PROGRAM.

Subdivision 1. [Repealed, 1989 c 293 s 85]

Subd. 2. Eligibility for grants. (a) An applicant is eligible to be considered for a grant, regardless of the applicant's sex, creed, race, color, national origin, or ancestry, under sections 136A.095 to 136A.131 if the office finds that the applicant:

(1) is a resident of the state of Minnesota;

(2) is a graduate of a secondary school or its equivalent, or is 17 years of age or over, and has met all requirements for admission as a student to an eligible college or technical college of choice as defined in sections 136A.095 to 136A.131;

(3) has met the financial need criteria established in Minnesota Rules;

(4) is not in default, as defined by the office, of any federal or state student educational loan; and

(5) is not more than 30 days in arrears in court-ordered child support that is collected or enforced by the public authority responsible for child support enforcement or, if the applicant is more than 30 days in arrears in court-ordered child support that is collected or enforced by the public authority responsible for child support enforcement, but is complying with a written payment agreement under section 518A.69 or order for arrearages.

(b) A student who withdraws from enrollment for active military service after December 31, 2002, because the student was ordered to active military service as defined in section 190.05, subdivision 5b or 5c, or who withdraws from enrollment for a major illness, while under the care of a medical professional, that substantially limits the student's ability to complete the term is entitled to an additional semester or the equivalent of grant eligibility.

Subd. 3. Allocation. Grants must be awarded on a funds available basis to those applicants who meet the office's requirements.

Subd. 4. [Repealed, 1989 c 293 s 85]

Subd. 5. Grant stipends. The grant stipend shall be based on a sharing of responsibility for covering the recognized cost of attendance by the applicant, the applicant's family, and the government. The amount of a financial stipend must not exceed a grant applicant's recognized cost of attendance, as defined in subdivision 6, after deducting the following:

(1) the assigned student responsibility of at least 50 percent of the cost of attending the institution of the applicant's choosing;

(2) the assigned family responsibility as defined in section 136A.101; and

(3) the amount of a federal Pell grant award for which the grant applicant is eligible.

The minimum financial stipend is $100 per academic year.

Subd. 6. Cost of attendance. (a) The recognized cost of attendance consists of: (1) an allowance specified in law for living and miscellaneous expenses, and (2) an allowance for tuition and fees equal to the lesser of the average tuition and fees charged by the institution, or a tuition and fee maximum if one is established in law. If no living and miscellaneous expense allowance is established in law, the allowance is equal to the federal poverty guidelines for a one person household in Minnesota for nine months. If no tuition and fee maximum is established in law, the allowance for tuition and fees is equal to the lesser of: (1) the average tuition and fees charged by the institution, and (2) for two-year programs, an amount equal to the highest tuition and fees charged at a public two-year institution, or for four-year programs, an amount equal to the highest tuition and fees charged at a public university.

(b) For a student registering for less than full time, the office shall prorate the cost of attendance to the actual number of credits for which the student is enrolled.

(c) The recognized cost of attendance for a student who is confined to a Minnesota correctional institution shall consist of the tuition and fee component in paragraph (a), with no allowance for living and miscellaneous expenses.

(d) For the purpose of this subdivision, "fees" include only those fees that are mandatory and charged to full-time resident students attending the institution. Fees do not include charges for tools, equipment, computers, or other similar materials where the student retains ownership. Fees include charges for these materials if the institution retains ownership. Fees do not include optional or punitive fees.

Subd. 7. Insufficient appropriation. If the amount appropriated is determined by the office to be insufficient to make full awards to applicants under subdivision 5, awards must be reduced by:

(1) adding a surcharge to the applicant's assigned family responsibility, as defined in section 136A.101, subdivision 5a; and

(2) a percentage increase in the applicant's assigned student responsibility, as defined in subdivision 5.

The reduction under clauses (1) and (2) must be equal dollar amounts.

Subd. 7a. Surplus appropriation. If the amount appropriated is determined by the office to be more than sufficient to fund projected grant demand in the second year of the biennium, the office may increase the living and miscellaneous expense allowance in the second year of the biennium by up to an amount that retains sufficient appropriations to fund the projected grant demand. The adjustment may be made one or more times. In making the determination that there are more than sufficient funds, the office shall balance the need for sufficient resources to meet the projected demand for grants with the goal of fully allocating the appropriation for state grants. An increase in the living and miscellaneous expense allowance under this subdivision does not carry forward into a subsequent biennium.

Subd. 8. [Repealed, 1Sp1985 c 11 s 81]

Subd. 9. Awards. An undergraduate student who meets the office's requirements is eligible to apply for and receive a grant in any year of undergraduate study unless the student has obtained a baccalaureate degree or previously has been enrolled full time or the equivalent for eight semesters or the equivalent, excluding courses taken from a Minnesota school or postsecondary institution which is not participating in the state grant program and from which a student transferred no credit. A student enrolled in a two-year program at a four-year institution is only eligible for the tuition and fee maximums established by law for two-year institutions.

Subd. 9a. Full-year grants. Students may receive state grants for four consecutive quarters or three consecutive semesters during the course of a single fiscal year. In calculating a state grant for the fourth quarter or third semester, the office must use the same calculation as it would for any other term, except that the calculation must subtract any federal Pell grant for which a student would be eligible even if the student has exhausted the Pell grant for that fiscal year.

Subd. 9b. [Repealed, 2013 c 99 art 2 s 30]

Subd. 10. [Repealed, 1Sp1993 c 2 art 2 s 26]

Subd. 11. Renewal conditions. Each grant is renewable, contingent on continued residency in Minnesota, satisfactory academic progress, recommendation of the eligible institution currently attended, and evidence of continued need.

Subd. 12. Annual application. To continue to receive a grant, the student must apply for renewal each year.

Subd. 12a. Free Application for Federal Student Aid (FAFSA) compliance. All eligible institutions must implement policies and procedures that ensure that applicants are aware that they must annually complete the FAFSA to be eligible for financial aid.

Subd. 13. Deadline. The deadline for the office to accept applications for state grants for a term is 30 days after the start of that term.

Subd. 14. [Repealed, 1Sp1985 c 11 s 81]

Subd. 15. [Repealed, 1989 c 293 s 85]

Subd. 16. How applied; order. Grants awarded under this section must be applied to educational costs in the following order: tuition, fees, books, supplies, and other expenses. Unpaid portions of the awards revert to the grant account.

Subd. 17. Independent student information. The office shall inform students in its financial aid publications about the definition of independent student status and appeals to the financial aid administrator relating to the declaration of the status.

Subd. 18. Data. (a) An eligible institution must provide to the office data on student enrollment and federal and state financial aid.

(b) An institution or its agent must provide to the office aggregate and distributional financial or other data as determined by the commissioner that is directly related to the responsibilities of the office under this chapter. The commissioner may only request aggregate and distributional data after establishing and consulting with a data advisory task force to determine the need, content, and detail of the information. Data provided by nonpublic institutions under this paragraph is considered nonpublic data under chapter 13.

Subd. 19. Reporting. By November 1 and February 15, the office must provide, to the committees of the legislature with jurisdiction over higher education finance and policy, updated state grant spending projections taking into account the most current and projected enrollment and tuition and fee information, economic conditions, and other relevant factors. Before submitting state grant spending projections, the office must meet and consult with representatives of public and private postsecondary institutions, the Department of Management and Budget, the Governor's Office, legislative staff, and financial aid administrators.

Subd. 20. Institution reporting. (a) Each institution receiving financial aid under this section must annually report to the office the following for each award level:

(1) enrollment and graduation data for all students, including subgroup information on state and federal Pell grant recipients; and

(2) the aggregate awarded financial aid information for all students, and cumulative debt of all graduates by race and ethnicity, gender, and income.

(b) Using the data submitted to the office by institutions pursuant to paragraph (a), as well as other data available to the office, the office shall provide the following on its Internet Web site by placing a prominent link on its Web site home page:

(1) information including, but not limited to, persistence and completion, debt of graduates, employment and wage information, and other relevant data for each institution subject to paragraph (a), which shall be made available in a searchable database; and

(2) other information and links that are useful to students and parents who are in the process of selecting a college or university. This information may include, but is not limited to, local occupational profiles.

(c) The office shall provide a standard format and instructions for institutions supplying the information required under paragraph (a).

(d) The office shall provide an electronic copy of the information provided on its Internet Web site under paragraph (b) to each public and private high school in the state and each workforce center operated by the Department of Employment and Economic Development. The copy must contain information formatted by institution so that comparison can be easily made between institutions. High schools are encouraged to make the information available to students, including through individual counseling sessions with students. Workforce centers shall make the information available to job seekers, those seeking career counseling, and others as determined by the centers.

History: 1971 c 862 s 4; 1975 c 271 s 6; 1975 c 390 s 5; 1977 c 384 s 2; 1977 c 449 s 16; 1979 c 238 s 1-4; 1981 c 359 s 15,16; 1983 c 258 s 42; 1984 c 654 art 4 s 21; 1Sp1985 c 11 s 30-42; 1987 c 258 s 12; 1987 c 401 s 17,18; 1989 c 246 s 2; 1989 c 293 s 27; 1991 c 292 art 5 s 2; 1991 c 356 art 8 s 6-8; 1992 c 513 art 1 s 13; 1993 c 340 s 1; 1Sp1993 c 2 art 2 s 9,10; 1994 c 532 art 2 s 5; 1995 c 212 art 3 s 22-26,59; 1997 c 183 art 2 s 4,5; 1998 c 384 s 8; 1999 c 214 art 2 s 5; 1Sp2001 c 1 art 2 s 10,11; 2002 c 220 art 5 s 5; 2002 c 374 art 5 s 1; 2003 c 133 art 2 s 9-13; 2005 c 107 art 2 s 17-22; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2007 c 144 art 2 s 19,20; 2008 c 298 s 4; 2008 c 363 art 4 s 7; 2009 c 95 art 2 s 12-14; 2009 c 101 art 2 s 109; 2010 c 215 art 2 s 6; 1Sp2011 c 5 art 2 s 2; 2013 c 99 art 2 s 7,29; art 3 s 2; 2014 c 149 s 14,15,74; 2015 c 69 art 2 s 46; art 3 s 9; art 5 s 1,2; 2016 c 189 art 1 s 10



Section 136A.125 — CHILD CARE GRANTS.

Subdivision 1. Establishment. A child care grant program is established under the supervision of the office. The program makes money available to eligible students to reduce the costs of child care while attending an eligible postsecondary institution. The office shall develop policies and adopt rules as necessary to implement and administer the program.

Subd. 2. Eligible students. (a) An applicant is eligible for a child care grant if the applicant:

(1) is a resident of the state of Minnesota or the applicant's spouse is a resident of the state of Minnesota;

(2) has a child 12 years of age or younger, or 14 years of age or younger who is disabled as defined in section 125A.02, and who is receiving or will receive care on a regular basis from a licensed or legal, nonlicensed caregiver;

(3) is income eligible as determined by the office's policies and rules, but is not a recipient of assistance from the Minnesota family investment program;

(4) either has not earned a baccalaureate degree and has been enrolled full time less than eight semesters or the equivalent, or has earned a baccalaureate degree and has been enrolled full time less than eight semesters or the equivalent in a graduate or professional degree program;

(5) is pursuing a nonsectarian program or course of study that applies to an undergraduate, graduate, or professional degree, diploma, or certificate;

(6) is enrolled in at least six credits in an undergraduate program or one credit in a graduate or professional program in an eligible institution; and

(7) is in good academic standing and making satisfactory academic progress.

(b) A student who withdraws from enrollment for active military service after December 31, 2002, because the student was ordered to active military service as defined in section 190.05, subdivision 5b or 5c, or for a major illness, while under the care of a medical professional, that substantially limits the student's ability to complete the term is entitled to an additional semester or the equivalent of grant eligibility and will be considered to be in continuing enrollment status upon return.

Subd. 3. Eligible institution. A Minnesota public postsecondary institution, a Minnesota private, baccalaureate degree granting college or university, or a Minnesota nonprofit two-year vocational technical school granting associate degrees is eligible to receive child care funds from the office and disburse them to eligible students.

Subd. 4. Amount and length of grants. (a) The amount of a child care grant must be based on:

(1) the income of the applicant and the applicant's spouse;

(2) the number in the applicant's family, as defined by the office; and

(3) the number of eligible children in the applicant's family.

(b) The maximum award to the applicant shall be $2,800 for each eligible child per academic year, except that the campus financial aid officer may apply to the office for approval to increase grants by up to ten percent to compensate for higher market charges for infant care in a community. The office shall develop policies to determine community market costs and review institutional requests for compensatory grant increases to ensure need and equal treatment. The office shall prepare a chart to show the amount of a grant that will be awarded per child based on the factors in this subdivision. The chart shall include a range of income and family size.

(c) Applicants with family incomes at or below a percentage of the federal poverty level, as determined by the commissioner, will qualify for the maximum award. The commissioner shall attempt to set the percentage at a level estimated to fully expend the available appropriation for child care grants. Applicants with family incomes exceeding that threshold will receive the maximum award minus ten percent of their income exceeding that threshold. If the result is less than zero, the grant is zero.

(d) The academic year award amount must be disbursed by academic term using the following formula:

(1) the academic year amount described in paragraph (b);

(2) divided by the number of terms in the academic year;

(3) divided by 15 for undergraduate students and six for graduate and professional students; and

(4) multiplied by the number of credits for which the student is enrolled that academic term, up to 15 credits for undergraduate students and six for graduate and professional students.

(e) Payments shall be made each academic term to the student or to the child care provider, as determined by the institution. Institutions may make payments more than once within the academic term.

Subd. 4a. Rates charged. Child care providers may not charge students receiving grants under this section a rate that is higher than the rate charged to private paying clients.

Subd. 4b. Additional grants. An additional term of child care grant may be awarded to an applicant attending classes outside of the regular academic year who meets the requirements in subdivisions 2 and 4. The annual maximum grant per eligible child must not exceed the calculated annual amount in subdivision 4, plus the additional amount in this subdivision, or the student's estimated annual child care cost for not more than 40 hours per week per eligible child, whichever is less.

Subd. 4c. Unexpended balance. Any unexpended appropriation in the child care grant program in the first year of a biennium shall be used to augment the maximum award in subdivision 4 in the second year of the biennium.

Subd. 5. [Repealed, 1995 c 212 art 3 s 60]

Subd. 6. Yearly allocations to institutions. The office shall base yearly allocations on the need for funds using relevant factors as determined by the office in consultation with the institutions. Up to five percent of the money spent on students' child care awards, as determined by the office, may be used for an institution's administrative expenses related to the child care grant program. Any money designated, but not used, for this purpose must be reallocated to child care grants. An institution may carry forward or backward ten percent of its annual allocation to be used for awards in the previous or subsequent academic year.

Subd. 7. Monitoring and reallocation. The office shall establish procedures to (1) continually monitor the use of funds throughout the year; (2) identify areas of unmet need for grants; and (3) redistribute available funds in a timely manner to meet the needs of eligible recipients.

Subd. 8. Information. The office shall develop and provide information about the program to eligible postsecondary institutions, human service agencies, and potential applicants.

Subd. 9. Report. Institutions must submit reports, when requested by the office, on program activity including the number of students served, the child care costs, and the number of students on a waiting list for available funds. The reports must also include the institution's method of prioritizing applicants if insufficient funds are available.

History: 1989 c 293 s 28; 1991 c 356 art 8 s 9-13; 1994 c 532 art 2 s 6-9; 1994 c 647 art 8 s 26; 1995 c 212 art 3 s 27,28,59; 1997 c 85 art 4 s 4; 1997 c 183 art 2 s 6; 1998 c 397 art 11 s 3; 1999 c 159 s 25; 1999 c 214 art 2 s 7; 2000 c 489 art 11 s 4; 1Sp2001 c 1 art 2 s 13,14; 2003 c 133 art 2 s 14,15; 2005 c 56 s 1; 2005 c 107 art 2 s 23,24,60; 2007 c 144 art 2 s 21,22; 2013 c 99 art 2 s 8,9; 2014 c 149 s 16,17; 2015 c 69 art 2 s 7-9; 2016 c 189 art 1 s 11,12



Section 136A.126 — INDIAN SCHOLARSHIPS.

Subdivision 1. Student eligibility. The commissioner shall establish procedures for the distribution of scholarships to a Minnesota resident student as defined under section 136A.101, subdivision 8, who:

(1) is of one-fourth or more Indian ancestry;

(2) has applied for other existing state and federal scholarship and grant programs;

(3) is meeting satisfactory academic progress as defined under section 136A.101, subdivision 10;

(4) is not in default, as defined by the office, of a federal or state student educational loan;

(5) if enrolled in an undergraduate program, is eligible or would be eligible to receive a federal Pell Grant or a state grant based on the federal needs analysis and is enrolled for nine semester credits per term or more, or the equivalent; and

(6) if enrolled in a graduate program, demonstrates a remaining financial need in the award amount calculation and is enrolled, per term, on a half-time basis or more as defined by the postsecondary institution.

Subd. 2. Eligible programs. Scholarships must be for enrollment at an eligible institution that is accredited. Scholarships may also be given to students attending eligible institutions that are in candidacy status for obtaining full accreditation, and are eligible for and receiving federal financial aid programs. Students are also eligible for scholarships when enrolled in eligible institutions that have joint programs with other accredited higher education institutions.

Subd. 3. Cost of attendance. The total cost of attendance shall include tuition and required fees charged by the institution and the campus-based budget used for federal financial aid for food, housing, books, supplies, transportation, and miscellaneous expenses.

Subd. 4. Award amount. (a) Each student shall be awarded a scholarship based on the federal need analysis. Applicants are encouraged to apply for all other sources of financial aid. The amount of the award must not exceed the applicant's cost of attendance, as defined in subdivision 3, after deducting:

(1) the expected family contribution as calculated by the federal need analysis;

(2) the amount of a federal Pell Grant award for which the applicant is eligible;

(3) the amount of the state grant;

(4) the federal Supplemental Educational Opportunity Grant;

(5) the sum of all institutional grants, scholarships, tuition waivers, and tuition remission amounts;

(6) the sum of all tribal scholarships;

(7) the amount of any other state and federal gift aid; and

(8) the amount of any private grants or scholarships.

(b) The award shall be paid directly to the postsecondary institution where the student receives federal financial aid.

(c) Awards are limited as follows:

(1) the maximum award for an undergraduate is $4,000 per award year;

(2) the maximum award for a graduate student is $6,000 per award year; and

(3) the minimum award for all students is $100 per award year.

(d) Scholarships may not be given to any Indian student for more than three years of study for a two-year degree, certificate, or diploma program or five years of study for a four-year degree program at the undergraduate level and for more than five years at the graduate level. Students may acquire only one degree per level and one terminal graduate degree. Scholarships may not be given to any student for more than ten years including five years of undergraduate study and five years of graduate study.

Subd. 5. Awarding procedure. (a) Awards must be made on a first-come, first-served basis in the order complete applications are received. If there are multiple applications with identical completion dates, those applications are further sorted by application receipt date.

(b) Awards are made to eligible students until the appropriation is expended.

(c) Applicants not receiving a grant and for whom the office has received a completed application are placed on a waiting list in order of application completion date.

History: Ex1959 c 71 art 5 s 36; 1971 c 176 s 1; 1977 c 384 s 1; 1983 c 258 s 28; 1Sp1985 c 11 s 12; 1988 c 629 s 28; 1988 c 718 art 3 s 3; 1993 c 224 art 9 s 32; art 13 s 40; 1993 c 374 s 23; 1997 c 192 s 20; 1998 c 397 art 2 s 107,164; 1998 c 398 art 5 s 55; 2000 c 489 art 3 s 4; 1Sp2001 c 6 art 2 s 49; 1Sp2005 c 5 art 2 s 70; 2007 c 146 art 2 s 28, 47; 2008 c 298 s 5; 2010 c 364 s 8,9; 2013 c 99 art 2 s 29; 2014 c 149 s 18-20



Section 136A.1275 — GRANTS TO STUDENT TEACHERS IN SHORTAGE AREAS.

Subdivision 1. Establishment. The commissioner of the Office of Higher Education must establish a grant program for student teaching stipends for low-income students enrolled in a Board of Teaching-approved teacher preparation program who are interested in teaching in a high needs subject area or region after graduating and receiving their teaching license. For purposes of this section, "high needs subject area or region" means a shortage of teachers teaching in particular subject areas or a shortage of teachers teaching in particular regions of the state identified in the commissioner of education's biennial survey of districts under section 127A.05, subdivision 6, or in another Department of Education survey on teacher shortages.

Subd. 2. Eligibility. To be eligible for a grant under this section, a teacher candidate must:

(1) be enrolled in a Board of Teaching-approved teacher preparation program that requires at least 12 weeks of student teaching and results in the teacher candidate receiving a full professional teaching license enabling the licensee to teach in a high needs subject area or region; and

(2) demonstrate financial need based on criteria established by the commissioner under subdivision 3.

Subd. 3. Administration; repayment. (a) The commissioner must establish an application process and other guidelines for implementing this program.

(b) The commissioner must determine each academic year the stipend amount based on the amount of available funding and the number of eligible applicants.

History: 2016 c 189 art 25 s 59



Section 136A.128 — TEACHER EDUCATION AND COMPENSATION HELPS; EARLY CHILDHOOD TEACHER EDUCATION INCENTIVES.

Subdivision 1. TEACH. The teacher education and compensation helps program (TEACH) is established to provide tuition scholarships and education incentives to early care and education providers. The commissioner shall make a grant with appropriations for this purpose to a nonprofit organization licensed to administer the TEACH early childhood program.

Subd. 2. Program components. (a) The nonprofit organization must use the grant for:

(1) tuition scholarships up to $5,000 per year for courses leading to the nationally recognized child development associate credential or college-level courses leading to an associate's or bachelor's degree in early childhood development and school-age care; and

(2) education incentives of a minimum of $100 to participants in the tuition scholarship program if they complete a year of working in the early care and education field.

(b) Applicants for the scholarship must be employed by a licensed early childhood or child care program and working directly with children, a licensed family child care provider, or an employee in a school-age program exempt from licensing under section 245A.03, subdivision 2, paragraph (a), clause (12). Lower wage earners must be given priority in awarding the tuition scholarships. Scholarship recipients must contribute ten percent of the total scholarship and must be sponsored by their employers, who must also contribute ten percent of the total scholarship. Scholarship recipients who are self-employed must contribute 20 percent of the total scholarship.

Subd. 3. Advisory committee. The TEACH early childhood and Minnesota early childhood teacher education incentive programs may have an advisory board as prescribed by the national TEACH organization.

Subd. 4. Administration. A nonprofit organization that receives a grant under this section may use five percent of the grant amount to administer the program.

History: 2007 c 144 art 2 s 23; 2008 c 298 s 7; 2013 c 99 art 2 s 29; 2016 c 158 art 1 s 51



Section 136A.129 — GREATER MINNESOTA INTERNSHIP PROGRAM.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given to them.

(b) "Eligible employer" means a taxpayer under section 290.01 with employees located in greater Minnesota.

(c) "Eligible institution" means a Minnesota public postsecondary institution or a Minnesota private, nonprofit, baccalaureate, or graduate degree-granting college or university.

(d) "Eligible student" means a student enrolled in an eligible institution who has completed one-half of the credits necessary for the respective degree or certification, including a graduate degree.

(e) "Greater Minnesota" means the area of the state outside of the counties of Anoka, Carver, Chisago, Dakota, Hennepin, Isanti, Ramsey, Scott, Sherburne, Washington, and Wright.

Subd. 2. Program established. The office shall administer a greater Minnesota internship program through eligible institutions to provide credit at the eligible institution for internships and tax credits for eligible employers who hire interns for employment in greater Minnesota.

Subd. 3. Program components. (a) An intern must be an eligible student who has been admitted to a major program that is related to the intern experience as determined by the eligible institution.

(b) To participate in the program, an eligible institution must:

(1) enter into written agreements with eligible employers to provide internships that are at least eight weeks long and located in greater Minnesota; and

(2) provide academic credit for the successful completion of the internship or ensure that it fulfills requirements necessary to complete a vocational technical education program.

(c) To participate in the program, an eligible employer must enter into a written agreement with an eligible institution specifying that the intern:

(1) would not have been hired without the tax credit described in subdivision 4;

(2) did not work for the employer in the same or a similar job prior to entering the agreement;

(3) does not replace an existing employee;

(4) has not previously participated in the program;

(5) will be employed at a location in greater Minnesota;

(6) will be paid at least minimum wage for a minimum of 16 hours per week for a period of at least eight weeks; and

(7) will be supervised and evaluated by the employer.

(d) The written agreement between the eligible institution and the eligible employer must certify a credit amount to the employer, not to exceed $2,000 per intern. The total dollar amount of credits that an eligible institution certifies to eligible employers in a calendar year may not exceed the amount of its allocation under subdivision 4.

(e) Participating eligible institutions and eligible employers must report annually to the office. The report must include at least the following:

(1) the number of interns hired;

(2) the number of hours and weeks worked by interns; and

(3) the compensation paid to interns.

(f) An internship required to complete an academic program does not qualify for the greater Minnesota internship program under this section.

Subd. 4. Tax credit allowed. An employer is entitled to a tax credit as provided in section 290.06, subdivision 36. The total amount of credits allocated in a calendar year must not exceed $2,000,000. The office shall determine relevant criteria to allocate the tax credits including the geographic distribution of credits to work locations outside the metropolitan area, and shall allocate credits to eligible institutions that meet the criteria on a first-come, first-served basis. Any credits allocated to an institution but not used may be reallocated to eligible institutions. The office shall allocate a portion of the administrative fee under section 290.06, subdivision 36, to participating eligible institutions for their administrative costs.

Subd. 5. Reports to the legislature. (a) By February 1, 2016, the office and the Department of Revenue shall report to the legislature on the greater Minnesota internship program. The report must include at least the following:

(1) the number and dollar amount of credits allowed;

(2) the number of interns employed under the program; and

(3) the cost of administering the program.

(b) By February 1, 2017, the office and the Department of Revenue shall report to the legislature with an analysis of the effectiveness of the program in stimulating businesses to hire interns and in assisting participating interns in finding permanent career positions. This report must include the number of students who participated in the program who were subsequently employed full-time by the employer.

History: 2013 c 143 art 6 s 4; 2014 c 149 s 21; 2014 c 308 art 4 s 4-6



Section 136A.131 — ACCOUNTING AND RECORDS.

Subdivision 1. Accounts. The office shall establish and maintain appropriate accounts and related records of each recipient of a grant.

Subd. 2. Rules, payment and accounting. The office shall provide by rule the method of payment of the grant awarded and prescribe a system of accounting to be kept by the institution selected by a recipient.

Subd. 3. Certification to commissioner of management and budget. Upon proper verification for payment of a grant, the office shall certify to the commissioner of management and budget the amount of the current payment to be made to the grant recipient in conformance with the rule of the office governing the method of payment.

Subd. 4. Recovery of overpayments. (a) A recipient of a grant must reimburse the office for overpayment. The amount of reimbursement is the difference between the amount received and the amount of actual entitlement as calculated by the office after it makes its final findings under section 136A.121 and rules implemented under that section. The amount of reimbursement may include any costs or expenses, including reasonable attorney fees, incurred by the agency in collecting the debt. The reimbursement is recoverable from the recipient or the recipient's estate. The agency may institute a civil action, if necessary for recovery.

(b) The recipient must not receive additional awards until the overpayment is recovered or the recipient is making payments under an approved plan. Additional awards for which the recipient is eligible may be used to recover an unreimbursed overpayment.

History: 1971 c 862 s 5; 1973 c 492 s 14; 1975 c 271 s 6; 1989 c 293 s 30; 1995 c 212 art 3 s 59; 2009 c 101 art 2 s 109



Section 136A.1311 — CASH FLOW.

The office may ask the commissioner of management and budget to lend general fund money to the grant account to ease cash flow difficulties. The office must first certify to the commissioner that there will be adequate refunds to the account to repay the loan. The commissioner shall use the refunds to make repayment to the general fund of the full amount loaned. Money necessary to meet cash flow difficulties in the state grant program is appropriated to the commissioner of management and budget for loans to the office.

History: 1991 c 356 art 8 s 14; 1995 c 212 art 3 s 59; 2005 c 107 art 2 s 60; 2009 c 101 art 2 s 109; 2014 c 149 s 22



Section 136A.1312 — FINANCIAL AID ADMINISTRATOR, PROFESSIONAL JUDGMENT.

Nothing in this chapter or in the office's rules shall be interpreted as limiting the ability of student financial aid administrators, on the basis of adequate documentation, to make necessary adjustments to the cost of attendance and expected family contribution computations to allow for treatment of individual students with special circumstances, with the exception of the cost of attendance defined under section 136A.121, subdivision 6. In addition, nothing in this chapter or in the office's rules shall be interpreted as limiting the ability of the student financial aid administrator to use supplementary information about the financial status of eligible applicants with special circumstances in selecting recipients of state financial aid and determining the amount of awards. Nothing in this section precludes a financial aid administrator from establishing an appeals process for other extenuating circumstances.

History: 1996 c 398 s 31



Section 136A.1313 — FINANCIAL AID AUDITS.

Beginning with audits for fiscal year 1996, in place of the audits provided by the office, public institutions that administer state grants under decentralized delivery may arrange for audits of state financial aid awards and tuition reciprocity recipients in conjunction with their audits for federal financial aid. Audits must be conducted in compliance with guidelines and materials prepared by the office. The office shall develop a review process including procedures for responding to audit exceptions. All other institutions under decentralized delivery may arrange for audits under this section beginning with audits for fiscal year 1997.

History: 1996 c 398 s 32



Section 136A.15 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 136A.15 to 136A.1702, the terms defined in this section have the meanings given them.

Subd. 2. Academic year or its equivalent. "Academic year or its equivalent" shall be as defined in the federal regulations which govern the administration of the National Vocational Student Loan Insurance Act of 1965 and title IV of the Higher Education Act of 1965.

Subd. 3. [Repealed, 2014 c 149 s 75]

Subd. 4. [Repealed, 2014 c 149 s 75]

Subd. 5. [Repealed, 2014 c 149 s 75]

Subd. 6. Eligible institution. "Eligible institution" means an institution that meets the eligibility requirements under section 136A.155.

Subd. 7. Eligible lender. "Eligible lender" means an eligible institution, an agency or instrumentality of a state, or a financial or credit institution (including an insurance company) which is subject to examination and supervision by an agency of the state of Minnesota or of the United States.

Subd. 8. Eligible student. "Eligible student" means a student who is officially registered or accepted for enrollment at an eligible institution in Minnesota or a Minnesota resident who is officially registered as a student or accepted for enrollment at an eligible institution in another state or province. An eligible student, for section 136A.1701, means a student who gives informed consent authorizing the disclosure of data specified in section 136A.162, paragraph (c), to a consumer credit reporting agency.

Subd. 9. Minnesota resident. "Minnesota resident" means a student who meets one of the following conditions:

(1) a student who has resided in Minnesota for purposes other than postsecondary education for at least 12 months without being enrolled at a postsecondary educational institution for more than five credits in any term;

(2) a dependent student whose parent or legal guardian resides in Minnesota at the time the student applies;

(3) a student who graduated from a Minnesota high school, if the student was a resident of Minnesota during the student's period of attendance at the Minnesota high school and the student is physically attending a Minnesota postsecondary educational institution; or

(4) a student who, after residing in the state for a minimum of one year, earned a high school equivalency certificate in Minnesota.

History: 1967 c 615 s 1; 1967 c 894 s 2; 1973 c 605 s 3,4; 1975 c 271 s 6; 1981 c 300 s 2; 1983 c 258 s 46; 1Sp1985 c 11 s 47; 1989 c 293 s 33-35; 1990 c 591 art 6 s 5; 1994 c 532 art 2 s 10; 1995 c 212 art 3 s 32,33,59; 2005 c 107 art 2 s 60; 2006 c 282 art 8 s 4; 2007 c 144 art 2 s 25,26; 2010 c 364 s 12; 2013 c 99 art 2 s 29; 2014 c 149 s 23



Section 136A.155 — ADDITIONAL INSTITUTION ELIGIBILITY REQUIREMENTS.

A postsecondary institution is an eligible institution for purposes of sections 136A.15 to 136A.1702, if the institution:

(1) meets the eligibility requirements under section 136A.103; or

(2) is operated publicly or privately in another state, is approved by the United States Secretary of Education, and, as determined by the office, maintains academic standards substantially equal to those of comparable institutions operated in this state.

History: 2010 c 364 s 13



Section 136A.16 — POWERS AND DUTIES OF OFFICE.

Subdivision 1. Designation. Notwithstanding chapter 16C, the office is designated as the administrative agency for carrying out the purposes and terms of sections 136A.15 to 136A.1702. The office may establish one or more loan programs.

Subd. 2. Rules. The office shall adopt policies and prescribe appropriate rules to carry out the purposes of sections 136A.15 to 136A.1702. The policies and rules except as they relate to loans under section 136A.1701 must be compatible with the provisions of the National Vocational Student Loan Insurance Act of 1965 and the provisions of title IV of the Higher Education Act of 1965, and any amendments thereof.

Subd. 3. [Repealed, 2014 c 149 s 75]

Subd. 4. [Repealed, 2014 c 149 s 75]

Subd. 5. Agencies. The office may contract with loan servicers, collection agencies, credit bureaus, or any other person, to carry out the purposes of sections 136A.15 to 136A.1702.

Subd. 6. [Repealed, 2014 c 149 s 75]

Subd. 7. [Repealed, 2014 c 149 s 75]

Subd. 8. Investment. Money made available to the office that is not immediately needed for the purposes of sections 136A.15 to 136A.1702 may be invested by the office. The money must be invested in bonds, certificates of indebtedness, and other fixed income securities, except preferred stocks, which are legal investments for the permanent school fund. The money may also be invested in prime quality commercial paper that is eligible for investment in the state employees retirement fund. All interest and profits from such investments inure to the benefit of the office or may be pledged for security of bonds issued by the office or its predecessors.

Subd. 9. Staff. The office may employ the professional and clerical staff the commissioner deems necessary for the proper administration of the loan programs established and defined by sections 136A.15 to 136A.1702.

Subd. 10. [Repealed, 2014 c 149 s 75]

Subd. 11. [Repealed, 1995 c 212 art 2 s 22]

Subd. 12. Records. The office shall establish and maintain appropriate accounting and related records.

Subd. 13. Subject to suit. The office may sue and be sued.

Subd. 14. Notes. The office may sell at public or private sale, at the price or prices determined by the office, any note or other instrument or obligation evidencing or securing a loan made by the office or its predecessor, including the Minnesota Higher Education Coordinating Board and the Minnesota Higher Education Services Office.

Subd. 15. Letters of credit; surety. The office may obtain municipal bond insurance, letters of credit, surety obligations, or similar agreements from financial institutions.

Subd. 16. Interest rate swaps and other agreements. (a) The office may enter into interest rate exchange or swap agreements, hedges, forward purchase or sale agreements, or other comparable interest rate protection agreements with a third party in connection with the issuance or proposed issuance of bonds, outstanding bonds or notes, or existing comparable interest rate protection agreements.

(b) The agreements authorized by this subdivision include without limitation master agreements, options, or contracts to enter into those agreements in the future and related agreements, including, without limitation, agreements to provide credit enhancement, liquidity, or remarketing.

(c) The agreements authorized by this subdivision may be entered into on the basis of negotiation with a qualified third party or through a competitive proposal process on terms and conditions as and with covenants and provisions approved by the office and may include, without limitation:

(1) provisions establishing reserves;

(2) pledging assets or revenues of the office for current or other payments or termination payments;

(3) contracting with the other parties to the agreements to provide for the custody, collection, securement, investment, and payment of money of the office or money held in trust; or

(4) requiring the issuance of bonds or other agreements authorized by this section in the future.

(d) With respect to bonds or notes outstanding or proposed to be issued bearing interest at a variable rate, the office may agree to pay sums equal to interest at a fixed rate or at a different variable rate determined in accordance with a formula set out in the agreement on an amount not exceeding the outstanding principal amount of the bonds or notes at the time of payment in exchange for an agreement by the third party to pay sums equal to interest on a like amount at a variable rate determined according to a formula set out in the agreement.

(e) With respect to bonds or notes outstanding or proposed to be issued bearing interest at a fixed rate or rates, the office may agree to pay sums equal to interest at a variable rate determined in accordance with a formula set out in the agreement on an amount not exceeding the outstanding principal amount of the bonds or notes at the time of payment in exchange for an agreement by the third party to pay sums equal to interest on a like amount at a fixed rate or rates determined according to a formula set in the agreement.

(f) Subject to any applicable covenants of the office, payments required to be made by the office under the agreement, including termination payments, may be made from amounts pledged or available to pay debt service on the bonds or notes with respect to which the agreement was made or from assets of the loan capital fund of the office. The office may issue bonds or notes to provide for any payments, including, without limitation, a termination payment due or to become due under an agreement authorized under this section.

(g) The authority of the office to enter into interest rate protection agreements under this section is limited to agreements related to bonds and notes with an aggregate value of no more than $20,000,000.

History: 1967 c 615 s 1; 1967 c 894 s 3; 1969 c 6 s 23; 1973 c 605 s 5,6; 1975 c 271 s 6; 1977 c 384 s 4-7; 1981 c 300 s 3-5; 1983 c 258 s 47; 1985 c 248 s 70; 1989 c 293 s 36-41; 1995 c 212 art 3 s 34,59; 1997 c 183 art 3 s 12-15; 1998 c 386 art 2 s 43; 2005 c 107 art 2 s 60; 2007 c 144 art 2 s 27,28; 2010 c 364 s 14; 2013 c 99 art 2 s 29; 2014 c 149 s 24,25



Section 136A.162 — CLASSIFICATION OF DATA.

(a) Except as provided in paragraphs (b) and (c), data on applicants for financial assistance collected and used by the office for student financial aid programs administered by that office are private data on individuals as defined in section 13.02, subdivision 12.

(b) Data on applicants may be disclosed to the commissioner of human services to the extent necessary to determine eligibility under section 136A.121, subdivision 2, clause (5).

(c) The following data collected in the Minnesota supplemental loan program under section 136A.1701 may be disclosed to a consumer credit reporting agency only if the borrower and the cosigner give informed consent, according to section 13.05, subdivision 4, at the time of application for a loan:

(1) the lender-assigned borrower identification number;

(2) the name and address of borrower;

(3) the name and address of cosigner;

(4) the date the account is opened;

(5) the outstanding account balance;

(6) the dollar amount past due;

(7) the number of payments past due;

(8) the number of late payments in previous 12 months;

(9) the type of account;

(10) the responsibility for the account; and

(11) the status or remarks code.

History: 1977 c 384 s 8; 1979 c 238 s 5; 1981 c 311 s 39; 1982 c 545 s 24; 1Sp1985 c 11 s 48; 1989 c 293 s 42; 1991 c 292 art 5 s 3; 1995 c 212 art 3 s 59; 2005 c 107 art 2 s 60; 2006 c 253 s 6; 2014 c 149 s 26



Section 136A.1701 — SUPPLEMENTAL AND ADDITIONAL LOANS.

Subdivision 1. Establishment of program. The office may provide for programs of loans which may be made in lieu of or in addition to loans authorized under sections 136A.15 to 136A.1702 and applicable provisions of federal law as provided in this section.

Subd. 2. Purpose of program. The purpose of the loan programs under this section is to provide financial assistance for the postsecondary education of students who are eligible students whether or not such students qualify for a loan or loans under other provisions of sections 136A.15 to 136A.1702.

Loans granted to students may be used solely for educational purposes.

Subd. 3. Compliance with Civil Rights Act. The student loan programs shall be administered in compliance with title VI of the Civil Rights Act of 1964.

Subd. 4. Terms and conditions of loans. (a) The office may loan money upon such terms and conditions as the office may prescribe.

(b) The maximum loan amount to students enrolled in a bachelor's degree program, postbaccalaureate, or graduate program must be determined annually by the office. For all other eligible students, the principal amount of the loan must not exceed $7,500 per grade level. The aggregate principal amount of all loans made subject to this paragraph to a student as an undergraduate and graduate student must not exceed $140,000. The amount of the loan must not exceed the cost of attendance as determined by the eligible institution less all other financial aid, including PLUS loans or other similar parent loans borrowed on the student's behalf. The cumulative SELF loan debt must not exceed the borrowing maximums in paragraph (c).

(c)(1) The cumulative borrowing maximums must be determined annually by the office for students enrolled in a bachelor's degree program or postbaccalaureate program. In determining the cumulative borrowing maximums, the office shall, among other considerations, take into consideration the maximum SELF loan amount, student financing needs, funding capacity for the SELF program, delinquency and default loss management, and current financial market conditions.

(2) For all other eligible students, the cumulative borrowing maximums are:

(i) grade level 1, $7,500;

(ii) grade level 2, $15,000;

(iii) grade level 3, $22,500;

(iv) grade level 4, $30,000; and

(v) grade level 5, $37,500.

Subd. 5. [Repealed, 2010 c 215 art 2 s 21]

Subd. 6. Rate of interest. The office shall determine the rate of interest to be charged on loans. The rate of interest on student loans however computed, shall not be subject to any provision of state law limiting the rate of interest to be charged for a loan of money.

Subd. 7. Repayment of loans. (a) The office shall establish repayment procedures for loans made under this section, but in no event shall the period of permitted repayment for SELF II or SELF III loans exceed ten years from the eligible student's termination of the student's postsecondary academic or vocational program, or 15 years from the date of the student's first loan under this section, whichever is less.

(b) For SELF IV loans, eligible students with aggregate principal loan balances from all SELF phases that are less than $18,750 shall have a repayment period not exceeding ten years from the eligible student's graduation or termination date. For SELF IV loans, eligible students with aggregate principal loan balances from all SELF phases of $18,750 or greater shall have a repayment period not exceeding 15 years from the eligible student's graduation or termination date. For SELF IV loans, the loans shall enter repayment no later than seven years after the first disbursement date on the loan.

(c) For SELF loans from phases after SELF IV, eligible students with aggregate principal loan balances from all SELF phases that are:

(1) less than $20,000, must have a repayment period not exceeding ten years from the eligible student's graduation or termination date;

(2) $20,000 up to $40,000, must have a repayment period not exceeding 15 years from the eligible student's graduation or termination date; and

(3) $40,000 or greater, must have a repayment period not exceeding 20 years from the eligible student's graduation or termination date. For SELF loans from phases after SELF IV, the loans must enter repayment no later than nine years after the first disbursement date of the loan.

Subd. 8. Office powers. The office may take, hold, and administer for any of its purposes, real or personal property and money, or any interest therein, and the income therefrom, either absolutely or in trust, for any purposes of the office. The office may acquire real or personal property or money for its purposes by purchase or lease and by gift, grant, bequest, devise, or loan, and may enter into contracts with profit or nonprofit corporations or institutions with the same or similar purposes as will benefit and improve the operation of the office and its loan programs.

Subd. 9. Variable repayment schedules. The office may establish variable loan repayment schedules consistent with the need and anticipated income streams of borrowers.

Subd. 9a. Appeals. The office shall develop an appeals process for recipients of loans made under this section who believe there is an unresolved error in the servicing of the loan. The office shall provide recipients with a description of the appeals process.

Subd. 10. Prohibition on use of state money. Except as provided in section 136A.1787, paragraph (a), no money originating from state sources in the state treasury shall be made available for student loans under this section and all student loans shall be made from money originating from nonstate sources.

Subd. 11. Data. (a) An eligible institution must provide to the office data on student enrollment and federal and state financial aid.

(b) An institution or its agent must provide to the office aggregate and distributional financial or other data as determined by the commissioner that is directly related to the responsibilities of the office under this chapter. The commissioner may only request aggregate and distributional data after establishing and consulting with a data advisory task force to determine the need, content, and detail of the information. Data provided by nonpublic institutions under this paragraph is considered nonpublic data under chapter 13.

Subd. 12. Eligible student. "Eligible student" means a student who is a Minnesota resident who is enrolled or accepted for enrollment at an eligible institution in Minnesota or in another state or province. Non-Minnesota residents are eligible students if they are enrolled or accepted for enrollment in a minimum of one course of at least 30 days in length during the academic year that requires physical attendance at an eligible institution located in Minnesota. Non-Minnesota resident students enrolled exclusively during the academic year in correspondence courses or courses offered over the Internet are not eligible students. Non-Minnesota resident students not physically attending classes in Minnesota due to enrollment in a study abroad program for 12 months or less are eligible students. Non-Minnesota residents enrolled in study abroad programs exceeding 12 months are not eligible students. For purposes of this section, an "eligible student" must also meet the eligibility requirements of section 136A.15, subdivision 8.

History: 1983 c 258 s 49; 1986 c 444; 1989 c 293 s 44-46; 1Sp1993 c 2 art 2 s 15,16; 1995 c 212 art 3 s 59; 2005 c 107 art 2 s 25,26,60; 2006 c 282 art 8 s 5,6; 2009 c 95 art 2 s 21; 2010 c 215 art 2 s 7,8; 2013 c 99 art 2 s 29; 2014 c 149 s 27; 2015 c 69 art 2 s 10,46



Section 136A.1702 — LEGISLATIVE OVERSIGHT.

The office shall notify the chairs of the legislative committees with primary jurisdiction over higher education finance of any proposed material change to any of its student loan programs, including loan refinancing under section 136A.1704, prior to making the change.

History: 1983 c 258 s 50; 1995 c 212 art 3 s 59; 2007 c 144 art 2 s 29; 2014 c 312 art 1 s 8



Section 136A.1703 — INCOME-CONTINGENT LOANS.

The office shall administer an income-contingent loan repayment program to assist graduates of Minnesota schools in medicine, dentistry, pharmacy, chiropractic medicine, public health, and veterinary medicine, and Minnesota residents graduating from optometry and osteopathic medicine programs. Applicant data collected by the office for this program may be disclosed to a consumer credit reporting agency under the same conditions as those that apply to the supplemental loan program under section 136A.162. No new applicants may be accepted after June 30, 1995.

History: 2005 c 107 art 2 s 27; 2016 c 119 s 7



Section 136A.1704 — STUDENT LOAN REFINANCING.

The office may refinance student and parent loans as provided by this section and on other terms and conditions the office prescribes. The office may establish credit requirements for borrowers and determine what types of student and parent loans will be eligible for refinancing. The refinanced loan need not have been made through a loan program administered by the office. Loans shall be made with available funds in the loan capital fund under section 136A.1785. The maximum amount of outstanding loans refinanced under this section may not exceed $100,000,000. The maximum loan under this section may not exceed $70,000.

History: 2014 c 312 art 1 s 9



Section 136A.171 — REVENUE BONDS; ISSUANCE; PROCEEDS.

The office may issue revenue bonds to obtain funds for loans made in accordance with the provisions of this chapter. The aggregate amount of revenue bonds, issued directly by the office, outstanding at any one time, not including refunded bonds or otherwise defeased or discharged bonds, shall not exceed $850,000,000. Proceeds from the issuance of bonds may be held and invested by the office pending disbursement in the form of loans. All interest and profits from the investments shall inure to the benefit of the office and shall be available to the office for the same purposes as the proceeds from the sale of revenue bonds including, but not limited to, costs incurred in administering loans under this chapter and loan reserve funds.

History: 1973 c 605 s 12; 1975 c 271 s 6; 1975 c 390 s 6; 1977 c 384 s 15; 1979 c 238 s 6; 1980 c 537 s 1; 1981 c 300 s 9; 1995 c 212 art 3 s 59; 1997 c 183 art 3 s 16; 2003 c 133 art 3 s 3; 2005 c 107 art 2 s 60; 2014 c 149 s 28



Section 136A.172 — NEGOTIABLE NOTES; ISSUANCE; CONDITIONS.

The office may from time to time issue negotiable notes for the purpose of sections 136A.15 to 136A.178 and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The office may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the office or any issue thereof may contain any provisions which the office is authorized to include in any resolution or resolutions authorizing revenue bonds of the office or any issue thereof, and the office may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenue of the office, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

History: 1973 c 605 s 13; 1975 c 271 s 6; 1978 c 706 s 53; 1989 c 293 s 47; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.173 — NEGOTIABILITY; BOND ANTICIPATION NOTES; PAYMENT; CONDITIONS.

Subdivision 1. Revenue bonds and notes. The office may from time to time issue revenue bonds for purposes of sections 136A.15 to 136A.178 and all such revenue bonds, notes, bond anticipation notes, or other obligations of the office issued pursuant to sections 136A.15 to 136A.178 shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the office may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the office available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the office in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a bond resolution or the office may contain.

Subd. 2. Payment of bonds and notes. The revenue bonds and notes of every issue shall be payable solely out of revenues of the office, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds.

Subd. 3. Issuance, terms, redemption. The revenue bonds may be issued as serial bonds or as term bonds, or the office, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the commissioner of the office and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the office shall determine. Pending preparation of the definitive bonds, the office may issue interim receipts or certificates which shall be exchanged for such definite bonds.

Subd. 4. Provisions of resolution authorizing bonds. Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions which shall be part of the contract with the holders of the revenue bonds to be authorized as to:

(a) The setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(b) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds;

(c) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(d) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(e) Defining the acts or omissions to act which shall constitute a default in the duties of the office to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

Subd. 5. Liability. Neither the members of the office nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Subd. 6. Other powers. The office shall have power out of any funds available therefor to purchase its bonds or notes. The office may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

History: 1973 c 605 s 14; 1975 c 271 s 6; 1978 c 706 s 54; 1989 c 293 s 48; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73; 1997 c 183 art 3 s 17; 2013 c 99 art 2 s 29



Section 136A.174 — SECURITY FOR BONDS.

In the discretion of the office any revenue bonds issued under the provisions of sections 136A.15 to 136A.178 may be secured by a trust agreement by and between the office and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of laws, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the office authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledges such securities as may be required by the office. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the office may deem reasonable and proper for the security of the bondholders.

History: 1973 c 605 s 15; 1975 c 271 s 6; 1978 c 706 s 55; 1989 c 293 s 49; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.175 — REFUNDING REVENUE BONDS; PROCEEDS; INVESTMENTS.

Subdivision 1. Authorization. The office is hereby authorized to provide for the issuance of revenue bonds of the office for the purpose of refunding any revenue bonds of the office then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds.

Subd. 2. Proceeds. The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the office, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application be placed in escrow to such purchase or retirement at maturity or redemption on such date as may be determined by the office.

Subd. 3. Investment. Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the office for use by it in any lawful manner.

Subd. 4. Relation to other laws. All such revenue bonds shall be subject to the provisions of sections 136A.15 to 136A.178 in the same manner and to the same extent as other revenue bonds issued pursuant to sections 136A.15 to 136A.178.

History: 1973 c 605 s 16; 1975 c 271 s 6; 1978 c 706 s 56; 1989 c 293 s 50; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.176 — BONDS NOT STATE OBLIGATIONS.

Bonds issued under authority of sections 136A.15 to 136A.178 do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, grant to the owners or holders thereof any right to have the state levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings. The legislature intends not to appropriate money from the general fund to pay for these bonds.

History: 1973 c 605 s 17; 1978 c 706 s 57; 1989 c 293 s 51; 1990 c 610 art 2 s 4; 1997 c 7 art 1 s 73



Section 136A.177 — RIGHTS OF BONDHOLDERS.

Any holder of revenue bonds issued under the provisions of sections 136A.15 to 136A.178 or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by sections 136A.15 to 136A.178 or by such resolution or trust agreement to be performed by the office or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

History: 1973 c 605 s 18; 1975 c 271 s 6; 1978 c 706 s 58; 1989 c 293 s 52; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.178 — LEGAL INVESTMENTS; AUTHORIZED SECURITIES.

Bonds issued by authority under the provisions of sections 136A.15 to 136A.178 are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them; it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising due care in selecting securities for purchase or investment; and provided further, that in no event shall assets of pension funds of public employees of the state of Minnesota or any of its agencies, board or subdivisions, whether publicly or privately administered, be invested in bonds issued under the provisions of sections 136A.15 to 136A.178. Such bonds are hereby constituted "authorized securities" within the meaning and for the purposes of section 50.14. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state now or may hereafter be authorized by law.

History: 1973 c 605 s 19; 1978 c 706 s 59; 1989 c 293 s 53; 1997 c 7 art 1 s 73



Section 136A.1785 — LOAN CAPITAL FUND.

The office may deposit and hold assets derived from the operation of its student loan programs and refinanced education loans authorized by this chapter in a fund known as the loan capital fund. Assets in the loan capital fund are available to the office solely for carrying out the purposes and terms of sections 136A.15 to 136A.1704, including, but not limited to, making student loans authorized by this chapter, refinancing education loans authorized by this chapter, paying administrative expenses associated with the operation of its student loan programs, repurchasing defaulted student loans, and paying expenses in connection with the issuance of revenue bonds authorized under this chapter. Assets in the loan capital fund may be invested as provided in sections 11A.24 and 136A.16, subdivision 8. All interest and earnings from the investment of the loan capital fund inure to the benefit of the fund and are deposited into the fund.

History: 2005 c 107 art 2 s 28; 2014 c 312 art 1 s 10



Section 136A.1787 — SELF LOAN REVENUE BONDS ANNUAL CERTIFICATE OF NEED.

(a) In order to ensure the payment of the principal of and interest on bonds and notes of the office and the continued maintenance of the loan capital fund under section 136A.1785, the office shall annually determine and certify to the governor, on or before December 1, the amount, if any:

(1) needed to restore the loan capital fund to the minimum amount required by a resolution or indenture relating to any bonds or notes of the office, not exceeding the maximum amount of principal and interest to become due and payable in any subsequent year on all bonds or notes which are then outstanding;

(2) determined by the office to be needed in the current or immediately following fiscal year, with other funds pledged and estimated to be received during that year, for the payment of the principal and interest due and payable in that year on all outstanding bonds and notes; and

(3) needed to restore any debt service reserve fund securing any outstanding bonds or notes of the office to the amount required in a resolution or indenture relating to such outstanding bonds or notes.

(b) If the office determines the need under paragraph (a), clause (2), to be for the immediately following fiscal year, the governor shall include and submit the amounts certified by the office in accordance with this section to the legislature in the governor's budget for the immediately following fiscal year. If the office determines the need under paragraph (a), clause (1), (2), or (3), to be for the current fiscal year, the governor shall include and submit the amounts certified in a governor's supplemental budget if the regular budget for that year has previously been enacted.

History: 2009 c 95 art 2 s 22; 1Sp2011 c 5 art 2 s 3



Section 136A.1791 — TEACHER SHORTAGE LOAN FORGIVENESS PROGRAM.

Subdivision 1. Definitions. (a) The terms used in this section have the meanings given them in this subdivision.

(b) "Qualified educational loan" means a government, commercial, or foundation loan for actual costs paid for tuition and reasonable educational and living expenses related to a teacher's preparation or further education.

(c) "School district" means an independent school district, special school district, intermediate district, education district, special education cooperative, service cooperative, a cooperative center for vocational education, or a charter school located in Minnesota.

(d) "Teacher" means an individual holding a teaching license issued by the licensing division in the Department of Education on behalf of the Board of Teaching who is employed by a school district to provide classroom instruction in a teacher shortage area.

(e) "Teacher shortage area" means the licensure fields and economic development regions reported by the commissioner of education as experiencing a teacher shortage.

(f) "Commissioner" means the commissioner of the Office of Higher Education unless indicated otherwise.

Subd. 2. Program established; administration. The commissioner shall establish and administer a teacher shortage loan forgiveness program. A teacher is eligible for the program if the teacher is teaching in a licensure field and in an economic development region with an identified teacher shortage under subdivision 3 and complies with the requirements of this section.

Subd. 3. Use of report on teacher shortage areas. The commissioner of education shall use the teacher supply and demand report to the legislature to identify the licensure fields and economic development regions in Minnesota experiencing a teacher shortage.

Subd. 4. Application for loan forgiveness. Each applicant for loan forgiveness, according to rules adopted by the commissioner, shall:

(1) apply for teacher shortage loan forgiveness and promptly submit any additional information required by the commissioner; and

(2) submit to the commissioner a completed affidavit, prescribed by the commissioner, affirming the teacher is teaching in: (i) a licensure field identified by the commissioner as experiencing a teacher shortage; or (ii) an economic development region identified by the commissioner as experiencing a teacher shortage.

Subd. 5. Amount of loan forgiveness. (a) To the extent funding is available, the annual amount of teacher shortage loan forgiveness for an approved applicant shall not exceed $1,000 or the cumulative balance of the applicant's qualified educational loans, including principal and interest, whichever amount is less.

(b) Recipients must secure their own qualified educational loans. Teachers who graduate from an approved teacher preparation program or teachers who add a licensure field, consistent with the teacher shortage requirements of this section, are eligible to apply for the loan forgiveness program.

(c) No teacher shall receive more than five annual awards.

Subd. 6. Disbursement. (a) The commissioner must make annual disbursements directly to the participant of the amount for which a participant is eligible, for each year that a participant is eligible.

(b) Within 60 days of the disbursement date, the participant must provide the commissioner with verification that the full amount of loan repayment disbursement has been applied toward the designated loans. A participant that previously received funds under this section but has not provided the commissioner with such verification is not eligible to receive additional funds.

Subd. 7. Penalties. (a) A teacher who submits a false or misleading application or other false or misleading information to the commissioner may:

(1) have his or her teaching license suspended or revoked under section 122A.20;

(2) be disciplined by the teacher's employing school district; or

(3) be required by the commissioner to repay the total amount of the loan forgiveness he or she received under this program, plus interest at a rate established under section 270C.40.

(b) The commissioner must deposit any repayments received under paragraph (a) in the fund established in subdivision 8.

Subd. 8. Fund established. A teacher shortage loan forgiveness repayment fund is created for depositing money appropriated to or received by the commissioner for the program. Money deposited in the fund shall not revert to any state fund at the end of any fiscal year but remains in the loan forgiveness repayment fund and is continuously available for loan forgiveness under this section.

Subd. 9. Annual reporting. By February 1 of each year, the commissioner must report to the chairs of the K-12 and higher education committees of the legislature on the number of individuals who received loan forgiveness under this section, the licensure areas and economic development regions in which the teachers taught, the average amount paid to a teacher participating in the program, and other summary data identified by the commissioner as outcome indicators.

Subd. 10. Rulemaking. The commissioner shall adopt rules under chapter 14 to administer this section.

History: 2015 c 69 art 3 s 10; 2016 c 189 art 1 s 13-15



Section 136A.1792 — PROMOTION OF FEDERAL PUBLIC SERVICE LOAN FORGIVENESS PROGRAMS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Employer" means an organization, agency, or entity that is a public service organization under Code of Federal Regulations, title 34, part 685, section 219, provided that the following are not employers:

(1) a federal or tribal government organization, agency, or entity; and

(2) a tribal college or university.

(c) "Employment certification form" means the form used by the United States Department of Education to certify an individual's employment at a public service organization for the purposes of the federal public service loan forgiveness program.

(d) "Federal loan forgiveness program" means a loan forgiveness program offered under Code of Federal Regulations, title 34, part 685.

(e) "Public service loan forgiveness program" means the loan forgiveness program under Code of Federal Regulations, title 34, part 685, section 219.

(f) "Public service organization" means a public service organization under Code of Federal Regulations, title 34, part 685, section 219.

Subd. 2. Promotion of federal public service loan forgiveness programs. (a) The commissioner must develop and distribute informational materials designed to increase awareness of federal public service loan forgiveness programs among Minnesota residents who are eligible for those programs. At a minimum, the commissioner must develop and distribute informational materials that public service organizations may use to promote awareness of the federal public service loan forgiveness program, including:

(1) a one-page letter addressed to individuals who may be eligible for the public service loan forgiveness program that briefly summarizes the program, provides information on what an eligible individual must do in order to participate, and recommends that they contact their student loan servicer or servicers for additional information;

(2) a detailed fact sheet describing the public service loan forgiveness program; and

(3) a document containing answers to frequently asked questions about the public service loan forgiveness program.

(b) In place of developing and publishing an informational document required under paragraph (a), the commissioner may distribute a document published by a federal agency that meets the requirements of paragraph (a).

Subd. 3. Publication of informational materials. The commissioner must make the informational materials required under subdivision 2 available on the office's Web site and must verify each biennium that the informational materials contain current information. The commissioner must update and correct any informational materials that the commissioner finds inaccurate or outdated.

Subd. 4. Employer information. (a) An employer must provide an employee with information about the employee's potential eligibility for the federal public service loan forgiveness program. An employer must annually provide to each employee in written or electronic form the one-page letter, fact sheet, and frequently asked questions required under subdivision 2. In addition, an employer must provide a newly hired employee with that information within two weeks of the employee's first day of employment.

(b) At an employee's request, an employer must provide the employee with a copy of the employment certification form.

History: 2016 c 189 art 1 s 16



Section 136A.1793 — PROMOTION OF TEACHER LOAN FORGIVENESS PROGRAMS.

The commissioner shall provide information to public and private teacher education programs concerning public and private student loan programs that provide for full or partial repayment forgiveness. Teacher education programs must provide the information furnished by the commissioner to their teacher education students.

History: 2016 c 189 art 1 s 17



Section 136A.1795 — LARGE ANIMAL VETERINARIAN LOAN FORGIVENESS PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Veterinarian" means an individual who has been awarded a doctor of veterinary medicine degree from the College of Veterinary Medicine, University of Minnesota.

(c) "Designated rural area" means an area in Minnesota outside the counties of Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington, excluding the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud.

(d) "Emergency circumstances" means those conditions that make it impossible for the participant to fulfill the service commitment, including death, total and permanent disability, or temporary disability lasting more than two years.

(e) "Qualified educational loan" means a government, commercial, or foundation loan for actual costs paid for tuition, reasonable education expenses, and reasonable living expenses related to the education of a veterinarian.

Subd. 2. Establishment; administration. (a) The commissioner shall establish and administer a loan forgiveness program for large animal veterinarians who:

(1) agree to practice in designated rural areas that are considered underserved; and

(2) work full time in a practice that is at least 50 percent involved with the care of food animals.

(b) Appropriations made to the program do not cancel and are available until expended.

Subd. 3. Eligibility. (a) To be eligible to participate in the loan forgiveness program, an individual must:

(1) be a veterinarian who has been awarded a veterinary medicine degree within three years of submitting an application under this section, or be enrolled in the veterinarian degree program and making satisfactory progress in the College of Veterinary Medicine, University of Minnesota; and

(2) submit an application to the commissioner in the form and manner prescribed by the commissioner.

(b) An applicant selected to participate must sign a contract agreeing to complete a five-year service obligation to practice as required under subdivision 2, paragraph (a).

Subd. 4. Loan forgiveness. (a) The commissioner may select a maximum of five applicants each year for participation in the loan forgiveness program, within the limits of available funding. Applicants are responsible for securing their own qualified educational loans.

(b) The commissioner must select participants based on their suitability for practice serving the designated rural area, as indicated by experience or training. The commissioner must give preference to applicants closest to completing their training.

(c) The commissioner must make annual disbursements directly to the participant of $15,000 or the balance of the participant's qualifying educational loans, whichever is less, for each year that a participant meets the service obligation required under subdivision 3, paragraph (b), up to a maximum of five years.

(d) Before receiving loan repayment disbursements and as requested, the participant must complete and return to the commissioner an affidavit of practice form provided by the commissioner verifying that the participant is practicing as required under subdivision 2, paragraph (a). The participant must provide the commissioner with verification that the full amount of loan repayment disbursement received by the participant has been applied toward the designated loans. After each disbursement, verification must be received by the commissioner and approved before the next loan repayment disbursement is made.

(e) Participants who move their practice remain eligible for loan repayment as long as they practice as required under subdivision 2, paragraph (a).

Subd. 5. Penalty for nonfulfillment. If a participant does not fulfill the required minimum commitment of service required under subdivision 3, paragraph (b), the commissioner must collect from the participant the total amount paid to the participant under the loan forgiveness program plus interest at a rate established according to section 270C.40. The commissioner must deposit the money collected in the state general fund. The commissioner must allow waivers of all or part of the money owed the commissioner as a result of a nonfulfillment penalty if emergency circumstances prevented fulfillment of the service obligation.

Subd. 6. Rules. The commissioner may adopt rules to implement this section.

History: 2009 c 95 art 2 s 23; 2013 c 99 art 2 s 29; 2014 c 149 s 29-32



Section 136A.1796 — TRIBAL COLLEGE SUPPLEMENTAL GRANT ASSISTANCE.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "Nonbeneficiary student" means a resident of Minnesota who is enrolled in a tribally controlled college but is not an enrolled member of a federally recognized Indian tribe.

(c) "Tribally controlled college" means an accredited institution of higher education located in this state that is formally controlled by or has been formally sanctioned or chartered by the governing body of a federally recognized Indian tribe, or a combination of federally recognized Indian tribes. Tribally controlled college does not include any institution or campus subject to the jurisdiction of the Board of Trustees of the Minnesota State Colleges and Universities or the Board of Regents of the University of Minnesota.

Subd. 2. Eligibility; grant assistance. (a) A tribally controlled college is eligible to receive supplemental grant assistance from the office, as provided in this section, for nonbeneficiary student enrollment if the college is not otherwise eligible to receive federal grant funding for those students under United States Code, title 25, section 1808.

(b) The office shall make grants to tribally controlled colleges to defray the costs of education associated with the enrollment of nonbeneficiary students. Grants made pursuant to this section must be provided directly to the recipient college.

Subd. 3. Grant application. To receive a grant under this section, a tribally controlled college must submit an application in the manner required by the office. Upon submission of a completed application indicating that the tribally controlled college is eligible, the office shall distribute to the college, during each year of the biennium, a grant of $5,300 for each nonbeneficiary student on a full-time equivalent basis. If the amount appropriated for grants under this section is insufficient to cover the total amount of grant eligibility, the office shall distribute a prorated amount per nonbeneficiary student on a full-time equivalent basis.

Subd. 4. Reporting by recipient institutions. Each tribally controlled college receiving a grant under this section shall provide to the office, on an annual basis, an accurate and detailed account of the expenditures of the grant funds received by the college, and a copy of the college's most recent audit report and documentation of the enrollment status and ethnic status of each nonbeneficiary student for which grant assistance is sought under this section.

History: 2013 c 99 art 2 s 11; 2014 c 149 s 33-35



Section 136A.18 — LEGISLATIVE FINDING, DECLARATION, AND DIRECTIVE.

The legislature has found and hereby declares that private colleges in Minnesota have the capacity for educating significant numbers of Minnesota residents and that providing for the education of Minnesota residents in private colleges, rather than in state institutions of higher education, results in a savings of tax money. The Minnesota private colleges are encouraged to facilitate the education of significant numbers of Minnesota residents in private colleges located in Minnesota.

History: 1971 c 850 s 1; 1983 c 258 s 51



Section 136A.23 — TRUSTEES OF INCORPORATED COLLEGES MAY PRESCRIBE COURSE OF STUDY; ANNUAL REPORT.

The trustees of any incorporated college or seminary, in addition to their other powers, may prescribe its course of study and discipline, grant such literary honors and degrees as are usually granted by similar institutions, and give suitable diplomas in evidence thereof. They may make all rules, ordinances, and bylaws necessary and proper to carry into effect its powers. They may require the treasurer and other officers and agents to give bonds. Every such college shall be subject to visitation and examination by the office, and shall annually report such information as the office deems necessary.

History: 1975 c 90 s 1; 1975 c 271 s 6; 1995 c 212 art 3 s 59



Section 136A.231 — EDUCATION; POSTSECONDARY STUDENTS; WORK-STUDY PROGRAMS.

The legislature has found and hereby declares that a state work-study program is in the best interests of the state in that such a program can (1) assist in meeting the financial needs of students (2) provide the opportunity for students to obtain valuable learning service experiences and (3) assist governmental and nonprofit service agencies by providing student assistance at low cost.

History: 1973 c 682 s 1; 1975 c 430 s 1



Section 136A.232 — ADMINISTRATION; AGREEMENTS WITH EDUCATIONAL FACILITIES.

The office shall develop and administer a work-study program. The office shall enter into agreements with institutions of postsecondary education.

History: 1973 c 682 s 2; 1975 c 271 s 6; 1975 c 430 s 2; 1995 c 212 art 3 s 59; 2005 c 107 art 2 s 60; 2014 c 149 s 36



Section 136A.233 — WORK-STUDY GRANTS.

Subdivision 1. Allocation to institutions. The office shall allocate work-study money to eligible postsecondary institutions according to the resident full-time equivalent enrollment of all eligible postsecondary institutions that apply to participate in the program, and the amount of the allocation that an institution spent during the previous academic year. Each institution wishing to participate in the work-study program must submit, in accordance with policies and procedures established by the office, an estimate of the amount of funds needed by the institution. Any funds allocated to an institution that exceed the actual need of the institution shall be reallocated by the office to other institutions. An institution may carry forward or backward the same percentage of its initial allocation that is authorized under federal work-study provisions.

Subd. 2. Definitions. For purposes of sections 136A.231 to 136A.233, the words defined in this subdivision have the meanings ascribed to them.

(a) "Eligible student" means a Minnesota resident enrolled or intending to enroll at least half time in a degree, diploma, or certificate program in a Minnesota postsecondary institution.

(b) "Minnesota resident" means a student who meets the conditions in section 136A.101, subdivision 8.

(c) "Financial need" means the need for financial assistance in order to attend a postsecondary institution as determined by a postsecondary institution according to guidelines established by the office.

(d) "Eligible employer" means any eligible postsecondary institution, any nonprofit, nonsectarian agency or state institution located in the state of Minnesota, a disabled person or a person over 65 who employs a student to provide personal services in or about the person's residence, or a private, for-profit employer employing a student as an intern in a position directly related to the student's field of study that will enhance the student's knowledge and skills in that field.

(e) "Eligible postsecondary institution" means any postsecondary institution eligible for participation in the Minnesota state grant program as specified in section 136A.101, subdivision 4.

(f) "Independent student" has the meaning given under title IV of the Higher Education Act of 1965, as amended, and applicable regulations.

(g) "Half time" for undergraduates has the meaning given in section 136A.101, subdivision 7b, and for graduate students is defined by the institution.

Subd. 3. Payments. Work-study payments shall be made to eligible students by postsecondary institutions as provided in this subdivision.

(a) Students shall be selected for participation in the program by the postsecondary institution on the basis of student financial need.

(b) In selecting students for participation, priority must be given to students enrolled for at least 12 credits. In each academic year, a student may be awarded work-study payments for one period of nonenrollment or less than half-time enrollment if the student will enroll on at least a half-time basis during the following academic term.

(c) Students will be paid for hours actually worked and the maximum hourly rate of pay shall not exceed the maximum hourly rate of pay permitted under the federal college work-study program.

(d) Minimum pay rates will be determined by an applicable federal or state law.

(e) The office shall annually establish a minimum percentage rate of student compensation to be paid by an eligible employer.

(f) Each postsecondary institution receiving money for state work-study grants shall make a reasonable effort to place work-study students in employment with eligible employers outside the institution. However, a public employer other than the institution may not terminate, lay off, or reduce the working hours of a permanent employee for the purpose of hiring a work-study student, or replace a permanent employee who is on layoff from the same or substantially the same job by hiring a work-study student.

(g) The percent of the institution's work-study allocation provided to graduate students shall not exceed the percent of graduate student enrollment at the participating institution.

(h) An institution may use up to 30 percent of its allocation for student internships with private, for-profit employers.

Subd. 4. Cooperation with local schools. Each campus using the state work study program is encouraged to cooperate with its local public elementary and secondary schools to place college work study students in activities in the schools, such as tutoring. Students must be placed in meaningful activities that directly assist students in kindergarten through grade 12 in meeting graduation standards. College students shall work under direct supervision; therefore, school hiring authorities are not required to request criminal background checks on these students under section 123B.03.

History: 1973 c 682 s 3; 1975 c 271 s 6; 1975 c 430 s 3; 1976 c 239 s 50; 1977 c 384 s 16; 1981 c 65 s 1; 1Sp1985 c 11 s 49; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 401 s 22,23; 1989 c 293 s 55; 1991 c 356 art 8 s 21; 1Sp1993 c 2 art 2 s 17; 1994 c 532 art 2 s 11,12; 1995 c 212 art 3 s 35,59; 1997 c 183 art 2 s 9-11; 1998 c 397 art 11 s 3; 2005 c 56 s 1; 2005 c 107 art 2 s 60; 2007 c 144 art 2 s 30; 2013 c 99 art 2 s 10; 2014 c 149 s 37-39



Section 136A.246 — DUAL TRAINING COMPETENCY GRANTS.

Subdivision 1. Program created. The commissioner shall make grants for the training of employees to achieve the competency standard for an occupation identified by the commissioner of labor and industry under section 175.45 and Laws 2014, chapter 312, article 3, section 21. "Competency standard" has the meaning given in section 175.45, subdivision 2. An individual must, no later than the commencement of the training, be an employee of the employer seeking a grant to train that individual.

Subd. 2. Eligible grantees. An employer or an organization representing the employer is eligible to apply for a grant to train employees if the employer has an employee who is in or is to be trained to be in an occupation for which a competency standard has been identified and the employee has not attained the competency standard prior to the commencement of the planned training. Training need not address all aspects of a competency standard but may address only the competencies of a standard that an employee is lacking. An employee must receive an industry-recognized degree, certificate, or credential upon successful completion of the training.

Subd. 3. Training institution or program. The employer must have an agreement with a training institution or program to provide the employee competency standard training prior to the grant award. The training may be provided by any institution or program having trainers qualified to instruct on the competency standard. The Office of Higher Education and the Department of Labor and Industry must cooperate in maintaining an inventory of degree, certificate, and credential programs that provide training to meet competency standards. The inventory must be posted on each agency's Web site with contact information for each program by September 1, 2016. The postings must be updated periodically.

Subd. 4. Application. Applications must be made to the commissioner on a form provided by the commissioner. The commissioner must, to the extent possible, make the application form as short and simple to complete as is reasonably possible. The commissioner shall establish a schedule for applications and grants. The application must include, without limitation:

(1) the projected number of employee trainees;

(2) the number of projected employee trainees who graduated from high school or passed the GED test in the current or immediately preceding calendar year;

(3) the competency standard for which training will be provided;

(4) the credential the employee will receive upon completion of training;

(5) the name and address of the training institution or program and a signed statement by the institution or program that it is able and agrees to provide the training;

(6) the period of the training; and

(7) the cost of the training charged by the training institution or program and certified by the institution or program. The cost of training includes tuition, fees, and required books and materials.

An application may be made for training of employees of multiple employers either by the employers or by an organization on their behalf.

Subd. 5. Grant criteria. (a) Except as provided in this subdivision, the commissioner shall award grants to employers solely for training employees who graduated from high school or passed GED tests in the current or immediately preceding calendar year.

(b) If there are not sufficient eligible applications satisfying paragraph (a), the commissioner may award grants to applicants to train employees who do not meet the requirements of paragraph (a).

(c) The commissioner shall, to the extent possible after complying with paragraph (a), make at least an approximately equal dollar amount of grants for training for employees whose work site is projected to be outside the metropolitan area as defined in section 473.121, subdivision 2, as for employees whose work site is projected to be within the metropolitan area.

(d) In determining the award of grants, the commissioner must consider, among other factors:

(1) the aggregate state and regional need for employees with the competency to be trained;

(2) the competency standards developed by the commissioner of labor and industry as part of the Minnesota PIPELINE Project;

(3) the per employee cost of training;

(4) the additional employment opportunities for employees because of the training;

(5) the on-the-job training the employee receives;

(6) projected increases in compensation for employees receiving the training; and

(7) the amount of employer training cost match, if required, on both a per employee and aggregate basis.

Subd. 6. Employer match. A large employer must pay for at least 25 percent of the training institution's or program's charge for the training to the training institution or program. For the purpose of this subdivision, a "large employer" means a business with more than $25,000,000 in annual revenue in the previous calendar year.

Subd. 7. Payment of grant. (a) The commissioner shall pay the grant to the employer after the employer presents satisfactory evidence to the commissioner that the employer has paid the training institution or program.

(b) If an employer demonstrates that it is not able to pay for the training in advance, the commissioner shall make grant payments directly to the training institution or program.

Subd. 8. Grant amounts. (a) The maximum grant for an application is $150,000. A grant may not exceed $6,000 per year for a maximum of four years per employee.

(b) An employee who is attending an eligible institution must apply for Pell and state grants as a condition of payment for training that employee under this section.

Subd. 9. Reporting. Commencing in 2017, the commissioner shall annually by February 1 report on the activity of the grant program for the preceding fiscal year to the chairs of the legislative committees with jurisdiction over workforce policy and finance. At a minimum, the report must include:

(1) research and analysis on the costs and benefits of the grants for employees and employers;

(2) the number of employees who commenced training and the number who completed training; and

(3) recommendations, if any, for changes to the program.

Subd. 10. Dual training account. A dual training account is created in the special revenue fund in the state treasury. The commissioner shall deposit into the account appropriations made for the purposes of this section. Money in the account is appropriated to the commissioner for the purposes for which it was appropriated.

Subd. 11. Administration expenses. The commissioner may expend up to five percent of the appropriation made for the purposes of this section for administration of this section.

History: 2015 c 69 art 3 s 11; 2016 c 86 s 1; 2016 c 189 art 1 s 18,19



Section 136A.25 — CREATION.

A state agency known as the Minnesota Higher Education Facilities Authority is hereby created.

History: 1971 c 868 s 1



Section 136A.26 — MEMBERSHIPS; OFFICERS; COMPENSATION; REMOVAL.

Subdivision 1. Membership. The Minnesota Higher Education Facilities Authority shall consist of eight members appointed by the governor with the advice and consent of the senate, and a representative of the office.

All members to be appointed by the governor shall be residents of the state. At least two members must reside outside the metropolitan area as defined in section 473.121, subdivision 2. At least one of the members shall be a person having a favorable reputation for skill, knowledge, and experience in the field of state and municipal finance; and at least one shall be a person having a favorable reputation for skill, knowledge, and experience in the building construction field; and at least one of the members shall be a trustee, director, officer, or employee of an institution of higher education.

Subd. 1a. Private College Council member. The president of the Minnesota Private College Council, or the president's designee, shall serve without compensation as an advisory, nonvoting member of the authority.

Subd. 2. Term; compensation; removal. The membership terms, compensation, removal of members, and filling of vacancies for authority members other than the representative of the office, and the president of the Private College Council, shall be as provided in section 15.0575.

History: 1971 c 868 s 2; 1973 c 758 s 1; 1975 c 271 s 6; 1976 c 134 s 40; 1983 c 258 s 52; 1984 c 654 art 4 s 22; 1989 c 293 s 56; 1995 c 212 art 3 s 36,37; 2005 c 107 art 2 s 60; 2014 c 149 s 74



Section 136A.27 — POLICY.

It is hereby declared that for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions of higher education within the state be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities and be enabled to refinance outstanding indebtedness incurred to provide existing facilities used for such purposes in order to preserve and enhance the utilization of facilities for purposes of higher education, to extend or adjust maturities in relation to the resources available for their payment, and to save interest costs and thereby reduce tuition, fees and charges; and that it is the purpose of sections 136A.25 to 136A.42 to provide a measure of assistance and an alternative method to enable institutions of higher education in the state to provide the facilities and structures which are sorely needed to accomplish the purposes of sections 136A.25 to 136A.42, all to the public benefit and good, to the extent and manner provided herein.

History: 1971 c 868 s 3; 1973 c 758 s 2



Section 136A.28 — DEFINITIONS.

Subdivision 1. Scope. In sections 136A.25 to 136A.42, the following words and terms shall, unless the context otherwise requires, have the meanings ascribed to them.

Subd. 2. Authority. "Authority" means the Higher Education Facilities Authority created by sections 136A.25 to 136A.42.

Subd. 3. Project. "Project" means a structure or structures available for use as a dormitory or other student housing facility, a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, child care facility, and maintenance, storage, or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution of higher education, whether proposed, under construction, or completed, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, and shall also include landscaping, site preparation, furniture, equipment and machinery, and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but shall not include such items as books, fuel, supplies, or other items the costs of which are customarily deemed to result in a current operating charge, and shall not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

Subd. 4. Cost. "Cost," as applied to a project or any portion thereof financed under the provisions of sections 136A.25 to 136A.42, means all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction and acquisition, provisions for reserves for principal and interest and for extensions, enlargements, additions and improvements, the cost of architectural, engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation.

Subd. 5. Bonds. "Bonds," or "revenue bonds" means revenue bonds of the authority issued under the provisions of sections 136A.25 to 136A.42, including revenue refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of a participating institution for higher education or any other lawfully pledged security of a participating institution for higher education.

Subd. 6. Institution of higher education. "Institution of higher education" means a nonprofit educational institution within the state authorized to provide a program of education beyond the high school level.

Subd. 7. Participating institution of higher education. "Participating institution of higher education" means an institution of higher education that, under the provisions of sections 136A.25 to 136A.42, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in sections 136A.25 to 136A.42. Community colleges and technical colleges may be considered participating institutions of higher education for the purpose of financing and constructing child care facilities and parking facilities.

History: 1971 c 868 s 4; 1978 c 706 s 61; 1990 c 610 art 1 s 47,48; 1Sp1995 c 2 art 1 s 38



Section 136A.29 — POWERS; DUTIES.

Subdivision 1. Purpose. The purpose of the authority shall be to assist institutions of higher education in the construction, financing, and refinancing of projects. The exercise by the authority of the powers conferred by sections 136A.25 to 136A.42, shall be deemed and held to be the performance of an essential public function. For the purpose of sections 136A.25 to 136A.42, the authority shall have the powers and duties set forth in subdivisions 2 to 23.

Subd. 2. Election of officers. The authority shall annually elect one of its members as chair, one as vice-chair, and one as secretary, as well as elect additional officers deemed necessary by the authority.

Subd. 3. Employees. The authority is authorized and empowered to appoint and employ employees as it may deem necessary to carry out its duties, determine the title of the employees so employed, and fix the salary of said employees. Employees of the authority shall participate in retirement and other benefits in the same manner that employees in the unclassified service of the office participate.

Subd. 4. Mutual agreement; staff, equipment, office space. By mutual agreement between the authority and the office, authority staff employees may also be members of the office staff. By mutual agreement, authority employees may be provided office space in the office of the Office of Higher Education, and said employees may make use of equipment, supplies, and office space, provided that the authority fully reimburses the office for salaries and for space, equipment, supplies, and materials used. In the absence of such mutual agreement between the authority and the office, the authority may maintain an office at such place or places as it may designate.

Subd. 5. Rules. The authority is authorized and empowered to adopt rules for the conduct of its business.

Subd. 6. Projects; generally. The authority is authorized and empowered to determine the location and character of any project to be financed under the provisions of sections 136A.25 to 136A.42, and to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating institution of higher education as its agent to determine the location and character of a project undertaken by such participating institution of higher education under the provisions of sections 136A.25 to 136A.42 and as the agent of the authority, to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, and as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project. Contracts of the authority or of a participating institution of higher education to acquire or to construct, reconstruct, remodel, maintain, enlarge, alter, add to, or repair projects shall not be subject to the provisions of chapter 16C or section 574.26, or any other public contract or competitive bid law.

Subd. 7. Property. The authority is authorized and empowered to acquire by gift or purchase and hold and mortgage real estate and interests therein and personal property to be used as a project or a part thereof.

Subd. 8. Projects; other powers. The authority is authorized and empowered to purchase, construct, reconstruct, enlarge, improve, furnish and equip and lease, sell, exchange, and otherwise dispose of projects or parts thereof.

Subd. 9. Revenue bonds; limit. The authority is authorized and empowered to issue revenue bonds whose aggregate principal amount at any time shall not exceed $1,300,000,000 and to issue notes, bond anticipation notes, and revenue refunding bonds of the authority under the provisions of sections 136A.25 to 136A.42, to provide funds for acquiring, constructing, reconstructing, enlarging, remodeling, renovating, improving, furnishing, or equipping one or more projects or parts thereof.

Subd. 10. Revenue bonds; issuance, purpose, conditions. The authority is authorized and empowered to issue revenue bonds to acquire projects from or to make loans to participating institutions of higher education and thereby refinance outstanding indebtedness incurred by participating institutions of higher education to provide funds for the acquisition, construction or improvement of a facility before or after the enactment of sections 136A.25 to 136A.42, but otherwise eligible to be and being a project thereunder, whenever the authority finds that such refinancing will enhance or preserve such participating institutions and such facilities or utilization thereof for educational purposes or extend or adjust maturities to correspond to the resources available for their payment, or reduce the tuition, charges or fees imposed on students for the use of the facilities of such participating institutions of higher education or costs met by federal or state public funds, or enhance or preserve educational programs and research or the acquisition or improvement of other facilities eligible to be a project or part thereof by the participating institution of higher education. The amount of revenue bonds to be issued to refinance outstanding indebtedness of a participating institution of higher education shall not exceed the lesser of (a) the fair value of the project to be acquired by the authority from the institution or mortgaged to the authority by the institution or (b) the amount of the outstanding indebtedness including any premium thereon and any interest accrued or to accrue to the date of redemption and any legal, fiscal and related costs in connection with such refinancing and reasonable reserves, as determined by the authority. The provisions of this subdivision do not prohibit the authority from issuing revenue bonds within and charged against the limitations provided in subdivision 9 to provide funds for improvements, alteration, renovation, or extension of the project refinanced.

Subd. 11. Contracts. The authority is authorized and empowered to enter into contracts and execute all instruments necessary or appropriate to carry out the purposes of sections 136A.25 to 136A.42.

Subd. 12. Rents, fees, and charges. The authority is authorized and empowered generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof.

Subd. 13. Pledge. The authority is authorized and empowered to pledge, assign, hypothecate, or otherwise encumber as security for the bonds, the rentals, revenues, and other income, charges, and moneys realized from the use, lease, sale, or other disposition of one or more projects or parts thereof as may be designated in the bond proceedings and enter into trust agreements or indentures of mortgage for the benefit of bondholders.

Subd. 14. Rules for use of projects. The authority is authorized and empowered to establish rules for the use of a project or any portion thereof and to designate a participating institution of higher education as its agent to establish rules for the use of a project undertaken for such participating institution of higher education.

Subd. 15. Consultants. The authority is authorized and empowered to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation.

Subd. 16. Acceptance of loans, grants, and aid. The authority is authorized and empowered to receive and accept from any public agency loans or grants for or in aid of the acquisition, construction, or refinancing of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made.

Subd. 17. Agreements with units of government. The authority is authorized and empowered to enter into appropriate arrangements with any federal or state department or agency, county, township, municipal corporation, or other political subdivision, taxing district, or public body or agency for the planning and installation of streets, roads, alleys, water supply and distribution facilities, storm and sanitary sewage collection and disposal facilities, and other necessary appurtenances to a project.

Subd. 18. Insurance. The authority is authorized and empowered to purchase fire and extended coverage and liability insurance for a project, and any other insurance the authority may agree to provide under the bond proceedings. The authority is not a municipality subject to the provisions of sections 466.01 to 466.15.

Subd. 19. Surety. Before the issuance of any revenue bonds under the provisions of sections 136A.25 to 136A.42, any member or officer of the authority authorized by resolution of the authority to handle funds or sign checks of the authority shall be covered under a surety or fidelity bond in an amount to be determined by the authority. Each such bond shall be conditioned upon the faithful performance of the duties of the office of the member or officer, shall be executed by a surety company authorized to transact business in the state of Minnesota as surety. The cost of each such bond shall be paid by the authority.

Subd. 20. Sale, lease, and disposal of property. The authority is authorized and empowered to sell, lease, release or otherwise dispose of real and personal property or interests therein, or a combination thereof, acquired by the authority under authority of sections 136A.25 to 136A.42 and no longer needed for the purposes of such chapter or of the authority, and grant such easements and other rights in, over, under, or across a project as will not interfere with its use of such property. Such sale, lease, release, disposition, or grant may be made without competitive bidding and in such manner for such consideration as the authority in its judgment deems appropriate.

Subd. 21. Loans. The authority is authorized and empowered to make loans to any participating institution of higher education for the cost of a project in accordance with an agreement between the authority and the participating institution of higher education; provided that no such loan shall exceed the total cost of the project as determined by the participating institution of higher education and approved by the authority.

Subd. 22. Costs, expenses, and other charges. The authority is authorized and empowered to charge to and apportion among participating institutions of higher education its administrative costs and expenses incurred in the exercise of the powers and duties conferred by sections 136A.25 to 136A.42.

Subd. 23. Other powers. The authority is authorized and empowered to do all things necessary or convenient to carry out the purposes of sections 136A.25 to 136A.42.

History: 1971 c 868 s 5; 1973 c 758 s 3; 1975 c 271 s 6; 1978 c 793 s 63; 1983 c 258 s 53,54; 1984 c 544 s 89; 1985 c 248 s 70; 1986 c 444; 1989 c 293 s 57; 1992 c 513 art 1 s 16; 1992 c 545 art 1 s 1; 1995 c 212 art 3 s 59; 1997 c 183 art 3 s 18; 1998 c 386 art 2 s 44; 2000 c 260 s 20; 2000 c 386 s 1; 2003 c 133 art 2 s 16; 2005 c 107 art 2 s 60; 2007 c 144 art 2 s 31; 2010 c 215 art 2 s 9; 2014 c 149 s 74



Section 136A.30 — SOURCE OF PAYMENT OF EXPENSES.

All expenses incurred in carrying out the provisions of sections 136A.25 to 136A.42, shall be payable solely from funds provided under the authority of sections 136A.25 to 136A.42, and no liability shall be incurred by the authority hereunder beyond the extent to which money shall have been provided under the provisions of sections 136A.25 to 136A.42.

History: 1971 c 868 s 6



Section 136A.31 — NOTES OF THE AUTHORITY.

The authority may from time to time issue negotiable notes for the purpose of sections 136A.25 to 136A.42, and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenue of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

History: 1971 c 868 s 7



Section 136A.32 — BONDS OF THE AUTHORITY.

Subdivision 1. Bonds; generally. The authority may from time to time issue revenue bonds for purposes of sections 136A.25 to 136A.42, and all such revenue bonds, notes, bond anticipation notes or other obligations of the authority issued pursuant to sections 136A.25 to 136A.42 shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution or the authority may contain.

Subd. 2. Payment of bonds and notes. The revenue bonds and notes of every issue shall be payable solely out of revenues of the authority, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds.

Subd. 3. Issuance, conditions, sale. The revenue bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definite bonds. Bonds or notes may be executed by the manual or facsimile signatures of two officers of the authority, and the facsimile of any seal adopted by the authority may be imprinted thereon, so long as the signature of either one such officer is a manual signature or as the bonds are authenticated by the manual signature of an authorized officer of a corporate trustee appointed to authenticate the bonds under a trust agreement with the authority.

Subd. 4. Provisions of resolution authorizing bonds. Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to:

(1) pledging all or any part of the revenues of a project or projects, any revenue producing contract or contracts made by the authority with any individual partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist;

(2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(4) limitations on the right of the authority or its agent to restrict and regulate the use of the project;

(5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds;

(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority;

(9) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default;

(10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

Subd. 5. Liability. Neither the members of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Subd. 6. Other powers. The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

Subd. 7. Investment. The authority may invest any bond proceeds, sinking funds or reserves in any securities authorized for investment of funds of municipalities pursuant to sections 118A.04 and 118A.05, including securities described in section 475.67, subdivision 8. In addition, such bond proceeds, sinking funds and reserves may be:

(1) deposited in time deposits of any state or national bank subject to the limitations and requirements of chapter 118A; or

(2) invested in repurchase agreements with, providing for the repurchase of securities described in the preceding sentence by, a bank qualified as a depository of money of the authority, a national or state bank in the United States that is a member of the Federal Reserve System and whose combined capital and surplus equals or exceeds $10,000,000, or a reporting dealer to the Federal Reserve Bank of New York. Power to make any such investment or deposit is subject to the provisions of any applicable covenant or restriction in a resolution or trust agreement of the authority.

History: 1971 c 868 s 8; 1973 c 758 s 4,5; 1984 c 654 art 4 s 23; 1996 c 399 art 2 s 3; 1997 c 219 s 2



Section 136A.33 — TRUST AGREEMENT.

In the discretion of the authority any revenue bonds issued under the provisions of sections 136A.25 to 136A.42, may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of laws, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledges such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

History: 1971 c 868 s 9



Section 136A.34 — REVENUE REFUNDING BONDS.

Subdivision 1. Bonds; generally. The authority is hereby authorized to provide for the issuance of revenue bonds of the authority for the purpose of refunding any revenue bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

Subd. 2. Proceeds. The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application be placed in escrow to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

Subd. 3. Investment. Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

Subd. 4. Additional purpose; improvements. The portion of the proceeds of any such revenue bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested or deposited in time deposits as provided in section 136A.32, subdivision 7.

Subd. 5. Relation to other laws. All such revenue bonds shall be subject to the provisions of sections 136A.25 to 136A.42, in the same manner and to the same extent as other revenue bonds issued pursuant to sections 136A.25 to 136A.42.

History: 1971 c 868 s 10; 1973 c 758 s 6



Section 136A.35 — BONDS ARE NOT STATE OBLIGATION.

Bonds issued under authority of sections 136A.25 to 136A.42 do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, grant to the owners or holders thereof any right to have the state levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings. The legislature intends not to appropriate money from the general fund to pay for these bonds.

History: 1971 c 868 s 11; 1990 c 610 art 2 s 5



Section 136A.36 — REVENUES.

The authority may fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any:

(1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for;

(2) to pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of such project as the same shall become due and payable; and

(3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance a project or projects at one or more participating institutions of higher education without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution of higher education and for the revenue bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of revenue bonds having a subordinate lien in respect of the security herein authorized to other revenue bonds of the authority and, in such case, the authority may create separate or other similar funds in respect of such subordinate lien bonds.

History: 1971 c 868 s 12



Section 136A.37 — REMEDIES OF BONDHOLDERS AND TRUSTEES.

Any holder of revenue bonds issued under the provisions of sections 136A.25 to 136A.42, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by sections 136A.25 to 136A.42, or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

History: 1971 c 868 s 13



Section 136A.38 — BONDS ELIGIBLE FOR INVESTMENT.

Bonds issued by authority under the provisions of sections 136A.25 to 136A.42, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them; it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising due care in selecting securities for purchase or investment; and provide further, that in no event shall assets of pension funds of public employees of the state of Minnesota or any of its agencies, boards or subdivisions, whether publicly or privately administered, be invested in bonds issued under the provisions of sections 136A.25 to 136A.42. Such bonds are hereby constituted "authorized securities" within the meaning and for the purposes of Minnesota Statutes 1969, section 50.14. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state now or may hereafter be authorized by law.

History: 1971 c 868 s 14



Section 136A.39 — EXEMPTION FROM TAXES AND OTHER RESTRICTIONS.

The exercise of the powers granted by sections 136A.25 to 136A.42, will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of sections 136A.25 to 136A.42, or upon the income therefrom.

History: 1971 c 868 s 15; 1983 c 213 s 8



Section 136A.40 — ADMINISTRATION.

The administration of sections 136A.25 to 136A.42, shall be under the authority independent of other departments and agencies and notwithstanding chapter 16C. The authority shall not be subject to the provisions of chapter 14, including section 14.386 in connection with the adoption of any rules, rents, fees or charges or with the exercise of any other powers or duties.

History: 1971 c 868 s 16; 1973 c 758 s 7; 1982 c 424 s 130; 1985 c 248 s 70; 1995 c 186 s 41; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 18; 1998 c 386 art 2 s 45



Section 136A.41 — CONFLICT OF INTEREST.

Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of any participating institution of higher education, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, construction company, or any other firm, person or corporation to serve as a member of the authority, provided such trustee, director, officer or employee shall abstain from deliberation, action and vote by the authority in each instance where the business affiliation of any such trustee, director, officer or employee is involved.

History: 1971 c 868 s 17; 1973 c 758 s 8



Section 136A.42 — ANNUAL REPORT.

The authority shall keep an accurate account of all of its activities and all of its receipts and expenditures and shall annually report to the office.

History: 1971 c 868 s 18; 1975 c 271 s 6; 1983 c 258 s 55; 1995 c 212 art 3 s 38; 2005 c 107 art 2 s 60; 2014 c 149 s 74



Section 136A.61 — POLICY.

The legislature has found and hereby declares that the availability of legitimate courses and programs leading to academic degrees offered by responsible private nonprofit and for-profit institutions of postsecondary education and the existence of legitimate private colleges and universities are in the best interests of the people of this state. The legislature has found and declares that the state can provide assistance and protection for persons choosing private institutions and programs, by establishing policies and procedures to assure the authenticity and legitimacy of private postsecondary education institutions and programs. The legislature has also found and declares that this same policy applies to any private and public postsecondary educational institution located in another state or country which offers or makes available to a Minnesota resident any course, program or educational activity which does not require the leaving of the state for its completion.

History: 1975 c 201 s 1; 1978 c 603 s 1; 2007 c 144 art 3 s 1; 2015 c 69 art 2 s 11



Section 136A.615 — CITATION.

Sections 136A.61 to 136A.71 may be cited as the "Minnesota Private and Out-of-State Public Postsecondary Education Act."

History: 2007 c 144 art 3 s 2



Section 136A.62 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. The following words, terms, and phrases shall have the meanings ascribed to them in this section for the purposes of sections 136A.61 to 136A.71.

Subd. 2. [Repealed, 2014 c 149 s 75]

Subd. 3. School. "School" means:

(1) any partnership, company, firm, society, trust, association, corporation, or any combination thereof, which (i) is, owns, or operates a private, nonprofit postsecondary education institution; (ii) is, owns, or operates a private, for-profit postsecondary education institution; or (iii) provides a postsecondary instructional program or course leading to a degree whether or not for profit;

(2) any public or private postsecondary educational institution located in another state or country which offers or makes available to a Minnesota resident any course, program or educational activity which does not require the leaving of the state for its completion; or

(3) any individual, entity, or postsecondary institution located in another state that contracts with any school located within the state of Minnesota for the purpose of providing educational programs, training programs, or awarding postsecondary credits or continuing education credits to Minnesota residents that may be applied to a degree program.

Subd. 4. Degree. "Degree" means any award given by a school for completion of a program or course which is designated by the term degree, associate, bachelor, baccalaureate, masters, or doctorate, or any other award which the office shall include by rule.

Subd. 5. Records. "Records" means those school documents and files containing student data relating to academic credits, grades, degrees awarded, periods of attendance, and such other matters as the office shall determine by rule.

Subd. 6. Online platform service. An online platform service is a nondegree granting entity that provides online access to schools as defined in subdivision 3, to enable the schools to offer online training, courses, or programs.

History: 1975 c 201 s 2; 1975 c 271 s 6; 1978 c 603 s 2; 1985 c 248 s 70; 1995 c 212 art 3 s 39,59; 2005 c 107 art 2 s 60; 2007 c 144 art 3 s 3; 2010 c 364 s 15; 2013 c 99 art 2 s 12



Section 136A.63 — REGISTRATION.

Subdivision 1. Annual registration. All schools located within Minnesota and all schools located outside Minnesota which offer degree programs or courses within Minnesota shall register annually with the office.

Subd. 2. Sale of an institution. Within 30 days of a change of its ownership a school must submit a registration renewal application, all usual and ordinary information and materials for an initial registration, and applicable registration fees for a new institution. For purposes of this subdivision, "change of ownership" means a merger or consolidation with a corporation; a sale, lease, exchange, or other disposition of all or substantially all of the assets of a school; the transfer of a controlling interest of at least 51 percent of the school's stock; or a change in the nonprofit or for-profit status of a school.

History: 1975 c 201 s 3; 1975 c 271 s 6; 1978 c 603 s 3; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 4; 2015 c 69 art 2 s 12



Section 136A.64 — INFORMATION REQUIRED FOR REGISTRATION.

Subdivision 1. Schools to provide information. As a basis for registration, schools shall provide the office with such information as the office needs to determine the nature and activities of the school, including but not limited to the following which shall be accompanied by an affidavit attesting to its accuracy and truthfulness:

(1) articles of incorporation, constitution, bylaws, or other operating documents;

(2) a duly adopted statement of the school's mission and goals;

(3) evidence of current school or program licenses granted by departments or agencies of any state;

(4) a fiscal balance sheet on an accrual basis, or a certified audit of the immediate past fiscal year including any management letters provided by the independent auditor or, if the school is a public institution outside Minnesota, an income statement for the immediate past fiscal year;

(5) all current promotional and recruitment materials and advertisements; and

(6) the current school catalog and, if not contained in the catalog:

(i) the members of the board of trustees or directors, if any;

(ii) the current institutional officers;

(iii) current full-time and part-time faculty with degrees held or applicable experience;

(iv) a description of all school facilities;

(v) a description of all current course offerings;

(vi) all requirements for satisfactory completion of courses, programs, and degrees;

(vii) the school's policy about freedom or limitation of expression and inquiry;

(viii) a current schedule of fees, charges for tuition, required supplies, student activities, housing, and all other standard charges;

(ix) the school's policy about refunds and adjustments;

(x) the school's policy about granting credit for prior education, training, and experience; and

(xi) the school's policies about student admission, evaluation, suspension, and dismissal.

Subd. 2. Financial records. The office shall not disclose financial records or accreditation reports provided to it by a school pursuant to this section except for the purpose of defending, at hearings pursuant to chapter 14, or other appeal proceedings, its decision to approve or not to approve the granting of degrees or the use of a name by the school. Section 15.17, subdivision 4, shall not apply to such records.

Subd. 3. Additional information. If the office is unable to determine the nature and activities of a school on the basis of the information in subdivision 1, the office shall notify the school of additional information needed.

Subd. 4. Verification of information. The office may verify the accuracy of submitted information by inspection, visitation, or any other means it considers necessary.

Subd. 5. Public information. All information submitted to the office is public information except financial and accreditation records and information. The office may disclose financial records or information to defend its decision to approve or disapprove granting of degrees or the use of a name or its decisions to revoke the approval at a hearing under chapter 14 or other legal proceedings.

Subd. 6. Late registration penalty. Applications for renewal for any registration received after the deadline date specified in the renewal materials provided by the office are subject to a late fee equal to 20 percent of the annual registration renewal fee.

Subd. 7. Out-of-state expenses. A school shall reimburse the office for actual costs associated with a site evaluation visit outside Minnesota if the visit is necessary under subdivision 1 or 3.

History: 1975 c 201 s 4; 1975 c 271 s 6; 1978 c 603 s 4; 1982 c 424 s 130; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 5



Section 136A.645 — SCHOOL CLOSURE.

(a) When a school decides to cease postsecondary education operations, it must cooperate with the office in assisting students to find alternative means to complete their studies with a minimum of disruption, and inform the office of the following:

(1) the planned date for termination of postsecondary education operations;

(2) the planned date for the transfer of the student records;

(3) confirmation of the name and address of the organization to receive and hold the student records; and

(4) the official at the organization receiving the student records who is designated to provide official copies of records or transcripts upon request.

(b) Upon notice from a school of its intention to cease operations, the office shall notify the school of the date on which it must cease the enrollment of students and all postsecondary educational operations.

Without limitation as to other circumstance, a school shall be deemed to have ceased operations when the school:

(1) has an unscheduled nonemergency closure or cancellation of classes for more than 24 hours without prior notice to the office;

(2) announces it is closed or closing; or

(3) files for bankruptcy.

History: 2007 c 144 art 3 s 6; 2010 c 364 s 16



Section 136A.646 — ADDITIONAL SECURITY.

(a) In the event any registered institution is notified by the United States Department of Education that it has fallen below minimum financial standards and that its continued participation in Title IV will be conditioned upon its satisfying either the Zone Alternative, Code of Federal Regulations, title 34, section 668.175, paragraph (f), or a Letter of Credit Alternative, Code of Federal Regulations, title 34, section 668.175, paragraph (c), the institution shall provide a surety bond conditioned upon the faithful performance of all contracts and agreements with students in a sum equal to the "letter of credit" required by the United States Department of Education in the Letter of Credit Alternative, but in no event shall such bond be less than $10,000 nor more than $250,000.

(b) In lieu of a bond, the applicant may deposit with the commissioner of management and budget:

(1) a sum equal to the amount of the required surety bond in cash; or

(2) securities, as may be legally purchased by savings banks or for trust funds, in an aggregate market value equal to the amount of the required surety bond.

(c) The surety of any bond may cancel it upon giving 60 days' notice in writing to the office and shall be relieved of liability for any breach of condition occurring after the effective date of cancellation.

History: 2007 c 144 art 3 s 7; 2010 c 364 s 17; 2013 c 99 art 2 s 13



Section 136A.65 — APPROVAL OF DEGREES AND NAME.

Subdivision 1. Prohibition. No school subject to registration shall grant a degree unless such degree and its underlying curriculum are approved by the office, nor shall any school subject to registration use the name "college" or "university" in its name without approval by the office.

Subd. 1a. Accreditation; requirement. A school must not be registered or authorized to offer any degree at any level unless the school is accredited by an agency recognized by the United States Department of Education for purposes of eligibility to participate in Title IV federal financial aid programs. Any registered school undergoing institutional accreditation shall inform the office of site visits by the accrediting agency and provide office staff the opportunity to attend the visits, including any exit interviews. The institution must provide the office with a copy of the final report upon receipt.

Subd. 2. Procedures. The office shall establish procedures for approval, including notice and an opportunity for a hearing pursuant to chapter 14 if such approval is not granted. If a hearing is requested, no disapproval shall take effect until after such hearing.

Subd. 3. Application. A school subject to registration shall be granted approval to use the term "college" or "university" in its name if it was organized, operating, and using such term in its name on or before August 1, 2007, and if it meets the other policies and standards for approval established by the office.

Subd. 4. Criteria for approval. (a) A school applying to be registered and to have its degree or degrees and name approved must substantially meet the following criteria:

(1) the school has an organizational framework with administrative and teaching personnel to provide the educational programs offered;

(2) the school has financial resources sufficient to meet the school's financial obligations, including refunding tuition and other charges consistent with its stated policy if the institution is dissolved, or if claims for refunds are made, to provide service to the students as promised, and to provide educational programs leading to degrees as offered;

(3) the school operates in conformity with generally accepted budgeting and accounting principles;

(4) the school provides an educational program leading to the degree it offers;

(5) the school provides appropriate and accessible library, laboratory, and other physical facilities to support the educational program offered;

(6) the school has a policy on freedom or limitation of expression and inquiry for faculty and students which is published or available on request;

(7) the school uses only publications and advertisements which are truthful and do not give any false, fraudulent, deceptive, inaccurate, or misleading impressions about the school, its personnel, programs, services, or occupational opportunities for its graduates for promotion and student recruitment;

(8) the school's compensated recruiting agents who are operating in Minnesota identify themselves as agents of the school when talking to or corresponding with students and prospective students;

(9) the school provides information to students and prospective students concerning:

(i) comprehensive and accurate policies relating to student admission, evaluation, suspension, and dismissal;

(ii) clear and accurate policies relating to granting credit for prior education, training, and experience and for courses offered by the school;

(iii) current schedules of fees, charges for tuition, required supplies, student activities, housing, and all other standard charges;

(iv) policies regarding refunds and adjustments for withdrawal or modification of enrollment status; and

(v) procedures and standards used for selection of recipients and the terms of payment and repayment for any financial aid program; and

(10) the school must not withhold a student's official transcript because the student is in arrears or in default on any loan issued by the school to the student if the loan qualifies as an institutional loan under United States Code, title 11, section 523(a)(8)(b).

(b) An application for degree approval must also include:

(i) title of degree and formal recognition awarded;

(ii) location where such degree will be offered;

(iii) proposed implementation date of the degree;

(iv) admissions requirements for the degree;

(v) length of the degree;

(vi) projected enrollment for a period of five years;

(vii) the curriculum required for the degree, including course syllabi or outlines;

(viii) statement of academic and administrative mechanisms planned for monitoring the quality of the proposed degree;

(ix) statement of satisfaction of professional licensure criteria, if applicable;

(x) documentation of the availability of clinical, internship, externship, or practicum sites, if applicable; and

(xi) statement of how the degree fulfills the institution's mission and goals, complements existing degrees, and contributes to the school's viability.

Subd. 5. Requirements for degree and nondegree program approval. For each degree and nondegree program a school offers to a student, where the student does not leave Minnesota for the major portion of the program or course leading to the degree or nondegree award, the school must have:

(1) for degree programs:

(i) qualified teaching personnel to provide the educational programs for each degree for which approval is sought;

(ii) appropriate educational programs leading to each degree for which approval is sought;

(iii) appropriate and accessible library, laboratory, and other physical facilities to support the educational program for each degree for which approval is sought; and

(iv) a rationale showing that degree programs are consistent with the school's mission and goals; and

(2) for nondegree programs:

(i) qualified teaching personnel to provide the educational programs for which approval is sought;

(ii) appropriate educational programs leading to each award for which approval is sought;

(iii) appropriate and accessible library, laboratory, and other physical facilities to support the educational program for which approval is sought; and

(iv) a rationale showing that programs are consistent with the school's mission and goals.

Nondegree programs that are a part of an approved degree shall not require additional review or approval; they shall be considered approved as a part of the degree approval. Any nondegree program offered by a degree-granting school that is not a part of an approved degree shall be subject to clause (2), items (i) to (iv).

Subd. 6. Name. A degree-granting school may use the term "academy" or "institute" in its name without meeting any additional requirements. A school may use the term "college" in its name if it offers at least one program leading to an associate or higher degree. A school may use the term "university" in its name if it offers at least one program leading to a master's or doctorate degree.

Subd. 7. Conditional approval. The office may grant conditional approval for a degree or use of a term in its name for a period of less than one year if doing so would be in the best interests of currently enrolled students or prospective students. New schools may be granted conditional approval for degrees or names annually for a period not to exceed five years to allow them the opportunity to apply for and receive accreditation as required in subdivision 1a. A new school granted conditional approval may be allowed to continue as a registered institution in order to complete an accreditation process upon terms and conditions the office determines.

Subd. 8. Disapproval of registration appeal. (a) The office may refuse to renew, revoke, or suspend registration, approval of a school's degree, or use of a regulated term in its name by giving written notice and reasons to the school.

(b) Reasons for revocation or suspension of registration or approval may be for one or more of the following reasons:

(1) violating the provisions of sections 136A.61 to 136A.71;

(2) providing false, misleading, or incomplete information to the office;

(3) presenting information about the school which is false, fraudulent, misleading, deceptive, or inaccurate in a material respect to students or prospective students; or

(4) refusing to allow reasonable inspection or to supply reasonable information after a written request by the office has been received.

(c) Any order refusing, revoking, or suspending a school's registration, approval of a school's degree, or use of a regulated term in the school's name is appealable in accordance with chapter 14. The request must be in writing and made to the office within 30 days of the date the school is notified of the action of the office. If a school has been operating and its registration has been revoked, suspended, or refused by the office, the order is not effective until the final determination of the appeal, unless immediate effect is ordered by the court.

History: 1975 c 201 s 5; 1975 c 271 s 6; 1978 c 603 s 5; 1982 c 424 s 130; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 8; 2008 c 298 s 8-12; 2013 c 99 art 2 s 14; 2014 c 149 s 40; 2015 c 69 art 2 s 13,14



Section 136A.653 — EXEMPTIONS.

Subdivision 1. Exemption. A school that is subject to licensing by the office under sections 136A.82 to 136A.834 is exempt from the provisions of sections 136A.61 to 136A.71. The determination of the office as to whether a particular school is subject to regulation under sections 136A.82 to 136A.834 is final for the purposes of this exemption.

Subd. 2. Educational program; nonprofit organizations. Educational programs which are sponsored by a bona fide and nonprofit trade, labor, business, professional or fraternal organization, which programs are conducted solely for that organization's membership or for the members of the particular industries or professions served by that organization, and which are not available to the public on a fee basis, are exempted from the provisions of sections 136A.61 to 136A.71.

Subd. 3. Educational program; business firms. Educational programs which are sponsored by a business firm for the training of its employees or the employees of other business firms with which it has contracted to provide educational services at no cost to the employees are exempted from the provisions of sections 136A.61 to 136A.71.

Subd. 3a. Tuition-free educational courses. A school, including a school using an online platform service, offering training, courses, or programs is exempt from sections 136A.61 to 136A.71, to the extent it offers tuition-free courses to students in Minnesota. A course will be considered tuition-free if the school charges no tuition and the required fees and other required charges paid by the student for the course do not exceed two percent of the most recent average undergraduate tuition and required fees as of January 1 of the current year charged for full-time students at all degree-granting institutions as published annually by the United States Department of Education as of January 1 of each year. To qualify for an exemption, a school or online platform service must prominently display a notice comparable to the following: "IMPORTANT: Each educational institution makes its own decision regarding whether to accept completed coursework for credit. Check with your university or college."

Subd. 4. Voluntary submission. Any school or program exempted from the provisions of sections 136A.61 to 136A.71 by the provisions of this section may voluntarily submit to the provisions of those sections.

History: 1978 c 603 s 6; 1Sp1993 c 2 art 2 s 18; 1995 c 212 art 3 s 59; 2013 c 99 art 2 s 15; 2015 c 69 art 2 s 46



Section 136A.657 — EXEMPTION; RELIGIOUS SCHOOLS.

Subdivision 1. Exemption. Any school or any department or branch of a school (a) which is substantially owned, operated or supported by a bona fide church or religious organization; (b) whose programs are primarily designed for, aimed at and attended by persons who sincerely hold or seek to learn the particular religious faith or beliefs of that church or religious organization; and (c) whose programs are primarily intended to prepare its students to become ministers of, to enter into some other vocation closely related to, or to conduct their lives in consonance with, the particular faith of that church or religious organization, is exempt from the provisions of sections 136A.61 to 136A.834.

Subd. 2. Limitation. This exemption shall not extend to any school or to any department or branch of a school which through advertisements or solicitations represents to any students or prospective students that the school, its aims, goals, missions or purposes or its programs are different from those described in subdivision 1. This exemption shall not extend to any school which represents to any student or prospective student that the major purpose of its programs is to prepare the student for a vocation not closely related to that particular religious faith, or to provide the student with a general educational program recognized by other schools or the broader educational, business or social community as being substantially equivalent to the educational programs offered by schools or departments or branches of schools which are not exempt from sections 136A.61 to 136A.71, and rules adopted pursuant thereto.

Subd. 3. Scope. Nothing in sections 136A.61 to 136A.834, or the rules adopted pursuant thereto, shall be interpreted as permitting the office to determine the truth or falsity of any particular set of religious beliefs.

Subd. 4. Statement required; religious nature. Any degree awarded upon completion of a religiously exempt program shall include descriptive language to make the religious nature of the award clear.

History: 1978 c 603 s 7; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 9; 2015 c 69 art 2 s 15,16



Section 136A.658 — EXEMPTION; STATE AUTHORIZATION RECIPROCITY AGREEMENT SCHOOLS.

(a) The office may participate in an interstate reciprocity agreement regarding postsecondary distance education if it determines that participation is in the best interest of Minnesota postsecondary students.

(b) If the office decides to participate in an interstate reciprocity agreement, an institution that meets the following requirements is exempt from the provisions of sections 136A.61 to 136A.71:

(1) the institution is situated in a state which is also participating in the interstate reciprocity agreement;

(2) the institution has been approved to participate in the interstate reciprocity agreement by the institution's home state and other entities with oversight of the interstate reciprocity agreement; and

(3) the institution has elected to participate in and operate in compliance with the terms of the interstate reciprocity agreement.

History: 2014 c 312 art 1 s 11



Section 136A.66 — LIST OF REGISTERED INSTITUTIONS.

The office shall maintain a list of registered institutions authorized to grant degrees and schools authorized to use the name "college" or "university" and shall make such list available to the public.

History: 1975 c 201 s 6; 1975 c 271 s 6; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 10; 2008 c 298 s 13



Section 136A.67 — REGISTRATION REPRESENTATIONS.

No school and none of its officials or employees shall advertise or represent in any manner that such school is approved or accredited by the office or the state of Minnesota, except a school which is duly registered with the office, or any of its officials or employees, may represent in advertising and shall disclose in catalogues, applications, and enrollment materials that the school is registered with the office by prominently displaying the following statement: "(Name of school) is registered with the office pursuant to sections 136A.61 to 136A.71. Registration is not an endorsement of the institution. Credits earned at the institution may not transfer to all other institutions." In addition, all registered schools shall publish in the school catalog or student handbook the name, street address, telephone number, and Web site address of the office.

History: 1975 c 201 s 7; 1975 c 271 s 6; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 11; 2008 c 298 s 14; 2014 c 149 s 74; 2015 c 69 art 2 s 17



Section 136A.675 — RISK ANALYSIS.

The office shall develop a set of financial and programmatic evaluation metrics to aid in the detection of the failure or potential failure of a school to meet the standards established under sections 136A.61 to 136A.71. These metrics shall include indicators of financial stability, changes in the senior management or the financial aid and senior administrative staff of an institution, changes in enrollment, changes in program offerings, and changes in faculty staffing patterns. The development of financial standards shall use industry standards as benchmarks. The development of the nonfinancial standards shall include a measure of trends and dramatic changes in trends or practice. The agency must specify the metrics and standards for each area and provide a copy to each registered institution and post them on the agency Web site. The agency shall use regularly reported data submitted to the federal government or other regulatory or accreditation agencies wherever possible. The agency may require more frequent data reporting by an institution to ascertain whether the standards are being met.

History: 2007 c 144 art 3 s 12



Section 136A.68 — RECORDS.

A registered school shall maintain a permanent record for each student for 50 years from the last date of the student's attendance. A registered school offering distance instruction to a student located in Minnesota shall maintain a permanent record for each Minnesota student for 50 years from the last date of the student's attendance. Records include a student's academic transcript, documents, and files containing student data about academic credits earned, courses completed, grades awarded, degrees awarded, and periods of attendance. To preserve permanent records, a school shall submit a plan that meets the following requirements:

(1) at least one copy of the records must be held in a secure, fireproof depository or duplicate records must be maintained off site in a secure location and in a manner approved by the office;

(2) an appropriate official must be designated to provide a student with copies of records or a transcript upon request;

(3) an alternative method approved by the office of complying with clauses (1) and (2) must be established if the school ceases to exist; and

(4) if the school has no binding agreement approved by the office for preserving student records, a continuous surety bond must be filed with the office in an amount not to exceed $20,000. The bond shall run to the state of Minnesota.

History: 1975 c 201 s 8; 1975 c 271 s 6; 1995 c 212 art 3 s 59; 2007 c 144 art 3 s 13



Section 136A.685 — PRIVATE INSTITUTIONS; ADJUDICATION OF FRAUD OR MISREPRESENTATION.

The office shall not provide registration or degree or name approval to a school if there has been a criminal, civil, or administrative adjudication of fraud or misrepresentation in Minnesota or in another state or jurisdiction against the school or its owner, officers, agents, or sponsoring organization. The adjudication of fraud or misrepresentation is sufficient cause for the office to determine that a school:

(1) does not qualify for exemption under section 136A.657; or

(2) is not approved to grant degrees or to use the term "academy," "college," "institute," or "university" in its name.

History: 1995 c 212 art 3 s 40; 1996 c 366 s 1; 2014 c 149 s 41



Section 136A.69 — FEES.

Subdivision 1. Registration fees. (a) The office shall collect reasonable registration fees that are sufficient to recover, but do not exceed, its costs of administering the registration program. The office shall charge the fees listed in paragraphs (b) and (c) for new registrations.

(b) A new school offering no more than one degree at each level during its first year must pay registration fees for each applicable level in the following amounts:

(c) A new school that will offer more than one degree per level during its first year must pay registration fees in an amount equal to the fee for the first degree at each degree level under paragraph (b), plus fees for each additional nondegree program or degree as follows:

(d) The annual renewal registration fee is $1,200.

Subd. 2. [Repealed, 2010 c 215 art 2 s 21]

Subd. 3. Degree or nondegree program addition fee. The office processing fees for adding a degree or nondegree program are as follows:

If the office determines that a fact-finding visit or outside consultant is necessary to review or evaluate any new or revised degree or nondegree program, the office shall be reimbursed for the expenses incurred related to the review as follows:

(1) $400 for the team base fee or for a paper review conducted by a consultant if the office determines that a fact-finding visit is not required;

(2) $300 for each day or part thereof on site per team member; and

(3) the actual cost of customary meals, lodging, and related travel expenses incurred by team members.

Subd. 5. Modification fee. The fee for modification of any existing degree or nondegree program is $100 and is due if there is:

(1) an increase or decrease of 25 percent or more from the original date of program approval, in clock hours, credit hours, or calendar length of an existing degree or nondegree program;

(2) a change in academic measurement from clock hours to credit hours or vice versa; or

(3) an addition or alteration of courses that represent a 25 percent change or more in the objectives, content, or methods of delivery.

History: 1975 c 201 s 9; 1975 c 271 s 6; 1989 c 293 s 58; 1Sp1993 c 2 art 2 s 19; 1995 c 212 art 3 s 41; 2003 c 133 art 2 s 17; 2007 c 144 art 3 s 14; 2008 c 298 s 15; 2010 c 215 art 2 s 10-12



Section 136A.705 — PENALTY.

The commissioner may assess fines for violations of a provision of sections 136A.61 to 136A.71. Each day's failure to comply with a provision of sections 136A.61 to 136A.71 shall be a separate violation and fines shall not exceed $500 per day per violation. Amounts received under this section must be deposited in the special revenue fund and are appropriated to the office for the purposes in sections 136A.61 to 136A.71.

History: 2007 c 144 art 3 s 15; 2013 c 99 art 2 s 29; 2014 c 149 s 74



Section 136A.71 — INJUNCTION.

Upon application of the attorney general the district courts shall have jurisdiction to enjoin any violations of sections 136A.61 to 136A.71.

History: 1975 c 201 s 11



Section 136A.82 — CITATION.

Sections 136A.82 to 136A.834 may be cited as the Private Career School Act.

History: 1999 c 214 art 3 s 1; 2015 c 69 art 2 s 46



Section 136A.821 — DEFINITIONS.

Subdivision 1. Words, terms and phrases. The following words, terms and phrases shall have the meanings ascribed to them in this section.

Subd. 2. Office of Higher Education or office. "Office of Higher Education" or "office" means the Minnesota Office of Higher Education.

Subd. 3. Solicitor. "Solicitor" means a person who for a salary or for commission, acts as an agent, independent contractor, salesperson, or counselor in recruiting students for a program using any method, at any place except on the actual business premises of the private career school, other than only providing public information at the invitation or permission of a private career school or educational organization.

Subd. 4. Person. "Person" means any individual, partnership, company, firm, society, trust, association, or corporation or any combination thereof.

Subd. 5. Private career school. "Private career school" means a person who maintains, advertises, administers, solicits for, or conducts any program at less than an associate degree level; is not registered as a private institution under sections 136A.61 to 136A.71; and is not specifically exempted by section 136A.833.

Subd. 6. Course. "Course" means any classroom or distance instruction; any subunit of a program; or any combination thereof.

Subd. 7. Multiple location. "Multiple location" means any site where classes or administrative services are provided to students and that has a street address that is different than the street address found on the private career school's license.

Subd. 8. Placement service. "Placement service" means a service offered or advertised by a private career school for the purpose of assisting the student in obtaining employment.

Subd. 9. Program. "Program" means any course or grouping of courses that is advertised or listed in a private career school's catalog, brochures, electronic display, or other publications, or for which the private career school grants a formal recognition.

Subd. 10. Distance education private career school. "Distance education private career school" means a private career school that establishes, keeps, or maintains a facility or location where a program is offered through distance instruction.

Subd. 11. Distance instruction. "Distance instruction" means any method of instruction outside the traditional in-classroom instruction, including, but not limited to, the use of the United States mail and other correspondence; Internet and other online computer-based education; or CD-ROM self-instruction.

Subd. 12. Electronic display. "Electronic display" means text, images, or sound rendered via any electronic device designed to present information, whether generated by the device or transmitted from another source.

History: 1969 c 866 s 1; 1973 c 714 s 1,2; 1986 c 444; 1992 c 513 art 1 s 18,28; 1995 c 212 art 3 s 59; 1999 c 214 art 3 s 2-8; 2005 c 107 art 2 s 60; art 3 s 1; 2007 c 144 art 3 s 16,17; 2015 c 69 art 2 s 20-22,46



Section 136A.822 — LICENSURE.

Subdivision 1. Required. A private career school must not maintain, advertise, solicit for, administer, or conduct any program in Minnesota without first obtaining a license from the office.

Subd. 2. Contract unenforceable. A contract entered into with a person for a program by or on behalf of a person operating a private career school to which a license has not been issued under sections 136A.821 to 136A.833, is unenforceable in any action.

Subd. 3. Refunds. If a contract is deemed unenforceable under subdivision 2, a private career school must refund tuition, fees, and other charges received from a student or on behalf of a student within 30 days of receiving written notification and demand for refund from the office.

Subd. 4. Application. Application for a license shall be on forms prepared and furnished by the office, and shall include the following and other information as the office may require:

(1) the title or name of the private career school, ownership and controlling officers, members, managing employees, and director;

(2) the specific programs which will be offered and the specific purposes of the instruction;

(3) the place or places where the instruction will be given;

(4) a listing of the equipment available for instruction in each program;

(5) the maximum enrollment to be accommodated with equipment available in each specified program;

(6) the qualifications of instructors and supervisors in each specified program;

(7) a current balance sheet, income statement, and adequate supporting documentation, prepared and certified by an independent public accountant or CPA;

(8) copies of all media advertising and promotional literature and brochures or electronic display currently used or reasonably expected to be used by the private career school;

(9) copies of all Minnesota enrollment agreement forms and contract forms and all enrollment agreement forms and contract forms used in Minnesota; and

(10) gross income earned in the preceding year from student tuition, fees, and other required institutional charges, unless the private career school files with the office a surety bond equal to at least $250,000 as described in subdivision 6.

Subd. 5. Certification. Each application shall be signed and certified to under oath by the proprietor if the applicant is a proprietorship, by the managing partner if the applicant is a partnership, or by the authorized officers of the applicant if the applicant is a corporation, association, company, firm, society or trust.

Subd. 6. Bond. (a) No license shall be issued to any private career school which maintains, conducts, solicits for, or advertises within the state of Minnesota any program, unless the applicant files with the office a continuous corporate surety bond written by a company authorized to do business in Minnesota conditioned upon the faithful performance of all contracts and agreements with students made by the applicant.

(b)(1) The amount of the surety bond shall be ten percent of the preceding year's gross income from student tuition, fees, and other required institutional charges, but in no event less than $10,000 nor greater than $250,000, except that a private career school may deposit a greater amount at its own discretion. A private career school in each annual application for licensure must compute the amount of the surety bond and verify that the amount of the surety bond complies with this subdivision, unless the private career school maintains a surety bond equal to at least $250,000. A private career school that operates at two or more locations may combine gross income from student tuition, fees, and other required institutional charges for all locations for the purpose of determining the annual surety bond requirement. The gross tuition and fees used to determine the amount of the surety bond required for a private career school having a license for the sole purpose of recruiting students in Minnesota shall be only that paid to the private career school by the students recruited from Minnesota.

(2) A person required to obtain a private career school license due to the use of "academy," "institute," "college," or "university" in its name and which is also licensed by another state agency or board shall be required to provide a school bond of $10,000.

(c) The bond shall run to the state of Minnesota and to any person who may have a cause of action against the applicant arising at any time after the bond is filed and before it is canceled for breach of any contract or agreement made by the applicant with any student. The aggregate liability of the surety for all breaches of the conditions of the bond shall not exceed the principal sum deposited by the private career school under paragraph (b). The surety of any bond may cancel it upon giving 60 days' notice in writing to the office and shall be relieved of liability for any breach of condition occurring after the effective date of cancellation.

(d) In lieu of bond, the applicant may deposit with the commissioner of management and budget a sum equal to the amount of the required surety bond in cash, an irrevocable letter of credit issued by a financial institution equal to the amount of the required surety bond, or securities as may be legally purchased by savings banks or for trust funds in an aggregate market value equal to the amount of the required surety bond.

(e) Failure of a private career school to post and maintain the required surety bond or deposit under paragraph (d) shall result in denial, suspension, or revocation of the school's license.

Subd. 7. Resident agent. Private career schools located outside the state of Minnesota that offer, advertise, solicit for, or conduct any program within the state of Minnesota shall first file with the secretary of state a sworn statement designating a resident agent authorized to receive service of process. The statement shall designate the secretary of state as resident agent for service of process in the absence of a designated agent. If a private career school fails to file the statement, the secretary of state is designated as the resident agent authorized to receive service of process. The authorization shall be irrevocable as to causes of action arising out of transactions occurring prior to the filing of written notice of withdrawal from the state of Minnesota filed with the secretary of state.

Subd. 8. Minimum standards. A license shall be issued if the office first determines:

(1) that the applicant has a sound financial condition with sufficient resources available to:

(i) meet the private career school's financial obligations;

(ii) refund all tuition and other charges, within a reasonable period of time, in the event of dissolution of the private career school or in the event of any justifiable claims for refund against the private career school by the student body;

(iii) provide adequate service to its students and prospective students; and

(iv) maintain and support the private career school;

(2) that the applicant has satisfactory facilities with sufficient tools and equipment and the necessary number of work stations to prepare adequately the students currently enrolled, and those proposed to be enrolled;

(3) that the applicant employs a sufficient number of qualified teaching personnel to provide the educational programs contemplated;

(4) that the private career school has an organizational framework with administrative and instructional personnel to provide the programs and services it intends to offer;

(5) that the quality and content of each occupational course or program of study provides education and adequate preparation to enrolled students for entry level positions in the occupation for which prepared;

(6) that the premises and conditions where the students work and study and the student living quarters which are owned, maintained, recommended, or approved by the applicant are sanitary, healthful, and safe, as evidenced by certificate of occupancy issued by the municipality or county where the private career school is physically situated, a fire inspection by the local or state fire marshal, or another verification deemed acceptable by the office;

(7) that the contract or enrollment agreement used by the private career school complies with the provisions in section 136A.826;

(8) that contracts and agreements do not contain a wage assignment provision or a confession of judgment clause; and

(9) that there has been no adjudication of fraud or misrepresentation in any criminal, civil, or administrative proceeding in any jurisdiction against the private career school or its owner, officers, agents, or sponsoring organization.

Subd. 9. Fees and terms of license. An application for an initial license under sections 136A.821 to 136A.833 shall be accompanied by a nonrefundable application fee as provided in section 136A.824 that is sufficient to recover, but not exceed, the administrative costs of the office.

All licenses shall expire one year from the date issued by the office, except as provided in section 136A.823.

Subd. 10. Catalog, brochure, or electronic display. Before a license is issued to a private career school, the private career school shall furnish to the office a catalog, brochure, or electronic display including:

(1) identifying data, such as volume number and date of publication;

(2) name and address of the private career school and its governing body and officials;

(3) a calendar of the private career school showing legal holidays, beginning and ending dates of each course quarter, term, or semester, and other important dates;

(4) the private career school policy and regulations on enrollment including dates and specific entrance requirements for each program;

(5) the private career school policy and regulations about leave, absences, class cuts, make-up work, tardiness, and interruptions for unsatisfactory attendance;

(6) the private career school policy and regulations about standards of progress for the student including the grading system of the private career school, the minimum grades considered satisfactory, conditions for interruption for unsatisfactory grades or progress, a description of any probationary period allowed by the private career school, and conditions of reentrance for those dismissed for unsatisfactory progress;

(7) the private career school policy and regulations about student conduct and conditions for dismissal for unsatisfactory conduct;

(8) a detailed schedule of fees, charges for tuition, books, supplies, tools, student activities, laboratory fees, service charges, rentals, deposits, and all other charges;

(9) the private career school policy and regulations, including an explanation of section 136A.827, about refunding tuition, fees, and other charges if the student does not enter the program, withdraws from the program, or the program is discontinued;

(10) a description of the available facilities and equipment;

(11) a course outline syllabus for each course offered showing course objectives, subjects or units in the course, type of work or skill to be learned, and approximate time, hours, or credits to be spent on each subject or unit;

(12) the private career school policy and regulations about granting credit for previous education and preparation;

(13) a notice to students relating to the transferability of any credits earned at the private career school to other institutions;

(14) a procedure for investigating and resolving student complaints; and

(15) the name and address of the office.

A private career school that is exclusively a distance education school is exempt from clauses (3) and (5).

Subd. 11. Placement records. (a) Before a license is reissued to a private career school that offers, advertises or implies a placement service, the private career school shall file with the office for the past year and thereafter at reasonable intervals determined by the office, a certified copy of the private career school's placement record, containing a list of graduates, a description of their jobs, names of their employers, and other information as the office may prescribe.

(b) Each private career school that offers a placement service shall furnish to each prospective student, upon request, prior to enrollment, written information concerning the percentage of the previous year's graduates who were placed in the occupation for which prepared or in related employment.

Subd. 12. Permanent records. A private career school licensed under sections 136A.82 to 136A.834 and located in Minnesota shall maintain a permanent record for each student for 50 years from the last date of the student's attendance. A private career school licensed under this chapter and offering distance instruction to a student located in Minnesota shall maintain a permanent record for each Minnesota student for 50 years from the last date of the student's attendance. Records include school transcripts, documents, and files containing student data about academic credits earned, courses completed, grades awarded, degrees awarded, and periods of attendance. To preserve permanent records, a private career school shall submit a plan that meets the following requirements:

(1) at least one copy of the records must be held in a secure, fireproof depository;

(2) an appropriate official must be designated to provide a student with copies of records or a transcript upon request;

(3) an alternative method, approved by the office, of complying with clauses (1) and (2) must be established if the private career school ceases to exist; and

(4) a continuous surety bond must be filed with the office in an amount not to exceed $20,000 if the private career school has no binding agreement approved by the office, for preserving student records. The bond shall run to the state of Minnesota.

Subd. 13. Private career schools licensed by another state agency or board. A private career school required to obtain a private career school license due to the use of "academy," "institute," "college," or "university" in its name or licensed for the purpose of participating in state financial aid under chapter 136A, and which is also licensed by another state agency or board shall be required to satisfy only the requirements of subdivisions 4, clauses (1), (2), (3), (5), (7), and (10); 5; 6, paragraph (b), clause (2); 8, clauses (1) and (9); 9; 10, clause (13); and 12. A distance education private career school located in another state, or a school licensed to recruit Minnesota residents for attendance at a school outside of this state, or a school licensed by another state agency as its primary licensing body, may continue to use the school's name as permitted by its home state or its primary licensing body.

History: 1969 c 866 s 5; 1971 c 781 s 1,2; 1973 c 714 s 3-9; 1980 c 559 s 1; 1Sp1985 c 11 s 67-70; 1986 c 444; 1989 c 329 art 12 s 4; 1990 c 562 art 3 s 9,10; 1991 c 265 art 8 s 10; 1992 c 513 art 1 s 27; 1Sp1993 c 2 art 2 s 21; 1995 c 212 art 3 s 43,59; 1996 c 366 s 2; 1999 c 214 art 3 s 9-18; 2003 c 112 art 2 s 50; 2005 c 107 art 2 s 60; art 3 s 2-6; 2007 c 144 art 3 s 18-23; 2008 c 298 s 21,22; 2009 c 101 art 2 s 109; 2010 c 364 s 19-21; 2015 c 69 art 2 s 23,46



Section 136A.823 — LICENSE RENEWAL.

Subdivision 1. Application. Application for renewal of a license must be made at least 60 days before expiration of the current license on a form provided by the office. A renewal application shall be accompanied by a nonrefundable fee as provided in section 136A.824 that is sufficient to recover, but does not exceed, the administrative costs of the office.

Subd. 2. Conditions. The office shall adopt rules establishing the conditions for renewal of a license. The conditions shall permit two levels of renewal based on the record of the private career school. A private career school that has demonstrated the quality of its program and operation through longevity and performance in the state may renew its license based on a relaxed standard of scrutiny. A private career school that has been in operation in Minnesota for a limited period of time or that has not performed adequately on performance indicators shall renew its license based on a strict standard of scrutiny. The office shall specify minimum longevity standards and performance indicators that must be met before a private career school may be permitted to operate under the relaxed standard of scrutiny. The performance indicators used in this determination shall include, but not be limited to: regional or national accreditation, loan default rates, placement rate of graduates, student withdrawal rates, audit results, student complaints, and school status with the United States Department of Education. Private career schools that meet the requirements established in rule shall be required to submit a full relicensure report once every four years, and in the interim years will be exempt from the requirements of section 136A.822, subdivision 4, clauses (4), (5), and (8), and Minnesota Rules, parts 4880.1700, subpart 6; and 4880.2100, subpart 4.

History: 1999 c 214 art 3 s 19; 2005 c 107 art 3 s 7; 2010 c 364 s 22; 2015 c 69 art 2 s 24,46



Section 136A.824 — FEES.

Subdivision 1. Initial licensure fee. The office processing fee for an initial licensure application is:

(1) $2,500 for a private career school that will offer no more than one program during its first year of operation;

(2) $750 for a private career school licensed exclusively due to the use of the term "college," "university," "academy," or "institute" in its name, or licensed exclusively in order to participate in state grant or SELF loan financial aid programs; and

(3) $2,500, plus $500 for each additional program offered by the private career school, for a private career school during its first year of operation.

Subd. 2. Renewal licensure fee; late fee. (a) The office processing fee for a renewal licensure application is:

(1) for a private career school that offers one program, the license renewal fee is $1,150;

(2) for a private career school that offers more than one program, the license renewal fee is $1,150, plus $200 for each additional program with a maximum renewal licensing fee of $2,000;

(3) for a private career school licensed exclusively due to the use of the term "college," "university," "academy," or "institute" in its name, the license renewal fee is $750; and

(4) for a private career school licensed by another state agency and also licensed with the office exclusively in order to participate in state student aid programs, the license renewal fee is $750.

(b) If a license renewal application is not received by the office by the close of business at least 60 days before the expiration of the current license, a late fee of $100 per business day, not to exceed $3,000, shall be assessed.

Subd. 3. Program addition fee. The office processing fee for adding a program to those that are currently offered by the private career school is $500 per program.

Subd. 4. Visit or consulting fee. If the office determines that a fact-finding visit or outside consultant is necessary to review or evaluate any new or revised program, the office shall be reimbursed for the expenses incurred related to the review as follows:

(1) $400 for the team base fee or for a paper review conducted by a consultant if the office determines that a fact-finding visit is not required;

(2) $300 for each day or part thereof on site per team member; and

(3) the actual cost of customary meals, lodging, and related travel expenses incurred by team members.

Subd. 5. Modification fee. The fee for modification of any existing program is $100 and is due if there is:

(1) an increase or decrease of 25 percent or more, from the original date of program approval, in clock hours, credit hours, or calendar length of an existing program;

(2) a change in academic measurement from clock hours to credit hours or vice versa; or

(3) an addition or alteration of courses that represent a 25 percent change or more in the objectives, content, or methods of delivery.

Subd. 6. Solicitor permit fee. The solicitor permit fee is $350 and must be paid annually.

Subd. 7. Multiple location fee. Private career schools wishing to operate at multiple locations must pay:

(1) $250 per location, for locations two to five; and

(2) an additional $100 for each location over five.

Subd. 8. Student transcript fee. The fee for a student transcript requested from a closed private career school whose records are held by the office is $15, with a maximum of five transcripts per request.

Subd. 9. Public office documents; copies. The rate for copies of any public office document shall be 50 cents per page.

History: 2005 c 107 art 3 s 8; 2007 c 144 art 3 s 24; 2010 c 215 art 2 s 14; 2015 c 69 art 2 s 25,46



Section 136A.825 — PERMITS FOR SOLICITORS.

Subdivision 1. Required. A solicitor representing a private career school must obtain a solicitor's permit from the office before soliciting students to enroll in the private career school. Such permit shall expire one year following the date of issuance. Application for renewal of permit shall be made annually.

Subd. 2. Application for permit. (a) The application for the permit shall state the full name, address, previous employment, and such other information concerning the solicitor applicant as the office may require.

(b) The application shall have attached to it a certified affidavit signed by a private career school official and the solicitor attesting to the fact that the applicant has been furnished a copy, has read and has knowledge of the provisions of this chapter and Minnesota Rules.

Subd. 3. Refusal of permit. No permit shall be issued to any solicitor unless such solicitor files with the office a continuous corporate surety bond in the sum of $2,000 conditioned upon the faithful performance of all contracts and agreements with the students made by the solicitor. Such bonds shall run to the state of Minnesota and to any person who may have cause of action against the applicant arising at any time after the bond is filed and before it is canceled for breach of any contract or agreement made by the solicitor with any student. The aggregate liability of the surety for all breaches of the conditions of the bond shall not exceed the principal sum of $2,000. The surety of any such bond may cancel it upon giving 60 days' notice in writing to the office and shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. In lieu of bond, the solicitor may deposit with the commissioner of management and budget the sum of $2,000.

Subd. 4. Additional permits. A solicitor representing more than one private career school must obtain a separate permit for each private career school represented; however when a solicitor represents private career schools having a common ownership, only one permit shall be required.

Subd. 5. Fee. The initial and renewal application for each permit shall be accompanied by a nonrefundable fee under section 136A.824.

Subd. 6. Contract; validity. Any contract entered into by a solicitor for a licensed private career school shall be unenforceable in any action brought thereon if the solicitor does not hold a valid permit as required by this section.

History: 1969 c 866 s 6; 1971 c 781 s 3; 1973 c 714 s 10,11; 1Sp1985 c 11 s 71,72; 1989 c 329 art 12 s 5; 1991 c 265 art 8 s 11; 1992 c 513 art 1 s 27; 1Sp1993 c 2 art 2 s 22,23; 1995 c 212 art 3 s 59; 1996 c 366 s 3; 1999 c 214 art 3 s 20; 2003 c 112 art 2 s 50; 2005 c 107 art 3 s 9; 2009 c 101 art 2 s 109; 2015 c 69 art 2 s 26,46



Section 136A.826 — INFORMATION TO STUDENTS.

Subdivision 1. Catalog, brochure, or electronic display. A private career school or its agent must provide the catalog, brochure, or electronic display required in section 136A.822, subdivision 10, to a prospective student in a time or manner that gives the prospective student at least five days to read the catalog, brochure, or electronic display before signing a contract or enrollment agreement or before being accepted by a private career school that does not use a written contract or enrollment agreement.

Subd. 2. Contract information. A contract or enrollment agreement used by a private career school must include at least the following:

(1) the name and address of the private career school, clearly stated;

(2) a clear and conspicuous disclosure that the agreement is a legally binding instrument upon written acceptance of the student by the private career school unless canceled under section 136A.827;

(3) the private career school's cancellation and refund policy that shall be clearly and conspicuously entitled "Buyer's Right to Cancel";

(4) a clear statement of total cost of the program including tuition and all other charges;

(5) the name and description of the program, including the number of hours or credits of classroom instruction, or distance instruction, that shall be included; and

(6) a clear and conspicuous explanation of the form and means of notice the student should use in the event the student elects to cancel the contract or sale, the effective date of cancellation, and the name and address of the seller to which the notice should be sent or delivered.

The contract or enrollment agreement must not include a wage assignment provision or a confession of judgment clause.

Subd. 3. Contract copies. Immediately upon signing of the enrollment agreement or the contract by a prospective student, the private career school or agent shall furnish to the prospective student an exact duplicate copy of the enrollment agreement or contract.

History: 1999 c 214 art 3 s 21; 2007 c 144 art 3 s 25; 2015 c 69 art 2 s 27,46



Section 136A.827 — REFUNDS.

Subdivision 1. Student. For the purposes of this section, "student" means the party to the contract, whether the party is the student, the student's parent or guardian, or other person on behalf of the student.

Subd. 1a. Notice; right to refund. Every private career school shall notify each student, in writing, of acceptance or rejection. In the event that the student is rejected by the private career school, all tuition, fees and other charges shall be refunded.

Subd. 1b. Short-term programs. Licensed private career schools conducting programs not exceeding 40 hours in length shall not be required to make a full refund once a program has commenced and shall be allowed to prorate any refund based on the actual length of the program as stated in the private career school catalog or advertisements and the number of hours attended by the student.

Subd. 2. Private career schools using written contracts. (a) Notwithstanding anything to the contrary, a private career school that uses a written contract or enrollment agreement shall refund all tuition, fees and other charges paid by a student, if the student gives written notice of cancellation within five business days after the day on which the contract was executed regardless of whether the program has started.

(b) When a student has been accepted by the private career school and has entered into a contractual agreement with the private career school and gives written notice of cancellation following the fifth business day after the date of execution of contract, but before the start of the program in the case of resident private career schools, or before the first lesson has been serviced by the private career school in the case of distance education private career schools, all tuition, fees and other charges, except 15 percent of the total cost of the program but not to exceed $50, shall be refunded to the student.

Subd. 3. Notice; amount. (a) A private career school shall refund all tuition, fees and other charges paid by a student if the student gives written notice of cancellation within five business days after the day on which the student is accepted by the private career school regardless of whether the program has started.

(b) When a student has been accepted by the private career school and gives written notice of cancellation following the fifth business day after the day of acceptance by the private career school, but before the start of the program, in the case of resident private career schools, or before the first lesson has been serviced by the private career school, in the case of distance education private career schools, all tuition, fees and other charges, except 15 percent of the total cost of the program but not to exceed $50, shall be refunded to the student.

Subd. 4. Proration. When a student has been accepted by a private career school and gives written notice of cancellation after the program of instruction has begun, but before completion of 75 percent of the program, the amount charged for tuition, fees and all other charges shall be prorated based on the number of days in the term as a portion of the total charges for tuition, fees and all other charges. An additional 25 percent of the total cost of the program may be added but shall not exceed $100. After completion of 75 percent of the program, no refunds are required.

Subd. 5. Equipment and supplies. The fair market retail price, if separately stated in the catalog and contract or enrollment agreement, of equipment or supplies furnished to the student, which the student fails to return in condition suitable for resale, and which may reasonably be resold, within ten business days following cancellation may be retained by the private career school and may be deducted from the total cost for tuition, fees and all other charges when computing refunds.

An overstatement of the fair market retail price of any equipment or supplies furnished the student shall be considered inconsistent with this provision.

Subd. 6. Time of refund. Each private career school shall acknowledge in writing any valid notice of cancellation within ten business days after the receipt of such notice and within 30 business days shall refund to the student any amounts due and arrange for termination of the student's obligation to pay any sum in excess of that due under the cancellation and refund policy.

Subd. 7. Limitation. A private career school cannot make its refund policy conditional upon compliance with the school's regulations or rules of conduct.

Subd. 8. Cancellation occurrence. Written notice of cancellation shall take place on the date the letter of cancellation is postmarked or, in the cases where the notice is hand carried, it shall occur on the date the notice is delivered to the private career school. If a student has not attended class for a period of 21 consecutive days without contacting the private career school to indicate an intent to continue in the private career school or otherwise making arrangements concerning the absence, the student is considered to have withdrawn from the private career school for all purposes as of the student's last documented date of attendance.

Subd. 9. Date of execution. The date of execution of the contract or enrollment agreement shall be presumed to be the date of delivery of the notice of acceptance; and if delivered by mail, the postmark date of the letter of acceptance.

Subd. 10. Instrument not to be negotiated. A private career school shall not negotiate any promissory instrument received as payment of tuition or other charge prior to completion of 50 percent of the program, except that prior to that time, instruments may be transferred by assignment to purchasers who shall be subject to all defenses available against the private career school named as payee.

Subd. 11. Cancellation of enrollment. If a student's enrollment in a private career school is canceled for any reason, the private career school shall notify any agency known to the private career school to be providing financial aid to the student of the cancellation within 30 days.

Subd. 12. Closed private career school. In the event a private career school closes for any reason during a term and interrupts and terminates classes during that term, all tuition for the term shall be refunded to the students or the appropriate state or federal agency or private lender that provided any funding for the term and any outstanding obligation of the student for the term is canceled.

History: 1973 c 714 s 12; 1980 c 559 s 2,3; 1986 c 444; 1996 c 366 s 4; 1999 c 214 art 3 s 22-28; 2005 c 107 art 3 s 10-14; 2007 c 144 art 3 s 26,27; 2015 c 69 art 2 s 28-38,46



Section 136A.828 — PROHIBITIONS.

Subdivision 1. Disclosure required; advertisement restricted. Private career schools, agents of private career schools, and solicitors may not advertise or represent in writing or orally that the private career school is approved or accredited by the state of Minnesota, except that any private career school, agent, or solicitor may represent in advertisements and shall disclose in catalogues, applications, and enrollment materials that the private career school is duly licensed by the state by prominently displaying the following statement:

"(Name of private career school) is licensed as a private career school with the Minnesota Office of Higher Education pursuant to Minnesota Statutes, sections 136A.821 to 136A.832. Licensure is not an endorsement of the institution. Credits earned at the institution may not transfer to all other institutions."

Subd. 2. Unlawful designation. No private career school organized after November 15, 1969, shall apply to itself either as a part of its name or in any other manner the designation of "college" or "university." Operating private career schools now using such designation may continue use thereof.

Subd. 3. False statements. A private career school, agent, or solicitor shall not make, or cause to be made, any statement or representation, oral, written or visual, in connection with the offering or publicizing of a program, if the private career school, agent, or solicitor knows or reasonably should have known the statement or representation to be false, fraudulent, deceptive, substantially inaccurate, or misleading.

Subd. 4. Acceptance of contracts. No private career school shall accept contracts, enrollment agreements or enrollment applications from an agent or solicitor who does not have a current permit.

Subd. 5. Improbable program completion or employment. A private career school, agent, or solicitor shall not enroll a prospective student when it is obvious that the prospective student is unlikely to successfully complete a program or is unlikely to qualify for employment in the vocation or field for which the preparation is designed unless this fact is affirmatively disclosed to the prospective student. If a prospective student expresses a desire to enroll after such disclosure, a disclaimer may be obtained by the private career school. The disclaimer shall be signed by the student and shall state substantially one or both of the following: "I am fully aware that it is unlikely I will be able to successfully complete the program" and "I am fully aware of the improbability or impossibility that I will qualify for employment in the vocation or field for which the program was designed."

Subd. 6. Financial aid payments. (a) All private career schools must collect, assess, and distribute funds received from loans or other financial aid as provided in this subdivision.

(b) Student loans or other financial aid funds received from federal, state, or local governments or administered in accordance with federal student financial assistance programs under title IV of the Higher Education Act of 1965, as amended, United States Code, title 20, chapter 28, must be collected and applied as provided by applicable federal, state, or local law or regulation.

(c) Student loans or other financial aid assistance received from a bank, finance or credit card company, or other private lender must be collected or disbursed as provided in paragraphs (d) and (e).

(d) Loans or other financial aid payments for amounts greater than $3,000 must be disbursed:

(1) in two equal disbursements, if the term length is more than four months. The loan or payment amounts may be disbursed no earlier than the first day the student attends class with the remainder to be disbursed halfway through the term; or

(2) in three equal disbursements, if the term length is more than six months. The loan or payment amounts may be disbursed no earlier than the first day the student attends class, one-third of the way through the term, and two-thirds of the way through the term.

(e) Loans or other financial aid payments for amounts less than $3,000 may be disbursed as a single disbursement on the first day a student attends class, regardless of term length.

(f) No private career school may enter into a contract or agreement with, or receive any money from, a bank, finance or credit card company, or other private lender, unless the private lender follows the requirements for disbursements provided in paragraphs (d) and (e).

(g) No private career school may withhold an official transcript for arrears or default on any loan made by the private career school to a student if the loan qualifies as an institutional loan under United States Code, title 11, section 523(a)(8)(b).

History: 1969 c 866 s 8; 1973 c 714 s 13-15; 1Sp1985 c 11 s 73; 1986 c 444; 1992 c 513 art 1 s 27; 1995 c 212 art 3 s 59; 1999 c 214 art 3 s 29,30; 2005 c 107 art 2 s 60; art 3 s 15,16; 2007 c 144 art 3 s 28; 2008 c 298 s 23; 2010 c 364 s 23; 2015 c 69 art 2 s 39,46



Section 136A.829 — REVOCATION OF LICENSE OR PERMIT.

Subdivision 1. Grounds. The office may, after notice and upon providing an opportunity for a hearing, under chapter 14 if requested by the parties adversely affected, refuse to issue, refuse to renew, revoke, or suspend a license or solicitor's permit for any of the following grounds:

(1) violation of any provisions of sections 136A.821 to 136A.833 or any rule adopted by the office;

(2) furnishing to the office false, misleading, or incomplete information;

(3) presenting to prospective students information relating to the private career school that is false, fraudulent, deceptive, substantially inaccurate, or misleading;

(4) refusal to allow reasonable inspection or supply reasonable information after written request by the office;

(5) the existence of any circumstance that would be grounds for the refusal of an initial or renewal license under section 136A.822.

Subd. 2. Appeal. Any order refusing, revoking, or suspending a private career school's license or a solicitor's permit is appealable in accordance with chapter 14. Where a private career school has been operating and its license has been revoked, suspended, or refused by the office, the order is not effective until the final determination of the appeal unless immediate effect is ordered by the court.

Subd. 3. Powers and duties. The office shall have (in addition to the powers and duties now vested therein by law) the following powers and duties:

(a) To negotiate and enter into interstate reciprocity agreements with similar agencies in other states, if in the judgment of the office such agreements are or will be helpful in effectuating the purposes of Laws 1973, chapter 714;

(b) To grant conditional private career school license for periods of less than one year if in the judgment of the office correctable deficiencies exist at the time of application and when refusal to issue private career school license would adversely affect currently enrolled students;

(c) The office may upon its own motion, and shall upon the verified complaint in writing of any person setting forth fact which, if proved, would constitute grounds for refusal or revocation under Laws 1973, chapter 714, investigate the actions of any applicant or any person or persons holding or claiming to hold a license or permit. However, before proceeding to a hearing on the question of whether a license or permit shall be refused, revoked or suspended for any cause enumerated in subdivision 1, the office shall grant a reasonable time to the holder of or applicant for a license or permit to correct the situation. If within such time the situation is corrected and the private career school is in compliance with the provisions of sections 136A.82 to 136A.834, no further action leading to refusal, revocation, or suspension shall be taken.

History: 1969 c 866 s 9; 1973 c 714 s 16,17; 1982 c 424 s 130; 1983 c 247 s 61; 1985 c 248 s 70; 1986 c 444; 1992 c 513 art 1 s 27; 1995 c 212 art 3 s 59; 1996 c 366 s 5; 1999 c 214 art 3 s 31; 2005 c 107 art 3 s 17; 2015 c 69 art 2 s 40,46



Section 136A.83 — INSPECTION.

(a) The office or a delegate may inspect the instructional books and records, classrooms, dormitories, tools, equipment and classes of any private career school or applicant for license at any reasonable time. The office may require the submission of a certified public audit, or if there is no such audit available the office or a delegate may inspect the financial books and records of the private career school. In no event shall such financial information be used by the office to regulate or set the tuition or fees charged by the private career school.

(b) Data obtained from an inspection of the financial records of a private career school or submitted to the office as part of a license application or renewal are nonpublic data as defined in section 13.02, subdivision 9. Data obtained from inspections may be disclosed to other members of the office, to law enforcement officials, or in connection with a legal or administrative proceeding commenced to enforce a requirement of law.

History: 1969 c 866 s 10; 1973 c 714 s 18; 1986 c 444; 1992 c 513 art 1 s 27; 1995 c 212 art 3 s 59; 1999 c 227 s 13; 2005 c 107 art 3 s 18; 2015 c 69 art 2 s 41,46



Section 136A.831 — INJUNCTION.

Upon application of the attorney general the district courts shall have jurisdiction to enjoin any violation of sections 136A.821 to 136A.833.

History: 1969 c 866 s 11; 1999 c 214 art 3 s 32; 2015 c 69 art 2 s 46



Section 136A.832 — PENALTY.

The commissioner may assess fines for violations of sections 136A.821 to 136A.834. Each day's failure to comply with sections 136A.821 to 136A.834 shall be a separate violation and fines shall not exceed $500 per day per violation. Amounts received under this section must be deposited in the special revenue fund and are appropriated to the office for the purposes of sections 136A.821 to 136A.834.

History: 1969 c 866 s 12; 1971 c 23 s 13; 1973 c 714 s 19; 1Sp1985 c 11 s 74; 1999 c 214 art 3 s 33; 2007 c 144 art 3 s 29; 2013 c 99 art 2 s 29; 2015 c 69 art 2 s 42,46



Section 136A.833 — EXEMPTIONS.

Sections 136A.821 to 136A.832 shall not apply to the following:

(1) public postsecondary institutions;

(2) postsecondary institutions registered under sections 136A.61 to 136A.71;

(3) private career schools of nursing accredited by the state Board of Nursing or an equivalent public board of another state or foreign country;

(4) private schools complying with the requirements of section 120A.22, subdivision 4;

(5) courses taught to students in a valid apprenticeship program taught by or required by a trade union;

(6) private career schools exclusively engaged in training physically or mentally disabled persons for the state of Minnesota;

(7) private career schools licensed by boards authorized under Minnesota law to issue licenses except private career schools required to obtain a private career school license due to the use of "academy," "institute," "college," or "university" in their names;

(8) private career schools and educational programs, or training programs, contracted for by persons, firms, corporations, government agencies, or associations, for the training of their own employees, for which no fee is charged the employee;

(9) private career schools engaged exclusively in the teaching of purely avocational, recreational, or remedial subjects as determined by the office except private career schools required to obtain a private career school license due to the use of "academy," "institute," "college," or "university" in their names unless the private career school used "academy" or "institute" in its name prior to August 1, 2008;

(10) classes, courses, or programs conducted by a bona fide trade, professional, or fraternal organization, solely for that organization's membership;

(11) programs in the fine arts provided by organizations exempt from taxation under section 290.05 and registered with the attorney general under chapter 309. For the purposes of this clause, "fine arts" means activities resulting in artistic creation or artistic performance of works of the imagination which are engaged in for the primary purpose of creative expression rather than commercial sale or employment. In making this determination the office may seek the advice and recommendation of the Minnesota Board of the Arts;

(12) classes, courses, or programs intended to fulfill the continuing education requirements for licensure or certification in a profession, that have been approved by a legislatively or judicially established board or agency responsible for regulating the practice of the profession, and that are offered exclusively to an individual practicing the profession;

(13) classes, courses, or programs intended to prepare students to sit for undergraduate, graduate, postgraduate, or occupational licensing and occupational entrance examinations;

(14) classes, courses, or programs providing 16 or fewer clock hours of instruction that are not part of the curriculum for an occupation or entry level employment except private career schools required to obtain a private career school license due to the use of "academy," "institute," "college," or "university" in their names;

(15) classes, courses, or programs providing instruction in personal development, modeling, or acting;

(16) training or instructional programs, in which one instructor teaches an individual student, that are not part of the curriculum for an occupation or are not intended to prepare a person for entry level employment;

(17) private career schools with no physical presence in Minnesota, as determined by the office, engaged exclusively in offering distance instruction that are located in and regulated by other states or jurisdictions; and

(18) private career schools providing exclusively training, instructional programs, or courses where tuition, fees, and any other charges for a student to participate do not exceed $100.

History: 1969 c 866 s 15; 1973 c 714 s 20; 1977 c 59 s 1; 1980 c 559 s 4; 1989 c 209 art 1 s 13; art 2 s 1; 1990 c 562 art 3 s 11; 1992 c 513 art 1 s 27; 1995 c 212 art 3 s 59; 1998 c 397 art 11 s 3; 1999 c 214 art 3 s 34; 2005 c 56 s 1; 2005 c 107 art 3 s 19; 2007 c 144 art 3 s 30; 2008 c 298 s 24; 2012 c 270 s 11; 2013 c 99 art 2 s 20; 2015 c 69 art 2 s 43,46



Section 136A.834 — EXEMPTION; RELIGIOUS SCHOOLS.

Subdivision 1. Exemption. Any private career school or any department or branch of a private career school:

(1) which is substantially owned, operated, or supported by a bona fide church or religious organization;

(2) whose programs are primarily designed for, aimed at, and attended by persons who sincerely hold or seek to learn the particular religious faith or beliefs of that church or religious organization; and

(3) whose programs are primarily intended to prepare its students to become ministers of, to enter into some other vocation closely related to, or to conduct their lives in consonance with the particular faith of that church or religious organization,

is exempt from the provisions of sections 136A.821 to 136A.832.

Subd. 2. Limitations. (a) An exemption shall not extend to any private career school, department or branch of a private career school, or program of a private career school which through advertisements or solicitations represents to any students or prospective students that the school, its aims, goals, missions, purposes, or programs are different from those described in subdivision 1.

(b) An exemption shall not extend to any private career school which represents to any student or prospective student that the major purpose of its programs is to:

(1) prepare the student for a vocation not closely related to that particular religious faith; or

(2) provide the student with a general educational program recognized by other private career schools or the broader educational, business, or social community as being substantially equivalent to the educational programs offered by private career schools or departments or branches of private career schools which are not religious in nature and are not exempt from sections 136A.82 to 136A.834 and from rules adopted under sections 136A.82 to 136A.834.

Subd. 3. Scope. Nothing in sections 136A.82 to 136A.834 or the rules adopted under them shall be interpreted as permitting the office to determine the truth or falsity of any particular set of religious beliefs.

Subd. 4. Descriptive language required. Any certificate, diploma, degree, or other formal recognition awarded upon completion of any religiously exempt program shall include such descriptive language as to make the religious nature of the award clear.

History: 2007 c 144 art 3 s 31; 2015 c 69 art 2 s 46



Section 136A.861 — INTERVENTION FOR COLLEGE ATTENDANCE PROGRAM GRANTS.

Subdivision 1. Grants. (a) The commissioner shall award grants to foster postsecondary attendance and retention by providing outreach services to historically underserved students in grades six through 12 and historically underrepresented college students. Grants must be awarded to programs that provide precollege services, including, but not limited to:

(1) academic counseling;

(2) mentoring;

(3) fostering and improving parental involvement in planning for and facilitating a college education;

(4) services for students with English as a second language;

(5) academic enrichment activities;

(6) tutoring;

(7) career awareness and exploration;

(8) orientation to college life;

(9) assistance with high school course selection and information about college admission requirements; and

(10) financial aid counseling.

(b) To the extent there are sufficient applications, the commissioner shall award an approximate equal amount of grants for program-eligible students who are from communities located outside the metropolitan area, as defined in section 473.121, subdivision 2, as for students from communities within the metropolitan area. If necessary to achieve the approximately equal metropolitan area and nonmetropolitan area allocation, the commissioner may award a preference to a nonmetropolitan area application in the form of five points on a one hundred point application review scale.

(c) Grants shall be awarded to postsecondary institutions, professional organizations, community-based organizations, or others deemed appropriate by the commissioner.

(d) Grants shall be awarded for one year and may be renewed for a second year with documentation to the office of successful program outcomes.

Subd. 2. Eligible students. (a) Eligible students include students in grades six through 12 who meet one or more of the following criteria:

(1) are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (Title I);

(2) are eligible for free or reduced-price lunch under the National School Lunch Act;

(3) receive assistance under the Temporary Assistance for Needy Families Law (Title I of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996); or

(4) are a member of a group traditionally underrepresented in higher education.

(b) Eligible undergraduate students include those who met the student eligibility criteria as 6th through 12th graders.

Subd. 3. Application process. (a) The commissioner shall develop a grant application process. The commissioner shall attempt to support projects in a manner that ensures that eligible students throughout the state have access to program services.

(b) The grant application must include, at a minimum, the following information:

(1) a description of the characteristics of the students to be served reflective of the need for services listed in subdivision 1;

(2) a description of the services to be provided and a timeline for implementation of the activities;

(3) a description of how the services provided will foster postsecondary attendance and support postsecondary retention;

(4) a description of how the services will be evaluated to determine whether the program goals were met; and

(5) other information as identified by the commissioner.

Grant recipients must specify both program and student outcome goals, and performance measures for each goal.

Subd. 4. Match required. Applicants are required to match the grant amount dollar-for-dollar. The match may be in cash or an in-kind contribution.

Subd. 5. Review committee. The commissioner must establish and convene a grant selection committee to review applications and award grants. The members of the committee may include representatives of postsecondary institutions, school districts, organizations providing precollege outreach services, and others deemed appropriate by the commissioner.

Subd. 6. Program evaluation. Each grant recipient must annually submit a report to the office delineating its program and student outcome goals, and activities implemented to achieve the stated outcomes. The goals must be clearly stated and measurable. Grant recipients are required to collect, analyze, and report on participation and outcome data that enable the office to verify that the program goals were met. The office shall maintain:

(1) information about successful precollege program and undergraduate student retention program activities for dissemination to individuals throughout the state interested in adopting or replicating successful program practices; and

(2) data on the success of the funded projects in increasing the high school graduation, college participation, and college graduation rates of students served by the grant recipients. The office may convene meetings of the grant recipients, as needed, to discuss issues pertaining to the implementation of precollege services and undergraduate retention programs.

Subd. 7. Report. By January 15 of each odd-numbered year, the office shall submit a report to the committees in the legislature with jurisdiction over higher education finance regarding the grant recipients and their activities. The report shall include information about the students served, the organizations providing services, program activities, program goals and outcomes, and program revenue sources and funding levels.

History: 2005 c 107 art 2 s 29,60; 2007 c 144 art 2 s 32-35; 2013 c 99 art 2 s 29; 2014 c 149 s 42-44; 2015 c 69 art 3 s 12



Section 136A.87 — PLANNING INFORMATION FOR POSTSECONDARY EDUCATION.

(a) The office shall make available to all residents beginning in 7th grade through adulthood information about planning and preparing for postsecondary opportunities. Information must be provided to all 7th grade students and their parents annually by September 30 about planning for their postsecondary education. The office may also provide information to high school students and their parents, to adults, and to out-of-school youth.

(b) The office shall gather and share information with students and parents about the dual credit acceptance policies of each Minnesota public and private college and university. The office shall gather and share information related to the acceptance policies for concurrent enrollment courses, postsecondary enrollment options courses, advanced placement courses, and international baccalaureate courses. This information must be shared on the office's Web site and included in the information under paragraph (a).

(c) The information provided under paragraph (a) may include the following:

(1) the need to start planning early;

(2) the availability of assistance in educational planning from educational institutions and other organizations;

(3) suggestions for studying effectively during high school;

(4) high school courses necessary to be adequately prepared for postsecondary education;

(5) encouragement to involve parents actively in planning for all phases of education;

(6) information about postsecondary education and training opportunities existing in the state, their respective missions and expectations for students, their preparation requirements, admission requirements, and student placement;

(7) ways to evaluate and select postsecondary institutions;

(8) the process of transferring credits among Minnesota postsecondary institutions and systems;

(9) the costs of postsecondary education and the availability of financial assistance in meeting these costs, including specific information about the Minnesota Promise;

(10) the interrelationship of assistance from student financial aid, public assistance, and job training programs; and

(11) financial planning for postsecondary education.

History: 1978 c 782 s 3; 1987 c 401 s 27; 1Sp1993 c 2 art 2 s 20; 1995 c 212 art 3 s 59; 2009 c 95 art 2 s 24; 2015 c 69 art 2 s 18; 2016 c 189 art 1 s 20



Section 136A.901 — SPINAL CORD INJURY AND TRAUMATIC BRAIN INJURY RESEARCH GRANT PROGRAM.

Subdivision 1. Grant program. The commissioner shall establish a grant program to award grants to institutions in Minnesota for research into spinal cord injuries and traumatic brain injuries. Grants shall be awarded to conduct research into new and innovative treatments and rehabilitative efforts for the functional improvement of people with spinal cord and traumatic brain injuries. Research topics may include, but are not limited to, pharmaceutical, medical device, brain stimulus, and rehabilitative approaches and techniques. The commissioner, in consultation with the advisory council established under section 136A.902, shall award 50 percent of the grant funds for research involving spinal cord injuries and 50 percent to research involving traumatic brain injuries. In addition to the amounts appropriated by law, the commissioner may accept additional funds from private and public sources. Amounts received from these sources are appropriated to the commissioner for the purposes of issuing grants under this section.

Subd. 2. Report. By January 15, 2016, and each January 15 thereafter, the commissioner shall submit a report to the chairs and ranking minority members of the senate and house of representatives committees having jurisdiction over the Office of Higher Education, specifying the institutions receiving grants under this section and the purposes for which the grant funds were used.

History: 2015 c 69 art 3 s 13



Section 136A.902 — SPINAL CORD AND TRAUMATIC BRAIN INJURY ADVISORY COUNCIL.

Subdivision 1. Membership. The commissioner shall appoint a 12-member advisory council consisting of:

(1) one member representing the University of Minnesota Medical School;

(2) one member representing the Mayo Medical School;

(3) one member representing the Courage Kenny Rehabilitation Center;

(4) one member representing Hennepin County Medical Center;

(5) one member who is a neurosurgeon;

(6) one member who has a spinal cord injury;

(7) one member who is a family member of a person with a spinal cord injury;

(8) one member who has a traumatic brain injury;

(9) one member who is a veteran who has a spinal cord injury or a traumatic brain injury;

(10) one member who is a family member of a person with a traumatic brain injury;

(11) one member who is a physician specializing in the treatment of spinal cord injury representing Gillette Children's Specialty Healthcare; and

(12) one member who is a physician specializing in the treatment of traumatic brain injury.

Subd. 2. Organization. The advisory council shall be organized and administered under section 15.059, except that subdivision 2 shall not apply. Except as provided in subdivision 4, the commissioner shall appoint council members to two-year terms and appoint one member as chair. The advisory council does not expire.

Subd. 3. First appointments and first meeting. The commissioner shall appoint the first members of the council by September 1, 2015. The chair shall convene the first meeting by November 1, 2015.

Subd. 4. Terms of initial council members. The commissioner shall designate six of the initial council members to serve one-year terms and six to serve two-year terms.

Subd. 5. Conflict of interest. Council members must disclose in a written statement any financial interest in any organization that the council recommends to receive a grant. The written statement must accompany the grant recommendations and must explain the nature of the conflict. The council is not subject to policies developed by the commissioner of administration under section 16B.98.

Subd. 6. Duties. The advisory council shall:

(1) develop criteria for evaluating and awarding the research grants under section 136A.901;

(2) review research proposals and make recommendations by January 15 of each year to the commissioner for purposes of awarding grants under section 136A.901; and

(3) perform other duties as authorized by the commissioner.

History: 2015 c 69 art 3 s 14






Chapter 136B — MIDWESTERN BOARD FOR MEDICAL AND ALLIED EDUCATION



Chapter 136C — TECHNICAL COLLEGES; JOINT DISTRICTS



Chapter 136D — INTERMEDIATE SCHOOL DISTRICTS

Section 136D.01 — INTERMEDIATE DISTRICT.

"Intermediate district" means a district with a cooperative program which has been established under Laws 1967, chapter 822, as amended; Laws 1969, chapter 775, as amended; and Laws 1969, chapter 1060, as amended, offering integrated services for secondary, postsecondary, and adult students in the areas of vocational education, special education, and other authorized services.

History: 1996 c 412 art 13 s 27



Section 136D.21 — LISTED DISTRICTS, JOINT TECHNICAL COLLEGES.

Two or more of the Independent School Districts Numbered 270, 271, 272, 273, 276, 277, 278, 279, 280, 281, 282, 283, 284, and 286, Hennepin County, 879, Hennepin and Wright Counties, and 883, Wright County, whether or not contiguous, may enter into agreements to accomplish jointly and cooperatively the acquisition, betterment, construction, maintenance, and operation of technical colleges and the provision of facilities for and instruction in special education, and driving of motor vehicles. Each school district which becomes a party to such an agreement is hereinafter referred to as a "participating school district." The agreement may provide for the exercise of such powers by the school board of one of the school districts on behalf of and for the benefit of other school districts, or by a joint school board created as set forth in sections 136D.21 to 136D.31. If the powers are to be carried out by one of the school districts, it shall in doing so have the same powers and duties and be subject to the same limitations as are herein provided for joint school boards.

History: 1967 c 822 s 1; 1969 c 945 s 1; 1971 c 146 s 1; 1981 c 358 art 7 s 27; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1989 c 246 s 2



Section 136D.22 — JOINT SCHOOL BOARD, MEMBERS, BYLAWS.

Subdivision 1. Board. The agreement shall provide for a joint school board representing the parties to the agreement. The agreement shall specify the name of the board, the number and manner of election or appointment of its members, their terms and qualifications, and other necessary and desirable provisions.

Subd. 2. Bylaws. The board may adopt bylaws specifying the duties and powers of its officers and the meeting dates of the board, and containing such other provisions as may be usual and necessary for the efficient conduct of the business of the board.

Subd. 3. [Repealed, 1994 c 647 art 6 s 42]

History: 1967 c 822 s 2; 1984 c 463 art 7 s 53 subd 1; 1989 c 329 art 9 s 17; 1991 c 265 art 6 s 47; 1992 c 499 art 6 s 21,22



Section 136D.23 — STATUS OF JOINT SCHOOL BOARD.

Subdivision 1. Public agency. The joint school board shall be a public agency of the participating school districts and may receive and disburse federal and state funds made available to it or to the participating school districts.

Subd. 2. Liability. Except as to certificates of indebtedness or bonds issued under Minnesota Statutes 1990, section 136D.28, hereof, no participating school district shall have individual liability for the debts and obligations of the board nor shall any individual serving as a member of the board have such liability.

Subd. 3. Tax exempt. Any properties, real or personal, acquired, owned, leased, controlled, used, or occupied by the board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

History: 1967 c 822 s 3; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 12; 1996 c 305 art 1 s 31,32; 1996 c 412 art 13 s 28



Section 136D.24 — JOINT BOARD HAS ALL POWERS OF MEMBER DISTRICTS.

To effectuate the agreement, the joint school board shall have all the powers granted by law to any or all of the participating school districts.

History: 1967 c 822 s 4; 1984 c 463 art 7 s 53 subd 1



Section 136D.25 — AGREEMENT APPROVAL, NOTICE, PETITION, REFERENDUM.

Subdivision 1. Resolution. The agreement shall, before it becomes effective, be approved by a resolution adopted by the school board of each school district named therein.

Subd. 2. When effective. Each such resolution shall be published once in a newspaper published in such district, if there is one, or in a newspaper having general circulation in such district, and shall become effective 30 days after such publication, unless within such period a petition for referendum on the resolution shall be filed with the school board, signed by qualified voters of the school district equal in number to five percent of the number of voters voting at the last annual school district election. In such case the resolution shall not become effective until approved by a majority of the voters voting thereon at a regular or special election. The agreement may provide conditions under which it shall become effective even though not approved in all districts.

History: 1967 c 822 s 5; 1984 c 463 art 7 s 53 subd 1



Section 136D.26 — DISTRICT CONTRIBUTIONS, DISBURSEMENTS, CONTRACTS.

The participating school districts may contribute funds to the board. Disbursements shall be made by the board in accordance with sections 123B.14, 123B.143, and 123B.147. This board shall be subject to section 123B.52, subdivisions 1, 2, 3, and 5.

History: 1967 c 822 s 6; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 13; 1998 c 397 art 11 s 3



Section 136D.281 — BONDS.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. General law. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When the resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in said district.

Subd. 4. Referendum. (a) The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for the intermediate district. The date of the election, the question to be submitted, and all other necessary conduct of the election shall be fixed by the intermediate school board. The election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as applicable.

(b) If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may proceed with the sale and issuance of the bonds.

Subd. 5. General obligation bonds. The full faith, credit, and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of the obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other similar law.

Subd. 6. Levies for payment. The intermediate school board upon awarding a contract for the sale of the bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of the bonds as provided by section 475.61. The county auditor shall cause taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of the intermediate school district.

Subd. 7. Tax-exempt securities. In all other respects chapter 475 shall apply and the bonds shall be deemed authorized securities within the provisions of section 50.14 and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

History: 1991 c 265 art 6 s 48; 1994 c 647 art 6 s 31



Section 136D.29 — TERM OF AGREEMENT; DISSOLUTION, BOND TAXES.

The agreement shall state the term of its duration and may provide for the method of termination and distribution of assets after payment of all liabilities of the joint school board. No termination shall affect the obligation to continue to levy taxes required for payment of any bonds issued before termination.

History: 1967 c 822 s 9; 1984 c 463 art 7 s 53 subd 1; 1991 c 265 art 6 s 49



Section 136D.31 — NON-POSTSECONDARY PROGRAMS; LICENSED DIRECTION.

The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be postsecondary programs or services. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

History: 1983 c 314 art 7 s 37; 1984 c 463 art 7 s 53 subd 1



Section 136D.41 — LISTED DISTRICTS MAY FORM INTERMEDIATE DISTRICT.

Notwithstanding any other law to the contrary, two or more of the Independent School Districts Nos. 108, 110, 111, and 112 of Carver County, Independent School Districts Nos. 716, 717, 719, 720, and 721 of Scott County, and Independent School District No. 2905 of Le Sueur County, whether or not contiguous, may enter into agreements to accomplish jointly and cooperatively the acquisition, betterment, construction, maintenance, and operation of facilities for, and instruction in, special education, career and technical education, adult basic education, and alternative education. Each school district that becomes a party to such an agreement is a "participating school district" for purposes of sections 136D.41 to 136D.49. The agreement may provide for the exercise of these powers by a joint school board created as set forth in sections 136D.41 to 136D.49.

History: 1Sp2015 c 3 art 1 s 15



Section 136D.42 — JOINT SCHOOL BOARD; MEMBERS; BYLAWS.

Subdivision 1. Board. The agreement shall provide for a joint school board representing the parties to the agreement. The agreement shall specify the name of the board, the number and manner of election or appointment of its members, their terms and qualifications, and other necessary and desirable provisions.

Subd. 2. Bylaws. The board may adopt bylaws specifying the duties and powers of its officers and the meeting dates of the board, and containing such other provisions as may be usual and necessary for the efficient conduct of the business of the board.

History: 1Sp2015 c 3 art 1 s 16



Section 136D.43 — STATUS OF JOINT SCHOOL BOARD.

Subdivision 1. Public agency. The joint school board shall be a public agency of the participating school districts and may receive and disburse federal and state funds made available to it or to the participating school districts.

Subd. 2. Liability. No participating school district shall have individual liability for the debts and obligations of the board, nor shall any individual serving as a member of the board have such liability.

Subd. 3. Tax exempt. Any properties, real or personal, acquired, owned, leased, controlled, used, or occupied by the board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

History: 1Sp2015 c 3 art 1 s 17



Section 136D.44 — JOINT BOARD HAS ALL POWERS OF MEMBER DISTRICTS.

To effectuate the agreement, the joint school board shall have all the powers granted by law to any or all of the participating school districts.

History: 1Sp2015 c 3 art 1 s 18



Section 136D.45 — AGREEMENT APPROVAL; NOTICE; PETITION; REFERENDUM.

Subdivision 1. Resolution. The agreement shall, before it becomes effective, be approved by a resolution adopted by the school board of each school district named therein.

Subd. 2. When effective. Each resolution shall be published once in a newspaper published in the district, if there is one, or in a newspaper having general circulation in the district, and shall become effective 30 days after publication, unless within the 30-day period a petition for referendum on the resolution is filed with the school board, signed by qualified voters of the school district equal in number to five percent of the number of voters voting at the last annual school district election. In such case, the resolution shall not become effective until approved by a majority of the voters voting thereon at a regular or special election. The agreement may provide conditions under which it shall become effective even though it may not be approved in all districts.

History: 1Sp2015 c 3 art 1 s 19



Section 136D.46 — DISTRICT CONTRIBUTIONS, DISBURSEMENTS, CONTRACTS.

The participating school districts may contribute funds to the board. Disbursements shall be made by the board in accordance with sections 123B.14, 123B.143, and 123B.147. The board shall be subject to section 123B.52, subdivisions 1, 2, 3, and 5.

History: 1Sp2015 c 3 art 1 s 20



Section 136D.47 — TERM OF AGREEMENT.

The agreement shall state the term of its duration and may provide for the method of termination and distribution of assets after payment of all liabilities of the joint school board.

History: 1Sp2015 c 3 art 1 s 21



Section 136D.48 — NON-POSTSECONDARY PROGRAMS; LICENSED DIRECTION.

The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be postsecondary programs or services. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

History: 1Sp2015 c 3 art 1 s 22



Section 136D.49 — OTHER MEMBERSHIP AND POWERS.

In addition to the districts listed in sections 136D.21, 136D.41, 136D.71, and 136D.81, the agreement of an intermediate school district established under this chapter may provide for the membership of other school districts and cities, counties, and other governmental units as defined in section 471.59. In addition to the powers listed in sections 136D.25, 136D.73, and 136D.84, an intermediate school board may provide the services defined in section 123A.21, subdivisions 7 and 8.

History: 1Sp2015 c 3 art 1 s 23



Section 136D.71 — LISTED DISTRICTS MAY FORM INTERMEDIATE DISTRICT.

Subdivision 1. Agreement. (a) Notwithstanding any other law to the contrary, two or more of the Independent School Districts Numbered 12 and 16 of Anoka County, Independent School Districts Numbered 621, 622, 623, and 624 of Ramsey County, and Independent School Districts Numbered 832, 833, and 834 of Washington County, are hereby authorized to enter into an agreement to establish a special intermediate school district upon majority vote of the full membership of each of the boards of the districts entering into the agreement. When such resolution has been adopted by the board of one of the districts, it shall be published once in a newspaper of general circulation in said district. If a petition for referendum on the question of said district entering into such agreement is filed with the clerk of the said board within 60 days after publication of such resolution, signed by the qualified voters of said district equal to five percent of the number of voters at the last annual school election. No board shall enter into such agreement until the question of whether the district shall enter into the agreement has been submitted to the voters of said district at a special election. Said election shall be conducted and canvassed in accordance with chapter 205A.

(b) If a majority of the total number of votes cast on the question within said district is in favor of the question, the board of said school district may thereupon proceed to enter into an agreement to establish the special intermediate school district for purposes herein described. Such school district so created shall be known as Northeastern Metropolitan Intermediate School District, state of Minnesota. The commissioner of education shall assign an appropriate identification number as provided by section 123A.56.

Subd. 2. [Repealed, 1994 c 647 art 6 s 42]

History: 1969 c 775 s 1; 1971 c 267 s 1; 1984 c 463 art 7 s 53 subd 1; 1987 c 398 art 3 s 33; 1989 c 209 art 2 s 14; 1991 c 265 art 6 s 50; 1992 c 499 art 6 s 23; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 11 s 3; 2003 c 130 s 12



Section 136D.72 — GOVERNING BOARD.

Subdivision 1. Members. The district shall be operated by a school board consisting of at least one member from each of the school districts within the special intermediate school district. Board members shall be appointed by their respective school boards. Members shall serve at the pleasure of their respective school boards and may be subject to recall by a majority vote of the school board. They shall report at least quarterly to their boards on the activities of the intermediate district.

Subd. 2. Terms. Terms of office of the members of the board shall expire on January 1. Thereafter the terms of office of board members shall be for four years commencing on January 1 of each year. If a vacancy occurs on the board, it shall be filled by the appropriate school board. A person appointed to the board shall qualify as a board member by filing with the chief executive officer thereof a written certificate of appointment from the appointing school board.

Subd. 3. Annual organizational meeting. The school board shall meet in January of each year when notified of such meeting by the chief executive officer of the intermediate school district. At the organizational meeting, the officers of the intermediate school district for the current year shall be chosen and such other organizational business as may be necessary shall be conducted.

Subd. 4. Officers, duties. The officers shall be a chair, vice-chair, clerk and treasurer, no two of whom shall be from the same school district. The chair shall preside at all meetings of the intermediate board and in the chair's absence the vice-chair shall preside. The clerk shall keep a complete record of the minutes of each meeting, and the treasurer shall be the custodian of the funds of said district. Insofar as applicable, sections 123B.09, 123B.14, 123B.143, and 123B.147 shall apply to the board and officers of said district.

Subd. 5. Voting. Each participating school district shall have at least one vote. A majority of the intermediate school district board shall be a quorum although a smaller number may adjourn from time to time. Any motion other than adjournment shall be favored by a majority of the voting power of the intermediate school board in order to prevail.

History: 1969 c 775 s 2; 1973 c 110 s 1; 1984 c 463 art 7 s 53 subd 1; 1986 c 444; 1989 c 329 art 9 s 18; 1991 c 265 art 6 s 51; 1992 c 499 art 6 s 24; 1Sp1997 c 4 art 4 s 24,25; 1998 c 397 art 11 s 3



Section 136D.73 — POWERS AND DUTIES.

Subdivision 1. In general. The intermediate school board shall have the general charge of the business of the district, the schoolhouses, and the interest of the schools thereof.

Subd. 2. Vocational, special, other education. (a) It shall be the duty and the function of the intermediate district to furnish to every person eligible therefor residing in any part of such district and such other resident of the state as provided by law the following:

(1) technical college facilities and instruction in vocational technical education; and

(2) facilities for and instruction in special education.

(b) The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be postsecondary programs or services. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

Subd. 3. [Repealed, 1994 c 647 art 6 s 42]

Subd. 4. Contracts. The board shall employ and contract with necessary qualified teachers and administrators and may discharge the same for cause. The board may employ and discharge other necessary employees and may contract for other services deemed necessary.

Subd. 4a. Vocational program. The board shall provide an educational program for high school, post high school, and adult vocational phases of instruction.

Subd. 4b. High school program. The high school phase of its educational program shall be offered in conjunction with the comprehensive curriculum offered by each of the component school districts. Graduation shall be from the student's home high school as shall be determined by the governing body of a participating school district.

Subd. 4c. Applicable law. Insofar as applicable, sections 120A.22, subdivision 1, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, and 20, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51 shall apply.

Subd. 5. Tuition. The board may, in its discretion, prescribe rates of tuition for attendance at its schools.

History: 1969 c 775 s 3,4; 1971 c 267 s 2; 1983 c 314 art 7 s 38; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 397 art 11 s 3; 2000 c 489 art 10 s 2



Section 136D.74 — STATUS OF INTERMEDIATE BOARD.

Subdivision 1. Public agency. The intermediate school board shall be a public agency and may receive and disburse federal and state funds made available to it.

Subd. 1a. Liability. No participating school district as such shall have any individual liability for the debts or obligations of said intermediate school district nor shall any individual serving as a member of the intermediate school board have such liability.

Subd. 1b. Tax exempt. Any property, real or personal, acquired, owned, leased, used, or controlled in any way by the intermediate board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

Subd. 2. [Repealed, 1991 c 265 art 6 s 67]

Subd. 2a. [Repealed, 1994 c 647 art 6 s 42]

Subd. 2b. [Repealed, 1994 c 647 art 6 s 42]

Subd. 3. [Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10]

Subd. 4. [Repealed, 1994 c 647 art 6 s 42]

History: 1969 c 775 s 4; 1971 c 267 s 3; 1974 c 432 s 85; 1977 c 447 art 5 s 14; 1978 c 764 s 131,132; 1984 c 463 art 7 s 53 subd 1; 1Sp1986 c 3 art 1 s 19; 1987 c 398 art 3 s 34; 1988 c 486 s 80; 1988 c 718 art 6 s 17,18; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 15; 1989 c 329 art 6 s 45; 1990 c 604 art 8 s 5,6; 1991 c 130 s 37; 1992 c 499 art 12 s 21,29



Section 136D.741 — BONDS.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. Chapter 475 applies. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When such resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in said district.

Subd. 4. Referendum. (a) The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for such intermediate district. The date of such election, the question to be submitted, and all other necessary conduct of such election shall be fixed by the intermediate school board and said election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as the same may be deemed applicable.

(b) If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may thereupon proceed with the sale and the issuance of said bonds.

Subd. 5. Payment. The full faith, credit and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of such obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other law similar thereto.

Subd. 6. Tax for. The intermediate school board upon awarding a contract for the sale of such bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of such bonds as provided by section 475.61. The county auditor shall cause such taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of said intermediate school district.

Subd. 7. Tax-exempt securities. In all other respects chapter 475, shall apply and said bonds shall be deemed authorized securities within the provisions of section 50.14, and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

History: 1969 c 775 s 4; 1974 c 521 s 10; 1984 c 463 art 7 s 53 subd 1; 1985 c 210 art 1 s 4; 1989 c 209 art 2 s 16; 1994 c 647 art 6 s 32



Section 136D.76 — GENERAL DISTRICT LAW APPLIES; JOINDER, WITHDRAWAL.

Subdivision 1. Independent district law. As of the effective date of the creation of the special intermediate school district contemplated by Laws 1969, chapter 775, as contained in the agreement establishing such district, the organization, operation, maintenance, and conduct of the affairs of such district shall be governed by the general laws relating to independent school districts of the state of Minnesota unless otherwise provided herein or otherwise hereafter provided by statute.

Subd. 2. Joinder. Upon approval of the majority vote of the school district board and of the intermediate school board and without the requirement for an election, Independent School District No. 138 of Chisago and Isanti Counties and Independent School District No. 141 of Chisago and Washington Counties, and any other independent school district adjoining the territory embraced in the intermediate school district may become a participant in the intermediate school district and be governed by the provisions of sections 136D.71 to 136D.76 thereafter. The net tax capacity of the property within the geographic confines of such district shall become proportionately liable for any indebtedness issued, outstanding or authorized of the intermediate school district.

Subd. 3. [Repealed, 1991 c 265 art 6 s 67 subd 1; 1992 c 363 art 2 s 1; 1992 c 499 art 6 s 39; 1992 c 603 s 10]

History: 1969 c 775 s 6; 1984 c 463 art 7 s 53 subd 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 265 art 6 s 52; 1992 c 499 art 6 s 26; 1996 c 305 art 1 s 139



Section 136D.81 — DAKOTA AND GOODHUE COUNTY DISTRICTS, JOINT TECHNICAL COLLEGE.

Subdivision 1. Agreements. Two or more of the Special School District Numbered 6 and the Independent School Districts Numbered 191, 192, 194, 195, 196, 197, 199, 200, 252, and 256, located wholly or partly in the counties of Dakota or Goodhue, whether or not contiguous, may enter into agreements to accomplish jointly and cooperatively the acquisition, betterment, construction, maintenance, and operation of technical colleges. Each school district which becomes a party to such an agreement is hereinafter referred to as a "participating school district." The agreement may provide for the exercise of such powers by the school board of one of the school districts on behalf of and for the benefit of other school districts, or by a joint school board created as set forth in sections 136D.81 to 136D.92. If the powers are to be carried out by one of the school districts, it shall in doing so have the same powers and duties and be subject to the same limitations as are herein provided for joint school boards.

Subd. 2. [Repealed, 1995 c 212 art 3 s 60]

History: 1969 c 1060 s 1; 1975 c 271 s 6; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1988 c 718 art 7 s 54; 1989 c 246 s 2



Section 136D.82 — BOARD, BYLAWS, DISTRICT PARTICIPATION AND SUPPORT.

Subdivision 1. Board. The agreement shall provide for a joint school board representing the parties to the agreement. The agreement shall specify the name of the board, the number and manner of election or appointment of its members, their terms and qualifications, and other necessary and desirable provisions.

Subd. 2. Bylaws. The board may adopt bylaws specifying the duties and powers of its officers and the meeting dates of the board, and containing such other provisions as may be usual and necessary for the efficient conduct of the business of the board.

Subd. 3. [Repealed, 1994 c 647 art 6 s 42]

History: 1969 c 1060 s 2; 1984 c 463 art 7 s 53 subd 1; 1989 c 329 art 9 s 19; 1991 c 265 art 6 s 53; 1992 c 499 art 6 s 27,28



Section 136D.83 — STATUS OF JOINT SCHOOL BOARD.

Subdivision 1. Public agency. The joint school board shall be a public agency of the participating school districts and may receive and disburse federal and state funds made available to it or to the participating school districts.

Subd. 2. Liability. Except as to certificates of indebtedness or bonds issued under Minnesota Statutes 1990, section 136D.89, hereof, no participating school district shall have individual liability for the debts and obligations of the board nor shall any individual serving as a member of the board have such liability.

Subd. 3. Tax exempt. Any properties, real or personal, acquired, owned, leased, controlled, used, or occupied by the board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

History: 1969 c 1060 s 3; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 15; 1996 c 305 art 1 s 33,34; 1996 c 412 art 13 s 29



Section 136D.84 — JOINT BOARD HAS ALL POWERS OF MEMBER DISTRICTS.

To effectuate the agreement, the joint school board shall have all the powers granted by law to any or all of the participating school districts.

History: 1969 c 1060 s 4; 1984 c 463 art 7 s 53 subd 1



Section 136D.85 — AGREEMENT APPROVAL, NOTICE, PETITION, REFERENDUM.

Subdivision 1. Resolution. The agreement shall, before it becomes effective, be approved by a resolution adopted by the school board of each school district named therein.

Subd. 2. When effective. Each such resolution shall be published once in a newspaper published in such district, if there is one, or in a newspaper having general circulation in such district, and shall become effective 30 days after such publication, unless within such period a petition for referendum on the resolution shall be filed with the school board, signed by qualified voters of the school district equal in number to five percent of the number of voters voting at the last annual school district election. In such case the resolution shall not become effective until approved by a majority of the voters voting thereon at a regular or special election. The agreement may provide conditions under which it shall become effective even though not approved in all districts.

History: 1969 c 1060 s 5; 1984 c 463 art 7 s 53 subd 1



Section 136D.86 — DISTRICT CONTRIBUTIONS, DISBURSEMENTS, CONTRACTS.

The participating school districts may contribute funds to the board. Disbursements shall be made by the board in accordance with sections 123B.14, 123B.143, and 123B.147. This board shall be subject to section 123B.52, subdivisions 1, 2, 3, and 5.

History: 1969 c 1060 s 6; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 16; 1998 c 397 art 11 s 3



Section 136D.88 — BONDS.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. General law. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When the resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in the district.

Subd. 4. Referendum. (a) The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for the intermediate district. The date of the election, the question to be submitted, and all other necessary conduct of the election shall be fixed by the intermediate school board. The election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as applicable.

(b) If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may thereupon proceed with the sale and issuance of the bonds.

Subd. 5. General obligation bonds. The full faith, credit, and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of the obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other similar law.

Subd. 6. Levies for payment. The intermediate school board upon awarding a contract for the sale of the bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of the bonds as provided by section 475.61. The county auditor shall cause taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of the intermediate school district.

Subd. 7. Tax-exempt securities. In all other respects chapter 475 shall apply and the bonds shall be deemed authorized securities within the provisions of section 50.14, and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

History: 1991 c 265 art 6 s 54; 1994 c 647 art 6 s 33



Section 136D.90 — DISSOLUTION, BOND TAXES.

Subdivision 1. Term of agreement and termination. The agreement shall state the term of its duration and may provide for the method of termination and distribution of assets after payment of all liabilities of the joint school board. No termination shall affect the obligation to continue to levy taxes required for payment of any bonds issued before termination.

Subd. 2. [Repealed, 1992 c 363 art 2 s 2; 1992 c 499 art 6 s 39; 1992 c 603 s 10]

History: 1969 c 1060 s 10; 1984 c 463 art 7 s 53 subd 1; 1991 c 265 art 6 s 55



Section 136D.92 — NON-POSTSECONDARY PROGRAMS, LICENSED DIRECTION.

Subdivision 1. Programs. The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be postsecondary programs or services.

Subd. 2. Direction. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

History: 1983 c 314 art 7 s 39; 1984 c 463 art 7 s 53 subd 1



Section 136D.93 — OTHER MEMBERSHIP AND POWERS.

In addition to the districts listed in sections 136D.21, 136D.71, and 136D.81, the agreement of an intermediate school district established under this chapter may provide for the membership of other school districts and cities, counties, and other governmental units as defined in section 471.59. In addition to the powers listed in sections 136D.25, 136D.73, and 136D.84, an intermediate school board may provide the services defined in section 123A.21, subdivisions 7 and 8.

History: 1Sp1995 c 3 art 9 s 37; 1998 c 397 art 11 s 3



Section 136D.94 — REFUNDING BONDS.

Sections 136D.281, subdivision 8, 136D.741, subdivision 8, and 136D.88, subdivision 8, do not apply to bonds issued solely for refunding purposes.

History: 1996 c 412 art 5 s 13; 1997 c 7 art 1 s 74






Chapter 136E — HIGHER EDUCATION BOARD



Chapter 136F — MINNESOTA STATE COLLEGES AND UNIVERSITIES

Section 136F.01 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Board. "Board" means the Board of Trustees of the Minnesota State Colleges and Universities.

Subd. 3. Chancellor. "Chancellor" means the chancellor of the Minnesota State Colleges and Universities.

Subd. 4. State colleges and universities. "State colleges and universities" means Minnesota state colleges and universities governed by the board.

Subd. 5. Student activities. "Student activities" means lectures, concerts, and other functions contributing to the mental, moral, and cultural development of the student body and community in which they live, athletic activities, including intercollegiate contests, forensics, dramatics, and such other activities of any nature as in the opinion of the board contribute to the educational, cultural, or physical well being of the student body.

History: 1995 c 212 art 4 s 3; 2014 c 149 s 45



Section 136F.02 — BOARD OF TRUSTEES.

Subdivision 1. Membership. The board consists of 15 members appointed by the governor, including three members who are students who have attended an institution for at least one year and are enrolled at the time of appointment at least half time in a degree, diploma, or certificate program in an institution governed by the board. The student members shall include one member from a community college, one member from a state university, and one member from a technical college. One member representing labor must be appointed after considering the recommendations made under section 136F.045. The governor is not bound by the recommendations. Appointments to the board are with the advice and consent of the senate. At least one member of the board must be a resident of each congressional district. All other members must be appointed to represent the state at large. In selecting appointees, the governor must consider the needs of the board and the balance of the board membership with respect to labor and business representation and racial, gender, geographic, and ethnic composition.

A commissioner of a state agency may not serve as a member of the board.

Subd. 2. Term; compensation; removal; vacancies. The compensation, removal of members, and filling of vacancies on the board are as provided in section 15.0575. Members are appointed for a term of six years, except that the term of each of the student members is two years. Terms end on June 30, except that members may serve until their successors are appointed.

Subd. 3. Board administration. The board shall elect a chair and other officers as it may desire. It shall determine its meeting dates and places.

History: 1991 c 356 art 9 s 2; 1994 c 532 art 7 s 2,3; 1995 c 212 art 4 s 5,64; 1999 c 214 art 2 s 11; 2007 c 144 art 2 s 36; 2008 c 298 s 16; 2009 c 95 art 2 s 25; 2014 c 149 s 46



Section 136F.03 — CANDIDATE ADVISORY COUNCIL.

Subdivision 1. Purpose. A Candidate Advisory Council for the board shall assist the governor in determining criteria for, and identifying and recruiting qualified candidates for, nonstudent membership on the board.

Subd. 2. Membership. The advisory council consists of 24 members. Twelve members are appointed by the Subcommittee on Committees of the Committee on Rules and Administration of the senate. Twelve members are appointed by the speaker of the house. No more than one-third of the members appointed by each appointing authority may be current or former legislators. No more than two-thirds of the members appointed by each appointing authority may belong to the same political party; however, political activity or affiliation is not required for the appointment of a member. Geographical representation must be taken into consideration when making appointments. Section 15.0575 governs the advisory council, except that the members must be appointed to six-year terms.

Subd. 3. Duties. (a) The advisory council shall:

(1) develop a statement of the selection criteria to be applied and a description of the responsibilities and duties of a member of the board and shall distribute this to potential candidates; and

(2) for each position on the board, identify and recruit qualified candidates for the board, based on the background and experience of the candidates, and their potential for discharging the responsibilities of a member of the board.

(b) Selection criteria developed under this section must include the requirement that trustees represent diversity in geography, gender, race, occupation, and experience.

(c) Selection criteria developed under this section must also include the identification of the membership needs of the board for individual skills relevant to the governance of the Minnesota State Colleges and Universities and the needs for certain individual characteristics that include geographic location, gender, race, occupation, and experience.

Subd. 4. Recommendations. Except for seats filled under sections 136F.04 and 136F.045, the advisory council shall recommend at least two and not more than four candidates for each seat. By April 15 of each even-numbered year in which the governor makes appointments to the board, the advisory council shall submit its recommendations to the governor and to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance. The governor is not bound by these recommendations.

Subd. 5. Support services. The Legislative Coordinating Commission shall provide administrative and support services for the advisory council.

History: 1991 c 356 art 9 s 3; 1994 c 532 art 7 s 4; 1995 c 212 art 4 s 6-8,64; 2007 c 144 art 2 s 37,38; 2008 c 298 s 17; 2009 c 95 art 2 s 26; 2014 c 149 s 47



Section 136F.04 — STUDENT BOARD MEMBER SELECTION.

Subdivision 1. Responsibility. Notwithstanding section 136F.03, the State University Student Association and the State College Student Association shall each have the responsibility for recruiting, screening, and recommending qualified candidates for their student members of the board.

Subd. 2. Criteria. After consulting with the Candidate Advisory Council, the student associations shall jointly develop a statement of the selection criteria to be applied to potential candidates.

Subd. 3. Recruiting and screening. Each student association shall develop processes for identifying and recruiting qualified candidates and for screening those candidates.

Subd. 4. Recommendations. Each student association shall recommend at least two and not more than four candidates for its student member. By April 15 of the year in which its members' term expires, each student association shall submit its recommendations to the governor and to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance. The governor is not bound by these recommendations.

History: 1994 c 532 art 7 s 5; 1995 c 212 art 4 s 9,64; 1999 c 214 art 2 s 12; 2005 c 107 art 2 s 30; 2009 c 95 art 2 s 27; 2014 c 149 s 48



Section 136F.045 — LABOR ORGANIZATION BOARD MEMBER SELECTION PROCESS.

The Minnesota AFL-CIO shall recruit and screen qualified labor candidates to be recommended to the governor for appointment to the board. The organization must develop a process for selecting candidates, and a statement of selection criteria for board membership that is consistent with the requirements under section 136F.02, subdivision 1. The organization must recommend at least two and no more than four candidates to the governor every six years or sooner if vacancies in the labor seat occur. Recommendations must be made to the governor and to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance by April 15 of the year in which the governor makes appointments to the board. The governor is not bound by the recommendations.

History: 2008 c 298 s 18; 2009 c 95 art 2 s 28; 2014 c 149 s 49



Section 136F.05 — MISSIONS.

The mission of the board is to provide programs of study that meet the needs of students for occupational, general, baccalaureate, and graduate education. The state universities, community colleges, and technical colleges shall have distinct missions as provided in section 135A.052, subdivision 1. Within that statutory definition and subject to the approval of the board, each community college, state university, and technical college may develop its own distinct campus mission. The board shall develop administrative arrangements that make possible the efficient use of the facilities and staff of the technical colleges, community colleges, and state universities for providing these several different programs of study, so that students may have the benefit of improved and broader course offerings, ease of transfer among schools and programs, integrated course credit, coordinated degree programs, and coordinated financial aid. The board shall control administrative costs by eliminating duplicative administrative positions and course offerings.

History: 1991 c 356 art 9 s 4; 1Sp1993 c 2 art 9 s 3; 1994 c 532 art 7 s 6; 1995 c 212 art 4 s 63; 2014 c 149 s 50



Section 136F.06 — POWERS AND DUTIES.

Subdivision 1. General authority. The board shall possess all powers necessary to govern the state colleges and universities and all related property. Those powers shall include, but are not limited to, those enumerated in this section. The board shall prescribe conditions of admission, set tuition and fees, approve programs of study and requirements for completion of programs, approve the awarding of appropriate certificates, diplomas, and degrees, enter into contracts and other agreements, and adopt suitable policies for the institutions it governs. To the extent practicable in protecting statewide interests, the board shall provide autonomy to the campuses while holding them accountable for their decisions. Sections 14.01 to 14.47 do not apply to policies and procedures of the board.

Subd. 2. Governance authority. The board shall have the authority needed to operate and govern the state colleges and universities unless otherwise directed or prohibited by law. The board is responsible for its operations and necessary decisions unless these are specifically delegated by law to a state department or agency.

Subd. 3. Office location. Notwithstanding chapter 16B, the board may select the location for its central office.

Subd. 4. Workforce focus. The board must identify colleges offering flexible academic programs that accommodate the needs of laid-off workers and assist its other institutions in determining whether to offer similar programs. Colleges must increase the number of certificate programs available to meet the needs of unemployed Minnesotans.

Subd. 5. Streamlined Minnesota State Colleges and Universities system office. Notwithstanding any law or policy to the contrary, the board shall streamline services provided through the system's central service office to reduce expenditures, better target the use of state resources, and provide services at the most appropriate and efficient level so as not to duplicate any services provided at the institutional level. These actions must be implemented so as to achieve budgetary savings and efficiencies in delivery of services and the accomplishment of the academic mission. The board must revise any board policies in a way that is consistent with the requirements of this section.

History: 1991 c 356 art 9 s 5; 1Sp1993 c 2 art 9 s 4; 1994 c 572 s 2; 1995 c 212 art 4 s 10-12,64; 1996 c 398 s 33,34; 2010 c 347 art 1 s 21; 2010 c 364 s 30; 2014 c 149 s 74



Section 136F.07 — CHANCELLOR.

The board shall appoint a chancellor who shall serve in the unclassified service. The chancellor shall possess powers and perform duties as delegated by the board. The board shall set the salary of the chancellor according to section 15A.081, subdivision 7c.

History: 1995 c 212 art 4 s 13; 2Sp1997 c 3 s 18; 1Sp2001 c 10 art 2 s 59



Section 136F.10 — DESIGNATION.

The following are designated as the Minnesota State Colleges and Universities: the state community, technical, and consolidated colleges located at Alexandria, Albert Lea, Anoka, Austin, Bemidji, Bloomington, Brainerd, Brooklyn Park, Cambridge, Canby, Cloquet, Coon Rapids, Detroit Lakes, Duluth, East Grand Forks, Eden Prairie, Ely, Eveleth, Faribault, Fergus Falls, Grand Rapids, Granite Falls, Hibbing, Hutchinson, International Falls, Inver Grove Heights, Jackson, Mahtomedi, Minneapolis, Moorhead, North Mankato, Owatonna, Pine City, Pipestone, Red Wing, Rochester, Rosemount, St. Cloud, St. Paul, Staples, Thief River Falls, Virginia, Wadena, White Bear Lake, Willmar, Winona, and Worthington; and the state universities located at Bemidji, Mankato, Marshall, Moorhead, St. Cloud, Winona, and the seven-county metropolitan area.

History: 1995 c 212 art 4 s 14; 2008 c 179 s 40; 2014 c 149 s 51



Section 136F.12 — FOND DU LAC CAMPUS.

Subdivision 1. Unique missions. The Fond du Lac campus has a unique mission among two-year colleges to serve the lower division general education needs in Carlton and south St. Louis Counties, and the education needs of American Indians throughout the state and especially in northern Minnesota. The campus has a further unique mission to provide programs in support of its federal land grant status. Accordingly, while the college is governed by the board, its governance is accomplished in conjunction with the board of directors of Fond du Lac Tribal College.

Subd. 2. Selected programs. Notwithstanding section 135A.052, subdivision 1, to better meet the education needs of Minnesota's American Indian students, and in furtherance of the unique missions provided in subdivision 1, Fond du Lac Tribal and Community College may offer a baccalaureate program in elementary education, as approved by the board, and the board of directors of Fond du Lac Tribal and Community College.

Subd. 3. Bargaining unit assignment. Notwithstanding section 179A.10, subdivision 2, the state university instructional unit shall include faculty who teach upper division courses at the Fond du Lac Tribal and Community College.

History: 1995 c 212 art 4 s 15; 1996 c 398 s 35; 2003 c 133 art 2 s 18; 2014 c 149 s 52



Section 136F.14 — CAMPUS MERGER OR REORGANIZATION.

The board may merge or reorganize campuses for the purpose of increased efficiency, use of personnel, placement of programs, student access, and other needs as determined by the board. The board shall report its action to the legislature.

History: 1995 c 212 art 4 s 16; 2014 c 149 s 53



Section 136F.16 — CAMPUS ESTABLISHMENT.

Subdivision 1. New state colleges and universities. A new state college or university shall be established only by specific legislation. For the purposes of this subdivision, campuses or centers that are merged or reorganized under section 136F.14 are not new state colleges or universities.

Subd. 2. Campus or center site. The board may determine the exact location and site for each campus or center.

Subd. 3. Off-campus sites. The board shall not establish off-campus centers or other permanent sites to provide academic programs, courses, or student services without authorizing legislation. For the purposes of this subdivision, the campus of Metropolitan State University is the seven-county metropolitan area. This section does not apply to sites set up specifically for the delivery of courses and programs through telecommunications.

History: 1995 c 212 art 4 s 17; 1996 c 398 s 36



Section 136F.18 — CAMPUS CLOSING.

The board may close a campus under its jurisdiction according to policies adopted by the board. Prior to closing a campus, the board shall hold a public hearing on the issue in the area which would be affected by the closing. At the hearing affected persons shall have an opportunity to present testimony.

History: 1995 c 212 art 4 s 18; 1996 c 398 s 37; 2014 c 149 s 54



Section 136F.19 — POWER OF YOU PROGRAM.

Subdivision 1. Establishment. The board shall establish and operate through each campus a power of you program at Metropolitan State University, Minneapolis Community and Technical College, and St. Paul College. The program shall, to the extent of available funding, make grants to eligible students. Each campus shall develop partnerships with high schools and school districts as part of the program. The board may accept and expend private funding for the program.

Subd. 2. Grants. A campus shall establish procedures to select recipients of grants. A grant award shall be equal to the amount remaining after deducting the student's Pell grant award and state grant award from the institution's tuition and mandatory fee charges.

Subd. 3. Eligible students. A student is eligible to receive a grant under this section if the student:

(1) is a graduate from a public Minneapolis or St. Paul high school;

(2) is enrolled full time immediately after graduation;

(3) was a participant in a power of you program as a high school student; and

(4) is eligible for a Pell grant or a state grant under section 136A.121.

Subd. 4. Information. The institutions implementing the power of you program shall disseminate information to all MnSCU institutions about their experience in implementing the program.

History: 2008 c 363 art 4 s 8



Section 136F.20 — STUDENT HEALTH.

Subdivision 1. Health service. The board shall offer health services for students at each state university and may offer health services for students at each state college. The health services may be offered either on campus or in the nearby community. The board may charge each student a health service fee set by the board. The fees shall be used to maintain the health service and equip and construct facilities. The fee may be used to contract for health, medical, and hospitalization insurance for students. The fees shall be deposited in an activity fund and are annually appropriated to the board for the purposes of this subdivision. Each state college and university shall provide an annual financial accounting of the health service money to the board.

Subd. 2. Health benefits. The board may contract for hospital benefits coverage and medical benefits coverage for students in the state colleges and universities in the same manner as authorized by section 43A.23 for state employees.

History: 1995 c 212 art 4 s 19



Section 136F.22 — STUDENT ASSOCIATIONS.

Subdivision 1. Statewide. The board shall recognize one statewide student association for the state universities and one for the community and technical colleges. Each campus student association shall be affiliated with its statewide student association and all students enrolled on those campuses shall be members of their respective statewide association.

Subd. 2. Fees. Each statewide association shall set its fees to be collected by the board and shall submit any changes in its fees to the board for review. The board may revise or reject the fee change. Fees must be collected by each state college and university and shall be credited to each association's account to be spent as determined by that association.

Subd. 3. Consolidation. Changes may be made to student associations located on community college, state university, technical college, or consolidated colocated campuses with the approval of the students of each affected campus.

History: 1994 c 532 art 7 s 7; 1995 c 212 art 2 s 7; art 4 s 20,21,64; 1999 c 214 art 2 s 13



Section 136F.23 — STUDENT ASSOCIATIONS; PURCHASING AUTHORITY.

Notwithstanding chapter 16A or 16C, the student associations recognized by the board may purchase goods or materials through state purchasing authority for the ordinary day-to-day operations of the associations. The student associations must be nonprofit 501(c)(3) organizations in order to qualify for this authority. The Department of Administration may require that the purchase documents be approved by appropriate officials in the board's central office.

History: 1995 c 212 art 4 s 22; 1998 c 386 art 2 s 46; 2014 c 149 s 55



Section 136F.24 — LEGAL COUNSELING AND SERVICE PROGRAM; FUNDING.

Notwithstanding section 8.06, or any other law or rule to the contrary, the official campus student association at each state college or university may fund a program to provide legal counseling and services to students of the state college or university. The money shall be from an account of the state college and university activity funds allocated to the student associations or other money assigned to them.

History: 1995 c 212 art 4 s 23



Section 136F.25 — ABSENCE FOR CHEMICAL ABUSE TREATMENT.

If a student is absent from a state college or university to participate in a chemical abuse treatment program licensed by the state, the student, upon request, shall remain on the roll in the educational program of the state college or university in which the student is enrolled, according to policies adopted by the board.

History: 1995 c 212 art 4 s 24



Section 136F.28 — SOUTHWEST ASIA VETERANS; TECHNICAL COLLEGES.

Subdivision 1. Grants. A Southwest Asia veteran who enrolls in a technical college program, and who is a Minnesota resident whose entire education has not included completion of at least one technical college program is eligible for a state grant of $500 per year if the veteran has GI Montgomery Bill benefits, or $1,000 per year if the veteran does not have GI Montgomery Bill benefits, until the veteran has completed the lesser of (1) 115 credits in a technical college program, or (2) one technical college program. The grant is based on full-time attendance and shall be prorated if the student is attending less than full time. To be eligible for the tuition relief, a veteran must enroll in a technical college within two years of the date of discharge. All veterans enrolled under this program must maintain a minimum of six credits per quarter. Total grants may not exceed the available appropriation.

Subd. 2. Definitions. For the purpose of this section, the following terms have the meanings given to them:

(a) "Southwest Asia veteran" means a person who:

(1) served in the active military service in any branch of the armed forces of the United States any time between August 1, 1990, and February 27, 1992;

(2) became eligible for the Southwest Asia Service Medal as a result of the service;

(3) was a Minnesota resident at the time of induction into the armed forces and for the one year immediately preceding induction; and

(4) has been separated or discharged from active military service under conditions other than dishonorable.

(b) "Technical college" means a technical college or consolidated community technical college under the governance of the Minnesota State Colleges and Universities.

History: 1995 c 212 art 4 s 25; 1997 c 183 art 3 s 19; 2014 c 149 s 56



Section 136F.30 — COURSES AND PROGRAMS.

The board shall review and approve or disapprove campus proposals for adding, deleting, or substantially changing programs of study, including graduate and undergraduate academic programs, training in professional, semiprofessional, and technical fields, and adult education. The board shall avoid duplicate program offerings. The board may initiate activities to close programs. The board shall place a high priority on ensuring the transferability of credit.

History: 1995 c 212 art 4 s 26; 1996 c 398 s 38



Section 136F.301 — MAXIMUM CREDIT FOR GRADUATION; WAIVER REPORTING.

The board must annually by October 1 report to the chairs of the house of representatives and senate committees with primary jurisdiction over higher education policy on the board's current policy setting the maximum number of semester credits required for a baccalaureate and an associate of arts degree at 120 and 60 semester credits or their equivalent, respectively, as required by Laws 2007, chapter 144, article 1, section 4, subdivision 3, paragraph (b). The report must specifically identify requests in the previous academic year for waivers from the policy and the requests granted. The specific identification must include, among other things, the program and the campus for which a request was made and for which a waiver was granted.

History: 2008 c 298 s 19



Section 136F.302 — REGULATING THE ASSIGNMENT OF STUDENTS TO REMEDIAL COURSES.

Subdivision 1. ACT or SAT college ready score; Minnesota Comprehensive Assessment career and college ready benchmarks. (a) A state college or university must not require an individual to take a remedial, noncredit course in a subject area if the individual has received a college ready ACT or SAT score or met a career and college ready Minnesota Comprehensive Assessment benchmark in that subject area. Only the ACT and SAT scores an individual received and the Minnesota Comprehensive Assessment benchmarks an individual met in the previous five years are valid for purposes of this section. Each state college and university must post notice of the exemption from remedial course taking on its Web site explaining student course placement requirements.

(b) When deciding if an individual is admitted to or if an individual may enroll in a state college or university, the state college or university must consider the individual's scores on the high school Minnesota Comprehensive Assessments, in addition to other factors determined relevant by the college or university.

Subd. 1a. Minnesota comprehensive assessment career and college ready benchmarks; remedial education. (a) A state college or university must not require an individual to take a remedial, noncredit course in a subject area if the individual has received a career and college ready Minnesota Comprehensive Assessment benchmark in that subject area, consistent with benchmarks established by the commissioner of education pursuant to section 120B.30, subdivision 1, paragraph (m).

(b) As part of the notification of high school students and their families under section 120B.30, subdivision 1, paragraph (m), the commissioner shall include a statement that students who receive a college ready benchmark on the high school MCA are not required to take a remedial, noncredit course at a Minnesota state college or university in the corresponding subject area.

[See Note.]

Subd. 2. Testing process for determining if remediating is necessary. A college or university testing process used to determine whether an individual is placed in a remedial, noncredit course must comply with this subdivision. Prior to taking a test, an individual must be given reasonable time and opportunity to review materials provided by the college or university covering the material to be tested which must include a sample test. An individual who is required to take a remedial, noncredit course as a result of a test given by a college or university must be given an opportunity to retake the test at the earliest time determined by the individual when testing is otherwise offered. The college or university must provide an individual with study materials for the purpose of retaking and passing the test.

History: 2015 c 69 art 3 s 15; 2016 c 189 art 1 s 21; art 25 s 41,42

NOTE: Subdivision 1a, paragraph (a), as added by Laws 2016, chapter 189, article 25, section 42, is effective no later than the 2017-2018 school year if the chancellor approves the career and college ready benchmarks. If the chancellor does not approve the benchmarks, subdivision 1a, paragraph (a), is effective upon the establishment of revised benchmarks. Laws 2016, chapter 189, article 25, section 42, the effective date.



Section 136F.303 — DEGREE AND CERTIFICATE COMPLETION; REPORT.

Beginning in 2018, the board shall annually by January 15, report to the chairs and ranking minority members of the legislature with primary jurisdiction over higher education finance on its activities and achievements related to the goal of improving timely completion of degrees and certificates. The report must, at a minimum, include for the previous academic year:

(1) the percent of students placed in remedial education;

(2) the percent of students who complete remediation within one academic year;

(3) the percent of students who complete college-level gateway courses in one academic year;

(4) the percent of students who complete 30 semester credits per academic year;

(5) the student retention rate;

(6) time to complete a degree or certificate; and

(7) credits earned by those completing a degree or certificate or other program.

The report must disaggregate data for each college and university by race, ethnicity, Pell Grant eligibility, and age and provide aggregate data.

History: 2015 c 69 art 3 s 16



Section 136F.31 — CENTERS OF EXCELLENCE.

Subdivision 1. Board designation. The board must designate at least three and up to eight different program centers of excellence. The board must determine the form and required information contained in applications from member institutions.

Subd. 2. Center selection criteria. The board must select programs based on institutional proposals demonstrating:

(1) the capacity to build multistate regional or national recognition of the program within five years;

(2) a commitment to expanding the influence of the center to improve results in related programs in participating institutions;

(3) the capacity to improve employment placement and income expectations of graduates from the program;

(4) a strong partnership between a four-year and at least one two-year institution that maximizes the leverage of academic and training capacities in each institution;

(5) a comprehensive academic plan that includes a seamless continuum of academic offerings in the program area that supports career development at multiple levels in related employment fields;

(6) a specific development plan that includes a description of how the institution will pursue continuous improvement and accountability;

(7) identified commitments from employers that include measurable financial and programmatic commitment to the center of excellence on the part of employers who will benefit from the development of the center. A center for teacher education must demonstrate support from local school districts;

(8) a commitment from the institution that the new designated funding will not supplant current budgets from related programs;

(9) a strong existing program upon which the proposed center will build; and

(10) a separate fund for donations dedicated for the program within current institutional foundations.

The board may adopt additional criteria that promote general goals of the centers. The board shall give priority to programs that integrate the academic and training outcomes of the center with business clusters that have a significant multiplier effect on the state's economy based on projections of job, income, or general economic growth. The board shall consult with the Department of Employment and Economic Development to identify these clusters and the potential economic impact of developing a center for excellence.

Subd. 3. Advisory committee and reports required. A center of excellence must create an advisory committee representing local, statewide, and national leaders in the field. By January 15 of each odd-numbered year, each designated center must provide a report to the governor and the chairs of committees of the legislature with jurisdiction over higher education finance, that includes annual and integrated data on program enrollment, student demographics, student admission data, endowment growth, graduation rates, graduation outcomes, employer involvement, indicators of student or graduate employment success, and other outcomes as determined by the board. After a center has been in existence for three years, the report must include measures of the program's impact on the local economy.

History: 2005 c 107 art 2 s 31



Section 136F.32 — DEGREES; DIPLOMAS; CERTIFICATES.

Subdivision 1. Approval. The board may approve awarding of appropriate certificates, diplomas, or degrees to persons who complete a prescribed curriculum.

Subd. 2. Technical and consolidated technical colleges. (a) A technical college or consolidated technical community college shall offer students the option of pursuing diplomas or certificates in each technical education program, unless the board determines that a degree is the only acceptable credential for career entry in a specific field. All vocational and technical credits earned for a diploma or certificate shall be applicable toward any available degree in the same program.

(b) Certificates and diplomas are credentials that demonstrate competence in a vocational or technical area and, therefore, may include a general education component only as part of an articulation agreement or to meet occupational requirements as established by the trade or profession, or by the program advisory committee. Students shall be provided with applied training in general studies as necessary for competence in the program area. Students who have earned a certificate or diploma may earn a degree in the same field if they complete the general education and other degree requirements.

Subd. 3. Assessment. To reduce barriers to enrollment and to train a skilled workforce, students may be assessed for skills necessary for competency in a technical or vocational field as part of their program. The results of standardized assessment tests shall not prohibit enrollment in a student's certificate or diploma program.

History: 1995 c 212 art 4 s 27; 1997 c 183 art 3 s 20; 1999 c 214 art 2 s 14,15; 2005 c 107 art 2 s 32



Section 136F.36 — TECHNICAL COLLEGE CARPENTRY PROGRAM CONSTRUCTION AUTHORITY.

Subdivision 1. Authority to acquire, develop, and sell real property for instructional purposes. For the purpose of instructional construction by technical colleges, the board may build, sell, or transfer personal property and may purchase or otherwise acquire real property that it does not intend to use as a permanent educational site. The board may, upon the terms and conditions it sets, develop, sell, transfer, or otherwise dispose of real property acquired under this section. A sale, transfer, or other disposition must be at fair market value. For purposes of this section, a sale price resulting from public bidding, public auction, or negotiations between unrelated parties acting in their self-interest is fair market value. Where real property acquired under this section cannot be sold, the board may lease the real property under the terms and conditions it sets. The board may also contract for the use of real property it does not own. Where the board makes improvements to real property it does not own, the landowner may compensate the board for the fair market value, nominal consideration, or without consideration as may be agreed on between the parties, of the board's contribution to the improvements. No other authorizing legislation or legislative approval is required for an acquisition, improvement, or sale under this section. Proceeds from the sale, lease, or improvement of real property under this section are appropriated to the board.

Subd. 2. Exemptions. The sale requirements of chapters 92 and 94 do not apply to this section. The board shall develop policies for leasing requirements and construction supervision. The board will normally competitively bid contracts related to instructional construction but may negotiate contracts without competitive bidding where it deems appropriate.

Subd. 3. Warranties. The board may, in its discretion, offer the warranties contained in chapter 327A, less extensive warranties or no warranties.

Subd. 4. Storage and retention of documents. Notwithstanding section 16A.58, the board may store and retain at the respective technical college original documents from carpentry program transactions, including but not limited to deeds, abstracts of title, and certificates of title.

Subd. 5. State employee purchase. Notwithstanding section 15.054, personal or real property resulting from instructional construction by technical colleges may be sold to a state employee under the following conditions:

(1) there is reasonable public notice of the sale;

(2) the sale is by public auction, sealed bid, or listing with a licensed real estate broker;

(3) the state employee offers the highest price; and

(4) the state employee was not involved in the development of the property or the award of the sale.

History: 1995 c 212 art 4 s 28; 1996 c 398 s 39; 1999 c 240 art 1 s 17; 2000 c 492 art 1 s 51-53



Section 136F.361 — CAREER AND TECHNICAL EDUCATION CERTIFICATION AND LICENSURE.

(a) The Board of Trustees of the Minnesota State Colleges and Universities System, consistent with section 122A.09, subdivision 10, paragraph (e), must provide an alternative preparation program allowing individuals to be certified as a career and technical education instructor able to teach career and technical education courses offered by a school district or charter school. The Board of Trustees may locate the first program in the seven-county metropolitan area.

(b) Consistent with paragraph (a), the Board of Trustees of the Minnesota State Colleges and Universities system, in consultation with the Board of Teaching, must develop the standards, pedagogy, and curriculum for an alternative preparation program to prepare qualified individuals: to attain certification as a career and technical education instructor under section 122A.09, subdivision 10, paragraph (e), during the 2016-2017 through 2018-2019 school years; and to attain either certification or licensure as a career and technical education instructor or teacher to teach career and technical education courses offered by a school district or charter school in the 2019-2020 school year and later.

History: 2016 c 189 art 24 s 21



Section 136F.37 — JOB PLACEMENT IMPACT ON PROGRAM REVIEW; INFORMATION TO STUDENTS.

Subdivision 1. Colleges; technical occupational program. The board must assess labor market data when conducting college program reviews. Colleges must provide prospective students with the job placement rate for graduates of technical and occupational programs offered at the colleges.

Subd. 2. DEED labor market survey; MnSCU usage and disclosure. The data assessed under subdivision 1 must include labor market data compiled by the Department of Employment and Economic Development under section 116J.4011. The board and its colleges and universities must use this market data when deciding upon course and program offerings. The board must provide a link to this labor market data on its Internet portal.

History: 2009 c 95 art 2 s 29; 2013 c 85 art 3 s 17



Section 136F.40 — APPOINTMENT OF PERSONNEL.

Subdivision 1. Appointment procedure. The board shall appoint all presidents, teachers, and other necessary employees and shall prescribe their duties consistent with chapter 43A. Salaries and benefits of employees must be determined according to chapters 43A and 179A and other applicable provisions.

Subd. 2. Contracts. (a) The board may enter into a contract with the chancellor, a vice-chancellor, or a president, containing terms and conditions of employment. The terms of the contract must be authorized under a plan approved under section 43A.18, subdivision 3a.

(b) Notwithstanding section 43A.17, subdivision 11, or other law to the contrary, a contract under this section may provide a liquidated salary amount or other compensation if a contract is terminated by the board prior to its expiration.

(c) Notwithstanding section 356.24 or other law to the contrary, a contract under this section may contain a deferred compensation plan made in conformance with section 457(f) of the Internal Revenue Code.

(d) Notwithstanding any provision of the plan approved under section 43A.18, subdivision 3a, a contract under this section must not authorize or otherwise provide for a discretionary or mandatory bonus or other performance-based incentive payment.

History: 1995 c 212 art 4 s 29; 2000 c 453 s 3; 1Sp2001 c 10 art 2 s 60; 2003 c 133 art 4 s 1; 2013 c 99 art 2 s 16



Section 136F.41 — ASSIGNMENT TO BARGAINING UNITS.

Actions by the board to merge or redesignate institutions or to promote collaborative efforts between institutions must not unilaterally change faculty assignments to bargaining units provided in section 179A.10, subdivision 2.

History: 1994 c 532 art 4 s 5; 1995 c 212 art 4 s 30,64



Section 136F.42 — PERSONNEL MANAGEMENT.

Subdivision 1. Time reporting. As provided in Executive Order 96-2, the board, in consultation with the commissioner of management and budget, may develop policies to allow system office or campus employees on salaries, as defined in section 43A.17, subdivision 1, to use negative time reporting in which employees report only that time for which leave is taken.

Subd. 2. Travel policies. The board may adopt policies for colleges and universities to approve and administer travel arrangements, other than reimbursement, for employees on campus, and for the system office to provide the same services for employees in that office.

History: 1996 c 398 s 40; 2007 c 144 art 2 s 39; 2008 c 204 s 27; 2009 c 101 art 2 s 109



Section 136F.43 — EXTENDED LEAVES OF ABSENCE.

Subdivision 1. Definition. As used in this section, "teacher" means a person on the instructional or administrative staff of the state colleges and universities who is a member of the Teachers Retirement Association under chapter 354, who is a member of a teachers retirement fund association under chapter 354A, or who is covered by the Unclassified Employees Plan under chapter 352D or Individual Retirement Account Plan under chapter 354B. It shall not include a chancellor, deputy chancellor, or vice-chancellor.

Subd. 2. Granting authority. The board may grant an extended leave of absence without salary to a full-time teacher who has been employed by the board for at least five years and has at least ten years of allowable service in one or a combination of the retirement plans specified in subdivision 1. The maximum duration of an extended leave of absence pursuant to this section shall be determined by mutual agreement of the board and the teacher at the time the leave is granted and shall be at least three but no more than five years. An extended leave of absence under this section shall be taken by mutual consent of the board and the teacher. No teacher may receive more than one leave of absence under this section.

Subd. 3. Reinstatement. A teacher on an extended leave of absence under this section shall have the right to be reinstated to the same position or a similar position within the department or program from which the leave was granted at the beginning of the school year which immediately follows a year of extended leave of absence, unless the teacher is discharged or placed on retrenchment or on layoff or the teacher's contract is terminated while the teacher is on the extended leave. The board shall not be obligated to reinstate a teacher who is on an extended leave of absence under this section unless the teacher advises the board of an intention to return before February 1 in the school year preceding the school year in which the teacher wishes to return.

Subd. 4. Seniority rights. A teacher who is reinstated to the same or similar position after an extended leave under this section shall not lose tenure or credit for previous seniority in the employing state college or university. A teacher shall not accrue seniority credit during the time of a leave of absence under this section, except that a teacher at a state college or university may accrue seniority credit during the leave, consistent with the conditions of the collective bargaining agreement.

Subd. 5. Salary. The years spent by a teacher on an extended leave of absence under this section shall not be included in the determination of the teacher's salary upon reinstatement to the same or similar position by the board. The credits earned by a teacher on an extended leave of absence under this section shall not be included in the determination of the teacher's salary upon reinstatement to the same or similar position by the board for a period of time equal to the time of the extended leave of absence.

Subd. 6. Alternate leave. The board may grant a teacher a leave of absence which is not subject to the provisions of this section and either section 354.094 or 354A.091.

History: 1995 c 212 art 4 s 31; 2000 c 461 art 12 s 1-3



Section 136F.44 — ADMINISTRATIVE INTERACTION WITH STUDENTS.

Subdivision 1. System and campus administrators. As part of their annual goal setting activity, all unrepresented system and campus academic administrators are encouraged to substantially increase their interaction with students through activities such as teaching a regularly scheduled course or serving as an academic advisor. Actions to increase the interaction of students and administrators under this section shall not displace permanent faculty or staff.

Subd. 2. [Repealed, 2014 c 149 s 75]

History: 1995 c 212 art 2 s 8; 1996 c 398 s 41



Section 136F.45 — ANNUITIES.

Subdivision 1. Purchase. (a) At the request of an employee, the board may negotiate and purchase an individual custodial account under section 403(b)(7) of the Internal Revenue Code, for an employee for retirement or other purposes from a company licensed to do business in Minnesota, and may allocate a portion of the compensation otherwise payable to the employee as salary for the purpose of paying the entire contribution due or to become due under the account. The allocation shall be made in a manner that will qualify the custodial account contributions, or portions thereof, for the benefit afforded under section 403(b)(7) of the current federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own the account and the employee's rights thereunder shall be nonforfeitable except for failure to pay contributions.

(b) At its discretion, and in the same manner provided in paragraph (a), the board may negotiate and purchase individual custodial accounts under section 403(b)(7) of the Internal Revenue Code, for employees of the Minnesota Office of Higher Education as defined in section 136A.03. Participation under this paragraph must be in accordance with any applicable federal law.

Subd. 1a. Subsequent vendor contracts. (a) The board may limit the number of vendors under subdivision 1.

(b) In addition to any other tax-sheltered annuity program investment options, the board may offer as an investment option the Minnesota supplemental investment fund administered by the State Board of Investment under section 11A.17.

(c) The board shall actively solicit participation of and shall include as vendors lower expense and "no-load" mutual funds or equivalent investment products as those terms are defined by the federal Securities and Exchange Commission. To the extent that offering a lower expense "no-load" product increases the total necessary and reasonable expenses of the program and if the board is unable to negotiate a rebate of fees from the mutual fund or equivalent investment product providers, the board may charge the participants utilizing the lower expense "no-load" mutual fund products a fee to cover those expenses. The participant fee may not exceed one percent of the participant's annual contributions or $20 per participant per year, whichever is greater. Any excess fee revenue generated under this subdivision must be reimbursed to participant accounts in the manner provided in subdivision 3a.

Subd. 2. Deposits; payment. All amounts so allocated shall be deposited in an account established by the board. Payment of custodial account contributions shall be made when due or in accordance with the salary agreement entered into between the employee and the board. The money in the account is not subject to the budget, allotment, and incumbrance system provided for in chapter 16A.

Subd. 3. [Repealed, 1998 c 390 art 2 s 21]

Subd. 3a. Sharing of fees. (a) For purposes of this subdivision, a gross fee amount is defined as the fees, commissions, and other charges which an annuity investment provider or vendor would charge a typical consumer of those services for identical or similar products. A net fee amount is an amount below the gross fee amount reflecting a negotiated reduction below gross fees.

(b) To offset the board's necessary and reasonable expenses incurred under subdivisions 1 and 2, the Minnesota State Colleges and Universities system is authorized to negotiate with an annuity investment provider or vendor to establish a net fee amount.

(c) Under the negotiated arrangements, the Minnesota State Colleges and Universities system is authorized to either make arrangements to recapture the difference between gross and net fee amounts through a rebate from the annuity investment provider or vendor, or deduct those amounts prior to transmitting the contributions or premiums.

(d) The revenues collected or retained under these negotiated arrangements must be used to offset the board's necessary and reasonable expenses incurred under this section. Any excess above the necessary and reasonable expenses must be allocated annually to the accounts of the participants.

Subd. 4. Periodic review. If the board so chooses, it may solicit bids or proposals for options under subdivision 1. The board may retain consulting services to assist it in soliciting and evaluating bids or proposals and in the periodic review of companies offering options under subdivision 1. The board may annually establish a budget for its costs in the soliciting, evaluating, and periodic review processes. The board may charge a proportional share of all costs related to the periodic review to each company currently under contract and may charge a proportional share of all costs related to soliciting and evaluating bids or proposals to each company selected by the board. Contracts must provide that all options in subdivision 1 must: (1) be presented in an unbiased manner, (2) be reported on a periodic basis to all employees participating in the tax-sheltered annuity program, and (3) not be the subject of unreasonable solicitation of state employees to participate in the program. The contract may not permit any person to jeopardize the tax-deferred status of money invested by state employees under this section. All costs or fees in relation to the bid solicitation and evaluation process for the options provided under subdivision 1 must be paid by the underwriting companies ultimately selected by the board.

History: 1995 c 212 art 4 s 32; 1997 c 241 art 8 s 1,2; 1998 c 390 art 2 s 3,4; 2000 c 461 art 12 s 4; 2003 c 133 art 4 s 2,3; 2005 c 107 art 2 s 60; 2006 c 271 art 3 s 1



Section 136F.46 — NONPROFIT FOUNDATION PAYROLL DEDUCTION.

Subdivision 1. Request; warrant. The commissioner of management and budget, upon the written request of an employee of the board, may deduct from an employee's salary or wages the amount requested for payment to a nonprofit state college or university foundation meeting the requirements in subdivision 2. The commissioner shall issue a warrant for the deducted amount to the nonprofit foundation. The Penny Fellowship and the Nellie Stone Johnson Scholarship Program of the Minnesota State University Student Association shall be considered nonprofit state college and university foundations for purposes of this section.

Subd. 2. Foundation application; approval. A nonprofit state college or university foundation that desires to receive contributions through payroll deductions shall apply to the board for approval to participate in the payroll deduction plan. The board may approve the application for participation if the foundation:

(1) is tax exempt under section 501(c)3 of the Internal Revenue Code of 1986, as amended;

(2) qualifies for tax-deductible contributions under section 170 of the Internal Revenue Code of 1986, as amended;

(3) secures funding solely for distribution to a state college or university or for distribution to students in the form of scholarships; and

(4) has been incorporated according to chapter 317A for at least one calendar year before the date it applies to the board for approval.

Subd. 3. Solicitation. Efforts to secure payroll deductions authorized in subdivision 1 may not interfere with, require a modification of, nor be conducted during the period of a payroll deduction fund drive for employees authorized by section 43A.50.

History: 1995 c 212 art 4 s 33; 1998 c 384 s 9; 2009 c 95 art 2 s 30; 2009 c 101 art 2 s 109



Section 136F.47 — PENSION PLAN.

The board shall assume the administrative responsibility for the individual retirement account plans in chapters 354B and 354C formerly administered separately by the State University Board and the Community College Board. The separate plans and the former plan administration must be merged into a single individual retirement account plan and plan administration covering eligible employees of the board, eligible employees of system institutions, and other eligible employee groups who are covered by the plan under section 354B.21.

History: 1994 c 572 s 2; 1995 c 212 art 4 s 64; 1999 c 86 art 1 s 36



Section 136F.48 — EMPLOYER-PAID HEALTH INSURANCE.

(a) This section applies to a person who:

(1) retires from the Minnesota State Colleges and Universities system with at least ten years of combined service credit in a system under the jurisdiction of the board;

(2) was employed on a full-time basis immediately preceding retirement as a faculty member or as an unclassified administrator in the Minnesota State Colleges and Universities system;

(3) begins drawing a retirement benefit from the Individual Retirement Account Plan or an annuity from the Teachers Retirement Association, from the General State Employees Retirement Plan or the Unclassified State Employees Retirement Program of the Minnesota State Retirement System, or from a first class city teacher retirement plan; and

(4) returns to work on not less than a one-third time basis and not more than a two-thirds time basis in the system from which the person retired under an agreement.

(b) Initial participation, the amount of time worked, and the duration of participation under this section must be mutually agreed upon by the president of the institution where the person returns to work and the employee. The president may require up to one-year notice of intent to participate in the program as a condition of participation under this section. The president shall determine the time of year the employee shall work. The employer or the president may not require a person to waive any rights under a collective bargaining agreement as a condition of participation under this section.

(c) For a person eligible under paragraphs (a) and (b), the employing board shall make the same employer contribution for hospital, medical, and dental benefits as would be made if the person were employed full time.

(d) For work under paragraph (a), a person must receive a percentage of the person's salary at the time of retirement that is equal to the percentage of time the person works compared to full-time work.

(e) If a collective bargaining agreement covering a person provides for an early retirement incentive that is based on age, the incentive provided to the person must be based on the person's age at the time employment under this section ends. However, the salary used to determine the amount of the incentive must be the salary that would have been paid if the person had been employed full time for the year immediately preceding the time employment under this section ends.

(f) A person who returns to work under this section is a member of the appropriate bargaining unit and is covered by the appropriate collective bargaining contract. Except as provided in this section, the person's coverage is subject to any part of the contract limiting rights of part-time employees.

History: 1995 c 212 art 4 s 34,64; 1995 c 262 art 1 s 2; 1997 c 183 art 3 s 39; 1998 c 390 art 2 s 5; 1999 c 222 art 19 s 2; 2000 c 461 art 2 s 1; 2014 c 149 s 57



Section 136F.481 — EARLY SEPARATION INCENTIVE PROGRAM.

(a) Notwithstanding any provision of law to the contrary, the board may offer a targeted early separation incentive program for its employees.

(b) The early separation incentive program may include one or both of the following:

(1) cash incentives, not to exceed one year of base salary; or

(2) employer contributions to the postretirement healthcare savings plan established under section 352.98.

(c) To be eligible to receive an incentive, an employee must be at least age 55 and must have at least five years of employment by the Minnesota State Colleges and Universities System. The board shall establish and periodically revise the eligibility requirements for system employees to receive an incentive. The board shall file a copy of its proposed revised eligibility requirements with the chairs and ranking members of the senate committee with higher education within its jurisdiction and the senate finance division with higher education within its jurisdiction and with the chair and ranking members of the committee in the house of representatives with higher education within its jurisdiction and of the house of representatives Committee on Ways and Means, at least 30 days before the final adoption of the proposed revised eligibility requirements by the board, shall post the same document on the system Web site at the same time, and shall hold a public hearing on the proposed eligibility requirements. The type and any additional amount of the incentive to be offered may vary by employee classification, as specified by the board.

(d) The president of a college or university, consistent with paragraphs (b) and (c), may designate:

(1) specific departments or programs at the college or university whose employees are eligible to be offered the incentive program; or

(2) positions at the college or university eligible to be offered the incentive program.

(e) The chancellor, consistent with paragraphs (b) and (c), may designate:

(1) system office divisions whose employees are eligible to be offered the incentive program; or

(2) positions at the system office eligible to be offered the incentive program.

(f) Acceptance of the offered incentive must be voluntary on the part of the employee and must be in writing. The incentive may only be offered at the sole discretion of the president of the applicable college or university.

(g) A decision by the president of a college or university or by the chancellor not to offer an incentive may not be challenged.

(h) The cost of the incentive is payable by the college or university on whose behalf the president offered the incentive or from the system office budget if the chancellor offered the incentive. If a college or university is merged, the remaining cost of any early separation incentive must be borne by the successor institution. If a college or university is closed, the remaining cost of any early separation incentive must be borne by the board.

(i) Annually, the chancellor and the president of each college or university must report on the number and types of early separation incentives which were offered and utilized under this section. The report must be filed annually with the board and with the Legislative Reference Library on or before September 1.

(j) The early retirement incentive authority under this section expires on June 30, 2019.

History: 2009 c 169 art 6 s 1; 2014 c 149 s 74; 2014 c 296 art 8 s 1,7



Section 136F.50 — COOPERATION OR PROMOTION OF A STATE COLLEGE OR UNIVERSITY.

The board, system office, and the campuses may cooperate by contractual arrangement or otherwise with responsible persons, firms, corporations, associations, or governmental agencies to promote short courses, research, and other programs and activities in the state colleges and universities as in the judgment of the board, system office, or the campus contribute to the development of the state colleges and universities and the welfare of their students.

History: 1995 c 212 art 4 s 36; 1996 c 398 s 42



Section 136F.52 — LOCAL ADVISORY COMMITTEES.

Subdivision 1. Appointment. The president may appoint a local advisory committee for each campus. Committee members must be qualified people who have knowledge of and interest in the campus. The board shall define the role and authority of the advisory committees and establish procedures for the appointment, terms, and termination of members. The president or an appointee of the president shall regularly meet and consult with the local advisory committee.

Subd. 2. Compensation. Advisory committee members shall serve without compensation and without reimbursement for expenses.

History: 1991 c 356 art 9 s 6; 1995 c 212 art 4 s 37,64



Section 136F.526 — AUDITS.

Each college and university shall be audited as provided by board policy. The policy shall be designed to ensure financial integrity, necessary internal controls, and appropriate accordance between board policies and campus expenditures. The college or university may arrange for any additional audits it desires by contracting with the legislative auditor or a private certified public accountant. Nothing in this section shall limit the authority of the legislative auditor to perform selected scope audits or other duties of the office as provided under section 3.971.

History: 1996 c 398 s 43



Section 136F.53 — PARKING AND TRAFFIC REGULATION.

Subdivision 1. Campus parking authority. Notwithstanding section 169.966, a state college or university may adopt and enforce policies, regulations, or ordinances for the regulation of traffic and parking in parking facilities and on private roads and roadways situated on property owned, leased, occupied, or operated by the state college or university.

Subd. 2. Fines; fees. A state college or university may collect a fine and a towing fee for a violation. Money collected under this section by a state college or university is annually appropriated to the state college or university for parking lot maintenance, improvement, and policy enforcement.

Subd. 3. Disputes. A state college or university shall establish procedures to resolve a dispute arising from enforcement of a policy.

Subd. 4. Procedure. Chapter 14 does not apply to this section.

Subd. 5. Enforcement. Every sheriff, police officer, or other peace officer shall have authority to enforce all policies and ordinances adopted pursuant to this section and shall have authority to arrest and prosecute offenders for violations of law.

History: 1995 c 212 art 4 s 38; 1996 c 398 s 44,45; 2005 c 10 art 2 s 4



Section 136F.54 — STUDENT HOUSING MANAGEMENT.

The board may contract with student housing facility owners or on-site management firms to assist in the operation, control, and management of the facility.

History: 1995 c 212 art 4 s 39



Section 136F.58 — BOOKSTORES; COURSE MATERIAL ACQUISITION.

Subdivision 1. Authorization. A state college or university may operate a bookstore in a state college or university building, or may allocate space in a state college or university building and permit a person or corporation to operate a bookstore without rent at the campus' pleasure and on such conditions as the board may impose. The board may provide insurance, at no cost to the state, for the inventory of a bookstore a state college or university conducts in its building.

Subd. 2. Course material. (a) An instructor shall attempt to provide adequate notice to a bookstore of the intention to order required or recommended course material so that the bookstore can provide information for the instructor's consideration prior to placing an order for the course material.

(b) A bookstore must make reasonable efforts to obtain from publishers or other sources, prior to the time an instructor requests the bookstore to order course material, the following information, including, but not limited to:

(1) the title, edition, author, and International Standard Book Number (ISBN) of the course material;

(2) the price for the course material;

(3) whether the course material is bundled with optional material, whether it can be unbundled, and the price for each bundled and unbundled component;

(4) whether the material is available in an alternative format and the cost for the alternatively formatted material;

(5) the availability of the course material currently and in the future;

(6) changes to the course material from the previous edition, the revision date, availability, and cost for that edition, if available; and

(7) any known plans for future revisions of the course material.

(c) An instructor ordering course material through a bookstore shall consider the information received from the bookstore prior to placing the final order.

Subd. 2a. Course schedule and material list. (a) Each state college and university shall compile a course schedule indicating each course offered by the state college or university for each term and shall include with the course schedule a list of the required and recommended course materials that specifies, to the extent practicable, the information required in subdivision 3, paragraph (c).

(b) At the time required by subdivision 3, paragraph (c), a state college or university shall publish course schedules and course material lists on the state college's or university's Web site.

Subd. 3. Notice to purchase. (a) An instructor or department shall notify a college or university bookstore of the final order for required and recommended course material at least 45 days prior to the commencement of the term.

(b) An instructor or department must notify the bookstore, as required in paragraph (a), if a previous edition of the textbook is acceptable as a substitute textbook for the course.

(c) The bookstore must make reasonable efforts to notify students of the following information concerning the required and recommended course material at least 30 days prior to the commencement of the term for which the course material is required including, but not limited to:

(1) the title, edition, author, and International Standard Book Number (ISBN) of the course material;

(2) the retail price charged in the college or university bookstore for the course material, including custom textbooks;

(3) if applicable, whether a previous edition of the textbook is acceptable as required under this subdivision;

(4) whether the material is available in an alternative format and the cost for the alternatively formatted material; and

(5) the most recent copyright date of the printed course material and the copyright date of the most recent prior edition of the course material, if that prior edition is acceptable for class use.

(d) For purposes of this subdivision, "custom textbooks" means course materials that are compiled by a publisher at the direction of a faculty member or, if applicable, the other adopting entity in charge of selecting course materials for courses taught at a state college or university. Custom textbooks may include items such as selections from original instructor materials, previously copyrighted publisher materials, copyrighted third-party works, or elements unique to a specific state college or university.

Subd. 4. System responsibility. The board shall, to the extent it considers necessary, adopt uniform forms for bookstores to request information under subdivision 2. The board shall encourage faculty to utilize the information received under subdivision 2 to achieve the lowest cost to students for course materials consistent with the academic freedom and choice of the faculty member.

History: 1995 c 212 art 4 s 41; 1996 c 398 s 46; 2007 c 144 art 2 s 40; 2012 c 270 s 4,5



Section 136F.581 — PURCHASES AND CONTRACTS.

Subdivision 1. Authority for purchases and contracts. The board and the colleges and universities are subject to the provisions of section 471.345. In addition to the contracting authority under this chapter, the board may utilize any contracting options available to the commissioner of administration under chapter 16A, 16B, or 16C.

Subd. 2. Policies and procedures. The board shall develop policies for purchases and contracts that are consistent with the authority granted in subdivision 1. The policies and procedures shall be developed through the system and campus labor management committees and shall include provisions requiring the system and campuses to determine that they cannot use available staff before contracting with additional outside consultants or services. In addition, each college and university, in consultation with the office of the chancellor, shall develop procedures for those purchases and contracts that can be accomplished by a college and university without board approval. The board policies must allow each college and university the local authority to enter into contracts for construction projects of up to $250,000 and to make other purchases of up to $50,000, without receiving board approval. The board may allow a college or university local authority to make purchases over $50,000 without receiving board approval.

Subd. 3. Procurement from designated businesses. The policies and procedures must include provisions for procurement, including construction, from small targeted group businesses and businesses from economically disadvantaged areas designated under section 16C.16. The board, colleges, and universities shall use the methods contained in section 471.345, subdivision 8, for such purchasing, or may develop additional methods in which the cost percentage preferences are consistent with the provision of section 16C.16, subdivisions 6, paragraph (a), and 7, or consistent with the provisions of the University of Minnesota's targeted group business purchasing program.

Subd. 4. Professional or technical services. (a) The board shall develop policies for entering into contracts for professional or technical services, other than instructional services. The policies must allow each college and university the authority to enter into contracts for professional or technical services up to $15,000 without board approval. The board may allow a college or university authority to enter into contracts for professional or technical services over $15,000 without receiving board approval.

(b) Each college and university, in consultation with the system office, shall develop procedures to enter into contracts for professional or technical services.

(c) The policies and procedures developed by the board and by each college and university for professional or technical service contracts must be done in consultation with employees and their exclusive bargaining representatives and must address topics such as employee protections, information availability and reporting, conflict of interest, and renewal restrictions.

Subd. 5. Food products grown in state. Colleges and universities must make a reasonable attempt to identify and purchase food products that are grown within the state.

History: 1996 c 398 s 47; 1997 c 183 art 3 s 22; 1998 c 386 art 2 s 48; 2003 c 133 art 4 s 4,5; 2010 c 364 s 18; 2014 c 149 s 59



Section 136F.59 — TECHNICAL EQUIPMENT.

Subdivision 1. [Repealed, 1996 c 398 s 66]

Subd. 2. [Repealed, 2003 c 133 art 4 s 9]

Subd. 3. Office of MN.IT Services. The Office of the Chancellor and the campuses shall cooperate with the Office of MN.IT Services in its responsibility to coordinate information and communications technology development throughout the state.

History: 1995 c 212 art 4 s 53; 1997 c 212 s 1; 2003 c 133 art 4 s 6; 2005 c 156 art 5 s 23; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 136F.595 — STATEWIDE ELECTRONIC INFRASTRUCTURE; PORTFOLIO SOLUTIONS.

Subdivision 1. Collaborative infrastructure. (a) The Department of Employment and Economic Development, the Department of Education, the Office of Higher Education, the University of Minnesota, and the Minnesota State Colleges and Universities shall collaborate to implement an electronic infrastructure to support academic and workforce success statewide. The infrastructure shall first utilize existing assets, tools, and services, including but not limited to efolioMinnesota and GPS LifePlan. To facilitate implementation of this section, the board shall support efolioMinnesota and GPS LifePlan until at least June 30, 2015.

(b) To the extent possible, the basic electronic infrastructure shall be available at no charge to all state residents and to all students attending Minnesota educational institutions.

Subd. 2. Goals; programs. The board may enhance the efolioMinnesota platform to allow, at a minimum, implementation of:

(1) a portfolio-based individual learning plan solution that includes comprehensive academic and life planning instruments, to support student transitions to postsecondary school or to work; and

(2) a student-owned proficiency portfolio solution to support student transitions to the workplace and employers seeking first-day-work-ready employees.

Subd. 3. Resources; accountability reports. (a) The board may seek and accept contributions from individuals, businesses, and other organizations to support the goals required by this section. The parties listed in subdivision 1 are not required to contribute. All contributions received are appropriated to the board and shall be administered as directed by the board.

(b) The board shall submit, no later than January 15 of each year, a report to the governor and legislature on the progress of the Minnesota State Colleges and Universities system's activities related to implementation of this section.

History: 2013 c 99 art 2 s 17; 2014 c 149 s 74



Section 136F.60 — COLLEGE AND UNIVERSITY SITES; ACQUISITION.

Subdivision 1. Purchase of neighboring property. The board may purchase property adjacent to or in the vicinity of the campuses as necessary for the development of a state college or university. Before taking action, the board shall consult with the chairs of the senate Finance Committee and the house of representatives Ways and Means Committee about the proposed action. The board shall explain the need to acquire property, specify the property to be acquired, and indicate the source and amount of money needed for the acquisition. The funds needed may be spent from sums previously appropriated for purposes of the state colleges and universities, including, but not limited to, general fund appropriations for instructional or noninstructional expenditures, general fund appropriations carried forward, or state college and university activity fund appropriations. The board may pay relocation costs, at its discretion, when acquiring property.

Subd. 2. Methods of acquisition and real property transactions. (a) If money has been appropriated to the board to acquire lands or sites for public buildings or real estate, the acquisition may be by gift, purchase, or condemnation proceedings. Condemnation proceedings must be under chapter 117.

(b) The board may accept gifts to improve or acquire facilities as provided in this paragraph:

(1) for remodeling existing facilities if the remodeling does not materially increase the square footage of the facility;

(2) for the acquisition, construction, or remodeling costs of facilities for which state capital appropriations have been made and whose use will not be substantially changed; or

(3) for capital projects not authorized by the legislature if the board first certifies that project revenues, other gifts or grants, or other sources of capital funds are available for project costs and that no tuition revenues or state or federal appropriations are used for the capital or operating costs, including all program costs, salaries, and benefits, of the facility.

(c) The board may convey or lease real property under the board's control, with or without monetary consideration, to provide a facility for the primary benefit of a state college or university or its students if the board certifies that project revenues, other gifts or grants, or other sources of funds are available for project costs and that no tuition revenues or state or federal appropriations are used for the capital cost of the facility. Agreements under this paragraph must demonstrate to the board's satisfaction the financial viability of the proposed project, including all proposed financial and contractual obligations, and operating costs, including all program costs, salaries and benefits, and other costs reasonably expected to be incurred or binding upon the college or university. Siting and design of the facility must be consistent with the campus master plan and Minnesota State Colleges and Universities building standards. Agreements under this paragraph to convey, or to lease for a term not to exceed 30 years, subject to section 16A.695, may be made following requests for proposal or by direct negotiation. Conveyances by the board under this paragraph must be by quitclaim deed in a form approved by the attorney general. Land conveyed by the board must revert to the state if it is no longer used for the primary benefit of a state college or university or its students.

(d) For purposes of this subdivision, "facility" includes student unions, recreational centers and athletic centers, or facilities for which state capital appropriations have been made and the use of which will not be substantially changed. "Facility" also includes self-supporting student housing.

(e) The board must report in a timely manner to the chairs of the house of representatives and senate committees with jurisdiction over higher education finance, capital investment, and ways and means any capital project under paragraphs (b) or (c) with a cost of $3,000,000 or more.

Subd. 3. Easements. (a) The board may grant permanent or temporary easements over, under, or across any land under its jurisdiction for reasonable purposes determined by the board as provided in paragraphs (b) and (c).

(b) The board may grant a revocable easement or permit under this paragraph. An easement or permit is revocable by written notice given by the board if at any time its continuance will conflict with a public use of the land over, under, or upon which it is granted, or for any other reason. The notice must be in writing and is effective 90 days after the notice is sent by certified mail to the last known address of the holder of record of the easement. If the address of the holder of the easement or permit is not known, it expires 90 days after the notice is recorded in the office of the county recorder of the county in which the land is located. Upon revocation of an easement or permit, the board may allow a reasonable time to vacate the premises affected.

(c) State land subject to an easement or permit granted by the board remains subject to sale or lease, and the sale or lease does not revoke the permit or easement granted.

Subd. 4. Transfer of state college or university-owned improvements. The board may sell, transfer, or otherwise dispose of an improvement located on state-owned lands, the compensation for which shall be determined by the board. The sale, transfer, or disposition must be accomplished by a bill of sale describing the improvement transferred and the terms and conditions of the sale or transfer. Proceeds from the sale, transfer, or disposition must be retained by the board unless otherwise provided by section 16A.695 or other law.

Subd. 5. Disposition of surplus property. (a) The board may declare state lands or improvements under its control that are no longer needed by the Minnesota State Colleges and Universities system to be surplus and may offer them for public sale in a manner consistent with the procedures set forth in sections 16B.282 to 16B.286 for disposition of state lands by the commissioner of administration. The parcels must not be exchanged or transferred for no or nominal consideration.

(b) Proceeds from the sale or disposition of land or improvements under this subdivision, after paying all expenses incurred in selling or disposing of the land and then paying any amounts due under section 16A.695, are appropriated to the board for use for capital projects at the institution that was responsible for management of the land or improvements.

History: 1995 c 212 art 4 s 42; 1999 c 240 art 1 s 18; 2000 c 492 art 1 s 54; 1Sp2001 c 1 art 2 s 16; 2002 c 393 s 54; 2003 c 133 art 4 s 7; 2005 c 20 art 1 s 35; 2008 c 179 s 41; 2014 c 149 s 60



Section 136F.61 — STATE BUILDING CODE.

All Minnesota state college and university facilities are subject to the provisions of the State Building Code under chapter 326B and the State Fire Code under chapter 299F.

History: 1996 c 398 s 49; 2005 c 136 art 9 s 14; 2010 c 382 s 34



Section 136F.64 — CONSTRUCTION, IMPROVEMENT, AND REPAIR OF FACILITIES.

Subdivision 1. General authority; construction; improvements. (a) Specific legislative authority is not required for repairs or minor capital projects financed with operating appropriation or institutional receipts that:

(1) are undertaken for asset preservation or code compliance purposes; or

(2) do not materially increase the net square footage of the institution; and

(3) do not materially increase the costs of instructional programs.

For any project under this section with a cost in excess of $1,500,000, unless the board determines that an emergency exists, the board must notify the chair of the Finance Committee of the senate, and the chairs of the Ways and Means Committee and the Capital Investment Committee of the house of representatives in writing before incurring any contractual obligations.

(b) The board shall supervise and control the preparation of plans and specifications for the construction, alteration, repair, or enlargement of state college and university buildings, structures, and improvements for which appropriations are made to the board. The board shall advertise for bids and award contracts in connection with the improvements, supervise and inspect the work, approve necessary changes in the plans and specifications, approve estimates for payment, and accept the improvements when completed according to the plans and specifications.

Subd. 2. Plans. Plans and specifications must be accompanied by a detailed statement of the cost, quality, and description of all material and labor required for the completion of the work. No plan may be adopted, and no improvement made or building constructed, that contemplates the expenditure for its completion of more money than the appropriation for it, unless otherwise provided by law.

Subd. 3. Dispute resolution. In contracting for projects, the board must not restrict its access to litigation or limit its methods of redress to arbitration or other nonjudicial procedures.

History: 1994 c 532 art 7 s 8; 1995 c 212 art 4 s 43,44,64; 2000 c 492 art 1 s 55; 2008 c 179 s 42; 2014 c 149 s 74



Section 136F.65 — ACCEPTANCE OF FEDERAL MONEY.

The board is hereby designated the state agency empowered to accept any and all money provided for or made available to this state by the United States of America or any department or agency thereof for the construction and equipping of any building under the control of the board in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and are further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal money.

History: 2003 c 133 art 4 s 8; 2014 c 149 s 61



Section 136F.66 — CAPITAL PROJECTS BIDDING PROCEDURES.

In awarding contracts for capital projects under section 136F.64, the board shall consider the documentation provided by the bidders regarding their qualifications, including evidence of having successfully completed similar work, or delivering services or products comparable to that being requested. The board shall set procedures to administer this section, which must include practices that will assist in the economic development of small businesses, small targeted group businesses, and businesses in economically disadvantaged areas designated under section 16C.16.

History: 1995 c 212 art 4 s 45,64; 1998 c 386 art 2 s 49



Section 136F.67 — FINANCING OF CHILD CARE; PARKING.

Subdivision 1. Authorization. A technical college or a community college must not seek financing for child care facilities or parking facilities through the Higher Education Facilities Authority, as provided in section 136A.28, subdivision 7, without the explicit authorization of the board.

Subd. 2. Parking. State appropriations for repair or construction of parking facilities must not be used for more than two-thirds of the repair or construction cost of a parking facility at any technical college or community college campus. The campus must provide the remaining costs through local revenue.

History: 1996 c 398 s 50



Section 136F.68 — STATE PROPERTY AGREEMENTS.

Notwithstanding section 16B.24, or other law to the contrary, the board may enter into an agreement with an intermediate school district for the cooperative use of state property for any period of time specified in the agreement.

History: 1995 c 212 art 4 s 46; 2002 c 220 art 3 s 6



Section 136F.70 — TUITION; FEES; ACTIVITIES FUNDS.

Subdivision 1. Tuition. The board shall set rates of tuition for the various instructional programs. The board may waive tuition for certain persons, courses, and programs.

Subd. 2. Fees. The board may prescribe fees to be charged students for student unions, state college and university activities, functions, and purposes.

Subd. 3. Refunds. The board may make refunds to students for tuition, activity fees, union fees, and any other fees from imprest cash funds. The imprest cash fund shall be reimbursed periodically by checks or warrants drawn on the funds and accounts to which the refund should ultimately be charged. The amounts necessary to pay the refunds are appropriated from the funds and accounts to which they are charged.

History: 1995 c 212 art 4 s 47



Section 136F.701 — REFUND OF TUITION.

(a) Any student who is a resident of the state, has enrolled in the state colleges and universities and paid tuition for the course, and who, prior to the termination of the school year for which the tuition was paid, enlisted or has been inducted into the military service of the United States, either voluntarily or pursuant to the present selective service law, is entitled to the refund of all tuition paid for which credit cannot properly be given.

(b) The administrative officers of the state colleges and universities shall refund to the students any tuition so paid. Any student making application for refund of any paid tuition must furnish to the administrative officers of the state colleges and universities a certificate from the proper officers reciting the fact of the enlistment or the induction of the student into the military service of the United States.

History: 1Sp2001 c 1 art 2 s 17



Section 136F.705 — UNDERGRADUATE TUITION GUARANTEE PLAN.

(a) The board is encouraged to offer entering students a plan providing stable tuition for students pursuing two-year or four-year degrees that can provide students a tuition option designed to meet the goals in this section.

(b) A Minnesota resident student who first enrolls in a degree program at a state college or university beginning in the spring of 2012 or later is guaranteed a stable tuition for up to four consecutive academic years.

(c) For an undergraduate student enrolled in a baccalaureate degree program at a state university, the tuition charged to the student for each semester of enrollment during a four-year period, beginning with the first semester of enrollment, must not exceed the amount of tuition that the student was charged for the first semester of enrollment. For a student who continues to be enrolled after four consecutive academic years, the tuition rate for each semester in excess of four years is equal to the tuition rate paid by new enrollees at the state university.

(d) For an undergraduate student enrolled in an associate degree program at a college, the tuition charged to the student for each semester of enrollment during a two-year period, beginning with the first semester of enrollment, must not exceed the amount of tuition that the student was charged for the first semester of enrollment. For a student who continues to be enrolled after two consecutive academic years, the tuition rate for each semester in excess of two years is equal to the tuition rate for new enrollees at the college.

(e) Time limits for the stable tuition plan under this section do not apply to a student in the military while the student is on active military duty.

History: 1Sp2011 c 5 art 2 s 4; 2014 c 149 s 62



Section 136F.71 — RECEIPTS.

Subdivision 1. Appropriation of receipts. All receipts of every kind, nature, and description, including student tuition and fees, all federal receipts, aids, contributions, and reimbursements, but not including receipts attributable to state colleges and universities activity funds, in all the state colleges and universities are appropriated to the board, but are subject to budgetary control to be exercised by the commissioner of management and budget. The balance in these funds shall not cancel on June 30, but shall be available in the next fiscal year.

Subd. 2. Activity funds. All receipts attributable to the state colleges and universities activity funds are appropriated to the board and are not subject to budgetary control as exercised by the commissioner of management and budget.

Subd. 3. Interest income. Interest income attributable to general fund dedicated receipts of the board is appropriated to the board. The board shall allocate the income proportionately among the colleges and universities. The board shall report this income separately in its biennial budget requests.

Subd. 4. Banking services. Notwithstanding section 16A.27, the board shall have authority to control the amount and manner of deposit of all receipts described in this section in depositories selected by the board. The board's authority shall include specifying the considerations, financial activities, and conditions required from the depository, including the requirement of collateral security or a corporate surety bond as described in section 118A.03. The board may compensate the depository, including paying a reasonable charge to the depository, maintaining appropriate compensating balances with the depository, or purchasing non-interest-bearing certificates of deposit from the depository for performing depository-related services.

Subd. 5. Continued operation. Notwithstanding any other law to the contrary, to the extent that the board has receipts under this section sufficient to continue operations, the commissioner of management and budget shall provide the board with statewide systems services under section 16A.1286 and access to its funds as deemed necessary by the board to continue its operations. The board shall pay for the services received in accordance with section 16A.1286, including any administrative services necessary for the commissioner of management and budget to provide the statewide systems services. In addition, the board shall pay for treasury operations services provided by the commissioner of management and budget. Payments received by the commissioner of management and budget under this subdivision are appropriated to the Department of Management and Budget for the purposes of providing those services. The commissioner of management and budget may transfer payments received under this subdivision to the chief information officer and the commissioner of administration, if necessary.

History: 1995 c 212 art 4 s 48; 1996 c 398 s 51; 2007 c 144 art 2 s 41,42; 2009 c 101 art 2 s 109; 2012 c 270 s 6,7



Section 136F.72 — FUNDS.

Subdivision 1. Activity funds. The board may establish in each state college and university a fund to be known as the activity fund. The purpose of these funds shall be to provide for the administration of state college and university activities designed for student recreational, social, welfare, and educational pursuits supplemental to the regular curricular offerings. The activity funds shall encompass accounts for student activities, student health services authorized college and university agencies, authorized auxiliary enterprises, federal, state, and private student financial aid, gifts and endowments, and other accounts as the board may prescribe.

Subd. 2. Administrative fund and accounts. The board may establish a fund within the board office for management of employee retirement funds. The board may establish an administrative fund at each state college and university or within the board office for the administration of contracts, student equipment purchases, and receipt and transfer of foreign program money.

Subd. 3. Administration. Each college and university, independent of other authority and notwithstanding chapters 16A, 16B, and 16C, shall administer its activity funds. The board, independent of other authority and notwithstanding chapters 16A, 16B, and 16C, shall administer the administrative fund established in the system office. All activity fund money collected shall be administered under the policies of the board subject to audit of the legislative auditor.

Subd. 4. Imprest cash funds. The board may establish an imprest cash fund in each of its state colleges and universities.

History: 1995 c 212 art 4 s 49; 1996 c 398 s 52; 1997 c 183 art 3 s 23; 1998 c 386 art 2 s 50



Section 136F.73 — CASH OVER AND SHORT ACCOUNT OF IMPREST CASH FUND.

The board may establish a cash over and short account within the imprest cash fund for each state college and university. This account shall be used to record on a daily basis overages and shortages of cash receipts. At the end of each fiscal year, the board shall credit or debit the overage or shortage from each state college or university to the board maintenance and equipment appropriation account. In the instance of a debit balance remaining in any cash over and short accounts, the board may transfer from the maintenance and equipment appropriation account money sufficient to offset such debit balance. The commissioner of management and budget shall make the appropriate adjustments and entries on the general books of account of the state.

History: 1995 c 212 art 4 s 50; 2009 c 101 art 2 s 109



Section 136F.74 — CARRYOVER AUTHORITY.

The board may carry over any unexpended balance from its appropriation from the first year of a biennium into the second year of the biennium. The board may carry over any unexpended balance into the following biennium. The amounts carried over must not be taken into account in determining state appropriations and must not be deducted from a later appropriation.

History: 1995 c 212 art 4 s 51



Section 136F.76 — LITIGATION AWARDS.

Notwithstanding any law to the contrary, the board may keep money received from successful litigation by or against the board. Awards made to the state or the board resulting from litigation against or by the board must be kept by the board to the credit of the account from which the litigation was originally funded. An award that exceeds the costs incurred in the litigation shall be used by the board for repair or replacement projects.

History: 1995 c 212 art 4 s 52



Section 136F.77 — EQUITY INVESTMENTS.

Subdivision 1. Powers of board. The board may acquire an interest in a product or a private business entity for the purpose of developing and providing educational materials and related programs or services to further the mission of the Minnesota State Colleges and Universities and foster the economic growth of the state. The board may enter into joint venture agreements with private corporations to develop educational materials and related programs or services. Any proceeds from the investments or ventures are appropriated to the board. The state is not liable for any obligations or liabilities that arise from investments under this section. The board must report annually by September 1 to the legislature regarding its earnings from partnerships and the disposition of those earnings.

Subd. 2. Consultation required. Prior to entering into a joint venture agreement under this section, the board shall consult with appropriate exclusive bargaining representatives and must address topics such as employee protections, instructional services, information availability, and reporting conflicts of interest.

Subd. 3. No abrogation. Nothing in this section shall abrogate the provisions of sections 43A.047 and 136F.581.

History: 2000 c 392 s 5; 2000 c 488 art 2 s 8



Section 136F.79 — SOLE STATE AGENCY.

The board is the sole state agency to receive and disburse federal funds authorized by the Vocational Education Act of 1963, as amended in the education amendments of 1976, Public Law 94-482, and Code of Federal Regulations, title 34, part 400. The board shall develop and submit the state plan for vocational technical education. The board shall develop the state plan according to terms of agreement with the state Board of Education.

History: 1995 c 212 art 4 s 54



Section 136F.80 — GRANTS; GIFTS; BEQUESTS; DEVISES; ENDOWMENTS.

Subdivision 1. Receipt and acceptance. The board may apply for, receive, and accept on behalf of the state and for the benefit of any state college or university any grant, gift, bequest, devise, or endowment that any person, firm, corporation, foundation, or association may make to the board for the purposes of the state colleges and universities, or any federal, state, or private money made available for the purpose of providing student financial aid at the state colleges and universities. The board may use any money given to it or to any of the state colleges and universities consistent with the terms and conditions under which the money was received and for the purposes stated. All moneys under this subdivision are appropriated to the board for use in the colleges and universities and shall be administered within the college and university activity funds. These moneys shall not be taken into account in determining appropriations or allocations. All taxes and special assessments constituting a lien on any real property received and accepted by the board under this section shall be paid in full before title is transferred to the state.

Subd. 2. Deposit of money. The board shall provide by policy, in accordance with provisions of chapter 118A, for the deposit of all money received or referred to under this section. Whenever the board shall by resolution determine that there are moneys in the state college or university funds not currently needed, the board may by resolution authorize and direct the president of the college or university to invest a specified amount in securities as are duly authorized as legal investments for savings banks and trust companies. Securities so purchased shall be deposited and held for the board by any bank or trust company authorized to do a banking business in this state. Notwithstanding the provisions of chapter 118A, the State Board of Investment may invest assets of the board, colleges, and universities when requested by the board, college, or university.

History: 1995 c 212 art 4 s 55; 1996 c 398 s 53; 1997 c 183 art 3 s 24



Section 136F.81 — TRANSFER OF GIFTS.

A college or university that receives a gift or bequest that is intended for purposes performed by a foundation approved under section 136F.46 may transfer the money to its foundation, provided the money is used only for public purposes.

History: 1997 c 183 art 3 s 25



Section 136F.90 — BOARD OF TRUSTEES DUTIES.

Subdivision 1. Duties. For state colleges and universities, the board may:

(1) acquire by purchase or otherwise, construct, complete, remodel, equip, operate, control, and manage residence halls, dormitories, dining halls, student union buildings, parking facilities, and any other similar revenue-producing buildings of such type and character as the board finds necessary for the good and benefit of state colleges and universities, and may acquire property whether real, personal, or mixed, by gift, purchase, or otherwise; provided that no contract for the construction of any building shall be entered into until financing has been approved by the legislature;

(2) maintain and operate any buildings or structures and charge for their use, and conduct any activities that are commonly conducted in connection with the buildings or structures;

(3) enter into contracts for the purposes of sections 136F.90 to 136F.98;

(4) acquire building sites and buildings or structures by gift, purchase, or otherwise and pledge the revenues from them for the payment of any bonds issued for that purpose as provided in sections 136F.90 to 136F.98;

(5) borrow money and issue and sell bonds in an amount or amounts the legislature authorizes for the purpose of acquiring, constructing, completing, remodeling, or equipping any buildings or structures, and acquiring sites, and refund and refinance the bonds by the issuance and sale of refunding bonds when the board finds that it is in the public interest. The bonds shall be sold and issued by the board in the manner and upon the terms and conditions provided by chapter 475, except as otherwise provided in this section. The bonds are payable only from and secured by an irrevocable pledge of the revenues to be derived from the operation of any buildings or structures acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the bonds and from other income and revenues described in section 136F.92, clause (1), the board by resolution specifies, and notwithstanding this limitation all bonds issued under sections 136F.90 to 136F.98 shall have the qualities of negotiable instruments under the laws of this state. The legislature shall not appropriate money from the general fund to pay for these bonds.

Subd. 2. Form. The bonds may:

(1) bear the date or dates;

(2) mature serially at a time or times not exceeding 40 years from their date or dates;

(3) be in the form;

(4) carry the registration privileges;

(5) be payable at a place or places;

(6) be subject to terms of redemption prior to maturity with or without premium;

(7) be delivered to the purchasers at times and places; and

(8) contain terms and covenants, consistent with section 136F.98, all as may be provided by resolution of the board authorizing the issuance of the bonds.

Subd. 3. Execution. The bonds must be executed by the officers of the board designated by the board to execute them, in the manner authorized by section 475.55.

Subd. 4. Bond statement; registration. Each bond shall state upon its face that it is payable solely from and secured by an irrevocable pledge of the revenues derived from the operation of any buildings or structures acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the sale of the bonds and from other income and revenues described in section 136F.92, clause (1), as specified in the resolution providing for its issue, and that it does not constitute a debt or obligation of the state of Minnesota within the meaning or application of any constitutional or statutory limitation or provision. A copy of the proceedings taken by the board in the issuance of the bonds shall be filed with the commissioner of management and budget.

Subd. 5. Bond securities. If the board by resolution determines that its treasurer possesses money not currently needed, or that is set aside in a reserve, the board in the resolution may direct the treasurer to invest a specified amount of the money in securities of the types described in section 118A.04. The securities must be deposited with and held for the board by the treasurer. If the invested money is needed by the board it shall direct the treasurer to sell all or a designated amount of the securities. Money collected from the investment by the treasurer, as principal, interest, or proceeds of sales, must be credited to and made a part of the fund and account for which the investment is made.

Subd. 6. [Repealed, 2014 c 149 s 75]

History: 1955 c 715 s 1; 1957 c 576 s 1,2; 1957 c 603 s 1; 1965 c 331 s 3-5; 1967 c 140 s 1; 1973 c 492 s 14; 1975 c 321 s 2; 1978 c 706 s 50; 1988 c 703 art 1 s 13; 1989 c 293 s 16,17; 1990 c 610 art 2 s 3; 1994 c 532 art 6 s 1,12; 1995 c 212 art 4 s 58,64; 1996 c 399 art 2 s 12; 2008 c 298 s 20; 2009 c 101 art 2 s 109; 2014 c 149 s 63



Section 136F.91 — BONDS, INVESTMENTS.

The state, including the State Board of Investment, and all counties, cities, towns and other municipal corporations, political subdivisions and political bodies, and public officers of any of the public entities listed in this section, all banks, bankers, trust companies, savings banks, and institutions, savings associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 136F.90 to 136F.98. The purpose of this section is to authorize the investment in bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers. Nothing in this section may be construed as relieving any person, firm or corporation from any duty of exercising due care in selecting securities for purchase or investment. The bonds are constituted "authorized securities" within the meaning and for the purposes of section 50.14, notwithstanding the restrictions in section 50.14, subdivision 4, clause (c).

History: 1955 c 715 s 2; 1957 c 603 s 2; 1973 c 123 art 5 s 7; 1983 c 213 s 6; 1994 c 532 art 6 s 2,12; 1995 c 202 art 1 s 25; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.92 — RESOLUTION OF BOARD.

Upon the determination by the board or its successor to acquire, construct, complete, remodel, or equip any student residence halls, dormitories, dining halls, student union buildings, parking facilities, or other similar revenue-producing building or buildings, the board or its successor shall adopt a resolution describing generally the contemplated project, the estimated cost, including legal, engineering and financial expenses and interest on the bonds during the period of constructing the project and for six months thereafter, fixing the amount of the bonds, the maturity or maturities, the interest rate, and all details in respect of the bonds. The resolution shall contain covenants as may be determined by the board or its successor as to:

(1) the pledging of all or any portion of the proceeds of any fees imposed upon students for student activities, student facilities, or for other purposes, and the net revenues from other buildings or facilities heretofore or hereafter constructed or acquired at any state university as additional security for the payment of the bonds;

(2) the regulation as to the use of the buildings or structures to assure maximum use or occupancy;

(3) the amount and kind of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the buildings or structures;

(4) the operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of the buildings or structures;

(5) the obligation of the board or its successor to maintain the buildings or structures in good condition and to operate them in an economical and efficient manner;

(6) the amendment or modification of the resolution authorizing the issuance of any bonds, and the manner, terms and conditions, and the amount or percentage of assenting bonds necessary to effectuate the amendment or modification; and

(7) other covenants as may be deemed necessary or desirable to assure the prompt and punctual payment of all bonds issued under sections 136F.90 to 136F.98.

History: 1955 c 715 s 3; 1957 c 576 s 1,2; 1975 c 321 s 2; 1994 c 532 art 6 s 3,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2014 c 149 s 64



Section 136F.93 — STUDENT ACTIVITIES, FEES CHARGED.

Whenever bonds are issued as provided in sections 136F.90 to 136F.98, it shall be the duty of the board to establish charges or fees, including without limitation fees for student activities and fees for student facilities, for the use of any buildings or structures sufficient at all times to pay the principal of and interest on the bonds and to create and maintain suitable reserves for them and the necessary expenses of their operation and maintenance. All revenues derived from their operation shall be set aside in a separate fund and accounts and be irrevocably pledged for and used only to pay the principal of and interest upon the bonds issued for the purpose or purposes set forth and described in the resolution authorizing the issuance of the bonds, and the necessary expenses of the operation and maintenance of the buildings and structures; and the charges and fees shall be sufficient at all times for these purposes.

History: 1955 c 715 s 4; 1957 c 603 s 3; 1994 c 532 art 6 s 4,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2014 c 149 s 65



Section 136F.94 — SPECIAL REVENUE FUND.

(a) The gross total income derived from the sale of bonds, and receipts and income derived from charges or fees, rentals, and all other revenue established for the use and service of any buildings or structures shall, within three days after their receipt, be paid to and held by the treasurer of the board as a special fund known as, "The Board of Trustees of the Minnesota State Colleges and Universities Revenue Fund." The treasurer shall be custodian of the special fund, which fund shall be held and disbursed for the purposes provided in sections 136F.90 to 136F.98. The special fund shall be protected by a corporate surety bond executed by the treasurer of the board with a surety authorized to do business under the laws of the state of Minnesota. The amount of the bond shall be fixed by resolution of the board or its successor and may be increased or diminished at any time. The premiums of the bonds shall be payable from "The Board of Trustees of the Minnesota State Colleges and Universities Revenue Fund" and charged as an item of maintenance expense.

(b) A certified copy of each resolution providing for the issuance of bonds under sections 136F.90 to 136F.98 shall be filed with the treasurer of the board, and it shall be the duty of the treasurer to keep and maintain separate accounts in the special fund for each bond issue in accordance with the covenants and the directions set out in the resolution providing for the issuance of the bonds and to disburse funds from the proper account for the payment of the principal of and interest on the bonds in accordance with the directions and covenants of the resolution authorizing the issue. All disbursements for maintenance and operation costs shall be made from the proper maintenance and operation account by order of the board or its successor in accordance with the covenants set out in the resolution authorizing the issuance of bonds. All disbursements for construction costs shall be made from a separate account in the special fund by order of the board or its successor in accordance with the covenants set out in the resolution authorizing the bonds.

History: 1955 c 715 s 5; 1957 c 576 s 1,2; 1975 c 321 s 2; 1986 c 444; 1994 c 532 art 6 s 5,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2014 c 149 s 66



Section 136F.95 — ALLOCATION OF RECEIPTS.

All moneys in the board revenue fund and all income from the operation of residence halls, dormitories, dining halls, student union buildings, parking facilities and other revenue producing buildings and structures are appropriated first to the payment of expenses of the operation of the facilities from which the revenues so appropriated are derived and second to the payment of the obligations authorized by sections 136F.90 to 136F.98.

History: 1955 c 715 s 6; 1957 c 576 s 1,2; 1957 c 603 s 4; 1975 c 321 s 2; 1994 c 532 art 6 s 6,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2014 c 149 s 67



Section 136F.96 — ADMINISTRATION.

The administration of sections 136F.90 to 136F.98 shall be under the board independent of other authority and notwithstanding chapters 16A, 16B, and 16C.

History: 1955 c 715 s 7; 1957 c 576 s 1,2; 1975 c 321 s 2; 1977 c 410 s 16; 1985 c 248 s 68; 1994 c 532 art 6 s 7,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 1998 c 386 art 2 s 51; 2014 c 149 s 68



Section 136F.97 — CONTRACTS OF BOARD, PERFORMANCE COMPELLED.

(a) The provisions of sections 136F.90 to 136F.98 and of any resolution or other proceedings authorizing the issuance of bonds shall constitute a contract with the holders of the bonds and the provisions shall be enforceable either in law or in equity, by suit, action, mandamus or other proceeding in any court of competent jurisdiction to enforce or compel the performance of any duties required by sections 136F.90 to 136F.98 and any resolution authorizing the issuance of bonds, including the establishment of sufficient charges or fees for use of any buildings or structures and the application of the income and revenue from them; and it shall be the duty of the board or its successor upon the issuance of any bonds under sections 136F.90 to 136F.98 to establish by resolution from time to time the fees or charges to be made for the use of any buildings or structures, which fees or charges shall be adjusted from time to time in order to always provide sufficient income for payment of the principal of and interest on the bonds issued as provided for in sections 136F.90 to 136F.98, and for the necessary expenses of operation and maintenance.

(b) If the board is abolished, all contracts made by the board and all things done or actions taken by the board under sections 136F.90 to 136F.98 shall be deemed to be contracts of, actions taken and things done by its successor and the successor shall be bound by all contracts, actions taken and things done by the board and subject to all the obligations and duties of the board under sections 136F.90 to 136F.98.

History: 1955 c 715 s 8; 1957 c 576 s 1,2; 1975 c 321 s 2; 1994 c 532 art 6 s 8,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2014 c 149 s 69



Section 136F.98 — REVENUE BONDS, ISSUANCE; FEDERAL TAX.

Subdivision 1. Issuance of bonds. The board or a successor may issue revenue bonds under sections 136F.90 to 136F.97 whose aggregate principal amount at any time may not exceed $405,000,000, and payable from the revenue appropriated to the fund established by section 136F.94, and use the proceeds together with other public or private money that may otherwise become available to acquire land, and to acquire, construct, complete, remodel, and equip structures or portions thereof to be used for dormitory, residence hall, student union, food service, parking purposes, or for any other similar revenue-producing building or buildings of such type and character as the board finds desirable for the good and benefit of the state colleges and universities. Before issuing the bonds or any part of them, the board shall consult with and obtain the advisory recommendations of the chairs of the house of representatives Ways and Means Committee and the senate Finance Committee about the facilities to be financed by the bonds.

Subd. 2. Federal tax on interest. The bonds authorized by this section may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. However, if it is intended that the interest on the bonds be exempt from federal income taxes, an officer of the board shall certify for the board on the date of issue the facts, estimates, and circumstances that lead the officer reasonably to expect that the proceeds of the bonds and the facilities financed by them will not be used to cause the interest on the bonds to be subject to federal income taxes; the board may covenant and agree with the holders of the bonds that it will comply with the provisions of the United States Internal Revenue Code now or hereafter enacted that do or may apply to the bonds and that establish conditions under which the interest to be paid on the bonds will not be subject to federal income taxes; and the officers of the board shall take the actions or refrain from taking the actions necessary to comply with the covenants. Money required to be spent to comply may be appropriated by the board from the fund established by section 136F.94.

Subd. 3. Successor. For the purposes of this section, the board is the successor to the State University Board.

History: 1957 c 576 s 1,2; 1957 c 604 s 1; 1959 c 413 s 1; 1963 c 479 s 1; 1965 c 317 s 1,2; 1965 c 332 s 1,2; 1967 c 140 s 2; 1971 c 963 s 6; 1975 c 321 s 2; 1988 c 703 art 1 s 14,15; 1993 c 4 s 19; 1994 c 532 art 6 s 9,10,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2000 c 492 art 1 s 56; 2006 c 258 s 35; 2008 c 179 s 43; 2009 c 93 art 1 s 28; 2010 c 215 art 2 s 13; 2012 c 270 s 8; 2014 c 149 s 70,71






Chapter 136G — COLLEGE SAVINGS PLAN

Section 136G.01 — PLAN ESTABLISHED.

A college savings plan known as the Minnesota college savings plan is established. In establishing this plan, the legislature seeks to encourage individuals to save for postsecondary education by:

(1) providing a qualified tuition plan under federal tax law; and

(2) encouraging individuals, foundations, and businesses to provide additional grants to participating students.

History: 1997 c 183 art 2 s 12; 1Sp2001 c 1 art 3 s 2,23; 2003 c 133 art 3 s 4; 1Sp2011 c 5 art 2 s 5



Section 136G.03 — DEFINITIONS.

Subdivision 1. General. For purposes of sections 136G.01 to 136G.14, the following terms have the meanings given.

Subd. 2. Account. "Account" means the formal record of transactions relating to a Minnesota college savings plan beneficiary.

Subd. 3. Account owner. "Account owner" means a person who enters into a participation agreement and is entitled to conduct transactions on the account, including selecting and changing the beneficiary of an account and receiving distributions from the account.

Subd. 4. Adjusted gross income. "Adjusted gross income" means adjusted gross income as defined in section 62 of the Internal Revenue Code.

Subd. 4a. Application. "Application" means the form executed by a prospective account owner to enter into a participation agreement and open an account in the plan. The application incorporates by reference the participation agreement.

Subd. 5. Beneficiary. "Beneficiary" means the designated beneficiary for the account, as defined in section 529(e)(1) of the Internal Revenue Code.

Subd. 6. Board. "Board" means the State Board of Investment.

Subd. 7. Contingent account owner. "Contingent account owner" means the person designated as the account owner, either in the participation agreement or pursuant to a separate Minnesota college savings plan form, in the event of the death of the account owner.

Subd. 8. Contribution. "Contribution" means a payment directly allocated to an account for the benefit of a beneficiary. For a rollover distribution, only the portion of the rollover amount that constitutes investment in the account is treated as a contribution to the account.

Subd. 9. Commissioner. "Commissioner" means the commissioner of the Minnesota Office of Higher Education.

Subd. 10. Distribution. "Distribution" means a disbursement from an account to the account owner, the beneficiary, or the beneficiary's estate or to an eligible educational institution. Distribution does not include a change of beneficiary to a member of the family of the prior beneficiary or a rollover distribution.

Subd. 11. Dormant account. "Dormant account" means an account that has not received contributions for at least three consecutive years and the account statements mailed to the account owner have been returned as undeliverable.

Subd. 12. Earnings. "Earnings" means the total account balance minus the investment in the account.

Subd. 13. Eligible educational institution. "Eligible educational institution" means an institution as defined in section 529(e)(5) of the Internal Revenue Code.

Subd. 14. Inactive account with a matching grant account. "Inactive account with a matching grant account" means an account in which the beneficiary:

(1) is not the account owner, the beneficiary has reached 28 years of age, and the beneficiary has not informed the plan administrator that the beneficiary is enrolled in an eligible educational institution;

(2) is the account owner, the beneficiary was over the age of 18 when the account was opened, and the beneficiary has not informed the program administrator that the beneficiary is enrolled in an eligible educational institution within ten years of the date of opening the account; or

(3) is the account owner, the beneficiary was a minor when the account was opened, the account becomes inactive when the beneficiary turns 28 years of age, and the beneficiary has not informed the program administrator that the beneficiary is enrolled in an eligible educational institution.

Subd. 15. Executive director. "Executive director" means the executive director of the State Board of Investment.

Subd. 16. Internal Revenue Code. "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.

Subd. 17. Investment in the account. "Investment in the account" means the sum of all contributions made to an account by a particular date minus the aggregate amount of contributions included in distributions or rollover distributions, if any, made from the account as of that date.

Subd. 18. Matching grant. "Matching grant" means an amount added to a matching grant account under section 136G.11 for eligible account beneficiaries for account contributions in calendar years 2001 to 2010.

Subd. 19. Matching grant account. "Matching grant account" means an account owned by the state that contains matching grants and earnings.

Subd. 20. Maximum account balance limit. "Maximum account balance limit" means the amount established by the office under section 136G.09, subdivision 8, paragraph (d).

Subd. 21. Member of the family. "Member of the family" means an individual who is related to the beneficiary as defined in section 529(e)(2) of the Internal Revenue Code.

Subd. 21a. Minor trust account. "Minor trust account" means a Uniform Gift to Minors Act account or a Uniform Transfers to Minors Act account created and operating under the laws of Minnesota or another state.

Subd. 22. Nonqualified distribution. "Nonqualified distribution" means a distribution made from an account other than (1) a qualified distribution; or (2) a distribution due to the death or disability of, or scholarship to, or attendance at a United States military academy by, a beneficiary.

Subd. 23. Office. "Office" means the Minnesota Office of Higher Education.

Subd. 24. Participation agreement. "Participation agreement" means an agreement to participate in the Minnesota college savings plan between an account owner and the state, through its agencies, the office, and the board.

Subd. 25. [Repealed, 2003 c 133 art 3 s 28]

Subd. 26. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, or the state.

Subd. 27. Plan. "Plan" refers to the plan established under sections 136G.01 to 136G.14.

Subd. 28. Plan administrator. "Plan administrator" means the person selected by the office and the board to administer the daily operations of the Minnesota college savings plan and to provide marketing, record keeping, investment management, and other services for the program.

Subd. 29. Qualified distribution. "Qualified distribution" means a distribution made from an account for qualified higher education expenses of the beneficiary.

Subd. 30. Qualified higher education expenses. "Qualified higher education expenses" means expenses as defined in section 529(e)(3) of the Internal Revenue Code.

Subd. 31. Rollover distribution. "Rollover distribution" means a transfer of funds made:

(1) from one account to another account within 60 days of a distribution;

(2) from another qualified state tuition program to an account within 60 days of the distribution; or

(3) to another qualified state tuition program from an account within 60 days of a distribution.

When there is a change of beneficiary in a rollover distribution, the transfer of funds must be made for the benefit of a new beneficiary who is a member of the family of the prior beneficiary. A rollover distribution from one qualified tuition plan to another once every 12 months without a change of beneficiary is permitted.

Subd. 32. Scholarship. "Scholarship" means a scholarship or educational assistance allowance.

Subd. 33. State. "State" means the state of Minnesota and any Minnesota agency or political subdivision of Minnesota.

Subd. 34. Total account balance. "Total account balance" means the amount in an account on a particular date or the fair market value of an account on a particular date.

History: 1997 c 183 art 2 s 13; 1Sp2001 c 1 art 3 s 3,23; 2002 c 220 art 5 s 8; 2002 c 379 art 1 s 48; 2003 c 133 art 3 s 5-7; 2005 c 107 art 2 s 33-36,60; 1Sp2011 c 5 art 2 s 6-8; 2012 c 270 s 9; 2013 c 99 art 2 s 29



Section 136G.05 — MINNESOTA OFFICE OF HIGHER EDUCATION.

Subdivision 1. Responsibilities. (a) The commissioner shall establish the rules, terms, and conditions for the plan, subject to the requirements of sections 136G.01 to 136G.14.

(b) The commissioner shall prescribe the application forms, procedures, and other requirements that apply to the plan.

Subd. 2. Accounts-type plan. The office must establish the plan and the plan must be operated as an accounts-type plan that permits persons to save for qualified higher education expenses incurred at any eligible educational institution, regardless of whether it is private or public or whether it is located within or outside of the state. A separate account must be maintained for each beneficiary for whom contributions are made.

Subd. 3. Consultation with State Board of Investment. In designing and establishing the plan's requirements and in negotiating or entering into contracts with third parties under subdivision 8, the commissioner shall consult with the executive director. The commissioner and the executive director shall establish an annual fee, equal to a percentage of the average daily net assets of the plan, to be imposed on participants to recover the costs of administration, record keeping, and investment management as provided in subdivision 9 and section 136G.07, subdivision 4.

Subd. 4. Plan to comply with federal law. The commissioner shall ensure that the plan meets the requirements for a qualified tuition program under section 529(b)(1)(A)(ii) of the Internal Revenue Code. The commissioner may request a private letter ruling or rulings from the Internal Revenue Service or take any other steps to ensure that the plan qualifies under section 529 of the Internal Revenue Code or other relevant provisions of federal law.

Subd. 5. Nonqualified distributions and matching grants. There cannot be a nonqualified withdrawal of matching grant funds and any refund of matching grants must be returned to the plan.

Subd. 6. Three-year period for withdrawal of grants. A matching grant deposited in a matching grant account based on account owner contributions during calendar years 2001 to 2010 under section 136G.11 may not be withdrawn within three years of the establishment of the account of the beneficiary. In calculating the three-year period, the period held in another account is included, if the account includes a rollover from another account under section 529(c)(3)(C) of the Internal Revenue Code.

Subd. 7. Marketing. The commissioner shall make parents and other interested individuals aware of the availability and advantages of the program as a way to save for higher education costs.

Subd. 8. Administration. The commissioner shall administer the program, including accepting and processing applications, maintaining account records, making payments, and undertaking any other necessary tasks to administer the program. The office may contract with one or more third parties to carry out some or all of these administrative duties, including providing incentives and marketing the program. The office and the board may jointly contract with third-party providers, if the office and board determine that it is desirable to contract with the same entity or entities for administration and investment management.

Subd. 9. Authority to impose fees. The office may impose annual fees, as provided in subdivision 3, on participants in the plan to recover the costs of administration. The office must use its best efforts to keep these fees as low as possible, consistent with efficient administration, so that the returns on savings invested in the plan will be as high as possible.

Subd. 10. Data. Account owner data, account data, and data on beneficiaries of accounts are private data on individuals or nonpublic data as defined in section 13.02, except that the names and addresses of the beneficiaries of accounts that receive matching grants are public.

History: 1997 c 183 art 2 s 14; 1999 c 214 art 2 s 8; 2001 c 202 s 9; 1Sp2001 c 1 art 3 s 4-9,23; 2003 c 133 art 3 s 8-10; 2005 c 107 art 2 s 37,60; 1Sp2011 c 5 art 2 s 9-11; 2013 c 99 art 2 s 29; 2015 c 69 art 2 s 19



Section 136G.07 — INVESTMENT OF ACCOUNTS.

Subdivision 1. State board to invest. The State Board of Investment shall invest the money deposited in accounts in the plan. Except as permitted by the Internal Revenue Code, neither persons making contributions to an account nor beneficiaries may direct the investment of contributions to the plan or plan earnings.

Subd. 2. Permitted investments. The board may invest the accounts in any permitted investment under section 11A.24, except that the accounts may be invested without limit in investment options from open-ended investment companies registered under the federal Investment Company Act of 1940, United States Code, title 15, sections 80a-1 to 80a-64.

Subd. 3. Contracting authority. The board may contract with one or more third parties for investment management, record keeping, or other services in connection with investing the accounts. The board and office may jointly contract with third-party providers, if the office and board determine that it is desirable to contract with the same entity or entities for administration and investment management.

Subd. 4. Fees. The board may impose annual fees, as provided in section 136G.05, subdivision 3, on participants in the plan to recover the cost of investment management and related tasks for the plan. The board must use its best efforts to keep these fees as low as possible, consistent with high quality investment management, so that the returns on savings invested in the plan will be as high as possible.

History: 1997 c 183 art 2 s 15; 1999 c 214 art 2 s 9; 1Sp2001 c 1 art 3 s 10,11,23; 2002 c 220 art 5 s 9



Section 136G.09 — PLAN ACCOUNTS; GENERALLY.

Subdivision 1. Contributions to an account. A person may make contributions to an account on behalf of a beneficiary. Contributions to an account made by persons other than the account owner become the property of the account owner. A person does not acquire an interest in an account by making contributions to an account. Contributions to an account must be made by check or other commercially acceptable means as permitted by the United States Internal Revenue Service and other applicable federal and state law and approved by the plan administrator in cooperation with the office and the board.

Subd. 2. Authority of account owner. Except as provided for minor trust accounts in section 136G.14, an account owner is the only person entitled to:

(1) select or change a beneficiary or a contingent account owner; or

(2) request distributions or rollover distributions from an account.

Subd. 3. Security for loans. An interest in an account or matching grant account must not be used as security for a loan.

Subd. 4. Separate accounting. The plan must provide a separate account for each beneficiary for whom contributions are made. Each account must have a single account owner and a single beneficiary. An account owner must not open more than one account for the same beneficiary, but several account owners may open accounts for the same beneficiary.

Subd. 5. Naming of beneficiary. The account owner must designate the beneficiary of an account when the account is established, except for accounts established under section 529(e)(1)(C) of the Internal Revenue Code, which do not require a designated beneficiary until a distribution is made.

Subd. 6. Change of beneficiary. Except as provided for minor trust accounts in section 136G.14, an account owner may change the beneficiary of an account to a member of the family of the current beneficiary, at any time without penalty, if the change will not cause the total account balance of all accounts held for the new beneficiary to exceed the maximum account balance limit as provided in subdivision 8. A change of beneficiary other than as permitted in this subdivision is treated as a nonqualified distribution under section 136G.13, subdivision 3.

Subd. 7. Change of account ownership. Except as provided for minor trust accounts in section 136G.14, an account owner may transfer ownership of an account to another person eligible to be an account owner. All transfers of ownership are absolute and irrevocable.

Subd. 8. Maximum account balance limit. (a) When a contribution is made, the total account balance of all accounts held for the same beneficiary, including matching grant accounts, must not exceed the maximum account balance limit as determined under this subdivision.

(b) The office must establish a maximum account balance limit. The office must adjust the maximum account balance limit, as necessary, or on January 1 of each year. The maximum account balance limit must not exceed the amount permitted for the plan to qualify as a qualified tuition program under section 529 of the Internal Revenue Code.

(c) If the total account balance of all accounts held for a single beneficiary reaches the maximum account balance limit prior to the end of that calendar year, the beneficiary may receive an applicable matching grant for that calendar year.

Subd. 9. Excess contributions and balances. A contribution to any account for a beneficiary must be rejected if the contribution would cause the total account balance of all accounts held for the same beneficiary, including the matching grant account, to exceed the maximum account balance limit under section 529 of the Internal Revenue Code as established by the office.

Subd. 10. Dormant accounts. (a) The plan administrator shall attempt to locate the account owner or the beneficiary, or both, to determine the disposition of a dormant account. A fee of five percent of the total account balance of the dormant account, not to exceed $100, plus allowable costs, may be charged for this service. Costs will not exceed $100 or five percent of the total account balance in the dormant account, whichever is less.

(b) If the account owner, or the account owner's legal heirs, are not found after three attempts by the plan administrator, the remaining funds in the dormant account must be turned over to the office. The funds are treated as unclaimed property for purposes of sections 345.31 to 345.60, and the office shall turn all remaining dormant account funds over to the commissioner of commerce. If the dormant account has a matching grant account, all amounts in the beneficiary's matching grant account, if any, must be returned to the office.

Subd. 11. Effect of plan changes on participation agreement. Amendments to sections 136G.01 to 136G.13 automatically amend the participation agreement. Any amendments to the operating procedures and policies of the plan shall automatically amend the participation agreement after adoption by the office or the board.

Subd. 12. Special account to hold plan assets in trust. All assets of the plan, including contributions to accounts and matching grant accounts and earnings, are held in trust for the exclusive benefit of account owners and beneficiaries. Assets must be held in a separate account in the state treasury to be known as the Minnesota college savings plan account or in accounts with the third-party provider selected pursuant to section 136G.05, subdivision 8. Plan assets are not subject to claims by creditors of the state, are not part of the general fund, and are not subject to appropriation by the state. Payments from the Minnesota college savings plan account shall be made under sections 136G.01 to 136G.13.

History: 1Sp2001 c 1 art 3 s 12,23; 2002 c 220 art 5 s 10; 2003 c 133 art 3 s 11-16; 2005 c 107 art 2 s 38,39; 2014 c 149 s 72



Section 136G.11 — MATCHING GRANTS.

Subdivision 1. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 2. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 3. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 4. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 5. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 6. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 7. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 8. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 9. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 10. [Repealed, 1Sp2011 c 5 art 2 s 15]

Subd. 11. Ownership of matching grant funds. The state retains ownership of all matching grants and earnings on matching grants until a qualified distribution is made to a beneficiary or an eligible educational institution.

Subd. 12. Inactive accounts with matching grants. (a) The plan administrator will attempt to locate the account owner or the beneficiary of an inactive account with a matching grant to determine the disposition of the account. No fee will be charged for this service. The matching grants and matching grant earnings in the account must be returned to the office, unless the account owner applies for a deferment or the beneficiary begins attending an eligible educational institution within one year of the date of notification.

(b) The account owner may apply to the plan administrator for a deferment of inactive account time limits. Upon application, the plan administrator shall grant a onetime deferment of two years. In addition, the plan administrator shall grant a deferment for the beneficiary's initial enlistment for active duty in the armed forces of the United States, or for the period of active military duty required as part of the beneficiary's obligation as a member in a reserve military unit of the armed forces of the United States.

Subd. 13. Forfeiture of matching grants. (a) Matching grants are forfeited if:

(1) the account owner transfers the total account balance of an account to another account or to another qualified tuition program;

(2) the beneficiary receives a full tuition scholarship or is attending a United States service academy;

(3) the beneficiary dies or becomes disabled;

(4) the account owner changes the beneficiary of the account; or

(5) the account owner closes the account with a nonqualified withdrawal.

(b) Matching grants must be proportionally forfeited if:

(1) the account owner transfers a portion of an account to another account or to another qualified tuition program;

(2) the beneficiary receives a scholarship covering a portion of qualified higher education expenses; or

(3) the account owner makes a partial nonqualified withdrawal.

(c) If the account owner makes a misrepresentation in a participation agreement or an application for a matching grant that results in a matching grant, the matching grant associated with the misrepresentation is forfeited. The office and the board must instruct the plan administrator as to the amount to be forfeited from the matching grant account. The office and the board must withdraw the matching grant or the proportion of the matching grant that is related to the misrepresentation.

History: 1997 c 183 art 2 s 16; 1999 c 214 art 2 s 10; 1Sp2001 c 1 art 3 s 13-21,23; 2003 c 133 art 3 s 17-21; 2005 c 107 art 2 s 40-43; 2007 c 144 art 2 s 43; 2008 c 363 art 4 s 9



Section 136G.13 — ACCOUNT DISTRIBUTIONS.

Subdivision 1. Qualified distribution methods. (a) Qualified distributions may be made:

(1) directly to participating eligible educational institutions on behalf of the beneficiary;

(2) in the form of a check payable to both the beneficiary and the eligible educational institution; or

(3) directly to the account owner or beneficiary if the account owner or beneficiary has already paid qualified higher education expenses.

(b) Qualified distributions must be withdrawn proportionally from contributions and earnings in an account owner's account on the date of distribution as provided in section 529 of the Internal Revenue Code.

Subd. 2. Matching grant accounts. Qualified distributions are based on the total account balances in an account owner's account and matching grant account, if any, on the date of distribution. Qualified distributions must be withdrawn proportionally from each account based on the relative total account balance of each account to the total account balance for both accounts. Amounts for matching grants and matching grant earnings must only be distributed for qualified higher education expenses.

Subd. 3. Nonqualified distribution. An account owner may request a nonqualified distribution from an account at any time. Nonqualified distributions are based on the total account balances in an account owner's account and must be withdrawn proportionally from contributions and earnings as provided in section 529 of the Internal Revenue Code. The earnings portion of a nonqualified distribution is subject to a federal additional tax pursuant to section 529 of the Internal Revenue Code. For purposes of this subdivision, "earnings portion" means the ratio of the earnings in the account to the total account balance, immediately prior to the distribution, multiplied by the distribution.

Subd. 4. Nonqualified distributions from matching grant accounts. (a) If an account owner requests a nonqualified distribution from an account that has a matching grant account, the total account balance of the matching grant account, if any, is reduced.

(b) After the nonqualified distribution is withdrawn from the account including any penalty as provided in subdivision 3, the account owner forfeits matching grant amounts in the same proportion as the nonqualified distribution is to the total account balance of the account.

Subd. 5. Distributions due to death or disability of, or scholarship to, or attendance at a United States military academy by, a beneficiary. An account owner may request a distribution due to the death or disability of, or scholarship to, or attendance at a United States military academy by, a beneficiary from an account by submitting a completed request to the plan. Prior to distribution, the account owner shall certify the reason for the distribution and provide written confirmation from a third party that the beneficiary has died, become disabled, or received a scholarship for attendance at an eligible educational institution, or is attending a United States military academy. The plan must not consider a request to make a distribution until a third-party written confirmation is received by the plan. For purposes of this subdivision, a third-party written confirmation consists of the following:

(1) for death of the beneficiary, a certified copy of the beneficiary's death record;

(2) for disability of the beneficiary, a certification by a physician who is a doctor of medicine or osteopathic medicine stating that the doctor is legally authorized to practice in a state of the United States and that the beneficiary is unable to attend any eligible educational institution because of an injury or illness that is expected to continue indefinitely or result in death. Certification must be on a form approved by the plan;

(3) for a scholarship award to the beneficiary, a letter from the grantor of the scholarship or from the eligible educational institution receiving or administering the scholarship, that identifies the beneficiary by name and Social Security number or taxpayer identification number as the recipient of the scholarship and states the amount of the scholarship, the period of time or number of credits or units to which it applies, the date of the scholarship, and, if applicable, the eligible educational institution to which the scholarship is to be applied; or

(4) for attendance by the beneficiary at a United States military academy, a letter from the military academy indicating the beneficiary's enrollment and attendance.

History: 1Sp2001 c 1 art 3 s 22,23; 1Sp2001 c 9 art 15 s 32; 2003 c 133 art 3 s 22,23; 2005 c 107 art 2 s 44,45; 2016 c 119 s 7



Section 136G.14 — MINOR TRUST ACCOUNTS.

(a) This section applies to a plan account in which funds of a minor trust account are invested.

(b) The account owner may not be changed to any person other than a successor custodian or the beneficiary unless a court order directing the change of ownership is provided to the plan administrator. The custodian must sign all forms and requests submitted to the plan administrator in the custodian's representative capacity. The custodian must notify the plan administrator in writing when the beneficiary becomes legally entitled to be the account owner. An account owner under this section may not select a contingent account owner.

(c) The beneficiary of an account under this section may not be changed. If the beneficiary dies, assets in a plan account become the property of the beneficiary's estate. Funds in an account must not be transferred or rolled over to another account owner or to an account for another beneficiary. A nonqualified distribution from an account, or a distribution due to the disability or scholarship award to the beneficiary, or made on account of the beneficiary's attendance at a United States military academy, must be used for the benefit of the beneficiary.

History: 2003 c 133 art 3 s 24; 2005 c 107 art 2 s 46






Chapter 137 — UNIVERSITY OF MINNESOTA

Section 137.02 — POWERS AND DUTIES OF BOARD OF REGENTS.

Subdivision 1. [Repealed, 2014 c 149 s 75]

Subd. 2. Employees may be bonded. The regents of the university shall have authority to indemnify the officers or the employees of the university against liability arising out of the operation of motor vehicles or other equipment by them while engaged in the performance of their duties as such public officials or employees and to pay out of the public funds the premiums on the indemnity insurance policies insuring such governmental agency against such liability. The regents may defend any such officer or employee, in the name and on behalf of the officer or employee, in any suit brought against the officer or employee to enforce a claim, whether groundless or otherwise, arising out of the operation of a motor vehicle or other equipment in the performance of official duties, and may compromise and settle such claim or suit and pay out of public funds the amount of such settlement or compromise, or the amount of any judgment against such officer or employee based on any such claim without first requiring such officer or employee to settle or pay any such claim. The regents may, in their discretion, pay the premiums of the indemnity insurance policies referred to in this subdivision, insuring such officers or employees against liability for or injury to persons or property, within the limits of this subdivision, and such payment of insurance premiums out of public funds shall in no way impose on the regents any liability.

Subd. 3. Power of eminent domain granted. The Board of Regents may use any money not specifically appropriated for other purposes for acquiring land by purchase or condemnation. In case it is desired to use the fund for the acquisition of land by eminent domain, the power of eminent domain shall be exercised in accordance with chapter 117.

Subd. 3a. Consultation required. Land must not be purchased and a building must not be purchased, constructed, or erected on land of the University of Minnesota until the regents have first consulted with the chair of the senate Finance Committee and the chair of the house of representatives Ways and Means Committee and obtained their advisory recommendations.

Subd. 4. Employee salaries. All nonacademic employees of the University of Minnesota shall be paid salaries comparable to salaries paid to state employees in the classified civil service.

History: (3139, 3139-3, 3139-4, 3139-6) 1913 c 257 s 1; 1935 c 173 s 1,2; Ex1937 c 81 s 2; 1976 c 163 s 23; 1976 c 348 s 21; 1986 c 444; 1989 c 300 art 1 s 31; 1993 c 4 s 20



Section 137.021 — ACCEPTANCE OF FEDERAL MONEY.

The regents of the University of Minnesota are hereby designated the state agency empowered to accept any and all moneys provided for or made available to this state by the United States of America or any department or agency thereof for the construction and equipping of any building for university or college purposes in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and are further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal money.

History: Ex1959 c 90 s 6



Section 137.022 — PERMANENT UNIVERSITY FUND.

Subdivision 1. Investment. The investment management of the permanent university fund shall be under the jurisdiction of the Board of Regents of the University of Minnesota, subject to any limitations imposed by the Constitution of the state of Minnesota, article XI, section 9. All securities and cash held in the state treasury credited to the permanent university fund that are unappropriated or unencumbered are transferred and appropriated to the Board of Regents of the University of Minnesota solely for the purpose of investment by them. The investments are restricted to those the State Board of Investment may invest in under section 11A.24.

Subd. 2. Income. All income from the permanent university fund is appropriated annually to the Board of Regents. Authority over this income is vested solely in the board but must be used by the board directly to enhance the mission of the university. This appropriation of income must not be used to reduce other appropriations made to the Board of Regents. The determination of this income shall be based on the procedures detailed in section 11A.16, subdivision 5, or 11A.12.

Subd. 3. Endowed chair account. (a) For purposes of this section, the permanent university fund has three accounts. The sources of the money in the endowed mineral research and scholarship accounts are set out in paragraph (b) and subdivision 4. All money in the fund that is not otherwise allocated is in the endowed chair account. The income from the endowed chair account must be used, and capital gains allocated to that account may be used, to provide endowment support for professorial chairs in academic disciplines. The endowment support for the chairs from the income and the capital gains must not total more than six percent per year of the 36-month trailing average market value of the endowed chair account of the fund, as computed quarterly or otherwise as directed by the regents. The endowment support from the income and the capital gains must not provide more than half the sum of the endowment support for all university chairs and professorships endowed, with nonstate sources providing the remainder. The endowment support from the income and the capital gains may provide more than half the endowment support of an individual chair.

(b) If any portion of the annual appropriation of the income is not used for the purposes specified in paragraph (a) or subdivision 4, that portion lapses and must be added to the principal of the three accounts of the permanent university fund in proportion to the market value of each account.

Subd. 4. Mineral research; scholarships. (a) All income credited after July 1, 1992, to the permanent university fund from royalties for mining under state mineral leases from and after July 1, 1991, must be allocated as provided in this subdivision.

(b)(1) Beginning January 1, 2013, 50 percent of the income must be allocated according to this paragraph. One-half of the income under this paragraph, up to $50,000,000, must be credited to the mineral research account of the fund to be allocated for the Natural Resources Research Institute-Duluth and Coleraine facilities, for mineral and mineral-related research including mineral-related environmental research. The other one-half of the income under this paragraph, up to $25,000,000, is credited to an endowment for the costs of operating a mining, metallurgical, or related engineering degree program offered through the University of Minnesota at Mesabi Range Community and Technical College and for scholarships for students to attend the mining, metallurgical, or related engineering program. The maximum scholarship awarded to attend the mining, metallurgical, or related engineering degree program funded under this paragraph cannot exceed $6,500 per academic year and may be awarded a maximum of four academic years.

(2) The remainder of the income under paragraph (a) plus the amount of any income under clause (1) after $50,000,000 has been credited to the mineral research account for the Natural Resources Research Institute and the amount of any income over the $25,000,000 for the engineering program must be credited to the endowed scholarship account of the fund for distribution annually for scholastic achievement as provided by the Board of Regents to undergraduates enrolled at the University of Minnesota who are resident students as defined in section 136A.101, subdivision 8.

(c) The annual distribution from the endowed scholarship account must be allocated to the various campuses of the University of Minnesota in proportion to the number of undergraduate resident students enrolled on each campus.

(d) The Board of Regents must report to the education committees of the legislature biennially at the time of the submission of its budget request on the disbursement of money from the endowed scholarship account and to the environment and natural resources committees on the use of the mineral research account.

(e) Capital gains and losses and portfolio income of the permanent university fund must be credited to its three accounts in proportion to the market value of each account.

(f) The endowment support from the income and capital gains of the endowed mineral research and endowed scholarship accounts of the fund must not total more than six percent per year of the 36-month trailing average market value of the account from which the support is derived.

History: 1963 c 567 s 2; 1965 c 41 s 1; 1971 c 197 s 3; 1976 c 2 s 172; 1980 c 516 s 2; 1980 c 607 art 14 s 45 subd 2; s 46; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1Sp1985 c 11 s 65; 1990 c 591 art 6 s 8,9; 1Sp1993 c 2 art 4 s 1,2; 1997 c 183 art 3 s 26; 2003 c 133 art 2 s 19; 2006 c 282 art 8 s 7; 2012 c 270 s 10; 2014 c 275 art 1 s 22



Section 137.0225 — UNIVERSITY PROMISE SCHOLARSHIP.

The Board of Regents may establish a scholarship to help offset the impact of rising tuition for Minnesota students. To be eligible for a scholarship under this section, a student must be a Minnesota resident undergraduate from a family with an annual adjusted gross income not to exceed $100,000.

History: 2009 c 95 art 2 s 31; 2010 c 384 s 83



Section 137.0226 — SCHOLARSHIP FUNDING PROGRAM.

As a condition of a license for an arena or stadium location under section 340A.404, subdivision 4a, paragraph (a), clause (3), the University of Minnesota shall deposit at least 75 percent of the net revenue generated through the existence of this license for scholarships under section 137.0225 for Minnesota resident men and women attending the University of Minnesota.

History: 2010 c 384 s 84



Section 137.023 — UNIVERSITY STUDENT ON BOARD OF REGENTS.

In electing members of the Board of Regents pursuant to article 13, section 3, of the Constitution of the state of Minnesota, and Territorial Laws 1851, chapter 3, section 5, one member of the Board of Regents of the university shall be a person who at the time of election to the board is a student who is enrolled in a degree program at the university. This person shall represent the state at large. Upon expiration of the term or in the event of a vacancy in the office, one position shall be filled by a person having the same qualifications.

History: 1976 c 120 s 1; 1986 c 444; 1989 c 157 s 1



Section 137.024 — CONGRESSIONAL DISTRICTS REPRESENTED ON BOARD OF REGENTS.

At least one member of the Board of Regents of the university shall be a resident of each congressional district.

History: 1976 c 120 s 2



Section 137.0245 — REGENT CANDIDATE ADVISORY COUNCIL.

Subdivision 1. Establishment. A Regent Candidate Advisory Council is established to assist in determining criteria for, and identifying and recruiting qualified candidates for membership on the Board of Regents and making recommendations to the joint legislative committee described in section 137.0246, subdivision 2.

Subd. 2. Membership. The Regent Candidate Advisory Council shall consist of 24 members. Twelve members shall be appointed by the Subcommittee on Committees of the Committee on Rules and Administration of the senate. Twelve members shall be appointed by the speaker of the house. Each appointing authority must appoint one member who is a student enrolled in a degree program at the University of Minnesota at the time of appointment. No more than one-third of the members appointed by each appointing authority may be current or former legislators. No more than two-thirds of the members appointed by each appointing authority may belong to the same political party; however, political activity or affiliation is not required for the appointment of any member. Geographical representation must be taken into consideration when making appointments. Section 15.0575 shall govern the advisory council, except that:

(1) the members shall be appointed to six-year terms with one-third appointed each even-numbered year; and

(2) student members are appointed to two-year terms with two students appointed each even-numbered year.

A member may not serve more than two full terms.

Subd. 3. Duties. (a) The advisory council shall:

(1) develop, in consultation with current and former regents and the administration of the University of Minnesota, a statement of the selection criteria to be applied and a description of the responsibilities and duties of a regent, and shall distribute this to potential candidates; and

(2) for each position on the board, identify and recruit qualified candidates for the Board of Regents, based on the background and experience of the candidates, their potential for discharging the responsibilities of a member of the Board of Regents, and the needs of the board. The selection criteria must not include a limitation on the number of terms an individual may serve on the Board of Regents.

(b) The selection criteria developed under paragraph (a), clause (1), must include a criterion that regents represent diversity in geography; gender; race; occupation, including business and labor; and experience.

(c) The selection criterion must include an identification of the membership needs of the board for individual skills relevant to the governance of the University of Minnesota and the needs for certain individual characteristics. Individual characteristics relate to qualities such as gender, race, and geographic location of residence.

Subd. 4. Recommendations. (a) The advisory council shall recommend at least two and not more than four candidates. By January 15 of each odd-numbered year, the advisory council shall submit its recommendations to the joint legislative committee described in section 137.0246, subdivision 2.

(b) The advisory council must submit a report to the joint committee on the needs criterion identified under subdivision 3, paragraph (c), at the same time it submits its recommendations.

Subd. 5. Support services. The Legislative Coordinating Commission shall provide administrative and support services for the advisory council.

History: 1988 c 703 art 1 s 16; 1990 c 383 s 1; 2003 c 133 art 3 s 25; 2005 c 107 art 2 s 47-49; 2007 c 144 art 2 s 44,45; 2009 c 95 art 2 s 32



Section 137.0246 — REGENT NOMINATION AND ELECTION.

Subdivision 1. [Repealed by amendment, 2007 c 144 art 2 s 46]

Subd. 2. Regent nomination joint committee. (a) The joint legislative committee consists of the members of the higher education budget and policy divisions in each house of the legislature. The chairs of the divisions from each body shall be cochairs of the joint legislative committee. A majority of the members from each house is a quorum of the joint committee.

(b) By February 28 of each odd-numbered year, or at a date agreed to by concurrent resolution, the joint legislative committee shall meet to consider the advisory council's recommendations for regent of the University of Minnesota for possible presentation to a joint convention of the legislature.

(c) The joint committee may recommend to the joint convention candidates recommended by the advisory council and the other candidates nominated by the joint committee. A candidate other than those recommended by the advisory council may be nominated for consideration by the joint committee only if the nomination receives the support of at least three house of representatives members of the committee and two senate members of the committee. A candidate must receive a majority vote of members from the house of representatives and from the senate on the joint committee to be recommended to the joint convention. The joint committee may recommend no more than one candidate for each vacancy. In recommending nominees, the joint committee must consider the needs of the board of regents and the balance of the board membership with respect to gender, racial, and ethnic composition.

History: 2005 c 107 art 2 s 50; 2007 c 144 art 2 s 46; 2009 c 95 art 2 s 33



Section 137.025 — APPROPRIATIONS; PAYMENT; INVESTMENT.

Subdivision 1. Monthly payments. The commissioner of management and budget shall pay 1/12 of the annual appropriation to the University of Minnesota by the 25th day of each month. If the 25th day of the month falls on a Saturday or Sunday, the monthly payment must be made by the first business day immediately following the 25th day of the month.

Subd. 2. Appropriations for buildings. The commissioner of management and budget shall pay no money to the University of Minnesota pursuant to a direct appropriation for buildings until all balances separately invested, including cash, and those in the temporary investment pool attributable to all state building funds shall be reduced below $5,000,000, or any other amount specified in the act making the appropriation. Payment shall then be made upon certification of the amounts needed for construction payments, but so as not to increase the building balances in cash, separately invested, or in the temporary investment pool, to a total above the indicated level.

Subd. 2a. Appropriations from Minnesota environment and natural resources trust fund. (a) The commissioner of management and budget shall pay no money to the University of Minnesota pursuant to a direct appropriation from the Minnesota environment and natural resources trust fund until the University of Minnesota requests reimbursement for expenditures related to the direct appropriation. The reimbursement request shall specify expenditures by appropriation. The commissioner of management and budget shall reimburse the University of Minnesota by the 25th day of the month following the reimbursement request. If the 25th day of the month falls on a Saturday, Sunday, or holiday, the payment must be made by the first business day immediately following the 25th day of the month.

(b) For each year the appropriation is available, the University of Minnesota must submit an encumbrance request to the commissioner of management and budget by July 31 for the prior fiscal year. The encumbrance request shall identify the amount the university anticipates it will request for reimbursement for expenses in the prior fiscal year by appropriation. The commissioner of management and budget shall maintain this amount as an encumbrance at the state level until the university submits its final reimbursement request for that fiscal year.

(c) Final requests for reimbursement must be made within 90 days from the last day the appropriation is available to reimburse expenditures.

Subd. 3. Investment; income. Money not paid to the university by reason of the foregoing requirements shall be invested by the state in those securities authorized by section 11A.25 until paid to the university. Income from investments shall be credited to the general fund in the state treasury.

History: 1976 c 163 s 24; 1980 c 607 art 14 s 46; 1987 c 401 s 29; 2009 c 95 art 2 s 34; 2009 c 101 art 2 s 109; 1Sp2010 c 1 art 2 s 2; 2016 c 186 s 7



Section 137.0251 — BUDGETARY INFORMATION.

The Board of Regents of the University of Minnesota shall make available to the commissioner of management and budget all books, accounts, documents, and property that the commissioner desires to inspect.

History: 1988 c 703 art 1 s 18; 2009 c 101 art 2 s 109



Section 137.0252 — APPROPRIATION; CONTRACT BUYOUT.

No appropriation from the state of Minnesota to the governing board of the University of Minnesota shall be used directly or indirectly for costs related to the early termination of a contract of a coach who reports to the director of athletics.

History: 2007 c 144 art 2 s 47



Section 137.027 — APPROPRIATION; FRINGE BENEFITS.

(a) Direct appropriations to the University of Minnesota include money to pay the employer's share of Social Security, state retirement, and health insurance. Money provided for these purposes shall be expended only for these purposes and any amounts in excess of the employer's share shall be returned to the state treasury.

(b) Unless otherwise explicitly provided for in law, direct appropriations to the University of Minnesota do not include, and may not be used to pay, any mandatory or discretionary bonus or other performance-based incentive payment provided for in an employment contract with the president or vice-presidents, chancellors, provosts, vice-provosts, deans, or directors of individual programs.

History: 1976 c 163 s 25; 2013 c 99 art 2 s 18



Section 137.028 — BIENNIAL BUDGET REQUEST; UNIVERSITY OF MINNESOTA.

Beginning in 2013, as part of the biennial budget request submitted to the Department of Management and Budget and the legislature, the Board of Regents of the University of Minnesota is encouraged to include a request for funding for rural primary care training by family practice residence programs to prepare doctors for the practice of primary care medicine in rural areas of the state. The funding request should provide for ongoing support of rural primary care training through the University of Minnesota's general operation and maintenance funding or through dedicated health science funding.

History: 2012 c 247 art 5 s 9



Section 137.04 — LIBRARY TO GET COPIES OF STATE PUBLICATIONS.

The general library of the University of Minnesota is a depository of all books, pamphlets, maps, and other works published by or under the authority of the state of Minnesota.

History: (3137, 3138) 1905 c 278 s 1,2; 1947 c 365 s 3



Section 137.09 — BOARD OF REGENTS NOT TO EXCEED APPROPRIATIONS; PENALTY.

It shall be unlawful for the Board of Regents to permit any expenditures for any purpose in excess of the amount appropriated or contemplated by law and any member or agent of the board violating this provision is guilty of a gross misdemeanor.

History: (3145) 1905 c 119 s 6; 1984 c 628 art 3 s 11; 2005 c 10 art 3 s 7



Section 137.10 — REFUND OF TUITION TO STUDENTS IN CERTAIN CASES.

Any student who, being a resident of the state, has enrolled to pursue any course in the University of Minnesota and paid tuition for the course, and who, prior to the termination of the school year for which the tuition was paid, enlisted or has been inducted into the military services of the United States, either voluntarily or pursuant to the present selective service law, is entitled to the refund of all tuition paid for which credit cannot properly be given.

The administrative officers of the University of Minnesota shall refund to the students any tuition so paid. Any student making application for refund of any paid tuition shall furnish to the administrative officers of the University of Minnesota a certificate from the proper officers reciting the fact of the enlistment or the induction of the student into the military service of the United States.

History: 1941 c 272; 1957 c 576 s 1,2; 1975 c 321 s 2; 1984 c 609 s 9; 1Sp2001 c 1 art 2 s 18



Section 137.105 — UNDERGRADUATE TUITION GUARANTEE PLAN.

The Board of Regents is encouraged to offer students a guaranteed tuition plan that can provide students a tuition option designed to meet the goals in this section. A Minnesota resident student who first enrolls in a degree program at the University of Minnesota beginning in the spring of 2012 or later may be offered guaranteed stable tuition for up to four consecutive academic years. Under the guaranteed plan, for an undergraduate student enrolled in a baccalaureate degree program, the tuition charged to the student for each semester of enrollment during a four-year period, beginning with the first semester of enrollment, must not exceed the amount of tuition that the student was charged for the first semester of enrollment. For a student who continues to be enrolled after four consecutive academic years, the tuition rate for each semester in excess of four years is equal to the tuition rate paid by new enrollees at the University of Minnesota. Time limits for the stable tuition plan under this section do not apply to a student in the military while the student is on active military duty.

History: 1Sp2011 c 5 art 2 s 12



Section 137.12 — PEACE OFFICERS; APPOINTMENT; POWER OF ARREST.

The regents of the University of Minnesota are hereby authorized to appoint, employ and fix the compensation to be paid out of funds of the regents of the University of Minnesota, persons as peace officers who shall have and may exercise throughout the state of Minnesota the same powers of arrest possessed by a sheriff, police officer, or peace officer, but said powers of arrest shall only be exercised in connection with investigations authorized to be made by the regents of the University of Minnesota, which investigations shall relate to university personnel or property.

History: 1947 c 126 s 1; 1969 c 266 s 1; 1977 c 82 s 1



Section 137.16 — MORRIS BRANCH; ADMISSION OF INDIANS.

Subdivision 1. Admission. The University of Minnesota, Morris branch, situated in whole or in part on the lands described in Laws 1909, chapter 184, shall admit Indian pupils qualified for admission at all times free of charge for tuition and on terms of equality with white pupils.

Subd. 2. Substitute. Subdivision 1 is a substitute for the provisions of Laws 1909, chapter 184, section 2, which reads: The said lands and buildings described in section 1 hereof shall be held and maintained by the state of Minnesota as an agricultural school, and Indian pupils shall at all times be admitted to said school free of charge for tuition and on terms of equality with white pupils.

History: 1961 c 312 s 2,3



Section 137.17 — ROCHESTER BRANCH.

Subdivision 1. Establish. The Board of Regents may establish a branch campus of the University of Minnesota in Rochester, to serve the educational needs of and to foster the economic goals of the region and the state. The University of Minnesota should expand higher education offerings in Rochester that it is uniquely qualified to provide. To the extent possible, the Board of Regents should provide its offerings in partnership with higher education institutions that already serve Rochester and the southeastern region of Minnesota, and should avoid unnecessary duplicative offerings of courses and programs, particularly in nursing and allied health programs.

Subd. 2. [Repealed, 2006 c 282 art 8 s 10]

Subd. 3. Missions. The legislature intends that the mission of the expanded education offerings in Rochester be congruent with the university's unique core mission of teaching, research, and outreach in order to support the educational needs and economic development of this region and the state. The legislature recognizes that the distinctiveness of each of the higher education institutions in Rochester must be maintained to achieve success in serving the higher education needs of the community and the economic goals of the state.

Subd. 4. [Repealed, 2006 c 282 art 8 s 10]

History: 1999 c 214 art 2 s 16; 2006 c 282 art 8 s 8,9



Section 137.22 — HIGHER EDUCATION ACT OF 1965; RECEIPTS.

In order to enable the state to match the cost of any program under Title I of the Higher Education Act of 1965, any receipts accruing to any state department or agency by reason of service performed for the University of Minnesota in connection with the program shall be deposited in the state treasury. The receipts are appropriated to the department or agency making the deposit, to be used as part of the state's 25 percent share of the cost of the programs. The balance of the state's share of the cost of the programs is payable by the participating departments or agencies from any moneys appropriated for salaries, supplies and expenses.

History: 1976 c 163 s 26



Section 137.31 — PROCUREMENT FROM SMALL BUSINESSES.

Subdivision 1. Small business set asides. Prior to the beginning of each fiscal year, the regents of the University of Minnesota shall designate and set aside for awarding to small businesses approximately 20 percent of the value of procurement contracts which are to be awarded during that fiscal year and which are to be paid in total or in part from funds appropriated to the university by the legislature. The regents shall designate specific procurement contracts to be set aside, or may authorize the university administration to divide the amount set aside into procurement contracts of economically feasible size, in order to facilitate offers or bids from small businesses. In making the annual designation, the regents shall attempt to vary the procurement contracts included in the set-aside program so that a variety of goods and services produced by different small businesses can be included in the university set-aside program over a period of years. For the purposes of this section, (a) "procurement contract" means any agreement, written or oral, by which the university obtains needed goods or services, including the construction of capital improvements; and (b) "small business" has the meaning given that term by state law. Nothing in this section shall be construed to prevent small businesses from seeking awards of procurement contracts not included in the set-aside program.

Subd. 2. Procurement rules. The regents shall establish procurement rules to govern the university set aside program. The rules shall include guidelines and procedures for negotiating price or securing bids, reasonable limitations on the amount by which a contract price under the set-aside program may exceed the estimated cost of obtaining comparable goods or services on the open market, uniform procedures for providing security for performance under procurement contracts, criteria for evaluating the financial and technical capabilities of participating small businesses, and any other matter deemed necessary or desirable for the proper operation of the university small business set-aside program.

Subd. 3. [Repealed, 1989 c 352 s 25]

Subd. 3a. [Repealed, 1990 c 541 s 31]

Subd. 4. Replacement contracts. If a procurement contract designated for the set-aside program cannot be awarded to a small business under the conditions prescribed in subdivisions 1 and 2, the award shall be placed in accordance with the regular procurement policies of the university. In this event, the university shall designate as a replacement a procurement contract of comparable value to be included in the university set-aside program during that fiscal year if practicable.

Subd. 5. Publicity. The regents and the administration of the University of Minnesota shall publicize the provisions of the university small business set-aside program, attempt to locate small businesses able to perform set aside procurement contracts, and encourage participation by small businesses in the University of Minnesota small business set-aside program.

Subd. 6. [Repealed, 1995 c 212 art 2 s 22]

History: 1979 c 86 s 1; 1981 c 356 s 169; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1987 c 401 s 30; 1989 c 352 s 11-13; 1990 c 541 s 14; 1993 c 163 art 1 s 23



Section 137.32 — MINNESOTA COUPLES ON THE BRINK PROJECT.

Subdivision 1. Establishment. Within the limits of available appropriations, the Board of Regents of the University of Minnesota is requested to develop and implement a Minnesota couples on the brink project, as provided for in this section. The regents may administer the project with federal grants, state appropriations, and in-kind services received for this purpose.

Subd. 2. Purpose. The purpose of the project is to develop, evaluate, and disseminate best practices for promoting successful reconciliation between married persons who are considering or have commenced a marriage dissolution proceeding and who choose to pursue reconciliation.

Subd. 3. Implementation. The regents shall:

(1) enter into contracts or manage a grant process for implementation of the project; and

(2) develop and implement an evaluation component for the project.

History: 1Sp2010 c 1 art 19 s 2



Section 137.34 — PROGRAM ESTABLISHED.

Subdivision 1. Program established. The Minnesota Extension Service is instructed to develop and implement an ongoing program for rural health and safety.

Subd. 2. [Repealed, 1996 c 310 s 1]

Subd. 3. Responsibilities. The rural health and safety program in the Minnesota extension service has the following ongoing responsibilities:

(1) to develop programs and materials related to farm accident prevention;

(2) to develop and implement educational programs that will enable rural residents to understand and comply with safety standards and good health practices;

(3) to maintain cooperation and effective working relationships with health and safety agencies and organizations in Minnesota, other states, and the United States government; and

(4) to seek and efficiently utilize grant money made available for programs relating to rural and farm safety.

Subd. 4. Program funding. Money for support of the rural health and safety program in the Minnesota Extension Service may be accepted from the following sources:

(1) legislative appropriations from the general fund;

(2) funds from other sources within the University of Minnesota and the Extension Service to the extent not precluded by other law; and

(3) gifts or grants from individuals, organizations, governmental units, foundations, corporations, or other sources except that no restrictions may be placed by the giver with respect to the functions, duties, and responsibilities of the program.

History: 1988 c 688 art 2 s 1



Section 137.341 — FARM SAFETY SPECIALIST POSITION.

The Minnesota legislature finds that because the Extension Service has unique opportunities for delivering health and safety messages to farm families, the Extension Service is urged to retain and, to the extent practicable, keep filled at all times, the staff position of farm safety specialist.

History: 1991 c 254 art 3 s 22



Section 137.342 — RESEARCH CENTER FOR AGRICULTURAL HEALTH AND SAFETY.

Subdivision 1. Creation. There is created within the Division of Environmental and Occupational Health in the University of Minnesota School of Public Health and under its direction an interagency, interdisciplinary research center for agricultural health and safety. The center shall coordinate funding for, and the findings of, research projects designed to reduce injury and death from farm accidents, reduce long-term exposure to potentially hazardous agricultural agents, and make health care services more available to persons who suffer from health problems related to agriculture.

Subd. 2. [Repealed, 2001 c 161 s 58]

History: 1991 c 254 art 3 s 23



Section 137.35 — TARGETED BUSINESSES.

Subdivision 1. Purchasing methods. (a) The regents may award up to a six percent preference in the amount bid for specified goods and services to small targeted group businesses designated under section 16C.16, subdivision 5.

(b) The regents may designate a purchase of goods or services for award only to small targeted group businesses designated under section 16C.16, subdivision 5, if the regents determine that at least three small targeted group businesses are likely to bid.

(c) The regents, as a condition of awarding a construction contract or approving a contract for consultant, professional, or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to small targeted group businesses. The regents must establish a procedure for granting waivers from the subcontracting requirement when qualified small targeted group businesses are not reasonably available. The regents may establish financial incentives for prime contractors who exceed the goals for use of subcontractors and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are small targeted group businesses. At least 75 percent of the value of the subcontracts awarded to small targeted group businesses under this paragraph must be performed by the business to which the subcontract is awarded or by another small targeted group business.

(d) The regents may award up to a four percent preference in the amount bid on university procurement to small businesses located in an economically disadvantaged area as defined in section 16C.16, subdivision 7.

(e) The regents may delegate responsibility under this section to university employees.

Subd. 2. Eligibility. The rules adopted by the commissioner of administration to define small businesses and to set time and other eligibility requirements for participation in programs under sections 16C.16 to 16C.19 apply to this section.

Subd. 3. Noncompetitive bids. The regents are encouraged to purchase from small targeted group businesses designated under section 16C.16 when making purchases that are not subject to competitive bidding procedures.

Subd. 4. [Repealed, 1995 c 212 art 2 s 22]

History: 1990 c 541 s 15; 1998 c 386 art 2 s 52-54



Section 137.36 — PROMPT PAYMENT TO SUBCONTRACTORS.

Each university contract must require the prime contractor to pay any subcontractor within ten days of the prime contractor's receipt of payment from the university for undisputed services provided by the subcontractor. The contract must require the prime contractor to pay interest of 1-1/2 percent per month or any part of a month to the subcontractor on any undisputed amount not paid on time to the subcontractor. The minimum monthly interest penalty payment for an unpaid balance of $100 or more is $10. For an unpaid balance of less than $100, the prime contractor shall pay the actual penalty due to the subcontractor. A subcontractor who prevails in a civil action to collect interest penalties from a prime contractor must be awarded its costs and disbursements, including attorney fees, incurred in bringing the action.

History: 1990 c 541 s 16



Section 137.37 — OFF-CAMPUS SITES AND CENTERS.

The Board of Regents and the university campuses are requested to not establish any off-campus centers or other permanent sites located off university campuses to provide academic programs, courses, or student services without authorizing legislation. This section does not apply to sites set up specifically for the delivery of courses and programs through telecommunications.

History: 1990 c 591 art 3 s 8; 1996 c 398 s 54



Section 137.38 — EDUCATION AND TRAINING OF PRIMARY CARE PHYSICIANS.

Subdivision 1. Condition. If the Board of Regents accepts the amount transferred under section 62J.692, subdivision 7, paragraph (b), to be used for the purposes described in sections 137.38 to 137.40, it shall comply with the duties for which the transfer is made.

Subd. 2. Primary care. For purposes of sections 137.38 to 137.40, "primary care" means a type of medical care delivery that assumes ongoing responsibility for the patient in both health maintenance and illness treatment. It is personal care involving a unique interaction and communication between the patient and the physician. It is comprehensive in scope, and includes all the overall coordination of the care of the patient's health care problems including biological, behavioral, and social problems. The appropriate use of consultants and community resources is an important aspect of effective primary care. Primary care physicians include family practitioners, general pediatricians, and general internists.

Subd. 3. Goals. The Board of Regents of the University of Minnesota, through the University of Minnesota Medical School, is requested to implement the initiatives required by sections 137.38 to 137.40 in order to increase the number of graduates of residency programs of the medical school who practice primary care by 20 percent over an eight-year period. The initiatives must be designed to encourage newly graduated primary care physicians to establish practices in areas of rural and urban Minnesota that are medically underserved.

Subd. 4. Grants. The Board of Regents is requested to seek grants from private foundations and other nonstate sources, including community provider organizations, for the medical school initiatives outlined in sections 137.38 to 137.40.

Subd. 5. [Repealed, 1995 c 212 art 2 s 22; 1995 c 263 s 16]

History: 1992 c 549 art 6 s 4; 1993 c 345 art 11 s 10-12; 1Sp2001 c 9 art 2 s 4; 2002 c 379 art 1 s 113



Section 137.39 — MEDICAL SCHOOL INITIATIVES.

Subdivision 1. Modified school initiatives. The University of Minnesota Medical School is requested to study the demographic characteristics of students that are associated with a primary care career choice. The medical school is requested to modify the selection process for medical students based on the results of this study, in order to increase the number of medical school graduates choosing careers in primary care.

Subd. 2. Design of curriculum. The medical school is requested to ensure that its curriculum provides students with early exposure to primary care physicians and primary care practice, and to address other primary care curriculum issues such as public health, preventive medicine, and health care delivery. The medical school is requested to also support premedical school educational initiatives that provide students with greater exposure to primary care physicians and practices.

Subd. 3. Clinical experiences in primary care. The medical school is requested to develop a program to provide students with clinical experiences in primary care settings in internal medicine and pediatrics. The program must provide training experiences in medical clinics in rural Minnesota communities, as well as in community clinics and health maintenance organizations in the Twin Cities metropolitan area.

History: 1992 c 549 art 6 s 5; 1993 c 345 art 11 s 13,14



Section 137.40 — RESIDENCY AND OTHER INITIATIVES.

Subdivision 1. Primary care and rural rotations. The University of Minnesota Medical School is requested to increase the opportunities for general medicine, pediatrics, and family practice residents to serve rotations in primary care settings. These settings must include community clinics, health maintenance organizations, and practices in rural communities.

Subd. 2. Rural residency training program in family practice. The medical school is requested to establish a rural residency training program in family practice. The program shall provide an initial year of training in a metropolitan-based hospital and family practice clinic. The second and third years of the residency program shall be based in rural communities, utilizing local clinics and community hospitals, with specialty rotations in nearby regional medical centers.

Subd. 3. Continuing medical education. The medical school is requested to develop continuing medical education programs for primary care physicians that are comprehensive, community-based, accessible to primary care physicians in all areas of the state, and which enhance primary care skills.

History: 1992 c 549 art 6 s 6; 1993 c 345 art 11 s 15



Section 137.42 — GRANTS FOR AREA HEALTH EDUCATION CENTER PROGRAMS.

Subdivision 1. Grant application. The Board of Regents of the University of Minnesota, through the Academic Health Center and the University of Minnesota-Duluth School of Medicine, is requested to apply for a federal Area Health Education Center Program grant. If awarded a grant, the University of Minnesota-Duluth School of Medicine, in cooperation with public or private, nonprofit area health education centers, is requested to plan, develop, and operate area health education center programs. The University of Minnesota-Duluth School of Medicine is requested to develop cooperative arrangements with two area health education centers in year two of the grant, and develop cooperative arrangements with an additional two centers in year three of the grant.

Subd. 2. Program requirements. Each program must:

(1) provide preceptorship educational experiences for health science students;

(2) maintain community-based primary care residency programs or be affiliated with such programs;

(3) maintain continuing education programs for health professionals or coordinate its activities with such programs;

(4) maintain learning resources and dissemination systems;

(5) have agreements with community-based organizations for educating and training health professionals;

(6) train health professionals, including nurses and allied health professionals; and

(7) carry out recruitment and health career awareness programs among minority and other students in medically underserved areas of the state.

History: 1995 c 234 art 8 s 27



Section 137.43 — SUBSTITUTE PHYSICIAN DEMONSTRATION PROJECT.

Subdivision 1. Establishment. The Board of Regents, through the University of Minnesota Academic Health Center, is requested to establish and administer a substitute physician (locum tenens and emergency room coverage) demonstration project at up to four rural demonstration sites within the state. The Academic Health Center is requested to coordinate the administration of the project with the commissioner of health and the Office of Rural Health and Primary Health Care.

Subd. 2. Project activities. The project must:

(1) encourage physicians to serve as substitute physicians for the demonstration sites;

(2) provide a central register of physicians interested in serving as substitute physicians at the demonstration sites;

(3) provide a referral service for requests from demonstration sites for substitute physicians; and

(4) provide substitute physician services at rates that reflect the administrative savings resulting from centralized referral and credentialing.

Subd. 3. Credentialing; professional education. The Academic Health Center is requested to credential persons desiring to serve as substitute physicians. The Academic Health Center may employ substitute physicians serving in the demonstration project as temporary clinical faculty and may provide substitute physicians with additional opportunities for professional education and interaction.

Subd. 4. Demonstration sites. The Academic Health Center is requested to designate up to four rural communities as demonstration sites for the project. The Academic Health Center is requested to choose sites based on a community's need for substitute physician services and the willingness of the community to work cooperatively with the Academic Health Center and participate in the demonstration project evaluation.

History: 1995 c 234 art 8 s 28



Section 137.44 — HEALTH PROFESSIONAL EDUCATION BUDGET PLAN.

The Board of Regents is requested to adopt a biennial budget plan for making expenditures from the funds dedicated for the instructional costs of health professional programs at publicly funded academic health centers and affiliated teaching institutions. The budget plan may be submitted as part of the University of Minnesota's biennial budget request.

History: 1999 c 245 art 11 s 3; 2003 c 133 art 2 s 20



Section 137.50 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 137.51 to 137.60.

Subd. 2. Commissioner. "Commissioner" means the commissioner of management and budget.

Subd. 3. Stadium. "Stadium" means an athletic stadium suitable for intercollegiate National Collegiate Athletic Association (NCAA) Division I football games and related infrastructure improvements constructed on the University of Minnesota's east bank campus in the city of Minneapolis.

Subd. 4. Board. "Board" means the Board of Regents of the University of Minnesota.

Subd. 5. Commission. "Commission" means the Metropolitan Sports Facilities Commission.

Subd. 6. University land. "University land" means approximately 2,840 acres owned by the University of Minnesota as of May 25, 2006, lying within the area legally described as approximately the Southerly 3/4 of the Southwest 1/4 of Section 1 (comprising 120 acres), approximately the Southeast 1/4 of Section 2 (comprising 160 acres), the East 1/2 of Section 10, Section 11, the West 1/2 of Section 12, Section 13, and Section 14, all in Township 114 North, Range 19 West, Dakota County, Minnesota.

Subd. 7. Permitted university uses. "Permitted university uses" means university educational, research, outreach, scientific, and agricultural uses including, undiminished, all of the uses present as of May 25, 2006, of the university land, all of the uses of university real property that adjoins the university land present as of May 25, 2006, any uses related to the foregoing uses, and the making of improvements incidental to those uses, provided that an improvement must be agreed to in writing by the university and the commissioner of natural resources.

Subd. 8. Other permitted uses. "Other permitted uses" means agricultural, outdoor recreation uses including those named in section 86A.03, subdivision 3, open space management uses, outdoor recreation-based uses consistent with those of the parks and open space system created pursuant to chapter 473, wildlife management areas, aquatic management areas, scientific and natural areas, and the making of improvements incidental to those uses, provided the improvements have been agreed to in writing by the university and the commissioner of natural resources.

Subd. 9. Prohibited uses. "Prohibited uses" means use of the university land for residential, commercial, or industrial uses, except to the extent those uses are otherwise permitted by Laws 2006, chapter 247, or are permitted as of May 25, 2006, under university leases, easements, or use agreements, or are utility uses within defined corridors.

History: 2006 c 247 s 1; 2009 c 101 art 2 s 109



Section 137.51 — LAND PROTECTION AND TRANSFER.

Subdivision 1. Land protection. The obligation of the state of Minnesota to make the payments required under section 137.54 is expressly conditioned upon the university's covenant in perpetuity, subject to subdivision 3, limiting the use of the university land by the university, its successors, and assigns to the permitted university uses and the other permitted uses and forbidding the use of the university land by the university, its successors, and assigns for any of the prohibited uses. A declaration imposing those restrictions and granting to the Department of Natural Resources the right to enforce the same which has been executed by the university and filed in the Office of the Dakota County Recorder shall satisfy this condition. In furtherance of the purposes of this subdivision, the university and Department of Natural Resources shall promptly endeavor to enter into a joint powers agreement pursuant to section 471.59, or a conservation easement held by a qualified conservation organization or by a conservation easement holder as described in applicable Minnesota law embodying those restrictions, which agreement or easement shall provide for cooperative oversight of the use of the university land. Nothing in this section or in any declaration, agreement, or easement made or entered into pursuant to this section shall impair the rights of third parties under leases, easements, or use agreements in force as of May 25, 2006. Any lease or other transfer of the university land made after May 25, 2006, shall, unless otherwise agreed to by the commissioner of natural resources, be for a term that expires not later than the date the university land is conveyed as provided under subdivision 2. Any agreement between the board and the commissioner of natural resources must provide that the income received by the university from leases of the university land to third parties shall be dedicated to the operation and maintenance of the university land. Except as limited by Laws 2006, chapter 247, or by any declaration, agreement, or conservation easement made, entered into, or granted as provided in this section, the rights of the university with respect to the university land while it continues to own the land are not impaired.

Subd. 2. Land transfer. Not later than the date on which the state of Minnesota makes the last of the payments required under section 137.54, the Board of Regents of the University of Minnesota shall offer to convey the university land to the Department of Natural Resources in its "as is" condition by quitclaim deed, without warranties, for the sum of $1. The Department of Natural Resources may request conveyance of any or all of the university land offered to be conveyed and the regents shall convey the portion requested. The commissioner of natural resources may, at its option, request that the university convey all or part of the university land to another governmental unit of the state. Except as provided in this subdivision, the instrument of conveyance by the university may not limit the rights of the state with respect to the land. Any conveyance shall be subject to the perpetual right of the university to use the university land for the permitted university uses. A conveyance shall also be subject to the rights of third parties under leases, easements, and use agreements in force on May 25, 2006. The instruments of transfer shall otherwise limit the use of the university land to the other permitted uses and subject those uses to restrictions as may be provided in any agreement between the university and state or any conservation easement granted pursuant to subdivision 1, and proscribe its use for the prohibited purposes. The University of Minnesota shall have the right to enforce those limitations and restrictions. The university shall promptly endeavor and use due diligence to require the federal government to fulfill its obligations under applicable laws, including the Defense Environmental Restoration Program, United States Code, title 10, section 2701, et seq., or the Comprehensive Environmental Response Compensation and Liability Act, as amended, United States Code, title 42, section 9601, et seq., with respect to environmental contamination that occurred prior to the time the university took title to the university land. The university shall seal any abandoned wells on the land pursuant to state law.

Subd. 3. Termination of use restrictions. Unless otherwise agreed by the board and the commissioner of management and budget, in the event the state of Minnesota fails to make the total payments required by section 137.54 by July 1, 2033, the restrictions in this section on the university's use of the university land; any declaration, agreement, or conservation easement containing those restrictions; and the university's obligation to offer the university land to the state of Minnesota shall be null and void.

History: 2006 c 247 s 2; 2009 c 101 art 2 s 109



Section 137.52 — CONTAMINATION REMEDIATION; REPORT.

The board shall, until the issue is resolved, report annually to the legislature on or before February 1, on its efforts and the efforts of the Department of Defense to remedy contamination of the university land caused by activities occurring prior to the University of Minnesota acquiring the land.

History: 2006 c 247 s 3; 2014 c 149 s 73



Section 137.53 — ACTIVITIES; CONTRACTS.

The legislature recognizes that the board has all powers necessary or convenient for designing, constructing, equipping, improving, controlling, operating, and maintaining the stadium and may enter into contracts that are, in its judgment, in the best interests of the public for those purposes. Notwithstanding contrary law, the board may adopt the fair and competitive design and construction procurement procedures in connection with the stadium that it considers to be in the public interest. The board must ensure, to the greatest extent practicable, that materials derived from American-made steel are used in the construction of the stadium. Sections 16B.33 and 16B.335 do not apply to the stadium.

History: 2006 c 247 s 4



Section 137.54 — CONDITIONS FOR PAYMENT TO UNIVERSITY.

(a) Before the commissioner may make the first payment to the board authorized in this section, the commissioner must certify that the board has received at least $110,750,000 in pledges, gifts, sponsorships, and other nonstate general fund revenue support for the construction of the stadium. On July 1 of each year after certification by the commissioner, but no earlier than July 1, 2007, and for so long thereafter as any bonds issued by the board for the construction of the stadium are outstanding, the state must transfer to the board up to $10,250,000 to reimburse the board for its stadium costs, provided that bonds issued to pay the state's share of such costs shall not exceed $137,250,000. Up to $10,250,000 is appropriated annually from the general fund for the purpose of this section. The appropriation of up to $10,250,000 per year may be made for no more than 25 years. The board must certify to the commissioner the amount of the annual payments of principal and interest required to service each series of bonds issued by the university for the construction of the stadium, and the actual amount of the state's annual payment to the university shall equal the amount required to service the bonds representing the state's share of such costs. Except to the extent of the annual appropriation described in this section, the state is not required to pay any part of the cost of designing or constructing the stadium.

(b) The board may refund the bonds issued pursuant to paragraph (a) if refunding is determined by the board to be in the best interest of the university. Notwithstanding paragraph (a), the principal amount of bonds issued in a refunding shall not exceed the lesser of $104,385,000 or the amount necessary to defease the bonds outstanding immediately prior to refunding. The amount of the state's annual payment to the university for the refunded bonds shall be equal to the maximum annual appropriation of $10,250,000, notwithstanding the amount certified under paragraph (a).

(c) The board shall allocate sufficient funds, including any interest expense, from the savings realized through refunding of the bonds pursuant to paragraph (b), to provide $10,000,000 for predesign and design of improved health education and clinical research facilities to meet the needs of the Medical School and Academic Health Center on the Twin Cities campus. The facilities shall be designed to support education and research that promote new innovative models of care which are patient-centered and team-based, and facilitate collaboration across the health professions. The education and research facilities will be collocated and designed to maximize collaboration and high-quality delivery of health care. The board may in its discretion, after the $10,000,000 allocation required by this paragraph, allocate to other university purposes payments from the state that exceed the amount necessary to service the refunded bonds, except for savings in 2029, 2030, and 2031, which shall cancel to the general fund.

(d) The board must certify to the commissioner that the per-semester student fee contribution to the stadium will be at a fixed level coterminous with bonds issued by the board to meet the student share of the design construction of the stadium and that the student fee will not be increased to meet construction cost overruns.

(e) Before the first payment is made under paragraph (a), the board must certify to the commissioner that a provision for affordable access for university students to the university sporting events held at the football stadium has been made.

History: 2006 c 247 s 5; 2015 c 69 art 3 s 17



Section 137.55 — PUBLIC USE OF STADIUM.

The board is requested, in furtherance of its outreach mission and subject to its policies regarding the use of university facilities, to provide ample opportunities for use of the stadium for events sponsored by public bodies including public schools.

History: 2006 c 247 s 6



Section 137.56 — ENVIRONMENTAL REVIEW.

The commissioner must not make an annual payment required by this act until the board has completed an environmental review of the stadium project and the commissioner determines that the board is performing the duties of the responsible governmental unit as prescribed in the Minnesota Environmental Policy Act, chapter 116D, and the rules adopted under that chapter. The legislature ratifies the Environmental Quality Board's designation of the board as a responsible governmental unit.

History: 2006 c 247 s 7



Section 137.57 — NO FULL FAITH AND CREDIT.

Any bonds or other obligations issued by the board under Laws 2006, chapter 247, are not public debt of the state, and the full faith and credit and taxing powers of the state are not pledged for their payment, or of any payments that the state agrees to make under Laws 2006, chapter 247.

History: 2006 c 247 s 8



Section 137.58 — MITIGATION FUND.

The board is requested to cooperate with the reconstituted stadium area advisory group described in the University of Minnesota On-Campus Football Stadium-Final EIS, dated February 13, 2006, to mitigate the impact of the construction and operation of the stadium. The board shall also establish a mitigation fund for the support of community initiatives that relate to the impacts of the operation of the stadium. On July 1, 2007, the university shall deposit $1,500,000 into a fund to be managed by the board. Income from the fund shall be made available exclusively to pay for mitigation activities. The use of the funds must be coordinated through the reconstituted stadium area advisory group.

History: 2006 c 247 s 9



Section 137.60 — EMINENT DOMAIN.

The board may not acquire the fire station number 19 building for the construction of the stadium and related infrastructure, either directly or indirectly, through the exercise of the power of eminent domain.

History: 2006 c 247 s 11



Section 137.61 — PURPOSE.

Sections 137.61 to 137.65 provide for a biomedical science research funding program to further the investment in biomedical science research facilities in Minnesota to benefit the state's economy, advance the biomedical technology industry, benefit human health, and facilitate research collaboration between the University of Minnesota and other private and public institutions in this state.

History: 2008 c 179 s 44



Section 137.62 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 137.61 to 137.65.

Subd. 2. Biomedical science research facility. "Biomedical science research facility" means a facility located on the campus of the University of Minnesota to be used as a research facility and laboratory for biomedical science and biomedical technology. A hospital licensed under sections 144.50 to 144.56 is not a biomedical science research facility.

Subd. 3. Commissioner. "Commissioner" means the commissioner of management and budget.

Subd. 4. Project costs. "Project costs" means the sum of all obligations incurred, paid, or to be paid that are reasonably required for the design, construction, and completion of the project, including, but not limited to:

(1) site acquisition;

(2) soil and environmental testing, surveys, estimates, plans and specifications, supervision of construction, and other engineering and architectural services;

(3) payments under construction contracts and payments for performance bonds; and

(4) purchase and installation of furniture, fixtures, and equipment.

Subd. 5. Project. "Project" means the acquisition, construction, improvement, expansion, repair, or rehabilitation of all or part of a structure, facility, infrastructure, or equipment necessary for a biomedical science research facility approved by the Board of Regents.

History: 2008 c 179 s 45; 2009 c 101 art 2 s 109



Section 137.63 — BIOMEDICAL SCIENCE RESEARCH FACILITIES FUNDING PROGRAM.

Subdivision 1. Program established. A biomedical science research facilities funding program is established to provide appropriations to the Board of Regents of the University of Minnesota for up to 75 percent of the project costs for each of four projects approved by the Board of Regents under section 137.64.

Subd. 2. Project requirements. The Board of Regents of the University of Minnesota, either acting on its own or in collaboration with another private or public entity, must pay at least 25 percent of the project costs for each of four projects. The board must not use tuition revenue to pay for the university's share of the costs for the projects approved under section 137.64.

History: 2008 c 179 s 46



Section 137.64 — CONDITIONS FOR PAYMENTS TO UNIVERSITY.

Subdivision 1. Certifications. Before the commissioner may make any payments authorized in this section to the Board of Regents for a biomedical science research facility project, the commissioner must certify that the board has, by board resolution, approved the maximum project cost for the project and complied with the requirements of section 137.63, subdivision 2. For each project approved by the board, the board must certify to the commissioner the amount of the annual payments of principal and interest required to service each series of bonds issued by the University of Minnesota for the project, and the actual amount of the state's annual payment to the University of Minnesota under subdivision 2. The annual payment must not exceed the amount required to pay debt service on the bonds issued to finance 75 percent of the project costs.

Subd. 2. Payments. On July 15 of each year after the certification under subdivision 1, but no earlier than July 15, 2009, and for so long thereafter as any bonds issued by the board for the construction of a project are outstanding, the state must transfer to the board annual payments as certified under subdivision 1, up to the maximum amounts in the appropriation schedule under subdivision 3. Payments under this section are to reimburse the Board of Regents for the state's share of the project costs for the biomedical science research facility projects, provided that the principal amount of bonds issued by the University of Minnesota to pay the state's share of the costs must not exceed $219,000,000.

Subd. 3. Appropriations. Annual appropriations are made from the general fund to the commissioner of management and budget for transfer to the Board of Regents, as follows:

(1) up to $850,000 is appropriated in fiscal year 2010;

(2) up to $3,650,000 is appropriated in fiscal year 2011;

(3) up to $7,825,000 is appropriated in fiscal year 2012;

(4) up to $12,100,000 is appropriated in fiscal year 2013;

(5) up to $14,825,000 is appropriated in fiscal year 2014; and

(6) up to $15,550,000 is appropriated in fiscal year 2015 and each year thereafter, up to 25 years following the certification of the last project by the commissioner.

Subd. 4. Report to legislature. The Board of Regents must report to the committees of the legislature with responsibility for capital investment by January 15 of each even-numbered year on the biomedical science research facility projects authorized under this section. The report must at a minimum include for each project, the total cost, the number of researchers, research grants, and the amount of debt issued by the board.

Subd. 5. Reinvestment. The Board of Regents must, to the extent permitted under federal law and University of Minnesota policies, place a priority on reducing the state's share of project costs by dedicating a share of the proceeds from any commercialization or licensing revenues attributable to research conducted in the biomedical science facilities to reducing the appropriations needed under subdivision 3.

Subd. 6. Services to individuals and firms. Consistent with its mission and governing policies and the requirements for tax-exempt bonds, the university shall make available laboratory and other services on a fee-for-service basis to individuals and firms in the bioscience industry in Minnesota. The university will not assert patent rights when providing services that do not involve its innovative intellectual contributions.

History: 2008 c 179 s 47; 2009 c 101 art 2 s 109



Section 137.65 — NO FULL FAITH AND CREDIT.

Any bonds or other obligations issued by the board under sections 137.61 to 137.65, are not public debt of the state, and the full faith and credit and taxing powers of the state are not pledged for their payment, or of any payments that the state agrees to make under sections 137.61 to 137.65.

History: 2008 c 179 s 48



Section 137.66 — MINNESOTA DISCOVERY, RESEARCH, AND INNOVATION ECONOMY FUNDING PROGRAM.

Subdivision 1. Establishment. (a) The Minnesota Discovery, Research, and InnoVation Economy (MnDRIVE) funding program is established to discover new knowledge through scientific research that will:

(1) advance the state's economy;

(2) leverage opportunities and establish priorities in sectors of state strength and comparative advantage;

(3) improve the health and well-being of Minnesota's citizens;

(4) advance the capacity and competitiveness of existing and emerging food- and manufacturing-related science and technology industries; and

(5) build a better Minnesota by driving progress and advancing the common good.

(b) The MnDRIVE funding program shall establish priorities by investing in scientific research that promotes:

(1) programs that can position Minnesota as a leader in engineering, science, technology, and food-related solutions;

(2) initiatives that support the growth of targeted industry clusters and the competitiveness of existing Minnesota engineering, science, technology, and food companies in developing new products and services;

(3) initiatives that can result in creating new Minnesota-based companies;

(4) initiatives that can improve the quality of life of Minnesota's citizens, decrease the incidence of disease, and transform how we prevent, treat, and cure diseases; and

(5) initiatives that can secure a safer environment, seek sustainable energy solutions, and prevent, diagnose, and treat environmental problems associated with Minnesota industry.

Subd. 2. Funding requests. The Board of Regents of the University of Minnesota, acting alone or in partnership with other public or private entities, is requested to submit investment proposals consistent with the goals and objectives of the MnDRIVE funding program as part of the Board of Regents biennial budget request to the legislature. The Board of Regents must give consideration to investments in existing scientific research programs that meet these guidelines but may require additional resources in order to preserve or accelerate Minnesota into a national or global leadership position. The governor shall submit a recommendation to the legislature regarding funding requests submitted by the Board of Regents.

Subd. 3. Reporting. By March 1 of each odd-numbered year, the Board of Regents of the University of Minnesota must provide to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance a summary report of investments and accomplishments related to funds received from the state under subdivision 2 from the prior biennium.

History: 2013 c 99 art 2 s 19



Section 137.70 — UNIVERSITY NEIGHBORHOOD DEVELOPMENT.

Subdivision 1. Purpose. In order to support and create an environment surrounding the campuses of the University of Minnesota in Minneapolis and Duluth, that is conducive to the purposes of higher education and a vital community, the Board of Regents and the cities of Minneapolis and Duluth shall create with the Marcy Holmes, Southeast Como, Prospect Park, and Cedar-Riverside neighborhood and business associations, an appropriate organization so that they cooperate in the development of those neighborhoods. The organization shall include representatives from the Marcy Holmes, Southeast Como, Prospect Park, and Cedar-Riverside neighborhood and business associations. The purpose of the organization is to improve the university's Minneapolis and Duluth campus area neighborhoods including, but not limited to, the following:

(1) providing and supporting the development of good quality university neighborhood housing, including housing for students, faculty, employees, alumni, and others who may wish to live in the university area neighborhoods;

(2) encouraging and assisting university faculty, staff, students, and others to live in the neighborhood as long-term residents;

(3) supporting and assisting appropriate business development in commercial areas of the neighborhood; and

(4) cooperating and coordinating planning and development in all matters affecting the neighborhood with local government, businesses, residents, and other stakeholders in the neighborhood.

Subd. 2. Membership. The organization created by the Board of Regents and the city of Minneapolis shall include representatives from the organizations currently represented on the University District Alliance Steering Committee. The Board of Regents and the city of Duluth may establish the membership of an organization for the purposes of subdivision 1.

Subd. 3. Report. The Board of Regents and the cities of Minneapolis and Duluth shall report by January 15, 2010, to the chairs and ranking minority members of the legislative committees with primary jurisdiction over higher education policy and finance and economic development and housing finance on the status and activities of the organization that is created.

History: 2009 c 78 art 6 s 8









Chapters 138 - 140 — STATE HISTORY

Chapter 138 — HISTORICAL SOCIETIES; SITES; ARCHIVES; ARCHAEOLOGY; FOLKLIFE

Section 138.01 — MINNESOTA HISTORICAL SOCIETY; FINANCES.

Subdivision 1. Appropriations subject to charter. All appropriations made to the Minnesota Historical Society shall be subject to the charter of the Minnesota Historical Society of 1849 and as amended in 1856.

Subd. 2. Salary, expenses. From appropriations made to the Minnesota Historical Society, employees, with the exception of the director, shall be paid a salary comparable to the salaries paid to state employees in the classified state civil service. Money necessary to meet expenses shall be paid to the society upon certification by the director of the Minnesota Historical Society of the amount to the commissioner of management and budget.

Subd. 3. Expenditures. Money appropriated to the Minnesota Historical Society shall be expended in the manner and under the terms and conditions described by the governing body of the Minnesota Historical Society.

Subd. 4. Insurance. The Minnesota Historical Society may use state money to buy fire, wind, hail, and vandalism insurance.

Subd. 5. Biennial appropriations. The Minnesota Historical Society shall receive specific appropriations each biennium to carry out the purposes of subdivision 2. The appropriation must be sufficient to pay for salary and benefit-related increases as determined by the commissioner of management and budget in the commissioner's plan in accordance with section 43A.18, subdivision 2, and the legislature.

History: (53-47) 1925 c 426 art 19 s 1; 1976 c 163 s 27; 1979 c 337 s 14; 1994 c 632 art 4 s 47; 1996 c 452 s 30; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 138.03 — CUSTODIAN OF RECORDS.

Subdivision 1. Generally. Five copies of each book, document, journal, map, pamphlet, or report, including five copies of Minnesota Statutes and Minnesota Session Laws delivered to the Minnesota Historical Society in accordance with the provisions of section 15.18 shall be preserved by the society and two copies of each thereof shall be sent immediately to the Library of Congress.

Subd. 2. [Repealed, 1961 c 175 s 14]

Subd. 3. [Repealed, 1961 c 175 s 14]

Subd. 4. [Repealed, 1961 c 175 s 14]

Subd. 5. [Repealed, 1961 c 175 s 14]

History: (8008-1) 1919 c 170 s 1; 1941 c 553 s 5; 1947 c 365 s 2; 1973 c 32 s 1



Section 138.035 — STATE HISTORICAL SOCIETY AUTHORIZED TO SUPPORT THE SCIENCE MUSEUM OF MINNESOTA.

The State Historical Society is authorized to enter into an agreement or agreements with the Science Museum of Minnesota whereby the State Historical Society shall make payments to such museum to support and expand its programs and to develop an extension program to bring the facilities of such museum to schools throughout the state. Such agreement or agreements shall provide for the time, amount and method of such payments.

History: 1971 c 910 s 1



Section 138.051 — COUNTY HISTORICAL SOCIETIES.

The county board of any county, or the governing body of any municipal corporation, school district or public library therein, is hereby authorized and empowered to set apart and furnish a suitable room or space in the courthouse of the county, or in any of its municipal, school or library buildings, as the case may be, for the purposes and use of the historical society of such county, and to furnish light and heat therefor, or the county board may in its discretion construct or otherwise provide and furnish other suitable housing in the county for such purposes and use.

History: (5670-11) 1929 c 324 s 1; 1957 c 394 s 1



Section 138.052 — TAX LEVY.

The county board of any county is authorized and empowered to appropriate, out of the revenue fund of such county or out of the proceeds from a special tax levy upon all the taxable property in the county, such sum as it may deem advisable, to be paid to the historical society of such county, to be used for the promotion of historical work within the borders thereof, and for the collection, preservation and publication of historical material, and to disseminate historical information of the county, and in general to defray the expense of carrying on the historical work in such county; provided that no county board is authorized to appropriate any funds for the benefit of any county historical society unless such society shall be affiliated with and approved by the Minnesota Historical Society.

History: 1957 c 394 s 2



Section 138.0525 — COUNTY AND LOCAL HISTORIC PRESERVATION CAPITAL GRANTS.

Subdivision 1. Historic preservation capital grant program established. The Minnesota Historical Society may make grants to political subdivisions to pay up to 50 percent of the eligible project capital costs to restore an historic structure owned by the political subdivision, as incurred according to the project grant agreement and state law governing the project.

Subd. 2. Match requirement. The political subdivision receiving a grant must provide for the remainder of the costs of the project.

Subd. 3. Criteria. The Minnesota Historical Society may set criteria for program priorities and standards of review.

History: 2008 c 179 s 49



Section 138.053 — COUNTY HISTORICAL SOCIETY; TAX LEVY; CITIES OR TOWNS.

The governing body of any home rule charter or statutory city or town may annually appropriate from its general fund an amount not to exceed 0.02418 percent of estimated market value, derived from ad valorem taxes on property or other revenues, to be paid to the historical society of its respective county to be used for the promotion of historical work and to aid in defraying the expenses of carrying on the historical work in the county. No city or town may appropriate any funds for the benefit of any historical society unless the society is affiliated with and approved by the Minnesota Historical Society.

History: 1963 c 129 s 1; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1983 c 315 s 1; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 11; 1994 c 505 art 3 s 4; 2008 c 158 s 1; 2013 c 143 art 14 s 16



Section 138.054 — MINNESOTA HISTORY AND GOVERNMENT LEARNING CENTER.

Subdivision 1. Public policy. The legislature of the state of Minnesota hereby declares that it is an important purpose and function of state government to preserve the people's appreciation of the heritage of the state and to promote and enrich their knowledge and understanding of the government and political tradition of the state; and that there is an urgent need to further these goals by: supporting research; developing resource materials and workshops for public and nonpublic high school students, university interns, and teachers; and utilizing the unique talents and experience of the members of the legislative, executive and judicial branches of the state government.

Subd. 2. Establishment. (a) There is hereby established a Minnesota History and Government Learning Center.

(b) The center shall be cosponsored by the Minnesota Historical Society, the Board of Trustees of the Minnesota State Colleges and Universities, and the Department of Education.

(c) The headquarters of the center shall be the Minnesota Historical Society.

(d) The director of the Minnesota Historical Society shall appoint the administrator of the center after consultation with the Executive Council of the Minnesota Historical Society, the chancellor of the Board of Trustees of the Minnesota State Colleges and Universities and the commissioner of education.

(e) High school and university students selected for workshops sponsored by the center shall be apportioned evenly among the legislative districts of the state.

History: 1974 c 355 s 45 subds 1,2; 1975 c 321 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1998 c 398 art 5 s 55; 2003 c 130 s 12



Section 138.081 — FEDERAL FUNDS, ACTS.

Subdivision 1. Executive Council as agency to accept federal funds. The Executive Council of the Minnesota Historical Society is hereby designated the state agency with power to accept any and all money provided for or made available to this state by the United States of America or any department or agency thereof for surveys, restoration, construction, equipping, or other purposes relating to the state historic sites program in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and are further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal money.

Subd. 2. Director's responsibilities. The director of the Minnesota Historical Society, as state historic preservation officer, shall be responsible for the preparation, implementation and administration of the State Historic Preservation Plan and shall administer the State Historic Preservation Program authorized by the National Historic Preservation Act (United States Code, title 16, section 470 et seq. as amended). The director of the Minnesota Historical Society shall review and approve in writing all grants-in-aid for architectural, archaeological and historic preservation made by state agencies and funded by the state or a combination of state and federal funds in accordance with the State Historic Preservation Program.

Subd. 3. Administration of federal act. The Minnesota Historical Society is designated as the state agency to administer the provisions of the federal act providing for the preservation of historical and archaeological data, United States Code, title 16, sections 469 to 469C, insofar as the provisions of the act provide for implementation by the state.

History: 1969 c 894 s 8; 1974 c 249 s 1; 1976 c 316 s 1; 1978 c 717 s 1; 2014 c 174 s 3



Section 138.161 — STATE ARCHIVES; ESTABLISHMENT.

State archives are hereby established and shall be administered by the Minnesota Historical Society.

History: 1971 c 529 s 1; 1982 c 573 s 2



Section 138.163 — PRESERVATION AND DISPOSAL OF PUBLIC RECORDS.

It is the policy of the legislature that the disposal and preservation of public records be controlled exclusively by this chapter and by Laws 1971, chapter 529, thus, no prior, special or general statute shall be construed to authorize or prevent the disposal of public records at a time or in a manner different than prescribed by such chapter or by Laws 1971, chapter 529 and no general or special statute enacted subsequent to Laws 1971, chapter 529 shall be construed to authorize or prevent the disposal of public records at a time or in a manner different than prescribed in this chapter or in Laws 1971, chapter 529 unless it expressly exempts such records from the provisions of such chapter and Laws 1971, chapter 529 by specific reference to this section.

History: 1971 c 529 s 3



Section 138.17 — GOVERNMENT RECORDS; ADMINISTRATION.

Subdivision 1. Destruction, preservation, reproduction of records; prima facie evidence. (a) The attorney general, legislative auditor in the case of state records, state auditor in the case of local records, and director of the Minnesota Historical Society, hereinafter director, shall constitute the Records Disposition Panel. The members of the panel shall have power by majority vote to direct the destruction or sale for salvage of government records determined to be no longer of any value, or to direct the disposition by gift to the Minnesota Historical Society or otherwise of government records determined to be valuable for preservation. The Records Disposition Panel may by majority vote order any of those records to be reproduced by photographic or other means, and order that photographic or other reproductions be substituted for the originals of them. It may direct the destruction or sale for salvage or other disposition of the originals from which they were made. Photographic or other reproductions shall for all purposes be deemed the originals of the records reproduced when so ordered by the records disposition panel, and shall be admissible as evidence in all courts and in proceedings of every kind. A facsimile, exemplified or certified copy of a photographic, optical disk imaging, or other reproduction, or an enlargement or reduction of it, shall have the same effect and weight as evidence as would a certified or exemplified copy of the original. The Records Disposition Panel, by majority vote, may direct the storage of government records, except as herein provided, and direct the storage of photographic or other reproductions. Photographic or other reproductions substituted for original records shall be disposed of in accordance with the procedures provided for the original records.

(b) For the purposes of this chapter:

(1) the term "government records" means state and local records, including all cards, correspondence, discs, maps, memoranda, microfilms, papers, photographs, recordings, reports, tapes, writings, optical disks, and other data, information, or documentary material, regardless of physical form or characteristics, storage media or conditions of use, made or received by an officer or agency of the state and an officer or agency of a county, city, town, school district, municipal subdivision or corporation or other public authority or political entity within the state pursuant to state law or in connection with the transaction of public business by an officer or agency;

(2) the term "state record" means a record of a department, office, officer, commission, commissioner, board or any other agency, however styled or designated, of the executive branch of state government; a record of the state legislature; a record of any court, whether of statewide or local jurisdiction; and any other record designated or treated as a state record under state law;

(3) the term "local record" means a record of an agency of a county, city, town, school district, municipal subdivision or corporation or other public authority or political entity;

(4) the term "records" excludes data and information that does not become part of an official transaction, library and museum material made or acquired and kept solely for reference or exhibit purposes, extra copies of documents kept only for convenience of reference and stock of publications and processed documents, and bonds, coupons, or other obligations or evidences of indebtedness, the destruction or other disposition of which is governed by other laws;

(5) the term "state archives" means those records preserved or appropriate for preservation as evidence of the organization, functions, policies, decisions, procedures, operations or other activities of government or because of the value of the information contained in them, when determined to have sufficient historical or other value to warrant continued preservation by the state of Minnesota and accepted for inclusion in the collections of the Minnesota Historical Society.

(c) If the decision is made to dispose of records by majority vote, the Minnesota Historical Society may acquire and retain whatever they determine to be of potential historical value.

Subd. 1a. Records inspection. Government records which a state agency, political subdivision, or statewide system lists on a records disposition application or records schedule, or on which archival assistance or advice is requested, may be inspected by state archives' employees if state archives gives prior notice. Employees of the archives shall have access to the records for the purpose of determining the historical or other continuing value of the records, regardless of the records' classification pursuant to chapter 13 or 270B. Employees of the archives shall be liable to the penalties set forth for improper disclosure by them of private, confidential, nonpublic, or protected nonpublic data inspected for this purpose.

Subd. 1b. Transfer process. After July 1, 1982, all records deemed to be of continuing value and authorized for transfer to the archives by the Records Disposition Panel shall be retained by the requesting agency or may be transferred to the archives in accordance with subdivision 1, notwithstanding the provisions of chapter 13. The responsible authority of the state agency, political subdivision, or statewide system transferring records to the archives shall notify the archivist or a designee with regard to the records transferred of the classification of the records pursuant to chapter 13.

Subd. 1c. Access to archives records. (a) All records transferred to the archives shall be accessible to the public unless the archives determines that the information:

(1) was compiled for law enforcement purposes and disclosure would (i) materially impair the effectiveness of an ongoing investigation, criminal intelligence operation, or law enforcement proceeding; (ii) identify a confidential informant; (iii) reveal confidential investigative techniques or procedures, including criminal intelligence activity; or (iv) endanger the life of an individual;

(2) is administrative or technical information, including software, operating protocols, employee manuals, or other information, the disclosure of which would jeopardize the security of a record-keeping system;

(3) is proprietary information, including computer programs and software and other types of information manufactured or marketed by persons under exclusive legal right, owned by the agency or entrusted to it;

(4) contains trade secrets or confidential commercial and financial information obtained, upon request, from a person;

(5) is library, archival, or museum material contributed by private persons to the extent of any lawful limitation imposed upon the material; or

(6) if disclosed, would constitute a clearly unwarranted invasion of personal privacy. Disclosure of an individually identifiable record does not constitute a clearly unwarranted invasion of personal privacy if the public interest in disclosure outweighs the privacy interest of the individual.

(b) The society may withhold access to state archives from any person who willfully mutilates, damages, or defaces archival records, or wrongfully removes them from state archives; provided that the society shall notify the person of the decision to withhold access, and the person may, within 30 days, appeal the decision to the Executive Council of the society.

(c) The state archivist shall notify any person from whom access is withheld pursuant to paragraph (a). The person may, within 30 days of the day the notice is sent, appeal the archivist's determination to the Executive Council of the society. The Executive Council shall, within 30 days of the filing of an appeal, issue a decision determining if the archivist has correctly applied the standards of paragraph (a). The decision of the Executive Council may be appealed to the District Court of Ramsey County.

Subd. 2. [Repealed, 1971 c 529 s 15]

Subd. 3. University; State Agricultural Society; Minnesota Historical Society. Laws 1971, chapter 529, sections 1 to 14 shall not apply to the public records of the University of Minnesota, the Minnesota State Agriculture Society, or the Minnesota Historical Society.

Subd. 4. State library. No public records of the Minnesota State Library shall be subject to the disposition or orders provided by Laws 1971, chapter 529, except with the consent of the state librarian.

Subd. 5. Supreme Court. No public records of the Supreme Court shall be subject to the disposition or orders provided by Laws 1971, chapter 529, except with the consent of the court.

Subd. 6. Archivist; equipment; supplies. The Minnesota Historical Society shall employ a professional archivist, who shall be known as the state archivist, and other agents and personnel as are necessary to enable it to carry out its duties and powers. The archivist shall be appointed by the director of the society.

Subd. 7. Records management. It shall be the duty of the head of each state agency and the governing body of each county, municipality, and other subdivision of government to establish and maintain an active, continuing program for the economical and efficient management of the records of each agency, county, municipality, or other subdivision of government. Public officials shall prepare an inclusive inventory of records in their custody, to which shall be attached a schedule, approved by the head of the governmental unit or agency having custody of the records, establishing a time period for the retention or disposal of each series of records. When the schedule is unanimously approved by the records disposition panel, the head of the governmental unit or agency having custody of the records may dispose of the type of records listed in the schedule at a time and in a manner prescribed in the schedule for particular records which were created after the approval. A list of records disposed of pursuant to this subdivision shall be maintained by the governmental unit or agency. When records containing not public data as defined in section 13.02, subdivision 8a, are being disposed of under this subdivision, the records must be destroyed in a way that prevents their contents from being determined.

Subd. 8. Emergency records preservation. Every county, municipality, or other subdivision of government may institute a program for the preservation of necessary documents essential to the continuity of government in the event of a disaster or emergency.

Subd. 9. [Repealed, 2007 c 76 s 2]

Subd. 10. [Repealed, 2007 c 76 s 2]

History: 1947 c 547 s 5; 1961 c 175 s 3-8; 1963 c 695 s 2,3; 1971 c 529 s 4-10; 1973 c 32 s 2,3; 1973 c 123 art 5 s 7; 1974 c 184 s 8,9; 1976 c 324 s 22; 1978 c 717 s 2; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 573 s 3-8; 1986 c 444; 1987 c 365 s 18; 1990 c 506 art 2 s 17,18; 1991 c 291 art 21 s 4; 1991 c 345 art 1 s 77; 1993 c 71 s 2; 1997 c 202 art 3 s 35; 1999 c 250 art 1 s 80,81; 2001 c 202 s 10; 2005 c 156 art 5 s 23; 2006 c 212 art 1 s 5; 2006 c 233 s 6; 2006 c 253 s 7,8



Section 138.19 — APPLICATIONS FOR ORDERS OF THE PANEL.

An officer, department, or agency of the state or an officer or agency of a county, city, town, school district, municipal subdivision or corporation, or other public authority or political entity shall apply in writing to the archivist for an order relating to the disposition of any government record. The records disposition panel shall consider and act upon applications and by unanimous consent make orders with respect to them.

History: 1947 c 547 s 7; 1961 c 175 s 10; 1971 c 529 s 12; 1973 c 123 art 5 s 7; 1974 c 184 s 10; 1982 c 573 s 9



Section 138.20 — RECORD OF PROCEEDINGS.

The archivist shall keep a record of all orders authorizing the disposition of records. Orders shall be in writing and signed by the Records Disposition Panel, and shall identify the records referred to in them. A certified copy of an order shall be admissible in evidence in any court or proceeding. The records shall be preserved in the Office of the Archivist and shall be open to public inspection. Proper records shall be kept by the archivist showing where records or reproductions of them have been stored, and also identifying any that have been ordered destroyed, sold for salvage or disposed of by gift or otherwise.

History: 1947 c 547 s 8; 1961 c 175 s 11; 1971 c 529 s 13; 1974 c 184 s 11; 1982 c 573 s 10



Section 138.21 — STORAGE SPACE DESIGNATED BY PANEL.

The Minnesota Historical Society may direct the storage of government records, including photographic or other reproductions which are state archives.

History: 1947 c 547 s 9; 1961 c 175 s 12; 1971 c 529 s 14; 1974 c 184 s 12; 1982 c 573 s 11



Section 138.225 — PROHIBITION AGAINST UNAUTHORIZED DISPOSAL OF RECORDS; PENALTY.

Government records shall not be destroyed except by the authority of the records disposition panel. A person who intentionally and unlawfully removes, mutilates, destroys, conceals, alters, defaces or obliterates a record filed or deposited in a public office or with a public officer by authority of law or in state archives, or a public officer or employee who knowingly permits any other person to do any of the foregoing acts, is guilty of a misdemeanor.

History: 1982 c 573 s 12



Section 138.226 — REPLEVIN AUTHORITY.

The attorney general may replevin public records which have been unlawfully transferred or removed in violation of sections 15.17, subdivisions 2 and 3; 138.163; 138.17; and 138.21. The records shall be returned to the office of origin, or, in the case of state archives, to the society.

History: 1982 c 573 s 13



Section 138.25 — EXECUTIVE COUNCIL; ADMINISTRATION OF FEDERAL RECORDS LEGISLATION.

The Executive Council of the Minnesota Historical Society is hereby designated the state agency to administer the National Historic Records Act in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and is further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal moneys.

History: 1973 c 32 s 4



Section 138.31 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 138.31 to 138.42, the terms defined in this section have the meanings given them.

Subd. 2. MS 2000 [Renumbered subd 14]

Subd. 2. Archaeological methods. "Archaeological methods" means scientific procedures used in field archaeology by recognized professional authorities on archaeology.

Subd. 3. MS 2000 [Renumbered subd 13]

Subd. 3. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 4. MS 2000 [Renumbered subd 9]

Subd. 4. Custodian. "Custodian" means any school or scientific institution which has the physical possession of objects of archaeological significance or data belonging to the state.

Subd. 5. MS 2000 [Renumbered subd 7]

Subd. 5. Data. "Data" means field notes, photographs, maps, and other records relating to field archaeology.

Subd. 6. Director of the historical society. "Director of the historical society" means the director of the Minnesota Historical Society.

Subd. 7. MS 2000 [Renumbered subd 8]

Subd. 7. Field archaeology. "Field archaeology" means the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing objects, or going on a site with that intent.

Subd. 8. MS 2000 [Renumbered subd 15]

Subd. 8. Historical society. "Historical society" means the Minnesota Historical Society.

Subd. 9. MS 2000 [Renumbered subd 11]

Subd. 9. Object. "Object" means a natural or artificial article, implement, skeleton, bone, or other item of archaeological interest.

Subd. 10. MS 2000 [Renumbered subd 12]

Subd. 10. Qualified professional archaeologist. "Qualified professional archaeologist" means an archaeologist who meets the United States Secretary of the Interior's professional qualification standards in Code of Federal Regulations, title 36, part 61, appendix A, or subsequent revisions.

Subd. 11. MS 2000 [Renumbered subd 2]

Subd. 11. Schools. "Schools" means universities, colleges, and community colleges, whether publicly or privately owned.

Subd. 12. MS 2000 [Renumbered subd 5]

Subd. 12. Scientific institutions. "Scientific institutions" means museums, historical societies, foundations for archaeological study, state agencies, and scholarly groups with professional standing and physical facilities for the display, study, and preservation of objects of archaeological interest.

Subd. 13. MS 2000 [Renumbered subd 4]

Subd. 13. Site or archaeological site. "Site" or "archaeological site" has the same meaning as "state site" or "state archaeological site."

Subd. 14. MS 2000 [Renumbered subd 10]

Subd. 14. State site or state archaeological site. "State site" or "state archaeological site" means a land or water area, owned or leased by or subject to the paramount right of the state, county, township, or municipality where there are objects or other evidence of archaeological interest. This term includes all aboriginal mounds and earthworks, ancient burial grounds, prehistoric ruins, historical remains, and other archaeological features on state land or on land subject to the paramount rights of the state. Historical remains do not include bottles or ceramics manufactured after 1875.

Subd. 15. The university. "The university" means the University of Minnesota.

History: 1963 c 5 s 1; 1971 c 48 s 1; 1973 c 349 s 2; 1986 c 444; 1997 c 202 art 2 s 37; 2002 c 298 s 3



Section 138.32 — LEGISLATIVE INTENT.

The state of Minnesota reserves to itself the exclusive right and privilege of field archaeology on state sites, in order to protect and preserve archaeological and scientific information, matter, and objects.

It is a declaration and statement of legislative intent that field archaeology on privately owned lands should be discouraged except in accordance with both the provisions and spirit of sections 138.31 to 138.42; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist.

History: 1963 c 5 s 2



Section 138.33 — UNLICENSED FIELD ARCHAEOLOGY PROHIBITED.

No person, including state or other public employees other than the state archaeologist and individuals duly licensed by the director of the Minnesota Historical Society shall engage in any field archaeology on any state site.

History: 1963 c 5 s 3; 1971 c 48 s 2



Section 138.34 — ADMINISTRATION OF THE ACT.

The state archaeologist shall act as the agent of the state to administer and enforce the provisions of sections 138.31 to 138.42. Some enforcement provisions are shared with the society.

History: 1963 c 5 s 4; 1994 c 632 art 4 s 48



Section 138.35 — STATE ARCHAEOLOGIST.

Subdivision 1. Appointment. The state archaeologist shall be a qualified professional archaeologist appointed by the commissioner of administration in consultation with the Executive Council of the Minnesota Historical Society, the Indian Affairs Council, and other interested parties to perform the duties in sections 138.31 to 138.42.

Subd. 1a. Administrative support; staff. The commissioner of administration shall provide the state archaeologist with necessary administrative services. State agencies shall provide the state archaeologist upon request with advisory staff services on matters relating to the duties and jurisdiction of the state archaeologist. The state archaeologist shall hire staff and maintain offices as necessary to perform the duties in sections 138.31 to 138.42.

Subd. 1b. Contracts; volunteers; grants and gifts. The state archaeologist may contract with the federal government, local governmental units, other states, the university and other educational institutions, and private persons or organizations as necessary in the performance of the duties in sections 138.31 to 138.42. Contracts made under this section for professional services shall not be subject to chapter 16C, as it relates to competitive bidding. The state archaeologist may recruit, train, and accept, without regard to personnel laws or rules, the services of individuals as volunteers for or in aid of performance of the state archaeologist's duties, and may provide for the incidental expenses of volunteers, such as transportation, lodging, and subsistence. The state archaeologist may apply for, receive, and expend grants and gifts of money consistent with the powers and duties in sections 138.31 to 138.42. Any money so received is appropriated for the purpose for which it was granted.

Subd. 2. Duties of state archaeologist. The duties of the state archaeologist shall include the following:

(a) to sponsor, engage in, and direct fundamental research into the archaeology of this state and to encourage and coordinate archaeological research and investigation undertaken within the state;

(b) to cooperate with other agencies of the state which may have authority in areas where state sites are located, or which may have the responsibility for marking state sites, or arranging for their being viewed by the public;

(c) to protect to the extent possible and to encourage the preservation of archaeological sites located on privately owned property;

(d) to retrieve and protect objects of archaeological significance discovered by field archaeology on state sites or discovered during the course of any public construction or demolition work and, to the extent possible, those discovered during the course of any other construction or demolition work;

(e) to obtain for the state other objects of archaeological significance, and data relating thereto;

(f) to cooperate with the historical society, the university, and other custodians to preserve objects of archaeological significance, together with the data relating thereto;

(g) to disseminate archaeological facts through the publication of reports of archaeological research conducted within the state;

(h) to approve licensing of qualified professional archaeologists to engage in field archaeology on state sites, as provided in section 138.36; and

(i) to otherwise carry out and enforce sections 138.31 to 138.42.

Subd. 3. [Repealed, 1997 c 202 art 2 s 38,64]

History: 1963 c 5 s 5; 1978 c 717 s 3; 1986 c 323 s 1; 1994 c 632 art 4 s 49; 1996 c 452 s 31; 1997 c 202 art 2 s 38; 1998 c 386 art 2 s 55; 1999 c 91 s 1,2



Section 138.36 — LICENSES.

Subdivision 1. Content; issuance. The director of the historical society and the state archaeologist shall formulate and issue such provisions for licenses as are required to carry out and enforce sections 138.31 to 138.42.

Subd. 2. Power to issue. The director of the Minnesota Historical Society, acting as an agent of the state, may issue a license to a qualified person approved by the state archaeologist to engage in field archaeology on a specified state site. The director of the Minnesota Historical Society may also issue a license to a qualified person, either in connection with the right to engage in field archaeology on a specified site, or alone, to engage in purely preliminary or exploratory activities in a specified area where a site is thought to exist. If a state site or an area to be described in a license is under the jurisdiction of any other agency of the state, or, if the field archaeology to be licensed may interfere with a project of any other agency, the applicant for a permit shall obtain the approval of that agency. The attorney general upon recommendation of the director of the historical society may apply to the district court for injunctive relief to restrain activities which in the director's opinion may damage historical or archaeological sites on public lands or waters.

Subd. 3. Emergency licenses. The director of the historical society or the state archaeologist may waive or abridge provisions of sections 138.31 to 138.42 in an emergency in which objects of interest to the state are found in the course of construction or demolition work, or in other situations in which time is of the essence to save objects or gather data. The director of the historical society or the state archaeologist may issue short form emergency licenses to persons not otherwise qualified to enable them to salvage objects or gather data in the time available.

Subd. 4. Renewal of licenses. The director of the Minnesota Historical Society may renew any license for another calendar year. The application for renewal shall be made in the form and contain the information required by the state archaeologist.

Subd. 5. Revocation and suspension. The director of the historical society or the state archaeologist may revoke or suspend a license because of the improper conduct of the licensee, the use of improper or substandard methods, or other good cause.

Subd. 6. Review of license decisions. Any person whose application for a license under this section has been denied or whose license has been modified, suspended, or revoked, may appeal the decision within 30 days of receiving written notice of the decision by filing a written request with the commissioner for a contested case hearing under chapter 14. If the applicant does not request a contested case hearing within 30 days after receiving written notice of the decision, the decision becomes final and the applicant may not appeal the decision.

History: 1963 c 5 s 6; 1971 c 48 s 3; 1986 c 444; 2002 c 298 s 4



Section 138.37 — OWNERSHIP, CUSTODY AND USE OF OBJECTS AND DATA.

Subdivision 1. Title to objects and data. The state reserves to itself the title to all objects found and data gathered in field archaeology, except as provided in subdivisions 2 and 3. Although a license may name a custodian other than the state archaeologist, title to the objects and data nevertheless is reserved to the state, and physical possession of them reverts to the state if the custodian named ceases to exist, or if the state archaeologist finds that the custodian is not properly caring for them or keeping them conveniently available for study by students of archaeology.

Subd. 2. Field archaeology on behalf of nonresident schools and scientific institutions. The director of the Minnesota Historical Society, with the approval of the state archaeologist, may agree for the state with an agency of another state, or with a school or scientific institution of another state, to permit qualified persons acting for the nonresident agency, school, or institution to be licensed to engage in field archaeology in this state. Under such an agreement, the director of the historical society and the state archaeologist shall, at the time the license is issued, determine the disposition of the objects found.

Subd. 3. Disposal of and acquisition of objects. If the best interests of this state are deemed served thereby, the state archaeologist, with the approval of the director of the historical society, may barter one or more objects belonging to this state for one or more objects belonging to another state, a private person, or any school, scientific institution, or other body having title thereto; and the state archaeologist, with the approval of the director of the historical society, may dispose of one or more objects belonging to this state. The state archaeologist and director of the Minnesota Historical Society may accept on behalf of the state any gift of an object, of data, or of any deed to a privately owned site if they deem the gift valuable to the state under the provisions of sections 138.31 to 138.42; they may also accept any gift of money to be used for one or more of the purposes covered by sections 138.31 to 138.42, but shall be held strictly accountable to the state for the use made of any such gift of money.

History: 1963 c 5 s 7



Section 138.38 — REPORTS OF STATE ARCHAEOLOGIST.

The state archaeologist shall consult with and keep the Indian Affairs Council and the director of the historical society informed as to significant field archaeology, projected or in progress, and as to significant discoveries made. Annually, and also upon leaving office, the state archaeologist shall file with the commissioner a full report of the office's activities including a summary of the activities of licensees, from the date of the last full report of the state archaeologist. Copies of the report must be sent upon completion to the Minnesota Historical Society and the Indian Affairs Council, and made available to other interested parties.

History: 1963 c 5 s 8; 1986 c 444; 1994 c 632 art 4 s 50; 2002 c 298 s 5



Section 138.39 — RULES.

The commissioner may adopt rules to carry out sections 138.31 to 138.42. In making such rules the commissioner must consult with other agencies of the state whose activities may be affected by the rules.

History: 1963 c 5 s 9; 1985 c 248 s 70; 2002 c 298 s 6



Section 138.40 — COOPERATION OF STATE AGENCIES; DEVELOPMENT PLANS.

Subdivision 1. Cooperation. The Department of Natural Resources, the Department of Transportation, and all other state agencies whose activities may be affected, shall cooperate with the historical society and the state archaeologist to carry out the provisions of sections 138.31 to 138.42 and the rules issued thereunder, but sections 138.31 to 138.42 are not meant to burden persons who wish to use state property for recreational and other lawful purposes or to unnecessarily restrict the use of state property.

Subd. 2. Compliance, enforcement, preservation. State and other governmental agencies shall comply with and aid in the enforcement of provisions of sections 138.31 to 138.42. Conservation officers and other enforcement officers of the Department of Natural Resources shall enforce the provisions of sections 138.31 to 138.42 and report violations to the director of the society. When archaeological or historic sites are known or, based on scientific investigations are predicted to exist on public lands or waters, the agency or department controlling said lands or waters shall use the professional services of archaeologists from the University of Minnesota, Minnesota Historical Society, or other qualified professional archaeologists, to preserve these sites. In the event that archaeological excavation is required to protect or preserve these sites, state and other governmental agencies may use their funds for such activities.

Subd. 3. Review of plans. When significant archaeological or historic sites are known or, based on scientific investigations, are predicted to exist on public lands or waters, the agency or department controlling said lands or waters shall submit construction or development plans to the state archaeologist and the director of the society for review prior to the time bids are advertised. The state archaeologist and the society shall promptly review such plans and within 30 days of receiving the plans shall make recommendations for the preservation of archaeological or historic sites which may be endangered by construction or development activities. When archaeological or historic sites are related to Indian history or religion, the state archaeologist shall submit the plans to the Indian Affairs Council for the council's review and recommend action.

History: 1963 c 5 s 10; 1969 c 1129 art 3 s 1; 1971 c 48 s 4; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 323 s 2; 1994 c 632 art 4 s 51; 1Sp2003 c 19 art 2 s 5,6



Section 138.41 — PENALTIES.

Subdivision 1. Willful violations. Whoever willfully violates section 138.33, or willfully defaces, injures, destroys, displaces, or removes any object or data belonging to the state, or willfully interferes with evidence or work on any state site or other site for which a license has been issued, or willfully violates any other provision of sections 138.31 to 138.42, or the rules adopted by the commissioner is guilty of a gross misdemeanor.

Subd. 2. Other penalties. The director of the Minnesota Historical Society may suspend or revoke the license of any licensee, or refuse another license, or initially refuse a license to any person who has violated a provision of sections 138.31 to 138.42, whether the violation is willful or not. Also, the director may refuse to name a school or a scientific institution as the custodian of objects or data under any license or agreement whatever, if that school or scientific institution has failed in its duty to care for and preserve objects or data belonging to the state or has failed to make such objects or data conveniently available to students of archaeology.

History: 1963 c 5 s 11; 1971 c 23 s 12; 1971 c 48 s 5; 1985 c 248 s 70; 2002 c 298 s 7



Section 138.42 — TITLE.

Sections 138.31 to 138.42 may be cited as the "Minnesota Field Archaeology Act of 1963."

History: 1963 c 5 s 13



Section 138.51 — POLICY.

It is in the public interest to provide for the preservation of historic sites, buildings, structures, and antiquities of state and national significance for the inspiration, use, and benefit of the people of the state.

History: 1965 c 779 s 1



Section 138.57 — STATE HISTORIC SITES; REGISTRY, FEDERALLY OWNED LANDS.

Subdivision 1. Scope. The land and water areas enumerated in this section are hereby designated by law as "state historic sites," and this section is a registry of state historic sites situated on property owned by the United States government.

Subd. 2. Flat Lake Mounds. Flat Lake Mounds, in Becker County, consists of Sections 27 and 28, Township 141 North, Range 39 West, and is located in Tamarac National Wildlife Refuge.

Subd. 3. Eagle Mountain. Eagle Mountain, in Cook County, consists of Sections 34 and 35, Townships 63 North, Range 2 West.

Subd. 4. Red Pipestone Quarries. Red Pipestone Quarries, in Pipestone County, is located within the boundaries of Pipestone National Monument.

Subd. 5. Grand Portage. Grand Portage, in Cook County, is located within the boundaries of Grand Portage National Monument.

Subd. 6. [Repealed, 1975 c 353 s 41]

Subd. 7. [Repealed, 1975 c 353 s 41]

Subd. 8. Duluth Ship Canal. Duluth Ship Canal, in St. Louis County, is located within the boundaries of Government Park on Minnesota Point in the city of Duluth.

Subd. 9. Minnesota Point Lighthouse. Minnesota Point Lighthouse, in St. Louis County, is located in the extreme easternmost portion of Minnesota Point in the city of Duluth.

Subd. 10. Taliaferro's Indian Agency. Major Lawrence Taliaferro's Indian Agency, Fort Snelling, in Hennepin County, is located within the authorized boundaries of Fort Snelling State Park.

Subd. 11. [Repealed, 1973 c 316 s 16]

Subd. 12. Brown County post office. Post office, in Brown County, consists of a part of Lots 1, 2, and 3 of Block 66, north of Center Street in the city of New Ulm.

Subd. 13. Height of Land Portage. Height of Land Portage, in Cook County, consists of Section 22, Township 65 North, Range 2 West, and is located within Superior National Forest.

Subd. 14. [Repealed, 1973 c 316 s 16]

Subd. 15. [Repealed, 1973 c 316 s 16]

History: 1965 c 779 s 7; 1969 c 894 s 6; 1971 c 605 s 1; 1973 c 316 s 14



Section 138.581 — STATE HISTORIC SITES; REGISTRY; LANDS OWNED BY GOVERNMENTAL UNITS OUTSIDE THE STATE.

Subdivision 1. Scope. The land and water areas enumerated in this section are designated "state historic sites," and this section is a registry of state historic sites situated on property owned by governmental units outside the state or by instrumentalities of those government units.

Subd. 2. Canadian National Depot. The Canadian National Depot, owned by the Canadian National Railroad, is in Roseau County and is located on Main Street in the city of Warroad.

History: 1980 c 434 s 2



Section 138.585 — STATE MONUMENTS.

Subdivision 1. Scope. The monuments, memorials, tablets, markers and cenotaphs enumerated in this section are "state monuments," officially established as such by the state of Minnesota since 1873.

Subd. 2. Captain John S. Marsh State Monument. Captain John S. Marsh State Monument in Fort Ridgely Cemetery, in memory of Captain John S. Marsh and 25 men killed at Redwood Ferry in the Sioux Uprising of 1862, established in 1873.

Subd. 3. Eliza Miller State Monument. Eliza Miller State Monument, in Fort Ridgely Cemetery, in memory of the valor of Mrs. Eliza Miller during the Siege of Fort Ridgely in the Sioux Uprising of 1862, established in 1877.

Subd. 4. Ness Lutheran Cemetery State Monument. Ness Lutheran Cemetery State Monument, in Meeker County, marks the mass grave of the five settlers killed at the Baker cabin at Acton in 1862, established in 1878.

Subd. 5. Lundborg-Broberg State Monument. Lundborg-Broberg State Monument, in Kandiyohi County, in Lebanon Swedish Cemetery, New London, marks the mass grave of 13 members of two families killed during the Sioux Uprising of 1862, established in 1891.

Subd. 6. Defenders' State Monument. Defenders' State Monument, in Brown County, a twenty-four foot granite shaft on Center Street, New Ulm, commemorates the two battles fought in this city during the Sioux Uprising of 1862, established in 1891.

Subd. 7. Camp Release State Monument. Camp Release State Monument, in Lac qui Parle County, a fifty foot granite shaft in Camp Release Memorial State Wayside, near Montevideo, marks the spot where the Sioux Indians surrendered and released 269 Sioux Uprising captives on September 26, 1862, established in 1894.

Subd. 8. Birch Coulee State Monument. Birch Coulee State Monument, in Renville County, a fifty-two foot granite shaft overlooking highway 19 at Morton, in memory of those who fought in the Battle of Birch Coulee in the Sioux Uprising of 1862, established in 1894.

Subd. 9. Fort Ridgely State Monument. Fort Ridgely State Monument, in Nicollet County, a fifty-two foot granite shaft in Fort Ridgely State Park, commemorating the heroism of the fort's defenders during its nine day siege in the Sioux Uprising of 1862, established in 1896.

Subd. 10. Hinckley Fire State Monument. Hinckley Fire State Monument, in Pine County, a fifty-two foot granite shaft in Hinckley Memorial Cemetery, marks the mass grave of 248 victims of the Hinckley Fire of 1894, established in 1900.

Subd. 11. Guri Endreson Rosseland State Monument. Guri Endreson Rosseland State Monument, in Kandiyohi County, in Vikor Lutheran Cemetery, near Willmar, marks the grave of Sioux Uprising heroine Guri Endreson, established in 1907.

Subd. 12. Chief White Cloud State Monument. Chief White Cloud State Monument, in Becker County, in Calvary Catholic Cemetery, near White Earth, honoring Chippewa Chief White Cloud, established in 1909.

Subd. 13. Acton State Monument. Acton State Monument, in Meeker County, a granite shaft at Acton, near Grove City, marks the site of the Howard Baker cabin, where the Sioux Uprising began on August 17, 1862, established in 1909.

Subd. 14. Jackson State Monument. Jackson State Monument, in Jackson County, a granite shaft in Ashley Park, Jackson, in memory of 19 pioneer settlers killed in this area in 1857 and 1862, established in 1909.

Subd. 15. Joseph R. Brown State Monument. Joseph R. Brown State Monument, in Sibley County, a granite shaft in Brown's Cemetery, Henderson, marks the grave of pioneer Joseph R. Brown (1805-1870), established in 1910.

Subd. 16. Wood Lake State Monument. Wood Lake State Monument, in Yellow Medicine County, a fifty foot granite shaft in Wood Lake State Wayside, near Granite Falls, in memory of seven soldiers who died in the Sioux Uprising battle at this site in 1862, established in 1910.

Subd. 17. Chief Mouzoomaunee State Monument. Chief Mouzoomaunee State Monument, in Nicollet County, in Fort Ridgely Cemetery, in recognition of the loyalty of Chief Mouzoomaunee and the Chippewa Indians during the Sioux Uprising, established in 1914.

Subd. 18. Brook Park State Monument. Brook Park State Monument, in Pine County, a thirty-two foot granite shaft in Brook Park Cemetery, marks the mass grave of 23 Brook Park Township residents who perished in the Great Fire of 1894.

Subd. 19. Schwandt State Monument. Schwandt State Monument, in Renville County, on County Road No. 15 near North Redwood, in memory of six members of the Johann Schwandt family killed during the Sioux Uprising of 1862, established in 1915.

Subd. 20. Lake Shetek State Monument. Lake Shetek State Monument, in Murray County, a twenty-five foot high granite shaft in Lake Shetek State Park, in memory of those killed at this site during the Sioux Uprising of 1862, established in 1925.

Subd. 21. William Colvill State Monument. William Colvill State Monument, in Goodhue County, a granite shaft with a statue of William Colvill (1830-1905), honors the colonel who led the First Minnesota Regiment in the Civil War battle of Gettysburg in 1863, established in 1928.

Subd. 22. Milford State Monument. Milford State Monument, in Brown County, on county road No. 4 near Essig, in memory of over 50 Milford Township settlers killed in the Sioux Uprising of 1862, established in 1929.

Subd. 23. Moose Lake State Monument. Moose Lake State Monument, in Carlton County, a twenty-seven foot granite shaft in Riverside Cemetery, Moose Lake, in memory of 183 victims of the Fire of 1918, established in 1929.

Subd. 24. Samuel J. Brown State Monument. Samuel J. Brown State Monument, in Traverse County, a bronze tablet in Sam Brown Memorial Park, Browns Valley, honors Samuel J. Brown (1845-1925), the "Paul Revere of the Northwestern Frontier" for his valiant ride in 1866, established in 1929.

Subd. 25. Count Beltrami State Monument. Count Beltrami State Monument, in Beltrami County, in honor of Count Beltrami to commemorate the discovery of the height of land on the Continental Divide on August 23, 1823, established in 1945.

Subd. 26. Chief Sleepy Eyes State Monument. Chief Sleepy Eyes State Monument, in Brown County, a twenty-foot granite shaft in the city of Sleepy Eye, honoring Santee Sioux Chief Sleepy Eyes (Ishtaba), for whom the city is named, established in 1971.

Subd. 27. Sioux Indians State Monument. Sioux Indians State Monument, in Renville County, a fifty-foot granite shaft overlooking trunk highway 19 near Morton honoring the Indians who were friendly to white settlers during the Sioux Uprising of 1862, established in 1971.

Subd. 28. Traverse des Sioux State Monument. Traverse des Sioux State Monument in Nicollet County, including the Traverse des Sioux Treaty Site, where the treaty of Traverse des Sioux was signed in 1851, consists of two tracts divided by United States Highway No. 169 as follows: All that land owned by the state of Minnesota under the jurisdiction of the Departments of Natural Resources and Transportation within the statutory boundary of the Traverse des Sioux State Park located westerly of United States Highway No. 169 and northerly of Chestnut Street of the plat of Traverse des Sioux north of Sibley Street and containing approximately 19 acres, more or less, and, all that land owned by the state of Minnesota under the jurisdiction of the Department of Natural Resources within the statutory boundary of the Traverse des Sioux State Park located easterly of United States Highway No. 169 and northerly of McCann Street of the plat of Traverse des Sioux south of Sibley Street, and containing approximately 90 acres, more or less, both parcels located in Sections 4 and 9, Township 110 North, Range 26 West.

Subd. 29. Governor Floyd B. Olson State Monument. Governor Floyd B. Olson State Monument, in Hennepin County, a statue of Floyd B. Olson, who served as Minnesota's 22nd governor from 1931 to 1936, located along Trunk Highway 55 at Penn Avenue North in the city of Minneapolis, established in 1983.

Subd. 30. Monument to the Living. Monument to the Living, in Ramsey County, a statue of a military fighting man, created by Roger Brodin to serve as a memento to all living Minnesota veterans, dedicated in May of 1982 and located on the State Capitol grounds in St. Paul, established in 1984.

Subd. 31. Native American Monument. Native American Monument, in Ramsey County, to memorialize Native Americans, located in a place of honor in the capitol complex in St. Paul.

History: 1971 c 688 s 6; 1975 c 353 s 35-38; 1980 c 546 s 2; 1983 c 32 s 1; 1984 c 507 s 1; 1986 c 398 art 10 s 2



Section 138.586 — COUNTY BOARDS MAY ACQUIRE HISTORIC SITES.

The board of county commissioners of any county is hereby authorized to acquire and maintain tracts of land within the county which are designated as having historical or archaeological significance and whose acquisition and maintenance are approved by the Minnesota Historical Society and to aid in the construction of markers on such lands.

History: 1943 c 462 s 1; 1969 c 9 s 29; 1969 c 894 s 2; 1975 c 353 s 23



Section 138.661 — STATE HISTORIC SITE NETWORK.

Subdivision 1. Scope. Historic sites in section 138.662 constitute the state historic site network. The sites are significant state resources that the Minnesota Historical Society is preserving, developing, interpreting, and maintaining for public use, benefit, and access during open hours.

Subd. 2. Authority. The Minnesota Historical Society shall exercise the administration and control of the sites in section 138.662 other than the Minnesota State Capitol, preserve their historic features, conduct archaeological investigations, establish necessary interpretive centers, and perform additional duties and services at the sites necessary to meet their educational mission. Ownership of the properties is either by the state or the Minnesota Historical Society. The Minnesota Historical Society may contract with existing state departments and agencies for materials and services, including utility services, necessary for the administration and maintenance of the sites listed in section 138.662. The authority of the commissioner of natural resources to administer and control the historic sites enumerated in section 138.662 is withdrawn, and is conferred upon the Minnesota Historical Society. The commissioner of natural resources shall continue to administer and control the state parks enumerated in this section excepting the portions designated as historic sites, the administration and control of which is by this section vested in the Minnesota Historical Society.

Subd. 3. Selection criteria. The criteria for selecting historic sites for the state historic site network is described in section 86A.05, subdivision 11, paragraph (b).

Subd. 4. Public access and use. Historic sites in the state historic site network shall be developed and interpreted by the Minnesota Historical Society for public use and access with state appropriations or with other nonstate sources of funding designated for that purpose. Public use may be limited to a seasonal basis as determined by the Minnesota Historical Society.

Subd. 5. Master plans. Historic sites in the state historic site network shall be developed and operated in accordance with master plans as described in section 86A.09.

History: 1993 c 181 s 1



Section 138.662 — HISTORIC SITES.

Subdivision 1. Named. Historic sites established and confirmed as historic sites together with the counties in which they are situated are listed in this section and shall be named as indicated in this section.

Subd. 2. Alexander Ramsey House. Alexander Ramsey House; Ramsey County.

History: 1965 c 779 s 3; 1967 c 54 s 4; 1971 c 362 s 1; 1973 c 316 s 4; 1993 c 181 s 2,13

Subd. 3. Birch Coulee Battlefield. Birch Coulee Battlefield; Renville County.

History: 1965 c 779 s 5; 1973 c 316 s 9; 1976 c 106 s 2,4; 1984 c 654 art 2 s 112; 1993 c 181 s 2,13

Subd. 4. [Repealed, 2014 c 174 s 8]

Subd. 5. [Repealed, 1996 c 452 s 40]

Subd. 6. Camp Coldwater. Camp Coldwater; Hennepin County.

History: 1965 c 779 s 7; 1973 c 225 s 1,2; 1993 c 181 s 2,13

Subd. 7. Charles A. Lindbergh House. Charles A. Lindbergh House; Morrison County.

History: 1965 c 779 s 5; 1969 c 956 s 1; 1971 c 688 s 2; 1993 c 181 s 2,13

Subd. 8. Folsom House. Folsom House; Chisago County.

History: 1969 c 894 s 5; 1993 c 181 s 2,13

Subd. 9. Forest History Center. Forest History Center; Itasca County.

History: 1993 c 181 s 2,13

Subd. 10. Fort Renville. Fort Renville; Chippewa County.

History: 1969 c 894 s 5; 1973 c 225 s 3; 1993 c 181 s 2,13

Subd. 11. Fort Ridgely. Fort Ridgely; Nicollet County.

History: 1965 c 779 s 5; 1971 c 688 s 2; 1993 c 181 s 2,13

Subd. 12. Grand Mound. Grand Mound; Koochiching County.

History: 1965 c 779 s 8; 1969 c 956 s 1; 1971 c 688 s 2; 1976 c 316 s 3; 1985 c 120 s 1; 1993 c 181 s 2,13

Subd. 13. Harkin Store. Harkin Store; Nicollet County.

History: 1965 c 779 s 8; 1973 c 485 s 1; 1976 c 316 s 5; 1993 c 181 s 2,13

Subd. 14. Historic Fort Snelling. Historic Fort Snelling; Hennepin County.

History: 1965 c 779 s 7; 1969 c 956 s 1; 1975 c 353 s 28; 1993 c 181 s 2,13

Subd. 15. Itasca Headwaters. Itasca Headwaters; Clearwater County.

History: 1965 c 779 s 5; 1977 c 372 s 2; 1993 c 181 s 2,13

Subd. 16. James J. Hill House. James J. Hill House; Ramsey County.

History: 1965 c 779 s 8; 1985 c 120 s 1; 1993 c 181 s 2,13

Subd. 17. Jeffers Petroglyphs. Jeffers Petroglyphs; Cottonwood County.

History: 1965 c 779 s 8; 1967 c 54 s 9; 1973 c 316 s 5; 1993 c 181 s 2,13

Subd. 18. Lac Qui Parle Mission. Lac Qui Parle Mission; Chippewa County.

History: 1965 c 779 s 5; 1973 c 225 s 3; 1973 c 316 s 9; 1975 c 353 s 25; 1993 c 181 s 2,13

Subd. 19. Lower Sioux Agency. Lower Sioux Agency; Redwood County.

History: 1965 c 779 s 8; 1967 c 54 s 9; 1973 c 316 s 6; 1993 c 181 s 2,13

Subd. 20. Marine Mill. Marine Mill; Washington County.

History: 1965 c 779 s 8; 1993 c 181 s 2,13

Subd. 21. Historic Forestville. Historic Forestville; Fillmore County.

History: 1965 c 779 s 8; 1967 c 54 s 11; 1973 c 316 s 9; 1993 c 181 s 2,13; 2014 c 174 s 4

Subd. 22. Mille Lacs Indian Museum. Mille Lacs Indian Museum; Mille Lacs County.

History: 1965 c 779 s 3; 1993 c 181 s 2,13

Subd. 23. Minnehaha Depot. Minnehaha Depot; Hennepin County.

History: 1965 c 779 s 3; 1993 c 181 s 2,13

Subd. 24. Minnesota State Capitol. Minnesota State Capitol; Ramsey County.

History: 1971 c 691 s 1,2; 1974 c 249 s 5; 1974 c 580 s 16; 1987 c 265 s 1; 1993 c 181 s 2,13

Subd. 25. Morrison Mounds. Morrison Mounds; Otter Tail County.

History: 1967 c 54 s 11; 1969 c 894 s 5; 1993 c 181 s 2,13

Subd. 26. North West Company Fur Post. North West Company Fur Post; Pine County.

History: 1965 c 779 s 3; 1969 c 894 s 4; 1973 c 316 s 1; 1976 c 316 s 2; 1993 c 181 s 2,13

Subd. 27. Oliver H. Kelley Farm. Oliver H. Kelley Farm; Sherburne County.

History: 1965 c 779 s 3; 1993 c 181 s 2,13

Subd. 27a. Sibley Historic Site. Sibley Historic Site; Dakota County.

History: 2014 c 174 s 5

Subd. 28. Solomon G. Comstock House. Solomon G. Comstock House; Clay County.

History: 1967 c 54 s 9; 1993 c 181 s 2,13

Subd. 29. Split Rock Lighthouse. Split Rock Lighthouse; Lake County.

History: 1969 c 894 s 6; 1973 c 316 s 9; 1976 c 106 s 1; 1980 c 546 s 1; 1992 c 481 s 1; 1993 c 181 s 2,13

Subd. 30. Stumne Mounds. Stumne Mounds; Pine County.

History: 1969 c 894 s 5; 1993 c 181 s 2,13

Subd. 31. Trail Along Railroad Right-Of-Way. Trail Along Railroad Right-Of-Way; Hennepin County.

History: 1973 c 225 s 1,2; 1993 c 181 s 2,13

Subd. 32. Traverse des Sioux. Traverse des Sioux; Nicollet County.

History: 1965 c 779 s 5; 1980 c 489 s 4,5; 1980 c 546 s 2; 1993 c 181 s 2,13; 1993 c 241 s 1

Subd. 33. Upper Sioux Agency. Upper Sioux Agency; Yellow Medicine County.

History: 1965 c 779 s 5; 1969 c 956 s 1; 1971 c 688 s 2; 1993 c 181 s 2,13

Subd. 33a. Washburn Crosby Complex (Mill City Museum). Washburn Crosby Complex (Mill City Museum); Hennepin County.

History: 2014 c 174 s 6

Subd. 34. [Repealed, 2014 c 174 s 8]

Subd. 35. William W. Mayo House. William W. Mayo House; Le Sueur County.

History: 1965 c 779 s 3; 1993 c 181 s 2,13



Section 138.663 — STATE REGISTER OF HISTORIC PLACES.

Subdivision 1. Policy. The land and water areas in section 138.664 comprise the state register of historic places. In the effort to preserve the historical values of the state, outstanding properties possessing historical, architectural, archaeological, and aesthetic values are of paramount importance in the development of the state; in the face of ever increasing extensions of urban centers, highways, and residential, commercial, and industrial developments, it is important to inventory historical values. It is in the public interest to provide a register of these historic properties which represent and reflect elements of the state's cultural, social, economic, religious, political, architectural, and aesthetic heritage. The properties in section 138.664 are not operated by the Minnesota Historical Society for historical interpretive or public use and access purposes.

Subd. 2. Selection criteria. Historic properties selected for inclusion in the state register of historic places are based on the following criteria:

(1) the quality of significance in American history, architecture, archaeology, engineering, and culture that is present in districts, sites, buildings, structures, and objects that possess integrity of location, design, setting, materials, workmanship, feeling, and association;

(2) association with events that have made a significant contribution to the broad patterns of our history;

(3) association with the lives of persons significant in our past;

(4) embodiment of the distinctive characteristics of a type, period, or method of construction, or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction; or

(5) the yielding or likelihood of yielding information pertinent in prehistory or history.

History: 1993 c 181 s 3



Section 138.664 — HISTORIC PLACES.

Subdivision 1. Named. Historic places established and confirmed as historic places together with the counties in which they are situated are listed in this section and shall be named as indicated in this section.

Subd. 2. 1848 Convention Site. 1848 Convention Site; Washington County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 3. Administration Building 10. Administration Building 10 at the Minnesota Veterans Home; Hennepin County.

History: 1983 c 27 s 1; 1993 c 181 s 4,13

Subd. 4. Aerial Lift Bridge. Aerial Lift Bridge; St. Louis County.

History: 1976 c 316 s 6; 1993 c 181 s 4,13

Subd. 5. Alexander Faribault House. Alexander Faribault House; Rice County.

History: 1969 c 894 s 5; 1993 c 181 s 4,13

Subd. 6. Andrew J. Volstead House. Andrew J. Volstead House; Yellow Medicine County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 7. August Schell Brewing Company. August Schell Brewing Company; Brown County.

History: 1976 c 316 s 10; 1993 c 181 s 4,13

Subd. 8. Battle Point. Battle Point; Cass County.

History: 1986 c 325 s 1; 1993 c 181 s 4,13

Subd. 9. Blue Mound. Blue Mound; Rock County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 10. Bradbury Homestead. Bradbury Homestead; Otter Tail County.

History: 1971 c 688 s 7; 1993 c 181 s 4,13

Subd. 11. Brooklyn Farm (Earle Brown Farm). Brooklyn Farm (Earle Brown Farm); Hennepin County.

History: 1974 c 249 s 8; 1993 c 181 s 4,13

Subd. 12. Browns Valley Site. Browns Valley Site; Traverse County.

History: 1965 c 779 s 3; 1975 c 353 s 31; 1993 c 181 s 4,13

Subd. 13. Buffalo Ridge. Buffalo Ridge; Murray County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 13a. Burbank Livingston Griggs House. Burbank Livingston Griggs House; Ramsey County.

History: 1996 c 452 s 32

Subd. 14. Camp Pope. Camp Pope; Redwood County.

History: 1969 c 894 s 7; 1993 c 181 s 4,13

Subd. 15. Cantonment New Hope. Cantonment New Hope; Dakota County.

History: 1965 c 779 s 8; 1967 c 54 s 10; 1993 c 181 s 4,13

Subd. 16. Carver's Cave. Carver's Cave; Ramsey County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 17. Chapel St. Paul. Chapel St. Paul; Ramsey County.

History: 1965 c 779 s 6; 1993 c 181 s 4,13

Subd. 18. Consumers Pure Ice and Storage Company Building. Consumers Pure Ice and Storage Company Building; Benton County.

History: 1982 c 392 s 1; 1993 c 181 s 4,13

Subd. 19. Continental Divide. Continental Divide; St. Louis County.

History: 1965 c 779 s 3; 1993 c 181 s 4,13

Subd. 20. Continental Divide. Continental Divide; Traverse County.

History: 1965 c 779 s 3; 1993 c 181 s 4,13

Subd. 21. Cook-Hormel House. Cook-Hormel House; Mower County.

History: 1981 c 71 s 1; 1993 c 181 s 4,13

Subd. 22. Duluth Ship Canal. Duluth Ship Canal; St. Louis County.

History: 1965 c 779 s 7; 1993 c 181 s 4,13

Subd. 23. Duluth Union Depot. Duluth Union Depot; St. Louis County.

History: 1969 c 894 s 6; 1993 c 181 s 4,13

Subd. 24. E. J. Longyear First Diamond Drill Site. E. J. Longyear First Diamond Drill Site; St. Louis County.

History: 1976 c 316 s 14; 1993 c 181 s 4,13

Subd. 25. Eugene Saint Julien Cox House. Eugene Saint Julien Cox House; Nicollet County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 26. Falls of St. Anthony. Falls of St. Anthony; Hennepin County.

History: 1965 c 779 s 8; 1988 c 684 art 1 s 13-17; 1993 c 181 s 4,13

Subd. 27. Flat Lake Mounds. Flat Lake Mounds; Becker County.

History: 1965 c 779 s 7; 1993 c 181 s 4,13

Subd. 28. Fort Beauharnois. Fort Beauharnois; Goodhue County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 29. Fort Pomme De Terre. Fort Pomme De Terre, Pelican Lake Township; Grant County.

History: 1976 c 316 s 9; 1993 c 181 s 4,13

Subd. 30. Fort Ripley. Fort Ripley; Morrison County.

History: 1965 c 779 s 3; 1993 c 181 s 4,13

Subd. 31. Fort St. Charles. Fort St. Charles; Lake of the Woods County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 32. Frank B. Kellogg House. Frank B. Kellogg House; Ramsey County.

History: 1976 c 316 s 11; 1993 c 181 s 4,13

Subd. 33. F. Scott Fitzgerald House. F. Scott Fitzgerald House; Ramsey County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 34. Fugle's Mill. Fugle's Mill; Olmsted County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 35. Gideon H. and Sarah Pond House. Gideon H. and Sarah Pond House; Hennepin County.

History: 1969 c 894 s 7; 1993 c 181 s 4,13

Subd. 36. Grand Army of the Republic Hall. Grand Army of the Republic Hall; Meeker County.

History: 1969 c 894 s 7; 1993 c 181 s 4,13

Subd. 37. Grand Portage. Grand Portage; Cook County.

History: 1965 c 779 s 7; 1993 c 181 s 4,13

Subd. 38. Grand Portage of the Saint Louis River. Grand Portage of the Saint Louis River; Carlton County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 39. Height of Land. Height of Land; Cook County.

History: 1969 c 894 s 6; 1993 c 181 s 4,13

Subd. 40. Historic Hill District. Historic Hill District; Ramsey County.

History: 1974 c 249 s 10; 1993 c 181 s 4,13

Subd. 41. Hull-Rust-Mahoning Mine. Hull-Rust-Mahoning Mine; St. Louis County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 42. Indian Mounds Park Site. Indian Mounds Park Site; Ramsey County.

History: 1965 c 779 s 6; 1973 c 316 s 11; 1993 c 181 s 4,13

Subd. 43. Ingeborg and Olof Swensson Farmstead. Ingeborg and Olof Swensson Farmstead; Chippewa County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 44. Irvine Park Historic District. Irvine Park Historic District; Ramsey County.

History: 1974 c 249 s 4,11; 1993 c 181 s 4,13

Subd. 45. Joseph R. Brown Historical Interpretive Center. Joseph R. Brown Historical Interpretive Center; Sibley County.

History: 1993 c 181 s 4,13

Subd. 46. Joseph R. Brown House Ruins. Joseph R. Brown House Ruins; Renville County.

History: 1965 c 779 s 5; 1973 c 316 s 9; 1993 c 181 s 4,13

Subd. 47. Kari and Thomas Veblen Farmstead. Kari and Thomas Veblen Farmstead; Rice County.

History: 1976 c 316 s 12; 1993 c 181 s 4,13

Subd. 48. Kensington Runestone Discovery Site. Kensington Runestone Discovery Site; Douglas County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 49. Kettle Falls Hotel. Kettle Falls Hotel; St. Louis County.

History: 1976 c 316 s 13; 1993 c 181 s 4,13

Subd. 50. Larson Mill. Larson Mill; Marshall County.

History: 1965 c 779 s 5; 1973 c 316 s 9; 1993 c 181 s 4,13

Subd. 50a. Little Elk Heritage Preserve. Little Elk Heritage Preserve, Morrison County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13; 1Sp2001 c 4 art 2 s 8

Subd. 51. Malmo Mounds and Village Site. Malmo Mounds and Village Site; Aitkin County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 52. Matilda and Willard Bunnell House. Matilda and Willard Bunnell House; Winona County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 53. May and Ray B. Hinkly House. May and Ray B. Hinkly House; Rock County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 54. Mayowood. Mayowood; Olmsted County.

History: 1967 c 54 s 9; 1993 c 181 s 4,13

Subd. 55. Mendota Historic District. Mendota Historic District; Dakota County.

History: 1965 c 779 s 8; 1971 c 709 s 3; 1993 c 181 s 4,13

Subd. 56. Milwaukee Avenue Historic District. Milwaukee Avenue Historic District; Hennepin County.

History: 1974 c 249 s 9,12; 1993 c 181 s 4,13

Subd. 57. Minnehaha Falls. Minnehaha Falls; Hennepin County.

History: 1965 c 779 s 6; 1993 c 181 s 4,13

Subd. 58. Minnesota Historical Society Building. Minnesota Historical Society Building; Ramsey County.

History: 1974 c 249 s 6; 1993 c 181 s 4,13

Subd. 59. Minnesota Point Lighthouse. Minnesota Point Lighthouse; St. Louis County.

History: 1965 c 779 s 7; 1993 c 181 s 4,13

Subd. 60. Minnesota Woman Site. Minnesota Woman Site; Otter Tail County.

History: 1965 c 779 s 3; 1976 c 106 s 3; 1993 c 181 s 4,13

Subd. 61. Mountain Iron Mine. Mountain Iron Mine; St. Louis County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 62. National Farmers' Bank of Owatonna. National Farmers' Bank of Owatonna; Steele County.

History: 1967 c 54 s 12; 1993 c 181 s 4,13

Subd. 63. New Ulm Post Office. New Ulm Post Office; Brown County.

History: 1969 c 894 s 6; 1993 c 181 s 4,13

Subd. 64. Nicollet Island. Nicollet Island; Hennepin County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 65. Northcote Stock and Grain Farm. Northcote Stock and Grain Farm; Kittson County.

History: 1967 c 54 s 12; 1993 c 181 s 4,13

Subd. 66. Northern Pacific Railroad Shops. Northern Pacific Railroad Shops; Crow Wing County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 67. Northwest Point. Northwest Point; Lake of the Woods County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 68. Noyes Hall and Tate Hall, State School for the Deaf. Noyes Hall and Tate Hall, State School for the Deaf; Rice County.

History: 1976 c 316 s 7; 1993 c 181 s 4,13

Subd. 69. O. E. Rolvaag House. O. E. Rolvaag House; Rice County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 70. Old Crossing. Old Crossing; Red Lake County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 71. Old Crow Wing. Old Crow Wing; Crow Wing County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 72. Old Federal Courts Building. Old Federal Courts Building; Ramsey County.

History: 1973 c 316 s 12; 1993 c 181 s 4,13

Subd. 73. Old Fort Snelling Historic District. Old Fort Snelling Historic District; Hennepin County.

History: 1971 c 709 s 3; 1974 c 249 s 7; 1993 c 181 s 4,13

Subd. 74. Old Frontenac Historic District. Old Frontenac Historic District; Goodhue County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 75. Old State Capitol Site. Old State Capitol Site; Ramsey County.

History: 1965 c 779 s 6; 1993 c 181 s 4,13

Subd. 76. Ole and Sigrud Bakken Cabin. Ole and Sigrud Bakken Cabin; Polk County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 77. Orwell Site. Orwell Site; Otter Tail County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 78. Ottawa Methodist Church. Ottawa Methodist Church; Le Sueur County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 79. Peter and Wealthy Gideon Farmhouse. Peter and Wealthy Gideon Farmhouse; Hennepin County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 80. Pickwick Mill. Pickwick Mill; Winona County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 81. Pierre Bottineau Gravesite. Pierre Bottineau Gravesite; Red Lake County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 82. Ramsey Mill. Ramsey Mill; Dakota County.

History: 1973 c 316 s 13; 1993 c 181 s 4,13

Subd. 83. Red Pipestone Quarry. Red Pipestone Quarry; Pipestone County.

History: 1965 c 779 s 7; 1993 c 181 s 4,13

Subd. 84. Redwood Ferry. Redwood Ferry; Renville County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 85. Rensselaer D. Hubbard House. Rensselaer D. Hubbard House; Blue Earth County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 86. Robert F. Jones (Longfellow) House. Robert F. Jones (Longfellow) House; Hennepin County.

History: 1983 c 26 s 2; 1993 c 181 s 4,13

Subd. 87. Saint John the Divine Episcopal Church. Saint John the Divine Episcopal Church; Clay County.

History: 1967 c 54 s 12; 1993 c 181 s 4,13

Subd. 88. Sandstone School. Sandstone School; Pine County.

History: 1980 c 434 s 1; 1993 c 181 s 4,13

Subd. 89. Saum Schools. Saum Schools; Beltrami County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 90. Savanna Portage. Savanna Portage; Aitkin County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 91. Seppman Mill. Seppman Mill; Blue Earth County.

History: 1965 c 779 s 5; 1973 c 316 s 9; 1993 c 181 s 4,13

Subd. 92. Shakopee Historical District. Shakopee Historical District; Scott County.

History: 1971 c 709 s 3; 1993 c 181 s 4,13

Subd. 93. Sinclair Lewis Childhood Home. Sinclair Lewis Childhood Home; Stearns County.

History: 1965 c 779 s 8; 1969 c 1153, s 6; 1993 c 181 s 4,13

Subd. 94. Site of Hanging 38 Sioux. Site of Hanging 38 Sioux; Blue Earth County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 95. Soudan Mine. Soudan Mine; St. Louis County.

History: 1965 c 779 s 5; 1973 c 316 s 9; 1993 c 181 s 4,13

Subd. 96. Source of the Mississippi River. Source of the Mississippi River; Clearwater County.

History: 1965 c 779 s 5; 1993 c 181 s 4,13

Subd. 97. State Training School. State Training School; Goodhue County.

History: 1976 c 316 s 8; 1993 c 181 s 4,13

Subd. 98. St. Croix Boom Site. St. Croix Boom Site; Washington County.

History: 1971 c 688 s 2; 1993 c 181 s 4,13

Subd. 99. St. John's Abbey and University Historic District, Collegeville. St. John's Abbey and University Historic District, Collegeville; Stearns County.

History: 1967 c 54 s 12; 1993 c 181 s 4,13

Subd. 100. Taylors Falls Public Library. Taylors Falls Public Library; Chisago County.

History: 1971 c 688 s 2; 1975 c 353 s 34; 1993 c 181 s 4,13

Subd. 101. Theodore Wegmann Cabin. Theodore Wegmann Cabin; Clearwater County.

History: 1971 c 688 s 3; 1993 c 181 s 4,13

Subd. 102. Thoreson House. Thoreson House; Lac Qui Parle County.

History: 1973 c 317 s 15; 1993 c 181 s 4,13

Subd. 103. Washington County Courthouse. Washington County Courthouse; Washington County.

History: 1965 c 779 s 3; 1975 c 353 s 32; 1993 c 181 s 4,13

Subd. 104. Wasioja Seminary. Wasioja Seminary; Dodge County.

History: 1969 c 894 s 5; 1975 c 353 s 33; 1993 c 181 s 4,13

Subd. 105. Wayzata Depot. Wayzata Depot; Hennepin County.

History: 1981 c 67 s 1; 1993 c 181 s 4,13

Subd. 106. Wendelin Grimm Farmstead. Wendelin Grimm Farmstead; Carver County.

History: 1965 c 779 s 8; 1967 c 54 s 9; 1993 c 181 s 4,13

Subd. 107. White Oak Point Site. White Oak Point Site; Itasca County.

History: 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 108. Winnebago Agency House. Winnebago Agency House; Blue Earth County.

History: 1969 c 894 s 7; 1993 c 181 s 4,13

Subd. 109. Winnebago Agency Store. Winnebago Agency Store; Blue Earth County.

History: 1969 c 894 s 7; 1993 c 181 s 4,13

Subd. 110. Winona County Courthouse. Winona County Courthouse; Winona County.

History: 1971 c 688 s 5; 1993 c 181 s 4,13

Subd. 111. Witch Tree. Witch Tree; Cook County.

History: 1969 c 894 s 6; 1973 c 316 s 15; 1993 c 181 s 4,13

Subd. 112. Wood Lake Battlefield. Wood Lake Battlefield; Yellow Medicine County.

History: 1965 c 779 s 3; 1993 c 181 s 4,13

Subd. 113. Yucatan Fort Site. Yucatan Fort Site; Houston County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 114. Zebulon Pike's 1805-1806 Wintering Headquarters. Zebulon Pike's 1805-1806 Wintering Headquarters; Morrison County.

History: 1965 c 779 s 8; 1993 c 181 s 4,13

Subd. 115. Zion Lutheran Church and cemetery, rural Shelly. Zion Lutheran Church and cemetery, rural Shelly; Norman County.

History: 1997 c 54 s 1



Section 138.665 — DUTIES OF STATE IN REGARD TO HISTORIC PROPERTIES.

Subdivision 1. Notice. The state, state departments, agencies, and political subdivisions, including the Board of Regents of the University of Minnesota, are by sections 138.661 to 138.664 and by this section notified of the existence of the state historic site network, state register of historic places, and the National Register of Historic Places.

Subd. 2. Mediation. The state, state departments, agencies, and political subdivisions, including the Board of Regents of the University of Minnesota, have a responsibility to protect the physical features and historic character of properties designated in sections 138.662 and 138.664 or listed on the National Register of Historic Places created by Public Law 89-665. Before carrying out any undertaking that will affect designated or listed properties, or funding or licensing an undertaking by other parties, the state department or agency shall consult with the Minnesota Historical Society pursuant to the society's established procedures to determine appropriate treatments and to seek ways to avoid and mitigate any adverse effects on designated or listed properties. If the state department or agency and the Minnesota Historical Society agree in writing on a suitable course of action, the project may proceed. If the parties cannot agree, any one of the parties may request that the governor appoint and convene a mediation task force consisting of five members, two appointed by the governor, the chair of the State Review Board of the State Historic Preservation Office, the commissioner of administration or the commissioner's designee, and one member who is not an employee of the Minnesota Historical Society appointed by the director of the society. The two appointees of the governor and the one of the director of the society shall be qualified by training or experience in one or more of the following disciplines: (1) history; (2) archaeology; and (3) architectural history. The mediation task force is not subject to the conditions of section 15.059. This subdivision does not apply to section 138.662, subdivision 24, and section 138.664, subdivisions 8 and 111.

Subd. 3. Notice to Minnesota Historical Society of land acquisition. If the state or a governmental subdivision acquires any of the property in section 138.664, it is the duty of the officer in charge of the acquisition to notify in writing, as promptly as possible, the Minnesota Historical Society of the acquisition.

Subd. 4. Protection of natural flow. Neither the state, nor a unit of metropolitan government, nor a political subdivision of the state may take any action that may diminish the flow of water to or from Camp Coldwater Springs. All projects must be reviewed under the Minnesota Historic Sites Act and the Minnesota Field Archaeology Act with regard to the flow of water to or from Camp Coldwater Springs.

History: 1993 c 181 s 5; 2001 c 101 s 1



Section 138.666 — COOPERATION.

The state, state departments and agencies, political subdivisions, and the Board of Regents of the University of Minnesota shall cooperate with the Minnesota Historical Society in safeguarding state historic sites and in the preservation of historic and archaeological properties.

History: 1993 c 181 s 6



Section 138.667 — HISTORIC PROPERTIES; CHANGES.

Properties designated as historic properties by sections 138.661 to 138.664 may be changed from time to time, and the Minnesota Historical Society shall notify the legislature of the need for changes, and shall make recommendations to keep the state historic sites network and the state register of historic places current and complete. The significance of properties proposed for designation shall be documented under the documentation standards established by the Minnesota Historical Society. This documentation shall include the opinion of the Minnesota Historical Society as to whether the property meets the selection criteria.

History: 1993 c 181 s 7



Section 138.668 — ADMISSION FEES.

The Minnesota Historical Society may establish and collect reasonable fees for admission to state-owned historic sites in the state historic site network in section 138.661. These fees shall be available to the society.

History: 1993 c 181 s 8; 2012 c 292 art 4 s 2



Section 138.669 — CONTRACTS FOR HISTORIC SITE MANAGEMENT.

The Minnesota Historical Society may contract with a county, municipality, or a county or local historical society for the management and operation of sites in the state historic site network. Notwithstanding section 138.668, the contract may provide for the retention of admission fees received by the management unit and for grants-in-aid to the management unit for use in the site's operation and maintenance.

History: 1993 c 181 s 9



Section 138.6691 — CITATION.

Sections 138.661 to 138.669 may be cited as the "Minnesota Historic Sites Act."

History: 1993 c 181 s 10



Section 138.67 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 138.67 to 138.69, the terms defined in this section have the meanings given them.

Subd. 2. Works of art. "Works of art" in all spaces of the Capitol, means paintings, portraits, mural decorations, stained glass, statues and busts, bas-relief, ornaments, furniture, plaques, and any other article or structure of a permanent character intended for decoration or commemoration placed in the capitol in 1905 or placed subsequently for historic purposes or decoration.

Subd. 3. [Repealed, 1974 c 580 s 18]

Subd. 4. Public areas of the State Capitol. "Public areas of the State Capitol" includes the rotunda, the governor's reception room and offices, the senate chamber, the house chamber, the Supreme Court chamber, public hallways and corridors, and all other areas of the State Capitol designed for public ceremonies.

Subd. 5. State Capitol archives. "State Capitol archives" includes the original Capitol architectural plans, samples of capitol furnishings, and Cass Gilbert papers, all of which are managed and administered by the Minnesota State Historical Society.

Subd. 6. Public gallery and orientation area. "Public gallery and orientation area" means the rotunda and first floor corridors and a room as designated by the joint rules of the house of representatives and the senate.

History: 1971 c 691 s 1; 1987 c 265 s 1



Section 138.68 — SUPERVISION OF PRESERVATION.

The works of art in the public and ceremonial areas of the State Capitol are declared to possess historical value for the people of Minnesota. The Minnesota State Historical Society and the Capitol Area Architectural and Planning Board shall approve the design, structural composition, and location of all monuments, memorials or works of art presently located in the public and ceremonial areas of the State Capitol or which shall be placed in such public or ceremonial areas after June 4, 1971. No monument, memorial or work of art shall be relocated or removed from, or placed in such areas or altered or repaired in any way without the approval of the Minnesota State Historical Society. The Minnesota State Historical Society shall have final authority over the disposition of any monuments, memorials or works of art removed from the State Capitol or the Capitol grounds.

History: 1971 c 691 s 2; 1974 c 580 s 17; 1975 c 271 s 6



Section 138.69 — PUBLIC AREAS OF THE CAPITOL.

The Minnesota State Historical Society is designated the research agency and is responsible for the interpretation of the public areas for visitors to the Capitol. This involves conducting or approving public programs and tours in the Capitol and State Office Building, including exhibits held in the Capitol, providing informational services, acting as advisor on preservation, recommending appropriate custodial policies, and maintaining and repairing all works of art.

History: 1987 c 265 s 2



Section 138.70 — CAPITOL BUILDING POWERS AND DUTIES.

The Minnesota Historical Society shall:

(1) assist and advise in research and preservation of historical features of the Capitol building, appropriate custodial policies, and maintaining and repairing works of art according to section 138.69;

(2) jointly, with the Capitol Area Architectural and Planning Board, review and approve the design, structural composition, and location of all monuments, memorials, or works of art presently located in the public and ceremonial areas of the Capitol building, or proposed for placement in the public or ceremonial areas, according to section 138.68;

(3) assist with planning and design of restoration and renovations of the Capitol building in order to provide public access and education through public interpretive programs according to the society's statutory responsibilities under section 138.69; and

(4) assist the State Capitol Preservation Commission with performance of its duties as needed.

History: 1Sp2011 c 6 art 4 s 9



Section 138.71 — POLICY.

The spirit and direction of the state of Minnesota are founded upon and reflected in its historic past. In the effort to preserve the environmental values of the state, outstanding geographical areas possessing historical, architectural and aesthetic values are of paramount importance in the development of the state; in the face of ever increasing extensions of urban centers, highways, and residential, commercial and industrial developments, areas with an unusual concentration of distinctive historical and architectural values are threatened by destruction or impairment. It is in the public interest to provide a sense of community identity and preserve these historic districts which represent and reflect elements of the state's cultural, social, economic, religious, political, architectural and aesthetic heritage.

History: 1971 c 709 s 1



Section 138.72 — DEFINITION.

An "historic district" for the purposes of sections 138.71 to 138.75 consists of a number of structures, sites and open spaces of historical and architectural significance which together combine to give such an area historic significance to the state of Minnesota.

History: 1971 c 709 s 2



Section 138.73 — DESIGNATION OF HISTORIC DISTRICTS.

Subdivision 1. Named. The land and water areas enumerated and described in the following subdivisions of this section are hereby designated by law as historic districts.

Subd. 2. Pipestone Historic District. Pipestone Historic District includes the following described property constituting a museum, a vacant lot, a shoe store, and a masonic lodge:

(1) The South fifty-seven feet four inches (S. 57' & 4") except the East two feet (2') of Lot Five (5) and the South fifty-seven feet four inches (S. 57' & 4") of Lot Six (6), Block Four (4), Nichols Addition to the City of Pipestone. Subject to any party wall agreements or easements.

(2) All that part of Lot Six (6), Block Four (4), Nichols' Addition to the City of Pipestone, Minnesota, described as follows, to-wit:

Commencing at a point on the west line of said Lot Six (6), 69.7 feet South of the northwest corner thereof; thence East 25.8 feet, more or less, to the west wall of the building now located thereon; thence South along said west wall for 22.97 feet; thence West for 25.8 feet, more or less, to the west line of said Lot Six (6); thence North along said west line for 22.97 feet to the place of beginning.

(3) Beginning at the northwest corner of Lot Six (6), Block Four (4), Nichols' Addition to the City of Pipestone, Minnesota; thence East along the north line of Block Four (4), 27.9 feet to the centerline of a party wall; thence South 24.0 feet along the centerline of a party wall; thence West 4.2 feet along the centerline of a party wall; thence South 45.7 feet along the centerline of a party wall; thence West along the centerline of a party wall 23.7 feet to the west line of said Block Four (4); thence North 69.7 feet to the point of beginning. Subject to a party wall agreement dated May 31, 1964 between the parties hereto.

(4) The following described parcels of land, all of which are located in Block 4, Nichols' Addition to the City of Pipestone:

Parcel A: The West two (2) feet, eight (8) inches of Lot Two (2).

Parcel B: Lot Three (3).

Parcel C: Beginning at the northwest corner of Lot 4; running thence South 92 feet along the west side of said lot; thence East 17 feet 6 inches; thence South 8 feet; thence West 10 inches; thence South 50 feet to the south line of Lot 4; thence East 9 feet to the southeast corner of Lot 4; thence North 150 feet to the northeast corner of Lot 4; thence West along the north line of Lot 4 to the place of beginning.

Parcel D: The East 2 feet of Lot 5, except that portion owned by the city of Pipestone, Minnesota.

Parcel E: Commencing at a point 27.9 feet East of the northwest corner of Lot 6, Block 4, Nichols' Addition to City of Pipestone; said point being the center of a party wall; thence East along the north line of Block 4 to a point 2 feet West of the northeast corner of Lot 5, of said Block 4; thence South and parallel with the west line of Block 4, 92 feet 8 inches; thence West and parallel with the north line of Block 4, 51 feet, 4 inches to the west line of Block 4; thence North along the west line of Block 4, to a point 69.7 feet South of the northwest corner of Lot 6, of said Block 4, said point being the centerline of a party wall; thence East along the centerline of a party wall for 23.7 feet; thence North along the centerline of a party wall 45.7 feet; thence East along the centerline of a party wall 4.2 feet; thence North along the centerline of a party wall 24.0 feet to the point of beginning.

Subd. 3. Angel's Hill Historic District. Angel's Hill Historic District in Chisago County is located in the city of Taylors Falls on a hill above the commercial district and encompasses an area bordered on the south by Mill Street; on the east by High Rock Street and Government Street; on the north by Military Road and on the west by Mulberry Street.

Subd. 4. Chippewa City Pioneer Village Historic District. Chippewa City Pioneer Village Historic District in Chippewa County is located at the junction of highways No. 7 and No. 59 in the city of Montevideo, and encompasses Sublot 28, Section 18, Township 117 North, Range 40 West.

Subd. 5. Grand Portage Historic District. Grand Portage Historic District in Cook County is located within the boundaries of Grand Portage National Monument.

Subd. 6. Kathio Archaeological District. Kathio Archaeological District is located in Mille Lacs County and is composed of the area designated as Mille Lacs-Kathio State Park plus the North Half of Section 25, Township 42 North, Range 27 West; an area of 11,680 acres more or less.

Subd. 7. Lac qui Parle Mission and Village Historic District. Lac qui Parle Mission and Village Historic District in Chippewa and Lac qui Parle Counties is comprised of Lac qui Parle State Park and the Southeast Quarter of the Northwest Quarter, the Northeast Quarter of the Southwest Quarter, the Northwest Quarter of the Southeast Quarter, and the Southwest Quarter of the Northeast Quarter of Section 27, Township 118 North, Range 42 West, in Lac qui Parle County.

Subd. 8. Lake Benton Historic District. Lake Benton Historic District is located in Lincoln County within the city of Lake Benton and includes the South Half of Section 5; Section 7; Section 8; the West Half of Section 9; the Northeast Quarter of Section 18; and the North Half of Section 17; Township 109 North, Range 45 West; an area of 2400 acres more or less.

Subd. 9. Lower Sioux Agency Historic District. Lower Sioux Agency Historic District in Redwood County consists of the Northeast Quarter of the Northwest Quarter of Section 8; Government Lots 2 and 3, and the North 8 acres of the Southeast Quarter of the Northeast Quarter of Section 8; and the North 6.76 acres of Government Lot 7 in Section 9; all in Township 112 North, Range 34 West, including 122.86 acres more or less.

Subd. 10. Mantorville Historic District. Mantorville Historic District in Dodge County is located within the city of Mantorville and includes the Southeast Quarter of Section 17; the South Half of Section 16; the North Half of Section 21; the Northeast Quarter of Section 20; all in Township 107 North, Range 16 West; an area of 960 acres more or less.

Subd. 11. Minnetonka Mills Historic District. Minnetonka Mills Historic District in Hennepin County is located at the intersection of County Highways No. 5 and No. 60 within the limits of the city of Minnetonka in the East Half of Section 15, Township 117 North, Range 22 West, and is comprised of the former village of Minnetonka Mills.

Subd. 12. Morgan Park Historic District. Morgan Park Historic District in St. Louis County is located in the southwest part of the city of Duluth and is composed of the following area:

Beginning at a point at the intersection of Commonwealth Avenue and Grand Avenue in Duluth; thence northeasterly along Grand Avenue to the intersection of Grand Avenue and Hulett Avenue; thence southeasterly along Hulett Avenue to the shore of the St. Louis River; thence southeasterly along said shoreline to the long pier extending into Spirit Lake; thence northwesterly along a straight line from said point to Commonwealth Avenue; thence north along Commonwealth Avenue to the point of beginning.

Subd. 13. Old Fort Snelling Historic District. Old Fort Snelling Historic District in Hennepin County is located within the following boundaries: beginning at the intersection of the westerly Chicago, Milwaukee, St. Paul and Pacific Railroad (abandoned) right-of-way and the south boundary of Minnehaha State Park extended (which is an extension of East 55th Street, Minneapolis); thence east along the extension of East 55th Street to the easterly county line of Hennepin County (centerline of Mississippi River); thence southerly and easterly along said county line to the point of intersection of Hennepin, Ramsey, and Dakota Counties; thence easterly along the Ramsey-Dakota common boundary to intersection with the easterly line of Government Lot No. 2, Section 28, Township 28 North, Range 23 West, Dakota County; thence South on east line of said Government Lot No. 2, to intersection with the east-west quarter line of said Section 28; thence westerly on said east-west quarter line to the intersection with the easterly right-of-way line of Minnesota State Highway No. 5; thence southerly on said right-of-way line to intersect with the Metropolitan Airports Commission boundary line extended; thence northwesterly along last described boundary line to intersection with a line parallel to Old Trunk Highway 100 (Bloomington Road) and 600 feet northwesterly thereof, measured on a line perpendicular to said highway; thence northeasterly on last described parallel line to intersect with the northerly right-of-way line of State Highway No. 55; thence westerly on said right-of-way line to intersect with the westerly right-of-way line of the Chicago, Milwaukee, St. Paul and Pacific Railroad (abandoned); thence northerly on last described right-of-way line to the point of the beginning and there terminating. The tract herein described contains 580 acres more or less. This district aligns with the boundaries of the Fort Snelling Historic District in the National Register of Historic Places, as the description of that district is amended from time to time.

Subd. 14. Old Frontenac Historic District. Old Frontenac Historic District in Goodhue County consists of the city of Frontenac and is comprised of the East Half of the Southeast Quarter of Section 2, the East Half of the Northeast Quarter and the Northeast Quarter of the Southeast Quarter of Section 11, that portion of the Northwest Quarter of Section 12 west of the Mississippi River, the Northeast Quarter of the Southwest Quarter and the North Half of the Southwest Quarter of the Southwest Quarter of Section 12; all in Township 112 North, Range 13 West.

Subd. 15. Old Mendota Historic District. Old Mendota Historic District in Dakota County on the south bank of the Minnesota River just at the point where the Mississippi and the Minnesota Rivers unite and is comprised of the following:

Beginning on the east line of Government Lot No. 2, Section 28, Township 28 North, Range 23 West, Dakota County, South on said line to the Interstate Highway 55; thence southwest on said highway to the intersection with Sibley Highway; thence northeast on said highway to the intersection with "D" Street in Mendota; thence northwest on "D" Street to Chicago and Northwestern Railroad right-of-way; thence on an imaginary line straight north to the Dakota-Ramsey County line; thence southwest on said line to the boundary of Government Lot No. 2 extended north; thence south along said line to the point of beginning, containing 50 acres more or less.

Subd. 16. Ottawa Village Historic District. Ottawa Village Historic District in Le Sueur County is comprised of the city of Ottawa located in the West Half of Section 34, Township 111 North, Range 26 West.

Subd. 17. St. Anthony Falls Historic District. St. Anthony Falls Historic District is in Hennepin County and is located within the city of Minneapolis and is comprised of the following:

Beginning at the intersection of Second Street North and the south right-of-way line of proposed Interstate Highway 335 (State Project 2788-01) as identified on February 1, 1972; following Second Street southeasterly to its intersection with Tenth Avenue South; thence northeasterly along Tenth Avenue south and along an imaginary line which is an extension thereof to the beginning of Sixth Avenue Southeast on the east bank of the Mississippi River and along Sixth Avenue Southeast to its intersection with University Avenue; thence northwesterly along University Avenue to the south right-of-way line of proposed Interstate Highway 335 (State Project 2788-01) as identified on February 1, 1972, and thence northwesterly along the proposed Interstate 335 right-of-way to the point of beginning.

Subd. 18. Shakopee Historic District. Shakopee Historic District is in Scott County and the city of Shakopee and consists of the following portion of Section 5, Township 115 North, Range 22 West:

Beginning at a point in the centerline of the west bound lane of Trunk Highway No. 101, distant 1671.07 feet (as measured along centerline of said lane) East of the west line of Section 5; thence North at right angles a distance of 202 feet; thence deflecting to the North at an angle of 87 degrees 48 minutes a distance of 251.4 feet; thence deflecting to the North at an angle of 23 degrees ten minutes a distance of 403.1 feet; thence North a distance of 130 feet more or less to a point 30 feet North of the north bank of the Mill Creek; thence easterly and parallel to said north bank to the Minnesota River; thence downstream or easterly along the southerly bank of the Minnesota River to the east line of Section 5; thence South to Highway No. 101 right-of-way; thence westerly following north boundary of right-of-way to its intersection with the line running North from the point of origin.

Subd. 19. Upper Sioux Agency Historic District. Upper Sioux Agency Historic District in Yellow Medicine County is comprised of the following area:

Beginning at the line dividing Sections 28 and 29 of Township 115 North, Range 38 West, on the bank of the Yellow Medicine River, follow the bank of the river West from this line to the line dividing Section 30, Township 115 North, Range 38 West, with Section 25, Township 115 North, Range 39 West; thence North on said line to State Highway No. 67 (the old Lac qui Parle Trail); thence southeast on said line to the western border of the present Upper Sioux Agency State Park; thence North on the state park boundary to the Renville-Yellow Medicine County border; thence East on said border to the eastern border of the Upper Sioux Agency State Park; follow this line to the border of Sections 28 and 29, Township 115 North, Range 38 West; thence South on this line to the bank of the Yellow Medicine River to the point of beginning including 800 acres more or less.

Subd. 20. Village of St. Vincent Historic District. Village of St. Vincent Historic District in Kittson County is located on the Red River two miles south of the Canadian border and across from Pembina, North Dakota and is comprised of Section 8 and the North Half of the Northeast Quarter of Section 11, both in Township 163 North, Range 51 West.

Subd. 21. Wasioja Historic District. Wasioja Historic District in Dodge County is located within the city of Wasioja and includes the Southeast Quarter of the Southeast Quarter of Section 11; the Southwest Quarter of Section 12; the Northwest Quarter of Section 13; and the Northeast Quarter of Section 14; all in Township 107 North, Range 17 West; an area of 520 acres more or less.

Subd. 22. Marine on St. Croix Historic District. Marine on St. Croix Historic District in Washington County is located within the city of Marine on St. Croix and includes the Southwest Quarter of Sec. 6, and the South Half of the Northwest Quarter of Sec. 6, T31N, R19W, the Northwest Quarter of Sec. 7, T31N, R19W; these areas lying west of the St. Croix River. Also, the Southeast Quarter of Sec. 1, T31N, R20W, and the East Half of the Northeast Quarter of Sec. 12, T31N, R20W.

Subd. 23. Historic Hill District. Historic Hill District in Ramsey County is located within the city of St. Paul and comprises the area which is located within the following described boundaries: beginning at a point at the intersection of the centerlines of Holly Avenue and North Dale Street in the city of St. Paul; thence North along the centerline of North Dale Street to the point at which it intersects the centerline of Marshall Avenue; thence East along the centerline of Marshall Avenue to the point at which it intersects the centerline of Western Avenue North; thence North along the centerline of Western Avenue North to the point at which it intersects the centerline of Iglehart Avenue; thence East along the centerline of Iglehart Avenue to the point at which it intersects the centerline of Virginia Street; thence South along the centerline of Virginia Street to the point at which it intersects the centerline of Marshall Avenue; thence East along the centerline of Marshall Avenue to the point at which it intersects the centerline of John Ireland Boulevard; thence southwesterly along the centerline of John Ireland Boulevard to the point at which it joins the centerline of Summit Avenue; thence southerly along the centerline of Summit Avenue to the point at which it intersects the northerly right-of-way line of Selby Avenue extended; thence easterly along the northerly right-of-way line of Selby Avenue extended to a point parallel with and 300 feet southeasterly of the centerline of Summit Avenue; thence southwesterly along a line parallel with and 300 feet southeasterly of the centerline of Summit Avenue to the point at which it intersects the northeasterly line of Lot 3, Block 69, of Dayton and Irvine's Addition; thence southeasterly along the northeasterly line of said Lot 3 and its southeasterly extension to its intersection with the centerline of Irvine Avenue; thence southwesterly along the centerline of Irvine Avenue to the intersection with the centerline of Western Avenue South; thence southerly along the centerline of Western Avenue South to the intersection with the centerline of Ramsey Street; thence southwesterly on a line to the point on the south line of Lot 5, Block 6, Terrace Park Addition, distant 100 feet East of the southwest corner of said Lot 5; thence West along the south line of Lot 5 to the southwest corner of Lot 5; thence southwesterly to the northwest corner of Lot 1, Auditors Subdivision number 33; thence southerly along the west line of said Lot 1 to the point distant 120 feet South of the northwest corner of Lot 1; thence southwesterly on a line to the point on the southwesterly line of St. Albans Street distant 120 feet northwesterly of its intersection with the northerly right-of-way line of Pleasant Avenue; thence southeasterly along the northwesterly right-of-way line of St. Albans Street and its southeasterly extension to its intersection with the centerline of Pleasant Avenue; thence southwesterly on a line to the point of intersection of the centerlines of St. Clair Avenue and Pleasant Avenue; thence southwesterly to the point of intersection of the west line of Arbor Street with the most northerly line of Interstate 35-E right-of-way, also being the north line of relocated Grace Street; thence southwesterly on the northerly line of Interstate 35-E (Grace Street) right-of-way to the point at which it intersects the north right-of-way line of the Chicago, Milwaukee, St. Paul, and Pacific Railroad right-of-way; thence westerly and northwesterly along said right-of-way line to a point at which it intersects the centerline of the alley between Portland and Ashland; thence East along the centerline of said alley to the point at which it intersects the centerline of North Victoria Street; thence North along the centerline of North Victoria Street to the point at which it intersects the centerline of the alley between Holly Avenue and Ashland Avenue; thence East along the centerline of said alley to the point at which it intersects the centerline of North Grotto Avenue; thence South along the centerline of North Grotto Avenue to the point at which it intersects the centerline of Holly Avenue; thence East along Holly Avenue to the point of beginning and there terminating.

Subd. 24. Irvine Park Historic District. Irvine Park Historic District, partly owned by the city of St. Paul and portions of which are privately owned, consisting of all area within the following description: beginning at the center of the intersection of Walnut and West Seventh Street; thence southeasterly along the centerline of Walnut to the intersection of the centerline of the perimeter street surrounding Irvine Park; thence northeasterly to the north corner; thence southeasterly along the centerline of the perimeter street to the intersection of the centerline of Ryan; thence northeasterly along the centerline of Ryan to the northeast edge of Lot 2, Block 35; thence southeasterly to include Lots 2, 3, 4, Block 35; thence southwesterly to the centerline of Hill Street including that portion of Hill vacated; thence southwesterly along the centerline of Hill Street to the top of the bluff's concrete retaining wall; thence following the concrete of the top of the retaining wall to the centerline of Sherman; thence northwesterly along the centerline of Sherman to the intersection of the centerline of Ryan; thence southwesterly along the centerline of Ryan to the intersection of the line extending from the southwest edge of Lot 11; thence northwesterly along the southwest of edge of Lots 11, 12 of Block 30, to the intersection of the centerline alleyway parallel to Ryan and Exchange, Block 30; thence southwesterly along the centerline of the alleyway to the intersection of the property line running northwest-southeast dividing in half Lot 3, Block 30; thence along the property line to the intersection of the centerline of South Exchange; then northeasterly along the centerline of South Exchange to the intersection of the centerline of Sherman; thence northwesterly along the centerline of Sherman to the intersection of the centerline of Ramsey; thence westerly along Ramsey to the intersection of the centerline of West Seventh; thence northeasterly to the point of beginning. All in Rice and Irvine's Addition to city of St. Paul.

Subd. 25. Milwaukee Avenue Historic District. Milwaukee Avenue Historic District in the city of Minneapolis in Hennepin County, extending from Franklin Avenue to 24th Street.

Subd. 26. Victory Memorial Drive Historic District. Victory Memorial Drive Historic District in Hennepin County is comprised of the drive extending from Lowry Avenue North on the south to Humboldt Avenue North on the east, and all property associated with the drive owned by the Minneapolis Park and Recreation Board, including the Lincoln Statue area and the Flagpole Memorial area.

History: 1971 c 709 s 3; 1973 c 123 art 5 s 7; 1973 c 642 s 1,2; 1974 c 171 s 1; 1974 c 249 s 11,12; 1976 c 316 s 15; 2001 c 101 s 2; 2003 c 30 s 1



Section 138.74 — CONTROL AND MAINTENANCE OF HISTORIC DISTRICTS.

The governing bodies of the subdivisions of the state in which these historic districts are located shall have the power to create an historic district board or commission for the purpose of providing architectural control of these areas.

Said board or commission shall have the power to provide special zoning conditions for these historic districts, whether owned or controlled privately or by a public body, to impose regulations governing construction, alteration, demolition and use, and to adopt other measures appropriate for the preservation, protection and perpetuation of these historic districts designated by the state of Minnesota.

The governing body of the subdivision of the state in which these historic districts are located may amend zoning ordinances to encompass these historic districts in zoning legislation to insure the maintenance of the character of each historic district designated in sections 138.71 to 138.75.

Said governing body shall have the authority to prevent the construction of buildings of a character not in conformity with that of the historic district.

Said governing body shall have the authority to remove blighting influences, including signs, unsightly structures and debris, incompatible with the maintenance of the physical well-being of the historic district.

History: 1971 c 709 s 4



Section 138.75 — CITATION.

Sections 138.71 to 138.75 may be cited as the "Minnesota Historic District Act of 1971."

History: 1971 c 709 s 5



Section 138.761 — PURPOSE.

The legislature finds that the St. Anthony Falls area in Hennepin County and the city of Minneapolis has a concentration of outstanding and distinctive historical and architectural resources. There is a need to develop a comprehensive plan to interpret historical resources in that area to start the process of encouraging development of that area's historical resources. Sections 138.761 to 138.765 provide incentives for a joint board to develop and implement a comprehensive interpretive plan for the St. Anthony Falls area, complementing existing planning and development activities on the riverfront by using state, federal, and local funding for historic interpretation.

History: 1988 c 684 art 1 s 13,23; 1996 c 452 s 40



Section 138.762 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 138.761 to 138.765.

Subd. 2. Board. "Board" means the St. Anthony Falls Heritage Board created in section 138.763.

Subd. 3. City council. "City council" means the city council of the city of Minneapolis.

Subd. 4. Heritage interpretive zone; zone. "Heritage interpretive zone" or "zone" means the land and water area including air rights that begins at the intersection of Second Street North and Plymouth Avenue, crossing the Mississippi River on Plymouth Avenue; thence along the east bank of the Mississippi River to Hennepin Avenue; thence northeasterly on Hennepin Avenue to University Avenue; thence easterly on University Avenue to I 35W; thence southwesterly across the river to Second Street South; thence along Second Street South and Second Street North to the point of beginning.

Subd. 5. Mayor. "Mayor" means the mayor of the city of Minneapolis.

Subd. 6. Park board. "Park board" means the Park and Recreation Board of the city of Minneapolis.

Subd. 7. Plan. "Plan" means a comprehensive interpretive plan for the heritage enterprise zone.

Subd. 8. Preservation commission. "Preservation commission" means the Heritage Preservation Commission of the city of Minneapolis.

Subd. 9. Preservation office. "Preservation office" means the State Historic Preservation Office.

Subd. 10. Society. "Society" means the Minnesota Historical Society.

History: 1988 c 684 art 1 s 14,23; 1996 c 452 s 40



Section 138.763 — ST. ANTHONY FALLS HERITAGE BOARD.

Subdivision 1. Membership. There is a St. Anthony Falls Heritage Board consisting of 22 members with the director of the Minnesota Historical Society as chair. The members include the mayor; the chair of the Hennepin County Board of Commissioners or the chair's designee; the president of the Minneapolis Park and Recreation Board or the president's designee; the superintendent of the park board; two members each from the house of representatives appointed by the speaker, the senate appointed by the Rules Committee, the city council, the Hennepin County Board, and the park board; one member each from the preservation commission, the preservation office, Hennepin County Historical Society, and the society; one person appointed by the park board; and two persons appointed by the chair of the board.

Subd. 2. Report. The board shall report its actions to the appropriate policy committees of the legislature in the first year of each biennium.

Subd. 3. Comprehensive plan. The board shall develop and make available to interested parties a comprehensive interpretive plan for interpretation of significant historical components in the zone. The plan must include, but is not limited to, significant historic and natural features such as the river, bridges, buildings, machinery that is part of the milling story, underground canals, stone paving, waterfall, railway components, and a heritage trail system that interlocks historic features of the zone. The plan must evaluate significant historic resources and interpretive options that will tell the story of the zone and its relationship to the city and the state.

Subd. 4. Grants. The board may make grants and shall establish procedures to evaluate plans submitted for grants.

Subd. 5. Compensation. Board members may be compensated for expenses in accordance with section 15.0575, subdivision 3.

History: 1986 c 444; 1988 c 684 art 1 s 15,23; 1992 c 513 art 3 s 31; 1993 c 183 s 1; 1994 c 632 art 4 s 52; 1996 c 452 s 33,40



Section 138.764 — GRANTS.

The board may provide project assistance grants for the interpretation of historical resources that are a part of the plan. These grants must relate to a historical resource identified in the plan and may not exceed half of the cost of interpreting a specific historical resource.

History: 1988 c 684 art 1 s 16,23; 1996 c 452 s 40



Section 138.765 — ZONE COORDINATOR.

The Minnesota Historical Society is the coordinator of the heritage interpretive zone and has a responsibility for public education relating to the zone and for certification of all historical resources established in the plan. The society may use up to four percent of funds appropriated for sections 138.761 to 138.765 for coordination. The coordinator must be on the staff of the Minnesota Historical Society and shall serve as secretary to the board.

History: 1988 c 684 art 1 s 17,23; 1996 c 452 s 40



Section 138.766 — MATCH.

The city of Minneapolis, Hennepin County, and the park board shall provide match in money or in kind for the project under sections 138.761 to 138.765 on a dollar for dollar basis.

History: 1988 c 684 art 1 s 18,23; 1992 c 513 art 3 s 32; 1996 c 452 s 40



Section 138.81 — CITATION.

Sections 138.81 to 138.87 may be cited as the Minnesota Folklife Preservation Act.

History: 1976 c 117 s 1



Section 138.82 — FINDINGS.

The legislature finds that:

(1) The diversity inherent in Minnesota folklife has contributed greatly to the cultural richness of the state and has fostered a sense of individuality and identity among its people;

(2) The history of the state of Minnesota effectively demonstrates that building a strong state does not require the sacrifice of cultural differences;

(3) Folklife has a fundamental influence on the desires, beliefs, values, and character of the people;

(4) It is appropriate and necessary for the state to support research and scholarship in Minnesota folklife in order to contribute to an understanding of the complex problems of the basic desires, beliefs, and values of people in both rural and urban areas;

(5) The encouragement and support of Minnesota folklife and the study thereof, while primarily a matter for private and local initiative, is also an appropriate matter of concern to the state government; and

(6) It is in the interest of the general welfare of the nation to preserve, support, revitalize, and disseminate Minnesota folklife traditions and arts.

It is the purpose of sections 138.81 to 138.87 to establish in the Minnesota Historical Society a center for the study of Minnesota folklife and the position of state folklorist to develop, promote, and implement a program of support for and research in Minnesota folklife.

History: 1976 c 117 s 2



Section 138.83 — DEFINITIONS.

As used in sections 138.81 to 138.87 "Minnesota folklife" means the traditional customs and expressions of the spirit common to a group of people within any area of the state and includes vocal and instrumental music, dance, drama, lore, beliefs, language, humor, handicraft, painting, sculpture, architecture, other forms of creative and artistic expression, and skills related to the preservation, presentation, performance, and exhibition of the cultural heritage of any family, ethnic, religious, occupational, racial, regional, or other grouping of Minnesota people.

History: 1976 c 117 s 3



Section 138.84 — FOLKLORE CENTER.

Subdivision 1. Creation. There is created in the Minnesota Historical Society a center for the study of Minnesota folklife.

Subd. 2. Director. The director of the center shall be the state folklorist who shall be a professional folklorist on the staff of the Minnesota Historical Society appointed by the director of the Minnesota Historical Society.

History: 1976 c 117 s 4



Section 138.85 — STATE FOLKLORIST; POWERS.

Subdivision 1. Approval of director. The state folklorist shall exercise the powers conferred in this section with the approval of the director of the Minnesota Historical Society.

Subd. 2. Gifts, grants, disposal of property. The folklorist may accept gifts and grants for the support of the center; receive money and other property donated, bequeathed, or devised, without condition or restriction other than that it be for the purposes of the center, and use, sell or otherwise dispose of such property for the purpose of carrying out its functions.

Subd. 3. Contracts, grants, loans, scholarships. The state folklorist may enter into contracts with, award grants, loans, and scholarships to individuals and groups, and in the case of clause (5), private radio and television broadcasters, museums, educational institutions and corporations for the purpose of:

(1) support and promotion of research, scholarship, and training in Minnesota folklife;

(2) support and promotion of live performances, festivals, exhibits, and workshops related to Minnesota folklife;

(3) purchase, receipt, support, and promotion of exhibitions and displays, including presentations by still and motion picture films and audio and visual magnetic tape recordings, which represent or illustrate some aspect of Minnesota folklife;

(4) purchase, production and support of exhibitions, projects, presentations, and materials especially designed for classroom use representing or illustrating some aspect of Minnesota folklife; and

(5) making arrangements to present, display, exhibit, disseminate, communicate and broadcast to local, regional, or state audiences any item referred to in subdivision 4, clause (2).

Subd. 4. Other powers. The state folklorist may:

(1) establish and maintain branches of the center in conjunction with any state department, agency, or institution;

(2) procure, receive, purchase, and collect for preservation or retention in an appropriate archive or museum creative works, exhibitions, presentations, objects, materials, artifacts, and audio and visual records including still and motion picture film, records, audio and visual magnetic tape recordings, written records, and manuscripts which represent or illustrate some aspect of Minnesota folklife;

(3) establish procedures for loaning or making available any item in the archives authorized by sections 138.81 to 138.87 to any individual or group;

(4) loan, lease, or otherwise make available to public, private, and nonprofit educational institutions items developed pursuant to subdivision 3, clause (4);

(5) develop and implement other programs to preserve, support, revitalize, and disseminate Minnesota folklife.

History: 1976 c 117 s 5



Section 138.86 — STATE FOLKLORIST; DUTIES; ANNUAL REPORT; CONTRIBUTORS' RIGHTS.

Subdivision 1. Duties. It shall be the duty of the state folklorist to:

(1) sponsor, engage in, and direct fundamental research into the folklife of this state and to encourage and coordinate folklife research and investigation undertaken within the state;

(2) cooperate with other agencies of the state which may have authority to determine the location of folklife materials;

(3) protect to the extent possible and encourage the preservation of folklife items located on privately owned property or otherwise in the private possession of individuals;

(4) obtain for the state objects of folklife significance and data relating to the objects;

(5) cooperate with the University of Minnesota and other institutions and organizations to preserve and collect Minnesota folklife, together with the data relating to the folklife; and

(6) disseminate folklife information through the publication of reports of folklife research conducted within the state.

Subd. 2. Report. The state folklorist shall submit to the director of the Minnesota Historical Society an annual report concerning the operation of the center, including a detailed statement of all private and public funds received and expended by the center and such recommendations as the center deems appropriate.

Subd. 3. Contributors' rights. The state folklorist shall avoid any actions which infringe on the personal rights of individuals contributing to the center.

History: 1976 c 117 s 6



Section 138.87 — FOLKLIFE INFORMATION.

In order to maximize communication and cooperation among those collecting or studying Minnesota folklife, to protect the rights of persons who give information to collectors and students of Minnesota folklife, and to assist those who wish to represent accurately the folklife of the state of Minnesota, the state folklorist may establish procedures by which persons who collect or study Minnesota folklife may:

(1) submit their plans and report their ongoing and final findings to the center;

(2) report to the center any use, publication, or production of their work, and provide copies of any publication; and

(3) provide at no cost to themselves copies of their fieldwork data for deposit in the archive of the center to be used in accordance with the wishes of the donor.

History: 1976 c 117 s 7



Section 138.911 — MINNESOTA HUMANITIES CENTER.

Subdivision 1. Establishment. The Minnesota Humanities Center, a nonprofit organization, is established to advance the study of the humanities and enhance the work of schools, colleges, and cultural organizations throughout the state.

Subd. 2. Reports. The Minnesota Humanities Center shall report to the legislature by September 1 of each year on the use of state funds appropriated to the commission. The report shall include an itemized account of the programs and projects supported and the source of money for each. The report shall show actual expenditures for the fiscal year ending the preceding June 30 and proposed expenditures for the fiscal year beginning the preceding July 1.

Subd. 3. Humanities center. (a) The Minnesota Humanities Center may establish a humanities center to ensure balance in public education and in the cultural life of the state, and to improve humanities education through the establishment of two institutes: the Minnesota Institute for Lifelong Learning and the Minnesota Institute for the Advancement of Teaching.

(b) The humanities center may transport people and resources to small towns, rural communities, and urban settings to provide grants, technical assistance, and high-quality educational and cultural programs to schools and community organizations throughout Minnesota.

(c) The Minnesota Institute for the Advancement of Teaching may conduct seminars and other activities for the recognition of the teaching profession and the advancement of teaching in Minnesota.

History: 1Sp2005 c 5 art 2 s 78; 2009 c 78 art 9 s 8



Section 138.912 — HEALTHY EATING, HERE AT HOME.

Subdivision 1. Establishment. The healthy eating, here at home program is established to provide incentives for low-income Minnesotans to use federal Supplemental Nutrition Assistance Program (SNAP) benefits for healthy purchases at Minnesota-based farmers' markets.

Subd. 2. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Healthy eating, here at home" means a program administered by the Minnesota Humanities Center to provide incentives for low-income Minnesotans to use SNAP benefits for healthy purchases at Minnesota-based farmers' markets.

(c) "Healthy purchases" means SNAP-eligible foods.

(d) "Minnesota-based farmers' market" means a physical market as defined in section 28A.151, subdivision 1, paragraph (b), and also includes mobile markets.

(e) "Voucher" means a physical or electronic credit.

(f) "Eligible household" means an individual or family that is determined to be a recipient of SNAP.

Subd. 3. Grants. The Minnesota Humanities Center shall allocate grant funds to nonprofit organizations that work with Minnesota-based farmers' markets to provide up to $10 vouchers to SNAP participants who use electronic benefits transfer (EBT) cards for healthy purchases. Funds may also be provided for vouchers distributed through nonprofit organizations engaged in healthy cooking and food education outreach to eligible households for use at farmers' markets. Funds appropriated under this section may not be used for healthy cooking classes or food education outreach. When awarding grants, the Minnesota Humanities Center must consider how the nonprofit organizations will achieve geographic balance, including specific efforts to reach eligible households across the state, and the organizations' capacity to manage the programming and outreach.

Subd. 4. Household eligibility; participation. To be eligible for a healthy eating, here at home voucher, an eligible household must meet the Minnesota SNAP eligibility requirements under section 256D.051.

Subd. 5. Permissible uses; information provided. An eligible household may use the voucher toward healthy purchases at Minnesota-based farmers' markets. Every eligible household that receives a voucher must be informed of the allowable uses of the voucher.

Subd. 6. Program reporting. The nonprofit organizations that receive grant funds must report annually to the Minnesota Humanities Center with information regarding the operation of the program, including the number of vouchers issued and the number of people served. To the extent practicable, the nonprofit organizations must report on the usage of the vouchers and evaluate the program's effectiveness.

Subd. 7. Grocery inclusion. The commissioner of human services must submit a waiver request to the federal United States Department of Agriculture seeking approval for the inclusion of Minnesota grocery stores in this program so that SNAP participants may use the vouchers for healthy produce at grocery stores. Grocery store participation is voluntary and a grocery store's associated administrative costs will not be reimbursed.

History: 2015 c 77 art 2 s 17



Section 138.92 — LOCAL AND REGIONAL HISTORICAL INTERPRETIVE CENTERS.

A historical interpretive center shall be operated and maintained by the agency, society, corporation, or political subdivision that owns it. State money shall not be used for operating or maintenance expenses of any historical interpretive center not owned by the state of Minnesota or the Minnesota Historical Society.

History: 1979 c 337 s 16



Section 138.93 — GRANT-IN-AID ASSISTANCE; NON-STATE-OWNED HISTORICAL INTERPRETIVE CENTERS.

Subdivision 1. State assistance. The state may pay part of the cost of construction of non-state-owned historical interpretive center projects. The state's share may not exceed 50 percent of the cost of any project. In regions 3, 4, 9, 10, and 11, expenditures from appropriations by the 1977, 1978, and 1979 legislature shall be considered part of the state share of the project cost for the purposes of this section. No more than ten percent of the state's share of future appropriations pursuant to this section may be used for professional services. Development regions are the regions designated pursuant to section 462.385. There shall not be more than one state assisted project in each region.

Subd. 2. Selection process. Each regional planning commission, except in regions 3, 4, 9, 10 and 11, may request designation of a non-state-owned historical interpretive center. Applications shall be received by the commission for 180 days thereafter. Applications shall be in the form prescribed by the Minnesota Historical Society and include a master plan in accordance with the Minnesota Outdoor Recreation Act of 1975. The regional planning commission may establish an advisory committee of 20 members from the region to make recommendations.

Subd. 3. Designation. After receipt of the regional planning commission's recommendation and review of the master plan in accordance with subdivision 5, the Minnesota historical society shall designate the center and notify the owner applicant and the regional planning commission of the designation; however, in region 4, the Red River Valley Center at Moorhead is designated; in region 10, the Mississippi Interpretive Center at Winona is designated; in region 9, the Agricultural Interpretive Center at Waseca is designated; in region 3, the Lake Superior Museum of Transportation and Industry is designated; in region 11, the historic Washington County Courthouse at Stillwater is designated.

Subd. 4. Master plans. The owner shall prepare and submit to the regional planning commission a master plan for the development and management of the center, in a format and detail appropriate for the project. The regional planning commission shall choose a project and report its choice to the Minnesota Historical Society. The Minnesota Historical Society shall make the master plan available for review and comment by the public and other state agencies for at least 30 days.

Subd. 5. Master plan review and approval. The Minnesota Historical Society shall review the master plan to determine whether it:

(a) provides for development of the center in a manner consistent with the purposes of this section;

(b) recognizes historical values and resources that relate to the area involved;

(c) provides an historical program based on sound historical research; and

(d) meets the requirement of section 138.92.

Within 60 days after receipt of a master plan, the Minnesota Historical Society shall notify the owner that the plan has been reviewed, and forward its recommendations for any changes it might suggest. The owner shall review the recommendations and notify the Minnesota Historical Society of the disposition made of them. The plan may be approved by the society only after all conditions of this section have been met. The society shall forward all approved master plans to the appropriate regional planning commission and the owner. If the society rejects a project chosen by a regional planning commission the commission may again request applications in accordance with subdivision 2 in the subsequent fiscal year.

Subd. 6. Appropriation requests. The Minnesota Historical Society may seek appropriations for grant-in-aid assistance pursuant to this section and sections 16A.10 and 16A.11.

History: 1980 c 614 s 90; 1981 c 356 s 170; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 24



Section 138.94 — MINNESOTA HISTORY CENTER.

Subdivision 1. Designation. The building at 345 Kellogg Boulevard West and the land housing the building, parking lot, and any other related facilities is designated as the Minnesota History Center, and is to be used for such purposes notwithstanding any other law to the contrary. Authority for administration and control of the Minnesota History Center is conferred on the Minnesota Historical Society. The society is not exempt from rental or lease costs by the state. The Department of Administration will maintain and provide custodial, security, and climate control services for the history center in accordance with standards established by the society.

Subd. 2. User fees. The society may charge fees it deems reasonable for uses relating to the Minnesota History Center including parking and special exhibits.

Subd. 3. Contractual services. The society may contract with existing state departments and agencies or other entities for materials and services as may be necessary for the history center.

History: 1981 c 357 s 30; 1Sp1985 c 10 s 74; 1991 c 233 s 57; 1992 c 514 s 19; 1994 c 632 art 4 s 53; 2014 c 174 s 7



Section 138.95 — NATIVE AMERICAN MEMORIAL PLAN.

The Minnesota Historical Society shall develop a plan for selecting a design for a capitol mall memorial to Native Americans. The selection may involve a design competition with a prize for the winning design. Funding may involve state funds or gifts from private or public sources.

History: 1986 c 398 art 10 s 1



Section 138.96 — RECORDED MUSIC CENTER.

Subdivision 1. Definition. "Recorded music center" means an area in the state history center to collect recorded music produced in Minnesota which is made by Minnesota performers and composers.

Subd. 2. Cooperation. The Minnesota Historical Society shall coordinate collecting activities relating to this section with other Minnesota archives and libraries.

Subd. 3. Notification. The Minnesota Historical Society shall notify and encourage producers of music, including musical groups, to offer one copy of each recorded music item to the historical society for consideration as an addition to its collections. Items the society accepts for deposit shall be a part of the recorded music center.

History: 1993 c 181 s 11; 1994 c 465 art 1 s 17






Chapter 138A — LABOR INTERPRETIVE CENTER



Chapter 139 — BOARD OF THE ARTS



Chapter 140 — LAW LIBRARIES






Chapters 141 - 142 — PROPRIETARY SCHOOLS

Chapter 141 — PRIVATE CAREER SCHOOLS

Section 141.23 — RULES.

The office may adopt rules according to chapter 14 to carry out the provisions of this chapter.

History: 1969 c 866 s 3; 1982 c 424 s 130; 1Sp1985 c 11 s 66; 1992 c 513 art 1 s 27; 1995 c 212 art 3 s 59






Chapter 142 — PRIVATE TRADE, CORRESPONDENCE, AND SOCIAL TRAINING SCHOOLS






Chapters 144 - 159 — HEALTH

Chapter 144 — DEPARTMENT OF HEALTH

Section 144.011 — DEPARTMENT OF HEALTH.

Subdivision 1. Commissioner. The Department of Health shall be under the control and supervision of the commissioner of health who shall be appointed by the governor under the provisions of section 15.06. The State Board of Health is abolished and all powers and duties of the board are transferred to the commissioner of health. The commissioner shall be selected without regard to political affiliation but with regard to ability and experience in matters of public health.

Subd. 2. [Repealed, 2014 c 192 art 4 s 3]

History: 1977 c 305 s 39; 1983 c 260 s 30



Section 144.05 — GENERAL DUTIES OF COMMISSIONER; REPORTS.

Subdivision 1. General duties. The state commissioner of health shall have general authority as the state's official health agency and shall be responsible for the development and maintenance of an organized system of programs and services for protecting, maintaining, and improving the health of the citizens. This authority shall include but not be limited to the following:

(a) Conduct studies and investigations, collect and analyze health and vital data, and identify and describe health problems;

(b) Plan, facilitate, coordinate, provide, and support the organization of services for the prevention and control of illness and disease and the limitation of disabilities resulting therefrom;

(c) Establish and enforce health standards for the protection and the promotion of the public's health such as quality of health services, reporting of disease, regulation of health facilities, environmental health hazards and personnel;

(d) Affect the quality of public health and general health care services by providing consultation and technical training for health professionals and paraprofessionals;

(e) Promote personal health by conducting general health education programs and disseminating health information;

(f) Coordinate and integrate local, state and federal programs and services affecting the public's health;

(g) Continually assess and evaluate the effectiveness and efficiency of health service systems and public health programming efforts in the state; and

(h) Advise the governor and legislature on matters relating to the public's health.

Subd. 2. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 3. Appropriation transfers to be reported. When the commissioner transfers operational money between programs under section 16A.285, in addition to the requirements of that section the commissioner must provide the chairs of the legislative committees that have jurisdiction over the agency's budget with sufficient detail to identify the account to which the money was originally appropriated, and the account to which the money is being transferred.

Subd. 4. Identification of deceased individuals. Upon receiving notice under section 149A.90, subdivision 1, of the death of an individual who cannot be identified, the commissioner must post on the department's Web site information regarding the individual for purposes of obtaining information that may aid in identifying the individual and for purposes of notifying relatives who may be seeking the individual. The information must remain on the Web site continuously until the person's identity is determined.

Subd. 5. Firearms data. Notwithstanding any law to the contrary, the commissioner of health is prohibited from collecting data on individuals regarding lawful firearm ownership in the state or data related to an individual's right to carry a weapon under section 624.714.

Subd. 6. Reports on interagency agreements and intra-agency transfers. The commissioner of health shall provide quarterly reports to the chairs and ranking minority members of the legislative committees with jurisdiction over health and human services policy and finance on:

(1) interagency agreements or service-level agreements and any renewals or extensions of existing interagency or service-level agreements with a state department under section 15.01, state agency under section 15.012, or the Office of MN.IT Services, with a value of more than $100,000, or related agreements with the same department or agency with a cumulative value of more than $100,000; and

(2) transfers of appropriations of more than $100,000 between accounts within or between agencies.

The report must include the statutory citation authorizing the agreement, transfer or dollar amount, purpose, and effective date of the agreement, duration of the agreement, and a copy of the agreement.

History: (5339) RL s 2130; 1973 c 356 s 2; 1977 c 305 s 45; 1986 c 444; 1995 c 248 art 11 s 11; 1998 c 366 s 57; 1999 c 245 art 1 s 14; 2002 c 375 art 3 s 4; 1Sp2010 c 1 art 20 s 5; 2016 c 189 art 20 s 7



Section 144.0505 — COOPERATION WITH COMMISSIONER OF HUMAN SERVICES.

The commissioner shall promptly provide to the commissioner of human services upon request information on hospital revenues, nursing home licensure, and health maintenance organization revenues specifically required by the commissioner of human services to operate the provider surcharge program.

History: 1992 c 513 art 7 s 1



Section 144.051 — DATA RELATING TO LICENSED AND REGISTERED PERSONS.

Subdivision 1. Purpose. The legislature finds that accurate information pertaining to the numbers, distribution and characteristics of health-related personnel is required in order that there exist an adequate information resource at the state level for purposes of making decisions pertaining to health personnel.

Subd. 2. Information system. The commissioner of health shall establish a system for the collection, analysis and reporting of data on individuals licensed or registered by the commissioner or the health-related licensing boards as defined in section 214.01, subdivision 2. Individuals licensed or registered by the commissioner or the health-related licensing boards shall provide information to the commissioner of health that the commissioner may, pursuant to section 144.052, require. The commissioner shall publish at least biennially, a report which indicates the type of information available and methods for requesting the information.

Subd. 3. Data classification; private data. For providers regulated pursuant to sections 144A.43 to 144A.482, the following data collected, created, or maintained by the commissioner are classified as private data on individuals as defined in section 13.02, subdivision 12:

(1) data submitted by or on behalf of applicants for licenses prior to issuance of the license;

(2) the identity of complainants who have made reports concerning licensees or applicants unless the complainant consents to the disclosure;

(3) the identity of individuals who provide information as part of surveys and investigations;

(4) Social Security numbers; and

(5) health record data.

Subd. 4. Data classification; public data. For providers regulated pursuant to sections 144A.43 to 144A.482, the following data collected, created, or maintained by the commissioner are classified as public data as defined in section 13.02, subdivision 15:

(1) all application data on licensees, license numbers, and license status;

(2) licensing information about licenses previously held under this chapter;

(3) correction orders, including information about compliance with the order and whether the fine was paid;

(4) final enforcement actions pursuant to chapter 14;

(5) orders for hearing, findings of fact, and conclusions of law; and

(6) when the licensee and department agree to resolve the matter without a hearing, the agreement and specific reasons for the agreement are public data.

Subd. 5. Data classification; confidential data. For providers regulated pursuant to sections 144A.43 to 144A.482, the following data collected, created, or maintained by the Department of Health are classified as confidential data on individuals as defined in section 13.02, subdivision 3: active investigative data relating to the investigation of potential violations of law by a licensee including data from the survey process before the correction order is issued by the department.

Subd. 6. Release of private or confidential data. For providers regulated pursuant to sections 144A.43 to 144A.482, the department may release private or confidential data, except Social Security numbers, to the appropriate state, federal, or local agency and law enforcement office to enhance investigative or enforcement efforts or further a public health protective process. Types of offices include Adult Protective Services, Office of the Ombudsman for Long-Term Care and Office of the Ombudsman for Mental Health and Developmental Disabilities, the health licensing boards, Department of Human Services, county or city attorney's offices, police, and local or county public health offices.

History: 1978 c 759 s 1; 1986 c 444; 2013 c 108 art 11 s 3-6



Section 144.052 — USE OF DATA.

Subdivision 1. Rules. The commissioner, after consultation with the health-related licensing boards as defined in section 214.01, subdivision 2, shall promulgate rules in accordance with chapter 14 regarding the types of information collected and the forms used for collection. The types of information collected shall include licensure or registration status, name, address, birth date, sex, professional activity status, and educational background or similar information needed in order to make decisions pertaining to health personnel.

Subd. 2. Coordination with licensure renewal. In order that the collection of the information specified in this section not impose an unnecessary burden on the licensed or registered individual or require additional administrative cost to the state, the commissioner of health shall, whenever possible, collect the information at the time of the individual's licensure or registration renewal. The health-related licensing boards shall include the request for the information that the commissioner may require pursuant to subdivision 1 with the licensure renewal application materials, provided, however, that the collection of health personnel data by the commissioner shall not cause the licensing boards to incur additional costs or delays with regard to the license renewal process.

History: 1978 c 759 s 2; 1982 c 424 s 130; 1986 c 444



Section 144.0525 — EPIDEMIOLOGIC STUDIES; HEALTH HAZARDS; HEALTH SURVEILLANCE.

All data collected by the commissioner of health under sections 176.234, 268.19, and 270B.14, subdivision 11, shall be used only for the purposes of epidemiologic investigations, notification of persons exposed to health hazards as a result of employment, and surveillance of occupational health and safety.

History: 1991 c 202 s 5; 1992 c 569 s 7; 1994 c 483 s 1; 1997 c 66 s 79



Section 144.053 — RESEARCH STUDIES CONFIDENTIAL.

Subdivision 1. Status of data collected by commissioner. All information, records of interviews, written reports, statements, notes, memoranda, or other data procured by the state commissioner of health, in connection with studies conducted by the state commissioner of health, or carried on by the said commissioner jointly with other persons, agencies or organizations, or procured by such other persons, agencies or organizations, for the purpose of reducing the morbidity or mortality from any cause or condition of health shall be confidential and shall be used solely for the purposes of medical or scientific research.

Subd. 2. Limits on use and disclosure. Such information, records, reports, statements, notes, memoranda, or other data shall not be admissible as evidence in any action of any kind in any court or before any other tribunal, board, agency or person. Such information, records, reports, statements, notes, memoranda, or other data shall not be exhibited nor their contents disclosed in any way, in whole or in part, by any representative of the state commissioner of health, nor by any other person, except as may be necessary for the purpose of furthering the research project to which they relate. No person participating in such research project shall disclose, in any manner, the information so obtained except in strict conformity with such research project. No employee of said commissioner shall interview any patient named in any such report, nor a relative of any such patient, unless the consent of the attending physician and surgeon is first obtained.

Subd. 3. No liability for giving information. The furnishing of such information to the state commissioner of health or an authorized representative, or to any other cooperating agency in such research project, shall not subject any person, hospital, sanitarium, nursing home or other person or agency furnishing such information, to any action for damages or other relief.

Subd. 4. Violation a misdemeanor. Any disclosure other than is provided for in this section, is hereby declared to be a misdemeanor and punishable as such.

Subd. 5. Personally identifying information. The commissioner of health or the commissioner's agent is not required to solicit information that personally identifies persons selected to participate in an epidemiologic study if the commissioner determines that:

(1) the study monitors incidence or prevalence of a serious disease to detect potential health problems and predict risks, provides specific information to develop public health strategies to prevent serious disease, enables the targeting of intervention resources for communities, patients, or groups at risk of the disease, and informs health professionals about risks, early detection, or treatment of the disease;

(2) the personally identifying information is not necessary to validate the quality, accuracy, or completeness of the study; or

(3) the collection of personally identifying information may seriously jeopardize the validity of study results, as demonstrated by an epidemiologic study.

History: 1955 c 769 s 1-4; 1976 c 173 s 31; 1977 c 305 s 45; 1986 c 444; 1988 c 689 art 2 s 29



Section 144.0535 — ENTRY FOR INSPECTION.

For the purposes of performing their official duties, all officers and employees of the state Department of Health shall have the right to enter any building, conveyance, or place where contagion, infection, filth, or other source or cause of preventable disease exists or is reasonably suspected.

History: 1989 c 282 art 2 s 7



Section 144.054 — SUBPOENA POWER.

Subdivision 1. Generally. The commissioner may, as part of an investigation to determine whether a serious health threat exists or to locate persons who may have been exposed to an agent which can seriously affect their health, issue subpoenas to require the attendance and testimony of witnesses and production of books, records, correspondence, and other information relevant to any matter involved in the investigation. The commissioner or the commissioner's designee may administer oaths to witnesses or take their affirmation. The subpoenas may be served upon any person named therein anywhere in the state by any person authorized to serve subpoenas or other processes in civil actions of the district courts. If a person to whom a subpoena is issued does not comply with the subpoena, the commissioner may apply to the district court in any district and the court shall order the person to comply with the subpoena. Failure to obey the order of the court may be punished by the court as contempt of court. Except as provided in subdivision 2, no person may be compelled to disclose privileged information as described in section 595.02, subdivision 1. All information pertaining to individual medical records obtained under this section shall be considered health data under section 13.3805, subdivision 1. The fees for the service of a subpoena must be paid in the same manner as prescribed by law for a service of process issued out of a district court. Witnesses must receive the same fees and mileage as in civil actions.

Subd. 2. HIV; HBV. The commissioner may subpoena privileged medical information of patients who may have been exposed by a licensed dental hygienist, dentist, physician, nurse, podiatrist, a registered dental assistant, or a physician assistant who is infected with the human immunodeficiency virus (HIV) or hepatitis B virus (HBV) when the commissioner has determined that it may be necessary to notify those patients that they may have been exposed to HIV or HBV.

History: 1988 c 579 s 1; 1992 c 559 art 1 s 1; 1999 c 227 s 22; 2014 c 291 art 4 s 58



Section 144.055 — HOME SAFETY PROGRAMS.

Subdivision 1. Preventing home accidents; working with local boards. The state commissioner of health is authorized to develop and conduct by exhibit, demonstration and by health education or public health engineering activity, or by any other means or methods which the commissioner may determine to be suitable and practicable for the purpose, a program in home safety designed to prevent accidents and fatalities resulting therefrom. The commissioner shall cooperate with community health boards as defined in section 145A.02, subdivision 5, the Minnesota Safety Council, and other interested voluntary groups in its conduct of such programs.

Subd. 2. Sharing equipment and staff. For the purpose of assisting community health boards to develop community home safety programs and to conduct such surveys of safety hazards in municipalities and counties, the commissioner may loan or furnish exhibit, demonstration, and educational materials, and may assign personnel for a limited period to such community health boards.

History: 1957 c 290 s 1; 1977 c 305 s 45; 1987 c 309 s 24; 2014 c 291 art 7 s 28; 2015 c 21 art 1 s 109



Section 144.056 — PLAIN LANGUAGE IN WRITTEN MATERIALS.

(a) To the extent reasonable and consistent with the goals of providing easily understandable and readable materials and complying with federal and state laws governing the program, all written materials relating to determinations of eligibility for or amounts of benefits that will be given to applicants for or recipients of assistance under a program administered or supervised by the commissioner of health must be understandable to a person who reads at the seventh-grade level, using the Flesch scale analysis readability score as determined under section 72C.09.

(b) All written materials relating to services and determinations of eligibility for or amounts of benefits that will be given to applicants for or recipients of assistance under programs administered or supervised by the commissioner of health must be developed to satisfy the plain language requirements of the Plain Language Contract Act under sections 325G.29 to 325G.36. Materials may be submitted to the attorney general for review and certification. Notwithstanding section 325G.35, subdivision 1, the attorney general shall review submitted materials to determine whether they comply with the requirements of section 325G.31. The remedies available pursuant to sections 8.31 and 325G.33 to 325G.36 do not apply to these materials. Failure to comply with this section does not provide a basis for suspending the implementation or operation of other laws governing programs administered by the commissioner.

(c) The requirements of this section apply to all materials modified or developed by the commissioner on or after July 1, 1988. The requirements of this section do not apply to materials that must be submitted to a federal agency for approval to the extent that application of the requirements prevents federal approval.

(d) Nothing in this section may be construed to prohibit a lawsuit brought to require the commissioner to comply with this section or to affect individual appeal rights under the special supplemental food program for women, infants, and children granted pursuant to federal regulations under the Code of Federal Regulations, chapter 7, section 246.

History: 1988 c 689 art 2 s 30; 1997 c 7 art 2 s 13



Section 144.057 — BACKGROUND STUDIES ON LICENSEES AND OTHER PERSONNEL.

Subdivision 1. Background studies required. The commissioner of health shall contract with the commissioner of human services to conduct background studies of:

(1) individuals providing services which have direct contact, as defined under section 245C.02, subdivision 11, with patients and residents in hospitals, boarding care homes, outpatient surgical centers licensed under sections 144.50 to 144.58; nursing homes and home care agencies licensed under chapter 144A; residential care homes licensed under chapter 144B, and board and lodging establishments that are registered to provide supportive or health supervision services under section 157.17;

(2) individuals specified in section 245C.03, subdivision 1, who perform direct contact services in a nursing home or a home care agency licensed under chapter 144A or a boarding care home licensed under sections 144.50 to 144.58. If the individual under study resides outside Minnesota, the study must include a check for substantiated findings of maltreatment of adults and children in the individual's state of residence when the information is made available by that state, and must include a check of the National Crime Information Center database;

(3) beginning July 1, 1999, all other employees in nursing homes licensed under chapter 144A, and boarding care homes licensed under sections 144.50 to 144.58. A disqualification of an individual in this section shall disqualify the individual from positions allowing direct contact or access to patients or residents receiving services. "Access" means physical access to a client or the client's personal property without continuous, direct supervision as defined in section 245C.02, subdivision 8, when the employee's employment responsibilities do not include providing direct contact services;

(4) individuals employed by a supplemental nursing services agency, as defined under section 144A.70, who are providing services in health care facilities; and

(5) controlling persons of a supplemental nursing services agency, as defined under section 144A.70.

If a facility or program is licensed by the Department of Human Services and subject to the background study provisions of chapter 245C and is also licensed by the Department of Health, the Department of Human Services is solely responsible for the background studies of individuals in the jointly licensed programs.

Subd. 2. Responsibilities of Department of Human Services. The Department of Human Services shall conduct the background studies required by subdivision 1 in compliance with the provisions of chapter 245C. For the purpose of this section, the term "residential program" shall include all facilities described in subdivision 1. The Department of Human Services shall provide necessary forms and instructions, shall conduct the necessary background studies of individuals, and shall provide notification of the results of the studies to the facilities, supplemental nursing services agencies, individuals, and the commissioner of health. Individuals shall be disqualified under the provisions of chapter 245C. If an individual is disqualified, the Department of Human Services shall notify the facility, the supplemental nursing services agency, and the individual and shall inform the individual of the right to request a reconsideration of the disqualification by submitting the request to the Department of Health.

Subd. 3. Reconsiderations. The commissioner of health shall review and decide reconsideration requests, including the granting of variances, in accordance with the procedures and criteria contained in chapter 245C. The commissioner's decision shall be provided to the individual and to the Department of Human Services. The commissioner's decision to grant or deny a reconsideration of disqualification is the final administrative agency action, except for the provisions under sections 245C.25, 245C.27, and 245C.28, subdivision 3.

Subd. 4. Responsibilities of facilities and agencies. Facilities and agencies described in subdivision 1 shall be responsible for cooperating with the departments in implementing the provisions of this section. The responsibilities imposed on applicants and licensees under chapters 245A and 245C shall apply to these facilities and supplemental nursing services agencies. The provision of section 245C.09, shall apply to applicants, licensees, registrants, or an individual's refusal to cooperate with the completion of the background studies. Supplemental nursing services agencies subject to the registration requirements in section 144A.71 must maintain records verifying compliance with the background study requirements under this section.

History: 1995 c 229 art 3 s 4; 1996 c 305 art 1 s 35; 1996 c 408 art 10 s 1-3; 1997 c 248 s 1; 1Sp2001 c 9 art 7 s 1; art 14 s 2; 2002 c 379 art 1 s 49,113; 2003 c 15 art 1 s 33; 2015 c 71 art 7 s 2



Section 144.0571 — INCLUSION OF OTHER HEALTH-RELATED OCCUPATIONS TO CRIMINAL BACKGROUND CHECKS.

(a) If the Department of Health is not reviewed by the Sunset Advisory Commission according to the schedule in section 3D.21, the commissioner of health, as the regulator for occupational therapy practitioners, speech-language pathologists, audiologists, and hearing instrument dispensers, shall require applicants for licensure or renewal to submit to a criminal history records check as required under section 214.075 for other health-related licensed occupations regulated by the health-related licensing boards.

(b) Any statutory changes necessary to include the commissioner of health to section 214.075 shall be included in the plan required in section 214.075, subdivision 8.

History: 2013 c 108 art 10 s 12



Section 144.058 — INTERPRETER SERVICES QUALITY INITIATIVE.

(a) The commissioner of health shall establish a voluntary statewide roster, and develop a plan for a registry and certification process for interpreters who provide high quality, spoken language health care interpreter services. The roster, registry, and certification process shall be based on the findings and recommendations set forth by the Interpreter Services Work Group required under Laws 2007, chapter 147, article 12, section 13.

(b) By January 1, 2009, the commissioner shall establish a roster of all available interpreters to address access concerns, particularly in rural areas.

(c) By January 15, 2010, the commissioner shall:

(1) develop a plan for a registry of spoken language health care interpreters, including:

(i) development of standards for registration that set forth educational requirements, training requirements, demonstration of language proficiency and interpreting skills, agreement to abide by a code of ethics, and a criminal background check;

(ii) recommendations for appropriate alternate requirements in languages for which testing and training programs do not exist;

(iii) recommendations for appropriate fees; and

(iv) recommendations for establishing and maintaining the standards for inclusion in the registry; and

(2) develop a plan for implementing a certification process based on national testing and certification processes for spoken language interpreters 12 months after the establishment of a national certification process.

(d) The commissioner shall consult with the Interpreter Stakeholder Group of the Upper Midwest Translators and Interpreters Association for advice on the standards required to plan for the development of a registry and certification process.

(e) The commissioner shall charge an annual fee of $50 to include an interpreter in the roster. Fee revenue shall be deposited in the state government special revenue fund.

History: 2008 c 363 art 17 s 2



Section 144.06 — STATE COMMISSIONER OF HEALTH TO PROVIDE INSTRUCTION.

The state commissioner of health, hereinafter referred to as the commissioner, is hereby authorized to provide instruction and advice to expectant mothers and fathers during pregnancy and to mothers, fathers, and their infants after childbirth; and to employ such persons as may be necessary to carry out the requirements of sections 144.06 and 144.07. The instruction, advice, and care shall be given only to applicants residing within the state. No person receiving aid under this section and sections 144.07 and 144.09 shall for this reason be affected thereby in any civil or political rights, nor shall the person's identity be disclosed except upon written order of the commissioner.

History: (5340, 5341, 5342) 1921 c 392 s 1-3; 1977 c 305 s 45; 1981 c 31 s 2



Section 144.061 — EARLY DENTAL PREVENTION INITIATIVE.

(a) The commissioner of health, in collaboration with the commissioner of human services, shall implement a statewide initiative to increase awareness among communities of color and recent immigrants on the importance of early preventive dental intervention for infants and toddlers before and after primary teeth appear.

(b) The commissioner shall develop educational materials and information for expectant and new parents within the targeted communities that include the importance of early dental care to prevent early cavities, including proper cleaning techniques and feeding habits, before and after primary teeth appear.

(c) The commissioner shall develop a distribution plan to ensure that the materials are distributed to expectant and new parents within the targeted communities, including, but not limited to, making the materials available to health care providers, community clinics, WIC sites, and other relevant sites within the targeted communities.

(d) In developing these materials and distribution plan, the commissioner shall work collaboratively with members of the targeted communities, dental providers, pediatricians, child care providers, and home visiting nurses.

(e) The commissioner shall, with input from stakeholders listed in paragraph (d), develop and pilot incentives to encourage early dental care within one year of an infant's teeth erupting.

History: 2015 c 71 art 8 s 23



Section 144.062 — VACCINE COST REDUCTION PROGRAM.

The commissioner of administration, after consulting with the commissioner of health, shall negotiate discounts or rebates on vaccine or may purchase vaccine at reduced prices. Vaccines may be offered for sale to medical care providers at the department's cost plus a fee for administrative costs. As a condition of receiving the vaccine at reduced cost, a medical care provider must agree to pass on the savings to patients. The commissioner of health may transfer money appropriated for other Department of Health programs to the commissioner of administration for the initial cost of purchasing vaccine, provided the money is repaid by the end of each state fiscal year and the commissioner of management and budget approves the transfer. Proceeds from the sale of vaccines to medical care providers, including fees collected for administrative costs, are appropriated to the commissioner of administration. If the commissioner of administration, in consultation with the commissioner of health, determines that a vaccine cost reduction program is not economically feasible or cost-effective, the commissioner may elect not to implement the program.

History: 1990 c 568 art 2 s 5; 1997 c 7 art 2 s 14; 2009 c 101 art 2 s 109



Section 144.065 — PREVENTION AND TREATMENT OF SEXUALLY TRANSMITTED INFECTIONS.

The state commissioner of health shall assist local health agencies and organizations throughout the state with the development and maintenance of services for the detection and treatment of sexually transmitted infections. These services shall provide for research, screening and diagnosis, treatment, case finding, investigation, and the dissemination of appropriate educational information. The state commissioner of health shall determine the composition of such services and shall establish a method of providing funds to community health boards as defined in section 145A.02, subdivision 5, state agencies, state councils, and nonprofit corporations, which offer such services. The state commissioner of health shall provide technical assistance to such agencies and organizations in accordance with the needs of the local area. Planning and implementation of services and technical assistance may be conducted in collaboration with community health boards; state agencies, including the University of Minnesota and the Department of Education; state councils; nonprofit organizations; and representatives of affected populations.

History: 1974 c 575 s 6; 1977 c 305 s 45; 1985 c 248 s 70; 1999 c 245 art 2 s 15; 2003 c 130 s 12; 2014 c 291 art 7 s 28



Section 144.07 — POWERS OF COMMISSIONER.

The commissioner may:

(1) make all reasonable rules necessary to carry into effect the provisions of this section and sections 144.06 and 144.09, and may amend, alter, or repeal such rules;

(2) accept private gifts for the purpose of carrying out the provisions of those sections;

(3) cooperate with agencies, whether city, state, federal, or private, which carry on work for maternal and infant hygiene;

(4) make investigations and recommendations for the purpose of improving maternity care;

(5) promote programs and services available in Minnesota for parents and families of victims of sudden infant death syndrome; and

(6) collect and report to the legislature the most current information regarding the frequency and causes of sudden infant death syndrome.

The commissioner shall include in the report to the legislature a statement of the operation of those sections.

History: (5343) 1921 c 392 s 4; 1977 c 305 s 45; 1984 c 637 s 1; 1985 c 248 s 70; 1986 c 444



Section 144.0721 — ASSESSMENTS OF CARE AND SERVICES TO NURSING HOME RESIDENTS.

Subdivision 1. Appropriateness and quality. Until the date of implementation of the revised case mix system based on the minimum data set, the commissioner of health shall assess the appropriateness and quality of care and services furnished to private paying residents in nursing homes and boarding care homes that are certified for participation in the medical assistance program under United States Code, title 42, sections 1396-1396p. These assessments shall be conducted until the date of implementation of the revised case mix system with the exception of provisions requiring recommendations for changes in the level of care provided to the private paying residents.

Subd. 2. Access to data. With the exception of summary data, data on individuals that is collected, maintained, used, or disseminated by the commissioner of health under subdivision 1 is private data on individuals and shall not be disclosed to others except:

(1) under section 13.05;

(2) under a valid court order;

(3) to the nursing home or boarding care home in which the individual resided at the time the assessment was completed;

(4) to the commissioner of human services; or

(5) to county home care staff for the purpose of assisting the individual to be discharged from a nursing home or boarding care home and returned to the community.

Subd. 3. [Repealed, 1998 c 407 art 4 s 69]

Subd. 3a. [Repealed, 1998 c 407 art 4 s 69]

History: 1984 c 641 s 11; 1984 c 654 art 5 s 58; 1995 c 207 art 6 s 1,2; 1995 c 259 art 1 s 31; 1997 c 203 art 4 s 3; 1Sp2001 c 9 art 5 s 1; 2002 c 379 art 1 s 113; 2014 c 192 art 4 s 2



Section 144.0722 — RESIDENT REIMBURSEMENT CLASSIFICATIONS.

Subdivision 1. Resident reimbursement classifications. The commissioner of health shall establish resident reimbursement classifications based upon the assessments of residents of nursing homes and boarding care homes conducted under section 144.0721, or under rules established by the commissioner of human services under sections 256B.41 to 256B.48. The reimbursement classifications established by the commissioner must conform to the rules established by the commissioner of human services.

Subd. 2. Notice of resident reimbursement classification. The commissioner of health shall notify each resident, and the nursing home or boarding care home in which the resident resides, of the reimbursement classification established under subdivision 1. The notice must inform the resident of the classification that was assigned, the opportunity to review the documentation supporting the classification, the opportunity to obtain clarification from the commissioner, and the opportunity to request a reconsideration of the classification. The notice of resident classification must be sent by first-class mail. The individual resident notices may be sent to the resident's nursing home or boarding care home for distribution to the resident. The nursing home or boarding care home is responsible for the distribution of the notice to each resident, to the person responsible for the payment of the resident's nursing home expenses, or to another person designated by the resident. This notice must be distributed within three working days after the facility's receipt of the notices from the department.

Subd. 2a. Semiannual assessment by nursing facilities. Notwithstanding Minnesota Rules, part 9549.0059, subpart 2, item B, the individual dependencies items 21 to 24 and 28 are required to be completed in accordance with the Facility Manual for Completing Case Mix Requests for Classification, July 1987, issued by the Minnesota Department of Health.

Subd. 3. Request for reconsideration. The resident or the nursing home or boarding care home may request that the commissioner reconsider the assigned reimbursement classification. The request for reconsideration must be submitted in writing to the commissioner within 30 days of the receipt of the notice of resident classification. For reconsideration requests submitted by or on behalf of the resident, the time period for submission of the request begins as of the date the resident or the resident's representative receives the classification notice. The request for reconsideration must include the name of the resident, the name and address of the facility in which the resident resides, the reasons for the reconsideration, the requested classification changes, and documentation supporting the requested classification. The documentation accompanying the reconsideration request is limited to documentation establishing that the needs of the resident at the time of the assessment resulting in the disputed classification justify a change of classification.

Subd. 3a. Access to information. Upon written request, the nursing home or boarding care home must give the resident or the resident's representative a copy of the assessment form and the other documentation that was given to the department to support the assessment findings. The nursing home or boarding care home shall also provide access to and a copy of other information from the resident's record that has been requested by or on behalf of the resident to support a resident's reconsideration request. A copy of any requested material must be provided within three working days of receipt of a written request for the information. If a facility fails to provide the material within this time, it is subject to the issuance of a correction order and penalty assessment under sections 144.653 and 144A.10. Notwithstanding those sections, any correction order issued under this subdivision must require that the facility immediately comply with the request for information and that as of the date of the issuance of the correction order, the facility shall forfeit to the state a $100 fine the first day of noncompliance, and an increase in the $100 fine by $50 increments for each day the noncompliance continues. For the purposes of this section, "representative" includes the resident's guardian or conservator, the person authorized to pay the nursing home expenses of the resident, a representative of the nursing home ombudsman's office whose assistance has been requested, or any other individual designated by the resident.

Subd. 3b. Facility's request for reconsideration. In addition to the information required in subdivision 3, a reconsideration request from a nursing home or boarding care home must contain the following information: the date the resident reimbursement classification notices were received by the facility; the date the classification notices were distributed to the resident or the resident's representative; and a copy of a notice sent to the resident or to the resident's representative. This notice must tell the resident or the resident's representative that a reconsideration of the resident's classification is being requested, the reason for the request, that the resident's rate will change if the request is approved by the department and the extent of the change, that copies of the facility's request and supporting documentation are available for review, and that the resident also has the right to request a reconsideration. If the facility fails to provide this information with the reconsideration request, the request must be denied, and the facility may not make further reconsideration requests on that specific reimbursement classification.

Subd. 4. Reconsideration. The commissioner's reconsideration must be made by individuals not involved in reviewing the assessment that established the disputed classification. The reconsideration must be based upon the initial assessment and upon the information provided to the commissioner under subdivision 3. If necessary for evaluating the reconsideration request, the commissioner may conduct on-site reviews. In its discretion, the commissioner may review the reimbursement classifications assigned to all residents in the facility. Within 15 working days of receiving the request for reconsideration, the commissioner shall affirm or modify the original resident classification. The original classification must be modified if the commissioner determines that the assessment resulting in the classification did not accurately reflect the needs of the resident at the time of the assessment. The resident and the nursing home or boarding care home shall be notified within five working days after the decision is made. The commissioner's decision under this subdivision is the final administrative decision of the agency.

Subd. 5. Audit authority. The Department of Health may audit assessments of nursing home and boarding care home residents. These audits may be in addition to the assessments completed by the department under section 144.0721. The audits may be conducted at the facility, and the department may conduct the audits on an unannounced basis.

History: 1Sp1985 c 3 s 1; 1987 c 209 s 2; 1996 c 451 art 5 s 3; 2014 c 192 art 4 s 2



Section 144.0724 — RESIDENT REIMBURSEMENT CLASSIFICATION.

Subdivision 1. Resident reimbursement case mix classifications. The commissioner of health shall establish resident reimbursement classifications based upon the assessments of residents of nursing homes and boarding care homes conducted under this section and according to section 256B.438.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given.

(a) "Assessment reference date" or "ARD" means the specific end point for look-back periods in the MDS assessment process. This look-back period is also called the observation or assessment period.

(b) "Case mix index" means the weighting factors assigned to the RUG-IV classifications.

(c) "Index maximization" means classifying a resident who could be assigned to more than one category, to the category with the highest case mix index.

(d) "Minimum data set" or "MDS" means a core set of screening, clinical assessment, and functional status elements, that include common definitions and coding categories specified by the Centers for Medicare and Medicaid Services and designated by the Minnesota Department of Health.

(e) "Representative" means a person who is the resident's guardian or conservator, the person authorized to pay the nursing home expenses of the resident, a representative of the Office of Ombudsman for Long-Term Care whose assistance has been requested, or any other individual designated by the resident.

(f) "Resource utilization groups" or "RUG" means the system for grouping a nursing facility's residents according to their clinical and functional status identified in data supplied by the facility's minimum data set.

(g) "Activities of daily living" means grooming, dressing, bathing, transferring, mobility, positioning, eating, and toileting.

(h) "Nursing facility level of care determination" means the assessment process that results in a determination of a resident's or prospective resident's need for nursing facility level of care as established in subdivision 11 for purposes of medical assistance payment of long-term care services for:

(1) nursing facility services under section 256B.434 or 256B.441;

(2) elderly waiver services under section 256B.0915;

(3) CADI and BI waiver services under section 256B.49; and

(4) state payment of alternative care services under section 256B.0913.

Subd. 3. [Repealed by amendment, 2014 c 147 s 1]

Subd. 3a. Resident reimbursement classifications beginning January 1, 2012. (a) Beginning January 1, 2012, resident reimbursement classifications shall be based on the minimum data set, version 3.0 assessment instrument, or its successor version mandated by the Centers for Medicare and Medicaid Services that nursing facilities are required to complete for all residents. The commissioner of health shall establish resident classifications according to the RUG-IV, 48 group, resource utilization groups. Resident classification must be established based on the individual items on the minimum data set, which must be completed according to the Long Term Care Facility Resident Assessment Instrument User's Manual Version 3.0 or its successor issued by the Centers for Medicare and Medicaid Services.

(b) Each resident must be classified based on the information from the minimum data set according to general categories as defined in the Case Mix Classification Manual for Nursing Facilities issued by the Minnesota Department of Health.

Subd. 4. Resident assessment schedule. (a) A facility must conduct and electronically submit to the commissioner of health MDS assessments that conform with the assessment schedule defined by Code of Federal Regulations, title 42, section 483.20, and published by the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, in the Long Term Care Assessment Instrument User's Manual, version 3.0, and subsequent updates when issued by the Centers for Medicare and Medicaid Services. The commissioner of health may substitute successor manuals or question and answer documents published by the United States Department of Health and Human Services, Centers for Medicare and Medicaid Services, to replace or supplement the current version of the manual or document.

(b) The assessments used to determine a case mix classification for reimbursement include the following:

(1) a new admission assessment;

(2) an annual assessment which must have an assessment reference date (ARD) within 92 days of the previous assessment and the previous comprehensive assessment;

(3) a significant change in status assessment must be completed within 14 days of the identification of a significant change;

(4) all quarterly assessments must have an assessment reference date (ARD) within 92 days of the ARD of the previous assessment;

(5) any significant correction to a prior comprehensive assessment, if the assessment being corrected is the current one being used for RUG classification; and

(6) any significant correction to a prior quarterly assessment, if the assessment being corrected is the current one being used for RUG classification.

(c) In addition to the assessments listed in paragraph (b), the assessments used to determine nursing facility level of care include the following:

(1) preadmission screening completed under section 256.975, subdivisions 7a to 7c, by the Senior LinkAge Line or other organization under contract with the Minnesota Board on Aging; and

(2) a nursing facility level of care determination as provided for under section 256B.0911, subdivision 4e, as part of a face-to-face long-term care consultation assessment completed under section 256B.0911, by a county, tribe, or managed care organization under contract with the Department of Human Services.

Subd. 5. Short stays. (a) A facility must submit to the commissioner of health an admission assessment for all residents who stay in the facility 14 days or less.

(b) Notwithstanding the admission assessment requirements of paragraph (a), a facility may elect to accept a short stay rate with a case mix index of 1.0 for all facility residents who stay 14 days or less in lieu of submitting an admission assessment. Facilities shall make this election annually.

(c) Nursing facilities must elect one of the options described in paragraphs (a) and (b) by reporting to the commissioner of health, as prescribed by the commissioner. The election is effective on July 1 each year.

Subd. 6. Penalties for late or nonsubmission. (a) A facility that fails to complete or submit an assessment according to subdivisions 4 and 5 for a RUG-IV classification within seven days of the time requirements listed in the Long-Term Care Facility Resident Assessment Instrument User's Manual is subject to a reduced rate for that resident. The reduced rate shall be the lowest rate for that facility. The reduced rate is effective on the day of admission for new admission assessments, on the ARD for significant change in status assessments, or on the day that the assessment was due for all other assessments and continues in effect until the first day of the month following the date of submission and acceptance of the resident's assessment.

(b) If loss of revenue due to penalties incurred by a facility for any period of 92 days are equal to or greater than 1.0 percent of the total operating costs on the facility's most recent annual statistical and cost report, a facility may apply to the commissioner of human services for a reduction in the total penalty amount. The commissioner of human services, in consultation with the commissioner of health, may, at the sole discretion of the commissioner of human services, limit the penalty for residents covered by medical assistance to 15 days.

Subd. 7. Notice of resident reimbursement classification. (a) The commissioner of health shall provide to a nursing facility a notice for each resident of the reimbursement classification established under subdivision 1. The notice must inform the resident of the classification that was assigned, the opportunity to review the documentation supporting the classification, the opportunity to obtain clarification from the commissioner, and the opportunity to request a reconsideration of the classification and the address and telephone number of the Office of Ombudsman for Long-Term Care. The commissioner must transmit the notice of resident classification by electronic means to the nursing facility. A nursing facility is responsible for the distribution of the notice to each resident, to the person responsible for the payment of the resident's nursing home expenses, or to another person designated by the resident. This notice must be distributed within three working days after the facility's receipt of the electronic file of notice of case mix classifications from the commissioner of health.

(b) If a facility submits a modification to the most recent assessment used to establish a case mix classification conducted under subdivision 3 that results in a change in case mix classification, the facility shall give written notice to the resident or the resident's representative about the item that was modified and the reason for the modification. The notice of modified assessment may be provided at the same time that the resident or resident's representative is provided the resident's modified notice of classification.

Subd. 8. Request for reconsideration of resident classifications. (a) The resident, or resident's representative, or the nursing facility or boarding care home may request that the commissioner of health reconsider the assigned reimbursement classification. The request for reconsideration must be submitted in writing to the commissioner within 30 days of the day the resident or the resident's representative receives the resident classification notice. The request for reconsideration must include the name of the resident, the name and address of the facility in which the resident resides, the reasons for the reconsideration, and documentation supporting the request. The documentation accompanying the reconsideration request is limited to a copy of the MDS that determined the classification and other documents that would support or change the MDS findings.

(b) Upon request, the nursing facility must give the resident or the resident's representative a copy of the assessment form and the other documentation that was given to the commissioner of health to support the assessment findings. The nursing facility shall also provide access to and a copy of other information from the resident's record that has been requested by or on behalf of the resident to support a resident's reconsideration request. A copy of any requested material must be provided within three working days of receipt of a written request for the information. Notwithstanding any law to the contrary, the facility may not charge a fee for providing copies of the requested documentation. If a facility fails to provide the material within this time, it is subject to the issuance of a correction order and penalty assessment under sections 144.653 and 144A.10. Notwithstanding those sections, any correction order issued under this subdivision must require that the nursing facility immediately comply with the request for information and that as of the date of the issuance of the correction order, the facility shall forfeit to the state a $100 fine for the first day of noncompliance, and an increase in the $100 fine by $50 increments for each day the noncompliance continues.

(c) In addition to the information required under paragraphs (a) and (b), a reconsideration request from a nursing facility must contain the following information: (i) the date the reimbursement classification notices were received by the facility; (ii) the date the classification notices were distributed to the resident or the resident's representative; and (iii) a copy of a notice sent to the resident or to the resident's representative. This notice must inform the resident or the resident's representative that a reconsideration of the resident's classification is being requested, the reason for the request, that the resident's rate will change if the request is approved by the commissioner, the extent of the change, that copies of the facility's request and supporting documentation are available for review, and that the resident also has the right to request a reconsideration. If the facility fails to provide the required information listed in item (iii) with the reconsideration request, the commissioner may request that the facility provide the information within 14 calendar days. The reconsideration request must be denied if the information is then not provided, and the facility may not make further reconsideration requests on that specific reimbursement classification.

(d) Reconsideration by the commissioner must be made by individuals not involved in reviewing the assessment, audit, or reconsideration that established the disputed classification. The reconsideration must be based upon the assessment that determined the classification and upon the information provided to the commissioner under paragraphs (a) and (b). If necessary for evaluating the reconsideration request, the commissioner may conduct on-site reviews. Within 15 working days of receiving the request for reconsideration, the commissioner shall affirm or modify the original resident classification. The original classification must be modified if the commissioner determines that the assessment resulting in the classification did not accurately reflect characteristics of the resident at the time of the assessment. The resident and the nursing facility or boarding care home shall be notified within five working days after the decision is made. A decision by the commissioner under this subdivision is the final administrative decision of the agency for the party requesting reconsideration.

(e) The resident classification established by the commissioner shall be the classification that applies to the resident while the request for reconsideration is pending. If a request for reconsideration applies to an assessment used to determine nursing facility level of care under subdivision 4, paragraph (c), the resident shall continue to be eligible for nursing facility level of care while the request for reconsideration is pending.

(f) The commissioner may request additional documentation regarding a reconsideration necessary to make an accurate reconsideration determination.

Subd. 9. Audit authority. (a) The commissioner shall audit the accuracy of resident assessments performed under section 256B.438 through any of the following: desk audits; on-site review of residents and their records; and interviews with staff, residents, or residents' families. The commissioner shall reclassify a resident if the commissioner determines that the resident was incorrectly classified.

(b) The commissioner is authorized to conduct on-site audits on an unannounced basis.

(c) A facility must grant the commissioner access to examine the medical records relating to the resident assessments selected for audit under this subdivision. The commissioner may also observe and speak to facility staff and residents.

(d) The commissioner shall consider documentation under the time frames for coding items on the minimum data set as set out in the Long-Term Care Facility Resident Assessment Instrument User's Manual published by the Centers for Medicare and Medicaid Services.

(e) The commissioner shall develop an audit selection procedure that includes the following factors:

(1) Each facility shall be audited annually. If a facility has two successive audits in which the percentage of change is five percent or less and the facility has not been the subject of a special audit in the past 36 months, the facility may be audited biannually. A stratified sample of 15 percent, with a minimum of ten assessments, of the most current assessments shall be selected for audit. If more than 20 percent of the RUG-IV classifications are changed as a result of the audit, the audit shall be expanded to a second 15 percent sample, with a minimum of ten assessments. If the total change between the first and second samples is 35 percent or greater, the commissioner may expand the audit to all of the remaining assessments.

(2) If a facility qualifies for an expanded audit, the commissioner may audit the facility again within six months. If a facility has two expanded audits within a 24-month period, that facility will be audited at least every six months for the next 18 months.

(3) The commissioner may conduct special audits if the commissioner determines that circumstances exist that could alter or affect the validity of case mix classifications of residents. These circumstances include, but are not limited to, the following:

(i) frequent changes in the administration or management of the facility;

(ii) an unusually high percentage of residents in a specific case mix classification;

(iii) a high frequency in the number of reconsideration requests received from a facility;

(iv) frequent adjustments of case mix classifications as the result of reconsiderations or audits;

(v) a criminal indictment alleging provider fraud;

(vi) other similar factors that relate to a facility's ability to conduct accurate assessments;

(vii) an atypical pattern of scoring minimum data set items;

(viii) nonsubmission of assessments;

(ix) late submission of assessments; or

(x) a previous history of audit changes of 35 percent or greater.

(f) Within 15 working days of completing the audit process, the commissioner shall make available electronically the results of the audit to the facility. If the results of the audit reflect a change in the resident's case mix classification, a case mix classification notice will be made available electronically to the facility, using the procedure in subdivision 7, paragraph (a). The notice must contain the resident's classification and a statement informing the resident, the resident's authorized representative, and the facility of their right to review the commissioner's documents supporting the classification and to request a reconsideration of the classification. This notice must also include the address and telephone number of the Office of Ombudsman for Long-Term Care.

Subd. 10. Transition. After implementation of this section, reconsiderations requested for classifications made under section 144.0722, subdivision 1, shall be determined under section 144.0722, subdivision 3.

Subd. 11. Nursing facility level of care. (a) For purposes of medical assistance payment of long-term care services, a recipient must be determined, using assessments defined in subdivision 4, to meet one of the following nursing facility level of care criteria:

(1) the person requires formal clinical monitoring at least once per day;

(2) the person needs the assistance of another person or constant supervision to begin and complete at least four of the following activities of living: bathing, bed mobility, dressing, eating, grooming, toileting, transferring, and walking;

(3) the person needs the assistance of another person or constant supervision to begin and complete toileting, transferring, or positioning and the assistance cannot be scheduled;

(4) the person has significant difficulty with memory, using information, daily decision making, or behavioral needs that require intervention;

(5) the person has had a qualifying nursing facility stay of at least 90 days;

(6) the person meets the nursing facility level of care criteria determined 90 days after admission or on the first quarterly assessment after admission, whichever is later; or

(7) the person is determined to be at risk for nursing facility admission or readmission through a face-to-face long-term care consultation assessment as specified in section 256B.0911, subdivision 3a, 3b, or 4d, by a county, tribe, or managed care organization under contract with the Department of Human Services. The person is considered at risk under this clause if the person currently lives alone or will live alone or be homeless without the person's current housing and also meets one of the following criteria:

(i) the person has experienced a fall resulting in a fracture;

(ii) the person has been determined to be at risk of maltreatment or neglect, including self-neglect; or

(iii) the person has a sensory impairment that substantially impacts functional ability and maintenance of a community residence.

(b) The assessment used to establish medical assistance payment for nursing facility services must be the most recent assessment performed under subdivision 4, paragraph (b), that occurred no more than 90 calendar days before the effective date of medical assistance eligibility for payment of long-term care services. In no case shall medical assistance payment for long-term care services occur prior to the date of the determination of nursing facility level of care.

(c) The assessment used to establish medical assistance payment for long-term care services provided under sections 256B.0915 and 256B.49 and alternative care payment for services provided under section 256B.0913 must be the most recent face-to-face assessment performed under section 256B.0911, subdivision 3a, 3b, or 4d, that occurred no more than 60 calendar days before the effective date of medical assistance eligibility for payment of long-term care services.

[See Note.]

Subd. 12. Appeal of nursing facility level of care determination. (a) A resident or prospective resident whose level of care determination results in a denial of long-term care services can appeal the determination as outlined in section 256B.0911, subdivision 3a, paragraph (h), clause (9).

(b) The commissioner of human services shall ensure that notice of changes in eligibility due to a nursing facility level of care determination is provided to each affected recipient or the recipient's guardian at least 30 days before the effective date of the change. The notice shall include the following information:

(1) how to obtain further information on the changes;

(2) how to receive assistance in obtaining other services;

(3) a list of community resources; and

(4) appeal rights.

A recipient who meets the criteria in section 256B.0922, subdivision 2, paragraph (a), clauses (1) and (2), may request continued services pending appeal within the time period allowed to request an appeal under section 256.045, subdivision 3, paragraph (i). This paragraph is in effect for appeals filed between January 1, 2015, and December 31, 2016.

History: 1Sp2001 c 9 art 5 s 2; 2002 c 276 s 1-4; 2002 c 277 s 32; 2002 c 379 art 1 s 113; 2006 c 282 art 20 s 1,2; 2008 c 230 s 1; 2009 c 79 art 8 s 1-5; 2009 c 173 art 1 s 2; 2010 c 352 art 1 s 1; 1Sp2010 c 1 art 24 s 12; 2011 c 110 art 1 s 1-7; 1Sp2011 c 9 art 6 s 87; art 7 s 47,52; 2012 c 187 art 1 s 75; 2012 c 216 art 14 s 2; 2012 c 247 art 4 s 41; 2013 c 63 s 2; 2013 c 108 art 2 s 1,44; art 7 s 1; 2014 c 147 s 1; 2014 c 312 art 27 s 2; 2015 c 21 art 1 s 26; 2015 c 78 art 6 s 1

NOTE: Subdivision 11 is effective on or after January 1, 2014, for individuals age 21 and older, and on or after October 1, 2019, for individuals under age 21. Laws 2009, chapter 79, article 8, section 4, the effective date, as amended by Laws 2010, First Special Session chapter 1, article 24, section 12, and Laws 2011, First Special Session chapter 9, article 7, section 47.



Section 144.074 — FUNDS RECEIVED FROM OTHER SOURCES.

The state commissioner of health may receive and accept money, property, or services from any person, agency, or other source for any public health purpose within the scope of statutory authority. All money so received is annually appropriated for those purposes in the manner and subject to the provisions of law applicable to appropriations of state funds.

History: 1975 c 310 s 9; 1977 c 305 s 45; 1986 c 444



Section 144.0742 — CONTRACTS FOR PROVISION OF PUBLIC HEALTH SERVICES.

The commissioner of health is authorized to enter into contractual agreements with any public or private entity for the provision of statutorily prescribed public health services by the department. The contracts shall specify the services to be provided and the amount and method of reimbursement therefor. Funds generated in a contractual agreement made pursuant to this section are appropriated to the department for purposes of providing the services specified in the contracts. All such contractual agreements shall be processed in accordance with the provisions of chapter 16C.

History: 1981 c 360 art 1 s 15; 1984 c 544 s 89; 1998 c 386 art 2 s 56



Section 144.0751 — HEALTH STANDARDS.

(a) Safe drinking water or air quality standards established or revised by the commissioner of health must:

(1) be based on scientifically acceptable, peer-reviewed information; and

(2) include a reasonable margin of safety to adequately protect the health of infants, children, and adults by taking into consideration risks to each of the following health outcomes: reproductive development and function, respiratory function, immunologic suppression or hypersensitization, development of the brain and nervous system, endocrine (hormonal) function, cancer, general infant and child development, and any other important health outcomes identified by the commissioner.

(b) For purposes of this section, "peer-reviewed" means a scientifically based review conducted by individuals with substantial knowledge and experience in toxicology, health risk assessment, or other related fields as determined by the commissioner.

History: 1Sp2001 c 9 art 1 s 27; 2002 c 379 art 1 s 113



Section 144.077 — MOBILE HEALTH CARE PROVIDERS.

Subdivision 1. Definition. "Mobile health evaluation and screening provider" means any provider who is transported in a vehicle mounted unit, either motorized or trailered, and readily movable without disassembling, and who regularly provides evaluation and screening services in more than one geographic location. "Mobile health evaluation and screening provider" does not include any ambulance medical transportation type services or any mobile health service provider affiliated, owned and operated, or under contract with a licensed health care facility or provider, managed care entity licensed under chapter 62D or 62N or Minnesota licensed physician or dentist, nor does it include fixed location providers who transfer or move during the calendar year. All mobile health evaluation and screening providers must be directly supervised by a physician licensed under chapter 147.

Subd. 2. Licensure requirements. A mobile health evaluation and screening provider shall be required to comply with all licensing reporting and certification, sanitation, and other requirements and regulations that apply to a health care provider supplying similar services as a fixed location provider. A mobile health evaluation and screening provider shall be subject to regulation and order of the Department of Health.

Subd. 3. Registration requirements. A mobile health evaluation and screening provider shall register with the commissioner and file the anticipated locations of practice, schedules, and routes annually no later than January 15. The mobile health evaluation and screening provider shall also include the name and address of the supervising physician. A mobile health evaluation and screening provider shall provide at least 30 days' written notice to the populations they intend to serve.

History: 1995 c 135 s 1



Section 144.09 — COOPERATION WITH FEDERAL AUTHORITIES.

The state of Minnesota, through its legislative authority:

(1) accepts the provisions of any act of Congress providing for cooperation between the government of the United States and the several states in public protection of maternity and infancy;

(2) empowers and directs the commissioner to cooperate with the federal Children's Bureau to carry out the purposes of such acts; and

(3) appoints the commissioner of management and budget as custodian of all moneys given to the state by the United States under the authority of such acts and such money shall be paid out in the manner provided by such acts for the purposes therein specified.

History: (5344) 1921 c 392 s 5; 1977 c 305 s 45; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 144.092 — COORDINATED NUTRITION DATA COLLECTION.

The commissioner of health may develop and coordinate a reporting system to improve the state's ability to document inadequate nutrient and food intake of Minnesota's children and adults and to identify problems and determine the most appropriate strategies for improving inadequate nutritional status. The Board on Aging may develop a method to evaluate the nutritional status and requirements of the elderly in Minnesota.

History: 1986 c 404 s 6; 1987 c 209 s 3; 1997 c 7 art 2 s 15



Section 144.10 — FEDERAL AID FOR MATERNAL AND CHILD WELFARE SERVICES.

The commissioner of management and budget is hereby appointed as the custodian of all moneys received, or which may hereafter be received, by the state by reason of any federal aid granted for maternal and child welfare service and for public health services, including the purposes as declared in Public Law 725 enacted by the 79th Congress of the United States, Chapter 958-2d Session and all amendments thereto, which moneys shall be expended in accordance with the purposes expressed in the acts of Congress granting such aid and solely in accordance with plans to be prepared by the state commissioner of health. The plans so to be prepared by the commissioner of health for maternal and child health service shall be approved by the United States Children's Bureau; and the plans of the commissioner of health for public health service shall be approved by the United States Public Health Service. Such plans shall include the training of personnel for both state and local health work and conform with all the requirements governing federal aid for these purposes. Such plans shall be designed to secure for the state the maximum amount of federal aid which is possible to be secured on the basis of the available state, county, and local appropriations for such purposes. The commissioner of health shall make reports, which shall be in such form and contain such information as may be required by the United States Children's Bureau or the United States Public Health Service, as the case may be; and comply with all the provisions, rules, and regulations which may be prescribed by these federal authorities in order to secure the correction and verification of such reports.

History: (5391-1) Ex1936 c 70 s 1; 1947 c 485 s 1; 1977 c 305 s 45; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2013 c 125 art 1 s 29



Section 144.11 — RULES.

The commissioner may make such reasonable rules as may be necessary to carry into effect the provisions of section 144.10 and alter, amend, suspend, or repeal any of such rules.

History: (5391-2) Ex1936 c 70 s 2; 1977 c 305 s 45; 1985 c 248 s 70



Section 144.111 — RULES, NOTICE PUBLISHED.

Three weeks' published notice of such rules, if of general application throughout the state, shall be given at the seat of government; if of local application only, as near such locality as practicable. Special rules applicable to particular cases shall be sufficiently noticed when posted in a conspicuous place upon or near the premises affected. Fines collected for violations of rules adopted by the commissioner shall be paid into the state treasury; and of local boards and officers, into the county treasury.

History: (5346) RL s 2132; 1977 c 305 s 45; 1985 c 248 s 70; 2015 c 21 art 1 s 109



Section 144.12 — REGULATION, ENFORCEMENT, LICENSES, FEES.

Subdivision 1. Rules. The commissioner may adopt reasonable rules pursuant to chapter 14 for the preservation of the public health. The rules shall not conflict with the charter or ordinance of a city of the first class upon the same subject. The commissioner may control, by rule, by requiring the taking out of licenses or permits, or by other appropriate means, any of the following matters:

(1) the manufacture into articles of commerce, other than food, of diseased, tainted, or decayed animal or vegetable matter;

(2) the business of scavengering and the disposal of sewage;

(3) the location of mortuaries and cemeteries and the removal and burial of the dead;

(4) the management of boarding places for infants and the treatment of infants in them;

(5) the pollution of streams and other waters and the distribution of water by persons for drinking or domestic use;

(6) the construction and equipment, in respect to sanitary conditions, of schools, hospitals, almshouses, prisons, and other public institutions, and of lodging houses and other public sleeping places kept for gain;

(7) the treatment, in hospitals and elsewhere, of persons suffering from communicable diseases, including all manner of venereal disease and infection, the disinfection and quarantine of persons and places in case of those diseases, and the reporting of sicknesses and deaths from them;

Neither the commissioner nor any community health board as defined in section 145A.02, subdivision 5, nor director of public health may adopt any rule or regulation for the treatment in any penal or correctional institution of any person suffering from any communicable disease or venereal disease or infection, which requires the involuntary detention of any person after the expiration of the period of sentence to the penal or correctional institution, or after the expiration of the period to which the sentence may be reduced by good time allowance or by the lawful order of any judge or the Department of Corrections;

(8) the prevention of infant blindness and infection of the eyes of the newly born by the designation, from time to time, of one or more prophylactics to be used in those cases and in the manner that the commissioner directs, unless specifically objected to by a parent of the infant;

(9) the accumulation of filthy and unwholesome matter to the injury of the public health and its removal;

(10) the collection, recording, and reporting of vital records by public officers and the furnishing of information to them by physicians, undertakers, and others of births, deaths, causes of death, and other pertinent facts;

(11) the construction, equipment, and maintenance, in respect to sanitary conditions, of lumber camps, migratory or migrant labor camps, and other industrial camps;

(12) the general sanitation of tourist camps, summer hotels, and resorts in respect to water supplies, disposal of sewage, garbage, and other wastes and the prevention and control of communicable diseases; and, to that end, may prescribe the respective duties of agents of a community health board as authorized under section 145A.04; and all community health boards shall make such investigations and reports and obey such directions as the commissioner may require or give and, under the supervision of the commissioner, enforce the rules;

(13) atmospheric pollution which may be injurious or detrimental to public health;

(14) sources of radiation, and the handling, storage, transportation, use and disposal of radioactive isotopes and fissionable materials; and

(15) the establishment, operation and maintenance of all clinical laboratories not owned, or functioning as a component of a licensed hospital. These laboratories shall not include laboratories owned or operated by five or less licensed practitioners of the healing arts, unless otherwise provided by federal law or regulation, and in which these practitioners perform tests or procedures solely in connection with the treatment of their patients. Rules promulgated under the authority of this clause, which shall not take effect until federal legislation relating to the regulation and improvement of clinical laboratories has been enacted, may relate at least to minimum requirements for external and internal quality control, equipment, facility environment, personnel, administration and records. These rules may include the establishment of a fee schedule for clinical laboratory inspections. The provisions of this clause shall expire 30 days after the conclusion of any fiscal year in which the federal government pays for less than 45 percent of the cost of regulating clinical laboratories.

Subd. 2. Mass gatherings. The commissioner may regulate the general sanitation of mass gatherings by promulgation of rules in respect to, but not limited to, the following areas: water supply, disposal of sewage, garbage and other wastes, the prevention and control of communicable diseases, the furnishing of suitable and adequate sanitary accommodations, and all other reasonable and necessary precautions to protect and insure the health, comfort and safety of those in attendance. No permit, license, or other prior approval shall be required of the commissioner for a mass gathering. A "mass gathering" shall mean an actual or reasonably anticipated assembly of more than 1,500 persons which will continue, or may reasonably be expected to continue, for a period of more than ten consecutive hours and which is held in an open space or temporary structure especially constructed, erected or assembled for the gathering. For purposes of this subdivision, "mass gatherings" shall not include public gatherings sponsored by a political subdivision or a nonprofit organization.

Subd. 3. Licenses; permits. Applications for licenses or permits issued pursuant to this section shall be submitted with a fee prescribed by the commissioner pursuant to section 144.122. Licenses or permits shall expire and be renewed as prescribed by the commissioner pursuant to section 144.122.

Subd. 4. Camper cabins and bunkhouses. Camper cabins and bunkhouses are exempt from floor space, air space, or bed spacing requirements applicable to lodging establishments adopted by the commissioner. For the purposes of this section:

(1) "bunkhouse" means a building, structure, or enclosure intended to sleep more than one person for up to three nights that does not include a kitchen or bathroom; and

(2) "camper cabin" means a permanent rustic enclosure with walls and a floor that does not include a kitchen or bath; is located in a state park administered by the commissioner of natural resources, at a resort as defined under section 157.15, subdivision 11, or at a recreational camping area as defined under section 327.14, subdivision 8; and is intended to be a place where sleeping accommodations are furnished to the public.

History: (5345) RL s 2131; 1917 c 345 s 1; 1923 c 227 s 1; 1951 c 537 s 1; 1953 c 134 s 1; 1957 c 361 s 1; 1975 c 310 s 4; 1975 c 351 s 1; 1977 c 66 s 10; 1977 c 305 s 45; 1977 c 406 s 1; 1983 c 359 s 9; 1985 c 248 s 70; 1986 c 444; 1987 c 309 s 24; 2014 c 192 art 4 s 1; 2014 c 291 art 7 s 28; 2015 c 21 art 1 s 109; 1Sp2015 c 4 art 4 s 124



Section 144.1201 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 144.1201 to 144.1204, the terms defined in this section have the meanings given to them.

Subd. 2. By-product nuclear material. "By-product nuclear material" means a radioactive material, other than special nuclear material, yielded in or made radioactive by exposure to radiation created incident to the process of producing or utilizing special nuclear material.

Subd. 3. Radiation. "Radiation" means ionizing radiation and includes alpha rays; beta rays; gamma rays; x-rays; high energy neutrons, protons, or electrons; and other atomic particles.

Subd. 4. Radioactive material. "Radioactive material" means a matter that emits radiation. Radioactive material includes special nuclear material, source nuclear material, and by-product nuclear material.

Subd. 5. Source nuclear material. "Source nuclear material" means uranium or thorium, or a combination thereof, in any physical or chemical form; or ores that contain by weight 1/20 of one percent (0.05 percent) or more of uranium, thorium, or a combination thereof. Source nuclear material does not include special nuclear material.

Subd. 6. Special nuclear material. "Special nuclear material" means:

(1) plutonium, uranium enriched in the isotope 233 or in the isotope 235, and any other material that the Nuclear Regulatory Commission determines to be special nuclear material according to United States Code, title 42, section 2071, except that source nuclear material is not included; and

(2) a material artificially enriched by any of the materials listed in clause (1), except that source nuclear material is not included.

History: 1999 c 245 art 2 s 16



Section 144.1202 — UNITED STATES NUCLEAR REGULATORY COMMISSION AGREEMENT.

Subdivision 1. Agreement authorized. In order to have a comprehensive program to protect the public from radiation hazards, the governor, on behalf of the state, is authorized to enter into agreements with the United States Nuclear Regulatory Commission under the Atomic Energy Act of 1954, section 274b, as amended. The agreement shall provide for the discontinuance of portions of the Nuclear Regulatory Commission's licensing and related regulatory authority over by-product, source, and special nuclear materials, and the assumption of regulatory authority over these materials by the state.

Subd. 2. Health Department designated lead. The Department of Health is designated as the lead agency to pursue an agreement on behalf of the governor and for any assumption of specified licensing and regulatory authority from the Nuclear Regulatory Commission under an agreement with the commission. The commissioner of health shall establish an advisory group to assist in preparing the state to meet the requirements for reaching an agreement. The commissioner may adopt rules to allow the state to assume regulatory authority under an agreement under this section, including the licensing and regulation of radioactive materials. Any regulatory authority assumed by the state includes the ability to set and collect fees.

Subd. 3. Transition. A person who, on the effective date of an agreement under this section, possesses a Nuclear Regulatory Commission license that is subject to the agreement is deemed to possess a similar license issued by the Department of Health. A Department of Health license obtained under this subdivision expires on the expiration date specified in the federal license.

Subd. 4. [Repealed, 2004 c 236 s 7]

History: 1999 c 245 art 2 s 17; 1Sp2001 c 9 art 1 s 28; 2002 c 379 art 1 s 113; 2003 c 111 s 1



Section 144.1203 — TRAINING; RULEMAKING.

The commissioner shall adopt rules to ensure that individuals handling or utilizing radioactive materials under the terms of a license issued by the commissioner under section 144.1202 have proper training and qualifications to do so. The rules adopted must be at least as stringent as federal regulations on proper training and qualifications adopted by the Nuclear Regulatory Commission. Rules adopted under this section may incorporate federal regulations by reference.

History: 1999 c 245 art 2 s 18



Section 144.1204 — SURETY REQUIREMENTS.

Subdivision 1. Financial assurance required. The commissioner may require an applicant for a license under section 144.1202, or a person who was formerly licensed by the Nuclear Regulatory Commission and is now subject to sections 144.1201 to 144.1204, to post financial assurances to ensure the completion of all requirements established by the commissioner for the decontamination, closure, decommissioning, and reclamation of sites, structures, and equipment used in conjunction with activities related to licensure. The financial assurances posted must be sufficient to restore the site to unrestricted future use and must be sufficient to provide for surveillance and care when radioactive materials remain at the site after the licensed activities cease. The commissioner may establish financial assurance criteria by rule. In establishing such criteria, the commissioner may consider:

(1) the chemical and physical form of the licensed radioactive material;

(2) the quantity of radioactive material authorized;

(3) the particular radioisotopes authorized and their subsequent radiotoxicity;

(4) the method in which the radioactive material is held, used, stored, processed, transferred, or disposed of; and

(5) the potential costs of decontamination, treatment, or disposal of a licensee's equipment and facilities.

Subd. 2. Acceptable financial assurances. The commissioner may, by rule, establish types of financial assurances that meet the requirements of this section. Such financial assurances may include bank letters of credit, deposits of cash, or deposits of government securities.

Subd. 3. Trust agreements. Financial assurances must be established together with trust agreements. Both the financial assurances and the trust agreements must be in a form and substance that meet requirements established by the commissioner.

Subd. 4. Exemptions. The commissioner is authorized to exempt from the requirements of this section, by rule, any category of licensee upon a determination by the commissioner that an exemption does not result in a significant risk to the public health or safety or to the environment and does not pose a financial risk to the state.

Subd. 5. Other remedies unaffected. Nothing in this section relieves a licensee of a civil liability incurred, nor may this section be construed to relieve the licensee of obligations to prevent or mitigate the consequences of improper handling or abandonment of radioactive materials.

History: 1999 c 245 art 2 s 19



Section 144.1205 — RADIOACTIVE MATERIAL; SPECIAL NUCLEAR MATERIAL.

Subdivision 1. Application and license renewal fee. When a license is required for radioactive material or source or special nuclear material by a rule adopted under section 144.1202, subdivision 2, an application fee according to subdivision 4 must be paid upon initial application for a license. The licensee must renew the license 60 days before the expiration date of the license. The expiration date of a license is the date specified by rule of the commissioner of health.

Subd. 2. Annual fee. A licensee must pay an annual fee at least 60 days before the anniversary date of the issuance of the license. The annual fee is as follows:

(a) Fee categories under this section are equivalent to the licensing categories used by the United States Nuclear Regulatory Commission under Code of Federal Regulations, title 10, parts 30 to 36, 39, 40, 70, 71, and 150, except as provided in paragraph (b).

(b) The category of "Academic, small" is the type of license required for the use of radioactive materials in a teaching institution. Radioactive materials are limited to ten radionuclides not to exceed a total activity amount of one curie.

Subd. 4. Application fee. A licensee must pay an application fee as follows:

An annual fee or a license renewal fee submitted to the commissioner after the due date specified by rule must be accompanied by an additional amount equal to 25 percent of the fee due.

Subd. 6. Inspections. The commissioner of health shall make periodic safety inspections of the radioactive material and source and special nuclear material of a licensee. The commissioner shall prescribe the frequency of safety inspections by rule.

Subd. 7. Recovery of reinspection cost. If the commissioner finds serious violations of public health standards during an inspection under subdivision 6, the licensee must pay all costs associated with subsequent reinspection of the source. The costs shall be the actual costs incurred by the commissioner and include, but are not limited to, labor, transportation, per diem, materials, legal fees, testing, and monitoring costs.

Subd. 8. Reciprocity fee. A licensee submitting an application for reciprocal recognition of a materials license issued by another agreement state or the United States Nuclear Regulatory Commission for a period of 180 days or less during a calendar year must pay $1,200. For a period of 181 days or more, the licensee must obtain a license under subdivision 4.

Subd. 9. Fees for license amendments. A licensee must pay a fee of $300 to amend a license as follows:

(1) to amend a license requiring review including, but not limited to, addition of isotopes, procedure changes, new authorized users, or a new radiation safety officer; and

(2) to amend a license requiring review and a site visit including, but not limited to, facility move or addition of processes.

History: 1Sp2001 c 9 art 1 s 29; 2002 c 379 art 1 s 113; 2004 c 236 s 1-4; 2007 c 85 s 1



Section 144.121 — X-RAY MACHINES; OTHER SOURCES OF IONIZING RADIATION.

Subdivision 1. Registration; fees. The fee for the registration for x-ray machines and other sources of ionizing radiation required to be registered under rules adopted by the state commissioner of health pursuant to section 144.12, shall be in an amount as described in subdivision 1a pursuant to section 144.122. The registration shall expire and be renewed as prescribed by the commissioner pursuant to section 144.122.

Subd. 1a. Fees for ionizing radiation-producing equipment. (a) A facility with ionizing radiation-producing equipment must pay an annual initial or annual renewal registration fee consisting of a base facility fee of $100 and an additional fee for each radiation source, as follows:

(b) A facility with radiation therapy and accelerator equipment must pay an annual registration fee of $500. A facility with an industrial accelerator must pay an annual registration fee of $150.

(c) Electron microscopy equipment is exempt from the registration fee requirements of this section.

Subd. 1b. Penalty fee for late registration. Applications for initial or renewal registrations submitted to the commissioner after the time specified by the commissioner shall be accompanied by an amount equal to 25 percent of the fee due in addition to the fees prescribed in subdivision 1a.

Subd. 1c. [Repealed, 2007 c 85 s 5]

Subd. 2. Inspections. Periodic radiation safety inspections of the sources of ionizing radiation shall be made by the state commissioner of health. The frequency of safety inspections shall be prescribed by the commissioner on the basis of the frequency of use of the source of ionizing radiation; provided that each source shall be inspected at least once every four years.

Subd. 3. Exemption. Notwithstanding rules adopted by the commissioner under section 144.12, subdivision 1, clause (15), practitioners of veterinary medicine are not required to conduct densitometry and sensitometry tests as part of any ionizing radiation quality assurance program.

Subd. 4. [Repealed, 2007 c 85 s 5]

Subd. 5. Examination for individual operating x-ray equipment. (a) After January 1, 2008, an individual in a facility with x-ray equipment for use on humans that is registered under subdivision 1 may not operate, nor may the facility allow the individual to operate, x-ray equipment unless the individual has passed a national examination for limited x-ray machine operators that meets the requirements of paragraphs (b) and (c) and is approved by the commissioner of health.

(b) The commissioner shall establish criteria for the approval of examinations based on national standards, such as the examination in radiography from the American Registry of Radiologic Technologists, the examination for limited scope of practice in radiography from the American Registry of Radiologic Technologists for limited x-ray machine operators, and the American Registry of Chiropractic Radiography Technologists for limited radiography in spines and extremities; or equivalent examinations approved by other states. Equivalent examinations may be approved by the commissioner, if the examination is consistent with the standards for educational and psychological testing as recommended by the American Education Research Association, the American Psychological Association, the National Council on Measurement in Education, or the National Commission for Certifying Agencies. The organization proposing the use of an equivalent examination shall submit a fee to the commissioner of $1,000 per examination to cover the cost of determining the extent to which the examination meets the examining standards. The collected fee shall be deposited in the state treasury and credited to the state government special revenue fund.

(c) The examination for limited x-ray machine operators must include:

(1) radiation protection, equipment maintenance and operation, image production and evaluation, and patient care and management; and

(2) at least one of the following regions of the human anatomy: chest, extremities, skull and sinus, spine, or ankle and foot. The examinations must include the anatomy of, and positioning for, the specific regions.

(d) A limited x-ray operator who is required to take an examination under this subdivision must submit to the commissioner an application for the examination, a $25 processing fee, and the required examination fee set by the national organization offering the examination. The processing fee and the examination fee shall be deposited in the state treasury and credited to the state government special revenue fund. The commissioner shall submit the fee to the national organization providing the examination.

Subd. 5a. Limited x-ray machine operator practice. (a) A limited x-ray operator may only practice medical radiography on limited regions of the human anatomy for which the operator has successfully passed an examination identified in subdivision 5, unless the operator meets one of the exemptions described in paragraph (b). The operator may practice using only routine radiographic procedures, for the interpretation by and under the direction of a licensed practitioner, excluding computed tomography, the use of contrast media, and the use of fluoroscopic or mammographic equipment.

(b) This subdivision does not apply to:

(1) limited x-ray machine operators who passed the examination that was required before January 1, 2008;

(2) certified radiologic technologists, licensed dental hygienists, registered dental assistants, certified registered nurse anesthetists, and registered physician assistants;

(3) individuals who are licensed in Minnesota to practice medicine, osteopathic medicine, chiropractic, podiatry, or dentistry; and

(4) individuals who are participating in a training course in any of the occupations listed in clause (2) or (3) for the duration and within the scope of the training course.

Subd. 5b. Variance of scope of practice. The commissioner may grant a variance according to Minnesota Rules, parts 4717.7000 to 4717.7050, to a facility for the scope of practice of an x-ray operator in cases where the delivery of health care would otherwise be compromised if a variance were not granted. The request for a variance must be in writing, state the circumstances that constitute hardship, state the period of time the facility wishes to have the variance for the scope of practice in place, and state the alternative measures that will be taken if the variance is granted. The commissioner shall set forth in writing the reasons for granting or denying the variance. Variances granted by the commissioner must specify in writing the time limitation and required alternative measures to be taken by the facility. A request for the variance shall be denied if the commissioner finds the circumstances stated by the facility do not support a claim of hardship, the requested time period for the variance is unreasonable, the alternative measures proposed by the facility are not equivalent to the scope of practice, or the request for the variance is not submitted to the commissioner in a timely manner.

Subd. 6. Inspection. At the time a facility with x-ray equipment is inspected by the commissioner of health in accordance with subdivision 2, an individual operating x-ray equipment in the facility must be able to show compliance with the requirements of subdivision 5.

Subd. 7. [Repealed, 1999 c 86 art 2 s 6]

Subd. 8. Exemption from examination requirements; operators of certain bone densitometers. (a) This subdivision applies to a bone densitometer that is used on humans to estimate bone mineral content and bone mineral density in a region of a finger on a person's nondominant hand, gives an x-ray dose equivalent of less than 0.001 microsieverts per scan, and has an x-ray leakage exposure rate of less than two milliroentgens per hour at a distance of one meter, provided that the bone densitometer is operating in accordance with manufacturer specifications.

(b) An individual who operates a bone densitometer that satisfies the definition in paragraph (a) and the facility in which an individual operates such a bone densitometer are exempt from the requirements of subdivisions 5 and 6.

History: 1974 c 81 s 1; 1975 c 310 s 35; 1977 c 305 s 45; 1985 c 248 s 70; 1993 c 188 s 1,2; 1995 c 146 s 1-3; 1997 c 203 art 2 s 7-10; 1999 c 245 art 2 s 20; 2007 c 85 s 2,3; 2007 c 123 s 1-3; 2008 c 277 art 1 s 13; 2009 c 79 art 10 s 2,3; 2013 c 125 art 1 s 108; 2016 c 119 s 7



Section 144.1212 — NOTICE TO PATIENT; MAMMOGRAM RESULTS.

Subdivision 1. Definition. For purposes of this section, "facility" has the meaning provided in United States Code, title 42, section 263b(a)(3)(A).

Subd. 2. Required notice. A facility at which a mammography examination is performed shall, if a patient is categorized by the facility as having heterogeneously dense breasts or extremely dense breasts based on the Breast Imaging Reporting and Data System established by the American College of Radiology, include in the summary of the written report that is sent to the patient, as required by the federal Mammography Quality Standards Act, United States Code, title 42, section 263b, notice that the patient has dense breast tissue, that this may make it more difficult to detect cancer on a mammogram, and that it may increase her risk of breast cancer. The following language may be used:

"Your mammogram shows that your breast tissue is dense. Dense breast tissue is relatively common and is found in more than 40 percent of women. However, dense breast tissue may make it more difficult to identify precancerous lesions or cancer through a mammogram and may also be associated with an increased risk of breast cancer. This information about the results of your mammogram is given to you to raise your own awareness and to help inform your conversations with your treating clinician who has received a report of your mammogram results. Together you can decide which screening options are right for you based on your mammogram results, individual risk factors, or physical examination."

History: 2014 c 291 art 6 s 2



Section 144.122 — LICENSE, PERMIT, AND SURVEY FEES.

(a) The state commissioner of health, by rule, may prescribe procedures and fees for filing with the commissioner as prescribed by statute and for the issuance of original and renewal permits, licenses, registrations, and certifications issued under authority of the commissioner. The expiration dates of the various licenses, permits, registrations, and certifications as prescribed by the rules shall be plainly marked thereon. Fees may include application and examination fees and a penalty fee for renewal applications submitted after the expiration date of the previously issued permit, license, registration, and certification. The commissioner may also prescribe, by rule, reduced fees for permits, licenses, registrations, and certifications when the application therefor is submitted during the last three months of the permit, license, registration, or certification period. Fees proposed to be prescribed in the rules shall be first approved by the Department of Management and Budget. All fees proposed to be prescribed in rules shall be reasonable. The fees shall be in an amount so that the total fees collected by the commissioner will, where practical, approximate the cost to the commissioner in administering the program. All fees collected shall be deposited in the state treasury and credited to the state government special revenue fund unless otherwise specifically appropriated by law for specific purposes.

(b) The commissioner may charge a fee for voluntary certification of medical laboratories and environmental laboratories, and for environmental and medical laboratory services provided by the department, without complying with paragraph (a) or chapter 14. Fees charged for environment and medical laboratory services provided by the department must be approximately equal to the costs of providing the services.

(c) The commissioner may develop a schedule of fees for diagnostic evaluations conducted at clinics held by the services for children with disabilities program. All receipts generated by the program are annually appropriated to the commissioner for use in the maternal and child health program.

(d) The commissioner shall set license fees for hospitals and nursing homes that are not boarding care homes at the following levels:

The commissioner shall set license fees for outpatient surgical centers, boarding care homes, and supervised living facilities at the following levels:

(e) Unless prohibited by federal law, the commissioner of health shall charge applicants the following fees to cover the cost of any initial certification surveys required to determine a provider's eligibility to participate in the Medicare or Medicaid program:

These fees shall be submitted at the time of the application for federal certification and shall not be refunded. All fees collected after the date that the imposition of fees is not prohibited by federal law shall be deposited in the state treasury and credited to the state government special revenue fund.

History: 1974 c 471 s 1; 1975 c 310 s 36; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444; 1987 c 403 art 2 s 7; 1989 c 209 art 1 s 14; 1989 c 282 art 1 s 16; 1992 c 513 art 6 s 1; 1Sp1993 c 1 art 9 s 18; 1995 c 207 art 9 s 4; 1996 c 451 art 4 s 5; 1Sp2001 c 9 art 1 s 30; 2002 c 379 art 1 s 113; 2005 c 56 s 1; 2005 c 85 s 1; 1Sp2005 c 4 art 6 s 7; 2007 c 140 art 12 s 3; 2009 c 79 art 4 s 8; 2009 c 101 art 2 s 109



Section 144.1222 — PUBLIC POOLS; ENCLOSED SPORTS ARENAS.

Subdivision 1. Public pools. The commissioner of health shall be responsible for the adoption of rules and enforcement of applicable laws and rules relating to the operation, maintenance, design, installation, and construction of public pools and facilities related to them. The commissioner shall adopt rules governing the collection of fees under section 144.122 to cover the cost of pool construction plan review, monitoring, and inspections.

Subd. 1a. Fees. All plans and specifications for public pool and spa construction, installation, or alteration or requests for a variance that are submitted to the commissioner according to Minnesota Rules, part 4717.3975, shall be accompanied by the appropriate fees. All public pool construction plans submitted for review after January 1, 2009, must be certified by a professional engineer registered in the state of Minnesota. If the commissioner determines, upon review of the plans, that inadequate fees were paid, the necessary additional fees shall be paid before plan approval. For purposes of determining fees, a project is defined as a proposal to construct or install a public pool, spa, special purpose pool, or wading pool and all associated water treatment equipment and drains, gutters, decks, water recreation features, spray pads, and those design and safety features that are within five feet of any pool or spa. The commissioner shall charge the following fees for plan review and inspection of public pools and spas and for requests for variance from the public pool and spa rules:

(1) each pool, $1,500;

(2) each spa pool, $800;

(3) each slide, $600;

(4) projects valued at $250,000 or more, the greater of the sum of the fees in clauses (1), (2), and (3) or 0.5 percent of the documented estimated project cost to a maximum fee of $15,000;

(5) alterations to an existing pool without changing the size or configuration of the pool, $600;

(6) removal or replacement of pool disinfection equipment only, $100; and

(7) request for variance from the public pool and spa rules, $500.

Subd. 1b. Public pool construction. For all public pools constructed after January 1, 2009, without a gravity outlet or drain, each pump must be connected to at least two suction outlets, connected in parallel with suction outlet covers that meet ASME/ANSI standards.

Subd. 1c. Public pools; required equipment. (a) Beginning January 1, 2009, all public pools with the deepest water being less than four feet deep must have:

(1) an unblockable suction outlet or drain;

(2) at least two suction outlets, connected in parallel with suction outlet covers that meet ASME/ANSI standards; or

(3) a gravity outlet or drain.

(b) Beginning January 1, 2011, all other existing public pools must have:

(1) an unblockable suction outlet or drain;

(2) at least two suction outlets, connected in parallel with suction outlet covers that meet ASME/ANSI standards;

(3) a gravity outlet or drain; or

(4) any other system determined by the commissioner to be equally effective as, or better than, the systems listed in this paragraph at preventing or eliminating the risk of injury or death associated with pool drainage systems.

(c) By June 1, 2008, all drain covers and grates must be installed with screws that meet the manufacturer's specifications.

(d) By July 1, 2008, and annually thereafter, all public pool owners must certify to the commissioner on a form prescribed by the commissioner that:

(1) all outlets except for unblockable drains are equipped with covers that have been stamped by the manufacturer that they are in compliance with ASME/ANSI standards; and

(2) all covers and grates, including mounting rings, have been inspected to ensure that they have been properly installed and are not broken or loose.

Subd. 1d. Safety inspections. (a) The pool operator is required to conduct a physical inspection of the drain covers and grates on a daily basis. The record required under Minnesota Rules, part 4717.0750, must indicate that this inspection was completed every day the pool is open for use.

(b) If at any time an outlet cover or grate is missing, broken, or loose, the pool must be closed immediately. The pool must not be reopened until the missing or broken cover or grate has been replaced according to the manufacturer's specifications, or the loose cover or grate has been reattached to the manufacturer's specifications.

Subd. 2. Pools used for treatment or therapy. A pool used by a medical or rehabilitation facility to facilitate treatment or therapy, to which only authorized access is allowed and which is not open for any other public use, is exempt from the requirements of Minnesota Rules, part 4717.1050, regarding warning signs, and Minnesota Rules, part 4717.1650, subpart 1, regarding placards.

Subd. 2a. Portable wading pools at family day care or group family day care homes. A portable wading pool that is located at a family day care or group family day care home licensed under Minnesota Rules, chapter 9502, or at a home at which child care services are provided under section 245A.03, subdivision 2, paragraph (a), clause (2), shall be defined as a private residential pool and not as a public pool for purposes of public swimming pool regulations under Minnesota Rules, chapter 4717, provided that the portable wading pool has a maximum depth of 24 inches and is capable of being manually emptied and moved.

Subd. 2b. Swimming pools at family day care or group family day care homes. Notwithstanding Minnesota Rules, part 4717.0250, subpart 8, a swimming pool that is located at a family day care or group family day care home licensed under Minnesota Rules, chapter 9502, shall not be considered a public pool, and is exempt from the requirements for public pools in Minnesota Rules, parts 4717.0150 to 4717.3975. If the provider chooses to allow children cared for at the family day care or group family day care home to use the swimming pool located at the home, the provider must satisfy the requirements in section 245A.14, subdivision 11.

Subd. 2c. Pools used for adult-only recreation. Notwithstanding Minnesota Rules, part 4717.1850, a pool with a zero-depth area may be used without a lifeguard present if access to the pool area is prohibited to individuals under the age of 18 years during the time a lifeguard is not present.

Subd. 2d. Hot tubs on rental houseboats. (a) A hot water pool intended for seated recreational use, including a hot tub or whirlpool, that is located on a houseboat that is rented to the public is not a public pool and is exempt from the requirements for public pools under Minnesota Rules, chapter 4717.

(b) A hot water pool under this subdivision must be conspicuously posted with the following notice to renters:

"NOTICE

This spa is exempt from state and local sanitary requirements that prevent disease transmission.

USE AT YOUR OWN RISK

This notice is required under Minnesota Statutes, section 144.1222, subdivision 2d."

Subd. 3. Enclosed sports arenas. The commissioner of health shall be responsible for the adoption of rules and enforcement of applicable laws and rules relating to indoor air quality in the operation and maintenance of enclosed sports arenas.

Subd. 4. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "ASME/ANSI standard" means a safety standard accredited by the American National Standards Institute and published by the American Society of Mechanical Engineers.

(c) "ASTM standard" means a safety standard issued by ASTM International, formerly known as the American Society for Testing and Materials.

(d) "Public pool" means any pool other than a private residential pool, that is: (1) open to the public generally, whether for a fee or free of charge; (2) open exclusively to members of an organization and their guests; (3) open to residents of a multiunit apartment building, apartment complex, residential real estate development, or other multifamily residential area; (4) open to patrons of a hotel or lodging or other public accommodation facility; or (5) operated by a person in a park, school, licensed child care facility, group home, motel, camp, resort, club, condominium, manufactured home park, or political subdivision with the exception of swimming pools at family day care homes licensed under section 245A.14, subdivision 11, paragraph (a).

(e) "Unblockable suction outlet or drain" means a drain of any size and shape that a human body cannot sufficiently block to create a suction entrapment hazard and meets ASME/ANSI standards.

Subd. 5. Exemptions. (a) A public swimming pond in existence before January 1, 2008, is not a public pool for purposes of this section and section 157.16, and is exempt from the requirements for public swimming pools under Minnesota Rules, chapter 4717.

(b) A naturally treated swimming pool located in the city of Minneapolis is not a public pool for purposes of this section and section 157.16, and is exempt from the requirements for public swimming pools under Minnesota Rules, chapter 4717.

(c) Notwithstanding paragraphs (a) and (b), a public swimming pond and a naturally treated swimming pool must meet the requirements for public pools described in subdivisions 1c and 1d.

(d) For purposes of this subdivision, a "public swimming pond" means an artificial body of water contained within a lined, sand-bottom basin, intended for public swimming, relaxation, or recreational use that includes a water circulation system for maintaining water quality and does not include any portion of a naturally occurring lake or stream.

(e) For purposes of this subdivision, a "naturally treated swimming pool" means an artificial body of water contained in a basin, intended for public swimming, relaxation, or recreational use that uses a chemical free filtration system for maintaining water quality through natural processes, including the use of plants, beneficial bacteria, and microbes.

History: 1995 c 165 s 1; 2002 c 279 s 5; 2002 c 333 s 1; 1Sp2003 c 14 art 7 s 25; 2005 c 50 s 1; 2005 c 130 s 1; 2008 c 328 s 2-7; 2009 c 79 art 10 s 4; 2011 c 83 s 1; 2012 c 247 art 2 s 2; 2012 c 253 art 4 s 1; 2016 c 158 art 1 s 52



Section 144.1225 — ADVANCED DIAGNOSTIC IMAGING SERVICES.

Subdivision 1. Definition. For purposes of this section, "advanced diagnostic imaging services" has the meaning given in United States Code, title 42, section 1395M, except that it does not include x-ray, ultrasound, or fluoroscopy.

Subd. 2. Accreditation required. (a)(1) Except as otherwise provided in paragraphs (b) and (c), advanced diagnostic imaging services eligible for reimbursement from any source, including, but not limited to, the individual receiving such services and any individual or group insurance contract, plan, or policy delivered in this state, including, but not limited to, private health insurance plans, workers' compensation insurance, motor vehicle insurance, the State Employee Group Insurance Program (SEGIP), and other state health care programs, shall be reimbursed only if the facility at which the service has been conducted and processed is licensed pursuant to sections 144.50 to 144.56 or accredited by one of the following entities:

(i) American College of Radiology (ACR);

(ii) Intersocietal Accreditation Commission (IAC);

(iii) the Joint Commission; or

(iv) other relevant accreditation organization designated by the Secretary of the United States Department of Health and Human Services pursuant to United States Code, title 42, section 1395M.

(2) All accreditation standards recognized under this section must include, but are not limited to:

(i) provisions establishing qualifications of the physician;

(ii) standards for quality control and routine performance monitoring by a medical physicist;

(iii) qualifications of the technologist, including minimum standards of supervised clinical experience;

(iv) guidelines for personnel and patient safety; and

(v) standards for initial and ongoing quality control using clinical image review and quantitative testing.

(b) Any facility that performs advanced diagnostic imaging services and is eligible to receive reimbursement for such services from any source in paragraph (a), clause (1), must obtain licensure pursuant to sections 144.50 to 144.56 or accreditation pursuant to paragraph (a) by August 1, 2013. Thereafter, all facilities that provide advanced diagnostic imaging services in the state must obtain licensure or accreditation within six months of commencing operations and must maintain either licensure pursuant to sections 144.50 to 144.56 or accreditation with an accrediting organization as provided in paragraph (a).

(c) Dental clinics or offices that perform diagnostic imaging through dental cone beam computerized tomography do not need to meet the accreditation or reporting requirements in this section.

Subd. 3. Reporting. (a) Advanced diagnostic imaging facilities and providers of advanced diagnostic imaging services must annually report to the commissioner demonstration of accreditation as required under this section.

(b) The commissioner may promulgate any rules necessary to administer the reporting required under paragraph (a).

History: 2012 c 228 s 1; 2012 c 247 art 2 s 3; 2013 c 8 s 1; 2014 c 291 art 6 s 3



Section 144.123 — FEES FOR DIAGNOSTIC LABORATORY SERVICES; EXCEPTIONS.

Subdivision 1. Who must pay. Except for the limitation contained in this section, the commissioner of health may enter into a contractual agreement to recover costs incurred for analysis for diagnostic purposes for each specimen submitted to the Department of Health by any hospital, laboratory, clinic, or physician. The commissioner shall not charge for any biological materials submitted to the Department of Health as a requirement of Minnesota Rules, part 4605.7040, or for those biological materials requested by the department to gather information for disease prevention or control purposes. The commissioner of health may establish other exceptions to the handling fee as may be necessary to protect the public's health. Funds generated in a contractual agreement made pursuant to this section shall be deposited in a special account and are appropriated to the commissioner for purposes of providing the services specified in the contracts. All such contractual agreements shall be processed in accordance with the provisions of chapter 16C.

Subd. 2. [Repealed, 2013 c 108 art 12 s 109]

History: 1979 c 49 s 1; 1982 c 424 s 130; 1987 c 403 art 2 s 8; 1992 c 513 art 6 s 2; 1Sp1993 c 1 art 9 s 19; 2007 c 147 art 16 s 6; 2013 c 108 art 12 s 13,109



Section 144.125 — TESTS OF INFANTS FOR HERITABLE AND CONGENITAL DISORDERS.

Subdivision 1. Duty to perform testing. (a) It is the duty of (1) the administrative officer or other person in charge of each institution caring for infants 28 days or less of age, (2) the person required in pursuance of the provisions of section 144.215, to register the birth of a child, or (3) the nurse midwife or midwife in attendance at the birth, to arrange to have administered to every infant or child in its care tests for heritable and congenital disorders according to subdivision 2 and rules prescribed by the state commissioner of health.

(b) Testing, recording of test results, reporting of test results, and follow-up of infants with heritable congenital disorders, including hearing loss detected through the early hearing detection and intervention program in section 144.966, shall be performed at the times and in the manner prescribed by the commissioner of health.

(c) The fee to support the newborn screening program, including tests administered under this section and section 144.966, shall be $135 per specimen. This fee amount shall be deposited in the state treasury and credited to the state government special revenue fund.

(d) The fee to offset the cost of the support services provided under section 144.966, subdivision 3a, shall be $15 per specimen. This fee shall be deposited in the state treasury and credited to the general fund.

Subd. 2. Determination of tests to be administered. The commissioner shall periodically revise the list of tests to be administered for determining the presence of a heritable or congenital disorder. Revisions to the list shall reflect advances in medical science, new and improved testing methods, or other factors that will improve the public health. In determining whether a test must be administered, the commissioner shall take into consideration the adequacy of analytical methods to detect the heritable or congenital disorder, the ability to treat or prevent medical conditions caused by the heritable or congenital disorder, and the severity of the medical conditions caused by the heritable or congenital disorder. The list of tests to be performed may be revised if the changes are recommended by the advisory committee established under section 144.1255, approved by the commissioner, and published in the State Register. The revision is exempt from the rulemaking requirements in chapter 14, and sections 14.385 and 14.386do not apply.

Subd. 3. Information provided to parents and legal guardians. (a) The department shall make information and forms available to childbirth education programs and health care providers who provide prenatal care describing the newborn screening program and the provisions of this section to be used in a discussion with expectant parents and parents of newborns. The department shall promote the materials describing the newborn screening program and encourage providers and education programs to thoroughly discuss the program with expectant parents and parents with newborns. The department shall make information and forms about newborn screening available to the persons with a duty to perform testing under this section and to expectant parents and parents of newborns using electronic and other means.

(b) Prior to collecting a sample, persons with a duty to perform testing under subdivision 1 must:

(1) provide parents or legal guardians of infants with a document that provides the following information:

(i) the benefits of newborn screening;

(ii) that the blood sample will be used to test for heritable and congenital disorders, as determined under subdivision 2;

(iii) the data that will be collected as part of the testing;

(iv) the benefits associated with the department's storage of an infant's blood sample and test results;

(v) that the Department of Health may store the blood samples and test results unless the parents or legal guardians elect to not have them stored;

(vi) that blood samples and test results will be used for program operations in accordance with subdivision 5, unless the parents or legal guardians elect not to have the blood samples and test results stored, in which case the blood samples and test results will be destroyed in accordance with subdivision 8, paragraph (b), and until destroyed will only be used for program operations described under subdivision 5, paragraph (a), clauses (1) to (7);

(vii) that parents or legal guardians have a right to elect not to have newborn screening performed and a right to secure private testing;

(viii) that parents or legal guardians have a right to elect to have the newborn screening performed, but not have the blood samples and test results stored;

(ix) that parents or legal guardians have a right to authorize in writing that the blood samples and test results may be used for public health studies or research; and

(x) the Department of Health's Web site address where more information and forms may be obtained; and

(2) upon request, promptly provide parents or legal guardians of infants with forms necessary to request that the infant not have blood collected for testing or to request to have the newborn screening performed, but not have the blood samples and test results stored; and

(3) record in the infant's medical record that a parent or legal guardian of the infant has received the information provided pursuant to this subdivision and has had an opportunity to ask questions.

(c) Nothing in this section prohibits a parent or legal guardian of an infant from having newborn screening performed by a private entity.

Subd. 4. Parental options. (a) The parent or legal guardian of an infant otherwise subject to testing under this section may elect not to have newborn screening performed, or may elect to have newborn screening tests performed, but not to have the blood samples and test results stored.

(b) If a parent or legal guardian elects not to have newborn screening performed or elects not to allow the blood samples and test results to be stored, then the election must be recorded on a form that is signed by the parent or legal guardian. The signed form must be made part of the infant's medical record and a copy shall be provided to the Department of Health. When a parent or legal guardian elects not to have newborn screening performed, the person with the duty to perform testing under subdivision 1 must follow that election. A written election to decline testing exempts persons with a duty to perform testing and the Department of Health from the requirements of this section and section 144.128.

Subd. 5. Newborn screening program operations. (a) "Newborn screening program operations" means actions, testing, and procedures directly related to the operation of the newborn screening program, limited to the following:

(1) confirmatory testing;

(2) laboratory quality control assurance and improvement;

(3) calibration of equipment;

(4) evaluating and improving the accuracy of newborn screening tests for conditions approved for screening in Minnesota;

(5) validation of equipment and screening methods;

(6) continuity of operations to ensure testing can continue as required by Minnesota law in the event of an emergency;

(7) follow-up services for the cases of heritable and congenital disorders identified by newborn screening; and

(8) utilization of blood samples and test results for studies related to newborn screening, including studies used to develop new tests.

(b) No research or public health studies other than those described in paragraph (a) shall be conducted without written consent as described under subdivision 7.

(c) Any sale of bloodspots, test results, or other data collected in the newborn screening program is strictly prohibited.

Subd. 6. [Repealed, 2014 c 203 s 8]

Subd. 7. Parental options for additional research. (a) The parent or legal guardian of an infant subject to testing under this section, or an individual who was tested as an infant if the individual is 18 years of age or older may authorize in writing that the infant's blood sample and test results be retained and used by the Department of Health for the purposes described in subdivision 9.

(b) The Department of Health must provide a consent form, with an attached Tennessen warning pursuant to section 13.04, subdivision 2. The consent form must provide the following:

(1) information as to the personal identification and use of samples and test results for public health studies or research not related to newborn screening;

(2) information that explains that, upon approval by the Department of Health's Institutional Review Board, blood samples and test results may be shared with external parties for public health studies or research; and

(3) information that explains that blood samples contain various components, including deoxyribonucleic acid (DNA).

Subd. 8. Storage and use of samples and test results. (a) Except as limited under paragraph (b), the Department of Health may store blood samples and test results, and may use the blood samples and test results in accordance with subdivision 5. If written informed consent of a parent, legal guardian, or individual is obtained under subdivision 7, the Department of Health may use the blood samples and test results in accordance with subdivision 9.

(b) If a parent, legal guardian, or individual elects against storage, or revokes prior consent for storage, the blood samples must be destroyed within 30 days after receipt of the request, and test results must be destroyed within 30 days after receipt of the request, or the earliest time allowed under Clinical Laboratory Improvement Amendments (CLIA) regulations, whichever is later. Until destroyed, the blood samples and test results may be used for program operations described under subdivision 5, paragraph (a), clauses (1) to (7).

Subd. 9. Written, informed consent for other use of samples and test results. With the written, informed consent of a parent or legal guardian, the Department of Health may use blood samples and test results for public health studies or research not related to newborn screening, and upon approval by the Department of Health's Institutional Review Board, share samples and test results with external parties for public health studies or research.

Subd. 10. Revoking consent for storage and use. A parent or legal guardian, or the individual whose blood was tested as an infant if the individual is 18 years of age or older, may revoke approval for storage or use of blood samples or test results at any time by providing a signed and dated form requesting destruction of the blood samples or test results. Blood samples and test results must be destroyed as specified under subdivision 8, paragraph (b).

History: 1965 c 205 s 1; 1977 c 305 s 45; 1Sp1981 c 4 art 1 s 75; 1985 c 248 s 70; 1986 c 444; 1988 c 689 art 2 s 31; 1994 c 636 art 2 s 2; 1997 c 203 art 2 s 11; 1997 c 205 s 19; 1Sp2003 c 14 art 7 s 26; 2007 c 147 art 16 s 7; 2009 c 79 art 10 s 5; 2012 c 292 art 4 s 3-10; 2013 c 108 art 12 s 14; 2013 c 125 art 1 s 30; 2014 c 203 s 1-7



Section 144.1251 — NEWBORN SCREENING FOR CRITICAL CONGENITAL HEART DISEASE (CCHD).

Subdivision 1. Required testing and reporting. (a) Each licensed hospital or state-licensed birthing center or facility that provides maternity and newborn care services shall provide screening for congenital heart disease to all newborns prior to discharge using pulse oximetry screening. The screening must occur after the infant is 24 hours old, before discharge from the nursery. If discharge occurs before the infant is 24 hours old, the screening must occur as close as possible to the time of discharge.

(b) For premature infants (less than 36 weeks of gestation) and infants admitted to a higher-level nursery (special care or intensive care), pulse oximetry must be performed when medically appropriate prior to discharge.

(c) Results of the screening must be reported to the Department of Health.

Subd. 2. Implementation. The Department of Health shall:

(1) communicate the screening protocol requirements;

(2) make information and forms available to the hospitals, birthing centers, and other facilities that are required to provide the screening; health care providers who provide prenatal care and care to newborns; and expectant parents and parents of newborns. The information and forms must include screening protocol and reporting requirements and parental options;

(3) provide training to ensure compliance with and appropriate implementation of the screening;

(4) establish the mechanism for the required data collection and reporting of screening and follow-up diagnostic results to the Department of Health according to the Department of Health's recommendations;

(5) coordinate the implementation of universal standardized screening;

(6) act as a resource for providers as the screening program is implemented, and in consultation with the Advisory Committee on Heritable and Congenital Disorders, develop and implement policies for early medical and developmental intervention services and long-term follow-up services for children and their families identified with a CCHD; and

(7) comply with sections 144.125 to 144.128.

History: 2013 c 108 art 12 s 15



Section 144.1255 — HERITABLE AND CONGENITAL DISORDERS.

Subdivision 1. Creation and membership. (a) By July 1, 2003, the commissioner of health shall appoint an advisory committee to provide advice and recommendations to the commissioner concerning tests and treatments for heritable and congenital disorders found in newborn children. Membership of the committee shall include, but not be limited to, at least one member from each of the following representative groups:

(1) parents and other consumers;

(2) primary care providers;

(3) clinicians and researchers specializing in newborn diseases and disorders;

(4) genetic counselors;

(5) birth hospital representatives;

(6) newborn screening laboratory professionals;

(7) nutritionists; and

(8) other experts as needed representing related fields such as emerging technologies and health insurance.

(b) The terms and removal of members are governed by section 15.059. Members shall not receive per diems but shall be compensated for expenses.

Subd. 2. Function and objectives. The committee's activities include, but are not limited to:

(1) collection of information on the efficacy and reliability of various tests for heritable and congenital disorders;

(2) collection of information on the availability and efficacy of treatments for heritable and congenital disorders;

(3) collection of information on the severity of medical conditions caused by heritable and congenital disorders;

(4) discussion and assessment of the benefits of performing tests for heritable and congenital disorders as compared to the costs, treatment limitations, or other potential disadvantages of requiring the tests;

(5) discussion and assessment of ethical considerations surrounding the testing, treatment, and handling of data and specimens generated by the testing requirements of sections 144.125 to 144.128; and

(6) providing advice and recommendations to the commissioner concerning tests and treatments for heritable and congenital disorders found in newborn children.

History: 1Sp2003 c 14 art 7 s 27; 2014 c 286 art 8 s 16



Section 144.128 — COMMISSIONER'S DUTIES.

(a) The commissioner shall:

(1) notify the physicians of newborns tested of the results of the tests performed;

(2) make referrals for the necessary treatment of diagnosed cases of heritable and congenital disorders when treatment is indicated;

(3) maintain a registry of the cases of heritable and congenital disorders detected by the screening program for the purpose of follow-up services;

(4) prepare a separate form for use by parents or by adults who were tested as minors to direct that blood samples or test results be destroyed;

(5) comply with a destruction request as described in section 144.125;

(6) notify individuals who request destruction of samples and test results that the samples and test results have been destroyed and the date of destruction; and

(7) adopt rules to carry out sections 144.125 to 144.128.

(b) Nothing in sections 144.125 to 144.128 shall exempt the commissioner from the requirements of the genetic privacy act in section 13.386 or from the penalties for a violation of the genetic privacy act as provided in chapter 13.

History: 1Sp1985 c 9 art 2 s 10; 1991 c 36 s 2; 1Sp2003 c 14 art 7 s 28; 2006 c 253 s 9; 2012 c 292 art 4 s 11



Section 144.14 — QUARANTINE OF INTERSTATE CARRIERS.

When necessary the commissioner may establish and enforce a system of quarantine against the introduction into the state of any plague or other communicable disease by common carriers doing business across its borders. Its members, officers, and agents may board any conveyance used by such carriers to inspect the same and, if such conveyance be found infected, may detain the same and isolate and quarantine any or all persons found thereon, with their luggage, until all danger of communication of disease therefrom is removed.

History: (5347) RL s 2133; 1977 c 305 s 45



Section 144.145 — FLUORIDATION OF MUNICIPAL WATER SUPPLIES.

For the purpose of promoting public health through prevention of tooth decay, the person, firm, corporation, or municipality having jurisdiction over a municipal water supply, whether publicly or privately owned or operated, shall control the quantities of fluoride in the water so as to maintain a fluoride content prescribed by the state commissioner of health. In the manner provided by law, the state commissioner of health shall promulgate rules relating to the fluoridation of public water supplies which shall include, but not be limited to the following: (1) the means by which fluoride is controlled; (2) the methods of testing the fluoride content; and (3) the records to be kept relating to fluoridation. The state commissioner of health shall enforce the provisions of this section. In so doing the commissioner shall require the fluoridation of water in all municipal water supplies on or before January 1, 1970. The state commissioner of health shall not require the fluoridation of water in any municipal water supply where such water supply in the state of nature contains sufficient fluorides to conform with the rules of such commissioner.

History: 1967 c 603 s 1; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444



Section 144.1464 — SUMMER HEALTH CARE INTERNS.

Subdivision 1. Summer internships. The commissioner of health, through a contract with a nonprofit organization as required by subdivision 4, shall award grants, within available appropriations, to hospitals, clinics, nursing facilities, and home care providers to establish a secondary and postsecondary summer health care intern program. The purpose of the program is to expose interested secondary and postsecondary pupils to various careers within the health care profession.

Subd. 2. Criteria. (a) The commissioner, through the organization under contract, shall award grants to hospitals, clinics, nursing facilities, and home care providers that agree to:

(1) provide secondary and postsecondary summer health care interns with formal exposure to the health care profession;

(2) provide an orientation for the secondary and postsecondary summer health care interns;

(3) pay one-half the costs of employing the secondary and postsecondary summer health care intern;

(4) interview and hire secondary and postsecondary pupils for a minimum of six weeks and a maximum of 12 weeks; and

(5) employ at least one secondary student for each postsecondary student employed, to the extent that there are sufficient qualifying secondary student applicants.

(b) In order to be eligible to be hired as a secondary summer health intern by a hospital, clinic, nursing facility, or home care provider, a pupil must:

(1) intend to complete high school graduation requirements and be between the junior and senior year of high school; and

(2) be from a school district in proximity to the facility.

(c) In order to be eligible to be hired as a postsecondary summer health care intern by a hospital or clinic, a pupil must:

(1) intend to complete a health care training program or a two-year or four-year degree program and be planning on enrolling in or be enrolled in that training program or degree program; and

(2) be enrolled in a Minnesota educational institution or be a resident of the state of Minnesota; priority must be given to applicants from a school district or an educational institution in proximity to the facility.

(d) Hospitals, clinics, nursing facilities, and home care providers awarded grants may employ pupils as secondary and postsecondary summer health care interns beginning on or after June 15, 1993, if they agree to pay the intern, during the period before disbursement of state grant money, with money designated as the facility's 50 percent contribution towards internship costs.

Subd. 3. Grants. The commissioner, through the organization under contract, shall award separate grants to hospitals, clinics, nursing facilities, and home care providers meeting the requirements of subdivision 2. The grants must be used to pay one-half of the costs of employing secondary and postsecondary pupils in a hospital, clinic, nursing facility, or home care setting during the course of the program. No more than 50 percent of the participants may be postsecondary students, unless the program does not receive enough qualified secondary applicants per fiscal year. No more than five pupils may be selected from any secondary or postsecondary institution to participate in the program and no more than one-half of the number of pupils selected may be from the seven-county metropolitan area.

Subd. 4. Contract. The commissioner shall contract with a statewide, nonprofit organization representing facilities at which secondary and postsecondary summer health care interns will serve, to administer the grant program established by this section. Grant funds that are not used in one fiscal year may be carried over to the next fiscal year. The organization awarded the grant shall provide the commissioner with any information needed by the commissioner to evaluate the program, in the form and at the times specified by the commissioner.

History: 1992 c 499 art 7 s 9; 1993 c 345 art 11 s 1; 1993 c 366 s 28,29; 1994 c 625 art 12 s 2; 1995 c 234 art 8 s 29-31; 1Sp2001 c 9 art 1 s 31; 2002 c 370 art 1 s 113; 1Sp2011 c 9 art 2 s 13



Section 144.1465 — FINDING AND PURPOSE.

The legislature finds that rural hospitals are an integral part of the health care delivery system and are fundamental to the development of a sound rural economy. The legislature further finds that access to rural health care must be assured to all Minnesota residents. The rural health care system is undergoing a restructuring that threatens to jeopardize access in rural areas to quality health services. To assure continued rural health care access the legislature proposes to establish a grant program to assist rural hospitals and their communities with the development of strategic plans and transition projects, provide subsidies for geographically isolated hospitals facing closure, and examine the problem of recruitment and retention of rural physicians, nurses, and other allied health care professionals.

History: 1990 c 568 art 2 s 6



Section 144.147 — RURAL HOSPITAL PLANNING AND TRANSITION GRANT PROGRAM.

Subdivision 1. Definition. "Eligible rural hospital" means any nonfederal, general acute care hospital that:

(1) is either located in a rural area, as defined in the federal Medicare regulations, Code of Federal Regulations, title 42, section 405.1041, or located in a community with a population of less than 15,000, according to United States Census Bureau statistics, outside the seven-county metropolitan area;

(2) has 50 or fewer beds; and

(3) is not for profit.

Subd. 2. Grants authorized. The commissioner shall establish a program of grants to assist eligible rural hospitals. The commissioner shall award grants to hospitals and communities for the purposes set forth in paragraphs (a) and (b).

(a) Grants may be used by hospitals and their communities to develop strategic plans for preserving or enhancing access to health services. At a minimum, a strategic plan must consist of:

(1) a needs assessment to determine what health services are needed and desired by the community. The assessment must include interviews with or surveys of area health professionals, local community leaders, and public hearings;

(2) an assessment of the feasibility of providing needed health services that identifies priorities and timeliness for potential changes; and

(3) an implementation plan.

The strategic plan must be developed by a committee that includes representatives from the hospital, local public health agencies, other health providers, and consumers from the community.

(b) The grants may also be used by eligible rural hospitals that have developed strategic plans to implement transition projects to modify the type and extent of services provided, in order to reflect the needs of that plan. Grants may be used by hospitals under this paragraph to develop hospital-based physician practices that integrate hospital and existing medical practice facilities that agree to transfer their practices, equipment, staffing, and administration to the hospital. The grants may also be used by the hospital to establish a health provider cooperative, a telemedicine system, an electronic health records system, or a rural health care system or to cover expenses associated with being designated as a critical access hospital for the Medicare rural hospital flexibility program. Not more than one-third of any grant shall be used to offset losses incurred by physicians agreeing to transfer their practices to hospitals.

Subd. 3. Consideration of grants. In determining which hospitals will receive grants under this section, the commissioner shall take into account:

(1) improving community access to hospital or health services;

(2) changes in service populations;

(3) availability and upgrading of ambulatory and emergency services;

(4) the extent that the health needs of the community are not currently being met by other providers in the service area;

(5) the need to recruit and retain health professionals;

(6) the extent of community support;

(7) the integration of health care services and the coordination with local community organizations, such as community development and public health agencies; and

(8) the financial condition of the hospital.

Subd. 4. Allocation of grants. (a) Eligible hospitals must apply to the commissioner no later than September 1 of each fiscal year for grants awarded for that fiscal year. A grant may be awarded upon signing of a grant contract.

(b) The commissioner must make a final decision on the funding of each application within 60 days of the deadline for receiving applications.

(c) Each relevant community health board has 30 days in which to review and comment to the commissioner on grant applications from hospitals in their community health service area.

(d) In determining which hospitals will receive grants under this section, the commissioner shall consider the following factors:

(1) Description of the problem, description of the project, and the likelihood of successful outcome of the project. The applicant must explain clearly the nature of the health services problems in their service area, how the grant funds will be used, what will be accomplished, and the results expected. The applicant should describe achievable objectives, a timetable, and roles and capabilities of responsible individuals and organizations.

(2) The extent of community support for the hospital and this proposed project. The applicant should demonstrate support for the hospital and for the proposed project from other local health service providers and from local community and government leaders. Evidence of such support may include past commitments of financial support from local individuals, organizations, or government entities; and commitment of financial support, in-kind services or cash, for this project.

(3) The comments, if any, resulting from a review of the application by the community health board in whose community health service area the hospital is located.

(e) In evaluating applications, the commissioner shall score each application on a 100 point scale, assigning the maximum of 70 points for an applicant's understanding of the problem, description of the project, and likelihood of successful outcome of the project; and a maximum of 30 points for the extent of community support for the hospital and this project. The commissioner may also take into account other relevant factors.

(f) Any single grant to a hospital, including hospitals that submit applications as consortia, may not exceed $50,000 a year and may not exceed a term of two years. Prior to the receipt of any grant, the hospital must certify to the commissioner that at least one-half of the amount of the total cost of the planning or transition project, which may include in-kind services, is available for the same purposes from nonstate sources. A hospital receiving a grant under this section may use the grant for any expenses incurred in the development of strategic plans or the implementation of transition projects with respect to which the grant is made. Project grants may not be used to retire debt incurred with respect to any capital expenditure made prior to the date on which the project is initiated. Hospitals may apply to the program each year they are eligible.

(g) The commissioner may adopt rules to implement this section.

Subd. 5. Evaluation. The commissioner shall evaluate the overall effectiveness of the grant program. The commissioner may collect, from the hospital, and communities receiving grants, quarterly progress reports to evaluate the grant program. Information related to the financial condition of individual hospitals shall be classified as nonpublic data.

History: 1990 c 568 art 2 s 7; 1992 c 549 art 5 s 4-6; 1993 c 247 art 5 s 11; 1993 c 345 art 10 s 1; 1995 c 234 art 8 s 32; 1997 c 225 art 2 s 48-51; 1999 c 247 s 2-5; 2001 c 171 s 2; 1Sp2005 c 4 art 6 s 8,9



Section 144.1476 — RURAL PHARMACY PLANNING AND TRANSITION GRANT PROGRAM.

Subdivision 1. Definitions. (a) For the purposes of this section, the following definitions apply.

(b) "Eligible rural community" means:

(1) a Minnesota community that is located in a rural area, as defined in the federal Medicare regulations, Code of Federal Regulations, title 42, section 405.1041; or

(2) a Minnesota community that has a population of less than 10,000, according to the United States Bureau of Statistics, and that is outside the seven-county metropolitan area, excluding the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud.

(c) "Health care provider" means a hospital, clinic, pharmacy, long-term care institution, or other health care facility that is licensed, certified, or otherwise authorized by the laws of this state to provide health care.

(d) "Pharmacist" means an individual with a valid license issued under chapter 151 to practice pharmacy.

(e) "Pharmacy" has the meaning given under section 151.01, subdivision 2.

Subd. 2. Grants authorized; eligibility. (a) The commissioner of health shall establish a program to award grants to eligible rural communities or health care providers in eligible rural communities for planning, establishing, keeping in operation, or providing health care services that preserve access to prescription medications and the skills of a pharmacist according to sections 151.01 to 151.40.

(b) To be eligible for a grant, an applicant must develop a strategic plan for preserving or enhancing access to prescription medications and the skills of a pharmacist. At a minimum, a strategic plan must consist of:

(1) a needs assessment to determine what pharmacy services are needed and desired by the community. The assessment must include interviews with or surveys of area and local health professionals, local community leaders, and public officials;

(2) an assessment of the feasibility of providing needed pharmacy services that identifies priorities and timelines for potential changes; and

(3) an implementation plan.

(c) A grant may be used by a recipient that has developed a strategic plan to implement transition projects to modify the type and extent of pharmacy services provided, in order to reflect the needs of the community. Grants may also be used by recipients:

(1) to develop pharmacy practices that integrate pharmacy and existing health care provider facilities; or

(2) to establish a pharmacy provider cooperative or initiatives that maintain local access to prescription medications and the skills of a pharmacist.

Subd. 3. Consideration of grants. In determining which applicants shall receive grants under this section, the commissioner of health shall appoint a committee comprised of members with experience and knowledge about rural pharmacy issues including, but not limited to, two rural pharmacists with a community pharmacy background, two health care providers from rural communities, one representative from a statewide pharmacist organization, and one representative of the Board of Pharmacy. A representative of the commissioner may serve on the committee in an ex officio status. In determining who shall receive a grant, the committee shall take into account:

(1) improving or maintaining access to prescription medications and the skills of a pharmacist;

(2) changes in service populations;

(3) the extent community pharmacy needs are not currently met by other providers in the area;

(4) the financial condition of the applicant;

(5) the integration of pharmacy services into existing health care services; and

(6) community support.

The commissioner may also take into account other relevant factors.

Subd. 4. Allocation of grants. (a) The commissioner shall establish a deadline for receiving applications and must make a final decision on the funding of each application within 60 days of the deadline. An applicant must apply no later than March 1 of each fiscal year for grants awarded for that fiscal year.

(b) Any grant awarded must not exceed $50,000 a year. Notwithstanding any law to the contrary, funds awarded to grantees in a grant agreement do not lapse until expended by the grantee.

(c) Applicants may apply to the program each year they are eligible.

(d) Project grants may not be used to retire debt incurred with respect to any capital expenditure made prior to the date on which the project is initiated.

Subd. 5. Evaluation. The commissioner shall evaluate the overall effectiveness of the grant program and may collect progress reports and other information from grantees needed for program evaluation. An academic institution that has the expertise in evaluating rural pharmacy outcomes may participate in the program evaluation if asked by a grantee or the commissioner. The commissioner shall compile summaries of successful grant projects and other model community efforts to preserve access to prescription medications and the skills of a pharmacist, and make this information available to Minnesota communities seeking to address local pharmacy issues.

History: 1Sp2005 c 4 art 6 s 10; 2006 c 282 art 16 s 2



Section 144.148 — RURAL HOSPITAL CAPITAL IMPROVEMENT GRANT PROGRAM.

Subdivision 1. Definition. (a) For purposes of this section, the following definitions apply.

(b) "Eligible rural hospital" means any nonfederal, general acute care hospital that:

(1) is either located in a rural area, as defined in the federal Medicare regulations, Code of Federal Regulations, title 42, section 405.1041, or located in a community with a population of less than 15,000, according to United States Census Bureau statistics, outside the seven-county metropolitan area;

(2) has 50 or fewer beds; and

(3) is not for profit.

(c) "Eligible project" means a modernization project to update, remodel, or replace aging hospital facilities and equipment necessary to maintain the operations of a hospital, including establishing an electronic health records system.

Subd. 2. Program. (a) The commissioner of health shall award rural hospital capital improvement grants to eligible rural hospitals. Except as provided in paragraph (b), a grant shall not exceed $500,000 per hospital. Prior to the receipt of any grant, the hospital must certify to the commissioner that at least one-quarter of the grant amount, which may include in-kind services, is available for the same purposes from nonstate resources. Notwithstanding any law to the contrary, funds awarded to grantees in a grant agreement do not lapse until expended by the grantee.

(b) A grant shall not exceed $1,500,000 per eligible rural hospital that also satisfies the following criteria:

(1) is the only hospital in a county;

(2) has 25 or fewer licensed hospital beds with a net hospital operating margin not greater than an average of two percent over the three fiscal years prior to application;

(3) is located in a medically underserved community (MUC) or a health professional shortage area (HPSA);

(4) is located near a migrant worker employment site and regularly treats significant numbers of migrant workers and their families; and

(5) has not previously received a grant under this section prior to July 1, 1999.

Subd. 3. Applications. Eligible hospitals seeking a grant shall apply to the commissioner. Applications must include a description of the problem that the proposed project will address, a description of the project including construction and remodeling drawings or specifications, sources of funds for the project, uses of funds for the project, the results expected, and a plan to maintain or operate any facility or equipment included in the project. The applicant must describe achievable objectives, a timetable, and roles and capabilities of responsible individuals and organization. Applicants must submit to the commissioner evidence that competitive bidding was used to select contractors for the project.

Subd. 4. Consideration of applications. The commissioner shall review each application to determine whether or not the hospital's application is complete and whether the hospital and the project are eligible for a grant. In evaluating applications, the commissioner shall score each application on a 100 point scale, assigning: a maximum of 40 points for an applicant's clarity and thoroughness in describing the problem and the project; a maximum of 40 points for the extent to which the applicant has demonstrated that it has made adequate provisions to assure proper and efficient operation of the facility once the project is completed; and a maximum of 20 points for the extent to which the proposed project is consistent with the hospital's capital improvement plan or strategic plan. The commissioner may also take into account other relevant factors. During application review, the commissioner may request additional information about a proposed project, including information on project cost. Failure to provide the information requested disqualifies an applicant.

Subd. 5. Program oversight. The commissioner shall determine the amount of a grant to be given to an eligible rural hospital based on the relative score of each eligible hospital's application and the funds available to the commissioner. The grant shall be used to update, remodel, or replace aging facilities and equipment necessary to maintain the operations of the hospital. The commissioner may collect, from the hospitals receiving grants, any information necessary to evaluate the program.

Subd. 6. [Repealed by amendment, 1999 c 245 art 2 s 21]

Subd. 7. [Repealed by amendment, 1999 c 245 art 2 s 21]

Subd. 8. [Repealed, 1Sp2001 c 9 art 1 s 62]

Subd. 9. Status of previous awards. The commissioner must regard grants or loans awarded to eligible rural hospitals before August 1, 1999, as grants subject to the conditions of this section and not subject to repayment as loans under Minnesota Statutes 1998, section 144.148.

History: 1997 c 225 art 2 s 53; 1999 c 245 art 2 s 21; 2001 c 171 s 3; 1Sp2001 c 9 art 1 s 32; 2002 c 375 art 3 s 5; 2002 c 379 art 1 s 113; 2004 c 231 s 1; 1Sp2005 c 4 art 6 s 11



Section 144.1481 — RURAL HEALTH ADVISORY COMMITTEE.

Subdivision 1. Establishment; membership. The commissioner of health shall establish a 15-member Rural Health Advisory Committee. The committee shall consist of the following members, all of whom must reside outside the seven-county metropolitan area, as defined in section 473.121, subdivision 2:

(1) two members from the house of representatives of the state of Minnesota, one from the majority party and one from the minority party;

(2) two members from the senate of the state of Minnesota, one from the majority party and one from the minority party;

(3) a volunteer member of an ambulance service based outside the seven-county metropolitan area;

(4) a representative of a hospital located outside the seven-county metropolitan area;

(5) a representative of a nursing home located outside the seven-county metropolitan area;

(6) a medical doctor or doctor of osteopathic medicine licensed under chapter 147;

(7) a midlevel practitioner;

(8) a registered nurse or licensed practical nurse;

(9) a licensed health care professional from an occupation not otherwise represented on the committee;

(10) a representative of an institution of higher education located outside the seven-county metropolitan area that provides training for rural health care providers; and

(11) three consumers, at least one of whom must be an advocate for persons who are mentally ill or developmentally disabled.

The commissioner will make recommendations for committee membership. Committee members will be appointed by the governor. In making appointments, the governor shall ensure that appointments provide geographic balance among those areas of the state outside the seven-county metropolitan area. The chair of the committee shall be elected by the members. The advisory committee is governed by section 15.059, except that the members do not receive per diem compensation.

Subd. 2. Duties. The advisory committee shall:

(1) advise the commissioner and other state agencies on rural health issues;

(2) provide a systematic and cohesive approach toward rural health issues and rural health care planning, at both a local and statewide level;

(3) develop and evaluate mechanisms to encourage greater cooperation among rural communities and among providers;

(4) recommend and evaluate approaches to rural health issues that are sensitive to the needs of local communities; and

(5) develop methods for identifying individuals who are underserved by the rural health care system.

Subd. 3. Staffing; office space; equipment. The commissioner shall provide the advisory committee with staff support, office space, and access to office equipment and services.

History: 1992 c 549 art 5 s 7; 1993 c 247 art 5 s 12; 2001 c 161 s 20; 1Sp2003 c 14 art 7 s 29; 2014 c 286 art 8 s 17; 2016 c 119 s 7



Section 144.1482 — OFFICE OF RURAL HEALTH.

Subdivision 1. Duties. The Office of Rural Health in conjunction with the University of Minnesota medical schools and other organizations in the state which are addressing rural health care problems shall:

(1) establish and maintain a clearinghouse for collecting and disseminating information on rural health care issues, research findings, and innovative approaches to the delivery of rural health care;

(2) coordinate the activities relating to rural health care that are carried out by the state to avoid duplication of effort;

(3) identify federal and state rural health programs and provide technical assistance to public and nonprofit entities, including community and migrant health centers, to assist them in participating in these programs;

(4) assist rural communities in improving the delivery and quality of health care in rural areas and in recruiting and retaining health professionals; and

(5) carry out the duties assigned in section 144.1483.

Subd. 2. Contracts. To carry out these duties, the office may contract with or provide grants to public and private, nonprofit entities.

History: 1992 c 549 art 5 s 8



Section 144.1483 — RURAL HEALTH INITIATIVES.

The commissioner of health, through the Office of Rural Health, and consulting as necessary with the commissioner of human services, the commissioner of commerce, the Minnesota Office of Higher Education, and other state agencies, shall:

(1) develop a detailed plan regarding the feasibility of coordinating rural health care services by organizing individual medical providers and smaller hospitals and clinics into referral networks with larger rural hospitals and clinics that provide a broader array of services;

(2) develop recommendations regarding health education and training programs in rural areas, including but not limited to a physician assistants' training program, continuing education programs for rural health care providers, and rural outreach programs for nurse practitioners within existing training programs;

(3) develop a statewide, coordinated recruitment strategy for health care personnel and maintain a database on health care personnel as required under section 144.1485;

(4) develop and administer technical assistance programs to assist rural communities in: (i) planning and coordinating the delivery of local health care services; and (ii) hiring physicians, nurse practitioners, public health nurses, physician assistants, and other health personnel;

(5) study and recommend changes in the regulation of health care personnel, such as nurse practitioners and physician assistants, related to scope of practice, the amount of on-site physician supervision, and dispensing of medication, to address rural health personnel shortages;

(6) support efforts to ensure continued funding for medical and nursing education programs that will increase the number of health professionals serving in rural areas;

(7) support efforts to secure higher reimbursement for rural health care providers from the Medicare and medical assistance programs;

(8) coordinate the development of a statewide plan for emergency medical services, in cooperation with the Emergency Medical Services Advisory Council;

(9) establish a Medicare rural hospital flexibility program pursuant to section 1820 of the federal Social Security Act, United States Code, title 42, section 1395i-4, by developing a state rural health plan and designating, consistent with the rural health plan, rural nonprofit or public hospitals in the state as critical access hospitals. Critical access hospitals shall include facilities that are certified by the state as necessary providers of health care services to residents in the area. Necessary providers of health care services are designated as critical access hospitals on the basis of being more than 20 miles, defined as official mileage as reported by the Minnesota Department of Transportation, from the next nearest hospital, being the sole hospital in the county, being a hospital located in a county with a designated medically underserved area or health professional shortage area, or being a hospital located in a county contiguous to a county with a medically underserved area or health professional shortage area. A critical access hospital located in a county with a designated medically underserved area or a health professional shortage area or in a county contiguous to a county with a medically underserved area or health professional shortage area shall continue to be recognized as a critical access hospital in the event the medically underserved area or health professional shortage area designation is subsequently withdrawn; and

(10) carry out other activities necessary to address rural health problems.

History: 1992 c 549 art 5 s 9; 1995 c 212 art 3 s 59; 1998 c 257 s 1; 1999 c 245 art 2 s 22; 2001 c 171 s 4; 1Sp2003 c 14 art 7 s 30; 2005 c 107 art 2 s 60; 1Sp2005 c 4 art 6 s 12



Section 144.1485 — DATABASE ON HEALTH PERSONNEL.

(a) The commissioner of health shall develop and maintain a database on health services personnel. The commissioner shall use this information to assist local communities and units of state government to develop plans for the recruitment and retention of health personnel. Information collected in the database must include, but is not limited to, data on levels of educational preparation, specialty, and place of employment. The commissioner may collect information through the registration and licensure systems of the state health licensing boards.

(b) Health professionals who report their practice or place of employment address to the commissioner of health under section 144.052 may request in writing that their practice or place of employment address be classified as private data on individuals, as defined in section 13.02, subdivision 12. The commissioner shall grant the classification upon receipt of a signed statement by the health professional that the classification is required for the safety of the health professional, if the statement also provides a valid, existing address where the health professional consents to receive service of process. The commissioner shall use the mailing address in place of the practice or place of employment address in all documents available to the general public. The practice or place of employment address and any information provided in the classification request, other than the mailing address, are private data on individuals and may be provided to other state agencies. The practice or place of employment address may be used to develop summary reports that show in aggregate the distribution of health care providers in Minnesota.

History: 1992 c 549 art 5 s 11; 1994 c 625 art 8 s 39



Section 144.1492 — STATE RURAL HEALTH NETWORK REFORM INITIATIVE.

Subdivision 1. Purpose and matching funds. The commissioner of health shall apply for federal grant funding under the State Rural Health Network Reform Initiative, a Health Care Financing Administration program to provide grant funds to states to encourage innovations in rural health financing and delivery systems. The commissioner may use state funds appropriated to the Department of Health for the provision of technical assistance for community integrated service network development as matching funds for the federal grant.

Subd. 2. Use of federal funds. If the Department of Health receives federal funding under the State Rural Health Network Reform Initiative, the department shall use these funds to implement a program to provide technical assistance and grants to rural communities to establish health care networks and to develop and test a rural health network reform model.

Subd. 3. Eligible applicants and criteria for awarding of grants to rural communities. (a) Funding which the department receives to award grants to rural communities to establish health care networks shall be awarded through a request for proposals process. Planning grant funds may be used for community facilitation and initial network development activities including incorporation as a nonprofit organization or cooperative, assessment of network models, and determination of the best fit for the community. Implementation grant funds can be used to enable incorporated nonprofit organizations and cooperatives to purchase technical services needed for further network development such as legal, actuarial, financial, marketing, and administrative services.

(b) In order to be eligible to apply for a planning or implementation grant under the federally funded health care network reform program, an organization must be located in a rural area of Minnesota excluding the seven-county Twin Cities metropolitan area and the census-defined urbanized areas of Duluth, Rochester, St. Cloud, and Moorhead. The proposed network organization must also meet or plan to meet the criteria for a community integrated service network.

(c) In determining which organizations will receive grants, the commissioner may consider the following factors:

(1) the applicant's description of their plans for health care network development, their need for technical assistance, and other technical assistance resources available to the applicant. The applicant must clearly describe the service area to be served by the network, how the grant funds will be used, what will be accomplished, and the expected results. The applicant should describe achievable objectives, a timetable, and roles and capabilities of responsible individuals and organizations;

(2) the extent of community support for the applicant and the health care network. The applicant should demonstrate support from private and public health care providers in the service area and local community and government leaders. Evidence of such support may include a commitment of financial support, in-kind services, or cash, for development of the network;

(3) the size and demographic characteristics of the population in the service area for the proposed network and the distance of the service area from the nearest metropolitan area; and

(4) the technical assistance resources available to the applicant from nonstate sources and the financial ability of the applicant to purchase technical assistance services with nonstate funds.

History: 1994 c 625 art 8 s 41; 1999 c 245 art 2 s 23



Section 144.1493 — NURSING GRANT PROGRAM.

Subdivision 1. Establishment. A nursing grant program is established under the supervision of the commissioner of health and the administration of the Metropolitan Healthcare Foundation's Project LINC to provide grants to Minnesota health care facility employees seeking to complete a baccalaureate or master's degree in nursing.

Subd. 2. Responsibility of Metropolitan Healthcare Foundation's Project LINC. The Metropolitan Healthcare Foundation's Project LINC shall administer the grant program and award grants to eligible health care facility employees. To be eligible to receive a grant, a person must be:

(1) an employee of a health care facility located in Minnesota, whom the facility has recommended to the Metropolitan Healthcare Foundation's Project LINC for consideration;

(2) working part time, up to 32 hours per pay period, for the health care facility, while maintaining full salary and benefits;

(3) enrolled full time in a Minnesota school or college of nursing to complete a baccalaureate or master's degree in nursing; and

(4) a resident of the state of Minnesota.

The grant must be awarded for one academic year but is renewable for a maximum of six semesters or nine quarters of full-time study, or their equivalent. The grant must be used for tuition, fees, and books. Priority in awarding grants shall be given to persons with the greatest financial need. The health care facility may require its employee to commit to a reasonable postprogram completion of employment at the health care facility as a condition for the financial support the facility provides.

Subd. 3. Responsibility of commissioner. The commissioner shall distribute money each year to the Metropolitan Healthcare Foundation's Project LINC to be used to award grants under this section, provided that the commissioner shall not distribute the money unless the Metropolitan Healthcare Foundation's Project LINC matches the money with an equal amount from nonstate sources. The Metropolitan Healthcare Foundation's Project LINC shall expend nonstate money prior to expending state money and shall return to the commissioner all state money not used each year for nursing program grants to be redistributed under this section. The Metropolitan Healthcare Foundation's Project LINC shall report to the commissioner on its program activity as requested by the commissioner.

History: 1995 c 234 art 8 s 43



Section 144.1501 — HEALTH PROFESSIONAL EDUCATION LOAN FORGIVENESS PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Advanced dental therapist" means an individual who is licensed as a dental therapist under section 150A.06, and who is certified as an advanced dental therapist under section 150A.106.

(c) "Dental therapist" means an individual who is licensed as a dental therapist under section 150A.06.

(d) "Dentist" means an individual who is licensed to practice dentistry.

(e) "Designated rural area" means a statutory and home rule charter city or township that is outside the seven-county metropolitan area as defined in section 473.121, subdivision 2, excluding the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud.

(f) "Emergency circumstances" means those conditions that make it impossible for the participant to fulfill the service commitment, including death, total and permanent disability, or temporary disability lasting more than two years.

(g) "Mental health professional" means an individual providing clinical services in the treatment of mental illness who is qualified in at least one of the ways specified in section 245.462, subdivision 18.

(h) "Medical resident" means an individual participating in a medical residency in family practice, internal medicine, obstetrics and gynecology, pediatrics, or psychiatry.

(i) "Midlevel practitioner" means a nurse practitioner, nurse-midwife, nurse anesthetist, advanced clinical nurse specialist, or physician assistant.

(j) "Nurse" means an individual who has completed training and received all licensing or certification necessary to perform duties as a licensed practical nurse or registered nurse.

(k) "Nurse-midwife" means a registered nurse who has graduated from a program of study designed to prepare registered nurses for advanced practice as nurse-midwives.

(l) "Nurse practitioner" means a registered nurse who has graduated from a program of study designed to prepare registered nurses for advanced practice as nurse practitioners.

(m) "Pharmacist" means an individual with a valid license issued under chapter 151.

(n) "Physician" means an individual who is licensed to practice medicine in the areas of family practice, internal medicine, obstetrics and gynecology, pediatrics, or psychiatry.

(o) "Physician assistant" means a person licensed under chapter 147A.

(p) "Public health nurse" means a registered nurse licensed in Minnesota who has obtained a registration certificate as a public health nurse from the Board of Nursing in accordance with Minnesota Rules, chapter 6316.

(q) "Qualified educational loan" means a government, commercial, or foundation loan for actual costs paid for tuition, reasonable education expenses, and reasonable living expenses related to the graduate or undergraduate education of a health care professional.

(r) "Underserved urban community" means a Minnesota urban area or population included in the list of designated primary medical care health professional shortage areas (HPSAs), medically underserved areas (MUAs), or medically underserved populations (MUPs) maintained and updated by the United States Department of Health and Human Services.

Subd. 2. Creation of account. (a) A health professional education loan forgiveness program account is established. The commissioner of health shall use money from the account to establish a loan forgiveness program:

(1) for medical residents and mental health professionals agreeing to practice in designated rural areas or underserved urban communities or specializing in the area of pediatric psychiatry;

(2) for midlevel practitioners agreeing to practice in designated rural areas or to teach at least 12 credit hours, or 720 hours per year in the nursing field in a postsecondary program at the undergraduate level or the equivalent at the graduate level;

(3) for nurses who agree to practice in a Minnesota nursing home; an intermediate care facility for persons with developmental disability; or a hospital if the hospital owns and operates a Minnesota nursing home and a minimum of 50 percent of the hours worked by the nurse is in the nursing home; or agree to teach at least 12 credit hours, or 720 hours per year in the nursing field in a postsecondary program at the undergraduate level or the equivalent at the graduate level;

(4) for other health care technicians agreeing to teach at least 12 credit hours, or 720 hours per year in their designated field in a postsecondary program at the undergraduate level or the equivalent at the graduate level. The commissioner, in consultation with the Healthcare Education-Industry Partnership, shall determine the health care fields where the need is the greatest, including, but not limited to, respiratory therapy, clinical laboratory technology, radiologic technology, and surgical technology;

(5) for pharmacists, advanced dental therapists, dental therapists, and public health nurses who agree to practice in designated rural areas; and

(6) for dentists agreeing to deliver at least 25 percent of the dentist's yearly patient encounters to state public program enrollees or patients receiving sliding fee schedule discounts through a formal sliding fee schedule meeting the standards established by the United States Department of Health and Human Services under Code of Federal Regulations, title 42, section 51, chapter 303.

(b) Appropriations made to the account do not cancel and are available until expended, except that at the end of each biennium, any remaining balance in the account that is not committed by contract and not needed to fulfill existing commitments shall cancel to the fund.

Subd. 3. Eligibility. (a) To be eligible to participate in the loan forgiveness program, an individual must:

(1) be a medical or dental resident; a licensed pharmacist; or be enrolled in a training or education program to become a dentist, dental therapist, advanced dental therapist, mental health professional, pharmacist, public health nurse, midlevel practitioner, registered nurse, or a licensed practical nurse. The commissioner may also consider applications submitted by graduates in eligible professions who are licensed and in practice; and

(2) submit an application to the commissioner of health.

(b) An applicant selected to participate must sign a contract to agree to serve a minimum three-year full-time service obligation according to subdivision 2, which shall begin no later than March 31 following completion of required training, with the exception of a nurse, who must agree to serve a minimum two-year full-time service obligation according to subdivision 2, which shall begin no later than March 31 following completion of required training.

Subd. 4. Loan forgiveness. The commissioner of health may select applicants each year for participation in the loan forgiveness program, within the limits of available funding. In considering applications, the commissioner shall give preference to applicants who document diverse cultural competencies. The commissioner shall distribute available funds for loan forgiveness proportionally among the eligible professions according to the vacancy rate for each profession in the required geographic area, facility type, teaching area, patient group, or specialty type specified in subdivision 2. The commissioner shall allocate funds for physician loan forgiveness so that 75 percent of the funds available are used for rural physician loan forgiveness and 25 percent of the funds available are used for underserved urban communities and pediatric psychiatry loan forgiveness. If the commissioner does not receive enough qualified applicants each year to use the entire allocation of funds for any eligible profession, the remaining funds may be allocated proportionally among the other eligible professions according to the vacancy rate for each profession in the required geographic area, patient group, or facility type specified in subdivision 2. Applicants are responsible for securing their own qualified educational loans. The commissioner shall select participants based on their suitability for practice serving the required geographic area or facility type specified in subdivision 2, as indicated by experience or training. The commissioner shall give preference to applicants closest to completing their training. For each year that a participant meets the service obligation required under subdivision 3, up to a maximum of four years, the commissioner shall make annual disbursements directly to the participant equivalent to 15 percent of the average educational debt for indebted graduates in their profession in the year closest to the applicant's selection for which information is available, not to exceed the balance of the participant's qualifying educational loans. Before receiving loan repayment disbursements and as requested, the participant must complete and return to the commissioner a confirmation of practice form provided by the commissioner verifying that the participant is practicing as required under subdivisions 2 and 3. The participant must provide the commissioner with verification that the full amount of loan repayment disbursement received by the participant has been applied toward the designated loans. After each disbursement, verification must be received by the commissioner and approved before the next loan repayment disbursement is made. Participants who move their practice remain eligible for loan repayment as long as they practice as required under subdivision 2.

Subd. 5. Penalty for nonfulfillment. If a participant does not fulfill the required minimum commitment of service according to subdivision 3, the commissioner of health shall collect from the participant the total amount paid to the participant under the loan forgiveness program plus interest at a rate established according to section 270C.40. The commissioner shall deposit the money collected in the health care access fund to be credited to the health professional education loan forgiveness program account established in subdivision 2. The commissioner shall allow waivers of all or part of the money owed the commissioner as a result of a nonfulfillment penalty if emergency circumstances prevented fulfillment of the minimum service commitment.

Subd. 6. Rules. The commissioner may adopt rules to implement this section.

History: 1Sp2003 c 14 art 7 s 33; 2005 c 56 s 1; 2005 c 151 art 2 s 17; 1Sp2005 c 4 art 6 s 13-16; 2008 c 298 s 25; 2009 c 159 s 6; 1Sp2011 c 9 art 2 s 14; 2013 c 43 s 3; 2014 c 312 art 23 s 2; 2015 c 71 art 8 s 12-15



Section 144.1503 — HOME AND COMMUNITY-BASED SERVICES EMPLOYEE SCHOLARSHIP PROGRAM.

Subdivision 1. Creation. The home and community-based services employee scholarship grant program is established for the purpose of assisting qualified provider applicants to fund employee scholarships for education in nursing and other health care fields.

Subd. 2. Provision of grants. The commissioner shall make grants available to qualified providers of older adult services. Grants must be used by home and community-based service providers to recruit and train staff through the establishment of an employee scholarship fund.

Subd. 3. Eligibility. (a) Eligible providers must primarily provide services to individuals who are 65 years of age and older in home and community-based settings, including housing with services establishments as defined in section 144D.01, subdivision 4; adult day care as defined in section 245A.02, subdivision 2a; and home care services as defined in section 144A.43, subdivision 3.

(b) Qualifying providers must establish a home and community-based services employee scholarship program, as specified in subdivision 4. Providers that receive funding under this section must use the funds to award scholarships to employees who work an average of at least 16 hours per week for the provider.

Subd. 4. Home and community-based services employee scholarship program. Each qualifying provider under this section must propose a home and community-based services employee scholarship program. Providers must establish criteria by which funds are to be distributed among employees. At a minimum, the scholarship program must cover employee costs related to a course of study that is expected to lead to career advancement with the provider or in the field of long-term care, including home care, care of persons with disabilities, or nursing.

Subd. 5. Participating providers. The commissioner shall publish a request for proposals in the State Register, specifying provider eligibility requirements, criteria for a qualifying employee scholarship program, provider selection criteria, documentation required for program participation, maximum award amount, and methods of evaluation. The commissioner must publish additional requests for proposals each year in which funding is available for this purpose.

Subd. 6. Application requirements. Eligible providers seeking a grant shall submit an application to the commissioner. Applications must contain a complete description of the employee scholarship program being proposed by the applicant, including the need for the organization to enhance the education of its workforce, the process for determining which employees will be eligible for scholarships, any other sources of funding for scholarships, the expected degrees or credentials eligible for scholarships, the amount of funding sought for the scholarship program, a proposed budget detailing how funds will be spent, and plans for retaining eligible employees after completion of their scholarship.

Subd. 7. Selection process. The commissioner shall determine a maximum award for grants and make grant selections based on the information provided in the grant application, including the demonstrated need for an applicant provider to enhance the education of its workforce, the proposed employee scholarship selection process, the applicant's proposed budget, and other criteria as determined by the commissioner. Notwithstanding any law or rule to the contrary, funds awarded to grantees in a grant agreement do not lapse until the grant agreement expires.

Subd. 8. Reporting requirements. Participating providers shall submit an invoice for reimbursement and a report to the commissioner on a schedule determined by the commissioner and on a form supplied by the commissioner. The report shall include the amount spent on scholarships; the number of employees who received scholarships; and, for each scholarship recipient, the name of the recipient, the current position of the recipient, the amount awarded, the educational institution attended, the nature of the educational program, and the expected or actual program completion date. During the grant period, the commissioner may require and collect from grant recipients other information necessary to evaluate the program.

History: 2015 c 71 art 6 s 1



Section 144.1506 — PRIMARY CARE RESIDENCY EXPANSION GRANT PROGRAM.

Subdivision 1. Definitions. For purposes of this section, the following definitions apply:

(1) "eligible primary care residency program" means a program that meets the following criteria:

(i) is located in Minnesota;

(ii) trains medical residents in the specialties of family medicine, general internal medicine, general pediatrics, psychiatry, geriatrics, or general surgery; and

(iii) is accredited by the Accreditation Council for Graduate Medical Education or presents a credible plan to obtain accreditation;

(2) "eligible project" means a project to establish a new eligible primary care residency program or create at least one new residency slot in an existing eligible primary care residency program; and

(3) "new residency slot" means the creation of a new residency position and the execution of a contract with a new resident in a residency program.

Subd. 2. Expansion grant program. (a) The commissioner of health shall award primary care residency expansion grants to eligible primary care residency programs to plan and implement new residency slots. A planning grant shall not exceed $75,000, and a training grant shall not exceed $150,000 per new residency slot for the first year, $100,000 for the second year, and $50,000 for the third year of the new residency slot.

(b) Funds may be spent to cover the costs of:

(1) planning related to establishing an accredited primary care residency program;

(2) obtaining accreditation by the Accreditation Council for Graduate Medical Education or another national body that accredits residency programs;

(3) establishing new residency programs or new resident training slots;

(4) recruitment, training, and retention of new residents and faculty;

(5) travel and lodging for new residents;

(6) faculty, new resident, and preceptor salaries related to new residency slots;

(7) training site improvements, fees, equipment, and supplies required for new primary care resident training slots; and

(8) supporting clinical education in which trainees are part of a primary care team model.

Subd. 3. Applications for expansion grants. Eligible primary care residency programs seeking a grant shall apply to the commissioner. Applications must include the number of new primary care residency slots planned or under contract; attestation that funding will be used to support an increase in the number of available residency slots; a description of the training to be received by the new residents, including the location of training; a description of the project, including all costs associated with the project; all sources of funds for the project; detailed uses of all funds for the project; the results expected; and a plan to maintain the new residency slot after the grant period. The applicant must describe achievable objectives, a timetable, and roles and capabilities of responsible individuals in the organization.

Subd. 4. Consideration of expansion grant applications. The commissioner shall review each application to determine whether or not the residency program application is complete and whether the proposed new residency program and any new residency slots are eligible for a grant. The commissioner shall award grants to support up to six family medicine, general internal medicine, or general pediatrics residents; four psychiatry residents; two geriatrics residents; and two general surgery residents. If insufficient applications are received from any eligible specialty, funds may be redistributed to applications from other eligible specialties.

Subd. 5. Program oversight. During the grant period, the commissioner may require and collect from grantees any information necessary to evaluate the program. Appropriations made to the program do not cancel and are available until expended.

History: 2015 c 71 art 8 s 16



Section 144.1911 — INTERNATIONAL MEDICAL GRADUATES ASSISTANCE PROGRAM.

Subdivision 1. Establishment. The international medical graduates assistance program is established to address barriers to practice and facilitate pathways to assist immigrant international medical graduates to integrate into the Minnesota health care delivery system, with the goal of increasing access to primary care in rural and underserved areas of the state.

Subd. 2. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Commissioner" means the commissioner of health.

(c) "Immigrant international medical graduate" means an international medical graduate who was born outside the United States, now resides permanently in the United States, and who did not enter the United States on a J1 or similar nonimmigrant visa following acceptance into a United States medical residency or fellowship program.

(d) "International medical graduate" means a physician who received a basic medical degree or qualification from a medical school located outside the United States and Canada.

(e) "Minnesota immigrant international medical graduate" means an immigrant international medical graduate who has lived in Minnesota for at least two years.

(f) "Rural community" means a statutory and home rule charter city or township that is outside the seven-county metropolitan area as defined in section 473.121, subdivision 2, excluding the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud.

(g) "Underserved community" means a Minnesota area or population included in the list of designated primary medical care health professional shortage areas, medically underserved areas, or medically underserved populations (MUPs) maintained and updated by the United States Department of Health and Human Services.

Subd. 3. Program administration. In administering the international medical graduates assistance program, the commissioner shall:

(1) provide overall coordination for the planning, development, and implementation of a comprehensive system for integrating qualified immigrant international medical graduates into the Minnesota health care delivery system, particularly those willing to serve in rural or underserved communities of the state;

(2) develop and maintain, in partnership with community organizations working with international medical graduates, a voluntary roster of immigrant international medical graduates interested in entering the Minnesota health workforce to assist in planning and program administration, including making available summary reports that show the aggregate number and distribution, by geography and specialty, of immigrant international medical graduates in Minnesota;

(3) work with graduate clinical medical training programs to address barriers faced by immigrant international medical graduates in securing residency positions in Minnesota, including the requirement that applicants for residency positions be recent graduates of medical school. The annual report required in subdivision 10 shall include any progress in addressing these barriers;

(4) develop a system to assess and certify the clinical readiness of eligible immigrant international medical graduates to serve in a residency program. The system shall include assessment methods, an operating plan, and a budget. Initially, the commissioner may develop assessments for clinical readiness for practice of one or more primary care specialties, and shall add additional assessments as resources are available. The commissioner may contract with an independent entity or another state agency to conduct the assessments. In order to be assessed for clinical readiness for residency, an eligible international medical graduate must have obtained a certification from the Educational Commission of Foreign Medical Graduates. The commissioner shall issue a Minnesota certificate of clinical readiness for residency to those who pass the assessment;

(5) explore and facilitate more streamlined pathways for immigrant international medical graduates to serve in nonphysician professions in the Minnesota workforce; and

(6) study, in consultation with the Board of Medical Practice and other stakeholders, changes necessary in health professional licensure and regulation to ensure full utilization of immigrant international medical graduates in the Minnesota health care delivery system. The commissioner shall include recommendations in the annual report required under subdivision 10, due January 15, 2017.

Subd. 4. Career guidance and support services. (a) The commissioner shall award grants to eligible nonprofit organizations to provide career guidance and support services to immigrant international medical graduates seeking to enter the Minnesota health workforce. Eligible grant activities include the following:

(1) educational and career navigation, including information on training and licensing requirements for physician and nonphysician health care professions, and guidance in determining which pathway is best suited for an individual international medical graduate based on the graduate's skills, experience, resources, and interests;

(2) support in becoming proficient in medical English;

(3) support in becoming proficient in the use of information technology, including computer skills and use of electronic health record technology;

(4) support for increasing knowledge of and familiarity with the United States health care system;

(5) support for other foundational skills identified by the commissioner;

(6) support for immigrant international medical graduates in becoming certified by the Educational Commission on Foreign Medical Graduates, including help with preparation for required licensing examinations and financial assistance for fees; and

(7) assistance to international medical graduates in registering with the program's Minnesota international medical graduate roster.

(b) The commissioner shall award the initial grants under this subdivision by December 31, 2015.

Subd. 5. Clinical preparation. (a) The commissioner shall award grants to support clinical preparation for Minnesota international medical graduates needing additional clinical preparation or experience to qualify for residency. The grant program shall include:

(1) proposed training curricula;

(2) associated policies and procedures for clinical training sites, which must be part of existing clinical medical education programs in Minnesota; and

(3) monthly stipends for international medical graduate participants. Priority shall be given to primary care sites in rural or underserved areas of the state, and international medical graduate participants must commit to serving at least five years in a rural or underserved community of the state.

(b) The policies and procedures for the clinical preparation grants must be developed by December 31, 2015, including an implementation schedule that begins awarding grants to clinical preparation programs beginning in June of 2016.

Subd. 6. International medical graduate primary care residency grant program and revolving account. (a) The commissioner shall award grants to support primary care residency positions designated for Minnesota immigrant physicians who are willing to serve in rural or underserved areas of the state. No grant shall exceed $150,000 per residency position per year. Eligible primary care residency grant recipients include accredited family medicine, internal medicine, obstetrics and gynecology, psychiatry, and pediatric residency programs. Eligible primary care residency programs shall apply to the commissioner. Applications must include the number of anticipated residents to be funded using grant funds and a budget. Notwithstanding any law to the contrary, funds awarded to grantees in a grant agreement do not lapse until the grant agreement expires. Before any funds are distributed, a grant recipient shall provide the commissioner with the following:

(1) a copy of the signed contract between the primary care residency program and the participating international medical graduate;

(2) certification that the participating international medical graduate has lived in Minnesota for at least two years and is certified by the Educational Commission on Foreign Medical Graduates. Residency programs may also require that participating international medical graduates hold a Minnesota certificate of clinical readiness for residency, once the certificates become available; and

(3) verification that the participating international medical graduate has executed a participant agreement pursuant to paragraph (b).

(b) Upon acceptance by a participating residency program, international medical graduates shall enter into an agreement with the commissioner to provide primary care for at least five years in a rural or underserved area of Minnesota after graduating from the residency program and make payments to the revolving international medical graduate residency account for five years beginning in their second year of postresidency employment. Participants shall pay $15,000 or ten percent of their annual compensation each year, whichever is less.

(c) A revolving international medical graduate residency account is established as an account in the special revenue fund in the state treasury. The commissioner of management and budget shall credit to the account appropriations, payments, and transfers to the account. Earnings, such as interest, dividends, and any other earnings arising from fund assets, must be credited to the account. Funds in the account are appropriated annually to the commissioner to award grants and administer the grant program established in paragraph (a). Notwithstanding any law to the contrary, any funds deposited in the account do not expire. The commissioner may accept contributions to the account from private sector entities subject to the following provisions:

(1) the contributing entity may not specify the recipient or recipients of any grant issued under this subdivision;

(2) the commissioner shall make public the identity of any private contributor to the account, as well as the amount of the contribution provided; and

(3) a contributing entity may not specify that the recipient or recipients of any funds use specific products or services, nor may the contributing entity imply that a contribution is an endorsement of any specific product or service.

Subd. 7. Voluntary hospital programs. A hospital may establish residency programs for foreign-trained physicians to become candidates for licensure to practice medicine in the state of Minnesota. A hospital may partner with organizations, such as the New Americans Alliance for Development, to screen for and identify foreign-trained physicians eligible for a hospital's particular residency program.

Subd. 8. Board of Medical Practice. Nothing in this section alters the authority of the Board of Medical Practice to regulate the practice of medicine.

Subd. 9. Consultation with stakeholders. The commissioner shall administer the international medical graduates assistance program, including the grant programs described under subdivisions 4, 5, and 6, in consultation with representatives of the following sectors:

(1) state agencies:

(i) Board of Medical Practice;

(ii) Office of Higher Education; and

(iii) Department of Employment and Economic Development;

(2) health care industry:

(i) a health care employer in a rural or underserved area of Minnesota;

(ii) a health plan company;

(iii) the Minnesota Medical Association;

(iv) licensed physicians experienced in working with international medical graduates; and

(v) the Minnesota Academy of Physician Assistants;

(3) community-based organizations:

(i) organizations serving immigrant and refugee communities of Minnesota;

(ii) organizations serving the international medical graduate community, such as the New Americans Alliance for Development and Women's Initiative for Self Empowerment; and

(iii) the Minnesota Association of Community Health Centers;

(4) higher education:

(i) University of Minnesota;

(ii) Mayo Clinic School of Health Professions;

(iii) graduate medical education programs not located at the University of Minnesota or Mayo Clinic School of Health Professions; and

(iv) Minnesota physician assistant education programs; and

(5) two international medical graduates.

Subd. 10. Report. The commissioner shall submit an annual report to the chairs and ranking minority members of the legislative committees with jurisdiction over health care and higher education on the progress of the integration of international medical graduates into the Minnesota health care delivery system. The report shall include recommendations on actions needed for continued progress integrating international medical graduates. The report shall be submitted by January 15 each year, beginning January 15, 2016.

History: 2015 c 71 art 8 s 17



Section 144.1912 — GREATER MINNESOTA FAMILY MEDICINE RESIDENCY GRANT PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Commissioner" means the commissioner of health.

(c) "Eligible family medicine residency program" means a program that meets the following criteria:

(1) is located in Minnesota outside the seven-county metropolitan area, as defined in section 473.121, subdivision 4;

(2) is accredited as a family medicine residency program or is a candidate for accreditation;

(3) is focused on the education and training of family medicine physicians to serve communities outside the metropolitan area; and

(4) demonstrates that over the most recent three years at least 25 percent of its graduates practice in Minnesota communities outside the metropolitan area.

Subd. 2. Program administration. (a) The commissioner shall award family medicine residency grants to existing, eligible, not-for-profit family medicine residency programs to support current and new residency positions. Funds shall be allocated first to proposed new family medicine residency positions, and remaining funds shall be allocated proportionally based on the number of existing residents in eligible programs. The commissioner may fund a new residency position for up to three years.

(b) Grant funds awarded may only be spent to cover the costs of:

(1) establishing, maintaining, or expanding training for family medicine residents;

(2) recruitment, training, and retention of residents and faculty;

(3) travel and lodging for residents; and

(4) faculty, resident, and preceptor salaries.

(c) Grant funds shall not be used to supplant any other government or private funds available for these purposes.

Subd. 3. Applications. Eligible family medicine residency programs seeking a grant must apply to the commissioner. The application must include objectives, a related work plan and budget, a description of the number of new and existing residency positions that will be supported using grant funds, and additional information the commissioner determines to be necessary. The commissioner shall determine whether applications are complete and responsive and may require revisions or additional information before awarding a grant.

Subd. 4. Program oversight. The commissioner shall require and collect from family medicine residency programs receiving grants, information necessary to administer and evaluate the program. The evaluation shall include the scope of expansion of new residency positions and information describing specific programs to enhance current residency positions, which may include facility improvements. The commissioner shall continue to collect data on greater Minnesota family medicine residency shortages.

History: 2016 c 189 art 20 s 8



Section 144.192 — TREATMENT OF BIOLOGICAL SPECIMENS AND HEALTH DATA HELD BY THE DEPARTMENT OF HEALTH AND HEALTH BOARDS.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Biological specimen" means tissue, fluids, excretions, or secretions that contain human DNA originating from an identifiable individual, either living or deceased. Biological specimen does not include infectious agents or chemicals that are isolated from a specimen. Nothing in this section or section 13.386 is intended to limit the commissioner's ability to collect, use, store, or disseminate such isolated infectious agents or chemicals.

(c) "Health data" has the meaning given in section 13.3805, subdivision 1, paragraph (a), clause (2).

(d) "Health oversight" means oversight of the health care system for activities authorized by law, limited to the following:

(1) audits;

(2) civil, administrative, or criminal investigations;

(3) inspections;

(4) licensure or disciplinary actions;

(5) civil, administrative, or criminal proceedings or actions; and

(6) other activities necessary for appropriate oversight of the health care system and persons subject to such governmental regulatory programs for which biological specimens or health data are necessary for determining compliance with program standards.

(e) "Individual" has the meaning given in section 13.02, subdivision 8. In addition, for a deceased individual, individual also means the representative of the decedent.

(f) "Person" has the meaning given in section 13.02, subdivision 10.

(g) "Program operations" means actions, testing, and procedures directly related to the operation of department programs, limited to the following:

(1) diagnostic and confirmatory testing;

(2) laboratory quality control assurance and improvement;

(3) calibration of equipment;

(4) evaluation and improvement of test accuracy;

(5) method development and validation;

(6) compliance with regulatory requirements; and

(7) continuity of operations to ensure that testing continues in the event of an emergency.

(h) "Public health practice" means actions related to disease, conditions, injuries, risk factors, or exposures taken to protect public health, limited to the following:

(1) monitoring the health status of a population;

(2) investigating occurrences and outbreaks;

(3) comparing patterns and trends;

(4) implementing prevention and control measures;

(5) conducting program evaluations and making program improvements;

(6) making recommendations concerning health for a population;

(7) preventing or controlling known or suspected diseases and injuries; and

(8) conducting other activities necessary to protect or improve the health of individuals and populations for which biological specimens or health data are necessary.

(i) "Representative of the decedent" has the meaning given in section 13.10, subdivision 1, paragraph (c).

(j) "Research" means activities that are not program operations, public health practice, or health oversight and is otherwise defined in Code of Federal Regulations, title 45, part 46, subpart A, section 46.102 (d).

Subd. 2. Collection, use, storage, and dissemination. (a) The commissioner may collect, use, store, and disseminate biological specimens and health data, genetic or other, as provided in this section and as authorized under any other provision of applicable law, including any rules adopted on or before June 30, 2013. Any rules adopted after June 30, 2013, must be consistent with the requirements of this section.

(b) The provisions in this section supplement other provisions of law and do not supersede or repeal other provisions of law applying to the collection, use, storage, or dissemination of biological specimens or health data.

(c) For purposes of this section, genetic information is limited to biological specimens and health data.

Subd. 3. Biological specimens and health data for program operations, public health practice, and health oversight. (a) The commissioner may collect, use, store, and disseminate biological specimens and health data to conduct program operations activities, public health practice activities, and health oversight activities. Unless required under other applicable law, consent of an individual is not required under this subdivision.

(b) With the approval of the commissioner, biological specimens may be disseminated to establish a diagnosis, to provide treatment, to identify persons at risk of illness, or to conduct an epidemiologic investigation to control or prevent the spread of serious disease, or to diminish an imminent threat to the public health.

(c) For purposes of Clinical Laboratory Improvement Amendments proficiency testing, the commissioner may disseminate de-identified biological specimens to state public health laboratories that agree, pursuant to contract, not to attempt to re-identify the biological specimens.

(d) Health data may be disseminated as provided in section 13.3805, subdivision 1, paragraph (b).

Subd. 4. Research. The commissioner may collect, use, store, and disseminate biological specimens and health data to conduct research in a manner that is consistent with the federal common rule for the protection of human subjects in Code of Federal Regulations, title 45, part 46.

Subd. 5. Storage of biological specimens and health data according to storage schedules. (a) The commissioner shall store health data according to section 138.17.

(b) The commissioner shall store biological specimens according to a specimen storage schedule. The commissioner shall develop the storage schedule by July 1, 2013, and post it on the department's Web site.

Subd. 6. Secure storage of biological specimens. The commissioner shall establish appropriate security safeguards for the storage of biological specimens, with regard for the privacy of the individuals from whom the biological specimens originated, and store the biological specimens accordingly. When a biological specimen is disposed of, it must be destroyed in a way that prevents determining the identity of the individual from whom it originated.

Subd. 7. Applicability to health boards. The provisions of subdivisions 2; 3, paragraphs (a), (c), and (d); and 4 to 6 pertaining to the commissioner also apply to community health boards organized under chapter 145A. These boards may also disseminate health data pursuant to section 13.3805, subdivision 1, paragraph (b), clause (2).

History: 2013 c 82 s 11; 2015 c 21 art 1 s 109



Section 144.193 — INVENTORY OF BIOLOGICAL AND HEALTH DATA.

By February 1, 2014, and annually after that date, the commissioner shall prepare an inventory of biological specimens, registries, and health data and databases collected or maintained by the commissioner. In addition to the inventory, the commissioner shall provide the schedules for storage of health data and biological specimens. The inventories must be listed in reverse chronological order beginning with the year 2012. The commissioner shall make the inventory and schedules available on the department's Web site and submit the inventory and schedules to the chairs and ranking minority members of the committees of the legislature with jurisdiction over health policy and data practices issues.

History: 2013 c 82 s 12



Section 144.211 — CITATION.

Sections 144.211 to 144.227 may be cited as the "Vital Records Act."

History: 1978 c 699 s 1; 2015 c 21 art 1 s 109



Section 144.212 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 144.211 to 144.227, the following terms have the meanings given.

Subd. 1a. Amendment. "Amendment" means completion or correction made to certification items on a vital record after a certification has been issued or more than one year after the event, whichever occurs first, that does not result in a sealed or replaced record.

Subd. 1b. Authorized representative. "Authorized representative" means an agent designated in a written and witnessed statement signed by the subject of the record or other qualified applicant.

Subd. 1c. Certification item. "Certification item" means all individual items appearing on a certificate of birth and the demographic and legal items on a certificate of death.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 2a. Correction. "Correction" means a change made to a noncertification item, including information collected for medical and statistical purposes. A correction also means a change to a certification item within one year of the event provided that no certification, whether paper or electronic, has been issued.

Subd. 2b. Court of competent jurisdiction. "Court of competent jurisdiction" means a court within the United States with jurisdiction over the individual and such other individuals that the court deems necessary.

Subd. 2c. Delayed registration. "Delayed registration" means registration of a record of birth or death filed one or more years after the date of birth or death.

Subd. 2d. Disclosure. "Disclosure" means to make available or make known personally identifiable information contained in a vital record, by any means of communication.

Subd. 3. File. "File" means to present a vital record or report for registration to the Office of Vital Records and to have the vital record or report accepted for registration by the Office of Vital Records.

Subd. 4. Final disposition. "Final disposition" means the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or dead fetus.

Subd. 4a. Institution. "Institution" means a public or private establishment that:

(1) provides inpatient or outpatient medical, surgical, or diagnostic care or treatment; or

(2) provides nursing, custodial, or domiciliary care, or to which persons are committed by law.

Subd. 4b. Legal representative. "Legal representative" means a licensed attorney representing an individual.

Subd. 4c. Local issuance office. "Local issuance office" means a county governmental office authorized by the state registrar to issue certified birth and death records.

Subd. 4d. Record. "Record" means a report of a vital event that has been registered by the state registrar.

Subd. 5. Registration. "Registration" means the process by which vital records are completed, filed, and incorporated into the official records of the Office of Vital Records.

Subd. 6. State registrar. "State registrar" means the commissioner of health or a designee.

Subd. 7. System of vital records. "System of vital records" includes the registration, collection, preservation, amendment, verification, maintenance of the security and integrity of, and certification of vital records, the collection of other reports required by sections 144.211 to 144.227, and related activities including the tabulation, analysis, publication, and dissemination of vital records.

Subd. 7a. Verification. "Verification" means a confirmation of the information on a vital record based on the facts contained in a certification.

Subd. 8. Vital record. "Vital record" means a record or report of birth, stillbirth, death, marriage, dissolution and annulment, and data related thereto. The birth record is not a medical record of the mother or the child.

Subd. 9. Vital records statistics. "Vital records statistics" means the data derived from records and reports of birth, death, fetal death, induced abortion, marriage, dissolution and annulment, and related reports.

Subd. 10. [Repealed by amendment, 2013 c 108 art 12 s 16]

Subd. 11. Consent to disclosure. "Consent to disclosure" means an affidavit filed with the state registrar which sets forth the following information:

(1) the current name and address of the affiant;

(2) any previous name by which the affiant was known;

(3) the original and adopted names, if known, of the adopted child whose original birth record is to be disclosed;

(4) the place and date of birth of the adopted child;

(5) the biological relationship of the affiant to the adopted child; and

(6) the affiant's consent to disclosure of information from the original birth record of the adopted child.

History: 1978 c 699 s 2; 1986 c 444; 1997 c 228 s 3-5; 1Sp2001 c 9 art 15 s 1-7; 2002 c 379 art 1 s 113; 2005 c 60 s 2; 2013 c 108 art 12 s 16; 2015 c 21 art 1 s 109



Section 144.213 — OFFICE OF VITAL RECORDS.

Subdivision 1. Creation; state registrar; Office of Vital Records. The commissioner shall establish an Office of Vital Records under the supervision of the state registrar. The commissioner shall promulgate rules for the collection, filing, and registering of vital records information by the state registrar, physicians, morticians, and others. Except as otherwise provided in sections 144.211 to 144.227, rules previously promulgated by the commissioner relating to the collection, filing and registering of vital records shall remain in effect until repealed, modified or superseded by a rule promulgated by the commissioner.

Subd. 2. General duties. (a) The state registrar shall maintain a statewide system of vital records. The state registrar is responsible for the administration and enforcement of sections 144.211 to 144.227 and shall supervise the enforcement of sections 144.211 to 144.227 and the rules promulgated thereunder. Local issuance offices that fail to comply with the statutes or rules or to properly train employees may have their issuance privileges and access to the vital records system revoked.

(b) To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of original records and files in the Office of Vital Records. The reproductions, when certified by the state registrar, shall be accepted as the original records.

(c) The state registrar shall also:

(1) establish, designate, and eliminate offices in the state to aid in the efficient issuance of vital records;

(2) direct the activities of all persons engaged in activities pertaining to the operation of the system of vital records;

(3) develop and conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital records; and

(4) prescribe, furnish, and distribute all forms required by sections 144.211 to 144.227 and any rules adopted under these sections, and prescribe other means for the transmission of data, including electronic submission, that will accomplish the purpose of complete, accurate, and timely reporting and registration.

Subd. 3. [Repealed by amendment, 2013 c 108 art 12 s 17]

History: 1978 c 699 s 3; 1Sp2001 c 9 art 15 s 32; 2013 c 108 art 12 s 17; 2015 c 21 art 1 s 109



Section 144.2131 — SECURITY OF VITAL RECORDS SYSTEM.

The state registrar shall:

(1) authenticate all users of the system of vital records and document that all users require access based on their official duties;

(2) authorize authenticated users of the system of vital records to access specific components of the vital records systems necessary for their official roles and duties;

(3) establish separation of duties between staff roles that may be susceptible to fraud or misuse and routinely perform audits of staff work for the purposes of identifying fraud or misuse within the vital records system;

(4) require that authenticated and authorized users of the system of vital records maintain a specified level of training related to security and provide written acknowledgment of security procedures and penalties;

(5) validate data submitted for registration through site visits or with independent sources outside the registration system at a frequency specified by the state registrar to maximize the integrity of the data collected;

(6) protect personally identifiable information and maintain systems pursuant to applicable state and federal laws;

(7) accept a report of death if the decedent was born in Minnesota or if the decedent was a resident of Minnesota from the United States Department of Defense or the United States Department of State when the death of a United States citizen occurs outside the United States;

(8) match death records registered in Minnesota and death records provided from other jurisdictions to live birth records in Minnesota;

(9) match death records received from the United States Department of Defense or the United States Department of State for deaths of United States citizens occurring outside the United States to live birth records in Minnesota;

(10) work with law enforcement to initiate and provide evidence for active fraud investigations;

(11) provide secure workplace, storage, and technology environments that have limited role-based access;

(12) maintain overt, covert, and forensic security measures for certifications, verifications, and automated systems that are part of the vital records system; and

(13) comply with applicable state and federal laws and rules associated with information technology systems and related information security requirements.

History: 2013 c 108 art 12 s 18; 2015 c 21 art 1 s 109



Section 144.215 — BIRTH REGISTRATION.

Subdivision 1. When and where to file. A record of birth for each live birth which occurs in this state shall be filed with the state registrar within five days after the birth.

Subd. 2. Rules governing birth registration. The commissioner shall establish by rule an orderly mechanism for the registration of births including at least a designation for who must file the birth record, a procedure for registering births which occur in moving conveyances, and a provision governing the names of the parent or parents to be entered on the birth record.

Subd. 3. Father's name; child's name. In any case in which paternity of a child is determined by a court of competent jurisdiction, or a recognition of parentage is executed under section 257.75, the name of the father shall be entered on the birth record. If the order of the court declares the name of the child, it shall also be entered on the birth record. If the order of the court does not declare the name of the child, or there is no court order, then upon the request of both parents in writing, the surname of the child shall be defined by both parents.

Subd. 4. Social Security number registration. (a) Parents of a child born within this state shall give the parents' Social Security numbers to the Office of Vital Records at the time of filing the birth record, but the numbers shall not appear on the certified record.

(b) The Social Security numbers are classified as private data, but the Office of Vital Records shall provide a Social Security number to the public authority responsible for child support services upon request by the public authority for use in the establishment of parentage and the enforcement of child support obligations.

Subd. 5. Births occurring in an institution. When a birth occurs in an institution or en route to an institution, the person in charge of the institution or that person's authorized designee shall obtain the personal data required under this section and shall prepare the record of birth. For purposes of this section, "institution" means a hospital or other facility that provides childbirth services.

Subd. 6. Births occurring outside an institution. When a birth occurs outside of an institution as defined in subdivision 5, the record of birth shall be filed by one of the following persons, in the indicated order of preference:

(1) the physician present at the time of the birth or immediately thereafter;

(2) in the absence of a physician, a person, other than the mother, present at the time of the birth or immediately thereafter;

(3) the father of the child;

(4) the mother of the child; or

(5) in the absence of the father and if the mother is unable, the person with primary responsibility for the premises where the child was born.

Subd. 7. Evidence required to register noninstitution birth within first year of birth. When a birth occurs in this state outside of an institution, as defined in subdivision 5, and the birth record is filed before the first birthday, evidence in support of the facts of birth shall be required. Evidence shall be presented by the individual responsible for filing the vital record under subdivision 6. Evidence shall consist of proof that the child was born alive, proof of pregnancy, and evidence of the mother's presence in this state on the date of the birth. If the evidence is not acceptable, the state registrar shall advise the applicant of the reason for not filing a birth record and shall further advise the applicant of the right of appeal to a court of competent jurisdiction.

History: 1978 c 699 s 5; 1980 c 589 s 28; 1Sp1993 c 1 art 6 s 1,2; 1997 c 205 s 20; 1997 c 228 s 6-8; 1Sp2001 c 9 art 15 s 11-15,32; 2002 c 379 art 1 s 113; 2013 c 108 art 12 s 19,20



Section 144.2151 — RECORD OF BIRTH RESULTING IN STILLBIRTH.

Subdivision 1. Filing. A record of birth for each birth resulting in a stillbirth in this state, on or after August 1, 2005, for which a fetal death report is required under section 144.222, subdivision 1, shall be filed with the state registrar within five days after the birth if the parent or parents of the stillbirth request to have a record of birth resulting in stillbirth prepared.

Subd. 2. Information to parents. The party responsible for filing a fetal death report under section 144.222, subdivision 1, shall advise the parent or parents of a stillbirth:

(1) that they may request preparation of a record of birth resulting in stillbirth;

(2) that preparation of the record is optional; and

(3) how to obtain a certified copy of the record if one is requested and prepared.

Subd. 3. Preparation. (a) Within five days after delivery of a stillbirth, the parent or parents of the stillbirth may prepare and file the record with the state registrar if the parent or parents of the stillbirth, after being advised as provided in subdivision 2, request to have a record of birth resulting in stillbirth prepared.

(b) If the parent or parents of the stillbirth do not choose to provide a full name for the stillbirth, the parent or parents may choose to file only a last name.

(c) Either parent of the stillbirth or, if neither parent is available, another person with knowledge of the facts of the stillbirth shall attest to the accuracy of the personal data entered on the record in time to permit the filing of the record within five days after delivery.

Subd. 4. Retroactive application. Notwithstanding subdivisions 1 to 3, if a birth that occurred in this state at any time resulted in a stillbirth for which a fetal death report was required under section 144.222, subdivision 1, but a record of birth resulting in stillbirth was not prepared under subdivision 3, a parent of the stillbirth may submit to the state registrar, on or after August 1, 2005, a written request for preparation of a record of birth resulting in stillbirth and evidence of the facts of the stillbirth in the form and manner specified by the state registrar. The state registrar shall prepare and file the record of birth resulting in stillbirth within 30 days after receiving satisfactory evidence of the facts of the stillbirth.

Subd. 5. Responsibilities of state registrar. The state registrar shall:

(1) prescribe the form of and information to be included on a record of birth resulting in stillbirth, which shall be as similar as possible to the form of and information included on a record of birth;

(2) prescribe the form of and information to be provided by the parent of a stillbirth requesting a record of birth resulting in stillbirth under subdivisions 3 and 4 and make this form available on the Department of Health's Web site;

(3) issue a certified copy of a record of birth resulting in stillbirth to a parent of the stillbirth that is the subject of the record if:

(i) a record of birth resulting in stillbirth has been prepared and filed under subdivision 3 or 4; and

(ii) the parent requesting a certified copy of the record submits the request in writing; and

(4) create and implement a process for entering, preparing, and handling stillbirth records identical or as close as possible to the processes for birth and fetal death records when feasible, but no later than the date on which the next reprogramming of the Department of Health's database for vital records is completed.

History: 2005 c 60 s 1



Section 144.216 — FOUNDLING REGISTRATION.

Subdivision 1. Reporting foundling. Whoever finds a live born infant of unknown parentage shall report within five days to the Office of Vital Records such information as the commissioner may by rule require to identify the foundling.

Subd. 2. Status of foundling reports. A report registered under subdivision 1 shall constitute the record of birth for the child. If the child is identified and a record of birth is found or obtained, the report registered under subdivision 1 shall be confidential pursuant to section 13.02, subdivision 3, and shall not be disclosed except pursuant to court order.

History: 1978 c 699 s 6; 1981 c 311 s 39; 1982 c 545 s 24; 1Sp2001 c 9 art 15 s 32; 2013 c 108 art 12 s 21



Section 144.217 — DELAYED RECORDS OF BIRTH.

Subdivision 1. Evidence required for filing. Before a delayed record of birth is registered, the person presenting the delayed vital record for registration shall offer evidence of the facts contained in the vital record, as required by the rules of the commissioner. In the absence of the evidence required, the delayed vital record shall not be registered. No delayed record of birth shall be registered for a deceased person.

Subd. 2. Court petition. If a delayed record of birth is rejected under subdivision 1, a person may petition the appropriate court in the county in which the birth allegedly occurred for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered. The petition shall state:

(1) that the person for whom a delayed record of birth is sought was born in this state;

(2) that no record of birth can be found in the Office of Vital Records;

(3) that diligent efforts by the petitioner have failed to obtain the evidence required in subdivision 1;

(4) that the state registrar has refused to register a delayed record of birth; and

(5) other information as may be required by the court.

Subd. 3. Court order. The court shall fix a time and place for a hearing on the petition and shall give the state registrar ten days' notice of the hearing. The state registrar may appear and testify in the proceeding. If the court is satisfied from the evidence received at the hearing of the truth of the statements in the petition, the court shall order the registration of the delayed vital record.

Subd. 4. [Repealed, 1Sp2001 c 9 art 15 s 16,33]

History: 1978 c 699 s 7; 1Sp2001 c 9 art 15 s 16; 2002 c 379 art 1 s 113; 2013 c 108 art 12 s 22



Section 144.218 — REPLACEMENT BIRTH RECORDS.

Subdivision 1. Adoption. Upon receipt of a certified copy of an order, decree, or certificate of adoption, the state registrar shall register a replacement vital record in the new name of the adopted person. The original record of birth is confidential pursuant to section 13.02, subdivision 3, and shall not be disclosed except pursuant to court order or section 144.2252. The information contained on the original birth record, except for the registration number, shall be provided on request to a parent who is named on the original birth record. Upon the receipt of a certified copy of a court order of annulment of adoption the state registrar shall restore the original vital record to its original place in the file.

Subd. 2. Adoption of foreign persons. In proceedings for the adoption of a person who was born in a foreign country, the court, upon evidence presented by the commissioner of human services from information secured at the port of entry or upon evidence from other reliable sources, may make findings of fact as to the date and place of birth and parentage. Upon receipt of certified copies of the court findings and the order or decree of adoption, a certificate of adoption, or a certified copy of a decree issued under section 259.60, the state registrar shall register a birth record in the new name of the adopted person. The certified copies of the court findings and the order or decree of adoption, certificate of adoption, or decree issued under section 259.60 are confidential, pursuant to section 13.02, subdivision 3, and shall not be disclosed except pursuant to court order or section 144.2252. The birth record shall state the place of birth as specifically as possible and that the vital record is not evidence of United States citizenship.

Subd. 3. Subsequent marriage of birth parents. If, in cases in which a record of birth has been registered pursuant to section 144.215 and the birth parents of the child marry after the birth of the child, a replacement record of birth shall be registered upon presentation of a certified copy of the marriage certificate of the birth parents, and either a recognition of parentage or court adjudication of paternity. The original record of birth is confidential, pursuant to section 13.02, subdivision 3, and shall not be disclosed except pursuant to court order.

Subd. 4. Incomplete, incorrect, and modified vital records. If a court finds that a birth record is incomplete, inaccurate, or false or if it is being issued pursuant to section 259.10, subdivision 2, the court may order the registration of a replacement vital record, and, if necessary, set forth the correct information in the order. Upon receipt of the order, the registrar shall register a replacement vital record containing the findings of the court. The prior vital record shall be confidential pursuant to section 13.02, subdivision 3, and shall not be disclosed except pursuant to court order.

Subd. 5. Replacement of vital records. Upon the order of a court of this state, upon the request of a court of another state, or upon the filing of a recognition of parentage with the state registrar, a replacement birth record must be registered consistent with the findings of the court or the recognition of parentage.

History: 1978 c 699 s 8; 1980 c 561 s 1; 1981 c 311 s 24; 1982 c 545 s 24; 1984 c 654 art 5 s 58; 1994 c 465 art 1 s 62; 1994 c 631 s 31; 1995 c 259 art 1 s 32; 1997 c 205 s 21; 1998 c 406 art 1 s 1,37; 1998 c 407 art 9 s 1; 1Sp2001 c 9 art 15 s 17; 2002 c 379 art 1 s 113; 2013 c 108 art 12 s 23



Section 144.2181 — AMENDMENT AND CORRECTION OF VITAL RECORDS.

(a) A vital record registered under sections 144.212 to 144.227 may be amended or corrected only according to sections 144.212 to 144.227 and rules adopted by the commissioner of health to protect the integrity and accuracy of vital records.

(b)(1) A vital record that is amended under this section shall indicate that it has been amended, except as otherwise provided in this section or by rule.

(2) Electronic documentation shall be maintained by the state registrar that identifies the evidence upon which the amendment or correction was based, the date of the amendment or correction, and the identity of the authorized person making the amendment or correction.

(c) Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person whose birth is registered in Minnesota and upon request of such person if 18 years of age or older or having the status of emancipated minor, the state registrar shall amend the birth record to show the new name. If the person is a minor or an incapacitated person then a parent, guardian, or legal representative of the minor or incapacitated person may make the request.

(d) When an applicant does not submit the minimum documentation required for amending a vital record or when the state registrar has cause to question the validity or completeness of the applicant's statements or the documentary evidence, and the deficiencies are not corrected, the state registrar shall not amend the vital record. The state registrar shall advise the applicant of the reason for this action and shall further advise the applicant of the right of appeal to a court with competent jurisdiction over the Department of Health.

History: 2013 c 108 art 12 s 24



Section 144.221 — DEATH REGISTRATION.

Subdivision 1. When and where to file. A death record for each death which occurs in the state shall be filed with the state registrar within five days after death and prior to final disposition.

Subd. 2. Rules governing death registration. The commissioner of health shall establish in rule an orderly mechanism for the registration of deaths including at least a designation for who must file the death record, a procedure for the registration of deaths in moving conveyances, and provision to include cause and certification of death and assurance of registration prior to final disposition.

Subd. 3. When no body is found. When circumstances suggest that a death has occurred although a dead body cannot be produced to confirm the fact of death, a death record shall not be registered until a court has adjudicated the fact of death.

History: 1978 c 699 s 10; 1Sp2001 c 9 art 15 s 18,19,32; 2002 c 379 art 1 s 113; 2005 c 106 s 56



Section 144.2215 — MINNESOTA BIRTH DEFECTS INFORMATION SYSTEM.

Subdivision 1. Establishment. The commissioner of health shall establish and maintain an information system containing data on the cause, treatment, prevention, and cure of major birth defects. The commissioner shall consult with representatives and experts in epidemiology, medicine, insurance, health maintenance organizations, genetics, consumers, and voluntary organizations in developing the system and may phase in the implementation of the system.

Subd. 2. Duties of commissioner. The commissioner of health shall design a system that allows the commissioner to:

(1) monitor incidence trends of birth defects to detect potential public health problems, predict risks, and assist in responding to birth defects clusters;

(2) more accurately target intervention, prevention, and services for communities, patients, and their families;

(3) inform health professionals and citizens of the prevalence of and risks for birth defects;

(4) conduct scientific investigation and surveys of the causes, mortality, methods of treatment, prevention, and cure for birth defects;

(5) modify, as necessary, the birth defects information system through demonstration projects;

(6) remove identifying information about a child whose parent or legal guardian has chosen not to participate in the system as permitted by section 144.2216, subdivision 4;

(7) protect the individually identifiable information as required by section 144.2217;

(8) limit the dissemination of identifying information as required by sections 144.2218 and 144.2219; and

(9) use the birth defects coding scheme defined by the Centers for Disease Control and Prevention (CDC) of the United States Public Health Service.

History: 1996 c 451 art 4 s 6; 2004 c 288 art 6 s 11; 2004 c 290 s 25



Section 144.2216 — BIRTH DEFECTS RECORDS AND REPORTS REQUIRED.

Subdivision 1. Hospitals and similar institutions. With the informed consent of a parent or guardian, as provided in subdivision 4, a hospital, medical clinic, medical laboratory, or other institution for the hospitalization, clinical or laboratory diagnosis, or care of human beings shall provide the commissioner of health with access to information on each birth defect case in the manner and at the times that the commissioner designates.

Subd. 2. Other information repositories. With the informed consent of a parent or guardian, as provided in subdivision 4, other repositories of information on the diagnosis or care of infants may provide the commissioner with access to information on each case of birth defects in the manner and at the times that the commissioner designates.

Subd. 3. Reporting without liability. Furnishing information in good faith in compliance with this section does not subject the person, hospital, medical clinic, medical laboratory, data repository, or other institution furnishing the information to any action for damages or relief.

Subd. 4. Opt out. A parent or legal guardian must be informed by the commissioner at the time of the initial data collection that they may request removal at any time of personal identifying information concerning a child from the birth defects information system using a written form prescribed by the commissioner. The commissioner shall advise parents or legal guardians of infants:

(1) that the information on birth defects may be retained by the Department of Health;

(2) the benefit of retaining birth defects records;

(3) that they may elect to have the birth defects information collected once, within one year of birth, but to require that all personally identifying information be destroyed immediately upon the commissioner receiving the information.

If the parents of an infant object in writing to the maintaining of birth defects information, the objection or election shall be recorded on a form that is signed by a parent or legal guardian and submitted to the commissioner of health; and

(4) that if the parent or legal guardian chooses to opt-out, the commissioner will not be able to inform the parent or legal guardian of a child of information related to the prevention, treatment, or cause of a particular birth defect.

History: 2004 c 288 art 6 s 12; 2004 c 290 s 26



Section 144.2217 — CLASSIFICATION OF BIRTH DEFECTS INFORMATION.

Information collected on individuals for the birth defects information system are private data on individuals as defined in section 13.02, subdivision 12, and may only be used for the purposes in sections 144.2215 to 144.2219. Any disclosure other than one provided for in sections 144.2215 to 144.2219 is a misdemeanor.

History: 2004 c 288 art 6 s 13; 2004 c 290 s 27



Section 144.2218 — TRANSFERS OF INFORMATION TO OTHER GOVERNMENT AGENCIES.

Information collected by the birth defects information system may be disseminated to a state or local government agency in Minnesota or another state solely for purposes consistent with sections 144.2215 to 144.2219, provided that the state or local government agency agrees to maintain the classification of the information as provided under section 144.2217. Information collected by other states consistent with sections 144.2215 to 144.2219 may be received by the commissioner of health and must be maintained according to section 144.2217.

History: 2004 c 288 art 6 s 14; 2004 c 290 s 28



Section 144.2219 — TRANSFERS OF INFORMATION TO RESEARCH ENTITIES.

Information from the birth defects information system that does not contain identifying information may be shared with research entities upon request for studies approved by the commissioner and appropriate institutional review boards. For studies approved by the commissioner that require identifying information about a child or a parent or legal guardian of the child, the commissioner shall contact the parent or legal guardian to obtain informed consent to share identifying information with the research entity. Notwithstanding section 144.295, the parent or legal guardian must provide informed consent before the information may be shared. The commissioner must collect all reasonable costs of locating and obtaining consent from the research entity.

History: 2004 c 288 art 6 s 15; 2004 c 290 s 29; 2007 c 147 art 10 s 15



Section 144.222 — REPORTS OF FETAL OR INFANT DEATH.

Subdivision 1. Fetal death report required. A fetal death report must be filed within five days of the death of a fetus for whom 20 or more weeks of gestation have elapsed, except for abortions defined under section 145.4241. A fetal death report must be prepared in a format prescribed by the state registrar and filed in accordance with Minnesota Rules, parts 4601.0100 to 4601.2600 by:

(1) a person in charge of an institution or that person's authorized designee if a fetus is delivered in the institution or en route to the institution;

(2) a physician, certified nurse midwife, or other licensed medical personnel in attendance at or immediately after the delivery if a fetus is delivered outside an institution; or

(3) a parent or other person in charge of the disposition of the remains if a fetal death occurred without medical attendance at or immediately after the delivery.

Subd. 2. Sudden infant death. Each infant death which is diagnosed as sudden infant death syndrome shall be reported within five days to the state registrar.

History: 1978 c 699 s 11; 1984 c 637 s 2; 1Sp2001 c 9 art 15 s 20; 2002 c 379 art 1 s 113; 2005 c 60 s 3



Section 144.223 — REPORT OF MARRIAGE.

Data relating to certificates of marriage registered shall be reported to the state registrar by the local registrar or designee of the county board in each of the 87 registration districts pursuant to the rules of the commissioner. The information in clause (1) necessary to compile the report shall be furnished by the applicant prior to the issuance of the marriage license. The report shall contain the following:

(1) personal information on bride and groom:

(i) name;

(ii) residence;

(iii) date and place of birth;

(iv) race;

(v) if previously married, how terminated; and

(vi) signature of applicant, date signed, and Social Security number; and

(2) information concerning the marriage:

(i) date of marriage;

(ii) place of marriage; and

(iii) civil or religious ceremony.

History: 1977 c 305 s 45; 1978 c 699 s 12; 1997 c 203 art 6 s 4; 1Sp2001 c 9 art 15 s 21; 2002 c 379 art 1 s 113



Section 144.225 — DISCLOSURE OF INFORMATION FROM VITAL RECORDS.

Subdivision 1. Public information; access to vital records. Except as otherwise provided for in this section and section 144.2252, information contained in vital records shall be public information. Physical access to vital records shall be subject to the supervision and regulation of the state registrar and employees pursuant to rules promulgated by the commissioner in order to protect vital records from loss, mutilation or destruction and to prevent improper disclosure of vital records which are confidential or private data on individuals, as defined in section 13.02, subdivisions 3 and 12.

Subd. 2. Data about births. (a) Except as otherwise provided in this subdivision, data pertaining to the birth of a child to a woman who was not married to the child's father when the child was conceived nor when the child was born, including the original record of birth and the certified vital record, are confidential data. At the time of the birth of a child to a woman who was not married to the child's father when the child was conceived nor when the child was born, the mother may designate demographic data pertaining to the birth as public. Notwithstanding the designation of the data as confidential, it may be disclosed:

(1) to a parent or guardian of the child;

(2) to the child when the child is 16 years of age or older;

(3) under paragraph (b) or (e); or

(4) pursuant to a court order. For purposes of this section, a subpoena does not constitute a court order.

(b) Unless the child is adopted, data pertaining to the birth of a child that are not accessible to the public become public data if 100 years have elapsed since the birth of the child who is the subject of the data, or as provided under section 13.10, whichever occurs first.

(c) If a child is adopted, data pertaining to the child's birth are governed by the provisions relating to adoption records, including sections 13.10, subdivision 5; 144.218, subdivision 1; 144.2252; and 259.89.

(d) The name and address of a mother under paragraph (a) and the child's date of birth may be disclosed to the county social services or public health member of a family services collaborative for purposes of providing services under section 124D.23.

(e) The commissioner of human services shall have access to birth records for:

(1) the purposes of administering medical assistance and the MinnesotaCare program;

(2) child support enforcement purposes; and

(3) other public health purposes as determined by the commissioner of health.

Subd. 2a. Health data associated with birth registration. Information from which an identification of risk for disease, disability, or developmental delay in a mother or child can be made, that is collected in conjunction with birth registration or fetal death reporting, is private data as defined in section 13.02, subdivision 12. The commissioner may disclose to a community health board, as defined in section 145A.02, subdivision 5, health data associated with birth registration which identifies a mother or child at high risk for serious disease, disability, or developmental delay in order to assure access to appropriate health, social, or educational services. Notwithstanding the designation of the private data, the commissioner of human services shall have access to health data associated with birth registration for:

(1) purposes of administering medical assistance and the MinnesotaCare program; and

(2) for other public health purposes as determined by the commissioner of health.

Subd. 2b. Commissioner of health; duties. Notwithstanding the designation of certain of this data as confidential under subdivision 2 or private under subdivision 2a, the commissioner shall give the commissioner of human services access to birth record data and data contained in recognitions of parentage prepared according to section 257.75 necessary to enable the commissioner of human services to identify a child who is subject to threatened injury, as defined in section 626.556, subdivision 2, paragraph (p), by a person responsible for the child's care, as defined in section 626.556, subdivision 2, paragraph (j), clause (1). The commissioner shall be given access to all data included on official birth records.

Subd. 3. Laws and rules for preparing vital records. No person shall prepare or issue any vital record which purports to be an original, certified copy, or copy of a vital record except as authorized in sections 144.211 to 144.227 or the rules of the commissioner.

Subd. 4. Access to records for research purposes. The state registrar may permit persons performing medical research access to the information restricted in subdivision 2 or 2a if those persons agree in writing not to disclose private or confidential data on individuals.

Subd. 5. Residents of other states. When a resident of another state is born or dies in this state, the state registrar shall send a report of the birth or death to the state of residence.

Subd. 6. Group purchaser identity; nonpublic data; disclosure. (a) Except as otherwise provided in this subdivision, the named identity of a group purchaser as defined in section 62J.03, subdivision 6, collected in association with birth registration is nonpublic data as defined in section 13.02.

(b) The commissioner may publish, or by other means release to the public, the named identity of a group purchaser as part of an analysis of information collected from the birth registration process. Analysis means the identification of trends in prenatal care and birth outcomes associated with group purchasers. The commissioner may not reveal the named identity of the group purchaser until the group purchaser has had 21 days after receipt of the analysis to review the analysis and comment on it. In releasing data under this subdivision, the commissioner shall include comments received from the group purchaser related to the scientific soundness and statistical validity of the methods used in the analysis. This subdivision does not authorize the commissioner to make public any individual identifying data except as permitted by law.

(c) A group purchaser may contest whether an analysis made public under paragraph (b) is based on scientifically sound and statistically valid methods in a contested case proceeding under sections 14.57 to 14.62, subject to appeal under sections 14.63 to 14.68. To obtain a contested case hearing, the group purchaser must present a written request to the commissioner before the end of the time period for review and comment. Within ten days of the assignment of an administrative law judge, the group purchaser must demonstrate by clear and convincing evidence the group purchaser's likelihood of succeeding on the merits. If the judge determines that the group purchaser has made this demonstration, the data may not be released during the contested case proceeding and through appeal. If the judge finds that the group purchaser has not made this demonstration, the commissioner may immediately publish, or otherwise make public, the nonpublic group purchaser data, with comments received as set forth in paragraph (b).

(d) The contested case proceeding and subsequent appeal is not an exclusive remedy and any person may seek a remedy pursuant to section 13.08, subdivisions 1 to 4, or as otherwise authorized by law.

Subd. 7. Certified birth or death record. (a) The state registrar or local issuance office shall issue a certified birth or death record or a statement of no vital record found to an individual upon the individual's proper completion of an attestation provided by the commissioner and payment of the required fee:

(1) to a person who has a tangible interest in the requested vital record. A person who has a tangible interest is:

(i) the subject of the vital record;

(ii) a child of the subject;

(iii) the spouse of the subject;

(iv) a parent of the subject;

(v) the grandparent or grandchild of the subject;

(vi) if the requested record is a death record, a sibling of the subject;

(vii) the party responsible for filing the vital record;

(viii) the legal custodian, guardian or conservator, or health care agent of the subject;

(ix) a personal representative, by sworn affidavit of the fact that the certified copy is required for administration of the estate;

(x) a successor of the subject, as defined in section 524.1-201, if the subject is deceased, by sworn affidavit of the fact that the certified copy is required for administration of the estate;

(xi) if the requested record is a death record, a trustee of a trust by sworn affidavit of the fact that the certified copy is needed for the proper administration of the trust;

(xii) a person or entity who demonstrates that a certified vital record is necessary for the determination or protection of a personal or property right, pursuant to rules adopted by the commissioner; or

(xiii) an adoption agency in order to complete confidential postadoption searches as required by section 259.83;

(2) to any local, state, or federal governmental agency upon request if the certified vital record is necessary for the governmental agency to perform its authorized duties;

(3) to an attorney upon evidence of the attorney's license;

(4) pursuant to a court order issued by a court of competent jurisdiction. For purposes of this section, a subpoena does not constitute a court order; or

(5) to a representative authorized by a person under clauses (1) to (4).

(b) The state registrar or local issuance office shall also issue a certified death record to an individual described in paragraph (a), clause (1), items (ii) to (viii), if, on behalf of the individual, a licensed mortician furnishes the registrar with a properly completed attestation in the form provided by the commissioner within 180 days of the time of death of the subject of the death record. This paragraph is not subject to the requirements specified in Minnesota Rules, part 4601.2600, subpart 5, item B.

Subd. 8. Standardized format for certified birth and death records. The commissioner shall maintain a standardized format for certified birth records and death records issued by the state registrar and local issuance offices. The format shall incorporate security features in accordance with this section.

History: 1978 c 699 s 14; 1980 c 509 s 42; 1980 c 561 s 2; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 7 s 2; 1983 c 243 s 5 subd 2; 1984 c 654 art 5 s 58; 1986 c 444; 1991 c 203 s 1,2; 1994 c 631 s 31; 1995 c 259 art 1 s 33; 1996 c 440 art 1 s 34,35; 1997 c 228 s 9-11; 1998 c 397 art 11 s 3; 2000 c 267 s 1; 2001 c 15 s 1; 2001 c 178 art 1 s 1; 1Sp2001 c 9 art 15 s 22-26,32; 2002 c 379 art 1 s 113; 2005 c 23 s 1; 2005 c 106 s 57; 2006 c 212 art 3 s 10; 2007 c 13 art 1 s 25; 2009 c 108 s 3; 2013 c 108 art 12 s 25-28; 2014 c 291 art 7 s 28; 2015 c 71 art 1 s 126; 2016 c 158 art 2 s 32,33



Section 144.2252 — ACCESS TO ORIGINAL BIRTH RECORD AFTER ADOPTION.

(a) Whenever an adopted person requests the state registrar to disclose the information on the adopted person's original birth record, the state registrar shall act according to section 259.89.

(b) The state registrar shall provide a transcript of an adopted person's original birth record to an authorized representative of a federally recognized American Indian tribe for the sole purpose of determining the adopted person's eligibility for enrollment or membership. Information contained in the birth record may not be used to provide the adopted person information about the person's birth parents, except as provided in this section or section 259.83.

History: 1Sp2001 c 9 art 15 s 27; 2002 c 379 art 1 s 113



Section 144.226 — FEES.

Subdivision 1. Which services are for fee. The fees for the following services shall be the following or an amount prescribed by rule of the commissioner:

(a) The fee for the administrative review and processing of a request for a certified vital record or a certification that the vital record cannot be found is $9. The fee is payable at the time of application and is nonrefundable.

(b) The fee for processing a request for the replacement of a birth record for all events, except when filing a recognition of parentage pursuant to section 257.73, subdivision 1, is $40. The fee is payable at the time of application and is nonrefundable.

(c) The fee for administrative review and processing of a request for the filing of a delayed registration of birth, stillbirth, or death is $40. The fee is payable at the time of application and is nonrefundable.

(d) The fee for administrative review and processing of a request for the amendment of any vital record is $40. The fee is payable at the time of application and is nonrefundable.

(e) The fee for administrative review and processing of a request for the verification of information from vital records is $9 when the applicant furnishes the specific information to locate the vital record. When the applicant does not furnish specific information, the fee is $20 per hour for staff time expended. Specific information includes the correct date of the event and the correct name of the subject of the record. Fees charged shall approximate the costs incurred in searching and copying the vital records. The fee is payable at the time of application and is nonrefundable.

(f) The fee for administrative review and processing of a request for the issuance of a copy of any document on file pertaining to a vital record or statement that a related document cannot be found is $9. The fee is payable at the time of application and is nonrefundable.

Subd. 2. Fees to state government special revenue fund. Fees collected under this section by the state registrar shall be deposited in the state treasury and credited to the state government special revenue fund.

Subd. 3. Birth record surcharge. (a) In addition to any fee prescribed under subdivision 1, there shall be a nonrefundable surcharge of $3 for each certified birth or stillbirth record and for a certification that the vital record cannot be found. The state registrar or local issuance office shall forward this amount to the commissioner of management and budget for deposit into the account for the children's trust fund for the prevention of child abuse established under section 256E.22. This surcharge shall not be charged under those circumstances in which no fee for a certified birth or stillbirth record is permitted under subdivision 1, paragraph (a). Upon certification by the commissioner of management and budget that the assets in that fund exceed $20,000,000, this surcharge shall be discontinued.

(b) In addition to any fee prescribed under subdivision 1, there shall be a nonrefundable surcharge of $10 for each certified birth record. The state registrar or local issuance office shall forward this amount to the commissioner of management and budget for deposit in the general fund.

Subd. 4. Vital records surcharge. In addition to any fee prescribed under subdivision 1, there is a nonrefundable surcharge of $4 for each certified and noncertified birth, stillbirth, or death record, and for a certification that the record cannot be found. The local issuance office or state registrar shall forward this amount to the commissioner of management and budget to be deposited into the state government special revenue fund.

Subd. 5. Electronic verification. A fee for the electronic verification or electronic certification of a vital event, when the information being verified or certified is obtained from a certified birth or death record, shall be established through contractual or interagency agreements.

Subd. 6. Alternative payment methods. Notwithstanding subdivision 1, alternative payment methods may be approved and implemented by the state registrar or a local issuance office.

History: 1977 c 305 s 45; 1978 c 699 s 15; 1984 c 654 art 5 s 58; 1986 c 423 s 8; 1986 c 444; 1987 c 358 s 108; 1991 c 292 art 8 s 25; 1Sp1993 c 1 art 9 s 20; 1995 c 207 art 9 s 5; 1997 c 203 art 2 s 12,13; 1998 c 406 art 1 s 2,3,37; 1998 c 407 art 9 s 2,3; 1Sp2001 c 9 art 1 s 35; art 15 s 28,29; 2002 c 379 art 1 s 113; 2003 c 112 art 2 s 50; 2005 c 60 s 4-6; 2005 c 98 art 1 s 24; 1Sp2005 c 4 art 6 s 17-20; 2009 c 79 art 4 s 9; 2009 c 101 art 2 s 109; 1Sp2010 c 1 art 20 s 6; 2013 c 108 art 12 s 29



Section 144.227 — PENALTIES.

Subdivision 1. False statements. A person who intentionally makes a false statement in a certificate, vital record, or report required to be filed under sections 144.211 to 144.2131 or 144.216 to 144.227, or in an application for an amendment thereof, or in an application for a certified vital record or who supplies false information intending that the information be used in the preparation of a report, vital record, certificate, or amendment thereof, is guilty of a misdemeanor.

Subd. 2. Fraud. A person who, without lawful authority and with the intent to deceive, willfully and knowingly makes, counterfeits, alters, obtains, possesses, uses, or sells a certificate, vital record, or report required to be filed under sections 144.211 to 144.227 or a certified certificate, vital record, or report, is guilty of a gross misdemeanor.

Subd. 3. Birth registration. A person who intentionally makes a false statement in a registration required under section 144.215 or in an application for an amendment to such a registration or who intentionally supplies false information intending that the information be used in the preparation of a registration under section 144.215 is guilty of a gross misdemeanor. This offense shall be prosecuted by the county attorney.

History: 1978 c 699 s 16; 1994 c 631 s 1,2; 1Sp2001 c 9 art 15 s 30; 2002 c 379 art 1 s 113; 2015 c 21 art 1 s 27



Section 144.29 — HEALTH RECORDS; CHILDREN OF SCHOOL AGE.

It shall be the duty of every school nurse, school physician, school attendance officer, superintendent of schools, principal, teacher, and of the persons charged with the duty of compiling and keeping the school census records, to cause a health record to be kept for each child of school age. Such record shall be kept in such form that it may be transferred with the child to any school which the child shall attend within the state. It shall contain a record of such student health data as defined in section 13.32, subdivision 2, paragraph (a), and shall be classified as private data as defined in section 13.32, subdivision 3. Nothing in sections 144.29 to 144.32 shall be construed to require any child whose parent or guardian objects in writing thereto to undergo a physical or medical examination or treatment. A copy shall be forwarded to the proper department of any state to which the child shall remove. Each district shall assign a teacher, school nurse, or other professional person to review, at the beginning of each school year, the health record of all pupils under the assignee's direction. Growth, results of vision and hearing screening, and findings obtained from health assessments must be entered periodically on the pupil's health record.

History: (5356-1) 1929 c 277 s 1; 1977 c 305 s 45; 1993 c 224 art 12 s 30; 1Sp1997 c 3 s 23; 1Sp1997 c 4 art 6 s 16



Section 144.291 — MINNESOTA HEALTH RECORDS ACT.

Subdivision 1. Short title. Sections 144.291 to 144.298 may be cited as the "Minnesota Health Records Act."

Subd. 2. Definitions. For the purposes of sections 144.291 to 144.298, the following terms have the meanings given.

(a) "Group purchaser" has the meaning given in section 62J.03, subdivision 6.

(b) "Health information exchange" means a legal arrangement between health care providers and group purchasers to enable and oversee the business and legal issues involved in the electronic exchange of health records between the entities for the delivery of patient care.

(c) "Health record" means any information, whether oral or recorded in any form or medium, that relates to the past, present, or future physical or mental health or condition of a patient; the provision of health care to a patient; or the past, present, or future payment for the provision of health care to a patient.

(d) "Identifying information" means the patient's name, address, date of birth, gender, parent's or guardian's name regardless of the age of the patient, and other nonclinical data which can be used to uniquely identify a patient.

(e) "Individually identifiable form" means a form in which the patient is or can be identified as the subject of the health records.

(f) "Medical emergency" means medically necessary care which is immediately needed to preserve life, prevent serious impairment to bodily functions, organs, or parts, or prevent placing the physical or mental health of the patient in serious jeopardy.

(g) "Patient" means a natural person who has received health care services from a provider for treatment or examination of a medical, psychiatric, or mental condition, the surviving spouse and parents of a deceased patient, or a person the patient appoints in writing as a representative, including a health care agent acting according to chapter 145C, unless the authority of the agent has been limited by the principal in the principal's health care directive. Except for minors who have received health care services under sections 144.341 to 144.347, in the case of a minor, patient includes a parent or guardian, or a person acting as a parent or guardian in the absence of a parent or guardian.

(h) "Patient information service" means a service providing the following query options: a record locator service as defined in paragraph (j) or a master patient index or clinical data repository as defined in section 62J.498, subdivision 1.

(i) "Provider" means:

(1) any person who furnishes health care services and is regulated to furnish the services under chapter 147, 147A, 147B, 147C, 147D, 148, 148B, 148D, 148F, 150A, 151, 153, or 153A;

(2) a home care provider licensed under section 144A.471;

(3) a health care facility licensed under this chapter or chapter 144A; and

(4) a physician assistant registered under chapter 147A.

(j) "Record locator service" means an electronic index of patient identifying information that directs providers in a health information exchange to the location of patient health records held by providers and group purchasers.

(k) "Related health care entity" means an affiliate, as defined in section 144.6521, subdivision 3, paragraph (b), of the provider releasing the health records.

History: 2007 c 147 art 10 s 2; 2012 c 187 art 1 s 21; 2012 c 197 art 2 s 44; 2015 c 71 art 8 s 18



Section 144.292 — PATIENT RIGHTS.

Subdivision 1. Scope. Patients have the rights specified in this section regarding the treatment the patient receives and the patient's health record.

Subd. 2. Patient access. Upon request, a provider shall supply to a patient complete and current information possessed by that provider concerning any diagnosis, treatment, and prognosis of the patient in terms and language the patient can reasonably be expected to understand.

Subd. 3. Additional patient rights. A patient's right specified in this section and sections 144.293 to 144.298 are in addition to the rights specified in sections 144.651 and 144.652 and any other provision of law relating to the access of a patient to the patient's health records.

Subd. 4. Notice of rights; information on release. A provider shall provide to patients, in a clear and conspicuous manner, a written notice concerning practices and rights with respect to access to health records. The notice must include an explanation of:

(1) disclosures of health records that may be made without the written consent of the patient, including the type of records and to whom the records may be disclosed; and

(2) the right of the patient to have access to and obtain copies of the patient's health records and other information about the patient that is maintained by the provider.

The notice requirements of this subdivision are satisfied if the notice is included with the notice and copy of the patient and resident bill of rights under section 144.652 or if it is displayed prominently in the provider's place of business. The commissioner of health shall develop the notice required in this subdivision and publish it in the State Register.

Subd. 5. Copies of health records to patients. Except as provided in section 144.296, upon a patient's written request, a provider, at a reasonable cost to the patient, shall promptly furnish to the patient:

(1) copies of the patient's health record, including but not limited to laboratory reports, x-rays, prescriptions, and other technical information used in assessing the patient's health conditions; or

(2) the pertinent portion of the record relating to a condition specified by the patient.

With the consent of the patient, the provider may instead furnish only a summary of the record. The provider may exclude from the health record written speculations about the patient's health condition, except that all information necessary for the patient's informed consent must be provided.

Subd. 6. Cost. (a) When a patient requests a copy of the patient's record for purposes of reviewing current medical care, the provider must not charge a fee.

(b) When a provider or its representative makes copies of patient records upon a patient's request under this section, the provider or its representative may charge the patient or the patient's representative no more than 75 cents per page, plus $10 for time spent retrieving and copying the records, unless other law or a rule or contract provide for a lower maximum charge. This limitation does not apply to x-rays. The provider may charge a patient no more than the actual cost of reproducing x-rays, plus no more than $10 for the time spent retrieving and copying the x-rays.

(c) The respective maximum charges of 75 cents per page and $10 for time provided in this subdivision are in effect for calendar year 1992 and may be adjusted annually each calendar year as provided in this subdivision. The permissible maximum charges shall change each year by an amount that reflects the change, as compared to the previous year, in the Consumer Price Index for all Urban Consumers, Minneapolis-St. Paul (CPI-U), published by the Department of Labor.

(d) A provider or its representative may charge the $10 retrieval fee, but must not charge a per page fee to provide copies of records requested by a patient or the patient's authorized representative if the request for copies of records is for purposes of appealing a denial of Social Security disability income or Social Security disability benefits under title II or title XVI of the Social Security Act; except that no fee shall be charged to a person who is receiving public assistance, who is represented by an attorney on behalf of a civil legal services program or a volunteer attorney program based on indigency. For the purpose of further appeals, a patient may receive no more than two medical record updates without charge, but only for medical record information previously not provided. For purposes of this paragraph, a patient's authorized representative does not include units of state government engaged in the adjudication of Social Security disability claims.

Subd. 7. Withholding health records from patient. (a) If a provider, as defined in section 144.291, subdivision 2, paragraph (h), clause (1), reasonably determines that the information is detrimental to the physical or mental health of the patient, or is likely to cause the patient to inflict self harm, or to harm another, the provider may withhold the information from the patient and may supply the information to an appropriate third party or to another provider, as defined in section 144.291, subdivision 2, paragraph (h), clause (1). The other provider or third party may release the information to the patient.

(b) A provider, as defined in section 144.291, subdivision 2, paragraph (h), clause (3), shall release information upon written request unless, prior to the request, a provider, as defined in section 144.291, subdivision 2, paragraph (h), clause (1), has designated and described a specific basis for withholding the information as authorized by paragraph (a).

Subd. 8. Form. By January 1, 2008, the Department of Health must develop a form that may be used by a patient to request access to health records under this section. A form developed by the commissioner must be accepted by a provider as a legally enforceable request under this section.

History: 2007 c 147 art 10 s 3; 2012 c 247 art 2 s 4



Section 144.293 — RELEASE OR DISCLOSURE OF HEALTH RECORDS.

Subdivision 1. Release or disclosure of health records. Health records can be released or disclosed as specified in subdivisions 2 to 9 and sections 144.294 and 144.295.

Subd. 2. Patient consent to release of records. A provider, or a person who receives health records from a provider, may not release a patient's health records to a person without:

(1) a signed and dated consent from the patient or the patient's legally authorized representative authorizing the release;

(2) specific authorization in law; or

(3) a representation from a provider that holds a signed and dated consent from the patient authorizing the release.

Subd. 3. Release from one provider to another. A patient's health record, including, but not limited to, laboratory reports, x-rays, prescriptions, and other technical information used in assessing the patient's condition, or the pertinent portion of the record relating to a specific condition, or a summary of the record, shall promptly be furnished to another provider upon the written request of the patient. The written request shall specify the name of the provider to whom the health record is to be furnished. The provider who furnishes the health record or summary may retain a copy of the materials furnished. The patient shall be responsible for the reasonable costs of furnishing the information.

Subd. 4. Duration of consent. Except as provided in this section, a consent is valid for one year or for a period specified in the consent or for a different period provided by law.

Subd. 5. Exceptions to consent requirement. (a) This section does not prohibit the release of health records:

(1) for a medical emergency when the provider is unable to obtain the patient's consent due to the patient's condition or the nature of the medical emergency;

(2) to other providers within related health care entities when necessary for the current treatment of the patient; or

(3) to a health care facility licensed by this chapter, chapter 144A, or to the same types of health care facilities licensed by this chapter and chapter 144A that are licensed in another state when a patient:

(i) is returning to the health care facility and unable to provide consent; or

(ii) who resides in the health care facility, has services provided by an outside resource under Code of Federal Regulations, title 42, section 483.75(h), and is unable to provide consent.

(b) A provider may release a deceased patient's health care records to another provider for the purposes of diagnosing or treating the deceased patient's surviving adult child.

Subd. 6. Consent does not expire. Notwithstanding subdivision 4, if a patient explicitly gives informed consent to the release of health records for the purposes and restrictions in clause (1), (2), or (3), the consent does not expire after one year for:

(1) the release of health records to a provider who is being advised or consulted with in connection with the releasing provider's current treatment of the patient;

(2) the release of health records to an accident and health insurer, health service plan corporation, health maintenance organization, or third-party administrator for purposes of payment of claims, fraud investigation, or quality of care review and studies, provided that:

(i) the use or release of the records complies with sections 72A.49 to 72A.505;

(ii) further use or release of the records in individually identifiable form to a person other than the patient without the patient's consent is prohibited; and

(iii) the recipient establishes adequate safeguards to protect the records from unauthorized disclosure, including a procedure for removal or destruction of information that identifies the patient; or

(3) the release of health records to a program in the welfare system, as defined in section 13.46, to the extent necessary to coordinate services for the patient.

Subd. 7. Exception to consent. Subdivision 2 does not apply to the release of health records to the commissioner of health or the Health Data Institute under chapter 62J, provided that the commissioner encrypts the patient identifier upon receipt of the data.

Subd. 8. Record locator or patient information service. (a) A provider or group purchaser may release patient identifying information and information about the location of the patient's health records to a record locator or patient information service without consent from the patient, unless the patient has elected to be excluded from the service under paragraph (d). The Department of Health may not access the record locator or patient information service or receive data from the service. Only a provider may have access to patient identifying information in a record locator or patient information service. Except in the case of a medical emergency, a provider participating in a health information exchange using a record locator or patient information service does not have access to patient identifying information and information about the location of the patient's health records unless the patient specifically consents to the access. A consent does not expire but may be revoked by the patient at any time by providing written notice of the revocation to the provider.

(b) A health information exchange maintaining a record locator or patient information service must maintain an audit log of providers accessing information in the service that at least contains information on:

(1) the identity of the provider accessing the information;

(2) the identity of the patient whose information was accessed by the provider; and

(3) the date the information was accessed.

(c) No group purchaser may in any way require a provider to participate in a record locator or patient information service as a condition of payment or participation.

(d) A provider or an entity operating a record locator or patient information service must provide a mechanism under which patients may exclude their identifying information and information about the location of their health records from a record locator or patient information service. At a minimum, a consent form that permits a provider to access a record locator or patient information service must include a conspicuous check-box option that allows a patient to exclude all of the patient's information from the service. A provider participating in a health information exchange with a record locator or patient information service who receives a patient's request to exclude all of the patient's information from the service or to have a specific provider contact excluded from the service is responsible for removing that information from the service.

Subd. 9. Documentation of release. (a) In cases where a provider releases health records without patient consent as authorized by law, the release must be documented in the patient's health record. In the case of a release under section 144.294, subdivision 2, the documentation must include the date and circumstances under which the release was made, the person or agency to whom the release was made, and the records that were released.

(b) When a health record is released using a representation from a provider that holds a consent from the patient, the releasing provider shall document:

(1) the provider requesting the health records;

(2) the identity of the patient;

(3) the health records requested; and

(4) the date the health records were requested.

Subd. 10. Warranties regarding consents, requests, and disclosures. (a) When requesting health records using consent, a person warrants that the consent:

(1) contains no information known to the person to be false; and

(2) accurately states the patient's desire to have health records disclosed or that there is specific authorization in law.

(b) When requesting health records using consent, or a representation of holding a consent, a provider warrants that the request:

(1) contains no information known to the provider to be false;

(2) accurately states the patient's desire to have health records disclosed or that there is specific authorization in law; and

(3) does not exceed any limits imposed by the patient in the consent.

(c) When disclosing health records, a person releasing health records warrants that the person:

(1) has complied with the requirements of this section regarding disclosure of health records;

(2) knows of no information related to the request that is false; and

(3) has complied with the limits set by the patient in the consent.

History: 2007 c 147 art 10 s 4; 1Sp2010 c 1 art 20 s 7; 2015 c 71 art 2 s 4; art 8 s 19,20



Section 144.294 — RECORDS RELATING TO MENTAL HEALTH.

Subdivision 1. Provider inquiry. Upon the written request of a spouse, parent, child, or sibling of a patient being evaluated for or diagnosed with mental illness, a provider shall inquire of a patient whether the patient wishes to authorize a specific individual to receive information regarding the patient's current and proposed course of treatment. If the patient so authorizes, the provider shall communicate to the designated individual the patient's current and proposed course of treatment. Section 144.293, subdivisions 2 and 4, apply to consents given under this subdivision.

Subd. 2. Disclosure to law enforcement agency. Notwithstanding section 144.293, subdivisions 2 and 4, a provider must disclose health records relating to a patient's mental health to a law enforcement agency if the law enforcement agency provides the name of the patient and communicates that the:

(1) patient is currently involved in an emergency interaction with the law enforcement agency; and

(2) disclosure of the records is necessary to protect the health or safety of the patient or of another person.

The scope of disclosure under this subdivision is limited to the minimum necessary for law enforcement to respond to the emergency. A law enforcement agency that obtains health records under this subdivision shall maintain a record of the requestor, the provider of the information, and the patient's name. Health records obtained by a law enforcement agency under this subdivision are private data on individuals as defined in section 13.02, subdivision 12, and must not be used by law enforcement for any other purpose.

Subd. 3. Records release for family and caretaker; mental health care. (a) Notwithstanding section 144.293, a provider providing mental health care and treatment may disclose health record information described in paragraph (b) about a patient to a family member of the patient or other person who requests the information if:

(1) the request for information is in writing;

(2) the family member or other person lives with, provides care for, or is directly involved in monitoring the treatment of the patient;

(3) the involvement under clause (2) is verified by the patient's mental health care provider, the patient's attending physician, or a person other than the person requesting the information, and is documented in the patient's medical record;

(4) before the disclosure, the patient is informed in writing of the request, the name of the person requesting the information, the reason for the request, and the specific information being requested;

(5) the patient agrees to the disclosure, does not object to the disclosure, or is unable to consent or object, and the patient's decision or inability to make a decision is documented in the patient's medical record; and

(6) the disclosure is necessary to assist in the provision of care or monitoring of the patient's treatment.

(b) The information disclosed under this paragraph is limited to diagnosis, admission to or discharge from treatment, the name and dosage of the medications prescribed, side effects of the medication, consequences of failure of the patient to take the prescribed medication, and a summary of the discharge plan.

(c) If a provider reasonably determines that providing information under this subdivision would be detrimental to the physical or mental health of the patient or is likely to cause the patient to inflict self harm or to harm another, the provider must not disclose the information.

(d) This subdivision does not apply to disclosures for a medical emergency or to family members as authorized or required under subdivision 1 or section 144.293, subdivision 5, clause (1).

History: 2007 c 147 art 10 s 5



Section 144.295 — DISCLOSURE OF HEALTH RECORDS FOR EXTERNAL RESEARCH.

Subdivision 1. Methods of release. (a) Notwithstanding section 144.293, subdivisions 2 and 4, health records may be released to an external researcher solely for purposes of medical or scientific research only as follows:

(1) health records generated before January 1, 1997, may be released if the patient has not objected or does not elect to object after that date;

(2) for health records generated on or after January 1, 1997, the provider must:

(i) disclose in writing to patients currently being treated by the provider that health records, regardless of when generated, may be released and that the patient may object, in which case the records will not be released; and

(ii) use reasonable efforts to obtain the patient's written general authorization that describes the release of records in item (i), which does not expire but may be revoked or limited in writing at any time by the patient or the patient's authorized representative;

(3) the provider must advise the patient of the rights specified in clause (4); and

(4) the provider must, at the request of the patient, provide information on how the patient may contact an external researcher to whom the health record was released and the date it was released.

(b) Authorization may be established if an authorization is mailed at least two times to the patient's last known address with a postage prepaid return envelope and a conspicuous notice that the patient's medical records may be released if the patient does not object, and at least 60 days have expired since the second notice was sent.

Subd. 2. Duties of researcher. In making a release for research purposes, the provider shall make a reasonable effort to determine that:

(1) the use or disclosure does not violate any limitations under which the record was collected;

(2) the use or disclosure in individually identifiable form is necessary to accomplish the research or statistical purpose for which the use or disclosure is to be made;

(3) the recipient has established and maintains adequate safeguards to protect the records from unauthorized disclosure, including a procedure for removal or destruction of information that identifies the patient; and

(4) further use or release of the records in individually identifiable form to a person other than the patient without the patient's consent is prohibited.

History: 2007 c 147 art 10 s 6



Section 144.296 — COPIES OF VIDEOTAPES.

A provider may not release a copy of a videotape of a child victim or alleged victim of physical or sexual abuse without a court order under section 13.03, subdivision 6, or as provided in section 611A.90. This section does not limit the right of a patient to view the videotape.

History: 2007 c 147 art 10 s 7



Section 144.297 — INDEPENDENT MEDICAL EXAMINATION.

Sections 144.291 to 144.298 apply to the subject and provider of an independent medical examination requested by or paid for by a third party. Notwithstanding section 144.293, a provider may release health records created as part of an independent medical examination to the third party who requested or paid for the examination.

History: 2007 c 147 art 10 s 8



Section 144.298 — PENALTIES.

Subdivision 1. Licensing action. A violation of sections 144.291 to 144.298 may be grounds for disciplinary action against a provider by the appropriate licensing board or agency.

Subd. 2. Liability of provider or other person. A person who does any of the following is liable to the patient for compensatory damages caused by an unauthorized release or an intentional, unauthorized access, plus costs and reasonable attorney fees:

(1) negligently or intentionally requests or releases a health record in violation of sections 144.291 to 144.297;

(2) forges a signature on a consent form or materially alters the consent form of another person without the person's consent;

(3) obtains a consent form or the health records of another person under false pretenses; or

(4) intentionally violates sections 144.291 to 144.297 by intentionally accessing a record locator or patient information service without authorization.

Subd. 3. Liability for record locator or patient information service. A patient is entitled to receive compensatory damages plus costs and reasonable attorney fees if a health information exchange maintaining a record locator or patient information service, or an entity maintaining a record locator or patient information service for a health information exchange, negligently or intentionally violates the provisions of section 144.293, subdivision 8.

History: 2007 c 147 art 10 s 9; 2012 c 247 art 2 s 5; 2015 c 71 art 8 s 21,22



Section 144.30 — COPIES OF RECORDS EVIDENCE IN JUVENILE COURT.

When any child shall be brought into juvenile court the court shall request, and the custodian of the record shall furnish, a complete certified copy of such record to the court, which copy shall be received as evidence in the case; and no decision or disposition of the pending matter shall be finally made until such record, if existing, shall be considered.

History: (5356-2) 1929 c 277 s 2



Section 144.32 — FALSE STATEMENTS CAUSE FOR DISCHARGE.

Any intentionally false statement in such certificate and any act or omission of a superintendent or superior officer to connive at or permit the same shall be deemed good cause for summary discharge of the person at fault regardless of any contract.

History: (5356-4) 1929 c 277 s 4



Section 144.334 — RIGHT TO REQUEST PATIENT INFORMATION.

Upon an oral or written request by a spouse, parent, child, or sibling for information about a patient who is being evaluated for or diagnosed with mental illness, a provider must notify the requesting individual of the right under section 144.294 to have the provider request the patient's authorization to release information about the patient to a designated individual.

History: 2000 c 316 s 1; 2007 c 147 art 10 s 15



Section 144.3345 — INTERCONNECTED ELECTRONIC HEALTH RECORD GRANTS.

Subdivision 1. Definitions. The following definitions are used for the purposes of this section.

(a) "Eligible community e-health collaborative" means an existing or newly established collaborative to support the adoption and use of interoperable electronic health records. A collaborative must consist of at least two or more eligible health care entities in at least two of the categories listed in paragraph (b) and have a focus on interconnecting the members of the collaborative for secure and interoperable exchange of health care information.

(b) "Eligible health care entity" means one of the following:

(1) community clinics, as defined under section 145.9268;

(2) hospitals eligible for rural hospital capital improvement grants, as defined in section 144.148;

(3) physician clinics located in a community with a population of less than 50,000 according to United States Census Bureau statistics and outside the seven-county metropolitan area;

(4) nursing facilities licensed under sections 144A.01 to 144A.27;

(5) community health boards as established under chapter 145A;

(6) nonprofit entities with a purpose to provide health information exchange coordination governed by a representative, multi-stakeholder board of directors; and

(7) other providers of health or health care services approved by the commissioner for which interoperable electronic health record capability would improve quality of care, patient safety, or community health.

Subd. 2. Grants authorized. The commissioner of health shall award grants to:

(a) eligible community e-health collaborative projects to improve the implementation and use of interoperable electronic health records including but not limited to the following projects:

(1) collaborative efforts to host and support fully functional interoperable electronic health records in multiple care settings;

(2) electronic medication history and electronic patient medical history information;

(3) electronic personal health records for persons with chronic diseases and for prevention services;

(4) rural and underserved community models for electronic prescribing;

(5) modernize local public health information systems to rapidly and electronically exchange information needed to participate in community e-health collaboratives or for public health emergency preparedness and response; and

(6) implement regional or community-based health information exchange organizations;

(b) community clinics, as defined under section 145.9268, to implement and use interoperable electronic health records, including but not limited to the following projects:

(1) efforts to plan for and implement fully functional, standards-based interoperable electronic health records; and

(2) purchases and implementation of computer hardware, software, and technology to fully implement interoperable electronic health records;

(c) regional or community-based health information exchange organizations to connect and facilitate the exchange of health information between eligible health care entities, including but not limited to the development, testing, and implementation of:

(1) data exchange standards, including data, vocabulary, and messaging standards, for the exchange of health information, provided that such standards are consistent with state and national standards;

(2) security standards necessary to ensure the confidentiality and integrity of health records;

(3) computer interfaces and mechanisms for standardizing health information exchanged between eligible health care entities;

(4) a record locator service for identifying the location of patient health records; or

(5) interfaces and mechanisms for implementing patient consent requirements; and

(d) community health boards as established under chapter 145A to modernize local public health information systems to be standards-based and interoperable with other electronic health records and information systems, or for enhanced public health emergency preparedness and response.

Grant funds may not be used for construction of health care or other buildings or facilities.

Subd. 3. Allocation of grants. (a) To receive a grant under this section, an eligible community e-health collaborative, community clinic, regional or community-based health information exchange, or community health board must submit an application to the commissioner of health by the deadline established by the commissioner. A grant may be awarded upon the signing of a grant contract. In awarding grants, the commissioner shall give preference to projects benefiting providers located in rural and underserved areas of Minnesota which the commissioner has determined have an unmet need for the development and funding of electronic health records. Applicants may apply for and the commissioner may award grants for one-year, two-year, or three-year periods.

(b) An application must be on a form and contain information as specified by the commissioner but at a minimum must contain:

(1) a description of the purpose or project for which grant funds will be used;

(2) a description of the problem or problems the grant funds will be used to address, including an assessment of the likelihood of the project occurring absent grant funding;

(3) a description of achievable objectives, a work plan, budget, budget narrative, a project communications plan, a timeline for implementation and completion of processes or projects enabled by the grant, and an assessment of privacy and security issues and a proposed approach to address these issues;

(4) a description of the health care entities and other groups participating in the project, including identification of the lead entity responsible for applying for and receiving grant funds;

(5) a plan for how patients and consumers will be involved in development of policies and procedures related to the access to and interchange of information;

(6) evidence of consensus and commitment among the health care entities and others who developed the proposal and are responsible for its implementation;

(7) a plan for documenting and evaluating results of the grant; and

(8) a plan for use of data exchange standards, including data and vocabulary.

(c) The commissioner shall review each application to determine whether the application is complete and whether the applicant and the project are eligible for a grant. In evaluating applications, the commissioner shall take into consideration factors, including but not limited to, the following:

(1) the degree to which the proposal interconnects with other health care entities in the applicant's geographic community;

(2) the degree to which the project provides for the interoperability of electronic health records or related health information technology;

(3) the degree to which the project addresses current unmet needs pertaining to interoperable electronic health records in a geographic area of Minnesota and the likelihood that the needs would not be met absent grant funds;

(4) the applicant's thoroughness and clarity in describing the project, how the project will improve patient safety, quality of care, and consumer empowerment, and the role of the various collaborative members;

(5) the recommendations of the Health Information and Technology Infrastructure Advisory Committee; and

(6) other factors that the commissioner deems relevant.

(d) Grant funds shall be awarded on a three-to-one match basis. Applicants shall be required to provide $1 in the form of cash or in-kind staff or services for each $3 provided under the grant program.

(e) Grants shall not exceed $900,000 per grant. The commissioner has discretion over the size and number of grants awarded.

Subd. 4. Evaluation and report. The commissioner of health shall evaluate the overall effectiveness of the grant program. The commissioner shall collect progress and expenditure reports to evaluate the grant program from the eligible community collaboratives receiving grants.

History: 2006 c 282 art 16 s 3; 2007 c 147 art 10 s 10; 2015 c 21 art 1 s 109



Section 144.3351 — IMMUNIZATION DATA.

Providers as defined in section 144.291, subdivision 2, group purchasers as defined in section 62J.03, subdivision 6, elementary or secondary schools or child care facilities as defined in section 121A.15, subdivision 9, public or private postsecondary educational institutions as defined in section 135A.14, subdivision 1, paragraph (b), a community health board as defined in section 145A.02, subdivision 5, community action agencies as defined in section 256E.31, subdivision 1, and the commissioner of health may exchange immunization data with one another, without the patient's consent, if the person requesting access provides services on behalf of the patient. For purposes of this section immunization data includes:

(1) patient's name, address, date of birth, gender, parent or guardian's name; and

(2) date vaccine was received, vaccine type, lot number, and manufacturer of all immunizations received by the patient, and whether there is a contraindication or an adverse reaction indication.

This section applies to all immunization data, regardless of when the immunization occurred.

History: 1992 c 569 s 12; 1995 c 259 art 1 s 35; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 11 s 3; 2005 c 98 art 1 s 24; 2007 c 147 art 10 s 15; 2014 c 291 art 7 s 28



Section 144.3352 — HEPATITIS B MATERNAL CARRIER DATA; INFANT IMMUNIZATION.

The commissioner of health or a community health board may inform the physician attending a newborn of the hepatitis B infection status of the biological mother.

History: 1994 c 618 art 1 s 20; 2015 c 21 art 1 s 109



Section 144.336 — REGISTRY OF PERSONS TYPED FOR HUMAN LEUKOCYTE ANTIGENS.

Subdivision 1. Release restricted. No person, including the state, a state agency, or a political subdivision, that maintains or operates a registry of the names of persons, their human leukocyte antigen types, and their willingness to be a tissue donor shall reveal the identity of the person or the person's human leukocyte antigen type without the person's consent. If the data are maintained by a governmental entity, the data are classified as private data on individuals as defined in section 13.02, subdivision 12.

Subd. 2. Duties. Persons that maintain or operate a registry described in subdivision 1 have no responsibility for any search beyond their own records to identify potential donors for the benefit of any person seeking a tissue transplant and have no duty to encourage potential donors to assist persons seeking a tissue transplant, and are not liable for their failure to do so.

History: 1984 c 436 s 33; 1986 c 444



Section 144.34 — INVESTIGATION AND CONTROL OF OCCUPATIONAL DISEASES.

Any physician having under professional care any person whom the physician believes to be suffering from poisoning from lead, phosphorus, arsenic, brass, silica dust, carbon monoxide gas, wood alcohol, or mercury, or their compounds, or from anthrax or from compressed-air illness or any other disease contracted as a result of the nature of the employment of such person shall within five days mail to the Department of Health a report stating the name, address, and occupation of such patient, the name, address, and business of the patient's employer, the nature of the disease, and such other information as may reasonably be required by the department. The department shall prepare and furnish the physicians of this state suitable blanks for the reports herein required. No report made pursuant to the provisions of this section shall be admissible as evidence of the facts therein stated in any action at law or in any action under the Workers' Compensation Act against any employer of such diseased person. The Department of Health is authorized to investigate and to make recommendations for the elimination or prevention of occupational diseases which have been reported to it, or which shall be reported to it, in accordance with the provisions of this section. The department is also authorized to study and provide advice in regard to conditions that may be suspected of causing occupational diseases. Information obtained upon investigations made in accordance with the provisions of this section shall not be admissible as evidence in any action at law to recover damages for personal injury or in any action under the Workers' Compensation Act. Nothing herein contained shall be construed to interfere with or limit the powers of the Department of Labor and Industry to make inspections of places of employment or issue orders for the protection of the health of the persons therein employed. When upon investigation the commissioner of health reaches a conclusion that a condition exists which is dangerous to the life and health of the workers in any industry or factory or other industrial institutions the commissioner shall file a report thereon with the Department of Labor and Industry.

History: (4327-1) 1939 c 322; 1975 c 359 s 23; 1977 c 305 s 45; 1986 c 444



Section 144.341 — LIVING APART FROM PARENTS AND MANAGING FINANCIAL AFFAIRS.

Notwithstanding any other provision of law, any minor who is living separate and apart from parents or legal guardian, whether with or without the consent of a parent or guardian and regardless of the duration of such separate residence, and who is managing personal financial affairs, regardless of the source or extent of the minor's income, may give effective consent to personal medical, dental, mental and other health services, and the consent of no other person is required.

History: 1971 c 544 s 1; 1986 c 444



Section 144.342 — MARRIAGE OR GIVING BIRTH, CONSENT FOR HEALTH SERVICE FOR SELF OR CHILD.

Any minor who has been married or has borne a child may give effective consent to personal medical, mental, dental and other health services, or to services for the minor's child, and the consent of no other person is required.

History: 1971 c 544 s 2; 1986 c 444



Section 144.343 — PREGNANCY, VENEREAL DISEASE, ALCOHOL OR DRUG ABUSE, ABORTION.

Subdivision 1. Minor's consent valid. Any minor may give effective consent for medical, mental and other health services to determine the presence of or to treat pregnancy and conditions associated therewith, venereal disease, alcohol and other drug abuse, and the consent of no other person is required.

Subd. 2. Notification concerning abortion. Notwithstanding the provisions of section 13.02, subdivision 8, no abortion operation shall be performed upon an unemancipated minor or upon a woman for whom a guardian has been appointed pursuant to sections 524.5-101 to 524.5-502 because of a finding of incapacity, until at least 48 hours after written notice of the pending operation has been delivered in the manner specified in subdivisions 2 to 4.

(a) The notice shall be addressed to the parent at the usual place of abode of the parent and delivered personally to the parent by the physician or an agent.

(b) In lieu of the delivery required by clause (a), notice shall be made by certified mail addressed to the parent at the usual place of abode of the parent with return receipt requested and restricted delivery to the addressee which means postal employee can only deliver the mail to the authorized addressee. Time of delivery shall be deemed to occur at 12 o'clock noon on the next day on which regular mail delivery takes place, subsequent to mailing.

[See Note.]

Subd. 3. Parent, abortion; definitions. For purposes of this section, "parent" means both parents of the pregnant woman if they are both living, one parent of the pregnant woman if only one is living or if the second one cannot be located through reasonably diligent effort, or the guardian or conservator if the pregnant woman has one.

For purposes of this section, "abortion" means the use of any means to terminate the pregnancy of a woman known to be pregnant with knowledge that the termination with those means will, with reasonable likelihood, cause the death of the fetus and "fetus" means any individual human organism from fertilization until birth.

Subd. 4. Limitations. No notice shall be required under this section if:

(a) The attending physician certifies in the pregnant woman's medical record that the abortion is necessary to prevent the woman's death and there is insufficient time to provide the required notice; or

(b) The abortion is authorized in writing by the person or persons who are entitled to notice; or

(c) The pregnant minor woman declares that she is a victim of sexual abuse, neglect, or physical abuse as defined in section 626.556. Notice of that declaration shall be made to the proper authorities as provided in section 626.556, subdivision 3.

Subd. 5. Penalty. Performance of an abortion in violation of this section shall be a misdemeanor and shall be grounds for a civil action by a person wrongfully denied notification. A person shall not be held liable under this section if the person establishes by written evidence that the person relied upon evidence sufficient to convince a careful and prudent person that the representations of the pregnant woman regarding information necessary to comply with this section are bona fide and true, or if the person has attempted with reasonable diligence to deliver notice, but has been unable to do so.

Subd. 6. Substitute notification provisions. If subdivision 2 of this law is ever temporarily or permanently restrained or enjoined by judicial order, subdivision 2 shall be enforced as though the following paragraph were incorporated as paragraph (c) of that subdivision; provided, however, that if such temporary or permanent restraining order or injunction is ever stayed or dissolved, or otherwise ceases to have effect, subdivision 2 shall have full force and effect, without being modified by the addition of the following substitute paragraph which shall have no force or effect until or unless an injunction or restraining order is again in effect.

(c)(i) If such a pregnant woman elects not to allow the notification of one or both of her parents or guardian or conservator, any judge of a court of competent jurisdiction shall, upon petition, or motion, and after an appropriate hearing, authorize a physician to perform the abortion if said judge determines that the pregnant woman is mature and capable of giving informed consent to the proposed abortion. If said judge determines that the pregnant woman is not mature, or if the pregnant woman does not claim to be mature, the judge shall determine whether the performance of an abortion upon her without notification of her parents, guardian, or conservator would be in her best interests and shall authorize a physician to perform the abortion without such notification if said judge concludes that the pregnant woman's best interests would be served thereby.

(ii) Such a pregnant woman may participate in proceedings in the court on her own behalf, and the court may appoint a guardian ad litem for her. The court shall, however, advise her that she has a right to court appointed counsel, and shall, upon her request, provide her with such counsel.

(iii) Proceedings in the court under this section shall be confidential and shall be given such precedence over other pending matters so that the court may reach a decision promptly and without delay so as to serve the best interests of the pregnant woman. A judge of the court who conducts proceedings under this section shall make in writing specific factual findings and legal conclusions supporting the decision and shall order a record of the evidence to be maintained including the judge's own findings and conclusions.

(iv) An expedited confidential appeal shall be available to any such pregnant woman for whom the court denies an order authorizing an abortion without notification. An order authorizing an abortion without notification shall not be subject to appeal. No filing fees shall be required of any such pregnant woman at either the trial or the appellate level. Access to the trial court for the purposes of such a petition or motion, and access to the appellate courts for purposes of making an appeal from denial of the same, shall be afforded such a pregnant woman 24 hours a day, seven days a week.

Subd. 7. Severability. If any provision, word, phrase or clause of this section or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions, words, phrases, clauses or application of this section which can be given effect without the invalid provision, word, phrase, clause, or application, and to this end the provisions, words, phrases, and clauses of this section are declared to be severable.

History: 1971 c 544 s 3; 1981 c 228 s 1; 1981 c 311 s 39; 1982 c 545 s 24; 1986 c 444; 2004 c 146 art 3 s 1

NOTE: The two-parent notification requirement in subdivision 2 was found constitutional by incorporation of paragraph (c) of subdivision 6. Hodgson v. Minnesota, 497 U.S. 417 (1990).



Section 144.344 — EMERGENCY TREATMENT.

Medical, dental, mental and other health services may be rendered to minors of any age without the consent of a parent or legal guardian when, in the professional's judgment, the risk to the minor's life or health is of such a nature that treatment should be given without delay and the requirement of consent would result in delay or denial of treatment.

History: 1971 c 544 s 4



Section 144.3441 — HEPATITIS B VACCINATION.

A minor may give effective consent for a hepatitis B vaccination. The consent of no other person is required.

History: 1993 c 167 s 1



Section 144.345 — REPRESENTATIONS TO PERSONS RENDERING SERVICE.

The consent of a minor who claims to be able to give effective consent for the purpose of receiving medical, dental, mental or other health services but who may not in fact do so, shall be deemed effective without the consent of the minor's parent or legal guardian, if the person rendering the service relied in good faith upon the representations of the minor.

History: 1971 c 544 s 5; 1986 c 444



Section 144.346 — INFORMATION TO PARENTS.

The professional may inform the parent or legal guardian of the minor patient of any treatment given or needed where, in the judgment of the professional, failure to inform the parent or guardian would seriously jeopardize the health of the minor patient.

History: 1971 c 544 s 6



Section 144.347 — FINANCIAL RESPONSIBILITY.

A minor so consenting for such health services shall thereby assume financial responsibility for the cost of said services.

History: 1971 c 544 s 7



Section 144.35 — POLLUTION OF WATER.

No sewage or other matter that will impair the healthfulness of water shall be deposited where it will fall or drain into any pond or stream used as a source of water supply for domestic use. The commissioner shall have general charge of all springs, wells, ponds, and streams so used and take all necessary and proper steps to preserve the same from such pollution as may endanger the public health. In case of violation of any of the provisions of this section, the commissioner may, with or without a hearing, order any person to desist from causing such pollution and to comply with such direction as the commissioner may deem proper and expedient in the premises. Such order shall be served forthwith upon the person found to have violated such provisions.

History: (5375) RL s 2147; 1977 c 305 s 45; 1986 c 444



Section 144.36 — APPEAL TO DISTRICT COURT.

Within five days after service of the order, any person aggrieved thereby may appeal to the district court of the county in which such polluted source of water supply is situated. During the pendency of the appeal the pollution against which the order has been issued shall not be continued and, upon violation of such order, the appeal shall forthwith be dismissed.

History: (5376) RL s 2148; 1987 c 309 s 16



Section 144.37 — OTHER REMEDIES PRESERVED.

Nothing in section 144.36 shall curtail the power of the courts to administer the usual legal and equitable remedies in cases of nuisances or of improper interference with private rights.

History: (5377) RL s 2149; 1987 c 309 s 17



Section 144.381 — CITATION.

Sections 144.381 to 144.387 may be cited as the "Safe Drinking Water Act of 1977."

History: 1977 c 66 s 1



Section 144.382 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 144.381 to 144.387, the following terms have the meanings given.

Subd. 2. Commissioner. "Commissioner" means the state commissioner of health.

Subd. 3. Federal regulations. "Federal regulations" means rules promulgated by the federal environmental protection agency, or its successor agencies.

Subd. 4. Public water supply. "Public water supply" has the meaning given to "public water system" in the federal Safe Drinking Water Act, United States Code, title 42, section 300f, clause (4).

Subd. 5. Supplier. "Supplier" means a person who owns, manages or operates a public water supply.

History: 1977 c 66 s 2; 1977 c 305 s 45; 1999 c 18 s 1



Section 144.383 — AUTHORITY OF COMMISSIONER.

In order to insure safe drinking water in all public water supplies, the commissioner has the following powers:

(a) To approve the site, design, and construction and alteration of all public water supplies and, for community and nontransient noncommunity water systems as defined in Code of Federal Regulations, title 40, section 141.2, to approve documentation that demonstrates the technical, managerial, and financial capacity of those systems to comply with rules adopted under this section;

(b) To enter the premises of a public water supply, or part thereof, to inspect the facilities and records kept pursuant to rules promulgated by the commissioner, to conduct sanitary surveys and investigate the standard of operation and service delivered by public water supplies;

(c) To contract with community health boards as defined in section 145A.02, subdivision 5, for routine surveys, inspections, and testing of public water supply quality;

(d) To develop an emergency plan to protect the public when a decline in water quality or quantity creates a serious health risk, and to issue emergency orders if a health risk is imminent;

(e) To promulgate rules, pursuant to chapter 14 but no less stringent than federal regulation, which may include the granting of variances and exemptions.

History: 1977 c 66 s 3; 1977 c 305 s 45; 1982 c 424 s 130; 1987 c 309 s 24; 1989 c 209 art 2 s 1; 1998 c 261 s 1; 2014 c 291 art 7 s 28,29



Section 144.3831 — FEES.

Subdivision 1. Fee setting. The commissioner of health may assess an annual fee of $6.36 for every service connection to a public water supply that is owned or operated by a home rule charter city, a statutory city, a city of the first class, or a town. The commissioner of health may also assess an annual fee for every service connection served by a water user district defined in section 110A.02.

Subd. 2. Collection and payment of fee. The public water supply described in subdivision 1 shall:

(1) collect the fees assessed on its service connections;

(2) pay the Department of Health an amount equivalent to the fees based on the total number of service connections. The service connections for each public water supply described in subdivision 1 shall be verified every four years by the Department of Health; and

(3) pay one-fourth of the total yearly fee to the Department of Health each calendar quarter. In lieu of quarterly payments, a public water supply described in subdivision 1 with fewer than 50 service connections may make a single annual payment by June 30 each year. The fees payable to the Department of Health shall be deposited in the state treasury as nondedicated state government special revenue fund revenues.

Subd. 3. Late fee. The public water supply described in subdivision 1 shall pay a late fee in the amount of five percent of the amount of the fees due from the public water supply if the fees due from the public water supply are not paid within 30 days of the payment dates in subdivision 2, clause (3). The late fee that the public water supply shall pay shall be assessed only on the actual amount collected by the public water supply through fees on service connections.

History: 1992 c 513 art 6 s 3; 1Sp1993 c 1 art 9 s 21; 1995 c 186 s 42; 1Sp2001 c 5 art 7 s 3; 1Sp2005 c 4 art 6 s 21



Section 144.384 — NOTICE OF VIOLATION.

Upon discovery of a violation of a maximum contaminant level or treatment technique, the commissioner shall promptly notify the supplier of the violation, state the rule violated, and state a date by which the violation must be corrected or by which a request for variance or exemption must be submitted.

History: 1977 c 66 s 4; 1977 c 305 s 45



Section 144.385 — PUBLIC NOTICE.

If a public water system has violated a rule of the commissioner, has a variance or exemption granted, or fails to comply with the terms of the variance or exemption, the supplier shall provide public notice of the fact pursuant to the rules of the commissioner.

History: 1977 c 66 s 5; 1977 c 305 s 45



Section 144.3855 — LIMITATION.

To meet cross-connection control requirements, as defined in Minnesota Rules, parts 4715.1920 and 4720.0025, the use of a hose connection backflow preventer and a hose connection vacuum breaker, not rated for continuous use, is permitted at individual water supply connections in recreational camping areas as defined in section 327.14, subdivision 8.

History: 2007 c 24 s 1



Section 144.386 — PENALTIES.

Subdivision 1. Basic fine. A person who violates a rule of the commissioner, fails to comply with the terms of a variance or exemption, or fails to request a variance or exemption by the date specified in the notice from the commissioner, may be fined up to $1,000 for each day the offense continues, in a civil action brought by the commissioner in district court. All fines shall be deposited in the general fund of the state treasury.

Subd. 2. Gross misdemeanor fine. A person who intentionally or repeatedly violates a rule of the commissioner, or fails to comply with an emergency order of the commissioner, is guilty of a gross misdemeanor, and may be fined not more than $10,000, imprisoned not more than one year, or both.

Subd. 3. Drinking water notice; fine. A supplier who fails to comply with the provisions of section 144.385, or disseminates false or misleading information relating to the notice required in section 144.385, is subject to the penalties described in subdivision 2.

Subd. 4. [Repealed, 1993 c 206 s 25]

History: 1977 c 66 s 6; 1977 c 305 s 45; 1984 c 628 art 3 s 11



Section 144.387 — COSTS.

If the state prevails in any civil action under section 144.386, the court may award reasonable costs and expenses to the state.

History: 1977 c 66 s 7



Section 144.3872 — FEMALE GENITAL MUTILATION; EDUCATION AND OUTREACH.

The commissioner of health shall carry out appropriate education, prevention, and outreach activities in communities that traditionally practice female circumcision, excision, or infibulation to inform people in those communities about the health risks and emotional trauma inflicted by those practices and to inform them and the medical community of the criminal penalties contained in section 609.2245. The commissioner shall work with culturally appropriate groups to obtain private funds to help finance these prevention and outreach activities.

History: 1994 c 636 art 9 s 9



Section 144.391 — PUBLIC POLICY.

The legislature finds that:

(1) smoking causes premature death, disability, and chronic disease, including cancer and heart disease, and lung disease;

(2) smoking related diseases result in excess medical care costs; and

(3) smoking initiation occurs primarily in adolescence.

The legislature desires to prevent young people from starting to smoke, to encourage and assist smokers to quit, and to promote clean indoor air.

History: 1Sp1985 c 14 art 19 s 13



Section 144.392 — DUTIES OF COMMISSIONER.

The commissioner of health shall:

(1) provide assistance to workplaces to develop policies that promote nonsmoking and are consistent with the Minnesota Clean Indoor Air Act;

(2) provide technical assistance, including design and evaluation methods, materials, and training to local health departments, communities, and other organizations that undertake community programs for the promotion of nonsmoking;

(3) collect and disseminate information and materials for smoking prevention;

(4) evaluate new and existing nonsmoking programs on a statewide and regional basis using scientific evaluation methods;

(5) conduct surveys in school-based populations regarding the epidemiology of smoking behavior, knowledge, and attitudes related to smoking, and the penetration of statewide smoking control programs; and

(6) report to the legislature each biennium on activities undertaken, smoking rates in the population and subgroups of the total population, evaluation activities and results of those activities, and recommendations for further action.

History: 1Sp1985 c 14 art 19 s 14



Section 144.393 — PUBLIC COMMUNICATIONS PROGRAM.

The commissioner may conduct a long-term coordinated public information program that includes public service announcements, public education forums, mass media, and written materials. The program must promote nonsmoking and include background survey research and evaluation. The program must be designed to run over at least five years, subject to the availability of money.

History: 1Sp1985 c 14 art 19 s 15



Section 144.394 — HEALTH PROMOTION AND EDUCATION.

The commissioner may sell at market value all health promotion and health education materials. Proceeds from the sale of the materials are appropriated to the Department of Health for the program that developed the material.

History: 1995 c 207 art 9 s 6; 1997 c 203 art 2 s 14



Section 144.396 — TOBACCO USE PREVENTION.

Subdivision 1. Purpose. The legislature finds that it is important to reduce the prevalence of tobacco use among the youth of this state. It is a goal of the state to reduce tobacco use among youth by 25 percent by the year 2005, and to promote statewide and local tobacco use prevention activities to achieve this goal.

Subd. 2. Measurable outcomes. The commissioner, in consultation with other public, private, or nonprofit organizations involved in tobacco use prevention efforts, shall establish measurable outcomes to determine the effectiveness of the grants receiving funds under this section in reducing the use of tobacco among youth.

Subd. 3. Statewide assessment. The commissioner of health shall conduct a statewide assessment of tobacco-related behaviors and attitudes among youth to establish a baseline to measure the statewide effect of tobacco use prevention activities. The commissioner of education must provide any information requested by the commissioner of health as part of conducting the assessment. To the extent feasible, the commissioner of health should conduct the assessment so that the results may be compared to nationwide data.

Subd. 4. Process. (a) The commissioner shall develop the criteria and procedures to allocate the grants under this section. In developing the criteria, the commissioner shall establish an administrative cost limit for grant recipients. The outcomes established under subdivision 2 must be specified to the grant recipients receiving grants under this section at the time the grant is awarded.

(b) A recipient of a grant under this section must coordinate its tobacco use prevention activities with other entities performing tobacco use prevention activities within the recipient's service area.

Subd. 5. Statewide tobacco prevention grants. (a) To the extent funds are appropriated for the purposes of this subdivision, the commissioner of health shall award competitive grants to eligible applicants for projects and initiatives directed at the prevention of tobacco use. The project areas for grants include:

(1) statewide public education and information campaigns which include implementation at the local level; and

(2) coordinated special projects, including training and technical assistance, a resource clearinghouse, and contracts with ethnic and minority communities.

(b) Eligible applicants may include, but are not limited to, nonprofit organizations, colleges and universities, professional health associations, community health boards, and other health care organizations. Applicants must submit proposals to the commissioner. The proposals must specify the strategies to be implemented to target tobacco use among youth, and must take into account the need for a coordinated statewide tobacco prevention effort.

(c) The commissioner must give priority to applicants who demonstrate that the proposed project:

(1) is research based or based on proven effective strategies;

(2) is designed to coordinate with other activities and education messages related to other health initiatives;

(3) utilizes and enhances existing prevention activities and resources; or

(4) involves innovative approaches preventing tobacco use among youth.

Subd. 6. Local tobacco prevention grants. (a) The commissioner shall award grants to eligible applicants for local and regional projects and initiatives directed at tobacco prevention in coordination with other health areas aimed at reducing high-risk behaviors in youth that lead to adverse health-related problems. The project areas for grants include:

(1) school-based tobacco prevention programs aimed at youth and parents;

(2) local public awareness and education projects aimed at tobacco prevention in coordination with locally assessed community public health needs pursuant to chapter 145A; or

(3) local initiatives aimed at reducing high-risk behavior in youth associated with tobacco use and the health consequences of these behaviors.

(b) Eligible applicants may include, but are not limited to, community health boards, school districts, community clinics, Indian tribes, nonprofit organizations, and other health care organizations. Applicants must submit proposals to the commissioner. The proposals must specify the strategies to be implemented to target tobacco use among youth, and must be targeted to achieve the outcomes established in subdivision 2.

(c) The commissioner must give priority to applicants who demonstrate that the proposed project or initiative:

(1) is supported by the community in which the applicant serves;

(2) is based on research or on proven effective strategies;

(3) is designed to coordinate with other community activities related to other health initiatives;

(4) incorporates an understanding of the role of community in influencing behavioral changes among youth regarding tobacco use and other high-risk health-related behaviors; or

(5) addresses disparities among populations of color related to tobacco use and other high-risk health-related behaviors.

(d) The commissioner shall divide the state into specific geographic regions and allocate a percentage of the money available for distribution to projects or initiatives aimed at that geographic region. If the commissioner does not receive a sufficient number of grant proposals from applicants that serve a particular region or the proposals submitted do not meet the criteria developed by the commissioner, the commissioner shall provide technical assistance and expertise to ensure the development of adequate proposals aimed at addressing the public health needs of that region. In awarding the grants, the commissioner shall consider locally assessed community public health needs pursuant to chapter 145A.

Subd. 7. Local public health promotion and protection. The commissioner shall distribute funds appropriated for the purpose of local health promotion and protection activities to community health boards for local health initiatives other than tobacco prevention aimed at high risk health behaviors among youth. The commissioner shall distribute these funds to the community health boards based on demographics and other need-based factors relating to health.

Subd. 8. Coordination. The commissioner shall coordinate the projects and initiatives funded under this section with the tobacco use prevention efforts of the Minnesota partnership for action against tobacco, community health boards, and other public, private, and nonprofit organizations and the tobacco prevention efforts that are being conducted on the national level.

Subd. 8a. Smoking cessation. The commissioner of health must prioritize smoking prevention and smoking cessation activities in low-income, indigenous, and minority communities in their collaborations with the organization specifically described in subdivision 8.

Subd. 9. Evaluation. Using the outcome measures established in subdivision 2, the commissioner of health shall conduct a biennial evaluation of the statewide and local tobacco use prevention projects and community health board activities funded under this section. The evaluation must include:

(1) the effect of these activities on the amount of tobacco use by youth and rates at which youth start to use tobacco products; and

(2) a longitudinal tracking of outcomes for youth.

Grant recipients and community health boards shall cooperate with the commissioner in the evaluation and provide the commissioner with the information necessary to conduct the evaluation. Beginning January 15, 2003, the results of each evaluation must be submitted to the chairs and members of the house of representatives Health and Human Services Finance Committee and the senate Health and Family Security Budget Division.

Subd. 10. Report. The commissioner of health shall submit a biennial report to the chairs and members of the house of representatives Health and Human Services Finance Committee and the senate Health and Family Security Budget Division on the statewide and local projects and community health board prevention activities funded under this section. These reports must include information on grant recipients, activities that were conducted using grant funds, and evaluation data and outcome measures, if available. These reports are due by January 15 of the odd-numbered years, beginning in 2001.

Subd. 11. Audits. The legislative auditor may audit tobacco use prevention and local public health expenditures to ensure that the money is spent for tobacco use prevention measures and public health initiatives.

Subd. 12. Funds not to supplant existing funding. Funds appropriated to the statewide tobacco prevention grants, local tobacco prevention grants, or the local public health promotion and prevention must not be used as a substitute for traditional sources of funding tobacco use prevention activities or public health initiatives. Any local unit of government receiving money under this section must ensure that existing local financial efforts remain in place.

Subd. 13. [Repealed, 2000 c 488 art 11 s 12]

History: 1999 c 245 art 11 s 5; 2000 c 488 art 11 s 5,6; 2003 c 130 s 12; 1Sp2003 c 14 art 7 s 35-40; 2008 c 277 art 1 s 14; 2009 c 79 art 10 s 47



Section 144.411 — CITATION.

Sections 144.411 to 144.417 may be cited as the "Minnesota Clean Indoor Air Act."

History: 1975 c 211 s 1



Section 144.412 — PUBLIC POLICY.

The purpose of sections 144.411 to 144.417 is to protect employees and the general public from the hazards of secondhand smoke by eliminating smoking in public places, places of employment, public transportation, and at public meetings.

History: 1975 c 211 s 2; 1987 c 399 s 1; 2007 c 82 s 2



Section 144.413 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 144.411 to 144.416, the terms defined in this section have the meanings given them.

Subd. 1a. Indoor area. "Indoor area" means all space between a floor and a ceiling that is bounded by walls, doorways, or windows, whether open or closed, covering more than 50 percent of the combined surface area of the vertical planes constituting the perimeter of the area. A wall includes any retractable divider, garage door, or other physical barrier, whether temporary or permanent. A 0.011 gauge window screen with an 18 by 16 mesh count is not a wall.

Subd. 1b. Place of employment. "Place of employment" means any indoor area at which two or more individuals perform any type of a service for consideration of payment under any type of contractual relationship, including, but not limited to, an employment relationship with or for a private corporation, partnership, individual, or government agency. Place of employment includes any indoor area where two or more individuals gratuitously perform services for which individuals are ordinarily paid. A place of employment includes, but is not limited to, public conveyances, factories, warehouses, offices, retail stores, restaurants, bars, banquet facilities, theaters, food stores, banks, financial institutions, employee cafeterias, lounges, auditoriums, gymnasiums, restrooms, elevators, hallways, museums, libraries, bowling establishments, employee medical facilities, and rooms or areas containing photocopying equipment or other office equipment used in common. Vehicles used in whole or in part for work purposes are places of employment during hours of operation if more than one person is present. An area in which work is performed in a private residence is a place of employment during hours of operation if:

(1) the homeowner uses the area exclusively and regularly as a principal place of business and has one or more on-site employees; or

(2) the homeowner uses the area exclusively and regularly as a place to meet or deal with patients, clients, or customers in the normal course of the homeowner's trade or business.

Subd. 2. Public place. "Public place" means any enclosed, indoor area used by the general public, including, but not limited to, restaurants; bars; any other food or liquor establishment; retail stores and other commercial establishments; educational facilities other than public schools, as defined in section 120A.05, subdivisions 9, 11, and 13; hospitals; nursing homes; auditoriums; arenas; meeting rooms; and common areas of rental apartment buildings.

Subd. 3. Public meeting. "Public meeting" includes all meetings open to the public pursuant to section 13D.01.

Subd. 4. Smoking. "Smoking" means inhaling or exhaling smoke from any lighted cigar, cigarette, pipe, or any other lighted tobacco or plant product. Smoking also includes carrying a lighted cigar, cigarette, pipe, or any other lighted tobacco or plant product intended for inhalation.

Subd. 5. Public transportation. "Public transportation" means public means of transportation, including light and commuter rail transit; buses; enclosed bus and transit stops; taxis, vans, limousines, and other for-hire vehicles other than those being operated by the lessee; and ticketing, boarding, and waiting areas in public transportation terminals.

History: 1975 c 211 s 3; 1992 c 576 s 1; 1994 c 520 s 1; 1998 c 397 art 11 s 3; 1999 c 245 art 2 s 24; 2007 c 82 s 3-7



Section 144.414 — PROHIBITIONS.

Subdivision 1. Public places, places of employment, public transportation, and public meetings. Smoking shall not be permitted in and no person shall smoke in a public place, at a public meeting, in a place of employment, or in public transportation, except as provided in this section or section 144.4167.

Subd. 2. Day care premises. (a) Smoking is prohibited in a day care center licensed under Minnesota Rules, parts 9503.0005 to 9503.0170, or in a family home or in a group family day care provider home licensed under Minnesota Rules, parts 9502.0300 to 9502.0445, during its hours of operation. The proprietor of a family home or group family day care provider must disclose to parents or guardians of children cared for on the premises if the proprietor permits smoking outside of its hours of operation. Disclosure must include posting on the premises a conspicuous written notice and orally informing parents or guardians.

(b) For purposes of this subdivision, the definition of smoking includes the use of electronic cigarettes, including the inhaling and exhaling of vapor from any electronic delivery device as defined in section 609.685, subdivision 1.

Subd. 3. Health care facilities and clinics. (a) Smoking is prohibited in any area of a hospital, health care clinic, doctor's office, licensed residential facility for children, or other health care-related facility, except that a patient or resident in a nursing home, boarding care facility, or licensed residential facility for adults may smoke in a designated separate, enclosed room maintained in accordance with applicable state and federal laws.

(b) Except as provided in section 246.0141, smoking by patients in a locked psychiatric unit may be allowed in a separated well-ventilated area in the unit under a policy established by the administrator of the program that allows the treating physician to approve smoking if, in the opinion of the treating physician, the benefits to be gained in obtaining patient cooperation with treatment outweigh the negative impacts of smoking.

(c) For purposes of this subdivision, the definition of smoking includes the use of electronic cigarettes, including the inhaling and exhaling of vapor from any electronic delivery device as defined in section 609.685, subdivision 1.

Subd. 4. Public transportation vehicles. Smoking is prohibited in public transportation vehicles except that the driver of a public transportation vehicle may smoke when the vehicle is being used for personal use. For purposes of this subdivision, "personal use" means that the public transportation vehicle is being used by the driver for private purposes and no for-hire passengers are present. If a driver smokes under this subdivision, the driver must post a conspicuous sign inside the vehicle to inform passengers.

Subd. 5. Electronic cigarettes. (a) The use of electronic cigarettes, including the inhaling or exhaling of vapor from any electronic delivery device, as defined in section 609.685, subdivision 1, is prohibited in the following locations:

(1) any building owned or operated by the state, home rule charter or statutory city, county, township, school district, or other political subdivision;

(2) any facility owned by Minnesota State Colleges and Universities and the University of Minnesota;

(3) any facility licensed by the commissioner of human services; or

(4) any facility licensed by the commissioner of health, but only if the facility is also subject to federal licensing requirements.

(b) Nothing in this subdivision shall prohibit political subdivisions or businesses from adopting more stringent prohibitions on the use of electronic cigarettes or electronic delivery devices.

History: 1975 c 211 s 4; 1977 c 305 s 45; 1984 c 654 art 2 s 113; 1987 c 399 s 2; 1992 c 576 s 2; 1993 c 14 s 1; 1995 c 165 s 2; 1999 c 245 art 2 s 25; 1Sp2003 c 14 art 7 s 41; 2007 c 82 s 8; 2014 c 291 art 6 s 4-6; 2016 c 158 art 1 s 53



Section 144.416 — RESPONSIBILITIES OF PROPRIETORS.

(a) The proprietor or other person, firm, limited liability company, corporation, or other entity that owns, leases, manages, operates, or otherwise controls the use of a public place, public transportation, place of employment, or public meeting shall make reasonable efforts to prevent smoking in the public place, public transportation, place of employment, or public meeting by:

(1) posting appropriate signs or by any other means which may be appropriate; and

(2) asking any person who smokes in an area where smoking is prohibited to refrain from smoking and, if the person does not refrain from smoking after being asked to do so, asking the person to leave. If the person refuses to leave, the proprietor, person, or entity in charge shall handle the situation consistent with lawful methods for handling other persons acting in a disorderly manner or as a trespasser.

(b) The proprietor or other person or entity in charge of a public place, public meeting, public transportation, or place of employment must not provide smoking equipment, including ashtrays or matches, in areas where smoking is prohibited. Nothing in this section prohibits the proprietor or other person or entity in charge from taking more stringent measures than those under sections 144.414 to 144.417 to protect individuals from secondhand smoke. The proprietor or other person or entity in charge of a restaurant or bar may not serve an individual who is in violation of sections 144.411 to 144.417.

History: 1975 c 211 s 6; 2007 c 82 s 9



Section 144.4165 — TOBACCO PRODUCTS PROHIBITED IN PUBLIC SCHOOLS.

No person shall at any time smoke, chew, or otherwise ingest tobacco or a tobacco product, or inhale or exhale vapor from an electronic delivery device as defined in section 609.685, subdivision 1, in a public school, as defined in section 120A.05, subdivisions 9, 11, and 13, and no person under the age of 18 shall possess any of these items. This prohibition extends to all facilities, whether owned, rented, or leased, and all vehicles that a school district owns, leases, rents, contracts for, or controls. Nothing in this section shall prohibit the lighting of tobacco by an adult as a part of a traditional Indian spiritual or cultural ceremony. For purposes of this section, an Indian is a person who is a member of an Indian tribe as defined in section 260.755 subdivision 12.

History: 1992 c 576 s 3; 1993 c 224 art 9 s 42; 1996 c 412 art 13 s 30; 1998 c 397 art 11 s 3; 1999 c 139 art 4 s 2; 1999 c 245 art 2 s 26; 2014 c 291 art 6 s 7



Section 144.4167 — PERMITTED SMOKING.

Subdivision 1. Scientific study participants. Smoking by participants in peer reviewed scientific studies related to the health effects of smoking may be allowed in a separated room ventilated at a rate of 60 cubic feet per minute per person pursuant to a policy that is approved by the commissioner and is established by the administrator of the program to minimize exposure of nonsmokers to smoke.

Subd. 2. Traditional Native American ceremonies. Sections 144.414 to 144.417 do not prohibit smoking by a Native American as part of a traditional Native American spiritual or cultural ceremony. For purposes of this section, a Native American is a person who is a member of an Indian tribe as defined in section 260.755, subdivision 12.

Subd. 3. Private places. Except as provided in section 144.414, subdivision 2, nothing in sections 144.411 to 144.417 prohibits smoking in:

(1) private homes, private residences, or private automobiles when they are not in use as a place of employment, as defined in section 144.413, subdivision 1b; or

(2) a hotel or motel sleeping room rented to one or more guests.

Subd. 4. Tobacco products shop. Sections 144.414 to 144.417 do not prohibit the lighting of tobacco in a tobacco products shop by a customer or potential customer for the specific purpose of sampling tobacco products. For the purposes of this subdivision, a tobacco products shop is a retail establishment with an entrance door opening directly to the outside that derives more than 90 percent of its gross revenue from the sale of loose tobacco, plants, or herbs and cigars, cigarettes, pipes, and other smoking devices for burning tobacco and related smoking accessories and in which the sale of other products is merely incidental. "Tobacco products shop" does not include a tobacco department or section of any individual business establishment with any type of liquor, food, or restaurant license.

Subd. 5. Heavy commercial vehicles. Sections 144.414 to 144.417 do not prohibit smoking in the cabs of motor vehicles registered under section 168.013, subdivision 1e, with a total gross weight of 26,001 pounds or greater.

Subd. 6. Farm vehicles and construction equipment. Sections 144.414 to 144.417 do not prohibit smoking in farm trucks, as defined in section 168.002, subdivision 8; implements of husbandry, as defined in section 168A.01, subdivision 8; and special mobile equipment, as defined in section 168.002, subdivision 31. This subdivision applies to farm trucks, implements of husbandry, and special mobile equipment, when being used for their intended purposes.

Subd. 7. Family farms. Sections 144.414 to 144.417 do not prohibit smoking in the house, garage, barns, and other buildings on a family farm that meet the following criteria: (1) the family farm is engaged in farming, as defined in section 500.24, subdivision 2, paragraph (a); (2) the family farm meets the definition of family farm under section 500.24, subdivision 2, paragraph (b), (c), (j), or (l); and (3) the family farm employs two or fewer persons who are not family members.

Subd. 8. Disabled veterans rest camp. Sections 144.414 to 144.417 do not prohibit smoking in the disabled veterans rest camp located in Washington County, established as of January 1, 2007.

Subd. 9. Theatrical productions. Sections 144.414 to 144.417 do not prohibit smoking by actors and actresses as part of a theatrical performance conducted in compliance with section 366.01. Notice of smoking in a performance shall be given to theater patrons in advance and shall be included in performance programs.

History: 2007 c 82 s 10



Section 144.417 — COMMISSIONER OF HEALTH, ENFORCEMENT, PENALTIES.

Subdivision 1. Rules. The state commissioner of health shall adopt rules necessary and reasonable to implement the provisions of sections 144.411 to 144.417.

Subd. 2. Violations. (a) Any proprietor, person, or entity that owns, leases, manages, operates, or otherwise controls the use of an area in which smoking is prohibited under sections 144.414 to 144.417, and that knowingly fails to comply with sections 144.414 to 144.417, is guilty of a petty misdemeanor.

(b) Any person who smokes in an area where smoking is prohibited or restricted under sections 144.414 to 144.417 is guilty of a petty misdemeanor.

(c) A proprietor, person, or entity in charge of a public place, public meeting, place of employment, or public transportation must not retaliate or take adverse action against an employee or anyone else who, in good faith, reports a violation of sections 144.414 to 144.417 to the proprietor or person in charge of the public place, public meeting, place of employment, or public transportation, or to the commissioner of health or other designee responsible for enforcing sections 144.414 to 144.417.

(d) No person or employer shall discharge, refuse to hire, penalize, discriminate against, or in any manner retaliate against any employee, applicant for employment, or customer because the employee, applicant, or customer exercises any right to a smoke-free environment provided by sections 144.414 to 144.417 or other law.

Subd. 3. Injunction. The state commissioner of health, a community health board as defined in section 145A.02, subdivision 5, or any affected party may institute an action in any court with jurisdiction to enjoin repeated violations of sections 144.414 to 144.417.

Subd. 4. Local government ordinances. (a) Nothing in sections 144.414 to 144.417 prohibits a statutory or home rule charter city or county from enacting and enforcing more stringent measures to protect individuals from secondhand smoke.

(b) Except as provided in sections 144.411 to 144.417, smoking is permitted outside of restaurants, bars, and bingo halls unless limited or prohibited by restrictions adopted in accordance with paragraph (a).

History: 1975 c 211 s 7; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444; 1987 c 309 s 24; 1992 c 576 s 4,5; 1995 c 165 s 3; 2002 c 375 art 3 s 7; 2007 c 82 s 11; 2014 c 291 art 7 s 28



Section 144.4171 — SCOPE.

Subdivision 1. Authority. Under the powers and duties assigned to the commissioner in sections 144.05 and 144.12, the commissioner shall proceed according to sections 144.4171 to 144.4186 with respect to persons who pose a health threat to others or who engage in noncompliant behavior.

Subd. 2. Preemption. Sections 144.4171 to 144.4186 preempt and supersede any local ordinance or rule concerning persons who pose a health threat to others or who engage in noncompliant behavior.

History: 1987 c 209 s 4



Section 144.4172 — DEFINITIONS.

Subdivision 1. Carrier. "Carrier" means a person who serves as a potential source of infection and who harbors or who the commissioner reasonably believes to be harboring a specific infectious agent whether or not there is present discernible clinical disease. In the absence of a medically accepted test, the commissioner may reasonably believe an individual to be a carrier only when a determination based upon specific facts justifies an inference that the individual harbors a specific infectious agent.

Subd. 2. Communicable disease. "Communicable disease" means a disease or condition that causes serious illness, serious disability, or death, the infectious agent of which may pass or be carried, directly or indirectly, from the body of one person to the body of another.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Contact notification program. "Contact notification program" means an ongoing program established by the commissioner to encourage carriers of a communicable disease whose primary route of transmission is through an exchange of blood, semen, or vaginal secretions, such as treponema pallidum, neisseria gonorrhea, chlamydia trachomatis, and human immunodeficiency virus, to identify others who may be at risk by virtue of contact with the carrier.

Subd. 5. Directly transmitted. "Directly transmitted" means predominately:

(1) sexually transmitted;

(2) bloodborne; or

(3) transmitted through direct or intimate skin contact.

Subd. 6. Health directive. "Health directive" means a written statement, or, in urgent circumstances, an oral statement followed by a written statement within three days, from the commissioner, or community health board as defined in section 145A.02, subdivision 5, with delegated authority from the commissioner, issued to a carrier who constitutes a health threat to others. A health directive must be individual, specific, and cannot be issued to a class of persons. The directive may require a carrier to cooperate with health authorities in efforts to prevent or control transmission of communicable disease, including participation in education, counseling, or treatment programs, and undergoing medical tests necessary to verify the person's carrier status. The written directive shall be served in the same manner as a summons and complaint under the Minnesota Rules of Civil Procedure.

Subd. 7. Licensed health professional. "Licensed health professional" means a person licensed in Minnesota to practice those professions described in section 214.01, subdivision 2.

Subd. 8. Health threat to others. "Health threat to others" means that a carrier demonstrates an inability or unwillingness to act in such a manner as to not place others at risk of exposure to infection that causes serious illness, serious disability, or death. It includes one or more of the following:

(1) With respect to an indirectly transmitted communicable disease:

(a) behavior by a carrier which has been demonstrated epidemiologically to transmit or which evidences a careless disregard for the transmission of the disease to others; or

(b) a substantial likelihood that a carrier will transmit a communicable disease to others as is evidenced by a carrier's past behavior, or by statements of a carrier that are credible indicators of a carrier's intention.

(2) With respect to a directly transmitted communicable disease:

(a) repeated behavior by a carrier which has been demonstrated epidemiologically to transmit or which evidences a careless disregard for the transmission of the disease to others;

(b) a substantial likelihood that a carrier will repeatedly transmit a communicable disease to others as is evidenced by a carrier's past behavior, or by statements of a carrier that are credible indicators of a carrier's intention;

(c) affirmative misrepresentation by a carrier of the carrier's status prior to engaging in any behavior which has been demonstrated epidemiologically to transmit the disease; or

(d) the activities referenced in clause (1) if the person whom the carrier places at risk is: (i) a minor, (ii) of diminished capacity by reason of mood altering chemicals, including alcohol, (iii) has been diagnosed as having significantly subaverage intellectual functioning, (iv) has an organic disorder of the brain or a psychiatric disorder of thought, mood, perception, orientation, or memory which substantially impairs judgment, behavior, reasoning, or understanding; (v) adjudicated as an incompetent; or (vi) a vulnerable adult as defined in section 626.5572.

(3) Violation by a carrier of any part of a court order issued pursuant to this chapter.

Subd. 9. Indirectly transmitted. "Indirectly transmitted" means any transmission not defined by subdivision 5.

Subd. 10. Noncompliant behavior. "Noncompliant behavior" means a failure or refusal by a carrier to comply with a health directive.

Subd. 11. Respondent. "Respondent" means any person against whom an action is commenced under sections 144.4171 to 144.4186.

History: 1986 c 444; 1987 c 209 s 5; 1987 c 309 s 24; 1995 c 229 art 4 s 4; 2014 c 291 art 7 s 28



Section 144.4173 — CAUSE OF ACTION.

Subdivision 1. Compliance with directive. Failure or refusal of a carrier to comply with a health directive is grounds for proceeding under subdivision 2.

Subd. 2. Commencement of action. The commissioner, or a community health board as defined in section 145A.02, subdivision 5, with express delegated authority from the commissioner, may commence legal action against a carrier who is a health threat to others and, unless a court order is sought under section 144.4182, who engages in noncompliant behavior, by filing with the district court in the county in which respondent resides, and serving upon respondent, a petition for relief and notice of hearing.

History: 1987 c 209 s 6; 1987 c 309 s 24; 2014 c 291 art 7 s 28



Section 144.4174 — STANDING.

Only the commissioner, or a community health board as defined in section 145A.02, subdivision 5, with express delegated authority from the commissioner, may commence an action under sections 144.4171 to 144.4186.

History: 1987 c 209 s 7; 1987 c 309 s 24; 2014 c 291 art 7 s 28



Section 144.4175 — REPORTING.

Subdivision 1. Voluntary reporting. Any licensed health professional or other human services professional regulated by the state who has knowledge or reasonable cause to believe that a person is a health threat to others or has engaged in noncompliant behavior, as defined in section 144.4172, may report that information to the commissioner.

Subd. 2. Liability for reporting. A licensed health professional or other human services professional regulated by the state who has knowledge or reasonable cause to believe that a person is a health threat to others or has engaged in noncompliant behavior, and who makes a report in good faith under subdivision 1, is not subject to liability for reporting in any civil, administrative, disciplinary, or criminal action.

Subd. 3. Falsified reports. Any person who knowingly or recklessly makes a false report under the provisions of this section shall be liable in a civil suit for any actual damages suffered by the person or persons so reported and for any punitive damages set by the court or jury.

Subd. 4. Waiver of privilege. Any privilege otherwise created in section 595.02, clauses (d), (e), (g), and (j), with respect to persons who make a report under subdivision 1, is waived regarding any information about a carrier as a health threat to others or about a carrier's noncompliant behavior in any investigation or action under sections 144.4171 to 144.4186.

History: 1987 c 209 s 8



Section 144.4176 — PETITION; NOTICE.

Subdivision 1. Petition. The petition must set forth the following:

(1) the grounds and underlying facts that demonstrate that the respondent is a health threat to others and, unless an emergency court order is sought under section 144.4182, has engaged in noncompliant behavior;

(2) the petitioner's efforts to alleviate the health threat to others prior to the issuance of a health directive, unless an emergency court order is sought under section 144.4182;

(3) the petitioner's efforts to issue the health directive to the respondent in person, unless an emergency court order is sought under section 144.4182;

(4) the type of relief sought; and

(5) a request for a court hearing on the allegations contained in the petition.

Subd. 2. Hearing notice. The notice must contain the following information:

(1) the time, date, and place of the hearing;

(2) respondent's right to appear at the hearing;

(3) respondent's right to present and cross-examine witnesses; and

(4) respondent's right to counsel, including the right, if indigent, to representation by counsel designated by the court or county of venue.

History: 1987 c 209 s 9



Section 144.4177 — TIME OF HEARING AND DUTIES OF COUNSEL.

Subdivision 1. Time of hearing. A hearing on the petition must be held before the district court in the county in which respondent resides as soon as possible, but no later than 14 days from service of the petition and hearing notice.

Subd. 2. Duties of counsel. In all proceedings under this section, counsel for the respondent shall (1) consult with the person prior to any hearing; (2) be given adequate time to prepare for all hearings; (3) continue to represent the person throughout any proceedings under this charge unless released as counsel by the court; and (4) be a vigorous advocate on behalf of the client.

History: 1987 c 209 s 10



Section 144.4178 — CRIMINAL IMMUNITY.

In accordance with section 609.09, subdivision 2, no person shall be excused in an action under sections 144.4171 to 144.4186 from giving testimony or producing any documents, books, records, or correspondence, tending to be self-incriminating; but the testimony or evidence, or other testimony or evidence derived from it, must not be used against the person in any criminal case, except for perjury committed in the testimony.

History: 1987 c 209 s 11



Section 144.4179 — STANDARD OF PROOF; EVIDENCE.

Subdivision 1. Clear and convincing. The commissioner must prove the allegations in the petition by clear and convincing evidence.

Subd. 2. All relevant evidence. The court shall admit all reliable relevant evidence. Medical and epidemiologic data must be admitted if it otherwise comports with section 145.30, chapter 600, Minnesota Rules of Evidence 803(6), or other statutes or rules that permit reliable evidence to be admitted in civil cases.

Subd. 3. Carrier status. Upon a finding by the court that the commissioner's suspicion of carrier status is reasonable as established by presentation of facts justifying an inference that the respondent harbors a specific infectious agent, there shall exist a rebuttable presumption that the respondent is a carrier. This presumption may be rebutted if the respondent demonstrates noncarrier status after undergoing medically accepted tests.

Subd. 4. Failure to appear. If a party fails to appear at the hearing without prior court approval, the hearing may proceed without the absent party and the court may make its determination on the basis of all reliable evidence submitted at the hearing.

Subd. 5. Records. The court shall take and preserve an accurate stenographic record of the proceedings.

History: 1987 c 209 s 12



Section 144.4180 — REMEDIES.

Subdivision 1. Remedies available. Upon a finding by the court that the commissioner has proven the allegations set forth in the petition, the court may order that the respondent must:

(1) participate in a designated education program;

(2) participate in a designated counseling program;

(3) participate in a designated treatment program;

(4) undergo medically accepted tests to verify carrier status or for diagnosis, or undergo treatment that is consistent with standard medical practice as necessary to make respondent noninfectious;

(5) notify or appear before designated health officials for verification of status, testing, or other purposes consistent with monitoring;

(6) cease and desist the conduct which constitutes a health threat to others;

(7) live part time or full time in a supervised setting for the period and under the conditions set by the court;

(8) subject to the provisions of subdivision 2, be committed to an appropriate institutional facility for the period and under the conditions set by the court, but not longer than six months, until the respondent is made noninfectious, or until the respondent completes a course of treatment prescribed by the court, whichever occurs first, unless the commissioner shows good cause for continued commitment; and

(9) comply with any combination of the remedies in clauses (1) to (8), or other remedies considered just by the court. In no case may a respondent be committed to a correctional facility.

Subd. 2. Commitment review panel. The court may not order the remedy specified in subdivision 1, clause (8), unless it first considers the recommendation of a commitment review panel appointed by the commissioner to review the need for commitment of the respondent to an institutional facility.

The duties of the commitment review panel shall be to:

(1) review the record of the proceeding;

(2) interview the respondent. If the respondent is not interviewed, the reasons must be documented; and

(3) identify, explore, and list the reasons for rejecting or recommending alternatives to commitment.

Subd. 3. Construction. This section shall be construed so that the least restrictive alternative is used to achieve the desired purpose of preventing or controlling communicable disease.

Subd. 4. Additional requirements. If commitment or supervised living is ordered, the court shall require the head of the institutional facility or the person in charge of supervision to submit: (a) a plan of treatment within ten days of initiation of commitment or supervised living; and (b) a written report, with a copy to both the commissioner and the respondent, at least 60 days, but not more than 90 days, from the start of respondent's commitment or supervised living arrangement, setting forth the following:

(1) the types of support or therapy groups, if any, respondent is attending and how often respondent attends;

(2) the type of care or treatment respondent is receiving, and what future care or treatment is necessary;

(3) whether respondent has been cured or made noninfectious, or otherwise no longer poses a threat to public health;

(4) whether continued commitment or supervised living is necessary; and

(5) other information the court considers necessary.

History: 1987 c 209 s 13



Section 144.4181 — APPEAL.

The petitioner or respondent may appeal the decision of the district court. The Court of Appeals shall hear the appeal within 30 days after service of the notice of appeal. However, respondent's status as determined by the district court remains unchanged, and any remedy ordered by the district court remains in effect while the appeal is pending.

History: 1987 c 209 s 14



Section 144.4182 — TEMPORARY EMERGENCY HOLD.

Subdivision 1. Apprehend and hold. To protect the public health in an emergency, the court may order an agent of a community health board as authorized under section 145A.04 or peace officer to take a person into custody and transport the person to an appropriate emergency care or treatment facility for observation, examination, testing, diagnosis, care, treatment, and, if necessary, temporary detention. If the person is already institutionalized, the court may order the institutional facility to hold the person. These orders may be issued in an ex parte proceeding upon an affidavit of the commissioner or a designee of the commissioner. An order shall issue upon a determination by the court that reasonable cause exists to believe that the person is: (a) for indirectly transmitted diseases, an imminent health threat to others; or (b) for directly transmitted diseases, a substantial likelihood of an imminent health threat to others.

The affidavit must set forth the specific facts upon which the order is sought and must be served on the person immediately upon apprehension or detention. An order under this section may be executed on any day and at any time.

Subd. 2. Duration of hold. No person may be held under subdivision 1 longer than 72 hours, exclusive of Saturdays, Sundays, and legal holidays, without a court hearing to determine if the emergency hold should continue.

History: 1987 c 209 s 15; 1987 c 309 s 24; 2015 c 21 art 1 s 109



Section 144.4183 — EMERGENCY HOLD HEARING.

Subdivision 1. Time of notice. Notice of the emergency hold hearing must be served upon the person held under section 144.4182, subdivision 1, at least 24 hours before the hearing.

Subd. 2. Contents of notice. The notice must contain the following information:

(1) the time, date, and place of the hearing;

(2) the grounds and underlying facts upon which continued detention is sought;

(3) the person's right to appear at the hearing;

(4) the person's right to present and cross-examine witnesses; and

(5) the person's right to counsel, including the right, if indigent, to representation by counsel designated by the court or county of venue.

Subd. 3. Order for continued emergency hold. The court may order the continued holding of the person if it finds, by a preponderance of the evidence, that the person would pose an imminent health threat to others if released. However, in no case may the emergency hold continue longer than five days, unless a petition is filed under section 144.4173. If a petition is filed, the emergency hold must continue until a hearing on the petition is held under section 144.4177. That hearing must occur within five days of the filing of the petition, exclusive of Saturdays, Sundays, and legal holidays.

History: 1987 c 209 s 16



Section 144.4184 — CONTACT DATA.

Identifying information voluntarily given to the commissioner, or an agent of the commissioner, by a carrier through a contact notification program must not be used as evidence in a court proceeding to determine noncompliant behavior.

History: 1987 c 209 s 17



Section 144.4185 — COSTS.

Subdivision 1. Costs of care. The court shall determine what part of the cost of care or treatment ordered by the court, if any, the respondent can pay. The respondent shall provide the court documents and other information necessary to determine financial ability. If the respondent cannot pay the full cost of care, the rest must be paid by the county in which respondent resides. If the respondent provides inaccurate or misleading information, or later becomes able to pay the full cost of care, the respondent becomes liable to the county for costs paid by the county.

Subd. 2. Court-appointed counsel. If the court appoints counsel to represent respondent free of charge, counsel must be compensated by the county in which respondent resides, except to the extent that the court finds that the respondent is financially able to pay for counsel's services. In these situations, the rate of compensation for counsel shall be determined by the court.

Subd. 3. Report. The commissioner shall report any recommendations for appropriate changes in the modes of financing of services provided under subdivision 1 by January 15, 1988.

History: 1987 c 209 s 18



Section 144.4186 — DATA PRIVACY.

Subdivision 1. Nonpublic data. Data contained in a health directive are classified as protected nonpublic data under section 13.02, subdivision 13, in the case of data not on individuals, and private under section 13.02, subdivision 12, in the case of data on individuals. Investigative data shall have the classification accorded it under section 13.39.

Subd. 2. Protective order. Once an action is commenced, any party may seek a protective order to protect the disclosure of portions of the court record identifying individuals or entities.

Subd. 3. Records retention. A records retention schedule for records developed under sections 144.4171 to 144.4186 shall be established pursuant to section 138.17, subdivision 7.

History: 1987 c 209 s 19



Section 144.419 — ISOLATION AND QUARANTINE OF PERSONS.

Subdivision 1. Definitions. For purposes of sections 144.419 to 144.4196, the following definitions apply:

(1) "bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism in order to influence the conduct of government or to intimidate or coerce a civilian population;

(2) "communicable disease" means a disease caused by a living organism or virus and believed to be caused by bioterrorism or a new or novel or previously controlled or eradicated infectious agent or biological toxin that can be transmitted person to person and for which isolation or quarantine is an effective control strategy, excluding a disease that is directly transmitted as defined under section 144.4172, subdivision 5;

(3) "isolation" means separation, during the period of communicability, of a person infected with a communicable disease, in a place and under conditions so as to prevent direct or indirect transmission of an infectious agent to others; and

(4) "quarantine" means restriction, during a period of communicability, of activities or travel of an otherwise healthy person who likely has been exposed to a communicable disease to prevent disease transmission during the period of communicability in the event the person is infected.

Subd. 2. General requirements. (a) The commissioner of health or any person acting under the commissioner's authority shall comply with paragraphs (b) to (h) when isolating or quarantining individuals or groups of individuals.

(b) Isolation and quarantine must be by the least restrictive means necessary to prevent the spread of a communicable or potentially communicable disease to others and may include, but are not limited to, confinement to private homes or other private or public premises.

(c) Isolated individuals must be confined separately from quarantined individuals.

(d) The health status of isolated and quarantined individuals must be monitored regularly to determine if they require continued isolation or quarantine. To adequately address emergency health situations, isolated and quarantined individuals shall be given a reliable means to communicate 24 hours a day with health officials and to summon emergency health services.

(e) If a quarantined individual subsequently becomes infectious or is reasonably believed to have become infectious with a communicable or potentially communicable disease, the individual must be isolated according to section 144.4195.

(f) Isolated and quarantined individuals must be immediately released when they pose no known risk of transmitting a communicable or potentially communicable disease to others.

(g) The needs of persons isolated and quarantined shall be addressed in a systematic and competent fashion, including, but not limited to, providing adequate food, clothing, shelter, means of communication between those in isolation or quarantine and those outside these settings, medication, and competent medical care.

(h) Premises used for isolation and quarantine shall be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to persons isolated and quarantined.

Subd. 3. Termination. The isolation or quarantine of a person must terminate automatically on the expiration date of a court order authorizing isolation or quarantine that is issued according to section 144.4195, or before the expiration date if the commissioner of health determines that isolation or quarantine of the person is no longer necessary to protect the public.

Subd. 4. Right to refuse treatment. Any person who is isolated or quarantined according to this section and section 144.4195 has a fundamental right to refuse medical treatment, testing, physical or mental examination, vaccination, participation in experimental procedures and protocols, collection of specimens, and preventive treatment programs. A person who has been directed by the commissioner of health or any person acting under the commissioner's authority to submit to medical procedures and protocols because the person is infected with or reasonably believed by the commissioner or by the person acting under the commissioner's authority to be infected with or exposed to a communicable disease and who refuses to submit to them may be subject to continued isolation or quarantine according to the parameters set forth in section 144.4195.

Subd. 5. Restricted entry. (a) No person, other than a person authorized by the commissioner of health or authorized by any person acting under the commissioner's authority, shall enter an isolation or quarantine area. If, by reason of an unauthorized entry into an isolation or quarantine area, a person poses a danger to public health, the person may be subject to isolation or quarantine according to this section and section 144.4195.

(b) A family member or health care agent of a person isolated or quarantined has a right to choose to enter into an isolation or quarantine area. The commissioner of health must permit the family member or health care agent entry into the isolation or quarantine area if the family member or health care agent signs a consent form stating that the family member or health care agent has been informed of the potential health risks, isolation and quarantine guidelines, and the consequences of entering the area. The family member or health care agent may not hold the Department of Health, the commissioner of health, or the state responsible for any consequences of entering the isolation or quarantine area. If, by reason of entry into an isolation or quarantine area under this paragraph, a person poses a danger to public health, the person may be subject to isolation or quarantine according to this section and section 144.4195.

History: 2002 c 402 s 18; 2005 c 149 s 1; 2009 c 108 s 4



Section 144.4195 — DUE PROCESS FOR ISOLATION OR QUARANTINE OF PERSONS.

Subdivision 1. Ex parte order for isolation or quarantine. (a) Before isolating or quarantining a person or group of persons, the commissioner of health shall obtain a written, ex parte order authorizing the isolation or quarantine from the District Court of Ramsey County, the county where the person or group of persons is located, or a county adjoining the county where the person or group of persons is located. The evidence or testimony in support of an application may be made or taken by telephone, facsimile transmission, video equipment, or other electronic communication. The court shall grant the order upon a finding that probable cause exists to believe isolation or quarantine is warranted to protect the public health.

(b) The order must state the specific facts justifying isolation or quarantine, must state that the person being isolated or quarantined has a right to a court hearing under this section and a right to be represented by counsel during any proceeding under this section, and must be provided immediately to each person isolated or quarantined. The commissioner of health shall provide a copy of the authorizing order to the commissioner of public safety and other peace officers known to the commissioner to have jurisdiction over the site of the isolation or quarantine. If feasible, the commissioner of health shall give each person being isolated or quarantined an estimate of the expected period of the person's isolation or quarantine.

(c) If it is impracticable to provide individual orders to a group of persons isolated or quarantined, one order shall suffice to isolate or quarantine a group of persons believed to have been commonly infected with or exposed to a communicable disease. A copy of the order and notice shall be posted in a conspicuous place:

(1) in the isolation or quarantine premises, but only if the persons to be isolated or quarantined are already at the isolation or quarantine premises and have adequate access to the order posted there; or

(2) in another location where the group of persons to be isolated or quarantined is located, such that the persons have adequate access to the order posted there.

If the court determines that posting the order according to clause (1) or (2) is impractical due to the number of persons to be isolated or quarantined or the geographical area affected, the court must use the best means available to ensure that the affected persons are fully informed of the order and notice.

(d) Any peace officer, as defined in section 144.4803, subdivision 16, may apprehend, hold, transport, quarantine, or isolate a person subject to the order. This subdivision is authority to carry out enforcement duties under this section. The commissioner or an agent of a community health board authorized under section 145A.04 shall advise the peace officer on request of protective measures recommended to protect the officer from possible transmission of the communicable disease. The peace officer may act upon telephone, facsimile, or other electronic notification of the order from the court, commissioner of health, agent of a community health board, or commissioner of public safety.

(e) No person may be isolated or quarantined pursuant to an order issued under this subdivision for longer than 21 days without a court hearing under subdivision 3 to determine whether isolation or quarantine should continue. A person who is isolated or quarantined may request a court hearing under subdivision 3 at any time before the expiration of the order.

Subd. 2. Temporary hold upon commissioner's directive. (a) Notwithstanding subdivision 1, the commissioner of health may by directive isolate or quarantine a person or group of persons without first obtaining a written, ex parte order from the court if a delay in isolating or quarantining the person or group of persons would significantly jeopardize the commissioner of health's ability to prevent or limit the transmission of a communicable or potentially communicable life-threatening disease to others. The directive shall specify the known period of incubation or communicability or the estimated period under the commissioner's best medical judgment when the disease is unknown. The directive remains in effect for the period specified unless amended by the commissioner or superseded by a court order. The commissioner must provide the person or group of persons subject to the temporary hold with notice that the person has a right to request a court hearing under this section and a right to be represented by counsel during a proceeding under this section. If it is impracticable to provide individual notice to each person subject to the temporary hold, notice of these rights may be posted in the same manner as the posting of orders under subdivision 1, paragraph (c). Immediately upon executing the directive and initiating notice of the parties subject to it, the commissioner shall initiate the process to apply for a written, ex parte order pursuant to subdivision 1 authorizing the isolation or quarantine. The court must rule within 24 hours of receipt of the application or sooner if practicable or necessary. If the person is under a temporary hold, the person may not be held in isolation or quarantine after the temporary hold expires unless the court issues an ex parte order under subdivision 1. If the court does not rule within 36 hours after the execution of the directive, the directive shall expire.

(b) At the same time the commissioner initiates the process to apply for a written, ex parte order under paragraph (a), the commissioner shall notify the governor, the majority and minority leaders of the senate, the speaker and majority and minority leaders of the house of representatives, and the chairs and the ranking minority members of the senate and house of representatives committees having jurisdiction over health policy that a directive for a temporary hold has been issued under this subdivision. Notice under this paragraph is governed by the data privacy provisions of subdivision 6.

(c) Any peace officer, as defined in section 144.4803, subdivision 16, may assist a public health official to apprehend, hold, transport, quarantine, or isolate a person subject to the commissioner's directive. This subdivision is authority to carry out enforcement duties under this section. The commissioner or an agent of a community health board authorized under section 145A.04 shall advise the peace officer on request of protective measures recommended to protect the officer from possible transmission of the communicable disease. The peace officer may act upon telephone, facsimile, or other electronic notification of the commissioner's directive or upon the request of an agent of a community health board.

(d) If a person subject to a commissioner's directive under paragraph (a) is already institutionalized in an appropriate health care facility, the commissioner of health may direct the facility to continue to hold the person. The facility shall take all reasonable measures to prevent the person from exposing others to the communicable disease.

Subd. 3. Court hearing. (a) A person isolated or quarantined under an order issued pursuant to subdivision 1 or a temporary hold under subdivision 2 or the person's representative may petition the court to contest the court order or temporary hold at any time prior to the expiration of the order or temporary hold. If a petition is filed, the court must hold a hearing within 72 hours from the date of the filing. A petition for a hearing does not stay the order of isolation or quarantine. At the hearing, the commissioner of health must show by clear and convincing evidence that the isolation or quarantine is warranted to protect the public health.

(b) If the commissioner of health wishes to extend the order for isolation or quarantine past the period of time stated in subdivision 1, paragraph (e), the commissioner must request the court to do so. Notice of the hearing must be served upon the person or persons who are being isolated or quarantined at least three days before the hearing. If it is impracticable to provide individual notice to large groups who are isolated or quarantined, a copy of the notice may be posted in the same manner as described under subdivision 1, paragraph (c).

(c) The notice must contain the following information:

(1) the time, date, and place of the hearing;

(2) the grounds and underlying facts upon which continued isolation or quarantine is sought;

(3) the person's right to appear at the hearing; and

(4) the person's right to counsel, including the right to be represented by counsel designated by the court.

(d) The court may order the continued isolation or quarantine of the person or group of persons if it finds by clear and convincing evidence that the person or persons would pose an imminent health threat to others if isolation or quarantine was lifted. In no case may the isolation or quarantine continue longer than 30 days from the date of the court order issued under this subdivision unless the commissioner petitions the court for an extension. Any hearing to extend an order is governed by this subdivision.

Subd. 4. Hearing on conditions of isolation or quarantine. A person isolated or quarantined may request a hearing in district court for remedies regarding the treatment during and the terms and conditions of isolation or quarantine. Upon receiving a request for a hearing under this subdivision, the court shall fix a date for a hearing that is within seven days of the receipt of the request by the court. The request for a hearing does not alter the order for isolation or quarantine. If the court finds that the isolation or quarantine of the individual is not in compliance with section 144.419, the court may fashion remedies appropriate to the circumstances of the emergency and in keeping with this chapter.

Subd. 5. Judicial procedures and decisions. (a) Court orders issued pursuant to subdivision 3 or 4 shall be based upon clear and convincing evidence and a written record of the disposition of the case shall be made and retained.

(b) Any person subject to isolation or quarantine has the right to be represented by counsel. Persons not otherwise represented may request the court to appoint counsel at the expense of the Department of Health or of a community health board that has entered into a written delegation agreement with the commissioner under subdivision 7. The court shall appoint counsel when so requested and may have one counsel represent a group of persons similarly situated. The appointments shall be only for representation under subdivisions 3 and 4 and for appeals of orders under subdivisions 3 and 4. On counsel's request, the commissioner or an agent of a community health board authorized under section 145A.04 shall advise counsel of protective measures recommended to protect counsel from possible transmission of the communicable disease. Appointments shall be made and counsel compensated according to procedures developed by the Supreme Court. The Supreme Court shall also develop procedures for compensating language interpreters and medical experts reasonably necessary to defense preparations. The procedures shall provide standards for determining indigency for purposes of appeal. Upon motion by the commissioner of health or community health board, the court may order a person who is not indigent to reimburse the Department of Health or community health board for the attorney fees and costs paid on behalf of the person in the person's appeal. Counsel appointed for a respondent must be allowed to withdraw from representation and is not required to pursue an appeal if, in the opinion of counsel, there is insufficient basis for proceeding.

(c) The court may choose to conduct a hearing under subdivision 3 or 4 by telephonic, interactive video, or other electronic means to maintain isolation or quarantine precautions and reduce the risk of spread of a communicable disease. Otherwise, the manner in which the request for a hearing is filed and acted upon shall be in accordance with the existing laws and rules of the courts of this state or, if the isolation or quarantine occurs during a national security or peacetime emergency, any rules that are developed by the courts for use during a national security or peacetime emergency.

Subd. 6. Data privacy. Data on individuals contained in the commissioner's directive under subdivision 2 are health data under section 13.3805, subdivision 1.

Subd. 7. Delegation. The commissioner may delegate any authority prescribed in subdivision 1 or 3 to the community health board, according to chapter 145A.

History: 2002 c 402 s 19; 2005 c 149 s 2-4; 2009 c 41 s 1-4; 2015 c 21 art 1 s 109



Section 144.4196 — EMPLOYEE PROTECTION.

Subdivision 1. Definitions. For purposes of this section:

(1) "qualifying employee" means a person who performs services for hire in Minnesota and who has been subject to isolation or quarantine for a communicable disease as defined in section 144.419, subdivision 1, clause (2). The term applies to persons who comply with isolation or quarantine restrictions because of:

(i) a commissioner's directive;

(ii) an order of a federal quarantine officer;

(iii) a state or federal court order; or

(iv) a written recommendation of the commissioner or designee that the person enter isolation or quarantine; and

(2) "employer" means any person having one or more employees in Minnesota and includes the state and any political subdivision of the state.

Subd. 2. Protections. (a) An employer shall not discharge, discipline, threaten, or penalize a qualifying employee, or otherwise discriminate in the work terms, conditions, location, or privileges of the employee, because the employee has been in isolation or quarantine.

(b) A qualifying employee claiming a violation of paragraph (a) may bring a civil action for recovery of lost wages or benefits, for reinstatement, or for other relief within 180 days of the claimed violation or 180 days of the end of the isolation or quarantine, whichever is later. A qualifying employee who prevails shall be allowed reasonable attorney fees fixed by the court.

(c) Nothing in this subdivision is intended to alter sick leave or sick pay terms of the employment relationship.

Subd. 3. Limitations. The protections of subdivision 2 do not apply to work absences due to isolation or quarantine for periods longer than 21 consecutive workdays. However, absences due to isolation or quarantine for periods longer than 21 consecutive workdays resulting in loss of employment shall be treated for purposes of unemployment compensation in the same manner as loss of employment due to a serious illness.

History: 2005 c 149 s 5



Section 144.4197 — EMERGENCY VACCINE ADMINISTRATION; LEGEND DRUG.

When a mayor, county board chair, or legal successor to such official has declared a local emergency under section 12.29 or the governor has declared an emergency under section 12.31, subdivision 1 or 2, or a community health board or its appointed agent under chapter 145A has requested the commissioner's assistance in response to an event threatening public health in its jurisdiction, the commissioner of health may authorize any person, including, but not limited to, any person licensed or otherwise credentialed under chapters 144E, 147 to 148, 150A, 151, 153, or 156, to administer vaccinations or dispense legend drugs if the commissioner determines that such action is necessary to protect the health and safety of the public. The authorization shall be in writing and shall contain the categories of persons included in the authorization, any additional training required before performance of the vaccination or drug dispensing by such persons, any supervision required for performance of the vaccination or drug dispensing, and the duration of the authorization. The commissioner may, in writing, extend the scope and duration of the authorization as the emergency warrants. Any person authorized by the commissioner under this section shall not be subject to criminal liability, administrative penalty, professional discipline, or other administrative sanction for good faith performance of the vaccination or drug dispensing duties assigned according to this section.

History: 2005 c 149 s 6; 2009 c 41 s 5; 2015 c 21 art 1 s 109



Section 144.4198 — MASS DISPENSING UNDER AUTHORITY OF COMMISSIONER OF HEALTH.

Subdivision 1. Definition. "Closed point of dispensing (POD)" means a dispensing or vaccinating location, including but not limited to a business, nonprofit, governmental, correctional, educational, health care, religious, or other entity that dispenses to a limited group such as employees and their household members, residents, business guests, students, or inmates. A closed POD is not open to the public.

Subd. 2. Alternative and expedited mass dispensing. (a) When the commissioner of health has determined that a pandemic influenza, other life-threatening disease, or terrorist, accidental, or natural event requires urgent treatment or prophylactic measures, the commissioner may designate persons and entities to expedite legend drug dispensing, by means of any of the methods in paragraphs (b), (c), and (d), or any method the commissioner deems warranted.

(b) Legend drugs may be distributed and dispensed to a household representative by the commissioner, or by a local public health or tribal public health agency authorized by the commissioner. The household representative shall convey medical information and distribute legend drugs to individuals who have entrusted the household representative with drug collection responsibilities. Each individual must meet medical protocol criteria established by the commissioner. The household representative may be a mature minor who appears able to understand and carry out the responsibility of legend drug distribution.

(c) Legend drugs from the United States Department of Health and Human Services, from state or regional pharmaceutical caches, or from other sources available to the commissioner may be distributed by United States Postal Service postal carriers to residences designated by the commissioner.

(d) Legend drugs may be dispensed or administered via the closed POD according to a plan approved by the commissioner or by local or tribal public health agencies and the medical protocol criteria established by the commissioner.

(e) The methods in this subdivision shall be carried out under the commissioner's powers in section 151.37, subdivisions 2 and 10.

Subd. 3. Liability protections for closed POD's. A person, corporation, charitable organization, government entity, religious entity, nonprofit entity, or other legal entity, or an employee or agent of the person, corporation, charitable organization, or entity, who, during the preparation for and setup, operation, and demobilization of a closed POD, acts in good faith and under the direction of a closed POD plan that has been approved by the commissioner of health, local public health agency, or tribal public health authority, shall not be liable for civil damages or administrative sanctions for causing the death or injury of a person, or for damage to property. This section does not apply in case of malfeasance or willful or wanton actions.

Subd. 4. Continuing benefits. This section does not affect the right of any person to receive benefits to which the person otherwise would be entitled under the workers' compensation law or under any pension law, nor does it affect entitlement to any other benefits or compensation authorized by state law. This section does not affect the right of any person to receive benefits to which the person would otherwise be entitled under federal law, including, but not limited to, the injury compensation fund under the Public Readiness and Preparedness Act, United States Code, title 42, section 247d-6e.

History: 2009 c 41 s 6



Section 144.441 — TUBERCULOSIS SCREENING IN SCHOOLS.

Subdivision 1. Definitions. As used in sections 144.441 and 144.442, the following terms have the meanings given them:

(a) "Person employed by a school or school district" means a person employed by a school, school district, or by a service cooperative as a member of the instructional, supervisory, or support staff including, but not limited to, superintendents, principals, supervisors, teachers, librarians, counselors, school psychologists, school nurses, school social workers, audiovisual directors or coordinators, recreation personnel, media generalists or supervisors, speech therapists, athletic coaches, teachers' aids, clerical workers, custodians, school bus drivers, and food service workers.

(b) "Person enrolled in a school" means a person enrolled in grades kindergarten through 12 and a disabled child receiving special instruction and services in a school.

(c) "School" includes any public elementary, middle, secondary, or vocational center school as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or nonpublic school, church, or religious organization in which a child is provided instruction in compliance with sections 120A.22 and 120A.24.

Subd. 2. Designation of schools. Based on the occurrence of active tuberculosis or evidence of a higher than expected prevalence of tuberculosis infection in the population attending or employed by one or more schools in a school district, the commissioner of health may designate schools or a school district in which screening of some or all persons enrolled in or employed by the school or school district for tuberculosis is a necessary public health measure. In making the designation, the commissioner shall also determine the frequency with which proof of screening must be submitted. In determining whether the population attending or employed by a school or school district has a higher than expected prevalence of tuberculosis infection, the commissioner shall consider factors such as race or ethnicity, age, and the geographic location of residence of the student population; the expected background prevalence of tuberculosis infection in the community; and currently accepted public health standards pertaining to the control of tuberculosis.

Subd. 3. Screening of students. As determined by the commissioner under subdivision 2, no person may enroll or remain enrolled in any school which the commissioner has designated under subdivision 2 until the person has submitted to the administrator or other person having general control and supervision of the school, one of the following statements:

(1) a statement from a physician or public clinic stating that the person has had a negative Mantoux test reaction within the past year, provided that the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis;

(2) a statement from a physician or public clinic stating that a person who has a positive Mantoux test reaction has had a negative chest roentgenogram (X-ray) for tuberculosis within the past year, provided that the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis;

(3) a statement from a physician or public health clinic stating that the person (i) has a history of adequately treated active tuberculosis; (ii) is currently receiving tuberculosis preventive therapy; (iii) is currently undergoing therapy for active tuberculosis and the person's presence in a school building will not endanger the health of other people; or (iv) has completed a course of tuberculosis preventive therapy or was intolerant to preventive therapy, provided the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis; or

(4) a notarized statement signed by the minor child's parent or guardian or by the emancipated person stating that the person has not submitted the proof of tuberculosis screening as required by this subdivision because of the conscientiously held beliefs of the parent or guardian of the minor child or of the emancipated person. This statement must be forwarded to the commissioner.

Subd. 4. Screening of employees. As determined by the commissioner under subdivision 2, a person employed by the designated school or school district shall submit to the administrator or other person having general control and supervision of the school one of the following:

(1) a statement from a physician or public clinic stating that the person has had a negative Mantoux test reaction within the past year, provided that the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis;

(2) a statement from a physician or public clinic stating that a person who has a positive Mantoux test reaction has had a negative chest roentgenogram (X-ray) for tuberculosis within the past year, provided that the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis;

(3) a statement from a physician or public health clinic stating that the person (i) has a history of adequately treated active tuberculosis; (ii) is currently receiving tuberculosis preventive therapy; (iii) is currently undergoing therapy for active tuberculosis and the person's presence in a school building will not endanger the health of other people; or (iv) has completed a course of preventive therapy or was intolerant to preventive therapy, provided the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis; or

(4) a notarized statement signed by the person stating that the person has not submitted the proof of tuberculosis screening as required by this subdivision because of conscientiously held beliefs. This statement must be forwarded to the commissioner of health.

Subd. 5. Exceptions. Subdivisions 3 and 4 do not apply to:

(1) a person with a history of either a past positive Mantoux test reaction or active tuberculosis who has a documented history of completing a course of tuberculosis therapy or preventive therapy when the school or school district holds a statement from a physician or public health clinic indicating that such therapy was provided to the person and that the person has no symptoms suggestive of tuberculosis or evidence of a new exposure to active tuberculosis; and

(2) a person with a history of a past positive Mantoux test reaction who has not completed a course of preventive therapy. This determination shall be made by the commissioner based on currently accepted public health standards and the person's health status.

Subd. 6. Programs using school facilities. The commissioner may require the statements described in subdivisions 3 and 4 to be submitted by participants or staff of a program or activity that uses the facilities of a school or school district on a regular and ongoing basis, if the commissioner has determined that tuberculosis screening is necessary.

Subd. 7. Implementation. The administrator or other person having general control and supervision of the school or school district designated by the commissioner under subdivision 2 shall take the measures that are necessary, including the exclusion of persons from the premises of a school, to obtain the proof of screening required by subdivisions 3 and 4.

Subd. 8. Access to records. The commissioner shall have access to any school or school district records, including health records of persons enrolled in or employed by a school or school district, that are needed to determine whether a tuberculosis screening program is necessary, or to administer a screening program.

Subd. 9. Reports. The administrator or other person having general control and supervision of a school or school district that the commissioner has designated under subdivision 2 shall provide the commissioner with any reports determined by the commissioner to be necessary to implement a screening or control program or to evaluate the need for further tuberculosis screening or control efforts in a school.

Subd. 10. Waiver. The commissioner may waive any portion of the requirements of subdivisions 3 to 9 if the commissioner determines that it is not necessary in order to protect the public health.

History: 1993 c 167 s 2; 1996 c 305 a 1 s 138; 1998 c 397 art 11 s 3; 2005 c 56 s 1; 2014 c 192 art 3 s 4



Section 144.442 — TESTING IN SCHOOL CLINICS.

Subdivision 1. Administration; notification. In the event that the commissioner designates a school or school district under section 144.441, subdivision 2, the school or school district or community health board may administer Mantoux screening tests to some or all persons enrolled in or employed by the designated school or school district. Any Mantoux screening provided under this section shall be under the direction of a licensed physician.

Prior to administering the Mantoux test to such persons, the school or school district or community health board shall inform in writing such persons and parents or guardians of minor children to whom the test may be administered, of the following:

(1) that there has been an occurrence of active tuberculosis or evidence of a higher than expected prevalence of tuberculosis infection in that school or school district;

(2) that screening is necessary to avoid the spread of tuberculosis;

(3) the manner by which tuberculosis is transmitted;

(4) the risks and possible side effects of the Mantoux test;

(5) the risks from untreated tuberculosis to the infected person and others;

(6) the ordinary course of further diagnosis and treatment if the Mantoux test is positive;

(7) that screening has been scheduled; and

(8) that no person will be required to submit to the screening if the person submits a statement of objection due to the conscientiously held beliefs of the person employed or of the parent or guardian of a minor child.

Subd. 2. Consent of minors. Minors may give consent for testing as set forth in sections 144.341 to 144.347.

Subd. 3. Screening of minors. Prior to administering a Mantoux test to a minor, the school or school district or community health board shall prepare a form for signature in which the parent or guardian shall consent or submit a statement of objection to the test. The parent or guardian of a minor child shall return a signed form to the school or school district or community health board which is conducting the screening indicating receipt of the notice and consent or objection to the administration of the test. In the event that the form with a signed consent or objection is not returned, the school or school district or community health board may undertake such steps as are reasonable to secure such consent or objection. If after such steps the school or school district or community health board chooses to screen the minor without consent, it shall send a notice of intent to test by certified mail, restricted delivery with return receipt, to the address given to the school or school district by the parent or guardian for emergency contact of the parent or guardian. The accuracy of the address shall be checked with the person enrolled, if possible. Placing notice as specified in this subdivision shall constitute service. Reasonable efforts shall be made to provide this notice in a language understood by the parent or guardian. If this notice cannot be delivered or a form with a signed consent or objection is not returned, the school or school district or community health board shall check the permanent medical record required by section 144.29 to determine if the parent or guardian previously withheld consent to immunizations or other medical treatment because of conscientiously held beliefs. If there is such a statement on file or if the school district otherwise has notice of such a statement, the school or school district or community health board shall not administer the Mantoux test unless the consent of the parent or guardian is obtained. If there is no such statement in the permanent medical record or known to exist otherwise, the school or school district or community health board may administer the Mantoux test at the time and place specified in the notice unless medically contraindicated. The school or school district or community health board shall document in the permanent medical record its efforts to notify the parent or guardian of the minor child, and its efforts to check the permanent medical records.

Subd. 4. Consent for subsequent testing or treatment. In the event the Mantoux test is positive, no further diagnosis of or treatment for tuberculosis in a minor child shall be undertaken without the signed consent of the parent or guardian of the minor child.

History: 1986 c 444; 1993 c 167 s 3; 2015 c 21 art 1 s 109



Section 144.445 — TUBERCULOSIS SCREENING IN CORRECTIONAL INSTITUTIONS.

Subdivision 1. Screening of inmates. (a) All persons detained or confined for 14 consecutive days or more in facilities operated, licensed, or inspected by the Department of Corrections shall be screened for tuberculosis with either a Mantoux test or a chest roentgenogram (x-ray) as consistent with screening and follow-up practices recommended by the United States Public Health Service or the Department of Health, as determined by the commissioner of health. Administration of the Mantoux test or chest roentgenogram (x-ray) must take place on or before the 14th day of detention or confinement.

(b) If an inmate refuses to submit to an annual test as specified in paragraph (a), the commissioner of corrections may order the inmate to be tested.

Subd. 2. Screening of employees. All employees of facilities operated, licensed, or inspected by the Department of Corrections shall be screened for tuberculosis before employment in the facility and annually thereafter, with either a Mantoux test or a chest roentgenogram (X-ray) as consistent with screening and follow-up practices recommended by the United States Public Health Service or the Department of Health, as determined by the commissioner of health.

Subd. 3. Exceptions. Subdivisions 1 and 2 do not apply to:

(1) a person who is detained or confined in a juvenile temporary holdover facility, provided that the person has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a chest roentgenogram (x-ray) be performed to rule out active tuberculosis;

(2) a person who is detained or confined in a facility operated, licensed, or inspected by the Department of Corrections where the facility holds a written record of a negative Mantoux test performed on the person (i) within three months prior to intake into the facility; or (ii) within 12 months prior to intake into the facility if the person has remained under the continuing jurisdiction of a correctional facility since the negative Mantoux test, provided that the person has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a chest roentgenogram (x-ray) be performed to rule out active tuberculosis;

(3) a person who is detained or confined in a facility operated, licensed, or inspected by the Department of Corrections where the facility has a written record of (i) a history of adequately treated active tuberculosis; (ii) compliance with currently prescribed tuberculosis therapy or preventive therapy; or (iii) completion of a course of preventive therapy, provided the person has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a chest roentgenogram (x-ray) to rule out active tuberculosis;

(4) a person who is detained or confined in a facility operated, licensed, or inspected by the Department of Corrections where the facility holds a written record of a negative chest roentgenogram (x-ray) (i) within six months; or (ii) within 12 months prior to intake in the facility if the person has remained under the continuing jurisdiction of a correctional facility since the negative chest roentgenogram (x-ray), provided that the person has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a new chest roentgenogram (x-ray) to rule out active tuberculosis;

(5) an employee with a record of either a past positive Mantoux test reaction or active tuberculosis who is currently completing or has a documented history of completing a course of tuberculosis therapy or preventive therapy, provided the employee has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a chest roentgenogram (x-ray) be performed to rule out active tuberculosis;

(6) an employee with either a record of a past positive Mantoux test reaction or a positive or significant Mantoux test reaction in preemployment screening who does not complete a course of preventive therapy may be exempt from annual Mantoux testing or other screening if the employee has a documented negative chest roentgenogram (x-ray) performed at any time since the initial positive Mantoux test, provided the employee has no symptoms suggestive of tuberculosis, evidence of a new exposure to active tuberculosis, or other health condition that may require a chest roentgenogram (x-ray) be performed to rule out active tuberculosis; and

(7) the commissioner may exempt additional employees or persons detained or confined in facilities operated, licensed, or inspected by the Department of Corrections based on currently accepted public health standards or the person's health status.

Subd. 4. Reports. The administrator or other person having general control and supervision of a facility operated, licensed, or inspected by the Department of Corrections shall provide the commissioner with any reports determined by the commissioner of health to be necessary to evaluate the need for further tuberculosis screening or control efforts in a facility or facilities.

Subd. 5. Waiver. The commissioner may waive any portion of the requirements of subdivisions 1 to 4 if the commissioner of health determines that it is not necessary to protect the public health or if the screening may have a detrimental effect on a person's health status.

History: 1993 c 167 s 6; 1997 c 164 s 1,2; 2006 c 260 art 4 s 2



Section 144.4801 — TITLE.

Sections 144.4801 to 144.4813 may be cited as the "Tuberculosis Health Threat Act."

History: 1997 c 164 s 3



Section 144.4802 — AUTHORITY.

Subdivision 1. Authority to commit. Under the powers and duties assigned to the commissioner in this chapter and chapter 145, the commissioner may proceed under sections 144.4801 to 144.4813 whenever the commissioner has probable cause to believe that a person who has active tuberculosis or is clinically suspected of having active tuberculosis is an endangerment to the public health.

Subd. 2. Preemption. Sections 144.4801 to 144.4813 preempt and supersede sections 144.4171 to 144.4186 with regard to a tuberculosis health threat. Nothing in sections 144.4801 to 144.4813 restricts the commissioner's authority to seek injunctive relief pursuant to section 145.075, or any other relief under other statutes or at common law.

Subd. 3. Reliance on spiritual means in lieu of medical treatment. Nothing in sections 144.4801 to 144.4813 shall be construed to abridge the right of a carrier to refuse medical treatment for tuberculosis if the carrier opposes medical treatment on the basis of sincere religious beliefs and complies with a monitoring plan developed by the commissioner for the isolation of the carrier as defined in section 144.4803, subdivision 14. A carrier who meets the requirements of this subdivision is not considered an endangerment under section 144.4803, subdivision 10, clauses (2) to (6) and (8). Nothing in this subdivision shall be construed to limit the authority of the commissioner to take necessary actions to protect the public health according to sections 144.4801 to 144.4813.

History: 1997 c 164 s 4; 2014 c 192 art 3 s 4



Section 144.4803 — DEFINITIONS.

Subdivision 1. Active tuberculosis. "Active tuberculosis" includes infectious and noninfectious tuberculosis and means:

(1) a condition evidenced by a positive culture for mycobacterium tuberculosis taken from a pulmonary or laryngeal source;

(2) a condition evidenced by a positive culture for mycobacterium tuberculosis taken from an extrapulmonary source when there is clinical evidence such as a positive skin test for tuberculosis infection, coughing, sputum production, fever, or other symptoms compatible with pulmonary tuberculosis; or

(3) a condition in which clinical specimens are not available for culture, but there is radiographic evidence of tuberculosis such as an abnormal chest x-ray, and clinical evidence such as a positive skin test for tuberculosis infection, coughing, sputum production, fever, or other symptoms compatible with pulmonary tuberculosis, that lead a physician to reasonably diagnose active tuberculosis according to currently accepted standards of medical practice and to initiate treatment for tuberculosis.

Subd. 2. [Renumbered subd 5a]

Subd. 3. Carrier. "Carrier" means a person who has active tuberculosis or is clinically suspected of having active tuberculosis.

Subd. 4. Clinically suspected of having active tuberculosis. "Clinically suspected of having active tuberculosis" means presenting a reasonable possibility of having active tuberculosis based upon epidemiologic, clinical, or radiographic evidence, laboratory test results, or other reliable evidence as determined by a physician using currently accepted standards of medical practice.

Subd. 5. Commissioner. "Commissioner" means the commissioner of health.

Subd. 5a. Community health board. "Community health board" means an administrative authority established under section 145A.03.

Subd. 6. Contagion precautions for tuberculosis. "Contagion precautions for tuberculosis" means those measures under currently accepted standards of medical practice that prevent a carrier from exposing others to tuberculosis.

Subd. 7. Department. "Department" means the Department of Health.

Subd. 8. Directly observed therapy. "Directly observed therapy" means a method for ensuring compliance with medication directions in which a licensed health professional or designee observes a person ingesting prescribed medications or administers the prescribed medication to the person.

Subd. 9. Disease prevention officer. "Disease prevention officer" means a designated agent of the commissioner, or a designated agent of a community health board that has express delegated authority from the commissioner to proceed under sections 144.4801 to 144.4813.

Subd. 10. Endangerment to the public health. "Endangerment to the public health" means a carrier who may transmit tuberculosis to another person or persons because the carrier has engaged or is engaging in any of the following conduct:

(1) refuses or fails to submit to a diagnostic tuberculosis examination that is ordered by a physician and is reasonable according to currently accepted standards of medical practice;

(2) refuses or fails to initiate or complete treatment for tuberculosis that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice;

(3) refuses or fails to keep appointments for treatment of tuberculosis;

(4) refuses or fails to provide the commissioner, upon request, with evidence showing the completion of a course of treatment for tuberculosis that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice;

(5) refuses or fails to initiate or complete a course of directly observed therapy that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice;

(6) misses at least 20 percent of scheduled appointments for directly observed therapy, or misses at least two consecutive appointments for directly observed therapy;

(7) refuses or fails to follow contagion precautions for tuberculosis after being instructed on the precautions by a licensed health professional or by the commissioner;

(8) based on evidence of the carrier's past or present behavior, may not complete a course of treatment for tuberculosis that is reasonable according to currently accepted standards of medical practice; or

(9) may expose other persons to tuberculosis based on epidemiological, medical, or other reliable evidence.

Subd. 11. Epidemiological data or epidemiological evidence. "Epidemiological data" or "epidemiological evidence" means data or evidence relating to the occurrence, distribution, clinical characteristics, and control of disease within a group of people or within a specified population.

Subd. 12. Health order. "Health order" means an order issued by the commissioner or a community health board with express delegated authority from the commissioner.

Subd. 13. Infectious tuberculosis. "Infectious tuberculosis" means the stage of tuberculosis where mycobacterial organisms are capable of being expelled into the air by a person, as determined by laboratory, epidemiological, or clinical findings.

Subd. 14. Isolation. "Isolation" means placing a carrier who has infectious tuberculosis in:

(1) a hospital or other treatment facility;

(2) the carrier's residence or current location; or

(3) any other place approved by the commissioner, provided that the place of isolation prevents or limits the transmission of the infectious tuberculosis agent to others during the period of infectiousness.

Subd. 15. Licensed health professional. "Licensed health professional" means a person licensed by one of the health-related licensing boards listed in section 214.01, subdivision 2.

Subd. 16. Peace officer. "Peace officer" means an employee or an elected or appointed official of a political subdivision or law enforcement agency who is licensed by the Board of Peace Officer Standards and Training, is charged with the prevention and detection of crime and the enforcement of the general criminal laws of the state, and has the full power of arrest. "Peace officer" includes an officer of the Minnesota State Patrol.

Subd. 17. Physician. "Physician" means a person who is licensed by the Board of Medical Practice under chapter 147 to practice medicine.

Subd. 18. Respondent. "Respondent" means a person or group of persons to whom the commissioner has issued a health order, excluding the carrier.

Subd. 19. Treatment facility. "Treatment facility" means a hospital or other treatment provider that is qualified to provide care, treatment, and appropriate contagion precautions for tuberculosis.

History: 1997 c 164 s 5; 2015 c 21 art 1 s 109



Section 144.4804 — REPORTING RELATING TO TUBERCULOSIS.

Subdivision 1. Mandatory reporting. A licensed health professional must report to the commissioner or a disease prevention officer within 24 hours of obtaining knowledge of a reportable person as specified in subdivision 3, unless the licensed health professional is aware that the facts causing the person to be a reportable person have previously been reported. Within 72 hours of making a report, excluding Saturdays, Sundays, and legal holidays, the licensed health professional shall submit to the commissioner or to the disease prevention officer a certified copy of the reportable person's medical records relating to the carrier's tuberculosis and status as an endangerment to the public health if the person is reportable under subdivision 3, clause (3), (4), or (5). A reporting facility may designate an infection control practitioner to make reports and to send certified medical records relating to the carrier's tuberculosis and status as an endangerment to the public health under this subdivision.

Subd. 2. Voluntary reporting. A person other than a licensed health professional may report to the commissioner or a disease prevention officer if the person has knowledge of a reportable person as specified in subdivision 3, or has probable cause to believe that a person should be reported under subdivision 3.

Subd. 3. Reportable persons. A licensed health professional must report to the commissioner or a disease prevention officer if the licensed health professional has knowledge of:

(1) a person who has been diagnosed with active tuberculosis;

(2) a person who is clinically suspected of having active tuberculosis;

(3) a person who refuses or fails to submit to a diagnostic tuberculosis examination when the person is clinically suspected of having tuberculosis;

(4) a carrier who has refused or failed to initiate or complete treatment for tuberculosis, including refusal or failure to take medication for tuberculosis or keep appointments for directly observed therapy or other treatment of tuberculosis; or

(5) a person who refuses or fails to follow contagion precautions for tuberculosis after being instructed on the precautions by a licensed health professional or by the commissioner.

Subd. 4. Reporting information. The report by a licensed health professional under subdivision 1 or by a person under subdivision 2 must contain the following information, to the extent known:

(1) the reportable person's name, birth date, address or last known location, and telephone number;

(2) the date and specific circumstances that cause the person to be a reportable person;

(3) the reporting person's name, title, address, and telephone number; and

(4) any other information relevant to the reportable person's case of tuberculosis.

Subd. 5. Immunity for reporting. A licensed health professional who is required to report under subdivision 1 or a person who voluntarily reports in good faith under subdivision 2 is immune from liability in a civil, administrative, disciplinary, or criminal action for reporting under this section.

Subd. 6. Falsified reports. A person who knowingly or recklessly makes a false report under this section is liable in a civil suit for actual damages suffered by the person or persons reported and for punitive damages.

Subd. 7. Waiver of privilege. A person who is the subject of a report under subdivision 1 is deemed to have waived any privilege created in section 595.02, subdivision 1, paragraphs (d), (e), (g), (i), (j), and (k), with respect to any information provided under this section.

Subd. 8. Tuberculosis notification. If an emergency medical services person, as defined in section 144.7401, subdivision 4, is exposed to a person with active tuberculosis during the performance of duties, the treatment facility's designated infection control coordinator shall notify the emergency medical services agency's exposure control officer by telephone and by written correspondence. The facility's designated infection control coordinator shall provide the emergency medical services person with information about screening and, if indicated, follow-up.

History: 1997 c 164 s 6; 2000 c 422 s 4



Section 144.4805 — HEALTH ORDER; RIGHTS OF CARRIER AND RESPONDENT.

Subdivision 1. Authority. Only the commissioner, or a community health board with express delegated authority from the commissioner, may issue a health order under this section.

Subd. 2. Grounds for health order. Whenever the commissioner has probable cause to believe that a carrier is an endangerment to the public health, the commissioner may issue a health order that the commissioner deems necessary to protect the public health. The commissioner may petition the court for enforcement of the health order. In a court proceeding for enforcement of the health order, the commissioner shall demonstrate the particularized circumstances constituting the necessity for the health order. The health order may be issued to any person, including a carrier, physician, licensed health professional, or treatment facility. The health order may be in the form of a subpoena by the commissioner for certified medical records relating to the carrier's tuberculosis and status as an endangerment to the public health.

Subd. 3. Contents of health order. A health order must include:

(1) a citation to this section as the legal authority under which the order is issued;

(2) a summary of evidence upon which the person is alleged to be a carrier;

(3) a description of the alleged conduct of the carrier that makes the carrier an endangerment to the public health;

(4) a description of less restrictive alternatives that the commissioner considered and rejected, together with the reasons for the rejection, or a description of less restrictive alternatives that the commissioner used and that were unsuccessful;

(5) the preventive measure ordered; and

(6) a notice advising the carrier or respondent that:

(i) a hearing will be held if the carrier or respondent petitions the court for a hearing or if the commissioner determines that the carrier has not complied with the health order;

(ii) the carrier or respondent has the right to appear at the hearing;

(iii) the carrier or respondent has the right to present and cross-examine witnesses at the hearing;

(iv) the carrier has the right to court-appointed counsel in a proceeding under sections 144.4801 to 144.4813; and

(v) the carrier or respondent has the right to the assistance of an interpreter in a proceeding under sections 144.4801 to 144.4813.

Subd. 4. Right to counsel. (a) The carrier or respondent has the right to counsel in any proceeding under sections 144.4801 to 144.4813. The court shall promptly appoint counsel for a carrier if the carrier does not have counsel:

(1) at the time the court issues an order under section 144.4807, subdivision 7, authorizing the continued detention of the carrier;

(2) at the time the court issues an order under section 144.4808, subdivision 2, authorizing the carrier to be apprehended and held; or

(3) in all other cases, at the time either party files a notice for a preliminary hearing under section 144.4810, subdivision 2.

The court shall appoint counsel for the carrier. The cost of court-appointed counsel shall be paid by the court.

(b) Upon being notified of the name and address of counsel for the carrier, the commissioner shall promptly forward to the carrier and the carrier's counsel the following:

(1) a copy of the health order;

(2) a certified copy of relevant portions of the carrier's medical records; and

(3) the name and address of the licensed health professional, including the carrier's attending physician or nurse, or the public health physician or nurse whom the commissioner intends to have testify at the preliminary hearing, and a summary of the witness' testimony, including a copy of the witness' affidavit, if any.

Subd. 5. Duty to communicate. The commissioner's counsel and the carrier's counsel shall make every effort to communicate prior to any hearing and to stipulate as to undisputed facts, witnesses, and exhibits.

Subd. 6. Right to interpreter. The carrier or respondent has the right to the assistance of an interpreter in a proceeding under sections 144.4801 to 144.4813.

Subd. 7. Service of order. A health order may be served by a disease prevention officer or peace officer.

History: 1997 c 164 s 7; 2015 c 21 art 1 s 109



Section 144.4806 — PREVENTIVE MEASURES UNDER HEALTH ORDER.

A health order may include, but need not be limited to, an order:

(1) requiring the carrier's attending physician or treatment facility to isolate and detain the carrier for treatment or for a diagnostic examination for tuberculosis, pursuant to section 144.4807, subdivision 1, if the carrier is an endangerment to the public health and is in a treatment facility;

(2) requiring a carrier who is an endangerment to the public health to submit to diagnostic examination for tuberculosis and to remain in the treatment facility until the commissioner receives the results of the examination;

(3) requiring a carrier who is an endangerment to the public health to remain in or present at a treatment facility until the carrier has completed a course of treatment for tuberculosis that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice;

(4) requiring a carrier who is an endangerment to the public health to complete a course of treatment for tuberculosis that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice and, if necessary, to follow contagion precautions for tuberculosis;

(5) requiring a carrier who is an endangerment to the public health to follow a course of directly observed therapy that is prescribed by a physician and is reasonable according to currently accepted standards of medical practice;

(6) excluding a carrier who is an endangerment to the public health from the carrier's place of work or school, or from other premises if the commissioner determines that exclusion is necessary because contagion precautions for tuberculosis cannot be maintained in a manner adequate to protect others from being exposed to tuberculosis;

(7) requiring a licensed health professional or treatment facility to provide to the commissioner certified copies of all medical and epidemiological data relevant to the carrier's tuberculosis and status as an endangerment to the public health;

(8) requiring the diagnostic examination for tuberculosis of other persons in the carrier's household, workplace, or school, or other persons in close contact with the carrier if the commissioner has probable cause to believe that the persons may have active tuberculosis or may have been exposed to tuberculosis based on epidemiological, medical, or other reliable evidence; or

(9) requiring a carrier or other persons to follow contagion precautions for tuberculosis.

History: 1997 c 164 s 8



Section 144.4807 — NOTICE OF OBLIGATION TO ISOLATE OR EXAMINE.

Subdivision 1. Obligation to isolate. If the carrier is in a treatment facility, the commissioner or a carrier's attending physician, after obtaining approval from the commissioner, may issue a notice of obligation to isolate to a treatment facility if the commissioner or attending physician has probable cause to believe that a carrier is an endangerment to the public health.

Subd. 2. Obligation to examine. If the carrier is clinically suspected of having active tuberculosis, the commissioner may issue a notice of obligation to examine to the carrier's attending physician to conduct a diagnostic examination for tuberculosis on the carrier.

Subd. 3. Precautions to avoid exposure. Upon receiving a notice of obligation to isolate or notice of obligation to examine, a treatment facility shall immediately take all reasonable precautions to prevent the carrier from exposing other persons to tuberculosis, including the use of guards or locks, if appropriate.

Subd. 4. Service of health order on carrier. When issuing a notice of obligation to isolate or examine to the carrier's physician or a treatment facility, the commissioner shall simultaneously serve a health order on the carrier ordering the carrier to remain in the treatment facility for treatment or examination.

Subd. 5. Duration of detention. No carrier may be detained under subdivision 1 or 2 longer than 72 hours, excluding Saturdays, Sundays, and legal holidays, unless the court issues an order authorizing continued detention of the carrier pursuant to subdivision 7. A carrier may not be released prior to the expiration of the 72-hour hold without the express consent of the commissioner.

Subd. 6. Application for extension of 72-hour hold. The commissioner may seek an order extending the hold under subdivision 5 by filing an ex parte application with the probate division of the district court of the county in which the carrier resides. The application may be filed orally by telephone or by facsimile, provided that a written application is filed within 72 hours, excluding Saturdays, Sundays, and legal holidays.

Subd. 7. Court order extending 72-hour hold. The court may extend the hold under subdivision 5 by up to six days, excluding Saturdays, Sundays, and legal holidays, if the court finds that there is probable cause to believe that the carrier is an endangerment to the public health. The court may find probable cause to detain, examine, and isolate the carrier based upon a written statement by facsimile or upon an oral statement by telephone from the carrier's attending physician or nurse, a public health physician or nurse, other licensed health professional, or disease prevention officer, stating the grounds and facts that demonstrate that the carrier is an endangerment to the public health, provided that an affidavit from such witness is filed with the court within 72 hours, excluding Saturdays, Sundays, and legal holidays. The order may be issued orally by telephone, or by facsimile, provided that a written order is issued within 72 hours, excluding Saturdays, Sundays, and legal holidays. The oral and written order shall contain a notice of the carrier's rights contained in section 144.4805, subdivision 3, clause (6). A carrier may not be released prior to the hold extended under this subdivision without the express consent of the commissioner.

Subd. 8. Appointment of counsel. If the carrier does not have counsel at the time the court issues an order to extend the hold under subdivision 7, the court shall promptly appoint counsel for the carrier.

Subd. 9. Immunity. A disease prevention officer, peace officer, physician, licensed health professional, or treatment facility that acts in good faith under this section is immune from liability in any civil, administrative, disciplinary, or criminal action for acting under this section.

History: 1997 c 164 s 9



Section 144.4808 — APPREHEND AND HOLD ORDER.

Subdivision 1. Application for apprehend and hold order. The commissioner may make an ex parte application for an order to apprehend and hold a carrier who is not in a treatment facility if the commissioner has probable cause to believe that a carrier is:

(1) an endangerment to the public health; and

(2) either in imminent danger of exposing another person or persons to tuberculosis, or may flee or become unlocatable.

The commissioner shall file the application in the probate division of the district court of the county in which the carrier resides. The application may be filed orally by telephone or by facsimile, provided that a written application is filed within 72 hours, excluding Saturdays, Sundays, and legal holidays.

Subd. 2. Court order to apprehend and hold. The court may find probable cause to apprehend and hold the carrier based upon a written statement by facsimile or oral statement by telephone from the carrier's attending physician or nurse, a public health physician or nurse, other licensed health professional, or disease prevention officer, stating the grounds and facts that demonstrate that the carrier is an endangerment to the public health, provided that an affidavit from such witness is filed with the court within 72 hours, excluding Saturdays, Sundays, and legal holidays. The court may issue an order to a peace officer or to a disease prevention officer, or both to:

(1) apprehend and transport the carrier to a designated treatment facility, and detain the carrier until the carrier is admitted to the treatment facility; or

(2) apprehend and isolate the carrier.

The order may be issued orally by telephone, or by facsimile, provided that a written order is issued within 72 hours, excluding Saturdays, Sundays, and legal holidays. The oral and written order shall contain a notice of the carrier's rights contained in section 144.4805, subdivision 3, clause (6).

Subd. 3. Duration of detention. A carrier may be detained under this subdivision up to six days, excluding Saturdays, Sundays, and legal holidays. A carrier may not be released prior to the expiration of the hold authorized under this section without the express consent of the commissioner.

Subd. 4. Apprehension of carrier. If the carrier flees or forcibly resists the peace officer or disease prevention officer, the officer may use all necessary and lawful means to apprehend, hold, transport, or isolate the carrier. This subdivision is authority for the officer to carry out the duties specified in this section. The commissioner shall provide any information and equipment necessary to protect the officer from becoming exposed to tuberculosis.

Subd. 5. Appointment of counsel. If the carrier does not have counsel at the time the court issues an apprehend and hold order under subdivision 2, the court shall promptly appoint counsel for the carrier.

Subd. 6. Immunity. A disease prevention officer, peace officer, physician, licensed health professional, or treatment facility that acts in good faith under this section is immune from liability in any civil, administrative, disciplinary, or criminal action for acting under this section.

History: 1997 c 164 s 10



Section 144.4809 — PRELIMINARY HEARING.

Subdivision 1. Grounds for hearing. A party may petition the court for an order for enforcement of or relief from a health order or judicial order.

Subd. 2. Petition for preliminary hearing. The petitioning party shall serve on the commissioner and file in the probate division of the district court of the county in which the carrier or respondent resides a petition and notice of preliminary hearing. The court shall hold a preliminary hearing no later than 15 days from the date of the filing and service of the petition for a preliminary hearing. If a carrier detained under section 144.4807 or 144.4808 files a petition for a preliminary hearing, the hearing must be held no later than five days from the date of the filing and service of the petition, excluding Saturdays, Sundays, and legal holidays.

Subd. 3. Commissioner's notice of hearing. If the commissioner petitions the court to enforce the health order, the notice of the preliminary hearing must contain the following information:

(1) the date, time, and place of the hearing;

(2) the right of the carrier to be represented by court-appointed counsel during any proceeding under sections 144.4801 to 144.4813;

(3) the right of the carrier or respondent to the assistance of an interpreter in any proceeding under sections 144.4801 to 144.4813;

(4) the right of the carrier or respondent to appear at the hearing;

(5) the right of the carrier or respondent to present and cross-examine witnesses;

(6) a statement of any disputed facts, or a statement of the nature of any other disputed matter; and

(7) the name and address of any witness that the petitioning party intends to call to testify at the hearing, and a brief summary of the witness' testimony.

Subd. 4. Carrier's or respondent's notice of hearing. If the carrier or respondent petitions the court for relief from the health order or court order, the notice of preliminary hearing must contain the information in subdivision 3, clauses (1), (6), and (7).

Subd. 5. Duty to communicate. (a) At least five days before the date of the preliminary hearing, excluding Saturdays, Sundays, and legal holidays, the nonpetitioning party shall respond to the petition for hearing by filing and serving on the petitioning party:

(1) a statement of any disputed facts, or a statement of the nature of any other disputed matter; and

(2) the name and address of any witness that the nonpetitioning party intends to call to testify at the hearing, and a brief summary of the witness' testimony.

If the carrier seeks release from an emergency hold ordered under section 144.4807, subdivision 7, or under section 144.4808, subdivision 2, the commissioner shall file and serve on the carrier's counsel the items in clauses (1) and (2) at least 48 hours prior to the preliminary hearing, excluding Saturdays, Sundays, and legal holidays.

(b) At the hearing, the parties shall identify the efforts they made to resolve the matter prior to the preliminary hearing.

Subd. 6. Hearing room in treatment facility. If the carrier is infectious, the treatment facility in which the carrier is sought to be detained or to which the carrier is sought to be removed shall make reasonable accommodations to provide a room where the hearing may be held that minimizes the risk of exposing persons attending the hearing to tuberculosis. If a room is not available at the treatment facility, the court may designate another location for the hearing.

Subd. 7. Standard of proof. The commissioner must prove by a preponderance of the evidence that the carrier is an endangerment to the public health.

Subd. 8. Rules of evidence. The court shall admit all reliable relevant evidence. Medical and epidemiological data must be admitted if it conforms with section 145.31, chapter 600, Minnesota Rules of Evidence, rule 803(6), or other statutes or rules that permit reliable evidence to be admitted in civil cases. The court may rely on medical and epidemiological data, including hearsay, if it finds that physicians and other licensed health professionals rely on the data in the regular course of providing health care and treatment.

Subd. 9. Sufficiency of evidence. It is a sufficient basis for the court to order continued confinement of the carrier or other preventive measures requested by the commissioner if reliable testimony is provided solely by the carrier's attending physician or nurse, a public health physician or nurse, other licensed health professional, or disease prevention officer.

Subd. 10. Failure to appear at hearing. If the carrier or respondent fails to appear at the hearing without prior court approval, the hearing may proceed without the carrier or respondent and the court may make its determination on the basis of all reliable evidence submitted at the hearing.

History: 1997 c 164 s 11



Section 144.4810 — FINAL HEARING.

Subdivision 1. Grounds for hearing. After the preliminary hearing, the commissioner, carrier, or respondent may petition the court for relief from or enforcement of the court order issued pursuant to the preliminary hearing. The commissioner may petition the court for additional preventive measures if the carrier or respondent has not complied with the court order issued pursuant to the preliminary hearing. The petitioning party shall serve and file a petition and notice of hearing with the probate division of the district court. The court shall hold the final hearing no later than 15 days from the date of the filing and service of the petition for a final hearing.

Subd. 2. Notice of hearing. The notice of the final hearing must contain the same information as for the preliminary hearing in section 144.4809, subdivision 3 or 4.

Subd. 3. Duty to communicate. The parties have a duty to communicate and exchange information as provided in section 144.4809, subdivision 5.

Subd. 4. Hearing room in treatment facility. The hearing room for the final hearing is governed by section 144.4809, subdivision 6.

Subd. 5. Standard of proof. The commissioner must prove by clear and convincing evidence that the carrier is an endangerment to the public health.

Subd. 6. Rules of evidence. The rules of evidence are governed by section 144.4809, subdivision 8.

Subd. 7. Sufficiency of evidence. The sufficiency of evidence is governed by section 144.4809, subdivision 9.

Subd. 8. Failure to appear at hearing. The failure of the carrier or respondent to appear at the hearing is governed by section 144.4809, subdivision 10.

Subd. 9. Right of appeal. The commissioner, carrier, or respondent may appeal the decision of the district court. The Court of Appeals shall hear the appeal within 60 days after filing and service of the notice of appeal.

Subd. 10. Right of commissioner to issue subsequent order. Notwithstanding any ruling by the district court, the commissioner may issue a subsequent health order if the commissioner has probable cause to believe that a health order is necessary based on additional facts not known or present at the time of the district court hearing.

History: 1997 c 164 s 12



Section 144.4811 — PERIODIC REVIEW AND RELEASE FROM DETENTION.

Subdivision 1. Periodic review. If the carrier has been detained in a treatment facility or has been isolated pursuant to a court order, the commissioner shall submit a report to the court, the carrier, and the carrier's counsel within 90 days of the date of the court-ordered detention and every 90 days thereafter, until the carrier is released. The report must state the treatment the carrier receives, whether the carrier is cured or noninfectious, and whether the carrier will continue to be detained. If the carrier contests the commissioner's determination for continued detention, the carrier may request a hearing. The hearing on continued detention is governed by the provisions for a final hearing under section 144.4810, excluding subdivision 5 of that section. The court shall order continued detention of the carrier if it finds that such detention is reasonable. This subdivision does not apply to consent orders or other confinement that has been voluntarily agreed upon by the parties.

Subd. 2. Carrier's petition for release. If the carrier is detained in a treatment facility or isolated pursuant to a court order, the carrier may make a good faith request for release from confinement prior to the 90-day review under subdivision 1 by filing a petition and notice of hearing with the court that ordered the confinement and by serving the petition and notice on the commissioner. The hearing on continued confinement is governed by the provisions for a final hearing under section 144.4810, excluding subdivision 5 of that section. The court shall order continued detention of the carrier if it finds that such detention is reasonable.

Subd. 3. Release from detention based on order to compel examination. A carrier who has been detained in a treatment facility under a court order to compel the carrier to submit to a diagnostic tuberculosis examination shall be released only after:

(1) the commissioner determines that the carrier does not have active tuberculosis; or

(2) the commissioner determines that the carrier is not an endangerment to the public health.

Subd. 4. Release from detention based on endangerment. A carrier who is detained in a treatment facility or isolated under a court order because the carrier is an endangerment to the public health shall be released only after:

(1) the commissioner determines that the carrier is cured; or

(2) the commissioner determines that the carrier is no longer an endangerment to the public health.

History: 1997 c 164 s 13



Section 144.4812 — COSTS OF CARE.

The costs incurred by the treatment facility and other providers of services to diagnose or treat the carrier for tuberculosis must be borne by the carrier, the carrier's health plan, or public programs. During the period of insurance coverage, a health plan may direct the implementation of the care required by the health order or court order and shall pay at the contracted rate of payment, which shall be considered payment in full. Inpatient hospital services required by the health order or court order and covered by medical assistance are not billable to any other governmental entity. If the carrier cannot pay for treatment, and the carrier does not have public or private health insurance coverage, the carrier shall apply for financial assistance with the aid of the county. For persons not otherwise eligible for public assistance, the commissioner of human services shall determine what, if any, costs the carrier shall pay. The commissioner of human services shall make payments at the medical assistance rate, which will be considered payment in full.

History: 1997 c 164 s 14; 2016 c 158 art 2 s 34



Section 144.4813 — DATA PRIVACY.

Subdivision 1. Nonpublic data. Data on individuals contained in the health order are health data under section 13.3805, subdivision 1. Other data on individuals collected by the commissioner as part of an investigation of a carrier under sections 144.4801 to 144.4813 are investigative data under section 13.39.

Subd. 2. Protective order. After a judicial action is commenced, a party may seek a protective order to protect the disclosure of portions of the court record identifying individuals or entities.

Subd. 3. Records retention. A records retention schedule for records developed under sections 144.4801 to 144.4813 must be established pursuant to section 138.17, subdivision 7.

History: 1997 c 164 s 15; 1999 c 227 s 22



Section 144.49 — VIOLATIONS; PENALTIES.

Subdivision 1. Violating rules or board directions. Any person violating any rule of the commissioner or any lawful direction of a community health board as defined in section 145A.02, subdivision 5, or an agent of a community health board as authorized under section 145A.04 is guilty of a misdemeanor.

Subd. 2. [Repealed, 1979 c 50 s 14]

Subd. 3. [Repealed, 1979 c 50 s 14]

Subd. 4. [Repealed, 1979 c 50 s 14]

Subd. 5. [Repealed, 1987 c 209 s 40]

Subd. 6. Operating without license. Any person, partnership, association, or corporation establishing, conducting, managing, or operating any hospital, sanitarium, or other institution in accordance with the provisions of sections 144.50 to 144.56, without first obtaining a license therefor is guilty of a misdemeanor.

Subd. 7. Operating outside law or rules. Any person, partnership, association, or corporation which establishes, conducts, manages or operates any hospital, sanitarium or other institution required to be licensed under sections 144.50 to 144.56, in violation of any provision of sections 144.50 to 144.56 or any rule established thereunder, is guilty of a misdemeanor.

Subd. 8. False statements in reports. Any person lawfully engaged in the practice of healing who willfully makes any false statement in any report required to be made is guilty of a misdemeanor.

History: (5346, 5356, 5367, 5388) RL s 2132; 1913 c 434 s 8; 1913 c 579; 1917 c 220 s 6; 1939 c 89 s 1; 1941 c 549 s 10; 1943 c 649 s 1; 1945 c 512 s 35,37; 1949 c 471 s 14; 1976 c 173 s 32,33; 1977 c 305 s 45; 1980 c 357 s 11,12; 1985 c 248 s 70; 1986 c 444; 1987 c 309 s 24; 1987 c 384 art 2 s 1; 1991 c 199 art 2 s 15; 2014 c 192 art 3 s 4; 2014 c 291 art 7 s 28



Section 144.492 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 144.492 to 144.494, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Joint commission. "Joint commission" means the independent, not-for-profit organization that accredits and certifies health care organizations and programs in the United States.

Subd. 4. Stroke. "Stroke" means the sudden death of brain cells in a localized area due to inadequate blood flow.

History: 2013 c 108 art 12 s 30



Section 144.493 — CRITERIA.

Subdivision 1. Comprehensive stroke center. A hospital meets the criteria for a comprehensive stroke center if the hospital has been certified as a comprehensive stroke center by the joint commission or another nationally recognized accreditation entity and the hospital participates in the Minnesota stroke registry program.

Subd. 2. Primary stroke center. A hospital meets the criteria for a primary stroke center if the hospital has been certified as a primary stroke center by the joint commission or another nationally recognized accreditation entity and the hospital participates in the Minnesota stroke registry program.

Subd. 3. Acute stroke ready hospital. A hospital meets the criteria for an acute stroke ready hospital if the hospital has the following elements of an acute stroke ready hospital:

(1) an acute stroke team available or on call 24 hours a day, seven days a week;

(2) written stroke protocols, including triage, stabilization of vital functions, initial diagnostic tests, and use of medications;

(3) a written plan and letter of cooperation with emergency medical services regarding triage and communication that are consistent with regional patient care procedures;

(4) emergency department personnel who are trained in diagnosing and treating acute stroke;

(5) the capacity to complete basic laboratory tests, electrocardiograms, and chest x-rays 24 hours a day, seven days a week;

(6) the capacity to perform and interpret brain injury imaging studies 24 hours a day, seven days a week;

(7) written protocols that detail available emergent therapies and reflect current treatment guidelines, which include performance measures and are revised at least annually;

(8) a neurosurgery coverage plan, call schedule, and a triage and transportation plan;

(9) transfer protocols and agreements for stroke patients; and

(10) a designated medical director with experience and expertise in acute stroke care.

History: 2013 c 108 art 12 s 31; 2014 c 291 art 6 s 8,9



Section 144.494 — DESIGNATING STROKE CENTERS AND STROKE HOSPITALS.

Subdivision 1. Naming privileges. Unless it has been designated as a stroke center or stroke hospital pursuant to section 144.493, no hospital shall use the term "stroke center" or "stroke hospital" in its name or its advertising or shall otherwise indicate it has stroke treatment capabilities.

Subd. 2. Designation. A hospital that voluntarily meets the criteria for a comprehensive stroke center, primary stroke center, or acute stroke ready hospital may apply to the commissioner for designation, and upon the commissioner's review and approval of the application, shall be designated as a comprehensive stroke center, a primary stroke center, or an acute stroke ready hospital for a three-year period. If a hospital loses its certification as a comprehensive stroke center or primary stroke center from the joint commission or other nationally recognized accreditation entity, or no longer participates in the Minnesota stroke registry program, its Minnesota designation shall be immediately withdrawn. Prior to the expiration of the three-year designation, a hospital seeking to remain part of the voluntary acute stroke system may reapply to the commissioner for designation.

History: 2013 c 108 art 12 s 32; 2014 c 291 art 6 s 10



Section 144.4941 — ST SEGMENT ELEVATION MYOCARDIAL INFARCTION (STEMI) RECEIVING CENTERS.

Subdivision 1. Criteria for STEMI receiving center designation. A hospital meets the criteria for a STEMI receiving center designation if the hospital has been accredited as a STEMI receiving center by the Society of Cardiovascular Patient Care, the Joint Commission, the American Heart Association, or another nationally recognized accreditation entity that provides STEMI receiving center accreditation for the care of ST segment elevation myocardial infarction. A hospital may apply to the Department of Health for designation as a STEMI receiving center by providing relevant and current documentation of STEMI receiving center accreditation by a nationally recognized accreditation entity.

Subd. 2. Designation of STEMI receiving centers. If a hospital voluntarily meeting the criteria for designation as a STEMI receiving center applies to the commissioner for STEMI receiving center designation, then, upon the commissioner's review and approval of its application, the commissioner shall designate the hospital as a STEMI receiving center for a three-year period. If a hospital loses its accreditation as a STEMI receiving center from a nationally recognized accreditation entity, the commissioner shall immediately withdraw the hospital's STEMI designation.

Subd. 3. Coordination among hospitals. STEMI receiving centers are encouraged to coordinate, through agreement, with STEMI referring hospitals throughout the state to provide appropriate access to care for ST segment elevation myocardial infarction patients.

History: 2016 c 88 s 1



Section 144.495 — FORMALDEHYDE RULES.

The legislature finds that building materials containing urea formaldehyde may emit unsafe levels of formaldehyde in newly constructed housing units. The product standards prescribed in section 325F.181 are intended to provide indoor air levels of formaldehyde that do not exceed 0.4 parts per million. If the commissioner of health determines that the standards prescribed in section 325F.181 result in indoor air levels of formaldehyde that exceed 0.4 parts per million, the commissioner may adopt different building materials product standards to ensure that the 0.4 parts per million level is not exceeded. The commissioner may adopt rules under chapter 14 to establish product standards as provided in this section. The rules of the commissioner governing ambient air levels of formaldehyde, Minnesota Rules, parts 4620.1600 to 4620.2100, are repealed, except that the rule of the commissioner relating to new installations of urea formaldehyde foam insulation in residential housing units remains in effect.

History: 1980 c 594 s 1; 1982 c 424 s 130; 1985 c 216 s 1



Section 144.496 — MINNESOTA RADON AWARENESS ACT.

Subdivision 1. Citation. This section may be cited as the "Minnesota Radon Awareness Act."

Subd. 2. Definitions. (a) The following terms used in this section have the meanings given them.

(b) "Buyer" means a person negotiating or offering to acquire for value, legal or equitable title, or the right to acquire legal or equitable title to residential real property.

(c) "Mitigation" means measures designed to permanently reduce indoor radon concentrations.

(d) "Radon test" means a measurement of indoor radon concentrations according to established industry standards for residential real property.

(e) "Residential real property" means property occupied as, or intended to be occupied as, a single-family residence, including a unit in a common interest community as defined in section 515B.1-103, clause (10), regardless of whether the unit is in a common interest community not subject to chapter 515B.

(f) "Seller" means a person who owns legal or equitable title to residential real property.

(g) "Elevated radon concentration" means a radon concentration at or above the United States Environmental Protection Agency's radon action level.

Subd. 3. Radon disclosure. (a) Before signing an agreement to sell or transfer residential real property, the seller shall disclose in writing to the buyer any knowledge the seller has of radon concentrations in the dwelling. The disclosure shall include:

(1) whether a radon test or tests have occurred on the real property;

(2) the most current records and reports pertaining to radon concentrations within the dwelling;

(3) a description of any radon concentrations, mitigation, or remediation;

(4) information regarding the radon mitigation system, including system description and documentation, if such system has been installed in the dwelling; and

(5) a radon warning statement meeting the requirements of subdivision 4.

(b) The seller shall provide the buyer with a copy of the Minnesota Department of Health publication entitled "Radon in Real Estate Transactions."

(c) The seller's radon disclosure requirements in this section apply to the transfer of any interest in residential real estate, whether by sale, exchange, deed, contract for deed, lease with an option to purchase, or any other option.

(d) The seller's radon disclosure requirements in this section do not apply to any of the following:

(1) real property that is not residential real property;

(2) a gratuitous transfer;

(3) a transfer made pursuant to a court order;

(4) a transfer to a government or governmental agency;

(5) a transfer by foreclosure or deed in lieu of foreclosure;

(6) a transfer to heirs or devisees of a decedent;

(7) a transfer from a cotenant to one or more other cotenants;

(8) a transfer made to a spouse, parent, grandparent, child, or grandchild of the seller;

(9) a transfer between spouses resulting from a decree of marriage dissolution or from a property settlement agreement incidental to that decree;

(10) an option to purchase a unit in a common interest community, until exercised;

(11) a transfer to a person who controls or is controlled by the grantor as those terms are defined with respect to a declarant under section 515B.1-103, clause (2);

(12) a transfer to a tenant who is in possession of the residential real property; or

(13) a transfer of special declarant rights under section 515B.3-104.

(e) A seller may provide the written disclosure required under this section to a real estate licensee representing or assisting a prospective buyer. The written disclosure provided to the real estate licensee representing or assisting a prospective buyer is considered to have been provided to the prospective buyer. If the written disclosure is provided to the real estate licensee representing or assisting the prospective buyer, the real estate licensee must provide a copy to the prospective buyer.

Subd. 4. Radon warning statement. The radon warning statement must include the following language:

"Radon Warning Statement

The Minnesota Department of Health strongly recommends that ALL homebuyers have an indoor radon test performed prior to purchase or taking occupancy, and recommends having the radon levels mitigated if elevated radon concentrations are found. Elevated radon concentrations can easily be reduced by a qualified, certified, or licensed, if applicable, radon mitigator.

Every buyer of any interest in residential real property is notified that the property may present exposure to dangerous levels of indoor radon gas that may place the occupants at risk of developing radon-induced lung cancer. Radon, a Class A human carcinogen, is the leading cause of lung cancer in nonsmokers and the second leading cause overall. The seller of any interest in residential real property is required to provide the buyer with any information on radon test results of the dwelling."

Subd. 5. Liability; transfer not invalidated. (a) A seller who fails to make a radon disclosure as required by this section, and is aware of material facts pertaining to radon concentrations in the dwelling, is liable to the buyer.

(b) A buyer who is injured by a violation of this section may bring a civil action and recover damages and receive other equitable relief as determined by the court. An action under this subdivision must be commenced within two years after the date on which the buyer closed the purchase or transfer of the real property.

(c) This section does not invalidate a transfer solely because of the failure of any person to comply with a provision of this section. This section does not prevent a court from ordering a rescission of the transfer.

Subd. 6. Effective date. This section is effective January 1, 2014, and applies to agreements to sell or transfer residential real property executed on or after that date.

History: 2013 c 43 s 4



Section 144.4961 — MINNESOTA RADON LICENSING ACT.

Subdivision 1. Citation. This section may be cited as the "Minnesota Radon Licensing Act."

Subd. 2. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "Mitigation" means the act of repairing or altering a building or building design for the purpose in whole or in part of reducing the concentration of radon in the indoor atmosphere.

(c) "Radon" means both the radioactive, gaseous element produced by the disintegration of radium, and the short-lived radionuclides that are decay products of radon.

Subd. 3. Rulemaking. The commissioner of health shall adopt rules establishing licensure requirements and work standards relating to indoor radon in dwellings and other buildings, with the exception of newly constructed Minnesota homes according to section 326B.106, subdivision 6. The commissioner shall coordinate, oversee, and implement all state functions in matters concerning the presence, effects, measurement, and mitigation of risks of radon in dwellings and other buildings.

Subd. 4. System tag. All radon mitigation systems installed in Minnesota on or after January 1, 2018, must have a radon mitigation system tag provided by the commissioner. A radon mitigation professional must attach the tag to the radon mitigation system in a visible location.

Subd. 5. License required annually. Effective January 1, 2018, a license is required annually for every person, firm, or corporation that performs a service for compensation to detect the presence of radon in the indoor atmosphere, performs laboratory analysis, or performs a service to mitigate radon in the indoor atmosphere.

Subd. 6. Exemptions. This section does not apply to:

(1) employees of a firm or corporation that installs radon control systems in newly constructed Minnesota homes as specified in subdivision 11;

(2) a person authorized as a building official under Minnesota Rules, part 1300.0070, or that person's designee; or

(3) any person, firm, corporation, or entity that distributes radon testing devices or information for general educational purposes.

Subd. 7. License applications and other reports. The professionals, companies, and laboratories listed in subdivision 8 must submit applications for licenses, system tags, and any other reporting required under this section and Minnesota Rules on forms prescribed by the commissioner.

Subd. 8. Licensing fees. (a) All radon license applications submitted to the commissioner of health must be accompanied by the required fees. If the commissioner determines that insufficient fees were paid, the necessary additional fees must be paid before the commissioner approves the application. The commissioner shall charge the following fees for each radon license:

(1) Each measurement professional license, $150 per year. "Measurement professional" means any person who performs a test to determine the presence and concentration of radon in a building the person does not own or lease.

(2) Each mitigation professional license, $250 per year. "Mitigation professional" means an individual who installs or designs a radon mitigation system in a building the individual does not own or lease, or provides on-site supervision of radon mitigation and mitigation technicians. "On-site supervision" means a review at the property of mitigation work upon completion of the work and attachment of a system tag. Employees or subcontractors who are supervised by a licensed mitigation professional are not required to be licensed under this clause. This license also permits the licensee to perform the activities of a measurement professional described in clause (1).

(3) Each mitigation company license, $100 per year. "Mitigation company" means any business or government entity that performs or authorizes employees to perform radon mitigation. This fee is waived if the mitigation company employs only one licensed mitigation professional.

(4) Each radon analysis laboratory license, $500 per year. "Radon analysis laboratory" means a business entity or government entity that analyzes passive radon detection devices to determine the presence and concentration of radon in the devices. This fee is waived if the laboratory is a government entity and is only distributing test kits for the general public to use in Minnesota.

(5) Each Minnesota Department of Health radon mitigation system tag, $75 per tag. "Minnesota Department of Health radon mitigation system tag" or "system tag" means a unique identifiable radon system label provided by the commissioner of health.

(b) Fees collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

Subd. 9. Enforcement. The commissioner shall enforce this section under the provisions of sections 144.989 to 144.993.

Subd. 10. Local inspections or permits. This section does not preclude local units of government from requiring additional permits or inspections for radon control systems, and does not supersede any local inspection or permit requirements.

Subd. 11. Application; newly constructed homes. This section does not apply to newly constructed Minnesota homes according to section 326B.106, subdivision 6, prior to the issuance of a certificate of occupancy.

History: 2015 c 71 art 8 s 24; 2016 c 189 art 20 s 9-15



Section 144.497 — ST ELEVATION MYOCARDIAL INFARCTION.

The commissioner of health shall assess and report on the quality of care provided in the state for ST elevation myocardial infarction response and treatment. The commissioner shall:

(1) utilize and analyze data provided by ST elevation myocardial infarction receiving centers to the ACTION Registry-Get with the guidelines or an equivalent data platform that does not identify individuals or associate specific ST elevation myocardial infarction heart attack events with an identifiable individual;

(2) quarterly post a summary report of the data in aggregate form on the Department of Health Web site;

(3) annually inform the legislative committees with jurisdiction over public health of progress toward improving the quality of care and patient outcomes for ST elevation myocardial infarctions; and

(4) coordinate to the extent possible with national voluntary health organizations involved in ST elevation myocardial infarction heart attack quality improvement to encourage ST elevation myocardial infarction receiving centers to report data consistent with nationally recognized guidelines on the treatment of individuals with confirmed ST elevation myocardial infarction heart attacks within the state and encourage sharing of information among health care providers on ways to improve the quality of care of ST elevation myocardial infarction patients in Minnesota.

History: 2014 c 291 art 6 s 11



Section 144.50 — HOSPITALS, LICENSES; DEFINITIONS.

Subdivision 1. License required. (a) No person, partnership, association, or corporation, nor any state, county, or local governmental units, nor any division, department, board, or agency thereof, shall establish, operate, conduct, or maintain in the state any hospital, sanitarium or other institution for the hospitalization or care of human beings without first obtaining a license therefor in the manner provided in sections 144.50 to 144.56. No person or entity shall advertise a facility providing services required to be licensed under sections 144.50 to 144.56 without first obtaining a license.

(b) A violation of this subdivision is a misdemeanor punishable by a fine of not more than $300. The commissioner may seek an injunction in the district court against the continuing operation of the unlicensed institution. Proceedings for securing an injunction may be brought by the attorney general or by the appropriate county attorney.

(c) The sanctions in this subdivision do not restrict other available sanctions.

Subd. 2. Hospital, sanitarium, other institution; definition. Hospital, sanitarium or other institution for the hospitalization or care of human beings, within the meaning of sections 144.50 to 144.56 shall mean any institution, place, building, or agency, in which any accommodation is maintained, furnished, or offered for five or more persons for: the hospitalization of the sick or injured; the provision of care in a swing bed authorized under section 144.562; elective outpatient surgery for preexamined, prediagnosed low risk patients; emergency medical services offered 24 hours a day, seven days a week, in an ambulatory or outpatient setting in a facility not a part of a licensed hospital; or the institutional care of human beings. Nothing in sections 144.50 to 144.56 shall apply to a clinic, a physician's office or to hotels or other similar places that furnish only board and room, or either, to their guests.

Subd. 3. Hospitalization. "Hospitalization" means the reception and care of persons for a continuous period longer than 24 hours, for the purpose of diagnosis or treatment bearing on the physical or mental health of such persons.

Subd. 4. [Repealed, 1980 c 357 s 22]

Subd. 5. Separate licensing for healing; medicine. Nothing in sections 144.50 to 144.56 shall authorize any person, partnership, association, or corporation, nor any state, county, or local governmental units, nor any division, department, board, or agency thereof, to engage, in any manner, in the practice of healing, or the practice of medicine, as defined by law.

Subd. 6. Supervised living facility licenses. (a) The commissioner may license as a supervised living facility a facility seeking medical assistance certification as an intermediate care facility for persons with developmental disability for four or more persons as authorized under section 252.291.

(b) Class B supervised living facilities shall be classified as follows for purposes of the State Building Code:

(1) Class B supervised living facilities for six or less persons must meet Group R, Division 3, occupancy requirements; and

(2) Class B supervised living facilities for seven to 16 persons must meet Group R, Division 1, occupancy requirements.

(c) Class B facilities classified under paragraph (b), clauses (1) and (2), must meet the fire protection provisions of chapter 21 of the 1985 Life Safety Code, NFPA 101, for facilities housing persons with impractical evacuation capabilities, except that Class B facilities licensed prior to July 1, 1990, need only continue to meet institutional fire safety provisions. Class B supervised living facilities shall provide the necessary physical plant accommodations to meet the needs and functional disabilities of the residents. For Class B supervised living facilities licensed after July 1, 1990, and housing nonambulatory or nonmobile persons, the corridor access to bedrooms, common spaces, and other resident use spaces must be at least five feet in clear width, except that a waiver may be requested in accordance with Minnesota Rules, part 4665.0600.

(d) The commissioner may license as a Class A supervised living facility a residential program for chemically dependent individuals that allows children to reside with the parent receiving treatment in the facility. The licensee of the program shall be responsible for the health, safety, and welfare of the children residing in the facility. The facility in which the program is located must be provided with a sprinkler system approved by the state fire marshal. The licensee shall also provide additional space and physical plant accommodations appropriate for the number and age of children residing in the facility. For purposes of license capacity, each child residing in the facility shall be considered to be a resident.

Subd. 6a. Supervised living facility; tuberculosis prevention and control. (a) A supervised living facility must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, and volunteers. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(b) Written compliance with this subdivision must be maintained by the supervised living facility.

Subd. 7. Residents with AIDS or hepatitis. Boarding care homes and supervised living facilities licensed by the commissioner of health must accept as a resident a person who is infected with the human immunodeficiency virus or the hepatitis B virus unless the facility cannot meet the needs of the person under Minnesota Rules, part 4665.0200, subpart 5, or 4655.1500, subpart 2, or the person is otherwise not eligible for admission to the facility under state laws or rules.

History: 1941 c 549 s 1; 1943 c 649 s 1; 1951 c 304 s 1; 1969 c 358 s 1; 1976 c 173 s 34; 1977 c 218 s 1; 1981 c 95 s 1; 1Sp1985 c 3 s 2; 1987 c 209 s 20,21; 1988 c 689 art 2 s 32; 1989 c 282 art 2 s 8; art 3 s 4; 1990 c 568 art 3 s 3; 1991 c 286 s 3; 1992 c 513 art 6 s 4; 2005 c 56 s 1; 2013 c 43 s 5



Section 144.51 — LICENSE APPLICATIONS.

Before a license shall be issued under sections 144.50 to 144.56, the person applying shall submit evidence satisfactory to the state commissioner of health that the person is not less than 18 years of age and of reputable and responsible character; in the event the applicant is an association or corporation or governmental unit like evidence shall be submitted as to the members thereof and the persons in charge. All applicants shall, in addition, submit satisfactory evidence of their ability to comply with the provisions of sections 144.50 to 144.56 and all rules and minimum standards adopted thereunder.

History: 1941 c 549 s 2; 1943 c 649 s 2; 1951 c 304 s 2; 1973 c 725 s 7; 1976 c 173 s 35; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444



Section 144.52 — APPLICATION.

Any person, partnership, association, or corporation, including state, county, or local governmental units, or any division, department, board, or agency thereof, desiring a license under sections 144.50 to 144.56 shall file with the state commissioner of health a verified application containing the name of the applicant desiring said license; whether such persons so applying are 18 years of age; the type of institution to be operated; the location thereof; the name of the person in charge thereof, and such other information pertinent thereto as the state commissioner of health by rule may require. Application on behalf of a corporation or association or other governmental unit shall be made by any two officers thereof or by its managing agents.

History: 1941 c 549 s 3; 1943 c 649 s 3; 1951 c 304 s 3; 1973 c 725 s 8; 1977 c 305 s 45; 1985 c 248 s 70



Section 144.53 — FEES.

Each application for a license, or renewal thereof, to operate a hospital, sanitarium or other institution for the hospitalization or care of human beings, within the meaning of sections 144.50 to 144.56, except applications by the Minnesota Veterans Home, the commissioner of human services for the licensing of state institutions or by the administrator for the licensing of the University of Minnesota hospitals, shall be accompanied by a fee to be prescribed by the state commissioner of health pursuant to section 144.122. No fee shall be refunded. Licenses shall expire and shall be renewed as prescribed by the commissioner of health pursuant to section 144.122.

No license granted hereunder shall be assignable or transferable.

History: 1941 c 549 s 4; 1945 c 192 s 1; 1951 c 304 s 4; 1959 c 466 s 1; 1974 c 471 s 3; 1975 c 63 s 1; 1975 c 310 s 5; 1976 c 173 s 36; 1976 c 239 s 69; 1977 c 305 s 45; 1984 c 654 art 5 s 58



Section 144.54 — INSPECTIONS.

Every building, institution, or establishment for which a license has been issued shall be periodically inspected by a duly appointed representative of the state commissioner of health under the rules to be established by the state commissioner of health. No institution of any kind licensed pursuant to the provisions of sections 144.50 to 144.56 shall be required to be licensed or inspected under the laws of this state relating to hotels, restaurants, lodging houses, boarding houses, and places of refreshment.

History: 1941 c 549 s 5; 1951 c 304 s 5; 1977 c 305 s 45; 1985 c 248 s 70



Section 144.55 — LICENSES; ISSUANCE, SUSPENSION AND REVOCATION.

Subdivision 1. Issuance. The state commissioner of health is hereby authorized to issue licenses to operate hospitals, sanitariums, outpatient surgical centers, or other institutions for the hospitalization or care of human beings, which are found to comply with the provisions of sections 144.50 to 144.56 and any reasonable rules promulgated by the commissioner. The commissioner shall not require an outpatient surgical center licensed as part of a hospital to obtain a separate outpatient surgical center license. All decisions of the commissioner thereunder may be reviewed in the district court in the county in which the institution is located or contemplated.

Subd. 1a. License fee. The annual license fee for outpatient surgical centers is $1,512.

Subd. 1b. Standards for nursing care. As a condition of licensure, outpatient surgical centers must provide nursing care consistent with nationally accepted nursing clinical standards for perioperative nursing, including, but not limited to Association of Operating Room Nurses and American Nurses Association standards, which are generally accepted in the professional nursing community.

Subd. 2. Definitions. For the purposes of this section, the following terms have the meanings given:

(a) "Outpatient surgical center" or "center" means a freestanding facility organized for the specific purpose of providing elective outpatient surgery for preexamined, prediagnosed, low-risk patients. Admissions are limited to procedures that utilize general anesthesia or conscious sedation and that do not require overnight inpatient care. An outpatient surgical center is not organized to provide regular emergency medical services and does not include a physician's or dentist's office or clinic for the practice of medicine, the practice of dentistry, or the delivery of primary care.

(b) "Approved accrediting organization" means any organization recognized as an accreditation organization by the Centers for Medicare and Medicaid Services.

Subd. 3. Standards for licensure. (a) Notwithstanding the provisions of section 144.56, for the purpose of hospital licensure, the commissioner of health shall use as minimum standards the hospital certification regulations promulgated pursuant to Title XVIII of the Social Security Act, United States Code, title 42, section 1395, et seq. The commissioner may use as minimum standards changes in the federal hospital certification regulations promulgated after May 7, 1981, if the commissioner finds that such changes are reasonably necessary to protect public health and safety. The commissioner shall also promulgate in rules additional minimum standards for new construction.

(b) Each hospital and outpatient surgical center shall establish policies and procedures to prevent the transmission of human immunodeficiency virus and hepatitis B virus to patients and within the health care setting. The policies and procedures shall be developed in conformance with the most recent recommendations issued by the United States Department of Health and Human Services, Public Health Service, Centers for Disease Control. The commissioner of health shall evaluate a hospital's compliance with the policies and procedures according to subdivision 4.

(c) An outpatient surgical center must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, and volunteers. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(d) Written compliance with this subdivision must be maintained by the outpatient surgical center.

Subd. 4. Routine inspections; presumption. Any hospital surveyed and accredited under the standards of the hospital accreditation program of an approved accrediting organization that submits to the commissioner within a reasonable time copies of (a) its currently valid accreditation certificate and accreditation letter, together with accompanying recommendations and comments and (b) any further recommendations, progress reports and correspondence directly related to the accreditation is presumed to comply with application requirements of subdivision 1 and the standards requirements of subdivision 3 and no further routine inspections or accreditation information shall be required by the commissioner to determine compliance. Notwithstanding the provisions of sections 144.54 and 144.653, subdivisions 2 and 4, hospitals shall be inspected only as provided in this section. The provisions of section 144.653 relating to the assessment and collection of fines shall not apply to any hospital. The commissioner of health shall annually conduct, with notice, validation inspections of a selected sample of the number of hospitals accredited by an approved accrediting organization, not to exceed ten percent of accredited hospitals, for the purpose of determining compliance with the provisions of subdivision 3. If a validation survey discloses a failure to comply with subdivision 3, the provisions of section 144.653 relating to correction orders, reinspections, and notices of noncompliance shall apply. The commissioner shall also conduct any inspection necessary to determine whether hospital construction, addition, or remodeling projects comply with standards for construction promulgated in rules pursuant to subdivision 3. Pursuant to section 144.653, the commissioner shall inspect any hospital that does not have a currently valid hospital accreditation certificate from an approved accrediting organization. Nothing in this subdivision shall be construed to limit the investigative powers of the Office of Health Facility Complaints as established in sections 144A.51 to 144A.54.

Subd. 5. Coordination of inspections. Prior to conducting routine inspections of hospitals and outpatient surgical centers, a state agency shall notify the commissioner of its intention to inspect. The commissioner shall then determine whether the inspection is necessary in light of any previous inspections conducted by the commissioner, any other state agency, or an approved accrediting organization. The commissioner shall notify the agency of the determination and may authorize the agency to conduct the inspection. No state agency may routinely inspect any hospital without the authorization of the commissioner. The commissioner shall coordinate, insofar as is possible, routine inspections conducted by state agencies, so as to minimize the number of inspections to which hospitals are subject.

Subd. 6. Suspension, revocation, and refusal to renew. (a) The commissioner may refuse to grant or renew, or may suspend or revoke, a license on any of the following grounds:

(1) violation of any of the provisions of sections 144.50 to 144.56 or the rules or standards issued pursuant thereto, or Minnesota Rules, chapters 4650 and 4675;

(2) permitting, aiding, or abetting the commission of any illegal act in the institution;

(3) conduct or practices detrimental to the welfare of the patient; or

(4) obtaining or attempting to obtain a license by fraud or misrepresentation; or

(5) with respect to hospitals and outpatient surgical centers, if the commissioner determines that there is a pattern of conduct that one or more physicians who have a "financial or economic interest," as defined in section 144.6521, subdivision 3, in the hospital or outpatient surgical center, have not provided the notice and disclosure of the financial or economic interest required by section 144.6521.

(b) The commissioner shall not renew a license for a boarding care bed in a resident room with more than four beds.

Subd. 7. Hearing. Prior to any suspension, revocation or refusal to renew a license, the licensee shall be entitled to notice and a hearing as provided by sections 14.57 to 14.69. At each hearing, the commissioner shall have the burden of establishing that a violation described in subdivision 6 has occurred.

If a license is revoked, suspended, or not renewed, a new application for license may be considered by the commissioner if the conditions upon which revocation, suspension, or refusal to renew was based have been corrected and evidence of this fact has been satisfactorily furnished. A new license may then be granted after proper inspection has been made and all provisions of sections 144.50 to 144.56 and any rules promulgated thereunder, or Minnesota Rules, chapters 4650 and 4675, have been complied with and recommendation has been made by the inspector as an agent of the commissioner.

Subd. 8. Rules. The commissioner may promulgate rules necessary to implement the provisions of this section, except that the standards described in subdivision 3 shall constitute the sole minimum quality standards for licensure of hospitals.

Subd. 9. Expiration of presently valid licenses. All licenses presently in effect shall remain valid following May 7, 1981, and shall expire on the dates specified on the licenses unless suspended or revoked.

Subd. 10. Evaluation report. On November 15, 1983, the commissioner shall provide the legislature and the governor with a written report evaluating the utilization of the accreditation program, paying particular attention to its effect upon the public health and safety.

Subd. 11. State hospitals not affected. Subdivisions 3, 4, and 5 do not apply to state hospitals and other facilities operated under the direction of the commissioner of human services.

History: 1941 c 549 s 6; 1951 c 304 s 6; 1976 c 173 s 37; 1977 c 305 s 45; 1978 c 674 s 60; 1981 c 95 s 2; 1982 c 424 s 130; 1984 c 654 art 5 s 58; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 403 art 4 s 1; 1992 c 559 art 1 s 2; 2004 c 198 s 1-8; 2005 c 85 s 2-4; 2010 c 274 s 1; 2013 c 43 s 6



Section 144.5509 — RADIATION THERAPY FACILITY CONSTRUCTION.

(a) A radiation therapy facility may be constructed only by an entity owned, operated, or controlled by a hospital licensed according to sections 144.50 to 144.56 either alone or in cooperation with another entity.

(b) Notwithstanding paragraph (a), there shall be a moratorium on the construction of any radiation therapy facility located in the following counties: Hennepin, Ramsey, Dakota, Washington, Anoka, Carver, Scott, St. Louis, Sherburne, Benton, Stearns, Chisago, Isanti, and Wright. This paragraph does not apply to the relocation or reconstruction of an existing facility owned by a hospital if the relocation or reconstruction is within one mile of the existing facility. This paragraph does not apply to a radiation therapy facility that is being built attached to a community hospital in Wright County and meets the following conditions prior to August 1, 2007: the capital expenditure report required under Minnesota Statutes, section 62J.17, has been filed with the commissioner of health; a timely construction schedule is developed, stipulating dates for beginning, achieving various stages, and completing construction; and all zoning and building permits applied for. Beginning January 1, 2013, this paragraph does not apply to any construction necessary to relocate a radiation therapy machine from a community hospital-owned radiation therapy facility located in the city of Maplewood to a community hospital campus in the city of Woodbury within the same health system. This paragraph expires December 31, 2020.

(c) Notwithstanding paragraph (a), after December 31, 2020, the construction of a radiation therapy facility located in any of the following counties: Hennepin, Ramsey, Dakota, Washington, Anoka, Carver, Scott, St. Louis, Sherburne, Benton, Stearns, Chisago, Isanti, and Wright, may occur only if the following requirements are met:

(1) the entity constructing the radiation therapy facility is controlled by or is under common control with a hospital licensed under sections 144.50 to 144.56; and

(2) the new radiation therapy facility is located outside of a 15-mile radius from any existing radiation therapy facility.

(d) Any referring physician located within a county identified in paragraph (c) must provide each patient who is in need of radiation therapy services with a list of all radiation therapy facilities located within the counties identified in paragraph (c). Physicians with a financial interest in any radiation therapy facility must disclose to the patient the existence of the interest.

(e) For purposes of this section, "controlled by" or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the policies, operations, or activities of an entity, through the ownership of, or right to vote or to direct the disposition of shares, membership interests, or ownership interests of the entity.

(f) For purposes of this section, "financial interest in any radiation therapy facility" means a direct or indirect ownership or investment interest in a radiation therapy facility or a compensation arrangement with a radiation therapy facility.

(g) This section does not apply to the relocation or reconstruction of an existing radiation therapy facility if:

(1) the relocation or reconstruction of the facility remains owned by the same entity;

(2) the relocation or reconstruction is located within one mile of the existing facility; and

(3) the period in which the existing facility is closed and the relocated or reconstructed facility begins providing services does not exceed 12 months.

History: 1Sp2003 c 14 art 7 s 42; 2006 c 190 s 1; 2007 c 147 art 11 s 2; 2008 c 213 s 1; 2009 c 6 s 1; 2012 c 217 s 1; 2012 c 247 art 2 s 6; 2013 c 11 s 1



Section 144.551 — HOSPITAL CONSTRUCTION MORATORIUM.

Subdivision 1. Restricted construction or modification. (a) The following construction or modification may not be commenced:

(1) any erection, building, alteration, reconstruction, modernization, improvement, extension, lease, or other acquisition by or on behalf of a hospital that increases the bed capacity of a hospital, relocates hospital beds from one physical facility, complex, or site to another, or otherwise results in an increase or redistribution of hospital beds within the state; and

(2) the establishment of a new hospital.

(b) This section does not apply to:

(1) construction or relocation within a county by a hospital, clinic, or other health care facility that is a national referral center engaged in substantial programs of patient care, medical research, and medical education meeting state and national needs that receives more than 40 percent of its patients from outside the state of Minnesota;

(2) a project for construction or modification for which a health care facility held an approved certificate of need on May 1, 1984, regardless of the date of expiration of the certificate;

(3) a project for which a certificate of need was denied before July 1, 1990, if a timely appeal results in an order reversing the denial;

(4) a project exempted from certificate of need requirements by Laws 1981, chapter 200, section 2;

(5) a project involving consolidation of pediatric specialty hospital services within the Minneapolis-St. Paul metropolitan area that would not result in a net increase in the number of pediatric specialty hospital beds among the hospitals being consolidated;

(6) a project involving the temporary relocation of pediatric-orthopedic hospital beds to an existing licensed hospital that will allow for the reconstruction of a new philanthropic, pediatric-orthopedic hospital on an existing site and that will not result in a net increase in the number of hospital beds. Upon completion of the reconstruction, the licenses of both hospitals must be reinstated at the capacity that existed on each site before the relocation;

(7) the relocation or redistribution of hospital beds within a hospital building or identifiable complex of buildings provided the relocation or redistribution does not result in: (i) an increase in the overall bed capacity at that site; (ii) relocation of hospital beds from one physical site or complex to another; or (iii) redistribution of hospital beds within the state or a region of the state;

(8) relocation or redistribution of hospital beds within a hospital corporate system that involves the transfer of beds from a closed facility site or complex to an existing site or complex provided that: (i) no more than 50 percent of the capacity of the closed facility is transferred; (ii) the capacity of the site or complex to which the beds are transferred does not increase by more than 50 percent; (iii) the beds are not transferred outside of a federal health systems agency boundary in place on July 1, 1983; and (iv) the relocation or redistribution does not involve the construction of a new hospital building;

(9) a construction project involving up to 35 new beds in a psychiatric hospital in Rice County that primarily serves adolescents and that receives more than 70 percent of its patients from outside the state of Minnesota;

(10) a project to replace a hospital or hospitals with a combined licensed capacity of 130 beds or less if: (i) the new hospital site is located within five miles of the current site; and (ii) the total licensed capacity of the replacement hospital, either at the time of construction of the initial building or as the result of future expansion, will not exceed 70 licensed hospital beds, or the combined licensed capacity of the hospitals, whichever is less;

(11) the relocation of licensed hospital beds from an existing state facility operated by the commissioner of human services to a new or existing facility, building, or complex operated by the commissioner of human services; from one regional treatment center site to another; or from one building or site to a new or existing building or site on the same campus;

(12) the construction or relocation of hospital beds operated by a hospital having a statutory obligation to provide hospital and medical services for the indigent that does not result in a net increase in the number of hospital beds, notwithstanding section 144.552, 27 beds, of which 12 serve mental health needs, may be transferred from Hennepin County Medical Center to Regions Hospital under this clause;

(13) a construction project involving the addition of up to 31 new beds in an existing nonfederal hospital in Beltrami County;

(14) a construction project involving the addition of up to eight new beds in an existing nonfederal hospital in Otter Tail County with 100 licensed acute care beds;

(15) a construction project involving the addition of 20 new hospital beds used for rehabilitation services in an existing hospital in Carver County serving the southwest suburban metropolitan area. Beds constructed under this clause shall not be eligible for reimbursement under medical assistance or MinnesotaCare;

(16) a project for the construction or relocation of up to 20 hospital beds for the operation of up to two psychiatric facilities or units for children provided that the operation of the facilities or units have received the approval of the commissioner of human services;

(17) a project involving the addition of 14 new hospital beds to be used for rehabilitation services in an existing hospital in Itasca County;

(18) a project to add 20 licensed beds in existing space at a hospital in Hennepin County that closed 20 rehabilitation beds in 2002, provided that the beds are used only for rehabilitation in the hospital's current rehabilitation building. If the beds are used for another purpose or moved to another location, the hospital's licensed capacity is reduced by 20 beds;

(19) a critical access hospital established under section 144.1483, clause (9), and section 1820 of the federal Social Security Act, United States Code, title 42, section 1395i-4, that delicensed beds since enactment of the Balanced Budget Act of 1997, Public Law 105-33, to the extent that the critical access hospital does not seek to exceed the maximum number of beds permitted such hospital under federal law;

(20) notwithstanding section 144.552, a project for the construction of a new hospital in the city of Maple Grove with a licensed capacity of up to 300 beds provided that:

(i) the project, including each hospital or health system that will own or control the entity that will hold the new hospital license, is approved by a resolution of the Maple Grove City Council as of March 1, 2006;

(ii) the entity that will hold the new hospital license will be owned or controlled by one or more not-for-profit hospitals or health systems that have previously submitted a plan or plans for a project in Maple Grove as required under section 144.552, and the plan or plans have been found to be in the public interest by the commissioner of health as of April 1, 2005;

(iii) the new hospital's initial inpatient services must include, but are not limited to, medical and surgical services, obstetrical and gynecological services, intensive care services, orthopedic services, pediatric services, noninvasive cardiac diagnostics, behavioral health services, and emergency room services;

(iv) the new hospital:

(A) will have the ability to provide and staff sufficient new beds to meet the growing needs of the Maple Grove service area and the surrounding communities currently being served by the hospital or health system that will own or control the entity that will hold the new hospital license;

(B) will provide uncompensated care;

(C) will provide mental health services, including inpatient beds;

(D) will be a site for workforce development for a broad spectrum of health-care-related occupations and have a commitment to providing clinical training programs for physicians and other health care providers;

(E) will demonstrate a commitment to quality care and patient safety;

(F) will have an electronic medical records system, including physician order entry;

(G) will provide a broad range of senior services;

(H) will provide emergency medical services that will coordinate care with regional providers of trauma services and licensed emergency ambulance services in order to enhance the continuity of care for emergency medical patients; and

(I) will be completed by December 31, 2009, unless delayed by circumstances beyond the control of the entity holding the new hospital license; and

(v) as of 30 days following submission of a written plan, the commissioner of health has not determined that the hospitals or health systems that will own or control the entity that will hold the new hospital license are unable to meet the criteria of this clause;

(21) a project approved under section 144.553;

(22) a project for the construction of a hospital with up to 25 beds in Cass County within a 20-mile radius of the state Ah-Gwah-Ching facility, provided the hospital's license holder is approved by the Cass County Board;

(23) a project for an acute care hospital in Fergus Falls that will increase the bed capacity from 108 to 110 beds by increasing the rehabilitation bed capacity from 14 to 16 and closing a separately licensed 13-bed skilled nursing facility;

(24) notwithstanding section 144.552, a project for the construction and expansion of a specialty psychiatric hospital in Hennepin County for up to 50 beds, exclusively for patients who are under 21 years of age on the date of admission. The commissioner conducted a public interest review of the mental health needs of Minnesota and the Twin Cities metropolitan area in 2008. No further public interest review shall be conducted for the construction or expansion project under this clause;

(25) a project for a 16-bed psychiatric hospital in the city of Thief River Falls, if the commissioner finds the project is in the public interest after the public interest review conducted under section 144.552 is complete; or

(26)(i) a project for a 20-bed psychiatric hospital, within an existing facility in the city of Maple Grove, exclusively for patients who are under 21 years of age on the date of admission, if the commissioner finds the project is in the public interest after the public interest review conducted under section 144.552 is complete;

(ii) this project shall serve patients in the continuing care benefit program under section 256.9693. The project may also serve patients not in the continuing care benefit program; and

(iii) if the project ceases to participate in the continuing care benefit program, the commissioner must complete a subsequent public interest review under section 144.552. If the project is found not to be in the public interest, the license must be terminated six months from the date of that finding. If the commissioner of human services terminates the contract without cause or reduces per diem payment rates for patients under the continuing care benefit program below the rates in effect for services provided on December 31, 2015, the project may cease to participate in the continuing care benefit program and continue to operate without a subsequent public interest review.

Subd. 2. Emergency waiver. The commissioner shall grant an emergency waiver from the provisions of this section if the need for the project is a result of fire, tornado, flood, storm damage, or other similar disaster, if adequate health care facilities are not available for the people who previously used the applicant facility, and if the request for an emergency waiver is limited in nature and scope only to those repairs necessitated by the natural disaster.

Subd. 3. Enforcement. The district court in Ramsey County has jurisdiction to enjoin an alleged violation of subdivision 1. At the request of the commissioner of health, the attorney general may bring an action to enjoin an alleged violation. The commissioner of health shall not issue a license for any portion of a hospital in violation of subdivision 1. No hospital in violation of subdivision 1 may apply for or receive public funds under chapters 245 to 256B, or from any other source.

Subd. 4. Definitions. Except as indicated in this subdivision, the terms used in this section have the meanings given them under Minnesota Statutes 1982, sections 145.832 to 145.845, and the rules adopted under those sections.

The term "hospital" has the meaning given it in section 144.50.

History: 1990 c 500 s 1; 1990 c 568 art 2 s 8; 1993 c 243 s 1; 2000 c 488 art 9 s 1; 1Sp2001 c 9 art 1 s 37; 2002 c 379 art 1 s 113; 1Sp2003 c 14 art 7 s 43; 2004 c 187 s 1; 1Sp2005 c 4 art 6 s 22; 2006 c 172 s 1; 2006 c 249 s 1; 2009 c 51 s 1; 2010 c 198 s 1; 2011 c 51 s 1; 2014 c 312 art 23 s 3; 2015 c 71 art 2 s 5; 2016 c 158 art 2 s 35



Section 144.552 — PUBLIC INTEREST REVIEW.

(a) The following entities must submit a plan to the commissioner:

(1) a hospital seeking to increase its number of licensed beds; or

(2) an organization seeking to obtain a hospital license and notified by the commissioner under section 144.553, subdivision 1, paragraph (c), that it is subject to this section.

The plan must include information that includes an explanation of how the expansion will meet the public's interest. When submitting a plan to the commissioner, an applicant shall pay the commissioner for the commissioner's cost of reviewing and monitoring the plan, as determined by the commissioner and notwithstanding section 16A.1283. Money received by the commissioner under this section is appropriated to the commissioner for the purpose of administering this section.

(b) Plans submitted under this section shall include detailed information necessary for the commissioner to review the plan and reach a finding. The commissioner may request additional information from the hospital submitting a plan under this section and from others affected by the plan that the commissioner deems necessary to review the plan and make a finding.

(c) The commissioner shall review the plan and, within 90 days, but no more than six months if extenuating circumstances apply, issue a finding on whether the plan is in the public interest. In making the recommendation, the commissioner shall consider issues including but not limited to:

(1) whether the new hospital or hospital beds are needed to provide timely access to care or access to new or improved services;

(2) the financial impact of the new hospital or hospital beds on existing acute-care hospitals that have emergency departments in the region;

(3) how the new hospital or hospital beds will affect the ability of existing hospitals in the region to maintain existing staff;

(4) the extent to which the new hospital or hospital beds will provide services to nonpaying or low-income patients relative to the level of services provided to these groups by existing hospitals in the region; and

(5) the views of affected parties.

(d) If the plan is being submitted by an existing hospital seeking authority to construct a new hospital, the commissioner shall also consider:

(1) the ability of the applicant to maintain the applicant's current level of community benefit as defined in section 144.699, subdivision 5, at the existing facility; and

(2) the impact on the workforce at the existing facility including the applicant's plan for:

(i) transitioning current workers to the new facility;

(ii) retraining and employment security for current workers; and

(iii) addressing the impact of layoffs at the existing facility on affected workers.

(e) Prior to making a recommendation, the commissioner shall conduct a public hearing in the affected hospital service area to take testimony from interested persons.

(f) Upon making a recommendation under paragraph (c), the commissioner shall provide a copy of the recommendation to the chairs of the house of representatives and senate committees having jurisdiction over health and human services policy and finance.

(g) If an exception to the moratorium is approved under section 144.551 after a review under this section, the commissioner shall monitor the implementation of the exception up to completion of the construction project. Thirty days after completion of the construction project, the hospital shall submit to the commissioner a report on how the construction has met the provisions of the plan originally submitted under the public interest review process or a plan submitted pursuant to section 144.551, subdivision 1, paragraph (b), clause (20).

History: 2004 c 231 s 2; 2006 c 249 s 2; 2007 c 147 art 9 s 14



Section 144.553 — ALTERNATIVE APPROVAL PROCESS.

Subdivision 1. Letter of intent; publication; acceptance of additional proposals. (a) An organization seeking to obtain a hospital license must submit a letter of intent to the commissioner, specifying the community in which the proposed hospital would be located and the number of beds proposed for the new hospital. When multiple letters of intent are received, the commissioner shall determine whether they constitute requests for separate projects or are competing proposals to serve the same or a similar service area.

(b) Upon receipt of a letter under paragraph (a), the commissioner shall publish a notice in the State Register that includes the information received from the organization under paragraph (a). The notice must state that another organization interested in seeking a hospital license to serve the same or a similar service area must notify the commissioner within 30 days.

(c) If no responses are received from additional organizations under paragraph (b), the commissioner shall notify the entity seeking a license that it is required to submit a plan under section 144.552 and shall notify the chairs of the house of representatives and senate committees having jurisdiction over health and human services policy and finance that the project is subject to sections 144.551 and 144.552.

Subd. 2. Needs assessment. (a) If one or more responses are received by the commissioner under subdivision 1, paragraph (b), the commissioner shall complete within 90 days a needs assessment to determine if a new hospital is needed in the proposed service area.

(b) The organizations that have filed or responded to a letter of intent under subdivision 1 shall provide to the commissioner within 30 days of a request from the commissioner a statement justifying the need for a new hospital in the service area and sufficient information, as determined by the commissioner, to allow the commissioner to determine the need for a new hospital. The information may include, but is not limited to, a demographic analysis of the proposed service area, the number of proposed beds, the types of hospital services to be provided, and distances and travel times to existing hospitals currently providing services in the service area.

(c) The commissioner shall make a determination of need for the new hospital. If the commissioner determines that a new hospital in the service area is not justified, the commissioner shall notify the applicants in writing, stating the reasons for the decision.

Subd. 3. Process when hospital need is determined. (a) If the commissioner determines that a new hospital is needed in the proposed service area, the commissioner shall notify the applicants of that finding and shall select the applicant determined under the process established in this subdivision to be best able to provide services consistent with the review criteria established in this subdivision.

(b) The commissioner shall:

(1) determine market-specific criteria that shall be used to evaluate all proposals. The criteria must include standards regarding:

(i) access to care;

(ii) quality of care;

(iii) cost of care; and

(iv) overall project feasibility;

(2) establish additional criteria at the commissioner's discretion. In establishing the criteria, the commissioner shall consider the need for:

(i) mental health services in the service area, including both inpatient and outpatient services for adults, adolescents, and children;

(ii) a significant commitment to providing uncompensated care, including discounts for uninsured patients and coordination with other providers of care to low-income uninsured persons; and

(iii) coordination with other hospitals so that specialized services are not unnecessarily duplicated and are provided in sufficient volume to ensure the maintenance of high-quality care; and

(3) define a service area for the proposed hospital. The service area shall consist of:

(i) in the 11-county metropolitan area, in St. Cloud, and in Duluth, the zip codes located within a 20-mile radius of the proposed new hospital location; and

(ii) in the remainder of the state, the zip codes within a 30-mile radius of the proposed new hospital location.

(c) If the plan is being submitted by an existing hospital, the commissioner shall also consider:

(1) the ability of the applicant to maintain the applicant's current level of community benefit as defined in section 144.699, subdivision 5, at the existing facility; and

(2) the impact on the workforce at the existing facility including the applicant's plan for:

(i) transitioning current workers to the new facility;

(ii) retraining and employment security for current workers; and

(iii) addressing the impact of layoffs at the existing facility on affected workers.

(d) The commissioner shall publish the criteria determined under paragraphs (b) and (c) in the State Register within 60 days of the determination under subdivision 2. Once published, the criteria shall not be modified with respect to the particular project and applicants to which they apply. The commissioner shall publish with the criteria guidelines for a proposal and submission review process.

(e) For 60 days after the publication under paragraph (d), the commissioner shall accept proposals to construct a hospital from organizations that have submitted a letter of intent under subdivision 1, paragraph (a), or have notified the commissioner under subdivision 1, paragraph (b). The proposal must include a plan for the new hospital and evidence of compliance with the criteria specified under paragraphs (b) and (c). Once submitted, the proposal may not be revised except:

(1) to submit corrections of material facts; or

(2) in response to a request from the commissioner to provide clarification or further information.

(f) The commissioner shall determine within 90 days of the deadline for applications under paragraph (e), which applicant has demonstrated that it is best able to provide services consistent with the published criteria. The commissioner shall make this determination by order following a hearing according to this paragraph. The hearing shall not constitute or be considered to be a contested case hearing under chapter 14 and shall be conducted solely under the procedures specified in this paragraph. The hearing shall commence upon at least 30 days' notice to the applicants by the commissioner. The hearing may be conducted by the commissioner or by a person designated by the commissioner. The designee may be an administrative law judge. The purpose of the hearing shall be to receive evidence to assist the commissioner in determining which applicant has demonstrated that it best meets the published criteria.

The parties to the hearing shall consist only of those applicants who have submitted a completed application. Each applicant shall have the right to be represented by counsel, to present evidence deemed relevant by the commissioner, and to examine and cross-examine witnesses. Persons who are not parties to the proceeding but who wish to present comments or submit information may do so in the manner determined by the commissioner or the commissioner's designee. Any person who is not a party shall have no right to examine or cross-examine witnesses. The commissioner may participate as an active finder of fact in the hearing and may ask questions to elicit information or clarify answers or responses.

(g) Prior to making a determination selecting an application, the commissioner shall hold a public hearing in the proposed hospital service area to accept comments from members of the public. The commissioner shall take this information into consideration in making the determination. The commissioner shall appoint an advisory committee, including legislators and local elected officials who represent the service area and outside experts to assist in the recommendation process. The legislative appointees shall include, at a minimum, the chairs of the senate and house of representatives committees with jurisdiction over health care policy. The commissioner shall issue an order selecting an application following the closing of the record of the hearing as determined by the hearing officer. The commissioner's order shall include a statement of the reasons the selected application best meets the published criteria.

(h) Within 30 days following the determination under paragraph (f), the commissioner shall recommend the selected proposal to the legislature.

(i) If an exception to the moratorium is approved under section 144.551 after a review under this section, the commissioner shall monitor the implementation of the exception up to completion of the construction project. Thirty days after completion of the construction project, the hospital shall submit to the commissioner a report on how the construction has met the provisions of the plan originally submitted under the public interest review process or a plan submitted pursuant to section 144.551, subdivision 1, paragraph (b), clause (20).

Subd. 4. Payment of commissioner's expenses. Notwithstanding section 16A.1283, applicants who are a party at any stage of the administrative process established in this section shall pay the cost of that stage of the process, as determined by the commissioner. The cost of the needs assessment, criteria development, and hearing shall be divided equally among the applicants. Money received by the commissioner under this subdivision is appropriated to the commissioner for the purpose of administering this section.

History: 2006 c 249 s 3,6; 2007 c 147 art 9 s 15; art 10 s 16



Section 144.554 — HEALTH FACILITIES CONSTRUCTION PLAN SUBMITTAL AND FEES.

For hospitals, nursing homes, boarding care homes, residential hospices, supervised living facilities, freestanding outpatient surgical centers, and end-stage renal disease facilities, the commissioner shall collect a fee for the review and approval of architectural, mechanical, and electrical plans and specifications submitted before construction begins for each project relative to construction of new buildings, additions to existing buildings, or remodeling or alterations of existing buildings. All fees collected in this section shall be deposited in the state treasury and credited to the state government special revenue fund. Fees must be paid at the time of submission of final plans for review and are not refundable. The fee is calculated as follows:

History: 2013 c 108 art 12 s 33



Section 144.555 — HOSPITAL CLOSINGS; PATIENT RELOCATIONS.

Subdivision 1. Notice of closing or curtailing service. If a facility licensed under sections 144.50 to 144.56 voluntarily plans to cease operations or to curtail operations to the extent that patients or residents must be relocated, the controlling persons of the facility must notify the commissioner of health at least 90 days before the scheduled cessation or curtailment. The commissioner shall cooperate with the controlling persons and advise them about relocating the patients or residents.

Subd. 2. Penalty. Failure to notify the commissioner under subdivision 1 may result in issuance of a correction order under section 144.653, subdivision 5.

History: 1987 c 209 s 22



Section 144.56 — STANDARDS.

Subdivision 1. Commissioner's powers. The state commissioner of health shall, in the manner prescribed by law, adopt and enforce reasonable rules and standards under sections 144.50 to 144.56 which the commissioner finds to be necessary and in the public interests and may rescind or modify them from time to time as may be in the public interest, insofar as such action is not in conflict with any provision thereof.

Subd. 2. Content of rules and standards. In the public interest the commissioner of health, by such rules and standards, may regulate and establish minimum standards as to the construction, equipment, maintenance, and operation of the institutions insofar as they relate to sanitation and safety of the buildings and to the health, treatment, comfort, safety, and well-being of the persons accommodated for care. Construction as used in this subdivision means the erection of new buildings or the alterations of or additions to existing buildings commenced after April 7, 1951.

Subd. 2a. Double beds in boarding care homes. The commissioner shall not adopt any rule which unconditionally prohibits double beds in a boarding care home. The commissioner may adopt rules setting criteria for when double beds will be allowed.

Subd. 2b. Boarding care homes. The commissioner shall not adopt or enforce any rule that limits:

(1) a certified boarding care home from providing nursing services in accordance with the home's Medicaid certification; or

(2) a noncertified boarding care home registered under chapter 144D from providing home care services in accordance with the home's registration.

Subd. 2c. Boarding care home; tuberculosis prevention and control. (a) A boarding care home must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, residents, and volunteers. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(b) Written compliance with this subdivision must be maintained by the boarding care home.

Subd. 3. Maternity patients. The commissioner of health shall, with the advice of the commissioner of human services, prescribe such general rules for the conduct of all institutions receiving maternity patients as shall be necessary to effect the purposes of all laws of the state relating to maternity patients and newborn infants so far as the same are applicable.

Subd. 4. Classes of institutions. The commissioner of health may classify the institutions licensed under sections 144.50 to 144.56 on the basis of the type of care provided and may prescribe separate rules and minimum standards for each class.

History: 1941 c 549 s 7; 1943 c 649 s 7; 1951 c 304 s 7; 1977 c 305 s 45; 1981 c 23 s 2; 1984 c 654 art 5 s 58; 1985 c 248 s 70; 1986 c 444; 1995 c 207 art 7 s 6; 1999 c 245 art 2 s 27; 2013 c 43 s 7; 2013 c 125 art 1 s 31



Section 144.561 — DESCRIPTION OF CERTAIN MEDICAL FACILITIES.

Subdivision 1. Definitions. For purposes of this section, the following words have the meanings given to them:

(a) "Person" means an individual, partnership, association, corporation, state, county or local governmental unit or a division, department, board or agency of a governmental unit.

(b) "Medical facility" means an institution, office, clinic, or building, not attached to a licensed hospital, where medical services for the diagnosis or treatment of illness or injury or the maintenance of health are offered in an outpatient or ambulatory setting.

Subd. 2. Prohibition. No person shall use the words "emergency," "emergent," "trauma," "critical," or any form of these words which suggest, offer, or imply the availability of immediate care for any medical condition likely to cause death, disability or serious illness in the name of any medical facilities, or in advertising, publications or signs identifying the medical facility unless the facility is licensed under the provisions of section 144.50.

History: 1984 c 534 s 2



Section 144.562 — SWING BED APPROVAL; ISSUANCE OF LICENSE CONDITIONS.

Subdivision 1. Definition. For the purposes of this section, "swing bed" means a hospital bed licensed under sections 144.50 to 144.56 that has been granted a license condition under this section and which has been certified to participate in the federal Medicare program under United States Code, title 42, section 1395 (tt).

Subd. 2. Eligibility for license condition. (a) A hospital is not eligible to receive a license condition for swing beds unless (1) it either has a licensed bed capacity of less than 50 beds defined in the federal Medicare regulations, Code of Federal Regulations, title 42, section 482.66, or it has a licensed bed capacity of 50 beds or more and has swing beds that were approved for Medicare reimbursement before May 1, 1985, or it has a licensed bed capacity of less than 65 beds and the available nursing homes within 50 miles have had, in the aggregate, an average occupancy rate of 96 percent or higher in the most recent two years as documented on the statistical reports to the Department of Health; and (2) it is located in a rural area as defined in the federal Medicare regulations, Code of Federal Regulations, title 42, section 482.66.

(b) Except for those critical access hospitals established under section 144.1483, clause (9), and section 1820 of the federal Social Security Act, United States Code, title 42, section 1395i-4, that have an attached nursing home or that owned a nursing home located in the same municipality as of May 1, 2005, eligible hospitals are allowed a total of 2,000 days of swing bed use per year. Critical access hospitals that have an attached nursing home or that owned a nursing home located in the same municipality as of May 1, 2005, are allowed swing bed use as provided in federal law.

(c) Except for critical access hospitals that have an attached nursing home or that owned a nursing home located in the same municipality as of May 1, 2005, the commissioner of health may approve swing bed use beyond 2,000 days as long as there are no Medicare certified skilled nursing facility beds available within 25 miles of that hospital that are willing to admit the patient. Critical access hospitals exceeding 2,000 swing bed days must maintain documentation that they have contacted skilled nursing facilities within 25 miles to determine if any skilled nursing facility beds are available that are willing to admit the patient.

(d) After reaching 2,000 days of swing bed use in a year, an eligible hospital to which this limit applies may admit six additional patients to swing beds each year without seeking approval from the commissioner or being in violation of this subdivision. These six swing bed admissions are exempt from the limit of 2,000 annual swing bed days for hospitals subject to this limit.

(e) A health care system that is in full compliance with this subdivision may allocate its total limit of swing bed days among the hospitals within the system, provided that no hospital in the system without an attached nursing home may exceed 2,000 swing bed days per year.

Subd. 3. Approval of license condition. The commissioner of health shall approve a license condition for swing beds if the hospital meets all of the criteria of this subdivision:

(a) The hospital must meet the eligibility criteria in subdivision 2.

(b) The hospital must be in compliance with the Medicare conditions of participation for swing beds under Code of Federal Regulations, title 42, section 482.66.

(c) The hospital must agree, in writing, to limit the length of stay of a patient receiving services in a swing bed to not more than 40 days, or the duration of Medicare eligibility, unless the commissioner of health approves a greater length of stay in an emergency situation. To determine whether an emergency situation exists, the commissioner shall require the hospital to provide documentation that continued services in the swing bed are required by the patient; that no skilled nursing facility beds are available within 25 miles from the patient's home, or in some more remote facility of the resident's choice, that can provide the appropriate level of services required by the patient; and that other alternative services are not available to meet the needs of the patient. If the commissioner approves a greater length of stay, the hospital shall develop a plan providing for the discharge of the patient upon the availability of a nursing home bed or other services that meet the needs of the patient. Permission to extend a patient's length of stay must be requested by the hospital at least ten days prior to the end of the maximum length of stay.

(d) The hospital must agree, in writing, to limit admission to a swing bed only to (1) patients who have been hospitalized and not yet discharged from the facility, or (2) patients who are transferred directly from an acute care hospital.

(e) The hospital must agree, in writing, to report to the commissioner of health by December 1, 1985, and annually thereafter, in a manner required by the commissioner (1) the number of patients readmitted to a swing bed within 60 days of a patient's discharge from the facility, (2) the hospital's charges for care in a swing bed during the reporting period with a description of the care provided for the rate charged, and (3) the number of beds used by the hospital for transitional care and similar subacute inpatient care.

(f) The hospital must agree, in writing, to report statistical data on the utilization of the swing beds on forms supplied by the commissioner. The data must include the number of swing beds, the number of admissions to and discharges from swing beds, Medicare reimbursed patient days, total patient days, and other information required by the commissioner to assess the utilization of swing beds.

Subd. 4. Issuance of license condition; renewals. The commissioner of health shall issue a license condition to a hospital that complies with subdivisions 2 and 3. The license condition must be granted when the license is first issued, when it is renewed, or during the hospital's licensure year. The condition is valid for the hospital's licensure year. The license condition can be renewed at the time of the hospital's license renewal if the hospital complies with subdivisions 2 and 3.

Subd. 5. Inspections. Notwithstanding section 144.55, subdivision 4, the commissioner of health may conduct inspections of a hospital granted a condition under this section to assess compliance with this section.

Subd. 6. Violations. Notwithstanding section 144.55, subdivision 4, if the hospital fails to comply with subdivision 2 or 3, the commissioner of health shall issue a correction order and penalty assessment under section 144.653 or may suspend, revoke, or refuse to renew the license condition under section 144.55, subdivision 6. The penalty assessment for a violation of subdivision 2 or 3 is $500.

Subd. 7. [Obsolete]

History: 1Sp1985 c 3 s 3; 1986 c 420 s 1; 1989 c 282 art 2 s 9,10; 1995 c 207 art 7 s 7; 1Sp2005 c 4 art 6 s 23



Section 144.563 — NURSING SERVICES PROVIDED IN A HOSPITAL; PROHIBITED PRACTICES.

A hospital that has been granted a license condition under section 144.562 must not provide to patients not reimbursed by Medicare or medical assistance the types of services that would be usually and customarily provided and reimbursed under medical assistance or Medicare as services of a skilled nursing facility or intermediate care facility for more than 42 days and only for patients who have been hospitalized and no longer require an acute level of care. Permission to extend a patient's length of stay may be granted by the commissioner if requested by the physician at least ten days prior to the end of the maximum length of stay.

History: 1Sp1985 c 3 s 4



Section 144.564 — MONITORING OF SUBACUTE OR TRANSITIONAL CARE SERVICES.

Subdivision 1. Hospital data. The commissioner of health shall monitor the provision of subacute or transitional care services provided in hospitals. All hospitals providing these services must report statistical data on the extent and utilization of these services on forms supplied by the commissioner. The data must include the following information: the number of admissions to and discharges from subacute or transitional care beds, charges for services in these beds, the length of stay and total patient days, admission origin and discharge destination, and other information required by the commissioner to assess the utilization of these services. For purposes of this subdivision, subacute or transitional care services is care provided in a hospital bed to patients who have been hospitalized and no longer meet established acute care criteria, and care provided to patients who are admitted for respite care.

Subd. 2. Nursing home data. Nursing homes which provide services to individuals whose length of stay in the facility is less than 42 days shall report the data required by subdivision 1 on forms supplied by the commissioner of health.

Subd. 3. Annual report. The commissioner shall monitor the provision of services described in this section and shall report annually to the legislature concerning these services, including recommendations on the need for legislation.

History: 1986 c 420 s 2



Section 144.565 — DIAGNOSTIC IMAGING FACILITIES.

Subdivision 1. Utilization and services data; economic and financial interests. The commissioner shall require diagnostic imaging facilities and providers of diagnostic imaging services in Minnesota to report by March 1 each year for the preceding fiscal year to the commissioner, in the form and manner specified by the commissioner:

(1) utilization data for each health plan company and each public program, including workers' compensation, of diagnostic imaging services as defined in subdivision 4, paragraph (b);

(2) the names of all physicians with any financial or economic interest excluding salaried physicians, unless the physicians' salary is adjusted for volume of service, and all other individuals with a ten percent or greater financial or economic interest in the facility;

(3) the location where procedures were performed;

(4) the number of units of each type of fixed, portable, and mobile scanner used at each location;

(5) the average number of hours per month each mobile scanner was operated at each location;

(6) the number of hours per month each scanner was leased, if applicable;

(7) the total number of diagnostic imaging procedures billed for by the provider at each location, by type of diagnostic imaging service as defined in subdivision 4, paragraph (b); and

(8) a report on major health care capital expenditures during the previous year, as required by section 62J.17.

Subd. 2. Commissioner's right to inspect records. If the report is not filed or the commissioner of health has reason to believe the report is incomplete or false, the commissioner shall have the right to inspect diagnostic imaging facility books, audits, and records.

Subd. 3. Separate reports. If any entity owns more than one diagnostic imaging facility, that entity must report by individual facility. Reports must include only services that were billed by the provider of diagnostic imaging services submitting the report. If a diagnostic imaging facility leases capacity, technical services, or professional services to one or more other providers of diagnostic imaging services, each provider must submit a separate annual report to the commissioner for all diagnostic imaging services that it provided and billed. The owner of the leased capacity must provide a report listing the names and addresses of providers to whom the diagnostic imaging services and equipment were leased.

Subd. 4. Definitions. For purposes of this section, the following terms have the meanings given:

(a) "Diagnostic imaging facility" means a health care facility that is not a hospital or location licensed as a hospital which offers diagnostic imaging services in Minnesota, regardless of whether the equipment used to provide the service is owned or leased. For the purposes of this section, diagnostic imaging facility includes, but is not limited to, facilities such as a physician's office, clinic, mobile transport vehicle, outpatient imaging center, or surgical center.

(b) "Diagnostic imaging service" means the use of ionizing radiation or other imaging technique on a human patient including, but not limited to, magnetic resonance imaging (MRI) or computerized tomography (CT), positron emission tomography (PET), or single photon emission computerized tomography (SPECT) scans using fixed, portable, or mobile equipment.

(c) "Financial or economic interest" means a direct or indirect:

(1) equity or debt security issued by an entity, including, but not limited to, shares of stock in a corporation, membership in a limited liability company, beneficial interest in a trust, units or other interests in a partnership, bonds, debentures, notes or other equity interests or debt instruments, or any contractual arrangements;

(2) membership, proprietary interest, or co-ownership with an individual, group, or organization to which patients, clients, or customers are referred to; or

(3) employer-employee or independent contractor relationship, including, but not limited to, those that may occur in a limited partnership, profit-sharing arrangement, or other similar arrangement with any facility to which patients are referred, including any compensation between a facility and a health care provider, the group practice of which the provider is a member or employee or a related party with respect to any of them.

(d) "Fixed equipment" means a stationary diagnostic imaging machine installed in a permanent location.

(e) "Mobile equipment" means a diagnostic imaging machine in a self-contained transport vehicle designed to be brought to a temporary offsite location to perform diagnostic imaging services.

(f) "Portable equipment" means a diagnostic imaging machine designed to be temporarily transported within a permanent location to perform diagnostic imaging services.

(g) "Provider of diagnostic imaging services" means a diagnostic imaging facility or an entity that offers and bills for diagnostic imaging services at a facility owned or leased by the entity.

Subd. 5. Reports open to public inspection. All reports filed pursuant to this section shall be open to public inspection.

History: 2004 c 198 s 9; 2007 c 147 art 9 s 16



Section 144.566 — VIOLENCE AGAINST HEALTH CARE WORKERS.

Subdivision 1. Definitions. (a) The following definitions apply to this section and have the meanings given.

(b) "Act of violence" means an act by a patient or visitor against a health care worker that includes kicking, scratching, urinating, sexually harassing, or any act defined in sections 609.221 to 609.2241.

(c) "Commissioner" means the commissioner of health.

(d) "Health care worker" means any person, whether licensed or unlicensed, employed by, volunteering in, or under contract with a hospital, who has direct contact with a patient of the hospital for purposes of either medical care or emergency response to situations potentially involving violence.

(e) "Hospital" means any facility licensed as a hospital under section 144.55.

(f) "Incident response" means the actions taken by hospital administration and health care workers during and following an act of violence.

(g) "Interfere" means to prevent, impede, discourage, or delay a health care worker's ability to report acts of violence, including by retaliating or threatening to retaliate against a health care worker.

(h) "Preparedness" means the actions taken by hospital administration and health care workers to prevent a single act of violence or acts of violence generally.

(i) "Retaliate" means to discharge, discipline, threaten, otherwise discriminate against, or penalize a health care worker regarding the health care worker's compensation, terms, conditions, location, or privileges of employment.

Subd. 2. Hospital duties. (a) All hospitals must design and implement preparedness and incident response action plans to acts of violence by January 15, 2016, and review the plan at least annually thereafter.

(b) A hospital shall designate a committee of representatives of health care workers employed by the hospital, including nonmanagerial health care workers, nonclinical staff, administrators, patient safety experts, and other appropriate personnel to develop preparedness and incident response action plans to acts of violence. The hospital shall, in consultation with the designated committee, implement the plans under paragraph (a). Nothing in this paragraph shall require the establishment of a separate committee solely for the purpose required by this subdivision.

(c) A hospital shall provide training to all health care workers employed or contracted with the hospital on safety during acts of violence. Each health care worker must receive safety training annually and upon hire. Training must, at a minimum, include:

(1) safety guidelines for response to and de-escalation of an act of violence;

(2) ways to identify potentially violent or abusive situations; and

(3) the hospital's incident response reaction plan and violence prevention plan.

(d) As part of its annual review required under paragraph (a), the hospital must review with the designated committee:

(1) the effectiveness of its preparedness and incident response action plans;

(2) the most recent gap analysis as provided by the commissioner; and

(3) the number of acts of violence that occurred in the hospital during the previous year, including injuries sustained, if any, and the unit in which the incident occurred.

(e) A hospital shall make its action plans and the information listed in paragraph (d) available to local law enforcement and, if any of its workers are represented by a collective bargaining unit, to the exclusive bargaining representatives of those collective bargaining units.

(f) A hospital, including any individual, partner, association, or any person or group of persons acting directly or indirectly in the interest of the hospital, shall not interfere with or discourage a health care worker if the health care worker wishes to contact law enforcement or the commissioner regarding an act of violence.

(g) The commissioner may impose an administrative fine of up to $250 for failure to comply with the requirements of this subdivision.

History: 2015 c 71 art 8 s 25



Section 144.572 — INSTITUTIONS EXCEPTED.

No rule nor requirement shall be made, nor standard established under sections 144.50 to 144.56 for any sanitarium conducted by and for the adherents of any recognized church or religious denomination for the purpose of providing care and treatment for those who select and depend upon spiritual means through prayer alone, in lieu of medical care, for healing, except as to the sanitary and safe condition of the premises, cleanliness of operation, and its physical equipment.

History: 1951 c 304 s 10; 1976 c 173 s 39; 1985 c 248 s 70; 1996 c 451 art 4 s 7



Section 144.573 — PETS IN CERTAIN INSTITUTIONS.

Facilities for the institutional care of human beings licensed under section 144.50, may keep pet animals on the premises subject to reasonable rules as to the care, type and maintenance of the pet.

History: 1979 c 38 s 2



Section 144.574 — DANGERS OF SHAKING INFANTS AND YOUNG CHILDREN.

Subdivision 1. Education by hospitals. (a) A hospital licensed under sections 144.50 to 144.56 shall make available for viewing by the parents of each newborn baby delivered in the hospital a video presentation on the dangers associated with shaking infants and young children.

(b) A hospital shall use a video obtained from the commissioner or approved by the commissioner. The commissioner shall provide to a hospital and any interested individuals, at cost, copies of an approved video. The commissioner shall review other video presentations for possible approval upon the request of a hospital. The commissioner shall not require a hospital to use videos that would require the hospital to pay royalties for use of the video, restrict viewing in order to comply with public viewing or other restrictions, or be subject to other costs or restrictions associated with copyrights.

(c) A hospital shall, whenever possible, request both parents to view the video.

(d) The showing or distribution of the video shall not subject any person or facility to any action for damages or other relief provided the person or facility acted in good faith.

Subd. 2. Education by health care providers. The commissioner shall establish a protocol for health care providers to educate parents and primary caregivers about the dangers associated with shaking infants and young children. The commissioner shall request family practice physicians, pediatricians, and other pediatric health care providers to review these dangers with the parents and primary caregivers of infants and young children up to the age of three at each well-baby visit.

History: 1Sp2005 c 4 art 6 s 24



Section 144.58 — INFORMATION, CONFIDENTIAL.

Information of a confidential nature received by the state commissioner of health through inspections and authorized under sections 144.50 to 144.56 shall not be disclosed except in a proceeding involving the question of licensure.

History: 1941 c 549 s 9; 1951 c 304 s 11; 1977 c 305 s 45



Section 144.581 — HOSPITAL AUTHORITIES.

Subdivision 1. Nonprofit corporation powers. A municipality, political subdivision, state agency, or other governmental entity that owns or operates a hospital authorized, organized, or operated under chapters 158, 250, 376, and 397, or under sections 412.221, 447.05 to 447.13, 447.31, or 471.59, or under any special law authorizing or establishing a hospital or hospital district shall, relative to the delivery of health care services, have, in addition to any authority vested by law, the authority and legal capacity of a nonprofit corporation under chapter 317A, including authority to:

(1) enter shared service and other cooperative ventures;

(2) join or sponsor membership in organizations intended to benefit the hospital or hospitals in general;

(3) enter partnerships;

(4) incorporate other corporations;

(5) have members of its governing authority or its officers or administrators serve as directors, officers, or employees of the ventures, associations, or corporations;

(6) own shares of stock in business corporations;

(7) offer, directly or indirectly, products and services of the hospital, organization, association, partnership, or corporation to the general public; and

(8) expend funds, including public funds in any form, or devote the resources of the hospital or hospital district to recruit or retain physicians whose services are necessary or desirable for meeting the health care needs of the population, and for successful performance of the hospital or hospital district's public purpose of the promotion of health. Allowable uses of funds and resources include the retirement of medical education debt, payment of onetime amounts in consideration of services rendered or to be rendered, payment of recruitment expenses, payment of moving expenses, and the provision of other financial assistance necessary for the recruitment and retention of physicians, provided that the expenditures in whatever form are reasonable under the facts and circumstances of the situation.

Subd. 2. Use of hospital funds for corporate projects. In the event that the municipality, political subdivision, state agency, or other governmental entity provides direct financial subsidy to the hospital from tax revenue at the time an undertaking authorized under subdivision 1, clauses (1) to (7), is established or funded, the hospital may not contribute funds to the undertaking for more than three years and thereafter all funds must be repaid, with interest in no more than ten years.

Subd. 3. Converting public funds for individual benefit. The conversion of public funds for the benefit of any individual shall constitute grounds for review and action by the attorney general or the county attorney under section 609.54.

Subd. 4. Other laws governing hospital board. The execution of the functions of the board of directors of a hospital by an organization established under this section shall be subject to the public purchasing requirements of section 471.345, the Open Meeting Law, chapter 13D, and the Data Practices Act, chapter 13.

Subd. 5. Closed meetings; recording. (a) Notwithstanding subdivision 4 or chapter 13D, a public hospital or an organization established under this section may hold a closed meeting to discuss specific marketing activity and contracts that might be entered into pursuant to the marketing activity in cases where the hospital or organization is in competition with health care providers that offer similar goods or services, and where disclosure of information pertaining to those matters would cause harm to the competitive position of the hospital or organization, provided that the goods or services do not require a tax levy. No contracts referred to in this paragraph may be entered into earlier than 15 days after the proposed contract has been described at a public meeting and the description entered in the minutes, except for contracts for consulting services or with individuals for personal services.

(b) A meeting may not be closed under paragraph (a) except by a majority vote of the board of directors in a public meeting. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be available to the public after the closed meeting. The proceedings of a closed meeting must be tape-recorded and preserved by the board of directors for two years. The data on the tape are nonpublic data under section 13.02, subdivision 9. However, the data become public data under section 13.02, subdivision 14, two years after the meeting, or when the hospital or organization takes action on matters referred to in paragraph (a), except for contracts for consulting services. In the case of personal service contracts, the data become public when the contract is signed. For entities subject to section 471.345, a contract entered into by the board is subject to the requirements of section 471.345.

(c) The board of directors may not discuss a tax levy, bond issuance, or other expenditure of money unless the expenditure is directly related to specific marketing activities and contracts described in paragraph (a) at a closed meeting.

History: 1984 c 554 s 1; 1984 c 655 art 2 s 15 subd 1; 1987 c 384 art 2 s 1; 1989 c 304 s 137; 1989 c 351 s 15; 1990 c 568 art 2 s 9; 1992 c 549 art 5 s 13; 1994 c 618 art 1 s 21; 1994 c 625 art 8 s 44; 2008 c 277 art 1 s 15



Section 144.585 — METHICILLIN-RESISTANT STAPHYLOCOCCUS AUREUS CONTROL PROGRAMS.

In order to improve the prevention of hospital-associated infections due to methicillin-resistant Staphylococcus aureus (MRSA), every hospital shall establish an MRSA control program that meets Minnesota Department of Health MRSA recommendations as published January 15, 2008. In developing the MRSA recommendations, the Department of Health shall consider the following infection control practices:

(1) identification of MRSA-colonized patients in all intensive care units, or other at-risk patients identified by the hospital;

(2) isolation of identified MRSA-colonized or MRSA-infected patients in an appropriate manner;

(3) adherence to hand hygiene requirements; and

(4) monitor trends in the incidence of MRSA in the hospital over time and modify interventions if MRSA infection rates do not decrease.

The Department of Health shall review the MRSA recommendations on an annual basis and revise the recommendations as necessary, in accordance with available scientific data.

History: 2007 c 147 art 9 s 17



Section 144.586 — REQUIREMENTS FOR CERTAIN NOTICES AND DISCHARGE PLANNING.

Subdivision 1. Observation stay notice. (a) Each hospital, as defined under section 144.50, subdivision 2, shall provide oral and written notice to each patient that the hospital places in observation status of such placement not later than 24 hours after such placement. The oral and written notices must include:

(1) a statement that the patient is not admitted to the hospital but is under observation status;

(2) a statement that observation status may affect the patient's Medicare coverage for:

(i) hospital services, including medications and pharmaceutical supplies; or

(ii) home or community-based care or care at a skilled nursing facility upon the patient's discharge; and

(3) a recommendation that the patient contact the patient's health insurance provider or the Office of the Ombudsman for Long-Term Care or Office of the Ombudsman for State Managed Health Care Programs or the Beneficiary and Family Centered Care Quality Improvement Organization to better understand the implications of placement in observation status.

(b) The hospital shall document the date in the patient's record that the notice required in paragraph (a) was provided to the patient, and the patient's designated representative such as the patient's health care agent, legal guardian, conservator, or another person acting as the patient's representative.

Subd. 2. Postacute care discharge planning. Each hospital, including hospitals designated as critical access hospitals, must comply with the federal hospital requirements for discharge planning which include:

(1) conducting a discharge planning evaluation that includes an evaluation of:

(i) the likelihood of the patient needing posthospital services and of the availability of those services; and

(ii) the patient's capacity for self-care or the possibility of the patient being cared for in the environment from which the patient entered the hospital;

(2) timely completion of the discharge planning evaluation under clause (1) by hospital personnel so that appropriate arrangements for posthospital care are made before discharge, and to avoid unnecessary delays in discharge;

(3) including the discharge planning evaluation under clause (1) in the patient's medical record for use in establishing an appropriate discharge plan. The hospital must discuss the results of the evaluation with the patient or individual acting on behalf of the patient. The hospital must reassess the patient's discharge plan if the hospital determines that there are factors that may affect continuing care needs or the appropriateness of the discharge plan; and

(4) providing counseling, as needed, for the patient and family members or interested persons to prepare them for posthospital care. The hospital must provide a list of available Medicare-eligible home care agencies or skilled nursing facilities that serve the patient's geographic area, or other area requested by the patient if such care or placement is indicated and appropriate. Once the patient has designated their preferred providers, the hospital will assist the patient in securing care covered by their health plan or within the care network. The hospital must not specify or otherwise limit the qualified providers that are available to the patient. The hospital must document in the patient's record that the list was presented to the patient or to the individual acting on the patient's behalf.

History: 2015 c 71 art 8 s 26



Section 144.602 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 144.602 to 144.608, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Major trauma. "Major trauma" means a sudden severe injury or damage to the body caused by an external force that results in potentially life-threatening injuries or that could result in the following disabilities:

(1) impairment of cognitive or mental abilities;

(2) impairment of physical functioning; or

(3) disturbance of behavioral or emotional functioning.

Subd. 4. Trauma hospital. "Trauma hospital" means a hospital that voluntarily meets the commissioner's criteria under section 144.603 and that has been designated as a trauma hospital under section 144.605.

History: 1Sp2005 c 4 art 6 s 25; 2006 c 212 art 3 s 12



Section 144.603 — STATEWIDE TRAUMA SYSTEM CRITERIA.

Subdivision 1. Criteria established. The commissioner shall adopt criteria to ensure that severely injured people are promptly transported and treated at trauma hospitals appropriate to the severity of injury. Minimum criteria shall address emergency medical service trauma triage and transportation guidelines as approved under section 144E.101, subdivision 14, designation of hospitals as trauma hospitals, interhospital transfers, a trauma registry, and a trauma system governance structure.

Subd. 2. Basis; verification. The commissioner shall base the establishment, implementation, and modifications to the criteria under subdivision 1 on the department-published Minnesota comprehensive statewide trauma system plan. The commissioner shall seek the advice of the Trauma Advisory Council in implementing and updating the criteria, using accepted and prevailing trauma transport, treatment, and referral standards of the American College of Surgeons, the American College of Emergency Physicians, the Minnesota Emergency Medical Services Regulatory Board, the national Trauma Center Association of America, and other widely recognized trauma experts. The commissioner shall adapt and modify the standards as appropriate to accommodate Minnesota's unique geography and the state's hospital and health professional distribution and shall verify that the criteria are met by each hospital voluntarily participating in the statewide trauma system.

Subd. 3. Rule exemption. In developing and adopting the criteria under this section, the commissioner of health is exempt from chapter 14, including section 14.386.

History: 1Sp2005 c 4 art 6 s 26; 1Sp2010 c 1 art 20 s 8



Section 144.604 — TRAUMA TRIAGE AND TRANSPORTATION.

Subdivision 1. Transport requirement. Unless the Emergency Medical Services Regulatory Board has approved a licensed ambulance service's deviation from the guidelines under section 144E.101, subdivision 14, the ambulance service must transport major trauma patients from the scene according to subdivision 2.

Subd. 2. Ground ambulance transportation. Ground ambulances must immediately transport patients with compromised airways to the nearest designated trauma hospital. If no designated trauma hospital exists within 30 minutes transport time, the patient must be transported to the closest hospital. In cases where a patient does not have a compromised airway, the ground ambulance must transport major trauma patients:

(1) to a level I or level II trauma hospital within 30 minutes transport time;

(2) if no level I or level II trauma hospital exists within 30 minutes transport time, the patient must be transported to the closest designated trauma hospital within 30 minutes transport time or to a more appropriate higher designated trauma hospital if predetermined by the ambulance service medical director; or

(3) if no designated trauma hospital exists within 30 minutes transport time, the patient must be transported to the closest hospital.

Subd. 3. [Repealed, 2009 c 74 s 4]

History: 1Sp2005 c 4 art 6 s 27; 2008 c 156 s 3; 2009 c 74 s 1,2



Section 144.605 — DESIGNATING TRAUMA HOSPITALS.

Subdivision 1. Naming privileges. Unless it has been designated a trauma hospital by the commissioner, no hospital shall use the term trauma center or trauma hospital in its name or its advertising or shall otherwise indicate it has trauma treatment capabilities.

Subd. 2. Designation; reverification. The commissioner shall designate six levels of trauma hospitals. A hospital that voluntarily meets the criteria for a particular level of trauma hospital shall apply to the commissioner for designation and, upon the commissioner's verifying the hospital meets the criteria, be designated a trauma hospital at the appropriate level for a three-year period. Prior to the expiration of the three-year designation, a hospital seeking to remain part of the voluntary system must apply for and successfully complete a reverification process, be awaiting the site visit for the reverification, or be awaiting the results of the site visit. The commissioner may extend a hospital's existing designation for up to 18 months on a provisional basis if the hospital has applied for reverification in a timely manner but has not yet completed the reverification process within the expiration of the three-year designation and the extension is in the best interest of trauma system patient safety. To be granted a provisional extension, the hospital must be:

(1) scheduled and awaiting the site visit for reverification;

(2) awaiting the results of the site visit; or

(3) responding to and correcting identified deficiencies identified in the site visit.

Subd. 3. ACS verification. The commissioner shall grant the appropriate level I, II, or III trauma hospital or level I or II pediatric trauma hospital designation to a hospital that successfully completes and passes the American College of Surgeons (ACS) verification standards at the hospital's cost, submits verification documentation to the Trauma Advisory Council, and formally notifies the Trauma Advisory Council of ACS verification.

Subd. 4. Level III designation; not ACS verified. (a) The commissioner shall grant the appropriate level III trauma hospital designation to a hospital that is not ACS verified but that successfully completes the designation process under paragraph (b).

(b) The hospital must complete and submit a self-reported survey and application to the Trauma Advisory Council for review, verifying that the hospital meets the criteria as a level III trauma hospital. When the Trauma Advisory Council is satisfied the application is complete, the commissioner shall arrange a site review visit. Upon successful completion of the site review, the review team shall make written recommendations to the Trauma Advisory Council. If approved by the Trauma Advisory Council, a letter of recommendation shall be sent to the commissioner for final approval and designation.

Subd. 5. Level IV designation. (a) The commissioner shall grant the appropriate level IV trauma hospital designation to a hospital that successfully completes the designation process under paragraph (b).

(b) The hospital must complete and submit a self-reported survey and application to the Trauma Advisory Council for review, verifying that the hospital meets the criteria as a level IV trauma hospital. When the Trauma Advisory Council is satisfied the application is complete, the commissioner shall arrange a site review visit. Upon successful completion of the site review, the review team shall make written recommendations to the Trauma Advisory Council. If approved by the Trauma Advisory Council, a letter of recommendation shall be sent to the commissioner for final approval and designation.

Subd. 6. Changes in designation. Changes in a trauma hospital's ability to meet the criteria for the hospital's level of designation must be self-reported to the Trauma Advisory Council and to other regional hospitals and local emergency medical services providers and authorities. If the hospital cannot correct its ability to meet the criteria for its level within six months, the hospital may apply for redesignation at a different level.

Subd. 7. Higher designation. A trauma hospital may apply for a higher trauma hospital designation one time during the hospital's three-year designation by completing the designation process for that level of trauma hospital.

Subd. 8. Loss of designation. The commissioner may refuse to designate or redesignate or may revoke a previously issued trauma hospital designation if a hospital does not meet the criteria of the statewide trauma plan, in the interests of patient safety, or if a hospital denies or refuses a reasonable request by the commissioner or the commissioner's designee to verify information by correspondence or an on-site visit.

Subd. 9. Designation process protection. Data on patients in information and reports related to the designation and redesignation of trauma hospitals pursuant to subdivisions 3 to 5 are private data on individuals, as defined in section 13.02, subdivision 12.

History: 1Sp2005 c 4 art 6 s 28; 1Sp2010 c 1 art 20 s 9-11; 2016 c 179 s 3



Section 144.606 — INTERHOSPITAL TRANSFERS.

Subdivision 1. Written procedures required. A level III or IV trauma hospital must have predetermined, written procedures that direct the internal process for rapidly and efficiently transferring a major trauma patient to definitive care, including:

(1) clearly identified anatomic and physiologic criteria that, if met, will immediately initiate transfer to definitive care;

(2) a listing of appropriate ground and air transport services, including primary and secondary telephone contact numbers; and

(3) immediately available supplies, records, or other necessary resources that will accompany a patient.

Subd. 2. Transfer agreements. (a) A level III or IV trauma hospital may transfer patients to a hospital with which the trauma hospital has a written transfer agreement.

(b) Each agreement must be current and with a trauma hospital or trauma hospitals capable of caring for major trauma injuries.

(c) A level III or IV trauma hospital must have a current transfer agreement with a hospital that has special capabilities in the treatment of burn injuries and a transfer agreement with a second hospital that has special capabilities in the treatment of burn injuries, should the primary transfer hospital be unable to accept a burn patient.

History: 1Sp2005 c 4 art 6 s 29



Section 144.6062 — COMPREHENSIVE ADVANCED LIFE SUPPORT.

The commissioner of health shall establish a comprehensive advanced life-support educational program to train rural medical personnel, including physicians, physician assistants, nurses, and allied health care providers, in a team approach to anticipate, recognize, and treat life-threatening emergencies before serious injury or cardiac arrest occurs.

History: 1999 c 245 art 9 s 45; 1Sp2010 c 1 art 20 s 18,23



Section 144.6071 — TRAUMA REGISTRY.

Subdivision 1. Registry. The commissioner of health shall establish and maintain a central registry of persons who sustain major trauma as defined in section 144.602, subdivision 3. The registry shall collect information to facilitate the development of clinical and system quality improvement, injury prevention, treatment, and rehabilitation programs.

Subd. 2. Registry participation required. A trauma hospital must participate in the statewide trauma registry. The consent of the injured person is not required.

Subd. 3. Registry information. Trauma hospitals must electronically submit the following information to the registry:

(1) demographic information of the injured person;

(2) information about the date, location, and cause of the injury;

(3) information about the condition of the injured person;

(4) information about the treatment, comorbidities, and diagnosis of the injured person;

(5) information about the outcome and disposition of the injured person; and

(6) other trauma-related information required by the commissioner, if necessary to facilitate the development of clinical and system quality improvement, treatment, and rehabilitation programs.

Subd. 4. Rules. The commissioner may adopt rules to collect other information required to facilitate the development of clinical and system quality improvement, injury prevention, treatment, and rehabilitation programs. The commissioner may adopt rules at any time to implement this section and is not subject to the requirements of section 14.125.

Subd. 5. Reporting without liability. Any person or facility furnishing information required in this section shall not be subject to any action for damages or other relief, provided that the person or facility is acting in good faith.

Subd. 6. Data classification. Data on individuals collected by the commissioner of health under this section are private data on individuals, as defined in section 13.02, subdivision 12. Data not on individuals are nonpublic data as defined in section 13.02, subdivision 9. The commissioner shall provide summary registry data to public and private entities to conduct studies using data collected by the registry. The commissioner may charge a fee under section 13.03, subdivision 3, for all out-of-pocket expenses associated with the provision of data or data analysis.

Subd. 7. Report requirements. The commissioner shall use the registry to annually publish a report that includes comparative demographic and risk-adjusted epidemiological data on designated trauma hospitals. Any analyses or reports that identify providers may only be published after the provider has been provided the opportunity by the commissioner to review the underlying data and submit comments. The provider shall have 21 days to review the data for accuracy.

History: 1Sp2010 c 1 art 20 s 12



Section 144.608 — TRAUMA ADVISORY COUNCIL.

Subdivision 1. Trauma Advisory Council established. (a) A Trauma Advisory Council is established to advise, consult with, and make recommendations to the commissioner on the development, maintenance, and improvement of a statewide trauma system.

(b) The council shall consist of the following members:

(1) a trauma surgeon certified by the American Board of Surgery or the American Osteopathic Board of Surgery who practices in a level I or II trauma hospital;

(2) a general surgeon certified by the American Board of Surgery or the American Osteopathic Board of Surgery whose practice includes trauma and who practices in a designated rural area as defined under section 144.1501, subdivision 1, paragraph (e);

(3) a neurosurgeon certified by the American Board of Neurological Surgery who practices in a level I or II trauma hospital;

(4) a trauma program nurse manager or coordinator practicing in a level I or II trauma hospital;

(5) an emergency physician certified by the American Board of Emergency Medicine or the American Osteopathic Board of Emergency Medicine whose practice includes emergency room care in a level I, II, III, or IV trauma hospital;

(6) a trauma program manager or coordinator who practices in a level III or IV trauma hospital;

(7) a physician certified by the American Board of Family Medicine or the American Osteopathic Board of Family Practice whose practice includes emergency department care in a level III or IV trauma hospital located in a designated rural area as defined under section 144.1501, subdivision 1, paragraph (e);

(8) a nurse practitioner, as defined under section 144.1501, subdivision 1, paragraph (l), or a physician assistant, as defined under section 144.1501, subdivision 1, paragraph (o), whose practice includes emergency room care in a level IV trauma hospital located in a designated rural area as defined under section 144.1501, subdivision 1, paragraph (e);

(9) a physician certified in pediatric emergency medicine by the American Board of Pediatrics or certified in pediatric emergency medicine by the American Board of Emergency Medicine or certified by the American Osteopathic Board of Pediatrics whose practice primarily includes emergency department medical care in a level I, II, III, or IV trauma hospital, or a surgeon certified in pediatric surgery by the American Board of Surgery whose practice involves the care of pediatric trauma patients in a trauma hospital;

(10) an orthopedic surgeon certified by the American Board of Orthopaedic Surgery or the American Osteopathic Board of Orthopedic Surgery whose practice includes trauma and who practices in a level I, II, or III trauma hospital;

(11) the state emergency medical services medical director appointed by the Emergency Medical Services Regulatory Board;

(12) a hospital administrator of a level III or IV trauma hospital located in a designated rural area as defined under section 144.1501, subdivision 1, paragraph (e);

(13) a rehabilitation specialist whose practice includes rehabilitation of patients with major trauma injuries or traumatic brain injuries and spinal cord injuries as defined under section 144.661;

(14) an attendant or ambulance director who is an EMT, EMT-I, or EMT-P within the meaning of section 144E.001 and who actively practices with a licensed ambulance service in a primary service area located in a designated rural area as defined under section 144.1501, subdivision 1, paragraph (e); and

(15) the commissioner of public safety or the commissioner's designee.

Subd. 2. Council administration. (a) The council must meet at least twice a year but may meet more frequently at the call of the chair, a majority of the council members, or the commissioner.

(b) The terms, compensation, and removal of members of the council are governed by section 15.059. The council expires June 30, 2025.

(c) The council may appoint subcommittees and work groups. Subcommittees shall consist of council members. Work groups may include noncouncil members. Noncouncil members shall be compensated for work group activities under section 15.059, subdivision 3, but shall receive expenses only.

Subd. 3. Regional trauma advisory councils. (a) Up to eight regional trauma advisory councils may be formed as needed.

(b) Regional trauma advisory councils shall advise, consult with, and make recommendation to the state Trauma Advisory Council on suggested regional modifications to the statewide trauma criteria that will improve patient care and accommodate specific regional needs. The commissioner, in consultation with the Emergency Medical Services Regulatory Board and the emergency medical services and trauma hospitals in each region, shall provide quarterly data updates on major trauma scene ground ambulance transports to each regional trauma advisory council.

(c) Each regional advisory council must have no more than 15 members. The commissioner, in consultation with the Emergency Medical Services Regulatory Board, shall name the council members.

(d) Regional council members may receive expenses in the same manner and amount as authorized by the plan adopted under section 43A.18, subdivision 2.

History: 1Sp2005 c 4 art 6 s 31; 2009 c 74 s 3; 1Sp2010 c 1 art 20 s 13; 2014 c 286 art 8 s 18; 2015 c 42 s 2; 2016 c 158 art 1 s 54; 2016 c 179 s 4



Section 144.611 — CAPTIONING REQUIRED.

(a) This section applies to health care facilities licensed under this chapter.

(b) Any television in a waiting room provided for use by the general public, or by individuals using or requesting services, must have a closed captioning feature activated at all times if the television includes a captioning feature. A health care facility must make reasonable efforts to prevent members of the general public and individuals using or requesting services from independently deactivating a captioning feature.

(c) It is not a violation of this section if the captioning feature is deactivated by a member of the general public or an individual using or requesting services, so long as the captioning is reactivated as soon as practicable by a member of the facility staff upon knowledge that the deactivation has occurred.

(d) This section does not affect any other provision of law relating to disability discrimination or providing reasonable accommodations or diminish the rights of a person with a disability under other law.

History: 2016 c 150 s 1



Section 144.615 — BIRTH CENTERS.

Subdivision 1. Definitions. (a) For purposes of this section, the following definitions have the meanings given them.

(b) "Birth center" means a facility licensed for the primary purpose of performing low-risk deliveries that is not a hospital or licensed as part of a hospital and where births are planned to occur away from the mother's usual residence following a low-risk pregnancy.

(c) "CABC" means the Commission for the Accreditation of Birth Centers.

(d) "Low-risk pregnancy" means a normal, uncomplicated prenatal course as determined by documentation of adequate prenatal care and the anticipation of a normal, uncomplicated labor and birth, as defined by reasonable and generally accepted criteria adopted by professional groups for maternal, fetal, and neonatal health care.

Subd. 2. License required. (a) Beginning January 1, 2011, no birth center shall be established, operated, or maintained in the state without first obtaining a license from the commissioner of health according to this section.

(b) A license issued under this section is not transferable or assignable and is subject to suspension or revocation at any time for failure to comply with this section.

(c) A birth center licensed under this section shall not assert, represent, offer, provide, or imply that the center is or may render care or services other than the services it is permitted to render within the scope of the license or the accreditation issued.

(d) The license must be conspicuously posted in an area where patients are admitted.

Subd. 3. Temporary license. For new birth centers planning to begin operations after January 1, 2011, the commissioner may issue a temporary license to the birth center that is valid for a period of six months from the date of issuance. The birth center must submit to the commissioner an application and applicable fee for licensure as required under subdivision 4. The application must include the information required in subdivision 4, clauses (1) to (3) and (5) to (7), and documentation that the birth center has submitted an application for accreditation to the CABC. Upon receipt of accreditation from the CABC, the birth center must submit to the commissioner the information required in subdivision 4, clause (4), and the applicable fee under subdivision 8. The commissioner shall issue a new license.

Subd. 4. Application. An application for a license to operate a birth center and the applicable fee under subdivision 8 must be submitted to the commissioner on a form provided by the commissioner and must contain:

(1) the name of the applicant;

(2) the site location of the birth center;

(3) the name of the person in charge of the center;

(4) documentation that the accreditation described under subdivision 6 has been issued, including the effective date and the expiration date of the accreditation, and the date of the last site visit by the CABC;

(5) the number of patients the birth center is capable of serving at a given time;

(6) the names and license numbers, if applicable, of the health care professionals on staff at the birth center; and

(7) any other information the commissioner deems necessary.

Subd. 5. Suspension, revocation, and refusal to renew. The commissioner may refuse to grant or renew, or may suspend or revoke, a license on any of the grounds described under section 144.55, subdivision 6, paragraph (a), clause (2), (3), or (4), or upon the loss of accreditation by the CABC. The applicant or licensee is entitled to notice and a hearing as described under section 144.55, subdivision 7, and a new license may be issued after proper inspection of the birth center has been conducted.

Subd. 6. Standards for licensure. (a) To be eligible for licensure under this section, a birth center must be accredited by the CABC or must obtain accreditation within six months of the date of the application for licensure. If the birth center loses its accreditation, the birth center must immediately notify the commissioner.

(b) The center must have procedures in place specifying criteria by which risk status will be established and applied to each woman at admission and during labor.

(c) Upon request, the birth center shall provide the commissioner of health with any material submitted by the birth center to the CABC as part of the accreditation process, including the accreditation application, the self-evaluation report, the accreditation decision letter from the CABC, and any reports from the CABC following a site visit.

Subd. 7. Limitations of services. (a) The following limitations apply to the services performed at a birth center:

(1) surgical procedures must be limited to those normally accomplished during an uncomplicated birth, including episiotomy and repair;

(2) no abortions may be administered; and

(3) no general or regional anesthesia may be administered.

(b) Notwithstanding paragraph (a), local anesthesia may be administered at a birth center if the administration of the anesthetic is performed within the scope of practice of a health care professional.

Subd. 8. Fees. (a) The biennial license fee for a birth center is $365.

(b) The temporary license fee is $365.

(c) Fees shall be collected and deposited according to section 144.122.

Subd. 9. Renewal. (a) Except as provided in paragraph (b), a license issued under this section expires two years from the date of issue.

(b) A temporary license issued under subdivision 3 expires six months from the date of issue and may be renewed for one additional six-month period.

(c) An application for renewal shall be submitted at least 60 days prior to expiration of the license on forms prescribed by the commissioner of health.

Subd. 10. Records. All health records maintained on each client by a birth center are subject to sections 144.292 to 144.298.

Subd. 11. Report. (a) The commissioner of health, in consultation with the commissioner of human services and representatives of the licensed birth centers, the American College of Obstetricians and Gynecologists, the American Academy of Pediatrics, the Minnesota Hospital Association, and the Minnesota Ambulance Association, shall evaluate the quality of care and outcomes for services provided in licensed birth centers, including, but not limited to, the utilization of services provided at a birth center, the outcomes of care provided to both mothers and newborns, and the numbers of transfers to other health care facilities that are required and the reasons for the transfers. The commissioner shall work with the birth centers to establish a process to gather and analyze the data within protocols that protect the confidentiality of patient identification.

(b) The commissioner of health shall report the findings of the evaluation to the legislature by January 15, 2014.

History: 1Sp2010 c 1 art 20 s 14



Section 144.6501 — NURSING HOME ADMISSION CONTRACTS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Facility" means a nursing home licensed under chapter 144A or a boarding care facility licensed under sections 144.50 to 144.58.

(b) "Contract of admission," "admission contract," or "admission agreement," includes, but is not limited to, all documents that a resident or resident's representative must sign at the time of, or as a condition of, admission to the facility. Oral representations and statements between the facility and the resident or resident's representative are not part of the contract of admission unless expressly contained in writing in those documents. The contract of admission must specify the obligations of the resident or the responsible party.

(c) "Legal representative" means an attorney-in-fact under a valid power of attorney executed by the prospective resident, or a conservator or guardian appointed for the prospective resident, or a representative payee appointed for the prospective resident, or other agent of limited powers.

(d) "Responsible party" means a person who has access to the resident's income and assets and who agrees to apply the resident's income and assets to pay for the resident's care or who agrees to make and complete an application for medical assistance on behalf of the resident.

Subd. 2. Waivers of liability prohibited. An admission contract must not include a waiver of facility liability for the health and safety or personal property of a resident while the resident is under the facility's supervision. An admission contract must not include a provision that the facility knows or should know to be deceptive, unlawful, or unenforceable under state or federal law, nor any provision that requires or implies a lesser standard of care or responsibility than is required by law.

Subd. 3. Contracts of admission. (a) A facility shall make complete unsigned copies of its admission contract available to potential applicants and to the state or local long-term care ombudsman immediately upon request.

(b) A facility shall post conspicuously within the facility, in a location accessible to public view, either a complete copy of its admission contract or notice of its availability from the facility.

(c) An admission contract must be printed in black type of at least ten-point type size. The facility shall give a complete copy of the admission contract to the resident or the resident's legal representative promptly after it has been signed by the resident or legal representative.

(d) An admission contract is a consumer contract under sections 325G.29 to 325G.37.

(e) All admission contracts must state in bold capital letters the following notice to applicants for admission: "NOTICE TO APPLICANTS FOR ADMISSION. READ YOUR ADMISSION CONTRACT. ORAL STATEMENTS OR COMMENTS MADE BY THE FACILITY OR YOU OR YOUR REPRESENTATIVE ARE NOT PART OF YOUR ADMISSION CONTRACT UNLESS THEY ARE ALSO IN WRITING. DO NOT RELY ON ORAL STATEMENTS OR COMMENTS THAT ARE NOT INCLUDED IN THE WRITTEN ADMISSION CONTRACT."

Subd. 4. Resident and facility obligations. (a) Before or at the time of admission, the facility shall make reasonable efforts to communicate the content of the admission contract to, and obtain on the admission contract the signature of, the person who is to be admitted to the facility and the responsible party. The admission contract must be signed by the prospective resident unless the resident is legally incompetent or cannot understand or sign the admission contract because of the resident's medical condition.

(b) If the resident cannot sign the admission contract, the reason must be documented in the resident's medical record by the admitting physician.

(c) If the determination under paragraph (b) has been made, the facility may request the signature of another person on behalf of the applicant, subject to the provisions of paragraph (d). The facility must not require the person to disclose any information regarding the person's personal financial assets, liabilities, or income, unless the person voluntarily chooses to become financially responsible for the resident's care. The facility must issue timely billing, respond to questions, and monitor timely payment.

(d) A person who desires to assume financial responsibility for the resident's care may contract with the facility to do so. A person other than the resident or a financially responsible spouse who signs an admission contract must not be required by the facility to assume personal financial liability for the resident's care. However, if the responsible party has signed the admission contract and fails to make timely payment of the facility obligation, or knowingly fails to spend down the resident's assets appropriately for the purpose of obtaining medical assistance, then the responsible party shall be liable to the facility for the resident's costs of care which are not paid for by medical assistance. A responsible party shall be personally liable only to the extent the resident's income or assets were misapplied.

(e) The admission contract must include written notice in the signature block, in bold capital letters, that a person other than the resident or financially responsible spouse may not be required by the facility to assume personal financial liability for the resident's care.

(f) This subdivision does not preclude the facility from obtaining the signature of a legal representative, if applicable.

Subd. 5. Public benefits eligibility. An admission contract must clearly and explicitly state whether the facility participates in the Medicare, medical assistance, or Veterans Administration programs. If the facility's participation in any of those programs is limited for any reason, the admission contract must clearly state the limitation and whether the facility is eligible to receive payment from the program for the person who is considering admission or who has been admitted to the facility.

Subd. 6. Medical assistance payment. (a) An admission contract for a facility that is certified for participation in the medical assistance program must state that neither the prospective resident, nor anyone on the resident's behalf, is required to pay privately any amount for which the resident's care at the facility has been approved for payment by medical assistance or to make any kind of donation, voluntary or otherwise. Except as permitted under section 6015 of the Deficit Reduction Act of 2005, Public Law 109-171, an admission contract must state that the facility does not require as a condition of admission, either in its admission contract or by oral promise before signing the admission contract, that residents remain in private pay status for any period of time.

(b) The admission contract must state that upon presentation of proof of eligibility, the facility will submit a medical assistance claim for reimbursement and will return any and all payments made by the resident, or by any person on the resident's behalf, for services covered by medical assistance, upon receipt of medical assistance payment.

(c) A facility that participates in the medical assistance program shall not charge for the day of the resident's discharge from the facility or subsequent days.

(d) If a facility's charges incurred by the resident are delinquent for 30 days, and no person has agreed to apply for medical assistance for the resident, the facility may petition the court under chapter 524 to appoint a representative for the resident in order to apply for medical assistance for the resident.

(e) The remedy provided in this subdivision does not preclude a facility from seeking any other remedy available under other laws of this state.

Subd. 7. Consent to treatment. An admission contract must not include a clause requiring a resident to sign a consent to all treatment ordered by any physician. An admission contract may require consent only for routine nursing care or emergency care. An admission contract must contain a clause that informs the resident of the right to refuse treatment.

Subd. 8. Written acknowledgment. An admission contract must contain a written acknowledgment that the resident has been informed of the patient's bill of rights, as required in section 144.652.

Subd. 9. Violations; penalties. (a) Violation of this section is grounds for issuance of a correction order, and if uncorrected, a penalty assessment issued by the commissioner of health, under section 144A.10. The civil fine for noncompliance with a correction order issued under this section is $250 per day.

(b) Unless otherwise expressly provided, the remedies or penalties provided by this subdivision do not preclude a resident from seeking any other remedy and penalty available under other laws of this state.

Subd. 10. Applicability. This section applies to new admissions to facilities on and after October 1, 1989. This section does not require the execution of a new admission contract for a resident who was residing in a facility before June 1, 1989. However, provisions of the admission contract that are inconsistent with or in conflict with this section are voidable at the sole option of the resident. Residents must be given notice of the changes in admission contracts according to this section and must be given the opportunity to execute a new admission contract that conforms to this section.

History: 1989 c 285 s 2; 1990 c 426 art 1 s 19; 1995 c 136 s 1,2; 2005 c 10 art 4 s 1; 2006 c 282 art 17 s 23; 2009 c 86 art 1 s 17



Section 144.6503 — FACILITIES FOR ALZHEIMER'S DISEASE OR RELATED DISORDER.

(a) If a nursing facility serves persons with Alzheimer's disease or related disorders, whether in a segregated or general unit, the facility's direct care staff and their supervisors must be trained in dementia care.

(b) Areas of required training include:

(1) an explanation of Alzheimer's disease and related disorders;

(2) assistance with activities of daily living;

(3) problem solving with challenging behaviors; and

(4) communication skills.

(c) The facility shall provide to consumers in written or electronic form a description of the training program, the categories of employees trained, the frequency of training, and the basic topics covered.

(d) The facility shall document compliance with this section.

(e) The commissioner of health has enforcement authority under section 144A.10, subdivision 1, to ensure compliance of the training requirements in this section.

(f) At each facility inspection under section 144A.10, subdivision 2, if the facility is not in compliance, the commissioner has authority to issue a correction order under section 144A.10, subdivision 4.

History: 2003 c 37 s 1; 2008 c 230 s 2



Section 144.6505 — SUBACUTE CARE WAIVERS.

Subdivision 1. Subacute care; waiver from state and federal rules and regulations. The commissioners of health and human services shall work with providers to examine state and federal rules and regulations governing the provision of care in nursing facilities and apply for federal waivers and pursue state law changes to any impediments to the provision of subacute care in skilled nursing facilities.

Subd. 2. Definition of subacute care. (a) For the purpose of this section, "subacute care" means comprehensive inpatient care, as further defined in this subdivision, designed for persons who:

(1) have or have had an acute illness or accident, or an acute exacerbation of a chronic illness, and who require a moderate level of service intensity;

(2) do not require, or no longer require, technologically intensive diagnosis or management;

(3) have concurrent medical, nursing, and discharge and/or nondischarge oriented rehabilitation objectives that are expected to be achieved within a specified time; and

(4) require interdisciplinary management.

(b) Subacute care includes goal-oriented treatment rendered immediately after, or as an appropriate alternative to, acute hospitalization with the goal of transitioning patients towards increased independence or lower acuity level in a cost-effective environment, to treat one or more specific active complex medical conditions or to administer one or more technically complex treatments, in the context of a patient's underlying long-term conditions and overall situation.

(c) Subacute care does not generally depend heavily on high technology monitoring or complex diagnostic procedures.

(d) Subacute care requires the coordinated services of an interdisciplinary team including physicians, nurses, and other relevant professional disciplines, who are trained and knowledgeable to assess and manage these specific conditions and perform the necessary procedures.

(e) Subacute care is provided as part of a specifically defined program.

(f) Subacute care includes more intensive care than traditional nursing facility care and less intensive care than acute care and may be provided at a variety of sites, including hospitals and skilled nursing facilities.

(g) Subacute care requires recurrent patient assessment on a daily to weekly basis and review of the clinical course and treatment plan for a limited time period ranging from several days to several months, until the condition is stabilized or a predetermined treatment course is completed.

History: 1995 c 207 art 7 s 8; 1995 c 263 s 14



Section 144.651 — HEALTH CARE BILL OF RIGHTS.

Subdivision 1. Legislative intent. It is the intent of the legislature and the purpose of this section to promote the interests and well being of the patients and residents of health care facilities. No health care facility may require a patient or resident to waive these rights as a condition of admission to the facility. Any guardian or conservator of a patient or resident or, in the absence of a guardian or conservator, an interested person, may seek enforcement of these rights on behalf of a patient or resident. An interested person may also seek enforcement of these rights on behalf of a patient or resident who has a guardian or conservator through administrative agencies or in district court having jurisdiction over guardianships and conservatorships. Pending the outcome of an enforcement proceeding the health care facility may, in good faith, comply with the instructions of a guardian or conservator. It is the intent of this section that every patient's civil and religious liberties, including the right to independent personal decisions and knowledge of available choices, shall not be infringed and that the facility shall encourage and assist in the fullest possible exercise of these rights.

Subd. 2. Definitions. For the purposes of this section, "patient" means a person who is admitted to an acute care inpatient facility for a continuous period longer than 24 hours, for the purpose of diagnosis or treatment bearing on the physical or mental health of that person. For purposes of subdivisions 4 to 9, 12, 13, 15, 16, and 18 to 20, "patient" also means a person who receives health care services at an outpatient surgical center or at a birth center licensed under section 144.615. "Patient" also means a minor who is admitted to a residential program as defined in section 253C.01. For purposes of subdivisions 1, 3 to 16, 18, 20 and 30, "patient" also means any person who is receiving mental health treatment on an outpatient basis or in a community support program or other community-based program. "Resident" means a person who is admitted to a nonacute care facility including extended care facilities, nursing homes, and boarding care homes for care required because of prolonged mental or physical illness or disability, recovery from injury or disease, or advancing age. For purposes of all subdivisions except subdivisions 28 and 29, "resident" also means a person who is admitted to a facility licensed as a board and lodging facility under Minnesota Rules, parts 4625.0100 to 4625.2355, or a supervised living facility under Minnesota Rules, parts 4665.0100 to 4665.9900, and which operates a rehabilitation program licensed under Minnesota Rules, parts 9530.6405 to 9530.6590.

Subd. 3. Public policy declaration. It is declared to be the public policy of this state that the interests of each patient and resident be protected by a declaration of a patients' bill of rights which shall include but not be limited to the rights specified in this section.

Subd. 4. Information about rights. Patients and residents shall, at admission, be told that there are legal rights for their protection during their stay at the facility or throughout their course of treatment and maintenance in the community and that these are described in an accompanying written statement of the applicable rights and responsibilities set forth in this section. In the case of patients admitted to residential programs as defined in section 253C.01, the written statement shall also describe the right of a person 16 years old or older to request release as provided in section 253B.04, subdivision 2, and shall list the names and telephone numbers of individuals and organizations that provide advocacy and legal services for patients in residential programs. Reasonable accommodations shall be made for people who have communication disabilities and those who speak a language other than English. Current facility policies, inspection findings of state and local health authorities, and further explanation of the written statement of rights shall be available to patients, residents, their guardians or their chosen representatives upon reasonable request to the administrator or other designated staff person, consistent with chapter 13, the Data Practices Act, and section 626.557, relating to vulnerable adults.

Subd. 5. Courteous treatment. Patients and residents have the right to be treated with courtesy and respect for their individuality by employees of or persons providing service in a health care facility.

Subd. 6. Appropriate health care. Patients and residents shall have the right to appropriate medical and personal care based on individual needs. Appropriate care for residents means care designed to enable residents to achieve their highest level of physical and mental functioning. This right is limited where the service is not reimbursable by public or private resources.

Subd. 7. Physician's identity. Patients and residents shall have or be given, in writing, the name, business address, telephone number, and specialty, if any, of the physician responsible for coordination of their care. In cases where it is medically inadvisable, as documented by the attending physician in a patient's or resident's care record, the information shall be given to the patient's or resident's guardian or other person designated by the patient or resident as a representative.

Subd. 8. Relationship with other health services. Patients and residents who receive services from an outside provider are entitled, upon request, to be told the identity of the provider. Residents shall be informed, in writing, of any health care services which are provided to those residents by individuals, corporations, or organizations other than their facility. Information shall include the name of the outside provider, the address, and a description of the service which may be rendered. In cases where it is medically inadvisable, as documented by the attending physician in a patient's or resident's care record, the information shall be given to the patient's or resident's guardian or other person designated by the patient or resident as a representative.

Subd. 9. Information about treatment. Patients and residents shall be given by their physicians complete and current information concerning their diagnosis, treatment, alternatives, risks, and prognosis as required by the physician's legal duty to disclose. This information shall be in terms and language the patients or residents can reasonably be expected to understand. Patients and residents may be accompanied by a family member or other chosen representative, or both. This information shall include the likely medical or major psychological results of the treatment and its alternatives. In cases where it is medically inadvisable, as documented by the attending physician in a patient's or resident's medical record, the information shall be given to the patient's or resident's guardian or other person designated by the patient or resident as a representative. Individuals have the right to refuse this information.

Every patient or resident suffering from any form of breast cancer shall be fully informed, prior to or at the time of admission and during her stay, of all alternative effective methods of treatment of which the treating physician is knowledgeable, including surgical, radiological, or chemotherapeutic treatments or combinations of treatments and the risks associated with each of those methods.

Subd. 10. Participation in planning treatment; notification of family members. (a) Patients and residents shall have the right to participate in the planning of their health care. This right includes the opportunity to discuss treatment and alternatives with individual caregivers, the opportunity to request and participate in formal care conferences, and the right to include a family member or other chosen representative, or both. In the event that the patient or resident cannot be present, a family member or other representative chosen by the patient or resident may be included in such conferences. A chosen representative may include a doula of the patient's choice.

(b) If a patient or resident who enters a facility is unconscious or comatose or is unable to communicate, the facility shall make reasonable efforts as required under paragraph (c) to notify either a family member or a person designated in writing by the patient as the person to contact in an emergency that the patient or resident has been admitted to the facility. The facility shall allow the family member to participate in treatment planning, unless the facility knows or has reason to believe the patient or resident has an effective advance directive to the contrary or knows the patient or resident has specified in writing that they do not want a family member included in treatment planning. After notifying a family member but prior to allowing a family member to participate in treatment planning, the facility must make reasonable efforts, consistent with reasonable medical practice, to determine if the patient or resident has executed an advance directive relative to the patient or resident's health care decisions. For purposes of this paragraph, "reasonable efforts" include:

(1) examining the personal effects of the patient or resident;

(2) examining the medical records of the patient or resident in the possession of the facility;

(3) inquiring of any emergency contact or family member contacted under this section whether the patient or resident has executed an advance directive and whether the patient or resident has a physician to whom the patient or resident normally goes for care; and

(4) inquiring of the physician to whom the patient or resident normally goes for care, if known, whether the patient or resident has executed an advance directive. If a facility notifies a family member or designated emergency contact or allows a family member to participate in treatment planning in accordance with this paragraph, the facility is not liable to the patient or resident for damages on the grounds that the notification of the family member or emergency contact or the participation of the family member was improper or violated the patient's privacy rights.

(c) In making reasonable efforts to notify a family member or designated emergency contact, the facility shall attempt to identify family members or a designated emergency contact by examining the personal effects of the patient or resident and the medical records of the patient or resident in the possession of the facility. If the facility is unable to notify a family member or designated emergency contact within 24 hours after the admission, the facility shall notify the county social service agency or local law enforcement agency that the patient or resident has been admitted and the facility has been unable to notify a family member or designated emergency contact. The county social service agency and local law enforcement agency shall assist the facility in identifying and notifying a family member or designated emergency contact. A county social service agency or local law enforcement agency that assists a facility in implementing this subdivision is not liable to the patient or resident for damages on the grounds that the notification of the family member or emergency contact or the participation of the family member was improper or violated the patient's privacy rights.

Subd. 11. Continuity of care. Patients and residents shall have the right to be cared for with reasonable regularity and continuity of staff assignment as far as facility policy allows.

Subd. 12. Right to refuse care. Competent patients and residents shall have the right to refuse treatment based on the information required in subdivision 9. Residents who refuse treatment, medication, or dietary restrictions shall be informed of the likely medical or major psychological results of the refusal, with documentation in the individual medical record. In cases where a patient or resident is incapable of understanding the circumstances but has not been adjudicated incompetent, or when legal requirements limit the right to refuse treatment, the conditions and circumstances shall be fully documented by the attending physician in the patient's or resident's medical record.

Subd. 13. Experimental research. Written, informed consent must be obtained prior to a patient's or resident's participation in experimental research. Patients and residents have the right to refuse participation. Both consent and refusal shall be documented in the individual care record.

Subd. 14. Freedom from maltreatment. Patients and residents shall be free from maltreatment as defined in the Vulnerable Adults Protection Act. "Maltreatment" means conduct described in section 626.5572, subdivision 15, or the intentional and nontherapeutic infliction of physical pain or injury, or any persistent course of conduct intended to produce mental or emotional distress. Every patient and resident shall also be free from nontherapeutic chemical and physical restraints, except in fully documented emergencies, or as authorized in writing after examination by a patient's or resident's physician for a specified and limited period of time, and only when necessary to protect the resident from self-injury or injury to others.

Subd. 15. Treatment privacy. Patients and residents shall have the right to respectfulness and privacy as it relates to their medical and personal care program. Case discussion, consultation, examination, and treatment are confidential and shall be conducted discreetly. Privacy shall be respected during toileting, bathing, and other activities of personal hygiene, except as needed for patient or resident safety or assistance.

Subd. 16. Confidentiality of records. Patients and residents shall be assured confidential treatment of their personal and medical records, and may approve or refuse their release to any individual outside the facility. Residents shall be notified when personal records are requested by any individual outside the facility and may select someone to accompany them when the records or information are the subject of a personal interview. Copies of records and written information from the records shall be made available in accordance with this subdivision and sections 144.291 to 144.298. This right does not apply to complaint investigations and inspections by the Department of Health, where required by third-party payment contracts, or where otherwise provided by law.

Subd. 17. Disclosure of services available. Patients and residents shall be informed, prior to or at the time of admission and during their stay, of services which are included in the facility's basic per diem or daily room rate and that other services are available at additional charges. Facilities shall make every effort to assist patients and residents in obtaining information regarding whether the Medicare or medical assistance program will pay for any or all of the aforementioned services.

Subd. 18. Responsive service. Patients and residents shall have the right to a prompt and reasonable response to their questions and requests.

Subd. 19. Personal privacy. Patients and residents shall have the right to every consideration of their privacy, individuality, and cultural identity as related to their social, religious, and psychological well-being. Facility staff shall respect the privacy of a resident's room by knocking on the door and seeking consent before entering, except in an emergency or where clearly inadvisable.

Subd. 20. Grievances. Patients and residents shall be encouraged and assisted, throughout their stay in a facility or their course of treatment, to understand and exercise their rights as patients, residents, and citizens. Patients and residents may voice grievances and recommend changes in policies and services to facility staff and others of their choice, free from restraint, interference, coercion, discrimination, or reprisal, including threat of discharge. Notice of the grievance procedure of the facility or program, as well as addresses and telephone numbers for the Office of Health Facility Complaints and the area nursing home ombudsman pursuant to the Older Americans Act, section 307(a)(12) shall be posted in a conspicuous place.

Every acute care inpatient facility, every residential program as defined in section 253C.01, every nonacute care facility, and every facility employing more than two people that provides outpatient mental health services shall have a written internal grievance procedure that, at a minimum, sets forth the process to be followed; specifies time limits, including time limits for facility response; provides for the patient or resident to have the assistance of an advocate; requires a written response to written grievances; and provides for a timely decision by an impartial decision maker if the grievance is not otherwise resolved. Compliance by hospitals, residential programs as defined in section 253C.01 which are hospital-based primary treatment programs, and outpatient surgery centers with section 144.691 and compliance by health maintenance organizations with section 62D.11 is deemed to be compliance with the requirement for a written internal grievance procedure.

Subd. 21. Communication privacy. Patients and residents may associate and communicate privately with persons of their choice and enter and, except as provided by the Minnesota Commitment Act, leave the facility as they choose. Patients and residents shall have access, at their expense, to writing instruments, stationery, and postage. Personal mail shall be sent without interference and received unopened unless medically or programmatically contraindicated and documented by the physician in the medical record. There shall be access to a telephone where patients and residents can make and receive calls as well as speak privately. Facilities which are unable to provide a private area shall make reasonable arrangements to accommodate the privacy of patients' or residents' calls. Upon admission to a facility where federal law prohibits unauthorized disclosure of patient or resident identifying information to callers and visitors, the patient or resident, or the legal guardian or conservator of the patient or resident, shall be given the opportunity to authorize disclosure of the patient's or resident's presence in the facility to callers and visitors who may seek to communicate with the patient or resident. To the extent possible, the legal guardian or conservator of a patient or resident shall consider the opinions of the patient or resident regarding the disclosure of the patient's or resident's presence in the facility. This right is limited where medically inadvisable, as documented by the attending physician in a patient's or resident's care record. Where programmatically limited by a facility abuse prevention plan pursuant to section 626.557, subdivision 14, paragraph (b), this right shall also be limited accordingly.

Subd. 22. Personal property. Patients and residents may retain and use their personal clothing and possessions as space permits, unless to do so would infringe upon rights of other patients or residents, and unless medically or programmatically contraindicated for documented medical, safety, or programmatic reasons. The facility must either maintain a central locked depository or provide individual locked storage areas in which residents may store their valuables for safekeeping. The facility may, but is not required to, provide compensation for or replacement of lost or stolen items.

Subd. 23. Services for the facility. Patients and residents shall not perform labor or services for the facility unless those activities are included for therapeutic purposes and appropriately goal-related in their individual medical record.

Subd. 24. Choice of supplier. Residents may purchase or rent goods or services not included in the per diem rate from a supplier of their choice unless otherwise provided by law. The supplier shall ensure that these purchases are sufficient to meet the medical or treatment needs of the residents.

Subd. 25. Financial affairs. Competent residents may manage their personal financial affairs, or shall be given at least a quarterly accounting of financial transactions on their behalf if they delegate this responsibility in accordance with the laws of Minnesota to the facility for any period of time.

Subd. 26. Right to associate. (a) Residents may meet with and receive visitors and participate in activities of commercial, religious, political, as defined in section 203B.11 and community groups without interference at their discretion if the activities do not infringe on the right to privacy of other residents or are not programmatically contraindicated. This includes:

(1) the right to join with other individuals within and outside the facility to work for improvements in long-term care;

(2) the right to visitation by an individual the patient has appointed as the patient's health care agent under chapter 145C;

(3) the right to visitation and health care decision making by an individual designated by the patient under paragraph (c).

(b) Upon admission to a facility where federal law prohibits unauthorized disclosure of patient or resident identifying information to callers and visitors, the patient or resident, or the legal guardian or conservator of the patient or resident, shall be given the opportunity to authorize disclosure of the patient's or resident's presence in the facility to callers and visitors who may seek to communicate with the patient or resident. To the extent possible, the legal guardian or conservator of a patient or resident shall consider the opinions of the patient or resident regarding the disclosure of the patient's or resident's presence in the facility.

(c) Upon admission to a facility, the patient or resident, or the legal guardian or conservator of the patient or resident, must be given the opportunity to designate a person who is not related who will have the status of the patient's next of kin with respect to visitation and making a health care decision. A designation must be included in the patient's health record. With respect to making a health care decision, a health care directive or appointment of a health care agent under chapter 145C prevails over a designation made under this paragraph. The unrelated person may also be identified as such by the patient or by the patient's family.

Subd. 27. Advisory councils. Residents and their families shall have the right to organize, maintain, and participate in resident advisory and family councils. Each facility shall provide assistance and space for meetings. Council meetings shall be afforded privacy, with staff or visitors attending only upon the council's invitation. A staff person shall be designated the responsibility of providing this assistance and responding to written requests which result from council meetings. Resident and family councils shall be encouraged to make recommendations regarding facility policies.

Subd. 28. Married residents. Residents, if married, shall be assured privacy for visits by their spouses and, if both spouses are residents of the facility, they shall be permitted to share a room, unless medically contraindicated and documented by their physicians in the medical records.

Subd. 29. Transfers and discharges. Residents shall not be arbitrarily transferred or discharged. Residents must be notified, in writing, of the proposed discharge or transfer and its justification no later than 30 days before discharge from the facility and seven days before transfer to another room within the facility. This notice shall include the resident's right to contest the proposed action, with the address and telephone number of the area nursing home ombudsman pursuant to the Older Americans Act, section 307(a)(12). The resident, informed of this right, may choose to relocate before the notice period ends. The notice period may be shortened in situations outside the facility's control, such as a determination by utilization review, the accommodation of newly admitted residents, a change in the resident's medical or treatment program, the resident's own or another resident's welfare, or nonpayment for stay unless prohibited by the public program or programs paying for the resident's care, as documented in the medical record. Facilities shall make a reasonable effort to accommodate new residents without disrupting room assignments.

Subd. 30. Protection and advocacy services. Patients and residents shall have the right of reasonable access at reasonable times to any available rights protection services and advocacy services so that the patient may receive assistance in understanding, exercising, and protecting the rights described in this section and in other law. This right shall include the opportunity for private communication between the patient and a representative of the rights protection service or advocacy service.

Subd. 31. Isolation and restraints. A minor patient who has been admitted to a residential program as defined in section 253C.01 has the right to be free from physical restraint and isolation except in emergency situations involving a likelihood that the patient will physically harm the patient's self or others. These procedures may not be used for disciplinary purposes, to enforce program rules, or for the convenience of staff. Isolation or restraint may be used only upon the prior authorization of a physician, psychiatrist, or licensed psychologist, only when less restrictive measures are ineffective or not feasible and only for the shortest time necessary.

Subd. 32. Treatment plan. A minor patient who has been admitted to a residential program as defined in section 253C.01 has the right to a written treatment plan that describes in behavioral terms the case problems, the precise goals of the plan, and the procedures that will be utilized to minimize the length of time that the minor requires inpatient treatment. The plan shall also state goals for release to a less restrictive facility and follow-up treatment measures and services, if appropriate. To the degree possible, the minor patient and the minor patient's parents or guardian shall be involved in the development of the treatment and discharge plan.

Subd. 33. Restraints. (a) Competent nursing home residents, family members of residents who are not competent, and legally appointed conservators, guardians, and health care agents as defined under section 145C.01, have the right to request and consent to the use of a physical restraint in order to treat the medical symptoms of the resident.

(b) Upon receiving a request for a physical restraint, a nursing home shall inform the resident, family member, or legal representative of alternatives to and the risks involved with physical restraint use. The nursing home shall provide a physical restraint to a resident only upon receipt of a signed consent form authorizing restraint use and a written order from the attending physician that contains statements and determinations regarding medical symptoms and specifies the circumstances under which restraints are to be used.

(c) A nursing home providing a restraint under paragraph (b) must:

(1) document that the procedures outlined in that paragraph have been followed;

(2) monitor the use of the restraint by the resident; and

(3) periodically, in consultation with the resident, the family, and the attending physician, reevaluate the resident's need for the restraint.

(d) A nursing home shall not be subject to fines, civil money penalties, or other state or federal survey enforcement remedies solely as the result of allowing the use of a physical restraint as authorized in this subdivision. Nothing in this subdivision shall preclude the commissioner from taking action to protect the health and safety of a resident if:

(1) the use of the restraint has jeopardized the health and safety of the resident; and

(2) the nursing home failed to take reasonable measures to protect the health and safety of the resident.

(e) For purposes of this subdivision, "medical symptoms" include:

(1) a concern for the physical safety of the resident; and

(2) physical or psychological needs expressed by a resident. A resident's fear of falling may be the basis of a medical symptom.

A written order from the attending physician that contains statements and determinations regarding medical symptoms is sufficient evidence of the medical necessity of the physical restraint.

(f) When determining nursing facility compliance with state and federal standards for the use of physical restraints, the commissioner of health is bound by the statements and determinations contained in the attending physician's order regarding medical symptoms. For purposes of this order, "medical symptoms" include the request by a competent resident, family member of a resident who is not competent, or legally appointed conservator, guardian, or health care agent as defined under section 145C.01, that the facility provide a physical restraint in order to enhance the physical safety of the resident.

History: 1973 c 688 s 1; 1976 c 274 s 1; 1982 c 504 s 1; 1983 c 248 s 1; 1984 c 654 art 5 s 8; 1984 c 657 s 1; 1986 c 326 s 1-6; 1986 c 444; 1989 c 186 s 1; 1989 c 282 art 3 s 5; 1991 c 255 s 19; 1993 c 54 s 1-3; 1995 c 136 s 3,4; 1995 c 189 s 8; 1995 c 229 art 4 s 5,6; 1996 c 277 s 1; 1998 c 254 art 2 s 10; 1999 c 83 s 1; 2004 c 198 s 10; 2007 c 147 art 9 s 18-20; art 10 s 15; 1Sp2010 c 1 art 20 s 15; 2013 c 62 s 4; 2016 c 158 art 1 s 55



Section 144.652 — BILL OF RIGHTS NOTICE TO PATIENT OR RESIDENT; VIOLATION.

Subdivision 1. Distribution; posting. Except as provided below, section 144.651 shall be posted conspicuously in a public place in all facilities licensed under the provisions of sections 144.50 to 144.58, or 144A.02. Copies of the law shall be furnished the patient or resident and the patient or resident's guardian or conservator upon admittance to the facility. Facilities providing services to patients may delete section 144.651, subdivisions 24 to 29, and those portions of other subdivisions that apply only to residents, from copies posted or distributed to patients with appropriate notation that residents have additional rights under law. The policy statement shall include the address and telephone number of the Board of Medical Practice and/or the name and phone number of the person within the facility to whom inquiries about the medical care received may be directed. The notice shall include a brief statement describing how to file a complaint with the Office of Health Facility Complaints established pursuant to section 144A.52 concerning a violation of section 144.651 or any other state statute or rule. This notice shall include the address and phone number of the Office of Health Facility Complaints.

Subd. 2. Correction order; emergencies. A substantial violation of the rights of any patient or resident as defined in section 144.651, shall be grounds for issuance of a correction order pursuant to section 144.653 or 144A.10. The issuance or nonissuance of a correction order shall not preclude, diminish, enlarge, or otherwise alter private action by or on behalf of a patient or resident to enforce any unreasonable violation of the patient's or resident's rights. Compliance with the provisions of section 144.651 shall not be required whenever emergency conditions, as documented by the attending physician in a patient's medical record or a resident's care record, indicate immediate medical treatment, including but not limited to surgical procedures, is necessary and it is impossible or impractical to comply with the provisions of section 144.651 because delay would endanger the patient's or resident's life, health, or safety.

History: 1973 c 688 s 2; 1976 c 173 s 41; 1976 c 222 s 28; 1976 c 274 s 2; 1977 c 326 s 1; 1983 c 248 s 2; 1986 c 444; 1991 c 106 s 6



Section 144.6521 — DISCLOSURE OF FINANCIAL INTEREST.

Subdivision 1. Disclosure. No health care provider with a financial or economic interest in, or an employment or contractual arrangement that limits referral options with, a hospital, outpatient surgical center or diagnostic imaging facility, or an affiliate of one of these entities, shall refer a patient to that hospital, center, or facility, or an affiliate of one of these entities, unless the health care provider discloses in writing to the patient, in advance of the referral, the existence of such an interest, employment, or arrangement.

The written disclosure form must be printed in letters of at least 12-point boldface type and must read as follows: "Your health care provider is referring you to a facility or service in which your health care provider has a financial or economic interest."

Hospitals, outpatient surgical centers, and diagnostic imaging facilities shall promptly report to the commissioner of health any suspected violations of this section by a health care provider who has made a referral to such hospital, outpatient surgical center, or diagnostic imaging facility without providing the written notice.

Subd. 2. Posting of notice. In addition to the requirement in subdivision 1, each health care provider who makes referrals to a hospital, outpatient surgical center or diagnostic imaging facility, or an affiliate of one of these entities in which the health care provider has a financial or economic interest, or has an employment or contractual arrangement with one of these entities that limits referral options, shall post a notice of this interest, employment, or arrangement in a patient reception area or waiting room or other conspicuous public location within the provider's facility.

Subd. 3. Definition. (a) For purposes of this section, the following definitions apply.

(b) "Affiliate" means an entity that controls, is controlled by, or is under common control with another entity.

(c) "Diagnostic imaging facility" has the meaning provided in section 144.565, subdivision 4.

(d) "Employment or contractual arrangement that limits referral options" means a requirement of, or a financial incentive, provided to a health care provider to refer a patient to a specific hospital, outpatient surgical center or diagnostic imaging facility, or an affiliate of one of these entities even if other options exist for the patient.

(e) "Freestanding" has the meaning provided in section 144.565, subdivision 4.

(f) "Financial or economic interest" means a direct or indirect:

(1) equity or debt security issued by an entity, including, but not limited to, shares of stock in a corporation, membership in a limited liability company, beneficial interest in a trust, units or other interests in a partnership, bonds, debentures, notes or other equity interests or debt instruments, or any contractual arrangements;

(2) membership, proprietary interest, or co-ownership with an individual, group, or organization to which patients, clients, or customers are referred to; or

(3) employer-employee or independent contractor relationship, including, but not limited to, those that may occur in a limited partnership, profit-sharing arrangement, or other similar arrangement with any facility to which patients are referred, including any compensation between a facility and a health care provider, the group practice of which the provider is a member or employee or a related party with respect to any of them.

(g) "Health care provider" means an individual licensed by a health licensing board as defined in section 214.01, subdivision 2, who has the authority, within the individual's scope of practice, to make referrals to a hospital, outpatient surgical center, or diagnostic imaging facility.

(h) "Mobile" has the meaning provided in section 144.565, subdivision 4.

History: 2004 c 198 s 11



Section 144.6522 — DESIGNATION OF A CAREGIVER.

Subdivision 1. Definitions. For purposes of this section:

(a) "Aftercare" means any assistance provided to a patient in the patient's residence by a caregiver designated by the patient in accordance with this section after the patient's discharge from a hospital. Assistance may include, but is not limited to, assisting with basic activities of daily living (ADLs), instrumental activities of daily living (IADLs), or carrying out medical or nursing tasks, such as managing wound care, assisting in administering medications, and operating medical equipment.

(b) "Agent" means a court-appointed guardian, the parent of a minor child whose authority to act on behalf of the patient as to health care decisions has not been restricted by the court, or a health agent authorized to act on behalf of the patient under chapter 145C.

(c) "Designated caregiver" means any individual 18 years of age or older who is designated as a caregiver by a patient to provide aftercare assistance to the patient in the patient's residence after the patient's discharge from a hospital and who, in the professional opinion of the patient's health care provider, is capable of providing aftercare assistance. A designated caregiver may include, but is not limited to, a relative, partner, friend, or neighbor who has a relationship with the patient.

(d) "Discharge" means a patient's exit or release from a hospital to the patient's residence following an inpatient admission.

(e) "Entry" means a patient's admission to a hospital for the purposes of inpatient medical care.

(f) "Hospital" means a facility licensed under sections 144.50 to 144.56.

(g) "Residence" means a dwelling that the patient considers to be the patient's home. For the purposes of this section, a residence does not include a rehabilitation facility, hospital, nursing facility, or other health care or residential facility where health care staff are responsible for performing necessary medical and nursing tasks for the patient.

Subd. 2. Opportunity to designate a caregiver. (a) A hospital shall provide each patient or, if applicable, the patient's agent with an opportunity to designate at least one caregiver no later than 24 hours upon the patient's entry into a hospital and before the patient is discharged from the hospital or transferred to another health care facility. If the patient is unconscious or otherwise incapacitated upon entry into the hospital, the hospital shall provide the patient or the patient's agent with an opportunity to designate a caregiver within 24 hours following the patient's recovery of consciousness or capacity.

(b) If the patient or the patient's agent designates an individual as a caregiver, the hospital shall record the patient's designation of caregiver, the relationship of the designated caregiver to the patient, and the name, telephone number, and address of the patient's designated caregiver in the patient's medical record. If the patient or the patient's agent declines to designate a caregiver, the hospital shall document this in the patient's medical record.

(c) If the patient designates a caregiver, the hospital shall be deemed to have obtained the written consent of the patient to release medical information to the designated caregiver following the hospital's established procedures for releasing personal health information and in compliance with all federal and state laws. The patient or the patient's agent may revoke prior consent to release medical information to the designated caregiver at any time and, if consent is revoked, the hospital is not required to provide notice to the designated caregiver under subdivision 3 or provide information contained in the patient's discharge plan under subdivision 4.

(d) A patient may elect to change their designated caregiver at any time, and the hospital shall record the change in the patient's medical record within 24 hours.

(e) A designation of a caregiver by a patient or a patient's agent does not obligate the designated caregiver to perform any aftercare tasks for the patient.

Subd. 3. Notice to designated caregiver. (a) A hospital shall notify, as soon as practicable, the patient's designated caregiver of the patient's discharge or transfer to another hospital or health care facility after the patient's health care provider issues a discharge or transfer order.

(b) Failure to contact a designated caregiver or failure of the designated caregiver to be present at the hospital to receive the discharge plan and aftercare instructions described in subdivision 4 shall not interfere with or delay the discharge or transfer of the patient so long as the hospital has made a good faith effort to contact the designated caregiver within a reasonable time period. The hospital shall document the efforts made to contact the designated caregiver in the patient's medical record.

(c) This subdivision shall not apply if the patient is transferred to another health care facility due to an emergency situation.

Subd. 4. Discharge plan and aftercare instructions to designated caregiver. (a) Prior to a patient's discharge from the hospital to the patient's residence, the hospital shall consult with the designated caregiver and the patient, and issue a discharge plan that describes the patient's aftercare needs and instructions for all aftercare tasks described in the discharge plan.

(b) At a minimum, a discharge plan must include:

(1) the name and contact information of the designated caregiver;

(2) a description of and instructions for all aftercare tasks necessary to maintain the patient's ability to reside at home, taking into account the capabilities and limitations of the designated caregiver;

(3) contact information for any health care, community resources, and long-term services and supports necessary to successfully carry out the patient's discharge plan; and

(4) contact information of a hospital representative who can respond to questions about the discharge plan and instructions that are required to be provided under this subdivision after the patient has been discharged.

(c) At a minimum, the instructions for aftercare tasks included in the discharge plan must include:

(1) a live demonstration or video instruction of the aftercare tasks performed by a hospital employee, or an individual with whom the hospital has a contractual relationship who has the appropriate education and competency in the task to be performed and is authorized to perform the task, in a culturally competent manner and in accordance with the hospital's requirements to provide language access services under state and federal law; and

(2) an opportunity for the designated caregiver and patient to ask questions about the aftercare tasks, and to provide answers to any questions in a culturally competent manner and in accordance with the hospital's requirements to provide language access services under state and federal law.

(d) The hospital shall document the discharge plan and a description of the instructions provided in the patient's medical record, including, at a minimum, the date, time, and content of the instructions provided.

Subd. 5. Limitations. (a) Nothing in this section shall be construed to create a separate private cause of action against a hospital, a hospital employee, or an individual with whom a hospital has a contractual relationship, or to otherwise supersede or replace existing duties, rights, or remedies under any other provision of state or federal law. This section does not establish a separate standard of care for use in an action against a hospital, health care facility, or health care provider.

(b) Nothing in this section shall be construed to require a patient or a patient's agent to designate a caregiver.

(c) Nothing in this section shall be construed to interfere with the powers of a health care agent operating under a valid health care directive in compliance with chapter 145C.

History: 2016 c 103 s 1



Section 144.653 — RULES; PERIODIC INSPECTIONS; ENFORCEMENT.

Subdivision 1. Rules. The state commissioner of health is the exclusive state agency charged with the responsibility and duty of inspecting all facilities required to be licensed under the provisions of sections 144.50 to 144.58. The state commissioner of health shall enforce its rules subject only to the authority of the Department of Public Safety respecting the enforcement of fire and safety standards in licensed health care facilities and the responsibility of the commissioner of human services pursuant to sections 245A.01 to 245A.16 and 252.28.

Subd. 2. Periodic inspection. All facilities required to be licensed under the provisions of sections 144.50 to 144.58 shall be periodically inspected by the state commissioner of health to ensure compliance with rules and standards. Inspections shall occur at different times throughout the calendar year. The commissioner of health may enter into agreements with political subdivisions providing for the inspection of such facilities by locally employed inspectors.

The commissioner of health shall conduct inspections and reinspections of facilities licensed under the provisions of sections 144.50 to 144.56 with a frequency and in a manner calculated to produce the greatest benefit to residents within the limits of the resources available to the commissioner. In performing this function, the commissioner may devote proportionately more resources to the inspection of those facilities in which conditions present the most serious concerns with respect to resident health, treatment, comfort, safety, and well-being.

These conditions include but are not limited to: change in ownership; frequent change in administration in excess of normal turnover rates; complaints about care, safety, or rights; where previous inspections or reinspections have resulted in correction orders related to care, safety, or rights; and, where persons involved in ownership or administration of the facility have been indicted for alleged criminal activity. Any health care facility that has none of the above conditions or any other condition established by the commissioner that poses a risk to resident care, safety, or rights shall be inspected once every two years.

Subd. 3. Enforcement. With the exception of the Department of Public Safety which has the exclusive jurisdiction to enforce state fire and safety standards, the state commissioner of health is the exclusive state agency charged with the responsibility and duty of inspecting facilities required to be licensed under the provisions of sections 144.50 to 144.58 and enforcing the rules and standards prescribed by it.

The commissioner may request and must be given access to relevant information, records, incident reports, or other documents in the possession of a licensed facility if the commissioner considers them necessary for the discharge of responsibilities. For the purposes of inspections and securing information to determine compliance with the licensure laws and rules, the commissioner need not present a release, waiver, or consent of the individual. The identities of patients or residents must be kept private as defined by section 13.02, subdivision 12.

Subd. 4. Without notice. One or more unannounced inspections of each facility required to be licensed under the provisions of sections 144.50 to 144.58 or Minnesota Rules, chapter 4675, shall be made annually.

Subd. 5. Correction orders. Whenever a duly authorized representative of the state commissioner of health finds upon inspection of a facility required to be licensed under the provisions of sections 144.50 to 144.58 that the licensee of such facility is not in compliance with sections 144.411 to 144.417, 144.50 to 144.58, 144.651, or 626.557, or the applicable rules promulgated under those sections, a correction order shall be issued to the licensee. The correction order shall state the deficiency, cite the specific rule violated, and specify the time allowed for correction.

Subd. 6. Reinspections; fines. If upon reinspection it is found that the licensee of a facility required to be licensed under the provisions of sections 144.50 to 144.58 has not corrected deficiencies specified in the correction order, a notice of noncompliance with a correction order shall be issued stating all deficiencies not corrected. Unless a hearing is requested under subdivision 8, the licensee shall forfeit to the state within 15 days after receipt by the licensee of such notice of noncompliance with a correction order up to $1,000 for each deficiency not corrected. For each subsequent reinspection, the licensee may be fined an additional amount for each deficiency which has not been corrected. All forfeitures shall be paid into the general fund. The commissioner of health shall promulgate by rule a schedule of fines applicable for each type of uncorrected deficiency.

Subd. 7. Recovery. Any unpaid forfeitures may be recovered by the attorney general.

Subd. 8. Hearings. A licensee of a facility required to be licensed under the provisions of sections 144.50 to 144.58 is entitled to a hearing on any notice of noncompliance with a correction order issued to the licensee as a result of a reinspection, provided that the licensee makes a written request therefor within 15 days of receipt by the licensee of the notice of noncompliance with a correction order. Failure to request a hearing shall result in the forfeiture of a penalty as determined by the commissioner of health in accordance with subdivision 6. A request for a hearing shall operate as a stay during the hearing and review process of the payment of any forfeiture provided for in this section. Upon receipt of the request for a hearing, a hearing officer, who shall not be an employee of the state commissioner of health, shall be appointed by the state commissioner of health, and the hearing officer shall promptly schedule a hearing on the matter, giving at least ten days' notice of the date, time, and place of the hearing to the licensee. Upon determining that the licensee of a facility required to be licensed under sections 144.50 to 144.58 has not corrected the deficiency specified in the correction order, the hearing officer shall impose a penalty as determined by the commissioner of health in accordance with subdivision 6. The hearing and review thereof shall be in accordance with the relevant provisions of the Administrative Procedure Act.

Subd. 9. Nonlimiting. Nothing in this section shall be construed to limit the powers granted to the state commissioner of health in section 144.55.

History: 1973 c 688 s 3; 1975 c 310 s 6,7,37; 1976 c 173 s 42; 1977 c 305 s 45; 1Sp1981 c 4 art 1 s 76; 1983 c 312 art 1 s 16; 1984 c 654 art 5 s 58; 1985 c 248 s 70; 1986 c 444; 1987 c 209 s 23; 1989 c 209 art 2 s 1; 1991 c 286 s 4; 2004 c 198 s 12



Section 144.6535 — VARIANCE OR WAIVER.

Subdivision 1. Request for variance or waiver. A hospital may request that the commissioner grant a variance or waiver from the provisions of Minnesota Rules, chapter 4640 or 4645. A request for a variance or waiver must be submitted to the commissioner in writing. Each request must contain:

(1) the specific rule or rules for which the variance or waiver is requested;

(2) the reasons for the request;

(3) the alternative measures that will be taken if a variance or waiver is granted;

(4) the length of time for which the variance or waiver is requested; and

(5) other relevant information deemed necessary by the commissioner to properly evaluate the request for the variance or waiver.

Subd. 2. Criteria for evaluation. The decision to grant or deny a variance or waiver must be based on the commissioner's evaluation of the following criteria:

(1) whether the variance or waiver will adversely affect the health, treatment, comfort, safety, or well-being of a patient;

(2) whether the alternative measures to be taken, if any, are equivalent to or superior to those prescribed in Minnesota Rules, chapter 4640 or 4645; and

(3) whether compliance with the rule or rules would impose an undue burden upon the applicant.

Subd. 3. Notification of variance. The commissioner must notify the applicant in writing of the decision. If a variance or waiver is granted, the notification must specify the period of time for which the variance or waiver is effective and the alternative measures or conditions, if any, to be met by the applicant.

Subd. 4. Effect of alternative measures or conditions. (a) Alternative measures or conditions attached to a variance or waiver have the same force and effect as the rules under Minnesota Rules, chapter 4640 or 4645, and are subject to the issuance of correction orders and penalty assessments in accordance with section 144.55.

(b) Fines for a violation of this section shall be in the same amount as that specified for the particular rule for which the variance or waiver was requested.

Subd. 5. Renewal. A request for renewal of a variance or waiver must be submitted in writing at least 45 days before its expiration date. Renewal requests must contain the information specified in subdivision 1. A variance or waiver must be renewed by the commissioner if the applicant continues to satisfy the criteria in subdivision 2 and the alternative measures or conditions, if any, specified under subdivision 3 and demonstrates compliance with the alternative measures or conditions imposed at the time the original variance or waiver was granted.

Subd. 6. Denial, revocation, or refusal to renew. The commissioner must deny, revoke, or refuse to renew a variance or waiver if it is determined that the criteria in subdivision 2 or the alternative measures or conditions, if any, specified under subdivision 3 are not met. The applicant must be notified in writing of the reasons for the decision and informed of the right to appeal the decision.

Subd. 7. Appeal procedure. An applicant may contest the denial, revocation, or refusal to renew a variance or waiver by requesting a contested case hearing under chapter 14. The applicant must submit, within 15 days of the receipt of the commissioner's decision, a written request for a hearing. The request for hearing must set forth in detail the reasons why the applicant contends the decision of the commissioner should be reversed or modified. At the hearing, the applicant has the burden of proving that it satisfied the criteria specified in subdivision 2 or the alternative measures or conditions, if any, specified under subdivision 3, except in a proceeding challenging the revocation of a variance or waiver.

History: 2001 c 29 s 1



Section 144.654 — EXPERTS MAY BE EMPLOYED.

The state commissioner of health may employ experts in the field of health care to assist the staffs of facilities required to be licensed under the provisions of sections 144.50 to 144.58, or 144A.02, in programming and providing adequate care of the patients and residents of the facility. Alternate methods of care for patients and residents of the facilities shall be researched by the state commissioner of health using the knowledge and experience of experts employed therefor.

History: 1973 c 688 s 4; 1976 c 173 s 43; 1977 c 305 s 45



Section 144.655 — PROGRAM FOR VOLUNTARY MEDICAL AID.

Licensed physicians may visit a facility required to be licensed under the provisions of sections 144.50 to 144.58, or 144A.02, and examine patients and residents thereof under a program which shall be established by the state commissioner of health and regulated and governed by rules promulgated by the state commissioner of health pursuant to the Administrative Procedure Act. The rules shall protect the privacy of patients and residents of facilities. No patient or resident of any facility shall be required to submit to an examination under the program. The state commissioner of health shall consult with medical schools and other experts for the purpose of establishing the program. The state commissioner of health shall encourage the active participation of all licensed physicians on a voluntary basis in the program.

History: 1973 c 688 s 5; 1976 c 173 s 44; 1977 c 305 s 45



Section 144.656 — EMPLOYEES TO BE COMPENSATED.

All employees of facilities required to be licensed under the provisions of sections 144.50 to 144.58, or 144A.02, participating in orientation programs or in in-service training provided by the facility shall be compensated therefor at their regular rate of pay, provided, however, that this section will be effective only to the extent that facilities are reimbursed for the compensation by the commissioner of human services in the proportion of welfare to total residents and patients in the facility.

History: 1973 c 688 s 6; 1976 c 173 s 45; 1984 c 654 art 5 s 58



Section 144.657 — VOLUNTEER EFFORTS ENCOURAGED.

The state commissioner of health, through the dissemination of information to appropriate organizations, shall encourage citizens to promote improved care in facilities required to be licensed under the provisions of sections 144.50 to 144.58, or 144A.02, throughout the state.

History: 1973 c 688 s 7; 1976 c 173 s 46; 1977 c 305 s 45



Section 144.658 — EPIDEMIOLOGIC DATA DISCOVERY.

Notwithstanding any law to the contrary, health data on an individual collected by public health officials conducting an epidemiologic investigation to reduce morbidity or mortality is not subject to discovery in a legal action.

History: 1985 c 298 s 41



Section 144.6581 — DETERMINATION OF WHETHER DATA IDENTIFIES INDIVIDUALS.

The commissioner of health may: (1) withhold access to health or epidemiologic data if the commissioner determines the data are data on an individual, as defined in section 13.02, subdivision 5; or (2) grant access to health or epidemiologic data, if the commissioner determines the data are summary data as defined in section 13.02, subdivision 19. In the exercise of this discretion, the commissioner shall consider whether the data requested, alone or in combination, may constitute information from which an individual subject of data may be identified using epidemiologic methods. In making this determination, the commissioner shall consider disease incidence, associated risk factors for illness, and similar factors unique to the data by which it could be linked to a specific subject of the data. This discretion is limited to health or epidemiologic data maintained by the commissioner of health or a community health board, as defined in section 145A.02.

History: 1993 c 351 s 26; 2014 c 291 art 7 s 28



Section 144.6585 — IDENTIFICATION OF HEALTH CARE PROVIDERS.

Any health care provider who is licensed, credentialed, or registered by a health-related licensing board as defined under section 214.01, subdivision 2, must wear a name tag that indicates by words, letters, abbreviations, or insignia the profession or occupation of the individual. The name tag must be worn whenever the health care provider is rendering health services to a patient, unless wearing the name tag would create a safety or health risk to the patient. The failure to wear a name tag is not reportable under chapter 214.

History: 1997 c 237 s 15



Section 144.6586 — NOTICE OF RIGHTS TO SEXUAL ASSAULT VICTIM.

Subdivision 1. Notice required. A hospital shall give a written notice about victim rights and available resources to a person seeking medical services in the hospital who reports to hospital staff or presents evidence of a sexual assault or other unwanted sexual contact or sexual penetration. The hospital shall make a good faith effort to provide this notice prior to medical treatment or the examination performed for the purpose of gathering evidence, subject to applicable federal and state laws and regulations regarding the provision of medical care, and in a manner that does not interfere with any medical screening examination or initiation of treatment necessary to stabilize a victim's emergency medical condition.

Subd. 2. Contents of notice. The commissioners of health and public safety, in consultation with sexual assault victim advocates and health care professionals, shall develop the notice required by subdivision 1. The notice must inform the victim, at a minimum, of:

(1) the obligation under section 609.35 of the county where the criminal sexual conduct occurred to pay for the examination performed for the purpose of gathering evidence, that payment is not contingent on the victim reporting the criminal sexual conduct to law enforcement, and that the victim may incur expenses for treatment of injuries; and

(2) the victim's rights if the crime is reported to law enforcement, including the victim's right to apply for reparations under sections 611A.51 to 611A.68, information on how to apply for reparations, and information on how to obtain an order for protection or a harassment restraining order.

History: 2014 c 291 art 6 s 12



Section 144.661 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 144.661 to 144.665, the following terms have the meanings given them.

Subd. 2. Traumatic brain injury. "Traumatic brain injury" means a sudden insult or damage to the brain or its coverings caused by an external physical force which may produce a diminished or altered state of consciousness and which results in the following disabilities:

(1) impairment of cognitive or mental abilities;

(2) impairment of physical functioning; or

(3) disturbance of behavioral or emotional functioning.

These disabilities may be temporary or permanent and may result in partial or total loss of function. "Traumatic brain injury" does not include injuries of a degenerative or congenital nature.

Subd. 3. Spinal cord injury. "Spinal cord injury" means an injury that occurs as a result of trauma which may involve spinal vertebral fracture and where the injured person suffers an acute, traumatic lesion of neural elements in the spinal canal, resulting in any degree of temporary or permanent sensory deficit, motor deficit, or bladder or bowel dysfunction. "Spinal cord injury" does not include intervertebral disc disease.

History: 1991 c 292 art 2 s 5



Section 144.662 — TRAUMATIC BRAIN INJURY AND SPINAL CORD INJURY REGISTRY.

The commissioner of health shall establish and maintain a central registry of persons who sustain traumatic brain injury or spinal cord injury. The purpose of the registry is to:

(1) collect information to facilitate the development of injury prevention, treatment, and rehabilitation programs; and

(2) ensure the provision to persons with traumatic brain injury or spinal cord injury of information regarding appropriate public or private agencies that provide rehabilitative services so that injured persons may obtain needed services to alleviate injuries and avoid secondary problems, such as mental illness and chemical dependency.

History: 1991 c 292 art 2 s 6



Section 144.663 — DUTY TO REPORT.

Subdivision 1. Establishment of reporting system. The commissioner shall design and establish a reporting system which designates either the treating hospital, medical facility, or physician to report to the department within a reasonable period of time after the identification of a person with traumatic brain injury or spinal cord injury. The consent of the injured person is not required.

Subd. 2. Information. The report must be submitted on forms provided by the department and must include the following information:

(1) the name, age, and residence of the injured person;

(2) the date and cause of the injury;

(3) the initial diagnosis; and

(4) other information required by the commissioner.

Subd. 3. Reporting without liability. The furnishing of information required by the commissioner shall not subject any person or facility required to report to any action for damages or other relief, provided that the person or facility is acting in good faith.

History: 1991 c 292 art 2 s 7



Section 144.664 — DUTIES OF COMMISSIONER.

Subdivision 1. Studies. The commissioner shall collect injury incidence information, analyze the information, and conduct special studies regarding traumatic brain injury and spinal cord injury.

Subd. 2. Provision of data. The commissioner shall provide summary registry data to public and private entities to conduct studies using data collected by the registry. The commissioner may charge a fee under section 13.03, subdivision 3, for all out-of-pocket expenses associated with the provision of data or data analysis.

Subd. 3. Notification. Within five days of receiving a report of traumatic brain injury or spinal cord injury, the commissioner shall notify the injured person or the injured person's family of resources and services available in Minnesota, pursuant to section 144.662, clause (2).

Subd. 4. [Repealed, 1999 c 86 art 2 s 6]

Subd. 5. Rules. The commissioner shall adopt rules to administer the registry, collect information, and distribute data. The rules must include, but are not limited to, the following:

(1) the specific ICD-9 procedure codes included in the definitions of "traumatic brain injury" and "spinal cord injury";

(2) the type of data to be reported;

(3) standards for reporting specific types of data;

(4) the persons and facilities required to report and the time period in which reports must be submitted;

(5) criteria relating to the use of registry data by public and private entities engaged in research; and

(6) specification of fees to be charged under section 13.03, subdivision 3, for out-of-pocket expenses.

History: 1991 c 292 art 2 s 8; 1994 c 483 s 1; 1997 c 205 s 22



Section 144.665 — TRAUMATIC BRAIN INJURY AND SPINAL CORD INJURY DATA.

Data on individuals collected by the commissioner of health under sections 144.662 to 144.664 are private data on individuals as defined in section 13.02, subdivision 12, and may be used only for the purposes set forth in sections 144.662 to 144.664 in accordance with the rules adopted by the commissioner.

History: 1991 c 292 art 2 s 9; 1994 c 483 s 1; 1997 c 205 s 23



Section 144.671 — CANCER SURVEILLANCE SYSTEM; PURPOSE.

The commissioner of health shall establish a statewide population-based cancer surveillance system. The purpose of this system is to:

(1) monitor incidence trends of cancer to detect potential public health problems, predict risks, and assist in investigating cancer clusters;

(2) more accurately target intervention resources for communities and patients and their families;

(3) inform health professionals and citizens about risks, early detection, and treatment of cancers known to be elevated in their communities; and

(4) promote high quality research to provide better information for cancer control and to address public concerns and questions about cancer.

History: 1987 c 403 art 2 s 9



Section 144.672 — DUTIES OF COMMISSIONER; RULES.

Subdivision 1. Rule authority. The commissioner of health shall collect cancer incidence information, analyze the information, and conduct special studies designed to determine the potential public health significance of an increase in cancer incidence.

The commissioner shall adopt rules to administer the system, collect information, and distribute data. The rules must include, but not be limited to, the following:

(1) the type of data to be reported;

(2) standards for reporting specific types of data;

(3) payments allowed to hospitals, pathologists, and registry systems to defray their costs in providing information to the system;

(4) criteria relating to contracts made with outside entities to conduct studies using data collected by the system. The criteria may include requirements for a written protocol outlining the purpose and public benefit of the study, the description, methods, and projected results of the study, peer review by other scientists, the methods and facilities to protect the privacy of the data, and the qualifications of the researcher proposing to undertake the study; and

(5) specification of fees to be charged under section 13.03, subdivision 3, for all out-of-pocket expenses for data summaries or specific analyses of data requested by public and private agencies, organizations, and individuals, and which are not otherwise included in the commissioner's annual summary reports. Fees collected are appropriated to the commissioner to offset the cost of providing the data.

Subd. 2. Biennial report required. The commissioner of health shall prepare and transmit to the governor and to members of the legislature under section 3.195, a biennial report on the incidence of cancer in Minnesota and a compilation of summaries and reports from special studies and investigations performed to determine the potential public health significance of an increase in cancer incidence, together with any findings and recommendations. The first report shall be delivered by February 1989, with subsequent reports due in February of each of the following odd-numbered years.

History: 1987 c 403 art 2 s 10; 1988 c 629 s 37; 1994 c 411 s 1; 1997 c 192 s 24; 2001 c 161 s 21



Section 144.68 — RECORDS AND REPORTS REQUIRED.

Subdivision 1. Person practicing healing arts. Every person licensed to practice the healing arts in any form, upon request of the commissioner of health, shall prepare and forward to the commissioner, in the manner and at such times as the commissioner designates, a detailed record of each case of cancer treated or seen by the person professionally.

Subd. 2. Hospitals and similar institutions. Every hospital, medical clinic, medical laboratory, or other institution for the hospitalization, clinical or laboratory diagnosis, or care of human beings, upon request of the commissioner of health, shall prepare and forward to the commissioner, in the manner and at the times designated by the commissioner, a detailed record of each case of cancer.

Subd. 3. Reporting without liability. The furnishing of the information required under subdivisions 1 and 2 shall not subject the person, hospital, medical clinic, medical laboratory, or other institution furnishing the information, to any action for damages or other relief.

History: 1949 c 350 s 3; 1976 c 173 s 47,48; 1977 c 305 s 45; 1986 c 444; 1987 c 403 art 2 s 11



Section 144.69 — CLASSIFICATION OF DATA ON INDIVIDUALS.

Notwithstanding any law to the contrary, including section 13.05, subdivision 9, data collected on individuals by the cancer surveillance system, including the names and personal identifiers of persons required in section 144.68 to report, shall be private and may only be used for the purposes set forth in this section and sections 144.671, 144.672, and 144.68. Any disclosure other than is provided for in this section and sections 144.671, 144.672, and 144.68, is declared to be a misdemeanor and punishable as such. Except as provided by rule, and as part of an epidemiologic investigation, an officer or employee of the commissioner of health may interview patients named in any such report, or relatives of any such patient, only after the consent of the attending physician or surgeon is obtained.

History: 1949 c 350 s 4; 1987 c 403 art 2 s 12



Section 144.691 — GRIEVANCE PROCEDURES.

Subdivision 1. Facilities. Every hospital licensed as such pursuant to sections 144.50 to 144.56, and every outpatient surgery center shall establish a grievance or complaint mechanism designed to process and resolve promptly and effectively grievances by patients or their representatives related to billing, inadequacies of treatment, and other factors which may have an impact on the incidence of malpractice claims and suits.

For the purposes of sections 144.691 to 144.693, "outpatient surgery center" shall mean a free standing facility organized for the specific purpose of providing elective outpatient surgery for preexamined prediagnosed low risk patients. Services provided at an outpatient surgery center shall be limited to surgical procedures which utilize local or general anesthesia and which do not require overnight inpatient care. "Outpatient surgery center" does not mean emergency medical services, or physician or dentist offices.

Subd. 2. Patient notice. Each patient receiving treatment at a hospital or an outpatient surgery center shall be notified of the grievance or complaint mechanism which is available to the patient.

Subd. 3. Rules. The state commissioner of health shall, by January 1, 1977, establish by rule promulgated pursuant to chapter 15:

(a) minimum standards and procedural requirements for grievance and complaint mechanism;

(b) a list of patient complaints which may be processed through a complaint or grievance mechanism;

(c) the form and manner in which patient notices shall be made; and

(d) a schedule of fines, not to exceed $200 per offense, for the failure of a hospital or outpatient surgery center to comply with the provisions of this section.

Subd. 4. [Repealed, 1996 c 451 art 4 s 71]

History: 1976 c 325 s 8; 1977 c 305 s 45; 1981 c 311 s 39; 1982 c 545 s 24; 1986 c 444



Section 144.693 — MEDICAL MALPRACTICE CLAIMS; REPORTS.

Subdivision 1. Insurers' reports to commissioner. On or before September 1, 1976, and on or before March 1 and September 1 of each year thereafter, each insurer providing professional liability insurance to one or more hospitals, outpatient surgery centers, or health maintenance organizations, shall submit to the state commissioner of health a report listing by facility or organization all claims which have been closed by or filed with the insurer during the period ending December 31 of the previous year or June 30 of the current year. The report shall contain, but not be limited to, the following information:

(a) the total number of claims made against each facility or organization which were filed or closed during the reporting period;

(b) the date each new claim was filed with the insurer;

(c) the allegations contained in each claim filed during the reporting period;

(d) the disposition and closing date of each claim closed during the reporting period;

(e) the dollar amount of the award or settlement for each claim closed during the reporting period; and

(f) any other information the commissioner of health may, by rule, require.

Any hospital, outpatient surgery center, or health maintenance organization which is self insured shall be considered to be an insurer for the purposes of this section and shall comply with the reporting provisions of this section.

A report from an insurer submitted pursuant to this section is private data, as defined in section 13.02, subdivision 12, accessible to the facility or organization which is the subject of the data, and to its authorized agents. Any data relating to patient records which is reported to the state commissioner of health pursuant to this section shall be reported in the form of summary data, as defined in section 13.02, subdivision 19.

Subd. 2. Report to legislature. The state commissioner of health shall collect and review the data reported pursuant to subdivision 1. On December 1, 1976, and on January 2 of each year thereafter, the state commissioner of health shall report to the legislature the findings related to the incidence and size of malpractice claims against hospitals, outpatient surgery centers, and health maintenance organizations, and shall make any appropriate recommendations to reduce the incidence and size of the claims. Data published by the state commissioner of health pursuant to this subdivision with respect to malpractice claims information shall be summary data within the meaning of section 13.02, subdivision 19.

Subd. 3. Access to insurers' records. The state commissioner of health shall have access to the records of any insurer relating to malpractice claims made against hospitals, outpatient surgery centers, and health maintenance organizations in years prior to 1976 if the commissioner determines the records are necessary to fulfill the duties of the commissioner under Laws 1976, chapter 325.

History: 1976 c 325 s 10; 1977 c 305 s 45; 1981 c 311 s 39; 1982 c 545 s 24; 1986 c 444



Section 144.695 — CITATION.

Sections 144.695 to 144.703 may be cited as the "Minnesota Health Care Cost Information Act of 1984."

History: 1976 c 296 art 2 s 1; 1984 c 534 s 3



Section 144.696 — DEFINITIONS.

Subdivision 1. Scope. Unless the context clearly indicates otherwise, for the purposes of sections 144.695 to 144.703, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner of health. "Commissioner of health" means the state commissioner of health.

Subd. 3. Hospital. "Hospital" means any acute care institution licensed pursuant to sections 144.50 to 144.58, but does not include any health care institution conducted for those who rely primarily upon treatment by prayer or spiritual means in accordance with the creed or tenets of any church or denomination.

Subd. 4. Outpatient surgical center. "Outpatient surgical center" means a facility other than a hospital offering elective outpatient surgery under a license issued under sections 144.50 to 144.58.

History: 1976 c 296 art 2 s 2; 1977 c 305 s 45; 1984 c 534 s 4



Section 144.697 — GENERAL POWERS AND DUTIES OF STATE COMMISSIONER OF HEALTH.

Subdivision 1. Contracts. The commissioner of health may contract with third parties for services necessary to carry out the commissioner's activities where this will promote economy, avoid duplication of effort, and make best use of available expertise.

Subd. 2. Grants; gifts. The commissioner of health may apply for and receive grants and gifts from any governmental agency, private entity or other person.

Subd. 3. Committees. To further the purposes of sections 144.695 to 144.703, the commissioner of health may create committees from the membership and may appoint ad hoc advisory committees.

Subd. 4. Coordinating rules and inspections. The commissioner of health shall coordinate regulation and inspection of hospitals to avoid, to the extent possible, conflicting rules and duplicative inspections.

History: 1976 c 296 art 2 s 3; 1977 c 305 s 45; 1986 c 444



Section 144.698 — REPORTING REQUIREMENTS.

Subdivision 1. Yearly reports. Each hospital and each outpatient surgical center, which has not filed the financial information required by this section with a voluntary, nonprofit reporting organization pursuant to section 144.702, shall file annually with the commissioner of health after the close of the fiscal year:

(1) a balance sheet detailing the assets, liabilities, and net worth of the hospital or outpatient surgical center;

(2) a detailed statement of income and expenses;

(3) a copy of its most recent cost report, if any, filed pursuant to requirements of Title XVIII of the United States Social Security Act;

(4) a copy of all changes to articles of incorporation or bylaws;

(5) information on services provided to benefit the community, including services provided at no cost or for a reduced fee to patients unable to pay, teaching and research activities, or other community or charitable activities;

(6) information required on the revenue and expense report form set in effect on July 1, 1989, or as amended by the commissioner in rule;

(7) information on changes in ownership or control;

(8) other information required by the commissioner in rule;

(9) information on the number of available hospital beds that are dedicated to certain specialized services, as designated by the commissioner, and annual occupancy rates for those beds, separately for adult and pediatric care;

(10) from outpatient surgical centers, the total number of surgeries; and

(11) a report on health care capital expenditures during the previous year, as required by section 62J.17.

Subd. 2. Separate reports for facilities. If more than one licensed hospital or outpatient surgical center is operated by the reporting organization, the commissioner of health may require that the information be reported separately for each hospital and each outpatient surgical center.

Subd. 3. Attestation. The commissioner of health may require attestation by responsible officials of the hospital or outpatient surgical center that the contents of the reports are true.

Subd. 4. Reports open to public inspection. All reports, except privileged medical information, filed pursuant to this section, section 144.701 or section 144.702, subdivision 3 or 4 shall be open to public inspection.

Subd. 5. Commissioner's right to inspect records. If the report is not filed or the commissioner of health has reason to believe the report is incomplete or false, the commissioner shall have the right to inspect hospital and outpatient surgical center books, audits, and records.

History: 1976 c 296 art 2 s 4; 1977 c 305 s 45; 1984 c 534 s 5; 1989 c 282 art 2 s 11; 1991 c 202 s 7; 2004 c 198 s 13,14; 2007 c 147 art 15 s 13



Section 144.699 — CONTINUING ANALYSIS.

Subdivision 1. Acute care costs. The commissioner of health may:

(1) undertake analyses and studies relating to acute care costs and to the financial status of any hospital or outpatient surgical center subject to the provisions of sections 144.695 to 144.703; and

(2) publish and disseminate the information relating to acute care costs.

Subd. 2. Fostering price competition. The commissioner of health shall:

(1) encourage hospitals, outpatient surgical centers, home care providers, and professionals regulated by the health-related licensing boards as defined in section 214.01, subdivision 2, and by the commissioner of health under section 214.13, to publish prices for procedures and services that are representative of the diagnoses and conditions for which citizens of this state seek treatment; and

(2) analyze and disseminate available price information and analyses so as to foster the development of price competition among hospitals, outpatient surgical centers, home care providers, and health professionals.

Subd. 3. Cooperation with attorney general. Upon request of the attorney general, the commissioner of health shall make available to the attorney general all requested information provided under sections 144.695 to 144.703 in order to assist the attorney general in discharging the responsibilities of section 8.31.

Subd. 4. Other reports or costs. The commissioner of health shall prepare and file summaries and compilations or other supplementary reports based on the information filed with or made available to the commissioner of health, which reports will advance the purposes of sections 144.695 to 144.703.

Subd. 5. Annual reports on community benefit, community care amounts, and state program underfunding. (a) For each hospital reporting health care cost information under section 144.698 or 144.702, the commissioner shall report annually on the hospital's community benefit and community care, including detailed information on each component of those costs as defined in this subdivision. The information shall be reported in terms of total dollars and as a percentage of total operating costs for each hospital.

(b) For purposes of this subdivision, "community benefit" means the costs of community care, underpayment for services provided under state health care programs, research costs, community health services costs, financial and in-kind contributions, costs of community building activities, costs of community benefit operations, education costs, and the cost of operating subsidized services. The cost of bad debts and underpayment for Medicare services are not included in the calculation of community benefit.

(c) For purposes of this subdivision, "community care" means the costs for medical care that a hospital has determined is charity care as defined under Minnesota Rules, part 4650.0115, or for which the hospital determines after billing for the services that there is a demonstrated inability to pay. Any costs forgiven under a hospital's community care plan or under section 62J.83 may be counted in the hospital's calculation of community care. Bad debt expenses and discounted charges available to the uninsured shall not be included in the calculation of community care. The amount of community care is the value of costs incurred and not the charges made for services.

(d) For purposes of this subdivision, "underpayment for services provided under state health care programs" means the difference between hospital costs and public program payments.

History: 1976 c 296 art 2 s 5; 1977 c 305 s 45; 1984 c 534 s 6; 1987 c 378 s 2; 2007 c 147 art 9 s 21



Section 144.70 — BIENNIAL REPORT.

Subdivision 1. Content. The commissioner of health shall prepare a report every two years concerning the status and operations of the health care markets in Minnesota. The commissioner of health shall transmit the reports to the governor, and to the members of the legislature under section 3.195. The first report must be submitted on January 15, 1987, and succeeding reports on January 15 every two years. Each report must contain information, analysis, and appropriate recommendations concerning the following issues associated with Minnesota health care markets:

(1) the overall status of the health care cost problem, including the costs faced by employers and individuals, and prospects for the problem's improving or getting worse;

(2) the status of competitive forces in the market for health services and the market for health plans, and the effect of the forces on the health care cost problem;

(3) the feasibility and cost-effectiveness of facilitating development of strengthened competitive forces through state initiatives;

(4) the feasibility of limiting health care costs by means other than competitive forces, including direct forms of government intervention such as price regulation; the commissioner of health may exclude this issue from the report if the report concludes that the overall status of the health care cost problem is improving, or that competitive forces are contributing significantly to health care cost containment;

(5) the overall status of access to adequate health services by citizens of Minnesota, the scope of financial and geographic barriers to access, the effect of competitive forces on access, and prospects for access improving or getting worse;

(6) the feasibility and cost-effectiveness of enhancing access to adequate health services by citizens of Minnesota through state initiatives; and

(7) the commissioner of health's operations and activities for the preceding two years as they relate to the duties imposed on the commissioner of health by sections 144.695 to 144.703.

Subd. 2. Interagency cooperation. In completing the report required by subdivision 1, in fulfilling the requirements of sections 144.695 to 144.703, and in undertaking other initiatives concerning health care costs, access, or quality, the commissioner of health shall cooperate with and consider potential benefits to other state agencies that have a role in the market for health services or the market for health plans. Other agencies include the Department of Management and Budget, as administrator of the state employee health benefits program; the Department of Human Services, as administrator of health services entitlement programs; the Department of Commerce, in its regulation of health plans; the Department of Labor and Industry, in its regulation of health service costs under workers' compensation.

History: 1976 c 296 art 2 s 6; 1977 c 305 s 45; 1Sp1985 c 9 art 2 s 11; 1991 c 345 art 2 s 37; 1994 c 411 s 2; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 144.701 — RATE DISCLOSURE.

Subdivision 1. Consumer information. The commissioner of health shall ensure that the total costs, total revenues, overall utilization, and total services of each hospital and each outpatient surgical center are reported to the public in a form understandable to consumers.

Subd. 2. Data for policy making. The commissioner of health shall compile relevant financial and accounting, utilization, and services data concerning hospitals and outpatient surgical centers in order to have statistical information available for legislative policy making.

Subd. 3. Rate schedule. The commissioner of health shall obtain from each hospital and outpatient surgical center a current rate schedule. Any subsequent amendments or modifications of that schedule shall be filed with the commissioner of health on or before their effective date.

Subd. 4. Filing fees. Each report which is required to be submitted to the commissioner of health under sections 144.695 to 144.703 and which is not submitted to a voluntary, nonprofit reporting organization in accordance with section 144.702 shall be accompanied by a filing fee in an amount prescribed by rule of the commissioner of health. Upon the withdrawal of approval of a reporting organization, or the decision of the commissioner to not renew a reporting organization, fees collected under section 144.702 shall be submitted to the commissioner. Fees received under this subdivision shall be deposited in a revolving fund and are appropriated to the commissioner of health for the purposes of sections 144.695 to 144.703. The commissioner shall report the termination or nonrenewal of the voluntary reporting organization to the chair of the Health and Human Services Finance Committee of the house of representatives, to the chair of the Health and Human Services Division of the Finance Committee of the senate, and the commissioner of management and budget.

History: 1976 c 296 art 2 s 7; 1977 c 305 s 45; 1982 c 424 s 130; 1984 c 534 s 7; 1989 c 282 art 2 s 12; 1998 c 407 art 2 s 27-29; 2004 c 284 art 2 s 15; 2009 c 101 art 2 s 109



Section 144.702 — HOSPITAL AND OUTPATIENT SURGICAL CENTER COSTS.

Subdivision 1. Reporting through a reporting organization. A hospital or outpatient surgical center may agree to submit its financial, utilization, and services reports to a voluntary, nonprofit reporting organization whose reporting procedures have been approved by the commissioner of health in accordance with this section. Each report submitted to the voluntary, nonprofit reporting organization under this section shall be accompanied by a filing fee.

Subd. 2. Approval of organization's reporting procedures. The commissioner of health may approve voluntary reporting procedures consistent with written operating requirements for the voluntary, nonprofit reporting organization which shall be established annually by the commissioner. These written operating requirements shall specify reports, analyses, and other deliverables to be produced by the voluntary, nonprofit reporting organization, and the dates on which those deliverables must be submitted to the commissioner. These written operating requirements shall specify deliverable dates sufficient to enable the commissioner of health to process and report health care cost information system data to the commissioner of human services by August 15 of each year. The commissioner of health shall, by rule, prescribe standards for submission of data by hospitals and outpatient surgical centers to the voluntary, nonprofit reporting organization or to the commissioner. These standards shall provide for:

(1) the filing of appropriate financial, utilization, and services information with the reporting organization;

(2) adequate analysis and verification of that financial, utilization, and services information; and

(3) timely publication of the costs, revenues, and rates of individual hospitals and outpatient surgical centers prior to the effective date of any proposed rate increase. The commissioner of health shall annually review the procedures approved pursuant to this subdivision.

Subd. 3. Cost and rate information; time limits on filing. Any voluntary, nonprofit reporting organization which collects information on costs, revenues, and rates of a hospital or outpatient surgical center located in this state shall file a copy of the information received for each hospital and outpatient surgical center with the commissioner of health within 30 days of completion of the information collection process, together with a summary of the financial information acquired by the organization during the course of its review.

Subd. 4. Making information available to commissioner. Any voluntary, nonprofit reporting organization which receives the financial information required by sections 144.695 to 144.703 shall make the information and all summaries and analyses of the information available to the commissioner of health in accordance with procedures prescribed by the commissioner of health.

Subd. 5. Laws governing restraint of trade. If the reporting and procedures of a voluntary, nonprofit reporting organization have been approved by the commissioner of health those reporting activities of the organization shall be exempt from the provisions of sections 325D.49 to 325D.66.

Subd. 6. Reporting organization; definition. For the purposes of this section "reporting organization" means an association or other organization which has as one of its primary functions the collection and dissemination of acute care cost information.

Subd. 7. Staff support. The commissioner may require as part of the written operating requirements for the voluntary, nonprofit reporting organization that the organization provide sufficient funds to cover the costs of one professional staff position who will directly administer the health care cost information system.

Subd. 8. Termination or nonrenewal of reporting organization. The commissioner may withdraw approval of any voluntary, nonprofit reporting organization for failure on the part of the voluntary, nonprofit reporting organization to comply with the written operating requirements under subdivision 2. Upon the effective date of the withdrawal, all funds collected by the voluntary, nonprofit reporting organization under subdivision 1, but not expended shall be deposited in a revolving fund and are appropriated to the commissioner of health for the purposes of sections 144.695 to 144.703.

The commissioner may choose not to renew approval of a voluntary, nonprofit reporting organization if the organization has failed to perform its obligations satisfactorily under the written operating requirements under subdivision 2.

History: 1976 c 296 art 2 s 8; 1977 c 305 s 45; 1984 c 534 s 8; 1989 c 282 art 2 s 13-15; 1995 c 207 art 6 s 3; 1998 c 407 art 2 s 30-32



Section 144.7022 — REPORTING ORGANIZATIONS; PENALTY ORDERS.

Subdivision 1. Authorization. The commissioner may issue an order to the voluntary, nonprofit reporting organization requiring violations to be corrected and administratively assess monetary penalties for violations of sections 144.695 to 144.703 or rules, written operating requirements, orders, stipulation agreements, settlements, or compliance agreements adopted, enforced, or issued by the commissioner.

Subd. 2. Contents of order. An order assessing an administrative penalty under this section must include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of law, rule, written operating requirement, order, stipulation agreement, settlement, or compliance agreement that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based;

(4) a statement of the corrective actions necessary to correct the violation; and

(5) a statement of the right to request a hearing according to sections 14.57 to 14.62.

Subd. 3. Concurrent corrective order. The commissioner may issue an order assessing an administrative penalty and requiring the violations cited in the order be corrected within 30 calendar days from the date the order is received. Before the 31st day after the order was received, the voluntary, nonprofit reporting organization that is subject to the order shall provide the commissioner with information demonstrating that the violation has been corrected or that a corrective plan acceptable to the commissioner has been developed. The commissioner shall determine whether the violation has been corrected and notify the voluntary, nonprofit reporting organization of the commissioner's determination.

Subd. 4. Penalty. If the commissioner determines that the violation has been corrected or an acceptable corrective plan has been developed, the penalty may be forgiven, except where there are repeated or serious violations. The commissioner may issue an order with a penalty that will not be forgiven after corrective action is taken. Unless there is a request for review of the order under subdivision 6 before the penalty is due, the penalty is due and payable:

(1) on the 31st calendar day after the order was received, if the voluntary, nonprofit reporting organization fails to provide information to the commissioner showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation;

(2) on the 20th day after the voluntary, nonprofit reporting organization receives the commissioner's determination that the information provided is not sufficient to show that either the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(3) on the 31st day after the order was received where the penalty is for repeated or serious violations and according to the order issued, the penalty will not be forgiven after corrective action is taken.

All penalties due under this section are payable to the commissioner of management and budget, state of Minnesota, and shall be deposited in the general fund.

Subd. 5. Amount of penalty; considerations. (a) The maximum amount of an administrative penalty order is $5,000 for each specific violation identified in an inspection, investigation, or compliance review, up to an annual maximum total for all violations of ten percent of the fees collected by the voluntary, nonprofit reporting organization under section 144.702, subdivision 1. The annual maximum is based on a reporting year.

(b) In determining the amount of the administrative penalty, the commissioner shall consider the following:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person allowing or committing the violation; and

(6) other factors as justice may require, if the commissioner specifically identifies the additional factors in the commissioner's order.

(c) In determining the amount of a penalty for a violation subsequent to an initial violation under paragraph (a), the commissioner shall also consider:

(1) the similarity of the most recent previous violation and the violation to be penalized;

(2) the time elapsed since the last violation; and

(3) the response of the voluntary, nonprofit reporting organization to the most recent previous violation.

Subd. 6. Request for hearing; hearing; and final order. A request for hearing must be in writing, delivered to the commissioner by certified mail within 20 calendar days after the receipt of the order, and specifically state the reasons for seeking review of the order. The commissioner must initiate a hearing within 30 calendar days from the date of receipt of the written request for hearing. The hearing shall be conducted pursuant to the contested case procedures in sections 14.57 to 14.62. No earlier than ten calendar days after and within 30 calendar days of receipt of the presiding administrative law judge's report, the commissioner shall, based on all relevant facts, issue a final order modifying, vacating, or making the original order permanent. If, within 20 calendar days of receipt of the original order, the voluntary, nonprofit reporting organization fails to request a hearing in writing, the order becomes the final order of the commissioner.

Subd. 7. Review of final order and payment of penalty. Once the commissioner issues a final order, any penalty due under that order shall be paid within 30 calendar days after the date of the final order, unless review of the final order is requested. The final order of the commissioner may be appealed in the manner prescribed in sections 14.63 to 14.69. If the final order is reviewed and upheld, the penalty shall be paid 30 calendar days after the date of the decision of the reviewing court. Failure to request an administrative hearing pursuant to subdivision 6 shall constitute a waiver of the right to further agency or judicial review of the final order.

Subd. 8. Reinspections and effect of noncompliance. If, upon reinspection, or in the determination of the commissioner, it is found that any deficiency specified in the order has not been corrected or an acceptable corrective plan has not been developed, the voluntary, nonprofit reporting organization is in noncompliance. The commissioner shall issue a notice of noncompliance and may impose any additional remedy available under this chapter.

Subd. 9. Enforcement. The attorney general may proceed on behalf of the commissioner to enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

Subd. 10. Termination or nonrenewal of reporting organization. The commissioner may withdraw or not renew approval of any voluntary, nonprofit reporting organization for failure on the part of the voluntary, nonprofit reporting organization to pay penalties owed under this section.

Subd. 11. Cumulative remedy. The authority of the commissioner to issue an administrative penalty order is in addition to other lawfully available remedies.

Subd. 12. Mediation. In addition to review under subdivision 6, the commissioner is authorized to enter into mediation concerning an order issued under this section if the commissioner and the voluntary, nonprofit reporting organization agree to mediation.

History: 1998 c 407 art 2 s 33; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 144.703 — ADDITIONAL POWERS.

Subdivision 1. Rulemaking. In addition to the other powers granted to the commissioner of health by law, the commissioner of health may:

(1) adopt, amend, and repeal rules in accordance with chapter 14;

(2) adopt in rule a schedule of fines, ranging from $100 to $1,000, for failure of a hospital or an outpatient surgical center to submit, or to make a timely submission of, information called for by sections 144.695 to 144.703.

Subd. 2. Contested cases. Any person aggrieved by a final determination of the commissioner of health as to any rule or determination under sections 144.695 to 144.703 shall be entitled to an administrative hearing and judicial review in accordance with the contested case provisions of chapter 14.

History: 1976 c 296 art 2 s 9; 1977 c 305 s 45; 1982 c 424 s 130; 1984 c 534 s 9



Section 144.7055 — STAFFING PLAN REPORTS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Core staffing plan" means the projected number of full-time equivalent nonmanagerial care staff that will be assigned in a 24-hour period to an inpatient care unit.

(c) "Nonmanagerial care staff" means registered nurses, licensed practical nurses, and other health care workers, which may include but is not limited to nursing assistants, nursing aides, patient care technicians, and patient care assistants, who perform nonmanagerial direct patient care functions for more than 50 percent of their scheduled hours on a given patient care unit.

(d) "Inpatient care unit" means a designated inpatient area for assigning patients and staff for which a distinct staffing plan exists and that operates 24 hours per day, seven days per week in a hospital setting. Inpatient care unit does not include any hospital-based clinic, long-term care facility, or outpatient hospital department.

(e) "Staffing hours per patient day" means the number of full-time equivalent nonmanagerial care staff who will ordinarily be assigned to provide direct patient care divided by the expected average number of patients upon which such assignments are based.

(f) "Patient acuity tool" means a system for measuring an individual patient's need for nursing care. This includes utilizing a professional registered nursing assessment of patient condition to assess staffing need.

Subd. 2. Hospital staffing report. (a) The chief nursing executive or nursing designee of every reporting hospital in Minnesota under section 144.50 will develop a core staffing plan for each patient care unit.

(b) Core staffing plans shall specify the full-time equivalent for each patient care unit for each 24-hour period.

(c) Prior to submitting the core staffing plan, as required in subdivision 3, hospitals shall consult with representatives of the hospital medical staff, managerial and nonmanagerial care staff, and other relevant hospital personnel about the core staffing plan and the expected average number of patients upon which the staffing plan is based.

Subd. 3. Standard electronic reporting developed. (a) Hospitals must submit the core staffing plans to the Minnesota Hospital Association by January 1, 2014. The Minnesota Hospital Association shall include each reporting hospital's core staffing plan on the Minnesota Hospital Association's Minnesota Hospital Quality Report Web site by April 1, 2014. Any substantial changes to the core staffing plan shall be updated within 30 days.

(b) The Minnesota Hospital Association shall include on its Web site for each reporting hospital on a quarterly basis the actual direct patient care hours per patient and per unit. Hospitals must submit the direct patient care report to the Minnesota Hospital Association by July 1, 2014, and quarterly thereafter.

History: 2013 c 51 s 1



Section 144.706 — CITATION.

Sections 144.706 to 144.7069 may be cited as the "Minnesota Adverse Health Care Events Reporting Act of 2003."

History: 2003 c 99 s 1



Section 144.7063 — DEFINITIONS.

Subdivision 1. Scope. Unless the context clearly indicates otherwise, for the purposes of sections 144.706 to 144.7069, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Facility. "Facility" means a hospital or outpatient surgical center licensed under sections 144.50 to 144.58.

Subd. 4. Serious disability. "Serious disability" means (1) a physical or mental impairment that substantially limits one or more of the major life activities of an individual or a loss of bodily function, if the impairment or loss lasts more than seven days or is still present at the time of discharge from an inpatient health care facility, or (2) loss of a body part.

Subd. 5. Surgery. "Surgery" means the treatment of disease, injury, or deformity by manual or operative methods. Surgery includes endoscopies and other invasive procedures.

History: 2003 c 99 s 2,7; 1Sp2003 c 14 art 7 s 84; 2004 c 198 s 15



Section 144.7065 — FACILITY REQUIREMENTS TO REPORT, ANALYZE, AND CORRECT.

Subdivision 1. Reports of adverse health care events required. Each facility shall report to the commissioner the occurrence of any of the adverse health care events described in subdivisions 2 to 7 as soon as is reasonably and practically possible, but no later than 15 working days after discovery of the event. The report shall be filed in a format specified by the commissioner and shall identify the facility but shall not include any identifying information for any of the health care professionals, facility employees, or patients involved. The commissioner may consult with experts and organizations familiar with patient safety when developing the format for reporting and in further defining events in order to be consistent with industry standards.

Subd. 2. Surgical events. Events reportable under this subdivision are:

(1) surgery or other invasive procedure performed on a wrong body part that is not consistent with the documented informed consent for that patient. Reportable events under this clause do not include situations requiring prompt action that occur in the course of surgery or situations whose urgency precludes obtaining informed consent;

(2) surgery or other invasive procedure performed on the wrong patient;

(3) the wrong surgical or other invasive procedure performed on a patient that is not consistent with the documented informed consent for that patient. Reportable events under this clause do not include situations requiring prompt action that occur in the course of surgery or situations whose urgency precludes obtaining informed consent;

(4) retention of a foreign object in a patient after surgery or other invasive procedure, excluding objects intentionally implanted as part of a planned intervention and objects present prior to surgery that are intentionally retained; and

(5) death during or immediately after surgery or other invasive procedure of a normal, healthy patient who has no organic, physiologic, biochemical, or psychiatric disturbance and for whom the pathologic processes for which the operation is to be performed are localized and do not entail a systemic disturbance.

Subd. 3. Product or device events. Events reportable under this subdivision are:

(1) patient death or serious injury associated with the use of contaminated drugs, devices, or biologics provided by the facility when the contamination is the result of generally detectable contaminants in drugs, devices, or biologics regardless of the source of the contamination or the product;

(2) patient death or serious injury associated with the use or function of a device in patient care in which the device is used or functions other than as intended. "Device" includes, but is not limited to, catheters, drains, and other specialized tubes, infusion pumps, and ventilators; and

(3) patient death or serious injury associated with intravascular air embolism that occurs while being cared for in a facility, excluding deaths associated with neurosurgical procedures known to present a high risk of intravascular air embolism.

Subd. 4. Patient protection events. Events reportable under this subdivision are:

(1) a patient of any age, who does not have decision-making capacity, discharged to the wrong person;

(2) patient death or serious injury associated with patient disappearance, excluding events involving adults who have decision-making capacity; and

(3) patient suicide, attempted suicide resulting in serious injury, or self-harm resulting in serious injury or death while being cared for in a facility due to patient actions after admission to the facility, excluding deaths resulting from self-inflicted injuries that were the reason for admission to the facility.

Subd. 5. Care management events. Events reportable under this subdivision are:

(1) patient death or serious injury associated with a medication error, including, but not limited to, errors involving the wrong drug, the wrong dose, the wrong patient, the wrong time, the wrong rate, the wrong preparation, or the wrong route of administration, excluding reasonable differences in clinical judgment on drug selection and dose;

(2) patient death or serious injury associated with unsafe administration of blood or blood products;

(3) maternal death or serious injury associated with labor or delivery in a low-risk pregnancy while being cared for in a facility, including events that occur within 42 days postdelivery and excluding deaths from pulmonary or amniotic fluid embolism, acute fatty liver of pregnancy, or cardiomyopathy;

(4) death or serious injury of a neonate associated with labor or delivery in a low-risk pregnancy;

(5) stage 3 or 4 or unstageable ulcers acquired after admission to a facility, excluding progression from stage 2 to stage 3 if stage 2 was recognized upon admission;

(6) artificial insemination with the wrong donor sperm or wrong egg;

(7) patient death or serious injury associated with a fall while being cared for in a facility;

(8) the irretrievable loss of an irreplaceable biological specimen; and

(9) patient death or serious injury resulting from the failure to follow up or communicate laboratory, pathology, or radiology test results.

Subd. 6. Environmental events. Events reportable under this subdivision are:

(1) patient death or serious injury associated with an electric shock while being cared for in a facility, excluding events involving planned treatments such as electric countershock;

(2) any incident in which a line designated for oxygen or other gas to be delivered to a patient contains the wrong gas or is contaminated by toxic substances;

(3) patient death or serious injury associated with a burn incurred from any source while being cared for in a facility; and

(4) patient death or serious injury associated with the use or lack of restraints or bedrails while being cared for in a facility.

Subd. 7. Potential criminal events. Events reportable under this subdivision are:

(1) any instance of care ordered by or provided by someone impersonating a physician, nurse, pharmacist, or other licensed health care provider;

(2) abduction of a patient of any age;

(3) sexual assault on a patient within or on the grounds of a facility; and

(4) death or serious injury of a patient or staff member resulting from a physical assault that occurs within or on the grounds of a facility.

Subd. 7a. Radiologic events. Death or serious injury of a patient associated with the introduction of a metallic object into the MRI area are reportable events under this subdivision.

Subd. 8. Root cause analysis; corrective action plan. Following the occurrence of an adverse health care event, the facility must conduct a root cause analysis of the event. In conducting the root cause analysis, the facility must consider as one of the factors staffing levels and the impact of staffing levels on the event. Following the analysis, the facility must: (1) implement a corrective action plan to implement the findings of the analysis or (2) report to the commissioner any reasons for not taking corrective action. If the root cause analysis and the implementation of a corrective action plan are complete at the time an event must be reported, the findings of the analysis and the corrective action plan must be included in the report of the event. The findings of the root cause analysis and a copy of the corrective action plan must otherwise be filed with the commissioner within 60 days of the event.

Subd. 9. Electronic reporting. The commissioner must design the reporting system so that a facility may file by electronic means the reports required under this section. The commissioner shall encourage a facility to use the electronic filing option when that option is feasible for the facility.

Subd. 10. Relation to other law; data classification. (a) Adverse health events described in subdivisions 2 to 6 do not constitute "maltreatment," "neglect," or "a physical injury that is not reasonably explained" under section 626.556 or 626.557 and are excluded from the reporting requirements of sections 626.556 and 626.557, provided the facility makes a determination within 24 hours of the discovery of the event that this section is applicable and the facility files the reports required under this section in a timely fashion.

(b) A facility that has determined that an event described in subdivisions 2 to 6 has occurred must inform persons who are mandated reporters under section 626.556, subdivision 3, or 626.5572, subdivision 16, of that determination. A mandated reporter otherwise required to report under section 626.556, subdivision 3, or 626.557, subdivision 3, paragraph (e), is relieved of the duty to report an event that the facility determines under paragraph (a) to be reportable under subdivisions 2 to 6.

(c) The protections and immunities applicable to voluntary reports under sections 626.556 and 626.557 are not affected by this section.

(d) Notwithstanding section 626.556, 626.557, or any other provision of Minnesota statute or rule to the contrary, a lead agency under section 626.556, subdivision 3c, a lead investigative agency under section 626.5572, subdivision 13, the commissioner of health, or the director of the Office of Health Facility Complaints is not required to conduct an investigation of or obtain or create investigative data or reports regarding an event described in subdivisions 2 to 6. If the facility satisfies the requirements described in paragraph (a), the review or investigation shall be conducted and data or reports shall be obtained or created only under sections 144.706 to 144.7069, except as permitted or required under sections 144.50 to 144.564, or as necessary to carry out the state's certification responsibility under the provisions of sections 1864 and 1867 of the Social Security Act. If a licensed health care provider reports an event to the facility required to be reported under subdivisions 2 to 6 in a timely manner, the provider's licensing board is not required to conduct an investigation of or obtain or create investigative data or reports regarding the individual reporting of the events described in subdivisions 2 to 6.

(e) Data contained in the following records are nonpublic and, to the extent they contain data on individuals, confidential data on individuals, as defined in section 13.02:

(1) reports provided to the commissioner under sections 147.155, 147A.155, 148.267, 151.301, and 153.255;

(2) event reports, findings of root cause analyses, and corrective action plans filed by a facility under this section; and

(3) records created or obtained by the commissioner in reviewing or investigating the reports, findings, and plans described in clause (2).

For purposes of the nonpublic data classification contained in this paragraph, the reporting facility shall be deemed the subject of the data.

History: 2003 c 99 s 3; 1Sp2003 c 14 art 7 s 85; 2004 c 186 s 1; 2007 c 41 s 1-3; 2009 c 159 s 7,8; 2011 c 28 s 1; 2013 c 43 s 8-14



Section 144.7067 — COMMISSIONER DUTIES AND RESPONSIBILITIES.

Subdivision 1. Establishment of reporting system. (a) The commissioner shall establish an adverse health event reporting system designed to facilitate quality improvement in the health care system. The reporting system shall not be designed to punish errors by health care practitioners or health care facility employees.

(b) The reporting system shall consist of:

(1) mandatory reporting by facilities of 27 adverse health care events;

(2) mandatory completion of a root cause analysis and a corrective action plan by the facility and reporting of the findings of the analysis and the plan to the commissioner or reporting of reasons for not taking corrective action;

(3) analysis of reported information by the commissioner to determine patterns of systemic failure in the health care system and successful methods to correct these failures;

(4) sanctions against facilities for failure to comply with reporting system requirements; and

(5) communication from the commissioner to facilities, health care purchasers, and the public to maximize the use of the reporting system to improve health care quality.

(c) The commissioner is not authorized to select from or between competing alternate acceptable medical practices.

Subd. 2. Duty to analyze reports; communicate findings. The commissioner shall:

(1) analyze adverse event reports, corrective action plans, and findings of the root cause analyses to determine patterns of systemic failure in the health care system and successful methods to correct these failures;

(2) communicate to individual facilities the commissioner's conclusions, if any, regarding an adverse event reported by the facility;

(3) communicate with relevant health care facilities any recommendations for corrective action resulting from the commissioner's analysis of submissions from facilities; and

(4) publish an annual report:

(i) describing, by institution, adverse events reported;

(ii) outlining, in aggregate, corrective action plans and the findings of root cause analyses; and

(iii) making recommendations for modifications of state health care operations.

Subd. 3. Sanctions. (a) The commissioner shall take steps necessary to determine if adverse event reports, the findings of the root cause analyses, and corrective action plans are filed in a timely manner. The commissioner may sanction a facility for:

(1) failure to file a timely adverse event report under section 144.7065, subdivision 1; or

(2) failure to conduct a root cause analysis, to implement a corrective action plan, or to provide the findings of a root cause analysis or corrective action plan in a timely fashion under section 144.7065, subdivision 8.

(b) If a facility fails to develop and implement a corrective action plan or report to the commissioner why corrective action is not needed, the commissioner may suspend, revoke, fail to renew, or place conditions on the license under which the facility operates.

History: 2003 c 99 s 4



Section 144.7068 — REPORTS FROM LICENSING BOARDS.

(a) Effective upon full implementation of the adverse health care events reporting system, the records maintained under sections 147.155, 147A.155, 148.267, 151.301, and 153.255, shall be reported to the commissioner on the schedule established in those sections.

(b) The commissioner shall forward these reports to the facility named in the report.

(c) The facility shall determine whether the event has been previously reported under section 144.7065. The facility shall notify the commissioner whether the event has been reported previously. If the event has not been previously reported, the facility shall make a determination whether the event was reportable under section 144.7065. If the facility determines the event was reportable, the date of discovery of the event for the purposes of section 144.7065, subdivision 10, paragraph (d), shall be as follows:

(1) if the commissioner determines that the facility knew or reasonably should have known about the occurrence of the event, the date the event occurred shall be the date of discovery. The facility shall be considered out of compliance with the reporting act, and the event shall be subject to sections 626.556 and 626.557; or

(2) if the commissioner determines that the facility did not know about the occurrence of the event, the date the facility receives the report from the commissioner shall serve as the date of discovery.

If the facility determines that the event was not reportable under section 144.7065, the facility shall notify the commissioner of that determination.

History: 2004 c 186 s 2



Section 144.7069 — INTERSTATE COORDINATION; REPORTS.

The commissioner shall report the definitions and the list of reportable events adopted in this act to the National Quality Forum and, working in coordination with the National Quality Forum, to the other states. The commissioner shall monitor discussions by the National Quality Forum of amendments to the forum's list of reportable events and shall report to the legislature whenever the list is modified. The commissioner shall also monitor implementation efforts in other states to establish a list of reportable events and shall make recommendations to the legislature as necessary for modifications in the Minnesota list or in the other components of the Minnesota reporting system to keep the system as nearly uniform as possible with similar systems in other states.

History: 2003 c 99 s 5



Section 144.71 — PURPOSE; DEFINITIONS.

Subdivision 1. Health and safety. The purpose of sections 144.71 to 144.74 is to protect the health and safety of persons in attendance at youth camps.

Subd. 2. Definition. For the purpose of such sections, a youth camp is defined as a parcel or parcels of land with permanent buildings, tents or other structures together with appurtenances thereon, established or maintained as living quarters where both food and beverage service and lodging or the facilities therefor are provided for ten or more people, operated continuously for a period of five days or more each year for educational, recreational or vacation purposes, and the use of the camp is offered to minors free of charge or for payment of a fee.

Subd. 3. What not included in definition. This definition does not include cabin and trailer camps, fishing and hunting camps, resorts, penal and correctional camps, industrial and construction camps, nor does it include homes operated for care or treatment of children and for the operation of which a license is required under the provisions of chapter 257.

History: 1951 c 285 s 1; 1974 c 406 s 21; 1993 c 206 s 6; 1996 c 451 art 4 s 8,9



Section 144.72 — OPERATION.

Subdivision 1. License required. The state commissioner of health is authorized to issue a license according to chapter 157.

Subd. 2. Application. On or before June first annually, every person, partnership, limited liability company or corporation, operating or seeking to operate a youth camp, shall make application in writing to the commissioner for a permit to conduct a youth camp. Such application shall be in such form and shall contain such information as the commissioner may find necessary to determine that the youth camp will be operated and maintained in such a manner as to protect and preserve the health and safety of the persons using the camp. Where a person, partnership, limited liability company or corporation operates or is seeking to operate more than one youth camp, a separate application shall be made for each camp.

Subd. 3. Issuance of license. If the commissioner should determine from the application that the health and safety of the persons using the camp will be properly safeguarded, the commissioner may, prior to actual inspection of the camp, issue the license in writing. The license shall be posted in a conspicuous place on the premises occupied by the camp.

History: 1951 c 285 s 2; 1977 c 305 s 45; 1986 c 444; 1996 c 451 art 4 s 10,11; 2009 c 79 art 10 s 6,7



Section 144.73 — STATE COMMISSIONER OF HEALTH, DUTIES.

Subdivision 1. Inspection of camps. It shall be the duty of the state commissioner of health to make an annual inspection of each youth camp, and where, upon inspection it is found that there is a failure to protect the health and safety of the persons using the camp, or a failure to comply with the camp rules prescribed by the commissioner, the commissioner shall give notice to the camp operator of such failure, which notice shall set forth the reason or reasons for such failure.

Subd. 2. [Repealed, 1993 c 206 s 25]

Subd. 3. [Repealed, 1993 c 206 s 25]

Subd. 4. [Repealed, 1993 c 206 s 25]

History: 1951 c 285 s 3; 1977 c 305 s 45; 1978 c 674 s 60; 1985 c 248 s 70; 1986 c 444; 1993 c 286 s 2; 1994 c 465 art 3 s 68; 1996 c 451 art 4 s 12



Section 144.74 — RULES, STANDARDS.

The state commissioner of health is authorized to adopt and enforce such reasonable rules and standards as the commissioner determines necessary to protect the health and safety of persons in attendance at youth camps. Such rules and standards may include reasonable restrictions and limitations on the following:

(1) camp sites and buildings, including location, layout, lighting, ventilation, heating, plumbing, drainage and sleeping quarters;

(2) sanitary facilities, including water supply, toilet and shower facilities, sewage and excreta disposal, waste and garbage disposal, and the control of insects and rodents; and

(3) food service, including storage, refrigeration, sanitary preparation and handling of food, the cleanliness of kitchens and the proper functioning of equipment.

History: 1951 c 285 s 4; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444; 1996 c 451 art 4 s 13



Section 144.7401 — DEFINITIONS.

Subdivision 1. Scope of definitions. For purposes of sections 144.7401 to 144.7415, the following terms have the meanings given them.

Subd. 2. Blood-borne pathogens. "Blood-borne pathogens" means pathogenic microorganisms that are present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus (HIV).

Subd. 3. Emergency medical services agency. "Emergency medical services agency" means an agency, entity, or organization that employs or uses emergency medical services persons as employees or volunteers.

Subd. 4. Emergency medical services person. "Emergency medical services person" means:

(1) an individual employed or receiving compensation to provide out-of-hospital emergency medical services such as a firefighter, paramedic, emergency medical technician, licensed nurse, rescue squad person, or other individual who serves as an employee or volunteer of an ambulance service as defined under chapter 144E or a member of an organized first responder squad that is formally recognized by a political subdivision in the state, who provides out-of-hospital emergency medical services during the performance of the individual's duties;

(2) an individual employed as a licensed peace officer under section 626.84, subdivision 1;

(3) an individual employed as a crime laboratory worker while working outside the laboratory and involved in a criminal investigation;

(4) any individual who renders emergency care or assistance at the scene of an emergency or while an injured person is being transported to receive medical care and who is acting as a Good Samaritan under section 604A.01; and

(5) any individual who, in the process of executing a citizen's arrest under section 629.30, may have experienced a significant exposure to a source individual.

Subd. 5. Source individual. "Source individual" means an individual, living or dead, whose blood, tissue, or potentially infectious body fluids may be a source of blood-borne pathogen exposure to an emergency medical services person. Examples include, but are not limited to, a victim of an accident, injury, or illness or a deceased person.

Subd. 6. Significant exposure. "Significant exposure" means contact likely to transmit a blood-borne pathogen, in a manner supported by the most current guidelines and recommendations of the United States Public Health Service at the time an evaluation takes place, that includes:

(1) percutaneous injury, contact of mucous membrane or nonintact skin, or prolonged contact of intact skin; and

(2) contact, in a manner that may transmit a blood-borne pathogen, with blood, tissue, or potentially infectious body fluids.

Subd. 7. Facility. "Facility" means a hospital licensed under sections 144.50 to 144.56 or a freestanding emergency medical care facility licensed under Laws 1988, chapter 467, that receives an emergency medical services person for evaluation for significant exposure or a source individual cared for by an emergency medical services person.

Subd. 8. Peace officer; applicability. An individual licensed as a peace officer under section 626.84, subdivision 1, is considered an emergency medical services person for purposes of sections 144.7401 to 144.7415 regardless of whether the officer is engaged in performing emergency services.

History: 2000 c 422 s 5; 2006 c 260 art 3 s 4



Section 144.7402 — CONDITIONS FOR APPLICABILITY OF PROCEDURES.

Subdivision 1. Request for procedures. An emergency medical services person or emergency medical services agency may request that a facility follow the procedures of sections 144.7401 to 144.7415 when an emergency medical services person may have experienced a significant exposure to a source individual.

Subd. 2. Conditions. A facility shall follow the procedures outlined in sections 144.7401 to 144.7415 when all of the following conditions are met:

(1) the facility determines that significant exposure has occurred, following the protocol under section 144.7414;

(2) the licensed physician for the emergency medical services person needs the source individual's blood-borne pathogen test results to begin, continue, modify, or discontinue treatment, in accordance with the most current guidelines of the United States Public Health Service, because of possible exposure to a blood-borne pathogen; and

(3) the emergency medical services person consents to provide a blood sample for testing for a blood-borne pathogen. If the emergency medical services person consents to blood collection, but does not consent at that time to blood-borne pathogen testing, the facility shall preserve the sample for at least 90 days. If the emergency medical services person elects to have the sample tested within 90 days, the testing shall be done as soon as feasible.

Subd. 3. Locating source individual. If the source individual is not received by a facility but the facility is providing treatment to the emergency medical services person, the emergency medical services agency shall make reasonable efforts to locate the source individual and inform the facility of the source individual's identity and location. The facility shall make a reasonable effort to contact the source individual in order to follow the procedures in sections 144.7401 to 144.7415. The emergency medical services agency and facilities may exchange private data about the source individual as necessary to fulfill their responsibilities under this subdivision, notwithstanding any provision of law to the contrary.

History: 2000 c 422 s 6



Section 144.7403 — INFORMATION REQUIRED TO BE GIVEN TO INDIVIDUALS.

Subdivision 1. Information to source individual. (a) Before seeking any consent required by the procedures under sections 144.7401 to 144.7415, a facility shall inform the source individual that the source individual's blood-borne pathogen test results, without the individual's name, address, or other uniquely identifying information, shall be reported to the emergency medical services person if requested, and that test results collected under sections 144.7401 to 144.7415 are for medical purposes as set forth in section 144.7409 and may not be used as evidence in any criminal proceedings or civil proceedings, except for procedures under sections 144.4171 to 144.4186.

(b) The facility shall inform the source individual of the insurance protections in section 72A.20, subdivision 29.

(c) The facility shall inform the source individual that the individual may refuse to provide a blood sample and that the source individual's refusal may result in a request for a court order to require the source individual to provide a blood sample.

(d) The facility shall inform the source individual that the facility will advise the emergency medical services person of the confidentiality requirements and penalties before disclosing any test information.

Subd. 2. Information to EMS person. (a) Before disclosing any information about the source individual, the facility shall inform the emergency medical services person of the confidentiality requirements of section 144.7411 and that the person may be subject to penalties for unauthorized release of information about the source individual under section 144.7412.

(b) The facility shall inform the emergency medical services person of the insurance protections in section 72A.20, subdivision 29.

History: 2000 c 422 s 7



Section 144.7404 — DISCLOSURE OF POSITIVE BLOOD-BORNE PATHOGEN TEST RESULTS.

If the conditions of sections 144.7402 and 144.7403 are met, the facility shall ask the source individual and the emergency medical services person if they have ever had a positive test for a blood-borne pathogen. The facility must attempt to get existing test results under this section before taking any steps to obtain a blood sample or to test for blood-borne pathogens. The facility shall disclose the source individual's blood-borne pathogen test results to the emergency medical services person without the source individual's name, address, or other uniquely identifying information.

History: 2000 c 422 s 8



Section 144.7405 — CONSENT PROCEDURES GENERALLY.

(a) For purposes of sections 144.7401 to 144.7415, whenever the facility is required to seek consent, the facility shall follow its usual procedure for obtaining consent from an individual or an individual's representative consistent with other law applicable to consent.

(b) Consent from a source individual's representative for blood-borne pathogen testing of an existing blood sample obtained from the source individual is not required if the facility has made reasonable efforts to obtain the representative's consent and consent cannot be obtained within 24 hours of a significant exposure.

(c) If testing of the source individual's blood occurs without consent because the source individual is unable to provide consent or has left the facility and cannot be located, and the source individual's representative cannot be located, the facility shall provide the information required in section 144.7403 to the source individual or representative whenever it is possible to do so.

(d) If a source individual dies before an opportunity to consent to blood collection or testing under sections 144.7401 to 144.7415, the facility does not need consent of the deceased person's representative for purposes of sections 144.7401 to 144.7415.

History: 2000 c 422 s 9



Section 144.7406 — TESTING OF AVAILABLE BLOOD.

Subdivision 1. Procedures with consent. If the source individual is or was under the care or custody of the facility and a sample of the source individual's blood is available with the consent of the source individual, the facility shall test that blood for blood-borne pathogens with the consent of the source individual, provided the conditions in sections 144.7402 and 144.7403 are met.

Subd. 2. Procedures without consent. If the source individual has provided a blood sample with consent but does not consent to blood-borne pathogen testing, the facility shall test for blood-borne pathogens if the emergency medical services person or emergency medical services agency requests the test, provided all of the following criteria are met:

(1) the emergency medical services person or emergency medical services agency has documented exposure to blood or body fluids during performance of that person's occupation or while acting as a Good Samaritan under section 604A.01 or executing a citizen's arrest under section 629.30;

(2) the facility has determined that a significant exposure has occurred and a licensed physician for the emergency medical services person has documented in the emergency medical services person's medical record that blood-borne pathogen test results are needed for beginning, modifying, continuing, or discontinuing medical treatment for the emergency medical services person under section 144.7414, subdivision 2;

(3) the emergency medical services person provides a blood sample for testing for blood-borne pathogens as soon as feasible;

(4) the facility asks the source individual to consent to a test for blood-borne pathogens and the source individual does not consent;

(5) the facility has provided the source individual with all of the information required by section 144.7403; and

(6) the facility has informed the emergency medical services person of the confidentiality requirements of section 144.7411 and the penalties for unauthorized release of source information under section 144.7412.

Subd. 3. Follow-up. The facility shall inform the source individual and the emergency medical services person of their own test results. The facility shall inform the emergency medical services person of the source individual's test results without the source individual's name, address, or other uniquely identifying information.

History: 2000 c 422 s 10



Section 144.7407 — BLOOD SAMPLE COLLECTION FOR TESTING.

Subdivision 1. Procedures with consent. (a) If a blood sample is not otherwise available, the facility shall obtain consent from the source individual before collecting a blood sample for testing for blood-borne pathogens. The consent process shall include informing the source individual that the individual may refuse to provide a blood sample and that the source individual's refusal may result in a request for a court order under subdivision 2 to require the source individual to provide a blood sample.

(b) If the source individual consents to provide a blood sample, the facility shall collect a blood sample and test the sample for blood-borne pathogens.

(c) The facility shall inform the emergency medical services person about the source individual's test results without the individual's name, address, or other uniquely identifying information. The facility shall inform the source individual of the test results.

(d) If the source individual refuses to provide a blood sample for testing, the facility shall inform the emergency medical services person of the source individual's refusal.

Subd. 2. Procedures without consent. (a) An emergency medical services agency, or, if there is no agency, an emergency medical services person, may bring a petition for a court order to require a source individual to provide a blood sample for testing for blood-borne pathogens. The petition shall be filed in the district court in the county where the source individual resides or is hospitalized. The petitioner shall serve the petition on the source individual at least three days before a hearing on the petition. The petition shall include one or more affidavits attesting that:

(1) the facility followed the procedures in sections 144.7401 to 144.7415 and attempted to obtain blood-borne pathogen test results according to those sections;

(2) it has been determined under section 144.7414, subdivision 2, that a significant exposure has occurred to the emergency medical services person; and

(3) a physician with specialty training in infectious diseases, including HIV, has documented that the emergency medical services person has provided a blood sample and consented to testing for blood-borne pathogens and blood-borne pathogen test results are needed for beginning, continuing, modifying, or discontinuing medical treatment for the emergency medical services person.

(b) Facilities shall cooperate with petitioners in providing any necessary affidavits to the extent that facility staff can attest under oath to the facts in the affidavits.

(c) The court may order the source individual to provide a blood sample for blood-borne pathogen testing if:

(1) there is probable cause to believe the emergency medical services person has experienced a significant exposure to the source individual;

(2) the court imposes appropriate safeguards against unauthorized disclosure that must specify the persons who have access to the test results and the purposes for which the test results may be used;

(3) a licensed physician for the emergency medical services person needs the test results for beginning, continuing, modifying, or discontinuing medical treatment for the emergency medical services person; and

(4) the court finds a compelling need for the test results. In assessing compelling need, the court shall weigh the need for the court-ordered blood collection and test results against the interests of the source individual, including, but not limited to, privacy, health, safety, or economic interests. The court shall also consider whether the involuntary blood collection and testing would serve the public interest.

(d) The court shall conduct the proceeding in camera unless the petitioner or the source individual requests a hearing in open court and the court determines that a public hearing is necessary to the public interest and the proper administration of justice.

(e) The court shall conduct an ex parte hearing if the source individual does not attend the noticed hearing and the petitioner complied with the notice requirements in paragraph (a).

(f) The source individual has the right to counsel in any proceeding brought under this subdivision.

(g) The court may order a source individual taken into custody by a peace officer for purposes of obtaining a blood sample if the source individual does not comply with an order issued by the court pursuant to paragraph (c). The source individual shall be held no longer than is necessary to secure a blood sample. A person may not be held for more than 24 hours without receiving a court hearing.

History: 2000 c 422 s 11; 2016 c 145 s 1



Section 144.7408 — NO DISCRIMINATION.

A facility shall not base decisions about admission to a facility or the provision of care or treatment on any requirement that the source individual consent to blood-borne pathogen testing under sections 144.7401 to 144.7415.

History: 2000 c 422 s 12



Section 144.7409 — USE OF TEST RESULTS.

Blood-borne pathogen test results of a source individual obtained under sections 144.7401 to 144.7415 are for diagnostic purposes and to determine the need for treatment or medical care specific to a blood-borne pathogen-related illness of an emergency medical services person. The test results may not be used as evidence in any criminal proceedings or civil proceedings, except for procedures under sections 144.4171 to 144.4186.

History: 2000 c 422 s 13



Section 144.7411 — TEST INFORMATION CONFIDENTIALITY.

Subdivision 1. Private data. Information concerning test results obtained under sections 144.7401 to 144.7415 is information protected from disclosure without consent under sections 144.291 to 144.298 with respect to private facilities and private data as defined in section 13.02, subdivision 12, with respect to public facilities.

Subd. 2. Consent to release information. No facility, individual, or employer shall disclose to an emergency medical services person the name, address, or other uniquely identifying information about a source individual without a written release signed by the source individual or the source individual's legally authorized representative. The facility shall not record the name, address, or other uniquely identifying information about the source individual's test results in the emergency medical services person's medical records.

History: 2000 c 422 s 14; 2007 c 147 art 10 s 15



Section 144.7412 — PENALTY FOR UNAUTHORIZED RELEASE OF INFORMATION.

Unauthorized release by an individual, facility, or agency of a source individual's name, address, or other uniquely identifying information under sections 144.7401 to 144.7415 is subject to the remedies and penalties under sections 13.08 and 13.09. This section does not preclude private causes of action against an individual, state agency, statewide system, political subdivision, or person responsible for releasing private data or information protected from disclosure.

History: 2000 c 422 s 15



Section 144.7413 — RESPONSIBILITY FOR TESTING AND TREATMENT; COSTS.

(a) The facility shall ensure that tests under sections 144.7401 to 144.7415 are performed if requested by the emergency medical services person or emergency medical services agency, provided the conditions set forth in sections 144.7401 to 144.7415 are met.

(b) The emergency medical services agency that employs the emergency medical services person who requests testing under sections 144.7401 to 144.7415 must pay or arrange payment for the cost of counseling, testing, and treatment of the emergency medical services person and costs associated with the testing of the source individual.

(c) A facility shall have a protocol that states whether the facility will pay for the cost of counseling, testing, or treatment of a person executing a citizen's arrest under section 629.30 or acting as a Good Samaritan under section 604A.01.

History: 2000 c 422 s 16



Section 144.7414 — PROTOCOLS FOR EXPOSURE TO BLOOD-BORNE PATHOGENS.

Subdivision 1. EMS agency requirements. The emergency medical services agency shall have procedures for an emergency medical services person to notify a facility that the person may have experienced a significant exposure from a source individual. The emergency medical services agency shall also have a protocol to locate the source individual if the facility has not received the source individual and the emergency medical services agency knows the source individual's identity.

Subd. 2. Facility protocol requirements. Every facility shall adopt and follow a postexposure protocol for emergency medical services persons who have experienced a significant exposure. The postexposure protocol must adhere to the most current recommendations of the United States Public Health Service and include, at a minimum, the following:

(1) a process for emergency medical services persons to report an exposure in a timely fashion;

(2) a process for an infectious disease specialist, or a licensed physician who is knowledgeable about the most current recommendations of the United States Public Health Service in consultation with an infectious disease specialist, (i) to determine whether a significant exposure to one or more blood-borne pathogens has occurred and (ii) to provide, under the direction of a licensed physician, a recommendation or recommendations for follow-up treatment appropriate to the particular blood-borne pathogen or pathogens for which a significant exposure has been determined;

(3) if there has been a significant exposure, a process to determine whether the source individual has a blood-borne pathogen through disclosure of test results, or through blood collection and testing as required by sections 144.7401 to 144.7415;

(4) a process for providing appropriate counseling prior to and following testing for a blood-borne pathogen regarding the likelihood of blood-borne pathogen transmission and follow-up recommendations according to the most current recommendations of the United States Public Health Service, recommendations for testing, and treatment to the emergency medical services person;

(5) a process for providing appropriate counseling under clause (4) to the emergency medical services person and the source individual; and

(6) compliance with applicable state and federal laws relating to data practices, confidentiality, informed consent, and the patient bill of rights.

History: 2000 c 422 s 17



Section 144.7415 — PENALTIES AND IMMUNITY.

Subdivision 1. Penalties. Any facility or person who willfully violates the provisions of sections 144.7401 to 144.7415 is guilty of a misdemeanor.

Subd. 2. Immunity. A facility, licensed physician, and designated health care personnel are immune from liability in any civil, administrative, or criminal action relating to the disclosure of test results to an emergency medical services person or emergency medical services agency and the testing of a blood sample from the source individual for blood-borne pathogens if a good faith effort has been made to comply with sections 144.7401 to 144.7415.

History: 2000 c 422 s 18



Section 144.84 — CIVIL SERVICE CLASSIFICATION.

The commissioner of management and budget and the Civil Service Commission shall establish a classification to be known as "counselor on alcoholism" the qualifications of which shall give recognition to the value and desirability of recovered alcoholics in performing the duties of their employment.

History: 1953 c 705 s 4; 1973 c 507 s 45; 1980 c 617 s 47; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 144.91 — POWERS AND DUTIES.

The state commissioner of health is authorized to develop and carry on a program in the field of human genetics which shall include the collection and interpretation of data relating to human hereditary diseases and pathologic conditions; the assembly, preparation and dissemination of informational material on the subject for professional counselors and the lay public; the conduct of such research studies as may stimulate reduction in the frequency of manifestation of various deleterious genes, and the provision of counseling services to the public on problems of human genetics. It shall consult and cooperate with the University of Minnesota, the Public Health Service and the Children's Bureau of the Department of Health, Education and Welfare, and with nationally recognized scientific and professional organizations engaged in studying the problems of human genetics.

History: 1959 c 572 s 1; 1977 c 305 s 45



Section 144.92 — GRANTS OR GIFTS.

The board is authorized to receive and expend in accordance with approved plans such funds as may be granted by the Public Health Service or any other federal agency which may appropriate funds for this purpose, or such funds as may be received as gifts from private organizations and individuals to the state for carrying out the purposes of section 144.91.

History: 1959 c 572 s 2; 1Sp1981 c 4 art 1 s 78



Section 144.945 — ZIKA PREPAREDNESS AND RESPONSE.

The commissioner of health shall seek additional federal funds for the following statewide planning, coordination, preparation, and response activities related to the Zika virus:

(1) maintaining state and local public health readiness to address Zika-related public health threats;

(2) conducting diagnostic tests of patients who meet criteria for Zika testing and maintaining enhanced laboratory surveillance activities related to Zika;

(3) engaging in Zika surveillance activities, including evaluating patients for testing based on criteria, advising health care providers on Zika virus research, providing recommendations and interpretations of test results, and conducting Zika-related public awareness and prevention activities; and

(4) conducting mosquito surveillance activities under section 144.95 to enhance monitoring of areas where mosquitoes carrying the Zika virus may be found in Minnesota, notwithstanding section 144.95, subdivision 10.

History: 2016 c 179 s 5



Section 144.95 — MOSQUITO RESEARCH PROGRAM.

Subdivision 1. Research program. The commissioner of health shall establish and maintain a long-range program of research to study:

(1) the basic biology, distribution, population ecology, and biosystematics of Minnesota mosquitoes;

(2) the impact of mosquitoes on human and animal health and the economy, including such areas as recreation, tourism, and livestock production;

(3) the baseline population and environmental status of organisms other than mosquitoes that may be affected by mosquito management;

(4) the effects of mosquito management strategies on animals and plants that may result in changes in ecology of specific areas;

(5) the development of mosquito management strategies that are effective, practical, and environmentally safe; and

(6) the costs and benefits of development of local and regional management and educational programs.

Subd. 2. Research facility and field stations. (a) The commissioner of health shall establish and maintain mosquito management research and development facilities, including but not limited to field research stations in the major mosquito ecologic regions and a center for basic mosquito management research and development. The commissioner shall, to the extent possible, contract with the University of Minnesota in establishing, maintaining, and staffing the research facilities.

(b) The commissioner of health shall establish and implement a program of contractual research grants with public and private agencies and individuals in order to:

(1) undertake supplemental research studies on basic mosquito biology, physiology, and life cycle history beyond those described in subdivision 1;

(2) undertake research into the effects of mosquitoes on human health, including vector-borne diseases, and on animal health, including agricultural and wildlife effects;

(3) undertake studies of other economic factors including tourism and recreation;

(4) collect and analyze baseline data on the ecology and distribution of organisms other than mosquitoes that may be affected as a result of mosquito management strategies;

(5) develop new, effective, practical, and biologically compatible control methods and materials;

(6) conduct additional monitoring of the environmental effects of mosquito control methods and materials; and

(7) undertake demonstration, training, and education programs for development of local and regional mosquito management programs.

Subd. 3. Conduct research trials. The commissioner of health may develop and conduct research trials of mosquito management methods and materials. Trials may be conducted, with the agreement of the public or private landholder, wherever and whenever the commissioner considers necessary to provide accurate data for determining the efficacy of a method or material in controlling mosquitoes.

Subd. 4. Research trials. Research trials of mosquito management methods and materials are subject to the following laws and rules unless a specific written exemption, license, or waiver is granted; sections 84.0895, 103G.615, 97A.045, subdivision 1, 103A.201, 103G.255, and 103G.275 to 103G.285; and Minnesota Rules, chapters 1505, 6115, 6120, 6134, and 6140.

Subd. 5. General authority. (a) To carry out subdivisions 1 to 4, the commissioner of health may:

(1) accept money, property, or services from any source;

(2) receive and hold lands;

(3) accept gifts;

(4) cooperate with city, state, federal, or private agencies whose research on mosquito control or on other environmental matters may be affected by the commissioner's mosquito management and research activities; and

(5) enter into contracts with any public or private entity.

(b) The contracts must specify the duties performed, services provided, and the amount and method of reimbursement for them. Money collected by the commissioner under contracts made under this subdivision is appropriated to the commissioner for the purposes specified in the contracts. Contractual agreements must be processed under section 16C.08.

Subd. 6. Authority to enter property. The commissioner of health, officers, employees, or agents may, with express permission of the owner, enter upon any property at reasonable times to:

(1) determine whether mosquito breeding exists;

(2) examine, count, study, or collect laboratory samples to determine the property's geographic, geologic, and biologic characteristics; or

(3) study and collect laboratory samples to determine the effect on animals and vegetation of an insecticide, herbicide, or other method used to control mosquitoes.

Subd. 7. Research plots. The commissioner of health may lease and maintain experimental plots of land for mosquito research. The commissioner of health shall determine the locations of the experimental plots and may enter into agreements with any public or private agency or individual to lease the land. The commissioners of agriculture, natural resources, transportation, and iron range resources and rehabilitation shall cooperate with the commissioner of health.

Subd. 8. Emergencies. The commissioner may suspend or revoke a contract, agreement, or delegated authority granted in this section at any time and without prior notice if an emergency, accident, or hazard threatens the public health.

Subd. 9. [Repealed, 1997 c 7 art 2 s 67]

Subd. 10. Contingency. This section is effective only if the tax on cigarettes imposed by United States Code, title 26, section 5701, as amended, is reduced after June 1, 1985, or if other public or private funds sufficient to fund the program are made available to the commissioner for the purposes of this program.

History: 1Sp1985 c 14 art 19 s 17; 1987 c 149 art 2 s 10; 1987 c 312 art 1 s 26 subd 2; 1990 c 391 art 8 s 29; art 10 s 3; 1993 c 163 art 1 s 25; 1998 c 386 art 2 s 57



Section 144.9501 — DEFINITIONS.

Subdivision 1. Citation. Sections 144.9501 to 144.9512 may be cited as the "Lead Poisoning Prevention Act."

Subd. 2. Applicability. The definitions in this section apply to sections 144.9501 to 144.9512.

Subd. 3. Abatement. "Abatement" means any set of measures intended to eliminate known or presumed lead hazards. Abatement includes:

(1) the removal of lead-based paint and lead-contaminated dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or enclosure of lead-contaminated soil; and

(2) all preparation, cleanup, disposal, and postabatement clearance testing activities associated with these measures.

Subd. 4. Areas at high risk for toxic lead exposure. "Areas at high risk for toxic lead exposure" means a census tract in a city of the first class or a county or area within a county outside a city of the first class that has been determined to be at high risk for toxic lead exposure under section 144.9503.

Subd. 4a. Assessing agency. "Assessing agency" means the commissioner or a community health board with authority and responsibility to conduct lead risk assessments in response to reports of children or pregnant women with elevated blood lead levels.

Subd. 5. Bare soil. "Bare soil" means any visible soil that is at least an area of 36 contiguous square inches.

Subd. 6. [Renumbered subd 7a]

Subd. 6a. Child. "Child" means an individual up to 72 months of age.

Subd. 6b. Clearance inspection. "Clearance inspection" means a visual identification of deteriorated paint and bare soil and a resampling and analysis of interior dust lead concentrations in a residence to ensure that the lead standards established in rules adopted under section 144.9508 are not exceeded.

Subd. 6c. Capillary blood sample. "Capillary blood sample" means a quantity of blood drawn from a capillary. The sample generally is collected by finger stick.

Subd. 6d. Certified lead firm. "Certified lead firm" means a person that employs individuals to perform regulated lead work, with the exception of renovation, and is certified by the commissioner under section 144.9505.

Subd. 6e. Certified renovation firm. "Certified renovation firm" means a person that employs individuals to perform renovation and is certified by the commissioner under section 144.9505.

Subd. 7. Commissioner. "Commissioner" means the commissioner of the Minnesota Department of Health.

Subd. 7a. [Renumbered subd 7b]

Subd. 7a. Community health board. "Community health board" means an administrative authority established under section 145A.03.

Subd. 7b. Contracting entity. "Contracting entity" means a public or private body, board, individual, corporation, partnership, proprietorship, joint venture, fund, authority, or similar entity that contracts with a person to do regulated lead work.

Subd. 8. Deteriorated paint. "Deteriorated paint" means paint that is chipped, peeled, or otherwise separated from its substrate or that is attached to damaged substrate.

Subd. 8a. Disclosure pamphlet. "Disclosure pamphlet" means the EPA pamphlet titled "Renovate Right: Important Lead Hazard Information for Families, Child Care Providers and Schools" developed under section 406(a) of the Toxic Substance Control Act.

Subd. 9. Elevated blood lead level. "Elevated blood lead level" means a diagnostic blood lead test with a result that is equal to or greater than ten micrograms of lead per deciliter of whole blood in any person, unless the commissioner finds that a lower concentration is necessary to protect public health.

[See Note.]

Subd. 10. Encapsulation. "Encapsulation" means covering a surface coated with paint that exceeds the standards under section 144.9508 with a liquid or solid material that adheres to the surface, rather than mechanically attaches to it; or covering bare soil that exceeds the standards under section 144.9508 with a permeable material such as vegetation, mulch, or soil that meets the standards under section 144.9508.

Subd. 11. Enclosure. "Enclosure" means covering a surface coated with paint that exceeds the standards under section 144.9508 by mechanically fastening to the surface a durable, solid material; or covering bare soil that exceeds the standards under section 144.9508 with an impermeable material, such as asphalt or concrete.

Subd. 12. [Repealed, 1998 c 407 art 2 s 109]

Subd. 13. Intact paint. "Intact paint" means paint that is not chipped, peeled, or otherwise separated from its substrate or attached to damaged substrate. Painted surfaces which may generate dust but are not chipped, peeled, or otherwise separated from their substrate or attached to damaged substrate are considered to be intact paint.

Subd. 13a. Interim controls. "Interim controls" means a set of measures intended to temporarily reduce human exposure or likely exposure to known or presumed lead hazards, including specialized cleaning, repairs, maintenance, painting, temporary encapsulation, or enclosure.

Subd. 14. [Repealed, 1998 c 407 art 2 s 109]

Subd. 15. Lead hazard. "Lead hazard" means a condition that causes exposure to lead from dust, bare soil, drinking water, or deteriorated paint that exceeds the standards adopted under section 144.9508.

Subd. 16. [Repealed, 1998 c 407 art 2 s 109]

Subd. 17. Lead hazard reduction. "Lead hazard reduction" means abatement or interim controls undertaken to make a residence, child care facility, school, or playground lead-safe by complying with the lead standards and methods adopted under section 144.9508.

Subd. 17a. Lead hazard screen. "Lead hazard screen" means a limited risk assessment activity that involves the visual identification of dust, paint, or bare soil and sampling and analysis of dust.

Subd. 17b. [Repealed, 2009 c 79 art 10 s 51]

Subd. 18. Lead inspection. "Lead inspection" means a surface by surface investigation to determine the presence of lead content of paint and a visual identification of the existence and location of bare soil.

Subd. 19. Lead inspector. "Lead inspector" means a person who is licensed by the commissioner to perform a lead inspection under section 144.9505.

Subd. 19a. Lead project design. "Lead project design" means site-specific written project specifications for a regulated lead work project. Lead project design includes written technical project specifications incorporated into bidding documents.

Subd. 20. Lead order. "Lead order" means a legal instrument to compel a property owner to engage in lead hazard reduction according to the specifications given by the assessing agency.

Subd. 20a. Lead project designer. "Lead project designer" means an individual who is responsible for planning the site-specific performance of regulated lead work and who has been licensed by the commissioner under section 144.9505.

Subd. 20b. Lead risk assessment. "Lead risk assessment" means an investigation to determine the existence, nature, severity, and location of lead hazards.

Subd. 20c. Lead risk assessor. "Lead risk assessor" means an individual who performs lead risk assessments or lead inspections and who has been licensed by the commissioner under section 144.9505.

Subd. 21. Lead-safe. "Lead-safe" means a condition in which:

(1) lead is not present;

(2) lead may be present at the residence, child care facility, school, or playground, if the lead concentration in the dust, paint, soil, and water of a residence does not exceed the standards adopted under section 144.9508; or

(3) if the lead concentrations in the paint or soil do exceed the standards, the paint is intact and the soil is not bare soil.

Subd. 22. Lead-safe practices. "Lead-safe practices" means methods for construction, renovation, remodeling, or maintenance activities that are not regulated lead work and that are performed so that they do not:

(1) violate the standards under section 144.9508;

(2) create lead dust through the use of prohibited practices;

(3) leave debris or a lead residue that can form a dust;

(4) provide a readily accessible source of lead dust, lead paint, lead paint chips, or lead-contaminated soil, after the use of containment methods; and

(5) result in improper disposal of lead-contaminated debris, dust, or soil.

Subd. 22a. Lead supervisor. "Lead supervisor" means an individual who is responsible for the on-site performance of abatement or interim controls and who has been licensed by the commissioner under section 144.9505.

Subd. 22b. Lead sampling technician. "Lead sampling technician" means an individual who performs clearance inspections for renovation sites and lead dust sampling for nonabatement sites.

Subd. 23. Lead worker. "Lead worker" means an individual who performs abatement or interim control work and who has been licensed by the commissioner under section 144.9505.

Subd. 24. Person. "Person" has the meaning given in section 326.71, subdivision 8.

Subd. 25. Persons at high risk for elevated blood lead level. "Persons at high risk for elevated blood lead level" means:

(1) a child between six and 72 months of age:

(a) who lives in or visits, at least weekly, a residence, child care facility, or school built before 1978 which has peeling or chipping paint, ongoing remodeling or renovation, or bare soil; or

(b) who has a sibling, housemate, or playmate who has been diagnosed with an elevated blood lead level in the last 12 months; and

(2) a pregnant female or a child between six and 72 months of age:

(a) who lives in a census tract found to have a median foundation soil lead value exceeding 100 parts per million of lead;

(b) who lives near an industrial point source that emits lead;

(c) who lives near a road with an average daily traffic which exceeded 5,000 vehicles per day in 1986 or earlier; or

(d) who lives with a person whose occupation or hobby involves exposure to lead.

Subd. 25a. Play area. "Play area" means any established area where children play, or on residential property, any established area where children play or bare soil is accessible to children.

Subd. 26. Primary prevention. "Primary prevention" means preventing toxic lead exposure before blood levels become elevated.

Subd. 26a. Regulated lead work. (a) "Regulated lead work" means:

(1) abatement;

(2) interim controls;

(3) a clearance inspection;

(4) a lead hazard screen;

(5) a lead inspection;

(6) a lead risk assessment;

(7) lead project designer services;

(8) lead sampling technician services;

(9) swab team services;

(10) renovation activities; or

(11) activities performed to comply with lead orders issued by a community health board.

(b) Regulated lead work does not include abatement, interim controls, swab team services, or renovation activities that disturb painted surfaces that total no more than:

(1) 20 square feet (two square meters) on exterior surfaces; or

(2) six square feet (0.6 square meters) in an interior room.

Subd. 26b. Renovation. "Renovation" means the modification of any pre-1978 affected property that results in the disturbance of known or presumed lead-containing painted surfaces defined under section 144.9508, unless that activity is performed as lead hazard reduction. A renovation performed for the purpose of converting a building or part of a building into an affected property is a renovation under this subdivision.

Subd. 26c. Lead renovator. "Lead renovator" means an individual who directs individuals who perform renovations. A lead renovator also performs renovation, surface coating testing, and cleaning verification.

Subd. 27. Safe housing. "Safe housing" means a residence that is lead-safe.

Subd. 28. Secondary prevention. "Secondary prevention" means intervention to mitigate health effects on people with elevated blood lead levels.

Subd. 28a. Standard. "Standard" means a quantitative assessment of lead in any environmental media or consumer product.

Subd. 29. Swab team services. "Swab team services" means activities that provide protection from lead hazards primarily through the use of interim controls, such as:

(1) removing lead dust by washing, vacuuming with high efficiency particle accumulator (HEPA) or wet vacuum cleaners, and cleaning the interior of residential property;

(2) removing loose paint and paint chips and repainting or installing guards to protect intact paint;

(3) covering or replacing bare soil that has a lead concentration of 100 parts per million or more;

(4) health education;

(5) advice and assistance to help residents locate and move to a temporary residence while lead hazard reduction is being completed; or

(6) any other assistance necessary to meet the resident's immediate needs as a result of the relocation.

Subd. 30. Swab team worker. "Swab team worker" means an individual who performs swab team services and who has been licensed by the commissioner as a lead worker under section 144.9505.

Subd. 31. Venous blood sample. "Venous blood sample" means a quantity of blood drawn from a vein.

Subd. 32. [Repealed, 2001 c 205 art 1 s 43]

History: 1995 c 213 art 1 s 3; 1997 c 205 s 24,25; 1998 c 407 art 2 s 34-49; 2001 c 205 art 1 s 1-25; 2007 c 147 art 16 s 20; 2009 c 79 art 10 s 8-11; 2015 c 21 art 1 s 109; 2015 c 71 art 8 s 27-31

NOTE: The commissioner of health found that in order to protect public health, the definition of an "elevated blood lead level," as defined in Minnesota Statutes, section 144.9501, subdivision 9, shall be modified to be a diagnostic blood lead test with a result that is equal to or greater than five micrograms of lead per deciliter of whole blood in any person. Order dated April 16, 2014. 38 SR 1507-1508, May 12, 2014.



Section 144.9502 — STATEWIDE LEAD SURVEILLANCE SYSTEM.

Subdivision 1. Surveillance. The commissioner of health shall establish a statewide lead surveillance system. The purpose of this system is to:

(1) monitor blood lead levels in children and adults to identify trends and populations at high risk for elevated blood lead levels;

(2) ensure that screening services are provided to populations at high risk for elevated blood lead levels;

(3) ensure that medical and environmental follow-up services for children with elevated blood lead levels are provided; and

(4) provide accurate and complete data for planning and implementing primary prevention programs that focus on the populations at high risk for elevated blood lead levels.

Subd. 2. Studies and surveys. The commissioner of health shall collect blood lead level and exposure information, analyze the information, and conduct studies designed to determine the potential for high risk for elevated blood lead levels among children and adults.

Subd. 3. Reports of blood lead analysis required. (a) Every hospital, medical clinic, medical laboratory, other facility, or individual performing blood lead analysis shall report the results after the analysis of each specimen analyzed, for both capillary and venous specimens, and epidemiologic information required in this section to the commissioner of health, within the time frames set forth in clauses (1) and (2):

(1) within two working days by telephone, fax, or electronic transmission, with written or electronic confirmation within one month, for a venous blood lead level equal to or greater than 15 micrograms of lead per deciliter of whole blood; or

(2) within one month in writing or by electronic transmission, for any capillary result or for a venous blood lead level less than 15 micrograms of lead per deciliter of whole blood.

(b) If a blood lead analysis is performed outside of Minnesota and the facility performing the analysis does not report the blood lead analysis results and epidemiological information required in this section to the commissioner, the provider who collected the blood specimen must satisfy the reporting requirements of this section. For purposes of this section, "provider" has the meaning given in section 62D.02, subdivision 9.

(c) The commissioner shall coordinate with hospitals, medical clinics, medical laboratories, and other facilities performing blood lead analysis to develop a universal reporting form and mechanism.

Subd. 4. Blood lead analyses and epidemiologic information. The blood lead analysis reports required in this section must specify:

(1) whether the specimen was collected as a capillary or venous sample;

(2) the date the sample was collected;

(3) the results of the blood lead analysis;

(4) the date the sample was analyzed;

(5) the method of analysis used;

(6) the full name, address, and phone number of the laboratory performing the analysis;

(7) the full name, address, and phone number of the physician or facility requesting the analysis;

(8) the full name, address, and phone number of the person with the blood lead level, and the person's birthdate, gender, and race.

Subd. 5. Follow-up epidemiologic information. The follow-up epidemiologic information required in this section must specify:

(1) the name, address, and phone number of the agency or individual contacted to investigate the environment of the person with the elevated blood lead level to determine the sources of lead exposure; and

(2) the name, address, and phone number of all agencies or individuals to whom the person or the person's guardian was referred for education about the sources, effects, and prevention of lead exposure.

Subd. 6. [Repealed, 2001 c 205 art 1 s 43]

Subd. 7. Reporting without liability. The furnishing of the information required under this section shall not subject the person, laboratory, or other facility furnishing the information to any action for damages or relief.

Subd. 8. Laboratory standards. (a) A laboratory performing blood lead analysis shall use methods that:

(1) meet or exceed the proficiency standards established in the federal Clinical Laboratory Improvement Regulations, Code of Federal Regulations, title 42, section 493, promulgated in accordance with the Clinical Laboratory Improvement Act amendments of 1988, Public Law 100-578; or

(2) meet or exceed the Occupational Safety and Health Standards for Lead in General Industries, Code of Federal Regulations, section 1910.1025, and Occupational Safety and Health Standards for Lead in Construction, Code of Federal Regulations, section 1926.62.

(b) A laboratory performing lead analysis of paint, soil, or dust must be a laboratory recognized by the United States Environmental Protection Agency under the Toxic Substances Control Act, United States Code, title 15, section 2685, paragraph (b). Analysis of samples of drinking water must be performed by a laboratory certified by the commissioner to analyze lead in water.

Subd. 9. Classification of data. Notwithstanding any law to the contrary, including section 13.05, subdivision 9, data collected by the commissioner of health about persons with blood lead levels, including analytic results from samples of paint, soil, dust, and drinking water taken from the individual's home and immediate property, shall be private and may only be used by the commissioner of health, the commissioner of labor and industry, authorized agents of Indian tribes, and authorized employees of community health boards for the purposes set forth in this section.

History: 1995 c 213 art 1 s 4; 1998 c 407 art 2 s 50-52; 2001 c 205 art 1 s 26; 2015 c 21 art 1 s 109



Section 144.9503 — PRIMARY PREVENTION.

Subdivision 1. Primary prevention program. The commissioner shall develop and maintain a primary prevention program to reduce lead exposure in young children and pregnant women. A community health board serving a city of the first class shall determine areas at high risk for toxic lead exposure before doing primary prevention lead hazard reduction activities. The program shall provide primary prevention lead education materials, promote primary prevention swab team services, provide lead cleanup equipment and material grants as funding allows, monitor regulated lead work, and develop and maintain lead-safe practices in cooperation with the commissioner of administration.

Subd. 2. Priorities for primary prevention. (a) The commissioner of health and community health boards serving cities of the first class shall determine areas at high risk for toxic lead exposure.

(b) A community health board serving a city of the first class shall rank order census tracts by awarding points as specified in this paragraph. The priority for primary prevention in census tracts at high risk for toxic lead exposure shall be based on the cumulative points awarded to each census tract. A greater number of points means a higher priority.

(1) One point may be awarded to a census tract for each ten percent of children who were under six years old at the time they were screened for lead in blood and whose blood lead level exceeds ten micrograms of lead per deciliter of whole blood, provided the commissioner has determined that the data used to award the points are comprehensive and representative.

(2) One point may be awarded for every five percent of housing that is defined as dilapidated or deteriorated by the planning department or similar agency of the city in which the housing is located. Where data is available by neighborhood or section within a city, the percent of dilapidated or deteriorated housing shall apply equally to each census tract within the neighborhood or section.

(3) One point may be awarded for every 100 parts per million of lead in soil, based on the median soil lead values of foundation soil samples, calculated on 100 parts per million intervals, or fraction thereof. A community health board shall use data from its own soil survey conducted according to rules adopted under section 144.9508, except that a community health board serving Minneapolis or St. Paul that has not conducted its own soil survey shall use the June 1988 census tract version of the houseside map titled "Distribution of Houseside Lead Content of Soil-Dust in the Twin Cities," prepared by the Center for Urban and Regional Affairs, Humphrey Institute, University of Minnesota, Publication 1989, Center for Urban and Regional Affairs 89-4. Where the map displays a census tract that is crossed by two or more intervals, the community health board shall make a reasoned determination of the median foundation soil lead value for that census tract.

(4) A community health board may award one point to each census tract for each of the following factors based on cutoff criteria to be determined by the community health board:

(i) percent of minority population;

(ii) number of children less than six years of age;

(iii) percent of housing built before 1950; and

(iv) percent of population living in poverty.

(c) The commissioner may determine areas at high risk for toxic lead exposure at the county level or within a county outside a city of the first class using one or more of the following criteria:

(1) blood lead levels greater than ten micrograms per deciliter of whole blood in children under six years of age;

(2) percent of dilapidated or deteriorated housing;

(3) soil lead levels in excess of 100 parts per million;

(4) percent of minority population;

(5) percent of housing built before 1950;

(6) percent of children living in poverty; or

(7) other factors appropriate in preventing lead exposure, as determined by a federal agency including the United States Centers for Disease Control and Prevention, the United States Environmental Protection Agency, or the United States Department of Housing and Urban Development.

Subd. 3. Primary prevention lead education strategy. The commissioner of health shall develop and maintain a primary prevention lead education strategy to prevent lead exposure. The strategy includes:

(1) lead education materials that describe the health effects of lead exposure, safety measures, and methods to be used in the lead hazard reduction process;

(2) providing lead education materials to the general public;

(3) providing lead education materials to property owners, landlords, and tenants by swab team workers and public health professionals, such as nurses, sanitarians, health educators, nonprofit organizations working on lead issues, and other public health professionals in areas at high risk for toxic lead exposure; and

(4) promoting awareness of community, legal, and housing resources.

Subd. 4. Swab team services. Primary prevention may include the use of swab team services. The swab team services may be provided based on lead hazard screens whenever possible and must at least include lead hazard reduction for deteriorated interior lead-based paint, bare soil, and dust.

Subd. 5. [Repealed, 1998 c 407 art 2 s 109]

Subd. 6. [Repealed, 2001 c 205 art 1 s 27,43]

Subd. 7. Lead-safe practices information. The commissioner shall develop and maintain in cooperation with the commissioner of administration provisions and procedures to define lead-safe practices information for residential remodeling, renovation, installation, and rehabilitation activities that are not lead hazard reduction, but may disrupt lead-based paint surfaces and guidance documents for the regulated industry.

Subd. 8. [Repealed, 1998 c 407 art 2 s 109]

Subd. 9. [Repealed, 1998 c 407 art 2 s 109]

History: 1995 c 213 art 1 s 5; 1996 c 451 art 4 s 14-16; 1998 c 407 art 2 s 53-55; 2001 c 205 art 1 s 27; 2004 c 206 s 28; 2015 c 21 art 1 s 109



Section 144.9504 — SECONDARY PREVENTION.

Subdivision 1. Jurisdiction. (a) A community health board serving cities of the first class must conduct lead risk assessments for purposes of secondary prevention, according to the provisions of this section. A board of health not serving cities of the first class must conduct lead risk assessments for the purposes of secondary prevention, unless they certified in writing to the commissioner by January 1, 1996, that they desired to relinquish these duties back to the commissioner. At the discretion of the commissioner, a community health board may, upon written request to the commissioner, resume these duties.

(b) Lead risk assessments must be conducted by a community health board serving a city of the first class. The commissioner must conduct lead risk assessments in any area not including cities of the first class where a community health board has relinquished to the commissioner the responsibility for lead risk assessments. The commissioner shall coordinate with the community health board to ensure that the requirements of this section are met.

(c) The commissioner may assist community health boards by providing technical expertise, equipment, and personnel to community health boards. The commissioner may provide laboratory or field lead-testing equipment to a community health board or may reimburse a community health board for direct costs associated with lead risk assessments.

Subd. 2. Lead risk assessment. (a) An assessing agency shall conduct a lead risk assessment of a residence according to the venous blood lead level and time frame set forth in clauses (1) to (4) for purposes of secondary prevention:

(1) within 48 hours of a child or pregnant female in the residence being identified to the agency as having a venous blood lead level equal to or greater than 60 micrograms of lead per deciliter of whole blood;

(2) within five working days of a child or pregnant female in the residence being identified to the agency as having a venous blood lead level equal to or greater than 45 micrograms of lead per deciliter of whole blood;

(3) within ten working days of a child in the residence being identified to the agency as having a venous blood lead level equal to or greater than 15 micrograms of lead per deciliter of whole blood; or

(4) within ten working days of a pregnant female in the residence being identified to the agency as having a venous blood lead level equal to or greater than ten micrograms of lead per deciliter of whole blood.

(b) Within the limits of available local, state, and federal appropriations, an assessing agency may also conduct a lead risk assessment for children with any elevated blood lead level.

(c) In a building with two or more dwelling units, an assessing agency shall assess the individual unit in which the conditions of this section are met and shall inspect all common areas accessible to a child. If a child visits one or more other sites such as another residence, or a residential or commercial child care facility, playground, or school, the assessing agency shall also inspect the other sites. The assessing agency shall have one additional day added to the time frame set forth in this subdivision to complete the lead risk assessment for each additional site.

(d) Within the limits of appropriations, the assessing agency shall identify the known addresses for the previous 12 months of the child or pregnant female with venous blood lead levels of at least 15 micrograms per deciliter for the child or at least ten micrograms per deciliter for the pregnant female; notify the property owners, landlords, and tenants at those addresses that an elevated blood lead level was found in a person who resided at the property; and give them primary prevention information. Within the limits of appropriations, the assessing agency may perform a risk assessment and issue corrective orders in the properties, if it is likely that the previous address contributed to the child's or pregnant female's blood lead level. The assessing agency shall provide the notice required by this subdivision without identifying the child or pregnant female with the elevated blood lead level. The assessing agency is not required to obtain the consent of the child's parent or guardian or the consent of the pregnant female for purposes of this subdivision. This information shall be classified as private data on individuals as defined under section 13.02, subdivision 12.

(e) The assessing agency shall conduct the lead risk assessment according to rules adopted by the commissioner under section 144.9508. An assessing agency shall have lead risk assessments performed by lead risk assessors licensed by the commissioner according to rules adopted under section 144.9508. If a property owner refuses to allow a lead risk assessment, the assessing agency shall begin legal proceedings to gain entry to the property and the time frame for conducting a lead risk assessment set forth in this subdivision no longer applies. A lead risk assessor or assessing agency may observe the performance of lead hazard reduction in progress and shall enforce the provisions of this section under section 144.9509. Deteriorated painted surfaces, bare soil, and dust must be tested with appropriate analytical equipment to determine the lead content, except that deteriorated painted surfaces or bare soil need not be tested if the property owner agrees to engage in lead hazard reduction on those surfaces. The lead content of drinking water must be measured if another probable source of lead exposure is not identified. Within a standard metropolitan statistical area, an assessing agency may order lead hazard reduction of bare soil without measuring the lead content of the bare soil if the property is in a census tract in which soil sampling has been performed according to rules established by the commissioner and at least 25 percent of the soil samples contain lead concentrations above the standard in section 144.9508.

(f) Each assessing agency shall establish an administrative appeal procedure which allows a property owner to contest the nature and conditions of any lead order issued by the assessing agency. Assessing agencies must consider appeals that propose lower cost methods that make the residence lead safe. The commissioner shall use the authority and appeal procedure granted under sections 144.989 to 144.993.

(g) Sections 144.9501 to 144.9512 neither authorize nor prohibit an assessing agency from charging a property owner for the cost of a lead risk assessment.

Subd. 3. Lead education strategy. At the time of a lead risk assessment or following a lead order, the assessing agency shall ensure that a family will receive a visit at their residence by a swab team worker or public health professional, such as a nurse, sanitarian, public health educator, or other public health professional. The swab team worker or public health professional shall inform the property owner, landlord, and the tenant of the health-related aspects of lead exposure; nutrition; safety measures to minimize exposure; methods to be followed before, during, and after the lead hazard reduction process; and community, legal, and housing resources. If a family moves to a temporary residence during the lead hazard reduction process, lead education services should be provided at the temporary residence whenever feasible.

Subd. 4. [Repealed, 2001 c 205 art 1 s 43]

Subd. 5. Lead orders. (a) An assessing agency, after conducting a lead risk assessment, shall order a property owner to perform lead hazard reduction on all lead sources that exceed a standard adopted according to section 144.9508. If lead risk assessments and lead orders are conducted at times when weather or soil conditions do not permit the lead risk assessment or lead hazard reduction, external surfaces and soil lead shall be assessed, and lead orders complied with, if necessary, at the first opportunity that weather and soil conditions allow.

(b) If the paint standard under section 144.9508 is violated, but the paint is intact, the assessing agency shall not order the paint to be removed unless the intact paint is a known source of actual lead exposure to a specific person. Before the assessing agency may order the intact paint to be removed, a reasonable effort must be made to protect the child and preserve the intact paint by the use of guards or other protective devices and methods.

(c) Whenever windows and doors or other components covered with deteriorated lead-based paint have sound substrate or are not rotting, those components should be repaired, sent out for stripping or planed down to remove deteriorated lead-based paint, or covered with protective guards instead of being replaced, provided that such an activity is the least cost method. However, a property owner who has been ordered to perform lead hazard reduction may choose any method to address deteriorated lead-based paint on windows, doors, or other components, provided that the method is approved in rules adopted under section 144.9508 and that it is appropriate to the specific property.

(d) Lead orders must require that any source of damage, such as leaking roofs, plumbing, and windows, be repaired or replaced, as needed, to prevent damage to lead-containing interior surfaces.

(e) The assessing agency is not required to pay for lead hazard reduction. The assessing agency shall enforce the lead orders issued to a property owner under this section.

Subd. 6. Swab team services. After a lead risk assessment or after issuing lead orders, the assessing agency, within the limits of appropriations and availability, shall offer the property owner the services of a swab team free of charge and, if accepted, shall send a swab team within ten working days to the residence to perform swab team services as defined in section 144.9501. If the assessing agency provides swab team services after a lead risk assessment, but before the issuance of a lead order, swab team services do not need to be repeated after the issuance of the lead order if the swab team services fulfilled the lead order. Swab team services are not considered completed until the clearance inspection required under this section shows that the property is lead safe.

Subd. 7. Relocation of residents. (a) Within the limits of appropriations, the assessing agency shall ensure that residents are relocated from rooms or dwellings during a lead hazard reduction process that generates leaded dust, such as removal or disruption of lead-based paint or plaster that contains lead. Residents shall not remain in rooms or dwellings where the lead hazard reduction process is occurring. An assessing agency is not required to pay for relocation unless state or federal funding is available for this purpose. The assessing agency shall make an effort to assist the resident in locating resources that will provide assistance with relocation costs. Residents shall be allowed to return to the room or dwelling after completion of the lead hazard reduction process. An assessing agency shall use grant funds under section 144.9507 if available, in cooperation with local housing agencies, to pay for moving costs and rent for a temporary residence for any low-income resident temporarily relocated during lead hazard reduction. For purposes of this section, "low-income resident" means any resident whose gross household income is at or below 185 percent of federal poverty level.

(b) A resident of rental property who is notified by an assessing agency to vacate the premises during lead hazard reduction, notwithstanding any rental agreement or lease provisions:

(1) shall not be required to pay rent due the landlord for the period of time the tenant vacates the premises due to lead hazard reduction;

(2) may elect to immediately terminate the tenancy effective on the date the tenant vacates the premises due to lead hazard reduction; and

(3) shall not, if the tenancy is terminated, be liable for any further rent or other charges due under the terms of the tenancy.

(c) A landlord of rental property whose tenants vacate the premises during lead hazard reduction shall:

(1) allow a tenant to return to the dwelling unit after lead hazard reduction and clearance inspection, required under this section, is completed, unless the tenant has elected to terminate the tenancy as provided for in paragraph (b); and

(2) return any security deposit due under section 504B.178 within five days of the date the tenant vacates the unit, to any tenant who terminates tenancy as provided for in paragraph (b).

Subd. 8. Property owner notification responsibility. If the property owner does not hire a person licensed by the commissioner under section 144.9505 for compliance with the lead orders, the property owner shall submit a notice as to when regulated lead work will begin, according to section 144.9505, subdivision 4, to the assessing agency within 30 days after receiving the orders.

Subd. 9. Clearance inspection. After completion of swab team services and compliance with the lead orders by the property owner, including any repairs ordered by a local housing or building inspector, the assessing agency shall conduct a clearance inspection by visual identification of deteriorated paint and bare soil and retest the dust lead concentration in the residence to assure that violations of the lead standards under section 144.9508 no longer exist. The assessing agency is not required to test a dwelling unit after lead hazard reduction that was not ordered by the assessing agency.

Subd. 10. Case closure. A lead risk assessment is completed and the responsibility of the assessing agency ends when all of the following conditions are met:

(1) lead orders are written on all known sources of violations of lead standards under section 144.9508;

(2) compliance with all lead orders has been completed; and

(3) clearance inspections demonstrate that no deteriorated lead paint, bare soil, or lead dust levels exist that exceed the standards adopted under section 144.9508.

Subd. 11. [Repealed, 2001 c 205 art 1 s 43]

Subd. 12. Blood lead level guidelines. (a) By January 1, 2011, the commissioner must revise clinical and case management guidelines to include recommendations for protective health actions and follow-up services when a child's blood lead level exceeds five micrograms of lead per deciliter of blood. The revised guidelines must be implemented to the extent possible using available resources.

(b) In revising the clinical and case management guidelines for blood lead levels greater than five micrograms of lead per deciliter of blood under this subdivision, the commissioner of health must consult with a statewide organization representing physicians, the public health department of Minneapolis and other public health departments, one representative of the residential construction industry, and a nonprofit organization with expertise in lead abatement.

History: 1995 c 213 art 1 s 6; 1996 c 451 art 4 s 17-19; 1997 c 205 s 26; 1997 c 228 s 12; 1998 c 407 art 2 s 56-65; 1999 c 199 art 2 s 3; 2001 c 205 art 1 s 28-32; 1Sp2005 c 4 art 6 s 32; 2007 c 147 art 16 s 20; 1Sp2010 c 1 art 20 s 16; 2015 c 21 art 1 s 109



Section 144.9505 — CREDENTIALING OF LEAD FIRMS AND PROFESSIONALS.

Subdivision 1. Licensing, certification, and permitting. (a) Fees collected under this section shall be deposited into the state treasury and credited to the state government special revenue fund.

(b) Persons shall not advertise or otherwise present themselves as lead supervisors, lead workers, lead inspectors, lead risk assessors, lead sampling technicians, lead project designers, renovation firms, or lead firms unless they have licenses or certificates issued by the commissioner under this section.

(c) The fees required in this section for inspectors, risk assessors, and certified lead firms are waived for state or local government employees performing services for or as an assessing agency.

(d) An individual who is the owner of property on which regulated lead work is to be performed or an adult individual who is related to the property owner, as defined under section 245A.02, subdivision 13, is exempt from the requirements to obtain a license and pay a fee according to this section.

(e) A person that employs individuals to perform regulated lead work outside of the person's property must obtain certification as a certified lead firm. An individual who performs lead hazard reduction, lead hazard screens, lead inspections, lead risk assessments, clearance inspections, lead project designer services, lead sampling technician services, swab team services, and activities performed to comply with lead orders must be employed by a certified lead firm, unless the individual is a sole proprietor and does not employ any other individuals, the individual is employed by a person that does not perform regulated lead work outside of the person's property, or the individual is employed by an assessing agency.

Subd. 1a. Lead worker license. Before an individual performs regulated lead work as a worker, the individual shall first obtain a license from the commissioner. No license shall be issued unless the individual shows evidence of successfully completing a training course in lead hazard control. The commissioner shall specify the course of training and testing requirements and shall charge a $50 fee annually for the license. License fees are nonrefundable and must be submitted with each application. The license must be carried by the individual and be readily available for review by the commissioner and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1b. Lead supervisor license. Before an individual performs regulated lead work as a supervisor, the individual shall first obtain a license from the commissioner. No license shall be issued unless the individual shows evidence of experience and successful completion of a training course in lead hazard control. The commissioner shall specify the course of training, experience, and testing requirements and shall charge a $50 fee annually for the license. License fees are nonrefundable and must be submitted with each application. The license must be carried by the individual and be readily available for review by the commissioner and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1c. Lead inspector license. Before an individual performs lead inspection services, the individual shall first obtain a license from the commissioner. No license shall be issued unless the individual shows evidence of successfully completing a training course in lead inspection. The commissioner shall specify the course of training and testing requirements and shall charge a $50 fee annually for the license. License fees are nonrefundable and must be submitted with each application. The license must be carried by the individual and be readily available for review by the commissioner and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1d. Lead risk assessor license. Before an individual performs lead risk assessor services, the individual shall first obtain a license from the commissioner. No license shall be issued unless the individual shows evidence of experience and successful completion of a training course in lead risk assessment. The commissioner shall specify the course of training, experience, and testing requirements and shall charge a $100 fee annually for the license. License fees are nonrefundable and must be submitted with each application. The license must be carried by the individual and be readily available for review by the commissioner and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1e. Lead project designer license. Before an individual performs lead project designer services, the individual shall first obtain a license from the commissioner. No license shall be issued unless the individual shows evidence of experience and successful completion of a training course in lead project design. The commissioner shall specify the course of training, experience, and testing requirements and shall charge a $100 fee annually for the license. License fees are nonrefundable and must be submitted with each application. The license must be carried by the individual and be readily available for review by the commissioner and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1f. [Repealed by amendment, 2015 c 71 art 8 s 32]

Subd. 1g. Certified lead firm. A person who employs individuals to perform regulated lead work, with the exception of renovation, outside of the person's property must obtain certification as a lead firm. The certificate must be in writing, contain an expiration date, be signed by the commissioner, and give the name and address of the person to whom it is issued. A lead firm certificate is valid for one year. The certification fee is $100, is nonrefundable, and must be submitted with each application. The lead firm certificate or a copy of the certificate must be readily available at the worksite for review by the contracting entity, the commissioner, and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1h. Certified renovation firm. A person who employs individuals to perform renovation activities outside of the person's property must obtain certification as a renovation firm. The certificate must be in writing, contain an expiration date, be signed by the commissioner, and give the name and address of the person to whom it is issued. A renovation firm certificate is valid for two years. The certification fee is $100, is nonrefundable, and must be submitted with each application. The renovation firm certificate or a copy of the certificate must be readily available at the worksite for review by the contracting entity, the commissioner, and other public health officials charged with the health, safety, and welfare of the state's citizens.

Subd. 1i. Lead training course. Before a person provides training to lead workers, lead supervisors, lead inspectors, lead risk assessors, lead project designers, lead sampling technicians, and lead renovators, the person shall first obtain a permit from the commissioner. The permit must be in writing, contain an expiration date, be signed by the commissioner, and give the name and address of the person to whom it is issued. A training course permit is valid for two years. Training course permit fees shall be nonrefundable and must be submitted with each application in the amount of $500 for an initial training course, $250 for renewal of a permit for an initial training course, $250 for a refresher training course, and $125 for renewal of a permit of a refresher training course.

Subd. 2. [Repealed, 2001 c 205 art 1 s 33,43]

Subd. 3. Licensed building contractor; information. The commissioner shall provide health and safety information on lead abatement and lead hazard reduction to all residential building contractors licensed under section 326B.805. The information must include the lead-safe practices and any other materials describing ways to protect the health and safety of both employees and residents.

Subd. 4. Notice of regulated lead work. (a) At least five working days before starting work at each regulated lead worksite, the person performing the regulated lead work shall give written notice to the commissioner and the appropriate community health board.

(b) This provision does not apply to lead hazard screen, lead inspection, lead risk assessment, lead sampling technician, renovation, or lead project design activities.

Subd. 5. [Repealed, 2001 c 205 art 1 s 33,43]

Subd. 6. Duties of contracting entity. A contracting entity intending to have regulated lead work performed for its benefit shall include in the specifications and contracts for the work a requirement that the work be performed by contractors and subcontractors licensed by the commissioner under sections 144.9501 to 144.9512 and according to rules adopted by the commissioner related to regulated lead work. No contracting entity shall allow regulated lead work to be performed for its benefit unless the contracting entity has seen that the person has a valid license or certificate. A contracting entity's failure to comply with this subdivision does not relieve a person from any responsibility under sections 144.9501 to 144.9512.

History: 1995 c 213 art 1 s 7; 1996 c 451 art 4 s 20; 1998 c 407 art 2 s 66-68; 2001 c 205 art 1 s 33; 2007 c 140 art 8 s 30; art 13 s 4; 2007 c 147 art 16 s 20; 2009 c 79 art 10 s 12,13; 2015 c 21 art 1 s 109; 2015 c 71 art 8 s 32



Section 144.9507 — LEAD-RELATED FUNDING.

Subdivision 1. Lead education strategy contracts. The commissioner shall, within available federal or state appropriations, contract with:

(1) community health boards to provide funds for lead education as provided for in sections 144.9503 and 144.9504; and

(2) swab team workers and community-based advocacy groups to provide funds for lead education for primary prevention of toxic lead exposure in areas at high risk for toxic lead exposure.

Subd. 2. Lead risk assessment contracts. The commissioner shall, within available federal or state appropriations, contract with community health boards to conduct lead risk assessments to determine sources of lead contamination and to issue and enforce lead orders according to section 144.9504.

Subd. 3. Temporary lead-safe housing contracts. The commissioner shall, within the limits of available appropriations, contract with community health boards for temporary housing, to be used in meeting relocation requirements in section 144.9504, and award grants to community health boards for the purposes of paying housing and relocation costs under section 144.9504. The commissioner may use up to 15 percent of the available appropriations to provide temporary lead-safe housing in areas of the state in which the commissioner has the duty under section 144.9504 to perform secondary prevention.

Subd. 4. [Repealed, 1999 c 245 art 2 s 45]

Subd. 5. Federal lead-related funds. To the extent practicable under federal guidelines, the commissioner of health may use federal funding to contract with community health boards for purposes specified in this section, but only to the extent that the federal funds do not replace existing funding for these lead services.

Subd. 6. Medical assistance. Medical assistance reimbursement for lead risk assessment services under section 256B.0625, subdivision 52, shall not be used to replace or decrease existing state or local funding for lead services and lead-related activities.

History: 1995 c 213 art 1 s 9; 1998 c 407 art 2 s 71-73; 2001 c 205 art 1 s 34; 2007 c 147 art 16 s 8; 2015 c 21 art 1 s 109



Section 144.9508 — RULES.

Subdivision 1. Sampling and analysis. The commissioner shall adopt, by rule, methods for:

(1) lead inspections, lead hazard screens, lead risk assessments, and clearance inspections;

(2) environmental surveys of lead in paint, soil, dust, and drinking water to determine areas at high risk for toxic lead exposure;

(3) soil sampling for soil used as replacement soil;

(4) drinking water sampling, which shall be done in accordance with lab certification requirements and analytical techniques specified by Code of Federal Regulations, title 40, section 141.89; and

(5) sampling to determine whether at least 25 percent of the soil samples collected from a census tract within a standard metropolitan statistical area contain lead in concentrations that exceed 100 parts per million.

Subd. 2. Regulated lead work standards and methods. (a) The commissioner shall adopt rules establishing regulated lead work standards and methods in accordance with the provisions of this section, for lead in paint, dust, drinking water, and soil in a manner that protects public health and the environment for all residences, including residences also used for a commercial purpose, child care facilities, playgrounds, and schools.

(b) In the rules required by this section, the commissioner shall require lead hazard reduction of intact paint only if the commissioner finds that the intact paint is on a chewable or lead-dust producing surface that is a known source of actual lead exposure to a specific individual. The commissioner shall prohibit methods that disperse lead dust into the air that could accumulate to a level that would exceed the lead dust standard specified under this section. The commissioner shall work cooperatively with the commissioner of administration to determine which lead hazard reduction methods adopted under this section may be used for lead-safe practices including prohibited practices, preparation, disposal, and cleanup. The commissioner shall work cooperatively with the commissioner of the Pollution Control Agency to develop disposal procedures. In adopting rules under this section, the commissioner shall require the best available technology for regulated lead work methods, paint stabilization, and repainting.

(c) The commissioner of health shall adopt regulated lead work standards and methods for lead in bare soil in a manner to protect public health and the environment. The commissioner shall adopt a maximum standard of 100 parts of lead per million in bare soil. The commissioner shall set a soil replacement standard not to exceed 25 parts of lead per million. Soil lead hazard reduction methods shall focus on erosion control and covering of bare soil.

(d) The commissioner shall adopt regulated lead work standards and methods for lead in dust in a manner to protect the public health and environment. Dust standards shall use a weight of lead per area measure and include dust on the floor, on the window sills, and on window wells. Lead hazard reduction methods for dust shall focus on dust removal and other practices which minimize the formation of lead dust from paint, soil, or other sources.

(e) The commissioner shall adopt lead hazard reduction standards and methods for lead in drinking water both at the tap and public water supply system or private well in a manner to protect the public health and the environment. The commissioner may adopt the rules for controlling lead in drinking water as contained in Code of Federal Regulations, title 40, part 141. Drinking water lead hazard reduction methods may include an educational approach of minimizing lead exposure from lead in drinking water.

(f) The commissioner of the Pollution Control Agency shall adopt rules to ensure that removal of exterior lead-based coatings from residences and steel structures by abrasive blasting methods is conducted in a manner that protects health and the environment.

(g) All regulated lead work standards shall provide reasonable margins of safety that are consistent with more than a summary review of scientific evidence and an emphasis on overprotection rather than underprotection when the scientific evidence is ambiguous.

(h) No unit of local government shall have an ordinance or regulation governing regulated lead work standards or methods for lead in paint, dust, drinking water, or soil that require a different regulated lead work standard or method than the standards or methods established under this section.

(i) Notwithstanding paragraph (h), the commissioner may approve the use by a unit of local government of an innovative lead hazard reduction method which is consistent in approach with methods established under this section.

(j) The commissioner shall adopt rules for issuing lead orders required under section 144.9504, rules for notification of abatement or interim control activities requirements, and other rules necessary to implement sections 144.9501 to 144.9512.

(k) The commissioner shall adopt rules consistent with section 402(c)(3) of the Toxic Substances Control Act to ensure that renovation in a pre-1978 affected property where a child or pregnant female resides is conducted in a manner that protects health and the environment. Notwithstanding sections 14.125 and 14.128, the authority to adopt these rules does not expire.

(l) The commissioner shall adopt rules consistent with sections 406(a) and 406(b) of the Toxic Substances Control Act. Notwithstanding sections 14.125 and 14.128, the authority to adopt these rules does not expire.

Subd. 2a. Lead standards for exterior surfaces and street dust. The commissioner may, by rule, establish lead standards for exterior horizontal surfaces, concrete or other impervious surfaces, and street dust on residential property to protect the public health and the environment.

Subd. 3. Licensure and certification. The commissioner shall adopt rules to license lead supervisors, lead workers, lead project designers, lead inspectors, lead risk assessors, and lead sampling technicians. The commissioner shall also adopt rules requiring certification of firms that perform regulated lead work. The commissioner shall require periodic renewal of licenses and certificates and shall establish the renewal periods.

Subd. 4. Lead training course. The commissioner shall establish by rule requirements for training course providers and the renewal period for each lead-related training course required for certification or licensure. The commissioner shall establish criteria in rules for the content and presentation of training courses intended to qualify trainees for licensure under subdivision 3. The commissioner shall establish criteria in rules for the content and presentation of training courses for lead renovation and lead sampling technicians.

Subd. 5. Variances. In adopting the rules required under this section, the commissioner shall provide variance procedures for any provision in rules adopted under this section, except for the numerical standards for the concentrations of lead in paint, dust, bare soil, and drinking water. A variance shall be considered only according to the procedures and criteria in Minnesota Rules, parts 4717.7000 to 4717.7050.

Subd. 6. [Repealed, 2001 c 205 art 1 s 43]

History: 1995 c 213 art 1 s 10; 1998 c 407 art 2 s 74-77; 2001 c 205 art 1 s 35-39; 2007 c 147 art 16 s 20; 2009 c 79 art 10 s 14-16; 2015 c 71 art 8 s 33



Section 144.9509 — ENFORCEMENT.

Subdivision 1. Enforcement. When the commissioner exercises authority for enforcement, the provisions of sections 144.9501 to 144.9512 shall be enforced under the provisions of sections 144.989 to 144.993. Community health boards shall enforce a lead order issued under section 144.9504 under a local ordinance or as a public health nuisance under chapter 145A.

Subd. 2. Discrimination. A person who discriminates against or otherwise sanctions an employee who complains to or cooperates with the assessing agency in administering sections 144.9501 to 144.9512 is guilty of a petty misdemeanor.

Subd. 3. Enforcement and status report. The commissioner shall examine compliance with Minnesota's existing lead standards and rules and report to the legislature biennially, beginning February 15, 1997, including an evaluation of current lead program activities by the state and community health boards, the need for any additional enforcement procedures, recommendations on developing a method to enforce compliance with lead standards, and cost estimates for any proposed enforcement procedure. The report shall also include a summary of lead surveillance data collected by the commissioner.

History: 1995 c 213 art 1 s 11; 1998 c 407 art 2 s 78; 2001 c 205 art 1 s 40,41; 2007 c 147 art 16 s 20; 2015 c 21 art 1 s 109



Section 144.9512 — LEAD ABATEMENT PROGRAM.

Subdivision 1. Definitions. (a) The definitions in section 144.9501 and in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of health.

Subd. 2. Grants; administration. Within the limits of the available appropriation, the commissioner shall make grants to nonprofit organizations to train workers to provide lead screening, education, outreach, and swab team services for residential property. Projects that provide Americorps funding or positions, or leverage matching funds, as part of the delivery of the services must be given priority for the grant funds.

Subd. 3. [Repealed by amendment, 2007 c 147 art 16 s 9]

Subd. 4. Eligible grant activities. The nonprofit receiving a grant under this section must ensure that all participating lead supervisors or certified firms are licensed and that all swab team workers are certified by the Department of Health under section 144.9505. The nonprofit organization may participate in the program by:

(1) providing on-the-job training for swab team workers;

(2) providing swab team services to meet the requirements of sections 144.9503, subdivision 4, and 144.9504, subdivision 6;

(3) providing lead hazard reduction to meet the requirements of section 144.9501, subdivision 17;

(4) providing lead dust cleanup equipment and materials, as described in section 144.9503, subdivision 1, to residents;

(5) having a swab team worker instruct residents and property owners on appropriate lead control techniques, including the lead-safe directives developed by the commissioner of health;

(6) conducting blood lead testing events including screening children and pregnant women according to Department of Health screening guidelines;

(7) performing case management services according to Department of Health case management guidelines; or

(8) conducting mandated risk assessments under section 144.9504, subdivision 2.

Subd. 5. Swab team workers. Each worker engaged in swab team services established under this section must have blood lead concentrations below 15 micrograms of lead per deciliter of whole blood as determined by a baseline blood lead screening. The nonprofit organization receiving a grant under this section is responsible for lead screening and must ensure that all swab team workers meet the standards established in this subdivision. The nonprofit organization must use appropriate workplace procedures including following the lead-safe directives developed by the commissioner of health to reduce risk of elevated blood lead levels. The nonprofit organization and participating contractors must report all employee blood lead levels that exceed 15 micrograms of lead per deciliter of whole blood to the commissioner of health.

Subd. 6. [Repealed by amendment, 2007 c 147 art 16 s 9]

Subd. 7. [Repealed by amendment, 2007 c 147 art 16 s 9]

Subd. 8. [Repealed by amendment, 2007 c 147 art 16 s 9]

Subd. 9. Program benefits. As a condition of providing swab team services under this section, the nonprofit organization may require a property owner to not increase rents on a property solely as a result of a substantial improvement made with public funds under the programs in this section.

Subd. 10. Requirements of nonprofit organization. The nonprofit organization that is awarded a grant under this section must prepare and submit a quarterly progress report to the commissioner beginning three months after receipt of the grant.

History: 1Sp1995 c 3 art 16 s 13; 1998 c 273 s 10; 1999 c 86 art 1 s 30; 2001 c 79 s 1; 2002 c 379 art 1 s 41; 2003 c 130 s 12; 2004 c 206 s 27,52; 2005 c 98 art 1 s 24; 1Sp2005 c 5 art 8 s 1-4, 7; 2007 c 147 art 16 s 9; 2009 c 79 art 10 s 17



Section 144.9513 — HEALTHY HOUSING GRANTS.

Subdivision 1. Definitions. For purposes of this section and sections 144.9501 to 144.9512, the following terms have the meanings given.

(a) "Housing" means a room or group of rooms located within a dwelling forming a single habitable unit with facilities used or intended to be used for living, sleeping, cooking, and eating.

(b) "Healthy housing" means housing that is sited, designed, built, renovated, and maintained in ways that supports the health of residents.

(c) "Housing-based health threat" means a chemical, biologic, or physical agent in the immediate housing environment, including toxic lead, mold, radon, and indoor allergens and contaminants in carpets, which constitutes a potential or actual hazard to human health at acute or chronic exposure levels.

(d) "Primary prevention" means preventing exposure to housing-based health threats before seeing clinical symptoms or a diagnosis.

(e) "Secondary prevention" means intervention to mitigate health effects on people with housing-based health threats.

Subd. 2. Grants; administration. Grant applicants shall submit applications to the commissioner as directed by a request for proposals. Grants must be competitively awarded and recipients of a grant under this section must prepare and submit a quarterly progress report to the commissioner beginning three months after receipt of the grant. The commissioner shall provide technical assistance and program support as needed to ensure that housing-based health threats are effectively identified, mitigated, and evaluated by grantees.

Subd. 3. Healthy housing and implementation grants; eligible activities. (a) Within the limits of available appropriations, the commissioner shall make grants to support implementation of healthy housing programs to community health boards, community action agencies under section 256E.31, and nonprofit organizations with expertise in providing outreach, education, and training on healthy housing subjects and in providing comprehensive healthy housing assessments and interventions.

(b) The grantee may conduct the following activities:

(1) implement and maintain primary prevention programs to reduce housing-based health threats that include the following:

(i) providing education materials to the general public and to property owners, contractors, code officials, health care providers, public health professionals, health educators, nonprofit organizations, and other persons and organizations engaged in housing and health issues;

(ii) promoting awareness of community, legal, and housing resources; and

(iii) promoting the use of hazard reduction measures in new housing construction and housing rehabilitation programs;

(2) provide training on identifying and addressing housing-based health threats;

(3) provide technical assistance on the implementation of mitigation measures;

(4) promote adoption of evidence-based best practices for mitigation of housing-based health threats;

(5) develop work practices for addressing specific housing-based health threats;

(6) identify, characterize, and mitigate hazards in housing that contribute to adverse health outcomes;

(7) ensure screening services and other secondary prevention measures are provided to populations at high risk for housing-related health threats;

(8) promote compliance with Department of Health guidelines and other best practices, as identified by the commissioner, for preventing or reducing housing-based health threats;

(9) establish local or regional collaborative groups to ensure that resources for addressing housing-based health threats are coordinated; or

(10) develop model programs for addressing housing-based health threats.

History: 2014 c 312 art 23 s 4; 2015 c 21 art 1 s 109



Section 144.966 — EARLY HEARING DETECTION AND INTERVENTION PROGRAM.

Subdivision 1. Definitions. (a) "Child" means a person 18 years of age or younger.

(b) "False positive rate" means the proportion of infants identified as having a significant hearing loss by the screening process who are ultimately found to not have a significant hearing loss.

(c) "False negative rate" means the proportion of infants not identified as having a significant hearing loss by the screening process who are ultimately found to have a significant hearing loss.

(d) "Hearing screening test" means automated auditory brain stem response, otoacoustic emissions, or another appropriate screening test approved by the Department of Health.

(e) "Hospital" means a birthing health care facility or birthing center licensed in this state that provides obstetrical services.

(f) "Infant" means a child who is not a newborn and has not attained the age of one year.

(g) "Newborn" means an infant 28 days of age or younger.

(h) "Parent" means a natural parent, stepparent, adoptive parent, guardian, or custodian of a newborn or infant.

Subd. 2. Newborn Hearing Screening Advisory Committee. (a) The commissioner of health shall establish a Newborn Hearing Screening Advisory Committee to advise and assist the Department of Health and the Department of Education in:

(1) developing protocols and timelines for screening, rescreening, and diagnostic audiological assessment and early medical, audiological, and educational intervention services for children who are deaf or hard-of-hearing;

(2) designing protocols for tracking children from birth through age three that may have passed newborn screening but are at risk for delayed or late onset of permanent hearing loss;

(3) designing a technical assistance program to support facilities implementing the screening program and facilities conducting rescreening and diagnostic audiological assessment;

(4) designing implementation and evaluation of a system of follow-up and tracking; and

(5) evaluating program outcomes to increase effectiveness and efficiency and ensure culturally appropriate services for children with a confirmed hearing loss and their families.

(b) The commissioner of health shall appoint at least one member from each of the following groups with no less than two of the members being deaf or hard-of-hearing:

(1) a representative from a consumer organization representing culturally deaf persons;

(2) a parent with a child with hearing loss representing a parent organization;

(3) a consumer from an organization representing oral communication options;

(4) a consumer from an organization representing cued speech communication options;

(5) an audiologist who has experience in evaluation and intervention of infants and young children;

(6) a speech-language pathologist who has experience in evaluation and intervention of infants and young children;

(7) two primary care providers who have experience in the care of infants and young children, one of which shall be a pediatrician;

(8) a representative from the early hearing detection intervention teams;

(9) a representative from the Department of Education resource center for the deaf and hard-of-hearing or the representative's designee;

(10) a representative of the Commission of Deaf, DeafBlind and Hard-of-Hearing Minnesotans;

(11) a representative from the Department of Human Services Deaf and Hard-of-Hearing Services Division;

(12) one or more of the Part C coordinators from the Department of Education, the Department of Health, or the Department of Human Services or the department's designees;

(13) the Department of Health early hearing detection and intervention coordinators;

(14) two birth hospital representatives from one rural and one urban hospital;

(15) a pediatric geneticist;

(16) an otolaryngologist;

(17) a representative from the Newborn Screening Advisory Committee under this subdivision; and

(18) a representative of the Department of Education regional low-incidence facilitators.

The commissioner must complete the appointments required under this subdivision by September 1, 2007.

(c) The Department of Health member shall chair the first meeting of the committee. At the first meeting, the committee shall elect a chair from its membership. The committee shall meet at the call of the chair, at least four times a year. The committee shall adopt written bylaws to govern its activities. The Department of Health shall provide technical and administrative support services as required by the committee. These services shall include technical support from individuals qualified to administer infant hearing screening, rescreening, and diagnostic audiological assessments.

Members of the committee shall receive no compensation for their service, but shall be reimbursed as provided in section 15.059 for expenses incurred as a result of their duties as members of the committee.

(d) By February 15, 2015, and by February 15 of the odd-numbered years after that date, the commissioner shall report to the chairs and ranking minority members of the legislative committees with jurisdiction over health and data privacy on the activities of the committee that have occurred during the past two years.

(e) This subdivision expires June 30, 2019.

Subd. 3. Early hearing detection and intervention programs. All hospitals shall establish an early hearing detection and intervention (EHDI) program. Each EHDI program shall:

(1) in advance of any hearing screening testing, provide to the newborn's or infant's parents or parent information concerning the nature of the screening procedure, applicable costs of the screening procedure, the potential risks and effects of hearing loss, and the benefits of early detection and intervention;

(2) comply with parental election as described under section 144.125, subdivision 4;

(3) develop policies and procedures for screening and rescreening based on Department of Health recommendations;

(4) provide appropriate training and monitoring of individuals responsible for performing hearing screening tests as recommended by the Department of Health;

(5) test the newborn's hearing prior to discharge, or, if the newborn is expected to remain in the hospital for a prolonged period, testing shall be performed prior to three months of age or when medically feasible;

(6) develop and implement procedures for documenting the results of all hearing screening tests;

(7) inform the newborn's or infant's parents or parent, primary care physician, and the Department of Health according to recommendations of the Department of Health of the results of the hearing screening test or rescreening if conducted, or if the newborn or infant was not successfully tested. The hospital that discharges the newborn or infant to home is responsible for the screening; and

(8) collect performance data specified by the Department of Health.

Subd. 3a. Support services to families. (a) The commissioner shall contract with a nonprofit organization to provide support and assistance to families with children who are deaf or have a hearing loss. The family support provided must include:

(1) direct hearing loss specific parent-to-parent assistance and unbiased information on communication, educational, and medical options; and

(2) individualized deaf or hard-of-hearing mentors who provide education, including instruction in American Sign Language as an available option.

The commissioner shall give preference to a nonprofit organization that has the ability to provide these services throughout the state.

(b) Family participation in the support and assistance services is voluntary.

Subd. 4. Notification and information; data retention and destruction. (a) Notification to the parents or parent, primary care provider, and the Department of Health shall occur prior to discharge or no later than ten days following the date of testing. Notification shall include information recommended by the Department of Health and information regarding the right of the parent or legal guardian to discontinue storage of the test results and require destruction under paragraph (d).

(b) A physician, nurse, midwife, or other health professional attending a birth outside a hospital or institution shall provide information, orally and in writing, as established by the Department of Health, to parents regarding places where the parents may have their infant's hearing screened and the importance of the screening.

(c) The professional conducting the diagnostic procedure to confirm the hearing loss must report the results to the parents, primary care provider, and Department of Health according to the Department of Health recommendations.

(d) The Department of Health may store hearing screening and rescreening test results for a period of time not to exceed 18 years from the infant's date of birth.

(e) Notwithstanding paragraph (d), a parent or legal guardian may instruct the Department of Health to discontinue storing hearing screening and rescreening test results by providing a signed and dated form requesting destruction of the test results. The Department of Health shall make necessary forms available on the department's Web site. If a parent or legal guardian instructs the Department of Health to discontinue storing hearing screening and rescreening test results, the Department of Health shall destroy the test results within one month of receipt of the instruction or within 25 months after it received the last test result, whichever is later.

Subd. 5. Oversight responsibility. The Department of Health shall exercise oversight responsibility for EHDI programs, including establishing a performance data set and reviewing performance data collected by each hospital.

Subd. 6. Civil and criminal immunity and penalties. (a) No physician or hospital shall be civilly or criminally liable for failure to conduct hearing screening testing.

(b) No physician, midwife, nurse, other health professional, or hospital acting in compliance with this section shall be civilly or criminally liable for any acts conforming with this section, including furnishing information required according to this section.

Subd. 7. Fees. The commissioner shall charge a fee so that the total of fees collected will approximate the costs of implementing and maintaining a system to follow up on infants and provide technical assistance, a tracking system, data management, and evaluation. The fee shall be incorporated in the fee charged under section 144.125.

Subd. 8. Construction. Notwithstanding anything to the contrary, nothing in this section shall be construed as constituting newborn screening activities conducted under sections 144.125 to 144.128. Data collected by or submitted to the Department of Health pursuant to this section is not genetic information for purposes of section 13.386.

History: 2007 c 147 art 16 s 10; 2009 c 79 art 10 s 18; 2009 c 86 art 1 s 18; 2013 c 82 s 13-16; 2013 c 108 art 12 s 34,35



Section 144.97 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to section 144.98.

Subd. 2. Accreditation. "Accreditation" means written acknowledgment that a laboratory has the policies, procedures, equipment, and practices to produce reliable data in the analysis of environmental samples.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Commercial laboratory. "Commercial laboratory" means a laboratory that performs tests on samples on a contract or fee-for-service basis.

Subd. 5. Environmental sample. "Environmental sample" means a substance derived from a nonhuman source and collected for the purpose of analysis.

Subd. 5a. Field of testing. "Field of testing" means the combination of analyte, method, matrix, and test category for which a laboratory may hold accreditation.

Subd. 6. Laboratory. "Laboratory" means the state, a person, corporation, or other entity, including governmental, that examines, analyzes, or tests samples in a specified physical location.

Subd. 7. Sample. "Sample" means a substance derived from a nonhuman source and collected for the purpose of analysis, or a tissue, blood, excretion, or other bodily fluid specimen obtained from a human for the detection of a chemical, etiologic agent, or histologic abnormality.

Subd. 8. Test category. "Test category" means the combination of program and category as provided by section 144.98, subdivisions 3, paragraph (b), clauses (1) to (10), and 3a, paragraph (a), clauses (1) to (5).

History: 1988 c 689 art 2 s 33; 2009 c 79 art 10 s 19-23



Section 144.98 — ACCREDITATION OF ENVIRONMENTAL LABORATORIES.

Subdivision 1. Authorization. The commissioner of health shall accredit environmental laboratories according to national standards developed using a consensus process as established by Circular A-119, published by the United States Office of Management and Budget.

Subd. 2. Rules and standards. The commissioner may adopt rules to carry out the commissioner's responsibilities under the national standards specified in subdivisions 1 and 2a.

Subd. 2a. Standards. Notwithstanding the exemptions in subdivisions 8 and 9, the commissioner shall accredit laboratories according to the most current environmental laboratory accreditation standards under subdivision 1 and as accepted by the accreditation bodies recognized by the National Environmental Laboratory Accreditation Program (NELAP) of the NELAC Institute.

Subd. 3. Annual fees. (a) An application for accreditation under subdivision 6 must be accompanied by the annual fees specified in this subdivision. The annual fees include:

(1) base accreditation fee, $600;

(2) sample preparation techniques fee, $200 per technique;

(3) an administrative fee for laboratories located outside this state, $2,000; and

(4) test category fees.

(b) For the programs in subdivision 3a, the commissioner may accredit laboratories for fields of testing under the categories listed in clauses (1) to (10) upon completion of the application requirements provided by subdivision 6 and receipt of the fees for each category under each program that accreditation is requested. The categories offered and related fees include:

(1) microbiology, $200;

(2) inorganics, $200;

(3) metals, $500;

(4) volatile organics, $1,000;

(5) other organics, $1,000;

(6) radiochemistry, $750;

(7) emerging contaminants, $1,000;

(8) agricultural contaminants, $1,000;

(9) toxicity (bioassay), $500; and

(10) physical characterization, $250.

(c) The total annual fee includes the base fee, the sample preparation techniques fees, the test category fees per program, and, when applicable, an administrative fee for out-of-state laboratories.

Subd. 3a. Available programs, categories, and analytes. (a) The commissioner shall accredit laboratories that test samples under the following programs:

(1) the clean water program, such as compliance monitoring under the federal Clean Water Act, and ambient monitoring of surface and groundwater, or analysis of biological tissue;

(2) the safe drinking water program, including compliance monitoring under the federal Safe Drinking Water Act, and the state requirements for monitoring private wells;

(3) the resource conservation and recovery program, including federal and state requirements for monitoring solid and hazardous wastes, biological tissue, leachates, and groundwater monitoring wells not intended as drinking water sources;

(4) the underground storage tank program; and

(5) the clean air program, including air and emissions testing under the federal Clean Air Act, and state and federal requirements for vapor intrusion monitoring.

(b) The commissioner shall maintain and publish a list of analytes available for accreditation. The list must be reviewed at least once every six months and the changes published in the State Register and posted on the program's Web site. The commissioner shall publish the notification of changes and review comments on the changes no less than 30 days from the date the list is published.

Subd. 3b. Additional fees. (a) Laboratories located outside of this state that require an on-site assessment more frequent than once every two years must pay an additional assessed fee of $3,000 per assessment for each additional on-site assessment conducted. The laboratory must pay the fee within 15 business days of receiving the commissioner's notification that an on-site assessment is required. The commissioner may conduct additional on-site assessments to determine a laboratory's continued compliance with the standards provided in subdivision 2a.

(b) A late fee of $200 shall be added to the annual fee for accredited laboratories submitting renewal applications to the commissioner after November 1.

(c) A change fee shall be assessed if a laboratory requests additional fields of testing at any time other than when initially applying for or renewing its accreditation. A change fee does not apply for applications to add fields of testing for new analytes in response to the published notice under subdivision 3a, paragraph (b), if the laboratory holds valid accreditation for the changed test category and applies for additional analytes within the same test category. The change fee is equal to the applicable test category fee for the field of testing requested. An application that requests accreditation of multiple fields of testing within a test category requires a single payment of the applicable test category fee per application submitted.

(d) A variance fee shall be assessed if a laboratory requests a variance from a standard provided in subdivision 2a. The variance fee is $500 per variance.

(e) The commissioner shall assess a fee for changes to laboratory information regarding ownership, name, address, or personnel. Laboratories must submit changes through the application process under subdivision 6. The information update fee is $250 per application.

(f) Fees must be set so that the total fees support the laboratory accreditation program. Direct costs of the accreditation service include program administration, assessments, the agency's general support costs, and attorney general costs attributable to the fee function.

Subd. 3c. Refunds and nonpayment. Refunds or credits shall not be made for applications received but not approved. Accreditation of a laboratory shall not be awarded until all fees are paid.

Subd. 4. Fees for laboratory proficiency testing and technical training. The commissioner of health may set fees for proficiency testing and technical training services under section 16A.1285. Fees must be set so that the total fees cover the direct costs of the proficiency testing and technical training services, including salaries, supplies and equipment, travel expenses, and attorney general costs attributable to the fee function.

Subd. 5. State government special revenue fund. Fees collected by the commissioner under this section must be deposited in the state treasury and credited to the state government special revenue fund.

Subd. 6. Application. (a) Laboratories seeking accreditation must apply on a form provided by the commissioner, include the laboratory's procedures and quality manual, and pay the applicable fees.

(b) Laboratories may be fixed-base or mobile. The commissioner shall accredit mobile laboratories individually and require a vehicle identification number, license plate number, or other uniquely identifying information in addition to the application requirements of paragraph (a).

(c) Laboratories maintained on separate properties, even though operated under the same management or ownership, must apply separately. Laboratories with more than one building on the same or adjoining properties do not need to submit a separate application.

(d) The commissioner may accredit laboratories located out of state. Accreditation for out-of-state laboratories may be obtained directly from the commissioner following the requirements in paragraph (a), or out-of-state laboratories may be accredited through a reciprocal agreement if the laboratory:

(1) is accredited by a NELAP-recognized accreditation body for those fields of testing in which the laboratory requests accreditation from the commissioner;

(2) submits an application and documentation according to this subdivision; and

(3) submits a current copy of the laboratory's unexpired accreditation from a NELAP-recognized accreditation body showing the fields of accreditation for which the laboratory is currently accredited.

(e) Under the conflict of interest determinations provided in section 43A.38, subdivision 6, clause (1), the commissioner shall not accredit governmental laboratories operated by agencies of the executive branch of the state. If accreditation is required, laboratories operated by agencies of the executive branch of the state must apply for accreditation through any other NELAP-recognized accreditation body.

Subd. 6a. Implementation and effective date. All laboratories must comply with standards under this section by July 1, 2009. Fees under subdivisions 3 and 3b apply to applications received and accreditations issued after June 30, 2009. Accreditations issued on or before June 30, 2009, shall expire upon their current expiration date.

Subd. 7. Initial accreditation and annual accreditation renewal. (a) The commissioner shall issue or renew accreditation after receipt of the completed application and documentation required in this section, provided the laboratory maintains compliance with the standards specified in subdivision 2a, notwithstanding any exemptions under subdivisions 8 and 9, and attests to the compliance on the application form.

(b) The commissioner shall prorate the fees in subdivision 3 for laboratories applying for accreditation after December 31. The fees are prorated on a quarterly basis beginning with the quarter in which the commissioner receives the completed application from the laboratory.

(c) Applications for renewal of accreditation must be received by November 1 and no earlier than October 1 of each year. The commissioner shall send annual renewal notices to laboratories 90 days before expiration. Failure to receive a renewal notice does not exempt laboratories from meeting the annual November 1 renewal date.

(d) The commissioner shall issue all accreditations for the calendar year for which the application is made, and the accreditation shall expire on December 31 of that year.

(e) The accreditation of any laboratory that fails to submit a renewal application and fees to the commissioner expires automatically on December 31 without notice or further proceeding. Any person who operates a laboratory as accredited after expiration of accreditation or without having submitted an application and paid the fees is in violation of the provisions of this section and is subject to enforcement action under sections 144.989 to 144.993, the Health Enforcement Consolidation Act. A laboratory with expired accreditation may reapply under subdivision 6.

Subd. 8. Exemption from national standards for quality control and personnel requirements. Effective January 1, 2012, a laboratory that analyzes samples for compliance with a permit issued under section 115.03, subdivision 5, may request exemption from the personnel requirements and specific quality control provisions for microbiology and chemistry stated in the national standards as incorporated by reference in subdivision 2a. The commissioner shall grant the exemption if the laboratory:

(1) complies with the methodology and quality control requirements, where available, in the most recent, approved edition of the Standard Methods for the Examination of Water and Wastewater as published by the Water Environment Federation; and

(2) supplies the name of the person meeting the requirements in section 115.73, or the personnel requirements in the national standard pursuant to subdivision 2a.

A laboratory applying for this exemption shall not apply for simultaneous accreditation under the national standard.

Subd. 9. Exemption from national standards for proficiency testing frequency. (a) Effective January 1, 2012, a laboratory applying for or requesting accreditation under the exemption in subdivision 8 must obtain an acceptable proficiency test result for each of the laboratory's accredited or requested fields of testing. The laboratory must analyze proficiency samples selected from one of two annual proficiency testing studies scheduled by the commissioner.

(b) If a laboratory fails to successfully complete the first scheduled proficiency study, the laboratory shall:

(1) obtain and analyze a supplemental test sample within 15 days of receiving the test report for the initial failed attempt; and

(2) participate in the second annual study as scheduled by the commissioner.

(c) If a laboratory does not submit results or fails two consecutive proficiency samples, the commissioner will revoke the laboratory's accreditation for the affected fields of testing.

(d) The commissioner may require a laboratory to analyze additional proficiency testing samples beyond what is required in this subdivision if information available to the commissioner indicates that the laboratory's analysis for the field of testing does not meet the requirements for accreditation.

(e) The commissioner may collect from laboratories accredited under the exemption in subdivision 8 any additional costs required to administer this subdivision and subdivision 8.

Subd. 10. Establishing a selection committee. (a) The commissioner shall establish a selection committee for the purpose of recommending approval of qualified laboratory assessors and assessment bodies. Committee members shall demonstrate competence in assessment practices. The committee shall initially consist of seven members appointed by the commissioner as follows:

(1) one member from a municipal laboratory accredited by the commissioner;

(2) one member from an industrial treatment laboratory accredited by the commissioner;

(3) one member from a commercial laboratory located in this state and accredited by the commissioner;

(4) one member from a commercial laboratory located outside the state and accredited by the commissioner;

(5) one member from a nongovernmental client of environmental laboratories;

(6) one member from a professional organization with a demonstrated interest in environmental laboratory data and accreditation; and

(7) one employee of the laboratory accreditation program administered by the department.

(b) Committee appointments begin on January 1 and end on December 31 of the same year.

(c) The commissioner shall appoint persons to fill vacant committee positions, expand the total number of appointed positions, or change the designated positions upon the advice of the committee.

(d) The commissioner shall rescind the appointment of a selection committee member for sufficient cause as the commissioner determines, such as:

(1) neglect of duty;

(2) failure to notify the commissioner of a real or perceived conflict of interest;

(3) nonconformance with committee procedures;

(4) failure to demonstrate competence in assessment practices; or

(5) official misconduct.

(e) Members of the selection committee shall be compensated according to the provisions in section 15.059, subdivision 3.

(f) The selection committee expires June 30, 2018.

Subd. 11. Activities of the selection committee. (a) The selection committee shall determine assessor and assessment organization application requirements, the frequency of application submittal, and the application review schedule. The commissioner shall publish the application requirements and procedures on the accreditation program Web site.

(b) In its selection process, the committee shall ensure its application requirements and review process:

(1) meet the standards implemented in subdivision 2a;

(2) ensure assessors have demonstrated competence in technical disciplines offered for accreditation by the commissioner; and

(3) consider any history of repeated nonconformance or complaints regarding assessors or assessment bodies.

(c) The selection committee shall consider an application received from qualified applicants and shall supply a list of recommended assessors and assessment bodies to the commissioner of health no later than 90 days after the commissioner notifies the committee of the need for review of applications.

Subd. 12. Commissioner approval of assessors and scheduling of assessments. (a) The commissioner shall approve assessors who:

(1) are employed by the commissioner for the purpose of accrediting laboratories and demonstrate competence in assessment practices for environmental laboratories; or

(2) are employed by a state or federal agency with established agreements for mutual assistance or recognition with the commissioner and demonstrate competence in assessment practices for environmental laboratories.

(b) The commissioner may approve other assessors or assessment organizations who are recommended by the selection committee according to subdivision 11, paragraph (c). The commissioner shall publish the list of assessors and assessment organizations approved from the recommendations.

(c) The commissioner shall rescind approval for an assessor or assessment organization for sufficient cause as the commissioner determines, such as:

(1) failure to meet the minimum qualifications for performing assessments;

(2) lack of availability;

(3) nonconformance with the applicable laws, rules, standards, policies, and procedures;

(4) misrepresentation of application information regarding qualifications and training; or

(5) excessive cost to perform the assessment activities.

Subd. 13. Laboratory requirements for assessor selection and scheduling assessments. (a) A laboratory accredited or seeking accreditation that requires an assessment by the commissioner must select an assessor, group of assessors, or assessment organization from the published list specified in subdivision 12, paragraph (b). An accredited laboratory must complete an assessment and make all corrective actions at least once every 24 months. Unless the commissioner grants interim accreditation, a laboratory seeking accreditation must complete an assessment and make all corrective actions prior to, but no earlier than, 18 months prior to the date the application is submitted to the commissioner.

(b) A laboratory shall not select the same assessor more than twice in succession for assessments of the same facility unless the laboratory receives written approval from the commissioner for the selection. The laboratory must supply a written request to the commissioner for approval and must justify the reason for the request and provide the alternate options considered.

(c) A laboratory must select assessors appropriate to the size and scope of the laboratory's application or existing accreditation.

(d) A laboratory must enter into its own contract for direct payment of the assessors or assessment organization. The contract must authorize the assessor, assessment organization, or subcontractors to release all records to the commissioner regarding the assessment activity when the assessment is performed in compliance with this section.

(e) A laboratory must agree to permit other assessors as selected by the commissioner to participate in the assessment activities.

(f) If the laboratory determines no approved assessor is available to perform the assessment, the laboratory must notify the commissioner in writing and provide a justification for the determination. If the commissioner confirms no approved assessor is available, the commissioner may designate an alternate assessor from those approved in subdivision 12, paragraph (a), or the commissioner may delay the assessment until an assessor is available. If an approved alternate assessor performs the assessment, the commissioner may collect fees equivalent to the cost of performing the assessment activities.

(g) Fees collected under this section are deposited in a special account and are annually appropriated to the commissioner for the purpose of performing assessment activities.

History: 1988 c 689 art 2 s 34; 1Sp1993 c 1 art 9 s 52; 1995 c 165 s 4; 1995 c 233 art 2 s 50; 1996 c 305 art 3 s 21; 1999 c 250 art 3 s 21; 1Sp2001 c 9 art 1 s 38; 2002 c 379 art 1 s 113; 1Sp2005 c 4 art 6 s 33; 2009 c 79 art 10 s 24-33; 1Sp2011 c 9 art 2 s 15-18; 2013 c 108 art 12 s 36-41; 2014 c 286 art 7 s 2



Section 144.989 — TITLE; CITATION.

Sections 144.989 to 144.993 may be cited as the "Health Enforcement Consolidation Act of 1993."

History: 1993 c 206 s 7



Section 144.99 — ENFORCEMENT.

Subdivision 1. Remedies available. The provisions of chapters 103I and 157 and sections 115.71 to 115.77; 144.12, subdivision 1, paragraphs (1), (2), (5), (6), (10), (12), (13), (14), and (15); 144.1201 to 144.1204; 144.121; 144.1222; 144.35; 144.381 to 144.385; 144.411 to 144.417; 144.495; 144.71 to 144.74; 144.9501 to 144.9512; 144.97 to 144.98; 144.992; 326.70 to 326.785; 327.10 to 327.131; and 327.14 to 327.28 and all rules, orders, stipulation agreements, settlements, compliance agreements, licenses, registrations, certificates, and permits adopted or issued by the department or under any other law now in force or later enacted for the preservation of public health may, in addition to provisions in other statutes, be enforced under this section.

Subd. 2. Access to information and property. The commissioner or an employee or agent authorized by the commissioner, upon presentation of credentials, may:

(1) examine and copy any books, papers, records, memoranda, or data of any person subject to regulation under the statutes listed in subdivision 1; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized under statutes, rules, or other actions listed in subdivision 1 including obtaining information from a person who has a duty to provide information under the statutes listed in subdivision 1, taking steps to remedy violations, or conducting surveys or investigations.

Subd. 3. Correction orders. (a) The commissioner may issue correction orders that require a person to correct a violation of the statutes, rules, and other actions listed in subdivision 1. The correction order must state the deficiencies that constitute the violation; the specific statute, rule, or other action; and the time by which the violation must be corrected.

(b) If the person believes that the information contained in the commissioner's correction order is in error, the person may ask the commissioner to reconsider the parts of the order that are alleged to be in error. The request must be in writing, delivered to the commissioner by certified mail within seven calendar days after receipt of the order, and:

(1) specify which parts of the order for corrective action are alleged to be in error;

(2) explain why they are in error; and

(3) provide documentation to support the allegation of error.

The commissioner must respond to requests made under this paragraph within 15 calendar days after receiving a request. A request for reconsideration does not stay the correction order; however, after reviewing the request for reconsideration, the commissioner may provide additional time to comply with the order if necessary. The commissioner's disposition of a request for reconsideration is final.

Subd. 4. Administrative penalty orders. (a) The commissioner may issue an order requiring violations to be corrected and administratively assessing monetary penalties for violations of the statutes, rules, and other actions listed in subdivision 1. The procedures in section 144.991 must be followed when issuing administrative penalty orders. Except in the case of repeated or serious violations, the penalty assessed in the order must be forgiven if the person who is subject to the order demonstrates in writing to the commissioner before the 31st day after receiving the order that the person has corrected the violation or has developed a corrective plan acceptable to the commissioner. The maximum amount of an administrative penalty order is $10,000 for each violator for all violations by that violator identified in an inspection or review of compliance.

(b) Notwithstanding paragraph (a), the commissioner may issue to a large public water supply, serving a population of more than 10,000 persons, an administrative penalty order imposing a penalty of at least $1,000 per day per violation, not to exceed $10,000 for each violation of sections 144.381 to 144.385 and rules adopted thereunder.

(c) Notwithstanding paragraph (a), the commissioner may issue to a certified lead firm or person performing regulated lead work, an administrative penalty order imposing a penalty of at least $5,000 per violation per day, not to exceed $10,000 for each violation of sections 144.9501 to 144.9512 and rules adopted thereunder. All revenue collected from monetary penalties in this section shall be deposited in the state treasury and credited to the state government special revenue fund.

Subd. 5. Injunctive relief. In addition to any other remedy provided by law, the commissioner may bring an action for injunctive relief in the district court in Ramsey County or, at the commissioner's discretion, in the district court in the county in which a violation of the statutes, rules, or other actions listed in subdivision 1 has occurred to enjoin the violation.

Subd. 6. Cease and desist. The commissioner, or an employee of the department designated by the commissioner, may issue an order to cease an activity covered by subdivision 1 if continuation of the activity would result in an immediate risk to public health. An order issued under this paragraph is effective for a maximum of 72 hours. In conjunction with the issuance of the cease and desist order, the commissioner may post a sign to cease an activity until the cease and desist order is lifted and the sign is removed by the commissioner. The commissioner must seek an injunction or take other administrative action authorized by law to restrain activities for a period beyond 72 hours. The issuance of a cease and desist order does not preclude the commissioner from pursuing any other enforcement action available to the commissioner.

Subd. 7. Plan for use of administrative penalties and cease and desist authority. The commissioner of health shall prepare a plan for using the administrative penalty and cease and desist authority in this section. The commissioner shall provide a 30-day period for public comment on the plan. The plan must be finalized by December 1, 1993.

Subd. 8. Denial or refusal to reissue permits, licenses, registrations, or certificates. (a) The commissioner may deny or refuse to renew an application for a permit, license, registration, or certificate required under the statutes or rules cited in subdivision 1, if the applicant does not meet or fails to maintain the minimum qualifications for holding a permit, license, registration, or certificate or has any unresolved violations related to the activity for which the permit, license, registration, or certificate was issued.

(b) The commissioner may also deny or refuse to renew a permit, license, registration, or certificate required under the statutes or rules cited in subdivision 1 if the applicant has a persistent pattern of violations related to the permit, license, registration, or certificate, or if the applicant submitted false material information to the department in connection with the application.

(c) The commissioner may condition the grant or renewal of a permit, license, registration, or certificate on a demonstration by the applicant that actions needed to ensure compliance with the requirements of the statutes listed in subdivision 1 have been taken, or may place conditions on or issue a limited permit, license, registration, or certificate as a result of previous violations by the applicant.

Subd. 9. Suspension or revocation of permits, licenses, registrations, or certificates. The commissioner may suspend, place conditions on, or revoke a permit, license, registration, or certificate issued under the statutes or rules cited in subdivision 1 for:

(1) serious or repeated violations of the requirements in the statutes, rules, or other actions listed in subdivision 1 that apply to the permit, license, registration, or certificate;

(2) submitting false material information to the department in connection with activities for which the permit, license, registration, or certificate is issued;

(3) allowing the alteration or use of one's own permit, license, registration, or certificate by another; or

(4) within the previous five years, conviction of a crime in connection with activities for which the permit, license, registration, or certificate was issued.

Subd. 10. Contested case hearings; license, certificate, registration. If the commissioner proposes to deny, refuses to renew, suspends, or revokes a permit, license, registration, or certificate under subdivision 8 or 9, the commissioner must first notify, in writing, the person against whom the action is proposed to be taken and provide the person an opportunity to request a hearing under the contested case provisions of chapter 14. If the person does not request a hearing by notifying the commissioner within 20 days after receipt of the notice of proposed action, the commissioner may proceed with the action without a hearing. This subdivision does not apply to:

(1) the denial of or refusal to renew a permit, license, registration, or certificate based on the applicant's failure to meet or maintain the minimum qualifications for holding the permit, license, registration, or certificate; or

(2) the denial of, refusal to renew, suspension of, or revocation of a permit, license, registration, or certificate if the person against whom the action is proposed to be taken has been granted a hearing under this subdivision within the previous 12 months.

Subd. 11. Misdemeanor penalties. A person convicted of violating a statute or rule listed in subdivision 1 is guilty of a misdemeanor.

Subd. 12. Securing radioactive materials. (a) In the event of an emergency that poses a danger to the public health, the commissioner shall have the authority to impound radioactive materials and the associated shielding in the possession of a person who fails to abide by the provisions of the statutes, rules, and any other item listed in subdivision 1. If impounding the source of these materials is impractical, the commissioner shall have the authority to lock or otherwise secure a facility that contains the source of such materials, but only the portions of the facility as is necessary to protect the public health. An action taken under this paragraph is effective for up to 72 hours. The commissioner must seek an injunction or take other administrative action to secure radioactive materials beyond the initial 72-hour period.

(b) The commissioner may release impounded radioactive materials and the associated shielding to the owner of the radioactive materials and associated shielding, upon terms and conditions that are in accordance with the provisions of statutes, rules, and other items listed in subdivision 1. In the alternative, the commissioner may bring an action in a court of competent jurisdiction for an order directing the disposal of impounded radioactive materials and associated shielding or directing other disposition as necessary to protect the public health and safety and the environment. The costs of decontamination, transportation, burial, disposal, or other disposition shall be borne by the owner or licensee of the radioactive materials and shielding or by any other person who has used the radioactive materials and shielding for business purposes.

History: 1993 c 206 s 8; 1Sp1993 c 6 s 33; 1994 c 465 art 2 s 1; 1995 c 165 s 5-9; 1995 c 180 s 13; 1995 c 213 art 1 s 12; 1997 c 205 s 29,30; 1998 c 261 s 2; 1998 c 407 art 2 s 80; 1999 c 245 art 2 s 28,29; 2007 c 140 art 12 s 4; 2007 c 147 art 16 s 20; 2009 c 79 art 10 s 34; 2013 c 108 art 12 s 42



Section 144.991 — ADMINISTRATIVE PENALTY ORDER PROCEDURE.

Subdivision 1. Amount of penalty; considerations. (a) In determining the amount of a penalty under section 144.99, subdivision 4, the commissioner may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation, including damage to humans, animals, air, water, land, or other natural resources of the state;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person by allowing or committing the violation; and

(6) other factors as justice may require, if the commissioner specifically identifies the additional factors in the commissioner's order.

(b) For a violation after an initial violation, the commissioner shall, in determining the amount of a penalty, consider the factors in paragraph (a) and the:

(1) similarity of the most recent previous violation and the violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 2. Contents of order. An order assessing an administrative penalty under section 144.99, subdivision 4, must include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of the statute, rule, variance, order, stipulation agreement, or term or condition of a permit that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based; and

(4) a statement of the person's right to review of the order.

Subd. 3. Corrective order. (a) The commissioner may issue an order assessing a penalty and requiring the violations cited in the order to be corrected within 30 calendar days from the date the order is received.

(b) The person to whom the order was issued shall provide information to the commissioner before the 31st day after the order was received demonstrating that the violation has been corrected or that the person has developed a corrective plan acceptable to the commissioner. The commissioner shall determine whether the violation has been corrected and notify the person subject to the order of the commissioner's determination.

Subd. 4. Penalty. (a) Except as provided in paragraph (b), if the commissioner determines that the violation has been corrected or the person to whom the order was issued has developed a corrective plan acceptable to the commissioner, the penalty must be forgiven. Unless the person requests review of the order under subdivision 5 before the penalty is due, the penalty in the order is due and payable:

(1) on the 31st day after the order was received, if the person subject to the order fails to provide information to the commissioner showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(2) on the 20th day after the person receives the commissioner's determination under paragraph (b), if the person subject to the order has provided information to the commissioner that the commissioner determines is not sufficient to show the violation has been corrected or that appropriate steps have been taken toward correcting the violation.

(b) For repeated or serious violations, the commissioner may issue an order with a penalty that will not be forgiven after the corrective action is taken. The penalty is due by 31 days after the order was received unless review of the order under subdivision 5 has been sought.

(c) Interest at the rate established in section 549.09 begins to accrue on penalties under this subdivision on the 31st day after the order with the penalty was received.

Subd. 5. Expedited administrative hearing. (a) Within 30 days after receiving an order or within 20 days after receiving notice that the commissioner has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may request an expedited hearing, using the procedures of Minnesota Rules, parts 1400.8510 to 1400.8612, to review the commissioner's action. The hearing request must specifically state the reasons for seeking review of the order. The person to whom the order is directed and the commissioner are the parties to the expedited hearing. The commissioner must notify the person to whom the order is directed of the time and place of the hearing at least 15 days before the hearing. The expedited hearing must be held within 30 days after a request for hearing has been filed with the commissioner unless the parties agree to a later date.

(b) All written arguments must be submitted within ten days following the close of the hearing. The hearing shall be conducted under Minnesota Rules, parts 1400.8510 to 1400.8612, as modified by this subdivision. The Office of Administrative Hearings may, in consultation with the agency, adopt rules specifically applicable to cases under this section.

(c) The administrative law judge shall issue a report making recommendations about the commissioner's action to the commissioner within 30 days following the close of the record. The administrative law judge may not recommend a change in the amount of the proposed penalty unless the administrative law judge determines that, based on the factors in subdivision 1, the amount of the penalty is unreasonable.

(d) If the administrative law judge makes a finding that the hearing was requested solely for purposes of delay or that the hearing request was frivolous, the commissioner may add to the amount of the penalty the costs charged to the agency by the Office of Administrative Hearings for the hearing.

(e) If a hearing has been held, the commissioner may not issue a final order until at least five days after receipt of the report of the administrative law judge. The person to whom an order is issued may, within those five days, comment to the commissioner on the recommendations and the commissioner will consider the comments. The final order may be appealed in the manner provided in sections 14.63 to 14.69.

(f) If a hearing has been held and a final order issued by the commissioner, the penalty shall be paid by 30 days after the date the final order is received unless review of the final order is requested under sections 14.63 to 14.69. If review is not requested or the order is reviewed and upheld, the amount due is the penalty, together with interest accruing from 31 days after the original order was received at the rate established in section 549.09.

Subd. 6. Mediation. In addition to review under subdivision 5, the commissioner is authorized to enter into mediation concerning an order issued under this section if the commissioner and the person to whom the order is issued both agree to mediation.

Subd. 7. Enforcement. (a) The attorney general may proceed on behalf of the state to enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

(b) The attorney general may petition the district court to file the administrative order as an order of the court. At any court hearing, the only issues parties may contest are procedural and notice issues. Once entered, the administrative order may be enforced in the same manner as a final judgment of the district court.

(c) If a person fails to pay the penalty, the attorney general may bring a civil action in district court seeking payment of the penalties, injunctive, or other appropriate relief including monetary damages, attorney fees, costs, and interest.

Subd. 8. Revocation and suspension of permit, license, registration, or certificate. If a person fails to pay a penalty owed under this section, the agency has grounds to revoke or refuse to reissue or renew a permit, license, registration, or certificate issued by the department.

Subd. 9. Cumulative remedy. The authority of the agency to issue a corrective order assessing penalties is in addition to other remedies available under statutory or common law, except that the state may not seek civil penalties under any other provision of law for the violations covered by the administrative penalty order. The payment of a penalty does not preclude the use of other enforcement provisions, under which penalties are not assessed, in connection with the violation for which the penalty was assessed.

History: 1993 c 206 s 9; 1994 c 465 art 1 s 18,19; 1995 c 165 s 10



Section 144.992 — FALSE INFORMATION.

A person subject to any of the requirements listed in section 144.99, subdivision 1, may not make a false material statement, representation, or certification in; omit material information from; or alter, conceal, or fail to file or maintain a notice, application, record, report, plan, or other document required under the statutes, rules, or other actions listed in section 144.99, subdivision 1.

History: 1993 c 206 s 10



Section 144.993 — RECOVERY OF LITIGATION COSTS AND EXPENSES.

In any judicial action brought by the attorney general for civil penalties, injunctive relief, or an action to compel performance pursuant to the authority cited in section 144.99, subdivision 1, if the state finally prevails, and if the proven violation was willful, the state, in addition to other penalties provided by law, may be allowed an amount determined by the court to be the reasonable value of all or part of the litigation expenses incurred by the state. In determining the amount of the litigation expenses to be allowed, the court shall give consideration to the economic circumstances of the defendant.

History: 1993 c 206 s 11



Section 144.995 — DEFINITIONS; ENVIRONMENTAL HEALTH TRACKING AND BIOMONITORING.

(a) For purposes of sections 144.995 to 144.998, the terms in this section have the meanings given.

(b) "Advisory panel" means the Environmental Health Tracking and Biomonitoring Advisory Panel established under section 144.998.

(c) "Biomonitoring" means the process by which chemicals and their metabolites are identified and measured within a biospecimen.

(d) "Biospecimen" means a sample of human fluid, serum, or tissue that is reasonably available as a medium to measure the presence and concentration of chemicals or their metabolites in a human body.

(e) "Commissioner" means the commissioner of the Department of Health.

(f) "Community" means geographically or nongeographically based populations that may participate in the biomonitoring program. A "nongeographical community" includes, but is not limited to, populations that may share a common chemical exposure through similar occupations, populations experiencing a common health outcome that may be linked to chemical exposures, populations that may experience similar chemical exposures because of comparable consumption, lifestyle, product use, and subpopulations that share ethnicity, age, or gender.

(g) "Department" means the Department of Health.

(h) "Designated chemicals" means those chemicals that are known to, or strongly suspected of, adversely impacting human health or development, based upon scientific, peer-reviewed animal, human, or in vitro studies, and baseline human exposure data, and consists of chemical families or metabolites that are included in the federal Centers for Disease Control and Prevention studies that are known collectively as the National Reports on Human Exposure to Environmental Chemicals Program and any substances specified by the commissioner after receiving recommendations under section 144.998, subdivision 3, clause (6).

(i) "Environmental hazard" means a chemical or other substance for which scientific, peer-reviewed studies of humans, animals, or cells have demonstrated that the chemical is known or reasonably anticipated to adversely impact human health.

(j) "Environmental health tracking" means collection, integration, analysis, and dissemination of data on human exposures to chemicals in the environment and on diseases potentially caused or aggravated by those chemicals.

History: 2007 c 57 art 1 s 143



Section 144.996 — ENVIRONMENTAL HEALTH TRACKING; BIOMONITORING.

Subdivision 1. Environmental health tracking. In cooperation with the commissioner of the Pollution Control Agency, the commissioner shall establish an environmental health tracking program to:

(1) coordinate data collection with the Pollution Control Agency, Department of Agriculture, University of Minnesota, and any other relevant state agency and work to promote the sharing of and access to health and environmental databases to develop an environmental health tracking system for Minnesota, consistent with applicable data practices laws;

(2) facilitate the dissemination of aggregate public health tracking data to the public and researchers in accessible format;

(3) develop a strategic plan that includes a mission statement, the identification of core priorities for research and epidemiologic surveillance, and the identification of internal and external stakeholders, and a work plan describing future program development and addressing issues having to do with compatibility with the Centers for Disease Control and Prevention's National Environmental Public Health Tracking Program;

(4) develop written data sharing agreements as needed with the Pollution Control Agency, Department of Agriculture, and other relevant state agencies and organizations, and develop additional procedures as needed to protect individual privacy;

(5) organize, analyze, and interpret available data, in order to:

(i) characterize statewide and localized trends and geographic patterns of population-based measures of chronic diseases including, but not limited to, cancer, respiratory diseases, reproductive problems, birth defects, neurologic diseases, and developmental disorders;

(ii) characterize statewide and localized trends and geographic patterns in the occurrence of environmental hazards and exposures;

(iii) assess the feasibility of integrating disease rate data with indicators of exposure to the selected environmental hazards such as biomonitoring data, and other health and environmental data;

(iv) incorporate newly collected and existing health tracking and biomonitoring data into efforts to identify communities with elevated rates of chronic disease, higher likelihood of exposure to environmental hazards, or both;

(v) analyze occurrence of environmental hazards, exposures, and diseases with relation to socioeconomic status, race, and ethnicity;

(vi) develop and implement targeted plans to conduct more intensive health tracking and biomonitoring among communities; and

(vii) work with the Pollution Control Agency, the Department of Agriculture, and other relevant state agency personnel and organizations to develop, implement, and evaluate preventive measures to reduce elevated rates of diseases and exposures identified through activities performed under sections 144.995 to 144.998; and

(6) submit a biennial report to the chairs and ranking members of the committees with jurisdiction over environment and health by January 15, beginning January 15, 2009, on the status of environmental health tracking activities and related research programs, with recommendations for a comprehensive environmental public health tracking program.

Subd. 2. Biomonitoring. The commissioner shall:

(1) conduct biomonitoring of communities on a voluntary basis by collecting and analyzing biospecimens, as appropriate, to assess environmental exposures to designated chemicals;

(2) conduct biomonitoring of pregnant women and minors on a voluntary basis, when scientifically appropriate;

(3) communicate findings to the public, and plan ensuing stages of biomonitoring and disease tracking work to further develop and refine the integrated analysis;

(4) share analytical results with the advisory panel and work with the panel to interpret results, communicate findings to the public, and plan ensuing stages of biomonitoring work; and

(5) submit a biennial report to the chairs and ranking members of the committees with jurisdiction over environment and health by January 15, beginning January 15, 2009, on the status of the biomonitoring program and any recommendations for improvement.

Subd. 3. Health data. Data collected under the biomonitoring program are health data under section 13.3805.

History: 2007 c 57 art 1 s 144



Section 144.997 — BIOMONITORING PILOT PROGRAM.

Subdivision 1. Pilot program. With advice from the advisory panel, and after the program guidelines in subdivision 4 are developed, the commissioner shall implement a biomonitoring pilot program. The program shall collect one biospecimen from each of the voluntary participants. The biospecimen selected must be the biospecimen that most accurately represents body concentration of the chemical of interest. Each biospecimen from the voluntary participants must be analyzed for one type or class of related chemicals. The commissioner shall determine the chemical or class of chemicals to which community members were most likely exposed. The program shall collect and assess biospecimens in accordance with the following:

(1) 30 voluntary participants from each of three communities that the commissioner identifies as likely to have been exposed to a designated chemical;

(2) 100 voluntary participants from each of two communities:

(i) that the commissioner identifies as likely to have been exposed to arsenic; and

(ii) that the commissioner identifies as likely to have been exposed to mercury; and

(3) 100 voluntary participants from each of two communities that the commissioner identifies as likely to have been exposed to perfluorinated chemicals, including perfluorobutanoic acid.

Subd. 2. Base program. (a) By January 15, 2008, the commissioner shall submit a report on the results of the biomonitoring pilot program to the chairs and ranking members of the committees with jurisdiction over health and environment.

(b) Following the conclusion of the pilot program, the commissioner shall:

(1) work with the advisory panel to assess the usefulness of continuing biomonitoring among members of communities assessed during the pilot program and to identify other communities and other designated chemicals to be assessed via biomonitoring;

(2) work with the advisory panel to assess the pilot program, including but not limited to the validity and accuracy of the analytical measurements and adequacy of the guidelines and protocols;

(3) communicate the results of the pilot program to the public; and

(4) after consideration of the findings and recommendations in clauses (1) and (2), and within the appropriations available, develop and implement a base program.

Subd. 3. Participation. (a) Participation in the biomonitoring program by providing biospecimens is voluntary and requires written, informed consent. Minors may participate in the program if a written consent is signed by the minor's parent or legal guardian. The written consent must include the information required to be provided under this subdivision to all voluntary participants.

(b) All participants shall be evaluated for the presence of the designated chemical of interest as a component of the biomonitoring process. Participants shall be provided with information and fact sheets about the program's activities and its findings. Individual participants shall, if requested, receive their complete results. Any results provided to participants shall be subject to the Department of Health Institutional Review Board protocols and guidelines. When either physiological or chemical data obtained from a participant indicate a significant known health risk, program staff experienced in communicating biomonitoring results shall consult with the individual and recommend follow-up steps, as appropriate. Program administrators shall receive training in administering the program in an ethical, culturally sensitive, participatory, and community-based manner.

Subd. 4. Program guidelines. (a) The commissioner, in consultation with the advisory panel, shall develop:

(1) protocols or program guidelines that address the science and practice of biomonitoring to be utilized and procedures for changing those protocols to incorporate new and more accurate or efficient technologies as they become available. The commissioner and the advisory panel shall be guided by protocols and guidelines developed by the Centers for Disease Control and Prevention and the National Biomonitoring Program;

(2) guidelines for ensuring the privacy of information; informed consent; follow-up counseling and support; and communicating findings to participants, communities, and the general public. The informed consent used for the program must meet the informed consent protocols developed by the National Institutes of Health;

(3) educational and outreach materials that are culturally appropriate for dissemination to program participants and communities. Priority shall be given to the development of materials specifically designed to ensure that parents are informed about all of the benefits of breastfeeding so that the program does not result in an unjustified fear of toxins in breast milk, which might inadvertently lead parents to avoid breastfeeding. The materials shall communicate relevant scientific findings; data on the accumulation of pollutants to community health; and the required responses by local, state, and other governmental entities in regulating toxicant exposures;

(4) a training program that is culturally sensitive specifically for health care providers, health educators, and other program administrators;

(5) a designation process for state and private laboratories that are qualified to analyze biospecimens and report the findings; and

(6) a method for informing affected communities and local governments representing those communities concerning biomonitoring activities and for receiving comments from citizens concerning those activities.

(b) The commissioner may enter into contractual agreements with health clinics, community-based organizations, or experts in a particular field to perform any of the activities described under this section.

History: 2007 c 57 art 1 s 145



Section 144.998 — ENVIRONMENTAL HEALTH TRACKING AND BIOMONITORING ADVISORY PANEL.

Subdivision 1. Creation. The commissioner shall establish the Environmental Health Tracking and Biomonitoring Advisory Panel. The commissioner shall appoint, from the panel's membership, a chair. The panel shall meet as often as it deems necessary but, at a minimum, on a quarterly basis. Members of the panel shall serve without compensation but shall be reimbursed for travel and other necessary expenses incurred through performance of their duties. Members appointed by the commissioner are appointed for a three-year term and may be reappointed. Legislative appointees serve at the pleasure of the appointing authority.

Subd. 2. Members. (a) The commissioner shall appoint eight members, none of whom may be lobbyists registered under chapter 10A, who have backgrounds or training in designing, implementing, and interpreting health tracking and biomonitoring studies or in related fields of science, including epidemiology, biostatistics, environmental health, laboratory sciences, occupational health, industrial hygiene, toxicology, and public health, including:

(1) at least two scientists representative of each of the following:

(i) nongovernmental organizations with a focus on environmental health, environmental justice, children's health, or on specific chronic diseases; and

(ii) statewide business organizations; and

(2) at least one scientist who is a representative of the University of Minnesota.

(b) Two citizen panel members meeting the scientific qualifications in paragraph (a) shall be appointed, one by the speaker of the house and one by the senate majority leader.

(c) In addition, one representative each shall be appointed by the commissioners of the Pollution Control Agency and the Department of Agriculture, and by the commissioner of health to represent the department's Health Promotion and Chronic Disease Division.

Subd. 3. Duties. The advisory panel shall make recommendations to the commissioner and the legislature on:

(1) priorities for health tracking;

(2) priorities for biomonitoring that are based on sound science and practice, and that will advance the state of public health in Minnesota;

(3) specific chronic diseases to study under the environmental health tracking system;

(4) specific environmental hazard exposures to study under the environmental health tracking system, with the agreement of at least nine of the advisory panel members;

(5) specific communities and geographic areas on which to focus environmental health tracking and biomonitoring efforts;

(6) specific chemicals to study under the biomonitoring program, with the agreement of at least nine of the advisory panel members; in making these recommendations, the panel may consider the following criteria:

(i) the degree of potential exposure to the public or specific subgroups, including, but not limited to, occupational;

(ii) the likelihood of a chemical being a carcinogen or toxicant based on peer-reviewed health data, the chemical structure, or the toxicology of chemically related compounds;

(iii) the limits of laboratory detection for the chemical, including the ability to detect the chemical at low enough levels that could be expected in the general population;

(iv) exposure or potential exposure to the public or specific subgroups;

(v) the known or suspected health effects resulting from the same level of exposure based on peer-reviewed scientific studies;

(vi) the need to assess the efficacy of public health actions to reduce exposure to a chemical;

(vii) the availability of a biomonitoring analytical method with adequate accuracy, precision, sensitivity, specificity, and speed;

(viii) the availability of adequate biospecimen samples; or

(ix) other criteria that the panel may agree to; and

(7) other aspects of the design, implementation, and evaluation of the environmental health tracking and biomonitoring system, including, but not limited to:

(i) identifying possible community partners and sources of additional public or private funding;

(ii) developing outreach and educational methods and materials; and

(iii) disseminating environmental health tracking and biomonitoring findings to the public.

Subd. 4. Liability. No member of the panel shall be held civilly or criminally liable for an act or omission by that person if the act or omission was in good faith and within the scope of the member's responsibilities under sections 144.995 to 144.998.

History: 2007 c 57 art 1 s 146; 2014 c 286 art 7 s 13



Section 144.999 — EPINEPHRINE AUTO-INJECTOR.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Administer" means the direct application of an epinephrine auto-injector to the body of an individual.

(c) "Authorized entity" means entities that fall in the categories of recreation camps, colleges and universities, preschools and daycares, and any other category of entities or organizations that the commissioner authorizes to obtain and administer epinephrine auto-injectors without a prescription. This definition does not include a school covered under section 121A.2207.

(d) "Commissioner" means the commissioner of health.

(e) "Epinephrine auto-injector" means a single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body.

(f) "Provide" means to supply one or more epinephrine auto-injectors to an individual or the individual's parent, legal guardian, or caretaker.

Subd. 2. Commissioner duties. The commissioner may identify additional categories of entities or organizations to be authorized entities if the commissioner determines that individuals may come in contact with allergens capable of causing anaphylaxis. Beginning July 1, 2016, the commissioner may annually review the categories of authorized entities and may authorize additional categories of authorized entities as the commissioner deems appropriate. The commissioner may contract with a vendor to perform the review and identification of authorized entities.

Subd. 3. Obtaining and storing epinephrine auto-injectors. (a) Notwithstanding section 151.37, an authorized entity may obtain and possess epinephrine auto-injectors to be provided or administered to an individual if, in good faith, an owner, manager, employee, or agent of an authorized entity believes that the individual is experiencing anaphylaxis regardless of whether the individual has a prescription for an epinephrine auto-injector. The administration of an epinephrine auto-injector in accordance with this section is not the practice of medicine.

(b) An authorized entity may obtain epinephrine auto-injectors from pharmacies licensed as wholesale drug distributors pursuant to section 151.47. Prior to obtaining an epinephrine auto-injector, an owner, manager, or authorized agent of the entity must present to the pharmacy a valid certificate of training obtained pursuant to subdivision 5.

(c) An authorized entity shall store epinephrine auto-injectors in a location readily accessible in an emergency and in accordance with the epinephrine auto-injector's instructions for use and any additional requirements that may be established by the commissioner. An authorized entity shall designate employees or agents who have completed the training program required under subdivision 5 to be responsible for the storage, maintenance, and control of epinephrine auto-injectors obtained and possessed by the authorized entity.

Subd. 4. Use of epinephrine auto-injectors. (a) An owner, manager, employee, or agent of an authorized entity who has completed the training required under subdivision 5 may:

(1) provide an epinephrine auto-injector for immediate administration to an individual or the individual's parent, legal guardian, or caregiver if the owner, manager, employee, or agent believes, in good faith, the individual is experiencing anaphylaxis, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy; or

(2) administer an epinephrine auto-injector to an individual who the owner, manager, employee, or agent believes, in good faith, is experiencing anaphylaxis, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy.

(b) Nothing in this section shall be construed to require any authorized entity to maintain a stock of epinephrine auto-injectors.

Subd. 5. Training. (a) In order to use an epinephrine auto-injector as authorized under subdivision 4, an individual must complete, every two years, an anaphylaxis training program conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment, a statewide organization with experience providing training on allergies and anaphylaxis under the supervision of board-certified allergy medical advisors, or an entity or individual approved by the commissioner to provide an anaphylaxis training program. The commissioner may approve specific entities or individuals to conduct the training program or may approve categories of entities or individuals to conduct the training program. Training may be conducted online or in person and, at a minimum, must cover:

(1) how to recognize signs and symptoms of severe allergic reactions, including anaphylaxis;

(2) standards and procedures for the storage and administration of an epinephrine auto-injector; and

(3) emergency follow-up procedures.

(b) The entity or individual conducting the training shall issue a certificate to each person who successfully completes the anaphylaxis training program. The commissioner may develop, approve, and disseminate a standard certificate of completion. The certificate of completion shall be valid for two years from the date issued.

Subd. 6. Good samaritan protections. Any act or omission taken pursuant to this section by an authorized entity that possesses and makes available epinephrine auto-injectors and its employees or agents, a pharmacy or manufacturer that dispenses epinephrine auto-injectors to an authorized entity, or an individual or entity that conducts the training described in subdivision 5 is considered "emergency care, advice, or assistance" under section 604A.01.

History: 2015 c 71 art 8 s 34






Chapter 144A — NURSING HOMES AND HOME CARE

Section 144A.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 144A.01 to 144A.27, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner of health. "Commissioner of health" means the state commissioner of health established by section 144.011.

Subd. 3. Board of Examiners. "Board of Examiners" means the Board of Examiners for Nursing Home Administrators established by section 144A.19.

Subd. 3a. Certified. "Certified" means certified for participation as a provider in the Medicare or Medicaid programs under title XVIII or XIX of the Social Security Act.

Subd. 4. Controlling person. (a) "Controlling person" means any public body, governmental agency, business entity, officer, nursing home administrator, or director whose responsibilities include the direction of the management or policies of a nursing home. "Controlling person" also means any person who, directly or indirectly, beneficially owns any interest in:

(1) any corporation, partnership or other business association which is a controlling person;

(2) the land on which a nursing home is located;

(3) the structure in which a nursing home is located;

(4) any mortgage, contract for deed, or other obligation secured in whole or part by the land or structure comprising a nursing home; or

(5) any lease or sublease of the land, structure, or facilities comprising a nursing home.

(b) "Controlling person" does not include:

(1) a bank, savings bank, trust company, savings association, credit union, industrial loan and thrift company, investment banking firm, or insurance company unless the entity directly or through a subsidiary operates a nursing home;

(2) an individual state official or state employee, or a member or employee of the governing body of a political subdivision of the state which operates one or more nursing homes, unless the individual is also an officer or director of a nursing home, receives any remuneration from a nursing home, or owns any of the beneficial interests not excluded in this subdivision;

(3) a natural person who is a member of a tax-exempt organization under section 290.05, subdivision 2, unless the individual is also an officer or director of a nursing home, or owns any of the beneficial interests not excluded in this subdivision; and

(4) a natural person who owns less than five percent of the outstanding common shares of a corporation:

(i) whose securities are exempt by virtue of section 80A.45, clause (6); or

(ii) whose transactions are exempt by virtue of section 80A.46, clause (7).

Subd. 4a. Emergency. "Emergency" means a situation or physical condition that creates or probably will create an immediate and serious threat to a resident's health or safety.

Subd. 5. Nursing home. "Nursing home" means a facility or that part of a facility which provides nursing care to five or more persons. "Nursing home" does not include a facility or that part of a facility which is a hospital, a hospital with approved swing beds as defined in section 144.562, clinic, doctor's office, diagnostic or treatment center, or a residential program licensed pursuant to sections 245A.01 to 245A.16 or 252.28.

Subd. 6. Nursing care. "Nursing care" means health evaluation and treatment of patients and residents who are not in need of an acute care facility but who require nursing supervision on an inpatient basis. The commissioner of health may by rule establish levels of nursing care.

Subd. 7. Uncorrected violation. "Uncorrected violation" means a violation of a statute or rule or any other deficiency for which a notice of noncompliance has been issued and fine assessed and allowed to be recovered pursuant to section 144A.10, subdivision 8.

Subd. 8. Managerial employee. "Managerial employee" means an employee of a nursing home whose duties include the direction of some or all of the management or policies of the nursing home.

Subd. 9. Nursing home administrator. "Nursing home administrator" means a person who administers, manages, supervises, or is in general administrative charge of a nursing home, whether or not the individual has an ownership interest in the home, and whether or not the person's functions and duties are shared with one or more individuals, and who is licensed pursuant to section 144A.21.

Subd. 10. Repeated violation. "Repeated violation" means the issuance of two or more correction orders, within a 12-month period, for a violation of the same provision of a statute or rule.

History: 1976 c 173 s 1; 1977 c 305 s 45; 1980 c 509 s 43; 1Sp1981 c 4 art 1 s 79; 1982 c 633 s 1; 1Sp1985 c 3 s 5-7; 1986 c 444; 1989 c 282 art 2 s 24; art 3 s 6,7; 1995 c 202 art 1 s 25; 2006 c 196 art 1 s 52; art 2 s 4; 2012 c 187 art 1 s 22



Section 144A.02 — LICENSURE; PENALTY.

Subdivision 1. License required. No facility shall be used as a nursing home to provide nursing care unless the facility has been licensed as a nursing home. The commissioner of health may license a facility as a nursing home if the facility meets the criteria established by sections 144A.02 to 144A.10, and the rules promulgated thereunder. A license shall describe the facility to be licensed by address and by legal property description. The license shall specify the location and square footage of the floor space constituting the facility and shall incorporate by reference the plans and specifications of the facility, which plans and specifications shall be kept on file with the commissioner of health. The license may also specify the level or levels of nursing care which the facility is licensed to provide and shall state any conditions or limitations imposed on the facility in accordance with the rules of the commissioner of health.

Subd. 2. Penalty. A controlling person of a nursing home in violation of this section is guilty of a misdemeanor. The provisions of this subdivision shall not apply to any controlling person who had no legal authority to affect or change decisions related to the operation of the nursing home.

History: 1976 c 173 s 2; 1977 c 305 s 45



Section 144A.03 — LICENSE APPLICATION.

Subdivision 1. Form; requirements. The commissioner of health by rule shall establish forms and procedures for the processing of nursing home license applications. An application for a nursing home license shall include the following information:

(a) The names and addresses of all controlling persons and managerial employees of the facility to be licensed;

(b) The address and legal property description of the facility;

(c) A copy of the architectural and engineering plans and specifications of the facility as prepared and certified by an architect or engineer registered to practice in this state; and

(d) Any other relevant information which the commissioner of health by rule or otherwise may determine is necessary to properly evaluate an application for license.

A controlling person which is a corporation shall submit copies of its articles of incorporation and bylaws and any amendments thereto as they occur, together with the names and addresses of its officers and directors. A controlling person which is a foreign corporation shall furnish the commissioner of health with a copy of its certificate of authority to do business in this state. An application on behalf of a controlling person which is a corporation, association or a governmental unit or instrumentality shall be signed by at least two officers or managing agents of that entity.

Subd. 2. Agents. Each application for a nursing home license or for renewal of a nursing home license shall specify one or more controlling persons or managerial employees as agents:

(a) Who shall be responsible for dealing with the commissioner of health on all matters provided for in sections 144A.01 to 144A.155; and

(b) On whom personal service of all notices and orders shall be made, and who shall be authorized to accept service on behalf of all of the controlling persons of the facility, in proceedings under sections 144A.06; 144A.10, subdivisions 4, 5, and 7; 144A.11, subdivision 3; and 144A.15. Notwithstanding any law to the contrary, personal service on the designated person or persons named in an application shall be deemed to be service on all of the controlling persons or managerial employee of the facility, and it shall not be a defense to any action arising under sections 144A.06; 144A.10, subdivisions 4, 5 and 7; 144A.11, subdivision 3; and 144A.15, that personal service was not made on each controlling person or managerial employee of the facility. The designation of one or more controlling persons or managerial employees pursuant to this subdivision shall not affect the legal responsibility of any other controlling person or managerial employee under sections 144A.01 to 144A.155.

History: 1976 c 173 s 3; 1977 c 305 s 45; 1987 c 384 art 2 s 1; 1Sp2001 c 9 art 5 s 40



Section 144A.04 — QUALIFICATIONS FOR LICENSE.

Subdivision 1. Compliance required. No nursing home license shall be issued to a facility unless the commissioner of health determines that the facility complies with the requirements of this section.

Subd. 2. Application. The controlling persons of the facility must comply with the application requirements specified by section 144A.03 and the rules of the commissioner of health.

Subd. 2a. Rules; locks. The commissioner shall not adopt any rule unconditionally prohibiting locks on patient room doors in nursing homes. The commissioner may adopt a rule requiring locks to be consistent with the applicable rules enforced by the state fire marshal.

Subd. 3. Standards. (a) The facility must meet the minimum health, sanitation, safety and comfort standards prescribed by the rules of the commissioner of health with respect to the construction, equipment, maintenance and operation of a nursing home. The commissioner of health may temporarily waive compliance with one or more of the standards if the commissioner determines that:

(1) temporary noncompliance with the standard will not create an imminent risk of harm to a nursing home resident; and

(2) a controlling person on behalf of all other controlling persons:

(i) has entered into a contract to obtain the materials or labor necessary to meet the standard set by the commissioner of health, but the supplier or other contractor has failed to perform the terms of the contract and the inability of the nursing home to meet the standard is due solely to that failure; or

(ii) is otherwise making a diligent good faith effort to meet the standard.

The commissioner shall make available to other nursing homes information on facility-specific waivers related to technology or physical plant that are granted. The commissioner shall, upon the request of a facility, extend a waiver granted to a specific facility related to technology or physical plant to the facility making the request, if the commissioner determines that the facility also satisfies clauses (1) and (2) and any other terms and conditions of the waiver.

The commissioner of health shall allow, by rule, a nursing home to provide fewer hours of nursing care to intermediate care residents of a nursing home than required by the present rules of the commissioner if the commissioner determines that the needs of the residents of the home will be adequately met by a lesser amount of nursing care.

(b) A facility is not required to seek a waiver for room furniture or equipment under paragraph (a) when responding to resident-specific requests, if the facility has discussed health and safety concerns with the resident and the resident request and discussion of health and safety concerns are documented in the resident's patient record.

Subd. 3a. Rules; double beds. The commissioner shall not adopt any rule which unconditionally prohibits double beds in a nursing home. The commissioner may adopt rules setting criteria for when double beds will be allowed.

Subd. 3b. Nursing homes; tuberculosis prevention and control. (a) A nursing home provider must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, residents, and volunteers. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(b) Written compliance with this subdivision must be maintained by the nursing home.

Subd. 4. Controlling person restrictions. (a) The controlling persons of a nursing home may not include any person who was a controlling person of another nursing home during any period of time in the previous two-year period:

(1) during which time of control that other nursing home incurred the following number of uncorrected or repeated violations:

(i) two or more uncorrected violations or one or more repeated violations which created an imminent risk to direct resident care or safety; or

(ii) four or more uncorrected violations or two or more repeated violations of any nature for which the fines are in the four highest daily fine categories prescribed in rule; or

(2) who was convicted of a felony or gross misdemeanor that relates to operation of the nursing home or directly affects resident safety or care, during that period.

(b) The provisions of this subdivision shall not apply to any controlling person who had no legal authority to affect or change decisions related to the operation of the nursing home which incurred the uncorrected violations.

Subd. 4a. Stay of adverse action required by controlling person restrictions. (a) In lieu of revoking, suspending, or refusing to renew the license of a nursing home with a controlling person disqualified by subdivision 4, paragraph (a), clause (1), the commissioner may issue an order staying the revocation, suspension, or nonrenewal of the nursing home license. The order may, but need not, be contingent upon the nursing home's compliance with restrictions and conditions imposed on the license to ensure the proper operation of the nursing home and to protect the health, safety, comfort, treatment, and well-being of the residents in the home. The decision to issue an order for stay must be made within 90 days of the commissioner's determination that a controlling person is disqualified by subdivision 4, paragraph (a), clause (1), from operating a nursing home.

(b) In determining whether to issue a stay and to impose conditions and restrictions, the commissioner shall consider the following factors:

(1) the ability of the controlling persons to operate other nursing homes in accordance with the licensure rules and laws;

(2) the conditions in the facility that received the number and type of uncorrected or repeated violations described in subdivision 4, paragraph (a), clause (1); and

(3) the conditions and compliance history of each of the nursing homes operated by the controlling persons.

(c) The commissioner's decision to exercise the authority under this subdivision in lieu of revoking, suspending, or refusing to renew the license of the nursing home is not subject to administrative or judicial review.

(d) The order for the stay of revocation, suspension, or nonrenewal of the nursing home license must include any conditions and restrictions on the nursing home license that the commissioner deems necessary based upon the factors listed in paragraph (b).

(e) Prior to issuing an order for stay of revocation, suspension, or nonrenewal, the commissioner shall inform the controlling persons, in writing, of any conditions and restrictions that will be imposed. The controlling persons shall, within ten working days, notify the commissioner in writing of their decision to accept or reject the conditions and restrictions. If the nursing home rejects any of the conditions and restrictions, the commissioner shall either modify the conditions and restrictions or take action to suspend, revoke, or not renew the nursing home license.

(f) Upon issuance of the order for stay of revocation, suspension, or nonrenewal, the controlling persons shall be responsible for compliance with the conditions and restrictions contained therein. Any time after the conditions and restrictions have been in place for 180 days, the controlling persons may petition the commissioner for removal or modification of the conditions and restrictions. The commissioner shall respond to the petition within 30 days of the receipt of the written petition. If the commissioner denies the petition, the controlling persons may request a hearing under the provisions of chapter 14. Any hearing shall be limited to a determination of whether the conditions and restrictions shall be modified or removed. At the hearing, the controlling persons will have the burden of proof.

(g) The failure of the controlling persons to comply with the conditions and restrictions contained in the order for stay shall result in the immediate removal of the stay and the commissioner shall take action to suspend, revoke, or not renew the license.

(h) The conditions and restrictions are effective for two years after the date they are imposed.

(i) Nothing in this subdivision shall be construed to limit in any way the commissioner's ability to impose other sanctions against a nursing home license under the standards set forth in state or federal law whether or not a stay of revocation, suspension, or nonrenewal is issued.

Subd. 5. Administrators. (a) Each nursing home must employ an administrator who must be licensed or permitted as a nursing home administrator by the Board of Examiners for Nursing Home Administrators. The nursing home may share the services of a licensed administrator. The administrator must maintain a sufficient on-site presence in the facility to effectively manage the facility in compliance with applicable rules and regulations. The administrator must establish procedures and delegate authority for on-site operations in the administrator's absence, but is ultimately responsible for the management of the facility. Each nursing home must have posted at all times the name of the administrator and the name of the person in charge on the premises in the absence of the licensed administrator.

(b) Notwithstanding sections 144A.18 to 144A.27, a nursing home with a director of nursing serving as an unlicensed nursing home administrator as of March 1, 2001, may continue to have a director of nursing serve in that capacity, provided the director of nursing has passed the state law and rules examination administered by the Board of Examiners for Nursing Home Administrators and maintains evidence of completion of 20 hours of continuing education each year on topics pertinent to nursing home administration.

Subd. 5a. [Repealed, 2001 c 69 s 2]

Subd. 6. Managerial employee or licensed administrator; employment prohibitions. A nursing home may not employ as a managerial employee or as its licensed administrator any person who was a managerial employee or the licensed administrator of another facility during any period of time in the previous two-year period:

(a) during which time of employment that other nursing home incurred the following number of uncorrected violations which were in the jurisdiction and control of the managerial employee or the administrator:

(1) two or more uncorrected violations or one or more repeated violations which created an imminent risk to direct resident care or safety; or

(2) four or more uncorrected violations or two or more repeated violations of any nature for which the fines are in the four highest daily fine categories prescribed in rule; or

(b) who was convicted of a felony or gross misdemeanor that relates to operation of the nursing home or directly affects resident safety or care, during that period.

Subd. 7. Minimum nursing staff requirement. The minimum staffing standard for nursing personnel in certified nursing homes is as follows:

(a) The minimum number of hours of nursing personnel to be provided in a nursing home is the greater of two hours per resident per 24 hours or 0.95 hours per standardized resident day. Upon transition to the 34 group, RUG-III resident classification system, the 0.95 hours per standardized resident day shall no longer apply.

(b) For purposes of this subdivision, "hours of nursing personnel" means the paid, on-duty, productive nursing hours of all nurses and nursing assistants, calculated on the basis of any given 24-hour period. "Productive nursing hours" means all on-duty hours during which nurses and nursing assistants are engaged in nursing duties. Examples of nursing duties may be found in Minnesota Rules, part 4655.6400. Not included are vacations, holidays, sick leave, in-service classroom training, or lunches. Also not included are the nonproductive nursing hours of the in-service training director. In homes with more than 60 licensed beds, the hours of the director of nursing are excluded. "Standardized resident day" means the sum of the number of residents in each case mix class multiplied by the case mix weight for that resident class, as found in Minnesota Rules, part 9549.0059, subpart 2, calculated on the basis of a facility's census for any given day. For the purpose of determining a facility's census, the commissioner of health shall exclude the resident days claimed by the facility for resident therapeutic leave or bed hold days.

(c) Calculation of nursing hours per standardized resident day is performed by dividing total hours of nursing personnel for a given period by the total of standardized resident days for that same period.

(d) A nursing home that is issued a notice of noncompliance under section 144A.10, subdivision 5, for a violation of this subdivision, shall be assessed a civil fine of $300 for each day of noncompliance, subject to section 144A.10, subdivisions 7 and 8.

Subd. 7a. [Repealed, 2001 c 69 s 2]

Subd. 8. Residents with AIDS or hepatitis. A nursing home must accept as a resident a person who is infected with the human immunodeficiency virus or the hepatitis B virus unless the facility cannot provide appropriate care for the person under Minnesota Rules, part 4655.1500, subpart 2, or the person is otherwise not eligible for admission under state laws and rules.

Subd. 9. Cardiopulmonary resuscitation training. Effective October 1, 1989, a nursing home must have on duty at all times at least one staff member who is trained in single rescuer adult cardiopulmonary resuscitation and who has completed the initial training or a refresher course within the previous two years.

Subd. 10. Assessments for short-stay residents. Upon federal approval, a nursing home is not required to perform a resident assessment on a resident expected to remain in the facility for 30 days or less. A short-stay resident transferring from a hospital to a nursing home must have a plan of care developed at the hospital before admission to the nursing home. If a short-stay resident remains in the nursing home longer than 30 days, the nursing home must perform the resident assessment in accordance with sections 144.0721 and 144.0722 within 40 days of the resident's admission.

Subd. 11. Incontinent residents. Notwithstanding Minnesota Rules, part 4658.0520, an incontinent resident must be treated according to the comprehensive assessment and care plan.

Subd. 12. Resident positioning. Notwithstanding Minnesota Rules, part 4658.0525, subpart 4, the position of residents unable to change their own position must be changed based on the comprehensive assessment and care plan.

History: 1976 c 173 s 4; 1977 c 305 s 45; 1977 c 326 s 2; 1978 c 536 s 1; 1981 c 23 s 3; 1981 c 24 s 2; 1982 c 614 s 3; 1982 c 633 s 2,3; 1983 c 312 art 1 s 17; 1Sp1985 c 3 s 8,9; 1986 c 444; 1988 c 689 art 2 s 35; 1989 c 282 art 3 s 8-10; 1990 c 498 s 1,2; 1991 c 169 s 1; 1993 c 326 art 13 s 1,2; 1Sp1993 c 1 art 9 s 53; 1995 c 81 s 1; 1996 c 296 s 1; 1996 c 352 s 1; 1996 c 451 art 4 s 21; 1998 c 407 art 3 s 1; 1999 c 17 s 1,2; 2000 c 294 s 1; 2001 c 69 s 1; 2002 c 276 s 5; 2003 c 55 s 1,2; 1Sp2003 c 14 art 2 s 7,8,57; 2009 c 174 art 2 s 2,3; 2013 c 43 s 15; 2014 c 192 art 4 s 2; 2016 c 158 art 1 s 56



Section 144A.05 — LICENSE RENEWAL.

Unless the license expires in accordance with section 144A.06 or is suspended or revoked in accordance with section 144A.11, a nursing home license shall remain effective for a period of one year from the date of its issuance. The commissioner of health by rule shall establish forms and procedures for the processing of license renewals. The commissioner of health shall approve a license renewal application if the facility continues to satisfy the requirements, standards and conditions prescribed by sections 144A.01 to 144A.155 and the rules promulgated thereunder. The commissioner shall not approve the renewal of a license for a nursing home bed in a resident room with more than four beds. Except as provided in section 144A.08, a facility shall not be required to submit with each application for a license renewal additional copies of the architectural and engineering plans and specifications of the facility. Before approving a license renewal, the commissioner of health shall determine that the facility's most recent balance sheet and its most recent statement of revenues and expenses, as audited by the state auditor, by a certified public accountant licensed in accordance with chapter 326A or by a public accountant as defined in section 412.222, have been received by the Department of Human Services.

History: 1976 c 173 s 5; 1977 c 305 s 45; 1977 c 326 s 3; 1984 c 654 art 5 s 58; 1987 c 384 art 2 s 1; 1987 c 403 art 4 s 2; 1Sp2001 c 9 art 5 s 40; 2010 c 191 s 4



Section 144A.06 — TRANSFER OF INTERESTS.

Subdivision 1. Notice; expiration of license. Any controlling person who makes any transfer of a beneficial interest in a nursing home shall notify the commissioner of health of the transfer within 14 days of its occurrence. The notification shall identify by name and address the transferor and transferee and shall specify the nature and amount of the transferred interest. On determining that the transferred beneficial interest exceeds ten percent of the total beneficial interest in the nursing home facility, the structure in which the facility is located, or the land upon which the structure is located, the commissioner may, and on determining that the transferred beneficial interest exceeds 50 percent of the total beneficial interest in the facility, the structure in which the facility is located, or the land upon which the structure is located, the commissioner shall require that the license of the nursing home expire 90 days after the date of transfer. The commissioner of health shall notify the nursing home by certified mail of the expiration of the license at least 60 days prior to the date of expiration.

Subd. 2. Relicensure. The commissioner of health by rule shall prescribe procedures for relicensure under this section. The commissioner of health shall relicense a nursing home if the facility satisfies the requirements for license renewal established by section 144A.05. A facility shall not be relicensed by the commissioner if at the time of transfer there are any uncorrected violations. The commissioner of health may temporarily waive correction of one or more violations if the commissioner determines that:

(a) Temporary noncorrection of the violation will not create an imminent risk of harm to a nursing home resident; and

(b) A controlling person on behalf of all other controlling persons:

(1) Has entered into a contract to obtain the materials or labor necessary to correct the violation, but the supplier or other contractor has failed to perform the terms of the contract and the inability of the nursing home to correct the violation is due solely to that failure; or

(2) Is otherwise making a diligent good faith effort to correct the violation.

History: 1976 c 173 s 6; 1977 c 305 s 45; 1986 c 444



Section 144A.07 — FEES.

Each application for a license to operate a nursing home, or for a renewal of license, except an application by the Minnesota Veterans Home or the commissioner of human services for the licensing of state institutions, shall be accompanied by a fee to be prescribed by the commissioner of health pursuant to section 144.122. No fee shall be refunded.

History: 1976 c 173 s 7; 1977 c 305 s 45; 1984 c 654 art 5 s 58



Section 144A.071 — MORATORIUM ON CERTIFICATION OF NURSING HOME BEDS.

Subdivision 1. Findings. The legislature declares that a moratorium on the licensure and medical assistance certification of new nursing home beds and construction projects that exceed $1,000,000 is necessary to control nursing home expenditure growth and enable the state to meet the needs of its elderly by providing high quality services in the most appropriate manner along a continuum of care.

Subd. 1a. Definitions. For purposes of sections 144A.071 to 144A.073, the following terms have the meanings given them:

(a) "Attached fixtures" has the meaning given in Minnesota Rules, part 9549.0020, subpart 6.

(b) "Buildings" has the meaning given in Minnesota Rules, part 9549.0020, subpart 7.

(c) "Capital assets" has the meaning given in section 256B.421, subdivision 16.

(d) "Commenced construction" means that all of the following conditions were met: the final working drawings and specifications were approved by the commissioner of health; the construction contracts were let; a timely construction schedule was developed, stipulating dates for beginning, achieving various stages, and completing construction; and all zoning and building permits were applied for.

(e) "Completion date" means the date on which clearance for the construction project is issued, or if a clearance for the construction project is not required, the date on which the construction project assets are available for facility use.

(f) "Construction" means any erection, building, alteration, reconstruction, modernization, or improvement necessary to comply with the nursing home licensure rules.

(g) "Construction project" means:

(1) a capital asset addition to, or replacement of a nursing home or certified boarding care home that results in new space or the remodeling of or renovations to existing facility space; and

(2) the remodeling or renovation of existing facility space the use of which is modified as a result of the project described in clause (1). This existing space and the project described in clause (1) must be used for the functions as designated on the construction plans on completion of the project described in clause (1) for a period of not less than 24 months.

(h) "Depreciation guidelines" means the most recent publication of "The Estimated Useful Lives of Depreciable Hospital Assets," issued by the American Hospital Association, 840 North Lake Shore Drive, Chicago, Illinois, 60611.

(i) "New licensed" or "new certified beds" means:

(1) newly constructed beds in a facility or the construction of a new facility that would increase the total number of licensed nursing home beds or certified boarding care or nursing home beds in the state; or

(2) newly licensed nursing home beds or newly certified boarding care or nursing home beds that result from remodeling of the facility that involves relocation of beds but does not result in an increase in the total number of beds, except when the project involves the upgrade of boarding care beds to nursing home beds, as defined in section 144A.073, subdivision 1. "Remodeling" includes any of the type of conversion, renovation, replacement, or upgrading projects as defined in section 144A.073, subdivision 1.

(j) "Project construction costs" means the cost of the following items that have a completion date within 12 months before or after the completion date of the project described in item (g), clause (1):

(1) facility capital asset additions;

(2) replacements;

(3) renovations;

(4) remodeling projects;

(5) construction site preparation costs;

(6) related soft costs; and

(7) the cost of new technology implemented as part of the construction project and depreciable equipment directly identified to the project, if the construction costs for clauses (1) to (6) exceed the threshold for additions and replacements stated in section 256B.431, subdivision 16. Technology and depreciable equipment shall be included in the project construction costs unless a written election is made by the facility, to not include it in the facility's appraised value for purposes of Minnesota Rules, part 9549.0020, subpart 5. Debt incurred for purchase of technology and depreciable equipment shall be included as allowable debt for purposes of Minnesota Rules, part 9549.0060, subpart 5, items A and C, unless the written election is to not include it. Any new technology and depreciable equipment included in the project construction costs that the facility elects not to include in its appraised value and allowable debt shall be treated as provided in section 256B.431, subdivision 17, paragraph (b). Written election under this paragraph must be included in the facility's request for the rate change related to the project, and this election may not be changed.

(k) "Technology" means information systems or devices that make documentation, charting, and staff time more efficient or encourage and allow for care through alternative settings including, but not limited to, touch screens, monitors, hand-helds, swipe cards, motion detectors, pagers, telemedicine, medication dispensers, and equipment to monitor vital signs and self-injections, and to observe skin and other conditions.

Subd. 2. Moratorium. The commissioner of health, in coordination with the commissioner of human services, shall deny each request for new licensed or certified nursing home or certified boarding care beds except as provided in subdivision 3 or 4a, or section 144A.073. "Certified bed" means a nursing home bed or a boarding care bed certified by the commissioner of health for the purposes of the medical assistance program, under United States Code, title 42, sections 1396 et seq. Certified beds in facilities which do not allow medical assistance intake shall be deemed to be decertified for purposes of this section only.

The commissioner of human services, in coordination with the commissioner of health, shall deny any request to issue a license under section 252.28 and chapter 245A to a nursing home or boarding care home, if that license would result in an increase in the medical assistance reimbursement amount.

In addition, the commissioner of health must not approve any construction project whose cost exceeds $1,000,000, unless:

(a) any construction costs exceeding $1,000,000 are not added to the facility's appraised value and are not included in the facility's payment rate for reimbursement under the medical assistance program; or

(b) the project:

(1) has been approved through the process described in section 144A.073;

(2) meets an exception in subdivision 3 or 4a;

(3) is necessary to correct violations of state or federal law issued by the commissioner of health;

(4) is necessary to repair or replace a portion of the facility that was damaged by fire, lightning, ground shifts, or other such hazards, including environmental hazards, provided that the provisions of subdivision 4a, clause (a), are met;

(5) as of May 1, 1992, the facility has submitted to the commissioner of health written documentation evidencing that the facility meets the "commenced construction" definition as specified in subdivision 1a, clause (d), or that substantial steps have been taken prior to April 1, 1992, relating to the construction project. "Substantial steps" require that the facility has made arrangements with outside parties relating to the construction project and include the hiring of an architect or construction firm, submission of preliminary plans to the Department of Health or documentation from a financial institution that financing arrangements for the construction project have been made; or

(6) is being proposed by a licensed nursing facility that is not certified to participate in the medical assistance program and will not result in new licensed or certified beds.

Prior to the final plan approval of any construction project, the commissioner of health shall be provided with an itemized cost estimate for the project construction costs. If a construction project is anticipated to be completed in phases, the total estimated cost of all phases of the project shall be submitted to the commissioner and shall be considered as one construction project. Once the construction project is completed and prior to the final clearance by the commissioner, the total project construction costs for the construction project shall be submitted to the commissioner. If the final project construction cost exceeds the dollar threshold in this subdivision, the commissioner of human services shall not recognize any of the project construction costs or the related financing costs in excess of this threshold in establishing the facility's property-related payment rate.

The dollar thresholds for construction projects are as follows: for construction projects other than those authorized in clauses (1) to (6), the dollar threshold is $1,000,000. For projects authorized after July 1, 1993, under clause (1), the dollar threshold is the cost estimate submitted with a proposal for an exception under section 144A.073, plus inflation as calculated according to section 256B.431, subdivision 3f, paragraph (a). For projects authorized under clauses (2) to (4), the dollar threshold is the itemized estimate project construction costs submitted to the commissioner of health at the time of final plan approval, plus inflation as calculated according to section 256B.431, subdivision 3f, paragraph (a).

The commissioner of health shall adopt rules to implement this section or to amend the emergency rules for granting exceptions to the moratorium on nursing homes under section 144A.073.

Subd. 3. Exceptions authorizing increase in beds; hardship areas. (a) The commissioner of health, in coordination with the commissioner of human services, may approve the addition of new licensed and Medicare and Medicaid certified nursing home beds, using the criteria and process set forth in this subdivision.

(b) The commissioner, in cooperation with the commissioner of human services, shall consider the following criteria when determining that an area of the state is a hardship area with regard to access to nursing facility services:

(1) a low number of beds per thousand in a specified area using as a standard the beds per thousand people age 65 and older, in five year age groups, using data from the most recent census and population projections, weighted by each group's most recent nursing home utilization, of the county at the 20th percentile, as determined by the commissioner of human services;

(2) a high level of out-migration for nursing facility services associated with a described area from the county or counties of residence to other Minnesota counties, as determined by the commissioner of human services, using as a standard an amount greater than the out-migration of the county ranked at the 50th percentile;

(3) an adequate level of availability of noninstitutional long-term care services measured as public spending for home and community-based long-term care services per individual age 65 and older, in five year age groups, using data from the most recent census and population projections, weighted by each group's most recent nursing home utilization, as determined by the commissioner of human services using as a standard an amount greater than the 50th percentile of counties;

(4) there must be a declaration of hardship resulting from insufficient access to nursing home beds by local county agencies and area agencies on aging; and

(5) other factors that may demonstrate the need to add new nursing facility beds.

(c) On August 15 of odd-numbered years, the commissioner, in cooperation with the commissioner of human services, may publish in the State Register a request for information in which interested parties, using the data provided under section 144A.351, along with any other relevant data, demonstrate that a specified area is a hardship area with regard to access to nursing facility services. For a response to be considered, the commissioner must receive it by November 15. The commissioner shall make responses to the request for information available to the public and shall allow 30 days for comment. The commissioner shall review responses and comments and determine if any areas of the state are to be declared hardship areas.

(d) For each designated hardship area determined in paragraph (c), the commissioner shall publish a request for proposals in accordance with section 144A.073 and Minnesota Rules, parts 4655.1070 to 4655.1098. The request for proposals must be published in the State Register by March 15 following receipt of responses to the request for information. The request for proposals must specify the number of new beds which may be added in the designated hardship area, which must not exceed the number which, if added to the existing number of beds in the area, including beds in layaway status, would have prevented it from being determined to be a hardship area under paragraph (b), clause (1). Beginning July 1, 2011, the number of new beds approved must not exceed 200 beds statewide per biennium. After June 30, 2019, the number of new beds that may be approved in a biennium must not exceed 300 statewide. For a proposal to be considered, the commissioner must receive it within six months of the publication of the request for proposals. The commissioner shall review responses to the request for proposals and shall approve or disapprove each proposal by the following July 15, in accordance with section 144A.073 and Minnesota Rules, parts 4655.1070 to 4655.1098. The commissioner shall base approvals or disapprovals on a comparison and ranking of proposals using only the criteria in subdivision 4a. Approval of a proposal expires after 18 months unless the facility has added the new beds using existing space, subject to approval by the commissioner, or has commenced construction as defined in section 144A.071, subdivision 1a, paragraph (d). If, after the approved beds have been added, fewer than 50 percent of the beds in a facility are newly licensed, the operating payment rates previously in effect shall remain. If, after the approved beds have been added, 50 percent or more of the beds in a facility are newly licensed, operating payment rates shall be determined according to Minnesota Rules, part 9549.0057, using the limits under section 256B.441. External fixed payment rates must be determined according to section 256B.441, subdivision 53. Property payment rates for facilities with beds added under this subdivision must be determined in the same manner as rate determinations resulting from projects approved and completed under section 144A.073.

(e) The commissioner may:

(1) certify or license new beds in a new facility that is to be operated by the commissioner of veterans affairs or when the costs of constructing and operating the new beds are to be reimbursed by the commissioner of veterans affairs or the United States Veterans Administration; and

(2) license or certify beds in a facility that has been involuntarily delicensed or decertified for participation in the medical assistance program, provided that an application for relicensure or recertification is submitted to the commissioner by an organization that is not a related organization as defined in section 256B.441, subdivision 34, to the prior licensee within 120 days after delicensure or decertification.

Subd. 3a. [Repealed, 1992 c 513 art 7 s 135]

Subd. 4. Monitoring exceptions for replacement beds. The commissioner of health, in coordination with the commissioner of human services, shall implement mechanisms to monitor and analyze the effect of the moratorium in the different geographic areas of the state. The commissioner of health shall submit to the legislature, no later than January 15, 1984, and annually thereafter, an assessment of the impact of the moratorium by geographic area, with particular attention to service deficits or problems and a corrective action plan.

Subd. 4a. Exceptions for replacement beds. It is in the best interest of the state to ensure that nursing homes and boarding care homes continue to meet the physical plant licensing and certification requirements by permitting certain construction projects. Facilities should be maintained in condition to satisfy the physical and emotional needs of residents while allowing the state to maintain control over nursing home expenditure growth.

The commissioner of health in coordination with the commissioner of human services, may approve the renovation, replacement, upgrading, or relocation of a nursing home or boarding care home, under the following conditions:

(a) to license or certify beds in a new facility constructed to replace a facility or to make repairs in an existing facility that was destroyed or damaged after June 30, 1987, by fire, lightning, or other hazard provided:

(i) destruction was not caused by the intentional act of or at the direction of a controlling person of the facility;

(ii) at the time the facility was destroyed or damaged the controlling persons of the facility maintained insurance coverage for the type of hazard that occurred in an amount that a reasonable person would conclude was adequate;

(iii) the net proceeds from an insurance settlement for the damages caused by the hazard are applied to the cost of the new facility or repairs;

(iv) the number of licensed and certified beds in the new facility does not exceed the number of licensed and certified beds in the destroyed facility; and

(v) the commissioner determines that the replacement beds are needed to prevent an inadequate supply of beds.

Project construction costs incurred for repairs authorized under this clause shall not be considered in the dollar threshold amount defined in subdivision 2;

(b) to license or certify beds that are moved from one location to another within a nursing home facility, provided the total costs of remodeling performed in conjunction with the relocation of beds does not exceed $1,000,000;

(c) to license or certify beds in a project recommended for approval under section 144A.073;

(d) to license or certify beds that are moved from an existing state nursing home to a different state facility, provided there is no net increase in the number of state nursing home beds;

(e) to certify and license as nursing home beds boarding care beds in a certified boarding care facility if the beds meet the standards for nursing home licensure, or in a facility that was granted an exception to the moratorium under section 144A.073, and if the cost of any remodeling of the facility does not exceed $1,000,000. If boarding care beds are licensed as nursing home beds, the number of boarding care beds in the facility must not increase beyond the number remaining at the time of the upgrade in licensure. The provisions contained in section 144A.073 regarding the upgrading of the facilities do not apply to facilities that satisfy these requirements;

(f) to license and certify up to 40 beds transferred from an existing facility owned and operated by the Amherst H. Wilder Foundation in the city of St. Paul to a new unit at the same location as the existing facility that will serve persons with Alzheimer's disease and other related disorders. The transfer of beds may occur gradually or in stages, provided the total number of beds transferred does not exceed 40. At the time of licensure and certification of a bed or beds in the new unit, the commissioner of health shall delicense and decertify the same number of beds in the existing facility. As a condition of receiving a license or certification under this clause, the facility must make a written commitment to the commissioner of human services that it will not seek to receive an increase in its property-related payment rate as a result of the transfers allowed under this paragraph;

(g) to license and certify nursing home beds to replace currently licensed and certified boarding care beds which may be located either in a remodeled or renovated boarding care or nursing home facility or in a remodeled, renovated, newly constructed, or replacement nursing home facility within the identifiable complex of health care facilities in which the currently licensed boarding care beds are presently located, provided that the number of boarding care beds in the facility or complex are decreased by the number to be licensed as nursing home beds and further provided that, if the total costs of new construction, replacement, remodeling, or renovation exceed ten percent of the appraised value of the facility or $200,000, whichever is less, the facility makes a written commitment to the commissioner of human services that it will not seek to receive an increase in its property-related payment rate by reason of the new construction, replacement, remodeling, or renovation. The provisions contained in section 144A.073 regarding the upgrading of facilities do not apply to facilities that satisfy these requirements;

(h) to license as a nursing home and certify as a nursing facility a facility that is licensed as a boarding care facility but not certified under the medical assistance program, but only if the commissioner of human services certifies to the commissioner of health that licensing the facility as a nursing home and certifying the facility as a nursing facility will result in a net annual savings to the state general fund of $200,000 or more;

(i) to certify, after September 30, 1992, and prior to July 1, 1993, existing nursing home beds in a facility that was licensed and in operation prior to January 1, 1992;

(j) to license and certify new nursing home beds to replace beds in a facility acquired by the Minneapolis Community Development Agency as part of redevelopment activities in a city of the first class, provided the new facility is located within three miles of the site of the old facility. Operating and property costs for the new facility must be determined and allowed under section 256B.431 or 256B.434;

(k) to license and certify up to 20 new nursing home beds in a community-operated hospital and attached convalescent and nursing care facility with 40 beds on April 21, 1991, that suspended operation of the hospital in April 1986. The commissioner of human services shall provide the facility with the same per diem property-related payment rate for each additional licensed and certified bed as it will receive for its existing 40 beds;

(l) to license or certify beds in renovation, replacement, or upgrading projects as defined in section 144A.073, subdivision 1, so long as the cumulative total costs of the facility's remodeling projects do not exceed $1,000,000;

(m) to license and certify beds that are moved from one location to another for the purposes of converting up to five four-bed wards to single or double occupancy rooms in a nursing home that, as of January 1, 1993, was county-owned and had a licensed capacity of 115 beds;

(n) to allow a facility that on April 16, 1993, was a 106-bed licensed and certified nursing facility located in Minneapolis to layaway all of its licensed and certified nursing home beds. These beds may be relicensed and recertified in a newly constructed teaching nursing home facility affiliated with a teaching hospital upon approval by the legislature. The proposal must be developed in consultation with the interagency committee on long-term care planning. The beds on layaway status shall have the same status as voluntarily delicensed and decertified beds, except that beds on layaway status remain subject to the surcharge in section 256.9657. This layaway provision expires July 1, 1998;

(o) to allow a project which will be completed in conjunction with an approved moratorium exception project for a nursing home in southern Cass County and which is directly related to that portion of the facility that must be repaired, renovated, or replaced, to correct an emergency plumbing problem for which a state correction order has been issued and which must be corrected by August 31, 1993;

(p) to allow a facility that on April 16, 1993, was a 368-bed licensed and certified nursing facility located in Minneapolis to layaway, upon 30 days prior written notice to the commissioner, up to 30 of the facility's licensed and certified beds by converting three-bed wards to single or double occupancy. Beds on layaway status shall have the same status as voluntarily delicensed and decertified beds except that beds on layaway status remain subject to the surcharge in section 256.9657, remain subject to the license application and renewal fees under section 144A.07 and shall be subject to a $100 per bed reactivation fee. In addition, at any time within three years of the effective date of the layaway, the beds on layaway status may be:

(1) relicensed and recertified upon relocation and reactivation of some or all of the beds to an existing licensed and certified facility or facilities located in Pine River, Brainerd, or International Falls; provided that the total project construction costs related to the relocation of beds from layaway status for any facility receiving relocated beds may not exceed the dollar threshold provided in subdivision 2 unless the construction project has been approved through the moratorium exception process under section 144A.073;

(2) relicensed and recertified, upon reactivation of some or all of the beds within the facility which placed the beds in layaway status, if the commissioner has determined a need for the reactivation of the beds on layaway status.

The property-related payment rate of a facility placing beds on layaway status must be adjusted by the incremental change in its rental per diem after recalculating the rental per diem as provided in section 256B.431, subdivision 3a, paragraph (c). The property-related payment rate for a facility relicensing and recertifying beds from layaway status must be adjusted by the incremental change in its rental per diem after recalculating its rental per diem using the number of beds after the relicensing to establish the facility's capacity day divisor, which shall be effective the first day of the month following the month in which the relicensing and recertification became effective. Any beds remaining on layaway status more than three years after the date the layaway status became effective must be removed from layaway status and immediately delicensed and decertified;

(q) to license and certify beds in a renovation and remodeling project to convert 12 four-bed wards into 24 two-bed rooms, expand space, and add improvements in a nursing home that, as of January 1, 1994, met the following conditions: the nursing home was located in Ramsey County; had a licensed capacity of 154 beds; and had been ranked among the top 15 applicants by the 1993 moratorium exceptions advisory review panel. The total project construction cost estimate for this project must not exceed the cost estimate submitted in connection with the 1993 moratorium exception process;

(r) to license and certify up to 117 beds that are relocated from a licensed and certified 138-bed nursing facility located in St. Paul to a hospital with 130 licensed hospital beds located in South St. Paul, provided that the nursing facility and hospital are owned by the same or a related organization and that prior to the date the relocation is completed the hospital ceases operation of its inpatient hospital services at that hospital. After relocation, the nursing facility's status shall be the same as it was prior to relocation. The nursing facility's property-related payment rate resulting from the project authorized in this paragraph shall become effective no earlier than April 1, 1996. For purposes of calculating the incremental change in the facility's rental per diem resulting from this project, the allowable appraised value of the nursing facility portion of the existing health care facility physical plant prior to the renovation and relocation may not exceed $2,490,000;

(s) to license and certify two beds in a facility to replace beds that were voluntarily delicensed and decertified on June 28, 1991;

(t) to allow 16 licensed and certified beds located on July 1, 1994, in a 142-bed nursing home and 21-bed boarding care home facility in Minneapolis, notwithstanding the licensure and certification after July 1, 1995, of the Minneapolis facility as a 147-bed nursing home facility after completion of a construction project approved in 1993 under section 144A.073, to be laid away upon 30 days' prior written notice to the commissioner. Beds on layaway status shall have the same status as voluntarily delicensed or decertified beds except that they shall remain subject to the surcharge in section 256.9657. The 16 beds on layaway status may be relicensed as nursing home beds and recertified at any time within five years of the effective date of the layaway upon relocation of some or all of the beds to a licensed and certified facility located in Watertown, provided that the total project construction costs related to the relocation of beds from layaway status for the Watertown facility may not exceed the dollar threshold provided in subdivision 2 unless the construction project has been approved through the moratorium exception process under section 144A.073.

The property-related payment rate of the facility placing beds on layaway status must be adjusted by the incremental change in its rental per diem after recalculating the rental per diem as provided in section 256B.431, subdivision 3a, paragraph (c). The property-related payment rate for the facility relicensing and recertifying beds from layaway status must be adjusted by the incremental change in its rental per diem after recalculating its rental per diem using the number of beds after the relicensing to establish the facility's capacity day divisor, which shall be effective the first day of the month following the month in which the relicensing and recertification became effective. Any beds remaining on layaway status more than five years after the date the layaway status became effective must be removed from layaway status and immediately delicensed and decertified;

(u) to license and certify beds that are moved within an existing area of a facility or to a newly constructed addition which is built for the purpose of eliminating three- and four-bed rooms and adding space for dining, lounge areas, bathing rooms, and ancillary service areas in a nursing home that, as of January 1, 1995, was located in Fridley and had a licensed capacity of 129 beds;

(v) to relocate 36 beds in Crow Wing County and four beds from Hennepin County to a 160-bed facility in Crow Wing County, provided all the affected beds are under common ownership;

(w) to license and certify a total replacement project of up to 49 beds located in Norman County that are relocated from a nursing home destroyed by flood and whose residents were relocated to other nursing homes. The operating cost payment rates for the new nursing facility shall be determined based on the interim and settle-up payment provisions of Minnesota Rules, part 9549.0057, and the reimbursement provisions of section 256B.431. Property-related reimbursement rates shall be determined under section 256B.431, taking into account any federal or state flood-related loans or grants provided to the facility;

(x) to license and certify to the licensee of a nursing home in Polk County that was destroyed by flood in 1997 replacement projects with a total of up to 129 beds, with at least 25 beds to be located in Polk County and up to 104 beds distributed among up to three other counties. These beds may only be distributed to counties with fewer than the median number of age intensity adjusted beds per thousand, as most recently published by the commissioner of human services. If the licensee chooses to distribute beds outside of Polk County under this paragraph, prior to distributing the beds, the commissioner of health must approve the location in which the licensee plans to distribute the beds. The commissioner of health shall consult with the commissioner of human services prior to approving the location of the proposed beds. The licensee may combine these beds with beds relocated from other nursing facilities as provided in section 144A.073, subdivision 3c. The operating payment rates for the new nursing facilities shall be determined based on the interim and settle-up payment provisions of section 256B.431, 256B.434, or 256B.441 or Minnesota Rules, parts 9549.0010 to 9549.0080. Property-related reimbursement rates shall be determined under section 256B.431, 256B.434, or 256B.441. If the replacement beds permitted under this paragraph are combined with beds from other nursing facilities, the rates shall be calculated as the weighted average of rates determined as provided in this paragraph and section 256B.441, subdivision 60;

(y) to license and certify beds in a renovation and remodeling project to convert 13 three-bed wards into 13 two-bed rooms and 13 single-bed rooms, expand space, and add improvements in a nursing home that, as of January 1, 1994, met the following conditions: the nursing home was located in Ramsey County, was not owned by a hospital corporation, had a licensed capacity of 64 beds, and had been ranked among the top 15 applicants by the 1993 moratorium exceptions advisory review panel. The total project construction cost estimate for this project must not exceed the cost estimate submitted in connection with the 1993 moratorium exception process;

(z) to license and certify up to 150 nursing home beds to replace an existing 285 bed nursing facility located in St. Paul. The replacement project shall include both the renovation of existing buildings and the construction of new facilities at the existing site. The reduction in the licensed capacity of the existing facility shall occur during the construction project as beds are taken out of service due to the construction process. Prior to the start of the construction process, the facility shall provide written information to the commissioner of health describing the process for bed reduction, plans for the relocation of residents, and the estimated construction schedule. The relocation of residents shall be in accordance with the provisions of law and rule;

(aa) to allow the commissioner of human services to license an additional 36 beds to provide residential services for the physically disabled under Minnesota Rules, parts 9570.2000 to 9570.3400, in a 198-bed nursing home located in Red Wing, provided that the total number of licensed and certified beds at the facility does not increase;

(bb) to license and certify a new facility in St. Louis County with 44 beds constructed to replace an existing facility in St. Louis County with 31 beds, which has resident rooms on two separate floors and an antiquated elevator that creates safety concerns for residents and prevents nonambulatory residents from residing on the second floor. The project shall include the elimination of three- and four-bed rooms;

(cc) to license and certify four beds in a 16-bed certified boarding care home in Minneapolis to replace beds that were voluntarily delicensed and decertified on or before March 31, 1992. The licensure and certification is conditional upon the facility periodically assessing and adjusting its resident mix and other factors which may contribute to a potential institution for mental disease declaration. The commissioner of human services shall retain the authority to audit the facility at any time and shall require the facility to comply with any requirements necessary to prevent an institution for mental disease declaration, including delicensure and decertification of beds, if necessary;

(dd) to license and certify 72 beds in an existing facility in Mille Lacs County with 80 beds as part of a renovation project. The renovation must include construction of an addition to accommodate ten residents with beginning and midstage dementia in a self-contained living unit; creation of three resident households where dining, activities, and support spaces are located near resident living quarters; designation of four beds for rehabilitation in a self-contained area; designation of 30 private rooms; and other improvements;

(ee) to license and certify beds in a facility that has undergone replacement or remodeling as part of a planned closure under section 256B.437;

(ff) to license and certify a total replacement project of up to 124 beds located in Wilkin County that are in need of relocation from a nursing home significantly damaged by flood. The operating cost payment rates for the new nursing facility shall be determined based on the interim and settle-up payment provisions of Minnesota Rules, part 9549.0057, and the reimbursement provisions of section 256B.431. Property-related reimbursement rates shall be determined under section 256B.431, taking into account any federal or state flood-related loans or grants provided to the facility;

(gg) to allow the commissioner of human services to license an additional nine beds to provide residential services for the physically disabled under Minnesota Rules, parts 9570.2000 to 9570.3400, in a 240-bed nursing home located in Duluth, provided that the total number of licensed and certified beds at the facility does not increase;

(hh) to license and certify up to 120 new nursing facility beds to replace beds in a facility in Anoka County, which was licensed for 98 beds as of July 1, 2000, provided the new facility is located within four miles of the existing facility and is in Anoka County. Operating and property rates shall be determined and allowed under section 256B.431 and Minnesota Rules, parts 9549.0010 to 9549.0080, or section 256B.434 or 256B.441; or

(ii) to transfer up to 98 beds of a 129-licensed bed facility located in Anoka County that, as of March 25, 2001, is in the active process of closing, to a 122-licensed bed nonprofit nursing facility located in the city of Columbia Heights or its affiliate. The transfer is effective when the receiving facility notifies the commissioner in writing of the number of beds accepted. The commissioner shall place all transferred beds on layaway status held in the name of the receiving facility. The layaway adjustment provisions of section 256B.431, subdivision 30, do not apply to this layaway. The receiving facility may only remove the beds from layaway for recertification and relicensure at the receiving facility's current site, or at a newly constructed facility located in Anoka County. The receiving facility must receive statutory authorization before removing these beds from layaway status, or may remove these beds from layaway status if removal from layaway status is part of a moratorium exception project approved by the commissioner under section 144A.073.

Subd. 4b. Licensed beds on layaway status. A licensed and certified nursing facility may lay away, upon prior written notice to the commissioner of health, licensed and certified beds. A nursing facility may not discharge a resident in order to lay away a bed. Notice to the commissioner shall be given 60 days prior to the effective date of the layaway. Beds on layaway shall have the same status as voluntarily delicensed and decertified beds and shall not be subject to license fees and license surcharge fees. In addition, beds on layaway may be removed from layaway at any time on or after six months after the effective date of layaway in the facility of origin, with a 60-day notice to the commissioner. A nursing facility that removes beds from layaway may not place beds on layaway status for six months after the effective date of the removal from layaway. The commissioner may approve the immediate removal of beds from layaway if necessary to provide access to those nursing home beds to residents relocated from other nursing homes due to emergency situations or closure. In the event approval is granted, the six-month restriction on placing beds on layaway after a removal of beds from layaway shall not apply. Beds may remain on layaway for up to ten years. The commissioner may approve placing and removing beds on layaway at any time during renovation or construction related to a moratorium project approved under this section or section 144A.073. Nursing facilities are not required to comply with any licensure or certification requirements for beds on layaway status.

Subd. 4c. Exceptions for replacement beds after June 30, 2003. (a) The commissioner of health, in coordination with the commissioner of human services, may approve the renovation, replacement, upgrading, or relocation of a nursing home or boarding care home, under the following conditions:

(1) to license and certify an 80-bed city-owned facility in Nicollet County to be constructed on the site of a new city-owned hospital to replace an existing 85-bed facility attached to a hospital that is also being replaced. The threshold allowed for this project under section 144A.073 shall be the maximum amount available to pay the additional medical assistance costs of the new facility;

(2) to license and certify 29 beds to be added to an existing 69-bed facility in St. Louis County, provided that the 29 beds must be transferred from active or layaway status at an existing facility in St. Louis County that had 235 beds on April 1, 2003.

The licensed capacity at the 235-bed facility must be reduced to 206 beds, but the payment rate at that facility shall not be adjusted as a result of this transfer. The operating payment rate of the facility adding beds after completion of this project shall be the same as it was on the day prior to the day the beds are licensed and certified. This project shall not proceed unless it is approved and financed under the provisions of section 144A.073;

(3) to license and certify a new 60-bed facility in Austin, provided that: (i) 45 of the new beds are transferred from a 45-bed facility in Austin under common ownership that is closed and 15 of the new beds are transferred from a 182-bed facility in Albert Lea under common ownership; (ii) the commissioner of human services is authorized by the 2004 legislature to negotiate budget-neutral planned nursing facility closures; and (iii) money is available from planned closures of facilities under common ownership to make implementation of this clause budget-neutral to the state. The bed capacity of the Albert Lea facility shall be reduced to 167 beds following the transfer. Of the 60 beds at the new facility, 20 beds shall be used for a special care unit for persons with Alzheimer's disease or related dementias;

(4) to license and certify up to 80 beds transferred from an existing state-owned nursing facility in Cass County to a new facility located on the grounds of the Ah-Gwah-Ching campus. The operating cost payment rates for the new facility shall be determined based on the interim and settle-up payment provisions of Minnesota Rules, part 9549.0057, and the reimbursement provisions of section 256B.431. The property payment rate for the first three years of operation shall be $35 per day. For subsequent years, the property payment rate of $35 per day shall be adjusted for inflation as provided in section 256B.434, subdivision 4, paragraph (c), as long as the facility has a contract under section 256B.434;

(5) to initiate a pilot program to license and certify up to 80 beds transferred from an existing county-owned nursing facility in Steele County relocated to the site of a new acute care facility as part of the county's Communities for a Lifetime comprehensive plan to create innovative responses to the aging of its population. Upon relocation to the new site, the nursing facility shall delicense 28 beds. The payment rate for external fixed costs for the new facility shall be increased by an amount as calculated according to items (i) to (v):

(i) compute the estimated decrease in medical assistance residents served by the nursing facility by multiplying the decrease in licensed beds by the historical percentage of medical assistance resident days;

(ii) compute the annual savings to the medical assistance program from the delicensure of 28 beds by multiplying the anticipated decrease in medical assistance residents, determined in item (i), by the existing facility's weighted average payment rate multiplied by 365;

(iii) compute the anticipated annual costs for community-based services by multiplying the anticipated decrease in medical assistance residents served by the nursing facility, determined in item (i), by the average monthly elderly waiver service costs for individuals in Steele County multiplied by 12;

(iv) subtract the amount in item (iii) from the amount in item (ii);

(v) divide the amount in item (iv) by an amount equal to the relocated nursing facility's occupancy factor under section 256B.431, subdivision 3f, paragraph (c), multiplied by the historical percentage of medical assistance resident days; and

(6) to consolidate and relocate nursing facility beds to a new site in Goodhue County and to integrate these services with other community-based programs and services under a communities for a lifetime pilot program and comprehensive plan to create innovative responses to the aging of its population. Two nursing facilities, one for 84 beds and one for 65 beds, in the city of Red Wing licensed on July 1, 2015, shall be consolidated into a newly renovated 64-bed nursing facility resulting in the delicensure of 85 beds. Notwithstanding the carryforward of the approval authority in section 144A.073, subdivision 11, the funding approved in April 2009 by the commissioner of health for a project in Goodhue County shall not carry forward. The closure of the 85 beds shall not be eligible for a planned closure rate adjustment under section 256B.437. The construction project permitted in this clause shall not be eligible for a threshold project rate adjustment under section 256B.434, subdivision 4f. The payment rate for external fixed costs for the new facility shall be increased by an amount as calculated according to items (i) to (vi):

(i) compute the estimated decrease in medical assistance residents served by both nursing facilities by multiplying the difference between the occupied beds of the two nursing facilities for the reporting year ending September 30, 2009, and the projected occupancy of the facility at 95 percent occupancy by the historical percentage of medical assistance resident days;

(ii) compute the annual savings to the medical assistance program from the delicensure by multiplying the anticipated decrease in the medical assistance residents, determined in item (i), by the hospital-owned nursing facility weighted average payment rate multiplied by 365;

(iii) compute the anticipated annual costs for community-based services by multiplying the anticipated decrease in medical assistance residents served by the facilities, determined in item (i), by the average monthly elderly waiver service costs for individuals in Goodhue County multiplied by 12;

(iv) subtract the amount in item (iii) from the amount in item (ii);

(v) multiply the amount in item (iv) by 57.2 percent; and

(vi) divide the difference of the amount in item (iv) and the amount in item (v) by an amount equal to the relocated nursing facility's occupancy factor under section 256B.431, subdivision 3f, paragraph (c), multiplied by the historical percentage of medical assistance resident days.

(b) Projects approved under this subdivision shall be treated in a manner equivalent to projects approved under subdivision 4a.

[See Note.]

Subd. 4d. Consolidation of nursing facilities. (a) The commissioner of health, in consultation with the commissioner of human services, may approve a request for consolidation of nursing facilities which includes the closure of one or more facilities and the upgrading of the physical plant of the remaining nursing facility or facilities, the costs of which exceed the threshold project limit under subdivision 2, clause (a). The commissioners shall consider the criteria in this section, section 144A.073, and section 256B.437, in approving or rejecting a consolidation proposal. In the event the commissioners approve the request, the commissioner of human services shall calculate an external fixed costs rate adjustment according to clauses (1) to (3):

(1) the closure of beds shall not be eligible for a planned closure rate adjustment under section 256B.437, subdivision 6;

(2) the construction project permitted in this clause shall not be eligible for a threshold project rate adjustment under section 256B.434, subdivision 4f, or a moratorium exception adjustment under section 144A.073; and

(3) the payment rate for external fixed costs for a remaining facility or facilities shall be increased by an amount equal to 65 percent of the projected net cost savings to the state calculated in paragraph (b), divided by the state's medical assistance percentage of medical assistance dollars, and then divided by estimated medical assistance resident days, as determined in paragraph (c), of the remaining nursing facility or facilities in the request in this paragraph. The rate adjustment is effective on the later of the first day of the month following completion of the construction upgrades in the consolidation plan or the first day of the month following the complete closure of a facility designated for closure in the consolidation plan. If more than one facility is receiving upgrades in the consolidation plan, each facility's date of construction completion must be evaluated separately.

(b) For purposes of calculating the net cost savings to the state, the commissioner shall consider clauses (1) to (7):

(1) the annual savings from estimated medical assistance payments from the net number of beds closed taking into consideration only beds that are in active service on the date of the request and that have been in active service for at least three years;

(2) the estimated annual cost of increased case load of individuals receiving services under the elderly waiver;

(3) the estimated annual cost of elderly waiver recipients receiving support under group residential housing;

(4) the estimated annual cost of increased case load of individuals receiving services under the alternative care program;

(5) the annual loss of license surcharge payments on closed beds;

(6) the savings from not paying planned closure rate adjustments that the facilities would otherwise be eligible for under section 256B.437; and

(7) the savings from not paying external fixed costs payment rate adjustments from submission of renovation costs that would otherwise be eligible as threshold projects under section 256B.434, subdivision 4f.

(c) For purposes of the calculation in paragraph (a), clause (3), the estimated medical assistance resident days of the remaining facility or facilities shall be computed assuming 95 percent occupancy multiplied by the historical percentage of medical assistance resident days of the remaining facility or facilities, as reported on the facility's or facilities' most recent nursing facility statistical and cost report filed before the plan of closure is submitted, multiplied by 365.

(d) For purposes of net cost of savings to the state in paragraph (b), the average occupancy percentages will be those reported on the facility's or facilities' most recent nursing facility statistical and cost report filed before the plan of closure is submitted, and the average payment rates shall be calculated based on the approved payment rates in effect at the time the consolidation request is submitted.

(e) To qualify for the external fixed costs payment rate adjustment under this subdivision, the closing facilities shall:

(1) submit an application for closure according to section 256B.437, subdivision 3; and

(2) follow the resident relocation provisions of section 144A.161.

(f) The county or counties in which a facility or facilities are closed under this subdivision shall not be eligible for designation as a hardship area under subdivision 3 for five years from the date of the approval of the proposed consolidation. The applicant shall notify the county of this limitation and the county shall acknowledge this in a letter of support.

Subd. 5. [Repealed, 1Sp2003 c 14 art 2 s 57]

Subd. 5a. Cost estimate of a moratorium exception project. (a) For the purposes of this section and section 144A.073, the cost estimate of a moratorium exception project shall include the effects of the proposed project on the costs of the state subsidy for community-based services, nursing services, and housing in institutional and noninstitutional settings. The commissioner of health, in cooperation with the commissioner of human services, shall define the method for estimating these costs in the permanent rule implementing section 144A.073. The commissioner of human services shall prepare an estimate of the total state annual long-term costs of each moratorium exception proposal.

(b) The interest rate to be used for estimating the cost of each moratorium exception project proposal shall be the lesser of either the prime rate plus two percentage points, or the posted yield for standard conventional fixed rate mortgages of the Federal Home Loan Mortgage Corporation plus two percentage points as published in the Wall Street Journal and in effect 56 days prior to the application deadline. If the applicant's proposal uses this interest rate, the commissioner of human services, in determining the facility's actual property-related payment rate to be established upon completion of the project must use the actual interest rate obtained by the facility for the project's permanent financing up to the maximum permitted under Minnesota Rules, part 9549.0060, subpart 6.

The applicant may choose an alternate interest rate for estimating the project's cost. If the applicant makes this election, the commissioner of human services, in determining the facility's actual property-related payment rate to be established upon completion of the project, must use the lesser of the actual interest rate obtained for the project's permanent financing or the interest rate which was used to estimate the proposal's project cost. For succeeding rate years, the applicant is at risk for financing costs in excess of the interest rate selected.

Subd. 6. Property-related payment rates of new beds. The property-related payment rates of nursing home or boarding care home beds certified or recertified under subdivision 3 or 4a, shall be adjusted according to Minnesota nursing facility reimbursement laws and rules unless the facility has made a commitment in writing to the commissioner of human services not to seek adjustments to these rates due to property-related expenses incurred as a result of the certification or recertification. Any licensure or certification action authorized under repealed statutes which were approved by the commissioner of health prior to July 1, 1993, shall remain in effect. Any conditions pertaining to property rate reimbursement covered by these repealed statutes prior to July 1, 1993, remain in effect.

Subd. 7. Submission of cost information. Before approval of final construction plans for a nursing home or a certified boarding care home construction project, the licensee shall submit to the commissioner of health an itemized statement of the project construction cost estimates.

If the construction project includes a capital asset addition, replacement, remodeling, or renovation of space such as a hospital, apartment, or shared or common areas, the facility must submit to the commissioner an allocation of capital asset costs, soft costs, and debt information prepared according to Minnesota Rules, chapter 9549.

Project construction cost estimates must be prepared by a contractor or architect and other licensed participants in the development of the project.

Subd. 8. Final approval. Before conducting the final inspection of the construction project required by Minnesota Rules, part 4660.0100, and issuing final clearances for use, the licensee shall provide to the commissioner of health the total project construction costs of the construction project. If total costs are not available, the most recent cost figures shall be provided. Final cost figures shall be submitted to the commissioner when available. The commissioner shall provide a copy of this information to the commissioner of human services.

History: 1983 c 199 s 1; 1983 c 289 s 115 subd 1; 1984 c 654 art 5 s 58; 1984 c 655 art 1 s 28; 1Sp1985 c 3 s 10-12; 1987 c 186 s 15; 1987 c 403 art 4 s 3; 1Sp1987 c 4 art 2 s 1; 1988 c 689 art 2 s 36; 1989 c 209 art 2 s 1; 1989 c 282 art 3 s 11; 1990 c 472 s 1; 1990 c 612 s 6; 1991 c 93 s 1; 1991 c 292 art 4 s 1,2; art 7 s 25 subd 1,3; 1992 c 513 art 7 s 2,3; 1993 c 4 s 22; 1Sp1993 c 1 art 5 s 2; 1994 c 625 art 8 s 46; 1995 c 207 art 7 s 9-12; 1995 c 263 s 2; 1996 c 305 art 2 s 28; 1996 c 451 art 3 s 1,2; 1997 c 105 s 1; 1997 c 203 art 3 s 1,2,15; 1998 c 407 art 3 s 2; 2000 c 449 s 16; 2000 c 488 art 9 s 2,; 1Sp2001 c 9 art 5 s 3-6; 2002 c 240 s 1; 2002 c 277 s 32; 2002 c 375 art 2 s 1; 2002 c 379 art 1 s 113; 2003 c 16 s 1; 1Sp2003 c 14 art 2 s 9; 2004 c 218 s 1; 2005 c 56 s 1; 2005 c 68 art 1 s 1; 2006 c 282 art 20 s 3-5; 2008 c 285 s 1; 2010 c 329 art 1 s 1; 2010 c 352 art 1 s 2; 2011 c 22 art 1 s 2,3; art 2 s 1; 2012 c 216 art 9 s 1,2; art 14 s 1; 2013 c 63 s 3; 2013 c 108 art 7 s 2; 2015 c 71 art 6 s 2; 2016 c 99 art 2 s 1; 2016 c 140 s 1,2

NOTE: The amendment to subd. 4c by Laws 2016, chapter 140, section 1, is effective for rate years beginning on or after January 1, 2017, except that the amendment to paragraph (a), clause (6), transferring the rate adjustment in items (i) to (vi) from the property payment rate to the payment rate for external fixed costs, is effective for rate years beginning on or after January 1, 2017, or upon completion of the closure and new construction authorized in paragraph (a), clause (6), whichever is later. The commissioner of human services shall notify the revisor of statutes when the subdivision is effective.



Section 144A.073 — EXCEPTIONS TO MORATORIUM; REVIEW.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(a) "Conversion" means the relocation of a nursing home bed from a nursing home to an attached hospital.

(b) "Relocation" means the movement of licensed nursing home beds or certified boarding care beds as permitted under subdivision 4, clause (3), and subdivision 5.

(c) "Renovation" means extensive remodeling of an existing facility with a total cost exceeding ten percent of the appraised value of the facility or $200,000, whichever is less. A renovation may include the replacement or upgrade of existing mechanical or electrical systems.

(d) "Replacement" means the construction of a complete new facility.

(e) "Addition" means the construction of new space to an existing facility.

(f) "Upgrading" means a change in the level of licensure of a bed from a boarding care bed to a nursing home bed in a certified boarding care facility.

(g) "Phased project" means a proposal that identifies construction occurring with more than one distinct completion date. To be considered a distinct completion, each phase must have construction that is ready for resident use, as determined by the commissioner, that is not dependent on similar commissioner approval for future phases of construction. The commissioner of human services shall only allow rate adjustments for construction projects in phases if the proposal from a facility identifies construction in phases and each phase can be approved for use independent of the other phases.

Subd. 2. Request for proposals. At the authorization by the legislature of additional medical assistance expenditures for exceptions to the moratorium on nursing homes, the commissioner shall publish in the State Register a request for proposals for nursing home and certified boarding care home projects for conversion, relocation, renovation, replacement, upgrading, or addition. The public notice of this funding and the request for proposals must specify how the approval criteria will be prioritized by the commissioner. The notice must describe the information that must accompany a request and state that proposals must be submitted to the commissioner within 150 days of the date of publication. The notice must include the amount of the legislative appropriation available for the additional costs to the medical assistance program of projects approved under this section. If money is appropriated, the commissioner shall initiate the application and review process described in this section at least once each biennium. A second application and review process must occur if remaining funds are either greater than $300,000 or more than 50 percent of the baseline appropriation for the biennium. Authorized funds may be awarded in full in the first review process of the biennium. Appropriated funds not encumbered within a biennium shall carry forward to the following biennium. To be considered for approval, a proposal must include the following information:

(1) whether the request is for renovation, replacement, upgrading, conversion, addition, or relocation;

(2) a description of the problems the project is designed to address;

(3) a description of the proposed project;

(4) an analysis of projected costs of the nursing facility proposed project, including:

(i) initial construction and remodeling costs;

(ii) site preparation costs;

(iii) equipment and technology costs;

(iv) financing costs, the current estimated long-term financing costs of the proposal, which is to include details of any proposed funding mechanism already arranged or being considered, including estimates of the amount and sources of money, reserves if required, annual payments schedule, interest rates, length of term, closing costs and fees, insurance costs, any completed marketing study or underwriting review; and

(v) estimated operating costs during the first two years after completion of the project;

(5) for proposals involving replacement of all or part of a facility, the proposed location of the replacement facility and an estimate of the cost of addressing the problem through renovation;

(6) for proposals involving renovation, an estimate of the cost of addressing the problem through replacement;

(7) the proposed timetable for commencing construction and completing the project;

(8) a statement of any licensure or certification issues, such as certification survey deficiencies;

(9) the proposed relocation plan for current residents if beds are to be closed according to section 144A.161; and

(10) other information required by permanent rule of the commissioner of health in accordance with subdivisions 4 and 8.

Subd. 3. Review and approval of proposals. Within the limits of money specifically appropriated to the medical assistance program for this purpose, the commissioner of health may grant exceptions to the nursing home licensure or certification moratorium for proposals that satisfy the requirements of this section. The commissioner of health shall approve or disapprove a project. The commissioner of health shall base approvals or disapprovals on a comparison and ranking of proposals using only the criteria in subdivision 4 and in rules adopted by the commissioner. The cost to the medical assistance program of the proposals approved must be within the limits of the appropriations specifically made for this purpose. Approval of a proposal expires 18 months after approval by the commissioner of health unless the facility has commenced construction as defined in section 144A.071, subdivision 1a, paragraph (d).

Subd. 3a. [Repealed, 1995 c 207 art 7 s 43]

Subd. 3b. Amendments to approved projects. (a) Nursing facilities that have received approval on or after July 1, 1993, for exceptions to the moratorium on nursing homes through the process described in this section may request amendments to the designs of the projects by writing the commissioner within 15 months of receiving approval. Applicants shall submit supporting materials that demonstrate how the amended projects meet the criteria described in paragraph (b).

(b) The commissioner shall approve requests for amendments for projects approved on or after July 1, 1993, according to the following criteria:

(1) the amended project designs must provide solutions to all of the problems addressed by the original application that are at least as effective as the original solutions;

(2) the amended project designs may not reduce the space in each resident's living area or in the total amount of common space devoted to resident and family uses by more than five percent;

(3) the costs recognized for reimbursement of amended project designs shall be the threshold amount of the original proposal as identified according to section 144A.071, subdivision 2, except under conditions described in clause (4); and

(4) total costs up to ten percent greater than the cost identified in clause (3) may be recognized for reimbursement if the proposer can document that one of the following circumstances is true:

(i) changes are needed due to a natural disaster;

(ii) conditions that affect the safety or durability of the project that could not have reasonably been known prior to approval are discovered;

(iii) state or federal law require changes in project design; or

(iv) documentable circumstances occur that are beyond the control of the owner and require changes in the design.

(c) Approval of a request for an amendment does not alter the expiration of approval of the project according to subdivision 3.

Subd. 3c. Cost neutral relocation projects. (a) Notwithstanding subdivision 3, the commissioner may at any time accept proposals, or amendments to proposals previously approved under this section, for relocations that are cost neutral with respect to state costs as defined in section 144A.071, subdivision 5a. The commissioner, in consultation with the commissioner of human services, shall evaluate proposals according to subdivision 4a, clauses (1), (4), (5), (6), and (8), and other criteria established in rule or law. The commissioner of human services shall determine the allowable payment rates of the facility receiving the beds in accordance with section 256B.441, subdivision 60. The commissioner shall approve or disapprove a project within 90 days.

(b) For the purposes of paragraph (a), cost neutrality shall be measured over the first three 12-month periods of operation after completion of the project.

Subd. 3d. [Repealed by amendment, 2008 c 230 s 3]

Subd. 4. [Repealed, 2011 c 22 art 1 s 8]

Subd. 4a. Criteria for review. In reviewing the application materials and submitted costs by an applicant to the moratorium process, the review panel shall consider the following criteria in recommending proposals:

(1) the extent to which the proposed nursing home project is integrated with other health and long-term care services for older adults;

(2) the extent to which the project provides for the complete replacement of an outdated physical plant;

(3) the extent to which the project results in a reduction of nursing facility beds in an area that has a relatively high number of beds per thousand occupied by persons age 85 and over;

(4) the extent to which the project produces improvements in health; safety, including life safety code corrections; quality of life; and privacy of residents;

(5) the extent to which, under the current facility ownership and management, the provider has shown the ability to provide good quality of care based on health-related findings on certification surveys, quality indicator scores, and quality-of-life scores, including those from the Minnesota nursing home report card;

(6) the extent to which the project integrates the latest technology and design features in a way that improves the resident experience and improves the working environment for employees;

(7) the extent to which the sustainability of the nursing facility can be demonstrated based on the need for services in the area and the proposed financing of the project; and

(8) the extent to which the project provides or maintains access to nursing facility services needed in the community.

Subd. 5. [Repealed, 2011 c 22 art 1 s 8]

Subd. 6. Conversion restrictions. Proposals submitted or approved under this section involving conversion must satisfy the following conditions:

(a) Conversion is limited to a total of five beds.

(b) An equivalent number of hospital beds must be delicensed.

(c) The average occupancy rate in the existing nursing home beds must be greater than 96 percent according to the most recent annual statistical and cost report of the Department of Human Services.

(d) The cost of remodeling the hospital rooms to meet current nursing home construction standards must not exceed ten percent of the appraised value of the nursing home or $200,000, whichever is less.

(e) The conversion must not result in an increase in operating costs.

Subd. 7. Upgrading restrictions. Proposals submitted or approved under this section involving upgrading must satisfy the following conditions:

(a) The facility must meet minimum nursing home licensure requirements.

(b) If beds are upgraded to nursing home beds, the number of boarding care beds in a facility must not increase in the future.

Subd. 8. Rulemaking. The commissioner of health shall adopt rules to implement this section. The permanent rules must be in accordance with and implement only the criteria listed in this section.

Subd. 9. [Repealed, 2012 c 247 art 4 s 51]

Subd. 10. [Repealed by amendment, 2008 c 230 s 3]

Subd. 11. Funding from expired and canceled proposals. The commissioner shall monitor the status of projects approved under this section to identify, in consultation with each facility with an approved project, if projects will be canceled or will expire. For projects that have been canceled or have expired, if originally approved after June 30, 2001, the commissioner's approval authority for the estimated annual state cost to medical assistance shall carry forward and shall be available for the issuance of a new moratorium round later in that fiscal year or in either of the following two fiscal years.

Subd. 12. Extension of approval of moratorium exception projects. Notwithstanding subdivision 3, the commissioner of health shall extend project approval by an additional 18 months for an approved proposal for an exception to the nursing home licensure and certification moratorium if the proposal was approved under this section between July 1, 2007, and June 30, 2009.

Subd. 13. Moratorium exception funding. In fiscal year 2013, the commissioner of health may approve moratorium exception projects under this section for which the full annualized state share of medical assistance costs does not exceed $1,000,000 plus any carryover of previous appropriations for this purpose.

Subd. 14. Moratorium exception funding. In fiscal year 2015, the commissioner of health may approve moratorium exception projects under this section for which the full annualized state share of medical assistance costs does not exceed $1,000,000 plus any carryover of previous appropriations for this purpose.

Subd. 15. Moratorium exception funding. In fiscal year 2017, the commissioner may approve moratorium exception projects under this section for which the full annualized state share of medical assistance costs does not exceed $1,000,000 plus any carryover of previous appropriations for this purpose.

History: 1987 c 403 art 4 s 4; 1988 c 689 art 2 s 37-39; 1989 c 282 art 3 s 12; 1990 c 568 art 3 s 4; 1992 c 292 art 7 s 25; 1992 c 513 art 7 s 4-6; 1Sp1993 c 1 art 5 s 3-5; 1995 c 207 art 7 s 13-19; 1996 c 305 art 2 s 29; 1997 c 7 art 5 s 11; 1997 c 203 art 3 s 3,4; 1999 c 245 art 3 s 1; 2001 c 161 s 22-24; 1Sp2001 c 9 art 5 s 7,8; 2002 c 379 art 1 s 113; 2003 c 72 s 1,2; 1Sp2005 c 4 art 7 s 1,2; 2007 c 147 art 7 s 1; 2008 c 230 s 3; 2009 c 79 art 8 s 6; 2009 c 101 art 2 s 109; 2011 c 22 art 1 s 4,5; 2012 c 247 art 4 s 2; 2014 c 312 art 27 s 3; 2016 c 189 art 18 s 1-3



Section 144A.08 — PHYSICAL STANDARDS; PENALTY.

Subdivision 1. Establishment. The commissioner of health by rule shall establish minimum standards for the construction, maintenance, equipping and operation of nursing homes. The rules shall to the extent possible assure the health, treatment, comfort, safety and well being of nursing home residents.

Subd. 1a. Corridor doors. Nothing in the rules of the commissioner of health shall require that each door entering a sleeping room from a corridor in a nursing home with an approved complete standard automatic fire extinguishing system be constructed or maintained as self-closing or automatically closing.

Subd. 1b. Summer temperature and humidity. A nursing home, or part of a nursing home that includes resident-occupied space, constructed after June 30, 1988, must meet the interior summer design temperature and humidity recommendations in chapter 7 of the 1982 applications of the handbook published by the American Society of Heating, Refrigerating and Air-Conditioning Engineers, Inc., as amended.

Subd. 2. Report. The controlling persons of a nursing home shall, in accordance with rules established by the commissioner of health, within 14 days of the occurrence, notify the commissioner of health of any change in the physical structure of a nursing home, which change would affect compliance with the rules of the commissioner of health or with sections 144A.01 to 144A.155.

Subd. 3. Penalty. Any controlling person who establishes, conducts, manages or operates a nursing home which incurs the following number of uncorrected or repeated violations, in any two-year period:

(a) two or more uncorrected violations or one or more repeated violations which created an imminent risk to direct resident care or safety; or

(b) four or more uncorrected violations or two or more repeated violations of any nature for which the fines are in the four highest daily fine categories prescribed in rule, is guilty of a misdemeanor.

The provisions of this subdivision shall not apply to any controlling person who had no legal authority to affect or change decisions as to the operation of the nursing home which incurred the uncorrected or repeated violations.

History: 1976 c 173 s 8; 1977 c 305 s 45; 1981 c 360 art 2 s 5; 1982 c 633 s 4; 1Sp1985 c 3 s 13; 1987 c 384 art 2 s 1; 1988 c 689 art 2 s 40; 1Sp2001 c 9 art 5 s 40



Section 144A.09 — FACILITIES EXCLUDED.

Subdivision 1. Spiritual means for healing. Sections 144A.04, subdivision 5, and 144A.18 to 144A.27, and rules adopted under sections 144A.01 to 144A.155 other than a rule relating to sanitation and safety of premises, to cleanliness of operation, or to physical equipment do not apply to a nursing home conducted by and for the adherents of any recognized church or religious denomination for the purpose of providing care and treatment for those who select and depend upon spiritual means through prayer alone, in lieu of medical care, for healing.

Subd. 2. Religious society or order. The provisions of sections 144A.01 to 144A.27 shall not apply to a facility operated by a religious society or order to provide nursing care to 20 or fewer nonlay members of the order or society.

History: 1976 c 173 s 9; 1987 c 384 art 2 s 1; 1996 c 451 art 4 s 22; 1998 c 407 art 3 s 3; 1Sp2001 c 9 art 5 s 40



Section 144A.10 — INSPECTION; COMMISSIONER OF HEALTH; FINES.

Subdivision 1. Enforcement authority. The commissioner of health is the exclusive state agency charged with the responsibility and duty of inspecting all facilities required to be licensed under section 144A.02. The commissioner of health shall enforce the rules established pursuant to sections 144A.01 to 144A.155, subject only to the authority of the Department of Public Safety respecting the enforcement of fire and safety standards in nursing homes and the responsibility of the commissioner of human services under sections 245A.01 to 245A.16 or 252.28.

The commissioner may request and must be given access to relevant information, records, incident reports, or other documents in the possession of a licensed facility if the commissioner considers them necessary for the discharge of responsibilities. For the purposes of inspections and securing information to determine compliance with the licensure laws and rules, the commissioner need not present a release, waiver, or consent of the individual. The identities of patients or residents must be kept private as defined by section 13.02, subdivision 12.

Subd. 1a. Training and education for nursing facility providers. The commissioner of health must establish and implement a prescribed process and program for providing training and education to providers licensed by the Department of Health, in conjunction with the industry trade associations, before using any new regulatory guideline, regulation, interpretation, program letter or memorandum, or any other materials used in surveyor training to survey licensed providers. The process should include, but is not limited to, the following key components:

(1) facilitate the implementation of immediate revisions to any course curriculum for nursing assistants which reflect any new standard of care practice that has been adopted or referenced by the Health Department concerning the issue in question;

(2) conduct training of long-term care providers and health department survey inspectors jointly on the department's new expectations; and

(3) the commissioner shall consult with experts in the field to develop or make available training resources on current standards of practice and the use of technology.

Subd. 2. Inspections. The commissioner of health shall inspect each nursing home to ensure compliance with sections 144A.01 to 144A.155 and the rules promulgated to implement them. The inspection shall be a full inspection of the nursing home. If upon a reinspection provided for in subdivision 5 the representative of the commissioner of health finds one or more uncorrected violations, a second inspection of the facility shall be conducted. The second inspection need not be a full inspection. No prior notice shall be given of an inspection conducted pursuant to this subdivision. Any employee of the commissioner of health who willfully gives or causes to be given any advance notice of an inspection required or authorized by this subdivision shall be subject to suspension or dismissal in accordance with chapter 43A. An inspection required by a federal rule or statute may be conducted in conjunction with or subsequent to any other inspection. Any inspection required by this subdivision may be in addition to or in conjunction with the reinspections required by subdivision 5. Nothing in this subdivision shall be construed to prohibit the commissioner of health from making more than one unannounced inspection of any nursing home during its license year. The commissioner of health shall coordinate inspections of nursing homes with inspections by other state and local agencies consistent with the requirements of this section and the Medicare and Medicaid certification programs.

The commissioner shall conduct inspections and reinspections of health facilities with a frequency and in a manner calculated to produce the greatest benefit to residents within the limits of the resources available to the commissioner. In performing this function, the commissioner may devote proportionately more resources to the inspection of those facilities in which conditions present the most serious concerns with respect to resident health, treatment, comfort, safety, and well-being.

These conditions include but are not limited to: change in ownership; frequent change in administration in excess of normal turnover rates; complaints about care, safety, or rights; where previous inspections or reinspections have resulted in correction orders related to care, safety, or rights; and, where persons involved in ownership or administration of the facility have been indicted for alleged criminal activity. Any facility that has none of the above conditions or any other condition established by the commissioner that poses a risk to resident care, safety, or rights shall be inspected once every two years.

Subd. 3. Reports; posting. After each inspection or reinspection required or authorized by this section, the commissioner of health shall, by certified mail, send copies of any correction order or notice of noncompliance to the nursing home. A copy of each correction order and notice of noncompliance, and copies of any documentation supplied to the commissioner of health or the commissioner of human services under section 144A.03 or 144A.05 shall be kept on file at the nursing home and shall be made available for viewing by any person upon request. Except as otherwise provided by this subdivision, a copy of each correction order and notice of noncompliance received by the nursing home after its most recent inspection or reinspection shall be posted in a conspicuous and readily accessible place in the nursing home. No correction order or notice of noncompliance need be posted until any appeal, if one is requested by the facility, pursuant to subdivision 8, has been completed. All correction orders and notices of noncompliance issued to a nursing home owned and operated by the state or political subdivision of the state shall be circulated and posted at the first public meeting of the governing body after the order or notice is issued. Confidential information protected by section 13.05 or 13.46, shall not be made available or posted as provided in this subdivision unless it may be made available or posted in a manner authorized by chapter 13.

Subd. 4. Correction orders. Whenever a duly authorized representative of the commissioner of health finds upon inspection of a nursing home, that the facility or a controlling person or an employee of the facility is not in compliance with sections 144.411 to 144.417, 144.651, 144.6503, 144A.01 to 144A.155, or 626.557 or the rules promulgated thereunder, a correction order shall be issued to the facility. The correction order shall state the deficiency, cite the specific rule or statute violated, state the suggested method of correction, and specify the time allowed for correction. If the commissioner finds that the nursing home had uncorrected or repeated violations which create a risk to resident care, safety, or rights, the commissioner shall notify the commissioner of human services who shall require the facility to use any efficiency incentive payments received under section 256B.431, subdivision 2b, paragraph (d), to correct the violations and shall require the facility to forfeit incentive payments for failure to correct the violations as provided in section 256B.431, subdivision 2n. The forfeiture shall not apply to correction orders issued for physical plant deficiencies.

Subd. 4a. [Repealed, 1989 c 282 art 3 s 98]

Subd. 5. Reinspections. A nursing home issued a correction order under this section shall be reinspected at the end of the period allowed for correction. The reinspection may be made in conjunction with the next annual inspection or any other scheduled inspection. If upon reinspection the representative of the commissioner of health determines that the facility has not corrected a violation identified in the correction order, a notice of noncompliance with the correction order shall be mailed by certified mail to the nursing home. The notice shall specify the violations not corrected and the fines assessed in accordance with subdivision 6.

Subd. 6. Fines. A nursing home which is issued a notice of noncompliance with a correction order shall be assessed a civil fine in accordance with a schedule of fines established by the commissioner of health before December 1, 1983. In establishing the schedule of fines, the commissioner shall consider the potential for harm presented to any resident as a result of noncompliance with each statute or rule. The fine shall be assessed for each day the facility remains in noncompliance and until a notice of correction is received by the commissioner of health in accordance with subdivision 7. No fine for a specific violation may exceed $500 per day of noncompliance.

Subd. 6a. [Repealed, 1989 c 155 s 5]

Subd. 6b. Fines for federal certification deficiencies. If the commissioner determines that a nursing home or certified boarding care home does not meet a requirement of section 1919(b), (c), or (d), of the Social Security Act, or any regulation adopted under that section of the Social Security Act, the nursing home or certified boarding care home may be assessed a civil fine for each day of noncompliance and until a notice of correction is received by the commissioner under subdivision 7. Money collected because of these fines must be applied to the protection of the health or property of residents of nursing facilities the commissioner finds deficient. A fine for a specific deficiency may not exceed $500 for each day of noncompliance. The commissioner shall adopt rules establishing a schedule of fines.

Subd. 6c. Overlap of fines. If a nursing home is subject to fines under both subdivisions 6 and 6b for the same requirement, condition, situation, or practice, the commissioner shall assess either the fine provided by subdivision 6 or the fine provided by subdivision 6b.

Subd. 6d. Schedule of fines. (a) The schedule of fines for noncompliance with correction orders issued to nursing homes that was adopted under the provisions of section 144A.10, subdivision 6, and in effect on May 1, 1989, is effective until repealed, modified, or superseded by rule.

(b) By September 1, 1990, the commissioner shall amend the schedule of fines to increase to $250 the fines for violations of section 144.651, subdivisions 18, 20, 21, 22, 27, and 30, and for repeated violations.

(c) The commissioner shall adopt rules establishing the schedule of fines for deficiencies in the requirements of section 1919(b), (c), and (d), of the Social Security Act, or regulations adopted under that section of the Social Security Act.

Subd. 6e. Use of fines. When the commissioner of health determines the use of, or provides recommendations on the use of fines collected under subdivision 6 or 6b, two representatives of the nursing home industry, appointed by nursing home trade associations, and two consumer representatives as appointed by the commissioner must be included in the process of developing or preparing any information, reviews, or recommendations on the use of the fines. This includes, but is not limited to, including two representatives of the nursing home industry in any committee designed to provide information and recommendations for the use of the fines.

Subd. 7. Accumulation of fines. A nursing home shall promptly notify the commissioner of health in writing when a violation noted in a notice of noncompliance is corrected. Upon receipt of written notification by the commissioner of health, the daily fine assessed for the deficiency shall stop accruing. The facility shall be reinspected within three working days after receipt of the notification. If upon reinspection the representative of the commissioner of health determines that a deficiency has not been corrected as indicated by the notification of compliance the daily fine assessment shall resume and the amount of fines which otherwise would have accrued during the period prior to resumption shall be added to the total assessment due from the nursing home. The commissioner of health shall notify the nursing home of the resumption by certified mail. The nursing home may challenge the resumption as a contested case in accordance with the provisions of chapter 14. Recovery of the resumed fine shall be stayed if a controlling person or a legal representative on behalf of the nursing home makes a written request for a hearing on the resumption within 15 days of receipt of the notice of resumption. The cost of a reinspection conducted pursuant to this subdivision shall be added to the total assessment due from the nursing home.

Subd. 8. Recovery of fines; hearing. Fines assessed under this section shall be payable 15 days after receipt of the notice of noncompliance and at 15-day intervals thereafter, as the fines accrue. Recovery of an assessed fine shall be stayed if a controlling person or a legal representative on behalf of the nursing home makes a written request for a hearing on the notice of noncompliance within 15 days after the home's receipt of the notice. A hearing under this subdivision shall be conducted as a contested case in accordance with chapter 14. If a nursing home, after notice and opportunity for hearing on the notice of noncompliance, or on the resumption of the fine, does not pay a properly assessed fine in accordance with this subdivision, the commissioner of health shall notify the commissioner of human services who shall deduct the amount from reimbursement moneys due or to be due the facility under chapter 256B. The commissioner of health may consolidate the hearings provided for in subdivisions 7 and 8 in cases in which a facility has requested hearings under both provisions. The hearings provided for in subdivisions 7 and 8 shall be held within 30 days after the request for the hearing. If a consolidated hearing is held, it shall be held within 30 days of the request which occurred last.

Subd. 8a. Fine for misallocation of nursing staff. Upon issuing a correction order to a nursing home under subdivision 4 for a violation of Minnesota Rules, part 4655.5600, because of nursing staff performing duties such as washing wheelchairs or beds of discharged residents, or other housekeeping or laundry duties not related to the direct nursing care of residents, the commissioner shall impose a civil fine of $500 per day. A fine under this subdivision accrues in accordance with subdivision 6 and is subject to subdivision 8 for purposes of recovery and hearings.

Subd. 8b. Resident advisory council. Each nursing home or boarding care home shall establish a resident advisory council and a family council, unless fewer than three persons express an interest in participating. If one or both councils do not function, the nursing home or boarding care home shall document its attempts to establish the council or councils at least once each calendar year. This subdivision does not alter the rights of residents and families provided by section 144.651, subdivision 27. A nursing home or boarding care home that is issued a notice of noncompliance with a correction order for violation of this subdivision shall be assessed a civil fine of $100 for each day of noncompliance.

Subd. 9. Nonlimiting. Nothing in this section shall be construed to limit the powers granted to the commissioner of health by section 144A.11.

Subd. 10. Reporting to medical examiner or coroner. Whenever a duly authorized representative of the commissioner of health has reasonable cause to believe that a resident has died as a direct or indirect result of abuse or neglect, the representative shall report that information to the appropriate medical examiner or coroner and police department or county sheriff. The medical examiner or coroner shall complete an investigation as soon as feasible and report the findings to the police department or county sheriff, and to the commissioner of health.

Subd. 11. Facilities cited for immediate jeopardy. (a) The provisions of this subdivision apply to Minnesota nursing facilities:

(1) that received immediate jeopardy citations between April 1, 1998, and January 13, 1999, for violations of regulations governing the use of physical restraints; and

(2) on whose behalf the commissioner recommended to the federal government that fines for these citations not be imposed or be rescinded.

(b) The commissioner:

(1) shall grant all possible waivers for the continuation of an approved nurse aide training program, an approved competency evaluation program, or an approved nurse aide training and competency evaluation program conducted by or on the site of a facility referred to in this subdivision; and

(2) shall notify the Board of Nursing Home Administrators by June 1, 1999, that the commissioner has recommended to the federal government that fines not be imposed on the facilities referred to in this subdivision or that any fines imposed on these facilities for violations of regulations governing use of physical restraints be rescinded.

Subd. 12. Data on follow-up surveys. (a) If requested, and not prohibited by federal law, the commissioner shall make available to the nursing home associations and the public photocopies of statements of deficiencies and related letters from the department pertaining to federal certification surveys. The commissioner may charge for the actual cost of reproduction of these documents.

(b) The commissioner shall also make available on a quarterly basis aggregate data for all statements of deficiencies issued after federal certification follow-up surveys related to surveys that were conducted in the quarter prior to the immediately preceding quarter. The data shall include the number of facilities with deficiencies, the total number of deficiencies, the number of facilities that did not have any deficiencies, the number of facilities for which a resurvey or follow-up survey was not performed, and the average number of days between the follow up or resurvey and the exit date of the preceding survey.

Subd. 13. Nurse aide training waivers. Because any disruption or delay in the training and registration of nurse aides may reduce access to care in certified facilities, the commissioner shall grant all possible waivers for the continuation of an approved nurse aide training and competency evaluation program or nurse aide training program or competency evaluation program conducted by or on the site of any certified nursing facility or skilled nursing facility that would otherwise lose approval for the program or programs. The commissioner shall take into consideration the distance to other training programs, the frequency of other training programs, and the impact that the loss of the on-site training will have on the nursing facility's ability to recruit and train nurse aides.

Subd. 14. Immediate jeopardy. When conducting survey certification and enforcement activities related to regular, expanded, or extended surveys under Code of Federal Regulations, title 42, part 488, the commissioner may not issue a finding of immediate jeopardy unless the specific event or omission that constitutes the violation of the requirements of participation poses an imminent risk of life-threatening or serious injury to a resident. The commissioner may not issue any findings of immediate jeopardy after the conclusion of a regular, expanded, or extended survey unless the survey team identified the deficient practice or practices that constitute immediate jeopardy and the residents at risk prior to the close of the exit conference.

Subd. 15. Informal dispute resolution. The commissioner shall respond in writing to a request from a nursing facility certified under the federal Medicare and Medicaid programs for an informal dispute resolution within 30 days of the exit date of the facility's survey. The commissioner's response shall identify the commissioner's decision regarding the continuation of each deficiency citation challenged by the nursing facility, as well as a statement of any changes in findings, level of severity or scope, and proposed remedies or sanctions for each deficiency citation.

Subd. 16. Independent informal dispute resolution. (a) Notwithstanding subdivision 15, a facility certified under the federal Medicare or Medicaid programs may request from the commissioner, in writing, an independent informal dispute resolution process regarding any deficiency citation issued to the facility. The facility must specify in its written request each deficiency citation that it disputes. The commissioner shall provide a hearing under sections 14.57 to 14.62. Upon the written request of the facility, the parties must submit the issues raised to arbitration by an administrative law judge.

(b) Upon receipt of a written request for an arbitration proceeding, the commissioner shall file with the Office of Administrative Hearings a request for the appointment of an arbitrator and simultaneously serve the facility with notice of the request. The arbitrator for the dispute shall be an administrative law judge appointed by the Office of Administrative Hearings. The disclosure provisions of section 572B.12 and the notice provisions of section 572B.15, subsection (c), apply. The facility and the commissioner have the right to be represented by an attorney.

(c) The commissioner and the facility may present written evidence, depositions, and oral statements and arguments at the arbitration proceeding. Oral statements and arguments may be made by telephone.

(d) Within ten working days of the close of the arbitration proceeding, the administrative law judge shall issue findings regarding each of the deficiencies in dispute. The findings shall be one or more of the following:

(1) Supported in full. The citation is supported in full, with no deletion of findings and no change in the scope or severity assigned to the deficiency citation.

(2) Supported in substance. The citation is supported, but one or more findings are deleted without any change in the scope or severity assigned to the deficiency.

(3) Deficient practice cited under wrong requirement of participation. The citation is amended by moving it to the correct requirement of participation.

(4) Scope not supported. The citation is amended through a change in the scope assigned to the citation.

(5) Severity not supported. The citation is amended through a change in the severity assigned to the citation.

(6) No deficient practice. The citation is deleted because the findings did not support the citation or the negative resident outcome was unavoidable. The findings of the arbitrator are not binding on the commissioner.

(e) The commissioner shall reimburse the Office of Administrative Hearings for the costs incurred by that office for the arbitration proceeding. The facility shall reimburse the commissioner for the proportion of the costs that represent the sum of deficiency citations supported in full under paragraph (d), clause (1), or in substance under paragraph (d), clause (2), divided by the total number of deficiencies disputed. A deficiency citation for which the administrative law judge's sole finding is that the deficient practice was cited under the wrong requirements of participation shall not be counted in the numerator or denominator in the calculation of the proportion of costs.

Subd. 17. Agency quality improvement program; annual report on survey process. (a) The commissioner shall establish a quality improvement program for the nursing facility survey and complaint processes. The commissioner must regularly consult with consumers, consumer advocates, and representatives of the nursing home industry and representatives of nursing home employees in implementing the program. The commissioner, through the quality improvement program, shall submit to the legislature an annual survey and certification quality improvement report, beginning December 15, 2004, and each December 15 thereafter.

(b) The report must include, but is not limited to, an analysis of:

(1) the number, scope, and severity of citations by region within the state;

(2) cross-referencing of citations by region within the state and between states within the Centers for Medicare and Medicaid Services region in which Minnesota is located;

(3) the number and outcomes of independent dispute resolutions;

(4) the number and outcomes of appeals;

(5) compliance with timelines for survey revisits and complaint investigations;

(6) techniques of surveyors in investigations, communication, and documentation to identify and support citations;

(7) compliance with timelines for providing facilities with completed statements of deficiencies; and

(8) other survey statistics relevant to improving the survey process.

(c) The report must also identify and explain inconsistencies and patterns across regions of the state; include analyses and recommendations for quality improvement areas identified by the commissioner, consumers, consumer advocates, and representatives of the nursing home industry and nursing home employees; and provide action plans to address problems that are identified.

History: 1976 c 173 s 10; 1977 c 305 s 45; 1977 c 326 s 4,5; 1980 c 509 s 44; 1981 c 210 s 54; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 12; 1982 c 424 s 130; 1982 c 545 s 24; 1982 c 633 s 5; 1983 c 199 s 2-4; 1983 c 312 art 1 s 18; 1984 c 654 art 5 s 58; 1Sp1985 c 3 s 14-16; 1986 c 444; 1987 c 209 s 26,27; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 1; 1989 c 282 art 3 s 13-17; 1991 c 286 s 5,6; 1991 c 292 art 4 s 3; 1999 c 83 s 2; 1999 c 245 art 3 s 2-6; 1Sp2001 c 9 art 5 s 40; 1Sp2003 c 14 art 2 s 10; 2004 c 247 s 1,2; 2006 c 282 art 20 s 6; 2008 c 230 s 4; 2014 c 275 art 1 s 23; 2015 c 21 art 1 s 28; 2016 c 158 art 1 s 57



Section 144A.101 — PROCEDURES FOR FEDERALLY REQUIRED SURVEY PROCESS.

Subdivision 1. Applicability. This section applies to survey certification and enforcement activities by the commissioner related to regular, expanded, or extended surveys under Code of Federal Regulations, title 42, part 488.

Subd. 2. Statement of deficiencies. The commissioner shall provide nursing facilities with draft statements of deficiencies at the time of the survey exit process and shall provide facilities with completed statements of deficiencies within 15 working days of the exit process.

Subd. 3. Surveyor notes. The commissioner, upon the request of a nursing facility, shall provide the facility with copies of formal surveyor notes taken during the survey, with the exception of interview forms, at the time of the exit conference or at the time the completed statement of deficiency is provided to the facility. The survey notes shall be redacted to protect the confidentiality of individuals providing information to the surveyors. A facility requesting formal surveyor notes must agree to pay the commissioner for the cost of copying and redacting.

Subd. 4. Posting of statements of deficiencies. The commissioner, when posting statements of a nursing facility's deficiencies on the agency Web site, must include in the posting the facility's response to the citations. The Web site must also include the dates upon which deficiencies are corrected and the date upon which a facility is considered to be in compliance with survey requirements. If deficiencies are under dispute, the commissioner must note this on the Web site using a method that clearly identifies for consumers which citations are under dispute.

Subd. 5. Survey revisits. The commissioner shall conduct survey revisits within 15 calendar days of the date by which corrections will be completed, as specified by the provider in its plan of correction, in cases where category 2 or category 3 remedies are in place. The commissioner may conduct survey revisits by telephone or written communications for facilities at which the highest scope and severity score for a violation was level E or lower.

Subd. 6. Family councils. Nursing facility family councils shall be interviewed as part of the survey process and invited to participate in the exit conference.

History: 2004 c 247 s 3



Section 144A.102 — WAIVER FROM FEDERAL RULES AND REGULATIONS; PENALTIES.

(a) By January 2000, the commissioner of health shall work with providers to examine state and federal rules and regulations governing the provision of care in licensed nursing facilities and apply for federal waivers and identify necessary changes in state law to:

(1) allow the use of civil money penalties imposed upon nursing facilities to abate any deficiencies identified in a nursing facility's plan of correction; and

(2) stop the accrual of any fine imposed by the Health Department when a follow-up inspection survey is not conducted by the department within the regulatory deadline.

(b) By January 2012, the commissioner of health shall work with providers and the ombudsman for long-term care to examine state and federal rules and regulations governing the provision of care in licensed nursing facilities and apply for federal waivers and identify necessary changes in state law to:

(1) eliminate the requirement for written plans of correction from nursing homes for federal deficiencies issued at a scope and severity that is not widespread, harmful, or in immediate jeopardy; and

(2) issue the federal survey form electronically to nursing homes.

The commissioner shall issue a report to the legislative chairs of the committees with jurisdiction over health and human services by January 31, 2012, on the status of implementation of this paragraph.

History: 1999 c 245 art 3 s 7; 1Sp2011 c 9 art 2 s 19



Section 144A.105 — SUSPENSION OF ADMISSIONS.

Subdivision 1. Circumstances for suspensions. The commissioner of health may suspend admissions to a nursing home or certified boarding care home when:

(1) the commissioner has issued a penalty assessment or the nursing home has a repeated violation for noncompliance with section 144A.04, subdivision 7;

(2) the commissioner has issued a penalty assessment or the nursing home or certified boarding care home has repeated violations for not maintaining a sufficient number or type of nursing personnel to meet the needs of the residents, as required by Minnesota Rules, parts 4655.5100 to 4655.5400;

(3) the commissioner has determined that an emergency exists;

(4) the commissioner has initiated proceedings to suspend, revoke, or not renew the license of the nursing home or certified boarding care home; or

(5) the commissioner determines that the remedy of denial of payment, as provided by subparagraph 1919(h)(2)(A)(i) of the Social Security Act, is to be imposed under section 1919(h) of the Social Security Act, or regulations adopted under that section of the Social Security Act.

Subd. 2. Order. If the commissioner suspends admissions under subdivision 1, the commissioner shall notify the nursing home or certified boarding care home, by written order, that admissions to the nursing home or certified boarding care home will be suspended beginning at a time specified in the order. The suspension is effective no earlier than 48 hours after the nursing home or certified boarding care home receives the order, unless the order is due to an emergency under subdivision 1, clause (3). The order may be served on the administrator of the nursing home or certified boarding care home, or the designated agent in charge of the home, by personal service or by certified or registered mail with a return receipt of delivery. The order shall specify the reasons for the suspension, the corrective action required to be taken by the nursing home or certified boarding care home, and the length of time the suspension will be in effect. The nursing home or certified boarding care home shall not admit any residents after the effective time of the order. In determining the length of time for the suspension, the commissioner shall consider the reasons for the suspension, the performance history of the nursing home, and the needs of the residents.

Subd. 3. Conference. After receiving the order for suspension, the nursing home or certified boarding care home may request a conference with the commissioner to present reasons why the suspension should be modified or should not go into effect. The request need not be in writing. If a conference is requested within 24 hours after receipt of the order, the commissioner shall hold the conference before the effective time of the suspension, unless the order for suspension is due to an emergency under subdivision 1, clause (3). If a conference is not requested within 24 hours after receipt of the order, the nursing home or certified boarding care home may request a conference and the commissioner shall schedule the conference as soon as practicable. The conference may be held in person or by telephone. After a conference, the commissioner may affirm, rescind, or modify the order.

Subd. 4. Correction. The nursing home or certified boarding care home shall notify the commissioner, in writing, when any required corrective action has been completed. The commissioner may verify the corrective action by inspection under section 144A.10. The commissioner may extend the initial suspension period by written notice to the nursing home or certified boarding care home.

Subd. 5. Notification of commissioner of human services. Whenever the commissioner suspends admissions to a nursing home or certified boarding care home, the commissioner shall notify the commissioner of human services of the order and of any modifications to the order.

Subd. 6. Hearing. A nursing home or certified boarding care home may appeal from an order for suspension of admissions issued under subdivision 1. To appeal, the nursing home or certified boarding care home shall file with the commissioner a written notice of appeal. The appeal must be received by the commissioner within ten days after the date of receipt of the order for suspension by the nursing home or certified boarding care home. Within 15 calendar days after receiving an appeal, the commissioner shall request assignment of an administrative law judge under sections 14.48 to 14.56 to conduct the hearing as soon as possible or according to agreement of the parties. Regardless of any appeal, the order for suspension of admissions remains in effect until final resolution of the appeal.

History: 1989 c 282 art 3 s 19; 2016 c 158 art 1 s 58



Section 144A.11 — LICENSE SUSPENSION OR REVOCATION; HEARING; RELICENSING.

Subdivision 1. Optional proceedings. The commissioner of health may institute proceedings to suspend or revoke a nursing home license, or may refuse to grant or renew the license of a nursing home if any action by a controlling person or employee of the nursing home:

(a) Violates any of the provisions of sections 144A.01 to 144A.08, 144A.13 or 144A.155, or the rules promulgated thereunder;

(b) Permits, aids, or abets the commission of any illegal act in the nursing home;

(c) Performs any act contrary to the welfare of a patient or resident of the nursing home; or

(d) Obtains, or attempts to obtain, a license by fraudulent means or misrepresentation.

Subd. 2. Mandatory proceedings. (a) The commissioner of health shall initiate proceedings within 60 days of notification to suspend or revoke a nursing home license or shall refuse to renew a license if within the preceding two years the nursing home has incurred the following number of uncorrected or repeated violations:

(1) two or more uncorrected violations or one or more repeated violations which created an imminent risk to direct resident care or safety; or

(2) four or more uncorrected violations or two or more repeated violations of any nature for which the fines are in the four highest daily fine categories prescribed in rule.

(b) Notwithstanding paragraph (a), the commissioner is not required to revoke, suspend, or refuse to renew a facility's license if the facility corrects the violation.

Subd. 2a. Notice to residents. Within five working days after proceedings are initiated by the commissioner to revoke, suspend, or not renew a nursing home license, the controlling person of the nursing home or a designee must provide to the commissioner and the ombudsman for long-term care the names of residents and the names and addresses of the residents' guardians, representatives, and designated family contacts. The controlling person or designees must provide updated information each month until the proceeding is concluded. If the controlling person or designee fails to provide the information within this time, the nursing home is subject to the issuance of a correction order and penalty assessment under sections 144.653 and 144A.10. Notwithstanding those sections, any correction order issued under this subdivision must require that the facility immediately comply with the request for information and that as of the date of the issuance of the correction order, the facility shall forfeit to the state a $100 fine the first day of noncompliance and an increase in the $100 fine by $50 increments for each day the noncompliance continues. Information provided under this subdivision may be used by the commissioner or the ombudsman only for the purpose of providing affected consumers information about the status of the proceedings. Within ten working days after the commissioner initiates proceedings to revoke, suspend, or not renew a nursing home license, the commissioner of health shall send a written notice of the action and the process involved to each resident of the nursing home and the resident's legal guardian, representative, or designated family contact. The commissioner shall provide the ombudsman with monthly information on the department's actions and the status of the proceedings.

Subd. 3. Hearing. No nursing home license may be suspended or revoked, and renewal may not be denied, without a hearing held as a contested case in accordance with chapter 14. The hearing must commence within 60 days after the proceedings are initiated. If the controlling person designated under section 144A.03, subdivision 2, as an agent to accept service on behalf of all of the controlling persons of the nursing home has been notified by the commissioner of health that the facility will not receive an initial license or that a license renewal has been denied, the controlling person or a legal representative on behalf of the nursing home may request and receive a hearing on the denial. This hearing shall be held as a contested case in accordance with chapter 14.

Subd. 3a. Mandatory revocation. Notwithstanding the provisions of subdivision 3, the commissioner shall revoke a nursing home license if a controlling person is convicted of a felony or gross misdemeanor that relates to operation of the nursing home or directly affects resident safety or care. The commissioner shall notify the nursing home 30 days in advance of the date of revocation.

Subd. 4. Relicensing. If a nursing home license is revoked a new application for license may be considered by the commissioner of health when the conditions upon which revocation was based have been corrected and satisfactory evidence of this fact has been furnished to the commissioner of health. A new license may be granted after an inspection has been made and the facility has been found to comply with all provisions of sections 144A.01 to 144A.155 and the rules promulgated thereunder.

History: 1976 c 173 s 11; 1977 c 305 s 45; 1982 c 424 s 130; 1982 c 633 s 6,7; 1Sp1985 c 3 s 17,18; 1986 c 444; 1987 c 384 art 2 s 1; 1989 c 282 art 3 s 20,21; 1993 c 326 art 13 s 3; 1Sp2001 c 9 art 5 s 40; 2007 c 147 art 7 s 75; 2008 c 230 s 5



Section 144A.115 — VIOLATIONS; PENALTIES.

Subdivision 1. Operating without a license. The operation of a facility providing services required to be licensed under sections 144A.02 to 144A.10 without a license is a misdemeanor punishable by a fine of not more than $300.

Subd. 2. Advertising without a license. A person or entity that advertises a facility required to be licensed under sections 144A.02 to 144A.10 before obtaining a license is guilty of a misdemeanor.

Subd. 3. Other sanctions. The sanctions in this section do not restrict other available sanctions.

History: 1987 c 209 s 28



Section 144A.12 — INJUNCTIVE RELIEF; SUBPOENAS.

Subdivision 1. Injunctive relief. In addition to any other remedy provided by law, the commissioner of health may bring an action in the district court in Ramsey or Hennepin County or in the district in which a nursing home is located to enjoin a controlling person or an employee of the nursing home from illegally engaging in activities regulated by sections 144A.01 to 144A.155. A temporary restraining order may be granted by the court in the proceeding if continued activity by the controlling person or employee would create an imminent risk of harm to a resident of the facility.

Subd. 2. Subpoenas. In all matters pending before the commissioner under sections 144A.01 to 144A.155, the commissioner of health shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents and other evidentiary material. Any person failing or refusing to appear or testify regarding any matter about which that person may be lawfully questioned or to produce any papers, books, records, documents or evidentiary materials in the matter to be heard, after having been required by order of the commissioner of health or by a subpoena of the commissioner of health to do so may, upon application by the commissioner of health to the district court in any district, be ordered by the court to comply therewith. The commissioner of health may issue subpoenas and may administer oaths to witnesses, or take their affirmation. Depositions may be taken within or without the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served upon any named person anywhere within the state by any officer authorized to serve subpoenas in civil actions, with the same fees and mileage and in the same manner as prescribed by law for process issued out of the district court of this state. Fees and mileage and other costs of persons subpoenaed by the commissioner of health shall be paid in the same manner as for proceedings in district court.

History: 1976 c 173 s 12; 1977 c 305 s 45; 1986 c 444; 1987 c 384 art 2 s 1; 1989 c 282 art 3 s 22; 1Sp2001 c 9 art 5 s 40



Section 144A.13 — COMPLAINTS; RESIDENT'S RIGHTS.

Subdivision 1. Processing. All matters relating to the operation of a nursing home which are the subject of a written complaint from a resident and which are received by a controlling person or employee of the nursing home shall be delivered to the facility's administrator for evaluation and action. Failure of the administrator within seven days of its receipt to resolve the complaint, or alternatively, the failure of the administrator to make a reply within seven days after its receipt to the complaining resident stating that the complaint did not constitute a valid objection to the nursing home's operations, shall be a violation of section 144A.10. If a complaint directly involves the activities of a nursing home administrator, the complaint shall be resolved in accordance with this section by a person, other than the administrator, duly authorized by the nursing home to investigate the complaint and implement any necessary corrective measures.

Subd. 2. Resident's rights. The administrator of a nursing home shall inform each resident in writing at the time of admission of the right to complain to the administrator about facility accommodations and services. A notice of the right to complain shall be posted in the nursing home. The administrator shall also inform each resident of the right to complain to the commissioner of health. No controlling person or employee of a nursing home shall retaliate in any way against a complaining nursing home resident and no nursing home resident may be denied any right available to the resident under chapter 504B.

History: 1976 c 173 s 13; 1977 c 305 s 45; 1986 c 444; 1999 c 199 art 2 s 4



Section 144A.135 — TRANSFER AND DISCHARGE APPEALS.

(a) The commissioner shall establish a mechanism for hearing appeals on transfers and discharges of residents by nursing homes or boarding care homes licensed by the commissioner. The commissioner may adopt permanent rules to implement this section.

(b) Until federal regulations are adopted under sections 1819(f)(3) and 1919(f)(3) of the Social Security Act that govern appeals of the discharges or transfers of residents from nursing homes and boarding care homes certified for participation in Medicare or medical assistance, the commissioner shall provide hearings under sections 14.57 to 14.62 and the rules adopted by the Office of Administrative Hearings governing contested cases. To appeal the discharge or transfer, or notification of an intended discharge or transfer, a resident or the resident's representative must request a hearing in writing no later than 30 days after receiving written notice, which conforms to state and federal law, of the intended discharge or transfer.

(c) Hearings under this section shall be held no later than 14 days after receipt of the request for hearing, unless impractical to do so or unless the parties agree otherwise. Hearings shall be held in the facility in which the resident resides, unless impractical to do so or unless the parties agree otherwise.

(d) A resident who timely appeals a notice of discharge or transfer, and who resides in a certified nursing home or boarding care home, may not be discharged or transferred by the nursing home or boarding care home until resolution of the appeal. The commissioner can order the facility to readmit the resident if the discharge or transfer was in violation of state or federal law. If the resident is required to be hospitalized for medical necessity before resolution of the appeal, the facility shall readmit the resident unless the resident's attending physician documents, in writing, why the resident's specific health care needs cannot be met in the facility.

(e) The commissioner and Office of Administrative Hearings shall conduct the hearings in compliance with the federal regulations described in paragraph (b), when adopted.

(f) Nothing in this section limits the right of a resident or the resident's representative to request or receive assistance from the Office of Ombudsman for Long-Term Care or the Office of Health Facility Complaints with respect to an intended discharge or transfer.

(g) A person required to inform a health care facility of the person's status as a registered predatory offender under section 243.166, subdivision 4b, who knowingly fails to do so shall be deemed to have endangered the safety of individuals in the facility under Code of Federal Regulations, chapter 42, section 483.12. Notwithstanding paragraph (d), any appeal of the notice and discharge shall not constitute a stay of the discharge.

History: 1989 c 282 art 3 s 26; 1991 c 286 s 7; 2005 c 136 art 3 s 2; 2007 c 147 art 7 s 75



Section 144A.15 — STATE RECEIVERSHIP.

Subdivision 1. Petition, notice. In addition to any other remedy provided by law, the commissioner of health may petition the district court in Ramsey or Hennepin County or in the district in which a nursing home or certified boarding care home is located for an order directing the controlling persons of the nursing home or certified boarding care home to show cause why the commissioner of health should not be appointed receiver to operate the facility. The petition to the district court shall contain proof by affidavit that one or more of the following exists:

(1) the commissioner of health has commenced proceedings to suspend or revoke the state license, or refuses to renew a license;

(2) violations of section 1919(b), (c), or (d), of the Social Security Act, or the regulations adopted under that section, or violations of state laws or rules, create an emergency for the residents of the facility;

(3) there is a threat of imminent abandonment by the owner or operator;

(4) there is a pattern of failure to meet ongoing financial obligations such as failing to pay for food, pharmaceuticals, personnel, or required insurance;

(5) the Centers for Medicare and Medicaid Services (CMS) has appointed a temporary manager to oversee the operation of the facility; or

(6) notice by CMS has been given that the federal Medicare or Medicaid provider agreement will be terminated, revoked, canceled, or not renewed.

The order to show cause shall be personally served to either the nursing home administrator or to the person designated as the agent by the controlling persons to accept service on their behalf pursuant to section 144A.03, subdivision 2.

Subd. 2. Appointment of receiver, rental. If, after hearing, the court finds that receivership is necessary as a means of protecting the health, safety, or welfare of a resident of the facility, the court shall appoint the commissioner of health as a receiver to take charge of the facility. The commissioner may enter into an agreement for a managing agent to work on the commissioner's behalf in operating the facility during the receivership. The court shall determine a fair monthly rental for the facility, taking into account all relevant factors including the condition of the facility. This rental fee shall be paid by the receiver to the appropriate controlling person for each month that the receivership remains in effect but shall be reduced by the amount that the costs of the receivership provided under section 256B.495 are in excess of the facility rate. The controlling person may agree to waive the fair monthly rent by affidavit to the court. Notwithstanding any other law to the contrary, no payment made to a controlling person by any state agency during a period of receivership shall include any allowance for profit or be based on any formula which includes an allowance for profit.

Notwithstanding state contracting requirements in chapter 16C, the commissioner shall establish and maintain a list of qualified licensed nursing home administrators, or other qualified persons or organizations with experience in delivering skilled health care services and the operation of long-term care facilities for those interested in being a managing agent on the commissioner's behalf during a state receivership of a facility. This list will be a resource for choosing a managing agent and the commissioner may update the list at any time. A managing agent cannot be someone who: (1) is the owner, licensee, or administrator of the facility; (2) has a financial interest in the facility at the time of the receivership or is a related party to the owner, licensee, or administrator; or (3) has owned or operated any nursing facility or boarding care home that has been ordered into receivership.

Subd. 2a. Emergency procedure. If it appears from the petition filed under subdivision 1, or from an affidavit or affidavits filed with the petition, or from testimony of witnesses under oath when the court determines that this is necessary, that there is probable cause to believe that an emergency exists in a nursing home or certified boarding care home requiring the receivership, the court shall issue a temporary order for appointment of a receiver within two days after receipt of the petition. Notice of the petition shall be served personally on the nursing home administrator or on the person designated as the agent by the controlling person to accept service on their behalf according to section 144A.03, subdivision 2. A hearing on the petition shall be held within five days' after notice is served unless the administrator or designated agent consents to a later date. After the hearing, the court may continue, modify, or terminate the temporary order.

Subd. 3. Powers and duties of receiver. (a) A nursing home receiver appointed pursuant to this section shall with all reasonable speed, but in any case, within 18 months after the receivership order, determine whether to close the facility or to make other provisions intended to keep it open. If facility closure is the determination, the commissioner shall provide for the orderly transfer of all the nursing home's residents to other facilities pursuant to the relocation procedures required in section 144A.161. During the receivership, the receiver may correct or eliminate those deficiencies in the facility which seriously endanger the life, health or safety of the residents unless the correction or elimination of deficiencies involves major alterations in the physical structure of the nursing home. The receiver shall, during this period, operate the nursing home in a manner designed to guarantee the safety and adequate health care of the residents. The receiver shall take no action which impairs the legal rights of a resident of the nursing home. The receiver shall have power to make contracts and incur lawful expenses. The receiver shall use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to the residents during the receivership period. The receiver shall take action as is reasonably necessary to protect or conserve the tangible assets or property during receivership. The receiver shall collect incoming payments from all sources and apply them to the cost incurred in the performance of the receiver's functions. No security interest in any real or personal property comprising the nursing home or contained within it, or in any fixture of the facility, shall be impaired or diminished in priority by the receiver. The receiver shall pay all valid obligations the facility incurred during the course of the receivership and may pay obligations incurred prior to the receivership if, in the judgment of the commissioner, these payments must be made to ensure the health, safety, or welfare of the residents and shall deduct these expenses from rental payments owed to any controlling person by virtue of the receivership. The receiver has authority to hire, direct, manage, and discharge any employees of the facility including the administrator, director of nursing, medical director, or manager of the facility.

(b) Nothing in this section shall relieve any owner, operator, or controlling person of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, licensee, or controlling person prior to the order for receivership under this section, nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, licensee, or controlling person for payment of taxes or other operating and maintenance expenses of the facility nor of the owner, licensee, or controlling person or any other person for the payment of mortgages or liens.

Subd. 4. Receiver's fee; liability; commissioner assistance. The commissioner of health, as receiver appointed by the court, may hire a managing agent to work on the commissioner's behalf to operate the facility during the receivership, and that managing agent is entitled to a reasonable fee. The receiver and its managing agent shall be liable only in an official capacity for injury to person and property by reason of the conditions of the nursing home. The receiver and its managing agent shall not be personally liable, except for gross negligence and intentional acts. The commissioner of health shall assist the managing agent in carrying out its duties.

Subd. 5. Termination. Receivership imposed pursuant to this section shall terminate 18 months after the date on which it was ordered or at any other time designated by the court or upon the occurrence of any of the following events:

(1) a determination by the commissioner of health that the nursing home's license should be renewed or should not be suspended or revoked;

(2) the granting of a new license to the nursing home; or

(3) a determination by the commissioner of health that all of the residents of the nursing home have been provided alternative health care, either in another facility or otherwise.

Subd. 6. Postreceivership period; facility remaining open. If a facility remains open after the receivership is concluded, a new operator is only legally responsible under state law for its actions after the receivership has concluded.

History: 1976 c 173 s 15; 1977 c 305 s 45; 1986 c 444; 1989 c 282 art 3 s 23-25; 2015 c 74 s 1; 2016 c 99 art 2 s 2



Section 144A.154 — RATE RECOMMENDATION.

The commissioner may recommend to the commissioner of human services a review of the rates for a nursing home or boarding care home that participates in the medical assistance program that is in voluntary or involuntary receivership, and that has needs or deficiencies documented by the Department of Health. If the commissioner of health determines that a review of the rate under section 256B.495 is needed, the commissioner shall provide the commissioner of human services with:

(1) a copy of the order or determination that cites the deficiency or need; and

(2) the commissioner's recommendation for additional staff and additional annual hours by type of employee and additional consultants, services, supplies, equipment, or repairs necessary to satisfy the need or deficiency.

History: 1992 c 513 art 7 s 7



Section 144A.155 — PLACEMENT OF MONITOR.

Subdivision 1. Authority. The commissioner may place a person to act as a monitor in a nursing home or certified boarding care home in any of the circumstances listed in clause (1) or (2):

(1) in any situation for which a receiver may be appointed under section 144A.15; or

(2) when the commissioner determines that violations of sections 144.651, 144A.01 to 144A.155, 626.557, or section 1919(b), (c), or (d), of the Social Security Act, or rules or regulations adopted under those provisions, require extended surveillance to enforce compliance or protect the health, safety, or welfare of the residents.

Subd. 2. Duties of monitor. The monitor shall observe the operation of the home, provide advice to the home on methods of complying with state and federal rules and regulations, where documented deficiencies from the regulations exist, and periodically shall submit a written report to the commissioner on the ways in which the home meets or fails to meet state and federal rules and regulations.

Subd. 3. Selection of monitor. The commissioner may select as monitor an employee of the department or may contract with any other individual to serve as a monitor. The commissioner shall publish a notice in the State Register that requests proposals from individuals who wish to be considered for placement as monitors and that sets forth the criteria for selecting individuals as monitors. The commissioner shall maintain a list of individuals who are not employees of the department who are interested in serving as monitors. The commissioner may contract with those individuals determined to be qualified.

Subd. 4. Payment of monitor. A nursing home or certified boarding care home in which a monitor is placed shall pay to the department the actual costs associated with the placement, unless payment would create an undue hardship for the home.

History: 1989 c 282 art 3 s 27; 1Sp2001 c 9 art 5 s 40



Section 144A.161 — NURSING HOME AND BOARDING CARE HOME RESIDENT RELOCATION.

Subdivision 1. Definitions. The definitions in this subdivision apply to subdivisions 2 to 10.

(a) "Change in operations" means any alteration in operations which would require or encourage the relocation of residents.

(b) "Closure" or "closing" means the cessation of operations of a facility.

(c) "Contact information" means name, address, and telephone number and, when available, e-mail address and facsimile number.

(d) "County social services agency" means the county or multicounty social service agency authorized under sections 393.01 and 393.07, as the agency responsible for providing social services for the county in which the facility is located.

(e) "Facility" means a nursing home licensed pursuant to this chapter, or a boarding care home licensed pursuant to sections 144.50 to 144.56.

(f) "Licensee" means the owner of the facility or the owner's designee or the commissioner of health for a facility in receivership.

(g) "Plan" or "relocation plan" means a description of the process developed under subdivision 3, paragraph (b), for the relocation of residents in cases of a facility closure, reduction, or change in operations.

(h) "Reduction" means a decrease in the number of beds that would require or encourage the relocation of residents.

(i) "Relocation" means the movement of the resident to another facility or living arrangement as a result of the closing, reduction, or change in operations of a facility.

(j) "Responsible party" means an individual acting as a legal representative for the resident.

Subd. 1a. Scope. Where a facility is undertaking a closure, reduction, or change in operations, or where a housing with services unit registered under chapter 144D is closed because the space that it occupies is being replaced by a nursing facility bed that is being reactivated from layaway status, the facility and the county social services agency must comply with the requirements of this section.

Subd. 2. Initial notice from licensee. (a) A licensee shall notify the following parties in writing when there is an intent to close, reduce, or change operations that would require or encourage the relocation of residents:

(1) the commissioner of health;

(2) the commissioner of human services;

(3) the county social services agency;

(4) the Office of Ombudsman for Long-Term Care;

(5) the Office of Ombudsman for Mental Health and Developmental Disabilities; and

(6) the managed care organizations contracting with Minnesota health care programs within the county where the nursing facility is located.

(b) The written notice shall include the contact information of the persons in the facility responsible for coordinating the licensee's efforts in the planning process, and the number of residents potentially affected by the closure, reduction, or change in operations. Only the copy of the notice provided to the county social services agency shall include a complete resident census, including resident name, date of birth, Social Security number, and medical assistance identification number if it is available.

(c) For a facility that is reducing or changing operations, after providing written notice under subdivision 5a, and prior to admission, the facility must fully inform prospective residents and their responsible parties of the intent to reduce or change operations, and of the relocation plan.

(d) A closing facility is prohibited from admitting any new residents on or after the date of the written notice provided under subdivision 5a.

Subd. 3. Planning process. (a) The county social services agency shall, within five working days of receiving initial notice of the licensee's intent to close, reduce, or change operations, provide the licensee and all parties identified in subdivision 2, paragraph (a), with the contact information of those persons responsible for coordinating county social services agency efforts in the planning process.

(b) Within ten working days of receipt of the notice under subdivision 2, paragraph (a), the county social services agency and licensee shall meet to develop the relocation plan. The county social services agency shall inform the Department of Health and the Department of Human Services, the Office of Ombudsman for Long-Term Care, and the Office of Ombudsman for Mental Health and Developmental Disabilities of the date, time, and location of the meeting so that their representatives may attend. The relocation plan must be completed no later than 45 days after receipt of the initial notice in subdivision 2, paragraph (a). The plan shall:

(1) identify the expected date of closure, reduction, or change in operations;

(2) outline the process for public notification of the closure, reduction, or change in operations;

(3) identify efforts that will be made to include other stakeholders in the relocation process;

(4) outline the process to ensure 60-day advance written notice to residents, family members, and designated representatives;

(5) present an aggregate description of the resident population remaining to be relocated and the population's needs;

(6) outline the individual resident assessment process to be utilized;

(7) identify an inventory of available relocation options and resources, including home and community-based services;

(8) identify a schedule for the timely completion of each element of the plan;

(9) identify the steps the licensee and the county social services agency will take to address the relocation needs of individual residents who may be difficult to place due to specialized care needs such as behavioral health problems; and

(10) identify the steps needed to share information and coordinate relocation efforts with managed care organizations.

(c) All parties to the plan shall refrain from any public notification of the intent to close, reduce, or change operations until a relocation plan has been established and the notice in subdivision 5a is given.

Subd. 4. Responsibilities of licensee for resident relocations. The licensee shall provide for the safe, orderly, and appropriate relocation of residents. The licensee and facility staff shall cooperate with representatives from the county social services agency, the Department of Health, the Department of Human Services, the Office of Ombudsman for Long-Term Care, and the Office of Ombudsman for Mental Health and Developmental Disabilities in planning for and implementing the relocation of residents.

Subd. 5. Licensee responsibilities related to sending the notice in subdivision 5a. (a) The licensee shall establish an interdisciplinary team responsible for coordinating and implementing the plan. The interdisciplinary team shall include representatives from the county social services agency, the Office of Ombudsman for Long-Term Care, the Office of the Ombudsman for Mental Health and Developmental Disabilities, facility staff that provide direct care services to the residents, and facility administration.

(b) Concurrent with the notice provided in subdivision 5a, the licensee shall provide an updated resident census summary document to the county social services agency, the Ombudsman for Long-Term Care, and the Ombudsman for Mental Health and Developmental Disabilities that includes the following information on each resident to be relocated:

(1) resident name;

(2) date of birth;

(3) Social Security number;

(4) payment source and medical assistance identification number, if applicable;

(5) county of financial responsibility if the resident is enrolled in a Minnesota health care program;

(6) date of admission to the facility;

(7) all current diagnoses;

(8) the name of and contact information for the resident's physician;

(9) the name and contact information for the resident's responsible party;

(10) the name of and contact information for any case manager, managed care coordinator, or other care coordinator, if known;

(11) information on the resident's status related to commitment and probation; and

(12) the name of the managed care organization in which the resident is enrolled, if known.

Subd. 5a. Administrator and licensee responsibility to provide notice. At least 60 days before the proposed date of closing, reduction, or change in operations as agreed to in the plan, the administrator shall send a written notice of closure, reduction, or change in operations to each resident being relocated, the resident's responsible party, the resident's managed care organization if it is known, the county social services agency, the commissioner of health, the commissioner of human services, the Office of Ombudsman for Long-Term Care and the Office of Ombudsman for Mental Health and Developmental Disabilities, the resident's attending physician, and, in the case of a complete facility closure, the Centers for Medicare and Medicaid Services regional office designated representative. The notice must include the following:

(1) the date of the proposed closure, reduction, or change in operations;

(2) the contact information of the individual or individuals in the facility responsible for providing assistance and information;

(3) notification of upcoming meetings for residents, responsible parties, and resident and family councils to discuss the plan for relocation of residents;

(4) the contact information of the county social services agency contact person; and

(5) the contact information of the Office of Ombudsman for Long-Term Care and the Office of Ombudsman for Mental Health and Developmental Disabilities.

Subd. 5b. [Repealed by amendment, 2013 c 63 s 4]

Subd. 5c. Licensee responsibility regarding placement information. The licensee shall provide sufficient preparation to each resident to ensure safe and orderly discharge and relocation. The licensee shall assist each resident in finding placements that take into consideration quality, services, location, the resident's needs and choices, and the best interests of each resident.

Subd. 5d. Licensee responsibility to meet with residents and responsible parties. Following the establishment of the plan, the licensee shall conduct meetings with residents, families and responsible parties, and resident and family councils to notify them of the process for resident relocation. Representatives from the local county social services agency, the Office of Ombudsman for Long-Term Care, the Office of Ombudsman for Mental Health and Developmental Disabilities, managed care organizations with residents in the facility, the commissioner of health, and the commissioner of human services shall receive advance notice of the meetings.

Subd. 5e. Licensee responsibility for site visits. The licensee shall assist residents desiring to make site visits to facilities with available beds or other appropriate living options to which the resident may relocate, unless it is medically inadvisable, as documented by the attending physician in the resident's care record. The licensee shall make available to the resident at no charge transportation for up to three site visits to facilities or other living options within the county or contiguous counties.

Subd. 5f. Licensee responsibility for resident property, funds, and communication devices. (a) The licensee shall complete an inventory of resident personal possessions and provide a copy of the final inventory to the resident and the resident's responsible party prior to relocation. The licensee shall be responsible for the transfer of the resident's possessions to a selected new location within the county or contiguous counties. The licensee shall complete the transfer of resident possessions in a timely manner.

(b) The licensee shall complete a final accounting of personal funds held in trust by the facility and provide a copy of this accounting to the resident and the resident's responsible party. The licensee shall be responsible for the transfer of all personal funds held in trust by the facility. The licensee shall complete the transfer of all personal funds in a timely manner.

(c) The licensee shall assist residents with the transfer and reconnection of service for telephones or other personal communication devices or services. The licensee shall pay the costs associated with reestablishing service for telephones or other personal communication devices or services, such as connection fees or other onetime charges. The transfer and reconnection of personal communication devices or services shall be completed in a timely manner.

Subd. 5g. Licensee responsibilities for final written discharge notice and records transfer. (a) The licensee shall provide the resident, the resident's responsible parties, the resident's managed care organization, if known, and the resident's attending physician with a final written discharge notice prior to the relocation of the resident. The notice must:

(1) be provided prior to the actual relocation; and

(2) identify the effective date of the anticipated relocation and the destination to which the resident is being relocated.

(b) The licensee shall provide the receiving facility or other health, housing, or care entity with complete and accurate resident records including contact information for family members, responsible parties, social service or other caseworkers, and managed care coordinators. These records must also include all information necessary to provide appropriate medical care and social services. This includes, but is not limited to, information on preadmission screening, Level I and Level II screening, minimum data set (MDS), all other assessments, current resident diagnoses, social, behavioral, and medication information, required forms, and discharge summaries.

(c) For residents with special care needs, the licensee shall consult with the receiving facility or other placement entity and provide staff training or other preparation as needed to assist in providing for the special needs.

Subd. 6. Responsibilities of licensee during relocation. (a) The licensee shall, at no charge to the resident, make arrangements or provide for the transportation of residents to the new facility or location within the county or contiguous counties. The licensee shall provide a staff person to accompany the resident during transportation to the new location within the county or contiguous counties, upon request of the resident, the resident's family, or responsible party. The discharge and relocation of residents must be conducted in a safe and orderly manner. The licensee must ensure that there is no disruption in providing meals, medications, or treatments of a resident during the relocation process.

(b) Beginning the week following the announcement in subdivision 5a, the licensee shall submit weekly status reports to the commissioner of health and the commissioner of human services or their designees, the Ombudsman for Long-Term Care and Ombudsman for Mental Health and Developmental Disabilities, and to the county social services agency. The status reports must be submitted in the format required by the commissioner of health and the commissioner of human services. The initial status report must identify:

(1) the relocation plan developed;

(2) the interdisciplinary team members; and

(3) the number of residents to be relocated.

(c) Subsequent status reports must identify:

(1) any modifications to the plan;

(2) any change of interdisciplinary team members;

(3) the number of residents relocated;

(4) the destination to which residents have been relocated;

(5) the number of residents remaining to be relocated; and

(6) issues or problems encountered during the process and resolution of these issues.

Subd. 7. Responsibilities of licensee following relocation. The licensee shall retain or make arrangements for the retention of all remaining resident records for the period required by law. The licensee shall provide the Department of Health access to these records. The licensee shall notify the Department of Health of the location of any resident records that have not been transferred to the new facility or other health care entity.

Subd. 8. Responsibilities of county social services agency. (a) The county social services agency shall participate in the meeting as outlined in subdivision 3, paragraph (b), to develop a relocation plan.

(b) The county social services agency shall designate a representative to the interdisciplinary team established by the licensee responsible for coordinating the relocation efforts.

(c) The county social services agency shall serve as a resource in the relocation process.

(d) Concurrent with the notice sent to residents from the licensee as provided in subdivision 5a, the county social services agency shall provide written notice to residents and responsible parties describing:

(1) the county's role in the relocation process and in the follow-up to relocations;

(2) the county social services agency contact information; and

(3) the contact information for the Office of Ombudsman for Long-Term Care and the Office of Ombudsman for Mental Health and Developmental Disabilities.

(e) The county social services agency designee shall meet with appropriate facility staff to coordinate any assistance in the relocation process. This coordination shall include participating in group meetings with residents, families, and responsible parties to explain the relocation process.

(f) Beginning from the initial notice given in subdivision 2, the county social services agency shall monitor compliance with all components of this section and the plan developed under subdivision 3, paragraph (b). If the licensee is not in compliance, the county social services agency shall notify the commissioner of the Department of Health and the commissioner of the Department of Human Services.

(g) Except as requested by the resident or responsible party and within the parameters of the Vulnerable Adults Act, the county social services agency, in coordination with the commissioner of health and the commissioner of human services, may halt a relocation that it deems inappropriate or dangerous to the health or safety of a resident. In situations where a resident relocation is halted, the county social services agency must notify the resident, family, responsible parties, Office of the Ombudsman for Long-Term Care and Office of the Ombudsman for Mental Health and Developmental Disabilities, and resident's managed care organization, of this action. The county social services agency shall pursue remedies to protect the resident during the relocation process, including, but not limited to, assisting the resident with filing an appeal of transfer or discharge, notification of all appropriate licensing boards and agencies, and other remedies available to the county under section 626.557, subdivision 10.

(h) A member of the county social services agency staff shall follow up with relocated residents within 30 days after the relocation. This requirement does not apply to changes in operation where the facility moved to a new location and residents chose to move to that new location. The requirement also does not apply to residents admitted after the notice in subdivision 5a is given and discharged prior to the actual change in facility operations or reduction. County social services agency staff shall interview the resident or responsible party and review and discuss pertinent medical or social records with appropriate facility staff to:

(1) assess the adjustment of the resident to the new placement;

(2) recommend services or methods to meet any special needs of the resident; and

(3) identify residents at risk.

(i) The county social services agency shall conduct subsequent follow-up visits on site in cases where the adjustment of the resident to the new placement is in question.

(j) Within 60 days of the completion of the follow up under paragraphs (h) and (i), the county social services agency shall submit a written summary of the follow-up work to the Department of Health and the Department of Human Services in a manner approved by the commissioners.

(k) The county social services agency shall submit to the Department of Health and the Department of Human Services a report of any issues that may require further review or monitoring.

(l) The county social services agency shall be responsible for the safe and orderly relocation of residents in cases where an emergent need arises or when the licensee has abrogated its responsibilities under the plan.

Subd. 9. Penalties. Upon the recommendation of the commissioner of health, the commissioner of human services may eliminate a closure rate adjustment under subdivision 10 for violations of this section.

Subd. 10. Facility closure rate adjustment. Upon the request of a closing facility, the commissioner of human services must allow the facility a closure rate adjustment equal to a 50 percent payment rate increase to reimburse relocation costs or other costs related to facility closure. This rate increase is effective on the date the facility's occupancy decreases to 90 percent of capacity days after the written notice of closure is distributed under subdivision 5 and shall remain in effect for a period of up to 60 days. The commissioner shall delay the implementation of rate adjustments under section 256B.437, subdivisions 3, paragraph (b), and 6, paragraph (a), to offset the cost of this rate adjustment.

Subd. 11. [Repealed by amendment, 2013 c 63 s 4]

History: 1Sp2001 c 9 art 5 s 9; 2002 c 379 art 1 s 113; 2005 c 56 s 1; 2006 c 282 art 20 s 7-16; 2007 c 147 art 7 s 75; 2010 c 352 art 1 s 3; 2013 c 63 s 4



Section 144A.162 — TRANSFER OF RESIDENTS WITHIN FACILITIES.

The licensee shall provide for the safe, orderly, and appropriate transfer of residents within the facility. In situations where there is a curtailment, reduction, capital improvement, or change in operations within a facility, the licensee shall minimize the number of intrafacility transfers needed to complete the project or change in operations, consider individual resident needs and preferences, and provide reasonable accommodation for individual resident requests regarding their room transfer. The licensee shall provide notice to the Office of Ombudsman for Long-Term Care and, when appropriate, the Office of Ombudsman for Mental Health and Developmental Disabilities, in advance of any notice to residents and family, when all of the following circumstances apply:

(1) the transfers of residents within the facility are being proposed due to curtailment, reduction, capital improvements or change in operations;

(2) the transfers of residents within the facility are not temporary moves to accommodate physical plan upgrades or renovation; and

(3) the transfers involve multiple residents being moved simultaneously.

History: 1Sp2001 c 9 art 5 s 10; 2002 c 379 art 1 s 113; 2005 c 56 s 1; 2007 c 147 art 7 s 75



Section 144A.18 — ADMINISTRATOR'S LICENSES; PENALTY.

No person shall act as a nursing home administrator or purport to be a nursing home administrator unless that person is licensed by the Board of Examiners for Nursing Home Administrators. A violation of this section is a misdemeanor.

History: 1976 c 173 s 18; 1986 c 444



Section 144A.1888 — REUSE OF FACILITIES.

Notwithstanding any local ordinance related to development, planning, or zoning to the contrary, the conversion or reuse of a nursing home that closes or that curtails, reduces, or changes operations shall be considered a conforming use permitted under local law, provided that the facility is converted to another long-term care service approved by a regional planning group under section 256B.437 that serves a smaller number of persons than the number of persons served before the closure or curtailment, reduction, or change in operations.

History: 1Sp2001 c 9 art 5 s 11; 2002 c 379 art 1 s 113



Section 144A.19 — BOARD OF EXAMINERS FOR ADMINISTRATORS.

Subdivision 1. Creation; membership. There is hereby created the Board of Examiners for Nursing Home Administrators which shall consist of the following members:

(a) a designee of the commissioner of health who shall be a nonvoting member;

(b) a designee of the commissioner of human services who shall be a nonvoting member; and

(c) the following members appointed by the governor:

(1) two members actively engaged in the management, operation, or ownership of proprietary nursing homes;

(2) two members actively engaged in the management or operation of nonprofit nursing homes;

(3) one member actively engaged in the practice of medicine;

(4) one member actively engaged in the practice of professional nursing; and

(5) three public members as defined in section 214.02.

Subd. 2. Provisions. Membership terms, compensation of members, removal of members, the filling of membership vacancies, fiscal year and reporting requirements, the provision of staff, administrative services and office space, the review and processing of complaints, the setting of board fees and other provisions relating to board operations for the board of examiners shall be as provided in chapter 214.

Subd. 3. [Repealed, 1999 c 102 s 7]

History: 1976 c 173 s 19; 1977 c 305 s 45; 1977 c 347 s 24; 1977 c 444 s 10; 1984 c 654 art 5 s 58; 1986 c 444; 1999 c 102 s 1



Section 144A.20 — ADMINISTRATOR QUALIFICATIONS.

Subdivision 1. Criteria. The Board of Examiners may issue licenses to qualified persons as nursing home administrators, and shall establish qualification criteria for nursing home administrators. No license shall be issued to a person as a nursing home administrator unless that person:

(a) is at least 21 years of age and otherwise suitably qualified;

(b) has satisfactorily met standards set by the Board of Examiners, which standards shall be designed to assure that nursing home administrators will be individuals who, by training or experience are qualified to serve as nursing home administrators; and

(c) has passed an examination approved by the board and designed to test for competence in the subject matters referred to in clause (b), or has been approved by the Board of Examiners through the development and application of other appropriate techniques.

Subd. 2. [Repealed, 1999 c 102 s 7]

History: 1976 c 173 s 20; 1986 c 444; 1996 c 451 art 4 s 23; 1999 c 102 s 2



Section 144A.21 — ADMINISTRATOR LICENSES.

Subdivision 1. Transferability. A nursing home administrator's license shall not be transferable.

Subd. 2. Rules; renewal. The Board of Examiners by rule shall establish forms and procedures for the processing of license renewals. A nursing home administrator's license may be renewed only in accordance with the standards adopted by the Board of Examiners pursuant to section 144A.24.

Subd. 3. [Repealed, 1977 c 444 s 21]

Subd. 4. [Repealed, 1977 c 444 s 21]

History: 1976 c 173 s 21; 1977 c 444 s 11



Section 144A.22 — ORGANIZATION OF BOARD.

The Board of Examiners shall elect from its membership a chair, vice-chair and secretary-treasurer, and shall adopt rules to govern its proceedings. Except as otherwise provided by law the Board of Examiners shall employ and fix the compensation and duties of an executive director and other necessary personnel to assist it in the performance of its duties. The executive director shall be in the unclassified service and shall not be a member of the Board of Examiners.

History: 1976 c 173 s 22; 1985 c 247 s 25; 1986 c 444; 1999 c 102 s 3



Section 144A.23 — JURISDICTION OF BOARD.

Except as provided in section 144A.04, subdivision 5, the board of examiners shall have exclusive authority to determine the qualifications, skill and fitness required of any person to serve as an administrator of a nursing home. The holder of a license shall be deemed fully qualified to serve as the administrator of a nursing home.

History: 1976 c 173 s 23



Section 144A.24 — DUTIES OF THE BOARD.

The Board of Examiners shall:

(a) develop and enforce standards for nursing home administrator licensing, which standards shall be designed to assure that nursing home administrators will be individuals of good character who, by training or experience, are suitably qualified to serve as nursing home administrators;

(b) develop appropriate techniques, including examinations and investigations, for determining whether applicants and licensees meet the board's standards;

(c) issue licenses and permits to those individuals who are found to meet the board's standards;

(d) establish and implement procedures designed to assure that individuals licensed as nursing home administrators will comply with the board's standards;

(e) receive and investigate complaints and take appropriate action consistent with chapter 214, to revoke or suspend the license or permit of a nursing home administrator or acting administrator who fails to comply with sections 144A.18 to 144A.27 or the board's standards;

(f) conduct a continuing study and investigation of nursing homes, and the administrators of nursing homes within the state, with a view to the improvement of the standards imposed for the licensing of administrators and improvement of the procedures and methods used for enforcement of the board's standards; and

(g) approve or conduct courses of instruction or training designed to prepare individuals for licensing in accordance with the board's standards. Courses designed to meet license renewal requirements shall be designed solely to improve professional skills and shall not include classroom attendance requirements exceeding 50 hours per year. The board may approve courses conducted within or without this state.

History: 1976 c 173 s 24; 1980 c 509 s 45; 1999 c 102 s 4



Section 144A.251 — MANDATORY PROCEEDINGS.

In addition to its discretionary authority to initiate proceedings under section 144A.24 and chapter 214, the Board of Examiners shall initiate proceedings to suspend or revoke a nursing home administrator license or shall refuse to renew a license if within the preceding two-year period the administrator was employed at a nursing home which during the period of employment incurred the following number of uncorrected violations, which violations were in the jurisdiction and control of the administrator and for which a fine was assessed and allowed to be recovered:

(a) Two or more uncorrected violations which created an imminent risk of harm to a nursing home resident; or

(b) Ten or more uncorrected violations of any nature.

History: 1976 c 173 s 26; 1977 c 444 s 12; 1986 c 444



Section 144A.2511 — COSTS; PENALTIES.

If the Board of Examiners has initiated proceedings under section 144A.24 or 144A.251 or chapter 214, and upon completion of the proceedings has found that a nursing home administrator has violated a provision or provisions of sections 144A.18 to 144A.27, it may impose a civil penalty not exceeding $10,000 for each separate violation, with all violations related to a single event or incident considered as one violation. The amount of the civil penalty shall be fixed so as to deprive the nursing home administrator of any economic advantage gained by reason of the violation charged or to reimburse the board for the cost of the investigation and proceeding. For purposes of this section, the cost of the investigation and proceeding may include, but is not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, and reproduction of records.

History: 2003 c 66 s 1



Section 144A.252 — IMMUNITY.

Members of the Board of Examiners for Nursing Home Administrators and persons employed by the board or engaged in the investigation of violations and in the preparation and management of charges of violations of sections 144A.18 to 144A.27, or of rules adopted pursuant to sections 144A.18 to 144A.27 on behalf of the board, are immune from civil liability and criminal prosecution for any actions, transactions, or publication in execution of, or relating to, their duties under sections 144A.18 to 144A.27 provided they are acting in good faith.

History: 1999 c 102 s 5



Section 144A.26 — RECIPROCITY WITH OTHER STATES.

The board of examiners may issue a nursing home administrator's license, without examination, to any person who holds a current license as a nursing home administrator from another jurisdiction if the board finds that the standards for licensure in the other jurisdiction are at least the substantial equivalent of those prevailing in this state and that the applicant is otherwise qualified.

History: 1976 c 173 s 27



Section 144A.27 — ACTING ADMINISTRATORS.

If a licensed nursing home administrator is removed from the position by death or other unexpected cause, the controlling persons of the nursing home suffering the removal may designate an acting nursing home administrator who shall secure an acting administrator's permit within 30 days of appointment as the acting administrator.

History: 1976 c 173 s 28; 1986 c 444; 1987 c 403 art 4 s 5; 1999 c 102 s 6



Section 144A.28 — SEVERABILITY.

Any part of sections 144A.18 to 144A.27 which is in conflict with any act of Congress of the United States or any rule of a federal agency, so as to deprive nursing homes of this state of federal funds, shall be deemed void without affecting the remaining provisions of sections 144A.18 to 144A.27.

History: 1976 c 173 s 29



Section 144A.30 — PETS IN NURSING HOMES.

Nursing homes may keep pet animals on the premises subject to reasonable rules as to the care, type and maintenance of the pet.

History: 1979 c 38 s 1



Section 144A.33 — RESIDENT AND FAMILY ADVISORY COUNCIL EDUCATION.

Subdivision 1. Educational program. Each resident and family council authorized under section 144.651, subdivision 27, shall be educated and informed about the following:

(1) care in the nursing home or board and care home;

(2) resident rights and responsibilities;

(3) resident and family council organization and maintenance;

(4) laws and rules that apply to homes and residents;

(5) human relations; and

(6) resident and family self-help methods to increase quality of care and quality of life in a nursing home or board and care home.

Subd. 2. Providing educational services. The Minnesota Board on Aging shall provide educational services to councils.

Subd. 3. Funding of advisory council education. A license application or renewal fee for nursing homes and boarding care homes under section 144.53 or 144A.07 must be increased by $5 per bed to fund the development and education of resident and family advisory councils.

Subd. 4. Special account. All money collected by the commissioner of health under subdivision 3 must be deposited in the state treasury and credited to a special account called the nursing home advisory council fund. Money credited to the fund is appropriated to the Minnesota Board on Aging for the purposes of this section.

Subd. 5. Evaluation. Each year the Minnesota Board on Aging shall evaluate the programs and funding sources established under this section.

History: 1985 c 267 s 1; 1987 c 403 art 2 s 13,14; 1995 c 207 art 9 s 19; 1997 c 7 art 2 s 16; 2014 c 312 art 27 s 4



Section 144A.351 — BALANCING LONG-TERM CARE SERVICES AND SUPPORTS: REPORT AND STUDY REQUIRED.

Subdivision 1. Report requirements. The commissioners of health and human services, with the cooperation of counties and in consultation with stakeholders, including persons who need or are using long-term care services and supports, lead agencies, regional entities, senior, disability, and mental health organization representatives, service providers, and community members shall prepare a report to the legislature by August 15, 2013, and biennially thereafter, regarding the status of the full range of long-term care services and supports for the elderly and children and adults with disabilities and mental illnesses in Minnesota. The report shall address:

(1) demographics and need for long-term care services and supports in Minnesota;

(2) summary of county and regional reports on long-term care gaps, surpluses, imbalances, and corrective action plans;

(3) status of long-term care services and related mental health services, housing options, and supports by county and region including:

(i) changes in availability of the range of long-term care services and housing options;

(ii) access problems, including access to the least restrictive and most integrated services and settings, regarding long-term care services; and

(iii) comparative measures of long-term care services availability, including serving people in their home areas near family, and changes over time; and

(4) recommendations regarding goals for the future of long-term care services and supports, policy and fiscal changes, and resource development and transition needs.

Subd. 2. Critical access study. The commissioner of human services shall conduct a onetime study to assess local capacity and availability of home and community-based services for older adults, people with disabilities, and people with mental illnesses. The study must assess critical access at the community level and identify potential strategies to build home and community-based service capacity in critical access areas. The report shall be submitted to the legislature no later than August 15, 2015.

History: 1Sp2003 c 14 art 2 s 11; 2007 c 147 art 6 s 1; 2012 c 247 art 4 s 3; 2012 c 298 s 2; 2013 c 108 art 2 s 2,44; art 15 s 3,4



Section 144A.37 — ALTERNATIVE NURSING HOME SURVEY PROCESS.

Subdivision 1. Alternative nursing home survey schedules. (a) The commissioner of health shall implement alternative procedures for the nursing home survey process as authorized under this section.

(b) These alternative survey process procedures seek to: (1) use department resources more effectively and efficiently to target problem areas; (2) use other existing or new mechanisms to provide objective assessments of quality and to measure quality improvement; (3) provide for frequent collaborative interaction of facility staff and surveyors rather than a punitive approach; and (4) reward a nursing home that has performed very well by extending intervals between full surveys.

(c) The commissioner shall pursue changes in federal law necessary to accomplish this process and shall apply for any necessary federal waivers or approval. If a federal waiver is approved, the commissioner shall promptly submit, to the house of representatives and senate committees with jurisdiction over health and human services policy and finance, fiscal estimates for implementing the alternative survey process waiver. The commissioner shall also pursue any necessary federal law changes during the 107th Congress.

(d) The alternative nursing home survey schedule and related educational activities shall not be implemented until funding is appropriated by the legislature.

Subd. 2. Survey intervals. The commissioner of health must extend the time period between standard surveys up to 30 months based on the criteria established in subdivision 4. In using the alternative survey schedule, the requirement for the statewide average to not exceed 12 months does not apply.

Subd. 3. Compliance history. The commissioner shall develop a process for identifying the survey cycles for skilled nursing facilities based upon the compliance history of the facility. This process can use a range of months for survey intervals. At a minimum, the process must be based on information from the last two survey cycles and shall take into consideration any deficiencies issued as the result of a survey or a complaint investigation during the interval. A skilled nursing facility with a finding of substandard quality of care or a finding of immediate jeopardy is not entitled to a survey interval greater than 12 months. The commissioner shall alter the survey cycle for a specific skilled nursing facility based on findings identified through the completion of a survey, a monitoring visit, or a complaint investigation. The commissioner must also take into consideration information other than the facility's compliance history.

Subd. 4. Criteria for survey interval classification. (a) The commissioner shall provide public notice of the classification process and shall identify the selected survey cycles for each skilled nursing facility. The classification system must be based on an analysis of the findings made during the past two standard survey intervals, but it only takes one survey or complaint finding to modify the interval.

(b) The commissioner shall also take into consideration information obtained from residents and family members in each skilled nursing facility and from other sources such as employees and ombudsmen in determining the appropriate survey intervals for facilities.

Subd. 5. Required monitoring. (a) The commissioner shall conduct at least one monitoring visit on an annual basis for every skilled nursing facility which has been selected for a survey cycle greater than 12 months. The commissioner shall develop protocols for the monitoring visits which shall be less extensive than the requirements for a standard survey. The commissioner shall use the criteria in paragraph (b) to determine whether additional monitoring visits to a facility will be required.

(b) The criteria shall include, but not be limited to, the following:

(1) changes in ownership, administration of the facility, or direction of the facility's nursing service;

(2) changes in the facility's quality indicators which might evidence a decline in the facility's quality of care;

(3) reductions in staffing or an increase in the utilization of temporary nursing personnel; and

(4) complaint information or other information that identifies potential concerns for the quality of the care and services provided in the skilled nursing facility.

Subd. 6. Facilities not approved for extended survey intervals. The commissioner shall establish a process for surveying and monitoring of facilities which require a survey interval of less than 15 months. This information shall identify the steps that the commissioner must take to monitor the facility in addition to the standard survey.

Subd. 7. Impact on survey agency's budget. The implementation of an alternative survey process for the state must not result in any reduction of funding that would have been provided to the state survey agency for survey and enforcement activity based upon the completion of full standard surveys for each skilled nursing facility in the state.

Subd. 8. Educational activities. The commissioner shall expand the state survey agency's ability to conduct training and educational efforts for skilled nursing facilities, residents and family members, residents and family councils, long-term care ombudsman programs, and the general public.

Subd. 9. Evaluation. The commissioner shall develop a process for the evaluation of the effectiveness of an alternative survey process conducted under this section.

History: 1Sp2001 c 9 art 5 s 13; 2002 c 379 art 1 s 113



Section 144A.43 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 144.699, subdivision 2, and 144A.43 to 144A.482.

Subd. 1a. Agent. "Agent" means the person upon whom all notices and orders shall be served and who is authorized to accept service of notices and orders on behalf of the home care provider.

Subd. 1b. Applicant. "Applicant" means an individual, organization, association, corporation, unit of government, or other entity that applies for a temporary license, license, or renewal of the applicant's home care provider license under section 144A.472.

Subd. 1c. Client. "Client" means a person to whom home care services are provided.

Subd. 1d. Client record. "Client record" means all records that document information about the home care services provided to the client by the home care provider.

Subd. 1e. Client representative. "Client representative" means a person who, because of the client's needs, makes decisions about the client's care on behalf of the client. A client representative may be a guardian, health care agent, family member, or other agent of the client. Nothing in this section expands or diminishes the rights of persons to act on behalf of clients under other law.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 2a. Controlled substance. "Controlled substance" has the meaning given in section 152.01, subdivision 4.

Subd. 2b. Department. "Department" means the Minnesota Department of Health.

Subd. 2c. Dietary supplement. "Dietary supplement" means a product taken by mouth that contains a dietary ingredient intended to supplement the diet. Dietary ingredients may include vitamins, minerals, herbs or other botanicals, amino acids, and substances such as enzymes, organ tissue, glandulars, or metabolites.

Subd. 2d. Dietitian. "Dietitian" is a person licensed under sections 148.621 to 148.633.

Subd. 2e. Dietetics or nutrition practice. "Dietetics or nutrition practice" is performed by a licensed dietitian or licensed nutritionist and includes the activities of assessment, setting priorities and objectives, providing nutrition counseling, developing and implementing nutrition care services, and evaluating and maintaining appropriate standards of quality of nutrition care under sections 148.621 to 148.633.

Subd. 3. Home care service. "Home care service" means any of the following services delivered in the home of a person whose illness, disability, or physical condition creates a need for the service:

(1) assistive tasks provided by unlicensed personnel;

(2) services provided by a registered nurse or licensed practical nurse, physical therapist, respiratory therapist, occupational therapist, speech-language pathologist, dietitian or nutritionist, or social worker;

(3) medication and treatment management services; or

(4) the provision of durable medical equipment services when provided with any of the home care services listed in clauses (1) to (3).

Subd. 3a. Hands-on assistance. "Hands-on assistance" means physical help by another person without which the client is not able to perform the activity.

Subd. 3b. Home. "Home" means the client's temporary or permanent place of residence.

Subd. 4. Home care provider. "Home care provider" means an individual, organization, association, corporation, unit of government, or other entity that is regularly engaged in the delivery of at least one home care service, directly in a client's home for a fee and who has a valid current temporary license or license issued under sections 144A.43 to 144A.482.

Subd. 5. [Repealed by amendment, 2013 c 108 art 11 s 7]

Subd. 6. License. "License" means a basic or comprehensive home care license issued by the commissioner to a home care provider.

Subd. 7. Licensed health professional. "Licensed health professional" means a person, other than a registered nurse or licensed practical nurse, who provides home care services within the scope of practice of the person's health occupation license, registration, or certification as regulated and who is licensed by the appropriate Minnesota state board or agency.

Subd. 8. Licensee. "Licensee" means a home care provider that is licensed under this chapter.

Subd. 9. Managerial official. "Managerial official" means an administrator, director, officer, trustee, or employee of a home care provider, however designated, who has the authority to establish or control business policy.

Subd. 10. Medication. "Medication" means a prescription or over-the-counter drug. For purposes of this chapter only, medication includes dietary supplements.

Subd. 11. Medication administration. "Medication administration" means performing a set of tasks to ensure a client takes medications, and includes the following:

(1) checking the client's medication record;

(2) preparing the medication as necessary;

(3) administering the medication to the client;

(4) documenting the administration or reason for not administering the medication; and

(5) reporting to a nurse any concerns about the medication, the client, or the client's refusal to take the medication.

Subd. 12. Medication management. "Medication management" means the provision of any of the following medication-related services to a client:

(1) performing medication setup;

(2) administering medication;

(3) storing and securing medications;

(4) documenting medication activities;

(5) verifying and monitoring effectiveness of systems to ensure safe handling and administration;

(6) coordinating refills;

(7) handling and implementing changes to prescriptions;

(8) communicating with the pharmacy about the client's medications; and

(9) coordinating and communicating with the prescriber.

Subd. 13. Medication setup. "Medication setup" means arranging medications by a nurse, pharmacy, or authorized prescriber for later administration by the client or by comprehensive home care staff.

Subd. 14. Nurse. "Nurse" means a person who is licensed under sections 148.171 to 148.285.

Subd. 15. Occupational therapist. "Occupational therapist" means a person who is licensed under sections 148.6401 to 148.6450.

Subd. 16. Over-the-counter drug. "Over-the-counter drug" means a drug that is not required by federal law to bear the symbol "Rx only."

Subd. 17. Owner. "Owner" means a proprietor, a general partner, a limited partner who has five percent or more equity interest in a limited partnership, a person who owns or controls voting stock in a corporation in an amount equal to or greater than five percent of the shares issued and outstanding, or a corporation that owns equity interest in a licensee or applicant for a license.

Subd. 18. Pharmacist. "Pharmacist" has the meaning given in section 151.01, subdivision 3.

Subd. 19. Physical therapist. "Physical therapist" means a person who is licensed under sections 148.65 to 148.78.

Subd. 20. Physician. "Physician" means a person who is licensed under chapter 147.

Subd. 21. Prescriber. "Prescriber" means a person who is authorized by sections 148.235; 151.01, subdivision 23; and 151.37 to prescribe prescription drugs.

Subd. 22. Prescription. "Prescription" has the meaning given in section 151.01, subdivision 16a.

Subd. 23. Regularly scheduled. "Regularly scheduled" means ordered or planned to be completed at predetermined times or according to a predetermined routine.

Subd. 24. Reminder. "Reminder" means providing a verbal or visual reminder to a client.

Subd. 25. Respiratory therapist. "Respiratory therapist" means a person who is licensed under chapter 147C.

Subd. 26. Revenues. "Revenues" means all money received by a licensee derived from the provision of home care services, including fees for services and appropriations of public money for home care services.

Subd. 27. Service plan. "Service plan" means the written plan between the client or client's representative and the temporary licensee or licensee about the services that will be provided to the client.

Subd. 28. Social worker. "Social worker" means a person who is licensed under chapter 148D or 148E.

Subd. 29. Speech-language pathologist. "Speech-language pathologist" has the meaning given in section 148.512.

Subd. 30. Standby assistance. "Standby assistance" means the presence of another person within arm's reach to minimize the risk of injury while performing daily activities through physical intervention or cuing.

Subd. 31. Substantial compliance. "Substantial compliance" means complying with the requirements in this chapter sufficiently to prevent unacceptable health or safety risks to the home care client.

Subd. 32. Survey. "Survey" means an inspection of a licensee or applicant for licensure for compliance with this chapter.

Subd. 33. Surveyor. "Surveyor" means a staff person of the department authorized to conduct surveys of home care providers and applicants.

Subd. 34. Temporary license. "Temporary license" means the initial basic or comprehensive home care license the department issues after approval of a complete written application and before the department completes the temporary license survey and determines that the temporary licensee is in substantial compliance.

Subd. 35. Treatment or therapy. "Treatment" or "therapy" means the provision of care, other than medications, ordered or prescribed by a licensed health professional provided to a client to cure, rehabilitate, or ease symptoms.

Subd. 36. Unit of government. "Unit of government" means every city, county, town, school district, other political subdivisions of the state, or agency of the state or federal government, which includes any instrumentality of a unit of government.

Subd. 37. Unlicensed personnel. "Unlicensed personnel" are individuals not otherwise licensed or certified by a governmental health board or agency who provide home care services in the client's home.

Subd. 38. Verbal. "Verbal" means oral and not in writing.

History: 1987 c 378 s 3; 1989 c 194 s 1; 1989 c 304 s 137; 1992 c 513 art 6 s 5,6; 1995 c 207 art 9 s 20; 1997 c 22 art 2 s 2,8; 1997 c 113 s 1; 2002 c 252 s 2-4,24; 2009 c 174 art 2 s 4; 2013 c 108 art 11 s 7; 2014 c 275 art 1 s 135; 2016 c 158 art 1 s 59



Section 144A.44 — HOME CARE BILL OF RIGHTS.

Subdivision 1. Statement of rights. A person who receives home care services has these rights:

(1) the right to receive written information about rights before receiving services, including what to do if rights are violated;

(2) the right to receive care and services according to a suitable and up-to-date plan, and subject to accepted health care, medical or nursing standards, to take an active part in developing, modifying, and evaluating the plan and services;

(3) the right to be told before receiving services the type and disciplines of staff who will be providing the services, the frequency of visits proposed to be furnished, other choices that are available for addressing home care needs, and the potential consequences of refusing these services;

(4) the right to be told in advance of any recommended changes by the provider in the service plan and to take an active part in any decisions about changes to the service plan;

(5) the right to refuse services or treatment;

(6) the right to know, before receiving services or during the initial visit, any limits to the services available from a home care provider;

(7) the right to be told before services are initiated what the provider charges for the services; to what extent payment may be expected from health insurance, public programs, or other sources, if known; and what charges the client may be responsible for paying;

(8) the right to know that there may be other services available in the community, including other home care services and providers, and to know where to find information about these services;

(9) the right to choose freely among available providers and to change providers after services have begun, within the limits of health insurance, long-term care insurance, medical assistance, or other health programs;

(10) the right to have personal, financial, and medical information kept private, and to be advised of the provider's policies and procedures regarding disclosure of such information;

(11) the right to access the client's own records and written information from those records in accordance with sections 144.291 to 144.298;

(12) the right to be served by people who are properly trained and competent to perform their duties;

(13) the right to be treated with courtesy and respect, and to have the client's property treated with respect;

(14) the right to be free from physical and verbal abuse, neglect, financial exploitation, and all forms of maltreatment covered under the Vulnerable Adults Act and the Maltreatment of Minors Act;

(15) the right to reasonable, advance notice of changes in services or charges;

(16) the right to know the provider's reason for termination of services;

(17) the right to at least ten days' advance notice of the termination of a service by a provider, except in cases where:

(i) the client engages in conduct that significantly alters the terms of the service plan with the home care provider;

(ii) the client, person who lives with the client, or others create an abusive or unsafe work environment for the person providing home care services; or

(iii) an emergency or a significant change in the client's condition has resulted in service needs that exceed the current service plan and that cannot be safely met by the home care provider;

(18) the right to a coordinated transfer when there will be a change in the provider of services;

(19) the right to complain about services that are provided, or fail to be provided, and the lack of courtesy or respect to the client or the client's property;

(20) the right to know how to contact an individual associated with the home care provider who is responsible for handling problems and to have the home care provider investigate and attempt to resolve the grievance or complaint;

(21) the right to know the name and address of the state or county agency to contact for additional information or assistance; and

(22) the right to assert these rights personally, or have them asserted by the client's representative or by anyone on behalf of the client, without retaliation.

Subd. 2. Interpretation and enforcement of rights. These rights are established for the benefit of clients who receive home care services. All home care providers, including those exempted under section 144A.471, must comply with this section. The commissioner shall enforce this section and the home care bill of rights requirement against home care providers exempt from licensure in the same manner as for licensees. A home care provider may not request or require a client to surrender any of these rights as a condition of receiving services. This statement of rights does not replace or diminish other rights and liberties that may exist relative to clients receiving home care services, persons providing home care services, or providers licensed under sections 144A.43 to 144A.482.

History: 1987 c 378 s 4; 1991 c 133 s 1; 1998 c 407 art 2 s 81; 1Sp2001 c 9 art 1 s 39; 2002 c 379 art 1 s 113; 2007 c 147 art 7 s 75; art 10 s 15; 2009 c 79 art 8 s 7; 2013 c 108 art 11 s 8; 2014 c 275 art 1 s 135



Section 144A.441 — ASSISTED LIVING BILL OF RIGHTS ADDENDUM.

Assisted living clients, as defined in section 144G.01, subdivision 3, shall be provided with the home care bill of rights required by section 144A.44, except that the home care bill of rights provided to these clients must include the following provision in place of the provision in section 144A.44, subdivision 1, clause (17):

"(17) the right to reasonable, advance notice of changes in services or charges, including at least 30 days' advance notice of the termination of a service by a provider, except in cases where:

(i) the recipient of services engages in conduct that alters the conditions of employment as specified in the employment contract between the home care provider and the individual providing home care services, or creates an abusive or unsafe work environment for the individual providing home care services;

(ii) an emergency for the informal caregiver or a significant change in the recipient's condition has resulted in service needs that exceed the current service provider agreement and that cannot be safely met by the home care provider; or

(iii) the provider has not received payment for services, for which at least ten days' advance notice of the termination of a service shall be provided."

History: 2006 c 282 art 19 s 1; 2014 c 275 art 1 s 24



Section 144A.442 — ASSISTED LIVING CLIENTS; SERVICE TERMINATION.

If an arranged home care provider, as defined in section 144D.01, subdivision 2a, who is not also Medicare certified terminates a service agreement or service plan with an assisted living client, as defined in section 144G.01, subdivision 3, the home care provider shall provide the assisted living client and the legal or designated representatives of the client, if any, with a written notice of termination which includes the following information:

(1) the effective date of termination;

(2) the reason for termination;

(3) without extending the termination notice period, an affirmative offer to meet with the assisted living client or client representatives within no more than five business days of the date of the termination notice to discuss the termination;

(4) contact information for a reasonable number of other home care providers in the geographic area of the assisted living client, as required by section 144A.4791, subdivision 10;

(5) a statement that the provider will participate in a coordinated transfer of the care of the client to another provider or caregiver, as required by section 144A.44, subdivision 1, clause (18);

(6) the name and contact information of a representative of the home care provider with whom the client may discuss the notice of termination;

(7) a copy of the home care bill of rights; and

(8) a statement that the notice of termination of home care services by the home care provider does not constitute notice of termination of the housing with services contract with a housing with services establishment.

History: 2006 c 282 art 19 s 2; 2014 c 275 art 1 s 25; 2016 c 158 art 1 s 60



Section 144A.45 — REGULATION OF HOME CARE SERVICES.

Subdivision 1. Regulations. The commissioner shall regulate home care providers pursuant to sections 144A.43 to 144A.482. The regulations shall include the following:

(1) provisions to assure, to the extent possible, the health, safety, well-being, and appropriate treatment of persons who receive home care services while respecting a client's autonomy and choice;

(2) requirements that home care providers furnish the commissioner with specified information necessary to implement sections 144A.43 to 144A.482;

(3) standards of training of home care provider personnel;

(4) standards for provision of home care services;

(5) standards for medication management;

(6) standards for supervision of home care services;

(7) standards for client evaluation or assessment;

(8) requirements for the involvement of a client's health care provider, the documentation of health care providers' orders, if required, and the client's service plan;

(9) the maintenance of accurate, current client records;

(10) the establishment of basic and comprehensive levels of licenses based on services provided; and

(11) provisions to enforce these regulations and the home care bill of rights.

Subd. 1a. [Repealed by amendment, 2013 c 108 art 11 s 9]

Subd. 1b. [Repealed by amendment, 2013 c 108 art 11 s 9]

Subd. 2. Regulatory functions. The commissioner shall:

(1) license, survey, and monitor without advance notice, home care providers in accordance with sections 144A.43 to 144A.482;

(2) survey every temporary licensee within one year of the temporary license issuance date subject to the temporary licensee providing home care services to a client or clients;

(3) survey all licensed home care providers on an interval that will promote the health and safety of clients;

(4) with the consent of the client, visit the home where services are being provided;

(5) issue correction orders and assess civil penalties in accordance with section 144.653, subdivisions 5 to 8, for violations of sections 144A.43 to 144A.482;

(6) take action as authorized in section 144A.475; and

(7) take other action reasonably required to accomplish the purposes of sections 144A.43 to 144A.482.

Subd. 3. [Repealed, 1997 c 113 s 22]

Subd. 4. [Repealed by amendment, 2013 c 108 art 11 s 9]

Subd. 5. [Repealed by amendment, 2013 c 108 art 11 s 9]

Subd. 6. Home care providers; tuberculosis prevention and control. (a) A home care provider must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, and volunteers. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(b) Written compliance with this subdivision must be maintained by the home care provider.

History: 1987 c 378 s 5; 1989 c 282 art 2 s 25; 1991 c 286 s 8; 1997 c 113 s 2,3; 1998 c 254 art 1 s 30,31; 2002 c 252 s 5,6,24; 2003 c 37 s 2; 2008 c 326 art 1 s 2,3; 2009 c 174 art 2 s 5,6; 2010 c 246 s 1,2; 2013 c 43 s 16; 2013 c 108 art 11 s 9; 2014 c 275 art 1 s 135



Section 144A.47 — INFORMATION AND REFERRAL SERVICES.

The commissioner shall ensure that information and referral services relating to home care are available in all regions of the state. The commissioner shall collect and make available information about available home care services, sources of payment, providers, and the rights of consumers. The commissioner may require home care providers to provide information requested for the purposes of this section as a condition of registration or licensure. The commissioner may publish and make available:

(1) general information describing home care services in the state;

(2) limitations on hours, availability of services, and eligibility for third-party payments, applicable to individual providers; and

(3) other information the commissioner determines to be appropriate.

History: 1987 c 378 s 7; 1995 c 207 art 9 s 21



Section 144A.471 — HOME CARE PROVIDER AND HOME CARE SERVICES.

Subdivision 1. License required. A home care provider may not open, operate, manage, conduct, maintain, or advertise itself as a home care provider or provide home care services in Minnesota without a temporary or current home care provider license issued by the commissioner of health.

Subd. 2. Determination of direct home care service. (a) "Direct home care service" means a home care service provided to a client by the home care provider or its employees, and not by contract. Factors that must be considered in determining whether an individual or a business entity provides at least one home care service directly include, but are not limited to, whether the individual or business entity:

(1) has the right to control, and does control, the types of services provided;

(2) has the right to control, and does control, when and how the services are provided;

(3) establishes the charges;

(4) collects fees from the clients or receives payment from third-party payers on the clients' behalf;

(5) pays individuals providing services compensation on an hourly, weekly, or similar basis;

(6) treats the individuals providing services as employees for the purposes of payroll taxes and workers' compensation insurance; and

(7) holds itself out as a provider of home care services or acts in a manner that leads clients or potential clients to believe that it is a home care provider providing home care services.

(b) None of the factors listed in this subdivision is solely determinative.

Subd. 3. Determination of regularly engaged. (a) "Regularly engaged" means providing, or offering to provide, home care services as a regular part of a business. The following factors must be considered by the commissioner in determining whether an individual or a business entity is regularly engaged in providing home care services:

(1) whether the individual or business entity states or otherwise promotes that the individual or business entity provides home care services;

(2) whether persons receiving home care services constitute a substantial part of the individual's or the business entity's clientele; and

(3) whether the home care services provided are other than occasional or incidental to the provision of services other than home care services.

(b) None of the factors listed in this subdivision is solely determinative.

Subd. 4. Penalties for operating without license. A person involved in the management, operation, or control of a home care provider that operates without an appropriate license is guilty of a misdemeanor. This section does not apply to a person who has no legal authority to affect or change decisions related to the management, operation, or control of a home care provider.

Subd. 5. Basic and comprehensive levels of licensure. An applicant seeking to become a home care provider must apply for either a basic or comprehensive home care license.

Subd. 6. Basic home care license provider. Home care services that can be provided with a basic home care license are assistive tasks provided by licensed or unlicensed personnel that include:

(1) assisting with dressing, self-feeding, oral hygiene, hair care, grooming, toileting, and bathing;

(2) providing standby assistance;

(3) providing verbal or visual reminders to the client to take regularly scheduled medication, which includes bringing the client previously set-up medication, medication in original containers, or liquid or food to accompany the medication;

(4) providing verbal or visual reminders to the client to perform regularly scheduled treatments and exercises;

(5) preparing modified diets ordered by a licensed health professional; and

(6) assisting with laundry, housekeeping, meal preparation, shopping, or other household chores and services if the provider is also providing at least one of the activities in clauses (1) to (5).

Subd. 7. Comprehensive home care license provider. Home care services that may be provided with a comprehensive home care license include any of the basic home care services listed in subdivision 6, and one or more of the following:

(1) services of an advanced practice nurse, registered nurse, licensed practical nurse, physical therapist, respiratory therapist, occupational therapist, speech-language pathologist, dietitian or nutritionist, or social worker;

(2) tasks delegated to unlicensed personnel by a registered nurse or assigned by a licensed health professional within the person's scope of practice;

(3) medication management services;

(4) hands-on assistance with transfers and mobility;

(5) assisting clients with eating when the clients have complicating eating problems as identified in the client record or through an assessment such as difficulty swallowing, recurrent lung aspirations, or requiring the use of a tube or parenteral or intravenous instruments to be fed; or

(6) providing other complex or specialty health care services.

Subd. 8. Exemptions from home care services licensure. (a) Except as otherwise provided in this chapter, home care services that are provided by the state, counties, or other units of government must be licensed under this chapter.

(b) An exemption under this subdivision does not excuse the exempted individual or organization from complying with applicable provisions of the home care bill of rights in section 144A.44. The following individuals or organizations are exempt from the requirement to obtain a home care provider license:

(1) an individual or organization that offers, provides, or arranges for personal care assistance services under the medical assistance program as authorized under sections 256B.0625, subdivision 19a, and 256B.0659;

(2) a provider that is licensed by the commissioner of human services to provide semi-independent living services for persons with developmental disabilities under section 252.275 and Minnesota Rules, parts 9525.0900 to 9525.1020;

(3) a provider that is licensed by the commissioner of human services to provide home and community-based services for persons with developmental disabilities under section 256B.092 and Minnesota Rules, parts 9525.1800 to 9525.1930;

(4) an individual or organization that provides only home management services, if the individual or organization is registered under section 144A.482; or

(5) an individual who is licensed in this state as a nurse, dietitian, social worker, occupational therapist, physical therapist, or speech-language pathologist who provides health care services in the home independently and not through any contractual or employment relationship with a home care provider or other organization.

Subd. 9. Exclusions from home care licensure. The following are excluded from home care licensure and are not required to provide the home care bill of rights:

(1) an individual or business entity providing only coordination of home care that includes one or more of the following:

(i) determination of whether a client needs home care services, or assisting a client in determining what services are needed;

(ii) referral of clients to a home care provider;

(iii) administration of payments for home care services; or

(iv) administration of a health care home established under section 256B.0751;

(2) an individual who is not an employee of a licensed home care provider if the individual:

(i) only provides services as an independent contractor to one or more licensed home care providers;

(ii) provides no services under direct agreements or contracts with clients; and

(iii) is contractually bound to perform services in compliance with the contracting home care provider's policies and service plans;

(3) a business that provides staff to home care providers, such as a temporary employment agency, if the business:

(i) only provides staff under contract to licensed or exempt providers;

(ii) provides no services under direct agreements with clients; and

(iii) is contractually bound to perform services under the contracting home care provider's direction and supervision;

(4) any home care services conducted by and for the adherents of any recognized church or religious denomination for its members through spiritual means, or by prayer for healing;

(5) an individual who only provides home care services to a relative;

(6) an individual not connected with a home care provider that provides assistance with basic home care needs if the assistance is provided primarily as a contribution and not as a business;

(7) an individual not connected with a home care provider that shares housing with and provides primarily housekeeping or homemaking services to an elderly or disabled person in return for free or reduced-cost housing;

(8) an individual or provider providing home-delivered meal services;

(9) an individual providing senior companion services and other older American volunteer programs (OAVP) established under the Domestic Volunteer Service Act of 1973, United States Code, title 42, chapter 66;

(10) an employee of a nursing home or home care provider licensed under this chapter or an employee of a boarding care home licensed under sections 144.50 to 144.56 when responding to occasional emergency calls from individuals residing in a residential setting that is attached to or located on property contiguous to the nursing home, boarding care home, or location where home care services are also provided;

(11) an employee of a nursing home or home care provider licensed under this chapter or an employee of a boarding care home licensed under sections 144.50 to 144.56 when providing occasional minor services free of charge to individuals residing in a residential setting that is attached to or located on property contiguous to the nursing home, boarding care home, or location where home care services are also provided;

(12) a member of a professional corporation organized under chapter 319B that does not regularly offer or provide home care services as defined in section 144A.43, subdivision 3;

(13) the following organizations established to provide medical or surgical services that do not regularly offer or provide home care services as defined in section 144A.43, subdivision 3: a business trust organized under sections 318.01 to 318.04, a nonprofit corporation organized under chapter 317A, a partnership organized under chapter 323, or any other entity determined by the commissioner;

(14) an individual or agency that provides medical supplies or durable medical equipment, except when the provision of supplies or equipment is accompanied by a home care service;

(15) a physician licensed under chapter 147;

(16) an individual who provides home care services to a person with a developmental disability who lives in a place of residence with a family, foster family, or primary caregiver;

(17) a business that only provides services that are primarily instructional and not medical services or health-related support services;

(18) an individual who performs basic home care services for no more than 14 hours each calendar week to no more than one client;

(19) an individual or business licensed as hospice as defined in sections 144A.75 to 144A.755 who is not providing home care services independent of hospice service;

(20) activities conducted by the commissioner of health or a community health board as defined in section 145A.02, subdivision 5, including communicable disease investigations or testing; or

(21) administering or monitoring a prescribed therapy necessary to control or prevent a communicable disease, or the monitoring of an individual's compliance with a health directive as defined in section 144.4172, subdivision 6.

History: 2013 c 108 art 11 s 10; 2014 c 262 art 5 s 6; 2014 c 275 art 1 s 135; 2014 c 291 art 7 s 28; 2016 c 179 s 6



Section 144A.472 — HOME CARE PROVIDER LICENSE; APPLICATION AND RENEWAL.

Subdivision 1. License applications. Each application for a home care provider license must include information sufficient to show that the applicant meets the requirements of licensure, including:

(1) the applicant's name, e-mail address, physical address, and mailing address, including the name of the county in which the applicant resides and has a principal place of business;

(2) the initial license fee in the amount specified in subdivision 7;

(3) the e-mail address, physical address, mailing address, and telephone number of the principal administrative office;

(4) the e-mail address, physical address, mailing address, and telephone number of each branch office, if any;

(5) the names, e-mail and mailing addresses, and telephone numbers of all owners and managerial officials;

(6) documentation of compliance with the background study requirements of section 144A.476 for all persons involved in the management, operation, or control of the home care provider;

(7) documentation of a background study as required by section 144.057 for any individual seeking employment, paid or volunteer, with the home care provider;

(8) evidence of workers' compensation coverage as required by sections 176.181 and 176.182;

(9) documentation of liability coverage, if the provider has it;

(10) identification of the license level the provider is seeking;

(11) documentation that identifies the managerial official who is in charge of day-to-day operations and attestation that the person has reviewed and understands the home care provider regulations;

(12) documentation that the applicant has designated one or more owners, managerial officials, or employees as an agent or agents, which shall not affect the legal responsibility of any other owner or managerial official under this chapter;

(13) the signature of the officer or managing agent on behalf of an entity, corporation, association, or unit of government;

(14) verification that the applicant has the following policies and procedures in place so that if a license is issued, the applicant will implement the policies and procedures and keep them current:

(i) requirements in sections 626.556, reporting of maltreatment of minors, and 626.557, reporting of maltreatment of vulnerable adults;

(ii) conducting and handling background studies on employees;

(iii) orientation, training, and competency evaluations of home care staff, and a process for evaluating staff performance;

(iv) handling complaints from clients, family members, or client representatives regarding staff or services provided by staff;

(v) conducting initial evaluation of clients' needs and the providers' ability to provide those services;

(vi) conducting initial and ongoing client evaluations and assessments and how changes in a client's condition are identified, managed, and communicated to staff and other health care providers as appropriate;

(vii) orientation to and implementation of the home care client bill of rights;

(viii) infection control practices;

(ix) reminders for medications, treatments, or exercises, if provided; and

(x) conducting appropriate screenings, or documentation of prior screenings, to show that staff are free of tuberculosis, consistent with current United States Centers for Disease Control and Prevention standards; and

(15) other information required by the department.

Subd. 2. Comprehensive home care license applications. In addition to the information and fee required in subdivision 1, applicants applying for a comprehensive home care license must also provide verification that the applicant has the following policies and procedures in place so that if a license is issued, the applicant will implement the policies and procedures in this subdivision and keep them current:

(1) conducting initial and ongoing assessments of the client's needs by a registered nurse or appropriate licensed health professional, including how changes in the client's conditions are identified, managed, and communicated to staff and other health care providers, as appropriate;

(2) ensuring that nurses and licensed health professionals have current and valid licenses to practice;

(3) medication and treatment management;

(4) delegation of home care tasks by registered nurses or licensed health professionals;

(5) supervision of registered nurses and licensed health professionals; and

(6) supervision of unlicensed personnel performing delegated home care tasks.

Subd. 3. License renewal. (a) Except as provided in section 144A.475, a license may be renewed for a period of one year if the licensee satisfies the following:

(1) submits an application for renewal in the format provided by the commissioner at least 30 days before expiration of the license;

(2) submits the renewal fee in the amount specified in subdivision 7;

(3) has provided home care services within the past 12 months;

(4) complies with sections 144A.43 to 144A.4798;

(5) provides information sufficient to show that the applicant meets the requirements of licensure, including items required under subdivision 1;

(6) provides verification that all policies under subdivision 1 are current; and

(7) provides any other information deemed necessary by the commissioner.

(b) A renewal applicant who holds a comprehensive home care license must also provide verification that policies listed under subdivision 2 are current.

Subd. 4. Multiple units. Multiple units or branches of a licensee must be separately licensed if the commissioner determines that the units cannot adequately share supervision and administration of services from the main office.

Subd. 5. Transfers prohibited; changes in ownership. Any home care license issued by the commissioner may not be transferred to another party. Before acquiring ownership of a home care provider business, a prospective applicant must apply for a new temporary license. A change of ownership is a transfer of operational control to a different business entity and includes:

(1) transfer of the business to a different or new corporation;

(2) in the case of a partnership, the dissolution or termination of the partnership under chapter 323A, with the business continuing by a successor partnership or other entity;

(3) relinquishment of control of the provider to another party, including to a contract management firm that is not under the control of the owner of the business' assets;

(4) transfer of the business by a sole proprietor to another party or entity; or

(5) in the case of a privately held corporation, the change in ownership or control of 50 percent or more of the outstanding voting stock.

Subd. 6. Notification of changes of information. The temporary licensee or licensee shall notify the commissioner in writing within ten working days after any change in the information required in subdivision 1, except the information required in subdivision 1, clause (5), is required at the time of license renewal.

Subd. 7. Fees; application, change of ownership, and renewal. (a) An initial applicant seeking temporary home care licensure must submit the following application fee to the commissioner along with a completed application:

(1) for a basic home care provider, $2,100; or

(2) for a comprehensive home care provider, $4,200.

(b) A home care provider who is filing a change of ownership as required under subdivision 5 must submit the following application fee to the commissioner, along with the documentation required for the change of ownership:

(1) for a basic home care provider, $2,100; or

(2) for a comprehensive home care provider, $4,200.

(c) A home care provider who is seeking to renew the provider's license shall pay a fee to the commissioner based on revenues derived from the provision of home care services during the calendar year prior to the year in which the application is submitted, according to the following schedule:

License Renewal Fee

(d) If requested, the home care provider shall provide the commissioner information to verify the provider's annual revenues or other information as needed, including copies of documents submitted to the Department of Revenue.

(e) At each annual renewal, a home care provider may elect to pay the highest renewal fee for its license category, and not provide annual revenue information to the commissioner.

(f) A temporary license or license applicant, or temporary licensee or licensee that knowingly provides the commissioner incorrect revenue amounts for the purpose of paying a lower license fee, shall be subject to a civil penalty in the amount of double the fee the provider should have paid.

(g) Fees and penalties collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

(h) The license renewal fee schedule in this subdivision is effective July 1, 2016.

History: 2013 c 108 art 11 s 11; 2014 c 275 art 1 s 135



Section 144A.473 — ISSUANCE OF TEMPORARY LICENSE AND LICENSE RENEWAL.

Subdivision 1. Temporary license and renewal of license. (a) The department shall review each application to determine the applicant's knowledge of and compliance with Minnesota home care regulations. Before granting a temporary license or renewing a license, the commissioner may further evaluate the applicant or licensee by requesting additional information or documentation or by conducting an on-site survey of the applicant to determine compliance with sections 144A.43 to 144A.482.

(b) Within 14 calendar days after receiving an application for a license, the commissioner shall acknowledge receipt of the application in writing. The acknowledgment must indicate whether the application appears to be complete or whether additional information is required before the application will be considered complete.

(c) Within 90 days after receiving a complete application, the commissioner shall issue a temporary license, renew the license, or deny the license.

(d) The commissioner shall issue a license that contains the home care provider's name, address, license level, expiration date of the license, and unique license number. All licenses are valid for one year from the date of issuance.

Subd. 2. Temporary license. (a) For new license applicants, the commissioner shall issue a temporary license for either the basic or comprehensive home care level. A temporary license is effective for up to one year from the date of issuance. Temporary licensees must comply with sections 144A.43 to 144A.482.

(b) During the temporary license year, the commissioner shall survey the temporary licensee after the commissioner is notified or has evidence that the temporary licensee is providing home care services.

(c) Within five days of beginning the provision of services, the temporary licensee must notify the commissioner that it is serving clients. The notification to the commissioner may be mailed or e-mailed to the commissioner at the address provided by the commissioner. If the temporary licensee does not provide home care services during the temporary license year, then the temporary license expires at the end of the year and the applicant must reapply for a temporary home care license.

(d) A temporary licensee may request a change in the level of licensure prior to being surveyed and granted a license by notifying the commissioner in writing and providing additional documentation or materials required to update or complete the changed temporary license application. The applicant must pay the difference between the application fees when changing from the basic level to the comprehensive level of licensure. No refund will be made if the provider chooses to change the license application to the basic level.

(e) If the temporary licensee notifies the commissioner that the licensee has clients within 45 days prior to the temporary license expiration, the commissioner may extend the temporary license for up to 60 days in order to allow the commissioner to complete the on-site survey required under this section and follow-up survey visits.

Subd. 3. Temporary licensee survey. (a) If the temporary licensee is in substantial compliance with the survey, the commissioner shall issue either a basic or comprehensive home care license. If the temporary licensee is not in substantial compliance with the survey, the commissioner shall not issue a basic or comprehensive license and there will be no contested hearing right under chapter 14.

(b) If the temporary licensee whose basic or comprehensive license has been denied disagrees with the conclusions of the commissioner, then the licensee may request a reconsideration by the commissioner or commissioner's designee. The reconsideration request process must be conducted internally by the commissioner or commissioner's designee, and chapter 14 does not apply.

(c) The temporary licensee requesting reconsideration must make the request in writing and must list and describe the reasons why the licensee disagrees with the decision to deny the basic or comprehensive home care license.

(d) A temporary licensee whose license is denied must comply with the requirements for notification and transfer of clients in section 144A.475, subdivision 5.

History: 2013 c 108 art 11 s 12; 2014 c 275 art 1 s 135; 2016 c 179 s 7



Section 144A.474 — SURVEYS AND INVESTIGATIONS.

Subdivision 1. Surveys. The commissioner shall conduct surveys of each home care provider. By June 30, 2016, the commissioner shall conduct a survey of home care providers on a frequency of at least once every three years. Survey frequency may be based on the license level, the provider's compliance history, the number of clients served, or other factors as determined by the department deemed necessary to ensure the health, safety, and welfare of clients and compliance with the law.

Subd. 2. Types of home care surveys. (a) "Initial full survey" means the survey of a new temporary licensee conducted after the department is notified or has evidence that the temporary licensee is providing home care services to determine if the provider is in compliance with home care requirements. Initial full surveys must be completed within 14 months after the department's issuance of a temporary basic or comprehensive license.

(b) "Core survey" means periodic inspection of home care providers to determine ongoing compliance with the home care requirements, focusing on the essential health and safety requirements. Core surveys are available to licensed home care providers who have been licensed for three years and surveyed at least once in the past three years with the latest survey having no widespread violations beyond Level 1 as provided in subdivision 11. Providers must also not have had any substantiated licensing complaints, substantiated complaints against the agency under the Vulnerable Adults Act or Maltreatment of Minors Act, or an enforcement action as authorized in section 144A.475 in the past three years.

(1) The core survey for basic home care providers must review compliance in the following areas:

(i) reporting of maltreatment;

(ii) orientation to and implementation of the home care bill of rights;

(iii) statement of home care services;

(iv) initial evaluation of clients and initiation of services;

(v) client review and monitoring;

(vi) service plan implementation and changes to the service plan;

(vii) client complaint and investigative process;

(viii) competency of unlicensed personnel; and

(ix) infection control.

(2) For comprehensive home care providers, the core survey must include everything in the basic core survey plus these areas:

(i) delegation to unlicensed personnel;

(ii) assessment, monitoring, and reassessment of clients; and

(iii) medication, treatment, and therapy management.

(c) "Full survey" means the periodic inspection of home care providers to determine ongoing compliance with the home care requirements that cover the core survey areas and all the legal requirements for home care providers. A full survey is conducted for all temporary licensees and for providers who do not meet the requirements needed for a core survey, and when a surveyor identifies unacceptable client health or safety risks during a core survey. A full survey must include all the tasks identified as part of the core survey and any additional review deemed necessary by the department, including additional observation, interviewing, or records review of additional clients and staff.

(d) "Follow-up surveys" means surveys conducted to determine if a home care provider has corrected deficient issues and systems identified during a core survey, full survey, or complaint investigation. Follow-up surveys may be conducted via phone, e-mail, fax, mail, or on-site reviews. Follow-up surveys, other than complaint surveys, shall be concluded with an exit conference and written information provided on the process for requesting a reconsideration of the survey results.

(e) Upon receiving information alleging that a home care provider has violated or is currently violating a requirement of sections 144A.43 to 144A.482, the commissioner shall investigate the complaint according to sections 144A.51 to 144A.54.

Subd. 3. Survey process. (a) The survey process for core surveys shall include the following as applicable to the particular licensee and setting surveyed:

(1) presurvey review of pertinent documents and notification to the ombudsman for long-term care;

(2) an entrance conference with available staff;

(3) communication with managerial officials or the registered nurse in charge, if available, and ongoing communication with key staff throughout the survey regarding information needed by the surveyor, clarifications regarding home care requirements, and applicable standards of practice;

(4) presentation of written contact information to the provider about the survey staff conducting the survey, the supervisor, and the process for requesting a reconsideration of the survey results;

(5) a brief tour of a sample of the housing with services establishments in which the provider is providing home care services;

(6) a sample selection of home care clients;

(7) information-gathering through client and staff observations, client and staff interviews, and reviews of records, policies, procedures, practices, and other agency information;

(8) interviews of clients' family members, if available, with clients' consent when the client can legally give consent;

(9) except for complaint surveys conducted by the Office of Health Facilities Complaints, an on-site exit conference, with preliminary findings shared and discussed with the provider, documentation that an exit conference occurred, and written information provided on the process for requesting a reconsideration of the survey results; and

(10) postsurvey analysis of findings and formulation of survey results, including correction orders when applicable.

Subd. 4. Scheduling surveys. Surveys and investigations shall be conducted without advance notice to home care providers. Surveyors may contact the home care provider on the day of a survey to arrange for someone to be available at the survey site. The contact does not constitute advance notice.

Subd. 5. Information provided by home care provider. The home care provider shall provide accurate and truthful information to the department during a survey, investigation, or other licensing activities.

Subd. 6. Providing client records. Upon request of a surveyor, home care providers shall provide a list of current and past clients or client representatives that includes addresses and telephone numbers and any other information requested about the services to clients within a reasonable period of time.

Subd. 7. Contacting and visiting clients. Surveyors may contact or visit a home care provider's clients to gather information without notice to the home care provider. Before visiting a client, a surveyor shall obtain the client's or client's representative's permission by telephone, by mail, or in person. Surveyors shall inform all clients or client's representatives of their right to decline permission for a visit.

Subd. 8. Correction orders. (a) A correction order may be issued whenever the commissioner finds upon survey or during a complaint investigation that a home care provider, a managerial official, or an employee of the provider is not in compliance with sections 144A.43 to 144A.482. The correction order shall cite the specific statute and document areas of noncompliance and the time allowed for correction.

(b) The commissioner shall mail copies of any correction order to the last known address of the home care provider, or electronically scan the correction order and e-mail it to the last known home care provider e-mail address, within 30 calendar days after the survey exit date. A copy of each correction order and copies of any documentation supplied to the commissioner shall be kept on file by the home care provider, and public documents shall be made available for viewing by any person upon request. Copies may be kept electronically.

(c) By the correction order date, the home care provider must document in the provider's records any action taken to comply with the correction order. The commissioner may request a copy of this documentation and the home care provider's action to respond to the correction order in future surveys, upon a complaint investigation, and as otherwise needed.

Subd. 9. Follow-up surveys. For providers that have Level 3 or Level 4 violations under subdivision 11, or any violations determined to be widespread, the department shall conduct a follow-up survey within 90 calendar days of the survey. When conducting a follow-up survey, the surveyor will focus on whether the previous violations have been corrected and may also address any new violations that are observed while evaluating the corrections that have been made. If a new violation is identified on a follow-up survey, no fine will be imposed unless it is not corrected on the next follow-up survey.

Subd. 10. Performance incentive. A licensee is eligible for a performance incentive if there are no violations identified in a core or full survey. The performance incentive is a ten percent discount on the licensee's next home care renewal license fee.

Subd. 11. Fines. (a) Fines and enforcement actions under this subdivision may be assessed based on the level and scope of the violations described in paragraph (c) as follows:

(1) Level 1, no fines or enforcement;

(2) Level 2, fines ranging from $0 to $500, in addition to any of the enforcement mechanisms authorized in section 144A.475 for widespread violations;

(3) Level 3, fines ranging from $500 to $1,000, in addition to any of the enforcement mechanisms authorized in section 144A.475; and

(4) Level 4, fines ranging from $1,000 to $5,000, in addition to any of the enforcement mechanisms authorized in section 144A.475.

(b) Correction orders for violations are categorized by both level and scope and fines shall be assessed as follows:

(1) Level of violation:

(i) Level 1 is a violation that has no potential to cause more than a minimal impact on the client and does not affect health or safety;

(ii) Level 2 is a violation that did not harm a client's health or safety but had the potential to have harmed a client's health or safety, but was not likely to cause serious injury, impairment, or death;

(iii) Level 3 is a violation that harmed a client's health or safety, not including serious injury, impairment, or death, or a violation that has the potential to lead to serious injury, impairment, or death; and

(iv) Level 4 is a violation that results in serious injury, impairment, or death.

(2) Scope of violation:

(i) isolated, when one or a limited number of clients are affected or one or a limited number of staff are involved or the situation has occurred only occasionally;

(ii) pattern, when more than a limited number of clients are affected, more than a limited number of staff are involved, or the situation has occurred repeatedly but is not found to be pervasive; and

(iii) widespread, when problems are pervasive or represent a systemic failure that has affected or has the potential to affect a large portion or all of the clients.

(c) If the commissioner finds that the applicant or a home care provider required to be licensed under sections 144A.43 to 144A.482 has not corrected violations by the date specified in the correction order or conditional license resulting from a survey or complaint investigation, the commissioner may impose a fine. A notice of noncompliance with a correction order must be mailed to the applicant's or provider's last known address. The noncompliance notice must list the violations not corrected.

(d) The license holder must pay the fines assessed on or before the payment date specified. If the license holder fails to fully comply with the order, the commissioner may issue a second fine or suspend the license until the license holder complies by paying the fine. A timely appeal shall stay payment of the fine until the commissioner issues a final order.

(e) A license holder shall promptly notify the commissioner in writing when a violation specified in the order is corrected. If upon reinspection the commissioner determines that a violation has not been corrected as indicated by the order, the commissioner may issue a second fine. The commissioner shall notify the license holder by mail to the last known address in the licensing record that a second fine has been assessed. The license holder may appeal the second fine as provided under this subdivision.

(f) A home care provider that has been assessed a fine under this subdivision has a right to a reconsideration or a hearing under this section and chapter 14.

(g) When a fine has been assessed, the license holder may not avoid payment by closing, selling, or otherwise transferring the licensed program to a third party. In such an event, the license holder shall be liable for payment of the fine.

(h) In addition to any fine imposed under this section, the commissioner may assess costs related to an investigation that results in a final order assessing a fine or other enforcement action authorized by this chapter.

(i) Fines collected under this subdivision shall be deposited in the state government special revenue fund and credited to an account separate from the revenue collected under section 144A.472. Subject to an appropriation by the legislature, the revenue from the fines collected may be used by the commissioner for special projects to improve home care in Minnesota as recommended by the advisory council established in section 144A.4799.

Subd. 12. Reconsideration. (a) The commissioner shall make available to home care providers a correction order reconsideration process. This process may be used to challenge the correction order issued, including the level and scope described in subdivision 11, and any fine assessed. During the correction order reconsideration request, the issuance for the correction orders under reconsideration are not stayed, but the department shall post information on the Web site with the correction order that the licensee has requested a reconsideration and that the review is pending.

(b) A licensed home care provider may request from the commissioner, in writing, a correction order reconsideration regarding any correction order issued to the provider. The written request for reconsideration must be received by the commissioner within 15 calendar days of the correction order receipt date. The correction order reconsideration shall not be reviewed by any surveyor, investigator, or supervisor that participated in the writing or reviewing of the correction order being disputed. The correction order reconsiderations may be conducted in person, by telephone, by another electronic form, or in writing, as determined by the commissioner. The commissioner shall respond in writing to the request from a home care provider for a correction order reconsideration within 60 days of the date the provider requests a reconsideration. The commissioner's response shall identify the commissioner's decision regarding each citation challenged by the home care provider.

(c) The findings of a correction order reconsideration process shall be one or more of the following:

(1) supported in full, the correction order is supported in full, with no deletion of findings to the citation;

(2) supported in substance, the correction order is supported, but one or more findings are deleted or modified without any change in the citation;

(3) correction order cited an incorrect home care licensing requirement, the correction order is amended by changing the correction order to the appropriate statutory reference;

(4) correction order was issued under an incorrect citation, the correction order is amended to be issued under the more appropriate correction order citation;

(5) the correction order is rescinded;

(6) fine is amended, it is determined that the fine assigned to the correction order was applied incorrectly; or

(7) the level or scope of the citation is modified based on the reconsideration.

(d) If the correction order findings are changed by the commissioner, the commissioner shall update the correction order Web site.

(e) This subdivision does not apply to temporary licensees.

Subd. 13. Home care surveyor training. (a) Before conducting a home care survey, each home care surveyor must receive training on the following topics:

(1) Minnesota home care licensure requirements;

(2) Minnesota home care bill of rights;

(3) Minnesota Vulnerable Adults Act and reporting of maltreatment of minors;

(4) principles of documentation;

(5) survey protocol and processes;

(6) Offices of the Ombudsman roles;

(7) Office of Health Facility Complaints;

(8) Minnesota landlord-tenant and housing with services laws;

(9) types of payors for home care services; and

(10) Minnesota Nurse Practice Act for nurse surveyors.

(b) Materials used for the training in paragraph (a) shall be posted on the department Web site. Requisite understanding of these topics will be reviewed as part of the quality improvement plan in section 144A.483.

History: 2013 c 108 art 11 s 13; 2014 c 275 art 1 s 135; 2014 c 291 art 6 s 13,14



Section 144A.475 — ENFORCEMENT.

Subdivision 1. Conditions. (a) The commissioner may refuse to grant a temporary license, renew a license, suspend or revoke a license, or impose a conditional license if the home care provider or owner or managerial official of the home care provider:

(1) is in violation of, or during the term of the license has violated, any of the requirements in sections 144A.471 to 144A.482;

(2) permits, aids, or abets the commission of any illegal act in the provision of home care;

(3) performs any act detrimental to the health, safety, and welfare of a client;

(4) obtains the license by fraud or misrepresentation;

(5) knowingly made or makes a false statement of a material fact in the application for a license or in any other record or report required by this chapter;

(6) denies representatives of the department access to any part of the home care provider's books, records, files, or employees;

(7) interferes with or impedes a representative of the department in contacting the home care provider's clients;

(8) interferes with or impedes a representative of the department in the enforcement of this chapter or has failed to fully cooperate with an inspection, survey, or investigation by the department;

(9) destroys or makes unavailable any records or other evidence relating to the home care provider's compliance with this chapter;

(10) refuses to initiate a background study under section 144.057 or 245A.04;

(11) fails to timely pay any fines assessed by the department;

(12) violates any local, city, or township ordinance relating to home care services;

(13) has repeated incidents of personnel performing services beyond their competency level; or

(14) has operated beyond the scope of the home care provider's license level.

(b) A violation by a contractor providing the home care services of the home care provider is a violation by the home care provider.

Subd. 2. Terms to suspension or conditional license. A suspension or conditional license designation may include terms that must be completed or met before a suspension or conditional license designation is lifted. A conditional license designation may include restrictions or conditions that are imposed on the provider. Terms for a suspension or conditional license may include one or more of the following and the scope of each will be determined by the commissioner:

(1) requiring a consultant to review, evaluate, and make recommended changes to the home care provider's practices and submit reports to the commissioner at the cost of the home care provider;

(2) requiring supervision of the home care provider or staff practices at the cost of the home care provider by an unrelated person who has sufficient knowledge and qualifications to oversee the practices and who will submit reports to the commissioner;

(3) requiring the home care provider or employees to obtain training at the cost of the home care provider;

(4) requiring the home care provider to submit reports to the commissioner;

(5) prohibiting the home care provider from taking any new clients for a period of time; or

(6) any other action reasonably required to accomplish the purpose of this subdivision and section 144A.45, subdivision 2.

Subd. 3. Notice. (a) Prior to any suspension, revocation, or refusal to renew a license, the home care provider shall be entitled to notice and a hearing as provided by sections 14.57 to 14.69. In addition to any other remedy provided by law, the commissioner may, without a prior contested case hearing, temporarily suspend a license or prohibit delivery of services by a provider for not more than 90 days, or issue a conditional license if the commissioner determines that there are level 3 violations that do not pose an imminent risk of harm to the health or safety of persons in the provider's care, provided:

(1) advance notice is given to the home care provider;

(2) after notice, the home care provider fails to correct the problem;

(3) the commissioner has reason to believe that other administrative remedies are not likely to be effective; and

(4) there is an opportunity for a contested case hearing within the 30 days unless there is an extension granted by an administrative law judge pursuant to subdivision 3b.

(b) If the commissioner determines there are:

(1) level 4 violations; or

(2) violations that pose an imminent risk of harm to the health or safety of persons in the provider's care,

the commissioner may immediately temporarily suspend a license, prohibit delivery of services by a provider, or issue a conditional license without meeting the requirements of paragraph (a), clauses (1) to (4).

For the purposes of this subdivision, "level 3" and "level 4" have the meanings given in section 144A.474, subdivision 11, paragraph (b).

Subd. 3a. Hearing. Within 15 business days of receipt of the licensee's timely appeal of a sanction under this section, other than for a temporary suspension, the commissioner shall request assignment of an administrative law judge. The commissioner's request must include a proposed date, time, and place of hearing. A hearing must be conducted by an administrative law judge pursuant to Minnesota Rules, parts 1400.8505 to 1400.8612, within 90 calendar days of the request for assignment, unless an extension is requested by either party and granted by the administrative law judge for good cause or for purposes of discussing settlement. In no case shall one or more extensions be granted for a total of more than 90 calendar days unless there is a criminal action pending against the licensee. If, while a licensee continues to operate pending an appeal of an order for revocation, suspension, or refusal to renew a license, the commissioner identifies one or more new violations of law that meet the requirements of level 3 or 4 violations as defined in section 144A.474, subdivision 11, paragraph (b), the commissioner shall act immediately to temporarily suspend the license under the provisions in subdivision 3.

Subd. 3b. Expedited hearing. (a) Within five business days of receipt of the license holder's timely appeal of a temporary suspension or issuance of a conditional license, the commissioner shall request assignment of an administrative law judge. The request must include a proposed date, time, and place of a hearing. A hearing must be conducted by an administrative law judge within 30 calendar days of the request for assignment, unless an extension is requested by either party and granted by the administrative law judge for good cause. The commissioner shall issue a notice of hearing by certified mail or personal service at least ten business days before the hearing. Certified mail to the last known address is sufficient. The scope of the hearing shall be limited solely to the issue of whether the temporary suspension or issuance of a conditional license should remain in effect and whether there is sufficient evidence to conclude that the licensee's actions or failure to comply with applicable laws are level 3 or 4 violations as defined in section 144A.474, subdivision 11, paragraph (b), or that there were violations that posed an imminent risk of harm to the health and safety of persons in the provider's care.

(b) The administrative law judge shall issue findings of fact, conclusions, and a recommendation within ten business days from the date of hearing. The parties shall have ten calendar days to submit exceptions to the administrative law judge's report. The record shall close at the end of the ten-day period for submission of exceptions. The commissioner's final order shall be issued within ten business days from the close of the record. When an appeal of a temporary immediate suspension or conditional license is withdrawn or dismissed, the commissioner shall issue a final order affirming the temporary immediate suspension or conditional license within ten calendar days of the commissioner's receipt of the withdrawal or dismissal. The license holder is prohibited from operation during the temporary suspension period.

(c) When the final order under paragraph (b) affirms an immediate suspension, and a final licensing sanction is issued under subdivisions 1 and 2 and the licensee appeals that sanction, the licensee is prohibited from operation pending a final commissioner's order after the contested case hearing conducted under chapter 14.

(d) A licensee whose license is temporarily suspended must comply with the requirements for notification and transfer of clients in subdivision 5. These requirements remain if an appeal is requested.

Subd. 3c. Immediate temporary suspension. (a) In addition to any other remedies provided by law, the commissioner may, without a prior contested case hearing, immediately temporarily suspend a license or prohibit delivery of services by a provider for not more than 90 days, or issue a conditional license, if the commissioner determines that there are:

(1) level 4 violations; or

(2) violations that pose an imminent risk of harm to the health or safety of persons in the provider's care.

(b) For purposes of this subdivision, "level 4" has the meaning given in section 144A.474, subdivision 11, paragraph (b).

(c) A notice stating the reasons for the immediate temporary suspension or conditional license and informing the license holder of the right to an expedited hearing under subdivision 3b must be delivered by personal service to the address shown on the application or the last known address of the license holder. The license holder may appeal an order immediately temporarily suspending a license or issuing a conditional license. The appeal must be made in writing by certified mail or personal service. If mailed, the appeal must be postmarked and sent to the commissioner within five calendar days after the license holder receives notice. If an appeal is made by personal service, it must be received by the commissioner within five calendar days after the license holder received the order.

(d) A license holder whose license is immediately temporarily suspended must comply with the requirements for notification and transfer of clients in subdivision 5. These requirements remain if an appeal is requested.

Subd. 4. Time limits for appeals. To appeal the assessment of civil penalties under section 144A.45, subdivision 2, clause (5), and an action against a license under this section, a provider must request a hearing no later than 15 days after the provider receives notice of the action.

Subd. 5. Plan required. (a) The process of suspending or revoking a license must include a plan for transferring affected clients to other providers by the home care provider, which will be monitored by the commissioner. Within three business days of being notified of the final revocation or suspension action, the home care provider shall provide the commissioner, the lead agencies as defined in section 256B.0911, and the ombudsman for long-term care with the following information:

(1) a list of all clients, including full names and all contact information on file;

(2) a list of each client's representative or emergency contact person, including full names and all contact information on file;

(3) the location or current residence of each client;

(4) the payor sources for each client, including payor source identification numbers; and

(5) for each client, a copy of the client's service plan, and a list of the types of services being provided.

(b) The revocation or suspension notification requirement is satisfied by mailing the notice to the address in the license record. The home care provider shall cooperate with the commissioner and the lead agencies during the process of transferring care of clients to qualified providers. Within three business days of being notified of the final revocation or suspension action, the home care provider must notify and disclose to each of the home care provider's clients, or the client's representative or emergency contact persons, that the commissioner is taking action against the home care provider's license by providing a copy of the revocation or suspension notice issued by the commissioner.

Subd. 6. Owners and managerial officials; refusal to grant license. (a) The owner and managerial officials of a home care provider whose Minnesota license has not been renewed or that has been revoked because of noncompliance with applicable laws or rules shall not be eligible to apply for nor will be granted a home care license, including other licenses under this chapter, or be given status as an enrolled personal care assistance provider agency or personal care assistant by the Department of Human Services under section 256B.0659 for five years following the effective date of the nonrenewal or revocation. If the owner and managerial officials already have enrollment status, their enrollment will be terminated by the Department of Human Services.

(b) The commissioner shall not issue a license to a home care provider for five years following the effective date of license nonrenewal or revocation if the owner or managerial official, including any individual who was an owner or managerial official of another home care provider, had a Minnesota license that was not renewed or was revoked as described in paragraph (a).

(c) Notwithstanding subdivision 1, the commissioner shall not renew, or shall suspend or revoke, the license of any home care provider that includes any individual as an owner or managerial official who was an owner or managerial official of a home care provider whose Minnesota license was not renewed or was revoked as described in paragraph (a) for five years following the effective date of the nonrenewal or revocation.

(d) The commissioner shall notify the home care provider 30 days in advance of the date of nonrenewal, suspension, or revocation of the license. Within ten days after the receipt of the notification, the home care provider may request, in writing, that the commissioner stay the nonrenewal, revocation, or suspension of the license. The home care provider shall specify the reasons for requesting the stay; the steps that will be taken to attain or maintain compliance with the licensure laws and regulations; any limits on the authority or responsibility of the owners or managerial officials whose actions resulted in the notice of nonrenewal, revocation, or suspension; and any other information to establish that the continuing affiliation with these individuals will not jeopardize client health, safety, or well-being. The commissioner shall determine whether the stay will be granted within 30 days of receiving the provider's request. The commissioner may propose additional restrictions or limitations on the provider's license and require that the granting of the stay be contingent upon compliance with those provisions. The commissioner shall take into consideration the following factors when determining whether the stay should be granted:

(1) the threat that continued involvement of the owners and managerial officials with the home care provider poses to client health, safety, and well-being;

(2) the compliance history of the home care provider; and

(3) the appropriateness of any limits suggested by the home care provider.

If the commissioner grants the stay, the order shall include any restrictions or limitation on the provider's license. The failure of the provider to comply with any restrictions or limitations shall result in the immediate removal of the stay and the commissioner shall take immediate action to suspend, revoke, or not renew the license.

Subd. 7. Request for hearing. A request for a hearing must be in writing and must:

(1) be mailed or delivered to the department or the commissioner's designee;

(2) contain a brief and plain statement describing every matter or issue contested; and

(3) contain a brief and plain statement of any new matter that the applicant or home care provider believes constitutes a defense or mitigating factor.

Subd. 8. Informal conference. At any time, the applicant or home care provider and the commissioner may hold an informal conference to exchange information, clarify issues, or resolve issues.

Subd. 9. Injunctive relief. In addition to any other remedy provided by law, the commissioner may bring an action in district court to enjoin a person who is involved in the management, operation, or control of a home care provider or an employee of the home care provider from illegally engaging in activities regulated by sections 144A.43 to 144A.482. The commissioner may bring an action under this subdivision in the district court in Ramsey County or in the district in which a home care provider is providing services. The court may grant a temporary restraining order in the proceeding if continued activity by the person who is involved in the management, operation, or control of a home care provider, or by an employee of the home care provider, would create an imminent risk of harm to a recipient of home care services.

Subd. 10. Subpoena. In matters pending before the commissioner under sections 144A.43 to 144A.482, the commissioner may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. If a person fails or refuses to comply with a subpoena or order of the commissioner to appear or testify regarding any matter about which the person may be lawfully questioned or to produce any papers, books, records, documents, or evidentiary materials in the matter to be heard, the commissioner may apply to the district court in any district, and the court shall order the person to comply with the commissioner's order or subpoena. The commissioner of health may administer oaths to witnesses or take their affirmation. Depositions may be taken in or outside the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served on a named person anywhere in the state by an officer authorized to serve subpoenas in civil actions, with the same fees and mileage and in the same manner as prescribed by law for a process issued out of a district court. A person subpoenaed under this subdivision shall receive the same fees, mileage, and other costs that are paid in proceedings in district court.

History: 2013 c 108 art 11 s 14; 2014 c 275 art 1 s 135; 2014 c 291 art 6 s 15-17; 2016 c 179 s 8-10



Section 144A.476 — BACKGROUND STUDIES.

Subdivision 1. Prior criminal convictions; owner and managerial officials. (a) Before the commissioner issues a temporary license or renews a license, an owner or managerial official is required to complete a background study under section 144.057. No person may be involved in the management, operation, or control of a home care provider if the person has been disqualified under chapter 245C. If an individual is disqualified under section 144.057 or chapter 245C, the individual may request reconsideration of the disqualification. If the individual requests reconsideration and the commissioner sets aside or rescinds the disqualification, the individual is eligible to be involved in the management, operation, or control of the provider. If an individual has a disqualification under section 245C.15, subdivision 1, and the disqualification is affirmed, the individual's disqualification is barred from a set aside, and the individual must not be involved in the management, operation, or control of the provider.

(b) For purposes of this section, owners of a home care provider subject to the background check requirement are those individuals whose ownership interest provides sufficient authority or control to affect or change decisions related to the operation of the home care provider. An owner includes a sole proprietor, a general partner, or any other individual whose individual ownership interest can affect the management and direction of the policies of the home care provider.

(c) For the purposes of this section, managerial officials subject to the background check requirement are individuals who provide direct contact as defined in section 245C.02, subdivision 11, or individuals who have the responsibility for the ongoing management or direction of the policies, services, or employees of the home care provider. Data collected under this subdivision shall be classified as private data on individuals under section 13.02, subdivision 12.

(d) The department shall not issue any license if the applicant or owner or managerial official has been unsuccessful in having a background study disqualification set aside under section 144.057 and chapter 245C; if the owner or managerial official, as an owner or managerial official of another home care provider, was substantially responsible for the other home care provider's failure to substantially comply with sections 144A.43 to 144A.482; or if an owner that has ceased doing business, either individually or as an owner of a home care provider, was issued a correction order for failing to assist clients in violation of this chapter.

Subd. 2. Employees, contractors, and volunteers. (a) Employees, contractors, and volunteers of a home care provider are subject to the background study required by section 144.057, and may be disqualified under chapter 245C. Nothing in this section shall be construed to prohibit a home care provider from requiring self-disclosure of criminal conviction information.

(b) Termination of an employee in good faith reliance on information or records obtained under paragraph (a) or subdivision 1, regarding a confirmed conviction does not subject the home care provider to civil liability or liability for unemployment benefits.

History: 2013 c 108 art 11 s 15; 2014 c 275 art 1 s 135



Section 144A.477 — COMPLIANCE.

Subdivision 1. Medicare-certified providers; coordination of surveys. If feasible, the commissioner shall survey licensees to determine compliance with this chapter at the same time as surveys for certification for Medicare if Medicare certification is based on compliance with the federal conditions of participation and on survey and enforcement by the Department of Health as agent for the United States Department of Health and Human Services.

Subd. 2. Medicare-certified providers; equivalent requirements. For home care providers licensed to provide comprehensive home care services that are also certified for participation in Medicare as a home health agency under Code of Federal Regulations, title 42, part 484, the following state licensure regulations are considered equivalent to the federal requirements:

(1) quality management, section 144A.479, subdivision 3;

(2) personnel records, section 144A.479, subdivision 7;

(3) acceptance of clients, section 144A.4791, subdivision 4;

(4) referrals, section 144A.4791, subdivision 5;

(5) client assessment, sections 144A.4791, subdivision 8, and 144A.4792, subdivisions 2 and 3;

(6) individualized monitoring and reassessment, sections 144A.4791, subdivision 8, and 144A.4792, subdivisions 2 and 3;

(7) individualized service plan, sections 144A.4791, subdivision 9, 144A.4792, subdivision 5, and 144A.4793, subdivision 3;

(8) client complaint and investigation process, section 144A.4791, subdivision 11;

(9) prescription orders, section 144A.4792, subdivisions 13 to 16;

(10) client records, section 144A.4794, subdivisions 1 to 3;

(11) qualifications for unlicensed personnel performing delegated tasks, section 144A.4795;

(12) training and competency staff, section 144A.4795;

(13) training and competency for unlicensed personnel, section 144A.4795, subdivision 7;

(14) delegation of home care services, section 144A.4795, subdivision 4;

(15) availability of contact person, section 144A.4797, subdivision 1; and

(16) supervision of staff, section 144A.4797, subdivisions 2 and 3.

Violations of requirements in clauses (1) to (16) may lead to enforcement actions under section 144A.474.

History: 2013 c 108 art 11 s 16; 2014 c 275 art 1 s 135



Section 144A.478 — INNOVATION VARIANCE.

Subdivision 1. Definition. For purposes of this section, "innovation variance" means a specified alternative to a requirement of this chapter. An innovation variance may be granted to allow a home care provider to offer home care services of a type or in a manner that is innovative, will not impair the services provided, will not adversely affect the health, safety, or welfare of the clients, and is likely to improve the services provided. The innovative variance cannot change any of the client's rights under section 144A.44, home care bill of rights.

Subd. 2. Conditions. The commissioner may impose conditions on the granting of an innovation variance that the commissioner considers necessary.

Subd. 3. Duration and renewal. The commissioner may limit the duration of any innovation variance and may renew a limited innovation variance.

Subd. 4. Applications; innovation variance. An application for innovation variance from the requirements of this chapter may be made at any time, must be made in writing to the commissioner, and must specify the following:

(1) the statute or law from which the innovation variance is requested;

(2) the time period for which the innovation variance is requested;

(3) the specific alternative action that the licensee proposes;

(4) the reasons for the request; and

(5) justification that an innovation variance will not impair the services provided, will not adversely affect the health, safety, or welfare of clients, and is likely to improve the services provided.

The commissioner may require additional information from the home care provider before acting on the request.

Subd. 5. Grants and denials. The commissioner shall grant or deny each request for an innovation variance in writing within 45 days of receipt of a complete request. Notice of a denial shall contain the reasons for the denial. The terms of a requested innovation variance may be modified upon agreement between the commissioner and the home care provider.

Subd. 6. Violation of innovation variances. A failure to comply with the terms of an innovation variance shall be deemed to be a violation of this chapter.

Subd. 7. Revocation or denial of renewal. The commissioner shall revoke or deny renewal of an innovation variance if:

(1) it is determined that the innovation variance is adversely affecting the health, safety, or welfare of the licensee's clients;

(2) the home care provider has failed to comply with the terms of the innovation variance;

(3) the home care provider notifies the commissioner in writing that it wishes to relinquish the innovation variance and be subject to the statute previously varied; or

(4) the revocation or denial is required by a change in law.

History: 2013 c 108 art 11 s 17; 2014 c 275 art 1 s 135



Section 144A.479 — HOME CARE PROVIDER RESPONSIBILITIES; BUSINESS OPERATION.

Subdivision 1. Display of license. The original current license must be displayed in the home care provider's principal business office and copies must be displayed in any branch office. The home care provider must provide a copy of the license to any person who requests it.

Subd. 2. Advertising. Home care providers shall not use false, fraudulent, or misleading advertising in the marketing of services. For purposes of this section, advertising includes any verbal, written, or electronic means of communicating to potential clients about the availability, nature, or terms of home care services.

Subd. 3. Quality management. The home care provider shall engage in quality management appropriate to the size of the home care provider and relevant to the type of services the home care provider provides. The quality management activity means evaluating the quality of care by periodically reviewing client services, complaints made, and other issues that have occurred and determining whether changes in services, staffing, or other procedures need to be made in order to ensure safe and competent services to clients. Documentation about quality management activity must be available for two years. Information about quality management must be available to the commissioner at the time of the survey, investigation, or renewal.

Subd. 4. Provider restrictions. (a) This subdivision does not apply to licensees that are Minnesota counties or other units of government.

(b) A home care provider or staff cannot accept powers-of-attorney from clients for any purpose, and may not accept appointments as guardians or conservators of clients.

(c) A home care provider cannot serve as a client's representative.

Subd. 5. Handling of client's finances and property. (a) A home care provider may assist clients with household budgeting, including paying bills and purchasing household goods, but may not otherwise manage a client's property. A home care provider must provide a client with receipts for all transactions and purchases paid with the client's funds. When receipts are not available, the transaction or purchase must be documented. A home care provider must maintain records of all such transactions.

(b) A home care provider or staff may not borrow a client's funds or personal or real property, nor in any way convert a client's property to the home care provider's or staff's possession.

(c) Nothing in this section precludes a home care provider or staff from accepting gifts of minimal value, or precludes the acceptance of donations or bequests made to a home care provider that are exempt from income tax under section 501(c) of the Internal Revenue Code of 1986.

Subd. 6. Reporting maltreatment of vulnerable adults and minors. (a) All home care providers must comply with requirements for the reporting of maltreatment of minors in section 626.556 and the requirements for the reporting of maltreatment of vulnerable adults in section 626.557. Each home care provider must establish and implement a written procedure to ensure that all cases of suspected maltreatment are reported.

(b) Each home care provider must develop and implement an individual abuse prevention plan for each vulnerable minor or adult for whom home care services are provided by a home care provider. The plan shall contain an individualized review or assessment of the person's susceptibility to abuse by another individual, including other vulnerable adults or minors; the person's risk of abusing other vulnerable adults or minors; and statements of the specific measures to be taken to minimize the risk of abuse to that person and other vulnerable adults or minors. For purposes of the abuse prevention plan, the term abuse includes self-abuse.

Subd. 7. Employee records. The home care provider must maintain current records of each paid employee, regularly scheduled volunteers providing home care services, and of each individual contractor providing home care services. The records must include the following information:

(1) evidence of current professional licensure, registration, or certification, if licensure, registration, or certification is required by this statute or other rules;

(2) records of orientation, required annual training and infection control training, and competency evaluations;

(3) current job description, including qualifications, responsibilities, and identification of staff providing supervision;

(4) documentation of annual performance reviews which identify areas of improvement needed and training needs;

(5) for individuals providing home care services, verification that required health screenings under section 144A.4798 have taken place and the dates of those screenings; and

(6) documentation of the background study as required under section 144.057.

Each employee record must be retained for at least three years after a paid employee, home care volunteer, or contractor ceases to be employed by or under contract with the home care provider. If a home care provider ceases operation, employee records must be maintained for three years.

History: 2013 c 108 art 11 s 18; 2014 c 275 art 1 s 135



Section 144A.4791 — HOME CARE PROVIDER RESPONSIBILITIES WITH RESPECT TO CLIENTS.

Subdivision 1. Home care bill of rights; notification to client. (a) The home care provider shall provide the client or the client's representative a written notice of the rights under section 144A.44 before the initiation of services to that client. The provider shall make all reasonable efforts to provide notice of the rights to the client or the client's representative in a language the client or client's representative can understand.

(b) In addition to the text of the home care bill of rights in section 144A.44, subdivision 1, the notice shall also contain the following statement describing how to file a complaint with these offices.

"If you have a complaint about the provider or the person providing your home care services, you may call, write, or visit the Office of Health Facility Complaints, Minnesota Department of Health. You may also contact the Office of Ombudsman for Long-Term Care or the Office of Ombudsman for Mental Health and Developmental Disabilities."

The statement should include the telephone number, Web site address, e-mail address, mailing address, and street address of the Office of Health Facility Complaints at the Minnesota Department of Health, the Office of the Ombudsman for Long-Term Care, and the Office of the Ombudsman for Mental Health and Developmental Disabilities. The statement should also include the home care provider's name, address, e-mail, telephone number, and name or title of the person at the provider to whom problems or complaints may be directed. It must also include a statement that the home care provider will not retaliate because of a complaint.

(c) The home care provider shall obtain written acknowledgment of the client's receipt of the home care bill of rights or shall document why an acknowledgment cannot be obtained. The acknowledgment may be obtained from the client or the client's representative. Acknowledgment of receipt shall be retained in the client's record.

Subd. 2. Notice of services for dementia, Alzheimer's disease, or related disorders. The home care provider that provides services to clients with dementia shall provide in written or electronic form, to clients and families or other persons who request it, a description of the training program and related training it provides, including the categories of employees trained, the frequency of training, and the basic topics covered. This information satisfies the disclosure requirements in section 325F.72, subdivision 2, clause (4).

Subd. 3. Statement of home care services. Prior to the initiation of services, a home care provider must provide to the client or the client's representative a written statement which identifies if the provider has a basic or comprehensive home care license, the services the provider is authorized to provide, and which services the provider cannot provide under the scope of the provider's license. The home care provider shall obtain written acknowledgment from the clients that the provider has provided the statement or must document why the provider could not obtain the acknowledgment.

Subd. 4. Acceptance of clients. No home care provider may accept a person as a client unless the home care provider has staff, sufficient in qualifications, competency, and numbers, to adequately provide the services agreed to in the service plan and that are within the provider's scope of practice.

Subd. 5. Referrals. If a home care provider reasonably believes that a client is in need of another medical or health service, including a licensed health professional, or social service provider, the home care provider shall:

(1) determine the client's preferences with respect to obtaining the service; and

(2) inform the client of resources available, if known, to assist the client in obtaining services.

Subd. 6. Initiation of services. When a provider initiates services and the individualized review or assessment required in subdivisions 7 and 8 has not been completed, the provider must complete a temporary plan and agreement with the client for services.

Subd. 7. Basic individualized client review and monitoring. (a) When services being provided are basic home care services, an individualized initial review of the client's needs and preferences must be conducted at the client's residence with the client or client's representative. This initial review must be completed within 30 days after the initiation of the home care services.

(b) Client monitoring and review must be conducted as needed based on changes in the needs of the client and cannot exceed 90 days from the date of the last review. The monitoring and review may be conducted at the client's residence or through the utilization of telecommunication methods based on practice standards that meet the individual client's needs.

Subd. 8. Comprehensive assessment, monitoring, and reassessment. (a) When the services being provided are comprehensive home care services, an individualized initial assessment must be conducted in person by a registered nurse. When the services are provided by other licensed health professionals, the assessment must be conducted by the appropriate health professional. This initial assessment must be completed within five days after initiation of home care services.

(b) Client monitoring and reassessment must be conducted in the client's home no more than 14 days after initiation of services.

(c) Ongoing client monitoring and reassessment must be conducted as needed based on changes in the needs of the client and cannot exceed 90 days from the last date of the assessment. The monitoring and reassessment may be conducted at the client's residence or through the utilization of telecommunication methods based on practice standards that meet the individual client's needs.

Subd. 9. Service plan, implementation, and revisions to service plan. (a) No later than 14 days after the initiation of services, a home care provider shall finalize a current written service plan.

(b) The service plan and any revisions must include a signature or other authentication by the home care provider and by the client or the client's representative documenting agreement on the services to be provided. The service plan must be revised, if needed, based on client review or reassessment under subdivisions 7 and 8. The provider must provide information to the client about changes to the provider's fee for services and how to contact the Office of the Ombudsman for Long-Term Care.

(c) The home care provider must implement and provide all services required by the current service plan.

(d) The service plan and revised service plan must be entered into the client's record, including notice of a change in a client's fees when applicable.

(e) Staff providing home care services must be informed of the current written service plan.

(f) The service plan must include:

(1) a description of the home care services to be provided, the fees for services, and the frequency of each service, according to the client's current review or assessment and client preferences;

(2) the identification of the staff or categories of staff who will provide the services;

(3) the schedule and methods of monitoring reviews or assessments of the client;

(4) the frequency of sessions of supervision of staff and type of personnel who will supervise staff; and

(5) a contingency plan that includes:

(i) the action to be taken by the home care provider and by the client or client's representative if the scheduled service cannot be provided;

(ii) information and a method for a client or client's representative to contact the home care provider;

(iii) names and contact information of persons the client wishes to have notified in an emergency or if there is a significant adverse change in the client's condition, including identification of and information as to who has authority to sign for the client in an emergency; and

(iv) the circumstances in which emergency medical services are not to be summoned consistent with chapters 145B and 145C, and declarations made by the client under those chapters.

Subd. 10. Termination of service plan. (a) If a home care provider terminates a service plan with a client, and the client continues to need home care services, the home care provider shall provide the client and the client's representative, if any, with a written notice of termination which includes the following information:

(1) the effective date of termination;

(2) the reason for termination;

(3) a list of known licensed home care providers in the client's immediate geographic area;

(4) a statement that the home care provider will participate in a coordinated transfer of care of the client to another home care provider, health care provider, or caregiver, as required by the home care bill of rights, section 144A.44, subdivision 1, clause (17);

(5) the name and contact information of a person employed by the home care provider with whom the client may discuss the notice of termination; and

(6) if applicable, a statement that the notice of termination of home care services does not constitute notice of termination of the housing with services contract with a housing with services establishment.

(b) When the home care provider voluntarily discontinues services to all clients, the home care provider must notify the commissioner, lead agencies, and ombudsman for long-term care about its clients and comply with the requirements in this subdivision.

Subd. 11. Client complaint and investigative process. (a) The home care provider must have a written policy and system for receiving, investigating, reporting, and attempting to resolve complaints from its clients or clients' representatives. The policy should clearly identify the process by which clients may file a complaint or concern about home care services and an explicit statement that the home care provider will not discriminate or retaliate against a client for expressing concerns or complaints. A home care provider must have a process in place to conduct investigations of complaints made by the client or the client's representative about the services in the client's plan that are or are not being provided or other items covered in the client's home care bill of rights. This complaint system must provide reasonable accommodations for any special needs of the client or client's representative if requested.

(b) The home care provider must document the complaint, name of the client, investigation, and resolution of each complaint filed. The home care provider must maintain a record of all activities regarding complaints received, including the date the complaint was received, and the home care provider's investigation and resolution of the complaint. This complaint record must be kept for each event for at least two years after the date of entry and must be available to the commissioner for review.

(c) The required complaint system must provide for written notice to each client or client's representative that includes:

(1) the client's right to complain to the home care provider about the services received;

(2) the name or title of the person or persons with the home care provider to contact with complaints;

(3) the method of submitting a complaint to the home care provider; and

(4) a statement that the provider is prohibited against retaliation according to paragraph (d).

(d) A home care provider must not take any action that negatively affects a client in retaliation for a complaint made or a concern expressed by the client or the client's representative.

Subd. 12. Disaster planning and emergency preparedness plan. The home care provider must have a written plan of action to facilitate the management of the client's care and services in response to a natural disaster, such as flood and storms, or other emergencies that may disrupt the home care provider's ability to provide care or services. The licensee must provide adequate orientation and training of staff on emergency preparedness.

Subd. 13. Request for discontinuation of life-sustaining treatment. (a) If a client, family member, or other caregiver of the client requests that an employee or other agent of the home care provider discontinue a life-sustaining treatment, the employee or agent receiving the request:

(1) shall take no action to discontinue the treatment; and

(2) shall promptly inform the supervisor or other agent of the home care provider of the client's request.

(b) Upon being informed of a request for termination of treatment, the home care provider shall promptly:

(1) inform the client that the request will be made known to the physician who ordered the client's treatment;

(2) inform the physician of the client's request; and

(3) work with the client and the client's physician to comply with the provisions of the Health Care Directive Act in chapter 145C.

(c) This section does not require the home care provider to discontinue treatment, except as may be required by law or court order.

(d) This section does not diminish the rights of clients to control their treatments, refuse services, or terminate their relationships with the home care provider.

(e) This section shall be construed in a manner consistent with chapter 145B or 145C, whichever applies, and declarations made by clients under those chapters.

Subd. 14. Application of other law. Home care providers may exercise the authority and are subject to the protections in section 152.34.

History: 2013 c 108 art 11 s 19; 2014 c 275 art 1 s 135; 2016 c 179 s 11



Section 144A.4792 — MEDICATION MANAGEMENT.

Subdivision 1. Medication management services; comprehensive home care license. (a) This subdivision applies only to home care providers with a comprehensive home care license that provide medication management services to clients. Medication management services may not be provided by a home care provider who has a basic home care license.

(b) A comprehensive home care provider who provides medication management services must develop, implement, and maintain current written medication management policies and procedures. The policies and procedures must be developed under the supervision and direction of a registered nurse, licensed health professional, or pharmacist consistent with current practice standards and guidelines.

(c) The written policies and procedures must address requesting and receiving prescriptions for medications; preparing and giving medications; verifying that prescription drugs are administered as prescribed; documenting medication management activities; controlling and storing medications; monitoring and evaluating medication use; resolving medication errors; communicating with the prescriber, pharmacist, and client and client representative, if any; disposing of unused medications; and educating clients and client representatives about medications. When controlled substances are being managed, the policies and procedures must also identify how the provider will ensure security and accountability for the overall management, control, and disposition of those substances in compliance with state and federal regulations and with subdivision 22.

Subd. 2. Provision of medication management services. (a) For each client who requests medication management services, the comprehensive home care provider shall, prior to providing medication management services, have a registered nurse, licensed health professional, or authorized prescriber under section 151.37 conduct an assessment to determine what medication management services will be provided and how the services will be provided. This assessment must be conducted face-to-face with the client. The assessment must include an identification and review of all medications the client is known to be taking. The review and identification must include indications for medications, side effects, contraindications, allergic or adverse reactions, and actions to address these issues.

(b) The assessment must identify interventions needed in management of medications to prevent diversion of medication by the client or others who may have access to the medications. "Diversion of medications" means the misuse, theft, or illegal or improper disposition of medications.

Subd. 3. Individualized medication monitoring and reassessment. The comprehensive home care provider must monitor and reassess the client's medication management services as needed under subdivision 2 when the client presents with symptoms or other issues that may be medication-related and, at a minimum, annually.

Subd. 4. Client refusal. The home care provider must document in the client's record any refusal for an assessment for medication management by the client. The provider must discuss with the client the possible consequences of the client's refusal and document the discussion in the client's record.

Subd. 5. Individualized medication management plan. (a) For each client receiving medication management services, the comprehensive home care provider must prepare and include in the service plan a written statement of the medication management services that will be provided to the client. The provider must develop and maintain a current individualized medication management record for each client based on the client's assessment that must contain the following:

(1) a statement describing the medication management services that will be provided;

(2) a description of storage of medications based on the client's needs and preferences, risk of diversion, and consistent with the manufacturer's directions;

(3) documentation of specific client instructions relating to the administration of medications;

(4) identification of persons responsible for monitoring medication supplies and ensuring that medication refills are ordered on a timely basis;

(5) identification of medication management tasks that may be delegated to unlicensed personnel;

(6) procedures for staff notifying a registered nurse or appropriate licensed health professional when a problem arises with medication management services; and

(7) any client-specific requirements relating to documenting medication administration, verifications that all medications are administered as prescribed, and monitoring of medication use to prevent possible complications or adverse reactions.

(b) The medication management record must be current and updated when there are any changes.

Subd. 6. Administration of medication. Medications may be administered by a nurse, physician, or other licensed health practitioner authorized to administer medications or by unlicensed personnel who have been delegated medication administration tasks by a registered nurse.

Subd. 7. Delegation of medication administration. When administration of medications is delegated to unlicensed personnel, the comprehensive home care provider must ensure that the registered nurse has:

(1) instructed the unlicensed personnel in the proper methods to administer the medications, and the unlicensed personnel has demonstrated the ability to competently follow the procedures;

(2) specified, in writing, specific instructions for each client and documented those instructions in the client's records; and

(3) communicated with the unlicensed personnel about the individual needs of the client.

Subd. 8. Documentation of administration of medications. Each medication administered by comprehensive home care provider staff must be documented in the client's record. The documentation must include the signature and title of the person who administered the medication. The documentation must include the medication name, dosage, date and time administered, and method and route of administration. The staff must document the reason why medication administration was not completed as prescribed and document any follow-up procedures that were provided to meet the client's needs when medication was not administered as prescribed and in compliance with the client's medication management plan.

Subd. 9. Documentation of medication setup. Documentation of dates of medication setup, name of medication, quantity of dose, times to be administered, route of administration, and name of person completing medication setup must be done at the time of setup.

Subd. 10. Medication management for clients who will be away from home. (a) A home care provider who is providing medication management services to the client and controls the client's access to the medications must develop and implement policies and procedures for giving accurate and current medications to clients for planned or unplanned times away from home according to the client's individualized medication management plan. The policy and procedures must state that:

(1) for planned time away, the medications must be obtained from the pharmacy or set up by the registered nurse according to appropriate state and federal laws and nursing standards of practice;

(2) for unplanned time away, when the pharmacy is not able to provide the medications, a licensed nurse or unlicensed personnel shall give the client or client's representative medications in amounts and dosages needed for the length of the anticipated absence, not to exceed 120 hours;

(3) the client or client's representative must be provided written information on medications, including any special instructions for administering or handling the medications, including controlled substances;

(4) the medications must be placed in a medication container or containers appropriate to the provider's medication system and must be labeled with the client's name and the dates and times that the medications are scheduled; and

(5) the client or client's representative must be provided in writing the home care provider's name and information on how to contact the home care provider.

(b) For unplanned time away when the licensed nurse is not available, the registered nurse may delegate this task to unlicensed personnel if:

(1) the registered nurse has trained the unlicensed staff and determined the unlicensed staff is competent to follow the procedures for giving medications to clients; and

(2) the registered nurse has developed written procedures for the unlicensed personnel, including any special instructions or procedures regarding controlled substances that are prescribed for the client. The procedures must address:

(i) the type of container or containers to be used for the medications appropriate to the provider's medication system;

(ii) how the container or containers must be labeled;

(iii) the written information about the medications to be given to the client or client's representative;

(iv) how the unlicensed staff must document in the client's record that medications have been given to the client or the client's representative, including documenting the date the medications were given to the client or the client's representative and who received the medications, the person who gave the medications to the client, the number of medications that were given to the client, and other required information;

(v) how the registered nurse shall be notified that medications have been given to the client or client's representative and whether the registered nurse needs to be contacted before the medications are given to the client or the client's representative; and

(vi) a review by the registered nurse of the completion of this task to verify that this task was completed accurately by the unlicensed personnel.

Subd. 11. Prescribed and nonprescribed medication. The comprehensive home care provider must determine whether the comprehensive home care provider shall require a prescription for all medications the provider manages. The comprehensive home care provider must inform the client or the client's representative whether the comprehensive home care provider requires a prescription for all over-the-counter and dietary supplements before the comprehensive home care provider agrees to manage those medications.

Subd. 12. Medications; over-the-counter; dietary supplements not prescribed. A comprehensive home care provider providing medication management services for over-the-counter drugs or dietary supplements must retain those items in the original labeled container with directions for use prior to setting up for immediate or later administration. The provider must verify that the medications are up-to-date and stored as appropriate.

Subd. 13. Prescriptions. There must be a current written or electronically recorded prescription as defined in section 151.01, subdivision 16a, for all prescribed medications that the comprehensive home care provider is managing for the client.

Subd. 14. Renewal of prescriptions. Prescriptions must be renewed at least every 12 months or more frequently as indicated by the assessment in subdivision 2. Prescriptions for controlled substances must comply with chapter 152.

Subd. 15. Verbal prescription orders. Verbal prescription orders from an authorized prescriber must be received by a nurse or pharmacist. The order must be handled according to Minnesota Rules, part 6800.6200.

Subd. 16. Written or electronic prescription. When a written or electronic prescription is received, it must be communicated to the registered nurse in charge and recorded or placed in the client's record.

Subd. 17. Records confidential. A prescription or order received verbally, in writing, or electronically must be kept confidential according to sections 144.291 to 144.298 and 144A.44.

Subd. 18. Medications provided by client or family members. When the comprehensive home care provider is aware of any medications or dietary supplements that are being used by the client and are not included in the assessment for medication management services, the staff must advise the registered nurse and document that in the client's record.

Subd. 19. Storage of medications. A comprehensive home care provider providing storage of medications outside of the client's private living space must store all prescription medications in securely locked and substantially constructed compartments according to the manufacturer's directions and permit only authorized personnel to have access.

Subd. 20. Prescription drugs. A prescription drug, prior to being set up for immediate or later administration, must be kept in the original container in which it was dispensed by the pharmacy bearing the original prescription label with legible information including the expiration or beyond-use date of a time-dated drug.

Subd. 21. Prohibitions. No prescription drug supply for one client may be used or saved for use by anyone other than the client.

Subd. 22. Disposition of medications. (a) Any current medications being managed by the comprehensive home care provider must be given to the client or the client's representative when the client's service plan ends or medication management services are no longer part of the service plan. Medications that have been stored in the client's private living space for a client who is deceased or that have been discontinued or that have expired may be given to the client or the client's representative for disposal.

(b) The comprehensive home care provider will dispose of any medications remaining with the comprehensive home care provider that are discontinued or expired or upon the termination of the service contract or the client's death according to state and federal regulations for disposition of medications and controlled substances.

(c) Upon disposition, the comprehensive home care provider must document in the client's record the disposition of the medication including the medication's name, strength, prescription number as applicable, quantity, to whom the medications were given, date of disposition, and names of staff and other individuals involved in the disposition.

Subd. 23. Loss or spillage. (a) Comprehensive home care providers providing medication management must develop and implement procedures for loss or spillage of all controlled substances defined in Minnesota Rules, part 6800.4220. These procedures must require that when a spillage of a controlled substance occurs, a notation must be made in the client's record explaining the spillage and the actions taken. The notation must be signed by the person responsible for the spillage and include verification that any contaminated substance was disposed of according to state or federal regulations.

(b) The procedures must require the comprehensive home care provider of medication management to investigate any known loss or unaccounted for prescription drugs and take appropriate action required under state or federal regulations and document the investigation in required records.

History: 2013 c 108 art 11 s 20; 2014 c 275 art 1 s 26,135; 2016 c 179 s 12



Section 144A.4793 — TREATMENT AND THERAPY MANAGEMENT SERVICES.

Subdivision 1. Providers with a comprehensive home care license. This section applies only to home care providers with a comprehensive home care license that provide treatment or therapy management services to clients. Treatment or therapy management services cannot be provided by a home care provider that has a basic home care license.

Subd. 2. Policies and procedures. (a) A comprehensive home care provider who provides treatment and therapy management services must develop, implement, and maintain up-to-date written treatment or therapy management policies and procedures. The policies and procedures must be developed under the supervision and direction of a registered nurse or appropriate licensed health professional consistent with current practice standards and guidelines.

(b) The written policies and procedures must address requesting and receiving orders or prescriptions for treatments or therapies, providing the treatment or therapy, documenting of treatment or therapy activities, educating and communicating with clients about treatments or therapy they are receiving, monitoring and evaluating the treatment and therapy, and communicating with the prescriber.

Subd. 3. Individualized treatment or therapy management plan. For each client receiving management of ordered or prescribed treatments or therapy services, the comprehensive home care provider must prepare and include in the service plan a written statement of the treatment or therapy services that will be provided to the client. The provider must also develop and maintain a current individualized treatment and therapy management record for each client which must contain at least the following:

(1) a statement of the type of services that will be provided;

(2) documentation of specific client instructions relating to the treatments or therapy administration;

(3) identification of treatment or therapy tasks that will be delegated to unlicensed personnel;

(4) procedures for notifying a registered nurse or appropriate licensed health professional when a problem arises with treatments or therapy services; and

(5) any client-specific requirements relating to documentation of treatment and therapy received, verification that all treatment and therapy was administered as prescribed, and monitoring of treatment or therapy to prevent possible complications or adverse reactions. The treatment or therapy management record must be current and updated when there are any changes.

Subd. 4. Administration of treatments and therapy. Ordered or prescribed treatments or therapies must be administered by a nurse, physician, or other licensed health professional authorized to perform the treatment or therapy, or may be delegated or assigned to unlicensed personnel by the licensed health professional according to the appropriate practice standards for delegation or assignment. When administration of a treatment or therapy is delegated or assigned to unlicensed personnel, the home care provider must ensure that the registered nurse or authorized licensed health professional has:

(1) instructed the unlicensed personnel in the proper methods with respect to each client and the unlicensed personnel has demonstrated the ability to competently follow the procedures;

(2) specified, in writing, specific instructions for each client and documented those instructions in the client's record; and

(3) communicated with the unlicensed personnel about the individual needs of the client.

Subd. 5. Documentation of administration of treatments and therapies. Each treatment or therapy administered by a comprehensive home care provider must be documented in the client's record. The documentation must include the signature and title of the person who administered the treatment or therapy and must include the date and time of administration. When treatment or therapies are not administered as ordered or prescribed, the provider must document the reason why it was not administered and any follow-up procedures that were provided to meet the client's needs.

Subd. 6. Orders or prescriptions. There must be an up-to-date written or electronically recorded order or prescription for all treatments and therapies. The order must contain the name of the client, a description of the treatment or therapy to be provided, and the frequency and other information needed to administer the treatment or therapy.

History: 2013 c 108 art 11 s 21; 2014 c 275 art 1 s 135



Section 144A.4794 — CLIENT RECORD REQUIREMENTS.

Subdivision 1. Client record. (a) The home care provider must maintain records for each client for whom it is providing services. Entries in the client records must be current, legible, permanently recorded, dated, and authenticated with the name and title of the person making the entry.

(b) Client records, whether written or electronic, must be protected against loss, tampering, or unauthorized disclosure in compliance with chapter 13 and other applicable relevant federal and state laws. The home care provider shall establish and implement written procedures to control use, storage, and security of client's records and establish criteria for release of client information.

(c) The home care provider may not disclose to any other person any personal, financial, medical, or other information about the client, except:

(1) as may be required by law;

(2) to employees or contractors of the home care provider, another home care provider, other health care practitioner or provider, or inpatient facility needing information in order to provide services to the client, but only such information that is necessary for the provision of services;

(3) to persons authorized in writing by the client or the client's representative to receive the information, including third-party payers; and

(4) to representatives of the commissioner authorized to survey or investigate home care providers under this chapter or federal laws.

Subd. 2. Access to records. The home care provider must ensure that the appropriate records are readily available to employees or contractors authorized to access the records. Client records must be maintained in a manner that allows for timely access, printing, or transmission of the records.

Subd. 3. Contents of client record. Contents of a client record include the following for each client:

(1) identifying information, including the client's name, date of birth, address, and telephone number;

(2) the name, address, and telephone number of an emergency contact, family members, client's representative, if any, or others as identified;

(3) names, addresses, and telephone numbers of the client's health and medical service providers and other home care providers, if known;

(4) health information, including medical history, allergies, and when the provider is managing medications, treatments or therapies that require documentation, and other relevant health records;

(5) client's advance directives, if any;

(6) the home care provider's current and previous assessments and service plans;

(7) all records of communications pertinent to the client's home care services;

(8) documentation of significant changes in the client's status and actions taken in response to the needs of the client including reporting to the appropriate supervisor or health care professional;

(9) documentation of incidents involving the client and actions taken in response to the needs of the client including reporting to the appropriate supervisor or health care professional;

(10) documentation that services have been provided as identified in the service plan;

(11) documentation that the client has received and reviewed the home care bill of rights;

(12) documentation that the client has been provided the statement of disclosure on limitations of services under section 144A.4791, subdivision 3;

(13) documentation of complaints received and resolution;

(14) discharge summary, including service termination notice and related documentation, when applicable; and

(15) other documentation required under this chapter and relevant to the client's services or status.

Subd. 4. Transfer of client records. If a client transfers to another home care provider or other health care practitioner or provider, or is admitted to an inpatient facility, the home care provider, upon request of the client or the client's representative, shall take steps to ensure a coordinated transfer including sending a copy or summary of the client's record to the new home care provider, the facility, or the client, as appropriate.

Subd. 5. Record retention. Following the client's discharge or termination of services, a home care provider must retain a client's record for at least five years, or as otherwise required by state or federal regulations. Arrangements must be made for secure storage and retrieval of client records if the home care provider ceases business.

History: 2013 c 108 art 11 s 22; 2014 c 275 art 1 s 135



Section 144A.4795 — HOME CARE PROVIDER RESPONSIBILITIES; STAFF.

Subdivision 1. Qualifications, training, and competency. All staff providing home care services must: (1) be trained and competent in the provision of home care services consistent with current practice standards appropriate to the client's needs; and (2) be informed of the home care bill of rights under section 144A.44.

Subd. 2. Licensed health professionals and nurses. (a) Licensed health professionals and nurses providing home care services as an employee of a licensed home care provider must possess a current Minnesota license or registration to practice.

(b) Licensed health professionals and registered nurses must be competent in assessing client needs, planning appropriate home care services to meet client needs, implementing services, and supervising staff if assigned.

(c) Nothing in this section limits or expands the rights of nurses or licensed health professionals to provide services within the scope of their licenses or registrations, as provided by law.

Subd. 3. Unlicensed personnel. (a) Unlicensed personnel providing basic home care services must have:

(1) successfully completed a training and competency evaluation appropriate to the services provided by the home care provider and the topics listed in subdivision 7, paragraph (b); or

(2) demonstrated competency by satisfactorily completing a written or oral test on the tasks the unlicensed personnel will perform and in the topics listed in subdivision 7, paragraph (b); and successfully demonstrated competency of topics in subdivision 7, paragraph (b), clauses (5), (7), and (8), by a practical skills test.

Unlicensed personnel providing home care services for a basic home care provider may not perform delegated nursing or therapy tasks.

(b) Unlicensed personnel performing delegated nursing tasks for a comprehensive home care provider must:

(1) have successfully completed training and demonstrated competency by successfully completing a written or oral test of the topics in subdivision 7, paragraphs (b) and (c), and a practical skills test on tasks listed in subdivision 7, paragraphs (b), clauses (5) and (7), and (c), clauses (3), (5), (6), and (7), and all the delegated tasks they will perform;

(2) satisfy the current requirements of Medicare for training or competency of home health aides or nursing assistants, as provided by Code of Federal Regulations, title 42, section 483 or 484.36; or

(3) have, before April 19, 1993, completed a training course for nursing assistants that was approved by the commissioner.

(c) Unlicensed personnel performing therapy or treatment tasks delegated or assigned by a licensed health professional must meet the requirements for delegated tasks in subdivision 4 and any other training or competency requirements within the licensed health professional scope of practice relating to delegation or assignment of tasks to unlicensed personnel.

Subd. 4. Delegation of home care tasks. A registered nurse or licensed health professional may delegate tasks only to staff who are competent and possess the knowledge and skills consistent with the complexity of the tasks and according to the appropriate Minnesota practice act. The comprehensive home care provider must establish and implement a system to communicate up-to-date information to the registered nurse or licensed health professional regarding the current available staff and their competency so the registered nurse or licensed health professional has sufficient information to determine the appropriateness of delegating tasks to meet individual client needs and preferences.

Subd. 5. Individual contractors. When a home care provider contracts with an individual contractor excluded from licensure under section 144A.471 to provide home care services, the contractor must meet the same requirements required by this section for personnel employed by the home care provider.

Subd. 6. Temporary staff. When a home care provider contracts with a temporary staffing agency excluded from licensure under section 144A.471, those individuals must meet the same requirements required by this section for personnel employed by the home care provider and shall be treated as if they are staff of the home care provider.

Subd. 7. Requirements for instructors, training content, and competency evaluations for unlicensed personnel. (a) Instructors and competency evaluators must meet the following requirements:

(1) training and competency evaluations of unlicensed personnel providing basic home care services must be conducted by individuals with work experience and training in providing home care services listed in section 144A.471, subdivisions 6 and 7; and

(2) training and competency evaluations of unlicensed personnel providing comprehensive home care services must be conducted by a registered nurse, or another instructor may provide training in conjunction with the registered nurse. If the home care provider is providing services by licensed health professionals only, then that specific training and competency evaluation may be conducted by the licensed health professionals as appropriate.

(b) Training and competency evaluations for all unlicensed personnel must include the following:

(1) documentation requirements for all services provided;

(2) reports of changes in the client's condition to the supervisor designated by the home care provider;

(3) basic infection control, including blood-borne pathogens;

(4) maintenance of a clean and safe environment;

(5) appropriate and safe techniques in personal hygiene and grooming, including:

(i) hair care and bathing;

(ii) care of teeth, gums, and oral prosthetic devices;

(iii) care and use of hearing aids; and

(iv) dressing and assisting with toileting;

(6) training on the prevention of falls for providers working with the elderly or individuals at risk of falls;

(7) standby assistance techniques and how to perform them;

(8) medication, exercise, and treatment reminders;

(9) basic nutrition, meal preparation, food safety, and assistance with eating;

(10) preparation of modified diets as ordered by a licensed health professional;

(11) communication skills that include preserving the dignity of the client and showing respect for the client and the client's preferences, cultural background, and family;

(12) awareness of confidentiality and privacy;

(13) understanding appropriate boundaries between staff and clients and the client's family;

(14) procedures to utilize in handling various emergency situations; and

(15) awareness of commonly used health technology equipment and assistive devices.

(c) In addition to paragraph (b), training and competency evaluation for unlicensed personnel providing comprehensive home care services must include:

(1) observation, reporting, and documenting of client status;

(2) basic knowledge of body functioning and changes in body functioning, injuries, or other observed changes that must be reported to appropriate personnel;

(3) reading and recording temperature, pulse, and respirations of the client;

(4) recognizing physical, emotional, cognitive, and developmental needs of the client;

(5) safe transfer techniques and ambulation;

(6) range of motioning and positioning; and

(7) administering medications or treatments as required.

(d) When the registered nurse or licensed health professional delegates tasks, they must ensure that prior to the delegation the unlicensed personnel is trained in the proper methods to perform the tasks or procedures for each client and are able to demonstrate the ability to competently follow the procedures and perform the tasks. If an unlicensed personnel has not regularly performed the delegated home care task for a period of 24 consecutive months, the unlicensed personnel must demonstrate competency in the task to the registered nurse or appropriate licensed health professional. The registered nurse or licensed health professional must document instructions for the delegated tasks in the client's record.

History: 2013 c 108 art 11 s 23; 2014 c 275 art 1 s 135



Section 144A.4796 — ORIENTATION AND ANNUAL TRAINING REQUIREMENTS.

Subdivision 1. Orientation of staff and supervisors to home care. All staff providing and supervising direct home care services must complete an orientation to home care licensing requirements and regulations before providing home care services to clients. The orientation may be incorporated into the training required under subdivision 6. The orientation need only be completed once for each staff person and is not transferable to another home care provider.

Subd. 2. Content. The orientation must contain the following topics:

(1) an overview of sections 144A.43 to 144A.4798;

(2) introduction and review of all the provider's policies and procedures related to the provision of home care services;

(3) handling of emergencies and use of emergency services;

(4) compliance with and reporting of the maltreatment of minors or vulnerable adults under sections 626.556 and 626.557;

(5) home care bill of rights under section 144A.44;

(6) handling of clients' complaints, reporting of complaints, and where to report complaints including information on the Office of Health Facility Complaints and the Common Entry Point;

(7) consumer advocacy services of the Office of Ombudsman for Long-Term Care, Office of Ombudsman for Mental Health and Developmental Disabilities, Managed Care Ombudsman at the Department of Human Services, county managed care advocates, or other relevant advocacy services; and

(8) review of the types of home care services the employee will be providing and the provider's scope of licensure.

Subd. 3. Verification and documentation of orientation. Each home care provider shall retain evidence in the employee record of each staff person having completed the orientation required by this section.

Subd. 4. Orientation to client. Staff providing home care services must be oriented specifically to each individual client and the services to be provided. This orientation may be provided in person, orally, in writing, or electronically.

Subd. 5. Training required relating to Alzheimer's disease and related disorders. For home care providers that provide services for persons with Alzheimer's or related disorders, all direct care staff and supervisors working with those clients must receive training that includes a current explanation of Alzheimer's disease and related disorders, effective approaches to use to problem-solve when working with a client's challenging behaviors, and how to communicate with clients who have Alzheimer's or related disorders.

Subd. 6. Required annual training. All staff that perform direct home care services must complete at least eight hours of annual training for each 12 months of employment. The training may be obtained from the home care provider or another source and must include topics relevant to the provision of home care services. The annual training must include:

(1) training on reporting of maltreatment of minors under section 626.556 and maltreatment of vulnerable adults under section 626.557, whichever is applicable to the services provided;

(2) review of the home care bill of rights in section 144A.44;

(3) review of infection control techniques used in the home and implementation of infection control standards including a review of hand-washing techniques; the need for and use of protective gloves, gowns, and masks; appropriate disposal of contaminated materials and equipment, such as dressings, needles, syringes, and razor blades; disinfecting reusable equipment; disinfecting environmental surfaces; and reporting of communicable diseases; and

(4) review of the provider's policies and procedures relating to the provision of home care services and how to implement those policies and procedures.

Subd. 7. Documentation. A home care provider must retain documentation in the employee records of the staff who have satisfied the orientation and training requirements of this section.

History: 2013 c 108 art 11 s 24; 2014 c 275 art 1 s 135



Section 144A.4797 — PROVISION OF SERVICES.

Subdivision 1. Availability of contact person to staff. (a) A home care provider with a basic home care license must have a person available to staff for consultation on items relating to the provision of services or about the client.

(b) A home care provider with a comprehensive home care license must have a registered nurse available for consultation to staff performing delegated nursing tasks and must have an appropriate licensed health professional available if performing other delegated services such as therapies.

(c) The appropriate contact person must be readily available either in person, by telephone, or by other means to the staff at times when the staff is providing services.

Subd. 2. Supervision of staff; basic home care services. (a) Staff who perform basic home care services must be supervised periodically where the services are being provided to verify that the work is being performed competently and to identify problems and solutions to address issues relating to the staff's ability to provide the services. The supervision of the unlicensed personnel must be done by staff of the home care provider having the authority, skills, and ability to provide the supervision of unlicensed personnel and who can implement changes as needed, and train staff.

(b) Supervision includes direct observation of unlicensed personnel while the unlicensed personnel are providing the services and may also include indirect methods of gaining input such as gathering feedback from the client. Supervisory review of staff must be provided at a frequency based on the staff person's competency and performance.

(c) For an individual who is licensed as a home care provider, this section does not apply.

Subd. 3. Supervision of staff providing delegated nursing or therapy home care tasks. (a) Staff who perform delegated nursing or therapy home care tasks must be supervised by an appropriate licensed health professional or a registered nurse periodically where the services are being provided to verify that the work is being performed competently and to identify problems and solutions related to the staff person's ability to perform the tasks. Supervision of staff performing medication or treatment administration shall be provided by a registered nurse or appropriate licensed health professional and must include observation of the staff administering the medication or treatment and the interaction with the client.

(b) The direct supervision of staff performing delegated tasks must be provided within 30 days after the individual begins working for the home care provider and thereafter as needed based on performance. This requirement also applies to staff who have not performed delegated tasks for one year or longer.

Subd. 4. Documentation. A home care provider must retain documentation of supervision activities in the personnel records.

Subd. 5. Exemption. This section does not apply to an individual licensed under sections 144A.43 to 144A.4798.

History: 2013 c 108 art 11 s 25; 2014 c 275 art 1 s 135



Section 144A.4798 — EMPLOYEE HEALTH STATUS.

Subdivision 1. Tuberculosis (TB) prevention and control. A home care provider must establish and maintain a TB prevention and control program based on the most current guidelines issued by the Centers for Disease Control and Prevention (CDC). Components of a TB prevention and control program include screening all staff providing home care services, both paid and unpaid, at the time of hire for active TB disease and latent TB infection, and developing and implementing a written TB infection control plan. The commissioner shall make the most recent CDC standards available to home care providers on the department's Web site.

Subd. 2. Communicable diseases. A home care provider must follow current federal or state guidelines for prevention, control, and reporting of human immunodeficiency virus (HIV), hepatitis B virus (HBV), hepatitis C virus, or other communicable diseases as defined in Minnesota Rules, part 4605.7040.

History: 2013 c 108 art 11 s 26



Section 144A.4799 — DEPARTMENT OF HEALTH LICENSED HOME CARE PROVIDER ADVISORY COUNCIL.

Subdivision 1. Membership. The commissioner of health shall appoint eight persons to a home care and assisted living program advisory council consisting of the following:

(1) three public members as defined in section 214.02 who shall be either persons who are currently receiving home care services or have family members receiving home care services, or persons who have family members who have received home care services within five years of the application date;

(2) three Minnesota home care licensees representing basic and comprehensive levels of licensure who may be a managerial official, an administrator, a supervising registered nurse, or an unlicensed personnel performing home care tasks;

(3) one member representing the Minnesota Board of Nursing; and

(4) one member representing the ombudsman for long-term care.

Subd. 2. Organizations and meetings. The advisory council shall be organized and administered under section 15.059 with per diems and costs paid within the limits of available appropriations. Meetings will be held quarterly and hosted by the department. Subcommittees may be developed as necessary by the commissioner. Advisory council meetings are subject to the Open Meeting Law under chapter 13D.

Subd. 3. Duties. (a) At the commissioner's request, the advisory council shall provide advice regarding regulations of Department of Health licensed home care providers in this chapter, including advice on the following:

(1) community standards for home care practices;

(2) enforcement of licensing standards and whether certain disciplinary actions are appropriate;

(3) ways of distributing information to licensees and consumers of home care;

(4) training standards;

(5) identifying emerging issues and opportunities in the home care field, including the use of technology in home and telehealth capabilities;

(6) allowable home care licensing modifications and exemptions, including a method for an integrated license with an existing license for rural licensed nursing homes to provide limited home care services in an adjacent independent living apartment building owned by the licensed nursing home; and

(7) recommendations for studies using the data in section 62U.04, subdivision 4, including but not limited to studies concerning costs related to dementia and chronic disease among an elderly population over 60 and additional long-term care costs, as described in section 62U.10, subdivision 6.

(b) The advisory council shall perform other duties as directed by the commissioner.

History: 2013 c 108 art 11 s 27; 2014 c 291 art 6 s 18; 2016 c 179 s 13,14



Section 144A.481 — HOME CARE LICENSING IMPLEMENTATION FOR NEW LICENSEES AND TRANSITION PERIOD FOR CURRENT LICENSEES.

Subdivision 1. Temporary home care licenses and changes of ownership. (a) Beginning January 1, 2014, all temporary license applicants must apply for either a temporary basic or comprehensive home care license.

(b) Temporary home care licenses issued beginning January 1, 2014, shall be issued according to sections 144A.43 to 144A.4798, and the fees in section 144A.472. Temporary licensees must comply with the requirements of this chapter.

(c) No temporary license applications will be accepted nor temporary licenses issued between December 1, 2013, and December 31, 2013.

(d) Beginning October 1, 2013, changes in ownership applications will require payment of the new fees listed in section 144A.472. Providers who are providing nursing, delegated nursing, or professional health care services, must submit the fee for comprehensive home care providers, and all other providers must submit the fee for basic home care providers as provided in section 144A.472. Change of ownership applicants will be issued a new home care license based on the licensure law in effect on June 30, 2013.

Subd. 2. Current home care licensees with licenses as of December 31, 2013. (a) Beginning July 1, 2014, department licensed home care providers must apply for either the basic or comprehensive home care license on their regularly scheduled renewal date.

(b) By June 30, 2015, all home care providers must either have a basic or comprehensive home care license or temporary license.

Subd. 3. Renewal application of home care licensure during transition period. (a) Renewal and change of ownership applications of home care licenses issued beginning July 1, 2014, will be issued according to sections 144A.43 to 144A.4798 and, upon license renewal or issuance of a new license for a change of ownership, providers must comply with sections 144A.43 to 144A.4798. Prior to renewal, providers must comply with the home care licensure law in effect on June 30, 2013.

(b) The fees charged for licenses renewed between July 1, 2014, and June 30, 2016, shall be the lesser of 200 percent or $1,000, except where the 200 percent or $1,000 increase exceeds the actual renewal fee charged, with a maximum renewal fee of $6,625.

(c) For fiscal year 2014 only, the fees for providers with revenues greater than $25,000 and no more than $100,000 will be $313 and for providers with revenues no more than $25,000 the fee will be $125.

History: 2013 c 108 art 11 s 28



Section 144A.482 — REGISTRATION OF HOME MANAGEMENT PROVIDERS.

(a) For purposes of this section, a home management provider is a person or organization that provides at least two of the following services: housekeeping, meal preparation, and shopping to a person who is unable to perform these activities due to illness, disability, or physical condition.

(b) A person or organization that provides only home management services may not operate in the state without a current certificate of registration issued by the commissioner of health. To obtain a certificate of registration, the person or organization must annually submit to the commissioner the name, mailing and physical addresses, e-mail address, and telephone number of the person or organization and a signed statement declaring that the person or organization is aware that the home care bill of rights applies to their clients and that the person or organization will comply with the home care bill of rights provisions contained in section 144A.44. A person or organization applying for a certificate must also provide the name, business address, and telephone number of each of the persons responsible for the management or direction of the organization.

(c) The commissioner shall charge an annual registration fee of $20 for persons and $50 for organizations. The registration fee shall be deposited in the state treasury and credited to the state government special revenue fund.

(d) A home care provider that provides home management services and other home care services must be licensed, but licensure requirements other than the home care bill of rights do not apply to those employees or volunteers who provide only home management services to clients who do not receive any other home care services from the provider. A licensed home care provider need not be registered as a home management service provider but must provide an orientation on the home care bill of rights to its employees or volunteers who provide home management services.

(e) An individual who provides home management services under this section must, within 120 days after beginning to provide services, attend an orientation session that provides training on the home care bill of rights and an orientation on the aging process and the needs and concerns of elderly and disabled persons.

(f) The commissioner may suspend or revoke a provider's certificate of registration or assess fines for violation of the home care bill of rights. Any fine assessed for a violation of the home care bill of rights by a provider registered under this section shall be in the amount established in the licensure rules for home care providers. As a condition of registration, a provider must cooperate fully with any investigation conducted by the commissioner, including providing specific information requested by the commissioner on clients served and the employees and volunteers who provide services. Fines collected under this paragraph shall be deposited in the state treasury and credited to the fund specified in the statute or rule in which the penalty was established.

(g) The commissioner may use any of the powers granted in sections 144A.43 to 144A.4798 to administer the registration system and enforce the home care bill of rights under this section.

History: 2013 c 108 art 11 s 29; 2014 c 275 art 1 s 135; 2016 c 179 s 15



Section 144A.483 — AGENCY QUALITY IMPROVEMENT PROGRAM.

Subdivision 1. Annual legislative report on home care licensing. The commissioner shall establish a quality improvement program for the home care survey and home care complaint investigation processes. The commissioner shall submit to the legislature an annual report, beginning October 1, 2015, and each October 1 thereafter. Each report will review the previous state fiscal year of home care licensing and regulatory activities. The report must include, but is not limited to, an analysis of:

(1) the number of FTEs in the Division of Compliance Monitoring, including the Office of Health Facility Complaints units assigned to home care licensing, survey, investigation, and enforcement process;

(2) numbers of and descriptive information about licenses issued, complaints received and investigated, including allegations made and correction orders issued, surveys completed and timelines, and correction order reconsiderations and results;

(3) descriptions of emerging trends in home care provision and areas of concern identified by the department in its regulation of home care providers;

(4) information and data regarding performance improvement projects underway and planned by the commissioner in the area of home care surveys; and

(5) work of the Department of Health Home Care Advisory Council.

Subd. 2. Study of correction order appeal process. Starting July 1, 2015, the commissioner shall study whether to add a correction order appeal process conducted by an independent reviewer such as an administrative law judge or other office and submit a report to the legislature by February 1, 2016. The commissioner shall review home care regulatory systems in other states as part of that study. The commissioner shall consult with the home care providers and representatives.

History: 2013 c 108 art 11 s 30



Section 144A.484 — INTEGRATED LICENSURE; HOME AND COMMUNITY-BASED SERVICES DESIGNATION.

Subdivision 1. Integrated licensing established. (a) From January 1, 2014, to June 30, 2015, the commissioner of health shall enforce the home and community-based services standards under chapter 245D for those providers who also have a home care license pursuant to this chapter as required under Laws 2013, chapter 108, article 8, section 60, and article 11, section 31. During this period, the commissioner shall provide technical assistance to achieve and maintain compliance with applicable law or rules governing the provision of home and community-based services, including complying with the service recipient rights notice in subdivision 4, clause (4). If during the survey, the commissioner finds that the licensee has failed to achieve compliance with an applicable law or rule under chapter 245D and this failure does not imminently endanger the health, safety, or rights of the persons served by the program, the commissioner may issue a licensing survey report with recommendations for achieving and maintaining compliance.

(b) Beginning July 1, 2015, a home care provider applicant or license holder may apply to the commissioner of health for a home and community-based services designation for the provision of basic support services identified under section 245D.03, subdivision 1, paragraph (b). The designation allows the license holder to provide basic support services that would otherwise require licensure under chapter 245D, under the license holder's home care license governed by sections 144A.43 to 144A.481.

Subd. 2. Application for home and community-based services designation. An application for a home and community-based services designation must be made on the forms and in the manner prescribed by the commissioner. The commissioner shall provide the applicant with instruction for completing the application and provide information about the requirements of other state agencies that affect the applicant. Application for the home and community-based services designation is subject to the requirements under section 144A.473.

Subd. 3. Home and community-based services designation fees. A home care provider applicant or licensee applying for the home and community-based services designation or renewal of a home and community-based services designation must submit a fee in the amount specified in subdivision 8.

Subd. 4. Applicability of home and community-based services requirements. A home care provider with a home and community-based services designation must comply with the requirements for home care services governed by this chapter. For the provision of basic support services, the home care provider must also comply with the following home and community-based services licensing requirements:

(1) service planning and delivery requirements in section 245D.07;

(2) protection standards in section 245D.06;

(3) emergency use of manual restraints in section 245D.061; and

(4) protection-related rights in section 245D.04, subdivision 3, paragraph (a), clauses (5), (7), (8), (12), and (13), and paragraph (b).

A home care provider with the integrated license-home and community-based services designation may utilize a bill of rights which incorporates the service recipient rights in section 245D.04, subdivision 3, paragraph (a), clauses (5), (7), (8), (12), and (13), and paragraph (b) with the home care bill of rights in section 144A.44.

Subd. 5. Monitoring and enforcement. (a) The commissioner shall monitor for compliance with the home and community-based services requirements identified in subdivision 4, in accordance with this section and any agreements by the commissioners of health and human services.

(b) The commissioner shall enforce compliance with applicable home and community-based services licensing requirements as follows:

(1) the commissioner may deny a home and community-based services designation in accordance with section 144A.473 or 144A.475; and

(2) if the commissioner finds that the applicant or license holder has failed to comply with the applicable home and community-based services designation requirements, the commissioner may issue:

(i) a correction order in accordance with section 144A.474;

(ii) an order of conditional license in accordance with section 144A.475;

(iii) a sanction in accordance with section 144A.475; or

(iv) any combination of clauses (i) to (iii).

Subd. 6. Appeals. A home care provider applicant that has been denied a temporary license will also be denied their application for the home and community-based services designation. The applicant may request reconsideration in accordance with section 144A.473, subdivision 3. A licensed home care provider whose application for a home and community-based services designation has been denied or whose designation has been suspended or revoked may appeal the denial, suspension, revocation, or refusal to renew a home and community-based services designation in accordance with section 144A.475. A license holder may request reconsideration of a correction order in accordance with section 144A.474, subdivision 12.

Subd. 7. Agreements. The commissioners of health and human services shall enter into any agreements necessary to implement this section.

Subd. 8. Fees; home and community-based services designation. (a) The initial fee for a home and community-based services designation is $155. A home care provider renewing the home and community-based services designation must pay an annual nonrefundable fee, in addition to the annual home care license fee, according to the following schedule and based on revenues from the home and community-based services that require licensure under chapter 245D during the calendar year immediately preceding the year in which the license fee is paid:

(b) Fees and penalties collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

History: 2014 c 312 art 23 s 5



Section 144A.51 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 144A.51 to 144A.54, the terms defined in this section have the meanings given them.

Subd. 2. Administrative agency or agency. "Administrative agency" or "agency" means any division, official, or employee of a state or local governmental agency, but does not include:

(a) any member of the senate or house of representatives;

(b) the governor or personal staff of the governor;

(c) any instrumentality of the federal government of the United States; or

(d) any court or judge.

Subd. 3. Director. "Director" means the director of the Office of Health Facility Complaints.

Subd. 4. Health care provider. "Health care provider" means any professional licensed by the state to provide medical or health care services who does provide the services to a resident of a health facility or a residential care home.

Subd. 5. Health facility. "Health facility" means a facility or that part of a facility which is required to be licensed pursuant to sections 144.50 to 144.58, 144.615, and a facility or that part of a facility which is required to be licensed under any law of this state which provides for the licensure of nursing homes.

Subd. 6. Resident. "Resident" means any resident or patient of a health facility or a residential care home, or a consumer of services provided by a home care provider, or the guardian or conservator of the resident, patient, or consumer, if one has been appointed.

Subd. 7. Home care provider. "Home care provider" means a home care provider as defined in section 144A.43, subdivision 4.

History: 1976 c 325 s 1; 1986 c 444; 1987 c 378 s 9,10; 1987 c 384 art 2 s 1; 1991 c 292 art 2 s 12; 1992 c 513 art 6 s 12-14; 1Sp2010 c 1 art 20 s 17



Section 144A.52 — OFFICE OF HEALTH FACILITY COMPLAINTS.

Subdivision 1. Creation; administration. The Office of Health Facility Complaints is hereby created in the Department of Health. The office shall be headed by a director appointed by the state commissioner of health.

The commissioner of health shall provide the Office of Health Facility Complaints with office space, administrative services and secretarial and clerical assistance.

Subd. 2. Staff. The director may appoint a deputy director and one personal secretary to discharge the responsibilities of the office. Any deputy director or personal secretary and all other employees of the office shall be classified employees of the state commissioner of health.

Subd. 3. Duties; delegation. The director may delegate to members of the staff any of the authority or duties of the director except the duty of formally making recommendations to the legislature, administrative agencies, health facilities, residential care homes, health care providers, home care providers, and the state commissioner of health.

Subd. 4. Training. The director shall attempt to include staff persons with expertise in areas such as law, health care, social work, dietary needs, sanitation, financial audits, health-safety requirements as they apply to health facilities, residential care homes, and any other relevant fields. To the extent possible, employees of the office shall meet federal training requirements for health facility surveyors.

History: 1976 c 325 s 2; 1977 c 305 s 45; 1982 c 560 s 48; 1986 c 444; 1987 c 378 s 11; 1991 c 238 art 1 s 8; 1992 c 513 art 6 s 15,16



Section 144A.53 — DIRECTOR; POWERS AND DUTIES.

Subdivision 1. Powers. The director may:

(a) Promulgate by rule, pursuant to chapter 14, and within the limits set forth in subdivision 2, the methods by which complaints against health facilities, health care providers, home care providers, or residential care homes, or administrative agencies are to be made, reviewed, investigated, and acted upon; provided, however, that a fee may not be charged for filing a complaint.

(b) Recommend legislation and changes in rules to the state commissioner of health, governor, administrative agencies or the federal government.

(c) Investigate, upon a complaint or upon initiative of the director, any action or failure to act by a health care provider, home care provider, residential care home, or a health facility.

(d) Request and receive access to relevant information, records, incident reports, or documents in the possession of an administrative agency, a health care provider, a home care provider, a residential care home, or a health facility, and issue investigative subpoenas to individuals and facilities for oral information and written information, including privileged information which the director deems necessary for the discharge of responsibilities. For purposes of investigation and securing information to determine violations, the director need not present a release, waiver, or consent of an individual. The identities of patients or residents must be kept private as defined by section 13.02, subdivision 12.

(e) Enter and inspect, at any time, a health facility or residential care home and be permitted to interview staff; provided that the director shall not unduly interfere with or disturb the provision of care and services within the facility or home or the activities of a patient or resident unless the patient or resident consents.

(f) Issue correction orders and assess civil fines pursuant to section 144.653 or any other law which provides for the issuance of correction orders to health facilities or home care provider, or under section 144A.45. A facility's or home's refusal to cooperate in providing lawfully requested information may also be grounds for a correction order.

(g) Recommend the certification or decertification of health facilities pursuant to Title XVIII or XIX of the United States Social Security Act.

(h) Assist patients or residents of health facilities or residential care homes in the enforcement of their rights under Minnesota law.

(i) Work with administrative agencies, health facilities, home care providers, residential care homes, and health care providers and organizations representing consumers on programs designed to provide information about health facilities to the public and to health facility residents.

Subd. 2. Complaints. (a) The director may receive a complaint from any source concerning an action of an administrative agency, a health care provider, a home care provider, a residential care home, or a health facility. The director may require a complainant to pursue other remedies or channels of complaint open to the complainant before accepting or investigating the complaint. Investigators are required to interview at least one family member of the vulnerable adult identified in the complaint. If the vulnerable adult is directing his or her own care and does not want the investigator to contact the family, this information must be documented in the investigative file.

(b) The director shall keep written records of all complaints and any action upon them. After completing an investigation of a complaint, the director shall inform the complainant, the administrative agency having jurisdiction over the subject matter, the health care provider, the home care provider, the residential care home, and the health facility of the action taken. Complainants must be provided a copy of the public report upon completion of the investigation.

Subd. 3. Recommendations. If, after duly considering a complaint and whatever material the director deems pertinent, the director determines that the complaint is valid, the director may recommend that an administrative agency, a health care provider, a home care provider, a residential care home, or a health facility should:

(a) Modify or cancel the actions which gave rise to the complaint;

(b) Alter the practice, rule or decision which gave rise to the complaint;

(c) Provide more information about the action under investigation; or

(d) Take any other step which the director considers appropriate.

If the director requests, the administrative agency, a health care provider, a home care provider, residential care home, or health facility shall, within the time specified, inform the director about the action taken on a recommendation.

Subd. 4. Referral of complaints. If a complaint received by the director relates to a matter more properly within the jurisdiction of an occupational licensing board or other governmental agency, the director shall forward the complaint to that agency and shall inform the complaining party of the forwarding. The agency shall promptly act in respect to the complaint, and shall inform the complaining party and the director of its disposition. If a governmental agency receives a complaint which is more properly within the jurisdiction of the director, it shall promptly forward the complaint to the director, and shall inform the complaining party of the forwarding. If the director has reason to believe that an official or employee of an administrative agency, a home care provider, residential care home, or health facility has acted in a manner warranting criminal or disciplinary proceedings, the director shall refer the matter to the state commissioner of health, the commissioner of human services, an appropriate prosecuting authority, or other appropriate agency.

History: 1976 c 325 s 3; 1977 c 305 s 45; 1982 c 424 s 130; 1983 c 289 s 98; 1984 c 654 art 5 s 58; 1986 c 444; 1987 c 209 s 31; 1987 c 378 s 12; 1991 c 286 s 11; 1991 c 292 art 2 s 13; 1992 c 513 art 6 s 17-20; 1997 c 7 art 2 s 17; 2013 c 43 s 17



Section 144A.54 — PUBLICATION OF RECOMMENDATIONS; REPORTS.

Subdivision 1. Director; duties. Except as otherwise provided by this section, the director may determine the form, frequency, and distribution of the conclusions and recommendations. The director shall transmit the conclusions and recommendations to the state commissioner of health. Before announcing a conclusion or recommendation that expressly or by implication criticizes an administrative agency, a health care provider, a home care provider, a residential care home, or a health facility, the director shall consult with that agency, health care provider, home care provider, home, or facility. When publishing an opinion adverse to an administrative agency, a health care provider, a home care provider, a residential care home, or a health facility, the director shall include in the publication any statement of reasonable length made to the director by that agency, health care provider, home care provider, residential care home, or health facility in defense or explanation of the action.

Subd. 2. Annual report. In addition to whatever other reports the director may make, the director shall, at the end of each year, report to the state commissioner of health concerning the exercise of the director's functions during the preceding year. The state commissioner of health may, at any time, request and receive information, other than resident records, from the director.

Subd. 3. Confidentiality. In performing the duties under Laws 1976, chapter 325, the director shall preserve the confidentiality of resident records. The director may release a resident's records with the written approval of the resident who is the subject of the records.

History: 1976 c 325 s 4; 1977 c 305 s 45; 1986 c 444; 1987 c 378 s 13; 1992 c 513 art 6 s 21; 1997 c 7 art 2 s 18,19



Section 144A.61 — NURSING ASSISTANT TRAINING.

Subdivision 1. Authority. The commissioner of health, in consultation with the commissioner of human services, shall implement the provisions of Public Law 100-203, the Omnibus Budget Reconciliation Act of 1987, that relate to training and competency evaluation programs, testing, and the establishment of a registry for nursing assistants in nursing homes and boarding care homes certified for participation in the medical assistance or Medicare programs. The commissioner of health may adopt permanent rules that may be necessary to implement Public Law 100-203 and provisions of this section. The commissioner of health may contract with outside parties for the purpose of implementing the provisions of this section. At the request of the commissioner, the Board of Nursing may establish training and competency evaluation standards; review, evaluate, and approve curricula; review and approve training programs; and establish a registry of nursing assistants.

Subd. 2. Nursing assistants. For the purposes of this section and section 144A.611 "nursing assistant" means a nursing home or certified boarding care home employee, including a nurse's aide or an orderly, who is assigned by the director of nursing to provide or assist in the provision of nursing or nursing-related services under the supervision of a registered nurse. "Nursing assistant" includes nursing assistants employed by nursing pool companies but does not include a licensed health professional.

Subd. 3. Curricula. The chancellor of vocational technical education shall develop curricula to be used for nursing assistant training programs for employees of nursing homes and boarding care homes.

Subd. 3a. Competency evaluation program. The commissioner of health shall approve the competency evaluation program. A competency evaluation must be administered to persons who desire to be listed in the nursing assistant registry. The tests may only be administered by technical colleges, community colleges, or other organizations approved by the Department of Health. The commissioner of health shall approve a nursing assistant for the registry without requiring a competency evaluation if the nursing assistant is in good standing on a nursing assistant registry in another state.

Subd. 4. Technical assistance. The chancellor of vocational technical education shall, upon request, provide necessary and appropriate technical assistance in the development of nursing assistant training programs.

Subd. 5. [Repealed, 1977 c 326 s 18]

Subd. 6. [Repealed, 1989 c 282 art 3 s 98]

Subd. 6a. Nursing assistants hired in 1990 and after. Each nursing assistant hired to work in a nursing home or in a certified boarding care home on or after January 1, 1990, must have successfully completed an approved competency evaluation prior to employment or an approved nursing assistant training program and competency evaluation within four months from the date of employment.

Subd. 7. Violation, penalty. Violation of this section by a nursing home or certified boarding care home shall be grounds for the issuance of a correction order. Under the provisions of sections 144.653 or 144A.10, the failure of the nursing home or certified boarding care home to comply with the correction order shall result in the assessment of a fine in the amount of $300.

Subd. 8. Exceptions. Employees of nursing homes conducted in accordance with the teachings of the body known as the Church of Christ, Scientist, shall be exempt from the requirements of this section and section 144A.611.

Subd. 9. Electronic transmission. The commissioner of health must accept electronic transmission of applications and supporting documentation for interstate endorsement for the nursing assistant registry.

History: 1976 c 310 s 1; 1977 c 305 s 45; 1977 c 326 s 6,7; 1977 c 453 s 26; 1981 c 359 s 17; 1987 c 258 s 12; 1989 c 246 s 2; 1989 c 282 art 3 s 28; 1990 c 375 s 3; 1991 c 286 s 12-14; 1992 c 513 art 6 s 22,23; 1993 c 5 s 1; 1997 c 7 art 1 s 75; 1997 c 203 art 3 s 14; 1999 c 210 s 1,2; 1Sp2011 c 9 art 2 s 20



Section 144A.611 — REIMBURSABLE EXPENSES FOR NURSING ASSISTANT TRAINING AND COMPETENCY EVALUATIONS.

Subdivision 1. Nursing homes and certified boarding care homes. The actual costs of tuition and textbooks and reasonable expenses for the competency evaluation or the nursing assistant training program and competency evaluation approved under section 144A.61, which are paid to nursing assistants or adult training programs pursuant to subdivisions 2 and 4, are a reimbursable expense for nursing homes and certified boarding care homes under section 256B.431, subdivision 36.

Subd. 2. Reimbursement for training program and competency evaluation costs. A nursing assistant who has completed an approved competency evaluation or an approved training program and competency evaluation shall be reimbursed by the nursing home or certified boarding care home for actual costs of tuition and textbooks and reasonable expenses for the competency evaluation or the training program and competency evaluation 90 days after the date of employment, or upon completion of the approved training program, whichever is later.

Subd. 3. Rules. The commissioner of human services shall promulgate any rules necessary to implement the provisions of this section. The rules shall include, but not be limited to:

(a) Provisions designed to prevent reimbursement by the commissioner under this section and section 144A.61 to a nursing home, certified boarding care home, or nursing assistant for the assistant's simultaneous training in more than one approved program;

(b) Provisions designed to prevent reimbursement by the commissioner under this section and section 144A.61 to more than one nursing home or certified boarding care home for the training of any individual nursing assistant; and

(c) Provisions permitting the reimbursement by the commissioner to nursing homes, certified boarding care homes, and nursing assistants for the retraining of a nursing assistant after an absence from the labor market of not less than 24 months.

Subd. 4. Reimbursement for adult basic education components. (a) Nursing facilities and certified boarding care homes shall provide reimbursement for costs related to additional adult basic education components of an approved nursing assistant training program, to:

(1) an adult training program that provided an approved nursing assistant training program to an employee of the nursing facility or boarding care home; or

(2) a nursing assistant who is an employee of the nursing facility or boarding care home and completed an approved nursing assistant training program provided by an adult training program.

(b) For purposes of this subdivision, adult basic education components of a nursing assistant training program must include the following, if needed: training in mathematics, vocabulary, literacy skills, workplace skills, resume writing, and job interview skills. Reimbursement provided under this subdivision shall not exceed 30 percent of the cost of tuition, textbooks, and competency evaluation.

(c) An adult training program is prohibited from billing program students, nursing facilities, or certified boarding care homes for costs under this subdivision until the program student has been employed by the nursing facility as a certified nursing assistant for at least 90 days.

History: 1976 c 310 s 2; 1977 c 326 s 9; 1984 c 654 art 5 s 58; 1986 c 444; 1989 c 282 art 3 s 29; 1991 c 286 s 15,16; 2016 c 189 art 18 s 4-6



Section 144A.62 — RESIDENT ATTENDANTS.

Subdivision 1. Assistance with eating and drinking. (a) Upon federal approval, a nursing home may employ resident attendants to assist with the activities authorized under subdivision 2. The resident attendant will not be counted in the minimum staffing requirements under section 144A.04, subdivision 7.

(b) The commissioner shall submit by May 15, 2000, a request for a federal waiver necessary to implement this section.

Subd. 2. Definition. "Resident attendant" means an individual who assists residents in a nursing home with the activities of eating and drinking. A resident attendant does not include an individual who:

(1) is a licensed health professional or a registered dietitian;

(2) volunteers without monetary compensation; or

(3) is a registered nursing assistant.

Subd. 3. Requirements. (a) A nursing home may not use on a full-time or other paid basis any individual as a resident attendant in the nursing home unless the individual:

(1) has completed a training and competency evaluation program encompassing the tasks the individual provides;

(2) is competent to provide feeding and hydration services; and

(3) is under the supervision of the director of nursing.

(b) A nursing home may not use a current employee as a resident attendant unless the employee satisfies the requirements of paragraph (a) and volunteers to be used in that capacity.

Subd. 4. Evaluation. The training and competency evaluation program may be facility based. It must include, at a minimum, the training and competency standards for eating and drinking assistance contained in the nursing assistant training curriculum.

Subd. 5. Criminal background check. A person seeking employment as a resident attendant is subject to the criminal background check requirements.

Subd. 6. Nonretaliation. Employees shall not be subject to disciplinary action if they choose not to volunteer under this section.

Subd. 7. Resident protections. Resident attendants are subject to requirements for volunteer feeding assistants in Minnesota Rules, part 4658.0530.

Subd. 8. Exceptions. A resident attendant may not be assigned to feed any resident who:

(1) is at risk of choking while eating or drinking;

(2) presents significant behavior management challenges while eating or drinking; or

(3) presents other risk factors that may require emergency intervention.

History: 2000 c 312 s 1



Section 144A.70 — REGISTRATION OF SUPPLEMENTAL NURSING SERVICES AGENCIES.

Subdivision 1. Scope. As used in sections 144A.70 to 144A.74, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Controlling person. "Controlling person" means a business entity, officer, program administrator, or director whose responsibilities include the direction of the management or policies of a supplemental nursing services agency. Controlling person also means an individual who, directly or indirectly, beneficially owns an interest in a corporation, partnership, or other business association that is a controlling person.

Subd. 4. Health care facility. "Health care facility" means a hospital, boarding care home, or outpatient surgical center licensed under sections 144.50 to 144.58; a nursing home or home care agency licensed under this chapter; a housing with services establishment registered under chapter 144D; or a board and lodging establishment that is registered to provide supportive or health supervision services under section 157.17.

Subd. 5. Person. "Person" includes an individual, firm, corporation, partnership, or association.

Subd. 6. Supplemental nursing services agency. "Supplemental nursing services agency" means a person, firm, corporation, partnership, or association engaged for hire in the business of providing or procuring temporary employment in health care facilities for nurses, nursing assistants, nurse aides, orderlies, and other licensed health professionals. Supplemental nursing services agency does not include an individual who only engages in providing the individual's services on a temporary basis to health care facilities. Supplemental nursing services agency does not include a professional home care agency licensed under section 144A.471 that only provides staff to other home care providers.

Subd. 7. Oversight. The commissioner is responsible for the oversight of supplemental nursing services agencies through annual unannounced surveys, complaint investigations under sections 144A.51 to 144A.53, and other actions necessary to ensure compliance with sections 144A.70 to 144A.74.

History: 1Sp2001 c 9 art 7 s 2; 2002 c 287 s 1; 2002 c 379 art 1 s 113; 2003 c 55 s 3; 2015 c 71 art 8 s 35,36



Section 144A.71 — SUPPLEMENTAL NURSING SERVICES AGENCY REGISTRATION.

Subdivision 1. Duty to register. A person who operates a supplemental nursing services agency shall register annually with the commissioner. Each separate location of the business of a supplemental nursing services agency shall register the agency with the commissioner. Each separate location of the business of a supplemental nursing services agency shall have a separate registration. Fees collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

Subd. 2. Application information and fee. The commissioner shall establish forms and procedures for processing each supplemental nursing services agency registration application. An application for a supplemental nursing services agency registration must include at least the following:

(1) the names and addresses of the owner or owners of the supplemental nursing services agency;

(2) if the owner is a corporation, copies of its articles of incorporation and current bylaws, together with the names and addresses of its officers and directors;

(3) satisfactory proof of compliance with section 144A.72, subdivision 1, clauses (5) to (7);

(4) any other relevant information that the commissioner determines is necessary to properly evaluate an application for registration;

(5) a policy and procedure that describes how the supplemental nursing services agency's records will be immediately available at all times to the commissioner; and

(6) a registration fee of $2,035.

If a supplemental nursing services agency fails to provide the items in this subdivision to the department, the commissioner shall immediately suspend or refuse to issue the supplemental nursing services agency registration. The supplemental nursing services agency may appeal the commissioner's findings according to section 144A.475, subdivisions 3a and 7, except that the hearing must be conducted by an administrative law judge within 60 calendar days of the request for hearing assignment.

Subd. 3. Registration not transferable. A registration issued by the commissioner according to this section is effective for a period of one year from the date of its issuance unless the registration is revoked or suspended under section 144A.72, subdivision 2, or unless the supplemental nursing services agency is sold or ownership or management is transferred. When a supplemental nursing services agency is sold or ownership or management is transferred, the registration of the agency must be voided and the new owner or operator may apply for a new registration.

History: 1Sp2001 c 9 art 7 s 3; 2002 c 287 s 2; 2002 c 379 art 1 s 113; 2015 c 71 art 8 s 37



Section 144A.72 — REGISTRATION REQUIREMENTS; PENALTIES.

Subdivision 1. Minimum criteria. (a) The commissioner shall require that, as a condition of registration:

(1) the supplemental nursing services agency shall document that each temporary employee provided to health care facilities currently meets the minimum licensing, training, and continuing education standards for the position in which the employee will be working;

(2) the supplemental nursing services agency shall comply with all pertinent requirements relating to the health and other qualifications of personnel employed in health care facilities;

(3) the supplemental nursing services agency must not restrict in any manner the employment opportunities of its employees;

(4) the supplemental nursing services agency shall carry medical malpractice insurance to insure against the loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in the provision of health care services by the supplemental nursing services agency or by any employee of the agency;

(5) the supplemental nursing services agency shall carry an employee dishonesty bond in the amount of $10,000;

(6) the supplemental nursing services agency shall maintain insurance coverage for workers' compensation for all nurses, nursing assistants, nurse aides, and orderlies provided or procured by the agency;

(7) the supplemental nursing services agency shall file with the commissioner of revenue: (i) the name and address of the bank, savings bank, or savings association in which the supplemental nursing services agency deposits all employee income tax withholdings; and (ii) the name and address of any nurse, nursing assistant, nurse aide, or orderly whose income is derived from placement by the agency, if the agency purports the income is not subject to withholding;

(8) the supplemental nursing services agency must not, in any contract with any employee or health care facility, require the payment of liquidated damages, employment fees, or other compensation should the employee be hired as a permanent employee of a health care facility;

(9) the supplemental nursing services agency shall document that each temporary employee provided to health care facilities is an employee of the agency and is not an independent contractor; and

(10) the supplemental nursing services agency shall retain all records for five calendar years. All records of the supplemental nursing services agency must be immediately available to the department.

(b) In order to retain registration, the supplemental nursing services agency must provide services to a health care facility during the year preceding the supplemental nursing services agency's registration renewal date.

Subd. 2. Penalties. Failure to comply with this section shall subject the supplemental nursing services agency to revocation or nonrenewal of its registration. Violations of section 144A.74 are subject to a fine equal to 200 percent of the amount billed or received in excess of the maximum permitted under that section.

Subd. 3. Revocation. Notwithstanding subdivision 2, the registration of a supplemental nursing services agency that knowingly supplies to a health care facility a person with an illegally or fraudulently obtained or issued diploma, registration, license, certificate, or background study shall be revoked by the commissioner. The commissioner shall notify the supplemental nursing services agency 15 days in advance of the date of revocation.

Subd. 4. Hearing. (a) No supplemental nursing services agency's registration may be revoked without a hearing held as a contested case in accordance with section 144A.475, subdivisions 3a and 7, except the hearing must be conducted by an administrative law judge within 60 calendar days of the request for assignment.

(b) If a controlling person has been notified by the commissioner of health that the supplemental nursing services agency will not receive an initial registration or that a renewal of the registration has been denied, the controlling person or a legal representative on behalf of the supplemental nursing services agency may request and receive a hearing on the denial. The hearing shall be a contested case in accordance with section 144A.475, subdivisions 3a and 7, except the hearing must be conducted by an administrative law judge within 60 calendar days of the request for assignment.

Subd. 5. Period of ineligibility. (a) The controlling person of a supplemental nursing services agency whose registration has not been renewed or has been revoked because of noncompliance with the provisions of sections 144A.70 to 144A.74 shall not be eligible to apply for nor will be granted a registration for five years following the effective date of the nonrenewal or revocation.

(b) The commissioner shall not issue or renew a registration to a supplemental nursing services agency if a controlling person includes any individual or entity who was a controlling person of a supplemental nursing services agency whose registration was not renewed or was revoked as described in paragraph (a) for five years following the effective date of nonrenewal or revocation.

History: 1Sp2001 c 9 art 7 s 4; 2002 c 287 s 3-6; 2002 c 379 art 1 s 113; 2015 c 71 art 8 s 38



Section 144A.73 — COMPLAINT SYSTEM.

The commissioner shall establish a system for reporting complaints against a supplemental nursing services agency or its employees. Complaints may be made by any member of the public. Complaints against a supplemental nursing services agency shall be investigated by the Office of Health Facility Complaints under sections 144A.51 to 144A.53.

History: 1Sp2001 c 9 art 7 s 5; 2002 c 379 art 1 s 113; 2015 c 71 art 8 s 39



Section 144A.74 — MAXIMUM CHARGES.

A supplemental nursing services agency must not bill or receive payments from a nursing home licensed under this chapter at a rate higher than 150 percent of the sum of the weighted average wage rate, plus a factor determined by the commissioner to incorporate payroll taxes as defined in Minnesota Rules, part 9549.0020, subpart 33, for the applicable employee classification for the geographic group to which the nursing home is assigned under Minnesota Rules, part 9549.0052. The weighted average wage rates must be determined by the commissioner of human services and reported to the commissioner of health on an annual basis. Wages are defined as hourly rate of pay and shift differential, including weekend shift differential and overtime. Facilities shall provide information necessary to determine weighted average wage rates to the commissioner of human services in a format requested by the commissioner. The maximum rate must include all charges for administrative fees, contract fees, or other special charges in addition to the hourly rates for the temporary nursing pool personnel supplied to a nursing home.

History: 1Sp2001 c 9 art 7 s 6; 2002 c 287 s 7; 2002 c 379 art 1 s 113



Section 144A.75 — DEFINITIONS; SERVICE REQUIREMENTS.

Subdivision 1. Applicability. For the purposes of sections 144A.75 to 144A.756, the following terms have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Core services. "Core services" means physician services, registered nursing services, medical social services, and counseling services. A hospice must ensure that at least two core services are regularly provided directly by hospice employees. A hospice provider may use contracted staff if necessary to supplement hospice employees in order to meet the needs of patients during peak patient loads or under extraordinary circumstances.

Subd. 4. Counseling services. "Counseling services" includes bereavement counseling provided after the patient's death and spiritual and other counseling services for the individual and the family while enrolled in hospice care. Bereavement services must be provided according to a plan of care that reflects the needs of the family for up to one year following the death of the patient.

Subd. 5. Hospice provider. "Hospice provider" means an individual, organization, association, corporation, unit of government, or other entity that is regularly engaged in the delivery, directly or by contractual arrangement, of hospice services for a fee to hospice patients. A hospice must provide all core services.

Subd. 6. Hospice patient. "Hospice patient" means an individual whose illness has been documented by the individual's attending physician and hospice medical director, who alone or, when unable, through the individual's family has voluntarily consented to and received admission to a hospice provider, and who:

(1) has been diagnosed as terminally ill, with a probable life expectancy of under one year; or

(2) is 21 years of age or younger; has been diagnosed with a chronic, complex, and life-threatening illness contributing to a shortened life expectancy; and is not expected to survive to adulthood.

Subd. 7. Hospice patient's family. "Hospice patient's family" means relatives of the hospice patient, the hospice patient's guardian or primary caregiver, or persons identified by the hospice patient as having significant personal ties.

Subd. 8. Hospice services; hospice care. "Hospice services" or "hospice care" means palliative and supportive care and other services provided by an interdisciplinary team under the direction of an identifiable hospice administration to terminally ill hospice patients and their families to meet the physical, nutritional, emotional, social, spiritual, and special needs experienced during the final stages of illness, dying, and bereavement, or during a chronic, complex, and life-threatening illness contributing to a shortened life expectancy for hospice patients who meet the criteria in subdivision 6, clause (2). These services are provided through a centrally coordinated program that ensures continuity and consistency of home and inpatient care that is provided directly or through an agreement.

Subd. 9. Interdisciplinary team. "Interdisciplinary team" means a group of qualified individuals with expertise in meeting the special needs of hospice patients and their families, including, at a minimum, those individuals who are providers of core services.

Subd. 10. Medical director. "Medical director" means a licensed physician who is knowledgeable about palliative medicine and assumes overall responsibility for the medical component of the hospice care program.

Subd. 11. Other services. "Other services" means physical therapy, occupational therapy, speech therapy, nutritional counseling, and volunteers.

Subd. 12. Palliative care. "Palliative care" means the total active care of patients whose disease is not responsive to curative treatment. Control of pain, of other symptoms, and of psychological, social, and spiritual problems is paramount. The goal of palliative care is the achievement of the best quality of life for patients and their families.

Subd. 13. Residential hospice facility. (a) "Residential hospice facility" means a facility that resembles a single-family home modified to address life safety, accessibility, and care needs, located in a residential area that directly provides 24-hour residential and support services in a home-like setting for hospice patients as an integral part of the continuum of home care provided by a hospice and that houses:

(1) no more than eight hospice patients; or

(2) at least nine and no more than 12 hospice patients with the approval of the local governing authority, notwithstanding section 462.357, subdivision 8.

(b) Residential hospice facility also means a facility that directly provides 24-hour residential and support services for hospice patients and that:

(1) houses no more than 21 hospice patients;

(2) meets hospice certification regulations adopted pursuant to title XVIII of the federal Social Security Act, United States Code, title 42, section 1395, et seq.; and

(3) is located on St. Anthony Avenue in St. Paul, Minnesota, and was licensed as a 40-bed non-Medicare certified nursing home as of January 1, 2015.

Subd. 13a. Respite care. "Respite care" means short-term care in an inpatient facility, such as a residential hospice facility, when necessary to relieve the hospice patient's family or other persons caring for the patient. Respite care may be provided on an occasional basis.

Subd. 14. Volunteer services. "Volunteer services" means services by volunteers who provide a personal presence that augments a variety of professional and nonprofessional services available to the hospice patient, the hospice patient's family, and the hospice provider.

History: 2002 c 252 s 13,24; 2015 c 71 art 8 s 40; 2016 c 189 art 20 s 16-20



Section 144A.751 — HOSPICE BILL OF RIGHTS.

Subdivision 1. Statement of rights. An individual who receives hospice care has the right to:

(1) receive written information about rights in advance of receiving hospice care or during the initial evaluation visit before the initiation of hospice care, including what to do if rights are violated;

(2) receive care and services according to a suitable hospice plan of care and subject to accepted hospice care standards and to take an active part in creating and changing the plan and evaluating care and services;

(3) be told in advance of receiving care about the services that will be provided, the disciplines that will furnish care, the frequency of visits proposed to be furnished, other choices that are available, and the consequence of these choices, including the consequences of refusing these services;

(4) be told in advance, whenever possible, of any change in the hospice plan of care and to take an active part in any change;

(5) refuse services or treatment;

(6) know, in advance, any limits to the services available from a provider, and the provider's grounds for a termination of services;

(7) know in advance of receiving care whether the hospice services may be covered by health insurance, medical assistance, Medicare, or other health programs in which the individual is enrolled;

(8) receive, upon request, a good faith estimate of the reimbursement the provider expects to receive from the health plan company in which the individual is enrolled. A good faith estimate must also be made available at the request of an individual who is not enrolled in a health plan company. This payment information does not constitute a legally binding estimate of the cost of services;

(9) know that there may be other services available in the community, including other end of life services and other hospice providers, and know where to go for information about these services;

(10) choose freely among available providers and change providers after services have begun, within the limits of health insurance, medical assistance, Medicare, or other health programs;

(11) have personal, financial, and medical information kept private and be advised of the provider's policies and procedures regarding disclosure of such information;

(12) be allowed access to records and written information from records according to sections 144.291 to 144.298;

(13) be served by people who are properly trained and competent to perform their duties;

(14) be treated with courtesy and respect and to have the patient's property treated with respect;

(15) voice grievances regarding treatment or care that is, or fails to be, furnished or regarding the lack of courtesy or respect to the patient or the patient's property;

(16) be free from physical and verbal abuse;

(17) reasonable, advance notice of changes in services or charges, including at least ten days' advance notice of the termination of a service by a provider, except in cases where:

(i) the recipient of services engages in conduct that alters the conditions of employment between the hospice provider and the individual providing hospice services, or creates an abusive or unsafe work environment for the individual providing hospice services;

(ii) an emergency for the informal caregiver or a significant change in the recipient's condition has resulted in service needs that exceed the current service provider agreement and that cannot be safely met by the hospice provider; or

(iii) the recipient is no longer certified as terminally ill;

(18) a coordinated transfer when there will be a change in the provider of services;

(19) know how to contact an individual associated with the provider who is responsible for handling problems and to have the provider investigate and attempt to resolve the grievance or complaint;

(20) know the name and address of the state or county agency to contact for additional information or assistance;

(21) assert these rights personally, or have them asserted by the hospice patient's family when the patient has been judged incompetent, without retaliation; and

(22) have pain and symptoms managed to the patient's desired level of comfort.

Subd. 2. Interpretation and enforcement of rights. The rights under this section are established for the benefit of individuals who receive hospice care. A hospice provider may not require a person to surrender these rights as a condition of receiving hospice care. A guardian or conservator or, when there is no guardian or conservator, a designated person, may seek to enforce these rights. This statement of rights does not replace or diminish other rights and liberties that may exist relative to persons receiving hospice care, persons providing hospice care, or hospice providers licensed under section 144A.753.

Subd. 3. Disclosure. A copy of these rights must be provided to an individual at the time hospice care is initiated. The copy shall contain the address and telephone number of the Office of Health Facility Complaints and the Office of Ombudsman for Long-Term Care and a brief statement describing how to file a complaint with these offices. Information about how to contact the Office of Ombudsman for Long-Term Care shall be included in notices of change in provider fees and in notices where hospice providers initiate transfer or discontinuation of services.

History: 2002 c 252 s 14,24; 2005 c 122 s 1,2; 2007 c 147 art 7 s 75; art 10 s 15



Section 144A.752 — REGULATION OF HOSPICE CARE.

Subdivision 1. Rules. The commissioner shall adopt rules for the regulation of hospice providers according to sections 144A.75 to 144A.755. The rules shall include the following:

(1) provisions to ensure, to the extent possible, the health, safety, well-being, and appropriate treatment of persons who receive hospice care;

(2) requirements that hospice providers furnish the commissioner with specified information necessary to implement sections 144A.75 to 144A.755;

(3) standards of training of hospice provider personnel;

(4) standards for medication management, which may vary according to the nature of the hospice care provided, the setting in which the hospice care is provided, or the status of the patient;

(5) standards for hospice patient and hospice patient's family evaluation or assessment, which may vary according to the nature of the hospice care provided or the status of the patient; and

(6) requirements for the involvement of a patient's physician; documentation of physicians' orders, if required, and the patient's hospice plan of care; and maintenance of accurate, current clinical records.

Subd. 2. Regulatory functions. (a) The commissioner shall:

(1) evaluate, monitor, and license hospice providers according to sections 144A.75 to 144A.755;

(2) inspect the office and records of a hospice provider during regular business hours without advance notice to the hospice provider;

(3) with the consent of the patient, visit the home where services are being provided;

(4) issue correction orders and assess civil penalties according to section 144.653, subdivisions 5 to 8, for violations of sections 144A.75 to 144A.755 or rules adopted thereunder; and

(5) take other action reasonably required to accomplish the purposes of sections 144A.75 to 144A.755.

(b) In the exercise of the authority granted under this section, the commissioner shall comply with the applicable requirements of the Government Data Practices Act, the Administrative Procedure Act, and other applicable law.

Subd. 3. Relation to other regulatory programs. In the exercise of the authority granted under sections 144A.75 to 144A.755, the commissioner shall not duplicate or replace standards and requirements imposed under another regulatory program of the state. The commissioner shall not impose additional training or education requirements upon members of a licensed or registered occupation or profession, except as necessary to address or prevent problems that are unique to the delivery of hospice care or to enforce and protect the rights of patients listed under section 144A.751. The commissioner shall not require a hospice care provider certified under the Medicare program and surveyed and enforced by the Minnesota Department of Health, to comply with a rule adopted under this section if the hospice provider is required to comply with any equivalent federal law or regulation relating to the same subject matter. The commissioner shall specify in the rules those provisions that are not applicable to certified hospice providers.

Subd. 4. Medicaid reimbursement. Certification by the federal Medicare program must not be a requirement of Medicaid payment for room and board services delivered in a residential hospice facility.

History: 2002 c 252 s 15,24



Section 144A.753 — LICENSURE.

Subdivision 1. License required; application. (a) A hospice provider may not operate in the state without a valid license issued by the commissioner.

(b) Within ten days after receiving an application for a license, the commissioner shall acknowledge receipt of the application in writing. The acknowledgment must indicate whether the application appears to be complete or whether additional information is required before the application is considered complete. Within 90 days after receiving a complete application, the commissioner shall either grant or deny the license. If an applicant is not granted or denied a license within 90 days after submitting a complete application, the license must be deemed granted. An applicant whose license has been deemed granted must provide written notice to the commissioner before providing hospice care.

(c) Each application for a hospice provider license, or for a renewal of a license, shall be accompanied by a fee as follows:

(1) for revenues no more than $25,000, $125;

(2) for revenues greater than $25,000 and no more than $100,000, $312.50;

(3) for revenues greater than $100,000 and no more than $250,000, $625;

(4) for revenues greater than $250,000 and no more than $350,000, $937.50;

(5) for revenues greater than $350,000 and no more than $450,000, $1,250;

(6) for revenues greater than $450,000 and no more than $550,000, $1,562.50;

(7) for revenues greater than $550,000 and no more than $650,000, $1,875;

(8) for revenues greater than $650,000 and no more than $750,000, $2,187.50;

(9) for revenues greater then $750,000 and no more than $850,000, $2,500;

(10) for revenues greater than $850,000 and no more than $950,000, $2,812.50;

(11) for revenues greater than $950,000 and no more than $1,100,000, $3,125;

(12) for revenues greater than $1,100,000 and no more than $1,275,000, $3,750;

(13) for revenues greater than $1,275,000 and no more than $1,500,000, $4,375; and

(14) for revenues greater than $1,500,000, $5,000.

Subd. 2. Licensing requirements. The commissioner shall license hospice providers using the authorities under sections 144A.75 to 144A.755. To receive a license, a hospice provider must:

(1) provide centrally coordinated core services in the home and inpatient settings and make other services available, which may be provided by employees or contracted staff;

(2) require that the medical components of the hospice care program be under the direction of a licensed physician who serves as medical director;

(3) require that the palliative care provided to a hospice patient be under the direction of a licensed physician;

(4) utilize an interdisciplinary team that meets regularly to develop, implement, and evaluate the hospice provider's plan of care for each hospice patient and the patient's family. Within 48 hours of admission, a licensee must enter a written service agreement with the patient or the patient's responsible person describing the cost of services. Services are provided in accordance to the plan of care developed by the interdisciplinary team. Changes in the services provided which do not cause a change in fees do not require a written modification of the service plan agreed to by the patient or the patient's responsible person;

(5) provide accessible hospice care, 24 hours a day, seven days a week;

(6) utilize an ongoing system of quality assurance;

(7) require that volunteer services be provided by individuals who have completed a hospice volunteer training program and are trained to provide the services required;

(8) provide a planned program of supportive services and bereavement counseling available to patients and families during hospice care and the bereavement period following the death of the hospice patient; and

(9) require that inpatient services be provided directly or by arrangement in a licensed hospital or nursing home or residential hospice.

Subd. 3. Nomenclature. A hospice provider may not operate in the state or use the words "hospice," "hospice care," "hospice care program," or "hospice provider" without a valid license issued by the commissioner. St. Anne Hospice in Winona County may continue to use the name "hospice."

Subd. 4. Hospice providers; tuberculosis prevention and control. (a) A hospice provider must establish and maintain a comprehensive tuberculosis infection control program according to the most current tuberculosis infection control guidelines issued by the United States Centers for Disease Control and Prevention (CDC), Division of Tuberculosis Elimination, as published in CDC's Morbidity and Mortality Weekly Report (MMWR). This program must include a tuberculosis infection control plan that covers all paid and unpaid employees, contractors, students, and volunteers. For residential hospice facilities, the tuberculosis infection control plan must cover each hospice patient. The Department of Health shall provide technical assistance regarding implementation of the guidelines.

(b) Written compliance with this subdivision must be maintained by the hospice provider.

History: 2002 c 252 s 16,24; 2013 c 43 s 18



Section 144A.754 — ENFORCEMENT.

Subdivision 1. Enforcement. (a) The commissioner may refuse to grant or renew a license, or may suspend or revoke a license, for violation of statutes or rules relating to hospice or for conduct detrimental to the welfare of a patient. Prior to any suspension, revocation, or refusal to renew a license, the hospice provider is entitled to notice and a hearing as provided by chapter 14.

(b) In addition to any other remedy provided by law, the commissioner may, without a prior contested case hearing, temporarily suspend a license or prohibit delivery of hospice care by a provider for not more than 60 days if the commissioner determines that the health or safety of a patient is in imminent danger, provided:

(1) advance notice is given to the provider;

(2) after notice, the provider fails to correct the problem;

(3) the commissioner has reason to believe that other administrative remedies are not likely to be effective; and

(4) there is an opportunity for a contested case hearing within the 60 days.

(c) The process of suspending or revoking a license must include a plan for transferring affected patients to other providers.

(d) The owner and managerial officials of a hospice provider, the license of which has not been renewed or has been revoked because of noncompliance with applicable law, are not eligible to apply for and shall not be granted a license for five years following the effective date of the nonrenewal or revocation.

(e) The commissioner shall not issue a license to a hospice provider if an owner or managerial official includes an individual who was an owner or managerial official of a hospice provider or other type of licensed home care provider whose license was not renewed or was revoked as described in paragraph (d) for five years following the effective date of nonrenewal or revocation.

(f) Notwithstanding the provisions of paragraph (a), the commissioner shall not renew or shall suspend or revoke the license of a hospice provider that includes an individual as an owner or managerial official who was an owner or managerial official of a hospice provider whose license was not renewed or was revoked as described in paragraph (d) for five years following the effective date of the nonrenewal or revocation.

(g) The commissioner shall notify the hospice provider 30 days in advance of the date of nonrenewal, suspension, or revocation of the license. Within ten days after the receipt of this notification, the hospice provider may request, in writing, that the commissioner stay the nonrenewal, revocation, or suspension of the license. The hospice provider shall specify the reasons for requesting the stay; the steps that will be taken to attain or maintain compliance with the licensure laws; any limits on the authority or responsibility of the owners or managerial officials whose actions resulted in the notice of nonrenewal, revocation, or suspension; and any other information to establish that the continuing affiliation with these individuals will not jeopardize patient health, safety, or well-being. The commissioner shall determine whether the stay will be granted within 30 days of receiving the provider's request. The commissioner may propose additional restrictions or limitations on the provider's license and require that the granting of the stay be contingent upon compliance with those provisions. The commissioner shall take into consideration the following factors when determining whether the stay should be granted:

(1) the threat that continued involvement of the owners and managerial officials in the hospice provider poses to patient health, safety, and well-being;

(2) the compliance history of the hospice provider; and

(3) the appropriateness of any limits suggested by the hospice provider.

(h) If the commissioner grants the stay, the order shall include any restrictions or limitations on the provider's license. The failure of the provider to comply with any restrictions or limitations shall result in the immediate removal of the stay and the commissioner shall take immediate action to suspend, revoke, or not renew the license.

(i) The provisions contained in paragraphs (d) and (e) apply to any nonrenewal or revocation of a hospice provider license occurring after the effective date of the rules adopted under section 144A.752.

(j) For the purposes of this subdivision, owners of a hospice provider are those individuals whose ownership interest provides sufficient authority or control to affect or change decisions related to the operation of the hospice provider. An owner includes a sole proprietor, a general partner, or any other individual whose individual ownership interest can affect the management and direction of the policies of the hospice provider. For the purposes of this subdivision, managerial officials are those individuals who had the responsibility for the ongoing management or direction of the policies, services, or employees of the hospice provider relating to the areas of noncompliance that led to the license revocation or nonrenewal.

Subd. 2. Injunctive relief. In addition to any other remedy provided by law, the commissioner may bring an action in district court to enjoin a person who is involved in the management, operation, or control of a hospice provider or an employee of the hospice provider from illegally engaging in activities regulated under sections 144A.75 to 144A.755. The commissioner may bring an action under this subdivision in the district court in Ramsey County or in the district in which a hospice provider is providing hospice care. The court may grant a temporary restraining order in the proceeding if continued activity by the person who is involved in the management, operation, or control of a hospice provider or an employee of the hospice provider would create an imminent risk of harm to a recipient of hospice care.

Subd. 3. Subpoena. In matters pending before the commissioner under sections 144A.75 to 144A.755, the commissioner may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. If a person fails or refuses to comply with a subpoena or order of the commissioner to appear or testify regarding any matter about which the person may be lawfully questioned or to produce any papers, books, records, documents, or evidentiary materials in the matter to be heard, the commissioner may apply to the district court in any district and the court shall order the person to comply with the commissioner's order or subpoena. The commissioner may administer oaths to witnesses or take their affirmation. Depositions may be taken in or outside the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served upon a named person anywhere within the state by an officer authorized to serve subpoenas in civil actions, with the same fees and mileage and in the same manner as prescribed by law for process issued out of a district court. A person subpoenaed under this subdivision shall receive the same fees, mileage, and other costs that are paid in proceedings in district court.

Subd. 4. Time limits for appeals. To appeal the assessment of civil penalties under section 144A.752, subdivision 2, clause (4), a denial of a waiver or variance, and an action against a license under subdivision 1, a hospice provider must request a hearing no later than 15 days after the provider receives notice of the action.

Subd. 5. Prior criminal convictions. (a) Before the commissioner issues an initial or renewal license, an owner or managerial official is required to complete a background study under section 144.057. No person may be involved in the management, operation, or control of a hospice provider if the person has been disqualified under the provisions of chapter 245C. Individuals disqualified under these provisions may request a reconsideration, and if the disqualification is set aside, are then eligible to be involved in the management, operation, or control of the provider. For purposes of this section, owners of a hospice provider subject to the background check requirement are those individuals whose ownership interest provides sufficient authority or control to affect or change decisions related to the operation of the hospice provider. An owner includes a sole proprietor, a general partner, or any other individual whose individual ownership interest can affect the management and direction of the policies of the hospice provider. For the purposes of this section, managerial officials subject to the background check requirement are those individuals who provide "direct contact" as defined in section 245C.02, subdivision 11, or those individuals who have the responsibility for the ongoing management or direction of the policies, services, or employees of the hospice provider. Data collected under this subdivision are classified as private data under section 13.02, subdivision 12.

(b) Employees, contractors, and volunteers of a hospice provider are subject to the background study required by section 144.057. These individuals shall be disqualified under the provisions of chapter 245C. Nothing in this section shall be construed to prohibit a hospice provider from requiring self-disclosure of criminal conviction information.

(c) Termination of an employee in good faith reliance on information or records obtained under paragraph (a) or (b) regarding a confirmed conviction does not subject the hospice provider to civil liability or liability for unemployment benefits.

History: 2002 c 252 s 17,24; 2003 c 15 art 1 s 33



Section 144A.755 — INFORMATION AND REFERRAL SERVICES.

The commissioner shall ensure that information and referral services relating to hospice care are available in all regions of the state. The commissioner shall collect and make available information about available hospice care, sources of payment, providers, and the rights of patients. The commissioner shall, as a condition of licensure, require a hospice provider to complete the sections entitled Identification and Contact Information, Program Demographics, Patient Volume, Patient Demographics, and Inpatient and Residential Facilities in the National Hospice and Palliative Care Organization National Data Set Survey and to submit the survey to the National Hospice and Palliative Care Organization once in the 12 calendar months before the hospice provider's license renewal date. If the Centers for Medicare and Medicaid Services requires hospice providers to complete a different data set as a condition of certification, the commissioner shall accept the completion and submittal of such data set as compliance with this requirement. The commissioner shall not use any data or information about any hospice provider submitted to the National Hospice and Palliative Care Organization in connection with this data set in any regulatory function with respect to the hospice provider. The commissioner may publish and make available:

(1) general information describing hospice care in the state;

(2) limitations on hours, availability of services, and eligibility for third-party payments, applicable to individual providers; and

(3) other information the commissioner determines to be appropriate.

History: 2002 c 252 s 18,24; 2005 c 122 s 3,5



Section 144A.756 — PENALTY.

A person involved in the management, operation, or control of a hospice provider who violates section 144A.753, subdivision 1, paragraph (a), is guilty of a misdemeanor. This section does not apply to a person who had no legal authority to affect or change decisions related to the management, operation, or control of a hospice provider.

History: 2002 c 252 s 19,24






Chapter 144B — RESIDENTIAL CARE HOMES



Chapter 144C — AMBULANCE SERVICE PERSONNEL LONGEVITY AWARD AND INCENTIVE PROGRAM



Chapter 144D — HOUSING WITH SERVICES ESTABLISHMENT

Section 144D.01 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 144D.01 to 144D.06, the following terms have the meanings given them.

Subd. 2. Adult. "Adult" means a natural person who has attained the age of 18 years.

Subd. 2a. Arranged home care provider. "Arranged home care provider" means a home care provider licensed under chapter 144A that provides services to some or all of the residents of a housing with services establishment and that is either the establishment itself or another entity with which the establishment has an arrangement.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health or the commissioner's designee.

Subd. 3a. Direct-care staff. "Direct-care staff" means staff and employees who provide home care services listed in section 144A.471, subdivisions 6 and 7.

Subd. 4. Housing with services establishment or establishment. (a) "Housing with services establishment" or "establishment" means:

(1) an establishment providing sleeping accommodations to one or more adult residents, at least 80 percent of which are 55 years of age or older, and offering or providing, for a fee, one or more regularly scheduled health-related services or two or more regularly scheduled supportive services, whether offered or provided directly by the establishment or by another entity arranged for by the establishment; or

(2) an establishment that registers under section 144D.025.

(b) Housing with services establishment does not include:

(1) a nursing home licensed under chapter 144A;

(2) a hospital, certified boarding care home, or supervised living facility licensed under sections 144.50 to 144.56;

(3) a board and lodging establishment licensed under chapter 157 and Minnesota Rules, parts 9520.0500 to 9520.0670 or 9530.6405 to 9530.6505, or under chapter 245D;

(4) a board and lodging establishment which serves as a shelter for battered women or other similar purpose;

(5) a family adult foster care home licensed by the Department of Human Services;

(6) private homes in which the residents are related by kinship, law, or affinity with the providers of services;

(7) residential settings for persons with developmental disabilities in which the services are licensed under chapter 245D;

(8) a home-sharing arrangement such as when an elderly or disabled person or single-parent family makes lodging in a private residence available to another person in exchange for services or rent, or both;

(9) a duly organized condominium, cooperative, common interest community, or owners' association of the foregoing where at least 80 percent of the units that comprise the condominium, cooperative, or common interest community are occupied by individuals who are the owners, members, or shareholders of the units;

(10) services for persons with developmental disabilities that are provided under a license under chapter 245D; or

(11) a temporary family health care dwelling as defined in sections 394.307 and 462.3593.

Subd. 5. Supportive services. "Supportive services" means help with personal laundry, handling or assisting with personal funds of residents, or arranging for medical services, health-related services, social services, or transportation to medical or social services appointments. Arranging for services does not include making referrals, assisting a resident in contacting a service provider of the resident's choice, or contacting a service provider in an emergency.

Subd. 6. Health-related services. "Health-related services" include professional nursing services, home health aide tasks, and home care aide tasks identified in Minnesota Rules, parts 4668.0100, subparts 1 and 2; and 4668.0110, subpart 1; or the central storage of medication for residents.

Subd. 7. Family adult foster care home. "Family adult foster care home" means an adult foster care home that is licensed by the Department of Human Services, that is the primary residence of the license holder, and in which the license holder is the primary caregiver.

History: 1995 c 207 art 9 s 29; 1997 c 107 s 1; 1997 c 113 s 7-10; 3Sp1997 c 3 s 6; 1999 c 245 art 3 s 8; 2002 c 375 art 2 s 3; 2005 c 56 s 1; 2006 c 282 art 19 s 4; 2013 c 108 art 9 s 3; 2015 c 71 art 8 s 41; 2016 c 111 s 1; 2016 c 158 art 1 s 62; 2016 c 179 s 16



Section 144D.015 — DEFINITION FOR PURPOSES OF LONG-TERM CARE INSURANCE.

For purposes of consistency with terminology commonly used in long-term care insurance policies and notwithstanding chapter 144G, a housing with services establishment that is registered under section 144D.03 and that holds, or makes arrangements with an individual or entity that holds any type of home care license and all other licenses, permits, registrations, or other governmental approvals legally required for delivery of the services the establishment offers or provides to its residents, constitutes an "assisted living facility" or "assisted living residence."

History: 2004 c 185 s 1; 2006 c 282 art 19 s 5



Section 144D.02 — REGISTRATION REQUIRED.

No entity may establish, operate, conduct, or maintain a housing with services establishment in this state without registering and operating as required in sections 144D.01 to 144D.06.

History: 1995 c 207 art 9 s 30; 2006 c 282 art 19 s 6



Section 144D.025 — OPTIONAL REGISTRATION.

An establishment that meets all the requirements of this chapter except that fewer than 80 percent of the adult residents are age 55 or older, or a supportive housing establishment developed and funded in whole or in part with funds provided specifically as part of the plan to end long-term homelessness required under Laws 2003, chapter 128, article 15, section 9, may, at its option, register as a housing with services establishment.

History: 2002 c 375 art 2 s 4; 2005 c 159 art 5 s 2



Section 144D.03 — REGISTRATION.

Subdivision 1. Registration procedures. The commissioner shall establish forms and procedures for annual registration of housing with services establishments. The commissioner shall charge an annual registration fee of $155. No fee shall be refunded. A registered establishment shall notify the commissioner within 30 days of the date it is no longer required to be registered under this chapter or of any change in the business name or address of the establishment, the name or mailing address of the owner or owners, or the name or mailing address of the managing agent. There shall be no fee for submission of the notice.

Subd. 1a. Surcharge for injunctive relief actions. The commissioner shall assess each housing with services establishment that offers or provides assisted living under chapter 144G a surcharge on the annual registration fee paid under subdivision 1, to pay for the commissioner's costs related to bringing actions for injunctive relief under section 144G.02, subdivision 2, paragraph (b), on or after July 1, 2007. The commissioner shall assess surcharges using a sliding scale under which the surcharge amount increases with the client capacity of an establishment. The commissioner shall adjust the surcharge as necessary to recover the projected costs of bringing actions for injunctive relief. The commissioner shall adjust the surcharge in accordance with section 16A.1285.

Subd. 2. Registration information. The establishment shall provide the following information to the commissioner in order to be registered:

(1) the business name, street address, and mailing address of the establishment;

(2) the name and mailing address of the owner or owners of the establishment and, if the owner or owners are not natural persons, identification of the type of business entity of the owner or owners, and the names and addresses of the officers and members of the governing body, or comparable persons for partnerships, limited liability corporations, or other types of business organizations of the owner or owners;

(3) the name and mailing address of the managing agent, whether through management agreement or lease agreement, of the establishment, if different from the owner or owners, and the name of the on-site manager, if any;

(4) verification that the establishment has entered into a housing with services contract, as required in section 144D.04, with each resident or resident's representative;

(5) verification that the establishment is complying with the requirements of section 325F.72, if applicable;

(6) the name and address of at least one natural person who shall be responsible for dealing with the commissioner on all matters provided for in sections 144D.01 to 144D.06, and on whom personal service of all notices and orders shall be made, and who shall be authorized to accept service on behalf of the owner or owners and the managing agent, if any;

(7) the signature of the authorized representative of the owner or owners or, if the owner or owners are not natural persons, signatures of at least two authorized representatives of each owner, one of which shall be an officer of the owner; and

(8) whether services are included in the base rate to be paid by the resident.

Personal service on the person identified under clause (6) by the owner or owners in the registration shall be considered service on the owner or owners, and it shall not be a defense to any action that personal service was not made on each individual or entity. The designation of one or more individuals under this subdivision shall not affect the legal responsibility of the owner or owners under sections 144D.01 to 144D.06.

History: 1995 c 207 art 9 s 31; 1997 c 113 s 11; 1Sp2001 c 9 art 1 s 41; 2002 c 379 art 1 s 113; 2006 c 282 art 19 s 7,8; 2007 c 147 art 10 s 11; 1Sp2010 c 1 art 17 s 1



Section 144D.04 — HOUSING WITH SERVICES CONTRACTS.

Subdivision 1. Contract required. No housing with services establishment may operate in this state unless a written housing with services contract, as defined in subdivision 2, is executed between the establishment and each resident or resident's representative and unless the establishment operates in accordance with the terms of the contract. The resident or the resident's representative shall be given a complete copy of the contract and all supporting documents and attachments and any changes whenever changes are made.

Subd. 2. Contents of contract. A housing with services contract, which need not be entitled as such to comply with this section, shall include at least the following elements in itself or through supporting documents or attachments:

(1) the name, street address, and mailing address of the establishment;

(2) the name and mailing address of the owner or owners of the establishment and, if the owner or owners is not a natural person, identification of the type of business entity of the owner or owners;

(3) the name and mailing address of the managing agent, through management agreement or lease agreement, of the establishment, if different from the owner or owners;

(4) the name and address of at least one natural person who is authorized to accept service of process on behalf of the owner or owners and managing agent;

(5) a statement describing the registration and licensure status of the establishment and any provider providing health-related or supportive services under an arrangement with the establishment;

(6) the term of the contract;

(7) a description of the services to be provided to the resident in the base rate to be paid by resident, including a delineation of the portion of the base rate that constitutes rent and a delineation of charges for each service included in the base rate;

(8) a description of any additional services, including home care services, available for an additional fee from the establishment directly or through arrangements with the establishment, and a schedule of fees charged for these services;

(9) a description of the process through which the contract may be modified, amended, or terminated, including whether a move to a different room or sharing a room would be required in the event that the tenant can no longer pay the current rent;

(10) a description of the establishment's complaint resolution process available to residents including the toll-free complaint line for the Office of Ombudsman for Long-Term Care;

(11) the resident's designated representative, if any;

(12) the establishment's referral procedures if the contract is terminated;

(13) requirements of residency used by the establishment to determine who may reside or continue to reside in the housing with services establishment;

(14) billing and payment procedures and requirements;

(15) a statement regarding the ability of residents to receive services from service providers with whom the establishment does not have an arrangement;

(16) a statement regarding the availability of public funds for payment for residence or services in the establishment; and

(17) a statement regarding the availability of and contact information for long-term care consultation services under section 256B.0911 in the county in which the establishment is located.

Subd. 3. Contracts in permanent files. Housing with services contracts and related documents executed by each resident or resident's representative shall be maintained by the establishment in files from the date of execution until three years after the contract is terminated. The contracts and the written disclosures required under section 325F.72, if applicable, shall be made available for on-site inspection by the commissioner upon request at any time.

History: 1995 c 207 art 9 s 32; 1Sp2001 c 9 art 1 s 42,43; 2002 c 379 art 1 s 113; 2006 c 282 art 19 s 9; 2007 c 147 art 7 s 75; 1Sp2010 c 1 art 17 s 2; 2012 c 247 art 4 s 4



Section 144D.045 — INFORMATION CONCERNING ARRANGED HOME CARE PROVIDERS.

If a housing with services establishment has one or more arranged home care providers, the establishment shall arrange to have that arranged home care provider deliver the following information in writing to a prospective resident, prior to the date on which the prospective resident executes a contract with the establishment or the prospective resident's move-in date, whichever is earlier:

(1) the name, mailing address, and telephone number of the arranged home care provider;

(2) the name and mailing address of at least one natural person who is authorized to accept service of process on behalf of the entity described in clause (1);

(3) a description of the process through which a home care service agreement or service plan between a resident and the arranged home care provider, if any, may be modified, amended, or terminated;

(4) the arranged home care provider's billing and payment procedures and requirements; and

(5) any limits to the services available from the arranged provider.

History: 2006 c 282 art 19 s 10



Section 144D.05 — AUTHORITY OF COMMISSIONER.

The commissioner shall, upon receipt of information which may indicate the failure of the housing with services establishment, a resident, a resident's representative, or a service provider to comply with a legal requirement to which one or more of them may be subject, make appropriate referrals to other governmental agencies and entities having jurisdiction over the subject matter. The commissioner may also make referrals to any public or private agency the commissioner considers available for appropriate assistance to those involved.

The commissioner shall have standing to bring an action for injunctive relief in the district court in the district in which an establishment is located to compel the housing with services establishment to meet the requirements of this chapter or other requirements of the state or of any county or local governmental unit to which the establishment is otherwise subject. Proceedings for securing an injunction may be brought by the commissioner through the attorney general or through the appropriate county attorney. The sanctions in this section do not restrict the availability of other sanctions.

History: 1995 c 207 art 9 s 33; 2006 c 282 art 19 s 11



Section 144D.06 — OTHER LAWS.

A housing with services establishment shall obtain and maintain all other licenses, permits, registrations, or other governmental approvals required of it in addition to registration under this chapter. A housing with services establishment is subject to the provisions of section 325F.72 and chapter 504B.

History: 1995 c 207 art 9 s 34; 1996 c 305 art 1 s 36; 1997 c 113 s 13; 1999 c 199 art 2 s 5; 1Sp2001 c 9 art 1 s 44; 2002 c 379 art 1 s 113



Section 144D.065 — TRAINING IN DEMENTIA CARE REQUIRED.

(a) If a housing with services establishment registered under this chapter has a special program or special care unit for residents with Alzheimer's disease or other dementias or advertises, markets, or otherwise promotes the establishment as providing services for persons with Alzheimer's disease or other dementias, whether in a segregated or general unit, employees of the establishment and of the establishment's arranged home care provider must meet the following training requirements:

(1) supervisors of direct-care staff must have at least eight hours of initial training on topics specified under paragraph (b) within 120 working hours of the employment start date, and must have at least two hours of training on topics related to dementia care for each 12 months of employment thereafter;

(2) direct-care employees must have completed at least eight hours of initial training on topics specified under paragraph (b) within 160 working hours of the employment start date. Until this initial training is complete, an employee must not provide direct care unless there is another employee on site who has completed the initial eight hours of training on topics related to dementia care and who can act as a resource and assist if issues arise. A trainer of the requirements under paragraph (b), or a supervisor meeting the requirements in clause (1), must be available for consultation with the new employee until the training requirement is complete. Direct-care employees must have at least two hours of training on topics related to dementia for each 12 months of employment thereafter;

(3) staff who do not provide direct care, including maintenance, housekeeping, and food service staff, must have at least four hours of initial training on topics specified under paragraph (b) within 160 working hours of the employment start date, and must have at least two hours of training on topics related to dementia care for each 12 months of employment thereafter; and

(4) new employees may satisfy the initial training requirements by producing written proof of previously completed required training within the past 18 months.

(b) Areas of required training include:

(1) an explanation of Alzheimer's disease and related disorders;

(2) assistance with activities of daily living;

(3) problem solving with challenging behaviors; and

(4) communication skills.

(c) The establishment shall provide to consumers in written or electronic form a description of the training program, the categories of employees trained, the frequency of training, and the basic topics covered. This information satisfies the disclosure requirements of section 325F.72, subdivision 2, clause (4).

(d) Housing with services establishments not included in paragraph (a) that provide assisted living services under chapter 144G must meet the following training requirements:

(1) supervisors of direct-care staff must have at least four hours of initial training on topics specified under paragraph (b) within 120 working hours of the employment start date, and must have at least two hours of training on topics related to dementia care for each 12 months of employment thereafter;

(2) direct-care employees must have completed at least four hours of initial training on topics specified under paragraph (b) within 160 working hours of the employment start date. Until this initial training is complete, an employee must not provide direct care unless there is another employee on site who has completed the initial four hours of training on topics related to dementia care and who can act as a resource and assist if issues arise. A trainer of the requirements under paragraph (b) or supervisor meeting the requirements under paragraph (a), clause (1), must be available for consultation with the new employee until the training requirement is complete. Direct-care employees must have at least two hours of training on topics related to dementia for each 12 months of employment thereafter;

(3) staff who do not provide direct care, including maintenance, housekeeping, and food service staff, must have at least four hours of initial training on topics specified under paragraph (b) within 160 working hours of the employment start date, and must have at least two hours of training on topics related to dementia care for each 12 months of employment thereafter; and

(4) new employees may satisfy the initial training requirements by producing written proof of previously completed required training within the past 18 months.

History: 2003 c 37 s 3; 2006 c 282 art 19 s 12; 2014 c 291 art 6 s 19



Section 144D.066 — ENFORCEMENT OF DEMENTIA CARE TRAINING REQUIREMENTS.

Subdivision 1. Enforcement. (a) The commissioner shall enforce the dementia care training standards for staff working in housing with services settings and for housing managers according to clauses (1) to (3):

(1) for dementia care training requirements in section 144D.065, the commissioner shall review training records as part of the home care provider survey process for direct care staff and supervisors of direct care staff, in accordance with section 144A.474. The commissioner may also request and review training records at any time during the year;

(2) for dementia care training standards in section 144D.065, the commissioner shall review training records for maintenance, housekeeping, and food service staff and other staff not providing direct care working in housing with services settings as part of the housing with services registration application and renewal application process in accordance with section 144D.03. The commissioner may also request and review training records at any time during the year; and

(3) for housing managers, the commissioner shall review the statement verifying compliance with the required training described in section 144D.10, paragraph (d), through the housing with services registration application and renewal application process in accordance with section 144D.03. The commissioner may also request and review training records at any time during the year.

(b) The commissioner shall specify the required forms and what constitutes sufficient training records for the items listed in paragraph (a), clauses (1) to (3).

Subd. 2. Fines for noncompliance. (a) Beginning January 1, 2017, the commissioner may impose a $200 fine for every staff person required to obtain dementia care training who does not have training records to show compliance. For violations of subdivision 1, paragraph (a), clause (1), the fine will be imposed upon the home care provider, and may be appealed under the contested case procedure in section 144A.475, subdivisions 3a, 4, and 7. For violations of subdivision 1, paragraph (a), clauses (2) and (3), the fine will be imposed on the housing with services registrant and may be appealed under the contested case procedure in section 144A.475, subdivisions 3a, 4, and 7. Prior to imposing the fine, the commissioner must allow two weeks for staff to complete the required training. Fines collected under this section shall be deposited in the state treasury and credited to the state government special revenue fund.

(b) The housing with services registrant and home care provider must allow for the required training as part of employee and staff duties. Imposition of a fine by the commissioner does not negate the need for the required training. Continued noncompliance with the requirements of sections 144D.065 and 144D.10 may result in revocation or nonrenewal of the housing with services registration or home care license. The commissioner shall make public the list of all housing with services establishments that have complied with the training requirements.

Subd. 3. Technical assistance. From January 1, 2016, to December 31, 2016, the commissioner shall provide technical assistance instead of imposing fines for noncompliance with the training requirements. During the year of technical assistance, the commissioner shall review the training records to determine if the records meet the requirements and inform the home care provider. The commissioner shall also provide information about available training resources.

History: 2015 c 71 art 8 s 42



Section 144D.07 — RESTRAINTS.

Residents must be free from any physical or chemical restraints imposed for purposes of discipline or convenience.

History: 1997 c 113 s 12



Section 144D.08 — UNIFORM CONSUMER INFORMATION GUIDE.

All housing with services establishments shall make available to all prospective and current residents information consistent with the uniform format and the required components adopted by the commissioner under section 144G.06. This section does not apply to an establishment registered under section 144D.025 serving the homeless.

History: 1Sp2010 c 1 art 17 s 3; 2013 c 43 s 19



Section 144D.09 — TERMINATION OF LEASE.

The housing with services establishment shall include with notice of termination of lease information about how to contact the ombudsman for long-term care, including the address and telephone number along with a statement of how to request problem-solving assistance.

History: 1Sp2010 c 1 art 17 s 4



Section 144D.10 — MANAGER REQUIREMENTS.

(a) The person primarily responsible for oversight and management of a housing with services establishment, as designated by the owner of the housing with services establishment, must obtain at least 30 hours of continuing education every two years of employment as the manager in topics relevant to the operations of the housing with services establishment and the needs of its tenants. Continuing education earned to maintain a professional license, such as nursing home administrator license, nursing license, social worker license, and real estate license, can be used to complete this requirement.

(b) For managers of establishments identified in section 325F.72, this continuing education must include at least eight hours of documented training on the topics identified in section 144D.065, paragraph (b), within 160 working hours of hire, and two hours of training on these topics for each 12 months of employment thereafter.

(c) For managers of establishments not covered by section 325F.72, but who provide assisted living services under chapter 144G, this continuing education must include at least four hours of documented training on the topics identified in section 144D.065, paragraph (b), within 160 working hours of hire, and two hours of training on these topics for each 12 months of employment thereafter.

(d) A statement verifying compliance with the continuing education requirement must be included in the housing with services establishment's annual registration to the commissioner of health. The establishment must maintain records for at least three years demonstrating that the person primarily responsible for oversight and management of the establishment has attended educational programs as required by this section.

(e) New managers may satisfy the initial dementia training requirements by producing written proof of previously completed required training within the past 18 months.

(f) This section does not apply to an establishment registered under section 144D.025 serving the homeless.

History: 2014 c 291 art 6 s 20



Section 144D.11 — EMERGENCY PLANNING.

(a) Each registered housing with services establishment must meet the following requirements:

(1) have a written emergency disaster plan that contains a plan for evacuation, addresses elements of sheltering in-place, identifies temporary relocation sites, and details staff assignments in the event of a disaster or an emergency;

(2) post an emergency disaster plan prominently;

(3) provide building emergency exit diagrams to all tenants upon signing a lease;

(4) post emergency exit diagrams on each floor; and

(5) have a written policy and procedure regarding missing tenants.

(b) Each registered housing with services establishment must provide emergency and disaster training to all staff during the initial staff orientation and annually thereafter and must make emergency and disaster training available to all tenants annually. Staff who have not received emergency and disaster training are allowed to work only when trained staff are also working on site.

(c) Each registered housing with services location must conduct and document a fire drill or other emergency drill at least every six months. To the extent possible, drills must be coordinated with local fire departments or other community emergency resources.

History: 2014 c 291 art 6 s 21






Chapter 144E — EMERGENCY MEDICAL SERVICES REGULATORY BOARD

Section 144E.001 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 144E.001 to 144E.52, the terms defined in this section have the meanings given them.

Subd. 1a. Advanced airway management. "Advanced airway management" means insertion of an endotracheal tube or creation of a surgical airway.

Subd. 1b. Advanced life support. "Advanced life support" means rendering basic life support and rendering intravenous therapy, drug therapy, intubation, and defibrillation as outlined in the United States Department of Transportation paramedic standards or its equivalent, as approved by the board.

Subd. 2. Ambulance. "Ambulance" means any vehicle designed or intended for and actually used in providing ambulance service to ill or injured persons or expectant mothers.

Subd. 3. Ambulance service. "Ambulance service" means transportation and treatment which is rendered or offered to be rendered preliminary to or during transportation to, from, or between health care facilities for ill or injured persons or expectant mothers. The term includes all transportation involving the use of a stretcher, unless the person to be transported is not likely to require medical treatment during the course of transport.

Subd. 3a. Ambulance service personnel. "Ambulance service personnel" means individuals who are authorized by a licensed ambulance service to provide emergency care for the ambulance service and are:

(1) EMTs, AEMTs, or paramedics;

(2) Minnesota registered nurses who are: (i) EMTs, are currently practicing nursing, and have passed a paramedic practical skills test, as approved by the board and administered by an educational program approved by the board; (ii) on the roster of an ambulance service on or before January 1, 2000; or (iii) after petitioning the board, deemed by the board to have training and skills equivalent to an EMT, as determined on a case-by-case basis; or

(3) Minnesota licensed physician assistants who are: (i) EMTs, are currently practicing as physician assistants, and have passed a paramedic practical skills test, as approved by the board and administered by an educational program approved by the board; (ii) on the roster of an ambulance service on or before January 1, 2000; or (iii) after petitioning the board, deemed by the board to have training and skills equivalent to an EMT, as determined on a case-by-case basis.

Subd. 4. Base of operations. "Base of operations" means the address at which the physical plant housing ambulances, related equipment, and personnel is located.

Subd. 4a. Basic airway management. "Basic airway management" means:

(1) resuscitation by mouth-to-mouth, mouth-to-mask, bag valve mask, or oxygen powered ventilators; or

(2) insertion of an oropharyngeal, nasal pharyngeal, or esophageal tracheal airway.

Subd. 4b. Basic life support. "Basic life support" means rendering basic-level emergency care, including, but not limited to, basic airway management, cardiopulmonary resuscitation, controlling shock and bleeding, and splinting fractures, as outlined in the United States Department of Transportation emergency medical technician education standards or its equivalent, as approved by the board.

Subd. 5. Board. "Board" means the Emergency Medical Services Regulatory Board.

Subd. 5a. Clinical training site. "Clinical training site" means a licensed health care facility.

Subd. 5b. Defibrillator. "Defibrillator" means an automatic, semiautomatic, or manual device that delivers an electric shock at a preset voltage to the myocardium through the chest wall and that is used to restore the normal cardiac rhythm and rate when the heart has stopped beating or is fibrillating.

Subd. 5c. Emergency medical technician or EMT. "Emergency medical technician" or "EMT" means a person who has successfully completed the United States Department of Transportation emergency medical technician standards course or its equivalent, as approved by the board, and has been issued valid certification by the board.

Subd. 5d. Advanced emergency medical technician or AEMT. "Advanced emergency medical technician" or "AEMT" means a person who has successfully completed the United States Department of Transportation advanced emergency medical technician standards course or its equivalent, as approved by the board, and has been issued valid certification by the board.

Subd. 5e. Paramedic. "Paramedic" means a person who has successfully completed the United States Department of Transportation paramedic course or its equivalent, as approved by the board, and has been issued valid certification by the board.

Subd. 5f. Community paramedic. "Community paramedic" means a person who is certified as a paramedic and who meets the requirements for additional certification as a community paramedic as specified in section 144E.28, subdivision 9.

Subd. 5g. Emergency medical responder group. "Emergency medical responder group" means a group of certified or registered personnel who respond to medical emergencies and have a medical director.

Subd. 5h. Community medical response emergency medical technician. "Community medical response emergency medical technician" or "CEMT" means a person who is certified as an emergency medical technician, who is a member of a registered medical response unit under section 144E.275, and who meets the requirements for additional certification as a CEMT as specified in section 144E.275, subdivision 7.

Subd. 6. Emergency medical responder or EMR. "Emergency medical responder" or "EMR" means an individual who is registered by the board to perform, at a minimum, basic emergency skills before the arrival of a licensed ambulance service, and is a member of an organized service recognized by a local political subdivision whose primary responsibility is to respond to medical emergencies to provide initial medical care before the arrival of a licensed ambulance service or is on the roster of a Minnesota licensed ambulance service.

Subd. 6a. In-service ambulance. "In-service ambulance" means the ambulance is licensed by the Minnesota Emergency Medical Services Regulatory Board and is in compliance with ambulance service requirements in this chapter and Minnesota Rules, chapter 4690.

Subd. 6b. Intravenous infusion. "Intravenous infusion" means the establishment of an intravenous line or interosseous access and administration of an intravenous fluid, other than blood, or intravenous fluids that have additives not for specific therapeutic purposes into a vein.

Subd. 6c. Intravenous therapy. "Intravenous therapy" means the administration of intravenous fluids, medications, and other substances designed for specific therapeutic response.

Subd. 6d. Level I trauma hospital. "Level I trauma hospital" means an adult or pediatric hospital located in the state of Minnesota that has been designated by the commissioner of health as meeting the criteria for level I designation according to section 144.605, subdivision 3.

Subd. 7. License. "License" means authority granted by the board for the operation of an ambulance service in the state of Minnesota.

Subd. 8. Licensee. "Licensee" means a natural person, partnership, association, corporation, Indian tribe, or unit of government which possesses an ambulance service license.

Subd. 8a. Medical control. "Medical control" means direction by a physician or a physician's designee of out-of-hospital emergency medical care.

Subd. 9. Municipality. "Municipality" means any city of any class, however organized, and any town.

Subd. 9a. Part-time advanced life support. "Part-time advanced life support" means rendering basic life support and advanced life support for less than 24 hours of every day.

Subd. 9b. Physician. "Physician" means a person licensed to practice medicine under chapter 147.

Subd. 9c. Physician assistant. "Physician assistant" means a person licensed to practice as a physician assistant under chapter 147A.

Subd. 9d. Prehospital care data. "Prehospital care data" means information collected by ambulance service personnel about the circumstances related to an emergency response and patient care activities provided by the ambulance service personnel in a prehospital setting.

Subd. 10. Primary service area. "Primary service area" means the geographic area that can reasonably be served by an ambulance service.

Subd. 11. Program medical director. "Program medical director" means a physician who is responsible for ensuring an accurate and thorough presentation of the medical content of an emergency care education program; certifying that each student has successfully completed the education course; and in conjunction with the program coordinator, planning the clinical training.

Subd. 12. Registered nurse. "Registered nurse" means a person licensed to practice professional nursing under chapter 148.

Subd. 13. Standing order. "Standing order" means a type of medical protocol that provides specific, written orders for actions, techniques, or drug administration when communication has not been established for direct medical control.

Subd. 14. Education program coordinator. "Education program coordinator" means an individual who serves as the administrator of an emergency care education program and who is responsible for planning, conducting, and evaluating the program; selecting students and instructors; documenting and maintaining records; developing a curriculum according to the National EMS Education Standards by the National Highway Transportation Safety Administration (NHTSA), United States Department of Transportation; and assisting in the coordination of examination sessions and clinical training.

Subd. 14a. Tribe. "Tribe" means a federally recognized Indian tribe, as defined in United States Code, title 25, section 450b, paragraph (e), located within the state of Minnesota.

Subd. 15. Volunteer ambulance attendant. "Volunteer ambulance attendant" means a person who provides emergency medical services for a Minnesota licensed ambulance service without the expectation of remuneration and who does not depend in any way upon the provision of these services for the person's livelihood. An individual may be considered a volunteer ambulance attendant even though the individual receives an hourly stipend for each hour of actual service provided, except for hours on standby alert, or other nominal fee, and even though the hourly stipend or other nominal fee is regarded as taxable income for purposes of state or federal law, provided that the hourly stipend and other nominal fees do not exceed $6,000 annually.

History: 1997 c 199 s 1; 1999 c 8 s 1; 1999 c 245 art 9 s 4-22; 2005 c 147 art 10 s 1-3; 2009 c 159 s 9,10; 2011 c 12 s 1; 2012 c 193 s 1-16; 2015 c 71 art 9 s 8



Section 144E.01 — EMERGENCY MEDICAL SERVICES REGULATORY BOARD.

Subdivision 1. Membership. (a) The Emergency Medical Services Regulatory Board consists of the following members, all of whom must work in Minnesota, except for the person listed in clause (14):

(1) an emergency physician certified by the American Board of Emergency Physicians;

(2) a representative of Minnesota hospitals;

(3) a representative of fire chiefs;

(4) a full-time firefighter who serves as an emergency medical responder on or within a nontransporting or nonregistered agency and who is a member of a professional firefighter's union;

(5) a volunteer firefighter who serves as an emergency medical responder on or within a nontransporting or nonregistered agency;

(6) an attendant currently practicing on a licensed ambulance service who is a paramedic or an emergency medical technician;

(7) an ambulance director for a licensed ambulance service;

(8) a representative of sheriffs;

(9) a member of a community health board to represent community health services;

(10) two representatives of regional emergency medical services programs, one of whom must be from the metropolitan regional emergency medical services program;

(11) a registered nurse currently practicing in a hospital emergency department;

(12) a pediatrician, certified by the American Board of Pediatrics, with experience in emergency medical services;

(13) a family practice physician who is currently involved in emergency medical services;

(14) a public member who resides in Minnesota; and

(15) the commissioners of health and public safety or their designees.

(b) The governor shall appoint members under paragraph (a). Appointments under paragraph (a), clauses (1) to (9) and (11) to (13), are subject to the advice and consent of the senate. In making appointments under paragraph (a), clauses (1) to (9) and (11) to (13), the governor shall consider recommendations of the American College of Emergency Physicians, the Minnesota Hospital Association, the Minnesota and State Fire Chief's Association, the Minnesota Ambulance Association, the Minnesota Emergency Medical Services Association, the Minnesota State Sheriff's Association, the Association of Minnesota Counties, the Minnesota Nurses Association, and the Minnesota chapter of the Academy of Pediatrics.

(c) At least seven members appointed under paragraph (a) must reside outside of the seven-county metropolitan area, as defined in section 473.121.

Subd. 2. Ex officio members. The speaker of the house and the Committee on Rules and Administration of the senate shall appoint one representative and one senator to serve as ex officio, nonvoting members.

Subd. 3. Chair. The governor shall designate one of the members appointed under subdivision 1 as chair of the board.

Subd. 4. Compensation; terms. Membership terms, compensation, and removal of members appointed under subdivision 1, are governed by section 15.0575.

Subd. 5. Staff. The board shall appoint an executive director who shall serve in the unclassified service and may appoint other staff. The service of the executive director shall be subject to the terms described in section 214.04, subdivision 2a.

Subd. 6. Duties of board. (a) The Emergency Medical Services Regulatory Board shall:

(1) administer and enforce the provisions of this chapter and other duties as assigned to the board;

(2) advise applicants for state or federal emergency medical services funds, review and comment on such applications, and approve the use of such funds unless otherwise required by federal law;

(3) make recommendations to the legislature on improving the access, delivery, and effectiveness of the state's emergency medical services delivery system; and

(4) establish procedures for investigating, hearing, and resolving complaints against emergency medical services providers.

(b) The Emergency Medical Services Board may prepare an initial work plan, which may be updated biennially. The work plan may include provisions to:

(1) prepare an emergency medical services assessment which addresses issues affecting the statewide delivery system;

(2) establish a statewide public information and education system regarding emergency medical services;

(3) create, in conjunction with the Department of Public Safety, a statewide injury and trauma prevention program; and

(4) designate an annual emergency medical services personnel recognition day.

Subd. 7. Conflict of interest. No member of the Emergency Medical Services Board may participate or vote in board proceedings in which the member has a direct conflict of interest, financial or otherwise.

History: 1995 c 207 art 9 s 35; 1996 c 324 s 2; 2004 c 144 s 1; 2004 c 279 art 11 s 1; 2008 c 156 s 1; 2012 c 193 s 17; 2015 c 21 art 1 s 109



Section 144E.05 — GENERAL AUTHORITY.

Subdivision 1. Grants or gifts. The board may accept grants or gifts of money, property, or services from a person, a public or private entity, or any other source for an emergency medical health purpose within the scope of its statutory authority.

Subd. 2. Contracts. The board may enter into contractual agreements with a person or public or private entity for the provision of statutorily prescribed emergency medical services-related activities by the board. The contract shall specify the services to be provided and the amount and method of reimbursement for the contracted services. Funds generated in a contractual agreement made pursuant to this section are appropriated to the board for purposes of providing the services specified in the contracts.

History: 1997 c 199 s 2



Section 144E.06 — PRIMARY SERVICE AREAS.

The board shall adopt rules defining primary service areas under which the board shall designate each licensed ambulance service as serving a primary service area or areas.

History: 1997 c 199 s 3



Section 144E.07 — SUMMARY APPROVAL.

Subdivision 1. Eliminating overlap; expansion. An ambulance service may request a change in its primary service area, as established under section 144E.06, to eliminate any overlap in primary service areas or to expand its primary service area to provide service to a contiguous, but undesignated, primary service area. An ambulance service requesting a change in its primary service area must submit a written application to the board on a form provided by the board and must comply with the requirements of this section.

Subd. 2. Retraction. An applicant requesting to retract service from a geographic area within its designated primary service area must provide documentation showing that another licensed ambulance service is providing or will provide ambulance coverage within the proposed area of withdrawal.

Subd. 3. Overlapping expansion. An applicant requesting to provide service in a geographic area that is within the primary service area of another licensed ambulance service or services must submit documentation from the service or services whose primary service areas overlap the proposed expansion area, approving the expansion and agreeing to withdraw any service coverage from the proposed expanded area. The application may include documentation from the public safety answering point coordinator or coordinators endorsing the proposed change.

Subd. 4. No primary service. An applicant requesting to provide service in a geographic area where no primary ambulance service has been designated must submit documentation of approval from the ambulance service or services which are contiguous to the proposed expansion area. The application may include documentation from the public safety answering point coordinator or coordinators endorsing the proposed change. If a licensed ambulance service provides evidence of historically providing 911 ambulance coverage to the undesignated area, it is not necessary to provide documentation from the contiguous ambulance service or services approving the change. At a minimum, a 12-month history of primary ambulance coverage must be included with the application.

Subd. 5. Reporting. The board shall report any approved change to the local public safety answering point coordinator.

History: 1997 c 199 s 4



Section 144E.10 — AMBULANCE SERVICE LICENSING.

Subdivision 1. License required. No natural person, partnership, association, corporation, or unit of government may operate an ambulance service within this state unless it possesses a valid license to do so issued by the board. The license shall specify the base of operations, the primary service area, and the type or types of ambulance service for which the licensee is licensed. The licensee shall obtain a new license if it wishes to expand its primary service area, or to provide a new type or types of service.

Subd. 2. Requirements for new licenses. The board shall not issue a license authorizing the operation of a new ambulance service, provision of a new type or types of ambulance service by an existing service, or an expanded primary service area for an existing service unless the requirements of this section and sections 144E.101 to 144E.127 and 144E.18 are met.

History: 1997 c 199 s 5; 1999 c 245 art 9 s 23,65



Section 144E.101 — AMBULANCE SERVICE REQUIREMENTS.

Subdivision 1. Personnel. (a) No publicly or privately owned ambulance service shall be operated in the state unless its ambulance service personnel are certified, appropriate to the type of ambulance service being provided, according to section 144E.28 or meet the staffing criteria specific to the type of ambulance service.

(b) An ambulance service shall have a medical director as provided under section 144E.265.

Subd. 2. Patient care. When a patient is being transported, at least one of the ambulance service personnel must be in the patient compartment. If advanced life-support procedures are required, a paramedic, a registered nurse qualified under section 144E.001, subdivision 3a, clause (2), item (i), or a physician assistant qualified under section 144E.001, subdivision 3a, clause (3), item (i), shall be in the patient compartment.

Subd. 3. Continual service. An ambulance service shall offer service 24 hours per day every day of the year, unless otherwise authorized under subdivisions 8 and 9.

Subd. 4. Denial of service prohibited. An ambulance service shall not deny prehospital care to a person needing emergency ambulance service because of inability to pay or because of the source of payment for services if the need develops within the licensee's primary service area or when responding to a mutual aid call. Transport for the patient may be limited to the closest appropriate emergency medical facility.

Subd. 5. Types of service. The board shall regulate the following types of ambulance service:

(1) basic life support;

(2) advanced life support;

(3) part-time advanced life support; and

(4) specialized life support.

Subd. 6. Basic life support. (a) Except as provided in paragraph (e), a basic life-support ambulance shall be staffed by at least two EMTs, one of whom must accompany the patient and provide a level of care so as to ensure that:

(1) life-threatening situations and potentially serious injuries are recognized;

(2) patients are protected from additional hazards;

(3) basic treatment to reduce the seriousness of emergency situations is administered; and

(4) patients are transported to an appropriate medical facility for treatment.

(b) A basic life-support service shall provide basic airway management.

(c) A basic life-support service shall provide automatic defibrillation.

(d) A basic life-support service licensee's medical director may authorize ambulance service personnel to perform intravenous infusion and use equipment that is within the licensure level of the ambulance service, including administration of an opiate antagonist. Ambulance service personnel must be properly trained. Documentation of authorization for use, guidelines for use, continuing education, and skill verification must be maintained in the licensee's files.

(e) For emergency ambulance calls and interfacility transfers, an ambulance service may staff its basic life-support ambulances with one EMT, who must accompany the patient, and one registered emergency medical responder driver. For purposes of this paragraph, "ambulance service" means either an ambulance service whose primary service area is mainly located outside the metropolitan counties listed in section 473.121, subdivision 4, and outside the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud; or an ambulance service based in a community with a population of less than 2,500.

Subd. 7. Advanced life support. (a) Except as provided in paragraphs (f) and (g), an advanced life-support ambulance shall be staffed by at least:

(1) one EMT or one AEMT and one paramedic;

(2) one EMT or one AEMT and one registered nurse who is an EMT or an AEMT, is currently practicing nursing, and has passed a paramedic practical skills test approved by the board and administered by an education program; or

(3) one EMT or one AEMT and one physician assistant who is an EMT or an AEMT, is currently practicing as a physician assistant, and has passed a paramedic practical skills test approved by the board and administered by an education program.

(b) An advanced life-support service shall provide basic life support, as specified under subdivision 6, paragraph (a), advanced airway management, manual defibrillation, and administration of intravenous fluids and pharmaceuticals.

(c) In addition to providing advanced life support, an advanced life-support service may staff additional ambulances to provide basic life support according to subdivision 6 and section 144E.103, subdivision 1.

(d) An ambulance service providing advanced life support shall have a written agreement with its medical director to ensure medical control for patient care 24 hours a day, seven days a week. The terms of the agreement shall include a written policy on the administration of medical control for the service. The policy shall address the following issues:

(1) two-way communication for physician direction of ambulance service personnel;

(2) patient triage, treatment, and transport;

(3) use of standing orders; and

(4) the means by which medical control will be provided 24 hours a day.

The agreement shall be signed by the licensee's medical director and the licensee or the licensee's designee and maintained in the files of the licensee.

(e) When an ambulance service provides advanced life support, the authority of a paramedic, Minnesota registered nurse-EMT, or Minnesota registered physician assistant-EMT to determine the delivery of patient care prevails over the authority of an EMT.

(f) Upon application from an ambulance service that includes evidence demonstrating hardship, the board may grant a variance from the staff requirements in paragraph (a), clause (1), and may authorize an advanced life-support ambulance to be staffed by a registered emergency medical responder driver with a paramedic for all emergency calls and interfacility transfers. The variance shall apply to advanced life-support ambulance services until the ambulance service renews its license. When the variance expires, an ambulance service may apply for a new variance under this paragraph. This paragraph applies only to an ambulance service whose primary service area is mainly located outside the metropolitan counties listed in section 473.121, subdivision 4, and outside the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud, or an ambulance based in a community with a population of less than 1,000 persons.

(g) After an initial emergency ambulance call, each subsequent emergency ambulance response, until the initial ambulance is again available, and interfacility transfers, may be staffed by one registered emergency medical responder driver and an EMT or paramedic. This paragraph applies only to an ambulance service whose primary service area is mainly located outside the metropolitan counties listed in section 473.121, subdivision 4, and outside the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud, or an ambulance based in a community with a population of less than 1,000 persons.

Subd. 8. Part-time advanced life support. (a) A part-time advanced life-support service shall meet the staffing requirements under subdivision 7, paragraph (a); provide service as required under subdivision 7, paragraph (b), for less than 24 hours every day; and meet the equipment requirements specified in section 144E.103.

(b) A part-time advanced life-support service shall have a written agreement with its medical director to ensure medical control for patient care during the time the service offers advanced life support. The terms of the agreement shall include a written policy on the administration of medical control for the service and address the issues specified in subdivision 7, paragraph (d).

Subd. 9. Specialized life support. A specialized ground life-support service providing advanced life support shall be staffed by at least one EMT and one paramedic, registered nurse-EMT, or physician assistant-EMT. A specialized life-support service shall provide basic or advanced life support as designated by the board, and shall be restricted by the board to:

(1) operation less than 24 hours of every day;

(2) designated segments of the population;

(3) certain types of medical conditions; or

(4) air ambulance service that includes fixed-wing or rotor-wing.

Subd. 10. Driver. A driver of an ambulance must possess a valid driver's license issued by any state and must have attended an emergency vehicle driving course approved by the licensee. The emergency vehicle driving course must include actual driving experience.

Subd. 11. Personnel roster and files. (a) An ambulance service shall maintain:

(1) at least two ambulance service personnel on a written on-call schedule;

(2) a current roster of its ambulance service personnel, including the name, address, and qualifications of its ambulance service personnel; and

(3) files documenting personnel qualifications.

(b) A licensee shall maintain in its files the name and address of its medical director and a written statement signed by the medical director indicating acceptance of the responsibilities specified in section 144E.265, subdivision 2.

Subd. 12. Mutual aid agreement. (a) A licensee shall have a written agreement with at least one neighboring licensed ambulance service for the preplanned and organized response of emergency medical services, and other emergency personnel and equipment, to a request for assistance in an emergency when local ambulance transport resources have been expended. The response is predicated upon formal agreements among participating ambulance services. A copy of each mutual aid agreement shall be maintained in the files of the licensee.

(b) A licensee may have a written agreement with a neighboring licensed ambulance service, including a licensed ambulance service from a neighboring state if that service is currently and remains in compliance with its home state licensing requirements, to provide part-time support to the primary service area of the licensee upon the licensee's request. The agreement may allow the licensee to suspend ambulance services in its primary service area during the times the neighboring licensed ambulance service has agreed to provide all emergency services to the licensee's primary service area. The agreement may not permit the neighboring licensed ambulance service to serve the licensee's primary service area for more than 12 hours per day. This paragraph applies only to an ambulance service whose primary service area is mainly located outside the metropolitan counties listed in section 473.121, subdivision 4, and outside the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud, or an ambulance based in a community with a population of less than 2,500 persons.

Subd. 13. Service outside primary service area. A licensee may provide its services outside of its primary service area only if requested by a transferring physician or ambulance service licensed to provide service in the primary service area when it can reasonably be expected that:

(1) the response is required by the immediate medical need of an individual; and

(2) the ambulance service licensed to provide service in the primary service area is unavailable for appropriate response.

Subd. 14. Trauma triage and transport guidelines. By July 1, 2010, a licensee shall have written age appropriate trauma triage and transport guidelines consistent with the criteria issued by the Trauma Advisory Council established under section 144.608 and approved by the board. The board may approve a licensee's requested deviations to the guidelines due to the availability of local or regional trauma resources if the changes are in the best interest of the patient's health.

History: 1999 c 245 art 9 s 24; 2000 c 313 s 1; 2001 c 74 s 1; 1Sp2005 c 4 art 6 s 34; 2007 c 147 art 16 s 11; 2008 c 156 s 2; 2008 c 222 s 1,2; 2009 c 70 s 1,2; 2012 c 193 s 18-23; 2013 c 13 s 1; 2014 c 232 s 1; 2015 c 6 s 1,2



Section 144E.103 — EQUIPMENT.

Subdivision 1. General requirements. Every ambulance in service for patient care shall carry, at a minimum:

(1) oxygen;

(2) airway maintenance equipment in various sizes to accommodate all age groups;

(3) splinting equipment in various sizes to accommodate all age groups;

(4) dressings, bandages, commercially manufactured tourniquets, and bandaging equipment;

(5) an emergency obstetric kit;

(6) equipment to determine vital signs in various sizes to accommodate all age groups;

(7) a stretcher;

(8) a defibrillator; and

(9) a fire extinguisher.

Subd. 2. Advanced life-support requirements. In addition to the requirements in subdivision 1, an ambulance used in providing advanced life support must carry drugs and drug administration equipment and supplies as approved by the licensee's medical director.

Subd. 2a. Maintenance, sanitation, and testing of equipment, supplies, and drugs. Equipment carried on every ambulance in service for patient care must be maintained in full operating condition. Patient care equipment, supplies, and drugs must be stored and maintained within manufacturer's recommendations and:

(1) all equipment and supplies must be maintained in full operating condition and in good repair;

(2) all equipment, supplies, and containers used for storage of equipment or supplies must be kept clean so as to be free from dirt, grease, and other offensive matter;

(3) sheets and pillowcases must be changed after each use;

(4) single-service equipment and supplies must be wrapped, stored, and handled so as to prevent contamination and must be disposed of after use;

(5) reusable equipment and supplies must be cleaned after each use so as to be free from dirt, grease, and other offensive matter;

(6) equipment and supplies, soiled or otherwise not free from dirt, grease, and other offensive matter, must be kept in plastic bags or securely covered containers until disposed of or prepared for reuse; and

(7) procedures for the periodic performance testing of mechanical equipment must be developed, maintained, and followed, and records of performance testing must be kept in the licensee's files. Testing must occur within the manufacturer's recommendations.

Subd. 3. Storage. All equipment carried in an ambulance must be securely stored.

Subd. 4. Safety restraints. An ambulance must be equipped with safety straps, including shoulder harnesses, for the stretcher and seat belts in the patient compartment for the patient and ambulance personnel.

Subd. 5. Communication equipment. An ambulance must be equipped with a two-way radio that is programmed and operating according to the most recent version of the statewide radio board shared radio and communication plan or its equivalent as determined by the Emergency Medical Services Regulatory Board.

History: 1999 c 245 art 9 s 25; 2012 c 193 s 24



Section 144E.11 — AMBULANCE SERVICE APPLICATION PROCEDURE.

Subdivision 1. Written application. Each prospective licensee and each present licensee wishing to offer a new type or types of ambulance service or to expand a primary service area shall make written application for a license to the board on a form provided by the board.

Subd. 2. Application notice. The board shall promptly send notice of the completed application to each county board, community health board, governing body of a regional emergency medical services system designated under section 144E.50, ambulance service, and municipality in the area in which ambulance service would be provided by the applicant. The board shall publish the notice, at the applicant's expense, in the State Register and in a newspaper in the municipality in which the base of operation is or will be located, or if no newspaper is published in the municipality or if the service is or would be provided in more than one municipality, in a newspaper published at the county seat of the county or counties in which the service would be provided.

Subd. 3. Comments. Each municipality, county, community health board, governing body of a regional emergency medical services system, ambulance service, and other person wishing to make recommendations concerning the disposition of the application shall make written recommendations or comments opposing the application to the board within 30 days of the publication of notice of the application in the State Register.

Subd. 4. Contested case exemption; procedure. (a) If no more than five written comments opposing the application have been received by the board under subdivision 3, and the board has determined, after considering the factors listed under subdivision 6, that the proposed service or expansion of primary service area is needed, the applicant shall be exempt from the contested case hearing process under subdivision 5.

(b) An applicant exempted from a contested case hearing under this subdivision shall furnish additional information, as requested by the board, to support its application. The board shall approve the application and grant a license to the applicant within 30 days after final submission of requested information to the board, and upon a determination by the board that the applicant is in compliance with the rules adopted by the board and with the inspection requirements of section 144E.18.

(c) If an applicant does not comply with the inspection requirements under section 144E.18 within one year of the board's approval of its application, the license shall be denied. The one-year time limit applies to any licensing decision made by the board or to any prior licensing decision made by the commissioner of health or an administrative law judge.

(d) If, after considering the factors under subdivision 6, the board determines that the proposed service or expansion of primary service area is not needed, the case shall be treated as a contested case under subdivision 5, paragraphs (c) to (g).

Subd. 5. Contested case; procedure. (a) If more than five written comments opposing the application are received by the board as specified under subdivision 3, the board shall give the applicant the option of immediately proceeding to a contested case hearing or trying to resolve the objections within 30 days.

(b) If, after considering the factors under subdivision 6, the board determines that the proposed service or expansion of primary service area is not needed, the board shall give the applicant the option of immediately proceeding to a contested case hearing or using up to 30 days to satisfy the board that the proposed service or expansion of primary service area is needed.

(c) The board shall request that the chief administrative law judge appoint an administrative law judge to hold a public hearing in the municipality in which the applicant's base of operation is or will be located:

(1) if more than five opposing comments remain after 30 days;

(2) if, after considering the factors under subdivision 6, the board determines that the proposed service or expansion of primary service area is not needed after 30 days; or

(3) at the applicant's initial request.

(d) If the applicant's base of operation is located outside of Minnesota, the hearing shall be held at a location within the area in which service would be provided in Minnesota. The public hearing shall be conducted as a contested case hearing under chapter 14. The board shall pay the expenses for the hearing location and the administrative law judge.

(e) The board shall provide notice of the public hearing, at the applicant's expense, in the State Register and in the newspaper or newspapers in which the notice was published under subdivision 2 for two successive weeks at least ten days before the date of the hearing.

(f) The administrative law judge shall:

(1) hold a public hearing as specified in paragraphs (c) and (d);

(2) allow any interested person the opportunity to be heard, to be represented by counsel, and to present oral and written evidence at the public hearing; and

(3) provide a transcript of the hearing at the expense of any individual requesting it.

(g) The administrative law judge shall review and comment upon the application and make written recommendations as to its disposition to the board within 90 days of publication of notice of the hearing in the State Register. In making the recommendations, the administrative law judge shall consider and make written comments as to whether the proposed service or expansion in primary service area is needed, based on consideration of the factors specified in subdivision 6.

Subd. 6. Review criteria. When reviewing an application for licensure, the board and administrative law judge shall consider the following factors:

(1) the recommendations or comments of the governing bodies of the counties, municipalities, community health boards, and regional emergency medical services system designated under section 144E.50 in which the service would be provided;

(2) the deleterious effects on the public health from duplication, if any, of ambulance services that would result from granting the license;

(3) the estimated effect of the proposed service or expansion in primary service area on the public health; and

(4) whether any benefit accruing to the public health would outweigh the costs associated with the proposed service or expansion in primary service area. The administrative law judge shall recommend that the board either grant or deny a license or recommend that a modified license be granted. The reasons for the recommendation shall be set forth in detail. The administrative law judge shall make the recommendations and reasons available to any individual requesting them.

Subd. 7. Licensing decision. After receiving the administrative law judge's report, the board shall approve or deny the application and grant the license within 60 days if the application is approved, and upon determination by the board, that the applicant is in compliance with the rules adopted by the board and with the inspection requirements of section 144E.18. In approving or denying an application, the board shall consider the administrative law judge's report, the evidence contained in the application, and any hearing record and other applicable evidence. The board's decision shall be based on a consideration of the factors contained in subdivision 6. If the board determines to grant the applicant a license, the applicant must comply with the inspection requirements under 144E.18 within one year of the board's approval of the application or the license will be denied. This one-year time limit applies to any licensing decision by the board or to any prior licensing decision made by the commissioner of health or an administrative law judge.

Subd. 8. Final decision. The board's decision made under subdivision 7 shall be the final administrative decision. Any person aggrieved by the board's decision or action shall be entitled to judicial review in the manner provided in sections 14.63 to 14.69.

Subd. 9. Renewal requirements. An ambulance service license expires two years from the date of licensure. An ambulance service must apply to the board for license renewal at least one month prior to the expiration date of the license and must submit:

(1) an application prescribed by the board specifying any changes from the information provided for prior licensure and any other information requested by the board to clarify incomplete or ambiguous information presented in the application; and

(2) the appropriate fee as required under section 144E.29.

History: 1997 c 199 s 6; 1999 c 245 art 9 s 26; 1Sp2003 c 14 art 8 s 1; 2014 c 291 art 7 s 29



Section 144E.12 — LICENSURE OF AIR AMBULANCE SERVICES.

Except for submission of a written application to the board on a form provided by the board, an application to provide air ambulance service shall be exempt from the provisions of section 144E.11. A license issued pursuant to this section need not designate a primary service area. No license shall be issued under this section unless the board determines that the applicant complies with sections 144E.10, 144E.11, subdivision 1, 144E.121 to 144E.127, and 144E.18 and the requirements of applicable federal and state statutes and rules governing aviation operations within the state.

History: 1997 c 199 s 7; 1999 c 245 art 9 s 65



Section 144E.121 — AIR AMBULANCE SERVICE REQUIREMENTS.

Subdivision 1. Aviation compliance. An air ambulance service must comply with the regulations of the Federal Aviation Administration and the rules of the Minnesota Department of Transportation, Aeronautics Division.

Subd. 2. Personnel. (a) With the exception of pilots, each of the air ambulance emergency medical personnel must:

(1) possess current certification, appropriate to the type of ambulance service being provided, according to section 144E.28, be a registered nurse, or be a physician assistant; and

(2) be trained to use the equipment on the air ambulance.

(b) Emergency medical personnel for an air ambulance service must receive training approved by the licensee's medical director that includes instruction in the physiological changes due to decreased atmospheric pressure, acceleration, vibration, and changes in altitude; medical conditions requiring special precautions; and contraindications to air transport.

(c) A licensee's medical director must sign and file a statement with the licensee that each of its emergency medical personnel has successfully completed the training under paragraph (b).

(d) A licensee shall retain documentation of compliance with this subdivision in its files.

Subd. 3. Equipment. An air ambulance must carry equipment appropriate to the level of service being provided. Equipment that is not permanently stored on or in an air ambulance must be kept separate from the air ambulance in a modular prepackaged form.

History: 1999 c 245 art 9 s 27



Section 144E.123 — PREHOSPITAL CARE DATA.

Subdivision 1. Collection and maintenance. A licensee shall collect and provide prehospital care data to the board in a manner prescribed by the board. At a minimum, the data must include items identified by the board that are part of the National Uniform Emergency Medical Services Data Set. A licensee shall maintain prehospital care data for every response.

Subd. 2. Copy to receiving hospital. If a patient is transported to a hospital, a copy of the ambulance report delineating prehospital medical care given shall be provided to the receiving hospital.

Subd. 3. Review. Prehospital care data may be reviewed by the board or its designees. The data shall be classified as private data on individuals under chapter 13, the Minnesota Government Data Practices Act.

Subd. 4. [Repealed by amendment, 1Sp2011 c 9 art 2 s 21]

Subd. 5. Working group. By October 1, 2011, the board must convene a working group composed of six members, three of which must be appointed by the board and three of which must be appointed by the Minnesota Ambulance Association, to redesign the board's policies related to collection of data from licenses. The issues to be considered include, but are not limited to, the following: user-friendly reporting requirements; data sets; improved accuracy of reported information; appropriate use of information gathered through the reporting system; and methods for minimizing the financial impact of data reporting on licenses, particularly for rural volunteer services. The working group must report its findings and recommendations to the board no later than July 1, 2012.

History: 1999 c 245 art 9 s 28; 1Sp2011 c 9 art 2 s 21



Section 144E.125 — OPERATIONAL PROCEDURES.

A licensee shall establish and implement written procedures for responding to ambulance service complaints, maintaining ambulances and equipment, procuring and storing drugs, and controlling infection. The licensee shall maintain the procedures in its files.

History: 1999 c 245 art 9 s 29



Section 144E.127 — INTERHOSPITAL; INTERFACILITY TRANSFER.

Subdivision 1. Interhospital transfers. When transporting a patient from one licensed hospital to another, a licensee may substitute for one of the required ambulance service personnel, a physician, a registered nurse, or physician assistant who has been trained to use the equipment in the ambulance and is knowledgeable of the licensee's ambulance service protocols.

Subd. 2. Interfacility transfers. In an interfacility transport, a licensee whose primary service area is located outside the metropolitan counties listed in section 473.121, subdivision 4, and outside the cities of Duluth, Mankato, Moorhead, Rochester, and St. Cloud; or an ambulance service based in a community with a population of less than 1,000, may substitute one EMT with a registered emergency medical responder if an EMT or paramedic, physician, registered nurse, or physician assistant is in the patient compartment. If using a physician, registered nurse, or physician assistant as the sole provider in the patient compartment, the individual must be trained to use the equipment in the ambulance and be knowledgeable of the ambulance service protocols.

History: 1999 c 245 art 9 s 30; 2007 c 147 art 16 s 12; 2012 c 193 s 25,49



Section 144E.13 — TEMPORARY LICENSE.

The board may issue a temporary license when a primary service area would be deprived of ambulance service. The temporary license shall expire when an applicant has been issued a regular license under this section. The temporary license shall be valid no more than six months from date of issuance. A temporary licensee must provide evidence that the licensee will meet the requirements of sections 144E.101 to 144E.127 and the rules adopted under this chapter.

History: 1997 c 199 s 8; 1999 c 245 art 9 s 65



Section 144E.14 — TRANSFER OF LICENSE OR OWNERSHIP.

A license, or the ownership of a licensed ambulance service, may be transferred only upon approval of the board, based upon a finding that the proposed licensee or proposed new owner of a licensed ambulance service meets or will meet the requirements of sections 144E.101 to 144E.127. If the proposed transfer would result in an addition of a new base of operations, expansion of the service's primary service area, or provision of a new type or types of ambulance service, the board shall require the prospective licensee or owner to comply with section 144E.11. The board may approve the license or ownership transfer prior to completion of the application process described in section 144E.11 upon obtaining written assurances from the proposed licensee or proposed new owner that no expansion of the service's primary service area or provision of a new type or types of ambulance service will occur during the processing of the application. If requesting a transfer of its base of operations, an applicant must comply with the requirements of section 144E.15.

History: 1997 c 199 s 9; 1999 c 245 art 9 s 65



Section 144E.15 — RELOCATION OF BASE OF OPERATIONS.

To relocate the base of operations to another municipality or township within its primary service area, a licensee must provide written notification to the board prior to relocating. The board shall review the proposal to determine if relocation would adversely affect service coverage within the primary service area. The applicant must furnish any additional information requested by the board to support its proposed transfer. If the board does not approve the relocation proposal, the licensee must comply with the application requirements for a new license under section 144E.11.

History: 1997 c 199 s 10



Section 144E.16 — RULES; LOCAL STANDARDS.

Subdivision 1. [Repealed, 1999 c 245 art 9 s 66]

Subd. 2. [Repealed, 1999 c 245 art 9 s 66]

Subd. 3. [Repealed, 1999 c 245 art 9 s 66]

Subd. 4. Rules. The board may adopt rules needed to regulate ambulance services in the following areas:

(1) applications for licensure;

(2) personnel qualifications and staffing standards;

(3) quality of life-support treatment;

(4) restricted treatments and procedures;

(5) equipment standards;

(6) ambulance standards;

(7) communication standards, equipment performance and maintenance, and radio frequency assignments;

(8) advertising;

(9) scheduled ambulance services;

(10) ambulance services in time of disaster;

(11) basic, intermediate, advanced, and refresher emergency care course programs;

(12) continuing education requirements;

(13) trip reports;

(14) license fees, vehicle fees, and expiration dates; and

(15) waivers and variances.

Subd. 5. Local government's powers. (a) Local units of government may, with the approval of the board, establish standards for ambulance services which impose additional requirements upon such services. Local units of government intending to impose additional requirements shall consider whether any benefit accruing to the public health would outweigh the costs associated with the additional requirements.

(b) Local units of government that desire to impose additional requirements shall, prior to adoption of relevant ordinances, rules, or regulations, furnish the board with a copy of the proposed ordinances, rules, or regulations, along with information that affirmatively substantiates that the proposed ordinances, rules, or regulations:

(1) will in no way conflict with the relevant rules of the board;

(2) will establish additional requirements tending to protect the public health;

(3) will not diminish public access to ambulance services of acceptable quality; and

(4) will not interfere with the orderly development of regional systems of emergency medical care.

(c) The board shall base any decision to approve or disapprove local standards upon whether or not the local unit of government in question has affirmatively substantiated that the proposed ordinances, rules, or regulations meet the criteria specified in paragraph (b).

Subd. 6. [Repealed, 1999 c 245 art 9 s 66]

Subd. 7. Stroke transport protocols. Regional emergency medical services programs and any ambulance service licensed under this chapter must develop stroke transport protocols. The protocols must include standards of care for triage and transport of acute stroke patients within a specific time frame from symptom onset until transport to the most appropriate designated acute stroke ready hospital, primary stroke center, or comprehensive stroke center.

Subd. 8. STEMI transport protocols. Regional and local emergency medical services programs must develop STEMI transport protocols. The protocols must include standards of care for triage and transport of ST segment elevation myocardial infarction patients within a specific time frame from first medical contact until transport to the most appropriate hospital based on the patient's condition, the time of transport, and the hospital's capabilities.

History: 1997 c 199 s 11; 1999 c 245 art 9 s 31; 2015 c 56 s 1; 2016 c 88 s 2



Section 144E.18 — INSPECTIONS.

The board may inspect ambulance services as frequently as deemed necessary to determine whether an ambulance service is in compliance with sections 144E.001 to 144E.33 and rules adopted under those sections. The board may review at any time documentation or electronic files required to be on file with a licensee.

History: 1977 c 37 s 6; 1977 c 305 s 45; 1979 c 316 s 7; 1989 c 134 s 9; 1995 c 207 art 9 s 14; 1997 c 199 s 14; 1999 c 245 art 9 s 32; 2013 c 13 s 2



Section 144E.19 — DISCIPLINARY ACTION.

Subdivision 1. Suspension; revocation; nonrenewal. The board may suspend, revoke, refuse to renew, or place conditions on the license of a licensee upon finding that the licensee has violated a provision of this chapter or rules adopted under this chapter or has ceased to provide the service for which the licensee is licensed.

Subd. 2. Notice; contested case. (a) Before taking action under subdivision 1, the board shall give notice to a licensee of the right to a contested case hearing under chapter 14. If a licensee requests a contested case hearing within 30 days after receiving notice, the board shall initiate a contested case hearing according to chapter 14.

(b) The administrative law judge shall issue a report and recommendation within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

Subd. 3. Temporary suspension. (a) In addition to any other remedy provided by law, the board may temporarily suspend the license of a licensee after conducting a preliminary inquiry to determine whether the board believes that the licensee has violated a statute or rule that the board is empowered to enforce and determining that the continued provision of service by the licensee would create an imminent risk to public health or harm to others.

(b) A temporary suspension order prohibiting a licensee from providing ambulance service shall give notice of the right to a preliminary hearing according to paragraph (d) and shall state the reasons for the entry of the temporary suspension order.

(c) Service of a temporary suspension order is effective when the order is served on the licensee personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the licensee.

(d) At the time the board issues a temporary suspension order, the board shall schedule a hearing, to be held before a group of its members designated by the board, that shall begin within 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for a hearing from a licensee, whichever is sooner. The hearing shall be on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. A hearing under this paragraph is not subject to chapter 14.

(e) Evidence presented by the board or licensee may be in the form of an affidavit. The licensee or the licensee's designee may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, notify the licensee of the right to a contested case hearing under chapter 14.

(g) If a licensee requests a contested case hearing within 30 days after receiving notice under paragraph (f), the board shall initiate a contested case hearing according to chapter 14. The administrative law judge shall issue a report and recommendation within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

History: 1999 c 245 art 9 s 33



Section 144E.265 — MEDICAL DIRECTOR.

Subdivision 1. Requirements. A medical director shall:

(1) be currently licensed as a physician in this state;

(2) have experience in, and knowledge of, emergency care of acutely ill or traumatized patients; and

(3) be familiar with the design and operation of local, regional, and state emergency medical service systems.

Subd. 2. Responsibilities. Responsibilities of the medical director shall include, but are not limited to:

(1) approving standards for education and orientation of personnel that impact patient care;

(2) approving standards for purchasing equipment and supplies that impact patient care;

(3) establishing standing orders for prehospital care;

(4) approving written triage, treatment, and transportation guidelines for adult and pediatric patients;

(5) participating in the development and operation of continuous quality improvement programs including, but not limited to, case review and resolution of patient complaints;

(6) establishing procedures for the administration of drugs; and

(7) maintaining the quality of care according to the standards and procedures established under clauses (1) to (6).

Subd. 3. Annual assessment; ambulance service. Annually, the medical director or the medical director's designee shall assess the practical skills of each person on the ambulance service roster and sign a statement verifying the proficiency of each person. The statements shall be maintained in the licensee's files.

History: 1999 c 245 art 9 s 34; 2004 c 144 s 2; 2012 c 193 s 26



Section 144E.266 — EMERGENCY SUSPENSION OF AMBULANCE SERVICE REQUIREMENT.

(a) The requirements of sections 144E.10; 144E.101, subdivisions 1, 2, 3, 6, 7, 8, 9, 10, 11, and 13; 144E.103; 144E.12; 144E.121; 144E.123; 144E.127; and 144E.15, are suspended:

(1) throughout the state during a national security emergency declared under section 12.31;

(2) in the geographic areas of the state affected during a peacetime emergency declared under section 12.31; and

(3) in the geographic areas of the state affected during a local emergency declared under section 12.29.

(b) For purposes of this section, the geographic areas of the state affected shall include geographic areas where one or more ambulance services are providing requested mutual aid to the site of the emergency.

History: 2005 c 147 art 10 s 4



Section 144E.27 — EDUCATION PROGRAMS; BOARD APPROVAL.

Subdivision 1. Education program instructor. An education program instructor must be an emergency medical responder, EMT, AEMT, paramedic, physician, physician assistant, or registered nurse.

Subd. 1a. Approval required. (a) All education programs for an emergency medical responder must be approved by the board.

(b) To be approved by the board, an education program must:

(1) submit an application prescribed by the board that includes:

(i) type and length of course to be offered;

(ii) names, addresses, and qualifications of the program medical director, program education coordinator, and instructors;

(iii) admission criteria for students; and

(iv) materials and equipment to be used;

(2) for each course, implement the most current version of the United States Department of Transportation EMS Education Standards, or its equivalent as determined by the board applicable to Emergency Medical Responder registration education;

(3) have a program medical director and a program coordinator;

(4) have at least one instructor for every ten students at the practical skill stations;

(5) retain documentation of program approval by the board, course outline, and student information; and

(6) submit the appropriate fee as required under section 144E.29.

(c) The National EMS Education Standards by the NHTSA, United States Department of Transportation contains the minimal entry level of knowledge and skills for emergency medical responders. Medical directors of emergency medical responder groups may expand the knowledge and skill set.

Subd. 2. Registration. To be eligible for registration with the board as an emergency medical responder, an individual shall complete a board-approved application form and:

(1) successfully complete a board-approved initial emergency medical responder education program. Registration under this clause is valid for two years and expires on October 31; or

(2) be credentialed as an emergency medical responder by the National Registry of Emergency Medical Technicians. Registration under this clause expires the same day as the National Registry credential.

Subd. 2a. Registration dates. Registration expiration dates are as follows:

(1) for initial registration granted between January 1 and June 30 of an even-numbered year, the expiration date is October 31 of the next even-numbered year;

(2) for initial registration granted between July 1 and December 31 of an even-numbered year, the expiration date is October 31 of the second odd-numbered year;

(3) for initial registration granted between January 1 and June 30 of an odd-numbered year, the expiration date is October 31 of the next odd-numbered year; and

(4) for initial registration granted between July 1 and December 31 of an odd-numbered year, the expiration date is October 31 of the second even-numbered year.

Subd. 3. Renewal. (a) The board may renew the registration of an emergency medical responder who:

(1) successfully completes a board-approved refresher course; and

(2) submits a completed renewal application to the board before the registration expiration date.

(b) The board may renew the lapsed registration of an emergency medical responder who:

(1) successfully completes a board-approved refresher course; and

(2) submits a completed renewal application to the board within 12 months after the registration expiration date.

Subd. 4. [Repealed, 2004 c 144 s 9]

Subd. 5. Denial, suspension, revocation. (a) The board may deny, suspend, revoke, place conditions on, or refuse to renew the registration of an individual who the board determines:

(1) violates sections 144E.001 to 144E.33 or the rules adopted under those sections, an agreement for corrective action, or an order that the board issued or is otherwise empowered to enforce;

(2) misrepresents or falsifies information on an application form for registration;

(3) is convicted or pleads guilty or nolo contendere to any felony; any gross misdemeanor relating to assault, sexual misconduct, theft, or the illegal use of drugs or alcohol; or any misdemeanor relating to assault, sexual misconduct, theft, or the illegal use of drugs or alcohol;

(4) is actually or potentially unable to provide emergency medical services with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, chemicals, or any other material, or as a result of any mental or physical condition;

(5) engages in unethical conduct, including, but not limited to, conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of the public;

(6) maltreats or abandons a patient;

(7) violates any state or federal controlled substance law;

(8) engages in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(9) provides emergency medical services under lapsed or nonrenewed credentials;

(10) is subject to a denial, corrective, disciplinary, or other similar action in another jurisdiction or by another regulatory authority;

(11) engages in conduct with a patient that is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient; or

(12) makes a false statement or knowingly provides false information to the board, or fails to cooperate with an investigation of the board as required by section 144E.30.

(b) Before taking action under paragraph (a), the board shall give notice to an individual of the right to a contested case hearing under chapter 14. If an individual requests a contested case hearing within 30 days after receiving notice, the board shall initiate a contested case hearing according to chapter 14.

(c) The administrative law judge shall issue a report and recommendation within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

(d) After six months from the board's decision to deny, revoke, place conditions on, or refuse renewal of an individual's registration for disciplinary action, the individual shall have the opportunity to apply to the board for reinstatement.

Subd. 6. Temporary suspension. (a) In addition to any other remedy provided by law, the board may temporarily suspend the registration of an individual after conducting a preliminary inquiry to determine whether the board believes that the individual has violated a statute or rule that the board is empowered to enforce and determining that the continued provision of service by the individual would create an imminent risk to public health or harm to others.

(b) A temporary suspension order prohibiting an individual from providing emergency medical care shall give notice of the right to a preliminary hearing according to paragraph (d) and shall state the reasons for the entry of the temporary suspension order.

(c) Service of a temporary suspension order is effective when the order is served on the individual personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the individual.

(d) At the time the board issues a temporary suspension order, the board shall schedule a hearing, to be held before a group of its members designated by the board, that shall begin within 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for a hearing from the individual, whichever is sooner. The hearing shall be on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. A hearing under this paragraph is not subject to chapter 14.

(e) Evidence presented by the board or the individual may be in the form of an affidavit. The individual or the individual's designee may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, notify the individual of the right to a contested case hearing under chapter 14.

(g) If an individual requests a contested case hearing within 30 days after receiving notice under paragraph (f), the board shall initiate a contested case hearing according to chapter 14. The administrative law judge shall issue a report and recommendation within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

History: 1997 c 199 s 13; 1999 c 245 art 9 s 35,36; 2004 c 144 s 3,4; 2005 c 147 art 10 s 5; 2012 c 193 s 27-31; 2013 c 13 s 3,4



Section 144E.275 — MEDICAL RESPONSE UNIT REGISTRATION.

Subdivision 1. Definition. For purposes of this section, the following definitions apply:

(a) "Medical response unit" means an organized service recognized by a local political subdivision whose primary responsibility is to respond to medical emergencies to provide initial medical care before the arrival of a licensed ambulance service. Medical response units may also provide CEMT services as permitted under subdivision 7.

(b) "Specialized medical response unit" means an organized service recognized by a board-approved authority other than a local political subdivision that responds to medical emergencies as needed or as required by local procedure or protocol.

Subd. 2. Registration. The board may establish registration for medical response units and specialized medical response units.

Subd. 3. Medical response unit qualifications. To be registered with the board, a medical response unit must:

(1) submit an application form prescribed by the board;

(2) have a medical director according to section 144E.265;

(3) be staffed by at least one emergency medical responder or one emergency medical technician, as appropriate to the level of care given;

(4) submit a letter from the appropriate municipality, township, or county governing body recognizing the medical response unit as the unit in its geographical area designated to respond to a medical emergency; and

(5) be dispatched to the scene of a medical emergency on a routine basis by a public safety answering point, as defined under section 403.02, subdivision 19, or an ambulance service.

Subd. 4. Specialized medical response unit qualifications. To be registered with the board, a specialized medical response unit must:

(1) meet the qualifications described in subdivision 3, clauses (1) to (3); and

(2) submit documentation from a board-approved authority other than a local political subdivision recognizing the specialized medical response unit as a unit designated to respond to medical emergencies as needed or required by local procedure or protocol.

Subd. 5. Expiration. The medical response unit registration expires two years from the date it is issued. The board may stagger expiration dates in order to be consistent with the provisions of Minnesota Rules, part 4690.7900.

Subd. 6. Renewal. The board may renew the registration of a medical response unit or specialized medical response unit upon:

(1) submission, before the registration expiration date, of a completed renewal application form as prescribed by the board;

(2) compliance with subdivision 3, clauses (2) to (5), for a medical response unit or compliance with subdivision 3, clauses (2) and (3), and subdivision 4, clause (2), for a specialized medical response unit; and

(3) the provision of any other information as requested by the board.

Subd. 7. Community medical response emergency medical technician. (a) To be eligible for certification by the board as a CEMT, an individual shall:

(1) be currently certified as an EMT or AEMT;

(2) have two years of service as an EMT or AEMT;

(3) be a member of a registered medical response unit as defined under this section;

(4) successfully complete a CEMT education program from a college or university that has been approved by the board or accredited by a board-approved national accrediting organization. The education must include clinical experience under the supervision of the medical response unit medical director, an advanced practice registered nurse, a physician assistant, or a public health nurse operating under the direct authority of a local unit of government;

(5) successfully complete an education program that includes education in providing culturally appropriate care; and

(6) complete a board-approved application form.

(b) A CEMT must practice in accordance with protocols and supervisory standards established by the medical response unit medical director in accordance with section 144E.265.

(c) A CEMT may provide services within the CEMT skill set as approved by the medical response unit medical director.

(d) A CEMT may provide episodic individual patient education and prevention education but only as directed by a patient care plan developed by the patient's primary physician, an advanced practice registered nurse, or a physician assistant, in conjunction with the medical response unit medical director and relevant local health care providers. The patient care plan must ensure that the services provided by the CEMT are consistent with services offered by the patient's health care home, if one exists, that the patient receives the necessary services, and that there is no duplication of services to the patient.

(e) A CEMT is subject to all certification, disciplinary, complaint, and other regulatory requirements that apply to EMTs under this chapter.

(f) A CEMT may not provide services as defined in section 144A.471, subdivisions 6 and 7, except a CEMT may provide verbal or visual reminders to the patient to:

(1) take a regularly scheduled medication, but not to provide or bring the patient medication; and

(2) follow regularly scheduled treatment or exercise plans.

History: 2002 c 310 s 1; 2012 c 193 s 32; 2015 c 71 art 9 s 9,10; 2016 c 88 s 3



Section 144E.28 — CERTIFICATION OF EMT, AEMT, AND PARAMEDIC.

Subdivision 1. Requirements. To be eligible for certification by the board as an EMT, AEMT, or paramedic, an individual shall:

(1) successfully complete the United States Department of Transportation course, or its equivalent as approved by the board, specific to the EMT, AEMT, or paramedic classification;

(2) pass the written and practical examinations approved by the board and administered by the board or its designee, specific to the EMT, AEMT, or paramedic classification; and

(3) complete a board-approved application form.

Subd. 2. Expiration dates. Certification expiration dates are as follows:

(1) for initial certification granted between January 1 and June 30 of an even-numbered year, the expiration date is March 31 of the next even-numbered year;

(2) for initial certification granted between July 1 and December 31 of an even-numbered year, the expiration date is March 31 of the second odd-numbered year;

(3) for initial certification granted between January 1 and June 30 of an odd-numbered year, the expiration date is March 31 of the next odd-numbered year; and

(4) for initial certification granted between July 1 and December 31 of an odd-numbered year, the expiration date is March 31 of the second even-numbered year.

Subd. 3. Reciprocity. The board may certify an individual who possesses a current National Registry of Emergency Medical Technicians registration from another jurisdiction if the individual submits a board-approved application form. The board certification classification shall be the same as the National Registry's classification. Certification shall be for the duration of the applicant's registration period in another jurisdiction, not to exceed two years.

Subd. 4. Forms of disciplinary action. When the board finds that a person certified under this section has violated a provision or provisions of subdivision 5, it may do one or more of the following:

(1) revoke the certification;

(2) suspend the certification;

(3) refuse to renew the certification;

(4) impose limitations or conditions on the person's performance of regulated duties, including the imposition of retraining or rehabilitation requirements; the requirement to work under supervision; or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(5) order the person to provide unremunerated professional service under supervision at a designated public hospital, clinic, or other health care institution; or

(6) censure or reprimand the person.

Subd. 5. Denial, suspension, revocation. (a) The board may deny certification or take any action authorized in subdivision 4 against an individual who the board determines:

(1) violates sections 144E.001 to 144E.33 or the rules adopted under those sections, or an order that the board issued or is otherwise authorized or empowered to enforce, or agreement for corrective action;

(2) misrepresents or falsifies information on an application form for certification;

(3) is convicted or pleads guilty or nolo contendere to any felony; any gross misdemeanor relating to assault, sexual misconduct, theft, or the illegal use of drugs or alcohol; or any misdemeanor relating to assault, sexual misconduct, theft, or the illegal use of drugs or alcohol;

(4) is actually or potentially unable to provide emergency medical services with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, chemicals, or any other material, or as a result of any mental or physical condition;

(5) engages in unethical conduct, including, but not limited to, conduct likely to deceive, defraud, or harm the public or demonstrating a willful or careless disregard for the health, welfare, or safety of the public;

(6) maltreats or abandons a patient;

(7) violates any state or federal controlled substance law;

(8) engages in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(9) provides emergency medical services under lapsed or nonrenewed credentials;

(10) is subject to a denial, corrective, disciplinary, or other similar action in another jurisdiction or by another regulatory authority;

(11) engages in conduct with a patient that is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient; or

(12) makes a false statement or knowingly provides false information to the board or fails to cooperate with an investigation of the board as required by section 144E.30.

(b) Before taking action under paragraph (a), the board shall give notice to an individual of the right to a contested case hearing under chapter 14. If an individual requests a contested case hearing within 30 days after receiving notice, the board shall initiate a contested case hearing according to chapter 14 and no disciplinary action shall be taken at that time.

(c) The administrative law judge shall issue a report and recommendation within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

(d) After six months from the board's decision to deny, revoke, place conditions on, or refuse renewal of an individual's certification for disciplinary action, the individual shall have the opportunity to apply to the board for reinstatement.

Subd. 6. Temporary suspension. (a) In addition to any other remedy provided by law, the board may temporarily suspend the certification of an individual after conducting a preliminary inquiry to determine whether the board believes that the individual has violated a statute or rule that the board is empowered to enforce and determining that the continued provision of service by the individual would create an imminent risk to public health or harm to others.

(b) A temporary suspension order prohibiting an individual from providing emergency medical care shall give notice of the right to a preliminary hearing according to paragraph (d) and shall state the reasons for the entry of the temporary suspension order.

(c) Service of a temporary suspension order is effective when the order is served on the individual personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the individual.

(d) At the time the board issues a temporary suspension order, the board shall schedule a hearing, to be held before a group of its members designated by the board, that shall begin within 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for a hearing from the individual, whichever is sooner. The hearing shall be on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. A hearing under this paragraph is not subject to chapter 14.

(e) Evidence presented by the board or the individual may be in the form of an affidavit. The individual or individual's designee may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, notify the individual of the right to a contested case hearing under chapter 14.

(g) If an individual requests a contested case hearing within 30 days of receiving notice under paragraph (f), the board shall initiate a contested case hearing according to chapter 14. The administrative law judge shall issue a report and recommendation within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

Subd. 7. Renewal. (a) Before the expiration date of certification, an applicant for renewal of certification as an EMT shall:

(1) successfully complete a course in cardiopulmonary resuscitation that is approved by the board or the licensee's medical director;

(2) take the United States Department of Transportation EMT refresher course and successfully pass the practical skills test portion of the course, or successfully complete 48 hours of continuing education in EMT programs that are consistent with the United States Department of Transportation National EMS Education Standards or its equivalent as approved by the board or as approved by the licensee's medical director and pass a practical skills test approved by the board and administered by an education program approved by the board. The cardiopulmonary resuscitation course and practical skills test may be included as part of the refresher course or continuing education renewal requirements; and

(3) complete a board-approved application form.

(b) Before the expiration date of certification, an applicant for renewal of certification as an AEMT or paramedic shall:

(1) for an AEMT, successfully complete a course in cardiopulmonary resuscitation that is approved by the board or the licensee's medical director and for a paramedic, successfully complete a course in advanced cardiac life support that is approved by the board or the licensee's medical director;

(2) successfully complete 48 hours of continuing education in emergency medical training programs, appropriate to the level of the applicant's AEMT or paramedic certification, that are consistent with the United States Department of Transportation National EMS Education Standards or its equivalent as approved by the board or as approved by the licensee's medical director. An applicant may take the United States Department of Transportation Emergency Medical Technician refresher course or its equivalent without the written or practical test as approved by the board, and as appropriate to the applicant's level of certification, as part of the 48 hours of continuing education. Each hour of the refresher course, the cardiopulmonary resuscitation course, and the advanced cardiac life-support course counts toward the 48-hour continuing education requirement; and

(3) complete a board-approved application form.

(c) Certification shall be renewed every two years.

(d) If the applicant does not meet the renewal requirements under this subdivision, the applicant's certification expires.

Subd. 8. Reinstatement. (a) Within four years of a certification expiration date, a person whose certification has expired under subdivision 7, paragraph (d), may have the certification reinstated upon submission of:

(1) evidence to the board of training equivalent to the continuing education requirements of subdivision 7; and

(2) a board-approved application form.

(b) If more than four years have passed since a certificate expiration date, an applicant must complete the initial certification process required under subdivision 1.

Subd. 9. Community paramedics. (a) To be eligible for certification by the board as a community paramedic, an individual shall:

(1) be currently certified as a paramedic and have two years of full-time service as a paramedic or its part-time equivalent;

(2) successfully complete a community paramedic education program from a college or university that has been approved by the board or accredited by a board-approved national accreditation organization. The education program must include clinical experience that is provided under the supervision of an ambulance medical director, advanced practice registered nurse, physician assistant, or public health nurse operating under the direct authority of a local unit of government; and

(3) complete a board-approved application form.

(b) A community paramedic must practice in accordance with protocols and supervisory standards established by an ambulance service medical director in accordance with section 144E.265. A community paramedic may provide services as directed by a patient care plan if the plan has been developed by the patient's primary physician or by an advanced practice registered nurse or a physician assistant, in conjunction with the ambulance service medical director and relevant local health care providers. The care plan must ensure that the services provided by the community paramedic are consistent with the services offered by the patient's health care home, if one exists, that the patient receives the necessary services, and that there is no duplication of services to the patient.

(c) A community paramedic is subject to all certification, disciplinary, complaint, renewal, and other regulatory requirements that apply to paramedics under this chapter. In addition to the renewal requirements in subdivision 7, a community paramedic must complete an additional 12 hours of continuing education in clinical topics approved by the ambulance service medical director.

History: 1999 c 245 art 9 s 37; 2000 c 313 s 2,3; 2005 c 147 art 10 s 6-9; 2011 c 12 s 2; 2012 c 193 s 33-36; 2013 c 18 s 1



Section 144E.283 — INSTRUCTOR QUALIFICATIONS.

(a) An emergency medical technician instructor must:

(1) possess valid certification, registration, or licensure as an EMT, AEMT, paramedic, physician, physician assistant, or registered nurse;

(2) have two years of active emergency medical practical experience;

(3) be recommended by a medical director of a licensed hospital, ambulance service, or education program approved by the board;

(4) successfully complete the United States Department of Transportation Emergency Medical Services Instructor Education Program or its equivalent as approved by the board; and

(5) complete eight hours of continuing education in educational topics every two years, with documentation filed with the education program coordinator.

(b) An emergency medical responder instructor must possess valid registration, certification, or licensure as an EMR, EMT, AEMT, paramedic, physician, physician assistant, or registered nurse.

History: 1999 c 245 art 9 s 38; 2012 c 193 s 37,49



Section 144E.285 — EDUCATION PROGRAMS.

Subdivision 1. Approval required. (a) All education programs for an EMT, AEMT, or paramedic must be approved by the board.

(b) To be approved by the board, an education program must:

(1) submit an application prescribed by the board that includes:

(i) type and length of course to be offered;

(ii) names, addresses, and qualifications of the program medical director, program education coordinator, and instructors;

(iii) names and addresses of clinical sites, including a contact person and telephone number;

(iv) admission criteria for students; and

(v) materials and equipment to be used;

(2) for each course, implement the most current version of the United States Department of Transportation EMS Education Standards, or its equivalent as determined by the board applicable to EMT, AEMT, or paramedic education;

(3) have a program medical director and a program coordinator;

(4) utilize instructors who meet the requirements of section 144E.283 for teaching at least 50 percent of the course content. The remaining 50 percent of the course may be taught by guest lecturers approved by the education program coordinator or medical director;

(5) have at least one instructor for every ten students at the practical skill stations;

(6) maintain a written agreement with a licensed hospital or licensed ambulance service designating a clinical training site;

(7) retain documentation of program approval by the board, course outline, and student information;

(8) notify the board of the starting date of a course prior to the beginning of a course;

(9) submit the appropriate fee as required under section 144E.29; and

(10) maintain a minimum average yearly pass rate as set by the board on an annual basis. The pass rate will be determined by the percent of candidates who pass the exam on the first attempt. An education program not meeting this yearly standard shall be placed on probation and shall be on a performance improvement plan approved by the board until meeting the pass rate standard. While on probation, the education program may continue providing classes if meeting the terms of the performance improvement plan as determined by the board. If an education program having probation status fails to meet the pass rate standard after two years in which an EMT initial course has been taught, the board may take disciplinary action under subdivision 5.

Subd. 2. AEMT and paramedic requirements. (a) In addition to the requirements under subdivision 1, paragraph (b), an education program applying for approval to teach AEMTs and paramedics must be administered by an educational institution accredited by the Commission of Accreditation of Allied Health Education Programs (CAAHEP).

(b) An AEMT and paramedic education program that is administered by an educational institution not accredited by CAAHEP, but that is in the process of completing the accreditation process, may be granted provisional approval by the board upon verification of submission of its self-study report and the appropriate review fee to CAAHEP.

(c) An educational institution that discontinues its participation in the accreditation process must notify the board immediately and provisional approval shall be withdrawn.

(d) This subdivision does not apply to a paramedic education program when the program is operated by an advanced life-support ambulance service licensed by the Emergency Medical Services Regulatory Board under this chapter, and the ambulance service meets the following criteria:

(1) covers a rural primary service area that does not contain a hospital within the primary service area or contains a hospital within the primary service area that has been designated as a critical access hospital under section 144.1483, clause (9);

(2) has tax-exempt status in accordance with the Internal Revenue Code, section 501(c)(3);

(3) received approval before 1991 from the commissioner of health to operate a paramedic education program;

(4) operates an AEMT and paramedic education program exclusively to train paramedics for the local ambulance service; and

(5) limits enrollment in the AEMT and paramedic program to five candidates per biennium.

Subd. 3. Expiration. Education program approval shall expire two years from the date of approval.

Subd. 4. Reapproval. An education program shall apply to the board for reapproval at least three months prior to the expiration date of its approval and must:

(1) submit an application prescribed by the board specifying any changes from the information provided for prior approval and any other information requested by the board to clarify incomplete or ambiguous information presented in the application; and

(2) comply with the requirements under subdivision 1, paragraph (b), clauses (2) to (10).

Subd. 5. Disciplinary action. (a) The board may deny, suspend, revoke, place conditions on, or refuse to renew approval of an education program that the board determines:

(1) violated subdivisions 1 to 4 or rules adopted under sections 144E.001 to 144E.33; or

(2) misrepresented or falsified information on an application form provided by the board.

(b) Before taking action under paragraph (a), the board shall give notice to an education program of the right to a contested case hearing under chapter 14. If an education program requests a contested case hearing within 30 days after receiving notice, the board shall initiate a contested case hearing according to chapter 14.

(c) The administrative law judge shall issue a report and recommendation within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

(d) After six months from the board's decision to deny, revoke, place conditions on, or refuse approval of an education program for disciplinary action, the education program shall have the opportunity to apply to the board for reapproval.

Subd. 6. Temporary suspension. (a) In addition to any other remedy provided by law, the board may temporarily suspend approval of the education program after conducting a preliminary inquiry to determine whether the board believes that the education program has violated a statute or rule that the board is empowered to enforce and determining that the continued provision of service by the education program would create an imminent risk to public health or harm to others.

(b) A temporary suspension order prohibiting the education program from providing emergency medical care training shall give notice of the right to a preliminary hearing according to paragraph (d) and shall state the reasons for the entry of the temporary suspension order.

(c) Service of a temporary suspension order is effective when the order is served on the education program personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the education program.

(d) At the time the board issues a temporary suspension order, the board shall schedule a hearing, to be held before a group of its members designated by the board, that shall begin within 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for a hearing from the education program, whichever is sooner. The hearing shall be on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. A hearing under this paragraph is not subject to chapter 14.

(e) Evidence presented by the board or the individual may be in the form of an affidavit. The education program or counsel of record may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, notify the education program of the right to a contested case hearing under chapter 14.

(g) If an education program requests a contested case hearing within 30 days of receiving notice under paragraph (f), the board shall initiate a contested case hearing according to chapter 14. The administrative law judge shall issue a report and recommendation within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days after receipt of the administrative law judge's report.

Subd. 7. Audit. The board may audit education programs approved by the board. The audit may include, but is not limited to, investigation of complaints, course inspection, classroom observation, review of instructor qualifications, and student interviews.

History: 1999 c 245 art 9 s 39; 2000 c 313 s 4,5; 2001 c 74 s 2; 2006 c 177 s 1; 2012 c 193 s 38; 2013 c 13 s 5,6; 2016 c 158 art 1 s 63



Section 144E.286 — EXAMINER QUALIFICATIONS FOR EMERGENCY MEDICAL TECHNICIAN TESTING.

Subdivision 1. [Repealed, 2004 c 144 s 9]

Subd. 2. [Repealed, 2004 c 144 s 9]

Subd. 3. Examiner qualifications. An examiner testing EMT, AEMT, or paramedic practical skills must be certified at or above the level the examiner is testing or must be a registered nurse, physician, or physician assistant familiar with current out-of-hospital care. A physician must be available to answer questions relating to the evaluation of skill performance at the AEMT and paramedic practical examination.

History: 1999 c 245 art 9 s 40; 2004 c 144 s 5; 2012 c 193 s 39



Section 144E.287 — DIVERSION PROGRAM.

The board shall either conduct a health professionals service program under sections 214.31 to 214.37 or contract for a diversion program under section 214.28 for professionals regulated by the board who are unable to perform their duties with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition.

History: 2000 c 284 s 1



Section 144E.29 — FEES.

(a) The board shall charge the following fees:

(1) initial application for and renewal of an ambulance service license, $150;

(2) each ambulance operated by a licensee, $96. The licensee shall pay an additional $96 fee for the full licensing period or $4 per month for any fraction of the period for each ambulance added to the ambulance service during the licensing period;

(3) initial application for and renewal of approval for an education program, $100; and

(4) duplicate of an original license, certification, or approval, $25.

(b) With the exception of paragraph (a), clause (4), all fees are for a two-year period. All fees are nonrefundable.

(c) Fees collected by the board shall be deposited as nondedicated receipts in the general fund.

History: 1999 c 245 art 9 s 41; 2000 c 313 s 6; 2000 c 479 art 2 s 2; 2012 c 193 s 40



Section 144E.30 — COOPERATION; BOARD POWERS.

Subdivision 1. [Repealed, 1999 c 245 art 9 s 66]

Subd. 2. [Repealed, 1999 c 245 art 9 s 66]

Subd. 3. Cooperation during investigation. A licensee, person credentialed by the board, education program approved by the board, or agent of one who is the subject of an investigation or who is questioned in connection with an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation, executing all releases requested by the board, providing copies of ambulance service records, as reasonably requested by the board to assist it in its investigation, and appearing at conferences or hearings scheduled by the board. The board shall pay reasonable costs for copies requested.

Subd. 4. Injunctive relief. In addition to any other remedy provided by law, the board may bring an action for injunctive relief in the district court in Hennepin County or, at the board's discretion, in the district court in the county in which a violation of any statute, rule, or order that the board is empowered to enforce or issue, has occurred, to enjoin the violation.

Subd. 5. Subpoena power. The board may, as part of an investigation to determine whether a serious public health threat exists, issue subpoenas to require the attendance and testimony of witnesses and production of books, records, correspondence, and other information relevant to any matter involved in the investigation. The board or the board's designee may administer oaths to witnesses or take their affirmation. The subpoenas may be served upon any person named therein anywhere in the state by any person authorized to serve subpoenas or other processes in civil actions of the district courts. If a person to whom a subpoena is issued does not comply with the subpoena, the board may apply to the district court in any district and the court shall order the person to comply with the subpoena. Failure to obey the order of the court may be punished by the court as contempt of court. No person may be compelled to disclose privileged information as described in section 595.02, subdivision 1. All information pertaining to individual medical records obtained under this section shall be considered health data under section 13.3805, subdivision 1. All other information is considered public data unless otherwise protected under the Minnesota Data Practices Act or other specific law. The fees for the service of a subpoena must be paid in the same manner as prescribed by law for service of process used out of a district court. Subpoenaed witnesses must receive the same fees and mileage as in civil actions.

Subd. 6. [Repealed, 1999 c 245 art 9 s 66]

History: 1997 c 199 s 12; 1999 c 227 s 22; 2012 c 193 s 41



Section 144E.305 — REPORTING MISCONDUCT.

Subdivision 1. Voluntary reporting. A person who has knowledge of any conduct constituting grounds for discipline under section 144E.27, subdivision 5, or 144E.28, subdivision 5, may report the alleged violation to the board.

Subd. 2. Mandatory reporting. (a) A licensee shall report to the board conduct by an emergency medical responder, EMT, AEMT, or paramedic that they reasonably believe constitutes grounds for disciplinary action under section 144E.27, subdivision 5, or 144E.28, subdivision 5. The licensee shall report to the board within 60 days of obtaining verifiable knowledge of the conduct constituting grounds for disciplinary action.

(b) A licensee shall report to the board any dismissal from employment of an emergency medical responder, EMT, AEMT, or paramedic. A licensee shall report the resignation of an emergency medical responder, EMT, AEMT, or paramedic before the conclusion of any disciplinary proceeding or before commencement of formal charges but after the emergency medical responder, EMT, AEMT, or paramedic has knowledge that formal charges are contemplated or in preparation. The licensee shall report to the board within 60 days of the resignation or initial determination to dismiss. An individual's exercise of rights under a collective bargaining agreement does not extend the licensee's time period for reporting under this subdivision.

Subd. 3. Immunity. (a) An individual, licensee, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting in good faith a report to the board under subdivision 1 or 2 or for otherwise reporting in good faith to the board violations or alleged violations of sections 144E.001 to 144E.33. Reports are classified as confidential data on individuals or protected nonpublic data under section 13.02 while an investigation is active. Except for the board's final determination, all communications or information received by or disclosed to the board relating to disciplinary matters of any person or entity subject to the board's regulatory jurisdiction are confidential and privileged and any disciplinary hearing shall be closed to the public.

(b) Members of the board, persons employed by the board, persons engaged in the investigation of violations and in the preparation and management of charges of violations of sections 144E.001 to 144E.33 on behalf of the board, and persons participating in the investigation regarding charges of violations are immune from civil liability and criminal prosecution for any actions, transactions, or publications, made in good faith, in the execution of, or relating to, their duties under sections 144E.001 to 144E.33.

(c) For purposes of this section, a member of the board is considered a state employee under section 3.736, subdivision 9.

History: 1999 c 245 art 9 s 42; 2000 c 313 s 7,8; 2004 c 144 s 6; 2012 c 193 s 42



Section 144E.31 — CORRECTION ORDER AND FINES.

Subdivision 1. Correction order. (a) If the board finds that a licensee or education program has failed to comply with an applicable law or rule and the violation does not imminently endanger the public's health or safety, the board may issue a correction order to the licensee or education program.

(b) The correction order shall state:

(1) the conditions that constitute a violation of the law or rule;

(2) the specific law or rule violated; and

(3) the time allowed to correct the violation.

Subd. 2. Reconsideration. (a) If the licensee or education program believes that the contents of the board's correction order are in error, the licensee or education program may ask the board to reconsider the parts of the correction order that are alleged to be in error.

(b) The request for reconsideration must:

(1) be in writing;

(2) be delivered by certified mail;

(3) specify the parts of the correction order that are alleged to be in error;

(4) explain why they are in error; and

(5) include documentation to support the allegation of error.

(c) A request for reconsideration does not stay any provision or requirement of the correction order. The board's disposition of a request for reconsideration is final and not subject to appeal under chapter 14.

Subd. 3. Fine. (a) The board may order a fine concurrently with the issuance of a correction order, or after the licensee or education program has not corrected the violation within the time specified in the correction order.

(b) A licensee or education program that is ordered to pay a fine shall be notified of the order by certified mail. The notice shall be mailed to the address shown on the application or the last known address of the licensee or education program. The notice shall state the reasons the fine was ordered and shall inform the licensee or training program of the right to a contested case hearing under chapter 14.

(c) A licensee or education program may appeal the order to pay a fine by notifying the board by certified mail within 15 calendar days after receiving the order. A timely appeal shall stay payment of the fine until the board issues a final order.

(d) A licensee or education program shall pay the fine assessed on or before the payment date specified in the board's order. If a licensee or education program fails to fully comply with the order, the board shall suspend the license or cancel approval until there is full compliance with the order.

(e) Fines shall be assessed as follows:

(1) $150 for violation of section 144E.123;

(2) $400 for violation of sections 144E.06, 144E.07, 144E.101, 144E.103, 144E.121, 144E.125, 144E.265, 144E.285, and 144E.305;

(3) $750 for violation of rules adopted under section 144E.16, subdivision 4, clause (8); and

(4) $50 for violation of all other sections under this chapter or rules adopted under this chapter that are not specifically enumerated in clauses (1) to (3).

(f) Fines collected by the board shall be deposited as nondedicated receipts in the general fund.

Subd. 4. Additional penalties. This section does not prohibit the board from suspending, revoking, placing conditions on, or refusing to renew a licensee's license or an education program's approval in addition to ordering a fine.

History: 1999 c 245 art 9 s 43; 2000 c 479 art 2 s 3; 2012 c 193 s 43



Section 144E.32 — REVIEW ORGANIZATION.

Subdivision 1. Applicable law. The provisions of sections 145.61 to 145.67 apply to an ambulance service or first responder review organization.

Subd. 2. Review organization defined. A review organization, as defined under section 145.61, includes a committee of an ambulance service provider, a physician medical director, a medical advisor, or ambulance supervisory personnel who gather, create, and review information relating to the care and treatment of patients in providing emergency medical care, including employee performance reviews, quality assurance data, and other ambulance service or emergency medical responder performance data for ambulance services licensed under section 144E.10 or 144E.12 or emergency medical responders registered under section 144E.27, for the purposes specified under section 145.61, subdivision 5.

History: 1999 c 84 s 1; 2012 c 193 s 44



Section 144E.33 — PENALTY.

A person who violates a provision of sections 144E.001 to 144E.33 is guilty of a misdemeanor.

History: 1999 c 245 art 9 s 44



Section 144E.35 — REIMBURSEMENT TO NONPROFIT AMBULANCE SERVICES.

Subdivision 1. Repayment for volunteer education. A licensed ambulance service shall be reimbursed by the board for the necessary expense of the initial education of a volunteer ambulance attendant upon successful completion by the attendant of an EMT education course, or a continuing education course for EMT care, or both, which has been approved by the board, pursuant to section 144E.285. Reimbursement may include tuition, transportation, food, lodging, hourly payment for the time spent in the education course, and other necessary expenditures, except that in no instance shall a volunteer ambulance attendant be reimbursed more than $600 for successful completion of an initial education course, and $275 for successful completion of a continuing education course.

Subd. 2. Reimbursement provisions. Reimbursement will be paid under provisions of this section when documentation is provided the board that the individual has served for one year from the date of the final certification exam as an active member of a Minnesota licensed ambulance service.

History: 1977 c 305 s 45; 1977 c 427 s 1; 1979 c 316 s 9; 1986 c 444; 1987 c 209 s 39; 1989 c 134 s 11; 1990 c 568 art 2 s 14; 1Sp1993 c 1 art 9 s 23; 1995 c 207 art 9 s 16; 1997 c 199 s 14; 1999 c 8 s 2; 1999 c 245 art 9 s 65; 2007 c 147 art 16 s 13; 2012 c 193 s 45



Section 144E.40 — COOPER/SAMS VOLUNTEER AMBULANCE PROGRAM.

Subdivision 1. Establishment. The Cooper/Sams volunteer ambulance program is established. The program is intended to recognize the service rendered to state and local government and the citizens of Minnesota by qualified ambulance service personnel, and to reward qualified ambulance service personnel for significant contributions to state and local government and to the public. The purpose of the Cooper/Sams volunteer ambulance trust is to accumulate resources to allow for the payment of longevity awards to qualified ambulance service personnel upon the completion of a substantial ambulance service career.

Subd. 2. Administration. (a) Unless paragraph (c) applies, consistent with the responsibilities of the State Board of Investment and the various ambulance services, the Cooper/Sams volunteer ambulance program must be administered by the Emergency Medical Services Regulatory Board. The administrative responsibilities of the board for the program relate solely to the record keeping, award application, and award payment functions. The State Board of Investment is responsible for the investment of the Cooper/Sams volunteer ambulance trust. The applicable ambulance service is responsible for determining, consistent with this chapter, who is a qualified ambulance service person, what constitutes a year of credited ambulance service, what constitutes sufficient documentation of a year of prior service, and for submission of all necessary data to the board in a manner consistent with this chapter. Determinations of an ambulance service are final.

(b) The board may administer its assigned responsibilities regarding the program directly or may retain a qualified governmental or nongovernmental plan administrator under contract to administer those responsibilities regarding the program. A contract with a qualified plan administrator must be the result of an open competitive bidding process and must be reopened for competitive bidding at least once during every five-year period after July 1, 1993.

(c) The commissioner of management and budget shall review the options within state government for the most appropriate administration of pension plans or similar arrangements for emergency service personnel and recommend to the governor the most appropriate future pension plan or nonpension plan administrative arrangement for this chapter. If the governor concurs in the recommendation, the governor shall transfer the future administrative responsibilities relating to this chapter to that administrative agency.

History: 1Sp1993 c 1 art 9 s 54; 1995 c 207 art 9 s 23; 1997 c 199 s 14; 2007 c 11 s 1; 2009 c 101 art 2 s 68



Section 144E.41 — PROGRAM ELIGIBILITY; QUALIFIED AMBULANCE SERVICE PERSONNEL.

(a) Persons eligible to participate in the Cooper/Sams volunteer ambulance program are qualified ambulance service personnel.

(b) Qualified ambulance service personnel are ambulance attendants, ambulance drivers, and ambulance service medical directors or medical advisors who meet the following requirements:

(1) employment of the person by or provision by the person of service to an ambulance service that is licensed as such by the state of Minnesota and that provides ambulance services that are generally available to the public and are free of unfair discriminatory practices under chapter 363A;

(2) performance by the person during the 12 months ending as of the immediately previous June 30 of all or a predominant portion of the person's services in the state of Minnesota or on behalf of Minnesota residents;

(3) current certification of the person during the 12 months ending as of the immediately previous June 30 by the board as an ambulance attendant, ambulance driver, or ambulance service medical director or medical advisor under section 144E.265 or 144E.28, and supporting rules, and current active ambulance service employment or service provision status of the person; and

(4) conformance by the person with the definition of the phrase "volunteer ambulance attendant" under section 144E.001, subdivision 15, except that for the salary limit specified in that provision there must be substituted, for purposes of this section only, a limit of $6,000 for calendar year 2004, and $6,000 multiplied by the cumulative percentage increase in the national Consumer Price Index, all items, for urban wage earners and clerical workers, as published by the federal Department of Labor, Bureau of Labor Statistics, since December 31, 2004, and for an ambulance service medical director, conformance based solely on the person's hourly stipends or salary for service as a medical director.

(c) The term "active ambulance service employment or service provision status" means being in good standing with and on the active roster of the ambulance service making the certification.

(d) For a person who is employed by or provides service to more than one ambulance service concurrently during any period during the 12-month period, credit towards an award under this chapter is limited to one ambulance service during any period. The creditable period is with the ambulance service for which the person undertakes the greatest portion of employment or service hours.

(e) Verification of the person's performance and certification for the 12 months immediately preceding June 30 as required in paragraph (b), clauses (2) and (3), must be reported annually to the board by August 1 in a notarized affidavit from the chief administrative officer of the ambulance service. Affidavits verifying service submitted to the board after August 1 shall not be considered as credited ambulance service for purposes of section 144E.46, unless specifically authorized by law.

History: 1Sp1993 c 1 art 9 s 55; 1997 c 199 s 14; 1999 c 8 s 3; 1999 c 245 art 9 s 65; 2003 c 2 art 1 s 17; 2004 c 144 s 7; 2007 c 11 s 1; 2012 c 193 s 46



Section 144E.42 — COOPER/SAMS VOLUNTEER AMBULANCE TRUST; TRUST ACCOUNT.

Subdivision 1. Trust. There is established the Cooper/Sams volunteer ambulance trust.

Subd. 2. Trust account. (a) There is established in the general fund the Cooper/Sams volunteer ambulance trust account and the Cooper/Sams volunteer ambulance award and account.

(b) The trust account must be credited with:

(1) general fund appropriations for that purpose;

(2) transfers from the Cooper/Sams volunteer ambulance award and account; and

(3) investment earnings on those accumulated proceeds. The assets and income of the trust account must be held and managed by the commissioner of management and budget and the State Board of Investment for the benefit of the state of Minnesota and its general creditors.

(c) The Cooper/Sams volunteer ambulance account must be credited with transfers from the excess police state-aid holding account established in section 69.021, subdivision 11, any per-year-of-service allocation under section 144E.45, subdivision 2, paragraph (c), that was not made for an individual, and investment earnings on those accumulated proceeds. The Cooper/Sams volunteer ambulance account must be managed by the commissioner of management and budget and the State Board of Investment. From the Cooper/Sams volunteer ambulance account to the trust account there must be transferred to the Cooper/Sams volunteer ambulance trust account, as the Cooper/Sams volunteer ambulance account balance permits, the following amounts:

(1) an amount equal to any general fund appropriation to the Cooper/Sams volunteer ambulance trust account for that fiscal year; and

(2) an amount equal to the percentage of the remaining balance in the account after the deduction of the amount under clause (1), as specified for the applicable fiscal year:

The state of Minnesota intends that this program, trust, and trust account not constitute a separate fund for any legal purpose, including the federal Internal Revenue Code, as amended, and the federal Employee Retirement Income Security Act of 1974, as amended. Qualified ambulance service personnel have only an unsecured promise of the state of Minnesota to pay a longevity award upon meeting entitlement requirements set forth in section 144E.46, and qualified ambulance service personnel meeting those entitlement requirements have the status of general unsecured creditors with respect to the Cooper/Sams volunteer ambulance award, if and when awarded.

History: 1Sp1993 c 1 art 9 s 56; 1994 c 632 art 3 s 50; 1996 c 390 s 31; 1997 c 199 s 14; 2007 c 11 s 1; 2009 c 101 art 2 s 109



Section 144E.43 — DISTRIBUTIONS FROM ACCOUNT.

Subdivision 1. Award payments. (a) The Emergency Medical Services Regulatory Board or the board's designee under section 144E.40, subdivision 2, shall pay Cooper/Sams volunteer ambulance awards to qualified ambulance service personnel determined to be entitled to an award under section 144E.46 by the board based on the submissions by the various ambulance services. Amounts necessary to pay the Cooper/Sams volunteer ambulance award are appropriated from the Cooper/Sams volunteer ambulance trust account to the board.

(b) If the state of Minnesota is unable to meet its financial obligations as they become due, the board shall undertake all necessary steps to discontinue paying Cooper/Sams volunteer ambulance awards until the state of Minnesota is again able to meet its financial obligations as they become due.

Subd. 2. General creditors of the state. The trust account is at all times subject to a levy under an execution of any general creditor of the state of Minnesota, and if no other funds are available to satisfy that levy, the levy has priority for payment from the trust account before any Cooper/Sams volunteer ambulance award.

History: 1Sp1993 c 1 art 9 s 57; 1995 c 207 art 9 s 24; 1997 c 199 s 14; 2002 c 379 art 1 s 50; 2007 c 11 s 1



Section 144E.44 — TRUST ACCOUNT INVESTMENT.

The trust account must be invested by the State Board of Investment in nonretirement funds established under the provisions of section 11A.14. The trust account must be invested in investment accounts so that the asset allocation is similar to the asset allocation of the income share account of the Minnesota supplemental investment fund, as governed by section 11A.17.

History: 1Sp1993 c 1 art 9 s 58; 1996 c 438 art 5 s 1; 1997 c 199 s 14



Section 144E.45 — CREDITING QUALIFIED AMBULANCE PERSONNEL SERVICE.

Subdivision 1. Separate record keeping. The board or the board's designee under section 144E.40, subdivision 2, shall maintain a separate record of potential award accumulations for each qualified ambulance service person under subdivision 2.

Subd. 2. Potential allocations. (a) On November 1, annually, the board or the board's designee under section 144E.40, subdivision 2, shall determine the amount of the allocation of the prior year's accumulation to each qualified ambulance service person. The prior year's net investment gain or loss under paragraph (b) must be allocated and that year's general fund appropriation, plus any transfer from the Cooper/Sams volunteer ambulance account under section 144E.42, subdivision 2, and after deduction of administrative expenses, also must be allocated.

(b) The difference in the market value of the assets of the Cooper/Sams volunteer ambulance trust account as of the immediately previous June 30 and the June 30 occurring 12 months earlier must be reported on or before August 15 by the State Board of Investment. The market value gain or loss must be expressed as a percentage of the total potential award accumulations as of the immediately previous June 30, and that positive or negative percentage must be applied to increase or decrease the recorded potential award accumulation of each qualified ambulance service person.

(c) The appropriation for this purpose, after deduction of administrative expenses, must be divided by the total number of additional ambulance service personnel years of service recognized since the last allocation or 1,000 years of service, whichever is greater. If the allocation is based on the 1,000 years of service, any allocation not made for a qualified ambulance service person must be credited to the Cooper/Sams volunteer ambulance account under section 144E.42, subdivision 2. A qualified ambulance service person must be credited with a year of service if the person is certified by the chief administrative officer of the ambulance service as having rendered active ambulance service during the 12 months ending as of the immediately previous June 30. If the person has rendered prior active ambulance service, the person must be additionally credited with one-fifth of a year of service for each year of active ambulance service rendered before June 30, 1993, but not to exceed in any year one additional year of service or to exceed in total five years of prior service. Prior active ambulance service means employment by or the provision of service to a licensed ambulance service before June 30, 1993, as determined by the person's current ambulance service based on records provided by the person that were contemporaneous to the service. The prior ambulance service must be reported on or before August 1 to the board in an affidavit from the chief administrative officer of the ambulance service.

(d) Effective July 1, 2008, notwithstanding paragraphs (a) to (c), the value of each service credit shall be $447.19.

History: 1Sp1993 c 1 art 9 s 59; 1994 c 632 art 3 s 51; 1995 c 207 art 9 s 25; 1996 c 438 art 5 s 2; 1997 c 199 s 14; 2007 c 11 s 1; 2008 c 363 art 17 s 3



Section 144E.46 — COOPER/SAMS VOLUNTEER AMBULANCE AWARD.

(a) A qualified ambulance service person who has terminated active ambulance service, who has at least five years of credited ambulance service, who is at least 50 years old, and who is among the 400 persons with the greatest amount of credited ambulance service applying for a longevity award during that year, is entitled, upon application, to a Cooper/Sams volunteer ambulance award. An applicant whose application is not approved because of the limit on the number of annual awards may apply in a subsequent year.

(b) If a qualified ambulance service person who meets the service requirements specified in paragraph (a) dies before applying for a longevity award, the estate of the decedent is entitled, upon application, to the decedent's Cooper/Sams volunteer ambulance award, without reference to the limit on the number of annual awards.

(c) A Cooper/Sams volunteer ambulance award is the total amount of the person's accumulations indicated in the person's separate record under section 144E.45 as of November 1 in the calendar year in which application is made. The amount is payable only in a lump sum.

(d) Applications for a Cooper/Sams volunteer ambulance award must be received by the board or the board's designee under section 144E.40, subdivision 2, by October 1, annually. Cooper/Sams volunteer ambulance awards are payable only as of the last business day in December annually.

History: 1Sp1993 c 1 art 9 s 60; 1995 c 207 art 9 s 26; 1996 c 438 art 5 s 3; 1997 c 199 s 14; 2004 c 144 s 8; 2007 c 11 s 1



Section 144E.47 — EFFECT OF CHANGES.

Subdivision 1. Modifications. The Cooper/Sams volunteer ambulance program is a gratuity established by the state of Minnesota and may be modified by subsequent legislative enactment at any time without creating any cause of action for any ambulance service personnel related to the program as a result. No provision of Laws 1993, First Special Session chapter 1, and no subsequent amendment may be interpreted as causing or resulting in the program to be funded for federal Internal Revenue Code or federal Employee Retirement Income Security Act of 1974 purposes, or as causing or resulting in any contributions to or investment income earned by the Cooper/Sams volunteer ambulance trust account to be subject to federal income tax to ambulance service personnel or their beneficiaries before actual receipt of a longevity award under section 144E.46.

Subd. 2. Nonassignability. No entitlement or claim of a qualified ambulance service person or the person's beneficiary to a Cooper/Sams volunteer ambulance award is assignable, or subject to garnishment, attachment, execution, levy, or legal process of any kind, except as provided in section 518.58, 518.581, or 518A.53. The board may not recognize any attempted transfer, assignment, or pledge of a Cooper/Sams volunteer ambulance award.

Subd. 3. Public employee status. Recognizing the important public function performed by ambulance service personnel, only for purposes of Laws 1993, First Special Session chapter 1, and the receipt of a state sponsored gratuity in the form of a Cooper/Sams volunteer ambulance award, all qualified ambulance service personnel are considered to be public employees.

History: 1Sp1993 c 1 art 9 s 61; 1995 c 207 art 9 s 27; 1997 c 199 s 14; 1997 c 203 art 6 s 92; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2007 c 11 s 1



Section 144E.48 — SCOPE OF ADMINISTRATIVE DUTIES.

For purposes of administering the award and incentive program, the board cannot hear appeals, direct ambulance services to take any specific actions, investigate or take action on individual complaints, or otherwise act on information beyond that submitted by the licensed ambulance services.

History: 1Sp1993 c 1 art 9 s 62; 1995 c 207 art 9 s 28; 1997 c 199 s 14



Section 144E.50 — EMERGENCY MEDICAL SERVICES FUND.

Subdivision 1. Citation. This section is the "Minnesota Emergency Medical Services System Support Act."

Subd. 2. Establishment and purpose. In order to develop, maintain, and improve regional emergency medical services systems, the Emergency Medical Services Regulatory Board shall establish an emergency medical services system fund. The fund shall be used for the general purposes of promoting systematic, cost-effective delivery of emergency medical care throughout the state; identifying common local, regional, and state emergency medical system needs and providing assistance in addressing those needs; providing discretionary grants for emergency medical service projects with potential regionwide significance; providing for public education about emergency medical care; promoting the exchange of emergency medical care information; ensuring the ongoing coordination of regional emergency medical services systems; and establishing and maintaining training standards to ensure consistent quality of emergency medical services throughout the state.

Subd. 3. Definition. For purposes of this section, "board" means the Emergency Medical Services Regulatory Board.

Subd. 4. Use and restrictions. Designated regional emergency medical services systems may use emergency medical services system funds to support local and regional emergency medical services as determined within the region, with particular emphasis given to supporting and improving emergency trauma and cardiac care and training. No part of a region's share of the fund may be used to directly subsidize any ambulance service operations or rescue service operations or to purchase any vehicles or parts of vehicles for an ambulance service or a rescue service.

Subd. 5. Distribution. Money from the fund shall be distributed according to this subdivision. Ninety-five percent of the fund shall be distributed annually on a contract for services basis with each of the eight regional emergency medical services systems designated by the board. The systems shall be governed by a body consisting of appointed representatives from each of the counties in that region and shall also include representatives from emergency medical services organizations. The board shall contract with a regional entity only if the contract proposal satisfactorily addresses proposed emergency medical services activities in the following areas: personnel training, transportation coordination, public safety agency cooperation, communications systems maintenance and development, public involvement, health care facilities involvement, and system management. If each of the regional emergency medical services systems submits a satisfactory contract proposal, then this part of the fund shall be distributed evenly among the regions. If one or more of the regions does not contract for the full amount of its even share or if its proposal is unsatisfactory, then the board may reallocate the unused funds to the remaining regions on a pro rata basis. Five percent of the fund shall be used by the board to support regionwide reporting systems and to provide other regional administration and technical assistance.

Subd. 6. Audits. (a) Each regional emergency medical services board designated by the board shall be audited either annually or biennially by an independent auditor who is either a state or local government auditor or a certified public accountant who meets the independence standards specified by the General Accounting Office for audits of governmental organizations, programs, activities, and functions. The audit shall cover all funds received by the regional board, including but not limited to, funds appropriated under this section, section 144E.52, and section 169.686, subdivision 3. Expenses associated with the audit are the responsibility of the regional board.

(b) A biennial audit specified in paragraph (a) shall be performed following the close of the biennium. Copies of the audit and any accompanying materials shall be filed by October 1 of each odd-numbered year, beginning in 1999, with the board, the legislative auditor, and the state auditor.

(c) An annual audit specified in paragraph (a) shall be performed following the close of the regional emergency medical services board's fiscal year. Copies of the audit and any accompanying materials shall be filed within 150 days following the close of the regional emergency medical services board's fiscal year, beginning in the year 2000, with the board, the legislative auditor, and the state auditor.

(d) If the audit is not conducted as required in paragraph (a) or copies filed as required in paragraph (b) or (c), or if the audit determines that funds were not spent in accordance with this chapter, the board shall immediately reduce funding to the regional emergency medical services board as follows:

(1) if an audit was not conducted or if an audit was conducted but copies were not provided as required, funding shall be reduced by up to 100 percent; and

(2) if an audit was conducted and copies provided, and the audit identifies expenditures made that are not in compliance with this chapter, funding shall be reduced by the amount in question plus ten percent.

A funding reduction under this paragraph is effective for the fiscal year in which the reduction is taken and the following fiscal year.

(e) The board shall distribute any funds withheld from a regional board under paragraph (d) to the remaining regional boards on a pro rata basis.

History: 1Sp1985 c 9 art 2 s 13; 1987 c 209 s 39; 1992 c 549 art 5 s 14; 1995 c 207 art 9 s 17; 1996 c 324 s 1; 1997 c 199 s 14; 1999 c 245 art 9 s 46; 2000 c 313 s 9; 1Sp2003 c 14 art 7 s 44; 2016 c 88 s 4



Section 144E.52 — FUNDING FOR EMERGENCY MEDICAL SERVICES REGIONS.

The Emergency Medical Services Regulatory Board shall distribute funds appropriated from the general fund equally among the emergency medical service regions. Each regional board may use this money to reimburse eligible emergency medical services personnel for continuing education costs related to emergency care that are personally incurred and are not reimbursed from other sources. Eligible emergency medical services personnel include, but are not limited to, dispatchers, emergency room physicians, emergency room nurses, emergency medical responders, emergency medical technicians, and paramedics.

History: 1990 c 568 art 2 s 15; 1995 c 207 art 9 s 18; 1997 c 199 s 14; 2012 c 193 s 47






Chapter 144F — EMERGENCY MEDICAL SERVICES SPECIAL TAXING DISTRICTS

Section 144F.01 — EMERGENCY MEDICAL SERVICES SPECIAL TAXING DISTRICTS.

Subdivision 1. Political subdivision defined. In this section, "political subdivision" means a county, a statutory or home rule charter city, or a township organized to provide town government.

Subd. 2. Who may establish. Two or more political subdivisions, or parts of them, may establish by resolution of their governing bodies a special taxing district for emergency medical services. The participating territory of a participating political subdivision need not abut any other participating territory to be in the special taxing district.

Subd. 3. Board. The special taxing district under this section is governed by a board made up initially of representatives of each participating political subdivision in the proportions set out in the establishing resolution, subject to change as provided in the district's charter, if any, or in the district's bylaws. If a township states in its resolution that less than the entire township will participate in the district, the partial townships shall be represented on the board by only one member, appointed from among those townships so participating. The method for appointment shall be governed by the bylaws of the district's joint powers agreement. Each participant's representative serves at the pleasure of that participant's governing body or bodies.

Subd. 4. Property tax levy authority. The district's board may levy a tax on the taxable real and personal property in the district. The ad valorem tax levy may not exceed 0.048 percent of the estimated market value of the district or $550,000, whichever is less. The proceeds of the levy must be used as provided in subdivision 5. The board shall certify the levy at the times as provided under section 275.07. The board shall provide the county with whatever information is necessary to identify the property that is located within the district. If the boundaries include a part of a parcel, the entire parcel shall be included in the district. The county auditors must spread, collect, and distribute the proceeds of the tax at the same time and in the same manner as provided by law for all other property taxes.

Subd. 5. Use of levy proceeds. The proceeds of property taxes levied under this section must be used to support the providing of out-of-hospital emergency medical services including, but not limited to, first responder or rescue squads recognized by the district, ambulance services licensed under chapter 144E and recognized by the district, medical control functions set out in chapter 144E, communications equipment and systems, and programs of regional emergency medical services authorized by regional boards described in section 144E.52.

Subd. 6. Advisory committee. A special taxing district board under this section must have an advisory committee to advise the board on issues involving emergency medical services and EMS communications. The committee's membership must be comprised of representatives of first responders, ambulance services, ambulance medical directors, and EMS communication experts. The advisory committee members serve at the pleasure of the appointing board.

Subd. 7. Powers. (a) In addition to authority expressly granted in this section, a special taxing district under this section may exercise any power that may be exercised by any of its participating political subdivisions, except that the board may not incur debt. The special taxing district may only use the power to do what is necessary or reasonable to support the services set out in subdivision 5.

(b) Notwithstanding paragraph (a), the district may only levy the taxes authorized in this section.

Subd. 8. Additions and withdrawals. (a) Additional eligible political subdivisions may be added to a special taxing district under this section as provided by the board of the district and agreed to in a resolution of the governing body of the political subdivision proposed to be added.

(b) A political subdivision may withdraw from a special taxing district under this section by resolution of its governing body. The political subdivision must notify the board of the special taxing district of the withdrawal by providing a copy of the resolution at least one year in advance of the proposed withdrawal. The taxable property of the withdrawing member is subject to the property tax levy under subdivision 4 for the taxes payable year following the notice of the withdrawal, unless the board and the withdrawing member agree otherwise by action of their governing bodies.

(c) Notwithstanding subdivision 2, if the district is comprised of only two political subdivisions and one of the political subdivisions withdraws, the district can continue to exist.

Subd. 9. Dissolution. If the special taxing district is dissolved, the assets and liabilities may be assigned to a successor entity, if any, or otherwise disposed of for public purposes as provided by law.

Subd. 10. Reports. On or before March 15, 2005, and March 15, 2007, the special taxing district shall submit a levy and expenditure report to the commissioner of revenue and to the chairs of the house of representatives and senate committees with jurisdiction over taxes. Each report must include the amount of the district's levies for taxes payable for each of the two previous years and its actual expenditures of those revenues. Expenditures must be reported by general service category, as listed in subdivision 5, and include a separate category for administrative expenses.

History: 1Sp2001 c 5 art 3 s 8; 2005 c 151 art 3 s 19; 2006 c 259 art 4 s 3,20; 2009 c 88 art 2 s 3,40; 2013 c 143 art 14 s 17; 2014 c 308 art 2 s 1






Chapter 144G — ASSISTED LIVING SERVICES

Section 144G.01 — DEFINITIONS.

Subdivision 1. Scope; other definitions. For purposes of sections 144G.01 to 144G.05, the following definitions apply. In addition, the definitions provided in section 144D.01 also apply to sections 144G.01 to 144G.05.

Subd. 2. Assisted living. "Assisted living" means a service or package of services advertised, marketed, or otherwise described, offered, or promoted using the phrase "assisted living" either alone or in combination with other words, whether orally or in writing, and which is subject to the requirements of this chapter.

Subd. 3. Assisted living client. "Assisted living client" or "client" means a housing with services resident who receives assisted living that is subject to the requirements of this chapter.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health.

History: 2006 c 282 art 19 s 13



Section 144G.02 — ASSISTED LIVING; PROTECTED TITLE; REGULATORY FUNCTION.

Subdivision 1. Protected title; restriction on use. No person or entity may use the phrase "assisted living," whether alone or in combination with other words and whether orally or in writing, to advertise, market, or otherwise describe, offer, or promote itself, or any housing, service, service package, or program that it provides within this state, unless the person or entity is a housing with services establishment that meets the requirements of this chapter, or is a person or entity that provides some or all components of assisted living that meet the requirements of this chapter. A person or entity entitled to use the phrase "assisted living" shall use the phrase only in the context of its participation in assisted living that meets the requirements of this chapter. A housing with services establishment offering or providing assisted living that is not made available to residents in all of its housing units shall identify the number or location of the units in which assisted living is available, and may not use the term "assisted living" in the name of the establishment registered with the commissioner under chapter 144D, or in the name the establishment uses to identify itself to residents or the public.

Subd. 2. Authority of commissioner. (a) The commissioner, upon receipt of information that may indicate the failure of a housing with services establishment, the arranged home care provider, an assisted living client, or an assisted living client's representative to comply with a legal requirement to which one or more of the entities may be subject, shall make appropriate referrals to other governmental agencies and entities having jurisdiction over the subject matter. The commissioner may also make referrals to any public or private agency the commissioner considers available for appropriate assistance to those involved.

(b) In addition to the authority with respect to licensed home care providers under section 144A.45 and with respect to housing with services establishments under chapter 144D, the commissioner shall have standing to bring an action for injunctive relief in the district court in the district in which a housing with services establishment is located to compel the housing with services establishment or the arranged home care provider to meet the requirements of this chapter or other requirements of the state or of any county or local governmental unit to which the establishment or arranged home care provider is otherwise subject. Proceedings for securing an injunction may be brought by the commissioner through the attorney general or through the appropriate county attorney. The sanctions in this section do not restrict the availability of other sanctions.

History: 2006 c 282 art 19 s 14; 2013 c 108 art 11 s 33; 2014 c 275 art 1 s 134,138



Section 144G.03 — ASSISTED LIVING REQUIREMENTS.

Subdivision 1. Verification in annual registration. A registered housing with services establishment using the phrase "assisted living," pursuant to section 144G.02, subdivision 1, shall verify to the commissioner in its annual registration pursuant to chapter 144D that the establishment is complying with sections 144G.01 to 144G.05, as applicable.

Subd. 2. Minimum requirements for assisted living. (a) Assisted living shall be provided or made available only to individuals residing in a registered housing with services establishment. Except as expressly stated in this chapter, a person or entity offering assisted living may define the available services and may offer assisted living to all or some of the residents of a housing with services establishment. The services that comprise assisted living may be provided or made available directly by a housing with services establishment or by persons or entities with which the housing with services establishment has made arrangements.

(b) A person or entity entitled to use the phrase "assisted living," according to section 144G.02, subdivision 1, shall do so only with respect to a housing with services establishment, or a service, service package, or program available within a housing with services establishment that, at a minimum:

(1) provides or makes available health-related services under a home care license. At a minimum, health-related services must include:

(i) assistance with self-administration of medication, medication management, or medication administration as defined in section 144A.43; and

(ii) assistance with at least three of the following seven activities of daily living: bathing, dressing, grooming, eating, transferring, continence care, and toileting.

All health-related services shall be provided in a manner that complies with applicable home care licensure requirements in chapter 144A and sections 148.171 to 148.285;

(2) provides necessary assessments of the physical and cognitive needs of assisted living clients by a registered nurse, as required by applicable home care licensure requirements in chapter 144A and sections 148.171 to 148.285;

(3) has and maintains a system for delegation of health care activities to unlicensed personnel by a registered nurse, including supervision and evaluation of the delegated activities as required by applicable home care licensure requirements in chapter 144A and sections 148.171 to 148.285;

(4) provides staff access to an on-call registered nurse 24 hours per day, seven days per week;

(5) has and maintains a system to check on each assisted living client at least daily;

(6) provides a means for assisted living clients to request assistance for health and safety needs 24 hours per day, seven days per week, from the establishment or a person or entity with which the establishment has made arrangements;

(7) has a person or persons available 24 hours per day, seven days per week, who is responsible for responding to the requests of assisted living clients for assistance with health or safety needs, who shall be:

(i) awake;

(ii) located in the same building, in an attached building, or on a contiguous campus with the housing with services establishment in order to respond within a reasonable amount of time;

(iii) capable of communicating with assisted living clients;

(iv) capable of recognizing the need for assistance;

(v) capable of providing either the assistance required or summoning the appropriate assistance; and

(vi) capable of following directions;

(8) offers to provide or make available at least the following supportive services to assisted living clients:

(i) two meals per day;

(ii) weekly housekeeping;

(iii) weekly laundry service;

(iv) upon the request of the client, reasonable assistance with arranging for transportation to medical and social services appointments, and the name of or other identifying information about the person or persons responsible for providing this assistance;

(v) upon the request of the client, reasonable assistance with accessing community resources and social services available in the community, and the name of or other identifying information about the person or persons responsible for providing this assistance; and

(vi) periodic opportunities for socialization; and

(9) makes available to all prospective and current assisted living clients information consistent with the uniform format and the required components adopted by the commissioner under section 144G.06. This information must be made available beginning no later than six months after the commissioner makes the uniform format and required components available to providers according to section 144G.06.

Subd. 3. Exemption from awake-staff requirement. A housing with services establishment that offers or provides assisted living is exempt from the requirement in subdivision 2, paragraph (b), clause (7), item (i), that the person or persons available and responsible for responding to requests for assistance must be awake, if the establishment meets the following requirements:

(1) the establishment has a maximum capacity to serve 12 or fewer assisted living clients;

(2) the person or persons available and responsible for responding to requests for assistance are physically present within the housing with services establishment in which the assisted living clients reside;

(3) the establishment has a system in place that is compatible with the health, safety, and welfare of the establishment's assisted living clients;

(4) the establishment's housing with services contract, as required by section 144D.04, includes a statement disclosing the establishment's qualification for, and intention to rely upon, this exemption;

(5) the establishment files with the commissioner, for purposes of public information but not review or approval by the commissioner, a statement describing how the establishment meets the conditions in clauses (1) to (4), and makes a copy of this statement available to actual and prospective assisted living clients; and

(6) the establishment indicates on its housing with services registration, under section 144D.02 or 144D.03, as applicable, that it qualifies for and intends to rely upon the exemption under this subdivision.

Subd. 4. Nursing assessment. (a) A housing with services establishment offering or providing assisted living shall:

(1) offer to have the arranged home care provider conduct a nursing assessment by a registered nurse of the physical and cognitive needs of the prospective resident and propose a service plan prior to the date on which a prospective resident executes a contract with a housing with services establishment or the date on which a prospective resident moves in, whichever is earlier; and

(2) inform the prospective resident of the availability of and contact information for long-term care consultation services under section 256B.0911, prior to the date on which a prospective resident executes a contract with a housing with services establishment or the date on which a prospective resident moves in, whichever is earlier.

(b) An arranged home care provider is not obligated to conduct a nursing assessment by a registered nurse when requested by a prospective resident if either the geographic distance between the prospective resident and the provider, or urgent or unexpected circumstances, do not permit the assessment to be conducted prior to the date on which the prospective resident executes a contract or moves in, whichever is earlier. When such circumstances occur, the arranged home care provider shall offer to conduct a telephone conference whenever reasonably possible.

(c) The arranged home care provider shall comply with applicable home care licensure requirements in chapter 144A and sections 148.171 to 148.285, with respect to the provision of a nursing assessment prior to the delivery of nursing services and the execution of a home care service plan or service agreement.

Subd. 5. Assistance with arranged home care provider. The housing with services establishment shall provide each assisted living client with identifying information about a person or persons reasonably available to assist the client with concerns the client may have with respect to the services provided by the arranged home care provider. The establishment shall keep each assisted living client reasonably informed of any changes in the personnel referenced in this subdivision. Upon request of the assisted living client, such personnel or designee shall provide reasonable assistance to the assisted living client in addressing concerns regarding services provided by the arranged home care provider.

Subd. 6. Termination of housing with services contract. If a housing with services establishment terminates a housing with services contract with an assisted living client, the establishment shall provide the assisted living client, and the legal or designated representative of the assisted living client, if any, with a written notice of termination which includes the following information:

(1) the effective date of termination;

(2) the section of the contract that authorizes the termination;

(3) without extending the termination notice period, an affirmative offer to meet with the assisted living client and, if applicable, client representatives, within no more than five business days of the date of the termination notice to discuss the termination;

(4) an explanation that:

(i) the assisted living client must vacate the apartment, along with all personal possessions, on or before the effective date of termination;

(ii) failure to vacate the apartment by the date of termination may result in the filing of an eviction action in court by the establishment, and that the assisted living client may present a defense, if any, to the court at that time; and

(iii) the assisted living client may seek legal counsel in connection with the notice of termination;

(5) a statement that, with respect to the notice of termination, reasonable accommodation is available for the disability of the assisted living client, if any; and

(6) the name and contact information of the representative of the establishment with whom the assisted living client or client representatives may discuss the notice of termination.

History: 2006 c 282 art 19 s 15; 2016 c 179 s 17,18



Section 144G.04 — RESERVATION OF RIGHTS.

Subdivision 1. Use of services. Nothing in this chapter requires an assisted living client to utilize any service provided or made available in assisted living.

Subd. 2. Housing with services contracts. Nothing in this chapter requires a housing with services establishment to execute or refrain from terminating a housing with services contract with a prospective or current resident who is unable or unwilling to meet the requirements of residency, with or without assistance.

Subd. 3. Provision of services. Nothing in this chapter requires the arranged home care provider to offer or continue to provide services under a service agreement or service plan to a prospective or current resident of the establishment whose needs cannot be met by the arranged home care provider.

Subd. 4. Altering operations; service packages. Nothing in this chapter requires a housing with services establishment or arranged home care provider offering assisted living to fundamentally alter the nature of the operations of the establishment or the provider in order to accommodate the request or need for facilities or services by any assisted living client, or to refrain from requiring, as a condition of residency, that an assisted living client pay for a package of assisted living services even if the client does not choose to utilize all or some of the services in the package.

History: 2006 c 282 art 19 s 16



Section 144G.05 — REIMBURSEMENT UNDER ASSISTED LIVING SERVICE PACKAGES.

Notwithstanding the provisions of this chapter, the requirements for the elderly waiver program's assisted living payment rates under section 256B.0915, subdivision 3e, shall continue to be effective and providers who do not meet the requirements of this chapter may continue to receive payment under section 256B.0915, subdivision 3e, as long as they continue to meet the definitions and standards for assisted living and assisted living plus set forth in the federally approved Elderly Home and Community Based Services Waiver Program (Control Number 0025.91). Providers of assisted living for the community access for disability inclusion (CADI) and Brain Injury (BI) waivers shall continue to receive payment as long as they continue to meet the definitions and standards for assisted living and assisted living plus set forth in the federally approved CADI and BI waiver plans.

History: 2006 c 282 art 19 s 17; 2012 c 216 art 14 s 2; 2015 c 78 art 6 s 31



Section 144G.06 — UNIFORM CONSUMER INFORMATION GUIDE.

The commissioner shall adopt a uniform format for the guide to be used by individual providers, and the required components of materials to be used by providers to inform assisted living clients of their legal rights, and shall make the uniform format and the required components available to assisted living providers.

History: 2006 c 282 art 19 s 18; 1Sp2010 c 1 art 17 s 5; 2014 c 286 art 7 s 3






Chapter 145 — PUBLIC HEALTH PROVISIONS

Section 145.075 — INJUNCTIVE RELIEF BROUGHT BY COMMISSIONER.

In addition to any other remedy provided by law, the commissioner may in the commissioner's own name bring an action in the court of appropriate jurisdiction to enjoin any violation of a statute or rule which the commissioner is empowered to enforce or adopt, or to enjoin as a public health nuisance any activity or failure to act that adversely affects the public health.

History: 1978 c 762 s 7; 1987 c 309 s 18



Section 145.131 — FINDINGS AND PURPOSE.

The legislature finds that Alzheimer's and other dementia diseases occur in recipients of medical assistance. The costs the state pays in terms of human suffering, lost productivity, and medical assistance expenditures are enormous. The legislature also finds that research for the identification, cause, cure, and prevention of Alzheimer's and other dementia diseases requires autopsies and pathological studies of suspected victims. Expenses for autopsies and pathological studies are not provided for recipients of medical assistance.

History: 1Sp1985 c 9 art 2 s 14



Section 145.135 — UNIFORM DETERMINATION OF DEATH ACT.

Subdivision 1. Citation. This section may be cited as the Uniform Determination of Death Act.

Subd. 2. Determination of death. An individual is dead if the individual sustains irreversible cessation of:

(1) circulatory and respiratory functions; or

(2) all functions of the entire brain, including the brain stem.

A determination of death must be made in accordance with generally accepted medical standards.

History: 1989 c 93 s 1



Section 145.161 — DISSECTION; WHEN PERMITTED.

The right to dissect the dead body of a human being shall be limited to: (a) cases specially provided by statute, or by the direction or will of the deceased; (b) cases where a coroner is authorized to hold an inquest upon the body, and then only so far as the coroner may authorize dissection; (c) cases where the husband or wife shall authorize dissection for the purpose of ascertaining the cause of death, and then only to the extent so authorized; and (d) cases where one of the next of kin, charged by law with the duty of burial, shall authorize dissection for the purpose of ascertaining the cause of death and then only to the extent so authorized, provided no dissection shall be performed pursuant to this clause if there is objection by anyone of such next of kin. Every person who shall make, cause or procure to be made, any dissection of the body of a human being, except as hereinbefore provided, shall be guilty of a gross misdemeanor.

History: (10227) RL s 4975; 1967 c 220 s 1; 1986 c 444



Section 145.1621 — DISPOSITION OF ABORTED OR MISCARRIED FETUSES.

Subdivision 1. Purpose. The purpose of this section is to protect the public health and welfare by providing for the dignified and sanitary disposition of the remains of aborted or miscarried human fetuses in a uniform manner and to declare violations of this section to be a public nuisance.

Subd. 2. Definition; remains of a human fetus. For the purposes of this section, the term "remains of a human fetus" means the remains of the dead offspring of a human being that has reached a stage of development so that there are cartilaginous structures, fetal or skeletal parts after an abortion or miscarriage, whether or not the remains have been obtained by induced, spontaneous, or accidental means.

Subd. 3. Regulation of disposal. Remains of a human fetus resulting from an abortion or miscarriage, induced or occurring accidentally or spontaneously at a hospital, clinic, or medical facility must be deposited or disposed of in this state only at the place and in the manner provided by this section or, if not possible, as directed by the commissioner of health.

Subd. 4. Disposition; tests. Hospitals, clinics, and medical facilities in which abortions are induced or occur spontaneously or accidentally and laboratories to which the remains of human fetuses are delivered must provide for the disposal of the remains by cremation, interment by burial, or in a manner directed by the commissioner of health. The hospital, clinic, medical facility, or laboratory may complete laboratory tests necessary for the health of the woman or her future offspring or for purposes of a criminal investigation or determination of parentage prior to disposing of the remains.

Subd. 5. Violation; penalty. Failure to comply with this section constitutes a public nuisance. A person, firm, or corporation failing to comply with this section is guilty of a misdemeanor.

Subd. 6. Exclusions. To comply with this section, a religious service or ceremony is not required as part of the disposition of the remains of a human fetus, and no discussion of the method of disposition is required with the woman obtaining an induced abortion.

History: 1987 c 238 s 1



Section 145.1622 — POLICY FOR NOTIFICATION OF DISPOSITION OPTIONS.

Hospitals, clinics, and medical facilities must have in place by January 15, 2009, a policy for informing a woman of available options for fetal disposition when the woman experiences a miscarriage or is expected to experience a miscarriage.

History: 2008 c 326 art 1 s 4



Section 145.30 — SUPERINTENDENT OF HOSPITALS TO TRANSFER RECORDS.

The superintendent or other chief administrative officer of any public or private hospital, by and with the consent and approval of its board of directors or other governing body, is authorized to transfer and record, or cause to be transferred and recorded, upon photographic film, electronic image, or other state-of-the-art electronic preservation technology of convenient size for the preservation thereof as evidence, any or all of the original files and records of any such hospital dealing with the case history, physical examination, and daily hospital records of the individual patients thereof, including any miscellaneous documents, papers, and correspondence in connection therewith.

History: 1941 c 229 s 1; 2008 c 228 s 1



Section 145.31 — COPIES TO BE USED AS EVIDENCE.

Upon the transferring and recording of any such original hospital files and records in the manner hereinbefore provided, such photographic film, electronic image, or other state-of-the-art electronic preservation technology records thereof shall have the same force and effect, when offered in evidence in any proceeding in this state, as the original records from which the same were so transferred and recorded, and any copy made therefrom, when duly certified in writing, attached thereto, by the officer or employee of such hospital in charge of the records, to be such correct and complete copy thereof, shall be admitted and received in evidence, without further foundation, in any proceeding in this state with the same force and effect as the original record of such hospital from which such copy was originally made, whether the original is in existence or not.

History: 1941 c 229 s 2; 1971 c 231 s 1; 2008 c 228 s 2



Section 145.32 — OLD RECORDS MAY BE DESTROYED.

Subdivision 1. Hospital records. The superintendent or other chief administrative officer of any public or private hospital, by and with the consent and approval of the board of directors or other governing body of the hospital, may divest the files and records of that hospital of any individual case records and, with that consent and approval, may destroy the records. The records shall first have been transferred and recorded as authorized in section 145.30.

Portions of individual hospital medical records that comprise an individual permanent medical record, as defined by the commissioner of health, shall be retained as authorized in section 145.30. Other portions of the individual medical record, including any miscellaneous documents, papers, and correspondence in connection with them, may be divested and destroyed after seven years without transfer to photographic film, electronic image, or other state-of-the-art electronic preservation technology.

All portions of individual hospital medical records of minors shall be maintained for seven years following the age of majority.

Nothing in this section shall be construed to prohibit the retention of hospital medical records beyond the periods described in this section. Nor shall anything in this section be construed to prohibit patient access to hospital medical records as provided in sections 144.291 to 144.298.

Subd. 2. Individual permanent medical record. (a) The commissioner of health shall define by rule the term "individual permanent medical record" by enumerating the specific types of records or other information that, at a minimum, must be maintained on a permanent basis by the hospital.

(b) "Individual permanent medical record" includes outpatient diagnostic and laboratory test results.

History: 1941 c 229 s 3; 1971 c 231 s 2; 1983 c 237 s 1; 1988 c 670 s 9; 2007 c 147 art 10 s 15; 2008 c 228 s 3



Section 145.33 — CONSTRUCTION.

Sections 145.30 to 145.33 shall not be construed as requiring any such public or private hospital to retain among its files and records, during the period hereinbefore specified or otherwise, any such individual hospital case records, miscellaneous documents, papers, or correspondence, except as the preservation and retention thereof is otherwise required by law.

History: 1941 c 229 s 4



Section 145.36 — EXPOSING PERSON WITH CONTAGIOUS DISEASE.

Every person who shall willfully expose self or another affected with any contagious or infectious disease, in any public place or thoroughfare, except upon the person's necessary removal in a manner not dangerous to the public health, shall be guilty of a misdemeanor.

History: (10270) RL s 5008; 1986 c 444



Section 145.365 — TRAFFICKING IN SKUNKS.

Subdivision 1. Prohibition. In order to protect the public health and prevent human and domestic animal exposure to rabies, it shall be unlawful to:

(a) Import into or export out of this state any live skunk, for sale, barter, exchange or gift for any purpose whatsoever;

(b) Acquire, sell, barter, exchange, give, or purchase any live skunks.

Subd. 2. Exception. The provisions of subdivision 1 do not apply to the importation, acquisition, or exportation of a skunk by a publicly or privately owned zoological park or circus or any other show where a skunk is exhibited but is not in physical contact with the public, or by scientific or educational institutions for research or educational purposes.

Subd. 3. [Repealed, 1982 c 591 s 1]

Subd. 4. Penalty. Violation of subdivision 1 or 3 is a misdemeanor.

History: 1982 c 591 s 1



Section 145.37 — MANUFACTURE OF CERTAIN PRODUCTS WHICH MAY BE INJURIOUS.

Subdivision 1. Cement; waterproofing or curing products. It shall be unlawful for any person to manufacture for sale or distribution within the state any product to be used in waterproofing or curing cement which product may be injurious to the skin or eyes of the user unless there is specified on the container of such product the chemical composition thereof, a warning of possible injurious effect, and the antidote in the event of injury.

Subd. 2. Penalty. Violation of this section shall constitute a misdemeanor.

History: 1957 c 67 s 1



Section 145.41 — BLOOD DONATIONS, AGE OF DONOR.

(a) Any person of the age of 17 years or over may donate blood in any voluntary and noncompensatory blood program without the necessity of obtaining parental permission or authorization.

(b) A person who is 16 years of age may donate blood in a voluntary and noncompensatory blood program if the person obtains written permission from the person's parent or guardian.

History: 1969 c 685 s 1; 1976 c 169 s 1; 2008 c 157 s 1



Section 145.411 — REGULATION OF ABORTIONS; DEFINITIONS.

Subdivision 1. Terms. As used in sections 145.411 to 145.416, the terms defined in this section have the meanings given to them.

Subd. 2. Viable. "Viable" means able to live outside the womb even though artificial aid may be required. During the second half of its gestation period a fetus shall be considered potentially "viable."

[See Note.]

Subd. 3. Hospital. "Hospital" means an institution licensed by the state commissioner of health; adequately and properly staffed and equipped; providing services, facilities and beds for the reception and care of one or more nonrelated persons for a continuous period longer than 24 hours for diagnosis, treatment or care of illness, injury or pregnancy; and regularly providing clinical laboratory services, diagnostic x-ray services and treatment facilities for surgery, obstetrical care or other definitive medical treatment of similar extent. "Hospital" shall not include diagnostic or treatment centers, physicians' offices or clinics, or other facilities for the foster care of children licensed by the commissioner of human services.

Subd. 4. Abortion facility. "Abortion facility" means those places properly recognized and licensed by the state commissioner of health under lawful rules promulgated by the commissioner for the performance of abortions.

Subd. 5. Abortion. "Abortion" includes an act, procedure or use of any instrument, medicine or drug which is supplied or prescribed for or administered to a pregnant woman which results in the termination of pregnancy.

Subd. 6. Commissioner. "Commissioner" means the commissioner of health.

History: 1974 c 177 s 1; 1977 c 305 s 45; 1984 c 654 art 5 s 58; 1985 c 248 s 70; 1998 c 407 art 10 s 1

NOTE: Subdivision 2 was found unconstitutional in Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976).



Section 145.412 — CRIMINAL ACTS.

Subdivision 1. Requirements. It shall be unlawful to willfully perform an abortion unless the abortion is performed:

(1) by a physician licensed to practice medicine pursuant to chapter 147, or a physician in training under the supervision of a licensed physician;

(2) in a hospital or abortion facility if the abortion is performed after the first trimester;

(3) in a manner consistent with the lawful rules promulgated by the state commissioner of health; and

(4) with the consent of the woman submitting to the abortion after a full explanation of the procedure and effect of the abortion.

Subd. 2. Unconsciousness; lifesaving. It shall be unlawful to perform an abortion upon a woman who is unconscious except if the woman has been rendered unconscious for the purpose of having an abortion or if the abortion is necessary to save the life of the woman.

[See Note.]

Subd. 3. Viability. It shall be unlawful to perform an abortion when the fetus is potentially viable unless:

(1) the abortion is performed in a hospital;

(2) the attending physician certifies in writing that in the physician's best medical judgment the abortion is necessary to preserve the life or health of the pregnant woman; and

(3) to the extent consistent with sound medical practice the abortion is performed under circumstances which will reasonably assure the live birth and survival of the fetus.

[See Note.]

Subd. 4. Penalty. A person who performs an abortion in violation of this section is guilty of a felony.

History: 1974 c 177 s 2; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444

NOTE: Subdivisions 2 and 3, clauses (2) and (3), were found unconstitutional in Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976).



Section 145.413 — RECORDING AND REPORTING HEALTH DATA.

Subdivision 1. [Repealed, 2003 c 14 art 2 s 2]

[See Note.]

Subd. 2. Death of woman. If any woman who has had an abortion dies from any cause within 30 days of the abortion or from any cause potentially related to the abortion within 90 days of the abortion, that fact shall be reported to the state commissioner of health.

Subd. 3. Penalty. A physician who performs an abortion and who fails to comply with subdivision 1 and transmit the required information to the state commissioner of health within 30 days after the abortion is guilty of a misdemeanor.

History: 1974 c 177 s 3; 1977 c 305 s 45; 1985 c 248 s 70

NOTE: Notwithstanding Minnesota Statutes, section 14.05, the repeal of subdivision 1 does not repeal rules adopted under that subdivision. Laws 2003, chapter 14, article 2, section 2.



Section 145.4131 — RECORDING AND REPORTING ABORTION DATA.

Subdivision 1. Forms. (a) Within 90 days of July 1, 1998, the commissioner shall prepare a reporting form for use by physicians or facilities performing abortions. A copy of this section shall be attached to the form. A physician or facility performing an abortion shall obtain a form from the commissioner.

(b) The form shall require the following information:

(1) the number of abortions performed by the physician in the previous calendar year, reported by month;

(2) the method used for each abortion;

(3) the approximate gestational age expressed in one of the following increments:

(i) less than nine weeks;

(ii) nine to ten weeks;

(iii) 11 to 12 weeks;

(iv) 13 to 15 weeks;

(v) 16 to 20 weeks;

(vi) 21 to 24 weeks;

(vii) 25 to 30 weeks;

(viii) 31 to 36 weeks; or

(ix) 37 weeks to term;

(4) the age of the woman at the time the abortion was performed;

(5) the specific reason for the abortion, including, but not limited to, the following:

(i) the pregnancy was a result of rape;

(ii) the pregnancy was a result of incest;

(iii) economic reasons;

(iv) the woman does not want children at this time;

(v) the woman's emotional health is at stake;

(vi) the woman's physical health is at stake;

(vii) the woman will suffer substantial and irreversible impairment of a major bodily function if the pregnancy continues;

(viii) the pregnancy resulted in fetal anomalies; or

(ix) unknown or the woman refused to answer;

(6) the number of prior induced abortions;

(7) the number of prior spontaneous abortions;

(8) whether the abortion was paid for by:

(i) private coverage;

(ii) public assistance health coverage; or

(iii) self-pay;

(9) whether coverage was under:

(i) a fee-for-service plan;

(ii) a capitated private plan; or

(iii) other;

(10) complications, if any, for each abortion and for the aftermath of each abortion. Space for a description of any complications shall be available on the form;

(11) the medical specialty of the physician performing the abortion; and

(12) whether the abortion resulted in a born alive infant, as defined in section 145.423, subdivision 4, and:

(i) any medical actions taken to preserve the life of the born alive infant;

(ii) whether the born alive infant survived; and

(iii) the status of the born alive infant, should the infant survive, if known.

Subd. 2. Submission. A physician performing an abortion or a facility at which an abortion is performed shall complete and submit the form to the commissioner no later than April 1 for abortions performed in the previous calendar year. The annual report to the commissioner shall include the methods used to dispose of fetal tissue and remains.

Subd. 3. Additional reporting. Nothing in this section shall be construed to preclude the voluntary or required submission of other reports or forms regarding abortions.

History: 1998 c 407 art 10 s 2; 2015 c 71 art 8 s 43



Section 145.4132 — RECORDING AND REPORTING ABORTION COMPLICATION DATA.

Subdivision 1. Forms. (a) Within 90 days of July 1, 1998, the commissioner shall prepare an abortion complication reporting form for all physicians licensed and practicing in the state. A copy of this section shall be attached to the form.

(b) The Board of Medical Practice shall ensure that the abortion complication reporting form is distributed:

(1) to all physicians licensed to practice in the state, within 120 days after July 1, 1998, and by December 1 of each subsequent year; and

(2) to a physician who is newly licensed to practice in the state, at the same time as official notification to the physician that the physician is so licensed.

Subd. 2. Required reporting. A physician licensed and practicing in the state who knowingly encounters an illness or injury that, in the physician's medical judgment, is related to an induced abortion or the facility where the illness or injury is encountered shall complete and submit an abortion complication reporting form to the commissioner.

Subd. 3. Submission. A physician or facility required to submit an abortion complication reporting form to the commissioner shall do so as soon as practicable after the encounter with the abortion-related illness or injury.

Subd. 4. Additional reporting. Nothing in this section shall be construed to preclude the voluntary or required submission of other reports or forms regarding abortion complications.

History: 1998 c 407 art 10 s 3



Section 145.4133 — REPORTING OUT-OF-STATE ABORTIONS.

The commissioner of human services shall report to the commissioner by April 1 each year the following information regarding abortions paid for with state funds and performed out of state in the previous calendar year:

(1) the total number of abortions performed out of state and partially or fully paid for with state funds through the medical assistance or MinnesotaCare program, or any other program;

(2) the total amount of state funds used to pay for the abortions and expenses incidental to the abortions; and

(3) the gestational age at the time of abortion.

History: 1998 c 407 art 10 s 4; 2016 c 158 art 2 s 36



Section 145.4134 — COMMISSIONER'S PUBLIC REPORT.

(a) By July 1 of each year, except for 1998 and 1999 information, the commissioner shall issue a public report providing statistics for the previous calendar year compiled from the data submitted under sections 145.4131 to 145.4133 and sections 145.4241 to 145.4249. For 1998 and 1999 information, the report shall be issued October 1, 2000. Each report shall provide the statistics for all previous calendar years, adjusted to reflect any additional information from late or corrected reports. The commissioner shall ensure that none of the information included in the public reports can reasonably lead to identification of an individual having performed or having had an abortion. All data included on the forms under sections 145.4131 to 145.4133 and sections 145.4241 to 145.4249 must be included in the public report, except that the commissioner shall maintain as confidential, data which alone or in combination may constitute information from which an individual having performed or having had an abortion may be identified using epidemiologic principles. The commissioner shall submit the report to the senate Health and Family Security Committee and the house of representatives Health and Human Services Committee.

(b) The commissioner may, by rules adopted under chapter 14, alter the submission dates established under sections 145.4131 to 145.4133 for administrative convenience, fiscal savings, or other valid reason, provided that physicians or facilities and the commissioner of human services submit the required information once each year and the commissioner issues a report once each year.

History: 1998 c 407 art 10 s 5; 2003 c 14 art 2 s 1



Section 145.4135 — ENFORCEMENT; PENALTIES.

(a) If the commissioner finds that a physician or facility has failed to submit the required form under section 145.4131 within 60 days following the due date, the commissioner shall notify the physician or facility that the form is late. A physician or facility who fails to submit the required form under section 145.4131 within 30 days following notification from the commissioner that a report is late is subject to a late fee of $500 for each 30-day period, or portion thereof, that the form is overdue. If a physician or facility required to report under this section does not submit a report, or submits only an incomplete report, more than one year following the due date, the commissioner may take action to fine the physician or facility or may bring an action to require that the physician or facility be directed by a court of competent jurisdiction to submit a complete report within a period stated by court order or be subject to sanctions for civil contempt. Notwithstanding section 13.39 to the contrary, action taken by the commissioner to enforce the provision of this section shall be treated as private if the data related to this action, alone or in combination, may constitute information from which an individual having performed or having had an abortion may be identified using epidemiologic principles.

(b) If the commissioner fails to issue the public report required under section 145.4134 or fails in any way to enforce this section, a group of 100 or more citizens of the state may seek an injunction in a court of competent jurisdiction against the commissioner requiring that a complete report be issued within a period stated by court order or requiring that enforcement action be taken.

(c) A physician or facility reporting in good faith and exercising due care shall have immunity from civil, criminal, or administrative liability that might otherwise result from reporting. A physician who knowingly or recklessly submits a false report under this section is guilty of a misdemeanor.

(d) The commissioner may take reasonable steps to ensure compliance with sections 145.4131 to 145.4133 and to verify data provided, including but not limited to, inspection of places where abortions are performed in accordance with chapter 14.

(e) The commissioner shall develop recommendations on appropriate penalties and methods of enforcement for physicians or facilities who fail to submit the report required under section 145.4132, submit an incomplete report, or submit a late report. The commissioner shall also assess the effectiveness of the enforcement methods and penalties provided in paragraph (a) and shall recommend appropriate changes, if any. These recommendations shall be reported to the chairs of the senate Health and Family Security Committee and the house of representatives Health and Human Services Committee by November 15, 1998.

History: 1998 c 407 art 10 s 6



Section 145.4136 — SEVERABILITY.

If any one or more provision, section, subdivision, sentence, clause, phrase, or word in sections 145.4131 to 145.4135, or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of sections 145.4131 to 145.4135 shall remain effective notwithstanding such unconstitutionality. The legislature hereby declares that it would have passed sections 145.4131 to 145.4135, and each provision, section, subdivision, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provision, section, subdivision, sentence, clause, phrase, or word be declared unconstitutional.

History: 1998 c 407 art 10 s 7



Section 145.414 — ABORTION NOT MANDATORY.

(a) No person and no hospital or institution shall be coerced, held liable or discriminated against in any manner because of a refusal to perform, accommodate, assist or submit to an abortion for any reason.

(b) It is the policy of the state of Minnesota that no health plan company as defined under section 62Q.01, subdivision 4, or health care cooperative as defined under section 62R.04, subdivision 2, shall be required to provide or provide coverage for an abortion. No provision of this chapter; of chapter 62A, 62C, 62D, 62H, 62L, 62M, 62N, 62R, 62V, 64B, or of any other chapter; of Minnesota Rules; or of Laws 1995, chapter 234, shall be construed as requiring a health plan company as defined under section 62Q.01, subdivision 4, or a health care cooperative as defined under section 62R.04, subdivision 2, to provide or provide coverage for an abortion.

(c) This section supersedes any provision of Laws 1995, chapter 234, or any act enacted prior to enactment of Laws 1995, chapter 234, that in any way limits or is inconsistent with this section. No provision of any act enacted subsequent to Laws 1995, chapter 234 shall be construed as in any way limiting or being inconsistent with this section, unless the act amends this section or expressly provides that it is intended to limit or be inconsistent with this section.

History: 1974 c 177 s 4; 1995 c 234 art 2 s 30; 2013 c 84 art 1 s 92

NOTE: This section was found unconstitutional as it applies to public hospitals or institutions under Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976).



Section 145.415 — LIVE FETUS AFTER ABORTION, TREATMENT.

Subdivision 1. Recognition. A potentially viable fetus which is live born following an attempted abortion shall be fully recognized as a human person under the law.

Subd. 2. Medical care. If an abortion of a potentially viable fetus results in a live birth, the responsible medical personnel shall take all reasonable measures, in keeping with good medical practice, to preserve the life and health of the live born person.

Subd. 3. Status. (1) Unless the abortion is performed to save the life of the woman or child, or, (2) unless one or both of the parents of the unborn child agrees within 30 days of the birth to accept the parental rights and responsibilities for the child if it survives the abortion, whenever an abortion of a potentially viable fetus results in a live birth, the child shall be an abandoned ward of the state and the parents shall have no parental rights or obligations as if the parental rights had been terminated pursuant to section 260C.301. The child shall be provided for pursuant to chapter 256J.

History: 1974 c 177 s 5; 1999 c 139 art 4 s 2; 1999 c 159 s 26

NOTE: This section was found unconstitutional in Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976).



Section 145.416 — LICENSING AND REGULATION OF FACILITIES.

The state commissioner of health shall license and promulgate rules for facilities as defined in section 145.411, subdivision 4, which are organized for purposes of delivering abortion services.

History: 1974 c 177 s 6; 1977 c 305 s 45; 1985 c 248 s 70



Section 145.42 — ABORTIONS; NONLIABILITY FOR REFUSAL TO PERFORM.

Subdivision 1. Damages. No physician, nurse, or other person who refuses to perform or assist in the performance of an abortion, and no hospital that refuses to permit the performance of an abortion upon its premises, shall be liable to any person for damages allegedly arising from the refusal.

Subd. 2. Related actions. No physician, nurse, or other person who refuses to perform or assist in the performance of an abortion shall, because of that refusal, be dismissed, suspended, demoted, or otherwise prejudiced or damaged by a hospital with which the person is affiliated or by which the person is employed.

History: 1971 c 693 s 1,2; 1986 c 444



Section 145.421 — HUMAN CONCEPTUS, LIVING; DEFINITIONS.

Subdivision 1. Terms. As used in this section and section 145.422, the terms defined in this section shall have the meanings given them.

Subd. 2. Human conceptus. "Human conceptus" means any human organism, conceived either in the human body or produced in an artificial environment other than the human body, from fertilization through the first 265 days thereafter.

Subd. 3. Living. "Living," as defined for the sole purpose of this section and section 145.422, means the presence of evidence of life, such as movement, heart or respiratory activity, the presence of electroencephalographic or electrocardiographic activity.

History: 1973 c 562 s 1



Section 145.422 — EXPERIMENTATION, RESEARCH OR SALE.

Subdivision 1. Penalty. Whoever uses or permits the use of a living human conceptus for any type of scientific, laboratory research or other experimentation except to protect the life or health of the conceptus, or except as herein provided, shall be guilty of a gross misdemeanor.

Subd. 2. Permitted acts. The use of a living human conceptus for research or experimentation which verifiable scientific evidence has shown to be harmless to the conceptus shall be permitted.

Subd. 3. Penalty; permitted payments. Whoever buys or sells a living human conceptus or nonrenewable organ of the body is guilty of a gross misdemeanor. Nothing in this subdivision prohibits (1) the buying and selling of a cell culture line or lines taken from a nonliving human conceptus; (2) payments for reasonable expenses associated with the removal, storage, and transportation of a human organ, including payments made to or on behalf of a living organ donor for actual expenses such as medical costs, lost income, or travel expenses that are incurred as a direct result of the donation of the nonrenewable organ; or (3) financial assistance payments provided under insurance and Medicare reimbursement programs.

History: 1973 c 562 s 2; 1984 c 475 s 1



Section 145.423 — ABORTION; LIVE BIRTHS.

Subdivision 1. Recognition; medical care. A born alive infant as a result of an abortion shall be fully recognized as a human person, and accorded immediate protection under the law. All reasonable measures consistent with good medical practice, including the compilation of appropriate medical records, shall be taken by the responsible medical personnel to preserve the life and health of the born alive infant.

Subd. 2. Physician required. When an abortion is performed after the 20th week of pregnancy, a physician, other than the physician performing the abortion, shall be immediately accessible to take all reasonable measures consistent with good medical practice, including the compilation of appropriate medical records, to preserve the life and health of any born alive infant that is the result of the abortion.

Subd. 3. Death. If a born alive infant described in subdivision 1 dies after birth, the body shall be disposed of in accordance with the provisions of section 145.1621.

Subd. 4. Definition of born alive infant. (a) In determining the meaning of any Minnesota statute, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of Minnesota, the words "person," "human being," "child," and "individual" shall include every infant member of the species Homo sapiens who is born alive at any stage of development.

(b) As used in this section, the term "born alive," with respect to a member of the species Homo sapiens, means the complete expulsion or extraction from his or her mother of that member, at any stage of development, who, after such expulsion or extraction, breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut, and regardless of whether the expulsion or extraction occurs as a result of a natural or induced labor, cesarean section, or induced abortion.

(c) Nothing in this section shall be construed to affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species Homo sapiens at any point prior to being born alive, as defined in this section.

Subd. 5. Civil and disciplinary actions. (a) Any person upon whom an abortion has been performed, or the parent or guardian of the mother if the mother is a minor, and the abortion results in the infant having been born alive, may maintain an action for death of or injury to the born alive infant against the person who performed the abortion if the death or injury was a result of simple negligence, gross negligence, wantonness, willfulness, intentional conduct, or another violation of the legal standard of care.

(b) Any responsible medical personnel that does not take all reasonable measures consistent with good medical practice to preserve the life and health of the born alive infant, as required by subdivision 1, may be subject to the suspension or revocation of that person's professional license by the professional board with authority over that person. Any person who has performed an abortion and against whom judgment has been rendered pursuant to paragraph (a) shall be subject to an automatic suspension of the person's professional license for at least one year and said license shall be reinstated only after the person's professional board requires compliance with this section by all board licensees.

(c) Nothing in this subdivision shall be construed to hold the mother of the born alive infant criminally or civilly liable for the actions of a physician, nurse, or other licensed health care provider in violation of this section to which the mother did not give her consent.

Subd. 6. Protection of privacy in court proceedings. In every civil action brought under this section, the court shall rule whether the anonymity of any female upon whom an abortion has been performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each order must be accompanied by specific written findings explaining why the anonymity of the female should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable, less restrictive alternative exists. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.

Subd. 7. Status of born alive infant. Unless the abortion is performed to save the life of the woman or fetus, or, unless one or both of the parents of the born alive infant agree within 30 days of the birth to accept the parental rights and responsibilities for the child, the child shall be an abandoned ward of the state and the parents shall have no parental rights or obligations as if the parental rights had been terminated pursuant to section 260C.301. The child shall be provided for pursuant to chapter 256J.

Subd. 8. Severability. If any one or more provision, section, subdivision, sentence, clause, phrase, or word of this section or the application of it to any person or circumstance is found to be unconstitutional, it is declared to be severable and the balance of this section shall remain effective notwithstanding such unconstitutionality. The legislature intends that it would have passed this section, and each provision, section, subdivision, sentence, clause, phrase, or word, regardless of the fact that any one provision, section, subdivision, sentence, clause, phrase, or word is declared unconstitutional.

Subd. 9. Short title. This section may be cited as the "Born Alive Infants Protection Act."

History: 1976 c 170 s 1; 1997 c 215 s 4; 2015 c 71 art 8 s 44



Section 145.4235 — POSITIVE ABORTION ALTERNATIVES.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "abortion" means the use of any means to terminate the pregnancy of a woman known to be pregnant with knowledge that the termination with those means will, with reasonable likelihood, cause the death of the unborn child. For purposes of this section, abortion does not include an abortion necessary to prevent the death of the mother;

(2) "nondirective counseling" means providing clients with:

(i) a list of health care providers and social service providers that provide prenatal care, childbirth care, infant care, foster care, adoption services, alternatives to abortion, or abortion services; and

(ii) nondirective, nonmarketing information regarding such providers; and

(3) "unborn child" means a member of the species Homo sapiens from fertilization until birth.

Subd. 2. Eligibility for grants. (a) The commissioner shall award grants to eligible applicants under paragraph (c) for the reasonable expenses of alternatives to abortion programs to support, encourage, and assist women in carrying their pregnancies to term and caring for their babies after birth by providing information on, referral to, and assistance with securing necessary services that enable women to carry their pregnancies to term and care for their babies after birth. Necessary services must include, but are not limited to:

(1) medical care;

(2) nutritional services;

(3) housing assistance;

(4) adoption services;

(5) education and employment assistance, including services that support the continuation and completion of high school;

(6) child care assistance; and

(7) parenting education and support services.

An applicant may not provide or assist a woman to obtain adoption services from a provider of adoption services that is not licensed.

(b) In addition to providing information and referral under paragraph (a), an eligible program may provide one or more of the necessary services under paragraph (a) that assists women in carrying their pregnancies to term. To avoid duplication of efforts, grantees may refer to other public or private programs, rather than provide the care directly, if a woman meets eligibility criteria for the other programs.

(c) To be eligible for a grant, an agency or organization must:

(1) be a private, nonprofit organization;

(2) demonstrate that the program is conducted under appropriate supervision;

(3) not charge women for services provided under the program;

(4) provide each pregnant woman counseled with accurate information on the developmental characteristics of babies and of unborn children, including offering the printed information described in section 145.4243;

(5) ensure that its alternatives-to-abortion program's purpose is to assist and encourage women in carrying their pregnancies to term and to maximize their potentials thereafter;

(6) ensure that none of the money provided is used to encourage or affirmatively counsel a woman to have an abortion not necessary to prevent her death, to provide her an abortion, or to directly refer her to an abortion provider for an abortion. The agency or organization may provide nondirective counseling; and

(7) have had the alternatives to abortion program in existence for at least one year as of July 1, 2011; or incorporated an alternative to abortion program that has been in existence for at least one year as of July 1, 2011.

(d) The provisions, words, phrases, and clauses of paragraph (c) are inseverable from this subdivision, and if any provision, word, phrase, or clause of paragraph (c) or its application to any person or circumstance is held invalid, the invalidity applies to all of this subdivision.

(e) An organization that provides abortions, promotes abortions, or directly refers to an abortion provider for an abortion is ineligible to receive a grant under this program. An affiliate of an organization that provides abortions, promotes abortions, or directly refers to an abortion provider for an abortion is ineligible to receive a grant under this section unless the organizations are separately incorporated and independent from each other. To be independent, the organizations may not share any of the following:

(1) the same or a similar name;

(2) medical facilities or nonmedical facilities, including but not limited to, business offices, treatment rooms, consultation rooms, examination rooms, and waiting rooms;

(3) expenses;

(4) employee wages or salaries; or

(5) equipment or supplies, including but not limited to, computers, telephone systems, telecommunications equipment, and office supplies.

(f) An organization that receives a grant under this section and that is affiliated with an organization that provides abortion services must maintain financial records that demonstrate strict compliance with this subdivision and that demonstrate that its independent affiliate that provides abortion services receives no direct or indirect economic or marketing benefit from the grant under this section.

(g) The commissioner shall approve any information provided by a grantee on the health risks associated with abortions to ensure that the information is medically accurate.

Subd. 3. Privacy protection. (a) Any program receiving a grant under this section must have a privacy policy and procedures in place to ensure that the name, address, telephone number, or any other information that might identify any woman seeking the services of the program is not made public or shared with any other agency or organization without the written consent of the woman. All communications between the program and the woman must remain confidential. For purposes of any medical care provided by the program, including, but not limited to, pregnancy tests or ultrasonic scanning, the program must adhere to the requirements in sections 144.291 to 144.298 that apply to providers before releasing any information relating to the medical care provided.

(b) Notwithstanding paragraph (a), the commissioner has access to any information necessary to monitor and review a grantee's program as required under subdivision 4.

Subd. 4. Duties of commissioner. The commissioner shall make grants under subdivision 2 beginning no later than July 1, 2006. In awarding grants, the commissioner shall consider the program's demonstrated capacity in providing services to assist a pregnant woman in carrying her pregnancy to term. The commissioner shall monitor and review the programs of each grantee to ensure that the grantee carefully adheres to the purposes and requirements of subdivision 2 and shall cease funding a grantee that fails to do so.

Subd. 5. Severability. Except as provided in subdivision 2, paragraph (d), if any provision, word, phrase, or clause of this section or its application to any person or circumstance is held invalid, such invalidity shall not affect the provisions, words, phrases, clauses, or applications of this section that can be given effect without the invalid provision, word, phrase, clause, or application and to this end, the provisions, words, phrases, and clauses of this section are severable.

Subd. 6. Supreme Court jurisdiction. The Minnesota Supreme Court has original jurisdiction over an action challenging the constitutionality of this section and shall expedite the resolution of the action.

History: 2005 c 124 s 2; 2007 c 147 art 10 s 15; 2012 c 152 s 1



Section 145.424 — PROHIBITION OF TORT ACTIONS.

Subdivision 1. Wrongful life action prohibited. No person shall maintain a cause of action or receive an award of damages on behalf of that person based on the claim that but for the negligent conduct of another, the person would have been aborted.

Subd. 2. Wrongful birth action prohibited. No person shall maintain a cause of action or receive an award of damages on the claim that but for the negligent conduct of another, a child would have been aborted.

Subd. 3. Failure or refusal to prevent a live birth. Nothing in this section shall be construed to preclude a cause of action for intentional or negligent malpractice or any other action arising in tort based on the failure of a contraceptive method or sterilization procedure or on a claim that, but for the negligent conduct of another, tests or treatment would have been provided or would have been provided properly which would have made possible the prevention, cure, or amelioration of any disease, defect, deficiency, or disability; provided, however, that abortion shall not have been deemed to prevent, cure, or ameliorate any disease, defect, deficiency, or disability. The failure or refusal of any person to perform or have an abortion shall not be a defense in any action, nor shall that failure or refusal be considered in awarding damages or in imposing a penalty in any action.

History: 1982 c 521 s 1; 1986 c 444; 2005 c 56 s 1



Section 145.4241 — DEFINITIONS.

Subdivision 1. Applicability. As used in sections 145.4241 to 145.4249, the following terms have the meanings given them.

Subd. 2. Abortion. "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device to intentionally terminate the pregnancy of a female known to be pregnant, with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus.

Subd. 3. Attempt to perform an abortion. "Attempt to perform an abortion" means an act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance of an abortion in Minnesota in violation of sections 145.4241 to 145.4249.

Subd. 3a. Fetal anomaly incompatible with life. "Fetal anomaly incompatible with life" means a fetal anomaly diagnosed before birth that will with reasonable certainty result in death of the unborn child within three months. Fetal anomaly incompatible with life does not include conditions which can be treated.

Subd. 4. Medical emergency. "Medical emergency" means any condition that, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant female as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial and irreversible impairment of a major bodily function.

Subd. 4a. Perinatal hospice. (a) "Perinatal hospice" means comprehensive support to the female and her family that includes support from the time of diagnosis through the time of birth and death of the infant and through the postpartum period. Supportive care may include maternal-fetal medical specialists, obstetricians, neonatologists, anesthesia specialists, clergy, social workers, and specialty nurses.

(b) The availability of perinatal hospice provides an alternative to families for whom elective pregnancy termination is not chosen.

Subd. 5. Physician. "Physician" means a person licensed as a physician or osteopathic physician under chapter 147.

Subd. 6. Probable gestational age of the unborn child. "Probable gestational age of the unborn child" means what will, in the judgment of the physician, with reasonable probability, be the gestational age of the unborn child at the time the abortion is planned to be performed.

Subd. 7. Stable Internet Web site. "Stable Internet Web site" means a Web site that, to the extent reasonably practicable, is safeguarded from having its content altered other than by the commissioner of health.

Subd. 8. Unborn child. "Unborn child" means a member of the species Homo sapiens from fertilization until birth.

History: 2003 c 14 art 1 s 2; 2006 c 267 art 2 s 1,2; 2016 c 119 s 7



Section 145.4242 — INFORMED CONSENT.

(a) No abortion shall be performed in this state except with the voluntary and informed consent of the female upon whom the abortion is to be performed. Except in the case of a medical emergency or if the fetus has an anomaly incompatible with life, and the female has declined perinatal hospice care, consent to an abortion is voluntary and informed only if:

(1) the female is told the following, by telephone or in person, by the physician who is to perform the abortion or by a referring physician, at least 24 hours before the abortion:

(i) the particular medical risks associated with the particular abortion procedure to be employed including, when medically accurate, the risks of infection, hemorrhage, breast cancer, danger to subsequent pregnancies, and infertility;

(ii) the probable gestational age of the unborn child at the time the abortion is to be performed;

(iii) the medical risks associated with carrying her child to term; and

(iv) for abortions after 20 weeks gestational, whether or not an anesthetic or analgesic would eliminate or alleviate organic pain to the unborn child caused by the particular method of abortion to be employed and the particular medical benefits and risks associated with the particular anesthetic or analgesic.

The information required by this clause may be provided by telephone without conducting a physical examination or tests of the patient, in which case the information required to be provided may be based on facts supplied to the physician by the female and whatever other relevant information is reasonably available to the physician. It may not be provided by a tape recording, but must be provided during a consultation in which the physician is able to ask questions of the female and the female is able to ask questions of the physician. If a physical examination, tests, or the availability of other information to the physician subsequently indicate, in the medical judgment of the physician, a revision of the information previously supplied to the patient, that revised information may be communicated to the patient at any time prior to the performance of the abortion. Nothing in this section may be construed to preclude provision of required information in a language understood by the patient through a translator;

(2) the female is informed, by telephone or in person, by the physician who is to perform the abortion, by a referring physician, or by an agent of either physician at least 24 hours before the abortion:

(i) that medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(ii) that the father is liable to assist in the support of her child, even in instances when the father has offered to pay for the abortion; and

(iii) that she has the right to review the printed materials described in section 145.4243, that these materials are available on a state-sponsored Web site, and what the Web site address is. The physician or the physician's agent shall orally inform the female that the materials have been provided by the state of Minnesota and that they describe the unborn child, list agencies that offer alternatives to abortion, and contain information on fetal pain. If the female chooses to view the materials other than on the Web site, they shall either be given to her at least 24 hours before the abortion or mailed to her at least 72 hours before the abortion by certified mail, restricted delivery to addressee, which means the postal employee can only deliver the mail to the addressee.

The information required by this clause may be provided by a tape recording if provision is made to record or otherwise register specifically whether the female does or does not choose to have the printed materials given or mailed to her;

(3) the female certifies in writing, prior to the abortion, that the information described in clauses (1) and (2) has been furnished to her and that she has been informed of her opportunity to review the information referred to in clause (2), item (iii); and

(4) prior to the performance of the abortion, the physician who is to perform the abortion or the physician's agent obtains a copy of the written certification prescribed by clause (3) and retains it on file with the female's medical record for at least three years following the date of receipt.

(b) Prior to administering the anesthetic or analgesic as described in paragraph (a), clause (1), item (iv), the physician must disclose to the woman any additional cost of the procedure for the administration of the anesthetic or analgesic. If the woman consents to the administration of the anesthetic or analgesic, the physician shall administer the anesthetic or analgesic or arrange to have the anesthetic or analgesic administered.

(c) A female seeking an abortion of her unborn child diagnosed with fetal anomaly incompatible with life must be informed of available perinatal hospice services and offered this care as an alternative to abortion. If perinatal hospice services are declined, voluntary and informed consent by the female seeking an abortion is given if the female receives the information required in paragraphs (a), clause (1), and (b). The female must comply with the requirements in paragraph (a), clauses (3) and (4).

History: 2003 c 14 art 1 s 3; 1Sp2005 c 4 art 6 s 35; 2006 c 267 art 2 s 3



Section 145.4243 — PRINTED INFORMATION.

(a) Within 90 days after July 1, 2003, the commissioner of health shall cause to be published, in English and in each language that is the primary language of two percent or more of the state's population, and shall cause to be available on the state Web site provided for under section 145.4244 the following printed materials in such a way as to ensure that the information is easily comprehensible:

(1) geographically indexed materials designed to inform the female of public and private agencies and services available to assist a female through pregnancy, upon childbirth, and while the child is dependent, including adoption agencies, which shall include a comprehensive list of the agencies available, a description of the services they offer, and a description of the manner, including telephone numbers, in which they might be contacted or, at the option of the commissioner of health, printed materials including a toll-free, 24-hours-a-day telephone number that may be called to obtain, orally or by a tape recorded message tailored to a zip code entered by the caller, such a list and description of agencies in the locality of the caller and of the services they offer;

(2) materials designed to inform the female of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a female can be known to be pregnant to full term, including any relevant information on the possibility of the unborn child's survival and pictures or drawings representing the development of unborn children at two-week gestational increments, provided that any such pictures or drawings must contain the dimensions of the fetus and must be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The material shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each procedure, the possible detrimental psychological effects of abortion, and the medical risks commonly associated with carrying a child to term; and

(3) materials with the following information concerning an unborn child of 20 weeks gestational age and at two weeks gestational increments thereafter in such a way as to ensure that the information is easily comprehensible:

(i) the development of the nervous system of the unborn child;

(ii) fetal responsiveness to adverse stimuli and other indications of capacity to experience organic pain; and

(iii) the impact on fetal organic pain of each of the methods of abortion procedures commonly employed at this stage of pregnancy.

The material under this clause shall be objective, nonjudgmental, and designed to convey only accurate scientific information.

(b) The materials referred to in this section must be printed in a typeface large enough to be clearly legible. The Web site provided for under section 145.4244 shall be maintained at a minimum resolution of 70 DPI (dots per inch). All pictures appearing on the Web site shall be a minimum of 200x300 pixels. All letters on the Web site shall be a minimum of 11-point font. All information and pictures shall be accessible with an industry standard browser, requiring no additional plug-ins. The materials required under this section must be available at no cost from the commissioner of health upon request and in appropriate number to any person, facility, or hospital.

History: 2003 c 14 art 1 s 4



Section 145.4244 — INTERNET WEB SITE.

The commissioner of health shall develop and maintain a stable Internet Web site to provide the information described under section 145.4243. No information regarding who uses the Web site shall be collected or maintained. The commissioner of health shall monitor the Web site on a weekly basis to prevent and correct tampering.

History: 2003 c 14 art 1 s 5



Section 145.4245 — PROCEDURE IN CASE OF MEDICAL EMERGENCY.

When a medical emergency compels the performance of an abortion, the physician shall inform the female, prior to the abortion if possible, of the medical indications supporting the physician's judgment that an abortion is necessary to avert her death or that a 24-hour delay will create serious risk of substantial and irreversible impairment of a major bodily function.

History: 2003 c 14 art 1 s 6



Section 145.4246 — REPORTING REQUIREMENTS.

Subdivision 1. Reporting form. Within 90 days after July 1, 2003, the commissioner of health shall prepare a reporting form for physicians containing a reprint of sections 145.4241 to 145.4249 and listing:

(1) the number of females to whom the physician provided the information described in section 145.4242, clause (1); of that number, the number provided by telephone and the number provided in person; and of each of those numbers, the number provided in the capacity of a referring physician and the number provided in the capacity of a physician who is to perform the abortion;

(2) the number of females to whom the physician or an agent of the physician provided the information described in section 145.4242, clause (2); of that number, the number provided by telephone and the number provided in person; of each of those numbers, the number provided in the capacity of a referring physician and the number provided in the capacity of a physician who is to perform the abortion; and of each of those numbers, the number provided by the physician and the number provided by an agent of the physician;

(3) the number of females who availed themselves of the opportunity to obtain a copy of the printed information described in section 145.4243 other than on the Web site and the number who did not; and of each of those numbers, the number who, to the best of the reporting physician's information and belief, went on to obtain the abortion; and

(4) the number of abortions performed by the physician in which information otherwise required to be provided at least 24 hours before the abortion was not so provided because an immediate abortion was necessary to avert the female's death and the number of abortions in which such information was not so provided because a delay would create serious risk of substantial and irreversible impairment of a major bodily function.

Subd. 2. Distribution of forms. The commissioner of health shall ensure that copies of the reporting forms described in subdivision 1 are provided:

(1) by December 1, 2003, and by December 1 of each subsequent year thereafter to all physicians licensed to practice in this state; and

(2) to each physician who subsequently becomes newly licensed to practice in this state, at the same time as official notification to that physician that the physician is so licensed.

Subd. 3. Reporting requirement. By April 1, 2005, and by April 1 of each subsequent year thereafter, each physician who provided, or whose agent provided, information to one or more females in accordance with section 145.4242 during the previous calendar year shall submit to the commissioner of health a copy of the form described in subdivision 1 with the requested data entered accurately and completely.

Subd. 4. Additional reporting. Nothing in this section shall be construed to preclude the voluntary or required submission of other reports or forms regarding abortions.

Subd. 5. Failure to report as required. Reports that are not submitted by the end of a grace period of 30 days following the due date shall be subject to a late fee of $500 for each additional 30-day period or portion of a 30-day period they are overdue. Any physician required to report according to this section who has not submitted a report, or has submitted only an incomplete report, more than one year following the due date, may, in an action brought by the commissioner of health, be directed by a court of competent jurisdiction to submit a complete report within a period stated by court order or be subject to sanctions for civil contempt.

Subd. 6. Public statistics. By July 1, 2005, and by July 1 of each subsequent year thereafter, the commissioner of health shall issue a public report providing statistics for the previous calendar year compiled from all of the reports covering that year submitted according to this section for each of the items listed in subdivision 1. Each report shall also provide the statistics for all previous calendar years, adjusted to reflect any additional information from late or corrected reports. The commissioner of health shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any individual providing or provided information according to section 145.4242.

Subd. 7. Consolidation. The commissioner of health may consolidate the forms or reports described in this section with other forms or reports to achieve administrative convenience or fiscal savings or to reduce the burden of reporting requirements.

History: 2003 c 14 art 1 s 7



Section 145.4247 — REMEDIES.

Subdivision 1. Civil remedies. Any person upon whom an abortion has been performed without complying with sections 145.4241 to 145.4249 may maintain an action against the person who performed the abortion in knowing or reckless violation of sections 145.4241 to 145.4249 for actual and punitive damages. Any person upon whom an abortion has been attempted without complying with sections 145.4241 to 145.4249 may maintain an action against the person who attempted to perform the abortion in knowing or reckless violation of sections 145.4241 to 145.4249 for actual and punitive damages. No civil liability may be assessed for failure to comply with section 145.4242, clause (2), item (iii), or that portion of section 145.4242, clause (2), requiring written certification that the female has been informed of her opportunity to review the information referred to in section 145.4242, clause (2), item (iii), unless the commissioner of health has made the printed materials or Web site address available at the time the physician or the physician's agent is required to inform the female of her right to review them.

Subd. 2. Suit to compel statistical report. If the commissioner of health fails to issue the public report required under section 145.4246, subdivision 6, or fails in any way to enforce Laws 2003, chapter 14, any group of ten or more citizens of this state may seek an injunction in a court of competent jurisdiction against the commissioner of health requiring that a complete report be issued within a period stated by court order. Failure to abide by such an injunction shall subject the commissioner to sanctions for civil contempt.

Subd. 3. Attorney fees. If judgment is rendered in favor of the plaintiff in any action described in this section, the court shall also render judgment for reasonable attorney fees in favor of the plaintiff against the defendant. If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall also render judgment for reasonable attorney fees in favor of the defendant against the plaintiff.

Subd. 4. Protection of privacy in court proceedings. In every civil action brought under sections 145.4241 to 145.4249, the court shall rule whether the anonymity of any female upon whom an abortion has been performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each order must be accompanied by specific written findings explaining why the anonymity of the female should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable, less restrictive alternative exists. In the absence of written consent of the female upon whom an abortion has been performed or attempted, anyone, other than a public official, who brings an action under subdivision 1, shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.

History: 2003 c 14 art 1 s 8



Section 145.4248 — SEVERABILITY.

If any one or more provision, section, subsection, sentence, clause, phrase, or word of sections 145.4241 to 145.4249 or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of sections 145.4241 to 145.4249 shall remain effective notwithstanding such unconstitutionality. The legislature hereby declares that it would have passed sections 145.4241 to 145.4249, and each provision, section, subsection, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provision, section, subsection, sentence, clause, phrase, or word be declared unconstitutional.

History: 2003 c 14 art 1 s 9



Section 145.4249 — SUPREME COURT JURISDICTION.

The Minnesota Supreme Court has original jurisdiction over an action challenging the constitutionality of sections 145.4241 to 145.4249 and shall expedite the resolution of the action.

History: 2003 c 14 art 1 s 10



Section 145.425 — PAY TOILETS IN PUBLIC PLACES; PROHIBITIONS; PENALTY.

Pay toilets and urinals in public places, public conveyances or public buildings are prohibited.

History: 1975 c 215 s 1; 2001 c 205 art 2 s 1



Section 145.471 — PRENATAL TRISOMY DIAGNOSIS AWARENESS ACT.

Subdivision 1. Short title. This section shall be known and may be cited as the "Prenatal Trisomy Diagnosis Awareness Act."

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "commissioner" means the commissioner of health;

(2) "deliver" means providing information to an expectant parent and, if appropriate, other family members, in a written format;

(3) "health care practitioner" means a medical professional that provides prenatal or postnatal care and administers or requests administration of a diagnostic or screening test to a pregnant woman that detects for trisomy conditions; and

(4) "trisomy conditions" means trisomy 13, otherwise known as Patau syndrome; trisomy 18, otherwise known as Edwards syndrome; and trisomy 21, otherwise known as Down syndrome.

Subd. 3. Health care practitioner duty. A health care practitioner who orders tests for a pregnant woman to screen for trisomy conditions shall provide the information in subdivision 4 to the pregnant woman if the test reveals a positive result for any of the trisomy conditions.

Subd. 4. Commissioner duties. (a) The commissioner shall make the following information available to health care practitioners:

(1) up-to-date and evidence-based information about the trisomy conditions that has been reviewed by medical experts and national trisomy organizations. The information must be provided in a written or an alternative format and must include the following:

(i) expected physical, developmental, educational, and psychosocial outcomes;

(ii) life expectancy;

(iii) the clinical course description;

(iv) expected intellectual and functional development; and

(v) treatment options available for the particular syndrome for which the test was positive; and

(2) contact information for nonprofit organizations that provide information and support services for trisomy conditions.

(b) The commissioner shall post the information in paragraph (a) on the Department of Health Web site.

(c) The commissioner shall follow existing department practice to ensure that the information is culturally and linguistically appropriate for all recipients.

(d) Any local or national organization that provides education or services related to trisomy conditions may request that the commissioner include the organization's informational material and contact information on the Department of Health Web site. Once a request is made, the commissioner may add the information to the Web site.

History: 2015 c 28 s 1



Section 145.4711 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 145.4711 to 145.4713, the following definitions apply.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Emergency care to sexual assault victims. "Emergency care to sexual assault victims" means medical examinations, procedures, and services provided at a hospital to a sexual assault victim following an alleged sexual assault.

Subd. 4. Emergency contraception. "Emergency contraception" means a drug, drug regimen, or device approved by the federal Food and Drug Administration to prevent pregnancy when administered after sexual contact, including prescription and over-the-counter hormonal emergency contraception and intrauterine devices.

Subd. 5. Sexual assault. "Sexual assault" means criminal sexual conduct in the first degree under section 609.342, criminal sexual conduct in the second degree under section 609.343, criminal sexual conduct in the third degree under section 609.344, criminal sexual conduct in the fourth degree under section 609.345, or incest under section 609.365.

Subd. 6. Sexual assault victim. "Sexual assault victim" means a woman or man who alleges, or is alleged to have been, sexually assaulted and who presents at a hospital as a patient.

History: 2007 c 42 s 1



Section 145.4712 — EMERGENCY CARE TO SEXUAL ASSAULT VICTIMS.

Subdivision 1. Emergency care to female sexual assault victims. (a) It shall be the standard of care for all hospitals that provide emergency care to, at a minimum:

(1) provide each female sexual assault victim with medically and factually accurate and unbiased written and oral information about emergency contraception from the American College of Obstetricians and Gynecologists and distributed to all hospitals by the Department of Health;

(2) orally inform each female sexual assault victim of the option of being provided with emergency contraception at the hospital; and

(3) immediately provide emergency contraception to each sexual assault victim who requests it provided it is not medically contraindicated and is ordered by a legal prescriber. Emergency contraception shall be administered in accordance with current medical protocols regarding timing and dosage necessary to complete the treatment.

(b) A hospital may administer a pregnancy test. If the pregnancy test is positive, the hospital does not have to comply with the provisions in paragraph (a).

Subd. 2. Emergency care to male and female sexual assault victims. It shall be the standard of care for all hospitals that provide emergency care to, at a minimum:

(1) provide each sexual assault victim with factually accurate and unbiased written and oral medical information about prophylactic antibiotics for treatment of sexually transmitted diseases;

(2) orally inform each sexual assault victim of the option of being provided prophylactic antibiotics for treatment of sexually transmitted diseases at the hospital; and

(3) immediately provide prophylactic antibiotics for treatment of sexually transmitted diseases to each sexual assault victim who requests it, provided it is not medically contraindicated and is ordered by a legal prescriber.

History: 2007 c 42 s 2



Section 145.4713 — COMPLAINTS.

The commissioner shall accept and investigate complaints regarding hospital compliance with section 145.4712. The commissioner shall periodically determine whether hospitals are in compliance with section 145.4712. Failure to comply with section 145.4712 may be grounds for the suspension or revocation of a hospital's license under section 144.55, subdivision 6.

History: 2007 c 42 s 3



Section 145.4715 — REPORTING PREVALENCE OF SEXUAL VIOLENCE.

The commissioner of health must routinely report to the public and to the legislature data on the prevalence and incidence of sexual violence in Minnesota, to the extent federal funding is available for this purpose. The commissioner must use existing data provided by the Centers for Disease Control and Prevention, or other source as identified by the commissioner.

History: 2012 c 247 art 2 s 11



Section 145.4716 — SAFE HARBOR FOR SEXUALLY EXPLOITED YOUTH.

Subdivision 1. Director. The commissioner of health shall establish a position for a director of child sex trafficking prevention.

Subd. 2. Duties of director. The director of child sex trafficking prevention is responsible for the following:

(1) developing and providing comprehensive training on sexual exploitation of youth for social service professionals, medical professionals, public health workers, and criminal justice professionals;

(2) collecting, organizing, maintaining, and disseminating information on sexual exploitation and services across the state, including maintaining a list of resources on the Department of Health Web site;

(3) monitoring and applying for federal funding for antitrafficking efforts that may benefit victims in the state;

(4) managing grant programs established under sections 145.4716 to 145.4718, and 609.3241, paragraph (c), clause (3);

(5) managing the request for proposals for grants for comprehensive services, including trauma-informed, culturally specific services;

(6) identifying best practices in serving sexually exploited youth, as defined in section 260C.007, subdivision 31;

(7) providing oversight of and technical support to regional navigators pursuant to section 145.4717;

(8) conducting a comprehensive evaluation of the statewide program for safe harbor of sexually exploited youth; and

(9) developing a policy consistent with the requirements of chapter 13 for sharing data related to sexually exploited youth, as defined in section 260C.007, subdivision 31, among regional navigators and community-based advocates.

Subd. 3. Youth eligible for services. Youth 24 years of age or younger shall be eligible for all services, support, and programs provided under this section and section 145.4717, and all shelter, housing beds, and services provided by the commissioner of human services to sexually exploited youth and youth at risk of sexual exploitation.

History: 2013 c 108 art 12 s 43; 2014 c 312 art 23 s 6; 2016 c 189 art 15 s 1,2



Section 145.4717 — REGIONAL NAVIGATOR GRANTS.

The commissioner of health, through its director of child sex trafficking prevention established in section 145.4716, shall provide grants to regional navigators serving six regions of the state to be determined by the commissioner. Each regional navigator must develop and annually submit a work plan to the director of child sex trafficking prevention. The work plans must include, but are not limited to, the following information:

(1) a needs statement specific to the region, including an examination of the population at risk;

(2) regional resources available to sexually exploited youth, as defined in section 260C.007, subdivision 31;

(3) grant goals and measurable outcomes; and

(4) grant activities including timelines.

History: 2013 c 108 art 12 s 44



Section 145.4718 — PROGRAM EVALUATION.

(a) The director of child sex trafficking prevention established under section 145.4716 must conduct, or contract for, comprehensive evaluation of the statewide program for safe harbor for sexually exploited youth. The first evaluation must be completed by June 30, 2015, and must be submitted to the commissioner of health by September 1, 2015, and every two years thereafter. The evaluation must consider whether the program is reaching intended victims and whether support services are available, accessible, and adequate for sexually exploited youth, as defined in section 260C.007, subdivision 31.

(b) In conducting the evaluation, the director of child sex trafficking prevention must consider evaluation of outcomes, including whether the program increases identification of sexually exploited youth, coordination of investigations, access to services and housing available for sexually exploited youth, and improved effectiveness of services. The evaluation must also include examination of the ways in which penalties under section 609.3241 are assessed, collected, and distributed to ensure funding for investigation, prosecution, and victim services to combat sexual exploitation of youth.

History: 2013 c 108 art 12 s 45



Section 145.56 — SUICIDE PREVENTION.

Subdivision 1. Suicide prevention plan. The commissioner of health shall refine, coordinate, and implement the state's suicide prevention plan using an evidence-based, public health approach for a life span plan focused on awareness and prevention, in collaboration with the commissioner of human services; the commissioner of public safety; the commissioner of education; the chancellor of Minnesota State Colleges and Universities; the president of the University of Minnesota; and appropriate agencies, organizations, and institutions in the community.

Subd. 2. Community-based programs. To the extent funds are appropriated for the purposes of this subdivision, the commissioner shall establish a grant program to fund:

(1) community-based programs to provide education, outreach, and advocacy services to populations who may be at risk for suicide;

(2) community-based programs that educate community helpers and gatekeepers, such as family members, spiritual leaders, coaches, and business owners, employers, and coworkers on how to prevent suicide by encouraging help-seeking behaviors;

(3) community-based programs that educate populations at risk for suicide and community helpers and gatekeepers that must include information on the symptoms of depression and other psychiatric illnesses, the warning signs of suicide, skills for preventing suicides, and making or seeking effective referrals to intervention and community resources;

(4) community-based programs to provide evidence-based suicide prevention and intervention education to school staff, parents, and students in grades kindergarten through 12, and for students attending Minnesota colleges and universities;

(5) community-based programs to provide evidence-based suicide prevention and intervention to public school nurses, teachers, administrators, coaches, school social workers, peace officers, firefighters, emergency medical technicians, advanced emergency medical technicians, paramedics, primary care providers, and others; and

(6) community-based, evidence-based postvention training to mental health professionals and practitioners in order to provide technical assistance to communities after a suicide and to prevent suicide clusters and contagion.

Subd. 3. Workplace and professional education. (a) The commissioner shall promote the use of employee assistance and workplace programs to support employees with depression and other psychiatric illnesses and substance abuse disorders, and refer them to services. In promoting these programs, the commissioner shall collaborate with employer and professional associations, unions, and safety councils.

(b) The commissioner shall provide training and technical assistance to local public health and other community-based professionals to provide for integrated implementation of best practices for preventing suicides.

Subd. 4. Collection and reporting suicide data. (a) The commissioner shall coordinate with federal, regional, local, and other state agencies to collect, analyze, and annually issue a public report on Minnesota-specific data on suicide and suicidal behaviors.

(b) The commissioner, in consultation with stakeholders, shall submit a detailed plan identifying proposed methods to improve the timeliness, usefulness, and quality of suicide-related data so that the data can help identify the scope of the suicide problem, identify high-risk groups, set priority prevention activities, and monitor the effects of suicide prevention programs. The report shall include how to improve external cause of injury coding, progress on implementing the Minnesota Violent Death Reporting System, how to obtain and release data in a timely manner, and how to support the use of psychological autopsies.

(c) The written report must be provided to the chairs and ranking minority members of the house of representatives and senate finance and policy divisions and committees with jurisdiction over health and human services by February 1, 2016.

Subd. 5. Periodic evaluations; biennial reports. To the extent funds are appropriated for the purposes of this subdivision, the commissioner shall conduct periodic evaluations of the impact of and outcomes from implementation of the state's suicide prevention plan and each of the activities specified in this section. By July 1, 2002, and July 1 of each even-numbered year thereafter, the commissioner shall report the results of these evaluations to the chairs of the policy and finance committees in the house of representatives and senate with jurisdiction over health and human services issues.

History: 1Sp2001 c 9 art 1 s 45; 2002 c 379 art 1 s 113; 2003 c 130 s 12; 1Sp2005 c 4 art 6 s 36,37; 2009 c 159 s 11,12; 2015 c 71 art 2 s 6,7



Section 145.61 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 145.61 to 145.67 the terms defined in this section have the meanings given them.

Subd. 2. Professional. "Professional" means a person licensed or registered to practice a healing art under chapter 147 or 148, to practice dentistry under chapter 150A, to practice as a pharmacist under chapter 151, or to practice podiatry under chapter 153.

Subd. 3. Professional service. "Professional service" means service rendered by a professional of the type such professional is licensed to perform.

Subd. 4. Health care. "Health care" means professional services rendered by a professional or an employee of a professional and services furnished by a hospital, sanitarium, nursing home or other institution for the hospitalization or care of human beings.

Subd. 4a. Administrative staff. "Administrative staff" means the staff of a hospital, clinic, nursing home, nonprofit health service plan corporation, or health maintenance organization.

Subd. 4b. Consumer director. "Consumer director" means a director of a health service plan corporation or health maintenance organization who is not a licensed or registered health care professional.

Subd. 4c. Preferred provider organization. "Preferred provider organization" means an organization that contracts with insurance carriers or other entities to arrange a network of health care providers whose services are offered to the insureds or other covered persons.

Subd. 5. Review organization. "Review organization" means a nonprofit organization acting according to clause (l), a committee as defined under section 144E.32, subdivision 2, or a committee whose membership is limited to professionals, administrative staff, and consumer directors, except where otherwise provided for by state or federal law, and which is established by one or more of the following: a hospital, a clinic, a nursing home, an ambulance service or first responder service regulated under chapter 144E, one or more state or local associations of professionals, an organization of professionals from a particular area or medical institution, a health maintenance organization as defined in chapter 62D, a community integrated service network as defined in chapter 62N, a nonprofit health service plan corporation as defined in chapter 62C, a preferred provider organization, a professional standards review organization established pursuant to United States Code, title 42, section 1320c-1 et seq., a medical review agent established to meet the requirements of section 256B.04, subdivision 15, the Department of Human Services, or a nonprofit corporation that owns, operates, or is established by one or more of the above referenced entities, to gather and review information relating to the care and treatment of patients for the purposes of:

(a) evaluating and improving the quality of health care;

(b) reducing morbidity or mortality;

(c) obtaining and disseminating statistics and information relative to the treatment and prevention of diseases, illness and injuries;

(d) developing and publishing guidelines showing the norms of health care in the area or medical institution or in the entity or organization that established the review organization;

(e) developing and publishing guidelines designed to keep within reasonable bounds the cost of health care;

(f) developing and publishing guidelines designed to improve the safety of care provided to individuals;

(g) reviewing the safety, quality, or cost of health care services provided to enrollees of health maintenance organizations, community integrated service networks, health service plans, preferred provider organizations, and insurance companies;

(h) acting as a professional standards review organization pursuant to United States Code, title 42, section 1320c-1 et seq.;

(i) determining whether a professional shall be granted staff privileges in a medical institution, membership in a state or local association of professionals, or participating status in a nonprofit health service plan corporation, health maintenance organization, community integrated service network, preferred provider organization, or insurance company, or whether a professional's staff privileges, membership, or participation status should be limited, suspended or revoked;

(j) reviewing, ruling on, or advising on controversies, disputes or questions between:

(1) health insurance carriers, nonprofit health service plan corporations, health maintenance organizations, community integrated service networks, self-insurers and their insureds, subscribers, enrollees, or other covered persons;

(2) professional licensing boards and health providers licensed by them;

(3) professionals and their patients concerning diagnosis, treatment or care, or the charges or fees therefor;

(4) professionals and health insurance carriers, nonprofit health service plan corporations, health maintenance organizations, community integrated service networks, or self-insurers concerning a charge or fee for health care services provided to an insured, subscriber, enrollee, or other covered person;

(5) professionals or their patients and the federal, state, or local government, or agencies thereof;

(k) providing underwriting assistance in connection with professional liability insurance coverage applied for or obtained by dentists, or providing assistance to underwriters in evaluating claims against dentists;

(l) acting as a medical review agent under section 256B.04, subdivision 15;

(m) providing recommendations on the medical necessity of a health service, or the relevant prevailing community standard for a health service;

(n) providing quality assurance as required by United States Code, title 42, sections 1396r(b)(1)(b) and 1395i-3(b)(1)(b) of the Social Security Act;

(o) providing information to group purchasers of health care services when that information was originally generated within the review organization for a purpose specified by this subdivision;

(p) providing information to other, affiliated or nonaffiliated review organizations, when that information was originally generated within the review organization for a purpose specified by this subdivision, and as long as that information will further the purposes of a review organization as specified by this subdivision; or

(q) participating in a standardized incident reporting system, including Internet-based applications, to share information for the purpose of identifying and analyzing trends in medical error and iatrogenic injury.

History: 1971 c 283 s 1; 1974 c 295 s 1,2; 1975 c 73 s 1; 1976 c 173 s 49; 1982 c 424 s 133; 1982 c 546 s 1; 1985 c 184 s 1; 1989 c 282 art 3 s 30; 1991 c 137 s 1-3; 1992 c 400 s 1,2; 1992 c 549 art 7 s 6; 1993 c 345 art 3 s 18; 1994 c 497 s 1,2; 1996 c 305 art 1 s 37; 1996 c 451 art 4 s 24; 1999 c 51 s 2; 1999 c 84 s 2; 2001 c 7 s 33; 2001 c 120 s 1; 2016 c 158 art 2 s 37



Section 145.62 — PROVIDING INFORMATION TO REVIEW ORGANIZATION; IMMUNITY.

No person, firm, or corporation providing information to a review organization shall be subject to any action for damages or other relief, by reason of having furnished such information, unless such information is false and the person providing such information knew, or had reason to believe, such information was false.

History: 1971 c 283 s 2



Section 145.63 — REVIEW ORGANIZATION; ADVISORY CAPACITY; IMMUNITY.

Subdivision 1. Members, directors, and officers. No review organization and no person who is a member or employee, director, or officer of, who acts in an advisory capacity to, or who furnishes counsel or services to, a review organization shall be liable for damages or other relief in any action brought by a person or persons whose activities have been or are being scrutinized or reviewed by a review organization, by reason of the performance by the person of any duty, function, or activity of such review organization, unless the performance of such duty, function or activity was motivated by malice toward the person affected thereby. No review organization and no person shall be liable for damages or other relief in any action by reason of the performance of the review organization or person of any duty, function, or activity as a review organization or a member of a review committee or by reason of any recommendation or action of the review committee when the person acts in the reasonable belief that the action or recommendation is warranted by facts known to the person or the review organization after reasonable efforts to ascertain the facts upon which the review organization's action or recommendation is made, except that any corporation designated as a review organization under the Code of Federal Regulations, title 42, section 466 (1983) shall be subject to actions for damages or other relief by reason of any failure of a person, whose care or treatment is required to be scrutinized or reviewed by the review organization, to receive medical care or treatment as a result of a determination by the review organization that medical care was unnecessary or inappropriate.

The protections from liability provided in this subdivision shall also apply to the governing body of the review organization and shall not be waived as a result of referral of a matter from the review organization to the governing body or consideration by the governing body of decisions, recommendations, or documentation of the review organization.

Subd. 2. Organizations. No state or local association of professionals or organization of professionals from a particular area shall be liable for damages or other relief in any action brought by a person whose activities have been or are being scrutinized or reviewed by a review organization established by the association or organization, unless the association or organization was motivated by malice towards the person affected by the review or scrutiny.

History: 1971 c 283 s 3; 1974 c 295 s 3; 1985 c 184 s 2; 1986 c 444; 1987 c 152 art 2 s 1; 1989 c 282 art 3 s 31; 1991 c 137 s 4



Section 145.64 — CONFIDENTIALITY OF RECORDS OF REVIEW ORGANIZATION.

Subdivision 1. Data and information. (a) Except as provided in subdivision 4, data and information acquired by a review organization, in the exercise of its duties and functions, or by an individual or other entity acting at the direction of a review organization, shall be held in confidence, shall not be disclosed to anyone except to the extent necessary to carry out one or more of the purposes of the review organization, and shall not be subject to subpoena or discovery. No person described in section 145.63 shall disclose what transpired at a meeting of a review organization except to the extent necessary to carry out one or more of the purposes of a review organization. The proceedings and records of a review organization shall not be subject to discovery or introduction into evidence in any civil action against a professional arising out of the matter or matters which are the subject of consideration by the review organization. Information, documents or records otherwise available from original sources shall not be immune from discovery or use in any civil action merely because they were presented during proceedings of a review organization, nor shall any person who testified before a review organization or who is a member of it be prevented from testifying as to matters within the person's knowledge, but a witness cannot be asked about the witness' testimony before a review organization or opinions formed by the witness as a result of its hearings. For purposes of this subdivision, records of a review organization include Internet-based data derived from data shared for the purposes of the standardized incident reporting system described in section 145.61, subdivision 5, clause (q), and reports submitted electronically in compliance with sections 144.706 to 144.7069.

(b) Notwithstanding paragraph (a), a review organization may release non-patient-identified aggregate trend data on medical error and iatrogenic injury and a facility may file the reports, analyses, and plans required by sections 144.706 to 144.7069 without violating this section or being subjected to a penalty under section 145.66 and without compromising the protections provided under sections 145.61 to 145.67 to the reporter of such information; to the review organization, its sponsoring organizations, and members; and to the underlying data and reports.

(c) The confidentiality protection and protection from discovery or introduction into evidence provided in this subdivision shall also apply to the governing body of the review organization and shall not be waived as a result of referral of a matter from the review organization to the governing body or consideration by the governing body of decisions, recommendations, or documentation of the review organization.

(d) The governing body of a hospital, health maintenance organization, or community integrated service network, that is owned or operated by a governmental entity, may close a meeting to discuss decisions, recommendations, deliberations, or documentation of the review organization. A meeting may not be closed except by a majority vote of the governing body in a public meeting. The closed meeting must be tape recorded and the tape must be retained by the governing body for five years.

Subd. 2. Provider data. The restrictions in subdivision 1 shall not apply to professionals requesting or seeking through discovery, data, information, or records relating to their medical staff privileges, membership, or participation status. However, any data so disclosed in such proceedings shall not be admissible in any other judicial proceeding than those brought by the professional to challenge an action relating to the professional's medical staff privileges or participation status.

Subd. 3. Hennepin County emergency medical services data. Data collected, created, or maintained by the quality committee of the Hennepin County Emergency Medical Services Advisory Council when conducting a health care review activity of the emergency medical services function or services are private data on individuals or nonpublic data not on individuals, as defined in section 13.02.

Subd. 4. Standardized incident reporting system data. A review organization that is participating in a standardized incident reporting system described in section 145.61, subdivision 5, clause (q), may release data for purposes of the reporting system, provided that the data do not identify an individual and are not released in a manner in which an individual can be identified.

Subd. 5. Commissioner of health. Nothing in this section shall be construed to prohibit or restrict the right of the commissioner of health to access the original information, documents, or records acquired by a review organization as permitted by law.

History: 1971 c 283 s 4; 1974 c 295 s 4; 1975 c 73 s 2; 1986 c 444; 1991 c 137 s 5; 1992 c 549 art 7 s 7; 1994 c 497 s 3; 1994 c 625 art 8 s 47; 1996 c 440 art 1 s 37; 1997 c 225 art 2 s 62; 2001 c 120 s 2-4; 2003 c 99 s 6



Section 145.65 — GUIDELINES NOT ADMISSIBLE IN EVIDENCE.

No guideline established by a review organization shall be admissible in evidence in any proceeding brought by or against a professional by a person to whom such professional has rendered professional services.

History: 1971 c 283 s 5



Section 145.66 — PENALTY FOR VIOLATION.

Any disclosure other than that authorized by section 145.64, of data and information acquired by a review committee or of what transpired at a review meeting, is a misdemeanor.

History: 1971 c 283 s 6



Section 145.67 — PROTECTION OF PATIENT.

Nothing contained in sections 145.61 to 145.67 shall be construed to relieve any person of any liability which the person has incurred or may incur to a patient as a result of furnishing health care to such patient.

History: 1971 c 283 s 7; 1986 c 444



Section 145.671 — PEDIATRIC VACCINE ADMINISTRATION.

The commissioner of health shall enroll a licensed pharmacy or individual pharmacist as a program-registered provider in the pediatric vaccine administration program under section 13631 of the federal Omnibus Budget Reconciliation Act of 1993, Public Law 103-66, based on the program's infrastructure capacity to enroll the additional pharmacy providers in the program.

History: 2009 c 157 art 1 s 1; 2012 c 187 s 74



Section 145.672 — HEALTHY CHILDREN THROUGH IMMUNIZATION.

Pharmacies and pharmacists providing immunizations to children under private insurance or fee-for-service arrangements prior to June 1, 2009, that are not enrolled in the pediatric vaccine administration program under section 13631 of the federal Omnibus Budget Reconciliation Act of 1993, Public Law 103-66, must discontinue immunization services to children under private insurance or fee-for-service arrangements after December 31, 2009.

History: 2009 c 157 art 1 s 2; 2012 c 187 s 74



Section 145.682 — CERTIFICATION OF EXPERT REVIEW; AFFIDAVIT.

Subdivision 1. Definition. For purposes of this section, "health care provider" means a physician, surgeon, dentist, or other health care professional or hospital, including all persons or entities providing health care as defined in section 145.61, subdivisions 2 and 4, or a certified health care professional employed by or providing services as an independent contractor in a hospital.

Subd. 2. Requirement. In an action alleging malpractice, error, mistake, or failure to cure, whether based on contract or tort, against a health care provider which includes a cause of action as to which expert testimony is necessary to establish a prima facie case, the plaintiff must: (1) unless otherwise provided in subdivision 3, paragraph (b), serve upon defendant with the summons and complaint an affidavit as provided in subdivision 3; and (2) serve upon defendant within 180 days after commencement of discovery under the Rules of Civil Procedure, rule 26.04(a) an affidavit as provided by subdivision 4.

Subd. 3. Affidavit of expert review. The affidavit required by subdivision 2, clause (1), must be by the plaintiff's attorney and state that:

(a) the facts of the case have been reviewed by the plaintiff's attorney with an expert whose qualifications provide a reasonable expectation that the expert's opinions could be admissible at trial and that, in the opinion of this expert, one or more defendants deviated from the applicable standard of care and by that action caused injury to the plaintiff; or

(b) the expert review required by paragraph (a) could not reasonably be obtained before the action was commenced because of the applicable statute of limitations. If an affidavit is executed pursuant to this paragraph, the affidavit in paragraph (a) must be served on defendant or the defendant's counsel within 90 days after service of the summons and complaint.

Subd. 4. Identification of experts to be called. (a) The affidavit required by subdivision 2, clause (2), must be signed by each expert listed in the affidavit and by the plaintiff's attorney and state the identity of each person whom plaintiff expects to call as an expert witness at trial to testify with respect to the issues of malpractice or causation, the substance of the facts and opinions to which the expert is expected to testify, and a summary of the grounds for each opinion. Answers to interrogatories that state the information required by this subdivision satisfy the requirements of this subdivision if they are signed by the plaintiff's attorney and by each expert listed in the answers to interrogatories and served upon the defendant within 180 days after commencement of discovery under the Rules of Civil Procedure, rule 26.04(a).

(b) The parties or the court for good cause shown, may by agreement, provide for extensions of the time limits specified in subdivision 2, 3, or this subdivision. Nothing in this subdivision may be construed to prevent either party from calling additional expert witnesses or substituting other expert witnesses.

(c) In any action alleging medical malpractice, all expert interrogatory answers must be signed by the attorney for the party responding to the interrogatory and by each expert listed in the answers. The court shall include in a scheduling order a deadline prior to the close of discovery for all parties to answer expert interrogatories for all experts to be called at trial. No additional experts may be called by any party without agreement of the parties or by leave of the court for good cause shown.

Subd. 5. Responsibilities of plaintiff as attorney. If the plaintiff is acting pro se, the plaintiff shall sign the affidavit or answers to interrogatories referred to in this section and is bound by those provisions as if represented by an attorney.

Subd. 6. Penalty for noncompliance. (a) Failure to comply with subdivision 2, clause (1), within 60 days after demand for the affidavit results, upon motion, in mandatory dismissal with prejudice of each cause of action as to which expert testimony is necessary to establish a prima facie case.

(b) Failure to comply with subdivision 2, clause (2), results, upon motion, in mandatory dismissal with prejudice of each cause of action as to which expert testimony is necessary to establish a prima facie case.

(c) Failure to comply with subdivision 4 because of deficiencies in the affidavit or answers to interrogatories results, upon motion, in mandatory dismissal with prejudice of each action as to which expert testimony is necessary to establish a prima facie case, provided that:

(1) the motion to dismiss the action identifies the claimed deficiencies in the affidavit or answers to interrogatories;

(2) the time for hearing the motion is at least 45 days from the date of service of the motion; and

(3) before the hearing on the motion, the plaintiff does not serve upon the defendant an amended affidavit or answers to interrogatories that correct the claimed deficiencies.

Subd. 7. Consequences of signing affidavit. The signature of the plaintiff or the plaintiff's attorney constitutes a certification that the person has read the affidavit or answers to interrogatories, and that to the best of the person's knowledge, information, and belief formed after a reasonable inquiry, it is true, accurate, and made in good faith. A certification made in violation of this subdivision subjects the attorney or plaintiff responsible for such conduct to reasonable attorney's fees, costs, and disbursements.

History: 1986 c 455 s 60; 1992 c 549 art 8 s 1; 2002 c 403 s 1; 2014 c 153 s 1,2



Section 145.698 — CONFINEMENT OF DRUG DEPENDENT PERSON.

Subdivision 1. Authority. When a person has been accused of violating any state or local law or ordinance in district court, and if it appears to the court that the defendant may be a drug dependent person, or by reason of the repeated use of drugs may not be responsible for that person's actions, the court may adjourn the proceedings and order the county attorney to file a petition for commitment of the defendant pursuant to chapter 253B, the Minnesota Commitment and Treatment Act, for confinement in a hospital, a mental health center, the Willmar Regional Treatment Center or other drug treatment facility until such time as the court feels that such person can be returned to the court.

Subd. 2. Stay; commitment. Upon conviction of a defendant for any crime, or following revocation of probation previously granted whether or not sentence has been imposed, if it appears to the court that the defendant may be a drug dependent person, or by reason of the repeated use of drugs may be in imminent danger of becoming addicted, the court may adjourn the proceedings or suspend imposition or execution of sentence and order the county attorney to file a petition for commitment of the defendant pursuant to chapter 253B until the court feels that the person is no longer in need of institutional care and treatment.

History: 1971 c 892 s 11; 1983 c 247 s 62; 1986 c 444; 1987 c 384 art 1 s 49; 1998 c 254 art 2 s 11; 2000 c 260 s 22



Section 145.711 — DEFINITIONS.

Subdivision 1. Application. For purposes of sections 145.711 to 145.714, the following definitions apply.

Subd. 2. Dispensing. "Dispensing" means the retail delivery of ophthalmic goods to a patient.

Subd. 3. Fitting. "Fitting" means the performance of mechanical procedures and measurements necessary to adapt and fit contact lenses after an eye examination and supervision of the trial wearing of the contact lenses, which may require revisions during the trial period.

Subd. 4. Ophthalmic goods. "Ophthalmic goods" means eyeglasses, one or more eyeglass components for which a prescription is required, or contact lenses.

Subd. 5. Ophthalmic services. "Ophthalmic services" means the measuring, fitting, adjusting, fabricating, or prescribing of ophthalmic goods after an eye examination.

Subd. 6. Optometrist. "Optometrist" means an individual licensed to practice optometry under sections 148.52 to 148.62.

Subd. 7. Patient. "Patient" means a person who has had an eye examination.

Subd. 8. Prescription. "Prescription" means a written directive from an optometrist or physician for contact lenses that must include the manufacturer's brand name, power, base curve, the name and telephone number of the prescribing optometrist or physician, patient's name, and the expiration date of the prescription. If applicable, the prescription may also include diameter, axis, add power, cylinder, peripheral curve, optical zone, or center thickness.

Subd. 9. Physician. "Physician" means an individual licensed to practice medicine under chapter 147.

History: 2002 c 259 s 1



Section 145.712 — REQUIREMENTS FOR CONTACT LENSES PRESCRIPTIONS.

Subdivision 1. Copy of prescription. An optometrist or physician must provide a patient with a copy of the patient's prescription upon completion of the patient's eye examination and fitting. An optometrist or physician may refuse to give a patient a copy of the patient's prescription until after the patient has paid for the eye examination and fitting, but only if the optometrist or physician would have required immediate payment from that patient if the examination had revealed that no ophthalmic goods were required.

Subd. 2. Prescription expiration date. A prescription written by an optometrist or physician must expire two years after it is written, unless a different expiration date is warranted by the patient's ocular health. If the prescription is valid for less than two years, the optometrist or physician must note the medical reason for the prescription's expiration date in the patient's record and must orally explain to the patient at the time of the eye examination the reason for the prescription's expiration date.

Subd. 3. Prescription verification. An optometrist or physician must promptly respond to any request received from a physician, optometrist, optician, or contact lens retailer to verify a patient's prescription information in order for the person requesting the information to accurately dispense the contact lenses. Verification must be requested by telephone, fax, or through electronic communications during the prescriber's normal business hours. Consistently failing to respond to verification requests within a reasonable period of time is grounds for disciplinary action by the respective regulatory board.

Subd. 4. Prohibited conduct. When filling a contact lens prescription, no optometrist, physician, or contact lens retailer may:

(1) substitute or in any way dispense a different contact lens than the contact lens ordered on the prescription;

(2) dispense a contact lens for a period of time beyond the written expiration date; or

(3) dispense contact lenses that are not based on prescription parameters pursuant to a valid prescription.

Subd. 5. Dispensing records. A copy of the dispensing records must be kept on file at the dispensing location for a period of no less than two years.

History: 2002 c 259 s 2



Section 145.713 — OPTOMETRIST AND PHYSICIAN PRACTICES.

Subdivision 1. Prohibited conduct. No optometrist or physician may:

(1) condition the availability of an eye examination or the release of a prescription to a patient on a requirement that the patient agree to purchase ophthalmic goods from the optometrist or physician who performed the eye examination or from another specified optometrist or physician;

(2) charge a patient a fee in addition to the optometrist's or physician's examination and fitting fees as a condition of releasing the prescription to the patient. An optometrist or physician may charge a reasonable additional fee for fitting ophthalmic goods dispensed by another practitioner if that fee is imposed at the time the fitting is performed; or

(3) prescribe a manufacturer's brand name contact lens that can only be dispensed through the prescribing physician or optometrist's office.

Subd. 2. Contraindications for contact lenses. If an optometrist or physician determines that a patient's ocular health presents a contraindication for contact lenses, the optometrist or physician must orally inform the patient of the contraindication and must document the contraindication in the patient's records. An optometrist or physician may exclude categories of contact lenses where clinically indicated.

Subd. 3. Waivers of liability prohibited. No optometrist or physician may place on a patient's prescription, require a patient to sign, or deliver to a patient a form or notice waiving liability or responsibility for the accuracy of the eye examination or the accuracy of the ophthalmic goods and ophthalmic services dispensed by another practitioner. Prohibiting waivers of liability under this subdivision does not impose liability on an optometrist or physician for the ophthalmic goods or ophthalmic services dispensed by another practitioner pursuant to the optometrist's or physician's prescription.

History: 2002 c 259 s 3



Section 145.7131 — EXCEPTION TO EYEGLASS PRESCRIPTION EXPIRATION.

Notwithstanding any practice to the contrary, in an emergency situation or in the case of lost glasses, an optometrist or physician may authorize a new pair of prescription eyeglasses using the prescription from the old lenses or the last prescription available.

History: 2014 c 291 art 10 s 1



Section 145.714 — ENFORCEMENT.

Failure to comply with sections 145.711 to 145.713 shall be grounds for disciplinary action by the Board of Optometry or the Board of Medical Practice.

History: 2002 c 259 s 4



Section 145.851 — DEFINITIONS.

In sections 145.851 to 145.858:

(a) "disabled condition" means the condition of being unconscious, semiconscious, incoherent, or otherwise incapacitated to communicate;

(b) "disabled person" means a person in a disabled condition;

(c) "the emergency symbol" means the caduceus inscribed within a six-barred cross used by the American Medical Association to denote emergency information;

(d) "identifying device" means an identifying bracelet, necklace, metal tag, or similar device bearing the emergency symbol and the information needed in an emergency;

(e) "medical practitioner" means a person licensed or authorized to practice medicine, osteopathic medicine, and the healing arts.

History: 1973 c 428 s 1; 2016 c 119 s 7



Section 145.852 — IDENTIFYING DEVICES FOR PERSONS HAVING CERTAIN CONDITIONS.

Subdivision 1. Authorization. A person who suffers from epilepsy, diabetes, a cardiac condition, or any other type of illness that causes temporary blackouts, semiconscious periods, or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses, or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

Subd. 2. Identification card. Any person may carry an identification card bearing the person's name, type of medical condition, physician's name, and other medical information.

Subd. 3. Consent. By wearing an identifying device a person gives consent for any law enforcement officer or medical practitioner who finds the person in a disabled condition to make a reasonable search of the person's clothing or other effects for an identification card of the type described in subdivision 2.

History: 1973 c 428 s 2; 1986 c 444



Section 145.853 — DUTY OF LAW ENFORCEMENT OFFICER.

Subdivision 1. Diligent effort required. A law enforcement officer shall make a diligent effort to determine whether any disabled person found is a person having epilepsy or a diabetic, or suffers from some other type of illness that would cause the condition. Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.

Subd. 2. Search. In seeking to determine whether a disabled person suffers from an illness, a law enforcement officer shall make a reasonable search for an identifying device and an identification card of the type described in section 145.852, subdivision 2, and examine them for emergency information. The law enforcement officer may not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the disabled person's condition. The law enforcement officer may not remove an identifying device or an identification card from the possession of a disabled person unless the removal is necessary for law enforcement purposes or to protect the safety of the disabled person.

Subd. 3. Duty; absence of device. A law enforcement officer who finds a disabled person without an identifying device or identification card is not relieved of the duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition.

Subd. 4. Actions. A cause of action against a law enforcement officer does not arise from the officer's making a reasonable search of the disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

Subd. 5. Notification; medical care. A law enforcement officer who determines or has reason to believe that a disabled person is suffering from an illness causing the person's condition shall promptly notify the person's physician, if practicable. If the officer is unable to ascertain the physician's identity or to communicate with the physician, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available. If the officer believes it unduly dangerous to move the disabled person, the officer shall make a reasonable effort to obtain the assistance of a medical practitioner.

History: 1973 c 428 s 3; 1983 c 10 s 1; 1986 c 444; 1988 c 689 art 2 s 44



Section 145.854 — DUTY OF MEDICAL PRACTITIONERS.

Subdivision 1. Search. A medical practitioner, in discharging a duty to a disabled person whom the practitioner has undertaken to examine or treat, shall make a reasonable search for an identifying device or identification card of the type described in section 145.852, subdivision 2 and examine them for emergency information.

Subd. 2. Actions. A cause of action against a medical practitioner does not arise from the practitioner's making a reasonable search of a disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

History: 1973 c 428 s 4; 1986 c 444



Section 145.855 — DUTY OF OTHERS.

Subdivision 1. Notification; search. A person, other than a law enforcement officer or medical practitioner, who finds a disabled person shall make a reasonable effort to notify a law enforcement officer. If a law enforcement officer or medical practitioner is not present, a person who finds a disabled person may (1) make a reasonable search for an identifying device, and (2) if the identifying device is found may make a reasonable search for an identification card of the type described in section 145.852, subdivision 2. If a device or card is located, the person making the search shall attempt promptly to bring its contents to the attention of a law enforcement officer or medical practitioner.

Subd. 2. Actions. A cause of action does not arise from a reasonable search to locate an identifying device or identification card as authorized by subdivision 1.

History: 1973 c 428 s 5



Section 145.856 — FALSIFYING IDENTIFICATION OR MISREPRESENTING CONDITION; PENALTY.

A person who with intent to deceive provides, wears, uses, or possesses a false identifying device or identification card of the type described in section 145.852, subdivision 2 is guilty of a misdemeanor.

History: 1973 c 428 s 6



Section 145.857 — OTHER DUTIES.

The duties imposed by sections 145.851 to 145.858 are in addition to, and not in limitation of, other duties existing under the law of this state.

History: 1973 c 428 s 7



Section 145.858 — CITATION.

Sections 145.851 to 145.858 may be cited as the "Uniform Duties to Disabled Persons Act."

History: 1973 c 428 s 8



Section 145.867 — PERSONS REQUIRING SPECIAL DIETS.

Subdivision 1. Public facility. "Public facility" means an auditorium, concert hall, sports stadium, sports arena, or theater.

Subd. 2. Identification card for individuals needing a special diet. The commissioner of health shall make special diet identification cards available to physicians and to persons with diabetes and other conditions requiring special diets. The identification card must contain spaces for: (1) the person's name, address, and signature; (2) the physician's name, phone number, and signature; (3) a description of the person's medical condition; and (4) an expiration date. The card must also contain the following provision, in identical or substantially similar language: "The owner of this card is exempted by the commissioner of health from prohibitions on bringing outside food and drink into a public facility." Persons with medical conditions requiring a special diet may ask their physician to fill out and sign the card. The physician shall fill out and sign the card if, in the physician's medical judgment, the person has a medical condition that requires a special diet. Persons with diabetes shall be automatically assumed by physicians to require special diets. Special diet identification cards shall be valid for five years. Persons with a medical condition requiring a special diet may request a new card from their physician up to six months before the expiration date.

Subd. 3. Exemption from food and drink prohibitions. Persons with medical conditions requiring a special diet who present a valid special diet identification card to any employee of a public facility shall be allowed to bring in outside food and drink, subject to the limitations in subdivision 4. To be valid, the card must be filled out according to subdivision 2 and must be current. Persons with special diet identification cards must obey all other food and drink regulations established by a public facility including prohibitions on eating or drinking in certain areas of the public facility.

Subd. 4. Limitation on exemption. Public facilities may limit the amount of food and drink that may be brought into a public facility by a person with a special diet identification card to the amount that can reasonably be consumed by a single individual. Public facilities may also place limits on the size of any food or drink container carried in, if the container would be a safety hazard or interfere with other patrons or customers. Public facilities may also require persons displaying a special diet identification card to show some other form of identification.

History: 1989 c 282 art 2 s 32



Section 145.88 — PURPOSE.

Federal money received by the Minnesota Department of Health, pursuant to United States Code, title 42, sections 701 to 709, shall be expended to:

(1) assure access to quality maternal and child health services for mothers and children, especially those of low income and with limited availability to health services and those children at risk of physical, neurological, emotional, and developmental problems arising from chemical abuse by a mother during pregnancy;

(2) reduce infant mortality and the incidence of preventable diseases and disabling conditions among children;

(3) reduce the need for inpatient and long-term care services and to otherwise promote the health of mothers and children, especially by providing preventive and primary care services for low-income mothers and children and prenatal, delivery and postpartum care for low-income mothers;

(4) provide rehabilitative services for blind and disabled children under age 16 receiving benefits under title XVI of the Social Security Act; and

(5) provide and locate medical, surgical, corrective and other service for children with special health care needs.

History: 1982 c 431 s 1; 1990 c 542 s 3; 1Sp2003 c 14 art 8 s 2; 2005 c 56 s 1; 2013 c 62 s 5



Section 145.8811 — MATERNAL AND CHILD HEALTH ADVISORY TASK FORCE.

Subdivision 1. Composition of task force. The commissioner shall establish and appoint a Maternal and Child Health Advisory Task Force consisting of 15 members who will provide equal representation from:

(1) professionals with expertise in maternal and child health services;

(2) representatives of community health boards as defined in section 145A.02, subdivision 5; and

(3) consumer representatives interested in the health of mothers and children.

No members shall be employees of the Minnesota Department of Health. Section 15.059 governs the Maternal and Child Health Advisory Task Force. Notwithstanding section 15.059, the Maternal and Child Health Advisory Task Force does not expire.

Subd. 2. Duties. The advisory task force shall meet on a regular basis to perform the following duties:

(1) review and report on the health care needs of mothers and children throughout the state of Minnesota;

(2) review and report on the type, frequency, and impact of maternal and child health care services provided to mothers and children under existing maternal and child health care programs, including programs administered by the commissioner of health;

(3) establish, review, and report to the commissioner a list of program guidelines and criteria which the advisory task force considers essential to providing an effective maternal and child health care program to low-income populations and high-risk persons and fulfilling the purposes defined in section 145.88;

(4) make recommendations to the commissioner for the use of other federal and state funds available to meet maternal and child health needs;

(5) make recommendations to the commissioner of health on priorities for funding the following maternal and child health services:

(i) prenatal, delivery, and postpartum care;

(ii) comprehensive health care for children, especially from birth through five years of age;

(iii) adolescent health services;

(iv) family planning services;

(v) preventive dental care;

(vi) special services for chronically ill and disabled children; and

(vii) any other services that promote the health of mothers and children; and

(6) establish in consultation with the commissioner statewide outcomes that will improve the health status of mothers and children.

History: 2012 c 247 art 2 s 7; 2014 c 291 art 7 s 29; 2015 c 42 s 3



Section 145.882 — MATERNAL AND CHILD HEALTH BLOCK GRANT DISTRIBUTION.

Subdivision 1. Funding. Any decrease in the amount of federal funding to the state for the maternal and child health block grant must be apportioned to reflect a proportional decrease for each recipient. Any increase in the amount of federal funding to the state must be distributed under subdivisions 2 and 3.

Subd. 2. Allocation to commissioner of health. Beginning January 1, 1986, up to one-third of the total maternal and child health block grant money may be retained by the commissioner of health to:

(1) meet federal maternal and child block grant requirements of a statewide needs assessment every five years and prepare the annual federal block grant application and report;

(2) collect and disseminate statewide data on the health status of mothers and children within one year of the end of the year;

(3) provide technical assistance to community health boards in meeting statewide outcomes;

(4) evaluate the impact of maternal and child health activities on the health status of mothers and children;

(5) provide services to children under age 16 receiving benefits under title XVI of the Social Security Act; and

(6) perform other maternal and child health activities listed in section 145.88 and as deemed necessary by the commissioner.

Subd. 3. Allocation to community health boards. (a) The maternal and child health block grant money remaining after distributions made under subdivision 2 must be allocated according to the formula in section 145A.131, subdivision 2, for distribution to community health boards.

(b) A community health board that receives funding under this section shall provide at least a 50 percent match for funds received under United States Code, title 42, sections 701 to 709. Eligible funds must be used to meet match requirements. Eligible funds include funds from local property taxes, reimbursements from third parties, fees, other funds, donations, nonfederal grants, or state funds received under the local public health grant defined in section 145A.131, that are used for maternal and child health activities as described in subdivision 7.

Subd. 4. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 5. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 5a. Nonparticipating community health boards. If a community health board decides not to participate in maternal and child health block grant activities under subdivision 3 or the commissioner determines under section 145A.131, subdivision 7, not to fund the community health board, the commissioner is responsible for directing maternal and child health block grant activities in that community health board's geographic area. The commissioner may elect to directly provide public health activities to meet the statewide outcomes or to contract with other governmental units or nonprofit organizations.

Subd. 6. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 7. Use of block grant money. Maternal and child health block grant money allocated to a community health board under this section must be used for qualified programs for high risk and low-income individuals. Block grant money must be used for programs that:

(1) specifically address the highest risk populations, particularly low-income and minority groups with a high rate of infant mortality and children with low birth weight, by providing services, including prepregnancy family planning services, calculated to produce measurable decreases in infant mortality rates, instances of children with low birth weight, and medical complications associated with pregnancy and childbirth, including infant mortality, low birth rates, and medical complications arising from chemical abuse by a mother during pregnancy;

(2) specifically target pregnant women whose age, medical condition, maternal history, or chemical abuse substantially increases the likelihood of complications associated with pregnancy and childbirth or the birth of a child with an illness, disability, or special medical needs;

(3) specifically address the health needs of young children who have or are likely to have a chronic disease or disability or special medical needs, including physical, neurological, emotional, and developmental problems that arise from chemical abuse by a mother during pregnancy;

(4) provide family planning and preventive medical care for specifically identified target populations, such as minority and low-income teenagers, in a manner calculated to decrease the occurrence of inappropriate pregnancy and minimize the risk of complications associated with pregnancy and childbirth;

(5) specifically address the frequency and severity of childhood and adolescent health issues, including injuries in high risk target populations by providing services calculated to produce measurable decreases in mortality and morbidity;

(6) specifically address preventing child abuse and neglect, reducing juvenile delinquency, promoting positive parenting and resiliency in children, and promoting family health and economic sufficiency through public health nurse home visits under section 145A.17; or

(7) specifically address nutritional issues of women, infants, and young children through WIC clinic services.

Subd. 8. [Repealed, 1Sp2003 c 14 art 8 s 32]

History: 1982 c 431 s 3; 1983 c 312 art 4 s 2; 1Sp1985 c 14 art 19 s 18; 1987 c 209 s 33; 1987 c 309 s 24; 1989 c 282 art 2 s 33-35; 1990 c 542 s 4; 1Sp2003 c 14 art 8 s 4-8; 2014 c 291 art 7 s 29



Section 145.8821 — ACCOUNTABILITY.

(a) Coordinating with accountability measures outlined in section 145A.131, subdivision 7, each community health board that receives money under section 145.882, subdivision 3, shall select by February 1, 2005, and every five years thereafter, up to two statewide maternal and child health outcomes.

(b) For the period January 1, 2004, to December 31, 2005, each community health board must work toward the Healthy People 2010 goal to reduce the state's percentage of low birth weight infants.

(c) The commissioner shall monitor and evaluate whether each community health board has made sufficient progress toward the selected outcomes established in paragraph (b).

(d) Community health boards shall provide the commissioner with annual information necessary to evaluate progress toward selected statewide outcomes and to meet federal reporting requirements.

History: 1Sp2003 c 14 art 8 s 9; 2014 c 275 art 1 s 27; 2014 c 291 art 7 s 29



Section 145.883 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 145.882 and 145.883, the terms defined in this section shall have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Qualified program. "Qualified program" means a program with professional maternal and child health care staff which is established for the purpose of providing one or more essential services in maternal and child health care to target populations of low income and high risk persons. Nothing in this subdivision shall imply that every person served must take a means test.

Subd. 4. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 5. Low income. "Low income" means an individual or family income determined to be at or below 175 percent of the official poverty line established by the Office of Management and Budget and revised annually in accordance with United States Code, title 42, section 9902, as amended. With respect to an individual who is a high risk person, "low income" means that the income of the high risk person or the person's family is determined to be at or below 200 percent of the official poverty line established by the Office of Management and Budget and revised annually in accordance with United States Code, title 42, section 9902, as amended, or determined to meet the income eligibility requirements of medical assistance, MinnesotaCare, or the special supplemental food program for women, infants and children (WIC). The commissioner shall establish the low income level for eligibility for services to children with disabilities.

Subd. 6. High risk person. "High risk person" means a mother or child with a condition which significantly increases the probability of disease, injury, death, or other adverse health-related problem. Determination that a condition results in high risk shall be based on well-validated, scientific studies.

Subd. 7. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 8. Maternal and child health block grant money. "Maternal and child health block grant money" means the money received by the state from the federal maternal and child health block grant. The commissioner shall carry forward from state fiscal year 1985, and succeeding years, only sufficient money for qualified programs approved through the federal award period.

Subd. 9. Community health board. "Community health board" means a community health board established, operating, and eligible for a local public health grant under sections 145A.11 to 145A.131.

History: 1983 c 312 art 4 s 3; 1Sp1985 c 14 art 19 s 19,20; 1987 c 309 s 24-26; 1991 c 36 s 3; 1Sp1993 c 1 art 3 s 1; 1Sp2003 c 14 art 8 s 10,11; 2005 c 56 s 1; 2012 c 187 art 1 s 23; 2014 c 219 art 7 s 29; 2015 c 21 art 1 s 109



Section 145.891 — CITATION.

Sections 145.891 to 145.897 shall be known as the "Maternal and Child Nutrition Act of 1975."

History: 1975 c 346 s 1



Section 145.892 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 145.891 to 145.897, the terms defined in this section have the meanings given them.

Subd. 2. Local health agency. "Local health agency" means the community health services agency or any public or private nonprofit organization which enters into a contract with the commissioner of health pursuant to sections 145.891 to 145.897.

Subd. 3. Pregnant woman. "Pregnant woman" means an individual determined by a licensed physician, midwife, or appropriately trained registered nurse to have one or more fetuses in utero.

Subd. 4. Lactating woman. "Lactating woman" means any breast feeding individual who presents competent evidence of having been delivered of a surviving child within the 12 months immediately preceding the filing of an application for nutritional supplements.

Subd. 5. Infant. "Infant" means an individual under one year of age.

Subd. 6. Child. "Child" means an individual one to five years of age.

Subd. 7. Nutritional risk. "Nutritional risk" means individuals with any of the following characteristics:

(a) For pregnant and lactating women:

(i) Known inadequate nutritional patterns;

(ii) Anemia;

(iii) History of prematurity or miscarriage; or

(iv) Inadequate patterns of growth (underweight, obesity, or stunting).

(b) For infants and children:

(i) Low birth weight;

(ii) Deficient patterns of growth;

(iii) Anemia; or

(iv) Known inadequate nutritional patterns.

Subd. 8. Low birth weight. "Low birth weight" means a birth weight of less than 2,500 grams.

Subd. 9. Nutritional supplements. "Nutritional supplements" means any food authorized by the commissioner to be made available under this program.

Subd. 10. Commissioner. "Commissioner" means the commissioner of health or a representative.

History: 1975 c 346 s 2; 1977 c 305 s 45; 1978 c 762 s 4; 1986 c 404 s 7; 1986 c 444



Section 145.893 — NUTRITIONAL SUPPLEMENT PROGRAM.

Subdivision 1. Vouchers. An eligible individual shall receive vouchers for the purchase of specified nutritional supplements in type and quantity approved by the commissioner. Alternate forms of delivery may be developed by the commissioner in appropriate cases.

Subd. 2. Eligibility. An individual shall be eligible for nutritional supplements who is not receiving a similar supplement under any federal, state, or local program and

(a) Is pregnant or lactating; or

(b) Is an infant or a child; and

(c) Is eligible for or a recipient of any form of public assistance authorized by law and is certified by the local health agency to be a nutritional risk; or

(d) Is certified by the local health agency to be a nutritional risk and is without sufficient resources to purchase necessary nutritional supplements.

Subd. 3. Cessation. Eligibility for nutritional supplements shall cease upon certification by the local health agency that the individual is no longer a nutritional risk, but in no case later than:

(a) For lactating women, 12 months after the birth of a surviving child; and

(b) For children, at five years of age.

History: 1975 c 346 s 3; 1977 c 305 s 45; 1978 c 762 s 5



Section 145.894 — STATE COMMISSIONER OF HEALTH; DUTIES, RESPONSIBILITIES.

The commissioner of health shall:

(a) develop a comprehensive state plan for the delivery of nutritional supplements to pregnant and lactating women, infants, and children;

(b) contract with existing local public or private nonprofit organizations for the administration of the nutritional supplement program;

(c) develop and implement a public education program promoting the provisions of sections 145.891 to 145.897, and provide for the delivery of individual and family nutrition education and counseling at project sites. The education programs must include a campaign to promote breast feeding;

(d) develop in cooperation with other agencies and vendors a uniform state voucher system for the delivery of nutritional supplements;

(e) authorize local health agencies to issue vouchers bimonthly to some or all eligible individuals served by the agency, provided the agency demonstrates that the federal minimum requirements for providing nutrition education will continue to be met and that the quality of nutrition education and health services provided by the agency will not be adversely impacted;

(f) investigate and implement a system to reduce the cost of nutritional supplements and maintain ongoing negotiations with nonparticipating manufacturers and suppliers to maximize cost savings;

(g) develop, analyze, and evaluate the health aspects of the nutritional supplement program and establish nutritional guidelines for the program;

(h) apply for, administer, and annually expend at least 99 percent of available federal or private funds;

(i) aggressively market services to eligible individuals by conducting ongoing outreach activities and by coordinating with and providing marketing materials and technical assistance to local human services and community service agencies and nonprofit service providers;

(j) determine, on July 1 of each year, the number of pregnant women participating in each special supplemental food program for women, infants, and children (WIC) and, in 1986, 1987, and 1988, at the commissioner's discretion, designate a different food program deliverer if the current deliverer fails to increase the participation of pregnant women in the program by at least ten percent over the previous year's participation rate;

(k) promulgate all rules necessary to carry out the provisions of sections 145.891 to 145.897; and

(l) ensure that any state appropriation to supplement the federal program is spent consistent with federal requirements.

History: 1975 c 346 s 4; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 404 s 8; 1988 c 689 art 2 s 45; 1989 c 282 art 1 s 17; 1990 c 568 art 3 s 5; 1997 c 7 art 2 s 20



Section 145.895 — DEPARTMENT OF HUMAN SERVICES.

The commissioner of human services shall cooperate with the commissioner of health in identifying eligible individuals. The commissioner of human services shall provide a procedure for the notification of pregnant or lactating women, infants and children receiving any form of public assistance of eligibility for benefits under this program.

History: 1975 c 346 s 5; 1977 c 305 s 45; 1984 c 654 art 5 s 58



Section 145.896 — PROGRAM NOT A SUBSTITUTE OR REPLACEMENT.

This program shall not be a replacement or substitute for any other local, state, or federal program administered through the Departments of Health or Human Services, nor shall the value of the nutritional supplements be included in eligibility determination for other assistance programs.

History: 1975 c 346 s 6; 1984 c 654 art 5 s 58



Section 145.897 — VOUCHERS.

Vouchers issued pursuant to sections 145.891 to 145.897 shall be only for the purchase of those foods determined by the commissioner to be desirable nutritional supplements for pregnant and lactating women, infants and children. These foods shall include, but not be limited to, iron fortified infant formula, vegetable or fruit juices, cereal, milk, cheese, and eggs.

History: 1975 c 346 s 7; 1977 c 305 s 45



Section 145.898 — SUDDEN INFANT DEATH.

The Department of Health shall develop uniform investigative guidelines and protocols for coroners and medical examiners conducting death investigations and autopsies of children under two years of age.

History: 1989 c 282 art 2 s 36



Section 145.899 — WIC VOUCHERS FOR ORGANICS.

Vouchers for the special supplemental nutrition program for women, infants, and children (WIC) may be used to purchase cost-neutral organic WIC allowable food. The commissioner of health shall regularly evaluate the list of WIC allowable food in accordance with federal requirements and shall add to the list any organic WIC allowable foods determined to be cost-neutral.

History: 2009 c 114 s 1



Section 145.901 — MATERNAL DEATH STUDIES.

Subdivision 1. Purpose. The commissioner of health may conduct maternal death studies to assist the planning, implementation, and evaluation of medical, health, and welfare service systems and to reduce the numbers of preventable maternal deaths in Minnesota.

Subd. 2. Access to data. (a) The commissioner of health has access to medical data as defined in section 13.384, subdivision 1, paragraph (b), medical examiner data as defined in section 13.83, subdivision 1, and health records created, maintained, or stored by providers as defined in section 144.291, subdivision 2, paragraph (h), without the consent of the subject of the data, and without the consent of the parent, spouse, other guardian, or legal representative of the subject of the data, when the subject of the data is a woman who died during a pregnancy or within 12 months of a fetal death, a live birth, or other termination of a pregnancy.

The commissioner has access only to medical data and health records related to deaths that occur on or after July 1, 2000.

(b) The provider or responsible authority that creates, maintains, or stores the data shall furnish the data upon the request of the commissioner. The provider or responsible authority may charge a fee for providing the data, not to exceed the actual cost of retrieving and duplicating the data.

(c) The commissioner shall make a good faith reasonable effort to notify the parent, spouse, other guardian, or legal representative of the subject of the data before collecting data on the subject. For purposes of this paragraph, "reasonable effort" means one notice is sent by certified mail to the last known address of the parent, spouse, guardian, or legal representative informing the recipient of the data collection and offering a public health nurse support visit if desired.

(d) The commissioner does not have access to coroner or medical examiner data that are part of an active investigation as described in section 13.83.

Subd. 3. Management of records. After the commissioner has collected all data about a subject of a maternal death study needed to perform the study, the data from source records obtained under subdivision 2, other than data identifying the subject, must be transferred to separate records to be maintained by the commissioner. Notwithstanding section 138.17, after the data have been transferred, all source records obtained under subdivision 2 possessed by the commissioner must be destroyed.

Subd. 4. Classification of data. (a) Data provided to the commissioner from source records under subdivision 2, including identifying information on individual providers, data subjects, or their children, and data derived by the commissioner under subdivision 3 for the purpose of carrying out maternal death studies, are classified as confidential data on individuals or confidential data on decedents, as defined in sections 13.02, subdivision 3, and 13.10, subdivision 1, paragraph (a).

(b) Information classified under paragraph (a) shall not be subject to discovery or introduction into evidence in any administrative, civil, or criminal proceeding. Such information otherwise available from an original source shall not be immune from discovery or barred from introduction into evidence merely because it was utilized by the commissioner in carrying out maternal death studies.

(c) Summary data on maternal death studies created by the commissioner, which does not identify individual data subjects or individual providers, shall be public in accordance with section 13.05, subdivision 7.

History: 2001 c 211 s 3; 2007 c 147 art 10 s 15



Section 145.902 — GIVE LIFE A CHANCE; SAFE PLACE FOR NEWBORNS DUTIES; IMMUNITY.

Subdivision 1. General. (a) For purposes of this section, a "safe place" means a hospital licensed under sections 144.50 to 144.56, a health care provider who provides urgent care medical services, or an ambulance service licensed under chapter 144E dispatched in response to a 911 call from a mother or a person with the mother's permission to relinquish a newborn infant.

(b) A safe place shall receive a newborn left with an employee on the premises of the safe place during its hours of operation, provided that:

(1) the newborn was born within seven days of being left at the safe place, as determined within a reasonable degree of medical certainty; and

(2) the newborn is left in an unharmed condition.

(c) The safe place must not inquire as to the identity of the mother or the person leaving the newborn or call the police, provided the newborn is unharmed when presented to the hospital. The safe place may ask the mother or the person leaving the newborn about the medical history of the mother or newborn but the mother or the person leaving the newborn is not required to provide any information. The safe place may provide the mother or the person leaving the newborn with information about how to contact relevant social service agencies.

(d) A safe place that is a health care provider who provides urgent care medical services shall dial 911, advise the dispatcher that the call is being made from a safe place for newborns, and ask the dispatcher to send an ambulance or take other appropriate action to transport the newborn to a hospital. An ambulance with whom a newborn is left shall transport the newborn to a hospital for care. Hospitals must receive a newborn left with a safe place and make the report as required in subdivision 2.

Subd. 2. Reporting. Within 24 hours of receiving a newborn under this section, the hospital must inform the responsible social service agency that a newborn has been left at the hospital, but must not do so in the presence of the mother or the person leaving the newborn. The hospital must provide necessary care to the newborn pending assumption of legal responsibility by the responsible social service agency pursuant to section 260C.139, subdivision 5.

Subd. 3. Immunity. (a) A safe place with responsibility for performing duties under this section, and any employee, doctor, ambulance personnel, or other medical professional working at the safe place, are immune from any criminal liability that otherwise might result from their actions, if they are acting in good faith in receiving a newborn, and are immune from any civil liability that otherwise might result from merely receiving a newborn.

(b) A safe place performing duties under this section, or an employee, doctor, ambulance personnel, or other medical professional working at the safe place who is a mandated reporter under section 626.556, is immune from any criminal or civil liability that otherwise might result from the failure to make a report under that section if the person is acting in good faith in complying with this section.

History: 2000 c 421 s 1; 2012 c 216 art 2 s 1; art 6 s 13



Section 145.905 — LOCATION FOR BREAST-FEEDING.

A mother may breast-feed in any location, public or private, where the mother and child are otherwise authorized to be, irrespective of whether the nipple of the mother's breast is uncovered during or incidental to the breast-feeding.

History: 1998 c 407 art 2 s 83



Section 145.906 — POSTPARTUM DEPRESSION EDUCATION AND INFORMATION.

(a) The commissioner of health shall work with health care facilities, licensed health and mental health care professionals, the women, infants, and children (WIC) program, mental health advocates, consumers, and families in the state to develop materials and information about postpartum depression, including treatment resources, and develop policies and procedures to comply with this section.

(b) Physicians, traditional midwives, and other licensed health care professionals providing prenatal care to women must have available to women and their families information about postpartum depression.

(c) Hospitals and other health care facilities in the state must provide departing new mothers and fathers and other family members, as appropriate, with written information about postpartum depression, including its symptoms, methods of coping with the illness, and treatment resources.

(d) Information about postpartum depression, including its symptoms, potential impact on families, and treatment resources, must be available at WIC sites.

(e) The commissioner of health, in collaboration with the commissioner of human services and to the extent authorized by the federal Centers for Disease Control and Prevention, shall review the materials and information related to postpartum depression to determine their effectiveness in transmitting the information in a way that reduces racial health disparities as reported in surveys of maternal attitudes and experiences before, during, and after pregnancy, including those conducted by the commissioner of health. The commissioner shall implement changes to reduce racial health disparities in the information reviewed, as needed, and ensure that women of color are receiving the information.

History: 1Sp2005 c 4 art 6 s 38; 2012 c 247 art 2 s 8; 2013 c 108 art 12 s 46



Section 145.907 — MATERNAL DEPRESSION; DEFINITION.

"Maternal depression" means depression or other perinatal mood or anxiety disorder experienced by a woman during pregnancy or during the first year following the birth of her child.

History: 2013 c 108 art 12 s 47



Section 145.908 — GRANT PROGRAM; SCREENING AND TREATMENT FOR PRE- AND POSTPARTUM MOOD AND ANXIETY DISORDERS.

Subdivision 1. Grant program established. Within the limits of federal funds available specifically for this purpose, the commissioner of health shall establish a grant program to provide culturally competent programs to screen and treat pregnant women and women who have given birth in the preceding 12 months for pre- and postpartum mood and anxiety disorders. Organizations may use grant funds to establish new screening or treatment programs, or expand or maintain existing screening or treatment programs. In establishing the grant program, the commissioner shall prioritize expanding or enhancing screening for pre- and postpartum mood and anxiety disorders in primary care settings. The commissioner shall determine the types of organizations eligible for grants.

Subd. 2. Allowable uses of funds. Grant funds awarded by the commissioner under this section:

(1) must be used to provide health care providers with appropriate training and relevant resources on screening, treatment, follow-up support, and links to community-based resources for pre- and postpartum mood and anxiety disorders; and

(2) may be used to:

(i) enable health care providers to provide or receive psychiatric consultations to treat eligible women for pre- and postpartum mood and anxiety disorders;

(ii) conduct a public awareness campaign;

(iii) fund start-up costs for telephone lines, Web sites, and other resources to collect and disseminate information about screening and treatment for pre- and postpartum mood and anxiety disorders; or

(iv) establish connections between community-based resources.

Subd. 3. Federal funds. The commissioner shall apply for any available grant funds from the federal Department of Health and Human Services for this program.

History: 2016 c 189 art 20 s 21



Section 145.924 — AIDS PREVENTION GRANTS.

(a) The commissioner may award grants to community health boards as defined in section 145A.02, subdivision 5, state agencies, state councils, or nonprofit corporations to provide evaluation and counseling services to populations at risk for acquiring human immunodeficiency virus infection, including, but not limited to, minorities, adolescents, intravenous drug users, and homosexual men.

(b) The commissioner may award grants to agencies experienced in providing services to communities of color, for the design of innovative outreach and education programs for targeted groups within the community who may be at risk of acquiring the human immunodeficiency virus infection, including intravenous drug users and their partners, adolescents, gay and bisexual individuals and women. Grants shall be awarded on a request for proposal basis and shall include funds for administrative costs. Priority for grants shall be given to agencies or organizations that have experience in providing service to the particular community which the grantee proposes to serve; that have policy makers representative of the targeted population; that have experience in dealing with issues relating to HIV/AIDS; and that have the capacity to deal effectively with persons of differing sexual orientations. For purposes of this paragraph, the "communities of color" are: the American-Indian community; the Hispanic community; the African-American community; and the Asian-Pacific community.

(c) All state grants awarded under this section for programs targeted to adolescents shall include the promotion of abstinence from sexual activity and drug use.

History: 1987 c 309 s 24; 1988 c 689 art 2 s 46; 1991 c 292 art 2 s 31; 1999 c 245 art 2 s 31; 2015 c 21 art 1 s 109



Section 145.925 — FAMILY PLANNING GRANTS.

Subdivision 1. Eligible organizations; purpose. The commissioner of health may make special grants to cities, counties, groups of cities or counties, or nonprofit corporations to provide prepregnancy family planning services.

Subd. 1a. Family planning services; defined. "Family planning services" means counseling by trained personnel regarding family planning; distribution of information relating to family planning, referral to licensed physicians or local health agencies for consultation, examination, medical treatment, genetic counseling, and prescriptions for the purpose of family planning; and the distribution of family planning products, such as charts, thermometers, drugs, medical preparations, and contraceptive devices. For purposes of sections 145A.01 to 145A.14, family planning shall mean voluntary action by individuals to prevent or aid conception but does not include the performance, or make referrals for encouragement of voluntary termination of pregnancy.

Subd. 2. Prohibition. The commissioner shall not make special grants pursuant to this section to any nonprofit corporation which performs abortions. No state funds shall be used under contract from a grantee to any nonprofit corporation which performs abortions. This provision shall not apply to hospitals licensed pursuant to sections 144.50 to 144.56, or health maintenance organizations certified pursuant to chapter 62D.

Subd. 3. Minors. No funds provided by grants made pursuant to this section shall be used to support any family planning services for any unemancipated minor in any elementary or secondary school building.

Subd. 4. Parental notification. Except as provided in sections 144.341 and 144.342, any person employed to provide family planning services who is paid in whole or in part from funds provided under this section who advises an abortion or sterilization to any unemancipated minor shall, following such a recommendation, so notify the parent or guardian of the reasons for such an action.

Subd. 5. Rules. The commissioner of health shall promulgate rules for approval of plans and budgets of prospective grant recipients, for the submission of annual financial and statistical reports, and the maintenance of statements of source and application of funds by grant recipients. The commissioner of health may not require that any home rule charter or statutory city or county apply for or receive grants under this subdivision as a condition for the receipt of any state or federal funds unrelated to family planning services.

Subd. 6. Public services; individual and employee rights. The request of any person for family planning services or the refusal to accept any service shall in no way affect the right of the person to receive public assistance, public health services, or any other public service. Nothing in this section shall abridge the right of the individual to make decisions concerning family planning, nor shall any individual be required to state a reason for refusing any offer of family planning services.

Any employee of the agencies engaged in the administration of the provisions of this section may refuse to accept the duty of offering family planning services to the extent that the duty is contrary to personal beliefs. A refusal shall not be grounds for dismissal, suspension, demotion, or any other discrimination in employment. The directors or supervisors of the agencies shall reassign the duties of employees in order to carry out the provisions of this section.

All information gathered by any agency, entity, or individual conducting programs in family planning is private data on individuals within the meaning of section 13.02, subdivision 12.

Subd. 7. Family planning services; information required. A grant recipient shall inform any person requesting counseling on family planning methods or procedures of:

(1) Any methods or procedures which may be followed, including identification of any which are experimental or any which may pose a health hazard to the person;

(2) A description of any attendant discomforts or risks which might reasonably be expected;

(3) A fair explanation of the likely results, should a method fail;

(4) A description of any benefits which might reasonably be expected of any method;

(5) A disclosure of appropriate alternative methods or procedures;

(6) An offer to answer any inquiries concerning methods of procedures; and

(7) An instruction that the person is free either to decline commencement of any method or procedure or to withdraw consent to a method or procedure at any reasonable time.

Subd. 8. Coercion; penalty. Any person who receives compensation for services under any program receiving financial assistance under this section, who coerces or endeavors to coerce any person to undergo an abortion or sterilization procedure by threatening the person with the loss of or disqualification for the receipt of any benefit or service under a program receiving state or federal financial assistance shall be guilty of a misdemeanor.

Subd. 9. Amount of grant; rules. Notwithstanding any rules to the contrary, including rules proposed in the State Register on April 1, 1991, the commissioner, in allocating grant funds for family planning special projects, shall not limit the total amount of funds that can be allocated to an organization. The commissioner shall allocate to an organization receiving grant funds on July 1, 1997, at least the same amount of grant funds for the 1998 to 1999 grant cycle as the organization received for the 1996 to 1997 grant cycle, provided the organization submits an application that meets grant funding criteria. This subdivision does not affect any procedure established in rule for allocating special project money to the different regions. The commissioner shall revise the rules for family planning special project grants so that they conform to the requirements of this subdivision. In adopting these revisions, the commissioner is not subject to the rulemaking provisions of chapter 14, but is bound by section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to these rules.

History: 1976 c 9 s 2; 1977 c 305 s 45; 1978 c 775 s 1; 1981 c 311 s 39; 1981 c 356 s 176; 1982 c 545 s 24; 1983 c 289 s 115 subd 1; 1Sp1985 c 9 art 2 s 16; 1986 c 444; 1987 c 309 s 25; 1991 c 199 art 2 s 1; 1991 c 292 art 2 s 32; 1997 c 187 art 5 s 19; 1997 c 203 art 2 s 15



Section 145.9255 — MINNESOTA EDUCATION NOW AND BABIES LATER; HEALTH.

Subdivision 1. Establishment. To the extent funds are available for the purposes of this subdivision, the commissioner of health, in consultation with a representative from Minnesota planning, the commissioner of human services, and the commissioner of education, shall develop and implement the Minnesota education now and babies later (MN ENABL) program, targeted to adolescents ages 12 to 14, with the goal of reducing the incidence of adolescent pregnancy in the state and promoting abstinence until marriage. The program must provide a multifaceted, primary prevention, community health promotion approach to educating and supporting adolescents in the decision to postpone sexual involvement modeled after the ENABL program in California. The commissioner of health shall consult with the chief of the health education section of the California Department of Health Services for general guidance in developing and implementing the program.

Subd. 2. Definition. "Community-based local contractor" or "contractor" includes community health boards under section 145A.02, nonprofit organizations, or school districts. The community-based local contractors may provide the education component of MN ENABL in a variety of settings including, but not limited to, schools, religious establishments, local community centers, and youth camps.

Subd. 3. Duties of commissioner of health. The commissioner shall:

(1) manage the grant process, including awarding and monitoring grants to community-based local contractors, and may contract with community-based local contractors that can demonstrate at least a 25 percent local match and agree to participate in the four MN ENABL program components under subdivision 4;

(2) provide technical assistance to the community-based local contractors as necessary under subdivision 4;

(3) develop and implement the evaluation component, and provide centralized coordination at the state level of the evaluation process; and

(4) explore and pursue the federal funding possibilities and specifically request funding from the United States Department of Health and Human Services to supplement the development and implementation of the program.

Subd. 4. Program components. The program must include the following four major components:

(a) A community organization component in which the community-based local contractors shall include:

(1) use of a postponing sexual involvement education curriculum targeted to boys and girls ages 12 to 14 in schools and community settings;

(2) planning and implementing community organization strategies to convey and reinforce the MN ENABL message of postponing sexual involvement, including activities promoting awareness and involvement of parents and other primary caregivers/significant adults, schools, and community; and

(3) development of local media linkages.

(b) A statewide, comprehensive media and public relations campaign to promote changes in sexual attitudes and behaviors, and reinforce the message of postponing adolescent sexual involvement and promoting abstinence from sexual activity until marriage. Nothing in this paragraph shall be construed to prevent the commissioner from targeting populations that historically have had a high incidence of adolescent pregnancy with culturally appropriate messages on abstinence from sexual activity.

The commissioner of health, in consultation with the commissioner of education, shall develop and implement the media and public relations campaign. In developing the campaign, the commissioner of health shall coordinate and consult with representatives from ethnic and local communities to maximize effectiveness of the social marketing approach to health promotion among the culturally diverse population of the state. The commissioner may continue to use any campaign materials or media messages developed or produced prior to July 1, 1999.

The local community-based contractors shall collaborate and coordinate efforts with other community organizations and interested persons to provide school and community-wide promotional activities that support and reinforce the message of the MN ENABL curriculum.

(c) An evaluation component which evaluates the process and the impact of the program.

The "process evaluation" must provide information to the state on the breadth and scope of the program. The evaluation must identify program areas that might need modification and identify local MN ENABL contractor strategies and procedures which are particularly effective. Contractors must keep complete records on the demographics of clients served, number of direct education sessions delivered and other appropriate statistics, and must document exactly how the program was implemented. The commissioner may select contractor sites for more in-depth case studies.

The "impact evaluation" must provide information to the state on the impact of the different components of the MN ENABL program and an assessment of the impact of the program on adolescents' related sexual knowledge, attitudes, and risk-taking behavior.

The commissioner shall compare the MN ENABL evaluation information and data with similar evaluation data from other states pursuing a similar adolescent pregnancy prevention program modeled after ENABL and use the information to improve MN ENABL and build on aspects of the program that have demonstrated a delay in adolescent sexual involvement.

(d) A training component requiring the commissioner of health, in consultation with the commissioner of education, to provide comprehensive uniform training to the local MN ENABL community-based local contractors and the direct education program staff.

The local community-based contractors may use adolescent leaders slightly older than the adolescents in the program to impart the message to postpone sexual involvement provided:

(1) the contractor follows a protocol for adult mentors/leaders and older adolescent leaders established by the commissioner of health;

(2) the older adolescent leader is accompanied by an adult leader; and

(3) the contractor uses the curriculum as directed and required by the commissioner of the Department of Health to implement this part of the program. The commissioner of health shall provide technical assistance to community-based local contractors.

History: 1995 c 257 art 4 s 1; 1Sp1995 c 3 art 16 s 13; 1999 c 245 art 2 s 32,33; 2003 c 130 s 12; 2008 c 363 art 17 s 4; 2014 c 291 art 7 s 28



Section 145.9261 — ABSTINENCE EDUCATION GRANT PROGRAM.

The commissioner of health shall expend federal funds for abstinence education programs provided under United States Code, title 42, section 710, and state matching funds for abstinence education programs only to an abstinence education program that complies with the state plan that has been submitted to and approved by the federal Department of Health and Human Services.

History: 1998 c 407 art 2 s 84



Section 145.9265 — FETAL ALCOHOL SYNDROME EFFECTS; DRUG-EXPOSED INFANT.

The commissioner of health, in coordination with the commissioner of education and the commissioner of human services, shall design and implement a coordinated prevention effort to reduce the rates of fetal alcohol syndrome and fetal alcohol effects, and reduce the number of drug-exposed infants. The commissioner shall:

(1) conduct research to determine the most effective methods of preventing fetal alcohol syndrome, fetal alcohol effects, and drug-exposed infants and to determine the best methods for collecting information on the incidence and prevalence of these problems in Minnesota;

(2) provide training on effective prevention methods to health care professionals and human services workers; and

(3) operate a statewide media campaign focused on reducing the incidence of fetal alcohol syndrome and fetal alcohol effects, and reducing the number of drug-exposed infants.

History: 1992 c 571 art 10 s 8; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12



Section 145.9266 — FETAL ALCOHOL SYNDROME CAMPAIGN AND EDUCATION.

Subdivision 1. Public awareness and education. The commissioner of health shall design and implement an ongoing statewide campaign to raise public awareness and educate the public about fetal alcohol syndrome and other effects of prenatal alcohol exposure. The campaign shall include messages directed to the general population as well as culturally specific and community-based messages. A toll-free resource and referral telephone line shall be included in the messages. The commissioner of health shall conduct an evaluation to determine the effectiveness of the campaign.

Subd. 2. Statewide network of fetal alcohol syndrome diagnostic clinics. A statewide network of regional fetal alcohol syndrome diagnostic clinics shall be developed between the Department of Health and the University of Minnesota. This collaboration shall be based on a statewide needs assessment and shall include involvement from consumers, providers, and payors. By the end of calendar year 1998, a plan shall be developed for the clinic network, and shall include a comprehensive evaluation component. Sites shall be established in calendar year 1999. The commissioner shall not access or collect individually identifiable data for the statewide network of regional fetal alcohol syndrome diagnostic clinics. Data collected at the clinics shall be maintained according to applicable data privacy laws, including sections 144.291 to 144.298.

Subd. 3. Professional training and education about fetal alcohol syndrome. (a) The commissioner of health, in collaboration with the Board of Medical Practice, the Board of Nursing, and other professional boards and state agencies, shall develop materials about fetal alcohol syndrome for professional training of health care providers, social service providers, educators, and judicial and corrections systems professionals. The training shall increase knowledge and develop practical skills of professionals to help them address the needs of at-risk pregnant women and the needs of individuals affected by fetal alcohol syndrome or fetal alcohol effects and their families.

(b) Training for health care providers shall focus on skill building for screening, counseling, referral, and follow-up for women using or at risk of using alcohol while pregnant. Training for health care professionals shall include methods for diagnosis and evaluation of fetal alcohol syndrome and fetal alcohol effects. Training for education, judicial, and corrections professionals shall involve effective education strategies, methods to identify the behaviors and learning styles of children with alcohol-related birth defects, and methods to identify available referral and community resources.

(c) Training and education for social service providers shall focus on resources for assessing, referring, and treating at-risk pregnant women, changes in the mandatory reporting and commitment laws, and resources for affected children and their families.

Subd. 4. Fetal alcohol syndrome community grant education program. The commissioner of health shall administer a grant education program to provide money to community organizations and coalitions to collaborate on fetal alcohol syndrome prevention and intervention strategies and activities. The commissioner shall disburse grant money through a request for proposal process or sole-source distribution where appropriate, and shall include at least one grant award for transitional skills and services for individuals with fetal alcohol syndrome or fetal alcohol effects.

Subd. 5. School pilot programs. (a) The commissioner of education shall award up to four grants to schools for pilot programs to identify and implement effective educational strategies for individuals with fetal alcohol syndrome and other alcohol-related birth defects.

(b) One grant shall be awarded in each of the following age categories:

(1) birth to three years;

(2) three to five years;

(3) six to 12 years; and

(4) 13 to 18 years.

(c) Grant proposals must include an evaluation plan, demonstrate evidence of a collaborative or multisystem approach, provide parent education and support, and show evidence of a child- and family-focused approach consistent with research-based best educational practices and other guidelines developed by the Department of Education.

(d) Children participating in the pilot program sites may be identified through child find activities or a diagnostic clinic. No identification activity may be undertaken without the consent of a child's parent or guardian.

Subd. 6. [Repealed, 2007 c 133 art 2 s 13]

Subd. 7. [Repealed, 2007 c 133 art 2 s 13]

History: 1998 c 398 art 9 s 2; 1998 c 407 art 2 s 85; 2002 c 220 art 16 s 1; 2003 c 130 s 12; 2004 c 206 s 52; 2007 c 147 art 10 s 15



Section 145.9268 — COMMUNITY CLINIC GRANTS.

Subdivision 1. Definition. For purposes of this section, "eligible community clinic" means:

(1) a nonprofit clinic that is established to provide health services to low income or rural population groups; provides medical, preventive, dental, or mental health primary care services; and utilizes a sliding fee scale or other procedure to determine eligibility for charity care or to ensure that no person will be denied services because of inability to pay;

(2) a governmental entity or an Indian tribal government or Indian health service unit that provides services and utilizes a sliding fee scale or other procedure as described under clause (1);

(3) a consortium of clinics comprised of entities under clause (1) or (2); or

(4) a nonprofit, tribal, or governmental entity proposing the establishment of a clinic that will provide services and utilize a sliding fee scale or other procedure as described under clause (1).

Subd. 2. Grants authorized. The commissioner of health shall award grants to eligible community clinics to plan, establish, or operate services to improve the ongoing viability of Minnesota's clinic-based safety net providers. Grants shall be awarded to support the capacity of eligible community clinics to serve low-income populations, reduce current or future uncompensated care burdens, or provide for improved care delivery infrastructure. The commissioner shall award grants to community clinics in metropolitan and rural areas of the state, and shall ensure geographic representation in grant awards among all regions of the state.

Subd. 3. Allocation of grants. (a) To receive a grant under this section, an eligible community clinic must submit an application to the commissioner of health by the deadline established by the commissioner. A grant may be awarded upon the signing of a grant contract. Community clinics may apply for and the commissioner may award grants for one-year or two-year periods.

(b) An application must be on a form and contain information as specified by the commissioner but at a minimum must contain:

(1) a description of the purpose or project for which grant funds will be used;

(2) a description of the problem or problems the grant funds will be used to address;

(3) a description of achievable objectives, a work plan, and a timeline for implementation and completion of processes or projects enabled by the grant; and

(4) a process for documenting and evaluating results of the grant.

(c) The commissioner shall review each application to determine whether the application is complete and whether the applicant and the project are eligible for a grant. In evaluating applications according to paragraph (d), the commissioner shall establish criteria including, but not limited to: the eligibility of the project; the applicant's thoroughness and clarity in describing the problem grant funds are intended to address; a description of the applicant's proposed project; a description of the population demographics and service area of the proposed project; the manner in which the applicant will demonstrate the effectiveness of any projects undertaken; and evidence of efficiencies and effectiveness gained through collaborative efforts. The commissioner may also take into account other relevant factors, including, but not limited to, the percentage for which uninsured patients represent the applicant's patient base and the degree to which grant funds will be used to support services increasing or maintaining access to health care services. During application review, the commissioner may request additional information about a proposed project, including information on project cost. Failure to provide the information requested disqualifies an applicant. The commissioner has discretion over the number of grants awarded.

(d) In determining which eligible community clinics will receive grants under this section, the commissioner shall give preference to those grant applications that show evidence of collaboration with other eligible community clinics, hospitals, health care providers, or community organizations.

Subd. 3a. Awarding grants. (a) The commissioner may award grants for activities to:

(1) provide a direct offset to expenses incurred for services provided to the clinic's target population;

(2) establish, update, or improve information, data collection, or billing systems, including electronic health records systems;

(3) procure, modernize, remodel, or replace equipment used in the delivery of direct patient care at a clinic;

(4) provide improvements for care delivery, such as increased translation and interpretation services;

(5) build a new clinic or expand an existing facility; or

(6) other projects determined by the commissioner to improve the ability of applicants to provide care to the vulnerable populations they serve.

(b) A grant awarded to an eligible community clinic may not exceed $300,000 per eligible community clinic. For an applicant applying as a consortium of clinics, a grant may not exceed $300,000 per clinic included in the consortium. The commissioner has discretion over the number of grants awarded.

Subd. 4. Evaluation and report. The commissioner of health shall evaluate the overall effectiveness of the grant program. The commissioner shall collect progress reports to evaluate the grant program from the eligible community clinics receiving grants. Every two years, as part of this evaluation, the commissioner shall report to the legislature on the needs of community clinics and provide any recommendations for adding or changing eligible activities.

History: 1Sp2001 c 9 art 1 s 47; 2002 c 379 art 1 s 113; 1Sp2005 c 4 art 6 s 39



Section 145.9269 — FEDERALLY QUALIFIED HEALTH CENTERS.

Subdivision 1. Definitions. For purposes of this section, "federally qualified health center" means an entity that is receiving a grant under United States Code, title 42, section 254b, or, based on the recommendation of the Health Resources and Services Administration within the Public Health Service, is determined by the secretary to meet the requirements for receiving such a grant.

Subd. 2. Allocation of subsidies. The commissioner of health shall distribute subsidies to federally qualified health centers operating in Minnesota to continue, expand, and improve federally qualified health center services to low-income populations. The commissioner shall distribute the funds appropriated under this section to federally qualified health centers operating in Minnesota as of January 1, 2007. The amount of each subsidy shall be in proportion to each federally qualified health center's amount of discounts granted to patients during the most recent calendar year as reported on the federal Uniform Data System report in conformance with the Bureau of Primary Health Care Program Expectations Policy Information Notice 98-23, except that each eligible federally qualified health center shall receive at least two percent but no more than 30 percent of the total amount of money available under this section.

History: 2007 c 147 art 10 s 12; 2008 c 292 s 1



Section 145.928 — ELIMINATING HEALTH DISPARITIES.

Subdivision 1. Goal; establishment. It is the goal of the state, by 2010, to decrease by 50 percent the disparities in infant mortality rates and adult and child immunization rates for American Indians and populations of color, as compared with rates for whites. To do so and to achieve other measurable outcomes, the commissioner of health shall establish a program to close the gap in the health status of American Indians and populations of color as compared with whites in the following priority areas: infant mortality, breast and cervical cancer screening, HIV/AIDS and sexually transmitted infections, adult and child immunizations, cardiovascular disease, diabetes, and accidental injuries and violence.

Subd. 2. State-community partnerships; plan. The commissioner, in partnership with culturally based community organizations; the Indian Affairs Council under section 3.922; the Minnesota Council on Latino Affairs under section 15.0145; the Council for Minnesotans of African Heritage under section 15.0145; the Council on Asian-Pacific Minnesotans under section 15.0145; community health boards as defined in section 145A.02; and tribal governments, shall develop and implement a comprehensive, coordinated plan to reduce health disparities in the health disparity priority areas identified in subdivision 1.

Subd. 3. Measurable outcomes. The commissioner, in consultation with the community partners listed in subdivision 2, shall establish measurable outcomes to achieve the goal specified in subdivision 1 and to determine the effectiveness of the grants and other activities funded under this section in reducing health disparities in the priority areas identified in subdivision 1. The development of measurable outcomes must be completed before any funds are distributed under this section.

Subd. 4. Statewide assessment. The commissioner shall enhance current data tools to ensure a statewide assessment of the risk behaviors associated with the health disparity priority areas identified in subdivision 1. The statewide assessment must be used to establish a baseline to measure the effect of activities funded under this section. To the extent feasible, the commissioner shall conduct the assessment so that the results may be compared to national data.

Subd. 5. Technical assistance. The commissioner shall provide the necessary expertise to grant applicants to ensure that submitted proposals are likely to be successful in reducing the health disparities identified in subdivision 1. The commissioner shall provide grant recipients with guidance and training on best or most promising strategies to use to reduce the health disparities identified in subdivision 1. The commissioner shall also assist grant recipients in the development of materials and procedures to evaluate local community activities.

Subd. 6. Process. (a) The commissioner, in consultation with the community partners listed in subdivision 2, shall develop the criteria and procedures used to allocate grants under this section. In developing the criteria, the commissioner shall establish an administrative cost limit for grant recipients. At the time a grant is awarded, the commissioner must provide a grant recipient with information on the outcomes established according to subdivision 3.

(b) A grant recipient must coordinate its activities to reduce health disparities with other entities receiving funds under this section that are in the grant recipient's service area.

Subd. 7. Community grant program; immunization rates and infant mortality rates. (a) The commissioner shall award grants to eligible applicants for local or regional projects and initiatives directed at reducing health disparities in one or both of the following priority areas:

(1) decreasing racial and ethnic disparities in infant mortality rates; or

(2) increasing adult and child immunization rates in nonwhite racial and ethnic populations.

(b) The commissioner may award up to 20 percent of the funds available as planning grants. Planning grants must be used to address such areas as community assessment, coordination activities, and development of community supported strategies.

(c) Eligible applicants may include, but are not limited to, faith-based organizations, social service organizations, community nonprofit organizations, community health boards, tribal governments, and community clinics. Applicants must submit proposals to the commissioner. A proposal must specify the strategies to be implemented to address one or both of the priority areas listed in paragraph (a) and must be targeted to achieve the outcomes established according to subdivision 3.

(d) The commissioner shall give priority to applicants who demonstrate that their proposed project or initiative:

(1) is supported by the community the applicant will serve;

(2) is research-based or based on promising strategies;

(3) is designed to complement other related community activities;

(4) utilizes strategies that positively impact both priority areas;

(5) reflects racially and ethnically appropriate approaches; and

(6) will be implemented through or with community-based organizations that reflect the race or ethnicity of the population to be reached.

Subd. 7a. Minority-run health care professional associations. The commissioner shall award grants to minority-run health care professional associations to achieve the following:

(1) provide collaborative mental health services to minority residents;

(2) provide collaborative, holistic, and culturally competent health care services in communities with high concentrations of minority residents; and

(3) collaborate on recruitment, training, and placement of minorities with health care providers.

Subd. 8. Community grant program; other health disparities. (a) The commissioner shall award grants to eligible applicants for local or regional projects and initiatives directed at reducing health disparities in one or more of the following priority areas:

(1) decreasing racial and ethnic disparities in morbidity and mortality rates from breast and cervical cancer;

(2) decreasing racial and ethnic disparities in morbidity and mortality rates from HIV/AIDS and sexually transmitted infections;

(3) decreasing racial and ethnic disparities in morbidity and mortality rates from cardiovascular disease;

(4) decreasing racial and ethnic disparities in morbidity and mortality rates from diabetes; or

(5) decreasing racial and ethnic disparities in morbidity and mortality rates from accidental injuries or violence.

(b) The commissioner may award up to 20 percent of the funds available as planning grants. Planning grants must be used to address such areas as community assessment, determining community priority areas, coordination activities, and development of community supported strategies.

(c) Eligible applicants may include, but are not limited to, faith-based organizations, social service organizations, community nonprofit organizations, community health boards, and community clinics. Applicants shall submit proposals to the commissioner. A proposal must specify the strategies to be implemented to address one or more of the priority areas listed in paragraph (a) and must be targeted to achieve the outcomes established according to subdivision 3.

(d) The commissioner shall give priority to applicants who demonstrate that their proposed project or initiative:

(1) is supported by the community the applicant will serve;

(2) is research-based or based on promising strategies;

(3) is designed to complement other related community activities;

(4) utilizes strategies that positively impact more than one priority area;

(5) reflects racially and ethnically appropriate approaches; and

(6) will be implemented through or with community-based organizations that reflect the race or ethnicity of the population to be reached.

Subd. 9. Health of foreign-born persons. (a) The commissioner shall distribute funds to community health boards for health screening and follow-up services for tuberculosis for foreign-born persons. Funds shall be distributed based on the following formula:

(1) $1,500 per foreign-born person with pulmonary tuberculosis in the community health board's service area;

(2) $500 per foreign-born person with extrapulmonary tuberculosis in the community health board's service area;

(3) $500 per month of directly observed therapy provided by the community health board for each uninsured foreign-born person with pulmonary or extrapulmonary tuberculosis; and

(4) $50 per foreign-born person in the community health board's service area.

(b) Payments must be made at the end of each state fiscal year. The amount paid per tuberculosis case, per month of directly observed therapy, and per foreign-born person must be proportionately increased or decreased to fit the actual amount appropriated for that fiscal year.

Subd. 10. Tribal governments. The commissioner shall award grants to American Indian tribal governments for implementation of community interventions to reduce health disparities for the priority areas listed in subdivisions 7 and 8. A community intervention must be targeted to achieve the outcomes established according to subdivision 3. Tribal governments must submit proposals to the commissioner and must demonstrate partnerships with local public health entities. The distribution formula shall be determined by the commissioner, in consultation with the tribal governments.

Subd. 11. Coordination. The commissioner shall coordinate the projects and initiatives funded under this section with other efforts at the local, state, or national level to avoid duplication and promote complementary efforts.

Subd. 12. Evaluation. Using the outcomes established according to subdivision 3, the commissioner shall conduct a biennial evaluation of the community grant programs, community health board activities, and tribal government activities funded under this section. Grant recipients, tribal governments, and community health boards shall cooperate with the commissioner in the evaluation and shall provide the commissioner with the information needed to conduct the evaluation.

Subd. 13. Reports. (a) The commissioner shall submit a biennial report to the legislature on the local community projects, tribal government, and community health board prevention activities funded under this section. These reports must include information on grant recipients, activities that were conducted using grant funds, evaluation data, and outcome measures, if available. These reports are due by January 15 of every other year, beginning in the year 2003.

(b) The commissioner shall submit an annual report to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over public health on grants made under subdivision 7 to decrease racial and ethnic disparities in infant mortality rates. The report must provide specific information on the amount of each grant awarded to each agency or organization, the population served by each agency or organization, outcomes of the programs funded by each grant, and the amount of the appropriation retained by the commissioner for administrative and associated expenses. The commissioner shall issue a report each January 15 for the previous fiscal year beginning January 15, 2016.

Subd. 14. Supplantation of existing funds. Funds received under this section must be used to develop new programs or expand current programs that reduce health disparities. Funds must not be used to supplant current county or tribal expenditures.

Subd. 15. Promising strategies. For all grants awarded under this section, the commissioner shall consider applicants that present evidence of a promising strategy to accomplish the applicant's objective. A promising strategy shall be given the same weight as a research or evidence-based strategy based on potential value and measurable outcomes.

History: 1Sp2001 c 9 art 1 s 48; 2002 c 379 art 1 s 113; 2014 c 291 art 6 s 22; 2015 c 71 art 8 s 45,46; 2015 c 77 art 2 s 87



Section 145.929 — HEALTH CARE GRANTS FOR THE UNINSURED.

Subdivision 1. Dental providers. (a) A dental provider is eligible for a grant under this section if:

(1) the provider is a nonprofit organization not affiliated with a hospital or medical group that offers free or reduced-cost oral health care to low-income patients under the age of 21 with family incomes below 275 percent of the federal poverty guidelines who do not have insurance coverage for oral health care services;

(2) the provider is eligible for critical access dental provider payments under section 256B.76, subdivision 4; and

(3) more than 80 percent of the dental provider's patient encounters per year are with patients who are uninsured or covered by medical assistance or MinnesotaCare.

(b) Grants shall be distributed by the commissioner of health to each eligible provider based on the proportion of that provider's number of low-income uninsured patients under the age of 21 served in the reporting year to the total number of low-income uninsured patients under the age of 21 served by all eligible providers, except that no single eligible provider shall receive less than two percent or more than 30 percent of the total appropriation provided under this subdivision. If the number of eligible providers is such that the minimum of two percent cannot be provided to each eligible provider, the commissioner shall limit eligibility for the subsidy to the top 20 eligible oral health providers.

Subd. 2. Community mental health programs. A community mental health program is eligible for a grant under this section if it is a community mental health center established under section 245.62, or a nonprofit community mental health clinic that is designated as an essential community provider under section 62Q.19, and the center or clinic offers free or reduced-cost mental health care to low-income patients under the age of 21 with family incomes below 275 percent of the federal poverty guidelines who do not have health insurance coverage. The grants shall be distributed by the commissioner of health to each eligible mental health center or clinic based on the proportion of that mental health center's or clinic's number of low-income uninsured patients under the age of 21 served in the reporting year to the total number of low-income uninsured patients under the age of 21 served by all mental health centers and clinics eligible for a grant under this subdivision, except that no single eligible provider shall receive less than two percent or more than 30 percent of the total appropriation provided under this subdivision.

Subd. 3. Emergency medical assistance outlier grant program. (a) The commissioner of health shall establish a grant program for hospitals for the purpose of defraying underpayments associated with the emergency medical assistance program. Grants shall be made for the services provided beginning July 1, 2014, to an individual who is enrolled in emergency medical assistance, and when an emergency medical assistance reimbursement claim is in excess of $50,000.

(b) Hospitals seeking a grant from this program must submit an application that includes the number and dollar amount of hospital claims for emergency medical assistance in excess of $50,000 to the commissioner in a form prescribed by the commissioner. Grant payments shall be in proportion to the total hospital emergency medical assistance claims submitted by all applicant hospitals each state fiscal year. Claims for inpatient hospital, outpatient services, and hospital emergency department services shall be considered when determining the value of the grants.

Subd. 4. Grant process. The commissioner of health may use data submitted by organizations seeking a grant under this section, without further verification, for purposes of determining eligibility for a grant and allocating grant money among eligible organizations. The chief executive or chief financial officer must certify that the data submitted is accurate and that no changes were made in the organization's accounting and record-keeping practices or policies for providing free or reduced-cost care to uninsured patients for the purpose of creating eligibility or increasing the organization's allocation. The commissioner may audit or verify the data submitted. Grant funds must be used to defray the organization's costs of providing care and services to uninsured patients as identified under subdivision 1, 2, or 3. An organization must not receive more than one grant under subdivision 1, 2, or 3, even though the organization is potentially eligible for a grant under two or more subdivisions. Organizations eligible for a grant under this section may join together to submit a combined application provided the data submitted is certified by each individual organization.

History: 2014 c 312 art 23 s 7



Section 145.93 — MINNESOTA POISON INFORMATION CENTERS; ESTABLISHMENT.

Subdivision 1. Purpose. The legislature finds that the needs of citizens of the state for information relating to the prompt identification and appropriate home management or referral of cases of human poisoning are best served by establishment of a single integrated poison control system, consisting of one or more regional poison information centers organized to provide statewide information and education services to the public and to health professionals.

Subd. 2. [Repealed, 1993 c 337 s 20]

Subd. 3. Grant award; designation; payments under grant. Every fifth year, the commissioner shall solicit applications for the poison information centers by giving reasonable public notice of the availability of money appropriated or otherwise available. The commissioner shall select from among the entities, whether profit or nonprofit, or units of government the applicants that best fulfill the criteria specified in subdivision 4. The grant shall be paid to the grantees quarterly beginning on July 1.

Subd. 4. Selection criteria. In selecting grantees under this section, the commissioner of health shall determine that the following criteria are met:

(a) whether the applicant can demonstrate the ability to provide appropriate and adequate telephone poison information services to the general public and to health professionals 24 hours a day at no direct cost to users and in a manner that appropriately utilizes "911" emergency telephone services developed pursuant to chapter 403;

(b) whether the applicant can demonstrate the ability to provide adequate medical direction as well as the toxicological and related professional and technical resources needed for poison information services;

(c) whether the applicant can demonstrate the ability to provide appropriate public education and professional education services;

(d) whether the applicant can demonstrate the ability to provide poison information services in a financially sound and cost-effective manner; and

(e) whether the applicant can demonstrate the ability to cooperate with interested health professionals throughout the state to provide poison information in a coordinated fashion.

Subd. 5. [Repealed, 1985 c 223 s 5]

Subd. 6. Reports; monitoring; termination. The grantees selected shall report quarterly to the commissioner of health, on a form provided by the commissioner, information about fiscal performance and status. Grantees shall also report annually information about programmatic status and performance. All relevant records and the performance of the grantee shall be monitored by the commissioner for purposes of assuring that the grantee continues to fulfill the criteria specified in subdivision 4. Should the commissioner at any time find that a grantee is not continuing to fulfill the criteria specified in subdivision 4, the commissioner may terminate the grant upon 30 days' notice.

History: 1980 c 577 s 1; 1983 c 260 s 32,33; 1985 c 223 s 1-4; 1989 c 209 art 2 s 1; 1999 c 159 s 27; 2013 c 43 s 20



Section 145.94 — EXPOSURE TO HAZARDOUS SUBSTANCE.

Subdivision 1. Site inspection. To determine hazardous substance exposure to the community, the commissioner of health may enter the premises of any employer as defined in section 182.651, subdivision 7, including the University of Minnesota, to investigate the actual, suspected, or potential release of a hazardous substance if there is evidence or risk of exposure to the community. Before entering the commissioner shall present to the employer a statement of the reason, nature, and scope of the investigation at a particular location. As part of the investigation, and upon request to the employer, the commissioner must be allowed access to information required under the Employee Right-To-Know Act to determine if there are existing or potential health hazards to the community from the release of any hazardous substance originating in the workplace of the employer.

Subd. 2. Disclosure of information. The commissioner may disclose to individuals or to the community, information including data made nonpublic by law, relating to the hazardous properties and health hazards of hazardous substances released from a workplace if the commissioner finds:

(1) evidence that a person requesting the information may have suffered or is likely to suffer illness or injury from exposure to a hazardous substance; or

(2) evidence of a community health risk and if the commissioner seeks to have the employer cease an activity which results in release of a hazardous substance.

Nonpublic data obtained under subdivision 1 is subject to handling, use, and storage according to established standards to prevent unauthorized use or disclosure. If the nonpublic data is required for the diagnosis, treatment, or prevention of illness or injury, a personal physician may be provided with this information if the physician agrees to preserve the confidentiality of the information, except for patient health records subject to sections 144.291 to 144.298. After the disclosure of any hazardous substance information relating to a particular workplace, the commissioner shall advise the employer of the information disclosed, the date of the disclosure, and the person who received the information.

History: 1986 c 456 s 1; 1Sp1986 c 3 art 2 s 9; 2007 c 147 art 10 s 15



Section 145.945 — CERTAIN SALES OF CLEANING PRODUCTS PROHIBITED.

Subdivision 1. Prohibition. In order to prevent the spread of infectious disease and avoidable infections and to promote best practices in sanitation, no person shall offer for retail sale in Minnesota any cleaning product that contains triclosan and is used by consumers for sanitizing or hand and body cleansing.

Subd. 2. Exception. The prohibition in subdivision 1 shall not apply to individual products for which specific United States Food and Drug Administration approval for consumer use has been secured.

History: 2014 c 277 s 8



Section 145.951 — IMPLEMENTATION PLAN; STATEWIDE PROGRAM FOR FAMILIES.

The commissioner of health, in consultation with the commissioners of education; corrections; public safety; and human services, and with the directors of the Office of Strategic and Long-Range Planning, the Council on Disability, and the councils and commission under sections 3.922, 3.9221, and 15.0145, may develop an implementation plan for the establishment of a statewide program to assist families in developing the full potential of their children. The program must be designed to strengthen the family, to reduce the risk of abuse to children, and to promote the long-term development of children in their home environments. The program must also be designed to use volunteers to provide support to parents, and to link parents with existing public health, education, and social services as appropriate.

History: 1996 c 451 art 4 s 25; 2003 c 130 s 12; 2015 c 77 art 2 s 87



Section 145.952 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to sections 145.951 to 145.957.

Subd. 2. Abuse. "Abuse" means physical abuse, sexual abuse, neglect, mental injury, and threatened injury, as those terms are defined in section 626.556, subdivision 2.

Subd. 3. CHILD program or program. "CHILD program" or "program" means the children helped in long-term development program that the commissioner shall plan to be implemented under sections 145.951 to 145.957.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health or the commissioner's designee.

Subd. 5. Local organization. "Local organization" means an organization that contracts with the commissioner under section 145.953, subdivision 1, to administer the CHILD program on a local level.

History: 1996 c 451 art 4 s 26



Section 145.953 — PROGRAM STRUCTURE.

Subdivision 1. Local administration of program. The implementation plan must require the commissioner to contract with appropriate private nonprofit and governmental organizations to administer the CHILD program on a local level. The local organization, in collaboration and coordination with the Department of Health, shall be responsible for recruiting, screening training, and overseeing volunteers for the program.

Subd. 2. Volunteer component. The implementation plan must provide that a volunteer will be matched with a family to provide ongoing support in parenting. The volunteer shall provide the family with information on the CHILD program and other social services available. Through home visits and frequent contact, the volunteer shall provide support and guidance on raising the child and coping with stresses that may increase the risk of abuse. The volunteer shall also assist the family in obtaining other needed services from existing social services programs.

History: 1996 c 451 art 4 s 27



Section 145.954 — STANDARDS FOR PROGRAM.

In planning for the implementation of the program, the commissioner shall:

(1) establish mechanisms to encourage families to participate in the CHILD program;

(2) establish mechanisms to identify families who may wish to participate in the CHILD program and to match volunteers with these families either before or as soon as possible after a child is born;

(3) ensure that local organizations coordinate with services already provided by the Departments of Health, Human Services, and Education to ensure that participating families receive a continuum of care;

(4) coordinate with local social services agencies, local health boards, and community health boards;

(5) ensure that services provided through the program are community-based and that the special needs of minority communities are addressed;

(6) develop and implement appropriate systems to gather data on participating families and to monitor and evaluate their progress; and

(7) evaluate the program's effectiveness.

History: 1996 c 451 art 4 s 28; 2003 c 130 s 12



Section 145.955 — DUTIES OF LOCAL ORGANIZATION.

The implementation plan shall require the local organizations to:

(1) recruit and train volunteers to serve families under the program, according to section 145.956;

(2) provide ongoing supervision and consultation to volunteers; and

(3) develop resource and referral booklets that volunteers can distribute to families served by the program. The booklets shall contain comprehensive information on the spectrum of services available to assist the family and to reduce the risk of abuse.

History: 1996 c 451 art 4 s 29



Section 145.956 — TRAINING AND RECRUITMENT OF VOLUNTEERS.

Subdivision 1. Training requirements. (a) The implementation plan shall require the local organization to carefully screen and train volunteers to provide program services. Training must prepare volunteers to:

(1) identify signs of abuse or other indications that a child may be at risk of abuse;

(2) help families develop communications skills;

(3) teach and reinforce healthy discipline techniques;

(4) provide other support a family needs to cope with stresses that increase the risk of abuse; and

(5) refer the family to other appropriate public health, education, and social services.

(b) The implementation plan shall also include procedures whereby the local agency will provide ongoing support, supervision, and training for all volunteers. Training must be culturally appropriate and community-based, and must incorporate input from parents who will be using the program's services.

Subd. 2. Recruitment of volunteers. The implementation plan must require that the local organization recruit minority volunteers to serve communities of color.

History: 1996 c 451 art 4 s 30



Section 145.957 — ELIGIBILITY.

The implementation plan must ensure that all residents of Minnesota are eligible for services under the program. The plan must make services available on a sliding fee basis. The commissioner shall develop a sliding fee scale for the program.

History: 1996 c 451 art 4 s 31



Section 145.958 — YOUTH VIOLENCE PREVENTION.

Subdivision 1. Definition. For purposes of this section, "at-risk youth" means adolescents and teenagers who are likely to be a threat to the health and well-being of themselves or others through gang involvement, alcohol and drug use, unsafe sexual activity, dropping out of school, or through violence and other criminal activity.

Subd. 2. Violence prevention programs for at-risk youth. (a) Community-based violence prevention programs may apply to the commissioner of health for technical assistance. The programs must be community-based efforts serving at-risk youth and must work in collaboration with local schools, law enforcement agencies, faith communities, and community groups to provide a comprehensive approach to reducing youth violence by addressing the needs of at-risk youth.

(b) The programs must:

(1) ensure that there are trusted adults serving as role models and mentors for at-risk youth;

(2) intervene at the first signs that a youth may be at risk and strive to rehabilitate youth who are already involved in violence;

(3) work to strengthen families;

(4) work with schools in order to keep students engaged and help them prepare for higher education or job training; and

(5) teach self-respect and respect of others so that unsafe and unhealthy behaviors may be avoided.

(c) Violence prevention programs may include, but are not limited to:

(1) mentorship;

(2) job placement and support;

(3) youth violence prevention training;

(4) parent and family intervention and teaching parenting skills;

(5) school-related initiative involving police liaison officers, youth leadership, peer mediation systems, after-school activities, and intervention in truancy cases;

(6) chemical dependency and mental health intervention, screening, and assessment;

(7) assisting juvenile offenders in reconnecting with families and reintegrating into the community;

(8) working with youth to prevent sexual violence;

(9) working with youth to prevent pregnancy and sexually transmitted infections; and

(10) a youth helpline and street outreach workers to connect youth with needed services.

Subd. 3. Coordination of prevention and intervention for programs for at-risk youth. (a) The commissioner of health, in collaboration with the commissioners of public safety, human services, and education, shall identify five community-based violence prevention programs that meet the criteria described in this section. One of these programs identified must be serving the youth in Minneapolis, one program must be serving the youth in St. Paul, and the remaining three programs must be serving youth in outstate communities.

(b) The commissioner of health shall provide technical support to these community programs including, but not limited to, assistance in seeking and applying for federal grants and private foundation funding.

(c) The commissioner of health shall monitor the progress of these programs in terms of the impact on public health and reducing juvenile violent crime and shall identify the effective aspects of each program in order to assist other programs in replicating these successful aspects.

(d) The commissioner of health shall apply for private, state, or federal funding to support the activities described in this subdivision. This subdivision is effective upon the availability of funding to support these activities.

History: 2009 c 156 s 1



Section 145.985 — HEALTH PROMOTION AND WELLNESS.

Community health boards as defined in section 145A.02, subdivision 5, may work with schools, health care providers, and others to coordinate health and wellness programs in their communities. In order to meet the requirements of this section, community health boards may:

(1) provide instruction, technical assistance, and recommendations on how to evaluate project outcomes;

(2) assist with on-site health and wellness programs utilizing volunteers and others addressing health and wellness topics including smoking, nutrition, obesity, and others; and

(3) encourage health and wellness programs consistent with the Centers for Disease Control and Prevention's Community Guide and goals consistent with the Centers for Disease Control and Prevention's Healthy People 2010 initiative.

History: 2007 c 147 art 15 s 14



Section 145.986 — STATEWIDE HEALTH IMPROVEMENT PROGRAM.

Subdivision 1. Purpose. The purpose of the statewide health improvement program is to:

(1) address the top three leading preventable causes of illness and death: tobacco use and exposure, poor diet, and lack of regular physical activity;

(2) promote the development, availability, and use of evidence-based, community level, comprehensive strategies to create healthy communities; and

(3) measure the impact of the evidence-based, community health improvement practices which over time work to contain health care costs and reduce chronic diseases.

Subd. 1a. Grants to local communities. (a) Beginning July 1, 2009, the commissioner of health shall award competitive grants to community health boards and tribal governments to convene, coordinate, and implement evidence-based strategies targeted at reducing the percentage of Minnesotans who are obese or overweight and to reduce the use of tobacco. Grants shall be awarded to all community health boards and tribal governments whose proposals demonstrate the ability to implement programs designed to achieve the purposes in subdivision 1 and other requirements of this section.

(b) Grantee activities shall:

(1) be based on scientific evidence;

(2) be based on community input;

(3) address behavior change at the individual, community, and systems levels;

(4) occur in community, school, work site, and health care settings;

(5) be focused on policy, systems, and environmental changes that support healthy behaviors; and

(6) address the health disparities and inequities that exist in the grantee's community.

(c) To receive a grant under this section, community health boards and tribal governments must submit proposals to the commissioner. A local match of ten percent of the total funding allocation is required. This local match may include funds donated by community partners.

(d) In order to receive a grant, community health boards and tribal governments must submit a health improvement plan to the commissioner of health for approval. The commissioner may require the plan to identify a community leadership team, community partners, and a community action plan that includes an assessment of area strengths and needs, proposed action strategies, technical assistance needs, and a staffing plan.

(e) The grant recipient must implement the health improvement plan, evaluate the effectiveness of the strategies, and modify or discontinue strategies found to be ineffective.

(f) Grant recipients shall report their activities and their progress toward the outcomes established under subdivision 2 to the commissioner in a format and at a time specified by the commissioner.

(g) All grant recipients shall be held accountable for making progress toward the measurable outcomes established in subdivision 2. The commissioner shall require a corrective action plan and may reduce the funding level of grant recipients that do not make adequate progress toward the measurable outcomes.

(h) Beginning November 1, 2015, the commissioner shall offer grant recipients the option of using a grant awarded under this subdivision to implement health improvement strategies that improve the health status, delay the expression of dementia, or slow the progression of dementia, for a targeted population at risk for dementia and shall award at least two of the grants awarded on November 1, 2015, for these purposes. The grants must meet all other requirements of this section. The commissioner shall coordinate grant planning activities with the commissioner of human services, the Minnesota Board on Aging, and community-based organizations with a focus on dementia. Each grant must include selected outcomes and evaluation measures related to the incidence or progression of dementia among the targeted population using the procedure described in subdivision 2.

Subd. 2. Outcomes. (a) The commissioner shall set measurable outcomes to meet the goals specified in subdivision 1, and annually review the progress of grant recipients in meeting the outcomes.

(b) The commissioner shall measure current public health status, using existing measures and data collection systems when available, to determine baseline data against which progress shall be monitored.

(c) For grants awarded on or after July 1, 2016, the commissioner, in coordination with each grant recipient under section 145.986, must identify:

(1) each geographic area or population to be targeted;

(2) the policy, systems, or environmental strategy to be used to address one or more of the health indicators listed in section 62U.10, subdivision 6; and

(3) the selected outcomes and evaluation measures for the grant, related to one or more of the health indicators listed in section 62U.10, subdivision 6, within the geographic area or among the population targeted.

Subd. 3. Technical assistance and oversight. (a) The commissioner shall provide content expertise, technical expertise, training to grant recipients, and advice on evidence-based strategies, including those based on populations and types of communities served. The commissioner shall ensure that the statewide health improvement program meets the outcomes established under subdivision 2 by conducting a comprehensive statewide evaluation and assisting grant recipients to modify or discontinue interventions found to be ineffective.

(b) For the purposes of carrying out the grant program under this section, including for administrative purposes, the commissioner shall award contracts to appropriate entities to assist in training and provide technical assistance to grantees.

(c) Contracts awarded under paragraph (b) may be used to provide technical assistance and training in the areas of:

(1) community engagement and capacity building;

(2) tribal support;

(3) community asset building and risk behavior reduction;

(4) legal;

(5) communications;

(6) community, school, health care, work site, and other site-specific strategies; and

(7) health equity.

Subd. 4. Evaluation. (a) Using the outcome measures established in subdivision 3, the commissioner shall conduct a biennial evaluation of the statewide health improvement program funded under this section. Grant recipients shall cooperate with the commissioner in the evaluation and provide the commissioner with the information necessary to conduct the evaluation, including information on any impact on the health indicators listed in section 62U.10, subdivision 6, within the geographic area or among the population targeted.

(b) Grant recipients will collect, monitor, and submit to the Department of Health baseline and annual data and provide information to improve the quality and impact of community health improvement strategies.

(c) For the purposes of carrying out the grant program under this section, including for administrative purposes, the commissioner shall award contracts to appropriate entities to assist in designing and implementing evaluation systems.

(d) Contracts awarded under paragraph (c) may be used to:

(1) develop grantee monitoring and reporting systems to track grantee progress, including aggregated and disaggregated data;

(2) manage, analyze, and report program evaluation data results; and

(3) utilize innovative support tools to analyze and predict the impact of prevention strategies on health outcomes and state health care costs over time.

Subd. 5. Report. The commissioner shall submit a biennial report to the legislature on the statewide health improvement program funded under this section. The report must include information on each grant recipient, including the activities that were conducted by the grantee using grant funds, the grantee's progress toward achieving the measurable outcomes established under subdivision 2, and the data provided to the commissioner by the grantee to measure these outcomes for grant activities. The commissioner shall provide information on grants in which a corrective action plan was required under subdivision 1a, the types of plan action, and the progress that has been made toward meeting the measurable outcomes. In addition, the commissioner shall provide recommendations on future areas of focus for health improvement. These reports are due by January 15 of every other year, beginning in 2010. In the report due on January 15, 2014, the commissioner shall include a description of the contracts awarded under subdivision 4, paragraph (c), and the monitoring and evaluation systems that were designed and implemented under these contracts.

Subd. 6. Supplantation of existing funds. Community health boards and tribal governments must use funds received under this section to develop new programs, expand current programs that work to reduce the percentage of Minnesotans who are obese or overweight or who use tobacco, or replace discontinued state or federal funds previously used to reduce the percentage of Minnesotans who are obese or overweight or who use tobacco. Funds must not be used to supplant current state or local funding to community health boards or tribal governments used to reduce the percentage of Minnesotans who are obese or overweight or to reduce tobacco use.

History: 2008 c 358 art 1 s 1; 2013 c 108 art 12 s 48; 2014 c 291 art 7 s 29; 2015 c 71 art 8 s 47-49






Chapter 145A — COMMUNITY HEALTH BOARDS

Section 145A.01 — CITATION.

This chapter may be cited as the "Local Public Health Act."

History: 1987 c 309 s 1



Section 145A.02 — DEFINITIONS.

Subdivision 1. Applicability. Definitions in this section apply to this chapter.

Subd. 1a. Areas of public health responsibility. "Areas of public health responsibility" means:

(1) assuring an adequate local public health infrastructure;

(2) promoting healthy communities and healthy behaviors;

(3) preventing the spread of communicable disease;

(4) protecting against environmental health hazards;

(5) preparing for and responding to emergencies; and

(6) assuring health services.

Subd. 2. [Repealed, 2014 c 291 art 7 s 29]

Subd. 3. City. "City" means a statutory city or home rule charter city as defined in section 410.015.

Subd. 4. Commissioner. "Commissioner" means the Minnesota commissioner of health.

Subd. 5. Community health board. "Community health board" means the governing body for local public health in Minnesota. The community health board may be comprised of a single county, multiple contiguous counties, or in a limited number of cases, a single city as specified in section 145A.03, subdivision 1. CHBs have the responsibilities and authority under this chapter.

Subd. 6. Community health services. "Community health services" means activities designed to protect and promote the health of the general population within a community health service area by emphasizing the prevention of disease, injury, disability, and preventable death through the promotion of effective coordination and use of community resources, and by extending health services into the community.

Subd. 6a. Community health services administrator. "Community health services administrator" means a person who meets personnel standards for the position established under section 145A.06, subdivision 3b, and is working under a written agreement with, employed by, or under contract with a community health board to provide public health leadership and to discharge the administrative and program responsibilities on behalf of the board.

Subd. 7. Community health service area. "Community health service area" means a city, county, or multicounty area that is organized as a community health board and for which a local public health grant is received under sections 145A.11 to 145A.131.

Subd. 8. County board. "County board" or "county" means a county board of commissioners as defined in chapter 375.

Subd. 8a. Essential public health services. "Essential public health services" means the public health activities that all communities should undertake. These services serve as the framework for the National Public Health Performance Standards. In Minnesota they refer to activities that are conducted to accomplish the areas of public health responsibility. The ten essential public health services are to:

(1) monitor health status to identify and solve community health problems;

(2) diagnose and investigate health problems and health hazards in the community;

(3) inform, educate, and empower people about health issues;

(4) mobilize community partnerships and action to identify and solve health problems;

(5) develop policies and plans that support individual and community health efforts;

(6) enforce laws and regulations that protect health and ensure safety;

(7) link people to needed personal health services and assure the provision of health care when otherwise unavailable;

(8) maintain a competent public health workforce;

(9) evaluate the effectiveness, accessibility, and quality of personal and population-based health services; and

(10) contribute to research seeking new insights and innovative solutions to health problems.

Subd. 8b. Local health department. "Local health department" means an operational entity that is responsible for the administration and implementation of programs and services to address the areas of public health responsibility. It is governed by a community health board.

Subd. 9. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 10. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 11. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 12. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 13. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 14. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 15. Medical consultant. "Medical consultant" means a physician licensed to practice medicine in Minnesota who is working under a written agreement with, employed by, or on contract with a community health board to provide advice and information, to authorize medical procedures through protocols, and to assist a community health board and its staff in coordinating their activities with local medical practitioners and health care institutions.

Subd. 15a. Performance management. "Performance management" means the systematic process of using data for decision making by identifying outcomes and standards; measuring, monitoring, and communicating progress; and engaging in quality improvement activities in order to achieve desired outcomes.

Subd. 15b. Performance measures. "Performance measures" means quantitative ways to define and measure performance.

Subd. 16. Population. "Population" means the total number of residents of the state or any city or county as established by the last federal census, by a special census taken by the United States Bureau of the Census, by the state demographer under section 4A.02, or by an estimate of city population prepared by the Metropolitan Council, whichever is the most recent as to the stated date of count or estimate.

Subd. 17. Public health nuisance. "Public health nuisance" means any activity or failure to act that adversely affects the public health.

Subd. 18. Public health nurse. "Public health nurse" means a person who is licensed as a registered nurse by the Minnesota Board of Nursing under sections 148.171 to 148.285 and who meets the voluntary registration requirements established by the Board of Nursing.

History: 1987 c 309 s 2; 1989 c 194 s 2; 1991 c 345 art 2 s 43; 1997 c 199 s 14; 1999 c 245 art 9 s 47; 1Sp2003 c 14 art 8 s 12-14; 2014 c 291 art 7 s 1-8,29



Section 145A.03 — ESTABLISHMENT AND ORGANIZATION.

Subdivision 1. Establishment; assignment of responsibilities. (a) The governing body of a county must undertake the responsibilities of a community health board by establishing or joining a community health board according to paragraphs (b) to (f) and assigning to it the powers and duties specified under section 145A.04.

(b) A community health board must include within its jurisdiction a population of 30,000 or more persons or be composed of three or more contiguous counties.

(c) A county board or city council within the jurisdiction of a community health board operating under sections 145A.11 to 145A.131 is preempted from forming a community health board except as specified in section 145A.131.

(d) A county board or a joint powers board that establishes a community health board and has or establishes an operational human services board under chapter 402 may assign the powers and duties of a community health board to a human services board. Eligibility for funding from the commissioner will be maintained if all requirements of sections 145A.03 and 145A.04 are met.

(e) Community health boards established prior to January 1, 2014, including city community health boards, are eligible to maintain their status as community health boards as outlined in this subdivision.

(f) A community health board may authorize, by resolution, the community health service administrator or other designated agent or agents to act on behalf of the community health board.

Subd. 2. Joint powers community health board. A county may establish a joint community health board by agreement with one or more contiguous counties, or an existing city community health board may establish a joint community health board with one or more contiguous existing city community health boards in the same county in which it is located. The agreements must be established according to section 471.59.

Subd. 3. [Repealed, 2014 c 291 art 7 s 29]

Subd. 4. Membership; duties of chair. A community health board must have at least five members, one of whom must be elected by the members as chair and one as vice-chair. The chair, or in the chair's absence, the vice-chair, must preside at meetings of the community health board and sign or authorize an agent to sign contracts and other documents requiring signature on behalf of the community health board.

Subd. 5. Meetings. A community health board must hold meetings at least twice a year and as determined by its rules of procedure. The board must adopt written procedures for transacting business and must keep a public record of its transactions, findings, and determinations. Members may receive a per diem plus travel and other eligible expenses while engaged in official duties.

Subd. 6. [Repealed, 2014 c 291 art 7 s 29]

Subd. 7. Community health board; eligibility for funding. A community health board that meets the requirements of this section is eligible to receive the local public health grant under section 145A.131 and for other funds that the commissioner grants to community health boards to carry out public health activities.

History: 1987 c 309 s 3; 1991 c 52 s 3; 1Sp2003 c 14 art 8 s 31; 2014 c 291 art 7 s 9-13,29



Section 145A.04 — POWERS AND DUTIES OF COMMUNITY HEALTH BOARD.

Subdivision 1. Jurisdiction; enforcement. (a) A community health board has the general responsibility for development and maintenance of a system of community health services under local administration and within a system of state guidelines and standards.

(b) Under the general supervision of the commissioner, the community health board shall recommend the enforcement of laws, regulations, and ordinances pertaining to the powers and duties within its jurisdictional area. In the case of a multicounty or city community health board, the joint powers agreement under section 145A.03, subdivision 2, or delegation agreement under section 145A.07 shall clearly specify enforcement authorities.

(c) A member of a community health board may not withdraw from a joint powers community health board during the first two calendar years following the effective date of the initial joint powers agreement. The withdrawing member must notify the commissioner and the other parties to the agreement at least one year before the beginning of the calendar year in which withdrawal takes effect.

(d) The withdrawal of a county or city from a community health board does not affect the eligibility for the local public health grant of any remaining county or city for one calendar year following the effective date of withdrawal.

(e) The local public health grant for a county or city that chooses to withdraw from a multicounty community health board shall be reduced by the amount of the local partnership incentive.

Subd. 1a. Duties. Consistent with the guidelines and standards established under section 145A.06, the community health board shall:

(1) identify local public health priorities and implement activities to address the priorities and the areas of public health responsibility, which include:

(i) assuring an adequate local public health infrastructure by maintaining the basic foundational capacities to a well-functioning public health system that includes data analysis and utilization; health planning; partnership development and community mobilization; policy development, analysis, and decision support; communication; and public health research, evaluation, and quality improvement;

(ii) promoting healthy communities and healthy behavior through activities that improve health in a population, such as investing in healthy families; engaging communities to change policies, systems, or environments to promote positive health or prevent adverse health; providing information and education about healthy communities or population health status; and addressing issues of health equity, health disparities, and the social determinants to health;

(iii) preventing the spread of communicable disease by preventing diseases that are caused by infectious agents through detecting acute infectious diseases, ensuring the reporting of infectious diseases, preventing the transmission of infectious diseases, and implementing control measures during infectious disease outbreaks;

(iv) protecting against environmental health hazards by addressing aspects of the environment that pose risks to human health, such as monitoring air and water quality; developing policies and programs to reduce exposure to environmental health risks and promote healthy environments; and identifying and mitigating environmental risks such as food and waterborne diseases, radiation, occupational health hazards, and public health nuisances;

(v) preparing and responding to emergencies by engaging in activities that prepare public health departments to respond to events and incidents and assist communities in recovery, such as providing leadership for public health preparedness activities with a community; developing, exercising, and periodically reviewing response plans for public health threats; and developing and maintaining a system of public health workforce readiness, deployment, and response; and

(vi) assuring health services by engaging in activities such as assessing the availability of health-related services and health care providers in local communities, identifying gaps and barriers in services; convening community partners to improve community health systems; and providing services identified as priorities by the local assessment and planning process; and

(2) submit to the commissioner of health, at least every five years, a community health assessment and community health improvement plan, which shall be developed with input from the community and take into consideration the statewide outcomes, the areas of responsibility, and essential public health services;

(3) implement a performance management process in order to achieve desired outcomes; and

(4) annually report to the commissioner on a set of performance measures and be prepared to provide documentation of ability to meet the performance measures.

Subd. 2. Appointment of community health service (CHS) administrator. A community health board must appoint, employ, or contract with a CHS administrator to act on its behalf. The board shall notify the commissioner of the CHS administrator's contact information and submit a copy of the resolution authorizing the CHS administrator to act as an agent on the board's behalf. The resolution must specify the types of action or actions that the CHS administrator is authorized to take on behalf of the board.

Subd. 2a. Appointment of medical consultant. The community health board shall appoint, employ, or contract with a medical consultant to ensure appropriate medical advice and direction for the community health board and assist the board and its staff in the coordination of community health services with local medical care and other health services.

Subd. 3. Employment; employees. (a) A community health board may employ persons as necessary to carry out its duties.

(b) Except where prohibited by law, employees of the community health board may act as its agents.

(c) Persons employed by a county, city, or the state whose functions and duties are assumed by a community health board shall become employees of the board without loss in benefits, salaries, or rights.

Subd. 4. Acquisition of property; request for and acceptance of funds; collection of fees. (a) A community health board may acquire and hold in the name of the county or city the lands, buildings, and equipment necessary for the purposes of sections 145A.03 to 145A.131. It may do so by any lawful means, including gifts, purchase, lease, or transfer of custodial control.

(b) A community health board may accept gifts, grants, and subsidies from any lawful source, apply for and accept state and federal funds, and request and accept local tax funds.

(c) A community health board may establish and collect reasonable fees for performing its duties and providing community health services.

(d) With the exception of licensing and inspection activities, access to community health services provided by or on contract with the community health board must not be denied to an individual or family because of inability to pay.

Subd. 5. Contracts. To improve efficiency, quality, and effectiveness, avoid unnecessary duplication, and gain cost advantages, a community health board may contract to provide, receive, or ensure provision of services.

Subd. 6. Investigation; reporting and control of communicable diseases. A community health board shall make investigations, or coordinate with any county board or city council within its jurisdiction to make investigations and reports and obey instructions on the control of communicable diseases as the commissioner may direct under section 144.12, 145A.06, subdivision 2, or 145A.07. Community health boards must cooperate so far as practicable to act together to prevent and control epidemic diseases.

Subd. 6a. Minnesota Responds Medical Reserve Corps; planning. A community health board receiving funding for emergency preparedness or pandemic influenza planning from the state or from the United States Department of Health and Human Services shall participate in planning for emergency use of volunteer health professionals through the Minnesota Responds Medical Reserve Corps program of the Department of Health. A community health board shall collaborate on volunteer planning with other public and private partners, including but not limited to local or regional health care providers, emergency medical services, hospitals, tribal governments, state and local emergency management, and local disaster relief organizations.

Subd. 6b. Minnesota Responds Medical Reserve Corps; agreements. A community health board, county, or city participating in the Minnesota Responds Medical Reserve Corps program may enter into written mutual aid agreements for deployment of its paid employees and its Minnesota Responds Medical Reserve Corps volunteers with other community health boards, other political subdivisions within the state, or with tribal governments within the state. A community health board may also enter into agreements with the Indian Health Services of the United States Department of Health and Human Services, and with community health boards, political subdivisions, and tribal governments in bordering states and Canadian provinces.

Subd. 6c. Minnesota Responds Medical Reserve Corps; when mobilized. When a community health board, county, or city finds that the prevention, mitigation, response to, or recovery from an actual or threatened public health event or emergency exceeds its local capacity, it shall use available mutual aid agreements. If the event or emergency exceeds mutual aid capacities, a community health board, county, or city may request the commissioner of health to mobilize Minnesota Responds Medical Reserve Corps volunteers from outside the jurisdiction of the community health board, county, or city.

Subd. 6d. Minnesota Responds Medical Reserve Corps; liability coverage. A Minnesota Responds Medical Reserve Corps volunteer responding to a request for training or assistance at the call of a community health board, county, or city must be deemed an employee of the jurisdiction for purposes of workers' compensation, tort claim defense, and indemnification.

Subd. 7. Entry for inspection. To enforce public health laws, ordinances or rules, a member or agent of a community health board, county, or city may enter a building, conveyance, or place where contagion, infection, filth, or other source or cause of preventable disease exists or is reasonably suspected.

Subd. 8. Removal and abatement of public health nuisances. (a) If a threat to the public health such as a public health nuisance, source of filth, or cause of sickness is found on any property, the community health board, county, city, or its agent shall order the owner or occupant of the property to remove or abate the threat within a time specified in the notice but not longer than ten days. Action to recover costs of enforcement under this subdivision must be taken as prescribed in section 145A.08.

(b) Notice for abatement or removal must be served on the owner, occupant, or agent of the property in one of the following ways:

(1) by registered or certified mail;

(2) by an officer authorized to serve a warrant; or

(3) by a person aged 18 years or older who is not reasonably believed to be a party to any action arising from the notice.

(c) If the owner of the property is unknown or absent and has no known representative upon whom notice can be served, the community health board, county, or city, or its agent, shall post a written or printed notice on the property stating that, unless the threat to the public health is abated or removed within a period not longer than ten days, the community health board, county, or city will have the threat abated or removed at the expense of the owner under section 145A.08 or other applicable state or local law.

(d) If the owner, occupant, or agent fails or neglects to comply with the requirement of the notice provided under paragraphs (b) and (c), then the community health board, county, city, or a designated agent of the board, county, or city shall remove or abate the nuisance, source of filth, or cause of sickness described in the notice from the property.

Subd. 9. Injunctive relief. In addition to any other remedy provided by law, the community health board, county, or city may bring an action in the court of appropriate jurisdiction to enjoin a violation of statute, rule, or ordinance that the board has power to enforce, or to enjoin as a public health nuisance any activity or failure to act that adversely affects the public health.

Subd. 10. Hindrance of enforcement prohibited; penalty. It is a misdemeanor to deliberately hinder a member of a community health board, county or city, or its agent from entering a building, conveyance, or place where contagion, infection, filth, or other source or cause of preventable disease exists or is reasonably suspected, or otherwise to interfere with the performance of the duties of the responsible jurisdiction.

Subd. 11. Neglect of enforcement prohibited; penalty. It is a misdemeanor for a member or agent of a community health board, county, or city to refuse or neglect to perform a duty imposed on an applicable jurisdiction by statute or ordinance.

Subd. 12. Other powers and duties established by law. This section does not limit powers and duties of a community health board, county, or city prescribed in other sections.

Subd. 13. Recommended legislation. The community health board may recommend local ordinances pertaining to community health services to any county board or city council within its jurisdiction and advise the commissioner on matters relating to public health that require assistance from the state, or that may be of more than local interest.

Subd. 14. Equal access to services. The community health board must ensure that community health services are accessible to all persons on the basis of need. No one shall be denied services because of race, color, sex, age, language, religion, nationality, inability to pay, political persuasion, or place of residence.

Subd. 15. State and local advisory committees. (a) A state community health services advisory committee is established to advise, consult with, and make recommendations to the commissioner on the development, maintenance, funding, and evaluation of local public health services. Each community health board may appoint a member to serve on the committee. The committee must meet at least quarterly, and special meetings may be called by the committee chair or a majority of the members. Members or their alternates may be reimbursed for travel and other necessary expenses while engaged in their official duties.

(b) Notwithstanding section 15.059, the State Community Health Services Advisory Committee does not expire.

(c) The city boards or county boards that have established or are members of a community health board may appoint a community health advisory committee to advise, consult with, and make recommendations to the community health board on the duties under subdivision 1a.

History: 1987 c 309 s 4; 1Sp2003 c 14 art 8 s 31; 2008 c 202 s 2-4; 2013 c 43 s 21; 2014 c 291 art 7 s 14; 2015 c 21 art 1 s 109



Section 145A.05 — LOCAL ORDINANCES.

Subdivision 1. Generally. A county board may adopt ordinances for all or a part of its jurisdiction to regulate actual or potential threats to the public health under this section and section 375.51, unless the ordinances are preempted by, in conflict with, or less restrictive than standards in state law or rule.

Subd. 2. Animal control. In addition to powers under sections 35.67 to 35.69, a county board, city council, or municipality may adopt ordinances to issue licenses or otherwise regulate the keeping of animals, to restrain animals from running at large, to authorize the impounding and sale or summary destruction of animals, and to establish pounds.

Subd. 3. Control of unwholesome substances. Unless preempted by or in conflict with sections 394.21 to 394.37, a county board may adopt ordinances to prevent bringing, depositing, or leaving within the county any unwholesome substance and to require the owners or occupants of lands to remove unwholesome substances or to provide for removal at the expense of the owner or occupant.

Subd. 4. Regulation of waste. A county board may adopt ordinances to provide for or regulate the disposal of sewage, garbage, and other refuse.

Subd. 5. Regulation of water. A county board may adopt ordinances to provide for cleaning and removal of obstructions from waters in the county and to prevent their obstruction or pollution.

Subd. 6. Regulation of offensive trades. A county board may adopt ordinances to regulate offensive trades, unless the ordinances are preempted by, in conflict with, or less restrictive than standards under sections 394.21 to 394.37. In this subdivision, "offensive trade" means a trade or employment that is hurtful to inhabitants within any county, city, or town, dangerous to the public health, injurious to neighboring property, or from which offensive odors arise.

Subd. 7. Control of public health nuisances. A county board may adopt ordinances to define public health nuisances and to provide for their prevention or abatement.

Subd. 7a. Curfew. A county board may adopt an ordinance establishing a countywide curfew for unmarried persons under 18 years of age. If the county board of a county located in the seven-county metropolitan area adopts a curfew ordinance under this subdivision, the ordinance shall contain an earlier curfew for children under the age of 12 than for older children.

Subd. 8. Enforcement of delegated powers. A county board may adopt ordinances consistent with this section to administer and enforce the powers and duties delegated by agreement with the commissioner under section 145A.07.

Subd. 9. Relation to cities and towns. The governing body of a city or town may adopt ordinances relating to the public health authorized by law or agreement with the commissioner under section 145A.07. The ordinances must not conflict with or be less restrictive than ordinances adopted by the county board within whose jurisdiction the city or town is located.

History: 1987 c 309 s 5; 1994 c 636 art 9 s 10; 1995 c 226 art 2 s 1; 2014 c 291 art 7 s 15



Section 145A.06 — COMMISSIONER; POWERS AND DUTIES.

Subdivision 1. Generally. In addition to other powers and duties provided by law, the commissioner has the powers listed in subdivisions 2 to 5.

Subd. 2. Supervision of local enforcement. (a) In the absence of provision for a community health board, the commissioner may appoint three or more persons to act as a board until one is established. The commissioner may fix their compensation, which the county or city must pay.

(b) The commissioner by written order may require any two or more community health boards, counties, or cities to act together to prevent or control epidemic diseases.

(c) If a community health board, county, or city fails to comply with section 145A.04, subdivision 6, the commissioner may employ medical and other help necessary to control communicable disease at the expense of the jurisdiction involved.

(d) If the commissioner has reason to believe that the provisions of this chapter have been violated, the commissioner shall inform the attorney general and submit information to support the belief. The attorney general shall institute proceedings to enforce the provisions of this chapter or shall direct the county attorney to institute proceedings.

Subd. 3. [Repealed, 1989 c 194 s 22]

Subd. 3a. Assistance to community health boards. The commissioner shall help and advise community health boards that ask for assistance in developing, administering, and carrying out public health services and programs. This assistance may consist of, but is not limited to:

(1) informational resources, consultation, and training to assist community health boards plan, develop, integrate, provide, and evaluate community health services; and

(2) administrative and program guidelines and standards developed with the advice of the State Community Health Services Advisory Committee.

Subd. 3b. Personnel standards. In accordance with chapter 14, and in consultation with the State Community Health Services Advisory Committee, the commissioner may adopt rules to set standards for administrative and program personnel to ensure competence in administration and planning.

Subd. 4. Assistance to community health boards. The commissioner shall help and advise community health boards that ask for help in developing, administering, and carrying out public health services and programs.

Subd. 5. Deadly infectious diseases. The commissioner shall promote measures aimed at preventing businesses from facilitating sexual practices that transmit deadly infectious diseases by providing technical advice to community health boards to assist them in regulating these practices or closing establishments that constitute a public health nuisance.

Subd. 5a. System-level performance management. To improve public health and ensure the integrity and accountability of the statewide local public health system, the commissioner, in consultation with the State Community Health Services Advisory Committee, shall develop performance measures and implement a process to monitor statewide outcomes and performance improvement.

Subd. 6. Health volunteer program. (a) The commissioner may accept grants from the United States Department of Health and Human Services for the emergency system for the advanced registration of volunteer health professionals (ESAR-VHP) established under United States Code, title 42, section 247d-7b. The ESAR-VHP program as implemented in Minnesota is known as the Minnesota Responds Medical Reserve Corps.

(b) The commissioner may maintain a registry of volunteers for the Minnesota Responds Medical Reserve Corps and obtain data on volunteers relevant to possible deployments within and outside the state. All state licensing and certifying boards shall cooperate with the Minnesota Responds Medical Reserve Corps and shall verify volunteers' information. The commissioner may also obtain information from other states and national licensing or certifying boards for health practitioners.

(c) The commissioner may share volunteers' data, including any data classified as private data, from the Minnesota Responds Medical Reserve Corps registry with community health boards, cities or counties, the University of Minnesota's Academic Health Center or other public or private emergency preparedness partners, or tribal governments operating Minnesota Responds Medical Reserve Corps units as needed for credentialing, organizing, training, and deploying volunteers. Upon request of another state participating in the ESAR-VHP or of a Canadian government administering a similar health volunteer program, the commissioner may also share the volunteers' data as needed for emergency preparedness and response.

Subd. 7. Commissioner requests for health volunteers. (a) When the commissioner receives a request for health volunteers from:

(1) a community health board, county, or city according to section 145A.04, subdivision 6c;

(2) the University of Minnesota Academic Health Center;

(3) another state or a territory through the Interstate Emergency Management Assistance Compact authorized under section 192.89;

(4) the federal government through ESAR-VHP or another similar program; or

(5) a tribal or Canadian government;

the commissioner shall determine if deployment of Minnesota Responds Medical Reserve Corps volunteers from outside the requesting jurisdiction is in the public interest. If so, the commissioner may ask for Minnesota Responds Medical Reserve Corps volunteers to respond to the request. The commissioner may also ask for Minnesota Responds Medical Reserve Corps volunteers if the commissioner finds that the state needs health volunteers.

(b) The commissioner may request Minnesota Responds Medical Reserve Corps volunteers to work on the Minnesota Mobile Medical Unit (MMU), or on other mobile or temporary units providing emergency patient stabilization, medical transport, or ambulatory care. The commissioner may utilize the volunteers for training, mobilization or demobilization, inspection, maintenance, repair, or other support functions for the MMU facility or for other emergency units, as well as for provision of health care services.

(c) A volunteer's rights and benefits under this chapter as a Minnesota Responds Medical Reserve Corps volunteer is not affected by any vacation leave, pay, or other compensation provided by the volunteer's employer during volunteer service requested by the commissioner. An employer is not liable for actions of an employee while serving as a Minnesota Responds Medical Reserve Corps volunteer.

(d) If the commissioner matches the request under paragraph (a) with Minnesota Responds Medical Reserve Corps volunteers, the commissioner shall facilitate deployment of the volunteers from the sending Minnesota Responds Medical Reserve Corps units to the receiving jurisdiction. The commissioner shall track volunteer deployments and assist sending and receiving jurisdictions in monitoring deployments, and shall coordinate efforts with the division of homeland security and emergency management for out-of-state deployments through the Interstate Emergency Management Assistance Compact or other emergency management compacts.

(e) Where the commissioner has deployed Minnesota Responds Medical Reserve Corps volunteers within or outside the state, the provisions of paragraphs (f) and (g) must apply. Where Minnesota Responds Medical Reserve Corps volunteers were deployed across jurisdictions by mutual aid or similar agreements prior to a commissioner's call, the provisions of paragraphs (f) and (g) must apply retroactively to volunteers deployed as of their initial deployment in response to the event or emergency that triggered a subsequent commissioner's call.

(f)(1) A Minnesota Responds Medical Reserve Corps volunteer responding to a request for training or assistance at the call of the commissioner must be deemed an employee of the state for purposes of workers' compensation and tort claim defense and indemnification under section 3.736, without regard to whether the volunteer's activity is under the direction and control of the commissioner, the division of homeland security and emergency management, the sending jurisdiction, the receiving jurisdiction, or of a hospital, alternate care site, or other health care provider treating patients from the public health event or emergency.

(2) For purposes of calculating workers' compensation benefits under chapter 176, the daily wage must be the usual wage paid at the time of injury or death for similar services performed by paid employees in the community where the volunteer regularly resides, or the wage paid to the volunteer in the volunteer's regular employment, whichever is greater.

(g) The Minnesota Responds Medical Reserve Corps volunteer must receive reimbursement for travel and subsistence expenses during a deployment approved by the commissioner under this subdivision according to reimbursement limits established for paid state employees. Deployment begins when the volunteer leaves on the deployment until the volunteer returns from the deployment, including all travel related to the deployment. The Department of Health shall initially review and pay those expenses to the volunteer. Except as otherwise provided by the Interstate Emergency Management Assistance Compact in section 192.89 or agreements made thereunder, the department shall bill the jurisdiction receiving assistance and that jurisdiction shall reimburse the department for expenses of the volunteers.

(h) In the event Minnesota Responds Medical Reserve Corps volunteers are deployed outside the state pursuant to the Interstate Emergency Management Assistance Compact, the provisions of the Interstate Emergency Management Assistance Compact must control over any inconsistent provisions in this section.

(i) When a Minnesota Responds Medical Reserve Corps volunteer makes a claim for workers' compensation arising out of a deployment under this section or out of a training exercise conducted by the commissioner, the volunteer's workers compensation benefits must be determined under section 176.011, subdivision 9, clause (25), even if the volunteer may also qualify under other clauses of section 176.011, subdivision 9.

Subd. 8. Volunteer health practitioners licensed in other states. (a) While an emergency declaration is in effect, a volunteer health practitioner who is (1) registered with a registration system that complies with the emergency system for the advanced registration of volunteer health professionals (ESAR-VHP) established under United States Code, title 42, section 247d-7b; (2) licensed and in good standing in the state upon which the practitioner's registration is based; and (3) (i) requested for deployment by the state's authorized representative under section 192.89, or (ii) deployed pursuant to an agreement between the disaster relief organization, professional association of health practitioners, health care facilities or providers, or other individuals or entities and the state's authorized representative under section 192.89, may practice in this state within the scope of practice authorized in the licensing state and to the extent authorized by this section as if the practitioner were licensed in this state. A "volunteer health practitioner" means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services. The term does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate which requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster relief organization providing services in this state while an emergency declaration is in effect.

(b) A volunteer health practitioner qualified under paragraph (a) is entitled to the liability protections of section 192.89, subdivision 6, unless any license of the practitioner in any state has been suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.

History: 1987 c 309 s 6; 1988 c 689 art 2 s 47; 1Sp2003 c 14 art 8 s 15; 2008 c 202 s 5-7; 2009 c 41 s 7; 2009 c 72 s 1; 2013 c 43 s 22; 2014 c 291 art 7 s 16-22; 2015 c 21 art 1 s 109



Section 145A.061 — CRIMINAL BACKGROUND STUDIES.

Subdivision 1. Agreements to conduct criminal background studies. The commissioner of health may develop agreements to conduct criminal background studies on each person who registers as a volunteer in the Minnesota Responds Medical Reserve Corps and applies for membership in the Minnesota behavioral health or mobile medical teams. The background study is for the purpose of determining the applicant's suitability and eligibility for membership. Each applicant must provide written consent authorizing the Department of Health to obtain the applicant's state criminal background information.

Subd. 2. Opportunity to challenge accuracy of report. Before denying the applicant the opportunity to serve as a health volunteer due to information obtained from a background study, the commissioner shall provide the applicant with the opportunity to complete, or challenge the accuracy of, the criminal justice information reported to the commissioner. The applicant shall have 30 calendar days to correct or complete the record prior to the commissioner taking final action based on the report.

Subd. 3. Denial of service. The commissioner may deny an application from any applicant who has been convicted of any of the following crimes:

Section 609.185 (murder in the first degree); section 609.19 (murder in the second degree); section 609.195 (murder in the third degree); section 609.20 (manslaughter in the first degree); section 609.205 (manslaughter in the second degree); section 609.25 (kidnapping); section 609.2661 (murder of an unborn child in the first degree); section 609.2662 (murder of an unborn child in the second degree); section 609.2663 (murder of an unborn child in the third degree); section 609.342 (criminal sexual conduct in the first degree); section 609.343 (criminal sexual conduct in the second degree); section 609.344 (criminal sexual conduct in the third degree); section 609.345 (criminal sexual conduct in the fourth degree); section 609.3451 (criminal sexual conduct in the fifth degree); section 609.3453 (criminal sexual predatory conduct); section 609.352 (solicitation of children to engage in sexual conduct); section 609.352 (communication of sexually explicit materials to children); section 609.365 (incest); section 609.377 (felony malicious punishment of a child); section 609.378 (felony neglect or endangerment of a child); section 609.561 (arson in the first degree); section 609.562 (arson in the second degree); section 609.563 (arson in the third degree); section 609.749, subdivision 3, 4, or 5 (felony stalking); section 152.021 (controlled substance crimes in the first degree); section 152.022 (controlled substance crimes in the second degree); section 152.023 (controlled substance crimes in the third degree); section 152.024 (controlled substance crimes in the fourth degree); section 152.025 (controlled substance crimes in the fifth degree); section 243.166 (violation of predatory offender registration law); section 617.23, subdivision 2, clause (1), or subdivision 3, clause (1) (indecent exposure involving a minor); section 617.246 (use of minors in sexual performance); section 617.247 (possession of pornographic work involving minors); section 609.221 (assault in the first degree); section 609.222 (assault in the second degree); section 609.223 (assault in the third degree); section 609.2231 (assault in the fourth degree); section 609.224 (assault in the fifth degree); section 609.2242 (domestic assault); section 609.2247 (domestic assault by strangulation); section 609.228 (great bodily harm caused by distribution of drugs); section 609.23 (mistreatment of persons confined); section 609.231 (mistreatment of residents or patients); section 609.2325 (criminal abuse); section 609.233 (criminal neglect); section 609.2335 (financial exploitation of a vulnerable adult); section 609.234 (failure to report); section 609.24 (simple robbery); section 609.245 (aggravated robbery); section 609.255 (false imprisonment); section 609.322 (solicitation, inducement, and promotion of prostitution and sex trafficking); section 609.324, subdivision 1 (hiring or engaging minors in prostitution); section 609.465 (presenting false claims to a public officer or body); section 609.466 (medical assistance fraud); section 609.52 (felony theft); section 609.82 (felony fraud in obtaining credit); section 609.527 (felony identity theft); section 609.582 (felony burglary); section 609.611 (felony insurance fraud); section 609.625 (aggravated forgery); section 609.63 (forgery); section 609.631 (felony check forgery); section 609.66, subdivision 1e (felony drive-by shooting); section 609.71 (felony riot); section 609.713 (terroristic threats); section 609.72, subdivision 3 (disorderly conduct by a caregiver against a vulnerable adult); section 609.821 (felony financial transaction card fraud); section 609.855, subdivision 5 (shooting at or in a public transit vehicle or facility); or aiding and abetting, attempting, or conspiring to commit any of the offenses in this subdivision.

Subd. 4. Conviction. For purposes of this section, an applicant is considered to have been convicted of a crime if the applicant was convicted, or otherwise found guilty, including by entering an Alford plea; was found guilty but the adjudication of guilt was stayed or withheld; or was convicted but the imposition or execution of a sentence was stayed.

Subd. 5. Data practices. All state criminal history record information or data obtained by the commissioner from the Bureau of Criminal Apprehension is private data on individuals under section 13.02, subdivision 12, and restricted to the exclusive use of the commissioner for the purpose of evaluating an applicant's eligibility for participation in the behavioral health or mobile field medical team.

Subd. 6. Use of volunteers by commissioner. The commissioner may deny a volunteer membership on a mobile medical team or behavioral health team for any reason, and is only required to communicate the reason when membership is denied as a result of information received from a criminal background study. The commissioner is exempt from the Criminal Offenders Rehabilitation Act under chapter 364 in the selection of volunteers for any position or activity including the Minnesota Responds Medical Reserve Corps, the Minnesota behavioral health team, and the mobile medical team.

History: 2013 c 43 s 23; 2014 c 275 art 1 s 28



Section 145A.07 — DELEGATION OF POWERS AND DUTIES.

Subdivision 1. Agreements to perform duties of commissioner. (a) The commissioner of health may enter into an agreement with any community health board, or county or city that has an established delegation agreement as of January 1, 2014, to delegate all or part of the licensing, inspection, reporting, and enforcement duties authorized under sections 144.12; 144.381 to 144.387; 144.411 to 144.417; 144.71 to 144.74; 145A.04, subdivision 6; provisions of chapter 103I pertaining to construction, repair, and abandonment of water wells; chapter 157; and sections 327.14 to 327.28.

(b) Agreements are subject to subdivision 3.

(c) This subdivision does not affect agreements entered into under Minnesota Statutes 1986, section 145.031, 145.55, or 145.918, subdivision 2.

Subd. 2. Agreements to perform duties of community health board. A community health board may authorize a city or county within its jurisdiction to carry out activities to fulfill community health board responsibilities. An agreement to delegate community health board powers and duties to a county or city must be approved by the commissioner.

Subd. 3. Terms of agreements. (a) Agreements authorized under this section must be in writing and signed by the delegating authority and the designated agent.

(b) The agreement must list criteria the delegating authority will use to determine if the designated agent's performance meets appropriate standards and is sufficient to replace performance by the delegating authority.

(c) The agreement may specify minimum staff requirements and qualifications, set procedures for the assessment of costs, and provide for termination procedures if the delegating authority finds that the designated agent fails to comply with the agreement.

(d) A designated agent must not perform licensing, inspection, or enforcement duties under the agreement in territory outside its jurisdiction unless approved by the governing body for that territory through a separate agreement.

(e) The scope of agreements established under this section is limited to duties and responsibilities agreed upon by the parties. The agreement may provide for automatic renewal and for notice of intent to terminate by either party.

(f) During the life of the agreement, the delegating authority shall not perform duties that the designated agent is required to perform under the agreement, except inspections necessary to determine compliance with the agreement and this section or as agreed to by the parties.

(g) The delegating authority shall consult with, advise, and assist a designated agent in the performance of its duties under the agreement.

(h) This section does not alter the responsibility of the delegating authority for the performance of duties specified in law.

History: 1987 c 309 s 7; 1989 c 209 art 2 s 18; 1990 c 426 art 2 s 1; 1993 c 206 s 12; 1995 c 186 s 43; 2014 c 291 art 7 s 23,24



Section 145A.08 — ASSESSMENT OF COSTS; TAX LEVY AUTHORIZED.

Subdivision 1. Cost of care. A person who has or whose dependent or spouse has a communicable disease that is subject to control by the community health board is financially liable to the unit or agency of government that paid for the reasonable cost of care provided to control the disease under section 145A.04, subdivision 6.

Subd. 2. Assessment of costs of enforcement. (a) If costs are assessed for enforcement of section 145A.04, subdivision 8, and no procedure for the assessment of costs has been specified in an agreement established under section 145A.07, the enforcement costs must be assessed as prescribed in this subdivision.

(b) A debt or claim against an individual owner or single piece of real property resulting from an enforcement action authorized by section 145A.04, subdivision 8, must not exceed the cost of abatement or removal.

(c) The cost of an enforcement action under section 145A.04, subdivision 8, may be assessed and charged against the real property on which the public health nuisance, source of filth, or cause of sickness was located. The auditor of the county in which the action is taken shall extend the cost so assessed and charged on the tax roll of the county against the real property on which the enforcement action was taken.

(d) The cost of an enforcement action taken by a town or city under section 145A.04, subdivision 8, may be recovered from the county in which the town or city is located if the city clerk or other officer certifies the costs of the enforcement action to the county auditor as prescribed in this section. Taxes equal to the full amount of the enforcement action but not exceeding the limit in paragraph (b) must be collected by the county treasurer and paid to the city or town as other taxes are collected and paid.

Subd. 3. Tax levy authorized. A city council or county board that has formed or is a member of a community health board may levy taxes on all taxable property in its jurisdiction to pay the cost of performing its duties under this chapter.

History: 1987 c 309 s 8; 1Sp1989 c 1 art 5 s 6; 2014 c 291 art 7 s 25



Section 145A.11 — POWERS AND DUTIES OF CITY AND COUNTY.

Subdivision 1. Generally. In addition to the powers and duties prescribed elsewhere in law and in section 145A.05, a city council or county board that has formed or is a member of a community health board has the powers and duties prescribed in this section.

Subd. 2. Levying taxes. In levying taxes authorized under section 145A.08, subdivision 3, a city council or county board that has formed or is a member of a community health board must consider the income and expenditures required to meet local public health priorities established under section 145A.04, subdivision 1a, clause (2), and statewide outcomes under section 145A.04, subdivision 1a, clause (1).

Subd. 3. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 4. Ordinances relating to community health services. A city council or county board that has established or is a member of a community health board may by ordinance adopt and enforce minimum standards for services provided according to section 145A.02. An ordinance must not conflict with state law or with more stringent standards established either by rule of an agency of state government or by the provisions of the charter or ordinances of any city.

History: 1987 c 309 s 11; 1Sp2003 c 14 art 8 s 22,23; 2014 c 291 art 7 s 26,29



Section 145A.131 — LOCAL PUBLIC HEALTH GRANT.

Subdivision 1. Funding formula for community health boards. (a) Base funding for each community health board eligible for a local public health grant under section 145A.03, subdivision 7, shall be determined by each community health board's fiscal year 2003 allocations, prior to unallotment, for the following grant programs: community health services subsidy; state and federal maternal and child health special projects grants; family home visiting grants; TANF MN ENABL grants; TANF youth risk behavior grants; and available women, infants, and children grant funds in fiscal year 2003, prior to unallotment, distributed based on the proportion of WIC participants served in fiscal year 2003 within the CHS service area.

(b) Base funding for a community health board eligible for a local public health grant under section 145A.03, subdivision 7, as determined in paragraph (a), shall be adjusted by the percentage difference between the base, as calculated in paragraph (a), and the funding available for the local public health grant.

(c) Multicounty or multicity community health boards shall receive a local partnership base of up to $5,000 per year for each county or city in the case of a multicity community health board included in the community health board.

(d) The State Community Health Advisory Committee may recommend a formula to the commissioner to use in distributing funds to community health boards.

(e) Notwithstanding any adjustment in paragraph (b), community health boards, all or a portion of which are located outside of the counties of Anoka, Chisago, Carver, Dakota, Hennepin, Isanti, Ramsey, Scott, Sherburne, Washington, and Wright, are eligible to receive an increase equal to ten percent of the grant award to the community health board under paragraph (a) starting July 1, 2015. The increase in calendar year 2015 shall be prorated for the last six months of the year. For calendar years beginning on or after January 1, 2016, the amount distributed under this paragraph shall be adjusted each year based on available funding and the number of eligible community health boards.

Subd. 2. Local match. (a) A community health board that receives a local public health grant shall provide at least a 75 percent match for the state funds received through the local public health grant described in subdivision 1 and subject to paragraphs (b) to (d).

(b) Eligible funds must be used to meet match requirements. Eligible funds include funds from local property taxes, reimbursements from third parties, fees, other local funds, and donations or nonfederal grants that are used for community health services described in section 145A.02, subdivision 6.

(c) When the amount of local matching funds for a community health board is less than the amount required under paragraph (a), the local public health grant provided for that community health board under this section shall be reduced proportionally.

(d) A city organized under the provision of sections 145A.03 to 145A.131 that levies a tax for provision of community health services is exempt from any county levy for the same services to the extent of the levy imposed by the city.

Subd. 3. Accountability. (a) Community health boards accepting local public health grants must meet all of the requirements and perform all of the duties described in sections 145A.03 and 145A.04, to maintain eligibility to receive the local public health grant.

(b) By January 1 of each year, the commissioner shall notify community health boards of the performance-related accountability requirements of the local public health grant for that calendar year. Performance-related accountability requirements will be comprised of a subset of the annual performance measures and will be selected in consultation with the State Community Health Services Advisory Committee.

(c) If the commissioner determines that a community health board has not met the accountability requirements, the commissioner shall notify the community health board in writing and recommend specific actions the community health board must take over the next six months in order to maintain eligibility for the Local Public Health Act grant.

(d) Following the written notification in paragraph (c), the commissioner shall provide administrative and program support to assist the community health board as required in section 145A.06, subdivision 3a.

(e) The commissioner shall provide the community health board two months following the written notification to appeal the determination in writing.

(f) If the community health board has not submitted an appeal within two months or has not taken the specific actions recommended by the commissioner within six months following written notification, the commissioner may elect to not reimburse invoices for funds submitted after the six-month compliance period and shall reduce by 1/12 the community health board's annual award allocation for every successive month of noncompliance.

(g) The commissioner may retain the amount of funding that would have been allocated to the community health board and assume responsibility for public health activities in the geographic area served by the community health board.

Subd. 4. Responsibility of commissioner to ensure a statewide public health system. If a community health board elects not to accept the local public health grant, the commissioner may retain the amount of funding that would have been allocated to the community health board and assume responsibility for public health activities in the geographic area served. The commissioner may elect to directly provide public health activities or contract with other units of government or with community-based organizations. If a city that is currently a community health board withdraws from a community health board or elects not to accept the local public health grant, the local public health grant funds that would have been allocated to that city shall be distributed to the county in which the city is located.

Subd. 5. Use of funds. Community health boards may use their local public health grant funds to address the areas of public health responsibility and local priorities developed through the community health assessment and community health improvement planning process.

History: 1Sp2003 c 14 art 8 s 28; 2012 c 187 art 1 s 25; 2014 c 291 art 7 s 27; 2015 c 71 art 8 s 50



Section 145A.14 — SPECIAL GRANTS.

Subdivision 1. Migrant health grants. (a) The commissioner may make special grants to cities, counties, groups of cities or counties, or nonprofit corporations to establish, operate, or subsidize clinic facilities and services, including mobile clinics, to furnish health services for migrant agricultural workers and their families in areas of the state where significant numbers of migrant workers are located. "Migrant agricultural worker" means any individual whose principal employment is in agriculture on a seasonal basis, who has been so employed within the past 24 months, and who has established a temporary residence for the purpose of such employment.

(b) Applicants must submit for approval a plan and budget for the use of the funds in the form and detail specified by the commissioner.

(c) Applicants must keep records, including records of expenditures to be audited, as the commissioner specifies.

Subd. 2. Indian health grants. (a) The commissioner may make special grants to establish, operate, or subsidize clinic facilities and services to furnish health services for American Indians who reside off reservations.

(b) Applicants must submit for approval a plan and budget for the use of the funds in the form and detail specified by the commissioner.

(c) Applicants must keep records, including records of expenditures to be audited, as the commissioner specifies.

Subd. 2a. Tribal governments. (a) Of the funding available for local public health grants, $1,500,000 per year is available to tribal governments for:

(1) maternal and child health activities under section 145.882, subdivision 7;

(2) activities to reduce health disparities under section 145.928, subdivision 10; and

(3) emergency preparedness.

(b) The commissioner, in consultation with tribal governments, shall establish a formula for distributing the funds and developing the outcomes to be measured.

Subd. 3. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 4. [Repealed, 1Sp2003 c 14 art 8 s 32]

History: 1Sp1985 c 14 art 19 s 24; 1987 c 309 s 13,19,25; 1989 c 120 s 1; 1Sp2003 c 14 art 8 s 29,30



Section 145A.17 — FAMILY HOME VISITING PROGRAMS.

Subdivision 1. Establishment; goals. The commissioner shall establish a program to fund family home visiting programs designed to foster healthy beginnings, improve pregnancy outcomes, promote school readiness, prevent child abuse and neglect, reduce juvenile delinquency, promote positive parenting and resiliency in children, and promote family health and economic self-sufficiency for children and families. The commissioner shall promote partnerships, collaboration, and multidisciplinary visiting done by teams of professionals and paraprofessionals from the fields of public health nursing, social work, and early childhood education. A program funded under this section must serve families at or below 200 percent of the federal poverty guidelines, and other families determined to be at risk, including but not limited to being at risk for child abuse, child neglect, or juvenile delinquency. Programs must begin prenatally whenever possible and must be targeted to families with:

(1) adolescent parents;

(2) a history of alcohol or other drug abuse;

(3) a history of child abuse, domestic abuse, or other types of violence;

(4) a history of domestic abuse, rape, or other forms of victimization;

(5) reduced cognitive functioning;

(6) a lack of knowledge of child growth and development stages;

(7) low resiliency to adversities and environmental stresses;

(8) insufficient financial resources to meet family needs;

(9) a history of homelessness;

(10) a risk of long-term welfare dependence or family instability due to employment barriers;

(11) a serious mental health disorder, including maternal depression as defined in section 145.907; or

(12) other risk factors as determined by the commissioner.

Subd. 2. [Repealed, 1Sp2003 c 14 art 8 s 32]

Subd. 3. Requirements for programs; process. (a) Community health boards and tribal governments that receive funding under this section must submit a plan to the commissioner describing a multidisciplinary approach to targeted home visiting for families. The plan must be submitted on forms provided by the commissioner. At a minimum, the plan must include the following:

(1) a description of outreach strategies to families prenatally or at birth;

(2) provisions for the seamless delivery of health, safety, and early learning services;

(3) methods to promote continuity of services when families move within the state;

(4) a description of the community demographics;

(5) a plan for meeting outcome measures; and

(6) a proposed work plan that includes:

(i) coordination to ensure nonduplication of services for children and families;

(ii) a description of the strategies to ensure that children and families at greatest risk receive appropriate services; and

(iii) collaboration with multidisciplinary partners including public health, ECFE, Head Start, community health workers, social workers, community home visiting programs, school districts, and other relevant partners. Letters of intent from multidisciplinary partners must be submitted with the plan.

(b) Each program that receives funds must accomplish the following program requirements:

(1) use a community-based strategy to provide preventive and early intervention home visiting services;

(2) offer a home visit by a trained home visitor. If a home visit is accepted, the first home visit must occur prenatally or as soon after birth as possible and must include a public health nursing assessment by a public health nurse;

(3) offer, at a minimum, information on infant care, child growth and development, positive parenting, preventing diseases, preventing exposure to environmental hazards, and support services available in the community;

(4) provide information on and referrals to health care services, if needed, including information on and assistance in applying for health care coverage for which the child or family may be eligible; and provide information on preventive services, developmental assessments, and the availability of public assistance programs as appropriate;

(5) provide youth development programs when appropriate;

(6) recruit home visitors who will represent, to the extent possible, the races, cultures, and languages spoken by families that may be served;

(7) train and supervise home visitors in accordance with the requirements established under subdivision 4;

(8) maximize resources and minimize duplication by coordinating or contracting with local social and human services organizations, education organizations, and other appropriate governmental entities and community-based organizations and agencies;

(9) utilize appropriate racial and ethnic approaches to providing home visiting services; and

(10) connect eligible families, as needed, to additional resources available in the community, including, but not limited to, early care and education programs, health or mental health services, family literacy programs, employment agencies, social services, and child care resources and referral agencies.

(c) When available, programs that receive funds under this section must offer or provide the family with a referral to center-based or group meetings that meet at least once per month for those families identified with additional needs. The meetings must focus on further enhancing the information, activities, and skill-building addressed during home visitation; offering opportunities for parents to meet with and support each other; and offering infants and toddlers a safe, nurturing, and stimulating environment for socialization and supervised play with qualified teachers.

(d) Funds available under this section shall not be used for medical services. The commissioner shall establish an administrative cost limit for recipients of funds. The outcome measures established under subdivision 6 must be specified to recipients of funds at the time the funds are distributed.

(e) Data collected on individuals served by the home visiting programs must remain confidential and must not be disclosed by providers of home visiting services without a specific informed written consent that identifies disclosures to be made. Upon request, agencies providing home visiting services must provide recipients with information on disclosures, including the names of entities and individuals receiving the information and the general purpose of the disclosure. Prospective and current recipients of home visiting services must be told and informed in writing that written consent for disclosure of data is not required for access to home visiting services.

(f) Upon initial contact with a family, programs that receive funding under this section must receive permission from the family to share with other family service providers information about services the family is receiving and unmet needs of the family in order to select a lead agency for the family and coordinate available resources. For purposes of this paragraph, the term "family service providers" includes local public health, social services, school districts, Head Start programs, health care providers, and other public agencies.

Subd. 4. Training. The commissioner shall establish training requirements for home visitors and minimum requirements for supervision. The requirements for nurses must be consistent with chapter 148. The commissioner must provide training for home visitors. Training must include the following:

(1) effective relationships for engaging and retaining families and ensuring family health, safety, and early learning;

(2) effective methods of implementing parent education, conducting home visiting, and promoting quality early childhood development;

(3) early childhood development from birth to age five;

(4) diverse cultural practices in child rearing and family systems;

(5) recruiting, supervising, and retaining qualified staff;

(6) increasing services for underserved populations; and

(7) relevant issues related to child welfare and protective services, with information provided being consistent with state child welfare agency training.

Subd. 4a. Home visitors as MFIP employment and training service providers. The county social service agency and the local public health department may mutually agree to utilize home visitors under this section as MFIP employment and training service providers under section 256J.49, subdivision 4, for MFIP participants who are: (1) ill or incapacitated under section 256J.425, subdivision 2; or (2) minor caregivers under section 256J.54. The county social service agency and the local public health department may also mutually agree to utilize home visitors to provide outreach to MFIP families who are being sanctioned or who have been terminated from MFIP due to the 60-month time limit.

Subd. 5. Technical assistance. The commissioner shall provide administrative and technical assistance to each program, including assistance in data collection and other activities related to conducting short- and long-term evaluations of the programs as required under subdivision 7. The commissioner may request research and evaluation support from the University of Minnesota.

Subd. 6. Outcome and performance measures. The commissioner shall establish measures to determine the impact of family home visiting programs funded under this section on the following areas:

(1) appropriate utilization of preventive health care;

(2) rates of substantiated child abuse and neglect;

(3) rates of unintentional child injuries;

(4) rates of children who are screened and who pass early childhood screening;

(5) rates of children accessing early care and educational services;

(6) program retention rates;

(7) number of home visits provided compared to the number of home visits planned;

(8) participant satisfaction;

(9) rates of at-risk populations reached; and

(10) any additional qualitative goals and quantitative measures established by the commissioner.

Subd. 7. Evaluation. Using the qualitative goals and quantitative outcome and performance measures established under subdivisions 1 and 6, the commissioner shall conduct ongoing evaluations of the programs funded under this section. Community health boards and tribal governments shall cooperate with the commissioner in the evaluations and shall provide the commissioner with the information necessary to conduct the evaluations. As part of the ongoing evaluations, the commissioner shall rate the impact of the programs on the outcome measures listed in subdivision 6, and shall periodically determine whether home visiting programs are the best way to achieve the qualitative goals established under subdivisions 1 and 6. If the commissioner determines that home visiting programs are not the best way to achieve these goals, the commissioner shall provide the legislature with alternative methods for achieving them.

Subd. 8. Report. By January 15, 2002, and January 15 of each even-numbered year thereafter, the commissioner shall submit a report to the legislature on the family home visiting programs funded under this section and on the results of the evaluations conducted under subdivision 7.

Subd. 9. No supplanting of existing funds. Funding available under this section may be used only to supplement, not to replace, nonstate funds being used for home visiting services as of July 1, 2001.

History: 1Sp2001 c 9 art 1 s 53; 2002 c 379 art 1 s 113; 2007 c 147 art 17 s 1; 2009 c 79 art 2 s 8; 1Sp2011 c 9 art 2 s 22; 2013 c 108 art 12 s 49






Chapter 145B — LIVING WILL

Section 145B.01 — CITATION.

This chapter may be cited as the "Minnesota Living Will Act."

History: 1989 c 3 s 1; 1991 c 148 s 1



Section 145B.011 — APPLICATION OF CHAPTER.

This chapter applies only to living wills executed before August 1, 1998. If a document purporting to be a living will is executed on or after August 1, 1998, its legal sufficiency, interpretation, and enforcement must be determined under the provisions of chapter 145C in effect on the date of its execution.

History: 1998 c 399 s 2



Section 145B.02 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Living will. "Living will" means a writing made according to section 145B.03.

Subd. 3. Health care. "Health care" means care, treatment, services, or procedures to maintain, diagnose, or treat an individual's physical condition when the individual is in a terminal condition.

Subd. 4. Health care decision. "Health care decision" means a decision to begin, continue, increase, limit, discontinue, or not begin any health care.

Subd. 5. Health care facility. "Health care facility" means a hospital or other entity licensed under sections 144.50 to 144.58; a nursing home licensed to serve adults under section 144A.02; or a home care provider licensed under sections 144A.43 to 144A.47.

Subd. 6. Health care provider. "Health care provider" means a person, health care facility, organization, or corporation licensed, certified, or otherwise authorized or permitted by the laws of this state to administer health care directly or through an arrangement with other health care providers.

Subd. 7. HMO. "HMO" means an organization licensed under sections 62D.01 to 62D.30.

Subd. 8. Terminal condition. "Terminal condition" means an incurable or irreversible condition for which the administration of medical treatment will serve only to prolong the dying process.

History: 1989 c 3 s 2; 1991 c 148 s 6; 2008 c 277 art 1 s 17



Section 145B.03 — LIVING WILL.

Subdivision 1. Scope. A competent adult may make a living will of preferences or instructions regarding health care. These preferences or instructions may include, but are not limited to, consent to or refusal of any health care, treatment, service, procedure, or placement. A living will may include preferences or instructions regarding health care, the designation of a proxy to make health care decisions on behalf of the declarant, or both.

Subd. 2. Requirements for executing a living will. (a) A living will is effective only if it is signed by the declarant and two witnesses or a notary public.

(b) A living will must state:

(1) the declarant's preferences regarding whether the declarant wishes to receive or not receive artificial administration of nutrition and hydration; or

(2) that the declarant wishes the proxy, if any, to make decisions regarding the administering of artificially administered nutrition and hydration for the declarant if the declarant is unable to make health care decisions and the living will becomes operative. If the living will does not state the declarant's preferences regarding artificial administration of nutrition and hydration, the living will shall be enforceable as to all other preferences or instructions regarding health care, and a decision to administer, withhold, or withdraw nutrition and hydration artificially shall be made pursuant to section 145B.13. However, the mere existence of a living will or appointment of a proxy does not, by itself, create a presumption that the declarant wanted the withholding or withdrawing of artificially administered nutrition or hydration.

(c) The living will may be communicated to and then transcribed by one of the witnesses. If the declarant is physically unable to sign the document, one of the witnesses shall sign the document at the declarant's direction.

(d) Neither of the witnesses can be someone who is entitled to any part of the estate of the declarant under a will then existing or by operation of law. Neither of the witnesses nor the notary may be named as a proxy in the living will. Each witness shall substantially make the following declaration on the document:

"I certify that the declarant voluntarily signed this living will in my presence and that the declarant is personally known to me. I am not named as a proxy by the living will."

Subd. 3. Guardian. Except as otherwise provided in the living will, designation of a proxy is considered a nomination of a guardian for purposes of sections 524.5-101 to 524.5-502.

History: 1989 c 3 s 3; 1991 c 148 s 6; 2004 c 146 art 3 s 2



Section 145B.04 — SUGGESTED FORM.

A living will executed after August 1, 1989, under this chapter must be substantially in the form in this section. Forms printed for public distribution must be substantially in the form in this section.

"Health Care Living Will

Notice:

This is an important legal document. Before signing this document, you should know these important facts:

(a) This document gives your health care providers or your designated proxy the power and guidance to make health care decisions according to your wishes when you are in a terminal condition and cannot do so. This document may include what kind of treatment you want or do not want and under what circumstances you want these decisions to be made. You may state where you want or do not want to receive any treatment.

(b) If you name a proxy in this document and that person agrees to serve as your proxy, that person has a duty to act consistently with your wishes. If the proxy does not know your wishes, the proxy has the duty to act in your best interests. If you do not name a proxy, your health care providers have a duty to act consistently with your instructions or tell you that they are unwilling to do so.

(c) This document will remain valid and in effect until and unless you amend or revoke it. Review this document periodically to make sure it continues to reflect your preferences. You may amend or revoke the living will at any time by notifying your health care providers.

(d) Your named proxy has the same right as you have to examine your medical records and to consent to their disclosure for purposes related to your health care or insurance unless you limit this right in this document.

(e) If there is anything in this document that you do not understand, you should ask for professional help to have it explained to you.

TO MY FAMILY, DOCTORS, AND ALL THOSE CONCERNED WITH MY CARE:

I, .........................., born on ........ (birthdate), being an adult of sound mind, willfully and voluntarily make this statement as a directive to be followed if I am in a terminal condition and become unable to participate in decisions regarding my health care. I understand that my health care providers are legally bound to act consistently with my wishes, within the limits of reasonable medical practice and other applicable law. I also understand that I have the right to make medical and health care decisions for myself as long as I am able to do so and to revoke this living will at any time.

(1) The following are my feelings and wishes regarding my health care (you may state the circumstances under which this living will applies):

.

.

.

.

(2) I particularly want to have all appropriate health care that will help in the following ways (you may give instructions for care you do want):

.

.

.

.

(3) I particularly do not want the following (you may list specific treatment you do not want in certain circumstances):

.

.

(4) I particularly want to have the following kinds of life-sustaining treatment if I am diagnosed to have a terminal condition (you may list the specific types of life-sustaining treatment that you do want if you have a terminal condition):

.

.

.

.

(5) I particularly do not want the following kinds of life-sustaining treatment if I am diagnosed to have a terminal condition (you may list the specific types of life-sustaining treatment that you do not want if you have a terminal condition):

.

.

.

.

(6) I recognize that if I reject artificially administered sustenance, then I may die of dehydration or malnutrition rather than from my illness or injury. The following are my feelings and wishes regarding artificially administered sustenance should I have a terminal condition (you may indicate whether you wish to receive food and fluids given to you in some other way than by mouth if you have a terminal condition):

.

.

.

.

(7) Thoughts I feel are relevant to my instructions. (You may, but need not, give your religious beliefs, philosophy, or other personal values that you feel are important. You may also state preferences concerning the location of your care.)

.

.

.

.

(8) Proxy Designation. (If you wish, you may name someone to see that your wishes are carried out, but you do not have to do this. You may also name a proxy without including specific instructions regarding your care. If you name a proxy, you should discuss your wishes with that person.)

If I become unable to communicate my instructions, I designate the following person(s) to act on my behalf consistently with my instructions, if any, as stated in this document. Unless I write instructions that limit my proxy's authority, my proxy has full power and authority to make health care decisions for me. If a guardian is to be appointed for me, I nominate my proxy named in this document to act as my guardian.

If the person I have named above refuses or is unable or unavailable to act on my behalf, or if I revoke that person's authority to act as my proxy, I authorize the following person to do so:

I understand that I have the right to revoke the appointment of the persons named above to act on my behalf at any time by communicating that decision to the proxy or my health care provider.

(9) Organ Donation After Death. (If you wish, you may indicate whether you want to be an organ donor upon your death.) Initial the statement which expresses your wish:

..... In the event of my death, I would like to donate my organs. I understand that to become an organ donor, I must be declared brain dead. My organ function may be maintained artificially on a breathing machine, (i.e., artificial ventilation), so that my organs can be removed.

Limitations or special wishes: (If any) .

.

.

I understand that, upon my death, my next of kin may be asked permission for donation. Therefore, it is in my best interests to inform my next of kin about my decision ahead of time and ask them to honor my request.

I (have) (have not) agreed in another document or on another form to donate some or all of my organs when I die.

..... I do not wish to become an organ donor upon my death.

Subscribed, sworn to, and acknowledged before me by .......... on this ..... day of ............, .....

OR

(Sign and date here in the presence of two adult witnesses, neither of whom is entitled to any part of your estate under a will or by operation of law, and neither of whom is your proxy.)

I certify that the declarant voluntarily signed this living will in my presence and that the declarant is personally known to me. I am not named as a proxy by the living will, and to the best of my knowledge, I am not entitled to any part of the estate of the declarant under a will or by operation of law.

Reminder: Keep the signed original with your personal papers.

Give signed copies to your doctors, family, and proxy."

History: 1989 c 3 s 4; 1991 c 148 s 6; 1992 c 535 s 1; 1995 c 211 s 1; 1998 c 254 art 1 s 107; 2005 c 10 art 4 s 2



Section 145B.05 — WHEN OPERATIVE.

A living will becomes operative when it is delivered to the declarant's physician or other health care provider. The physician or provider must comply with it to the fullest extent possible, consistent with reasonable medical practice and other applicable law, or comply with the notice and transfer provisions of sections 145B.06 and 145B.07. The physician or health care provider shall continue to obtain the declarant's informed consent to all health care decisions if the declarant is capable of informed consent.

History: 1989 c 3 s 5; 1991 c 148 s 6



Section 145B.06 — COMPLIANCE WITH LIVING WILL.

Subdivision 1. By health care provider. (a) A physician or other health care provider shall make the living will a part of the declarant's medical record. If the physician or other health care provider is unwilling at any time to comply with the living will, the physician or health care provider must promptly notify the declarant and document the notification in the declarant's medical record. After notification, if a competent declarant fails to transfer to a different physician or provider, the physician or provider has no duty to transfer the patient.

(b) If a physician or other health care provider receives a living will from a competent declarant and does not advise the declarant of unwillingness to comply, and if the declarant then becomes incompetent or otherwise unable to seek transfer to a different physician or provider, the physician or other health care provider who is unwilling to comply with the living will shall promptly take all reasonable steps to transfer care of the declarant to a physician or other health care provider who is willing to comply with the living will.

Subd. 2. By proxy. A proxy designated to make health care decisions and who agrees to serve as proxy may make health care decisions on behalf of a declarant to the same extent that the declarant could make the decision, subject to limitations or conditions stated in the living will. In exercising this authority, the proxy shall act consistently with any desires the declarant expresses in the living will or otherwise makes known to the proxy. If the declarant's desires are unknown, the proxy shall act in the best interests of the declarant.

History: 1989 c 3 s 6; 1991 c 148 s 6



Section 145B.07 — TRANSFER OF CARE.

If a living will is delivered to a physician or other health care provider who transfers care of patients to other health care providers, or if a living will is delivered to a health care provider, including a health care facility or HMO that delivers patient care through an arrangement with individual providers, the physician or other health care provider receiving a living will shall make reasonable efforts:

(1) to ensure that an agreement with the patient to comply with the living will will be honored by others who provide health care to that patient; or

(2) to identify and deliver the living will to the individual providers and facilitate the declarant's discussion with those individuals whose agreement to comply with the living will is required.

History: 1989 c 3 s 7; 1991 c 148 s 6



Section 145B.08 — ACCESS TO MEDICAL INFORMATION BY PROXY.

Unless a living will under this chapter provides otherwise, a proxy has the same rights as the declarant to receive information regarding proposed health care, to receive and review medical records, and to consent to the disclosure of medical records for purposes related to the declarant's health care or insurance.

History: 1989 c 3 s 8; 1991 c 148 s 6



Section 145B.09 — REVOCATION.

Subdivision 1. General. A living will under this chapter may be revoked in whole or in part at any time and in any manner by the declarant, without regard to the declarant's physical or mental condition. A revocation is effective when the declarant communicates it to the attending physician or other health care provider. The attending physician or other health care provider shall note the revocation as part of the declarant's medical record.

Subd. 2. Effect of marriage dissolution or annulment on designation of proxy. Unless a living will under this chapter expressly provides otherwise, if after executing a living will the declarant's marriage is dissolved or annulled, the dissolution or annulment revokes any designation of the former spouse as a proxy to make health care decisions for the declarant.

History: 1989 c 3 s 9; 1991 c 148 s 6



Section 145B.105 — PENALTIES.

Subdivision 1. Gross misdemeanor offenses. Whoever commits any of the following acts is guilty of a gross misdemeanor:

(1) willfully conceals, cancels, defaces, or obliterates a living will of a declarant without the consent of the declarant;

(2) willfully conceals or withholds personal knowledge of a revocation of a living will;

(3) falsifies or forges a living will or a revocation of a living will;

(4) coerces or fraudulently induces another to execute a living will; or

(5) requires or prohibits the execution of a living will as a condition for being insured for or receiving all or some health care services.

Subd. 2. Felony offenses. Whoever commits an act prohibited under subdivision 1 is guilty of a felony if the act results in bodily harm to the declarant or to the person who would have been a declarant but for the unlawful act.

History: 1993 c 312 s 1



Section 145B.11 — EFFECT ON INSURANCE.

The making or effectuation of a living will under this chapter does not affect the sale, procurement, issuance, or validity of a policy of life insurance or annuity, nor does it affect, impair, or modify the terms of an existing policy of life insurance or annuity or the liability of the party issuing the policy or annuity contract.

History: 1989 c 3 s 11; 1991 c 148 s 6



Section 145B.12 — WHAT IF THERE IS NO LIVING WILL OR PROXY?

Subdivision 1. No presumption created. If an individual has not executed or has revoked a living will under this chapter, a presumption is not created with respect to:

(1) the individual's intentions concerning the provision of health care; or

(2) the appropriate health care to be provided.

Subd. 2. Nutrition or hydration. Nothing in this chapter shall be construed to authorize or justify the withholding or withdrawal of artificially administered nutrition or hydration from any person who has not issued a living will or designated a proxy under this chapter.

History: 1989 c 3 s 12; 1991 c 148 s 6



Section 145B.13 — REASONABLE MEDICAL PRACTICE REQUIRED.

In reliance on a patient's living will, a decision to administer, withhold, or withdraw medical treatment after the patient has been diagnosed by the attending physician to be in a terminal condition must always be based on reasonable medical practice, including:

(1) continuation of appropriate care to maintain the patient's comfort, hygiene, and human dignity and to alleviate pain;

(2) oral administration of food or water to a patient who accepts it, except for clearly documented medical reasons; and

(3) in the case of a living will of a patient that the attending physician knows is pregnant, the living will must not be given effect as long as it is possible that the fetus could develop to the point of live birth with continued application of life-sustaining treatment.

History: 1989 c 3 s 13; 1991 c 148 s 6



Section 145B.14 — CERTAIN PRACTICES NOT CONDONED.

Nothing in this chapter may be construed to condone, authorize, or approve mercy killing, euthanasia, suicide, or assisted suicide.

History: 1989 c 3 s 14



Section 145B.15 — RECOGNITION OF PREVIOUSLY EXECUTED LIVING WILL.

A living will that substantially complies with section 145B.03, but is made before August 1, 1989, is an effective living will under this chapter.

History: 1989 c 3 s 15; 1991 c 148 s 6



Section 145B.16 — RECOGNITION OF DOCUMENT EXECUTED IN ANOTHER STATE.

A living will executed in another state is effective if it substantially complies with this chapter.

History: 1989 c 3 s 16; 1991 c 148 s 6



Section 145B.17 — EXISTING RIGHTS.

Nothing in this chapter impairs or supersedes the existing rights of any patient or any other legal right or legal responsibility a person may have to begin, continue, withhold, or withdraw health care. Nothing in this chapter prohibits lawful treatment by spiritual means through prayer in lieu of medical or surgical treatment when treatment by spiritual means has been authorized by the declarant.

History: 1989 c 3 s 17






Chapter 145C — HEALTH CARE DIRECTIVES

Section 145C.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. Act in good faith. "Act in good faith" means to act consistently with a legally sufficient health care directive of the principal, a living will executed under chapter 145B, a declaration regarding intrusive mental health treatment executed under section 253B.03, subdivision 6d, or information otherwise made known by the principal, unless the actor has actual knowledge of the modification or revocation of the information expressed. If these sources of information do not provide adequate guidance to the actor, "act in good faith" means acting in the best interests of the principal, considering the principal's overall general health condition and prognosis and the principal's personal values to the extent known. Notwithstanding any instruction of the principal, a health care agent, health care provider, or any other person is not acting in good faith if the person violates the provisions of section 609.215 prohibiting assisted suicide.

Subd. 1b. Decision-making capacity. "Decision-making capacity" means the ability to understand the significant benefits, risks, and alternatives to proposed health care and to make and communicate a health care decision.

Subd. 2. Health care agent. "Health care agent" means an individual age 18 or older who is appointed by a principal in a health care power of attorney to make health care decisions on behalf of the principal. "Health care agent" may also be referred to as "agent."

Subd. 3. Health care power of attorney. "Health care power of attorney" means an instrument appointing one or more health care agents to make health care decisions for the principal.

Subd. 4. Health care. "Health care" means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a person's physical or mental condition. "Health care" includes the provision of nutrition or hydration parenterally or through intubation but does not include any treatment, service, or procedure that violates the provisions of section 609.215 prohibiting assisted suicide. "Health care" also includes the establishment of a person's abode within or without the state and personal security safeguards for a person, to the extent decisions on these matters relate to the health care needs of the person.

Subd. 5. Health care decision. "Health care decision" means the consent, refusal of consent, or withdrawal of consent to health care.

Subd. 5a. Health care directive. "Health care directive" means a written instrument that complies with section 145C.03 and includes one or more health care instructions, a health care power of attorney, or both; or a durable power of attorney for health care executed under this chapter before August 1, 1998.

Subd. 6. Health care provider. "Health care provider" means a person, health care facility, organization, or corporation licensed, certified, or otherwise authorized or permitted by the laws of this state to administer health care directly or through an arrangement with other health care providers, including health maintenance organizations licensed under chapter 62D.

Subd. 7. Health care facility. "Health care facility" means a hospital or other entity licensed under sections 144.50 to 144.58, a nursing home licensed to serve adults under section 144A.02, a home care provider licensed under sections 144A.43 to 144A.47, an adult foster care provider licensed under chapter 245A and Minnesota Rules, parts 9555.5105 to 9555.6265, a community residential setting licensed under chapter 245D, or a hospice provider licensed under sections 144A.75 to 144A.755.

Subd. 7a. Health care instruction. "Health care instruction" means a written statement of the principal's values, preferences, guidelines, or directions regarding health care.

Subd. 8. Principal. "Principal" means an individual age 18 or older who has executed a health care directive.

Subd. 9. Reasonably available. "Reasonably available" means able to be contacted and willing and able to act in a timely manner considering the urgency of the principal's health care needs.

History: 1993 c 312 s 2; 1998 c 254 art 1 s 36; 1998 c 399 s 3-11; 2002 c 252 s 20,24; 2004 c 288 art 6 s 16; 2013 c 108 art 8 s 2



Section 145C.02 — HEALTH CARE DIRECTIVE.

A principal with the capacity to do so may execute a health care directive. A health care directive may include one or more health care instructions to direct health care providers, others assisting with health care, family members, and a health care agent. A health care directive may include a health care power of attorney to appoint a health care agent to make health care decisions for the principal when the principal, in the judgment of the principal's attending physician, lacks decision-making capacity, unless otherwise specified in the health care directive.

History: 1993 c 312 s 3; 1998 c 399 s 12



Section 145C.03 — REQUIREMENTS.

Subdivision 1. Legal sufficiency. To be legally sufficient in this state, a health care directive must:

(1) be in writing;

(2) be dated;

(3) state the principal's name;

(4) be executed by a principal with capacity to do so with the signature of the principal or with the signature of another person authorized by the principal to sign on behalf of the principal;

(5) contain verification of the principal's signature or the signature of the person authorized by the principal to sign on behalf of the principal, either by a notary public or by witnesses as provided under this chapter; and

(6) include a health care instruction, a health care power of attorney, or both.

Subd. 2. Individuals ineligible to act as health care agent. (a) An individual appointed by the principal under section 145C.05, subdivision 2, paragraph (b), to make the determination of the principal's decision-making capacity is not eligible to act as the health care agent.

(b) The following individuals are not eligible to act as the health care agent, unless the individual appointed is related to the principal by blood, marriage, registered domestic partnership, or adoption, or unless the principal has otherwise specified in the health care directive:

(1) a health care provider attending the principal on the date of execution of the health care directive or on the date the health care agent must make decisions for the principal; or

(2) an employee of a health care provider attending the principal on the date of execution of the health care directive or on the date the health care agent must make decisions for the principal.

Subd. 3. Individuals ineligible to act as witnesses or notary public. (a) A health care agent or alternate health care agent appointed in a health care power of attorney may not act as a witness or notary public for the execution of the health care directive that includes the health care power of attorney.

(b) At least one witness to the execution of the health care directive must not be a health care provider providing direct care to the principal or an employee of a health care provider providing direct care to the principal on the date of execution. A person notarizing a health care directive may be an employee of a health care provider providing direct care to the principal.

History: 1993 c 312 s 4; 1998 c 399 s 13



Section 145C.04 — EXECUTED IN ANOTHER STATE.

(a) A health care directive or similar document executed in another state or jurisdiction is legally sufficient under this chapter if it:

(1) complies with the law of the state or jurisdiction in which it was executed; or

(2) complies with section 145C.03.

(b) Nothing in this section shall be interpreted to authorize a directive or similar document to override the provisions of section 609.215 prohibiting assisted suicide.

History: 1993 c 312 s 5; 1998 c 399 s 14



Section 145C.05 — SUGGESTED FORM; PROVISIONS THAT MAY BE INCLUDED.

Subdivision 1. Content. A health care directive executed pursuant to this chapter may, but need not, be in the form contained in section 145C.16.

Subd. 2. Provisions that may be included. (a) A health care directive may include provisions consistent with this chapter, including, but not limited to:

(1) the designation of one or more alternate health care agents to act if the named health care agent is not reasonably available to serve;

(2) directions to joint health care agents regarding the process or standards by which the health care agents are to reach a health care decision for the principal, and a statement whether joint health care agents may act independently of one another;

(3) limitations, if any, on the right of the health care agent or any alternate health care agents to receive, review, obtain copies of, and consent to the disclosure of the principal's medical records or to visit the principal when the principal is a patient in a health care facility;

(4) limitations, if any, on the nomination of the health care agent as guardian for purposes of sections 524.5-202, 524.5-211, 524.5-302, and 524.5-303;

(5) a document of gift for the purpose of making an anatomical gift, as set forth in chapter 525A, or an amendment to, revocation of, or refusal to make an anatomical gift;

(6) a declaration regarding intrusive mental health treatment under section 253B.03, subdivision 6d, or a statement that the health care agent is authorized to give consent for the principal under section 253B.04, subdivision 1a;

(7) a funeral directive as provided in section 149A.80, subdivision 2;

(8) limitations, if any, to the effect of dissolution or annulment of marriage or termination of domestic partnership on the appointment of a health care agent under section 145C.09, subdivision 2;

(9) specific reasons why a principal wants a health care provider or an employee of a health care provider attending the principal to be eligible to act as the principal's health care agent;

(10) health care instructions by a woman of child bearing age regarding how she would like her pregnancy, if any, to affect health care decisions made on her behalf; and

(11) health care instructions regarding artificially administered nutrition or hydration.

(b) A health care directive may include a statement of the circumstances under which the directive becomes effective other than upon the judgment of the principal's attending physician in the following situations:

(1) a principal who in good faith generally selects and depends upon spiritual means or prayer for the treatment or care of disease or remedial care and does not have an attending physician, may include a statement appointing an individual who may determine the principal's decision-making capacity; and

(2) a principal who in good faith does not generally select a physician or a health care facility for the principal's health care needs may include a statement appointing an individual who may determine the principal's decision-making capacity, provided that if the need to determine the principal's capacity arises when the principal is receiving care under the direction of an attending physician in a health care facility, the determination must be made by an attending physician after consultation with the appointed individual.

If a person appointed under clause (1) or (2) is not reasonably available and the principal is receiving care under the direction of an attending physician in a health care facility, an attending physician shall determine the principal's decision-making capacity.

(c) A health care directive may authorize a health care agent to make health care decisions for a principal even though the principal retains decision-making capacity.

History: 1993 c 312 s 6; 1995 c 211 s 2; 1998 c 399 s 15,16; 2004 c 146 art 3 s 3; 2007 c 120 art 2 s 4; 2007 c 147 art 9 s 22



Section 145C.06 — WHEN EFFECTIVE.

A health care directive is effective for a health care decision when:

(1) it meets the requirements of section 145C.03, subdivision 1; and

(2) the principal, in the determination of the attending physician of the principal, lacks decision-making capacity to make the health care decision; or if other conditions for effectiveness otherwise specified by the principal have been met.

A health care directive is not effective for a health care decision when the principal, in the determination of the attending physician of the principal, recovers decision-making capacity; or if other conditions for effectiveness otherwise specified by the principal have been met.

History: 1993 c 312 s 7; 1998 c 399 s 17



Section 145C.07 — AUTHORITY AND DUTIES OF HEALTH CARE AGENT.

Subdivision 1. Authority. The health care agent has authority to make any particular health care decision only if the principal lacks decision-making capacity, in the determination of the attending physician, to make or communicate that health care decision; or if other conditions for effectiveness otherwise specified by the principal have been met. The physician or other health care provider shall continue to obtain the principal's informed consent to all health care decisions for which the principal has decision-making capacity, unless other conditions for effectiveness otherwise specified by the principal have been met. An alternate health care agent has authority to act if the primary health care agent is not reasonably available to act.

Subd. 2. Health care agent as guardian. Unless the principal has otherwise specified in the health care directive, the appointment of the health care agent in a health care directive is considered a nomination of a guardian for purposes of sections 524.5-101 to 524.5-502.

Subd. 3. Duties. In exercising authority under a health care directive, a health care agent has a duty to act in good faith. A health care agent or any alternate health care agent has a personal obligation to the principal to make health care decisions authorized by the health care power of attorney, but this obligation does not constitute a legal duty to act.

Subd. 4. Inconsistencies among documents. In the event of inconsistency between the appointment of a proxy under chapter 145B or section 253B.03, subdivision 6d, or of a health care agent under this chapter, the most recent appointment takes precedence. In the event of other inconsistencies among documents executed under this chapter, under chapter 145B, or under sections 253B.03, subdivision 6d, or 524.5-101 to 524.5-502, or other legally sufficient documents, the provisions of the most recently executed document take precedence only to the extent of the inconsistency.

Subd. 5. Visitation. A health care agent may visit the principal when the principal is a patient in a health care facility regardless of whether the principal retains decision-making capacity, unless:

(1) the principal has otherwise specified in the health care directive;

(2) a principal who retains decision-making capacity indicates otherwise; or

(3) a health care provider reasonably determines that the principal must be isolated from all visitors or that the presence of the health care agent would endanger the health or safety of the principal, other patients, or the facility in which the care is being provided.

History: 1993 c 312 s 8; 1998 c 399 s 18; 2004 c 146 art 3 s 4,5; 2007 c 147 art 9 s 23



Section 145C.08 — AUTHORITY TO REVIEW MEDICAL RECORDS.

A health care agent acting pursuant to a health care directive has the same right as the principal to receive, review, and obtain copies of medical records of the principal, and to consent to the disclosure of medical records of the principal, unless the principal has otherwise specified in the health care directive.

History: 1993 c 312 s 9; 1998 c 399 s 19



Section 145C.09 — REVOCATION OF HEALTH CARE DIRECTIVE.

Subdivision 1. Revocation. A principal with the capacity to do so may revoke a health care directive in whole or in part at any time by doing any of the following:

(1) canceling, defacing, obliterating, burning, tearing, or otherwise destroying the health care directive instrument or directing another in the presence of the principal to destroy the health care directive instrument, with the intent to revoke the health care directive in whole or in part;

(2) executing a statement, in writing and dated, expressing the principal's intent to revoke the health care directive in whole or in part;

(3) verbally expressing the principal's intent to revoke the health care directive in whole or in part in the presence of two witnesses who do not have to be present at the same time; or

(4) executing a subsequent health care directive, to the extent the subsequent instrument is inconsistent with any prior instrument.

Subd. 2. Effect of marriage dissolution, annulment, or termination of domestic partnership. Unless the principal has otherwise specified in the health care directive, the appointment by the principal of the principal's spouse or registered domestic partner as health care agent under a health care power of attorney is revoked by the commencement of proceedings for dissolution, annulment, or termination of the principal's marriage or commencement of proceedings for termination of the principal's registered domestic partnership.

Subd. 3. Power of a court to declare a health care directive unenforceable. A court may declare a health care directive unenforceable if it finds, by clear and convincing evidence, that the health care directive was executed under coercion or fraudulent inducement as prohibited by section 145C.13, subdivision 1, clause (4), or if it finds that the health care directive is not legally sufficient under section 145C.03 or 145C.04.

History: 1993 c 312 s 10; 1998 c 399 s 20; 2003 c 12 art 2 s 1; 2010 c 254 s 1



Section 145C.10 — PRESUMPTIONS.

(a) The principal is presumed to have the capacity to execute a health care directive and to revoke a health care directive, absent clear and convincing evidence to the contrary.

(b) A health care provider or health care agent may presume that a health care directive is legally sufficient absent actual knowledge to the contrary. A health care directive is presumed to be properly executed, absent clear and convincing evidence to the contrary.

(c) A health care agent, and a health care provider acting pursuant to the direction of a health care agent, are presumed to be acting in good faith, absent clear and convincing evidence to the contrary.

(d) A health care directive is presumed to remain in effect until the principal modifies or revokes it, absent clear and convincing evidence to the contrary.

(e) This chapter does not create a presumption concerning the intention of an individual who has not executed a health care directive and, except as otherwise provided by section 145C.15, does not impair or supersede any right or responsibility of an individual to consent, refuse to consent, or withdraw consent to health care on behalf of another in the absence of a health care directive.

(f) A copy of a health care directive is presumed to be a true and accurate copy of the executed original, absent clear and convincing evidence to the contrary, and must be given the same effect as an original.

(g) When a patient lacks decision-making capacity and is pregnant, and in reasonable medical judgment there is a real possibility that if health care to sustain her life and the life of the fetus is provided the fetus could survive to the point of live birth, the health care provider shall presume that the patient would have wanted such health care to be provided, even if the withholding or withdrawal of such health care would be authorized were she not pregnant. This presumption is negated by health care directive provisions described in section 145C.05, subdivision 2, paragraph (a), clause (10), that are to the contrary, or, in the absence of such provisions, by clear and convincing evidence that the patient's wishes, while competent, were to the contrary.

History: 1993 c 312 s 11; 1998 c 399 s 21



Section 145C.11 — IMMUNITIES.

Subdivision 1. Health care agent. A health care agent is not subject to criminal prosecution or civil liability if the health care agent acts in good faith.

Subd. 2. Health care provider. (a) With respect to health care provided to a patient with a health care directive, a health care provider is not subject to criminal prosecution, civil liability, or professional disciplinary action if the health care provider acts in good faith and in accordance with applicable standards of care.

(b) A health care provider is not subject to criminal prosecution, civil liability, or professional disciplinary action if the health care provider relies on a health care decision made by the health care agent and the following requirements are satisfied:

(1) the health care provider believes in good faith that the decision was made by a health care agent appointed to make the decision and has no actual knowledge that the health care directive has been revoked; and

(2) the health care provider believes in good faith that the health care agent is acting in good faith.

(c) A health care provider who administers health care necessary to keep the principal alive, despite a health care decision of the health care agent to withhold or withdraw that treatment, is not subject to criminal prosecution, civil liability, or professional disciplinary action if that health care provider promptly took all reasonable steps to:

(1) notify the health care agent of the health care provider's unwillingness to comply;

(2) document the notification in the principal's medical record; and

(3) permit the health care agent to arrange to transfer care of the principal to another health care provider willing to comply with the decision of the health care agent.

History: 1993 c 312 s 12; 1998 c 399 s 22



Section 145C.12 — PROHIBITED PRACTICES.

Subdivision 1. Health care provider. A health care provider, health care service plan, insurer, self-insured employee welfare benefit plan, or nonprofit hospital plan may not condition admission to a facility, or the providing of treatment or insurance, on the requirement that an individual execute a health care directive.

Subd. 2. Insurance. A policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawing of health care pursuant to the direction of a health care agent appointed pursuant to this chapter, or pursuant to the implementation of health care instructions under this chapter.

History: 1993 c 312 s 13; 1998 c 399 s 23



Section 145C.13 — PENALTIES.

Subdivision 1. Gross misdemeanor offenses. Whoever commits any of the following acts is guilty of a gross misdemeanor:

(1) willfully conceals, cancels, defaces, or obliterates a health care directive of a principal without the consent of the principal;

(2) willfully conceals or withholds personal knowledge of a revocation of a health care directive;

(3) falsifies or forges a health care directive or a revocation of the instrument;

(4) coerces or fraudulently induces another to execute a health care directive; or

(5) requires or prohibits the execution of a health care directive as a condition for being insured for or receiving all or some health care services.

Subd. 2. Felony offenses. Whoever commits an act prohibited under subdivision 1 is guilty of a felony if the act results in bodily harm to the principal or to the person who would have been a principal but for the unlawful act.

History: 1993 c 312 s 14; 1998 c 399 s 25



Section 145C.14 — CERTAIN PRACTICES NOT CONDONED.

Nothing in this chapter may be construed to condone, authorize, or approve mercy killing or euthanasia.

History: 1993 c 312 s 15



Section 145C.15 — DUTY TO PROVIDE LIFE-SUSTAINING HEALTH CARE.

(a) If a proxy acting under chapter 145B or a health care agent acting under this chapter directs the provision of health care, nutrition, or hydration that, in reasonable medical judgment, has a significant possibility of sustaining the life of the principal or declarant, a health care provider shall take all reasonable steps to ensure the provision of the directed health care, nutrition, or hydration if the provider has the legal and actual capability of providing the health care either itself or by transferring the principal or declarant to a health care provider who has that capability. Any transfer of a principal or declarant under this paragraph must be done promptly and, if necessary to preserve the life of the principal or declarant, by emergency means. This paragraph does not apply if a living will under chapter 145B or a health care directive indicates an intention to the contrary.

(b) A health care provider who is unwilling to provide directed health care under paragraph (a) that the provider has the legal and actual capability of providing may transfer the principal or declarant to another health care provider willing to provide the directed health care but the provider shall take all reasonable steps to ensure provision of the directed health care until the principal or declarant is transferred.

(c) Nothing in this section alters any legal obligation or lack of legal obligation of a health care provider to provide health care to a principal or declarant who refuses, has refused, or is unable to pay for the health care.

History: 1993 c 312 s 16; 1998 c 399 s 26



Section 145C.16 — SUGGESTED FORM.

The following is a suggested form of a health care directive and is not a required form.

HEALTH CARE DIRECTIVE

I, ..........................., understand this document allows me to do ONE OR BOTH of the following:

PART I: Name another person (called the health care agent) to make health care decisions for me if I am unable to decide or speak for myself. My health care agent must make health care decisions for me based on the instructions I provide in this document (Part II), if any, the wishes I have made known to him or her, or must act in my best interest if I have not made my health care wishes known.

AND/OR

PART II: Give health care instructions to guide others making health care decisions for me. If I have named a health care agent, these instructions are to be used by the agent. These instructions may also be used by my health care providers, others assisting with my health care and my family, in the event I cannot make decisions for myself.

PART I: APPOINTMENT OF HEALTH CARE AGENT

THIS IS WHO I WANT TO MAKE HEALTH CARE DECISIONS

FOR ME IF I AM UNABLE TO DECIDE OR SPEAK FOR MYSELF

(I know I can change my agent or alternate agent at any time and I know I do not have to appoint an agent or an alternate agent)

NOTE: If you appoint an agent, you should discuss this health care directive with your agent and give your agent a copy. If you do not wish to appoint an agent, you may leave Part I blank and go to Part II.

When I am unable to decide or speak for myself, I trust and appoint .......................... to make health care decisions for me. This person is called my health care agent.

Relationship of my health care agent to me: .

Telephone number of my health care agent: .

Address of my health care agent: .

(OPTIONAL) APPOINTMENT OF ALTERNATE HEALTH CARE AGENT: If my health care agent is not reasonably available, I trust and appoint .................... to be my health care agent instead.

Relationship of my alternate health care agent to me: .

Telephone number of my alternate health care agent: .

Address of my alternate health care agent: .

THIS IS WHAT I WANT MY HEALTH CARE AGENT TO BE ABLE TO

DO IF I AM UNABLE TO DECIDE OR SPEAK FOR MYSELF

(I know I can change these choices)

My health care agent is automatically given the powers listed below in (A) through (D). My health care agent must follow my health care instructions in this document or any other instructions I have given to my agent. If I have not given health care instructions, then my agent must act in my best interest.

Whenever I am unable to decide or speak for myself, my health care agent has the power to:

(A) Make any health care decision for me. This includes the power to give, refuse, or withdraw consent to any care, treatment, service, or procedures. This includes deciding whether to stop or not start health care that is keeping me or might keep me alive, and deciding about intrusive mental health treatment.

(B) Choose my health care providers.

(C) Choose where I live and receive care and support when those choices relate to my health care needs.

(D) Review my medical records and have the same rights that I would have to give my medical records to other people.

If I DO NOT want my health care agent to have a power listed above in (A) through (D) OR if I want to LIMIT any power in (A) through (D), I MUST say that here:

.

.

.

My health care agent is NOT automatically given the powers listed below in (1) and (2). If I WANT my agent to have any of the powers in (1) and (2), I must INITIAL the line in front of the power; then my agent WILL HAVE that power.

If I want to say anything more about my health care agent's powers or limits on the powers, I can say it here:

.

.

.

PART II: HEALTH CARE INSTRUCTIONS

NOTE: Complete this Part II if you wish to give health care instructions. If you appointed an agent in Part I, completing this Part II is optional but would be very helpful to your agent. However, if you chose not to appoint an agent in Part I, you MUST complete some or all of this Part II if you wish to make a valid health care directive.

These are instructions for my health care when I am unable to decide or speak for myself. These instructions must be followed (so long as they address my needs).

THESE ARE MY BELIEFS AND VALUES ABOUT MY HEALTH CARE

(I know I can change these choices or leave any of them blank)

I want you to know these things about me to help you make decisions about my health care:

My goals for my health care: .

.

.

My fears about my health care: .

.

.

My spiritual or religious beliefs and traditions: .

.

.

My beliefs about when life would be no longer worth living: .

.

.

My thoughts about how my medical condition might affect my family:

.

.

THIS IS WHAT I WANT AND DO NOT WANT FOR MY HEALTH CARE

(I know I can change these choices or leave any of them blank)

Many medical treatments may be used to try to improve my medical condition or to prolong my life. Examples include artificial breathing by a machine connected to a tube in the lungs, artificial feeding or fluids through tubes, attempts to start a stopped heart, surgeries, dialysis, antibiotics, and blood transfusions. Most medical treatments can be tried for a while and then stopped if they do not help.

I have these views about my health care in these situations:

(Note: You can discuss general feelings, specific treatments, or leave any of them blank)

If I had a reasonable chance of recovery, and were temporarily unable to decide or speak for myself, I would want: .

.

.

If I were dying and unable to decide or speak for myself, I would want: .

.

.

If I were permanently unconscious and unable to decide or speak for myself, I would want: .

.

.

If I were completely dependent on others for my care and unable to decide or speak for myself, I would want: .

.

.

In all circumstances, my doctors will try to keep me comfortable and reduce my pain. This is how I feel about pain relief if it would affect my alertness or if it could shorten my life: .

.

.

There are other things that I want or do not want for my health care, if possible:

Who I would like to be my doctor: .

.

.

Where I would like to live to receive health care: .

.

.

Where I would like to die and other wishes I have about dying: .

.

.

My wishes about donating parts of my body when I die: .

.

.

My wishes about what happens to my body when I die (cremation, burial): .

.

.

Any other things: .

.

.

PART III: MAKING THE DOCUMENT LEGAL

This document must be signed by me. It also must either be verified by a notary public (Option 1) OR witnessed by two witnesses (Option 2). It must be dated when it is verified or witnessed.

I am thinking clearly, I agree with everything that is written in this document, and I have made this document willingly.

Option 1: Notary Public

In my presence on .................... (date), ....................... (name) acknowledged his/her signature on this document or acknowledged that he/she authorized the person signing this document to sign on his/her behalf. I am not named as a health care agent or alternate health care agent in this document.

Option 2: Two Witnesses

Two witnesses must sign. Only one of the two witnesses can be a health care provider or an employee of a health care provider giving direct care to me on the day I sign this document.

Witness One:

(i) In my presence on ............... (date), ............... (name) acknowledged his/her signature on this document or acknowledged that he/she authorized the person signing this document to sign on his/her behalf.

(ii) I am at least 18 years of age.

(iii) I am not named as a health care agent or an alternate health care agent in this document.

(iv) If I am a health care provider or an employee of a health care provider giving direct care to the person listed above in (A), I must initial this box: [ ]

I certify that the information in (i) through (iv) is true and correct.

Witness Two:

(i) In my presence on .............. (date), ................. (name) acknowledged his/her signature on this document or acknowledged that he/she authorized the person signing this document to sign on his/her behalf.

(ii) I am at least 18 years of age.

(iii) I am not named as a health care agent or an alternate health care agent in this document.

(iv) If I am a health care provider or an employee of a health care provider giving direct care to the person listed above in (A), I must initial this box: [ ]

I certify that the information in (i) through (iv) is true and correct.

REMINDER: Keep this document with your personal papers in a safe place (not in a safe deposit box). Give signed copies to your doctors, family, close friends, health care agent, and alternate health care agent. Make sure your doctor is willing to follow your wishes. This document should be part of your medical record at your physician's office and at the hospital, home care agency, hospice, or nursing facility where you receive your care.

History: 1998 c 399 s 24; 1999 c 14 s 1






Chapter 146 — HEALING ARTS, REGISTRATION

Section 146.01 — DEFINITION; PRACTICING HEALING AND PRACTICE OF HEALING.

The term "practicing healing" or "practice of healing" shall mean and include any person who shall in any manner for any fee, gift, compensation, or reward, or in expectation thereof, engage in, or hold out to the public as being engaged in, the practice of medicine or surgery, the practice of osteopathic medicine, the practice of chiropractic, the practice of any legalized method of healing, or the diagnosis, analysis, treatment, correction, or cure of any disease, injury, defect, deformity, infirmity, ailment, or affliction of human beings, or any condition or conditions incident to pregnancy or childbirth, or examination into the fact, condition, or cause of human health or disease, or who shall, for any fee, gift, compensation, or reward, or in expectation thereof, suggest, recommend, or prescribe any medicine or any form of treatment, correction, or cure thereof; also any person, or persons, individually or collectively, who maintains an office for the reception, examination, diagnosis, or treatment of any person for any disease, injury, defect, deformity, or infirmity of body or mind, or who attaches the title of doctor, physician, surgeon, specialist, M.D., M.B., D.O., D.C., or any other word, abbreviation, or title to the person's name indicating, or designed to indicate, that the person is engaged in the practice of healing.

History: (5705-1) 1927 c 149 s 1; 1971 c 410 s 1; 1974 c 224 s 2; 1986 c 444; 2016 c 119 s 7



Section 146.13 — REGISTRATION FEES.

Every person not hereinafter excepted from the provisions of this chapter authorized to practice healing in this state shall annually register with the director of the particular board of examiners which examined and registered or licensed the person to practice that branch or system of healing pursued; and shall, at that time, for the purpose of making such registration, sign and send to such director in writing the following: name, the name of the place, and the address, at which the practice of healing is engaged in, and pay to the director each year a fee in an amount to be fixed by rule of the respective board of examiners. Any person who shall change the address or place of practice during the year shall forthwith notify such director in writing of such change, giving such new address or place. The director of each board of examiners shall keep a proper register of all such persons and to each person so registering the proper board shall issue a certificate for the current year, signed by the president and the director and sealed with the seal of such board, setting forth name, the name of the place and the address at which the practice of healing is engaged in, and the branch or system of healing pursued. Any person not hereinafter excepted from the provisions of this chapter lawfully entitled to engage in the practice of healing in this state, and who shall not be currently registered as provided in this section, shall, within 30 days after first so engaging in the practice of healing, register with the proper examining board in the manner provided in this chapter, pay to the director of such board the fee above required, and received from such board a certificate as above prescribed for the balance of such year. Every person receiving a certificate, as herein provided, shall display the same in a conspicuous place in the office or other corresponding place where the practice of healing is pursued.

All fees received by the director of any examining board for registration required by this section shall be paid to the general fund. The expenses of keeping proper registers, furnishing the certificates herein provided for, employing inspectors for procuring evidence of any violation of the laws administered thereby and aiding in the enforcement of such laws, and for such other expenses as may be necessarily paid or incurred in the exercise of its powers or performance of its duties, shall be paid from the appropriation made to the examining board.

History: (5705-13) 1927 c 149 s 13; 1955 c 365 s 1; 1959 c 345 s 1; 1967 c 111 s 1; 1975 c 233 s 1; 1985 c 247 s 25; 1986 c 444; 1989 c 282 art 2 s 38



Section 146.15 — DISCRIMINATION AGAINST SYSTEMS OF HEALING.

The several boards or other officers whose duty it shall be to administer or carry into effect the provisions of this chapter shall, while exercising such authority, in no manner discriminate against any system or branch of healing.

History: (5705-15) 1927 c 149 s 15; 1974 c 224 s 3



Section 146.18 — PRACTICING WITHOUT REGISTERING OR DISPLAYING CERTIFICATE.

Any person who shall practice healing or attempt to practice healing in this state without having registered with the examining board in the system or branch of healing pursued, as herein provided, or without displaying a certificate of annual registration with the proper board of examiners, as herein provided, shall be guilty of a misdemeanor.

History: (5705-18) 1927 c 149 s 18; 1974 c 224 s 4; 1986 c 444



Section 146.19 — OTHER OFFENSES; PENALTY.

Any person implicated in employing fraud or deception in registering annually under this chapter shall be guilty of a gross misdemeanor.

History: (5705-19) 1927 c 149 s 19; 1955 c 868 s 1; 1971 c 410 s 7; 1974 c 224 s 5



Section 146.23 — MANUAL OR MECHANICAL THERAPY.

Subdivision 1. Therapy. "Manual therapy" or "mechanical therapy" as used in this section means manipulation or adjusting joint articulation without anesthesia.

Subd. 2. Training requirement. A person regulated under this chapter who is not otherwise authorized to provide manual therapy or mechanical therapy, intending to directly treat or normalize abnormal or dysfunctional articulations of the human body must be certified by the state board which regulates the person's practice as successfully completing training in manual or mechanical therapy at a level of not less than: (1) 555 hours of training to include lecture and supervised laboratory training; (2) 315 hours in the area of radiographic interpretation; and (3) 1,155 hours of supervised work in an outpatient setting. The training must be provided by an institution which is fully accredited in the area of chiropractic, medicine, osteopathic medicine, or physical therapy.

Subd. 3. Diagnosis required before therapy. Before manual therapy or mechanical therapy is provided, a person licensed by a particular board of examiners to diagnose another person for any disease, injury, defect, deformity, or infirmity of the body must determine that the person to receive therapy does not have a condition that would contraindicate the therapy. If the person making the diagnosis is not also performing the therapy, that person must give a written diagnosis report prior to the initiation of therapy to the person performing the therapy and is responsible for ensuring that the person performing the therapy has complied with the training requirements under subdivision 2.

Subd. 4. Rules. Any board that regulates persons affected by this section may adopt rules for the purposes of this section.

Subd. 5. Penalty. A person who violates this section is subject to disciplinary action by the board that regulates the person's practice.

Subd. 6. Scope of practice. Nothing in this section expands or limits the scope of practice of licensed physical therapists or occupational therapists certified by the American Occupational Therapy Certification Board.

Subd. 7. Exemption. The provisions of subdivision 2 do not apply to physicians and doctors of osteopathic medicine licensed under chapter 147.

History: 1993 c 293 s 1; 2000 c 260 s 23; 2016 c 119 s 7






Chapter 146A — COMPLEMENTARY AND ALTERNATIVE HEALTH CARE PRACTICES

Section 146A.01 — DEFINITIONS.

Subdivision 1. Terms. As used in this chapter, the following terms have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health or the commissioner's designee.

Subd. 3. Complementary and alternative health care client. "Complementary and alternative health care client" means an individual who receives services from an unlicensed complementary and alternative health care practitioner.

Subd. 4. Complementary and alternative health care practices. (a) "Complementary and alternative health care practices" means the broad domain of complementary and alternative healing methods and treatments, including but not limited to: (1) acupressure; (2) anthroposophy; (3) aroma therapy; (4) ayurveda; (5) cranial sacral therapy; (6) culturally traditional healing practices; (7) detoxification practices and therapies; (8) energetic healing; (9) polarity therapy; (10) folk practices; (11) healing practices utilizing food, food supplements, nutrients, and the physical forces of heat, cold, water, touch, and light; (12) Gerson therapy and colostrum therapy; (13) healing touch; (14) herbology or herbalism; (15) homeopathy; (16) nondiagnostic iridology; (17) body work, massage, and massage therapy; (18) meditation; (19) mind-body healing practices; (20) naturopathy; (21) noninvasive instrumentalities; and (22) traditional Oriental practices, such as Qi Gong energy healing.

(b) Complementary and alternative health care practices do not include surgery, x-ray radiation, administering or dispensing legend drugs and controlled substances, practices that invade the human body by puncture of the skin, setting fractures, the use of medical devices as defined in section 147A.01, any practice included in the practice of dentistry as defined in section 150A.05, subdivision 1, or the manipulation or adjustment of articulations of joints or the spine as described in section 146.23 or 148.01.

(c) Complementary and alternative health care practices do not include practices that are permitted under section 147.09, clause (11), or 148.271, clause (5).

(d) This chapter does not apply to, control, prevent, or restrict the practice, service, or activity of lawfully marketing or distributing food products, including dietary supplements as defined in the federal Dietary Supplement Health and Education Act, educating customers about such products, or explaining the uses of such products. Under Minnesota law, an unlicensed complementary and alternative health care practitioner may not provide a medical diagnosis or recommend discontinuance of medically prescribed treatments.

Subd. 5. Office of Unlicensed Complementary and Alternative Health Care Practice or office. "Office of Unlicensed Complementary and Alternative Health Care Practice" or "office" means the Office of Unlicensed Complementary and Alternative Health Care Practice established in section 146A.02.

Subd. 6. Unlicensed complementary and alternative health care practitioner. "Unlicensed complementary and alternative health care practitioner" means a person who:

(1) either:

(i) is not licensed or registered by a health-related licensing board or the commissioner of health; or

(ii) is licensed or registered by the commissioner of health or a health-related licensing board other than the Board of Medical Practice, the Board of Dentistry, the Board of Chiropractic Examiners, or the Board of Podiatric Medicine, but does not hold oneself out to the public as being licensed or registered by the commissioner or a health-related licensing board when engaging in complementary and alternative health care;

(2) has not had a license or registration issued by a health-related licensing board or the commissioner of health revoked or has not been disciplined in any manner at any time in the past, unless the right to engage in complementary and alternative health care practices has been established by order of the commissioner of health;

(3) is engaging in complementary and alternative health care practices; and

(4) is providing complementary and alternative health care services for remuneration or is holding oneself out to the public as a practitioner of complementary and alternative health care practices.

History: 2000 c 460 s 9; 2014 c 291 art 4 s 1



Section 146A.02 — OFFICE OF UNLICENSED COMPLEMENTARY AND ALTERNATIVE HEALTH CARE PRACTICE.

Subdivision 1. Creation. The Office of Unlicensed Complementary and Alternative Health Care Practice is created in the Department of Health to investigate complaints and take and enforce disciplinary actions against all unlicensed complementary and alternative health care practitioners for violations of prohibited conduct, as defined in section 146A.08. The office shall also serve as a clearinghouse on complementary and alternative health care practices and unlicensed complementary and alternative health care practitioners through the dissemination of objective information to consumers and through the development and performance of public education activities, including outreach, regarding the provision of complementary and alternative health care practices and unlicensed complementary and alternative health care practitioners who provide these services.

Subd. 2. Rulemaking. The commissioner shall adopt rules necessary to implement, administer, or enforce provisions of this chapter pursuant to chapter 14.

History: 2000 c 460 s 10



Section 146A.025 — MALTREATMENT OF MINORS.

Nothing in this chapter shall restrict the ability of a local welfare agency, local law enforcement agency, the commissioner of human services, or the state to take action regarding the maltreatment of minors under section 609.378 or 626.556. A parent who obtains complementary and alternative health care for the parent's minor child is not relieved of the duty to seek necessary medical care consistent with the requirements of sections 609.378 and 626.556. A complementary or alternative health care practitioner who is providing services to a child who is not receiving necessary medical care must make a report under section 626.556. A complementary or alternative health care provider is a mandated reporter under section 626.556, subdivision 3.

History: 2000 c 460 s 11



Section 146A.03 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for disciplinary action relating to complementary and alternative health care practices under this chapter may report the violation to the office.

Subd. 2. Institutions. A state agency, political subdivision, agency of a local unit of government, private agency, hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the office any action taken by the agency, institution, or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition an unlicensed complementary and alternative health care practitioner's privilege to practice or treat complementary and alternative health care clients in the institution or, as part of the organization, any denial of privileges or any other disciplinary action for conduct that might constitute grounds for disciplinary action by the office under this chapter. The institution, organization, or governmental entity shall also report the resignation of any unlicensed complementary and alternative health care practitioners prior to the conclusion of any disciplinary action proceeding for conduct that might constitute grounds for disciplinary action under this chapter or prior to the commencement of formal charges but after the practitioner had knowledge that formal charges were contemplated or were being prepared.

Subd. 3. Professional societies. A state or local professional society for unlicensed complementary and alternative health care practitioners shall report to the office any termination, revocation, or suspension of membership or any other disciplinary action taken against an unlicensed complementary and alternative health care practitioner. If the society has received a complaint that might be grounds for discipline under this chapter against a member on which it has not taken any disciplinary action, the society shall report the complaint and the reason why it has not taken action on it or shall direct the complainant to the office.

Subd. 4. Licensed professionals. A licensed health professional shall report to the office personal knowledge of any conduct that the licensed health professional reasonably believes constitutes grounds for disciplinary action under this chapter by any unlicensed complementary and alternative health care practitioner, including conduct indicating that the individual may be incompetent or may be mentally or physically unable to engage safely in the provision of services. If the information was obtained in the course of a client relationship, the client is an unlicensed complementary and alternative health care practitioner, and the treating individual successfully counsels the other practitioner to limit or withdraw from practice to the extent required by the impairment, the office may deem this limitation of or withdrawal from practice to be sufficient disciplinary action.

Subd. 5. Insurers. Four times each year as prescribed by the commissioner, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to unlicensed complementary and alternative health care practitioners or the medical Joint Underwriting Association under chapter 62F shall submit to the office a report concerning the unlicensed complementary and alternative health care practitioners against whom malpractice settlements or awards have been made. The response must contain at least the following information:

(1) the total number of malpractice settlements or awards made;

(2) the date the malpractice settlements or awards were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made;

(4) the dollar amount of each malpractice settlement or award;

(5) the regular address of the practice of the unlicensed complementary and alternative health care practitioner against whom an award was made or with whom a settlement was made; and

(6) the name of the unlicensed complementary and alternative health care practitioner against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the above information, submit to the office any information, records, and files, including clients' charts and records, it possesses that tend to substantiate a charge that an unlicensed complementary and alternative health care practitioner may have engaged in conduct violating this chapter.

Subd. 6. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the office any judgment or other determination of the court that adjudges or includes a finding that an unlicensed complementary and alternative health care practitioner is mentally ill, mentally incompetent, guilty of a felony, guilty of a violation of federal or state narcotics laws or controlled substances act, or guilty of abuse or fraud under Medicare or Medicaid; or that appoints a guardian of the unlicensed complementary and alternative health care practitioner under sections 524.5-101 to 524.5-502 or commits an unlicensed complementary and alternative health care practitioner under chapter 253B.

Subd. 7. Self-reporting. An unlicensed complementary and alternative health care practitioner shall report to the office any personal action that would require that a report be filed with the office by any person, health care facility, business, or organization pursuant to subdivisions 2 to 5. The practitioner shall also report the revocation, suspension, restriction, limitation, or other disciplinary action against the practitioner's license, certificate, registration, or right of practice in another state or jurisdiction for offenses that would be subject to disciplinary action in this state and also report the filing of charges regarding the practitioner's license, certificate, registration, or right of practice in another state or jurisdiction.

Subd. 8. Deadlines; forms. Reports required by subdivisions 2 to 7 must be submitted not later than 30 days after the reporter learns of the occurrence of the reportable event or transaction. The office may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to ensure prompt and accurate reporting.

History: 2000 c 460 s 12; 2004 c 146 art 3 s 47



Section 146A.04 — IMMUNITY.

Subdivision 1. Reporting. Any person, other than the unlicensed complementary and alternative health care practitioner who committed the violation, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the office, for otherwise reporting to the office violations or alleged violations of this chapter, or for cooperating with an investigation of a report, except as provided in this subdivision. Any person who knowingly or recklessly makes a false report is liable in a civil suit for any damages suffered by the person or persons so reported and for any punitive damages set by the court or jury. An action requires clear and convincing evidence that the defendant made the statement with knowledge of falsity or with reckless disregard for its truth or falsity. The report or statement or any statement made in cooperation with an investigation or as part of a disciplinary proceeding is privileged except in an action brought under this subdivision.

Subd. 2. Investigation. The commissioner and employees of the Department of Health and other persons engaged in the investigation of violations and in the preparation, presentation, and management of and testimony pertaining to charges of violations of this chapter are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under this chapter.

History: 2000 c 460 s 13



Section 146A.05 — DISCIPLINARY RECORD ON JUDICIAL REVIEW.

Upon judicial review of any disciplinary action taken by the commissioner under this chapter, the reviewing court shall seal the portions of the administrative record that contain data on a complementary and alternative health care client or a complainant under section 146A.03, and shall not make those portions of the administrative record available to the public.

History: 2000 c 460 s 14



Section 146A.06 — PROFESSIONAL COOPERATION; UNLICENSED PRACTITIONER.

Subdivision 1. Cooperation. An unlicensed complementary and alternative health care practitioner who is the subject of an investigation, or who is questioned in connection with an investigation, by or on behalf of the office, shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the office relating to the subject of the investigation, whether tape recorded or not; providing copies of client records, as reasonably requested by the office, to assist the office in its investigation; and appearing at conferences or hearings scheduled by the commissioner. If the office does not have a written consent from a client permitting access to the client's records, the unlicensed complementary and alternative health care practitioner shall delete in the record any data that identifies the client before providing it to the office. If an unlicensed complementary and alternative health care practitioner refuses to give testimony or produce any documents, books, records, or correspondence on the basis of the fifth amendment to the Constitution of the United States, the commissioner may compel the unlicensed complementary and alternative health care practitioner to provide the testimony or information; however, the testimony or evidence may not be used against the practitioner in any criminal proceeding. Challenges to requests of the office may be brought before the appropriate agency or court.

Subd. 2. Data. (a) Data relating to investigations of complaints and disciplinary actions involving unlicensed complementary and alternative health care practitioners are governed by this subdivision and section 13.41 does not apply. Except as provided in section 13.39, subdivision 2, and paragraph (b), data relating to investigations of complaints and disciplinary actions involving unlicensed complementary and alternative health care practitioners are public data, regardless of the outcome of any investigation, action, or proceeding.

(b) The following data are private data on individuals, as defined in section 13.02:

(1) data on a complementary and alternative health care client;

(2) data on a complainant under section 146A.03; and

(3) data on the nature or content of unsubstantiated complaints when the information is not maintained in anticipation of legal action.

Subd. 3. Exchanging information. (a) The office shall establish internal operating procedures for:

(1) exchanging information with state boards; agencies, including the Office of Ombudsman for Mental Health and Developmental Disabilities; health-related and law enforcement facilities; departments responsible for licensing health-related occupations, facilities, and programs; and law enforcement personnel in this and other states; and

(2) coordinating investigations involving matters within the jurisdiction of more than one regulatory agency.

(b) The procedures for exchanging information must provide for the forwarding to the entities described in paragraph (a), clause (1), of information and evidence, including the results of investigations, that are relevant to matters within the regulatory jurisdiction of the organizations in paragraph (a). The data have the same classification in the hands of the agency receiving the data as they have in the hands of the agency providing the data.

(c) The office shall establish procedures for exchanging information with other states regarding disciplinary action against unlicensed complementary and alternative health care practitioners.

(d) The office shall forward to another governmental agency any complaints received by the office that do not relate to the office's jurisdiction but that relate to matters within the jurisdiction of the other governmental agency. The agency to which a complaint is forwarded shall advise the office of the disposition of the complaint. A complaint or other information received by another governmental agency relating to a statute or rule that the office is empowered to enforce must be forwarded to the office to be processed in accordance with this section.

(e) The office shall furnish to a person who made a complaint a description of the actions of the office relating to the complaint.

History: 2000 c 460 s 15; 2005 c 56 s 1



Section 146A.065 — COMPLEMENTARY AND ALTERNATIVE HEALTH CARE PRACTICES BY LICENSED OR REGISTERED HEALTH CARE PRACTITIONERS.

(a) A health care practitioner licensed or registered by the commissioner or a health-related licensing board, who engages in complementary and alternative health care while practicing under the practitioner's license or registration, shall be regulated by and be under the jurisdiction of the applicable health-related licensing board with regard to the complementary and alternative health care practices.

(b) A health care practitioner licensed or registered by the commissioner or a health-related licensing board shall not be subject to disciplinary action solely on the basis of utilizing complementary and alternative health care practices as defined in section 146A.01, subdivision 4, paragraph (a), as a component of a patient's treatment, or for referring a patient to a complementary and alternative health care practitioner as defined in section 146A.01, subdivision 6.

(c) A health care practitioner licensed or registered by the commissioner or a health-related licensing board who utilizes complementary and alternative health care practices must provide patients receiving these services with a written copy of the complementary and alternative health care client bill of rights pursuant to section 146A.11.

(d) Nothing in this section shall be construed to prohibit or restrict the commissioner or a health-related licensing board from imposing disciplinary action for conduct that violates provisions of the applicable licensed or registered health care practitioner's practice act.

History: 2014 c 291 art 4 s 2



Section 146A.07 — PROFESSIONAL ACCOUNTABILITY.

The office shall maintain and keep current a file containing the reports and complaints filed against unlicensed complementary and alternative health care practitioners within the commissioner's jurisdiction. Each complaint filed with the office must be investigated. If the files maintained by the office show that a malpractice settlement or award has been made against an unlicensed complementary and alternative health care practitioner, as reported by insurers under section 146A.03, subdivision 5, the commissioner may authorize a review of the practitioner's practice by the staff of the office.

History: 2000 c 460 s 16



Section 146A.08 — PROHIBITED CONDUCT.

Subdivision 1. Prohibited conduct. The commissioner may impose disciplinary action as described in section 146A.09 against any unlicensed complementary and alternative health care practitioner. The following conduct is prohibited and is grounds for disciplinary action:

(a) Conviction of a crime, including a finding or verdict of guilt, an admission of guilt, or a no-contest plea, in any court in Minnesota or any other jurisdiction in the United States, reasonably related to engaging in complementary and alternative health care practices. Conviction, as used in this subdivision, includes a conviction of an offense which, if committed in this state, would be deemed a felony, gross misdemeanor, or misdemeanor, without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilty is made or returned but the adjudication of guilt is either withheld or not entered.

(b) Conviction of any crime against a person. For purposes of this chapter, a crime against a person means violations of the following: sections 609.185; 609.19; 609.195; 609.20; 609.205; 609.2112; 609.2113; 609.2114; 609.215; 609.221; 609.222; 609.223; 609.224; 609.2242; 609.23; 609.231; 609.2325; 609.233; 609.2335; 609.235; 609.24; 609.245; 609.25; 609.255; 609.26, subdivision 1, clause (1) or (2); 609.265; 609.342; 609.343; 609.344; 609.345; 609.365; 609.498, subdivision 1; 609.50, subdivision 1, clause (1); 609.561; 609.562; 609.595; and 609.72, subdivision 3; and Minnesota Statutes 2012, section 609.21.

(c) Failure to comply with the self-reporting requirements of section 146A.03, subdivision 7.

(d) Engaging in sexual contact with a complementary and alternative health care client, engaging in contact that may be reasonably interpreted by a client as sexual, engaging in any verbal behavior that is seductive or sexually demeaning to the client, or engaging in sexual exploitation of a client or former client.

(e) Advertising that is false, fraudulent, deceptive, or misleading.

(f) Conduct likely to deceive, defraud, or harm the public or demonstrating a willful or careless disregard for the health, welfare, or safety of a complementary and alternative health care client; or any other practice that may create danger to any client's life, health, or safety, in any of which cases, proof of actual injury need not be established.

(g) Adjudication as mentally incompetent or as a person who is dangerous to self or adjudication pursuant to chapter 253B as chemically dependent, mentally ill, developmentally disabled, mentally ill and dangerous to the public, or as a sexual psychopathic personality or sexually dangerous person.

(h) Inability to engage in complementary and alternative health care practices with reasonable safety to complementary and alternative health care clients.

(i) The habitual overindulgence in the use of or the dependence on intoxicating liquors.

(j) Improper or unauthorized personal or other use of any legend drugs as defined in chapter 151, any chemicals as defined in chapter 151, or any controlled substance as defined in chapter 152.

(k) Revealing a communication from, or relating to, a complementary and alternative health care client except when otherwise required or permitted by law.

(l) Failure to comply with a complementary and alternative health care client's request made under sections 144.291 to 144.298 or to furnish a complementary and alternative health care client record or report required by law.

(m) Splitting fees or promising to pay a portion of a fee to any other professional other than for services rendered by the other professional to the complementary and alternative health care client.

(n) Engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws.

(o) Failure to make reports as required by section 146A.03 or cooperate with an investigation of the office.

(p) Obtaining money, property, or services from a complementary and alternative health care client, other than reasonable fees for services provided to the client, through the use of undue influence, harassment, duress, deception, or fraud.

(q) Failure to provide a complementary and alternative health care client with a copy of the client bill of rights or violation of any provision of the client bill of rights.

(r) Violating any order issued by the commissioner.

(s) Failure to comply with any provision of sections 146A.01 to 146A.11 and the rules adopted under those sections.

(t) Failure to comply with any additional disciplinary grounds established by the commissioner by rule.

(u) Revocation, suspension, restriction, limitation, or other disciplinary action against any health care license, certificate, registration, or right to practice of the unlicensed complementary and alternative health care practitioner in this or another state or jurisdiction for offenses that would be subject to disciplinary action in this state or failure to report to the office that charges regarding the practitioner's license, certificate, registration, or right of practice have been brought in this or another state or jurisdiction.

(v) Use of the title "doctor," "Dr.," or "physician" alone or in combination with any other words, letters, or insignia to describe the complementary and alternative health care practices the practitioner provides.

(w) Failure to provide a complementary and alternative health care client with a recommendation that the client see a health care provider who is licensed or registered by a health-related licensing board or the commissioner of health, if there is a reasonable likelihood that the client needs to be seen by a licensed or registered health care provider.

Subd. 2. Less customary approach. The fact that a complementary and alternative health care practice may be a less customary approach to health care shall not constitute the basis of a disciplinary action per se.

Subd. 3. Evidence. In disciplinary actions alleging a violation of subdivision 1, paragraph (a), (b), (c), or (g), a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency that entered the same is admissible into evidence without further authentication and constitutes prima facie evidence of its contents.

Subd. 4. Examination; access to medical data. (a) If the commissioner has probable cause to believe that an unlicensed complementary and alternative health care practitioner has engaged in conduct prohibited by subdivision 1, paragraph (g), (h), (i), or (j), the commissioner may issue an order directing the practitioner to submit to a mental or physical examination or chemical dependency evaluation. For the purpose of this subdivision, every unlicensed complementary and alternative health care practitioner is deemed to have consented to submit to a mental or physical examination or chemical dependency evaluation when ordered to do so in writing by the commissioner and further to have waived all objections to the admissibility of the testimony or examination reports of the health care provider performing the examination or evaluation on the grounds that the same constitute a privileged communication. Failure of an unlicensed complementary and alternative health care practitioner to submit to an examination or evaluation when ordered, unless the failure was due to circumstances beyond the practitioner's control, constitutes an admission that the unlicensed complementary and alternative health care practitioner violated subdivision 1, paragraph (g), (h), (i), or (j), based on the factual specifications in the examination or evaluation order and may result in a default and final disciplinary order being entered after a contested case hearing. An unlicensed complementary and alternative health care practitioner affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that the practitioner can resume the provision of complementary and alternative health care practices with reasonable safety to clients. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the commissioner shall be used against an unlicensed complementary and alternative health care practitioner in any other proceeding.

(b) In addition to ordering a physical or mental examination or chemical dependency evaluation, the commissioner may, notwithstanding section 13.384; 144.651; 595.02; or any other law limiting access to medical or other health data, obtain medical data and health records relating to an unlicensed complementary and alternative health care practitioner without the practitioner's consent if the commissioner has probable cause to believe that a practitioner has engaged in conduct prohibited by subdivision 1, paragraph (g), (h), (i), or (j). The medical data may be requested from a provider as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the commissioner under this subdivision and is not liable in any action for damages for releasing the data requested by the commissioner if the data are released pursuant to a written request under this subdivision, unless the information is false and the person or organization giving the information knew or had reason to believe the information was false. Information obtained under this subdivision is private data under section 13.41.

History: 1999 c 227 s 22; 2000 c 460 s 17; 2005 c 56 s 1; 2007 c 147 art 10 s 15; 2008 c 189 s 1; 2014 c 180 s 9



Section 146A.09 — DISCIPLINARY ACTIONS.

Subdivision 1. Forms of disciplinary action. When the commissioner finds that an unlicensed complementary and alternative health care practitioner has violated any provision of this chapter, the commissioner may take one or more of the following actions, only against the individual practitioner:

(1) revoke the right to practice;

(2) suspend the right to practice;

(3) impose limitations or conditions on the practitioner's provision of complementary and alternative health care practices, impose rehabilitation requirements, or require practice under supervision;

(4) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the practitioner of any economic advantage gained by reason of the violation charged or to reimburse the office for all costs of the investigation and proceeding;

(5) censure or reprimand the practitioner;

(6) impose a fee on the practitioner to reimburse the office for all or part of the cost of the proceedings resulting in disciplinary action including, but not limited to, the amount paid by the office for services from the Office of Administrative Hearings, attorney fees, court reports, witnesses, reproduction of records, staff time, and expense incurred by the staff of the Office of Unlicensed Complementary and Alternative Health Care Practice; or

(7) any other action justified by the case.

Subd. 2. Discovery; subpoenas. In all matters relating to the lawful activities of the office, the commissioner may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. Any person failing or refusing to appear or testify regarding any matter about which the person may be lawfully questioned or failing to produce any papers, books, records, documents, or other evidentiary materials in the matter to be heard, after having been required by order of the commissioner or by a subpoena of the commissioner to do so may, upon application to the district court in any district, be ordered to comply with the order or subpoena. The commissioner may administer oaths to witnesses or take their affirmation. Depositions may be taken within or without the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process may be served upon a person it names anywhere within the state by any officer authorized to serve subpoenas or other process in civil actions in the same manner as prescribed by law for service of process issued out of the district court of this state.

Subd. 3. Hearings. If the commissioner proposes to take action against the practitioner as described in subdivision 1, the commissioner must first notify the practitioner against whom the action is proposed to be taken and provide the practitioner with an opportunity to request a hearing under the contested case provisions of chapter 14. If the practitioner does not request a hearing by notifying the commissioner within 30 days after service of the notice of the proposed action, the commissioner may proceed with the action without a hearing.

Subd. 4. Reinstatement. The commissioner may at the commissioner's discretion reinstate the right to practice and may impose any disciplinary measure listed under subdivision 1.

Subd. 5. Temporary suspension. In addition to any other remedy provided by law, the commissioner may, acting through a person to whom the commissioner has delegated this authority and without a hearing, temporarily suspend the right of an unlicensed complementary and alternative health care practitioner to practice if the commissioner's delegate finds that the practitioner has violated a statute or rule that the commissioner is empowered to enforce and continued practice by the practitioner would create a serious risk of harm to others. The suspension is in effect upon service of a written order on the practitioner specifying the statute or rule violated. The order remains in effect until the commissioner issues a final order in the matter after a hearing or upon agreement between the commissioner and the practitioner. Service of the order is effective if the order is served on the practitioner or counsel of record personally or by first class mail. Within ten days of service of the order, the commissioner shall hold a hearing on the sole issue of whether there is a reasonable basis to continue, modify, or lift the suspension. Evidence presented by the office or practitioner shall be in affidavit form only. The practitioner or the counsel of record may appear for oral argument. Within five working days after the hearing, the commissioner shall issue the commissioner's order and, if the suspension is continued, schedule a contested case hearing within 45 days after issuance of the order. The administrative law judge shall issue a report within 30 days after closing of the contested case hearing record. The commissioner shall issue a final order within 30 days after receipt of that report.

Subd. 6. Automatic suspension. The right of an unlicensed complementary and alternative health care practitioner to practice is automatically suspended if (1) a guardian of an unlicensed complementary and alternative health care practitioner is appointed by order of a court under sections 524.5-101 to 524.5-502, or (2) the practitioner is committed by order of a court pursuant to chapter 253B. The right to practice remains suspended until the practitioner is restored to capacity by a court and, upon petition by the practitioner, the suspension is terminated by the commissioner after a hearing or upon agreement between the commissioner and the practitioner.

Subd. 7. Licensed or regulated practitioners. If a practitioner investigated under this section is licensed or registered by the commissioner of health or a health-related licensing board, is subject to the jurisdiction of the commissioner under section 146A.01, subdivision 6, paragraph (a), clause (1), item (ii), and the commissioner determines that the practitioner has violated any provision of this chapter, the commissioner, in addition to taking disciplinary action under this section:

(1) may, if the practitioner is licensed or regulated in another capacity by the commissioner, take further disciplinary action against the practitioner in that capacity; or

(2) shall, if the practitioner is licensed or registered in another capacity by a health-related licensing board, report the commissioner's findings under this section, and may make a nonbinding recommendation that the board take further action against the practitioner in that capacity.

History: 2000 c 460 s 18; 2004 c 146 art 3 s 47



Section 146A.10 — ADDITIONAL REMEDIES.

Subdivision 1. Cease and desist. (a) The commissioner may issue a cease and desist order to stop a person from violating or threatening to violate a statute, rule, or order which the office has issued or is empowered to enforce. The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under sections 14.57 to 14.62. If, within 15 days of service of the order, the subject of the order fails to request a hearing in writing, the order is the final order of the commissioner and is not reviewable by a court or agency.

(b) A hearing must be initiated by the office not later than 30 days from the date of the office's receipt of a written hearing request. Within 30 days of receipt of the administrative law judge's report, the commissioner shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require. The final order remains in effect until modified or vacated by the commissioner.

(c) When a request for a stay accompanies a timely hearing request, the commissioner may, in the commissioner's discretion, grant the stay. If the commissioner does not grant a requested stay, the commissioner shall refer the request to the Office of Administrative Hearings within three working days of receipt of the request. Within ten days after receiving the request from the commissioner, an administrative law judge shall issue a recommendation to grant or deny the stay. The commissioner shall grant or deny the stay within five days of receiving the administrative law judge's recommendation.

(d) In the event of noncompliance with a cease and desist order, the commissioner may institute a proceeding in Hennepin County District Court to obtain injunctive relief or other appropriate relief, including a civil penalty payable to the office not exceeding $10,000 for each separate violation.

Subd. 2. Injunctive relief. In addition to any other remedy provided by law, including the issuance of a cease and desist order under subdivision 1, the commissioner may in the commissioner's own name bring an action in Hennepin County District Court for injunctive relief to restrain an unlicensed complementary and alternative health care practitioner from a violation or threatened violation of any statute, rule, or order which the commissioner is empowered to regulate, enforce, or issue. A temporary restraining order must be granted in the proceeding if continued activity by a practitioner would create a serious risk of harm to others. The commissioner need not show irreparable harm.

Subd. 3. Additional powers. The issuance of a cease and desist order or injunctive relief granted under this section does not relieve a practitioner from criminal prosecution by a competent authority or from disciplinary action by the commissioner.

History: 2000 c 460 s 19



Section 146A.11 — COMPLEMENTARY AND ALTERNATIVE HEALTH CARE CLIENT BILL OF RIGHTS.

Subdivision 1. Scope. (a) All unlicensed complementary and alternative health care practitioners shall provide to each complementary and alternative health care client prior to providing treatment a written copy of the complementary and alternative health care client bill of rights. A copy must also be posted in a prominent location in the office of the unlicensed complementary and alternative health care practitioner. Reasonable accommodations shall be made for those clients who cannot read or who have communication disabilities and those who do not read or speak English. The complementary and alternative health care client bill of rights shall include the following:

(1) the name, complementary and alternative health care title, business address, and telephone number of the unlicensed complementary and alternative health care practitioner;

(2) the degrees, training, experience, or other qualifications of the practitioner regarding the complementary and alternative health care being provided, followed by the following statement in bold print:

"THE STATE OF MINNESOTA HAS NOT ADOPTED ANY EDUCATIONAL AND TRAINING STANDARDS FOR UNLICENSED COMPLEMENTARY AND ALTERNATIVE HEALTH CARE PRACTITIONERS. THIS STATEMENT OF CREDENTIALS IS FOR INFORMATION PURPOSES ONLY.

Under Minnesota law, an unlicensed complementary and alternative health care practitioner may not provide a medical diagnosis or recommend discontinuance of medically prescribed treatments. If a client desires a diagnosis from a licensed physician, chiropractor, or acupuncture practitioner, or services from a physician, chiropractor, nurse, osteopathic physician, physical therapist, dietitian, nutritionist, acupuncture practitioner, athletic trainer, or any other type of health care provider, the client may seek such services at any time.";

(3) the name, business address, and telephone number of the practitioner's supervisor, if any;

(4) notice that a complementary and alternative health care client has the right to file a complaint with the practitioner's supervisor, if any, and the procedure for filing complaints;

(5) the name, address, and telephone number of the office of unlicensed complementary and alternative health care practice and notice that a client may file complaints with the office;

(6) the practitioner's fees per unit of service, the practitioner's method of billing for such fees, the names of any insurance companies that have agreed to reimburse the practitioner, or health maintenance organizations with whom the practitioner contracts to provide service, whether the practitioner accepts Medicare or medical assistance, and whether the practitioner is willing to accept partial payment, or to waive payment, and in what circumstances;

(7) a statement that the client has a right to reasonable notice of changes in services or charges;

(8) a brief summary, in plain language, of the theoretical approach used by the practitioner in providing services to clients;

(9) notice that the client has a right to complete and current information concerning the practitioner's assessment and recommended service that is to be provided, including the expected duration of the service to be provided;

(10) a statement that clients may expect courteous treatment and to be free from verbal, physical, or sexual abuse by the practitioner;

(11) a statement that client records and transactions with the practitioner are confidential, unless release of these records is authorized in writing by the client, or otherwise provided by law;

(12) a statement of the client's right to be allowed access to records and written information from records in accordance with sections 144.291 to 144.298;

(13) a statement that other services may be available in the community, including where information concerning services is available;

(14) a statement that the client has the right to choose freely among available practitioners and to change practitioners after services have begun, within the limits of health insurance, medical assistance, or other health programs;

(15) a statement that the client has a right to coordinated transfer when there will be a change in the provider of services;

(16) a statement that the client may refuse services or treatment, unless otherwise provided by law; and

(17) a statement that the client may assert the client's rights without retaliation.

(b) This section does not apply to an unlicensed complementary and alternative health care practitioner who is employed by or is a volunteer in a hospital or hospice who provides services to a client in a hospital or under an appropriate hospice plan of care. Patients receiving complementary and alternative health care services in an inpatient hospital or under an appropriate hospice plan of care shall have and be made aware of the right to file a complaint with the hospital or hospice provider through which the practitioner is employed or registered as a volunteer.

(c) This section does not apply to a health care practitioner licensed or registered by the commissioner of health or a health-related licensing board who utilizes complementary and alternative health care practices within the scope of practice of the health care practitioner's professional license.

Subd. 2. Acknowledgment by client. Prior to the provision of any service, a complementary and alternative health care client must sign a written statement attesting that the client has received the complementary and alternative health care client bill of rights.

History: 2000 c 460 s 20; 2007 c 147 art 10 s 15; 2008 c 189 s 2; 2013 c 62 s 6; 2014 c 291 art 4 s 3; 2016 c 158 art 2 s 38; 2016 c 119 s 7






Chapter 146B — BODY ART

Section 146B.01 — DEFINITIONS.

Subdivision 1. Scope. The terms defined in this section apply to this chapter.

Subd. 2. Aftercare. "Aftercare" means written instructions given to a client, specific to the procedure rendered, on caring for the body art and surrounding area. These instructions must include information on when to seek medical treatment.

Subd. 3. Antiseptic. "Antiseptic" means an agent that destroys disease-causing microorganisms on human skin or mucosa.

Subd. 4. Body art. "Body art" or "body art procedures" means physical body adornment using, but not limited to, tattooing and body piercing. Body art does not include practices and procedures that are performed by a licensed medical or dental professional if the procedure is within the professional's scope of practice.

Subd. 5. Body art establishment. "Body art establishment" or "establishment" means any structure or venue, whether permanent, temporary, or mobile, where body art is performed. Mobile establishments include vehicle-mounted units, either motorized or trailered, and readily moveable without dissembling and where body art procedures are regularly performed in more than one geographic location.

Subd. 6. Body piercing. "Body piercing" means the penetration or puncturing of the skin by any method for the purpose of inserting jewelry or other objects in or through the body. Body piercing also includes branding, scarification, suspension, subdermal implantation, microdermal, and tongue bifurcation. Body piercing does not include the piercing of the outer perimeter or the lobe of the ear using a presterilized single-use stud-and-clasp ear-piercing system.

Subd. 7. Branding. "Branding" means an indelible mark burned into the skin using instruments of thermal cautery, radio hyfrecation, and strike branding.

Subd. 8. Commissioner. "Commissioner" means the commissioner of health.

Subd. 9. Contaminated waste. "Contaminated waste" means any liquid or semiliquid blood or other potentially infectious materials; contaminated items that would release blood or other potentially infectious materials in a liquid or semiliquid state if compressed; items that are caked with dried blood or other potentially infectious materials and are capable of releasing these materials during handling; and sharps and any wastes containing blood and other potentially infectious materials, as defined in Code of Federal Regulations, title 29, section 1910.1030, known as "Occupational Exposure to Bloodborne Pathogens."

Subd. 10. Department. "Department" means the Department of Health.

Subd. 11. Equipment. "Equipment" means all machinery, including fixtures, containers, vessels, tools, devices, implements, furniture, display and storage areas, sinks, and all other apparatus and appurtenances used in the operation of a body art establishment.

Subd. 12. Guest artist. "Guest artist" means an individual who performs body art procedures according to the requirements under section 146B.04.

Subd. 13. Hand sink. "Hand sink" means a sink equipped with potable hot and cold water held under pressure, used for washing hands, wrists, arms, or other portions of the body.

Subd. 14. Hot water. "Hot water" means water at a temperature of at least 110 degrees Fahrenheit.

Subd. 15. Jewelry. "Jewelry" means any ornament inserted into a pierced area.

Subd. 16. Liquid chemical germicide. "Liquid chemical germicide" means a tuberculocidal disinfectant or sanitizer registered with the Environmental Protection Agency.

Subd. 17. Microdermal. "Microdermal" means a single-point perforation of any body part other than an earlobe for the purpose of inserting an anchor with a step either protruding from or flush with the skin.

Subd. 18. Micropigmentation or cosmetic tattooing. "Micropigmentation or cosmetic tattooing" means the use of tattoos for permanent makeup or to hide or neutralize skin discolorations.

Subd. 19. Operator. "Operator" means any person who controls, operates, or manages body art activities at a body art establishment and who is responsible for the establishment's compliance with these regulations, whether or not the person actually performs body art activities.

Subd. 20. Procedure area. "Procedure area" means the physical space or room used for conducting body art procedures.

Subd. 21. Procedure surface. "Procedure surface" means the surface area of furniture or accessories that may come into contact with the client's clothed or unclothed body during a body art procedure and the area of the client's skin where the body art procedure is to be performed and the surrounding area, or any other associated work area requiring sanitizing.

Subd. 22. Scarification. "Scarification" means an indelible mark fixed on the body by the production of scars.

Subd. 23. Sharps. "Sharps" means any object, sterile or contaminated, that may purposefully or accidentally cut or penetrate the skin or mucosa including, but not limited to, presterilized single-use needles, scalpel blades, and razor blades.

Subd. 24. Sharps container. "Sharps container" means a closed, puncture-resistant, leak-proof container, labeled with the international biohazard symbol, that is used for handling, storage, transportation, and disposal.

Subd. 25. Single use. "Single use" means products or items intended for onetime use which are disposed of after use on a client. This definition includes, but is not limited to, cotton swabs or balls, tissues or paper products, paper or plastic cups, gauze and sanitary coverings, disposable razors, piercing needles, tattoo needles, scalpel blades, stencils, ink cups, and protective gloves.

Subd. 26. Sterilization. "Sterilization" means a process resulting in the destruction of all forms of microbial life, including highly resistant bacterial spores.

Subd. 27. Subdermal implantation. "Subdermal implantation" means the implantation of an object entirely below the dermis.

Subd. 28. Supervision. "Supervision" means the physical presence of a technician licensed under this chapter while a body art procedure is being performed and includes:

(1) "direct supervision" where a licensed technician is physically present in the establishment, and is within five feet and is in the line of sight of the temporary licensee who is performing a body art procedure while the procedure is being performed; and

(2) "indirect supervision" where a licensed technician is physically present in the establishment while a body art procedure is being performed by the temporary licensee.

Subd. 29. Suspension. "Suspension" means the suspension of the body from affixed hooks placed through temporary piercings.

Subd. 30. Tattooing. "Tattooing" means any method of placing indelible ink or other pigments into or under the skin or mucosa with needles or any other instruments used to puncture the skin, resulting in permanent coloration of the skin or mucosa. Tattooing also includes micropigmentation and cosmetic tattooing.

Subd. 31. Technician. "Technician" or "body art technician" means any individual who is licensed under this chapter as a tattoo technician or as a body piercing technician or as both.

Subd. 32. Temporary body art establishment. "Temporary body art establishment" means any place or premise operating at a fixed location where an operator performs body art procedures for no more than 21 days in conjunction with a single event or celebration.

Subd. 33. Tongue bifurcation. "Tongue bifurcation" means the cutting of the tongue from the tip to the base, forking at the end.

History: 2010 c 317 s 1; 2016 c 179 s 19



Section 146B.02 — ESTABLISHMENT LICENSE PROCEDURES.

Subdivision 1. General. Beginning January 1, 2011, no person acting individually or jointly with any other person may maintain, own, or operate a body art establishment in the state without an establishment license issued by the commissioner in accordance with this chapter, except as permitted under subdivision 8 or 9.

Subd. 2. Requirements. (a) Each application for an initial mobile or fixed-site establishment license and for renewal must be submitted to the commissioner on a form provided by the commissioner accompanied with the applicable fee required under section 146B.10. The application must contain:

(1) the name(s) of the owner(s) and operator(s) of the establishment;

(2) the location of the establishment;

(3) verification of compliance with all applicable local and state codes;

(4) a description of the general nature of the business; and

(5) any other relevant information deemed necessary by the commissioner.

(b) The commissioner shall issue a provisional establishment license effective until the commissioner determines after inspection that the applicant has met the requirements of this chapter. Upon approval, the commissioner shall issue a body art establishment license effective for three years.

Subd. 3. Inspection. (a) Within the period of the provisional establishment license, and thereafter at least one time during each three-year licensure period, the commissioner shall conduct an inspection of the body art establishment and a review of any records necessary to ensure that the standards required under this chapter are met.

(b) The commissioner shall have the authority to enter a premises to make an inspection. Refusal to permit an inspection constitutes valid grounds for licensure denial or revocation.

(c) If the establishment seeking licensure is new construction or if a licensed establishment is remodeling, the establishment must meet all local building and zoning codes.

Subd. 4. Location restricted. No person may perform a body art procedure at any location other than a body art establishment licensed under this chapter except as permitted under subdivisions 8 and 9.

Subd. 5. Transfer and display of license. A body art establishment license must be issued to a specific person and location and is not transferable. A license must be prominently displayed in a public area of the establishment.

Subd. 6. Establishment information. The following information must be kept on file for three years on the premises of the establishment and must be made available for inspection upon request by the commissioner:

(1) a description of all body art procedures performed by the establishment;

(2) copies of the spore tests conducted on each sterilizer; and

(3) the following information for each technician or guest artist employed or performing body art procedures in the establishment:

(i) name;

(ii) home address;

(iii) home telephone number;

(iv) date of birth;

(v) copy of an identification photo; and

(vi) license number or guest artist license number.

Subd. 7. Establishments located in a private residence. If the body art establishment is located within a private residence, the space where the body art procedures are performed must:

(1) be completely partitioned off;

(2) be exclusively used for body art procedures, except for licensed practices under chapter 155A which must be performed in compliance with the health and safety standards in this chapter;

(3) be separate from the residential living, eating, and bathroom areas;

(4) have a separate and secure entrance accessible without entering the residential living, eating, and bathroom areas;

(5) meet the standards of this chapter; and

(6) be made available for inspection upon the request of the commissioner.

Subd. 8. Temporary events permit. (a) An owner or operator of a temporary body art establishment shall submit an application for a temporary events permit to the commissioner at least 14 days before the start of the event. The application must include the specific days and hours of operation. The owner or operator shall comply with the requirements of this chapter.

(b) Applications received less than 14 days prior to the start of the event may be processed if the commissioner determines it is possible to conduct the required inspection.

(c) The temporary events permit must be prominently displayed in a public area at the location.

(d) The temporary events permit, if approved, is valid for the specified dates and hours listed on the application. No temporary events permit shall be issued for longer than a 21-day period, and may not be extended.

Subd. 9. Exception. (a) Any body art establishment located within a county or municipal jurisdiction that has enacted an ordinance that establishes licensure for body art establishments operating within the jurisdiction shall be exempt from this chapter if the provisions of the ordinance meet or exceed the provisions of this chapter. Any county or municipal jurisdiction that maintains an ordinance that meets this exception may limit the types of body art procedures that may be performed in body art establishments located within its jurisdiction.

(b) Any individual performing body art procedures in an establishment that meets an exception under this subdivision must be licensed as a body art technician under this chapter.

History: 2010 c 317 s 2; 2013 c 43 s 24,25



Section 146B.03 — LICENSURE FOR BODY ART TECHNICIANS.

Subdivision 1. Licensure required. (a) Effective January 1, 2011, no individual may perform tattooing unless the individual holds a valid tattoo technician license issued by the commissioner under this chapter, except as provided in subdivision 3.

(b) Effective January 1, 2011, no individual may perform body piercing unless the individual holds a valid body piercing technician license issued by the commissioner under this chapter, except as provided in subdivision 3.

(c) If an individual performs both tattooing and body piercing, the individual must hold a valid dual body art technician license.

Subd. 2. Designation. (a) No individual may use the title of "tattooist," "tattoo artist," "tattoo technician," "body art practitioner," "body art technician," or other letters, words, or titles in connection with that individual's name which in any way represents that the individual is engaged in the practice of tattooing or authorized to do so, unless the individual is licensed and authorized to perform tattooing under this chapter.

(b) No individual may use the title "body piercer," "body piercing artist," "body art practitioner," "body art technician," or other letters, words, or titles in connection with that individual's name which in any way represents that the individual is engaged in the practice of body piercing or authorized to do so, unless the individual is licensed and authorized to perform body piercing under this chapter.

(c) Any representation made to the public by a licensed technician must specify the types of body art procedures the technician is licensed to perform.

Subd. 3. Exceptions. (a) The following individuals may perform body art procedures within the scope of their practice without a technician's license:

(1) a physician licensed under chapter 147;

(2) a nurse licensed under sections 148.171 to 148.285;

(3) a chiropractor licensed under chapter 148;

(4) an acupuncturist licensed under chapter 147B;

(5) a physician assistant licensed under chapter 147A; or

(6) a dental professional licensed under chapter 150A.

(b) A guest artist under section 146B.04 may perform body art procedures in accordance with the requirements of section 146B.04.

Subd. 4. Licensure requirements. (a) An applicant for licensure under this section must submit to the commissioner on a form provided by the commissioner:

(1) proof that the applicant is over the age of 18;

(2) the type of license the applicant is applying for;

(3) all fees required under section 146B.10;

(4) proof of completing a minimum of 200 hours of supervised experience within each area for which the applicant is seeking a license, and must include an affidavit from the supervising licensed technician;

(5) proof of having satisfactorily completed coursework within the year preceding application and approved by the commissioner on bloodborne pathogens, the prevention of disease transmission, infection control, and aseptic technique. Courses to be considered for approval by the commissioner may include, but are not limited to, those administered by one of the following:

(i) the American Red Cross;

(ii) United States Occupational Safety and Health Administration (OSHA); or

(iii) the Alliance of Professional Tattooists; and

(6) any other relevant information requested by the commissioner.

The licensure requirements in this paragraph are effective for all applications for new licenses received before January 1, 2017.

(b) An applicant for licensure under this section must submit to the commissioner on a form provided by the commissioner:

(1) proof that the applicant is over the age of 18;

(2) the type of license the applicant is applying for;

(3) all fees required under section 146B.10;

(4) a log showing the completion of the required supervised experience described under subdivision 12 that includes a list of each licensed technician who provided the required supervision;

(5) a signed affidavit from each licensed technician who the applicant listed in the log described in clause (4);

(6) proof of having satisfactorily completed a minimum of five hours of coursework, within the year preceding application and approval by the commissioner, on bloodborne pathogens, the prevention of disease transmission, infection control, and aseptic technique. Courses to be considered for approval by the commissioner may include, but are not limited to, those administered by one of the following:

(i) the American Red Cross;

(ii) the United States Occupational Safety and Health Administration (OSHA); or

(iii) the Alliance of Professional Tattooists; and

(7) any other relevant information requested by the commissioner.

The licensure requirements in this paragraph are effective for all applications for new licenses received on or after January 1, 2017.

Subd. 5. Action on licensure applications. (a) The commissioner shall notify the applicant in writing of the action taken on the application. If the application is approved, the commissioner shall issue a tattoo technician license, a body piercing technician license, or a dual body art technician license.

(b) If licensure is denied, the applicant must be notified of the determination and the grounds for it, and the applicant may request a hearing under chapter 14 on the determination by filing a written statement with the commissioner within 30 days after receipt of the notice of denial. After the hearing, the commissioner shall notify the applicant in writing of the decision.

Subd. 6. Licensure term; renewal. (a) A technician's license is valid for two years from the date of issuance and may be renewed upon payment of the renewal fee established under section 146B.10.

(b) At renewal, a licensee must submit proof of continuing education approved by the commissioner in the areas identified in subdivision 4.

(c) The commissioner shall notify the technician of the pending expiration of a technician license at least 60 days prior to license expiration.

Subd. 7. Temporary licensure. (a) The commissioner may issue a temporary license to an applicant who submits to the commissioner on a form provided by the commissioner:

(1) proof that the applicant is over the age of 18;

(2) all fees required under section 148B.10; and

(3) a letter from a licensed technician who has agreed to provide the supervision to meet the supervised experience requirement under subdivision 4.

(b) Upon completion of the required supervised experience, the temporary licensee shall submit documentation of satisfactorily completing the requirements under subdivision 4, and the applicable fee under section 146B.10. The commissioner shall issue a new license in accordance with subdivision 4.

(c) A temporary license issued under this subdivision is valid for one year and may be renewed for one additional year.

Subd. 8. License by reciprocity. The commissioner shall issue a technician's license to a person who holds a current license, certification, or registration from another state if the commissioner determines that the standards for licensure, certification, or registration in the other jurisdiction meet or exceed the requirements for licensure stated in this chapter and a letter is received from that jurisdiction stating that the applicant is in good standing.

Subd. 9. Transfer and display of license. A license issued under this section is not transferable to another individual. A valid license must be displayed at the establishment site and available to the public upon request.

Subd. 10. [Repealed, 2013 c 43 s 32]

Subd. 11. Penalty. Any person who violates the provisions of subdivision 1 is guilty of a gross misdemeanor.

Subd. 12. Required supervised experience. An applicant for a body art technician license must complete the following minimum supervised experience for licensure:

(1) for a tattoo technician license an applicant must complete a minimum of 200 hours of tattoo experience under supervision;

(2) for a body piercing technician license an applicant must perform 250 body piercings under direct supervision and 250 body piercings under indirect supervision; and

(3) for a dual body art technician license an applicant must complete a minimum of 200 hours of tattoo experience under supervision and perform 250 body piercings under direct supervision and 250 body piercings under indirect supervision.

History: 2010 c 317 s 3; 2011 c 110 art 2 s 1,2; 2013 c 43 s 26; 2014 c 291 art 4 s 58; 2016 c 179 s 20-23



Section 146B.04 — TEMPORARY LICENSURE FOR GUEST ARTISTS.

Subdivision 1. General. Before an individual may work as a guest artist, the commissioner shall issue a temporary license to the guest artist. The guest artist shall submit an application to the commissioner on a form provided by the commissioner. The form must include:

(1) the name, home address, and date of birth of the guest artist;

(2) the name of the licensed technician sponsoring the guest artist;

(3) proof of having satisfactorily completed coursework within the year preceding application and approved by the commissioner on bloodborne pathogens, the prevention of disease transmission, infection control, and aseptic technique;

(4) the starting and anticipated completion dates the guest artist will be working; and

(5) a copy of any current body art credential or licensure issued by another local or state jurisdiction.

Subd. 2. Guest artists. A guest artist may not conduct body art procedures for more than 30 days per calendar year. If the guest artist exceeds this time period, the guest artist must apply for a technician's license under section 146B.03.

History: 2010 c 317 s 4; 2011 c 110 art 2 s 3



Section 146B.05 — GROUNDS FOR DENIAL OF AN ESTABLISHMENT LICENSE OR EMERGENCY CLOSURE.

Subdivision 1. General. If any of the following conditions exist, the owner or operator of a licensed establishment may be ordered by the commissioner to discontinue all operations of a licensed body art establishment or the commissioner may refuse to grant or renew, suspend, or revoke licensure:

(1) evidence of a sewage backup in an area of the body art establishment where body art activities are conducted;

(2) lack of potable, plumbed, or hot or cold water to the extent that handwashing or toilet facilities are not operational;

(3) lack of electricity or gas service to the extent that handwashing, lighting, or toilet facilities are not operational;

(4) significant damage to the body art establishment due to tornado, fire, flood, or another disaster;

(5) evidence of an infestation of rodents or other vermin;

(6) evidence of any individual performing a body art procedure without a license as required under this chapter;

(7) evidence of existence of a public health nuisance;

(8) use of instruments or jewelry that are not sterile;

(9) failure to maintain required records;

(10) failure to use gloves as required;

(11) failure to properly dispose of sharps, blood or body fluids, or items contaminated by blood or body fluids;

(12) failure to properly report complaints of potential bloodborne pathogen transmission to the commissioner; or

(13) evidence of a positive spore test on the sterilizer if there is no other working sterilizer with a negative spore test in the establishment.

Subd. 2. Licensure or reopening requirements. Prior to license approval or renewal or the reopening of the establishment, the establishment shall submit to the commissioner satisfactory proof that the problem condition causing the need for the licensure action or emergency closure has been corrected or removed by the operator of the establishment. A body art establishment may not reopen without the written approval of the commissioner and a valid establishment license.

History: 2010 c 317 s 5



Section 146B.06 — HEALTH AND SAFETY STANDARDS.

Subdivision 1. Establishment standards. (a) The body art establishment must meet the health and safety standards in this subdivision before a licensed technician may conduct body art procedures at the establishment.

(b) The procedure area must be separated from any other area that may cause potential contamination of work surfaces.

(c) For clients requesting privacy, at a minimum, a divider, curtain, or partition must be provided to separate multiple procedure areas.

(d) All procedure surfaces must be smooth, nonabsorbent, and easily cleanable.

(e) The establishment must have an accessible hand sink equipped with:

(1) liquid hand soap;

(2) single-use paper towels or a mechanical hand drier or blower; and

(3) a nonporous washable garbage receptacle with a foot-operated lid or with no lid and a removable liner.

(f) All ceilings in the body art establishment must be in good condition.

(g) All walls and floors must be free of open holes or cracks and be washable and no carpeting may be in areas used for body art procedures unless the carpeting is entirely covered with a rigid, nonporous, easily cleanable material.

(h) All facilities within the establishment must be maintained in a clean and sanitary condition and in good working order.

(i) No animals may be present during a body art procedure, unless the animal is a service animal.

Subd. 2. Standards for equipment, instruments, and supplies. (a) Equipment, instruments, and supplies must comply with the health and safety standards in this subdivision before a licensed technician may conduct body art procedures.

(b) Jewelry used as part of a body art procedure must be made of surgical implant-grade stainless steel, solid 14-karat or 18-karat white or yellow gold, niobium, titanium, or platinum, or a dense low-porosity plastic. Use of jewelry that is constructed of wood, bone, or other porous material is prohibited.

(c) Jewelry used as part of a body art procedure must be free of nicks, scratches, or irregular surfaces and must be properly sterilized before use.

(d) Reusable instruments must be thoroughly washed to remove all organic matter, rinsed, and sterilized before and after use.

(e) Needles must be single-use needles and sterilized before use.

(f) Sterilization must be conducted using steam heat or chemical vapor.

(g) All sterilization units must be operated according to the manufacturer's specifications.

(h) At least once a month, but not to exceed 30 days between tests, a spore test must be conducted on each sterilizer used to ensure proper functioning. If a positive spore test result is received, the sterilizer at issue may not be used until a negative result is obtained.

(i) All inks and other pigments used in a body art procedure must be specifically manufactured for tattoo procedures.

(j) Immediately before applying a tattoo, the ink needed must be transferred from the ink bottle and placed into single-use paper or plastic cups. Upon completion of the tattoo, the single-use cups and their contents must be discarded.

(k) All tables, chairs, furniture, or other procedure surfaces that may be exposed to blood or body fluids during the body art procedure must be cleanable and must be sanitized after each client with a liquid chemical germicide.

(l) Single-use towels or wipes must be provided to the client. These towels must be dispensed in a manner that precludes contamination and disposed of in a nonporous washable garbage receptacle with a foot-operated lid or with no lid and a removal liner.

(m) All bandages and surgical dressings used must be sterile or bulk-packaged clean and stored in a clean, closed nonporous container.

(n) All equipment and instruments must be maintained in good working order and in a clean and sanitary condition.

(o) All instruments and supplies must be stored clean and dry in covered containers.

(p) Single-use disposable barriers or a chemical germicide must be used on all equipment that cannot be sterilized as part of the procedure as required under this section including, but not limited to, spray bottles, procedure light fixture handles, and tattoo machines.

Subd. 3. Standards for body art procedures. (a) All body art procedures must comply with the health and safety standards in this subdivision.

(b) The skin area subject to a body art procedure must be thoroughly cleaned with soap and water, rinsed thoroughly, and swabbed with an antiseptic solution. Only single-use towels or wipes may be used to clean the skin.

(c) Whenever it is necessary to shave the skin, a new disposable razor or a stainless steel straight edge must be used. The disposable razor must be discarded after use. The stainless steel straight edge must be thoroughly washed to remove all organic matter and sterilized before use on another client.

(d) No body art procedure may be performed on any area of the skin where there is an evident infection, irritation, or open wound.

(e) Single-use nonabsorbent gloves of adequate size and quality to preserve dexterity must be used for touching clients, for handling sterile instruments, or for handling blood or body fluids. Nonlatex gloves must be used with clients or employees who request them or when petroleum products are used. Gloves must be changed if a glove becomes damaged or comes in contact with any nonclean surface or objects or with a third person. At a minimum, gloves must be discarded after the completion of a procedure on a client. Upon leaving the procedure area, hands and wrists must be washed before putting on a clean pair of gloves and after removing a pair of gloves.

Subd. 4. Standards for technicians. (a) Technicians must comply with the health and safety standards in this subdivision.

(b) Technicians must scrub their hands and wrists thoroughly before and after performing a body art procedure, after contact with the client receiving the procedure, and after contact with potentially contaminated materials.

(c) A technician may not smoke, eat, or drink while performing body art procedures.

(d) A technician may not perform a body art procedure if the technician has any open sores visible or in a location that may come in contact with the client.

Subd. 5. Contamination standards. (a) Infectious waste and sharps must be managed according to sections 116.76 to 116.83 and must be disposed of by an approved infectious waste hauler at a site permitted to accept the waste, according to Minnesota Rules, parts 7035.9100 to 7035.9150. Sharps ready for disposal must be disposed of in an approved sharps container.

(b) Contaminated waste that may release liquid blood or body fluids when compressed or that may release dried blood or body fluids when handled must be placed in an approved red bag that is marked with the international biohazard symbol.

(c) Contaminated waste that does not release liquid blood or body fluids when compressed or handled may be placed in a covered receptacle and disposed of through normal approved disposal methods.

(d) Storage of contaminated waste on site must not exceed the overflow level of any container.

History: 2010 c 317 s 6; 2011 c 110 art 2 s 4



Section 146B.07 — PROFESSIONAL STANDARDS.

Subdivision 1. Proof of age. (a) A technician shall require proof of age from clients who state they are 18 years of age or older before performing any body art procedure on a client. Proof of age must be established by one of the following methods:

(1) a valid driver's license or identification card issued by the state of Minnesota or another state that includes a photograph and date of birth of the individual;

(2) a valid military identification card issued by the United States Department of Defense;

(3) a valid passport;

(4) a resident alien card; or

(5) a tribal identification card.

(b) Before performing any body art procedure, the technician must provide the client with a disclosure and authorization form that indicates whether the client has:

(1) diabetes;

(2) a history of hemophilia;

(3) a history of skin diseases, skin lesions, or skin sensitivities to soap or disinfectants;

(4) a history of epilepsy, seizures, fainting, or narcolepsy;

(5) any condition that requires the client to take medications such as anticoagulants that thin the blood or interfere with blood clotting; or

(6) any other information that would aid the technician in the body art procedure process evaluation.

(c) The form must include a statement informing the client that the technician shall not perform a body art procedure if the client fails to complete or sign the disclosure and authorization form, and the technician may decline to perform a body art procedure if the client has any identified health conditions.

(d) The technician shall ask the client to sign and date the disclosure and authorization form confirming that the information listed on the form is accurate.

(e) Before performing any body art procedure, the technician shall offer and make available to the client personal draping, as appropriate.

Subd. 2. Parent or legal guardian consent; prohibitions. (a) A technician may perform body piercings on an individual under the age of 18 if:

(1) the individual's parent or legal guardian is present;

(2) the individual's parent or legal guardian provides personal identification by using one of the methods described in subdivision 1, paragraph (a), clauses (1) to (5), and provides documentation that reasonably establishes that the individual is the parent or legal guardian of the individual who is seeking the body piercing;

(3) the individual seeking the body piercing provides proof of identification by using one of the methods described in subdivision 1, paragraph (a), clauses (1) to (5), a current student identification, or another official source that includes the name and a photograph of the individual;

(4) a consent form and the authorization form under subdivision 1, paragraph (b) is signed by the parent or legal guardian in the presence of the technician; and

(5) the piercing is not prohibited under paragraph (c).

(b) No technician shall tattoo any individual under the age of 18 regardless of parental or guardian consent.

(c) No nipple or genital piercing, branding, scarification, suspension, subdermal implantation, microdermal, or tongue bifurcation shall be performed by any technician on any individual under the age of 18 regardless of parental or guardian consent.

(d) No technician shall perform body art procedures on any individual who appears to be under the influence of alcohol, controlled substances as defined in section 152.01, subdivision 4, or hazardous substances as defined in rules adopted under chapter 182.

(e) No technician shall perform body art procedures while under the influence of alcohol, controlled substances as defined under section 152.01, subdivision 4, or hazardous substances as defined in the rules adopted under chapter 182.

(f) No technician shall administer anesthetic injections or other medications.

Subd. 3. Informed consent. Before performing a body art procedure, the technician shall obtain from the client a signed and dated informed consent form. The consent form must disclose:

(1) that a tattoo is considered permanent and may only be removed with a surgical procedure and that any effective removal may leave scarring; or

(2) that body piercing may leave scarring.

Subd. 4. Client record maintenance. For each client, the body art establishment operator shall maintain proper records of each procedure. The records of the procedure must be kept for three years and must be available for inspection by the commissioner upon request. The record must include the following:

(1) the date of the procedure;

(2) the information on the required picture identification showing the name, age, and current address of the client;

(3) a copy of the authorization form signed and dated by the client required under subdivision 1, paragraph (b);

(4) a description of the body art procedure performed;

(5) the name and license number of the technician performing the procedure;

(6) a copy of the consent form required under subdivision 3; and

(7) if the client is under the age of 18 years, a copy of the consent form signed by the parent or legal guardian as required under subdivision 2.

Subd. 5. Aftercare. A technician shall provide each client with verbal and written instructions for the care of the tattooed or pierced site upon the completion of the procedure. The written instructions must advise the client of the difference between normal skin or tissue irritation and infection and to consult a health care professional upon indication of infection of the skin or tissue.

Subd. 6. State and local public health regulations. An operator and technician shall comply with all applicable state, county, and municipal requirements regarding public health.

Subd. 7. Notification. The operator of the body art establishment shall immediately notify the commissioner and local health authority of any reports they receive of a potential bloodborne pathogen transmission.

History: 2010 c 317 s 7; 2013 c 43 s 27; 2016 c 179 s 24,25



Section 146B.08 — INVESTIGATION AND GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Investigations of complaints. The commissioner may initiate an investigation upon receiving a signed complaint or other signed written communication that alleges or implies that an individual or establishment has violated this chapter. According to section 214.13, subdivision 6, in the receipt, investigation, and hearing of a complaint that alleges or implies an individual or establishment has violated this chapter, the commissioner shall follow the procedures in section 214.10.

Subd. 2. Rights of applicants and licensees. The rights of an applicant denied licensure are stated in section 146B.03, subdivision 5. A licensee may not be subjected to disciplinary action under this section without first having an opportunity for a contested case hearing under chapter 14.

Subd. 3. Grounds for disciplinary action. The commissioner may take any of the disciplinary actions listed in subdivision 4 on proof that a technician or an operator of an establishment has:

(1) intentionally submitted false or misleading information to the commissioner;

(2) failed, within 30 days, to provide information in response to a written request by the commissioner;

(3) violated any provision of this chapter;

(4) failed to perform services with reasonable judgment, skill, or safety due to the use of alcohol or drugs, or other physical or mental impairment;

(5) aided or abetted another person in violating any provision of this chapter;

(6) been or is being disciplined by another jurisdiction, if any of the grounds for the discipline are the same or substantially equivalent to those under this chapter;

(7) not cooperated with the commissioner in an investigation conducted according to subdivision 1;

(8) advertised in a manner that is false or misleading;

(9) engaged in conduct likely to deceive, defraud, or harm the public;

(10) demonstrated a willful or careless disregard for the health, welfare, or safety of a client;

(11) obtained money, property, or services from a client through the use of undue influence, harassment, duress, deception, or fraud;

(12) failed to refer a client to a health care professional for medical evaluation or care when appropriate; or

(13) been convicted of a felony-level criminal sexual conduct offense. "Conviction" means a plea of guilty, a verdict of guilty by a jury, or a finding of guilty by a court.

Subd. 4. Disciplinary actions. If the commissioner finds that a technician or an operator of an establishment should be disciplined according to subdivision 3, the commissioner may take any one or more of the following actions:

(1) refuse to grant or renew licensure;

(2) suspend licensure for a period not exceeding one year;

(3) revoke licensure;

(4) take any reasonable lesser action against an individual upon proof that the individual has violated this chapter; or

(5) impose, for each violation, a civil penalty not exceeding $10,000 that deprives the licensee of any economic advantage gained by the violation and that reimburses the department for costs of the investigation and proceedings resulting in disciplinary action, including the amount paid for services of the Office of Administrative Hearings, the amount paid for services of the Office of the Attorney General, attorney fees, court reporters, witnesses, reproduction of records, department staff time, and expenses incurred by department staff.

Subd. 5. Consequences of disciplinary actions. Upon the suspension or revocation of licensure, the technician or establishment shall cease to:

(1) perform body art procedures;

(2) use titles protected under this chapter; and

(3) represent to the public that the technician or establishment is licensed by the commissioner.

Subd. 6. Reinstatement requirements after disciplinary action. A technician who has had licensure suspended may petition on forms provided by the commissioner for reinstatement following the period of suspension specified by the commissioner. The requirements of section 146B.03 for renewing licensure must be met before licensure may be reinstated.

History: 2010 c 317 s 8



Section 146B.09 — COUNTY OR MUNICIPAL REGULATION.

Nothing in this chapter preempts or supersedes any county or municipal ordinance relating to land use, building and construction requirements, nuisance control, or the licensing of commercial enterprises in general.

History: 2010 c 317 s 9



Section 146B.10 — FEES.

Subdivision 1. Licensing fees. (a) The fee for the initial technician licensure and biennial licensure renewal is $100.

(b) The fee for temporary technician licensure is $100.

(c) The fee for the temporary guest artist license is $50.

(d) The fee for a dual body art technician license is $100.

(e) The fee for a provisional establishment license is $1,000.

(f) The fee for an initial establishment license and the three-year license renewal period required in section 146B.02, subdivision 2, paragraph (b), is $1,000.

(g) The fee for a temporary body art establishment permit is $75.

(h) The commissioner shall prorate the initial two-year technician license fee and the initial three-year body art establishment license fee based on the number of months in the initial licensure period.

Subd. 2. Penalty for late renewals. The penalty fee for late submission for renewal applications is $75.

Subd. 3. Deposit. Fees collected by the commissioner under this section must be deposited in the state government special revenue fund.

History: 2010 c 317 s 10; 2011 c 110 art 2 s 5






Chapter 147 — BOARD OF MEDICAL PRACTICE

Section 147.001 — SCOPE AND PURPOSE.

Subdivision 1. Scope. Sections 147.01 to 147.37 may be cited as the "Minnesota Medical Practice Act."

Subd. 2. Purpose. The primary responsibility and obligation of the Board of Medical Practice is to protect the public.

In the interest of public health, safety, and welfare, and to protect the public from the unprofessional, improper, incompetent, and unlawful practice of medicine, it is necessary to provide laws and regulations to govern the granting and subsequent use of the license to practice medicine.

History: 1996 c 334 s 2; 2013 c 44 s 1



Section 147.01 — BOARD OF MEDICAL PRACTICE.

Subdivision 1. Creation; terms. The Board of Medical Practice consists of 16 residents of the state of Minnesota appointed by the governor. Eleven board members must be licensed to practice medicine under this chapter. At least one board member must hold a degree of doctor of medicine, and at least one board member must hold a degree of doctor of osteopathic medicine. Five board members must be public members as defined by section 214.02. The governor shall make appointments to the board which reflect the geography of the state. In making these appointments, the governor shall ensure that no more than one public member resides in each United States congressional district, and that at least one member who is not a public member resides in each United States congressional district. The board members holding the degree of doctor of medicine or doctor of osteopathic medicine must, as a whole, reflect the broad mix of expertise of physicians practicing in Minnesota. A member may be reappointed but shall not serve more than eight years consecutively. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations are as provided in chapter 214.

Subd. 2. Recommendations for appointment. Prior to the end of the term of a doctor of medicine or public member on the board, or within 60 days after a doctor of medicine or public member position on the board becomes vacant, the State Medical Association, the Mental Health Association of Minnesota, and other interested persons and organizations may recommend to the governor doctors of medicine and public members qualified to serve on the board. Prior to the end of the term of an osteopathic physician, or within 60 days after an osteopathic physician membership becomes vacant, the Minnesota Osteopathic Medical Society may recommend to the governor three osteopathic physicians qualified to serve on the board. The governor may appoint members to the board from the list of persons recommended or from among other qualified candidates.

Subd. 3. Board administration. The board shall elect from among its number a president, a vice-president, and a secretary-treasurer, who shall each serve for one year, or until a successor is elected and qualifies. The board shall have authority to adopt rules as may be found necessary to carry out the purposes of this chapter. The members of the board shall have authority to administer oaths and the board, in session, to take testimony as to matters pertaining to the duties of the board. Nine members of the board shall constitute a quorum for the transaction of business. The board shall have a common seal, which shall be kept by the executive director, whose duty it shall be to keep a record of all proceedings of the board, including a register of all applicants for license under this chapter, giving their names, addresses, ages, educational qualifications, and the result of their examination. These books and registers shall be prima facie evidence of all the matters therein recorded.

Subd. 4. Disclosure. Subject to the exceptions listed in this subdivision, all communications or information received by or disclosed to the board relating to any person or matter subject to its regulatory jurisdiction are confidential and privileged and any disciplinary hearing shall be closed to the public.

(a) Upon application of a party in a proceeding before the board under section 147.091, the board shall produce and permit the inspection and copying, by or on behalf of the moving party, of any designated documents or papers relevant to the proceedings, in accordance with the provisions of rule 34, Minnesota Rules of Civil Procedure.

(b) If the board takes corrective action or imposes disciplinary measures of any kind, whether by contested case or by settlement agreement, the name and business address of the licensee, the nature of the misconduct, and the action taken by the board are public data. If disciplinary action is taken by settlement agreement, the entire agreement is public data. The board shall decide disciplinary matters, whether by settlement or by contested case, by roll call vote. The votes are public data.

(c) The board shall exchange information with other licensing boards, agencies, or departments within the state, as required under section 214.10, subdivision 8, paragraph (c), and may release information in the reports required under section 147.02, subdivision 6.

(d) The board shall upon request furnish to a person who made a complaint, or the alleged victim of a violation of section 147.091, subdivision 1, paragraph (t), or both, a description of the activities and actions of the board relating to that complaint, a summary of the results of an investigation of that complaint, and the reasons for actions taken by the board.

(e) A probable cause hearing held pursuant to section 147.092 shall be closed to the public, except for the notices of hearing made public by operation of section 147.092.

(f) Findings of fact, conclusions, and recommendations issued by the administrative law judge, and transcripts of oral arguments before the board pursuant to a contested case proceeding in which an administrative law judge found a violation of section 147.091, subdivision 1, paragraph (t), are public data.

Subd. 5. Expenses; staff. The Board of Medical Practice shall provide blanks, books, certificates, and such stationery and assistance as is necessary for the transaction of the business pertaining to the duties of such board. The expenses of administering this chapter shall be paid from the appropriations made to the Board of Medical Practice. The board shall employ an executive director subject to the terms described in section 214.04, subdivision 2a.

Subd. 6. [Repealed, 1997 c 225 art 2 s 63]

Subd. 7. Physician application fee. The board may charge a physician application fee of $200. The revenue generated from the fee must be deposited in an account in the state government special revenue fund.

History: (5706) RL s 2295; 1921 c 68 s 1; 1927 c 188 s 1; 1963 c 45 s 1; 1967 c 416 s 1; 1969 c 927 s 1; 1973 c 638 s 6; 1975 c 136 s 5; 1976 c 2 s 65; 1976 c 222 s 32; 1976 c 239 s 53; 1984 c 588 s 1; 1985 c 247 s 1-3,25; 1986 c 444; 1Sp1986 c 3 art 1 s 22; 1987 c 86 s 1; 1990 c 576 s 1-3; 1991 c 105 s 1; 1991 c 106 s 6; 1991 c 199 art 1 s 40; 1992 c 513 art 7 s 9; 1Sp1993 c 1 art 5 s 6; 1995 c 186 s 44; 1995 c 207 art 9 s 38; 1996 c 334 s 3; 2000 c 284 s 2; 2004 c 270 s 1; 2004 c 279 art 11 s 2; 2012 c 278 art 2 s 8; 2013 c 44 s 2; 2016 c 119 s 1,2



Section 147.011 — DEFINITION.

For the purpose of this chapter, "regulated person" or "person regulated by the board" means a person licensed, registered, or regulated in any other manner by the Board of Medical Practice.

History: 1995 c 18 s 1



Section 147.012 — OVERSIGHT OF ALLIED HEALTH PROFESSIONS.

The board has responsibility for the oversight of the following allied health professions: physician assistants under chapter 147A; acupuncture practitioners under chapter 147B; respiratory care practitioners under chapter 147C; traditional midwives under chapter 147D; registered naturopathic doctors under chapter 147E; and athletic trainers under sections 148.7801 to 148.7815.

History: 2013 c 44 s 5



Section 147.02 — EXAMINATION; LICENSING.

Subdivision 1. United States or Canadian medical school graduates. The board shall issue a license to practice medicine to a person not currently licensed in another state or Canada and who meets the requirements in paragraphs (a) to (i).

(a) An applicant for a license shall file a written application on forms provided by the board, showing to the board's satisfaction that the applicant is of good moral character and satisfies the requirements of this section.

(b) The applicant shall present evidence satisfactory to the board of being a graduate of a medical or osteopathic medical school located in the United States, its territories or Canada, and approved by the board based upon its faculty, curriculum, facilities, accreditation by a recognized national accrediting organization approved by the board, and other relevant data, or is currently enrolled in the final year of study at the school.

(c) The applicant must have passed an examination as described in clause (1) or (2).

(1) The applicant must have passed a comprehensive examination for initial licensure prepared and graded by the National Board of Medical Examiners, the Federation of State Medical Boards, the Medical Council of Canada, the National Board of Osteopathic Examiners, or the appropriate state board that the board determines acceptable. The board shall by rule determine what constitutes a passing score in the examination.

(2) The applicant taking the United States Medical Licensing Examination (USMLE) or Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) must have passed steps or levels one, two, and three. Step or level three must be passed within five years of passing step or level two, or before the end of residency training. The applicant must pass each of steps or levels one, two, and three with passing scores as recommended by the USMLE program or National Board of Osteopathic Medical Examiners within three attempts. The applicant taking combinations of Federation of State Medical Boards, National Board of Medical Examiners, and USMLE may be accepted only if the combination is approved by the board as comparable to existing comparable examination sequences and all examinations are completed prior to the year 2000.

(d) The applicant shall present evidence satisfactory to the board of the completion of one year of graduate, clinical medical training in a program accredited by a national accrediting organization approved by the board or other graduate training approved in advance by the board as meeting standards similar to those of a national accrediting organization.

(e) The applicant may make arrangements with the executive director to appear in person before the board or its designated representative to show that the applicant satisfies the requirements of this section. The board may establish as internal operating procedures the procedures or requirements for the applicant's personal presentation.

(f) The applicant shall pay a fee established by the board by rule. The fee may not be refunded. Upon application or notice of license renewal, the board must provide notice to the applicant and to the person whose license is scheduled to be issued or renewed of any additional fees, surcharges, or other costs which the person is obligated to pay as a condition of licensure. The notice must:

(1) state the dollar amount of the additional costs; and

(2) clearly identify to the applicant the payment schedule of additional costs.

(g) The applicant must not be under license suspension or revocation by the licensing board of the state or jurisdiction in which the conduct that caused the suspension or revocation occurred.

(h) The applicant must not have engaged in conduct warranting disciplinary action against a licensee, or have been subject to disciplinary action other than as specified in paragraph (g). If the applicant does not satisfy the requirements stated in this paragraph, the board may issue a license only on the applicant's showing that the public will be protected through issuance of a license with conditions and limitations the board considers appropriate.

(i) If the examination in paragraph (c) was passed more than ten years ago, the applicant must either:

(1) pass the special purpose examination of the Federation of State Medical Boards with a score of 75 or better within three attempts; or

(2) have a current certification by a specialty board of the American Board of Medical Specialties, of the American Osteopathic Association, the Royal College of Physicians and Surgeons of Canada, or of the College of Family Physicians of Canada.

Subd. 1a. Examination extension; active military service. The board may grant an extension to the time period required to pass the United States Medical Licensing Examination (USMLE) as specified in subdivision 1, paragraph (c), clause (2), if an applicant is mobilized into active military service, as defined in section 190.05, subdivision 5, during the process of taking the USMLE, but before passage of all steps. Proof of active military service must be submitted to the board on the forms and according to the timelines of the board.

Subd. 1b. Examination extension; medical reasons. The board may grant an extension to the time period and to the number of attempts permitted to pass the United States Medical Licensing Examination (USMLE) as specified in subdivision 1, paragraph (c), clause (2), if an applicant has been diagnosed with a medical illness during the process of taking the USMLE but before passage of all steps, or fails to pass a step within three attempts due to the applicant's medical illness. Proof of the medical illness must be submitted to the board on forms and according to the timelines of the board.

Subd. 2. [Repealed, 1985 c 247 s 26]

Subd. 2a. Temporary permit. The board may issue a temporary permit to practice medicine to a physician eligible for licensure under this section only if the application for licensure is complete, all requirements in subdivision 1 have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the physician's application for licensure.

Subd. 3. [Repealed, 1971 c 485 s 6]

Subd. 4. [Repealed, 1984 c 432 art 2 s 55]

Subd. 5. Procedures. The board shall adopt a written statement of internal operating procedures describing procedures for receiving and investigating complaints, reviewing misconduct cases, and imposing disciplinary actions.

Subd. 6. Disciplinary actions must be published. At least annually, the board shall publish and release to the public a description of all disciplinary measures taken by the board. The publication must include, for each disciplinary measure taken, the name and business address of the licensee, the nature of the misconduct, and the disciplinary measure taken by the board.

Subd. 6a. Exception to publication requirement. The publication requirement does not apply to disciplinary measures by the board which are based exclusively upon grounds listed in section 147.091, subdivision 1, clause (l) or (r).

History: (5707) RL s 2296; 1909 c 474 s 1; 1927 c 188 s 2; 1937 c 203 s 1; 1953 c 290 s 1; 1959 c 346 s 1; 1963 c 45 s 2; 1967 c 416 s 2; 1969 c 6 s 25; 1969 c 927 s 2; 1971 c 485 s 2; 1973 c 638 s 7; 1974 c 42 s 1; 1975 c 93 s 1,2; 1976 c 222 s 33; 1983 c 290 s 17; 1985 c 247 s 4-6; 1986 c 444; 1988 c 557 s 1,6; 1989 c 282 art 2 s 39; 1990 c 576 s 6; 1993 c 21 s 2,3; 1Sp1993 c 1 art 5 s 7; 1998 c 254 art 1 s 37; 1999 c 33 s 1; 2006 c 188 s 1; 2006 c 199 s 1; 2007 c 13 art 1 s 11; 2007 c 123 s 4,5; 2013 c 44 s 3; 2016 c 119 s 3



Section 147.025 — EVIDENCE OF PAST SEXUAL CONDUCT.

In a proceeding for the suspension or revocation of a license or other disciplinary action for unethical or unprofessional conduct involving sexual contact with a patient or former patient, the board or administrative law judge shall not consider evidence of the patient's previous sexual conduct nor shall any reference to this conduct be made during the proceedings or in the findings, except by motion of the complainant, unless the evidence would be admissible under the applicable provisions of section 609.347, subdivision 3.

History: 1984 c 556 s 1; 1984 c 640 s 32



Section 147.03 — LICENSURE BY ENDORSEMENT; RECIPROCITY; TEMPORARY PERMIT.

Subdivision 1. Endorsement; reciprocity. (a) The board may issue a license to practice medicine to any person who satisfies the requirements in paragraphs (b) to (f).

(b) The applicant shall satisfy all the requirements established in section 147.02, subdivision 1, paragraphs (a), (b), (d), (e), and (f).

(c) The applicant shall:

(1) have passed an examination prepared and graded by the Federation of State Medical Boards, the National Board of Medical Examiners, or the United States Medical Licensing Examination (USMLE) program in accordance with section 147.02, subdivision 1, paragraph (c), clause (2); the National Board of Osteopathic Medical Examiners; or the Medical Council of Canada; and

(2) have a current license from the equivalent licensing agency in another state or Canada and, if the examination in clause (1) was passed more than ten years ago, either:

(i) pass the Special Purpose Examination of the Federation of State Medical Boards with a score of 75 or better within three attempts; or

(ii) have a current certification by a specialty board of the American Board of Medical Specialties, of the American Osteopathic Association, the Royal College of Physicians and Surgeons of Canada, or of the College of Family Physicians of Canada; or

(3) if the applicant fails to meet the requirement established in section 147.02, subdivision 1, paragraph (c), clause (2), because the applicant failed to pass each of steps one, two, and three of the USMLE within the required three attempts, the applicant may be granted a license provided the applicant:

(i) has passed each of steps one, two, and three with passing scores as recommended by the USMLE program within no more than four attempts for any of the three steps;

(ii) is currently licensed in another state; and

(iii) has current certification by a specialty board of the American Board of Medical Specialties, the American Osteopathic Association Bureau of Professional Education, the Royal College of Physicians and Surgeons of Canada, or the College of Family Physicians of Canada.

(d) The applicant shall pay a fee established by the board by rule. The fee may not be refunded.

(e) The applicant must not be under license suspension or revocation by the licensing board of the state or jurisdiction in which the conduct that caused the suspension or revocation occurred.

(f) The applicant must not have engaged in conduct warranting disciplinary action against a licensee, or have been subject to disciplinary action other than as specified in paragraph (e). If an applicant does not satisfy the requirements stated in this paragraph, the board may issue a license only on the applicant's showing that the public will be protected through issuance of a license with conditions or limitations the board considers appropriate.

(g) Upon the request of an applicant, the board may conduct the final interview of the applicant by teleconference.

Subd. 2. Temporary permit. The board may issue a temporary permit to practice medicine to a physician eligible for licensure under this section only if the application for licensure is complete, all requirements in subdivision 1 have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the physician's application for licensure.

Subd. 3. Exception. Notwithstanding subdivision 2, the board may issue a temporary permit to practice medicine to an applicant who has not satisfied the requirements of subdivision 1, paragraph (c), clause (2), item (i) or (ii), but has satisfied all other requirements for licensure under this section, and has paid a nonrefundable fee set by the board. The permit remains valid for six months.

History: (5709) 1905 c 236 s 1; 1913 c 139 s 1; 1919 c 251 s 1; 1927 c 188 s 3; 1953 c 290 s 2; 1963 c 45 s 3; 1975 c 92 s 1; 1977 c 7 s 1; 1985 c 247 s 8; 1986 c 444; 1991 c 106 s 1; 1992 c 513 art 6 s 28; 1993 c 19 s 1; 1993 c 21 s 4; 1999 c 33 s 2; 2004 c 268 s 12; 2004 c 288 art 7 s 5; 2006 c 188 s 2; 2008 c 189 s 3; 2016 c 119 s 4



Section 147.032 — INTERSTATE PRACTICE OF TELEMEDICINE.

Subdivision 1. Requirements; registration. (a) A physician not licensed to practice medicine in this state may provide medical services to a patient located in this state through interstate telemedicine if the following conditions are met:

(1) the physician is licensed without restriction to practice medicine in the state from which the physician provides telemedicine services;

(2) the physician has not had a license to practice medicine revoked or restricted in any state or jurisdiction;

(3) the physician does not open an office in this state, does not meet with patients in this state, and does not receive calls in this state from patients; and

(4) the physician annually registers with the board, on a form provided by the board.

(b) To register with the board, a physician must:

(1) state the physician's intention to provide interstate telemedicine services in this state;

(2) provide complete information on:

(i) all states and jurisdictions in which the physician is currently licensed;

(ii) any states or jurisdictions in which the physician was previously licensed;

(iii) any negative licensing actions taken previously against the physician in any state or jurisdiction; and

(iv) other information requested by the board; and

(3) pay a registration fee of $75 annually and an initial application fee of $100.

(c) A physician registered to provide interstate telemedicine services under this section must immediately notify the board of restrictions placed on the physician's license to practice in any state or jurisdiction.

(d) In registering to provide interstate telemedicine services to state residents under this section, a physician agrees to be subject to state laws, the state judicial system, and the board with respect to providing medical services to state residents.

(e) For the purposes of this section, telemedicine means the practice of medicine as defined in section 147.081, subdivision 3, when the physician is not in the physical presence of the patient.

Subd. 2. Exemptions from registration. A physician who is not licensed to practice medicine in this state, but who holds a valid license to practice medicine in another state or jurisdiction, and who provides interstate telemedicine services to a patient located in this state is not subject to the registration requirement of subdivision 1, paragraph (a), clause (4), if:

(1) the services are provided in response to an emergency medical condition. For the purposes of this section, an emergency medical condition means a condition, including emergency labor and delivery, that manifests itself by acute symptoms of sufficient severity, including severe pain, that the absence of immediate medical attention could reasonably be expected to result in placing the patient's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any body organ or part;

(2) the services are provided on an irregular or infrequent basis. For the purposes of this section, a person provides services on an irregular or infrequent basis if the person provides the services less than once a month or provides the services to fewer than ten patients annually; or

(3) the physician provides interstate telemedicine services in this state in consultation with a physician licensed in this state and the Minnesota physician retains ultimate authority over the diagnosis and care of the patient.

Subd. 3. Notification to other states. The board shall obtain confirmation of licensure from all states and jurisdictions in which a physician registered under subdivision 1 has ever been licensed to verify statements made by the physician and to be notified if any future adverse action is taken against the physician's license in another state or jurisdiction. This requirement does not replace the reporting obligation under section 147.111.

Subd. 4. Health records. A physician who provides interstate telemedicine services to a patient located in this state must comply with sections 144.291 to 144.298 with respect to the provision of those services.

History: 2002 c 361 s 1; 2007 c 147 art 10 s 15



Section 147.035 — MALPRACTICE HISTORY.

Subdivision 1. Submission. A person desiring to practice medicine in this state who has previously practiced in another state shall submit the following additional information with the license application for the five-year period of active practice preceding the date of filing such application:

(a) The name and address of the person's professional liability insurer in the other state.

(b) The number, date, and disposition of any medical malpractice settlement or award made to the plaintiff relating to the quality of medical treatment.

Subd. 2. Board action. The board shall give due consideration to the information submitted pursuant to section 147.03 and this section. An applicant who willfully submits incorrect information shall be subject to disciplinary action pursuant to section 147.091.

History: 1976 c 222 s 35; 1985 c 247 s 25; 1986 c 444



Section 147.037 — LICENSING OF FOREIGN MEDICAL SCHOOL GRADUATES; TEMPORARY PERMIT.

Subdivision 1. Requirements. The board shall issue a license to practice medicine to any person who satisfies the requirements in paragraphs (a) to (g).

(a) The applicant shall satisfy all the requirements established in section 147.02, subdivision 1, paragraphs (a), (e), (f), (g), and (h).

(b) The applicant shall present evidence satisfactory to the board that the applicant is a graduate of a medical or osteopathic school approved by the board as equivalent to accredited United States or Canadian schools based upon its faculty, curriculum, facilities, accreditation, or other relevant data. If the applicant is a graduate of a medical or osteopathic program that is not accredited by the Liaison Committee for Medical Education or the American Osteopathic Association, the applicant may use the Federation of State Medical Boards' Federation Credentials Verification Service (FCVS) or its successor. If the applicant uses this service as allowed under this paragraph, the physician application fee may be less than $200 but must not exceed the cost of administering this paragraph.

(c) The applicant shall present evidence satisfactory to the board that the applicant has been awarded a certificate by the Educational Council for Foreign Medical Graduates, and the applicant has a working ability in the English language sufficient to communicate with patients and physicians and to engage in the practice of medicine.

(d) The applicant shall present evidence satisfactory to the board of the completion of two years of graduate, clinical medical training in a program located in the United States, its territories, or Canada and accredited by a national accrediting organization approved by the board. This requirement does not apply:

(1) to an applicant who is admitted as a permanent immigrant to the United States on or before October 1, 1991, as a person of exceptional ability in the sciences according to Code of Federal Regulations, title 20, section 656.22(d);

(2) to an applicant holding a valid license to practice medicine in another country and issued a permanent immigrant visa after October 1, 1991, as a person of extraordinary ability in the field of science or as an outstanding professor or researcher according to Code of Federal Regulations, title 8, section 204.5(h) and (i), or a temporary nonimmigrant visa as a person of extraordinary ability in the field of science according to Code of Federal Regulations, title 8, section 214.2(o),

provided that a person under clause (1) or (2) is admitted pursuant to rules of the United States Department of Labor; or

(3) to an applicant who is licensed in another state, has practiced five years without disciplinary action in the United States, its territories, or Canada, has completed one year of the graduate, clinical medical training required by this paragraph, and has passed the Special Purpose Examination of the Federation of State Medical Boards within three attempts in the 24 months before licensing.

(e) The applicant must:

(1) have passed an examination prepared and graded by the Federation of State Medical Boards, the United States Medical Licensing Examination program in accordance with section 147.02, subdivision 1, paragraph (c), clause (2), or the Medical Council of Canada; and

(2) have a current license from the equivalent licensing agency in another state or country and, if the examination in clause (1) was passed more than ten years ago, either:

(i) pass the Special Purpose Examination of the Federation of State Medical Boards with a score of 75 or better within three attempts; or

(ii) have a current certification by a specialty board of the American Board of Medical Specialties, of the American Osteopathic Association, of the Royal College of Physicians and Surgeons of Canada, or of the College of Family Physicians of Canada; or

(3) if the applicant fails to meet the requirement established in section 147.02, subdivision 1, paragraph (c), clause (2), because the applicant failed to pass each of steps one, two, and three of the USMLE within the required three attempts, the applicant may be granted a license provided the applicant:

(i) has passed each of steps one, two, and three with passing scores as recommended by the USMLE program within no more than four attempts for any of the three steps;

(ii) is currently licensed in another state; and

(iii) has current certification by a specialty board of the American Board of Medical Specialties, the American Osteopathic Association, the Royal College of Physicians and Surgeons of Canada, or the College of Family Physicians of Canada.

(f) The applicant must not be under license suspension or revocation by the licensing board of the state or jurisdiction in which the conduct that caused the suspension or revocation occurred.

(g) The applicant must not have engaged in conduct warranting disciplinary action against a licensee, or have been subject to disciplinary action other than as specified in paragraph (f). If an applicant does not satisfy the requirements stated in this paragraph, the board may issue a license only on the applicant's showing that the public will be protected through issuance of a license with conditions or limitations the board considers appropriate.

Subd. 1a. Temporary permit. The board may issue a temporary permit to practice medicine to a physician eligible for licensure under this section only if the application for licensure is complete, all requirements in subdivision 1 have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the physician's application for licensure.

Subd. 2. Medical school review. The board may contract with any qualified person or organization for the performance of a review or investigation, including site visits if necessary, of any medical or osteopathic school prior to approving the school under section 147.02, subdivision 1, paragraph (b), or subdivision 1, paragraph (b), of this section. To the extent possible, the board shall require the school being reviewed to pay the costs of the review or investigation.

History: 1985 c 247 s 9; 1986 c 444; 1991 c 106 s 2; 1993 c 21 s 5,6,13; 1994 c 433 s 1; 1995 c 18 s 2; 1999 c 33 s 3; 2004 c 270 s 2; 2007 c 123 s 6; 2008 c 189 s 4; 2016 c 119 s 5



Section 147.0375 — MEDICAL FACULTY LICENSE.

Subdivision 1. Requirements. The board shall issue a license to practice medicine to any person who satisfies the requirements in paragraphs (a) to (d).

(a) The applicant must satisfy all the requirements established in section 147.02, subdivision 1, paragraphs (a), (e), (f), (g), and (h).

(b) The applicant must present evidence satisfactory to the board that the applicant is a graduate of a medical or osteopathic school approved by the board as equivalent to accredited United States or Canadian schools based upon its faculty, curriculum, facilities, accreditation, or other relevant data. If the applicant is a graduate of a medical or osteopathic program that is not accredited by the Liaison Committee for Medical Education or the American Osteopathic Association, the applicant may use the Federation of State Medical Boards' Federation Credentials Verification Service (FCVS) or its successor. If the applicant uses this service as allowed under this paragraph, the physician application fee may be less than $200 but must not exceed the cost of administering this paragraph.

(c) The applicant must present evidence satisfactory to the board of the completion of two years of graduate, clinical medical training in a program located in the United States, its territories, or Canada and accredited by a national accrediting organization approved by the board. This requirement does not apply:

(1) to an applicant who is admitted as a permanent immigrant to the United States on or before October 1, 1991, as a person of exceptional ability in the sciences according to Code of Federal Regulations, title 20, section 656.22 (d);

(2) to an applicant holding a valid license to practice medicine in another state or country and issued a permanent immigrant visa after October 1, 1991, as a person of extraordinary ability in the field of science or as an outstanding professor or researcher according to Code of Federal Regulations, title 8, section 204.5(h) and (i), or a temporary nonimmigrant visa or status as a person of extraordinary ability in the field of science according to Code of Federal Regulations, title 8, section 214.2(o); or

(3) to an applicant who is licensed in another state, has practiced five years without disciplinary action in the United States, its territories, or Canada, has completed one year of the graduate, clinical medical training required by this paragraph, and has passed the Special Purpose Examination of the Federation of State Medical Boards within three attempts in the 24 months before licensing.

(d) The applicant must present evidence satisfactory to the board that the applicant has been appointed to serve as a faculty member of a medical school accredited by the Liaison Committee of Medical Education or an osteopathic medical school accredited by the American Osteopathic Association.

Subd. 2. Medical school review. The board may contract with any qualified person or organization for the performance of a review or investigation, including site visits if necessary, of any medical or osteopathic school prior to approving the school under section 147.02, subdivision 1, paragraph (b), or subdivision 1, paragraph (b), of this section. To the extent possible, the board shall require the school being reviewed to pay the costs of the review or investigation.

Subd. 3. Resignation or termination for medical faculty position. If a person holding a license issued under this section resigns or is terminated from the academic medical center in which the licensee is employed as a faculty member, the licensee must notify the board in writing no later than 30 days after the date of termination or resignation. Upon notification of resignation or termination, the board shall terminate the medical license.

Subd. 4. Reporting obligation. A person holding a license issued under this section is subject to the reporting obligations of section 147.111.

Subd. 5. Limitation of practice. A person issued a license under this section may only practice medicine within the clinical setting of the academic medical center where the licensee is an appointed faculty member or within a physician group practice affiliated with the academic medical center.

Subd. 6. Continuing education. The licensee must meet the continuing education requirements under Minnesota Rules, chapter 5605.

Subd. 7. Expiration. This section expires July 1, 2018.

History: 2016 c 179 s 26



Section 147.038 — CANCELLATION OF LICENSE IN GOOD STANDING.

Subdivision 1. Board approval; reporting. A person holding an active license to practice medicine in the state may, upon approval of the board, be granted license cancellation if the board is not investigating the person as a result of a complaint or information received or if the board has not begun disciplinary proceedings against the person. Such action by the board shall be reported as a cancellation of a license in good standing.

Subd. 2. Fees nonrefundable. A person who receives board approval for license cancellation is not entitled to a refund of any license fees paid for the licensure year in which cancellation of the license occurred.

Subd. 3. New license after cancellation. If a person who has been granted board approval for license cancellation desires to resume the practice of medicine in Minnesota, that person must obtain a new license by applying for licensure and fulfilling the requirements then in existence for obtaining an initial license to practice medicine in Minnesota.

History: 1991 c 106 s 3



Section 147.0381 — CANCELLATION OF CREDENTIALS UNDER DISCIPLINARY ORDER.

Subdivision 1. Board approval; reporting. A person regulated by the board, whose right to practice is under suspension, condition, limitation, qualification, or restriction by the board may be granted cancellation of credentials by approval of the board. Such action by the board shall be reported as cancellation while under discipline.

Credentials, for purposes of this section, means board authorized documentation of the privilege to practice a board-regulated profession.

Subd. 2. Fees nonrefundable. A person regulated by the board who receives board approval for credential cancellation is not entitled to a refund of any fees paid for the credentialing year in which cancellation of the credential occurred.

Subd. 3. New credential after cancellation. If a person regulated by the board, who has been granted board approval for credential cancellation, desires to resume the practice of the regulated profession in Minnesota, that person must obtain a new credential by applying to the board and fulfilling the requirements then in existence for obtaining an initial credential to practice the regulated profession in Minnesota.

History: 1995 c 18 s 3



Section 147.039 — CANCELLATION OF LICENSE FOR NONRENEWAL.

The Board of Medical Practice shall not renew, reissue, reinstate, or restore a license that has lapsed on or after January 1, 1989, and has not been renewed within two annual license renewal cycles starting July 1, 1991. A licensee whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all requirements then in existence for an initial license to practice medicine in Minnesota.

History: 1991 c 106 s 4



Section 147.0391 — RESIDENCY PERMIT.

Subdivision 1. Permit required. A person must have a residency permit to participate in a residency program unless licensed by the board. Upon issuance of a license by the board, the board will terminate a residency permit. A person must have a license to practice medicine to practice outside of a residency program, except as set forth in section 147.09. An applicant for a residency permit must pay a $20 nonrefundable fee upon initial application and upon a change in residency program a lesser nonrefundable fee set by the board in such amount that is necessary to cover administrative costs incurred by the board. The applicant must also have been accepted into either:

(1) a graduate medical education program accredited by a national accrediting organization approved by the board; or

(2) other nonaccredited graduate training approved by the board as meeting standards comparable to those of a national accrediting organization.

The approvals required by clauses (1) and (2) must have been granted by the board before the applicant enrolls in the training.

Subd. 2. Terminating participation in residency program. Upon a change in residency programs, a person holding a residency permit must notify the board in writing no later than 30 days after termination of participation in the residency program being terminated. A separate residency permit is required for each residency program until licensure is obtained.

Subd. 3. Reporting obligation. A person holding a residency permit and faculty of residency programs are subject to the reporting obligations of section 147.111. The intent of this subdivision is not to replace routine academic corrective action undertaken by a residency training program.

History: 1993 c 21 s 7



Section 147.04 — RETALIATORY PROVISIONS.

If by the laws of any state or the rulings or decisions of the appropriate officers or boards thereof, any burden, obligation, requirement, disqualification, or disability is put upon physicians registered in this state or holding diplomas from medical colleges in this state which are in good standing therein, affecting the right of these physicians to be registered or admitted to practice in that state, then the same or like burdens, obligations, requirements, disqualification, or disability may be put upon the registration in this state of physicians registered in that state or holding diplomas from medical colleges situated therein.

History: (5710) 1905 c 236; 1913 c 139 s 2; 1959 c 346 s 2



Section 147.081 — PRACTICING WITHOUT LICENSE; PENALTY.

Subdivision 1. Unlawful practice of medicine. It is unlawful for any person to practice medicine as defined in subdivision 3 in this state unless:

(1) the person holds a valid license issued according to this chapter; or

(2) the person is registered to provide interstate telemedicine services according to section 147.032.

Subd. 2. Penalty. Any person violating the provisions of subdivision 1 is guilty of a gross misdemeanor.

Subd. 3. Practice of medicine defined. For purposes of this chapter, a person not exempted under section 147.09 is "practicing medicine" or engaged in the "practice of medicine" if the person does any of the following:

(1) advertises, holds out to the public, or represents in any manner that the person is authorized to practice medicine in this state;

(2) offers or undertakes to prescribe, give, or administer any drug or medicine for the use of another;

(3) offers or undertakes to prevent or to diagnose, correct, or treat in any manner or by any means, methods, devices, or instrumentalities, any disease, illness, pain, wound, fracture, infirmity, deformity or defect of any person;

(4) offers or undertakes to perform any surgical operation including any invasive or noninvasive procedures involving the use of a laser or laser assisted device, upon any person;

(5) offers to undertake to use hypnosis for the treatment or relief of any wound, fracture, or bodily injury, infirmity, or disease; or

(6) uses in the conduct of any occupation or profession pertaining to the diagnosis of human disease or conditions, the designation "doctor of medicine," "medical doctor," "doctor of osteopathic medicine," "osteopathic physician," "physician," "surgeon," "M.D.," "D.O.," or any combination of these designations.

History: (5717) RL s 2300; 1927 c 188 s 4; 1963 c 45 s 6; 1971 c 485 s 5; 1974 c 43 s 1; 1985 c 247 s 13,25; 1986 c 444; 1993 c 121 s 1; 2002 c 361 s 2; 2016 c 119 s 7



Section 147.09 — EXEMPTIONS.

Section 147.081 does not apply to, control, prevent or restrict the practice, service, or activities of:

(1) A person who is a commissioned medical officer of, a member of, or employed by, the armed forces of the United States, the United States Public Health Service, the Veterans Administration, any federal institution or any federal agency while engaged in the performance of official duties within this state, if the person is licensed elsewhere.

(2) A licensed physician from a state or country who is in actual consultation here.

(3) A licensed or registered physician who treats the physician's home state patients or other participating patients while the physicians and those patients are participating together in outdoor recreation in this state as defined by section 86A.03, subdivision 3. A physician shall first register with the board on a form developed by the board for that purpose. The board shall not be required to promulgate the contents of that form by rule. No fee shall be charged for this registration.

(4) A student practicing under the direct supervision of a preceptor while the student is enrolled in and regularly attending a recognized medical school.

(5) A student who is in continuing training and performing the duties of an intern or resident or engaged in postgraduate work considered by the board to be the equivalent of an internship or residency in any hospital or institution approved for training by the board, provided the student has a residency permit issued by the board under section 147.0391.

(6) A person employed in a scientific, sanitary, or teaching capacity by the state university, the Department of Education, a public or private school, college, or other bona fide educational institution, a nonprofit organization, which has tax-exempt status in accordance with the Internal Revenue Code, section 501(c)(3), and is organized and operated primarily for the purpose of conducting scientific research directed towards discovering the causes of and cures for human diseases, or the state Department of Health, whose duties are entirely of a research, public health, or educational character, while engaged in such duties; provided that if the research includes the study of humans, such research shall be conducted under the supervision of one or more physicians licensed under this chapter.

(7) Physician assistants licensed in this state.

(8) A doctor of osteopathic medicine duly licensed by the state Board of Osteopathy under Minnesota Statutes 1961, sections 148.11 to 148.16, prior to May 1, 1963, who has not been granted a license to practice medicine in accordance with this chapter provided that the doctor confines activities within the scope of the license.

(9) Any person licensed by a health-related licensing board, as defined in section 214.01, subdivision 2, or registered by the commissioner of health pursuant to section 214.13, including psychological practitioners with respect to the use of hypnosis; provided that the person confines activities within the scope of the license.

(10) A person who practices ritual circumcision pursuant to the requirements or tenets of any established religion.

(11) A Christian Scientist or other person who endeavors to prevent or cure disease or suffering exclusively by mental or spiritual means or by prayer.

(12) A physician licensed to practice medicine in another state who is in this state for the sole purpose of providing medical services at a competitive athletic event. The physician may practice medicine only on participants in the athletic event. A physician shall first register with the board on a form developed by the board for that purpose. The board shall not be required to adopt the contents of the form by rule. The physician shall provide evidence satisfactory to the board of a current unrestricted license in another state. The board shall charge a fee of $50 for the registration.

(13) A psychologist licensed under section 148.907 or a social worker licensed under chapter 148D who uses or supervises the use of a penile or vaginal plethysmograph in assessing and treating individuals suspected of engaging in aberrant sexual behavior and sex offenders.

(14) Any person issued a training course certificate or credentialed by the Emergency Medical Services Regulatory Board established in chapter 144E, provided the person confines activities within the scope of training at the certified or credentialed level.

(15) An unlicensed complementary and alternative health care practitioner practicing according to chapter 146A.

History: (5716) RL s 2299; 1971 c 485 s 4; 1980 c 567 s 1; 1981 c 23 s 4; 1985 c 247 s 12; 1986 c 444; 1987 c 384 art 1 s 17; 1990 c 542 s 5; 1990 c 576 s 4; 1991 c 255 s 19; 1993 c 21 s 8; 1993 c 326 art 8 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 324 s 3; 1996 c 424 s 1; 1999 c 54 s 1; 2000 c 260 s 24; 2000 c 460 s 21; 2003 c 130 s 12; 2005 c 147 art 1 s 5; 2009 c 159 s 13; 2016 c 119 s 7



Section 147.091 — GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Grounds listed. The board may refuse to grant a license, may refuse to grant registration to perform interstate telemedicine services, or may impose disciplinary action as described in section 147.141 against any physician. The following conduct is prohibited and is grounds for disciplinary action:

(a) Failure to demonstrate the qualifications or satisfy the requirements for a license contained in this chapter or rules of the board. The burden of proof shall be upon the applicant to demonstrate such qualifications or satisfaction of such requirements.

(b) Obtaining a license by fraud or cheating, or attempting to subvert the licensing examination process. Conduct which subverts or attempts to subvert the licensing examination process includes, but is not limited to: (1) conduct which violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination; (2) conduct which violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; or (3) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf.

(c) Conviction, during the previous five years, of a felony reasonably related to the practice of medicine or osteopathic medicine. Conviction as used in this subdivision shall include a conviction of an offense which if committed in this state would be deemed a felony without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered thereon.

(d) Revocation, suspension, restriction, limitation, or other disciplinary action against the person's medical license in another state or jurisdiction, failure to report to the board that charges regarding the person's license have been brought in another state or jurisdiction, or having been refused a license by any other state or jurisdiction.

(e) Advertising which is false or misleading, which violates any rule of the board, or which claims without substantiation the positive cure of any disease, or professional superiority to or greater skill than that possessed by another physician.

(f) Violating a rule promulgated by the board or an order of the board, a state, or federal law which relates to the practice of medicine, or in part regulates the practice of medicine including without limitation sections 604.201, 609.344, and 609.345, or a state or federal narcotics or controlled substance law.

(g) Engaging in any unethical conduct; conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare or safety of a patient; or medical practice which is professionally incompetent, in that it may create unnecessary danger to any patient's life, health, or safety, in any of which cases, proof of actual injury need not be established.

(h) Failure to supervise a physician assistant or failure to supervise a physician under any agreement with the board.

(i) Aiding or abetting an unlicensed person in the practice of medicine, except that it is not a violation of this paragraph for a physician to employ, supervise, or delegate functions to a qualified person who may or may not be required to obtain a license or registration to provide health services if that person is practicing within the scope of that person's license or registration or delegated authority.

(j) Adjudication as mentally incompetent, mentally ill or developmentally disabled, or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction, within or without this state. Such adjudication shall automatically suspend a license for the duration thereof unless the board orders otherwise.

(k) Engaging in unprofessional conduct. Unprofessional conduct shall include any departure from or the failure to conform to the minimal standards of acceptable and prevailing medical practice in which proceeding actual injury to a patient need not be established.

(l) Inability to practice medicine with reasonable skill and safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals or any other type of material or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills.

(m) Revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law.

(n) Failure by a doctor of osteopathic medicine to identify the school of healing in the professional use of the doctor's name by one of the following terms: osteopathic physician and surgeon, doctor of osteopathic medicine, or D.O.

(o) Improper management of medical records, including failure to maintain adequate medical records, to comply with a patient's request made pursuant to sections 144.291 to 144.298 or to furnish a medical record or report required by law.

(p) Fee splitting, including without limitation:

(1) paying, offering to pay, receiving, or agreeing to receive, a commission, rebate, or remuneration, directly or indirectly, primarily for the referral of patients or the prescription of drugs or devices;

(2) dividing fees with another physician or a professional corporation, unless the division is in proportion to the services provided and the responsibility assumed by each professional and the physician has disclosed the terms of the division;

(3) referring a patient to any health care provider as defined in sections 144.291 to 144.298 in which the referring physician has a "financial or economic interest," as defined in section 144.6521, subdivision 3, unless the physician has disclosed the physician's financial or economic interest in accordance with section 144.6521; and

(4) dispensing for profit any drug or device, unless the physician has disclosed the physician's own profit interest.

The physician must make the disclosures required in this clause in advance and in writing to the patient and must include in the disclosure a statement that the patient is free to choose a different health care provider. This clause does not apply to the distribution of revenues from a partnership, group practice, nonprofit corporation, or professional corporation to its partners, shareholders, members, or employees if the revenues consist only of fees for services performed by the physician or under a physician's direct supervision, or to the division or distribution of prepaid or capitated health care premiums, or fee-for-service withhold amounts paid under contracts established under other state law.

(q) Engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws.

(r) Becoming addicted or habituated to a drug or intoxicant.

(s) Prescribing a drug or device for other than medically accepted therapeutic or experimental or investigative purposes authorized by a state or federal agency or referring a patient to any health care provider as defined in sections 144.291 to 144.298 for services or tests not medically indicated at the time of referral.

(t) Engaging in conduct with a patient which is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior which is seductive or sexually demeaning to a patient.

(u) Failure to make reports as required by section 147.111 or to cooperate with an investigation of the board as required by section 147.131.

(v) Knowingly providing false or misleading information that is directly related to the care of that patient unless done for an accepted therapeutic purpose such as the administration of a placebo.

(w) Aiding suicide or aiding attempted suicide in violation of section 609.215 as established by any of the following:

(1) a copy of the record of criminal conviction or plea of guilty for a felony in violation of section 609.215, subdivision 1 or 2;

(2) a copy of the record of a judgment of contempt of court for violating an injunction issued under section 609.215, subdivision 4;

(3) a copy of the record of a judgment assessing damages under section 609.215, subdivision 5; or

(4) a finding by the board that the person violated section 609.215, subdivision 1 or 2. The board shall investigate any complaint of a violation of section 609.215, subdivision 1 or 2.

(x) Practice of a board-regulated profession under lapsed or nonrenewed credentials.

(y) Failure to repay a state or federally secured student loan in accordance with the provisions of the loan.

(z) Providing interstate telemedicine services other than according to section 147.032.

Subd. 1a. Conviction of a felony-level criminal sexual conduct offense. (a) The board may not grant a license to practice medicine to any person who has been convicted of a felony-level criminal sexual conduct offense.

(b) A license to practice medicine is automatically revoked if the licensee is convicted of a felony-level criminal sexual conduct offense.

(c) A license that has been denied or revoked pursuant to this subdivision is not subject to chapter 364.

(d) For purposes of this subdivision, "conviction" means a plea of guilty, a verdict of guilty by a jury, or a finding of guilty by the court, and "criminal sexual conduct offense" means a violation of sections 609.342 to 609.345 or a similar statute in another jurisdiction.

Subd. 1b. Utilization review. The board may investigate allegations and impose disciplinary action as described in section 147.141 against a physician performing utilization review for a pattern of failure to exercise that degree of care that a physician reviewer of ordinary prudence making utilization review determinations for a utilization review organization would use under the same or similar circumstances. As part of its investigative process, the board shall receive consultation or recommendation from physicians who are currently engaged in utilization review activities. The internal and external review processes under sections 62M.06 and 62Q.73 must be exhausted prior to an allegation being brought under this subdivision. Nothing in this subdivision creates, modifies, or changes existing law related to tort liability for medical negligence. Nothing in this subdivision preempts state peer review law protection in accordance with sections 145.61 to 145.67, federal peer review law, or current law pertaining to complaints or appeals.

Subd. 2. Automatic suspension. (a) A license to practice medicine is automatically suspended if (1) a guardian of a licensee is appointed by order of a court pursuant to sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee; or (2) the licensee is committed by order of a court pursuant to chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing.

(b) Upon notice to the board of a judgment of, or a plea of guilty to, a felony reasonably related to the practice of patient care, the credentials of the regulated person shall be automatically suspended by the board. The credentials shall remain suspended until, upon petition by the regulated person and after a hearing, the suspension is terminated by the board. The board shall indefinitely suspend or revoke the credentials of the regulated person if, after a hearing, the board finds that the felonious conduct would cause a serious risk of harm to the public.

(c) For credentials that have been suspended or revoked pursuant to paragraphs (a) and (b), the regulated person may be reinstated to practice, either with or without restrictions, by demonstrating clear and convincing evidence of rehabilitation, as provided in section 364.03. If the regulated person's conviction is subsequently overturned by court decision, the board shall conduct a hearing to review the suspension within 30 days after receipt of the court decision. The regulated person is not required to prove rehabilitation if the subsequent court decision overturns previous court findings of public risk.

(d) The board may, upon majority vote of a quorum of its members, suspend the credentials of a regulated person without a hearing if the regulated person fails to maintain a current name and address with the board, as described in paragraph (e), while the regulated person is: (1) under board investigation, and a notice of conference has been issued by the board; (2) party to a contested case with the board; (3) party to an agreement for corrective action with the board; or (4) under a board order for disciplinary action. The suspension shall remain in effect until lifted by the board pursuant to the board's receipt of a petition from the regulated person, along with the regulated person's current name and address.

(e) A person regulated by the board shall maintain a current name and address with the board and shall notify the board in writing within 30 days of any change in name or address. If a name change only is requested, the regulated person must request revised credentials and return the current credentials to the board. The board may require the regulated person to substantiate the name change by submitting official documentation from a court of law or agency authorized under law to receive and officially record a name change. If an address change only is requested, no request for revised credentials is required. If the regulated person's current credentials have been lost, stolen, or destroyed, the person shall provide a written explanation to the board.

Subd. 2a. Effective dates. A suspension, revocation, condition, limitation, qualification, or restriction of a license or registration shall be in effect pending determination of an appeal unless the court, upon petition and for good cause shown, shall otherwise order. A revocation of a license pursuant to subdivision 1a is not appealable and shall remain in effect indefinitely.

Subd. 3. Conditions on reissued license. In its discretion, the board may restore and reissue a license to practice medicine, but as a condition thereof may impose any disciplinary or corrective measure which it might originally have imposed.

Subd. 4. Temporary suspension of license. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license of a physician if the board finds that the physician has violated a statute or rule which the board is empowered to enforce and continued practice by the physician would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the physician, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act. The physician shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 5. Evidence. In disciplinary actions alleging a violation of subdivision 1, paragraph (c) or (d), a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency which entered the same shall be admissible into evidence without further authentication and shall constitute prima facie evidence of the contents thereof.

Subd. 6. Mental examination; access to medical data. (a) If the board has probable cause to believe that a regulated person comes under subdivision 1, paragraph (1), it may direct the person to submit to a mental or physical examination. For the purpose of this subdivision every regulated person is deemed to have consented to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examining physicians' testimony or examination reports on the ground that the same constitute a privileged communication. Failure of a regulated person to submit to an examination when directed constitutes an admission of the allegations against the person, unless the failure was due to circumstance beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A regulated person affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that the person can resume the competent practice of the regulated profession with reasonable skill and safety to the public.

In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against a regulated person in any other proceeding.

(b) In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384, 144.651, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a regulated person or applicant without the person's or applicant's consent if the board has probable cause to believe that a regulated person comes under subdivision 1, paragraph (1). The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private under sections 13.01 to 13.87.

Subd. 7. Tax clearance certificate. (a) In addition to the provisions of subdivision 1, the board may not issue or renew a license if the commissioner of revenue notifies the board and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The board may issue or renew the license only if (1) the commissioner of revenue issues a tax clearance certificate and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the board. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivision 1, when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) The board shall require all licensees or applicants to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

Subd. 8. Limitation. No board proceeding against a regulated person shall be instituted unless commenced within seven years from the date of the commission of some portion of the offense or misconduct complained of except for alleged violations of subdivision 1, paragraph (t).

History: 1971 c 485 s 3; 1974 c 31 s 1; 1975 c 213 s 1; 1976 c 222 s 34; 1981 c 83 s 1; 1982 c 581 s 24; 1985 c 21 s 1; 1985 c 247 s 7,25; 1986 c 444; 1Sp1986 c 1 art 7 s 7; 1Sp1986 c 3 art 1 s 82; 1987 c 384 art 2 s 1; 1988 c 557 s 2; 1989 c 184 art 2 s 3; 1992 c 559 art 1 s 3; 1992 c 577 s 1; 1Sp1994 c 1 art 2 s 3,4; 1995 c 18 s 4-8; 1996 c 334 s 4; 1997 c 103 s 1; 1999 c 227 s 22; 2001 c 137 s 7; 2002 c 361 s 3; 2004 c 146 art 3 s 6; 2004 c 198 s 16; 2005 c 56 s 1; 2007 c 147 art 10 s 15; 2014 c 291 art 4 s 58; 2016 c 119 s 6,7



Section 147.0911 — DIVERSIONARY PROGRAM.

A person licensed under this chapter who is unable to practice with reasonable skill and safety by reason of illness; use of alcohol, drugs, chemicals, or any other materials; or as a result of a mental, physical, or psychological condition may participate in the health professional services program under sections 214.31 to 214.36 if the person meets the eligibility requirements.

History: 2013 c 44 s 4



Section 147.092 — PROBABLE CAUSE HEARING; SEXUAL MISCONDUCT.

(a) In any contested case in which a violation of section 147.091, subdivision 1, paragraph (t), is charged all parties shall be afforded an opportunity for a probable cause hearing before an administrative law judge. The motion for a hearing must be made to the Office of Administrative Hearings within 20 days of the filing date of the contested case and served upon the board upon filing. Any hearing shall be held within 30 days of the motion. The administrative law judge shall issue a decision within 20 days of completion of the probable cause hearing. If there is no request for a hearing, the portion of the notice of and order for hearing relating to allegations of sexual misconduct automatically becomes public.

(b) The scope of the probable cause hearing is confined to a review of the facts upon which the complaint review committee of the board based its determination that there was a reasonable belief that section 147.091, subdivision 1, paragraph (t), was violated. The administrative law judge shall determine whether there is a sufficient showing of probable cause to believe the licensee committed the violations listed in the notice of and order for hearing, and shall receive evidence offered in support or opposition. Each party may cross-examine any witnesses produced by the other. A finding of probable cause shall be based upon the entire record including reliable hearsay in whole or in part and requires only a preponderance of the evidence. The burden of proof rests with the board.

(c) Upon a showing of probable cause, that portion of the notice of and order for hearing filed by the board that pertains to the allegations of sexual misconduct, including the factual allegations that support the charge, become public data. In addition, the notice of and order for hearing may be amended. A finding of no probable cause by the administrative law judge is grounds for dismissal without prejudice. Nothing in this section shall prevent the board from reopening the investigation or filing charges based on the same subject matter at a later date.

History: 1996 c 334 s 5



Section 147.111 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under sections 147.01 to 147.22 may report the violation to the board.

Subd. 2. Institutions. Any hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the institution or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition a physician's privilege to practice or treat patients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action. The institution or organization shall also report the resignation of any physicians prior to the conclusion of any disciplinary proceeding, or prior to the commencement of formal charges but after the physician had knowledge that formal charges were contemplated or in preparation. Each report made under this subdivision must state the nature of the action taken, state in detail the reasons for the action, and identify the specific patient medical records upon which the action was based. No report shall be required of a physician voluntarily limiting the practice of the physician at a hospital provided that the physician notifies all hospitals at which the physician has privileges of the voluntary limitation and the reasons for it.

Subd. 3. Medical societies. A state or local medical society shall report to the board any termination, revocation, or suspension of membership or any other disciplinary action taken against a physician. If the society has received a complaint which might be grounds for discipline under sections 147.01 to 147.22 against a member physician on which it has not taken any disciplinary action, the society shall report the complaint and the reason why it has not taken action on it or shall direct the complainant to the Board of Medical Practice. This subdivision does not apply to a medical society when it performs peer review functions as an agent of an outside entity, organization, or system.

Subd. 4. Licensed professionals. A licensed health professional and persons holding a residency permit under section 147.0391, shall report to the board personal knowledge of any conduct which the person reasonably believes constitutes grounds for disciplinary action under sections 147.01 to 147.22 by any physician or person holding a residency permit under section 147.0391, including any conduct indicating that the person may be medically incompetent, or may have engaged in unprofessional conduct or may be medically or physically unable to engage safely in the practice of medicine. A licensed physician or other health professional licensed under this chapter shall also report to the board any occurrence of any adverse reaction resulting from an optometrist's prescription, use, or administration of any legend drug. Any reports received by the board must be reported to the Board of Optometry. No report shall be required if the information was obtained in the course of a physician-patient relationship if the patient is a physician or person holding a residency permit under section 147.0391, and the treating physician successfully counsels the person to limit or withdraw from practice to the extent required by the impairment.

Subd. 5. Insurers and other entities. (a) Four times each year as prescribed by the board, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to persons regulated by the board, shall submit to the board a report concerning the regulated persons against whom professional malpractice settlements or awards have been made to the plaintiff.

(b) A medical clinic, hospital, political subdivision, or other entity which provides professional liability coverage on behalf of persons regulated by the board shall submit to the board a report concerning malpractice settlements or awards paid on behalf of regulated persons, and any settlements or awards paid by a clinic, hospital, political subdivision, or other entity on its own behalf because of care rendered by regulated persons. This requirement excludes forgiveness of bills. The report shall be made to the board within 30 days of payment of all or part of any settlement or award.

(c) The reports in paragraphs (a) and (b) must contain at least the following information:

(1) the total number of settlements or awards made to the plaintiff;

(2) the date the settlements or awards to the plaintiff were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made to the plaintiff;

(4) the dollar amount of each settlement or award;

(5) the regular address of the practice or business of the regulated person or entity against whom an award was made or with whom a settlement was made; and

(6) the name of the regulated person or entity against whom an award was made or with whom a settlement was made.

The reporting entity shall, in addition to the above information, report to the board any information it possesses which tends to substantiate a charge that a regulated person may have engaged in conduct violating a statute or rule of the board.

Subd. 6. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court which adjudges or includes a finding that a physician is mentally ill, mentally incompetent, guilty of a felony, or guilty of a violation of federal or state narcotics laws or controlled substances act, guilty of an abuse or fraud under Medicare or Medicaid, appoints a guardian of the physician pursuant to sections 524.5-101 to 524.5-502 or commits a physician pursuant to chapter 253B.

Subd. 7. Self-reporting. A physician shall report to the board any personal action which would require that a report be filed with the board by any person, health care facility, business, or organization pursuant to subdivisions 2 to 6.

Subd. 8. Deadlines; forms. Reports required by subdivisions 2 to 7 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 9. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 2 to 7 or any related documents.

Subd. 10. Failure to report. On or after August 1, 2012, any person, health care facility, business, or organization that fails to report as required under subdivisions 2 to 6 shall be subject to civil penalties for failing to report as required by law.

History: 1985 c 247 s 14; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 557 s 3; 1990 c 576 s 5; 1991 c 106 s 6; 1991 c 199 art 2 s 1; 1993 c 21 s 9; 1993 c 121 s 2; 1994 c 497 s 4; 1Sp1994 c 1 art 2 s 5; 1995 c 44 s 1; 2003 c 62 s 1; 2004 c 146 art 3 s 47; 2012 c 278 art 2 s 9



Section 147.121 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the board pursuant to section 147.111 or for otherwise reporting to the board violations or alleged violations of section 147.091. All such reports are confidential and absolutely privileged communications.

Subd. 2. Investigation; indemnification. (a) Members of the board, persons employed by the board, consultants retained by the board for the purpose of investigation of violations, the preparation of charges and management of board orders on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 147.01 to 147.22.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of or relating to their duties under section 147.155.

(c) For purposes of this section, a member of the board or a consultant described in paragraph (a) is considered a state employee under section 3.736, subdivision 9.

History: 1985 c 247 s 15,25; 1991 c 199 art 2 s 1; 1993 c 21 s 10; 1995 c 18 s 9; 2004 c 186 s 3



Section 147.131 — PHYSICIAN COOPERATION.

A physician who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of patient medical records, as reasonably requested by the board, to assist the board in its investigation. The board shall pay for copies requested. If the board does not have a written consent from a patient permitting access to the patient's records, the physician shall delete any data in the record which identifies the patient before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

History: 1985 c 247 s 16; 1986 c 444



Section 147.141 — FORMS OF DISCIPLINARY ACTION.

When the board finds that a licensed physician or a physician registered under section 147.032 has violated a provision or provisions of sections 147.01 to 147.22, it may do one or more of the following:

(1) revoke the license;

(2) suspend the license;

(3) revoke or suspend registration to perform interstate telemedicine;

(4) impose limitations or conditions on the physician's practice of medicine, including the limitation of scope of practice to designated field specialties; the imposition of retraining or rehabilitation requirements; the requirement of practice under supervision; or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(5) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the physician of any economic advantage gained by reason of the violation charged or to reimburse the board for the cost of the investigation and proceeding;

(6) order the physician to provide unremunerated professional service under supervision at a designated public hospital, clinic, or other health care institution; or

(7) censure or reprimand the licensed physician.

History: 1985 c 247 s 17; 1991 c 199 art 2 s 1; 2002 c 361 s 4



Section 147.151 — DISCIPLINARY RECORD ON JUDICIAL REVIEW.

Upon judicial review of any board disciplinary action taken under sections 147.01 to 147.22, the reviewing court shall seal the administrative record, except for the board's final decision, and shall not make the administrative record available to the public.

History: 1985 c 247 s 18; 1991 c 199 art 2 s 1



Section 147.155 — REPORTS TO COMMISSIONER OF HEALTH.

(a) The board shall maintain a record of an event that comes to the board's attention that, in the judgment of the board or a committee of the board, qualifies as an adverse health care event under section 144.7065.

(b) Within 30 days of making a determination under paragraph (a) that an event qualifies as an adverse health care event, the board shall forward to the commissioner of health a report of the event, including the facility involved, the date of the event, and information known to the board regarding the event. The report shall not include any identifying information for any of the health care professionals, facility employees, or patients involved.

History: 2004 c 186 s 4



Section 147.161 — PHYSICIAN ACCOUNTABILITY.

Subdivision 1. Investigation. The board shall maintain and keep current a file containing the reports and complaints filed against persons regulated by the board in the state. Each complaint filed with the board pursuant to section 214.10, subdivision 1, shall be investigated according to section 214.10, subdivision 2.

Whenever the files maintained by the board show that a professional malpractice settlement or award to the plaintiff has been made against a person regulated by the board as reported by insurers pursuant to section 147.111, the executive director of the board shall notify the board and the board may authorize a review of the regulated person's practice.

Subd. 2. Attorney general investigates. When the board initiates a review of a physician's practice it shall notify the attorney general who shall investigate the matter in the same manner as provided in section 214.10. If an investigation is to be made, the attorney general shall notify the physician, and, if the incident being investigated occurred there, the administrator and chief of staff at the medical care facilities in which the physician serves.

Subd. 3. Access to hospital records. The board shall have access to hospital and medical records of a patient treated by the physician under review if the patient signs a written consent permitting such access. If no consent form has been signed, the hospital or physician shall first delete data in the record which identifies the patient before providing it to the board.

History: 1976 c 222 s 39; 1980 c 509 s 47; 1981 c 311 s 39; 1982 c 545 s 24; 1985 c 247 s 10,25; 1Sp1986 c 3 art 1 s 23; 1995 c 44 s 2



Section 147.162 — MEDICAL CARE FACILITIES; EXCLUSION.

Each physician shall file with the board a list of the inpatient and outpatient medical care facilities at which the physician has medical privileges. The list shall be updated when the physician applies for license renewal. Nothing in this chapter grants to any person the right to be admitted to the medical staff of a health care facility.

History: 1976 c 222 s 40; 1985 c 247 s 11,25; 1986 c 444



Section 147.21 — REGISTRATION FEES FOR OSTEOPATHIC PHYSICIANS.

Every doctor of osteopathic medicine licensed by the state Board of Osteopathy under Minnesota Statutes 1961, sections 148.11 to 148.16, prior to May 1, 1963, and not licensed to practice medicine under this chapter shall annually register with the board in the manner prescribed in section 146.13.

History: 1963 c 45 s 9; 2016 c 119 s 7



Section 147.22 — TRANSFER RECORDS, ASSETS, AND POWERS.

The records, assets, and powers of the state Board of Osteopathy are transferred to the state Board of Medical Practice.

History: 1963 c 45 s 10; 1976 c 2 s 63; 1991 c 106 s 6



Section 147.231 — RELEASED PERSONS; PRESCRIPTIONS.

(a) Subject to paragraph (b), a physician, physician assistant, certified nurse practitioner, or clinical nurse specialist in psychiatric and mental health nursing is not civilly liable for conduct of a former prisoner or civilly committed person that is related to the use or nonuse of medicines prescribed by the physician, physician assistant, certified nurse practitioner, or clinical nurse specialist in psychiatric and mental health nursing before the prisoner's or committed person's release. This limitation on liability applies during the period from release from confinement until the former prisoner or committed person is scheduled to receive new medicines pursuant to a new prescription written after the release.

(b) In order for paragraph (a) to apply, the person must have made the prescription in good faith, within the scope of lawful practice, and with reasonable care.

History: 2006 c 266 s 1; 2014 c 291 art 4 s 58



Section 147.37 — INFORMATION PROVISION; PHARMACEUTICAL ASSISTANCE PROGRAMS.

The board shall encourage licensees to make available to patients information on free and discounted prescription drug programs offered by pharmaceutical manufacturers when the information is provided to the licensees at no cost.

History: 2006 c 267 art 1 s 3



Section 147.38 — INTERSTATE MEDICAL LICENSURE COMPACT.

The Interstate Medical Licensure Compact is enacted into law and entered into with all other jurisdictions legally joining in it, in the form substantially as follows:

ARTICLE 1

PURPOSE

In order to strengthen access to health care, and in recognition of the advances in the delivery of health care, the member states of the Interstate Medical Licensure Compact have allied in common purpose to develop a comprehensive process that complements the existing licensing and regulatory authority of state medical boards, and provides a streamlined process that allows physicians to become licensed in multiple states, thereby enhancing the portability of a medical license and ensuring the safety of patients. The compact creates another pathway for licensure and does not otherwise change a state's existing Medical Practice Act. The compact also adopts the prevailing standard for licensure and affirms that the practice of medicine occurs where the patient is located at the time of the physician-patient encounter, and therefore requires the physician to be under the jurisdiction of the state medical board where the patient is located. State medical boards that participate in the compact retain the jurisdiction to impose an adverse action against a license to practice medicine in that state issued to a physician through the procedures in the compact.

ARTICLE 2

DEFINITIONS

(a) "Bylaws" means those bylaws established by the Interstate Commission pursuant to article 11 for its governance, or for directing and controlling its actions and conduct.

(b) "Commissioner" means the voting representative appointed by each member board pursuant to article 11.

(c) "Conviction" means a finding by a court that an individual is guilty of a criminal offense through adjudication, or entry of a plea of guilt or no contest to the charge by the offender. Evidence of an entry of a conviction of a criminal offense by the court shall be considered final for purposes of disciplinary action by a member board.

(d) "Expedited license" means a full and unrestricted medical license granted by a member state to an eligible physician through the process set forth in the compact.

(e) "Interstate Commission" means the Interstate Commission created pursuant to article 11.

(f) "License" means authorization by a state for a physician to engage in the practice of medicine that would be unlawful without the authorization.

(g) "Medical Practice Act" means laws and regulations governing the practice of allopathic and osteopathic medicine within a member state.

(h) "Member board" means a state agency in a member state that acts in the sovereign interests of the state by protecting the public through licensure, regulation, and education of physicians as directed by the state government.

(i) "Member state" means a state that has enacted the compact.

(j) "Practice of medicine" means the clinical prevention, diagnosis, or treatment of human disease, injury, or condition requiring a physician to obtain and maintain a license in compliance with the Medical Practice Act of a member state.

(k) "Physician" means any person who:

(1) is a graduate of a medical school accredited by the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) passed each component of the United States Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) successfully completed graduate medical education approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) holds specialty certification or a time-unlimited specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) possesses a full and unrestricted license to engage in the practice of medicine issued by a member board;

(6) has never been convicted, received adjudication, deferred adjudication, received community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) has never held a license authorizing the practice of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license;

(8) has never had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(9) is not under active investigation by a licensing agency or law enforcement authority in any state, federal, or foreign jurisdiction.

(l) "Offense" means a felony, gross misdemeanor, or crime of moral turpitude.

(m) "Rule" means a written statement by the Interstate Commission promulgated pursuant to article 12 that is of general applicability, and implements, interprets, or prescribes a policy or provision of the compact, or is an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(n) "State" means any state, commonwealth, district, or territory of the United States.

(o) "State of principal license" means a member state where a physician holds a license to practice medicine and has been designated as such by the physician for purposes of registration and participation in the compact.

ARTICLE 3

ELIGIBILITY

(a) A physician must meet the eligibility requirements as defined in article 2 to receive an expedited license under the terms and provisions of the compact.

(b) An individual who does not meet the requirements of article 2 may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the compact, relating to the issuance of a license to practice medicine in that state.

ARTICLE 4

DESIGNATION OF STATE OF PRINCIPAL LICENSE

(a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:

(1) the state of primary residence for the physician;

(2) the state where at least 25 percent of the physician's practice of medicine occurs;

(3) the location of the physician's employer; or

(4) if no state qualifies under clause (1), (2), or (3), the state designated as the physician's state of residence for purposes of federal income tax.

(b) A physician may redesignate a member state as the state of principal license at any time, as long as the state meets the requirements in paragraph (a).

(c) The Interstate Commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.

ARTICLE 5

APPLICATION AND ISSUANCE OF EXPEDITED LICENSURE

(a) A physician seeking licensure through the compact in a selected member state shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.

(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician's eligibility, to the Interstate Commission.

Static qualifications, which include verification of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the Interstate Commission through rule, shall not be subject to additional primary source verification if already verified by the state of principal license.

The member board within the state selected as the state of principal license shall, in the course of verifying eligibility, perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with Code of Federal Regulations, section 731.202.

An appeal on the determination of eligibility shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in paragraph (b), physicians eligible for an expedited license shall complete the registration process established by the Interstate Commission to receive a license in a member state selected pursuant to paragraph (a), including the payment of any applicable fees.

(d) After receiving verification of eligibility under paragraph (b) and any fees under paragraph (c), a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the Medical Practice Act and all applicable laws and regulations of the issuing member board and member state.

(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.

(f) An expedited license obtained though the compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a nondisciplinary reason, without redesignation of a new state of principal licensure.

(g) The Interstate Commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.

ARTICLE 6

FEES FOR EXPEDITED LICENSURE

(a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the compact.

(b) The Interstate Commission is authorized to develop rules regarding fees for expedited licenses.

ARTICLE 7

RENEWAL AND CONTINUED PARTICIPATION

(a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the Interstate Commission if the physician:

(1) maintains a full and unrestricted license in a state of principal license;

(2) has never been convicted, received adjudication, deferred adjudication, received community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) has not had a license authorizing the practice of medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to nonpayment of fees related to a license; and

(4) has not had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.

(c) The Interstate Commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.

(d) Upon receipt of any renewal fees collected in paragraph (c), a member board shall renew the physician's license.

(e) Physician information collected by the Interstate Commission during the renewal process will be distributed to all member boards.

(f) The Interstate Commission is authorized to develop rules to address renewal of licenses obtained through the compact.

ARTICLE 8

COORDINATED INFORMATION SYSTEM

(a) The Interstate Commission shall establish a database of all licensed physicians, or those physicians who have applied for licensure, under article 5.

(b) Notwithstanding any other provision of law, member boards shall report to the Interstate Commission any public action or complaints against a licensed physician who has applied for or received an expedited license through the compact.

(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the Interstate Commission.

(d) Member boards may report any nonpublic complaint or disciplinary or investigatory information not required by paragraph (c) to the Interstate Commission.

(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.

(f) All information provided to the Interstate Commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.

(g) The Interstate Commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.

ARTICLE 9

JOINT INVESTIGATIONS

(a) Licensure and disciplinary records of physicians are deemed investigative.

(b) In addition to the authority granted to a member board by its respective Medical Practice Act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.

(c) A subpoena issued by a member state shall be enforceable in other member states.

(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the compact.

(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.

ARTICLE 10

DISCIPLINARY ACTIONS

(a) Any disciplinary action taken by any member board against a physician licensed through the compact shall be deemed unprofessional conduct that may be subject to discipline by other member boards, in addition to any violation of the Medical Practice Act or regulations in that state.

(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered, relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician's license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the Medical Practice Act of that state.

(c) If a license granted to a physician by a member board is revoked, surrendered, relinquished in lieu of discipline, or suspended by a member board that is not the state of the principal, then any licenses issued to the physician by any other member boards shall be suspended automatically and immediately without further action necessary by the other member boards for 90 days upon entry of the order by the disciplining board, to permit the member boards to investigate the basis for the action under the Medical Practice Act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the 90-day suspension period in a manner consistent with the Medical Practice Act of that state.

(d) If disciplinary action other than a license being revoked, surrendered, or relinquished in lieu of discipline or suspension is taken against a physician by a member board, any other member board may deem the action conclusive as to matter of law and fact decided, and:

(1) impose the same or lesser sanctions against the physician so long as such sanctions are consistent with the Medical Practice Act of that state; or

(2) pursue separate disciplinary action against the physician under its respective Medical Practice Act, regardless of the action taken in other member states.

ARTICLE 11

INTERSTATE MEDICAL LICENSURE COMPACT COMMISSION

(a) The member states hereby create the "Interstate Medical Licensure Compact Commission."

(b) The purpose of the Interstate Commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.

(c) The Interstate Commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the compact, and any additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the compact.

(d) The Interstate Commission shall consist of two voting representatives appointed by each member state who shall serve as commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A commissioner shall be:

(1) an allopathic or osteopathic physician appointed to a member board;

(2) an executive director, executive secretary, or similar executive of a member board; or

(3) a member of the public appointed to a member board.

(e) The Interstate Commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.

(f) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunications or electronic communications.

(g) Each commissioner participating at a meeting of the Interstate Commission is entitled to one vote. A majority of commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. A commissioner shall not delegate a vote to another commissioner. In the absence of its commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of paragraph (d).

(h) The Interstate Commission shall provide public notice of all meetings which shall be open to the public. The Interstate Commission may close a meeting, in full or in part, where it determines by a two-thirds vote of the commissioners present that an open meeting would be likely to:

(1) relate solely to the internal personnel practices and procedures of the Interstate Commission;

(2) discuss matters specifically exempted from disclosure by federal statute;

(3) discuss trade secrets or commercial or financial information that is privileged or confidential;

(4) involve accusing a person of a crime, or formally censuring a person;

(5) discuss information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) discuss investigative records compiled for law enforcement purposes; or

(7) specifically relate to the participation in a civil action or other legal proceeding.

(i) The Interstate Commission shall keep minutes that fully describe all matters discussed in the meeting and shall provide a full and accurate summary of actions taken, including a record of any roll call votes.

(j) The Interstate Commission shall make its information and official records, to the extent not otherwise designated in the compact or by its rules, available to the public for inspection.

(k) The Interstate Commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. When acting on behalf of the Interstate Commission, the executive committee shall oversee the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as necessary.

(l) The Interstate Commission may establish other committees for governance and administration of the compact.

ARTICLE 12

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the duty and power to:

(1) oversee and maintain the administration of the compact;

(2) promulgate rules which shall be binding to the extent and in the manner provided for in the compact;

(3) issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the compact and its bylaws, rules, and actions;

(4) enforce compliance with compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

(5) establish and appoint committees, including, but not limited to, an executive committee as required by article 11, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;

(6) pay or provide for the payment of the expenses related to the establishment, organization, and ongoing activities of the Interstate Commission;

(7) establish and maintain one or more offices;

(8) borrow, accept, hire, or contract for services of personnel;

(9) purchase and maintain insurance and bonds;

(10) employ an executive director who shall employ, select or appoint employees, agents, or consultants, and determine their qualifications, define their duties, and fix their compensation;

(11) establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;

(12) accept donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of them in a manner consistent with the conflict of interest policies established by the Interstate Commission;

(13) lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(14) sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(15) establish a budget and make expenditures;

(16) adopt a seal and bylaws governing the management and operation of the Interstate Commission;

(17) report annually to the legislatures and governors of the member states concerning the activities of the Interstate Commission during the preceding year. The reports shall also include reports of financial audits and any recommendations that may have been adopted by the Interstate Commission;

(18) coordinate education, training, and public awareness regarding the compact, its implementation, and its operation;

(19) maintain records in accordance with the bylaws;

(20) seek and obtain trademarks, copyrights, and patents; and

(21) perform such functions as may be necessary or appropriate to achieve the purposes of the compact.

ARTICLE 13

FINANCE POWERS

(a) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(b) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same.

(c) The Interstate Commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.

(d) The Interstate Commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the Interstate Commission.

ARTICLE 14

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall, by a majority of commissioners present and voting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact within 12 months of the first Interstate Commission meeting.

(b) The Interstate Commission shall elect or appoint annually from among its commissioners a chairperson, a vice chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson, or in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission.

(c) Officers selected in paragraph (b) shall serve without remuneration from the Interstate Commission.

(d) The officers and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damages or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that the person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided that the person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.

(e) The liability of the executive director and employees of the Interstate Commission or representatives of the Interstate Commission, acting within the scope of the person's employment or duties for acts, errors, or omissions occurring within the person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this paragraph shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the person.

(f) The Interstate Commission shall defend the executive director and its employees, and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend the Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of the person.

(g) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE 15

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(b) Rules deemed appropriate for the operations of the Interstate Commission shall be made pursuant to a rulemaking process that substantially conforms to the Model State Administrative Procedure Act of 2010, and subsequent amendments thereto.

(c) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the Interstate Commission.

ARTICLE 16

OVERSIGHT OF INTERSTATE COMPACT

(a) The executive, legislative, and judicial branches of state government in each member state shall enforce the compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of the compact and the rules promulgated hereunder shall have standing as statutory law, but shall not override existing state authority to regulate the practice of medicine.

(b) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact that may affect the powers, responsibilities, or actions of the Interstate Commission.

(c) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, the compact, or promulgated rules.

ARTICLE 17

ENFORCEMENT OF INTERSTATE COMPACT

(a) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the compact.

(b) The Interstate Commission may, by majority vote of the commissioners, initiate legal action in the United States District Court for the District of Columbia, or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

(c) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE 18

DEFAULT PROCEDURES

(a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the compact, or the rules and bylaws of the Interstate Commission promulgated under the compact.

(b) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; and

(2) provide remedial training and specific technical assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the commissioners, and all rights, privileges, and benefits conferred by the compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(d) Termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the Interstate Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(e) The Interstate Commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state or the withdrawal of a member state.

(f) The member state that has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination, including obligations, the performance of which extends beyond the effective date of termination.

(g) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or that has been terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(h) The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

ARTICLE 19

DISPUTE RESOLUTION

(a) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states or member boards.

(b) The Interstate Commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.

ARTICLE 20

MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

(a) Any state is eligible to become a member state of the compact.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than seven states. Thereafter, it shall become effective and binding on a state upon enactment of the compact into law by that state.

(c) The governors of nonmember states, or their designees, shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

(d) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE 21

WITHDRAWAL

(a) Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(b) Withdrawal from the compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.

(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing the compact in the withdrawing state.

(d) The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt of notice provided under paragraph (c).

(e) The withdrawing state is responsible for all dues, obligations, and liabilities incurred through the effective date of withdrawal, including obligations, and the performance of which extend beyond the effective date of withdrawal.

(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(g) The Interstate Commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.

ARTICLE 22

DISSOLUTION

(a) The compact shall dissolve effective upon the date of the withdrawal or default of a member state that reduces the membership in the compact to one member state.

(b) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE 23

SEVERABILITY AND CONSTRUCTION

(a) The provisions of the compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of the compact shall be liberally construed to effectuate its purposes.

(c) Nothing in the compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE 24

BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with the compact.

(b) All laws in a member state in conflict with the compact are superseded to the extent of the conflict.

(c) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the commission, are binding upon the member states.

(d) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(e) In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

History: 2015 c 55 s 1



Section 147.381 — APPLICATION OF INTERSTATE MEDICAL LICENSURE COMPACT TO EXISTING LAWS.

(a) Uniform rules developed by the Interstate Commission established under section 147.38 shall not be subject to the provisions of sections 14.05 to 14.389.

(b) Complaints against physicians licensed in Minnesota under the expedited licensure process in section 147.38 shall be handled as provided in sections 214.10 and 214.103.

(c) All provisions of section 147.38 authorizing or requiring the board to provide data to the Interstate Commission are authorized by section 214.10, subdivision 8, paragraph (d).

(d) The provisions of sections 214.17 to 214.25 apply to physicians licensed in Minnesota through the provisions of section 147.38 when the practice involves direct physical contact between the physician and a patient.

History: 2015 c 55 s 2






Chapter 147A — PHYSICIAN ASSISTANTS, LICENSING

Section 147A.01 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this chapter the terms defined in this section have the meanings given them.

Subd. 2. [Repealed by amendment, 2009 c 159 s 14]

Subd. 3. Administer. "Administer" means the delivery by a physician assistant authorized to prescribe legend drugs, a single dose of a legend drug, including controlled substances, to a patient by injection, inhalation, ingestion, or by any other immediate means, and the delivery by a physician assistant ordered by a physician a single dose of a legend drug by injection, inhalation, ingestion, or by any other immediate means.

Subd. 4. Agreement. "Agreement" means the document described in section 147A.20.

Subd. 5. [Repealed, 2016 c 125 s 16]

Subd. 6. Board. "Board" means the Board of Medical Practice or its designee.

Subd. 7. Controlled substances. "Controlled substances" has the meaning given it in section 152.01, subdivision 4.

Subd. 8. [Repealed by amendment, 2009 c 159 s 14]

Subd. 9. Diagnostic order. "Diagnostic order" means a directive to perform a procedure or test, the purpose of which is to determine the cause and nature of a pathological condition or disease.

Subd. 10. Drug. "Drug" has the meaning given it in section 151.01, subdivision 5, including controlled substances as defined in section 152.01, subdivision 4.

Subd. 11. Drug category. "Drug category" means one of the categories listed on the physician-physician assistant delegation agreement.

Subd. 12. Inactive. "Inactive" means a licensed physician assistant whose license has been placed on inactive status under section 147A.05.

Subd. 13. [Repealed by amendment, 2009 c 159 s 14]

Subd. 14. Legend drug. "Legend drug" has the meaning given it in section 151.01, subdivision 17.

Subd. 14a. Licensed. "Licensed" means meeting the qualifications in section 147A.02 and being issued a license by the board.

Subd. 14b. Licensure. "Licensure" means the process by which the board determines that an applicant has met the standards and qualifications in this chapter.

Subd. 15. [Repealed by amendment, 2009 c 159 s 14]

Subd. 16. Medical device. "Medical device" means durable medical equipment and assistive or rehabilitative appliances, objects, or products that are required to implement the overall plan of care for the patient and that are restricted by federal law to use upon prescription by a licensed practitioner.

Subd. 16a. Notice of intent to practice. "Notice of intent to practice" means a document sent to the board by a licensed physician assistant that documents the adoption of a physician-physician assistant delegation agreement and provides the names, addresses, and information required by section 147A.20.

Subd. 17. Physician. "Physician" means a person currently licensed in good standing as a physician or osteopathic physician under chapter 147.

Subd. 17a. Physician-physician assistant delegation agreement. "Physician-physician assistant delegation agreement" means the document prepared and signed by the physician and physician assistant affirming the supervisory relationship and defining the physician assistant scope of practice. The physician-physician assistant delegation agreement outlines the role of the physician assistant in the practice, describes the means of supervision, and specifies the categories of drugs, controlled substances, and medical devices that the supervising physician delegates to the physician assistant to prescribe. The physician-physician assistant delegation agreement must comply with the requirements of section 147A.20, be kept on file at the address of record, and be made available to the board or its representative upon request.

Subd. 18. Physician assistant or licensed physician assistant. "Physician assistant" or "licensed physician assistant" means a person licensed pursuant to this chapter who meets the qualifications in section 147A.02.

Subd. 19. [Repealed by amendment, 2009 c 159 s 14]

Subd. 20. Prescribe. "Prescribe" means to direct, order, or designate by means of a prescription the preparation, use of, or manner of using a drug or medical device.

Subd. 21. Prescription. "Prescription" means a signed written order, an oral order reduced to writing, or an electronic order meeting current and prevailing standards given by a physician assistant authorized to prescribe drugs for patients in the course of the physician assistant's practice, issued for an individual patient and containing the information required in the physician-physician assistant delegation agreement.

Subd. 22. [Repealed by amendment, 2009 c 159 s 14]

Subd. 23. Supervising physician. "Supervising physician" means a Minnesota licensed physician who accepts full medical responsibility for the performance, practice, and activities of a physician assistant under an agreement as described in section 147A.20.

Subd. 24. Supervision. "Supervision" means overseeing the activities of, and accepting responsibility for, the medical services rendered by a physician assistant. The constant physical presence of the supervising physician is not required so long as the supervising physician and physician assistant are or can be easily in contact with one another by radio, telephone, or other telecommunication device. The scope and nature of the supervision shall be defined by the individual physician-physician assistant delegation agreement.

Subd. 25. Temporary license. "Temporary license" means a license granted to a physician assistant who meets all of the qualifications for licensure but has not yet been approved for licensure at a meeting of the board.

Subd. 26. Therapeutic order. "Therapeutic order" means an order given to another for the purpose of treating or curing a patient in the course of a physician assistant's practice. Therapeutic orders may be written or verbal, but do not include the prescribing of legend drugs or medical devices unless prescribing authority has been delegated within the physician-physician assistant delegation agreement.

Subd. 27. Verbal order. "Verbal order" means an oral order given to another for the purpose of treating or curing a patient in the course of a physician assistant's practice. Verbal orders do not include the prescribing of legend drugs unless prescribing authority has been delegated within the physician-physician assistant delegation agreement.

History: 1995 c 205 art 1 s 1; 2003 c 2 art 1 s 18,19; 2009 c 159 s 14; 2016 c 119 s 7; 2016 c 125 s 1,2



Section 147A.02 — QUALIFICATIONS FOR LICENSURE.

Except as otherwise provided in this chapter, an individual shall be licensed by the board before the individual may practice as a physician assistant.

The board may grant a license as a physician assistant to an applicant who:

(1) submits an application on forms approved by the board;

(2) pays the appropriate fee as determined by the board;

(3) has current certification from the National Commission on Certification of Physician Assistants, or its successor agency as approved by the board;

(4) certifies that the applicant is mentally and physically able to engage safely in practice as a physician assistant;

(5) has no licensure, certification, or registration as a physician assistant under current discipline, revocation, suspension, or probation for cause resulting from the applicant's practice as a physician assistant, unless the board considers the condition and agrees to licensure;

(6) submits any other information the board deems necessary to evaluate the applicant's qualifications; and

(7) has been approved by the board.

All persons registered as physician assistants as of June 30, 1995, are eligible for continuing license renewal. All persons applying for licensure after that date shall be licensed according to this chapter.

History: 1995 c 205 art 1 s 2; 2004 c 279 art 2 s 1; 2009 c 159 s 15



Section 147A.03 — PROTECTED TITLES AND RESTRICTIONS ON USE.

Subdivision 1. Protected titles. No individual may use the titles "Minnesota Licensed Physician Assistant," "Licensed Physician Assistant," "Physician Assistant," or "PA" in connection with the individual's name, or any other words, letters, abbreviations, or insignia indicating or implying that the individual is licensed by the state unless they have been licensed according to this chapter.

Subd. 2. Health care practitioners. Individuals practicing in a health care occupation are not restricted in the provision of services included in this chapter as long as they do not hold themselves out as physician assistants by or through the titles provided in subdivision 1 in association with provision of these services.

Subd. 3. [Repealed by amendment, 2009 c 159 s 16]

Subd. 4. Sanctions. Individuals who hold themselves out as physician assistants by or through any of the titles provided in subdivision 1 without prior licensure shall be subject to sanctions or actions against continuing the activity according to section 214.11, or other authority.

History: 1995 c 205 art 1 s 3; 2009 c 159 s 16



Section 147A.04 — TEMPORARY LICENSE.

The board may issue a temporary license to practice to a physician assistant eligible for licensure under this chapter only if the application for licensure is complete, all requirements have been met, and a nonrefundable fee set by the board has been paid. The temporary license remains valid only until the next meeting of the board at which a decision is made on the application for licensure.

History: 1995 c 205 art 1 s 4; 2009 c 159 s 17



Section 147A.05 — INACTIVE LICENSE.

Physician assistants who notify the board in writing may elect to place their license on an inactive status. Physician assistants with an inactive license shall be excused from payment of renewal fees and shall not practice as physician assistants. Persons who engage in practice while their license is lapsed or on inactive status shall be considered to be practicing without a license, which shall be grounds for discipline under section 147A.13. Physician assistants who provide care under the provisions of section 147A.23 shall not be considered practicing without a license or subject to disciplinary action. Physician assistants who notify the board of their intent to resume active practice shall be required to pay the current renewal fees and all unpaid back fees and shall be required to meet the criteria for renewal specified in section 147A.07.

History: 1995 c 205 art 1 s 5; 2009 c 159 s 18



Section 147A.06 — CANCELLATION OF LICENSE FOR NONRENEWAL.

The board shall not renew, reissue, reinstate, or restore a license that has lapsed on or after July 1, 1996, and has not been renewed within two annual renewal cycles starting July 1, 1997. A licensee whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all requirements then in existence for an initial license to practice as a physician assistant.

History: 1995 c 205 art 1 s 6; 2009 c 159 s 19



Section 147A.07 — RENEWAL.

A person who holds a license as a physician assistant shall annually, upon notification from the board, renew the license by:

(1) submitting the appropriate fee as determined by the board;

(2) completing the appropriate forms; and

(3) meeting any other requirements of the board.

History: 1995 c 205 art 1 s 7; 2009 c 159 s 20



Section 147A.08 — EXEMPTIONS.

(a) This chapter does not apply to, control, prevent, or restrict the practice, service, or activities of persons listed in section 147.09, clauses (1) to (6) and (8) to (13), persons regulated under section 214.01, subdivision 2, or persons defined in section 144.1501, subdivision 1, paragraphs (i), (k), and (l).

(b) Nothing in this chapter shall be construed to require licensure of:

(1) a physician assistant student enrolled in a physician assistant educational program accredited by the Accreditation Review Commission on Education for the Physician Assistant or by its successor agency approved by the board;

(2) a physician assistant employed in the service of the federal government while performing duties incident to that employment; or

(3) technicians, other assistants, or employees of physicians who perform delegated tasks in the office of a physician but who do not identify themselves as a physician assistant.

History: 1995 c 205 art 1 s 8; 1997 c 183 art 2 s 20; 1Sp2003 c 14 art 7 s 47; 1Sp2005 c 4 art 6 s 40; 2009 c 159 s 21; 2016 c 158 art 1 s 65



Section 147A.09 — SCOPE OF PRACTICE, DELEGATION.

Subdivision 1. Scope of practice. Physician assistants shall practice medicine only with physician supervision. Physician assistants may perform those duties and responsibilities as delegated in the physician-physician assistant delegation agreement and delegation forms maintained at the address of record by the supervising physician and physician assistant, including the prescribing, administering, and dispensing of drugs, controlled substances, and medical devices, excluding anesthetics, other than local anesthetics, injected in connection with an operating room procedure, inhaled anesthesia and spinal anesthesia.

Patient service must be limited to:

(1) services within the training and experience of the physician assistant;

(2) services customary to the practice of the supervising physician or alternate supervising physician;

(3) services delegated by the supervising physician or alternate supervising physician under the physician-physician assistant delegation agreement; and

(4) services within the parameters of the laws, rules, and standards of the facilities in which the physician assistant practices.

Nothing in this chapter authorizes physician assistants to perform duties regulated by the boards listed in section 214.01, subdivision 2, other than the Board of Medical Practice, and except as provided in this section.

Subd. 2. Delegation. Patient services may include, but are not limited to, the following, as delegated by the supervising physician and authorized in the delegation agreement:

(1) taking patient histories and developing medical status reports;

(2) performing physical examinations;

(3) interpreting and evaluating patient data;

(4) ordering or performing diagnostic procedures, including the use of radiographic imaging systems in compliance with Minnesota Rules 2007, chapter 4732;

(5) ordering or performing therapeutic procedures including the use of ionizing radiation in compliance with Minnesota Rules 2007, chapter 4732;

(6) providing instructions regarding patient care, disease prevention, and health promotion;

(7) assisting the supervising physician in patient care in the home and in health care facilities;

(8) creating and maintaining appropriate patient records;

(9) transmitting or executing specific orders at the direction of the supervising physician;

(10) prescribing, administering, and dispensing drugs, controlled substances, and medical devices if this function has been delegated by the supervising physician pursuant to and subject to the limitations of section 147A.18 and chapter 151. For physician assistants who have been delegated the authority to prescribe controlled substances, such delegation shall be included in the physician-physician assistant delegation agreement, and all schedules of controlled substances the physician assistant has the authority to prescribe shall be specified;

(11) for physician assistants not delegated prescribing authority, administering legend drugs and medical devices following prospective review for each patient by and upon direction of the supervising physician;

(12) functioning as an emergency medical technician with permission of the ambulance service and in compliance with section 144E.127, and ambulance service rules adopted by the commissioner of health;

(13) initiating evaluation and treatment procedures essential to providing an appropriate response to emergency situations;

(14) certifying a patient's eligibility for a disability parking certificate under section 169.345, subdivision 2;

(15) assisting at surgery; and

(16) providing medical authorization for admission for emergency care and treatment of a patient under section 253B.05, subdivision 2.

Orders of physician assistants shall be considered the orders of their supervising physicians in all practice-related activities, including, but not limited to, the ordering of diagnostic, therapeutic, and other medical services.

History: 1995 c 205 art 1 s 9; 1997 c 199 s 14; 1999 c 245 art 9 s 65; 2003 c 108 s 1; 2004 c 279 art 2 s 2; 2009 c 159 s 22



Section 147A.10 — SATELLITE SETTINGS.

Physician assistants may render services in a setting geographically remote from the supervising physician.

History: 1995 c 205 art 1 s 10



Section 147A.11 — EXCLUSIONS OF LIMITATIONS ON EMPLOYMENT.

Nothing in this chapter shall be construed to limit the employment arrangement of a physician assistant licensed under this chapter.

History: 1995 c 205 art 1 s 11; 2009 c 159 s 23



Section 147A.13 — GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Grounds listed. The board may refuse to grant licensure or may impose disciplinary action as described in this subdivision against any physician assistant. The following conduct is prohibited and is grounds for disciplinary action:

(1) failure to demonstrate the qualifications or satisfy the requirements for licensure contained in this chapter or rules of the board. The burden of proof shall be upon the applicant to demonstrate such qualifications or satisfaction of such requirements;

(2) obtaining a license by fraud or cheating, or attempting to subvert the examination process. Conduct which subverts or attempts to subvert the examination process includes, but is not limited to:

(i) conduct which violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination;

(ii) conduct which violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; and

(iii) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf;

(3) conviction, during the previous five years, of a felony reasonably related to the practice of physician assistant. Conviction as used in this subdivision includes a conviction of an offense which if committed in this state would be deemed a felony without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered;

(4) revocation, suspension, restriction, limitation, or other disciplinary action against the person's physician assistant credentials in another state or jurisdiction, failure to report to the board that charges regarding the person's credentials have been brought in another state or jurisdiction, or having been refused licensure by any other state or jurisdiction;

(5) advertising which is false or misleading, violates any rule of the board, or claims without substantiation the positive cure of any disease or professional superiority to or greater skill than that possessed by another physician assistant;

(6) violating a rule adopted by the board or an order of the board, a state, or federal law which relates to the practice of a physician assistant, or in part regulates the practice of a physician assistant, including without limitation sections 604.201, 609.344, and 609.345, or a state or federal narcotics or controlled substance law;

(7) engaging in any unethical conduct; conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of a patient; or practice which is professionally incompetent, in that it may create unnecessary danger to any patient's life, health, or safety, in any of which cases, proof of actual injury need not be established;

(8) failure to adhere to the provisions of the physician-physician assistant delegation agreement;

(9) engaging in the practice of medicine beyond that allowed by the physician-physician assistant delegation agreement, or aiding or abetting an unlicensed person in the practice of medicine;

(10) adjudication as mentally incompetent, mentally ill or developmentally disabled, or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction, within or without this state. Such adjudication shall automatically suspend a license for its duration unless the board orders otherwise;

(11) engaging in unprofessional conduct. Unprofessional conduct includes any departure from or the failure to conform to the minimal standards of acceptable and prevailing practice in which proceeding actual injury to a patient need not be established;

(12) inability to practice with reasonable skill and safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills;

(13) revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law;

(14) any identification of a physician assistant by the title "Physician," "Doctor," or "Dr." in a patient care setting or in a communication directed to the general public;

(15) improper management of medical records, including failure to maintain adequate medical records, to comply with a patient's request made pursuant to sections 144.291 to 144.298, or to furnish a medical record or report required by law;

(16) engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws;

(17) becoming addicted or habituated to a drug or intoxicant;

(18) prescribing a drug or device for other than medically accepted therapeutic, experimental, or investigative purposes authorized by a state or federal agency or referring a patient to any health care provider as defined in sections 144.291 to 144.298 for services or tests not medically indicated at the time of referral;

(19) engaging in conduct with a patient which is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior which is seductive or sexually demeaning to a patient;

(20) failure to make reports as required by section 147A.14 or to cooperate with an investigation of the board as required by section 147A.15, subdivision 3;

(21) knowingly providing false or misleading information that is directly related to the care of that patient unless done for an accepted therapeutic purpose such as the administration of a placebo;

(22) aiding suicide or aiding attempted suicide in violation of section 609.215 as established by any of the following:

(i) a copy of the record of criminal conviction or plea of guilty for a felony in violation of section 609.215, subdivision 1 or 2;

(ii) a copy of the record of a judgment of contempt of court for violating an injunction issued under section 609.215, subdivision 4;

(iii) a copy of the record of a judgment assessing damages under section 609.215, subdivision 5; or

(iv) a finding by the board that the person violated section 609.215, subdivision 1 or 2. The board shall investigate any complaint of a violation of section 609.215, subdivision 1 or 2; or

(23) failure to maintain annually reviewed and updated physician-physician assistant delegation agreements for each physician-physician assistant practice relationship, or failure to provide copies of such documents upon request by the board.

Subd. 2. Effective dates, automatic suspension. A suspension, revocation, condition, limitation, qualification, or restriction of a license shall be in effect pending determination of an appeal unless the court, upon petition and for good cause shown, orders otherwise.

A physician assistant license is automatically suspended if:

(1) a guardian of a licensee is appointed by order of a court pursuant to sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee; or

(2) the licensee is committed by order of a court pursuant to chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing.

Subd. 3. Conditions on reissued license. In its discretion, the board may restore and reissue a physician assistant license, but may impose as a condition any disciplinary or corrective measure which it might originally have imposed.

Subd. 4. Temporary suspension of license. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license of a physician assistant if the board finds that the physician assistant has violated a statute or rule which the board is empowered to enforce and continued practice by the physician assistant would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the physician assistant, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act.

The physician assistant shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 5. Evidence. In disciplinary actions alleging a violation of subdivision 1, clause (3) or (4), a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency which entered it shall be admissible into evidence without further authentication and shall constitute prima facie evidence of the contents thereof.

Subd. 6. Mental examination; access to medical data. (a) If the board has probable cause to believe that a physician assistant comes under subdivision 1, clause (1), it may direct the physician assistant to submit to a mental or physical examination. For the purpose of this subdivision, every physician assistant licensed under this chapter is deemed to have consented to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examining physicians' testimony or examination reports on the ground that the same constitute a privileged communication. Failure of a physician assistant to submit to an examination when directed constitutes an admission of the allegations against the physician assistant, unless the failure was due to circumstance beyond the physician assistant's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A physician assistant affected under this subdivision shall at reasonable intervals be given an opportunity to demonstrate that the physician assistant can resume competent practice with reasonable skill and safety to patients. In any proceeding under this subdivision, neither the record of proceedings nor the orders entered by the board shall be used against a physician assistant in any other proceeding.

(b) In addition to ordering a physical or mental examination, the board may, notwithstanding sections 13.384, 144.651, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the licensee's or applicant's consent if the board has probable cause to believe that a physician assistant comes under subdivision 1, clause (1).

The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private under chapter 13.

Subd. 7. Tax clearance certificate. (a) In addition to the provisions of subdivision 1, the board may not issue or renew a license if the commissioner of revenue notifies the board and the licensee or applicant for licensure that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The board may issue or renew the license only if:

(1) the commissioner of revenue issues a tax clearance certificate; and

(2) the commissioner of revenue, the licensee, or the applicant forwards a copy of the clearance to the board.

The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given:

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes, and

(2) "Delinquent taxes" do not include a tax liability if:

(i) an administrative or court action that contests the amount or validity of the liability has been filed or served;

(ii) the appeal period to contest the tax liability has not expired; or

(iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) When a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the registrant or applicant. The notice may be served personally or by mail.

(d) The board shall require all licensees or applicants to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants, including their names and addresses, Social Security numbers, and business identification numbers. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

Subd. 8. Limitation. No board proceeding against a licensee shall be instituted unless commenced within seven years from the date of commission of some portion of the offense except for alleged violations of subdivision 1, clause (19), or subdivision 7.

History: 1995 c 205 art 1 s 12; 1997 c 7 art 1 s 76; 1999 c 227 s 22; 2004 c 146 art 3 s 7; 2005 c 56 s 1; 2007 c 147 art 10 s 15; 2009 c 159 s 24



Section 147A.14 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under this chapter may report the violation to the board.

Subd. 2. Institutions. Any hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the institution or organization, any of its administrators, or its medical or other committees to revoke, suspend, restrict, or condition a physician assistant's privilege to practice or treat patients in the institution or as part of the organization, any denial of privileges, or any other disciplinary action. The institution or organization shall also report the resignation of any physician assistants prior to the conclusion of any disciplinary proceeding, or prior to the commencement of formal charges but after the physician assistant had knowledge that formal charges were contemplated or in preparation. Each report made under this subdivision must state the nature of the action taken, state in detail the reasons for the action, and identify the specific patient medical records upon which the action was based. No report shall be required of a physician assistant voluntarily limiting the practice of the physician assistant at a hospital provided that the physician assistant notifies all hospitals at which the physician assistant has privileges of the voluntary limitation and the reasons for it.

Subd. 3. Physician assistant organizations. A state or local physician assistant organization shall report to the board any termination, revocation, or suspension of membership or any other disciplinary action taken against a physician assistant. If the society has received a complaint which might be grounds for discipline under this chapter against a member physician assistant on which it has not taken any disciplinary action, the society shall report the complaint and the reason why it has not taken action on it or shall direct the complainant to the Board of Medical Practice. This subdivision does not apply to a physician assistant organization when it performs peer review functions as an agent of an outside entity, organization, or system.

Subd. 4. Licensed professionals. Licensed health professionals and persons holding residency permits under section 147.0391, shall report to the board personal knowledge of any conduct which the person reasonably believes constitutes grounds for disciplinary action under this chapter by a physician assistant, including any conduct indicating that the person may be incompetent, or may have engaged in unprofessional conduct or may be medically or physically unable to engage safely in practice as a physician assistant. No report shall be required if the information was obtained in the course of a physician-patient relationship if the patient is a physician assistant, and the treating physician successfully counsels the person to limit or withdraw from practice to the extent required by the impairment.

Subd. 5. Insurers. Four times each year as prescribed by the board, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to physician assistants, and any medical clinic, hospital, political subdivision, or other entity that self-insures and provides professional liability coverage to physician assistants, shall submit to the board a report concerning the physician assistants against whom professional malpractice settlements or awards have been made to the plaintiff.

Any medical clinic, hospital, political subdivision, or other entity which provides liability coverage on behalf of a physician assistant shall submit to the board a report concerning settlements or awards paid on behalf of a physician assistant, and any settlements or awards paid by a clinic, hospital, political subdivision, or other entity on its own behalf because of care rendered by a physician assistant. The report shall be made to the board within 30 days of any settlement. The report must contain at least the following information:

(1) the total number of medical malpractice settlements or awards made to the plaintiff;

(2) the date the medical malpractice settlements or awards to the plaintiff were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made to the plaintiff;

(4) the dollar amount of each medical malpractice settlement or award;

(5) the regular address of the practice of the physician assistant against whom an award was made or with whom a settlement was made; and

(6) the name of the physician assistant against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the above information, report to the board any information it possesses which tends to substantiate a charge that a physician assistant may have engaged in conduct violating this chapter.

Subd. 6. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court which adjudges or includes a finding that a physician assistant is mentally ill, mentally incompetent, guilty of a felony, guilty of a violation of federal or state narcotics laws or controlled substances act, or guilty of an abuse or fraud under Medicare or Medicaid, appoints a guardian of the physician assistant pursuant to sections 524.5-101 to 524.5-502, or commits a physician assistant pursuant to chapter 253B.

Subd. 7. Self-reporting. A physician assistant shall report to the board any personal action which is a violation of this chapter.

Subd. 8. Deadlines; forms. Reports required by subdivisions 2 to 7 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 9. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 2 to 7 or any related documents.

History: 1995 c 205 art 1 s 13; 2004 c 146 art 3 s 47



Section 147A.15 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the board pursuant to this chapter or for otherwise reporting to the board violations or alleged violations of this chapter. All such reports are confidential and absolutely privileged communications.

Subd. 2. Investigation; indemnification. (a) Members of the board, persons employed by the board, and consultants retained by the board for the purpose of investigation of violations or the preparation and management of charges of violations of this chapter on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under this chapter.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of or relating to their duties under section 147A.155.

(c) For purposes of this section, a member of the board or a consultant described in paragraph (a) is considered a state employee under section 3.736, subdivision 9.

Subd. 3. Physician assistant cooperation. A physician assistant who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of patient medical records, as reasonably requested by the board, to assist the board in its investigation. The board shall pay for copies requested. If the board does not have a written consent from a patient permitting access to the patient's records, the physician assistant shall delete any data in the record which identifies the patient before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

History: 1995 c 205 art 1 s 14; 2004 c 186 s 5



Section 147A.155 — REPORTS TO COMMISSIONER OF HEALTH.

(a) The board shall maintain a record of an event that comes to the board's attention that, in the judgment of the board or a committee of the board, qualifies as an adverse health care event under section 144.7065.

(b) Within 30 days of making a determination under paragraph (a) that an event qualifies as an adverse health care event, the board shall forward to the commissioner of health a report of the event, including the facility involved, the date of the event, and information known to the board regarding the event. The report shall not include any identifying information for any of the health care professionals, facility employees, or patients involved.

History: 2004 c 186 s 6



Section 147A.16 — FORMS OF DISCIPLINARY ACTION.

When the board finds that a licensed physician assistant has violated a provision of this chapter, it may do one or more of the following:

(1) revoke the license;

(2) suspend the license;

(3) impose limitations or conditions on the physician assistant's practice, including limiting the scope of practice to designated field specialties; impose retraining or rehabilitation requirements; require practice under additional supervision; or condition continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(4) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the physician assistant of any economic advantage gained by reason of the violation charged or to reimburse the board for the cost of the investigation and proceeding;

(5) order the physician assistant to provide unremunerated professional service under supervision at a designated public hospital, clinic, or other health care institution; or

(6) censure or reprimand the licensed physician assistant.

Upon judicial review of any board disciplinary action taken under this chapter, the reviewing court shall seal the administrative record, except for the board's final decision, and shall not make the administrative record available to the public.

History: 1995 c 205 art 1 s 15; 2009 c 159 s 25



Section 147A.17 — PHYSICIAN ASSISTANT ACCOUNTABILITY.

Subdivision 1. Investigation. The board shall maintain and keep current a file containing the reports and complaints filed against physician assistants in the state. Each complaint filed with the board pursuant to section 214.10, subdivision 1, shall be investigated according to section 214.10, subdivision 2.

Whenever the files maintained by the board show that a medical malpractice settlement or award to the plaintiff has been made against a physician assistant as reported by insurers pursuant to this chapter, the executive director of the board shall notify the board and the board may authorize a review of the physician assistant's practice.

Subd. 2. Attorney general investigation. When the board initiates a review of a physician assistant's practice, it shall notify the attorney general who shall investigate the matter in the same manner as provided in section 214.10. If an investigation is to be made, the attorney general shall notify the physician assistant, and, if the incident being investigated occurred there, the administrator and chief of staff at the medical care facilities in which the physician assistant serves.

Subd. 3. Access to hospital records. The board shall have access to hospital and medical records of a patient treated by the physician assistant under review if the patient signs a written consent form permitting such access. If no consent form has been signed, the hospital or physician assistant shall first delete data in the record which identifies the patient before providing it to the board.

History: 1995 c 205 art 1 s 16



Section 147A.18 — DELEGATED AUTHORITY TO PRESCRIBE, DISPENSE, AND ADMINISTER DRUGS AND MEDICAL DEVICES.

Subdivision 1. Delegation. (a) A supervising physician may delegate to a physician assistant who is licensed by the board, certified by the National Commission on Certification of Physician Assistants or successor agency approved by the board, and who is under the supervising physician's supervision, the authority to prescribe, dispense, and administer legend drugs, controlled substances, and medical devices subject to the requirements in this section. The authority to dispense includes, but is not limited to, the authority to request, receive, and dispense sample drugs. This authority to dispense extends only to those drugs described in the written agreement developed under paragraph (b).

(b) The delegation agreement between the physician assistant and supervising physician must include a statement by the supervising physician regarding delegation or nondelegation of the functions of prescribing, dispensing, and administering legend drugs, controlled substances, and medical devices to the physician assistant. The statement must include categories of drugs for which the supervising physician delegates prescriptive and dispensing authority, including controlled substances when applicable. The delegation must be appropriate to the physician assistant's practice and within the scope of the physician assistant's training. Physician assistants who have been delegated the authority to prescribe, dispense, and administer legend drugs, controlled substances, and medical devices shall provide evidence of current certification by the National Commission on Certification of Physician Assistants or its successor agency when applying for licensure or license renewal as physician assistants. Physician assistants who have been delegated the authority to prescribe controlled substances must also hold a valid DEA registration. Supervising physicians shall retrospectively review the prescribing, dispensing, and administering of legend drugs, controlled substances, and medical devices by physician assistants, when this authority has been delegated to the physician assistant as part of the physician-physician assistant delegation agreement. The process and schedule for the review must be outlined in the physician-physician assistant delegation agreement.

(c) The board may establish by rule:

(1) a system of identifying physician assistants eligible to prescribe, administer, and dispense legend drugs and medical devices;

(2) a system of identifying physician assistants eligible to prescribe, administer, and dispense controlled substances;

(3) a method of determining the categories of legend drugs, controlled substances, and medical devices that each physician assistant is allowed to prescribe, administer, and dispense; and

(4) a system of transmitting to pharmacies a listing of physician assistants eligible to prescribe legend drugs, controlled substances, and medical devices.

Subd. 2. Termination and reinstatement of prescribing authority. The authority of a physician assistant to prescribe, dispense, and administer legend drugs, controlled substances, and medical devices shall end immediately when:

(1) the physician-physician assistant delegation agreement is terminated;

(2) the authority to prescribe, dispense, and administer is terminated or withdrawn by the supervising physician;

(3) the physician assistant's license is placed on inactive status;

(4) the physician assistant loses National Commission on Certification of Physician Assistants or successor agency certification; or

(5) the physician assistant loses or terminates licensure status.

Subd. 3. Other requirements and restrictions. (a) Each prescription initiated by a physician assistant shall indicate the following:

(1) the date of issue;

(2) the name and address of the patient;

(3) the name and quantity of the drug prescribed;

(4) directions for use; and

(5) the name and address of the prescribing physician assistant.

(b) In prescribing, dispensing, and administering legend drugs, controlled substances, and medical devices, a physician assistant must conform with the agreement, chapter 151, and this chapter.

Subd. 4. [Repealed by amendment, 2009 c 159 s 26]

Subd. 5. [Repealed by amendment, 2009 c 159 s 26]

History: 1995 c 205 art 1 s 17; 2001 c 49 s 1; 2005 c 147 art 6 s 1,2; 2009 c 159 s 26



Section 147A.19 — IDENTIFICATION REQUIREMENTS.

Physician assistants licensed under this chapter shall keep their license available for inspection at their primary place of business and shall, when engaged in their professional activities, wear a name tag identifying themselves as a "physician assistant."

History: 1995 c 205 art 1 s 18; 2009 c 159 s 27



Section 147A.20 — PHYSICIAN-PHYSICIAN ASSISTANT AGREEMENT DOCUMENTS.

Subdivision 1. Physician-physician assistant delegation agreement. (a) A physician assistant and supervising physician must sign a physician-physician assistant delegation agreement which specifies scope of practice and manner of supervision as required by the board. The agreement must contain:

(1) a description of the practice setting;

(2) a listing of categories of delegated duties;

(3) a description of supervision type; and

(4) a description of the process and schedule for review of prescribing, dispensing, and administering legend and controlled drugs and medical devices by the physician assistant authorized to prescribe.

(b) The agreement must be maintained by the supervising physician and physician assistant and made available to the board upon request. If there is a delegation of prescribing, administering, and dispensing of legend drugs, controlled substances, and medical devices, the agreement shall include a description of the prescriptive authority delegated to the physician assistant. Physician assistants shall have a separate agreement for each place of employment. Agreements must be reviewed and updated on an annual basis. The supervising physician and physician assistant must maintain the physician-physician assistant delegation agreement at the address of record.

(c) Physician assistants must provide written notification to the board within 30 days of the following:

(1) name change;

(2) address of record change; and

(3) telephone number of record change.

Subd. 2. Practice location notification. A licensed physician assistant shall submit a practice location notification to the board within 30 business days of starting practice, changing practice location, or changing supervising physician. The notification shall include the name, business address, and telephone number of the supervising physician and the physician assistant. Individuals who practice without submitting a practice location notification shall be subject to disciplinary action under section 147A.13 for practicing without a license, unless the care is provided in response to a disaster or emergency situation pursuant to section 147A.23.

History: 1995 c 205 art 1 s 19; 2001 c 49 s 2; 2004 c 279 art 2 s 3; 2009 c 159 s 28; 2016 c 125 s 3,4



Section 147A.21 — RULEMAKING AUTHORITY.

The board shall adopt rules:

(1) setting license fees;

(2) setting renewal fees;

(3) setting fees for temporary licenses; and

(4) establishing renewal dates.

History: 1995 c 205 art 1 s 20; 2009 c 159 s 29



Section 147A.23 — RESPONDING TO DISASTER SITUATIONS.

(a) A physician assistant duly licensed or credentialed in a United States jurisdiction or by a federal employer who is responding to a need for medical care created by an emergency according to section 604A.01, or a state or local disaster may render such care as the physician assistant is trained to provide, under the physician assistant's license or credential, without the need of a physician-physician assistant delegation agreement or a notice of intent to practice as required under section 147A.20. A physician assistant may provide emergency care without physician supervision or under the supervision that is available.

(b) The physician who provides supervision to a physician assistant while the physician assistant is rendering care in accordance with this section may do so without meeting the requirements of section 147A.20.

(c) The supervising physician who otherwise provides supervision to a physician assistant under a physician-physician assistant delegation agreement described in section 147A.20 shall not be held medically responsible for the care rendered by a physician assistant pursuant to paragraph (a). Services provided by a physician assistant under paragraph (a) shall be considered outside the scope of the relationship between the supervising physician and the physician assistant.

History: 1999 c 226 s 1; 2000 c 298 s 1; 2009 c 159 s 30



Section 147A.24 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Amount of education required. Applicants for license renewal must either meet standards for continuing education through current certification by the National Commission on Certification of Physician Assistants, or its successor agency as approved by the board, or provide evidence of successful completion of at least 50 contact hours of continuing education within the two years immediately preceding license renewal.

Subd. 2. Type of education required. Continuing education is approved if it is equivalent to category 1 credit hours as defined by the American Osteopathic Association Bureau of Professional Education, the Royal College of Physicians and Surgeons of Canada, the American Academy of Physician Assistants, or by organizations that have reciprocal arrangements with the physician recognition award program of the American Medical Association.

History: 1995 c 205 art 1 s 22; 2003 c 2 art 1 s 20; 2009 c 159 s 31



Section 147A.26 — PROCEDURES.

The board shall establish, in writing, internal operating procedures for receiving and investigating complaints, accepting and processing applications, granting licenses, and imposing enforcement actions. The written internal operating procedures may include procedures for sharing complaint information with government agencies in this and other states. Procedures for sharing complaint information must be consistent with the requirements for handling government data under chapter 13.

History: 1995 c 205 art 1 s 24; 1997 c 187 art 2 s 4; 2009 c 159 s 32



Section 147A.27 — PHYSICIAN ASSISTANT ADVISORY COUNCIL.

Subdivision 1. Membership. (a) The Physician Assistant Advisory Council is created and is composed of seven persons appointed by the board. The seven persons must include:

(1) two public members, as defined in section 214.02;

(2) three physician assistants licensed under this chapter who meet the criteria for a new applicant under section 147A.02; and

(3) two licensed physicians with experience supervising physician assistants.

(b) No member shall serve more than two consecutive terms. If a member is appointed for a partial term and serves more than half of that term it shall be considered a full term.

Subd. 2. Organization. The council shall be organized and administered under section 15.059.

Subd. 3. Duties. The council shall advise the board regarding:

(1) physician assistant licensure standards;

(2) enforcement of grounds for discipline;

(3) distribution of information regarding physician assistant licensure standards;

(4) applications and recommendations of applicants for licensure or license renewal;

(5) complaints and recommendations to the board regarding disciplinary matters and proceedings concerning applicants and licensees according to sections 214.10; 214.103; and 214.13, subdivisions 6 and 7; and

(6) issues related to physician assistant practice and regulation.

The council shall perform other duties authorized for the council by chapter 214 as directed by the board.

History: 1997 c 120 s 1; 2000 c 298 s 2; 2007 c 123 s 7; 2009 c 159 s 33






Chapter 147B — ACUPUNCTURE PRACTITIONERS

Section 147B.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Acupressure. "Acupressure" means the application of pressure to acupuncture points.

Subd. 3. Acupuncture practice. "Acupuncture practice" means a comprehensive system of health care using Oriental medical theory and its unique methods of diagnosis and treatment. Its treatment techniques include the insertion of acupuncture needles through the skin and the use of other biophysical methods of acupuncture point stimulation, including the use of heat, Oriental massage techniques, electrical stimulation, herbal supplemental therapies, dietary guidelines, breathing techniques, and exercise based on Oriental medical principles.

Subd. 4. Acupuncture needle. "Acupuncture needle" means a needle designed exclusively for acupuncture purposes. It has a solid core, with a tapered point, and is 0.12 mm to 0.45 mm in thickness. It is constructed of stainless steel, gold, silver, or other board-approved materials as long as the materials can be sterilized according to recommendations of the National Centers for Disease Control and Prevention.

Subd. 5. Acupuncture points. "Acupuncture points" means specific anatomically described locations as defined by the recognized acupuncture reference texts. These texts are listed in the study guide to the examination for the NCCAOM certification exam.

Subd. 6. Acupuncture practitioner. "Acupuncture practitioner" means a person licensed to practice acupuncture under this chapter.

Subd. 7. Board. "Board" means the Board of Medical Practice or its designee.

Subd. 8. [Repealed, 2002 c 375 art 3 s 11]

Subd. 9. Breathing techniques. "Breathing techniques" means Oriental breathing exercises taught to a patient as part of a treatment plan.

Subd. 10. Cupping. "Cupping" means a therapy in which a jar-shaped instrument is attached to the skin and negative pressure is created by using suction.

Subd. 11. Dermal friction. "Dermal friction" means rubbing on the surface of the skin, using topical ointments with a smooth-surfaced instrument without a cutting edge that can be sterilized or, if disposable, a onetime only use product.

Subd. 12. Diplomate in acupuncture. "Diplomate in acupuncture" means a person who is certified by the NCCAOM as having met the standards of competence established by the NCCAOM, who subscribes to the NCCAOM code of ethics, and who has a current and active NCCAOM certificate. Current and active NCCAOM certification indicates successful completion of continued professional development and previous satisfaction of NCCAOM requirements.

Subd. 13. Electrical stimulation. "Electrical stimulation" means a method of stimulating acupuncture points by an electrical current of .001 to 100 milliamps, or other current as approved by the board. Electrical stimulation may be used by attachment of a device to an acupuncture needle or may be used transcutaneously without penetrating the skin.

Subd. 14. Herbal therapies. "Herbal therapies" are the use of herbs and patent herbal remedies as supplements as part of the treatment plan of the patient.

Subd. 15. [Repealed, 2002 c 375 art 3 s 11]

Subd. 16. NCCAOM. "NCCAOM" means the National Certification Commission for Acupuncture and Oriental Medicine, a not-for-profit corporation organized under section 501(c)(4) of the Internal Revenue Code.

Subd. 16a. NCCAOM certification. "NCCAOM certification" means a certification granted by the NCCAOM to a person who has met the standards of competence established for either NCCAOM certification in acupuncture or NCCAOM certification in Oriental medicine.

Subd. 17. Needle sickness. "Needle sickness" is a temporary state of nausea and dizziness that is a potential side effect to needle insertion and from which full recovery occurs when the needles are removed.

Subd. 18. Oriental medicine. "Oriental medicine" means a system of healing arts that perceives the circulation and balance of energy in the body as being fundamental to the well-being of the individual. It implements the theory through specialized methods of analyzing the energy status of the body and treating the body with acupuncture and other related modalities for the purpose of strengthening the body, improving energy balance, maintaining or restoring health, improving physiological function, and reducing pain.

History: 1995 c 177 s 2; 1998 c 254 art 1 s 38-40; 2004 c 279 art 3 s 1



Section 147B.02 — LICENSURE.

Subdivision 1. Licensure required. Except as provided under subdivision 4, it is unlawful for any person to engage in the practice of acupuncture without a valid license after June 30, 1997. Each licensed acupuncture practitioner shall conspicuously display the license in the place of practice.

Subd. 2. Designation. A person licensed under this chapter shall use the title of licensed acupuncturist or L.Ac. following the person's name in all forms of advertising, professional literature, and billings. A person may not, in the conduct of an occupation or profession pertaining to the practice of acupuncture or in connection with the person's name, use the words or letters licensed acupuncturist, Minnesota licensed acupuncturist, or any other words, letters, abbreviations, or insignia indicating or implying that a person is an acupuncturist without a license issued under this section. A student attending an acupuncture training program must be identified as a student acupuncturist.

Subd. 3. Penalty. A person who violates this section is guilty of a misdemeanor and subject to discipline under section 147.091.

Subd. 4. Exceptions. (a) The following persons may practice acupuncture within the scope of their practice without an acupuncture license:

(1) a physician licensed under chapter 147;

(2) an osteopathic physician licensed under chapter 147;

(3) a chiropractor licensed under chapter 148;

(4) a person who is studying in a formal course of study or tutorial intern program approved by the acupuncture advisory council established in section 147B.05 so long as the person's acupuncture practice is supervised by a licensed acupuncturist or a person who is exempt under clause (5);

(5) a visiting acupuncturist practicing acupuncture within an instructional setting for the sole purpose of teaching at a school registered with the Minnesota Office of Higher Education, who may practice without a license for a period of one year, with two one-year extensions permitted; and

(6) a visiting acupuncturist who is in the state for the sole purpose of providing a tutorial or workshop not to exceed 30 days in one calendar year.

(b) This chapter does not prohibit a person who does not have an acupuncturist license from practicing specific noninvasive techniques, such as acupressure, that are within the scope of practice as set forth in section 147B.06, subdivision 4.

Subd. 5. [Repealed, 2004 c 279 art 3 s 3]

Subd. 6. License by reciprocity. The board shall issue an acupuncture license to a person who holds a current license or certificate as an acupuncturist from another jurisdiction if the board determines that the standards for certification or licensure in the other jurisdiction meet or exceed the requirements for licensure in Minnesota and a letter is received from that jurisdiction that the acupuncturist is in good standing in that jurisdiction.

Subd. 7. Licensure requirements. (a) After June 30, 1997, an applicant for licensure must:

(1) submit a completed application for licensure on forms provided by the board, which must include the applicant's name and address of record, which shall be public;

(2) unless licensed under subdivision 5 or 6, submit a notarized copy of a current NCCAOM certification;

(3) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief;

(4) submit with the application all fees required; and

(5) sign a waiver authorizing the board to obtain access to the applicant's records in this state or any state in which the applicant has engaged in the practice of acupuncture.

(b) The board may ask the applicant to provide any additional information necessary to ensure that the applicant is able to practice with reasonable skill and safety to the public.

(c) The board may investigate information provided by an applicant to whether the information is accurate and complete. The board shall notify an applicant of action taken on the application and the reasons for denying licensure if licensure is denied.

Subd. 8. Licensure expiration. Licenses issued under this section expire annually.

Subd. 9. Renewal. (a) To renew a license an applicant must:

(1) annually, or as determined by the board, complete a renewal application on a form provided by the board;

(2) submit the renewal fee;

(3) provide documentation of current and active NCCAOM certification; or

(4) if licensed under subdivision 5 or 6, meet the same NCCAOM professional development activity requirements as those licensed under subdivision 7.

(b) An applicant shall submit any additional information requested by the board to clarify information presented in the renewal application. The information must be submitted within 30 days after the board's request, or the renewal request is nullified.

Subd. 10. Licensure renewal notice. At least 30 days before the license renewal date, the board shall send out a renewal notice to the last known address of the licensee. The notice must include a renewal application and a notice of fees required for renewal. If the licensee does not receive a renewal notice, the licensee must still meet the requirements for registration renewal under this section.

Subd. 11. Renewal deadline. The renewal application and fee must be postmarked on or before June 30 of the year of renewal or as determined by the board.

Subd. 12. Inactive status. (a) A license may be placed in inactive status upon application to the board and upon payment of an inactive status fee. The board may not renew or restore a license that has lapsed and has not been renewed within two annual license renewal cycles.

(b) An inactive license may be reactivated by the license holder upon application to the board. A licensee whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all the requirements then in existence for the initial license to practice acupuncture in the state of Minnesota. The application must include:

(1) evidence of current and active NCCAOM certification;

(2) evidence of the certificate holder's payment of an inactive status fee;

(3) an annual fee; and

(4) all back fees since previous renewal.

(c) A person licensed under subdivision 5 who has allowed the license to reach inactive status must become NCCAOM certified.

Subd. 13. Temporary permit. The board may issue a temporary permit to practice acupuncture to an applicant eligible for licensure under this section only if the application for licensure is complete, all applicable requirements in this section have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the acupuncturist's application for licensure.

History: 1995 c 177 s 3; 1995 c 212 art 3 s 59; 1998 c 254 art 1 s 41-44; 1999 c 33 s 4,5; 2002 c 375 art 3 s 8; 2005 c 107 art 2 s 60; 2016 c 119 s 7



Section 147B.03 — NCCAOM PROFESSIONAL DEVELOPMENT ACTIVITY REQUIREMENTS.

Subdivision 1. NCCAOM requirements. Unless a person is licensed under section 147B.02, subdivision 6, each licensee is required to meet the NCCAOM professional development activity requirements to maintain NCCAOM certification. These requirements may be met through a board approved continuing education program.

Subd. 2. Board approval. The board shall approve a continuing education program if the program meets the following requirements:

(1) it directly relates to the practice of acupuncture;

(2) each member of the faculty shows expertise in the subject matter by holding a degree or certificate from an educational institution, has verifiable experience in traditional Oriental medicine, or has special training in the subject area;

(3) the program lasts at least one contact hour;

(4) there are specific written objectives describing the goals of the program for the participants; and

(5) the program sponsor maintains attendance records for four years.

Subd. 3. Continuing education topics. (a) Continuing education program topics may include, but are not limited to, Oriental medical theory and techniques including Oriental massage; Oriental nutrition; Oriental herbology and diet therapy; Oriental exercise; western sciences such as anatomy, physiology, biochemistry, microbiology, psychology, nutrition, history of medicine; and medical terminology or coding.

(b) Practice management courses are excluded under this section.

Subd. 4. Verification. The board shall periodically select a random sample of acupuncturists and require the acupuncturist to show evidence of having completed the NCCAOM professional development activities requirements. Either the acupuncturist, the state, or the national organization that maintains continuing education records may provide the board documentation of the continuing education program.

History: 1995 c 177 s 4; 1998 c 254 art 1 s 45,46; 2016 c 158 art 1 s 66



Section 147B.04 — BOARD ACTION ON APPLICATIONS.

Subdivision 1. Verification of application information. The board or Acupuncture Advisory Council established under section 147B.05, with the approval of the board, may verify information provided by an application for licensure under section 147B.02 to determine if the information is accurate and complete.

Subd. 2. Notification of board action. Within 120 days of receipt of the application, the board shall notify each applicant in writing of the action taken on the application.

Subd. 3. Request for hearing by applicant denied. An applicant denied licensure must be notified of the determination, and the grounds for it, and may request a hearing on the determination by filing a written statement of issues with the board within 20 days after receipt of the notice from the board. After the hearing, the board shall notify the applicant in writing of its decision.

History: 1995 c 177 s 5



Section 147B.05 — ACUPUNCTURE ADVISORY COUNCIL.

Subdivision 1. Creation. The advisory council to the Board of Medical Practice for acupuncture consists of seven members appointed by the board to three-year terms. Four members must be licensed acupuncture practitioners, one member must be a licensed physician or osteopathic physician who also practices acupuncture, one member must be a licensed chiropractor who is NCCAOM certified, and one member must be a member of the public who has received acupuncture treatment as a primary therapy from a NCCAOM certified acupuncturist.

Subd. 2. Administration; compensation; removal; quorum. The advisory council is governed by section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the board on issuance, denial, renewal, suspension, revocation, conditioning, or restricting of licenses to practice acupuncture;

(2) advise the board on issues related to receiving, investigating, conducting hearings, and imposing disciplinary action in relation to complaints against acupuncture practitioners;

(3) maintain a register of acupuncture practitioners licensed under section 147B.02;

(4) maintain a record of all advisory council actions;

(5) prescribe registration application forms, license forms, protocol forms, and other necessary forms;

(6) review the patient visit records submitted by applicants during the transition period;

(7) advise the board regarding standards for acupuncturists;

(8) distribute information regarding acupuncture practice standards;

(9) review complaints;

(10) advise the board regarding continuing education programs;

(11) review the investigation of reports of complaints and recommend to the board whether disciplinary action should be taken; and

(12) perform other duties authorized by advisory councils under chapter 214, as directed by the board.

History: 1995 c 177 s 6; 1998 c 254 art 1 s 47; 1999 c 33 s 6; 2003 c 87 s 1; 2007 c 123 s 8; 2016 c 119 s 7



Section 147B.06 — PROFESSIONAL CONDUCT.

Subdivision 1. Practice standards. (a) Before treatment of a patient, an acupuncture practitioner shall ask whether the patient has been examined by a licensed physician or other professional, as defined by section 145.61, subdivision 2, with regard to the patient's illness or injury, and shall review the diagnosis as reported.

(b) The practitioner shall obtain informed consent from the patient, after advising the patient of the following information which must be supplied to the patient in writing before or at the time of the initial visit:

(1) the practitioner's qualifications including:

(i) education;

(ii) license information; and

(iii) outline of the scope of practice of acupuncturists in Minnesota; and

(2) side effects which may include the following:

(i) some pain in the treatment area;

(ii) minor bruising;

(iii) infection;

(iv) needle sickness; or

(v) broken needles.

(c) The practitioner shall obtain acknowledgment by the patient in writing that the patient has been advised to consult with the patient's primary care physician about the acupuncture treatment if the patient circumstances warrant or the patient chooses to do so.

(d) The practitioner shall inquire whether the patient has a pacemaker or bleeding disorder.

Subd. 2. Sterilized equipment. An acupuncture practitioner shall use sterilized equipment that has been sterilized under standards of the National Centers for Disease Control and Prevention.

Subd. 3. State and municipal public health regulations. An acupuncture practitioner shall comply with all applicable state and municipal requirements regarding public health.

Subd. 4. Scope of practice. The scope of practice of acupuncture includes, but is not limited to, the following:

(1) using Oriental medical theory to assess and diagnose a patient;

(2) using Oriental medical theory to develop a plan to treat a patient. The treatment techniques that may be chosen include:

(i) insertion of sterile acupuncture needles through the skin;

(ii) acupuncture stimulation including, but not limited to, electrical stimulation or the application of heat;

(iii) cupping;

(iv) dermal friction;

(v) acupressure;

(vi) herbal therapies;

(vii) dietary counseling based on traditional Chinese medical principles;

(viii) breathing techniques;

(ix) exercise according to Oriental medical principles; or

(x) Oriental massage.

Subd. 5. Patient records. An acupuncturist shall maintain a patient record for each patient treated, including:

(1) a copy of the informed consent;

(2) evidence of a patient interview concerning the patient's medical history and current physical condition;

(3) evidence of a traditional acupuncture examination and diagnosis;

(4) record of the treatment including points treated; and

(5) evidence of evaluation and instructions given to the patient.

Subd. 6. Referral to other health care practitioners. Referral to other health care practitioners is required when an acupuncturist practitioner sees patients with potentially serious disorders including, but not limited to:

(1) cardiac conditions including uncontrolled hypertension;

(2) acute, severe abdominal pain;

(3) acute, undiagnosed neurological changes;

(4) unexplained weight loss or gain in excess of 15 percent of the body weight in less than a three-month period;

(5) suspected fracture or dislocation;

(6) suspected systemic infections;

(7) any serious undiagnosed hemorrhagic disorder; and

(8) acute respiratory distress without previous history.

The acupuncturist shall request a consultation or written diagnosis from a licensed physician for patients with potentially serious disorders.

Subd. 7. Data practices. Data maintained on an acupuncture patient by an acupuncture practitioner is subject to section 144.336.

History: 1995 c 177 s 7; 2004 c 279 art 3 s 2



Section 147B.07 — DISCIPLINE; REPORTING.

For purposes of this chapter, acupuncturist licensees and applicants are subject to the provisions of sections 147.091 to 147.162.

History: 1995 c 177 s 8



Section 147B.08 — FEES.

Subdivision 1. Annual registration fee. The board shall establish the fee of $150 for initial licensure and $150 annual licensure renewal. The board may prorate the initial licensure fee.

Subd. 2. Penalty fee for late renewals. The penalty fee for late submission for renewal application is $50.

Subd. 3. Deposit. Fees collected by the board under this section must be deposited in the state government special revenue fund.

History: 1995 c 177 s 9






Chapter 147C — RESPIRATORY CARE PRACTITIONERS

Section 147C.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Advisory council. "Advisory council" means the Respiratory Care Advisory Council established under section 147C.35.

Subd. 3. Approved education program. "Approved education program" means a university, college, or other postsecondary education program leading to eligibility for registry or certification in respiratory care, that, at the time the student completes the program, is accredited by a national accrediting organization approved by the board.

Subd. 4. Board. "Board" means the Board of Medical Practice or its designee.

Subd. 5. Contact hour. "Contact hour" means an instructional session of 50 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities.

Subd. 6. Credential. "Credential" means a license or other evidence of qualification or authorization to engage in respiratory care practice in this state or any other state.

Subd. 7. Credentialing examination. "Credentialing examination" means an examination administered by the National Board for Respiratory Care, its successor organization, or the Canadian Society for Respiratory Care for credentialing as a respiratory therapist or other title indicating an entry or advanced level respiratory care practitioner.

Subd. 7a. Equipment maintenance. "Equipment maintenance" includes, but is not limited to, downloading and subsequent reporting of stored compliance and physiological data, adjustments to respiratory equipment based on compliance downloads, protocols, and provider orders specific to noninvasive continuous positive airway pressure, bi-level devices.

Subd. 8. Health care facility. "Health care facility" means a hospital as defined in section 144.50, subdivision 2, a medical facility as defined in section 144.561, subdivision 1, paragraph (b), or a nursing home as defined in section 144A.01, subdivision 5, a long-term acute care facility, a subacute care facility, an outpatient clinic, a physician's office, a rehabilitation facility, or a hospice.

Subd. 9. Qualified medical direction. "Qualified medical direction" means direction from a licensed physician who is on the staff or is a consultant of a health care facility or home care agency or home medical equipment provider and who has a special interest in and knowledge of the diagnosis and treatment of deficiencies, abnormalities, and diseases of the cardiopulmonary system.

Subd. 9a. Patient instruction. "Patient instruction" includes, but is not limited to, patient education on the care, use, and maintenance of respiratory equipment, patient interface fittings, and adjustments.

Subd. 10. Respiratory care. "Respiratory care" means the provision of services described under section 147C.05 for the assessment, treatment, education, management, evaluation, and care of patients with deficiencies, abnormalities, and diseases of the cardiopulmonary system, under the supervision of a physician and pursuant to a referral, or a verbal, written, or telecommunicated order from a physician, nurse practitioner, or physician assistant. Respiratory care includes, but is not limited to, education pertaining to health promotion, disease prevention and management, patient care, and treatment.

History: 1997 c 120 s 2; 2009 c 142 art 2 s 1



Section 147C.05 — SCOPE OF PRACTICE.

(a) The practice of respiratory care by a licensed respiratory therapist includes, but is not limited to, the following services:

(1) providing and monitoring therapeutic administration of medical gases, aerosols, humidification, and pharmacological agents related to respiratory care procedures, but not including administration of general anesthesia;

(2) carrying out therapeutic application and monitoring of mechanical ventilatory support;

(3) providing cardiopulmonary resuscitation and maintenance of natural airways and insertion and maintenance of artificial airways;

(4) assessing and monitoring signs, symptoms, and general behavior relating to, and general physical response to, respiratory care treatment or evaluation for treatment and diagnostic testing, including determination of whether the signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics;

(5) obtaining physiological specimens and interpreting physiological data including:

(i) analyzing arterial and venous blood gases;

(ii) assessing respiratory secretions;

(iii) measuring ventilatory volumes, pressures, and flows;

(iv) testing pulmonary function;

(v) testing and studying the cardiopulmonary system; and

(vi) diagnostic and therapeutic testing of breathing patterns related to sleep disorders;

(6) assisting hemodynamic monitoring and support of the cardiopulmonary system;

(7) assessing and making suggestions for modifications in the treatment regimen based on abnormalities, protocols, or changes in patient response to respiratory care treatment;

(8) providing cardiopulmonary rehabilitation including respiratory-care related educational components, postural drainage, chest physiotherapy, breathing exercises, aerosolized administration of medications, and equipment use and maintenance;

(9) instructing patients and their families in techniques for the prevention, alleviation, and rehabilitation of deficiencies, abnormalities, and diseases of the cardiopulmonary system; and

(10) transcribing and implementing verbal, written, or telecommunicated orders from a physician, nurse practitioner, or physician assistant for respiratory care services.

(b) This section does not prohibit a respiratory therapist from performing advances in the art and techniques of respiratory care learned through formal or specialized training as approved by the Respiratory Care Advisory Council.

(c) This section does not prohibit an individual licensed or credentialed as a respiratory therapist in another state or country from providing respiratory care in an emergency in this state, providing respiratory care as a member of an organ harvesting team, or from providing respiratory care on board an ambulance as part of an ambulance treatment team.

History: 1997 c 120 s 3; 2005 c 147 art 6 s 3; 2009 c 142 art 2 s 2



Section 147C.10 — UNLICENSED PRACTICE PROHIBITED; PROTECTED TITLES AND RESTRICTIONS ON USE.

Subdivision 1. Protected titles. A person who does not hold a license or temporary permit under this chapter as a respiratory therapist or whose license or permit has lapsed, been suspended, or been revoked may not use the title "Minnesota licensed respiratory therapist," "licensed respiratory therapist," "respiratory therapist," "inhalation therapist," or "inhalation therapy technician," or use, in connection with the individual's name, the letters "RT" or "LRT" or any other titles, words, letters, abbreviations, or insignia indicating or implying that the individual is eligible for licensure by the state as a respiratory therapist unless the individual has been licensed as a respiratory therapist according to this chapter.

Subd. 1a. Unlicensed practice prohibited. No person shall practice respiratory care unless the person is licensed as a respiratory therapist under this chapter except as otherwise provided under this chapter.

Subd. 2. Other health care practitioners. (a) Nothing in this chapter shall prohibit the practice of any profession or occupation licensed or registered by the state by any person duly licensed or registered to practice the profession or occupation or to perform any act that falls within the scope of practice of the profession or occupation.

(b) Nothing in this chapter shall be construed to require a respiratory care license for:

(1) a student enrolled in a respiratory therapy or polysomnography technology education program accredited by the Commission on Accreditation of Allied Health Education Programs, its successor organization, or another nationally recognized accrediting organization;

(2) a respiratory therapist as a member of the United States armed forces while performing duties incident to that duty;

(3) an individual employed by a durable medical equipment provider or a home medical equipment provider who delivers, sets up, instructs the patient on the use of, or maintains respiratory care equipment, but does not perform assessment, education, or evaluation of the patient;

(4) self-care by a patient or gratuitous care by a friend or relative who does not purport to be a licensed respiratory therapist; or

(5) an individual employed in a sleep lab or center as a polysomnographic technologist under the supervision of a licensed physician.

Subd. 3. Penalty. A person who violates this section is guilty of a gross misdemeanor.

Subd. 4. Identification of licensed practitioners. Respiratory therapists licensed in Minnesota shall wear name tags that identify them as respiratory therapists while in a professional setting. If not written in full, this must be designated as "RT" or "LRT." A student attending an accredited respiratory therapy education program must be identified as a student respiratory therapist. This abbreviated designation is Student RT. Unregulated individuals who work in an assisting respiratory role under the supervision of respiratory therapists must be identified as respiratory therapy assistants or aides.

History: 1997 c 120 s 4; 2009 c 142 art 2 s 3; 2009 c 174 art 2 s 7



Section 147C.15 — LICENSURE REQUIREMENTS.

Subdivision 1. General requirements for licensure. To be eligible for a license, an applicant, with the exception of those seeking licensure by reciprocity under subdivision 2, must:

(1) submit a completed application on forms provided by the board along with all fees required under section 147C.40 that includes:

(i) the applicant's name, Social Security number, home address, e-mail address, and telephone number, and business address and telephone number;

(ii) the name and location of the respiratory therapy education program the applicant completed;

(iii) a list of degrees received from educational institutions;

(iv) a description of the applicant's professional training beyond the first degree received;

(v) the applicant's work history for the five years preceding the application, including the average number of hours worked per week;

(vi) a list of registrations, certifications, and licenses held in other jurisdictions;

(vii) a description of any other jurisdiction's refusal to credential the applicant;

(viii) a description of all professional disciplinary actions initiated against the applicant in any jurisdiction; and

(ix) any history of drug or alcohol abuse, and any misdemeanor or felony conviction;

(2) submit a certificate of completion from an approved education program;

(3) achieve a qualifying score on a credentialing examination within five years prior to application for registration;

(4) submit a verified copy of a valid and current credential, issued by the National Board for Respiratory Care or other board-approved national organization, as a certified respiratory therapist, registered respiratory therapist, or other entry or advanced level respiratory therapist designation;

(5) submit additional information as requested by the board, including providing any additional information necessary to ensure that the applicant is able to practice with reasonable skill and safety to the public;

(6) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief; and

(7) sign a waiver authorizing the board to obtain access to the applicant's records in this or any other state in which the applicant has completed an approved education program or engaged in the practice of respiratory therapy.

Subd. 2. Licensure by reciprocity. To be eligible for licensure by reciprocity, the applicant must be credentialed by the National Board for Respiratory Care or other board-approved organization and have worked at least eight weeks of the previous five years as a respiratory therapist and must:

(1) submit the application materials and fees as required by subdivision 1, clauses (1), (4), (5), (6), and (7);

(2) provide a verified copy from the appropriate government body of a current and unrestricted credential or license for the practice of respiratory therapy in another jurisdiction that has initial credentialing requirements equivalent to or higher than the requirements in subdivision 1; and

(3) provide letters of verification from the appropriate government body in each jurisdiction in which the applicant holds a credential or license. Each letter must state the applicant's name, date of birth, credential number, date of issuance, a statement regarding disciplinary actions, if any, taken against the applicant, and the terms under which the credential was issued.

Subd. 3. Temporary permit. The board may issue a temporary permit to practice as a respiratory therapist to an applicant eligible for licensure under this section if the application for licensure is complete, all applicable requirements in this section have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the respiratory therapist's application for licensure.

Subd. 4. [Repealed by amendment, 2009 c 142 art 2 s 4]

Subd. 5. [Repealed by amendment, 2009 c 142 art 2 s 4]

Subd. 6. License expiration. Licenses issued under this chapter expire annually.

Subd. 7. Renewal. (a) To be eligible for license renewal a licensee must:

(1) annually, or as determined by the board, complete a renewal application on a form provided by the board;

(2) submit the renewal fee;

(3) provide evidence every two years of a total of 24 hours of continuing education approved by the board as described in section 147C.25; and

(4) submit any additional information requested by the board to clarify information presented in the renewal application. The information must be submitted within 30 days after the board's request, or the renewal request is nullified.

(b) Applicants for renewal who have not practiced the equivalent of eight full weeks during the past five years must achieve a passing score on retaking the credentialing examination.

Subd. 8. Change of address. A licensee who changes addresses must inform the board within 30 days, in writing, of the change of address. All notices or other correspondence mailed to or served on a licensee by the board at the licensee's address on file with the board shall be considered as having been received by the licensee.

Subd. 9. License renewal notice. At least 30 days before the license renewal date, the board shall send out a renewal notice to the last known address of the licensee on file. The notice must include a renewal application and a notice of fees required for renewal. It must also inform the licensee that the license will expire without further action by the board if an application for license renewal is not received before the deadline for renewal. The licensee's failure to receive this notice shall not relieve the licensee of the obligation to meet the deadline and other requirements for license renewal. Failure to receive this notice is not grounds for challenging expiration of licensure status.

Subd. 10. Renewal deadline. The renewal application and fee must be postmarked on or before July 1 of the year of renewal or as determined by the board. If the postmark is illegible, the application shall be considered timely if received by the third working day after the deadline.

Subd. 11. [Repealed by amendment, 2009 c 142 art 2 s 4]

Subd. 12. Licensure following lapse of licensed status for two years or less. For any individual whose license has lapsed for two years or less, to regain a license, the individual must:

(1) apply for license renewal according to subdivision 7;

(2) document compliance with the continuing education requirements of section 147C.25 since the licensee's initial licensure or last renewal; and

(3) submit the fees required under section 147C.40 for the period not licensed, including the fee for late renewal.

Subd. 13. Cancellation due to nonrenewal. The board shall not renew, reissue, reinstate, or restore a license that has lapsed and has not been renewed within two annual renewal cycles. A licensee whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all requirements then in existence for initial licensure as a respiratory therapist.

Subd. 14. Cancellation of license in good standing. (a) A registrant licensee holding an active license as a respiratory therapist in the state may, upon approval of the board, be granted license cancellation if the board is not investigating the person as a result of a complaint or information received or if the board has not begun disciplinary proceedings against the licensee. Such action by the board shall be reported as a cancellation of a license in good standing.

(b) A licensee who receives board approval for license cancellation is not entitled to a refund of any licensure fees paid for the license year in which cancellation of the license occurred.

(c) To obtain a license after cancellation, a licensee must obtain a new license by applying for licensure and fulfilling the requirements then in existence for obtaining initial licensure as a respiratory therapist.

History: 1997 c 120 s 5; 2009 c 142 art 2 s 4



Section 147C.20 — BOARD ACTION ON APPLICATIONS FOR LICENSURE.

(a) The board shall act on each application for licensure according to paragraphs (b) to (d).

(b) The board shall determine if the applicant meets the requirements for licensure under section 147C.15. The board or advisory council may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The board shall notify each applicant in writing of action taken on the application, the grounds for denying licensure if licensure is denied, and the applicant's right to review under paragraph (d).

(d) Applicants denied licensure may make a written request to the board, within 30 days of the board's notice, to appear before the advisory council or its designee and for the advisory council to review the board's decision to deny the applicant's licensure. After reviewing the denial, the advisory council shall make a recommendation to the board as to whether the denial shall be affirmed. Each applicant is allowed only one request for review per yearly licensure period.

History: 1997 c 120 s 6; 2009 c 142 art 2 s 5



Section 147C.25 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Number of required contact hours. Two years after the date of initial licensure, and every two years thereafter, a licensee applying for license renewal must complete a minimum of 24 contact hours of board-approved continuing education in the two years preceding license renewal and attest to completion of continuing education requirements by reporting to the board.

Subd. 2. Approved programs. The board shall approve continuing education programs that have been approved for continuing education credit by the American Association of Respiratory Care or the Minnesota Society for Respiratory Care or their successor organizations. The board shall also approve programs substantially related to respiratory therapy that are sponsored by an accredited university or college, medical school, state or national medical association, national medical specialty society, or that are approved for continuing education credit by the Minnesota Board of Nursing.

Subd. 3. Approval of continuing education programs. The board shall also approve continuing education programs that do not meet the requirements of subdivision 2 but that meet the following criteria:

(1) the program content directly relates to the practice of respiratory therapy;

(2) each member of the program faculty is knowledgeable in the subject matter as demonstrated by a degree from an accredited education program, verifiable experience in the field of respiratory therapy, special training in the subject matter, or experience teaching in the subject area;

(3) the program lasts at least one contact hour;

(4) there are specific, measurable, written objectives, consistent with the program, describing the expected outcomes for the participants; and

(5) the program sponsor has a mechanism to verify participation and maintains attendance records for three years.

Subd. 4. Hospital, health care facility, or medical company in-services. Hospital, health care facility, or medical company in-service programs may qualify for continuing education credits provided they meet the requirements of this section.

Subd. 5. Accumulation of contact hours. A licensee may not apply contact hours acquired in one two-year reporting period to a future continuing education reporting period.

Subd. 6. Verification of continuing education credits. The board shall periodically select a random sample of licensees and require those licensees to supply the board with evidence of having completed the continuing education to which they attested. Documentation may come directly from the licensee or from state or national organizations that maintain continuing education records.

Subd. 7. Restriction on continuing education topics. A licensee may apply no more than a combined total of eight hours of continuing education in the areas of management, risk management, personal growth, and educational techniques to a two-year reporting period.

Subd. 8. Credit for credentialing examination. A licensee may fulfill the continuing education requirements for a two-year reporting period by achieving a qualifying score on one of the credentialing examinations or a specialty credentialing examination of the National Board for Respiratory Care or another board-approved testing organization. A licensee may achieve 12 hours of continuing education credit by completing a National Board for Respiratory Care or other board-approved testing organization's specialty examination.

History: 1997 c 120 s 7; 2009 c 142 art 2 s 6



Section 147C.30 — DISCIPLINE; REPORTING.

For purposes of this chapter, licensed respiratory therapists and applicants are subject to the provisions of sections 147.091 to 147.162.

History: 1997 c 120 s 8; 2009 c 142 art 2 s 7



Section 147C.35 — RESPIRATORY CARE ADVISORY COUNCIL.

Subdivision 1. Membership. The board shall appoint a seven-member Respiratory Care Advisory Council consisting of two public members as defined in section 214.02, three licensed respiratory therapists, and two licensed physicians with expertise in respiratory care.

Subd. 2. Organization. The advisory council shall be organized and administered under section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the board regarding standards for respiratory therapists;

(2) provide for distribution of information regarding respiratory therapy standards;

(3) advise the board on enforcement of sections 147.091 to 147.162;

(4) review applications and recommend granting or denying licensure or license renewal;

(5) advise the board on issues related to receiving and investigating complaints, conducting hearings, and imposing disciplinary action in relation to complaints against respiratory therapists;

(6) advise the board regarding approval of continuing education programs using the criteria in section 147C.25, subdivision 3; and

(7) perform other duties authorized for advisory councils by chapter 214, as directed by the board.

History: 1997 c 120 s 9; 2001 c 31 s 1; 2003 c 87 s 2; 2007 c 123 s 9; 2009 c 142 art 2 s 8



Section 147C.40 — FEES.

Subdivision 1. Fees. The board shall adopt rules setting:

(1) licensure fees;

(2) renewal fees;

(3) late fees;

(4) inactive status fees; and

(5) fees for temporary permits.

Subd. 2. Proration of fees. The board may prorate the initial annual license fee. All licensees are required to pay the full fee upon license renewal.

Subd. 3. Penalty fee for late renewals. An application for license renewal submitted after the deadline must be accompanied by a late fee in addition to the required fees.

Subd. 4. Nonrefundable fees. All of the fees in subdivision 1 are nonrefundable.

History: 1997 c 120 s 10; 2009 c 142 art 2 s 9






Chapter 147D — TRADITIONAL MIDWIVES

Section 147D.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Advisory council. "Advisory council" means the Advisory Council of Traditional Midwifery established under section 147D.25.

Subd. 3. Approved education program. "Approved education program" means a university, college, or other education program leading to eligibility for certification in midwifery that is approved or accredited by the Midwifery Education and Accreditation Council (MEAC) or its successor, or a national accrediting organization recommended by the advisory council and approved by the board.

Subd. 4. Board. "Board" means the Board of Medical Practice.

Subd. 5. Contact hour. "Contact hour" means 50 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities, of a board-approved learning experience either through an instructional session or clinical practice.

Subd. 6. Credential. "Credential" means a license, permit, certification, registration, or other evidence of qualification or authorization to engage in the practice of traditional midwifery in this state or any other state.

Subd. 7. Credentialing examination. "Credentialing examination" means an examination administered by the North American Registry of Midwives (NARM) or its successor, or other national testing organization recommended by the advisory council and approved by the board for credentialing as a licensed traditional midwife. A credentialing examination must include a written examination and a skills assessment.

Subd. 8. Normal pregnancy. "Normal pregnancy" means a pregnancy that is progressing and proceeding spontaneously without the need for medical intervention or the use of instruments and where spontaneous onset of labor occurs between 37 and 42 weeks.

Subd. 9. Traditional midwifery services. "Traditional midwifery services" means the assessment and care of a woman and newborn during pregnancy, labor, birth, and the postpartum period outside a hospital.

Subd. 10. Transfer of care. "Transfer of care" means transferring, during the course of pregnancy, the responsibility of providing services to a client from the traditional midwife to a licensed health care provider.

Subd. 11. Transport. "Transport" means the transferring during labor, birth, or the postpartum period of the client to a hospital.

History: 1999 c 162 s 1



Section 147D.03 — MIDWIFERY.

Subdivision 1. General. Within the meaning of sections 147D.01 to 147D.27, a person who shall publicly profess to be a traditional midwife and who, for a fee, shall assist or attend to a woman in pregnancy, childbirth outside a hospital, and postpartum, shall be regarded as practicing traditional midwifery.

Subd. 2. Scope of practice. The practice of traditional midwifery includes, but is not limited to:

(1) initial and ongoing assessment for suitability of traditional midwifery care;

(2) providing prenatal education and coordinating with a licensed health care provider as necessary to provide comprehensive prenatal care, including the routine monitoring of vital signs, indicators of fetal developments, and laboratory tests, as needed, with attention to the physical, nutritional, and emotional needs of the woman and her family;

(3) attending and supporting the natural process of labor and birth;

(4) postpartum care of the mother and an initial assessment of the newborn; and

(5) providing information and referrals to community resources on childbirth preparation, breast-feeding, exercise, nutrition, parenting, and care of the newborn.

Subd. 3. Unauthorized services. The practice of traditional midwifery does not include:

(1) the use of any surgical instrument at a childbirth, except as necessary to sever the umbilical cord or repair a first- or second-degree perineal laceration;

(2) the assisting of childbirth by artificial or mechanical means; or

(3) the removal of a placenta accreta.

History: 1999 c 162 s 2



Section 147D.05 — PROFESSIONAL CONDUCT.

Subdivision 1. Practice standards. (a) A licensed traditional midwife shall provide an initial and ongoing screening to ensure that each client receives safe and appropriate care. A licensed traditional midwife shall only accept and provide care to those women who are expected to have a normal pregnancy, labor, and delivery. As part of the initial screening to determine whether any contraindications are present, the licensed traditional midwife must take a detailed health history that includes the woman's social, medical, surgical, menstrual, gynecological, contraceptive, obstetrical, family, nutritional, and drug/chemical use histories. If a licensed traditional midwife determines at any time during the course of the pregnancy that a woman's condition may preclude attendance by a traditional midwife, the licensed traditional midwife must refer the client to a licensed health care provider. As part of the initial and ongoing screening, a licensed traditional midwife must provide or recommend that the client receive the following services, if indicated, from an appropriate health care provider:

(1) initial laboratory pregnancy screening, including blood group and type, antibody screen, Indirect Coombs, rubella titer, CBC with differential and syphilis serology;

(2) gonorrhea and chlamydia cultures;

(3) screening for sickle cell;

(4) screening for hepatitis B and human immunodeficiency virus (HIV);

(5) maternal serum alpha-fetoprotein test and ultrasound;

(6) Rh antibody and glucose screening at 28 weeks gestation;

(7) mandated newborn screening;

(8) Rh screening of the infant for maternal RhoGAM treatment; and

(9) screening for premature labor.

(b) A client must make arrangements to have the results of any of the tests described in paragraph (a) sent to the licensed traditional midwife providing services to the client. The licensed traditional midwife must include these results in the client's record.

Subd. 2. Written plan. A licensed traditional midwife must prepare a written plan with each client to ensure continuity of care throughout pregnancy, labor, and delivery. The written plan must incorporate the conditions under which the medical consultation plan, including the transfer of care or transport of the client, may be implemented.

Subd. 3. Health regulations. A licensed traditional midwife must comply with all applicable state and municipal requirements regarding public health.

Subd. 4. Client records. A licensed traditional midwife must maintain a client record on each client, including:

(1) a copy of the informed consent form described in section 147D.07;

(2) evidence of an initial client screening described in this section;

(3) a copy of the written plan described in subdivision 2;

(4) a record of prenatal and postpartum care provided to the client at each visit; and

(5) a detailed record of the labor and delivery process.

Subd. 5. Data. All records maintained on each client by a licensed traditional midwife are subject to sections 144.291 to 144.298.

History: 1999 c 162 s 3; 2007 c 147 art 10 s 15; 2016 c 125 s 5



Section 147D.07 — INFORMED CONSENT.

Subdivision 1. General. Before providing any services to a client, a licensed traditional midwife must:

(1) advise the client of the information contained in the informed consent form;

(2) provide the client with an informed consent form; and

(3) have the form returned with the client's signature attesting that the client understands the consent form and the information contained in the form.

Subd. 2. Contents. The informed consent form must be written in language understandable to the client and, at a minimum, must contain the following:

(1) name, address, telephone number, and license number of the licensed traditional midwife;

(2) a description of the licensed traditional midwife's education, training, and experience in traditional midwifery;

(3) the licensed traditional midwife's fees and method of billing;

(4) the right of the client to file a complaint with the board and the procedures for filing a complaint;

(5) a description of the licensed traditional midwife's medical consultation plan and the antepartum, intrapartum, and postpartum conditions requiring consultation, transfer of care, or transport to a hospital;

(6) the scope of care and services to be provided to the client by the licensed traditional midwife;

(7) the available alternatives to traditional midwifery care;

(8) a statement indicating that the client's records and any transaction with the licensed traditional midwife are confidential;

(9) a notice that reads: "We realize that there are risks associated with birth, including the risk of death or disability of either mother or child. We understand that a situation may arise, which requires emergency medical care and that it may not be possible to transport the mother and/or baby to the hospital in time to benefit from such care. We fully accept the outcome and consequences of our decision to have a licensed traditional midwife attend us during pregnancy and at our birth. We realize that our licensed traditional midwife is not licensed to practice medicine. We are not seeking a licensed physician or certified nurse midwife as the primary caregiver for this pregnancy, and we understand that our licensed traditional midwife shall inform us of any observed signs or symptoms of disease, which may require evaluation, care, or treatment by a medical practitioner. We agree that we are totally responsible for obtaining qualified medical assistance for the care of any disease or pathological condition.";

(10) the right of a client to refuse services unless otherwise provided by law;

(11) a disclosure of whether the licensed traditional midwife carries malpractice or liability insurance; and

(12) the client's and licensed traditional midwife's signatures and date of signing.

Subd. 3. Filing. The licensed traditional midwife must have a signed informed consent form on file for each client. Upon request, the licensed traditional midwife must provide a copy of the informed consent form to the board.

History: 1999 c 162 s 4



Section 147D.09 — LIMITATIONS OF PRACTICE.

(a) A licensed traditional midwife shall not prescribe, dispense, or administer prescription drugs, except as permitted under paragraph (b).

(b) A licensed traditional midwife may administer vitamin K either orally or through intramuscular injection, maternal RhoGAM treatment, postpartum antihemorrhagic drugs under emergency situations, local anesthetic, oxygen, and a prophylactic eye agent to the newborn infant.

(c) A licensed traditional midwife shall not perform any operative or surgical procedures except for suture repair of first- or second-degree perineal lacerations.

History: 1999 c 162 s 5; 2016 c 125 s 6



Section 147D.11 — MEDICAL CONSULTATION PLAN.

(a) To be eligible for licensure as a traditional midwife, an applicant must develop a medical consultation plan, including an emergency plan. The plan must describe guidelines and under what conditions the plan is to be implemented for:

(1) consultation with a licensed health care provider;

(2) the transfer of care to a licensed health care provider; and

(3) immediate transport to a hospital.

(b) The conditions requiring the implementation of the medical consultation plan must meet at a minimum the conditions established by the Minnesota Midwives Guild in the Standards of Care and Certification Guide, the most current edition.

History: 1999 c 162 s 6



Section 147D.13 — REPORTING.

Subdivision 1. Record of birth. A licensed traditional midwife must complete a record of birth in accordance with section 144.215.

Subd. 2. Practice report. (a) A licensed traditional midwife must compile a summary report on each client. The report must include the following:

(1) vital records;

(2) scope of care administered;

(3) whether the medical consultation plan was implemented; and

(4) any physician or other health care provider referrals made.

(b) The board or advisory council may review these reports at any time upon request.

Subd. 3. Public health report. A licensed traditional midwife must promptly report to the commissioner of health and to the board any maternal, fetal, or neonatal mortality or morbidity.

Subd. 4. Disciplinary action. A licensed traditional midwife must report to the board termination, revocation, or suspension of the licensed traditional midwife's certification or any disciplinary action taken against the licensed traditional midwife by the North American Registry of Midwives.

History: 1999 c 162 s 7; 1Sp2001 c 9 art 15 s 32; 2015 c 21 art 1 s 109; 2016 c 125 s 7



Section 147D.15 — PROTECTED TITLES.

Subdivision 1. Protected titles. No person may use the title "licensed traditional midwife," or "licensed midwife," or use, in connection with the person's name, the letters "LTM," "LM," or any other titles, words, letters, abbreviations, or insignia indicating or implying that the person is licensed or eligible for licensure by the state as a licensed traditional midwife unless the person has been licensed as a licensed traditional midwife according to this chapter.

Subd. 2. Prohibited from practicing. A person whose license under this chapter has been revoked by the board is prohibited from practicing traditional midwifery.

Subd. 3. Penalty. A person who violates this section is guilty of a misdemeanor.

History: 1999 c 162 s 8



Section 147D.17 — LICENSURE REQUIREMENTS.

Subdivision 1. General requirements for licensure. To be eligible for licensure, an applicant, with the exception of those seeking licensure by reciprocity under subdivision 2, must:

(1) submit a completed application on forms provided by the board along with all fees required under section 147D.27 that includes:

(i) the applicant's name, Social Security number, home address and telephone number, and business address and telephone number;

(ii) a list of degrees received from educational institutions;

(iii) a description of the applicant's professional training;

(iv) a list of registrations, certifications, and licenses held in other jurisdictions;

(v) a description of any other jurisdiction's refusal to credential the applicant;

(vi) a description of all professional disciplinary actions initiated against the applicant in any jurisdiction; and

(vii) any history of drug or alcohol abuse, and any misdemeanor or felony conviction;

(2) submit a diploma from an approved education program or submit evidence of having completed an apprenticeship;

(3) submit a verified copy of a valid and current credential, issued by the North American Registry of Midwives or other national organization recommended by the advisory council and approved by the board, as a certified professional midwife;

(4) submit current certification from the American Heart Association or the American Red Cross for adult and infant cardiopulmonary resuscitation;

(5) submit a copy of the applicant's medical consultation plan;

(6) submit documentation verifying that the applicant has the following practical experience through an apprenticeship or other supervisory setting:

(i) the provision of 75 prenatal examinations, including 20 initial examinations;

(ii) supervised participation in 20 births, ten of which must be in a home setting;

(iii) participation as the primary birth attendant under the supervision of a licensed traditional midwife at an additional 20 births, ten of which must have occurred outside a state licensed health care facility;

(iv) 20 newborn examinations; and

(v) 40 postpartum examinations;

(7) submit additional information as requested by the board, including any additional information necessary to ensure that the applicant is able to practice with reasonable skill and safety to the public;

(8) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief; and

(9) sign a waiver authorizing the board to obtain access to the applicant's records in this or any other state in which the applicant has completed an approved education program or engaged in the practice of traditional midwifery.

Subd. 2. Licensure by reciprocity. To be eligible for licensure by reciprocity, the applicant must be credentialed by the North American Registry of Midwives or other national organization recommended by the advisory council and approved by the board and must:

(1) submit the application materials and appropriate fees as required under subdivision 1, clauses (1), (3), (4), (5), (6), (7), (8), and (9), and section 147D.27;

(2) provide a verified copy from the appropriate body of a current and unrestricted credential for the practice of traditional midwifery in another jurisdiction that has initial credentialing requirements equivalent to or higher than the requirements in subdivision 1; and

(3) provide letters of verification from the appropriate government body in each jurisdiction in which the applicant holds a credential. Each letter must state the applicant's name, date of birth, credential number, date of issuance, a statement regarding disciplinary actions, if any, taken against the applicant, and if the applicant is in good standing in that jurisdiction.

Subd. 3. Temporary permit. The board may issue a temporary permit to practice as a licensed traditional midwife to an applicant eligible for licensure under this section if the application for licensure is complete, all applicable requirements in this section have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the application for licensure.

Subd. 4. [Repealed, 2016 c 125 s 16]

Subd. 5. License expiration. Licenses issued under this chapter expire annually.

Subd. 6. Renewal. To be eligible for license renewal, a licensed traditional midwife must:

(1) complete a renewal application on a form provided by the board;

(2) submit the renewal fee;

(3) provide evidence every three years of a total of 30 hours of continuing education approved by the board as described in section 147D.21;

(4) submit evidence of an annual peer review and update of the licensed traditional midwife's medical consultation plan; and

(5) submit any additional information requested by the board. The information must be submitted within 30 days after the board's request, or the renewal request is nullified.

Subd. 7. Change of address. A licensed traditional midwife who changes addresses must inform the board within 30 days, in writing, of the change of address. All notices or other correspondence mailed to or served on a licensed traditional midwife by the board at the licensed traditional midwife's address on file with the board shall be considered as having been received by the licensed traditional midwife.

Subd. 8. License renewal notice. At least 30 days before the license renewal date, the board shall send out a renewal notice to the last known address of the licensed traditional midwife on file. The notice must include a renewal application and a notice of fees required for renewal. It must also inform the licensed traditional midwife that licensure will expire without further action by the board if an application for license renewal is not received before the deadline for renewal. The licensed traditional midwife's failure to receive this notice shall not relieve the licensed traditional midwife of the obligation to meet the deadline and other requirements for license renewal. Failure to receive this notice is not grounds for challenging expiration of licensure status.

Subd. 9. Renewal deadline. The renewal application and fee must be postmarked on or before July 1 or as determined by the board. If the postmark is illegible, the application shall be considered timely if received by the third working day after the deadline.

Subd. 10. Inactive status and return to active status. (a) A license may be placed in inactive status upon application to the board by the licensed traditional midwife and upon payment of an inactive status fee.

(b) Licensed traditional midwives seeking restoration to active from inactive status must pay the current renewal fees and all unpaid back inactive fees. They must meet the criteria for renewal specified in subdivision 6, including continuing education hours equivalent to one hour for each month of inactive status, prior to submitting an application to regain licensure status. If the inactive status extends beyond five years, a qualifying score on a credentialing examination, or completion of an advisory council-approved eight-week supervised practical experience is required. If the licensed traditional midwife intends to regain active licensure by means of eight weeks of advisory council-approved practical experience, the licensed traditional midwife shall be granted temporary licensure for a period of no longer than six months.

Subd. 11. Licensure following lapse of licensure status for two years or less. For any individual whose licensure status has lapsed for two years or less, to regain licensure status, the individual must:

(1) apply for license renewal according to subdivision 6;

(2) document compliance with the continuing education requirements of section 147D.21 since the licensed traditional midwife's initial licensure or last renewal; and

(3) submit the fees required under section 147D.27 for the period not licensed, including the fee for late renewal.

Subd. 12. Cancellation due to nonrenewal. The board shall not renew, reissue, reinstate, or restore a license that has lapsed and has not been renewed within two licensure renewal cycles starting July 1999. A licensed traditional midwife whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all requirements then in existence for initial licensure as a licensed traditional midwife.

Subd. 13. Cancellation of licensure in good standing. (a) A licensed traditional midwife holding an active license as a licensed traditional midwife in the state may, upon approval of the board, be granted licensure cancellation if the board is not investigating the person as a result of a complaint or information received or if the board has not begun disciplinary proceedings against the licensed traditional midwife. Such action by the board shall be reported as a cancellation of licensure in good standing.

(b) A licensed traditional midwife who receives board approval for licensure cancellation is not entitled to a refund of any license fees paid for the licensure period in which cancellation of the license occurred.

(c) To obtain licensure after cancellation, a licensed traditional midwife must obtain a new license by applying for licensure and fulfilling the requirements then in existence for obtaining an initial license as a traditional midwife.

History: 1999 c 162 s 9



Section 147D.19 — BOARD ACTION ON APPLICATIONS FOR LICENSURE.

(a) The board shall act on each application for licensure according to paragraphs (b) to (d).

(b) The board shall determine if the applicant meets the requirements for licensure under section 147D.17. The board or advisory council may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The board shall notify each applicant in writing of action taken on the application, the grounds for denying licensure if licensure is denied, and the applicant's right to review under paragraph (d).

(d) Applicants denied licensure may make a written request to the board, within 30 days of the board's notice, to appear before the advisory council and for the advisory council to review the board's decision to deny the applicant's license. After reviewing the denial, the advisory council shall make a recommendation to the board as to whether the denial shall be affirmed. Each applicant is allowed only one request for review per licensure period.

History: 1999 c 162 s 10



Section 147D.21 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Number of required contact hours. Three years after the date of initial licensure and every three years thereafter, a licensed traditional midwife must complete a minimum of 30 contact hours of board-approved continuing education and attest to completion of continuing education requirements by reporting to the board. At least five contact hours within a three-year reporting period must involve adult cardiopulmonary resuscitation and either infant cardiopulmonary resuscitation or neonatal advanced life support.

Subd. 2. Approval of continuing education programs. The board shall approve continuing education programs that meet the following criteria:

(1) the program content directly relates to the practice of traditional midwifery;

(2) each member of the program faculty is knowledgeable in the subject matter as demonstrated by a degree from an accredited education program, verifiable experience in the field of traditional midwifery, special training in the subject matter, or experience teaching in the subject area;

(3) the program lasts at least one contact hour;

(4) there are specific, measurable, written objectives, consistent with the program, describing the expected outcomes for the participants; and

(5) the program sponsor has a mechanism to verify participation and maintains attendance records for three years.

Subd. 3. Continuing education topics. Continuing education program topics may include, but are not limited to, traditional midwifery care in the prenatal, labor, birth, and postpartum and newborn periods; assessing contraindications; care in emergency situations; ethics; and nutrition.

Subd. 4. Accumulation of contact hours. A licensed traditional midwife may not apply contact hours acquired in one three-year reporting period to a future continuing education reporting period.

Subd. 5. Verification of continuing education credits. The board shall periodically select a random sample of licensed traditional midwives and require those licensed traditional midwives to supply the board with evidence of having completed the continuing education to which they attested. Documentation may come directly from the licensed traditional midwife or from state or national organizations that maintain continuing education records.

History: 1999 c 162 s 11



Section 147D.23 — DISCIPLINE; REPORTING.

For purposes of this chapter, licensed traditional midwives and applicants are subject to the provisions of sections 147.091 to 147.162.

History: 1999 c 162 s 12



Section 147D.25 — ADVISORY COUNCIL ON LICENSED TRADITIONAL MIDWIFERY.

Subdivision 1. Membership. The board shall appoint a five-member Advisory Council on Licensed Traditional Midwifery. One member shall be a licensed physician who has been or is currently consulting or collaborating with licensed traditional midwives appointed from a list of names submitted to the board by the Minnesota Council of Certified Professional Midwives or its successors. Three members shall be licensed traditional midwives appointed from a list of names submitted to the board by Midwifery Now and the Minnesota Council of Certified Professional Midwives or their successors. One member shall be a parent of a child born under the care of a licensed traditional midwife appointed from a list of names submitted to the board by Minnesota Families for Midwifery, or its successor.

Subd. 2. Organization. The advisory council shall be organized and administered under section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the board regarding standards for licensed traditional midwives;

(2) provide for distribution of information regarding licensed traditional midwifery practice standards;

(3) advise the board on enforcement of this chapter;

(4) review applications and recommend granting or denying licensure or license renewal;

(5) advise the board on issues related to receiving and investigating complaints, conducting hearings, and imposing disciplinary action in relation to complaints against licensed traditional midwives;

(6) advise the board regarding approval of continuing education programs using the criteria in section 147D.21, subdivision 2;

(7) recommend alternate accrediting and credentialing organizations or agencies to the board; and

(8) perform other duties authorized for advisory councils by chapter 214, as directed by the board.

History: 1999 c 162 s 13; 2003 c 87 s 3; 2007 c 123 s 10; 2016 c 125 s 8



Section 147D.27 — FEES.

Subdivision 1. Licensure fee. The license application fee is $100. The fee for initial licensure and annual renewal is $100. The fee for inactive status is $50. The fee for a temporary permit is $75.

Subd. 2. Proration of fees. The board may prorate the initial licensure fee. All licensed traditional midwives are required to pay the full fee upon license renewal.

Subd. 3. Penalty fee for late renewals. An application for license renewal submitted after the deadline must be accompanied by a late fee of $75 in addition to the required fees.

Subd. 4. Nonrefundable fees. The fees in this section are nonrefundable.

History: 1999 c 162 s 14






Chapter 147E — REGISTERED NATUROPATHIC DOCTORS

Section 147E.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Advisory council. "Advisory council" means the Registered Naturopathic Doctor Advisory Council established under section 147E.35.

Subd. 3. Approved naturopathic medical education program. "Approved naturopathic medical education program" means a naturopathic medical education program in the United States or Canada and meets the requirements for accreditation by the Council on Naturopathic Medical Education (CNME) or an equivalent federally recognized accrediting body for the naturopathic medical profession recognized by the board. This program must offer graduate-level full-time didactic and supervised clinical training leading to the degree of Doctor of Naturopathy or Doctor of Naturopathic Medicine. The program must be an institution, or part of an institution, of higher education that at the time the student completes the program is:

(1) either accredited or is a candidate for accreditation by a regional institution accrediting agency recognized by the United States Secretary of Education; or

(2) a degree granting college or university that prior to the existence of CNME offered a full-time structured curriculum in basic sciences and supervised patient care comprising a doctoral naturopathic medical education that is at least 132 weeks in duration, must be completed in at least 35 months, and is reputable and in good standing in the judgment of the board.

Subd. 4. Board. "Board" means the Board of Medical Practice or its designee.

Subd. 5. Contact hour. "Contact hour" means an instructional session of 50 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities.

Subd. 6. Homeopathic preparations. "Homeopathic preparations" means medicines prepared according to the Homeopathic Pharmacopoeia of the United States.

Subd. 7. Registered naturopathic doctor. "Registered naturopathic doctor" means an individual registered under this chapter.

Subd. 8. Minor office procedures. "Minor office procedures" means the use of operative, electrical, or other methods for the repair and care incidental to superficial lacerations and abrasions, superficial lesions, and the removal of foreign bodies located in the superficial tissues and the use of antiseptics and local topical anesthetics in connection with such methods.

Subd. 9. Naturopathic licensing examination. "Naturopathic licensing examination" means the Naturopathic Physicians Licensing Examination or its successor administered by the North American Board of Naturopathic Examiners or its successor as recognized by the board.

Subd. 10. Naturopathic medicine. "Naturopathic medicine" means a system of primary health care for the prevention, assessment, and treatment of human health conditions, injuries, and diseases that uses:

(1) services, procedures, and treatments as described in section 147E.05; and

(2) natural health procedures and treatments in section 146A.01, subdivision 4.

Subd. 11. Naturopathic physical medicine. "Naturopathic physical medicine" includes, but is not limited to, the therapeutic use of the physical agents of air, water, heat, cold, sound, light, and electromagnetic nonionizing radiation and the physical modalities of electrotherapy, diathermy, ultraviolet light, hydrotherapy, massage, stretching, colon hydrotherapy, frequency specific microcurrent, electrical muscle stimulation, transcutaneous electrical nerve stimulation, and therapeutic exercise.

History: 2008 c 348 s 1



Section 147E.05 — SCOPE OF PRACTICE.

Subdivision 1. Practice parameters. (a) The practice of naturopathic medicine includes, but is not limited to, the following services:

(1) ordering, administering, prescribing, or dispensing for preventive and therapeutic purposes: food, extracts of food, nutraceuticals, vitamins, minerals, amino acids, enzymes, botanicals and their extracts, botanical medicines, herbal remedies, homeopathic medicines, dietary supplements and nonprescription drugs as defined by the Federal Food, Drug, and Cosmetic Act, glandulars, protomorphogens, lifestyle counseling, hypnotherapy, biofeedback, dietary therapy, electrotherapy, galvanic therapy, oxygen, therapeutic devices, barrier devices for contraception, and minor office procedures, including obtaining specimens to assess and treat disease;

(2) performing or ordering physical examinations and physiological function tests;

(3) ordering clinical laboratory tests and performing waived tests as defined by the United States Food and Drug Administration Clinical Laboratory Improvement Amendments of 1988 (CLIA);

(4) referring a patient for diagnostic imaging including x-ray, CT scan, MRI, ultrasound, mammogram, and bone densitometry to an appropriately licensed health care professional to conduct the test and interpret the results;

(5) prescribing nonprescription medications and therapeutic devices or ordering noninvasive diagnostic procedures commonly used by physicians in general practice; and

(6) prescribing or performing naturopathic physical medicine.

(b) A registered naturopathic doctor may admit patients to a hospital if the naturopathic doctor meets the hospital's governing body requirements regarding credentialing and privileging process.

Subd. 2. Prohibitions on practice. (a) The practice of naturopathic medicine does not include:

(1) administering therapeutic ionizing radiation or radioactive substances;

(2) administering general or spinal anesthesia;

(3) prescribing, dispensing, or administering legend drugs or controlled substances including chemotherapeutic substances; or

(4) performing or inducing abortions.

(b) A naturopathic doctor registered under this chapter shall not perform surgical procedures using a laser device or perform surgical procedures beyond superficial tissue.

(c) A naturopathic doctor shall not practice or claim to practice as a medical doctor, surgeon, osteopathic physician, dentist, podiatrist, optometrist, psychologist, advanced practice professional nurse, physician assistant, chiropractor, physical therapist, acupuncturist, dietician, nutritionist, or any other health care professional, unless the naturopathic physician also holds the appropriate license or registration for the health care practice profession.

History: 2008 c 348 s 2; 2016 c 119 s 7



Section 147E.06 — PROFESSIONAL CONDUCT.

Subdivision 1. Informed consent. (a) The registered naturopathic doctor shall obtain a signed informed consent from the patient prior to initiating treatment and after advising the patient of the naturopathic doctor's qualifications including education and registration information; and outlining of the scope of practice of registered naturopathic doctors in Minnesota. This information must be supplied to the patient in writing before or at the time of the initial visit. The registrant shall present treatment facts and options accurately to the patient or to the individual responsible for the patient's care and make treatment recommendations according to standards of good naturopathic medical practice.

(b) Upon request, the registered naturopathic doctor must provide a copy of the informed consent form to the board.

Subd. 2. Patient records. (a) A registered naturopathic doctor shall maintain a record for seven years for each patient treated, including:

(1) a copy of the informed consent;

(2) evidence of a patient interview concerning the patient's medical history and current physical condition;

(3) evidence of an examination and assessment;

(4) record of the treatment provided to the patient; and

(5) evidence of evaluation and instructions given to the patient, including acknowledgment by the patient in writing that, if deemed necessary by the registered naturopathic doctor, the patient has been advised to consult with another health care provider.

(b) A registered naturopathic doctor shall maintain the records of minor patients for seven years or until the minor's 19th birthday, whichever is longer.

Subd. 3. Data practices. All records maintained on a naturopathic patient by a registered naturopathic doctor are subject to sections 144.291 to 144.298.

Subd. 4. State and municipal public health regulations. A registered naturopathic doctor shall comply with all applicable state and municipal requirements regarding public health.

History: 2008 c 348 s 3



Section 147E.10 — PROTECTED TITLES.

Subdivision 1. Designation. (a) No individual may use the title "registered naturopathic doctor," "naturopathic doctor," "doctor of naturopathic medicine," or use, in connection with the individual's name, the letters "R.N.D." or "N.M.D.," or any other titles, words, letters, abbreviations, or insignia indicating or implying that the individual is a registered naturopathic doctor unless the individual has been registered as a registered naturopathic doctor according to this chapter.

(b) After July 1, 2009, individuals who are registered under this chapter and who represent themselves as practicing naturopathic medicine by use of a term in paragraph (a) shall conspicuously display the registration in the place of practice.

Subd. 2. Other health care practitioners. Nothing in this chapter may be construed to prohibit or to restrict:

(1) the practice of a profession by individuals who are licensed, certified, or registered under other laws of this state and are performing services within their authorized scope of practice;

(2) the provision of the complementary and alternative healing methods and treatments, including naturopathy, as described in chapter 146A;

(3) the practice of naturopathic medicine by an individual licensed, registered, or certified in another state and employed by the government of the United States while the individual is engaged in the performance of duties prescribed by the laws and regulations of the United States;

(4) the practice by a naturopathic doctor duly licensed, registered, or certified in another state, territory, or the District of Columbia when incidentally called into this state for consultation with a Minnesota licensed physician or Minnesota registered naturopathic doctor; or

(5) individuals not registered by this chapter from the use of individual modalities which comprise the practice of naturopathic medicine.

Subd. 3. Penalty. A person violating subdivision 1 is guilty of a misdemeanor.

History: 2008 c 348 s 4



Section 147E.15 — REGISTRATION REQUIREMENTS.

Subdivision 1. General requirements for registration. To be eligible for registration, an applicant must:

(1) submit a completed application on forms provided by the board along with all fees required under section 147E.40 that includes:

(i) the applicant's name, Social Security number, home address and telephone number, and business address and telephone number;

(ii) the name and location of the naturopathic medical program the applicant completed;

(iii) a list of degrees received from other educational institutions;

(iv) a description of the applicant's professional training;

(v) a list of registrations, certifications, and licenses held in other jurisdictions;

(vi) a description of any other jurisdiction's refusal to credential the applicant;

(vii) a description of all professional disciplinary actions initiated against the applicant in any jurisdiction; and

(viii) any history of drug or alcohol abuse, and any misdemeanor or felony conviction;

(2) submit a copy of a diploma from an approved naturopathic medical education program;

(3) have successfully passed the Naturopathic Physicians Licensing Examination, a competency-based national naturopathic licensing examination administered by the North American Board of Naturopathic Examiners or successor agency as recognized by the board; passing scores are determined by the Naturopathic Physicians Licensing Examination;

(4) submit additional information as requested by the board, including providing any additional information necessary to ensure that the applicant is able to practice with reasonable skill and safety to the public;

(5) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief; and

(6) sign a waiver authorizing the board to obtain access to the applicant's records in this or any other state in which the applicant has completed an approved naturopathic medical program or engaged in the practice of naturopathic medicine.

Subd. 2. Registration by endorsement; reciprocity. (a) To be eligible for registration by endorsement or reciprocity, the applicant must hold a current naturopathic license, registration, or certification in another state, Canadian province, the District of Columbia, or territory of the United States, whose standards for licensure, registration, or certification are at least equivalent to those of Minnesota, and must:

(1) submit the application materials and fees as required by subdivision 1, clauses (1), (2), and (4) to (6);

(2) have successfully passed either:

(i) the Naturopathic Physicians Licensing Examination; or

(ii) if prior to 1986, the state or provincial naturopathic board licensing examination required by that regulating state or province;

(3) provide a verified copy from the appropriate government body of a current license, registration, or certification for the practice of naturopathic medicine in another jurisdiction that has initial licensing, registration, or certification requirements equivalent to or higher than the requirements in subdivision 1; and

(4) provide letters of verification from the appropriate government body in each jurisdiction in which the applicant holds a license, registration, or certification. Each letter must state the applicant's name, date of birth, license, registration, or certification number, date of issuance, a statement regarding disciplinary actions, if any, taken against the applicant, and the terms under which the license, registration, or certification was issued.

(b) An applicant applying for license, registration, or certification by endorsement must be licensed, registered, or certified in another state or Canadian province prior to January 1, 2005, and have completed a 60-hour course and examination in pharmacotherapeutics.

Subd. 3. Temporary registration. The board may issue a temporary registration to practice as a registered naturopathic doctor to an applicant who is licensed, registered, or certified in another state or Canadian province and is eligible for registration under this section, if the application for registration is complete, all applicable requirements in this section have been met, and a nonrefundable fee has been paid. The temporary registration remains valid only until the meeting of the board at which time a decision is made on the registered naturopathic doctor's application for registration.

Subd. 4. Registration expiration. Registrations issued under this chapter expire annually.

Subd. 5. Renewal. To be eligible for registration renewal a registrant must:

(1) annually, or as determined by the board, complete a renewal application on a form provided by the board;

(2) submit the renewal fee;

(3) provide evidence of a total of 25 hours of continuing education approved by the board as described in section 147E.25; and

(4) submit any additional information requested by the board to clarify information presented in the renewal application. The information must be submitted within 30 days after the board's request, or the renewal request is nullified.

Subd. 6. Change of address. A registrant who changes addresses must inform the board within 30 days, in writing, of the change of address. All notices or other correspondence mailed to or served on a registrant by the board are considered as having been received by the registrant.

Subd. 7. Registration renewal notice. At least 45 days before the registration renewal date, the board shall send out a renewal notice to the last known address of the registrant on file. The notice must include a renewal application and a notice of fees required for renewal or instructions for online renewal. It must also inform the registrant that registration will expire without further action by the board if an application for registration renewal is not received before the deadline for renewal. The registrant's failure to receive this notice does not relieve the registrant of the obligation to meet the deadline and other requirements for registration renewal. Failure to receive this notice is not grounds for challenging expiration of registration status.

Subd. 8. Renewal deadline. The renewal application and fee must be postmarked on or before December 31 of the year of renewal. If the postmark is illegible, the application is considered timely if received by the third working day after the deadline.

Subd. 9. Inactive status and return to active status. (a) A registrant may be placed in inactive status upon application to the board by the registrant and upon payment of an inactive status fee.

(b) Registrants seeking restoration to active from inactive status must pay the current renewal fees and all unpaid back inactive fees. They must meet the criteria for renewal specified in subdivision 5, including continuing education hours.

(c) Registrants whose inactive status period has been five years or longer must additionally have a period of no less than eight weeks of advisory council-approved supervision by another registered naturopathic doctor.

Subd. 10. Registration following lapse of registration status for two years or less. For any individual whose registration status has lapsed for two years or less, to regain registration status, the individual must:

(1) apply for registration renewal according to subdivision 5;

(2) document compliance with the continuing education requirements of section 147E.25 since the registrant's initial registration or last renewal; and

(3) submit the fees required under section 147E.40 for the period not registered, including the fee for late renewal.

Subd. 11. Cancellation due to nonrenewal. The board shall not renew, reissue, reinstate, or restore a registration that has lapsed and has not been renewed within two annual registration renewal cycles starting January 2009. A registrant whose registration is canceled for nonrenewal must obtain a new registration by applying for registration and fulfilling all requirements then in existence for initial registration as a registered naturopathic doctor.

Subd. 12. Cancellation of registration in good standing. (a) A registrant holding an active registration as a registered naturopathic doctor in the state may, upon approval of the board, be granted registration cancellation if the board is not investigating the person as a result of a complaint or information received or if the board has not begun disciplinary proceedings against the registrant. Such action by the board must be reported as a cancellation of registration in good standing.

(b) A registrant who receives board approval for registration cancellation is not entitled to a refund of any registration fees paid for the registration year in which cancellation of the registration occurred.

(c) To obtain registration after cancellation, a registrant must obtain a new registration by applying for registration and fulfilling the requirements then in existence for obtaining initial registration as a registered naturopathic doctor.

Subd. 13. Emeritus status of registration. A registrant may change the status of the registration to "emeritus" by filing the appropriate forms and paying the onetime fee of $50 to the board. This status allows the registrant to retain the title of registered naturopathic doctor but restricts the registrant from actively seeing patients.

History: 2008 c 348 s 5



Section 147E.20 — BOARD ACTION ON APPLICATIONS FOR REGISTRATION.

(a) The board shall act on each application for registration according to paragraphs (b) to (d).

(b) The board shall determine if the applicant meets the requirements for registration under section 147E.15. The board or advisory council may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The board shall notify each applicant in writing of action taken on the application, the grounds for denying registration if registration is denied, and the applicant's right to review under paragraph (d).

(d) Applicants denied registration may make a written request to the board, within 30 days of the board's notice, to appear before the advisory council or the board and for the advisory council to review the board's decision to deny the applicant's registration. After reviewing the denial, the advisory council shall make a recommendation to the board as to whether the denial shall be affirmed. Each applicant is allowed only one request for review each yearly registration period.

History: 2008 c 348 s 6



Section 147E.25 — CONTINUING EDUCATION REQUIREMENT.

Subdivision 1. Number of required contact hours. (a) A registrant applying for registration renewal must complete a minimum of 25 contact hours of board-approved continuing education in the year preceding registration renewal, with the exception of the registrant's first incomplete year, and attest to completion of continuing education requirements by reporting to the board.

(b) Of the 25 contact hours of continuing education requirement in paragraph (a), at least five hours of continuing education must be in pharmacotherapeutics.

Subd. 2. Approved programs. The board shall approve continuing education programs that have been approved for continuing education credit by the American Association of Naturopathic Physicians or any of its constituent state associations, the American Chiropractic Association or any of its constituent state associations, the American Osteopathic Association Bureau of Professional Education, the American Pharmacists Association or any of its constituent state associations, or an organization approved by the Accreditation Council for Continuing Medical Education.

Subd. 3. Approval of continuing education programs. The board shall also approve continuing education programs that do not meet the requirements of subdivision 2 but meet the following criteria:

(1) the program content directly relates to the practice of naturopathic medicine;

(2) each member of the program faculty is knowledgeable in the subject matter as demonstrated by a degree from an accredited education program, verifiable experience in the field of naturopathic medicine, special training in the subject matter, or experience teaching in the subject area;

(3) the program lasts at least 50 minutes per contact hour;

(4) there are specific, measurable, written objectives, consistent with the program, describing the expected outcomes for the participants; and

(5) the program sponsor has a mechanism to verify participation and maintains attendance records for three years.

Subd. 4. Accumulation of contact hours. A registrant may not apply contact hours acquired in one one-year reporting period to a future continuing education reporting period.

Subd. 5. Verification of continuing education credits. The board shall periodically select a random sample of registrants and require those registrants to supply the board with evidence of having completed the continuing education to which they attested. Documentation may come directly from the registrants from state or national organizations that maintain continuing education records.

Subd. 6. Continuing education topics. Continuing education program topics may include, but are not limited to, naturopathic medical theory and techniques including diagnostic techniques, nutrition, botanical medicine, homeopathic medicine, physical medicine, lifestyle modification counseling, anatomy, physiology, biochemistry, pharmacology, pharmacognosy, microbiology, medical ethics, psychology, history of medicine, and medical terminology or coding.

Subd. 7. Restriction on continuing education topics. (a) A registrant may apply no more than five hours of practice management to a one-year reporting period.

(b) A registrant may apply no more than 15 hours to any single subject area.

Subd. 8. Continuing education exemptions. The board may exempt any person holding a registration under this chapter from the requirements of subdivision 1 upon application showing evidence satisfactory to the board of inability to comply with the requirements because of physical or mental condition or because of other unusual or extenuating circumstances. However, no person may be exempted from the requirements of subdivision 1 more than once in any five-year period.

History: 2008 c 348 s 7



Section 147E.30 — DISCIPLINE; REPORTING.

For purposes of this chapter, registered naturopathic doctors and applicants are subject to sections 147.091 to 147.162.

History: 2008 c 348 s 8



Section 147E.35 — REGISTERED NATUROPATHIC DOCTOR ADVISORY COUNCIL.

Subdivision 1. Membership. The board shall appoint a seven-member Registered Naturopathic Doctor Advisory Council consisting of one public member as defined in section 214.02, five registered naturopathic doctors who are residents of the state, and one licensed physician or osteopathic physician with expertise in natural medicine.

Subd. 2. Organization. The advisory council shall be organized and administered under section 15.059. Section 15.059, subdivision 2, does not apply to this section. Members shall serve two-year terms, and shall serve until their successors have been appointed. The council shall select a chair from its membership.

Subd. 3. Duties. The advisory council shall:

(1) advise the board regarding standards for registered naturopathic doctors;

(2) provide for distribution of information regarding registered naturopathic doctors standards;

(3) advise the board on enforcement of sections 147.091 to 147.162;

(4) review applications and recommend granting or denying registration or registration renewal;

(5) advise the board on issues related to receiving and investigating complaints, conducting hearings, and imposing disciplinary action in relation to complaints against registered naturopathic doctors;

(6) advise the board regarding approval of continuing education programs using the criteria in section 147E.25, subdivision 3; and

(7) perform other duties authorized for advisory councils by chapter 214, as directed by the board.

Subd. 4. [Repealed, 2014 c 286 art 8 s 40]

History: 2008 c 348 s 9; 2016 c 119 s 7



Section 147E.40 — FEES.

Subdivision 1. Fees. Fees are as follows:

(1) registration application fee, $200;

(2) renewal fee, $150;

(3) late fee, $75;

(4) inactive status fee, $50; and

(5) temporary permit fee, $25.

Subd. 2. Proration of fees. The board may prorate the initial annual registration fee. All registrants are required to pay the full fee upon registration renewal.

Subd. 3. Penalty fee for late renewals. An application for registration renewal submitted after the deadline must be accompanied by a late fee in addition to the required fees.

Subd. 4. Nonrefundable fees. All of the fees in subdivision 1 are nonrefundable.

History: 2008 c 348 s 10






Chapter 147F — GENETIC COUNSELORS

Section 147F.01 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. ABGC. "ABGC" means the American Board of Genetic Counseling, a national agency for certification and recertification of genetic counselors, or its successor organization or equivalent.

Subd. 3. ABMG. "ABMG" means the American Board of Medical Genetics, a national agency for certification and recertification of genetic counselors, medical geneticists, and Ph.D. geneticists, or its successor organization.

Subd. 4. ACGC. "ACGC" means the Accreditation Council for Genetic Counseling, a specialized program accreditation board for educational training programs granting master's degrees or higher in genetic counseling, or its successor organization.

Subd. 5. Board. "Board" means the Board of Medical Practice.

Subd. 6. Eligible status. "Eligible status" means an applicant who has met the requirements and received approval from the ABGC to sit for the certification examination.

Subd. 7. Genetic counseling. "Genetic counseling" means the provision of services described in section 147F.03 to help clients and their families understand the medical, psychological, and familial implications of genetic contributions to a disease or medical condition.

Subd. 8. Genetic counselor. "Genetic counselor" means an individual licensed under this chapter to engage in the practice of genetic counseling.

Subd. 9. Licensed physician. "Licensed physician" means an individual who is licensed to practice medicine under chapter 147.

Subd. 10. NSGC. "NSGC" means the National Society of Genetic Counselors, a professional membership association for genetic counselors that approves continuing education programs.

Subd. 11. Qualified supervisor. "Qualified supervisor" means any person who is licensed under this chapter as a genetic counselor or a physician licensed under chapter 147 to practice medicine in Minnesota.

Subd. 12. Supervisee. "Supervisee" means a genetic counselor with a provisional license.

Subd. 13. Supervision. "Supervision" means an assessment of the work of the supervisee, including regular meetings and file review, by a qualified supervisor according to the supervision contract. Supervision does not require the qualified supervisor to be present while the supervisee provides services.

History: 2016 c 189 art 21 s 1



Section 147F.03 — SCOPE OF PRACTICE.

The practice of genetic counseling by a licensed genetic counselor includes the following services:

(1) obtaining and interpreting individual and family medical and developmental histories;

(2) determining the mode of inheritance and the risk of transmitting genetic conditions and birth defects;

(3) discussing the inheritance, features, natural history, means of diagnosis, and management of conditions with clients;

(4) identifying, coordinating, ordering, and explaining the clinical implications of genetic laboratory tests and other laboratory studies;

(5) assessing psychosocial factors, including social, educational, and cultural issues;

(6) providing client-centered counseling and anticipatory guidance to the client or family based on their responses to the condition, risk of occurrence, or risk of recurrence;

(7) facilitating informed decision-making about testing and management;

(8) identifying and using community resources that provide medical, educational, financial, and psychosocial support and advocacy; and

(9) providing accurate written medical, genetic, and counseling information for families and health care professionals.

History: 2016 c 189 art 21 s 2



Section 147F.05 — UNLICENSED PRACTICE PROHIBITED; PROTECTED TITLES AND RESTRICTIONS ON USE.

Subdivision 1. Protected titles. No individual may use the title "genetic counselor," "licensed genetic counselor," "gene counselor," "genetic consultant," "genetic assistant," "genetic associate," or any words, letters, abbreviations, or insignia indicating or implying that the individual is eligible for licensure by the state as a genetic counselor unless the individual has been licensed as a genetic counselor according to this chapter.

Subd. 2. Unlicensed practice prohibited. Effective January 1, 2018, no individual may practice genetic counseling unless the individual is licensed as a genetic counselor under this chapter except as otherwise provided under this chapter.

Subd. 3. Other practitioners. (a) Nothing in this chapter shall be construed to prohibit or restrict the practice of any profession or occupation licensed or registered by the state by an individual duly licensed or registered to practice the profession or occupation or to perform any act that falls within the scope of practice of the profession or occupation.

(b) Nothing in this chapter shall be construed to require a license under this chapter for:

(1) an individual employed as a genetic counselor by the federal government or a federal agency if the individual is providing services under the direction and control of the employer;

(2) a student or intern, having graduated within the past six months, or currently enrolled in an ACGC-accredited genetic counseling educational program providing genetic counseling services that are an integral part of the student's or intern's course of study, are performed under the direct supervision of a licensed genetic counselor or physician who is on duty in the assigned patient care area, and the student is identified by the title "genetic counseling intern";

(3) a visiting ABGC- or ABMG-certified genetic counselor working as a consultant in this state who permanently resides outside of the state, or the occasional use of services from organizations from outside of the state that employ ABGC- or ABMG-certified genetic counselors. This is limited to practicing for 30 days total within one calendar year. Certified genetic counselors from outside of the state working as a consultant in this state must be licensed in their state of residence if that credential is available; or

(4) an individual who is licensed to practice medicine under chapter 147.

Subd. 4. Sanctions. An individual who violates this section is guilty of a misdemeanor and shall be subject to sanctions or actions according to section 214.11.

History: 2016 c 189 art 21 s 3



Section 147F.07 — LICENSURE REQUIREMENTS.

Subdivision 1. General requirements for licensure. To be eligible for licensure, an applicant, with the exception of those seeking licensure by reciprocity under subdivision 2, must submit to the board:

(1) a completed application on forms provided by the board along with all fees required under section 147F.17. The applicant must include:

(i) the applicant's name, Social Security number, home address and telephone number, and business address and telephone number if currently employed;

(ii) the name and location of the genetic counseling or medical program the applicant completed;

(iii) a list of degrees received from other educational institutions;

(iv) a description of the applicant's professional training;

(v) a list of registrations, certifications, and licenses held in other jurisdictions;

(vi) a description of any other jurisdiction's refusal to credential the applicant;

(vii) a description of all professional disciplinary actions initiated against the applicant in any jurisdiction; and

(viii) any history of drug or alcohol abuse, and any misdemeanor, gross misdemeanor, or felony conviction;

(2) evidence of graduation from an education program accredited by the ACGC or its predecessor or successor organization;

(3) a verified copy of a valid and current certification issued by the ABGC or ABMG as a certified genetic counselor, or by the ABMG as a certified medical geneticist;

(4) additional information as requested by the board, including any additional information necessary to ensure that the applicant is able to practice with reasonable skill and safety to the public;

(5) a signed statement verifying that the information in the application is true and correct to the best of the applicant's knowledge and belief; and

(6) a signed waiver authorizing the board to obtain access to the applicant's records in this or any other state in which the applicant completed an educational program or engaged in the practice of genetic counseling.

Subd. 2. Licensure by reciprocity. To be eligible for licensure by reciprocity, the applicant must hold a current genetic counselor or medical geneticist registration or license in another state, the District of Columbia, or a territory of the United States, whose standards for registration or licensure are at least equivalent to those of Minnesota, and must:

(1) submit the application materials and fees as required by subdivision 1, clauses (1), (2), and (4) to (6);

(2) provide a verified copy from the appropriate government body of a current registration or license for the practice of genetic counseling in another jurisdiction that has initial registration or licensing requirements equivalent to or higher than the requirements in subdivision 1; and

(3) provide letters of verification from the appropriate government body in each jurisdiction in which the applicant holds a registration or license. Each letter must state the applicant's name, date of birth, registration or license number, date of issuance, a statement regarding disciplinary actions, if any, taken against the applicant, and the terms under which the registration or license was issued.

Subd. 3. Licensure by equivalency. (a) The board may grant a license to an individual who does not meet the certification requirements in subdivision 1 but who has been employed as a genetic counselor for a minimum of ten years and provides the following documentation to the board:

(1) proof of a master's or higher degree in genetics or related field of study from an accredited educational institution;

(2) proof that the individual has never failed the ABGC or ABMG certification examination;

(3) three letters of recommendation, with at least one from an individual eligible for licensure under this chapter, and at least one from an individual certified as a genetic counselor by the ABGC or ABMG or an individual certified as a medical geneticist by the ABMG. An individual who submits a letter of recommendation must have worked with the applicant in an employment setting during the past ten years and must attest to the applicant's competency; and

(4) documentation of the completion of 100 hours of NSGC-approved continuing education credits within the past five years.

(b) This subdivision expires January 1, 2018.

Subd. 4. License expiration. A genetic counselor license shall be valid for one year from the date of issuance.

Subd. 5. License renewal. To be eligible for license renewal, a licensed genetic counselor must submit to the board:

(1) a renewal application on a form provided by the board;

(2) the renewal fee required under section 147F.17;

(3) evidence of compliance with the continuing education requirements in section 147F.11; and

(4) any additional information requested by the board.

History: 2016 c 189 art 21 s 4



Section 147F.09 — BOARD ACTION ON APPLICATIONS FOR LICENSURE.

(a) The board shall act on each application for licensure according to paragraphs (b) to (d).

(b) The board shall determine if the applicant meets the requirements for licensure under section 147F.07. The board may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The board shall notify each applicant in writing of action taken on the application, the grounds for denying licensure if a license is denied, and the applicant's right to review the board's decision under paragraph (d).

(d) Applicants denied licensure may make a written request to the board, within 30 days of the board's notice, to appear before the advisory council and for the advisory council to review the board's decision to deny the applicant's license. After reviewing the denial, the advisory council shall make a recommendation to the board as to whether the denial shall be affirmed. Each applicant is allowed only one request for review per licensure period.

History: 2016 c 189 art 21 s 5



Section 147F.11 — CONTINUING EDUCATION REQUIREMENTS.

(a) A licensed genetic counselor must complete a minimum of 25 hours of NSGC- or ABMG-approved continuing education units every two years. If a licensee's renewal term is prorated to be more or less than one year, the required number of continuing education units is prorated proportionately.

(b) The board may grant a variance to the continuing education requirements specified in this section if a licensee demonstrates to the satisfaction of the board that the licensee is unable to complete the required number of educational units during the renewal term. The board may allow the licensee to complete the required number of continuing education units within a time frame specified by the board. In no case shall the board allow the licensee to complete less than the required number of continuing education units.

History: 2016 c 189 art 21 s 6



Section 147F.13 — DISCIPLINE; REPORTING.

For purposes of this chapter, licensed genetic counselors and applicants are subject to sections 147.091 to 147.162.

History: 2016 c 189 art 21 s 7



Section 147F.15 — LICENSED GENETIC COUNSELOR ADVISORY COUNCIL.

Subdivision 1. Membership. The board shall appoint a five-member Licensed Genetic Counselor Advisory Council. One member must be a licensed physician with experience in genetics, three members must be licensed genetic counselors, and one member must be a public member.

Subd. 2. Organization. The advisory council shall be organized and administered as provided in section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the board regarding standards for licensed genetic counselors;

(2) provide for distribution of information regarding licensed genetic counselor practice standards;

(3) advise the board on enforcement of this chapter;

(4) review applications and recommend granting or denying licensure or license renewal;

(5) advise the board on issues related to receiving and investigating complaints, conducting hearings, and imposing disciplinary action in relation to complaints against licensed genetic counselors; and

(6) perform other duties authorized for advisory councils under chapter 214, as directed by the board.

Subd. 4. Expiration. Notwithstanding section 15.059, the advisory council does not expire.

History: 2016 c 189 art 21 s 8



Section 147F.17 — FEES.

Subdivision 1. Fees. Fees are as follows:

(1) license application fee, $200;

(2) initial licensure and annual renewal, $150; and

(3) late fee, $75.

Subd. 2. Proration of fees. The board may prorate the initial license fee. All licensees are required to pay the full fee upon license renewal.

Subd. 3. Penalty for late renewals. An application for registration renewal submitted after the deadline must be accompanied by a late fee in addition to the required fees.

Subd. 4. Nonrefundable fees. All fees are nonrefundable.

Subd. 5. Deposit. Fees collected by the board under this section shall be deposited in the state government special revenue fund.

History: 2016 c 189 art 21 s 9






Chapter 148 — PUBLIC HEALTH OCCUPATIONS

Section 148.01 — CHIROPRACTIC.

Subdivision 1. Definitions. For the purposes of sections 148.01 to 148.10:

(1) "chiropractic" means the health care discipline that recognizes the innate recuperative power of the body to heal itself without the use of drugs or surgery by identifying and caring for vertebral subluxations and other abnormal articulations by emphasizing the relationship between structure and function as coordinated by the nervous system and how that relationship affects the preservation and restoration of health;

(2) "chiropractic services" means the evaluation and facilitation of structural, biomechanical, and neurological function and integrity through the use of adjustment, manipulation, mobilization, or other procedures accomplished by manual or mechanical forces applied to bones or joints and their related soft tissues for correction of vertebral subluxation, other abnormal articulations, neurological disturbances, structural alterations, or biomechanical alterations, and includes, but is not limited to, manual therapy and mechanical therapy as defined in section 146.23;

(3) "abnormal articulation" means the condition of opposing bony joint surfaces and their related soft tissues that do not function normally, including subluxation, fixation, adhesion, degeneration, deformity, dislocation, or other pathology that results in pain or disturbances within the nervous system, results in postural alteration, inhibits motion, allows excessive motion, alters direction of motion, or results in loss of axial loading efficiency, or a combination of these;

(4) "diagnosis" means the physical, clinical, and laboratory examination of the patient, and the use of diagnostic services for diagnostic purposes within the scope of the practice of chiropractic described in sections 148.01 to 148.10;

(5) "diagnostic services" means clinical, physical, laboratory, and other diagnostic measures, including diagnostic imaging that may be necessary to determine the presence or absence of a condition, deficiency, deformity, abnormality, or disease as a basis for evaluation of a health concern, diagnosis, differential diagnosis, treatment, further examination, or referral;

(6) "therapeutic services" means rehabilitative therapy as defined in Minnesota Rules, part 2500.0100, subpart 11, and all of the therapeutic, rehabilitative, and preventive sciences and procedures for which the licensee was subject to examination under section 148.06. When provided, therapeutic services must be performed within a practice where the primary focus is the provision of chiropractic services, to prepare the patient for chiropractic services, or to complement the provision of chiropractic services. The administration of therapeutic services is the responsibility of the treating chiropractor and must be rendered under the direct supervision of qualified staff;

(7) "acupuncture" means a modality of treating abnormal physical conditions by stimulating various points of the body or interruption of the cutaneous integrity by needle insertion to secure a reflex relief of the symptoms by nerve stimulation as utilized as an adjunct to chiropractic adjustment. Acupuncture may not be used as an independent therapy or separately from chiropractic services. Acupuncture is permitted under section 148.01 only after registration with the board which requires completion of a board-approved course of study and successful completion of a board-approved national examination on acupuncture. Renewal of registration shall require completion of board-approved continuing education requirements in acupuncture. The restrictions of section 147B.02, subdivision 2, apply to individuals registered to perform acupuncture under this section; and

(8) "animal chiropractic diagnosis and treatment" means treatment that includes identifying and resolving vertebral subluxation complexes, spinal manipulation, and manipulation of the extremity articulations of nonhuman vertebrates. Animal chiropractic diagnosis and treatment does not include:

(i) performing surgery;

(ii) dispensing or administering of medications; or

(iii) performing traditional veterinary care and diagnosis.

Subd. 1a. Animal chiropractic practice. A licensed chiropractor may engage in the practice of animal chiropractic diagnosis and treatment if registered to do so by the board, and if the animal has been referred to the chiropractor by a veterinarian.

Subd. 1b. Scope of practice; animal chiropractic. Criteria for registration to engage in the practice of animal chiropractic diagnosis and treatment must be set by the board, and must include, but are not limited to: active chiropractic license; education and training in the field of animal chiropractic from an American Veterinary Chiropractic Association, International Veterinary Chiropractic Association, or higher institution-approved course consisting of no less than 210 hours, meeting continuing education requirements; and other conditions and rules set by the board. The board shall consult with the State Board of Veterinary Medicine in preparing proposed rules on animal chiropractic.

Subd. 1c. Titles. Notwithstanding the limitations established in section 156.12, subdivision 4, a doctor of chiropractic properly registered to provide chiropractic care to animals in accordance with this chapter and rules of the board may use the title "animal chiropractor."

Subd. 1d. Provisional interim status. Upon approval by the board, a licensed chiropractor who has already taken and passed the education and training requirement set forth in subdivision 1b may engage in the practice of animal chiropractic during the time that the rules are being promulgated by the board. Enforcement actions may not be taken against persons who have completed the approved program of study by the American Veterinary Chiropractic Association or the International Veterinary Chiropractic Association until the rules have been adopted by the board.

Subd. 2. Exclusions. The practice of chiropractic is not the practice of medicine, surgery, osteopathic medicine, or physical therapy.

Subd. 3. [Repealed, 2014 c 291 art 4 s 59]

Subd. 4. Practice of chiropractic. An individual licensed to practice under section 148.06 is authorized to perform chiropractic services, acupuncture, and therapeutic services, and to provide diagnosis and to render opinions pertaining to those services for the purpose of determining a course of action in the best interests of the patient, such as a treatment plan, appropriate referral, or both.

History: (5725, 5731(c)) 1919 c 64 s 2,8; 1927 c 230; 1975 c 362 s 1; 1983 c 346 s 1; 2008 c 297 art 1 s 24-28; 2009 c 86 art 1 s 19; 2014 c 291 art 4 s 4-6; 2016 c 119 s 7



Section 148.02 — CHIROPRACTORS; STATE BOARD OF EXAMINERS.

There is hereby created and established a board to be known by the name and style of the state Board of Chiropractic Examiners.

History: (5724) 1919 c 64 s 1



Section 148.03 — APPOINTMENT.

The governor shall appoint a Board of Chiropractic Examiners consisting of two public members as defined by section 214.02 and five resident chiropractors who shall have practiced chiropractic in this state for at least three years immediately prior to the time of appointment, all of whom shall be graduates of a course of chiropractic, but no more than two of whom shall be graduates of the same school or college of chiropractic. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214. The board shall have the authority to prescribe rules relative to the examination of applicants for license to practice chiropractic and for the annual renewal of licenses. Vacancies caused by death or otherwise shall be filled by the governor within 60 days. No member of the board shall be financially interested in any chiropractic school or college or be in any way affiliated with the practice of other methods of healing as are now regulated by law in this state.

History: (5726) 1919 c 64 s 3; 1943 c 155 s 1; 1959 c 186 s 1; 1973 c 638 s 10; 1975 c 136 s 8; 1976 c 222 s 45; 1976 c 239 s 54; 1991 c 199 art 1 s 41



Section 148.031 — CONTINUING EDUCATION.

The board shall adopt rules requiring continuing education for chiropractors licensed under this chapter who regularly practice in the area of workers' compensation. These rules shall include rules relating to continuing education designed to assure the coordination of treatment, rehabilitation, and other chiropractic services provided to injured employees under chapter 176. Rules relative to education under chapter 176 shall be adopted jointly with the commissioner of labor and industry. These rules shall be consistent with section 214.12.

History: 1983 c 290 s 18



Section 148.032 — REGISTRATION IN ANIMAL CHIROPRACTIC DIAGNOSIS AND TREATMENT.

(a) The following educational criteria must be applied to any licensed chiropractor who requests registration in animal chiropractic diagnosis and treatment. The criteria must include education and training in the following subjects:

(1) anatomy;

(2) anatomy laboratory;

(3) biomechanics and gait;

(4) chiropractic educational basics;

(5) animal chiropractic diversified adjusting technique, including:

(i) lecture cervical;

(ii) thoracic;

(iii) lumbosacral;

(iv) pelvic; and

(v) extremity;

(6) animal chiropractic diversified adjusting technique, including:

(i) laboratory cervical;

(ii) thoracic;

(iii) lumbosacral;

(iv) pelvic; and

(v) extremity;

(7) case management and case studies;

(8) chiropractic philosophy;

(9) ethics and legalities;

(10) neurology, neuroanatomy, and neurological conditions;

(11) pathology;

(12) radiology;

(13) research in current chiropractic and veterinary topics;

(14) rehabilitation, current topics, evaluation, and assessment;

(15) normal foot anatomy and normal foot care;

(16) saddle fit and evaluation, lecture, and laboratory;

(17) veterinary educational basics;

(18) vertebral subluxation complex; and

(19) zoonotic diseases.

(b) A licensed chiropractor requesting registration in animal chiropractic diagnosis and treatment must have completed and passed a course of study from an American Veterinary Chiropractic Association, International Veterinary Chiropractic Association, or higher institution-approved program, consisting of no less than 210 hours of education and training as set forth in paragraph (a).

(c) A licensed chiropractor engaged in the practice of animal chiropractic diagnosis and treatment must maintain complete and accurate records and patient files in the chiropractor's office for at least three years.

(d) A licensed chiropractor engaged in the practice of animal chiropractic diagnosis and treatment must make treatment notes and records available to the patient's owner upon request and must communicate their findings and treatment plan with the referring veterinarian if requested by the patient's owner.

(e) A licensed chiropractor who treats both animal and human patients in the same facility must post a conspicuous sign in the reception area of that facility informing customers that nonhuman patients are treated on the premises.

History: 2008 c 297 art 1 s 29



Section 148.033 — ANIMAL CHIROPRACTIC CONTINUING EDUCATION HOURS.

Any chiropractor engaged in the practice of animal chiropractic diagnosis and treatment applying for renewal of a registration related to animal chiropractic diagnosis and treatment must have completed a minimum of six hours annually of continuing education in animal chiropractic diagnosis and treatment, in addition to the required 20 hours annually of continuing education in human chiropractic under this chapter. The continuing education course attended for purposes of complying with this section must be approved by the board prior to attendance by the chiropractor.

History: 2008 c 297 art 1 s 30



Section 148.035 — SEPARATE TREATMENT ROOM REQUIRED.

A licensed chiropractor who provides animal chiropractic treatment in the same facility where human patients are treated shall maintain a separate noncarpeted room for the purpose of adjusting animals. The table and equipment used for animals shall not be used for human patients.

History: 2008 c 297 art 1 s 31



Section 148.04 — PROCEDURE.

The officers of the Board of Chiropractic Examiners shall have power to administer oaths, summon witnesses, and take testimony as to matters pertaining to its duties. It shall adopt a minimum of educational requirements not inconsistent with the provisions of sections 148.01 to 148.10, which shall be without prejudice, partiality, or discrimination as to the different schools or colleges of chiropractic. The board shall meet at such times as the majority of the board may deem proper. A majority of the board shall constitute a quorum for the transaction of business. The secretary shall keep a record of its proceedings. This report shall be prima facie evidence of all matters therein recorded.

History: (5727) 1919 c 64 s 4; 1967 c 149 s 1; 1973 c 638 s 11; 1975 c 136 s 9



Section 148.05 — LICENSE AND FEE.

At its first meeting the state Board of Chiropractic Examiners shall issue to each member a license to practice chiropractic, for which the member shall pay a fee set by the board. The board shall have a common seal and promulgate rules to govern its actions.

History: (5728) 1919 c 64 s 5; 1976 c 222 s 46; 1986 c 444



Section 148.06 — APPLICATION; EXAMINATION; LICENSE; FEE.

Subdivision 1. License required; qualifications. No person shall practice chiropractic in this state without first being licensed by the state Board of Chiropractic Examiners. The applicant shall have earned at least one-half of all academic credits required for awarding of a baccalaureate degree from the University of Minnesota, or other university, college, or community college of equal standing, in subject matter determined by the board, and taken a four-year resident course of at least eight months each in a school or college of chiropractic or in a chiropractic program that is accredited by the Council on Chiropractic Education, is accredited by an agency approved by the United States Office of Education or their successors as of January 1, 1988, or is approved by a Council on Chiropractic Education member organization of the Council on Chiropractic International. The board may issue licenses to practice chiropractic without compliance with prechiropractic or academic requirements listed above if in the opinion of the board the applicant has the qualifications equivalent to those required of other applicants, the applicant satisfactorily passes written and practical examinations as required by the Board of Chiropractic Examiners, and the applicant is a graduate of a college of chiropractic approved by a Council on Chiropractic Education member organization of the Council on Chiropractic International. The board may recommend a two-year prechiropractic course of instruction to any university, college, or community college which in its judgment would satisfy the academic prerequisite for licensure as established by this section.

An examination for a license shall be in writing and shall include testing in:

(a) The basic sciences including but not limited to anatomy, physiology, bacteriology, pathology, hygiene, and chemistry as related to the human body or mind;

(b) The clinical sciences including but not limited to the science and art of chiropractic, chiropractic physiotherapy, diagnosis, roentgenology, and nutrition; and

(c) Professional ethics and any other subjects that the board may deem advisable.

The board may consider a valid certificate of examination from the National Board of Chiropractic Examiners as evidence of compliance with the examination requirements of this subdivision. The applicant shall be required to give practical demonstration in vertebral palpation, neurology, adjusting and any other subject that the board may deem advisable. A license, countersigned by the members of the board and authenticated by the seal thereof, shall be granted to each applicant who correctly answers 75 percent of the questions propounded in each of the subjects required by this subdivision and meets the standards of practical demonstration established by the board. Each application shall be accompanied by a fee set by the board. The fee shall not be returned but the applicant may, within one year, apply for examination without the payment of an additional fee. The board may grant a license to an applicant who holds a valid license to practice chiropractic issued by the appropriate licensing board of another state, provided the applicant meets the other requirements of this section and satisfactorily passes a practical examination approved by the board. The burden of proof is on the applicant to demonstrate these qualifications or satisfaction of these requirements.

Subd. 2. [Repealed, 1976 c 222 s 209]

History: (5729) 1919 c 64 s 6; 1927 c 230; 1959 c 186 s 2; 1967 c 706 s 1; 1974 c 564 s 1; 1976 c 222 s 47; 1977 c 193 s 1; 1983 c 346 s 2; 1986 c 444; 1987 c 345 s 1; 1988 c 642 s 6; 1999 c 55 s 1; 2001 c 121 s 1; 2006 c 267 art 1 s 4; 2009 c 159 s 34



Section 148.07 — RENEWAL FEES; EXPENSES.

Subdivision 1. Renewal fees. All persons practicing chiropractic within this state, or licensed so to do, shall pay, on or before the date of expiration of their licenses, to the Board of Chiropractic Examiners a renewal fee set in accordance with section 16A.1283, with a penalty for each month or portion thereof for which a license fee is in arrears and upon payment of the renewal and upon compliance with all the rules of the board, shall be entitled to renewal of their license.

Subd. 2. Expenses. The expenses of administering sections 148.01 to 148.105 shall be paid from the appropriation made to the state Board of Chiropractic Examiners. Expenditures and revenues must be managed in accordance with the statewide accounting principles and requirements of the commissioner of management and budget.

Subd. 3. [Repealed, 1975 c 136 s 77]

History: (5730) 1919 c 64 s 7; 1927 c 230 s 1; 1943 c 155 s 2; 1955 c 847 s 12; 1959 c 186 s 3; 1965 c 64 s 1; 1967 c 149 s 2; 1969 c 399 s 1; 1973 c 638 s 12,13; 1976 c 222 s 48; 1983 c 346 s 3; 1987 c 345 s 2; 2009 c 101 art 2 s 109; 1Sp2011 c 9 art 5 s 1



Section 148.08 — RULES.

Subdivision 1. [Repealed, 1976 c 222 s 209]

Subd. 2. How regulated. Chiropractors shall be subject to the same rules and regulations, both municipal and state, that govern other licensed doctors or physicians in the control of contagious and infectious diseases, and shall be entitled to sign health and death records, and to all rights and privileges of other doctors or physicians in all matters pertaining to the public health, except prescribing internal drugs or the practice of medicine, physical therapy, surgery and obstetrics.

Subd. 3. Rules. The Board of Chiropractic Examiners shall promulgate rules necessary to administer sections 148.01 to 148.105 to protect the health, safety, and welfare of the public, including rules governing the practice of chiropractic and defining any terms, whether or not used in sections 148.01 to 148.105, if the definitions are not inconsistent with the provisions of sections 148.01 to 148.105.

History: (5731) 1919 c 64 s 8; 1927 c 230; 1975 c 362 s 2; 1983 c 346 s 4; 1985 c 248 s 70; 1987 c 345 s 3; 1Sp2001 c 9 art 15 s 32



Section 148.09 — INDEPENDENT EXAMINATION.

A doctor of chiropractic conducting a physical examination of a patient or a review of records by a doctor of chiropractic, for the purpose of generating a report or opinion to aid a reparation obligor under chapter 65B in making a determination regarding the condition or further treatment of the patient, shall meet the following requirements:

(1) the doctor of chiropractic must either be an instructor at an accredited school of chiropractic or have devoted not less than 50 percent of practice time to direct patient care during the two years immediately preceding the examination;

(2) the doctor of chiropractic must have completed any annual continuing education requirements for chiropractors prescribed by the Board of Chiropractic Examiners;

(3) the doctor of chiropractic must not accept a fee of more than $500 for each independent exam conducted; and

(4) the doctor of chiropractic must register with the Board of Chiropractic Examiners as an independent examiner and adhere to all rules governing the practice of chiropractic.

History: 1990 c 611 s 1



Section 148.10 — LICENSES REVOKED; NEW LICENSES.

Subdivision 1. Grounds. (a) The state Board of Chiropractic Examiners may refuse to grant, or may revoke, suspend, condition, limit, restrict or qualify a license to practice chiropractic, or may cause the name of a person licensed to be removed from the records in the office of the court administrator of the district court for:

(1) Advertising that is false or misleading; that violates a rule of the board; or that claims the cure of any condition or disease.

(2) The employment of fraud or deception in applying for a license or in passing the examination provided for in section 148.06 or conduct which subverts or attempts to subvert the licensing examination process.

(3) The practice of chiropractic under a false or assumed name or the impersonation of another practitioner of like or different name.

(4) The conviction of a crime involving moral turpitude.

(5) The conviction, during the previous five years, of a felony reasonably related to the practice of chiropractic.

(6) Habitual intemperance in the use of alcohol or drugs.

(7) Practicing under a license which has not been renewed.

(8) Advanced physical or mental disability.

(9) The revocation or suspension of a license to practice chiropractic; or other disciplinary action against the licensee; or the denial of an application for a license by the proper licensing authority of another state, territory or country; or failure to report to the board that charges regarding the person's license have been brought in another state or jurisdiction.

(10) The violation of, or failure to comply with, the provisions of sections 148.01 to 148.105, the rules of the state Board of Chiropractic Examiners, or a lawful order of the board.

(11) Unprofessional conduct.

(12) Being unable to practice chiropractic with reasonable skill and safety to patients by reason of illness, professional incompetence, senility, drunkenness, use of drugs, narcotics, chemicals or any other type of material, or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills. If the board has probable cause to believe that a person comes within this clause, it shall direct the person to submit to a mental or physical examination. For the purpose of this clause, every person licensed under this chapter shall be deemed to have given consent to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examining physicians' testimony or examination reports on the ground that the same constitute a privileged communication. Failure of a person to submit to such examination when directed shall constitute an admission of the allegations, unless the failure was due to circumstances beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A person affected under this clause shall at reasonable intervals be afforded an opportunity to demonstrate that the person can resume the competent practice of chiropractic with reasonable skill and safety to patients.

In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384, 144.651, or any other law limiting access to health data, obtain health data and health records relating to a licensee or applicant without the licensee's or applicant's consent if the board has probable cause to believe that a doctor of chiropractic comes under this clause. The health data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider or entity giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private under sections 13.01 to 13.87.

In any proceeding under this clause, neither the record of proceedings nor the orders entered by the board shall be used against a person in any other proceeding.

(13) Aiding or abetting an unlicensed person in the practice of chiropractic, except that it is not a violation of this clause for a doctor of chiropractic to employ, supervise, or delegate functions to a qualified person who may or may not be required to obtain a license or registration to provide health services if that person is practicing within the scope of the license or registration or delegated authority.

(14) Improper management of health records, including failure to maintain adequate health records as described in clause (18), to comply with a patient's request made under sections 144.291 to 144.298 or to furnish a health record or report required by law.

(15) Failure to make reports required by section 148.102, subdivisions 2 and 5, or to cooperate with an investigation of the board as required by section 148.104, or the submission of a knowingly false report against another doctor of chiropractic under section 148.10, subdivision 3.

(16) Splitting fees, or promising to pay a portion of a fee or a commission, or accepting a rebate.

(17) Revealing a privileged communication from or relating to a patient, except when otherwise required or permitted by law.

(18) Failing to keep written chiropractic records justifying the course of treatment of the patient, including, but not limited to, patient histories, examination results, test results, and x-rays. Unless otherwise required by law, written records need not be retained for more than seven years and x-rays need not be retained for more than four years.

(19) Exercising influence on the patient or client in such a manner as to exploit the patient or client for financial gain of the licensee or of a third party which shall include, but not be limited to, the promotion or sale of services, goods, or appliances.

(20) Gross or repeated malpractice or the failure to practice chiropractic at a level of care, skill, and treatment which is recognized by a reasonably prudent chiropractor as being acceptable under similar conditions and circumstances.

(21) Delegating professional responsibilities to a person when the licensee delegating such responsibilities knows or has reason to know that the person is not qualified by training, experience, or licensure to perform them.

(b) For the purposes of paragraph (a), clause (2), conduct that subverts or attempts to subvert the licensing examination process includes, but is not limited to: (1) conduct that violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination; (2) conduct that violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; or (3) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf.

(c) For the purposes of paragraph (a), clauses (4) and (5), conviction as used in these subdivisions includes a conviction of an offense that if committed in this state would be deemed a felony without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered.

(d) For the purposes of paragraph (a), clauses (4), (5), and (6), a copy of the judgment or proceeding under seal of the administrator of the court or of the administrative agency which entered the same shall be admissible into evidence without further authentication and shall constitute prima facie evidence of its contents.

(e) For the purposes of paragraph (a), clause (11), unprofessional conduct means any unethical, deceptive or deleterious conduct or practice harmful to the public, any departure from or the failure to conform to the minimal standards of acceptable chiropractic practice, or a willful or careless disregard for the health, welfare or safety of patients, in any of which cases proof of actual injury need not be established. Unprofessional conduct shall include, but not be limited to, the following acts of a chiropractor:

(1) gross ignorance of, or incompetence in, the practice of chiropractic;

(2) engaging in conduct with a patient that is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient;

(3) performing unnecessary services;

(4) charging a patient an unconscionable fee or charging for services not rendered;

(5) directly or indirectly engaging in threatening, dishonest, or misleading fee collection techniques;

(6) perpetrating fraud upon patients, third-party payors, or others, relating to the practice of chiropractic, including violations of the Medicare or Medicaid laws or state medical assistance laws;

(7) advertising that the licensee will accept for services rendered assigned payments from any third-party payer as payment in full, if the effect is to give the impression of eliminating the need of payment by the patient of any required deductible or co-payment applicable in the patient's health benefit plan. As used in this clause, "advertise" means solicitation by the licensee by means of handbills, posters, circulars, motion pictures, radio, newspapers, television, or in any other manner. In addition to the board's power to punish for violations of this clause, violation of this clause is also a misdemeanor;

(8) accepting for services rendered assigned payments from any third-party payer as payment in full, if the effect is to eliminate the need of payment by the patient of any required deductible or co-payment applicable in the patient's health benefit plan, except as hereinafter provided; and

(9) any other act that the board by rule may define.

Subd. 1a. Free or discounted examination or treatment. (a) Free or discounted examinations must provide sufficient information to allow for a diagnosis and initiation of treatment, with the exception of examinations clearly identified as for the purpose of screening. Free or discounted chiropractic treatments shall be comparable to similar nondiscounted chiropractic treatments.

(b) When using the word "free," or any other term with essentially the same meaning in reference to delivering any service, examination, or treatment, the following statement must be presented to the patient or guardian for signature and kept on file: "I understand that one or more services provided have been or will be free of charge. Any subsequent services provided will be provided at the fees that have been or will be explained to me."

Subd. 2. Issuance following refusal, revocation or cancellation. The State Board of Chiropractic Examiners may, at any time within two years of the refusal or revocation or cancellation of a license under this section, by a majority vote, issue a new license or grant a license to the person affected, restoring to, or conferring upon the person, all the rights and privileges of, and pertaining to, the practice of chiropractic, as defined and regulated by sections 148.01 to 148.10. Any person to whom such have been restored shall pay a fee set by the board upon issuance of a new license.

Subd. 3. Reprimand; penalties; probation. In addition to the other powers granted to the board under this chapter, the board may, in connection with any person whom the board, after a hearing, adjudges unqualified or whom the board, after a hearing, finds to have performed one or more of the acts described in subdivision 1:

(1) publicly reprimand or censure the person;

(2) place the person on probation for the period and upon the terms and conditions that the board may prescribe; and

(3) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the doctor of chiropractic of any economic advantage gained by reason of the violation charged, to reimburse the board for the cost of the investigation and proceeding, or to discourage similar violations. For purposes of this section, the cost of the investigation and proceeding may include, but is not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members.

Subd. 4. Temporary suspension. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend a license for not more than 60 days if the board finds that a person has violated a statute or rule which the board is empowered to enforce and continued practice by the person would create an imminent risk of harm to others. The suspension shall take effect upon written notice to the person, specifying the statute or rule violated. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act. The person shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision.

Subd. 5. Tax clearance certificate. (a) In addition to the grounds provided in subdivision 1, the board may not issue or renew a license to practice chiropractic if the commissioner of revenue notifies the board and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The board may issue or renew the license only if (1) the commissioner of revenue issues a tax clearance certificate and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the board. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivisions 3 and 4, when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) The board shall require all licensees or applicants of a license to practice chiropractic to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants for a license to practice chiropractic, including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

Subd. 6. Effect of appeal. A suspension, revocation, condition, limitation, qualification, or restriction of a license shall be in effect pending determination of an appeal unless the court, upon petition and for good cause shown, shall otherwise order.

A license to practice chiropractic is automatically suspended if (1) a guardian of a licensee is appointed by order of a court under sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee; or (2) the licensee is committed by order of a court under chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing.

Subd. 7. Conviction of a felony-level criminal sexual conduct offense. (a) Except as provided in paragraph (e), the board shall not grant or renew a license to practice chiropractic to any person who has been convicted on or after August 1, 2010, of any of the provisions of sections 609.342, subdivision 1, 609.343, subdivision 1, 609.344, subdivision 1, paragraphs (c) to (o), or 609.345, subdivision 1, paragraphs (b) to (o).

(b) A license to practice chiropractic is automatically revoked if the licensee is convicted of an offense listed in paragraph (a) of this section.

(c) A license to practice chiropractic that has been denied or revoked under this subdivision is not subject to chapter 364.

(d) For purposes of this subdivision, "conviction" means a plea of guilty, a verdict of guilty by a jury, or a finding of guilty by the court, unless the court stays imposition or execution of the sentence and final disposition of the case is accomplished at a nonfelony level.

(e) The board may establish criteria whereby an individual convicted of an offense listed in paragraph (a) of this subdivision may become licensed provided that the criteria:

(1) utilize a rebuttable presumption that the applicant is not suitable for licensing or credentialing;

(2) provide a standard for overcoming the presumption; and

(3) require that a minimum of ten years has elapsed since the applicant was released from any incarceration or supervisory jurisdiction related to the offense.

The board shall not consider an application under this paragraph if the board determines that the victim involved in the offense was a patient or a client of the applicant at the time of the offense.

History: (5733) 1919 c 64 s 10; 1927 c 230; 1957 c 154 s 1; 1959 c 186 s 4; 1976 c 222 s 49; 1977 c 193 s 2,3; 1983 c 346 s 5-7; 1986 c 444; 1Sp1986 c 1 art 7 s 8; 1Sp1986 c 3 art 1 s 82; 1987 c 345 s 4-6; 1989 c 184 art 2 s 4; 1Sp1994 c 1 art 2 s 6; 1999 c 227 s 22; 2001 c 121 s 2,3; 2003 c 66 s 2; 2004 c 146 art 3 s 8; 2007 c 123 s 11; 2007 c 147 art 10 s 15; 2008 c 321 s 1; 2010 c 349 s 1



Section 148.102 — REPORTS OF STATE OR LOCAL SOCIETIES.

Subdivision 1. Requirement. If a state or local chiropractic society receives a complaint which might be grounds for discipline under section 148.10 against a member doctor of chiropractic, the society shall report the complaint or shall direct the complainant to the Board of Chiropractic Examiners.

Subd. 2. Licensed professionals. A licensed health professional shall report to the board personal knowledge of any conduct which the professional reasonably believes constitutes grounds for disciplinary action under section 148.10 by any doctor of chiropractic including any conduct indicating that the doctor of chiropractic may be incompetent, or may have engaged in unprofessional conduct, or may be physically unable to engage safely in the practice of chiropractic. No report shall be required if the information was obtained in the course of a patient relationship if the patient is a doctor of chiropractic and the treating health professional successfully counsels the doctor of chiropractic to limit or withdraw from practice to the extent required by the impairment; or (2) is a patient or former patient of the doctor of chiropractic and the treating professional is a psychologist from whom the patient is receiving psychotherapeutic services.

Subd. 3. Insurers. Two times each year each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to chiropractors shall submit to the board a report concerning the chiropractors against whom malpractice settlements or awards have been made to the plaintiff. The report must contain at least the following information:

(1) the total number of malpractice settlements or awards made to the plaintiff;

(2) the date the malpractice settlements or awards to the plaintiff were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made to the plaintiff;

(4) the dollar amount of each malpractice settlement or award;

(5) the regular address of the practice of the doctor of chiropractic against whom an award was made or with whom a settlement was made; and

(6) the name of the doctor of chiropractic against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the above information, report to the board any information it possesses which tends to substantiate a charge that a doctor of chiropractic may have engaged in conduct violating section 148.10 and this section.

Subd. 4. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court which adjudges or includes a finding that a doctor of chiropractic is mentally ill, mentally incompetent, guilty of a felony, guilty of an abuse or fraud, appoints a guardian of the doctor of chiropractic under sections 524.5-101 to 524.5-502 or commits a doctor of chiropractic under chapter 253B.

Subd. 5. Self-reporting. A doctor of chiropractic shall report to the board any action concerning that doctor which would require that a report be filed with the board by any person, health care facility, business, or organization under subdivision 4.

Subd. 6. Deadlines; forms. Reports required by subdivisions 1 to 5 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 7. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 1 to 5 or any related documents.

Subd. 8. Failure to report. On or after August 1, 2012, any person or insurer that fails to report as required under subdivisions 2 to 4 shall be subject to civil penalties for failing to report as required by law.

History: 1987 c 345 s 7; 1992 c 464 art 1 s 56; 1Sp1994 c 1 art 2 s 7; 2004 c 146 art 3 s 47; 2012 c 278 art 2 s 10



Section 148.103 — IMMUNITY FOR REPORTING OR INVESTIGATING.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the board under section 148.102 or for otherwise reporting to the board violations or alleged violations of section 148.10. The reports are private.

Subd. 2. Investigation. Members of the board and persons employed by the board or engaged in the investigation or prosecution of violations and in the preparation and management of charges of violations of sections 148.01 to 148.105 on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 148.01 to 148.105.

History: 1987 c 345 s 8



Section 148.104 — COOPERATION DURING INVESTIGATIONS.

A doctor of chiropractic who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes appearing at conferences, meetings, or hearings scheduled by the board and for which the board provided notice in accordance with chapter 14; responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation; and providing copies of patient health records, as reasonably requested by the board, to assist the board in its investigation. If the board does not have written consent from a patient allowing the board access to the patient's health records, a doctor of chiropractic shall delete any data in the record which identifies the patient before providing the records to the board.

History: 1987 c 345 s 9; 2001 c 121 s 4



Section 148.105 — VIOLATION.

Subdivision 1. Generally. Any person who practices, or attempts to practice, chiropractic or who uses any of the terms or letters "Doctors of Chiropractic," "Chiropractor," "DC," or any other title or letters under any circumstances as to lead the public to believe that the person who so uses the terms is engaged in the practice of chiropractic, without having complied with the provisions of sections 148.01 to 148.104, is guilty of a gross misdemeanor; and, upon conviction, fined not less than $1,000 nor more than $10,000 or be imprisoned in the county jail for not less than 30 days nor more than six months or punished by both fine and imprisonment, in the discretion of the court. It is the duty of the county attorney of the county in which the person practices to prosecute. Nothing in sections 148.01 to 148.105 shall be considered as interfering with any person:

(1) licensed by a health-related licensing board, as defined in section 214.01, subdivision 2, including psychological practitioners with respect to the use of hypnosis;

(2) registered or licensed by the commissioner of health under section 214.13; or

(3) engaged in other methods of healing regulated by law in the state of Minnesota;

provided that the person confines activities within the scope of the license or other regulation and does not practice or attempt to practice chiropractic.

Subd. 2. Exceptions. The following persons shall not be in violation of subdivision 1:

(1) a student practicing under the direct supervision of a preceptor while the student is enrolled in and regularly attending a recognized chiropractic college or chiropractic program;

(2) a student who is in continuing training and performing the duties of an intern or resident or engaged in postgraduate work considered by the board to be the equivalent of an internship or residency in any institution approved for training by the board;

(3) a doctor of chiropractic licensed in another state or jurisdiction who is in actual consultation in Minnesota;

(4) a doctor of chiropractic licensed in another state or jurisdiction who is in this state for the sole purpose of providing chiropractic services at a competitive athletic event. The doctor of chiropractic may practice chiropractic only on participants in the athletic event;

(5) a doctor of chiropractic licensed in another state or jurisdiction whose duties are entirely of a research, public health, or educational character and while directly engaged in such duties, and who is employed in a scientific, sanitary, or teaching capacity by: (i) an accredited institution; (ii) a public or private school, college, or other bona fide educational institution; (iii) a nonprofit organization which has tax-exempt status in accordance with the Internal Revenue Code, section 501(c)(3), and is organized and operated primarily for the purpose of conducting scientific research; or (iv) the state Department of Health;

(6) a doctor of chiropractic licensed in another state or jurisdiction who treats the doctor of chiropractic's home state patients or other participating patients while the doctor of chiropractic and those patients are participating together in outdoor recreation in this state as defined by section 86A.03, subdivision 3; and

(7) a person licensed in another state or jurisdiction who is a commissioned officer of, a member of, or employed by the armed forces of the United States, the United States Public Health Service, the Veterans Administration, any federal institution, or any federal agency while engaged in the performance of official duties within this state.

History: 1987 c 345 s 10; 1991 c 255 s 19; 2001 c 121 s 5; 2014 c 291 art 4 s 7



Section 148.106 — PEER REVIEW OF SERVICES AND FEES.

Subdivision 1. [Repealed, 2001 c 121 s 7]

Subd. 2. [Repealed, 2001 c 121 s 7]

Subd. 3. [Repealed, 2001 c 121 s 7]

Subd. 4. [Repealed, 2001 c 121 s 7]

Subd. 5. [Repealed, 2001 c 121 s 7]

Subd. 6. [Repealed, 2001 c 121 s 7]

Subd. 7. [Repealed, 2001 c 121 s 7]

Subd. 8. [Repealed, 2001 c 121 s 7]

Subd. 9. [Repealed, 2001 c 121 s 7]

Subd. 10. Confidentiality of peer review records. All data and information acquired by the board or the peer review committee before August 1, 2001, in the exercise of its duties and functions in conducting peer reviews before August 1, 2001, shall be subject to the same disclosure and confidentiality protections as provided for data and information of other review organizations under section 145.64. The data, information, and records are classified as private data on individuals for purposes of chapter 13. The patient records obtained by the board pursuant to this section must be used solely for the purposes of the board relating to peer review or the disciplinary process.

History: 1987 c 345 s 11; 2001 c 121 s 6



Section 148.107 — RECORD KEEPING.

All items in this section should be contained in the patient record, including, but not limited to, clauses (1), (2), (3), (5), (7), and (9).

(1) A description of past conditions and trauma, past treatment received, current treatment being received from other health care providers, and a description of the patient's current condition including onset and description of trauma if trauma occurred.

(2) Examinations performed to determine a preliminary or final diagnosis based on indicated diagnostic tests, with a record of findings of each test performed.

(3) A diagnosis supported by documented subjective and objective findings, or clearly qualified as an opinion.

(4) A treatment plan that describes the procedures and treatment used for the conditions identified, including approximate frequency of care.

(5) Daily notes documenting current subjective complaints as described by the patient, any change in objective findings if noted during that visit, a listing of all procedures provided during that visit, and all information that is exchanged and will affect that patient's treatment.

(6) A description by the chiropractor or written by the patient each time an incident occurs that results in an aggravation of the patient's condition or a new developing condition.

(7) Results of reexaminations that are performed to evaluate significant changes in a patient's condition, including tests that were positive or deviated from results used to indicate normal findings.

(8) When symbols or abbreviations are used, a key that explains their meanings must accompany each file when requested in writing by the patient or a third party.

(9) Documentation that family history has been evaluated.

History: 2009 c 159 s 35



Section 148.108 — FEES.

Subdivision 1. Fees. In addition to the fees established in Minnesota Rules, chapter 2500, the board is authorized to charge the fees in this section.

Subd. 2. Annual renewal of inactive acupuncture registration. The annual renewal of an inactive acupuncture registration fee is $25.

Subd. 3. Acupuncture reinstatement. The acupuncture reinstatement fee is $50.

Subd. 4. Animal chiropractic. (a) Animal chiropractic registration fee is $125.

(b) Animal chiropractic registration renewal fee is $75.

(c) Animal chiropractic inactive renewal fee is $25.

History: 2006 c 267 art 1 s 5; 1Sp2011 c 9 art 5 s 2



Section 148.171 — DEFINITIONS; TITLE.

Subdivision 1. Title. Sections 148.171 to 148.285 shall be referred to as the Minnesota Nurse Practice Act.

Subd. 2. Scope. As used in sections 148.171 to 148.285, the definitions in this section have the meanings given.

Subd. 3. Advanced practice registered nurse. "Advanced practice registered nurse," abbreviated APRN, means an individual licensed as an advanced practice registered nurse by the board and certified by a national nurse certification organization acceptable to the board to practice as a clinical nurse specialist, nurse anesthetist, nurse-midwife, or nurse practitioner. The national nursing certification organization must:

(1) be endorsed by a national professional nursing organization that describes scope and standards statements specific to the practice as a clinical nurse specialist, nurse-midwife, nurse practitioner, or registered nurse anesthetist for the population focus for which the individual will be certified;

(2) be independent from the national professional nursing organization in decision-making for all matters pertaining to certification or recertification;

(3) administer a professional nursing certification program that is psychometrically sound and legally defensible, and meets nationally recognized accreditation standards for certification programs; and

(4) require periodic recertification or be affiliated with an organization that provides recertification.

Subd. 3a. Assignment. "Assignment" means the designation of nursing tasks or activities to be performed by another nurse or unlicensed assistive person.

Subd. 4. Board. "Board" means the Minnesota Board of Nursing.

Subd. 4a. Certification. "Certification" means the formal recognition of knowledge, skills, and experience demonstrated by the achievement of standards identified by the National Professional Nursing Organization acceptable to the Minnesota Board of Nursing.

Subd. 5. Clinical nurse specialist practice. "Clinical nurse specialist practice" means:

(1) the diagnosis and treatment of health and illness states;

(2) disease management;

(3) prescribing pharmacologic and nonpharmacologic therapies;

(4) ordering, performing, supervising, and interpreting diagnostic studies, excluding interpreting computed tomography scans, magnetic resonance imaging scans, positron emission tomography scans, nuclear scans, and mammography;

(5) prevention of illness and risk behaviors;

(6) nursing care for individuals, families, and communities;

(7) consulting with, collaborating with, or referring to other health care providers as warranted by the needs of the patient; and

(8) integration of care across the continuum to improve patient outcomes.

Subd. 5a. Collaboration. "Collaboration" means the process in which two or more health care professionals work together to meet the health care needs of a patient, as warranted by the patient.

Subd. 6. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 7. Consultation. "Consultation" means the process in which an advanced practice registered nurse who maintains primary management responsibility for a patient's care seeks advice or opinion of a physician or another member of the health care team.

Subd. 7a. Delegation. "Delegation" means the transfer of authority to another nurse or competent, unlicensed assistive person to perform a specific nursing task or activity in a specific situation.

Subd. 7b. Intervention. "Intervention" means any act or action, based upon clinical judgment and knowledge that a nurse performs to enhance the health outcome of a patient.

Subd. 8. Licensed practical nurse. "Licensed practical nurse," abbreviated LPN, means an individual licensed by the board to practice practical nursing.

Subd. 8a. Monitoring. "Monitoring" means the periodic inspection by a registered nurse or licensed practical nurse of a delegated or assigned nursing task or activity and includes: (1) watching during the performance of the task or activity; (2) periodic checking and tracking of the progress of the task or activity being performed; (3) updating a supervisor on the progress or completion of the task or activity performed; and (4) contacting a supervisor as needed for direction and consultation.

Subd. 9. Nurse. "Nurse" means advanced practice registered nurse, registered nurse, and licensed practical nurse unless the context clearly refers to only one category.

Subd. 10. Nurse-midwife practice. "Nurse-midwife practice" means:

(1) the management, diagnosis, and treatment of women's primary health care including pregnancy, childbirth, postpartum period, care of the newborn, family planning, partner care management relating to sexual health, and gynecological care of women across the life span;

(2) ordering, performing, supervising, and interpreting diagnostic studies, excluding interpreting computed tomography scans, magnetic resonance imaging scans, positron emission tomography scans, nuclear scans, and mammography;

(3) prescribing pharmacologic and nonpharmacologic therapies; and

(4) consulting with, collaborating with, or referring to other health care providers as warranted by the needs of the patient.

Subd. 11. Nurse practitioner practice. "Nurse practitioner practice" means the provision of care including:

(1) health promotion, disease prevention, health education, and counseling;

(2) providing health assessment and screening activities;

(3) diagnosing, treating, and facilitating patients' management of their acute and chronic illnesses and diseases;

(4) ordering, performing, supervising, and interpreting diagnostic studies, excluding interpreting computed tomography scans, magnetic resonance imaging scans, positron emission tomography scans, nuclear scans, and mammography;

(5) prescribing pharmacologic and nonpharmacologic therapies; and

(6) consulting with, collaborating with, or referring to other health care providers as warranted by the needs of the patient.

Subd. 12. [Repealed, 2013 c 31 s 11]

Subd. 12a. Patient. "Patient" means a recipient of nursing care, including an individual, family, group, or community.

Subd. 12b. Population focus. "Population focus" means the categories of patients for which the advanced practice registered nurse has the educational preparation to provide care and services. The categories of population foci are:

(1) family and individual across the life span;

(2) adult gerontology;

(3) neonatal;

(4) pediatrics;

(5) women's and gender-related health; and

(6) psychiatric and mental health.

Subd. 13. Practice of advanced practice registered nursing. (a) The "practice of advanced practice registered nursing" means the performance of an expanded scope of nursing in at least one of the recognized advanced practice registered nurse roles for at least one population focus. The scope and practice standards of an advanced practice registered nurse are defined by the national professional nursing organizations specific to the practice as a clinical nurse specialist, nurse-midwife, nurse practitioner, or registered nurse anesthetist in the population focus. The scope of advanced practice registered nursing includes, but is not limited to, performing acts of advanced assessment, diagnosing, prescribing, and ordering. The practice includes functioning as a primary care provider, direct care provider, case manager, consultant, educator, and researcher.

(b) The practice of advanced practice registered nursing requires the advanced practice registered nurse to be accountable: (1) to patients for the quality of advanced nursing care rendered; (2) for recognizing limits of knowledge and experience; and (3) for planning for the management of situations beyond the advanced practice registered nurse's expertise. The practice of advanced practice registered nursing includes accepting referrals from, consulting with, collaborating with, or referring to other health care providers as warranted by the needs of the patient.

Subd. 14. Practice of practical nursing. The "practice of practical nursing" means the performance, with or without compensation, of those services that incorporates caring for individual patients in all settings through nursing standards recognized by the board at the direction of a registered nurse, advanced practice registered nurse, or other licensed health care provider and includes, but is not limited to:

(1) conducting a focused assessment of the health status of an individual patient through the collection and comparison of data to normal findings and the individual patient's current health status, and reporting changes and responses to interventions in an ongoing manner to a registered nurse or the appropriate licensed health care provider for delegated or assigned tasks or activities;

(2) participating with other health care providers in the development and modification of a plan of care;

(3) determining and implementing appropriate interventions within a nursing plan of care or when delegated or assigned by a registered nurse;

(4) implementing interventions that are delegated, ordered, or prescribed by a licensed health care provider;

(5) assigning nursing activities or tasks to other licensed practical nurses (LPNs);

(6) assigning and monitoring nursing tasks or activities to unlicensed assistive personnel;

(7) providing safe and effective nursing care delivery;

(8) promoting a safe and therapeutic environment;

(9) advocating for the best interests of individual patients;

(10) assisting in the evaluation of responses to interventions;

(11) collaborating and communicating with other health care providers;

(12) providing health care information to individual patients;

(13) providing input into the development of policies and procedures; and

(14) accountability for the quality of care delivered, recognizing the limits of knowledge and experience; addressing situations beyond the nurse's competency; and performing to the level of education, knowledge, and skill ordinarily expected of an individual who has completed an approved practical nursing education program described in section 148.211, subdivision 1.

Subd. 15. Practice of professional nursing. The "practice of professional nursing" means the performance, with or without compensation, of those services that incorporates caring for all patients in all settings through nursing standards recognized by the board and includes, but is not limited to:

(1) providing a comprehensive assessment of the health status of a patient through the collection, analysis, and synthesis of data used to establish a health status baseline and plan of care, and address changes in a patient's condition;

(2) collaborating with the health care team to develop and coordinate an integrated plan of care;

(3) developing nursing interventions to be integrated with the plan of care;

(4) implementing nursing care through the execution of independent nursing interventions;

(5) implementing interventions that are delegated, ordered, or prescribed by a licensed health care provider;

(6) delegating nursing tasks or assigning nursing activities to implement the plan of care;

(7) providing safe and effective nursing care;

(8) promoting a safe and therapeutic environment;

(9) advocating for the best interests of individual patients;

(10) evaluating responses to interventions and the effectiveness of the plan of care;

(11) collaborating and coordinating with other health care professionals in the management and implementation of care within and across care settings and communities;

(12) providing health promotion, disease prevention, care coordination, and case finding;

(13) designing and implementing teaching plans based on patient need, and evaluating their effectiveness;

(14) participating in the development of health care policies, procedures, and systems;

(15) managing, supervising, and evaluating the practice of nursing;

(16) teaching the theory and practice of nursing; and

(17) accountability for the quality of care delivered, recognizing the limits of knowledge and experience; addressing situations beyond the nurse's competency; and performing to the level of education, knowledge, and skill ordinarily expected of an individual who has completed an approved professional nursing education program as described in section 148.211, subdivision 1.

Subd. 16. Prescribing. "Prescribing" means the act of generating a prescription for the preparation of, use of, or manner of using a drug or therapeutic device in accordance with the provisions of section 148.235. Prescribing does not include recommending the use of a drug or therapeutic device which is not required by the federal Food and Drug Administration to meet the labeling requirements for prescription drugs and devices. Prescribing also does not include recommending or administering a drug or therapeutic device for anesthesia care by a certified registered nurse anesthetist.

Subd. 17. Prescription. "Prescription" means a written direction or an oral direction reduced to writing provided to or for an individual patient for the preparation or use of a drug or therapeutic device. In the case of a prescription for a drug, the requirements of section 151.01, subdivisions 16, 16a, and 16b, shall apply.

Subd. 17a. Primary care provider. "Primary care provider" means a licensed health care provider who acts as the first point of care for comprehensive health maintenance and promotion, preventive care, and undiagnosed health concerns and who provides continuing care of varied health conditions not limited by cause, organ systems, or diagnosis.

Subd. 18. Public health nurse. "Public health nurse" means a registered nurse who meets the voluntary registration requirements established by the board by rule.

Subd. 19. Referral. "Referral" means the process in which an advanced practice registered nurse directs a patient to a physician or another health care professional for management of a particular problem or aspect of the patient's care.

Subd. 20. Registered nurse. "Registered nurse," abbreviated RN, means an individual licensed by the board to practice professional nursing.

Subd. 21. Registered nurse anesthetist practice. (a) "Registered nurse anesthetist practice" means the provision of anesthesia care and related services including:

(1) selecting, obtaining, and administering drugs and therapeutic devices to facilitate diagnostic, therapeutic, and surgical procedures;

(2) ordering, performing, supervising, and interpreting diagnostic studies, excluding interpreting computed tomography scans, magnetic resonance imaging scans, positron emission tomography scans, nuclear scans, and mammography;

(3) prescribing pharmacologic and nonpharmacologic therapies; and

(4) consulting with, collaborating with, or referring to other health care providers as warranted by the needs of the patient.

(b) A registered nurse anesthetist may perform nonsurgical therapies for acute and chronic pain symptoms upon referral and in collaboration with a physician licensed under chapter 147. For purposes of providing nonsurgical therapies for acute and chronic pain symptoms, the registered nurse anesthetist and one or more physicians licensed under chapter 147 must have a mutually agreed upon plan that designates the scope of collaboration necessary for providing nonsurgical therapies to patients with acute and chronic pain. The registered nurse anesthetist must perform the nonsurgical therapies at the same licensed health care facility as the physician.

(c) Notwithstanding section 148.235, for purposes of providing nonsurgical pain therapies for chronic pain symptoms, the registered nurse anesthetist must have a written prescribing agreement with a physician licensed under chapter 147 that defines the delegated responsibilities related to prescribing drugs and therapeutic devices within the scope of the agreement and the practice of the registered nurse anesthetist.

Subd. 22. Registered nurse, certified. "Registered nurse, certified," abbreviated RN,C, means a registered nurse who has received certification from a national nursing organization or national nurse certification organization for practice according to subdivision 15 in a specialized field of professional nursing. A registered nurse, certified, shall not practice advanced practice registered nursing as described in subdivision 5, 10, 11, 13, or 21.

Subd. 22a. Roles of advanced practice registered nurses. "Role" means one of four recognized advanced practice registered nurse roles: certified registered nurse anesthetist (CRNA); certified nurse-midwife (CNM); certified clinical nurse specialist (CNS); or certified nurse practitioner (CNP).

Subd. 23. Supervision. "Supervision" means the guidance by a registered nurse in the accomplishment of a nursing task or activity. Supervision consists of monitoring, as well as establishing, the initial direction, delegating, setting expectations, directing activities and courses of action, evaluating, and changing a course of action.

Subd. 24. Unlicensed assistive personnel. "Unlicensed assistive personnel" (UAP) means any unlicensed person to whom nursing tasks or activities may be delegated or assigned, as approved by the board.

History: 1945 c 242 s 1; 1955 c 34 s 1; 1959 c 140 s 1; 1974 c 554 s 1; 1988 c 440 s 1; 1989 c 194 s 3; 1990 c 483 s 1; 1999 c 172 s 2,18; 2013 c 31 s 1-9; 2014 c 235 s 1-14



Section 148.181 — BOARD OF NURSING MEMBERSHIP, VACANCIES, DISCLOSURE.

Subdivision 1. Membership. The Board of Nursing consists of 16 members appointed by the governor, each of whom must be a resident of this state. Eight members must be registered nurses, each of whom must have graduated from an approved school of nursing, must be licensed and currently registered as a registered nurse in this state, and must have had at least five years experience in nursing practice, nursing administration, or nursing education immediately preceding appointment. One of the eight must have had at least two years executive or teaching experience in a baccalaureate degree nursing program approved by the board under section 148.251 during the five years immediately preceding appointment, one of the eight must have had at least two years executive or teaching experience in an associate degree nursing program approved by the board under section 148.251 during the five years immediately preceding appointment, one of the eight must be practicing professional nursing in a nursing home at the time of appointment, one of the eight must have had at least two years executive or teaching experience in a practical nursing program approved by the board under section 148.251 during the five years immediately preceding appointment, and one of the eight must be licensed and have national certification or recertification as a registered nurse anesthetist, nurse practitioner, nurse midwife, or clinical nurse specialist. Four of the eight must have had at least five years of experience in nursing practice or nursing administration immediately preceding appointment. Four members must be licensed practical nurses, each of whom must have graduated from an approved school of nursing, must be licensed and currently registered as a licensed practical nurse in this state, and must have had at least five years experience in nursing practice immediately preceding appointment. The remaining four members must be public members as defined by section 214.02.

A member may be reappointed but may not serve more than two full terms consecutively. The governor shall attempt to make appointments to the board that reflect the geography of the state. The board members who are nurses should as a whole reflect the broad mix of practice types and sites of nurses practicing in Minnesota.

Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09. Any nurse on the board who during incumbency permanently ceases to be actively engaged in the practice of nursing or otherwise becomes disqualified for board membership is automatically removed, and the governor shall fill the vacancy. The provision of staff, administrative services, and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations are as provided in sections 148.171 to 148.285 and chapter 214. Each member of the board shall file with the secretary of state the constitutional oath of office before beginning the term of office.

Subd. 2. Vacancies. On expiration of the term of a member who is a registered nurse, the governor may appoint a registered nurse from a list of members submitted by professional nursing groups. Likewise on expiration of the term of a member who is a licensed practical nurse, the governor may appoint a licensed practical nurse from a list of members submitted by licensed practical nursing groups. These lists should contain names of persons in number at least twice the number of places to be filled. Vacancies occurring on the board, when the member is a registered nurse or a licensed practical nurse, may be filled for the unexpired terms by appointments to be made by the governor from nominations submitted by nursing groups in the manner aforesaid or from other recommendations. Members shall hold office until a successor is appointed and qualified.

Subd. 3. MS 1974 [Repealed, 1975 c 136 s 77]

Subd. 3. Disclosure. A disciplinary hearing must be closed to the public.

Upon application of a party in a proceeding before the board under section 148.261, the board shall produce and permit the inspection and copying, by or on behalf of the moving party, of any designated documents or papers relevant to the proceedings, in accordance with rule 34 of the Minnesota Rules of Civil Procedure.

History: 1945 c 242 s 2; 1955 c 34 s 2; 1971 c 418 s 1; 1973 c 638 s 14; 1975 c 136 s 10; 1975 c 360 s 1,2; 1976 c 222 s 50; 1976 c 239 s 55; 1981 c 94 s 1; 1986 c 444; 1989 c 194 s 4; 1993 c 88 s 1,2; 1993 c 105 s 1; 1993 c 366 s 1; 2014 c 235 s 15



Section 148.191 — OFFICERS; STAFF; POWERS.

Subdivision 1. Officers; staff. The board shall elect from its members a president, a vice-president, and a secretary-treasurer who shall each serve for one year or until a successor is elected and qualifies. The board shall appoint and employ an executive director subject to the terms described in section 214.04, subdivision 2a, and may employ such persons as may be necessary to carry on its work. A majority of the board, including one officer, shall constitute a quorum at any meeting.

Subd. 2. Powers. (a) The board is authorized to adopt and, from time to time, revise rules not inconsistent with the law, as may be necessary to enable it to carry into effect the provisions of sections 148.171 to 148.285. The board shall prescribe by rule curricula and standards for schools and courses preparing persons for licensure under sections 148.171 to 148.285. It shall conduct or provide for surveys of such schools and courses at such times as it may deem necessary. It shall approve such schools and courses as meet the requirements of sections 148.171 to 148.285 and board rules. It shall examine, license, and renew the license of duly qualified applicants. It shall hold examinations at least once in each year at such time and place as it may determine. It shall by rule adopt, evaluate, and periodically revise, as necessary, requirements for licensure and for registration and renewal of registration as defined in section 148.231. It shall maintain a record of all persons licensed by the board to practice advanced practice, professional, or practical nursing. It shall cause the prosecution of all persons violating sections 148.171 to 148.285 and have power to incur such necessary expense therefor. It shall register public health nurses who meet educational and other requirements established by the board by rule, including payment of a fee. It shall have power to issue subpoenas, and to compel the attendance of witnesses and the production of all necessary documents and other evidentiary material. Any board member may administer oaths to witnesses, or take their affirmation. It shall keep a record of all its proceedings.

(b) The board shall have access to hospital, nursing home, and other medical records of a patient cared for by a nurse under review. If the board does not have a written consent from a patient permitting access to the patient's records, the nurse or facility shall delete any data in the record that identifies the patient before providing it to the board. The board shall have access to such other records as reasonably requested by the board to assist the board in its investigation. Nothing herein may be construed to allow access to any records protected by section 145.64. The board shall maintain any records obtained pursuant to this paragraph as investigative data under chapter 13.

(c) The board may accept and expend grants or gifts of money or in-kind services from a person, a public or private entity, or any other source for purposes consistent with the board's role and within the scope of its statutory authority.

(d) The board may accept registration fees for meetings and conferences conducted for the purposes of board activities that are within the scope of its authority.

Subd. 3. [Repealed, 1989 c 194 s 22]

History: 1945 c 242 s 3; 1955 c 847 s 13; 1975 c 136 s 12; 1975 c 240 s 1; 1975 c 360 s 3; 1976 c 222 s 51; 1983 c 260 s 36; 1986 c 444; 1989 c 194 s 5; 1999 c 172 s 3; 2004 c 279 art 11 s 3; 1Sp2011 c 9 art 5 s 3; 2014 c 235 s 16



Section 148.211 — LICENSING.

Subdivision 1. Licensure by examination. (a) An applicant for a license to practice as a registered nurse or licensed practical nurse shall apply to the board for a license by examination on forms prescribed by the board and pay a fee in an amount determined by statute. An applicant applying for reexamination shall pay a fee in an amount determined by law. In no case may fees be refunded.

(b) The applicant must satisfy the following requirements for licensure by examination:

(1) present evidence the applicant has not engaged in conduct warranting disciplinary action under section 148.261;

(2) present evidence of completion of a nursing education program approved by the board, another United States nursing board, or a Canadian province, which prepared the applicant for the type of license for which the application has been submitted; and

(3) pass a national nurse licensure written examination. "Written examination" includes paper and pencil examinations and examinations administered with a computer and related technology and may include supplemental oral or practical examinations approved by the board.

(c) An applicant who graduated from an approved nursing education program in Canada and was licensed in Canada or another United States jurisdiction, without passing the national nurse licensure examination, must also submit a verification of licensure from the original Canadian licensure authority and from the United States jurisdiction.

(d) An applicant who graduated from a nursing program in a country other than the United States or Canada must also satisfy the following requirements:

(1) present verification of graduation from a nursing education program which prepared the applicant for the type of license for which the application has been submitted and is determined to be equivalent to the education required in the same type of nursing education programs in the United States as evaluated by a credentials evaluation service acceptable to the board. The credentials evaluation service must submit the evaluation and verification directly to the board;

(2) demonstrate successful completion of coursework to resolve identified nursing education deficiencies; and

(3) pass examinations acceptable to the board that test written and spoken English, unless the applicant graduated from a nursing education program conducted in English and located in an English-speaking country. The results of the examinations must be submitted directly to the board from the testing service.

(e) An applicant failing to pass the examination may apply for reexamination.

(f) When the applicant has met all requirements stated in this subdivision, the board shall issue a license to the applicant. The board may issue a license with conditions and limitations if it considers it necessary to protect the public.

Subd. 1a. Advanced practice registered nurse licensure. (a) Effective January 1, 2015, no advanced practice nurse shall practice as an advanced practice registered nurse unless the advanced practice nurse is licensed by the board under this section.

(b) An applicant for a license to practice as an advanced practice registered nurse (APRN) shall apply to the board in a format prescribed by the board and pay a fee in an amount determined under section 148.243.

(c) To be eligible for licensure an applicant:

(1) must hold a current Minnesota professional nursing license or demonstrate eligibility for licensure as a registered nurse in this state;

(2) must not hold an encumbered license as a registered nurse in any state or territory;

(3) must have completed a graduate level APRN program accredited by a nursing or nursing-related accrediting body that is recognized by the United States Secretary of Education or the Council for Higher Education Accreditation as acceptable to the board. The education must be in one of the four APRN roles for at least one population focus;

(4) must be currently certified by a national certifying body recognized by the board in the APRN role and population foci appropriate to educational preparation;

(5) must report any criminal conviction, nolo contendere plea, Alford plea, or other plea arrangement in lieu of conviction; and

(6) must not have committed any acts or omissions which are grounds for disciplinary action in another jurisdiction or, if these acts have been committed and would be grounds for disciplinary action as set forth in section 148.261, the board has found, after investigation, that sufficient restitution has been made.

Subd. 1b. Advanced practice registered nurse grandfather provision. (a) The board shall issue a license to an applicant who does not meet the education requirements in subdivision 1a, paragraph (c), clause (3), if the applicant:

(1) is recognized by the board to practice as an advanced practice registered nurse in this state on July 1, 2014;

(2) submits an application to the board in a format prescribed by the board and the applicable fee as determined under section 148.243 by January 1, 2015; and

(3) meets the requirements under subdivision 1a, paragraph (c), clauses (1), (2), (4), (5), and (6).

(b) An advanced practice registered nurse licensed under this subdivision shall maintain all practice privileges provided to licensed advanced practice registered nurses under this chapter.

Subd. 1c. Postgraduate practice. A nurse practitioner or clinical nurse specialist who qualifies for licensure as an advanced practice registered nurse must practice for at least 2,080 hours, within the context of a collaborative agreement, within a hospital or integrated clinical setting where advanced practice registered nurses and physicians work together to provide patient care. The nurse practitioner or clinical nurse specialist shall submit written evidence to the board with the application, or upon completion of the required collaborative practice experience. For purposes of this subdivision, a collaborative agreement is a mutually agreed upon plan for the overall working relationship between a nurse practitioner or clinical nurse specialist, and one or more physicians licensed under chapter 147, or one or more advanced practice registered nurses licensed under this section that designates the scope of collaboration necessary to manage the care of patients. The nurse practitioner or clinical nurse specialist, and one of the collaborating physicians or advanced practice registered nurses, must have experience in providing care to patients with the same or similar medical problems.

Subd. 2. Licensure by endorsement. (a) The board shall issue a license to practice professional nursing or practical nursing without examination to an applicant who has been duly licensed or registered as a nurse under the laws of another state, territory, or country, if in the opinion of the board the applicant has the qualifications equivalent to the qualifications required in this state as stated in subdivision 1, all other laws not inconsistent with this section, and rules promulgated by the board.

(b) Effective January 1, 2015, an applicant for advanced practice registered nurse licensure by endorsement is eligible for licensure if the applicant meets the requirements in paragraph (a) and demonstrates:

(1) current national certification or recertification in the advanced role and population focus area; and

(2) compliance with the advanced practice nursing educational requirements that were in effect in Minnesota at the time the advanced practice registered nurse completed the advanced practice nursing education program.

Subd. 2a. License recognition for nurses from border states; reciprocity. (a) A license to practice professional or practical nursing issued by Iowa, North Dakota, South Dakota, or Wisconsin (border state) to a resident in that state must be recognized by the board as authorizing a licensure privilege to practice professional or practical nursing in Minnesota, if:

(1) the licensure standards in the state licensed are substantially the same as Minnesota licensure standards;

(2) the border state has not taken adverse action against the nurse license;

(3) the nurse is not participating in an alternative or diversion program; or

(4) the nurse has not been refused a license to practice nursing in Minnesota.

(b) Within ten days of employment by a hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state, a nurse who practices professional or practical nursing in Minnesota under the authority of a licensure privilege as provided in this subdivision shall report the employment to the board on a form provided by the board. The board shall maintain a list of the nurses practicing in Minnesota under this subdivision.

(c) A nurse who practices professional or practical nursing in Minnesota under the authority of a licensure privilege as provided in this subdivision has the same obligations as if the nurse was licensed in Minnesota and is subject to the laws and rules of Minnesota and the regulatory authority of the board, including taking all forms of disciplinary action provided for in section 148.262, subdivision 1, and corrective action provided for in section 214.103, subdivision 6, against an individual's licensure privilege based on the grounds listed in section 148.261, subdivision 1, any other statute authorizing or requiring the board to take corrective or disciplinary action, and issuing a cease and desist order to limit or revoke a nurse's authority to practice in Minnesota. The board is authorized to recover from a nurse practicing professional or practical nursing in Minnesota under this subdivision the cost of proceedings as provided in section 148.262, subdivision 4. The board shall promptly report any such actions to the border state licensing board.

(d) The board shall seek reciprocity of nurse licensure with Iowa, North Dakota, South Dakota, and Wisconsin. Lack of reciprocity does not limit the board's recognition of nurse licenses from border states.

Subd. 3. [Repealed, 1976 c 222 s 209]

Subd. 4. Education waived. A person who has been licensed as a licensed practical nurse in another state, who has passed a licensing examination acceptable to the board, and who has had 24 months of experience as a licensed practical nurse in the five years prior to applying for a license is not required to meet any additional educational requirements.

Subd. 5. Denial of license. Refusal of an applicant to supply information necessary to determine the applicant's qualifications, failure to demonstrate qualifications, or failure to satisfy the requirements for a license contained in this section or rules of the board may result in denial of a license. The burden of proof is upon the applicant to demonstrate the qualifications and satisfaction of the requirements.

History: 1945 c 242 s 5; 1955 c 34 s 4; 1961 c 56 s 1; 1967 c 68 s 1; 1969 c 53 s 1; 1975 c 360 s 4,5; 1976 c 222 s 52,53; 1981 c 94 s 2; 1986 c 444; 1989 c 194 s 6; 1993 c 88 s 3; 2002 c 272 s 1; 2004 c 279 art 4 s 1; 2014 c 235 s 17-20



Section 148.212 — TEMPORARY PERMIT.

Subdivision 1. Issuance. Upon receipt of the applicable licensure or reregistration fee and permit fee, and in accordance with rules of the board, the board may issue a nonrenewable temporary permit to practice professional or practical nursing to an applicant for licensure or reregistration who is not the subject of a pending investigation or disciplinary action, nor disqualified for any other reason, under the following circumstances:

(a) The applicant for licensure by endorsement under section 148.211, subdivision 2, is currently licensed to practice professional or practical nursing in another state, territory, or Canadian province. The permit is valid until the date of board action on the application or for 60 days, whichever comes first.

(b) The applicant for licensure by endorsement under section 148.211, subdivision 2, or for reregistration under section 148.231, subdivision 5, is currently registered in a formal, structured refresher course or its equivalent for nurses that includes clinical practice.

Subd. 2. Revocation. The board may revoke a temporary permit that has been issued to an applicant for licensure under section 148.211, subdivisions 1 and 2, if the applicant is the subject of an investigation or disciplinary action, or is disqualified for any other reason.

Subd. 3. Release of information. Notwithstanding section 13.41, subdivision 2, the board may release information regarding action taken by the board pursuant to subdivisions 1 and 2.

History: 1989 c 194 s 7; 1993 c 88 s 4; 1Sp2001 c 9 art 13 s 2; 2002 c 379 art 1 s 113; 2003 c 87 s 4; 2004 c 279 art 4 s 2; 1Sp2011 c 9 art 5 s 4



Section 148.231 — REGISTRATION; FAILURE TO REGISTER; REREGISTRATION; VERIFICATION.

Subdivision 1. Registration. (a) Every person licensed to practice advanced practice, professional, or practical nursing must maintain with the board a current registration for practice as an advanced practice registered nurse, registered nurse, or licensed practical nurse which must be renewed at regular intervals established by the board by rule. No registration shall be issued by the board to a nurse until the nurse has submitted satisfactory evidence of compliance with the procedures and minimum requirements established by the board.

(b) Upon receipt of the application and the required fees, as determined under section 148.243, the board shall verify the application and the evidence of completion of continuing education requirements in effect, and issue to the nurse registration for the next renewal period.

(c) An applicant for advanced practice registered nursing (APRN) renewal must provide evidence of current certification or recertification in the appropriate APRN role in at least one population focus by a nationally accredited certifying body recognized by the board.

Subd. 2. [Repealed, 1981 c 94 s 12]

Subd. 3. [Repealed, 1976 c 222 s 209]

Subd. 4. Failure to register. Any person licensed under the provisions of sections 148.171 to 148.285 who fails to register within the required period shall not be entitled to practice nursing in this state as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse.

Subd. 5. Reregistration. A person whose registration has lapsed desiring to resume practice shall make application for reregistration, submit satisfactory evidence of compliance with the procedures and requirements established by the board, and pay the reregistration fee for the current period to the board. A penalty fee shall be required from a person who practiced nursing without current registration. Thereupon, registration shall be issued to the person who shall immediately be placed on the practicing list as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse.

Subd. 6. Verification. A person licensed under the provisions of sections 148.171 to 148.285 who requests the board to verify a Minnesota license to another state, territory, or country or to an agency, facility, school, or institution shall pay a fee for each verification.

History: 1945 c 242 s 7; 1947 c 286 s 1; 1955 c 34 s 5; 1961 c 8 s 2; 1967 c 68 s 2; 1969 c 53 s 2,3; 1971 c 131 s 1; 1975 c 240 s 2; 1975 c 360 s 6,7; 1976 c 149 s 30; 1981 c 94 s 3-6; 1986 c 444; 1989 c 194 s 8; 1996 c 318 s 1; 1Sp2011 c 9 art 5 s 5; 2014 c 235 s 21-23



Section 148.233 — IDENTIFICATION OF CERTIFIED REGISTERED NURSES.

Subdivision 1. Registered nurse. A registered nurse certified in a specialized field of professional nursing as described in section 148.171, subdivision 22, shall use the designation RN,C for personal identification and in documentation of services provided. Identification of educational degrees and specialty fields may be added.

Subd. 2. Advanced practice registered nurse. (a) Only those persons who hold a current license to practice advanced practice registered nursing in this state may use the title advanced practice registered nurse with the role designation of certified registered nurse anesthetist, certified nurse-midwife, certified clinical nurse specialist, or certified nurse practitioner.

(b) An advanced practice registered nurse shall use the appropriate designation: APRN, CNS; APRN, CNM; APRN, CNP; or APRN, CRNA for personal identification and in documentation of services provided. Identification of educational degrees and specialty fields may be added.

(c) When providing nursing care, an advanced practice registered nurse shall provide clear identification of the appropriate advanced practice registered nurse designation.

History: 1999 c 172 s 4,18; 2014 c 235 s 24



Section 148.234 — STATE BOUNDARIES CONSIDERATION.

A nurse may perform patient care procedures and techniques at the direction of a physician, a podiatrist, a dentist, or an advanced practice registered nurse licensed in another state, United States territory, or Canadian province if the physician, podiatrist, dentist, or advanced practice registered nurse gave the direction after examining the patient and issued the direction in that state, United States territory, or Canadian province.

Nothing in this section allows a nurse to perform a patient care procedure or technique at the direction of a physician, a podiatrist, a dentist, or an advanced practice registered nurse that is illegal in this state.

History: 1996 c 318 s 2; 2014 c 235 s 25



Section 148.235 — PRESCRIBING DRUGS AND THERAPEUTIC DEVICES.

Subdivision 1. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 2. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 2a. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 3. [Repealed by amendment, 1999 c 172 s 5]

Subd. 4. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 4a. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 4b. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 5. [Repealed by amendment, 1999 c 172 c 5]

Subd. 6. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 7. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 7a. Diagnosis, prescribing, and ordering. Advanced practice registered nurses are authorized to:

(1) diagnose, prescribe, and institute therapy or referrals of patients to health care agencies and providers;

(2) prescribe, procure, sign for, record, administer, and dispense over-the-counter, legend, and controlled substances, including sample drugs; and

(3) plan and initiate a therapeutic regimen that includes ordering and prescribing durable medical devices and equipment, nutrition, diagnostic services, and supportive services including, but not limited to, home health care, hospice, physical therapy, and occupational therapy.

Subd. 7b. Drug Enforcement Administration requirements. (a) Advanced practice registered nurses must:

(1) comply with federal Drug Enforcement Administration (DEA) requirements related to controlled substances; and

(2) file any and all of the nurse's DEA registrations and numbers with the board.

(b) The board shall maintain current records of all advanced practice registered nurses with DEA registration and numbers.

Subd. 8. Prescription by protocol. A registered nurse may implement a protocol that does not reference a specific patient and results in a prescription of a legend drug that has been predetermined and delegated by a licensed practitioner as defined under section 151.01, subdivision 23, when caring for a patient whose condition falls within the protocol and when the protocol specifies the circumstances under which the drug is to be prescribed or administered.

Subd. 9. Vaccine by protocol. A nurse may implement a protocol that does not reference a specific patient and results in the administration of a vaccine that has been predetermined and delegated by a licensed practitioner as defined in section 151.01, subdivision 23, when caring for a patient whose characteristics fall within the protocol and when the protocol specifies the contraindications for implementation, including patients or populations of patients for whom the vaccine must not be administered and the conditions under which the vaccine must not be administered.

Subd. 10. Administration of medications by unlicensed personnel in nursing facilities. Notwithstanding the provisions of Minnesota Rules, part 4658.1360, subpart 2, a graduate of a foreign nursing school who has successfully completed an approved competency evaluation under the provisions of section 144A.61 is eligible to administer medications in a nursing facility upon completion of a medication training program for unlicensed personnel offered through a postsecondary educational institution, which meets the requirements specified in Minnesota Rules, part 4658.1360, subpart 2, item B.

Subd. 11. Dispensing by protocol. Subject to the requirements of this subdivision, a registered nurse in a family planning agency as defined in Minnesota Rules, part 9505.0280, subpart 3, may dispense contraceptives prescribed by a licensed practitioner as defined in section 151.01, subdivision 23, pursuant to a dispensing protocol established by the agency's medical director or under the direction of a physician. The dispensing protocol must address the requirements of sections 151.01, subdivision 30, and 151.212, subdivision 1. In addition, the registered nurse may not dispense contraceptives if the patient is under 12 years of age.

Subd. 12. [Repealed, 2008 c 321 s 8]

History: 1990 c 483 s 2; 1993 c 337 s 10; 1994 c 389 s 2; 1994 c 470 s 1-3; 1996 c 446 art 1 s 67,68; 1996 c 451 art 6 s 1; 1997 c 7 art 1 s 77; 1999 c 172 s 5; 2002 c 362 s 1,2; 2003 c 87 s 5; 2007 c 139 s 2; 2007 c 147 art 11 s 3; 2008 c 321 s 2; 2014 c 235 s 26,27



Section 148.241 — EXPENSES.

Subdivision 1. Appropriation. The expenses of administering sections 148.171 to 148.285 shall be paid from the appropriation made to the Minnesota Board of Nursing.

Subd. 2. Expenditure. All amounts appropriated to the board shall be held subject to the order of the board to be used only for the purpose of meeting necessary expenses incurred in the performance of the purposes of sections 148.171 to 148.285, and the duties imposed thereby as well as the promotion of nursing education and standards of nursing care in this state.

History: 1945 c 242 s 8; 1955 c 34 s 3; 1973 c 638 s 16; 1976 c 222 s 54; 1989 c 194 s 10



Section 148.242 — FEES.

The fees specified in section 148.243 are nonrefundable and must be deposited in the state government special revenue fund.

History: 1Sp2011 c 9 art 5 s 6



Section 148.243 — FEE AMOUNTS.

Subdivision 1. Licensure by examination. The fee for licensure by examination is $105.

Subd. 2. Reexamination fee. The reexamination fee is $60.

Subd. 3. Licensure by endorsement. The fee for licensure by endorsement is $105.

Subd. 4. Registration renewal. The fee for registration renewal is $85.

Subd. 5. Reregistration. The fee for reregistration is $105.

Subd. 6. Replacement license. The fee for a replacement license is $20.

Subd. 7. Public health nurse certification. The fee for public health nurse certification is $30.

Subd. 8. [Repealed, 2014 c 235 s 42; 2014 c 312 art 24 s 43]

Subd. 9. Licensure verification other than through Nursys. The fee for verification of licensure status other than through Nursys verification is $20.

Subd. 10. Verification of examination scores. The fee for verification of examination scores is $20.

Subd. 11. Microfilmed licensure application materials. The fee for a copy of microfilmed licensure application materials is $20.

Subd. 12. Nursing business registration; initial application. The fee for the initial application for nursing business registration is $100.

Subd. 13. Nursing business registration; annual application. The fee for the annual application for nursing business registration is $25.

Subd. 14. Practicing without current registration. The fee for practicing without current registration is two times the amount of the current registration renewal fee for any part of the first calendar month, plus the current registration renewal fee for any part of any subsequent month up to 24 months.

Subd. 15. Practicing without current APRN certification. The fee for practicing without current APRN certification is $200 for the first month or any part thereof, plus $100 for each subsequent month or part thereof.

Subd. 16. Dishonored check fee. The service fee for a dishonored check is as provided in section 604.113.

Subd. 17. Border state registry fee. The initial application fee for border state registration is $50. Any subsequent notice of employment change to remain or be reinstated on the registry is $50.

History: 1Sp2011 c 9 art 5 s 7



Section 148.251 — NURSING PROGRAM.

Subdivision 1. Initial approval. An institution desiring to conduct a nursing program shall apply to the board and submit evidence that:

(1) It is prepared to provide a program of theory and practice in advanced practice, professional, or practical nursing that meets the program approval standards adopted by the board. Instruction and required experience may be obtained in one or more institutions or agencies outside the applying institution as long as the nursing program retains accountability for all clinical and nonclinical teaching.

(2) It is prepared to meet other standards established by law and by the board.

Subd. 2. [Repealed, 1989 c 194 s 22]

Subd. 3. Continuing approval. From time to time as deemed necessary by the board, it shall be the duty of the board, through its representatives, to survey all nursing programs in the state. If the results of the survey show that a nursing program meets all board rules, the board shall continue approval of the nursing program.

Subd. 4. Loss of approval. If the board determines that an approved nursing program is not maintaining the standards required by the statutes and board rules, notice thereof in writing specifying the defect shall be given to the program. If a program fails to correct these conditions to the satisfaction of the board within a reasonable time, approval of the program shall be revoked and the program shall be removed from the list of approved nursing programs.

Subd. 5. Reinstatement of approval. The board shall reinstate approval of a nursing program upon submission of satisfactory evidence that its program of theory and practice meets the standards required by statutes and board rules.

Subd. 6. Advanced standing. Associate degree nursing programs approved or seeking to be approved by the board shall provide for advanced standing for licensed practical nurses in recognition of their nursing education and experience.

History: 1945 c 242 s 9; 1961 c 56 s 2; 1975 c 360 s 8; 1981 c 94 s 7; 1989 c 194 s 11; 2014 c 235 s 28



Section 148.261 — GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Grounds listed. The board may deny, revoke, suspend, limit, or condition the license and registration of any person to practice advanced practice, professional, or practical nursing under sections 148.171 to 148.285, or to otherwise discipline a licensee or applicant as described in section 148.262. The following are grounds for disciplinary action:

(1) Failure to demonstrate the qualifications or satisfy the requirements for a license contained in sections 148.171 to 148.285 or rules of the board. In the case of a person applying for a license, the burden of proof is upon the applicant to demonstrate the qualifications or satisfaction of the requirements.

(2) Employing fraud or deceit in procuring or attempting to procure a permit, license, or registration certificate to practice advanced practice, professional, or practical nursing or attempting to subvert the licensing examination process. Conduct that subverts or attempts to subvert the licensing examination process includes, but is not limited to:

(i) conduct that violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination;

(ii) conduct that violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; or

(iii) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf.

(3) Conviction of a felony or gross misdemeanor reasonably related to the practice of professional, advanced practice registered, or practical nursing. Conviction as used in this subdivision includes a conviction of an offense that if committed in this state would be considered a felony or gross misdemeanor without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered.

(4) Revocation, suspension, limitation, conditioning, or other disciplinary action against the person's professional or practical nursing license or advanced practice registered nursing credential, in another state, territory, or country; failure to report to the board that charges regarding the person's nursing license or other credential are pending in another state, territory, or country; or having been refused a license or other credential by another state, territory, or country.

(5) Failure to or inability to perform professional or practical nursing as defined in section 148.171, subdivision 14 or 15, with reasonable skill and safety, including failure of a registered nurse to supervise or a licensed practical nurse to monitor adequately the performance of acts by any person working at the nurse's direction.

(6) Engaging in unprofessional conduct, including, but not limited to, a departure from or failure to conform to board rules of professional or practical nursing practice that interpret the statutory definition of professional or practical nursing as well as provide criteria for violations of the statutes, or, if no rule exists, to the minimal standards of acceptable and prevailing professional or practical nursing practice, or any nursing practice that may create unnecessary danger to a patient's life, health, or safety. Actual injury to a patient need not be established under this clause.

(7) Failure of an advanced practice registered nurse to practice with reasonable skill and safety or departure from or failure to conform to standards of acceptable and prevailing advanced practice registered nursing.

(8) Delegating or accepting the delegation of a nursing function or a prescribed health care function when the delegation or acceptance could reasonably be expected to result in unsafe or ineffective patient care.

(9) Actual or potential inability to practice nursing with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, chemicals, or any other material, or as a result of any mental or physical condition.

(10) Adjudication as mentally incompetent, mentally ill, a chemically dependent person, or a person dangerous to the public by a court of competent jurisdiction, within or without this state.

(11) Engaging in any unethical conduct, including, but not limited to, conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of a patient. Actual injury need not be established under this clause.

(12) Engaging in conduct with a patient that is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient, or engaging in sexual exploitation of a patient or former patient.

(13) Obtaining money, property, or services from a patient, other than reasonable fees for services provided to the patient, through the use of undue influence, harassment, duress, deception, or fraud.

(14) Revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law.

(15) Engaging in abusive or fraudulent billing practices, including violations of federal Medicare and Medicaid laws or state medical assistance laws.

(16) Improper management of patient records, including failure to maintain adequate patient records, to comply with a patient's request made pursuant to sections 144.291 to 144.298, or to furnish a patient record or report required by law.

(17) Knowingly aiding, assisting, advising, or allowing an unlicensed person to engage in the unlawful practice of advanced practice, professional, or practical nursing.

(18) Violating a rule adopted by the board, an order of the board, or a state or federal law relating to the practice of advanced practice, professional, or practical nursing, or a state or federal narcotics or controlled substance law.

(19) Knowingly providing false or misleading information that is directly related to the care of that patient unless done for an accepted therapeutic purpose such as the administration of a placebo.

(20) Aiding suicide or aiding attempted suicide in violation of section 609.215 as established by any of the following:

(i) a copy of the record of criminal conviction or plea of guilty for a felony in violation of section 609.215, subdivision 1 or 2;

(ii) a copy of the record of a judgment of contempt of court for violating an injunction issued under section 609.215, subdivision 4;

(iii) a copy of the record of a judgment assessing damages under section 609.215, subdivision 5; or

(iv) a finding by the board that the person violated section 609.215, subdivision 1 or 2. The board shall investigate any complaint of a violation of section 609.215, subdivision 1 or 2.

(21) Practicing outside the scope of practice authorized by section 148.171, subdivision 5, 10, 11, 13, 14, 15, or 21.

(22) Making a false statement or knowingly providing false information to the board, failing to make reports as required by section 148.263, or failing to cooperate with an investigation of the board as required by section 148.265.

(23) Engaging in false, fraudulent, deceptive, or misleading advertising.

(24) Failure to inform the board of the person's certification or recertification status as a certified registered nurse anesthetist, certified nurse-midwife, certified nurse practitioner, or certified clinical nurse specialist.

(25) Engaging in clinical nurse specialist practice, nurse-midwife practice, nurse practitioner practice, or registered nurse anesthetist practice without a license and current certification or recertification by a national nurse certification organization acceptable to the board.

(26) Engaging in conduct that is prohibited under section 145.412.

(27) Failing to report employment to the board as required by section 148.211, subdivision 2a, or knowingly aiding, assisting, advising, or allowing a person to fail to report as required by section 148.211, subdivision 2a.

Subd. 1a. Conviction of a felony-level criminal sexual offense. (a) Except as provided in paragraph (e), the board may not grant or renew a license to practice nursing to any person who has been convicted on or after August 1, 2014, of any of the provisions of section 609.342, subdivision 1, 609.343, subdivision 1, 609.344, subdivision 1, paragraphs (c) to (o), or 609.345, subdivision 1, paragraphs (c) to (o), or a similar statute in another jurisdiction.

(b) A license to practice nursing is automatically revoked if the licensee is convicted of an offense listed in paragraph (a).

(c) A license to practice nursing that has been denied or revoked under this subdivision is not subject to chapter 364.

(d) For purposes of this subdivision, "conviction" means a plea of guilty, a verdict of guilty by a jury, or a finding of guilty by the court, unless the court stays imposition or execution of the sentence and final disposition of the case is accomplished at a nonfelony level.

(e) The board may establish criteria whereby an individual convicted of an offense listed in paragraph (a) may become licensed provided that the criteria:

(1) utilize a rebuttable presumption that the applicant is not suitable for licensing;

(2) provide a standard for overcoming the presumption; and

(3) require that a minimum of ten years has elapsed since the applicant's sentence was discharged.

The board shall not consider an application under this paragraph if the board determines that the victim involved in the offense was a patient or a client of the applicant at the time of the offense.

Subd. 2. [Repealed, 1976 c 222 s 209]

Subd. 3. [Repealed, 1989 c 194 s 22]

Subd. 4. Evidence. In disciplinary actions alleging a violation of subdivision 1, clause (3) or (4), or subdivision 1a, a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency that entered the same shall be admissible into evidence without further authentication and shall constitute prima facie evidence of the violation concerned.

Subd. 5. Examination; access to medical data. The board may take the following actions if it has probable cause to believe that grounds for disciplinary action exist under subdivision 1, clause (9) or (10):

(a) It may direct the applicant or nurse to submit to a mental or physical examination or chemical dependency evaluation. For the purpose of this subdivision, when a nurse licensed under sections 148.171 to 148.285 is directed in writing by the board to submit to a mental or physical examination or chemical dependency evaluation, that person is considered to have consented and to have waived all objections to admissibility on the grounds of privilege. Failure of the applicant or nurse to submit to an examination when directed constitutes an admission of the allegations against the applicant or nurse, unless the failure was due to circumstances beyond the person's control, and the board may enter a default and final order without taking testimony or allowing evidence to be presented. A nurse affected under this paragraph shall, at reasonable intervals, be given an opportunity to demonstrate that the competent practice of professional, advanced practice registered, or practical nursing can be resumed with reasonable skill and safety to patients. Neither the record of proceedings nor the orders entered by the board in a proceeding under this paragraph, may be used against a nurse in any other proceeding.

(b) It may, notwithstanding sections 13.384, 144.651, 595.02, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a registered nurse, advanced practice registered nurse, licensed practical nurse, or applicant for a license without that person's consent. The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private data on individuals as defined in section 13.02.

History: 1945 c 242 s 10; 1975 c 360 s 9; 1976 c 222 s 55; 1986 c 444; 1989 c 194 s 12; 1992 c 464 art 1 s 56; 1992 c 559 art 1 s 4; 1992 c 577 s 3; 1993 c 88 s 5; 1999 c 172 s 6,7,18; 1999 c 227 s 22; 2002 c 272 s 2; 2007 c 147 art 10 s 15; 2012 c 278 art 2 s 11; 2014 c 235 s 29; 2014 c 291 art 4 s 8,9



Section 148.262 — FORMS OF DISCIPLINARY ACTION; AUTOMATIC SUSPENSION; TEMPORARY SUSPENSION; REISSUANCE.

Subdivision 1. Forms of disciplinary action. When the board finds that grounds for disciplinary action exist under section 148.261, subdivision 1, it may take one or more of the following actions:

(1) deny the license, registration, or registration renewal;

(2) revoke the license;

(3) suspend the license;

(4) impose limitations on the nurse's practice of advanced practice, professional, or practical nursing including, but not limited to, limitation of scope of practice or the requirement of practice under supervision;

(5) impose conditions on the retention of the license including, but not limited to, the imposition of retraining or rehabilitation requirements or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination, monitoring, or other review;

(6) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed as to deprive the nurse of any economic advantage gained by reason of the violation charged, to reimburse the board for the cost of counsel, investigation, and proceeding, and to discourage repeated violations;

(7) order the nurse to provide unremunerated service;

(8) censure or reprimand the nurse; or

(9) any other action justified by the facts in the case.

Subd. 2. Automatic suspension. Unless the board orders otherwise, a license to practice advanced practice, professional, or practical nursing is automatically suspended if:

(1) a guardian of a nurse is appointed by order of a court under sections 524.5-101 to 524.5-502;

(2) the nurse is committed by order of a court under chapter 253B; or

(3) the nurse is determined to be mentally incompetent, mentally ill, chemically dependent, or a person dangerous to the public by a court of competent jurisdiction within or without this state.

The license remains suspended until the nurse is restored to capacity by a court and, upon petition by the nurse, the suspension is terminated by the board after a hearing or upon agreement between the board and the nurse.

Subd. 3. Temporary suspension of license. In addition to any other remedy provided by law, the board may, through its designated board member under section 214.10, subdivision 2, temporarily suspend the license of a nurse without a hearing if the board finds that there is probable cause to believe the nurse has violated a statute or rule the board is empowered to enforce and continued practice by the nurse would create a serious risk of harm to others. The suspension shall take effect upon written notice to the nurse, served by first-class mail, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a temporary stay of suspension or a final order in the matter after a hearing or upon agreement between the board and the nurse. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held under the Administrative Procedure Act. The nurse shall be provided with at least 20 days' notice of any hearing held under this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 4. Reissuance. The board may reinstate and reissue a license or registration certificate to practice advanced practice, professional, or practical nursing, but as a condition may impose any disciplinary or corrective measure that it might originally have imposed. Any person whose license or registration has been revoked, suspended, or limited may have the license reinstated and a new registration issued when, in the discretion of the board, the action is warranted, provided that the person shall be required by the board to pay the costs of the proceedings resulting in the revocation, suspension, or limitation of the license or registration certificate and reinstatement of the license or registration certificate, and to pay the fee for the current registration period. The cost of proceedings shall include, but not be limited to, the cost paid by the board to the Office of Administrative Hearings and the Office of the Attorney General for legal and investigative services, the costs of a court reporter and witnesses, reproduction of records, board staff time, travel, and expenses, and board members' per diem reimbursements, travel costs, and expenses.

History: 1989 c 194 s 13; 1Sp1994 c 1 art 2 s 8; 1999 c 172 s 8; 2004 c 146 art 3 s 47; 2014 c 235 s 30-32



Section 148.263 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under sections 148.171 to 148.285 may report the alleged violation to the board.

Subd. 2. Institutions. The chief nursing executive or chief administrative officer of any hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the institution or organization or any of its administrators or committees to revoke, suspend, limit, or condition a nurse's privilege to practice in the institution, or as part of the organization, any denial of privileges, any dismissal from employment, or any other disciplinary action. The institution or organization shall also report the resignation of any nurse before the conclusion of any disciplinary proceeding, or before commencement of formal charges, but after the nurse had knowledge that formal charges were contemplated or in preparation. The reporting described by this subdivision is required only if the action pertains to grounds for disciplinary action under section 148.261.

Subd. 3. Licensed professionals. A person licensed by a health-related licensing board as defined in section 214.01, subdivision 2, shall report to the board personal knowledge of any conduct the person reasonably believes constitutes grounds for disciplinary action under sections 148.171 to 148.285 by any nurse including conduct indicating that the nurse may be incompetent, may have engaged in unprofessional or unethical conduct, or may be mentally or physically unable to engage safely in the practice of professional, advanced practice registered, or practical nursing.

Subd. 4. Insurers. Four times each year, by the first day of February, May, August, and November, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to registered nurses, advanced practice registered nurses, or licensed practical nurses shall submit to the board a report concerning any nurse against whom a malpractice award has been made or who has been a party to a settlement. The report must contain at least the following information:

(1) the total number of settlements or awards;

(2) the date settlement or award was made;

(3) the allegations contained in the claim or complaint leading to the settlement or award;

(4) the dollar amount of each malpractice settlement or award and whether that amount was paid as a result of a settlement or of an award; and

(5) the name and address of the practice of the nurse against whom an award was made or with whom a settlement was made.

An insurer shall also report to the board any information it possesses that tends to substantiate a charge that a nurse may have engaged in conduct violating sections 148.171 to 148.285.

Subd. 5. Courts. The court administrator of district court or another court of competent jurisdiction shall report to the board any judgment or other determination of the court that adjudges or includes a finding that a nurse is a person who is mentally ill, mentally incompetent, chemically dependent, dangerous to the public, guilty of a felony or gross misdemeanor, guilty of a violation of federal or state narcotics laws or controlled substances act, guilty of operating a motor vehicle while under the influence of alcohol or a controlled substance, or guilty of an abuse or fraud under Medicare or Medicaid, appoints a guardian of the nurse under sections 524.5-101 to 524.5-502, or commits a nurse under chapter 253B.

Subd. 6. Deadlines; forms. Reports required by subdivisions 2 to 5 must be submitted no later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that the reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting. The board shall review all reports, including those submitted after the deadline.

Subd. 7. Failure to report. On or after August 1, 2012, any person, institution, insurer, or organization that fails to report as required under subdivisions 2 to 5 shall be subject to civil penalties for failing to report as required by law.

History: 1989 c 194 s 14; 1Sp1994 c 1 art 2 s 9; 1999 c 172 s 9,10; 2002 c 221 s 2; 2004 c 146 art 3 s 47; 2012 c 278 art 2 s 12



Section 148.264 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting in good faith a report to the board under section 148.263 or for otherwise reporting in good faith to the board violations or alleged violations of sections 148.171 to 148.285. All such reports are investigative data as defined in chapter 13.

Subd. 2. Investigation. (a) Members of the board and persons employed by the board or engaged in the investigation of violations and in the preparation and management of charges of violations of sections 148.171 to 148.285 on behalf of the board or persons participating in the investigation or testifying regarding charges of violations are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 148.171 to 148.285.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of or relating to their duties under section 148.267.

History: 1989 c 194 s 15; 2004 c 186 s 7



Section 148.265 — NURSE COOPERATION.

A nurse who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of patient or other records in the nurse's possession, as reasonably requested by the board, to assist the board in its investigation and to appear at conferences and hearings scheduled by the board. The board shall pay for copies requested. If the board does not have a written consent from a patient permitting access to the patient's records, the nurse shall delete any data in the record that identify the patient before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data under chapter 13. The nurse shall not be excused from giving testimony or producing any documents, books, records, or correspondence on the grounds of self-incrimination, but the testimony or evidence may not be used against the nurse in any criminal case.

History: 1989 c 194 s 16



Section 148.266 — DISCIPLINARY RECORD ON JUDICIAL REVIEW.

Upon judicial review of any board disciplinary action taken under sections 148.171 to 148.285, the reviewing court shall seal the administrative record, except for the board's final decision, and shall not make the administrative record available to the public.

History: 1989 c 194 s 17



Section 148.267 — REPORTS TO COMMISSIONER OF HEALTH.

(a) The board shall maintain a record of an event that comes to the board's attention that, in the judgment of the board or a committee of the board, qualifies as an adverse health care event under section 144.7065.

(b) Within 30 days of making a determination under paragraph (a) that an event qualifies as an adverse health care event, the board shall forward to the commissioner of health a report of the event, including the facility involved, the date of the event, and information known to the board regarding the event. The report shall not include any identifying information for any of the health care professionals, facility employees, or patients involved.

History: 2004 c 186 s 8



Section 148.271 — EXEMPTIONS.

The provisions of sections 148.171 to 148.285 shall not prohibit:

(1) The furnishing of nursing assistance in an emergency.

(2) The practice of advanced practice, professional, or practical nursing by any legally qualified advanced practice, registered, or licensed practical nurse of another state who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of official duties.

(3) The practice of any profession or occupation licensed by the state, other than advanced practice, professional, or practical nursing, by any person duly licensed to practice the profession or occupation, or the performance by a person of any acts properly coming within the scope of the profession, occupation, or license.

(4) The provision of a nursing or nursing-related service by an unlicensed assistive person who has been delegated or assigned the specific function and is supervised by a registered nurse or monitored by a licensed practical nurse.

(5) The care of the sick with or without compensation when done in a nursing home covered by the provisions of section 144A.09, subdivision 1.

(6) Professional nursing practice or advanced practice registered nursing practice by a registered nurse or practical nursing practice by a licensed practical nurse licensed in another state or territory who is in Minnesota as a student enrolled in a formal, structured course of study, such as a course leading to a higher degree, certification in a nursing specialty, or to enhance skills in a clinical field, while the student is practicing in the course.

(7) Professional or practical nursing practice by a student practicing under the supervision of an instructor while the student is enrolled in a nursing program approved by the board under section 148.251.

(8) Advanced practice registered nursing as defined in section 148.171, subdivisions 5, 10, 11, 13, and 21, by a registered nurse who is licensed and currently registered in Minnesota or another United States jurisdiction and who is enrolled as a student in a formal graduate education program leading to eligibility for certification and licensure as an advanced practice registered nurse.

(9) Professional nursing practice or advanced practice registered nursing practice by a registered nurse or advanced practice registered nurse licensed in another state, territory, or jurisdiction who is in Minnesota temporarily:

(i) providing continuing or in-service education;

(ii) serving as a guest lecturer;

(iii) presenting at a conference; or

(iv) teaching didactic content via distance education to a student located in Minnesota who is enrolled in a formal, structured course of study, such as a course leading to a higher degree or certification in a nursing specialty.

History: 1945 c 242 s 11; 1959 c 140 s 2; 1975 c 360 s 10; 1977 c 256 s 1; 1981 c 94 s 8; 1986 c 444; 1989 c 194 s 18; 1999 c 172 s 11,18; 2013 c 31 s 10; 2014 c 235 s 33; 2016 c 125 s 9



Section 148.281 — VIOLATIONS; PENALTY.

Subdivision 1. Violations described. It shall be unlawful for any person, corporation, firm, or association, to:

(1) sell or fraudulently obtain or furnish any nursing diploma, license or record, or aid or abet therein;

(2) practice advanced practice, professional, or practical nursing or practice as a public health nurse under cover of any diploma, permit, license, registration certificate, advanced practice credential, or record illegally or fraudulently obtained or signed or issued unlawfully or under fraudulent representation;

(3) practice advanced practice, professional, or practical nursing unless the person has been issued a temporary permit under the provisions of section 148.212 or is duly licensed and currently registered to do so under the provisions of sections 148.171 to 148.285;

(4) use the professional title nurse unless duly licensed to practice advanced practice, professional, or practical nursing under the provisions of sections 148.171 to 148.285, except as authorized by the board by rule;

(5) use any abbreviation or other designation tending to imply licensure as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse unless duly licensed and currently registered so to practice advanced practice, professional, or practical nursing under the provisions of sections 148.171 to 148.285 except as authorized by the board by rule;

(6) use any title, abbreviation, or other designation tending to imply certification as a certified registered nurse as defined in section 148.171, subdivision 22, unless duly certified by a national nurse certification organization;

(7) use any abbreviation or other designation tending to imply registration as a public health nurse unless duly registered by the board;

(8) practice advanced practice, professional, or practical nursing in a manner prohibited by the board in any limitation of a license or registration issued under the provisions of sections 148.171 to 148.285;

(9) practice advanced practice, professional, or practical nursing during the time a license or current registration issued under the provisions of sections 148.171 to 148.285 shall be suspended or revoked;

(10) conduct a nursing program for the education of persons to become advanced practice registered nurses, registered nurses, or licensed practical nurses unless the program has been approved by the board; and

(11) knowingly employ persons in the practice of advanced practice, professional, or practical nursing who have not been issued a current permit, license, or registration certificate to practice as a nurse in this state.

Subd. 1a. [Repealed, 1989 c 194 s 22]

Subd. 2. Penalty. Any person, corporation, or association violating any provisions of subdivision 1 shall be guilty of a gross misdemeanor, and shall be punished according to law.

Subd. 3. Penalty; advanced practice registered nurses. In addition to subdivision 2, an advanced practice registered nurse who practices advanced practice registered nursing without a current license and certification or recertification shall pay a penalty fee of $200 for the first month or part of a month and an additional $100 for each subsequent month or parts of months of practice. The amount of the penalty fee shall be calculated from the first day the advanced practice registered nurse practiced without a current advanced practice registered nurse license and certification to the last day of practice without a current license and certification, or from the first day the advanced practice registered nurse practiced without a current license and certification on file with the board until the day the current license and certification is filed with the board.

History: 1945 c 242 s 12,13; 1959 c 140 s 4; 1975 c 360 s 11; 1977 c 256 s 2; 1986 c 444; 1989 c 194 s 19; 1999 c 172 s 12,18; 2003 c 87 s 6; 2014 c 235 s 34,35



Section 148.283 — UNAUTHORIZED PRACTICE OF PROFESSIONAL, ADVANCED PRACTICE REGISTERED, AND PRACTICAL NURSING.

The practice of advanced practice, professional, or practical nursing by any person who has not been licensed to practice advanced practice, professional, or practical nursing under the provisions of sections 148.171 to 148.285, or whose license has been suspended or revoked, or whose registration or national credential has expired, is hereby declared to be inimical to the public health and welfare and to constitute a public nuisance. Upon a complaint being made by the board or any prosecuting officer, and upon a proper showing of the facts, the district court of the county where such practice occurred may enjoin such acts and practice. Such injunction proceeding shall be in addition to, and not in lieu of, all other penalties and remedies provided by law.

History: 1959 c 140 s 6; 1989 c 194 s 20; 1999 c 172 s 13; 2014 c 235 s 36



Section 148.2841 — ADVANCED PRACTICE NURSING ADVISORY COUNCIL.

Subdivision 1. Membership. The Board of Nursing shall convene an Advanced Practice Nursing Advisory Council consisting of seven members with representation as follows:

(1) four Minnesota licensed advanced practice registered nurses, consisting of one nurse practitioner, one nurse-midwife, one clinical nurse specialist, and one nurse anesthetist;

(2) two Minnesota licensed physicians who work with advanced practice registered nurses; and

(3) one public member who is not a Minnesota licensed advanced practice registered nurse or a Minnesota licensed physician.

Subd. 2. Terms. Membership terms are as provided in section 15.059, subdivision 2, except that each member appointment shall be for a two-year term, with no member serving more than two consecutive terms.

Subd. 3. Chair. The chair shall rotate among the four advanced practice registered nurse members, with each member serving as chair for two years in the following order: nurse practitioner, nurse-midwife, clinical nurse specialist, and nurse anesthetist.

Subd. 4. Duties. The advisory council shall:

(1) review prescribing trends of advanced practice registered nurses at an aggregate level;

(2) review emerging practices and overlap of advanced practice nursing and specialty medical practices in the six population foci and four categories of advanced practice registered nurse practice;

(3) provide recommendations to the Board of Nursing regarding advanced practice nursing;

(4) advise the board on advanced practice registered nurse licensure and practice standards, including emerging practice trends, aggregate prescribing trends, and overlap of advanced practice registered nursing and medical practices;

(5) advise the board on distribution of information regarding advanced practice registered nurse licensure standards; and

(6) advise the board on issues related to advanced practice registered nurse practice and regulation.

Subd. 5. Meetings. The chair shall convene at least one meeting every six months.

Subd. 6. Compensation. Members shall not be compensated but shall be reimbursed for expenses under section 15.059, subdivision 3.

Subd. 7. Removal; vacancies. Members may be removed and vacancies shall be filled under section 15.059, subdivision 4.

Subd. 8. Sunset. This section sunsets February 2, 2022.

History: 2014 c 235 s 37



Section 148.285 — TRANSFER OF ASSETS.

All money, property, and property rights belonging to and under the control of the board of examiners, are hereby transferred and appropriated to the control and use of the board hereunder and the purpose provided herein.

History: 1945 c 242 s 14



Section 148.511 — SCOPE.

Sections 148.511 to 148.5198 apply to persons who are applicants for licensure, who use protected titles, who represent that they are licensed, or who engage in the practice of speech-language pathology or audiology. Sections 148.511 to 148.5198 do not apply to school personnel licensed by the Board of Teaching and practicing within the scope of their school license under Minnesota Rules, part 8710.6000, or the paraprofessionals who assist these individuals.

History: 1996 c 363 s 1; 2001 c 7 s 34; 2003 c 87 s 7; 2004 c 279 art 1 s 1; 2005 c 147 art 7 s 19



Section 148.512 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 148.511 to 148.5198, the following terms have the meanings given to them.

Subd. 2. Accredited educational institution. "Accredited educational institution" means a university or college that offers speech-language pathology or audiology graduate degrees and that is accredited by the Council on Academic Accreditation in Audiology and Speech-Language Pathology, a body recognized by the United States Department of Education, or an equivalent as determined by the commissioner.

Subd. 3. Advisory council. "Advisory council" means the Minnesota Speech-Language Pathologist and Audiologist Advisory Council established under section 214.13, subdivision 4.

Subd. 4. Applicant. "Applicant" means a person who applies to the commissioner for licensure or licensure renewal.

Subd. 5. Approved continuing education sponsor. "Continuing education sponsor" means an organization that offers a learning experience designed to promote continuing competency in the procedures and techniques of the practice of speech-language pathology or audiology and whose activities meet the criteria in section 148.5193, subdivision 2.

Subd. 6. Audiologist. "Audiologist" means a natural person who engages in the practice of audiology, meets the qualifications required by sections 148.511 to 148.5198, and is licensed by the commissioner under a general, clinical fellowship, doctoral externship, or temporary license. Audiologist also means a natural person using any descriptive word with the title audiologist.

Subd. 7. Commissioner. "Commissioner" means the commissioner of health or a designee.

Subd. 8. Contact hour. "Contact hour" means an instructional session of 60 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities.

Subd. 9. Continuing education. "Continuing education" is a planned learning experience in speech-language pathology or audiology not including the basic educational program leading to a degree if the education is used by the licensee for credit to achieve a baccalaureate or master's degree in speech-language pathology or audiology.

Subd. 10. Credential. "Credential" means a license, permit, certification, registration, or other evidence of qualification or authorization to engage in the practice of speech-language pathology or audiology issued by any authority.

Subd. 10a. Hearing aid. "Hearing aid" means an instrument, or any of its parts, worn in the ear canal and designed to or represented as being able to aid or enhance human hearing. "Hearing aid" includes the aid's parts, attachments, or accessories, including, but not limited to, ear molds and behind the ear (BTE) devices with or without an ear mold. Batteries and cords are not parts, attachments, or accessories of a hearing aid. Surgically implanted hearing aids, and assistive listening devices not worn within the ear canal, are not hearing aids.

Subd. 10b. Hearing aid dispensing. "Hearing aid dispensing" means making ear mold impressions, prescribing, or recommending a hearing aid, assisting the consumer in aid selection, selling hearing aids at retail, or testing human hearing in connection with these activities regardless of whether the person conducting these activities has a monetary interest in the dispensing of hearing aids to the consumer.

Subd. 11. [Repealed, 2003 c 87 s 53]

Subd. 12. Practice of audiology. The "practice of audiology" means:

(1) identification, assessment, and interpretation, diagnosis, rehabilitation, and prevention of hearing disorders;

(2) conservation of the auditory system function; development and implementation of hearing conservation programs;

(3) measurement, assessment, and interpretation of auditory and vestibular function;

(4) selecting, fitting, and dispensing of assistive listening devices, alerting and amplification devices, and systems for personal and public use, including hearing aids and devices, and providing training in their use;

(5) aural habilitation and rehabilitation and related counseling for individuals who are deaf, deafblind, and hard-of-hearing and their families;

(6) screening of speech, language, voice, or fluency for the purposes of audiologic evaluation or identification of possible communication disorders; or

(7) supervision of the functions in clauses (1) to (6).

The practice of audiology does not include the practice of medicine and surgery, or osteopathic medicine and surgery, or medical diagnosis that is commonly performed by a physician.

Subd. 13. Practice of speech-language pathology. The "practice of speech-language pathology" means:

(1) identification, assessment, and interpretation, diagnosis, habilitation, rehabilitation, treatment and prevention of disorders of speech, articulation, fluency, voice, and language;

(2) identification, assessment, and interpretation, diagnosis, habilitation, and rehabilitation of disorders of oral-pharyngeal function and related disorders;

(3) identification, assessment, and interpretation, diagnosis, habilitation, and rehabilitation of communication disorders associated with cognition;

(4) assessing, selecting, and developing augmentative and alternative communication systems and providing training in their use;

(5) aural habilitation and rehabilitation and related counseling for individuals who are deaf, deafblind, and hard-of-hearing and their families;

(6) enhancing speech-language proficiency and communication effectiveness;

(7) screening individuals for hearing loss or middle ear pathology for the purposes of speech-language evaluation or for the identification of possible hearing disorders; or

(8) supervision of the functions in clauses (1) to (7).

The practice of speech-language pathology does not include the practice of medicine and surgery, or osteopathic medicine and surgery, or medical diagnosis that is commonly performed by a physician.

Subd. 14. License or licensed. "License" or "licensed" means the act or status of a person who meets the requirements of sections 148.511 to 148.5198.

Subd. 15. Licensee. "Licensee" means an individual who meets the requirements of sections 148.511 to 148.5198.

Subd. 16. Licensure. "Licensure" is the system of regulation defined in section 214.001, subdivision 3, paragraph (c), and is the process specified in sections 148.511 to 148.5198.

Subd. 17. Speech-language pathologist. "Speech-language pathologist" means a person who practices speech-language pathology, meets the qualifications under sections 148.511 to 148.5198, and is licensed by the commissioner. Speech-language pathologist also means a natural person using, as an occupational title, a term identified in section 148.513.

Subd. 17a. Speech-language pathology assistant. "Speech-language pathology assistant" means a person who provides speech-language pathology services under the supervision of a licensed speech-language pathologist in accordance with section 148.5192.

Subd. 18. Supervisee. "Supervisee" means a person who, under the direction or evaluation of a supervisor, is:

(1) engaging in the supervised practice of speech-language pathology or audiology;

(2) performing a function of supervised clinical training as a student of speech-language pathology or audiology; or

(3) performing a function of supervised postgraduate or doctoral clinical experience in speech-language pathology or audiology.

Subd. 19. Supervision. "Supervision" means the direct or indirect evaluation or direction of:

(1) a practitioner of speech-language pathology or audiology;

(2) a person performing a function of supervised clinical training as a student of speech-language pathology or audiology;

(3) a person performing a function of supervised postgraduate clinical experience in speech-language pathology or audiology; or

(4) a speech-language pathology assistant in accordance with section 148.5192.

Subd. 20. Supervisor. "Supervisor" means a person who has the authority to direct or evaluate a supervisee and who:

(1) is a licensed speech-language pathologist or audiologist under section 148.515, 148.516, or 148.517; or

(2) when the commissioner determines that supervision by a licensed speech-language pathologist or audiologist as required in clause (1) is unobtainable, and in other situations considered appropriate by the commissioner, is a person practicing speech-language pathology or audiology who holds a current certificate of clinical competence from the American Speech-Language-Hearing Association or board certification in audiology by the American Board of Audiology.

History: 1996 c 363 s 2; 2000 c 460 s 22; 2003 c 87 s 8-20; 2004 c 279 art 1 s 2-6; 2005 c 147 art 7 s 1-3,19; 2008 c 189 s 5; 2009 c 157 art 1 s 3; 2013 c 62 s 7,8



Section 148.513 — LICENSURE; PROTECTED TITLES AND RESTRICTIONS ON USE; EXEMPTIONS.

Subdivision 1. Unlicensed practice prohibited. A person must not engage in the practice of speech-language pathology or audiology unless the person is licensed as a speech-language pathologist or an audiologist under sections 148.511 to 148.5198 or is practicing as a speech-language pathology assistant in accordance with section 148.5192. For purposes of this subdivision, a speech-language pathology assistant's duties are limited to the duties described in accordance with section 148.5192, subdivision 2.

Subd. 2. Protected titles and restrictions on use. (a) Notwithstanding paragraph (b), the use of the following terms or initials which represent the following terms, alone or in combination with any word or words, by any person to form an occupational title is prohibited unless that person is licensed under sections 148.511 to 148.5198:

(1) speech-language;

(2) speech-language pathologist, S, SP, or SLP;

(3) speech pathologist;

(4) language pathologist;

(5) audiologist, A, or AUD;

(6) speech therapist;

(7) speech clinician;

(8) speech correctionist;

(9) language therapist;

(10) voice therapist;

(11) voice pathologist;

(12) logopedist;

(13) communicologist;

(14) aphasiologist;

(15) phoniatrist;

(16) audiometrist;

(17) audioprosthologist;

(18) hearing therapist;

(19) hearing clinician; or

(20) hearing aid audiologist.

Use of the term "Minnesota licensed" in conjunction with the titles protected under this paragraph by any person is prohibited unless that person is licensed under sections 148.511 to 148.5198.

(b) A speech-language pathology assistant practicing under section 148.5192 must not represent, indicate, or imply to the public that the assistant is a licensed speech-language pathologist and shall only utilize one of the following titles: "speech-language pathology assistant," "SLP assistant," or "SLP asst."

Subd. 2a. Hearing aid dispensers. An audiologist must not hold out as a licensed hearing aid dispenser.

Subd. 3. Exemption. (a) Nothing in sections 148.511 to 148.5198 prohibits the practice of any profession or occupation licensed, certified, or registered by the state by any person duly licensed, certified, or registered to practice the profession or occupation or to perform any act that falls within the scope of practice of the profession or occupation.

(b) Subdivision 1 does not apply to a student participating in supervised field work or supervised course work that is necessary to meet the requirements of section 148.515, subdivision 2 or 3, if the person is designated by a title which clearly indicates the person's status as a student trainee.

(c) Subdivisions 1 and 2 do not apply to a person visiting and then leaving the state and using titles restricted under this section while in the state, if the titles are used no more than 30 days in a calendar year as part of a professional activity that is limited in scope and duration and is in association with an audiologist or speech-language pathologist licensed under sections 148.511 to 148.5198.

History: 1996 c 363 s 3; 2003 c 87 s 21; 2004 c 279 art 1 s 7,8; 2005 c 147 art 7 s 4,19



Section 148.514 — GENERAL LICENSURE REQUIREMENTS; PROCEDURES AND QUALIFICATIONS.

Subdivision 1. General licensure procedures. An applicant for licensure must:

(1) submit an application as required under section 148.519, subdivision 1; and

(2) submit all fees required under section 148.5194.

Subd. 2. General licensure qualifications. An applicant for licensure must possess the qualifications required in one of the following clauses:

(1) a person who applies for licensure and does not meet the requirements in clause (2) or (3), must meet the requirements in section 148.515;

(2) a person who applies for licensure and who has a current certificate of clinical competence issued by the American Speech-Language-Hearing Association, or board certification by the American Board of Audiology, must meet the requirements of section 148.516; or

(3) a person who applies for licensure by reciprocity must meet the requirements under section 148.517.

History: 1996 c 363 s 4; 2003 c 87 s 22



Section 148.515 — QUALIFICATIONS FOR LICENSURE.

Subdivision 1. Applicability. Except as provided in section 148.516 or 148.517, an applicant must meet the requirements in this section.

Subd. 2. Master's or doctoral degree required for speech-language pathology applicants. (a) An applicant for speech-language pathology must possess a master's or doctoral degree that meets the requirements of paragraph (b). If completing a doctoral program in which a master's degree has not been conferred, an applicant must submit a transcript showing completion of course work equivalent to, or exceeding, a master's degree that meets the requirement of paragraph (b). In addition to the transcript, the commissioner may require a letter from the academic department chair or program director documenting that the applicant has completed coursework equivalent to or exceeding a master's degree or that the applicant is eligible for enrollment in current doctoral externship credit.

(b) All of the speech-language pathology applicant's graduate coursework and clinical practicum required in the professional area for which licensure is sought must have been initiated and completed at an institution whose program meets the current requirements and was accredited by the Educational Standards Board of the Council on Academic Accreditation in Audiology and Speech-Language Pathology, a body recognized by the United States Department of Education, or an equivalent as determined by the commissioner, in the area for which licensure is sought.

Subd. 2a. Master's or doctoral degree required for audiology applicants. (a) An applicant for audiology must possess a master's degree or doctoral degree that meets the following requirements:

(1) if graduate training is completed prior to August 30, 2007, an audiology applicant must possess a master's or doctoral degree in audiology from an accredited educational institution; or

(2) if graduate training is completed after August 30, 2007, an audiology applicant must possess a doctoral degree with an emphasis in audiology, or its equivalent as determined by the commissioner, from an accredited educational institution.

(b) All of the audiology applicant's graduate coursework and clinical practicum required in the professional area for which licensure is sought must have been initiated and completed at an institution whose program meets the current requirements and was accredited by the Educational Standards Board of the Council on Academic Accreditation in Audiology and Speech-Language Pathology, a body recognized by the United States Department of Education, or an equivalent as determined by the commissioner, in the area for which licensure is sought.

Subd. 3. [Repealed, 2003 c 87 s 53]

Subd. 4. Supervised graduate or doctoral clinical experience required. An applicant must complete the graduate or doctoral clinical experience required by the American Speech-Language-Hearing Association, the American Board of Audiology, or an equivalent, as determined by the commissioner, and must achieve a qualifying examination score on the National Examination in Speech-Language Pathology or Audiology.

Subd. 5. [Repealed, 2003 c 87 s 53]

Subd. 6. Dispensing audiologist examination requirements. (a) Audiologists are exempt from the written examination requirement in section 153A.14, subdivision 2h, paragraph (a), clause (1).

(b) After July 31, 2005, all applicants for audiologist licensure under sections 148.512 to 148.5198 must achieve a passing score on the practical tests of proficiency described in section 153A.14, subdivision 2h, paragraph (a), clause (2), within the time period described in section 153A.14, subdivision 2h, paragraph (c).

(c) In order to dispense hearing aids as a sole proprietor, member of a partnership, or for a limited liability company, corporation, or any other entity organized for profit, a licensee who obtained audiologist licensure under sections 148.512 to 148.5198, before August 1, 2005, and who is not certified to dispense hearing aids under chapter 153A, must achieve a passing score on the practical tests of proficiency described in section 153A.14, subdivision 2h, paragraph (a), clause (2), within the time period described in section 153A.14, subdivision 2h, paragraph (c). All other audiologist licensees who obtained licensure before August 1, 2005, are exempt from the practical tests.

(d) An applicant for an audiology license who obtains a temporary license under section 148.5175 may dispense hearing aids only under supervision of a licensed audiologist who dispenses hearing aids.

History: 1996 c 363 s 5; 1998 c 317 s 2; 2000 c 460 s 23; 2003 c 87 s 23,24; 2005 c 147 art 7 s 5; 2006 c 267 art 2 s 4,5; 2007 c 123 s 12,13; 2008 c 189 s 6



Section 148.516 — LICENSURE BY EQUIVALENCY.

An applicant who applies for licensure by equivalency must show evidence of possessing a current certificate of clinical competence issued by the American Speech-Language-Hearing Association or board certification by the American Board of Audiology and must meet the requirements of section 148.514.

History: 1996 c 363 s 6; 2003 c 87 s 25



Section 148.5161 — CLINICAL FELLOWSHIP LICENSURE OR DOCTORAL EXTERNSHIP LICENSURE.

Subdivision 1. Application. Clinical fellowship and doctoral externship candidates must be licensed with a clinical fellowship or doctoral externship license. The commissioner shall issue clinical fellowship licensure or doctoral externship licensure as a speech-language pathologist or audiologist to an applicant who has applied for licensure under section 148.515, who is not the subject of a disciplinary action or past disciplinary action, and who has not violated a provision of section 148.5195, subdivision 3.

Subd. 2. Procedures. To be eligible for clinical fellowship licensure or doctoral externship licensure, an applicant must submit an application form provided by the commissioner, the fees required by section 148.5194, and evidence of successful completion of the requirements in section 148.515, subdivision 2 or 2a.

Subd. 3. Supervision required. (a) A clinical fellowship licensee or doctoral externship licensee must practice under the supervision of an individual who meets the requirements of section 148.512, subdivision 20. Supervision must conform to the requirements in paragraphs (b) to (e).

(b) Supervision must include both on-site observation and other monitoring activities. On-site observation must involve the supervisor, the clinical fellowship licensee or doctoral externship licensee, and the client receiving speech-language pathology or audiology services and must include direct observation by the supervisor of treatment given by the clinical fellowship licensee or doctoral externship licensee. Other monitoring activities must involve direct or indirect evaluative contact by the supervisor of the clinical fellowship licensee or doctoral externship licensee, may be executed by correspondence, and may include, but are not limited to, conferences with the clinical fellowship licensee or doctoral externship licensee, evaluation of written reports, and evaluations by professional colleagues. Other monitoring activities do not include the client receiving speech-language pathology or audiology services.

(c) The clinical fellowship licensee or doctoral externship licensee must be supervised by an individual who meets the definition of section 148.512, subdivision 20, and:

(1) when the clinical fellowship licensee or doctoral externship licensee is a speech-language pathologist, is a licensed speech-language pathologist, or holds a current certificate of clinical competence in speech-language pathology from the American Speech-Language-Hearing Association; or

(2) when the clinical fellowship licensee or doctoral externship licensee is an audiologist, is a licensed audiologist, or holds a current certificate of clinical competence in audiology from the American Speech-Language-Hearing Association or board certification in audiology by the American Board of Audiology.

(d) Clinical fellowship licensure or doctoral externship licensure shall not be granted until the applicant has completed the academic coursework and clinical training in section 148.515, subdivision 2 or 2a. In addition to the transcript, the commissioner may require a letter from the academic department chair or program director documenting that the applicant has completed coursework equivalent to or exceeding a master's degree or that the applicant is eligible for enrollment in current doctoral externship credit.

(e) The clinical fellowship licensee or doctoral externship licensee must provide verification of supervision on the application form provided by the commissioner.

Subd. 4. Doctoral externship licensure. Doctoral candidates in audiology completing their final externship as part of their training program are eligible to receive a doctoral externship license in audiology and are not required to complete the postgraduate clinical fellowship year.

Subd. 5. Expiration of clinical fellowship or doctoral externship licensure. A clinical fellowship license or doctoral externship license issued to a person pursuant to subdivision 2 expires 18 months after issuance or on the date the commissioner grants or denies licensure, whichever occurs first. Upon application, a clinical fellowship license or doctoral externship license shall be renewed once to persons who have not met the supervised postgraduate clinical experience requirement under section 148.515, subdivision 4, within the initial clinical fellowship license or doctoral externship license period and meet the requirements of subdivision 1.

Subd. 6. Title used. A licensee with a clinical fellowship or doctoral externship shall be identified by one of the protected titles and a designation indicating clinical fellowship status or doctoral externship status.

History: 1998 c 317 s 3; 2003 c 87 s 26; 2004 c 279 art 1 s 9-11; 2008 c 189 s 7,8



Section 148.517 — LICENSURE BY RECIPROCITY.

Subdivision 1. Applicability. An applicant who applies for licensure as a speech-language pathologist or audiologist by reciprocity must meet the requirements of subdivisions 2 and 3.

Subd. 2. Current credentials required. An applicant applying for licensure by reciprocity must provide evidence to the commissioner that the applicant holds a current and unrestricted credential for the practice of speech-language pathology or audiology in another jurisdiction that has requirements equivalent to or higher than those in effect for determining whether an applicant in this state is qualified to be licensed as a speech-language pathologist or audiologist. An applicant who provides sufficient evidence need not meet the requirements of section 148.515, provided that the applicant otherwise meets all other requirements of section 148.514.

Subd. 3. Verification of credentials required. An applicant for licensure by reciprocity under subdivision 2, must have maintained the appropriate and unrestricted credentials in each jurisdiction during the last five years as demonstrated by submitting letters of verification to the commissioner. Each letter must state the applicant's name, date of birth, credential number, date of issuance, a statement regarding disciplinary actions, if any, taken against the applicant, and the terms under which the credential was issued.

Subd. 4. [Renumbered 148.5175]

History: 1996 c 363 s 7; 2000 c 460 s 24; 2003 c 87 s 27,52



Section 148.5175 — TEMPORARY LICENSURE.

(a) The commissioner shall issue temporary licensure as a speech-language pathologist, an audiologist, or both, to an applicant who:

(1) submits a signed and dated affidavit stating that the applicant is not the subject of a disciplinary action or past disciplinary action in this or another jurisdiction and is not disqualified on the basis of section 148.5195, subdivision 3; and

(2) either:

(i) provides a copy of a current credential as a speech-language pathologist, an audiologist, or both, held in the District of Columbia or a state or territory of the United States; or

(ii) provides a copy of a current certificate of clinical competence issued by the American Speech-Language-Hearing Association or board certification in audiology by the American Board of Audiology.

(b) A temporary license issued to a person under this subdivision expires 90 days after it is issued or on the date the commissioner grants or denies licensure, whichever occurs first.

(c) Upon application, a temporary license shall be renewed twice to a person who is able to demonstrate good cause for failure to meet the requirements for licensure within the initial temporary licensure period and who is not the subject of a disciplinary action or disqualified on the basis of section 148.5195, subdivision 3. Good cause includes but is not limited to inability to take and complete the required practical exam for dispensing hearing instruments.

(d) Upon application, a temporary license shall be issued to a person who meets the requirements of section 148.515, subdivisions 2a and 4, but has not completed the requirement in section 148.515, subdivision 6.

History: 1996 c 363 s 7; 2000 c 460 s 24; 2003 c 87 s 27,52; 2004 c 279 art 1 s 12; 2006 c 267 art 2 s 6; 2008 c 189 s 9



Section 148.518 — LICENSURE FOLLOWING LAPSE OF LICENSURE STATUS.

For an applicant whose licensure status has lapsed, the applicant must:

(1) apply for licensure renewal according to section 148.5191 and document compliance with the continuing education requirements of section 148.5193 since the applicant's license lapsed;

(2) fulfill the requirements of section 148.517;

(3) apply for renewal according to section 148.5191, provide evidence to the commissioner that the applicant holds a current and unrestricted credential for the practice of speech-language pathology from the Minnesota Board of Teaching or for the practice of speech-language pathology or audiology in another jurisdiction that has requirements equivalent to or higher than those in effect for Minnesota, and provide evidence of compliance with Minnesota Board of Teaching or that jurisdiction's continuing education requirements;

(4) apply for renewal according to section 148.5191 and submit verified documentation of successful completion of 160 hours of supervised practice approved by the commissioner. To participate in a supervised practice, the applicant shall first apply and obtain temporary licensing according to section 148.5161; or

(5) apply for renewal according to section 148.5191 and provide documentation of obtaining a qualifying score on the examination described in section 148.515, subdivision 4, within one year of the application date for license renewal.

History: 1996 c 363 s 8; 1998 c 317 s 4; 2000 c 460 s 25; 2002 c 227 s 1; 2003 c 87 s 28; 2004 c 279 art 1 s 13; 2006 c 267 art 2 s 7



Section 148.519 — LICENSURE PROCEDURES.

Subdivision 1. Applications for licensure. (a) An applicant for licensure must:

(1) submit a completed application for licensure on forms provided by the commissioner. The application must include the applicant's name, certification number under chapter 153A, if applicable, business address and telephone number, or home address and telephone number if the applicant practices speech-language pathology or audiology out of the home, and a description of the applicant's education, training, and experience, including previous work history for the five years immediately preceding the date of application. The commissioner may ask the applicant to provide additional information necessary to clarify information submitted in the application; and

(2) submit documentation of the certificate of clinical competence issued by the American Speech-Language-Hearing Association, board certification by the American Board of Audiology, or satisfy the following requirements:

(i) submit a transcript showing the completion of a master's or doctoral degree or its equivalent meeting the requirements of section 148.515, subdivision 2;

(ii) submit documentation of the required hours of supervised clinical training;

(iii) submit documentation of the postgraduate clinical or doctoral clinical experience meeting the requirements of section 148.515, subdivision 4; and

(iv) submit documentation of receiving a qualifying score on an examination meeting the requirements of section 148.515, subdivision 6.

(b) In addition, an applicant must:

(1) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief;

(2) submit with the application all fees required by section 148.5194; and

(3) sign a waiver authorizing the commissioner to obtain access to the applicant's records in this or any other state in which the applicant has engaged in the practice of speech-language pathology or audiology.

Subd. 2. Action on applications for licensure. (a) The commissioner shall act on an application for licensure according to paragraphs (b) to (d).

(b) The commissioner shall determine if the applicant meets the requirements for licensure. The commissioner or advisory council may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The commissioner shall notify an applicant, via certified mail, of action taken on the application and of the grounds for denying licensure if licensure is denied.

(d) An applicant denied licensure may make a written request to the commissioner, within 30 days of the date of notification to the applicant, for reconsideration of the denial. Individuals requesting reconsideration may submit information that the applicant wants considered in the reconsideration. After reconsideration of the commissioner's determination to deny licensure, the commissioner shall determine whether the original determination should be affirmed or modified. An applicant may make only one request in any one biennial license period for reconsideration of the commissioner's determination to deny licensure.

Subd. 3. Change of name, employment, and addresses. A licensee who changes addresses must inform the commissioner, in writing, of the change of name, employment, or address within 30 days. A change in name must be accompanied by a copy of a marriage certificate or court order. All notices or other correspondence mailed to or served on a licensee by the commissioner at the licensee's address on file with the commissioner shall be considered as having been received by the licensee.

History: 1996 c 363 s 9; 2003 c 87 s 29; 2008 c 189 s 10; 2016 c 158 art 1 s 67



Section 148.5191 — LICENSURE RENEWAL.

Subdivision 1. Renewal requirements. To renew licensure, an applicant must:

(1) biennially complete a renewal application on a form provided by the commissioner and submit the biennial renewal fee;

(2) meet the continuing education requirements of section 148.5193 and submit evidence of attending continuing education courses, as required in section 148.5193, subdivision 6; and

(3) submit additional information if requested by the commissioner to clarify information presented in the renewal application. The information must be submitted within 30 days after the commissioner's request.

Subd. 2. Late fee. An application submitted after the renewal deadline date must be accompanied by a late fee as provided in section 148.5194, subdivision 4.

Subd. 3. Licensure renewal notice. Licensure renewal is on a biennial basis. At least 60 days before the licensure expiration date, the commissioner shall send out a renewal notice to the licensee's last known address. The notice shall include a renewal application and notice of fees required for renewal. If the licensee does not receive the renewal notice, the licensee is still required to meet the deadline for renewal to qualify for continuous licensure status.

Subd. 4. Renewal deadline. Each license, including a temporary license provided under section 148.5161, must state an expiration date. An application for licensure renewal must be received by the Department of Health or postmarked at least 30 days before the expiration date. If the postmark is illegible, the application shall be considered timely if received at least 21 days before the expiration date.

When the commissioner establishes the renewal schedule for an applicant, licensee, or temporary licensee, if the period before the expiration date is less than two years, the fee shall be prorated.

History: 1996 c 363 s 10; 1998 c 317 s 5-7; 2003 c 87 s 30



Section 148.5192 — SPEECH-LANGUAGE PATHOLOGY ASSISTANTS.

Subdivision 1. Delegation requirements. A licensed speech-language pathologist may delegate duties to a speech-language pathology assistant in accordance with this section. Duties may only be delegated to an individual who has documented with a transcript from an educational institution satisfactory completion of either:

(1) an associate degree from a speech-language pathology assistant program that is accredited by the Higher Learning Commission of the North Central Association of Colleges or its equivalent as approved by the commissioner; or

(2) a bachelor's degree in the discipline of communication sciences or disorders with additional transcript credit in the area of instruction in assistant-level service delivery practices and completion of at least 100 hours of supervised field work experience as a speech-language pathology assistant student.

Subd. 2. Delegated duties; prohibitions. (a) A speech-language pathology assistant may perform only those duties delegated by a licensed speech-language pathologist and must be limited to duties within the training and experience of the speech-language pathology assistant.

(b) Duties may include the following as delegated by the supervising speech-language pathologist:

(1) assist with speech language and hearing screenings;

(2) implement documented treatment plans or protocols developed by the supervising speech-language pathologist;

(3) document client performance;

(4) assist with assessments of clients;

(5) assist with preparing materials and scheduling activities as directed;

(6) perform checks and maintenance of equipment;

(7) support the supervising speech-language pathologist in research projects, in-service training, and public relations programs; and

(8) collect data for quality improvement.

(c) A speech-language pathology assistant may not:

(1) perform standardized or nonstandardized diagnostic tests, perform formal or informal evaluations, or interpret test results;

(2) screen or diagnose clients for feeding or swallowing disorders, including using a checklist or tabulating results of feeding or swallowing evaluations, or demonstrate swallowing strategies or precautions to clients or the clients' families;

(3) participate in parent conferences, case conferences, or any interdisciplinary team without the presence of the supervising speech-language pathologist or other licensed speech-language pathologist as authorized by the supervising speech-language pathologist;

(4) provide client or family counseling or consult with the client or the family regarding the client status or service;

(5) write, develop, or modify a client's individualized treatment plan or individualized education program;

(6) select clients for service;

(7) discharge clients from service;

(8) disclose clinical or confidential information either orally or in writing to anyone other than the supervising speech-language pathologist; or

(9) make referrals for additional services.

(d) A speech-language pathology assistant must not sign any formal documents, including treatment plans, education plans, reimbursement forms, or reports. The speech-language pathology assistant must sign or initial all treatment notes written by the assistant.

Subd. 3. Supervision requirements. (a) A supervising speech-language pathologist shall authorize and accept full responsibility for the performance, practice, and activity of a speech-language pathology assistant.

(b) A supervising speech-language pathologist must:

(1) be licensed under sections 148.511 to 148.5198;

(2) hold a certificate of clinical competence from the American Speech-Language-Hearing Association or its equivalent as approved by the commissioner; and

(3) have completed at least one continuing education unit in supervision.

(c) The supervision of a speech-language pathology assistant shall be maintained on the following schedule:

(1) for the first 90 workdays, within a 40-hour work week, 30 percent of the work performed by the speech-language pathology assistant must be supervised and at least 20 percent of the work performed must be under direct supervision; and

(2) for the work period after the initial 90-day period, within a 40-hour work week, 20 percent of the work performed must be supervised and at least ten percent of the work performed must be under direct supervision.

(d) For purposes of this section, "direct supervision" means on-site, in-view observation and guidance by the supervising speech-language pathologist during the performance of a delegated duty. The supervision requirements described in this section are minimum requirements. Additional supervision requirements may be imposed at the discretion of the supervising speech-language pathologist.

(e) A supervising speech-language pathologist must be available to communicate with a speech-language pathology assistant at any time the assistant is in direct contact with a client.

(f) A supervising speech-language pathologist must document activities performed by the assistant that are directly supervised by the supervising speech-language pathologist. At a minimum, the documentation must include:

(1) information regarding the quality of the speech-language pathology assistant's performance of the delegated duties; and

(2) verification that any delegated clinical activity was limited to duties authorized to be performed by the speech-language pathology assistant under this section.

(g) A supervising speech-language pathologist must review and cosign all informal treatment notes signed or initialed by the speech-language pathology assistant.

(h) A full-time, speech-language pathologist may supervise no more than one full-time, speech-language pathology assistant or the equivalent of one full-time assistant.

Subd. 4. Notification. Any agency or clinic that intends to utilize the services of a speech-language pathology assistant must provide written notification to the client or, if the client is younger than 18 years old, to the client's parent or guardian before a speech-language pathology assistant may perform any of the duties described in this section.

History: 2004 c 279 art 1 s 14; 2005 c 147 art 7 s 19



Section 148.5193 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Number of contact hours required. (a) An applicant for licensure renewal must meet the requirements for continuing education stipulated by the American Speech-Language-Hearing Association or the American Board of Audiology, or satisfy the requirements described in paragraphs (b) to (e).

(b) Within one month following expiration of a license, an applicant for licensure renewal as either a speech-language pathologist or an audiologist must provide evidence to the commissioner of a minimum of 30 contact hours of continuing education obtained within the two years immediately preceding licensure expiration. A minimum of 20 contact hours of continuing education must be directly related to the licensee's area of licensure. Ten contact hours of continuing education may be in areas generally related to the licensee's area of licensure. Licensees who are issued licenses for a period of less than two years shall prorate the number of contact hours required for licensure renewal based on the number of months licensed during the biennial licensure period. Licensees shall receive contact hours for continuing education activities only for the biennial licensure period in which the continuing education activity was performed.

(c) An applicant for licensure renewal as both a speech-language pathologist and an audiologist must attest to and document completion of a minimum of 36 contact hours of continuing education offered by a continuing education sponsor within the two years immediately preceding licensure renewal. A minimum of 15 contact hours must be received in the area of speech-language pathology and a minimum of 15 contact hours must be received in the area of audiology. Six contact hours of continuing education may be in areas generally related to the licensee's areas of licensure. Licensees who are issued licenses for a period of less than two years shall prorate the number of contact hours required for licensure renewal based on the number of months licensed during the biennial licensure period. Licensees shall receive contact hours for continuing education activities only for the biennial licensure period in which the continuing education activity was performed.

(d) If the licensee is licensed by the Board of Teaching:

(1) activities that are approved in the categories of Minnesota Rules, part 8710.7200, subpart 3, items A and B, and that relate to speech-language pathology, shall be considered:

(i) offered by a sponsor of continuing education; and

(ii) directly related to speech-language pathology;

(2) activities that are approved in the categories of Minnesota Rules, part 8710.7200, subpart 3, shall be considered:

(i) offered by a sponsor of continuing education; and

(ii) generally related to speech-language pathology; and

(3) one clock hour as defined in Minnesota Rules, part 8710.7200, subpart 1, is equivalent to 1.0 contact hours of continuing education.

(e) Contact hours may not be accumulated in advance and transferred to a future continuing education period.

Subd. 2. Continuing education provided by sponsors. The commissioner will accept continuing education provided by sponsors if the continuing education activity meets the following standards:

(1) constitutes an organized program of learning;

(2) reasonably expects to advance the knowledge and skills of the speech-language pathologist or audiologist;

(3) pertains to subjects that relate to the practice of speech-language pathology or audiology;

(4) is conducted by individuals who have education, training, and experience by reason of which said individuals should be considered experts concerning the subject matter of the activity; and

(5) is presented by a sponsor who has a mechanism to verify participation and maintains attendance records for four years.

Subd. 3. [Repealed, 2000 c 460 s 66]

Subd. 4. Earning continuing education contact hours through contact hour equivalents. (a) A licensee who teaches continuing education courses or presents or publishes for educational purposes may obtain contact hour equivalents according to paragraphs (b) to (d).

(b) The sponsor of the course must meet the requirements of subdivision 2.

(c) A licensee may not obtain more than six contact hours in any two-year continuing education period by teaching continuing education courses.

(d) A licensee may obtain two contact hours for each hour spent teaching a course. Contact hours may be claimed only once for teaching the same course in any two-year continuing education period.

Subd. 5. [Repealed, 2000 c 460 s 66]

Subd. 6. Records of attendance. (a) A licensee must maintain for four years records of attending the continuing education contact hours required for licensure renewal.

(b) An applicant for licensure renewal must submit documentation demonstrating compliance with continuing education requirements of the American Speech-Language-Hearing Association or the American Board of Audiology or an equivalent, or the following information on a form provided by the commissioner: the sponsoring organization, the dates of the course, the course name, the number of contact hours completed, and the name and signature of the licensee.

Subd. 6a. Auditing continuing education reports. (a) The commissioner may audit a percentage of the continuing education reports based on random selection. A licensee shall maintain all documentation required by this section for two years after the last day of the biennial licensure period in which the contact hours were earned.

(b) All renewal applications that are received after the expiration date may be subject to a continuing education report audit.

(c) Any licensee against whom a complaint is filed may be subject to a continuing education report audit.

(d) The licensee shall make the following information available to the commissioner for auditing purposes:

(1) a copy of the completed continuing education report form for the continuing education reporting period that is the subject of the audit including all supporting documentation required by subdivision 5;

(2) a description of the continuing education activity prepared by the presenter or sponsor that includes the course title or subject matter, date, place, number of program contact hours, presenters, and sponsors;

(3) documentation of self-study programs by materials prepared by the presenter or sponsor that includes the course title, course description, name of sponsor or author, and the number of hours required to complete the program;

(4) documentation of university, college, or vocational school courses by a course syllabus, listing in a course bulletin, or equivalent documentation that includes the course title, instructor's name, course dates, number of contact hours, and course content, objectives, or goals; and

(5) verification of attendance by:

(i) a signature of the presenter or a designee at the continuing education activity on the continuing education report form or a certificate of attendance with the course name, course date, and licensee's name;

(ii) a summary or outline of the educational content of an audio or video educational activity to verify the licensee's participation in the activity if a designee is not available to sign the continuing education report form;

(iii) verification of self-study programs by a certificate of completion or other documentation indicating that the individual has demonstrated knowledge and has successfully completed the program; or

(iv) verification of attendance at a university, college, or vocational course by an official transcript.

Subd. 7. Verification of continuing education reports. The commissioner may request a licensee or continuing education sponsor to verify the continuing education to which the licensee attested. Documentation may come directly from the licensee, the continuing education sponsor, or from a national accrediting or certifying organization which maintains the records.

Subd. 8. Waiver of continuing education requirements. The commissioner may grant a waiver of the requirements of this section in cases where the requirements would impose an undue burden on the licensee. A licensee must request in writing a waiver of the requirements of this section. The request for a waiver must cite this section, the reasons for requesting the waiver, the period of time the licensee wishes to have the continuing education requirement waived, and the alternative measures that will be taken if a waiver is granted. The commissioner shall set forth, in writing, the reasons for granting or denying the waiver. Waivers granted by the commissioner shall specify in writing the time limitation and required alternative measures to be taken by the licensee.

History: 1996 c 363 s 11; 2000 c 460 s 26-30; 2003 c 87 s 31-36; 2004 c 279 art 1 s 15,16; 2006 c 267 art 2 s 8; 2009 c 157 art 1 s 4; 2010 c 274 s 2



Section 148.5194 — FEES.

Subdivision 1. Fee proration. The commissioner shall prorate the licensure fee for clinical fellowship, doctoral externship, temporary, and first time licensees according to the number of months that have elapsed between the date the license is issued and the date the license expires or must be renewed under section 148.5191, subdivision 4.

Subd. 2. Speech-language pathologist biennial licensure fee. The fee for initial licensure and biennial licensure, clinical fellowship licensure, temporary licensure, or renewal for a speech-language pathologist is $200.

Subd. 3. Biennial licensure fee for dual licensure as a speech-language pathologist and audiologist. The fee for initial licensure and biennial licensure, clinical fellowship licensure, doctoral externship, temporary license, or renewal is $435.

Subd. 3a. [Repealed, 1Sp2003 c 14 art 7 s 89]

Subd. 4. Penalty fee for late renewals. The penalty fee for late submission of a renewal application is $45.

Subd. 5. Use of fees. All fees are nonrefundable. The commissioner shall only use fees collected under this section for the purposes of administering this chapter. The legislature must not transfer money generated by these fees from the state government special revenue fund to the general fund. Surcharges collected by the commissioner of health under section 16E.22 are not subject to this subdivision.

Subd. 6. Verification of credential. The fee for written verification of credentialed status is $25.

Subd. 7. Audiologist biennial licensure fee. (a) The biennial licensure fee for audiologists for clinical fellowship, doctoral externship, temporary, initial applicants, and renewal licensees is $435.

(b) The audiologist fee is for practical examination costs greater than audiologist exam fee receipts and for complaint investigation, enforcement action, and consumer information and assistance expenditures related to hearing instrument dispensing.

Subd. 8. Penalty fees. (a) The penalty fee for practicing speech-language pathology or audiology or using protected titles without a current license after the credential has expired and before it is renewed is the amount of the license renewal fee for any part of the first month, plus the license renewal fee for any part of any subsequent month up to 36 months.

(b) The penalty fee for applicants who engage in the unauthorized practice of speech-language pathology or audiology or using protected titles before being issued a license is the amount of the license application fee for any part of the first month, plus the license application fee for any part of any subsequent month up to 36 months. This paragraph does not apply to applicants not qualifying for a license who engage in the unauthorized practice of speech language pathology or audiology.

(c) The penalty fee for practicing speech-language pathology or audiology and failing to submit a continuing education report by the due date with the correct number or type of hours in the correct time period is $100 plus $20 for each missing clock hour. "Missing" means not obtained between the effective and expiration dates of the certificate, the one-month period following the certificate expiration date, or the 30 days following notice of a penalty fee for failing to report all continuing education hours. The licensee must obtain the missing number of continuing education hours by the next reporting due date.

(d) Civil penalties and discipline incurred by licensees prior to August 1, 2005, for conduct described in paragraph (a), (b), or (c) shall be recorded as nondisciplinary penalty fees. For conduct described in paragraph (a) or (b) occurring after August 1, 2005, and exceeding six months, payment of a penalty fee does not preclude any disciplinary action reasonably justified by the individual case.

History: 1996 c 363 s 12; 1998 c 317 s 8; 1999 c 245 art 2 s 34-37; 2003 c 87 s 37-39; 1Sp2003 c 14 art 7 s 48-51; 2005 c 147 art 7 s 6; art 9 s 1; 2008 c 189 s 11,12; 2009 c 157 art 1 s 5-7; 2012 c 278 art 2 s 13



Section 148.5195 — INVESTIGATION PROCESS AND GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Investigations of complaints. The commissioner or advisory council may initiate an investigation upon receiving a signed complaint or other signed written communication that alleges or implies that an individual has violated sections 148.511 to 148.5198. According to section 214.13, subdivision 6, in the receipt, investigation, and hearing of a complaint that alleges or implies an individual has violated sections 148.511 to 148.5198, the commissioner shall follow the procedures in section 214.10.

Subd. 2. Rights of applicants and licensees. The rights of an applicant denied licensure are stated in section 148.519, subdivision 2, paragraph (d). A licensee shall not be subjected to disciplinary action under this section without first having an opportunity for a contested case hearing under chapter 14.

Subd. 3. Grounds for disciplinary action by commissioner. The commissioner may take any of the disciplinary actions listed in subdivision 4 on proof that the individual has:

(1) intentionally submitted false or misleading information to the commissioner or the advisory council;

(2) failed, within 30 days, to provide information in response to a written request by the commissioner or advisory council;

(3) performed services of a speech-language pathologist or audiologist in an incompetent or negligent manner;

(4) violated sections 148.511 to 148.5198;

(5) failed to perform services with reasonable judgment, skill, or safety due to the use of alcohol or drugs, or other physical or mental impairment;

(6) violated any state or federal law, rule, or regulation, and the violation is a felony or misdemeanor, an essential element of which is dishonesty, or which relates directly or indirectly to the practice of speech-language pathology or audiology. Conviction for violating any state or federal law which relates to speech-language pathology or audiology is necessarily considered to constitute a violation, except as provided in chapter 364;

(7) aided or abetted another person in violating any provision of sections 148.511 to 148.5198;

(8) been or is being disciplined by another jurisdiction, if any of the grounds for the discipline is the same or substantially equivalent to those under sections 148.511 to 148.5198;

(9) not cooperated with the commissioner or advisory council in an investigation conducted according to subdivision 1;

(10) advertised in a manner that is false or misleading;

(11) engaged in conduct likely to deceive, defraud, or harm the public; or demonstrated a willful or careless disregard for the health, welfare, or safety of a client;

(12) failed to disclose to the consumer any fee splitting or any promise to pay a portion of a fee to any other professional other than a fee for services rendered by the other professional to the client;

(13) engaged in abusive or fraudulent billing practices, including violations of federal Medicare and Medicaid laws, Food and Drug Administration regulations, or state medical assistance laws;

(14) obtained money, property, or services from a consumer through the use of undue influence, high pressure sales tactics, harassment, duress, deception, or fraud;

(15) performed services for a client who had no possibility of benefiting from the services;

(16) failed to refer a client for medical evaluation or to other health care professionals when appropriate or when a client indicated symptoms associated with diseases that could be medically or surgically treated;

(17) had the certification required by chapter 153A denied, suspended, or revoked according to chapter 153A;

(18) used the term doctor of audiology, doctor of speech-language pathology, AuD, or SLPD without having obtained the degree from an institution accredited by the North Central Association of Colleges and Secondary Schools, the Council on Academic Accreditation in Audiology and Speech-Language Pathology, the United States Department of Education, or an equivalent;

(19) failed to comply with the requirements of section 148.5192 regarding supervision of speech-language pathology assistants; or

(20) if the individual is an audiologist or certified hearing instrument dispenser:

(i) prescribed or otherwise recommended to a consumer or potential consumer the use of a hearing instrument, unless the prescription from a physician or recommendation from an audiologist or certified dispenser is in writing, is based on an audiogram that is delivered to the consumer or potential consumer when the prescription or recommendation is made, and bears the following information in all capital letters of 12-point or larger boldface type: "THIS PRESCRIPTION OR RECOMMENDATION MAY BE FILLED BY, AND HEARING INSTRUMENTS MAY BE PURCHASED FROM, THE LICENSED AUDIOLOGIST OR CERTIFIED DISPENSER OF YOUR CHOICE";

(ii) failed to give a copy of the audiogram, upon which the prescription or recommendation is based, to the consumer when the consumer requests a copy;

(iii) failed to provide the consumer rights brochure required by section 148.5197, subdivision 3;

(iv) failed to comply with restrictions on sales of hearing instruments in sections 148.5197, subdivision 3, and 148.5198;

(v) failed to return a consumer's hearing instrument used as a trade-in or for a discount in the price of a new hearing instrument when requested by the consumer upon cancellation of the purchase agreement;

(vi) failed to follow Food and Drug Administration or Federal Trade Commission regulations relating to dispensing hearing instruments;

(vii) failed to dispense a hearing instrument in a competent manner or without appropriate training;

(viii) delegated hearing instrument dispensing authority to a person not authorized to dispense a hearing instrument under this chapter or chapter 153A;

(ix) failed to comply with the requirements of an employer or supervisor of a hearing instrument dispenser trainee;

(x) violated a state or federal court order or judgment, including a conciliation court judgment, relating to the activities of the individual's hearing instrument dispensing; or

(xi) failed to include on the audiogram the practitioner's printed name, credential type, credential number, signature, and date.

Subd. 4. Disciplinary actions. If the commissioner finds that an individual should be disciplined according to subdivision 3, the commissioner may take any one or more of the following actions:

(1) refuse to grant or renew licensure;

(2) suspend licensure for a period not exceeding one year;

(3) revoke licensure;

(4) take any reasonable lesser action against an individual upon proof that the individual has violated sections 148.511 to 148.5198; or

(5) impose, for each violation, a civil penalty not exceeding $10,000 that deprives the licensee of any economic advantage gained by the violation and that reimburses the Department of Health for costs of the investigation and proceedings resulting in disciplinary action, including the amount paid for services of the administrative hearings, the amount paid for services of the Office of the Attorney General, attorney fees, court reporters, witnesses, reproduction of records, advisory council members' per diem compensation, department staff time, and expenses incurred by advisory council members and department staff.

Subd. 5. Consequences of disciplinary actions. Upon the suspension or revocation of licensure, the speech-language pathologist or audiologist shall cease to practice speech-language pathology or audiology, to use titles protected under sections 148.511 to 148.5198, and to represent to the public that the speech-language pathologist or audiologist is licensed by the commissioner.

Subd. 6. Reinstatement requirements after disciplinary action. A speech-language pathologist or audiologist who has had licensure suspended may petition on forms provided by the commissioner for reinstatement following the period of suspension specified by the commissioner. The requirements of section 148.5191 for renewing licensure must be met before licensure may be reinstated.

Subd. 7. Authority to contract. The commissioner shall contract with the health professionals services program as authorized by sections 214.31 to 214.37 to provide these services to practitioners under this chapter. The health professionals services program does not affect the commissioner's authority to discipline violations of sections 148.511 to 148.5198.

History: 1996 c 363 s 13; 1998 c 317 s 9; 2003 c 87 s 41-45; 2004 c 279 art 1 s 17; 2005 c 147 art 7 s 7,19; 2006 c 267 art 2 s 9; 2008 c 189 s 13; 2010 c 274 s 3



Section 148.5196 — SPEECH-LANGUAGE PATHOLOGIST AND AUDIOLOGIST ADVISORY COUNCIL.

Subdivision 1. Membership. The commissioner shall appoint 12 persons to a Speech-Language Pathologist and Audiologist Advisory Council. The 12 persons must include:

(1) three public members, as defined in section 214.02. Two of the public members shall be either persons receiving services of a speech-language pathologist or audiologist, or family members of or caregivers to such persons, and at least one of the public members shall be either a hearing instrument user or an advocate of one;

(2) three speech-language pathologists licensed under sections 148.511 to 148.5198, one of whom is currently and has been, for the five years immediately preceding the appointment, engaged in the practice of speech-language pathology in Minnesota and each of whom is employed in a different employment setting including, but not limited to, private practice, hospitals, rehabilitation settings, educational settings, and government agencies;

(3) one speech-language pathologist licensed under sections 148.511 to 148.5198, who is currently and has been, for the five years immediately preceding the appointment, employed by a Minnesota public school district or a Minnesota public school district consortium that is authorized by Minnesota Statutes and who is licensed in speech-language pathology by the Minnesota Board of Teaching;

(4) three audiologists licensed under sections 148.511 to 148.5198, two of whom are currently and have been, for the five years immediately preceding the appointment, engaged in the practice of audiology and the dispensing of hearing instruments in Minnesota and each of whom is employed in a different employment setting including, but not limited to, private practice, hospitals, rehabilitation settings, educational settings, industry, and government agencies;

(5) one nonaudiologist hearing instrument dispenser recommended by a professional association representing hearing instrument dispensers; and

(6) one physician licensed under chapter 147 and certified by the American Board of Otolaryngology, Head and Neck Surgery.

Subd. 2. Organization. The advisory council shall be organized and administered under section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the commissioner regarding speech-language pathologist and audiologist licensure standards;

(2) advise the commissioner regarding the delegation of duties to and the training required for speech-language pathology assistants;

(3) advise the commissioner on enforcement of sections 148.511 to 148.5198;

(4) provide for distribution of information regarding speech-language pathologist and audiologist licensure standards;

(5) review applications and make recommendations to the commissioner on granting or denying licensure or licensure renewal;

(6) review reports of investigations relating to individuals and make recommendations to the commissioner as to whether licensure should be denied or disciplinary action taken against the individual;

(7) advise the commissioner regarding approval of continuing education activities provided by sponsors using the criteria in section 148.5193, subdivision 2; and

(8) perform other duties authorized for advisory councils under chapter 214, or as directed by the commissioner.

History: 1996 c 363 s 14; 2000 c 460 s 31; 2003 c 87 s 46; 2004 c 279 art 1 s 18; 2005 c 147 art 7 s 8,19



Section 148.5197 — HEARING AID DISPENSING.

Subdivision 1. Content of contracts. Oral statements made by an audiologist or certified dispenser regarding the provision of warranties, refunds, and service on the hearing aid or aids dispensed must be written on, and become part of, the contract of sale, specify the item or items covered, and indicate the person or business entity obligated to provide the warranty, refund, or service.

Subd. 2. Required use of license number. The audiologist's license number or certified dispenser's certificate number must appear on all contracts, bills of sale, and receipts used in the sale of hearing aids.

Subd. 3. Consumer rights information. An audiologist or certified dispenser shall, at the time of the recommendation or prescription, give a consumer rights brochure, prepared by the commissioner and containing information about legal requirements pertaining to dispensing of hearing aids, to each potential consumer of a hearing aid. The brochure must contain information about the consumer information center described in section 153A.18. A contract for a hearing aid must note the receipt of the brochure by the consumer, along with the consumer's signature or initials.

Subd. 4. Liability for contracts. Owners of entities in the business of dispensing hearing aids, employers of audiologists or persons who dispense hearing aids, supervisors of trainees or audiology students, and hearing aid dispensers conducting the transaction at issue are liable for satisfying all terms of contracts, written or oral, made by their agents, employees, assignees, affiliates, or trainees, including terms relating to products, repairs, warranties, service, and refunds. The commissioner may enforce the terms of hearing aid contracts against the principal, employer, supervisor, or dispenser who conducted the transaction and may impose any remedy provided for in this chapter.

History: 2005 c 147 art 7 s 9



Section 148.5198 — RESTRICTION ON SALE OF HEARING AIDS.

Subdivision 1. 45-calendar-day guarantee and buyer right to cancel. (a) An audiologist or certified dispenser dispensing a hearing aid in this state must comply with paragraphs (b) and (c).

(b) The audiologist or certified dispenser must provide the buyer with a 45-calendar-day written money-back guarantee. The guarantee must permit the buyer to cancel the purchase for any reason within 45 calendar days after receiving the hearing aid by giving or mailing written notice of cancellation to the audiologist or certified dispenser. If the buyer mails the notice of cancellation, the 45-calendar-day period is counted using the postmark date, to the date of receipt by the audiologist or certified dispenser. If the hearing aid must be repaired, remade, or adjusted during the 45-calendar-day money-back guarantee period, the running of the 45-calendar-day period is suspended one day for each 24-hour period that the hearing aid is not in the buyer's possession. A repaired, remade, or adjusted hearing aid must be claimed by the buyer within three business days after notification of availability, after which time the running of the 45-calendar-day period resumes. The guarantee must entitle the buyer, upon cancellation, to receive a refund of payment within 30 days of return of the hearing aid to the audiologist or certified dispenser. The audiologist or certified dispenser may retain as a cancellation fee no more than $250 of the buyer's total purchase price of the hearing aid.

(c) The audiologist or certified dispenser shall provide the buyer with a contract written in plain English, that contains uniform language and provisions that meet the requirements under the Plain Language Contract Act, sections 325G.29 to 325G.36. The contract must include, but is not limited to, the following: in immediate proximity to the space reserved for the signature of the buyer, or on the first page if there is no space reserved for the signature of the buyer, a clear and conspicuous disclosure of the following specific statement in all capital letters of no less than 12-point boldface type: "MINNESOTA STATE LAW GIVES THE BUYER THE RIGHT TO CANCEL THIS PURCHASE FOR ANY REASON AT ANY TIME PRIOR TO MIDNIGHT OF THE 45TH CALENDAR DAY AFTER RECEIPT OF THE HEARING AID(S). THIS CANCELLATION MUST BE IN WRITING AND MUST BE GIVEN OR MAILED TO THE AUDIOLOGIST OR CERTIFIED DISPENSER. IF THE BUYER DECIDES TO RETURN THE HEARING AID(S) WITHIN THIS 45-CALENDAR-DAY PERIOD, THE BUYER WILL RECEIVE A REFUND OF THE TOTAL PURCHASE PRICE OF THE AID(S) FROM WHICH THE AUDIOLOGIST OR CERTIFIED DISPENSER MAY RETAIN AS A CANCELLATION FEE NO MORE THAN $250."

Subd. 2. Itemized repair bill. Any audiologist, certified dispenser, or company who agrees to repair a hearing aid must provide the owner of the hearing aid, or the owner's representative, with a bill that describes the repair and services rendered. The bill must also include the repairing audiologist's, certified dispenser's, or company's name, address, and telephone number.

This subdivision does not apply to an audiologist, certified dispenser, or company that repairs a hearing aid pursuant to an express warranty covering the entire hearing aid and the warranty covers the entire cost, both parts and labor, of the repair.

Subd. 3. Repair warranty. Any guarantee of hearing aid repairs must be in writing and delivered to the owner of the hearing aid, or the owner's representative, stating the repairing audiologist's, certified dispenser's, or company's name, address, telephone number, length of guarantee, model, and serial number of the hearing aid and all other terms and conditions of the guarantee.

Subd. 4. Misdemeanor. A person found to have violated this section is guilty of a misdemeanor.

Subd. 5. Additional. In addition to the penalty provided in subdivision 4, a person found to have violated this section is subject to the penalties and remedies provided in section 325F.69, subdivision 1.

Subd. 6. Estimates. Upon the request of the owner of a hearing aid or the owner's representative for a written estimate and prior to the commencement of repairs, a repairing audiologist, certified dispenser, or company shall provide the customer with a written estimate of the price of repairs. If a repairing audiologist, certified dispenser, or company provides a written estimate of the price of repairs, it must not charge more than the total price stated in the estimate for the repairs. If the repairing audiologist, certified dispenser, or company after commencing repairs determines that additional work is necessary to accomplish repairs that are the subject of a written estimate and if the repairing audiologist, certified dispenser, or company did not unreasonably fail to disclose the possible need for the additional work when the estimate was made, the repairing audiologist, certified dispenser, or company may charge more than the estimate for the repairs if the repairing audiologist, certified dispenser, or company immediately provides the owner or owner's representative a revised written estimate pursuant to this section and receives authorization to continue with the repairs. If continuation of the repairs is not authorized, the repairing audiologist, certified dispenser, or company shall return the hearing aid as close as possible to its former condition and shall release the hearing aid to the owner or owner's representative upon payment of charges for repairs actually performed and not in excess of the original estimate.

History: 2005 c 147 art 7 s 10



Section 148.52 — BOARD OF OPTOMETRY.

The Board of Optometry shall consist of two public members as defined by section 214.02 and five Minnesota licensed optometrists appointed by the governor. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09.

The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214.

History: (5785) 1915 c 127 s 1; 1925 c 239 s 1; 1929 c 420 s 1; 1973 c 62 s 1; 1973 c 638 s 20; 1975 c 136 s 16; 1976 c 222 s 61; 1976 c 239 s 56; 1991 c 199 art 1 s 42; 2015 c 71 art 10 s 1



Section 148.53 — POWERS OF BOARD.

The state Board of Optometry shall have the power to make any rules and to do any and all things not inconsistent with law which it may deem necessary or expedient for the effective enforcement of sections 148.52 to 148.62 or for the full and efficient performance of its duties thereunder.

History: (5786) 1915 c 127 s 2; 1925 c 239 s 2; 1929 c 420 s 2; 1985 c 248 s 70



Section 148.54 — BOARD; SEAL.

The Board of Optometry shall elect from among its members a president, vice president, and secretary and may adopt a seal.

History: (5787) 1915 c 127 s 3; 1925 c 239 s 3; 1949 c 267 s 1; 1975 c 136 s 17; 1976 c 222 s 62; 2015 c 71 art 10 s 2



Section 148.56 — OPTOMETRISTS.

Subdivision 1. Optometry defined. (a) Any person shall be deemed to be practicing optometry within the meaning of sections 148.52 to 148.62 who shall in any way:

(1) advertise as an optometrist; or

(2) employ any means, including the use of autorefractors or other automated testing devices, for the measurement of the powers of vision or the adaptation of lenses or prisms for the aid thereof; or

(3) possess testing appliances for the purpose of the measurement of the powers of vision; or

(4) diagnose any disease, optical deficiency or deformity, or visual or muscular anomaly of the visual system consisting of the human eye and its accessory or subordinate anatomical parts; or

(5) prescribe lenses, including plano or cosmetic contact lenses, or prisms for the correction or the relief of same; or

(6) employ or prescribe ocular exercises, orthoptics, or habilitative and rehabilitative therapeutic vision care; or

(7) prescribe or administer legend drugs to aid in the diagnosis, cure, mitigation, prevention, treatment, or management of disease, deficiency, deformity, or abnormality of the human eye and adnexa included in the curricula of accredited schools or colleges of optometry, and as limited by Minnesota statute and adopted rules by the Board of Optometry, or who holds oneself out as being able to do so.

(b) In the course of treatment, nothing in this section shall allow:

(1) legend drugs to be administered intravenously, intramuscularly, or by injection, except for treatment of anaphylaxis;

(2) invasive surgery including, but not limited to, surgery using lasers;

(3) Schedule II and III oral legend drugs and oral steroids to be administered or prescribed;

(4) oral antivirals to be prescribed or administered for more than ten days; or

(5) oral carbonic anhydrase inhibitors to be prescribed or administered for more than seven days.

Subd. 2. Unlawful practices. It shall be unlawful for any person who is not licensed as an optometrist in this state to:

(1) perform any of the actions contained in subdivision 1;

(2) fit, sell, or dispose of, or to take, receive, or solicit any order for the fitting, sale, or disposition of, any spectacles, eye glasses, or lenses for the correction of vision in any place within the state other than an established place of business where spectacles, eye glasses, or lenses are commonly sold and dealt in; or

(3) sell or dispose of, at retail, any spectacles, eye glasses, or lenses for the correction of vision in any established place of business or elsewhere in this state except under the supervision, direction, and authority of a duly licensed optometrist who holds a certificate under sections 148.52 to 148.62, and is in charge of and in personal attendance at the booth, counter, or place where such articles are sold or disposed of.

Subd. 3. Unregulated sales. Nothing in sections 148.52 to 148.62 shall be construed to apply to the sale of toy glasses, goggles consisting of plano-white or plano-colored lenses or ordinary colored glasses or to the replacement of duplications of broken lenses, nor to sales upon prescription from persons legally authorized by the laws of this state to examine eyes and prescribe glasses therefor, nor shall it apply to regularly licensed physicians and surgeons. Sections 148.52 to 148.62 also do not apply to the sale of spectacles, used for reading and containing only simple lenses having a plus power of up to and including 3.25, if no attempt is made to test the eyes. The term "simple lenses" does not include bifocals. The seller shall prominently display a sign on the counter or rack or other display device where the spectacles are offered for sale that reads as follows: "If you have experienced a vision loss, the selection of these glasses should not take the place of an eye exam."

Subd. 4. License required. It shall be unlawful for any person to engage in the practice of optometry without first procuring a license from the state Board of Optometry.

Subd. 5. Scope of practice exemption. Nothing in sections 148.52 to 148.62 shall prohibit the practice of a licensed or registered health care provider in Minnesota who is operating within the provider's scope of practice under Minnesota law.

History: (5789) 1915 c 127 s 5; 1925 c 239 s 5; 1929 c 420 s 3; 1983 c 301 s 146; 1986 c 444; 1987 c 125 s 1; 2008 c 262 s 1; 2013 c 129 s 1,2



Section 148.57 — LICENSE.

Subdivision 1. Examination. (a) A person not authorized to practice optometry in the state and desiring to do so shall apply to the state Board of Optometry by filling out and swearing to an application for a license granted by the board and accompanied by a fee established by the board, not to exceed the amount specified in section 148.59. With the submission of the application form, the candidate shall prove that the candidate:

(1) is of good moral character;

(2) has obtained a clinical doctorate degree from a board-approved school or college of optometry, or is currently enrolled in the final year of study at such an institution; and

(3) has passed all parts of an examination.

(b) The examination shall include both a written portion and a clinical practical portion and shall thoroughly test the fitness of the candidate to practice in this state. In regard to the written and clinical practical examinations, the board may:

(1) prepare, administer, and grade the examination itself;

(2) recognize and approve in whole or in part an examination prepared, administered and graded by a national board of examiners in optometry; or

(3) administer a recognized and approved examination prepared and graded by or under the direction of a national board of examiners in optometry.

(c) The board shall issue a license to each applicant who satisfactorily passes the examinations and fulfills the other requirements stated in this section.

Subd. 2. Endorsement. (a) An optometrist who holds a current license from another state, and who has practiced in that state not less than three years immediately preceding application, may apply for licensure in Minnesota by filling out and swearing to an application for license by endorsement furnished by the board. The completed application with all required documentation shall be filed at the board office along with a fee established by the board, not to exceed the amount specified in section 148.59. The application fee shall be for the use of the board and in no case shall be refunded.

(b) To verify that the applicant possesses the knowledge and ability essential to the practice of optometry in this state, the applicant must provide evidence of:

(1) having obtained a clinical doctorate degree from a board-approved school or college of optometry;

(2) successful completion of both written and practical examinations for licensure in the applicant's original state of licensure that thoroughly tested the fitness of the applicant to practice;

(3) successful completion of an examination of Minnesota state optometry laws;

(4) compliance with the requirements in section 148.575;

(5) compliance with all continuing education required for license renewal in every state in which the applicant currently holds an active license to practice; and

(6) being in good standing with every state board from which a license has been issued.

(c) Documentation from a national certification system or program, approved by the board, which supports any of the listed requirements, may be used as evidence. The applicant may then be issued a license if the requirements for licensure in the other state are deemed by the board to be equivalent to those of sections 148.52 to 148.62.

Subd. 3. [Repealed, 2015 c 71 art 10 s 34]

Subd. 4. [Repealed, 2015 c 71 art 10 s 34]

Subd. 5. Change of address. A person regulated by the board shall maintain a current name and address with the board and shall notify the board in writing within 30 days of any change in name or address. If a name change only is requested, the regulated person must request revised credentials and return the current credentials to the board. The board may require the regulated person to substantiate the name change by submitting official documentation from a court of law or agency authorized under law to receive and officially record a name change. If an address change only is requested, no request for revised credentials is required. If the regulated person's current credentials have been lost, stolen, or destroyed, the person shall provide a written explanation to the board.

Subd. 6. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under this subdivision must provide evidence of:

(1) a current valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license issued under this subdivision is effective for six months from the initial temporary licensure date.

(d) During the temporary license period, the individual shall complete the licensed optometrist application for licensure.

(e) In order to remain licensed after the expiration of the temporary license, an individual must meet the requirements in section 148.57, subdivisions 1 and 2.

History: (5790) 1915 c 127 s 6; 1925 c 239 s 6; 1929 c 420 s 4; 1949 c 267 s 3; 1967 c 381 s 2; 1973 c 62 s 2-4; 1976 c 222 s 63; 1978 c 516 s 1; 1982 c 388 s 5; 1985 c 247 s 25; 1986 c 444; 1992 c 419 s 1; 1993 c 121 s 3; 2000 c 413 s 1; 2008 c 262 s 2; 2015 c 71 art 10 s 3-5; 2015 c 77 art 2 s 18



Section 148.574 — PROHIBITIONS RELATING TO LEGEND DRUGS.

Notwithstanding sections 151.37 and 152.12, an optometrist is prohibited from dispensing legend drugs at retail, unless the legend drug is within the scope designated in section 148.56, subdivision 1, and is administered to the eye through an ophthalmic good as defined in section 145.711, subdivision 4.

History: 1982 c 388 s 4; 1993 c 121 s 5; 2003 c 62 s 2; 2008 c 262 s 5; 2015 c 71 art 10 s 6



Section 148.575 — CERTIFICATE REQUIRED FOR USE OF LEGEND DRUGS.

Subdivision 1. [Repealed, 2015 c 71 art 10 s 34]

Subd. 2. Requirements defined. A licensed optometrist shall comply with the following requirements for the use of legend drugs:

(1) successful completion of at least 100 hours of study in the examination, diagnosis, and treatment of conditions of the human eye with legend drugs;

(2) successful completion of two years of supervised clinical experience in differential diagnosis of eye disease or disorders as part of optometric training or one year of that experience and ten years of actual clinical experience as a licensed optometrist; and

(3) successful completion of a nationally standardized examination approved or administered by the board on the subject of treatment and management of ocular disease.

Subd. 3. [Repealed, 2015 c 71 art 10 s 34]

Subd. 4. Accreditation of courses. The Board of Optometry may approve courses of study in general or ocular pharmacology and examination, diagnosis, and treatment of conditions of the human eye only if they are taught by an institution that meets the following criteria:

(1) the institution has facilities for both didactic and clinical instruction in pharmacology and ocular disease treatment;

(2) the institution certifies to the Board of Optometry that the course of instruction is comparable in content to courses of instruction required by other health-related licensing boards whose license holders or registrants are permitted to administer pharmaceutical agents in their professional practice for either diagnostic or therapeutic purposes or both; and

(3) the institution is accredited by a regional or professional accrediting organization recognized by the Council for Higher Education Accreditation or its successor agency.

Subd. 5. [Repealed, 2015 c 71 art 10 s 34]

Subd. 6. [Repealed, 2015 c 71 art 10 s 34]

History: 1993 c 121 s 6; 2003 c 62 s 3,4; 2008 c 262 s 6; 2015 c 71 art 10 s 7



Section 148.577 — STANDARD OF CARE.

A licensed optometrist is held to the same standard of care in the use of those legend drugs as physicians licensed by the state of Minnesota.

History: 1993 c 121 s 8; 2003 c 62 s 6; 2015 c 71 art 10 s 8



Section 148.59 — LICENSE RENEWAL; LICENSE AND REGISTRATION FEES.

A licensed optometrist shall pay to the state Board of Optometry a fee as set by the board in order to renew a license as provided by board rule. No fees shall be refunded. Fees may not exceed the following amounts but may be adjusted lower by board direction and are for the exclusive use of the board:

(1) optometry licensure application, $160;

(2) optometry annual licensure renewal, $135;

(3) optometry late penalty fee, $75;

(4) annual license renewal card, $10;

(5) continuing education provider application, $45;

(6) emeritus registration, $10;

(7) endorsement/reciprocity application, $160;

(8) replacement of initial license, $12; and

(9) license verification, $50.

History: (5792) 1915 c 127 s 8; 1925 c 239 s 8; 1949 c 267 s 4; 1959 c 378 s 1; 1967 c 381 s 4; 1973 c 62 s 6; 1976 c 222 s 64; 1986 c 444; 2015 c 71 art 10 s 9



Section 148.595 — TEMPORARY MILITARY PERMIT; FEE.

The Board of Optometry shall establish a temporary permit in accordance with section 197.4552. The fee for the temporary military permit is $250.

History: 2014 c 312 art 4 s 10



Section 148.60 — EXPENSES.

The expenses of administering sections 148.52 to 148.62 shall be paid from appropriations made to the Board of Optometry.

History: (5793) 1915 c 127 s 9; 1925 c 239 s 9; 1955 c 847 s 14; 1973 c 638 s 21; 1975 c 136 s 19; 1976 c 222 s 65



Section 148.603 — GROUNDS FOR DISCIPLINARY ACTION.

The board may refuse to grant a license or may impose disciplinary action as described in section 148.607 against any optometrist for the following:

(1) failure to demonstrate the qualifications or satisfy the requirements for a license contained in this chapter or in rules of the board. The burden of proof shall be on the applicant to demonstrate the qualifications or the satisfaction of the requirements;

(2) obtaining a license by fraud or cheating, or attempting to subvert the licensing examination process. Conduct which subverts or attempts to subvert the licensing examination process includes, but is not limited to: (i) conduct which violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination; (ii) conduct which violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; or (iii) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf;

(3) conviction, during the previous five years, of a felony or gross misdemeanor, reasonably related to the practice of optometry. Conviction as used in this section shall include a conviction of an offense which if committed in this state would be deemed a felony or gross misdemeanor without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered thereon;

(4) revocation, suspension, restriction, limitation, or other disciplinary action against the person's optometry license in another state or jurisdiction, failure to report to the board that charges regarding the person's license have been brought in another state or jurisdiction, or having been refused a license by any other state or jurisdiction;

(5) advertising which is false or misleading, which violates any rule of the board, or which claims without substantiation the positive cure of any disease;

(6) violating a rule adopted by the board or an order of the board, a state or federal law, which relates to the practice of optometry, or a state or federal narcotics or controlled substance law;

(7) engaging in any unethical conduct; conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of a patient; or practice of optometry which is professionally incompetent, in that it may create unnecessary danger to any patient's life, health, or safety, which in any of the cases, proof of actual injury need not be established;

(8) failure to supervise an optometrist's assistant or failure to supervise an optometrist under any agreement with the board;

(9) aiding or abetting an unlicensed person in the practice of optometry, except that it is not a violation of this section for an optometrist to employ, supervise, or delegate functions to a qualified person who may or may not be required to obtain a license or registration to provide health services if that person is practicing within the scope of that person's license or registration or delegated authority;

(10) adjudication as mentally incompetent, mentally ill, or developmentally disabled, or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction, within or without this state. Such adjudication shall automatically suspend a license for the duration of the license unless the board orders otherwise;

(11) engaging in unprofessional conduct which includes any departure from or the failure to conform to the minimal standards of acceptable and prevailing practice in which case actual injury to a patient need not be established;

(12) inability to practice optometry with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills;

(13) revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law;

(14) improper management of medical records, including failure to maintain adequate medical records, to comply with a patient's request made pursuant to sections 144.291 to 144.298 or to furnish a medical record or report required by law;

(15) fee splitting, including without limitation:

(i) paying, offering to pay, receiving, or agreeing to receive a commission, rebate, or remuneration, directly or indirectly, primarily for the referral of patients or the prescription of drugs or devices; and

(ii) dividing fees with another optometrist, other health care provider, or a professional corporation, unless the division is in proportion to the services provided and the responsibility assumed by each professional and the optometrist has disclosed the terms of the division;

(16) engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws;

(17) becoming addicted or habituated to a drug or intoxicant;

(18) prescribing a drug or device for other than accepted therapeutic or experimental or investigative purposes authorized by the state or a federal agency;

(19) engaging in conduct with a patient which is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior which is seductive or sexually demeaning to a patient;

(20) failure to make reports as required by section 148.604 or to cooperate with an investigation of the board as required by section 148.606;

(21) knowingly providing false or misleading information that is directly related to the care of a patient; and

(22) practice of a board-regulated profession under lapsed or nonrenewed credentials.

History: 2000 c 413 s 2; 2003 c 66 s 3; 2015 c 71 art 10 s 10



Section 148.604 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under sections 148.52 to 148.62 may report the violation to the board.

Subd. 2. Institutions. Any hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the institution or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition an optometrist's privilege to practice or treat patients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action. The institution or organization shall also report the resignation of any optometrist prior to the conclusion of any disciplinary proceeding, or prior to the commencement of formal charges but after the optometrist had knowledge that formal charges were contemplated or in preparation. Each report made under this subdivision must state the nature of the action taken, state in detail the reasons for the action, and identify the specific patient medical records upon which the action was based. No report shall be required of an optometrist voluntarily limiting the practice of the optometrist at a hospital provided that the optometrist notifies all hospitals where the optometrist has privileges of the voluntary limitation and the reasons for it.

Subd. 3. Licensed professionals. A licensed optometrist shall report to the board personal knowledge of any conduct by any optometrist which the person reasonably believes constitutes grounds for disciplinary action under sections 148.52 to 148.62, including any conduct indicating that the person may be incompetent, may have engaged in unprofessional conduct, or may be physically unable to safely engage in the practice of optometry.

Subd. 4. Self-reporting. An optometrist shall report to the board any personal action which would require that a report be filed with the board by any person, health care facility, business, or organization pursuant to subdivisions 2 and 3.

Subd. 5. Deadlines; forms; rulemaking. Reports required by subdivisions 2 to 4 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to ensure prompt and accurate reporting.

Subd. 6. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 2 to 4 or any related documents.

History: 2015 c 71 art 10 s 11



Section 148.605 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the board pursuant to section 148.604 or for otherwise reporting to the board violations or alleged violations of section 148.603, if they are acting in good faith and in the exercise of reasonable care.

Subd. 2. Investigation; indemnification. (a) Members of the board, persons employed by the board, and consultants retained by the board for the purpose of investigation of violations, the preparation of charges, and management of board orders on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 148.52 to 148.62, if they are acting in good faith and in the exercise of reasonable care.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 148.52 to 148.62, if they are acting in good faith and in the exercise of reasonable care.

(c) For purposes of this section, a member of the board or a consultant described in paragraph (a) is considered a state employee under section 3.736, subdivision 9.

History: 2015 c 71 art 10 s 12



Section 148.606 — OPTOMETRIST COOPERATION.

An optometrist who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of patient medical records, as reasonably requested by the board, to assist the board in its investigation. If the board does not have written consent from a patient permitting access to the patient's records, the optometrist shall delete any data in the record which identifies the patient before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

History: 2015 c 71 art 10 s 13



Section 148.607 — DISCIPLINARY ACTIONS.

When the board finds that a licensed optometrist under section 148.57 has violated a provision or provisions of sections 148.52 to 148.62, it may do one or more of the following:

(1) revoke the license;

(2) suspend the license;

(3) impose limitations or conditions on the optometrist's practice of optometry, including the limitation of scope of practice to designated field specialties; the imposition of retraining or rehabilitation requirements; the requirement of practice under supervision; or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(4) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the optometrist of any economic advantage gained by reason of the violation charged or to reimburse the board for the cost of the investigation and proceeding; and

(5) censure or reprimand the licensed optometrist.

History: 2015 c 71 art 10 s 14



Section 148.61 — PENALTY.

Subdivision 1. [Repealed, 1945 c 242 s 14]

Subd. 2. [Renumbered 148.511, subdivision 1]

Subd. 3. [Renumbered 148.101]

Subd. 4. [Renumbered 148.511, subd 2]

Subd. 5. Gross misdemeanor. Every person not licensed by the board pursuant to section 148.57 who practices optometry in this state shall be guilty of a gross misdemeanor.

History: (5794) 1915 c 127 s 10; 1925 c 239 s 10; 2000 c 413 s 3



Section 148.62 — APPLICATION.

Sections 148.52 to 148.62 shall not be construed as forbidding any person licensed to practice any profession in this state from engaging in such profession as it may now be defined by law.

History: (5796-1) 1925 c 239 s 13



Section 148.621 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 148.621 to 148.633.

Subd. 2. Accredited college or university. "Accredited college or university" means a college or university accredited by the regional accrediting agencies recognized by the Council on Postsecondary Accreditation, and the United States Department of Education at the time the degree was conferred.

Subd. 3. Association. "Association" means the American Dietetic Association.

Subd. 4. Board. "Board" means the Board of Dietetics and Nutrition Practice.

Subd. 5. Commission. "Commission" means the Commission on Dietetic Registration that is a member of the National Commission on Health Certifying Agencies, which national commission establishes national standards of competence for individuals participating in the health care delivery system.

Subd. 6. Commissioner. "Commissioner" means the commissioner of health.

Subd. 7. Dietitian. "Dietitian" means an individual who engages in dietetics or nutrition practice and uses the title dietitian.

Subd. 8. Nutritionist. "Nutritionist" means an individual who engages in dietetics or nutrition practice and uses the title nutritionist.

Subd. 9. Dietetics or nutrition practice. "Dietetics or nutrition practice" means the integration and application of scientific principles of food, nutrition, biochemistry, physiology, food management, and behavioral and social sciences to achieve and maintain human health through the provision of nutrition care services.

Subd. 10. Nutrition care services. "Nutrition care services" means:

(1) assessment of the nutritional needs of individuals or groups;

(2) establishment of priorities, goals, and objectives to meet nutritional needs;

(3) provision of nutrition counseling for both normal and therapeutic needs;

(4) development, implementation, and management of nutrition care services; or

(5) evaluation, adjustment, and maintenance of appropriate standards of quality in nutrition care.

Subd. 11. Nutritional assessment. "Nutritional assessment" means the evaluation of the nutritional needs of individuals or groups based on appropriate biochemical, anthropometric, physical, and dietary data to determine nutrient needs and recommend appropriate nutritional intake.

Subd. 12. Nutrition counseling. "Nutrition counseling" means advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status.

Subd. 13. Person. "Person" means an individual, corporation, partnership, or other legal entity.

History: 1994 c 613 s 2



Section 148.622 — BOARD OF DIETETICS AND NUTRITION PRACTICE.

Subdivision 1. Creation. The Board of Dietetics and Nutrition Practice consists of seven members appointed by the governor.

Subd. 2. Membership. Members of the board must have been residents of the state of Minnesota for two years immediately preceding appointment and must represent various geographic areas of the state and various employment settings, as required by this section. Two members must be dietitians registered with the commission with at least three years of dietetics practice in Minnesota. Two members must be nutritionists with at least three years of nutrition practice in Minnesota. The professional members first appointed need not be licensed under this chapter for appointment to their first terms on the board, but must possess the qualifications necessary for licensure under this chapter. Three other members must be public members as defined under section 214.02. Two of the public members must be consumers of nutrition care services or caregivers of those utilizing such services.

Subd. 3. Membership terms; officers; quorum; expenses. (a) Members must be appointed for staggered terms of four years, with terms beginning August 1 of each year. The terms of the initial board members must be determined by lot as follows: one member must be appointed for a term that expires August 1, 2000; two members must be appointed for terms that expire August 1, 1998; two members must be appointed for terms that expire August 1, 1997; and two members must be appointed for terms that expire August 1, 1995. Members of the board serve until the expiration of the term to which they have been appointed or until their successors have qualified. A person may not be appointed to serve more than two consecutive terms.

(b) The board shall organize annually and select a chair and vice-chair.

(c) Four members of the board, including two professional members and two public members, constitute a quorum to do business.

(d) The board shall hold at least two regular meetings each year. Additional meetings may be held at the call of the chair or at the written request of any three members of the board. At least 14 days' written advance notice of the board meeting is required.

(e) Board members receive compensation for their services in accordance with section 15.0575.

History: 1994 c 613 s 3; 1997 c 192 s 26



Section 148.623 — DUTIES OF THE BOARD.

The board shall:

(1) adopt rules necessary to administer and enforce sections 148.621 to 148.633;

(2) administer, coordinate, and enforce sections 148.621 to 148.633;

(3) evaluate the qualifications of applicants;

(4) issue subpoenas, examine witnesses, and administer oaths;

(5) conduct hearings and keep records and minutes necessary to the orderly administration of sections 148.621 to 148.633;

(6) investigate persons engaging in practices that violate sections 148.621 to 148.633; and

(7) adopt rules under chapter 14 prescribing a code of ethics for licensees.

History: 1994 c 613 s 4



Section 148.624 — LICENSURE; RENEWAL.

Subdivision 1. Dietetics. The board shall issue a license as a dietitian to a person who files a completed application, pays all required fees, and certifies and furnishes evidence satisfactory to the board that the applicant:

(1) meets the following qualifications:

(i) has received a baccalaureate or postgraduate degree from a United States regionally accredited college or university with a major in dietetics, human nutrition, nutrition education, food and nutrition, or food services management;

(ii) has completed a documented supervised preprofessional practice experience component in dietetic practice of not less than 900 hours under the supervision of a registered dietitian, a state licensed nutrition professional, or an individual with a doctoral degree conferred by a United States regionally accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food systems management. Supervised practice experience must be completed in the United States or its territories. Supervisors who obtain their doctoral degree outside the United States and its territories must have their degrees approved by the board as equivalent to the doctoral degree conferred by a United States regionally accredited college or university; and

(iii) has successfully completed the registration examination for dietitians administered by the commission; or

(2) has a valid current registration with the commission which gives the applicant the right to use the term "registered dietitian" or "RD."

Subd. 2. Nutrition. The board shall issue a license as a nutritionist to a person who files a completed application, pays all required fees, and certifies and furnishes evidence satisfactory to the board that the applicant:

(1) meets the following qualifications:

(i) has received a master's or doctoral degree from an accredited or approved college or university with a major in human nutrition, public health nutrition, clinical nutrition, nutrition education, community nutrition, or food and nutrition; and

(ii) has completed a documented supervised preprofessional practice experience component in dietetic practice of not less than 900 hours under the supervision of a registered dietitian, a state licensed nutrition professional, or an individual with a doctoral degree conferred by a United States regionally accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food systems management. Supervised practice experience must be completed in the United States or its territories. Supervisors who obtain their doctoral degree outside the United States and its territories must have their degrees validated as equivalent to the doctoral degree conferred by a United States regionally accredited college or university; or

(2) has received certification as a Certified Nutrition Specialist by the Certification Board for Nutrition Specialists.

Subd. 3. Petition. (a) The board may issue a license as a nutritionist to a person who submits to the board a petition for individual review, provided the person has received a master's or doctoral degree from an accredited college or university with a major course of study that includes an emphasis in human nutrition and has completed a supervised preprofessional experience component in nutrition practice of not less than 900 hours under the supervision of a registered dietitian, a state licensed health care practitioner, or an individual with a doctoral degree conferred by a United States regionally accredited college or university with a major course of study in human nutrition, nutrition education, food and nutrition, dietetics, or food system management. Supervised practice experience must be completed in the United States or its territories. Supervisors who obtain their degree outside the United States and its territories must have their degrees approved by the board as equivalent to a comparable degree conferred by a United States regionally accredited college or university.

(b) The board may issue a license as a dietitian or nutritionist to an applicant who has completed a course of study at a foreign college or university, if the applicant:

(1) submits a petition for individual review;

(2) successfully completes a course of study approved by the board as equivalent to a baccalaureate or master's degree conferred by a United States regionally accredited college or university; and

(3) meets the applicable experiential requirements set by the board.

Subd. 4. Renewal. Licensees shall renew licenses at the time and in the manner established by the rules of the board.

Subd. 5. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under this subdivision must provide evidence of:

(1) a current valid license in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license issued under this subdivision is effective for six months from the initial temporary licensure date.

(d) During the temporary license period, the individual shall complete the licensed dietitian or nutritionist application for licensure.

(e) In order to remain licensed after the expiration of the temporary license, an individual must meet the full licensure requirements.

(f) The fee for the temporary license is $250.

History: 1994 c 613 s 5; 2009 c 159 s 36; 2014 c 312 art 4 s 11; 2015 c 77 art 2 s 19



Section 148.625 — APPLICATION.

A person desiring a license under sections 148.621 to 148.633 shall apply to the board on a form and in the manner the board prescribes. The application must be accompanied by an application fee in an amount determined by the board.

History: 1994 c 613 s 6



Section 148.626 — CONTINUING EDUCATION REQUIRED.

Within three years of the effective date of sections 148.621 to 148.633, renewal of a license is contingent on the applicant meeting uniform continuing education requirements established by the board. Notice of initial or amended continuing education requirements must be sent to all persons licensed under sections 148.621 to 148.633 at least 12 months before a person's license renewal is dependent on satisfaction of those requirements. Continuing education requirements must be sent to new applicants with the forms on which they are to apply for licensure.

History: 1994 c 613 s 7



Section 148.628 — RECIPROCITY.

The board may issue a license to an applicant who is licensed as a dietitian or nutritionist in another state or the District of Columbia, provided that in the judgment of the board the standards for licensure in that state are not less stringent than the requirements set forth in sections 148.621 to 148.633.

History: 1994 c 613 s 9



Section 148.629 — DENIAL, SUSPENSION, OR REVOCATION.

Subdivision 1. Grounds. The board may refuse to renew or grant a license to, or may suspend, revoke, or restrict the license of an individual whom the board, after a hearing under the contested case provisions of chapter 14, determines:

(1) is incompetent to engage in dietetic or nutrition practice, or is found to be engaged in dietetic or nutrition practice in a manner harmful or dangerous to a client or to the public;

(2) has violated the rules of the board or the statutes the board is empowered to enforce;

(3) has obtained or attempted to obtain a license or license renewal by bribery or fraudulent representation;

(4) has knowingly made a false statement on a form required by the board for licensing or license renewal; or

(5) has sold any dietary supplement product if the sale of that product resulted in financial benefit to the individual.

Subd. 2. Restoring license. For reasons it finds sufficient, the board may grant a license previously refused, restore a license that has been revoked, or reduce a period of suspension or restriction of a license.

Subd. 3. Review. Suspension, revocation, or restriction of a license must be reviewed by the board at the request of the licensee against whom the disciplinary action was taken.

History: 1994 c 613 s 10



Section 148.630 — LICENSE REQUIRED.

(a) No person may engage in dietetics or nutrition practice unless the person is licensed as a dietitian or nutritionist by the board. No person may use the title "dietitian," "licensed dietitian," "nutritionist," "licensed nutritionist," or any occupational title using the word "dietitian" or "nutritionist" unless so licensed by the board, nor shall any person hold out as a dietitian or nutritionist unless so licensed.

(b) Notwithstanding any other provision of sections 148.621 to 148.633, a dietitian registered by the commission shall have the right to use the title "registered dietitian" and the designation "RD." Notwithstanding any other provision of sections 148.621 to 148.633, a dietetic technician registered by the Commission on Dietetic Registration shall have the right to use the title "dietetic technician registered" and the designation "DTR."

History: 1994 c 613 s 11



Section 148.631 — PENALTY.

A person who violates sections 148.621 to 148.633 is guilty of a misdemeanor. If a person other than a licensed dietitian or nutritionist engages in an act or practice constituting an offense under sections 148.621 to 148.633, a district court on application of the board may issue an injunction or other appropriate order restraining the act or practice.

If the board finds that a licensed dietitian or nutritionist has violated a provision of sections 148.621 to 148.633 or rules adopted under them, it may impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the dietitian or nutritionist of any economic advantage gained by reason of the violation charged, to discourage similar violations, or to reimburse the board for the cost of the investigation and proceeding, including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigational services provided by the Office of the Attorney General, services of court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and expenses incurred by board members and staff.

History: 1994 c 613 s 12; 2003 c 66 s 4



Section 148.632 — EXEMPTIONS; VOLUNTARY LICENSING.

Subdivision 1. Persons excepted from the licensing requirement. Nothing in sections 148.621 to 148.633 prevents or restricts the activities of:

(1) any person pursuing a degree in dietetics or nutrition at an accredited college or university who is practicing under the supervision of a licensed dietitian or licensed nutritionist and in accordance with accepted scientific knowledge and standards of practice, provided that the person is designated by a title which clearly indicates the person's status as a student or trainee;

(2) any person in the process of fulfilling the professional experience requirements in dietetics or nutrition necessary for licensure who is practicing under the supervision of a licensed dietitian or licensed nutritionist and in accordance with accepted scientific knowledge and standards of practice, provided that the person is designated by a title which clearly indicates the person's status as a trainee;

(3) any person licensed to practice medicine, nursing, optometry, psychology, pharmacy, dentistry, or chiropractic, when nutrition practice is incidental to the practice of the person's profession and the person does not hold out as a dietitian or nutritionist unless so licensed;

(4) any person, including a registered dietetic technician, dietetic technician, or other paraprofessional working in a program supervised by a licensed dietitian or nutritionist, if the person's activities are within the scope of the person's education and training and in accordance with accepted scientific knowledge and standards of practice in nutrition or dietetics and the person does not hold out as a dietitian or nutritionist unless so licensed;

(5) any person who provides weight control services, provided the nutrition program has been reviewed by, consultation is available from, and no program change can be initiated without prior approval by an individual licensed under sections 148.621 to 148.633, a dietitian licensed in another state that has licensure requirements considered by the board to be at least as stringent as the requirements for licensure under sections 148.621 to 148.633, or a registered dietitian, and provided that the person does not hold out as a dietitian or nutritionist unless so licensed;

(6) any home economist with a baccalaureate or graduate degree from an accredited college or university, if the person's activities are within the scope of the person's education and training and in accordance with accepted scientific knowledge and standards of practice and the person does not hold out as a dietitian or nutritionist;

(7) any person employed by a federal, state, county, or municipal agency, elementary or secondary school, regionally accredited institution of higher education, or nonprofit agency, if the person's activities are within the scope of the person's employment and the person does not hold out as a dietitian or nutritionist unless so licensed;

(8) any person who furnishes nutrition information on food, food materials, or dietary supplements or engages in the explanation to customers about foods or food products in connection with the marketing and distribution of those products provided that the person does not hold out as a dietitian or nutritionist unless so licensed;

(9) any person who is recognized in the community as a provider of nutritional advice, including a curandero or medicine man or woman, and who advises people according to or based on traditional practices provided the person does not hold out as a dietitian or nutritionist unless so licensed;

(10) any animal nutritionist who does not meet the requirements of sections 148.621 to 148.633, provided that the person's activities are limited to the nutritional care of animals. Animal nutritionists may continue to use the title nutritionist so long as they provide nutrition services only to animals;

(11) any person who provides nutrition services without remuneration to family members; or

(12) any person involved in dietary or nutritional counseling pursuant to a research study supervised by a Minnesota institution of higher learning or state agency which has been approved by an institutional review board to ensure the informed consent and safety of study participants.

Subd. 2. Voluntary licensing. The licensing of persons employed by facilities licensed under chapters 144 and 144A is voluntary. Nothing in sections 148.621 to 148.633 prevents or restricts the activities of persons employed by these institutions.

History: 1994 c 613 s 13



Section 148.633 — DISPOSITION OF FUNDS.

Money received by the board under sections 148.621 to 148.633 must be credited to the health occupations licensing account within the special revenue fund.

History: 1994 c 613 s 14



Section 148.634 — PRESCRIPTION PROTOCOL.

A licensed dietitian or licensed nutritionist may implement a protocol that does not reference a specific patient and results in a prescription of a legend drug that has been predetermined and delegated by a licensed practitioner as defined in section 151.01, subdivision 23, when caring for a patient whose condition falls within the protocol and the protocol specifies the circumstances under which the drug is to be prescribed or administered.

History: 2013 c 55 s 1



Section 148.6401 — SCOPE.

Sections 148.6401 to 148.6450 apply to persons who are applicants for licensure, who are licensed, who use protected titles, or who represent that they are licensed as occupational therapists or occupational therapy assistants.

History: 2000 c 361 s 1



Section 148.6402 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 148.6401 to 148.6450, the following terms have the meanings given them.

Subd. 2. Advisory council. "Advisory council" means the Occupational Therapy Practitioners Advisory Council in section 148.6450.

Subd. 3. Biennial licensure period. "Biennial licensure period" means the two-year period for which licensure is effective.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health or a designee.

Subd. 5. Contact hour. "Contact hour" means an instructional session of 60 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities.

Subd. 6. Credential. "Credential" means a license, permit, certification, registration, or other evidence of qualification or authorization to engage in the practice of occupational therapy issued by any authority.

Subd. 7. Credentialing examination for occupational therapist. "Credentialing examination for occupational therapist" means the examination sponsored by the National Board for Certification in Occupational Therapy for credentialing as an occupational therapist, registered.

Subd. 8. Credentialing examination for occupational therapy assistant. "Credentialing examination for occupational therapy assistant" means the examination sponsored by the National Board for Certification in Occupational Therapy for credentialing as a certified occupational therapy assistant.

Subd. 9. Delegate. "Delegate" means to transfer to an occupational therapy assistant the authority to perform selected portions of an occupational therapy evaluation or treatment plan for a specific patient.

Subd. 10. Direct supervision. "Direct supervision" of an occupational therapy assistant using physical agent modalities means that the occupational therapist has evaluated the patient and determined a need for use of a particular physical agent modality in the occupational therapy treatment plan, has determined the appropriate physical agent modality application procedure, and is available for in-person intervention while treatment is provided.

Subd. 11. Electrical stimulation device. "Electrical stimulation device" means any device which generates pulsed, direct, or alternating electrical current for the purposes of rehabilitation of neuromusculoskeletal dysfunction.

Subd. 12. Electrotherapy. "Electrotherapy" means the use of electrical stimulation devices for a therapeutic purpose.

Subd. 13. Licensed health care professional. "Licensed health care professional" means a person licensed in good standing in Minnesota to practice medicine, osteopathic medicine, chiropractic, podiatry, advanced practice registered nursing, or dentistry, or is a person registered as a physician assistant in Minnesota.

Subd. 14. Occupational therapist. "Occupational therapist" means an individual who meets the qualifications in sections 148.6401 to 148.6450 and is licensed by the commissioner.

Subd. 15. Occupational therapy. "Occupational therapy" means the use of purposeful activity to maximize the independence and the maintenance of health of an individual who is limited by a physical injury or illness, a cognitive impairment, a psychosocial dysfunction, a mental illness, a developmental or learning disability, or an adverse environmental condition. The practice encompasses evaluation, assessment, treatment, and consultation. Occupational therapy services may be provided individually, in groups, or through social systems. Occupational therapy includes those services described in section 148.6404.

Subd. 16. Occupational therapy assistant. "Occupational therapy assistant" means an individual who meets the qualifications for an occupational therapy assistant in sections 148.6401 to 148.6450 and is licensed by the commissioner.

Subd. 16a. Occupational therapy practitioner. "Occupational therapy practitioner" means any individual licensed as either an occupational therapist or occupational therapy assistant under sections 148.6401 to 148.6450.

Subd. 17. Physical agent modalities. "Physical agent modalities" mean modalities that use the properties of light, water, temperature, sound, or electricity to produce a response in soft tissue.

Subd. 18. [Repealed, 2001 c 7 s 91]

Subd. 19. License or licensed. "License" or "licensed" means the act or status of a natural person who meets the requirements of sections 148.6401 to 148.6450.

Subd. 20. Licensee. "Licensee" means a person who meets the requirements of sections 148.6401 to 148.6450.

Subd. 21. Licensure by equivalency. "Licensure by equivalency" means a method of licensure described in section 148.6412 by which an individual who possesses a credential from the National Board for Certification in Occupational Therapy may qualify for licensure.

Subd. 22. Licensure by reciprocity. "Licensure by reciprocity" means a method of licensure described in section 148.6415 by which an individual who possesses a credential from another jurisdiction may qualify for Minnesota licensure.

Subd. 22a. Limited license. "Limited license" means a license issued according to section 148.6425, subdivision 3, paragraph (c), to persons who for two years or more did not apply for a license after meeting the requirements in section 148.6408 or 148.6410 or who allowed their license to lapse for four years or more.

Subd. 23. Service competency. "Service competency" of an occupational therapy assistant in performing evaluation tasks means the ability of an occupational therapy assistant to obtain the same information as the supervising occupational therapist when evaluating a client's function.

Service competency of an occupational therapy assistant in performing treatment procedures means the ability of an occupational therapy assistant to perform treatment procedures in a manner such that the outcome, documentation, and follow-up are equivalent to that which would have been achieved had the supervising occupational therapist performed the treatment procedure.

Service competency of an occupational therapist means the ability of an occupational therapist to consistently perform an assessment task or intervention procedure with the level of skill recognized as satisfactory within the appropriate acceptable prevailing practice of occupational therapy.

Subd. 24. Superficial physical agent modality. "Superficial physical agent modality" means a therapeutic medium which produces temperature changes in skin and underlying subcutaneous tissues within a depth of zero to three centimeters for the purposes of rehabilitation of neuromusculoskeletal dysfunction. Superficial physical agent modalities may include, but are not limited to: paraffin baths, hot packs, cold packs, fluidotherapy, contrast baths, and whirlpool baths. Superficial physical agent modalities do not include the use of electrical stimulation devices, ultrasound, or quick icing.

Subd. 25. Temporary licensure. "Temporary licensure" means a method of licensure described in section 148.6418, by which an individual who (1) has completed an approved or accredited education program but has not met the examination requirement; or (2) possesses a credential from another jurisdiction or the National Board for Certification in Occupational Therapy but who has not submitted the documentation required by section 148.6420, subdivisions 3 and 4, may qualify for Minnesota licensure for a limited time period.

Subd. 26. Ultrasound device. "Ultrasound device" means a device intended to generate and emit high frequency acoustic vibrational energy for the purposes of rehabilitation of neuromusculoskeletal dysfunction.

History: 2000 c 361 s 2; 2001 c 7 s 35,36; 2004 c 279 art 1 s 19; 2009 c 157 art 1 s 8,9; 2013 c 43 s 28; 2014 c 291 art 4 s 10; 2016 c 119 s 7



Section 148.6403 — LICENSURE; PROTECTED TITLES AND RESTRICTIONS ON USE; EXEMPT PERSONS; SANCTIONS.

Subdivision 1. Unlicensed practice prohibited. No person shall engage in the practice of occupational therapy unless the person is licensed as an occupational therapist or an occupational therapist assistant in accordance with sections 148.6401 to 148.6450.

Subd. 2. Protected titles and restrictions on use. Use of the phrase "occupational therapy" or "occupational therapist," or the initials "OT" alone or in combination with any other words or initials to form an occupational title, or to indicate or imply that the person is licensed by the state as an occupational therapist or occupational therapy assistant, is prohibited unless that person is licensed under sections 148.6401 to 148.6450.

Subd. 3. Use of "Minnesota licensed." Use of the term "Minnesota licensed" in conjunction with titles protected under this section by any person is prohibited unless that person is licensed under sections 148.6401 to 148.6450.

Subd. 4. Persons licensed or certified in other states. A person who is licensed in Minnesota and licensed or certified in another state may use the designation "licensed" or "certified" with a protected title only if the state of licensure or certification is clearly indicated.

Subd. 5. Exempt persons. This section does not apply to:

(1) a person employed as an occupational therapist or occupational therapy assistant by the government of the United States or any agency of it. However, use of the protected titles under those circumstances is allowed only in connection with performance of official duties for the federal government;

(2) a student participating in supervised fieldwork or supervised coursework that is necessary to meet the requirements of section 148.6408, subdivision 1, or 148.6410, subdivision 1, if the person is designated by a title which clearly indicates the person's status as a student trainee. Any use of the protected titles under these circumstances is allowed only while the person is performing the duties of the supervised fieldwork or supervised coursework; or

(3) a person visiting and then leaving the state and performing occupational therapy services while in the state, if the services are performed no more than 30 days in a calendar year as part of a professional activity that is limited in scope and duration and is in association with an occupational therapist licensed under sections 148.6401 to 148.6450, and

(i) the person is credentialed under the law of another state which has credentialing requirements at least as stringent as the requirements of sections 148.6401 to 148.6450; or

(ii) the person meets the requirements for certification as an occupational therapist registered (OTR) or a certified occupational therapy assistant (COTA), established by the National Board for Certification in Occupational Therapy.

Subd. 6. Sanctions. A person who practices occupational therapy or holds out as an occupational therapist or occupational therapy assistant by or through the use of any title described in subdivision 2 without prior licensure according to sections 148.6401 to 148.6450 is subject to sanctions or action against continuing the activity according to section 148.6448, chapter 214, or other statutory authority.

Subd. 7. Exemption. Nothing in sections 148.6401 to 148.6450 shall prohibit the practice of any profession or occupation licensed or registered by the state by any person duly licensed or registered to practice the profession or occupation or to perform any act that falls within the scope of practice of the profession or occupation.

History: 2000 c 361 s 3; 2004 c 279 art 1 s 20



Section 148.6404 — SCOPE OF PRACTICE.

The practice of occupational therapy by an occupational therapist or occupational therapy assistant includes, but is not limited to, intervention directed toward:

(1) assessment and evaluation, including the use of skilled observation or the administration and interpretation of standardized or nonstandardized tests and measurements, to identify areas for occupational therapy services;

(2) providing for the development of sensory integrative, neuromuscular, or motor components of performance;

(3) providing for the development of emotional, motivational, cognitive, or psychosocial components of performance;

(4) developing daily living skills;

(5) developing feeding and swallowing skills;

(6) developing play skills and leisure capacities;

(7) enhancing educational performance skills;

(8) enhancing functional performance and work readiness through exercise, range of motion, and use of ergonomic principles;

(9) designing, fabricating, or applying rehabilitative technology, such as selected orthotic and prosthetic devices, and providing training in the functional use of these devices;

(10) designing, fabricating, or adapting assistive technology and providing training in the functional use of assistive devices;

(11) adapting environments using assistive technology such as environmental controls, wheelchair modifications, and positioning;

(12) employing physical agent modalities, in preparation for or as an adjunct to purposeful activity, within the same treatment session or to meet established functional occupational therapy goals; and

(13) promoting health and wellness.

History: 2000 c 361 s 4; 2014 c 291 art 4 s 11



Section 148.6405 — LICENSURE APPLICATION REQUIREMENTS: PROCEDURES AND QUALIFICATIONS.

(a) An applicant for licensure must comply with the application requirements in section 148.6420. To qualify for licensure, an applicant must satisfy one of the requirements in paragraphs (b) to (f) and not be subject to denial of licensure under section 148.6448.

(b) A person who applies for licensure as an occupational therapist and who has not been credentialed by the National Board for Certification in Occupational Therapy or another jurisdiction must meet the requirements in section 148.6408.

(c) A person who applies for licensure as an occupational therapy assistant and who has not been credentialed by the National Board for Certification in Occupational Therapy or another jurisdiction must meet the requirements in section 148.6410.

(d) A person who is certified by the National Board for Certification in Occupational Therapy may apply for licensure by equivalency and must meet the requirements in section 148.6412.

(e) A person who is credentialed in another jurisdiction may apply for licensure by reciprocity and must meet the requirements in section 148.6415.

(f) A person who applies for temporary licensure must meet the requirements in section 148.6418.

(g) A person who applies for licensure under paragraph (b), (c), or (f) more than two and less than four years after meeting the requirements in section 148.6408 or 148.6410 must submit the following:

(1) a completed and signed application for licensure on forms provided by the commissioner;

(2) the license application fee required under section 148.6445;

(3) if applying for occupational therapist licensure, proof of having met a minimum of 24 contact hours of continuing education in the two years preceding licensure application, or if applying for occupational therapy assistant licensure, proof of having met a minimum of 18 contact hours of continuing education in the two years preceding licensure application;

(4) verified documentation of successful completion of 160 hours of supervised practice approved by the commissioner under a limited license specified in section 148.6425, subdivision 3, paragraph (c); and

(5) additional information as requested by the commissioner to clarify information in the application, including information to determine whether the individual has engaged in conduct warranting disciplinary action under section 148.6448. The information must be submitted within 30 days after the commissioner's request.

(h) A person who applied for licensure under paragraph (b), (c), or (f) four years or more after meeting the requirements in section 148.6408 or 148.6410 must meet all the requirements in paragraph (g) except clauses (3) and (4), submit documentation of having retaken and passed the credentialing examination for occupational therapist or occupational therapy assistant, or of having completed an occupational therapy refresher program that contains both a theoretical and clinical component approved by the commissioner, and verified documentation of successful completion of 480 hours of supervised practice approved by the commissioner under a limited license specified in section 148.6425, subdivision 3, paragraph (c). The 480 hours of supervised practice must be completed in six months and may be completed at the applicant's place of work. Only refresher courses completed within one year prior to the date of application qualify for approval.

History: 2000 c 361 s 5; 2004 c 279 art 1 s 21; 2009 c 157 art 1 s 10; 2010 c 274 s 4



Section 148.6408 — QUALIFICATIONS FOR OCCUPATIONAL THERAPIST.

Subdivision 1. Education required. (a) An applicant who has received professional education in the United States or its possessions or territories must successfully complete all academic and fieldwork requirements of an educational program for occupational therapists approved or accredited by the Accreditation Council for Occupational Therapy Education.

(b) An applicant who has received professional education outside the United States or its possessions or territories must successfully complete all academic and fieldwork requirements of an educational program for occupational therapists approved by a member association of the World Federation of Occupational Therapists.

Subd. 2. Qualifying examination score required. (a) An applicant must achieve a qualifying score on the credentialing examination for occupational therapist.

(b) The commissioner shall determine the qualifying score for the credentialing examination for occupational therapist. In determining the qualifying score, the commissioner shall consider the cut score recommended by the National Board for Certification in Occupational Therapy, or other national credentialing organization approved by the commissioner, using the modified Angoff method for determining cut score or another method for determining cut score that is recognized as appropriate and acceptable by industry standards.

(c) The applicant is responsible for:

(1) making arrangements to take the credentialing examination for occupational therapist;

(2) bearing all expenses associated with taking the examination; and

(3) having the examination scores sent directly to the commissioner from the testing service that administers the examination.

History: 2000 c 361 s 6



Section 148.6410 — QUALIFICATIONS FOR OCCUPATIONAL THERAPY ASSISTANTS.

Subdivision 1. Education required. An applicant must successfully complete all academic and fieldwork requirements of an occupational therapy assistant program approved or accredited by the Accreditation Council for Occupational Therapy Education.

Subd. 2. Qualifying examination score required. (a) An applicant for licensure must achieve a qualifying score on the credentialing examination for occupational therapy assistants.

(b) The commissioner shall determine the qualifying score for the credentialing examination for occupational therapy assistants. In determining the qualifying score, the commissioner shall consider the cut score recommended by the National Board for Certification in Occupational Therapy, or other national credentialing organization approved by the commissioner, using the modified Angoff method for determining cut score or another method for determining cut score that is recognized as appropriate and acceptable by industry standards.

(c) The applicant is responsible for:

(1) making all arrangements to take the credentialing examination for occupational therapy assistants;

(2) bearing all expense associated with taking the examination; and

(3) having the examination scores sent directly to the commissioner from the testing service that administers the examination.

History: 2000 c 361 s 7



Section 148.6412 — LICENSURE BY EQUIVALENCY.

Subdivision 1. Persons certified by National Board for Certification in Occupational Therapy before June 17, 1996. Persons certified by the National Board for Certification in Occupational Therapy as an occupational therapist before June 17, 1996, may apply for licensure by equivalency for occupational therapist. Persons certified by the National Board for Certification in Occupational Therapy as an occupational therapy assistant before June 17, 1996, may apply for licensure by equivalency for occupational therapy assistant.

Subd. 2. Persons certified by National Board for Certification in Occupational Therapy after June 17, 1996. The commissioner may license any person certified by the National Board for Certification in Occupational Therapy as an occupational therapist after June 17, 1996, if the commissioner determines the requirements for certification are equivalent to or exceed the requirements for licensure as an occupational therapist under section 148.6408. The commissioner may license any person certified by the National Board for Certification in Occupational Therapy as an occupational therapy assistant after June 17, 1996, if the commissioner determines the requirements for certification are equivalent to or exceed the requirements for licensure as an occupational therapy assistant under section 148.6410. Nothing in this section limits the commissioner's authority to deny licensure based upon the grounds for discipline in sections 148.6401 to 148.6450.

Subd. 3. Application procedures. Applicants for licensure by equivalency must provide:

(1) the application materials as required by section 148.6420, subdivisions 1, 3, and 4; and

(2) the fees required by section 148.6445.

History: 2000 c 361 s 8



Section 148.6415 — LICENSURE BY RECIPROCITY.

A person who holds a current credential as an occupational therapist in the District of Columbia or a state or territory of the United States whose standards for credentialing are determined by the commissioner to be equivalent to or exceed the requirements for licensure under section 148.6408 may be eligible for licensure by reciprocity as an occupational therapist. A person who holds a current credential as an occupational therapy assistant in the District of Columbia or a state or territory of the United States whose standards for credentialing are determined by the commissioner to be equivalent to or exceed the requirements for licensure under section 148.6410 may be eligible for licensure by reciprocity as an occupational therapy assistant. Nothing in this section limits the commissioner's authority to deny licensure based upon the grounds for discipline in sections 148.6401 to 148.6450. An applicant must provide:

(1) the application materials as required by section 148.6420, subdivisions 1, 3, and 4;

(2) the fees required by section 148.6445;

(3) a copy of a current and unrestricted credential for the practice of occupational therapy as either an occupational therapist or occupational therapy assistant;

(4) a letter from the jurisdiction that issued the credential describing the applicant's qualifications that entitled the applicant to receive the credential; and

(5) other information necessary to determine whether the credentialing standards of the jurisdiction that issued the credential are equivalent to or exceed the requirements for licensure under sections 148.6401 to 148.6450.

History: 2000 c 361 s 9



Section 148.6418 — TEMPORARY LICENSURE.

Subdivision 1. Application. The commissioner shall issue temporary licensure as an occupational therapist or occupational therapy assistant to applicants who are not the subject of a disciplinary action or past disciplinary action, nor disqualified on the basis of items listed in section 148.6448, subdivision 1.

Subd. 2. Procedures. To be eligible for temporary licensure, an applicant must submit a completed application for temporary licensure on forms provided by the commissioner, the fees required by section 148.6445, and one of the following:

(1) evidence of successful completion of the requirements in section 148.6408, subdivision 1, or 148.6410, subdivision 1;

(2) a copy of a current and unrestricted credential for the practice of occupational therapy as either an occupational therapist or occupational therapy assistant in another jurisdiction; or

(3) a copy of a current and unrestricted certificate from the National Board for Certification in Occupational Therapy stating that the applicant is certified as an occupational therapist or occupational therapy assistant.

Subd. 3. Additional documentation. Persons who are credentialed by the National Board for Certification in Occupational Therapy or another jurisdiction must provide an affidavit with the application for temporary licensure stating that they are not the subject of a pending investigation or disciplinary action and have not been the subject of a disciplinary action in the past.

Subd. 4. Supervision required. An applicant who has graduated from an accredited occupational therapy program, as required by section 148.6408, subdivision 1, or 148.6410, subdivision 1, and who has not passed the examination required by section 148.6408, subdivision 2, or 148.6410, subdivision 2, must practice under the supervision of a licensed occupational therapist. The supervising therapist must, at a minimum, supervise the person working under temporary licensure in the performance of the initial evaluation, determination of the appropriate treatment plan, and periodic review and modification of the treatment plan. The supervising therapist must observe the person working under temporary licensure in order to assure service competency in carrying out evaluation, treatment planning, and treatment implementation. The frequency of face-to-face collaboration between the person working under temporary licensure and the supervising therapist must be based on the condition of each patient or client, the complexity of treatment and evaluation procedures, and the proficiencies of the person practicing under temporary licensure. The occupational therapist or occupational therapy assistant working under temporary licensure must provide verification of supervision on the application form provided by the commissioner.

Subd. 5. Expiration of temporary licensure. A temporary license issued to a person pursuant to subdivision 2, clause (1), expires six months from the date of issuance for occupational therapists and occupational therapy assistants or on the date the commissioner grants or denies licensure, whichever occurs first. A temporary license issued to a person pursuant to subdivision 2, clause (2) or (3), expires 90 days after it is issued. Upon application for renewal, a temporary license shall be renewed once to persons who have not met the examination requirement under section 148.6408, subdivision 2, or 148.6410, subdivision 2, within the initial temporary licensure period and who are not the subject of a disciplinary action nor disqualified on the basis of items in section 148.6448, subdivision 1. Upon application for renewal, a temporary license shall be renewed once to persons who are able to demonstrate good cause for failure to meet the requirements for licensure under section 148.6412 or 148.6415 within the initial temporary licensure period and who are not the subject of a disciplinary action nor disqualified on the basis of items in section 148.6448, subdivision 1.

History: 2000 c 361 s 10; 2002 c 228 s 1; 2010 c 274 s 5,6



Section 148.6420 — APPLICATION REQUIREMENTS.

Subdivision 1. Applications for licensure. An applicant for licensure must:

(1) submit a completed application for licensure on forms provided by the commissioner and must supply the information requested on the application, including:

(i) the applicant's name, business address and business telephone number, business setting, and daytime telephone number;

(ii) the name and location of the occupational therapy program the applicant completed;

(iii) a description of the applicant's education and training, including a list of degrees received from educational institutions;

(iv) the applicant's work history for the six years preceding the application, including the number of hours worked;

(v) a list of all credentials currently and previously held in Minnesota and other jurisdictions;

(vi) a description of any jurisdiction's refusal to credential the applicant;

(vii) a description of all professional disciplinary actions initiated against the applicant in any jurisdiction;

(viii) information on any physical or mental condition or chemical dependency that impairs the person's ability to engage in the practice of occupational therapy with reasonable judgment or safety;

(ix) a description of any misdemeanor or felony conviction that relates to honesty or to the practice of occupational therapy;

(x) a description of any state or federal court order, including a conciliation court judgment or a disciplinary order, related to the individual's occupational therapy practice; and

(xi) a statement indicating the physical agent modalities the applicant will use and whether the applicant will use the modalities as an occupational therapist or an occupational therapy assistant under direct supervision;

(2) submit with the application all fees required by section 148.6445;

(3) sign a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief;

(4) sign a waiver authorizing the commissioner to obtain access to the applicant's records in this or any other state in which the applicant holds or previously held a credential for the practice of an occupation, has completed an accredited occupational therapy education program, or engaged in the practice of occupational therapy;

(5) submit additional information as requested by the commissioner; and

(6) submit the additional information required for licensure by equivalency, licensure by reciprocity, and temporary licensure as specified in sections 148.6408 to 148.6418.

Subd. 2. Persons applying for licensure under section 148.6408 or 148.6410. Persons applying for licensure under section 148.6408 or 148.6410 must submit the materials required in subdivision 1 and the following:

(1) a certificate of successful completion of the requirements in section 148.6408, subdivision 1, or 148.6410, subdivision 1; and

(2) the applicant's test results from the examining agency, as evidence that the applicant received a qualifying score on a credentialing examination meeting the requirements of section 148.6408, subdivision 2, or 148.6410, subdivision 2.

Subd. 3. Applicants certified by National Board for Certification in Occupational Therapy. An applicant who is certified by the National Board for Certification in Occupational Therapy must provide the materials required in subdivision 1 and the following:

(1) verified documentation from the National Board for Certification in Occupational Therapy stating that the applicant is certified as an occupational therapist, registered or certified occupational therapy assistant, the date certification was granted, and the applicant's certification number. The document must also include a statement regarding disciplinary actions. The applicant is responsible for obtaining this documentation by sending a form provided by the commissioner to the National Board for Certification in Occupational Therapy; and

(2) a waiver authorizing the commissioner to obtain access to the applicant's records maintained by the National Board for Certification in Occupational Therapy.

Subd. 4. Applicants credentialed in another jurisdiction. In addition to providing the materials required in subdivision 1, an applicant credentialed in another jurisdiction must request that the appropriate government body in each jurisdiction in which the applicant holds or held an occupational therapy credential send a letter to the commissioner that verifies the applicant's credentials. Except as provided in section 148.6418, a license shall not be issued until the commissioner receives letters verifying each of the applicant's credentials. Each letter must include the applicant's name and date of birth, credential number and date of issuance, a statement regarding investigations pending and disciplinary actions taken or pending against the applicant, current status of the credential, and the terms under which the credential was issued.

Subd. 5. Action on applications for licensure. (a) The commissioner shall approve, approve with conditions, or deny licensure. The commissioner shall act on an application for licensure according to paragraphs (b) to (d).

(b) The commissioner shall determine if the applicant meets the requirements for licensure. The commissioner, or the advisory council at the commissioner's request, may investigate information provided by an applicant to determine whether the information is accurate and complete.

(c) The commissioner shall notify an applicant of action taken on the application and, if licensure is denied or approved with conditions, the grounds for the commissioner's determination.

(d) An applicant denied licensure or granted licensure with conditions may make a written request to the commissioner, within 30 days of the date of the commissioner's determination, for reconsideration of the commissioner's determination. Individuals requesting reconsideration may submit information which the applicant wants considered in the reconsideration. After reconsideration of the commissioner's determination to deny licensure or grant licensure with conditions, the commissioner shall determine whether the original determination should be affirmed or modified. An applicant is allowed no more than one request in any one biennial licensure period for reconsideration of the commissioner's determination to deny licensure or approve licensure with conditions.

History: 2000 c 361 s 11; 2001 c 7 s 37,38



Section 148.6423 — LICENSURE RENEWAL.

Subdivision 1. Renewal requirements. To be eligible for licensure renewal, a licensee must:

(1) submit a completed and signed application for licensure renewal on forms provided by the commissioner;

(2) submit the renewal fee required under section 148.6445;

(3) submit proof of having met the continuing education requirement of section 148.6443 on forms provided by the commissioner; and

(4) submit additional information as requested by the commissioner to clarify information presented in the renewal application. The information must be submitted within 30 days after the commissioner's request.

Subd. 2. Renewal deadline. (a) Except as provided in paragraph (c), licenses must be renewed every two years. Licensees must comply with the following procedures in paragraphs (b) to (e):

(b) Each license must state an expiration date. An application for licensure renewal must be received by the Department of Health or postmarked at least 30 calendar days before the expiration date. If the postmark is illegible, the application shall be considered timely if received at least 21 calendar days before the expiration date.

(c) If the commissioner changes the renewal schedule and the expiration date is less than two years, the fee and the continuing education contact hours to be reported at the next renewal must be prorated.

(d) An application for licensure renewal not received within the time required under paragraph (b), but received on or before the expiration date, must be accompanied by a late fee in addition to the renewal fee specified by section 148.6445.

(e) Licensure renewals received after the expiration date shall not be accepted and persons seeking licensed status must comply with the requirements of section 148.6425.

Subd. 3. Licensure renewal notice. At least 60 calendar days before the expiration date in subdivision 2, the commissioner shall mail a renewal notice to the licensee's last known address on file with the commissioner. The notice must include an application for licensure renewal and notice of fees required for renewal. The licensee's failure to receive notice does not relieve the licensee of the obligation to meet the renewal deadline and other requirements for licensure renewal.

History: 2000 c 361 s 12



Section 148.6425 — RENEWAL OF LICENSURE; AFTER EXPIRATION DATE.

Subdivision 1. Removal of name from list. The names of licensees who do not comply with the licensure renewal requirements of section 148.6423 on or before the expiration date shall be removed from the list of individuals authorized to practice occupational therapy and to use the protected titles in section 148.6403. The licensees must comply with the requirements of this section in order to regain licensed status.

Subd. 2. Licensure renewal after licensure expiration date. An individual whose application for licensure renewal is received after the licensure expiration date must submit the following:

(1) a completed and signed application for licensure following lapse in licensed status on forms provided by the commissioner;

(2) the renewal fee and the late fee required under section 148.6445;

(3) proof of having met the continuing education requirements in section 148.6443, subdivision 1; and

(4) additional information as requested by the commissioner to clarify information in the application, including information to determine whether the individual has engaged in conduct warranting disciplinary action as set forth in section 148.6448. The information must be submitted within 30 days after the commissioner's request.

Subd. 3. Licensure renewal four years or more after licensure expiration date. (a) An individual who requests licensure renewal four years or more after the licensure expiration date must submit the following:

(1) a completed and signed application for licensure on forms provided by the commissioner;

(2) the renewal fee and the late fee required under section 148.6445 if renewal application is based on paragraph (b), clause (1), (2), or (3), or the renewal fee required under section 148.6445 if renewal application is based on paragraph (b), clause (4);

(3) proof of having met the continuing education requirement in section 148.6443, subdivision 1, except the continuing education must be obtained in the two years immediately preceding application renewal; and

(4) at the time of the next licensure renewal, proof of having met the continuing education requirement, which shall be prorated based on the number of months licensed during the two-year licensure period.

(b) In addition to the requirements in paragraph (a), the applicant must submit proof of one of the following:

(1) verified documentation of successful completion of 160 hours of supervised practice approved by the commissioner as described in paragraph (c);

(2) verified documentation of having achieved a qualifying score on the credentialing examination for occupational therapists or the credentialing examination for occupational therapy assistants administered within the past year;

(3) documentation of having completed a combination of occupational therapy courses or an occupational therapy refresher program that contains both a theoretical and clinical component approved by the commissioner. Only courses completed within one year preceding the date of the application or one year after the date of the application qualify for approval; or

(4) evidence that the applicant holds a current and unrestricted credential for the practice of occupational therapy in another jurisdiction and that the applicant's credential from that jurisdiction has been held in good standing during the period of lapse.

(c) To participate in a supervised practice as described in paragraph (b), clause (1), the applicant shall obtain limited licensure. To apply for limited licensure, the applicant shall submit the completed limited licensure application, fees, and agreement for supervision of an occupational therapist or occupational therapy assistant practicing under limited licensure signed by the supervising therapist and the applicant. The supervising occupational therapist shall state the proposed level of supervision on the supervision agreement form provided by the commissioner. The supervising therapist shall determine the frequency and manner of supervision based on the condition of the patient or client, the complexity of the procedure, and the proficiencies of the supervised occupational therapist. At a minimum, a supervising occupational therapist shall be on the premises at all times that the person practicing under limited licensure is working; be in the room ten percent of the hours worked each week by the person practicing under limited licensure; and provide daily face-to-face collaboration for the purpose of observing service competency of the occupational therapist or occupational therapy assistant, discussing treatment procedures and each client's response to treatment, and reviewing and modifying, as necessary, each treatment plan. The supervising therapist shall document the supervision provided. The occupational therapist participating in a supervised practice is responsible for obtaining the supervision required under this paragraph and must comply with the commissioner's requirements for supervision during the entire 160 hours of supervised practice. The supervised practice must be completed in two months and may be completed at the applicant's place of work.

(d) In addition to the requirements in paragraphs (a) and (b), the applicant must submit additional information as requested by the commissioner to clarify information in the application, including information to determine whether the applicant has engaged in conduct warranting disciplinary action as set forth in section 148.6448. The information must be submitted within 30 days after the commissioner's request.

History: 2000 c 361 s 13; 2001 c 7 s 39,40; 2003 c 118 s 2; 2008 c 189 s 14



Section 148.6428 — CHANGE OF NAME, ADDRESS, OR EMPLOYMENT.

A licensee who changes a name, address, or employment must inform the commissioner, in writing, of the change of name, address, employment, business address, or business telephone number within 30 days. A change in name must be accompanied by a copy of a marriage certificate or court order. All notices or other correspondence mailed to or served on a licensee by the commissioner at the licensee's address on file with the commissioner shall be considered as having been received by the licensee.

History: 2000 c 361 s 14; 2004 c 279 art 1 s 22; 2008 c 189 s 15



Section 148.6430 — DELEGATION OF DUTIES; ASSIGNMENT OF TASKS.

The occupational therapist is responsible for all duties delegated to the occupational therapy assistant or tasks assigned to direct service personnel. The occupational therapist may delegate to an occupational therapy assistant those portions of a client's evaluation, reevaluation, and treatment that, according to prevailing practice standards of the American Occupational Therapy Association, can be performed by an occupational therapy assistant. The occupational therapist may not delegate portions of an evaluation or reevaluation of a person whose condition is changing rapidly.

History: 2000 c 361 s 15; 2014 c 291 art 4 s 12



Section 148.6432 — SUPERVISION OF OCCUPATIONAL THERAPY ASSISTANTS.

Subdivision 1. Applicability. If the professional standards identified in section 148.6430 permit an occupational therapist to delegate an evaluation, reevaluation, or treatment procedure, the occupational therapist must provide supervision consistent with this section.

Subd. 2. Evaluations. The occupational therapist shall determine the frequency of evaluations and reevaluations for each client. The occupational therapy assistant shall inform the occupational therapist of the need for more frequent reevaluation if indicated by the client's condition or response to treatment. Before delegating a portion of a client's evaluation pursuant to section 148.6430, the occupational therapist shall ensure the service competency of the occupational therapy assistant in performing the evaluation procedure and shall provide supervision consistent with the condition of the patient or client and the complexity of the evaluation procedure.

Subd. 3. Treatment. (a) The occupational therapist shall determine the frequency and manner of supervision of an occupational therapy assistant performing treatment procedures delegated pursuant to section 148.6430, based on the condition of the patient or client, the complexity of the treatment procedure, and the proficiencies of the occupational therapy assistant.

(b) Face-to-face collaboration between the occupational therapist and the occupational therapy assistant shall occur, at a minimum, every two weeks, during which time the occupational therapist is responsible for:

(1) planning and documenting an initial treatment plan and discharge from treatment;

(2) reviewing treatment goals, therapy programs, and client progress;

(3) supervising changes in the treatment plan;

(4) conducting or observing treatment procedures for selected clients and documenting appropriateness of treatment procedures. Clients shall be selected based on the occupational therapy services provided to the client and the role of the occupational therapist and the occupational therapy assistant in those services; and

(5) ensuring the service competency of the occupational therapy assistant in performing delegated treatment procedures.

(c) Face-to-face collaboration must occur more frequently than every two weeks if necessary to meet the requirements of paragraph (a) or (b).

(d) The occupational therapist shall document compliance with this subdivision in the client's file or chart.

Subd. 4. Exception. The supervision requirements of this section do not apply to an occupational therapy assistant who:

(1) works in an activities program; and

(2) does not perform occupational therapy services.

The occupational therapy assistant must meet all other applicable requirements of sections 148.6401 to 148.6450.

History: 2000 c 361 s 16; 2014 c 291 art 4 s 13



Section 148.6435 — COORDINATION OF SERVICES.

An occupational therapist shall:

(1) collect information necessary to ensure that the provision of occupational therapy services are consistent with the client's physical and mental health status. The information required to make this determination may include, but is not limited to, contacting the client's licensed health care professional for health history, current health status, current medications, and precautions;

(2) modify or terminate occupational therapy treatment of a client that is not beneficial to the client, not tolerated by the client, or refused by the client, and if treatment was terminated for a medical reason, notify the client's licensed health care professional by correspondence postmarked or delivered to the licensed health care professional within seven calendar days of the termination of treatment;

(3) refer a client to an appropriate health care, social service, or education practitioner if the client's condition requires services not within the occupational therapist's service competency or not within the practice of occupational therapy generally;

(4) participate and cooperate in the coordination of occupational therapy services with other related services, as a member of the professional community serving the client; and

(5) communicate, in writing, with the appropriate licensed health care professional an occupational therapy plan of care, postmarked or delivered to the licensed health care professional within 14 calendar days of the initiation of treatment. The occupational therapist must provide this written communication even if occupational therapy treatment is concluded in less than 14 consecutive days. The occupational therapist shall document modifications to the plan of care requested by the licensed health care professional following consultation with the licensed health care professional. Occupational therapists employed by a school system are exempt from the requirements of this clause in the performance of their duties within the school system.

History: 2000 c 361 s 17



Section 148.6438 — RECIPIENT NOTIFICATION.

Subdivision 1. Required notification. In the absence of a physician referral or prior authorization, and before providing occupational therapy services for remuneration or expectation of payment from the client, an occupational therapist must provide the following written notification in all capital letters of 12-point or larger boldface type, to the client, parent, or guardian:

"Your health care provider, insurer, or plan may require a physician referral or prior authorization and you may be obligated for partial or full payment for occupational therapy services rendered."

Information other than this notification may be included as long as the notification remains conspicuous on the face of the document. A nonwritten disclosure format may be used to satisfy the recipient notification requirement when necessary to accommodate the physical condition of a client or client's guardian.

Subd. 2. Evidence of recipient notification. The occupational therapist is responsible for providing evidence of compliance with the recipient notification requirement of this section.

History: 2000 c 361 s 18



Section 148.6443 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. General requirements. A licensed occupational therapist must obtain a minimum of 24 contact hours of continuing education in the two-year licensure period. A licensed occupational therapy assistant must obtain a minimum of 18 contact hours of continuing education in the two-year licensure period. All continuing education coursework must be obtained between the effective and expiration dates of the license. Licensees who are issued licenses for a period of less than two years shall obtain a prorated number of contact hours required for licensure renewal based on the number of months licensed during the two-year licensure period.

To qualify as a continuing education activity, the activity must be a minimum of one contact hour. Contact hours must be earned and reported in increments of one contact hour or one-half contact hour after the first contact hour of each continuing education activity. One-half contact hour means an instructional session of 30 consecutive minutes, excluding coffee breaks, registration, meals without a speaker, and social activities.

Each licensee is responsible for financing the cost of the licensee's continuing education activities.

Subd. 2. Standards for determining qualified continuing education activities. Except as provided in subdivision 3, paragraph (f), in order to qualify as a continuing education activity, the activity must:

(1) constitute an organized program of learning;

(2) reasonably be expected to advance the knowledge and skills of the occupational therapy practitioner;

(3) pertain to subjects that directly relate to the practice of occupational therapy;

(4) be conducted by a sponsor approved by the American Occupational Therapy Association or by individuals who have education, training, and experience by reason of which the individuals should be considered experts on the subject matter of the activity; and

(5) be presented by a sponsor who has a mechanism to verify participation and maintains attendance records for three years.

Subd. 3. Activities qualifying for continuing education contact hours. (a) The activities in this subdivision qualify for continuing education contact hours if they meet all other requirements of this section.

(b) A minimum of one-half of the required contact hours must be directly related to the occupational therapy practice. The remaining contact hours may be related to occupational therapy practice, the delivery of occupational therapy services, or to the practitioner's current professional role.

(c) A licensee may obtain an unlimited number of contact hours in any two-year continuing education period through participation in the following:

(1) attendance at educational programs of annual conferences, lectures, panel discussions, workshops, in-service training, seminars, and symposiums;

(2) successful completion of college or university courses. The licensee must obtain a grade of at least a "C" or a pass in a pass or fail course in order to receive the following continuing education credits:

(i) one semester credit equals 14 contact hours;

(ii) one trimester credit equals 12 contact hours; and

(iii) one quarter credit equals ten contact hours;

(3) successful completion of home study courses that require the participant to demonstrate the participant's knowledge following completion of the course.

(d) A licensee may obtain a maximum of six contact hours in any two-year continuing education period for:

(1) teaching continuing education courses that meet the requirements of this section. A licensee is entitled to earn a maximum of two contact hours as preparation time for each contact hour of presentation time. Contact hours may be claimed only once for teaching the same course in any two-year continuing education period. A course schedule or brochure must be maintained for audit;

(2) supervising occupational therapist or occupational therapy assistant students. A licensee may earn one contact hour for every eight hours of student supervision. Licensees must maintain a log indicating the name of each student supervised and the hours each student was supervised. Contact hours obtained by student supervision must be obtained by supervising students from an occupational therapy education program accredited by the Accreditation Council for Occupational Therapy Education;

(3) teaching or participating in courses related to leisure activities, recreational activities, or hobbies if the practitioner uses these interventions within the practitioner's current practice or employment; and

(4) engaging in research activities or outcome studies that are associated with grants, postgraduate studies, or publications in professional journals or books.

(e) A licensee may obtain a maximum of two contact hours in any two-year continuing education period for continuing education activities in the following areas:

(1) personal skill topics: career burnout, communication skills, human relations, and similar topics; and

(2) training that is obtained in conjunction with a licensee's employment, occurs during a licensee's normal workday, and does not include subject matter specific to the fundamentals of occupational therapy.

Subd. 4. Activities not qualifying for continuing education contact hours. No credit shall be granted for the following activities: hospital rounds, entertainment or recreational activities, employment orientation sessions, holding an office or serving as an organizational delegate, meetings for the purpose of making policy and noneducational association meetings.

Subd. 5. Reporting continuing education contact hours. Within one month following licensure expiration, each licensee shall submit verification that the licensee has met the continuing education requirements of this section on the continuing education report form provided by the commissioner. The continuing education report form may require the following information:

(1) title of continuing education activity;

(2) brief description of the continuing education activity;

(3) sponsor, presenter, or author;

(4) location and attendance dates;

(5) number of contact hours; and

(6) licensee's notarized affirmation that the information is true and correct.

Subd. 6. Auditing continuing education reports. (a) The commissioner may audit a percentage of the continuing education reports based on random selection. A licensee shall maintain all documentation required by this section for two years after the last day of the biennial licensure period in which the contact hours were earned.

(b) All renewal applications that are received after the expiration date may be subject to a continuing education report audit.

(c) Any licensee against whom a complaint is filed may be subject to a continuing education report audit.

(d) The licensee shall make the following information available to the commissioner for auditing purposes:

(1) a copy of the completed continuing education report form for the continuing education reporting period that is the subject of the audit including all supporting documentation required by subdivision 5;

(2) a description of the continuing education activity prepared by the presenter or sponsor that includes the course title or subject matter, date, place, number of program contact hours, presenters, and sponsors;

(3) documentation of self-study programs by materials prepared by the presenter or sponsor that includes the course title, course description, name of sponsor or author, and the number of hours required to complete the program;

(4) documentation of university, college, or vocational school courses by a course syllabus, listing in a course bulletin, or equivalent documentation that includes the course title, instructor's name, course dates, number of contact hours, and course content, objectives, or goals; and

(5) verification of attendance by:

(i) a signature of the presenter or a designee at the continuing education activity on the continuing education report form or a certificate of attendance with the course name, course date, and licensee's name;

(ii) a summary or outline of the educational content of an audio or video educational activity to verify the licensee's participation in the activity if a designee is not available to sign the continuing education report form;

(iii) verification of self-study programs by a certificate of completion or other documentation indicating that the individual has demonstrated knowledge and has successfully completed the program; or

(iv) verification of attendance at a university, college, or vocational course by an official transcript.

Subd. 7. Waiver of continuing education requirements. The commissioner may grant a waiver of the requirements of this section in cases where the requirements would impose an extreme hardship on the licensee. The request for a waiver must be in writing, state the circumstances that constitute extreme hardship, state the period of time the licensee wishes to have the continuing education requirement waived, and state the alternative measures that will be taken if a waiver is granted. The commissioner shall set forth, in writing, the reasons for granting or denying the waiver. Waivers granted by the commissioner shall specify, in writing, the time limitation and required alternative measures to be taken by the licensee. A request for waiver shall be denied if the commissioner finds that the circumstances stated by the licensee do not support a claim of extreme hardship, the requested time period for waiver is unreasonable, the alternative measures proposed by the licensee are not equivalent to the continuing education activity being waived, or the request for waiver is not submitted to the commissioner within 60 days after the expiration date.

Subd. 8. Penalties for noncompliance. The commissioner shall refuse to renew or grant, or shall suspend, condition, limit, or qualify the license of any person who the commissioner determines has failed to comply with the continuing education requirements of this section. A licensee may request reconsideration of the commissioner's determination of noncompliance or the penalty imposed under this section by making a written request to the commissioner within 30 days of the date of notification to the applicant. Individuals requesting reconsideration may submit information that the licensee wants considered in the reconsideration.

History: 2000 c 361 s 20; 2004 c 279 art 1 s 23,24; 2006 c 267 art 2 s 11-13; 2008 c 189 s 17,18



Section 148.6445 — FEES.

Subdivision 1. Initial licensure fee. The initial licensure fee for occupational therapists is $145. The initial licensure fee for occupational therapy assistants is $80. The commissioner shall prorate fees based on the number of quarters remaining in the biennial licensure period.

Subd. 2. Licensure renewal fee. The biennial licensure renewal fee for occupational therapists is $145. The biennial licensure renewal fee for occupational therapy assistants is $80.

Subd. 2a. Duplicate license fee. The fee for a duplicate license is $25.

Subd. 3. Late fee. The fee for late submission of a renewal application is $25.

Subd. 4. Temporary licensure fee. The fee for temporary licensure is $50.

Subd. 5. Limited licensure fee. The fee for limited licensure is $96.

Subd. 6. Fee for course approval after lapse of licensure. The fee for course approval after lapse of licensure is $96.

Subd. 7. Verification to other states. The fee for verification of licensure to other states is $25.

Subd. 8. Verification to institutions. The fee for verification of licensure to institutions is $10.

Subd. 9. [Repealed, 1Sp2003 c 14 art 7 s 89]

Subd. 10. Use of fees. All fees are nonrefundable. The commissioner shall only use fees collected under this section for the purposes of administering this chapter. The legislature must not transfer money generated by these fees from the state government special revenue fund to the general fund. Surcharges collected by the commissioner of health under section 16E.22 are not subject to this subdivision.

Subd. 11. Penalty fees. (a) The penalty fee for practicing occupational therapy or using protected titles without a current license after the credential has expired and before it is renewed is the amount of the license renewal fee for any part of the first month, plus the license renewal fee for any part of any subsequent month up to 36 months.

(b) The penalty fee for applicants who engage in the unauthorized practice of occupational therapy or use protected titles before being issued a license is the amount of the license application fee for any part of the first month, plus the license application fee for any part of any subsequent month up to 36 months. This paragraph does not apply to applicants not qualifying for a license who engage in the unauthorized practice of occupational therapy.

(c) The penalty fee for practicing occupational therapy and failing to submit a continuing education report by the due date with the correct number or type of hours in the correct time period is $100 plus $20 for each missing clock hour. "Missing" means not obtained between the effective and expiration dates of the license, the one-month period following the license expiration date, or the 30 days following notice of a penalty fee for failing to report all continuing education hours. The licensee must obtain the missing number of continuing education hours by the next reporting due date.

(d) Civil penalties and discipline incurred by licensees prior to August 1, 2005, for conduct described in paragraph (a), (b), or (c) shall be recorded as nondisciplinary penalty fees. For conduct described in paragraph (a) or (b) occurring after August 1, 2005, and exceeding six months, payment of a penalty fee does not preclude any disciplinary action reasonably justified by the individual case.

History: 2000 c 361 s 21; 1Sp2003 c 14 art 7 s 52; 2005 c 147 art 9 s 2; 2007 c 147 art 9 s 24,25; 2008 c 189 s 19; 2009 c 79 art 4 s 10; 2012 c 278 art 2 s 14



Section 148.6448 — GROUNDS FOR DENIAL OF LICENSURE OR DISCIPLINE; INVESTIGATION PROCEDURES; DISCIPLINARY ACTIONS.

Subdivision 1. Grounds for denial of licensure or discipline. The commissioner may deny an application for licensure, may approve licensure with conditions, or may discipline a licensee using any disciplinary actions listed in subdivision 3 on proof that the individual has:

(1) intentionally submitted false or misleading information to the commissioner or the advisory council;

(2) failed, within 30 days, to provide information in response to a written request by the commissioner or advisory council;

(3) performed services of an occupational therapist or occupational therapy assistant in an incompetent manner or in a manner that falls below the community standard of care;

(4) failed to satisfactorily perform occupational therapy services during a period of temporary licensure;

(5) violated sections 148.6401 to 148.6450;

(6) failed to perform services with reasonable judgment, skill, or safety due to the use of alcohol or drugs, or other physical or mental impairment;

(7) been convicted of violating any state or federal law, rule, or regulation which directly relates to the practice of occupational therapy;

(8) aided or abetted another person in violating any provision of sections 148.6401 to 148.6450;

(9) been disciplined for conduct in the practice of an occupation by the state of Minnesota, another jurisdiction, or a national professional association, if any of the grounds for discipline are the same or substantially equivalent to those in sections 148.6401 to 148.6450;

(10) not cooperated with the commissioner or advisory council in an investigation conducted according to subdivision 2;

(11) advertised in a manner that is false or misleading;

(12) engaged in dishonest, unethical, or unprofessional conduct in connection with the practice of occupational therapy that is likely to deceive, defraud, or harm the public;

(13) demonstrated a willful or careless disregard for the health, welfare, or safety of a client;

(14) performed medical diagnosis or provided treatment, other than occupational therapy, without being licensed to do so under the laws of this state;

(15) paid or promised to pay a commission or part of a fee to any person who contacts the occupational therapist for consultation or sends patients to the occupational therapist for treatment;

(16) engaged in an incentive payment arrangement, other than that prohibited by clause (15), that promotes occupational therapy overutilization, whereby the referring person or person who controls the availability of occupational therapy services to a client profits unreasonably as a result of client treatment;

(17) engaged in abusive or fraudulent billing practices, including violations of federal Medicare and Medicaid laws, Food and Drug Administration regulations, or state medical assistance laws;

(18) obtained money, property, or services from a consumer through the use of undue influence, high pressure sales tactics, harassment, duress, deception, or fraud;

(19) performed services for a client who had no possibility of benefiting from the services;

(20) failed to refer a client for medical evaluation when appropriate or when a client indicated symptoms associated with diseases that could be medically or surgically treated;

(21) engaged in conduct with a client that is sexual or may reasonably be interpreted by the client as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient;

(22) violated a federal or state court order, including a conciliation court judgment, or a disciplinary order issued by the commissioner, related to the person's occupational therapy practice; or

(23) any other just cause related to the practice of occupational therapy.

Subd. 2. Investigation of complaints. The commissioner, or the advisory council when authorized by the commissioner, may initiate an investigation upon receiving a complaint or other oral or written communication that alleges or implies that a person has violated sections 148.6401 to 148.6450. In the receipt, investigation, and hearing of a complaint that alleges or implies a person has violated sections 148.6401 to 148.6450, the commissioner shall follow the procedures in section 214.10.

Subd. 3. Disciplinary actions. If the commissioner finds that an occupational therapist or occupational therapy assistant should be disciplined according to subdivision 1, the commissioner may take any one or more of the following actions:

(1) refuse to grant or renew licensure;

(2) approve licensure with conditions;

(3) revoke licensure;

(4) suspend licensure;

(5) any reasonable lesser action including, but not limited to, reprimand or restriction on licensure; or

(6) any action authorized by statute.

Subd. 4. Effect of specific disciplinary action on use of title. Upon notice from the commissioner denying licensure renewal or upon notice that disciplinary actions have been imposed and the person is no longer entitled to practice occupational therapy and use the occupational therapy and licensed titles, the person shall cease to practice occupational therapy, to use titles protected by sections 148.6401 to 148.6450, and to represent to the public that the person is licensed by the commissioner.

Subd. 5. Reinstatement requirements after disciplinary action. A person who has had licensure suspended may request and provide justification for reinstatement following the period of suspension specified by the commissioner. The requirements of sections 148.6423 and 148.6425 for renewing licensure and any other conditions imposed with the suspension must be met before licensure may be reinstated.

Subd. 6. Authority to contract. The commissioner shall contract with the health professionals services program as authorized by sections 214.31 to 214.37 to provide these services to practitioners under this chapter. The health professionals services program does not affect the commissioner's authority to discipline violations of sections 148.6401 to 148.6450.

History: 2000 c 361 s 22; 2001 c 7 s 41; 2006 c 267 art 2 s 14



Section 148.6450 — OCCUPATIONAL THERAPY PRACTITIONERS ADVISORY COUNCIL.

Subdivision 1. Membership. The commissioner shall appoint seven persons to an Occupational Therapy Practitioners Advisory Council consisting of the following:

(1) two public members, as defined in section 214.02. The public members shall be either persons who have received occupational therapy services or family members of or caregivers to such persons;

(2) two members who are occupational therapists and two occupational therapy assistants licensed under sections 148.6401 to 148.6450, each of whom is employed in a different practice area including, but not limited to, long-term care, school therapy, early intervention, administration, gerontology, industrial rehabilitation, cardiac rehabilitation, physical disability, pediatrics, mental health, home health, and hand therapy. Three of the four occupational therapy practitioners who serve on the advisory council must be currently, and for the three years preceding the appointment, engaged in the practice of occupational therapy or employed as an administrator or an instructor of an occupational therapy program. At least one of the four occupational therapy practitioners who serves on the advisory council must be employed in a rural area; and

(3) one member who is a licensed or registered health care practitioner, or other credentialed practitioner, who works collaboratively with occupational therapy practitioners.

Subd. 2. Duties. At the commissioner's request, the advisory council shall:

(1) advise the commissioner regarding the occupational therapy practitioner licensure standards;

(2) advise the commissioner on enforcement of sections 148.6401 to 148.6450;

(3) provide for distribution of information regarding occupational therapy practitioners licensure standards;

(4) review applications and make recommendations to the commissioner on granting or denying licensure or licensure renewal;

(5) review reports of investigations relating to individuals and make recommendations to the commissioner as to whether licensure should be denied or disciplinary action taken against the person; and

(6) perform other duties authorized for advisory councils by chapter 214, as directed by the commissioner.

History: 2000 c 361 s 23



Section 148.65 — DEFINITIONS.

Subdivision 1. Physical therapy. As used in sections 148.65 to 148.78 the term "physical therapy" means the evaluation or treatment or both of any person by the employment of physical measures and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting, or alleviating a physical or mental disability. Physical measures shall include but shall not be limited to heat or cold, air, light, water, electricity and sound. Physical therapy includes evaluation other than medical diagnosis, treatment planning, treatment, documentation, performance of appropriate tests and measurement, interpretation of orders or referrals, instruction, consultative services, and supervision of supportive personnel. "Physical therapy" does not include the practice of medicine as defined in section 147.081, or the practice of chiropractic as defined in section 148.01.

Subd. 2. Physical therapist. "Physical therapist" means a person licensed by the board who practices physical therapy as defined in sections 148.65 to 148.78.

Subd. 3. Physical therapist assistant. "Physical therapist assistant" means a person licensed by the board who provides physical therapy under the direction and supervision of a physical therapist, and who performs physical therapy interventions and assists with coordination, communication, documentation, and patient-client-related instruction.

Subd. 4. Physical therapy aide. "Physical therapy aide" means a person, working under the direct supervision of a physical therapist, who is not a physical therapist assistant as defined in subdivision 3, who performs tasks as provided under section 148.706.

Subd. 5. Student physical therapist. "Student physical therapist" means a person in a professional educational program, approved by the board under section 148.705, who is satisfying supervised clinical education requirements by performing physical therapy under the on-site supervision of a licensed physical therapist. "On-site supervision" means the physical therapist is easily available for instruction to the student physical therapist. The physical therapist shall have direct contact with the patient during at least every second treatment session by the student physical therapist. Telecommunications, except within the facility, does not meet the requirement of on-site supervision.

Subd. 6. Student physical therapist assistant. "Student physical therapist assistant" means a person in a physical therapist assistant educational program accredited by the Commission on Accreditation in Physical Therapy Education (CAPTE) or a recognized comparable national accrediting agency approved by the board. The student physical therapist assistant, under the direct supervision of the physical therapist, or the direct supervision of the physical therapist and physical therapist assistant, performs physical therapy interventions and assists with coordination, communication, documentation, and patient-client-related instruction. "Direct supervision" means the physical therapist is physically present and immediately available to provide instruction to the student physical therapist assistant.

Subd. 7. Supportive personnel. "Supportive personnel" means a physical therapist assistant and a physical therapy aide.

Subd. 8. Licensee. "Licensee" means a person licensed as a physical therapist or a physical therapist assistant.

Subd. 9. Licensed health care professional or licensed health care provider. "Licensed health care professional" or "licensed health care provider" means a person licensed in good standing in Minnesota to practice medicine, osteopathic medicine, chiropractic, podiatry, dentistry, or advanced practice nursing.

History: 1951 c 479 s 1; 1980 c 412 s 1; 1985 c 182 s 1; 1987 c 384 art 2 s 1; 2005 c 147 art 2 s 1-5; 2007 c 123 s 14-16; 2008 c 199 s 1; 2013 c 125 art 1 s 32; 2016 c 119 s 7



Section 148.66 — STATE BOARD OF PHYSICAL THERAPY, DUTIES.

The state Board of Physical Therapy established under section 148.67 shall administer sections 148.65 to 148.78. As used in sections 148.65 to 148.78, "board" means the state Board of Physical Therapy.

The board shall:

(1) adopt rules necessary to administer and enforce sections 148.65 to 148.78;

(2) administer, coordinate, and enforce sections 148.65 to 148.78;

(3) evaluate the qualifications of applicants;

(4) issue subpoenas, examine witnesses, and administer oaths;

(5) conduct hearings and keep records and minutes necessary to the orderly administration of sections 148.65 to 148.78;

(6) investigate persons engaging in practices that violate sections 148.65 to 148.78; and

(7) adopt rules under chapter 14 prescribing a code of ethics for licensees.

History: 1951 c 479 s 2; 1991 c 106 s 6; 1999 c 245 art 9 s 48



Section 148.67 — STATE BOARD OF PHYSICAL THERAPY; MEMBERSHIP APPOINTMENTS, VACANCIES, REMOVALS.

Subdivision 1. Board of Physical Therapy appointed. The governor shall appoint a state Board of Physical Therapy to administer sections 148.65 to 148.78, regarding the qualifications and examination of physical therapists and physical therapist assistants. The board shall consist of 11 members, citizens and residents of the state of Minnesota, composed of five physical therapists, one licensed and registered doctor of medicine, two physical therapist assistants, and three public members. The physical therapist members and the physical therapist assistant members must be licensed in this state and have at least five years' experience in physical therapy practice, physical therapy administration, or physical therapy education. The five years' experience must immediately precede appointment. Membership terms, compensation of members, removal of members, filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services, and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214. Each member of the board shall file with the secretary of state the constitutional oath of office before beginning the term of office.

Subd. 2. Recommendations for appointment. Prior to the end of the term of a member of the board, or within 60 days after a position on the board becomes vacant, the Minnesota chapter of the American Physical Therapy Association and other interested persons and organizations may recommend to the governor members qualified to serve on the board. The governor may appoint members to the board from the list of persons recommended or from among other qualified candidates.

History: 1951 c 479 s 3; 1975 c 136 s 20; 1976 c 222 s 66; 1976 c 239 s 71; 1980 c 412 s 2; 1991 c 106 s 6; 1999 c 245 art 9 s 49; 2007 c 123 s 17; 2008 c 277 art 1 s 18



Section 148.691 — OFFICERS; EXECUTIVE DIRECTOR.

Subdivision 1. Officers of the board. The board shall elect from its members a president, a vice-president, and a secretary-treasurer. Each shall serve for one year or until a successor is elected and qualifies. The board shall appoint and employ an executive secretary. A majority of the board, including one officer, constitutes a quorum at a meeting.

Subd. 2. Board authority to hire. The board may employ persons needed to carry out its work.

Subd. 3. [Repealed, 2007 c 123 s 137]

History: 1999 c 245 art 9 s 50; 2000 c 284 s 3



Section 148.70 — APPLICANTS, QUALIFICATIONS.

The Board of Physical Therapy must:

(1) establish the qualifications of applicants for licensing and continuing education requirements for renewal of licensure;

(2) provide for and conduct all examinations following satisfactory completion of all didactic requirements;

(3) determine the applicants who successfully pass the examination; and

(4) duly license an applicant after the applicant has presented evidence satisfactory to the board that the applicant has met all requirements for licensure as a physical therapist or physical therapist assistant.

History: 1951 c 479 s 6; 1973 c 725 s 17; 1975 c 136 s 21; 1980 c 412 s 3; 1986 c 444; 1988 c 549 s 1; 1991 c 106 s 6; 1995 c 18 s 10; 1999 c 245 art 9 s 51; 2007 c 123 s 18



Section 148.705 — APPLICATION.

Subdivision 1. Form; fee. An applicant for licensure as a physical therapist or physical therapist assistant shall submit a written application on forms provided by the board together with the appropriate fee in the amount set by the board. No portion of the fee is refundable. No applicant will be approved to sit for the national examination until the application is complete, as determined by the board.

Subd. 2. Contents of application. (a) The application must include the following information:

(1) evidence satisfactory to the board that the applicant has met the educational requirements of section 148.721 or 148.722 as demonstrated by a certified copy of a transcript;

(2) recommendations by two physical therapists registered or licensed to practice physical therapy in the United States or Canada attesting to the applicant's ethical and moral character;

(3) a recent full-face photograph of the applicant attached to the application with the affidavit on the form completed and notarized;

(4) a record of the applicant's high school, college, and board-approved physical therapy school education listing the names, locations, dates of attendance, and diplomas, degrees, or certificates awarded;

(5) a record of the applicant's postgraduate work and military service;

(6) a listing of the United States jurisdictions, and countries in which the applicant is currently licensed or registered, or has been in the past, including the applicant's license or registration certificate number, the date the license or registration was obtained, and the method by which the license or registration was received;

(7) a record of the applicant's current and previous physical therapy practice experience;

(8) a record of disciplinary action taken on past complaints, refusal of licensure or registration, or denial of examination eligibility by another state board or physical therapy society against the applicant;

(9) a record of the applicant's personal use or administration of any controlled substances and any treatment for alcohol or drug abuse;

(10) a record by the applicant of any disease, illness, or injury that impairs the applicant's ability to practice physical therapy;

(11) a record of any convictions for crimes related to the practice of physical therapy, felonies, gross misdemeanors, and crimes involving moral turpitude;

(12) a listing of any memberships in a physical therapy professional association;

(13) the applicant's name and address;

(14) the applicant's Social Security number, alien registration card number, or tax identification number, whichever is applicable;

(15) completed copies of credentials verification forms provided by the board; and

(16) any information deemed necessary by the board to evaluate the applicant.

(b) A person who has previously practiced in another state shall submit the following information for the five-year period of active practice preceding the date of filing application in this state:

(1) the name and address of the person's professional liability insurer in the other state; and

(2) the number, date, and disposition of any malpractice settlement or award made to a plaintiff relating to the quality of services provided.

History: 1980 c 412 s 4; 1999 c 245 art 9 s 52; 2007 c 123 s 19



Section 148.706 — PHYSICAL THERAPIST ASSISTANTS, AIDES, AND STUDENTS.

Subdivision 1. Supervision. Every physical therapist who uses the services of a physical therapist assistant or physical therapy aide for the purpose of assisting in the practice of physical therapy is responsible for functions performed by the assistant or aide while engaged in such assistance. The physical therapist shall delegate duties to the physical therapist assistant and assign tasks to the physical therapy aide in accordance with subdivision 2. Physical therapists who instruct student physical therapists and student physical therapist assistants are responsible for the functions performed by the students and shall supervise the students as provided under section 148.65, subdivisions 5 and 6. A licensed physical therapist may supervise no more than two physical therapist assistants at any time.

Subd. 2. Delegation of duties. The physical therapist may delegate patient treatment procedures only to a physical therapist assistant who has sufficient didactic and clinical preparation. The physical therapist may not delegate the following activities to the physical therapist assistant or to other supportive personnel: patient evaluation, treatment planning, initial treatment, change of treatment, and initial or final documentation.

Subd. 3. Observation of physical therapist assistants. When components of a patient's treatment are delegated to a physical therapist assistant, a physical therapist must provide on-site observation of the treatment and documentation of its appropriateness at least every six treatment sessions. The physical therapist is not required to be on site, but must be easily available by telecommunications.

Subd. 4. Observation of physical therapy aides. The physical therapist must observe the patient's status before and after the treatment administered by a physical therapy aide. The physical therapy aide may perform tasks related to preparation of patient and equipment for treatment, housekeeping, transportation, clerical duties, departmental maintenance, and selected treatment procedures. The tasks must be performed under the direct supervision of a physical therapist who is readily available for advice, instruction, or immediate assistance.

History: 1980 c 412 s 11; 1986 c 444; 2005 c 147 art 2 s 6; 2007 c 123 s 20



Section 148.71 — TEMPORARY PERMITS.

Subdivision 1. [Repealed, 2007 c 123 s 137]

Subd. 2. Issuance. (a) The board may, upon completion of the application prescribed by the board and payment of a fee set by the board, issue a temporary permit to practice physical therapy under supervision to an applicant for licensure as a physical therapist or physical therapist assistant who meets the educational requirements of section 148.721 or 148.722 and qualified for admission to examination for licensing as a physical therapist or physical therapist assistant. A temporary permit may be issued only once and cannot be renewed. It expires 90 days after the next examination for licensing given by the board or on the date on which the board, after examination of the applicant, grants or denies the applicant a license to practice, whichever occurs first. A temporary permit expires on the first day the board begins its next examination for license after the permit is issued if the holder does not submit to examination on that date. The holder of a temporary permit to practice under supervision may practice physical therapy as defined in section 148.65 if the entire practice is under the supervision of a person holding a valid license to practice physical therapy in this state. The supervision shall be direct, immediate, and on premises.

(b) An applicant from another state who is licensed or otherwise registered in good standing as a physical therapist by that state and meets the requirements for licensing under section 148.721 does not require supervision to practice physical therapy while holding a temporary permit in this state. The temporary permit remains valid only until the meeting of the board at which the application for licensing is considered.

Subd. 3. Foreign-educated physical therapists; temporary permits. (a) The Board of Physical Therapy may issue a temporary permit to a foreign-educated physical therapist who:

(1) is enrolled in a supervised physical therapy traineeship that meets the requirements under paragraph (b);

(2) has completed a physical therapy education program equivalent to that under section 148.721, and has provided to the board a Foreign Credentialing Commission on Physical Therapy (FCCPT) comprehensive credentials evaluation (Type I certificate) or FCCPT educational credentials review demonstrating completion of the program;

(3) has achieved a passing score according to section 148.725, subdivision 3, on the test of English as a foreign language or an alternate equivalent examination, as determined by the board; and

(4) has paid a nonrefundable fee set by the board.

A foreign-educated physical therapist must have the temporary permit before beginning a traineeship.

(b) A supervised physical therapy traineeship must:

(1) be at least six months;

(2) be at a board-approved facility;

(3) provide a broad base of clinical experience to the foreign-educated physical therapist including a variety of physical agents, therapeutic exercises, evaluation procedures, and patient diagnoses;

(4) be supervised by a physical therapist who has at least three years of clinical experience and is licensed under subdivision 1; and

(5) be approved by the board before the foreign-educated physical therapist begins the traineeship.

(c) A temporary permit is effective on the first day of a traineeship and expires 90 days after the next examination for licensing given by the board following successful completion of the traineeship or on the date on which the board, after examination of the applicant, grants or denies the applicant a license to practice, whichever occurs first.

(d) A foreign-educated physical therapist must successfully complete a traineeship to be licensed as a physical therapist under subdivision 1. The traineeship may be waived for a foreign-educated physical therapist who is licensed or otherwise registered in good standing in another state and has successfully practiced physical therapy in that state under the supervision of a licensed or registered physical therapist for at least six months at a facility that meets the requirements under paragraph (b), clauses (2) and (3).

(e) A temporary permit will not be issued to a foreign-educated applicant who has been issued a temporary permit for longer than six months in any other state.

History: 1951 c 479 s 7; 1980 c 412 s 5; 1988 c 557 s 4; 1991 c 106 s 6; 1993 c 21 s 11,12; 1999 c 245 art 9 s 53; 2002 c 379 art 1 s 51; 2007 c 123 s 21; 2009 c 86 art 1 s 20



Section 148.715 — FEES.

The fees charged by the board are fixed at the following rates:

(1) application fee for physical therapists and physical therapist assistants, $100;

(2) annual licensure for physical therapists and physical therapist assistants, $60;

(3) licensure renewal late fee, $20;

(4) temporary permit, $25;

(5) duplicate license or registration, $20;

(6) certification letter, $25;

(7) education or training program approval, $100;

(8) report creation and generation, $60 per hour billed in quarter-hour increments with a quarter-hour minimum; and

(9) examination administration:

(i) half day, $50; and

(ii) full day, $80.

History: 2007 c 123 s 36; 2007 c 147 art 9 s 26



Section 148.721 — EDUCATIONAL REQUIREMENTS FOR LICENSED PHYSICAL THERAPIST.

Subdivision 1. Accredited program. All applicants for licensure as a physical therapist must complete a course in physical therapy education accredited by the Commission on Accreditation in Physical Therapy Education (CAPTE) or which meets the accreditation requirements of CAPTE, as determined by the board.

Subd. 2. General education. In addition to completion of the accredited program required in subdivision 1, applicants must complete an additional 60 academic semester credits or its quarter equivalent from an institution of higher education that is accredited by a regional accrediting organization. Coursework used to satisfy this requirement may not have been earned as part of the accredited program requirement of subdivision 1.

History: 2007 c 123 s 22



Section 148.722 — EDUCATIONAL REQUIREMENTS FOR LICENSED PHYSICAL THERAPIST ASSISTANT.

All applicants for licensure as a physical therapist assistant must graduate from a physical therapist assistant educational program accredited by the Commission on Accreditation in Physical Therapy Education (CAPTE) or meet its standards, as determined by the board.

History: 2007 c 123 s 23



Section 148.723 — EXAMINATION FOR LICENSED PHYSICAL THERAPIST.

Subdivision 1. National test. All applicants for licensure as a physical therapist must take and pass the National Physical Therapy Examination (NPTE) administered by the Federation of State Boards of Physical Therapy (FSBPT) or an alternate national examination determined by the board to be equivalent. For purposes of this section, passing scores are defined in subdivisions 2 and 3.

Subd. 2. Examinations taken on or before July 1, 1995. The passing score for qualifying examinations taken prior to July 1, 1995, is one standard deviation below the mean of all persons taking the examination.

Subd. 3. Examinations taken after July 1, 1995. The passing score for qualifying examinations taken after July 1, 1995, shall be based on objective, numerical standards established by the administering testing agency.

History: 2007 c 123 s 24



Section 148.724 — EXAMINATION FOR LICENSED PHYSICAL THERAPIST ASSISTANT.

Subdivision 1. National test. All applicants for licensure as a physical therapist assistant must take and pass the National Physical Therapy Examination (NPTE) for physical therapist assistants administered by the Federation of State Boards of Physical Therapy (FSBPT) or an alternate national examination determined by the board to be equivalent. For purposes of this section, passing scores are defined in subdivisions 2 to 4.

Subd. 2. Examinations taken on or before July 1, 1995. The passing score for qualifying examinations taken prior to July 1, 1995, is one standard deviation below the mean of all persons taking the examination.

Subd. 3. Examinations taken after July 1, 1995. The passing score for qualifying examinations taken after July 1, 1995, shall be based on objective, numerical standards established by the administering testing agency.

Subd. 4. MS 2007 Supp [Expired, 2007 c123 s 25]

History: 2007 c 123 s 25



Section 148.725 — REQUIREMENTS FOR FOREIGN-EDUCATED APPLICANTS.

Subdivision 1. Scope and documentation. An applicant for licensure who is a foreign-educated physical therapist must fulfill the requirements in subdivisions 2 to 5, providing certified English translations of board-required relevant documentation.

Subd. 2. Education evaluation. The applicant must present evidence of completion of physical therapy schooling equivalent to that required in section 148.721 by having a Type I comprehensive credentials evaluation or educational credentials review performed by the Foreign Credentialing Commission on Physical Therapy (FCCPT). The evaluation must be sent directly to the board from the FCCPT. The applicant shall be responsible for the expenses incurred as a result of the evaluation.

Subd. 3. English test. If not completed as part of the FCCPT Type I comprehensive credentials evaluation, the applicant must demonstrate English language proficiency by taking the test of English as a foreign language examination (TOEFL) and achieving a passing score as established by the board, or a passing score on a comparable nationally recognized examination approved by the board. For purposes of this subdivision, the passing score adopted by the board shall be applied prospectively.

Subd. 4. Experience. The applicant must have practiced satisfactorily for at least six months under the supervision of a licensed physical therapist at a board-approved facility. A facility that offers such practice must provide a broad base of experience including a variety of physical agents, therapeutic exercises, evaluation procedures, and patient diagnoses. Supervision must be provided by a licensed physical therapist with at least three years of clinical experience. A proposed outline of clinical experiences must be approved by the board before the facility begins offering the experience.

Subd. 5. Examination. The applicant must satisfactorily complete the board-approved examination as stated in section 148.723 or 148.73.

History: 2007 c 123 s 26; 2009 c 86 art 1 s 21



Section 148.73 — RENEWALS.

Every licensed physical therapist and physical therapist assistant shall, before January 1 each year, apply to the board for an extension of a license and pay a fee in the amount set by the board. The extension of the license is contingent upon demonstration that the continuing education requirements set by the board under section 148.70 have been satisfied. For purposes of this section, the continuing education requirements for physical therapist assistants are the same as those for physical therapists.

History: 1951 c 479 s 9; 1959 c 282 s 1; 1961 c 323 s 1; 1980 c 412 s 7; 1986 c 444; 1988 c 549 s 2; 1999 c 245 art 9 s 57; 2007 c 123 s 27



Section 148.735 — CANCELLATION OF LICENSE IN GOOD STANDING.

Subdivision 1. Board approval; reporting. A physical therapist or physical therapist assistant holding an active license to practice physical therapy in the state may, upon approval of the board, be granted license cancellation if the board is not investigating the person as a result of a complaint or information received or if the board has not begun disciplinary proceedings against the person. Such action by the board shall be reported as a cancellation of a license in good standing.

Subd. 2. Fees nonrefundable. A physical therapist or physical therapist assistant who receives board approval for license cancellation is not entitled to a refund of any license fees paid for the licensure year in which cancellation of the license occurred.

Subd. 3. New license after cancellation. If a physical therapist or physical therapist assistant who has been granted board approval for license cancellation desires to resume the practice of physical therapy in Minnesota, that physical therapist or physical therapist assistant must obtain a new license by applying for licensure and fulfilling the requirements then in existence for obtaining an initial license to practice physical therapy in Minnesota.

History: 2005 c 147 art 2 s 7; 2007 c 123 s 28



Section 148.736 — CANCELLATION OF CREDENTIALS UNDER DISCIPLINARY ORDER.

Subdivision 1. Board approval; reporting. A physical therapist or physical therapist assistant whose right to practice is under suspension, condition, limitation, qualification, or restriction by the board may be granted cancellation of credentials by approval of the board. Such action by the board shall be reported as cancellation while under discipline. Credentials, for purposes of this section, means board authorized documentation of the privilege to practice physical therapy.

Subd. 2. Fees nonrefundable. A physical therapist or physical therapist assistant who receives board approval for credential cancellation is not entitled to a refund of any fees paid for the credentialing year in which cancellation of the credential occurred.

Subd. 3. New credential after cancellation. If a physical therapist or physical therapist assistant who has been granted board approval for credential cancellation desires to resume the practice of physical therapy in Minnesota, that physical therapist or physical therapist assistant must obtain a new credential by applying to the board and fulfilling the requirements then in existence for obtaining an initial credential to practice physical therapy in Minnesota.

History: 2005 c 147 art 2 s 8; 2007 c 123 s 29; 2008 c 277 art 1 s 19,20



Section 148.737 — CANCELLATION OF LICENSE FOR NONRENEWAL.

The Board of Physical Therapy shall not renew, reissue, reinstate, or restore a license that has lapsed on or after January 1, 2006, and has not been renewed within two annual license renewal cycles starting January 1, 2008. A licensee whose license is canceled for nonrenewal must obtain a new license by applying for licensure and fulfilling all requirements then in existence for an initial license to practice physical therapy in Minnesota.

History: 2005 c 147 art 2 s 9



Section 148.74 — RULES.

The board may adopt rules needed to carry out sections 148.65 to 148.78.

History: 1951 c 479 s 10; 1977 c 305 s 45; 1980 c 412 s 8; 1985 c 248 s 70; 1988 c 549 s 3; 1999 c 245 art 9 s 58; 2007 c 123 s 30



Section 148.741 — APPLICABILITY OF RULES.

Minnesota Rules, parts 5601.0100 to 5601.3200, apply both to physical therapists and physical therapist assistants, except parts 5601.1300; 5601.2000; 5601.3200, subpart 2, item D; and 5601.3200, subpart 5, only apply to physical therapists.

History: 2007 c 123 s 135; 2013 c 125 art 1 s 33; 2016 c 158 art 1 s 68



Section 148.75 — DISCIPLINARY ACTION.

(a) The board may impose disciplinary action specified in paragraph (b) against an applicant or licensee whom the board, by a preponderance of the evidence, determines:

(1) has violated a statute, rule, order, or agreement for corrective action that the board issued or is otherwise authorized or empowered to enforce;

(2) is unable to practice physical therapy with reasonable skill and safety by reason of any mental or physical illness or condition, including deterioration through the aging process or loss of motor skills, or use of alcohol, drugs, narcotics, chemicals, or any other type of material;

(3) has been convicted of or has pled guilty or nolo contendere to a felony or other crime, an element of which is dishonesty or fraud, or has been shown to have engaged in acts or practices tending to show that the applicant or licensee is incompetent or has engaged in conduct reflecting adversely on the applicant's or licensee's ability or fitness to engage in the practice of physical therapy;

(4) has been convicted of violating any state or federal narcotic law;

(5) has obtained or attempted to obtain a license or approval of continuing education activities, or passed an examination, by fraud or deception;

(6) has engaged in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(7) has engaged in gross negligence in the practice of physical therapy as a physical therapist;

(8) has treated human ailments by physical therapy after an initial 90-day period of patient admittance to treatment has lapsed, except by the order or referral of a person licensed in this state in the practice of medicine as defined in section 147.081, the practice of chiropractic as defined in section 148.01, the practice of podiatry as defined in section 153.01, or the practice of dentistry as defined in section 150A.05, or the practice of advance practice nursing as defined in section 148.171, subdivision 3, when orders or referrals are made in and whose license is in collaboration with a physician, chiropractor, podiatrist, or dentist, and whose license is in good standing; or when a previous diagnosis exists indicating an ongoing condition warranting physical therapy treatment, subject to periodic review defined by board of physical therapy rule. The 90-day limitation of treatment by a physical therapist without an order or referral does not apply to prevention, wellness, education, or exercise;

(9) for a physical therapist licensed less than one year, has treated human ailments, without referral, by physical therapy treatment without first having practiced one year in collaboration with a physical therapist with more than one year of experience or under a physician's orders or referrals as verified by the board's records;

(10) has failed to consult with the patient's licensed health care provider, or licensed health care professional, who prescribed the physical therapy treatment if the treatment is altered by the physical therapist from the original written order. The provision does not include written orders to "evaluate and treat";

(11) has inappropriately delegated to a physical therapist assistant or inappropriately assigned tasks to an aide, or inadequately supervised a student physical therapist, physical therapist assistant, student physical therapist assistant, or a physical therapy aide;

(12) has practiced as a physical therapist performing medical diagnosis, the practice of medicine as defined in section 147.081, or the practice of chiropractic as defined in section 148.01;

(13) has failed to comply with a reasonable request to obtain appropriate clearance for mental or physical conditions that would interfere with the ability to practice physical therapy, and that may be potentially harmful to patients;

(14) has divided fees with, or paying or promising to pay a commission or part of the fee to, any person who contacts the physical therapist for consultation or sends patients to the physical therapist for treatment;

(15) has engaged in an incentive payment arrangement, other than that prohibited by clause (14), that tends to promote physical therapy overuse, that allows the referring person or person who controls the availability of physical therapy services to a client to profit unreasonably as a result of patient treatment;

(16) has failed to refer to a licensed health care professional a patient whose medical condition has been determined by the physical therapist to be beyond the scope of practice of a physical therapist;

(17) has failed to report to the board other licensees who violate this section;

(18) has engaged in the practice of physical therapy under lapsed or nonrenewed credentials;

(19) has had a license, certificate, charter, registration, privilege to take an examination, or other similar authority denied, revoked, suspended, canceled, limited, reprimanded, or otherwise disciplined, or not renewed for cause in any jurisdiction; or has surrendered or voluntarily terminated a license or certificate during a board investigation of a complaint, as part of a disciplinary order, or while under a disciplinary order;

(20) has been subject to a corrective action or similar action in another jurisdiction or by another regulatory authority; or

(21) has failed to cooperate with an investigation of the board, including responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation, executing all releases requested by the board, providing copies of patient records, as reasonably requested by the board to assist it in its investigation, and appearing at conferences or hearings scheduled by the board or its staff.

(b) If grounds for disciplinary action exist under paragraph (a), the board may take one or more of the following actions:

(1) deny the application for licensure;

(2) deny the renewal of the license;

(3) revoke the license;

(4) suspend the license;

(5) impose limitations or conditions on the licensee's practice of physical therapy, including the: (i) limitation of scope of practice to designated field specialties; (ii) imposition of retraining or rehabilitation requirements; (iii) requirement of practice under supervision; or (iv) conditioning of continued practice on demonstration of knowledge or skills by appropriate examination, monitoring, or other review of skill and competence;

(6) impose a civil penalty not to exceed $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the physical therapist of any economic advantage gained by reason of the violation charged, to discourage similar violations, or to reimburse the board for the cost of the investigation and proceeding including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members;

(7) order the licensee to provide unremunerated service;

(8) censure or reprimand the licensee; or

(9) any other action as allowed by law and justified by the facts of the case.

(c) A license to practice as a physical therapist or physical therapist assistant is automatically suspended if (1) a guardian of the licensee is appointed by order of a court pursuant to sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee; or (2) the licensee is committed by order of a court pursuant to chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the Board of Physical Therapy after a hearing.

History: 1951 c 479 s 11; 1967 c 119 s 1; 1969 c 6 s 27; 1969 c 927 s 7; 1974 c 61 s 1; 1974 c 406 s 23; 1980 c 412 s 9; 1982 c 581 s 24; 1985 c 182 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 549 s 4; 1991 c 106 s 6; 1991 c 199 art 2 s 1; 1Sp1994 c 1 art 2 s 11; 1999 c 245 art 9 s 60; 2004 c 146 art 3 s 9; 2005 c 147 art 2 s 10; 2007 c 123 s 31; 2008 c 199 s 2



Section 148.754 — EXAMINATION; ACCESS TO MEDICAL DATA.

(a) If the board has probable cause to believe that a licensee comes under section 148.75, paragraph (a), clause (2), it may direct the licensee to submit to a mental or physical examination. For the purpose of this paragraph, every licensee is deemed to have consented to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examining physicians' testimony or examination reports on the ground that they constitute a privileged communication. Failure of the licensee to submit to an examination when directed constitutes an admission of the allegations against the person, unless the failure was due to circumstances beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A licensee affected under this paragraph shall, at reasonable intervals, be given an opportunity to demonstrate that the person can resume the competent practice of physical therapy with reasonable skill and safety to the public.

(b) In any proceeding under paragraph (a), neither the record of proceedings nor the orders entered by the board shall be used against a licensee in any other proceeding.

(c) In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384, 144.651, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the person's or applicant's consent if the board has probable cause to believe that the person comes under paragraph (a). The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this paragraph and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this paragraph, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this paragraph is classified as private under sections 13.01 to 13.87.

History: 2005 c 147 art 2 s 11; 2007 c 123 s 32; 2007 c 147 art 10 s 15



Section 148.755 — TEMPORARY SUSPENSION OF LICENSE.

In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license of a licensee if the board finds that the licensee has violated a statute or rule which the board is empowered to enforce and continued practice by the licensee would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the licensee, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act, chapter 14. The licensee shall be provided with at least 20 days' notice of any hearing held pursuant to this section. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

History: 2005 c 147 art 2 s 12; 2007 c 123 s 33



Section 148.76 — PROHIBITED CONDUCT.

Subdivision 1. Licensure required. No person shall:

(1) provide physical therapy unless the person is licensed as a physical therapist or physical therapist assistant under sections 148.65 to 148.78;

(2) use the title of physical therapist without a license as a physical therapist or use the title physical therapist assistant without a license as a physical therapist assistant issued under sections 148.65 to 148.78;

(3) in any manner hold out as a physical therapist, or use in connection with the person's name the words or letters Physical Therapist, Physiotherapist, Physical Therapy Technician, Registered Physical Therapist, Licensed Physical Therapist, PT, PTT, RPT, LPT, or any letters, words, abbreviations or insignia indicating or implying that the person is a physical therapist, without a license as a physical therapist issued under sections 148.65 to 148.78. To do so is a gross misdemeanor;

(4) in any manner hold out as a physical therapist assistant, or use in connection with the person's name the words or letters Physical Therapist Assistant, P.T.A., or any letters, words, abbreviations, or insignia indicating or implying that the person is a physical therapist assistant, without a license as a physical therapist assistant under sections 148.65 to 148.78. To do so is a gross misdemeanor; or

(5) employ fraud or deception in applying for or securing a license as a physical therapist or physical therapist assistant.

Nothing in sections 148.65 to 148.78 prohibits a person licensed or registered in this state under another law from carrying out the therapy or practice for which the person is duly licensed or registered.

Subd. 2. Prohibitions. (a) No physical therapist may:

(1) treat human ailments by physical therapy after an initial 90-day period of patient admittance to treatment has lapsed, except by the order or referral of a person licensed in this state to practice medicine as defined in section 147.081, the practice of chiropractic as defined in section 148.01, the practice of podiatry as defined in section 153.01, the practice of dentistry as defined in section 150A.05, or the practice of advanced practice nursing as defined in section 62A.15, subdivision 3a, when orders or referrals are made in collaboration with a physician, chiropractor, podiatrist, or dentist, and whose license is in good standing; or when a previous diagnosis exists indicating an ongoing condition warranting physical therapy treatment, subject to periodic review defined by Board of Physical Therapy rule. The 90-day limitation of treatment by a physical therapist without an order or referral does not apply to prevention, wellness, education, or exercise;

(2) use any chiropractic manipulative technique whose end is the chiropractic adjustment of an abnormal articulation of the body; and

(3) treat human ailments other than by physical therapy unless duly licensed or registered to do so under the laws of this state.

(b) No physical therapist licensed less than one year may treat human ailments, without referral, by physical therapy treatment without first having practiced one year in collaboration with a physical therapist with more than one year of experience or under a physician's orders or referrals as verified by the board's records.

History: 1951 c 479 s 12; 1980 c 412 s 10; 1985 c 182 s 3; 1986 c 444; 1988 c 549 s 5; 1991 c 106 s 6; 1991 c 199 art 2 s 1; 1998 c 317 s 10; 1999 c 245 art 9 s 61; 2007 c 123 s 34; 2008 c 199 s 3



Section 148.77 — VIOLATIONS.

Any person violating the provisions of section 148.76 is guilty of a gross misdemeanor.

History: 1951 c 479 s 13; 1980 c 412 s 12



Section 148.78 — PROSECUTION, ALLEGATIONS.

In the prosecution of any person for violation of sections 148.65 to 148.78 as specified in section 148.76, it shall not be necessary to allege or prove want of a valid license as a physical therapist or physical therapist assistant, but shall be a matter of defense to be established by the accused.

History: 1951 c 749 s 14; 1980 c 412 s 13; 1999 c 245 art 9 s 62; 2007 c 123 s 35



Section 148.7801 — CITATION.

Sections 148.7801 to 148.7815 may be cited as the "Minnesota Athletic Trainers Act."

History: 1993 c 232 s 2



Section 148.7802 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Approved continuing education program. "Approved continuing education program" means a continuing education program that meets the continuing education requirements in section 148.7812 and is approved by the board.

Subd. 3. Approved education program. "Approved education program" means a university, college, or other postsecondary education program of athletic training that, at the time the student completes the program, is approved or accredited by a nationally recognized accreditation agency for athletic training education programs approved by the board.

Subd. 4. Athlete. "Athlete" means a person participating in exercises, sports, games, or recreation requiring physical strength, agility, flexibility, range of motion, speed, or stamina.

Subd. 5. Athletic injury. "Athletic injury" means an injury sustained by a person as a result of the person's participation in exercises, sports, games, or recreation requiring physical strength, agility, flexibility, range of motion, speed, or stamina.

Subd. 6. Athletic trainer. "Athletic trainer" means a person who engages in athletic training under section 148.7806 and is registered under section 148.7808.

Subd. 7. Board. "Board" means the Board of Medical Practice.

Subd. 8. Credential. "Credential" means a license, permit, certification, registration, or other evidence of qualification or authorization to practice as an athletic trainer in this state or any other state.

Subd. 9. Credentialing examination. "Credentialing examination" means an examination administered by the Board of Certification, or the board's recognized successor, for credentialing as an athletic trainer, or an examination for credentialing offered by a national testing service that is approved by the board.

Subd. 10. Primary employment site. "Primary employment site" means the institution, organization, corporation, or sports team where the athletic trainer is employed for the practice of athletic training.

Subd. 11. Primary physician. "Primary physician" means a licensed medical physician who serves as a medical consultant to an athletic trainer.

History: 1993 c 232 s 3; 2014 c 291 art 4 s 14,15



Section 148.7803 — DESIGNATION OF ATHLETIC TRAINER.

Subdivision 1. Designation. A person shall not use in connection with the person's name the words or letters registered athletic trainer; licensed athletic trainer; Minnesota registered athletic trainer; athletic trainer; AT; ATR; or any words, letters, abbreviations, or insignia indicating or implying that the person is an athletic trainer, without a certificate of registration as an athletic trainer issued under sections 148.7808 to 148.7810. A student attending a college or university athletic training program must be identified as an "athletic training student."

Subd. 2. Penalty. A person who violates this section is guilty of a misdemeanor and subject to section 214.11.

History: 1993 c 232 s 4; 2014 c 291 art 4 s 16



Section 148.7804 — POWERS OF THE BOARD.

The board, acting under the advice of the Athletic Trainers Advisory Council, shall issue all registrations and shall exercise the following powers and duties:

(1) adopt rules necessary to implement sections 148.7801 to 148.7815;

(2) prescribe registration application forms, certificate of registration forms, protocol forms, and other necessary forms;

(3) approve a registration examination;

(4) keep a complete record of registered athletic trainers, prepare a current official listing of the names and addresses of registered athletic trainers, and make a copy of the list available to any person requesting it upon payment of a copying fee established by the board;

(5) keep a permanent record of all its proceedings; and

(6) establish the duties of, and employ, clerical personnel.

History: 1993 c 232 s 5



Section 148.7805 — ATHLETIC TRAINERS ADVISORY COUNCIL.

Subdivision 1. Membership. The Athletic Trainers Advisory Council is created and is composed of eight members appointed by the board. The advisory council consists of:

(1) two public members as defined in section 214.02;

(2) three members who are registered athletic trainers, one being both a licensed physical therapist and registered athletic trainer as submitted by the Minnesota American Physical Therapy Association;

(3) two members who are medical physicians licensed by the state and have experience with athletic training and sports medicine; and

(4) one member who is a doctor of chiropractic licensed by the state and has experience with athletic training and sports injuries.

Subd. 2. Administration. The advisory council is established and administered under section 15.059.

Subd. 3. Duties. The advisory council shall:

(1) advise the board regarding standards for athletic trainers;

(2) distribute information regarding athletic trainer standards;

(3) advise the board on enforcement of sections 148.7801 to 148.7815;

(4) review registration and registration renewal applications and make recommendations to the board;

(5) review complaints in accordance with sections 214.10 and 214.13, subdivision 6;

(6) review investigation reports of complaints and recommend to the board whether disciplinary action should be taken;

(7) advise the board regarding evaluation and treatment protocols;

(8) advise the board regarding approval of continuing education programs; and

(9) perform other duties authorized for advisory councils under chapter 214, as directed by the board.

History: 1993 c 232 s 6; 2000 c 260 s 25; 2014 c 286 art 8 s 20; 2014 c 291 art 4 s 17



Section 148.7806 — ATHLETIC TRAINING.

Athletic training by a registered athletic trainer under section 148.7808 includes the activities described in paragraphs (a) to (e).

(a) An athletic trainer shall:

(1) prevent, recognize, and evaluate athletic injuries;

(2) give emergency care and first aid;

(3) manage and treat athletic injuries; and

(4) rehabilitate and physically recondition athletic injuries.

The athletic trainer may use modalities such as cold, heat, light, sound, electricity, exercise, and mechanical devices for treatment and rehabilitation of athletic injuries to athletes in the primary employment site.

(b) The primary physician shall establish evaluation and treatment protocols to be used by the athletic trainer. The primary physician shall record the protocols on a form prescribed by the board. The protocol form must be updated yearly at the athletic trainer's registration renewal time and kept on file by the athletic trainer.

(c) At the primary employment site, except in a corporate setting, an athletic trainer may evaluate and treat an athlete for an athletic injury not previously diagnosed for not more than 30 days, or a period of time as designated by the primary physician on the protocol form, from the date of the initial evaluation and treatment. Preventative care after resolution of the injury is not considered treatment. This paragraph does not apply to a person who is referred for treatment by a person licensed in this state to practice medicine as defined in section 147.081, to practice chiropractic as defined in section 148.01, to practice podiatry as defined in section 153.01, or to practice dentistry as defined in section 150A.05 and whose license is in good standing.

(d) An athletic trainer may:

(1) organize and administer an athletic training program including, but not limited to, educating and counseling athletes;

(2) monitor the signs, symptoms, general behavior, and general physical response of an athlete to treatment and rehabilitation including, but not limited to, whether the signs, symptoms, reactions, behavior, or general response show abnormal characteristics; and

(3) make suggestions to the primary physician or other treating provider for a modification in the treatment and rehabilitation of an injured athlete based on the indicators in clause (2).

(e) In a clinical, corporate, and physical therapy setting, when the service provided is, or is represented as being, physical therapy, an athletic trainer may work only under the direct supervision of a physical therapist as defined in section 148.65.

History: 1993 c 232 s 7



Section 148.7807 — LIMITATIONS ON PRACTICE.

If an athletic trainer determines that a patient's medical condition is beyond the scope of practice of that athletic trainer, the athletic trainer must refer the patient to a person licensed in this state to practice medicine as defined in section 147.081, to practice chiropractic as defined in section 148.01, to practice podiatry as defined in section 153.01, or to practice dentistry as defined in section 150A.05 and whose license is in good standing and in accordance with established evaluation and treatment protocols. An athletic trainer shall modify or terminate treatment of a patient that is not beneficial to the patient, or that is not tolerated by the patient.

History: 1993 c 232 s 8



Section 148.7808 — REGISTRATION; REQUIREMENTS.

Subdivision 1. Registration. The board may issue a certificate of registration as an athletic trainer to applicants who meet the requirements under this section. An applicant for registration as an athletic trainer shall pay a fee under section 148.7815 and file a written application on a form, provided by the board, that includes:

(1) the applicant's name, Social Security number, home address and telephone number, business address and telephone number, and business setting;

(2) evidence satisfactory to the board of the successful completion of an education program approved by the board;

(3) educational background;

(4) proof of a baccalaureate or master's degree from an accredited college or university;

(5) credentials held in other jurisdictions;

(6) a description of any other jurisdiction's refusal to credential the applicant;

(7) a description of all professional disciplinary actions initiated against the applicant in any other jurisdiction;

(8) any history of drug or alcohol abuse, and any misdemeanor or felony conviction;

(9) evidence satisfactory to the board of a qualifying score on a credentialing examination;

(10) additional information as requested by the board;

(11) the applicant's signature on a statement that the information in the application is true and correct to the best of the applicant's knowledge and belief; and

(12) the applicant's signature on a waiver authorizing the board to obtain access to the applicant's records in this state or any other state in which the applicant has completed an education program approved by the board or engaged in the practice of athletic training.

Subd. 2. [Repealed, 2014 c 291 art 4 s 59]

Subd. 3. Registration by reciprocity. (a) The board may register by reciprocity an applicant who:

(1) submits the application materials and fees required under subdivision 1, clauses (1) to (8) and (10) to (12);

(2) provides a verified copy of a current and unrestricted credential for the practice of athletic training in another jurisdiction that has credentialing requirements equivalent to or more stringent than the requirements under subdivision 1; and

(3) provides letters of verification from the credentialing body in each jurisdiction in which the applicant holds a credential. Each letter must include the applicant's name, date of birth, credential number, date of issuance of the credential, a statement regarding disciplinary actions taken against the applicant, and the terms under which the credential was issued.

(b) An applicant for registration by reciprocity who has applied for registration under subdivision 1 and meets the requirements of paragraph (a), clause (1), may apply to the board for temporary registration under subdivision 4.

Subd. 4. Temporary registration. (a) The board may issue a temporary registration as an athletic trainer to qualified applicants. A temporary registration is issued for 120 days. An athletic trainer with a temporary registration may qualify for full registration after submission of verified documentation that the athletic trainer has achieved a qualifying score on a credentialing examination within 120 days after the date of the temporary registration. A temporary registration may not be renewed.

(b) Except as provided in subdivision 3, paragraph (a), clause (1), an applicant for a temporary registration must submit the application materials and fees for registration required under subdivision 1, clauses (1) to (8) and (10) to (12).

(c) An athletic trainer with a temporary registration shall work only under the direct supervision of an athletic trainer registered under this section. No more than two athletic trainers with temporary registrations shall work under the direction of a registered athletic trainer.

Subd. 5. Temporary permit. The board may issue a temporary permit to practice as an athletic trainer to an applicant eligible for registration under this section if the application for registration is complete, all applicable requirements in this section have been met, and a nonrefundable fee set by the board has been paid. The permit remains valid only until the meeting of the board at which a decision is made on the athletic trainer's application for registration.

History: 1993 c 232 s 9; 1999 c 33 s 7,8; 2014 c 291 art 4 s 18,19



Section 148.7809 — REGISTRATION RENEWAL.

Subdivision 1. Requirements for registration renewal. A registered athletic trainer shall apply to the board for a one-year extension of registration by paying a fee under section 148.7815 and filing an application on a form provided by the board that includes:

(1) the athletic trainer's name, Minnesota athletic trainer registration number, home address and telephone number, business address and telephone number, and business setting;

(2) work history for the past year, including the average number of hours worked per week;

(3) a report of any change in status since initial registration or previous registration renewal;

(4) evidence satisfactory to the board of having met the continuing education requirements of section 148.7812;

(5) the athletic trainer's signature on a statement that a current copy of the protocol form is on file at the athletic trainer's primary employment site; and

(6) additional information as requested by the board.

Subd. 2. Registration renewal notice. Before June 1 of each year, the board shall send out a renewal notice to an athletic trainer's last known address on file with the board. The notice shall include an application for registration renewal and notice of the fees required for renewal. An athletic trainer who does not receive a renewal notice must still meet the requirements for registration renewal under this section.

Subd. 3. Renewal deadline. (a) An application for renewal of registration must be postmarked on or before July 1 of each year. If the postmark is illegible, the application is considered timely if received in the board office by the third working day after July 1.

(b) An application for renewal of registration submitted after the deadline date must include a late fee under section 148.7815.

Subd. 4. Lapse of registration status. (a) Except as provided in paragraph (b), an athletic trainer whose registration has lapsed must:

(1) apply for registration renewal under this section; and

(2) submit evidence satisfactory to the board from a licensed medical physician verifying employment in athletic training for eight weeks every three years during the time of the lapse in registration.

(b) The board shall not renew, reissue, reinstate, or restore a registration that has lapsed after June 30, 1999, and has not been renewed within two annual renewal cycles starting July 1, 2001. An athletic trainer whose registration is canceled for nonrenewal must obtain a new registration by applying for registration and fulfilling all requirements then in existence for an initial registration.

History: 1993 c 232 s 10; 2001 c 31 s 2



Section 148.7810 — BOARD ACTION ON APPLICATIONS.

Subdivision 1. Verification of application information. The board or advisory council, with the approval of the board, may verify information provided by an applicant for registration under section 148.7808 and registration renewal under section 148.7809 to determine whether the information is accurate and complete.

Subd. 2. Notification of board action. Within 120 days of receipt of the application, the board shall notify each applicant in writing of the action taken on the application.

Subd. 3. Request for hearing by applicant denied registration. An applicant denied registration shall be notified of the determination, and the grounds for it, and may request a hearing on the determination under Minnesota Rules, part 5615.0300, by filing a written statement of issues with the board within 20 days after receipt of the notice from the board. After the hearing, the board shall notify the applicant in writing of its decision.

History: 1993 c 232 s 11



Section 148.7811 — CHANGE OF ADDRESS.

A registered athletic trainer must notify the board, in writing, within 30 days of a change of address.

History: 1993 c 232 s 12



Section 148.7812 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Number of contact hours required. An athletic trainer shall complete during every three-year period at least the equivalent of 60 contact hours of continuing professional postdegree education in programs approved by the board.

Subd. 2. Approved programs. The board shall approve a continuing education program that has been approved for continuing education credit by the Board of Certification, or the board's recognized successor.

Subd. 3. Approval of continuing education programs. A continuing education program that has not been approved under subdivision 2 shall be approved by the board if:

(1) the program content directly relates to the practice of athletic training or sports medicine;

(2) each member of the program faculty shows expertise in the subject matter by holding a degree from an accredited education program, having verifiable experience in the field of athletic training or sports medicine, having special training in the subject area, or having experience teaching in the subject area;

(3) the program lasts at least one contact hour;

(4) there are specific written objectives describing the goals of the program for the participants; and

(5) the program sponsor maintains attendance records for four years.

Subd. 4. Verification of continuing education credits. The board shall periodically select a random sample of athletic trainers and require the athletic trainers to show evidence to the board of having completed the continuing education requirements attested to by the athletic trainer. Either the athletic trainer or state or national organizations that maintain continuing education records may provide to the board documentation of attendance at a continuing education program.

Subd. 5. Restriction on continuing education topics. To meet the continuing education requirement in subdivision 1, an athletic trainer may have no more than ten hours of continuing education in the areas of management, risk management, personal growth, and educational techniques in a three-year reporting period.

History: 1993 c 232 s 13; 2014 c 291 art 4 s 20



Section 148.7813 — DISCIPLINARY PROCESS.

Subdivision 1. [Repealed, 2014 c 291 art 4 s 59]

Subd. 2. [Repealed, 2014 c 291 art 4 s 59]

Subd. 3. [Repealed, 2014 c 291 art 4 s 59]

Subd. 4. [Repealed, 2014 c 291 art 4 s 59]

Subd. 5. Discipline; reporting. For the purposes of this chapter, registered athletic trainers and applicants are subject to sections 147.091 to 147.162.

History: 1993 c 232 s 14; 2014 c 291 art 4 s 21



Section 148.7814 — APPLICABILITY.

Sections 148.7801 to 148.7815 do not apply to persons who are certified as athletic trainers by the Board of Certification or the board's recognized successor and come into Minnesota for a specific athletic event or series of athletic events with an individual or group.

History: 1993 c 232 s 15; 2014 c 291 art 4 s 22



Section 148.7815 — FEES.

Subdivision 1. Fees. The board shall establish fees as follows:

(1) application fee, $50;

(2) annual registration fee, $100;

(3) temporary registration, $100; and

(4) temporary permit, $50.

Subd. 2. Proration of fees. The board may prorate the initial annual fee for registration under section 148.7808. Athletic trainers registered under section 148.7808 are required to pay the full fee upon registration renewal.

Subd. 3. Penalty for a late application for registration renewal. The penalty for late submission of a registration renewal application under section 148.7809 is $15.

Subd. 4. Nonrefundable fees. The fees in this section are nonrefundable.

History: 1993 c 232 s 16; 1999 c 33 s 9,10



Section 148.88 — CITATION.

Sections 148.88 to 148.98 and the rules adopted under them shall be cited as the "Minnesota Psychology Practice Act."

History: 1973 c 685 s 1; 1Sp1981 c 4 art 1 s 81; 1991 c 255 s 3; 1996 c 424 s 2



Section 148.881 — DECLARATION OF POLICY.

The practice of psychology in Minnesota affects the public health, safety, and welfare. The regulations in sections 148.88 to 148.98 protect the public from the practice of psychology by unqualified persons and from unethical or unprofessional conduct by persons licensed to practice psychology.

History: 1991 c 255 s 4; 1996 c 424 s 3



Section 148.89 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 148.88 to 148.98, the following terms have the meanings given them.

Subd. 2. Board of Psychology or board. "Board of Psychology" or "board" means the board established under section 148.90.

Subd. 2a. Client. "Client" means each individual or legal, religious, academic, organizational, business, governmental, or other entity that receives, received, or should have received, or arranged for another individual or entity to receive services from an individual regulated under sections 148.88 to 148.98. Client also means an individual's legally authorized representative, such as a parent or guardian. For the purposes of sections 148.88 to 148.98, "client" may include patient, resident, counselee, evaluatee, and, as limited in the rules of conduct, student, supervisee, or research subject. In the case of dual clients, the licensee or applicant for licensure must be aware of the responsibilities to each client, and of the potential for divergent interests of each client.

Subd. 2b. Credentialed. "Credentialed" means having a license, certificate, charter, registration, or similar authority to practice in an occupation regulated by a governmental board or agency.

Subd. 2c. Designated supervisor. "Designated supervisor" means a qualified individual who is designated by the primary supervisor to provide additional supervision and training to a licensed psychological practitioner or to an individual who is obtaining required predegree supervised professional experience or postdegree supervised employment.

Subd. 3. Independent practice. "Independent practice" means the practice of psychology without supervision.

Subd. 4. Licensee. "Licensee" means a person who is licensed by the board as a licensed psychologist or as a licensed psychological practitioner.

Subd. 4a. Provider or provider of services. "Provider" or "provider of services" means any individual who is regulated by the board, and includes a licensed psychologist, a licensed psychological practitioner, a licensee, or an applicant.

Subd. 4b. Primary supervisor. "Primary supervisor" means a psychologist licensed in Minnesota or other qualified individual who provides the principal supervision to a licensed psychological practitioner or to an individual who is obtaining required predegree supervised professional experience or postdegree supervised employment.

Subd. 5. Practice of psychology. "Practice of psychology" means the observation, description, evaluation, interpretation, or modification of human behavior by the application of psychological principles, methods, or procedures for any reason, including to prevent, eliminate, or manage symptomatic, maladaptive, or undesired behavior and to enhance interpersonal relationships, work, life and developmental adjustment, personal and organizational effectiveness, behavioral health, and mental health. The practice of psychology includes, but is not limited to, the following services, regardless of whether the provider receives payment for the services:

(1) psychological research and teaching of psychology;

(2) assessment, including psychological testing and other means of evaluating personal characteristics such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning;

(3) a psychological report, whether written or oral, including testimony of a provider as an expert witness, concerning the characteristics of an individual or entity;

(4) psychotherapy, including but not limited to, categories such as behavioral, cognitive, emotive, systems, psychophysiological, or insight-oriented therapies; counseling; hypnosis; and diagnosis and treatment of:

(i) mental and emotional disorder or disability;

(ii) alcohol and substance dependence or abuse;

(iii) disorders of habit or conduct;

(iv) the psychological aspects of physical illness or condition, accident, injury, or disability, including the psychological impact of medications;

(v) life adjustment issues, including work-related and bereavement issues; and

(vi) child, family, or relationship issues;

(5) psychoeducational services and treatment; and

(6) consultation and supervision.

Subd. 6. [Repealed, 1996 c 424 s 24]

Subd. 7. [Repealed, 1996 c 424 s 24]

Subd. 8. [Repealed, 1996 c 424 s 24]

History: 1973 c 685 s 2; 1991 c 255 s 5; 1993 c 206 s 13; 1996 c 424 s 4,5; 1999 c 109 s 1-4; 2000 c 363 s 1-3; 2003 c 122 s 2; 2005 c 147 art 3 s 1; 2009 c 159 s 37



Section 148.90 — BOARD OF PSYCHOLOGY.

Subdivision 1. Board of Psychology. (a) The Board of Psychology is created with the powers and duties described in this section. The board has 11 members who consist of:

(1) three individuals licensed as licensed psychologists who have doctoral degrees in psychology;

(2) two individuals licensed as licensed psychologists who have master's degrees in psychology;

(3) two psychologists, not necessarily licensed, one with a doctoral degree in psychology and one with either a doctoral or master's degree in psychology representing different training programs in psychology;

(4) one individual licensed or qualified to be licensed as: (i) through December 31, 2010, a licensed psychological practitioner; and (ii) after December 31, 2010, a licensed psychologist; and

(5) three public members.

(b) After the date on which fewer than 30 percent of the individuals licensed by the board as licensed psychologists qualify for licensure under section 148.907, subdivision 3, paragraph (b), vacancies filled under paragraph (a), clause (2), shall be filled by an individual with either a master's or doctoral degree in psychology licensed or qualified to be licensed as a licensed psychologist.

(c) After the date on which fewer than 15 percent of the individuals licensed by the board as licensed psychologists qualify for licensure under section 148.907, subdivision 3, paragraph (b), vacancies under paragraph (a), clause (2), shall be filled by an individual with either a master's or doctoral degree in psychology licensed or qualified to be licensed as a licensed psychologist.

Subd. 2. Members. (a) The members of the board shall:

(1) be appointed by the governor;

(2) be residents of the state;

(3) serve for not more than two consecutive terms;

(4) designate the officers of the board; and

(5) administer oaths pertaining to the business of the board.

(b) A public member of the board shall represent the public interest and shall not:

(1) be a psychologist, psychological practitioner, or have engaged in the practice of psychology;

(2) be an applicant or former applicant for licensure;

(3) be a member of another health profession;

(4) be a member of a household that includes a psychologist or psychological practitioner; or

(5) have conflicts of interest or the appearance of conflicts with duties as a board member.

Subd. 3. Terms; compensation; removal of members. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in chapter 214. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other activities relating to board operations shall be conducted according to chapter 214.

Subd. 4. [Repealed, 1975 c 136 s 77]

Subd. 5. [Repealed, 1975 c 136 s 77]

History: 1973 c 685 s 3; 1975 c 136 s 22,23; 1975 c 271 s 6; 1976 c 222 s 67; 1982 c 424 s 130; 1991 c 199 art 1 s 43; 1991 c 255 s 6; 1996 c 424 s 6,7; 2005 c 147 art 3 s 2; 2010 c 199 s 2



Section 148.905 — DUTIES OF THE BOARD.

Subdivision 1. General. The board shall:

(1) adopt and enforce rules for licensing psychologists and psychological practitioners and for regulating their professional conduct;

(2) adopt and enforce rules of conduct governing the practice of psychology;

(3) adopt and implement rules for examinations which shall be held at least once a year to assess applicants' knowledge and skills. The examinations may be written or oral or both, and may be administered by the board or by institutions or individuals designated by the board;

(4) issue licenses to individuals qualified under sections 148.907 and 148.908, according to the procedures for licensing in Minnesota Rules;

(5) issue copies of the rules for licensing to all applicants;

(6) establish and maintain annually a register of current licenses;

(7) establish and collect fees for the issuance and renewal of licenses and other services by the board. Fees shall be set to defray the cost of administering the provisions of sections 148.88 to 148.98 including costs for applications, examinations, enforcement, materials, and the operations of the board;

(8) educate the public about the requirements for licensing of psychologists and of psychological practitioners and about the rules of conduct, to enable the public to file complaints against applicants or licensees who may have violated the Psychology Practice Act; and

(9) adopt and implement requirements for continuing education and establish or approve programs that qualify for professional psychology continuing educational credit. The board may hire consultants, agencies, or professional psychological associations to establish and approve continuing education courses.

Subd. 2. Additional powers. The board may adopt rules necessary to define standards or to carry out the provisions of sections 148.88 to 148.98. Rules shall be adopted according to chapter 14.

History: 1991 c 255 s 7; 1993 c 206 s 14; 1996 c 424 s 8



Section 148.906 — LEVELS OF PRACTICE.

The board may grant licenses for levels of psychological practice to be known as (1) licensed psychologist and (2) licensed psychological practitioner.

History: 1996 c 424 s 9



Section 148.907 — LICENSED PSYCHOLOGIST.

Subdivision 1. Effective date. After August 1, 1991, no person shall engage in the independent practice of psychology unless that person is licensed as a licensed psychologist.

Subd. 2. Requirements for licensure as licensed psychologist. To become licensed by the board as a licensed psychologist, an applicant shall comply with the following requirements:

(1) pass an examination in psychology;

(2) pass a professional responsibility examination on the practice of psychology;

(3) pass any other examinations as required by board rules;

(4) pay nonrefundable fees to the board for applications, processing, testing, renewals, and materials;

(5) have attained the age of majority, be of good moral character, and have no unresolved disciplinary action or complaints pending in the state of Minnesota or any other jurisdiction;

(6) have earned a doctoral degree with a major in psychology from a regionally accredited educational institution meeting the standards the board has established by rule; and

(7) have completed at least one full year or the equivalent in part time of postdoctoral supervised psychological employment.

Subd. 3. Master's level licensure as licensed psychologist after August 1, 1991. (a) A person licensed in this state as a licensed consulting psychologist or a licensed psychologist before August 1, 1991, qualifies for licensure as a licensed psychologist, as described in subdivision 2, at the time of license renewal.

(b) Providing all other licensure requirements have been satisfactorily met, the board shall grant licensure as a licensed psychologist to a person who:

(1) before November 1, 1991, entered a graduate program at a regionally accredited educational institution granting a master's or doctoral degree with a major in psychology which meets the standards the board has established by rule;

(2) before December 31, 1997, earned a master's degree or a master's equivalent in a doctoral program at a regionally accredited educational institution and complied with requirements of subdivision 2, clauses (1) to (5), except that the nonrefundable fees for licensure are payable at the time an application for licensure is submitted; and

(3) before December 31, 1998, completed at least one full year or the equivalent in part time of post-master's supervised psychological employment.

(c) Notwithstanding paragraph (b), the board shall not grant licensure as a licensed psychologist under this subdivision unless the applicant demonstrates that the applicant was a resident of Minnesota on October 31, 1992, and meets all the requirements for licensure under this subdivision.

Subd. 4. Converting from master's to doctoral level licensure. To convert from licensure as a licensed psychologist at the master's or master's equivalent level to licensure at the doctoral level, a licensed psychologist shall have:

(1) completed an application provided by the board;

(2) had an official transcript documenting the conferral of the doctoral degree sent directly from the educational institution to the board;

(3) paid a nonrefundable fee;

(4) successfully completed one full year or the equivalent in part time of supervised psychological employment, which shall not include a predoctoral internship, after earning a master's degree or a master's equivalent in a doctoral program;

(5) successfully completed a predoctoral internship meeting the standards the board has established by rule; and

(6) earned a doctoral degree with a major in psychology from a regionally accredited educational institution meeting the standards the board has established by rule.

Subd. 5. Converting from licensed psychological practitioner to licensed psychologist. Notwithstanding subdivision 3, to convert from licensure as a licensed psychological practitioner to licensure as a licensed psychologist, a licensed psychological practitioner shall have:

(1) completed an application provided by the board for conversion from licensure as a licensed psychological practitioner to licensure as a licensed psychologist;

(2) paid a nonrefundable fee of $500;

(3) documented successful completion of two full years, or the equivalent, of supervised postlicensure employment meeting the requirements of section 148.925, subdivision 5, as it relates to preparation for licensure as a licensed psychologist as follows:

(i) for individuals licensed as licensed psychological practitioners on or before December 31, 2006, the supervised practice must be completed by December 31, 2010; and

(ii) for individuals licensed as licensed psychological practitioners after December 31, 2006, the supervised practice must be completed within four years from the date of licensure; and

(4) no unresolved disciplinary action or complaints pending, or incomplete disciplinary orders or corrective action agreements in Minnesota or any other jurisdiction.

History: 1996 c 424 s 10; 1997 c 102 s 1-3; 1997 c 134 s 1,2; 2005 c 147 art 3 s 3



Section 148.908 — LICENSED PSYCHOLOGICAL PRACTITIONER.

Subdivision 1. Scope of practice. A licensed psychological practitioner shall practice only under supervision that satisfies the requirements of section 148.925 and while employed by either a licensed psychologist or a health care or social service agency which employs or contracts with a supervising licensed psychologist who shares clinical responsibility for the care provided by the licensed psychological practitioner.

Subd. 2. Requirements for licensure as licensed psychological practitioner. To become licensed by the board as a licensed psychological practitioner, an applicant shall comply with the following requirements:

(1) have earned a doctoral or master's degree or the equivalent of a master's degree in a doctoral program with a major in psychology from a regionally accredited educational institution meeting the standards the board has established by rule. The degree requirements must be completed by December 31, 2005;

(2) complete an application for admission to the examination for professional practice in psychology and pay the nonrefundable application fee by December 31, 2005;

(3) complete an application for admission to the professional responsibility examination and pay the nonrefundable application fee by December 31, 2005;

(4) pass the examination for professional practice in psychology by December 31, 2006;

(5) pass the professional responsibility examination by December 31, 2006;

(6) complete an application for licensure as a licensed psychological practitioner and pay the nonrefundable application fee by March 1, 2007; and

(7) have attained the age of majority, be of good moral character, and have no unresolved disciplinary action or complaints pending in the state of Minnesota or any other jurisdiction.

Subd. 3. Termination of licensure. Effective December 31, 2011, the licensure of all licensed psychological practitioners shall be terminated without further notice and licensure as a licensed psychological practitioner in Minnesota shall be eliminated.

History: 1996 c 424 s 11; 1997 c 134 s 3; 2005 c 147 art 3 s 4,5



Section 148.909 — LICENSURE FOR VOLUNTEER PRACTICE.

Subdivision 1. Application. Retired providers who are or were licensed, certified, or registered to practice psychology in any jurisdiction may apply to the board for licensure to practice psychology as a licensed psychologist-volunteer provided the applicant meets the following requirements and the requirements in subdivision 2:

(1) submits to the board a notarized application for licensure as a licensed psychologist-volunteer;

(2) is of good moral character and has no complaints or corrective or disciplinary action pending in any jurisdiction;

(3) if not currently licensed by the board, passes the most recent version of the professional responsibility examination administered by the board and pays the fee associated with sitting for the examination; and

(4) pays the nonrefundable fee for licensure established in subdivision 8.

Subd. 2. Education requirements. An applicant who was formerly licensed by the board must meet the education, training, and experience requirements that were in place at the time of the original license. An applicant who was not formerly licensed by the board must meet the current requirements for licensure.

Subd. 3. Pro bono service. A provider licensed under this section shall only provide psychological services on a pro bono basis and shall not receive a commission, rebate, or remuneration, directly or indirectly, except that a provider may accept reimbursement for reasonable expenses incurred due to the provision of volunteer psychological services.

Subd. 4. Documentation of status. A provider licensed under this section shall receive a license documenting that they are licensed for volunteer practice.

Subd. 5. Designation of license. In addition to the descriptions allowed in section 148.96, providers granted licensure under this section shall use the designation "LP-V" to designate licensed psychologist-volunteer.

Subd. 6. Return to previous licensure status. Providers licensed under this section who request to return to their previous licensure status may do so upon submission of a written application provided by the board and payment of the applicable licensure fee. Providers may not concurrently hold a license as a licensed psychologist and a license as a licensed psychologist-volunteer.

Subd. 7. Continuing education requirements. A provider licensed under this section is subject to the same continuing education requirements as a licensed psychologist under section 148.911.

Subd. 8. Fees. The fee for licensure as a licensed psychologist-volunteer shall be 50 percent of the fee for licensure as a licensed psychologist. A provider licensed under this section shall not be subject to special board fees.

Subd. 9. Violation. A provider licensed under this section is subject to all of the provisions in the Minnesota Psychology Practice Act, violation of which is grounds for disciplinary action in accordance with section 148.941.

History: 1997 c 102 s 4; 2005 c 147 art 3 s 6; 2010 c 199 s 3



Section 148.9105 — EMERITUS REGISTRATION.

Subdivision 1. Application. Retired providers who are licensed or were formerly licensed to practice psychology in the state according to the Minnesota Psychology Practice Act may apply to the board for psychologist emeritus registration or psychological practitioner emeritus registration if they declare that they are retired from the practice of psychology in Minnesota, have not been the subject of disciplinary action in any jurisdiction, and have no unresolved complaints in any jurisdiction. Retired providers shall complete the necessary forms provided by the board and pay a onetime, nonrefundable fee of $150 at the time of application.

Subd. 2. Status of registrant. Emeritus registration is not a license to provide psychological services as defined in the Minnesota Psychology Practice Act. The registrant shall not engage in the practice of psychology.

Subd. 3. Change to active status. Emeritus registrants who request a change to active licensure status shall meet the requirements for relicensure following termination in the Minnesota Psychology Practice Act. Master's level emeritus registrants who request licensure at the doctoral level shall comply with current licensure requirements.

Subd. 4. Documentation of status. A provider granted emeritus registration shall receive a document certifying that emeritus status has been granted by the board and that the registrant has completed the registrant's active career as a psychologist or psychological practitioner licensed in good standing with the board.

Subd. 5. Representation to public. In addition to the descriptions allowed in section 148.96, subdivision 3, paragraph (e), former licensees who have been granted emeritus registration may represent themselves as "psychologist emeritus" or "psychological practitioner emeritus," but shall not represent themselves or allow themselves to be represented to the public as "licensed" or otherwise as current licensees of the board.

Subd. 6. Continuing education requirements. The continuing education requirements of the Minnesota Psychology Practice Act do not apply to emeritus registrants.

Subd. 7. Renewal or special fees. An emeritus registrant is not subject to license renewal or special fees.

History: 2003 c 122 s 3



Section 148.911 — CONTINUING EDUCATION.

Upon application for license renewal, a licensee shall provide the board with satisfactory evidence that the licensee has completed continuing education requirements established by the board. Continuing education programs shall be approved under section 148.905, subdivision 1, clause (9). The board shall establish by rule the number of continuing education training hours required each year and may specify subject or skills areas that the licensee shall address.

History: 1991 c 255 s 9; 1996 c 424 s 12



Section 148.915 — RECIPROCITY.

(a) The board may grant a license to an applicant who meets the following requirements:

(1) submits to the board a notarized application for licensure as a licensed psychologist by reciprocity;

(2) at the time of application, is licensed, certified, or registered to practice psychology in another state or jurisdiction, and has been for at least five consecutive years immediately preceding the date of application;

(3) has a doctoral degree in psychology, which formed the basis for current licensure in another state or jurisdiction;

(4) is of good moral character and has no pending complaints or active disciplinary or corrective actions in any jurisdiction; and

(5) passes the Professional Responsibility Examination administered by the board and pays the fee associated with sitting for the examination.

(b) If by the laws of any state or the rulings or decisions of the appropriate officers or boards thereof, any burden, obligation, requirement, disqualification, or disability is put upon licensed psychologists licensed and in good standing in this state, affecting the right of these licensed psychologists to be registered or licensed in that state, then the same or like burden, obligation, requirement, disqualification, or disability may be put upon the licensure in this state of licensed psychologists licensed in that state.

History: 1996 c 424 s 13; 1999 c 109 s 5; 2010 c 199 s 4



Section 148.916 — GUEST LICENSURE.

Subdivision 1. Generally. If a nonresident of the state of Minnesota, who is not seeking licensure in this state, and who has been issued a license, certificate, or registration by another jurisdiction to practice psychology at the doctoral level, wishes to practice in Minnesota for more than seven calendar days, the person shall apply to the board for guest licensure, provided that the psychologist's practice in Minnesota is limited to no more than nine consecutive months per calendar year. Application under this section shall be made no less than 30 days prior to the expected date of practice in Minnesota and shall be subject to approval by the board or its designee. The board shall charge a nonrefundable fee for guest licensure. The board shall adopt rules to implement this section.

Subd. 1a. Applicants for licensure. (a) An applicant who is seeking licensure in this state, and who, at the time of application, is licensed, certified, or registered to practice psychology in another jurisdiction at the doctoral level may apply to the board for guest licensure in order to begin practicing psychology in this state while their application is being processed if the applicant is of good moral character and has no complaints, corrective, or disciplinary action pending in any jurisdiction. Application under this section shall be made no less than 30 days prior to the expected date of practice in this state, and must be made concurrently or after submission of an application for licensure as a licensed psychologist. Applications under this section are subject to approval by the board or its designee.

(b) The board shall charge a nonrefundable fee for guest licensure under this subdivision.

(c) A guest license issued under this subdivision shall be valid for one year from the date of issuance, or until the board has either issued a license or has denied the applicant's application for licensure, whichever is earlier. Guest licenses issued under this section may be renewed annually until the board has denied the applicant's application for licensure.

Subd. 2. Psychological consultations. Notwithstanding subdivision 1, a nonresident of the state of Minnesota, who is not seeking licensure in this state, may serve as an expert witness, organizational consultant, presenter, or educator without obtaining guest licensure, provided the person is appropriately trained, educated, or has been issued a license, certificate, or registration by another jurisdiction.

Subd. 3. Disaster or emergency relief workers. The requirements of subdivision 1 do not apply to psychologists sent to this state for the sole purpose of responding to a disaster or emergency relief effort of this state government, the federal government, the American Red Cross, or other disaster or emergency relief organization as long as the psychologist is not practicing in Minnesota for longer than 30 days and the American Red Cross, disaster or emergency relief organization, or government can certify the psychologist's assignment in this state. The board or its designee, at its discretion, may grant an extension to the 30-day time limitation of this subdivision.

Subd. 4. Prohibitions and sanctions. A person's privilege to practice under this section is subject to the prohibitions and sanctions for unprofessional or unethical conduct contained in Minnesota laws and rules.

History: 1996 c 424 s 14; 2005 c 147 art 3 s 7; 2010 c 199 s 5,6



Section 148.925 — SUPERVISION.

Subdivision 1. Supervision. For the purpose of meeting the requirements of this section, supervision means documented in-person consultation, which may include interactive, visual electronic communication, between either: (1) a primary supervisor and a licensed psychological practitioner; or (2) a primary or designated supervisor and an applicant for licensure as a licensed psychologist. The supervision shall be adequate to assure the quality and competence of the activities supervised. Supervisory consultation shall include discussions on the nature and content of the practice of the supervisee, including, but not limited to, a review of a representative sample of psychological services in the supervisee's practice.

Subd. 2. Postdegree supervised employment. Postdegree supervised employment means required paid or volunteer work experience and postdegree training of an individual seeking to be licensed as a licensed psychologist that involves the professional oversight by a primary supervisor and satisfies the supervision requirements in subdivisions 3 and 5.

Subd. 3. Individuals qualified to provide supervision. (a) Supervision of a master's level applicant for licensure as a licensed psychologist shall be provided by an individual:

(1) who is a psychologist licensed in Minnesota with competence both in supervision in the practice of psychology and in the activities being supervised;

(2) who has a doctoral degree with a major in psychology, who is employed by a regionally accredited educational institution or employed by a federal, state, county, or local government institution, agency, or research facility, and who has competence both in supervision in the practice of psychology and in the activities being supervised, provided the supervision is being provided and the activities being supervised occur within that regionally accredited educational institution or federal, state, county, or local government institution, agency, or research facility;

(3) who is licensed or certified as a psychologist in another jurisdiction and who has competence both in supervision in the practice of psychology and in the activities being supervised; or

(4) who, in the case of a designated supervisor, is a master's or doctorally prepared mental health professional.

(b) Supervision of a doctoral level applicant for licensure as a licensed psychologist shall be provided by an individual:

(1) who is a psychologist licensed in Minnesota with a doctoral degree and competence both in supervision in the practice of psychology and in the activities being supervised;

(2) who has a doctoral degree with a major in psychology, who is employed by a regionally accredited educational institution or is employed by a federal, state, county, or local government institution, agency, or research facility, and who has competence both in supervision in the practice of psychology and in the activities being supervised, provided the supervision is being provided and the activities being supervised occur within that regionally accredited educational institution or federal, state, county, or local government institution, agency, or research facility;

(3) who is licensed or certified as a psychologist in another jurisdiction and who has competence both in supervision in the practice of psychology and in the activities being supervised;

(4) who is a psychologist licensed in Minnesota who was licensed before August 1, 1991, with competence both in supervision in the practice of psychology and in the activities being supervised; or

(5) who, in the case of a designated supervisor, is a master's or doctorally prepared mental health professional.

Subd. 4. Supervisory consultation for a licensed psychological practitioner. Supervisory consultation between a supervising licensed psychologist and a supervised licensed psychological practitioner shall be at least one hour in duration and shall occur on an individual, in-person basis. A minimum of one hour of supervision per month is required for the initial 20 or fewer hours of psychological services delivered per month. For each additional 20 hours of psychological services delivered per month, an additional hour of supervision per month is required. When more than 20 hours of psychological services are provided in a week, no more than one hour of supervision is required per week.

Subd. 5. Supervisory consultation for an applicant for licensure as a licensed psychologist. Supervision of an applicant for licensure as a licensed psychologist shall include at least two hours of regularly scheduled in-person consultations per week for full-time employment, one hour of which shall be with the supervisor on an individual basis. The remaining hour may be with a designated supervisor. The board may approve an exception to the weekly supervision requirement for a week when the supervisor was ill or otherwise unable to provide supervision. The board may prorate the two hours per week of supervision for individuals preparing for licensure on a part-time basis. Supervised psychological employment does not qualify for licensure when the supervisory consultation is not adequate as described in subdivision 1, or in the board rules.

Subd. 6. Supervisee duties. Individuals preparing for licensure as a licensed psychologist during their postdegree supervised employment may perform as part of their training any functions specified in section 148.89, subdivision 5, but only under qualified supervision.

Subd. 7. Variance from supervision requirements. (a) An applicant for licensure as a licensed psychologist who entered supervised employment before August 1, 1991, may request a variance from the board from the supervision requirements in this section in order to continue supervision under the board rules in effect before August 1, 1991.

(b) After a licensed psychological practitioner has completed two full years, or the equivalent, of supervised post-master's degree employment meeting the requirements of subdivision 5 as it relates to preparation for licensure as a licensed psychologist, the board shall grant a variance from the supervision requirements of subdivision 4 or 5 if the licensed psychological practitioner presents evidence of:

(1) endorsement for specific areas of competency by the licensed psychologist who provided the two years of supervision;

(2) employment by a hospital or by a community mental health center or nonprofit mental health clinic or social service agency providing services as a part of the mental health service plan required by the Comprehensive Mental Health Act;

(3) the employer's acceptance of clinical responsibility for the care provided by the licensed psychological practitioner; and

(4) a plan for supervision that includes at least one hour of regularly scheduled individual in-person consultations per week for full-time employment. The board may approve an exception to the weekly supervision requirement for a week when the supervisor was ill or otherwise unable to provide supervision.

(c) Following the granting of a variance under paragraph (b), and completion of two additional full years or the equivalent of supervision and post-master's degree employment meeting the requirements of paragraph (b), the board shall grant a variance to a licensed psychological practitioner who presents evidence of:

(1) endorsement for specific areas of competency by the licensed psychologist who provided the two years of supervision under paragraph (b);

(2) employment by a hospital or by a community mental health center or nonprofit mental health clinic or social service agency providing services as a part of the mental health service plan required by the Comprehensive Mental Health Act;

(3) the employer's acceptance of clinical responsibility for the care provided by the licensed psychological practitioner; and

(4) a plan for supervision which includes at least one hour of regularly scheduled individual in-person supervision per month.

(d) The variance allowed under this section must be deemed to have been granted to an individual who previously received a variance under paragraph (b) or (c) and is seeking a new variance because of a change of employment to a different employer or employment setting. The deemed variance continues until the board either grants or denies the variance. An individual who has been denied a variance under this section is entitled to seek reconsideration by the board.

History: 1991 c 255 s 11; 1992 c 513 art 6 s 31-33; 1993 c 206 s 17; 1996 c 424 s 15; 1997 c 134 s 4; 1999 c 109 s 6; 2000 c 363 s 4-8; 2003 c 122 s 4; 2005 c 147 art 3 s 8



Section 148.941 — DISCIPLINARY ACTION; INVESTIGATION; PENALTY FOR VIOLATION.

Subdivision 1. Generally. Except as otherwise described in this section, all hearings shall be conducted under chapter 14.

Subd. 2. Grounds for disciplinary action; forms of disciplinary action. (a) The board may impose disciplinary action as described in paragraph (b) against an applicant or licensee whom the board, by a preponderance of the evidence, determines:

(1) has violated a statute, rule, or order that the board issued or is empowered to enforce;

(2) has engaged in fraudulent, deceptive, or dishonest conduct, whether or not the conduct relates to the practice of psychology, that adversely affects the person's ability or fitness to practice psychology;

(3) has engaged in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(4) has been convicted of or has pled guilty or nolo contendere to a felony or other crime, an element of which is dishonesty or fraud, or has been shown to have engaged in acts or practices tending to show that the applicant or licensee is incompetent or has engaged in conduct reflecting adversely on the applicant's or licensee's ability or fitness to engage in the practice of psychology;

(5) has employed fraud or deception in obtaining or renewing a license, in requesting approval of continuing education activities, or in passing an examination;

(6) has had a license, certificate, charter, registration, privilege to take an examination, or other similar authority denied, revoked, suspended, canceled, limited, reprimanded, or otherwise disciplined, or not renewed for cause in any jurisdiction; or has surrendered or voluntarily terminated a license or certificate during a board investigation of a complaint, as part of a disciplinary order, or while under a disciplinary order;

(7) has been subject to a corrective action or similar action in another jurisdiction or by another regulatory authority;

(8) has failed to meet any requirement for the issuance or renewal of the person's license. The burden of proof is on the applicant or licensee to demonstrate the qualifications or satisfy the requirements for a license under the Psychology Practice Act;

(9) has failed to cooperate with an investigation of the board as required under subdivision 4;

(10) has demonstrated an inability to practice psychology with reasonable skill and safety to clients due to any mental or physical illness or condition; or

(11) has engaged in fee splitting. This clause does not apply to the distribution of revenues from a partnership, group practice, nonprofit corporation, or professional corporation to its partners, shareholders, members, or employees if the revenues consist only of fees for services performed by the licensee or under a licensee's administrative authority. This clause also does not apply to the charging of a general membership fee by a licensee or applicant to health care providers, as defined in sections 144.291 to 144.298, for participation in a referral service, provided that the licensee or applicant discloses in advance to each referred client the financial nature of the referral arrangement. Fee splitting includes, but is not limited to:

(i) paying, offering to pay, receiving, or agreeing to receive a commission, rebate, or remuneration, directly or indirectly, primarily for the referral of clients;

(ii) dividing client fees with another individual or entity, unless the division is in proportion to the services provided and the responsibility assumed by each party;

(iii) referring an individual or entity to any health care provider, as defined in sections 144.291 to 144.298, or for other professional or technical services in which the referring licensee or applicant has a significant financial interest unless the licensee has disclosed the financial interest in advance to the client; and

(iv) dispensing for profit or recommending any instrument, test, procedure, or device that for commercial purposes the licensee or applicant has developed or distributed, unless the licensee or applicant has disclosed any profit interest in advance to the client.

(b) If grounds for disciplinary action exist under paragraph (a), the board may take one or more of the following actions:

(1) refuse to grant or renew a license;

(2) revoke a license;

(3) suspend a license;

(4) impose limitations or conditions on a licensee's practice of psychology, including, but not limited to, limiting the scope of practice to designated competencies, imposing retraining or rehabilitation requirements, requiring the licensee to practice under supervision, or conditioning continued practice on the demonstration of knowledge or skill by appropriate examination or other review of skill and competence;

(5) censure or reprimand the licensee;

(6) refuse to permit an applicant to take the licensure examination or refuse to release an applicant's examination grade if the board finds that it is in the public interest; or

(7) impose a civil penalty not exceeding $7,500 for each separate violation. The amount of the penalty shall be fixed so as to deprive the applicant or licensee of any economic advantage gained by reason of the violation charged, to discourage repeated violations, or to recover the board's costs that occur in bringing about a disciplinary order. For purposes of this clause, costs are limited to legal, paralegal, and investigative charges billed to the board by the Attorney General's Office, witness costs, consultant and expert witness fees, and charges attendant to the use of an administrative law judge.

(c) In lieu of or in addition to paragraph (b), the board may require, as a condition of licensure, termination of suspension, reinstatement of license, examination, or release of examination grades, that the applicant or licensee:

(1) submit to a quality review, as specified by the board, of the applicant's or licensee's ability, skills, or quality of work;

(2) complete to the satisfaction of the board educational courses specified by the board; and

(3) reimburse to the board all costs incurred by the board that are the result of a provider failing, neglecting, or refusing to fully comply, or not complying in a timely manner, with any part of the remedy section of a stipulation and consent order or the corrective action section of an agreement for corrective action. For purposes of this clause, costs are limited to legal, paralegal, and investigative charges billed to the board by the Attorney General's Office, witness costs, consultant and expert witness fees, and charges attendant to the use of an administrative law judge.

(d) Service of the order is effective if the order is served on the applicant, licensee, or counsel of record personally or by mail to the most recent address provided to the board for the licensee, applicant, or counsel of record. The order shall state the reasons for the entry of the order.

Subd. 3. Temporary suspension of license. (a) In addition to any other remedy provided by law, the board may temporarily suspend the credentials of a licensee after conducting a preliminary inquiry to determine if the board reasonably believes that the licensee has violated a statute or rule that the board is empowered to enforce and continued practice by the licensee would create an imminent risk of harm to others.

(b) The order may prohibit the licensee from engaging in the practice of psychology in whole or in part and may condition the end of a suspension on the licensee's compliance with a statute, rule, or order that the board has issued or is empowered to enforce.

(c) The order shall give notice of the right to a hearing pursuant to this subdivision and shall state the reasons for the entry of the order.

(d) Service of the order is effective when the order is served on the licensee personally or by certified mail which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the licensee.

(e) At the time the board issues a temporary suspension order, the board shall schedule a hearing to be held before its own members which shall begin no later than 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for hearing by a licensee on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. This hearing is not subject to chapter 14. Evidence presented by the board or the licensee shall be in affidavit form only. The licensee or counsel of record may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, schedule a contested case hearing within 30 days of the issuance of the order. Notwithstanding chapter 14, the administrative law judge shall issue a report within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days of receipt of the administrative law judge's report.

Subd. 4. Cooperation of applicants or licensees with investigations. (a) An applicant or licensee of the board who is the subject of an investigation or who is questioned in connection with an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation, executing all releases requested by the board, providing copies of client records, as reasonably requested by the board to assist it in its investigation, and appearing at conferences or hearings scheduled by the board or its staff.

(b) If the board does not have a written consent from a client permitting access to the client's records, the licensee may delete any data in the record which identify the client before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

Subd. 5. Evidence of past sexual conduct. In a proceeding for the suspension or revocation of a license or other disciplinary action for unethical or unprofessional conduct involving sexual contact with a client or former client, the board or administrative law judge shall not consider evidence of the client's previous sexual conduct nor shall any reference to this conduct be made during the proceedings or in the findings, except by motion of the client, unless the evidence would be admissible under applicable provisions of section 609.347, subdivision 3.

Subd. 6. Violation. Persons who engage in the unlicensed practice of psychology or who misrepresent themselves as psychologists or psychological practitioners are guilty of a gross misdemeanor.

Subd. 7. Limitation period. (a) For complaints against providers received by the board after July 31, 2001, a board proceeding against a provider must not be instituted unless it is begun within seven years from the date of some portion of the alleged misconduct that is complained of.

(b) The following are exceptions to the limitation period in paragraph (a):

(1) complaints alleging a violation of subdivision 2, paragraph (a), clauses (2), (4), (5), and (6);

(2) complaints alleging sexual intercourse or other physical intimacies with a client, or any verbal or physical behavior that is sexually seductive or sexually demeaning to the client; or complaints alleging sexual intercourse or other physical intimacies with a former client, or any verbal or physical behavior that is sexually demeaning to the former client, for a period of two years following the date of the last professional contact with the former client, whether or not the provider has formally terminated the professional relationship. Physical intimacies include handling of the breasts, genital areas, buttocks, or thighs of either sex by either the provider or the client.

(c) If a complaint is received by the board less than 12 months from the expiration of the limitation period in paragraph (a), the limitation period is extended for a period of 12 months from the date the complaint is received by the board.

(d) If alleged misconduct is complained of that involves a client who is a minor, the limitation period in paragraph (a) does not begin until the minor reaches the age of 18.

(e) For purposes of this subdivision only, "proceeding" means the service of a notice of conference, or in cases in which a notice of conference was not served, a notice of hearing.

Subd. 8. Mental, physical, or chemical dependency examination or evaluation. (a) If the board has probable cause to believe that an individual who is regulated by the board has demonstrated an inability to practice psychology with reasonable skill and safety to clients due to any mental or physical illness or condition, the board may direct the individual to submit to an independent mental, physical, or chemical dependency examination or evaluation. For the purpose of this subdivision, an individual regulated by the board is deemed to have consented to submit to the examination or evaluation when directed to do so by written notice by the board and to have waived all objections to the admissibility of the examiner's or evaluator's testimony or reports on the grounds that the same constitutes a privileged communication. Failure to submit to an examination or evaluation without just cause, as determined by the board, shall authorize the board to consider the allegations as true for the purposes of further action by the board. Such action may include an application being denied, a license being suspended, or a default and final order being entered without the taking of testimony or presentation of evidence, other than evidence that may be submitted by affidavit that explains why the individual did not submit to the examination or evaluation.

(b) An individual regulated by the board who is affected under this subdivision shall, at reasonable intervals, be given an opportunity to demonstrate that the individual is fit to resume the competent practice of psychology with reasonable skill and safety to the public.

(c) In a proceeding under this subdivision, neither the record of the proceedings nor the orders entered by the board is admissible, is subject to subpoena, or may be used against the individual regulated by the board in any proceeding not commenced by the board.

(d) Information obtained under this subdivision is classified as private under section 13.02, subdivision 12.

History: 1993 c 206 s 18; 1996 c 424 s 16-19; 1997 c 134 s 5; 1999 c 109 s 7,8; 2000 c 363 s 9; 2001 c 66 s 1,2; 2003 c 122 s 5; 2005 c 147 art 3 s 9; 2007 c 147 art 10 s 15



Section 148.952 — IMMUNITY.

(a) Any person, health care facility, business, or organization is immune from civil liability and criminal prosecution for reporting in good faith to the board violations or alleged violations of the Psychology Practice Act.

(b) Any person, health care facility, business, or organization is immune from civil liability and criminal prosecution for cooperating with the board in good faith in the investigation of violations or alleged violations of the Psychology Practice Act.

(c) Consultants, advisors, and experts retained by the board for the investigation of alleged violations and for the preparation, presentation, and provision of testimony pertaining to allegations, charges, or violations of the Psychology Practice Act are immune from civil liability and criminal prosecution for any actions, transactions, or publications made in good faith in the execution of, or relating to, their duties on behalf of the board.

(d) Paragraphs (a) and (b) do not apply to a person whose report pertains to the person's own conduct.

History: 1999 c 109 s 9



Section 148.96 — PRESENTATION TO PUBLIC.

Subdivision 1. Requirements for professional identification. All licensees, when representing themselves in activities relating to the practice of psychology, including in written materials or advertising, shall identify the academic degree upon which their licensure is based, as well as their level of licensure. Individuals licensed on the basis of the equivalent of a master's degree in a doctoral program shall similarly use the designation "M. Eq." to identify the educational status on which their licensure is based, as well as their level of licensure.

Subd. 2. Disclosure of education. At the initial meeting, a licensee shall display or make available to each new client accurate information about the qualifications and competencies of the licensee, in accordance with regulations of the board.

Subd. 3. Requirements for representations to public. (a) Unless licensed under sections 148.88 to 148.98, except as provided in paragraphs (b) through (e), persons shall not represent themselves or permit themselves to be represented to the public by:

(1) using any title or description of services incorporating the words "psychology," "psychological," "psychological practitioner," or "psychologist"; or

(2) representing that the person has expert qualifications in an area of psychology.

(b) Psychologically trained individuals who are employed by an educational institution recognized by a regional accrediting organization, by a federal, state, county, or local government institution, agency, or research facility, may represent themselves by the title designated by that organization provided that the title does not indicate that the individual is credentialed by the board.

(c) A psychologically trained individual from an institution described in paragraph (b) may offer lecture services and is exempt from the provisions of this section.

(d) A person who is preparing for the practice of psychology under supervision in accordance with board statutes and rules may be designated as a "psychological intern," "psychological trainee," or by other terms clearly describing the person's training status.

(e) Former licensees who are completely retired from the practice of psychology may represent themselves using the descriptions in paragraph (a), clauses (1) and (2), but shall not represent themselves or allow themselves to be represented as current licensees of the board.

(f) Nothing in this section shall be construed to prohibit the practice of school psychology by a person licensed in accordance with chapters 122A and 129.

Subd. 4. Persons or techniques not regulated by this board. (a) Nothing in sections 148.88 to 148.98 shall be construed to limit the occupational pursuits consistent with their training and codes of ethics of professionals such as teachers in recognized public and private schools, members of the clergy, physicians, social workers, school psychologists, alcohol or drug counselors, optometrists, or attorneys. However, in such performance any title used shall be in accordance with section 148.96.

(b) Use of psychological techniques by business and industrial organizations for their own personnel purposes or by employment agencies or state vocational rehabilitation agencies for the evaluation of their own clients prior to recommendation for employment is also specifically allowed. However, no representative of an industrial or business firm or corporation may sell, offer, or provide any psychological services as specified in section 148.89 unless such services are performed or supervised by individuals licensed under sections 148.88 to 148.98.

Subd. 5. Other professions not authorized. Nothing in sections 148.88 to 148.98 shall be construed to authorize a person licensed under sections 148.88 to 148.98 to engage in the practice of any profession regulated under Minnesota law unless the person is duly licensed or registered in that profession.

History: 1973 c 685 s 9; 1986 c 444; 1991 c 255 s 14; 1996 c 424 s 20; 1997 c 102 s 5,6; 1998 c 397 art 11 s 3; 1999 c 109 s 10; 2000 c 260 s 26; 2005 c 147 art 3 s 10



Section 148.965 — TEST SECURITY.

Notwithstanding section 144.292, subdivisions 2 and 5, a provider shall not be required to provide copies of psychological tests, test materials, or scoring keys to any individual who has completed a test, or to an individual not qualified to administer, score, and interpret the test, if the provider reasonably determines that access would compromise the objectivity, fairness, or integrity of the testing process for the individual or others. If the provider makes this determination, the provider shall, at the discretion of the individual who has completed the test, release the information either to another provider who is qualified to administer, score, and interpret the test or instead furnish a summary of the test results to the individual or to a third party designated by the individual.

History: 1999 c 58 s 1; 2007 c 147 art 10 s 15



Section 148.975 — DUTY TO WARN; LIMITATION ON LIABILITY; VIOLENT BEHAVIOR OF PATIENT.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Other person" means an immediate family member or someone who personally knows the client and has reason to believe the client is capable of and will carry out the serious, specific threat of harm to a specific, clearly identified or identifiable victim.

(c) "Reasonable efforts" means communicating the serious, specific threat to the potential victim and if unable to make contact with the potential victim, communicating the serious, specific threat to the law enforcement agency closest to the potential victim or the client.

(d) For purposes of this section, "licensee" includes practicum psychology students, predoctoral psychology interns, and individuals who have earned a doctoral degree in psychology and are in the process of completing their postdoctoral supervised psychological employment in order to qualify for licensure.

Subd. 2. Duty to warn. The duty to predict, warn of, or take reasonable precautions to provide protection from, violent behavior arises only when a client or other person has communicated to the licensee a specific, serious threat of physical violence against a specific, clearly identified or identifiable potential victim. If a duty to warn arises, the duty is discharged by the licensee if reasonable efforts, as defined in subdivision 1, paragraph (c), are made to communicate the threat.

Subd. 3. Liability standard. If no duty to warn exists under subdivision 2, then no monetary liability and no cause of action may arise against a licensee for failure to predict, warn of, or take reasonable precautions to provide protection from, a client's violent behavior.

Subd. 4. Disclosure of confidences. Good faith compliance with the duty to warn shall not constitute a breach of confidence and shall not result in monetary liability or a cause of action against the licensee.

Subd. 5. Continuity of care. Nothing in subdivision 2 shall be construed to authorize a licensee to terminate treatment of a client as a direct result of a client's violent behavior or threat of physical violence unless the client is referred to another practitioner or appropriate health care facility.

Subd. 6. Exception. This section does not apply to a threat to commit suicide or other threats by a client to harm the client, or to a threat by a client who is adjudicated mentally ill and dangerous under chapter 253B.

Subd. 7. Optional disclosure. Nothing in section 148.975 shall be construed to prohibit a licensee from disclosing confidences to third parties in a good faith effort to warn against or take precautions against a client's violent behavior or threat to commit suicide for which a duty to warn does not arise.

Subd. 8. Limitation on liability. No monetary liability and no cause of action, or disciplinary action by the board may arise against a licensee for disclosure of confidences to third parties, for failure to disclose confidences to third parties, or for erroneous disclosure of confidences to third parties in a good faith effort to warn against or take precautions against a client's violent behavior or threat of suicide for which a duty to warn does not arise.

History: 1986 c 380 s 1; 1996 c 424 s 21; 2016 c 163 art 3 s 2



Section 148.98 — RULES OF CONDUCT.

The board shall adopt rules of conduct to govern an applicant's or licensee's practices or behavior. The board shall publish the rules in the State Register and file the rules with the secretary of state at least 30 days prior to the effective date of the rules. The rules of conduct shall include, but are not limited to, the principles in paragraphs (a) to (c).

(a) Applicants or licensees shall recognize the boundaries of their competence and the limitations of their techniques and shall not offer services or use techniques that fail to meet usual and customary professional standards.

(b) An applicant or licensee who engages in practice shall assist clients in obtaining professional help for all important aspects of the client's problems that fall outside the boundaries of the applicant's or licensee's competence.

(c) Applicants or licensees shall not claim either directly or by implication professional qualifications that differ from their actual qualifications, nor shall they misrepresent their affiliations with any institution, organization, or individual, nor lead others to assume affiliations that do not exist.

History: 1973 c 685 s 11; 1976 c 222 s 72; 1986 c 444; 1991 c 255 s 16; 1993 c 206 s 19; 1996 c 424 s 22



Section 148.995 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 148.995 to 148.997.

Subd. 2. Certified doula. "Certified doula" means an individual who has received a certification to perform doula services from the International Childbirth Education Association, the Doulas of North America (DONA), the Association of Labor Assistants and Childbirth Educators (ALACE), Birthworks, the Childbirth and Postpartum Professional Association (CAPPA), Childbirth International, the International Center for Traditional Childbearing, or Commonsense Childbirth, Inc.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Doula services. "Doula services" means continuous emotional and physical support throughout labor and birth, and intermittently during the prenatal and postpartum periods.

History: 2007 c 147 art 9 s 27; 2009 c 159 s 38,39; 2014 c 291 art 4 s 23



Section 148.996 — REGISTRY.

Subdivision 1. Establishment. The commissioner of health shall maintain a registry of certified doulas who have met the requirements listed in subdivision 2.

Subd. 2. Qualifications. The commissioner shall include on the registry any individual who:

(1) submits an application on a form provided by the commissioner. The form must include the applicant's name, address, and contact information;

(2) maintains a current certification from one of the organizations listed in section 148.995, subdivision 2; and

(3) pays the fees required under section 148.997.

Subd. 3. Criminal background check. The commissioner shall conduct a criminal background check by reviewing the Bureau of Criminal Apprehension's Web site. If the review indicates that an applicant has been engaged in criminal behavior, the commissioner shall indicate this on the registry and provide a link to the Bureau of Criminal Apprehension's Web site.

Subd. 4. Renewal. Inclusion on the registry maintained by the commissioner is valid for three years. At the end of the three-year period, the certified doula may submit a new application to remain on the doula registry by meeting the requirements described in subdivision 2.

Subd. 5. Public access. The commissioner shall provide a link to the registry on the Department of Health's Web site.

History: 2007 c 147 art 9 s 28; 2014 c 291 art 4 s 24



Section 148.997 — FEES.

Subdivision 1. Fees. (a) The application fee is $130.

(b) The criminal background check fee is $6.

Subd. 2. Nonrefundable fees. The fees in this section are nonrefundable.

Subd. 3. Deposit. Fees received under sections 148.995 to 148.997 shall be deposited in the state government special revenue fund.

History: 2007 c 147 art 9 s 29






Chapter 148A — ACTION FOR SEXUAL EXPLOITATION; PSYCHOTHERAPISTS



Chapter 148B — MARRIAGE AND FAMILY THERAPY, PROFESSIONAL COUNSELING

Section 148B.01 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter, the following terms have the meanings given.

Subd. 2. [Repealed, 1991 c 292 art 2 s 75]

Subd. 3. [Repealed, 1997 c 193 s 48]

Subd. 4. Board. "Board" means the Board of Marriage and Family Therapy established in section 148B.30.

Subd. 5. [Repealed, 1991 c 292 art 2 s 75]

Subd. 6. [Repealed, 1991 c 292 art 2 s 75]

Subd. 7. Licensee. "Licensee" means a person licensed by the Board of Marriage and Family Therapy.

History: 1987 c 347 art 1 s 1; 1991 c 292 art 2 s 33; 1997 c 193 s 2,3



Section 148B.03 — APPLICABILITY.

Sections 148B.04 to 148B.17 apply to the Board of Marriage and Family Therapy, and the licensees within its jurisdiction, unless superseded by an inconsistent law that relates specifically to it.

History: 1987 c 347 art 1 s 3; 1991 c 292 art 2 s 34; 1997 c 193 s 4



Section 148B.04 — DISCLOSURE.

Subdivision 1. [Repealed, 1988 c 689 art 2 s 269]

Subd. 2. Contested case proceedings. Upon application of a party in a contested case proceeding before the board, the board shall produce and permit the inspection and copying, by or on behalf of the moving party, of any designated documents or papers relevant to the proceedings, in accordance with rule 34, Minnesota Rules of Civil Procedure.

Subd. 3. Information on disciplinary actions. If the board imposes disciplinary measures or takes disciplinary action of any kind, the name and business address of the licensee, the nature of the misconduct, and the action taken by the board, including all settlement agreements and other board orders, are public data.

Subd. 4. Exchange of information. The board shall exchange information with other boards, agencies, or departments within the state, as required under section 214.10, subdivision 8, paragraph (c).

Subd. 5. Information to complainant. The board shall furnish to a person who made a complaint a statement of the result of an investigation of the complaint and a description of the activities and actions of the board relating to the complaint.

Subd. 6. Classification of certain residence addresses and telephone numbers. Notwithstanding section 13.41, subdivision 2 or 5, the residence address and telephone number of an applicant or licensee are private data on individuals as defined in section 13.02, subdivision 12, if the applicant or licensee so requests and provides an alternative address and telephone number.

History: 1987 c 347 art 1 s 4; 1991 c 292 art 2 s 35,36; 1992 c 460 s 1,2; 1993 c 240 s 2; 1994 c 618 art 1 s 23; 1997 c 193 s 5-7; 2000 c 284 s 4



Section 148B.05 — RIGHT TO PRACTICE.

Subdivision 1. Disciplinary action by a board. A suspension, revocation, condition, limitation, qualification, or restriction of an individual's license or right to practice is in effect pending determination of an appeal unless the court, upon petition and for good cause shown, orders otherwise.

Subd. 2. [Repealed, 1992 c 460 s 20]

History: 1987 c 347 art 1 s 5; 1989 c 209 art 2 s 1; 1991 c 292 art 2 s 37; 1992 c 460 s 3



Section 148B.06 — TAX CLEARANCE CERTIFICATE.

Subdivision 1. Certificate required. A board may not issue or renew a license if the commissioner of revenue notifies the board and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. A board may issue or renew a license or filing only if the commissioner of revenue issues a tax clearance certificate and the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the board. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes. For purposes of this section, "taxes" means all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes. "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

Subd. 2. Hearing. In lieu of the notice and hearing requirements of section 148B.175, when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice required in subdivision 1. The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any other law, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

Subd. 3. Information required. The board shall require all licensees or applicants to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

History: 1987 c 347 art 1 s 6; 1989 c 184 art 2 s 5; 1991 c 292 art 2 s 38,39,74; 1993 c 13 art 2 s 6; 1997 c 193 s 8



Section 148B.07 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for disciplinary action relating to licensure or unlicensed practice under this chapter may report the violation to the board.

Subd. 2. Institutions. A state agency, political subdivision, agency of a local unit of government, private agency, hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the agency, institution, or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition a licensee's privilege to practice or treat patients or clients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action for conduct that might constitute grounds for disciplinary action by the board under this chapter. The institution or organization shall also report the resignation of any licensees prior to the conclusion of any disciplinary action proceeding for conduct that might constitute grounds for disciplinary action under this chapter, or prior to the commencement of formal charges but after the licensee had knowledge that formal charges were contemplated or in preparation.

Subd. 3. Professional societies or associations. A state or local professional society or association for licensees shall forward to the board any complaint received concerning the ethics or conduct of the practice which the board regulates. The society or association shall forward a complaint to the board upon receipt of the complaint. The society or association shall also report to the appropriate board any disciplinary action taken against a member.

Subd. 4. Licensed professionals. A licensed health professional shall report to the board personal knowledge of any conduct that the licensed health professional reasonably believes constitutes grounds for disciplinary action under this chapter by any licensee, including conduct indicating that the licensee may be medically incompetent, or may be medically or physically unable to engage safely in the provision of services. If the information was obtained in the course of a client relationship, the client is another licensee, and the treating individual successfully counsels the other individual to limit or withdraw from practice to the extent required by the impairment, the board may deem this limitation of or withdrawal from practice to be sufficient disciplinary action.

Subd. 5. Insurers. Four times each year as prescribed by the board, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to licensees, or the Medical Joint Underwriting Association under chapter 62F, shall submit to the board a report concerning the licensees against whom malpractice settlements or awards have been made to the plaintiff. The report must contain at least the following information:

(1) the total number of malpractice settlements or awards made;

(2) the date the malpractice settlements or awards were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made;

(4) the dollar amount of each malpractice settlement or award;

(5) the regular address of the practice of the licensee against whom an award was made or with whom a settlement was made; and

(6) the name of the licensee against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the above information, report to the board any information it possesses that tends to substantiate a charge that a licensee may have engaged in conduct violating this chapter.

Subd. 6. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court that adjudges or includes a finding that a licensee is a person who is mentally ill, mentally incompetent, guilty of a felony, guilty of a violation of federal or state narcotics laws or controlled substances act, or guilty of an abuse or fraud under Medicare or Medicaid; or that appoints a guardian of the licensee pursuant to sections 524.5-101 to 524.5-502 or commits a licensee pursuant to chapter 253B.

Subd. 7. Self-reporting. A licensee shall report to the board or to the Office of Mental Health Practice any personal action that would require that a report be filed by any person, health care facility, business, or organization pursuant to subdivisions 2 to 6.

Subd. 8. Deadlines; forms. Reports required by subdivisions 2 to 7 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board and the Office of Mental Health Practice may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 9. Subpoenas. The board and the Office of Mental Health Practice may issue subpoenas for the production of any reports required by subdivisions 2 to 7 or any related documents.

Subd. 10. Failure to report. On or after August 1, 2012, any person, institution, insurer, or organization that fails to report as required under subdivisions 2 to 6 shall be subject to civil penalties for failing to report as required by law.

History: 1987 c 347 art 1 s 7; 1991 c 292 art 2 s 40; 1992 c 460 s 4; 1Sp1994 c 1 art 2 s 12; 1997 c 193 s 9; 2002 c 221 s 3; 2004 c 146 art 3 s 47; 2012 c 278 art 2 s 15



Section 148B.08 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting in good faith a report under section 148B.07 or for otherwise reporting violations or alleged violations of this chapter. The reports are classified under section 13.41.

Subd. 2. Investigation. Members of the board and persons employed by the board or engaged in the investigation of violations and in the preparation and management of charges of violations of this chapter on behalf of the board, are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under this chapter.

History: 1987 c 347 art 1 s 8; 1991 c 292 art 2 s 41; 1992 c 460 s 5; 1993 c 240 s 3; 1997 c 193 s 10



Section 148B.09 — PROFESSIONAL COOPERATION.

A licensee who is the subject of an investigation by or on behalf of a board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of client records, as reasonably requested by the board, to assist the board in its investigation. The board shall pay for copies requested. If the board does not have a written consent from a client permitting access to the client's records, the licensee shall delete any data in the record that identifies the client before providing it to the board. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

History: 1987 c 347 art 1 s 9; 1991 c 292 art 2 s 74



Section 148B.10 — DISCIPLINARY RECORD ON JUDICIAL REVIEW.

Upon judicial review of any board disciplinary or adverse action taken under this chapter, the reviewing court shall seal the administrative record, except for the board's final decision, and shall not make the administrative record available to the public.

History: 1987 c 347 art 1 s 10



Section 148B.11 — PROFESSIONAL ACCOUNTABILITY.

Subdivision 1. Investigation. Each board shall maintain and keep current a file containing the reports and complaints filed against licensees within the board's jurisdiction. Each complaint filed with a board pursuant to section 214.10, subdivision 1, must be investigated according to section 214.10, subdivision 2. If the files maintained by a board show that a malpractice settlement or award to the plaintiff has been made against a licensee as reported by insurers under section 148B.07, the executive director of the board shall notify the board and the board may authorize a review of the provider's practice.

Subd. 2. Attorney general investigates. When a board initiates a review of a licensee's practice it shall notify the attorney general who shall investigate the matter in the same manner as provided in section 214.10. If an investigation is to be made, the attorney general shall notify the licensee, and, if the incident being investigated occurred there, the administrator and chief of staff at the health care facilities or clinics in which the professional serves, if applicable.

Subd. 3. Access to records. The board shall be allowed access to records of a client treated by the licensee under review if the client signs a written consent permitting access. If no consent form has been signed, the hospital, clinic, or licensee shall first delete data in the record that identifies the client before providing it to the board.

History: 1987 c 347 art 1 s 11; 1991 c 292 art 2 s 74



Section 148B.12 — MALPRACTICE HISTORY.

Subdivision 1. Submission. Licensees or applicants for licensure who have previously practiced in another state shall submit with their application the following information:

(1) number, date, and disposition of any malpractice settlement or award made relating to the quality of services provided by the licensee or applicant; and

(2) number, date, and disposition of any civil litigations or arbitrations relating to the quality of services provided by the licensee or applicant in which the party complaining against the licensee or applicant prevailed or otherwise received a favorable decision or order.

Subd. 2. Board action. The board shall give due consideration to the information submitted under this section. A licensee or applicant for licensure who willfully submits incorrect information is subject to disciplinary action under this chapter.

History: 1987 c 347 art 1 s 12; 1991 c 292 art 2 s 42



Section 148B.13 — PUBLICATION OF DISCIPLINARY ACTIONS.

At least annually, each board shall publish and release to the public a description of all disciplinary measures or actions taken by the board. The publication must include, for each disciplinary measure or action taken, the name and business address of the licensee, the nature of the misconduct, and the measure or action taken by the board.

History: 1987 c 347 art 1 s 13; 1991 c 292 art 2 s 43



Section 148B.14 — EVIDENCE OF PAST SEXUAL CONDUCT.

In a proceeding for the suspension or revocation of the right to practice or other disciplinary or adverse action involving sexual contact with a client or former client, the board or administrative law judge shall not consider evidence of the client's previous sexual conduct nor shall any reference to this conduct be made during the proceedings or in the findings, except by motion of the complainant, unless the evidence would be admissible under the applicable provisions of section 609.347, subdivision 3.

History: 1987 c 347 art 1 s 14



Section 148B.15 — DISPUTE RESOLUTION.

Subdivision 1. Arbitration. Each board shall encourage licensees to submit all fee disputes with clients to binding arbitration.

Subd. 2. Mediation. Each board shall encourage licensees to submit all disputes with clients that are not related to violations of a code of professional conduct to voluntary mediation.

History: 1987 c 347 art 1 s 15; 1992 c 292 art 2 s 74; 1992 c 460 s 6



Section 148B.17 — FEES.

Subdivision. 1. Fees; Board of Marriage and Family Therapy. The board's fees, including late fees, for licenses and renewals are established so that the total fees collected by the board will as closely as possible equal anticipated expenditures during the fiscal biennium, as provided in section 16A.1285. Fees must be credited to the board's account in the state government special revenue fund.

Subd. 2. Licensure and application fees. Nonrefundable licensure and application fees established by the board shall not exceed the following amounts:

(1) application fee for national examination is $110;

(2) application fee for Licensed Marriage and Family Therapist (LMFT) state examination is $110;

(3) initial LMFT license fee is prorated, but cannot exceed $125;

(4) annual renewal fee for LMFT license is $125;

(5) late fee for LMFT license renewal is $50;

(6) application fee for LMFT licensure by reciprocity is $220;

(7) fee for initial Licensed Associate Marriage and Family Therapist (LAMFT) license is $75;

(8) annual renewal fee for LAMFT license is $75;

(9) late fee for LAMFT renewal is $25;

(10) fee for reinstatement of license is $150;

(11) fee for emeritus status is $125; and

(12) fee for temporary license for members of the military is $100.

Subd. 3. Other fees. Other fees charged by the board are as follows:

(1) sponsor application fee for approval of a continuing education course is $60;

(2) fee for license verification by mail is $10;

(3) duplicate license fee is $25;

(4) duplicate renewal card fee is $10;

(5) fee for licensee mailing list is $60;

(6) fee for a rule book is $10; and

(7) fees as authorized by section 148B.175, subdivision 6, clause (7).

History: 1987 c 347 art 1 s 17; 1989 c 335 art 4 s 61; 1991 c 292 art 2 s 44; 1996 c 305 art 3 s 22; 1Sp2011 c 9 art 5 s 8; 2013 c 108 art 10 s 1; 2014 c 312 art 4 s 12



Section 148B.175 — COMPLAINTS; INVESTIGATION AND HEARING.

Subdivision 1. Discovery; subpoenas. In all matters relating to its lawful regulatory activities, a board may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. Any person failing or refusing to appear to testify regarding any matter about which the person may be lawfully questioned or failing to produce any papers, books, records, documents, or other evidentiary materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so may, upon application to the district court in any district, be ordered to comply with the subpoena or order. Any board member may administer oaths to witnesses or take their affirmation. Depositions may be taken within or without the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served upon a person it names anywhere within the state by any officer authorized to serve subpoenas or other process or paper in civil actions in the same manner as prescribed by law for service of process issued out of the district court of this state.

Subd. 2. Classification of data. The board shall maintain any records, other than client records, obtained as part of an investigation, as investigative data under section 13.41. Client records are classified as private under chapter 13, and must be protected as such in the records of the board and in administrative or judicial proceeding unless the client authorizes the board in writing to make public the identity of the client or a portion or all of the client's records.

Subd. 3. Examination. If a board has probable cause to believe that an applicant or licensee has engaged in conduct prohibited by section 214.10, or statute or rule enforced by the board, it may issue an order directing the applicant or licensee to submit to a mental or physical examination or chemical dependency evaluation. For the purpose of this section, every applicant or licensee is considered to have consented to submit to a mental or physical examination or chemical dependency evaluation when ordered to do so in writing by the board and to have waived all objections to the admissibility of the examiner's or evaluator's testimony or reports on the grounds that the testimony or reports constitute a privileged communication.

Subd. 4. Failure to submit to an examination. Failure to submit to an examination or evaluation when ordered, unless the failure was due to circumstances beyond the control of the applicant or licensee, constitutes an admission that the applicant or licensee violated section 214.10, or statute or rule enforced by the board, based on the factual specifications in the examination or evaluation order, and may result in an application being denied or a default and final disciplinary order being entered after a contested case hearing. The only issues to be determined at the hearing are whether the designated board member had probable cause to issue the examination or evaluation order and whether the failure to submit was due to circumstances beyond the control of the applicant or licensee. Neither the record of a proceeding under this subdivision nor the orders entered by the board are admissible, subject to subpoena, or to be used against the applicant or licensee in a proceeding in which the board is not a party or decision maker. Information obtained under this subdivision is classified as private under chapter 13 and the orders issued by a board as the result of an applicant or licensee to submit to an examination or evaluation are classified as public.

Subd. 5. Access to data and records. In addition to ordering a physical or mental examination or chemical dependency evaluation and notwithstanding section 13.384, 144.651, 595.02, or any other law limiting access to medical or other health records, a board may obtain data and health records relating to an applicant or licensee without the applicant's or licensee's consent if the board has probable cause to believe that an applicant or licensee has engaged in conduct prohibited by section 214.10, or statute or rule enforced by the board. An applicant, licensee, insurance company, health care facility, provider as defined in section 144.291, subdivision 2, paragraph (h), or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released in accordance with a written request made under this subdivision, unless the information is false and the person or entity giving the information knew or had reason to know that the information was false. Information on individuals obtained under this section is investigative data under section 13.41.

Subd. 6. Forms of disciplinary action. When grounds for disciplinary action exist under section 214.10, or statute or rule enforced by the board, it may take one or more of the following disciplinary actions:

(1) deny the right to practice;

(2) revoke the right to practice;

(3) suspend the right to practice;

(4) impose limitations on the practice of the licensee;

(5) impose conditions on the practice of the licensee;

(6) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the licensee of any economic advantage gained by reason of the violation charged, or to discourage repeated violations;

(7) impose a fee to reimburse the board for all or part of the cost of the proceedings resulting in disciplinary action including, but not limited to, the amount paid by the board for services from the Office of Administrative Hearings, attorney fees, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and expense incurred by board members and staff;

(8) censure or reprimand the licensee; or

(9) take any other action justified by the facts of the case.

Subd. 7. Temporary suspension. In addition to any other remedy provided by law, the board may, acting through its designated board member and without a hearing, temporarily suspend the right of a licensee to practice if the board member finds that the licensee has violated a statute or rule that the board is empowered to enforce and that continued practice by the licensee would create a serious risk of harm to others. The suspension is in effect upon service of a written order on the licensee specifying the statute or rule violated. The order remains in effect until the board issues a final order in the matter after a hearing or upon agreement between the board and the licensee. Service of the order is effective if the order is served on the licensee or counsel of record personally or by first class mail to the most recent address provided to the board for the licensee or the counsel of record. Within ten days of service of the order, the board shall hold a hearing before its own members on the sole issue of whether there is a reasonable basis to continue, modify, or lift the suspension. Evidence presented by the board or licensee may be in affidavit form only. The licensee or the counsel of record may appear for oral argument. Within five working days after the hearing, the board shall issue its order and, if the suspension is continued, schedule a contested case hearing within 45 days after issuance of the order. The administrative law judge shall issue a report within 30 days after closing of the contested case hearing record. The board shall issue a final order within 30 days after receipt of that report.

Subd. 8. Automatic suspension; restoration. The right to practice is automatically suspended if (1) a guardian of a licensee is appointed by order of a court under sections 524.5-101 to 524.5-502, or (2) the licensee is committed by order of a court pursuant to chapter 253B. The right to practice remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing or upon agreement between the board and the licensee. In its discretion, a board may restore and reissue permission to provide services, but as a condition of the permission may impose a disciplinary or corrective measure that it might originally have imposed.

Subd. 9. Additional remedies. The board may in its own name issue a cease and desist order to stop a person from engaging in an unauthorized practice or violating or threatening to violate a statute, rule, or order which the board has issued or is empowered to enforce. The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under sections 14.57 to 14.62. If, within 15 days of service of the order, the subject of the order fails to request a hearing in writing, the order is the final order of the board and is not reviewable by a court or agency.

A hearing must be initiated by the board not later than 30 days from the date of the board's receipt of a written hearing request. Within 30 days of receipt of the administrative law judge's report, the board shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require. The final order remains in effect until modified or vacated by the board.

When a request for a stay accompanies a timely hearing request, the board may, in its discretion, grant the stay. If the board does not grant a requested stay, it shall refer the request to the Office of Administrative Hearings within three working days of receipt of the request. Within ten days after receiving the request from the board, an administrative law judge shall issue a recommendation to grant or deny the stay. The board shall grant or deny the stay within five days of receiving the administrative law judge's recommendation.

In the event of noncompliance with a cease and desist order, the board may institute a proceeding in Ramsey County District Court to obtain injunctive relief or other appropriate relief, including a civil penalty payable to the board not exceeding $10,000 for each separate violation.

Subd. 10. Injunctive relief. In addition to any other remedy provided by law, including the issuance of a cease and desist order under subdivision 1, a board may in its own name bring an action in Ramsey County District Court for injunctive relief to restrain any unauthorized practice or violation or threatened violation of any statute, rule, or order which the board is empowered to regulate, enforce, or issue. A temporary restraining order must be granted in the proceeding if continued activity by a licensee would create a serious risk of harm to others. The board need not show irreparable harm.

Subd. 11. Additional powers. The issuance of a cease and desist order or injunctive relief granted under this section does not relieve a licensee from criminal prosecution by a competent authority or from disciplinary action by the board. Nothing in this section limits the board's authority to seek injunctive relief under section 214.11.

History: 1991 c 292 art 2 s 45; 1992 c 460 s 7-10; 1Sp1994 c 1 art 2 s 13; 1999 c 227 s 22; 2004 c 146 art 3 s 47; 2007 c 147 art 10 s 15



Section 148B.1751 — DUTY TO WARN.

(a) A licensee must comply with the duty to warn established in section 148.975.

(b) For purposes of this section, "licensee" includes students or interns practicing marriage and family therapy under qualified supervision as part of an accredited educational program or under a supervised postgraduate experience in marriage and family therapy required for licensure.

History: 2008 c 189 s 20; 2016 c 163 art 3 s 3



Section 148B.29 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 148B.29 to 148B.39, the following terms have the meanings given.

Subd. 2. Board. "Board" means the Board of Marriage and Family Therapy created in section 148B.30.

Subd. 3. Marriage and family therapy. "Marriage and family therapy" means the process of providing professional marriage and family psychotherapy to individuals, married couples, and family groups, either singly or in groups. The practice of marriage and family therapy utilizes established principles that recognize the interrelated nature of the individual problems and dysfunctions in family members to assess, understand, and treat emotional and mental problems. Marriage and family therapy includes premarital, marital, divorce, and family therapy, and is a specialized mode of treatment for the purpose of resolving emotional problems and modifying intrapersonal and interpersonal dysfunction.

History: 1987 c 347 art 3 s 1



Section 148B.30 — BOARD OF MARRIAGE AND FAMILY THERAPY.

Subdivision 1. Creation. There is created a Board of Marriage and Family Therapy that consists of seven members appointed by the governor. Four members shall be licensed, practicing marriage and family therapists, each of whom shall for at least five years immediately preceding appointment, have been actively engaged as a marriage and family therapist, rendering professional services in marriage and family therapy. One member shall be engaged in the professional teaching and research of marriage and family therapy. Two members shall be representatives of the general public who have no direct affiliation with the practice of marriage and family therapy. All members shall have been a resident of the state two years preceding their appointment. Of the first board members appointed, three shall continue in office for two years, two members for three years, and two members, including the chair, for terms of four years respectively. Their successors shall be appointed for terms of four years each, except that a person chosen to fill a vacancy shall be appointed only for the unexpired term of the board member whom the newly appointed member succeeds. Upon the expiration of a board member's term of office, the board member shall continue to serve until a successor is appointed and qualified.

Subd. 2. Transition provision. Notwithstanding subdivision 1, members of the first board appointed need not be licensed under sections 148B.29 to 148B.39, but shall meet all qualifications, other than payments of fees, so as to be eligible for licensure under sections 148B.29 to 148B.39.

Subd. 3. Officers; staff. The board shall annually elect from its membership a chair, a vice-chair, and secretary-treasurer, and shall adopt rules to govern its proceedings. The board shall appoint and employ an executive secretary who shall not be a member of the board.

Subd. 4. Membership terms; compensation and removal. The membership terms, compensation, and removal of board members is governed by section 15.0575, unless superseded by this section.

History: 1987 c 347 art 3 s 2



Section 148B.31 — DUTIES OF THE BOARD.

The board shall:

(1) adopt and enforce rules for marriage and family therapy licensing, which shall be designed to protect the public;

(2) develop by rule appropriate techniques, including examinations and other methods, for determining whether applicants and licensees are qualified under sections 148B.29 to 148B.39;

(3) issue licenses to individuals who are qualified under sections 148B.29 to 148B.39;

(4) establish and implement procedures designed to assure that licensed marriage and family therapists will comply with the board's rules;

(5) study and investigate the practice of marriage and family therapy within the state in order to improve the standards imposed for the licensing of marriage and family therapists and to improve the procedures and methods used for enforcement of the board's standards;

(6) formulate and implement a code of ethics for all licensed marriage and family therapists; and

(7) establish continuing education requirements for marriage and family therapists.

History: 1987 c 347 art 3 s 3



Section 148B.32 — PROHIBITIONS AND PENALTY.

Subdivision 1. Unlicensed practice prohibited. After adoption of rules by the board implementing sections 148B.29 to 148B.39, no individual shall engage in marriage and family therapy practice unless that individual holds a valid license issued under sections 148B.29 to 148B.39.

Subd. 2. Appearance as licensee prohibited. After adoption of rules by the board implementing sections 148B.29 to 148B.39, no individual shall be held out to be a marriage and family therapist unless that individual holds a valid license issued under sections 148B.29 to 148B.39, is a psychologist licensed by the Board of Psychology with a competency in marriage and family therapy, or is a person providing marriage and family therapy who is employed by a hospital licensed under chapter 144 and who is acting within the scope of the person's employment.

Subd. 3. Penalty. A person who violates a provision of sections 148B.29 to 148B.39 is guilty of a gross misdemeanor.

History: 1987 c 347 art 3 s 4; 1988 c 689 art 2 s 268; 1989 c 282 art 2 s 42; 1995 c 234 art 8 s 46; 2000 c 488 art 9 s 4



Section 148B.33 — REQUIREMENTS FOR LICENSURE.

Subdivision 1. Documentary evidence of qualifications. An applicant for a license shall furnish evidence that the applicant:

(1) has attained the age of majority;

(2) is of good moral character;

(3) is a citizen of the United States, or is lawfully entitled to remain and work in the United States;

(4) has at least two years of supervised postgraduate experience in marriage and family therapy satisfactory to the board;

(5)(i) has completed a master's or doctoral degree in marriage and family therapy from a program in a regionally accredited educational institution or from a program accredited by the Commission on Accreditation for Marriage and Family Therapy Education of the American Association for Marriage and Family Therapy; or (ii) has completed a master's or doctoral degree from a regionally accredited educational institution in a related field for which the course work is considered by the board to be equivalent to that provided in clause (5)(i);

(6) will agree to conduct all professional activities as a licensed marriage and family therapist in accordance with a code of ethics for marriage and family therapists to be adopted by the board; and

(7) has passed an examination approved by the board by rule.

Subd. 2. Fee. Each applicant shall pay a nonrefundable application fee under section 148B.17.

Subd. 3. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under this subdivision must provide evidence of:

(1) a current valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license issued under this subdivision is effective for six months from the initial temporary licensure date.

(d) During the temporary license period, the individual shall complete the licensed marriage and family therapist application for licensure.

(e) In order to remain licensed after the expiration of the temporary license, an individual must meet the requirements in subdivisions 1 and 2.

History: 1987 c 347 art 3 s 5; 1991 c 292 art 2 s 48; 1Sp2011 c 9 art 5 s 9; 2015 c 77 art 2 s 20



Section 148B.35 — RECIPROCITY WITH OTHER STATES.

The board shall issue a marriage and family therapist's license to an individual who holds a current license as a marriage and family therapist from another jurisdiction if the board determines that the standards for licensure in the other jurisdiction are at least equivalent to or exceed the requirements of sections 148B.29 to 148B.39 and the rules of the board.

History: 1987 c 347 art 3 s 7



Section 148B.36 — NONTRANSFERABILITY OF LICENSES.

A marriage and family therapy license is not transferable.

History: 1987 c 347 art 3 s 8



Section 148B.37 — REFUSAL TO GRANT LICENSE; SUSPENSION OR REVOCATION OF LICENSE.

Subdivision 1. Grounds for action. The board may refuse to grant a license to, or may suspend, revoke, condition, limit, qualify, or restrict the license of any individual who the board, after a hearing under the contested case provisions of chapter 14, determines:

(1) is incompetent to practice marriage and family therapy, or is found to engage in the practice of marriage and family therapy in a manner harmful or dangerous to a client or to the public;

(2) is convicted by a court of competent jurisdiction of a crime that the board determines is of a nature to render the convicted person unfit to practice marriage and family therapy. The board should compile, maintain, and publish a list of such crimes;

(3) has violated a provision of sections 148B.29 to 148B.39 or one or more of the rules of the board;

(4) has obtained or attempted to obtain a license or license renewal by bribery or fraudulent representation;

(5) has knowingly made a false statement on a form required by the board for licensing or license renewal; or

(6) has failed to obtain continuing education credits required by the board.

Subd. 2. Restoring a license. For reasons it considers sufficient and upon a vote of five of its members, the board may restore a license that has been revoked, reduce a period of suspension, or withdraw a reprimand.

History: 1987 c 347 art 3 s 9



Section 148B.38 — EXCEPTIONS FROM LICENSE REQUIREMENT.

Subdivision 1. Other professionals. Nothing in sections 148B.29 to 148B.39 shall be construed to prevent qualified members of other licensed or certified professions or occupations, such as licensed physicians, registered nurses, licensed practical nurses, psychologists licensed by the board of psychology, social workers, probation officers, members of the clergy, attorneys, school counselors who are employed by an accredited educational institution while performing those duties for which they are employed, registered occupational therapists or certified occupational therapist assistants who are certified by the American Occupational Therapy Association, from doing work of a marriage and family therapy nature.

Subd. 2. Students. Nothing in sections 148B.29 to 148B.39 shall be construed to prevent marriage and family therapy practice by students or interns or individuals preparing for marriage and family therapy to practice under qualified supervision of a licensed professional, recognized and approved by the board in a recognized educational institution or agency so long as they are designated by titles such as "student," "trainee," "intern," or other titles clearly indicating training status.

Subd. 3. Federally recognized tribes and private nonprofit agencies with a minority focus. The licensure of marriage and family therapists who are employed by federally recognized tribes and private nonprofit agency marriage and family therapists, whose primary service focus addresses ethnic minority populations and who are themselves members of ethnic minority populations within said agencies, shall be voluntary for a period of five years at which time the legislature will review the need for mandatory licensure for all marriage and family therapists under this subdivision.

History: 1987 c 347 art 3 s 10; 1991 c 292 art 2 s 49



Section 148B.39 — PRIVILEGED COMMUNICATIONS; EXCEPTIONS.

A person licensed under sections 148B.29 to 148B.39 and employees and professional associates of the person cannot be required to disclose any information that the person, employee, or associate may have acquired in rendering marriage and family therapy services, unless:

(1) disclosure is required by other state laws;

(2) failure to disclose the information presents a clear and present danger to the health or safety of an individual;

(3) the person, employee, or associate is a party defendant to a civil, criminal, or disciplinary action arising from the therapy, in which case a waiver of the privilege accorded by this section is limited to that action;

(4) the patient is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or the right to present testimony and witnesses in that person's behalf; and

(5) a patient agrees to a waiver of the privilege accorded by this section, and in circumstances where more than one person in a family is receiving therapy, each such family member agrees to the waiver. Absent a waiver from each family member, a marital and family therapist cannot disclose information received by a family member.

History: 1987 c 347 art 3 s 11



Section 148B.50 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 148B.50 to 148B.593, the following terms have the meanings given.

Subd. 2. Approved supervisor. "Approved supervisor" means a licensed professional counselor, licensed psychologist, or other qualified supervisor as determined by the board, who has four years of professional counseling experience and documents to the board the completion of a training in counseling supervision that included content and experiences relevant to the supervision of professional counselors.

Subd. 3. Board. "Board" means the Board of Behavioral Health and Therapy established by section 148B.51.

Subd. 4. Licensed professional counseling. "Licensed professional counseling" means the application of counseling, human development, and mental health research, principles, and procedures to maintain and enhance the mental health, development, personal and interpersonal effectiveness, and adjustment to work and life of individuals and families.

Subd. 5. Scope of practice. (a) The scope of practice of a licensed professional counselor includes, but is not limited to:

(1) the implementation of professional counseling treatment interventions including evaluation, treatment planning, assessment, and referral;

(2) direct counseling services to individuals, groups, and families;

(3) counseling strategies that effectively respond to multicultural populations;

(4) knowledge of relevant laws and ethics impacting practice;

(5) crisis intervention;

(6) consultation; and

(7) program evaluation and applied research.

(b) For the purposes of paragraph (a), clause (1), "professional counseling treatment interventions" means the application of cognitive, affective, behavioral, systemic, and community counseling strategies which include principles of human development, wellness, and pathology. Counselors provide mental health services for clients whose symptoms significantly interfere with daily functioning and would most likely not improve in a reasonable time period without intervention.

(c) Licensed professional counseling does not include activities or services undertaken by persons listed in section 148B.592, or the performance of any act that licensed professional counselors are not educated and trained to perform.

History: 2003 c 118 s 4; 2007 c 123 s 37



Section 148B.51 — BOARD OF BEHAVIORAL HEALTH AND THERAPY.

The Board of Behavioral Health and Therapy consists of 13 members appointed by the governor. Five of the members shall be professional counselors licensed or eligible for licensure under sections 148B.50 to 148B.593. Five of the members shall be alcohol and drug counselors licensed under chapter 148F. Three of the members shall be public members as defined in section 214.02. The board shall annually elect from its membership a chair and vice-chair. The board shall appoint and employ an executive director who is not a member of the board. The employment of the executive director shall be subject to the terms described in section 214.04, subdivision 2a. Chapter 214 applies to the Board of Behavioral Health and Therapy unless superseded by sections 148B.50 to 148B.593.

History: 2003 c 118 s 5; 2004 c 279 art 11 s 5; 2012 c 197 art 2 s 44



Section 148B.52 — DUTIES OF THE BOARD.

(a) The Board of Behavioral Health and Therapy shall:

(1) establish by rule appropriate techniques, including examinations and other methods, for determining whether applicants and licensees are qualified under sections 148B.50 to 148B.593;

(2) establish by rule standards for professional conduct, including adoption of a Code of Professional Ethics and requirements for continuing education and supervision;

(3) issue licenses to individuals qualified under sections 148B.50 to 148B.593;

(4) establish by rule standards for initial education including coursework for licensure and content of professional education;

(5) establish, maintain, and publish annually a register of current licensees and approved supervisors;

(6) establish initial and renewal application and examination fees sufficient to cover operating expenses of the board and its agents in accordance with section 16A.1283;

(7) educate the public about the existence and content of the laws and rules for licensed professional counselors to enable consumers to file complaints against licensees who may have violated the rules; and

(8) periodically evaluate its rules in order to refine the standards for licensing professional counselors and to improve the methods used to enforce the board's standards.

(b) The board may appoint a professional discipline committee for each occupational licensure regulated by the board, and may appoint a board member as chair. The professional discipline committee shall consist of five members representative of the licensed occupation and shall provide recommendations to the board with regard to rule techniques, standards, procedures, and related issues specific to the licensed occupation.

History: 2003 c 118 s 6; 2004 c 279 art 5 s 1; 1Sp2011 c 9 art 5 s 10



Section 148B.53 — REQUIREMENTS FOR LICENSURE.

Subdivision 1. General requirements. (a) To be licensed as a licensed professional counselor (LPC), an applicant must provide evidence satisfactory to the board that the applicant:

(1) is at least 18 years of age;

(2) is of good moral character;

(3) has completed a master's or doctoral degree program in counseling or a related field, as determined by the board based on the criteria in paragraph (b), that includes a minimum of 48 semester hours or 72 quarter hours and a supervised field experience of not fewer than 700 hours that is counseling in nature;

(4) has submitted to the board a plan for supervision during the first 2,000 hours of professional practice or has submitted proof of supervised professional practice that is acceptable to the board; and

(5) has demonstrated competence in professional counseling by passing the National Counseling Exam (NCE) administered by the National Board for Certified Counselors, Inc. (NBCC) or an equivalent national examination as determined by the board, and ethical, oral, and situational examinations if prescribed by the board.

(b) The degree described in paragraph (a), clause (3), must be from a counseling program recognized by the Council for Accreditation of Counseling and Related Education Programs (CACREP) or from an institution of higher education that is accredited by a regional accrediting organization recognized by the Council for Higher Education Accreditation (CHEA). Specific academic course content and training must include course work in each of the following subject areas:

(1) the helping relationship, including counseling theory and practice;

(2) human growth and development;

(3) lifestyle and career development;

(4) group dynamics, processes, counseling, and consulting;

(5) assessment and appraisal;

(6) social and cultural foundations, including multicultural issues;

(7) principles of etiology, treatment planning, and prevention of mental and emotional disorders and dysfunctional behavior;

(8) family counseling and therapy;

(9) research and evaluation; and

(10) professional counseling orientation and ethics.

(c) To be licensed as a professional counselor, a psychological practitioner licensed under section 148.908 need only show evidence of licensure under that section and is not required to comply with paragraph (a), clauses (1) to (3) and (5), or paragraph (b).

(d) To be licensed as a professional counselor, a Minnesota licensed psychologist need only show evidence of licensure from the Minnesota Board of Psychology and is not required to comply with paragraph (a) or (b).

Subd. 1a. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under this subdivision must provide evidence of:

(1) a current valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license issued under this subdivision is effective for one year from the initial licensure date.

(d) During the temporary license period, the individual shall complete the licensed professional counselor application for licensure.

(e) In order to remain licensed after the expiration of the temporary license, an individual must meet the requirements in subdivision 1, paragraphs (a) and (b).

Subd. 2. MS 2004 [Expired, 2003 c 118 s 7]

Subd. 3. Fee. Nonrefundable fees are as follows:

(1) initial license application fee for licensed professional counseling (LPC) - $150;

(2) initial license fee for LPC - $250;

(3) annual active license renewal fee for LPC - $250 or equivalent;

(4) annual inactive license renewal fee for LPC - $125;

(5) initial license application fee for licensed professional clinical counseling (LPCC) - $150;

(6) initial license fee for LPCC - $250;

(7) annual active license renewal fee for LPCC - $250 or equivalent;

(8) annual inactive license renewal fee for LPCC - $125;

(9) license renewal late fee - $100 per month or portion thereof;

(10) copy of board order or stipulation - $10;

(11) certificate of good standing or license verification - $25;

(12) duplicate certificate fee - $25;

(13) professional firm renewal fee - $25;

(14) sponsor application for approval of a continuing education course - $60;

(15) initial registration fee - $50;

(16) annual registration renewal fee - $25;

(17) approved supervisor application processing fee - $30; and

(18) temporary license for members of the military - $250.

History: 2003 c 118 s 7; 2004 c 279 art 5 s 2,3; 2005 c 147 art 5 s 1,2; 2007 c 123 s 38,39; 2007 c 147 art 9 s 30; 2014 c 312 art 4 s 13; 2015 c 77 art 2 s 21



Section 148B.5301 — LICENSED PROFESSIONAL CLINICAL COUNSELOR.

Subdivision 1. General requirements. (a) To be licensed as a licensed professional clinical counselor (LPCC), an applicant must provide satisfactory evidence to the board that the applicant:

(1) is at least 18 years of age;

(2) is of good moral character;

(3) has completed a master's or doctoral degree program in counseling or a related field, as determined by the board based on the criteria in items (i) to (x), that includes a minimum of 48 semester hours or 72 quarter hours and a supervised field experience in counseling that is not fewer than 700 hours. The degree must be from a counseling program recognized by the Council for Accreditation of Counseling and Related Education Programs (CACREP) or from an institution of higher education that is accredited by a regional accrediting organization recognized by the Council for Higher Education Accreditation (CHEA). Specific academic course content and training must include coursework in each of the following subject areas:

(i) helping relationship, including counseling theory and practice;

(ii) human growth and development;

(iii) lifestyle and career development;

(iv) group dynamics, processes, counseling, and consulting;

(v) assessment and appraisal;

(vi) social and cultural foundations, including multicultural issues;

(vii) principles of etiology, treatment planning, and prevention of mental and emotional disorders and dysfunctional behavior;

(viii) family counseling and therapy;

(ix) research and evaluation; and

(x) professional counseling orientation and ethics;

(4) has demonstrated competence in professional counseling by passing the National Clinical Mental Health Counseling Examination (NCMHCE), administered by the National Board for Certified Counselors, Inc. (NBCC) and ethical, oral, and situational examinations as prescribed by the board;

(5) has earned graduate-level semester credits or quarter-credit equivalents in the following clinical content areas as follows:

(i) six credits in diagnostic assessment for child or adult mental disorders; normative development; and psychopathology, including developmental psychopathology;

(ii) three credits in clinical treatment planning, with measurable goals;

(iii) six credits in clinical intervention methods informed by research evidence and community standards of practice;

(iv) three credits in evaluation methodologies regarding the effectiveness of interventions;

(v) three credits in professional ethics applied to clinical practice; and

(vi) three credits in cultural diversity; and

(6) has demonstrated successful completion of 4,000 hours of supervised, post-master's degree professional practice in the delivery of clinical services in the diagnosis and treatment of child and adult mental illnesses and disorders, conducted according to subdivision 2.

(b) If coursework in paragraph (a) was not completed as part of the degree program required by paragraph (a), clause (3), the coursework must be taken and passed for credit, and must be earned from a counseling program or institution that meets the requirements of paragraph (a), clause (3).

Subd. 2. Supervision. (a) To qualify as a LPCC, an applicant must have completed 4,000 hours of post-master's degree supervised professional practice in the delivery of clinical services in the diagnosis and treatment of mental illnesses and disorders in both children and adults. The supervised practice shall be conducted according to the requirements in paragraphs (b) to (e).

(b) The supervision must have been received under a contract that defines clinical practice and supervision from a mental health professional as defined in section 245.462, subdivision 18, clauses (1) to (6), or 245.4871, subdivision 27, clauses (1) to (6), or by a board-approved supervisor, who has at least two years of postlicensure experience in the delivery of clinical services in the diagnosis and treatment of mental illnesses and disorders. All supervisors must meet the supervisor requirements in Minnesota Rules, part 2150.5010.

(c) The supervision must be obtained at the rate of two hours of supervision per 40 hours of professional practice. The supervision must be evenly distributed over the course of the supervised professional practice. At least 75 percent of the required supervision hours must be received in person. The remaining 25 percent of the required hours may be received by telephone or by audio or audiovisual electronic device. At least 50 percent of the required hours of supervision must be received on an individual basis. The remaining 50 percent may be received in a group setting.

(d) The supervised practice must include at least 1,800 hours of clinical client contact.

(e) The supervised practice must be clinical practice. Supervision includes the observation by the supervisor of the successful application of professional counseling knowledge, skills, and values in the differential diagnosis and treatment of psychosocial function, disability, or impairment, including addictions and emotional, mental, and behavioral disorders.

Subd. 3. MS 2010 [Expired, 2007 c 123 s 40 para (c)]

Subd. 3a. MS 2012 [Expired, 2012 c 197 art 3 s 2]

Subd. 4. Conversion to licensed professional clinical counselor after August 1, 2014. (a) After August 1, 2014, an individual currently licensed in the state of Minnesota as a licensed professional counselor may convert to a LPCC by providing evidence satisfactory to the board that the applicant has met the following requirements:

(1) is at least 18 years of age;

(2) is of good moral character;

(3) has a license that is active and in good standing;

(4) has no complaints pending, uncompleted disciplinary order, or corrective action agreements;

(5) has completed a master's or doctoral degree program in counseling or a related field, as determined by the board, and whose degree was from a counseling program recognized by CACREP or from an institution of higher education that is accredited by a regional accrediting organization recognized by CHEA;

(6) has earned 24 graduate-level semester credits or quarter-credit equivalents in clinical coursework which includes content in the following clinical areas:

(i) diagnostic assessment for child or adult mental disorders; normative development; and psychopathology, including developmental psychopathology;

(ii) clinical treatment planning with measurable goals;

(iii) clinical intervention methods informed by research evidence and community standards of practice;

(iv) evaluation methodologies regarding the effectiveness of interventions;

(v) professional ethics applied to clinical practice; and

(vi) cultural diversity;

(7) has demonstrated competence in professional counseling by passing the National Clinical Mental Health Counseling Examination (NCMHCE), administered by the National Board for Certified Counselors, Inc. (NBCC), and ethical, oral, and situational examinations as prescribed by the board;

(8) has demonstrated, to the satisfaction of the board, successful completion of 4,000 hours of supervised, post-master's degree professional practice in the delivery of clinical services in the diagnosis and treatment of child and adult mental illnesses and disorders, which includes 1,800 direct client contact hours. A licensed professional counselor who has completed 2,000 hours of supervised post-master's degree clinical professional practice and who has independent practice status need only document 2,000 additional hours of supervised post-master's degree clinical professional practice, which includes 900 direct client contact hours; and

(9) has paid the LPCC application and licensure fees required in section 148B.53, subdivision 3.

(b) If the coursework in paragraph (a) was not completed as part of the degree program required by paragraph (a), clause (5), the coursework must be taken and passed for credit, and must be earned from a counseling program or institution that meets the requirements in paragraph (a), clause (5).

Subd. 4a. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under paragraph (a) must provide evidence of:

(1) a current valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license issued under this subdivision is effective for one year from the initial licensure date.

(d) During the temporary license period, the individual shall complete the licensed professional clinical counselor application for licensure.

(e) In order to remain licensed after the expiration of the temporary license, an individual must meet the requirements in subdivisions 1 and 2.

Subd. 5. Scope of practice. The scope of practice of a LPCC shall include all those services provided by mental health professionals as defined in sections 245.462, subdivision 18, and 245.4871, subdivision 27.

Subd. 6. Jurisdiction. LPCC's are subject to the board's statutes and rules to the same extent as licensed professional counselors.

History: 2007 c 123 s 40; 2012 c 197 art 3 s 1-3; 2014 c 291 art 4 s 25,26; 2015 c 77 art 2 s 22



Section 148B.531 — POSTDEGREE COMPLETION OF DEGREE REQUIREMENTS FOR LICENSURE.

An individual whose degree upon which licensure is to be based included less than 48 semester hours or 72 quarter hours, who did not complete 700 hours of supervised professional practice as part of the degree program, or who did not complete course work in all of the content areas required by section 148B.53, subdivision 1, paragraph (b), may complete these requirements postdegree in order to obtain licensure, if:

(1) all course work and field experiences are completed through an institution of higher education that is accredited by a regional accrediting organization recognized by the Council for Higher Education Accreditation (CHEA) or through a counseling program recognized by the Council for Accreditation of Counseling and Related Education Programs (CACREP);

(2) all course work and field experiences are taken and passed for credit; and

(3) no more than 20 semester credits or 30 quarter credits are completed postdegree for purposes of licensure unless the credits are earned as part of an organized sequence of study.

History: 2005 c 147 art 5 s 3



Section 148B.532 — DEGREES FROM FOREIGN INSTITUTIONS.

Subdivision 1. Scope and documentation. In addition to meeting all other licensure requirements, an applicant for licensure whose degree was received from a foreign degree program that is not recognized by the Council for Accreditation of Counseling and Related Education Programs (CACREP) or from a foreign institution of higher education that is not accredited by a regional accrediting organization recognized by the Council for Higher Education Accreditation (CHEA) must fulfill the requirements of this section, providing certified English translations of board-required relevant documentation.

Subd. 2. Education evaluation. An applicant for licensure as a licensed professional counselor must present evidence of completion of a degree equivalent to that required in section 148B.53, subdivision 1, paragraphs (a), clause (3), and (b). An applicant for licensure as a licensed professional clinical counselor must present evidence of completion of a degree equivalent to that required in section 148B.5301, subdivision 1, paragraph (a), clause (3). This evidence must be evaluated by the board with the assistance of a credentials evaluation service familiar with educational standards and professional qualification. The evaluation must be sent directly to the board from the evaluating agency. Agencies providing evaluation services must be accepted by the National Board for Certified Counselors, Inc. The applicant shall be responsible for the expenses incurred as a result of the evaluation.

History: 2007 c 123 s 41



Section 148B.54 — LICENSE RENEWAL REQUIREMENTS.

Subdivision 1. Renewal. Licensees shall renew licenses at the time and in the manner established by the rules of the board.

Subd. 2. Continuing education. At the completion of the first four years of licensure, a licensee must provide evidence satisfactory to the board of completion of 12 additional postgraduate semester credit hours or its equivalent in counseling as determined by the board, except that no licensee shall be required to show evidence of greater than 60 semester hours or its equivalent. In addition to completing the requisite graduate coursework, each licensee shall also complete in the first four years of licensure a minimum of 40 hours of continuing education activities approved by the board under Minnesota Rules, part 2150.2540. Graduate credit hours successfully completed in the first four years of licensure may be applied to both the graduate credit requirement and to the requirement for 40 hours of continuing education activities. A licensee may receive 15 continuing education hours per semester credit hour or ten continuing education hours per quarter credit hour. Thereafter, at the time of renewal, each licensee shall provide evidence satisfactory to the board that the licensee has completed during each two-year period at least the equivalent of 40 clock hours of professional postdegree continuing education in programs approved by the board and continues to be qualified to practice under sections 148B.50 to 148B.593.

Subd. 3. Relicensure following termination. An individual whose license was terminated and who can demonstrate completion of the graduate credit requirement in subdivision 2, does not need to comply with the continuing education requirement of Minnesota Rules, part 2150.2520, subpart 4, or with the continuing education requirements for relicensure following termination in Minnesota Rules, part 2150.0130, subpart 2. This section does not apply to an individual whose license has been canceled.

History: 2003 c 118 s 8; 2004 c 279 art 5 s 4; 2005 c 147 art 5 s 4; 2010 c 248 s 1; 2012 c 197 art 3 s 4,5



Section 148B.56 — RECIPROCITY.

The board may issue a license to an individual who holds a current license or other credential from another jurisdiction if the board finds that the requirements for that credential are substantially similar to the requirements in sections 148B.50 to 148B.593.

History: 2003 c 118 s 10



Section 148B.561 — RETALIATORY PROVISIONS.

If by the laws of any state or the rulings or decisions of the appropriate officers or boards thereof, any burden, obligation, requirement, disqualification, or disability is put upon licensed professional counselors licensed and in good standing in this state, affecting the right of these licensed professional counselors to be registered or licensed in that state, then the same or like burden, obligation, requirement, disqualification, or disability may be put upon the licensure in this state of licensed professional counselors registered in that state.

History: 2005 c 147 art 5 s 6



Section 148B.58 — NONTRANSFERABILITY OF LICENSES.

A professional counseling license is not transferable.

History: 2003 c 118 s 11



Section 148B.59 — DISCIPLINARY ACTION; RESTORATION OF LICENSE.

(a) The board may impose disciplinary action as described in paragraph (b) against an applicant or licensee whom the board, by a preponderance of the evidence, determines:

(1) has violated a statute, rule, or order that the board issued or is empowered to enforce;

(2) has engaged in fraudulent, deceptive, or dishonest conduct, whether or not the conduct relates to the practice of licensed professional counseling, that adversely affects the person's ability or fitness to practice professional counseling;

(3) has engaged in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(4) has been convicted of or has pled guilty or nolo contendere to a felony or other crime, an element of which is dishonesty or fraud, or has been shown to have engaged in acts or practices tending to show that the applicant or licensee is incompetent or has engaged in conduct reflecting adversely on the applicant's or licensee's ability or fitness to engage in the practice of professional counseling;

(5) has employed fraud or deception in obtaining or renewing a license, or in passing an examination;

(6) has had any counseling license, certificate, registration, privilege to take an examination, or other similar authority denied, revoked, suspended, canceled, limited, or not renewed for cause in any jurisdiction or has surrendered or voluntarily terminated a license or certificate during a board investigation of a complaint, as part of a disciplinary order, or while under a disciplinary order;

(7) has failed to meet any requirement for the issuance or renewal of the person's license. The burden of proof is on the applicant or licensee to demonstrate the qualifications or satisfy the requirements for a license under the Licensed Professional Counseling Act;

(8) has failed to cooperate with an investigation of the board;

(9) has demonstrated an inability to practice professional counseling with reasonable skill and safety to clients due to any mental or physical illness or condition;

(10) has engaged in fee splitting. This clause does not apply to the distribution of revenues from a partnership, group practice, nonprofit corporation, or professional corporation to its partners, shareholders, members, or employees if the revenues consist only of fees for services performed by the licensee or under a licensee's administrative authority. Fee splitting includes, but is not limited to:

(i) dividing fees with another person or a professional corporation, unless the division is in proportion to the services provided and the responsibility assumed by each professional;

(ii) referring a client to any health care provider as defined in sections 144.291 to 144.298 in which the referring licensee has a significant financial interest, unless the licensee has disclosed in advance to the client the licensee's own financial interest; and

(iii) paying, offering to pay, receiving, or agreeing to receive a commission, rebate, or remuneration, directly or indirectly, primarily for the referral of clients;

(11) has engaged in conduct with a client that is sexual or may reasonably be interpreted by the client as sexual, or in any verbal behavior that is seductive or sexually demeaning to a client;

(12) has been subject to a corrective action or similar action in another jurisdiction or by another regulatory authority; or

(13) has been adjudicated as mentally incompetent, mentally ill, or developmentally disabled or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction within this state or an equivalent adjudication from another state. Adjudication automatically suspends a license for the duration thereof unless the board orders otherwise.

(b) If grounds for disciplinary action exist under paragraph (a), the board may take one or more of the following actions:

(1) refuse to grant or renew a license;

(2) revoke a license;

(3) suspend a license;

(4) impose limitations or conditions on a licensee's practice of professional counseling, including, but not limited to, limiting the scope of practice to designated competencies, imposing retraining or rehabilitation requirements, requiring the licensee to practice under supervision, or conditioning continued practice on the demonstration of knowledge or skill by appropriate examination or other review of skill and competence;

(5) censure or reprimand the licensee;

(6) refuse to permit an applicant to take the licensure examination or refuse to release an applicant's examination grade if the board finds that it is in the public interest; or

(7) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the applicant or licensee of any economic advantage gained by reason of the violation charged, to discourage similar violations or to reimburse the board for the cost of the investigation and proceeding, including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members.

(c) In lieu of or in addition to paragraph (b), the board may require, as a condition of continued licensure, termination of suspension, reinstatement of license, examination, or release of examination grades, that the applicant or licensee:

(1) submit to a quality review, as specified by the board, of the applicant's or licensee's ability, skills, or quality of work; and

(2) complete to the satisfaction of the board educational courses specified by the board.

The board may also refer a licensee, if appropriate, to the health professionals services program described in sections 214.31 to 214.37.

(d) Service of the order is effective if the order is served on the applicant, licensee, or counsel of record personally or by mail to the most recent address provided to the board for the licensee, applicant, or counsel of record. The order shall state the reasons for the entry of the order.

History: 2003 c 118 s 12; 2004 c 279 art 5 s 6; 2005 c 56 s 1; 2005 c 147 art 5 s 7; 2007 c 147 art 10 s 15



Section 148B.5901 — TEMPORARY SUSPENSION OF LICENSE.

(a) In addition to any other remedy provided by law, the board may issue an order to temporarily suspend the credentials of a licensee after conducting a preliminary inquiry to determine if the board reasonably believes that the licensee has violated a statute or rule that the board is empowered to enforce and whether continued practice by the licensee would create an imminent risk of harm to others.

(b) The order may prohibit the licensee from engaging in the practice of licensed professional counseling in whole or in part and may condition the end of a suspension on the licensee's compliance with a statute, rule, or order that the board has issued or is empowered to enforce.

(c) The order shall give notice of the right to a hearing according to this subdivision and shall state the reasons for the entry of the order.

(d) Service of the order is effective when the order is served on the licensee personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address provided to the board for the licensee.

(e) At the time the board issues a temporary suspension order, the board shall schedule a hearing to be held before its own members. The hearing shall begin no later than 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for hearing by a licensee, on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. The hearing is not subject to chapter 14. Evidence presented by the board or the licensee shall be in affidavit form only. The licensee or counsel of record may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, schedule a contested case hearing within 30 days of the issuance of the order. Notwithstanding chapter 14, the administrative law judge shall issue a report within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days of receipt of the administrative law judge's report.

History: 2005 c 147 art 5 s 8



Section 148B.5905 — MENTAL, PHYSICAL, OR CHEMICAL DEPENDENCY EXAMINATION OR EVALUATION; ACCESS TO MEDICAL DATA.

(a) If the board has probable cause to believe section 148B.59, paragraph (a), clause (9), applies to a licensee or applicant, the board may direct the person to submit to a mental, physical, or chemical dependency examination or evaluation. For the purpose of this section, every licensee and applicant is deemed to have consented to submit to a mental, physical, or chemical dependency examination or evaluation when directed in writing by the board and to have waived all objections to the admissibility of the examining professionals' testimony or examination reports on the grounds that the testimony or examination reports constitute a privileged communication. Failure of a licensee or applicant to submit to an examination when directed by the board constitutes an admission of the allegations against the person, unless the failure was due to circumstances beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A licensee or applicant affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that the person can resume the competent practice of licensed professional counseling with reasonable skill and safety to the public. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against a licensee or applicant in any other proceeding.

(b) In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384, 144.651, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the licensee's or applicant's consent if the board has probable cause to believe that section 148B.59, paragraph (a), clause (9), applies to the licensee or applicant. The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h); an insurance company; or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private under sections 13.01 to 13.87.

History: 2005 c 147 art 5 s 9; 2007 c 147 art 10 s 15



Section 148B.591 — PROHIBITION AGAINST UNLICENSED PRACTICE OR USE OF TITLES.

Subdivision 1. Practice. After October 11, 2005, no individual may engage in the practice of licensed professional counseling unless that individual holds a valid license or is exempt from licensure under section 148B.592.

Subd. 2. Use of titles. After October 11, 2005, no individual may be presented to the public by any title or practice incorporating the words "licensed professional counselor" or "LPC" unless that individual holds a valid license issued under sections 148B.50 to 148B.593.

History: 2003 c 118 s 13; 2013 c 125 art 1 s 34



Section 148B.5915 — PROFESSIONAL COOPERATION; APPLICANT OR LICENSEE.

An applicant or a licensee who is the subject of an investigation or who is questioned in connection with an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation, executing all releases requested by the board, providing copies of client and other records in the applicant's or licensee's possession relating to the matter under investigation and executing releases for records, as reasonably requested by the board, and appearing at conferences or hearings scheduled by the board. The board shall pay for copies requested. The board shall be allowed access to any records of a client provided services by the applicant or licensee under review. If the client has not signed a consent permitting access to the client's records, the applicant or licensee shall delete any data in the record that identifies the client before providing them to the board. The board shall maintain any records obtained under this section as investigative data pursuant to chapter 13.

History: 2004 c 279 art 5 s 7



Section 148B.5916 — IMMUNITY.

Subdivision 1. Reporting. A person, health care facility, business, or organization is immune from civil liability or criminal prosecution for reporting to the board violations or alleged violations of sections 148B.50 to 148B.593. All such reports are classified under section 13.41.

Subd. 2. Investigation. Members of the board, persons employed by the board, and consultants retained by the board for the purpose of investigation of violations or the preparation and management of charges of violations of this chapter on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 148B.50 to 148B.593.

History: 2004 c 279 art 5 s 8



Section 148B.592 — EXCEPTIONS TO LICENSE REQUIREMENT.

Subdivision 1. Other professionals. Nothing in sections 148B.50 to 148B.593 prevents members of other professions or occupations from performing functions for which they are qualified or licensed. This exception includes, but is not limited to, licensed physicians, registered nurses, licensed practical nurses, licensed psychologists, probation officers, attorneys, social workers, marriage and family therapists, qualified rehabilitation consultants, natural family planning practitioners certified by the American Academy of Natural Family Planning, and registered occupational therapists or certified occupational therapist assistants. These persons must not, however, use a title incorporating the words "licensed professional counselor" or otherwise hold themselves out to the public by any title or description stating or implying that they are licensed to engage in the practice of professional counseling unless they are licensed under sections 148B.50 to 148B.593.

Subd. 2. Students. Nothing in sections 148B.50 to 148B.593 prevents a student, intern, or trainee enrolled in an accredited program of professional counseling from engaging in professional counseling as part of the supervised course of study if the person is identified as a "counselor intern."

Subd. 3. Government agencies; educational institutions. Nothing in sections 148B.50 to 148B.593 limits the activities and services of, or use of, an official title by a person employed as a counselor by a federal, state, county, or municipal agency, or public or private educational institution if the person is performing the activities within the scope of the person's employment.

Subd. 4. Unlicensed practitioners. (a) MS 2002 [Expired, 2003 c 118 s 14 subd 4 para (a)]

(b) Nothing in this section limits the authority of unlicensed complementary and alternative health care practitioners to perform services under chapter 146A.

Subd. 5. Nonresidents. A nonresident may engage in the practice of professional counseling within the state without a license for up to 30 days during any calendar year if the nonresident is authorized to provide the services under the law of the state or country of residence and the nonresident has provided proof of credentials to the board, been found qualified to render services in the state, and been granted permission by the board to practice.

Subd. 6. Clergy. Nothing in sections 148B.50 to 148B.593 limits the activities and services of a rabbi, priest, minister, or clergyperson of any religious denomination or sect, provided such activities and services are within the scope of the performance of regular or specialized ministerial duties.

Subd. 7. Nonprofit organizations and charities. Nothing in sections 148B.50 to 148B.593 limits the activities, services, and descriptions of persons offering volunteer or professional services for public or private nonprofit organizations or charities.

History: 2003 c 118 s 14



Section 148B.5925 — ASSESSMENT TOOL SECURITY.

Notwithstanding section 144.292, subdivisions 2 and 5, a provider shall not be required to provide copies of assessment tools, assessment tool materials, or scoring keys to any individual who has completed an assessment tool or to an individual not qualified to administer, score, and interpret the assessment tool, if the provider reasonably determines that access would compromise the objectivity, fairness, or integrity of the testing process for the individual or others. If the provider makes this determination, the provider shall, at the discretion of the individual who has completed the assessment tool, release the information either to another provider who is qualified to administer, score, and interpret the assessment tool or furnish a summary of the assessment tool results to the individual or to a third party designated by the individual.

History: 2005 c 147 art 5 s 10; 2007 c 147 art 10 s 15



Section 148B.593 — DISCLOSURE OF INFORMATION.

(a) A person licensed under sections 148B.50 to 148B.593 may not disclose without written consent of the client any communication made by the client to the licensee in the course of the practice of professional counseling, nor may any employee of the licensee reveal the information without the consent of the employer or client except as provided under section 626.556 or 626.557.

(b) For purposes of sections 148B.50 to 148B.593, the confidential relations and communications between the licensee and a client are placed upon the same basis as those that exist between a licensed psychologist and client. Nothing in sections 148B.50 to 148B.593 may be construed to require any communications to be disclosed except by court order.

History: 2003 c 118 s 15






Chapter 148C — ALCOHOL AND DRUG COUNSELORS, LICENSING



Chapter 148D — BOARD OF SOCIAL WORK

Section 148D.061 — PROVISIONAL LICENSES.

Subdivision 1. Requirements for a provisional license. An applicant may be issued a provisional license if the applicant:

(1) was born in a foreign country;

(2) communicates in English as a second language;

(3) has taken the applicable examination administered by the Association of Social Work Boards or similar examination body designated by the board;

(4) has met the requirements of section 148E.055, subdivision 2, paragraph (a), clauses (1), (3), (4), (5), and (6); or subdivision 3, paragraph (a), clauses (1), (3), (4), (5), and (6); or subdivision 4, paragraph (a), clauses (1), (2), (4), (5), (6), and (7); or subdivision 5, paragraph (a), clauses (1), (2), (3), (5), (6), (7), and (8); and

(5) complies with the requirements of subdivisions 2 to 7.

Subd. 2. License term. (a) A provisional license is valid until expiration, or until the board issues or denies a license under section 148E.055, or until the board revokes the provisional license, whichever occurs first.

(b) A provisional license expires three years after the effective date of the license.

Subd. 3. Scope of practice. A licensee who is issued a provisional license must comply with the requirements of section 148E.050.

Subd. 4. Fee. A licensee who is issued a provisional license must pay the appropriate license fee specified in section 148E.180.

Subd. 5. Supervised practice requirements. A licensee who is issued a provisional license must document supervised practice as provided in section 148D.062. If a licensee issued a provisional license is granted a license under section 148E.055, the licensee must also meet the supervised practice requirements in sections 148E.100 to 148E.115. The supervised practice completed under a provisional license does not apply to this requirement.

Subd. 6. Evaluation by supervisor. (a) After being issued a provisional license under subdivision 1, the licensee's supervisor must submit an evaluation every six months during the first 2,000 hours of social work practice. The evaluation must meet the requirements in section 148D.063. The supervisor must meet the eligibility requirements specified in section 148D.062.

(b) After completion of 2,000 hours of supervised social work practice, the licensee's supervisor must submit a final evaluation and attest to the applicant's ability to engage in the practice of social work competently and ethically.

Subd. 7. Completion of requirements. Upon completion of the requirements for a provisional license under subdivisions 1 to 6, an applicant shall not practice social work in Minnesota except as provided in section 148E.065, unless licensed according to section 148E.055.

Subd. 8. Disciplinary or other action. The board may take action according to sections 148E.260 to 148E.270 if:

(1) the licensee's supervisor does not submit an evaluation as required by section 148D.063;

(2) an evaluation submitted according to section 148D.063 indicates that the licensee cannot practice social work competently and ethically; or

(3) the licensee does not comply with the requirements of subdivisions 1 to 7.

Subd. 9. Revocation of provisional license. The board may immediately revoke the provisional license of a licensee who violates any requirements of this section. The revocation must be made for cause. A licensee whose provisional license is revoked must immediately return the provisional license to the board.

History: 2007 c 123 s 58; 2009 c 157 art 2 s 8,9; 2012 c 187 art 3 s 2; 2013 c 125 art 1 s 35



Section 148D.062 — PROVISIONAL LICENSE; SUPERVISED PRACTICE.

Subdivision 1. Supervision required after licensure. After receiving a provisional license from the board, the licensee must obtain at least 37.5 hours of supervision according to the requirements of this section.

Subd. 2. Practice requirements. The supervision required by subdivision 1 must be obtained during the first 2,000 hours of social work practice after the effective date of the provisional license. At least three hours of supervision must be obtained during every 160 hours of practice under a provisional license until a permanent license is issued.

Subd. 3. Types of supervision. (a) Twenty-five hours of supervision required by subdivision 1 must consist of one-on-one in-person supervision.

(b) Twelve and one-half hours of supervision must consist of one or more of the following types of supervision:

(1) in-person one-on-one supervision; or

(2) in-person group supervision.

(c) To qualify as in-person group supervision, the group must not exceed seven members including the supervisor.

Subd. 4. Supervisor requirements. (a) The supervision required by subdivision 1 must be provided by a supervisor who meets the requirements in section 148E.120 and has either:

(1) 5,000 hours experience engaged in authorized social work practice; or

(2) completed 30 hours of training in supervision, which may be satisfied by completing academic coursework in supervision or continuing education courses in supervision as defined in section 148E.010, subdivision 18.

(b) Supervision must be provided:

(1) if the supervisee is not engaged in clinical practice and the supervisee has a provisional license to practice as a licensed social worker, by a licensed social worker who has completed the supervised practice requirements;

(2) if the supervisee is not engaged in clinical practice and the supervisee has a provisional license to practice as a licensed graduate social worker, licensed independent social worker, or licensed independent clinical social worker, by:

(i) a licensed graduate social worker who has completed the supervised practice requirements;

(ii) a licensed independent social worker; or

(iii) a licensed independent clinical social worker;

(3) if the supervisee is engaged in clinical practice and the supervisee has a provisional license to practice as a licensed graduate social worker, licensed independent social worker, or licensed independent clinical social worker, by a licensed independent clinical social worker; or

(4) by a supervisor who meets the requirements in section 148E.120, subdivision 2.

Subd. 5. [Repealed, 2009 c 157 art 2 s 14]

History: 2007 c 123 s 59; 2009 c 157 art 2 s 10; 2012 c 187 art 3 s 3



Section 148D.063 — PROVISIONAL LICENSE; DOCUMENTATION OF SUPERVISION.

Subdivision 1. Supervision plan. (a) An applicant granted a provisional license must submit, on a form provided by the board, a supervision plan for meeting the supervision requirements in section 148D.062.

(b) The supervision plan must be submitted no later than 30 days after the licensee begins a social work practice position.

(c) The board may revoke a licensee's provisional license for failure to submit the supervision plan within 30 days after beginning a social work practice position.

(d) The supervision plan must include the following:

(1) the name of the supervisee, the name of the agency in which the supervisee is being supervised, and the supervisee's position title;

(2) the name and qualifications of the person providing the supervision;

(3) the number of hours of one-on-one in-person supervision and the number and type of additional hours of supervision to be completed by the supervisee;

(4) the supervisee's position description;

(5) a brief description of the supervision the supervisee will receive in the following content areas:

(i) clinical practice, if applicable;

(ii) development of professional social work knowledge, skills, and values;

(iii) practice methods;

(iv) authorized scope of practice;

(v) ensuring continuing competence; and

(vi) ethical standards of practice; and

(6) if applicable, a detailed description of the supervisee's clinical social work practice, addressing:

(i) the client population, the range of presenting issues, and the diagnoses;

(ii) the clinical modalities that were utilized; and

(iii) the process utilized for determining clinical diagnoses, including the diagnostic instruments used and the role of the supervisee in the diagnostic process.

(e) The board must receive a revised supervision plan within 30 days of any of the following changes:

(1) the supervisee has a new supervisor;

(2) the supervisee begins a new social work position;

(3) the scope or content of the supervisee's social work practice changes substantially;

(4) the number of practice or supervision hours changes substantially; or

(5) the type of supervision changes as supervision is described in section 148D.062.

(f) The board may revoke a licensee's provisional license for failure to submit a revised supervision plan as required in paragraph (e).

(g) The board must approve the supervisor and the supervision plan.

Subd. 2. Evaluation. (a) When a licensee's supervisor submits an evaluation to the board according to section 148D.061, subdivision 6, the supervisee and supervisor must provide the following information on a form provided by the board:

(1) the name of the supervisee, the name of the agency in which the supervisee is being supervised, and the supervisee's position title;

(2) the name and qualifications of the supervisor;

(3) the number of hours and dates of each type of supervision completed;

(4) the supervisee's position description;

(5) a declaration that the supervisee has not engaged in conduct in violation of the standards of practice in sections 148E.195 to 148E.240;

(6) a declaration that the supervisee has practiced competently and ethically according to professional social work knowledge, skills, and values; and

(7) on a form provided by the board, an evaluation of the licensee's practice in the following areas:

(i) development of professional social work knowledge, skills, and values;

(ii) practice methods;

(iii) authorized scope of practice;

(iv) ensuring continuing competence;

(v) ethical standards of practice; and

(vi) clinical practice, if applicable.

(b) The supervisor must attest to the satisfaction of the board that the supervisee has met or has made progress on meeting the applicable supervised practice requirements.

Subd. 3. Alternative verification of supervised practice. Notwithstanding the requirements of subdivision 2, the board may accept alternative verification of supervised practice if a supervisee demonstrates that the supervisee is unable to locate a former supervisor to provide the required information.

History: 2007 c 123 s 60; 2009 c 157 art 2 s 11; 2012 c 187 art 3 s 4






Chapter 148E — BOARD OF SOCIAL WORK PRACTICE

Section 148E.001 — CITATION.

This chapter may be cited as the "Minnesota Board of Social Work Practice Act."

History: 2007 c 123 s 63,138



Section 148E.010 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this chapter, the terms in this section have the meanings given.

Subd. 2. Applicant. "Applicant" means a person who submits an application to the board for a new license, a license renewal, a change in license, an inactive license, reactivation of a license, or a voluntary termination.

Subd. 3. Application. "Application" means an application to the board for a new license, a license renewal, a change in license, an inactive license, reactivation of a license, or voluntary termination.

Subd. 4. Board. "Board" means the Board of Social Work created under section 148E.025.

Subd. 5. Client. "Client" means an individual, couple, family, group, community, or organization that receives or has received social work services as described in subdivision 11.

Subd. 5a. Client system. "Client system" means the client and those in the client's environment who are potentially influential in contributing to a resolution of the client's issues.

Subd. 6. Clinical practice. "Clinical practice" means applying professional social work knowledge, skills, and values in the differential diagnosis and treatment of psychosocial function, disability, or impairment, including addictions and emotional, mental, and behavioral disorders. Treatment includes a plan based on a differential diagnosis. Treatment may include, but is not limited to, the provision of psychotherapy to individuals, couples, families, and groups across the life span. Clinical social workers may also provide the services described in subdivision 11.

Subd. 7. Clinical supervision. "Clinical supervision" means supervision as defined in subdivision 18 of a social worker engaged in clinical practice as defined in subdivision 6.

Subd. 7a. Direct clinical client contact. "Direct clinical client contact" means in-person or electronic media interaction with a client, including client systems and service providers, related to the client's mental and emotional functioning, differential diagnosis, and treatment, in subdivision 6.

Subd. 8. Graduate degree. "Graduate degree" means a master's degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board; or a doctorate in social work from an accredited university.

Subd. 9. Intern. "Intern" means a student in field placement working under the supervision or direction of a social worker.

Subd. 10. Person-in-environment perspective. "Person-in-environment perspective" means viewing human behavior, development, and function in the context of one or more of the following: the environment, social functioning, mental health, and physical health.

Subd. 11. Practice of social work. (a) "Practice of social work" means working to maintain, restore, or improve behavioral, cognitive, emotional, mental, or social functioning of clients, in a manner that applies accepted professional social work knowledge, skills, and values, including the person-in-environment perspective, by providing in person or through telephone, video conferencing, or electronic means one or more of the social work services described in paragraph (b), clauses (1) to (3). Social work services may address conditions that impair or limit behavioral, cognitive, emotional, mental, or social functioning. Such conditions include, but are not limited to, the following: abuse and neglect of children or vulnerable adults, addictions, developmental disorders, disabilities, discrimination, illness, injuries, poverty, and trauma. Practice of social work also means providing social work services in a position for which the educational basis is the individual's degree in social work described in subdivision 13.

(b) Social work services include:

(1) providing assessment and intervention through direct contact with clients, developing a plan based on information from an assessment, and providing services which include, but are not limited to, assessment, case management, client-centered advocacy, client education, consultation, counseling, crisis intervention, and referral;

(2) providing for the direct or indirect benefit of clients through administrative, educational, policy, or research services including, but not limited to:

(i) advocating for policies, programs, or services to improve the well-being of clients;

(ii) conducting research related to social work services;

(iii) developing and administering programs which provide social work services;

(iv) engaging in community organization to address social problems through planned collective action;

(v) supervising individuals who provide social work services to clients;

(vi) supervising social workers in order to comply with the supervised practice requirements specified in sections 148E.100 to 148E.125; and

(vii) teaching professional social work knowledge, skills, and values to students; and

(3) engaging in clinical practice.

Subd. 12. Professional name. "Professional name" means the name a licensed social worker uses in making representations of the social worker's professional status to the public and which has been designated to the board in writing according to section 148E.090.

Subd. 13. Professional social work knowledge, skills, and values. "Professional social work knowledge, skills, and values" means the knowledge, skills, and values taught in programs accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board; or a doctorate in social work from an accredited university. Professional social work knowledge, skills, and values include, but are not limited to, principles of person-in-environment and the values, principles, and standards described in the Code of Ethics of the National Association of Social Workers.

Subd. 14. Sexual conduct. "Sexual conduct" means any physical contact or conduct that may be reasonably interpreted as sexual, or any oral, written, electronic, or other communication that suggests engaging in physical contact or conduct that may be reasonably interpreted as sexual.

Subd. 15. Social worker. "Social worker" means an individual who:

(1) is licensed as a social worker; or

(2) has obtained a social work degree from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board and engages in the practice of social work.

Subd. 16. Student. "Student" means an individual who is taught professional social work knowledge, skills, and values in a program that has been accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board.

Subd. 17. Supervisee. "Supervisee" means an individual provided evaluation and supervision or direction by an individual who meets the requirements under section 148E.120.

Subd. 18. Supervision. "Supervision" means a professional relationship between a supervisor and a social worker in which the supervisor provides evaluation and direction of the services provided by the social worker to promote competent and ethical services to clients through the continuing development of the social worker's knowledge and application of accepted professional social work knowledge, skills, and values.

Subd. 19. Supervisor. "Supervisor" means an individual who provides evaluation and direction through supervision as described in subdivision 18 in order to comply with sections 148E.100 to 148E.125.

History: 2007 c 123 s 64,138; 2009 c 157 art 3 s 1-5,49



Section 148E.015 — SCOPE.

This chapter applies to all applicants and licensees, all persons who use the title social worker, and all persons in or out of this state who provide social work services to clients who reside in this state unless there are specific applicable exemptions provided by law.

History: 2007 c 123 s 65,138



Section 148E.020 — CHAPTER 214.

Chapter 214 applies to the Board of Social Work unless superseded by this chapter.

History: 2007 c 123 s 66,138



Section 148E.025 — BOARD OF SOCIAL WORK.

Subdivision 1. Creation. The Board of Social Work consists of 15 members appointed by the governor. The members are:

(1) ten social workers licensed according to section 148E.055; and

(2) five public members as defined in section 214.02.

Subd. 2. Qualifications of board members. (a) All social worker members must have engaged in the practice of social work in Minnesota for at least one year during the ten years preceding their appointments.

(b) Five social worker members must be licensed social workers under section 148E.055, subdivision 2. The other five members must include a licensed graduate social worker, a licensed independent social worker, and at least two licensed independent clinical social workers.

(c) Eight social worker members must be engaged at the time of their appointment in the practice of social work in Minnesota in the following settings:

(1) one member must be engaged in the practice of social work in a county agency;

(2) one member must be engaged in the practice of social work in a state agency;

(3) one member must be engaged in the practice of social work in an elementary, middle, or secondary school;

(4) one member must be employed in a hospital or nursing home licensed under chapter 144 or 144A;

(5) one member must be engaged in the practice of social work in a private agency;

(6) two members must be engaged in the practice of social work in a clinical social work setting; and

(7) one member must be an educator engaged in regular teaching duties at a program of social work accredited by the Council on Social Work Education or a similar accreditation body designated by the board.

(d) At the time of their appointments, at least six members must reside outside of the 11-county metropolitan area.

(e) At the time of their appointments, at least five members must be persons with expertise in communities of color.

Subd. 3. Officers. The board must biennially elect from its membership a chair, vice-chair, and secretary-treasurer.

Subd. 4. Bylaws. The board must adopt bylaws to govern its proceedings.

Subd. 5. Executive director. The board must appoint and employ an executive director who is not a member of the board. The employment of the executive director shall be subject to the terms described in section 214.04, subdivision 2a.

History: 2007 c 123 s 67,138; 2009 c 157 art 3 s 6,7,49



Section 148E.030 — DUTIES OF THE BOARD.

Subdivision 1. Duties. The board must perform the duties necessary to promote and protect the public health, safety, and welfare through the licensure and regulation of persons who practice social work in this state. These duties include, but are not limited to:

(1) establishing the qualifications and procedures for individuals to be licensed as social workers;

(2) establishing standards of practice for social workers;

(3) holding examinations or contracting with the Association of Social Work Boards or a similar examination body designated by the board to hold examinations to assess applicants' qualifications;

(4) issuing licenses to qualified individuals according to sections 148E.055 and 148E.060;

(5) taking disciplinary, adversarial, corrective, or other action according to sections 148E.255 to 148E.270 when an individual violates the requirements of this chapter;

(6) assessing fees according to sections 148E.175 and 148E.180; and

(7) educating social workers and the public on the requirements of the board.

Subd. 2. Rules. The board may adopt and enforce rules to carry out the duties specified in subdivision 1.

History: 2007 c 123 s 68,138



Section 148E.035 — VARIANCES.

If the effect of a requirement according to this chapter is unreasonable, impossible to execute, absurd, or would impose an extreme hardship on a licensee, the board may grant a variance if the variance is consistent with promoting and protecting the public health, safety, and welfare. A variance must not be granted for core licensing standards such as substantive educational and examination requirements.

History: 2007 c 123 s 69,138



Section 148E.040 — IMMUNITY.

Board members, board employees, and persons engaged on behalf of the board are immune from civil liability for any actions, transactions, or publications in the lawful execution of or relating to their duties under this chapter.

History: 2007 c 123 s 70,138



Section 148E.045 — CONTESTED CASE HEARING.

An applicant or a licensee who is the subject of a disciplinary or adversarial action by the board according to this chapter may request a contested case hearing under sections 14.57 to 14.62. An applicant or a licensee who desires to request a contested case hearing must submit a written request to the board within 90 days after the date on which the board mailed the notification of the adverse action, except as otherwise provided in this chapter.

History: 2007 c 123 s 71,138



Section 148E.050 — LICENSING; SCOPE OF PRACTICE.

Subdivision 1. Requirements. The practice of social work must comply with the requirements of subdivision 2, 3, 4, or 5.

Subd. 2. Licensed social worker. A licensed social worker may engage in social work practice except that a licensed social worker must not engage in clinical practice.

Subd. 3. Licensed graduate social worker. A licensed graduate social worker may engage in social work practice except that a licensed graduate social worker must not engage in clinical practice except under the supervision of a licensed independent clinical social worker or an alternate supervisor according to section 148E.120.

Subd. 4. Licensed independent social worker. A licensed independent social worker may engage in social work practice except that a licensed independent social worker must not engage in clinical practice except under the supervision of a licensed independent clinical social worker or an alternate supervisor according to section 148E.120.

Subd. 5. Licensed independent clinical social worker. A licensed independent clinical social worker may engage in social work practice, including clinical practice.

History: 2007 c 123 s 72,138



Section 148E.055 — LICENSE REQUIREMENTS.

Subdivision 1. License required. (a) In order to practice social work, an individual must have a social work license under this section or section 148E.060, except when the individual is exempt from licensure according to section 148E.065.

(b) Individuals who teach professional social work knowledge, skills, and values to students and who have a social work degree from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board must have a social work license under this section or section 148E.060, except when the individual is exempt from licensure according to section 148E.065.

(c) Effective July 1, 2016, an individual who is newly employed by a city or state agency or a private nonprofit, nontribal agency previously exempt from licensure under Minnesota Statutes 2010, section 148D.065, subdivision 5, and section 148E.065, subdivision 5, must be licensed if:

(1) the individual is presented to the public by any title incorporating the words "social work" or "social worker"; or

(2) the individual has a baccalaureate or graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board, and the individual provides social work services, including clinical social work services, as those services are defined in section 148E.010, subdivisions 6 and 11.

Subd. 2. Qualifications for licensure by examination as a licensed social worker. (a) To be licensed as a licensed social worker, an applicant for licensure by examination must provide evidence satisfactory to the board that the applicant:

(1) has received a baccalaureate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board, or a doctorate in social work from an accredited university;

(2) has passed the bachelor's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. Unless an applicant applies for licensure by endorsement according to subdivision 7, an examination is not valid if it was taken and passed eight or more years prior to submitting a completed, signed application form provided by the board. The examination may be taken prior to completing degree requirements;

(3) has submitted a completed, signed application form provided by the board, including the applicable application fee specified in section 148E.180. For applications submitted electronically, a "signed application" means providing an attestation as specified by the board;

(4) has submitted the criminal background check fee and a form provided by the board authorizing a criminal background check according to subdivision 8;

(5) has paid the applicable license fee specified in section 148E.180; and

(6) has not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) An application that is not completed and signed, or that is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void.

(c) A licensee granted a license by the board according to paragraph (a) must meet the supervised practice requirements specified in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements specified in paragraph (a) and must provide all of the information requested by the board according to paragraph (d). If within one year the applicant does not meet all the requirements, or does not provide all of the information requested, the applicant is considered ineligible and the application for licensure must be closed.

(f) Except as provided in paragraph (g), an applicant may not take more than three times the bachelor's or equivalent examination administered by the Association of Social Work Boards, or a similar examination body designated by the board. An applicant must receive a passing score on the bachelor's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board in no more than 18 months after the date the applicant first failed the examination.

(g) Notwithstanding paragraph (f), the board may allow an applicant to take, for a fourth or subsequent time, the bachelor's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board if the applicant:

(1) meets all requirements specified in paragraphs (a) to (e) other than passing the bachelor's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board;

(2) provides to the board a description of the efforts the applicant has made to improve the applicant's score and demonstrates to the board's satisfaction that the efforts are likely to improve the score; and

(3) provides to the board letters of recommendation from two licensed social workers attesting to the applicant's ability to practice social work competently and ethically according to professional social work knowledge, skills, and values.

(h) An individual must not practice social work until the individual passes the examination and receives a social work license under this section or section 148E.060. If the board has reason to believe that an applicant may be practicing social work without a license, and the applicant has failed the bachelor's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board, the board may notify the applicant's employer that the applicant is not licensed as a social worker.

Subd. 3. Qualifications for licensure by examination as licensed graduate social worker. (a) To be licensed as a licensed graduate social worker, an applicant for licensure by examination must provide evidence satisfactory to the board that the applicant:

(1) has received a graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board, or a doctorate in social work from an accredited university;

(2) has passed the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. Unless an applicant applies for licensure by endorsement according to section 148E.055, subdivision 7, an examination is not valid if it was taken and passed eight or more years prior to submitting a completed, signed application form provided by the board. The examination may be taken prior to completing degree requirements;

(3) has submitted a completed, signed application form provided by the board, including the applicable application fee specified in section 148E.180. For applications submitted electronically, a "signed application" means providing an attestation as specified by the board;

(4) has submitted the criminal background check fee and a form provided by the board authorizing a criminal background check according to subdivision 8;

(5) has paid the applicable license fee specified in section 148E.180; and

(6) has not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) An application which is not completed and signed, or which is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void.

(c) A licensee granted a license by the board according to paragraph (a) must meet the supervised practice requirements specified in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements specified in paragraph (a) and must provide all of the information requested by the board according to paragraph (d). If within one year the applicant does not meet all the requirements, or does not provide all of the information requested, the applicant is considered ineligible and the application for licensure must be closed.

(f) Except as provided in paragraph (g), an applicant may not take more than three times the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. An applicant must receive a passing score on the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board in no more than 18 months after the date the applicant first failed the examination.

(g) Notwithstanding paragraph (f), the board may allow an applicant to take, for a fourth or subsequent time, the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board if the applicant:

(1) meets all requirements specified in paragraphs (a) to (e) other than passing the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board;

(2) provides to the board a description of the efforts the applicant has made to improve the applicant's score and demonstrates to the board's satisfaction that the efforts are likely to improve the score; and

(3) provides to the board letters of recommendation from two licensed social workers attesting to the applicant's ability to practice social work competently and ethically according to professional social work knowledge, skills, and values.

(h) An individual must not practice social work until the individual passes the examination and receives a social work license under this section or section 148E.060. If the board has reason to believe that an applicant may be practicing social work without a license, and the applicant has failed the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board, the board may notify the applicant's employer that the applicant is not licensed as a social worker.

Subd. 4. Licensure by examination; licensed independent social worker. (a) To be licensed as a licensed independent social worker, an applicant for licensure by examination must provide evidence satisfactory to the board that the applicant:

(1) has received a graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board, or a doctorate in social work from an accredited university;

(2) has practiced social work as defined in section 148E.010, and has met the supervised practice requirements specified in sections 148E.100 to 148E.125;

(3) has passed the advanced generalist or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. Unless an applicant applies for licensure by endorsement according to subdivision 7, an examination is not valid if it was taken and passed eight or more years prior to submitting a completed, signed application form provided by the board;

(4) has submitted a completed, signed application form provided by the board, including the applicable application fee specified in section 148E.180. For applications submitted electronically, a "signed application" means providing an attestation as specified by the board;

(5) has submitted the criminal background check fee and a form provided by the board authorizing a criminal background check according to subdivision 8;

(6) has paid the applicable license fee specified in section 148E.180; and

(7) has not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) An application which is not completed and signed, or which is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void.

(c) A licensed independent social worker who practices clinical social work must meet the supervised practice requirements specified in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements specified in paragraph (a) and must provide all of the information requested by the board according to paragraph (d). If within one year the applicant does not meet all the requirements, or does not provide all of the information requested, the applicant is considered ineligible and the application for licensure must be closed.

(f) Except as provided in paragraph (g), an applicant may not take more than three times the advanced generalist or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. An applicant must receive a passing score on the master's or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board in no more than 18 months after the first time the applicant failed the examination.

(g) Notwithstanding paragraph (f), the board may allow an applicant to take, for a fourth or subsequent time, the advanced generalist or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board if the applicant:

(1) meets all requirements specified in paragraphs (a) to (e) other than passing the advanced generalist or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board;

(2) provides to the board a description of the efforts the applicant has made to improve the applicant's score and demonstrates to the board's satisfaction that the efforts are likely to improve the score; and

(3) provides to the board letters of recommendation from two licensed social workers attesting to the applicant's ability to practice social work competently and ethically according to professional social work knowledge, skills, and values.

(h) An individual must not practice social work until the individual passes the examination and receives a social work license under this section or section 148E.060. If the board has reason to believe that an applicant may be practicing social work without a license, except as provided in section 148E.065, and the applicant has failed the advanced generalist or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board, the board may notify the applicant's employer that the applicant is not licensed as a social worker.

Subd. 5. Licensure by examination; licensed independent clinical social worker. (a) To be licensed as a licensed independent clinical social worker, an applicant for licensure by examination must provide evidence satisfactory to the board that the applicant:

(1) has received a graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board, or a doctorate in social work from an accredited university;

(2) has completed 360 clock hours (one semester credit hour = 15 clock hours) in the following clinical knowledge areas:

(i) 108 clock hours (30 percent) in differential diagnosis and biopsychosocial assessment, including normative development and psychopathology across the life span;

(ii) 36 clock hours (ten percent) in assessment-based clinical treatment planning with measurable goals;

(iii) 108 clock hours (30 percent) in clinical intervention methods informed by research and current standards of practice;

(iv) 18 clock hours (five percent) in evaluation methodologies;

(v) 72 clock hours (20 percent) in social work values and ethics, including cultural context, diversity, and social policy; and

(vi) 18 clock hours (five percent) in culturally specific clinical assessment and intervention;

(3) has practiced clinical social work as defined in section 148E.010, including both diagnosis and treatment, and has met the supervised practice requirements specified in sections 148E.100 to 148E.125;

(4) has passed the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. Unless an applicant applies for licensure by endorsement according to subdivision 7, an examination is not valid if it was taken and passed eight or more years prior to submitting a completed, signed application form provided by the board;

(5) has submitted a completed, signed application form provided by the board, including the applicable application fee specified in section 148E.180. For applications submitted electronically, a "signed application" means providing an attestation as specified by the board;

(6) has submitted the criminal background check fee and a form provided by the board authorizing a criminal background check according to subdivision 8;

(7) has paid the license fee specified in section 148E.180; and

(8) has not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) The requirement in paragraph (a), clause (2), may be satisfied through: (1) a graduate degree program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board; or a doctorate in social work from an accredited university; (2) graduate coursework from an accredited institution of higher learning; or (3) up to 90 continuing education hours, not to exceed 20 hours of independent study as specified in section 148E.130, subdivision 5. The continuing education must have a course description available for public review and must include a posttest. Compliance with this requirement must be documented on a form provided by the board. The board may conduct audits of the information submitted in order to determine compliance with the requirements of this section.

(c) An application which is not completed and signed, or which is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements specified in paragraph (a) and must provide all of the information requested by the board according to paragraph (d). If within one year the applicant does not meet all the requirements, or does not provide all of the information requested, the applicant is considered ineligible and the application for licensure must be closed.

(f) Except as provided in paragraph (g), an applicant may not take more than three times the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board. An applicant must receive a passing score on the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board no later than 18 months after the first time the applicant failed the examination.

(g) Notwithstanding paragraph (f), the board may allow an applicant to take, for a fourth or subsequent time, the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board if the applicant:

(1) meets all requirements specified in paragraphs (a) to (e) other than passing the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board;

(2) provides to the board a description of the efforts the applicant has made to improve the applicant's score and demonstrates to the board's satisfaction that the efforts are likely to improve the score; and

(3) provides to the board letters of recommendation from two licensed social workers attesting to the applicant's ability to practice social work competently and ethically according to professional social work knowledge, skills, and values.

(h) An individual must not practice social work until the individual passes the examination and receives a social work license under this section or section 148E.060. If the board has reason to believe that an applicant may be practicing social work without a license, and the applicant has failed the clinical or equivalent examination administered by the Association of Social Work Boards or a similar examination body designated by the board, the board may notify the applicant's employer that the applicant is not licensed as a social worker.

Subd. 6. Degrees from outside United States or Canada. If an applicant receives a degree from a program outside the United States or Canada that is not accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar examination body designated by the board, the degree does not fulfill the requirements specified in subdivision 2, paragraph (a), clause (1); 3, paragraph (a), clause (1); 4, paragraph (a), clause (1); or 5, paragraph (a), clause (1), unless the Council on Social Work Education or a similar accreditation body designated by the board has determined through the council's international equivalency determination service that the degree earned is equivalent to the degree required.

Subd. 7. Licensure by endorsement. (a) An applicant for licensure by endorsement must hold a current license or credential to practice social work in another jurisdiction.

(b) An applicant for licensure by endorsement who meets the qualifications of paragraph (a) and who demonstrates to the satisfaction of the board that the applicant passed the examination administered by the Association of Social Work Boards or a similar examination body designated by the board for the applicable license in Minnesota is not required to retake the licensing examination.

(c) An application for licensure by endorsement must meet the applicable license requirements specified in subdivisions 1 to 6, except as provided in paragraph (d), and submit the licensure by endorsement application fee specified in section 148E.180.

(d) The following requirements apply:

(1) An applicant for licensure by endorsement who is applying for licensure as a licensed social worker must meet the requirements specified in subdivision 2.

(2) An applicant for licensure by endorsement who is applying for licensure as a licensed graduate social worker must meet the requirements specified in subdivision 3.

(3) An applicant for licensure by endorsement who is applying for licensure as a licensed independent social worker is not required to demonstrate that the applicant has obtained 100 hours of supervision as specified in section 148E.110, subdivision 1, provided that the applicant has engaged in authorized social work practice for a minimum of 4,000 hours in another jurisdiction.

(4) An applicant for licensure by endorsement as a licensed independent clinical social worker (i) is not required to meet the license requirements specified in subdivision 5, paragraph (a), clause (2), and (ii) is not required to demonstrate that the applicant has obtained 200 hours of supervision as specified in section 148E.115, subdivision 1, provided that the applicant has engaged in authorized clinical social work practice for a minimum of 4,000 hours in another jurisdiction.

Subd. 8. Criminal background checks. (a) Except as provided in paragraph (b), an initial license application must be accompanied by:

(1) a form provided by the board authorizing the board to complete a criminal background check; and

(2) the criminal background check fee specified by the Bureau of Criminal Apprehension.

Criminal background check fees collected by the board must be used to reimburse the Bureau of Criminal Apprehension for the criminal background checks.

(b) An applicant who has previously submitted a license application authorizing the board to complete a criminal background check is exempt from the requirement specified in paragraph (a).

(c) If a criminal background check indicates that an applicant has engaged in criminal behavior, the board may take action according to sections 148E.255 to 148E.270.

Subd. 9. Effective date. The effective date of an initial license is the day on which the board receives the applicable license fee from an applicant approved for licensure.

Subd. 10. Expiration date. The expiration date of an initial license is the last day of the licensee's birth month in the second calendar year following the effective date of the initial license.

Subd. 11. Change in license. (a) A licensee who changes from a licensed social worker to a licensed graduate social worker, or from a licensed graduate social worker to a licensed independent social worker, or from a licensed graduate social worker or licensed independent social worker to a licensed independent clinical social worker, must pay the prorated share of the fee for the new license.

(b) The effective date of the new license is the day on which the board receives the applicable license fee from an applicant approved for the new license.

(c) The expiration date of the new license is the same date as the expiration date of the license held by the licensee prior to the change in the license.

History: 2007 c 123 s 73,138; 2009 c 157 art 3 s 8,49; 2012 c 197 art 1 s 1



Section 148E.0555 — LICENSE REQUIREMENTS; GRANDFATHERING.

Subdivision 1. Grandfathering period. (a) The board shall issue a license to an applicant who meets all the requirements in this section and has submitted a completed, signed application and the required fee between January 1, 2013, and December 31, 2014.

(b) If the applicant does not provide all of the information requested by the board by December 31, 2015, the applicant is considered ineligible and the application for licensure is closed.

Subd. 2. Eligible agency personnel. When submitting the application for licensure, the applicant must provide evidence satisfactory to the board that the applicant is currently employed by a:

(1) Minnesota city or state agency, and:

(i) at any time within three years of the date of submitting an application for licensure was presented to the public by any title incorporating the words "social work" or "social worker," while employed by that agency for a minimum of six months; or

(ii) at any time within three years of the date of submitting an application for licensure was engaged in the practice of social work, including clinical social work, as described in section 148E.010, subdivisions 6 and 11, while employed by that agency for a minimum of six months; or

(2) private nonprofit or tribal agency whose primary service focus addresses ethnic minority populations, and the applicant is a member of an ethnic minority population within the agency, previously exempt from licensure under Minnesota Statutes 2010, section 148D.065, subdivision 5, and section 148E.065, subdivision 5, and:

(i) at any time within three years of the date of submitting an application for licensure was presented to the public by any title incorporating the words "social work" or "social worker," while employed by that agency for a minimum of six months; or

(ii) at any time within three years of the date of submitting an application for licensure was engaged in the practice of social work, including clinical social work, as described under section 148E.010, subdivisions 6 and 11, while employed by that agency for a minimum of six months.

Subd. 3. Qualifications during grandfathering for licensure as LSW. (a) To be licensed as a licensed social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has completed a baccalaureate degree:

(1) in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board; or

(2) in psychology, sociology, human services, or social and behavioral sciences from an accredited college or university; or

(3) with a major in any field from an accredited college or university, and one year of experience in the practice of social work as described in section 148E.010, subdivision 11.

(b) To be licensed as a licensed social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has:

(1) submitted a completed, signed application and the license fee in section 148E.180;

(2) for applications submitted electronically, provided an attestation as specified by the board;

(3) submitted the criminal background check fee and a form provided by the board authorizing a criminal background check;

(4) paid the applicable license fee in section 148E.180; and

(5) not engaged in conduct that was or would be in violation of the standards of practice specified in Minnesota Statutes 2010, sections 148D.195 to 148D.240, and sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(c) An application that is not completed and signed, or that is not accompanied by the correct license fee, must be returned to the applicant, along with any fee submitted, and is void.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements and provide all of the information requested by the board according to paragraphs (a) and (b).

(f) Prelicensure supervised practice hours may be applied to meet the requirements of this section. Hours obtained prior to August 1, 2011, must meet the supervised practice requirements in Minnesota Statutes 2010, sections 148D.100 to 148D.125, and hours obtained on or after August 1, 2011, must meet the supervised practice requirements in sections 148E.100 to 148E.125.

(g) In addition to the required supervisors listed in Minnesota Statutes 2010, section 148D.120 and section 148E.120, an alternate supervisor may include a qualified professional who has a bachelor's or graduate degree, and the authority to direct the practice of the applicant, including, but not limited to, an agency director, or agency or consulting supervisor, as determined appropriate by the board.

(h) Unless completed at the time of application for licensure, a licensee granted a license by the board under this section must meet the supervised practice requirements in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

Subd. 4. Qualifications during grandfathering for licensure as LGSW. (a) To be licensed as a licensed graduate social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has completed a graduate degree:

(1) in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board; or

(2) in psychology, sociology, marriage and family therapy, human services, or social and behavioral sciences from an accredited college or university; or

(3) with a major in any field from an accredited college or university, and one year of experience in the practice of social work as described in section 148E.010, subdivisions 6 and 11.

(b) To be licensed as a licensed graduate social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has:

(1) submitted a completed, signed application and the license fee in section 148E.180;

(2) for applications submitted electronically, provided an attestation as specified by the board;

(3) submitted the criminal background check fee and a form provided by the board authorizing a criminal background check;

(4) paid the applicable license fee in section 148E.180; and

(5) not engaged in conduct that was or would be in violation of the standards of practice specified in Minnesota Statutes 2010, sections 148D.195 to 148D.240, and sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(c) An application that is not completed and signed, or that is not accompanied by the correct license fee, must be returned to the applicant, along with any fee submitted, and is void.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements and provide all of the information requested by the board according to paragraphs (a) and (b).

(f) Prelicensure supervised practice hours may be applied to meet the requirements of this section. Hours obtained prior to August 1, 2011, must meet the supervised practice requirements in Minnesota Statutes 2010, sections 148D.100 to 148D.125, and hours obtained on or after August 1, 2011, must meet the supervised practice requirements in sections 148E.100 to 148E.125.

(g) In addition to the required supervisors listed in Minnesota Statutes 2010, section 148D.120 and section 148E.120, an alternate supervisor of nonclinical practice may include a qualified professional who has a bachelor's or graduate degree, and the authority to direct the practice of the applicant, including, but not limited to, an agency director, or agency or consulting supervisor, as determined appropriate by the board.

(h) Unless completed at the time of application for licensure, a licensee granted a license by the board under this section must meet the supervised practice requirements specified in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

Subd. 5. Qualifications during grandfathering for licensure as LISW. (a) To be licensed as a licensed independent social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has completed a graduate degree:

(1) in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board; or

(2) in psychology, sociology, marriage and family therapy, human services, or social and behavioral sciences from an accredited college or university; or

(3) with a major in any field from an accredited college or university, and one year of experience in the practice of social work according to section 148E.010, subdivision 11.

(b) To be licensed as a licensed independent social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has:

(1) practiced social work as defined in section 148E.010, subdivision 11, and has met the supervised practice requirements as follows: (i) for hours obtained prior to August 1, 2011, has met the requirements in Minnesota Statutes 2010, sections 148D.100 to 148D.125; (ii) for hours obtained after August 1, 2011, has met the requirements in sections 148E.100 to 148E.125; and (iii) in addition to the supervisors listed in Minnesota Statutes 2010, section 148D.120, or section 148E.120, an alternate supervisor of nonclinical practice may include a qualified professional who has a bachelor's or graduate degree and the authority to direct the practice of the applicant, including but not limited to an agency director, or agency or consulting supervisor as determined by the board;

(2) submitted a completed, signed application and the license fee in section 148E.180;

(3) for applications submitted electronically, provided an attestation as specified by the board;

(4) submitted the criminal background check fee and a form provided by the board authorizing a criminal background check;

(5) paid the applicable license fee specified in section 148E.180; and

(6) not engaged in conduct that was or would be in violation of the standards of practice specified in Minnesota Statutes 2010, sections 148D.195 to 148D.240, and sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(c) An application that is not completed, signed, and accompanied by the correct license fee must be returned to the applicant, along with any fee submitted, and is void.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements and provide all of the information requested by the board according to paragraphs (a) and (b).

(f) Upon licensure, a licensed independent social worker who practices clinical social work must meet the supervised practice requirements specified in sections 148E.100 to 148E.125. If a licensee does not meet the supervised practice requirements, the board may take action according to sections 148E.255 to 148E.270.

Subd. 6. Qualifications during grandfathering for licensure as LICSW. (a) To be licensed as a licensed independent clinical social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has:

(1) completed a graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board; or

(2) completed a graduate degree and is a mental health professional according to section 245.462, subdivision 18, clauses (1) to (6).

(b) To be licensed as a licensed independent clinical social worker, an applicant for licensure under this section must provide evidence satisfactory to the board that the individual has:

(1) practiced clinical social work as defined in section 148E.010, subdivision 6, including both diagnosis and treatment, and has met the supervised practice requirements specified in sections 148E.100 to 148E.125, excluding the 1,800 hours of direct clinical client contact specified in section 148E.115, subdivision 1, except that supervised practice hours obtained prior to August 1, 2011, must meet the requirements in Minnesota Statutes 2010, sections 148D.100 to 148D.125;

(2) submitted a completed, signed application and the license fee in section 148E.180;

(3) for applications submitted electronically, provided an attestation as specified by the board;

(4) submitted the criminal background check fee and a form provided by the board authorizing a criminal background check;

(5) paid the license fee in section 148E.180; and

(6) not engaged in conduct that was or would be in violation of the standards of practice specified in Minnesota Statutes 2010, sections 148D.195 to 148D.240, and sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(c) An application which is not completed, signed, and accompanied by the correct license fee must be returned to the applicant, along with any fee submitted, and is void.

(d) By submitting an application for licensure, an applicant authorizes the board to investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation.

(e) Within one year of the time the board receives an application for licensure, the applicant must meet all the requirements and provide all of the information requested by the board.

Subd. 7. Criminal background checks. The provisions of section 148E.055, subdivision 8, apply to criminal background checks described under this section.

History: 2012 c 197 art 1 s 2; 2013 c 25 s 1



Section 148E.0556 — LICENSED INDEPENDENT SOCIAL WORKER; TRANSITION PERIOD EXCEPTION.

At any time on or after January 1, 2013, until December 31, 2017, to qualify for a licensed independent social worker license, an applicant must submit an application to the board for a licensed independent social worker license and:

(1) hold a current licensed graduate social worker license issued through grandfathering under section 148E.0555, subdivision 4, and:

(i) meet all requirements in effect at the time of application according to section 148E.055, subdivision 4, paragraph (a), excluding clause (1); and

(ii) meet the supervised practice requirements according to section 148E.055, subdivision 4, paragraph (a), clause (2); or

(2) hold a current licensed graduate social worker license issued through grandfathering prior to July 1, 1996, and:

(i) meet all requirements in effect at the time of application according to section 148E.055, subdivision 4, paragraph (a), excluding clause (1); and

(ii) meet the supervised practice requirements according to section 148E.055, subdivision 4, paragraph (a), clause (2).

History: 2012 c 197 art 1 s 3



Section 148E.0557 — LICENSED INDEPENDENT CLINICAL SOCIAL WORKER; TRANSITION PERIOD EXCEPTION.

At any time on or after January 1, 2013, until December 31, 2017, to qualify for a licensed independent clinical social worker license, an applicant must submit an application to the board for a licensed independent clinical social worker license and:

(1) hold a current licensed graduate social worker or licensed independent social worker license issued through grandfathering under section 148E.0555, subdivision 4 or 5, and:

(i) meet all requirements in effect at the time of application according to section 148E.055, subdivision 5, paragraph (a), excluding clause (1); and

(ii) meet the supervised practice requirements according to section 148E.055, subdivision 5, paragraph (a), clause (3); or

(2) hold a current licensed graduate social worker or licensed independent social worker license issued through grandfathering prior to July 1, 1996, and:

(i) meet all requirements in effect at the time of application according to section 148E.055, subdivision 5, paragraph (a), excluding clause (1); and

(ii) meet the supervised practice requirements according to section 148E.055, subdivision 5, paragraph (a), clause (3).

History: 2012 c 197 art 1 s 4



Section 148E.060 — TEMPORARY LICENSES.

Subdivision 1. Students and other persons not currently licensed in another jurisdiction. (a) The board may issue a temporary license to practice social work to an applicant who is not licensed or credentialed to practice social work in any jurisdiction but has:

(1) applied for a license under section 148E.055;

(2) applied for a temporary license on a form provided by the board;

(3) submitted a form provided by the board authorizing the board to complete a criminal background check;

(4) passed the applicable licensure examination provided for in section 148E.055;

(5) attested on a form provided by the board that the applicant has completed the requirements for a baccalaureate or graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board, or a doctorate in social work from an accredited university; and

(6) not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) A temporary license issued under this subdivision expires after six months.

Subd. 2. Emergency situations and persons currently licensed in another jurisdiction. (a) The board may issue a temporary license to practice social work to an applicant who is licensed or credentialed to practice social work in another jurisdiction, may or may not have applied for a license under section 148E.055, and has:

(1) applied for a temporary license on a form provided by the board;

(2) submitted a form provided by the board authorizing the board to complete a criminal background check;

(3) submitted evidence satisfactory to the board that the applicant is currently licensed or credentialed to practice social work in another jurisdiction;

(4) attested on a form provided by the board that the applicant has completed the requirements for a baccalaureate or graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board, or a doctorate in social work from an accredited university; and

(5) not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) A temporary license issued under this subdivision expires after six months.

Subd. 2a. Programs in candidacy status. (a) The board may issue a temporary license to practice social work to an applicant who has completed the requirements for a baccalaureate or graduate degree in social work from a program in candidacy status with the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board, and has:

(1) applied for a license under section 148E.055;

(2) applied for a temporary license on a form provided by the board;

(3) submitted a form provided by the board authorizing the board to complete a criminal background check;

(4) passed the applicable licensure examination provided for in section 148E.055; and

(5) not engaged in conduct that is in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that is in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) A temporary license issued under this subdivision expires after 12 months but may be extended at the board's discretion upon a showing that the social work program remains in good standing with the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board. If the board receives notice from the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accrediting body designated by the board that the social work program is not in good standing, or that the accreditation will not be granted to the social work program, the temporary license is immediately revoked.

Subd. 3. Teachers. (a) The board may issue a temporary license to practice social work to an applicant whose permanent residence is outside the United States, who is teaching social work at an academic institution in Minnesota for a period not to exceed 12 months, who may or may not have applied for a license under section 148E.055, and who has:

(1) applied for a temporary license on a form provided by the board;

(2) submitted a form provided by the board authorizing the board to complete a criminal background check;

(3) attested on a form provided by the board that the applicant has completed the requirements for a baccalaureate or graduate degree in social work; and

(4) has not engaged in conduct that was or would be in violation of the standards of practice specified in sections 148E.195 to 148E.240. If the applicant has engaged in conduct that was or would be in violation of the standards of practice, the board may take action according to sections 148E.255 to 148E.270.

(b) A temporary license issued under this subdivision expires after 12 months.

Subd. 4. Temporary license application fee. An applicant for a temporary license must pay the application fee specified in section 148E.180 plus the required fee for the cost of the criminal background check. Only one fee for the cost of the criminal background check must be submitted when the applicant is applying for both a temporary license and a license under section 148E.055.

Subd. 5. Temporary license term. A temporary license is valid until expiration, or until the board issues or denies the license according to section 148E.055, or until the board revokes the temporary license, whichever comes first. A temporary license is nonrenewable.

Subd. 6. Licensee with temporary license; baccalaureate degree. A licensee with a temporary license who has provided evidence to the board that the licensee has completed the requirements for a baccalaureate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board may temporarily engage in social work practice except that a licensee with a temporary license may not engage in clinical social work practice.

Subd. 7. Licensee with temporary license; graduate degree. A licensee with a temporary license who has provided evidence to the board that the licensee has completed the requirements for a graduate degree in social work from a program accredited by the Council on Social Work Education, the Canadian Association of Schools of Social Work, or a similar accreditation body designated by the board may temporarily engage in social work practice, including clinical practice.

Subd. 8. Supervision requirements. (a) Except as provided in paragraph (b), an applicant who is not currently licensed or credentialed to practice social work in another jurisdiction and who obtains a temporary license may practice social work only under the supervision of an individual licensed as a social worker who is eligible to provide supervision under sections 148E.100 to 148E.125. Before the applicant is approved for licensure, the applicant's supervisor must attest to the board's satisfaction that the applicant has practiced social work under supervision. This supervision applies toward the supervision required after licensure.

(b) If an applicant is currently licensed or credentialed to practice social work in another jurisdiction, and receives a temporary license according to subdivision 3, the requirements specified in paragraph (a) do not apply. However, if an applicant with a temporary license chooses to practice social work under supervision, the supervision applies to the requirements specified in sections 148E.100 to 148E.125.

Subd. 9. Prohibition on practice. An applicant for a temporary license must not practice social work in Minnesota, except as provided in section 148E.065, until the applicant has been granted a temporary license.

Subd. 10. Representation of professional status. In making representations of professional status to the public, a licensee with a temporary license must state that the licensee has a temporary license.

Subd. 11. Standards of practice. A licensee with a temporary license must conduct all professional activities as a social worker according to the requirements of sections 148E.195 to 148E.240.

Subd. 12. [Repealed, 2015 c 71 art 10 s 34]

Subd. 13. Revocation of temporary license. The board may immediately revoke the temporary license of any licensee who violates any requirements of this section. The revocation must be made for cause, without notice or opportunity to be heard. A licensee whose temporary license is revoked must immediately return the temporary license to the board.

History: 2007 c 123 s 74,138; 2012 c 197 art 1 s 5-9



Section 148E.065 — EXEMPTIONS.

Subdivision 1. Other professionals. Nothing in this chapter may be construed to prevent members of other professions or occupations from performing functions for which they are qualified or licensed. This exception includes but is not limited to: licensed physicians, registered nurses, licensed practical nurses, licensed psychologists, psychological practitioners, probation officers, members of the clergy and Christian Science practitioners, attorneys, marriage and family therapists, alcohol and drug counselors, professional counselors, school counselors, and registered occupational therapists or certified occupational therapist assistants. These persons must not, however, hold themselves out to the public by any title or description stating or implying that they are engaged in the practice of social work, or that they are licensed to engage in the practice of social work. Persons engaged in the practice of social work are not exempt from the board's jurisdiction solely by the use of one of the titles in this subdivision.

Subd. 2. Students. An internship, externship, or any other social work experience that is required for the completion of an accredited program of social work does not constitute the practice of social work under this chapter. Students exempted under this section may use the title "social work intern."

Subd. 3. [Repealed, 2012 c 197 art 1 s 19]

Subd. 4. [Expired, 2012 c 197 art 1 s 11]

Subd. 4a. City, county, and state social workers. Beginning July 1, 2016, the licensure of city, county, and state agency social workers is voluntary, except an individual who is newly employed by a city or state agency after July 1, 2016, must be licensed if the individual who provides social work services, as those services are defined in section 148E.010, subdivision 11, paragraph (b), is presented to the public by any title incorporating the words "social work" or "social worker."

Subd. 5. [Expired, 2012 c 197 art 1 s 13]

Subd. 5a. Tribes and private nonprofit agencies; voluntary licensure. (a) The licensure of social workers who are employed by federally recognized tribes is voluntary.

(b) The licensure of private, nonprofit, nontribal agency social workers whose primary service focus addresses ethnic minority populations, and who are themselves members of ethnic minority populations within those agencies, is voluntary until July 1, 2016, when newly employed individuals who practice social work must be licensed as required under section 148E.055, subdivision 1.

History: 2007 c 123 s 75,138; 2012 c 197 art 1 s 10-14; 2013 c 108 art 2 s 3,44; art 15 s 3,4; 2015 c 78 art 6 s 2



Section 148E.070 — LICENSE RENEWALS.

Subdivision 1. License renewal term. (a) If a license is renewed, the license must be renewed for a two-year renewal term. The renewal term is the period from the effective date of an initial or renewed license to the expiration date of the license.

(b) The effective date of a renewed license is the day following the expiration date of the expired license.

(c) The expiration date of a renewed license is the last day of the licensee's birth month in the second calendar year following the effective date of the renewed license.

Subd. 2. Mailing license renewal notices. The board must mail a notice for license renewal to a licensee at least 45 days before the expiration date of the license. Mailing the notice by United States mail to the licensee's last known mailing address constitutes valid mailing. Failure to receive the renewal notice does not relieve a licensee of the obligation to renew a license and to pay the renewal fee.

Subd. 3. Submitting license renewal applications. (a) In order to renew a license, a licensee must submit:

(1) a completed, signed application for license renewal; and

(2) the applicable renewal fee specified in section 148E.180.

The completed, signed application and renewal fee must be received by the board prior to midnight of the day of the license expiration date. For renewals submitted electronically, a "signed application" means providing an attestation as specified by the board.

(b) An application which is not completed and signed, or which is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void.

(c) The completed, signed application must include documentation that the licensee has met the continuing education requirements specified in sections 148E.130 to 148E.170 and, if applicable, the supervised practice requirements specified in sections 148E.100 to 148E.125.

(d) By submitting a renewal application, an applicant authorizes the board to:

(1) investigate any information provided or requested in the application. The board may request that the applicant provide additional information, verification, or documentation;

(2) conduct an audit to determine if the applicant has met the continuing education requirements specified in sections 148E.130 to 148E.170; and

(3) if applicable, conduct an audit to determine whether the applicant has met the supervision requirements specified in sections 148E.100 to 148E.125.

(e) If a licensee's application for license renewal meets the requirements specified in paragraph (a), the licensee may continue to practice after the license expiration date until the board approves or denies the application.

Subd. 4. Renewal late fee. An application that is received after the license expiration date must be accompanied by the renewal late fee specified in section 148E.180 in addition to the applicable renewal fee. The application, renewal fee, and renewal late fee must be received by the board within 60 days of the license expiration date, or the license automatically expires.

Subd. 5. Expired license. (a) If an application does not meet the requirements specified in subdivisions 3 and 4, the license automatically expires. A licensee whose license has expired may reactivate a license by meeting the requirements in section 148E.080 or be relicensed by meeting the requirements specified in section 148E.055.

(b) The board may take action according to sections 148E.255 to 148E.270 based on a licensee's conduct before the expiration of the license.

(c) An expired license may be reactivated within one year of the expiration date specified in section 148E.080. After one year of the expiration date, an individual may apply for a new license according to section 148E.055.

History: 2007 c 123 s 76,138



Section 148E.075 — ALTERNATE LICENSES.

Subdivision 1. Temporary leave license. (a) A licensee qualifies for temporary leave from active practice if the licensee demonstrates to the satisfaction of the board that the licensee is not engaged in the practice of social work in any setting, including settings in which social workers are exempt from licensure according to section 148E.065. A licensee who is granted temporary leave from active practice may reactivate the license according to section 148E.080.

(b) A licensee may maintain a temporary leave license for no more than four consecutive years.

(c) A licensee who is granted temporary leave from active practice may reactivate the license according to section 148E.080. If a licensee does not apply for reactivation within 60 days following the end of the consecutive four-year period, the license automatically expires. An individual with an expired license may apply for new licensure according to section 148E.055.

(d) Except as provided in paragraph (e), a licensee who holds a temporary leave license must not practice, attempt to practice, offer to practice, or advertise or hold out as authorized to practice social work.

(e) The board may grant a variance to the requirements of paragraph (d) if a licensee on temporary leave license provides emergency social work services. A variance is granted only if the board provides the variance in writing to the licensee. The board may impose conditions or restrictions on the variance.

(f) In making representations of professional status to the public, when holding a temporary leave license, a licensee must state that the license is not active and that the licensee cannot practice social work.

Subd. 1a. Emeritus inactive license. (a) A licensee qualifies for an emeritus inactive license if the licensee demonstrates to the satisfaction of the board that the licensee is:

(1) retired from social work practice; and

(2) not engaged in the practice of social work in any setting, including settings in which social workers are exempt from licensure according to section 148E.065.

(b) A licensee with an emeritus inactive license may apply for reactivation according to section 148E.080 only during the four years following the granting of the emeritus inactive license. However, after four years following the granting of the emeritus inactive license, an individual may apply for new licensure according to section 148E.055.

(c) Except as provided in paragraph (d), a licensee who holds an emeritus inactive license must not practice, attempt to practice, offer to practice, or advertise or hold out as authorized to practice social work.

(d) The board may grant a variance to the requirements of paragraph (c) if a licensee on emeritus inactive license provides emergency social work services. A variance is granted only if the board provides the variance in writing to the licensee. The board may impose conditions or restrictions on the variance.

(e) In making representations of professional status to the public, when holding an emeritus inactive license, a licensee must state that the license is not active and that the licensee cannot practice social work.

Subd. 1b. Emeritus active license. (a) A licensee qualifies for an emeritus active license if the applicant demonstrates to the satisfaction of the board that the licensee is:

(1) retired from social work practice; and

(2) in compliance with the supervised practice requirements, as applicable, under sections 148E.100 to 148E.125.

(b) A licensee who is issued an emeritus active license is only authorized to engage in:

(1) pro bono or unpaid social work practice as specified in section 148E.010, subdivisions 6 and 11; or

(2) paid social work practice not to exceed 240 clock hours per calendar year, for the exclusive purpose to provide licensing supervision as specified in sections 148E.100 to 148E.125; and

(3) the authorized scope of practice specified in section 148E.050.

(c) An emeritus active license must be renewed according to the requirements specified in section 148E.070, subdivisions 1, 2, 3, 4, and 5.

(d) At the time of license renewal a licensee must provide evidence satisfactory to the board that the licensee has, during the renewal term, completed 20 clock hours of continuing education, including at least two clock hours in ethics, as specified in section 148E.130:

(1) for licensed independent clinical social workers, at least 12 clock hours must be in the clinical content areas specified in section 148E.055, subdivision 5; and

(2) for social workers providing supervision according to sections 148E.100 to 148E.125, at least three clock hours must be in the practice of supervision.

(e) Independent study hours must not consist of more than eight clock hours of continuing education per renewal term.

(f) Failure to renew an active emeritus license on the expiration date will result in an expired license as specified in section 148E.070, subdivision 5.

(g) The board may grant a variance to the requirements of paragraph (b) if a licensee holding an emeritus active license provides emergency social work services. A variance is granted only if the board provides the variance in writing to the licensee. The board may impose conditions or restrictions on the variance.

(h) In making representations of professional status to the public, when holding an emeritus active license, a licensee must state that an emeritus active license authorizes only pro bono or unpaid social work practice, or paid social work practice not to exceed 240 clock hours per calendar year, for the exclusive purpose to provide licensing supervision as specified in sections 148E.100 to 148E.125.

(i) Notwithstanding the time limit and emeritus active license renewal requirements specified in this section, a licensee who possesses an emeritus active license may reactivate the license according to section 148E.080 or apply for new licensure according to section 148E.055.

Subd. 2. Application. A licensee may apply for temporary leave license, emeritus inactive license, or emeritus active license:

(1) at any time when currently licensed under section 148E.055, 148E.0555, 148E.0556, or 148E.0557, or when licensed as specified in this section, by submitting an application form required by the board; or

(2) as an alternative to applying for the renewal of a license by so recording on the application form required by the board and submitting the completed, signed application to the board.

An application that is not completed or signed, or that is not accompanied by the correct fee, must be returned to the applicant, along with any fee submitted, and is void. For applications submitted electronically, a "signed application" means providing an attestation as specified by the board.

Subd. 3. Fee. (a) Regardless of when the application for temporary leave license or emeritus inactive license is submitted, the temporary leave license or emeritus inactive license fee specified in section 148E.180, whichever is applicable, must accompany the application. A licensee who is approved for temporary leave license or emeritus inactive license before the license expiration date is not entitled to receive a refund for any portion of the license or renewal fee.

(b) If an application for temporary leave or emeritus active license is received after the license expiration date, the licensee must pay a renewal late fee as specified in section 148E.180 in addition to the temporary leave fee.

(c) Regardless of when the application for emeritus active license is submitted, the emeritus active license fee is one-half of the renewal fee for the applicable license specified in section 148E.180, subdivision 3, and must accompany the application. A licensee who is approved for emeritus active license before the license expiration date is not entitled to receive a refund for any portion of the license or renewal fee.

Subd. 4. [Repealed, 2015 c 71 art 10 s 34]

Subd. 5. [Repealed, 2015 c 71 art 10 s 34]

Subd. 6. [Repealed, 2015 c 71 art 10 s 34]

Subd. 7. [Repealed, 2015 c 71 art 10 s 34]

Subd. 8. Disciplinary or other action. The board may resolve any pending complaints against a licensee before approving an application for an alternate license specified in this section. The board may take action according to sections 148E.255 to 148E.270 against a licensee who is issued an alternate license specified in this section based on conduct occurring before the license is inactive or conduct occurring while the license is effective.

History: 2007 c 123 s 77,138; 2015 c 71 art 10 s 15



Section 148E.080 — REACTIVATIONS.

Subdivision 1. Mailing notices to licensees on temporary leave. The board must mail a notice for reactivation to a licensee on temporary leave at least 45 days before the expiration date of the license according to section 148E.075, subdivision 1. Mailing the notice by United States mail to the licensee's last known mailing address constitutes valid mailing. Failure to receive the reactivation notice does not relieve a licensee of the obligation to comply with the provisions of this section to reactivate a license.

Subd. 2. Reactivation from a temporary leave or emeritus status. To reactivate a license from a temporary leave or emeritus status, a licensee must do the following within the time period specified in section 148E.075, subdivisions 1, 1a, and 1b:

(1) complete an application form specified by the board;

(2) document compliance with the continuing education requirements specified in subdivision 4;

(3) submit a supervision plan, if required;

(4) pay the reactivation of a license fee specified in section 148E.180; and

(5) pay the wall certificate fee according to section 148E.095, subdivision 1, paragraph (b) or (c), if the licensee needs a duplicate license.

Subd. 3. Reactivation of an expired license. To reactivate an expired license, a licensee must do the following within one year of the expiration date:

(1) complete an application form specified by the board;

(2) document compliance with the continuing education requirements that were in effect at the time the license expired;

(3) document compliance with the supervision requirements, if applicable, that were in effect at the time the license expired; and

(4) pay the reactivation of an expired license fee specified in section 148E.180.

Subd. 4. Continuing education requirements. (a) A licensee who is on temporary leave or who has an emeritus license must obtain the continuing education hours that would be required if the license was active. At the time of reactivation, the licensee must document compliance with the continuing education requirements specified in sections 148E.130 to 148E.170.

(b) A licensee applying for reactivation according to subdivision 2 or 3 may apply for a variance to the continuing education requirements according to sections 148E.130 to 148E.170.

Subd. 5. Reactivation of a voluntarily terminated license. To reactivate a voluntarily terminated license, a licensee must do the following within one year of the date the voluntary termination takes effect:

(1) complete an application form specified by the board;

(2) document compliance with the continuing education requirements that were in effect at the time the license was voluntarily terminated;

(3) document compliance with the supervision requirements, if applicable, that were in effect at the time the license was voluntarily terminated; and

(4) pay the reactivation of an expired or voluntarily terminated license fee specified in section 148E.180.

History: 2007 c 123 s 78,138; 2015 c 71 art 10 s 16,17



Section 148E.085 — VOLUNTARY TERMINATIONS.

Subdivision 1. Requests for voluntary termination. (a) A licensee may request voluntary termination of a license if the licensee demonstrates to the satisfaction of the board that the licensee is not engaged in the practice of social work in any setting except settings in which social workers are exempt from licensure according to section 148E.065.

(b) A licensee may apply for voluntary termination:

(1) at any time by submitting an application; or

(2) as an alternative to applying for the renewal of a license by so recording on the application for license renewal and submitting the completed, signed application to the board.

For applications submitted electronically, a "signed application" means providing an attestation as specified by the board. An application that is not completed and signed must be returned to the applicant and is void.

(c) The board may resolve any pending complaints against a licensee before approving a request for voluntary termination.

Subd. 2. Application for new licensure. A licensee who has voluntarily terminated a license may not reactivate the license after one year following the date the voluntary termination takes effect. However, a licensee who has voluntarily terminated a license may apply for a new license according to section 148E.055.

Subd. 3. Prohibition on practice. A licensee who has voluntarily terminated a license must not practice, attempt to practice, offer to practice, or advertise or hold out as authorized to practice social work, except when the individual is exempt from licensure according to section 148E.065.

Subd. 4. Disciplinary or other action. The board may take action according to sections 148E.255 to 148E.270 against a licensee whose license has been terminated based on conduct occurring before the license is terminated or for practicing social work without a license.

History: 2007 c 123 s 79,138



Section 148E.090 — NAME; CHANGE OF NAME OR ADDRESS.

Subdivision 1. Name. A licensee must use the licensee's legal name or a professional name. If the licensee uses a professional name, the licensee must inform the board in writing of both the licensee's professional name and legal name and must comply with the requirements of this section.

Subd. 2. Legal name change. Within 30 days after changing the licensee's legal name, a licensee must:

(1) request a new license wall certificate;

(2) provide legal verification of the name change; and

(3) pay the license wall certificate fee specified in section 148E.180.

Subd. 3. Professional name change. Within 30 days after changing the licensee's professional name, a licensee must:

(1) request a new license wall certificate;

(2) provide a notarized statement attesting to the name change; and

(3) pay the license wall certificate fee specified in section 148E.180.

Subd. 4. Address or telephone change. When a licensee changes a mailing address, home address, work address, e-mail address, or daytime public telephone number, the licensee must notify the board of the change electronically or in writing no more than 30 days after the date of the change.

History: 2007 c 123 s 80,138



Section 148E.095 — LICENSE CERTIFICATE OR CARD.

Subdivision 1. License wall certificate. (a) The board must issue a new license wall certificate when the board issues a new license. No fee in addition to the applicable license fee specified in section 148E.180 is required.

(b) The board must replace a license wall certificate when:

(1) a licensee submits an affidavit to the board that the original license wall certificate was lost, stolen, or destroyed; and

(2) the licensee submits the license wall certificate fee specified in section 148E.180.

(c) The board must issue a revised license wall certificate when:

(1) a licensee requests a revised license wall certificate according to this section; and

(2) a licensee submits the license wall certificate fee specified in section 148E.180.

(d) The board must issue an additional license wall certificate when:

(1) a licensee submits a written request for a new certificate because the licensee practices in more than one location; and

(2) the licensee submits the license wall certificate fee specified in section 148E.180.

Subd. 2. License card. (a) The board must issue a new license card when the board issues a new license. No fee in addition to the applicable license fee specified in section 148E.180 is required.

(b) The board must replace a license card when a licensee submits:

(1) an affidavit to the board that the original license card was lost, stolen, or destroyed; and

(2) the license card fee specified in section 148E.180.

(c) The board must issue a revised license card when the licensee submits a written request for a new license wall certificate because of a new professional or legal name according to section 148E.090, subdivision 2 or 3. No fee in addition to the one specified in subdivision 1, paragraph (b), is required.

History: 2007 c 123 s 81,138



Section 148E.100 — LICENSED SOCIAL WORKERS; SUPERVISED PRACTICE.

Subdivision 1. Supervision required after licensure. After receiving a license from the board as a licensed social worker, the licensed social worker must obtain at least 100 hours of supervision according to the requirements of this section.

Subd. 2. Practice requirements. The supervision required by subdivision 1 must be obtained during the first 4,000 hours of postbaccalaureate social work practice authorized by law. At least four hours of supervision must be obtained during every 160 hours of practice.

Subd. 2a. Supervised practice obtained prior to August 1, 2011. (a) Notwithstanding the requirements in subdivisions 1 and 2, the board shall approve hours of supervised practice completed prior to August 1, 2011, which comply with Minnesota Statutes 2010, sections 148D.100 to 148D.125. These hours must apply to supervised practice requirements in effect as specified in this section.

(b) Any additional hours of supervised practice obtained effective August 1, 2011, must comply with the increased requirements specified in this section.

Subd. 3. Types of supervision. Of the 100 hours of supervision required under subdivision 1:

(1) 50 hours must be provided through one-on-one supervision, including: (i) a minimum of 25 hours of in-person supervision, and (ii) no more than 25 hours of supervision via eye-to-eye electronic media, while maintaining visual contact; and

(2) 50 hours must be provided through: (i) one-on-one supervision, or (ii) group supervision. The supervision may be in person, by telephone, or via eye-to-eye electronic media, while maintaining visual contact. The supervision must not be provided by e-mail. Group supervision is limited to six supervisees.

Subd. 4. Supervisor requirements. The supervision required by subdivision 1 must be provided by a supervisor who meets the requirements specified in section 148E.120. The supervision must be provided by a:

(1) licensed social worker who has completed the supervised practice requirements;

(2) licensed graduate social worker, licensed independent social worker, or licensed independent clinical social worker; or

(3) supervisor who meets the requirements specified in section 148E.120, subdivision 2.

Subd. 5. Supervisee requirements. The supervisee must:

(1) to the satisfaction of the supervisor, practice competently and ethically according to professional social work knowledge, skills, and values;

(2) receive supervision in the following content areas:

(i) development of professional values and responsibilities;

(ii) practice skills;

(iii) authorized scope of practice;

(iv) ensuring continuing competence; and

(v) ethical standards of practice;

(3) submit a supervision plan according to section 148E.125, subdivision 1; and

(4) submit verification of supervised practice according to section 148E.125, subdivision 3, when a licensed social worker applies for the renewal of a license.

Subd. 6. After completion of supervision requirements. A licensed social worker who fulfills the supervision requirements specified in this section is not required to be supervised after completion of the supervision requirements.

Subd. 7. Verification of supervised practice. The social worker and the social worker's supervisor must submit verification that the supervisee has met or has made progress on meeting the applicable supervision requirements according to section 148E.125, subdivision 3.

History: 2007 c 123 s 82,138; 2009 c 157 art 3 s 9-14,49; 2012 c 187 art 3 s 5



Section 148E.105 — LICENSED GRADUATE SOCIAL WORKERS WHO DO NOT PRACTICE CLINICAL SOCIAL WORK; SUPERVISED PRACTICE.

Subdivision 1. Supervision required after licensure. After receiving a license from the board as a licensed graduate social worker, a licensed graduate social worker not engaged in clinical practice must obtain at least 100 hours of supervision according to the requirements of this section.

Subd. 2. Practice requirements. The supervision required by subdivision 1 must be obtained during the first 4,000 hours of postgraduate social work practice authorized by law. At least four hours of supervision must be obtained during every 160 hours of practice.

Subd. 2a. Supervised practice obtained prior to August 1, 2011. (a) Notwithstanding the requirements in subdivisions 1 and 2, the board shall approve hours of supervised practice completed prior to August 1, 2011, which comply with Minnesota Statutes 2010, sections 148D.100 to 148D.125. These hours shall apply to supervised practice requirements in effect as specified in this section.

(b) Any additional hours of supervised practice obtained effective August 1, 2011, must comply with the increased requirements specified in this section.

Subd. 3. Types of supervision. Of the 100 hours of supervision required under subdivision 1:

(1) 50 hours must be provided though one-on-one supervision, including: (i) a minimum of 25 hours of in-person supervision, and (ii) no more than 25 hours of supervision via eye-to-eye electronic media, while maintaining visual contact; and

(2) 50 hours must be provided through: (i) one-on-one supervision, or (ii) group supervision. The supervision may be in person, by telephone, or via eye-to-eye electronic media, while maintaining visual contact. The supervision must not be provided by e-mail. Group supervision is limited to six supervisees.

Subd. 4. Supervisor requirements. The supervision required by subdivision 1 must be provided by a supervisor who meets the requirements specified in section 148E.120. The supervision must be provided by a:

(1) licensed independent social worker;

(2) licensed graduate social worker who has completed the supervised practice requirements;

(3) licensed independent clinical social worker; or

(4) a supervisor who meets the requirements specified in section 148E.120, subdivision 2.

Subd. 5. Supervisee requirements. The supervisee must:

(1) to the satisfaction of the supervisor, practice competently and ethically according to professional social work knowledge, skills, and values;

(2) receive supervision in the following content areas:

(i) development of professional values and responsibilities;

(ii) practice skills;

(iii) authorized scope of practice;

(iv) ensuring continuing competence; and

(v) ethical standards of practice;

(3) submit a supervision plan according to section 148E.125, subdivision 1; and

(4) verify supervised practice according to section 148E.125, subdivision 3, when:

(i) a licensed graduate social worker applies for the renewal of a license; or

(ii) a licensed graduate social worker applies for a licensed independent social worker license.

Subd. 6. Supervision not required after completion of supervision requirements. A licensed graduate social worker who fulfills the supervision requirements specified in subdivisions 1 to 5, and who does not practice clinical social work, is not required to be supervised after completion of the supervision requirements.

Subd. 7. Verification of supervised practice. A social worker and the social worker's supervisor must submit verification that the supervisee has met or has made progress on meeting the applicable supervision requirements according to section 148E.125, subdivision 3.

Subd. 8. Eligibility to apply for licensure as a licensed independent social worker. Upon completion of 4,000 hours of social work practice, including at least 100 hours of supervision according to the requirements of this section, a licensed graduate social worker is eligible to apply for a licensed independent social worker license according to section 148E.110.

History: 2007 c 123 s 83,138; 2009 c 157 art 3 s 15-19,49; 2012 c 187 art 3 s 6



Section 148E.106 — LICENSED GRADUATE SOCIAL WORKERS WHO PRACTICE CLINICAL SOCIAL WORK; SUPERVISED PRACTICE.

Subdivision 1. Supervision required after licensure. After receiving a license from the board as a licensed graduate social worker, a licensed graduate social worker engaged in clinical practice must obtain at least 200 hours of supervision according to the requirements of this section:

(1) a minimum of four hours and a maximum of eight hours of supervision must be obtained during every 160 hours of practice until the licensed graduate social worker is issued a licensed independent clinical social worker license;

(2) a minimum of 200 hours of supervision must be completed, in addition to all other requirements according to sections 148E.115 to 148E.125, to be eligible to apply for the licensed independent clinical social worker license; and

(3) the supervisee and supervisor are required to adjust the rate of supervision obtained, based on the ratio of four hours of supervision during every 160 hours of practice, to ensure compliance with the requirements in subdivision 2.

Subd. 2. Practice requirements. The supervision required by subdivision 1 must be obtained:

(1) in no less than 4,000 hours and no more than 8,000 hours of postgraduate, clinical social work practice authorized by law, including at least 1,800 hours of direct clinical client contact; and

(2) a minimum of four hours and a maximum of eight hours of supervision must be obtained during every 160 hours of practice.

Subd. 2a. Supervised practice obtained prior to August 1, 2011. (a) Notwithstanding the requirements in subdivisions 1 and 2, the board shall approve hours of supervised practice completed prior to August 1, 2011, which comply with Minnesota Statutes 2010, sections 148D.100 to 148D.125. These hours shall apply to supervised practice requirements in effect as specified in this section.

(b) Any additional hours of supervised practice obtained effective August 1, 2011, must comply with the increased requirements specified in this section.

(c) Notwithstanding the requirements in subdivision 2, clause (1), direct clinical client contact hours are (i) not required prior to August 1, 2011, and (ii) not required of a licensed graduate social worker engaged in clinical practice with a licensed graduate social worker license issue date prior to August 1, 2011.

Subd. 3. Types of supervision. Of the 200 hours of supervision required under subdivision 1:

(1) 100 hours must be provided through one-on-one supervision, including: (i) a minimum of 50 hours of in-person supervision, and (ii) no more than 50 hours of supervision via eye-to-eye electronic media, while maintaining visual contact; and

(2) 100 hours must be provided through: (i) one-on-one supervision, or (ii) group supervision. The supervision may be in person, by telephone, or via eye-to-eye electronic media, while maintaining visual contact. The supervision must not be provided by e-mail. Group supervision is limited to six supervisees.

Subd. 4. Supervisor requirements. The supervision required by subdivision 1 must be provided by a supervisor who meets the requirements specified in section 148E.120. The supervision must be provided by a:

(1) licensed independent clinical social worker; or

(2) supervisor who meets the requirements specified in section 148E.120, subdivision 2.

Subd. 5. Supervisee requirements. The supervisee must:

(1) to the satisfaction of the supervisor, practice competently and ethically according to professional social work knowledge, skills, and values;

(2) receive supervision in the following content areas:

(i) development of professional values and responsibilities;

(ii) practice skills;

(iii) authorized scope of practice;

(iv) ensuring continuing competence; and

(v) ethical standards of practice;

(3) submit a supervision plan according to section 148E.125, subdivision 1; and

(4) verify supervised practice according to section 148E.125, subdivision 3, when:

(i) a licensed graduate social worker applies for the renewal of a license; or

(ii) a licensed graduate social worker applies for a licensed independent clinical social worker license.

Subd. 6. [Never effective, 2007 c 123 s 138; 2009 c 157 art 3 s 48]

Subd. 7. Limit on practice of clinical social work. (a) Except as provided in subdivision 8, a licensed graduate social worker must not engage in clinical social work practice under supervision for more than 8,000 hours. In order to practice clinical social work for more than 8,000 hours, a licensed graduate social worker must obtain a licensed independent clinical social worker license.

(b) Notwithstanding the requirements of paragraph (a), the board may grant a licensed graduate social worker permission to engage in clinical social work practice for more than 8,000 hours if the licensed graduate social worker petitions the board and demonstrates to the board's satisfaction that for reasons of personal hardship the licensed graduate social worker should be granted an extension to continue practicing clinical social work under supervision for up to an additional 2,000 hours.

Subd. 8. Eligibility to apply for licensure as a licensed independent clinical social worker. Upon completion of not less than 4,000 hours and not more than 8,000 hours of clinical social work practice, including at least 1,800 hours of direct clinical client contact and 200 hours of supervision according to the requirements of this section, a licensed graduate social worker is eligible to apply for a licensed independent clinical social worker license under section 148E.115, subdivision 1.

Subd. 9. Verification of supervised practice. A social worker and the social worker's supervisor must submit verification that the supervisee has met or has made progress on meeting the applicable supervision requirements according to section 148E.125, subdivision 3.

History: 2007 c 123 s 84,138; 2009 c 157 art 3 s 20-27,49; 2012 c 187 art 3 s 7



Section 148E.110 — LICENSED INDEPENDENT SOCIAL WORKERS; SUPERVISED PRACTICE.

Subdivision 1. Supervision required before licensure. Before becoming licensed as a licensed independent social worker, a person must have obtained at least 100 hours of supervision during 4,000 hours of postgraduate social work practice required by law according to the requirements of section 148E.105. At least four hours of supervision must be obtained during every 160 hours of practice.

Subd. 1a. Supervised practice obtained prior to August 1, 2011. (a) Notwithstanding subdivision 1, the board shall approve supervised practice hours completed prior to August 1, 2011, which comply with Minnesota Statutes 2010, sections 148D.100 to 148D.125. These hours must apply to supervised practice requirements in effect as specified in this section.

(b) Any additional hours of supervised practice obtained on or after August 1, 2011, must comply with the increased requirements in this section.

Subd. 2. Licensed independent social workers; clinical social work after licensure. After licensure, a licensed independent social worker must not engage in clinical social work practice except under supervision by a licensed independent clinical social worker who meets the requirements in section 148E.120, subdivision 1, or an alternate supervisor designated according to section 148E.120, subdivision 2.

Subd. 3. Limit on practice of clinical social work. (a) Except as provided in paragraph (b), a licensed independent social worker must not engage in clinical social work practice under supervision for more than 8,000 hours. In order to practice clinical social work for more than 8,000 hours, a licensed independent social worker must obtain a licensed independent clinical social worker license.

(b) Notwithstanding the requirements of paragraph (a), the board may grant a licensed independent social worker permission to engage in clinical social work practice for more than 8,000 hours if the licensed independent social worker petitions the board and demonstrates to the board's satisfaction that for reasons of personal hardship the licensed independent social worker should be granted an extension to continue practicing clinical social work under supervision for up to an additional 2,000 hours.

Subd. 4. Licensed independent social workers who do not practice clinical social work after licensure. After licensure, a licensed independent social worker is not required to be supervised if the licensed independent social worker does not practice clinical social work.

Subd. 5. Supervision; licensed independent social worker engaged in clinical social work practice. (a) After receiving a license from the board as a licensed independent social worker, a licensed independent social worker engaged in clinical social work practice must obtain at least 200 hours of supervision according to the requirements of this section.

(b) A minimum of four hours and a maximum of eight hours of supervision must be obtained during every 160 hours of practice until the licensed independent social worker is issued a licensed independent clinical social worker license.

(c) A minimum of 200 hours of supervision must be completed, in addition to all other requirements according to sections 148E.115 to 148E.125, to be eligible to apply for the licensed independent clinical social worker license.

(d) The supervisee and supervisor are required to adjust the rate of supervision obtained based on the ratio of four hours of supervision during every 160 hours of practice to ensure compliance with the requirements in subdivision 1a.

Subd. 6. Practice requirements after licensure as licensed independent social worker; clinical social work practice. (a) The supervision required by subdivision 5 must be obtained:

(1) in no less than 4,000 hours and no more than 8,000 hours of postgraduate clinical social work practice authorized by law, including at least 1,800 hours of direct clinical client contact; and

(2) a minimum of four hours and a maximum of eight hours of supervision must be obtained during every 160 hours of practice.

(b) Notwithstanding paragraph (a), clause (1), direct clinical client contact hours are (i) not required prior to August 1, 2011, and (ii) not required of a licensed independent social worker engaged in clinical practice with a licensed independent social worker license issue date prior to August 1, 2011.

Subd. 7. Supervision; clinical social work practice after licensure as licensed independent social worker. Of the 200 hours of supervision required under subdivision 5:

(1) 100 hours must be provided through one-on-one supervision, including:

(i) a minimum of 50 hours of in-person supervision; and

(ii) no more than 50 hours of supervision via eye-to-eye electronic media, while maintaining visual contact; and

(2) 100 hours must be provided through:

(i) one-on-one supervision; or

(ii) group supervision.

The supervision may be in person, by telephone, or via eye-to-eye electronic media, while maintaining visual contact. The supervision must not be provided by e-mail. Group supervision is limited to six supervisees.

Subd. 8. Supervision; clinical social work practice after licensure. The supervision required by subdivision 5 must be provided by a supervisor who meets the requirements specified in section 148E.120. The supervision must be provided by a:

(1) licensed independent clinical social worker; or

(2) supervisor who meets the requirements specified in section 148E.120, subdivision 2.

Subd. 9. Supervisee requirements; clinical social work practice after licensure. The supervisee must:

(1) to the satisfaction of the supervisor, practice competently and ethically according to professional social work knowledge, skills, and values;

(2) receive supervision in the following content areas:

(i) development of professional values and responsibilities;

(ii) practice skills;

(iii) authorized scope of practice;

(iv) ensuring continuing competence; and

(v) ethical standards of practice;

(3) submit a supervision plan according to section 148E.125, subdivision 1; and

(4) verify supervised practice according to section 148E.125, subdivision 3, when:

(i) a licensed independent social worker applies for the renewal of a license; or

(ii) a licensed independent social worker applies for a licensed independent clinical social worker license.

Subd. 10. Limit on practice of clinical social work. (a) Except as provided in paragraph (b), a licensed independent social worker must not engage in clinical social work practice under supervision for more than 8,000 hours. In order to practice clinical social work for more than 8,000 hours, a licensed independent social worker must obtain a licensed independent clinical social worker license.

(b) Notwithstanding the requirements of paragraph (a), the board may grant a licensed independent social worker permission to engage in clinical social work practice for more than 8,000 hours if the licensed independent social worker petitions the board and demonstrates to the board's satisfaction that for reasons of personal hardship the licensed independent social worker should be granted an extension to continue practicing clinical social work under supervision for up to an additional 2,000 hours.

Subd. 11. Eligibility for licensure; licensed independent clinical social worker. Upon completion of not less than 4,000 hours and not more than 8,000 hours of clinical social work practice, including at least 1,800 hours of direct clinical client contact and 200 hours of supervision according to the requirements of this section, a licensed independent social worker is eligible to apply for a licensed independent clinical social worker license under section 148E.115, subdivision 1.

Subd. 12. Verification of supervised practice. A social worker and the social worker's supervisor must submit verification that the supervisee has met or has made progress on meeting the applicable supervision requirements according to section 148E.125, subdivision 3.

History: 2007 c 123 s 85,138; 2009 c 157 art 3 s 28-38,49; 2012 c 187 art 3 s 8



Section 148E.115 — LICENSED INDEPENDENT CLINICAL SOCIAL WORKERS; SUPERVISED PRACTICE.

Subdivision 1. Supervision before licensure; licensed independent clinical social worker. Before becoming licensed as a licensed independent clinical social worker, a person must have obtained at least 200 hours of supervision at the rate of a minimum of four and a maximum of eight hours of supervision for every 160 hours of practice, in not less than 4,000 hours and not more than 8,000 hours of postgraduate clinical practice required by law, including at least 1,800 hours of direct clinical client contact, according to the requirements of section 148E.106.

Subd. 1a. Supervised practice obtained prior to August 1, 2011. (a) Notwithstanding subdivisions 1 and 2, applicants and licensees who have completed hours of supervised practice prior to August 1, 2011, which comply with Minnesota Statutes 2010, sections 148D.100 to 148D.125, may have that supervised practice applied to the licensing requirement.

(b) Any additional hours of supervised practice obtained on or after August 1, 2011, must comply with the increased requirements in this section.

(c) Notwithstanding subdivision 1, in order to qualify for the licensed independent clinical social work license, direct clinical client contact hours are:

(1) not required prior to August 1, 2011; and

(2) not required of either a licensed graduate social worker or a licensed independent social worker engaged in clinical practice with a license issued prior to August 1, 2011.

Subd. 2. No supervision required after licensure. After licensure, a licensed independent clinical social worker is not required to be supervised.

History: 2007 c 123 s 86,138; 2009 c 157 art 3 s 39,40,49; 2012 c 187 art 3 s 9



Section 148E.120 — REQUIREMENTS OF SUPERVISORS.

Subdivision 1. Supervisors licensed as social workers. (a) Except as provided in subdivision 2, to be eligible to provide supervision under this section, a social worker must:

(1) have completed 30 hours of training in supervision through coursework from an accredited college or university, or through continuing education in compliance with sections 148E.130 to 148E.170;

(2) be competent in the activities being supervised; and

(3) attest, on a form provided by the board, that the social worker has met the applicable requirements specified in this section and sections 148E.100 to 148E.115. The board may audit the information provided to determine compliance with the requirements of this section.

(b) A licensed independent clinical social worker providing clinical licensing supervision to a licensed graduate social worker or a licensed independent social worker must have at least 2,000 hours of experience in authorized social work practice, including 1,000 hours of experience in clinical practice after obtaining a licensed independent clinical social worker license.

(c) A licensed social worker, licensed graduate social worker, licensed independent social worker, or licensed independent clinical social worker providing nonclinical licensing supervision must have completed the supervised practice requirements specified in section 148E.100, 148E.105, 148E.106, 148E.110, or 148E.115, as applicable.

Subd. 2. Alternate supervisors. (a) The board may approve an alternate supervisor as determined in this subdivision. The board shall approve up to 25 percent of the required supervision hours by a licensed mental health professional who is competent and qualified to provide supervision according to the mental health professional's respective licensing board, as established by section 245.462, subdivision 18, clauses (1) to (6), or 245.4871, subdivision 27, clauses (1) to (6).

(b) The board shall approve up to 100 percent of the required supervision hours by an alternate supervisor if the board determines that:

(1) there are five or fewer supervisors in the county where the licensee practices social work who meet the applicable licensure requirements in subdivision 1;

(2) the supervisor is an unlicensed social worker who is employed in, and provides the supervision in, a setting exempt from licensure by section 148E.065, and who has qualifications equivalent to the applicable requirements specified in sections 148E.100 to 148E.115;

(3) the supervisor is a social worker engaged in authorized social work practice in Iowa, Manitoba, North Dakota, Ontario, South Dakota, or Wisconsin, and has the qualifications equivalent to the applicable requirements in sections 148E.100 to 148E.115; or

(4) the applicant or licensee is engaged in nonclinical authorized social work practice outside of Minnesota and the supervisor meets the qualifications equivalent to the applicable requirements in sections 148E.100 to 148E.115, or the supervisor is an equivalent mental health professional, as determined by the board, who is credentialed by a state, territorial, provincial, or foreign licensing agency; or

(5) the applicant or licensee is engaged in clinical authorized social work practice outside of Minnesota and the supervisor meets qualifications equivalent to the applicable requirements in section 148E.115, or the supervisor is an equivalent mental health professional as determined by the board, who is credentialed by a state, territorial, provincial, or foreign licensing agency.

(c) In order for the board to consider an alternate supervisor under this section, the licensee must:

(1) request in the supervision plan and verification submitted according to section 148E.125 that an alternate supervisor conduct the supervision; and

(2) describe the proposed supervision and the name and qualifications of the proposed alternate supervisor. The board may audit the information provided to determine compliance with the requirements of this section.

History: 2007 c 123 s 87,138; 2009 c 157 art 3 s 41,49; 2012 c 197 art 1 s 15



Section 148E.125 — DOCUMENTATION OF SUPERVISION.

Subdivision 1. Supervision plan. (a) A social worker must submit, on a form provided by the board, a supervision plan for meeting the supervision requirements specified in sections 148E.100 to 148E.120.

(b) The supervision plan must be submitted no later than 60 days after the licensee begins a social work practice position after becoming licensed.

(c) For failure to submit the supervision plan within 60 days after beginning a social work practice position, a licensee must pay the supervision plan late fee specified in section 148E.180 when the licensee applies for license renewal.

(d) A license renewal application submitted according to paragraph (a) must not be approved unless the board has received a supervision plan.

(e) The supervision plan must include the following:

(1) the name of the supervisee, the name of the agency in which the supervisee is being supervised, and the supervisee's position title;

(2) the name and qualifications of the person providing the supervision;

(3) the number of hours of one-on-one in-person supervision and the number and type of additional hours of supervision to be completed by the supervisee;

(4) the supervisee's position description;

(5) a brief description of the supervision the supervisee will receive in the following content areas:

(i) clinical practice, if applicable;

(ii) development of professional social work knowledge, skills, and values;

(iii) practice methods;

(iv) authorized scope of practice;

(v) ensuring continuing competence; and

(vi) ethical standards of practice; and

(6) if applicable, a detailed description of the supervisee's clinical social work practice, addressing:

(i) the client population, the range of presenting issues, and the diagnoses;

(ii) the clinical modalities that were utilized; and

(iii) the process utilized for determining clinical diagnoses, including the diagnostic instruments used and the role of the supervisee in the diagnostic process.

(f) The board must receive a revised supervision plan within 60 days of any of the following changes:

(1) the supervisee has a new supervisor;

(2) the supervisee begins a new social work position;

(3) the scope or content of the supervisee's social work practice changes substantially;

(4) the number of practice or supervision hours changes substantially; or

(5) the type of supervision changes as supervision is described in section 148E.100, subdivision 3, or 148E.105, subdivision 3, or as required in section 148E.115.

(g) For failure to submit a revised supervision plan as required in paragraph (f), a supervisee must pay the supervision plan late fee specified in section 148E.180, when the supervisee applies for license renewal.

(h) The board must approve the supervisor and the supervision plan.

Subd. 2. [Never effective, 2007 c 123 s 88; 2009 c 157 art 3 s 48]

Subd. 3. Verification of supervised practice. (a) The board must receive verification of supervised practice when:

(1) the licensee submits the license renewal application form; or

(2) an applicant applies for a license as a licensed independent social worker or as a licensed independent clinical social worker.

(b) When verification of supervised practice is required according to paragraph (a), the board must receive from the supervisor the following information on a form provided by the board:

(1) the name of the supervisee, the name of the agency in which the supervisee is being supervised, and the supervisee's position title;

(2) the name and qualifications of the supervisor;

(3) the number of hours and dates of each type of supervision completed;

(4) the supervisee's position description;

(5) a declaration that the supervisee has not engaged in conduct in violation of the standards of practice specified in sections 148E.195 to 148E.240;

(6) a declaration that the supervisee has practiced ethically and competently according to professional social work knowledge, skills, and values;

(7) a list of the content areas in which the supervisee has received supervision, including the following:

(i) clinical practice, if applicable;

(ii) development of professional social work knowledge, skills, and values;

(iii) practice methods;

(iv) authorized scope of practice;

(v) ensuring continuing competence; and

(vi) ethical standards of practice; and

(8) if applicable, a detailed description of the supervisee's clinical social work practice, addressing:

(i) the client population, the range of presenting issues, and the diagnoses;

(ii) the clinical modalities that were utilized; and

(iii) the process utilized for determining clinical diagnoses, including the diagnostic instruments used and the role of the supervisee in the diagnostic process.

(c) The information provided on the verification form must demonstrate to the board's satisfaction that the supervisee has met the applicable supervised practice requirements.

Subd. 4. Alternative verification of supervised practice. Notwithstanding the requirements of subdivision 3, the board may accept alternative verification of supervised practice if a supervisee demonstrates to the satisfaction of the board that the supervisee is unable to locate a former supervisor to provide the required information.

History: 2007 c 123 s 88,138; 2009 c 157 art 3 s 42,43,49



Section 148E.130 — CLOCK HOURS REQUIRED.

Subdivision 1. Total clock hours required. At the time of license renewal, a licensee must provide evidence satisfactory to the board that the licensee has, during the renewal term, completed at least 40 clock hours of continuing education.

Subd. 1a. Increased clock hours required effective August 1, 2011. (a) Notwithstanding the requirements in subdivision 8, the clock hours specified in subdivisions 1 and 4 to 6 apply to all new licenses issued effective August 1, 2011, under section 148E.055.

(b) Any licensee issued a license prior to August 1, 2011, under Minnesota Statutes 2010, section 148D.055 must comply with the increased clock hours in subdivisions 1 and 4 to 6, and must document the clock hours at the first two-year renewal term after August 1, 2011.

Subd. 2. Ethics requirement. At least two of the clock hours required under subdivision 1 must be in social work ethics, including at least one of the following:

(1) the history and evolution of values and ethics in social work;

(2) ethics theories;

(3) professional standards of social work practice, as specified in the ethical codes of the National Association of Social Workers, the Association of Canadian Social Workers, the Clinical Social Work Federation, and the Council on Social Work Education;

(4) the legal requirements and other considerations for each jurisdiction that registers, certifies, or licenses social workers; or

(5) the ethical decision-making process.

Subd. 3. Requirement for LICSW's. For licensed independent clinical social workers, at least 24 of the clock hours required under subdivision 1 must be in the clinical content areas specified in section 148E.055, subdivision 5.

Subd. 4. Requirement for supervisors. For social workers providing supervision according to sections 148E.100 to 148E.125, at least six of the clock hours required under subdivision 1 must be in the practice of supervision.

Subd. 5. Independent study. Independent study must not consist of more than 15 clock hours of continuing education per renewal term. Independent study must be for publication, public presentation, or professional development. Independent study includes, but is not limited to, electronic study. For purposes of subdivision 4, independent study includes consultation or training regarding supervision with a licensed professional who has demonstrated supervisory skills.

Subd. 6. Coursework. One credit of coursework in a semester-based academic institution is the equivalent of 15 clock hours.

Subd. 7. Prorated renewal term. If the licensee's renewal term is prorated to be less or more than 24 months, the required number of continuing education clock hours is prorated proportionately.

History: 2007 c 123 s 89,138; 2009 c 157 art 3 s 44-46,49; 2012 c 187 art 3 s 10



Section 148E.135 — APPROVAL OF CLOCK HOURS.

Subdivision 1. Ways of approving clock hours. The clock hours required under section 148E.130 must be approved in one or more of the following ways:

(1) the hours must be offered by a continuing education provider approved by the board;

(2) the hours must be offered by a continuing education provider approved by the Association of Social Work Boards or a similar examination body designated by the board;

(3) the hours must be earned through a continuing education program approved by the National Association of Social Workers; or

(4) the hours must be earned through a continuing education program approved by the board.

Subd. 2. Preapproval not required. Providers and programs are not required to be preapproved but must meet the requirements specified in this section.

History: 2007 c 123 s 90,138



Section 148E.140 — VARIANCES.

The board may grant a variance to the continuing education requirements specified in section 148E.130, when a licensee demonstrates to the satisfaction of the board that the licensee is unable to complete the required number of clock hours during the renewal term. The board may allow a licensee to complete the required number of clock hours within a time frame specified by the board. The board must not allow a licensee to complete less than the required number of clock hours.

History: 2007 c 123 s 91,138



Section 148E.145 — CONTINUING EDUCATION PROVIDERS APPROVED BY BOARD.

Subdivision 1. Board approval. (a) The board must approve a continuing education provider who:

(1) submits a completed application to the board which provides the information required by subdivision 2 and which meets the criteria specified in subdivision 3; and

(2) pays the provider fee specified in section 148E.180.

(b) An approval is valid for programs offered no later than one year from the date the application is approved by the board.

Subd. 2. Information required. The information that must be provided to the board includes, but is not limited to, the following:

(1) the name of the continuing education provider;

(2) the address, telephone number, and e-mail address of a contact person for the provider;

(3) a signed statement that indicates the provider understands and agrees to abide by the criteria specified in subdivision 3; and

(4) a signed statement that indicates the provider agrees to furnish a certificate of attendance to each participant in a program offered by the provider.

Subd. 3. Criteria for programs. (a) A continuing education provider must employ the following criteria in determining whether to offer a continuing education program:

(1) whether the material to be presented will promote the standards of practice described in sections 148E.195 to 148E.240;

(2) whether the material to be presented will contribute to the practice of social work as defined in section 148E.010;

(3) whether the material to be presented is intended for the benefit of practicing social workers; and

(4) whether the persons presenting the program are qualified in the subject matter being presented.

(b) The material presented must not be primarily procedural or primarily oriented towards business practices or self-development.

Subd. 4. Audits. (a) The board may audit programs offered by a continuing education provider approved by the board to determine compliance with the requirements of this section.

(b) A continuing education provider audited by the board must provide the documentation specified in subdivision 5.

Subd. 5. Records retention; continuing education providers. For three years following the end of each program offered by a continuing education provider, the provider must maintain the following information:

(1) the title of the program;

(2) a description of the content and objectives of the program;

(3) the date of the program;

(4) the number of clock hours credited for participation in the program;

(5) the program location;

(6) the names and qualifications of the primary presenters;

(7) a description of the primary audience the program was designed for; and

(8) a list of the participants in the program.

History: 2007 c 123 s 92,138



Section 148E.150 — APPROVED CONTINUING EDUCATION PROVIDERS.

In order to receive credit for a program offered by a continuing education provider approved by the Association of Social Work Boards or a similar examination body designated by the board, the provider must be listed on the Association of Social Work Boards Web site as a provider currently approved by the Association of Social Work Boards or a similar examination body designated by the board.

History: 2007 c 123 s 93,138



Section 148E.155 — APPROVED CONTINUING EDUCATION PROGRAMS.

In order to receive credit for a program approved by the National Association of Social Workers, the program must be listed on the National Association of Social Workers Web site as a program currently approved by the National Association of Social Workers.

History: 2007 c 123 s 94,138



Section 148E.160 — CONTINUING EDUCATION PROGRAMS APPROVED BY BOARD.

Subdivision 1. Required program content. In order to be approved by the board, a continuing education program must:

(1) promote the standards of practice described in sections 148E.195 to 148E.240;

(2) contribute to the practice of social work as defined in section 148E.010; and

(3) not be primarily procedural or be primarily oriented towards business practices or self-development.

Subd. 2. Types of continuing education programs. In order to be approved by the board, a continuing education program must be one of the following: academic coursework offered by an institution of higher learning; educational workshops, seminars, or conferences offered by an organization or individual; staff training offered by a public or private employer; or independent study.

History: 2007 c 123 s 95,138



Section 148E.165 — CONTINUING EDUCATION REQUIREMENTS OF LICENSEES.

Subdivision 1. Records retention; licensees. For one year following the expiration date of a license, the licensee must maintain documentation of clock hours earned during the previous renewal term. The documentation must include the following:

(1) for educational workshops or seminars offered by an organization or at a conference, a copy of the certificate of attendance issued by the presenter or sponsor giving the following information:

(i) the name of the sponsor or presenter of the program;

(ii) the title of the workshop or seminar;

(iii) the dates the licensee participated in the program; and

(iv) the number of clock hours completed;

(2) for academic coursework offered by an institution of higher learning, a copy of a transcript giving the following information:

(i) the name of the institution offering the course;

(ii) the title of the course;

(iii) the dates the licensee participated in the course; and

(iv) the number of credits completed;

(3) for staff training offered by public or private employers, a copy of the certificate of attendance issued by the employer giving the following information:

(i) the name of the employer;

(ii) the title of the staff training;

(iii) the dates the licensee participated in the program; and

(iv) the number of clock hours completed; and

(4) for independent study, including electronic study, or consultation or training regarding supervision, a written summary of the activity conducted, including the following information:

(i) the topics covered;

(ii) a description of the applicability of the activity to the licensee's authorized scope of practice;

(iii) the titles and authors of books and articles consulted or the name of the organization offering the activity, or the name and title of the licensed professional consulted regarding supervision;

(iv) the dates the licensee conducted the activity; and

(v) the number of clock hours the licensee conducted the activity.

Subd. 2. Audits. The board may audit license renewal and reactivation applications to determine compliance with the requirements of sections 148E.130 to 148E.170. A licensee audited by the board must provide the documentation specified in subdivision 1 regardless of whether the provider or program has been approved by the board, the Association of Social Work Boards, or a similar examination body designated by the board, or the National Association of Social Workers.

History: 2007 c 123 s 96,138; 2009 c 157 art 3 s 47,49



Section 148E.170 — REVOCATION OF CONTINUING EDUCATION APPROVALS.

The board may revoke approval of a provider or a program offered by a provider, or an individual program approved by the board, if the board determines subsequent to the approval that the provider or program failed to meet the requirements of sections 148E.130 to 148E.170.

History: 2007 c 123 s 97,138



Section 148E.175 — FEES.

The fees specified in section 148E.180 are nonrefundable and must be deposited in the state government special revenue fund.

History: 2007 c 123 s 98,138



Section 148E.180 — FEE AMOUNTS.

Subdivision 1. Application fees. Application fees for licensure are as follows:

(1) for a licensed social worker, $45;

(2) for a licensed graduate social worker, $45;

(3) for a licensed independent social worker, $45;

(4) for a licensed independent clinical social worker, $45;

(5) for a temporary license, $50; and

(6) for a licensure by endorsement, $85.

The fee for criminal background checks is the fee charged by the Bureau of Criminal Apprehension. The criminal background check fee must be included with the application fee as required according to section 148E.055.

Subd. 2. License fees. License fees are as follows:

(1) for a licensed social worker, $81;

(2) for a licensed graduate social worker, $144;

(3) for a licensed independent social worker, $216;

(4) for a licensed independent clinical social worker, $238.50;

(5) for an emeritus inactive license, $43.20;

(6) for an emeritus active license, one-half of the renewal fee specified in subdivision 3; and

(7) for a temporary leave fee, the same as the renewal fee specified in subdivision 3.

If the licensee's initial license term is less or more than 24 months, the required license fees must be prorated proportionately.

Subd. 3. Renewal fees. Renewal fees for licensure are as follows:

(1) for a licensed social worker, $81;

(2) for a licensed graduate social worker, $144;

(3) for a licensed independent social worker, $216; and

(4) for a licensed independent clinical social worker, $238.50.

Subd. 4. Continuing education provider fees. Continuing education provider fees are as follows:

(1) for a provider who offers programs totaling one to eight clock hours in a one-year period according to section 148E.145, $50;

(2) for a provider who offers programs totaling nine to 16 clock hours in a one-year period according to section 148E.145, $100;

(3) for a provider who offers programs totaling 17 to 32 clock hours in a one-year period according to section 148E.145, $200;

(4) for a provider who offers programs totaling 33 to 48 clock hours in a one-year period according to section 148E.145, $400; and

(5) for a provider who offers programs totaling 49 or more clock hours in a one-year period according to section 148E.145, $600.

Subd. 5. Late fees. Late fees are as follows:

(1) renewal late fee, one-fourth of the renewal fee specified in subdivision 3;

(2) supervision plan late fee, $40; and

(3) license late fee, $100 plus the prorated share of the license fee specified in subdivision 2 for the number of months during which the individual practiced social work without a license.

Subd. 6. License cards and wall certificates. (a) The fee for a license card as specified in section 148E.095 is $10.

(b) The fee for a license wall certificate as specified in section 148E.095 is $30.

Subd. 7. Reactivation fees. Reactivation fees are as follows:

(1) reactivation from a temporary leave or emeritus status, the prorated share of the renewal fee specified in subdivision 3; and

(2) reactivation of an expired license, 1-1/2 times the renewal fees specified in subdivision 3.

History: 2007 c 123 s 99,138; 2009 c 79 art 11 s 5-8; 2015 c 71 art 10 s 18,19



Section 148E.185 — PURPOSE OF COMPLIANCE LAWS.

The purpose of sections 148E.185 to 148E.290 is to protect the public by ensuring that all persons licensed as social workers meet minimum standards of practice. The board shall promptly and fairly investigate and resolve all complaints alleging violations of statutes and rules that the board is empowered to enforce and (1) take appropriate disciplinary action, adversarial action, or other action justified by the facts, or (2) enter into corrective action agreements or stipulations to cease practice, when doing so is consistent with the board's obligation to protect the public.

History: 2007 c 123 s 100,138



Section 148E.190 — GROUNDS FOR ACTION.

Subdivision 1. Scope. The grounds for action in subdivisions 2 to 4 and the standards of practice requirements in sections 148E.195 to 148E.240 apply to all licensees and applicants.

Subd. 2. Violations. The board has grounds to take action according to sections 148E.255 to 148E.270 when a social worker violates:

(1) a statute or rule enforced by the board, including this section and sections 148E.195 to 148E.240;

(2) a federal or state law or rule related to the practice of social work; or

(3) an order, stipulation, or agreement agreed to or issued by the board.

Subd. 3. Conduct before licensure. A violation of the requirements specified in this section and sections 148E.195 to 148E.240 is grounds for the board to take action under sections 148E.255 to 148E.270. The board's jurisdiction to exercise the powers provided in this section extends to an applicant or licensee's conduct that occurred before licensure if the conduct:

(1) did not meet the minimum accepted and prevailing standards of professional social work practice at the time the conduct occurred; or

(2) adversely affects the applicant or licensee's present ability to practice social work in conformity with the requirements of sections 148E.195 to 148E.240.

Subd. 4. Unauthorized practice. The board has grounds to take action according to sections 148E.255 to 148E.270 when a social worker:

(1) practices outside the scope of practice authorized by section 148E.050;

(2) engages in the practice of social work without a social work license under section 148E.055 or 148E.060, except when the social worker is exempt from licensure under section 148E.065;

(3) provides social work services to a client who receives social work services in this state, and is not licensed under section 148E.055 or 148E.060, except when the social worker is exempt from licensure under section 148E.065.

History: 2007 c 123 s 101,138



Section 148E.195 — REPRESENTATIONS TO CLIENTS AND PUBLIC.

Subdivision 1. Required displays and information for clients. (a) A social worker must conspicuously display at the social worker's places of practice, or make available as a handout for all clients, information that the client has the right to:

(1) be informed of the social worker's license status, education, training, and experience;

(2) examine public data on the social worker maintained by the board;

(3) report a complaint about the social worker's practice to the board; and

(4) be informed of the board's mailing address, e-mail address, Web site address, and telephone number.

(b) A social worker must conspicuously display the social worker's wall certificate at the social worker's places of practice and office locations. Additional wall certificates may be requested according to section 148E.095.

Subd. 2. [Expired, 2012 c 197 art 1 s 16]

Subd. 2a. Representations. Effective July 1, 2016:

(a) No applicant or other individual may be represented to the public by any title incorporating the words "social work" or "social worker" unless the individual is employed by a county or holds a license according to this chapter.

(b) In all professional use of a social worker's name, the social worker must use the license designation "LSW" or "licensed social worker" for a licensed social worker, "LGSW" or "licensed graduate social worker" for a licensed graduate social worker, "LISW" or "licensed independent social worker" for a licensed independent social worker, or "LICSW" or "licensed independent clinical social worker" for a licensed independent clinical social worker.

(c) Public statements or advertisements must not be untruthful, misleading, false, fraudulent, deceptive, or potentially exploitative of clients, former clients, interns, students, supervisees, or the public.

(d) A social worker must not:

(1) use licensure status as a claim, promise, or guarantee of successful service;

(2) obtain a license by cheating or employing fraud or deception;

(3) make false statements or misrepresentations to the board or in materials submitted to the board; or

(4) engage in conduct that has the potential to deceive or defraud a social work client, intern, student, supervisee, or the public.

Subd. 3. Information on credentials. (a) A social worker must provide accurate and factual information concerning the social worker's credentials, education, training, and experience when the information is requested by clients, potential clients, or other persons or organizations.

(b) A social worker must not misrepresent directly or by implication the social worker's license, degree, professional certifications, affiliations, or other professional qualifications in any oral or written communications to clients, potential clients, or other persons or organizations. A social worker must take reasonable steps to prevent such misrepresentations by other social workers.

(c) A social worker must not hold out as a person licensed as a social worker without having a social work license according to sections 148E.055 and 148E.060.

(d) A social worker must not misrepresent directly or by implication (1) affiliations with institutions or organizations, or (2) purposes or characteristics of institutions or organizations with which the social worker is or has been affiliated.

History: 2007 c 123 s 102,138; 2012 c 197 art 1 s 16,17



Section 148E.200 — COMPETENCE.

Subdivision 1. Competence. (a) A social worker must provide services and hold out as competent only to the extent the social worker's education, training, license, consultation received, supervision experience, or other relevant professional experience demonstrate competence in the services provided. A social worker must make a referral to a competent professional when the services required are beyond the social worker's competence or authorized scope of practice.

(b) When generally recognized standards do not exist with respect to an emerging area of practice, including but not limited to providing social work services through electronic means, a social worker must take the steps necessary, such as consultation or supervision, to ensure the competence of the social worker's work and to protect clients from harm.

Subd. 2. Supervision or consultation. Notwithstanding the completion of supervision requirements as specified in sections 148E.100 to 148E.125, a social worker must obtain supervision or engage in consultation when appropriate or necessary for competent and ethical practice.

Subd. 3. Delegation of social work responsibilities. (a) A social worker must not delegate a social work responsibility to another individual when the social worker knows or reasonably should know that the individual is not licensed when required to be licensed according to sections 148E.055 and 148E.060.

(b) A social worker must not delegate a social work responsibility to another individual when the social worker knows or reasonably should know that the individual is not competent to assume the responsibility or perform the task.

History: 2007 c 123 s 103,138



Section 148E.205 — IMPAIRMENT.

Subdivision 1. Grounds for action. The board has grounds to take action under sections 148E.255 to 148E.270 when a social worker is unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition.

Subd. 2. Self-reporting. A social worker regulated by the board who is unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition, must report to the board or the health professionals services program.

History: 2007 c 123 s 104,138



Section 148E.210 — PROFESSIONAL AND ETHICAL CONDUCT.

The board has grounds to take action under sections 148E.255 to 148E.270 when a social worker:

(1) engages in unprofessional or unethical conduct, including any departure from or failure to conform to the minimum accepted ethical and other prevailing standards of professional social work practice, without actual injury to a social work client, intern, student, supervisee, or the public needing to be established;

(2) engages in conduct that has the potential to cause harm to a client, intern, student, supervisee, or the public;

(3) demonstrates a willful or careless disregard for the health, welfare, or safety of a client, intern, student, or supervisee; or

(4) engages in acts or conduct adversely affecting the applicant or licensee's current ability or fitness to engage in social work practice, whether or not the acts or conduct occurred while engaged in the practice of social work.

History: 2007 c 123 s 105,138



Section 148E.215 — RESPONSIBILITIES TO CLIENTS.

Subdivision 1. Responsibility to clients. A social worker's primary professional responsibility is to the client. A social worker must respect the client's interests, including the interest in self-determination, except when required to do otherwise by law.

Subd. 2. Nondiscrimination. A social worker must not discriminate against a client, intern, student, or supervisee or in providing services to a client, intern, or supervisee on the basis of age, gender, sexual orientation, race, color, national origin, religion, illness, disability, political affiliation, or social or economic status.

Subd. 3. Research. When undertaking research activities, a social worker must use accepted protocols for the protection of human subjects, including (1) establishing appropriate safeguards to protect the subject's vulnerability, and (2) obtaining the subjects' informed consent.

History: 2007 c 123 s 106,138



Section 148E.220 — RELATIONSHIPS WITH CLIENTS, FORMER CLIENTS, AND OTHERS.

Subdivision 1. Social worker responsibility. (a) A social worker is responsible for acting professionally in relationships with clients or former clients. A client or a former client's initiation of, or attempt to engage in, or request to engage in, a personal, sexual, or business relationship is not a defense to a violation of this section.

(b) When a relationship is permitted by this section, social workers who engage in such a relationship assume the full burden of demonstrating that the relationship will not be detrimental to the client or the professional relationship.

Subd. 2. Professional boundaries. A social worker must maintain appropriate professional boundaries with a client. A social worker must not engage in practices with clients that create an unacceptable risk of client harm or of impairing a social worker's objectivity or professional judgment. A social worker must not act or fail to act in a way that, as judged by a reasonable and prudent social worker, inappropriately encourages the client to relate to the social worker outside of the boundaries of the professional relationship, or in a way that interferes with the client's ability to benefit from social work services from the social worker.

Subd. 3. Misuse of professional relationship. A social worker must not use the professional relationship with a client, student, supervisee, or intern to further the social worker's personal, emotional, financial, sexual, religious, political, or business benefit or interests.

Subd. 4. Improper termination. A social worker must not terminate a professional relationship for the purpose of beginning a personal, sexual, or business relationship with a client.

Subd. 5. Personal relationship with client. (a) Except as provided in paragraph (b), a social worker must not engage in a personal relationship with a client that creates a risk of client harm or of impairing a social worker's objectivity or professional judgment.

(b) Notwithstanding paragraph (a), if a social worker is unable to avoid a personal relationship with a client, the social worker must take appropriate precautions, such as consultation or supervision, to address the potential for risk of client harm or of impairing a social worker's objectivity or professional judgment.

Subd. 6. Personal relationship with former client. A social worker may engage in a personal relationship with a former client after appropriate termination of the professional relationship, except:

(1) as prohibited by subdivision 8; or

(2) if a reasonable and prudent social worker would conclude after appropriate assessment that (i) the former client is emotionally dependent on the social worker or continues to relate to the social worker as a client, or (ii) the social worker is emotionally dependent on the client or continues to relate to the former client as a social worker.

Subd. 7. Sexual conduct with client. A social worker must not engage in or suggest sexual conduct with a client.

Subd. 8. Sexual conduct with former client. (a) A social worker who has engaged in diagnosing, counseling, or treating a client with mental, emotional, or behavioral disorders must not engage in or suggest sexual conduct with the former client under any circumstances for a period of two years following the termination of the professional relationship. After two years following the termination of the professional relationship, a social worker who has engaged in diagnosing, counseling, or treating a client with a mental, emotional, or behavioral disorder must not engage in or suggest sexual conduct with the former client under any circumstances unless:

(1) the social worker did not intentionally or unintentionally coerce, exploit, deceive, or manipulate the former client at any time;

(2) the social worker did not represent to the former client that sexual conduct with the social worker is consistent with or part of the client's treatment;

(3) the social worker's sexual conduct was not detrimental to the former client at any time;

(4) the former client is not emotionally dependent on the social worker and does not continue to relate to the social worker as a client; and

(5) the social worker is not emotionally dependent on the client and does not continue to relate to the former client as a social worker.

(b) If there is an alleged violation of paragraph (a), the social worker assumes the full burden of demonstrating to the board that the social worker did not intentionally or unintentionally coerce, exploit, deceive, or manipulate the client, and the social worker's sexual conduct was not detrimental to the client at any time. Upon request, a social worker must provide information to the board addressing:

(1) the amount of time that has passed since termination of services;

(2) the duration, intensity, and nature of services;

(3) the circumstances of termination of services;

(4) the former client's emotional, mental, and behavioral history;

(5) the former client's current emotional, mental, and behavioral status;

(6) the likelihood of adverse impact on the former client; and

(7) the existence of actions, conduct, or statements made by the social worker during the course of services suggesting or inviting the possibility of a sexual relationship with the client following termination of services.

(c) A social worker who has provided social work services other than those described in paragraph (a) to a client must not engage in or suggest sexual conduct with the former client if a reasonable and prudent social worker would conclude after appropriate assessment that engaging in such behavior with the former client would create an unacceptable risk of harm to the former client.

Subd. 9. Sexual conduct with student, supervisee, or intern. (a) A social worker must not engage in or suggest sexual conduct with a student while the social worker has authority over any part of the student's academic program.

(b) A social worker supervising an intern must not engage in or suggest sexual conduct with the intern during the course of the internship.

(c) A social worker practicing social work as a supervisor must not engage in or suggest sexual conduct with a supervisee during the period of supervision.

Subd. 10. Sexual harassment. A social worker must not engage in any physical, oral, written, or electronic behavior that a client, former client, student, supervisee, or intern may reasonably interpret as sexually harassing or sexually demeaning.

Subd. 11. Business relationship with client. A social worker must not purchase goods or services from a client or otherwise engage in a business relationship with a client except when:

(1) a social worker purchases goods or services from the client and a reasonable and prudent social worker would determine that it is not practical or reasonable to obtain the goods or services from another provider; and

(2) engaging in the business relationship will not be detrimental to the client or the professional relationship.

Subd. 12. Business relationship with former client. A social worker may purchase goods or services from a former client or otherwise engage in a business relationship with a former client after appropriate termination of the professional relationship unless a reasonable and prudent social worker would conclude after appropriate assessment that:

(1) the former client is emotionally dependent on the social worker and purchasing goods or services from the former client or otherwise engaging in a business relationship with the former client would be detrimental to the former client; or

(2) the social worker is emotionally dependent on the former client and purchasing goods or services from the former client or otherwise engaging in a business relationship with the former client would be detrimental to the former client.

Subd. 13. Previous sexual, personal, or business relationship. (a) A social worker must not engage in a social worker/client relationship with an individual with whom the social worker had a previous sexual relationship.

(b) A social worker must not engage in a social worker/client relationship with an individual with whom the social worker had a previous personal or business relationship if a reasonable and prudent social worker would conclude after appropriate assessment that the social worker/client relationship would create an unacceptable risk of client harm or that the social worker's objectivity or professional judgment may be impaired.

Subd. 14. Giving alcohol or other drugs to client. (a) Unless authorized by law, a social worker must not offer medication or controlled substances to a client.

(b) A social worker must not accept medication or controlled substances from a client, except that if authorized by law, a social worker may accept medication or controlled substances from a client for purposes of disposal or to monitor use.

(c) A social worker must not offer alcoholic beverages to a client except when the offer is authorized or prescribed by a physician or is offered according to a client's care plan.

(d) A social worker must not accept alcoholic beverages from a client.

Subd. 15. Relationship with client's family or household member. Subdivisions 1 to 14 apply to a social worker's relationship with a client's family or household member when a reasonable and prudent social worker would conclude after appropriate assessment that a relationship with a family or household member would create an unacceptable risk of harm to the client.

History: 2007 c 123 s 107,138



Section 148E.225 — TREATMENT AND INTERVENTION SERVICES.

Subdivision 1. Assessment or diagnosis. A social worker must base treatment and intervention services on an assessment or diagnosis. A social worker must evaluate, on an ongoing basis, the appropriateness of the assessment or diagnosis.

Subd. 2. Assessment or diagnostic instruments. A social worker must not use an assessment or diagnostic instrument without adequate training. A social worker must follow standards and accepted procedures for using an assessment or diagnostic instrument. A social worker must inform a client of the purpose before administering the instrument and must make the results available to the client.

Subd. 3. Plan for services. A social worker must develop a plan for services that includes goals based on the assessment or diagnosis. A social worker must evaluate, on an ongoing basis, the appropriateness of the plan and the client's progress toward the goals.

Subd. 4. Records. (a) A social worker must make and maintain current and accurate records, appropriate to the circumstances, of all services provided to a client. At a minimum, the records must contain documentation of:

(1) the assessment or diagnosis;

(2) the content of the service plan;

(3) progress with the plan and any revisions of assessment, diagnosis, or plan;

(4) any fees charged and payments made;

(5) copies of all client-written authorizations for release of information; and

(6) other information necessary to provide appropriate services.

(b) These records must be maintained by the social worker for at least seven years after the last date of service to the client. Social workers who are employed by an agency or other entity are not required to:

(1) maintain personal or separate records; or

(2) personally retain records at the conclusion of their employment.

Subd. 5. Termination of services. A social worker must terminate a professional relationship with a client when the social worker reasonably determines that the client is not likely to benefit from continued services or the services are no longer needed, unless the social worker is required by law to provide services. A social worker who anticipates terminating services must give reasonable notice to the client in a manner that is appropriate to the needs of the client. The social worker must provide appropriate referrals as needed or upon request of the client.

History: 2007 c 123 s 108,138



Section 148E.230 — CONFIDENTIALITY AND RECORDS.

Subdivision 1. Informed consent. (a) A social worker must obtain valid, informed consent, appropriate to the circumstances, before providing services to clients. When obtaining informed consent, the social worker must determine whether the client has the capacity to provide informed consent. If the client does not have the capacity to provide consent, the social worker must obtain consent for the services from the client's legal representative. The social worker must not provide services, unless authorized or required by law, if the client or the client's legal representative does not consent to the services.

(b) If a social worker determines that a client does not have the capacity to provide consent, and the client does not have a legal representative, the social worker:

(1) must, except as provided in clause (2), secure a legal representative for a client before providing services; or

(2) may, notwithstanding clause (1), provide services, except when prohibited by other applicable law, that are necessary to ensure the client's safety or to preserve the client's property or financial resources.

(c) A social worker must use clear and understandable language, including using an interpreter proficient in the client's primary language as necessary, to inform clients of the plan of services, risks related to the plan, limits to services, relevant costs, terms of payment, reasonable alternatives, the client's right to refuse or withdraw consent, and the time frame covered by the consent.

Subd. 2. Mandatory reporting and disclosure of client information. At the beginning of a professional relationship and during the professional relationship as necessary and appropriate, a social worker must inform the client of those circumstances under which the social worker may be required to disclose client information specified in subdivision 3, paragraph (a), without the client's consent.

Subd. 3. Confidentiality of client information. (a) A social worker must ensure the confidentiality of all client information obtained in the course of the social worker/client relationship and all client information otherwise obtained by the social worker that is relevant to the social worker/client relationship. Except as provided in this section, client information may be disclosed or released only with the client's or the client's legal representative's valid informed consent, appropriate to the circumstances, except when otherwise required by law. A social worker must seek consent to disclose or release client information only when such disclosure or release is necessary to provide social work services.

(b) A social worker must continue to maintain confidentiality of the client information specified in paragraph (a) upon termination of the professional relationship including upon the death of the client, except as provided under this section or other applicable law.

(c) A social worker must limit access to the client information specified in paragraph (a) in a social worker's agency to appropriate agency staff whose duties require access.

Subd. 4. Release of client information with written informed consent. (a) Except as provided in subdivision 5, client information specified in subdivision 3, paragraph (a), may be released only with the client's or the client's legal representative's written informed consent. The written informed consent must:

(1) explain to whom the client's records may be released;

(2) explain the purpose for the release; and

(3) state an expiration date for the authorized release of the records.

(b) A social worker may provide client information specified in subdivision 3, paragraph (a), to a third party for the purpose of payment for services rendered only with the client's written informed consent.

(c) Except as provided in subdivision 5, a social worker may disclose client information specified in subdivision 3, paragraph (a), only with the client's or the client's legal representative's written informed consent. When it is not practical to obtain written informed consent before providing necessary services, a social worker may disclose or release client information with the client's or the client's legal representative's oral informed consent.

(d) Unless otherwise authorized by law, a social worker must obtain a client's written informed consent before taking a photograph of the client or making an audio or video recording of the client, or allowing a third party to do the same. The written informed consent must explain:

(1) the purpose of the photograph or the recording and how the photograph or recording will be used, how it will be stored, and when it will be destroyed; and

(2) how the client may have access to the photograph or recording.

Subd. 5. Release of client information without written informed consent. (a) A social worker may disclose client information specified in subdivision 3, paragraph (a), without the written consent of the client or the client's legal representative only under the following circumstances or under the circumstances described in paragraph (b):

(1) when mandated or authorized by federal or state law, including the mandatory reporting requirements under the duty to warn, maltreatment of minors, and vulnerable adult laws specified in section 148E.240, subdivisions 6 to 8;

(2) when the board issues a subpoena to the social worker; or

(3) when a court of competent jurisdiction orders release of the client records or information.

(b) When providing services authorized or required by law to a client who does not have the capacity to provide consent and who does not have a legal representative, a social worker must disclose or release client records or information as necessary to provide services to ensure the client's safety or to preserve the client's property or financial resources.

Subd. 6. Release of client records or information. When releasing client records or information under this section, a social worker must release current, accurate, and complete records or information.

History: 2007 c 123 s 109,138



Section 148E.235 — FEES AND BILLING PRACTICES.

Subdivision 1. Fees and payments. (a) A social worker must ensure that a client or a client's legal representative is informed of all fees at the initial session or meeting with the client, and that payment for services is arranged with the client or the client's legal representative at the beginning of the professional relationship. Upon request from a client or a client's legal representative, a social worker must provide in a timely manner a written payment plan or a written explanation of the charges for any services rendered.

(b) When providing services authorized or required by law to a client who does not have the capacity to provide consent and who does not have a legal representative, a social worker may submit reasonable bills to an appropriate payer for services provided.

Subd. 2. Billing for services not provided. A social worker must not bill for services that have not been provided except that, with prior notice to the client, a social worker may bill for failed appointments or for cancellations without sufficient notice. A social worker may bill only for provided services which are necessary and appropriate. Financial responsibility for failed appointment billings resides solely with the client and such costs may not be billed to public or private payers.

Subd. 3. No payment for referrals. A social worker must not accept or give a commission, rebate, or other form of remuneration solely or primarily to profit from the referral of a client.

Subd. 4. Fees and billing practices. A social worker must not engage in improper or fraudulent billing practices, including, but not limited to, violations of the federal Medicare and Medicaid laws or state medical assistance laws.

History: 2007 c 123 s 110,138



Section 148E.240 — REPORTING REQUIREMENTS.

Subdivision 1. Failure to self-report adverse actions. The board has grounds to take action under sections 148E.255 to 148E.270 when a social worker fails to report to the board within 90 days:

(1) having been disciplined, sanctioned, or found to have violated a state, territorial, provincial, or foreign licensing agency's laws or rules;

(2) having been convicted of committing a felony, gross misdemeanor, or misdemeanor reasonably related to the practice of social work;

(3) having had a finding or verdict of guilt, whether or not the adjudication of guilt is withheld or not entered, of committing a felony, gross misdemeanor, or misdemeanor reasonably related to the practice of social work;

(4) having admitted to committing, or entering a no contest plea to committing, a felony, gross misdemeanor, or misdemeanor reasonably related to the practice of social work; or

(5) having been denied licensure by a state, territorial, provincial, or foreign licensing agency.

Subd. 2. Failure to submit application information. The board has grounds to take action under sections 148E.255 to 148E.270 when an applicant or licensee fails to submit with an application the following information:

(1) the dates and dispositions of any malpractice settlements or awards made relating to the social work services provided by the applicant or licensee; or

(2) the dates and dispositions of any civil litigations or arbitrations relating to the social work services provided by the applicant or licensee.

Subd. 3. Reporting other licensed health professionals. An applicant or licensee must report to the appropriate health-related licensing board conduct by a licensed health professional which would constitute grounds for disciplinary action under the statutes and rules enforced by that board.

Subd. 4. Reporting unlicensed practice. An applicant or licensee must report to the board conduct by an unlicensed person which constitutes the practice of social work, as defined in section 148E.010, except when the unlicensed person is exempt from licensure according to section 148E.065.

Subd. 5. Failure to report other applicants or licensees; unlicensed practice. The board has grounds to take action under sections 148E.255 to 148E.270 when an applicant or licensee fails to report to the board conduct by:

(1) another licensee or applicant which the applicant or licensee has reason to believe may reasonably constitute grounds for disciplinary action under this section; or

(2) an unlicensed person that constitutes the practice of social work when a license is required to practice social work.

Subd. 6. Duty to warn. A licensee must comply with the duty to warn established by section 148.975.

Subd. 7. Reporting maltreatment of minors. An applicant or licensee must comply with the reporting of maltreatment of minors established by section 626.556.

Subd. 8. Reporting maltreatment of vulnerable adults. An applicant or licensee must comply with the reporting of maltreatment of vulnerable adults established by section 626.557.

Subd. 9. Subpoenas. The board may issue subpoenas according to section 148E.245 and chapter 214 for the production of any reports required by this section or any related documents.

History: 2007 c 123 s 111,138



Section 148E.245 — INVESTIGATIVE POWERS AND PROCEDURES.

Subdivision 1. Subpoenas. (a) The board may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material as part of its investigation of an applicant or licensee under this section or chapter 214.

(b) If any person fails or refuses to appear or testify regarding any matter about which the person may be lawfully questioned, or fails or refuses to produce any papers, books, records, documents, or other evidentiary materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, the board may institute a proceeding in any district court to enforce the board's order or subpoena.

(c) The board or a designated member of the board acting on behalf of the board may issue subpoenas or administer oaths to witnesses or take affirmations. Depositions may be taken within or out of the state in the manner provided by law for the taking of depositions in civil actions.

(d) A subpoena or other process or paper may be served upon any person named therein, by mail or by any officer authorized to serve subpoenas or other process or paper in civil actions, with the same fees and mileage and in the same manner as prescribed by law for service of process issued out of the district court of this state.

(e) Fees, mileage, and other costs must be paid as the board directs.

Subd. 2. Classification of data. (a) Any records obtained as part of an investigation must be treated as investigative data under section 13.41 and be classified as confidential data.

(b) Notwithstanding paragraph (a), client records must be treated as private data under chapter 13. Client records must be protected as private data in the records of the board and in administrative or judicial proceedings unless the client authorizes the board in writing to make public the identity of the client or a portion or all of the client's records.

Subd. 3. Mental or physical examination; chemical dependency evaluation. (a) If the board (1) has probable cause to believe that an applicant or licensee has violated a statute or rule enforced by the board or an order issued by the board; and (2) believes the applicant may have a health-related condition relevant to the violation, the board may issue an order directing the applicant or licensee to submit to one or more of the following: a mental examination, a physical examination, or a chemical dependency evaluation.

(b) An examination or evaluation order issued by the board must include:

(1) factual specifications on which the order is based;

(2) the purpose of the examination or evaluation;

(3) the name of the person or entity that will conduct the examination or evaluation; and

(4) the means by which the examination or evaluation will be paid for.

(c) Every applicant or licensee must submit to a mental examination, a physical examination, or a chemical dependency evaluation when ordered to do so in writing by the board.

(d) By submitting to a mental examination, a physical examination, or a chemical dependency evaluation, an applicant or licensee waives all objections to the admissibility of the examiner or evaluator's testimony or reports on the grounds that the testimony or reports constitute a privileged communication.

Subd. 4. Failure to submit to an examination. (a) If an applicant or licensee fails to submit to an examination or evaluation ordered by the board according to subdivision 3, unless the failure was due to circumstances beyond the control of the applicant or licensee, the failure is an admission that the applicant or licensee violated a statute or rule enforced by the board as specified in the examination or evaluation order issued by the board. The failure may result in an application being denied or other adversarial, corrective, or disciplinary action being taken by the board without a contested case hearing.

(b) If an applicant or licensee requests a contested case hearing after the board denies an application or takes other disciplinary or adversarial action, the only issues which may be determined at the hearing are whether:

(1) the board had probable cause to issue the examination or evaluation order; and

(2) the failure to submit to the examination or evaluation was due to circumstances beyond the control of the applicant or licensee.

(c) Neither the record of a proceeding under this subdivision nor an order issued by the board may be admissible, subject to subpoena, or be used against the applicant or licensee in a proceeding in which the board is not a party or decision maker.

(d) Information obtained under this subdivision must be treated as private data under chapter 13. An order issued by the board as the result of an applicant's or licensee's failure to submit to an examination or evaluation must be treated as public data under chapter 13.

Subd. 5. Access to data and records. (a) In addition to ordering a physical or mental examination or chemical dependency evaluation, and notwithstanding section 13.384, 144.651, 595.02, or any other statute limiting access to health records, the board or a designated member of the board acting on behalf of the board may subpoena physical, mental, and chemical dependency health records relating to an applicant or licensee without the applicant's or licensee's consent if the board has:

(1) probable cause to believe that the applicant or licensee has violated chapter 214, a statute or rule enforced by the board, or an order issued by the board; and

(2) reason to believe that the records are relevant and necessary to the investigation.

(b) An applicant, licensee, insurance company, government agency, health care facility, or provider as defined in section 144.291, subdivision 2, paragraph (h), must comply with any subpoena of the board under this subdivision and is not liable in any action for damages for releasing information subpoenaed by the board under this subdivision unless the information provided is false and the person or entity providing the information knew or had reason to know that the information was false.

(c) Information on individuals obtained under this subdivision must be treated as investigative data under section 13.41 and be classified as confidential data.

(d) If an applicant, licensee, person, or entity does not comply with any subpoena of the board under this subdivision, the board may institute a proceeding in any district court to enforce the board's subpoena.

Subd. 6. Evidence of past sexual conduct. If, in a proceeding for taking action against an applicant or licensee under this section, the charges involve sexual contact with a client or former client, the board or administrative law judge must not consider evidence of the client's or former client's previous sexual conduct. Reference to the client's or former client's previous sexual conduct must not be made during the proceedings or in the findings, except by motion of the complainant, unless the evidence would be admissible under the applicable provisions of section 609.347, subdivision 3.

Subd. 7. Investigations involving vulnerable adults or children in need of protection. (a) Except as provided in paragraph (b), if the board receives a complaint about a social worker regarding the social worker's involvement in a case of vulnerable adults or children in need of protection, the county or other appropriate public authority may request that the board suspend its investigation, and the board must comply until such time as the court issues its findings on the case.

(b) Notwithstanding paragraph (a), the board may continue with an investigation if the board determines that doing so is in the best interests of the vulnerable adult or a child in need of protection and is consistent with the board's obligation to protect the public. If the board chooses to continue an investigation, the board must notify the county or other appropriate public authority in writing and state its reasons for doing so.

Subd. 8. Notification of complainant. (a) In no more than 14 calendar days after receiving a complaint regarding a licensee, the board must notify the complainant that the board has received the complaint.

(b) The board must periodically notify the complainant of the status of the complaint.

Subd. 9. Notification of licensee. (a) Except as provided in paragraph (b), in no more than 60 calendar days after receiving a complaint regarding a licensee, the board must notify the licensee that the board has received the complaint and inform the licensee of:

(1) the substance of the complaint;

(2) the sections of the law that allegedly have been violated; and

(3) whether an investigation is being conducted.

(b) Paragraph (a) does not apply if the board determines that such notice:

(1) would compromise the board's investigation according to section 214.10; or

(2) cannot reasonably be accomplished within this time.

(c) The board must periodically notify the licensee of the status of the complaint.

Subd. 10. Resolution of complaints. In no more than one year after receiving a complaint regarding a licensee, the board must resolve or dismiss the complaint unless the board determines that resolving or dismissing the complaint cannot reasonably be accomplished within this time.

History: 2007 c 123 s 112,138; 2007 c 147 art 10 s 15



Section 148E.250 — OBLIGATION TO COOPERATE.

Subdivision 1. Obligation to cooperate. An applicant or licensee who is the subject of an investigation, or who is questioned by or on behalf of the board in connection with an investigation, must cooperate fully with the investigation. Cooperation includes, but is not limited to:

(1) responding fully and promptly to any question relating to the investigation;

(2) as reasonably requested by the board, providing copies of client and other records in the applicant's or licensee's possession relating to the investigation;

(3) executing release of records as reasonably requested by the board; and

(4) appearing at conferences, hearings, or meetings scheduled by the board, as required in sections 148E.255 to 148E.270 and chapter 214.

Subd. 2. Investigation. A social worker must not knowingly withhold relevant information, give false or misleading information, or do anything to obstruct an investigation of the social worker or another social worker by the board or by another state or federal regulatory or law enforcement authority.

Subd. 3. Payment for copies. The board must pay for copies requested by the board.

Subd. 4. Access to client records. Notwithstanding any law to the contrary, an applicant or licensee must allow the board access to any records of a client provided services by the applicant or licensee under investigation. If the client has not signed a consent permitting access to the client's records, the applicant or licensee must delete any data in the records that identifies the client before providing the records to the board.

Subd. 5. Classification of data. Any records obtained according to this subdivision must be treated as investigative data according to section 13.41 and be classified as confidential data.

History: 2007 c 123 s 113,138



Section 148E.255 — TYPES OF ACTIONS.

Subdivision 1. Actions. The board may take disciplinary action according to section 148E.260, adversarial but nondisciplinary action according to section 148E.265, or voluntary action according to section 148E.270. Any action taken under sections 148E.260 to 148E.270 is public data.

Subd. 2. Disciplinary action. For purposes of section 148E.260, "disciplinary action" means an action taken by the board against an applicant or licensee that addresses a complaint alleging a violation of a statute or rule the board is empowered to enforce.

Subd. 3. Adversarial but nondisciplinary action. For purposes of section 148E.265, "adversarial but nondisciplinary action" means a nondisciplinary action taken by the board that addresses a complaint alleging a violation of a statute or rule the board is empowered to enforce.

Subd. 4. Voluntary action. For purposes of section 148E.270, "voluntary action" means a nondisciplinary action agreed to by the board or a designated board member and an applicant or licensee that, through educational or other corrective means, addresses a complaint alleging a violation of a statute or rule that the board is empowered to enforce.

History: 2007 c 123 s 114,138



Section 148E.260 — DISCIPLINARY ACTIONS.

Subdivision 1. General disciplinary actions. (a) When the board has grounds for disciplinary actions under this chapter, the board may take one or more of the following disciplinary actions:

(1) deny an application;

(2) permanently revoke a license to practice social work;

(3) indefinitely or temporarily suspend a license to practice social work;

(4) impose restrictions on a licensee's scope of practice;

(5) impose conditions required for the licensee to maintain licensure, including, but not limited to, additional education, supervision, and requiring the passing of an examination provided for in section 148E.055;

(6) reprimand a licensee;

(7) impose a civil penalty of up to $10,000 for each violation in order to discourage future violations or to deprive the licensee of any economic advantage gained by reason of the violation; or

(8) impose a fee to reimburse the board for all or part of the cost of the proceedings resulting in disciplinary action, including, but not limited to, the amount paid by the board for services received from or expenses incurred by the Office of Administrative Hearings, the Office of the Attorney General, court reporters, witnesses, board members, board staff, or the amount paid by the board for reproducing records.

(b) Disciplinary action taken by the board under this subdivision is in effect pending determination of an appeal unless the court, upon petition and for good cause shown, decides otherwise.

Subd. 2. Reprimands. (a) In addition to the board's authority to issue a reprimand according to subdivision 1, a designated board member reviewing a complaint as provided for in chapter 214 may issue a reprimand to a licensee. The designated board member must notify the licensee that the reprimand will become final disciplinary action unless the licensee requests a hearing by the board within 14 calendar days.

(b) If the licensee requests a hearing within 14 calendar days, the board must schedule a hearing unless the designated board member withdraws the reprimand.

(c) The hearing must be scheduled within 14 working days of the time the licensee submits a request for the hearing.

(d) The designated board member who issued the reprimand may participate in the hearing but must not deliberate or vote on the decision by the board.

(e) The only evidence permitted at the hearing is affidavits or other documents except for testimony by the licensee or other witnesses whose testimony the board chair has authorized for good cause.

(f) If testimony is authorized, the testimony is subject to cross-examination.

(g) After the hearing, the board must affirm or dismiss the reprimand.

Subd. 3. Temporary suspensions. (a) In addition to any other remedy provided by statute, the board or a designated board member may, without a hearing, temporarily suspend a license to practice social work if the board or the designated board member finds that:

(1) the licensee has violated a statute or rule enforced by the board, any other federal or state law or rule related to the practice of social work, or an order, stipulation, or agreement agreed to or issued by the board; and

(2) continued practice by the licensee would create a serious risk of harm to others.

(b) The suspension is in effect upon service of a written order on the licensee specifying the statute, rule, order, stipulation, or agreement violated. Service of the order is effective if the order is served on the licensee or the licensee's attorney personally or by first class mail to the most recent address provided to the board for the licensee or the licensee's attorney.

(c) The temporary suspension remains in effect until after the board issues an order according to paragraph (e), or if there is a contested case hearing, after the board issues a written final order according to paragraph (g).

(d) If the licensee requests in writing within five calendar days of service of the order that the board hold a hearing, the board must hold a hearing on the sole issue of whether to continue, modify, or lift the suspension. The board must hold the hearing within ten working days of receipt of the licensee's written request. Evidence presented by the board or licensee must be in affidavit form only, except that the licensee or the licensee's attorney may present oral argument.

(e) Within five working days after the hearing, the board must issue its order. If the licensee contests the order, the board must schedule a contested case hearing under chapter 14. The contested case hearing must be scheduled to occur within 45 calendar days after issuance of the order.

(f) The administrative law judge must issue a report within 30 calendar days after the contested case hearing is concluded.

(g) The board must issue a final order within 30 calendar days after the board receives the administrative law judge's report.

History: 2007 c 123 s 115,138



Section 148E.265 — ADVERSARIAL BUT NONDISCIPLINARY ACTIONS.

Subdivision 1. Automatic suspensions. (a) A license to practice social work is automatically suspended if:

(1) a guardian of a licensee is appointed by order of a court according to sections 524.5-101 and 524.5-102; or

(2) the licensee is committed by order of a court according to chapter 253B.

(b) A license remains suspended until:

(1) the licensee is restored to capacity by a court; and

(2) upon petition by the licensee and after a hearing or an agreement with the licensee, the board terminates the suspension.

(c) If the board terminates the suspension, it may do so with or without conditions or restrictions, including, but not limited to, participation in the health professional services program.

Subd. 2. Cease and desist orders. (a) The board or a designated board member may issue a cease and desist order to stop a person from engaging in unauthorized practice or from violating or threatening to violate a statute or rule enforced by the board or an order, stipulation, or agreement agreed to or issued by the board.

(b) The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under sections 14.57 to 14.62. If the person fails to request a hearing in writing postmarked within 15 calendar days after service of the cease and desist order, the order is the final order of the board and is not reviewable by a court or agency.

(c) If the board receives a written request for a hearing postmarked within 15 calendar days after service of the cease and desist order, the board must schedule a hearing within 30 calendar days of receiving the request.

(d) The administrative law judge must issue a report within 30 calendar days after the contested case hearing is concluded.

(e) Within 30 calendar days after the board receives the administrative law judge's report, the board must issue a final order modifying, vacating, or making permanent the cease and desist order. The final order remains in effect until modified or vacated by the board.

(f) If a person does not comply with a cease and desist order, the board may institute a proceeding in any district court to obtain injunctive relief or other appropriate relief, including but not limited to, a civil penalty payable to the board of up to $10,000 for each violation.

(g) A cease and desist order issued according to this subdivision does not relieve a person from criminal prosecution by a competent authority or from disciplinary action by the board.

Subd. 3. Injunctive relief. (a) In addition to any other remedy provided by law, the board may bring an action in district court for injunctive relief to restrain any unauthorized practice or violation or threatened violation of any statute or rule, stipulation, or agreement agreed to or enforced by the board or an order issued by the board.

(b) A temporary restraining order may be granted in the proceeding if continued activity by a person would create an imminent risk of harm to others.

(c) Injunctive relief granted according to this subdivision does not relieve a person from criminal prosecution by a competent authority or from disciplinary action by the board.

(d) In bringing an action for injunctive relief, the board need not show irreparable harm.

History: 2007 c 123 s 116,138



Section 148E.270 — VOLUNTARY ACTIONS.

Subdivision 1. Agreements for corrective action. (a) The board or a designated board member may enter into an agreement for corrective action with an applicant or licensee when the board or a designated board member determines that a complaint alleging a violation of a statute or rule enforced by the board or an order issued by the board may best be resolved through an agreement for corrective action when disciplinary action is not required to protect the public.

(b) An agreement for corrective action must:

(1) be in writing;

(2) specify the facts upon which the agreement is based;

(3) clearly indicate the corrective action agreed upon; and

(4) provide that the complaint that resulted in the agreement must be dismissed by the board or the designated board member upon successful completion of the corrective action.

(c) The board or designated board member may determine successful completion when the applicant or licensee submits a request for dismissal that documents the applicant's or licensee's successful completion of the corrective action. The burden of proof is on the applicant or licensee to prove successful completion.

(d) An agreement for corrective action is not disciplinary action but must be treated as public data under chapter 13.

(e) The board may impose a fee to reimburse the board for all or part of the costs of the proceedings resulting in a corrective action, including, but not limited to, the amount paid by the board for services received from or expenses incurred by the Office of the Attorney General, board members, board staff, or the amount paid by the board for reproducing records.

(f) The board or designated board member must not enter into an agreement for corrective action when the complaint alleged sexual conduct with a client unless there is insufficient evidence to justify disciplinary action but there is a basis for corrective action.

Subd. 2. Stipulations to cease practicing social work. (a) The board or a designated board member may enter into a stipulation to cease practicing social work with a licensee if the board or designated board member determines that the licensee is unable to practice social work competently or safely or that the social worker's continued practice creates an unacceptable risk of safety to clients, potential clients, or the public.

(b) A stipulation to cease practicing social work must:

(1) be in writing;

(2) specify the facts upon which the stipulation is based;

(3) clearly indicate that the licensee must not practice social work and must not hold out to the public that the social worker is licensed; and

(4) specify the term of the stipulation or when and under what circumstances the licensee may petition the board for termination of the stipulation.

(c) A stipulation to cease practicing social work is not disciplinary action but must be treated as public data under chapter 13.

(d) Nothing in this subdivision prevents the board or designated board member from taking any other disciplinary or adversarial action authorized by sections 148E.255 to 148E.265 in lieu of or in addition to entering into a stipulation to cease practicing social work.

History: 2007 c 123 s 117,138



Section 148E.275 — UNAUTHORIZED PRACTICE.

No individual may:

(1) engage in the practice of social work without a social work license under sections 148E.055 and 148E.060, except when the individual is exempt from licensure according to section 148E.065;

(2) provide social work services to a client who resides in this state when the individual providing the services is not licensed as a social worker according to sections 148E.055 to 148E.060, except when the individual is exempt from licensure according to section 148E.065.

History: 2007 c 123 s 118,138



Section 148E.280 — USE OF TITLES.

(a) No individual may be presented to the public by any title incorporating the words "social work" or "social worker" or in the titles in section 148E.195, unless that individual holds a license under sections 148E.055 and 148E.060, or practices in a setting exempt from licensure under section 148E.065.

This paragraph expires July 1, 2016.

(b) Effective July 1, 2016, no individual may be presented to the public by any title incorporating the words "social work" or "social worker" or in the titles in section 148E.195, unless that individual is employed by a county or holds a license under this chapter.

History: 2007 c 123 s 119,138; 2012 c 197 art 1 s 18



Section 148E.285 — REPORTING REQUIREMENTS.

Subdivision 1. Institutions. A state agency, political subdivision, agency of a local unit of government, private agency, hospital, clinic, prepaid medical plan, or other health care institution or organization must report to the board:

(1) any adversarial action, disciplinary action, or other sanction for conduct that might constitute grounds for action under section 148E.190;

(2) the resignation of any applicant or licensee prior to the conclusion of any proceeding for adversarial action, disciplinary action, or other sanction for conduct that might constitute grounds for action under section 148E.190; or

(3) the resignation of any applicant or licensee prior to the commencement of a proceeding for adversarial action, disciplinary action, or other sanction for conduct that might constitute grounds for action under section 148E.190, but after the applicant or licensee had knowledge that a proceeding was contemplated or in preparation.

Subd. 2. Professional societies and associations. A state or local professional society or association whose members consist primarily of licensed social workers must report to the board any adversarial action, disciplinary action, or other sanction taken against a member.

Subd. 3. Immunity. An individual, professional society or association, state agency, political subdivision, agency of a local unit of government, private agency, hospital, clinic, prepaid medical plan, other health care institution or organization, or other entity is immune from civil liability or criminal prosecution for submitting in good faith a report under subdivision 1 or 2 or for otherwise reporting, providing information, or testifying about violations or alleged violations of this chapter.

Subd. 4. Failure to report. On or after August 1, 2012, any person, institution, or organization that fails to report as required under subdivisions 1 and 2 shall be subject to civil penalties for failing to report as required by law.

History: 2007 c 123 s 120,138; 2012 c 278 art 2 s 17



Section 148E.290 — PENALTIES.

An individual or other entity that violates section 148E.275, 148E.280, or 148E.285 is guilty of a misdemeanor.

History: 2007 c 123 s 121,138






Chapter 148F — ALCOHOL AND DRUG COUNSELORS LICENSING

Section 148F.001 — SCOPE.

This chapter applies to all applicants and licensees, all persons who use the title alcohol and drug counselor, and all persons in or out of this state who provide alcohol and drug counseling services to clients who reside in this state unless there are specific applicable exemptions provided by law.

History: 2012 c 197 art 2 s 2



Section 148F.01 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms in this section have the meanings given.

Subd. 2. Abuse. "Abuse" means a maladaptive pattern of substance use leading to clinically significant impairment or distress, as manifested by one or more of the following occurring at any time during the same 12-month period:

(1) recurrent substance use resulting in a failure to fulfill major role obligations at work, school, or home;

(2) recurrent substance use in situations in which it is physically hazardous;

(3) recurrent substance-related legal problems; and

(4) continued substance use despite having persistent or recurrent social or interpersonal problems caused or exacerbated by the effects of the substance.

Subd. 3. Accredited school or educational program. "Accredited school or educational program" means a school of alcohol and drug counseling, university, college, or other postsecondary education program that, at the time the student completes the program, is accredited by a regional accrediting association whose standards are substantially equivalent to those of the North Central Association of Colleges and Postsecondary Education Institutions or an accrediting association that evaluates schools of alcohol and drug counseling for inclusion of the education, practicum, and core function standards in this chapter.

Subd. 4. Alcohol and drug counseling practicum. "Alcohol and drug counseling practicum" means formal experience gained by a student and supervised by a person either licensed under this chapter or exempt under its provisions, as part of an accredited school or educational program of alcohol and drug counseling.

Subd. 5. Alcohol and drug counselor. "Alcohol and drug counselor" means a person who holds a valid license issued under this chapter to engage in the practice of alcohol and drug counseling.

Subd. 6. Applicant. "Applicant" means a person seeking a license or temporary permit under this chapter.

Subd. 7. Board. "Board" means the Board of Behavioral Health and Therapy established in section 148B.51.

Subd. 8. Client. "Client" means an individual who is the recipient of any of the alcohol and drug counseling services described in this section. Client also means "patient" as defined in section 144.291, subdivision 2, paragraph (g).

Subd. 9. Competence. "Competence" means the ability to provide services within the practice of alcohol and drug counseling as defined in subdivision 18, that:

(1) are rendered with reasonable skill and safety;

(2) meet minimum standards of acceptable and prevailing practice as described in section 148F.12; and

(3) take into account human diversity.

Subd. 10. Core functions. "Core functions" means the following services provided in alcohol and drug treatment:

(1) "screening" means the process by which a client is determined appropriate and eligible for admission to a particular program;

(2) "intake" means the administrative and initial assessment procedures for admission to a program;

(3) "orientation" means describing to the client the general nature and goals of the program; rules governing client conduct and infractions that can lead to disciplinary action or discharge from the program; in a nonresidential program, the hours during which services are available; treatment costs to be borne by the client, if any; and client's rights;

(4) "assessment" means those procedures by which a counselor identifies and evaluates an individual's strengths, weaknesses, problems, and needs to develop a treatment plan or make recommendations for level of care placement;

(5) "treatment planning" means the process by which the counselor and the client identify and rank problems needing resolution; establish agreed-upon immediate and long-term goals; and decide on a treatment process and the sources to be utilized;

(6) "counseling" means the utilization of special skills to assist individuals, families, or groups in achieving objectives through exploration of a problem and its ramifications; examination of attitudes and feelings; consideration of alternative solutions; and decision making;

(7) "case management" means activities that bring services, agencies, resources, or people together within a planned framework of action toward the achievement of established goals;

(8) "crisis intervention" means those services which respond to an alcohol or other drug user's needs during acute emotional or physical distress;

(9) "client education" means the provision of information to clients who are receiving or seeking counseling concerning alcohol and other drug abuse and the available services and resources;

(10) "referral" means identifying the needs of the client which cannot be met by the counselor or agency and assisting the client to utilize the support systems and available community resources;

(11) "reports and record keeping" means charting the results of the assessment and treatment plan and writing reports, progress notes, discharge summaries, and other client-related data; and

(12) "consultation with other professionals regarding client treatment and services" means communicating with other professionals in regard to client treatment and services to assure comprehensive, quality care for the client.

Subd. 11. Credential. "Credential" means a license, permit, certification, registration, or other evidence of qualification or authorization to engage in the practice of an occupation in any state or jurisdiction.

Subd. 12. Dependent on the provider. "Dependent on the provider" means that the nature of a former client's emotional or cognitive condition and the nature of the services by the provider are such that the provider knows or should have known that the former client is unable to withhold consent to sexually exploitative behavior by the provider.

Subd. 13. Familial. "Familial" means of, involving, related to, or common to a family member as defined in subdivision 14.

Subd. 14. Family member or member of the family. "Family member" or "member of the family" means a spouse, parent, offspring, sibling, grandparent, grandchild, uncle, aunt, niece, or nephew, or an individual who serves in the role of one of the foregoing.

Subd. 15. Group clients. "Group clients" means two or more individuals who are each a corecipient of alcohol and drug counseling services. Group clients may include, but are not limited to, two or more family members, when each is the direct recipient of services, or each client receiving group counseling services.

Subd. 16. Informed consent. "Informed consent" means an agreement between a provider and a client that authorizes the provider to engage in a professional activity affecting the client. Informed consent requires:

(1) the provider to give the client sufficient information so the client is able to decide knowingly whether to agree to the proposed professional activity;

(2) the provider to discuss the information in language that the client can reasonably be expected to understand; and

(3) the client's consent to be given without undue influence by the provider.

Subd. 17. Licensee. "Licensee" means a person who holds a valid license under this chapter.

Subd. 18. Practice of alcohol and drug counseling. "Practice of alcohol and drug counseling" means the observation, description, evaluation, interpretation, and modification of human behavior by the application of core functions as it relates to the harmful or pathological use or abuse of alcohol or other drugs. The practice of alcohol and drug counseling includes, but is not limited to, the following activities, regardless of whether the counselor receives compensation for the activities:

(1) assisting clients who use alcohol or drugs, evaluating that use, and recognizing dependency if it exists;

(2) assisting clients with alcohol or other drug problems to gain insight and motivation aimed at resolving those problems;

(3) providing experienced professional guidance, assistance, and support for the client's efforts to develop and maintain a responsible functional lifestyle;

(4) recognizing problems outside the scope of the counselor's training, skill, or competence and referring the client to other appropriate professional services;

(5) diagnosing the level of alcohol or other drug use involvement to determine the level of care;

(6) individual planning to prevent a return to harmful alcohol or chemical use;

(7) alcohol and other drug abuse education for clients;

(8) consultation with other professionals;

(9) gaining diversity awareness through ongoing training and education; and

(10) providing the services in clauses (1) to (9), as needed, to family members or others who are directly affected by someone using alcohol or other drugs.

Subd. 19. Practice foundation. "Practice foundation" means that an alcohol and drug counseling service or continuing education activity is based upon observations, methods, procedures, or theories that are generally accepted by the professional community in alcohol and drug counseling.

Subd. 20. Private information. "Private information" means any information, including, but not limited to, client records as defined in section 148F.15, test results, or test interpretations developed during a professional relationship between a provider and a client.

Subd. 21. Provider. "Provider" means a licensee, a temporary permit holder, or an applicant.

Subd. 22. Public statement. "Public statement" means any statement, communication, or representation, by a provider to the public regarding the provider or the provider's professional services or products. Public statements include, but are not limited to, advertising, representations in reports or letters, descriptions of credentials and qualifications, brochures and other descriptions of services, directory listings, personal resumes or curricula vitae, comments for use in the media, Web sites, grant and credentialing applications, or product endorsements.

Subd. 23. Report. "Report" means any written or oral professional communication, including a letter, regarding a client or subject that includes one or more of the following: historical data, behavioral observations, opinions, diagnostic or evaluative statements, or recommendations. The testimony of a provider as an expert or fact witness in a legal proceeding also constitutes a report. For purposes of this chapter, letters of recommendation for academic or career purposes are not considered reports.

Subd. 24. Significant risks and benefits. "Significant risks and benefits" means those risks and benefits that are known or reasonably foreseeable by the provider, including the possible range and likelihood of outcomes, and that are necessary for the client to know in order to decide whether to give consent to proposed services or to reasonable alternative services.

Subd. 25. Student. "Student" means an individual who is enrolled in a program in alcohol and drug counseling at an accredited educational institution, or who is taking an alcohol and drug counseling course or practicum for credit.

Subd. 26. Supervisee. "Supervisee" means an individual whose supervision is required to obtain credentialing by a licensure board or to comply with a board order.

Subd. 27. Supervisor. "Supervisor" means a licensed alcohol and drug counselor licensed under this chapter or other licensed professional practicing alcohol and drug counseling under section 148F.11, who meets the requirements of section 148F.04, subdivision 3, and who provides supervision to persons seeking licensure under section 148F.025, subdivision 3, clause (2), item (ii).

Subd. 28. Test. "Test" means any instrument, device, survey, questionnaire, technique, scale, inventory, or other process which is designed or constructed for the purpose of measuring, evaluating, assessing, describing, or predicting personality, behavior, traits, cognitive functioning, aptitudes, attitudes, skills, values, interests, abilities, or other characteristics of individuals.

Subd. 29. Unprofessional conduct. "Unprofessional conduct" means any conduct violating sections 148F.001 to 148F.205, or any conduct that fails to conform to the minimum standards of acceptable and prevailing practice necessary for the protection of the public.

Subd. 30. Variance. "Variance" means board-authorized permission to comply with a law or rule in a manner other than that generally specified in the law or rule.

History: 2012 c 197 art 2 s 3



Section 148F.015 — DUTIES OF THE BOARD.

The board shall:

(1) adopt and enforce rules for licensure and regulation of alcohol and drug counselors and temporary permit holders, including a standard disciplinary process and rules of professional conduct;

(2) issue licenses and temporary permits to qualified individuals under sections 148F.001 to 148F.205;

(3) carry out disciplinary actions against licensees and temporary permit holders;

(4) educate the public about the existence and content of the regulations for alcohol and drug counselor licensing to enable consumers to file complaints against licensees who may have violated the rules; and

(5) collect nonrefundable license fees for alcohol and drug counselors.

History: 2012 c 197 art 2 s 4



Section 148F.02 — DUTY TO MAINTAIN CURRENT INFORMATION.

All individuals licensed as alcohol and drug counselors, all individuals with temporary permits, and all applicants for licensure must notify the board within 30 days of the occurrence of any of the following:

(1) a change of name, address, place of employment, and home or business telephone number; and

(2) a change in any other application information.

History: 2012 c 197 art 2 s 5



Section 148F.025 — REQUIREMENTS FOR LICENSURE.

Subdivision 1. Form; fee. Individuals seeking licensure as a licensed alcohol and drug counselor shall fully complete and submit a notarized written application on forms provided by the board together with the appropriate fee in the amount set under section 148F.115. No portion of the fee is refundable.

Subd. 2. Education requirements for licensure. An applicant for licensure must submit evidence satisfactory to the board that the applicant has:

(1) received a bachelor's degree from an accredited school or educational program; and

(2) received 18 semester credits or 270 clock hours of academic course work and 880 clock hours of supervised alcohol and drug counseling practicum from an accredited school or education program. The course work and practicum do not have to be part of the bachelor's degree earned under clause (1). The academic course work must be in the following areas:

(i) an overview of the transdisciplinary foundations of alcohol and drug counseling, including theories of chemical dependency, the continuum of care, and the process of change;

(ii) pharmacology of substance abuse disorders and the dynamics of addiction, including medication-assisted therapy;

(iii) professional and ethical responsibilities;

(iv) multicultural aspects of chemical dependency;

(v) co-occurring disorders; and

(vi) the core functions defined in section 148F.01, subdivision 10.

Subd. 3. Examination requirements for licensure. To be eligible for licensure, the applicant must:

(1) satisfactorily pass the International Certification and Reciprocity Consortium Alcohol and Other Drug Abuse Counselor (IC&RC AODA) written examination adopted June 2008, or other equivalent examination as determined by the board; or

(2) satisfactorily pass a written examination for licensure as an alcohol and drug counselor, as determined by the board, and one of the following:

(i) complete a written case presentation and pass an oral examination that demonstrates competence in the core functions as defined in section 148F.01, subdivision 10; or

(ii) complete 2,000 hours of postdegree supervised professional practice under section 148F.04.

Subd. 4. Background investigation. The applicant must sign a release authorizing the board to obtain information from the Bureau of Criminal Apprehension, the Department of Human Services, the Office of Health Facilities Complaints, and other agencies specified by the board. After the board has given written notice to an individual who is the subject of a background investigation, the agencies shall assist the board with the investigation by giving the board criminal conviction data, reports about substantiated maltreatment of minors and vulnerable adults, and other information. The board may contract with the commissioner of human services to obtain criminal history data from the Bureau of Criminal Apprehension. Information obtained under this subdivision is private data on individuals as defined in section 13.02, subdivision 12.

Subd. 5. Expedited and temporary licensing for former and current members of the military. (a) Applicants seeking licensure according to this subdivision must be:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) Applicants are required to comply with subdivisions 1 and 4.

(c) A qualified applicant under paragraph (a) must provide evidence of:

(1) a current valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(d) A temporary license issued under this subdivision is effective for two years from the initial licensure date.

(e) During the temporary license period, the individual shall complete the application for licensure required in subdivision 1.

(f) In order to remain licensed after the expiration of the temporary license, an individual must meet the requirements in subdivisions 2 and 3.

History: 2012 c 197 art 2 s 6; 2015 c 77 art 2 s 23



Section 148F.03 — RECIPROCITY.

(a) An individual who holds a current license or national certification as an alcohol and drug counselor from another jurisdiction must file with the board a completed application for licensure by reciprocity containing the information required in this section.

(b) The applicant must request the credentialing authority of the jurisdiction in which the credential is held to send directly to the board a statement that the credential is current and in good standing, the applicant's qualifications that entitled the applicant to the credential, and a copy of the jurisdiction's credentialing laws and rules that were in effect at the time the applicant obtained the credential.

(c) The board shall issue a license if the board finds that the requirements which the applicant met to obtain the credential from the other jurisdiction were substantially similar to the current requirements for licensure in this chapter and that the applicant is not otherwise disqualified under section 148F.09.

History: 2012 c 197 art 2 s 7



Section 148F.035 — TEMPORARY PERMIT.

(a) The board may issue a temporary permit to practice alcohol and drug counseling to an individual prior to being licensed under this chapter if the person:

(1) received an associate degree, or an equivalent number of credit hours, completed 880 clock hours of supervised alcohol and drug counseling practicum, and 18 semester credits or 270 clock hours of academic course work in alcohol and drug counseling from an accredited school or education program; and

(2) completed academic course work in the following areas:

(i) overview of the transdisciplinary foundations of alcohol and drug counseling, including theories of chemical dependency, the continuum of care, and the process of change;

(ii) pharmacology of substance abuse disorders and the dynamics of addiction, including medication-assisted therapy;

(iii) professional and ethical responsibilities;

(iv) multicultural aspects of chemical dependency;

(v) co-occurring disorders; and

(vi) core functions defined in section 148F.01, subdivision 10.

(b) An individual seeking a temporary permit shall fully complete and submit a notarized written application on forms provided by the board together with the nonrefundable temporary permit fee specified in section 148F.115, subdivision 3, clause (1).

(c) An individual practicing under this section:

(1) must be supervised by a licensed alcohol and drug counselor or other licensed professional practicing alcohol and drug counseling under section 148F.11, subdivision 1;

(2) is subject to all statutes and rules to the same extent as an individual who is licensed under this chapter, except the individual is not subject to the continuing education requirements of section 148F.075; and

(3) must use the title "Alcohol and Drug Counselor-Trainee" or the letters "ADC-T" in professional activities.

(d)(1) An individual practicing with a temporary permit must submit a renewal application annually on forms provided by the board with the renewal fee required in section 148F.115, subdivision 3.

(2) A temporary permit is automatically terminated if not renewed, upon a change in supervision, or upon the granting or denial by the board of the applicant's application for licensure as an alcohol and drug counselor.

(3) A temporary permit may be renewed no more than five times.

History: 2012 c 197 art 2 s 8



Section 148F.04 — SUPERVISED POSTDEGREE PROFESSIONAL PRACTICE.

Subdivision 1. Supervision. For the purposes of this section, "supervision" means documented interactive consultation, which, subject to the limitations of subdivision 4, paragraph (b), may be conducted in person, by telephone, or by audio or audiovisual electronic device by a supervisor with a supervisee. The supervision must be adequate to ensure the quality and competence of the activities supervised. Supervisory consultation must include discussions on the nature and content of the practice of the supervisee, including, but not limited to, a review of a representative sample of alcohol and drug counseling services in the supervisee's practice.

Subd. 2. Postdegree professional practice. "Postdegree professional practice" means paid or volunteer work experience and training following graduation from an accredited school or educational program that involves professional oversight by a supervisor approved by the board and that satisfies the supervision requirements in subdivision 4.

Subd. 3. Supervisor requirements. For the purposes of this section, a supervisor shall:

(1) be a licensed alcohol and drug counselor or other qualified professional as determined by the board;

(2) have three years of experience providing alcohol and drug counseling services; and

(3) have received a minimum of 12 hours of training in clinical and ethical supervision, which may include course work, continuing education courses, workshops, or a combination thereof.

Subd. 4. Supervised practice requirements for licensure. (a) The content of supervision must include:

(1) knowledge, skills, values, and ethics with specific application to the practice issues faced by the supervisee, including the core functions in section 148F.01, subdivision 10;

(2) the standards of practice and ethical conduct, with particular emphasis given to the counselor's role and appropriate responsibilities, professional boundaries, and power dynamics; and

(3) the supervisee's permissible scope of practice, as defined in section 148F.01, subdivision 18.

(b) The supervision must be obtained at the rate of one hour of supervision per 40 hours of professional practice, for a total of 50 hours of supervision. The supervision must be evenly distributed over the course of the supervised professional practice. At least 75 percent of the required supervision hours must be received in person. The remaining 25 percent of the required hours may be received by telephone or by audio or audiovisual electronic device. At least 50 percent of the required hours of supervision must be received on an individual basis. The remaining 50 percent may be received in a group setting.

(c) The supervision must be completed in no fewer than 12 consecutive months and no more than 36 consecutive months.

(d) The applicant shall include with an application for licensure a verification of completion of the 2,000 hours of supervised professional practice. Verification must be on a form specified by the board. The supervisor shall verify that the supervisee has completed the required hours of supervision according to this section. The supervised practice required under this section is unacceptable if the supervisor attests that the supervisee's performance, competence, or adherence to the standards of practice and ethical conduct has been unsatisfactory.

History: 2012 c 197 art 2 s 9



Section 148F.045 — ALCOHOL AND DRUG COUNSELOR TECHNICIAN.

An alcohol and drug counselor technician may perform the screening, intake, and orientation services described in section 148F.01, subdivision 10, clauses (1), (2), and (3), while under the direct supervision of a licensed alcohol and drug counselor.

History: 2012 c 197 art 2 s 10



Section 148F.05 — LICENSE RENEWAL REQUIREMENTS.

Subdivision 1. Biennial renewal. A license must be renewed every two years.

Subd. 2. License renewal notice. At least 60 calendar days before the renewal deadline date, the board shall mail a renewal notice to the licensee's last known address on file with the board. The notice must include instructions for accessing an online application for license renewal, the renewal deadline, and notice of fees required for renewal. The licensee's failure to receive notice does not relieve the licensee of the obligation to meet the renewal deadline and other requirements for license renewal.

Subd. 3. Renewal requirements. (a) To renew a license, a licensee must submit to the board:

(1) a completed, signed, and notarized application for license renewal;

(2) the renewal fee required under section 148F.115, subdivision 2; and

(3) evidence satisfactory to the board that the licensee has completed 40 clock hours of continuing education during the preceding two-year renewal period that meet the requirements of section 148F.075.

(b) The application must be postmarked or received by the board by the end of the day on which the license expires or the following business day if the expiration date falls on a Saturday, Sunday, or holiday. An application which is not completed, signed, notarized, or which is not accompanied by the correct fee is void and must be returned to the licensee.

Subd. 4. Pending renewal. If a licensee's application for license renewal is postmarked or received by the board by the end of the business day on the expiration date of the license, the licensee may continue to practice after the expiration date while the application for license renewal is pending with the board.

Subd. 5. Late renewal fee. If the application for license renewal is postmarked or received after the expiration date, the licensee shall pay a late fee as specified by section 148F.115, subdivision 5, clause (1), in addition to the renewal fee, before the application for license renewal will be considered by the board.

History: 2012 c 197 art 2 s 11



Section 148F.055 — EXPIRED LICENSE.

Subdivision 1. Expiration of license. A licensee who fails to submit an application for license renewal, or whose application for license renewal is not postmarked or received by the board as required, is not authorized to practice after the expiration date and is subject to disciplinary action by the board for any practice after the expiration date.

Subd. 2. Termination for nonrenewal. (a) Within 30 days after the renewal date, a licensee who has not renewed the license shall be notified by letter sent to the last known address of the licensee in the board's file that the renewal is overdue and that failure to pay the current fee and current late fee within 60 days after the renewal date will result in termination of the license.

(b) The board shall terminate the license of a licensee whose license renewal is at least 60 days overdue and to whom notification has been sent as provided in paragraph (a). Failure of a licensee to receive notification is not grounds for later challenge of the termination. The former licensee shall be notified of the termination by letter within seven days after the board action, in the same manner as provided in paragraph (a).

History: 2012 c 197 art 2 s 12



Section 148F.06 — VOLUNTARY TERMINATION.

A license may be voluntarily terminated by the licensee at any time upon written notification to the board, unless a complaint is pending against the licensee. The notification must be received by the board prior to termination of the license for failure to renew. A former licensee may be licensed again only after complying with the relicensure following termination requirements under section 148F.065. For purposes of this section, the board retains jurisdiction over any licensee whose license has been voluntarily terminated and against whom the board receives a complaint for conduct occurring during the period of licensure.

History: 2012 c 197 art 2 s 13



Section 148F.065 — RELICENSURE FOLLOWING TERMINATION.

Subdivision 1. Relicensure. For a period of two years, a former licensee whose license has been voluntarily terminated or terminated for nonrenewal as provided in section 148F.055, subdivision 2, may be relicensed by completing an application for relicensure, paying the applicable fee, and verifying that the former licensee has not engaged in the practice of alcohol and drug counseling in this state since the date of termination. The verification must be accompanied by a notarized affirmation that the statement is true and correct to the best knowledge and belief of the former licensee.

Subd. 2. Continuing education for relicensure. A former licensee seeking relicensure after license termination must provide evidence of having completed at least 20 hours of continuing education activities for each year, or portion thereof, that the former licensee did not hold a license.

Subd. 3. Cancellation of license. The board shall not renew, reissue, reinstate, or restore the license of a former licensee which was terminated for nonrenewal, or voluntarily terminated, and for which relicensure was not sought for more than two years from the date the license was terminated for nonrenewal, or voluntarily terminated. A former licensee seeking relicensure after this two-year period must obtain a new license by applying for licensure and fulfilling all requirements then in existence for an initial license to practice alcohol and drug counseling in Minnesota.

History: 2012 c 197 art 2 s 14



Section 148F.07 — INACTIVE LICENSE STATUS.

Subdivision 1. Request for inactive status. Unless a complaint is pending against the licensee, a licensee whose license is in good standing may request, in writing, that the license be placed on the inactive list. If a complaint is pending against a licensee, a license may not be placed on the inactive list until action relating to the complaint is concluded. The board must receive the request for inactive status before expiration of the license, or the person must pay the late fee. A licensee may renew a license that is inactive under this subdivision by meeting the renewal requirements of subdivision 2. A licensee must not practice alcohol and drug counseling while the license is inactive.

Subd. 2. Renewal of inactive license. A licensee whose license is inactive must renew the inactive status by the inactive status expiration date determined by the board, or the license will expire. An application for renewal of inactive status must include evidence satisfactory to the board that the licensee has completed 40 clock hours of continuing education required in section 148F.075. Late renewal of inactive status must be accompanied by a late fee as required in section 148F.115, subdivision 5, clause (2).

History: 2012 c 197 art 2 s 15



Section 148F.075 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Purpose. (a) The purpose of mandatory continuing education is to promote the professional development of alcohol and drug counselors so that the services they provide promote the health and well-being of clients who receive services.

(b) Continued professional growth and maintaining competence in providing alcohol and drug counseling services are the ethical responsibilities of each licensee.

Subd. 2. Requirement. Every two years, all licensees must complete a minimum of 40 clock hours of continuing education activities that meet the requirements in this section. The 40 clock hours shall include a minimum of nine clock hours on diversity, and a minimum of three clock hours on professional ethics. Diversity training includes, but is not limited to, the topics listed in Minnesota Rules, part 4747.1100, subpart 2. A licensee may be given credit only for activities that directly relate to the practice of alcohol and drug counseling.

Subd. 3. Standards for approval. In order to obtain clock hour credit for a continuing education activity, the activity must:

(1) constitute an organized program of learning;

(2) reasonably be expected to advance the knowledge and skills of the alcohol and drug counselor;

(3) pertain to subjects that directly relate to the practice of alcohol and drug counseling;

(4) be conducted by individuals who have education, training, and experience and are knowledgeable about the subject matter; and

(5) be presented by a sponsor who has a system to verify participation and maintains attendance records for three years, unless the sponsor provides dated evidence to each participant with the number of clock hours awarded.

Subd. 4. Qualifying activities. Clock hours may be earned through the following:

(1) attendance at educational programs of annual conferences, lectures, panel discussions, workshops, in-service trainings, seminars, and symposia;

(2) successful completion of college or university courses offered by a regionally accredited school or education program, if not being taken in order to meet the educational requirements for licensure under this chapter. The licensee must obtain a grade of at least a "C" or its equivalent or a pass in a pass/fail course in order to receive the following continuing education credits:

(i) one semester credit equals 15 clock hours;

(ii) one trimester credit equals 12 clock hours; and

(iii) one quarter credit equals ten clock hours;

(3) successful completion of home study or online courses offered by an accredited school or education program and that require a licensee to demonstrate knowledge following completion of the course;

(4) teaching a course at a regionally accredited institution of higher education. To qualify for continuing education credit, the course must directly relate to the practice of alcohol and drug counseling, as determined by the board. Continuing education hours may be earned only for the first time the licensee teaches the course. Ten continuing education hours may be earned for each semester credit hour taught; or

(5) presentations at workshops, seminars, symposia, meetings of professional organizations, in-service trainings, or postgraduate institutes. The presentation must be related to alcohol and drug counseling. A presenter may claim one hour of continuing education for each hour of presentation time. A presenter may also receive continuing education hours for development time at the rate of three hours for each hour of presentation time. Continuing education hours may be earned only for the licensee's first presentation on the subject developed.

Subd. 5. Activities not qualifying for continuing education clock hours. Approval shall not be given for courses that do not meet the requirements of this section or are limited to the following:

(1) any subject contrary to the rules of professional conduct;

(2) supervision of personnel;

(3) entertainment or recreational activities;

(4) employment orientation sessions;

(5) policy meetings;

(6) marketing;

(7) business;

(8) first aid, CPR, and similar training classes; and

(9) training related to payment systems, including covered services, coding, and billing.

Subd. 6. Documentation of reporting compliance. (a) When the licensee applies for renewal of the license, the licensee must complete and submit an affidavit of continuing education compliance showing that the licensee has completed a minimum of 40 approved continuing education clock hours since the last renewal. Failure to submit the affidavit when required makes the licensee's renewal application incomplete and void.

(b) All licensees shall retain original documentation of completion of continuing education hours for a period of five years. For purposes of compliance with this section, a receipt for payment of the fee for the course is not sufficient evidence of completion of the required hours of continuing education. Information retained shall include:

(1) the continuing education activity title;

(2) a brief description of the continuing education activity;

(3) the sponsor, presenter, or author;

(4) the location and the dates attended;

(5) the number of clock hours; and

(6) the certificate of attendance, if applicable.

(c) Only continuing education obtained during the two-year reporting period may be considered at the time of reporting.

Subd. 7. Continuing education audit. (a) At the time of renewal, the board may randomly audit a percentage of its licensees for compliance with continuing education requirements.

(b) The board shall mail a notice to a licensee selected for an audit of continuing education hours. The notice must include the reporting periods selected for audit.

(c) Selected licensees shall submit copies of the original documentation of completed continuing education hours. Upon specific request, the licensee shall submit original documentation. Failure to submit required documentation shall result in the renewal application being considered incomplete and void and constitute grounds for nonrenewal of the license and disciplinary action.

Subd. 8. Variance of continuing education requirements. (a) If a licensee is unable to meet the continuing education requirements by the renewal date, the licensee may request a time-limited variance to fulfill the requirements after the renewal date. A licensee seeking a variance is considered to be renewing late and is subject to the late renewal fee, regardless of when the request is received or whether the variance is granted.

(b) The licensee shall submit the variance request on a form designated by the board, include the variance fee subject to section 14.056, subdivision 2, and the late fee for license renewal under section 148F.115. The variance request is subject to the criteria for rule variances in section 14.055, subdivision 4, and must include a written plan listing the activities offered to meet the requirement. Hours completed after the renewal date pursuant to the written plan count toward meeting only the requirements of the previous renewal period.

(c) A variance granted under this subdivision expires six months after the license renewal date. A licensee who is granted a variance but fails to complete the required continuing education within the six-month period may apply for a second variance according to this subdivision.

(d) If an initial variance request is denied, the license of the licensee shall not be renewed until the licensee completes the continuing education requirements. If an initial variance is granted, and the licensee fails to complete the required continuing education within the six-month period, the license shall be administratively suspended until the licensee completes the required continuing education, unless the licensee has obtained a second variance according to paragraph (c).

History: 2012 c 197 art 2 s 16



Section 148F.08 — SPONSOR'S APPLICATION FOR APPROVAL.

Subdivision 1. Content. Individuals, organizations, associations, corporations, educational institutions, or groups intending to offer continuing education activities for approval must submit to the board the sponsor application fee and a completed application for approval on a form provided by the board. The sponsor must comply with the following to receive and maintain approval:

(1) submit the application for approval at least 60 days before the activity is scheduled to begin; and

(2) include the following information in the application for approval to enable the board to determine whether the activity complies with section 148F.075:

(i) a statement of the objectives of the activity and the knowledge the participants will have gained upon completion of the activity;

(ii) a description of the content and methodology of the activity which will allow the participants to meet the objectives;

(iii) a description of the method the participants will use to evaluate the activity;

(iv) a list of the qualifications of each instructor or developer that shows the instructor's or developer's current knowledge and skill in the activity's subject;

(v) a description of the certificate or other form of verification of attendance distributed to each participant upon successful completion of the activity;

(vi) the sponsor's agreement to retain attendance lists for a period of five years from the date of the activity; and

(vii) a copy of any proposed advertisement or other promotional literature.

Subd. 2. Approval expiration. If the board approves an activity it shall assign the activity a number. The approval remains in effect for one year from the date of initial approval. Upon expiration, a sponsor must submit a new application for activity approval to the board as required by subdivision 1.

Subd. 3. Statement of board approval. Each sponsor of an approved activity shall include in any promotional literature a statement that "This activity has been approved by the Minnesota Board of Behavioral Health and Therapy for ... hours of credit."

Subd. 4. Changes. The activity sponsor must submit proposed changes in an approved activity to the board for its approval.

Subd. 5. Denial of approval. The board shall not approve an activity if it does not meet the continuing education requirements in section 148F.075. The board shall notify the sponsor in writing of its reasons for denial.

Subd. 6. Revocation of approval. The board shall revoke its approval of an activity if a sponsor falsifies information contained in its application for approval, or if a sponsor fails to notify the board of changes to an approved activity as required in subdivision 4.

History: 2012 c 197 art 2 s 17



Section 148F.085 — NONTRANSFERABILITY OF LICENSES.

An alcohol and drug counselor license is not transferable.

History: 2012 c 197 art 2 s 18



Section 148F.09 — DENIAL, SUSPENSION, OR REVOCATION OF LICENSE.

Subdivision 1. Grounds. The board may impose disciplinary action as described in subdivision 2 against an applicant or licensee whom the board, by a preponderance of the evidence, determines:

(1) has violated a statute, rule, or order that the board issued or is empowered to enforce;

(2) has engaged in fraudulent, deceptive, or dishonest conduct, whether or not the conduct relates to the practice of licensed alcohol and drug counseling that adversely affects the person's ability or fitness to practice alcohol and drug counseling;

(3) has engaged in unprofessional conduct or any other conduct which has the potential for causing harm to the public, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(4) has been convicted of or has pled guilty or nolo contendere to a felony or gross misdemeanor reasonably related to the provision of alcohol and drug counseling services, or has been shown to have engaged in acts or practices tending to show that the applicant or licensee is incompetent or has engaged in conduct reflecting adversely on the applicant's or licensee's ability or fitness to engage in the practice of alcohol and drug counseling;

(5) has employed fraud or deception in obtaining or renewing a license, or in passing an examination;

(6) has had any license, certificate, registration, privilege to take an examination, or other similar authority denied, revoked, suspended, canceled, limited, or not renewed for cause in any jurisdiction or has surrendered or voluntarily terminated a license or certificate during a board investigation of a complaint, as part of a disciplinary order, or while under a disciplinary order;

(7) has failed to meet any requirement for the issuance or renewal of the person's license. The burden of proof is on the applicant or licensee to demonstrate the qualifications or satisfy the requirements for a license under this chapter;

(8) has failed to cooperate with an investigation by the board;

(9) has demonstrated an inability to practice alcohol and drug counseling with reasonable skill and safety as a result of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition;

(10) has engaged in conduct with a client that is sexual or may reasonably be interpreted by the client as sexual, or in any verbal behavior that is seductive or sexually demeaning to a client;

(11) has been subject to a corrective action or similar, nondisciplinary action in another jurisdiction or by another regulatory authority;

(12) has been adjudicated as mentally incompetent, mentally ill, or developmentally disabled or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction within this state or an equivalent adjudication from another state. Adjudication automatically suspends a license for the duration thereof unless the board orders otherwise;

(13) fails to comply with a client's request for health records made under sections 144.291 to 144.298, or to furnish a client record or report required by law;

(14) has engaged in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws; or

(15) has engaged in fee splitting. This clause does not apply to the distribution of revenues from a partnership, group practice, nonprofit corporation, or professional corporation to its partners, shareholders, members, or employees if the revenues consist only of fees for services performed by the licensee or under a licensee's administrative authority. Fee splitting includes, but is not limited to:

(i) dividing fees with another person or a professional corporation, unless the division is in proportion to the services provided and the responsibility assumed by each professional;

(ii) referring a client to any health care provider as defined in sections 144.291 to 144.298 in which the referring licensee has a significant financial interest, unless the licensee has disclosed in advance to the client the licensee's own financial interest; or

(iii) paying, offering to pay, receiving, or agreeing to receive a commission, rebate, or remuneration, directly or indirectly, primarily for the referral of clients.

Subd. 2. Forms of disciplinary action. If grounds for disciplinary action exist under subdivision 1, the board may take one or more of the following actions:

(1) refuse to grant or renew a license;

(2) revoke a license;

(3) suspend a license;

(4) impose limitations or conditions on a licensee's practice of alcohol and drug counseling, including, but not limited to, limiting the scope of practice to designated competencies, imposing retraining or rehabilitation requirements, requiring the licensee to practice under supervision, or conditioning continued practice on the demonstration of knowledge or skill by appropriate examination or other review of skill and competence;

(5) censure or reprimand the licensee;

(6) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the applicant or licensee of any economic advantage gained by reason of the violation charged, to discourage similar violations or to reimburse the board for the cost of the investigation and proceeding, including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members; or

(7) any other action justified by the case.

Subd. 3. Evidence. In disciplinary actions alleging violations of subdivision 1, clause (4), (12), or (14), a copy of the judgment or proceedings under the seal of the court administrator or of the administrative agency that entered the judgment or proceeding is admissible into evidence without further authentication and constitutes prima facie evidence of its contents.

Subd. 4. Temporary suspension. (a) In addition to any other remedy provided by law, the board may issue an order to temporarily suspend the credentials of a licensee after conducting a preliminary inquiry to determine if the board reasonably believes that the licensee has violated a statute or rule that the board is empowered to enforce and whether continued practice by the licensee would create an imminent risk of harm to others.

(b) The order may prohibit the licensee from engaging in the practice of alcohol and drug counseling in whole or in part and may condition the end of a suspension on the licensee's compliance with a statute, rule, or order that the board has issued or is empowered to enforce.

(c) The order shall give notice of the right to a hearing according to this subdivision and shall state the reasons for the entry of the order.

(d) Service of the order is effective when the order is served on the licensee personally or by certified mail, which is complete upon receipt, refusal, or return for nondelivery to the most recent address of the licensee provided to the board.

(e) At the time the board issues a temporary suspension order, the board shall schedule a hearing to be held before its own members. The hearing shall begin no later than 60 days after issuance of the temporary suspension order or within 15 working days of the date of the board's receipt of a request for hearing by a licensee, on the sole issue of whether there is a reasonable basis to continue, modify, or lift the temporary suspension. The hearing is not subject to chapter 14. Evidence presented by the board or the licensee shall be in affidavit form only. The licensee or counsel of record may appear for oral argument.

(f) Within five working days of the hearing, the board shall issue its order and, if the suspension is continued, schedule a contested case hearing within 30 days of the issuance of the order. Notwithstanding chapter 14, the administrative law judge shall issue a report within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days of receipt of the administrative law judge's report.

Subd. 5. Automatic suspension. (a) The right to practice is automatically suspended when:

(1) a guardian of an alcohol and drug counselor is appointed by order of a district court under sections 524.5-101 to 524.5-502; or

(2) the counselor is committed by order of a district court under chapter 253B.

(b) The right to practice remains suspended until the counselor is restored to capacity by a court and, upon petition by the counselor, the suspension is terminated by the board after a hearing or upon agreement between the board and the counselor.

Subd. 6. Mental, physical, or chemical health evaluation. (a) If the board has probable cause to believe that an applicant or licensee is unable to practice alcohol and drug counseling with reasonable skill and safety due to a mental or physical illness or condition, the board may direct the individual to submit to a mental, physical, or chemical dependency examination or evaluation.

(1) For the purposes of this section, every licensee and applicant is deemed to have consented to submit to a mental, physical, or chemical dependency examination or evaluation when directed in writing by the board and to have waived all objections to the admissibility of the examining professionals' testimony or examination reports on the grounds that the testimony or examination reports constitute a privileged communication.

(2) Failure of a licensee or applicant to submit to an examination when directed by the board constitutes an admission of the allegations against the person, unless the failure was due to circumstances beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence.

(3) A licensee or applicant affected under this subdivision shall at reasonable intervals be given an opportunity to demonstrate that the licensee or applicant can resume the competent practice of licensed alcohol and drug counseling with reasonable skill and safety to the public.

(4) In any proceeding under this subdivision, neither the record of proceedings nor the orders entered by the board shall be used against the licensee or applicant in any other proceeding.

(b) In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384 or sections 144.291 to 144.298, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the licensee's or applicant's consent if the board has probable cause to believe that subdivision 1, clause (9), applies to the licensee or applicant. The medical data may be requested from:

(1) a provider, as defined in section 144.291, subdivision 2, paragraph (h);

(2) an insurance company; or

(3) a government agency, including the Department of Human Services.

(c) A provider, insurance company, or government agency must comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false.

(d) Information obtained under this subdivision is private data on individuals as defined in section 13.02, subdivision 12.

History: 2012 c 197 art 2 s 19



Section 148F.095 — ADDITIONAL REMEDIES.

Subdivision 1. Cease and desist. (a) The board may issue a cease and desist order to stop a person from violating or threatening to violate a statute, rule, or order which the board has issued or has authority to enforce. The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under sections 14.57 to 14.62. If, within 15 days of service of the order, the subject of the order fails to request a hearing in writing, the order is the final order of the board and is not reviewable by a court or agency.

(b) A hearing must be initiated by the board not later than 30 days from the date of the board's receipt of a written hearing request. Within 30 days of receipt of the administrative law judge's report, and any written agreement or exceptions filed by the parties, the board shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require. The final order remains in effect until modified or vacated by the board.

(c) When a request for a stay accompanies a timely hearing request, the board may, in the board's discretion, grant the stay. If the board does not grant a requested stay, the board shall refer the request to the Office of Administrative Hearings within three working days of receipt of the request. Within ten days after receiving the request from the board, an administrative law judge shall issue a recommendation to grant or deny the stay. The board shall grant or deny the stay within five working days of receiving the administrative law judge's recommendation.

(d) In the event of noncompliance with a cease and desist order, the board may institute a proceeding in district court to obtain injunctive relief or other appropriate relief, including a civil penalty payable to the board, not to exceed $10,000 for each separate violation.

Subd. 2. Injunctive relief. In addition to any other remedy provided by law, including the issuance of a cease and desist order under subdivision 1, the board may in the board's own name bring an action in district court for injunctive relief to restrain an alcohol and drug counselor from a violation or threatened violation of any statute, rule, or order which the board has authority to administer, enforce, or issue.

Subd. 3. Additional powers. The issuance of a cease and desist order or injunctive relief granted under this section does not relieve a counselor from criminal prosecution by a competent authority or from disciplinary action by the board.

History: 2012 c 197 art 2 s 20



Section 148F.10 — COOPERATION.

An alcohol and drug counselor who is the subject of an investigation, or who is questioned in connection with an investigation, by or on behalf of the board, shall cooperate fully with the investigation. Cooperation includes responding fully to any question raised by or on behalf of the board relating to the subject of the investigation, whether tape recorded or not. Challenges to requests of the board may be brought before the appropriate agency or court.

History: 2012 c 197 art 2 s 21



Section 148F.105 — PROHIBITED PRACTICE OR USE OF TITLES; PENALTY.

Subdivision 1. Practice. No person shall engage in alcohol and drug counseling without first being licensed under this chapter as an alcohol and drug counselor. For purposes of this chapter, an individual engages in the practice of alcohol and drug counseling if the individual performs or offers to perform alcohol and drug counseling services as defined in section 148F.01, subdivision 18, or if the individual is held out as able to perform those services.

Subd. 2. Use of titles. (a) No individual shall present himself or herself or any other individual to the public by any title incorporating the words "licensed alcohol and drug counselor," "alcohol and drug counselor," or otherwise hold himself or herself out to the public by any title or description stating or implying that they are licensed or otherwise qualified to practice alcohol and drug counseling, unless that individual holds a valid license.

(b) An individual issued a temporary permit must use titles consistent with section 148F.035, paragraph (c), clause (3).

(c) An individual who is participating in an alcohol and drug counseling practicum for purposes of licensure by the board may be designated an alcohol and drug counselor intern.

(d) Individuals who are trained in alcohol and drug counseling and employed by an educational institution recognized by a regional accrediting organization, by a federal, state, county, or local government institution, by agencies, or research facilities, may represent themselves by the titles designated by that organization provided the title does not indicate the individual is licensed by the board.

Subd. 3. Penalty. A person who violates sections 148F.001 to 148F.205 is guilty of a misdemeanor.

History: 2012 c 197 art 2 s 22; 2014 c 275 art 1 s 29



Section 148F.11 — EXCEPTIONS TO LICENSE REQUIREMENT.

Subdivision 1. Other professionals. (a) Nothing in this chapter prevents members of other professions or occupations from performing functions for which they are qualified or licensed. This exception includes, but is not limited to: licensed physicians; registered nurses; licensed practical nurses; licensed psychologists and licensed psychological practitioners; members of the clergy provided such services are provided within the scope of regular ministries; American Indian medicine men and women; licensed attorneys; probation officers; licensed marriage and family therapists; licensed social workers; social workers employed by city, county, or state agencies; licensed professional counselors; licensed professional clinical counselors; licensed school counselors; registered occupational therapists or occupational therapy assistants; Upper Midwest Indian Council on Addictive Disorders (UMICAD) certified counselors when providing services to Native American people; city, county, or state employees when providing assessments or case management under Minnesota Rules, chapter 9530; and individuals defined in section 256B.0623, subdivision 5, clauses (1) and (2), providing integrated dual diagnosis treatment in adult mental health rehabilitative programs certified by the Department of Human Services under section 256B.0622 or 256B.0623.

(b) Nothing in this chapter prohibits technicians and resident managers in programs licensed by the Department of Human Services from discharging their duties as provided in Minnesota Rules, chapter 9530.

(c) Any person who is exempt from licensure under this section must not use a title incorporating the words "alcohol and drug counselor" or "licensed alcohol and drug counselor" or otherwise hold himself or herself out to the public by any title or description stating or implying that he or she is engaged in the practice of alcohol and drug counseling, or that he or she is licensed to engage in the practice of alcohol and drug counseling, unless that person is also licensed as an alcohol and drug counselor. Persons engaged in the practice of alcohol and drug counseling are not exempt from the board's jurisdiction solely by the use of one of the titles in paragraph (a).

Subd. 2. Students. Nothing in sections 148F.001 to 148F.11 shall prevent students enrolled in an accredited school of alcohol and drug counseling from engaging in the practice of alcohol and drug counseling while under qualified supervision in an accredited school of alcohol and drug counseling.

Subd. 3. Federally recognized tribes. Alcohol and drug counselors practicing alcohol and drug counseling according to standards established by federally recognized tribes, while practicing under tribal jurisdiction, are exempt from the requirements of this chapter. In practicing alcohol and drug counseling under tribal jurisdiction, individuals practicing under that authority shall be afforded the same rights, responsibilities, and recognition as persons licensed under this chapter.

History: 2012 c 197 art 2 s 23



Section 148F.115 — FEES.

Subdivision 1. Application fee. The application fee is $295.

Subd. 2. Biennial renewal fee. The license renewal fee is $295. If the board establishes a renewal schedule, and the scheduled renewal date is less than two years, the fee may be prorated.

Subd. 3. Temporary permit fee. Temporary permit fees are as follows:

(1) initial application fee is $100; and

(2) annual renewal fee is $150. If the initial term is less or more than one year, the fee may be prorated.

Subd. 4. Inactive license renewal fee. The inactive license renewal fee is $150.

Subd. 5. Late fees. Late fees are as follows:

(1) biennial renewal late fee is $74;

(2) inactive license renewal late fee is $37; and

(3) annual temporary permit late fee is $37.

Subd. 6. Fee to renew after expiration of license. The fee for renewal of a license that has been expired for less than two years is the total of the biennial renewal fee in effect at the time of late renewal and the late fee.

Subd. 7. Fee for license verification. The fee for license verification is $25.

Subd. 8. Surcharge fee. Notwithstanding section 16A.1285, subdivision 2, a surcharge of $99 shall be paid at the time of initial application for or renewal of an alcohol and drug counselor license until June 30, 2013.

Subd. 9. Sponsor application fee. The fee for a sponsor application for approval of a continuing education course is $60.

Subd. 10. Order or stipulation fee. The fee for a copy of a board order or stipulation is $10.

Subd. 11. Duplicate certificate fee. The fee for a duplicate certificate is $25.

Subd. 12. Supervisor application processing fee. The fee for licensure supervisor application processing is $30.

Subd. 13. Nonrefundable fees. All fees in this section are nonrefundable.

History: 2012 c 197 art 2 s 24



Section 148F.12 — CONDUCT.

Subdivision 1. Scope. Sections 148F.12 to 148F.205 apply to the conduct of all alcohol and drug counselors, licensees, and applicants, including conduct during the period of education, training, and employment that is required for licensure.

Subd. 2. Purpose. Sections 148F.12 to 148F.205 constitute the standards by which the professional conduct of alcohol and drug counselors is measured.

Subd. 3. Violations. A violation of sections 148F.12 to 148F.205 is unprofessional conduct and constitutes grounds for disciplinary action, corrective action, or denial of licensure.

Subd. 4. Conflict with organizational demands. If the organizational policies at the provider's work setting conflict with any provision in sections 148F.12 to 148F.205, the provider shall discuss the nature of the conflict with the employer, make known the requirement to comply with these sections of law, and attempt to resolve the conflict in a manner that does not violate the law.

History: 2012 c 197 art 2 s 25



Section 148F.125 — COMPETENT PROVISION OF SERVICES.

Subdivision 1. Limits on practice. Alcohol and drug counselors shall limit their practice to the client populations and services for which they have competence or for which they are developing competence.

Subd. 2. Developing competence. When an alcohol and drug counselor is developing competence in a service, method, procedure, or to treat a specific client population, the alcohol and drug counselor shall obtain professional education, training, continuing education, consultation, supervision, or experience, or a combination thereof, necessary to demonstrate competence.

Subd. 3. Experimental, emerging, or innovative services. Alcohol and drug counselors may offer experimental services, methods, or procedures competently and in a manner that protects clients from harm. However, when doing so, they have a heightened responsibility to understand and communicate the potential risks to clients, to use reasonable skill and safety, and to undertake appropriate preparation as required in subdivision 2.

Subd. 4. Limitations. Alcohol and drug counselors shall recognize the limitations to the scope of practice of alcohol and drug counseling. When the needs of clients appear to be outside their scope of practice, providers shall inform the clients that there may be other professional, technical, community, and administrative resources available to them. Providers shall assist with identifying resources when it is in the best interests of clients to be provided with alternative or complementary services.

Subd. 5. Burden of proof. Whenever a complaint is submitted to the board involving a violation of this section, the burden of proof is on the provider to demonstrate that the elements of competence have reasonably been met.

History: 2012 c 197 art 2 s 26



Section 148F.13 — PROTECTING CLIENT PRIVACY.

Subdivision 1. Protecting private information. The provider shall safeguard private information obtained in the course of the practice of alcohol and drug counseling. Private information may be disclosed to others only according to section 148F.135, or with certain exceptions as specified in subdivisions 2 to 13.

Subd. 2. Duty to warn; limitation on liability. (a) Private information may be disclosed without the consent of the client when a duty to warn arises, or as otherwise provided by law or court order. The duty to warn of, or take reasonable precautions to provide protection from, violent behavior arises only when a client or other person has communicated to the provider a specific, serious threat of physical violence to self or a specific, clearly identified or identifiable potential victim. If a duty to warn arises, the duty is discharged by the provider if reasonable efforts are made to communicate the threat to law enforcement agencies, the potential victim, the family of the client, or appropriate third parties who are in a position to prevent or avert the harm. No monetary liability and no cause of action or disciplinary action by the board may arise against a provider for disclosure of confidences to third parties, for failure to disclose confidences to third parties, or for erroneous disclosure of confidences to third parties in a good faith effort to warn against or take precautions against a client's violent behavior or threat of suicide.

(b) For purposes of this subdivision, "provider" includes alcohol and drug counseling practicum students and individuals who are participating in a postdegree professional practice in alcohol and drug counseling.

Subd. 3. Services to group clients. Whenever alcohol and drug counseling services are provided to group clients, the provider shall initially inform each client of the provider's responsibility and each client's individual responsibility to treat any information gained in the course of rendering the services as private information, including any limitations to each client's right to privacy.

Subd. 4. Obtaining collateral information. Prior to obtaining collateral information about a client from other individuals, the provider shall obtain consent from the client unless the consent is not required by law or court order, and shall inform the other individuals that the information obtained may become part of the client's records and may therefore be accessed or released by the client, unless prohibited by law. For purposes of this subdivision, "other individual" means any individual, except for credentialed health care providers acting in their professional capacities, who participates adjunctively in the provision of services to a client. Examples of other individuals include, but are not limited to, family members, friends, coworkers, day care workers, guardians ad litem, foster parents, or school personnel.

Subd. 5. Minor clients. At the beginning of a professional relationship, the provider shall inform a minor client that the law imposes limitations on the right of privacy of the minor with respect to the minor's communications with the provider. This requirement is waived when the minor cannot reasonably be expected to understand the privacy statement.

Subd. 6. Limited access to client records. The provider shall limit access to client records. The provider shall make reasonable efforts to inform individuals associated with the provider's agency or facility, such as staff members, students, volunteers, or community aides, that access to client records, regardless of their format, is limited only to the provider with whom the client has a professional relationship, an individual associated with the agency or facility whose duties require access, or individuals authorized to have access by the written informed consent of the client.

Subd. 7. Billing statements for services. The provider shall comply with the privacy wishes of clients regarding to whom and where statements for services are to be sent.

Subd. 8. Case reports. The identification of the client shall be reasonably disguised in case reports or other clinical materials used in teaching, presentations, professional meetings, or publications.

Subd. 9. Observation and recording. Diagnostic interviews or therapeutic sessions with a client may be observed or electronically recorded only with the client's written informed consent.

Subd. 10. Continued protection of client information. The provider shall maintain the privacy of client data indefinitely after the professional relationship has ended.

Subd. 11. Court-ordered or other mandated disclosures. The proper disclosure of private client data upon a court order or to conform with state or federal law shall not be considered a violation of sections 148F.12 to 148F.205.

Subd. 12. Abuse or neglect of minors or vulnerable adults. An applicant or licensee must comply with the reporting of maltreatment of minors established in section 626.556 and the reporting of maltreatment of vulnerable adults established in section 626.557.

Subd. 13. Initial contacts. When an individual initially contacts a provider regarding alcohol and drug counseling services, the provider or another individual designated by the provider may, with oral consent from the potential client, contact third parties to determine payment or benefits information, arrange for precertification of services when required by the individual's health plan, or acknowledge a referral from another health care professional.

History: 2012 c 197 art 2 s 27; 2016 c 163 art 3 s 4



Section 148F.135 — PRIVATE INFORMATION; ACCESS AND RELEASE.

Subdivision 1. Client right to access and release private information. A client has the right to access and release private information maintained by the provider, including client records as provided in sections 144.291 to 144.298, relating to the provider's counseling services to that client, except as otherwise provided by law or court order.

Subd. 2. Release of private information. (a) When a client makes a request for the provider to release the client's private information, the request must be in writing and signed by the client. Informed consent is not required. When the request involves client records, all pertinent information shall be released in compliance with sections 144.291 to 144.298.

(b) If the provider initiates the request to release the client's private information, written authorization for the release of information must be obtained from the client and must include, at a minimum:

(1) the name of the client;

(2) the name of the individual or entity providing the information;

(3) the name of the individual or entity to which the release is made;

(4) the types of information to be released, such as progress notes, diagnoses, assessment data, or other specific information;

(5) the purpose of the release, such as whether the release is to coordinate professional care with another provider, to obtain insurance payment for services, or for other specified purposes;

(6) the time period covered by the consent;

(7) a statement that the consent is valid for one year, except as otherwise allowed by statute, or for a lesser period that is specified in the consent;

(8) a declaration that the individual signing the statement has been told of and understands the nature and purpose of the authorized release;

(9) a statement that the consent may be rescinded, except to the extent that the consent has already been acted upon or that the right to rescind consent has been waived separately in writing;

(10) the signature of the client or the client's legally authorized representative, whose relationship to the client must be stated; and

(11) the date on which the consent is signed.

Subd. 3. Group client records. Whenever counseling services are provided to group clients, each client has the right to access or release only that information in the records that the client has provided directly or has authorized other sources to provide, unless otherwise directed by law or court order. Upon a request by one client to access or release group client records, that information in the records that has not been provided directly or by authorization of the requesting client must be redacted unless written authorization to disclose this information has been obtained from the other clients.

Subd. 4. Board investigation. The board shall be allowed access to any records of a client provided services by an applicant or licensee who is under investigation. If the client has not signed a consent permitting access to the client's records, the applicant or licensee must delete any data that identifies the client before providing them to the board. The board shall maintain any records as investigative data pursuant to chapter 13.

History: 2012 c 197 art 2 s 28



Section 148F.14 — INFORMED CONSENT.

Subdivision 1. Obtaining informed consent for services. The provider shall obtain informed consent from the client before initiating services. The informed consent must be in writing, signed by the client, and include the following, at a minimum:

(1) authorization for the provider to engage in an activity which directly affects the client;

(2) the goals, purposes, and procedures of the proposed services;

(3) the factors that may impact the duration of the service;

(4) the applicable fee schedule;

(5) the limits to the client's privacy, including but not limited to the provider's duty to warn pursuant to section 148F.13, subdivision 2;

(6) the provider's responsibilities if the client terminates the service;

(7) the significant risks and benefits of the service, including whether the service may affect the client's legal or other interests;

(8) the provider's responsibilities under section 148F.125, subdivision 3, if the proposed service, method, or procedure is of an experimental, emerging, or innovative nature; and

(9) if applicable, information that the provider is developing competence in the proposed service, method, or procedure, and alternatives to the proposed service, if any.

Subd. 2. Updating informed consent. If there is a substantial change in the nature or purpose of a service, the provider must obtain a new informed consent from the client.

Subd. 3. Emergency or crisis services. Informed consent is not required when a provider is providing emergency or crisis services. If services continue after the emergency or crisis has abated, informed consent must be obtained.

History: 2012 c 197 art 2 s 29



Section 148F.145 — TERMINATION OF SERVICES.

Subdivision 1. Right to terminate services. Either the client or the provider may terminate the professional relationship unless prohibited by law or court order.

Subd. 2. Mandatory termination of services. The provider shall promptly terminate services to a client whenever:

(1) the provider's objectivity or effectiveness is impaired, unless a resolution can be achieved as permitted in section 148F.155, subdivision 2; or

(2) the client would be harmed by further services.

Subd. 3. Notification of termination. When the provider initiates a termination of professional services, the provider shall inform the client either orally or in writing. This requirement shall not apply when the termination is due to the successful completion of a predefined service such as an assessment, or if the client terminates the professional relationship.

Subd. 4. Recommendation upon termination. (a) Upon termination of counseling services, the provider shall make a recommendation for alcohol and drug counseling services if requested by the client or if the provider believes the services are needed by the client.

(b) A recommendation for alcohol and drug counseling services is not required if the professional service provided is limited to an alcohol and drug assessment and a recommendation for continued services is not requested.

Subd. 5. Absence from practice. Nothing in this section requires the provider to terminate a client due to an absence from practice that is the result of a period of illness or injury that does not affect the provider's ability to practice with reasonable skill and safety, as long as arrangements have been made for temporary counseling services that may be needed by the client during the provider's absence.

History: 2012 c 197 art 2 s 30



Section 148F.15 — RECORD KEEPING.

Subdivision 1. Record-keeping requirements. Providers must maintain accurate and legible client records. Records must include, at a minimum:

(1) an accurate chronological listing of all substantive contacts with the client;

(2) documentation of services, including:

(i) assessment methods, data, and reports;

(ii) an initial treatment plan and any revisions to the plan;

(iii) the name of the individual providing services;

(iv) the name and credentials of the individual who is professionally responsible for the services provided;

(v) case notes for each date of service, including interventions;

(vi) consultations with collateral sources;

(vii) diagnoses or presenting problems; and

(viii) documentation that informed consent was obtained, including written informed consent documents;

(3) copies of all correspondence relevant to the client;

(4) a client personal data sheet;

(5) copies of all client authorizations for release of information;

(6) an accurate chronological listing of all fees charged, if any, to the client or a third-party payer; and

(7) any other documents pertaining to the client.

Subd. 2. Duplicate records. If the client records containing the documentation required by subdivision 1 are maintained by the agency, clinic, or other facility where the provider renders services, the provider is not required to maintain duplicate records of client information.

Subd. 3. Record retention. The provider shall retain a client's record for a minimum of seven years after the date of the provider's last professional service to the client, except as otherwise provided by law. If the client is a minor, the record retention period does not begin until the client reaches the age of 18, except as otherwise provided by law.

History: 2012 c 197 art 2 s 31



Section 148F.155 — IMPAIRED OBJECTIVITY OR EFFECTIVENESS.

Subdivision 1. Situations involving impaired objectivity or effectiveness. (a) An alcohol and drug counselor must not provide alcohol and drug counseling services to a client or potential client when the counselor's objectivity or effectiveness is impaired.

(b) The provider shall not provide alcohol and drug counseling services to a client if doing so would create a multiple relationship. For purposes of this section, "multiple relationship" means one that is both professional and:

(1) cohabitational;

(2) familial;

(3) one in which there has been personal involvement with the client or family member of the client that is reasonably likely to adversely affect the client's welfare or ability to benefit from services; or

(4) one in which there is significant financial involvement other than legitimate payment for professional services rendered that is reasonably likely to adversely affect the client's welfare or ability to benefit from services.

If an unforeseen multiple relationship arises after services have been initiated, the provider shall promptly terminate the professional relationship.

(c) The provider shall not provide alcohol and drug counseling services to a client who is also the provider's student or supervisee. If an unforeseen situation arises in which both types of services are required or requested by the client or a third party, the provider shall decline to provide the services.

(d) The provider shall not provide alcohol and drug counseling services to a client when the provider is biased for or against the client for any reason that interferes with the provider's impartial judgment, including where the client is a member of a class legally protected from discrimination. The provider may provide services if the provider is working to resolve the impairment in the manner required under subdivision 2.

(e) The provider shall not provide alcohol and drug counseling services to a client when there is a fundamental divergence or conflict of service goals, interests, values, or attitudes between the client and the provider that adversely affects the professional relationship. The provider may provide services if the provider is working to resolve the impairment in the manner required under subdivision 2.

Subd. 2. Resolution of impaired objectivity or effectiveness. (a) When an impairment occurs that is listed in subdivision 1, paragraph (d) or (e), the provider may provide services only if the provider actively pursues resolution of the impairment and is able to do so in a manner that results in minimal adverse effects on the client or potential client.

(b) If the provider attempts to resolve the impairment, it must be by means of professional education, training, continuing education, consultation, psychotherapy, intervention, supervision, or discussion with the client or potential client, or an appropriate combination thereof.

History: 2012 c 197 art 2 s 32



Section 148F.16 — PROVIDER IMPAIRMENT.

The provider shall not provide counseling services to clients when the provider is unable to provide services with reasonable skill and safety as a result of a physical or mental illness or condition, including, but not limited to, substance abuse or dependence. During the period the provider is unable to practice with reasonable skill and safety, the provider shall either promptly terminate the professional relationship with all clients or shall make arrangements for other alcohol and drug counselors to provide temporary services during the provider's absence.

History: 2012 c 197 art 2 s 33



Section 148F.165 — CLIENT WELFARE.

Subdivision 1. Explanation of procedures. A client has the right to have, and a counselor has the responsibility to provide, a nontechnical explanation of the nature and purpose of the counseling procedures to be used and the results of tests administered to the client. The counselor shall establish procedures to be followed if the explanation is to be provided by another individual under the direction of the counselor.

Subd. 2. Client bill of rights. The client bill of rights required by section 144.652 shall be prominently displayed on the premises of the professional practice or provided as a handout to each client. The document must state that consumers of alcohol and drug counseling services have the right to:

(1) expect that the provider meets the minimum qualifications of training and experience required by state law;

(2) examine public records maintained by the Board of Behavioral Health and Therapy that contain the credentials of the provider;

(3) report complaints to the Board of Behavioral Health and Therapy;

(4) be informed of the cost of professional services before receiving the services;

(5) privacy as defined and limited by law and rule;

(6) be free from being the object of unlawful discrimination while receiving counseling services;

(7) have access to their records as provided in sections 144.92 and 148F.135, subdivision 1, except as otherwise provided by law;

(8) be free from exploitation for the benefit or advantage of the provider;

(9) terminate services at any time, except as otherwise provided by law or court order;

(10) know the intended recipients of assessment results;

(11) withdraw consent to release assessment results, unless the right is prohibited by law or court order or was waived by prior written agreement;

(12) a nontechnical description of assessment procedures; and

(13) a nontechnical explanation and interpretation of assessment results, unless this right is prohibited by law or court order or was waived by prior written agreement.

Subd. 3. Stereotyping. The provider shall treat the client as an individual and not impose on the client any stereotypes of behavior, values, or roles related to human diversity.

Subd. 4. Misuse of client relationship. The provider shall not misuse the relationship with a client due to a relationship with another individual or entity.

Subd. 5. Exploitation of client. The provider shall not exploit the professional relationship with a client for the provider's emotional, financial, sexual, or personal advantage or benefit. This prohibition extends to former clients who are vulnerable or dependent on the provider.

Subd. 6. Sexual behavior with client. A provider shall not engage in any sexual behavior with a client including:

(1) sexual contact, as defined in section 604.20, subdivision 7; or

(2) any physical, verbal, written, interactive, or electronic communication, conduct, or act that may be reasonably interpreted to be sexually seductive, demeaning, or harassing to the client.

Subd. 7. Sexual behavior with a former client. A provider shall not engage in any sexual behavior as described in subdivision 6 within the two-year period following the date of the last counseling service to a former client. This prohibition applies whether or not the provider has formally terminated the professional relationship. This prohibition extends indefinitely for a former client who is vulnerable or dependent on the provider.

Subd. 8. Preferences and options for treatment. A provider shall disclose to the client the provider's preferences for choice of treatment or outcome and shall present other options for the consideration or choice of the client.

Subd. 9. Referrals. A provider shall make a prompt and appropriate referral of the client to another professional when requested to make a referral by the client.

History: 2012 c 197 art 2 s 34



Section 148F.17 — WELFARE OF STUDENTS, SUPERVISEES, AND RESEARCH SUBJECTS.

Subdivision 1. General. Due to the evaluative, supervisory, or other authority that providers who teach, evaluate, supervise, or conduct research have over their students, supervisees, or research subjects, providers shall protect the welfare of these individuals.

Subd. 2. Student, supervisee, and research subject protections. To protect the welfare of their students, supervisees, or research subjects, providers shall not:

(1) discriminate on the basis of race, ethnicity, national origin, religious affiliation, language, age, gender, physical disabilities, mental capabilities, sexual orientation or identity, marital status, or socioeconomic status;

(2) exploit or misuse the professional relationship for the emotional, financial, sexual, or personal advantage or benefit of the provider or another individual or entity;

(3) engage in any sexual behavior with a current student, supervisee, or research subject, including sexual contact, as defined in section 604.20, subdivision 7, or any physical, verbal, written, interactive, or electronic communication, conduct, or act that may be reasonably interpreted to be sexually seductive, demeaning, or harassing. Nothing in this section shall prohibit a provider from engaging in teaching or research with an individual with whom the provider has a preexisting and ongoing sexual relationship;

(4) engage in any behavior likely to be deceptive or fraudulent;

(5) disclose evaluative information except for legitimate professional or scientific purposes; or

(6) engage in any other unprofessional conduct.

History: 2012 c 197 art 2 s 35



Section 148F.175 — MEDICAL AND OTHER HEALTH CARE CONSIDERATIONS.

Subdivision 1. Coordinating services with other health care professionals. Upon initiating services, the provider shall inquire whether the client has a preexisting relationship with another health care professional. If the client has such a relationship, and it is relevant to the provider's services to the client, the provider shall, to the extent possible and consistent with the wishes and best interests of the client, coordinate services for the client with the other health care professional. This requirement does not apply if brief crisis intervention services are provided.

Subd. 2. Reviewing health care information. If the provider determines that a client's preexisting relationship with another health care professional is relevant to the provider's services to the client, the provider shall, to the extent possible and consistent with the wishes and best interests of the client, review this information with the treating health care professional.

Subd. 3. Relevant medical conditions. If the provider believes that a client's psychological condition may have medical etiology or consequence, the provider shall, within the limits of the provider's competence, discuss this with the client and offer to assist in identifying medical resources for the client.

History: 2012 c 197 art 2 s 36



Section 148F.18 — ASSESSMENTS; TESTS; REPORTS.

Subdivision 1. Assessments. Providers who conduct assessments of individuals shall base their assessments on records, information, observations, and techniques sufficient to substantiate their findings. They shall render opinions only after they have conducted an examination of the individual adequate to support their statements or conclusions, unless an examination is not practical despite reasonable efforts. An assessment may be limited to reviewing records or providing testing services when an individual examination is not necessary for the opinion requested.

Subd. 2. Tests. Providers may administer and interpret tests within the scope of the counselor's training, skill, and competence.

Subd. 3. Reports. Written and oral reports, including testimony as an expert witness and letters to third parties concerning a client, must be based on information and techniques sufficient to substantiate their findings. Reports must include:

(1) a description of all assessments, evaluations, or other procedures, including materials reviewed, which serve as a basis for the provider's conclusions;

(2) reservations or qualifications concerning the validity or reliability of the opinions and conclusions formulated and recommendations made;

(3) a statement concerning any discrepancy, disagreement, or inconsistent or conflicting information regarding the circumstances of the case that may have a bearing on the provider's conclusions;

(4) a statement of the nature of and reason for the use of a test that is administered, recorded, scored, or interpreted in other than a standard and objective manner; and

(5) a statement indicating when test interpretations or report conclusions are not based on direct contact between the client and the provider.

Subd. 4. Private information. Test results and interpretations regarding an individual are private information.

History: 2012 c 197 art 2 s 37



Section 148F.185 — PUBLIC STATEMENTS.

Subdivision 1. Prohibition against false or misleading information. Public statements by providers must not include false or misleading information. Providers shall not solicit or use testimonials by quotation or implication from current clients or former clients who are vulnerable to undue influence. The provider shall make reasonable efforts to ensure that public statements by others on behalf of the provider are truthful and shall make reasonable remedial efforts to bring a public statement into compliance with sections 148F.12 to 148F.205 when the provider becomes aware of a violation.

Subd. 2. Misrepresentation. The provider shall not misrepresent, directly or by implication, professional qualifications including education, training, experience, competence, credentials, or areas of specialization. The provider shall not misrepresent, directly or by implication, professional affiliations or the purposes and characteristics of institutions and organizations with which the provider is professionally associated.

Subd. 3. Use of specialty board designation. Providers may represent themselves as having an area of specialization from a specialty board, such as a designation as a diplomate or fellow, if the specialty board used, at a minimum, the following criteria to award such a designation:

(1) specified educational requirements defined by the specialty board;

(2) specified experience requirements defined by the specialty board;

(3) a work product evaluated by other specialty board members; and

(4) a face-to-face examination by a committee of specialty board members or a comprehensive written examination in the area of specialization.

History: 2012 c 197 art 2 s 38



Section 148F.19 — FEES; STATEMENTS.

Subdivision 1. Disclosure. The provider shall disclose the fees for professional services to a client before providing services.

Subd. 2. Itemized statement. The provider shall itemize fees for all services for which the client or a third party is billed and make the itemized statement available to the client. The statement shall identify the date the service was provided, the nature of the service, the name of the individual who provided the service, and the name of the individual who is professionally responsible for the service.

Subd. 3. Representation of billed services. The provider shall not directly or by implication misrepresent to the client or to a third party billed for services the nature or the extent of the services provided.

Subd. 4. Claiming fees. The provider shall not claim a fee for counseling services unless the provider is either the direct provider of the services or is clinically responsible for providing the services and under whose supervision the services were provided.

Subd. 5. Referrals. No commission, rebate, or other form of remuneration may be given or received by a provider for the referral of clients for counseling services.

History: 2012 c 197 art 2 s 39



Section 148F.195 — AIDING AND ABETTING UNLICENSED PRACTICE.

A provider shall not aid or abet an unlicensed individual to engage in the practice of alcohol and drug counseling. A provider who supervises a student as part of an alcohol and drug counseling practicum is not in violation of this section. Properly qualified individuals who administer and score testing instruments under the direction of a provider who maintains responsibility for the service are not considered in violation of this section.

History: 2012 c 197 art 2 s 40



Section 148F.20 — VIOLATION OF LAW.

A provider shall not violate any law in which the facts giving rise to the violation involve the practice of alcohol and drug counseling as defined in sections 148F.001 to 148F.205. In any board proceeding alleging a violation of this section, the proof of a conviction of a crime constitutes proof of the underlying factual elements necessary to that conviction.

History: 2012 c 197 art 2 s 41



Section 148F.205 — COMPLAINTS TO BOARD.

Subdivision 1. Mandatory reporting requirements. A provider is required to file a complaint when the provider knows or has reason to believe that another provider:

(1) is unable to practice with reasonable skill and safety as a result of a physical or mental illness or condition, including, but not limited to, substance abuse or dependence, except that this mandated reporting requirement is deemed fulfilled by a report made to the Health Professionals Services Program (HPSP) as provided by section 214.33, subdivision 1;

(2) is engaging in or has engaged in sexual behavior with a client or former client in violation of section 148F.165, subdivision 6 or 7;

(3) has failed to report abuse or neglect of children or vulnerable adults in violation of section 626.556 or 626.557; or

(4) has employed fraud or deception in obtaining or renewing an alcohol and drug counseling license.

Subd. 2. Optional reporting requirements. Other than conduct listed in subdivision 1, a provider who has reason to believe that the conduct of another provider appears to be in violation of sections 148F.001 to 148F.205 may file a complaint with the board.

Subd. 3. Institutions. A state agency, political subdivision, agency of a local unit of government, private agency, hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the agency, institution, or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition an alcohol and drug counselor's privilege to practice or treat patients or clients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action for conduct that might constitute grounds for disciplinary action by the board under sections 148F.001 to 148F.205. The institution, organization, or governmental entity shall also report the resignation of any alcohol and drug counselors before the conclusion of any disciplinary action proceeding for conduct that might constitute grounds for disciplinary action under this chapter, or before the commencement of formal charges but after the practitioner had knowledge that formal charges were contemplated or were being prepared.

Subd. 4. Professional societies. A state or local professional society for alcohol and drug counselors shall report to the board any termination, revocation, or suspension of membership or any other disciplinary action taken against an alcohol and drug counselor. If the society has received a complaint that might be grounds for discipline under this chapter against a member on which it has not taken any disciplinary action, the society shall report the complaint and the reason why it has not taken action on it or shall direct the complainant to the board.

Subd. 5. Insurers. Each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to alcohol and drug counselors or the Medical Joint Underwriting Association under chapter 62F, shall submit to the board quarterly reports concerning the alcohol and drug counselors against whom malpractice settlements and awards have been made. The report must contain at least the following information:

(1) the total number of malpractice settlements or awards made;

(2) the date the malpractice settlements or awards were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made;

(4) the dollar amount of each settlement or award;

(5) the address of the practice of the alcohol and drug counselor against whom an award was made or with whom a settlement was made; and

(6) the name of the alcohol and drug counselor against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the information in clauses (1) to (6), submit to the board any information, records, and files, including clients' charts and records, it possesses that tend to substantiate a charge that a licensed alcohol and drug counselor may have engaged in conduct violating this chapter.

Subd. 6. Self-reporting. An alcohol and drug counselor shall report to the board any personal action that would require that a report be filed with the board by any person, health care facility, business, or organization under subdivisions 1 and 3 to 5. The alcohol and drug counselor shall also report the revocation, suspension, restriction, limitation, or other disciplinary action in this state and report the filing of charges regarding the practitioner's license or right of practice in another state or jurisdiction.

Subd. 7. Permission to report. A person who has knowledge of any conduct constituting grounds for disciplinary action relating to the practice of alcohol and drug counseling under this chapter may report the violation to the board.

Subd. 8. Client complaints to the board. A provider shall, upon request, provide information regarding the procedure for filing a complaint with the board and shall, upon request, assist with filing a complaint. A provider shall not attempt to dissuade a client from filing a complaint with the board, or require that the client waive the right to file a complaint with the board as a condition for providing services.

Subd. 9. Deadlines; forms. Reports required by subdivisions 1 and 3 to 6 must be submitted no later than 30 days after the reporter learns of the occurrence of the reportable event or transaction. The board may provide forms for the submission of the reports required by this section and may require that reports be submitted on the forms provided.

History: 2012 c 197 art 2 s 42



Section 148F.2051 — FAILURE TO REPORT.

On or after August 1, 2012, any person, institution, insurer, or organization that fails to report as required under Minnesota Statutes 2010, section 148C.095, subdivisions 2 to 5, shall be subject to civil penalties for failing to report as required by law.

History: 2012 c 278 art 2 s 16; 2014 c 275 art 1 s 30






Chapter 149 — FUNERALS; FUNERAL DIRECTORS; MORTICIANS



Chapter 149A — MORTUARY SCIENCE; DISPOSITION OF DEAD BODIES

Section 149A.01 — PURPOSE AND SCOPE.

Subdivision 1. Purpose. This chapter regulates the removal, preparation, transportation, arrangements for disposition, and final disposition of dead human bodies for purposes of public health and protection of the public.

Subd. 2. Scope. In Minnesota no person shall, without being licensed by the commissioner of health:

(1) take charge of or remove from the place of death a dead human body;

(2) prepare a dead human body for final disposition, in any manner; or

(3) arrange, direct, or supervise a funeral, memorial service, or graveside service.

Subd. 3. Exceptions to licensure. (a) Except as otherwise provided in this chapter, nothing in this chapter shall in any way interfere with the duties of:

(1) an anatomical bequest program located within an accredited school of medicine or an accredited college of mortuary science;

(2) a person engaged in the performance of duties prescribed by law relating to the conditions under which unclaimed dead human bodies are held subject to anatomical study;

(3) authorized personnel from a licensed ambulance service in the performance of their duties;

(4) licensed medical personnel in the performance of their duties; or

(5) the coroner or medical examiner in the performance of the duties of their offices.

(b) This chapter does not apply to or interfere with the recognized customs or rites of any culture or recognized religion in the ceremonial washing, dressing, casketing, and public transportation of their dead, to the extent that all other provisions of this chapter are complied with.

(c) Noncompensated persons with the right to control the dead human body, under section 149A.80, subdivision 2, may remove a body from the place of death; transport the body; prepare the body for disposition, except embalming; or arrange for final disposition of the body, provided that all actions are in compliance with this chapter.

(d) Persons serving internships pursuant to section 149A.20, subdivision 6, or students officially registered for a practicum or clinical through a program of mortuary science accredited by the American Board of Funeral Service Education are not required to be licensed, provided that the persons or students are registered with the commissioner and act under the direct and exclusive supervision of a person holding a current license to practice mortuary science in Minnesota.

(e) Notwithstanding this subdivision, nothing in this section shall be construed to prohibit an institution or entity from establishing, implementing, or enforcing a policy that permits only persons licensed by the commissioner to remove or cause to be removed a dead body or body part from the institution or entity.

(f) An unlicensed person may arrange for and direct or supervise a memorial service if that person or that person's employer does not have charge of the dead human body. An unlicensed person may not take charge of the dead human body, unless that person has the right to control the dead human body under section 149A.80, subdivision 2, or is that person's noncompensated designee.

Subd. 4. Nonlimiting. (a) Nothing in this chapter shall be construed to limit the powers granted to the commissioner of health, commissioner of commerce, state attorney general, or a county attorney in any other statute, law, or rule, except as described in paragraph (b).

(b) A county, within its jurisdiction as a coroner or medical examiner, may establish transportation standards for transporting a dead human body from the death scene to the place where an autopsy is to be conducted, so long as the standards do not specifically require that the transporter be a licensed funeral director.

History: 1997 c 215 s 5; 2001 c 171 s 5; 2007 c 114 s 1,2; 2008 c 189 s 21; 2010 c 262 s 1



Section 149A.02 — DEFINITIONS.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 1a. Alkaline hydrolysis. "Alkaline hydrolysis" means the reduction of a dead human body to essential elements through a water-based dissolution process using alkaline chemicals, heat, agitation, and pressure to accelerate natural decomposition; the processing of the hydrolyzed remains after removal from the alkaline hydrolysis vessel; placement of the processed remains in a hydrolyzed remains container; and release of the hydrolyzed remains to an appropriate party. Alkaline hydrolysis is a form of final disposition.

Subd. 1b. Alkaline hydrolysis container. "Alkaline hydrolysis container" means a hydrolyzable or biodegradable closed container or pouch resistant to leakage of bodily fluids that encases the body and into which a dead human body is placed prior to insertion into an alkaline hydrolysis vessel. Alkaline hydrolysis containers may be hydrolyzable or biodegradable alternative containers or caskets.

Subd. 1c. Alkaline hydrolysis facility. "Alkaline hydrolysis facility" means a building or structure containing one or more alkaline hydrolysis vessels for the alkaline hydrolysis of dead human bodies.

Subd. 1d. Alkaline hydrolysis vessel. "Alkaline hydrolysis vessel" means the container in which the alkaline hydrolysis of a dead human body is performed.

Subd. 2. Alternative container. "Alternative container" means a nonmetal receptacle or enclosure, without ornamentation or a fixed interior lining, which is designed for the encasement of dead human bodies and is made of hydrolyzable or biodegradable materials, corrugated cardboard, fiberboard, pressed-wood, or other like materials.

Subd. 3. Arrangements for disposition. "Arrangements for disposition" means any action normally taken by a funeral provider in anticipation of or preparation for the entombment, burial in a cemetery, alkaline hydrolysis, or cremation of a dead human body.

Subd. 3a. Burial site goods. "Burial site goods" means any goods sold or offered for sale or rental directly to the public for use in connection with the final disposition of a dead human body.

Subd. 3b. Burial site services. "Burial site services" means any services sold or offered for sale directly to the public for use in connection with the final disposition of a dead human body.

Subd. 4. Cash advance item. "Cash advance item" means any item of service or merchandise described to a purchaser as a "cash advance," "accommodation," "cash disbursement," or similar term. A cash advance item is also any item obtained from a third party and paid for by the funeral provider on the purchaser's behalf. Cash advance items include, but are not limited to, cemetery, alkaline hydrolysis, or crematory services, pallbearers, public transportation, clergy honoraria, flowers, musicians or singers, obituary notices, gratuities, and death records.

Subd. 5. Casket. "Casket" means a rigid container which is designed for the encasement of a dead human body and is usually constructed of hydrolyzable or biodegradable materials, wood, metal, fiberglass, plastic, or like material, and ornamented and lined with fabric.

Subd. 5a. Clinical student. "Clinical student" means a person officially registered for a clinical through a program of mortuary science accredited by the American Board of Funeral Service Education.

Subd. 6. Commissioner. "Commissioner" means the Minnesota commissioner of health.

Subd. 7. Cremated remains. "Cremated remains" means the postcremation remains of a dead human body.

Subd. 8. Cremated remains container. "Cremated remains container" means a receptacle in which postcremation remains are placed. For purposes of this chapter, "cremated remains container" is interchangeable with "urn" or similar keepsake storage jewelry.

Subd. 9. Cremation. "Cremation" means the reduction of a dead human body to essential elements through direct exposure to intense heat and flame and the repositioning or movement of the body during the process to facilitate reduction, the processing of the remains after removal from the cremation chamber, placement of the processed remains in a cremated remains container, and release of the cremated remains to an appropriate party.

Subd. 10. Cremation chamber. "Cremation chamber" means the enclosed space within which the cremation of a dead human body is performed.

Subd. 11. Cremation container. "Cremation container" means a combustible, closed container that encases the body and can be made of materials like fiberboard or corrugated cardboard and into which a dead human body is placed prior to insertion into a cremation chamber for cremation. Cremation containers may be combustible "alternative containers" or combustible "caskets."

Subd. 12. Crematory. "Crematory" means a building or structure containing one or more cremation chambers or retorts for the cremation of dead human bodies.

Subd. 12a. Crypt. "Crypt" means a space in a mausoleum of sufficient size, used or intended to be used to entomb human remains, cremated remains, or hydrolyzed remains.

Subd. 12b. Direct alkaline hydrolysis. "Direct alkaline hydrolysis" means a final disposition of a dead human body by alkaline hydrolysis, without formal viewing, visitation, or ceremony with the body present.

Subd. 13. Direct cremation. "Direct cremation" means a final disposition of a dead human body by cremation, without formal viewing, visitation, or ceremony with the body present.

Subd. 13a. Direct supervision. "Direct supervision" means overseeing the performance of an individual. For the purpose of a clinical, practicum, or internship, direct supervision means that the supervisor is available to observe and correct, as needed, the performance of the trainee. The mortician supervisor is accountable for the actions of the clinical student, practicum student, or intern throughout the course of the training. The supervising mortician is accountable for any violations of law or rule, in the performance of their duties, by the clinical student, practicum student, or intern.

Subd. 14. Disciplinary action. "Disciplinary action" means any action taken by the regulatory agency against any person subject to regulation under this chapter for the violation of or the threatened violation of any law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit adopted, issued, or enforced by the regulatory agency.

Subd. 15. Embalming. "Embalming" means the process of disinfecting and preserving a dead human body by chemically treating the body to reduce the presence and growth of organisms, to retard organic decomposition, and to restore an acceptable physical appearance.

Subd. 16. Final disposition. "Final disposition" means the acts leading to and the entombment, burial in a cemetery, alkaline hydrolysis, or cremation of a dead human body.

Subd. 17. Funeral association. "Funeral association" means a cooperative association that sells or offers to sell funeral goods or services to its members.

Subd. 18. Funeral ceremony. "Funeral ceremony" means a service or rite commemorating the deceased with the body present.

Subd. 19. Funeral director. "Funeral director" means any person who, for compensation, arranges, directs, or supervises funerals, memorial services, or graveside services, or engages in the business or practice of preparing dead human bodies for final disposition by means other than embalming.

Subd. 20. Funeral establishment. "Funeral establishment" means any place or premise devoted to or used in the holding, care, or preparation of a dead human body for final disposition or any place used as the office or place of business of any person that provides funeral goods or services to the public.

Subd. 21. Funeral goods. "Funeral goods" means the goods which are sold or offered for sale directly to the public for use in connection with funeral services.

Subd. 22. Funeral provider. "Funeral provider" means any person that sells or offers to sell funeral goods, funeral services, burial site goods, or burial site services to the public. "Funeral provider" does not include monument builders who sell and install markers and headstones, with or without foundations, at retail to the public, but do not sell any other funeral good, funeral service, burial good, or burial site service.

Subd. 23. Funeral services. "Funeral services" means any services which may be used to: (1) care for and prepare dead human bodies for burial, alkaline hydrolysis, cremation, or other final disposition; and (2) arrange, supervise, or conduct the funeral ceremony or the final disposition of dead human bodies.

Subd. 24. Graveside service. "Graveside service" means a service or rite, conducted at the place of interment, commemorating the deceased with the body present.

Subd. 24a. Hydrolyzed remains. "Hydrolyzed remains" means the remains of a dead human body following the alkaline hydrolysis process. Hydrolyzed remains does not include pacemakers, prostheses, or similar foreign materials.

Subd. 24b. Hydrolyzed remains container. "Hydrolyzed remains container" means a receptacle in which hydrolyzed remains are placed. For purposes of this chapter, a hydrolyzed remains container is interchangeable with "urn" or similar keepsake storage jewelry.

Subd. 25. Immediate burial. "Immediate burial" means a disposition of a dead human body by burial, without formal viewing, visitation, or ceremony with the body present, except for a graveside service.

Subd. 26. Intern. "Intern" means an individual that has met the educational and testing requirements for a license to practice mortuary science in Minnesota, has registered with the commissioner of health, and is engaged in the practice of mortuary science under the direction and supervision of a currently licensed Minnesota mortuary science practitioner.

Subd. 26a. Inurnment. "Inurnment" means placing hydrolyzed or cremated remains in a hydrolyzed or cremated remains container suitable for placement, burial, or shipment.

Subd. 27. Licensee. "Licensee" means any person or entity that has been issued a license to practice mortuary science, to operate a funeral establishment, to operate an alkaline hydrolysis facility, or to operate a crematory by the Minnesota commissioner of health.

Subd. 28. Memorial service. "Memorial service" means a ceremony or rite commemorating the deceased without the body present.

Subd. 29. Mortician. "Mortician" means any person who, for compensation, practices the art of embalming and arranges, directs, or supervises funerals, memorial services, or graveside services, or engages in the business or practice of preparing dead human bodies for final disposition.

Subd. 30. Mortuary science. "Mortuary science" means the study and practice of preparing dead human bodies for final disposition and providing funeral services. Mortuary science includes any conduct or action associated with the removal, preparation, transportation, arrangements for disposition, or final disposition of dead human bodies, including the actions and duties of a mortician or a funeral director.

Subd. 30a. Niche. "Niche" means a space in a columbarium used or intended to be used for the placement of hydrolyzed or cremated remains.

Subd. 31. Outer burial container. "Outer burial container" means any container which is designed for placement in the grave around a casket or alternative container including, but not limited to, containers commonly known as burial vaults, grave boxes, and grave liners.

Subd. 32. Person. "Person" means an individual or a firm, corporation, limited liability company, partnership, association, or other legal entity.

Subd. 32a. Placement. "Placement" means the placing of a container holding hydrolyzed or cremated remains in a crypt, vault, or niche.

Subd. 33. Practicum student. "Practicum student" means a person officially registered for a practicum through a program of mortuary science accredited by the American Board of Funeral Service Education.

Subd. 33a. Preneed consumer. "Preneed consumer" means an individual who arranges for funeral goods, funeral services, burial site goods, or burial site services prior to the death of that individual or another individual, and who funds those goods or services through prepayment to a funeral provider or through purchase of an insurance policy.

Subd. 34. Preparation of the body. "Preparation of the body" means placement of the body into an appropriate cremation or alkaline hydrolysis container, embalming of the body or such items of care as washing, disinfecting, shaving, positioning of features, restorative procedures, application of cosmetics, dressing, and casketing.

Subd. 35. Processing. "Processing" means the removal of foreign objects, drying or cooling, and the reduction of the hydrolyzed or cremated remains by mechanical means including, but not limited to, grinding, crushing, or pulverizing, to a granulated appearance appropriate for final disposition.

Subd. 36. Professional services. "Professional services" means the basic services of the funeral director or mortician and staff that are furnished by the funeral provider in arranging final disposition. The services include, but are not limited to, conducting the arrangement conference; planning visitations and the funeral, memorial service, or graveside service; arranging for final disposition by securing, preparing, and filing necessary permits and documents; and placing obituary notices.

Subd. 37. Public transportation. "Public transportation" means all manner of transportation via common carrier available to the general public including airlines, buses, railroads, and ships. For purposes of this chapter, a livery service providing transportation to private funeral establishments, alkaline hydrolysis facilities, or crematories is not public transportation.

Subd. 37a. Regulatory agency. "Regulatory agency" means:

(1) the commissioner of health for provisions related to a funeral provider who is required to be licensed, registered, or issued a permit under this chapter; and

(2) the commissioner of commerce for provisions related to insurance policies purchased by a preneed consumer to arrange for funeral goods, funeral services, burial site goods, or burial services.

Subd. 37b. Refrigeration. "Refrigeration" means to preserve by keeping cool at a temperature of 40 degrees Fahrenheit or less using mechanical or natural means.

Subd. 37c. Scattering. "Scattering" means the authorized dispersal of hydrolyzed or cremated remains in a defined area of a dedicated cemetery or in areas where no local prohibition exists provided that the hydrolyzed or cremated remains are not distinguishable to the public, are not in a container, and that the person who has control over disposition of the hydrolyzed or cremated remains has obtained written permission of the property owner or governing agency to scatter on the property.

Subd. 38. Transportation costs. "Transportation costs" means all costs associated with the use of the vehicle used for the initial transfer of the deceased, the funeral coach, funeral sedans, the flower car, any service or utility vehicles, and public transportation.

Subd. 39. Universal precautions. "Universal precautions" means the universal blood and body fluid precautions recommended by the United States Public Health Service, Centers for Disease Control, to prevent transmission of blood-borne and body fluid-borne infectious diseases.

Subd. 40. Use of facilities. "Use of facilities" means the provision of a chapel or room for visitation, provision of a chapel or room for the funeral or memorial service, provision of facilities for parking, or provision of office space for administrative or planning purposes.

Subd. 41. Vault. "Vault" means a space in a mausoleum of sufficient size, used or intended to be used to entomb human remains, cremated remains, or hydrolyzed remains. Vault may also mean a sealed and lined casket enclosure.

History: 1997 c 215 s 6; 2000 c 438 s 1-4; 2001 c 171 s 6,7; 1Sp2001 c 9 art 15 s 32; 2003 c 32 s 1; 2007 c 114 s 3-13; 2013 c 108 art 12 s 50-72



Section 149A.03 — DUTIES OF COMMISSIONER.

The commissioner shall:

(1) enforce all laws and adopt and enforce rules relating to the:

(i) removal, preparation, transportation, arrangements for disposition, and final disposition of dead human bodies;

(ii) licensure and professional conduct of funeral directors, morticians, interns, practicum students, and clinical students;

(iii) licensing and operation of a funeral establishment;

(iv) licensing and operation of an alkaline hydrolysis facility; and

(v) licensing and operation of a crematory;

(2) provide copies of the requirements for licensure and permits to all applicants;

(3) administer examinations and issue licenses and permits to qualified persons and other legal entities;

(4) maintain a record of the name and location of all current licensees and interns;

(5) perform periodic compliance reviews and premise inspections of licensees;

(6) accept and investigate complaints relating to conduct governed by this chapter;

(7) maintain a record of all current preneed arrangement trust accounts;

(8) maintain a schedule of application, examination, permit, and licensure fees, initial and renewal, sufficient to cover all necessary operating expenses;

(9) educate the public about the existence and content of the laws and rules for mortuary science licensing and the removal, preparation, transportation, arrangements for disposition, and final disposition of dead human bodies to enable consumers to file complaints against licensees and others who may have violated those laws or rules;

(10) evaluate the laws, rules, and procedures regulating the practice of mortuary science in order to refine the standards for licensing and to improve the regulatory and enforcement methods used; and

(11) initiate proceedings to address and remedy deficiencies and inconsistencies in the laws, rules, or procedures governing the practice of mortuary science and the removal, preparation, transportation, arrangements for disposition, and final disposition of dead human bodies.

History: 1997 c 215 s 7; 2007 c 114 s 14; 2013 c 108 art 12 s 73



Section 149A.04 — ENFORCEMENT.

Subdivision 1. General authority. The provisions of this chapter and all laws, now in force or later enacted, rules, orders, stipulation agreements, settlements, compliance agreements, licenses, and permits adopted or issued for the regulation of the removal, preparation, transportation, arrangements for disposition, or final disposition of dead human bodies or for the regulation of the practice of mortuary science may be enforced under this section.

Subd. 2. Inspections. The regulatory agency or a designee of the regulatory agency shall conduct initial licensure inspections and corrective order reinspections. As a condition of continued licensure, compliance reviews or premises inspections of licensees shall be conducted by the regulatory agency or a designee of the regulatory agency at least biennially. A compliance review or an inspection of the premises of any person subject to regulation under this chapter may also be conducted when the regulatory agency reasonably suspects that there may be a violation or a threat of a violation of any law now in force or later enacted, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit issued by the regulatory agency. When possible, all inspections and compliance reviews shall be conducted without prior notice to the subject of the inspection or review and shall be performed in the presence of the subject of the inspection or review or an authorized representative of the subject of the inspection or review.

Subd. 3. Access to information and property. The regulatory agency or a designee of the regulatory agency, upon presentation of credentials, may:

(1) examine and copy any relevant books, papers, records, memoranda, or data of any person subject to regulation under this chapter; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized under this chapter or rules, orders, stipulation agreements, settlements, compliance agreements, licenses, or permits adopted or issued by the regulatory agency, including obtaining information from a person that has a duty to provide information under this chapter or conducting inspections or investigations.

Subd. 4. Subpoena power. The regulatory agency may, as part of an investigation, issue subpoenas to require the attendance and testimony of witnesses and production of books, records, correspondence, and other information relevant to any matter involved in the investigation. The regulatory agency or the regulatory agency's designee may administer oaths to witnesses or take their affirmation. The subpoenas may be served upon any person named therein anywhere in the state by any person authorized to serve subpoenas or other processes in civil actions of the district courts. If a person to whom a subpoena is issued does not comply with the subpoena, the regulatory agency may apply to the district court in any district and the court may order compliance with the subpoena. Failure to obey the order of the court may be punished as contempt of court.

Subd. 5. Data on investigations and disciplinary actions. Data relating to any disciplinary measures or actions anticipated or taken by the regulatory agency are classified as follows:

(1) data on persons other than individuals are civil investigative data under section 13.39;

(2) data on individuals are licensing data under section 13.41; and

(3) data on individuals who submit complaints to the regulatory agency regarding activities or practices regulated under this chapter are confidential data on individuals while an investigation is active and private data on individuals when an investigation becomes inactive.

Subd. 6. Cooperation with other authorities. The regulatory agency shall encourage and promote cooperation between and among other state and federal authorities where there is concurrent or overlapping enforcement or licensing jurisdiction.

History: 1997 c 215 s 8; 2001 c 171 s 13



Section 149A.05 — CORRECTION ORDERS.

Subdivision 1. Authorization. The regulatory agency may issue correction orders that require a person subject to regulation under this chapter to correct violations of this chapter or rules, orders, stipulation agreements, settlements, compliance agreements, licenses, and permits adopted or issued by the regulatory agency.

Subd. 2. Contents of order. The correction order must include:

(1) a concise statement of the deficiencies alleged to constitute the violation;

(2) a reference to the section of law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit that has been violated;

(3) a statement of the time by and the manner in which the violation must be corrected; and

(4) a statement of the right to request a hearing under sections 14.57 to 14.62.

Subd. 3. Request for hearing; hearing; and final order. A request for hearing must be in writing, delivered to the regulatory agency by certified mail within 20 calendar days after the receipt of the correction order, and specifically state the reasons for seeking review of the order. The regulatory agency must initiate a hearing within 30 calendar days from the date of receipt of the written request for hearing. The hearing shall be conducted pursuant to the contested case procedures in sections 14.57 to 14.62. No earlier than ten calendar days after and within 30 calendar days of receipt of the presiding administrative law judge's report, the regulatory agency shall issue a final order modifying, vacating, or making permanent the correction order as the facts require. If, within 20 calendar days of receipt of the correction order, the person that is the subject of the order fails to request a hearing in writing, the correction order becomes the final order of the regulatory agency.

Subd. 4. Review of final order. A judicial review of the final order issued by the regulatory agency subsequent to a contested case hearing may be requested in the manner prescribed in sections 14.63 to 14.69. Failure to request a contested case hearing pursuant to subdivision 3 shall constitute a waiver of the right to further agency or judicial review of the final order.

Subd. 5. Reinspections and effect of noncompliance. If upon reinspection, or in the determination of the regulatory agency, it is found that any deficiency specified in a correction order has not been corrected by the person that is subject to the correction order, that person or entity is in noncompliance. The regulatory agency shall issue a notice of noncompliance and may impose any additional remedy available under this chapter.

History: 1997 c 215 s 9; 2001 c 171 s 13



Section 149A.06 — ADMINISTRATIVE PENALTY ORDERS.

Subdivision 1. Authorization. The regulatory agency may issue an order requiring violations to be corrected and administratively assessing monetary penalties for violations of this chapter or rules, orders, stipulation agreements, settlements, compliance agreements, licenses, and permits adopted, enforced, or issued by the regulatory agency.

Subd. 2. Contents of order. An order assessing an administrative penalty under this section must include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based; and

(4) a statement of the right to request a hearing pursuant to sections 14.57 to 14.62.

Subd. 3. Concurrent corrective order. The regulatory agency may issue an order assessing an administrative penalty and requiring the violations cited in the order to be corrected within 30 calendar days from the date the order is received. The subject of the order shall provide to the regulatory agency before the 31st day after the order was received, information demonstrating that the violation has been corrected or that a corrective plan, acceptable to the regulatory agency, has been developed. The regulatory agency shall determine whether the violation has been corrected and notify the subject of the order of the regulatory agency's determination.

Subd. 4. Penalty. If the regulatory agency determines that the violation has been corrected or an acceptable corrective plan has been developed, the penalty may be forgiven, except, where there are repeated or serious violations, the regulatory agency may issue an order with a penalty that will not be forgiven after corrective action is taken. Unless there is a request for review of the order under subdivision 6 before the penalty is due, the penalty is due and payable:

(1) on the 31st calendar day after the order was received, if the subject of the order fails to provide information to the regulatory agency showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation;

(2) on the 20th day after the subject of the order receives the regulatory agency's determination that the information provided is not sufficient to show that the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(3) on the 31st day after the order was received where the penalty is for repeated or serious violations and according to the order issued, the penalty will not be forgiven after corrective action is taken.

All penalties due under this section are payable to the commissioner of management and budget, state of Minnesota, and shall be credited to the state government special revenue fund in the state treasury.

Subd. 5. Amount of penalty; considerations. (a) The maximum amount of administrative penalty orders is $10,000 for each specific violation identified in an inspection, investigation, or compliance review.

(b) In determining the amount of the administrative penalty, the regulatory agency shall consider the following:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person allowing or committing the violation; and

(6) other factors as justice may require, if the regulatory agency specifically identifies the additional factors in the regulatory agency's order.

(c) In determining the amount of a penalty for a violation subsequent to an initial violation under paragraph (a), the regulatory agency shall also consider:

(1) the similarity of the most recent previous violation and the violation to be penalized;

(2) the time elapsed since the last violation; and

(3) the response of the subject of the order to the most recent previous violation.

Subd. 6. Request for hearing; hearing; and final order. A request for hearing must be in writing, delivered to the regulatory agency by certified mail within 20 calendar days after the receipt of the order, and specifically state the reasons for seeking review of the order. The regulatory agency must initiate a hearing within 30 calendar days from the date of receipt of the written request for hearing. The hearing shall be conducted pursuant to the contested case procedures in sections 14.57 to 14.62. No earlier than ten calendar days after and within 30 calendar days of receipt of the presiding administrative law judge's report, the regulatory agency shall, based on all relevant facts, issue a final order modifying, vacating, or making the original order permanent. If, within 20 calendar days of receipt of the original order, the person that is the subject of the order fails to request a hearing in writing, the order becomes the final order of the regulatory agency.

Subd. 7. Review of final order and payment of penalty. Once the regulatory agency issues a final order, any penalty due under that order shall be paid within 30 calendar days after the date of the final order, unless review of the final order is requested. The final order of the regulatory agency may be appealed in the manner prescribed in sections 14.63 to 14.69. If the final order is reviewed and upheld, the penalty shall be paid 30 calendar days after the date of the decision of the reviewing court. Failure to request an administrative hearing pursuant to subdivision 6 shall constitute a waiver of the right to further agency or judicial review of the final order.

Subd. 8. Reinspections and effect of noncompliance. If upon reinspection, or in the determination of the regulatory agency, it is found that any deficiency specified in the order has not been corrected or an acceptable corrective plan has not been developed, the person that is subject to the order is in noncompliance. The regulatory agency shall issue a notice of noncompliance and may impose any additional remedy available under this chapter.

Subd. 9. Enforcement. The attorney general may proceed on behalf of the regulatory agency to enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

Subd. 10. Revocation; suspension; denial of license; permit; or registration. Failure to pay penalties owed under this section constitutes grounds for the revocation or suspension of or refusal to reissue a license or permit issued by the regulatory agency under this chapter.

Subd. 11. Cumulative remedy. The authority of the regulatory agency to issue an administrative penalty order is in addition to other lawfully available remedies.

Subd. 12. Mediation. In addition to review under subdivision 6, the regulatory agency is authorized to enter into mediation concerning an order issued under this section if the regulatory agency and the subject of that order agree to mediation.

History: 1997 c 215 s 10; 2001 c 171 s 13; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 149A.07 — INJUNCTIVE RELIEF.

In addition to any other remedy provided by law, the regulatory agency may bring an action for injunctive relief in any district court in any district in Minnesota to restrain any person from violation or threatened violation of any law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit which the regulatory agency is empowered to enforce, regulate, or issue.

History: 1997 c 215 s 11; 2001 c 171 s 13



Section 149A.08 — CEASE AND DESIST ORDER.

Subdivision 1. Authorization. In addition to any other remedy provided by law, the regulatory agency may issue a cease and desist order to:

(1) stop a person from violating or threatening to violate any law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit which the regulatory agency is empowered to regulate, enforce, or issue; or

(2) prohibit a funeral provider from engaging in the sale of preneed funeral goods, funeral services, burial site goods, or burial site services if the funeral provider has been found in violation of any provision of this chapter.

Subd. 2. Contents of order. The cease and desist order must be in writing, state the specific reason for its issuance, and give notice of the right to request a hearing under sections 14.57 to 14.62.

Subd. 2a. Sale of preneed goods or services; contents of order, hearing, when effective. (a) This subdivision applies to cease and desist orders issued pursuant to subdivision 1, clause (2).

(b) In addition to the requirements of subdivision 2, a cease and desist order must also specify that the hearing to which the funeral provider has a right occurs, if requested, before the order goes into effect and that a timely request for a hearing automatically stays the cease and desist order.

(c) A request for a hearing must be in writing, must be delivered to the regulatory agency by certified mail within 20 calendar days after the funeral provider receives the order, and must specifically state the reasons for seeking review of the order. If the funeral provider fails to request a hearing in writing within 20 calendar days of receipt of the order, the cease and desist order becomes the final order of the regulatory agency. If a funeral provider makes a timely request for a hearing, the cease and desist order is automatically stayed pending the outcome of the hearing. The regulatory agency must initiate a hearing within 30 calendar days from the date of receiving the written request for hearing. The hearing shall be conducted pursuant to sections 14.57 to 14.62. No earlier than ten calendar days but within 30 calendar days of receiving the presiding administrative law judge's report, the regulatory agency shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require.

Subd. 3. Request for hearing; hearing; and final order. This subdivision applies to cease and desist orders issued pursuant to subdivision 1, clause (1). A request for hearing must be in writing, delivered to the regulatory agency by certified mail within 20 calendar days after the receipt of the cease and desist order, and specifically state the reasons for seeking review of the order. The regulatory agency must initiate a hearing within 30 calendar days from the date of receipt of the written request for hearing. The hearing shall be conducted pursuant to sections 14.57 to 14.62. No earlier than ten calendar days but within 30 calendar days of receipt of the presiding administrative law judge's report, the regulatory agency shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require. If, within 20 calendar days of receipt of the cease and desist order, the subject of the order fails to request a hearing in writing, the cease and desist order becomes the final order of the regulatory agency.

Subd. 4. Request for stay. This subdivision applies to cease and desist orders issued pursuant to subdivision 1, clause (1). When a request for a stay accompanies a timely hearing request, the regulatory agency may, in the regulatory agency's discretion, grant the stay. If the regulatory agency does not grant a requested stay, the regulatory agency shall refer the request to the Office of Administrative Hearings within three working days from the receipt of the request. Within ten calendar days after receiving the request from the regulatory agency, an administrative law judge shall issue a recommendation to grant or deny the stay. The regulatory agency shall grant or deny the stay within five calendar days of receiving the administrative law judge's recommendation.

Subd. 5. Review of final order. A judicial review of the final order issued by the regulatory agency may be requested in the manner prescribed in sections 14.63 to 14.69. Failure to request a hearing pursuant to subdivision 3 shall constitute a waiver of the right to further agency or judicial review of the final order.

Subd. 6. Effect of noncompliance with order. In the event of noncompliance with the cease and desist order, the regulatory agency may:

(1) institute a proceeding in any district court in any district in Minnesota to obtain injunctive relief;

(2) impose an administrative penalty, pursuant to section 149A.06, for each separate violation; or

(3) revoke, suspend, limit, or condition the license or permit issued to the subject of the cease and desist order.

Subd. 7. Additional remedies. The issuance of a cease and desist order or injunctive relief does not relieve a person subject to regulation under this chapter from criminal prosecution by a competent authority.

History: 1997 c 215 s 12; 2000 c 438 s 5-8; 2001 c 171 s 13



Section 149A.09 — DENIAL; REFUSAL TO REISSUE; REVOCATION; SUSPENSION; LIMITATION OF LICENSE OR PERMIT.

Subdivision 1. Denial; refusal to renew; revocation; and suspension. The regulatory agency may deny, refuse to renew, revoke, or suspend any license or permit applied for or issued pursuant to this chapter when the person subject to regulation under this chapter:

(1) does not meet or fails to maintain the minimum qualification for holding a license or permit under this chapter;

(2) submits false or misleading material information to the regulatory agency in connection with a license or permit issued by the regulatory agency or the application for a license or permit;

(3) violates any law, rule, order, stipulation agreement, settlement, compliance agreement, license, or permit that regulates the removal, preparation, transportation, arrangements for disposition, or final disposition of dead human bodies in Minnesota or any other state in the United States;

(4) is convicted of a crime, including a finding or verdict of guilt, an admission of guilt, or a no contest plea in any court in Minnesota or any other jurisdiction in the United States. "Conviction," as used in this subdivision, includes a conviction for an offense which, if committed in this state, would be deemed a felony or gross misdemeanor without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilty is made or returned, but the adjudication of guilt is either withheld or not entered;

(5) is convicted of a crime, including a finding or verdict of guilt, an admission of guilt, or a no contest plea in any court in Minnesota or any other jurisdiction in the United States that the regulatory agency determines is reasonably related to the removal, preparation, transportation, arrangements for disposition or final disposition of dead human bodies, or the practice of mortuary science;

(6) is adjudicated as mentally incompetent, mentally ill, developmentally disabled, or mentally ill and dangerous to the public;

(7) has a conservator or guardian appointed;

(8) fails to comply with an order issued by the regulatory agency or fails to pay an administrative penalty imposed by the regulatory agency;

(9) owes uncontested delinquent taxes in the amount of $500 or more to the Minnesota Department of Revenue, or any other governmental agency authorized to collect taxes anywhere in the United States;

(10) is in arrears on any court ordered family or child support obligations; or

(11) engages in any conduct that, in the determination of the regulatory agency, is unprofessional as prescribed in section 149A.70, subdivision 7, or renders the person unfit to practice mortuary science or to operate a funeral establishment or crematory.

Subd. 2. Hearings related to refusal to renew, suspension, or revocation of license or permit. If the regulatory agency proposes to deny renewal, suspend, or revoke a license or permit issued under this chapter, the regulatory agency must first notify, in writing, the person against whom the action is proposed to be taken and provide an opportunity to request a hearing under the contested case provisions of sections 14.57 to 14.62. If the subject of the proposed action does not request a hearing by notifying the regulatory agency, by mail, within 20 calendar days after the receipt of the notice of proposed action, the regulatory agency may proceed with the action without a hearing and the action will be the final order of the regulatory agency.

Subd. 3. Review of final order. A judicial review of the final order issued by the regulatory agency may be requested in the manner prescribed in sections 14.63 to 14.69. Failure to request a hearing pursuant to subdivision 2 shall constitute a waiver of the right to further agency or judicial review of the final order.

Subd. 4. Limitations or qualifications placed on license or permit. The regulatory agency may, where the facts support such action, place reasonable limitations or qualifications on the right to practice mortuary science or to operate a funeral establishment or crematory.

Subd. 5. Restoring license or permit. The regulatory agency may, where there is sufficient reason, restore a license or permit that has been revoked, reduce a period of suspension, or remove limitations or qualifications.

History: 1997 c 215 s 13; 2001 c 171 s 13; 2005 c 56 s 1



Section 149A.10 — ADDITIONAL REMEDIES.

Subdivision 1. Reimbursement of costs. The regulatory agency may impose a fee on any person subject to regulation under this chapter to reimburse the Department of Health for all or part of the cost of contested case proceedings or civil action resulting in disciplinary action, including, but not limited to, the amount paid by the regulatory agency for services from the Office of Administrative Hearings, attorney fees, court reports, witnesses, reproduction of records, staff time, and other expenses.

Subd. 2. Contested case and civil action; award of fees and expenses. In a contested case proceeding or a civil action, the prevailing party other than the state, upon a showing that the position of the state was not substantially justified, shall be awarded fees and other expenses pursuant to sections 14.62, subdivision 3; and 15.471 to 15.474.

Subd. 3. Other actions. The regulatory agency may take any other lawful action justified by the facts of the case.

History: 1997 c 215 s 14; 2001 c 171 s 13



Section 149A.11 — PUBLICATION OF DISCIPLINARY ACTIONS.

The regulatory agencies shall report all disciplinary measures or actions taken to the commissioner. At least annually, the commissioner shall publish and make available to the public a description of all disciplinary measures or actions taken by the regulatory agencies. The publication shall include, for each disciplinary measure or action taken, the name and business address of the licensee or intern, the nature of the misconduct, and the measure or action taken by the regulatory agency.

History: 1997 c 215 s 15; 2001 c 171 s 8



Section 149A.20 — LICENSE TO PRACTICE MORTUARY SCIENCE.

Subdivision 1. License required. Except as provided in section 149A.01, subdivision 3, any person who takes charge of or removes from the place of death a dead human body, or prepares a dead human body for final disposition in any manner, or arranges, directs, or supervises a funeral, memorial service, or graveside service must possess a valid license to practice mortuary science issued by the commissioner. A funeral establishment may provide a nonlicensed individual to direct or supervise a memorial service provided they disclose that information to the person or persons with the authority to make the funeral arrangement as provided in section 149A.80.

Subd. 2. Effective date. The requirements in subdivisions 3 to 13 for initial licensure in mortuary science are effective on July 1, 1997, except as provided in this chapter.

Subd. 3. Age requirement. The person must be at least 21 years of age.

Subd. 4. Educational requirements. The person shall have:

(1) received a bachelor of science degree with a major in mortuary science from an accredited college or university;

(2) received a bachelor of science or arts degree from an accredited college or university and completed a separate course of study in mortuary science from a college of funeral service education accredited by the American Board of Funeral Service Education; or

(3) completed credit hours at accredited colleges or universities that in the numerical aggregate and distribution are the functional equivalent of a bachelor of arts or science degree and have completed a separate course of study in mortuary science from a program of mortuary science accredited by the American Board of Funeral Service Education.

Subd. 5. Examinations. After having met the educational requirements of subdivision 4, a person must attain a passing score on the National Board Examination administered by the Conference of Funeral Service Examining Boards of the United States, Inc. or any other examination that, in the determination of the commissioner, adequately and accurately assesses the knowledge and skills required to practice mortuary science. In addition, a person must attain a passing score on the state licensing examination administered by or on behalf of the commissioner. The state examination shall encompass the laws and rules of Minnesota that pertain to the practice of mortuary science. The commissioner shall make available copies of all pertinent laws and rules prior to administration of the state licensing examination. If a passing score is not attained on the state examination, the individual must wait two weeks before they can retake the examination.

Subd. 6. Internship. (a) A person who attains a passing score on both examinations in subdivision 5 must complete a registered internship under the direct supervision of an individual currently licensed to practice mortuary science in Minnesota. Interns must file with the commissioner:

(1) the appropriate fee; and

(2) a registration form indicating the name and home address of the intern, the date the internship begins, and the name, license number, and business address of the supervising mortuary science licensee.

(b) Any changes in information provided in the registration must be immediately reported to the commissioner. The internship shall be a minimum of 2,080 hours to be completed within a three-year period, however, the commissioner may waive up to 520 hours of the internship time requirement upon satisfactory completion of a clinical or practicum in mortuary science administered through the program of mortuary science of the University of Minnesota or a substantially similar program approved by the commissioner. Registrations must be renewed on an annual basis if they exceed one calendar year. During the internship period, the intern must be under the direct supervision of a person holding a current license to practice mortuary science in Minnesota. An intern may be registered under only one licensee at any given time and may be directed and supervised only by the registered licensee. The registered licensee shall have only one intern registered at any given time. The commissioner shall issue to each registered intern a registration permit that must be displayed with the other establishment and practice licenses. While under the direct supervision of the licensee, the intern must complete 25 case reports in each of the following areas: embalming, funeral arrangements, and services. Case reports, on forms provided by the commissioner, shall be completed by the intern and filed with the commissioner prior to the completion of the internship. Information contained in these reports that identifies the subject or the family of the subject embalmed or the subject or the family of the subject of the funeral shall be classified as licensing data under section 13.41, subdivision 2.

Subd. 7. Application procedure and documentation. After completing the registered internship, the applicant for an initial license to practice mortuary science must submit to the commissioner a complete application and the appropriate fee. A complete application includes:

(1) a completed application form, as provided by the commissioner;

(2) proof of age;

(3) an official transcript from each post high school educational institution attended, including colleges of funeral service education;

(4) certification of a passing score on the National Board Examination from the commissioner of the Conference of Funeral Service Examining Boards of the United States, Inc.;

(5) a copy of the notification of a passing score on the state licensing examination; and

(6) a signed, dated, and notarized affidavit from the licensee who supervised the Minnesota internship stating the date the internship began and ended and that both the applicant and the supervising licensee fulfilled the requirements under subdivision 6.

Upon receipt of the completed application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the application information, the commissioner shall make a determination, based on all the information available, to grant or deny licensure. If the commissioner's determination is to grant licensure, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to deny licensure, the commissioner must notify the applicant, in writing, of the denial and provide the specific reason for the denial.

Subd. 8. [Repealed, 2013 c 108 art 12 s 109]

Subd. 9. Period of licensure. All licenses to practice mortuary science issued by the commissioner shall be valid for one calendar year, beginning on January 1 and ending on December 31 regardless of the date of issuance. Fees may not be prorated.

Subd. 10. Display of license. Each license to practice mortuary science must be conspicuously displayed at all times in the holder's place of business. Conspicuous display means in a location where a member of the general public within the holder's place of business will be able to observe and read the license.

Subd. 11. Nontransferability of license. A license to practice mortuary science is not assignable or transferable and is not valid for any person other than the individual named.

Subd. 12. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 13. Application information. All information submitted to the commissioner by an applicant for licensure to practice mortuary science is classified as licensing data under section 13.41, with the exception of the name and address of the applicant. Upon issuance of a license to practice mortuary science, all application information becomes licensing data under section 13.41, subdivision 5, with the exception of internship case report data as classified under subdivision 6.

History: 1997 c 215 s 16; 2003 c 112 art 2 s 50; 2007 c 114 s 15-17; 2009 c 101 art 2 s 109; 2015 c 71 art 8 s 51,52



Section 149A.30 — RECIPROCAL LICENSING.

Subdivision 1. Licensees of other states. The commissioner may issue a license to practice mortuary science to a person who holds a current license or other credential from another jurisdiction if the commissioner determines that the requirements for that license or other credential are substantially similar to the requirements under this chapter. The individual seeking reciprocal licensing must:

(1) attain a passing score on the Minnesota state licensing examination;

(2) submit to the commissioner the documentation described in section 149A.20, subdivision 7, clauses (1) and (5); and

(3) pay the appropriate licensing fee.

When, in the determination of the commissioner, all of the requirements of this subdivision have been met, the commissioner shall, based on all the information available, grant or deny licensure. If the commissioner grants licensure, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner denies licensure, the commissioner must notify the applicant, in writing, of the denial and provide the specific reason for denial.

Subd. 2. [Repealed, 2013 c 108 art 12 s 109]

Subd. 3. Period of licensure. All reciprocal licenses to practice mortuary science issued by the commissioner shall be valid for one calendar year, beginning on January 1 and ending on December 31 regardless of the date of issuance. Fees shall not be prorated.

Subd. 4. Display of license. Each reciprocal license to practice mortuary science must be conspicuously displayed at all times in the holder's place of business. Conspicuous display means in a location where a member of the general public within the holder's place of business will be able to observe and read the license.

Subd. 5. Nontransferability of license. A reciprocal license to practice mortuary science is not assignable or transferable and shall not be valid for any person other than the person named.

Subd. 6. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 7. Application information. All information submitted to the commissioner by an applicant for reciprocal licensure is classified as licensing data under section 13.41, subdivision 2, with the exception of the name and address of the applicant. Upon issuance of a license to practice mortuary science, all application information becomes licensing data under section 13.41, subdivision 5.

History: 1997 c 215 s 17; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 149A.40 — RENEWAL OF LICENSE TO PRACTICE MORTUARY SCIENCE.

Subdivision 1. Renewal request. All licenses to practice mortuary science issued by the commissioner expire on December 31 of the calendar year in which the license is issued and must be renewed to remain valid.

Subd. 2. Limited license; funeral director only. Any person who held a funeral director only license on July 31, 1957, may renew the license under this section. Individuals practicing under a funeral director only license issued under this subdivision are prohibited from engaging in the practice of embalming a dead human body.

Subd. 3. Renewal procedure and documentation. Licensees who wish to renew their licenses must submit to the commissioner a completed renewal application and the renewal fee no later than December 31 of the year in which the license was issued. A completed renewal application includes:

(1) a completed renewal application form, as provided by the commissioner; and

(2) the appropriate renewal licensing fee.

Upon receipt of the completed renewal application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the renewal application information, the commissioner shall make a determination, based on all the information available, to reissue or refuse to reissue the license. If the commissioner's determination is to reissue the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to refuse to reissue the license, section 149A.09, subdivision 2, applies.

Subd. 4. Penalty for late filing. Renewal applications received after the expiration date of a license shall result in the assessment of a late filing penalty. The late filing penalty must be paid before the reissuance of the license and received by the commissioner no later than 31 calendar days after the expiration date of the license.

Subd. 5. Lapse of license. A license to practice mortuary science shall automatically lapse when a completed renewal application and renewal fee are not received by the commissioner within 31 calendar days after the expiration date of a license or a late filing penalty assessed under subdivision 4 is not received by the commissioner within 31 calendar days after the expiration of a license.

Subd. 6. Effect of lapse of license. Upon the lapse of a license, the person to whom the license was issued is no longer licensed to practice mortuary science in Minnesota. The commissioner shall issue a cease and desist order to prevent the individual from engaging in the practice of mortuary science in Minnesota and may pursue any additional lawful remedies as justified by the case.

Subd. 7. Restoration of lapsed license. The commissioner may restore a lapsed license upon receipt and review of a completed renewal application, renewal fee, and late filing penalty, provided that the receipt is made within one calendar year from the expiration date of the lapsed license and the person has not violated the cease and desist order issued by the commissioner. If a lapsed license is not restored within one calendar year from the expiration date of the lapsed license, the person to whom the lapsed license was issued cannot be relicensed until the requirements in section 149A.20 are met.

Subd. 8. [Repealed, 2013 c 108 art 12 s 109]

Subd. 9. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 10. Application information. All information submitted to the commissioner by an applicant for renewal of licensure to practice mortuary science is classified as licensing data under section 13.41, subdivision 2, with the exception of the name and address of the applicant. Upon reissuance of a license to practice mortuary science, all application information becomes licensing data under section 13.41, subdivision 5.

Subd. 11. Continuing education. The commissioner shall require 15 continuing education hours for renewal of a license to practice mortuary science. Nine of the hours must be in the following areas: body preparation, care, or handling, 3 CE hours; professional practices, 3 CE hours; and regulation and ethics, 3 CE hours. Continuing education hours shall be reported to the commissioner every other year based on the licensee's license number. Licensees whose license ends in an odd number must report CE hours at renewal time every odd year. If a licensee's license ends in an even number, the licensee must report the licensee's CE hours at renewal time every even year.

History: 1997 c 215 s 18; 2003 c 112 art 2 s 50; 2007 c 114 s 18; 2009 c 101 art 2 s 109; 2015 c 71 art 8 s 53



Section 149A.45 — EMERITUS REGISTRATION FOR MORTUARY SCIENCE PRACTITIONERS.

Subdivision 1. Application. Any mortuary science practitioner licensed to practice mortuary science in Minnesota under this chapter may apply to the commissioner for mortuary science practitioner emeritus registration if the person declares that he or she is retired in all jurisdictions from the active practice of mortuary science and if the person is not subject to any disciplinary action by the commissioner and not subject to an order by the commissioner imposing a suspended, conditional, or restricted license to practice mortuary science. For purposes of this section, a person is retired if the person has completely ceased the active practice of mortuary science in all jurisdictions for any reason. The mortuary science practitioner may apply to the commissioner using the practitioner's licensure form or by petitioning the commissioner.

Subd. 2. Status of registrant. An emeritus registration is not a license to engage in the practice of mortuary science. A person registered under this section shall not engage in the practice of mortuary science.

Subd. 3. Continuing education requirements. The continuing education requirements that apply to mortuary science practitioners shall not apply to a person registered under this section.

Subd. 4. Documentation of status. A person granted emeritus registration shall, upon payment of a $50 fee, be issued a certificate by the commissioner certifying that the person has received emeritus registration and has completed his or her active professional career licensed in good standing with the commissioner. The $50 fee shall be a onetime fee.

Subd. 5. Renewal cycle or fee. A person registered under this section shall not be subject to a registration renewal cycle or any renewal fees.

Subd. 6. [Repealed, 2013 c 108 art 12 s 109]

Subd. 7. Reinstatement. After one year a person who registers under this section may reapply meeting current requirements for licensure listed in section 149A.20.

History: 2002 c 399 s 1; 2007 c 114 s 19,20; 2009 c 101 art 2 s 109



Section 149A.50 — LICENSE TO OPERATE A FUNERAL ESTABLISHMENT.

Subdivision 1. License required. Except as provided in section 149A.01, subdivision 3, no person shall maintain, manage, or operate a place or premise devoted to or used in the holding, care, or preparation of a dead human body for final disposition, or any place used as the office or place of business for the provision of funeral services, without possessing a valid license to operate a funeral establishment issued by the commissioner of health.

Subd. 2. Requirements for funeral establishment. A funeral establishment licensed under this section must:

(1) comply with preparation and embalming room requirements as described in section 149A.92;

(2) contain office space for making arrangements; and

(3) comply with applicable local and state building codes, zoning laws, and ordinances.

Subd. 3. Application; procedure; documentation; initial inspection. An applicant for a license to operate a funeral establishment shall submit to the commissioner a completed application and the appropriate fees. A completed application includes:

(1) a completed application form, as provided by the commissioner;

(2) proof of business form and ownership; and

(3) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance, management, or operation of a funeral establishment.

Upon receipt of the application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the application information, the commissioner shall conduct an initial inspection of the premises to be licensed. After the inspection and resolution of any deficiencies found, and any reinspections as may be necessary, the commissioner shall make a determination, based on all the information available, to grant or deny licensure. If the commissioner's determination is to grant the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to deny the license, the commissioner must notify the applicant, in writing, of the denial and provide the specific reason for denial.

Subd. 4. Nontransferability of license. A license to operate a funeral establishment is not assignable or transferable and shall not be valid for any person other than the one named. Each license issued to operate a funeral establishment is valid only for the location identified on the license. A 50 percent or more change in ownership or location of the funeral establishment automatically terminates the license. Separate licenses shall be required of two or more persons or other legal entities operating from the same location.

Subd. 5. Display of license. Each license to operate a funeral establishment must be conspicuously displayed in the funeral establishment at all times. Conspicuous display means in a location where a member of the general public within the funeral establishment will be able to observe and read the license.

Subd. 6. [Repealed, 2013 c 108 art 12 s 109]

Subd. 7. Period of licensure. All licenses to operate a funeral establishment issued by the commissioner are valid for a period of one calendar year beginning on July 1 and ending on June 30, regardless of the date of issuance. Fees shall not be prorated.

Subd. 8. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 9. Application information. All information submitted to the commissioner by an applicant for a license to operate a funeral establishment is classified as licensing data under section 13.41, subdivision 5.

History: 1997 c 215 s 19; 2003 c 112 art 2 s 50; 2007 c 114 s 21,22; 2009 c 101 art 2 s 109; 2016 c 189 art 20 s 22



Section 149A.51 — RENEWAL OF LICENSE TO OPERATE A FUNERAL ESTABLISHMENT.

Subdivision 1. Renewal required. A license to operate a funeral establishment issued by the commissioner expires on June 30 following the date of issuance of the license and must be renewed to remain valid.

Subd. 2. Renewal procedure and documentation. Licensees who wish to renew their licenses must submit to the commissioner a completed renewal application and the renewal fee no later than June 30 following the date the license was issued. A completed renewal application includes:

(1) a completed renewal application form, as provided by the commissioner; and

(2) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance, management, or operation of a funeral establishment.

Upon receipt of the completed renewal application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the renewal application information, the commissioner shall make a determination, based on all the information available, to reissue or refuse to reissue the license. If the commissioner's determination is to reissue the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to refuse to reissue the license, section 149A.09, subdivision 2, applies.

Subd. 3. Penalty for late filing. Renewal applications received after the expiration date of a license shall result in the assessment of a late filing penalty. The late filing penalty must be paid prior to the reissuance of the license and received by the commissioner no later than 31 calendar days after the expiration date of the license.

Subd. 4. Lapse of license. Licenses to operate funeral establishments shall automatically lapse when a completed renewal application and renewal fee are not received by the commissioner within 31 calendar days after the expiration date of a license or a late filing penalty assessed under subdivision 3 is not received by the commissioner within 31 calendar days after the expiration of a license.

Subd. 5. Effect of lapse of license. Upon the lapse of a license, the person to whom the license was issued is no longer licensed to operate a funeral establishment in Minnesota. The commissioner shall issue a cease and desist order to prevent the holder of a lapsed license from operating a funeral establishment in Minnesota and may pursue any additional lawful remedies as justified by the case.

Subd. 6. Restoration of lapsed license. The commissioner may restore a lapsed license upon receipt and review of a completed renewal application, receipt of the renewal fee and late filing penalty, reinspection of the premises, and receipt of the reinspection fee, provided that the receipt is made within one calendar year from the expiration date of the lapsed license, and the cease and desist order issued by the commissioner has not been violated. If a lapsed license is not restored within one calendar year from the expiration date of the lapsed license, the holder of the lapsed license may not be relicensed until the requirements in section 149A.50 are met.

Subd. 7. [Repealed, 2013 c 108 art 12 s 109]

Subd. 8. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 9. Application information. All information submitted to the commissioner by an applicant for renewal of licensure to operate a funeral establishment is classified as licensing data under section 13.41, subdivision 5.

History: 1997 c 215 s 20; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 149A.52 — LICENSE TO OPERATE A CREMATORY.

Subdivision 1. License requirement. Except as provided in section 149A.01, subdivision 3, no person shall maintain, manage, or operate a place or premises devoted to or used in the holding and cremation of a dead human body without possessing a valid license to operate a crematory issued by the commissioner of health.

Subd. 2. Requirements for crematory. (a) A crematory licensed under this section must consist of:

(1) a building or structure that complies with applicable local and state building codes, zoning laws and ordinances, and environmental standards, containing one or more cremation chambers or retorts for the cremation of dead human bodies;

(2) a motorized mechanical device for grinding, crushing, or pulverizing the cremated remains to a granulated appearance appropriate for final disposition; and

(3) an appropriate holding facility for dead human bodies awaiting cremation.

(b) A crematory licensed under this section may also contain a display room for funeral goods.

Subd. 3. Application procedure; documentation; initial inspection. An applicant for a license to operate a crematory shall submit to the commissioner a completed application. A completed application includes:

(1) a completed application form, as provided by the commissioner;

(2) proof of business form and ownership; and

(3) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance, management, or operation of a crematory.

Upon receipt of the application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the application information, the commissioner shall conduct an initial inspection of the premises to be licensed. After the inspection and resolution of any deficiencies found and any reinspections as may be necessary, the commissioner shall make a determination, based on all the information available, to grant or deny licensure. If the commissioner's determination is to grant the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to deny the license, the commissioner must notify the applicant, in writing, of the denial and provide the specific reason for denial.

Subd. 4. Nontransferability of license. A license to operate a crematory is not assignable or transferable and shall not be valid for any person other than the one named. Each license issued to operate a crematory is valid only for the location identified on the license. A 50 percent or more change in ownership or location of the crematory automatically terminates the license. Separate licenses shall be required of two or more persons or other legal entities operating from the same location.

Subd. 5. Display of license. Each license to operate a crematory must be conspicuously displayed in the crematory at all times. Conspicuous display means in a location where a member of the general public within the crematory will be able to observe and read the license.

Subd. 5a. [Repealed, 2013 c 108 art 12 s 109]

Subd. 6. Period of licensure. All licenses to operate a crematory issued by the commissioner are valid for a period of one calendar year beginning on July 1 and ending on June 30, regardless of the date of issuance.

Subd. 7. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 8. Application information. All information submitted to the commissioner by an applicant for a license to operate a crematory is classified as licensing data under section 13.41, subdivision 5.

History: 1997 c 215 s 21; 2007 c 114 s 23,24; 2007 c 147 art 9 s 31; 2009 c 101 art 2 s 109



Section 149A.53 — RENEWAL OF LICENSE TO OPERATE CREMATORY.

Subdivision 1. Renewal required. All licenses to operate a crematory issued by the commissioner expire on June 30 following the date of issuance of the license and must be renewed to remain valid.

Subd. 2. Renewal procedure and documentation. Licensees who wish to renew their licenses must submit to the commissioner a completed renewal application no later than June 30 following the date the license was issued. A completed renewal application includes:

(1) a completed renewal application form, as provided by the commissioner; and

(2) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance, management, or operation of a crematory.

Upon receipt of the completed renewal application, the commissioner shall review and verify the information. Upon completion of the verification process and resolution of any deficiencies in the renewal application information, the commissioner shall make a determination, based on all the information available, to reissue or refuse to reissue the license. If the commissioner's determination is to reissue the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to refuse to reissue the license, section 149A.09, subdivision 2, applies.

Subd. 3. Penalty for late filing. Renewal applications received after the expiration date of a license will result in the assessment of a late filing penalty. The late filing penalty must be paid before the reissuance of the license and received by the commissioner no later than 31 calendar days after the expiration date of the license.

Subd. 4. Lapse of license. Licenses to operate crematories shall automatically lapse when a completed renewal application is not received by the commissioner within 31 calendar days after the expiration date of a license, or a late filing penalty assessed under subdivision 3 is not received by the commissioner within 31 calendar days after the expiration of a license.

Subd. 5. Effect of lapse of license. Upon the lapse of a license, the person to whom the license was issued is no longer licensed to operate a crematory in Minnesota. The commissioner shall issue a cease and desist order to prevent the lapsed license holder from operating a crematory in Minnesota and may pursue any additional lawful remedies as justified by the case.

Subd. 6. Restoration of lapsed license. The commissioner may restore a lapsed license upon receipt and review of a completed renewal application, receipt of the late filing penalty, and reinspection of the premises, provided that the receipt is made within one calendar year from the expiration date of the lapsed license and the cease and desist order issued by the commissioner has not been violated. If a lapsed license is not restored within one calendar year from the expiration date of the lapsed license, the holder of the lapsed license cannot be relicensed until the requirements in section 149A.52 are met.

Subd. 7. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 8. Application information. All information submitted to the commissioner by an applicant for renewal of licensure to operate a crematory is classified as licensing data under section 13.41, subdivision 5.

Subd. 9. [Repealed, 2013 c 108 art 12 s 109]

History: 1997 c 215 s 22; 2007 c 114 s 25; 2009 c 101 art 2 s 109



Section 149A.54 — LICENSE TO OPERATE AN ALKALINE HYDROLYSIS FACILITY.

Subdivision 1. License requirement. Except as provided in section 149A.01, subdivision 3, a place or premise shall not be maintained, managed, or operated which is devoted to or used in the holding and alkaline hydrolysis of a dead human body without possessing a valid license to operate an alkaline hydrolysis facility issued by the commissioner of health.

Subd. 2. Requirements for an alkaline hydrolysis facility. (a) An alkaline hydrolysis facility licensed under this section must consist of:

(1) a building or structure that complies with applicable local and state building codes, zoning laws and ordinances, and wastewater management and environmental standards, containing one or more alkaline hydrolysis vessels for the alkaline hydrolysis of dead human bodies;

(2) a method approved by the commissioner of health to dry the hydrolyzed remains and which is located within the licensed facility;

(3) a means approved by the commissioner of health for refrigeration of dead human bodies awaiting alkaline hydrolysis;

(4) an appropriate means of processing hydrolyzed remains to a granulated appearance appropriate for final disposition; and

(5) an appropriate holding facility for dead human bodies awaiting alkaline hydrolysis.

(b) An alkaline hydrolysis facility licensed under this section may also contain a display room for funeral goods.

Subd. 3. Application procedure; documentation; initial inspection. An application to license and operate an alkaline hydrolysis facility shall be submitted to the commissioner of health. A completed application includes:

(1) a completed application form, as provided by the commissioner;

(2) proof of business form and ownership;

(3) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance management, or operation of an alkaline hydrolysis facility; and

(4) copies of wastewater and other environmental regulatory permits and environmental regulatory licenses necessary to conduct operations.

Upon receipt of the application and appropriate fee, the commissioner shall review and verify all information. Upon completion of the verification process and resolution of any deficiencies in the application information, the commissioner shall conduct an initial inspection of the premises to be licensed. After the inspection and resolution of any deficiencies found and any reinspections as may be necessary, the commissioner shall make a determination, based on all the information available, to grant or deny licensure. If the commissioner's determination is to grant the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to deny the license, the commissioner must notify the applicant in writing of the denial and provide the specific reason for denial.

Subd. 4. Nontransferability of license. A license to operate an alkaline hydrolysis facility is not assignable or transferable and shall not be valid for any entity other than the one named. Each license issued to operate an alkaline hydrolysis facility is valid only for the location identified on the license. A 50 percent or more change in ownership or location of the alkaline hydrolysis facility automatically terminates the license. Separate licenses shall be required of two or more persons or other legal entities operating from the same location.

Subd. 5. Display of license. Each license to operate an alkaline hydrolysis facility must be conspicuously displayed in the alkaline hydrolysis facility at all times. Conspicuous display means in a location where a member of the general public within the alkaline hydrolysis facility is able to observe and read the license.

Subd. 6. Period of licensure. All licenses to operate an alkaline hydrolysis facility issued by the commissioner are valid for a period of one calendar year beginning on July 1 and ending on June 30, regardless of the date of issuance.

Subd. 7. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 8. Notification to the commissioner. If the licensee is operating under a wastewater or an environmental permit or license that is subsequently revoked, denied, or terminated, the licensee shall notify the commissioner.

Subd. 9. Application information. All information submitted to the commissioner for a license to operate an alkaline hydrolysis facility is classified as licensing data under section 13.41, subdivision 5.

History: 2013 c 108 art 12 s 74



Section 149A.55 — RENEWAL OF LICENSE TO OPERATE AN ALKALINE HYDROLYSIS FACILITY.

Subdivision 1. Renewal required. All licenses to operate an alkaline hydrolysis facility issued by the commissioner expire on June 30 following the date of issuance of the license and must be renewed to remain valid.

Subd. 2. Renewal procedure and documentation. Licensees who wish to renew their licenses must submit to the commissioner a completed renewal application no later than June 30 following the date the license was issued. A completed renewal application includes:

(1) a completed renewal application form, as provided by the commissioner; and

(2) proof of liability insurance coverage or other financial documentation, as determined by the commissioner, that demonstrates the applicant's ability to respond in damages for liability arising from the ownership, maintenance, management, or operation of an alkaline hydrolysis facility.

Upon receipt of the completed renewal application, the commissioner shall review and verify the information. Upon completion of the verification process and resolution of any deficiencies in the renewal application information, the commissioner shall make a determination, based on all the information available, to reissue or refuse to reissue the license. If the commissioner's determination is to reissue the license, the applicant shall be notified and the license shall issue and remain valid for a period prescribed on the license, but not to exceed one calendar year from the date of issuance of the license. If the commissioner's determination is to refuse to reissue the license, section 149A.09, subdivision 2, applies.

Subd. 3. Penalty for late filing. Renewal applications received after the expiration date of a license will result in the assessment of a late filing penalty. The late filing penalty must be paid before the reissuance of the license and received by the commissioner no later than 31 calendar days after the expiration date of the license.

Subd. 4. Lapse of license. Licenses to operate alkaline hydrolysis facilities shall automatically lapse when a completed renewal application is not received by the commissioner within 31 calendar days after the expiration date of a license, or a late filing penalty assessed under subdivision 3 is not received by the commissioner within 31 calendar days after the expiration of a license.

Subd. 5. Effect of lapse of license. Upon the lapse of a license, the person to whom the license was issued is no longer licensed to operate an alkaline hydrolysis facility in Minnesota. The commissioner shall issue a cease and desist order to prevent the lapsed license holder from operating an alkaline hydrolysis facility in Minnesota and may pursue any additional lawful remedies as justified by the case.

Subd. 6. Restoration of lapsed license. The commissioner may restore a lapsed license upon receipt and review of a completed renewal application, receipt of the late filing penalty, and reinspection of the premises, provided that the receipt is made within one calendar year from the expiration date of the lapsed license and the cease and desist order issued by the commissioner has not been violated. If a lapsed license is not restored within one calendar year from the expiration date of the lapsed license, the holder of the lapsed license cannot be relicensed until the requirements in section 149A.54 are met.

Subd. 7. Reporting changes in license information. Any change of license information must be reported to the commissioner, on forms provided by the commissioner, no later than 30 calendar days after the change occurs. Failure to report changes is grounds for disciplinary action.

Subd. 8. Application information. All information submitted to the commissioner by an applicant for renewal of licensure to operate an alkaline hydrolysis facility is classified as licensing data under section 13.41, subdivision 5.

History: 2013 c 108 art 12 s 75



Section 149A.60 — PROHIBITED CONDUCT.

The regulatory agency may impose disciplinary measures or take disciplinary action against a person whose conduct is subject to regulation under this chapter for failure to comply with any provision of this chapter or laws, rules, orders, stipulation agreements, settlements, compliance agreements, licenses, and permits adopted, or issued for the regulation of the removal, preparation, transportation, arrangements for disposition or final disposition of dead human bodies, or for the regulation of the practice of mortuary science.

History: 1997 c 215 s 23; 2001 c 171 s 13



Section 149A.61 — COMPLAINTS; REPORTING OBLIGATIONS; FORM; RESPONSE.

Subdivision 1. Permission to report. Any person, agency, political subdivision, organization, or association that has knowledge of any conduct constituting grounds for disciplinary action relating to licensure, licensed activities or practices, or unlicensed activities under this chapter may report the conduct to the regulatory agency.

Subd. 2. Institutions. A federal or state agency, political subdivision, agency of a local unit of government, or private agency or organization located in this state or any other state in the United States may report to the regulatory agency any conduct that is regulated under this chapter and that might constitute grounds for disciplinary action. The agency, political subdivision, or organization may report:

(1) any action taken to revoke, suspend, restrict, or condition a license issued by the agency, political subdivision, or organization;

(2) any denial of privileges granted by the agency, political subdivision, or organization;

(3) the resignation of any licensee prior to the conclusion of any disciplinary action or proceeding for conduct that might constitute grounds for disciplinary action under this chapter; or

(4) any other disciplinary action taken by the agency, political subdivision, or organization for conduct that might constitute grounds for disciplinary action under this chapter.

Subd. 3. Professional societies or associations. A national, regional, state, or local professional society or association for licensees may forward to the regulatory agency any complaint received concerning conduct or activity that is regulated under this chapter. The society or association may report to the regulatory agency any disciplinary action taken against a member of that society or association.

Subd. 4. Licensees and interns. A licensee or intern regulated under this chapter may report to the commissioner any conduct that the licensee or intern has personal knowledge of, and reasonably believes constitutes grounds for, disciplinary action under this chapter.

Subd. 5. Courts. The court administrator of district court or any court of competent jurisdiction shall report to the commissioner any judgment or other determination of the court that adjudges or includes a finding that a licensee or intern is a person who is mentally ill, mentally incompetent, guilty of a felony or gross misdemeanor, guilty of violations of federal or state narcotics laws or controlled substances acts; appoints a guardian or conservator for the licensee or intern; or commits a licensee or intern.

Subd. 6. Complaint form. Complaints or reports made under this section may be submitted to the regulatory agency on forms provided by the regulatory agency. The regulatory agency, where appropriate, shall provide each complainant with a written acknowledgment of the receipt of the completed complaint form.

Subd. 7. Information to complainant. The regulatory agency shall furnish to a complainant a statement of the result of an investigation of the complaint and a description of the activities and actions of the regulatory agency relating to the complaint to the extent that the statement is consistent with section 149A.04, subdivision 5.

Subd. 8. Classification of data. Section 149A.04, subdivision 5, applies to data submitted to the regulatory agency under this section.

History: 1997 c 215 s 24; 2001 c 171 s 13; 2002 c 221 s 6



Section 149A.62 — IMMUNITY; REPORTING.

Any person, private agency, organization, society, association, licensee, or intern who, in good faith, submits information to a regulatory agency under section 149A.61 or otherwise reports violations or alleged violations of this chapter, is immune from civil liability or criminal prosecution. This section does not prohibit disciplinary action taken by the commissioner against any licensee or intern pursuant to a self report of a violation.

History: 1997 c 215 s 25; 2001 c 171 s 9



Section 149A.63 — PROFESSIONAL COOPERATION.

A licensee, clinical student, practicum student, intern, or applicant for licensure under this chapter that is the subject of or part of an inspection or investigation by the commissioner or the commissioner's designee shall cooperate fully with the inspection or investigation. Failure to cooperate constitutes grounds for disciplinary action under this chapter.

History: 1997 c 215 s 26; 2007 c 114 s 26



Section 149A.65 — FEES.

Subdivision 1. Generally. This section establishes the fees for registrations, examinations, initial and renewal licenses, and late fees authorized under the provisions of this chapter.

Subd. 2. Mortuary science fees. Fees for mortuary science are:

(1) $75 for the initial and renewal registration of a mortuary science intern;

(2) $125 for the mortuary science examination;

(3) $200 for issuance of initial and renewal mortuary science licenses;

(4) $100 late fee charge for a license renewal; and

(5) $250 for issuing a mortuary science license by endorsement.

Subd. 3. Funeral directors. The license renewal fee for funeral directors is $200. The late fee charge for a license renewal is $100.

Subd. 4. Funeral establishments. The initial and renewal fee for funeral establishments is $425. The late fee charge for a license renewal is $100.

Subd. 5. Crematories. The initial and renewal fee for a crematory is $425. The late fee charge for a license renewal is $100.

Subd. 6. Alkaline hydrolysis facilities. The initial and renewal fee for an alkaline hydrolysis facility is $425. The late fee charge for a license renewal is $100.

Subd. 7. State government special revenue fund. Fees collected by the commissioner under this section must be deposited in the state treasury and credited to the state government special revenue fund.

History: 2007 c 147 art 9 s 32; 2013 c 108 art 12 s 76,77; 2015 c 71 art 8 s 54



Section 149A.70 — BUSINESS PRACTICES.

Subdivision 1. Use of titles. Only a person holding a valid license to practice mortuary science issued by the commissioner may use the title of mortician, funeral director, or any other title implying that the licensee is engaged in the business or practice of mortuary science. Only the holder of a valid license to operate an alkaline hydrolysis facility issued by the commissioner may use the title of alkaline hydrolysis facility, water cremation, water-reduction, biocremation, green-cremation, resomation, dissolution, or any other title, word, or term implying that the licensee operates an alkaline hydrolysis facility. Only the holder of a valid license to operate a funeral establishment issued by the commissioner may use the title of funeral home, funeral chapel, funeral service, or any other title, word, or term implying that the licensee is engaged in the business or practice of mortuary science. Only the holder of a valid license to operate a crematory issued by the commissioner may use the title of crematory, crematorium, green-cremation, or any other title, word, or term implying that the licensee operates a crematory or crematorium.

Subd. 2. Business location. A funeral establishment, alkaline hydrolysis facility, or crematory shall not do business in a location that is not licensed as a funeral establishment, alkaline hydrolysis facility, or crematory and shall not advertise a service that is available from an unlicensed location.

Subd. 3. Advertising. No licensee, clinical student, practicum student, or intern shall publish or disseminate false, misleading, or deceptive advertising. False, misleading, or deceptive advertising includes, but is not limited to:

(1) identifying, by using the names or pictures of, persons who are not licensed to practice mortuary science in a way that leads the public to believe that those persons will provide mortuary science services;

(2) using any name other than the names under which the funeral establishment, alkaline hydrolysis facility, or crematory is known to or licensed by the commissioner;

(3) using a surname not directly, actively, or presently associated with a licensed funeral establishment, alkaline hydrolysis facility, or crematory, unless the surname had been previously and continuously used by the licensed funeral establishment, alkaline hydrolysis facility, or crematory; and

(4) using a founding or establishing date or total years of service not directly or continuously related to a name under which the funeral establishment, alkaline hydrolysis facility, or crematory is currently or was previously licensed.

Any advertising or other printed material that contains the names or pictures of persons affiliated with a funeral establishment, alkaline hydrolysis facility, or crematory shall state the position held by the persons and shall identify each person who is licensed or unlicensed under this chapter.

Subd. 4. Solicitation of business. No licensee shall directly or indirectly pay or cause to be paid any sum of money or other valuable consideration for the securing of business or for obtaining the authority to dispose of any dead human body.

For purposes of this subdivision, licensee includes a registered intern or any agent, representative, employee, or person acting on behalf of the licensee.

Subd. 5. Reimbursement prohibited. No licensee, clinical student, practicum student, or intern shall offer, solicit, or accept a commission, fee, bonus, rebate, or other reimbursement in consideration for recommending or causing a dead human body to be disposed of by a specific body donation program, funeral establishment, alkaline hydrolysis facility, crematory, mausoleum, or cemetery.

Subd. 5a. Solicitations prohibited in certain situations. No funeral provider or whole body donation program may directly or indirectly:

(1) call upon an individual at a grave site, in a hospital, nursing home, hospice, or similar institution or facility, or at a visitation, wake, or reviewal for the purpose of soliciting the sale of funeral goods, funeral services, burial site goods, or burial site services or for the purpose of making arrangements for a funeral or the final disposition of a dead human body, without a specific request for solicitation from that individual;

(2) solicit the sale of funeral goods, funeral services, burial site goods, or burial site services from an individual whose impending death is readily apparent, without a specific request for solicitation from that individual; or

(3) engage in solicitation of an individual who has the right to control the final disposition of a dead human body within ten days after the death of the individual whose body is being disposed, without a specific request for solicitation from that individual.

This subdivision does not apply to communications between an individual and a funeral provider who is related to the individual by blood, adoption, or marriage.

Subd. 6. Use of unlicensed personnel; interns; and practicum students. Except as otherwise provided in this chapter, a licensed funeral establishment may not employ unlicensed personnel to perform the duties of a funeral director or mortician. A licensee may be personally assisted by a nonlicensed employee when removing a dead human body from the place of death and in the lifting of a dead human body at the funeral establishment. The nonlicensed employee must be in the immediate physical presence of the licensee in charge at all times. The funeral establishment and the individual licensee are responsible for compliance and training of the nonlicensed employee outlined in sections 149A.90, subdivision 6, and 149A.92, subdivisions 7 and 10, and shall be fully accountable for all actions of the nonlicensed employee.

Subd. 7. Unprofessional conduct. No licensee or intern shall engage in or permit others under the licensee's or intern's supervision or employment to engage in unprofessional conduct. Unprofessional conduct includes, but is not limited to:

(1) harassing, abusing, or intimidating a customer, employee, or any other person encountered while within the scope of practice, employment, or business;

(2) using profane, indecent, or obscene language within the immediate hearing of the family or relatives of the deceased;

(3) failure to treat with dignity and respect the body of the deceased, any member of the family or relatives of the deceased, any employee, or any other person encountered while within the scope of practice, employment, or business;

(4) the habitual overindulgence in the use of or dependence on intoxicating liquors, prescription drugs, over-the-counter drugs, illegal drugs, or any other mood altering substances that substantially impair a person's work-related judgment or performance;

(5) revealing personally identifiable facts, data, or information about a decedent, customer, member of the decedent's family, or employee acquired in the practice or business without the prior consent of the individual, except as authorized by law;

(6) intentionally misleading or deceiving any customer in the sale of any goods or services provided by the licensee;

(7) knowingly making a false statement in the procuring, preparation, or filing of any required permit or document; or

(8) knowingly making a false statement on a record of death.

Subd. 8. Disclosure of ownership. All funeral establishments and funeral providers must clearly state by whom they are owned on all price lists, business literature, stationery, Web sites, correspondence, and contracts. This subdivision does not apply to envelopes, business cards, newspaper advertisements, telephone book advertisements, billboard advertisements, or radio and television advertisements.

Subd. 9. Disclosure of change of ownership. (a) Within 15 days of a change in ownership of a funeral establishment or funeral provider, the funeral establishment or funeral provider shall notify all preneed consumers by first class mail of the change in ownership. The notification shall advise the preneed consumers of their right to transfer all preneed trust funds to a new funeral provider and shall advise all preneed consumers who have revocable preneed trusts of their right to terminate the trust and receive a refund of all principal paid into the trust, plus interest accrued.

(b) For purposes of this subdivision:

(1) "change in ownership" means:

(i) the sale or transfer of 50 percent or more of the controlling interest or assets of a funeral establishment or funeral provider;

(ii) the sale or transfer of a controlling interest of a funeral establishment or funeral provider; or

(iii) the termination of the business of a funeral establishment or funeral provider where there is no transfer of assets or stock; and

(2) "controlling interest" means:

(i) an interest in a partnership of greater than 50 percent; or

(ii) greater than 50 percent of the issued and outstanding shares of a stock of a corporation.

History: 1997 c 215 s 27; 2000 c 438 s 9-11; 1Sp2001 c 9 art 15 s 32; 2007 c 114 s 27-34; 2013 c 108 art 12 s 78-81



Section 149A.71 — FUNERAL INDUSTRY PRACTICES; PRICE DISCLOSURES.

Subdivision 1. Unfair or deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is an unfair or deceptive act or practice for a funeral provider to fail to furnish accurate price information disclosing the cost to the purchaser for each of the specific funeral goods, funeral services, burial site goods, or burial site services used in connection with the disposition of dead human bodies to persons inquiring about the purchase of funerals. Any funeral provider who complies with the preventive requirements in subdivision 2 is not engaged in the unfair or deceptive acts or practices defined in this section.

Subd. 2. Preventive requirements. (a) To prevent unfair or deceptive acts or practices, the requirements of this subdivision must be met.

(b) Funeral providers must tell persons who ask by telephone about the funeral provider's offerings or prices any accurate information from the price lists described in paragraphs (c) to (e) and any other readily available information that reasonably answers the questions asked.

(c) Funeral providers must make available for viewing to people who inquire in person about the offerings or prices of funeral goods or burial site goods, separate printed or typewritten price lists using a ten-point font or larger. Each funeral provider must have a separate price list for each of the following types of goods that are sold or offered for sale:

(1) caskets;

(2) alternative containers;

(3) outer burial containers;

(4) alkaline hydrolysis containers;

(5) cremation containers;

(6) hydrolyzed remains containers;

(7) cremated remains containers;

(8) markers; and

(9) headstones.

(d) Each separate price list must contain the name of the funeral provider's place of business, address, and telephone number and a caption describing the list as a price list for one of the types of funeral goods or burial site goods described in paragraph (c), clauses (1) to (9). The funeral provider must offer the list upon beginning discussion of, but in any event before showing, the specific funeral goods or burial site goods and must provide a photocopy of the price list, for retention, if so asked by the consumer. The list must contain, at least, the retail prices of all the specific funeral goods and burial site goods offered which do not require special ordering, enough information to identify each, and the effective date for the price list. However, funeral providers are not required to make a specific price list available if the funeral providers place the information required by this paragraph on the general price list described in paragraph (e).

(e) Funeral providers must give a printed price list, for retention, to persons who inquire in person about the funeral goods, funeral services, burial site goods, or burial site services or prices offered by the funeral provider. The funeral provider must give the list upon beginning discussion of either the prices of or the overall type of funeral service or disposition or specific funeral goods, funeral services, burial site goods, or burial site services offered by the provider. This requirement applies whether the discussion takes place in the funeral establishment or elsewhere. However, when the deceased is removed for transportation to the funeral establishment, an in-person request for authorization to embalm does not, by itself, trigger the requirement to offer the general price list. If the provider, in making an in-person request for authorization to embalm, discloses that embalming is not required by law except in certain special cases, the provider is not required to offer the general price list. Any other discussion during that time about prices or the selection of funeral goods, funeral services, burial site goods, or burial site services triggers the requirement to give the consumer a general price list. The general price list must contain the following information:

(1) the name, address, and telephone number of the funeral provider's place of business;

(2) a caption describing the list as a "general price list";

(3) the effective date for the price list;

(4) the retail prices, in any order, expressed either as a flat fee or as the prices per hour, mile, or other unit of computation, and other information described as follows:

(i) forwarding of remains to another funeral establishment, together with a list of the services provided for any quoted price;

(ii) receiving remains from another funeral establishment, together with a list of the services provided for any quoted price;

(iii) separate prices for each alkaline hydrolysis or cremation offered by the funeral provider, with the price including an alternative container or alkaline hydrolysis or cremation container, any alkaline hydrolysis or crematory charges, and a description of the services and container included in the price, where applicable, and the price of alkaline hydrolysis or cremation where the purchaser provides the container;

(iv) separate prices for each immediate burial offered by the funeral provider, including a casket or alternative container, and a description of the services and container included in that price, and the price of immediate burial where the purchaser provides the casket or alternative container;

(v) transfer of remains to the funeral establishment or other location;

(vi) embalming;

(vii) other preparation of the body;

(viii) use of facilities, equipment, or staff for viewing;

(ix) use of facilities, equipment, or staff for funeral ceremony;

(x) use of facilities, equipment, or staff for memorial service;

(xi) use of equipment or staff for graveside service;

(xii) hearse or funeral coach;

(xiii) limousine; and

(xiv) separate prices for all cemetery-specific goods and services, including all goods and services associated with interment and burial site goods and services and excluding markers and headstones;

(5) the price range for the caskets offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or casket sale location." or the prices of individual caskets, as disclosed in the manner described in paragraphs (c) and (d);

(6) the price range for the alternative containers offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or alternative container sale location." or the prices of individual alternative containers, as disclosed in the manner described in paragraphs (c) and (d);

(7) the price range for the outer burial containers offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or outer burial container sale location." or the prices of individual outer burial containers, as disclosed in the manner described in paragraphs (c) and (d);

(8) the price range for the alkaline hydrolysis container offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or alkaline hydrolysis container sale location." or the prices of individual alkaline hydrolysis containers, as disclosed in the manner described in paragraphs (c) and (d);

(9) the price range for the hydrolyzed remains container offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or hydrolyzed remains container sale location." or the prices of individual hydrolyzed remains container, as disclosed in the manner described in paragraphs (c) and (d);

(10) the price range for the cremation containers offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or cremation container sale location." or the prices of individual cremation containers, as disclosed in the manner described in paragraphs (c) and (d);

(11) the price range for the cremated remains containers offered by the funeral provider, together with the statement, "A complete price list will be provided at the funeral establishment or cremated remains container sale location," or the prices of individual cremation containers as disclosed in the manner described in paragraphs (c) and (d);

(12) the price for the basic services of funeral provider and staff, together with a list of the principal basic services provided for any quoted price and, if the charge cannot be declined by the purchaser, the statement "This fee for our basic services will be added to the total cost of the funeral arrangements you select. (This fee is already included in our charges for alkaline hydrolysis, direct cremations, immediate burials, and forwarding or receiving remains.)" If the charge cannot be declined by the purchaser, the quoted price shall include all charges for the recovery of unallocated funeral provider overhead, and funeral providers may include in the required disclosure the phrase "and overhead" after the word "services." This services fee is the only funeral provider fee for services, facilities, or unallocated overhead permitted by this subdivision to be nondeclinable, unless otherwise required by law;

(13) the price range for the markers and headstones offered by the funeral provider, together with the statement "A complete price list will be provided at the funeral establishment or marker or headstone sale location." or the prices of individual markers and headstones, as disclosed in the manner described in paragraphs (c) and (d); and

(14) any package priced funerals offered must be listed in addition to and following the information required in paragraph (e) and must clearly state the funeral goods and services being offered, the price being charged for those goods and services, and the discounted savings.

(f) Funeral providers must give an itemized written statement, for retention, to each consumer who arranges an at-need funeral or other disposition of human remains at the conclusion of the discussion of the arrangements. The itemized written statement must be signed by the consumer selecting the goods and services as required in section 149A.80. If the statement is provided by a funeral establishment, the statement must be signed by the licensed funeral director or mortician planning the arrangements. If the statement is provided by any other funeral provider, the statement must be signed by an authorized agent of the funeral provider. The statement must list the funeral goods, funeral services, burial site goods, or burial site services selected by that consumer and the prices to be paid for each item, specifically itemized cash advance items (these prices must be given to the extent then known or reasonably ascertainable if the prices are not known or reasonably ascertainable, a good faith estimate shall be given and a written statement of the actual charges shall be provided before the final bill is paid), and the total cost of goods and services selected. At the conclusion of an at-need arrangement, the funeral provider is required to give the consumer a copy of the signed itemized written contract that must contain the information required in this paragraph.

(g) Upon receiving actual notice of the death of an individual with whom a funeral provider has entered a preneed funeral agreement, the funeral provider must provide a copy of all preneed funeral agreement documents to the person who controls final disposition of the human remains or to the designee of the person controlling disposition. The person controlling final disposition shall be provided with these documents at the time of the person's first in-person contact with the funeral provider, if the first contact occurs in person at a funeral establishment, alkaline hydrolysis facility, crematory, or other place of business of the funeral provider. If the contact occurs by other means or at another location, the documents must be provided within 24 hours of the first contact.

Subd. 3. Prices displayed. Any funeral provider who sells or offers to sell funeral goods or burial site goods to the public shall, at all times, display the retail price of all displayed funeral goods or burial site goods in a conspicuous place on the goods. "Conspicuous place" means a place where any consumer viewing the funeral goods or burial site goods would be able to see and read the price and reasonably understand that the price seen is the price of the funeral goods or burial site goods viewed. Displayed funeral goods or burial site goods are those goods that the funeral provider regularly maintains in inventory and makes available for viewing and purchase by the consumer.

Subd. 4. Casket, alternate container, alkaline hydrolysis container, and cremation container sales; records; required disclosures. Any funeral provider who sells or offers to sell a casket, alternate container, alkaline hydrolysis container, hydrolyzed remains container, cremation container, or cremated remains container to the public must maintain a record of each sale that includes the name of the purchaser, the purchaser's mailing address, the name of the decedent, the date of the decedent's death, and the place of death. These records shall be open to inspection by the regulatory agency. Any funeral provider selling a casket, alternate container, or cremation container to the public, and not having charge of the final disposition of the dead human body, shall provide a copy of the statutes and rules controlling the removal, preparation, transportation, arrangements for disposition, and final disposition of a dead human body. This subdivision does not apply to morticians, funeral directors, funeral establishments, crematories, or wholesale distributors of caskets, alternate containers, alkaline hydrolysis containers, or cremation containers.

History: 1997 c 215 s 28; 2000 c 438 s 12-15; 2001 c 171 s 10; 1Sp2001 c 9 art 15 s 32; 2007 c 114 s 35,36; 2010 c 262 s 2; 2013 c 108 art 12 s 82,83



Section 149A.72 — FUNERAL INDUSTRY PRACTICES; MISREPRESENTATIONS.

Subdivision 1. Embalming provisions; deceptive acts or practices. In selling or offering to sell funeral goods or funeral services to the public, it is a deceptive act or practice for a funeral provider to represent that state or local law requires that a dead human body be embalmed when that is not the case or to fail to disclose that embalming is not required by law except in certain cases.

Subd. 2. Embalming provisions; preventive requirements. To prevent deceptive acts or practices, a funeral provider must not represent that a dead human body is required to be embalmed for direct cremation, immediate burial, or a closed casket funeral without viewing or visitation, when refrigeration is available and when not required by law. The funeral provider must also place the following disclosure on the general price list, described in section 149A.71, subdivision 2, paragraph (e), in immediate conjunction with the price shown for embalming: "Except in certain cases, embalming is not required by law. Embalming may be necessary, however, if you select certain funeral arrangements, such as a funeral with viewing. If you do not want embalming, you usually have the right to choose an arrangement that does not require you to pay for it, such as direct cremation or immediate burial or when refrigeration or use of dry ice is available."

Subd. 3. Casket for alkaline hydrolysis or cremation provisions; deceptive acts or practices. In selling or offering to sell funeral goods or funeral services to the public, it is a deceptive act or practice for a funeral provider to represent that a casket is required for alkaline hydrolysis or cremations by state or local law or otherwise.

Subd. 3a. Casket for alkaline hydrolysis provision; preventive measures. To prevent deceptive acts or practices, funeral providers must place the following disclosure in immediate conjunction with the prices shown for alkaline hydrolysis: "Minnesota law does not require you to purchase a casket for alkaline hydrolysis. If you want to arrange for alkaline hydrolysis, you can use an alkaline hydrolysis container. An alkaline hydrolysis container is a hydrolyzable or biodegradable closed container or pouch resistant to leakage of bodily fluids that encases the body and into which a dead human body is placed prior to insertion into an alkaline hydrolysis vessel. The containers we provide are (specify containers provided)." This disclosure is required only if the funeral provider arranges alkaline hydrolysis.

Subd. 4. Casket for cremation provision; preventive measures. To prevent deceptive acts or practices, funeral providers must place the following disclosure in immediate conjunction with the prices shown for cremations: "Minnesota law does not require you to purchase a casket for cremation. If you want to arrange a cremation, you can use a cremation container. A cremation container is a combustible, closed container that encases the body and can be made of materials like fiberboard or corrugated cardboard and into which a dead human body is placed prior to insertion into a cremation chamber for cremation. The containers we provide are (specify containers provided)." This disclosure is required only if the funeral provider arranges direct cremations.

Subd. 5. Rental caskets; deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to fail to disclose that a casket has been used in a previous funeral ceremony when that is the case.

Subd. 6. Rental caskets; preventive measures. To prevent deceptive acts or practices, funeral providers must place the following disclosure in immediate conjunction with the prices shown for funeral goods or funeral services where a casket may be rented rather than purchased: "If you choose a funeral service where a rental casket is provided, the casket used for the funeral service may have been used in a previous funeral service. If the casket has been used in a previous funeral service, the interior lining has either been replaced or thoroughly cleaned."

Subd. 7. Outer burial container provisions; deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to represent that state or local laws or regulations, or particular cemeteries, require outer burial containers when that is not the case or to fail to disclose to consumers arranging funerals that state law or local law does not require the purchase of an outer burial container.

Subd. 8. Outer burial container provisions; preventive requirements. To prevent deceptive acts or practices, funeral providers must place the following disclosure on the outer burial container price list, described in section 149A.71, subdivision 2, paragraph (c), or, if the prices of outer burial containers are listed on the general price list, described in section 149A.71, subdivision 2, paragraph (e), in immediate conjunction with those prices: "In most areas of the country, state or local law does not require that you buy a container to surround the casket in the grave. However, many cemeteries require that you have such a container so that the grave will not sink in. Either a grave liner or a burial vault will satisfy these requirements."

Subd. 9. Deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to represent that federal, state, or local laws, or particular cemeteries, alkaline hydrolysis facilities, or crematories require the purchase of any funeral goods, funeral services, burial site goods, or burial site services when that is not the case.

Subd. 10. Preventive requirements. To prevent deceptive acts or practices, funeral providers must identify and briefly describe in writing on the statement of funeral goods, funeral services, burial site goods, and burial site services selected, as described in section 149A.71, subdivision 2, paragraph (f), any legal, cemetery, or crematory requirement which the funeral provider represents to consumers as compelling the purchase of funeral goods, funeral services, burial site goods, or burial site services for the funeral which that consumer is arranging.

Subd. 11. Claims on preservation; deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to represent that funeral goods, funeral services, burial site goods, or burial site services will delay the natural decomposition of human remains for a long term or indefinite time or to represent that funeral goods or burial site goods have protective features, beyond a lid sealing casket, or will protect the body from grave site substances, when that is not the case.

Subd. 12. Cash advance provisions; deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to represent that the price charged for a cash advance item is the same as the cost to the funeral provider for the item when that is not the case or to fail to disclose to the consumer arranging the funeral that the price charged for a cash advance item is not the same as the cost to the funeral provider when that is not the case.

Subd. 13. Cash advance provisions; preventive requirements. To prevent deceptive acts or practices, funeral providers must place the following sentence in the itemized statement of funeral goods, funeral services, burial site goods, and burial site services selected, in immediate conjunction with the list of itemized cash advance items required by section 149A.71, subdivision 2, paragraph (f): "We charge you for our services in obtaining (specify cash advance items provided).", if the funeral provider makes a charge upon, or receives and retains a rebate, commission, or trade or volume discount upon a cash advance item.

History: 1997 c 215 s 29; 2000 c 438 s 16-23; 2007 c 114 s 37; 2010 c 262 s 3; 2013 c 108 art 12 s 84-86



Section 149A.73 — FUNERAL INDUSTRY PRACTICES, GOODS, OR SERVICES.

Subdivision 1. Casket for alkaline hydrolysis or cremation provisions; deceptive acts or practices. In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to require that a casket be purchased for alkaline hydrolysis or cremation.

Subd. 2. Casket for alkaline hydrolysis or cremation; preventive requirements. To prevent unfair or deceptive acts or practices, if funeral providers arrange for alkaline hydrolysis or cremations, they must make an alkaline hydrolysis container or cremation container available for alkaline hydrolysis or cremations.

Subd. 3. Required purchases of funeral goods or services; deceptive acts or practices. (a) In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to condition the furnishing of any funeral good, funeral service, burial site good, or burial site service to a consumer arranging a funeral upon the purchase of any other funeral good, funeral service, burial site good, or burial site service, except as may be otherwise required by law or to charge any fee as a condition to furnishing any funeral goods, funeral services, burial site goods, or burial site services to a consumer arranging a funeral, other than the fees for services of funeral director and staff, other funeral services, funeral goods, burial site goods, and burial site services selected by the purchaser, and other funeral goods, funeral services, burial site goods, or burial site services required to be purchased, as explained on the itemized statement in accordance with section 149A.72, subdivision 10.

(b) In selling or offering to sell funeral goods, funeral services, burial site goods, or burial site services to the public, it is a deceptive act or practice for a funeral provider to charge an increased price for the handling, placing, or setting of a funeral good or burial site good based upon the fact that the good was not purchased from that funeral provider.

Subd. 4. Required purchases of funeral goods or services; preventive requirements. To prevent unfair or deceptive acts or practices, funeral providers must place the following disclosure in the general price list, immediately above the prices required by section 149A.71, subdivision 2, paragraph (e), clauses (4) to (10): "The goods and services shown below are those we can provide to our customers. You may choose only the items you desire. If legal or other requirements mean that you must buy any items you did not specifically ask for, we will explain the reason in writing on the statement we provide describing the funeral goods, funeral services, burial site goods, and burial site services you selected." However, if the charge for "services of funeral director and staff" cannot be declined by the purchaser, the statement shall include the sentence "However, any funeral arrangements you select will include a charge for our basic services." between the second and third sentences of the sentences specified in this subdivision. The statement may include the phrase "and overhead" after the word "services" if the fee includes a charge for the recovery of unallocated funeral overhead. If the funeral provider does not include this disclosure statement, then the following disclosure statement must be placed in the statement of funeral goods, funeral services, burial site goods, and burial site services selected, as described in section 149A.71, subdivision 2, paragraph (f): "Charges are only for those items that you selected or that are required. If we are required by law or by a cemetery, alkaline hydrolysis facility, or crematory to use any items, we will explain the reasons in writing below." A funeral provider is not in violation of this subdivision by failing to comply with a request for a combination of goods or services which would be impossible, impractical, or excessively burdensome to provide.

Subd. 5. Rental of funeral goods. It is a deceptive act or practice for a funeral provider to require as a condition of providing any funeral good or burial site good that the funeral good or burial site good be purchased by a consumer when rental of the good is practicable.

History: 1997 c 215 s 30; 2000 c 438 s 24-27; 2013 c 108 art 12 s 87-89



Section 149A.74 — FUNERAL SERVICES PROVIDED WITHOUT PRIOR APPROVAL.

Subdivision 1. Services provided without prior approval; deceptive acts or practices. In selling or offering to sell funeral goods or funeral services to the public, it is a deceptive act or practice for any funeral provider to embalm a dead human body unless state or local law or regulation requires embalming in the particular circumstances regardless of any funeral choice which might be made, or prior approval for embalming has been obtained from an individual legally authorized to make such a decision. In seeking approval to embalm, the funeral provider must disclose that embalming is not required by law except in certain circumstances; that a fee will be charged if a funeral is selected which requires embalming, such as a funeral with viewing; and that no embalming fee will be charged if the family selects a service which does not require embalming, such as direct alkaline hydrolysis, direct cremation, or immediate burial.

Subd. 2. Services provided without prior approval; preventive requirement. To prevent unfair or deceptive acts or practices, funeral providers must include on the itemized statement of funeral goods or services, as described in section 149A.71, subdivision 2, paragraph (f), the statement "If you selected a funeral that may require embalming, such as a funeral with viewing, you may have to pay for embalming. You do not have to pay for embalming you did not approve if you selected arrangements such as direct alkaline hydrolysis, direct cremation, or immediate burial. If we charged for embalming, we will explain why below."

History: 1997 c 215 s 31; 2007 c 114 s 38; 2013 c 108 art 12 s 90



Section 149A.745 — PROHIBITION ON PREINTERMENT OF OUTER BURIAL CONTAINERS.

A funeral provider is prohibited from interring a lined and sealed outer burial container until the death of the beneficiary.

History: 2000 c 438 s 28



Section 149A.75 — FUNERAL INDUSTRY PRACTICES; RETENTION OF DOCUMENTS.

Funeral providers must retain and make available for inspection true and accurate copies of the applicable price lists specified in section 149A.71, subdivision 2, paragraphs (c) to (e), for a minimum of one calendar year after the date of their last distribution to customers. In addition, funeral providers must retain a copy of each statement of funeral goods, funeral services, burial site goods, and burial site services selected, as described in section 149A.71, subdivision 2, paragraph (f), for a minimum of three calendar years from the date of the arrangement conference. Following this period and subject to any other laws requiring retention of records, the funeral provider may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of the arrangement conference. At the end of this period and subject to any other laws requiring retention of records, the funeral provider may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified in the records.

History: 1997 c 215 s 32; 2000 c 438 s 29



Section 149A.76 — FUNERAL INDUSTRY PRACTICES; COMPREHENSION OF DISCLOSURES.

Funeral providers must make all disclosures required under sections 149A.71 to 149A.74 in a clear and conspicuous manner.

History: 1997 c 215 s 33



Section 149A.80 — DEATH; RIGHT TO CONTROL AND DUTY OF DISPOSITION.

Subdivision 1. Advance directives and will of decedent. A person may direct the preparation for, type, or place of that person's final disposition, as well as the type of conveyance to be used to transport the body to the place of final disposition by written instructions. Arrangements made in advance of need must be in writing and dated, signed, and witnessed. The person or persons otherwise entitled to control the final disposition under this chapter shall faithfully carry out the reasonable and otherwise lawful directions of the decedent to the extent that the decedent has provided resources for the purpose of carrying out the directions. If the instructions are contained in a will, they shall be immediately carried out, regardless of the validity of the will in other respects or of the fact that the will may not be offered for or admitted to probate until a later date, subject to other provisions of this chapter or any other law of this state. This subdivision shall be administered and construed so that the reasonable and lawful instructions of the decedent or the person entitled to control the final disposition shall be faithfully and promptly performed.

Subd. 2. Determination of right to control and duty of disposition. The right to control the dead human body, including the location and conditions of final disposition, unless other directions have been given by the decedent pursuant to subdivision 1, vests in, and the duty of final disposition of the body devolves upon, the following in the order of priority listed:

(1) the person or persons appointed in a dated written instrument signed by the decedent. Written instrument includes, but is not limited to, a health care directive executed under chapter 145C. If there is a dispute involving more than one written instrument, a written instrument that is witnessed or notarized prevails over a written instrument that is not witnessed or notarized. Written instrument does not include a durable or nondurable power of attorney which terminates on the death of the principal pursuant to sections 523.08 and 523.09;

(2) the spouse of the decedent;

(3) the adult child or the majority of the adult children of the decedent, provided that, in the absence of actual knowledge to the contrary, a funeral director or mortician may rely on instructions given by the child or children who represent that they are the sole surviving child, or that they constitute a majority of the surviving children;

(4) the surviving parent or parents of the decedent, each having equal authority;

(5) the adult sibling or the majority of the adult siblings of the decedent, provided that, in the absence of actual knowledge to the contrary, a funeral director or mortician may rely on instructions given by the sibling or siblings who represent that they are the sole surviving sibling, or that they constitute a majority of the surviving siblings;

(6) the adult grandchild or the majority of the adult grandchildren of the decedent, provided that, in the absence of actual knowledge to the contrary, a funeral director or mortician may rely on instructions given by a grandchild or grandchildren who represent that they are the only grandchild or grandchildren reasonably available to control final disposition of the decedent's remains or represent a majority of grandchildren reasonably available to control final disposition of the decedent's remains;

(7) the grandparent or the grandparents of the decedent, each having equal authority;

(8) the adult nieces and nephews of the decedent, or a majority of them, provided that, in the absence of actual knowledge to the contrary, a funeral director or mortician may rely on instructions given by a niece, nephew, or nieces or nephews who represent that they are the only niece, nephew, or nieces or nephews reasonably available to control final disposition of the decedent's remains or represent a majority of nieces and nephews reasonably available to control final disposition of the decedent's remains;

(9) the person or persons who were acting as the guardians of the person of the decedent with authority to make health care decisions for the decedent at the time of death;

(10) an adult who exhibited special care and concern for the decedent;

(11) the person or persons respectively in the next degree of kinship in the order named by law to inherit the estate of the decedent; and

(12) the appropriate public or court authority, as required by law.

For purposes of this subdivision, the appropriate public or court authority includes the county board of the county in which the death occurred if the person dies without apparent financial means to provide for final disposition or the district court in the county in which the death occurred.

Subd. 3. Estranged persons. Where there is only one person in a degree of relationship to the decedent described in subdivision 2, clauses (1) to (6), and a district court pursuant to subdivision 5, determines that the person and the decedent were estranged at the time of death, the right to control and the duty of disposition shall devolve to the person or persons in the next degree of relationship pursuant to subdivision 2, clauses (1) to (6). For purposes of this subdivision, "estranged" means having a relationship characterized by mutual enmity, hostility, or indifference.

Subd. 4. Refusal of right to control and duty of disposition. If a person or persons to whom the right to control and duty of disposition devolve pursuant to subdivision 2, clauses (1) to (6), refuses to accept or declines to act upon the right or duty, that right and duty shall pass as follows:

(1) to another person or persons with the same degree of relationship to the decedent as the person or persons refusing to accept or declining to act; or

(2) to the person or persons in the next degree of relationship to the decedent pursuant to subdivision 2, clauses (1) to (6).

Subd. 5. Disputes. When a dispute exists regarding the right to control or duty of disposition, the parties in dispute or the mortician or funeral director may file a petition in the district court in the county of residence of the decedent requesting that the court make a determination in the matter. Should the right to control and duty of disposition devolve to more than one person with the same degree of relationship to the decedent and those persons cannot, by majority vote, make a decision regarding arrangements and final disposition and a district court has been petitioned to make a determination, the court shall consider the following factors in making its determination:

(1) the reasonableness, practicality, and resources available for payment of the proposed arrangements and final disposition;

(2) the degree of the personal relationship between the decedent and each of the persons in the same degree of relationship to the decedent;

(3) the expressed wishes and directions of the decedent and the extent to which the decedent has provided resources for the purpose of carrying out the wishes or directions; and

(4) the degree to which the arrangements and final disposition will allow for participation by all who wish to pay respect to the decedent.

Subd. 6. Control by funeral director or mortician. A funeral director or mortician shall have complete authority to control the final disposition and to proceed under this chapter to recover reasonable charges for the final disposition when both of the following apply:

(1) the funeral director or mortician has actual knowledge that none of the persons described in subdivision 2, clauses (1) to (6), exist or that none of the persons so described can be found after reasonable inquiry or contacted by reasonable means; and

(2) the appropriate public or court authority fails to assume responsibility for disposition of the remains within 36 hours after having been given written notice of the facts. Written notice may be delivered by hand, United States mail, facsimile transmission, or telegraph.

Subd. 7. Immunity. A funeral director or mortician shall not be subject to criminal prosecution or civil liability for carrying out the otherwise lawful instructions of the decedent or the person or persons whom the funeral director or mortician reasonably believes is entitled to control the final disposition.

Subd. 8. Liability for cost of final disposition. In addition to separate contractual obligations, the liability for the reasonable cost of final disposition devolves upon the estate of the decedent, regardless of whether testate or intestate, and the distributees of the estate pursuant to chapter 524, the Uniform Probate Code. In the case of persons who die without apparent financial means to provide for final disposition, control of final disposition and liability devolves to the county board of the county in which the death occurred, pursuant to section 261.035. In the case of unclaimed bodies delivered for dissection by the medical examiner and anatomical gifts of the entire body made pursuant to section 149A.81, subdivision 2, subject to the terms of the gift, liability for transportation and final disposition shall be borne by the institution receiving the body.

Subd. 9. Interference with body or final disposition. Any person that arrests, attaches, detains, or claims to detain any human remains for any debt or demand, or upon any pretended lien or charge, or who, without authority of law, obstructs or detains a person charged with the duty or engaged in the final disposition of a dead human body, or fails to release any dead human body upon the receipt of authorization for the release signed by a person or persons entitled to custody of the body is guilty of a misdemeanor. Criminal prosecution shall not preclude the commissioner from taking any other lawful disciplinary action.

History: 1997 c 215 s 34; 1998 c 399 s 27; 2007 c 114 s 39,40; 2007 c 120 art 2 s 1,5; 2008 c 228 s 4; 2009 c 117 art 2 s 1,2; 2010 c 262 s 4



Section 149A.81 — ANATOMICAL GIFTS.

Subdivision 1. Duty of disposition; gift of part of a body. This chapter does not apply to or interfere with the making of an anatomical gift under chapter 525A, except as provided in this subdivision.

When the anatomical gift is of a part of a body, after procurement of the gift organ or organs, custody of the remainder of the body vests in the person or persons under legal obligation to dispose of the body under section 149A.80. Once an anatomical gift has been made and custody of the body has passed from the donee to the person or persons lawfully entitled or obligated to dispose of the body, the provisions of this chapter apply.

Subd. 2. Duty of disposition; gift of whole body. When the gift is of the whole body, after it has served the purpose of the gift, subject to the terms of the gift, the body shall be decently buried in a public or private cemetery or cremated and disposed of in any lawful manner and the expense of transporting and burying or cremating the body shall be borne by the donee of the body. Where the donee allows embalming of the body and a funeral service prior to delivery of the body for gift purposes, this chapter applies until the body is delivered to the donee pursuant to the gift. Where the donee takes immediate delivery of the body pursuant to the gift, the donee must complete and file the death record. If the donee does not accept the gift of the body, the right to control, duty of disposition, and liability for disposition shall be in accordance with section 149A.80.

History: 1997 c 215 s 35; 1Sp2001 c 9 art 15 s 32; 2007 c 120 art 2 s 4



Section 149A.90 — DEATH; REGISTRATION AND REMOVAL FROM PLACE OF DEATH.

Subdivision 1. Death record. (a) Except as provided in this section, a death record must be completed and filed for every known death by the mortician, funeral director, or other person lawfully in charge of the final disposition of the body.

(b) If the body is that of an individual whose identity is unknown, the person in charge of the final disposition of the body must notify the commissioner for purposes of compliance with section 144.05, subdivision 4.

Subd. 2. Removal from place of death. No person subject to regulation under this chapter shall remove or cause to be removed any dead human body from the place of death without being licensed by the commissioner. Every dead human body shall be removed from the place of death by a licensed mortician or funeral director, except as provided in section 149A.01, subdivision 3.

Subd. 3. Referrals to coroner or medical examiner. Referrals to the coroner or medical examiner are outlined in section 390.11.

Subd. 4. Certificate of removal. No dead human body shall be removed from the place of death by a mortician or funeral director or by a noncompensated person with the right to control the dead human body without the completion of a certificate of removal and, where possible, presentation of a copy of that certificate to the person or a representative of the legal entity with physical or legal custody of the body at the death site. The certificate of removal shall be in the format provided by the commissioner that contains, at least, the following information:

(1) the name of the deceased, if known;

(2) the date and time of removal;

(3) a brief listing of the type and condition of any personal property removed with the body;

(4) the location to which the body is being taken;

(5) the name, business address, and license number of the individual making the removal; and

(6) the signatures of the individual making the removal and, where possible, the individual or representative of the legal entity with physical or legal custody of the body at the death site.

Subd. 5. Retention of certificate of removal. A copy of the certificate of removal shall be given, where possible, to the person or representative of the legal entity having physical or legal custody of the body at the death site. The original certificate of removal shall be retained by the individual making the removal and shall be kept on file, at the funeral establishment to which the body was taken, for a period of three calendar years following the date of the removal. Following this period, and subject to any other laws requiring retention of records, the funeral establishment may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of the removal of the body. At the end of this period and subject to any other laws requiring retention of records, the funeral establishment may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified in the records.

Subd. 6. Removal procedure. Every individual removing a dead human body from the place of death shall use universal precautions and otherwise exercise all reasonable precautions to minimize the risk of transmitting any communicable disease from the body. Before removal, the body shall be wrapped in a sheet or pouch that is impervious to liquids, covered in such a manner that the body cannot be viewed, and placed on a regulation ambulance cot or on an aircraft ambulance stretcher. A person with the right to control the dead human body or that person's noncompensated designee may use any appropriate cot, stretcher, or tray rigid enough to support a dead human body. Any dead human body measuring 36 inches or less in length may be removed after having been properly wrapped, covered, and encased, but does not need to be placed on an ambulance cot, aircraft ambulance stretcher, or rigid tray.

Subd. 7. Conveyances permitted for removal. A dead human body may be transported from the place of death by any vehicle that meets the following standards:

(1) promotes respect for and preserves the dignity of the dead human body;

(2) shields the body from being viewed from outside of the conveyance;

(3) has ample enclosed area to accommodate a cot, stretcher, or rigid tray in a horizontal position;

(4) is so designed to permit loading and unloading of the body without excessive tilting of the cot, stretcher, or rigid tray; and

(5) if used for the transportation of more than one dead human body at one time, the vehicle must be designed so that a body or container does not rest directly on top of another body or container and that each body or container is secured to prevent the body or container from excessive movement within the conveyance. A dead human body measuring 36 inches or less in length may be transported from the place of death by passenger automobile. For purposes of this subdivision, a passenger automobile is a vehicle designed and used for carrying not more than ten persons, but excludes motorcycles and motor scooters.

Subd. 8. Proper holding facility required. The funeral establishment to which a dead human body is taken shall have an appropriate holding facility for storing the body while awaiting final disposition. The holding facility must be secure from access by anyone except the authorized personnel of the funeral establishment, preserve the dignity of the remains, and protect the health and safety of the funeral establishment personnel.

History: 1997 c 215 s 36; 1Sp2001 c 9 art 15 s 32; 2002 c 375 art 3 s 9; 2007 c 114 s 41-47; 2010 c 262 s 5-7



Section 149A.91 — PREPARATION OF BODY.

Subdivision 1. Universal precautions. In handling and preparing dead human bodies for final disposition, any person who comes in direct contact with an unembalmed dead human body or who enters a room where dead human bodies are embalmed, shall use universal precautions and otherwise exercise all reasonable precautions to minimize the risk of transmitting any communicable disease from the body. All persons present in a preparation and embalming room while a body is being prepared for final disposition must be attired in accordance with all applicable state and federal regulations regarding the control of infectious disease and occupational and workplace health and safety.

Subd. 2. Preparation procedures; access to preparation room. The preparation of a dead human body for final disposition shall be performed in privacy. No person shall be permitted to be present in the preparation room while a dead human body is being embalmed, washed, or otherwise prepared for final disposition, except:

(1) licensed morticians;

(2) registered interns or students as described in subdivision 6;

(3) public officials or representatives in the discharge of their official duties; and

(4) licensed medical personnel.

Licensed funeral homes may work with family and friends of the deceased to allow for their participation in washing and dressing of the body in a private location other than the preparation room of the funeral home.

Subd. 3. Embalming or refrigeration required. (a) A dead human body must be embalmed by a licensed mortician or registered intern or practicum student or clinical student, refrigerated, or packed in dry ice in the following circumstances:

(1) if the body will be transported by public transportation, pursuant to section 149A.93, subdivision 7;

(2) if final disposition will not be accomplished within 72 hours after death or release of the body by a competent authority with jurisdiction over the body or the body will be lawfully stored for final disposition in the future, except as provided in section 149A.94, subdivision 1;

(3) if the body will be publicly viewed subject to paragraph (b); or

(4) if so ordered by the commissioner of health for the control of infectious disease and the protection of the public health.

(b) For purposes of this subdivision, "publicly viewed" means reviewal of a dead human body by anyone other than those mentioned in section 149A.80, subdivision 2, and their minor children. Dry ice may only be used when the dead human body is publicly viewed within private property.

(c) A body may not be kept in refrigeration for a period that exceeds six calendar days, or packed in dry ice for a period that exceeds four calendar days, from the time and release of the body from the place of death or from the time of release from the coroner or medical examiner.

Subd. 4. Authorization to embalm. No dead human body shall be embalmed without written authorization. Written authorization to embalm a dead human body must be obtained from the individual lawfully entitled to custody of the body or the individual's legal designee as soon as is practicable following the death. Oral permission to embalm shall constitute an effective authorization to embalm if the individual seeking permission uses the word "embalm," briefly explains the nature of embalming, and briefly outlines the existing laws regulating the timing and reasons for embalming, and obtains written authorization as soon as is possible thereafter. The original written authorization to embalm shall be maintained in the records of the funeral establishment that causes the embalming to be performed and a copy of the authorization must be delivered to the person who has legal right to control the disposition or that person's legal designee. Predeath directives authorizing embalming, duly executed by the deceased, shall be given full legal effect and shall constitute an effective authorization to embalm under this subdivision. When embalming is required by subdivision 3, permission to embalm shall, as a matter of law, be implied.

Subd. 5. Authorization to embalm; required form. A written authorization to embalm must contain the following information:

(1) the date of the authorization;

(2) the name of the funeral establishment that will perform the embalming;

(3) the name, address, and relationship to the decedent of the person signing the authorization;

(4) an acknowledgment of the circumstances where embalming is required by law under subdivision 3;

(5) a statement certifying that the person signing the authorization is the person with legal right to control the disposition of the body prescribed in section 149A.80 or that person's legal designee;

(6) the name and signature of the person requesting the authorization and that person's relationship to the funeral establishment where the procedure will be performed; and

(7) the signature of the person who has the legal right to control the disposition or their legal designee.

Subd. 6. Mortician required. Embalming of a dead human body shall be performed only by an individual holding a license to practice mortuary science in Minnesota, a registered intern pursuant to section 149A.20, subdivision 6, or a student registered for a practicum or clinical through an accredited college or university or a college of funeral service education accredited by the American Board of Funeral Service Education. An individual who holds a funeral director only license issued pursuant to section 149A.40, subdivision 2, is prohibited from engaging in the embalming of a dead human body.

Subd. 7. Embalming chemicals; prohibited compounds. Embalming fluid containing compounds of arsenic, mercury, zinc, silver, or other poisonous metals shall not be sold in Minnesota or used for or in the embalming of any dead human body.

Subd. 8. Minimum standards for embalming. In every case where a dead human body is embalmed, standards of performance known to and accepted in the practice of mortuary science shall be followed to ensure the inhibition of pathogenic organisms in the dead human body.

Subd. 9. Bodies awaiting final disposition. All bodies awaiting final disposition shall be kept in an appropriate holding facility or preparation and embalming room. The holding facility must be secure from access by anyone except the authorized personnel of the funeral establishment, preserve the dignity and integrity of the body, and protect the health and safety of the personnel of the funeral establishment.

Subd. 10. Required records. Every funeral establishment that causes a dead human body to be embalmed shall create and maintain on its premises or other business location in Minnesota an accurate record of every embalming performed. The record shall include all of the following information for each embalming:

(1) the name of the decedent and the date of death;

(2) the date the funeral establishment took physical custody of the body and, if applicable, the name of the person releasing the body to the custody of the funeral establishment;

(3) the reason for embalming the body;

(4) the name, address, and relationship to the decedent of the person who authorized the embalming of the body;

(5) the date the body was embalmed, including the time begun and the time of completion;

(6) the name, license number, and signature of the mortician who performed or personally supervised the intern or student who performed the embalming;

(7) the name, permit number, if applicable, and signature of any intern or practicum student or clinical student that participates in the embalming of a body, whether the intern or practicum student or clinical student performs part or all of the embalming; and

(8) the original written authorization to embalm and any other supporting documentation that establishes the legal right of the funeral establishment to physical custody of the body and to embalm the body.

Subd. 11. Retention of records. Records required under subdivision 10 shall be maintained for a period of three calendar years after the embalming of the body. Following this period and subject to any other laws requiring retention of records, the funeral establishment may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of the embalming of the body. At the end of this period and subject to any other laws requiring retention of records, the funeral establishment may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified in the records.

History: 1997 c 215 s 37; 2007 c 114 s 48-52; 2010 c 262 s 8,9; 2013 c 108 art 12 s 91



Section 149A.92 — PREPARATION AND EMBALMING ROOM.

Subdivision 1. Scope. (a) Any room used by a funeral establishment for preparation and embalming must comply with the minimum standards of this section. A funeral establishment where no preparation and embalming is performed, but which conducts viewings, visitations, and services, or which holds human remains while awaiting final disposition, need not comply with the minimum standards of this section.

(b) Each funeral establishment must have a preparation and embalming room that complies with the minimum standards of this section, except that a funeral establishment that operates branch locations need only have one compliant preparation and embalming room for all locations.

Subd. 2. Minimum requirements; general. Every funeral establishment must have a preparation and embalming room. The room shall be of sufficient size and dimensions to accommodate a preparation or embalming table, an approved flush bowl with water connections, a hand sink with water connections, and an instrument table, cabinet, or shelves.

Subd. 3. Minimum requirements; lighting and ventilation. The room shall be properly lit and ventilated with an exhaust fan that provides at least 12 air changes per hour and is located so that air is drawn away from the person performing the preparation.

Subd. 4. Minimum requirements; plumbing connections. All plumbing fixtures, water supply lines, plumbing vents, and waste drains shall be properly vented and connected pursuant to the Minnesota Plumbing Code. Where a municipal sewerage system is available, the building drainage system shall be discharged into that system. Where a municipal system is not available, the building system must be discharged into an approved private system of waste disposal.

Subd. 5. Minimum requirements; flooring, walls, ceiling, doors, and windows. All preparation and embalming rooms shall have nonporous flooring, so that a sanitary condition is provided. The walls and ceiling of the preparation and embalming room shall run from floor to ceiling and be covered with tile, or by plaster or sheetrock painted with washable paint, or other appropriate material so that a sanitary condition is provided. The doors, walls, ceiling, and windows shall be constructed to prevent odors from entering any other part of the building. All windows or other openings to the outside must be screened and all windows must be treated in a manner that prevents viewing into the preparation room from the outside.

Subd. 6. Minimum requirements; equipment and supplies. The preparation and embalming room must have a functional aspirator, eye wash, and quick drench shower. Where embalmings are actually performed in the room, the room must be equipped with a preparation and embalming table, a functional method for injection of fluids, and sufficient supplies and instruments for normal operation. The preparation and embalming table shall have a nonporous top of rustproof metal or porcelain, with raised edges around the top of the entire table and a drain opening at the lower end. All supplies must be stored and used in accordance with all applicable state and federal regulations for occupational health and safety.

Subd. 7. Access and privacy. The preparation and embalming room must be private and have no general passageway through it. The room shall, at all times, be secure from the entrance of unauthorized persons. Authorized persons are those persons described in section 149A.91, subdivision 2. Each door allowing ingress or egress shall carry a sign that indicates that the room is private and access is limited. All authorized persons who are present in or enter a preparation and embalming room while a body is being prepared for final disposition must be attired in accordance with all applicable state and federal regulations regarding the control of infectious disease and occupational and workplace health and safety.

Subd. 8. Sanitary conditions and permitted use. The preparation and embalming room and all fixtures, equipment, instruments, receptacles, clothing, and other appliances or supplies stored or used in the room must be maintained in a clean and sanitary condition at all times. A preparation and embalming room shall not be used for any other purposes.

Subd. 9. Waste disposal. Infectious and pathological waste generated in preparation of the body shall be handled and disposed of according to the Infectious Waste Control Act, sections 116.75 to 116.83, and packaged for disposal in the manner prescribed by rules.

Subd. 10. Occupational and workplace safety. All applicable provisions of state and federal regulations regarding exposure to workplace hazards and accidents shall be followed in order to protect the health and safety of all authorized persons who enter the preparation and embalming room.

Subd. 11. [Repealed, 2016 c 189 art 20 s 26]

History: 1997 c 215 s 38; 2007 c 114 s 53,54; 2014 c 291 art 6 s 23; 2015 c 71 art 8 s 55; 2016 c 189 art 20 s 23



Section 149A.93 — TRANSPORTATION OF DEAD HUMAN BODIES.

Subdivision 1. Permits required. After removal from the place of death to any location where the body is held awaiting final disposition, further transportation of the body shall require a certificate of removal. The certificate of removal shall contain the information required in the format as furnished by the commissioner.

Subd. 2. Certificate of removal. A certificate of removal is required when:

(1) legal and physical custody of the body is transferred;

(2) a body is transported by public transportation; or

(3) a body is removed from the state.

Subd. 2a. Retention of certificate of removal. A copy of the certificate of removal shall be retained by the funeral establishment or representative of the legal entity releasing legal and physical custody of the body. The original certificate of removal shall accompany the remains to the legal entity to which custody is transferred. The funeral establishment releasing the custody of the remains shall retain a copy of the certificate of removal for a period of three calendar years following the date of the transfer of custody. Following this period, and subject to any other laws requiring retention of records, the funeral establishment may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of the removal of the body. At the end of this period and subject to any other laws requiring retention of records, the funeral establishment may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified in the records.

Subd. 3. Disposition permit. A disposition permit is required before a body can be buried, entombed, alkaline hydrolyzed, or cremated. No disposition permit shall be issued until a fact of death record has been completed and filed with the state registrar of vital records.

Subd. 4. Possession of permit. Until the body is delivered for final disposition, the disposition permit shall be in possession of the person in physical or legal custody of the body, or attached to the transportation container which holds the body. At the place of final disposition, legal and physical custody of the body shall pass with the filing of the disposition permit with the person in charge of that place.

Subd. 5. Death outside state; disposition permit. When a death occurs outside of the state and the body travels into or through this state, the body must be accompanied by a permit for burial, removal, or other disposition issued in accordance with the laws and rules of the state where the death occurred.

Subd. 6. Conveyances permitted for transportation. A dead human body may be transported by means of private vehicle or private aircraft, provided that the body must be encased in an appropriate container, that meets the following standards:

(1) promotes respect for and preserves the dignity of the dead human body;

(2) shields the body from being viewed from outside of the conveyance;

(3) has ample enclosed area to accommodate a cot, stretcher, rigid tray, casket, alternative container, alkaline hydrolysis container, or cremation container in a horizontal position;

(4) is designed to permit loading and unloading of the body without excessive tilting of the cot, stretcher, rigid tray, casket, alternative container, alkaline hydrolysis container, or cremation container; and

(5) if used for the transportation of more than one dead human body at one time, the vehicle must be designed so that a body or container does not rest directly on top of another body or container and that each body or container is secured to prevent the body or container from excessive movement within the conveyance.

A vehicle that is a dignified conveyance and was specified for use by the deceased or by the family of the deceased may be used to transport the body to the place of final disposition.

Subd. 7. Transportation procedures. When a dead human body is transported by public transportation, it must be properly embalmed and enclosed in a casket or alternative container and an appropriate outside shipping container. All applicable regulations and policies of the carrier must be followed. When transportation is by any private vehicle or aircraft, the outside shipping container may be omitted or the casket or alternative container and the outside container may both be omitted and, in such case, the body shall be wrapped in a sheet that is impervious to liquids, covered in such a manner that the body cannot be viewed, encased in a secure pouch, and placed on a cot, stretcher, or rigid tray.

Subd. 8. Who may transport. A dead human body may be transported by unlicensed personnel according to section 149A.90. A licensed mortician or funeral director who directs the transport of a dead human body by unlicensed personnel shall be held strictly accountable for compliance with this chapter.

Subd. 9. [Repealed, 2007 c 114 s 75]

History: 1997 c 215 s 39; 1Sp2001 c 9 art 15 s 32; 2005 c 106 s 58-62; 2007 c 114 s 55-61; 2008 c 228 s 5; 2010 c 262 s 10,11; 2013 c 108 art 12 s 92,93; 2014 c 275 art 1 s 31; 2015 c 21 art 1 s 109



Section 149A.94 — FINAL DISPOSITION.

Subdivision 1. Generally. Every dead human body lying within the state, except unclaimed bodies delivered for dissection by the medical examiner, those delivered for anatomical study pursuant to section 149A.81, subdivision 2, or lawfully carried through the state for the purpose of disposition elsewhere; and the remains of any dead human body after dissection or anatomical study, shall be decently buried or entombed in a public or private cemetery, alkaline hydrolyzed, or cremated within a reasonable time after death. Where final disposition of a body will not be accomplished within 72 hours following death or release of the body by a competent authority with jurisdiction over the body, the body must be properly embalmed, refrigerated, or packed with dry ice. A body may not be kept in refrigeration for a period exceeding six calendar days, or packed in dry ice for a period that exceeds four calendar days, from the time of death or release of the body from the coroner or medical examiner.

Subd. 2. [Repealed, 2007 c 114 s 75]

Subd. 3. Permit required. No dead human body shall be buried, entombed, or cremated without a disposition permit. The disposition permit must be filed with the person in charge of the place of final disposition. Where a dead human body will be transported out of this state for final disposition, the body must be accompanied by a certificate of removal.

Subd. 4. Alkaline hydrolysis or cremation. Inurnment of alkaline hydrolyzed or cremated remains and release to an appropriate party is considered final disposition and no further permits or authorizations are required for transportation, interment, entombment, or placement of the cremated remains, except as provided in section 149A.95, subdivision 16.

History: 1997 c 215 s 40; 2005 c 106 s 63; 2007 c 114 s 62,63; 2007 c 120 art 2 s 2,5; 2010 c 262 s 12; 2013 c 108 art 12 s 94



Section 149A.941 — ALKALINE HYDROLYSIS FACILITIES AND ALKALINE HYDROLYSIS.

Subdivision 1. License required. A dead human body may only be hydrolyzed in this state at an alkaline hydrolysis facility licensed by the commissioner of health.

Subd. 2. General requirements. Any building to be used as an alkaline hydrolysis facility must comply with all applicable local and state building codes, zoning laws and ordinances, wastewater management regulations, and environmental statutes, rules, and standards. An alkaline hydrolysis facility must have, on site, a purpose built human alkaline hydrolysis system approved by the commissioner of health, a system approved by the commissioner of health for drying the hydrolyzed remains, a motorized mechanical device approved by the commissioner of health for processing hydrolyzed remains, and in the building a holding facility approved by the commissioner of health for the retention of dead human bodies awaiting alkaline hydrolysis. The holding facility must be secure from access by anyone except the authorized personnel of the alkaline hydrolysis facility, preserve the dignity of the remains, and protect the health and safety of the alkaline hydrolysis facility personnel.

Subd. 3. Lighting and ventilation. The room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place shall be properly lit and ventilated with an exhaust fan that provides at least 12 air changes per hour.

Subd. 4. Plumbing connections. All plumbing fixtures, water supply lines, plumbing vents, and waste drains shall be properly vented and connected pursuant to the Minnesota Plumbing Code. The alkaline hydrolysis facility shall be equipped with a functional sink with hot and cold running water.

Subd. 5. Flooring, walls, ceiling, doors, and windows. The room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place shall have nonporous flooring, so that a sanitary condition is provided. The walls and ceiling of the room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place shall run from floor to ceiling and be covered with tile, or by plaster or sheetrock painted with washable paint or other appropriate material so that a sanitary condition is provided. The doors, walls, ceiling, and windows shall be constructed to prevent odors from entering any other part of the building. All windows or other openings to the outside must be screened, and all windows must be treated in a manner that prevents viewing into the room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place. A viewing window for authorized family members or their designees is not a violation of this subdivision.

Subd. 6. Equipment and supplies. The alkaline hydrolysis facility must have a functional emergency eye wash and quick drench shower.

Subd. 7. Access and privacy. (a) The room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place must be private and have no general passageway through it. The room shall, at all times, be secure from the entrance of unauthorized persons. Authorized persons are:

(1) licensed morticians;

(2) registered interns or students as described in section 149A.91, subdivision 6;

(3) public officials or representatives in the discharge of their official duties;

(4) trained alkaline hydrolysis facility operators; and

(5) the person or persons with the right to control the dead human body as defined in section 149A.80, subdivision 2, and their designees.

(b) Each door allowing ingress or egress shall carry a sign that indicates that the room is private and access is limited. All authorized persons who are present in or enter the room where the alkaline hydrolysis vessel is located while a body is being prepared for final disposition must be attired according to all applicable state and federal regulations regarding the control of infectious disease and occupational and workplace health and safety.

Subd. 8. Sanitary conditions and permitted use. The room where the alkaline hydrolysis vessel is located and the room where the chemical storage takes place and all fixtures, equipment, instruments, receptacles, clothing, and other appliances or supplies stored or used in the room must be maintained in a clean and sanitary condition at all times.

Subd. 9. Boiler use. When a boiler is required by the manufacturer of the alkaline hydrolysis vessel for its operation, all state and local regulations for that boiler must be followed.

Subd. 10. Occupational and workplace safety. All applicable provisions of state and federal regulations regarding exposure to workplace hazards and accidents shall be followed in order to protect the health and safety of all authorized persons at the alkaline hydrolysis facility.

Subd. 11. Licensed personnel. A licensed alkaline hydrolysis facility must employ a licensed mortician to carry out the process of alkaline hydrolysis of a dead human body. It is the duty of the licensed alkaline hydrolysis facility to provide proper procedures for all personnel, and the licensed alkaline hydrolysis facility shall be strictly accountable for compliance with this chapter and other applicable state and federal regulations regarding occupational and workplace health and safety.

Subd. 12. Authorization to hydrolyze required. No alkaline hydrolysis facility shall hydrolyze or cause to be hydrolyzed any dead human body or identifiable body part without receiving written authorization to do so from the person or persons who have the legal right to control disposition as described in section 149A.80 or the person's legal designee. The written authorization must include:

(1) the name of the deceased and the date of death of the deceased;

(2) a statement authorizing the alkaline hydrolysis facility to hydrolyze the body;

(3) the name, address, telephone number, relationship to the deceased, and signature of the person or persons with legal right to control final disposition or a legal designee;

(4) directions for the disposition of any nonhydrolyzed materials or items recovered from the alkaline hydrolysis vessel;

(5) acknowledgment that the hydrolyzed remains will be dried and mechanically reduced to a granulated appearance and placed in an appropriate container and authorization to place any hydrolyzed remains that a selected urn or container will not accommodate into a temporary container;

(6) acknowledgment that, even with the exercise of reasonable care, it is not possible to recover all particles of the hydrolyzed remains and that some particles may inadvertently become commingled with particles of other hydrolyzed remains that remain in the alkaline hydrolysis vessel or other mechanical devices used to process the hydrolyzed remains;

(7) directions for the ultimate disposition of the hydrolyzed remains; and

(8) a statement that includes, but is not limited to, the following information: "During the alkaline hydrolysis process, chemical dissolution using heat, water, and an alkaline solution is used to chemically break down the human tissue and the hydrolyzable alkaline hydrolysis container. After the process is complete, the liquid effluent solution contains the chemical by-products of the alkaline hydrolysis process except for the deceased's bone fragments. The solution is cooled and released according to local environmental regulations. A water rinse is applied to the hydrolyzed remains which are then dried and processed to facilitate inurnment or scattering."

Subd. 13. Limitation of liability. A licensed alkaline hydrolysis facility acting in good faith, with reasonable reliance upon an authorization to hydrolyze, pursuant to an authorization to hydrolyze and in an otherwise lawful manner, shall be held harmless from civil liability and criminal prosecution for any actions taken by the alkaline hydrolysis facility.

Subd. 14. Acceptance of delivery of body. (a) No dead human body shall be accepted for final disposition by alkaline hydrolysis unless:

(1) encased in an appropriate alkaline hydrolysis container;

(2) accompanied by a disposition permit issued pursuant to section 149A.93, subdivision 3, including a photocopy of the completed death record or a signed release authorizing alkaline hydrolysis of the body received from the coroner or medical examiner; and

(3) accompanied by an alkaline hydrolysis authorization that complies with subdivision 12.

(b) An alkaline hydrolysis facility shall refuse to accept delivery of an alkaline hydrolysis container where there is:

(1) evidence of leakage of fluids from the alkaline hydrolysis container;

(2) a known dispute concerning hydrolysis of the body delivered;

(3) a reasonable basis for questioning any of the representations made on the written authorization to hydrolyze; or

(4) any other lawful reason.

Subd. 15. Bodies awaiting hydrolysis. A dead human body must be hydrolyzed within 24 hours of the alkaline hydrolysis facility accepting legal and physical custody of the body.

Subd. 16. Handling of alkaline hydrolysis containers for dead human bodies. All alkaline hydrolysis facility employees handling alkaline hydrolysis containers for dead human bodies shall use universal precautions and otherwise exercise all reasonable precautions to minimize the risk of transmitting any communicable disease from the body. No dead human body shall be removed from the container in which it is delivered.

Subd. 17. Identification of body. All licensed alkaline hydrolysis facilities shall develop, implement, and maintain an identification procedure whereby dead human bodies can be identified from the time the alkaline hydrolysis facility accepts delivery of the remains until the hydrolyzed remains are released to an authorized party. After hydrolyzation, an identifying disk, tab, or other permanent label shall be placed within the hydrolyzed remains container before the hydrolyzed remains are released from the alkaline hydrolysis facility. Each identification disk, tab, or label shall have a number that shall be recorded on all paperwork regarding the decedent. This procedure shall be designed to reasonably ensure that the proper body is hydrolyzed and that the hydrolyzed remains are returned to the appropriate party. Loss of all or part of the hydrolyzed remains or the inability to individually identify the hydrolyzed remains is a violation of this subdivision.

Subd. 18. Alkaline hydrolysis vessel for human remains. A licensed alkaline hydrolysis facility shall knowingly hydrolyze only dead human bodies or human remains in an alkaline hydrolysis vessel, along with the alkaline hydrolysis container used for infectious disease control.

Subd. 19. Alkaline hydrolysis procedures; privacy. The final disposition of dead human bodies by alkaline hydrolysis shall be done in privacy. Unless there is written authorization from the person with the legal right to control the disposition, only authorized alkaline hydrolysis facility personnel shall be permitted in the alkaline hydrolysis area while any dead human body is in the alkaline hydrolysis area awaiting alkaline hydrolysis, in the alkaline hydrolysis vessel, being removed from the alkaline hydrolysis vessel, or being processed and placed in a hydrolyzed remains container.

Subd. 20. Alkaline hydrolysis procedures; commingling of hydrolyzed remains prohibited. Except with the express written permission of the person with the legal right to control the disposition, no alkaline hydrolysis facility shall hydrolyze more than one dead human body at the same time and in the same alkaline hydrolysis vessel, or introduce a second dead human body into an alkaline hydrolysis vessel until reasonable efforts have been employed to remove all fragments of the preceding hydrolyzed remains, or hydrolyze a dead human body and other human remains at the same time and in the same alkaline hydrolysis vessel. This section does not apply where commingling of human remains during alkaline hydrolysis is otherwise provided by law. The fact that there is incidental and unavoidable residue in the alkaline hydrolysis vessel used in a prior hydrolyzation is not a violation of this subdivision.

Subd. 21. Alkaline hydrolysis procedures; removal from alkaline hydrolysis vessel. Upon completion of the alkaline hydrolysis process, reasonable efforts shall be made to remove from the alkaline hydrolysis vessel all of the recoverable hydrolyzed remains and nonhydrolyzed materials or items. Further, all reasonable efforts shall be made to separate and recover the nonhydrolyzed materials or items from the hydrolyzed human remains and dispose of these materials in a lawful manner, by the alkaline hydrolysis facility. The hydrolyzed human remains shall be placed in an appropriate container to be transported to the processing area.

Subd. 22. Drying device or mechanical processor procedures; commingling of hydrolyzed remains prohibited. Except with the express written permission of the person with the legal right to control the final disposition or otherwise provided by law, no alkaline hydrolysis facility shall dry or mechanically process the hydrolyzed human remains of more than one body at a time in the same drying device or mechanical processor, or introduce the hydrolyzed human remains of a second body into a drying device or mechanical processor until processing of any preceding hydrolyzed human remains has been terminated and reasonable efforts have been employed to remove all fragments of the preceding hydrolyzed remains. The fact that there is incidental and unavoidable residue in the drying device, the mechanical processor, or any container used in a prior alkaline hydrolysis process, is not a violation of this provision.

Subd. 23. Alkaline hydrolysis procedures; processing hydrolyzed remains. The hydrolyzed human remains shall be dried and then reduced by a motorized mechanical device to a granulated appearance appropriate for final disposition and placed in an alkaline hydrolysis remains container along with the appropriate identifying disk, tab, or permanent label. Processing must take place within the licensed alkaline hydrolysis facility. Dental gold, silver or amalgam, jewelry, or mementos, to the extent that they can be identified, may be removed prior to processing the hydrolyzed remains, only by staff licensed or registered by the commissioner of health; however, any dental gold and silver, jewelry, or mementos that are removed shall be returned to the hydrolyzed remains container unless otherwise directed by the person or persons having the right to control the final disposition. Every person who removes or possesses dental gold or silver, jewelry, or mementos from any hydrolyzed remains without specific written permission of the person or persons having the right to control those remains is guilty of a misdemeanor. The fact that residue and any unavoidable dental gold or dental silver, or other precious metals remain in the alkaline hydrolysis vessel or other equipment or any container used in a prior hydrolysis is not a violation of this section.

Subd. 24. Alkaline hydrolysis procedures; container of insufficient capacity. If a hydrolyzed remains container is of insufficient capacity to accommodate all hydrolyzed remains of a given dead human body, subject to directives provided in the written authorization to hydrolyze, the alkaline hydrolysis facility shall place the excess hydrolyzed remains in a secondary alkaline hydrolysis remains container and attach the second container, in a manner so as not to be easily detached through incidental contact, to the primary alkaline hydrolysis remains container. The secondary container shall contain a duplicate of the identification disk, tab, or permanent label that was placed in the primary container and all paperwork regarding the given body shall include a notation that the hydrolyzed remains were placed in two containers. Keepsake jewelry or similar miniature hydrolyzed remains containers are not subject to the requirements of this subdivision.

Subd. 25. Disposition procedures; commingling of hydrolyzed remains prohibited. No hydrolyzed remains shall be disposed of or scattered in a manner or in a location where the hydrolyzed remains are commingled with those of another person without the express written permission of the person with the legal right to control disposition or as otherwise provided by law. This subdivision does not apply to the scattering or burial of hydrolyzed remains at sea or in a body of water from individual containers, to the scattering or burial of hydrolyzed remains in a dedicated cemetery, to the disposal in a dedicated cemetery of accumulated residue removed from an alkaline hydrolysis vessel or other alkaline hydrolysis equipment, to the inurnment of members of the same family in a common container designed for the hydrolyzed remains of more than one body, or to the inurnment in a container or interment in a space that has been previously designated, at the time of sale or purchase, as being intended for the inurnment or interment of the hydrolyzed remains of more than one person.

Subd. 26. Alkaline hydrolysis procedures; disposition of accumulated residue. Every alkaline hydrolysis facility shall provide for the removal and disposition in a dedicated cemetery of any accumulated residue from any alkaline hydrolysis vessel, drying device, mechanical processor, container, or other equipment used in alkaline hydrolysis. Disposition of accumulated residue shall be according to the regulations of the dedicated cemetery and any applicable local ordinances.

Subd. 27. Alkaline hydrolysis procedures; release of hydrolyzed remains. Following completion of the hydrolyzation, the inurned hydrolyzed remains shall be released according to the instructions given on the written authorization to hydrolyze. If the hydrolyzed remains are to be shipped, they must be securely packaged and transported by a method which has an internal tracing system available and which provides for a receipt signed by the person accepting delivery. Where there is a dispute over release or disposition of the hydrolyzed remains, an alkaline hydrolysis facility may deposit the hydrolyzed remains with a court of competent jurisdiction pending resolution of the dispute or retain the hydrolyzed remains until the person with the legal right to control disposition presents satisfactory indication that the dispute is resolved.

Subd. 28. Unclaimed hydrolyzed remains. If, after 30 calendar days following the inurnment, the hydrolyzed remains are not claimed or disposed of according to the written authorization to hydrolyze, the alkaline hydrolysis facility or funeral establishment may give written notice, by certified mail, to the person with the legal right to control the final disposition or a legal designee, that the hydrolyzed remains are unclaimed and requesting further release directions. Should the hydrolyzed remains be unclaimed 120 calendar days following the mailing of the written notification, the alkaline hydrolysis facility or funeral establishment may dispose of the hydrolyzed remains in any lawful manner deemed appropriate.

Subd. 29. Required records. Every alkaline hydrolysis facility shall create and maintain on its premises or other business location in Minnesota an accurate record of every hydrolyzation provided. The record shall include all of the following information for each hydrolyzation:

(1) the name of the person or funeral establishment delivering the body for alkaline hydrolysis;

(2) the name of the deceased and the identification number assigned to the body;

(3) the date of acceptance of delivery;

(4) the names of the alkaline hydrolysis vessel, drying device, and mechanical processor operator;

(5) the time and date that the body was placed in and removed from the alkaline hydrolysis vessel;

(6) the time and date that processing and inurnment of the hydrolyzed remains was completed;

(7) the time, date, and manner of release of the hydrolyzed remains;

(8) the name and address of the person who signed the authorization to hydrolyze;

(9) all supporting documentation, including any transit or disposition permits, a photocopy of the death record, and the authorization to hydrolyze; and

(10) the type of alkaline hydrolysis container.

Subd. 30. Retention of records. Records required under subdivision 29 shall be maintained for a period of three calendar years after the release of the hydrolyzed remains. Following this period and subject to any other laws requiring retention of records, the alkaline hydrolysis facility may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of release of the hydrolyzed remains. At the end of this period and subject to any other laws requiring retention of records, the alkaline hydrolysis facility may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified.

History: 2013 c 108 art 12 s 95



Section 149A.95 — CREMATORIES AND CREMATION.

Subdivision 1. License required. No person shall cremate a dead human body or cause any dead human body to be cremated in this state without being licensed by the commissioner of health.

Subd. 2. General requirements. Any building to be used as a crematory must comply with all applicable local and state building codes, zoning laws and ordinances, and environmental standards. A crematory must have, on site, a human cremation system approved by the commissioner, a motorized mechanical device for processing cremated remains and must have, in the building , a holding facility for the retention of dead human bodies awaiting cremation. The holding facility must be secure from access by anyone except the authorized personnel of the crematory, preserve the dignity of the remains, and protect the health and safety of the crematory personnel.

Subd. 3. Unlicensed personnel. A licensed crematory may employ unlicensed personnel, provided that all applicable provisions of this chapter are followed. It is the duty of the licensed crematory to provide proper training for all unlicensed personnel and the licensed crematory shall be strictly accountable for compliance with this chapter and other applicable state and federal regulations regarding occupational and workplace health and safety.

Subd. 4. Authorization to cremate required. No crematory shall cremate or cause to be cremated any dead human body or identifiable body part without receiving written authorization to do so from the person or persons who have the legal right to control disposition as described in section 149A.80 or the person's legal designee. The written authorization must include:

(1) the name of the deceased and the date of death;

(2) a statement authorizing the crematory to cremate the body;

(3) the name, address, relationship to the deceased, and signature of the person or persons with legal right to control final disposition or a legal designee;

(4) certification that the body does not contain any implanted mechanical or radioactive device, such as a heart pacemaker, that may create a hazard when placed in the cremation chamber;

(5) authorization to remove the body from the container in which it was delivered, if that container is not appropriate for cremation, and to place the body in an appropriate cremation container and directions for the disposition of the original container;

(6) authorization to open the cremation chamber and reposition the body to facilitate a thorough cremation and to remove from the cremation chamber and separate from the cremated remains, any noncombustible materials or items;

(7) directions for the disposition of any noncombustible materials or items recovered from the cremation chamber;

(8) acknowledgment that the cremated remains will be mechanically reduced to a granulated appearance and placed in an appropriate container and authorization to place any cremated remains that a selected urn or container will not accommodate into a temporary container;

(9) acknowledgment that, even with the exercise of reasonable care, it is not possible to recover all particles of the cremated remains and that some particles may inadvertently become commingled with disintegrated chamber material and particles of other cremated remains that remain in the cremation chamber or other mechanical devices used to process the cremated remains; and

(10) directions for the ultimate disposition of the cremated remains.

Subd. 5. Limitation of liability. A licensed crematory acting in good faith, with reasonable reliance upon an authorization to cremate, pursuant to an authorization to cremate, and in an otherwise lawful manner shall be held harmless from civil liability and criminal prosecution for any actions taken by the crematory.

Subd. 6. Acceptance of delivery of body. No dead human body shall be accepted for final disposition by cremation unless encased in an appropriate cremation container or wrapped in an impermeable sheet or pouch and placed on a tray rigid enough for handling with ease, accompanied by a disposition permit issued pursuant to section 149A.93, subdivision 3, including a photocopy of the completed death record or a signed release authorizing cremation of the body received from the coroner or medical examiner, and accompanied by a cremation authorization that complies with subdivision 4. A crematory shall refuse to accept delivery of a cremation container where there is:

(1) evidence of leakage of fluids from the cremation container;

(2) a known dispute concerning cremation of the body delivered;

(3) a reasonable basis for questioning any of the representations made on the written authorization to cremate; or

(4) any other lawful reason.

Subd. 6a. Bodies awaiting cremation. A dead human body must be cremated within 24 hours of the crematory accepting legal and physical custody of the body.

Subd. 7. Handling of cremation containers for dead human bodies. All crematory employees handling cremation containers for dead human bodies shall use universal precautions and otherwise exercise all reasonable precautions to minimize the risk of transmitting any communicable disease from the body. No dead human body shall be removed from the container in which it is delivered to the crematory without express written authorization of the person or persons with legal right to control the disposition and only by a licensed mortician. If, after accepting delivery of a body for cremation, it is discovered that the body contains an implanted mechanical or radioactive device, that device must be removed from the body by a licensed mortician or physician prior to cremation.

Subd. 8. Identification of body. All licensed crematories shall develop, implement, and maintain an identification procedure whereby dead human bodies can be identified from the time the crematory accepts delivery of the remains until the cremated remains are released to an authorized party. After cremation, an identifying disk, tab, or other permanent label shall be placed within the cremated remains container before the cremated remains are released from the crematory. Each identification disk, tab, or label shall have a number that shall be recorded on all paperwork regarding the decedent. This procedure shall be designed to reasonably ensure that the proper body is cremated and that the cremated remains are returned to the appropriate party.

Subd. 9. Cremation chamber for human remains. A licensed crematory shall knowingly cremate only dead human bodies or human remains in a cremation chamber, along with the cremation container and the sheet or pouch used for disease control.

Subd. 10. Cremation procedures; privacy. The final disposition of dead human bodies by cremation shall be done in privacy. Unless there is written authorization from the person with the legal right to control the disposition, only authorized crematory personnel shall be permitted in the cremation area while any dead human body is in the cremation area awaiting cremation, in the cremation chamber, being removed from the cremation chamber, or being processed and placed in a cremated remains container.

Subd. 11. Cremation procedures; commingling of remains prohibited. Except with the express written permission of the person with legal right to control the disposition, no crematory shall cremate more than one dead human body at the same time and in the same cremation chamber, or introduce a second dead human body into a cremation chamber until reasonable efforts have been employed to remove all fragments of the preceding cremated remains, or cremate a dead human body and other human remains at the same time and in the same cremation chamber. This section does not apply where commingling of human remains during cremation is otherwise provided by law. The fact that there is incidental and unavoidable residue in the cremation chamber used in a prior cremation is not a violation of this subdivision.

Subd. 12. Cremation procedures; removal from cremation chamber. Upon completion of the heat and flame reduction process, reasonable efforts shall be made to remove from the cremation chamber all of the recoverable cremated human remains and noncombustible materials or items. If possible, the noncombustible materials or items shall be separated from the cremated human remains and disposed of, in any lawful manner, by the crematory. The cremated human remains shall be placed in an appropriate container to be transported to the processing area.

Subd. 13. Cremation procedures; commingling of cremated remains prohibited. Except with the express written permission of the person with legal right to control the final disposition or otherwise provided by law, no crematory shall mechanically process the cremated human remains of more than one body at a time in the same mechanical processor, or introduce the cremated human remains of a second body into a mechanical processor until processing of any preceding cremated human remains has been terminated and reasonable efforts have been employed to remove all fragments of the preceding cremated remains. The fact that there is incidental and unavoidable residue in the mechanical processor or any container used in a prior cremation is not a violation of this provision.

Subd. 14. Cremation procedures; processing cremated remains. The cremated human remains shall be reduced by a motorized mechanical device to a granulated appearance appropriate for final disposition and placed in a cremated remains container along with the appropriate identifying disk, tab, or permanent label.

Subd. 15. Cremation procedures; container of insufficient capacity. If a cremated remains container is of insufficient capacity to accommodate all cremated remains of a given dead human body, subject to directives provided in the written authorization to cremate, the crematory shall place the excess cremated remains in a secondary cremated remains container and attach the second container, in a manner so as not to be easily detached through incidental contact, to the primary cremated remains container. The secondary container shall contain a duplicate of the identification disk, tab, or permanent label that was placed in the primary container and all paperwork regarding the given body shall include a notation that the cremated remains were placed in two containers.

Subd. 16. Disposition procedures; commingling of cremated remains prohibited. No cremated remains shall be disposed of or scattered in a manner or in a location where the cremated remains are commingled with those of another person without the express written permission of the person with the legal right to control disposition or as otherwise provided by law. This subdivision does not apply to the burial of cremated remains at sea from individual containers, to the scattering or burial of cremated remains in a dedicated cemetery, to the disposal in a dedicated cemetery of accumulated residue removed from a cremation chamber or other cremation equipment, to the inurnment of members of the same family in a common container designed for the cremated remains of more than one body, or to the inurnment in a container or interment in a space that has been previously designated, at the time of sale or purchase, as being intended for the inurnment or interment of the cremated remains of more than one person.

Subd. 17. Cremation procedures; disposition of accumulated residue. Every crematory shall provide for the removal and disposition in a dedicated cemetery of any accumulated residue from any cremation chamber, mechanical processor, container, or other equipment used in cremation. Disposition of accumulated residue shall be in accord with the regulations of the dedicated cemetery and any applicable local ordinances.

Subd. 18. Cremation procedures; release of cremated remains. Following completion of the cremation, the inurned cremated remains shall be released according to the instructions given on the written authorization to cremate. If the cremated remains are to be shipped, they must be securely packaged and transported by a method which has an internal tracing system available and which provides for a receipt signed by the person accepting delivery. Where there is a dispute over release or disposition of the cremated remains, a crematory may deposit the cremated remains with a court of competent jurisdiction pending resolution of the dispute or retain the cremated remains until the person with the legal right to control disposition presents satisfactory indication that the dispute is resolved.

Subd. 19. Unclaimed cremated remains. If, after 30 calendar days following the inurnment, the cremated remains are not claimed or disposed of according to the written authorization to cremate, the crematory or funeral establishment shall give written notice, by certified mail, to the person with the legal right to control the final disposition or a legal designee, that the cremated remains are unclaimed and requesting further release directions. Should the cremated remains be unclaimed 120 calendar days following the mailing of the written notification, the crematory or funeral establishment may dispose of the cremated remains in any lawful manner deemed appropriate.

Subd. 20. Required records. Every crematory shall create and maintain on its premises or other business location in Minnesota an accurate record of every cremation provided. The record shall include all of the following information for each cremation:

(1) the name of the person or funeral establishment delivering the body for cremation;

(2) the name of the deceased and the identification number assigned to the body;

(3) the date of acceptance of delivery;

(4) the names of the cremation chamber and mechanical processor operator;

(5) the time and date that the body was placed in and removed from the cremation chamber;

(6) the time and date that processing and inurnment of the cremated remains was completed;

(7) the time, date, and manner of release of the cremated remains;

(8) the name and address of the person who signed the authorization to cremate;

(9) all supporting documentation, including any transit or disposition permits, a photocopy of the death record, and the authorization to cremate; and

(10) the type of cremation container.

Subd. 21. Retention of records. Records required under subdivision 20 shall be maintained for a period of three calendar years after the release of the cremated remains. Following this period and subject to any other laws requiring retention of records, the crematory may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of release of the cremated remains. At the end of this period and subject to any other laws requiring retention of records, the crematory may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified.

History: 1997 c 215 s 41; 1Sp2001 c 9 art 15 s 32; 2007 c 114 s 64-73



Section 149A.96 — DISINTERMENT AND REINTERMENT.

Subdivision 1. Written authorization. Except as provided in this section, no dead human body or human remains shall be disinterred and reinterred without the written authorization of the person or persons legally entitled to control the body or remains and a disinterment-reinterment permit properly issued by the commissioner or a licensed mortician. Permits shall contain the information required on the permit form as furnished by the commissioner.

Subd. 2. Interment defined. For purposes of this section, "interment" means final disposition by burial or entombment. Bodies held in a receiving vault for nonwinter burials pursuant to a directive from the person or persons with legal right to control final disposition and section 306.99 shall not be considered interred for purposes of this section.

Subd. 3. Exception; movement within a dedicated cemetery. The authorities in charge of a cemetery may disinter and reinter a body or remains within the same dedicated cemetery upon receipt of the written and notarized authorization of the person or persons with the right to control the disposition as described in section 149A.80.

Subd. 4. Disinterment opposed. If the disinterment is opposed, no disinterment-reinterment permit shall be issued until the state registrar or licensed mortician receives a certified copy of a court order that specifically orders the disinterment and reinterment.

Subd. 5. Reasonable cause to disinter; factors to be considered. A presumption against removal operates against anyone who seeks to have a body or remains disinterred. To overcome the presumption, the party requesting disinterment must show reasonable cause for disinterment. A district court in the district where the body or remains are interred shall consider the following factors when deciding whether reasonable cause for disinterment exists:

(1) the degree of relationship that the party seeking disinterment bears to the body or remains;

(2) the degree of relationship that the party seeking to prevent disinterment bears to the body or remains;

(3) if applicable, the expressed wishes of the decedent;

(4) the conduct of the party requesting disinterment, especially as it may relate to the circumstances of the original interment;

(5) the conduct of the party opposing disinterment, especially as it may relate to the circumstances of the original interment;

(6) the length of time that has elapsed since the original interment;

(7) the strength of the reasons offered both in favor of and in opposition to disinterment; and

(8) the integrity and capacity of the party seeking disinterment to provide a secure and comparable resting place for the body or remains.

Subd. 6. Transportation of disinterred bodies. All disinterred bodies or remains removed from a dedicated cemetery shall be transported in an appropriate container and manner.

Subd. 7. Filing of documentation of disinterment and reinterment. The cemetery where the body or remains were originally interred shall retain a copy of the disinterment-reinterment permit, the authorization to disinter, and, if applicable, the court order showing reasonable cause to disinter. Until the body or remains are reinterred the original permit and other documentation shall be in the possession of the person in physical or legal custody of the body or remains, or attached to the transportation container which holds the body or remains. At the time of reinterment, the permit and other documentation shall be filed according to the laws, rules, or regulations of the state or country where reinterment occurs. If the death occurred in Minnesota, the state registrar or a licensed mortician shall inform the person requesting the disinterment and reinterment of the right to request an amendment to the death record according to Minnesota Rules, chapter 4601.

Subd. 8. Opening of disinterred caskets or alternative containers. The opening of any disinterred casket or alternative container is prohibited except when so ordered by a court of competent jurisdiction.

Subd. 9. Hydrolyzed and cremated remains. Subject to section 149A.95, subdivision 16, inurnment of the hydrolyzed or cremated remains and release to an appropriate party is considered final disposition and no further permits or authorizations are required for disinterment, transportation, or placement of the hydrolyzed or cremated remains.

Subd. 10. Penalty for noncompliance. In addition to any disciplinary action or measures taken by the commissioner pursuant to this chapter, any person violating this section may be guilty of a felony pursuant to section 307.08, subdivision 2.

History: 1997 c 215 s 42; 1Sp2001 c 9 art 15 s 32; 2005 c 106 s 64-66; 2007 c 114 s 74; 2013 c 108 art 12 s 96



Section 149A.97 — PRENEED ARRANGEMENTS.

Subdivision 1. Purpose and intent. It is the intent of the legislature that this section be construed as a limitation upon the manner in which a funeral provider is permitted to accept funds in prepayment of funeral services or burial site services to be performed in the future or in prepayment of funeral or burial goods to be used in connection with the final disposition of human remains. It is further intended to allow members of the public to arrange and pay for funeral goods, funeral services, burial site goods, or burial site services for themselves and their families in advance of need while at the same time providing all possible safeguards so that the prepaid funds cannot be dissipated, whether intentionally or not, so as to be available for the payment of the services and goods selected.

Subd. 2. Scope and requirements. This section shall not apply to any funeral goods or burial site goods purchased and delivered, either at purchase or within a commercially reasonable amount of time thereafter. When prior to the death of any person, that person or another, on behalf of that person, enters into any transaction, makes a contract, or any series or combination of transactions or contracts with a funeral provider lawfully doing business in Minnesota, other than an insurance company licensed to do business in Minnesota selling approved insurance or annuity products, by the terms of which, goods or services related to the final disposition of that person will be furnished at-need, then the total of all money paid by the terms of the transaction, contract, or series or combination of transactions or contracts shall be held in trust for the purpose for which it has been paid. The person for whose benefit the money was paid shall be known as the beneficiary, the person or persons who paid the money shall be known as the purchaser, and the funeral provider shall be known as the depositor.

Subd. 3. Nature of trust. Except as provided in this section, nothing in this section shall abate the rights, duties, and powers granted under chapters 501C and 520. A trust created for the holding of preneed arrangement funds shall be revocable, in its entirety, unless specifically limited by the person purchasing the preneed funeral goods, funeral services, burial site goods, or burial site services. If the purchaser chooses to limit the revocability of the trust funds, the limitation must be declared in the trust instrument and must be limited to an amount equivalent to the allowable Supplemental Security Income asset exclusion used for determining eligibility for public assistance at the time the trust is created.

Subd. 3a. Requirements for preneed funeral agreements. It is unlawful for any person residing or doing business in this state to enter a preneed funeral agreement unless the agreement:

(1) is written in clear, understandable language and printed in a type that is easy to read in size and style;

(2) contains a complete, itemized description of the funeral goods, funeral services, burial site goods, or burial site services selected or purchased, including, when appropriate, manufacturer's name, model numbers, style numbers, and description of the type of material used in construction;

(3) discloses clearly and conspicuously whether the prices of the goods and services selected are guaranteed;

(4) discloses that funding options for a preneed funeral agreement consist of either prepayment to the funeral provider or the purchase of an insurance policy;

(5) discloses whether the funds received from the purchaser are required to be placed in a trust and, if the funds are required to be placed in a trust, provides the following information:

(i) lists the location of the trust account, including the name, address, and telephone number of the institution where the money will be held and any identifying account numbers, the amount of money to be trusted, and the names of the trustees; and

(ii) advises the purchaser as to the disposition of the interest from the trust and as to responsibility for taxes owed on the interest;

(6) contains the names, addresses, and telephone numbers of the Minnesota Department of Health as the regulatory agency for preneed trust accounts and the Minnesota Attorney General's Office as the regulatory agency that handles consumer complaints;

(7) discloses clearly and conspicuously that any person who makes payment under a preneed funeral agreement may cancel the agreement subject to the procedures for cancellation specified in subdivision 6a;

(8) contains the following statement, in boldfaced type and a minimum size of ten points:

"Within 15 calendar days after receipt of any money required to be held in trust, all such money must be deposited in a banking institution, savings association, or credit union, organized under state or federal laws, the accounts of which are insured by an instrumentality of the federal government. The person for whose benefit the money was paid according to this agreement shall be known as the beneficiary; the person or persons who paid the money shall be known as the purchaser; and the funeral provider shall be known as the depositor. The money must be carried in a separate account with the names of the depositor and the purchaser as trustees for the beneficiary.

The preneed arrangement trust shall be considered an asset of the purchaser until the death of the beneficiary. At the death of the beneficiary, the money in the trust shall be considered an asset of the beneficiary's estate, to the extent that the value of the trust exceeds the actual value for the goods and services provided at-need. This does not alter any asset exclusion requirements that exist under federal law. The depositor as trustee must disclose in writing the location of the trust account, including the name and address of the institution where the money is being held and any identifying account numbers, to the beneficiary when the money is deposited and when there are any subsequent changes to the location of the trust account.";

(9) for agreements with revocable trusts, contains the following statement, in boldfaced type and a minimum size of ten points:

"REVOCABLE TRUST:

The preneed arrangement trust being created by the purchaser is revocable. These trust funds, including all principal and accrued interest, are the purchaser's assets. The purchaser may withdraw the principal and accrued interest at any time prior to the death of the beneficiary. At the death of the beneficiary, the funds shall be distributed in their entirety, principal plus accrued interest, with no fees retained by the trustees as administrative fees. The funds shall be distributed for the payment of the at-need funeral goods, funeral services, burial site goods, or burial site services selected, with any excess funds distributed to the beneficiary's estate. At any time before or at the time of the beneficiary's death, the purchaser may transfer the preneed arrangements and related trust funds for use in the payment of funeral goods, funeral services, burial site goods, or burial site services. The purchaser may not be charged any fee in connection with the transfer of a preneed arrangement and trust funds.";

(10) for agreements with irrevocable trusts, contains the following statement, in boldfaced type and a minimum size of ten points:

"IRREVOCABLE TRUST:

A trust created to hold preneed arrangement funds is revocable in its entirety unless specifically limited by the purchaser. The purchaser has chosen to create an irrevocable trust in the amount of $ (insert the dollar amount of the purchaser's irrevocable trust). The revocable portion of this trust fund is limited to that amount that exceeds the allowable Supplemental Security Income asset exclusion used for determining eligibility for public assistance at the time the trust is created. The principal and accrued interest may not be withdrawn from the trust prior to the beneficiary's death, except to the extent that the trust funds exceed the irrevocable trust limitation. At the time of the beneficiary's death, the funds shall be distributed in their entirety, principal plus accrued interest, with no fees retained by the trustees as administrative fees. The funds shall be distributed for the payment of the at-need funeral goods, funeral services, burial site goods, or burial site services selected, with any excess funds distributed to the beneficiary's estate. At any time prior to or at the time of the beneficiary's death, the purchaser may transfer the preneed arrangements and trust funds for use in the payment of funeral goods, funeral services, burial site goods, or burial site services. The purchaser may not be charged any fee in connection with the transfer of a preneed arrangement and trust funds.";

(11) provides that if the particular funeral goods, funeral services, burial site goods, or burial site services specified in the agreement are unavailable at the time of delivery, the funeral provider must furnish goods and services similar in style and at least equal in quality to the material and workmanship of the goods or services specified and that the representative of the beneficiary has the right to choose the goods or services to be substituted; and

(12) contains an itemization of the sale of grave lots, spaces, lawn crypts, niches, or mausoleum crypts separate from all other goods and services selected.

Subd. 4. Freedom of choice; designation of trustee. The purchaser, regardless of whether the funds held in trust are designated revocable or irrevocable, retains the right to designate the trustee. At any time prior to the death of the beneficiary, the purchaser may designate a different trustee. Upon the death of the beneficiary, subject to section 149A.80, the rights of the purchaser vest in the individual with the legal right to control the disposition of the remains of the beneficiary. The depositor as trustee shall not have the right or power to designate another trustee prior to the death of the beneficiary or subsequent to such death.

Subd. 4a. Finance charges on preneed arrangements prohibited. Funeral providers are prohibited from assessing finance charges on preneed arrangements.

Subd. 5. Deposit of trust funds and disclosures. Within 15 calendar days after receipt of any money required to be held in trust, all of the money must be deposited in a banking institution, savings or building and loan association, or credit union, organized under state or federal laws, the accounts of which are insured by an instrumentality of the federal government. The money must be carried in a separate account with the name of the depositor and the purchaser as trustees for the beneficiary. The depositor as trustee shall not have power to distribute funds, either principal or interest, from the account until the death of the beneficiary, subject to section 149A.80. For purposes of this section, distribute does not mean transferring the trust funds to different investment accounts within an institution or between institutions provided that the depositor as trustee does not have sole access to the funds in a negotiable form. This section shall be construed to limit the depositor's access to trust funds, in a negotiable form, prior to the death of a beneficiary. The preneed arrangements trust shall be considered an asset of the purchaser until the death of the beneficiary, whereupon the money shall be considered an asset of the estate of the beneficiary, to the extent that the value of the trust exceeds the actual value for the goods and services provided at-need. The location of the trust account, including the name and address of the institution in which the money is being held and any identifying account numbers, must be disclosed in writing to the beneficiary by the depositor as trustee at the time the money is deposited and when there are any subsequent changes to the location of the trust account. The depositor shall annually report to the beneficiary the amount of funds in the beneficiary's preneed arrangement trust account, including principal and accrued interest. The depositor may arrange for the banking institution, savings or building and loan association, or credit union to issue such reports. Upon the provision of any funeral or burial site goods or services in connection with a preneed arrangement, the depositor shall provide a statement itemizing the goods or services provided and cost of such goods or services and describing the disposition of all funds in the account.

Subd. 6. Disbursement of trust funds. The funds held in trust, including principal and accrued interest, may be distributed prior to the death of the beneficiary upon demand by the purchaser as specified in subdivision 6a, to the extent that the trust is designated revocable. At the death of the beneficiary and with satisfactory proof of death provided to the institution holding the trust funds, the funds, including principal and accrued interest, may be distributed by either the depositor as trustee or the purchaser as trustee, subject to section 149A.80. The funds shall be distributed in their entirety, with no fees to be retained by the trustees as administrative fees. The funds shall be distributed for the payment of the actual at-need value of the funeral goods, funeral services, burial site goods, or burial site services selected with any excess funds distributed to the estate of the decedent.

Subd. 6a. Cancellation of agreement for preneed arrangements. (a) If a purchaser cancels an agreement for an irrevocable trust for preneed arrangements at any time before midnight of the third business day after the date of the agreement, the purchaser shall receive a refund of all consideration paid according to the agreement. The refund must be distributed to the purchaser within 15 business days following receipt by the funeral provider of the cancellation notice from the purchaser.

(b) If the purchaser cancels an agreement for a revocable trust for preneed arrangements at any time after the date of the agreement, all funds held in a revocable trust, including all principal and accrued interest, must be distributed to the purchaser within 15 business days following receipt by the funeral provider of the cancellation notice.

(c) Cancellation is evidenced by the purchaser giving written notice of cancellation to the funeral provider at the address provided in the agreement. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox, properly addressed to the funeral provider and postage prepaid. Notice of cancellation need not take any specific form and is sufficient if it indicates, by any form of written expression, the intention of the purchaser not to be bound by the agreement.

Subd. 7. Reports to commissioner. Every funeral provider lawfully doing business in Minnesota that accepts funds under subdivision 2 must make a complete annual report to the commissioner. The reports may be on forms provided by the commissioner or substantially similar forms containing, at least, identification and the state of each trust account, including all transactions involving principal and accrued interest, and must be filed by March 31 of the calendar year following the reporting year along with a filing fee of $25 for each report. Fees shall be paid to the commissioner of management and budget, state of Minnesota, for deposit in the state government special revenue fund in the state treasury. Reports must be signed by an authorized representative of the funeral provider and notarized under oath. All reports to the commissioner shall be reviewed for account inaccuracies or possible violations of this section. If the commissioner has a reasonable belief to suspect that there are account irregularities or possible violations of this section, the commissioner shall report that belief, in a timely manner, to the state auditor or other state agencies as determined by the commissioner. The commissioner may require a funeral provider reporting preneed trust accounts under this section to arrange for and pay an independent third-party auditing firm to complete an audit of the preneed trust accounts every other year. The funeral provider shall report the findings of the audit to the commissioner by March 31 of the calendar year following the reporting year. This report is in addition to the annual report. The commissioner shall also file an annual letter with the state auditor disclosing whether or not any irregularities or possible violations were detected in review of the annual trust fund reports filed by the funeral providers. This letter shall be filed with the state auditor by May 31 of the calendar year following the reporting year.

Subd. 8. [Repealed, 1Sp2003 c 1 art 2 s 136]

Subd. 9. Required records. Every funeral provider lawfully doing business in Minnesota that accepts funds under subdivision 2 must create and maintain on its premises or other business location in Minnesota an accurate record of every trust fund established with the funeral provider as trustee. The record must contain the following information:

(1) the names of the purchaser, beneficiary, and depositor;

(2) the date, location, identifying account numbers, and amount of the funds originally deposited;

(3) any subsequent changes to the location of the account, identifying account number, or trustee designation;

(4) the date, amount, and payee of any distributions from the account; and

(5) all supporting documentation, including a copy of the original trust agreement, copies of any contracts for the purchase of preneed goods and services, and any other appropriate documentation.

Subd. 10. Retention of records. Records required under subdivision 9 shall be maintained for a period of three calendar years after the release of the trust funds. Following this period and subject to any other laws requiring retention of records, the funeral provider may then place the records in storage or reduce them to microfilm, microfiche, laser disc, or any other method that can produce an accurate reproduction of the original record, for retention for a period of ten calendar years from the date of release of the trust funds. At the end of this period and subject to any other laws requiring retention of records, the funeral provider may destroy the records by shredding, incineration, or any other manner that protects the privacy of the individuals identified.

Subd. 11. Report data. Data on individuals collected and maintained under subdivision 7 are private data on individuals as defined in section 13.02, subdivision 12. Section 13.10 applies to data on decedents collected under subdivision 7.

Subd. 12. Penalties. Any violation of this section is grounds for disciplinary action pursuant to sections 149A.04 to 149A.10.

History: 1997 c 215 s 43; 2000 c 438 s 30-37; 2001 c 171 s 11; 2002 c 261 s 1; 2003 c 112 art 2 s 50; 2007 c 147 art 9 s 33; 2009 c 101 art 2 s 109; 2015 c 5 art 16 s 1; 2015 c 71 art 8 s 56



Section 149A.98 — RECOVERY OF ATTORNEY FEES.

A funeral provider who prevails in an action for the recovery of fees for services provided under this chapter may be awarded reasonable attorney fees incurred in the action, provided that the funeral provider otherwise complied with the requirements of this chapter in connection with the provision of those services.

History: 2005 c 71 s 1






Chapter 150 — DENTISTS, DENTAL HYGIENISTS



Chapter 150A — DENTISTRY

Section 150A.01 — DEFINITIONS.

Subdivision 1. Applicability. As used in sections 150A.01 to 150A.12, the following terms shall have the meanings given them.

Subd. 1a. Advanced dental therapist. "Advanced dental therapist" means a person licensed as a dental therapist under this chapter and who has been certified by the board to practice as an advanced dental therapist under section 150A.106.

Subd. 2. Board. "Board" means the state Board of Dentistry.

Subd. 3. Dental technician. "Dental technician" means a person performing acts authorized under section 150A.10, subdivision 3.

Subd. 4. Dental hygienist. "Dental hygienist" means a person licensed pursuant to sections 150A.01 to 150A.12 to perform the services authorized pursuant to section 150A.10, subdivision 1, or any other services authorized by sections 150A.01 to 150A.12.

Subd. 5. Dental assistant. "Dental assistant" means a person performing acts authorized under section 150A.10, subdivision 2.

Subd. 5a. Dental therapist. "Dental therapist" means a person licensed under this chapter to perform the services authorized under section 150A.105 or any other services authorized under this chapter.

Subd. 6. Dentist. "Dentist" means a dentist licensed pursuant to sections 150A.01 to 150A.12.

Subd. 6a. Faculty dentist. "Faculty dentist" means a person who is licensed to practice dentistry as a faculty member of a school of dentistry, pursuant to section 150A.06, subdivision 1a.

Subd. 7. Person. "Person" includes an individual, corporation, partnership, association or any other legal entity.

Subd. 8. Licensed dental assistant. "Licensed dental assistant" means a person licensed pursuant to section 150A.06.

Subd. 8a. Resident dentist. "Resident dentist" means a person who is licensed to practice dentistry as an enrolled graduate student or student of an advanced education program accredited by the Commission on Dental Accreditation.

Subd. 9. State. "State," when used in reference to a state other than Minnesota, means any other state of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

History: 1969 c 974 s 1; 1976 c 263 s 1; 1983 c 70 s 2; 1993 c 84 s 1,2; 2005 c 147 art 4 s 1; 2009 c 95 art 3 s 1,2; 2009 c 159 s 40; 2014 c 291 art 4 s 27



Section 150A.02 — BOARD OF DENTISTRY.

Subdivision 1. Generally. There is hereby created a Board of Dentistry whose duty it shall be to carry out the purposes and enforce the provisions of sections 150A.01 to 150A.12. The board shall consist of two public members as defined by section 214.02, five qualified resident dentists, one qualified resident licensed dental assistant, and one qualified resident dental hygienist appointed by the governor. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of board complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214. Each board member who is a dentist, licensed dental assistant, or dental hygienist shall have been lawfully in active practice in this state for five years immediately preceding appointment; and no board member shall be eligible for appointment to more than two consecutive four-year terms, and members serving on the board at the time of the enactment hereof shall be eligible to reappointment provided they shall not have served more than nine consecutive years at the expiration of the term to which they are to be appointed. At least 90 days prior to the expiration of the terms of dentists, licensed dental assistants, or dental hygienists, the Minnesota Dental Association, Minnesota Dental Assistants Association, or the Minnesota State Dental Hygiene Association shall recommend to the governor for each term expiring not less than two dentists, two licensed dental assistants, or two dental hygienists, respectively, who are qualified to serve on the board, and from the list so recommended the governor may appoint members to the board for the term of four years, the appointments to be made within 30 days after the expiration of the terms. Within 60 days after the occurrence of a dentist, licensed dental assistant, or dental hygienist vacancy, prior to the expiration of the term, in the board, the Minnesota Dental Association, the Minnesota Dental Assistants Association, or the Minnesota State Dental Hygiene Association shall recommend to the governor not less than two dentists, two licensed dental assistants, or two dental hygienists, who are qualified to serve on the board and from the list so recommended the governor, within 30 days after receiving such list of dentists, may appoint one member to the board for the unexpired term occasioned by such vacancy. Any appointment to fill a vacancy shall be made within 90 days after the occurrence of such vacancy. The first four-year term of the dental hygienist and of the licensed dental assistant shall commence on the first Monday in January, 1977.

Subd. 2. [Repealed, 1975 c 136 s 77]

History: 1969 c 974 s 2; 1973 c 638 s 25; 1975 c 136 s 25; 1976 c 222 s 73; 1976 c 239 s 57; 1976 c 263 s 2; 1986 c 444; 1991 c 199 art 1 s 44; 2009 c 159 s 41



Section 150A.03 — OFFICERS; SALARIES; EQUIPMENT AND SUPPLIES.

Subdivision 1. Officers. The board shall elect from its members a president, a vice-president, and a secretary. The board shall have a common seal. It may hold meetings at such times as may be necessary and as it may determine. The board may affiliate and participate, both in and out-of-state, with regional and national testing agencies for the purpose of conducting examinations for licensure and registration. The fee charged by such an agency for conducting the examination may be in addition to the application fee established by the board pursuant to section 150A.06.

Subd. 2. Executive secretary; funds. The board shall appoint an executive secretary who shall not be a member of the board and who shall be in the unclassified civil service. The board may accept any funds which may be made available to the board from any source. All funds received by the board under sections 150A.01 to 150A.12 shall be paid to the executive secretary thereof. The expenses of administering sections 150A.01 to 150A.12 shall be paid from the appropriation made to the Board of Dentistry.

Subd. 3. Expenses, national associations. The board may expend the necessary funds for its offices and furniture, fixtures, and supplies. The board may affiliate with the American Association of Dental Examiners as an active member and pay regular annual dues to this association, and send members of the board as delegates to the meetings of the American Association of Dental Examiners.

History: 1969 c 974 s 3; 1973 c 507 s 45; 1973 c 638 s 26; 1975 c 136 s 26-28; 1976 c 222 s 74; 1978 c 770 s 1



Section 150A.04 — RULES OF BOARD.

Subdivision 1. [Repealed, 1976 c 222 s 209]

Subd. 2. [Repealed, 1976 c 222 s 209]

Subd. 3. [Repealed, 1976 c 222 s 209]

Subd. 4. [Repealed, 1976 c 222 s 209]

Subd. 5. Rules. The board may promulgate rules as are necessary to carry out and make effective the provisions and purposes of sections 150A.01 to 150A.12, in accordance with chapter 14. The rules may specify training and education necessary for administering general anesthesia and intravenous conscious sedation.

History: 1969 c 974 s 4; 1976 c 222 s 75; 1982 c 424 s 130; 1984 c 491 s 1; 1985 c 248 s 70; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 20



Section 150A.05 — LICENSED DENTAL PRACTICE.

Subdivision 1. Practice of dentistry. A person shall be deemed to be practicing dentistry within the meaning of sections 150A.01 to 150A.12:

(1) who uses a dental degree, or designation, or card, device, directory, sign, or other media whereby the person represents an ability to diagnose, treat, prescribe, or operate for any disease, pain, deformity, deficiency, injury, or physical condition of the human tooth, teeth, alveolar process, gums or jaw, or adjacent or associated structures;

(2) who is a manager, proprietor, operator or conductor of a place where dental operations are performed;

(3) who performs dental operations of any kind gratuitously, or for a fee, gift, compensation or reward, paid or to be paid, to any person or agency;

(4) who uses a roentgen or x-ray machine for dental treatment, roentgenograms or for dental diagnostic purposes;

(5) who extracts a human tooth or teeth, or corrects or attempts to correct malpositions of the human teeth or jaws;

(6) who offers and undertakes, by any means or method, to diagnose, treat or remove stains or accretions from human teeth or jaws;

(7) who takes impressions of the human tooth, teeth, or jaws or performs any phase of any operation incident to the replacement of a part of a tooth, a tooth, teeth or associated tissues by means of a filling, a crown, a bridge, a denture or other appliance;

(8) who furnishes, supplies, constructs, reproduces, repairs, or offers to furnish, supply, construct, reproduce or repair prosthetic dentures or plates, bridges or other substitutes for natural teeth, to the user or prospective user thereof; or

(9) who performs any clinical operation included in the curricula of recognized dental schools and colleges.

Subd. 1a. Practice of dental hygienists. A person shall be deemed to be practicing as a dental hygienist within the meaning of sections 150A.01 to 150A.12:

(1) who provides care that is educational, preventive, and therapeutic through observation, assessment, evaluation, counseling, and therapeutic services to establish and maintain oral health;

(2) who evaluates patient health status through review of medical and dental histories, assesses and plans dental hygiene care needs, performs a prophylaxis including complete removal of calciferous deposits, accretions and stains by scaling, polishing, and performs root planing and debridement;

(3) who administers local anesthesia and nitrous oxide inhalation analgesia; or

(4) who provides other related services as permitted by the rules of the board.

Subd. 1b. Practice of dental therapy. A person shall be deemed to be practicing as a dental therapist within the meaning of this chapter who:

(1) works under the supervision of a Minnesota-licensed dentist under a collaborative management agreement as specified under section 150A.105;

(2) practices in settings that serve low-income, uninsured, and underserved patients or are located in dental health professional shortage areas; and

(3) provides oral health care services, including preventive, oral evaluation and assessment, educational, palliative, therapeutic, and restorative services as authorized under sections 150A.105 and 150A.106 and within the context of a collaborative management agreement.

Subd. 2. Exemptions and exceptions of certain practices and operations. Sections 150A.01 to 150A.12 do not apply to:

(1) the practice of dentistry or dental hygiene in any branch of the armed services of the United States, the United States Public Health Service, or the United States Veterans Administration;

(2) the practice of dentistry, dental hygiene, or dental assisting by undergraduate dental students, dental therapy students, dental hygiene students, and dental assisting students of the University of Minnesota, schools of dental hygiene, schools with a dental therapy education program, or schools of dental assisting approved by the board, when acting under the indirect supervision of a Minnesota licensed dentist and under the instruction of a licensed dentist, licensed dental therapist, licensed dental hygienist, or licensed dental assistant;

(3) the practice of dentistry by licensed dentists of other states or countries while appearing as clinicians under the auspices of a duly approved dental school or college, or a reputable dental society, or a reputable dental study club composed of dentists;

(4) the actions of persons while they are taking examinations for licensure administered or approved by the board pursuant to sections 150A.03, subdivision 1, and 150A.06, subdivisions 1, 2, and 2a;

(5) the practice of dentistry by dentists and dental hygienists licensed by other states during their functioning as examiners responsible for conducting licensure examinations administered by regional and national testing agencies with whom the board is authorized to affiliate and participate under section 150A.03, subdivision 1, and the practice of dentistry by the regional and national testing agencies during their administering examinations pursuant to section 150A.03, subdivision 1;

(6) the use of x-rays or other diagnostic imaging modalities for making radiographs or other similar records in a hospital under the supervision of a physician or dentist or by a person who is credentialed to use diagnostic imaging modalities or x-ray machines for dental treatment, roentgenograms, or dental diagnostic purposes by a credentialing agency other than the Board of Dentistry; or

(7) the service, other than service performed directly upon the person of a patient, of constructing, altering, repairing, or duplicating any denture, partial denture, crown, bridge, splint, orthodontic, prosthetic, or other dental appliance, when performed according to a written work order from a licensed dentist or a licensed advanced dental therapist in accordance with section 150A.10, subdivision 3.

History: 1969 c 974 s 5; 1981 c 102 s 1; 1983 c 29 s 1; 1983 c 70 s 3; 1986 c 444; 1993 c 84 s 3; 1996 c 273 s 1; 2009 c 95 art 3 s 3,4; 2009 c 159 s 42



Section 150A.055 — ADMINISTRATION OF INFLUENZA IMMUNIZATIONS.

Subdivision 1. Practice of dentistry. A person licensed to practice dentistry under sections 150A.01 to 150A.14 shall be deemed to be practicing dentistry while participating in the administration of an influenza vaccination.

Subd. 2. Qualified dentists. (a) The influenza immunization shall be administered only to patients 19 years of age and older and only by licensed dentists who:

(1) have immediate access to emergency response equipment, including but not limited to oxygen administration equipment, epinephrine, and other allergic reaction response equipment; and

(2) are trained in or have successfully completed a program approved by the Minnesota Board of Dentistry, specifically for the administration of immunizations. The training or program must include:

(i) educational material on the disease of influenza and vaccination as prevention of the disease;

(ii) contraindications and precautions;

(iii) intramuscular administration;

(iv) communication of risk and benefits of influenza vaccination and legal requirements involved;

(v) reporting of adverse events;

(vi) documentation required by federal law; and

(vii) storage and handling of vaccines.

(b) Any dentist giving influenza vaccinations under this section shall comply with guidelines established by the federal Advisory Committee on Immunization Practices relating to vaccines and immunizations, which includes, but is not limited to, vaccine storage and handling, vaccine administration and documentation, and vaccine contraindications and precautions.

Subd. 3. Coordination of care. After a dentist qualified under subdivision 2 has administered an influenza vaccine to a patient, the dentist shall report the administration of the immunization to the Minnesota Immunization Information Connection or otherwise notify the patient's primary physician or clinic of the administration of the immunization.

History: 2014 c 291 art 2 s 1



Section 150A.06 — LICENSURE.

Subdivision 1. Dentists. A person of good moral character who has graduated from a dental program accredited by the Commission on Dental Accreditation, having submitted an application and fee as prescribed by the board, may be examined by the board or by an agency pursuant to section 150A.03, subdivision 1, in a manner to test the applicant's fitness to practice dentistry. A graduate of a dental college in another country must not be disqualified from examination solely because of the applicant's foreign training if the board determines that the training is equivalent to or higher than that provided by a dental college accredited by the Commission on Dental Accreditation. In the case of examinations conducted pursuant to section 150A.03, subdivision 1, applicants shall take the examination prior to applying to the board for licensure. The examination shall include an examination of the applicant's knowledge of the laws of Minnesota relating to dentistry and the rules of the board. An applicant is ineligible to retake the clinical examination required by the board after failing it twice until further education and training are obtained as specified by the board by rule. A separate, nonrefundable fee may be charged for each time a person applies. An applicant who passes the examination in compliance with subdivision 2b, abides by professional ethical conduct requirements, and meets all other requirements of the board shall be licensed to practice dentistry and granted a general dentist license by the board.

Subd. 1a. Faculty dentists. (a) Faculty members of a school of dentistry must be licensed in order to practice dentistry as defined in section 150A.05. The board may issue to members of the faculty of a school of dentistry a license designated as either a "limited faculty license" or a "full faculty license" entitling the holder to practice dentistry within the terms described in paragraph (b) or (c). The dean of a school of dentistry and program directors of a Minnesota dental hygiene or dental assisting school accredited by the Commission on Dental Accreditation shall certify to the board those members of the school's faculty who practice dentistry but are not licensed to practice dentistry in Minnesota. A faculty member who practices dentistry as defined in section 150A.05, before beginning duties in a school of dentistry or a dental hygiene or dental assisting school, shall apply to the board for a limited or full faculty license. Pursuant to Minnesota Rules, chapter 3100, and at the discretion of the board, a limited faculty license must be renewed annually and a full faculty license must be renewed biennially. The faculty applicant shall pay a nonrefundable fee set by the board for issuing and renewing the faculty license. The faculty license is valid during the time the holder remains a member of the faculty of a school of dentistry or a dental hygiene or dental assisting school and subjects the holder to this chapter.

(b) The board may issue to dentist members of the faculty of a Minnesota school of dentistry, dental hygiene, or dental assisting accredited by the Commission on Dental Accreditation, a license designated as a limited faculty license entitling the holder to practice dentistry within the school and its affiliated teaching facilities, but only for the purposes of teaching or conducting research. The practice of dentistry at a school facility for purposes other than teaching or research is not allowed unless the dentist was a faculty member on August 1, 1993.

(c) The board may issue to dentist members of the faculty of a Minnesota school of dentistry, dental hygiene, or dental assisting accredited by the Commission on Dental Accreditation a license designated as a full faculty license entitling the holder to practice dentistry within the school and its affiliated teaching facilities and elsewhere if the holder of the license is employed 50 percent time or more by the school in the practice of teaching or research, and upon successful review by the board of the applicant's qualifications as described in subdivisions 1, 1c, and 4 and board rule. The board, at its discretion, may waive specific licensing prerequisites.

Subd. 1b. Resident dentists. A person who is a graduate of a dental school and is an enrolled graduate student or student of an accredited advanced dental education program and who is not licensed to practice dentistry in the state shall obtain from the board a license to practice dentistry as a resident dentist. The license must be designated "resident dentist license" and authorizes the licensee to practice dentistry only under the supervision of a licensed dentist. A University of Minnesota School of Dentistry dental resident holding a resident dentist license is eligible for enrollment in medical assistance, as provided under section 256B.0625, subdivision 9b. A resident dentist license must be renewed annually pursuant to the board's rules. An applicant for a resident dentist license shall pay a nonrefundable fee set by the board for issuing and renewing the license. The requirements of sections 150A.01 to 150A.21 apply to resident dentists except as specified in rules adopted by the board. A resident dentist license does not qualify a person for licensure under subdivision 1.

Subd. 1c. Specialty dentists. (a) The board may grant one or more specialty licenses in the specialty areas of dentistry that are recognized by the Commission on Dental Accreditation.

(b) An applicant for a specialty license shall:

(1) have successfully completed a postdoctoral specialty program accredited by the Commission on Dental Accreditation, or have announced a limitation of practice before 1967;

(2) have been certified by a specialty board approved by the Minnesota Board of Dentistry, or provide evidence of having passed a clinical examination for licensure required for practice in any state or Canadian province, or in the case of oral and maxillofacial surgeons only, have a Minnesota medical license in good standing;

(3) have been in active practice or a postdoctoral specialty education program or United States government service at least 2,000 hours in the 36 months prior to applying for a specialty license;

(4) if requested by the board, be interviewed by a committee of the board, which may include the assistance of specialists in the evaluation process, and satisfactorily respond to questions designed to determine the applicant's knowledge of dental subjects and ability to practice;

(5) if requested by the board, present complete records on a sample of patients treated by the applicant. The sample must be drawn from patients treated by the applicant during the 36 months preceding the date of application. The number of records shall be established by the board. The records shall be reasonably representative of the treatment typically provided by the applicant for each specialty area;

(6) at board discretion, pass a board-approved English proficiency test if English is not the applicant's primary language;

(7) pass all components of the National Board Dental Examinations;

(8) pass the Minnesota Board of Dentistry jurisprudence examination;

(9) abide by professional ethical conduct requirements; and

(10) meet all other requirements prescribed by the Board of Dentistry.

(c) The application must include:

(1) a completed application furnished by the board;

(2) at least two character references from two different dentists for each specialty area, one of whom must be a dentist practicing in the same specialty area, and the other from the director of each specialty program attended;

(3) a licensed physician's statement attesting to the applicant's physical and mental condition;

(4) a statement from a licensed ophthalmologist or optometrist attesting to the applicant's visual acuity;

(5) a nonrefundable fee; and

(6) a notarized, unmounted passport-type photograph, three inches by three inches, taken not more than six months before the date of application.

(d) A specialty dentist holding one or more specialty licenses is limited to practicing in the dentist's designated specialty area or areas. The scope of practice must be defined by each national specialty board recognized by the Commission on Dental Accreditation.

(e) A specialty dentist holding a general dental license is limited to practicing in the dentist's designated specialty area or areas if the dentist has announced a limitation of practice. The scope of practice must be defined by each national specialty board recognized by the Commission on Dental Accreditation.

(f) All specialty dentists who have fulfilled the specialty dentist requirements and who intend to limit their practice to a particular specialty area or areas may apply for one or more specialty licenses.

Subd. 1d. Dental therapists. A person of good moral character who has graduated with a baccalaureate degree or a master's degree from a dental therapy education program that has been approved by the board or accredited by the Commission on Dental Accreditation or another board-approved national accreditation organization may apply for licensure.

The applicant must submit an application and fee as prescribed by the board and a diploma or certificate from a dental therapy education program. Prior to being licensed, the applicant must pass a comprehensive, competency-based clinical examination that is approved by the board and administered independently of an institution providing dental therapy education. The applicant must also pass an examination testing the applicant's knowledge of the Minnesota laws and rules relating to the practice of dentistry. An applicant who has failed the clinical examination twice is ineligible to retake the clinical examination until further education and training are obtained as specified by the board. A separate, nonrefundable fee may be charged for each time a person applies. An applicant who passes the examination in compliance with subdivision 2b, abides by professional ethical conduct requirements, and meets all the other requirements of the board shall be licensed as a dental therapist.

Subd. 1e. Resident dental providers. A person who is a graduate of an undergraduate program and is an enrolled graduate student of an advanced dental education program shall obtain from the board a license to practice as a resident dental hygienist or dental therapist. The license must be designated "resident dental provider license" and authorizes the licensee to practice only under the supervision of a licensed dentist or licensed dental therapist. A resident dental provider license must be renewed annually by the board. An applicant for a resident dental provider license shall pay a nonrefundable fee set by the board for issuing and renewing the license. The requirements of sections 150A.01 to 150A.21 apply to resident dental providers except as specified in rules adopted by the board. A resident dental provider license does not qualify a person for licensure under subdivision 1d or 2.

Subd. 2. Dental hygienists. A person of good moral character, who has graduated from a dental hygiene program accredited by the Commission on Dental Accreditation and established in an institution accredited by an agency recognized by the United States Department of Education to offer college-level programs, may apply for licensure. The dental hygiene program must provide a minimum of two academic years of dental hygiene education. The applicant must submit an application and fee as prescribed by the board and a diploma or certificate of dental hygiene. Prior to being licensed, the applicant must pass the National Board of Dental Hygiene examination and a board approved examination designed to determine the applicant's clinical competency. In the case of examinations conducted pursuant to section 150A.03, subdivision 1, applicants shall take the examination before applying to the board for licensure. The applicant must also pass an examination testing the applicant's knowledge of the laws of Minnesota relating to the practice of dentistry and of the rules of the board. An applicant is ineligible to retake the clinical examination required by the board after failing it twice until further education and training are obtained as specified by board rule. A separate, nonrefundable fee may be charged for each time a person applies. An applicant who passes the examination in compliance with subdivision 2b, abides by professional ethical conduct requirements, and meets all the other requirements of the board shall be licensed as a dental hygienist.

Subd. 2a. Licensed dental assistant. A person of good moral character, who has graduated from a dental assisting program accredited by the Commission on Dental Accreditation, may apply for licensure. The applicant must submit an application and fee as prescribed by the board and the diploma or certificate of dental assisting. In the case of examinations conducted pursuant to section 150A.03, subdivision 1, applicants shall take the examination before applying to the board for licensure. The examination shall include an examination of the applicant's knowledge of the laws of Minnesota relating to dentistry and the rules of the board. An applicant is ineligible to retake the licensure examination required by the board after failing it twice until further education and training are obtained as specified by board rule. A separate, nonrefundable fee may be charged for each time a person applies. An applicant who passes the examination in compliance with subdivision 2b, abides by professional ethical conduct requirements, and meets all the other requirements of the board shall be licensed as a dental assistant.

Subd. 2b. Examination. When the Board of Dentistry administers the examination for licensure, only those board members or board-appointed deputy examiners qualified for the particular examination may administer it. An examination which the board requires as a condition of licensure must have been taken within the five years before the board receives the application for licensure.

Subd. 2c. Guest license. (a) The board shall grant a guest license to practice as a dentist, dental hygienist, or licensed dental assistant if the following conditions are met:

(1) the dentist, dental hygienist, or dental assistant is currently licensed in good standing in another United States jurisdiction;

(2) the dentist, dental hygienist, or dental assistant is currently engaged in the practice of that person's respective profession in another United States jurisdiction;

(3) the dentist, dental hygienist, or dental assistant will limit that person's practice to a public health setting in Minnesota that (i) is approved by the board; (ii) was established by a nonprofit organization that is tax exempt under chapter 501(c)(3) of the Internal Revenue Code of 1986; and (iii) provides dental care to patients who have difficulty accessing dental care;

(4) the dentist, dental hygienist, or dental assistant agrees to treat indigent patients who meet the eligibility criteria established by the clinic; and

(5) the dentist, dental hygienist, or dental assistant has applied to the board for a guest license and has paid a nonrefundable license fee to the board not to exceed $75.

(b) A guest license must be renewed annually with the board and an annual renewal fee not to exceed $75 must be paid to the board. Guest licenses expire on December 31 of each year.

(c) A dentist, dental hygienist, or dental assistant practicing under a guest license under this subdivision shall have the same obligations as a dentist, dental hygienist, or dental assistant who is licensed in Minnesota and shall be subject to the laws and rules of Minnesota and the regulatory authority of the board. If the board suspends or revokes the guest license of, or otherwise disciplines, a dentist, dental hygienist, or dental assistant practicing under this subdivision, the board shall promptly report such disciplinary action to the dentist's, dental hygienist's, or dental assistant's regulatory board in the jurisdictions in which they are licensed.

(d) The board may grant a guest license to a dentist, dental hygienist, or dental assistant licensed in another United States jurisdiction to provide dental care to patients on a voluntary basis without compensation for a limited period of time. The board shall not assess a fee for the guest license for volunteer services issued under this paragraph.

The board shall issue a guest license for volunteer services if:

(1) the board determines that the applicant's services will provide dental care to patients who have difficulty accessing dental care;

(2) the care will be provided without compensation; and

(3) the applicant provides adequate proof of the status of all licenses to practice in other jurisdictions. The board may require such proof on an application form developed by the board.

The guest license for volunteer services shall limit the licensee to providing dental care services for a period of time not to exceed ten days in a calendar year. Guest licenses expire on December 31 of each year.

The holder of a guest license for volunteer services shall be subject to state laws and rules regarding dentistry and the regulatory authority of the board. The board may revoke the license of a dentist, dental hygienist, or dental assistant practicing under this subdivision or take other regulatory action against the dentist, dental hygienist, or dental assistant. If an action is taken, the board shall report the action to the regulatory board of those jurisdictions where an active license is held by the dentist, dental hygienist, or dental assistant.

Subd. 2d. Continuing education and professional development waiver. (a) The board shall grant a waiver to the continuing education requirements under this chapter for a licensed dentist, licensed dental therapist, licensed dental hygienist, or licensed dental assistant who documents to the satisfaction of the board that the dentist, dental therapist, dental hygienist, or licensed dental assistant has retired from active practice in the state and limits the provision of dental care services to those offered without compensation in a public health, community, or tribal clinic or a nonprofit organization that provides services to the indigent or to recipients of medical assistance or MinnesotaCare programs.

(b) The board may require written documentation from the volunteer and retired dentist, dental therapist, dental hygienist, or licensed dental assistant prior to granting this waiver.

(c) The board shall require the volunteer and retired dentist, dental therapist, dental hygienist, or licensed dental assistant to meet the following requirements:

(1) a licensee seeking a waiver under this subdivision must complete and document at least five hours of approved courses in infection control, medical emergencies, and medical management for the continuing education cycle; and

(2) provide documentation of current CPR certification from completion of the American Heart Association healthcare provider course or the American Red Cross professional rescuer course.

Subd. 3. Waiver of examination. (a) All or any part of the examination for dentists or dental hygienists, except that pertaining to the law of Minnesota relating to dentistry and the rules of the board, may, at the discretion of the board, be waived for an applicant who presents a certificate of having passed all components of the National Board Dental Examinations or evidence of having maintained an adequate scholastic standing as determined by the board, in dental school as to dentists, or dental hygiene school as to dental hygienists.

(b) The board shall waive the clinical examination required for licensure for any dentist applicant who is a graduate of a dental school accredited by the Commission on Dental Accreditation, who has passed all components of the National Board Dental Examinations, and who has satisfactorily completed a Minnesota-based postdoctoral general dentistry residency program (GPR) or an advanced education in general dentistry (AEGD) program after January 1, 2004. The postdoctoral program must be accredited by the Commission on Dental Accreditation, be of at least one year's duration, and include an outcome assessment evaluation assessing the resident's competence to practice dentistry. The board may require the applicant to submit any information deemed necessary by the board to determine whether the waiver is applicable.

Subd. 4. Licensure by credentials. (a) Any dentist or dental hygienist may, upon application and payment of a fee established by the board, apply for licensure based on the applicant's performance record in lieu of passing an examination approved by the board according to section 150A.03, subdivision 1, and be interviewed by the board to determine if the applicant:

(1) has passed all components of the National Board Dental Examinations;

(2) has been in active practice at least 2,000 hours within 36 months of the application date, or passed a board-approved reentry program within 36 months of the application date;

(3) currently has a license in another state or Canadian province and is not subject to any pending or final disciplinary action, or if not currently licensed, previously had a license in another state or Canadian province in good standing that was not subject to any final or pending disciplinary action at the time of surrender;

(4) is of good moral character and abides by professional ethical conduct requirements;

(5) at board discretion, has passed a board-approved English proficiency test if English is not the applicant's primary language; and

(6) meets other credentialing requirements specified in board rule.

(b) An applicant who fulfills the conditions of this subdivision and demonstrates the minimum knowledge in dental subjects required for licensure under subdivision 1 or 2 must be licensed to practice the applicant's profession.

(c) If the applicant does not demonstrate the minimum knowledge in dental subjects required for licensure under subdivision 1 or 2, the application must be denied. When denying a license, the board may notify the applicant of any specific remedy that the applicant could take which, when passed, would qualify the applicant for licensure. A denial does not prohibit the applicant from applying for licensure under subdivision 1 or 2.

(d) A candidate whose application has been denied may appeal the decision to the board according to subdivision 4a.

Subd. 4a. Appeal of denial of application. A person whose application for licensure by credentials has been denied may appeal the decision to the board. The board shall establish an appeals process and inform a denied candidate of the right to appeal and the process for filing the appeal.

Subd. 5. Fraud in securing licenses. Every person implicated in employing fraud or deception in applying for or securing a license to practice dentistry, dental hygiene, dental therapy, or dental assisting, or in annually renewing a license under sections 150A.01 to 150A.12 is guilty of a gross misdemeanor.

Subd. 6. Display of name and certificates. (a) The initial license and subsequent renewal certificate of every dentist, dental therapist, dental hygienist, or dental assistant shall be conspicuously displayed in every office in which that person practices, in plain sight of patients. When available from the board, the board shall allow the display of a wallet-sized initial license and wallet-sized subsequent renewal certificate only at nonprimary practice locations instead of displaying an original-sized initial license and subsequent renewal certificate.

(b) Near or on the entrance door to every office where dentistry is practiced, the name of each dentist practicing there, as inscribed on the current license certificate, shall be displayed in plain sight.

Subd. 7. [Repealed, 1989 c 285 s 7]

Subd. 7. Additional remedies for licensure. On a case-by-case basis, for initial or renewal of licensure, the board may add additional remedies for deficiencies found based on the applicant's performance, character, and education.

Subd. 8. Licensure by credentials. (a) Any dental assistant may, upon application and payment of a fee established by the board, apply for licensure based on an evaluation of the applicant's education, experience, and performance record in lieu of completing a board-approved dental assisting program for expanded functions as defined in rule, and may be interviewed by the board to determine if the applicant:

(1) has graduated from an accredited dental assisting program accredited by the Commission on Dental Accreditation, or is currently certified by the Dental Assisting National Board;

(2) is not subject to any pending or final disciplinary action in another state or Canadian province, or if not currently certified or registered, previously had a certification or registration in another state or Canadian province in good standing that was not subject to any final or pending disciplinary action at the time of surrender;

(3) is of good moral character and abides by professional ethical conduct requirements;

(4) at board discretion, has passed a board-approved English proficiency test if English is not the applicant's primary language; and

(5) has met all expanded functions curriculum equivalency requirements of a Minnesota board-approved dental assisting program.

(b) The board, at its discretion, may waive specific licensure requirements in paragraph (a).

(c) An applicant who fulfills the conditions of this subdivision and demonstrates the minimum knowledge in dental subjects required for licensure under subdivision 2a must be licensed to practice the applicant's profession.

(d) If the applicant does not demonstrate the minimum knowledge in dental subjects required for licensure under subdivision 2a, the application must be denied. If licensure is denied, the board may notify the applicant of any specific remedy that the applicant could take which, when passed, would qualify the applicant for licensure. A denial does not prohibit the applicant from applying for licensure under subdivision 2a.

(e) A candidate whose application has been denied may appeal the decision to the board according to subdivision 4a.

Subd. 9. Graduates of nonaccredited dental programs. A graduate of a nonaccredited dental program who successfully completes the clinical licensure examination, and meets all other applicant requirements of the board shall be licensed to practice dentistry and granted a limited general dentist license by the board. The board shall place limitations on the licensee's authority to practice by requiring the licensee to practice under the general supervision of a Minnesota-licensed dentist approved by the board. A person licensed under this subdivision must practice for three consecutive years in Minnesota pursuant to a written agreement, approved by the board, between the licensee and a Minnesota-licensed dentist who may limit the types of services authorized. At the conclusion of the three-year period, the board shall grant an unlimited license without further restrictions if all supervising dentists who had entered into written agreements with the licensee during any part of the three-year period recommend unlimited licensure, and if no corrective action or disciplinary action has been taken by the board against the licensee.

History: 1969 c 974 s 6; 1976 c 222 s 76; 1976 c 263 s 3-5; 1978 c 770 s 2-5; 1979 c 50 s 15; 1980 c 596 s 1-3; 1982 c 424 s 130; 1983 c 70 s 4; 1986 c 444; 1989 c 285 s 3; 1993 c 84 s 4-7; 1996 c 273 s 2; 2001 c 37 s 1; 2002 c 370 s 1; 1Sp2003 c 5 s 1-3,11; 2004 c 279 art 7 s 1; 2005 c 147 art 4 s 2; 2008 c 326 art 1 s 5,47; 2009 c 95 art 3 s 5-9; 2009 c 159 s 43-50; 2012 c 180 s 1-5; 2013 c 125 art 1 s 36; 2014 c 291 art 4 s 28-36; 2015 c 71 art 11 s 2; 2016 c 158 art 2 s 39



Section 150A.08 — LICENSURE AND REGISTRATION ACTIONS.

Subdivision 1. Grounds. The board may refuse or by order suspend or revoke, limit or modify by imposing conditions it deems necessary, the license of a dentist, dental therapist, dental hygienist, or dental assisting upon any of the following grounds:

(1) fraud or deception in connection with the practice of dentistry or the securing of a license certificate;

(2) conviction, including a finding or verdict of guilt, an admission of guilt, or a no contest plea, in any court of a felony or gross misdemeanor reasonably related to the practice of dentistry as evidenced by a certified copy of the conviction;

(3) conviction, including a finding or verdict of guilt, an admission of guilt, or a no contest plea, in any court of an offense involving moral turpitude as evidenced by a certified copy of the conviction;

(4) habitual overindulgence in the use of intoxicating liquors;

(5) improper or unauthorized prescription, dispensing, administering, or personal or other use of any legend drug as defined in chapter 151, of any chemical as defined in chapter 151, or of any controlled substance as defined in chapter 152;

(6) conduct unbecoming a person licensed to practice dentistry, dental therapy, dental hygiene, or dental assisting, or conduct contrary to the best interest of the public, as such conduct is defined by the rules of the board;

(7) gross immorality;

(8) any physical, mental, emotional, or other disability which adversely affects a dentist's, dental therapist's, dental hygienist's, or dental assistant's ability to perform the service for which the person is licensed;

(9) revocation or suspension of a license or equivalent authority to practice, or other disciplinary action or denial of a license application taken by a licensing or credentialing authority of another state, territory, or country as evidenced by a certified copy of the licensing authority's order, if the disciplinary action or application denial was based on facts that would provide a basis for disciplinary action under this chapter and if the action was taken only after affording the credentialed person or applicant notice and opportunity to refute the allegations or pursuant to stipulation or other agreement;

(10) failure to maintain adequate safety and sanitary conditions for a dental office in accordance with the standards established by the rules of the board;

(11) employing, assisting, or enabling in any manner an unlicensed person to practice dentistry;

(12) failure or refusal to attend, testify, and produce records as directed by the board under subdivision 7;

(13) violation of, or failure to comply with, any other provisions of sections 150A.01 to 150A.12, the rules of the Board of Dentistry, or any disciplinary order issued by the board, sections 144.291 to 144.298 or 595.02, subdivision 1, paragraph (d), or for any other just cause related to the practice of dentistry. Suspension, revocation, modification or limitation of any license shall not be based upon any judgment as to therapeutic or monetary value of any individual drug prescribed or any individual treatment rendered, but only upon a repeated pattern of conduct;

(14) knowingly providing false or misleading information that is directly related to the care of that patient unless done for an accepted therapeutic purpose such as the administration of a placebo; or

(15) aiding suicide or aiding attempted suicide in violation of section 609.215 as established by any of the following:

(i) a copy of the record of criminal conviction or plea of guilty for a felony in violation of section 609.215, subdivision 1 or 2;

(ii) a copy of the record of a judgment of contempt of court for violating an injunction issued under section 609.215, subdivision 4;

(iii) a copy of the record of a judgment assessing damages under section 609.215, subdivision 5; or

(iv) a finding by the board that the person violated section 609.215, subdivision 1 or 2. The board shall investigate any complaint of a violation of section 609.215, subdivision 1 or 2.

Subd. 2. [Repealed, 1976 c 222 s 209]

Subd. 3. Reinstatement. Any licensee whose license has been suspended or revoked may have the license reinstated or a new license issued, as the case may be, when the board deems the action is warranted.

Subd. 3a. Costs; additional penalties. (a) The board may impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive a licensee of any economic advantage gained by reason of the violation, to discourage similar violations by the licensee or any other licensee, or to reimburse the board for the cost of the investigation and proceeding, including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members.

(b) In addition to costs and penalties imposed under paragraph (a), the board may also:

(1) order the dentist, dental therapist, dental hygienist, or dental assistant to provide unremunerated service;

(2) censure or reprimand the dentist, dental therapist, dental hygienist, or dental assistant; or

(3) any other action as allowed by law and justified by the facts of the case.

Subd. 4. Records. The executive secretary of the board shall keep a record of all licenses and registration certificates issued, suspended, or revoked.

Subd. 5. Medical examinations. If the board has probable cause to believe that a dentist, dental therapist, dental hygienist, dental assistant, or applicant engages in acts described in subdivision 1, clause (4) or (5), or has a condition described in subdivision 1, clause (8), it shall direct the dentist, dental therapist, dental hygienist, assistant, or applicant to submit to a mental or physical examination or a chemical dependency assessment. For the purpose of this subdivision, every dentist, dental therapist, dental hygienist, or dental assistant licensed under this chapter or person submitting an application for a license is deemed to have given consent to submit to a mental or physical examination when directed in writing by the board and to have waived all objections in any proceeding under this section to the admissibility of the examining physician's testimony or examination reports on the ground that they constitute a privileged communication. Failure to submit to an examination without just cause may result in an application being denied or a default and final order being entered without the taking of testimony or presentation of evidence, other than evidence which may be submitted by affidavit, that the licensee or applicant did not submit to the examination. A dentist, dental therapist, dental hygienist, dental assistant, or applicant affected under this section shall at reasonable intervals be afforded an opportunity to demonstrate ability to start or resume the competent practice of dentistry or perform the duties of a dental therapist, dental hygienist, or dental assistant with reasonable skill and safety to patients. In any proceeding under this subdivision, neither the record of proceedings nor the orders entered by the board is admissible, is subject to subpoena, or may be used against the dentist, dental therapist, dental hygienist, dental assistant, or applicant in any proceeding not commenced by the board. Information obtained under this subdivision shall be classified as private pursuant to the Minnesota Government Data Practices Act.

Subd. 6. Medical records. Notwithstanding contrary provisions of sections 13.384 and 144.651 or any other statute limiting access to medical or other health data, the board may obtain medical data and health records of a licensee or applicant without the licensee's or applicant's consent if the information is requested by the board as part of the process specified in subdivision 5. The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and shall not be liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision shall be classified as private under the Minnesota Government Data Practices Act.

Subd. 7. Self-incrimination. No person is excused from attending and testifying at any proceeding initiated by the board or from producing any document before the board on the ground that the testimony or evidence required may tend to incriminate the person; but no person may be prosecuted for any crime related to the matter about which the person testifies or produces evidence required or requested by the board if the person first claims a privilege against self-incrimination. This immunity from criminal prosecution does not apply to prosecution for perjury or contempt committed in testifying or producing the evidence.

Subd. 8. Suspension of license. In addition to any other remedy provided by law, the board may, through its designated board members pursuant to section 214.10, subdivision 2, temporarily suspend a license without a hearing if the board finds that the licensee has violated a statute or rule which the board is empowered to enforce and continued practice by the licensee would create an imminent risk of harm to others. The suspension shall take effect upon written notice to the licensee served by first class mail specifying the statute or rule violated, and the time, date, and place of the hearing before the board. If the notice is returned by the post office, the notice shall be effective upon reasonable attempts to locate and serve the licensee. Within ten days of service of the notice, the board shall hold a hearing before its own members on the sole issue of whether there is a reasonable basis to continue, modify, or lift the suspension. Evidence presented by the board or licensee shall be in affidavit form only. The licensee or counsel of the licensee may appear for oral argument. Within five working days after the hearing, the board shall issue its order and, if the suspension is continued, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act within 45 days of issuance of the order. The administrative law judge shall issue a report within 30 days of the closing of the contested case hearing record. The board shall issue a final order within 30 days of receiving that report. The board may allow a person who was licensed by any state to practice dentistry and whose license has been suspended to practice dentistry under the supervision of a licensed dentist for the purpose of demonstrating competence and eligibility for reinstatement.

Subd. 9. Tax clearance certificate. (a) In addition to the grounds provided in subdivision 1 and notwithstanding subdivision 3, the board may not issue or renew a license to practice dentistry if the commissioner of revenue notifies the board and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The board may issue or renew the license only if (1) the commissioner of revenue issues a tax clearance certificate and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the board. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivision 8, when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) The board shall require all licensees or applicants for a license to practice dentistry to provide their Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants for a license to practice dentistry including the name and address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

History: 1969 c 974 s 8; 1976 c 222 s 77; 1976 c 263 s 6; 1978 c 770 s 6; 1983 c 70 s 5-10; 1984 c 608 s 1; 1984 c 640 s 32; 1984 c 654 art 5 s 58; 1986 c 444; 1Sp1986 c 1 art 7 s 9; 1989 c 184 art 2 s 6; 1992 c 559 art 1 s 5; 1992 c 577 s 4; 1993 c 84 s 8; 1999 c 227 s 22; 2003 c 66 s 6,7; 2004 c 279 art 7 s 2; 2007 c 147 art 10 s 15; 2009 c 95 art 3 s 10-12; 2009 c 159 s 51-56



Section 150A.081 — ACCESS TO MEDICAL DATA.

Subdivision 1. Access to data on licensee. When the board has probable cause to believe that a licensee's condition meets a ground listed in section 150A.08, subdivision 1, clause (4) or (8), it may, notwithstanding sections 13.384, 144.651, or any other law limiting access to medical data, obtain medical or health records on the licensee without the licensee's consent. The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency. A provider, insurance company, or government agency shall comply with a written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released under the written request, unless the information is false and the entity providing the information knew, or had reason to believe, the information was false.

Subd. 2. Access to data on patients. The board has access to medical records of a patient treated by a licensee under review if the patient signs a written consent permitting access. If the patient has not given consent, the licensee must delete data from which a patient may be identified before releasing medical records to the board.

Subd. 3. Data classification; release of certain health data not required. Information obtained under this section is classified as private data on individuals under chapter 13. Under this section, the commissioner of health is not required to release health data collected and maintained under section 13.3805, subdivision 2.

History: 1992 c 559 art 1 s 6; 1996 c 440 art 1 s 39; 1999 c 227 s 22; 2007 c 147 art 10 s 15; 2009 c 159 s 57



Section 150A.09 — REGISTRATION OF LICENSES AND REGISTRATION CERTIFICATES.

Subdivision 1. Registration information and procedure. On or before the license certificate expiration date every licensed dentist, dental therapist, dental hygienist, and dental assistant shall transmit to the executive secretary of the board, pertinent information required by the board, together with the fee established by the board. At least 30 days before a license certificate expiration date, the board shall send a written notice stating the amount and due date of the fee and the information to be provided to every licensed dentist, dental therapist, dental hygienist, and dental assistant.

Subd. 2. [Repealed, 1976 c 222 s 209]

Subd. 3. Current address, change of address. Every dentist, dental therapist, dental hygienist, and dental assistant shall maintain with the board a correct and current mailing address and electronic mail address. For dentists engaged in the practice of dentistry, the postal address shall be that of the location of the primary dental practice. Within 30 days after changing postal or electronic mail addresses, every dentist, dental therapist, dental hygienist, and dental assistant shall provide the board written notice of the new address either personally or by first class mail.

Subd. 4. Duplicate certificates. Duplicate licenses or duplicate certificates of license renewal may be issued by the board upon satisfactory proof of the need for the duplicates and upon payment of the fee established by the board.

Subd. 5. Late fee. A late fee established by the board shall be paid if the information and fee required by subdivision 1 is not received by the executive secretary of the board on or before the registration or license renewal date.

Subd. 6. [Repealed, 2009 c 159 s 112]

History: 1969 c 974 s 9; 1976 c 222 s 78,79; 1976 c 263 s 7,8; 1978 c 674 s 16; 1978 c 770 s 7,8; 1980 c 596 s 4; 1983 c 70 s 11; 2004 c 279 art 7 s 3; 2009 c 95 art 3 s 13,14; 2009 c 159 s 58,59; 2012 c 180 s 6



Section 150A.091 — FEES.

Subdivision 1. Fee refunds. No fee may be refunded for any reason.

Subd. 2. Application fees. Each applicant shall submit with a license, advanced dental therapist certificate, or permit application a nonrefundable fee in the following amounts in order to administratively process an application:

(1) dentist, $140;

(2) full faculty dentist, $140;

(3) limited faculty dentist, $140;

(4) resident dentist or dental provider, $55;

(5) advanced dental therapist, $100;

(6) dental therapist, $100;

(7) dental hygienist, $55;

(8) licensed dental assistant, $55; and

(9) dental assistant with a permit as described in Minnesota Rules, part 3100.8500, subpart 3, $15.

Subd. 3. Initial license or permit fees. Along with the application fee, each of the following applicants shall submit a separate initial license or permit fee. The initial fee shall be established by the board not to exceed the following nonrefundable fee amounts:

(1) dentist or full faculty dentist, $168;

(2) dental therapist, $120;

(3) dental hygienist, $60;

(4) licensed dental assistant, $36; and

(5) dental assistant with a permit as described in Minnesota Rules, part 3100.8500, subpart 3, $12.

Subd. 4. Annual license fees. Each limited faculty or resident dentist shall submit with an annual license renewal application a fee established by the board not to exceed the following amounts:

(1) limited faculty dentist, $168; and

(2) resident dentist or dental provider, $85.

Subd. 5. Biennial license or permit fees. Each of the following applicants shall submit with a biennial license or permit renewal application a fee as established by the board, not to exceed the following amounts:

(1) dentist or full faculty dentist, $475;

(2) dental therapist, $300;

(3) dental hygienist, $200;

(4) licensed dental assistant, $150; and

(5) dental assistant with a permit as described in Minnesota Rules, part 3100.8500, subpart 3, $24.

Subd. 6. Annual license late fee. Applications for renewal of any license received after the time specified in Minnesota Rules, part 3100.1750, must be assessed a late fee equal to 50 percent of the annual renewal fee.

Subd. 7. Biennial license or permit late fee. Applications for renewal of any license or permit received after the time specified in Minnesota Rules, part 3100.1700, must be assessed a late fee equal to 25 percent of the biennial renewal fee.

Subd. 8. Duplicate license or certificate fee. Each applicant shall submit, with a request for issuance of a duplicate of the original license, or of an annual or biennial renewal certificate for a license or permit, a fee in the following amounts:

(1) original dentist, full faculty dentist, dental therapist, dental hygiene, or dental assistant license, $35;

(2) annual or biennial renewal certificates, $10; and

(3) wallet-sized license and renewal certificate, $15.

Subd. 9. Licensure by credentials. Each applicant for licensure as a dentist, dental hygienist, or dental assistant by credentials pursuant to section 150A.06, subdivisions 4 and 8, and Minnesota Rules, part 3100.1400, shall submit with the license application a fee in the following amounts:

(1) dentist, $725;

(2) dental hygienist, $175; and

(3) dental assistant, $35.

Subd. 9a. Credential review; nonaccredited dental institution. Applicants who have graduated from a nonaccredited dental college desiring licensure as a dentist pursuant to section 150A.06, subdivision 1, shall submit an application for credential review and an application fee not to exceed the amount of $200.

Subd. 9b. Limited general license. Each applicant for licensure as a limited general dentist pursuant to section 150A.06, subdivision 9, shall submit the applicable fees established by the board not to exceed the following amounts:

(1) initial limited general license application, $140;

(2) annual limited general license renewal application, $155; and

(3) late fee assessment for renewal application equal to 50 percent of the annual limited general license renewal fee.

Subd. 9c. Temporary permit. Applications for a temporary military permit in accordance with section 197.4552 shall submit a fee not to exceed the amount of $250.

Subd. 10. Reinstatement fee. No dentist, dental therapist, dental hygienist, or dental assistant whose license has been suspended or revoked may have the license reinstated or a new license issued until a fee has been submitted to the board in the following amounts:

(1) dentist, $140;

(2) dental therapist, $85;

(3) dental hygienist, $55; and

(4) dental assistant, $35.

Subd. 11. Certificate application fee for anesthesia/sedation. Each dentist shall submit with a general anesthesia or moderate sedation application, a contracted sedation provider application, or biennial renewal, a fee as established by the board not to exceed the following amounts:

(1) for both a general anesthesia and moderate sedation application, $400;

(2) for a general anesthesia application only, $400;

(3) for a moderate sedation application only, $400; and

(4) for a contracted sedation provider application, $400.

Subd. 11a. Certificate for anesthesia/sedation late fee. Applications for renewal of a general anesthesia or moderate sedation certificate or a contracted sedation provider certificate received after the time specified in Minnesota Rules, part 3100.3600, subparts 9 and 9b, must be assessed a late fee equal to 50 percent of the biennial renewal fee for an anesthesia/sedation certificate.

Subd. 11b. Recertification fee for anesthesia/sedation. No dentist whose general anesthesia or moderate sedation certificate has been terminated by the board or voluntarily terminated by the dentist may become recertified until a fee has been submitted to the board not to exceed the amount of $500.

Subd. 12. Duplicate certificate fee for anesthesia/sedation. Each dentist shall submit with a request for issuance of a duplicate of the original general anesthesia or moderate sedation certificate or contracted sedation provider certificate a fee in the amount of $10.

Subd. 13. On-site inspection fee. An on-site inspection fee must be paid to the individual, organization, or agency conducting the inspection and be limited to a maximum fee as determined by the board. Travel, lodging, and other expenses are not part of the on-site inspection fee.

Subd. 14. Affidavit of licensure. Each licensee shall submit with a request for an affidavit of licensure a fee in the amount of $10.

Subd. 15. Verification of licensure. Each institution or corporation shall submit with a request for verification of a license a fee in the amount of $5 for each license to be verified.

Subd. 16. Failure of professional development portfolio audit. (a) If a licensee fails a professional development portfolio audit under Minnesota Rules, part 3100.5300, the board is authorized to take the following actions:

(1) for the first failure, the board may issue a warning to the licensee;

(2) for the second failure within ten years, the board may assess a penalty of not more than $250; and

(3) for any additional failures within the ten-year period, the board may assess a penalty of not more than $1,000.

(b) In addition to the penalty fee, the board may initiate the complaint process to address multiple failed audits.

Subd. 17. Advanced dental therapy examination fee. Any dental therapist eligible to sit for the advanced dental therapy certification examination must submit with the application a fee as established by the board, not to exceed $250.

Subd. 18. Corporation or professional firm late fee. Any corporation or professional firm whose annual fee is not postmarked or otherwise received by the board by the due date of December 31 shall, in addition to the fee, submit a late fee as established by the board, not to exceed $15.

History: 2005 c 147 art 4 s 3; 2009 c 95 art 3 s 15-19; 2009 c 159 s 60-74; 1Sp2011 c 9 art 5 s 11-16; 2014 c 291 art 4 s 37-39; 2014 c 312 art 4 s 14; 2015 c 71 art 10 s 20-24



Section 150A.10 — ALLIED DENTAL PERSONNEL.

Subdivision 1. Dental hygienists. Any licensed dentist, licensed dental therapist, public institution, or school authority may obtain services from a licensed dental hygienist. The licensed dental hygienist may provide those services defined in section 150A.05, subdivision 1a. The services provided shall not include the establishment of a final diagnosis or treatment plan for a dental patient. All services shall be provided under supervision of a licensed dentist. Any licensed dentist who shall permit any dental service by a dental hygienist other than those authorized by the Board of Dentistry, shall be deemed to be violating the provisions of sections 150A.01 to 150A.12, and any unauthorized dental service by a dental hygienist shall constitute a violation of sections 150A.01 to 150A.12.

Subd. 1a. Limited authorization for dental hygienists. (a) Notwithstanding subdivision 1, a dental hygienist licensed under this chapter may be employed or retained by a health care facility, program, or nonprofit organization to perform dental hygiene services described under paragraph (b) without the patient first being examined by a licensed dentist if the dental hygienist:

(1) has been engaged in the active practice of clinical dental hygiene for not less than 2,400 hours in the past 18 months or a career total of 3,000 hours, including a minimum of 200 hours of clinical practice in two of the past three years;

(2) has entered into a collaborative agreement with a licensed dentist that designates authorization for the services provided by the dental hygienist;

(3) has documented participation in courses in infection control and medical emergencies within each continuing education cycle; and

(4) maintains current CPR certification from completion of the American Heart Association healthcare provider course or the American Red Cross professional rescuer course.

(b) The dental hygiene services authorized to be performed by a dental hygienist under this subdivision are limited to:

(1) oral health promotion and disease prevention education;

(2) removal of deposits and stains from the surfaces of the teeth;

(3) application of topical preventive or prophylactic agents, including fluoride varnishes and pit and fissure sealants;

(4) polishing and smoothing restorations;

(5) removal of marginal overhangs;

(6) performance of preliminary charting;

(7) taking of radiographs; and

(8) performance of scaling and root planing.

The dental hygienist may administer injections of local anesthetic agents or nitrous oxide inhalation analgesia as specifically delegated in the collaborative agreement with a licensed dentist. The dentist need not first examine the patient or be present. If the patient is considered medically compromised, the collaborative dentist shall review the patient record, including the medical history, prior to the provision of these services. Collaborating dental hygienists may work with unlicensed and licensed dental assistants who may only perform duties for which licensure is not required. The performance of dental hygiene services in a health care facility, program, or nonprofit organization as authorized under this subdivision is limited to patients, students, and residents of the facility, program, or organization.

(c) A collaborating dentist must be licensed under this chapter and may enter into a collaborative agreement with no more than four dental hygienists unless otherwise authorized by the board. The board shall develop parameters and a process for obtaining authorization to collaborate with more than four dental hygienists. The collaborative agreement must include:

(1) consideration for medically compromised patients and medical conditions for which a dental evaluation and treatment plan must occur prior to the provision of dental hygiene services;

(2) age- and procedure-specific standard collaborative practice protocols, including recommended intervals for the performance of dental hygiene services and a period of time in which an examination by a dentist should occur;

(3) copies of consent to treatment form provided to the patient by the dental hygienist;

(4) specific protocols for the placement of pit and fissure sealants and requirements for follow-up care to assure the efficacy of the sealants after application; and

(5) a procedure for creating and maintaining dental records for the patients that are treated by the dental hygienist. This procedure must specify where these records are to be located.

The collaborative agreement must be signed and maintained by the dentist, the dental hygienist, and the facility, program, or organization; must be reviewed annually by the collaborating dentist and dental hygienist; and must be made available to the board upon request.

(d) Before performing any services authorized under this subdivision, a dental hygienist must provide the patient with a consent to treatment form which must include a statement advising the patient that the dental hygiene services provided are not a substitute for a dental examination by a licensed dentist. If the dental hygienist makes any referrals to the patient for further dental procedures, the dental hygienist must fill out a referral form and provide a copy of the form to the collaborating dentist.

(e) For the purposes of this subdivision, a "health care facility, program, or nonprofit organization" is limited to a hospital; nursing home; home health agency; group home serving the elderly, disabled, or juveniles; state-operated facility licensed by the commissioner of human services or the commissioner of corrections; and federal, state, or local public health facility, community clinic, tribal clinic, school authority, Head Start program, or nonprofit organization that serves individuals who are uninsured or who are Minnesota health care public program recipients.

(f) For purposes of this subdivision, a "collaborative agreement" means a written agreement with a licensed dentist who authorizes and accepts responsibility for the services performed by the dental hygienist. The services authorized under this subdivision and the collaborative agreement may be performed without the presence of a licensed dentist and may be performed at a location other than the usual place of practice of the dentist or dental hygienist and without a dentist's diagnosis and treatment plan, unless specified in the collaborative agreement.

Subd. 2. Dental assistants. Every licensed dentist and dental therapist who uses the services of any unlicensed person for the purpose of assistance in the practice of dentistry or dental therapy shall be responsible for the acts of such unlicensed person while engaged in such assistance. The dentist or dental therapist shall permit the unlicensed assistant to perform only those acts which are authorized to be delegated to unlicensed assistants by the Board of Dentistry. The acts shall be performed under supervision of a licensed dentist or dental therapist. A licensed dental therapist shall not supervise more than four licensed or unlicensed dental assistants at any one practice setting. The board may permit differing levels of dental assistance based upon recognized educational standards, approved by the board, for the training of dental assistants. The board may also define by rule the scope of practice of licensed and unlicensed dental assistants. The board by rule may require continuing education for differing levels of dental assistants, as a condition to their license or authority to perform their authorized duties. Any licensed dentist or dental therapist who permits an unlicensed assistant to perform any dental service other than that authorized by the board shall be deemed to be enabling an unlicensed person to practice dentistry, and commission of such an act by an unlicensed assistant shall constitute a violation of sections 150A.01 to 150A.12.

Subd. 3. Dental technicians. Every licensed dentist and dental therapist who uses the services of any unlicensed person, other than under the dentist's or dental therapist's supervision and within the same practice setting, for the purpose of constructing, altering, repairing or duplicating any denture, partial denture, crown, bridge, splint, orthodontic, prosthetic or other dental appliance, shall be required to furnish such unlicensed person with a written work order in such form as shall be prescribed by the rules of the board. The work order shall be made in duplicate form, a duplicate copy to be retained in a permanent file of the dentist or dental therapist at the practice setting for a period of two years, and the original to be retained in a permanent file for a period of two years by the unlicensed person in that person's place of business. The permanent file of work orders to be kept by the dentist, dental therapist, or unlicensed person shall be open to inspection at any reasonable time by the board or its duly constituted agent.

Subd. 4. Restorative procedures. (a) Notwithstanding subdivisions 1, 1a, and 2, a licensed dental hygienist or licensed dental assistant may perform the following restorative procedures:

(1) place, contour, and adjust amalgam restorations;

(2) place, contour, and adjust glass ionomer;

(3) adapt and cement stainless steel crowns;

(4) place, contour, and adjust class I and class V supragingival composite restorations where the margins are entirely within the enamel; and

(5) place, contour, and adjust class II and class V supragingival composite restorations on primary teeth.

(b) The restorative procedures described in paragraph (a) may be performed only if:

(1) the licensed dental hygienist or licensed dental assistant has completed a board-approved course on the specific procedures;

(2) the board-approved course includes a component that sufficiently prepares the licensed dental hygienist or licensed dental assistant to adjust the occlusion on the newly placed restoration;

(3) a licensed dentist or licensed advanced dental therapist has authorized the procedure to be performed; and

(4) a licensed dentist or licensed advanced dental therapist is available in the clinic while the procedure is being performed.

(c) The dental faculty who teaches the educators of the board-approved courses specified in paragraph (b) must have prior experience teaching these procedures in an accredited dental education program.

History: 1969 c 974 s 10; 1976 c 263 s 9; 1986 c 444; 1996 c 273 s 3,4; 1Sp2001 c 9 art 2 s 5; 2002 c 379 art 1 s 113; 1Sp2003 c 5 s 4,5; 2005 c 147 art 4 s 4; 2009 c 95 art 3 s 20-23; 2009 c 159 s 75-77; 2014 c 291 art 4 s 40



Section 150A.105 — DENTAL THERAPIST.

Subdivision 1. General. A dental therapist licensed under this chapter shall practice under the supervision of a Minnesota-licensed dentist and under the requirements of this chapter.

Subd. 2. Limited practice settings. A dental therapist licensed under this chapter is limited to primarily practicing in settings that serve low-income, uninsured, and underserved patients or in a dental health professional shortage area.

Subd. 3. Collaborative management agreement. (a) Prior to performing any of the services authorized under this chapter, a dental therapist must enter into a written collaborative management agreement with a Minnesota-licensed dentist. A collaborating dentist is limited to entering into a collaborative agreement with no more than five dental therapists or advanced dental therapists at any one time. The agreement must include:

(1) practice settings where services may be provided and the populations to be served;

(2) any limitations on the services that may be provided by the dental therapist, including the level of supervision required by the collaborating dentist;

(3) age- and procedure-specific practice protocols, including case selection criteria, assessment guidelines, and imaging frequency;

(4) a procedure for creating and maintaining dental records for the patients that are treated by the dental therapist;

(5) a plan to manage medical emergencies in each practice setting where the dental therapist provides care;

(6) a quality assurance plan for monitoring care provided by the dental therapist, including patient care review, referral follow-up, and a quality assurance chart review;

(7) protocols for administering and dispensing medications authorized under subdivision 5, and section 150A.106, including the specific conditions and circumstance under which these medications are to be dispensed and administered;

(8) criteria relating to the provision of care to patients with specific medical conditions or complex medication histories, including requirements for consultation prior to the initiation of care;

(9) supervision criteria of dental assistants; and

(10) a plan for the provision of clinical resources and referrals in situations which are beyond the capabilities of the dental therapist.

(b) A collaborating dentist must be licensed and practicing in Minnesota. The collaborating dentist shall accept responsibility for all services authorized and performed by the dental therapist pursuant to the management agreement. Any licensed dentist who permits a dental therapist to perform a dental service other than those authorized under this section or by the board, or any dental therapist who performs an unauthorized service, violates sections 150A.01 to 150A.12.

(c) Collaborative management agreements must be signed and maintained by the collaborating dentist and the dental therapist. Agreements must be reviewed, updated, and submitted to the board on an annual basis.

Subd. 4. Scope of practice. (a) A licensed dental therapist may perform dental services as authorized under this section within the parameters of the collaborative management agreement.

(b) The services authorized to be performed by a licensed dental therapist include the oral health services, as specified in paragraphs (c) and (d), and within the parameters of the collaborative management agreement.

(c) A licensed dental therapist may perform the following services under general supervision, unless restricted or prohibited in the collaborative management agreement:

(1) oral health instruction and disease prevention education, including nutritional counseling and dietary analysis;

(2) preliminary charting of the oral cavity;

(3) making radiographs;

(4) mechanical polishing;

(5) application of topical preventive or prophylactic agents, including fluoride varnishes and pit and fissure sealants;

(6) pulp vitality testing;

(7) application of desensitizing medication or resin;

(8) fabrication of athletic mouthguards;

(9) placement of temporary restorations;

(10) fabrication of soft occlusal guards;

(11) tissue conditioning and soft reline;

(12) atraumatic restorative therapy;

(13) dressing changes;

(14) tooth reimplantation;

(15) administration of local anesthetic; and

(16) administration of nitrous oxide.

(d) A licensed dental therapist may perform the following services under indirect supervision:

(1) emergency palliative treatment of dental pain;

(2) the placement and removal of space maintainers;

(3) cavity preparation;

(4) restoration of primary and permanent teeth;

(5) placement of temporary crowns;

(6) preparation and placement of preformed crowns;

(7) pulpotomies on primary teeth;

(8) indirect and direct pulp capping on primary and permanent teeth;

(9) stabilization of reimplanted teeth;

(10) extractions of primary teeth;

(11) suture removal;

(12) brush biopsies;

(13) repair of defective prosthetic devices; and

(14) recementing of permanent crowns.

(e) For purposes of this section and section 150A.106, "general supervision" and "indirect supervision" have the meanings given in Minnesota Rules, part 3100.0100, subpart 21.

Subd. 5. Dispensing authority. (a) A licensed dental therapist may dispense and administer the following drugs within the parameters of the collaborative management agreement and within the scope of practice of the dental therapist: analgesics, anti-inflammatories, and antibiotics.

(b) The authority to dispense and administer shall extend only to the categories of drugs identified in this subdivision, and may be further limited by the collaborative management agreement.

(c) The authority to dispense includes the authority to dispense sample drugs within the categories identified in this subdivision if dispensing is permitted by the collaborative management agreement.

(d) A licensed dental therapist is prohibited from dispensing or administering a narcotic drug as defined in section 152.01, subdivision 10.

Subd. 6. Application of other laws. A licensed dental therapist authorized to practice under this chapter is not in violation of section 150A.05 as it relates to the unauthorized practice of dentistry if the practice is authorized under this chapter and is within the parameters of the collaborative management agreement.

Subd. 7. Use of dental assistants. (a) A licensed dental therapist may supervise dental assistants to the extent permitted in the collaborative management agreement and according to section 150A.10, subdivision 2.

(b) Notwithstanding paragraph (a), a licensed dental therapist is limited to supervising no more than four licensed dental assistants or nonlicensed dental assistants at any one practice setting.

Subd. 8. Definitions. (a) For the purposes of this section, the following definitions apply.

(b) "Practice settings that serve the low-income and underserved" mean:

(1) critical access dental provider settings as designated by the commissioner of human services under section 256B.76, subdivision 4;

(2) dental hygiene collaborative practice settings identified in section 150A.10, subdivision 1a, paragraph (e), and including medical facilities, assisted living facilities, federally qualified health centers, and organizations eligible to receive a community clinic grant under section 145.9268, subdivision 1;

(3) military and veterans administration hospitals, clinics, and care settings;

(4) a patient's residence or home when the patient is home-bound or receiving or eligible to receive home care services or home and community-based waivered services, regardless of the patient's income;

(5) oral health educational institutions; or

(6) any other clinic or practice setting, including mobile dental units, in which at least 50 percent of the total patient base of the dental therapist or advanced dental therapist consists of patients who:

(i) are enrolled in a Minnesota health care program;

(ii) have a medical disability or chronic condition that creates a significant barrier to receiving dental care;

(iii) do not have dental health coverage, either through a public health care program or private insurance, and have an annual gross family income equal to or less than 200 percent of the federal poverty guidelines; or

(iv) do not have dental health coverage, either through a state public health care program or private insurance, and whose family gross income is equal to or less than 200 percent of the federal poverty guidelines.

(c) "Dental health professional shortage area" means an area that meets the criteria established by the secretary of the United States Department of Health and Human Services and is designated as such under United States Code, title 42, section 254e.

History: 2009 c 95 art 3 s 24; 2012 c 180 s 7



Section 150A.106 — ADVANCED DENTAL THERAPIST.

Subdivision 1. General. In order to be certified by the board to practice as an advanced dental therapist, a person must:

(1) complete a dental therapy education program;

(2) pass an examination to demonstrate competency under the dental therapy scope of practice;

(3) be licensed as a dental therapist;

(4) complete 2,000 hours of dental therapy clinical practice under direct or indirect supervision;

(5) graduate from a master's advanced dental therapy education program;

(6) pass a board-approved certification examination to demonstrate competency under the advanced scope of practice; and

(7) submit an application and fee for certification as prescribed by the board.

Subd. 2. Scope of practice. (a) An advanced dental therapist certified by the board under this section may perform the following services and procedures pursuant to the written collaborative management agreement:

(1) an oral evaluation and assessment of dental disease and the formulation of an individualized treatment plan authorized by the collaborating dentist;

(2) the services and procedures described under section 150A.105, subdivision 4, paragraphs (c) and (d); and

(3) nonsurgical extractions of permanent teeth as limited in subdivision 3, paragraph (b).

(b) The services and procedures described under this subdivision may be performed under general supervision.

Subd. 3. Practice limitation. (a) An advanced practice dental therapist shall not perform any service or procedure described in subdivision 2 except as authorized by the collaborating dentist.

(b) An advanced dental therapist may perform nonsurgical extractions of periodontally diseased permanent teeth with tooth mobility of +3 to +4 under general supervision if authorized in advance by the collaborating dentist. The advanced dental therapist shall not extract a tooth for any patient if the tooth is unerupted, impacted, fractured, or needs to be sectioned for removal.

(c) The collaborating dentist is responsible for directly providing or arranging for another dentist or specialist to provide any necessary advanced services needed by the patient.

(d) An advanced dental therapist in accordance with the collaborative management agreement must refer patients to another qualified dental or health care professional to receive any needed services that exceed the scope of practice of the advanced dental therapist.

(e) In addition to the collaborative management agreement requirements described in section 150A.105, a collaborative management agreement entered into with an advanced dental therapist must include specific written protocols to govern situations in which the advanced dental therapist encounters a patient who requires treatment that exceeds the authorized scope of practice of the advanced dental therapist. The collaborating dentist must ensure that a dentist is available to the advanced dental therapist for timely consultation during treatment if needed and must either provide or arrange with another dentist or specialist to provide the necessary treatment to any patient who requires more treatment than the advanced dental therapist is authorized to provide.

Subd. 4. Medications. (a) An advanced dental therapist may provide, dispense, and administer the following drugs within the parameters of the collaborative management agreement, within the scope of practice of the advanced dental therapist practitioner, and with the authorization of the collaborating dentist: analgesics, anti-inflammatories, and antibiotics.

(b) The authority to provide, dispense, and administer shall extend only to the categories of drugs identified in this subdivision, and may be further limited by the collaborative management agreement.

(c) The authority to dispense includes the authority to dispense sample drugs within the categories identified in this subdivision if dispensing is permitted by the collaborative management agreement.

(d) Notwithstanding paragraph (a), an advanced dental therapist is prohibited from providing, dispensing, or administering a narcotic drug as defined in section 152.01, subdivision 10.

History: 2009 c 95 art 3 s 25; 2012 c 180 s 8



Section 150A.11 — UNLAWFUL ACTS.

Subdivision 1. Unlawful practice. It is unlawful for any person to: enable an unlicensed person to practice dentistry; to practice or attempt to practice dentistry without a license; to practice dentistry under the name of a corporation or company; or to practice under any name that may tend to deceive the public or imply professional superiority to or greater skill than that possessed by another dentist. If a dentist practices under the dentist's own name, any public display or cards shall include the initials of the dentist's dental degree, such as D.D.S. or D.M.D., following the name. If a dentist practices under another name, the name shall include some designation which makes clear that the person is practicing dentistry or a specialty of dentistry; and that the names of all of the participating dentists practicing under the name be clearly identified on letterheads and building or office signs that display a name other than the dentist's own name. Any communication between dentist and patient shall clearly indicate the name of the dentist treating the patient. The board may promulgate rules regarding the name under which a dentist may practice. No corporation shall practice dentistry or engage in it, or hold itself out as being entitled to practice dentistry, or furnish dental services or dentists, or advertise under or assume the title of dentists or dental surgeons or equivalent title. No corporation shall furnish dental advice, or advertise or hold itself out with any other person or alone, that it has or owns a dental office or can furnish dental service, dentists, or dental surgeons, or solicit, through itself, or its agents, officers, employees, directors or trustees, dental patronage for any dentist or dental surgeon. This section:

(1) Does not apply to any licensee while acting as an instructor in or under the University of Minnesota, the Mayo Foundation, or any other school in the state recognized by the state Board of Dentistry;

(2) Does not prohibit dentists from incorporating their practice of dentistry for business purposes under the special provisions of a corporate practice act for dentistry;

(3) Shall not be construed to change or amend the right of licensed dentists to provide dental care under any form of organization that is lawful under the laws of this state, or to contract to sell their services in any manner that is lawful under the laws of this state.

Subd. 2. Professional advertising. Public advertising by dentists may be controlled by reasonable rules of the board. Such rules shall include permission for such things as publication of a professional card, reasonable signs on or about the place of business, announcements of changes or opening of offices and telephone listings.

Subd. 3. Advertising or use of dental services and appliances. No person shall advertise in any manner the sale, supply, furnishing, construction, reproduction, relining, or repair without a written work order by a licensed dentist of prosthetic dentures, bridges, plates or other appliances to be used or worn as substitutes for natural teeth, or for the regulation thereof. All such advertisements shall contain the words "A written work order from a licensed dentist is required" in at least 10-point type size. Except for advertising permitted under this subdivision, a person not licensed to practice dentistry in this state shall not sell or offer any such service or products to other than the dental profession or its ancillary trades, provided, however that the mere delivery of such products to an ultimate consumer or person acting in the consumer's behalf for the purpose of transporting such products to the licensed dentist who provided the work order shall not violate this subdivision. This subdivision shall not apply to mailings, displays, and advertisements the primary distribution of which is to the dental profession or its ancillary trades.

Subd. 4. Dividing fees. It shall be unlawful for any dentist to divide fees with or promise to pay a part of the dentist's fee to, or to pay a commission to, any dentist or other person who calls the dentist in consultation or who sends patients to the dentist for treatment, or operation, but nothing herein shall prevent licensed dentists from forming a bona fide partnership for the practice of dentistry, nor to the actual employment by a licensed dentist of, a licensed dental therapist, a licensed dental hygienist, or another licensed dentist.

History: 1969 c 974 s 11; 1980 c 596 s 5; 1983 c 29 s 2; 1985 c 248 s 70; 1986 c 444; 2009 c 95 art 3 s 26



Section 150A.12 — VIOLATION AND DEFENSES.

Every person who violates any of the provisions of sections 150A.01 to 150A.12 for which no specific penalty is provided herein, shall be guilty of a gross misdemeanor; and, upon conviction, punished by a fine of not more than $3,000 or by imprisonment in the county jail for not more than one year or by both such fine and imprisonment. In the prosecution of any person for violation of sections 150A.01 to 150A.12, it shall not be necessary to allege or prove lack of a valid license to practice dentistry, dental hygiene, dental therapy, or dental assisting, but shall be a matter of defense to be established by the defendant.

History: 1969 c 974 s 12; 1984 c 628 art 3 s 11; 2009 c 95 art 3 s 27; 2009 c 159 s 78



Section 150A.13 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of a licensee unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition may report the licensee to the board.

Subd. 2. Institutions. A hospital, clinic, or other health care institution or organization located in this state shall report to the board any action taken by the agency, institution, or organization or any of its administrators or dental or other committees to revoke, suspend, restrict, or condition a licensee's privilege to practice or treat patients or clients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action against a licensee described under subdivision 1. The institution or organization shall also report the resignation of any licensees prior to the conclusion of any disciplinary action proceeding against a licensee described under subdivision 1.

Subd. 3. Dental societies. A state or local dental society or professional dental association shall report to the board any termination, revocation, or suspension of membership or any other disciplinary action taken against a licensee. If the society or association has received a complaint against a licensee described under subdivision 1, on which it has not taken any disciplinary action, the society or association shall report the complaint and the reason why it has not taken action on it or shall direct the complainant to the board. This subdivision does not apply to a society or association when it performs peer review functions as an agent of an outside entity, organization, or system.

Subd. 4. Licensed professionals. (a) A licensed health professional shall report to the board personal knowledge of any conduct by any person who the licensed health professional reasonably believes is a licensee described under subdivision 1.

(b) Notwithstanding paragraph (a), a licensed health professional shall report to the board knowledge of any actions which institutions must report under subdivision 2.

Subd. 5. Insurers and other entities making liability payments. (a) Four times each year as prescribed by the board, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to licensees, shall submit to the board a report concerning the licensees against whom malpractice settlements or awards have been made to the plaintiff. The report must contain at least the following information:

(1) the total number of malpractice settlements or awards made;

(2) the date the malpractice settlements or awards were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made;

(4) the dollar amount of each malpractice settlement or award;

(5) the regular address of the practice of the licensee against whom an award was made or with whom a settlement was made; and

(6) the name of the licensee against whom an award was made or with whom a settlement was made.

(b) A dental clinic, hospital, political subdivision, or other entity which makes professional liability insurance payments on behalf of licensees shall submit to the board a report concerning malpractice settlements or awards paid on behalf of licensees, and any settlements or awards paid by a clinic, hospital, political subdivision, or other entity on its own behalf because of care rendered by licensees. This requirement excludes forgiveness of bills. The report shall be made to the board within 30 days of payment of all or part of any settlement or award.

Subd. 6. Courts. The court administrator of district court or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court that adjudges or includes a finding that a licensee has a mental illness, is unable to practice with reasonable skill and safety due to a mental condition, is guilty of a felony, is guilty of a violation of federal or state narcotics laws or controlled substances act, or is guilty of an abuse or fraud under Medicare or Medicaid; or that appoints a guardian of the licensee pursuant to sections 524.5-101 to 524.5-502, or commits a licensee pursuant to chapter 253B.

Subd. 7. Self-reporting. A licensee shall report to the board any personal action that would require that a report be filed by any person, health care facility, business, or organization pursuant to subdivisions 2 to 6.

Subd. 8. Deadlines; forms. Reports required by subdivisions 2 to 7 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 9. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 2 to 7 or any related documents.

Subd. 10. Failure to report. On or after August 1, 2012, any person, institution, insurer, or organization that fails to report as required under subdivisions 2 to 6 shall be subject to civil penalties for failing to report as required by law.

History: 2002 c 341 s 2; 2004 c 146 art 3 s 47; 2009 c 159 s 79; 2012 c 278 art 2 s 18; 2013 c 62 s 9



Section 150A.14 — IMMUNITY.

Subdivision 1. Reporting immunity. A person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report in good faith to the board under section 150A.13, or for cooperating with an investigation of a report or with staff of the board relative to violations or alleged violations of section 150A.08. Reports are confidential data on individuals under section 13.02, subdivision 3, and are privileged communications.

Subd. 2. Investigation immunity. (a) Members of the board, persons employed by the board, and board consultants retained by the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under sections 150A.02 to 150A.21, 214.10, and 214.103.

(b) For purposes of this section, a member of the board or a consultant described in paragraph (a) is considered a state employee under section 3.736, subdivision 9.

History: 2002 c 341 s 3; 2012 c 180 s 9



Section 150A.21 — REMOVABLE DENTAL PROSTHESES; OWNER IDENTIFICATION.

Subdivision 1. Patient's name and Social Security number. Every complete upper and lower denture and removable dental prosthesis fabricated by a dentist licensed under section 150A.06, or fabricated pursuant to the dentist's or dental therapist's work order, shall be marked with the name and Social Security number of the patient for whom the prosthesis is intended. The markings shall be done during fabrication and shall be permanent, legible and cosmetically acceptable. The exact location of the markings and the methods used to apply or implant them shall be determined by the dentist or dental laboratory fabricating the prosthesis. If in the professional judgment of the dentist or dental laboratory, this identification is not practicable, identification shall be provided as follows:

(a) The Social Security number of the patient may be omitted if the name of the patient is shown;

(b) The initials of the patient may be shown alone, if use of the name of the patient is impracticable;

(c) The identification marks may be omitted in their entirety if none of the forms of identification specified in clauses (a) and (b) are practicable or clinically safe.

Subd. 2. Marking older devices. Any removable dental prosthesis in existence prior to August 1, 1978, which was not marked in accordance with subdivision 1 at the time of its fabrication, shall be so marked at the time of any subsequent rebasing.

Subd. 3. Technical assistance. The commissioner of health shall provide technical assistance for marking methods and materials and other matters necessary to effectuate the provisions of this section.

Subd. 4. Failure to comply. Failure of any dentist or dental therapist to comply with this section shall be deemed to be a violation for which the dentist or dental therapist may be subject to proceedings pursuant to section 150A.08, provided the dentist is charged with the violation within two years of initial insertion of the dental prosthetic device.

History: 1978 c 716 s 1; 1986 c 444; 2009 c 95 art 3 s 28,29



Section 150A.22 — DONATED DENTAL SERVICES.

(a) The commissioner of health shall contract with the Minnesota Dental Association, or another appropriate and qualified organization to develop and operate a donated dental services program to provide dental care to public program recipients and the uninsured through dentists who volunteer their services without compensation. As part of the contract, the commissioner shall include specific performance and outcome measures that the contracting organization must meet. The donated dental services program shall:

(1) establish a network of volunteer dentists, including dental specialties, to donate dental services to eligible individuals;

(2) establish a system to refer eligible individuals to the appropriate volunteer dentists; and

(3) develop and implement a public awareness campaign to educate eligible individuals about the availability of the program.

(b) Funding for the program may be used for administrative or technical support. The organization contracting with the commissioner shall provide an annual report that accounts for funding appropriated to the program by the state, documents the number of individuals served by the program and the number of dentists participating as program providers, and provides data on meeting the specific performance and outcome measures identified by the commissioner.

History: 2002 c 399 s 2; 1Sp2005 c 4 art 6 s 41



Section 150A.24 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 150A.24 to 150A.31, the following terms have the meanings given.

Subd. 2. Dental laboratory. "Dental laboratory" means a corporation, partnership, sole proprietor, or business entity engaged in the manufacture or repair of dental prosthetic appliances. This definition does not include a dental laboratory that is physically located within a dental practice if the dental prosthetic appliances are manufactured or repaired for the exclusive use of the dentist or dentists within the dental practice.

Subd. 3. Material content notice. "Material content notice" means a notice that contains the complete material content information of a dental prosthetic appliance, including whether United States Food and Drug Administration (FDA) compliant materials were used. The notice must be provided in a manner that can be easily entered into a patient record.

Subd. 4. Work authorization. "Work authorization" means a written instrument by which a dental laboratory subcontracts to another dental laboratory all or part of the manufacture or repair of a dental prosthetic appliance authorized by a work order by a licensed dentist.

Subd. 5. Work order. "Work order" means a written instrument prescribed by a licensed dentist directing a dental laboratory to manufacture or repair a dental prosthetic appliance for an individual patient.

History: 2012 c 269 s 1



Section 150A.25 — REGISTRATION FOR DENTAL LABORATORIES.

Subdivision 1. General. Beginning January 1, 2013, all dental laboratories physically located in Minnesota must register with the Board of Dentistry.

Subd. 2. Registration requirements. (a) An application for an initial registration and for renewal must be submitted to the board on a form provided by the board accompanied with the registration fee required under section 150A.31. The application must contain:

(1) the business name of the laboratory;

(2) the physical address of the laboratory;

(3) the name of the laboratory's owner or operator;

(4) the telephone number or electronic mail address;

(5) the certification number and the name of the certifying organization, if applicable; and

(6) any other identifying information deemed necessary by the board.

(b) It is the responsibility of the dental laboratory to notify the board of any changes in the registration information required under paragraph (a).

Subd. 3. Unique registration number. Upon approval, the board shall issue a registration and a unique registration number to the dental laboratory.

Subd. 4. Registration term; renewal. Registration shall be valid for two years from the date of issuance and may be renewed upon submitting the information required in subdivision 2 and the registration renewal fee required in section 150A.31.

History: 2012 c 269 s 2



Section 150A.26 — WORK ORDER REQUIRED.

No registered dental laboratory shall perform or authorize any dental technological work without a valid work order from a licensed dentist or a work authorization issued pursuant to a valid work order. A work order or work authorization may be handwritten and may be faxed or sent electronically using an electronic signature.

History: 2012 c 269 s 3



Section 150A.27 — MATERIAL CONTENT NOTICE.

(a) A registered dental laboratory shall inform the dentist who issued the work order of:

(1) the country of origin where the technological work was performed in whole or in part; and

(2) the name, physical address, and registration number of the laboratory or laboratories that manufactured or repaired the dental prosthesis, either directly or indirectly.

(b) A registered dental laboratory shall provide to the dentist a material content notice for each dental prosthetic appliance. Upon receipt of the material content notice, the dentist must include the information in the record of the patient for whom the prosthesis is intended.

(c) Dentists licensed under this chapter who manufacture or repair a dental prosthetic appliance or by work order have a dental prosthetic appliance manufactured or repaired by a dental technician within their dental practice for a patient must include in the patient's record the material content notice information of the dental prosthetic appliance.

(d) It is the responsibility of the licensed dentist to obtain the material content notice information and the country of origin for dental laboratory work performed by an out-of-state dental laboratory and to include this information in the record of the patient for whom the dental work is intended.

(e) Upon request of the patient, the licensed dentist shall provide a patient with the material content information and the country of origin information.

(f) A registered dental laboratory must comply with section 150A.21.

History: 2012 c 269 s 4



Section 150A.28 — PROHIBITION AGAINST THE USE OF A NONREGISTERED DENTAL LABORATORY.

(a) A dentist licensed under this chapter must use a dental laboratory registered under sections 150A.24 to 150A.31 for any dental laboratory work that is performed in this state and outside of the office of a licensed dentist.

(b) No registered dental laboratory shall subcontract all or part of any dental laboratory work that is prescribed by a work order to another dental laboratory unless that laboratory provides the registered dental laboratory with a material content notice and the country of origin for any dental laboratory work performed by the subcontracting dental laboratory.

(c) Nothing in this section prohibits a licensed dentist from directing a nonregistered dental laboratory located outside the state to manufacture or repair a dental prosthesis pursuant to a valid work order.

History: 2012 c 269 s 5



Section 150A.29 — WEB SITE.

By May 1, 2013, the board shall provide on its Web site a list of the laboratories registered under section 150A.25 with the information described in section 150A.25 for each registered laboratory.

History: 2012 c 269 s 6



Section 150A.30 — CERTIFICATION.

Nothing in sections 150A.24 to 150A.31 shall prohibit the development of a voluntary certification process for dental laboratories or dental technicians.

History: 2012 c 269 s 7



Section 150A.31 — FEES.

(a) The initial biennial registration fee is $50.

(b) The biennial renewal registration fee is not to exceed $80.

(c) The fees specified in this section are nonrefundable and shall be deposited in the state government special revenue fund.

History: 2012 c 269 s 8; 2015 c 71 art 10 s 25






Chapter 151 — PHARMACY

Section 151.01 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of this chapter, shall be given the meanings subjoined to them.

Subd. 2. Pharmacy. "Pharmacy" means a place of business in which prescription drugs are prepared, compounded, or dispensed by or under the supervision of a pharmacist and from which related clinical pharmacy services are delivered.

Subd. 2a. Limited service pharmacy. "Limited service pharmacy" means a pharmacy that has been issued a restricted license by the board to perform a limited range of the activities that constitute the practice of pharmacy.

Subd. 3. Pharmacist. "Pharmacist" means an individual with a currently valid license issued by the Board of Pharmacy to practice pharmacy.

Subd. 4. [Repealed, 1988 c 550 s 20]

Subd. 5. Drug. "Drug" means all medicinal substances and preparations recognized by the United States Pharmacopoeia and National Formulary, or any revision thereof, vaccines and biologicals, and all substances and preparations intended for external and internal use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals, and all substances and preparations, other than food, intended to affect the structure or any function of the bodies of humans or other animals. The term drug shall also mean any compound, substance, or derivative that is not approved for human consumption by the United States Food and Drug Administration or specifically permitted for human consumption under Minnesota law, and, when introduced into the body, induces an effect similar to that of a Schedule I or Schedule II controlled substance listed in section 152.02, subdivisions 2 and 3, or Minnesota Rules, parts 6800.4210 and 6800.4220, regardless of whether the substance is marketed for the purpose of human consumption.

Subd. 6. Medicine. "Medicine" means any remedial agent that has the property of curing, preventing, treating, or mitigating diseases, or that is used for that purpose.

Subd. 7. Poisons. "Poisons" means any substance that, when introduced into the system, directly or by absorption, produces violent, morbid, or fatal changes, or that destroys living tissue with which it comes in contact.

Subd. 8. Chemical. "Chemical" means all medicinal or industrial substances, whether simple or compound, or obtained through the process of the science and art of chemistry, whether of organic or inorganic origin.

Subd. 9. Board or Board of Pharmacy. "Board" or "Board of Pharmacy" means the Minnesota Board of Pharmacy.

Subd. 10. Director. "Director" means the executive director of the Minnesota Board of Pharmacy.

Subd. 11. Person. "Person" means an individual, firm, partnership, company, corporation, trustee, association, agency, or other public or private entity.

Subd. 12. Wholesale. "Wholesale" means and includes any sale for the purpose of resale.

Subd. 13. Commercial purposes. "Commercial purposes" means the ordinary purposes of trade, agriculture, industry, and commerce, exclusive of the practices of medicine, pharmacy, and other health care professions.

Subd. 14. Manufacturing. "Manufacturing" means the production, preparation, propagation, conversion, or processing of a drug, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis. Manufacturing includes the packaging or repackaging of a drug, or the labeling or relabeling of the container of a drug, for resale by pharmacies, practitioners, or other persons. Manufacturing does not include the prepackaging, extemporaneous compounding, or anticipatory compounding of a drug within a licensed pharmacy or by a practitioner, nor the labeling of a container within a pharmacy or by a practitioner for the purpose of dispensing a drug to a patient pursuant to a valid prescription.

Subd. 14a. Manufacturer. "Manufacturer" means any person engaged in manufacturing.

Subd. 14b. Outsourcing facility. "Outsourcing facility" means a facility that is registered by the United States Food and Drug Administration pursuant to United States Code, title 21, section 353b.

Subd. 15. Pharmacist intern. "Pharmacist intern" means (1) a natural person satisfactorily progressing toward the degree in pharmacy required for licensure, or (2) a graduate of the University of Minnesota College of Pharmacy, or other pharmacy college approved by the board, who is registered by the Board of Pharmacy for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist, or (3) a qualified applicant awaiting examination for licensure.

Subd. 15a. Pharmacy technician. "Pharmacy technician" means a person not licensed as a pharmacist or registered as a pharmacist intern, who has been trained in pharmacy tasks that do not require the professional judgment of a licensed pharmacist. A pharmacy technician may not perform tasks specifically reserved to a licensed pharmacist.

Subd. 16. Prescription drug order. "Prescription drug order" means a lawful written, oral, or electronic order of a practitioner for a drug for a specific patient. Prescription drug orders for controlled substances must be prepared in accordance with the provisions of section 152.11 and the federal Controlled Substances Act and the regulations promulgated thereunder.

Subd. 16a. Prescription. "Prescription" means a prescription drug order that is written or printed on paper, an oral order reduced to writing by a pharmacist, or an electronic order. To be valid, a prescription must be issued for an individual patient by a practitioner within the scope and usual course of the practitioner's practice, and must contain the date of issue, name and address of the patient, name and quantity of the drug prescribed, directions for use, the name and address of the practitioner, and a telephone number at which the practitioner can be reached. A prescription written or printed on paper that is given to the patient or an agent of the patient or that is transmitted by fax must contain the practitioner's manual signature. An electronic prescription must contain the practitioner's electronic signature.

Subd. 16b. Chart order. "Chart order" means a prescription drug order for a drug that is to be dispensed by a pharmacist, or by a pharmacist intern under the direct supervision of a pharmacist, and administered by an authorized person only during the patient's stay in a hospital or long-term care facility. The chart order shall contain the name of the patient, another patient identifier such as birth date or medical record number, the drug ordered, and any directions that the practitioner may prescribe concerning strength, dosage, frequency, and route of administration. The manual or electronic signature of the practitioner must be affixed to the chart order at the time it is written or at a later date in the case of verbal chart orders.

Subd. 17. Legend drug. "Legend drug" means a drug that is required by federal law to be dispensed only pursuant to the prescription of a licensed practitioner.

Subd. 18. Label. "Label" means a display of written, printed, or graphic matter upon the immediate container of any drug or medicine. Any word, statement, or other information required by or under the authority of this chapter to appear on the label shall also appear on the outside container or wrapper, if any there be, of the retail package of such drug or medicine, or be easily legible through the outside container or wrapper.

Subd. 19. Package. "Package" means any container or wrapping in which any drug or medicine is enclosed for use in the delivery or display of that article to retail purchasers, but does not include:

(a) shipping containers or wrappings used solely for the transportation of any such article in bulk or in quantity to manufacturers, packers, processors, or wholesale or retail distributors;

(b) shipping containers or outer wrappings used by retailers to ship or deliver any such article to retail customers if such containers and wrappings bear no printed matter pertaining to any particular drug or medicine.

Subd. 20. Labeling. "Labeling" means all labels and other written, printed, or graphic matter (a) upon a drug or medicine or any of its containers or wrappers, or (b) accompanying such article.

Subd. 21. Federal act. "Federal act" means the Federal Food, Drug, and Cosmetic Act, United States Code, title 21, section 301, et seq., as amended.

Subd. 22. Pharmacist in charge. "Pharmacist in charge" means a duly licensed pharmacist in the state of Minnesota who has been designated in accordance with the rules of the Board of Pharmacy to assume professional responsibility for the operation of the pharmacy in compliance with the requirements and duties as established by the board in its rules.

Subd. 23. Practitioner. "Practitioner" means a licensed doctor of medicine, licensed doctor of osteopathic medicine duly licensed to practice medicine, licensed doctor of dentistry, licensed doctor of optometry, licensed podiatrist, licensed veterinarian, or licensed advanced practice registered nurse. For purposes of sections 151.15, subdivision 4; 151.252, subdivision 3; 151.37, subdivision 2, paragraphs (b), (e), and (f); and 151.461, "practitioner" also means a physician assistant authorized to prescribe, dispense, and administer under chapter 147A. For purposes of sections 151.15, subdivision 4; 151.252, subdivision 3; 151.37, subdivision 2, paragraph (b); and 151.461, "practitioner" also means a dental therapist authorized to dispense and administer under chapter 150A.

Subd. 24. Brand name. "Brand name" means the registered trademark name given to a drug product by its manufacturer, labeler or distributor.

Subd. 25. Generic name. "Generic name" means the established name or official name of a drug or drug product.

Subd. 26. Finished dosage form. "Finished dosage form" means that form of a drug that is or is intended to be dispensed or administered to the patient and requires no further manufacturing or processing other than packaging, reconstitution, or labeling.

Subd. 27. Practice of pharmacy. "Practice of pharmacy" means:

(1) interpretation and evaluation of prescription drug orders;

(2) compounding, labeling, and dispensing drugs and devices (except labeling by a manufacturer or packager of nonprescription drugs or commercially packaged legend drugs and devices);

(3) participation in clinical interpretations and monitoring of drug therapy for assurance of safe and effective use of drugs, including the performance of laboratory tests that are waived under the federal Clinical Laboratory Improvement Act of 1988, United States Code, title 42, section 263a et seq., provided that a pharmacist may interpret the results of laboratory tests but may modify drug therapy only pursuant to a protocol or collaborative practice agreement;

(4) participation in drug and therapeutic device selection; drug administration for first dosage and medical emergencies; drug regimen reviews; and drug or drug-related research;

(5) participation in administration of influenza vaccines to all eligible individuals six years of age and older and all other vaccines to patients 13 years of age and older by written protocol with a physician licensed under chapter 147, a physician assistant authorized to prescribe drugs under chapter 147A, or an advanced practice registered nurse authorized to prescribe drugs under section 148.235, provided that:

(i) the protocol includes, at a minimum:

(A) the name, dose, and route of each vaccine that may be given;

(B) the patient population for whom the vaccine may be given;

(C) contraindications and precautions to the vaccine;

(D) the procedure for handling an adverse reaction;

(E) the name, signature, and address of the physician, physician assistant, or advanced practice registered nurse;

(F) a telephone number at which the physician, physician assistant, or advanced practice registered nurse can be contacted; and

(G) the date and time period for which the protocol is valid;

(ii) the pharmacist has successfully completed a program approved by the Accreditation Council for Pharmacy Education specifically for the administration of immunizations or a program approved by the board;

(iii) the pharmacist utilizes the Minnesota Immunization Information Connection to assess the immunization status of individuals prior to the administration of vaccines, except when administering influenza vaccines to individuals age nine and older;

(iv) the pharmacist reports the administration of the immunization to the Minnesota Immunization Information Connection; and

(v) the pharmacist complies with guidelines for vaccines and immunizations established by the federal Advisory Committee on Immunization Practices, except that a pharmacist does not need to comply with those portions of the guidelines that establish immunization schedules when administering a vaccine pursuant to a valid, patient-specific order issued by a physician licensed under chapter 147, a physician assistant authorized to prescribe drugs under chapter 147A, or an advanced practice nurse authorized to prescribe drugs under section 148.235, provided that the order is consistent with the United States Food and Drug Administration approved labeling of the vaccine;

(6) participation in the initiation, management, modification, and discontinuation of drug therapy according to a written protocol or collaborative practice agreement between: (i) one or more pharmacists and one or more dentists, optometrists, physicians, podiatrists, or veterinarians; or (ii) one or more pharmacists and one or more physician assistants authorized to prescribe, dispense, and administer under chapter 147A, or advanced practice nurses authorized to prescribe, dispense, and administer under section 148.235. Any changes in drug therapy made pursuant to a protocol or collaborative practice agreement must be documented by the pharmacist in the patient's medical record or reported by the pharmacist to a practitioner responsible for the patient's care;

(7) participation in the storage of drugs and the maintenance of records;

(8) patient counseling on therapeutic values, content, hazards, and uses of drugs and devices;

(9) offering or performing those acts, services, operations, or transactions necessary in the conduct, operation, management, and control of a pharmacy; and

(10) participation in the initiation, management, modification, and discontinuation of therapy with opiate antagonists, as defined in section 604A.04, subdivision 1, pursuant to:

(i) a written protocol as allowed under clause (6); or

(ii) a written protocol with a community health board medical consultant or a practitioner designated by the commissioner of health, as allowed under section 151.37, subdivision 13.

Subd. 27a. Protocol. "Protocol" means:

(1) a specific written plan that describes the nature and scope of activities that a pharmacist may engage in when initiating, managing, modifying, or discontinuing drug therapy as allowed in subdivision 27, clause (6); or

(2) a specific written plan that authorizes a pharmacist to administer vaccines and that complies with subdivision 27, clause (5).

Subd. 27b. Collaborative practice. "Collaborative practice" means patient care activities, consistent with subdivision 27, engaged in by one or more pharmacists who have agreed to work in collaboration with one or more practitioners to initiate, manage, and modify drug therapy under specified conditions mutually agreed to by the pharmacists and practitioners.

Subd. 27c. Collaborative practice agreement. "Collaborative practice agreement" means a written and signed agreement between one or more pharmacists and one or more practitioners that allows the pharmacist or pharmacists to engage in collaborative practice.

Subd. 28. Veterinary legend drug. "Veterinary legend drug" means a drug that is required by federal law to be dispensed only pursuant to the prescription of a licensed veterinarian.

Subd. 29. Legend medical gas. "Legend medical gas" means a liquid or gaseous substance used for medical purposes and that is required by federal law to be dispensed only pursuant to the prescription of a licensed practitioner.

Subd. 30. Dispense or dispensing. "Dispense or dispensing" means the interpretation, evaluation, and processing of a prescription drug order and includes those processes specified by the board in rule that are necessary for the preparation and provision of a drug to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to, or use by, a patient.

Subd. 31. Central service pharmacy. "Central service pharmacy" means a pharmacy that may provide dispensing functions, drug utilization review, packaging, labeling, or delivery of a prescription product to another pharmacy for the purpose of filling a prescription.

Subd. 32. Electronic signature. "Electronic signature" means an electronic sound, symbol, or process attached to or associated with a record and executed or adopted by a person with the intent to sign the record.

Subd. 33. Electronic transmission. "Electronic transmission" means transmission of information in electronic form.

Subd. 34. Health professional shortage area. "Health professional shortage area" means an area designated as such by the federal Secretary of Health and Human Services, as provided under Code of Federal Regulations, title 42, part 5, and United States Code, title 42, section 254E.

Subd. 35. Compounding. "Compounding" means preparing, mixing, assembling, packaging, and labeling a drug for an identified individual patient as a result of a practitioner's prescription drug order. Compounding also includes anticipatory compounding, as defined in this section, and the preparation of drugs in which all bulk drug substances and components are nonprescription substances. Compounding does not include mixing or reconstituting a drug according to the product's labeling or to the manufacturer's directions. Compounding does not include the preparation of a drug for the purpose of, or incident to, research, teaching, or chemical analysis, provided that the drug is not prepared for dispensing or administration to patients. All compounding, regardless of the type of product, must be done pursuant to a prescription drug order unless otherwise permitted in this chapter or by the rules of the board. Compounding does not include a minor deviation from such directions with regard to radioactivity, volume, or stability, which is made by or under the supervision of a licensed nuclear pharmacist or a physician, and which is necessary in order to accommodate circumstances not contemplated in the manufacturer's instructions, such as the rate of radioactive decay or geographical distance from the patient.

Subd. 36. Anticipatory compounding. "Anticipatory compounding" means the preparation by a pharmacy of a supply of a compounded drug product that is sufficient to meet the short-term anticipated need of the pharmacy for the filling of prescription drug orders. In the case of practitioners only, anticipatory compounding means the preparation of a supply of a compounded drug product that is sufficient to meet the practitioner's short-term anticipated need for dispensing or administering the drug to patients treated by the practitioner. Anticipatory compounding is not the preparation of a compounded drug product for wholesale distribution.

Subd. 37. Extemporaneous compounding. "Extemporaneous compounding" means the compounding of a drug product pursuant to a prescription drug order for a specific patient that is issued in advance of the compounding. Extemporaneous compounding is not the preparation of a compounded drug product for wholesale distribution.

Subd. 38. Compounded positron emission tomography drug. "Compounded positron emission tomography drug" means a drug that:

(1) exhibits spontaneous disintegration of unstable nuclei by the emission of positrons and is used for the purpose of providing dual photon positron emission tomographic diagnostic images;

(2) has been compounded by or on the order of a practitioner in accordance with the relevant parts of Minnesota Rules, chapters 4731 and 6800, for a patient or for research, teaching, or quality control; and

(3) includes any nonradioactive reagent, reagent kit, ingredient, nuclide generator, accelerator, target material, electronic synthesizer, or other apparatus or computer program to be used in the preparation of such a drug.

Subd. 39. Ultimate user. "Ultimate user" means a natural person who possesses a legend drug that was lawfully obtained for personal use or for the use of a household member or for the use of an animal owned by the natural person or by a household member.

History: (5808-1) 1937 c 354 s 1; 1961 c 394 s 1; 1967 c 377 s 1,2; 1969 c 933 s 1-7; 1973 c 639 s 1,2; 1975 c 101 s 1; 1985 c 247 s 25; 1985 c 248 s 70; 1986 c 444; 1988 c 550 s 1-5; 1990 c 412 s 1,2; 1990 c 526 s 2; 1991 c 213 s 1; 1993 c 121 s 10; 1994 c 389 s 3; 1994 c 632 art 2 s 36; 1995 c 205 art 2 s 5; 1997 c 132 s 1; 1999 c 62 s 1; 2003 c 118 s 18; 2007 c 103 s 1; 2007 c 123 s 122,123; 2008 c 189 s 22; 2008 c 321 s 3; 2009 c 95 art 3 s 30; 2009 c 157 art 1 s 12; 2012 c 166 s 1,2; 2014 c 235 s 38; 2014 c 285 s 1; 2014 c 291 art 5 s 1; 2015 c 71 art 10 s 26,27; 2016 c 119 s 7; 2016 c 124 s 1,2



Section 151.02 — STATE BOARD OF PHARMACY.

The Minnesota State Board of Pharmacy shall consist of three public members as defined by section 214.02 and six pharmacists actively engaged in the practice of pharmacy in this state. Each of said pharmacists shall have had at least five consecutive years of practical experience as a pharmacist immediately preceding appointment.

History: (5808-2) 1937 c 354 s 2; 1973 c 638 s 27; 1976 c 239 s 58; 1986 c 444; 2015 c 71 art 10 s 28



Section 151.03 — MEMBERSHIP.

Members of the board shall be appointed by the governor. The governor shall make appointments to the board that reflect the geography of the state. The board members who are pharmacists must, as a whole, reflect the broad mix of practice types of pharmacists practicing in Minnesota. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214. Any pharmacist on the board who, during incumbency, ceases to be actively engaged in the practice of pharmacy in this state shall be automatically disqualified from membership.

History: (5808-3) 1937 c 354 s 3; 1973 c 638 s 28; 1975 c 136 s 29; 1976 c 149 s 32; 1976 c 222 s 80; 1986 c 444; 1991 c 199 art 1 s 45; 1992 c 389 s 1



Section 151.04 — RECOMMENDED NAMES.

The Minnesota State Pharmaceutical Association and the Minnesota Society of Hospital Pharmacists may jointly recommend five names for each pharmacist to be appointed.

History: (5808-4) 1937 c 354 s 4; 1973 c 638 s 29; 1988 c 550 s 6



Section 151.05 — ELECTION OF OFFICERS.

The board shall annually elect one of its members as president and one of its members as vice-president, and a pharmacist, who may or may not be a member, as secretary.

History: (5808-5) 1937 c 354 s 5



Section 151.06 — POWERS AND DUTIES.

Subdivision 1. Generally; rules. (a) Powers and duties. The Board of Pharmacy shall have the power and it shall be its duty:

(1) to regulate the practice of pharmacy;

(2) to regulate the manufacture, wholesale, and retail sale of drugs within this state;

(3) to regulate the identity, labeling, purity, and quality of all drugs and medicines dispensed in this state, using the United States Pharmacopeia and the National Formulary, or any revisions thereof, or standards adopted under the federal act as the standard;

(4) to enter and inspect by its authorized representative any and all places where drugs, medicines, medical gases, or veterinary drugs or devices are sold, vended, given away, compounded, dispensed, manufactured, wholesaled, or held; it may secure samples or specimens of any drugs, medicines, medical gases, or veterinary drugs or devices after paying or offering to pay for such sample; it shall be entitled to inspect and make copies of any and all records of shipment, purchase, manufacture, quality control, and sale of these items provided, however, that such inspection shall not extend to financial data, sales data, or pricing data;

(5) to examine and license as pharmacists all applicants whom it shall deem qualified to be such;

(6) to license wholesale drug distributors;

(7) to take disciplinary action against any registration or license required under this chapter upon any of the grounds listed in section 151.071, and in accordance with the provisions of section 151.071;

(8) to employ necessary assistants and adopt rules for the conduct of its business;

(9) to register as pharmacy technicians all applicants who the board determines are qualified to carry out the duties of a pharmacy technician;

(10) to perform such other duties and exercise such other powers as the provisions of the act may require; and

(11) to enter and inspect any business to which it issues a license or registration.

(b) Rules. For the purposes aforesaid, it shall be the duty of the board to make and publish uniform rules not inconsistent herewith for carrying out and enforcing the provisions of this chapter. The board shall adopt rules regarding prospective drug utilization review and patient counseling by pharmacists. A pharmacist in the exercise of the pharmacist's professional judgment, upon the presentation of a prescription by a patient or the patient's caregiver or agent, shall perform the prospective drug utilization review required by rules issued under this subdivision.

(c) Substitution; rules. If the United States Food and Drug Administration (FDA) determines that the substitution of drugs used for the treatment of epilepsy or seizures poses a health risk to patients, the board shall adopt rules in accordance with accompanying FDA interchangeability standards regarding the use of substitution for these drugs. If the board adopts a rule regarding the substitution of drugs used for the treatment of epilepsy or seizures that conflicts with the substitution requirements of section 151.21, subdivision 3, the rule shall supersede the conflicting statute. If the rule proposed by the board would increase state costs for state public health care programs, the board shall report to the chairs and ranking minority members of the senate Health and Human Services Budget Division and the house of representatives Health Care and Human Services Finance Division the proposed rule and the increased cost associated with the proposed rule before the board may adopt the rule.

Subd. 1a. Cease and desist orders. (a) Whenever it appears to the board that a person has engaged in an act or practice constituting a violation of a law, rule, or other order related to the duties and responsibilities entrusted to the board, the board may issue and cause to be served upon the person an order requiring the person to cease and desist from violations.

(b) The cease and desist order must state the reasons for the issuance of the order and must give reasonable notice of the rights of the person to request a hearing before an administrative law judge. A hearing must be held not later than ten days after the request for the hearing is received by the board. After the completion of the hearing, the administrative law judge shall issue a report within ten days. Within 15 days after receiving the report of the administrative law judge, the board shall issue a further order vacating or making permanent the cease and desist order. The time periods provided in this provision may be waived by agreement of the executive director of the board and the person against whom the cease and desist order was issued. If the person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the person is in default, and the proceeding may be determined against that person upon consideration of the cease and desist order, the allegations of which may be considered to be true. Unless otherwise provided, all hearings must be conducted according to chapter 14. The board may adopt rules of procedure concerning all proceedings conducted under this subdivision.

(c) If no hearing is requested within 30 days of service of the order, the cease and desist order will become permanent.

(d) A cease and desist order issued under this subdivision remains in effect until it is modified or vacated by the board. The administrative proceeding provided by this subdivision, and subsequent appellate judicial review of that administrative proceeding, constitutes the exclusive remedy for determining whether the board properly issued the cease and desist order and whether the cease and desist order should be vacated or made permanent.

Subd. 1b. Enforcement of violations of cease and desist orders. (a) Whenever the board under subdivision 1a seeks to enforce compliance with a cease and desist order that has been made permanent, the allegations of the cease and desist order are considered conclusively established for purposes of proceeding under subdivision 1a for permanent or temporary relief to enforce the cease and desist order. Whenever the board under subdivision 1a seeks to enforce compliance with a cease and desist order when a hearing or hearing request on the cease and desist order is pending, or the time has not yet expired to request a hearing on whether a cease and desist order should be vacated or made permanent, the allegations in the cease and desist order are considered conclusively established for the purposes of proceeding under subdivision 1a for temporary relief to enforce the cease and desist order.

(b) Notwithstanding this subdivision or subdivision 1a, the person against whom the cease and desist order is issued and who has requested a hearing under subdivision 1a may, within 15 days after service of the cease and desist order, bring an action in Ramsey County District Court for issuance of an injunction to suspend enforcement of the cease and desist order pending a final decision of the board under subdivision 1a to vacate or make permanent the cease and desist order. The court shall determine whether to issue such an injunction based on traditional principles of temporary relief.

Subd. 2. Application. In the case of a facility licensed or registered by the board, the provisions of subdivision 1 shall apply to an individual owner or sole proprietor and shall also apply to the following:

(1) In the case of a partnership, each partner thereof;

(2) In the case of an association, each member thereof;

(3) In the case of a corporation, each officer or director thereof and each shareholder owning 30 percent or more of the voting stock of such corporation.

Subd. 2a. [Repealed, 1988 c 550 s 20]

Subd. 3. [Repealed by amendment, 2014 c 291 art 5 s 2]

Subd. 4. [Repealed by amendment, 2014 c 291 art 5 s 2]

Subd. 5. [Repealed by amendment, 2014 c 291 art 5 s 2]

History: (5808-6) 1937 c 354 s 6; 1941 c 78 s 1; 1955 c 847 s 16; 1969 c 933 s 8; 1973 c 722 s 2; 1975 c 136 s 30; 1976 c 222 s 81,82; 1982 c 424 s 130; 1985 c 248 s 70; 1988 c 550 s 7; 1990 c 526 s 3; 1990 c 568 art 2 s 18; 1992 c 513 art 7 s 10,11; 1992 c 577 s 5; 1997 c 132 s 2; 2003 c 66 s 8; 2007 c 123 s 124; 2010 c 289 s 1; 2014 c 285 s 2,3; 2014 c 291 art 5 s 2



Section 151.061 — UNFAIR PRICE DISCRIMINATION.

Subdivision 1. Generally. Any person doing business in this state and engaged in the distribution (other than at retail) of any prescription drugs, who shall discriminate between purchasers by selling prescription drugs at a lower price or rate to one purchaser or association of purchasers than offered to another purchaser or association of purchasers within this state (other than at retail) after making allowance for the difference, if any, in the grade, quality, or quantity, and after equalizing the distance from the point of distribution and freight costs therefrom, shall be guilty of unfair discrimination. Unfair discrimination occurs when quantity discounts are not reasonably based on actual cost savings to all like purchasers. Unfair discrimination shall embrace any scheme of special rebates, collateral contracts, or any device of any nature which in substance violates the provisions of this subdivision. Nothing in this subdivision shall apply to purchases for their own use by schools, colleges, universities, public libraries, churches, hospitals or charitable institutions not operated for profit.

Subd. 2. Remedy. Any person injured by unfair discrimination as defined in subdivision 1 may bring a civil action and recover damages, together with costs and disbursements, including reasonable attorney's fees, and receive other equitable relief as determined by the court. The remedies provided by this section are cumulative and shall not be construed as restricting any remedy which is otherwise available.

History: 1973 c 722 s 1



Section 151.065 — FEE AMOUNTS.

Subdivision 1. Application fees. Application fees for licensure and registration are as follows:

(1) pharmacist licensed by examination, $145;

(2) pharmacist licensed by reciprocity, $240;

(3) pharmacy intern, $37.50;

(4) pharmacy technician, $37.50;

(5) pharmacy, $225;

(6) drug wholesaler, legend drugs only, $235;

(7) drug wholesaler, legend and nonlegend drugs, $235;

(8) drug wholesaler, nonlegend drugs, veterinary legend drugs, or both, $210;

(9) drug wholesaler, medical gases, $175;

(10) drug wholesaler, also licensed as a pharmacy in Minnesota, $150;

(11) drug manufacturer, legend drugs only, $235;

(12) drug manufacturer, legend and nonlegend drugs, $235;

(13) drug manufacturer, nonlegend or veterinary legend drugs, $210;

(14) drug manufacturer, medical gases, $185;

(15) drug manufacturer, also licensed as a pharmacy in Minnesota, $150;

(16) medical gas distributor, $110;

(17) controlled substance researcher, $75; and

(18) pharmacy professional corporation, $125.

Subd. 2. Original license fee. The pharmacist original licensure fee, $145.

Subd. 3. Annual renewal fees. Annual licensure and registration renewal fees are as follows:

(1) pharmacist, $145;

(2) pharmacy technician, $37.50;

(3) pharmacy, $225;

(4) drug wholesaler, legend drugs only, $235;

(5) drug wholesaler, legend and nonlegend drugs, $235;

(6) drug wholesaler, nonlegend drugs, veterinary legend drugs, or both, $210;

(7) drug wholesaler, medical gases, $185;

(8) drug wholesaler, also licensed as a pharmacy in Minnesota, $150;

(9) drug manufacturer, legend drugs only, $235;

(10) drug manufacturer, legend and nonlegend drugs, $235;

(11) drug manufacturer, nonlegend, veterinary legend drugs, or both, $210;

(12) drug manufacturer, medical gases, $185;

(13) drug manufacturer, also licensed as a pharmacy in Minnesota, $150;

(14) medical gas distributor, $110;

(15) controlled substance researcher, $75; and

(16) pharmacy professional corporation, $75.

Subd. 4. Miscellaneous fees. Fees for issuance of affidavits and duplicate licenses and certificates are as follows:

(1) intern affidavit, $20;

(2) duplicate small license, $20; and

(3) duplicate large certificate, $30.

Subd. 5. Late fees. All annual renewal fees are subject to a 50 percent late fee if the renewal fee and application are not received by the board prior to the date specified by the board.

Subd. 6. Reinstatement fees. (a) A pharmacist who has allowed the pharmacist's license to lapse may reinstate the license with board approval and upon payment of any fees and late fees in arrears, up to a maximum of $1,000.

(b) A pharmacy technician who has allowed the technician's registration to lapse may reinstate the registration with board approval and upon payment of any fees and late fees in arrears, up to a maximum of $90.

(c) An owner of a pharmacy, a drug wholesaler, a drug manufacturer, or a medical gas distributor who has allowed the license of the establishment to lapse may reinstate the license with board approval and upon payment of any fees and late fees in arrears.

(d) A controlled substance researcher who has allowed the researcher's registration to lapse may reinstate the registration with board approval and upon payment of any fees and late fees in arrears.

(e) A pharmacist owner of a professional corporation who has allowed the corporation's registration to lapse may reinstate the registration with board approval and upon payment of any fees and late fees in arrears.

History: 1Sp2011 c 9 art 5 s 17; 2015 c 71 art 10 s 29-32



Section 151.07 — MEETINGS; EXAMINATION FEE.

The board shall meet at times as may be necessary and as it may determine to examine applicants for licensure and to transact its other business, giving reasonable notice of all examinations by mail to known applicants therefor. The secretary shall record the names of all persons licensed by the board, together with the grounds upon which the right of each to licensure was claimed. The fee for examination shall be in the amount specified in section 151.065, which fee may in the discretion of the board be returned to applicants not taking the examination.

History: (5808-7) 1937 c 354 s 7; 1953 c 76 s 1; 1961 c 394 s 2; 1975 c 136 s 31; 1976 c 222 s 83; 1Sp2011 c 9 art 5 s 18



Section 151.071 — DISCIPLINARY ACTION.

Subdivision 1. Forms of disciplinary action. When the board finds that a licensee, registrant, or applicant has engaged in conduct prohibited under subdivision 2, it may do one or more of the following:

(1) deny the issuance of a license or registration;

(2) refuse to renew a license or registration;

(3) revoke the license or registration;

(4) suspend the license or registration;

(5) impose limitations, conditions, or both on the license or registration, including but not limited to: the limitation of practice to designated settings; the limitation of the scope of practice within designated settings; the imposition of retraining or rehabilitation requirements; the requirement of practice under supervision; the requirement of participation in a diversion program such as that established pursuant to section 214.31 or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(6) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive a licensee or registrant of any economic advantage gained by reason of the violation, to discourage similar violations by the licensee or registrant or any other licensee or registrant, or to reimburse the board for the cost of the investigation and proceeding, including but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporters, witnesses, reproduction of records, board members' per diem compensation, board staff time, and travel costs and expenses incurred by board staff and board members; and

(7) reprimand the licensee or registrant.

Subd. 2. Grounds for disciplinary action. The following conduct is prohibited and is grounds for disciplinary action:

(1) failure to demonstrate the qualifications or satisfy the requirements for a license or registration contained in this chapter or the rules of the board. The burden of proof is on the applicant to demonstrate such qualifications or satisfaction of such requirements;

(2) obtaining a license by fraud or by misleading the board in any way during the application process or obtaining a license by cheating, or attempting to subvert the licensing examination process. Conduct that subverts or attempts to subvert the licensing examination process includes, but is not limited to: (i) conduct that violates the security of the examination materials, such as removing examination materials from the examination room or having unauthorized possession of any portion of a future, current, or previously administered licensing examination; (ii) conduct that violates the standard of test administration, such as communicating with another examinee during administration of the examination, copying another examinee's answers, permitting another examinee to copy one's answers, or possessing unauthorized materials; or (iii) impersonating an examinee or permitting an impersonator to take the examination on one's own behalf;

(3) for a pharmacist, pharmacy technician, pharmacist intern, applicant for a pharmacist or pharmacy license, or applicant for a pharmacy technician or pharmacist intern registration, conviction of a felony reasonably related to the practice of pharmacy. Conviction as used in this subdivision includes a conviction of an offense that if committed in this state would be deemed a felony without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered thereon. The board may delay the issuance of a new license or registration if the applicant has been charged with a felony until the matter has been adjudicated;

(4) for a facility, other than a pharmacy, licensed or registered by the board, if an owner or applicant is convicted of a felony reasonably related to the operation of the facility. The board may delay the issuance of a new license or registration if the owner or applicant has been charged with a felony until the matter has been adjudicated;

(5) for a controlled substance researcher, conviction of a felony reasonably related to controlled substances or to the practice of the researcher's profession. The board may delay the issuance of a registration if the applicant has been charged with a felony until the matter has been adjudicated;

(6) disciplinary action taken by another state or by one of this state's health licensing agencies:

(i) revocation, suspension, restriction, limitation, or other disciplinary action against a license or registration in another state or jurisdiction, failure to report to the board that charges or allegations regarding the person's license or registration have been brought in another state or jurisdiction, or having been refused a license or registration by any other state or jurisdiction. The board may delay the issuance of a new license or registration if an investigation or disciplinary action is pending in another state or jurisdiction until the investigation or action has been dismissed or otherwise resolved; and

(ii) revocation, suspension, restriction, limitation, or other disciplinary action against a license or registration issued by another of this state's health licensing agencies, failure to report to the board that charges regarding the person's license or registration have been brought by another of this state's health licensing agencies, or having been refused a license or registration by another of this state's health licensing agencies. The board may delay the issuance of a new license or registration if a disciplinary action is pending before another of this state's health licensing agencies until the action has been dismissed or otherwise resolved;

(7) for a pharmacist, pharmacy, pharmacy technician, or pharmacist intern, violation of any order of the board, of any of the provisions of this chapter or any rules of the board or violation of any federal, state, or local law or rule reasonably pertaining to the practice of pharmacy;

(8) for a facility, other than a pharmacy, licensed by the board, violations of any order of the board, of any of the provisions of this chapter or the rules of the board or violation of any federal, state, or local law relating to the operation of the facility;

(9) engaging in any unethical conduct; conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of a patient; or pharmacy practice that is professionally incompetent, in that it may create unnecessary danger to any patient's life, health, or safety, in any of which cases, proof of actual injury need not be established;

(10) aiding or abetting an unlicensed person in the practice of pharmacy, except that it is not a violation of this clause for a pharmacist to supervise a properly registered pharmacy technician or pharmacist intern if that person is performing duties allowed by this chapter or the rules of the board;

(11) for an individual licensed or registered by the board, adjudication as mentally ill or developmentally disabled, or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality, by a court of competent jurisdiction, within or without this state. Such adjudication shall automatically suspend a license for the duration thereof unless the board orders otherwise;

(12) for a pharmacist or pharmacy intern, engaging in unprofessional conduct as specified in the board's rules. In the case of a pharmacy technician, engaging in conduct specified in board rules that would be unprofessional if it were engaged in by a pharmacist or pharmacist intern or performing duties specifically reserved for pharmacists under this chapter or the rules of the board;

(13) for a pharmacy, operation of the pharmacy without a pharmacist present and on duty except as allowed by a variance approved by the board;

(14) for a pharmacist, the inability to practice pharmacy with reasonable skill and safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills. In the case of registered pharmacy technicians, pharmacist interns, or controlled substance researchers, the inability to carry out duties allowed under this chapter or the rules of the board with reasonable skill and safety to patients by reason of illness, drunkenness, use of drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills;

(15) for a pharmacist, pharmacy, pharmacist intern, pharmacy technician, medical gas distributor, or controlled substance researcher, revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law;

(16) for a pharmacist or pharmacy, improper management of patient records, including failure to maintain adequate patient records, to comply with a patient's request made pursuant to sections 144.291 to 144.298, or to furnish a patient record or report required by law;

(17) fee splitting, including without limitation:

(i) paying, offering to pay, receiving, or agreeing to receive, a commission, rebate, kickback, or other form of remuneration, directly or indirectly, for the referral of patients; and

(ii) referring a patient to any health care provider as defined in sections 144.291 to 144.298 in which the licensee or registrant has a financial or economic interest as defined in section 144.6521, subdivision 3, unless the licensee or registrant has disclosed the licensee's or registrant's financial or economic interest in accordance with section 144.6521;

(18) engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws or rules;

(19) engaging in conduct with a patient that is sexual or may reasonably be interpreted by the patient as sexual, or in any verbal behavior that is seductive or sexually demeaning to a patient;

(20) failure to make reports as required by section 151.072 or to cooperate with an investigation of the board as required by section 151.074;

(21) knowingly providing false or misleading information that is directly related to the care of a patient unless done for an accepted therapeutic purpose such as the dispensing and administration of a placebo;

(22) aiding suicide or aiding attempted suicide in violation of section 609.215 as established by any of the following:

(i) a copy of the record of criminal conviction or plea of guilty for a felony in violation of section 609.215, subdivision 1 or 2;

(ii) a copy of the record of a judgment of contempt of court for violating an injunction issued under section 609.215, subdivision 4;

(iii) a copy of the record of a judgment assessing damages under section 609.215, subdivision 5; or

(iv) a finding by the board that the person violated section 609.215, subdivision 1 or 2. The board shall investigate any complaint of a violation of section 609.215, subdivision 1 or 2;

(23) for a pharmacist, practice of pharmacy under a lapsed or nonrenewed license. For a pharmacist intern, pharmacy technician, or controlled substance researcher, performing duties permitted to such individuals by this chapter or the rules of the board under a lapsed or nonrenewed registration. For a facility required to be licensed under this chapter, operation of the facility under a lapsed or nonrenewed license or registration; and

(24) for a pharmacist, pharmacist intern, or pharmacy technician, termination or discharge from the health professionals services program for reasons other than the satisfactory completion of the program.

Subd. 3. Automatic suspension. (a) A license or registration issued under this chapter to a pharmacist, pharmacist intern, pharmacy technician, or controlled substance researcher is automatically suspended if: (1) a guardian of a licensee or registrant is appointed by order of a court pursuant to sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee or registrant; or (2) the licensee or registrant is committed by order of a court pursuant to chapter 253B. The license or registration remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee or registrant, the suspension is terminated by the board after a hearing.

(b) For a pharmacist, pharmacy intern, or pharmacy technician, upon notice to the board of a judgment of, or a plea of guilty to, a felony reasonably related to the practice of pharmacy, the license or registration of the regulated person may be automatically suspended by the board. The license or registration will remain suspended until, upon petition by the regulated individual and after a hearing, the suspension is terminated by the board. The board may indefinitely suspend or revoke the license or registration of the regulated individual if, after a hearing before the board, the board finds that the felonious conduct would cause a serious risk of harm to the public.

(c) For a facility that is licensed or registered by the board, upon notice to the board that an owner of the facility is subject to a judgment of, or a plea of guilty to, a felony reasonably related to the operation of the facility, the license or registration of the facility may be automatically suspended by the board. The license or registration will remain suspended until, upon petition by the facility and after a hearing, the suspension is terminated by the board. The board may indefinitely suspend or revoke the license or registration of the facility if, after a hearing before the board, the board finds that the felonious conduct would cause a serious risk of harm to the public.

(d) For licenses and registrations that have been suspended or revoked pursuant to paragraphs (a) and (b), the regulated individual may have a license or registration reinstated, either with or without restrictions, by demonstrating clear and convincing evidence of rehabilitation, as provided in section 364.03. If the regulated individual has the conviction subsequently overturned by court decision, the board shall conduct a hearing to review the suspension within 30 days after the receipt of the court decision. The regulated individual is not required to prove rehabilitation if the subsequent court decision overturns previous court findings of public risk.

(e) For licenses and registrations that have been suspended or revoked pursuant to paragraph (c), the regulated facility may have a license or registration reinstated, either with or without restrictions, conditions, or limitations, by demonstrating clear and convincing evidence of rehabilitation of the convicted owner, as provided in section 364.03. If the convicted owner has the conviction subsequently overturned by court decision, the board shall conduct a hearing to review the suspension within 30 days after receipt of the court decision. The regulated facility is not required to prove rehabilitation of the convicted owner if the subsequent court decision overturns previous court findings of public risk.

(f) The board may, upon majority vote of a quorum of its appointed members, suspend the license or registration of a regulated individual without a hearing if the regulated individual fails to maintain a current name and address with the board, as described in paragraphs (h) and (i), while the regulated individual is: (1) under board investigation, and a notice of conference has been issued by the board; (2) party to a contested case with the board; (3) party to an agreement for corrective action with the board; or (4) under a board order for disciplinary action. The suspension shall remain in effect until lifted by the board to the board's receipt of a petition from the regulated individual, along with the current name and address of the regulated individual.

(g) The board may, upon majority vote of a quorum of its appointed members, suspend the license or registration of a regulated facility without a hearing if the regulated facility fails to maintain a current name and address of the owner of the facility with the board, as described in paragraphs (h) and (i), while the regulated facility is: (1) under board investigation, and a notice of conference has been issued by the board; (2) party to a contested case with the board; (3) party to an agreement for corrective action with the board; or (4) under a board order for disciplinary action. The suspension shall remain in effect until lifted by the board pursuant to the board's receipt of a petition from the regulated facility, along with the current name and address of the owner of the facility.

(h) An individual licensed or registered by the board shall maintain a current name and home address with the board and shall notify the board in writing within 30 days of any change in name or home address. An individual regulated by the board shall also maintain a current business address with the board as required by section 214.073. For an individual, if a name change only is requested, the regulated individual must request a revised license or registration. The board may require the individual to substantiate the name change by submitting official documentation from a court of law or agency authorized under law to receive and officially record a name change. In the case of an individual, if an address change only is requested, no request for a revised license or registration is required. If the current license or registration of an individual has been lost, stolen, or destroyed, the individual shall provide a written explanation to the board.

(i) A facility licensed or registered by the board shall maintain a current name and address with the board. A facility shall notify the board in writing within 30 days of any change in name. A facility licensed or registered by the board but located outside of the state must notify the board within 30 days of an address change. A facility licensed or registered by the board and located within the state must notify the board at least 60 days in advance of a change of address that will result from the move of the facility to a different location and must pass an inspection at the new location as required by the board. If the current license or registration of a facility has been lost, stolen, or destroyed, the facility shall provide a written explanation to the board.

Subd. 4. Effective dates. A suspension, revocation, condition, limitation, qualification, or restriction of a license or registration shall be in effect pending determination of an appeal. A revocation of a license pursuant to subdivision 1 is not appealable and shall remain in effect indefinitely.

Subd. 5. Conditions on reissued license. In its discretion, the board may restore and reissue a license or registration issued under this chapter, but as a condition thereof may impose any disciplinary or corrective measure that it might originally have imposed.

Subd. 6. Temporary suspension of license for pharmacists. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license of a pharmacist if the board finds that the pharmacist has violated a statute or rule that the board is empowered to enforce and continued practice by the pharmacist would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the pharmacist, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act. The pharmacist shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 7. Temporary suspension of license for pharmacist interns, pharmacy technicians, and controlled substance researchers. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the registration of a pharmacist intern, pharmacy technician, or controlled substance researcher if the board finds that the registrant has violated a statute or rule that the board is empowered to enforce and continued registration of the registrant would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the registrant, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act. The licensee or registrant shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 8. Temporary suspension of license for pharmacies, drug wholesalers, drug manufacturers, medical gas manufacturers, and medical gas distributors. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license or registration of a pharmacy, drug wholesaler, drug manufacturer, medical gas manufacturer, or medical gas distributor if the board finds that the licensee or registrant has violated a statute or rule that the board is empowered to enforce and continued operation of the licensed facility would create a serious risk of harm to the public. The suspension shall take effect upon written notice to the licensee or registrant, specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held pursuant to the Administrative Procedure Act. The licensee or registrant shall be provided with at least 20 days' notice of any hearing held pursuant to this subdivision. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 9. Evidence. In disciplinary actions alleging a violation of subdivision 2, clause (4), (5), (6), or (7), a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency that entered the same shall be admissible into evidence without further authentication and shall constitute prima facie evidence of the contents thereof.

Subd. 10. Mental examination; access to medical data. (a) If the board receives a complaint and has probable cause to believe that an individual licensed or registered by the board falls under subdivision 2, clause (14), it may direct the individual to submit to a mental or physical examination. For the purpose of this subdivision, every licensed or registered individual is deemed to have consented to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examining practitioner's testimony or examination reports on the grounds that the same constitute a privileged communication. Failure of a licensed or registered individual to submit to an examination when directed constitutes an admission of the allegations against the individual, unless the failure was due to circumstances beyond the individual's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. Pharmacists affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that they can resume the competent practice of the profession of pharmacy with reasonable skill and safety to the public. Pharmacist interns, pharmacy technicians, or controlled substance researchers affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that they can competently resume the duties that can be performed, under this chapter or the rules of the board, by similarly registered persons with reasonable skill and safety to the public. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against a licensed or registered individual in any other proceeding.

(b) Notwithstanding section 13.384, 144.651, or any other law limiting access to medical or other health data, the board may obtain medical data and health records relating to an individual licensed or registered by the board, or to an applicant for licensure or registration, without the individual's consent when the board receives a complaint and has probable cause to believe that the individual is practicing in violation of subdivision 2, clause (14), and the data and health records are limited to the complaint. The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this subdivision and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this subdivision, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false. Information obtained under this subdivision is classified as private under sections 13.01 to 13.87.

Subd. 11. Tax clearance certificate. (a) In addition to the provisions of subdivision 1, the board may not issue or renew a license or registration if the commissioner of revenue notifies the board and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The board may issue or renew the license or registration only if (1) the commissioner of revenue issues a tax clearance certificate, and (2) the commissioner of revenue or the licensee, registrant, or applicant forwards a copy of the clearance to the board. The commissioner of revenue may issue a clearance certificate only if the licensee, registrant, or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivision 1, when a licensee, registrant, or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the Office of Administrative Hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) A licensee or applicant must provide the licensee's or applicant's Social Security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the board must provide to the commissioner of revenue a list of all licensees and applicants that includes the licensee's or applicant's name, address, Social Security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

Subd. 12. Limitation. No board proceeding against a regulated person or facility shall be instituted unless commenced within seven years from the date of the commission of some portion of the offense or misconduct complained of except for alleged violations of subdivision 2, clause (21).

History: 2014 c 291 art 5 s 3



Section 151.072 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under the provisions of this chapter or the rules of the board may report the violation to the board.

Subd. 2. Pharmacies. A pharmacy located in this state must report to the board any discipline that is related to an incident involving conduct that would constitute grounds for discipline under the provisions of this chapter or the rules of the board, that is taken by the pharmacy or any of its administrators against a pharmacist, pharmacist intern, or pharmacy technician, including the termination of employment of the individual or the revocation, suspension, restriction, limitation, or conditioning of an individual's ability to practice or work at or on behalf of the pharmacy. The pharmacy shall also report the resignation of any pharmacist, pharmacist intern, or technician prior to the conclusion of any disciplinary proceeding, or prior to the commencement of formal charges but after the individual had knowledge that formal charges were contemplated or in preparation. Each report made under this subdivision must state the nature of the action taken and state in detail the reasons for the action. Failure to report violations as required by this subdivision is a basis for discipline pursuant to section 151.071, subdivision 2, clause (8).

Subd. 3. Licensees and registrants of the board. A licensee or registrant of the board shall report to the board personal knowledge of any conduct that the person reasonably believes constitutes grounds for disciplinary action under this chapter or the rules of the board by any pharmacist, pharmacist intern, pharmacy technician, or controlled substance researcher, including any conduct indicating that the person may be professionally incompetent, or may have engaged in unprofessional conduct or may be medically or physically unable to engage safely in the practice of pharmacy or to carry out the duties permitted to the person by this chapter or the rules of the board. Failure to report violations as required by this subdivision is a basis for discipline pursuant to section 151.071, subdivision 2, clause (20).

Subd. 4. Self-reporting. A licensee or registrant of the board shall report to the board any personal action that would require that a report be filed with the board pursuant to subdivision 2.

Subd. 5. Deadlines; forms. Reports required by subdivisions 2 to 4 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 6. Subpoenas. The board may issue subpoenas for the production of any reports required by subdivisions 2 to 4 or any related documents.

History: 2014 c 291 art 5 s 4



Section 151.073 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting in good faith a report to the board under section 151.072 or for otherwise reporting in good faith to the board violations or alleged violations of this chapter or the rules of the board. All such reports are investigative data as defined in chapter 13.

Subd. 2. Investigation. (a) Members of the board and persons employed by the board or engaged on behalf of the board in the investigation of violations and in the preparation and management of charges or violations of this chapter or the rules of the board, or persons participating in the investigation or testifying regarding charges of violations, when acting in good faith, are immune from civil liability for any actions, transactions, or publications in the execution of, or relating to, their duties under this chapter or the rules of the board.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability for any actions, transactions, or publications in the execution of, or relating to, their duties under section 151.301.

History: 2014 c 291 art 5 s 5



Section 151.074 — LICENSEE OR REGISTRANT COOPERATION.

An individual who is licensed or registered by the board, who is the subject of an investigation by or on behalf of the board, shall cooperate fully with the investigation. An owner or employee of a facility that is licensed or registered by the board, when the facility is the subject of an investigation by or on behalf of the board, shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by, or on behalf of, the board relating to the subject of the investigation and providing copies of patient pharmacy records and other relevant records, as reasonably requested by the board, to assist the board in its investigation. The board shall maintain any records obtained pursuant to this section as investigative data pursuant to chapter 13.

History: 2014 c 291 art 5 s 6



Section 151.075 — DISCIPLINARY RECORD ON JUDICIAL REVIEW.

Upon judicial review of any board disciplinary action taken under this chapter, the reviewing court shall seal the administrative record, except for the board's final decision, and shall not make the administrative record available to the public.

History: 2014 c 291 art 5 s 7



Section 151.095 — INACTIVE STATUS LICENSE.

The board may, by rule, establish standards for an inactive status of licensure for previously licensed pharmacists who have retired from active practice, have left the state, or have otherwise ceased to be actively engaged in the practice of pharmacy in this state.

History: 1988 c 550 s 8



Section 151.10 — QUALIFICATIONS OF APPLICANTS.

Subdivision 1. Graduates of schools in good standing. To be entitled to examination by the board as a pharmacist the applicant shall be of good moral character, at least 18 years of age, and shall be a graduate of the College of Pharmacy of the University of Minnesota or of a college or school of pharmacy in good standing of which the board shall be the judge and shall have completed internship requirements as prescribed by the board.

Subd. 2. Graduates of schools outside the United States. An applicant who is a graduate of a school or college of pharmacy located outside the United States, when that school or college of pharmacy has not been recognized by the board as a school in good standing, may be entitled to examination for licensure by the board if the applicant is of good moral character, at least 18 years of age, has completed the internship requirements prescribed by the board, has provided verification of the applicant's academic record and graduation, and has successfully passed examinations approved by the board to establish proficiency in English and equivalency of education with graduates of schools or colleges of pharmacy which the board has determined to be in good standing.

History: (5808-10) 1937 c 354 s 10; 1941 c 78 s 2; 1973 c 639 s 3; 1973 c 725 s 20; 1976 c 222 s 84; 1984 c 426 s 1; 1986 c 444



Section 151.101 — INTERNSHIP.

Upon payment of the fee specified in section 151.065, the board may register as an intern any natural persons who have satisfied the board that they are of good moral character, not physically or mentally unfit, and who have successfully completed the educational requirements for intern registration prescribed by the board. The board shall prescribe standards and requirements for interns, pharmacist-preceptors, and internship training but may not require more than one year of such training.

The board in its discretion may accept internship experience obtained in another state provided the internship requirements in such other state are in the opinion of the board equivalent to those herein provided.

History: 1969 c 933 s 9; 1973 c 639 s 4; 1976 c 222 s 85; 1986 c 444; 1988 c 550 s 9; 1Sp2011 c 9 art 5 s 19



Section 151.102 — PHARMACY TECHNICIAN.

Subdivision 1. General. A pharmacy technician may assist a pharmacist in the practice of pharmacy by performing tasks that are not reserved to, and do not require the professional judgment of, a licensed pharmacist. A pharmacy technician works under the personal and direct supervision of the pharmacist. A pharmacist may supervise up to three technicians. A pharmacist is responsible for all the work performed by the technicians who are under the supervision of the pharmacist. A pharmacy may exceed the ratio of pharmacy technicians to pharmacists permitted in this subdivision or in rule by a total of one technician at any given time in the pharmacy, provided at least one technician in the pharmacy holds a valid certification from the Pharmacy Technician Certification Board or from another national certification body for pharmacy technicians that requires passage of a nationally recognized, psychometrically valid certification examination for certification as determined by the Board of Pharmacy. The Board of Pharmacy may, by rule, set ratios of technicians to pharmacists greater than three to one for the functions specified in rule.

Subd. 2. Waivers by board permitted. A pharmacist in charge in a pharmacy may petition the board for authorization to allow a pharmacist to supervise more than three pharmacy technicians. The pharmacist's petition must include provisions addressing how patient care and safety will be maintained. A petition filed with the board under this subdivision shall be deemed approved 90 days after the board receives the petition, unless the board denies the petition within 90 days of receipt and notifies the petitioning pharmacist of the petition's denial and the board's reasons for denial.

Subd. 3. Registration fee. The board shall not register an individual as a pharmacy technician unless all applicable fees specified in section 151.065 have been paid.

History: 1997 c 132 s 3; 1999 c 63 s 1; 2000 c 276 s 1; 1Sp2011 c 9 art 5 s 20; 2015 c 71 art 10 s 33



Section 151.12 — RECIPROCITY; LICENSURE.

The board may in its discretion grant licensure without examination to any pharmacist licensed by the Board of Pharmacy or a similar board of another state which accords similar recognition to licensees of this state; provided, the requirements for licensure in such other state are in the opinion of the board equivalent to those herein provided. The fee for licensure shall be in the amount specified in section 151.065.

History: (5808-12) 1937 c 354 s 12; 1961 c 394 s 4; 1973 c 639 s 5; 1976 c 222 s 87; 1Sp2011 c 9 art 5 s 21



Section 151.13 — RENEWAL FEE; CONTINUING EDUCATION.

Subdivision 1. Renewal fee. Every person licensed by the board as a pharmacist shall pay to the board the annual renewal fee specified in section 151.065. The board may charge the late fee specified in section 151.065 if the renewal fee and application are not received by the board prior to the date specified by the board. It shall be unlawful for any person licensed as a pharmacist who refuses or fails to pay any applicable renewal or late fee to practice pharmacy in this state. Every certificate and license shall expire at the time therein prescribed.

Subd. 2. Continuing education. The board may appoint an advisory task force on continuing education, consisting of not more than ten members, to study continuing education programs and requirements and to submit its report and recommendations to the board. The task force shall expire, and the compensation and removal of members shall be as provided in section 15.059.

History: (5808-13) 1937 c 354 s 13; 1961 c 394 s 5; 1969 c 486 s 1; 1973 c 655 s 1; 1976 c 222 s 88; 1983 c 260 s 38; 1990 c 412 s 3; 1Sp2011 c 9 art 5 s 22



Section 151.14 — REINSTATEMENTS.

Any person who has been licensed by the board and has defaulted in the payment of the renewal fee may be reinstated within two years of such default without examination, upon payment of the arrears and upon compliance with the provisions of section 151.13, subdivision 2.

History: (5808-14) 1937 c 354 s 14; 1973 c 655 s 2; 1976 c 222 s 89



Section 151.15 — COMPOUNDING DRUGS UNLAWFUL UNDER CERTAIN CONDITIONS.

Subdivision 1. Location. It shall be unlawful for any person to compound, dispense, vend, or sell drugs, medicines, chemicals, or poisons in any place other than a pharmacy, except as provided in this chapter.

Subd. 2. Proprietors of pharmacies. No proprietor of a pharmacy shall permit the compounding or dispensing of prescriptions except by a pharmacist or by a pharmacist intern under the personal supervision of a pharmacist; or the vending or selling of drugs, medicines, chemicals, or poisons in the proprietor's pharmacy except under the personal supervision of a pharmacist.

Subd. 3. Unlicensed persons; veterinary legend drugs. It shall be unlawful for any person other than a licensed veterinarian or pharmacist to compound or dispense veterinary legend drugs except as provided in this chapter.

Subd. 4. Unlicensed persons; legend drugs. It shall be unlawful for any person other than a licensed practitioner or pharmacist to compound or dispense legend drugs except as provided in this chapter.

History: (5808-16) 1937 c 354 s 16; 1967 c 377 s 3; 1986 c 444; 1988 c 550 s 10; 1990 c 526 s 4; 1991 c 213 s 2; 1994 c 632 art 2 s 37



Section 151.16 — VIOLATION A GROSS MISDEMEANOR.

Every person who violates any of the provisions of section 151.15, when the death of a human being results from such violation shall be guilty of a gross misdemeanor. This section is supplementary to existing laws relating to homicide and not a repeal thereof.

History: (5808-17) 1937 c 354 s 17



Section 151.17 — UNLAWFUL USE OF "PHARMACIST."

It shall be unlawful for any person to falsely assume or pretend to the title of pharmacist.

History: (5808-18) 1937 c 354 s 18



Section 151.18 — UNLAWFUL TO USE MISLEADING NAME.

It is unlawful for any person to carry on, conduct, or transact a retail business under a name which contains as a part thereof the words "drugs," "drug store," "pharmacy," "medicine," "apothecary," or "chemist shop," or any abbreviation, translation, extension, or variation thereof; or in any manner by advertisement, circular, or poster, sign or otherwise, describe or refer to the place of business conducted by such person by such term, abbreviation, translation, extension, or variation unless the place so conducted is a pharmacy.

History: (5808-19) 1937 c 354 s 19



Section 151.19 — REGISTRATION; FEES.

Subdivision 1. Pharmacy licensure requirements. (a) No person shall operate a pharmacy without first obtaining a license from the board and paying any applicable fee specified in section 151.065. The license shall be displayed in a conspicuous place in the pharmacy for which it is issued and expires on June 30 following the date of issue. It is unlawful for any person to operate a pharmacy unless the license has been issued to the person by the board.

(b) Application for a pharmacy license under this section shall be made in a manner specified by the board.

(c) No license shall be issued or renewed for a pharmacy located within the state unless the applicant agrees to operate the pharmacy in a manner prescribed by federal and state law and according to rules adopted by the board. No license shall be issued for a pharmacy located outside of the state unless the applicant agrees to operate the pharmacy in a manner prescribed by federal law and, when dispensing medications for residents of this state, the laws of this state, and Minnesota Rules.

(d) No license shall be issued or renewed for a pharmacy that is required to be licensed or registered by the state in which it is physically located unless the applicant supplies the board with proof of such licensure or registration.

(e) The board shall require a separate license for each pharmacy located within the state and for each pharmacy located outside of the state at which any portion of the dispensing process occurs for drugs dispensed to residents of this state.

(f) The board shall not issue an initial or renewed license for a pharmacy unless the pharmacy passes an inspection conducted by an authorized representative of the board. In the case of a pharmacy located outside of the state, the board may require the applicant to pay the cost of the inspection, in addition to the license fee in section 151.065, unless the applicant furnishes the board with a report, issued by the appropriate regulatory agency of the state in which the facility is located, of an inspection that has occurred within the 24 months immediately preceding receipt of the license application by the board. The board may deny licensure unless the applicant submits documentation satisfactory to the board that any deficiencies noted in an inspection report have been corrected.

(g) The board shall not issue an initial or renewed license for a pharmacy located outside of the state unless the applicant discloses and certifies:

(1) the location, names, and titles of all principal corporate officers and all pharmacists who are involved in dispensing drugs to residents of this state;

(2) that it maintains its records of drugs dispensed to residents of this state so that the records are readily retrievable from the records of other drugs dispensed;

(3) that it agrees to cooperate with, and provide information to, the board concerning matters related to dispensing drugs to residents of this state;

(4) that, during its regular hours of operation, but no less than six days per week, for a minimum of 40 hours per week, a toll-free telephone service is provided to facilitate communication between patients in this state and a pharmacist at the pharmacy who has access to the patients' records; the toll-free number must be disclosed on the label affixed to each container of drugs dispensed to residents of this state; and

(5) that, upon request of a resident of a long-term care facility located in this state, the resident's authorized representative, or a contract pharmacy or licensed health care facility acting on behalf of the resident, the pharmacy will dispense medications prescribed for the resident in unit-dose packaging or, alternatively, comply with section 151.415, subdivision 5.

Subd. 2. [Repealed, 2013 c 108 art 10 s 13]

Subd. 3. Sale of federally restricted medical gases. (a) A person or establishment not licensed as a pharmacy or a practitioner shall not engage in the retail sale or distribution of federally restricted medical gases without first obtaining a registration from the board and paying the applicable fee specified in section 151.065. The registration shall be displayed in a conspicuous place in the business for which it is issued and expires on the date set by the board. It is unlawful for a person to sell or distribute federally restricted medical gases unless a certificate has been issued to that person by the board.

(b) Application for a medical gas distributor registration under this section shall be made in a manner specified by the board.

(c) No registration shall be issued or renewed for a medical gas distributor located within the state unless the applicant agrees to operate in a manner prescribed by federal and state law and according to the rules adopted by the board. No license shall be issued for a medical gas distributor located outside of the state unless the applicant agrees to operate in a manner prescribed by federal law and, when distributing medical gases for residents of this state, the laws of this state and Minnesota Rules.

(d) No registration shall be issued or renewed for a medical gas distributor that is required to be licensed or registered by the state in which it is physically located unless the applicant supplies the board with proof of the licensure or registration. The board may, by rule, establish standards for the registration of a medical gas distributor that is not required to be licensed or registered by the state in which it is physically located.

(e) The board shall require a separate registration for each medical gas distributor located within the state and for each facility located outside of the state from which medical gases are distributed to residents of this state.

(f) The board shall not issue an initial or renewed registration for a medical gas distributor unless the medical gas distributor passes an inspection conducted by an authorized representative of the board. In the case of a medical gas distributor located outside of the state, the board may require the applicant to pay the cost of the inspection, in addition to the license fee in section 151.065, unless the applicant furnishes the board with a report, issued by the appropriate regulatory agency of the state in which the facility is located, of an inspection that has occurred within the 24 months immediately preceding receipt of the license application by the board. The board may deny licensure unless the applicant submits documentation satisfactory to the board that any deficiencies noted in an inspection report have been corrected.

Subd. 4. Licensing of physicians to dispense drugs; renewals. (a) The board may grant a license to any physician licensed under chapter 147 who provides services in a health care facility located in a designated health professional shortage area authorizing the physician to dispense drugs to individuals for whom pharmaceutical care is not reasonably available. The license may be renewed annually. Any physician licensed under this subdivision shall be limited to dispensing drugs in a limited service pharmacy and shall be governed by the rules adopted by the board when dispensing drugs.

(b) For the purposes of this subdivision, pharmaceutical care is not reasonably available if the limited service pharmacy in which the physician is dispensing drugs is located in a health professional shortage area, and no other licensed pharmacy is located within 15 miles of the limited service pharmacy.

(c) For the purposes of this subdivision, section 151.15, subdivision 2, shall not apply, and section 151.215 shall not apply provided that a physician granted a license under this subdivision certifies each filled prescription in accordance with Minnesota Rules, part 6800.3100, subpart 3.

(d) Notwithstanding section 151.102, a physician granted a license under this subdivision may be assisted by a pharmacy technician if the technician holds a valid certification from the Pharmacy Technician Certification Board or from another national certification body for pharmacy technicians that requires passage of a nationally recognized psychometrically valid certification examination for certification as determined by the board. The physician may supervise the pharmacy technician as long as the physician assumes responsibility for all functions performed by the technician. For purposes of this subdivision, supervision does not require the physician to be physically present if the physician or a licensed pharmacist is available, either electronically or by telephone.

(e) Nothing in this subdivision shall be construed to prohibit a physician from dispensing drugs pursuant to section 151.37 and Minnesota Rules, parts 6800.9950 to 6800.9954.

History: (5808-20) 1937 c 354 s 20; 1953 c 76 s 3; 1961 c 394 s 6; 1969 c 486 s 2; 1976 c 222 s 90; 1986 c 444; 1988 c 550 s 11; 1989 c 314 s 1; 2007 c 147 art 11 s 4; 1Sp2011 c 9 art 5 s 23; 2012 c 166 s 3; 2013 c 108 art 10 s 2,3



Section 151.21 — SUBSTITUTION.

Subdivision 1. Generally. Except as provided in this section, it shall be unlawful for any pharmacist or pharmacist intern who dispenses prescriptions, drugs, and medicines to substitute an article different from the one ordered, or deviate in any manner from the requirements of an order or prescription without the approval of the prescriber.

Subd. 2. Brand name specified. When a pharmacist receives a paper or hard copy prescription on which the prescriber has personally written in handwriting "dispense as written" or "D.A.W.," a prescription sent by electronic transmission on which the prescriber has expressly indicated in a manner consistent with the standards for electronic prescribing under Code of Federal Regulations, title 42, section 423, that the prescription is to be dispensed as transmitted and which bears the prescriber's electronic signature, or an oral prescription in which the prescriber has expressly indicated that the prescription is to be dispensed as communicated, the pharmacist shall dispense the brand name legend drug as prescribed.

Subd. 3. Brand name not specified. When a pharmacist receives a paper or hard copy prescription on which the prescriber has not personally written in handwriting "dispense as written" or "D.A.W.," a prescription sent by electronic transmission on which the prescriber has not expressly indicated in a manner consistent with the standards for electronic prescribing under Code of Federal Regulations, title 42, section 423, that the prescription is to be dispensed as transmitted and which bears the prescriber's electronic signature, or an oral prescription in which the prescriber has not expressly indicated that the prescription is to be dispensed as communicated, and there is available in the pharmacist's stock a less expensive generically equivalent drug that, in the pharmacist's professional judgment, is safely interchangeable with the prescribed drug, then the pharmacist shall, after disclosing the substitution to the purchaser, dispense the generic drug, unless the purchaser objects. A pharmacist may also substitute pursuant to the oral instructions of the prescriber. A pharmacist may not substitute a generically equivalent drug product unless, in the pharmacist's professional judgment, the substituted drug is therapeutically equivalent and interchangeable to the prescribed drug. A pharmacist shall notify the purchaser if the pharmacist is dispensing a drug other than the brand name drug prescribed.

Subd. 3a. Prescriptions by electronic transmission. Nothing in this section permits a prescriber to maintain "dispense as written" or "D.A.W." as a default on all prescriptions. Prescribers must add the "dispense as written" or "D.A.W." designation to electronic prescriptions individually, as appropriate.

Subd. 4. Pricing. A pharmacist dispensing a drug under the provisions of subdivision 3 shall not dispense a drug of a higher retail price than that of the brand name drug prescribed. If more than one safely interchangeable generic drug is available in a pharmacist's stock, then the pharmacist shall dispense the least expensive alternative. Any difference between acquisition cost to the pharmacist of the drug dispensed and the brand name drug prescribed shall be passed on to the purchaser.

Subd. 4a. Sign. A pharmacy must post a sign in a conspicuous location and in a typeface easily seen at the counter where prescriptions are dispensed stating: "In order to save you money, this pharmacy will substitute whenever possible an FDA-approved, less expensive, generic drug product, which is therapeutically equivalent to and safely interchangeable with the one prescribed by your doctor, unless you object to this substitution."

Subd. 5. Reimbursement. Nothing in this section requires a pharmacist to substitute a generic drug if the substitution will make the transaction ineligible for third-party reimbursement.

Subd. 6. Disclosure. When a pharmacist dispenses a brand name legend drug and, at that time, a less expensive generically equivalent drug is also available in the pharmacist's stock, the pharmacist shall disclose to the purchaser that a generic drug is available.

Subd. 7. Drug formulary. This section does not apply when a pharmacist is dispensing a prescribed drug to persons covered under a managed health care plan that maintains a mandatory or closed drug formulary.

Subd. 8. List of excluded products. The Drug Formulary Committee established under section 256B.0625, subdivision 13, shall establish a list of drug products that are to be excluded from this section. This list shall be updated on an annual basis and shall be provided to the board for dissemination to pharmacists licensed in the state.

Subd. 9. Extended supply. (a) After a patient has obtained an initial 30-day supply of a prescription drug, and the patient returns to the pharmacy to obtain a refill, a pharmacist may dispense up to a 90-day supply of that prescription drug to the patient when the following requirements are met:

(1) the total quantity of dosage units dispensed by the pharmacist does not exceed the total quantity of dosage units of the remaining refills authorized by the prescriber; and

(2) the pharmacist is exercising the pharmacist's professional judgment.

(b) The initial 30-day supply requirement in paragraph (a) is not required if the prescription has previously been filled with a 90-day supply.

(c) Notwithstanding paragraph (a), a pharmacist may not exceed the number of dosage units authorized by a prescriber for an initial prescription or subsequent refills if:

(1) the prescriber has specified on the prescription that, due to medical necessity, the pharmacist may not exceed the number of dosage units identified on the prescription; or

(2) the prescription drug is a controlled substance, as defined in section 152.01, subdivision 4.

History: (5808-22) 1937 c 354 s 22; 1969 c 933 s 10; 1975 c 101 s 2; 1986 c 444; 1993 c 345 art 5 s 10; 1994 c 625 art 8 s 48,49; 1997 c 202 art 2 s 40; 2007 c 123 s 125-128; 2016 c 122 s 1



Section 151.211 — RECORDS OF PRESCRIPTIONS.

Subdivision 1. Retention of prescription drug orders. All prescription drug orders shall be kept on file at the location from which dispensing of the ordered drug occurs for a period of at least two years. Prescription drug orders that are electronically prescribed must be kept on file in the format in which they were originally received. Written or printed prescription drug orders and verbal prescription drug orders reduced to writing, must be kept on file as received or transcribed, except that such orders may be kept in an electronic format as allowed by the board. Electronic systems used to process and store prescription drug orders must be compliant with the requirements of this chapter and the rules of the board. Prescription drug orders that are stored in an electronic format, as permitted by this subdivision, may be kept on file at a remote location provided that they are readily and securely accessible from the location at which dispensing of the ordered drug occurred.

Subd. 2. Refill requirements. A prescription drug order may be refilled only with the written, electronic, or verbal consent of the prescriber and in accordance with the requirements of this chapter, the rules of the board, and where applicable, section 152.11. The date of such refill must be recorded and initialed upon the original prescription drug order, or within the electronically maintained record of the original prescription drug order, by the pharmacist, pharmacist intern, or practitioner who refills the prescription.

History: 1969 c 933 s 11; 1973 c 639 s 6; 1986 c 444; 1988 c 550 s 12; 2014 c 291 art 5 s 8



Section 151.212 — LABEL OF PRESCRIPTION DRUG CONTAINERS.

Subdivision 1. Prescription drugs. Drugs dispensed pursuant to a prescription shall bear a label permanently affixed to the immediate container in which the drug is dispensed and which is received by the purchaser. The label shall bear the name of the manufacturer or distributor of the finished dosage form of the drug and all other information required by law and by rules of the board.

Subd. 2. Controlled substances. In addition to the requirements of subdivision 1, when the use of any drug containing a controlled substance, as defined in chapter 152, or any other drug determined by the board, either alone or in conjunction with alcoholic beverages, may impair the ability of the user to operate a motor vehicle, the board shall require by rule that notice be prominently set forth on the label or container. Rules promulgated by the board shall specify exemptions from this requirement when there is evidence that the user will not operate a motor vehicle while using the drug.

Subd. 3. Veterinary drugs. Drugs dispensed, sold, or distributed in any manner pursuant to the order of a licensed veterinarian shall bear a label permanently affixed to the container in which the drug is dispensed and which is received by the purchaser. The label shall bear the name of the manufacturer or distributor of the finished dosage form of the drug and all other information required by law and the rules of the board.

History: 1969 c 933 s 12; 1975 c 101 s 3; 1975 c 356 s 1; 1976 c 338 s 5; 1985 c 248 s 70; 1988 c 550 s 13,14



Section 151.213 — COPIES OF PRESCRIPTIONS.

Prescriptions on file in a pharmacy are not a public record. A person having custody of or access to such prescription orders shall not divulge the contents thereof or provide a copy thereof to anyone except to:

(1) the patient for whom the prescription was issued, the patient's agent, or another pharmacist acting on behalf of the patient or the patient's agent;

(2) the licensed practitioner who issued the prescription;

(3) the licensed practitioner who is then treating the patient;

(4) a member, inspector, or investigator of the board or any federal, state, county, or municipal officer whose duty it is to enforce the laws of this state or the United States relating to drugs and who is engaged in a specific investigation involving a designated person or drug;

(5) an agency of government charged with the responsibility of providing medical care for the patient;

(6) an insurance carrier or attorney on receipt of written authorization signed by the patient or the patient's legal representative, authorizing the release of such information;

(7) any person duly authorized by a court order.

Such copies furnished shall bear on the face thereof the statement "Copy for information only," and may be filed to account for the dispensing of a drug only if such dispensing is authorized in writing or orally by the prescriber and communicated to the pharmacist dispensing and filing such copy.

History: 1969 c 933 s 13; 1986 c 444



Section 151.214 — PAYMENT DISCLOSURE.

Subdivision 1. Explanation of pharmacy benefits. A pharmacist licensed under this chapter must provide to a patient, for each prescription dispensed where part or all of the cost of the prescription is being paid or reimbursed by an employer-sponsored plan or health plan company, or its contracted pharmacy benefit manager, the patient's co-payment amount and the pharmacy's own usual and customary price of the prescription or the amount the pharmacy will be paid for the prescription drug by the patient's employer-sponsored plan or health plan company, or its contracted pharmacy benefit manager.

Subd. 2. No prohibition on disclosure. No contracting agreement between an employer-sponsored health plan or health plan company, or its contracted pharmacy benefit manager, and a resident or nonresident pharmacy registered under this chapter, may prohibit the pharmacy from disclosing to patients information a pharmacy is required or given the option to provide under subdivision 1.

History: 2004 c 268 s 13; 2004 c 288 art 3 s 5; 2005 c 10 art 1 s 82; 2006 c 267 art 1 s 6



Section 151.215 — CERTIFICATION.

A pharmacist must certify a prescription, in compliance with Minnesota Board of Pharmacy rules, before the prescription is dispensed, delivered, mailed, or shipped to a patient or a patient's caregiver. However, if the prescription has been certified by a pharmacist at a licensed central service pharmacy, in compliance with Minnesota Board of Pharmacy rules, an additional certification is not required at the pharmacy that dispenses, mails, or ships the completed prescription to the patient.

History: 2007 c 103 s 2



Section 151.22 — LIABILITY FOR QUALITY OF DRUGS.

Every pharmacist in charge or proprietor of a pharmacy shall be responsible for the quality of all drugs, medicines, chemicals, and poisons procured for use and sold therein, except proprietary medicines or other articles sold in the original package of the manufacturer.

History: (5808-23) 1937 c 354 s 23; 1969 c 933 s 14



Section 151.23 — POISONS MUST BE LABELED.

It shall be unlawful for any person to sell at retail any poison without affixing to the package or receptacle containing the same a label conspicuously bearing the word "poison," and the name and the business address of the seller, and being satisfied that such poison is to be legitimately used. This section shall not apply to the sale of poison on a physician's written prescription or in the original package of the manufacturer.

History: (5808-24) 1937 c 354 s 24; 1986 c 444



Section 151.24 — SALE OF POISONS MUST BE RECORDED.

It shall be unlawful:

(1) for any person, either acting independently or while in the employ of another, to sell or give away any poison, as designated by the board, without first recording in a book to be kept for that purpose with an indelible pencil or ink the date, the name and address of the person to whom, and the amount and kind of poison, delivered, except when such poison is sold on the written prescription of a physician;

(2) to give a false name to be recorded;

(3) for any person having custody of any such record book to refuse to produce it on demand for the inspection of any authorized agent of the board or other duly authorized officer.

History: (5808-25) 1937 c 354 s 25; 1986 c 444



Section 151.252 — LICENSING OF DRUG MANUFACTURERS; FEES; PROHIBITIONS.

Subdivision 1. Requirements. (a) No person shall act as a drug manufacturer without first obtaining a license from the board and paying any applicable fee specified in section 151.065.

(b) Application for a drug manufacturer license under this section shall be made in a manner specified by the board.

(c) No license shall be issued or renewed for a drug manufacturer unless the applicant agrees to operate in a manner prescribed by federal and state law and according to Minnesota Rules.

(d) No license shall be issued or renewed for a drug manufacturer that is required to be registered pursuant to United States Code, title 21, section 360, unless the applicant supplies the board with proof of registration. The board may establish by rule the standards for licensure of drug manufacturers that are not required to be registered under United States Code, title 21, section 360.

(e) No license shall be issued or renewed for a drug manufacturer that is required to be licensed or registered by the state in which it is physically located unless the applicant supplies the board with proof of licensure or registration. The board may establish, by rule, standards for the licensure of a drug manufacturer that is not required to be licensed or registered by the state in which it is physically located.

(f) The board shall require a separate license for each facility located within the state at which drug manufacturing occurs and for each facility located outside of the state at which drugs that are shipped into the state are manufactured.

(g) The board shall not issue an initial or renewed license for a drug manufacturing facility unless the facility passes an inspection conducted by an authorized representative of the board. In the case of a drug manufacturing facility located outside of the state, the board may require the applicant to pay the cost of the inspection, in addition to the license fee in section 151.065, unless the applicant furnishes the board with a report, issued by the appropriate regulatory agency of the state in which the facility is located or by the United States Food and Drug Administration, of an inspection that has occurred within the 24 months immediately preceding receipt of the license application by the board. The board may deny licensure unless the applicant submits documentation satisfactory to the board that any deficiencies noted in an inspection report have been corrected.

Subd. 1a. Outsourcing facility. (a) No person shall act as an outsourcing facility without first obtaining a license from the board and paying any applicable manufacturer licensing fee specified in section 151.065.

(b) Application for an outsourcing facility license under this section shall be made in a manner specified by the board and may differ from the application required of other drug manufacturers.

(c) No license shall be issued or renewed for an outsourcing facility unless the applicant agrees to operate in a manner prescribed for outsourcing facilities by federal and state law and according to Minnesota Rules.

(d) No license shall be issued or renewed for an outsourcing facility unless the applicant supplies the board with proof of such registration by the United States Food and Drug Administration as required by United States Code, title 21, section 353b.

(e) No license shall be issued or renewed for an outsourcing facility that is required to be licensed or registered by the state in which it is physically located unless the applicant supplies the board with proof of such licensure or registration. The board may establish, by rule, standards for the licensure of an outsourcing facility that is not required to be licensed or registered by the state in which it is physically located.

(f) The board shall require a separate license for each outsourcing facility located within the state and for each outsourcing facility located outside of the state at which drugs that are shipped into the state are prepared.

(g) The board shall not issue an initial or renewed license for an outsourcing facility unless the facility passes an inspection conducted by an authorized representative of the board. In the case of an outsourcing facility located outside of the state, the board may require the applicant to pay the cost of the inspection, in addition to the license fee in section 151.065, unless the applicant furnishes the board with a report, issued by the appropriate regulatory agency of the state in which the facility is located or by the United States Food and Drug Administration, of an inspection that has occurred within the 24 months immediately preceding receipt of the license application by the board. The board may deny licensure unless the applicant submits documentation satisfactory to the board that any deficiencies noted in an inspection report have been corrected.

Subd. 2. Prohibition. It is unlawful for any person engaged in drug manufacturing to sell legend drugs to anyone located in this state except as provided in this chapter.

Subd. 3. Payment to practitioner; reporting. Unless prohibited by United States Code, title 42, section 1320a-7h, a drug manufacturer shall file with the board an annual report, in a form and on the date prescribed by the board, identifying all payments, honoraria, reimbursement, or other compensation authorized under section 151.461, clauses (4) and (5), paid to practitioners in Minnesota during the preceding calendar year. The report shall identify the nature and value of any payments totaling $100 or more to a particular practitioner during the year, and shall identify the practitioner. Reports filed under this subdivision are public data.

History: 2013 c 108 art 10 s 4; 2014 c 291 art 5 s 10



Section 151.253 — COMPOUNDING.

Subdivision 1. Exemption from manufacturing licensure requirement. Section 151.252 shall not apply to:

(1) a practitioner engaged in extemporaneous compounding, anticipatory compounding, or compounding not done pursuant to a prescription drug order when permitted by this chapter or the rules of the board; and

(2) a pharmacy in which a pharmacist is engaged in extemporaneous compounding, anticipatory compounding, or compounding not done pursuant to a prescription drug order when permitted by this chapter or the rules of the board.

Subd. 2. Compounded drug. A drug product may be compounded under this section if a pharmacist or practitioner:

(1) compounds the drug product using bulk drug substances, as defined in the federal regulations published in Code of Federal Regulations, title 21, section 207.3(a)(4):

(i) that:

(A) comply with the standards of an applicable United States Pharmacopoeia or National Formulary monograph, if a monograph exists, and the United States Pharmacopoeia chapter on pharmacy compounding;

(B) if such a monograph does not exist, are drug substances that are components of drugs approved for use in this country by the United States Food and Drug Administration; or

(C) if such a monograph does not exist and the drug substance is not a component of a drug approved for use in this country by the United States Food and Drug Administration, that appear on a list developed by the United States Food and Drug Administration through regulations issued by the secretary of the federal Department of Health and Human Services pursuant to section 503A of the Food, Drug and Cosmetic Act under paragraph (d);

(ii) that are manufactured by an establishment that is registered under section 360 of the federal Food, Drug and Cosmetic Act, including a foreign establishment that is registered under section 360(i) of that act; and

(iii) that are accompanied by valid certificates of analysis for each bulk drug substance;

(2) compounds the drug product using ingredients, other than bulk drug substances, that comply with the standards of an applicable United States Pharmacopoeia or National Formulary monograph, if a monograph exists, and the United States Pharmacopoeia chapters on pharmacy compounding;

(3) does not compound a drug product that appears on a list published by the secretary of the federal Department of Health and Human Services in the Federal Register of drug products that have been withdrawn or removed from the market because such drug products or components of such drug products have been found to be unsafe or not effective;

(4) does not compound any drug products that are essentially copies of a commercially available drug product; and

(5) does not compound any drug product that has been identified pursuant to United States Code, title 21, section 353a, as a drug product that presents demonstrable difficulties for compounding that reasonably demonstrate an adverse effect on the safety or effectiveness of that drug product.

The term "essentially a copy of a commercially available drug product" does not include a drug product in which there is a change, made for an identified individual patient, that produces for that patient a significant difference, as determined by the prescribing practitioner, between the compounded drug and the comparable commercially available drug product.

Subd. 3. Exceptions. This section shall not apply to:

(1) compounded positron emission tomography drugs as defined in section 151.01, subdivision 38; or

(2) radiopharmaceuticals.

History: 2014 c 291 art 5 s 9



Section 151.26 — EXCEPTIONS.

Subdivision 1. Generally. Nothing in this chapter shall subject a person duly licensed in this state to practice medicine, dentistry, or veterinary medicine, to inspection by the State Board of Pharmacy, nor prevent the person from administering drugs, medicines, chemicals, or poisons in the person's practice, nor prevent a duly licensed practitioner from furnishing to a patient properly packaged and labeled drugs, medicines, chemicals, or poisons as may be considered appropriate in the treatment of such patient; unless the person is engaged in the dispensing, sale, or distribution of drugs and the board provides reasonable notice of an inspection.

Except for the provisions of section 151.37, nothing in this chapter applies to or interferes with the dispensing, in its original package and at no charge to the patient, of a legend drug that was packaged by a manufacturer and provided to the dispenser for dispensing as a professional sample. Samples of a controlled substance shall only be dispensed when one of the approved indications for the controlled substance is a seizure disorder and when the sample is prepared and distributed pursuant to Code of Federal Regulations, title 21, part 203, subpart D.

Nothing in this chapter shall prevent the sale of drugs, medicines, chemicals, or poisons at wholesale to licensed physicians, dentists and veterinarians for use in their practice, nor to hospitals for use therein.

Nothing in this chapter shall prevent the sale of drugs, chemicals, or poisons either at wholesale or retail for use for commercial purposes, or in the arts, nor interfere with the sale of insecticides, as defined in Minnesota Statutes 1974, section 24.069, and nothing in this chapter shall prevent the sale of common household preparations and other drugs, chemicals, and poisons sold exclusively for use for nonmedicinal purposes; provided that this exception does not apply to any compound, substance, or derivative that is not approved for human consumption by the United States Food and Drug Administration or specifically permitted for human consumption under Minnesota law, and, when introduced into the body, induces an effect similar to that of a Schedule I or Schedule II controlled substance listed in section 152.02, subdivisions 2 and 3, or Minnesota Rules, parts 6800.4210 and 6800.4220, regardless of whether the substance is marketed for the purpose of human consumption.

Nothing in this chapter shall apply to or interfere with the vending or retailing of any nonprescription medicine or drug not otherwise prohibited by statute that is prepackaged, fully prepared by the manufacturer or producer for use by the consumer, and labeled in accordance with the requirements of the state or federal Food and Drug Act; nor to the manufacture, wholesaling, vending, or retailing of flavoring extracts, toilet articles, cosmetics, perfumes, spices, and other commonly used household articles of a chemical nature, for use for nonmedicinal purposes; provided that this exception does not apply to any compound, substance, or derivative that is not approved for human consumption by the United States Food and Drug Administration or specifically permitted for human consumption under Minnesota law, and, when introduced into the body, induces an effect similar to that of a Schedule I or Schedule II controlled substance listed in section 152.02, subdivisions 2 and 3, or Minnesota Rules, parts 6800.4210 and 6800.4220, regardless of whether the substance is marketed for the purpose of human consumption. Nothing in this chapter shall prevent the sale of drugs or medicines by licensed pharmacists at a discount to persons over 65 years of age.

Subd. 2. [Repealed, 1973 c 639 s 11]

History: (5808-27) 1937 c 354 s 27; 1953 c 76 s 5; 1969 c 627 s 1; 1971 c 192 s 1; 1973 c 639 s 8; 1Sp1981 c 4 art 1 s 82; 1986 c 444; 1988 c 550 s 16; 2014 c 285 s 4; 2014 c 291 art 5 s 11



Section 151.27 — EXPENSES.

The expenses of administering sections 151.01 to 151.40 shall be paid from the appropriations made to the State Board of Pharmacy.

History: (5808-28) 1937 c 354 s 28; 1973 c 638 s 30; 1976 c 222 s 92



Section 151.29 — VIOLATION A MISDEMEANOR.

Any person violating any of the provisions of this chapter, or rules hereunder, shall be guilty of a misdemeanor, unless otherwise provided.

History: (5808-30) 1937 c 354 s 30; 1985 c 248 s 70



Section 151.30 — COUNTY ATTORNEY TO PROSECUTE.

It shall be the duty of the county attorney of the county wherein any offense under this chapter is committed to prosecute the offender, except that when offenses hereunder are committed in cities of the first class it shall be the duty of the city attorney thereof to prosecute the offender. Such prosecutor is authorized to examine the books of any manufacturer or wholesale dealer within the state for the purpose of acquiring information to aid in the prosecution.

History: (5808-31) 1937 c 354 s 31



Section 151.301 — REPORTS TO COMMISSIONER OF HEALTH.

(a) The board shall maintain a record of an event that comes to the board's attention that, in the judgment of the board or a committee of the board, qualifies as an adverse health care event under section 144.7065.

(b) Within 30 days of making a determination under paragraph (a) that an event qualifies as an adverse health care event, the board shall forward to the commissioner of health a report of the event, including the facility involved, the date of the event, and information known to the board regarding the event. The report shall not include any identifying information for any of the health care professionals, facility employees, or patients involved.

History: 2004 c 186 s 9



Section 151.302 — IMMUNITY.

Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of or relating to their duties under section 151.301.

History: 2004 c 186 s 10



Section 151.32 — CITATION.

The title of sections 151.01 to 151.40 shall be the Pharmacy Practice Act of 1988.

History: (5808-35) 1937 c 354 s 35; 1988 c 550 s 17



Section 151.33 — CARELESS DISTRIBUTION OF DRUGS.

Subdivision 1. Prohibited. No person, directly or indirectly, by agent or otherwise, shall scatter, distribute, or give away any samples of any medicine, drugs, or medical compounds, salve, or liniment of any kind unless the same is delivered into the hands of an adult person, or mailed to such persons through the regular mail service.

Subd. 2. Penalty. Any person violating any provision of this section shall be guilty of a misdemeanor.

History: (10275, 10276) 1905 c 33 s 1,2; 1971 c 23 s 15



Section 151.34 — PROHIBITED ACTS.

It shall be unlawful to:

(1) manufacture, sell or deliver, hold or offer for sale any drug that is adulterated or misbranded;

(2) adulterate or misbrand any drug;

(3) receive in commerce any drug that is adulterated or misbranded, and to deliver or proffer delivery thereof for pay or otherwise;

(4) refuse to permit entry or inspection, or to permit the taking of a sample, or to permit access to or copying of any record as authorized by this chapter;

(5) remove or dispose of a detained or embargoed article in violation of this chapter;

(6) alter, mutilate, destroy, obliterate, or remove the whole or any part of the labeling of, or to do any other act with respect to a drug, if such act is done while such drug is held for sale and results in such drug being adulterated or misbranded;

(7) use for a person's own advantage or to reveal other than to the board or its authorized representative or to the courts when required in any judicial proceeding under this chapter any information acquired under authority of this chapter concerning any method or process that is a trade secret and entitled to protection;

(8) use on the labeling of any drug any representation or suggestion that an application with respect to such drug is effective under the federal act or that such drug complies with such provisions;

(9) in the case of a manufacturer, packer, or distributor offering legend drugs for sale within this state, fail to maintain for transmittal or to transmit, to any practitioner licensed by applicable law to administer such drug who makes written request for information as to such drug, true and correct copies of all printed matter that is required to be included in any package in which that drug is distributed or sold, or such other printed matter as is approved under the federal act. Nothing in this paragraph shall be construed to exempt any person from any labeling requirement imposed by or under provisions of this chapter;

(10) conduct a pharmacy without a pharmacist in charge;

(11) dispense a legend drug without first obtaining a valid prescription for that drug;

(12) conduct a pharmacy without proper registration with the board;

(13) practice pharmacy without being licensed to do so by the board;

(14) sell at retail federally restricted medical gases without proper registration with the board except as provided in this chapter; or

(15) sell any compound, substance, or derivative that is not approved for human consumption by the United States Food and Drug Administration or specifically permitted for human consumption under Minnesota law, and, when introduced into the body, induces an effect similar to that of a Schedule I or Schedule II controlled substance listed in section 152.02, subdivisions 2 and 3, or Minnesota Rules, parts 6800.4210 and 6800.4220, regardless of whether the substance is marketed for the purpose of human consumption.

History: 1969 c 933 s 15; 1971 c 25 s 35; 1988 c 550 s 18; 1989 c 314 s 2; 1990 c 412 s 4; 2014 c 285 s 5



Section 151.35 — DRUGS, ADULTERATION.

A drug shall be deemed to be adulterated:

(1) if it consists in whole or in part of any filthy, putrid or decomposed substance; or if it has been produced, prepared, packed, or held under unsanitary conditions whereby it may have been rendered injurious to health, or whereby it may have been contaminated with filth; or if the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice as required under the federal act to assure that such drug is safe and has the identity, strength, quality, and purity characteristics, which it purports or is represented to possess; or the facility in which it was produced was not registered by the United States Food and Drug Administration or licensed by the board; or, its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or it bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of the federal act, or it is a color additive, the intended use of which in or on drugs is for the purposes of coloring only, and is unsafe within the meaning of the federal act;

(2) if it purports to be or is represented as a drug the name of which is recognized in the United States Pharmacopoeia or the National Formulary, and its strength differs from, or its quality or purity falls below, the standard set forth therein. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in the United States Pharmacopoeia or the National Formulary shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label;

(3) if it is not subject to the provisions of paragraph (2) of this section and its strength differs from, or its purity or quality differs from that which it purports or is represented to possess;

(4) if any substance has been mixed or packed therewith so as to reduce its quality or strength, or substituted wholly or in part therefor.

History: 1969 c 933 s 16; 2014 c 285 s 6



Section 151.36 — DRUGS, MISBRANDING.

A drug shall be deemed to be misbranded:

(1) if its labeling is false or misleading in any particular;

(2) if in package form and not dispensed pursuant to a prescription unless it bears a label containing (a) the name and place of business of the manufacturer, packer, or distributor, (b) a statement of ingredients, and (c) an accurate statement of the net quantity of the contents in terms of weight, measure, or numerical count, provided, however, that under (c) reasonable variations shall be permitted, and exceptions as to small packages shall be allowed in accordance with the federal act;

(3) if any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) if it otherwise fails to meet the labeling requirements of the federal act.

History: 1969 c 933 s 17; 2014 c 285 s 7



Section 151.361 — MANUFACTURER DISCLOSURE.

Subdivision 1. After January 1, 1976. The manufacturer, packager, or distributor of any human use legend drug sold, delivered, or offered for sale in the state of Minnesota after January 1, 1976 must have printed on the label on the immediate container of the drug the name and address of the manufacturer of the finished dosage form of the drug.

Subd. 2. After January 1, 1983. (a) No legend drug in solid oral dosage form may be manufactured, packaged or distributed for sale in this state after January 1, 1983 unless it is clearly marked or imprinted with a symbol, number, company name, words, letters, national drug code or other mark uniquely identifiable to that drug product. An identifying mark or imprint made as required by federal law or by the federal Food and Drug Administration shall be deemed to be in compliance with this section.

(b) The Board of Pharmacy may grant exemptions from the requirements of this section on its own initiative or upon application of a manufacturer, packager, or distributor indicating size or other characteristics that render the product impractical for the imprinting required by this section.

Subd. 3. Penalty. Failure to comply with the requirements of this section shall subject a drug to embargo in accordance with section 151.38.

History: 1975 c 101 s 4; 1981 c 206 s 1; 2014 c 291 art 5 s 12



Section 151.37 — LEGEND DRUGS, WHO MAY PRESCRIBE, POSSESS.

Subdivision 1. Prohibition. Except as otherwise provided in this chapter, it shall be unlawful for any person to have in possession, or to sell, give away, barter, exchange, or distribute a legend drug.

Subd. 2. Prescribing and filing. (a) A licensed practitioner in the course of professional practice only, may prescribe, administer, and dispense a legend drug, and may cause the same to be administered by a nurse, a physician assistant, or medical student or resident under the practitioner's direction and supervision, and may cause a person who is an appropriately certified, registered, or licensed health care professional to prescribe, dispense, and administer the same within the expressed legal scope of the person's practice as defined in Minnesota Statutes. A licensed practitioner may prescribe a legend drug, without reference to a specific patient, by directing a licensed dietitian or licensed nutritionist, pursuant to section 148.634; a nurse, pursuant to section 148.235, subdivisions 8 and 9; physician assistant; medical student or resident; or pharmacist according to section 151.01, subdivision 27, to adhere to a particular practice guideline or protocol when treating patients whose condition falls within such guideline or protocol, and when such guideline or protocol specifies the circumstances under which the legend drug is to be prescribed and administered. An individual who verbally, electronically, or otherwise transmits a written, oral, or electronic order, as an agent of a prescriber, shall not be deemed to have prescribed the legend drug. This paragraph applies to a physician assistant only if the physician assistant meets the requirements of section 147A.18.

(b) The commissioner of health, if a licensed practitioner, or a person designated by the commissioner who is a licensed practitioner, may prescribe a legend drug to an individual or by protocol for mass dispensing purposes where the commissioner finds that the conditions triggering section 144.4197 or 144.4198, subdivision 2, paragraph (b), exist. The commissioner, if a licensed practitioner, or a designated licensed practitioner, may prescribe, dispense, or administer a legend drug or other substance listed in subdivision 10 to control tuberculosis and other communicable diseases. The commissioner may modify state drug labeling requirements, and medical screening criteria and documentation, where time is critical and limited labeling and screening are most likely to ensure legend drugs reach the maximum number of persons in a timely fashion so as to reduce morbidity and mortality.

(c) A licensed practitioner that dispenses for profit a legend drug that is to be administered orally, is ordinarily dispensed by a pharmacist, and is not a vaccine, must file with the practitioner's licensing board a statement indicating that the practitioner dispenses legend drugs for profit, the general circumstances under which the practitioner dispenses for profit, and the types of legend drugs generally dispensed. It is unlawful to dispense legend drugs for profit after July 31, 1990, unless the statement has been filed with the appropriate licensing board. For purposes of this paragraph, "profit" means (1) any amount received by the practitioner in excess of the acquisition cost of a legend drug for legend drugs that are purchased in prepackaged form, or (2) any amount received by the practitioner in excess of the acquisition cost of a legend drug plus the cost of making the drug available if the legend drug requires compounding, packaging, or other treatment. The statement filed under this paragraph is public data under section 13.03. This paragraph does not apply to a licensed doctor of veterinary medicine or a registered pharmacist. Any person other than a licensed practitioner with the authority to prescribe, dispense, and administer a legend drug under paragraph (a) shall not dispense for profit. To dispense for profit does not include dispensing by a community health clinic when the profit from dispensing is used to meet operating expenses.

(d) A prescription drug order for the following drugs is not valid, unless it can be established that the prescription drug order was based on a documented patient evaluation, including an examination, adequate to establish a diagnosis and identify underlying conditions and contraindications to treatment:

(1) controlled substance drugs listed in section 152.02, subdivisions 3 to 5;

(2) drugs defined by the Board of Pharmacy as controlled substances under section 152.02, subdivisions 7, 8, and 12;

(3) muscle relaxants;

(4) centrally acting analgesics with opioid activity;

(5) drugs containing butalbital; or

(6) phosphodiesterase type 5 inhibitors when used to treat erectile dysfunction.

(e) For the purposes of paragraph (d), the requirement for an examination shall be met if an in-person examination has been completed in any of the following circumstances:

(1) the prescribing practitioner examines the patient at the time the prescription or drug order is issued;

(2) the prescribing practitioner has performed a prior examination of the patient;

(3) another prescribing practitioner practicing within the same group or clinic as the prescribing practitioner has examined the patient;

(4) a consulting practitioner to whom the prescribing practitioner has referred the patient has examined the patient; or

(5) the referring practitioner has performed an examination in the case of a consultant practitioner issuing a prescription or drug order when providing services by means of telemedicine.

(f) Nothing in paragraph (d) or (e) prohibits a licensed practitioner from prescribing a drug through the use of a guideline or protocol pursuant to paragraph (a).

(g) Nothing in this chapter prohibits a licensed practitioner from issuing a prescription or dispensing a legend drug in accordance with the Expedited Partner Therapy in the Management of Sexually Transmitted Diseases guidance document issued by the United States Centers for Disease Control.

(h) Nothing in paragraph (d) or (e) limits prescription, administration, or dispensing of legend drugs through a public health clinic or other distribution mechanism approved by the commissioner of health or a community health board in order to prevent, mitigate, or treat a pandemic illness, infectious disease outbreak, or intentional or accidental release of a biological, chemical, or radiological agent.

(i) No pharmacist employed by, under contract to, or working for a pharmacy located within the state and licensed under section 151.19, subdivision 1, may dispense a legend drug based on a prescription that the pharmacist knows, or would reasonably be expected to know, is not valid under paragraph (d).

(j) No pharmacist employed by, under contract to, or working for a pharmacy located outside the state and licensed under section 151.19, subdivision 1, may dispense a legend drug to a resident of this state based on a prescription that the pharmacist knows, or would reasonably be expected to know, is not valid under paragraph (d).

(k) Nothing in this chapter prohibits the commissioner of health, if a licensed practitioner, or, if not a licensed practitioner, a designee of the commissioner who is a licensed practitioner, from prescribing legend drugs for field-delivered therapy in the treatment of a communicable disease according to the Centers For Disease Control and Prevention Partner Services Guidelines.

Subd. 2a. Delegation. A supervising physician may delegate to a physician assistant who is registered with the Board of Medical Practice and certified by the National Commission on Certification of Physician Assistants and who is under the supervising physician's supervision, the authority to prescribe, dispense, and administer legend drugs and medical devices, subject to the requirements in chapter 147A and other requirements established by the Board of Medical Practice in rules.

Subd. 3. Veterinarians. A licensed doctor of veterinary medicine, in the course of professional practice only and not for use by a human being, may personally prescribe, administer, and dispense a legend drug, and may cause the same to be administered or dispensed by an assistant under the doctor's direction and supervision.

Subd. 4. Research. (a) Any qualified person may use legend drugs in the course of a bona fide research project, but cannot administer or dispense such drugs to human beings unless such drugs are prescribed, dispensed, and administered by a person lawfully authorized to do so.

(b) Drugs may be dispensed or distributed by a pharmacy licensed by the board for use by, or administration to, patients enrolled in a bona fide research study that is being conducted pursuant to either an investigational new drug application approved by the United States Food and Drug Administration or that has been approved by an institutional review board. For the purposes of this subdivision only:

(1) a prescription drug order is not required for a pharmacy to dispense a research drug, unless the study protocol requires the pharmacy to receive such an order;

(2) notwithstanding the prescription labeling requirements found in this chapter or the rules promulgated by the board, a research drug may be labeled as required by the study protocol;

(3) dispensing and distribution of research drugs by pharmacies shall not be considered manufacturing or wholesaling under this chapter; and

(4) a pharmacy may compound drugs for research studies as provided in this subdivision but must follow applicable standards established by United States Pharmacopeia, chapter 795 or 797, for nonsterile and sterile compounding, respectively.

(c) An entity that is under contract to a federal agency for the purpose of distributing drugs for bona fide research studies is exempt from the drug wholesaler licensing requirements of this chapter. Any other entity is exempt from the drug wholesaler licensing requirements of this chapter if the board finds that the entity is licensed or registered according to the laws of the state in which it is physically located and it is distributing drugs for use by, or administration to, patients enrolled in a bona fide research study that is being conducted pursuant to either an investigational new drug application approved by the United States Food and Drug Administration or that has been approved by an institutional review board.

Subd. 5. Exclusion for course of practice. Nothing in this chapter shall prohibit the sale to, or the possession of, a legend drug by licensed drug wholesalers, licensed manufacturers, registered pharmacies, local detoxification centers, licensed hospitals, bona fide hospitals wherein animals are treated, or licensed pharmacists and licensed practitioners while acting within the course of their practice only.

Subd. 6. Exclusion for course of employment. (a) Nothing in this chapter shall prohibit the possession of a legend drug by an employee, agent, or sales representative of a registered drug manufacturer, or an employee or agent of a registered drug wholesaler, or registered pharmacy, while acting in the course of employment.

(b) Nothing in this chapter shall prohibit an employee of the following entities, while acting in the course of employment, from possessing a legend drug for the purpose of disposing of the legend drug as pharmaceutical waste, provided that controlled substances listed in section 152.02, subdivisions 3 to 6, may only be collected and disposed of as allowed under section 152.105:

(1) a law enforcement agency;

(2) a hazardous waste transporter that has notified the Pollution Control Agency of its activity;

(3) a facility permitted by the Pollution Control Agency to treat, store, or dispose of hazardous waste, including household hazardous waste;

(4) a facility licensed by the Pollution Control Agency or a metropolitan county, as defined in section 473.121, as a very small quantity generator collection program or household hazardous waste collection program; or

(5) a sanitary district organized under chapter 115, or a special law.

Subd. 6a. Collection of legend drugs by pharmacies. A pharmacy licensed under section 151.19 may collect a legend drug from an ultimate user, or from a long-term care facility on behalf of an ultimate user who resides or resided at the long-term care facility, for the purpose of disposing of the legend drug as pharmaceutical waste, provided that:

(1) a pharmacy may collect and dispose of controlled substances listed in section 152.02, subdivisions 3 to 6, only as allowed under section 152.105; and

(2) a pharmacy that has established a controlled substance disposal program pursuant to section 152.105 may also collect and dispose of noncontrolled substance legend and nonlegend drugs, but only in the same manner in which it collects and disposes of controlled substances.

Subd. 7. Exclusion for prescriptions. (a) Nothing in this chapter shall prohibit the possession of a legend drug by a person for that person's use when it has been dispensed to the person in accordance with a valid prescription issued by a practitioner.

(b) Nothing in this chapter shall prohibit a person, for whom a legend drug has been dispensed in accordance with a written or oral prescription by a practitioner, from designating a family member, caregiver, or other individual to handle the legend drug for the purpose of assisting the person in obtaining or administering the drug or sending the drug for destruction.

(c) Nothing in this chapter shall prohibit a person for whom a legend drug has been dispensed in accordance with a valid prescription issued by a practitioner from transferring the legend drug to an entity identified in subdivision 6. Controlled substances listed in section 152.02, subdivisions 3 to 6, may only be collected, stored, transported, and disposed of as allowed under section 152.105.

Subd. 8. Misrepresentation. It is unlawful for a person to procure, attempt to procure, possess, or control a legend drug by any of the following means:

(1) deceit, misrepresentation, or subterfuge;

(2) using a false name; or

(3) falsely assuming the title of, or falsely representing a person to be a manufacturer, wholesaler, pharmacist, practitioner, or other authorized person for the purpose of obtaining a legend drug.

Subd. 9. Exclusion for course of laboratory employment. Nothing in this chapter shall prohibit the possession of a legend drug by an employee or agent of a registered analytical laboratory while acting in the course of laboratory employment.

Subd. 10. Purchase of drugs and other agents by commissioner of health. The commissioner of health, in preparation for and in carrying out the duties of sections 144.05, 144.4197, and 144.4198, may purchase, store, and distribute antituberculosis drugs, biologics, vaccines, antitoxins, serums, immunizing agents, antibiotics, antivirals, antidotes, other pharmaceutical agents, and medical supplies to treat and prevent communicable disease.

Subd. 10a. Emergency use authorizations. Nothing in this chapter shall prohibit the purchase, possession, or use of a legend drug by an entity acting according to an emergency use authorization issued by the United States Food and Drug Administration pursuant to United States Code, title 21, section 360bbb-3. The entity must be specifically tasked in a public health response plan to perform critical functions necessary to support the response to a public health incident or event.

Subd. 11. Exclusion for health care educational programs. Nothing in this section shall prohibit an accredited public or private postsecondary school from possessing a legend drug that is not a controlled substance listed in section 152.02, provided that:

(1) the school is approved by the United States Secretary of Education in accordance with requirements of the Higher Education Act of 1965, as amended;

(2) the school provides a course of instruction that prepares individuals for employment in a health care occupation or profession;

(3) the school may only possess those drugs necessary for the instruction of such individuals; and

(4) the drugs may only be used in the course of providing such instruction and are labeled by the purchaser to indicate that they are not to be administered to patients.

Those areas of the school in which legend drugs are stored are subject to section 151.06, subdivision 1, paragraph (a), clause (4).

Subd. 12. Administration of opiate antagonists for drug overdose. (a) A licensed physician, a licensed advanced practice registered nurse authorized to prescribe drugs pursuant to section 148.235, or a licensed physician assistant authorized to prescribe drugs pursuant to section 147A.18 may authorize the following individuals to administer opiate antagonists, as defined in section 604A.04, subdivision 1:

(1) an emergency medical responder registered pursuant to section 144E.27;

(2) a peace officer as defined in section 626.84, subdivision 1, paragraphs (c) and (d); and

(3) staff of community-based health disease prevention or social service programs.

(b) For the purposes of this subdivision, opiate antagonists may be administered by one of these individuals only if:

(1) the licensed physician, licensed physician assistant, or licensed advanced practice registered nurse has issued a standing order to, or entered into a protocol with, the individual; and

(2) the individual has training in the recognition of signs of opiate overdose and the use of opiate antagonists as part of the emergency response to opiate overdose.

(c) Nothing in this section prohibits the possession and administration of naloxone pursuant to section 604A.04.

Subd. 13. Opiate antagonists protocol. (a) The board shall develop an opiate antagonist protocol. When developing the protocol, the board shall consult with the Board of Medical Practice, the Board of Nursing, the commissioner of health, and professional associations of pharmacists, physicians, physician assistants, and advanced practice registered nurses.

(b) The commissioner of health shall provide the following items to medical consultants appointed under section 145A.04, subdivision 2a:

(1) educational materials concerning the need for, and opportunities to provide, greater access to opiate antagonists;

(2) the opiate antagonist protocol developed by the board under paragraph (a); and

(3) a notice of the liability protections under section 604A.04, subdivision 3, that are extended to cover the use of the opiate antagonist protocol developed under this subdivision.

(c) The commissioner of health may designate a practitioner who is authorized to prescribe opiate antagonists to enter into the written protocol developed under paragraph (a) with pharmacists practicing within one or more community health service areas, upon the request of the applicable community health board. A community health board making a request to the commissioner under this section must do so by October 1 for the subsequent calendar year.

(d) The immunity in section 604A.04, subdivision 3, is extended to both the commissioner of health and to the designated practitioner when prescribing according to the protocol under this subdivision. The commissioner of health and the designated practitioner are both deemed to be acting within the scope of employment for purposes of section 3.736, subdivision 9, when prescribing according to the protocol under this subdivision.

History: 1969 c 933 s 18; 1973 c 639 s 9; 1974 c 369 s 1; 1976 c 222 s 93,94; 1976 c 338 s 6; 1986 c 444; 1988 c 440 s 2; 1988 c 550 s 19; 1990 c 489 s 1; 1990 c 524 s 2; 1991 c 30 s 11; 1991 c 106 s 6; 1993 c 121 s 11; 1994 c 389 s 4,5; 1995 c 69 s 2; 1995 c 205 art 2 s 6; 1996 c 305 art 1 s 43; 2002 c 362 s 4; 2003 c 62 s 7; 2007 c 103 s 3; 2007 c 147 art 12 s 7; 2008 c 321 s 4,5; 2009 c 41 s 8,9; 2009 c 161 s 1; 2010 c 223 s 1,2; 2013 c 43 s 30; 2013 c 55 s 2; 2013 c 108 art 10 s 5; 2014 c 232 s 2; 2014 c 291 art 4 s 58; art 5 s 13; 2015 c 21 art 1 s 109; 2016 c 124 s 3-7



Section 151.375 — INVESTIGATIONAL DRUG USE.

Subdivision 1. Title; citation. This section may be cited as the "Right to Try Act."

Subd. 2. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Eligible patient" means a patient who meets the requirements in subdivision 3.

(c) "Investigational drug, biological product, or device" means a drug, biological product, or device that has successfully completed phase 1 of a clinical trial, but has not been approved for general use by the federal Food and Drug Administration (FDA), and is currently under investigation in a FDA clinical trial.

(d) "Terminal illness" means a condition or illness which, to a reasonable degree of medical probability, is not considered reversible and even with the administration of current FDA-approved and available treatments and the administration of life-sustaining procedures will soon result in death.

Subd. 3. Eligibility. In order for a patient to access an investigational drug, biological product, or device under this section, a physician must document in writing that the patient:

(1) has a terminal illness;

(2) has, in consultation with a physician, considered all other treatment options currently approved by the FDA;

(3) has been given a prescription or recommendation by a physician for an investigational drug, biological product, or device; and

(4) has given informed consent, in writing, for the use of the investigational drug, biological product, or device, or if the patient is under the age of 18, or lacks the mental capacity to provide informed consent, a parent or legal guardian has given informed consent, in writing, on behalf of the patient.

Subd. 4. Availability. (a) A manufacturer of an investigational drug, biological product, or device has the option of making its investigational drug, biological product, or device available to eligible patients under this section.

(b) Nothing in this section shall be construed to require a manufacturer to make an investigational drug, biological product, or device available.

Subd. 5. Costs. (a) A manufacturer may provide an investigational drug, biological product, or device without receiving compensation.

(b) A manufacturer may require an eligible patient to pay the costs associated with manufacturing the investigational drug, biological product, or device.

Subd. 6. Professional licensing. No health care provider shall be subject to a civil penalty or disciplinary action by any business, occupational, or professional licensing board, solely for providing a prescription or recommendation, or providing treatment to an eligible patient in accordance with this section. Nothing in this section affects a professional licensing board from taking action in response to violations of any other section of law.

Subd. 7. Coverage. Nothing in this section shall be construed to require that the costs associated with an investigational drug, biological product, or device be covered under private health coverage, a state public health care program, the state employee group insurance program, or a program administered by a state or local government agency that provides health care services to inmates residing in a state or county correctional facility.

Subd. 8. Liability. Nothing in this section shall create a separate private cause of action against any health care provider or entity involved in the care of an eligible patient using an investigational drug, biological product, or device, for any harm done to the patient resulting from the investigational drug, biological product, or device, so long as the health care provider or entity is complying with the requirements of this section.

Subd. 9. Exception. This section does not apply to a person committed to the custody of the commissioner of corrections unless the department's medical director approves the investigational drug, biological product, or device.

Subd. 10. Severability. If any provision of this section or its application to any person or circumstances is held to be invalid, the invalidity of the provision shall not affect any other provision of this section. The provisions of this section are severable.

History: 2015 c 15 s 1



Section 151.38 — EMBARGOES.

(1) Whenever a duly authorized agent of the board finds or has probable cause to believe that any drug or medicine is adulterated, or so misbranded as to be dangerous or fraudulent, or is being sold, delivered, or offered for sale in violation of section 151.361, the agent shall affix thereto an appropriate marking, giving notice that the article is, or is suspected of being, adulterated, misbranded or sold, delivered, or offered for sale in violation of section 151.361 and has been embargoed, and warning that it is unlawful for any person to remove or dispose of the embargoed article by sale or otherwise without permission from the agent or the court.

(2) When an embargoed article has been found by the agent to be adulterated or misbranded, or is being sold, delivered, or offered for sale in violation of section 151.361, the board shall, within 30 days, petition the district court in whose jurisdiction the article is embargoed for an order of condemnation. When an embargoed article is not so found by the agent , the agent shall remove the marking.

(3) If the court finds that an embargoed article is adulterated or misbranded, or is being sold, delivered, or offered for sale in violation of section 151.361, the article shall be destroyed at the expense of the claimant thereof, who shall also pay all court costs and fees, storage and other proper expenses. If the adulteration or misbranding, or lack of manufacturer disclosure as required by section 151.361 can be corrected by proper labeling or processing of the article, or by filing the proper documents with the court, the court, after the costs, fees, and expenses have been paid and a sufficient bond has been executed, may order that the article be delivered to the claimant for labeling, processing or filing under supervision of an agent of the board. The expense of the supervision shall be paid by claimant. The bond shall be returned to the claimant on the representation to the court by the board that the article is no longer in violation of this chapter and that the expenses of supervision have been paid.

History: 1969 c 933 s 19; 1975 c 101 s 5; 1986 c 444



Section 151.39 — DISTRESSED DRUGS.

Subdivision 1. Definition. Distressed drugs shall mean drugs or medicines which have been subjected to accident, fire, flood, adverse temperatures, or other physical influences which could affect the potency, quality, purity, or efficacy of such drug or medicine could otherwise cause the drug or medicine to be adulterated or misbranded within the meaning of the provisions of this chapter.

Subd. 2. Prohibition. No person shall sell, barter, vend, give away, or exchange distressed drugs until the board has determined that such drugs are not adulterated or misbranded within the meaning of this chapter.

Subd. 3. Notification. Every person who owns or controls distressed drugs shall immediately notify the board of the existence of such drugs and the location thereof and the board shall promptly cause an inspection and examination to be made of such drugs.

Subd. 3a. Importation. No person may import distressed drugs into this state without notification to the board of the source, destination, kind and quantity of such drugs. Such drugs may not be sold or offered for sale without written approval of the board. The board shall grant such approval when the applicant has clearly demonstrated that such distressed drugs were inspected on the site within a reasonable period after the occurrence set forth in subdivision 1 by an agency of the foreign state satisfactory to the board and the furnishing of a written certification by such agency in such form as is satisfactory to the board indicating that there is no reasonable cause to believe the drugs are not adulterated or misbranded. Nothing herein shall be construed to prevent the board from exerting its authority and rights set forth in section 151.38 after such drugs have entered this state.

Subd. 4. Board certification. The board shall, within 30 days of such notification, indicate whether or not it has probable cause to believe that such drugs are adulterated or misbranded within the meaning of this chapter. If the board determines that no such probable cause exists, it shall furnish the owner or person having control of such drugs a written certificate to that effect. If the board has probable cause to believe that the drugs are adulterated or misbranded, it shall follow the procedure set forth in section 151.38.

History: 1969 c 933 s 20; 1971 c 24 s 14; 1973 c 639 s 10; 1986 c 444



Section 151.40 — POSSESSION AND SALE OF HYPODERMIC SYRINGES AND NEEDLES.

Subdivision 1. Generally. Except as otherwise provided in subdivision 2, it is unlawful for any person to possess, control, manufacture, sell, furnish, dispense, or otherwise dispose of hypodermic syringes or needles or any instrument or implement which can be adapted for subcutaneous injections, except by the following persons when acting in the course of their practice or employment: licensed practitioners, registered pharmacies and their employees or agents, licensed pharmacists, licensed doctors of veterinary medicine or their assistants, registered nurses, registered medical technologists, medical interns, licensed drug wholesalers, their employees or agents, licensed hospitals, licensed nursing homes, bona fide hospitals where animals are treated, licensed morticians, syringe and needle manufacturers, their dealers and agents, persons engaged in animal husbandry, clinical laboratories, persons engaged in bona fide research or education or industrial use of hypodermic syringes and needles provided such persons cannot use hypodermic syringes and needles for the administration of drugs to human beings unless such drugs are prescribed, dispensed, and administered by a person lawfully authorized to do so, persons who administer drugs pursuant to an order or direction of a licensed doctor of medicine or of a licensed doctor of osteopathic medicine duly licensed to practice medicine.

Subd. 2. Sales of limited quantities of clean needles and syringes. (a) A registered pharmacy or its agent or a licensed pharmacist may sell, without a prescription, unused hypodermic needles and syringes in quantities of ten or fewer, provided the pharmacy or pharmacist complies with all of the requirements of this subdivision.

(b) At any location where hypodermic needles and syringes are kept for retail sale under this subdivision, the needles and syringes shall be stored in a manner that makes them available only to authorized personnel and not openly available to customers.

(c) No registered pharmacy or licensed pharmacist may advertise to the public the availability for retail sale, without a prescription, of hypodermic needles or syringes in quantities of ten or fewer.

(d) A registered pharmacy or licensed pharmacist that sells hypodermic needles or syringes under this subdivision may give the purchaser the materials developed by the commissioner of health under section 325F.785.

(e) A registered pharmacy or licensed pharmacist that sells hypodermic needles or syringes must certify to the commissioner of health participation in an activity, including but not limited to those developed under section 325F.785, that supports proper disposal of used hypodermic needles or syringes.

History: 1969 c 933 s 21; 1976 c 222 s 95; 1986 c 444; 1997 c 203 art 2 s 17; 2016 c 119 s 7



Section 151.415 — LONG-TERM CARE RESIDENT ACCESS TO PHARMACEUTICALS ACT.

Subdivision 1. Title; citation. This section may be cited as the "Long-Term Care Resident Access to Pharmaceuticals Act."

Subd. 2. Definitions. For the purposes of this section, the following terms have the meanings given them unless otherwise provided by text:

(a) "Board" means the Board of Pharmacy.

(b) "Contract pharmacy" means a pharmacy, licensed under this chapter, which is under contract to a long-term care facility.

(c) "Long-term care facility" means a nursing home licensed under sections 144A.02 to 144A.10, or a boarding care home licensed under sections 144.50 to 144.56. Facilities not certified under title XIX of the federal Social Security Act are not included in this definition.

(d) "Original dispensing pharmacy" shall mean a pharmacy, licensed in any state in the United States, which dispenses drugs in bulk prescription containers to a person who is a resident in a long-term care facility.

Subd. 3. Authorization to administer and repackage drugs. (a) A contract pharmacist or pharmacy may repackage a resident's prescription drugs, which have been lawfully dispensed from bulk prescription containers by an original dispensing pharmacy, into a unit-dose system compatible with the system used by the long-term care facility.

(b) A long-term care facility may administer drugs to residents of the facility that have been repackaged according to this subdivision. The contract pharmacy shall notify the long-term care facility whenever medications have been dispensed according to this subdivision and must certify that the repackaging and dispensing has been done in accordance with this subdivision.

(c) Drugs may be dispensed for a resident of a long-term care facility according to this subdivision, provided that:

(1) the drug is dispensed by the original dispensing pharmacy according to a current, valid prescription;

(2) the original bulk prescription container for the resident is delivered by the original dispensing pharmacy directly to the contract pharmacist or pharmacy;

(3) the contract pharmacist or pharmacy verifies the name and strength of the drug, the name of the manufacturer of the drug, the manufacturer's lot or control number, the manufacturer's expiration date for the drug, and the date the drug was dispensed by the original dispensing pharmacy;

(4) the contract pharmacist or pharmacy verifies the validity and accuracy of the current prescription order;

(5) the contract pharmacist or pharmacy repackages the drug in board-approved unit-dose packaging, with labeling that complies with Minnesota Rules, part 6800.6300, and that identifies that the drug has been repackaged according to this section;

(6) the resident for whom the medication is repackaged obtains medications from or receives medications at a discounted rate from the original dispensing pharmacy under the resident's state or federal health assistance program or a private health insurance plan; and

(7) the resident for whom the medication is to be repackaged, or the resident's authorized representative, has signed an informed consent form provided by the facility which includes an explanation of the repackaging process and which notifies the resident of the immunities from liability provided in this section.

Subd. 4. Maintenance of records. For each drug repackaged by a contract pharmacy under this section, the contract pharmacy shall maintain a record for at least two years of the following information:

(1) the name, manufacturer, manufacturer's lot number, manufacturer's expiration date, and quantity of the drug prescribed;

(2) the name and address of the resident for whom the drug was repackaged;

(3) the name and address or other identifier of the prescriber;

(4) the date the prescription was issued and the date the drug was repackaged;

(5) the date the repackaged drug was delivered to the long-term care facility;

(6) the directions for use;

(7) a copy of the label that was affixed to the repackaged drug;

(8) the initials of the packager;

(9) the initials of the supervising pharmacist; and

(10) the name and business address of the original dispensing pharmacy.

Subd. 5. Duties of the original dispensing pharmacy. Upon request of the resident, the resident's authorized representative, or a contract pharmacy or licensed health care facility acting on behalf of the resident, the original dispensing pharmacy is required to deliver medications dispensed for the resident directly to the contract pharmacist or pharmacy. The original dispensing pharmacy is further required to provide the contract pharmacist or pharmacy with the name and strength of the drug, the name of the manufacturer of the drug, the manufacturer's lot or control number, the manufacturer's expiration date for the drug, and the date the drug was dispensed.

Subd. 6. Redispensing of returned drugs prohibited. Unused drugs repackaged according to this section that are returned to any pharmacy shall not be redispensed.

Subd. 7. Immunity from civil liability. (a) A contract pharmacist or pharmacy and its employees or agents repackaging a drug acquired from an original dispensing pharmacy shall be immune from civil liability arising from harm caused by the drug due to acts or omissions of other persons outside of the contract pharmacist or pharmacy if the contract pharmacist or pharmacy properly repackages the drug according to this section.

(b) A long-term care facility and the facility's employees or agents who properly administer a drug repackaged by a contract pharmacist or pharmacy under this section shall be immune from civil liability arising from harm caused by the drug due to acts or omissions of other persons outside the long-term care facility.

Subd. 8. Handling fee. A contract pharmacist or pharmacy may charge a monthly fee of no more than 250 percent of the medical assistance program dispensing fee for each drug repackaged according to this section, but no more than $100 per month for each individual resident.

History: 2007 c 147 art 11 s 5



Section 151.42 — CITATION.

Sections 151.42 to 151.51 may be cited as the "Wholesale Drug Distribution Licensing Act of 1990."

History: 1990 c 568 art 2 s 20



Section 151.43 — SCOPE.

Sections 151.42 to 151.51 apply to any person, partnership, corporation, or business firm engaging in the wholesale distribution of prescription drugs within the state.

History: 1990 c 526 s 6; 1990 c 568 art 2 s 21



Section 151.44 — DEFINITIONS.

As used in sections 151.43 to 151.51, the following terms have the meanings given in paragraphs (a) to (h):

(a) "Wholesale drug distribution" means distribution of prescription or nonprescription drugs to persons other than a consumer or patient or reverse distribution of such drugs, but does not include:

(1) a sale between a division, subsidiary, parent, affiliated, or related company under the common ownership and control of a corporate entity;

(2) the purchase or other acquisition, by a hospital or other health care entity that is a member of a group purchasing organization, of a drug for its own use from the organization or from other hospitals or health care entities that are members of such organizations;

(3) the sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by a charitable organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended through December 31, 1988, to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(4) the sale, purchase, or trade of a drug or offer to sell, purchase, or trade a drug among hospitals or other health care entities that are under common control;

(5) the sale, purchase, or trade of a drug or offer to sell, purchase, or trade a drug for emergency medical reasons;

(6) the sale, purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or the dispensing of a drug pursuant to a prescription;

(7) the transfer of prescription or nonprescription drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage;

(8) the distribution of prescription or nonprescription drug samples by manufacturers representatives; or

(9) the sale, purchase, or trade of blood and blood components.

(b) "Wholesale drug distributor" means anyone engaged in wholesale drug distribution including, but not limited to, manufacturers; repackagers; own-label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses, chain drug warehouses, and wholesale drug warehouses; independent wholesale drug traders; and pharmacies that conduct wholesale drug distribution. A wholesale drug distributor does not include a common carrier or individual hired primarily to transport prescription or nonprescription drugs.

(c) "Manufacturer" has the meaning provided in section 151.01, subdivision 14a.

(d) "Prescription drug" means a drug required by federal or state law or regulation to be dispensed only by a prescription, including finished dosage forms and active ingredients subject to United States Code, title 21, sections 811 and 812.

(e) "Blood" means whole blood collected from a single donor and processed either for transfusion or further manufacturing.

(f) "Blood components" means that part of blood separated by physical or mechanical means.

(g) "Reverse distribution" means the receipt of prescription or nonprescription drugs received from or shipped to Minnesota locations for the purpose of returning the drugs to their producers or distributors.

(h) "Reverse distributor" means a person engaged in the reverse distribution of drugs.

History: 1990 c 526 s 7; 1990 c 568 art 2 s 22; 2010 c 223 s 3; 2014 c 291 art 5 s 14



Section 151.46 — PROHIBITED DRUG PURCHASES OR RECEIPT.

It is unlawful for any person to knowingly purchase or receive a prescription drug from a source other than a person or entity licensed under the laws of the state, except where otherwise provided. Licensed wholesale drug distributors other than pharmacies shall not dispense or distribute prescription drugs directly to patients. A person violating the provisions of this section is guilty of a misdemeanor.

History: 1990 c 526 s 9; 1990 c 568 art 2 s 24



Section 151.461 — GIFTS TO PRACTITIONERS PROHIBITED.

It is unlawful for any manufacturer or wholesale drug distributor, or any agent thereof, to offer or give any gift of value to a practitioner. A medical device manufacturer that distributes drugs as an incidental part of its device business shall not be considered a manufacturer, a wholesale drug distributor, or agent under this section. As used in this section, "gift" does not include:

(1) professional samples of a drug provided to a prescriber for free distribution to patients;

(2) items with a total combined retail value, in any calendar year, of not more than $50;

(3) a payment to the sponsor of a medical conference, professional meeting, or other educational program, provided the payment is not made directly to a practitioner and is used solely for bona fide educational purposes;

(4) reasonable honoraria and payment of the reasonable expenses of a practitioner who serves on the faculty at a professional or educational conference or meeting;

(5) compensation for the substantial professional or consulting services of a practitioner in connection with a genuine research project;

(6) publications and educational materials; or

(7) salaries or other benefits paid to employees.

History: 1993 c 345 art 5 s 11



Section 151.47 — WHOLESALE DRUG DISTRIBUTOR LICENSING REQUIREMENTS.

Subdivision 1. Requirements. (a) All wholesale drug distributors are subject to the requirements of this subdivision.

(b) No person or distribution outlet shall act as a wholesale drug distributor without first obtaining a license from the board and paying any applicable fee specified in section 151.065.

(c) Application for a wholesale drug distributor license under this section shall be made in a manner specified by the board.

(d) No license shall be issued or renewed for a wholesale drug distributor to operate unless the applicant agrees to operate in a manner prescribed by federal and state law and according to the rules adopted by the board.

(e) No license may be issued or renewed for a drug wholesale distributor that is required to be licensed or registered by the state in which it is physically located unless the applicant supplies the board with proof of licensure or registration. The board may establish, by rule, standards for the licensure of a drug wholesale distributor that is not required to be licensed or registered by the state in which it is physically located.

(f) The board shall require a separate license for each drug wholesale distributor facility located within the state and for each drug wholesale distributor facility located outside of the state from which drugs are shipped into the state or to which drugs are reverse distributed.

(g) The board shall not issue an initial or renewed license for a drug wholesale distributor facility unless the facility passes an inspection conducted by an authorized representative of the board, or is accredited by an accreditation program approved by the board. In the case of a drug wholesale distributor facility located outside of the state, the board may require the applicant to pay the cost of the inspection, in addition to the license fee in section 151.065, unless the applicant furnishes the board with a report, issued by the appropriate regulatory agency of the state in which the facility is located, of an inspection that has occurred within the 24 months immediately preceding receipt of the license application by the board, or furnishes the board with proof of current accreditation. The board may deny licensure unless the applicant submits documentation satisfactory to the board that any deficiencies noted in an inspection report have been corrected.

(h) As a condition for receiving and retaining a wholesale drug distributor license issued under sections 151.42 to 151.51, an applicant shall satisfy the board that it has and will continuously maintain:

(1) adequate storage conditions and facilities;

(2) minimum liability and other insurance as may be required under any applicable federal or state law;

(3) a viable security system that includes an after hours central alarm, or comparable entry detection capability; restricted access to the premises; comprehensive employment applicant screening; and safeguards against all forms of employee theft;

(4) a system of records describing all wholesale drug distributor activities set forth in section 151.44 for at least the most recent two-year period, which shall be reasonably accessible as defined by board regulations in any inspection authorized by the board;

(5) principals and persons, including officers, directors, primary shareholders, and key management executives, who must at all times demonstrate and maintain their capability of conducting business in conformity with sound financial practices as well as state and federal law;

(6) complete, updated information, to be provided to the board as a condition for obtaining and retaining a license, about each wholesale drug distributor to be licensed, including all pertinent corporate licensee information, if applicable, or other ownership, principal, key personnel, and facilities information found to be necessary by the board;

(7) written policies and procedures that assure reasonable wholesale drug distributor preparation for, protection against, and handling of any facility security or operation problems, including, but not limited to, those caused by natural disaster or government emergency, inventory inaccuracies or product shipping and receiving, outdated product or other unauthorized product control, appropriate disposition of returned goods, and product recalls;

(8) sufficient inspection procedures for all incoming and outgoing product shipments; and

(9) operations in compliance with all federal requirements applicable to wholesale drug distribution.

(i) An agent or employee of any licensed wholesale drug distributor need not seek licensure under this section.

Subd. 2. [Repealed, 2013 c 108 art 10 s 13]

Subd. 3. Prohibition. It is unlawful for any person engaged in wholesale drug distribution to sell drugs to a person located within the state or to receive drugs in reverse distribution from a person located within the state except as provided in this chapter.

History: 1990 c 526 s 10; 1990 c 568 art 2 s 25; 1993 c 345 art 5 s 12; 1Sp2011 c 9 art 5 s 25; 2013 c 108 art 10 s 6,7



Section 151.49 — LICENSE RENEWAL APPLICATION PROCEDURES.

Application blanks or notices for renewal of a license required by sections 151.42 to 151.51 shall be mailed or otherwise provided to each licensee on or before the first day of the month prior to the month in which the license expires and, if application for renewal of the license with the required fee and supporting documents is not made before the expiration date, the existing license or renewal shall lapse and become null and void upon the date of expiration.

History: 1990 c 526 s 12; 1990 c 568 art 2 s 27; 2013 c 108 art 10 s 8



Section 151.50 — RULES.

The board shall adopt rules to carry out the purposes and enforce the provisions of sections 151.42 to 151.51. All rules adopted under this section shall conform to wholesale drug distributor licensing guidelines formally adopted by the United States Food and Drug Administration; and in case of conflict between a rule adopted by the board and a Food and Drug Administration wholesale drug distributor guideline, the latter shall control.

History: 1990 c 526 s 13; 1990 c 568 art 2 s 28



Section 151.51 — BOARD ACCESS TO WHOLESALE DRUG DISTRIBUTOR RECORDS.

Wholesale drug distributors may keep records at a central location apart from the principal office of the wholesale drug distributor or the location at which the drugs were stored and from which they were shipped, provided that the records shall be made available for inspection within two working days of a request by the board. The records may be kept in any form permissible under federal law applicable to prescription drugs record keeping.

History: 1990 c 526 s 14; 1990 c 568 art 2 s 29



Section 151.55 — CANCER DRUG REPOSITORY PROGRAM.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Board" means the Board of Pharmacy.

(c) "Cancer drug" means a prescription drug that is used to treat:

(1) cancer or the side effects of cancer; or

(2) the side effects of any prescription drug that is used to treat cancer or the side effects of cancer.

(d) "Cancer drug repository" means a medical facility or pharmacy that has notified the board of its election to participate in the cancer drug repository program.

(e) "Cancer supply" or "supplies" means prescription and nonprescription cancer supplies needed to administer a cancer drug.

(f) "Dispense" has the meaning given in section 151.01, subdivision 30.

(g) "Distribute" means to deliver, other than by administering or dispensing.

(h) "Donor" means an individual and not a drug manufacturer or wholesale drug distributor who donates a cancer drug or supply according to the requirements of the cancer drug repository program.

(i) "Medical facility" means an institution defined in section 144.50, subdivision 2.

(j) "Medical supplies" means any prescription and nonprescription medical supply needed to administer a cancer drug.

(k) "Pharmacist" has the meaning given in section 151.01, subdivision 3.

(l) "Pharmacy" means any pharmacy registered with the Board of Pharmacy according to section 151.19, subdivision 1.

(m) "Practitioner" has the meaning given in section 151.01, subdivision 23.

(n) "Prescription drug" means a legend drug as defined in section 151.01, subdivision 17.

(o) "Side effects of cancer" means symptoms of cancer.

(p) "Single-unit-dose packaging" means a single-unit container for articles intended for administration as a single dose, direct from the container.

(q) "Tamper-evident unit dose packaging" means a container within which a drug is sealed so that the contents cannot be opened without obvious destruction of the seal.

Subd. 2. Establishment. The Board of Pharmacy shall establish and maintain a cancer drug repository program, under which any person may donate a cancer drug or supply for use by an individual who meets the eligibility criteria specified under subdivision 4. Under the program, donations may be made on the premises of a medical facility or pharmacy that elects to participate in the program and meets the requirements specified under subdivision 3.

Subd. 3. Requirements for participation by pharmacies and medical facilities. (a) To be eligible for participation in the cancer drug repository program, a pharmacy or medical facility must be licensed and in compliance with all applicable federal and state laws and administrative rules.

(b) Participation in the cancer drug repository program is voluntary. A pharmacy or medical facility may elect to participate in the cancer drug repository program by submitting the following information to the board, in a form provided by the board:

(1) the name, street address, and telephone number of the pharmacy or medical facility;

(2) the name and telephone number of a pharmacist who is employed by or under contract with the pharmacy or medical facility, or other contact person who is familiar with the pharmacy's or medical facility's participation in the cancer drug repository program; and

(3) a statement indicating that the pharmacy or medical facility meets the eligibility requirements under paragraph (a) and the chosen level of participation under paragraph (c).

(c) A pharmacy or medical facility may fully participate in the cancer drug repository program by accepting, storing, and dispensing or administering donated drugs and supplies, or may limit its participation to only accepting and storing donated drugs and supplies. If a pharmacy or facility chooses to limit its participation, the pharmacy or facility shall distribute any donated drugs to a fully participating cancer drug repository according to subdivision 8.

(d) A pharmacy or medical facility may withdraw from participation in the cancer drug repository program at any time upon notification to the board. A notice to withdraw from participation may be given by telephone or regular mail.

Subd. 4. Individual eligibility requirements. Any Minnesota resident who is diagnosed with cancer is eligible to receive drugs or supplies under the cancer drug repository program. Drugs and supplies shall be dispensed or administered according to the priority given under subdivision 6, paragraph (d).

Subd. 5. Donations of cancer drugs and supplies. (a) Any one of the following persons may donate legally obtained cancer drugs or supplies to a cancer drug repository, if the drugs or supplies meet the requirements under paragraph (b) or (c) as determined by a pharmacist who is employed by or under contract with a cancer drug repository:

(1) an individual who is 18 years old or older; or

(2) a pharmacy, medical facility, drug manufacturer, or wholesale drug distributor, if the donated drugs have not been previously dispensed.

(b) A cancer drug is eligible for donation under the cancer drug repository program only if the following requirements are met:

(1) the donation is accompanied by a cancer drug repository donor form described under paragraph (d) that is signed by the person making the donation or that person's authorized representative;

(2) the drug's expiration date is at least six months later than the date that the drug was donated;

(3) the drug is in its original, unopened, tamper-evident unit dose packaging that includes the drug's lot number and expiration date. Single-unit dose drugs may be accepted if the single-unit-dose packaging is unopened; and

(4) the drug is not adulterated or misbranded.

(c) Cancer supplies are eligible for donation under the cancer drug repository program only if the following requirements are met:

(1) the supplies are not adulterated or misbranded;

(2) the supplies are in their original, unopened, sealed packaging; and

(3) the donation is accompanied by a cancer drug repository donor form described under paragraph (d) that is signed by the person making the donation or that person's authorized representative.

(d) The cancer drug repository donor form must be provided by the board and shall state that to the best of the donor's knowledge the donated drug or supply has been properly stored and that the drug or supply has never been opened, used, tampered with, adulterated, or misbranded. The board shall make the cancer drug repository donor form available on the Board of Pharmacy's Web site.

(e) Controlled substances and drugs and supplies that do not meet the criteria under this subdivision are not eligible for donation or acceptance under the cancer drug repository program.

(f) Drugs and supplies may be donated on the premises of a cancer drug repository to a pharmacist designated by the repository. A drop box may not be used to deliver or accept donations.

(g) Cancer drugs and supplies donated under the cancer drug repository program must be stored in a secure storage area under environmental conditions appropriate for the drugs or supplies being stored. Donated drugs and supplies may not be stored with nondonated inventory.

Subd. 6. Dispensing requirements. (a) Drugs and supplies must be dispensed by a licensed pharmacist pursuant to a prescription by a practitioner or may be dispensed or administered by a practitioner according to the requirements of chapter 151 and within the practitioner's scope of practice.

(b) Cancer drugs and supplies shall be visually inspected by the pharmacist or practitioner before being dispensed or administered for adulteration, misbranding, and date of expiration. Drugs or supplies that have expired or appear upon visual inspection to be adulterated, misbranded, or tampered with in any way may not be dispensed or administered.

(c) Before a cancer drug or supply may be dispensed or administered to an individual, the individual must sign a cancer drug repository recipient form provided by the board acknowledging that the individual understands the information stated on the form. The form shall include the following information:

(1) that the drug or supply being dispensed or administered has been donated and may have been previously dispensed;

(2) that a visual inspection has been conducted by the pharmacist or practitioner to ensure that the drug has not expired, has not been adulterated or misbranded, and is in its original, unopened packaging; and

(3) that the dispensing pharmacist, the dispensing or administering practitioner, the cancer drug repository, the Board of Pharmacy, and any other participant of the cancer drug repository program cannot guarantee the safety of the drug or supply being dispensed or administered and that the pharmacist or practitioner has determined that the drug or supply is safe to dispense or administer based on the accuracy of the donor's form submitted with the donated drug or supply and the visual inspection required to be performed by the pharmacist or practitioner before dispensing or administering.

The board shall make the cancer drug repository form available on the Board of Pharmacy's Web site.

(d) Drugs and supplies shall only be dispensed or administered to individuals who meet the eligibility requirements in subdivision 4 and in the following order of priority:

(1) individuals who are uninsured;

(2) individuals who are enrolled in medical assistance, MinnesotaCare, Medicare, or other public assistance health care; and

(3) all other individuals who are otherwise eligible under subdivision 4 to receive drugs or supplies from a cancer drug repository.

Subd. 7. Handling fees. A cancer drug repository may charge the individual receiving a drug or supply a handling fee of no more than 250 percent of the medical assistance program dispensing fee for each cancer drug or supply dispensed or administered.

Subd. 8. Distribution of donated cancer drugs and supplies. (a) Cancer drug repositories may distribute drugs and supplies donated under the cancer drug repository program to other repositories if requested by a participating repository.

(b) A cancer drug repository that has elected not to dispense donated drugs or supplies shall distribute any donated drugs and supplies to a participating repository upon request of the repository.

(c) If a cancer drug repository distributes drugs or supplies under paragraph (a) or (b), the repository shall complete a cancer drug repository donor form provided by the board. The completed form and a copy of the donor form that was completed by the original donor under subdivision 5 shall be provided to the fully participating cancer drug repository at the time of distribution.

Subd. 9. Resale of donated drugs or supplies. Donated drugs and supplies may not be resold.

Subd. 10. Record-keeping requirements. (a) Cancer drug repository donor and recipient forms shall be maintained for at least five years.

(b) A record of destruction of donated drugs and supplies that are not dispensed under subdivision 6 shall be maintained by the dispensing repository for at least five years. For each drug or supply destroyed, the record shall include the following information:

(1) the date of destruction;

(2) the name, strength, and quantity of the cancer drug destroyed;

(3) the name of the person or firm that destroyed the drug; and

(4) the source of the drugs or supplies destroyed.

Subd. 11. Liability. (a) The manufacturer of a drug or supply is not subject to criminal or civil liability for injury, death, or loss to a person or to property for causes of action described in clauses (1) and (2). A manufacturer is not liable for:

(1) the intentional or unintentional alteration of the drug or supply by a party not under the control of the manufacturer; or

(2) the failure of a party not under the control of the manufacturer to transfer or communicate product or consumer information or the expiration date of the donated drug or supply.

(b) A medical facility or pharmacy participating in the program, a pharmacist dispensing a drug or supply pursuant to the program, a practitioner dispensing or administering a drug or supply pursuant to the program, or a donor of a cancer drug or supply as defined in subdivision 1 is immune from civil liability for an act or omission that causes injury to or the death of an individual to whom the cancer drug or supply is dispensed and no disciplinary action shall be taken against a pharmacist or practitioner so long as the drug or supply is donated, accepted, distributed, and dispensed according to the requirements of this section. This immunity does not apply if the act or omission involves reckless, wanton, or intentional misconduct, or malpractice unrelated to the quality of the cancer drug or supply.

History: 1Sp2005 c 4 art 5 s 2; 2016 c 158 art 2 s 40



Section 151.56 — COUNTY RETURN OF UNUSED DRUGS OR MEDICAL DEVICES.

Notwithstanding Minnesota Rules, part 6800.2700, pharmacies may accept returns of and redispense unopened, unused drugs in board-approved unit dose packaging and medical devices from county jails and juvenile correctional facilities. In order to return unused drugs and medical devices, the county jail or juvenile correctional facility must have a correctional employee trained in the delivery and storage of medications on hand 24 hours a day, seven days a week, and the medication must be stored in a secured locked storage locker.

History: 2007 c 103 s 4; 2008 c 321 s 6



Section 151.58 — AUTOMATED DRUG DISTRIBUTION SYSTEMS.

Subdivision 1. Scope. This section applies only to the use of automated drug distribution systems located within the facilities specified in subdivision 2. Except as provided in this section, all applicable provisions of this chapter, chapter 152, and Minnesota Rules, chapter 6800, must be followed.

Subd. 2. Definitions. For purposes of this section only, the terms defined in this subdivision have the meanings given.

(a) "Automated drug distribution system" or "system" means a mechanical system approved by the board that performs operations or activities, other than compounding or administration, related to the storage, packaging, or dispensing of drugs, and collects, controls, and maintains all required transaction information and records.

(b) "Health care facility" means a nursing home licensed under section 144A.02; a housing with services establishment registered under section 144D.01, subdivision 4, in which a home provider licensed under chapter 144A is providing centralized storage of medications; a boarding care home licensed under sections 144.50 to 144.58 that is providing centralized storage of medications; or a Minnesota sex offender program facility operated by the Department of Human Services.

(c) "Managing pharmacy" means a pharmacy licensed by the board that controls and is responsible for the operation of an automated drug distribution system.

Subd. 3. Authorization. A pharmacy may use an automated drug distribution system to fill prescription drug orders for patients of a health care facility provided that the policies and procedures required by this section have been approved by the board. The automated drug distribution system may be located in a health care facility that is not at the same location as the managing pharmacy. When located within a health care facility, the system is considered to be an extension of the managing pharmacy.

Subd. 4. Notification. (a) At least 60 days prior to the initial use of an automated drug distribution system, the managing pharmacy must provide the board with written notification of the address at which the automated drug distribution system will be located, the manufacturer and model of the automated drug distribution system, and written policies and procedures that govern the operation of the system. The policies and procedures must address the requirements of subdivision 5 and the rules of the board. If the managing pharmacy will be using a system identical to the one for which it has previously provided notification to the board, and will be using identical policies and procedures, it must notify the board of the address at which the automated drug distribution system will be located and the manufacturer and model of the automated drug distribution system at least seven days in advance of using the system.

(b) The managing pharmacy must notify the board whenever an automated drug distribution system is taken permanently out of service.

(c) The managing pharmacy must notify the board whenever an automated drug distribution system is replaced. It must also provide the board with new written policies and procedures, unless an identical system is used as the replacement, 60 days prior to the replacement of the system.

Subd. 5. Operation of automated drug distribution systems. (a) The managing pharmacy and the pharmacist in charge are responsible for the operation of an automated drug distribution system.

(b) Access to an automated drug distribution system must be limited to pharmacy and nonpharmacy personnel authorized to procure drugs from the system, except that field service technicians may access a system located in a health care facility for the purposes of servicing and maintaining it while being monitored either by the managing pharmacy, or a licensed nurse within the health care facility. In the case of an automated drug distribution system that is not physically located within a licensed pharmacy, access for the purpose of procuring drugs shall be limited to licensed nurses. Each person authorized to access the system must be assigned an individual specific access code. Alternatively, access to the system may be controlled through the use of biometric identification procedures. A policy specifying time access parameters, including time-outs, logoffs, and lockouts, must be in place.

(c) For the purposes of this section only, the requirements of section 151.215 are met if the following clauses are met:

(1) a pharmacist employed by and working at the managing pharmacy, or at a pharmacy that is acting as a central services pharmacy for the managing pharmacy, pursuant to Minnesota Rules, part 6800.4075, must review, interpret, and approve all prescription drug orders before any drug is distributed from the system to be administered to a patient. A pharmacy technician may perform data entry of prescription drug orders provided that a pharmacist certifies the accuracy of the data entry before the drug can be released from the automated drug distribution system. A pharmacist employed by and working at the managing pharmacy must certify the accuracy of the filling of any cassettes, canisters, or other containers that contain drugs that will be loaded into the automated drug distribution system, unless the filled cassettes, canisters, or containers have been provided by a repackager registered with the United States Food and Drug Administration and licensed by the board as a manufacturer; and

(2) when the automated drug dispensing system is located and used within the managing pharmacy, a pharmacist must personally supervise and take responsibility for all packaging and labeling associated with the use of an automated drug distribution system.

(d) Access to drugs when a pharmacist has not reviewed and approved the prescription drug order is permitted only when a formal and written decision to allow such access is issued by the pharmacy and the therapeutics committee or its equivalent. The committee must specify the patient care circumstances in which such access is allowed, the drugs that can be accessed, and the staff that are allowed to access the drugs.

(e) In the case of an automated drug distribution system that does not utilize bar coding in the loading process, the loading of a system located in a health care facility may be performed by a pharmacy technician, so long as the activity is continuously supervised, through a two-way audiovisual system by a pharmacist on duty within the managing pharmacy. In the case of an automated drug distribution system that utilizes bar coding in the loading process, the loading of a system located in a health care facility may be performed by a pharmacy technician or a licensed nurse, provided that the managing pharmacy retains an electronic record of loading activities.

(f) The automated drug distribution system must be under the supervision of a pharmacist. The pharmacist is not required to be physically present at the site of the automated drug distribution system if the system is continuously monitored electronically by the managing pharmacy. A pharmacist on duty within a pharmacy licensed by the board must be continuously available to address any problems detected by the monitoring or to answer questions from the staff of the health care facility. The licensed pharmacy may be the managing pharmacy or a pharmacy which is acting as a central services pharmacy, pursuant to Minnesota Rules, part 6800.4075, for the managing pharmacy.

History: 2012 c 166 s 4; 2014 c 291 art 5 s 15-17; 2015 c 71 art 9 s 11,12



Section 151.60 — PHARMACY AUDIT INTEGRITY PROGRAM.

The pharmacy audit integrity program is established to provide standards for an audit of pharmacy records carried out by a pharmacy benefits manager or any entity that represents pharmacy benefits managers.

History: 2012 c 215 s 1



Section 151.61 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 151.60 to 151.70, the following terms have the meanings given.

Subd. 2. Entity. "Entity" means a pharmacy benefits manager or any person or organization that represents these companies, groups, or organizations.

Subd. 3. Pharmacy benefits manager or PBM. "Pharmacy benefits manager" or "PBM" means a person, business, or other entity that performs pharmacy benefits management. The term includes a person or entity acting for a PBM in a contractual or employment relationship in the performance of pharmacy benefits management.

Subd. 4. Plan sponsor. "Plan sponsor" means the employer in the case of an employee benefit plan established or maintained by a single employer, a group purchaser as defined in section 62J.03, subdivision 6, or the employee organization in the case of a plan established or maintained by an employee organization, an association, joint board trustees, a committee, or other similar group that establishes or maintains the plan.

History: 2012 c 215 s 2



Section 151.62 — PHARMACY BENEFIT MANAGER CONTRACT.

An amendment to pharmacy audit terms in a contract between a PBM and a pharmacy must be disclosed to the pharmacy at least 60 days prior to the effective date of the proposed change.

History: 2012 c 215 s 3



Section 151.63 — PROCEDURE AND PROCESS FOR CONDUCTING AND REPORTING AN AUDIT.

Subdivision 1. Audit procedures. Unless otherwise prohibited by federal requirements or regulations, any entity conducting a pharmacy audit must follow the following procedures.

(1) A pharmacy must be given notice 14 days before an initial on-site audit is conducted.

(2) An audit that involves clinical or professional judgment must be conducted by or in consultation with a licensed pharmacist.

(3) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies.

Subd. 2. Audit process. Unless otherwise prohibited by federal requirements or regulations, for any entity conducting a pharmacy audit the following audit items apply.

(1) The period covered by the audit may not exceed 24 months from the date that the claim was submitted to or adjudicated by the entity, unless a longer period is required under state or federal law.

(2) If an entity uses random sampling as a method for selecting a set of claims for examination, the sample size must be appropriate for a statistically reliable sample. Notwithstanding section 151.69, the auditing entity shall provide the pharmacy a masked list that provides a prescription number or date range that the auditing entity is seeking to audit.

(3) An on-site audit may not take place during the first five business days of the month unless consented to by the pharmacy.

(4) Auditors may not enter the pharmacy area unless escorted where patient-specific information is available and to the extent possible must be out of sight and hearing range of the pharmacy customers.

(5) Any recoupment will not be deducted against future remittances until after the appeals process and both parties have received the results of the final audit.

(6) A PBM may not require information to be written on a prescription unless the information is required to be written on the prescription by state or federal law. Recoupment may be assessed for items not written on the prescription if:

(i) additional information is required in the provider manual; or

(ii) the information is required by the Food and Drug Administration (FDA); or

(iii) the information is required by the drug manufacturer's product safety program; and

(iv) the information in clause (i), (ii), or (iii) is not readily available for the auditor at the time of the audit.

(7) The auditing company or agent may not receive payment based on a percentage of the amount recovered. This section does not prevent the entity conducting the audit from charging or assessing the responsible party, directly or indirectly, based on amounts recouped if both of the following conditions are met:

(i) the plan sponsor and the entity conducting the audit have a contract that explicitly states the percentage charge or assessment to the plan sponsor; and

(ii) a commission to an agent or employee of the entity conducting the audit is not based, directly or indirectly, on amounts recouped.

History: 2012 c 215 s 4



Section 151.64 — REQUIREMENTS FOR RECOUPMENT OR CHARGEBACK.

For recoupment or chargeback, the following criteria apply.

(1) Audit parameters must consider consumer-oriented parameters based on manufacturer listings.

(2) A pharmacy's usual and customary price for compounded medications is considered the reimbursable cost unless the pricing methodology is outlined in the provider contract.

(3) A finding of overpayment or underpayment must be based on the actual overpayment or underpayment and not a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs.

(4) The entity conducting the audit shall not use extrapolation in calculating the recoupment or penalties for audits unless required by state or federal law or regulations.

(5) Calculations of overpayments must not include dispensing fees unless a prescription was not actually dispensed, the prescriber denied authorization, the prescription dispensed was a medication error by the pharmacy, or the identified overpayment is solely based on an extra dispensing fee.

(6) An entity may not consider any clerical or record-keeping error, such as a typographical error, scrivener's error, or computer error regarding a required document or record as fraud, however such errors may be subject to recoupment.

(7) In the case of errors that have no actual financial harm to the patient or plan, the PBM must not assess any chargebacks. Errors that are a result of the pharmacy failing to comply with a formal corrective action plan may be subject to recovery.

(8) Interest may not accrue during the audit period for either party, beginning with the notice of the audit and ending with the final audit report.

History: 2012 c 215 s 5



Section 151.65 — DOCUMENTATION.

(a) To validate the pharmacy record and delivery, the pharmacy may use authentic and verifiable statements or records including medication administration records of a nursing home, assisted living facility, hospital, physician, or other authorized practitioner or additional audit documentation parameters located in the provider manual.

(b) Any legal prescription that meets the requirements in this chapter may be used to validate claims in connection with prescriptions, refills, or changes in prescriptions, including medication administration records, faxes, e-prescriptions, or documented telephone calls from the prescriber or the prescriber's agents.

History: 2012 c 215 s 6



Section 151.66 — APPEALS PROCESS.

The entity conducting the audit must establish a written appeals process which must include appeals of preliminary reports and final reports.

History: 2012 c 215 s 7



Section 151.67 — AUDIT INFORMATION AND REPORTS.

(a) A preliminary audit report must be delivered to the pharmacy within 60 days after the conclusion of the audit.

(b) A pharmacy must be allowed at least 45 days following receipt of the preliminary audit to provide documentation to address any discrepancy found in the audit.

(c) A final audit report must be delivered to the pharmacy within 120 days after receipt of the preliminary audit report or final appeal, whichever is later.

(d) An entity shall remit any money due to a pharmacy or pharmacist as a result of an underpayment of a claim within 45 days after the appeals process has been exhausted and the final audit report has been issued.

History: 2012 c 215 s 8



Section 151.68 — DISCLOSURES TO PLAN SPONSOR.

Where contractually required, an auditing entity must provide a copy to the plan sponsor of its claims that were included in the audit, and any recouped money shall be returned to the plan sponsor.

History: 2012 c 215 s 9



Section 151.69 — APPLICABILITY OF OTHER LAWS AND REGULATIONS.

Sections 151.62 to 151.67 do not apply to any investigative audit that involves suspected fraud, willful misrepresentation, abuse, or any audit completed by Minnesota health care programs.

History: 2012 c 215 s 10



Section 151.70 — VIOLATIONS.

Violations of sections 151.62 to 151.68 may be grounds for action, but are not deemed misdemeanors as described in section 151.29.

History: 2012 c 215 s 11



Section 151.71 — MAXIMUM ALLOWABLE COST PRICING.

Subdivision 1. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Health plan company" has the meaning provided in section 62Q.01, subdivision 4.

(c) "Pharmacy benefit manager" means an entity doing business in this state that contracts to administer or manage prescription drug benefits on behalf of any health plan company that provides prescription drug benefits to residents of this state.

Subd. 2. Pharmacy benefit manager contracts with pharmacies; maximum allowable cost pricing. (a) In each contract between a pharmacy benefit manager and a pharmacy, the pharmacy shall be given the right to obtain from the pharmacy benefit manager a current list of the sources used to determine maximum allowable cost pricing. The pharmacy benefit manager shall update the pricing information at least every seven business days and provide a means by which contracted pharmacies may promptly review current prices in an electronic, print, or telephonic format within one business day at no cost to the pharmacy. A pharmacy benefit manager shall maintain a procedure to eliminate products from the list of drugs subject to maximum allowable cost pricing in a timely manner in order to remain consistent with changes in the marketplace.

(b) In order to place a prescription drug on a maximum allowable cost list, a pharmacy benefit manager shall ensure that the drug is generally available for purchase by pharmacies in this state from a national or regional wholesaler and is not obsolete.

(c) Each contract between a pharmacy benefit manager and a pharmacy must include a process to appeal, investigate, and resolve disputes regarding maximum allowable cost pricing that includes:

(1) a 15-business day limit on the right to appeal following the initial claim;

(2) a requirement that the appeal be investigated and resolved within seven business days after the appeal is received; and

(3) a requirement that a pharmacy benefit manager provide a reason for any appeal denial and identify the national drug code of a drug that may be purchased by the pharmacy at a price at or below the maximum allowable cost price as determined by the pharmacy benefit manager.

(d) If an appeal is upheld, the pharmacy benefit manager shall make an adjustment to the maximum allowable cost price no later than one business day after the date of determination. The pharmacy benefit manager shall make the price adjustment applicable to all similarly situated network pharmacy providers as defined by the plan sponsor.

History: 2014 c 291 art 2 s 2






Chapter 152 — DRUGS; CONTROLLED SUBSTANCES

Section 152.01 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of this chapter, shall be given the meanings subjoined to them.

Subd. 2. Drug. The term "drug" includes all medicines and preparations recognized in the United States Pharmacopoeia or National Formulary and any substance or mixture of substances intended to be used for the cure, mitigation, or prevention of disease of either humans or other animals.

Subd. 3. MS 1967 [Repealed, 1969 c 933 s 22]

Subd. 3. Administer. "Administer" means to deliver by, or pursuant to the lawful order of a practitioner a single dose of a controlled substance to a patient or research subject by injection, inhalation, ingestion, or by any other immediate means.

Subd. 3a. Cocaine. "Cocaine" means coca leaves and any salt, compound, derivative, or preparation of coca leaves, including cocaine and ecgonine, the salts and isomers of cocaine and ecgonine, and the salts of their isomers and any salt, compound, derivative, or preparation thereof that is chemically equivalent or identical with any of those substances, except decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

Subd. 4. MS 1967 [Repealed, 1969 c 933 s 22]

Subd. 4. Controlled substance. "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of section 152.02. The term shall not include distilled spirits, wine, malt beverages, intoxicating liquors or tobacco.

Subd. 5. [Repealed, 1971 c 937 s 22]

Subd. 5a. Hallucinogen. "Hallucinogen" means any hallucinogen listed in section 152.02, subdivision 2, paragraph (d), or Minnesota Rules, part 6800.4210, item C, except marijuana and Tetrahydrocannabinols.

Subd. 6. Pharmacist intern. The term "pharmacist intern" means a natural person, a graduate of the College of Pharmacy, University of Minnesota, or other pharmacy college, approved by the board, or a person satisfactorily progressing toward the degree in pharmacy required for licensure, registered by the state Board of Pharmacy, for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist or a qualified applicant, awaiting licensure.

Subd. 7. Manufacture. "Manufacture," in places other than a pharmacy, means and includes the production, cultivation, quality control, and standardization by mechanical, physical, chemical, or pharmaceutical means, packing, repacking, tableting, encapsulating, labeling, relabeling, filling, or by other process, of drugs.

Subd. 8. Dispense. "Dispense" means to deliver one or more doses of a controlled substance in a suitable container, properly labeled, for subsequent administration to, or use by a patient or research subject.

Subd. 9. Marijuana. "Marijuana" means all parts of the plant of any species of the genus Cannabis, including all agronomical varieties, whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks, except the resin extracted therefrom, fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination.

Subd. 9a. Mixture. "Mixture" means a preparation, compound, mixture, or substance containing a controlled substance, regardless of purity except as provided in subdivision 16; sections 152.021, subdivision 2, paragraph (b); 152.022, subdivision 2, paragraph (b); and 152.023, subdivision 2, paragraph (b).

Subd. 10. Narcotic drug. "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) opium, coca leaves, opiates, and methamphetamine;

(2) a compound, manufacture, salt, derivative, or preparation of opium, coca leaves, opiates, or methamphetamine;

(3) a substance, and any compound, manufacture, salt, derivative, or preparation thereof, which is chemically identical with any of the substances referred to in clauses (1) and (2), except that the words "narcotic drug" as used in this chapter shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine.

Subd. 11. Opiate. "Opiate" means any dangerous substance having an addiction forming or addiction sustaining liability similar to morphine or being capable of conversion into a drug having such addiction forming or addiction sustaining liability.

Subd. 12. Opium poppy. "Opium poppy" means the plant of the species Papaver somniferum L., except the seeds thereof.

Subd. 12a. Park zone. "Park zone" means an area designated as a public park by the federal government, the state, a local unit of government, a park district board, or a park and recreation board in a city of the first class. "Park zone" includes the area within 300 feet or one city block, whichever distance is greater, of the park boundary.

Subd. 13. Person. "Person" includes every individual, copartnership, corporation or association of one or more individuals.

Subd. 14. Poppy straw. "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

Subd. 14a. School zone. "School zone" means:

(1) any property owned, leased, or controlled by a school district or an organization operating a nonpublic school, as defined in section 123B.41, subdivision 9, where an elementary, middle, secondary school, secondary vocational center or other school providing educational services in grade one through grade 12 is located, or used for educational purposes, or where extracurricular or cocurricular activities are regularly provided;

(2) the area surrounding school property as described in clause (1) to a distance of 300 feet or one city block, whichever distance is greater, beyond the school property; and

(3) the area within a school bus when that bus is being used to transport one or more elementary or secondary school students.

Subd. 15. Immediate precursor. "Immediate precursor" means a substance which the state Board of Pharmacy has found to be and by rule designates as being the principal compound commonly used or produced for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit such manufacture.

Subd. 15a. Sell. "Sell" means:

(1) to sell, give away, barter, deliver, exchange, distribute or dispose of to another, or to manufacture; or

(2) to offer or agree to perform an act listed in clause (1); or

(3) to possess with intent to perform an act listed in clause (1).

Subd. 16. Small amount. "Small amount" as applied to marijuana means 42.5 grams or less. This provision shall not apply to the resinous form of marijuana. The weight of fluid used in a water pipe may not be considered in determining a small amount except in cases where the marijuana is mixed with four or more fluid ounces of fluid.

Subd. 16a. Subsequent controlled substance conviction. A "subsequent controlled substance conviction" means that before commission of the offense for which the person is convicted under this chapter, the person was convicted of a violation of section 152.021 or 152.022, including an attempt or conspiracy, or was convicted of a similar offense by the United States or another state, provided that ten years have not elapsed since discharge from sentence.

Subd. 17. [Repealed, 1994 c 636 art 2 s 69]

Subd. 18. Drug paraphernalia. (a) Except as otherwise provided in paragraph (b), "drug paraphernalia" means all equipment, products, and materials of any kind, except those items used in conjunction with permitted uses of controlled substances under this chapter or the Uniform Controlled Substances Act, which are knowingly or intentionally used primarily in (1) manufacturing a controlled substance, (2) injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance, (3) testing the strength, effectiveness, or purity of a controlled substance, or (4) enhancing the effect of a controlled substance.

(b) "Drug paraphernalia" does not include the possession, manufacture, delivery, or sale of hypodermic needles or syringes in accordance with section 151.40, subdivision 2.

Subd. 19. Public housing zone. "Public housing zone" means any public housing project or development administered by a local housing agency, plus the area within 300 feet of the property's boundary, or one city block, whichever distance is greater.

Subd. 20. Unlawfully. "Unlawfully" means selling or possessing a controlled substance in a manner not authorized by law.

Subd. 21. Orphan drug. "Orphan drug" means a drug for a disease or condition which is rare in the United States and has been designated as an orphan drug by the Secretary of Health and Human Services as provided in the Orphan Drug Act, Public Law 92-414, as amended.

Subd. 22. Drug treatment facility. "Drug treatment facility" means any facility in which a residential rehabilitation program licensed under Minnesota Rules, parts 9530.6405 to 9530.6590, is located, and includes any property owned, leased, or controlled by the facility.

Subd. 23. Analog. (a) Except as provided in paragraph (b), "analog" means a substance, the chemical structure of which is substantially similar to the chemical structure of a controlled substance in Schedule I or II:

(1) that has a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; or

(2) with respect to a particular person, if the person represents or intends that the substance have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

(b) "Analog" does not include:

(1) a controlled substance;

(2) any substance for which there is an approved new drug application under the Federal Food, Drug, and Cosmetic Act; or

(3) with respect to a particular person, any substance, if an exemption is in effect for investigational use, for that person, as provided by United States Code, title 21, section 355, and the person is registered as a controlled substance researcher as required under section 152.12, subdivision 3, to the extent conduct with respect to the substance is pursuant to the exemption and registration.

Subd. 24. Aggravating factor. Each of the following is an "aggravating factor":

(1) the defendant, within the previous ten years, has been convicted of a violent crime, as defined in section 609.1095, subdivision 1, paragraph (d), other than a violation of a provision under this chapter, including an attempt or conspiracy, or was convicted of a similar offense by the United States or another state;

(2) the offense was committed for the benefit of a gang under section 609.229;

(3) the offense involved separate acts of sale or possession of a controlled substance in three or more counties;

(4) the offense involved the transfer of controlled substances across a state or international border and into Minnesota;

(5) the offense involved at least three separate transactions in which controlled substances were sold, transferred, or possessed with intent to sell or transfer;

(6) the circumstances of the offense reveal the offender to have occupied a high position in the drug distribution hierarchy;

(7) the defendant used a position or status to facilitate the commission of the offense, including positions of trust, confidence, or fiduciary relationships;

(8) the offense involved the sale of a controlled substance to a person under the age of 18 or a vulnerable adult as defined in section 609.232, subdivision 11;

(9) the defendant or an accomplice manufactured, possessed, or sold a controlled substance in a school zone, park zone, correctional facility, or drug treatment facility; or

(10) the defendant or an accomplice possessed equipment, drug paraphernalia, documents, or money evidencing that the offense involved the cultivation, manufacture, distribution, or possession of controlled substances in quantities substantially larger than the minimum threshold amount for the offense.

History: (3899-2, 3899-5, 3899-7, 3906-12) 1921 c 190 s 2,5,7; 1939 c 102 s 2; 1967 c 408 s 1,2; 1971 c 937 s 1-11; Ex1971 c 38 s 1; Ex1971 c 48 s 17; 1973 c 693 s 1; 1979 c 157 s 1; 1981 c 37 s 2; 1981 c 295 s 1; 1982 c 557 s 1; 1982 c 642 s 22; 1985 c 248 s 70; 1986 c 444; 1987 c 298 s 1; 1989 c 290 art 3 s 1-7; 1991 c 279 s 1,2; 1992 c 359 s 1-3; 1993 c 82 s 1; 1997 c 239 art 4 s 1,2; 1998 c 397 art 11 s 3; 1999 c 98 s 1; 2005 c 136 art 7 s 2; 2011 c 53 s 1-3; 2013 c 113 art 3 s 1; 2016 c 160 s 1,2



Section 152.02 — SCHEDULES OF CONTROLLED SUBSTANCES; ADMINISTRATION OF CHAPTER.

Subdivision 1. Five schedules. There are established five schedules of controlled substances, to be known as Schedules I, II, III, IV, and V. The schedules consist of the substances listed in this section by whatever official name, common or usual name, chemical name, or trade name designated.

Subd. 2. Schedule I. (a) Schedule I consists of the substances listed in this subdivision.

(b) Opiates. Unless specifically excepted or unless listed in another schedule, any of the following substances, including their analogs, isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of the analogs, isomers, esters, ethers, and salts is possible:

(1) acetylmethadol;

(2) allylprodine;

(3) alphacetylmethadol (except levo-alphacetylmethadol, also known as levomethadyl acetate);

(4) alphameprodine;

(5) alphamethadol;

(6) alpha-methylfentanyl benzethidine;

(7) betacetylmethadol;

(8) betameprodine;

(9) betamethadol;

(10) betaprodine;

(11) clonitazene;

(12) dextromoramide;

(13) diampromide;

(14) diethyliambutene;

(15) difenoxin;

(16) dimenoxadol;

(17) dimepheptanol;

(18) dimethyliambutene;

(19) dioxaphetyl butyrate;

(20) dipipanone;

(21) ethylmethylthiambutene;

(22) etonitazene;

(23) etoxeridine;

(24) furethidine;

(25) hydroxypethidine;

(26) ketobemidone;

(27) levomoramide;

(28) levophenacylmorphan;

(29) 3-methylfentanyl;

(30) acetyl-alpha-methylfentanyl;

(31) alpha-methylthiofentanyl;

(32) benzylfentanyl beta-hydroxyfentanyl;

(33) beta-hydroxy-3-methylfentanyl;

(34) 3-methylthiofentanyl;

(35) thenylfentanyl;

(36) thiofentanyl;

(37) para-fluorofentanyl;

(38) morpheridine;

(39) 1-methyl-4-phenyl-4-propionoxypiperidine;

(40) noracymethadol;

(41) norlevorphanol;

(42) normethadone;

(43) norpipanone;

(44) 1-(2-phenylethyl)-4-phenyl-4-acetoxypiperidine (PEPAP);

(45) phenadoxone;

(46) phenampromide;

(47) phenomorphan;

(48) phenoperidine;

(49) piritramide;

(50) proheptazine;

(51) properidine;

(52) propiram;

(53) racemoramide;

(54) tilidine;

(55) trimeperidine;

(56) N-(1-Phenethylpiperidin-4-yl)-N-phenylacetamide (acetyl fentanyl).

(c) Opium derivatives. Any of the following substances, their analogs, salts, isomers, and salts of isomers, unless specifically excepted or unless listed in another schedule, whenever the existence of the analogs, salts, isomers, and salts of isomers is possible:

(1) acetorphine;

(2) acetyldihydrocodeine;

(3) benzylmorphine;

(4) codeine methylbromide;

(5) codeine-n-oxide;

(6) cyprenorphine;

(7) desomorphine;

(8) dihydromorphine;

(9) drotebanol;

(10) etorphine;

(11) heroin;

(12) hydromorphinol;

(13) methyldesorphine;

(14) methyldihydromorphine;

(15) morphine methylbromide;

(16) morphine methylsulfonate;

(17) morphine-n-oxide;

(18) myrophine;

(19) nicocodeine;

(20) nicomorphine;

(21) normorphine;

(22) pholcodine;

(23) thebacon.

(d) Hallucinogens. Any material, compound, mixture or preparation which contains any quantity of the following substances, their analogs, salts, isomers (whether optical, positional, or geometric), and salts of isomers, unless specifically excepted or unless listed in another schedule, whenever the existence of the analogs, salts, isomers, and salts of isomers is possible:

(1) methylenedioxy amphetamine;

(2) methylenedioxymethamphetamine;

(3) methylenedioxy-N-ethylamphetamine (MDEA);

(4) n-hydroxy-methylenedioxyamphetamine;

(5) 4-bromo-2,5-dimethoxyamphetamine (DOB);

(6) 2,5-dimethoxyamphetamine (2,5-DMA);

(7) 4-methoxyamphetamine;

(8) 5-methoxy-3, 4-methylenedioxyamphetamine;

(9) alpha-ethyltryptamine;

(10) bufotenine;

(11) diethyltryptamine;

(12) dimethyltryptamine;

(13) 3,4,5-trimethoxyamphetamine;

(14) 4-methyl-2, 5-dimethoxyamphetamine (DOM);

(15) ibogaine;

(16) lysergic acid diethylamide (LSD);

(17) mescaline;

(18) parahexyl;

(19) N-ethyl-3-piperidyl benzilate;

(20) N-methyl-3-piperidyl benzilate;

(21) psilocybin;

(22) psilocyn;

(23) tenocyclidine (TPCP or TCP);

(24) N-ethyl-1-phenyl-cyclohexylamine (PCE);

(25) 1-(1-phenylcyclohexyl) pyrrolidine (PCPy);

(26) 1-[1-(2-thienyl)cyclohexyl]-pyrrolidine (TCPy);

(27) 4-chloro-2,5-dimethoxyamphetamine (DOC);

(28) 4-ethyl-2,5-dimethoxyamphetamine (DOET);

(29) 4-iodo-2,5-dimethoxyamphetamine (DOI);

(30) 4-bromo-2,5-dimethoxyphenethylamine (2C-B);

(31) 4-chloro-2,5-dimethoxyphenethylamine (2C-C);

(32) 4-methyl-2,5-dimethoxyphenethylamine (2C-D);

(33) 4-ethyl-2,5-dimethoxyphenethylamine (2C-E);

(34) 4-iodo-2,5-dimethoxyphenethylamine (2C-I);

(35) 4-propyl-2,5-dimethoxyphenethylamine (2C-P);

(36) 4-isopropylthio-2,5-dimethoxyphenethylamine (2C-T-4);

(37) 4-propylthio-2,5-dimethoxyphenethylamine (2C-T-7);

(38) 2-(8-bromo-2,3,6,7-tetrahydrofuro [2,3-f][1]benzofuran-4-yl)ethanamine (2-CB-FLY);

(39) bromo-benzodifuranyl-isopropylamine (Bromo-DragonFLY);

(40) alpha-methyltryptamine (AMT);

(41) N,N-diisopropyltryptamine (DiPT);

(42) 4-acetoxy-N,N-dimethyltryptamine (4-AcO-DMT);

(43) 4-acetoxy-N,N-diethyltryptamine (4-AcO-DET);

(44) 4-hydroxy-N-methyl-N-propyltryptamine (4-HO-MPT);

(45) 4-hydroxy-N,N-dipropyltryptamine (4-HO-DPT);

(46) 4-hydroxy-N,N-diallyltryptamine (4-HO-DALT);

(47) 4-hydroxy-N,N-diisopropyltryptamine (4-HO-DiPT);

(48) 5-methoxy-N,N-diisopropyltryptamine (5-MeO-DiPT);

(49) 5-methoxy-α-methyltryptamine (5-MeO-AMT);

(50) 5-methoxy-N,N-dimethyltryptamine (5-MeO-DMT);

(51) 5-methylthio-N,N-dimethyltryptamine (5-MeS-DMT);

(52) 5-methoxy-N-methyl-N-propyltryptamine (5-MeO-MiPT);

(53) 5-methoxy-α-ethyltryptamine (5-MeO-AET);

(54) 5-methoxy-N,N-dipropyltryptamine (5-MeO-DPT);

(55) 5-methoxy-N,N-diethyltryptamine (5-MeO-DET);

(56) 5-methoxy-N,N-diallyltryptamine (5-MeO-DALT);

(57) methoxetamine (MXE);

(58) 5-iodo-2-aminoindane (5-IAI);

(59) 5,6-methylenedioxy-2-aminoindane (MDAI);

(60) 2-(4-bromo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25B-NBOMe);

(61) 2-(4-chloro-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25C-NBOMe);

(62) 2-(4-iodo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25I-NBOMe);

(63) 2-(2,5-Dimethoxyphenyl)ethanamine (2C-H);

(64) 2-(4-Ethylthio-2,5-dimethoxyphenyl)ethanamine (2C-T-2);

(65) N,N-Dipropyltryptamine (DPT);

(66) 3-[1-(Piperidin-1-yl)cyclohexyl]phenol (3-HO-PCP);

(67) N-ethyl-1-(3-methoxyphenyl)cyclohexanamine (3-MeO-PCE);

(68) 4-[1-(3-methoxyphenyl)cyclohexyl]morpholine (3-MeO-PCMo);

(69) 1-[1-(4-methoxyphenyl)cyclohexyl]-piperidine (methoxydine, 4-MeO-PCP);

(70) 2-(2-Chlorophenyl)-2-(ethylamino)cyclohexan-1-one (N-Ethylnorketamine, ethketamine, NENK); and

(71) methylenedioxy-N,N-dimethylamphetamine (MDDMA).

(e) Peyote. All parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of the plant, and every compound, manufacture, salts, derivative, mixture, or preparation of the plant, its seeds or extracts. The listing of peyote as a controlled substance in Schedule I does not apply to the nondrug use of peyote in bona fide religious ceremonies of the American Indian Church, and members of the American Indian Church are exempt from registration. Any person who manufactures peyote for or distributes peyote to the American Indian Church, however, is required to obtain federal registration annually and to comply with all other requirements of law.

(f) Central nervous system depressants. Unless specifically excepted or unless listed in another schedule, any material compound, mixture, or preparation which contains any quantity of the following substances, their analogs, salts, isomers, and salts of isomers whenever the existence of the analogs, salts, isomers, and salts of isomers is possible:

(1) mecloqualone;

(2) methaqualone;

(3) gamma-hydroxybutyric acid (GHB), including its esters and ethers;

(4) flunitrazepam; and

(5) 2-(2-Methoxyphenyl)-2-(methylamino)cyclohexanone (2-MeO-2-deschloroketamine, methoxyketamine).

(g) Stimulants. Unless specifically excepted or unless listed in another schedule, any material compound, mixture, or preparation which contains any quantity of the following substances, their analogs, salts, isomers, and salts of isomers whenever the existence of the analogs, salts, isomers, and salts of isomers is possible:

(1) aminorex;

(2) cathinone;

(3) fenethylline;

(4) methcathinone;

(5) methylaminorex;

(6) N,N-dimethylamphetamine;

(7) N-benzylpiperazine (BZP);

(8) methylmethcathinone (mephedrone);

(9) 3,4-methylenedioxy-N-methylcathinone (methylone);

(10) methoxymethcathinone (methedrone);

(11) methylenedioxypyrovalerone (MDPV);

(12) 3-fluoro-N-methylcathinone (3-FMC);

(13) methylethcathinone (MEC);

(14) 1-benzofuran-6-ylpropan-2-amine (6-APB);

(15) dimethylmethcathinone (DMMC);

(16) fluoroamphetamine;

(17) fluoromethamphetamine;

(18) α-methylaminobutyrophenone (MABP or buphedrone);

(19) 1-(1,3-benzodioxol-5-yl)-2-(methylamino)butan-1-one (butylone);

(20) 2-(methylamino)-1-(4-methylphenyl)butan-1-one (4-MEMABP or BZ-6378);

(21) 1-(naphthalen-2-yl)-2-(pyrrolidin-1-yl) pentan-1-one (naphthylpyrovalerone or naphyrone);

(22) (alpha-pyrrolidinopentiophenone (alpha-PVP);

(23) (RS)-1-(4-methylphenyl)-2-(1-pyrrolidinyl)-1-hexanone (4-Me-PHP or MPHP);

(24) 2-(1-pyrrolidinyl)-hexanophenone (Alpha-PHP);

(25) 4-methyl-N-ethylcathinone (4-MEC);

(26) 4-methyl-alpha-pyrrolidinopropiophenone (4-MePPP);

(27) 2-(methylamino)-1-phenylpentan-1-one (pentedrone);

(28) 1-(1,3-benzodioxol-5-yl)-2-(methylamino)pentan-1-one (pentylone);

(29) 4-fluoro-N-methylcathinone (4-FMC);

(30) 3,4-methylenedioxy-N-ethylcathinone (ethylone);

(31) alpha-pyrrolidinobutiophenone (α-PBP);

(32) 5-(2-Aminopropyl)-2,3-dihydrobenzofuran (5-APDB);

(33) 1-phenyl-2-(1-pyrrolidinyl)-1-heptanone (PV8);

(34) 6-(2-Aminopropyl)-2,3-dihydrobenzofuran (6-APDB); and

(35) any other substance, except bupropion or compounds listed under a different schedule, that is structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(i) by substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(ii) by substitution at the 3-position with an acyclic alkyl substituent;

(iii) by substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups; or

(iv) by inclusion of the 2-amino nitrogen atom in a cyclic structure.

(h) Marijuana, tetrahydrocannabinols, and synthetic cannabinoids. Unless specifically excepted or unless listed in another schedule, any natural or synthetic material, compound, mixture, or preparation that contains any quantity of the following substances, their analogs, isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of the isomers, esters, ethers, or salts is possible:

(1) marijuana;

(2) tetrahydrocannabinols naturally contained in a plant of the genus Cannabis, synthetic equivalents of the substances contained in the cannabis plant or in the resinous extractives of the plant, or synthetic substances with similar chemical structure and pharmacological activity to those substances contained in the plant or resinous extract, including, but not limited to, 1 cis or trans tetrahydrocannabinol, 6 cis or trans tetrahydrocannabinol, and 3,4 cis or trans tetrahydrocannabinol;

(3) synthetic cannabinoids, including the following substances:

(i) Naphthoylindoles, which are any compounds containing a 3-(1-napthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent. Examples of naphthoylindoles include, but are not limited to:

(A) 1-Pentyl-3-(1-naphthoyl)indole (JWH-018 and AM-678);

(B) 1-Butyl-3-(1-naphthoyl)indole (JWH-073);

(C) 1-Pentyl-3-(4-methoxy-1-naphthoyl)indole (JWH-081);

(D) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200);

(E) 1-Propyl-2-methyl-3-(1-naphthoyl)indole (JWH-015);

(F) 1-Hexyl-3-(1-naphthoyl)indole (JWH-019);

(G) 1-Pentyl-3-(4-methyl-1-naphthoyl)indole (JWH-122);

(H) 1-Pentyl-3-(4-ethyl-1-naphthoyl)indole (JWH-210);

(I) 1-Pentyl-3-(4-chloro-1-naphthoyl)indole (JWH-398);

(J) 1-(5-fluoropentyl)-3-(1-naphthoyl)indole (AM-2201).

(ii) Napthylmethylindoles, which are any compounds containing a 1H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent. Examples of naphthylmethylindoles include, but are not limited to:

(A) 1-Pentyl-1H-indol-3-yl-(1-naphthyl)methane (JWH-175);

(B) 1-Pentyl-1H-indol-3-yl-(4-methyl-1-naphthyl)methane (JWH-184).

(iii) Naphthoylpyrroles, which are any compounds containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent. Examples of naphthoylpyrroles include, but are not limited to, (5-(2-fluorophenyl)-1-pentylpyrrol-3-yl)-naphthalen-1-ylmethanone (JWH-307).

(iv) Naphthylmethylindenes, which are any compounds containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an allkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent. Examples of naphthylemethylindenes include, but are not limited to, E-1-[1-(1-naphthalenylmethylene)-1H-inden-3-yl]pentane (JWH-176).

(v) Phenylacetylindoles, which are any compounds containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent. Examples of phenylacetylindoles include, but are not limited to:

(A) 1-(2-cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole (RCS-8);

(B) 1-pentyl-3-(2-methoxyphenylacetyl)indole (JWH-250);

(C) 1-pentyl-3-(2-methylphenylacetyl)indole (JWH-251);

(D) 1-pentyl-3-(2-chlorophenylacetyl)indole (JWH-203).

(vi) Cyclohexylphenols, which are compounds containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not substituted in the cyclohexyl ring to any extent. Examples of cyclohexylphenols include, but are not limited to:

(A) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP 47,497);

(B) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (Cannabicyclohexanol or CP 47,497 C8 homologue);

(C) 5-(1,1-dimethylheptyl)-2-[(1R,2R)-5-hydroxy-2-(3-hydroxypropyl)cyclohexyl] -phenol (CP 55,940).

(vii) Benzoylindoles, which are any compounds containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Examples of benzoylindoles include, but are not limited to:

(A) 1-Pentyl-3-(4-methoxybenzoyl)indole (RCS-4);

(B) 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole (AM-694);

(C) (4-methoxyphenyl-[2-methyl-1-(2-(4-morpholinyl)ethyl)indol-3-yl]methanone (WIN 48,098 or Pravadoline).

(viii) Others specifically named:

(A) (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl) -6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol (HU-210);

(B) (6aS,10aS)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl) -6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol (Dexanabinol or HU-211);

(C) 2,3-dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de] -1,4-benzoxazin-6-yl-1-naphthalenylmethanone (WIN 55,212-2);

(D) (1-pentylindol-3-yl)-(2,2,3,3-tetramethylcyclopropyl)methanone (UR-144);

(E) (1-(5-fluoropentyl)-1H-indol-3-yl)(2,2,3,3-tetramethylcyclopropyl)methanone (XLR-11);

(F) 1-pentyl-N-tricyclo[3.3.1.13,7]dec-1-yl-1H-indazole-3-carboxamide (AKB-48(APINACA));

(G) N-((3s,5s,7s)-adamantan-1-yl)-1-(5-fluoropentyl)-1H-indazole-3-carboxamide (5-Fluoro-AKB-48);

(H) 1-pentyl-8-quinolinyl ester-1H-indole-3-carboxylic acid (PB-22);

(I) 8-quinolinyl ester-1-(5-fluoropentyl)-1H-indole-3-carboxylic acid (5-Fluoro PB-22);

(J) N-[(1S)-1-(aminocarbonyl)-2-methylpropyl]-1-pentyl-1H-indazole- 3-carboxamide (AB-PINACA);

(K) N-[(1S)-1-(aminocarbonyl)-2-methylpropyl]-1-[(4-fluorophenyl)methyl]- 1H-indazole-3-carboxamide (AB-FUBINACA);

(L) N-[(1S)-1-(aminocarbonyl)-2-methylpropyl]-1-(cyclohexylmethyl)-1H- indazole-3-carboxamide(AB-CHMINACA);

(M) (S)-methyl 2-(1-(5-fluoropentyl)-1H-indazole-3-carboxamido)-3- methylbutanoate (5-fluoro-AMB);

(N) [1-(5-fluoropentyl)-1H-indazol-3-yl](naphthalen-1-yl) methanone (THJ-2201);

(O) (1-(5-fluoropentyl)-1H-benzo[d]imidazol-2-yl)(naphthalen-1-yl)methanone) (FUBIMINA);

(P) (7-methoxy-1-(2-morpholinoethyl)-N-((1S,2S,4R)-1,3,3-trimethylbicyclo [2.2.1]heptan-2-yl)-1H-indole-3-carboxamide (MN-25 or UR-12);

(Q) (S)-N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-(5-fluoropentyl) -1H-indole-3-carboxamide (5-fluoro-ABICA);

(R) N-(1-amino-3-phenyl-1-oxopropan-2-yl)-1-(5-fluoropentyl) -1H-indole-3-carboxamide;

(S) N-(1-amino-3-phenyl-1-oxopropan-2-yl)-1-(5-fluoropentyl) -1H-indazole-3-carboxamide;

(T) methyl 2-(1-(cyclohexylmethyl)-1H-indole-3-carboxamido) -3,3-dimethylbutanoate;

(U) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1(cyclohexylmethyl)-1 H-indazole-3-carboxamide (MAB-CHMINACA);

(V) N-(1-Amino-3,3-dimethyl-1-oxo-2-butanyl)-1-pentyl-1H-indazole-3-carboxamide (ADB-PINACA);

(W) methyl (1-(4-fluorobenzyl)-1H-indazole-3-carbonyl)-L-valinate (FUB-AMB);

(X) N-[(1S)-2-amino-2-oxo-1-(phenylmethyl)ethyl]-1-(cyclohexylmethyl)-1H-Indazole-3-carboxamide. (APP-CHMINACA); and

(Y) quinolin-8-yl 1-(4-fluorobenzyl)-1H-indole-3-carboxylate (FUB-PB-22).

(i) A controlled substance analog, to the extent that it is implicitly or explicitly intended for human consumption.

Subd. 3. Schedule II. (a) Schedule II consists of the substances listed in this subdivision.

(b) Unless specifically excepted or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.

(i) Excluding:

(A) apomorphine;

(B) thebaine-derived butorphanol;

(C) dextrophan;

(D) nalbuphine;

(E) nalmefene;

(F) naloxegol;

(G) naloxone;

(H) naltrexone; and

(I) their respective salts;

(ii) but including the following:

(A) opium, in all forms and extracts;

(B) codeine;

(C) dihydroetorphine;

(D) ethylmorphine;

(E) etorphine hydrochloride;

(F) hydrocodone;

(G) hydromorphone;

(H) metopon;

(I) morphine;

(J) oxycodone;

(K) oxymorphone;

(L) thebaine;

(M) oripavine;

(2) any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause (1), except that these substances shall not include the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw;

(4) coca leaves and any salt, cocaine compound, derivative, or preparation of coca leaves (including cocaine and ecgonine and their salts, isomers, derivatives, and salts of isomers and derivatives), and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine;

(5) concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy).

(c) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically excepted, or unless listed in another schedule, whenever the existence of such isomers, esters, ethers and salts is possible within the specific chemical designation:

(1) alfentanil;

(2) alphaprodine;

(3) anileridine;

(4) bezitramide;

(5) bulk dextropropoxyphene (nondosage forms);

(6) carfentanil;

(7) dihydrocodeine;

(8) dihydromorphinone;

(9) diphenoxylate;

(10) fentanyl;

(11) isomethadone;

(12) levo-alpha-acetylmethadol (LAAM);

(13) levomethorphan;

(14) levorphanol;

(15) metazocine;

(16) methadone;

(17) methadone - intermediate, 4-cyano-2-dimethylamino-4, 4-diphenylbutane;

(18) moramide - intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-propane-carboxylic acid;

(19) pethidine;

(20) pethidine - intermediate - a, 4-cyano-1-methyl-4-phenylpiperidine;

(21) pethidine - intermediate - b, ethyl-4-phenylpiperidine-4-carboxylate;

(22) pethidine - intermediate - c, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(23) phenazocine;

(24) piminodine;

(25) racemethorphan;

(26) racemorphan;

(27) remifentanil;

(28) sufentanil;

(29) tapentadol;

(30) 4-Anilino-N-phenethyl-4-piperidine (ANPP).

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) methamphetamine, its salts, isomers, and salts of its isomers;

(3) phenmetrazine and its salts;

(4) methylphenidate;

(5) lisdexamfetamine.

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) amobarbital;

(2) glutethimide;

(3) secobarbital;

(4) pentobarbital;

(5) phencyclidine;

(6) phencyclidine immediate precursors:

(i) 1-phenylcyclohexylamine;

(ii) 1-piperidinocyclohexanecarbonitrile;

(7) phenylacetone.

(f) Hallucinogenic substances: nabilone.

Subd. 4. Schedule III. (a) Schedule III consists of the substances listed in this subdivision.

(b) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system, including its salts, isomers, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) benzphetamine;

(2) chlorphentermine;

(3) clortermine;

(4) phendimetrazine.

(c) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule;

(2) any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the food and drug administration for marketing only as a suppository;

(3) any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules;

(4) any drug product containing gamma hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the federal Food, Drug, and Cosmetic Act;

(5) any of the following substances:

(i) chlorhexadol;

(ii) ketamine, its salts, isomers and salts of isomers;

(iii) lysergic acid;

(iv) lysergic acid amide;

(v) methyprylon;

(vi) sulfondiethylmethane;

(vii) sulfonenthylmethane;

(viii) sulfonmethane;

(ix) tiletamine and zolazepam and any salt thereof;

(x) embutramide;

(xi) Perampanel [2-(2-oxo-1-phenyl-5-pyridin-2-yl-1,2-Dihydropyridin-3-yl) benzonitrile].

(d) Nalorphine.

(e) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as follows:

(1) not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3) not more than 1.80 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(4) not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(6) not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(f) Anabolic steroids, human growth hormone, and chorionic gonadotropin.

(1) Anabolic steroids, for purposes of this subdivision, means any drug or hormonal substance, chemically and pharmacologically related to testosterone, other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone, and includes:

(i) 3[beta],17[beta]-dihydroxy-5[alpha]-androstane;

(ii) 3[alpha],17[beta]-dihydroxy-5[alpha]-androstane;

(iii) androstanedione (5[alpha]-androstan-3,17-dione);

(iv) 1-androstenediol (3[beta],17[beta]-dihydroxy-5[alpha]-androst-l-ene;

(v) 3[alpha],17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(vi) 4-androstenediol (3[beta],17[beta]-dihydroxy-androst-4-ene);

(vii) 5-androstenediol (3[beta],17[beta]-dihydroxy-androst-5-ene);

(viii) 1-androstenedione (5[alpha]-androst-1-en-3,17-dione);

(ix) 4-androstenedione (androst-4-en-3,17-dione);

(x) 5-androstenedione (androst-5-en-3,17-dione);

(xi) bolasterone (7[alpha],17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(xii) boldenone (17[beta]-hydroxyandrost-1,4-diene-3-one);

(xiii) boldione (androsta-1,4-diene-3,17-dione);

(xiv) calusterone (7[beta],17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(xv) clostebol (4-chloro-17[beta]-hydroxyandrost-4-en-3-one);

(xvi) dehydrochloromethyltestosterone (4-chloro-17[beta]-hydroxy-17[alpha]-methylandrost-1,4-dien-3-one);

(xvii) desoxymethyltestosterone (17[alpha]-methyl-5[alpha]-androst-2-en-17[beta]-ol);

(xviii) [delta]1-dihydrotestosterone- (17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(xix) 4-dihydrotestosterone (17[beta]-hydroxy-androstan-3-one);

(xx) drostanolone (17[beta]hydroxy-2[alpha]-methyl-5[alpha]-androstan-3-one);

(xxi) ethylestrenol (17[alpha]-ethyl-17[beta]-hydroxyestr-4-ene);

(xxii) fluoxymesterone (9-fluoro-17[alpha]-methyl-11[beta],17[beta]-dihydroxyandrost-4-en-3-one);

(xxiii) formebolone (2-formyl-17[alpha]-methyl-11[alpha],17[beta]-dihydroxyandrost-1,4-dien-3-one);

(xxiv) furazabol (17[alpha]-methyl-17[beta]-hydroxyandrostano[2,3-c]-furazan)13[beta]-ethyl-17[beta] -hydroxygon-4-en-3-one;

(xxv) 4-hydroxytestosterone (4,17[beta]-dihydroxyandrost-4-en-3-one);

(xxvi) 4-hydroxy-19-nortestosterone (4,17[beta]-dihydroxyestr-4-en-3-one);

(xxvii) mestanolone (17[alpha]-methyl-17[beta]-hydroxy-5[alpha]-androstan-3-one);

(xxviii) mesterolone (1[alpha]-methyl-17[beta]-hydroxy-5[alpha]-androstan-3-one);

(xxix) methandienone (17[alpha]-methyl-17[beta]-hydroxyandrost-1,4-dien-3-one);

(xxx) methandriol (17[alpha]-methyl-3[beta],17[beta]-dihydroxyandrost-5-ene);

(xxxi) methasterone (2 alpha-17 alpha-dimethyl-5 alpha-androstan-17beta-ol-3-one);

(xxxii) methenolone (1-methyl-17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(xxxiii) 17[alpha]-methyl-3[beta],17[beta]-dihydroxy-5[alpha]-androstane;

(xxxiv) 17[alpha]-methyl-3[alpha],17[beta]-dihydroxy-5[alpha]-androstane;

(xxxv) 17[alpha]-methyl-3[beta],17[beta]-dihydroxyandrost-4-ene;

(xxxvi) 17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one);

(xxxvii) methyldienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4,9(10)-dien-3-one);

(xxxviii) methyltrienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4,9-11-trien-3-one);

(xxxix) methyltestosterone (17[alpha]-methyl-17[beta]-hydroxyandrost-4-en-3-one);

(xl) mibolerone (7[alpha],17[alpha]-dimethyl-17[beta]-hydroxyestr-4-en-3-one);

(xli) 17[alpha]-methyl-[delta]1-dihydrotestosterone (17[beta]-hydroxy-17[alpha]-methyl-5[alpha]-androst-1-en-3-one);

(xlii) nandrolone (17[beta]-hydroxyestr-4-en-3-one);

(xliii) 19-nor-4-androstenediol (3[beta],17[beta]-dihydroxyestr-4-ene;

(xliv) 3[alpha],17[beta]-dihydroxyestr-4-ene); 19-nor-5-androstenediol (3[beta],17[beta]-dihydroxyestr-5-ene;

(xlv) 3[alpha],17[beta]-dihydroxyestr-5-ene);

(xlvi) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-diene-3,17-dione);

(xlvii) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(xlviii) norbolethone (13[beta],17[alpha]-diethyl-17[beta]-hydroxygon-4-en-3-one);

(xlix) norclostebol (4-chloro-17[beta]-hydroxyestr-4-en-3-one);

(l) norethandrolone (17[alpha]-ethyl-17[beta]-hydroxyestr-4-en-3-one);

(li) normethandrolone (17[alpha]-methyl-17[beta]-hydroxyestr-4-en-3-one);

(lii) oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-2-oxa-5[alpha]-androstan-3-one);

(liii) oxymesterone (17[alpha]-methyl-4,17[beta]-dihydroxyandrost-4-en-3-one);

(liv) oxymetholone (17[alpha]-methyl-2-hydroxymethylene-17[beta]-hydroxy-5[alpha]-androstan-3-one);

(lv) prostanozol (17 beta-hydroxy-5 alpha-androstano[3,2-C]pryazole;

(lvi) stanozolol (17[alpha]-methyl-17[beta]-hydroxy-5[alpha]-androst-2-eno[3,2-c]-pyrazole);

(lvii) stenbolone (17[beta]-hydroxy-2-methyl-5[alpha]-androst-1-en-3-one);

(lviii) testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(lix) testosterone (17[beta]-hydroxyandrost-4-en-3-one);

(lx) tetrahydrogestrinone (13[beta],17[alpha]-diethyl-17[beta]-hydroxygon-4,9,11-trien-3-one);

(lxi) trenbolone (17[beta]-hydroxyestr-4,9,11-trien-3-one);

(lxii) any salt, ester, or ether of a drug or substance described in this paragraph.

Anabolic steroids are not included if they are: (A) expressly intended for administration through implants to cattle or other nonhuman species; and (B) approved by the United States Food and Drug Administration for that use;

(2) Human growth hormones.

(3) Chorionic gonadotropin.

(g) Hallucinogenic substances. Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved product.

(h) Any material, compound, mixture, or preparation containing the following narcotic drug or its salt: buprenorphine.

Subd. 5. Schedule IV. (a) Schedule IV consists of the substances listed in this subdivision.

(b) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as follows:

(1) not more than one milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit;

(2) dextropropoxyphene (Darvon and Darvocet);

(3) 2-[(dimethylamino)methyl]-1-(3-methoxyphenyl)cyclohexanol, its salts, optical and geometric isomers, and salts of these isomers (including tramadol); and

(4) eluxadoline.

(c) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible:

(1) alfaxalone (5α-pregnan-3α-ol-11,20-dione);

(2) alprazolam;

(3) barbital;

(4) bromazepam;

(5) camazepam;

(6) carisoprodol;

(7) chloral betaine;

(8) chloral hydrate;

(9) chlordiazepoxide;

(10) clobazam;

(11) clonazepam;

(12) clorazepate;

(13) clotiazepam;

(14) cloxazolam;

(15) delorazepam;

(16) diazepam;

(17) dichloralphenazone;

(18) estazolam;

(19) ethchlorvynol;

(20) ethinamate;

(21) ethyl loflazepate;

(22) fludiazepam;

(23) flurazepam;

(24) fospropofol;

(25) halazepam;

(26) haloxazolam;

(27) ketazolam;

(28) loprazolam;

(29) lorazepam;

(30) lormetazepam mebutamate;

(31) medazepam;

(32) meprobamate;

(33) methohexital;

(34) methylphenobarbital;

(35) midazolam;

(36) nimetazepam;

(37) nitrazepam;

(38) nordiazepam;

(39) oxazepam;

(40) oxazolam;

(41) paraldehyde;

(42) petrichloral;

(43) phenobarbital;

(44) pinazepam;

(45) prazepam;

(46) quazepam;

(47) suvorexant;

(48) temazepam;

(49) tetrazepam;

(50) triazolam;

(51) zaleplon;

(52) zolpidem;

(53) zopiclone.

(d) Any material, compound, mixture, or preparation which contains any quantity of the following substance including its salts, isomers, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible: fenfluramine.

(e) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) cathine (norpseudoephedrine);

(2) diethylpropion;

(3) fencamfamine;

(4) fenproporex;

(5) mazindol;

(6) mefenorex;

(7) modafinil;

(8) pemoline (including organometallic complexes and chelates thereof);

(9) phentermine;

(10) pipradol;

(11) sibutramine;

(12) SPA (1-dimethylamino-1,2-diphenylethane).

(f) lorcaserin.

Subd. 6. Schedule V; restrictions on methamphetamine precursor drugs. (a) As used in this subdivision, the following terms have the meanings given:

(1) "methamphetamine precursor drug" means any compound, mixture, or preparation intended for human consumption containing ephedrine or pseudoephedrine as its sole active ingredient or as one of its active ingredients; and

(2) "over-the-counter sale" means a retail sale of a drug or product but does not include the sale of a drug or product pursuant to the terms of a valid prescription.

(b) The following items are listed in Schedule V:

(1) any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(i) not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(ii) not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(iii) not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(iv) not more than 100 milligrams of opium per 100 milliliters or per 100 grams; or

(v) not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(2) Stimulants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substance having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers: pyrovalerone.

(3) Depressants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substance having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(i) ezogabine;

(ii) pregabalin;

(iii) lacosamide.

(4) Any compound, mixture, or preparation containing ephedrine or pseudoephedrine as its sole active ingredient or as one of its active ingredients.

(c) No person may sell in a single over-the-counter sale more than two packages of a methamphetamine precursor drug or a combination of methamphetamine precursor drugs or any combination of packages exceeding a total weight of six grams, calculated as the base.

(d) Over-the-counter sales of methamphetamine precursor drugs are limited to:

(1) packages containing not more than a total of three grams of one or more methamphetamine precursor drugs, calculated in terms of ephedrine base or pseudoephedrine base; or

(2) for nonliquid products, sales in blister packs, where each blister contains not more than two dosage units, or, if the use of blister packs is not technically feasible, sales in unit dose packets or pouches.

(e) A business establishment that offers for sale methamphetamine precursor drugs in an over-the-counter sale shall ensure that all packages of the drugs are displayed behind a checkout counter where the public is not permitted and are offered for sale only by a licensed pharmacist, a registered pharmacy technician, or a pharmacy clerk. The establishment shall ensure that the person making the sale requires the buyer:

(1) to provide photographic identification showing the buyer's date of birth; and

(2) to sign a written or electronic document detailing the date of the sale, the name of the buyer, and the amount of the drug sold.

A document described under clause (2) must be retained by the establishment for at least three years and must at all reasonable times be open to the inspection of any law enforcement agency.

Nothing in this paragraph requires the buyer to obtain a prescription for the drug's purchase.

(f) No person may acquire through over-the-counter sales more than six grams of methamphetamine precursor drugs, calculated as the base, within a 30-day period.

(g) No person may sell in an over-the-counter sale a methamphetamine precursor drug to a person under the age of 18 years. It is an affirmative defense to a charge under this paragraph if the defendant proves by a preponderance of the evidence that the defendant reasonably and in good faith relied on proof of age as described in section 340A.503, subdivision 6.

(h) A person who knowingly violates paragraph (c), (d), (e), (f), or (g) is guilty of a misdemeanor and may be sentenced to imprisonment for not more than 90 days, or to payment of a fine of not more than $1,000, or both.

(i) An owner, operator, supervisor, or manager of a business establishment that offers for sale methamphetamine precursor drugs whose employee or agent is convicted of or charged with violating paragraph (c), (d), (e), (f), or (g) is not subject to the criminal penalties for violating any of those paragraphs if the person:

(1) did not have prior knowledge of, participate in, or direct the employee or agent to commit the violation; and

(2) documents that an employee training program was in place to provide the employee or agent with information on the state and federal laws and regulations regarding methamphetamine precursor drugs.

(j) Any person employed by a business establishment that offers for sale methamphetamine precursor drugs who sells such a drug to any person in a suspicious transaction shall report the transaction to the owner, supervisor, or manager of the establishment. The owner, supervisor, or manager may report the transaction to local law enforcement. A person who reports information under this subdivision in good faith is immune from civil liability relating to the report.

(k) Paragraphs (b) to (j) do not apply to:

(1) pediatric products labeled pursuant to federal regulation primarily intended for administration to children under 12 years of age according to label instructions;

(2) methamphetamine precursor drugs that are certified by the Board of Pharmacy as being manufactured in a manner that prevents the drug from being used to manufacture methamphetamine;

(3) methamphetamine precursor drugs in gel capsule or liquid form; or

(4) compounds, mixtures, or preparations in powder form where pseudoephedrine constitutes less than one percent of its total weight and is not its sole active ingredient.

(l) The Board of Pharmacy, in consultation with the Department of Public Safety, shall certify methamphetamine precursor drugs that meet the requirements of paragraph (k), clause (2), and publish an annual listing of these drugs.

(m) Wholesale drug distributors licensed and regulated by the Board of Pharmacy pursuant to sections 151.42 to 151.51 and registered with and regulated by the United States Drug Enforcement Administration are exempt from the methamphetamine precursor drug storage requirements of this section.

(n) This section preempts all local ordinances or regulations governing the sale by a business establishment of over-the-counter products containing ephedrine or pseudoephedrine. All ordinances enacted prior to the effective date of this act are void.

Subd. 7. Board of Pharmacy; regulation of substances. The Board of Pharmacy is authorized to regulate and define additional substances which contain quantities of a substance possessing abuse potential in accordance with the following criteria:

(1) The Board of Pharmacy shall place a substance in Schedule I if it finds that the substance has: A high potential for abuse, no currently accepted medical use in the United States, and a lack of accepted safety for use under medical supervision.

(2) The Board of Pharmacy shall place a substance in Schedule II if it finds that the substance has: A high potential for abuse, currently accepted medical use in the United States, or currently accepted medical use with severe restrictions, and that abuse may lead to severe psychological or physical dependence.

(3) The Board of Pharmacy shall place a substance in Schedule III if it finds that the substance has: A potential for abuse less than the substances listed in Schedules I and II, currently accepted medical use in treatment in the United States, and that abuse may lead to moderate or low physical dependence or high psychological dependence.

(4) The Board of Pharmacy shall place a substance in Schedule IV if it finds that the substance has: A low potential for abuse relative to the substances in Schedule III, currently accepted medical use in treatment in the United States, and that abuse may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.

(5) The Board of Pharmacy shall place a substance in Schedule V if it finds that the substance has: A low potential for abuse relative to the substances listed in Schedule IV, currently accepted medical use in treatment in the United States, and limited physical dependence and/or psychological dependence liability relative to the substances listed in Schedule IV.

Subd. 8. Add, delete, or reschedule substances. The state Board of Pharmacy may, by rule, add substances to or delete or reschedule substances listed in this section. The Board of Pharmacy may not delete or reschedule a drug that is in Schedule I, except as provided in subdivision 12.

In making a determination regarding a substance, the Board of Pharmacy shall consider the following: The actual or relative potential for abuse, the scientific evidence of its pharmacological effect, if known, the state of current scientific knowledge regarding the substance, the history and current pattern of abuse, the scope, duration, and significance of abuse, the risk to public health, the potential of the substance to produce psychic or physiological dependence liability, and whether the substance is an immediate precursor of a substance already controlled under this section. The state Board of Pharmacy may include any nonnarcotic drug authorized by federal law for medicinal use in a schedule only if such drug must, under either federal or state law or rule, be sold only on prescription.

Subd. 8a. [Repealed by amendment, 2012 c 240 s 1]

Subd. 8b. Board of Pharmacy; expedited scheduling of additional substances. The state Board of Pharmacy may, by rule, add a substance to Schedule I provided that it finds that the substance has a high potential for abuse, has no currently accepted medical use in the United States, has a lack of accepted safety for use under medical supervision, has known adverse health effects, and is currently available for use within the state. For the purposes of this subdivision only, the board may use the expedited rulemaking process under section 14.389.

Subd. 9. Except substances by rule. The state Board of Pharmacy may by rule except any compound, mixture, or preparation containing any stimulant or depressant substance listed in subdivision 4, paragraphs (b) and (c), or in subdivisions 5 and 6 from the application of all or any part of this chapter, if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system; provided, that such admixtures shall be included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the substances which do have a stimulant or depressant effect on the central nervous system.

Subd. 10. Dextromethorphan. Dextromethorphan shall not be deemed to be included in any schedule by reason of the enactment of Laws 1971, chapter 937, unless controlled pursuant to the foregoing provisions of this section.

Subd. 11. [Repealed, 1993 c 337 s 20]

Subd. 12. Coordination of controlled substance regulation with federal law and state statute. If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the state Board of Pharmacy, the state Board of Pharmacy shall similarly control the substance under this chapter, after the expiration of 30 days from publication in the Federal Register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance. Such order shall be filed with the secretary of state. If within that 30-day period, the state Board of Pharmacy objects to inclusion, rescheduling, or deletion, it shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the state Board of Pharmacy shall publish its decision, which shall be subject to the provisions of chapter 14.

In exercising the authority granted by this chapter, the state Board of Pharmacy shall be subject to the provisions of chapter 14.

The state Board of Pharmacy shall annually submit a report to the legislature on or before December 1 that specifies what changes the board made to the controlled substance schedules maintained by the board in Minnesota Rules, parts 6800.4210 to 6800.4250, in the preceding 12 months. The report must include specific recommendations for amending the controlled substance schedules contained in subdivisions 2 to 6, so that they conform with the controlled substance schedules maintained by the board in Minnesota Rules, parts 6800.4210 to 6800.4250.

Subd. 13. [Repealed by amendment, 2012 c 240 s 1]

History: 1971 c 937 s 12; 1973 c 693 s 2-4; 1976 c 338 s 1-4; 1979 c 157 s 2-4; 1979 c 243 s 2; 1982 c 424 s 130; 1983 c 260 s 39,40; 1985 c 248 s 70; 1987 c 14 s 1; 1987 c 298 s 2; 1987 c 384 art 2 s 40; 1989 c 230 s 1; 1994 c 465 art 1 s 20-22; 1996 c 408 art 11 s 2; 1997 c 7 art 2 s 21; 1997 c 187 art 5 s 21; 1997 c 239 art 4 s 3,4,15; 1998 c 367 art 4 s 7; 1999 c 9 s 1; 1999 c 163 s 1; 2000 c 262 s 1; 2001 c 173 s 1; 1Sp2001 c 8 art 8 s 1; 2005 c 136 art 7 s 3,4; art 17 s 1,2; 1Sp2005 c 7 s 25; 2009 c 59 art 5 s 3,4; 2011 c 53 s 4,5; 2012 c 240 s 1; 2013 c 113 art 3 s 2; 2014 c 285 s 8; 2014 c 291 art 5 s 18; 2015 c 65 art 8 s 1-5; 2016 c 182 s 1,2



Section 152.021 — CONTROLLED SUBSTANCE CRIME IN THE FIRST DEGREE.

Subdivision 1. Sale crimes. A person is guilty of controlled substance crime in the first degree if:

(1) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of 17 grams or more containing cocaine or methamphetamine;

(2) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of ten grams or more containing cocaine or methamphetamine and:

(i) the person or an accomplice possesses on their person or within immediate reach, or uses, whether by brandishing, displaying, threatening with, or otherwise employing, a firearm; or

(ii) the offense involves two aggravating factors;

(3) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of ten grams or more containing heroin;

(4) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of 50 grams or more containing a narcotic drug other than cocaine, heroin, or methamphetamine;

(5) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of 50 grams or more containing amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is packaged in dosage units, equaling 200 or more dosage units; or

(6) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of 25 kilograms or more containing marijuana or Tetrahydrocannabinols.

Subd. 2. Possession crimes. (a) A person is guilty of a controlled substance crime in the first degree if:

(1) the person unlawfully possesses one or more mixtures of a total weight of 50 grams or more containing cocaine or methamphetamine;

(2) the person unlawfully possesses one or more mixtures of a total weight of 25 grams or more containing cocaine or methamphetamine and:

(i) the person or an accomplice possesses on their person or within immediate reach, or uses, whether by brandishing, displaying, threatening with, or otherwise employing, a firearm; or

(ii) the offense involves two aggravating factors;

(3) the person unlawfully possesses one or more mixtures of a total weight of 25 grams or more containing heroin;

(4) the person unlawfully possesses one or more mixtures of a total weight of 500 grams or more containing a narcotic drug other than cocaine, heroin, or methamphetamine;

(5) the person unlawfully possesses one or more mixtures of a total weight of 500 grams or more containing amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is packaged in dosage units, equaling 500 or more dosage units; or

(6) the person unlawfully possesses one or more mixtures of a total weight of 50 kilograms or more containing marijuana or Tetrahydrocannabinols, or possesses 500 or more marijuana plants.

(b) For the purposes of this subdivision, the weight of fluid used in a water pipe may not be considered in measuring the weight of a mixture except in cases where the mixture contains four or more fluid ounces of fluid.

Subd. 2a. Methamphetamine manufacture crime. (a) Notwithstanding subdivision 1, sections 152.022, subdivision 1, 152.023, subdivision 1, and 152.024, subdivision 1, a person is guilty of controlled substance crime in the first degree if the person manufactures any amount of methamphetamine.

(b) [Renumbered 152.0262, subdivision 1]

Subd. 2b. Aggravated controlled substance crime in the first degree. A person is guilty of aggravated controlled substance crime in the first degree if the person violates subdivision 1, clause (1), (2), (3), (4), or (5), or subdivision 2, paragraph (a), clause (1), (2), or (3), and the person or an accomplice sells or possesses 100 or more grams or 500 or more dosage units of a mixture containing the controlled substance at issue and:

(1) the person or an accomplice possesses on their person or within immediate reach, or uses, whether by brandishing, displaying, threatening with, or otherwise employing, a firearm; or

(2) the offense involves two aggravating factors.

Subd. 3. Penalty. (a) A person convicted under subdivisions 1 to 2a, paragraph (a), may be sentenced to imprisonment for not more than 30 years or to payment of a fine of not more than $1,000,000, or both.

(b) If the conviction is a subsequent controlled substance conviction, a person convicted under subdivisions 1 to 2a, paragraph (a), shall be committed to the commissioner of corrections for not less than four years nor more than 40 years and, in addition, may be sentenced to payment of a fine of not more than $1,000,000.

(c) If the defendant is convicted under subdivision 1, clause (1), (2), (3), (4), or (5), or subdivision 2, paragraph (a), clause (1), (2), or (3), and the defendant or an accomplice sold or possessed 100 or more grams or 500 or more dosage units of a mixture containing the controlled substance at issue, that person shall be committed to the commissioner of corrections for not less than 65 months or the presumptive fixed sentence under the Minnesota Sentencing Guidelines, whichever is greater, nor more than 40 years and may be sentenced to payment of a fine of not more than $1,000,000, or both. If a person to be sentenced under this paragraph for a conviction under subdivision 2, paragraph (a), clause (1), (2), or (3), has not previously been convicted of an offense under section 152.021, 152.022, or 152.023, or of a similar offense by the United States or another state, the prosecutor may, prior to the time of sentencing, file a motion to have the person sentenced without regard to the mandatory minimum sentence established by this paragraph. The motion shall be accompanied by a statement on the record of the reasons for it. When presented with the motion, or on its own motion, the court may sentence the person without regard to this mandatory minimum sentence if the court finds substantial and compelling reasons to do so; such a sentence is a departure from the Sentencing Guidelines.

(d) A person convicted under subdivision 2b shall be committed to the commissioner of corrections for not less than 86 months or the presumptive fixed sentence under the Minnesota Sentencing Guidelines, whichever is greater, nor more than 40 years and may be sentenced to payment of a fine of not more than $1,000,000, or both.

(e) In a prosecution under subdivisions 1 to 2b involving sales by the same person in two or more counties within a 90-day period, the person may be prosecuted for all of the sales in any county in which one of the sales occurred.

History: 1989 c 290 art 3 s 8; 1990 c 602 art 7 s 1; 1991 c 279 s 3; 1992 c 359 s 4,5; 1993 c 326 art 13 s 5; 1995 c 244 s 1; 1997 c 239 art 4 s 5,6; 1998 c 367 art 4 s 1; 1Sp2003 c 2 art 8 s 2,3; 2005 c 136 art 7 s 5,6,21; 2011 c 53 s 6; 2016 c 160 s 3



Section 152.022 — CONTROLLED SUBSTANCE CRIME IN THE SECOND DEGREE.

Subdivision 1. Sale crimes. A person is guilty of controlled substance crime in the second degree if:

(1) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of ten grams or more containing a narcotic drug other than heroin;

(2) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of three grams or more containing cocaine or methamphetamine and:

(i) the person or an accomplice possesses on their person or within immediate reach, or uses, whether by brandishing, displaying, threatening with, or otherwise employing, a firearm; or

(ii) the offense involves three aggravating factors;

(3) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of three grams or more containing heroin;

(4) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of ten grams or more containing amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is packaged in dosage units, equaling 50 or more dosage units;

(5) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of ten kilograms or more containing marijuana or Tetrahydrocannabinols;

(6) the person unlawfully sells any amount of a Schedule I or II narcotic drug to a person under the age of 18, or conspires with or employs a person under the age of 18 to unlawfully sell the substance; or

(7) the person unlawfully sells any of the following in a school zone, a park zone, a public housing zone, or a drug treatment facility:

(i) any amount of a Schedule I or II narcotic drug, lysergic acid diethylamide (LSD), 3,4-methylenedioxy amphetamine, or 3,4-methylenedioxymethamphetamine;

(ii) one or more mixtures containing methamphetamine or amphetamine; or

(iii) one or more mixtures of a total weight of five kilograms or more containing marijuana or Tetrahydrocannabinols.

Subd. 2. Possession crimes. (a) A person is guilty of controlled substance crime in the second degree if:

(1) the person unlawfully possesses one or more mixtures of a total weight of 25 grams or more containing cocaine or methamphetamine;

(2) the person unlawfully possesses one or more mixtures of a total weight of ten grams or more containing cocaine or methamphetamine and:

(i) the person or an accomplice possesses on their person or within immediate reach, or uses, whether by brandishing, displaying, threatening with, or otherwise employing, a firearm; or

(ii) the offense involves three aggravating factors;

(3) the person unlawfully possesses one or more mixtures of a total weight of six grams or more containing heroin;

(4) the person unlawfully possesses one or more mixtures of a total weight of 50 grams or more containing a narcotic drug other than cocaine, heroin, or methamphetamine;

(5) the person unlawfully possesses one or more mixtures of a total weight of 50 grams or more containing amphetamine, phencyclidine, or hallucinogen or, if the controlled substance is packaged in dosage units, equaling 100 or more dosage units; or

(6) the person unlawfully possesses one or more mixtures of a total weight of 25 kilograms or more containing marijuana or Tetrahydrocannabinols, or possesses 100 or more marijuana plants.

(b) For the purposes of this subdivision, the weight of fluid used in a water pipe may not be considered in measuring the weight of a mixture except in cases where the mixture contains four or more fluid ounces of fluid.

Subd. 3. Penalty. (a) A person convicted under subdivision 1 or 2 may be sentenced to imprisonment for not more than 25 years or to payment of a fine of not more than $500,000, or both.

(b) If the conviction is a subsequent controlled substance conviction, a person convicted under subdivision 1 or 2 shall be committed to the commissioner of corrections for not less than three years nor more than 40 years and, in addition, may be sentenced to payment of a fine of not more than $500,000.

(c) In a prosecution under subdivision 1 involving sales by the same person in two or more counties within a 90-day period, the person may be prosecuted for all of the sales in any county in which one of the sales occurred.

History: 1989 c 290 art 3 s 9; 1990 c 602 art 7 s 2; 1991 c 199 art 1 s 53; 1991 c 279 s 4; 1992 c 359 s 6,7; 1993 c 326 art 3 s 1; art 13 s 6; 1995 c 244 s 2; 1997 c 239 art 4 s 7,8; 1998 c 367 art 4 s 2; 1Sp2001 c 8 art 8 s 2; 2011 c 53 s 7; 2016 c 160 s 4



Section 152.023 — CONTROLLED SUBSTANCE CRIME IN THE THIRD DEGREE.

Subdivision 1. Sale crimes. A person is guilty of controlled substance crime in the third degree if:

(1) the person unlawfully sells one or more mixtures containing a narcotic drug;

(2) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures containing phencyclidine or hallucinogen, it is packaged in dosage units, and equals ten or more dosage units;

(3) the person unlawfully sells one or more mixtures containing a controlled substance classified in Schedule I, II, or III, except a Schedule I or II narcotic drug, to a person under the age of 18;

(4) the person conspires with or employs a person under the age of 18 to unlawfully sell one or more mixtures containing a controlled substance listed in Schedule I, II, or III, except a Schedule I or II narcotic drug; or

(5) on one or more occasions within a 90-day period the person unlawfully sells one or more mixtures of a total weight of five kilograms or more containing marijuana or Tetrahydrocannabinols.

Subd. 2. Possession crimes. (a) A person is guilty of controlled substance crime in the third degree if:

(1) on one or more occasions within a 90-day period the person unlawfully possesses one or more mixtures of a total weight of ten grams or more containing a narcotic drug other than heroin;

(2) on one or more occasions within a 90-day period the person unlawfully possesses one or more mixtures of a total weight of three grams or more containing heroin;

(3) on one or more occasions within a 90-day period the person unlawfully possesses one or more mixtures containing a narcotic drug, it is packaged in dosage units, and equals 50 or more dosage units;

(4) on one or more occasions within a 90-day period the person unlawfully possesses any amount of a schedule I or II narcotic drug or five or more dosage units of lysergic acid diethylamide (LSD), 3,4-methylenedioxy amphetamine, or 3,4-methylenedioxymethamphetamine in a school zone, a park zone, a public housing zone, or a drug treatment facility;

(5) on one or more occasions within a 90-day period the person unlawfully possesses one or more mixtures of a total weight of ten kilograms or more containing marijuana or Tetrahydrocannabinols; or

(6) the person unlawfully possesses one or more mixtures containing methamphetamine or amphetamine in a school zone, a park zone, a public housing zone, or a drug treatment facility.

(b) For the purposes of this subdivision, the weight of fluid used in a water pipe may not be considered in measuring the weight of a mixture except in cases where the mixture contains four or more fluid ounces of fluid.

Subd. 3. Penalty. (a) A person convicted under subdivision 1 or 2 may be sentenced to imprisonment for not more than 20 years or to payment of a fine of not more than $250,000, or both.

(b) In a prosecution under subdivision 1 or 2 involving sales or acts of possession by the same person in two or more counties within a 90-day period, the person may be prosecuted in any county in which one of the sales or acts of possession occurred.

History: 1989 c 290 art 3 s 10; 1990 c 602 art 7 s 3,4; 1991 c 199 art 1 s 54; 1991 c 279 s 5; 1992 c 359 s 8; 1993 c 326 art 3 s 2; art 13 s 7; 1995 c 244 s 3; 1997 c 239 art 4 s 9-11; 1998 c 367 art 4 s 3; 1Sp2001 c 8 art 8 s 3; 2011 c 53 s 8; 2016 c 160 s 5



Section 152.024 — CONTROLLED SUBSTANCE CRIME IN THE FOURTH DEGREE.

Subdivision 1. Sale crimes. A person is guilty of controlled substance crime in the fourth degree if:

(1) the person unlawfully sells one or more mixtures containing a controlled substance classified in Schedule I, II, or III, except marijuana or Tetrahydrocannabinols;

(2) the person unlawfully sells one or more mixtures containing a controlled substance classified in Schedule IV or V to a person under the age of 18;

(3) the person conspires with or employs a person under the age of 18 to unlawfully sell a controlled substance classified in Schedule IV or V; or

(4) the person unlawfully sells any amount of marijuana or Tetrahydrocannabinols in a school zone, a park zone, a public housing zone, or a drug treatment facility, except a small amount for no remuneration.

Subd. 2. Possession crimes. A person is guilty of controlled substance crime in the fourth degree if:

(1) the person unlawfully possesses one or more mixtures containing phencyclidine or hallucinogen, it is packaged in dosage units, and equals ten or more dosage units; or

(2) the person unlawfully possesses one or more mixtures containing a controlled substance classified in Schedule I, II, or III, except marijuana or Tetrahydrocannabinols, with the intent to sell it.

Subd. 3. Penalty. A person convicted under subdivision 1 or 2 may be sentenced to imprisonment for not more than 15 years or to payment of a fine of not more than $100,000, or both.

History: 1989 c 290 art 3 s 11; 1990 c 602 art 7 s 5; 1991 c 279 s 6; 1993 c 326 art 13 s 8; 1995 c 244 s 4; 1997 c 239 art 4 s 12; 2016 c 160 s 6



Section 152.025 — CONTROLLED SUBSTANCE CRIME IN THE FIFTH DEGREE.

Subdivision 1. Sale crimes. A person is guilty of a controlled substance crime in the fifth degree and upon conviction may be sentenced as provided in subdivision 4 if:

(1) the person unlawfully sells one or more mixtures containing marijuana or tetrahydrocannabinols, except a small amount of marijuana for no remuneration; or

(2) the person unlawfully sells one or more mixtures containing a controlled substance classified in Schedule IV.

Subd. 2. Possession and other crimes. A person is guilty of controlled substance crime in the fifth degree and upon conviction may be sentenced as provided in subdivision 4 if:

(1) the person unlawfully possesses one or more mixtures containing a controlled substance classified in Schedule I, II, III, or IV, except a small amount of marijuana; or

(2) the person procures, attempts to procure, possesses, or has control over a controlled substance by any of the following means:

(i) fraud, deceit, misrepresentation, or subterfuge;

(ii) using a false name or giving false credit; or

(iii) falsely assuming the title of, or falsely representing any person to be, a manufacturer, wholesaler, pharmacist, physician, doctor of osteopathic medicine licensed to practice medicine, dentist, podiatrist, veterinarian, or other authorized person for the purpose of obtaining a controlled substance.

Subd. 3. [Repealed, 2009 c 83 art 3 s 24]

Subd. 4. Penalty. (a) A person convicted under the provisions of subdivision 2, clause (1), who has not been previously convicted of a violation of this chapter or a similar offense in another jurisdiction, is guilty of a gross misdemeanor if: (1) the amount of the controlled substance possessed, other than heroin, is less than 0.25 grams or one dosage unit or less if the controlled substance was possessed in dosage units; or (2) the controlled substance possessed is heroin and the amount possessed is less than 0.05 grams.

(b) A person convicted under the provisions of subdivision 1; subdivision 2, clause (1), unless the conduct is described in paragraph (a); or subdivision 2, clause (2), may be sentenced to imprisonment for not more than five years or to payment of a fine of not more than $10,000, or both.

History: 1989 c 290 art 3 s 12; 1990 c 602 art 7 s 6; 1992 c 359 s 9; 1993 c 326 art 13 s 9; 1995 c 244 s 5; 2009 c 83 art 3 s 3,4; 2010 c 382 s 35; 2016 c 119 s 7; 2016 c 160 s 7



Section 152.026 — MANDATORY SENTENCES.

A defendant convicted and sentenced to a mandatory sentence under section 152.021 or 152.022 is not eligible for probation, parole, discharge, or supervised release until that person has served the full term of imprisonment as provided by law, notwithstanding sections 242.19, 243.05, 609.12, and 609.135. "Term of imprisonment" has the meaning given in section 244.01, subdivision 8.

History: 1989 c 290 art 3 s 13; 1993 c 326 art 13 s 10; 2005 c 136 art 7 s 21; 2016 c 160 s 8



Section 152.0261 — IMPORTING CONTROLLED SUBSTANCES ACROSS STATE BORDERS.

Subdivision 1. Felony. A person who crosses a state or international border into Minnesota while in possession of an amount of a controlled substance that constitutes a first-degree controlled substance crime under section 152.021, subdivision 2, is guilty of importing controlled substances and may be sentenced as provided in subdivision 3.

Subd. 1a. Use of person under 18 to import. A person who conspires with or employs a person under the age of 18 to cross a state or international border into Minnesota while that person or the person under the age of 18 is in possession of an amount of a controlled substance that constitutes a controlled substance crime under sections 152.021 to 152.025 and 152.0262, with the intent to obstruct the criminal justice process, is guilty of importing controlled substances and may be sentenced as provided in subdivision 3.

Subd. 2. Jurisdiction. A violation of this section may be charged, indicted, and tried in any county, but not more than one county, into or through which the actor has brought the controlled substance.

Subd. 3. Penalty. A person convicted of violating this section is guilty of a felony and may be sentenced to imprisonment for not more than 35 years or to payment of a fine of not more than $1,250,000, or both.

History: 1990 c 602 art 7 s 7; 1998 c 367 art 4 s 4,5; 2005 c 136 art 7 s 21



Section 152.0262 — POSSESSION OF SUBSTANCES WITH INTENT TO MANUFACTURE METHAMPHETAMINE CRIME.

Subdivision 1. Possession of precursors. (a) A person is guilty of a crime if the person possesses any chemical reagents or precursors with the intent to manufacture methamphetamine and if convicted may be sentenced to imprisonment for not more than ten years or to payment of a fine of not more than $20,000, or both.

(b) A person is guilty of a crime if the person possesses any chemical reagents or precursors with the intent to manufacture methamphetamine and may be sentenced to imprisonment for not more than 15 years or to payment of a fine of not more than $30,000, or both, if the conviction is for a subsequent controlled substance conviction.

As used in this section and section 152.021, "chemical reagents or precursors" includes any of the following substances, or any similar substances that can be used to manufacture methamphetamine, or the salts, isomers, and salts of isomers of a listed or similar substance:

(1) ephedrine;

(2) pseudoephedrine;

(3) phenyl-2-propanone;

(4) phenylacetone;

(5) anhydrous ammonia;

(6) organic solvents;

(7) hydrochloric acid;

(8) lithium metal;

(9) sodium metal;

(10) ether;

(11) sulfuric acid;

(12) red phosphorus;

(13) iodine;

(14) sodium hydroxide;

(15) benzaldehyde;

(16) benzyl methyl ketone;

(17) benzyl cyanide;

(18) nitroethane;

(19) methylamine;

(20) phenylacetic acid;

(21) hydriodic acid; or

(22) hydriotic acid.

Subd. 2. [Repealed, 2009 c 83 art 2 s 50]

History: 1989 c 290 art 3 s 8; 1990 c 602 art 7 s 1; 1991 c 279 s 3; 1992 c 359 s 4,5; 1993 c 326 art 13 s 5; 1995 c 244 s 1; 1997 c 239 art 4 s 5,6; 1998 c 367 art 4 s 1; 1Sp2003 c 2 art 8 s 2,3; 2005 c 136 art 7 s 5,6,21; 2009 c 83 art 2 s 8



Section 152.027 — OTHER CONTROLLED SUBSTANCE OFFENSES.

Subdivision 1. Sale of Schedule V controlled substance. Except as provided in section 152.02, subdivision 6, a person who unlawfully sells one or more mixtures containing a controlled substance classified in Schedule V may be sentenced to imprisonment for not more than one year or to payment of a fine of not more than $3,000, or both.

Subd. 2. Possession of Schedule V controlled substance. Except as provided in section 152.02, subdivision 6, a person who unlawfully possesses one or more mixtures containing a controlled substance classified in Schedule V may be sentenced to imprisonment for not more than one year or to payment of a fine of not more than $3,000, or both. The court may order that a person who is convicted under this subdivision and placed on probation be required to take part in a drug education program as specified by the court.

Subd. 3. Possession of marijuana in a motor vehicle. A person is guilty of a misdemeanor if the person is the owner of a private motor vehicle, or is the driver of the motor vehicle if the owner is not present, and possesses on the person, or knowingly keeps or allows to be kept within the area of the vehicle normally occupied by the driver or passengers, more than 1.4 grams of marijuana. This area of the vehicle does not include the trunk of the motor vehicle if the vehicle is equipped with a trunk, or another area of the vehicle not normally occupied by the driver or passengers if the vehicle is not equipped with a trunk. A utility or glove compartment is deemed to be within the area occupied by the driver and passengers.

Subd. 4. Possession or sale of small amounts of marijuana. (a) A person who unlawfully sells a small amount of marijuana for no remuneration, or who unlawfully possesses a small amount of marijuana is guilty of a petty misdemeanor and shall be required to participate in a drug education program unless the court enters a written finding that a drug education program is inappropriate. The program must be approved by an area mental health board with a curriculum approved by the state alcohol and drug abuse authority.

(b) A person convicted of an unlawful sale under paragraph (a) who is subsequently convicted of an unlawful sale under paragraph (a) within two years is guilty of a misdemeanor and shall be required to participate in a chemical dependency evaluation and treatment if so indicated by the evaluation.

(c) A person who is convicted of a petty misdemeanor under paragraph (a) who willfully and intentionally fails to comply with the sentence imposed, is guilty of a misdemeanor. Compliance with the terms of the sentence imposed before conviction under this paragraph is an absolute defense.

Subd. 5. Sale or possession of salvia divinorum. (a) A person who unlawfully sells any amount of salvia divinorum or salvinorin A is guilty of a gross misdemeanor.

(b) A person who unlawfully possesses any amount of salvia divinorum or salvinorin A is guilty of a misdemeanor.

Subd. 6. Sale or possession of synthetic cannabinoids. (a) As used in this subdivision, "synthetic cannabinoid" includes any substance included in section 152.02, subdivision 2, paragraph (h), clause (3).

(b) A person who unlawfully sells a synthetic cannabinoid for no remuneration is guilty of a gross misdemeanor.

(c) A person who unlawfully sells a synthetic cannabinoid is guilty of a felony and if convicted may be sentenced to imprisonment for not more than five years or to payment of a fine of not more than $10,000, or both.

(d) A person who unlawfully possesses any amount of a synthetic cannabinoid is guilty of a misdemeanor.

(e) Notwithstanding any contrary provision in sections 152.021 to 152.025, this subdivision describes the exclusive penalties for the sale and possession of synthetic cannabinoid.

History: 1989 c 290 art 3 s 14; 2005 c 10 art 3 s 8; 2005 c 136 art 7 s 7,8; 2010 c 368 s 1; 2011 c 53 s 9; 2011 c 76 art 1 s 20; 2012 c 240 s 2



Section 152.0271 — NOTICE OF DRUG CONVICTIONS; DRIVER'S LICENSE REVOCATION.

When a person is convicted of violating a provision of sections 152.021 to 152.027 and 152.0262, the sentencing court shall determine whether the person unlawfully sold or possessed the controlled substance while driving a motor vehicle. If so, the court shall notify the commissioner of public safety of its determination and order the commissioner to revoke the person's driver's license for 30 days. If the person does not have a driver's license or if the person's driver's license is suspended or revoked at the time of the conviction, the commissioner shall delay the issuance or reinstatement of the person's driver's license for 30 days after the person applies for the issuance or reinstatement of the license. Upon receipt of the court's order, the commissioner is authorized to take the licensing action without a hearing.

History: 1993 c 347 s 1; 2005 c 136 art 7 s 21



Section 152.0273 — SYNTHETIC DRUG SALES; MANDATORY RESTITUTION.

The court shall order a person convicted of selling a controlled substance or analog of a controlled substance under the false pretense that the substance is legal to pay restitution for the costs and expenses resulting from the crime. Costs and expenses include, but are not limited to, the medical costs of persons who consumed the substances sold by the offender and the reasonable costs incurred by public and private entities that provided an emergency response to a person who consumed the substances sold by the offender.

History: 2014 c 285 s 9



Section 152.0275 — CERTAIN CONTROLLED SUBSTANCE OFFENSES; RESTITUTION; PROHIBITIONS ON PROPERTY USE; NOTICE PROVISIONS.

Subdivision 1. Restitution. (a) As used in this subdivision:

(1) "clandestine lab site" means any structure or conveyance or outdoor location occupied or affected by conditions or chemicals typically associated with the manufacturing of methamphetamine;

(2) "emergency response" includes, but is not limited to, removing and collecting evidence, securing the site, removal, remediation, and hazardous chemical assessment or inspection of the site where the relevant offense or offenses took place, regardless of whether these actions are performed by the public entities themselves or by private contractors paid by the public entities, or the property owner;

(3) "remediation" means proper cleanup, treatment, or containment of hazardous substances or methamphetamine at or in a clandestine lab site, and may include demolition or disposal of structures or other property when an assessment so indicates; and

(4) "removal" means the removal from the clandestine lab site of precursor or waste chemicals, chemical containers, or equipment associated with the manufacture, packaging, or storage of illegal drugs.

(b) A court may require a person convicted of manufacturing or attempting to manufacture a controlled substance or of an illegal activity involving a precursor substance, where the response to the crime involved an emergency response, to pay restitution to all public entities that participated in the response. The restitution ordered may cover the reasonable costs of their participation in the response.

(c) In addition to the restitution authorized in paragraph (b), a court may require a person convicted of manufacturing or attempting to manufacture a controlled substance or of illegal activity involving a precursor substance to pay restitution to a property owner who incurred removal or remediation costs because of the crime.

Subd. 2. Property-related prohibitions; notice; Web site. (a) As used in this subdivision:

(1) "clandestine lab site" has the meaning given in subdivision 1, paragraph (a);

(2) "property" means publicly or privately owned real property including buildings and other structures, motor vehicles as defined in section 609.487, subdivision 2a, public waters, and public rights-of-way;

(3) "remediation" has the meaning given in subdivision 1, paragraph (a); and

(4) "removal" has the meaning given in subdivision 1, paragraph (a).

(b) A peace officer who arrests a person at a clandestine lab site shall notify the appropriate county or local health department, state duty officer, and child protection services of the arrest and the location of the site.

(c) A county or local health department or sheriff shall order that any property or portion of a property that has been found to be a clandestine lab site and contaminated by substances, chemicals, or items of any kind used in the manufacture of methamphetamine or any part of the manufacturing process, or the by-products or degradates of manufacturing methamphetamine be prohibited from being occupied or used until it has been assessed and remediated as provided in the Department of Health's clandestine drug labs general cleanup guidelines. The remediation shall be accomplished by a contractor who will make the verification required under paragraph (e).

(d) Unless clearly inapplicable, the procedures specified in chapter 145A and any related rules adopted under that chapter addressing the enforcement of public health laws, the removal and abatement of public health nuisances, and the remedies available to property owners or occupants apply to this subdivision.

(e) Upon the proper removal and remediation of any property used as a clandestine lab site, the contractor shall verify to the property owner and the applicable authority that issued the order under paragraph (c) that the work was completed according to the Department of Health's clandestine drug labs general cleanup guidelines and best practices. The contractor shall provide the verification to the property owner and the applicable authority within five days from the completion of the remediation. Following this, the applicable authority shall vacate its order.

(f) If a contractor issues a verification and the property was not remediated according to the Department of Health's clandestine drug labs general cleanup guidelines, the contractor is liable to the property owner for the additional costs relating to the proper remediation of the property according to the guidelines and for reasonable attorney fees for collection of costs by the property owner. An action under this paragraph must be commenced within six years from the date on which the verification was issued by the contractor.

(g) If the applicable authority determines under paragraph (c) that a motor vehicle has been contaminated by substances, chemicals, or items of any kind used in the manufacture of methamphetamine or any part of the manufacturing process, or the by-products or degradates of manufacturing methamphetamine and if the authority is able to obtain the certificate of title for the motor vehicle, the authority shall notify the registrar of motor vehicles of this fact and in addition, forward the certificate of title to the registrar. The authority shall also notify the registrar when it vacates its order under paragraph (e).

(h) The applicable authority issuing an order under paragraph (c) shall record with the county recorder or registrar of titles of the county where the clandestine lab is located an affidavit containing the name of the owner, a legal description of the property where the clandestine lab was located, and a map drawn from available information showing the boundary of the property and the location of the contaminated area on the property that is prohibited from being occupied or used that discloses to any potential transferee:

(1) that the property, or portion of the property, was the site of a clandestine lab;

(2) the location, condition, and circumstances of the clandestine lab, to the full extent known or reasonably ascertainable; and

(3) that the use of the property or some portion of it may be restricted as provided by paragraph (c).

If an inaccurate drawing or description is filed, the authority, on request of the owner or another interested person, shall file a supplemental affidavit with a corrected drawing or description.

If the authority vacates its order under paragraph (e), the authority shall record an affidavit that contains the recording information of the above affidavit and states that the order is vacated. Upon filing the affidavit vacating the order, the affidavit and the affidavit filed under this paragraph, together with the information set forth in the affidavits, cease to constitute either actual or constructive notice.

(i) If proper removal and remediation has occurred on the property, an interested party may record an affidavit indicating that this has occurred. Upon filing the affidavit described in this paragraph, the affidavit and the affidavit filed under paragraph (h), together with the information set forth in the affidavits, cease to constitute either actual or constructive notice. Failure to record an affidavit under this section does not affect or prevent any transfer of ownership of the property.

(j) The county recorder or registrar of titles must record all affidavits presented under paragraph (h) or (i) in a manner that ensures their disclosure in the ordinary course of a title search of the subject property.

(k) The commissioner of health shall post on the Internet contact information for each local community health services administrator.

(l) Each local community health services administrator shall maintain information related to property within the administrator's jurisdiction that is currently or was previously subject to an order issued under paragraph (c). The information maintained must include the name of the owner, the location of the property, the extent of the contamination, the status of the removal and remediation work on the property, and whether the order has been vacated. The administrator shall make this information available to the public either upon request or by other means.

(m) Before signing an agreement to sell or transfer real property, the seller or transferor must disclose in writing to the buyer or transferee if, to the seller's or transferor's knowledge, methamphetamine production has occurred on the property. If methamphetamine production has occurred on the property, the disclosure shall include a statement to the buyer or transferee informing the buyer or transferee:

(1) whether an order has been issued on the property as described in paragraph (c);

(2) whether any orders issued against the property under paragraph (c) have been vacated under paragraph (j); or

(3) if there was no order issued against the property and the seller or transferor is aware that methamphetamine production has occurred on the property, the status of removal and remediation on the property.

(n) Unless the buyer or transferee and seller or transferor agree to the contrary in writing before the closing of the sale, a seller or transferor who fails to disclose, to the best of their knowledge, at the time of sale any of the facts required, and who knew or had reason to know of methamphetamine production on the property, is liable to the buyer or transferee for:

(1) costs relating to remediation of the property according to the Department of Health's clandestine drug labs general cleanup guidelines and best practices; and

(2) reasonable attorney fees for collection of costs from the seller or transferor.

An action under this paragraph must be commenced within six years after the date on which the buyer or transferee closed the purchase or transfer of the real property where the methamphetamine production occurred.

(o) This section preempts all local ordinances relating to the sale or transfer of real property designated as a clandestine lab site.

History: 2005 c 136 art 7 s 9



Section 152.028 — PERMISSIVE INFERENCE OF KNOWING POSSESSION.

Subdivision 1. Residences. The presence of a controlled substance in open view in a room, other than a public place, under circumstances evincing an intent by one or more of the persons present to unlawfully mix, compound, package, or otherwise prepare for sale the controlled substance permits the fact finder to infer knowing possession of the controlled substance by each person in close proximity to the controlled substance when the controlled substance was found. The permissive inference does not apply to any person if:

(1) one of them legally possesses the controlled substance; or

(2) the controlled substance is on the person of one of the occupants.

Subd. 2. Passenger automobiles. The presence of a controlled substance in a passenger automobile permits the fact finder to infer knowing possession of the controlled substance by the driver or person in control of the automobile when the controlled substance was in the automobile. This inference may only be made if the defendant is charged with violating section 152.021, 152.022, 152.023, 152.0261, or 152.0262. The inference does not apply:

(1) to a duly licensed operator of an automobile who is at the time operating it for hire in the lawful and proper pursuit of the operator's trade;

(2) to any person in the automobile if one of them legally possesses a controlled substance; or

(3) when the controlled substance is concealed on the person of one of the occupants.

History: 1989 c 290 art 3 s 15; 1990 c 602 art 7 s 8; 2005 c 136 art 7 s 21



Section 152.029 — PUBLIC INFORMATION; SCHOOL ZONES, PARK ZONES, PUBLIC HOUSING ZONES, AND DRUG TREATMENT FACILITIES.

The attorney general shall disseminate information to the public relating to the penalties for committing controlled substance crimes in park zones, school zones, public housing zones, and drug treatment facilities. The attorney general shall draft a plain language version of sections 152.022 and 152.023 and relevant provisions of the Sentencing Guidelines, that describes in a clear and coherent manner using words with common and everyday meanings the content of those provisions. The attorney general shall publicize and disseminate the plain language version as widely as practicable, including distributing the version to school boards, local governments, and administrators and occupants of drug treatment facilities and public housing.

History: 1989 c 290 art 3 s 16; 1991 c 279 s 7; 1997 c 239 art 4 s 13



Section 152.092 — POSSESSION OF DRUG PARAPHERNALIA PROHIBITED.

(a) It is unlawful for any person knowingly or intentionally to use or to possess drug paraphernalia. Any violation of this section is a petty misdemeanor.

(b) A person who violates paragraph (a) and has previously violated paragraph (a) on two or more occasions has committed a crime and may be sentenced to imprisonment for up to 90 days or to payment of a fine up to $1,000, or both.

History: 1982 c 557 s 2; 2016 c 160 s 9



Section 152.093 — MANUFACTURE OR DELIVERY OF DRUG PARAPHERNALIA PROHIBITED.

It is unlawful for any person knowingly or intentionally to deliver drug paraphernalia or knowingly or intentionally to possess or manufacture drug paraphernalia for delivery. Any violation of this section is a misdemeanor.

History: 1982 c 557 s 3



Section 152.094 — DELIVERY OF DRUG PARAPHERNALIA TO A MINOR PROHIBITED.

Any person 18 years of age or older who violates section 152.093 by knowingly or intentionally delivering drug paraphernalia to a person under 18 years of age who is at least three years younger is guilty of a gross misdemeanor.

History: 1982 c 557 s 4; 1986 c 444



Section 152.095 — ADVERTISEMENT OF DRUG PARAPHERNALIA PROHIBITED.

It is unlawful for any person knowingly or intentionally to place in any newspaper, magazine, handbill, or other publication any advertisement or promotion for the sale of drug paraphernalia. A violation of this section is a misdemeanor.

History: 1982 c 557 s 5



Section 152.096 — CONSPIRACIES PROHIBITED.

Subdivision 1. Prohibited acts; penalties. Any person who conspires to commit any act prohibited by this chapter, except possession or distribution for no remuneration of a small amount of marijuana as defined in section 152.01, subdivision 16, is guilty of a felony and upon conviction may be imprisoned, fined, or both, up to the maximum amount authorized by law for the act the person conspired to commit.

Subd. 2. Conviction of coconspirator not required. A person liable under this section may be charged with and convicted of conspiracy although the person or persons with whom that person conspired have not been convicted or have been convicted of some other crime based on the same act.

History: 1982 c 557 s 6; 1986 c 444; 1989 c 290 art 3 s 17



Section 152.097 — SIMULATED CONTROLLED SUBSTANCES.

Subdivision 1. Prohibition. It is unlawful for any person knowingly to manufacture, sell, transfer or deliver or attempt to sell, transfer or deliver a noncontrolled substance upon:

(1) the express representation that the noncontrolled substance is a narcotic or nonnarcotic controlled substance; or

(2) the express representation that the substance is of such nature or appearance that the recipient of the delivery will be able to sell, transfer or deliver the substance as a controlled substance; or

(3) under circumstances which would lead a reasonable person to believe that the substance was a controlled substance. Any of the following factors shall constitute relevant evidence:

(i) the noncontrolled substance was packaged in a manner normally used for the illegal delivery of controlled substances; or

(ii) the delivery or attempted delivery included an exchange of or demand for money or other valuable property as consideration for delivery of the noncontrolled substance, and the amount of the consideration was substantially in excess of the reasonable value of the noncontrolled substance; or

(iii) the physical appearance of the noncontrolled substance is substantially identical to a specified controlled substance.

Subd. 2. No defense. In any prosecution under this section, it is no defense that the accused believed the noncontrolled substance to actually be a controlled substance.

Subd. 3. Exemption. This section does not apply to the prescribing and dispensing of placebos by licensed practitioners and licensed pharmacists.

Subd. 4. Penalty. A person who violates this section may be sentenced to imprisonment for not more than three years or to payment of a fine of not more than $20,000, or both. Sentencing for a conviction for attempting to sell, transfer, or deliver a noncontrolled substance in violation of this section is governed by section 609.17, subdivision 4.

History: 1982 c 599 s 1; 1989 c 290 art 3 s 18



Section 152.0971 — TERMS.

Subdivision 1. Terms. For purposes of sections 152.0971 to 152.0974, the following terms have the meanings given.

Subd. 1a. Authorized agent. An "authorized agent" is an individual representing a business who is responsible for the disbursement or custody of precursor substances.

Subd. 2. Furnish. "Furnish" means to sell, transfer, deliver, send, or supply a precursor substance by any other means.

Subd. 2a. Purchaser. A "purchaser" is a manufacturer, wholesaler, retailer, or any other person in this state who receives or seeks to receive a precursor substance.

Subd. 2b. Receive. "Receive" means to purchase, receive, collect, or otherwise obtain a precursor substance from a supplier.

Subd. 3. Supplier. A "supplier" is a manufacturer, wholesaler, retailer, or any other person in this or any other state who furnishes a precursor substance to another person in this state.

History: 1990 c 565 s 22; 1993 c 326 art 3 s 3-6



Section 152.0972 — PRECURSORS OF CONTROLLED SUBSTANCES.

Subdivision 1. Precursor substances. The following precursors of controlled substances are "precursor substances":

(1) phenyl-2-propanone;

(2) methylamine;

(3) ethylamine;

(4) d-lysergic acid;

(5) ergotamine tartrate;

(6) diethyl malonate;

(7) malonic acid;

(8) hydriodic acid;

(9) ethyl malonate;

(10) barbituric acid;

(11) piperidine;

(12) n-acetylanthranilic acid;

(13) pyrrolidine;

(14) phenylacetic acid;

(15) anthranilic acid;

(16) ephedrine;

(17) pseudoephedrine;

(18) norpseudoephedrine;

(19) phenylpropanolamine;

(20) propionic anhydride;

(21) isosafrole;

(22) safrole;

(23) piperonal;

(24) thionylchloride;

(25) benzyl cyanide;

(26) ergonovine maleate;

(27) n-methylephedrine;

(28) n-ethylpseudoephedrine;

(29) n-methylpseudoephedrine;

(30) chloroephedrine;

(31) chloropseudoephedrine; and

(32) any substance added to this list by rule adopted by the state Board of Pharmacy.

Subd. 2. Adoption of rules. The state Board of Pharmacy may adopt rules under chapter 14 that add a substance to the list in subdivision 1, if the substance is a precursor to a controlled substance, or delete a substance from the list. A rule adding or deleting a substance is effective only until December 31 of the year following the calendar year during which the rule was adopted.

History: 1990 c 565 s 23; 1993 c 326 art 3 s 7



Section 152.0973 — REPORT OF TRANSACTION.

Subdivision 1. Predelivery notice. A supplier who furnishes a precursor substance to a person in this state shall, not less than 21 days before delivery of the substance, submit to the Bureau of Criminal Apprehension a report of the transaction that includes the identification information specified in subdivision 3.

Subd. 1a. Report of precursor substances received from out of state. A purchaser of a precursor substance from outside of Minnesota shall, not less than 21 days before taking possession of the substance, submit to the Bureau of Criminal Apprehension a report of the transaction that includes the identification information specified in subdivision 3.

Subd. 2. Regular reports. The bureau may authorize a purchaser or supplier to submit the reports on a monthly basis with respect to repeated, regular transactions between the supplier and the purchaser involving the same substance if the superintendent of the Bureau of Criminal Apprehension determines that:

(1) a pattern of regular supply of the precursor substance exists between the supplier and the purchaser of the substance; or

(2) the purchaser has established a record of utilizing the precursor substance for lawful purposes.

Subd. 2a. Report of missing precursor substance. A supplier or purchaser who discovers a discrepancy between the quantity of precursor substance shipped and the quantity of precursor substance received shall report the discrepancy to the Bureau of Criminal Apprehension within three days of knowledge of the discrepancy. The report must include:

(1) the complete name and address of the purchaser;

(2) the type of precursor substance missing;

(3) whether the precursor substance is missing due to theft, loss, or shipping discrepancy;

(4) the method of delivery used;

(5) the name of the common carrier or person who transported the substance; and

(6) the date of shipment.

Subd. 3. Proper identification. A report submitted by a supplier or purchaser under this section must include:

(1) the purchaser's driver's license number or state identification number and residential or mailing address other than a post office box number taken from the purchaser's driver's license or state identification card, if the purchaser is not an authorized agent;

(2) the motor vehicle license number of the motor vehicle operated by the purchaser at the time of sale, if the purchaser is not an authorized agent;

(3) a complete description of how the precursor substance will be used, if the purchaser is not an authorized agent;

(4) a letter of authorization from the business for which the precursor substance is being furnished, including the state tax identification number and address of the business, a full description of how the precursor substance is to be used, and the signature of the authorized agent for the purchaser;

(5) the signature of the supplier as a witness to the signature and identification of the purchaser;

(6) the type and quantity of the precursor substance;

(7) the method of delivery used; and

(8) the complete name and address of the supplier.

Subd. 4. Retention of records. A supplier shall retain a copy of reports filed under subdivisions 1, 2, and 2a for five years. A purchaser shall retain a copy of reports filed under subdivisions 1a and 2a for five years.

Subd. 5. Inspections. All records relating to sections 152.0971 to 152.0974 shall be open to inspection by the Bureau of Criminal Apprehension during regular business hours.

Subd. 6. Penalties. (a) A person who does not submit a report as required by this section is guilty of a misdemeanor.

(b) A person who knowingly submits a report required by this section with false or fictitious information is guilty of a gross misdemeanor.

(c) A person who is convicted a second or subsequent time of violating paragraph (a) is guilty of a gross misdemeanor if the subsequent offense occurred after the earlier conviction.

History: 1990 c 565 s 24; 1993 c 326 art 3 s 8-14



Section 152.0974 — EXCEPTIONS.

Sections 152.0971 to 152.0974 do not apply to:

(1) a pharmacist or other authorized person who sells or furnishes a precursor substance on the prescription of a physician, dentist, podiatrist, or veterinarian;

(2) a physician, dentist, podiatrist, or veterinarian who administers or furnishes a precursor substance to patients;

(3) a manufacturer or wholesaler licensed by the state Board of Pharmacy who sells, transfers, or otherwise furnishes a precursor substance to a licensed pharmacy, physician, dentist, podiatrist, or veterinarian; or

(4) the furnishing or receipt of a drug that contains ephedrine, pseudoephedrine, norpseudoephedrine, or phenylpropanolamine and is lawfully furnished over the counter without a prescription under the Federal Food, Drug, and Cosmetic Act, United States Code, title 21, chapter 9, or regulations adopted under that act.

History: 1990 c 565 s 25



Section 152.10 — SALES, PERSONS ELIGIBLE.

No person other than a licensed pharmacist, assistant pharmacist or pharmacist intern under the supervision of a pharmacist shall sell a stimulant or depressant drug and then only as provided in sections 152.021 to 152.12 and 152.0262.

History: (3906-13) 1939 c 102 s 3; 1967 c 408 s 5; 1991 c 199 art 2 s 1; 2005 c 136 art 7 s 21



Section 152.101 — MANUFACTURERS, RECORDS.

Subdivision 1. Preparation of record. Every person engaged in manufacturing, compounding, processing, selling, delivering or otherwise disposing of any controlled substance shall, upon July 1, 1971, May 1, 1973, and every second year thereafter, prepare a complete and accurate record of all stocks of each controlled substance on hand and shall keep such record for two years. When additional controlled substances are designated after July 1, 1971, a similar record must be prepared upon the effective date of their designation. On and after July 1, 1971, every person manufacturing, compounding or processing any controlled substance shall prepare and keep, for not less than two years, a complete and accurate record of the kind and quantity of each drug manufactured, compounded or processed and the date of such manufacture, compounding, or processing; and every person selling, delivering, or otherwise disposing of any controlled substance shall prepare or obtain, and keep for not less than two years, a complete and accurate record of the kind and quantity of each such controlled substance received, sold, delivered, or otherwise disposed of, the name and address from whom it was received and to whom it was sold, delivered or otherwise disposed of, and the date of such transaction. The form of such records shall be prescribed by the state board of pharmacy.

Subd. 2. Application to doctors. This section shall not apply to a licensed doctor of medicine, a doctor of osteopathic medicine duly licensed to practice medicine, a licensed doctor of dentistry, a licensed doctor of podiatry, or licensed doctor of veterinary medicine in the course of that doctor's professional practice, unless such practitioner regularly engages in dispensing any such drugs to the practitioner's patients for which the patients are charged, either separately or together with charges for other professional services.

Subd. 3. Research exception. This section shall not apply to a person engaged in bona fide research conducted under an exemption granted under applicable federal law.

History: 1967 c 408 s 6; 1971 c 937 s 14; 1973 c 693 s 6; 1986 c 444; 2016 c 119 s 7



Section 152.105 — DISPOSAL.

Controlled substances listed in section 152.02, subdivisions 3 to 6, may be collected and disposed of only pursuant to the provisions of Code of Federal Regulations, title 21, parts 1300, 1301, 1304, 1305, 1307, and 1317, that are applicable to the disposal of controlled substances. Disposal of controlled substances and legend and nonlegend drugs must also comply with the requirements of section 116.07 governing the disposal of hazardous waste, and the rules promulgated thereunder.

History: 2016 c 124 s 8



Section 152.11 — PRESCRIPTIONS.

Subdivision 1. General prescription requirements for controlled substances. (a) A written prescription or an oral prescription reduced to writing, when issued for a controlled substance in Schedule II, III, IV, or V, is void unless (1) it is written in ink and contains the name and address of the person for whose use it is intended; (2) it states the amount of the controlled substance to be compounded or dispensed, with directions for its use; (3) if a written prescription, it contains the handwritten signature, address, and federal registry number of the prescriber and a designation of the branch of the healing art pursued by the prescriber; and if an oral prescription, the name and address of the prescriber and a designation of the prescriber's branch of the healing art; and (4) it shows the date when signed by the prescriber, or the date of acceptance in the pharmacy if an oral prescription.

(b) An electronic prescription for a controlled substance in Schedule II, III, IV, or V is void unless it complies with the standards established pursuant to section 62J.497 and with those portions of Code of Federal Regulations, title 21, parts 1300, 1304, 1306, and 1311, that pertain to electronic prescriptions.

(c) A prescription for a controlled substance in Schedule II, III, IV, or V that is transmitted by facsimile, either computer to facsimile machine or facsimile machine to facsimile machine, is void unless it complies with the applicable requirements of Code of Federal Regulations, title 21, part 1306.

(d) Every licensed pharmacy that dispenses a controlled substance prescription shall retain the original prescription in a file for a period of not less than two years, open to inspection by any officer of the state, county, or municipal government whose duty it is to aid and assist with the enforcement of this chapter. An original electronic or facsimile prescription may be stored in an electronic database, provided that the database provides a means by which original prescriptions can be retrieved, as transmitted to the pharmacy, for a period of not less than two years.

(e) Every licensed pharmacy shall distinctly label the container in which a controlled substance is dispensed with the directions contained in the prescription for the use of that controlled substance.

Subd. 1a. Prescription requirements for Schedule II controlled substances. No person may dispense a controlled substance included in Schedule II of section 152.02 without a prescription issued by a doctor of medicine, a doctor of osteopathic medicine licensed to practice medicine, a doctor of dental surgery, a doctor of dental medicine, a doctor of podiatry, or a doctor of veterinary medicine, lawfully licensed to prescribe in this state or by a practitioner licensed to prescribe controlled substances by the state in which the prescription is issued, and having a current federal Drug Enforcement Administration registration number. The prescription must either be printed or written in ink and contain the handwritten signature of the prescriber or be transmitted electronically or by facsimile as permitted under subdivision 1. Provided that in emergency situations, as authorized by federal law, such drug may be dispensed upon oral prescription reduced promptly to writing and filed by the pharmacist. Such prescriptions shall be retained in conformity with section 152.101. No prescription for a Schedule II substance may be refilled.

Subd. 2. Prescription requirements for Schedule III or IV controlled substances. No person may dispense a controlled substance included in Schedule III or IV of section 152.02 without a prescription issued, as permitted under subdivision 1, by a doctor of medicine, a doctor of osteopathic medicine licensed to practice medicine, a doctor of dental surgery, a doctor of dental medicine, a doctor of podiatry, a doctor of optometry limited to Schedule IV, or a doctor of veterinary medicine, lawfully licensed to prescribe in this state or from a practitioner licensed to prescribe controlled substances by the state in which the prescription is issued, and having a current federal drug enforcement administration registration number. Such prescription may not be dispensed or refilled except with the documented consent of the prescriber, and in no event more than six months after the date on which such prescription was issued and no such prescription may be refilled more than five times.

Subd. 2a. Federal registration number exemption. A prescription need not bear a federal drug enforcement administration registration number that authorizes the prescriber to prescribe controlled substances if the drug prescribed is not a controlled substance in Schedule II, III, IV, or V. No person shall impose a requirement inconsistent with this subdivision.

Subd. 2b. Restriction on release of federal registration number. No person or entity may offer for sale, sell, lease, or otherwise release a federal drug enforcement administration registration number for any reason, except for drug enforcement purposes authorized by this chapter and the federal controlled substances registration system. For purposes of this section, an entity includes a state governmental agency or regulatory board, a health plan company as defined under section 62Q.01, subdivision 4, a managed care organization as defined under section 62Q.01, subdivision 5, or any other entity that maintains prescription data.

Subd. 2c. Restriction on use of federal registration number. No entity may use a federal drug enforcement administration registration number to identify or monitor the prescribing practices of a prescriber to whom that number has been assigned, except for drug enforcement purposes authorized by this chapter and the federal controlled substances registration system. For purposes of this section, an entity includes a health plan company as defined under section 62Q.01, subdivision 4, a managed care organization as defined under section 62Q.01, subdivision 5, or any other entity that maintains prescription data.

Subd. 2d. Identification requirement for Schedule II or III controlled substance prescriptions. (a) No person may dispense a controlled substance included in Schedule II or III without requiring the person purchasing the controlled substance, who need not be the person for whom the controlled substance prescription is written, to present valid photographic identification, unless the person purchasing the controlled substance, or if applicable the person for whom the controlled substance prescription is written, is known to the dispenser.

(b) This subdivision applies only to purchases of controlled substances that are not covered, in whole or in part, by a health plan company or other third-party payor.

Subd. 3. Dispensing orphan drugs. For the purpose of this section, nothing shall prohibit the dispensing of orphan drugs prescribed by a person practicing in and licensed by another state as a physician, dentist, veterinarian, or podiatrist; who has a current federal drug enforcement administration registration number; and who may legally prescribe Schedule II, III, IV, or V controlled substances in that state.

History: (3906-14) 1939 c 102 s 4; 1939 c 193 s 4; 1955 c 185 s 2; 1967 c 408 s 7; 1971 c 937 s 15; 1973 c 693 s 7; 1986 c 444; 1993 c 82 s 2; 1994 c 465 art 1 s 23; 1995 c 66 s 1,2; 1998 c 316 s 1-3; 2003 c 62 s 8; 2004 c 242 s 1,2; 2007 c 147 art 11 s 6; art 12 s 8; 2012 c 246 s 1; 2016 c 119 s 7



Section 152.12 — HEALTH CARE PROVIDERS MAY PRESCRIBE.

Subdivision 1. Prescribing, dispensing, administering controlled substances in Schedules II through V. A licensed doctor of medicine, a doctor of osteopathic medicine, duly licensed to practice medicine, a doctor of dental surgery, a doctor of dental medicine, a licensed doctor of podiatry, a licensed advanced practice registered nurse, or a licensed doctor of optometry limited to Schedules IV and V, and in the course of professional practice only, may prescribe, administer, and dispense a controlled substance included in Schedules II through V of section 152.02, may cause the same to be administered by a nurse, an intern or an assistant under the direction and supervision of the doctor, and may cause a person who is an appropriately certified and licensed health care professional to prescribe and administer the same within the expressed legal scope of the person's practice as defined in Minnesota Statutes.

Subd. 2. Doctor of veterinary medicine. A licensed doctor of veterinary medicine, in good faith, and in the course of professional practice only, and not for use by a human being, may prescribe, administer, and dispense a controlled substance included in Schedules II through V of section 152.02, and may cause the same to be administered by an assistant under the direction and supervision of the doctor.

Subd. 3. Research project use of controlled substances. Any qualified person may use controlled substances in the course of a bona fide research project but cannot administer or dispense such drugs to human beings unless such drugs are prescribed, dispensed and administered by a person lawfully authorized to do so. Every person who engages in research involving the use of such substances shall apply annually for registration by the state Board of Pharmacy and shall pay any applicable fee specified in section 151.065, provided that such registration shall not be required if the person is covered by and has complied with federal laws covering such research projects.

Subd. 4. Sale of controlled substances not prohibited for certain persons and entities. Nothing in this chapter shall prohibit the sale to, or the possession of, a controlled substance in Schedule II, III, IV or V by: Registered drug wholesalers, registered manufacturers, registered pharmacies, or any licensed hospital or other licensed institutions wherein sick and injured persons are cared for or treated, or bona fide hospitals wherein animals are treated; or by licensed pharmacists, licensed doctors of medicine, doctors of osteopathic medicine duly licensed to practice medicine, licensed doctors of dental surgery, licensed doctors of dental medicine, licensed doctors of podiatry, licensed doctors of optometry limited to Schedules IV and V, or licensed doctors of veterinary medicine when such practitioners use controlled substances within the course of their professional practice only.

Nothing in this chapter shall prohibit the possession of a controlled substance in Schedule II, III, IV or V by an employee or agent of a registered drug wholesaler, registered manufacturer, or registered pharmacy, while acting in the course of employment; by a patient of a licensed doctor of medicine, a doctor of osteopathic medicine duly licensed to practice medicine, a licensed doctor of dental surgery, a licensed doctor of dental medicine, or a licensed doctor of optometry limited to Schedules IV and V; or by the owner of an animal for which a controlled substance has been prescribed by a licensed doctor of veterinary medicine, when such controlled substances are dispensed according to law.

Subd. 5. Analytical laboratory not prohibited from providing anonymous analysis service. Nothing in this chapter shall prohibit an analytical laboratory from conducting an anonymous analysis service when such laboratory is registered by the Federal Drug Enforcement Administration, nor prohibit the possession of a controlled substance by an employee or agent of such analytical laboratory while acting in the course of employment.

History: (3906-15) 1939 c 102 s 5; 1967 c 408 s 8; 1971 c 937 s 16; 1973 c 693 s 8,9; 1974 c 369 s 2; 1986 c 444; 1988 c 440 s 3; 2003 c 62 s 9,10; 1Sp2011 c 9 art 5 s 27; 2014 c 235 s 39; 2016 c 119 s 7



Section 152.125 — INTRACTABLE PAIN.

Subdivision 1. Definition. For purposes of this section, "intractable pain" means a pain state in which the cause of the pain cannot be removed or otherwise treated with the consent of the patient and in which, in the generally accepted course of medical practice, no relief or cure of the cause of the pain is possible, or none has been found after reasonable efforts. Reasonable efforts for relieving or curing the cause of the pain may be determined on the basis of, but are not limited to, the following:

(1) when treating a nonterminally ill patient for intractable pain, evaluation by the attending physician and one or more physicians specializing in pain medicine or the treatment of the area, system, or organ of the body perceived as the source of the pain; or

(2) when treating a terminally ill patient, evaluation by the attending physician who does so in accordance with the level of care, skill, and treatment that would be recognized by a reasonably prudent physician under similar conditions and circumstances.

Subd. 2. Prescription and administration of controlled substances for intractable pain. Notwithstanding any other provision of this chapter, a physician may prescribe or administer a controlled substance in Schedules II to V of section 152.02 to an individual in the course of the physician's treatment of the individual for a diagnosed condition causing intractable pain. No physician shall be subject to disciplinary action by the Board of Medical Practice for appropriately prescribing or administering a controlled substance in Schedules II to V of section 152.02 in the course of treatment of an individual for intractable pain, provided the physician keeps accurate records of the purpose, use, prescription, and disposal of controlled substances, writes accurate prescriptions, and prescribes medications in conformance with chapter 147.

Subd. 3. Limits on applicability. This section does not apply to:

(1) a physician's treatment of an individual for chemical dependency resulting from the use of controlled substances in Schedules II to V of section 152.02;

(2) the prescription or administration of controlled substances in Schedules II to V of section 152.02 to an individual whom the physician knows to be using the controlled substances for nontherapeutic purposes;

(3) the prescription or administration of controlled substances in Schedules II to V of section 152.02 for the purpose of terminating the life of an individual having intractable pain; or

(4) the prescription or administration of a controlled substance in Schedules II to V of section 152.02 that is not a controlled substance approved by the United States Food and Drug Administration for pain relief.

Subd. 4. Notice of risks. Prior to treating an individual for intractable pain in accordance with subdivision 2, a physician shall discuss with the individual the risks associated with the controlled substances in Schedules II to V of section 152.02 to be prescribed or administered in the course of the physician's treatment of an individual, and document the discussion in the individual's record.

History: 1997 c 124 s 1



Section 152.126 — PRESCRIPTION MONITORING PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Board" means the Minnesota State Board of Pharmacy established under chapter 151.

(c) "Controlled substances" means those substances listed in section 152.02, subdivisions 3 to 6, and those substances defined by the board pursuant to section 152.02, subdivisions 7, 8, and 12. For the purposes of this section, controlled substances includes butalbital and gabapentin.

(d) "Dispense" or "dispensing" has the meaning given in section 151.01, subdivision 30. Dispensing does not include the direct administering of a controlled substance to a patient by a licensed health care professional.

(e) "Dispenser" means a person authorized by law to dispense a controlled substance, pursuant to a valid prescription. For the purposes of this section, a dispenser does not include a licensed hospital pharmacy that distributes controlled substances for inpatient hospital care or a veterinarian who is dispensing prescriptions under section 156.18.

(f) "Prescriber" means a licensed health care professional who is authorized to prescribe a controlled substance under section 152.12, subdivision 1 or 2.

(g) "Prescription" has the meaning given in section 151.01, subdivision 16a.

Subd. 1a. Treatment of intractable pain. This section is not intended to limit or interfere with the legitimate prescribing of controlled substances for pain. No prescriber shall be subject to disciplinary action by a health-related licensing board for prescribing a controlled substance according to the provisions of section 152.125.

Subd. 2. Prescription electronic reporting system. (a) The board shall establish by January 1, 2010, an electronic system for reporting the information required under subdivision 4 for all controlled substances dispensed within the state.

(b) The board may contract with a vendor for the purpose of obtaining technical assistance in the design, implementation, operation, and maintenance of the electronic reporting system.

Subd. 3. Prescription Monitoring Program Advisory Task Force. (a) The board shall appoint an advisory task force consisting of at least one representative of:

(1) the Department of Health;

(2) the Department of Human Services;

(3) each health-related licensing board that licenses prescribers;

(4) a professional medical association, which may include an association of pain management and chemical dependency specialists;

(5) a professional pharmacy association;

(6) a professional nursing association;

(7) a professional dental association;

(8) a consumer privacy or security advocate;

(9) a consumer or patient rights organization; and

(10) an association of medical examiners and coroners.

(b) The advisory task force shall advise the board on the development and operation of the prescription monitoring program, including, but not limited to:

(1) technical standards for electronic prescription drug reporting;

(2) proper analysis and interpretation of prescription monitoring data;

(3) an evaluation process for the program; and

(4) criteria for the unsolicited provision of prescription monitoring data by the board to prescribers and dispensers.

(c) The task force is governed by section 15.059. Notwithstanding any other provisions of law to the contrary, the task force shall not expire.

Subd. 4. Reporting requirements; notice. (a) Each dispenser must submit the following data to the board or its designated vendor:

(1) name of the prescriber;

(2) national provider identifier of the prescriber;

(3) name of the dispenser;

(4) national provider identifier of the dispenser;

(5) prescription number;

(6) name of the patient for whom the prescription was written;

(7) address of the patient for whom the prescription was written;

(8) date of birth of the patient for whom the prescription was written;

(9) date the prescription was written;

(10) date the prescription was filled;

(11) name and strength of the controlled substance;

(12) quantity of controlled substance prescribed;

(13) quantity of controlled substance dispensed; and

(14) number of days supply.

(b) The dispenser must submit the required information by a procedure and in a format established by the board. The board may allow dispensers to omit data listed in this subdivision or may require the submission of data not listed in this subdivision provided the omission or submission is necessary for the purpose of complying with the electronic reporting or data transmission standards of the American Society for Automation in Pharmacy, the National Council on Prescription Drug Programs, or other relevant national standard-setting body.

(c) A dispenser is not required to submit this data for those controlled substance prescriptions dispensed for:

(1) individuals residing in a health care facility as defined in section 151.58, subdivision 2, paragraph (b), when a drug is distributed through the use of an automated drug distribution system according to section 151.58; and

(2) individuals receiving a drug sample that was packaged by a manufacturer and provided to the dispenser for dispensing as a professional sample pursuant to Code of Federal Regulations, title 21, part 203, subpart D.

(d) A dispenser must provide to the patient for whom the prescription was written a conspicuous notice of the reporting requirements of this section and notice that the information may be used for program administration purposes.

Subd. 5. Use of data by board. (a) The board shall develop and maintain a database of the data reported under subdivision 4. The board shall maintain data that could identify an individual prescriber or dispenser in encrypted form. Except as otherwise allowed under subdivision 6, the database may be used by permissible users identified under subdivision 6 for the identification of:

(1) individuals receiving prescriptions for controlled substances from prescribers who subsequently obtain controlled substances from dispensers in quantities or with a frequency inconsistent with generally recognized standards of use for those controlled substances, including standards accepted by national and international pain management associations; and

(2) individuals presenting forged or otherwise false or altered prescriptions for controlled substances to dispensers.

(b) No permissible user identified under subdivision 6 may access the database for the sole purpose of identifying prescribers of controlled substances for unusual or excessive prescribing patterns without a valid search warrant or court order.

(c) No personnel of a state or federal occupational licensing board or agency may access the database for the purpose of obtaining information to be used to initiate a disciplinary action against a prescriber.

(d) Data reported under subdivision 4 shall be made available to permissible users for a 12-month period beginning the day the data was received and ending 12 months from the last day of the month in which the data was received, except that permissible users defined in subdivision 6, paragraph (b), clauses (6) and (7), may use all data collected under this section for the purposes of administering, operating, and maintaining the prescription monitoring program and conducting trend analyses and other studies necessary to evaluate the effectiveness of the program.

(e) Data reported during the period January 1, 2015, through December 31, 2018, may be retained through December 31, 2019, in an identifiable manner. Effective January 1, 2020, data older than 24 months must be destroyed. Data reported on or after January 1, 2020, must be destroyed no later than 12 months from the date the data was received.

Subd. 6. Access to reporting system data. (a) Except as indicated in this subdivision, the data submitted to the board under subdivision 4 is private data on individuals as defined in section 13.02, subdivision 12, and not subject to public disclosure.

(b) Except as specified in subdivision 5, the following persons shall be considered permissible users and may access the data submitted under subdivision 4 in the same or similar manner, and for the same or similar purposes, as those persons who are authorized to access similar private data on individuals under federal and state law:

(1) a prescriber or an agent or employee of the prescriber to whom the prescriber has delegated the task of accessing the data, to the extent the information relates specifically to a current patient, to whom the prescriber is:

(i) prescribing or considering prescribing any controlled substance;

(ii) providing emergency medical treatment for which access to the data may be necessary;

(iii) providing care, and the prescriber has reason to believe, based on clinically valid indications, that the patient is potentially abusing a controlled substance; or

(iv) providing other medical treatment for which access to the data may be necessary for a clinically valid purpose and the patient has consented to access to the submitted data, and with the provision that the prescriber remains responsible for the use or misuse of data accessed by a delegated agent or employee;

(2) a dispenser or an agent or employee of the dispenser to whom the dispenser has delegated the task of accessing the data, to the extent the information relates specifically to a current patient to whom that dispenser is dispensing or considering dispensing any controlled substance and with the provision that the dispenser remains responsible for the use or misuse of data accessed by a delegated agent or employee;

(3) a licensed pharmacist who is providing pharmaceutical care for which access to the data may be necessary to the extent that the information relates specifically to a current patient for whom the pharmacist is providing pharmaceutical care: (i) if the patient has consented to access to the submitted data; or (ii) if the pharmacist is consulted by a prescriber who is requesting data in accordance with clause (1);

(4) an individual who is the recipient of a controlled substance prescription for which data was submitted under subdivision 4, or a guardian of the individual, parent or guardian of a minor, or health care agent of the individual acting under a health care directive under chapter 145C;

(5) personnel or designees of a health-related licensing board listed in section 214.01, subdivision 2, or of the Emergency Medical Services Regulatory Board, assigned to conduct a bona fide investigation of a complaint received by that board that alleges that a specific licensee is impaired by use of a drug for which data is collected under subdivision 4, has engaged in activity that would constitute a crime as defined in section 152.025, or has engaged in the behavior specified in subdivision 5, paragraph (a);

(6) personnel of the board engaged in the collection, review, and analysis of controlled substance prescription information as part of the assigned duties and responsibilities under this section;

(7) authorized personnel of a vendor under contract with the state of Minnesota who are engaged in the design, implementation, operation, and maintenance of the prescription monitoring program as part of the assigned duties and responsibilities of their employment, provided that access to data is limited to the minimum amount necessary to carry out such duties and responsibilities, and subject to the requirement of de-identification and time limit on retention of data specified in subdivision 5, paragraphs (d) and (e);

(8) federal, state, and local law enforcement authorities acting pursuant to a valid search warrant;

(9) personnel of the Minnesota health care programs assigned to use the data collected under this section to identify and manage recipients whose usage of controlled substances may warrant restriction to a single primary care provider, a single outpatient pharmacy, and a single hospital;

(10) personnel of the Department of Human Services assigned to access the data pursuant to paragraph (i);

(11) personnel of the health professionals services program established under section 214.31, to the extent that the information relates specifically to an individual who is currently enrolled in and being monitored by the program, and the individual consents to access to that information. The health professionals services program personnel shall not provide this data to a health-related licensing board or the Emergency Medical Services Regulatory Board, except as permitted under section 214.33, subdivision 3.

For purposes of clause (4), access by an individual includes persons in the definition of an individual under section 13.02; and

(12) personnel or designees of a health-related licensing board listed in section 214.01, subdivision 2, assigned to conduct a bona fide investigation of a complaint received by that board that alleges that a specific licensee is inappropriately prescribing controlled substances as defined in this section.

(c) By July 1, 2017, every prescriber licensed by a health-related licensing board listed in section 214.01, subdivision 2, practicing within this state who is authorized to prescribe controlled substances for humans and who holds a current registration issued by the federal Drug Enforcement Administration, and every pharmacist licensed by the board and practicing within the state, shall register and maintain a user account with the prescription monitoring program. Data submitted by a prescriber, pharmacist, or their delegate during the registration application process, other than their name, license number, and license type, is classified as private pursuant to section 13.02, subdivision 12.

(d) Only permissible users identified in paragraph (b), clauses (1), (2), (3), (6), (7), (9), and (10), may directly access the data electronically. No other permissible users may directly access the data electronically. If the data is directly accessed electronically, the permissible user shall implement and maintain a comprehensive information security program that contains administrative, technical, and physical safeguards that are appropriate to the user's size and complexity, and the sensitivity of the personal information obtained. The permissible user shall identify reasonably foreseeable internal and external risks to the security, confidentiality, and integrity of personal information that could result in the unauthorized disclosure, misuse, or other compromise of the information and assess the sufficiency of any safeguards in place to control the risks.

(e) The board shall not release data submitted under subdivision 4 unless it is provided with evidence, satisfactory to the board, that the person requesting the information is entitled to receive the data.

(f) The board shall maintain a log of all persons who access the data for a period of at least three years and shall ensure that any permissible user complies with paragraph (c) prior to attaining direct access to the data.

(g) Section 13.05, subdivision 6, shall apply to any contract the board enters into pursuant to subdivision 2. A vendor shall not use data collected under this section for any purpose not specified in this section.

(h) The board may participate in an interstate prescription monitoring program data exchange system provided that permissible users in other states have access to the data only as allowed under this section, and that section 13.05, subdivision 6, applies to any contract or memorandum of understanding that the board enters into under this paragraph.

(i) With available appropriations, the commissioner of human services shall establish and implement a system through which the Department of Human Services shall routinely access the data for the purpose of determining whether any client enrolled in an opioid treatment program licensed according to chapter 245A has been prescribed or dispensed a controlled substance in addition to that administered or dispensed by the opioid treatment program. When the commissioner determines there have been multiple prescribers or multiple prescriptions of controlled substances, the commissioner shall:

(1) inform the medical director of the opioid treatment program only that the commissioner determined the existence of multiple prescribers or multiple prescriptions of controlled substances; and

(2) direct the medical director of the opioid treatment program to access the data directly, review the effect of the multiple prescribers or multiple prescriptions, and document the review.

If determined necessary, the commissioner of human services shall seek a federal waiver of, or exception to, any applicable provision of Code of Federal Regulations, title 42, section 2.34, paragraph (c), prior to implementing this paragraph.

(j) The board shall review the data submitted under subdivision 4 on at least a quarterly basis and shall establish criteria, in consultation with the advisory task force, for referring information about a patient to prescribers and dispensers who prescribed or dispensed the prescriptions in question if the criteria are met.

Subd. 7. Disciplinary action. (a) A dispenser who knowingly fails to submit data to the board as required under this section is subject to disciplinary action by the appropriate health-related licensing board.

(b) A prescriber or dispenser authorized to access the data who knowingly discloses the data in violation of state or federal laws relating to the privacy of health care data shall be subject to disciplinary action by the appropriate health-related licensing board, and appropriate civil penalties.

Subd. 8. [Repealed by amendment, 2014 c 291 art 2 s 3]

Subd. 9. Immunity from liability; no requirement to obtain information. (a) A pharmacist, prescriber, or other dispenser making a report to the program in good faith under this section is immune from any civil, criminal, or administrative liability, which might otherwise be incurred or imposed as a result of the report, or on the basis that the pharmacist or prescriber did or did not seek or obtain or use information from the program.

(b) Nothing in this section shall require a pharmacist, prescriber, or other dispenser to obtain information about a patient from the program, and the pharmacist, prescriber, or other dispenser, if acting in good faith, is immune from any civil, criminal, or administrative liability that might otherwise be incurred or imposed for requesting, receiving, or using information from the program.

Subd. 10. Funding. (a) The board may seek grants and private funds from nonprofit charitable foundations, the federal government, and other sources to fund the enhancement and ongoing operations of the prescription monitoring program established under this section. Any funds received shall be appropriated to the board for this purpose. The board may not expend funds to enhance the program in a way that conflicts with this section without seeking approval from the legislature.

(b) Notwithstanding any other section, the administrative services unit for the health-related licensing boards shall apportion between the Board of Medical Practice, the Board of Nursing, the Board of Dentistry, the Board of Podiatric Medicine, the Board of Optometry, the Board of Veterinary Medicine, and the Board of Pharmacy an amount to be paid through fees by each respective board. The amount apportioned to each board shall equal each board's share of the annual appropriation to the Board of Pharmacy from the state government special revenue fund for operating the prescription monitoring program under this section. Each board's apportioned share shall be based on the number of prescribers or dispensers that each board identified in this paragraph licenses as a percentage of the total number of prescribers and dispensers licensed collectively by these boards. Each respective board may adjust the fees that the boards are required to collect to compensate for the amount apportioned to each board by the administrative services unit.

History: 2007 c 147 art 11 s 7; 2008 c 321 s 7; 2009 c 79 art 11 s 9-11; 1Sp2010 c 1 art 19 s 3; 2013 c 113 art 3 s 3; 2014 c 275 art 1 s 32; 2014 c 286 art 7 s 4,13; art 8 s 39; 2014 c 291 art 2 s 3; 2016 c 185 s 1-5



Section 152.13 — DUTIES OF STATE BOARD OF PHARMACY.

It shall be the duty of the state board to enforce the provisions of this chapter, and the power and authority of the board, as now defined by the laws of this state, are hereby extended so as to be commensurate with the duties hereby imposed.

History: (3899-10) 1921 c 190 s 10; 1967 c 408 s 9



Section 152.135 — RESTRICTIONS ON SALES, MARKETING, AND POSSESSION OF EPHEDRINE.

Subdivision 1. Prescription status for ephedrine. Except as provided in this section, a material, compound, mixture, or preparation that contains any quantity of ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine, may be dispensed only upon the prescription of a duly licensed practitioner authorized by the laws of the state to prescribe prescription drugs.

Subd. 2. Exceptions. (a) A drug product containing ephedrine, its salts, optical isomers, and salts of optical isomers is exempt from subdivision 1 if the drug product:

(1) may be lawfully sold over the counter without a prescription under the Federal Food, Drug, and Cosmetic Act, United States Code, title 21, section 321, et seq.;

(2) is labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph;

(3) is manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse;

(4) is not marketed, advertised, or labeled for the indication of stimulation, mental alertness, weight loss, muscle enhancement, appetite control, or energy;

(5) is in solid oral dosage forms, including soft gelatin caplets, that combine 400 milligrams of guaifenesin and 25 milligrams of ephedrine per dose, according to label instructions; or is an anorectal preparation containing not more than five percent ephedrine; and

(6) is sold in a manner that does not conflict with section 152.02, subdivision 6.

(b) Subdivisions 1 and 3 shall not apply to products containing ephedra or ma huang and lawfully marketed as dietary supplements under federal law.

Subd. 3. Mismarketing of ephedrine prohibited. The marketing, advertising, or labeling of a product containing ephedrine, a salt of ephedrine, an optical isomer of ephedrine, or a salt of an optical isomer of ephedrine for the indication of stimulation, mental alertness, weight loss, appetite control, or energy, is prohibited. In determining compliance with this subdivision, the following factors may be considered:

(1) the packaging of the drug product;

(2) the name and labeling of the product;

(3) the manner of distribution, advertising, and promotion of the product;

(4) verbal representations made concerning the product; and

(5) the duration, scope, and significance of abuse or misuse of the product.

Subd. 4. [Repealed, 1Sp2003 c 2 art 8 s 19]

Subd. 5. Sales for illicit purposes prohibited. It is unlawful for a person to sell, distribute, or otherwise make available a product containing ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, optical isomers, or salts of optical isomers if the person knows or reasonably should know that the product will be used as a precursor to an illegal substance.

Subd. 6. Penalty. A person who violates this section is guilty of a misdemeanor.

History: 1998 c 367 art 4 s 6; 2005 c 136 art 7 s 10



Section 152.136 — ANHYDROUS AMMONIA; PROHIBITED CONDUCT; CRIMINAL PENALTIES; CIVIL LIABILITY.

Subdivision 1. Definitions. As used in this section, "tamper" means action taken by a person not authorized to take that action by law or by the owner or authorized custodian of an anhydrous ammonia container or of equipment where anhydrous ammonia is used, stored, distributed, or transported.

Subd. 2. Prohibited conduct. (a) A person may not:

(1) steal or unlawfully take or carry away any amount of anhydrous ammonia;

(2) purchase, possess, transfer, or distribute any amount of anhydrous ammonia, knowing, or having reason to know, that it will be used to unlawfully manufacture a controlled substance;

(3) place, have placed, or possess anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to contain or transport anhydrous ammonia;

(4) transport anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to transport anhydrous ammonia;

(5) use, deliver, receive, sell, or transport a container designed and constructed to contain anhydrous ammonia without the express consent of the owner or authorized custodian of the container; or

(6) tamper with any equipment or facility used to contain, store, or transport anhydrous ammonia.

(b) For the purposes of this subdivision, containers designed and constructed for the storage and transport of anhydrous ammonia are described in rules adopted under section 18C.121, subdivision 1, or in Code of Federal Regulations, title 49.

Subd. 3. No cause of action. (a) Except as provided in paragraph (b), a person tampering with anhydrous ammonia containers or equipment under subdivision 2 shall have no cause of action for damages arising out of the tampering against:

(1) the owner or lawful custodian of the container or equipment;

(2) a person responsible for the installation or maintenance of the container or equipment; or

(3) a person lawfully selling or offering for sale the anhydrous ammonia.

(b) Paragraph (a) does not apply to a cause of action against a person who unlawfully obtained the anhydrous ammonia or anhydrous ammonia container or who possesses the anhydrous ammonia or anhydrous ammonia container for any unlawful purpose.

Subd. 4. Criminal penalty. A person who knowingly violates subdivision 2 is guilty of a felony and may be sentenced to imprisonment for not more than five years or to payment of a fine of not more than $50,000, or both.

History: 2005 c 136 art 7 s 11



Section 152.137 — METHAMPHETAMINE-RELATED CRIMES INVOLVING CHILDREN AND VULNERABLE ADULTS.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given.

(b) "Chemical substance" means a substance intended to be used as a precursor in the manufacture of methamphetamine or any other chemical intended to be used in the manufacture of methamphetamine.

(c) "Child" means any person under the age of 18 years.

(d) "Methamphetamine paraphernalia" means all equipment, products, and materials of any kind that are used, intended for use, or designed for use in manufacturing, injecting, ingesting, inhaling, or otherwise introducing methamphetamine into the human body.

(e) "Methamphetamine waste products" means substances, chemicals, or items of any kind used in the manufacture of methamphetamine or any part of the manufacturing process, or the by-products or degradates of manufacturing methamphetamine.

(f) "Vulnerable adult" has the meaning given in section 609.232, subdivision 11.

Subd. 2. Prohibited conduct. (a) No person may knowingly engage in any of the following activities in the presence of a child or vulnerable adult; in the residence of a child or a vulnerable adult; in a building, structure, conveyance, or outdoor location where a child or vulnerable adult might reasonably be expected to be present; in a room offered to the public for overnight accommodation; or in any multiple unit residential building:

(1) manufacturing or attempting to manufacture methamphetamine;

(2) storing any chemical substance;

(3) storing any methamphetamine waste products; or

(4) storing any methamphetamine paraphernalia.

(b) No person may knowingly cause or permit a child or vulnerable adult to inhale, be exposed to, have contact with, or ingest methamphetamine, a chemical substance, or methamphetamine paraphernalia.

Subd. 3. Criminal penalty. A person who violates subdivision 2 is guilty of a felony and may be sentenced to imprisonment for not more than five years or to payment of a fine of not more than $10,000, or both.

Subd. 4. Multiple sentences. Notwithstanding sections 609.035 and 609.04, a prosecution for or conviction under this section is not a bar to conviction of or punishment for any other crime committed by the defendant as part of the same conduct.

Subd. 5. Protective custody. A peace officer may take any child present in an area where any of the activities described in subdivision 2, paragraph (a), clauses (1) to (4), are taking place into protective custody in accordance with section 260C.175, subdivision 1, clause (2), item (ii). A child taken into protective custody under this subdivision shall be provided health screening to assess potential health concerns related to methamphetamine as provided in section 260C.188. A child not taken into protective custody under this subdivision but who is known to have been exposed to methamphetamine shall be offered health screening for potential health concerns related to methamphetamine as provided in section 260C.188.

Subd. 6. Reporting maltreatment of vulnerable adult. (a) A peace officer shall make a report of suspected maltreatment of a vulnerable adult if the vulnerable adult is present in an area where any of the activities described in subdivision 2, paragraph (a), clauses (1) to (4), are taking place, and the peace officer has reason to believe the vulnerable adult inhaled, was exposed to, had contact with, or ingested methamphetamine, a chemical substance, or methamphetamine paraphernalia. The peace officer shall immediately report to the county common entry point as described in section 626.557, subdivision 9b.

(b) As required in section 626.557, subdivision 9b, law enforcement is the primary agency to conduct investigations of any incident when there is reason to believe a crime has been committed. Law enforcement shall initiate a response immediately. If the common entry point notified a county agency for adult protective services, law enforcement shall cooperate with that county agency when both agencies are involved and shall exchange data to the extent authorized in section 626.557, subdivision 12b, paragraph (g). County adult protection shall initiate a response immediately.

(c) The county social services agency shall immediately respond as required in section 626.557, subdivision 10, upon receipt of a report from the common entry point staff.

History: 2005 c 136 art 7 s 12



Section 152.152 — STAYED SENTENCE LIMITED.

If a person is convicted under section 152.021, 152.022, 152.023, or 152.0262, and the Sentencing Guidelines grid calls for a presumptive prison sentence for the offense, the court may stay imposition or execution of the sentence only as provided in this section. The sentence may be stayed based on amenability to probation only if the offender presents adequate evidence to the court that the offender has been accepted by, and can respond to, a treatment program that has been approved by the commissioner of human services. The court may impose a sentence that is a mitigated dispositional departure on any other ground only if the court includes as a condition of probation incarceration in a local jail or workhouse.

History: 1989 c 290 art 3 s 20; 2005 c 136 art 7 s 21



Section 152.18 — DISCHARGE AND DISMISSAL.

Subdivision 1. Deferring prosecution for certain first time drug offenders. (a) A court may defer prosecution as provided in paragraph (c) for any person found guilty, after trial or upon a plea of guilty, of a violation of section 152.023, subdivision 2, 152.024, subdivision 2, 152.025, subdivision 2, or 152.027, subdivision 2, 3, 4, or 6, paragraph (d), for possession of a controlled substance, who:

(1) has not previously participated in or completed a diversion program authorized under section 401.065;

(2) has not previously been placed on probation without a judgment of guilty and thereafter been discharged from probation under this section; and

(3) has not been convicted of a felony violation of this chapter, including a felony-level attempt or conspiracy, or been convicted by the United States or another state of a similar offense that would have been a felony under this chapter if committed in Minnesota, unless ten years have elapsed since discharge from sentence.

(b) The court must defer prosecution as provided in paragraph (c) for any person found guilty of a violation of section 152.025, subdivision 2, who:

(1) meets the criteria listed in paragraph (a), clauses (1) to (3); and

(2) has not previously been convicted of a felony offense under any state or federal law or of a gross misdemeanor under section 152.025.

(c) In granting relief under this section, the court shall, without entering a judgment of guilty and with the consent of the person, defer further proceedings and place the person on probation upon such reasonable conditions as it may require and for a period, not to exceed the maximum sentence provided for the violation. The court may give the person the opportunity to attend and participate in an appropriate program of education regarding the nature and effects of alcohol and drug abuse as a stipulation of probation. Upon violation of a condition of the probation, the court may enter an adjudication of guilt and proceed as otherwise provided. The court may, in its discretion, dismiss the proceedings against the person and discharge the person from probation before the expiration of the maximum period prescribed for the person's probation. If during the period of probation the person does not violate any of the conditions of the probation, then upon expiration of the period the court shall discharge the person and dismiss the proceedings against that person. Discharge and dismissal under this subdivision shall be without court adjudication of guilt, but a not public record of it shall be retained by the Bureau of Criminal Apprehension for the purpose of use by the courts in determining the merits of subsequent proceedings against the person. The not public record may also be opened only upon court order for purposes of a criminal investigation, prosecution, or sentencing. Upon request by law enforcement, prosecution, or corrections authorities, the bureau shall notify the requesting party of the existence of the not public record and the right to seek a court order to open it pursuant to this section. The court shall forward a record of any discharge and dismissal under this subdivision to the bureau which shall make and maintain the not public record of it as provided under this subdivision. The discharge or dismissal shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime or for any other purpose.

For purposes of this subdivision, "not public" has the meaning given in section 13.02, subdivision 8a.

Subd. 2. [Repealed, 1996 c 408 art 9 s 10]

Subd. 3. Expungement of certain marijuana offenses. Any person who has been found guilty of a violation of section 152.09 with respect to a small amount of marijuana which violation occurred prior to April 11, 1976, and whose conviction would have been a petty misdemeanor under the provisions of section 152.15, subdivision 2, clause (5) in effect on April 11, 1978, but whose conviction was for an offense more serious than a petty misdemeanor under laws in effect prior to April 11, 1976, may petition the court in which the person was convicted to expunge from all official records, other than the nonpublic record retained by the Department of Public Safety pursuant to section 152.15, subdivision 2, clause (5), all recordation relating to the person's arrest, indictment or information, trial and conviction of an offense more serious than a petty misdemeanor. The court, upon being satisfied that a small amount was involved in the conviction, shall order all the recordation expunged. No person as to whom an order has been entered pursuant to this subdivision shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of the person's failure to recite or acknowledge conviction of an offense greater than a petty misdemeanor, unless possession of marijuana is material to a proceeding.

History: 1971 c 937 s 18; 1973 c 693 s 14; 1978 c 639 s 1; 1986 c 444; 1989 c 290 art 3 s 21; 1992 c 569 s 13; 1993 c 326 art 13 s 11; 1995 c 226 art 2 s 2; 1996 c 408 art 9 s 2; 2012 c 240 s 3; 2016 c 160 s 10



Section 152.20 — PENALTIES UNDER OTHER LAWS.

Any penalty imposed for violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

History: 1971 c 937 s 20; 1989 c 290 art 3 s 22



Section 152.205 — LOCAL REGULATIONS.

Sections 152.01, subdivision 18, and 152.092 to 152.095 do not preempt enforcement or preclude adoption of municipal or county ordinances prohibiting or otherwise regulating the manufacture, delivery, possession, or advertisement of drug paraphernalia.

History: 1982 c 557 s 11; 1988 c 665 s 1



Section 152.21 — THC THERAPEUTIC RESEARCH ACT.

Subdivision 1. Findings and purpose. The legislature finds that scientific literature indicates promise for delta-9-tetrahydro-cannabinol (THC), the active component of marijuana, in alleviating certain side effects of cancer chemotherapy under strictly controlled medical circumstances.

The legislature also finds that further research and strictly controlled experimentation regarding the therapeutic use of THC is necessary and desirable. The intent of this section is to establish an extensive research program to investigate and report on the therapeutic effects of THC under strictly controlled circumstances in compliance with all federal laws and regulations promulgated by the federal Food and Drug Administration, the National Institute on Drug Abuse and the Drug Enforcement Administration. The intent of the legislature is to allow this research program the greatest possible access to qualified cancer patients residing in Minnesota who meet protocol requirements. The establishment of this research program is not intended in any manner whatsoever to condone or promote the illicit recreational use of marijuana.

Subd. 2. Definitions. For purposes of this section, the following terms shall have the meanings given.

(a) "Commissioner" means the commissioner of health.

(b) "Marijuana" means marijuana as defined in section 152.01, subdivision 9, and delta-9-tetrahydro-cannabinol (THC), tetrahydrocannabinols or a chemical derivative of tetrahydrocannabinols, and all species of the genus Cannabis.

(c) "Principal investigator" means the individual responsible for the medical and scientific aspects of the research, development of protocol, and contacting and qualifying the clinical investigators in the state.

(d) "Clinical investigators" means those individuals who conduct the clinical trials.

(e) "Sponsor" means that individual or organization who, acting on behalf of the state, has the total responsibility for the state program.

Subd. 3. Research grant. The commissioner of health shall grant funds to the principal investigator selected by the commissioner pursuant to subdivision 4 for the purpose of conducting a research program under a protocol approved by the FDA regarding the therapeutic use of oral THC and other dosage forms, if available, according to the guidelines and requirements of the federal Food and Drug Administration, the Drug Enforcement Administration and the National Institute on Drug Abuse. The commissioner shall ensure that the research principal investigator complies with the requirements of subdivision 5. The commissioner may designate the principal investigator as the sponsor.

Subd. 4. Principal investigator. Within three months of April 25, 1980, the commissioner shall, in consultation with a representative chosen by the state Board of Pharmacy and a representative chosen by the state Board of Medical Examiners, select a person or research organization to be the principal investigator of the research program.

Subd. 5. Duties. The principal investigator shall:

(1) Apply to the Food and Drug Administration for a notice of "Claimed Investigational Exemption for a New Drug (IND)" pursuant to the Federal Food, Drug and Cosmetic Act, United States Code, title 21, section 301, et seq., and shall comply with all applicable laws and regulations of the federal Food and Drug Administration, the Drug Enforcement Administration, and the National Institute on Drug Abuse in establishing the program;

(2) Notify every oncologist in the state of the program, explain the purposes and requirements of the program to them, provide on request each of them with a copy of the approved protocol which shall include summaries of current papers in medical journals reporting on research concerning the safety, efficacy and appropriate use of THC in alleviating the nausea and emetic effects of cancer chemotherapy, and provide on request each of them with a bibliography of other articles published in medical journals;

(3) Allow each oncologist (clinical investigator) in the state who meets or agrees to meet all applicable federal requirements for investigational new drug research and who so requests to be included in the research program as a clinical investigator to conduct the clinical trials;

(4) Provide explanatory information and assistance to each clinical investigator in understanding the nature of therapeutic use of THC within program requirements, including the informed consent document contained in the protocol, informing and counseling patients involved in the program regarding the appropriate use and the effects of therapeutic use of THC;

(5) Apply to contract with the National Institute on Drug Abuse for receipt of dosage forms of THC, fully characterized as to contents and delivery to the human system, pursuant to regulations promulgated by the National Institute on Drug Abuse, and the federal Food and Drug Administration. The principal investigator shall ensure delivery of the THC dosages to clinical investigators as needed for participation in the program;

(6) Conduct the research program in compliance with federal laws and regulations promulgated by the federal Food and Drug Administration, the Drug Enforcement Administration, the National Institute on Drug Abuse, and the purposes and provisions of this section;

(7) Submit periodic reports as determined by the commissioner on the numbers of oncologists and patients involved in the program and the results of the program;

(8) Submit reports on intermediate or final research results, as appropriate, to the major scientific journals in the United States; and

(9) Otherwise comply with the provisions of this section.

Subd. 6. Exemption from criminal sanctions. For the purposes of this section, the following are not violations under this chapter:

(1) use or possession of THC, or both, by a patient in the research program;

(2) possession, prescribing use of, administering, or dispensing THC, or any combination of these actions, by the principal investigator or by any clinical investigator; and

(3) possession or distribution of THC, or both, by a pharmacy registered to handle Schedule I substances which stores THC on behalf of the principal investigator or a clinical investigator.

THC obtained and distributed pursuant to this section is not subject to forfeiture under sections 609.531 to 609.5316.

For the purposes of this section, THC is removed from Schedule I contained in section 152.02, subdivision 2, and inserted in schedule II contained in section 152.02, subdivision 3.

Subd. 7. Citation. This section may be cited as the "THC Therapeutic Research Act."

History: 1980 c 614 s 93; 1988 c 665 s 2; 1989 c 290 art 3 s 23; 1997 c 7 art 2 s 22



Section 152.22 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 152.22 to 152.37, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. Disqualifying felony offense. "Disqualifying felony offense" means a violation of a state or federal controlled substance law that is a felony under Minnesota law, or would be a felony if committed in Minnesota, regardless of the sentence imposed, unless the commissioner determines that the person's conviction was for the medical use of cannabis or assisting with the medical use of cannabis.

Subd. 4. Health care practitioner. "Health care practitioner" means a Minnesota licensed doctor of medicine, a Minnesota licensed physician assistant acting within the scope of authorized practice, or a Minnesota licensed advanced practice registered nurse who has the primary responsibility for the care and treatment of the qualifying medical condition of a person diagnosed with a qualifying medical condition.

Subd. 5. Health records. "Health records" means health records as defined in section 144.291, subdivision 2, paragraph (c).

Subd. 6. Medical cannabis. (a) "Medical cannabis" means any species of the genus cannabis plant, or any mixture or preparation of them, including whole plant extracts and resins, and is delivered in the form of:

(1) liquid, including, but not limited to, oil;

(2) pill;

(3) vaporized delivery method with use of liquid or oil but which does not require the use of dried leaves or plant form; or

(4) any other method, excluding smoking, approved by the commissioner.

(b) This definition includes any part of the genus cannabis plant prior to being processed into a form allowed under paragraph (a), that is possessed by a person while that person is engaged in employment duties necessary to carry out a requirement under sections 152.22 to 152.37 for a registered manufacturer or a laboratory under contract with a registered manufacturer.

Subd. 7. Medical cannabis manufacturer. "Medical cannabis manufacturer" or "manufacturer" means an entity registered by the commissioner to cultivate, acquire, manufacture, possess, prepare, transfer, transport, supply, or dispense medical cannabis, delivery devices, or related supplies and educational materials.

Subd. 8. Medical cannabis product. "Medical cannabis product" means any delivery device or related supplies and educational materials used in the administration of medical cannabis for a patient with a qualifying medical condition enrolled in the registry program.

Subd. 9. Patient. "Patient" means a Minnesota resident who has been diagnosed with a qualifying medical condition by a health care practitioner and who has otherwise met any other requirements for patients under sections 152.22 to 152.37 to participate in the registry program under sections 152.22 to 152.37.

Subd. 10. Patient registry number. "Patient registry number" means a unique identification number assigned by the commissioner to a patient enrolled in the registry program.

Subd. 11. Registered designated caregiver. "Registered designated caregiver" means a person who:

(1) is at least 21 years old;

(2) does not have a conviction for a disqualifying felony offense;

(3) has been approved by the commissioner to assist a patient who has been identified by a health care practitioner as developmentally or physically disabled and therefore unable to self-administer medication or acquire medical cannabis from a distribution facility due to the disability; and

(4) is authorized by the commissioner to assist the patient with the use of medical cannabis.

Subd. 12. Registry program. "Registry program" means the patient registry established in sections 152.22 to 152.37.

Subd. 13. Registry verification. "Registry verification" means the verification provided by the commissioner that a patient is enrolled in the registry program and that includes the patient's name, registry number, and qualifying medical condition and, if applicable, the name of the patient's registered designated caregiver or parent or legal guardian.

Subd. 14. Qualifying medical condition. "Qualifying medical condition" means a diagnosis of any of the following conditions:

(1) cancer, if the underlying condition or treatment produces one or more of the following:

(i) severe or chronic pain;

(ii) nausea or severe vomiting; or

(iii) cachexia or severe wasting;

(2) glaucoma;

(3) human immunodeficiency virus or acquired immune deficiency syndrome;

(4) Tourette's syndrome;

(5) amyotrophic lateral sclerosis;

(6) seizures, including those characteristic of epilepsy;

(7) severe and persistent muscle spasms, including those characteristic of multiple sclerosis;

(8) inflammatory bowel disease, including Crohn's disease;

(9) terminal illness, with a probable life expectancy of under one year, if the illness or its treatment produces one or more of the following:

(i) severe or chronic pain;

(ii) nausea or severe vomiting; or

(iii) cachexia or severe wasting; or

(10) any other medical condition or its treatment approved by the commissioner.

History: 2014 c 311 s 2; 2015 c 74 s 2; 2016 c 179 s 27



Section 152.23 — LIMITATIONS.

(a) Nothing in sections 152.22 to 152.37 permits any person to engage in and does not prevent the imposition of any civil, criminal, or other penalties for:

(1) undertaking any task under the influence of medical cannabis that would constitute negligence or professional malpractice;

(2) possessing or engaging in the use of medical cannabis:

(i) on a school bus or van;

(ii) on the grounds of any preschool or primary or secondary school;

(iii) in any correctional facility; or

(iv) on the grounds of any child care facility or home day care;

(3) vaporizing medical cannabis pursuant to section 152.22, subdivision 6:

(i) on any form of public transportation;

(ii) where the vapor would be inhaled by a nonpatient minor child; or

(iii) in any public place, including any indoor or outdoor area used by or open to the general public or a place of employment as defined under section 144.413, subdivision 1b; and

(4) operating, navigating, or being in actual physical control of any motor vehicle, aircraft, train, or motorboat, or working on transportation property, equipment, or facilities while under the influence of medical cannabis.

(b) Nothing in sections 152.22 to 152.37 require the medical assistance and MinnesotaCare programs to reimburse an enrollee or a provider for costs associated with the medical use of cannabis. Medical assistance and MinnesotaCare shall continue to provide coverage for all services related to treatment of an enrollee's qualifying medical condition if the service is covered under chapter 256B or 256L.

History: 2014 c 311 s 3



Section 152.24 — FEDERALLY APPROVED CLINICAL TRIALS.

The commissioner may prohibit enrollment of a patient in the registry program if the patient is simultaneously enrolled in a federally approved clinical trial for the treatment of a qualifying medical condition with medical cannabis. The commissioner shall provide information to all patients enrolled in the registry program on the existence of federally approved clinical trials for the treatment of the patient's qualifying medical condition with medical cannabis as an alternative to enrollment in the patient registry program.

History: 2014 c 311 s 4



Section 152.25 — COMMISSIONER DUTIES.

Subdivision 1. Medical cannabis manufacturer registration. (a) The commissioner shall register two in-state manufacturers for the production of all medical cannabis within the state by December 1, 2014, unless the commissioner obtains an adequate supply of federally sourced medical cannabis by August 1, 2014. The commissioner shall register new manufacturers or reregister the existing manufacturers by December 1 every two years, using the factors described in paragraph (c). The commissioner shall continue to accept applications after December 1, 2014, if two manufacturers that meet the qualifications set forth in this subdivision do not apply before December 1, 2014. The commissioner's determination that no manufacturer exists to fulfill the duties under sections 152.22 to 152.37 is subject to judicial review in Ramsey County District Court. Data submitted during the application process are private data on individuals or nonpublic data as defined in section 13.02 until the manufacturer is registered under this section. Data on a manufacturer that is registered are public data, unless the data are trade secret or security information under section 13.37.

(b) As a condition for registration, a manufacturer must agree to:

(1) begin supplying medical cannabis to patients by July 1, 2015; and

(2) comply with all requirements under sections 152.22 to 152.37.

(c) The commissioner shall consider the following factors when determining which manufacturer to register:

(1) the technical expertise of the manufacturer in cultivating medical cannabis and converting the medical cannabis into an acceptable delivery method under section 152.22, subdivision 6;

(2) the qualifications of the manufacturer's employees;

(3) the long-term financial stability of the manufacturer;

(4) the ability to provide appropriate security measures on the premises of the manufacturer;

(5) whether the manufacturer has demonstrated an ability to meet the medical cannabis production needs required by sections 152.22 to 152.37; and

(6) the manufacturer's projection and ongoing assessment of fees on patients with a qualifying medical condition.

(d) The commissioner shall require each medical cannabis manufacturer to contract with an independent laboratory to test medical cannabis produced by the manufacturer. The commissioner shall approve the laboratory chosen by each manufacturer and require that the laboratory report testing results to the manufacturer in a manner determined by the commissioner.

Subd. 2. Range of compounds and dosages; report. The commissioner shall review and publicly report the existing medical and scientific literature regarding the range of recommended dosages for each qualifying condition and the range of chemical compositions of any plant of the genus cannabis that will likely be medically beneficial for each of the qualifying medical conditions. The commissioner shall make this information available to patients with qualifying medical conditions beginning December 1, 2014, and update the information annually. The commissioner may consult with the independent laboratory under contract with the manufacturer or other experts in reporting the range of recommended dosages for each qualifying medical condition, the range of chemical compositions that will likely be medically beneficial, and any risks of noncannabis drug interactions. The commissioner shall consult with each manufacturer on an annual basis on medical cannabis offered by the manufacturer. The list of medical cannabis offered by a manufacturer shall be published on the Department of Health Web site.

Subd. 3. Deadlines. The commissioner shall adopt rules necessary for the manufacturer to begin distribution of medical cannabis to patients under the registry program by July 1, 2015, and have notice of proposed rules published in the State Register prior to January 1, 2015.

Subd. 4. Reports. (a) The commissioner shall provide regular updates to the task force and to the chairs and ranking minority members of the legislative committees with jurisdiction over health and human services, public safety, judiciary, and civil law on medical cannabis therapeutic research regarding any changes in federal law or regulatory restrictions regarding the use of medical cannabis.

(b) The commissioner may submit medical research based on the data collected under sections 152.22 to 152.37 to any federal agency with regulatory or enforcement authority over medical cannabis to demonstrate the effectiveness of medical cannabis for treating a qualifying medical condition.

History: 2014 c 311 s 5; 2015 c 74 s 3; 2016 c 179 s 28,29



Section 152.26 — RULEMAKING.

The commissioner may adopt rules to implement sections 152.22 to 152.37. Rules for which notice is published in the State Register before January 1, 2015, may be adopted using the process in section 14.389.

History: 2014 c 311 s 6



Section 152.261 — RULES; ADVERSE INCIDENTS.

(a) The commissioner of health shall adopt rules to establish requirements for reporting incidents when individuals who are not authorized to possess medical cannabis under Minnesota Statutes, sections 152.22 to 152.37, are found in possession of medical cannabis. The rules must identify professionals required to report, the information they are required to report, and actions the reporter must take to secure the medical cannabis.

(b) The commissioner of health shall adopt rules to establish requirements for law enforcement officials and health care professionals to report incidents involving an overdose of medical cannabis to the commissioner of health.

(c) Rules must include the method by which the commissioner will collect and tabulate reports of unauthorized possession and overdose.

History: 2014 c 311 s 19



Section 152.27 — PATIENT REGISTRY PROGRAM ESTABLISHED.

Subdivision 1. Patient registry program; establishment. (a) The commissioner shall establish a patient registry program to evaluate data on patient demographics, effective treatment options, clinical outcomes, and quality-of-life outcomes for the purpose of reporting on the benefits, risks, and outcomes regarding patients with a qualifying medical condition engaged in the therapeutic use of medical cannabis.

(b) The establishment of the registry program shall not be construed or interpreted to condone or promote the illicit recreational use of marijuana.

Subd. 2. Commissioner duties. (a) The commissioner shall:

(1) give notice of the program to health care practitioners in the state who are eligible to serve as health care practitioners and explain the purposes and requirements of the program;

(2) allow each health care practitioner who meets or agrees to meet the program's requirements and who requests to participate, to be included in the registry program to collect data for the patient registry;

(3) provide explanatory information and assistance to each health care practitioner in understanding the nature of therapeutic use of medical cannabis within program requirements;

(4) create and provide a certification to be used by a health care practitioner for the practitioner to certify whether a patient has been diagnosed with a qualifying medical condition and include in the certification an option for the practitioner to certify whether the patient, in the health care practitioner's medical opinion, is developmentally or physically disabled and, as a result of that disability, the patient is unable to self-administer medication or acquire medical cannabis from a distribution facility;

(5) supervise the participation of the health care practitioner in conducting patient treatment and health records reporting in a manner that ensures stringent security and record-keeping requirements and that prevents the unauthorized release of private data on individuals as defined by section 13.02;

(6) develop safety criteria for patients with a qualifying medical condition as a requirement of the patient's participation in the program, to prevent the patient from undertaking any task under the influence of medical cannabis that would constitute negligence or professional malpractice on the part of the patient; and

(7) conduct research and studies based on data from health records submitted to the registry program and submit reports on intermediate or final research results to the legislature and major scientific journals. The commissioner may contract with a third party to complete the requirements of this clause. Any reports submitted must comply with section 152.28, subdivision 2.

(b) If the commissioner wishes to add a delivery method under section 152.22, subdivision 6, or a qualifying medical condition under section 152.22, subdivision 14, the commissioner must notify the chairs and ranking minority members of the legislative policy committees having jurisdiction over health and public safety of the addition and the reasons for its addition, including any written comments received by the commissioner from the public and any guidance received from the task force on medical cannabis research, by January 15 of the year in which the commissioner wishes to make the change. The change shall be effective on August 1 of that year, unless the legislature by law provides otherwise.

Subd. 3. Patient application. (a) The commissioner shall develop a patient application for enrollment into the registry program. The application shall be available to the patient and given to health care practitioners in the state who are eligible to serve as health care practitioners. The application must include:

(1) the name, mailing address, and date of birth of the patient;

(2) the name, mailing address, and telephone number of the patient's health care practitioner;

(3) the name, mailing address, and date of birth of the patient's designated caregiver, if any, or the patient's parent or legal guardian if the parent or legal guardian will be acting as a caregiver;

(4) a copy of the certification from the patient's health care practitioner that is dated within 90 days prior to submitting the application which certifies that the patient has been diagnosed with a qualifying medical condition and, if applicable, that, in the health care practitioner's medical opinion, the patient is developmentally or physically disabled and, as a result of that disability, the patient is unable to self-administer medication or acquire medical cannabis from a distribution facility; and

(5) all other signed affidavits and enrollment forms required by the commissioner under sections 152.22 to 152.37, including, but not limited to, the disclosure form required under paragraph (c).

(b) The commissioner shall require a patient to resubmit a copy of the certification from the patient's health care practitioner on a yearly basis and shall require that the recertification be dated within 90 days of submission.

(c) The commissioner shall develop a disclosure form and require, as a condition of enrollment, all patients to sign a copy of the disclosure. The disclosure must include:

(1) a statement that, notwithstanding any law to the contrary, the commissioner, or an employee of any state agency, may not be held civilly or criminally liable for any injury, loss of property, personal injury, or death caused by any act or omission while acting within the scope of office or employment under sections 152.22 to 152.37; and

(2) the patient's acknowledgement that enrollment in the patient registry program is conditional on the patient's agreement to meet all of the requirements of sections 152.22 to 152.37.

Subd. 4. Registered designated caregiver. (a) The commissioner shall register a designated caregiver for a patient if the patient's health care practitioner has certified that the patient, in the health care practitioner's medical opinion, is developmentally or physically disabled and, as a result of that disability, the patient is unable to self-administer medication or acquire medical cannabis from a distribution facility and the caregiver has agreed, in writing, to be the patient's designated caregiver. As a condition of registration as a designated caregiver, the commissioner shall require the person to:

(1) be at least 21 years of age;

(2) agree to only possess any medical cannabis for purposes of assisting the patient; and

(3) agree that if the application is approved, the person will not be a registered designated caregiver for more than one patient, unless the patients reside in the same residence.

(b) The commissioner shall conduct a criminal background check on the designated caregiver prior to registration to ensure that the person does not have a conviction for a disqualifying felony offense. Any cost of the background check shall be paid by the person seeking registration as a designated caregiver.

Subd. 5. Parents or legal guardians. A parent or legal guardian of a patient may act as the caregiver to the patient without having to register as a designated caregiver. The parent or legal guardian shall follow all of the requirements of parents and legal guardians listed in sections 152.22 to 152.37. Nothing in sections 152.22 to 152.37 limits any legal authority a parent or legal guardian may have for the patient under any other law.

Subd. 6. Patient enrollment. (a) After receipt of a patient's application, application fees, and signed disclosure, the commissioner shall enroll the patient in the registry program and issue the patient and patient's registered designated caregiver or parent or legal guardian, if applicable, a registry verification. The commissioner shall approve or deny a patient's application for participation in the registry program within 30 days after the commissioner receives the patient's application and application fee. The commissioner may approve applications up to 60 days after the receipt of a patient's application and application fees until January 1, 2016. A patient's enrollment in the registry program shall only be denied if the patient:

(1) does not have certification from a health care practitioner that the patient has been diagnosed with a qualifying medical condition;

(2) has not signed and returned the disclosure form required under subdivision 3, paragraph (c), to the commissioner;

(3) does not provide the information required;

(4) has previously been removed from the registry program for violations of section 152.30 or 152.33; or

(5) provides false information.

(b) The commissioner shall give written notice to a patient of the reason for denying enrollment in the registry program.

(c) Denial of enrollment into the registry program is considered a final decision of the commissioner and is subject to judicial review under the Administrative Procedure Act pursuant to chapter 14.

(d) A patient's enrollment in the registry program may only be revoked upon the death of the patient or if a patient violates a requirement under section 152.30 or 152.33.

(e) The commissioner shall develop a registry verification to provide to the patient, the health care practitioner identified in the patient's application, and to the manufacturer. The registry verification shall include:

(1) the patient's name and date of birth;

(2) the patient registry number assigned to the patient;

(3) the patient's qualifying medical condition as provided by the patient's health care practitioner in the certification; and

(4) the name and date of birth of the patient's registered designated caregiver, if any, or the name of the patient's parent or legal guardian if the parent or legal guardian will be acting as a caregiver.

Subd. 7. Notice requirements. Patients and registered designated caregivers shall notify the commissioner of any address or name change within 30 days of the change having occurred. A patient or registered designated caregiver is subject to a $100 fine for failure to notify the commissioner of the change.

History: 2014 c 311 s 7; 2015 c 74 s 4



Section 152.28 — HEALTH CARE PRACTITIONER DUTIES.

Subdivision 1. Health care practitioner duties. (a) Prior to a patient's enrollment in the registry program, a health care practitioner shall:

(1) determine, in the health care practitioner's medical judgment, whether a patient suffers from a qualifying medical condition, and, if so determined, provide the patient with a certification of that diagnosis;

(2) determine whether a patient is developmentally or physically disabled and, as a result of that disability, the patient is unable to self-administer medication or acquire medical cannabis from a distribution facility, and, if so determined, include that determination on the patient's certification of diagnosis;

(3) advise patients, registered designated caregivers, and parents or legal guardians who are acting as caregivers of the existence of any nonprofit patient support groups or organizations;

(4) provide explanatory information from the commissioner to patients with qualifying medical conditions, including disclosure to all patients about the experimental nature of therapeutic use of medical cannabis; the possible risks, benefits, and side effects of the proposed treatment; the application and other materials from the commissioner; and provide patients with the Tennessen warning as required by section 13.04, subdivision 2; and

(5) agree to continue treatment of the patient's qualifying medical condition and report medical findings to the commissioner.

(b) Upon notification from the commissioner of the patient's enrollment in the registry program, the health care practitioner shall:

(1) participate in the patient registry reporting system under the guidance and supervision of the commissioner;

(2) report health records of the patient throughout the ongoing treatment of the patient to the commissioner in a manner determined by the commissioner and in accordance with subdivision 2;

(3) determine, on a yearly basis, if the patient continues to suffer from a qualifying medical condition and, if so, issue the patient a new certification of that diagnosis; and

(4) otherwise comply with all requirements developed by the commissioner.

(c) Nothing in this section requires a health care practitioner to participate in the registry program.

Subd. 2. Data. Data collected on patients by a health care practitioner and reported to the patient registry are health records under section 144.291, and are private data on individuals under section 13.02, but may be used or reported in an aggregated, nonidentifiable form as part of a scientific, peer-reviewed publication of research conducted under section 152.25 or in the creation of summary data, as defined in section 13.02, subdivision 19.

History: 2014 c 311 s 8



Section 152.29 — MANUFACTURER OF MEDICAL CANNABIS DUTIES.

Subdivision 1. Manufacturer; requirements. (a) A manufacturer shall operate four distribution facilities, which may include the manufacturer's single location for cultivation, harvesting, manufacturing, packaging, and processing but is not required to include that location. A manufacturer is required to begin distribution of medical cannabis from at least one distribution facility by July 1, 2015. All distribution facilities must be operational and begin distribution of medical cannabis by July 1, 2016. The distribution facilities shall be located based on geographical need throughout the state to improve patient access. A manufacturer shall disclose the proposed locations for the distribution facilities to the commissioner during the registration process. A manufacturer shall operate only one location where all cultivation, harvesting, manufacturing, packaging, and processing shall be conducted. Any additional distribution facilities may dispense medical cannabis and medical cannabis products but may not contain any medical cannabis in a form other than those forms allowed under section 152.22, subdivision 6, and the manufacturer shall not conduct any cultivation, harvesting, manufacturing, packaging, or processing at an additional distribution facility site. Any distribution facility operated by the manufacturer is subject to all of the requirements applying to the manufacturer under sections 152.22 to 152.37, including, but not limited to, security and distribution requirements.

(b) A medical cannabis manufacturer shall contract with a laboratory approved by the commissioner, subject to any additional requirements set by the commissioner, for purposes of testing medical cannabis manufactured by the medical cannabis manufacturer as to content, contamination, and consistency to verify the medical cannabis meets the requirements of section 152.22, subdivision 6. The cost of laboratory testing shall be paid by the manufacturer.

(c) The operating documents of a manufacturer must include:

(1) procedures for the oversight of the manufacturer and procedures to ensure accurate record keeping; and

(2) procedures for the implementation of appropriate security measures to deter and prevent the theft of medical cannabis and unauthorized entrance into areas containing medical cannabis.

(d) A manufacturer shall implement security requirements, including requirements for protection of each location by a fully operational security alarm system, facility access controls, perimeter intrusion detection systems, and a personnel identification system.

(e) A manufacturer shall not share office space with, refer patients to a health care practitioner, or have any financial relationship with a health care practitioner.

(f) A manufacturer shall not permit any person to consume medical cannabis on the property of the manufacturer.

(g) A manufacturer is subject to reasonable inspection by the commissioner.

(h) For purposes of sections 152.22 to 152.37, a medical cannabis manufacturer is not subject to the Board of Pharmacy licensure or regulatory requirements under chapter 151.

(i) A medical cannabis manufacturer may not employ any person who is under 21 years of age or who has been convicted of a disqualifying felony offense. An employee of a medical cannabis manufacturer must submit a completed criminal history records check consent form, a full set of classifiable fingerprints, and the required fees for submission to the Bureau of Criminal Apprehension before an employee may begin working with the manufacturer. The bureau must conduct a Minnesota criminal history records check and the superintendent is authorized to exchange the fingerprints with the Federal Bureau of Investigation to obtain the applicant's national criminal history record information. The bureau shall return the results of the Minnesota and federal criminal history records checks to the commissioner.

(j) A manufacturer may not operate in any location, whether for distribution or cultivation, harvesting, manufacturing, packaging, or processing, within 1,000 feet of a public or private school existing before the date of the manufacturer's registration with the commissioner.

(k) A manufacturer shall comply with reasonable restrictions set by the commissioner relating to signage, marketing, display, and advertising of medical cannabis.

Subd. 2. Manufacturer; production. (a) A manufacturer of medical cannabis shall provide a reliable and ongoing supply of all medical cannabis needed for the registry program.

(b) All cultivation, harvesting, manufacturing, packaging, and processing of medical cannabis must take place in an enclosed, locked facility at a physical address provided to the commissioner during the registration process.

(c) A manufacturer must process and prepare any medical cannabis plant material into a form allowable under section 152.22, subdivision 6, prior to distribution of any medical cannabis.

Subd. 3. Manufacturer; distribution. (a) A manufacturer shall require that employees licensed as pharmacists pursuant to chapter 151 be the only employees to give final approval for the distribution of medical cannabis to a patient.

(b) A manufacturer may dispense medical cannabis products, whether or not the products have been manufactured by the manufacturer, but is not required to dispense medical cannabis products.

(c) Prior to distribution of any medical cannabis, the manufacturer shall:

(1) verify that the manufacturer has received the registry verification from the commissioner for that individual patient;

(2) verify that the person requesting the distribution of medical cannabis is the patient, the patient's registered designated caregiver, or the patient's parent or legal guardian listed in the registry verification using the procedures described in section 152.11, subdivision 2d;

(3) assign a tracking number to any medical cannabis distributed from the manufacturer;

(4) ensure that any employee of the manufacturer licensed as a pharmacist pursuant to chapter 151 has consulted with the patient to determine the proper dosage for the individual patient after reviewing the ranges of chemical compositions of the medical cannabis and the ranges of proper dosages reported by the commissioner. For purposes of this clause, a consultation may be conducted remotely using a videoconference, so long as the employee providing the consultation is able to confirm the identity of the patient, the consultation occurs while the patient is at a distribution facility, and the consultation adheres to patient privacy requirements that apply to health care services delivered through telemedicine;

(5) properly package medical cannabis in compliance with the United States Poison Prevention Packing Act regarding child-resistant packaging and exemptions for packaging for elderly patients, and label distributed medical cannabis with a list of all active ingredients and individually identifying information, including:

(i) the patient's name and date of birth;

(ii) the name and date of birth of the patient's registered designated caregiver or, if listed on the registry verification, the name of the patient's parent or legal guardian, if applicable;

(iii) the patient's registry identification number;

(iv) the chemical composition of the medical cannabis; and

(v) the dosage; and

(6) ensure that the medical cannabis distributed contains a maximum of a 30-day supply of the dosage determined for that patient.

(d) A manufacturer shall require any employee of the manufacturer who is transporting medical cannabis or medical cannabis products to a distribution facility to carry identification showing that the person is an employee of the manufacturer.

Subd. 3a. Transportation of medical cannabis; staffing. A medical cannabis manufacturer may staff a transport motor vehicle with only one employee if the medical cannabis manufacturer is transporting medical cannabis to either a certified laboratory for the purpose of testing or a facility for the purpose of disposal. If the medical cannabis manufacturer is transporting medical cannabis for any other purpose or destination, the transport motor vehicle must be staffed with a minimum of two employees as required by rules adopted by the commissioner.

Subd. 4. Report. Each manufacturer shall report to the commissioner on a monthly basis the following information on each individual patient for the month prior to the report:

(1) the amount and dosages of medical cannabis distributed;

(2) the chemical composition of the medical cannabis; and

(3) the tracking number assigned to any medical cannabis distributed.

History: 2014 c 311 s 9; 2015 c 74 s 5; 2016 c 179 s 30,31



Section 152.30 — PATIENT DUTIES.

(a) A patient shall apply to the commissioner for enrollment in the registry program by submitting an application as required in section 152.27 and an annual registration fee as determined under section 152.35.

(b) As a condition of continued enrollment, patients shall agree to:

(1) continue to receive regularly scheduled treatment for their qualifying medical condition from their health care practitioner; and

(2) report changes in their qualifying medical condition to their health care practitioner.

(c) A patient shall only receive medical cannabis from a registered manufacturer but is not required to receive medical cannabis products from only a registered manufacturer.

History: 2014 c 311 s 10



Section 152.31 — DATA PRACTICES.

(a) Government data in patient files maintained by the commissioner and the health care practitioner, and data submitted to or by a medical cannabis manufacturer, are private data on individuals, as defined in section 13.02, subdivision 12, or nonpublic data, as defined in section 13.02, subdivision 9, but may be used for purposes of complying with chapter 13 and complying with a request from the legislative auditor or the state auditor in the performance of official duties. The provisions of section 13.05, subdivision 11, apply to a registration agreement entered between the commissioner and a medical cannabis manufacturer under section 152.25.

(b) Not public data maintained by the commissioner may not be used for any purpose not provided for in sections 152.22 to 152.37, and may not be combined or linked in any manner with any other list, dataset, or database.

History: 2014 c 311 s 11



Section 152.32 — PROTECTIONS FOR REGISTRY PROGRAM PARTICIPATION.

Subdivision 1. Presumption. (a) There is a presumption that a patient enrolled in the registry program under sections 152.22 to 152.37 is engaged in the authorized use of medical cannabis.

(b) The presumption may be rebutted by evidence that conduct related to use of medical cannabis was not for the purpose of treating or alleviating the patient's qualifying medical condition or symptoms associated with the patient's qualifying medical condition.

Subd. 2. Criminal and civil protections. (a) Subject to section 152.23, the following are not violations under this chapter:

(1) use or possession of medical cannabis or medical cannabis products by a patient enrolled in the registry program, or possession by a registered designated caregiver or the parent or legal guardian of a patient if the parent or legal guardian is listed on the registry verification;

(2) possession, dosage determination, or sale of medical cannabis or medical cannabis products by a medical cannabis manufacturer, employees of a manufacturer, a laboratory conducting testing on medical cannabis, or employees of the laboratory; and

(3) possession of medical cannabis or medical cannabis products by any person while carrying out the duties required under sections 152.22 to 152.37.

(b) Medical cannabis obtained and distributed pursuant to sections 152.22 to 152.37 and associated property is not subject to forfeiture under sections 609.531 to 609.5316.

(c) The commissioner, the commissioner's staff, the commissioner's agents or contractors, and any health care practitioner are not subject to any civil or disciplinary penalties by the Board of Medical Practice, the Board of Nursing, or by any business, occupational, or professional licensing board or entity, solely for the participation in the registry program under sections 152.22 to 152.37. A pharmacist licensed under chapter 151 is not subject to any civil or disciplinary penalties by the Board of Pharmacy when acting in accordance with the provisions of sections 152.22 to 152.37. Nothing in this section affects a professional licensing board from taking action in response to violations of any other section of law.

(d) Notwithstanding any law to the contrary, the commissioner, the governor of Minnesota, or an employee of any state agency may not be held civilly or criminally liable for any injury, loss of property, personal injury, or death caused by any act or omission while acting within the scope of office or employment under sections 152.22 to 152.37.

(e) Federal, state, and local law enforcement authorities are prohibited from accessing the patient registry under sections 152.22 to 152.37 except when acting pursuant to a valid search warrant.

(f) Notwithstanding any law to the contrary, neither the commissioner nor a public employee may release data or information about an individual contained in any report, document, or registry created under sections 152.22 to 152.37 or any information obtained about a patient participating in the program, except as provided in sections 152.22 to 152.37.

(g) No information contained in a report, document, or registry or obtained from a patient under sections 152.22 to 152.37 may be admitted as evidence in a criminal proceeding unless independently obtained or in connection with a proceeding involving a violation of sections 152.22 to 152.37.

(h) Notwithstanding section 13.09, any person who violates paragraph (e) or (f) is guilty of a gross misdemeanor.

(i) An attorney may not be subject to disciplinary action by the Minnesota Supreme Court or professional responsibility board for providing legal assistance to prospective or registered manufacturers or others related to activity that is no longer subject to criminal penalties under state law pursuant to sections 152.22 to 152.37.

(j) Possession of a registry verification or application for enrollment in the program by a person entitled to possess or apply for enrollment in the registry program does not constitute probable cause or reasonable suspicion, nor shall it be used to support a search of the person or property of the person possessing or applying for the registry verification, or otherwise subject the person or property of the person to inspection by any governmental agency.

Subd. 3. Discrimination prohibited. (a) No school or landlord may refuse to enroll or lease to and may not otherwise penalize a person solely for the person's status as a patient enrolled in the registry program under sections 152.22 to 152.37, unless failing to do so would violate federal law or regulations or cause the school or landlord to lose a monetary or licensing-related benefit under federal law or regulations.

(b) For the purposes of medical care, including organ transplants, a registry program enrollee's use of medical cannabis under sections 152.22 to 152.37 is considered the equivalent of the authorized use of any other medication used at the discretion of a physician and does not constitute the use of an illicit substance or otherwise disqualify a patient from needed medical care.

(c) Unless a failure to do so would violate federal law or regulations or cause an employer to lose a monetary or licensing-related benefit under federal law or regulations, an employer may not discriminate against a person in hiring, termination, or any term or condition of employment, or otherwise penalize a person, if the discrimination is based upon either of the following:

(1) the person's status as a patient enrolled in the registry program under sections 152.22 to 152.37; or

(2) a patient's positive drug test for cannabis components or metabolites, unless the patient used, possessed, or was impaired by medical cannabis on the premises of the place of employment or during the hours of employment.

(d) An employee who is required to undergo employer drug testing pursuant to section 181.953 may present verification of enrollment in the patient registry as part of the employee's explanation under section 181.953, subdivision 6.

(e) A person shall not be denied custody of a minor child or visitation rights or parenting time with a minor child solely based on the person's status as a patient enrolled in the registry program under sections 152.22 to 152.37. There shall be no presumption of neglect or child endangerment for conduct allowed under sections 152.22 to 152.37, unless the person's behavior is such that it creates an unreasonable danger to the safety of the minor as established by clear and convincing evidence.

History: 2014 c 311 s 12



Section 152.33 — VIOLATIONS.

Subdivision 1. Intentional diversion; criminal penalty. In addition to any other applicable penalty in law, a manufacturer or an agent of a manufacturer who intentionally transfers medical cannabis to a person other than a patient, a registered designated caregiver or, if listed on the registry verification, a parent or legal guardian of a patient is guilty of a felony punishable by imprisonment for not more than two years or by payment of a fine of not more than $3,000, or both. A person convicted under this subdivision may not continue to be affiliated with the manufacturer and is disqualified from further participation under sections 152.22 to 152.37.

Subd. 2. Diversion by patient, registered designated caregiver, or parent; criminal penalty. In addition to any other applicable penalty in law, a patient, registered designated caregiver or, if listed on the registry verification, a parent or legal guardian of a patient who intentionally sells or otherwise transfers medical cannabis to a person other than a patient, designated registered caregiver or, if listed on the registry verification, a parent or legal guardian of a patient is guilty of a felony punishable by imprisonment for not more than two years or by payment of a fine of not more than $3,000, or both.

Subd. 3. False statement; criminal penalty. A person who intentionally makes a false statement to a law enforcement official about any fact or circumstance relating to the medical use of cannabis to avoid arrest or prosecution is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or by payment of a fine of not more than $1,000, or both. The penalty is in addition to any other penalties that may apply for making a false statement or for the possession, cultivation, or sale of cannabis not protected by sections 152.22 to 152.37. If a person convicted of violating this subdivision is a patient or a registered designated caregiver, the person is disqualified from further participation under sections 152.22 to 152.37.

Subd. 4. Submission of false records; criminal penalty. A person who knowingly submits false records or documentation required by the commissioner to register as a manufacturer of medical cannabis under sections 152.22 to 152.37 is guilty of a felony and may be sentenced to imprisonment for not more than two years or by payment of a fine of not more than $3,000, or both.

Subd. 5. Violation by health care practitioner; criminal penalty. A health care practitioner who knowingly refers patients to a manufacturer or to a designated caregiver, who advertises as a manufacturer, or who issues certifications while holding a financial interest in a manufacturer is guilty of a misdemeanor and may be sentenced to imprisonment for not more than 90 days or by payment of a fine of not more than $1,000, or both.

Subd. 6. Other violations; civil penalty. A manufacturer shall be fined up to $1,000 for any violation of sections 152.22 to 152.37, or the regulations issued pursuant to them, where no penalty has been specified. This penalty is in addition to any other applicable penalties in law.

History: 2014 c 311 s 13



Section 152.34 — HEALTH CARE FACILITIES.

(a) Health care facilities licensed under chapter 144A, boarding care homes licensed under section 144.50, assisted living facilities, and facilities owned, controlled, managed, or under common control with hospitals licensed under chapter 144, may adopt reasonable restrictions on the use of medical cannabis by a patient enrolled in the registry program who resides at or is actively receiving treatment or care at the facility. The restrictions may include a provision that the facility will not store or maintain the patient's supply of medical cannabis, that the facility is not responsible for providing the medical cannabis for patients, and that medical cannabis be used only in a place specified by the facility.

(b) Any employee or agent of a facility listed in this section or a person licensed under chapter 144E is not subject to violations under this chapter for possession of medical cannabis while carrying out employment duties, including providing or supervising care to a registered patient, or distribution of medical cannabis to a registered patient who resides at or is actively receiving treatment or care at the facility with which the employee or agent is affiliated. Nothing in this section shall require the facilities to adopt such restrictions and no facility shall unreasonably limit a patient's access to or use of medical cannabis to the extent that use is authorized by the patient under sections 152.22 to 152.37.

History: 2014 c 311 s 14; 2015 c 74 s 6



Section 152.35 — FEES; DEPOSIT OF REVENUE.

(a) The commissioner shall collect an enrollment fee of $200 from patients enrolled under this section. If the patient attests to receiving Social Security disability, Supplemental Security Insurance payments, or being enrolled in medical assistance or MinnesotaCare, then the fee shall be $50. The fees shall be payable annually and are due on the anniversary date of the patient's enrollment. The fee amount shall be deposited in the state treasury and credited to the state government special revenue fund.

(b) The commissioner shall collect an application fee of $20,000 from each entity submitting an application for registration as a medical cannabis manufacturer. Revenue from the fee shall be deposited in the state treasury and credited to the state government special revenue fund.

(c) The commissioner shall establish and collect an annual fee from a medical cannabis manufacturer equal to the cost of regulating and inspecting the manufacturer in that year. Revenue from the fee amount shall be deposited in the state treasury and credited to the state government special revenue fund.

(d) A medical cannabis manufacturer may charge patients enrolled in the registry program a reasonable fee for costs associated with the operations of the manufacturer. The manufacturer may establish a sliding scale of patient fees based upon a patient's household income and may accept private donations to reduce patient fees.

History: 2014 c 311 s 15



Section 152.36 — IMPACT ASSESSMENT OF MEDICAL CANNABIS THERAPEUTIC RESEARCH.

Subdivision 1. Task force on medical cannabis therapeutic research. (a) A 23-member task force on medical cannabis therapeutic research is created to conduct an impact assessment of medical cannabis therapeutic research. The task force shall consist of the following members:

(1) two members of the house of representatives, one selected by the speaker of the house, the other selected by the minority leader;

(2) two members of the senate, one selected by the majority leader, the other selected by the minority leader;

(3) four members representing consumers or patients enrolled in the registry program, including at least two parents of patients under age 18;

(4) four members representing health care providers, including one licensed pharmacist;

(5) four members representing law enforcement, one from the Minnesota Chiefs of Police Association, one from the Minnesota Sheriff's Association, one from the Minnesota Police and Peace Officers Association, and one from the Minnesota County Attorneys Association;

(6) four members representing substance use disorder treatment providers; and

(7) the commissioners of health, human services, and public safety.

(b) Task force members listed under paragraph (a), clauses (3), (4), (5), and (6), shall be appointed by the governor under the appointment process in section 15.0597. Members shall serve on the task force at the pleasure of the appointing authority. All members must be appointed by July 15, 2014, and the commissioner of health shall convene the first meeting of the task force by August 1, 2014.

(c) There shall be two cochairs of the task force chosen from the members listed under paragraph (a). One cochair shall be selected by the speaker of the house and the other cochair shall be selected by the majority leader of the senate. The authority to convene meetings shall alternate between the cochairs.

(d) Members of the task force other than those in paragraph (a), clauses (1), (2), and (7), shall receive expenses as provided in section 15.059, subdivision 6.

Subd. 1a. Administration. The commissioner of health shall provide administrative and technical support to the task force.

Subd. 2. Impact assessment. The task force shall hold hearings to evaluate the impact of the use of medical cannabis and Minnesota's activities involving medical cannabis, including, but not limited to:

(1) program design and implementation;

(2) the impact on the health care provider community;

(3) patient experiences;

(4) the impact on the incidence of substance abuse;

(5) access to and quality of medical cannabis and medical cannabis products;

(6) the impact on law enforcement and prosecutions;

(7) public awareness and perception; and

(8) any unintended consequences.

Subd. 3. Cost assessment. By January 15 of each year, beginning January 15, 2015, and ending January 15, 2019, the commissioners of state departments impacted by the medical cannabis therapeutic research study shall report to the cochairs of the task force on the costs incurred by each department on implementing sections 152.22 to 152.37. The reports must compare actual costs to the estimated costs of implementing these sections and must be submitted to the task force on medical cannabis therapeutic research.

Subd. 4. Reports to the legislature. (a) The cochairs of the task force shall submit the following reports to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over health and human services, public safety, judiciary, and civil law:

(1) by February 1, 2015, a report on the design and implementation of the registry program; and every two years thereafter, a complete impact assessment report; and

(2) upon receipt of a cost assessment from a commissioner of a state agency, the completed cost assessment.

(b) The task force may make recommendations to the legislature on whether to add or remove conditions from the list of qualifying medical conditions.

Subd. 5. No expiration. The task force on medical cannabis therapeutic research does not expire.

History: 2014 c 311 s 16; 2016 c 179 s 32,33



Section 152.37 — FINANCIAL EXAMINATIONS; PRICING REVIEWS.

Subdivision 1. Financial records. A medical cannabis manufacturer shall maintain detailed financial records in a manner and format approved by the commissioner, and shall keep all records updated and accessible to the commissioner when requested.

Subd. 2. Certified annual audit. A medical cannabis manufacturer shall submit the results of an annual certified financial audit to the commissioner no later than May 1 of each year for the calendar year beginning January 2015. The annual audit shall be conducted by an independent certified public accountant and the costs of the audit are the responsibility of the medical cannabis manufacturer. Results of the audit shall be provided to the medical cannabis manufacturer and the commissioner. The commissioner may also require another audit of the medical cannabis manufacturer by a certified public accountant chosen by the commissioner with the costs of the audit paid by the medical cannabis manufacturer.

Subd. 3. Power to examine. (a) The commissioner or designee may examine the business affairs and conditions of any medical cannabis manufacturer, including but not limited to a review of the financing, budgets, revenues, sales, and pricing.

(b) An examination may cover the medical cannabis manufacturer's business affairs, practices, and conditions including but not limited to a review of the financing, budgets, revenues, sales, and pricing. The commissioner shall determine the nature and scope of each examination and in doing so shall take into account all available relevant factors concerning the financial and business affairs, practices, and conditions of the examinee. The costs incurred by the department in conducting an examination shall be paid for by the medical cannabis manufacturer.

(c) When making an examination under this section, the commissioner may retain attorneys, appraisers, independent economists, independent certified public accountants, or other professionals and specialists as designees. A certified public accountant retained by the commissioner may not be the same certified public accountant providing the certified annual audit in subdivision 2.

(d) The commissioner shall make a report of an examination conducted under this section and provide a copy to the medical cannabis manufacturer. The commissioner shall then post a copy of the report on the department's Web site. All working papers, recorded information, documents, and copies produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination, other than the information contained in any commissioner official report, made under this section are private data on individuals or nonpublic data, as defined in section 13.02.

History: 2014 c 311 s 17; 2015 c 74 s 10






Chapter 152A — INSTITUTE FOR ADDICTION AND STRESS RESEARCH



Chapter 153 — PODIATRY

Section 153.01 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of this chapter, shall be given the meanings subjoined to them.

Subd. 2. Podiatric medicine. "Podiatric medicine" means the diagnosis or medical, mechanical, or surgical treatment of the ailments of the human hand, foot, ankle, and the soft tissue of the lower leg distal to the tibial tuberosity. Medical or surgical treatment includes partial foot amputation and excludes amputation of the hand or fingers. Use of local anesthetics is within the scope of medical and surgical management in patient care. Use of anesthetics, other than local, is excluded, except as provided in section 153.26. Podiatric medicine includes the prescribing or recommending of appliances, devices, or shoes for the correction or relief of foot ailments. Podiatric medicine includes the prescribing or administering of any drugs or medications necessary or helpful to the practice of podiatric medicine as defined by this subdivision. For a podiatrist who has completed a residency, podiatric medicine includes the performance of all or part of the medical history and physical examination for the purpose of hospital admission for podiatric management or preoperative podiatric surgery.

Subd. 3. Board. "Board" means the Board of Podiatric Medicine of the state of Minnesota.

Subd. 4. [Repealed, 1987 c 108 s 17]

History: (5769, 5783) 1917 c 382 s 2,16; 1935 c 266 s 1; 1957 c 192 s 1; 1959 c 70 s 1; 1961 c 369 s 2; 1973 c 693 s 19; 1975 c 271 s 6; 1987 c 108 s 1,2; 1990 c 540 s 1; 2004 c 279 art 8 s 1



Section 153.02 — BOARD OF PODIATRIC MEDICINE.

The governor shall appoint a Board of Podiatric Medicine consisting of two public members as defined by section 214.02 and five resident podiatrists. The podiatrists must each hold a degree of doctor of podiatric medicine and be licensed to practice podiatric medicine under this chapter. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions related to board operations shall be as provided in chapter 214.

The board shall elect from among its members a president and a secretary-treasurer. The board may adopt rules as necessary to carry out the purposes of this chapter. The members of the board may administer oaths and take testimony as to matters pertaining to the duties of the board. Four members of the board shall constitute a quorum for the transaction of business. The board shall have a common seal, which shall be kept by the executive director.

History: (5770) 1917 c 382 s 3; 1961 c 369 s 1; 1973 c 638 s 31; 1975 c 136 s 32; 1975 c 271 s 6; 1976 c 222 s 96; 1976 c 239 s 59; 1987 c 108 s 3; 1991 c 199 art 1 s 46



Section 153.03 — EXPENSES.

The expenses of administering Laws 1987, chapter 108, sections 1 to 16, shall be paid from the appropriations made to the board.

History: (5771) 1917 c 382 s 4; Ex1933 c 27 s 1; 1935 c 266 s 2; 1939 c 160 s 1; 1973 c 638 s 32; 1975 c 136 s 33; 1976 c 222 s 97; 1987 c 108 s 4



Section 153.16 — LICENSURE.

Subdivision 1. License requirements. The board shall issue a license to practice podiatric medicine to a person who meets the following requirements:

(a) The applicant for a license shall file a written notarized application on forms provided by the board, showing to the board's satisfaction that the applicant is of good moral character and satisfies the requirements of this section.

(b) The applicant shall present evidence satisfactory to the board of being a graduate of a podiatric medical school approved by the board based upon its faculty, curriculum, facilities, accreditation by a recognized national accrediting organization approved by the board, and other relevant factors.

(c) The applicant must have received a passing score on each part of the national board examinations, parts one and two, prepared and graded by the National Board of Podiatric Medical Examiners. The passing score for each part of the national board examinations, parts one and two, is as defined by the National Board of Podiatric Medical Examiners.

(d) Applicants graduating after 1986 from a podiatric medical school shall present evidence of successful completion of a residency program approved by a national accrediting podiatric medicine organization.

(e) The applicant shall appear in person before the board or its designated representative to show that the applicant satisfies the requirements of this section, including knowledge of laws, rules, and ethics pertaining to the practice of podiatric medicine. The board may establish as internal operating procedures the procedures or requirements for the applicant's personal presentation. Upon completion of all other application requirements, a doctor of podiatric medicine applying for a temporary military license has six months in which to comply with this subdivision.

(f) The applicant shall pay a fee established by the board by rule. The fee shall not be refunded.

(g) The applicant must not have engaged in conduct warranting disciplinary action against a licensee. If the applicant does not satisfy the requirements of this paragraph, the board may refuse to issue a license unless it determines that the public will be protected through issuance of a license with conditions and limitations the board considers appropriate.

(h) Upon payment of a fee as the board may require, an applicant who fails to pass an examination and is refused a license is entitled to reexamination within one year of the board's refusal to issue the license. No more than two reexaminations are allowed without a new application for a license.

Subd. 1a. Relicensure after two-year lapse of practice; reentry program. A podiatrist seeking licensure or reinstatement of a license after a lapse of continuous practice of podiatric medicine of greater than two years must reestablish competency by completing a reentry program approved by the board.

Subd. 2. Applicants licensed in another state. The board shall issue a license to practice podiatric medicine to any person currently or formerly licensed to practice podiatric medicine in another state who satisfies the requirements of this section:

(a) The applicant shall satisfy the requirements established in subdivision 1.

(b) The applicant shall present evidence satisfactory to the board indicating the current status of a license to practice podiatric medicine issued by the first state of licensure and all other states and countries in which the individual has held a license.

(c) If the applicant has had a license revoked, engaged in conduct warranting disciplinary action against the applicant's license, or been subjected to disciplinary action, in another state, the board may refuse to issue a license unless it determines that the public will be protected through issuance of a license with conditions or limitations the board considers appropriate.

(d) The applicant shall submit with the license application the following additional information for the five-year period preceding the date of filing of the application: (1) the name and address of the applicant's professional liability insurer in the other state; and (2) the number, date, and disposition of any podiatric medical malpractice settlement or award made to the plaintiff relating to the quality of podiatric medical treatment.

(e) If the license is active, the applicant shall submit with the license application evidence of compliance with the continuing education requirements in the current state of licensure.

(f) If the license is inactive, the applicant shall submit with the license application evidence of participation in the same number of hours of acceptable continuing education required for biennial renewal, as specified under Minnesota Rules, up to five years. If the license has been inactive for more than two years, the amount of acceptable continuing education required must be obtained during the two years immediately before application or the applicant must provide other evidence as the board may reasonably require.

Subd. 3. Temporary permit. Upon payment of a fee and in accordance with the rules of the board, the board may issue a temporary permit to practice podiatric medicine to a podiatrist engaged in a clinical residency approved by a national accrediting organization. The temporary permit is renewed annually until the residency training requirements are completed or until the residency program is terminated or discontinued.

Subd. 4. Temporary military license. (a) The board shall issue an expedited license to practice podiatric medicine to an applicant who meets the following requirements:

(1) is an active duty military member;

(2) is the spouse of an active duty military member; or

(3) is a veteran who has left service in the two years preceding the date of license application, and has confirmation of an honorable or general discharge status.

(b) A qualified applicant under this subdivision must provide evidence of:

(1) a current, valid license in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) The board shall issue a license for up to six months to a doctor of podiatric medicine eligible for licensure under this subdivision. Doctors of podiatric medicine licensed in another state who have complied with all other requirements may receive a temporary license valid for up to six months. No extension is available.

(d) A temporary license issued under this subdivision permits a qualified individual to perform podiatric medicine for a limited length of time as determined by the licensing board. During the temporary license period, the individual shall complete the full application procedure and be approved as required by applicable law.

(e) The fee for the temporary military license is $250.

Subd. 5. Continuing education. (a) Every podiatrist licensed to practice in this state shall obtain 40 clock hours of continuing education in each two-year cycle of license renewal. All continuing education hours must be earned by verified attendance at or participation in a program or course sponsored by the Council on Podiatric Medical Education or approved by the board. In each two-year cycle, a maximum of eight hours of continuing education credits may be obtained through participation in online courses.

(b) The number of continuing education hours required during the initial licensure period is that fraction of 40 hours, to the nearest whole hour, that is represented by the ratio of the number of days the license is held in the initial licensure period to 730 days.

History: 1987 c 108 s 5; 1999 c 67 s 1; 2004 c 279 art 8 s 2,3; 2014 c 291 art 4 s 41-45; 2014 c 312 art 4 s 15; 2015 c 77 art 2 s 24,25



Section 153.17 — PRACTICING WITHOUT LICENSE; PENALTY.

Subdivision 1. Unlawful practice of podiatric medicine. It is unlawful for any person not holding a valid license or permit issued in accordance with this chapter to practice podiatric medicine as defined in section 153.01, subdivision 2, in this state.

Subd. 2. Practice of podiatric medicine defined. It is unlawful for any person not holding a valid license or permit issued in accordance with this chapter to:

(1) advertise, hold out to the public, or represent in any manner that the person is authorized to practice podiatric medicine in this state;

(2) use in the conduct of any occupation or profession pertaining to the diagnosis or medical, mechanical, or surgical treatment of the ailments of the human hand, foot, ankle, or soft tissue of the lower leg distal to the tibial tuberosity, the designation "doctor of podiatric medicine," "podiatrist," "DPM," "podiatric physician," "chiropodist," "foot specialist," or "foot doctor," or uses any title, degree, letter, syllable, word, or words that would tend to lead the public to believe that person was authorized to practice or assume duties incident to the practice of podiatric medicine.

Subd. 3. Penalty. Any person violating the provisions of subdivision 1 or 2 is guilty of a gross misdemeanor.

History: 1987 c 108 s 6; 1999 c 67 s 2



Section 153.18 — EXEMPTIONS.

Section 153.17 does not apply to, control, prevent, or restrict the practice, service, or activities of:

(1) a person who is a commissioned medical officer of, a member of, or employed by, the armed forces of the United States, the United States Public Health Service, the Veterans Administration, any federal institution or any federal agency while engaged in the performance of official duties within this state, if the person is licensed elsewhere;

(2) a person licensed by a health-related licensing board, as defined in section 214.01, subdivision 2, or registered by the commissioner of health under section 214.13, if the person's professional activities are confined within the scope of the license;

(3) a Christian Scientist or other person who endeavors to prevent or cure disease or suffering exclusively by mental or spiritual means or by prayer.

History: 1987 c 108 s 7



Section 153.19 — GROUNDS FOR DISCIPLINARY ACTION.

Subdivision 1. Grounds listed. The board may refuse to grant a license or may impose disciplinary action as described in this section against any doctor of podiatric medicine. The following conduct is prohibited and is grounds for disciplinary action:

(1) failure to demonstrate the qualifications or satisfy the requirements for a license contained in this chapter or rules of the board; the burden of proof shall be upon the applicant to demonstrate the qualifications or satisfaction of the requirements;

(2) obtaining a license by fraud or cheating or attempting to subvert the licensing examination process;

(3) conviction, during the previous five years, of a felony reasonably related to the practice of podiatric medicine;

(4) revocation, suspension, restriction, limitation, or other disciplinary action against the person's podiatric medical license in another state or jurisdiction, failure to report to the board that charges regarding the person's license have been brought in another state or jurisdiction, or having been refused a license by any other state or jurisdiction;

(5) advertising that is false or misleading;

(6) violating a rule adopted by the board or an order of the board, a state, or federal law that relates to the practice of podiatric medicine, or in part regulates the practice of podiatric medicine, or a state or federal narcotics or controlled substance law;

(7) engaging in any unethical conduct; conduct likely to deceive, defraud, or harm the public, or demonstrating a willful or careless disregard for the health, welfare, or safety of a patient; or podiatric medical practice that is professionally incompetent, in that it may create unnecessary danger to any patient's life, health, or safety, in any of which cases, proof of actual injury need not be established;

(8) failure to supervise a preceptor, resident, or other graduate trainee or undergraduate student;

(9) aiding or abetting an unlicensed person in the practice of podiatric medicine, except that it is not a violation of this clause for a podiatrist to employ, supervise, or delegate functions to a qualified person who may or may not be required to obtain a license or registration to provide health services if that person is practicing within the scope of that person's license or registration or delegated authority;

(10) adjudication as mentally incompetent, or a person who is mentally ill, or as a chemically dependent person, a person dangerous to the public, a sexually dangerous person, or a person who has a sexual psychopathic personality by a court of competent jurisdiction, within or without this state;

(11) engaging in unprofessional conduct that includes any departure from or the failure to conform to the minimal standards of acceptable and prevailing podiatric medical practice, but actual injury to a patient need not be established;

(12) inability to practice podiatric medicine with reasonable skill and safety to patients by reason of illness or chemical dependency or as a result of any mental or physical condition, including deterioration through the aging process or loss of motor skills;

(13) revealing a privileged communication from or relating to a patient except when otherwise required or permitted by law;

(14) improper management of medical records, including failure to maintain adequate medical records, to comply with a patient's request made under sections 144.291 to 144.298 or to furnish a medical record or report required by law;

(15) accepting, paying, or promising to pay a part of a fee in exchange for patient referrals;

(16) engaging in abusive or fraudulent billing practices, including violations of the federal Medicare and Medicaid laws or state medical assistance laws;

(17) becoming addicted or habituated to a drug or intoxicant;

(18) prescribing a drug for other than medically accepted therapeutic or experimental or investigative purposes authorized by a state or federal agency;

(19) engaging in sexual conduct with a patient or conduct that may reasonably be interpreted by the patient as sexual, or in verbal behavior which is seductive or sexually demeaning to a patient;

(20) failure to make reports as required by section 153.24 or to cooperate with an investigation of the board as required by section 153.20;

(21) knowingly providing false or misleading information that is directly related to the care of that patient unless done for an accepted therapeutic purpose such as the administration of a placebo.

Subd. 2. Evidence. In disciplinary actions alleging a violation of subdivision 1, clause (3) or (4), a copy of the judgment or proceeding under the seal of the court administrator or of the administrative agency that entered the same is admissible into evidence without further authentication and constitutes prima facie evidence of the contents of that judgment or proceeding.

History: 1987 c 108 s 8; 1992 c 559 art 1 s 7; 1Sp1994 c 1 art 2 s 17; 2002 c 221 s 7; 2004 c 279 art 8 s 4; 2007 c 147 art 10 s 15



Section 153.20 — PODIATRIST COOPERATION.

A podiatrist who is the subject of an investigation by or on behalf of the board shall cooperate fully with the investigation. Cooperation includes responding fully and promptly to any question raised by or on behalf of the board relating to the subject of the investigation and providing copies of patient medical records, as reasonably requested by the board, to assist the board in its investigation. The board shall pay for copies requested. If the board does not have a written consent from a patient permitting access to the patient's records, the podiatrist shall delete any data in the record that identifies the patient before providing it to the board. The board shall maintain any records obtained under this section as investigative data under chapter 13.

History: 1987 c 108 s 9



Section 153.21 — MENTAL EXAMINATION; ACCESS TO MEDICAL DATA.

Subdivision 1. Submission to examination. If the board has probable cause to believe that a doctor of podiatric medicine falls within the provisions of section 153.19, subdivision 1, clause (12), it may direct the doctor to submit to a mental or physical examination or chemical dependency evaluation. For the purpose of this subdivision, a doctor of podiatric medicine licensed under this chapter is considered to have consented to submit to a mental or physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the examiner's testimony or examination reports on the ground that the same constitute a privileged communication. Failure of a podiatrist to submit to an examination when directed constitutes an admission of the allegations against the podiatrist, unless the failure was due to circumstance beyond the podiatrist's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A podiatrist affected under this subdivision shall at reasonable intervals be given an opportunity to demonstrate that the podiatrist can resume the competent practice of podiatric medicine with reasonable skill and safety to patients. In any proceeding under this subdivision, neither the record of proceedings nor the orders entered by the board shall be used against a podiatrist in any other proceeding.

Subd. 2. Access to medical data. In addition to ordering a physical or mental examination or chemical dependency evaluation, the board may, notwithstanding section 13.384, 144.651, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the licensee's or applicant's consent if the board has probable cause to believe that a doctor of podiatric medicine falls within the provisions of section 153.19, subdivision 1, clause (12). The medical data may be requested from a provider, as defined in section 144.291, subdivision 2, paragraph (h), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this section and is not liable in any action for damages for releasing the data requested by the board if the data are released in accordance with a written request under this section, unless the information is false and the provider giving the information knew, or had reason to believe, the information was false.

History: 1987 c 108 s 10; 1999 c 227 s 22; 2007 c 147 art 10 s 15



Section 153.22 — FORMS OF DISCIPLINARY ACTION.

Subdivision 1. Forms of disciplinary action. When the board finds, after notice and hearing, that a licensed doctor of podiatric medicine has violated a provision or provisions of this chapter, it may do one or more of the following:

(1) revoke the license;

(2) suspend the license;

(3) impose limitations or conditions on the podiatrist's practice of podiatric medicine; the imposition of retraining or rehabilitation requirements; the requirement of practice under supervision; or the conditioning of continued practice on demonstration of knowledge or skills by appropriate examination or other review of skill and competence;

(4) impose a civil penalty not exceeding $10,000 for each separate violation, the amount of the civil penalty to be fixed so as to deprive the podiatrist of any economic advantage gained by reason of the violation charged, to discourage similar violations, or to reimburse the board for the cost of the investigation and proceeding, including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporter services, witnesses, reproduction of records, board members' per diem compensation, board staff time, and board and staff expenses;

(5) order the podiatrist to provide unremunerated professional service under supervision at a designated public hospital, nursing home, clinic, or other health care institution; or

(6) censure or reprimand the licensed podiatrist.

Subd. 2. Temporary suspension of license. In addition to any other remedy provided by law, the board may, without a hearing, temporarily suspend the license of a doctor of podiatric medicine if the board finds that the doctor has violated a statute or rule that the board is empowered to enforce and continued practice by the doctor would create a serious risk of harm to the public. The suspension is effective upon written notice to the doctor, specifying the statute or rule violated. The suspension remains in effect until the board issues a final order in the matter after a hearing. At the time it issues the suspension notice, the board shall schedule a disciplinary hearing to be held under the contested case procedure of the Administrative Procedure Act. The doctor must be provided with at least 20 days' notice of any hearing held under this subdivision. The hearing must be scheduled to begin no later than 30 days after the issuance of the suspension order.

Subd. 3. Effective dates. A suspension, revocation, condition, limitation, qualification, or restriction of a license is in effect pending determination of an appeal unless the court, upon petition and for good cause shown, otherwise orders.

Subd. 4. Automatic suspension. A license to practice podiatric medicine is automatically suspended if (1) a guardian of a licensee is appointed by order of a court under sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee; or (2) the licensee is committed by order of a court under chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing.

Subd. 5. Reinstatement; costs; conditions on reinstated or new license. Any licensee whose license has been suspended or revoked may have the license reinstated or a new license issued, as the case may be, when the board finds the action is warranted. As a condition of reinstatement or the new license, the board may impose any disciplinary or corrective measure, other than suspension or revocation, that it might originally have imposed.

History: 1987 c 108 s 11; 1989 c 209 art 2 s 1; 1Sp1994 c 1 art 2 s 18; 2003 c 66 s 9,10; 2004 c 146 art 3 s 10



Section 153.23 — DISCIPLINARY INVESTIGATION.

Subdivision 1. Malpractice complaints. Whenever the files maintained by the board show that a podiatric medical malpractice settlement or award to the plaintiff has been made against a podiatrist as reported by insurers, the executive director may initiate a complaint under section 214.10.

Subd. 2. Access to hospital records. The board has access to hospital and medical records of a patient treated by the podiatrist under review if the patient signs a written consent permitting that access. If no consent form has been signed, the hospital or podiatrist shall first delete data in the record that identifies the patient before providing it to the board.

History: 1987 c 108 s 12



Section 153.24 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person who has knowledge of any conduct constituting grounds for discipline under this chapter may report the violation to the board.

Subd. 2. Institutions. Any hospital, clinic, prepaid medical plan, or other health care institution or organization located in this state shall report to the board any action taken by the institution or organization or any of its administrators or medical or other committees to revoke, suspend, restrict, or condition a podiatrist's privilege to practice or treat patients in the institution, or as part of the organization, any denial of privileges, or any other disciplinary action. The institution or organization shall also report the resignation of any podiatrists before the conclusion of any disciplinary proceeding, or prior to the commencement of formal charges but after the podiatrist had knowledge that formal charges were contemplated or in preparation. No report is required of a podiatrist voluntarily limiting practice at a hospital if the podiatrist notifies all hospitals at which the podiatrist has privileges of the voluntary limitation and the reasons for it.

Subd. 3. Licensed professionals. A licensed health professional shall report to the board personal knowledge of any conduct that the professional reasonably believes constitutes grounds for disciplinary action under this chapter by any podiatrist, including any conduct showing that the podiatrist may be medically incompetent, or may have engaged in unprofessional conduct or may be medically or physically unable to engage safely in the practice of podiatric medicine.

Subd. 4. Insurers. Four times a year, by the first day of the months of February, May, August, and November of each year, each insurer authorized to sell insurance described in section 60A.06, subdivision 1, clause (13), and providing professional liability insurance to podiatrists shall submit to the board a report concerning the podiatrists against whom podiatric medical malpractice settlements or awards have been made to the plaintiff. The report must contain at least the following information:

(1) the total number of podiatric malpractice settlements or awards made to the plaintiff;

(2) the date the podiatric malpractice settlements or awards to the plaintiff were made;

(3) the allegations contained in the claim or complaint leading to the settlements or awards made to the plaintiff;

(4) the dollar amount of each podiatric malpractice settlement or award;

(5) the regular address of the practice of the podiatrist against whom an award was made or with whom a settlement was made; and

(6) the name of the podiatrist against whom an award was made or with whom a settlement was made.

The insurance company shall, in addition to the foregoing information, report to the board any information it has that tends to substantiate a charge that a podiatrist may have engaged in conduct violating the law as specified in this chapter.

Subd. 5. Courts. The court administrators of the district courts or any other court of competent jurisdiction shall report to the board any judgment or other determination of the court that adjudges or includes a finding that a podiatrist is a person who is mentally ill, mentally incompetent, guilty of a felony, or guilty of a violation of federal or state narcotics laws or controlled substances act, guilty of an abuse or fraud under Medicare or Medicaid, appoints a guardian of the podiatrist under sections 524.5-101 to 524.5-502 or commits a podiatrist under chapter 253B.

Subd. 6. Self-reporting. A podiatrist shall report to the board any personal action that would require that a report be filed with the board by any person, health care facility, business, or organization under subdivisions 2 to 5.

Subd. 7. Deadlines; forms. Reports required by subdivisions 2 to 6 must be submitted not later than 30 days after the occurrence of the reportable event or transaction. The board may provide forms for the submission of reports required by this section, may require that reports be submitted on the forms provided, and may adopt rules necessary to assure prompt and accurate reporting.

Subd. 8. Failure to report. On or after August 1, 2012, any person, institution, or insurer that fails to report as required under subdivisions 2 to 5 shall be subject to civil penalties for failing to report as required by law.

History: 1986 c 444; 1987 c 108 s 13; 1Sp1994 c 1 art 2 s 19; 2002 c 221 s 8; 2004 c 146 art 3 s 47; 2004 c 279 art 8 s 5; 2012 c 278 art 2 s 19



Section 153.25 — IMMUNITY.

Subdivision 1. Reporting. Any person, health care facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report to the board under section 153.24 or for otherwise reporting to the board violations or alleged violations of section 153.19. Reports are confidential data on individuals under section 13.02, subdivision 3, and are privileged communications.

Subd. 2. Investigation. (a) Members of the board and persons employed by the board or engaged in the investigation of violations and in the preparation and management of charges of violations of this chapter on behalf of the board are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of, or relating to, their duties under this chapter.

(b) Members of the board and persons employed by the board or engaged in maintaining records and making reports regarding adverse health care events are immune from civil liability and criminal prosecution for any actions, transactions, or publications in the execution of or relating to their duties under section 153.255.

History: 1987 c 108 s 14; 2004 c 186 s 11; 2004 c 279 art 8 s 6



Section 153.255 — REPORTS TO COMMISSIONER OF HEALTH.

(a) The board shall maintain a record of an event that comes to the board's attention that, in the judgment of the board or a committee of the board, qualifies as an adverse health care event under section 144.7065.

(b) Within 30 days of making a determination under paragraph (a) that an event qualifies as an adverse health care event, the board shall forward to the commissioner of health a report of the event, including the facility involved, the date of the event, and information known to the board regarding the event. The report shall not include any identifying information for any of the health care professionals, facility employees, or patients involved.

History: 2004 c 186 s 12



Section 153.26 — USE OF NITROUS OXIDE.

A podiatrist may use an oxygen-nitrous oxide mixture for sedation or analgesia only under the following conditions:

(1) the patient is not rendered unconscious;

(2) the nitrous oxide concentration is 70 percent of the mixture or less;

(3) the oxygen-nitrous oxide mixture is administered only by nasal inhalator equipped with scavenging system;

(4) an individual other than the attending podiatrist monitors the equipment and the patient during the administration of oxygen-nitrous oxide sedation and is medically directed and supervised by the podiatrist;

(5) the podiatrist and the individual referred to in clause (4) have successfully completed, after December 31, 1986, a course in nitrous oxide sedation approved by a school of podiatric medicine;

(6) the podiatrist and the individual referred to in clause (4) have completed, after December 31, 1986, a course in cardiopulmonary resuscitation;

(7) oxygen-nitrous oxide is not used in conjunction with any other analgesic or sedative; and

(8) the machine used for administering the oxygen-nitrous oxide mixture includes:

(i) an automatic shutoff valve in the event the oxygen concentration is less than three liters per minute;

(ii) an immediately available oxygen flush capability utilizing a positive pressure mask for pure oxygen delivery;

(iii) an automatic control over maximum nitrous oxide concentration which prevents oxygen concentration from falling below 30 percent of the mixture when nitrous oxide flow is maximal; and

(iv) color-coded valves, tanks, and knobs, and pin index and diameter index safety systems.

History: 1990 c 540 s 2






Chapter 153A — HEARING INSTRUMENT DISPENSING

Section 153A.13 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 153A.13 to 153A.18.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the Department of Health or a designee.

Subd. 3. Hearing instrument. "Hearing instrument" means an instrument, or any of its parts, worn in the ear canal and designed to or represented as being able to aid or enhance human hearing. "Hearing instrument" includes the instrument's parts, attachments, or accessories, including, but not limited to, ear molds and behind the ear (BTE) devices with or without an ear mold. Batteries and cords are not parts, attachments, or accessories of a hearing instrument. Surgically implanted hearing instruments, and assistive listening devices not worn within the ear canal, are not hearing instruments.

Subd. 4. Hearing instrument dispensing. "Hearing instrument dispensing" means making ear mold impressions, prescribing, or recommending a hearing instrument, assisting the consumer in instrument selection, selling hearing instruments at retail, or testing human hearing in connection with these activities regardless of whether the person conducting these activities has a monetary interest in the sale of hearing instruments to the consumer.

Subd. 5. Dispenser of hearing instruments. "Dispenser of hearing instruments" means a natural person who engages in hearing instrument dispensing whether or not certified by the commissioner of health or licensed by an existing health-related board, except that a person described as follows is not a dispenser of hearing instruments:

(1) a student participating in supervised field work that is necessary to meet requirements of an accredited educational program if the student is designated by a title which clearly indicates the student's status as a student trainee; or

(2) a person who helps a dispenser of hearing instruments in an administrative or clerical manner and does not engage in hearing instrument dispensing.

A person who offers to dispense a hearing instrument, or a person who advertises, holds out to the public, or otherwise represents that the person is authorized to dispense hearing instruments must be certified by the commissioner except when the person is an audiologist as defined in section 148.512.

Subd. 6. Advisory council. "Advisory council" means the Minnesota Hearing Instrument Dispenser Advisory Council, or a committee of it, established under section 153A.20.

Subd. 7. ANSI. "ANSI" means ANSI S3.6-1989, American National Standard Specification for Audiometers from the American National Standards Institute. This document is available through the Minitex interlibrary loan system.

Subd. 8. Certification number. "Certification number" means the number assigned to each certification by the commissioner.

Subd. 9. Supervision. "Supervision" means monitoring activities of, and accepting responsibility for, the hearing instrument dispensing activities of a trainee.

Subd. 10. Direct supervision or directly supervised. "Direct supervision" or "directly supervised" means the on-site and contemporaneous location of a supervisor and trainee, when the supervisor observes the trainee engaging in hearing instrument dispensing with a consumer.

Subd. 11. Indirect supervision or indirectly supervised. "Indirect supervision" or "indirectly supervised" means the remote and independent performance of hearing instrument dispensing by a trainee when authorized under section 153A.14, subdivision 4a, paragraph (b).

History: 1988 c 689 art 2 s 55; 1989 c 282 art 2 s 46; 1993 c 201 s 1,2; 1995 c 164 s 24; 1998 c 317 s 17; 2000 c 460 s 51-53; 2005 c 147 art 7 s 11; 2006 c 267 art 2 s 15



Section 153A.14 — REGULATION.

Subdivision 1. Application for certificate. An applicant must:

(1) be 21 years of age or older;

(2) apply to the commissioner for a certificate to dispense hearing instruments on application forms provided by the commissioner;

(3) at a minimum, provide the applicant's name, Social Security number, business address and phone number, employer, and information about the applicant's education, training, and experience in testing human hearing and fitting hearing instruments;

(4) include with the application a statement that the statements in the application are true and correct to the best of the applicant's knowledge and belief;

(5) include with the application a written and signed authorization that authorizes the commissioner to make inquiries to appropriate regulatory agencies in this or any other state where the applicant has sold hearing instruments;

(6) submit certification to the commissioner that the applicant's audiometric equipment has been calibrated to meet current ANSI standards within 12 months of the date of the application;

(7) submit evidence of continuing education credits, if required; and

(8) submit all fees as required under section 153A.17.

Subd. 2. Issuance of certificate. The commissioner shall issue a certificate to each dispenser of hearing instruments who applies under subdivision 1 if the commissioner determines that the applicant is in compliance with this chapter, has passed an examination administered by the commissioner, has met the continuing education requirements, if required, and has paid the fee set by the commissioner. The commissioner may reject or deny an application for a certificate if there is evidence of a violation or failure to comply with this chapter.

Subd. 2a. [Repealed, 2005 c 147 art 7 s 20]

Subd. 2b. Action on applications for certification. The commissioner shall act on applications for certification, and applications for renewal of certification, according to paragraphs (a) to (c).

(a) The commissioner shall determine if the applicant meets the requirements for certification. The commissioner may investigate information provided by an applicant to determine whether the information is accurate and complete.

(b) The commissioner shall notify each applicant of action taken on the application and of the grounds for denying certification if certification is denied.

(c) The commissioner shall comply with contested case procedures in chapter 14 when suspending, revoking, or refusing to issue or renew a certificate under this section.

Subd. 2c. Reapplication following denial, rejection, revocation, or suspension of certification. After two years, upon application and evidence that the disqualifying behavior has ceased, the commissioner may restore or approve certification previously denied, rejected, revoked, or suspended, provided that the applicant has met all conditions and terms of any orders to which the applicant is a subject.

Subd. 2d. Certification renewal notice. Certification must be renewed annually. The commissioner shall mail a renewal notice to the dispenser's last known address on record with the commissioner by September 1 of each year. A dispenser is not relieved from meeting the renewal deadline on the basis that the dispenser did not receive the renewal notice. In renewing a certificate, a dispenser shall follow the procedures for applying for a certificate specified in subdivision 1.

Subd. 2e. Renewal requirements. A certificate must be renewed effective November 1 of each year. To renew a certificate, an applicant must:

(1) annually complete a renewal application on a form provided by the commissioner and submit the annual renewal fee by the deadline;

(2) submit certification to the commissioner that the applicant's audiometric equipment has been calibrated to meet current ANSI standards within 12 months of the date of the application, if the applicant tests hearing;

(3) submit evidence of completion of continuing education requirements, if required; and

(4) submit additional information if requested by the commissioner to clarify information presented in the renewal application. The information must be submitted within 30 days of the commissioner's request.

Subd. 2f. Late renewals. The deadline for application to renew certification is October 1 of each year. An application for certification renewal must be received by the Department of Health or postmarked by October 1. An application not received or postmarked by October 1 shall be a late renewal and must be accompanied by a late fee as required in section 153A.17. If the postmark is illegible, the application shall be considered timely if received by October 7.

Subd. 2g. Lapse in certification. Certification shall lapse if not renewed before November 1 of each year. An applicant whose certification has lapsed less than two years must meet all the requirements of this chapter except the certification by examination requirements of subdivision 2h. The application fees to renew certification following a lapse of less than two years must include the late fee. An applicant whose certification has lapsed for two years or more must meet all the requirements of this chapter except the continuing education requirement of subdivision 2i. Certification application fees of applicants whose certification has lapsed for any amount of time shall not be prorated over the time remaining in the annual certification period.

Subd. 2h. Certification by examination. An applicant must achieve a passing score, as determined by the commissioner, on an examination according to paragraphs (a) to (c).

(a) The examination must include, but is not limited to:

(1) A written examination approved by the commissioner covering the following areas as they pertain to hearing instrument selling:

(i) basic physics of sound;

(ii) the anatomy and physiology of the ear;

(iii) the function of hearing instruments; and

(iv) the principles of hearing instrument selection.

(2) Practical tests of proficiency in the following techniques as they pertain to hearing instrument selling:

(i) pure tone audiometry, including air conduction testing and bone conduction testing;

(ii) live voice or recorded voice speech audiometry including speech recognition (discrimination) testing, most comfortable loudness level, and uncomfortable loudness measurements of tolerance thresholds;

(iii) masking when indicated;

(iv) recording and evaluation of audiograms and speech audiometry to determine proper selection and fitting of a hearing instrument;

(v) taking ear mold impressions;

(vi) using an otoscope for the visual observation of the entire ear canal; and

(vii) state and federal laws, rules, and regulations.

(b) The practical examination shall be administered by the commissioner at least twice a year.

(c) An applicant must achieve a passing score on all portions of the examination within a two-year period. An applicant who does not achieve a passing score on all portions of the examination within a two-year period must retake the entire examination and achieve a passing score on each portion of the examination. An applicant who does not apply for certification within one year of successful completion of the examination must retake the examination and achieve a passing score on each portion of the examination. An applicant may not take any part of the practical examination more than three times in a two-year period.

Subd. 2i. Continuing education requirement. On forms provided by the commissioner, each certified dispenser must submit with the application for renewal of certification evidence of completion of ten course hours of continuing education earned within the 12-month period of November 1 to October 31, between the effective and expiration dates of certification. Continuing education courses must be directly related to hearing instrument dispensing and approved by the International Hearing Society, the American Speech-Language-Hearing Association, or the American Academy of Audiology. Evidence of completion of the ten course hours of continuing education must be submitted by December 1 of each year. This requirement does not apply to dispensers certified for less than one year.

Subd. 2j. Required use of certification number. The certification holder must use the certification number on all contracts, bills of sale, and receipts used in the sale of hearing instruments.

Subd. 3. Nontransferability of certificate. A certificate may not be transferred.

Subd. 4. Dispensing of hearing instruments without certificate. Except as provided in subdivisions 4a and 4c, and in sections 148.512 to 148.5198, it is unlawful for any person not holding a valid certificate to dispense a hearing instrument as defined in section 153A.13, subdivision 3. A person who dispenses a hearing instrument without the certificate required by this section is guilty of a gross misdemeanor.

Subd. 4a. Trainees. (a) A person who is not certified under this section may dispense hearing instruments as a trainee for a period not to exceed 12 months if the person:

(1) submits an application on forms provided by the commissioner;

(2) is under the supervision of a certified dispenser meeting the requirements of this subdivision;

(3) meets all requirements for certification except passage of the examination required by this section; and

(4) uses the title "dispenser trainee" in contacts with the patients, clients, or consumers.

(b) A certified hearing instrument dispenser may not supervise more than two trainees at the same time and may not directly supervise more than one trainee at a time. The certified dispenser is responsible for all actions or omissions of a trainee in connection with the dispensing of hearing instruments. A certified dispenser may not supervise a trainee if there are any commissioner, court, or other orders, currently in effect or issued within the last five years, that were issued with respect to an action or omission of a certified dispenser or a trainee under the certified dispenser's supervision.

Until taking and passing the practical examination testing the techniques described in subdivision 2h, paragraph (a), clause (2), trainees must be directly supervised in all areas described in subdivision 4b, and the activities tested by the practical examination. Thereafter, trainees may dispense hearing instruments under indirect supervision until expiration of the trainee period. Under indirect supervision, the trainee must complete two monitored activities a week. Monitored activities may be executed by correspondence, telephone, or other telephonic devices, and include, but are not limited to, evaluation of audiograms, written reports, and contracts. The time spent in supervision must be recorded and the record retained by the supervisor.

Subd. 4b. Hearing testing protocol. (a) A dispenser when conducting a hearing test for the purpose of hearing instrument dispensing must:

(1) comply with the United States Food and Drug Administration warning regarding potential medical conditions required by Code of Federal Regulations, title 21, section 801.420;

(2) complete a case history of the client's hearing;

(3) inspect the client's ears with an otoscope; and

(4) conduct the following tests on both ears of the client and document the results, and if for any reason one of the following tests cannot be performed pursuant to the United States Food and Drug Administration guidelines, an audiologist shall evaluate the hearing and the need for a hearing instrument:

(i) air conduction at 250, 500, 1,000, 2,000, 4,000, and 8,000 Hertz. When a difference of 20 dB or more occurs between adjacent octave frequencies the interoctave frequency must be tested;

(ii) bone conduction at 500, 1,000, 2,000, and 4,000 Hertz for any frequency where the air conduction threshold is greater than 15 dB HL;

(iii) monaural word recognition (discrimination), with a minimum of 25 words presented for each ear; and

(iv) loudness discomfort level, monaural, for setting a hearing instrument's maximum power output; and

(5) include masking in all tests whenever necessary to ensure accurate results.

Subd. 4c. Reciprocity. (a) A person who has dispensed hearing instruments in another jurisdiction may dispense hearing instruments as a trainee under indirect supervision if the person:

(1) satisfies the provisions of subdivision 4a, paragraph (a);

(2) submits a signed and dated affidavit stating that the applicant is not the subject of a disciplinary action or past disciplinary action in this or another jurisdiction and is not disqualified on the basis of section 153A.15, subdivision 1; and

(3) provides a copy of a current credential as a hearing instrument dispenser held in the District of Columbia or a state or territory of the United States.

(b) A person becoming a trainee under this subdivision who fails to take and pass the practical examination described in subdivision 2h, paragraph (a), clause (2), when next offered must cease dispensing hearing instruments unless under direct supervision.

Subd. 4d. Expiration of trainee period. The trainee period automatically expires two months following notice of passing all examination requirements of subdivision 2h.

Subd. 4e. Hearing aids; enforcement. Costs incurred by the Minnesota Department of Health for conducting investigations of unlicensed hearing aid dispensers shall be apportioned between all licensed or credentialed professions that dispense hearing aids.

Subd. 5. Rulemaking authority. The commissioner shall adopt rules under chapter 14 to implement this chapter. The rules may include procedures and standards relating to the certification requirement, the scope of authorized practice, fees, supervision required, continuing education, career progression, disciplinary matters, and examination procedures.

Subd. 6. Hearing instruments to comply with federal and state requirements. The commissioner shall ensure that hearing instruments are dispensed in compliance with state requirements and the requirements of the United States Food and Drug Administration. Failure to comply with state or federal regulations may be grounds for enforcement actions under section 153A.15, subdivision 2.

Subd. 7. [Repealed, 1998 c 317 s 29]

Subd. 8. [Repealed, 2005 c 147 art 7 s 20]

Subd. 9. Consumer rights. A hearing instrument dispenser shall comply with the requirements of sections 148.5195, subdivision 3, clause (20); 148.5197; and 148.5198.

Subd. 10. [Repealed, 2005 c 147 art 7 s 20]

Subd. 11. Requirement to maintain current information. A dispenser must notify the commissioner in writing within 30 days of the occurrence of any of the following:

(1) a change of name, address, home or business telephone number, or business name;

(2) the occurrence of conduct prohibited by section 153A.15;

(3) a settlement, conciliation court judgment, or award based on negligence, intentional acts, or contractual violations committed in the dispensing of hearing instruments by the dispenser; and

(4) the cessation of hearing instrument dispensing activities as an individual or a business.

History: 1988 c 689 art 2 s 56; 1992 c 464 art 2 s 1; 1993 c 201 s 3; 1995 c 164 s 25; 1998 c 317 s 18-24; 2000 c 460 s 54-60; 2003 c 87 s 47,48; 2005 c 147 art 7 s 12-16; 2006 c 267 art 2 s 16; 2008 c 189 s 23-25; 2009 c 79 art 10 s 50; 2016 c 179 s 34,35



Section 153A.15 — PROHIBITED ACTS; ENFORCEMENT; AND PENALTY.

Subdivision 1. Prohibited acts. The commissioner may take enforcement action as provided under subdivision 2 against a dispenser of hearing instruments for the following acts and conduct:

(1) dispensing a hearing instrument to a minor person 18 years or younger unless evaluated by an audiologist for hearing evaluation and hearing aid evaluation;

(2) being disciplined through a revocation, suspension, restriction, or limitation by another state for conduct subject to action under this chapter;

(3) presenting advertising that is false or misleading;

(4) providing the commissioner with false or misleading statements of credentials, training, or experience;

(5) engaging in conduct likely to deceive, defraud, or harm the public; or demonstrating a willful or careless disregard for the health, welfare, or safety of a consumer;

(6) splitting fees or promising to pay a portion of a fee to any other professional other than a fee for services rendered by the other professional to the client;

(7) engaging in abusive or fraudulent billing practices, including violations of federal Medicare and Medicaid laws, Food and Drug Administration regulations, or state medical assistance laws;

(8) obtaining money, property, or services from a consumer through the use of undue influence, high pressure sales tactics, harassment, duress, deception, or fraud;

(9) performing the services of a certified hearing instrument dispenser in an incompetent or negligent manner;

(10) failing to comply with the requirements of this chapter as an employer, supervisor, or trainee;

(11) failing to provide information in a timely manner in response to a request by the commissioner, commissioner's designee, or the advisory council;

(12) being convicted within the past five years of violating any laws of the United States, or any state or territory of the United States, and the violation is a felony, gross misdemeanor, or misdemeanor, an essential element of which relates to hearing instrument dispensing, except as provided in chapter 364;

(13) failing to cooperate with the commissioner, the commissioner's designee, or the advisory council in any investigation;

(14) failing to perform hearing instrument dispensing with reasonable judgment, skill, or safety due to the use of alcohol or drugs, or other physical or mental impairment;

(15) failing to fully disclose actions taken against the applicant or the applicant's legal authorization to dispense hearing instruments in this or another state;

(16) violating a state or federal court order or judgment, including a conciliation court judgment, relating to the activities of the applicant in hearing instrument dispensing;

(17) having been or being disciplined by the commissioner of the Department of Health, or other authority, in this or another jurisdiction, if any of the grounds for the discipline are the same or substantially equivalent to those in sections 153A.13 to 153A.18;

(18) misrepresenting the purpose of hearing tests, or in any way communicating that the hearing test or hearing test protocol required by section 153A.14, subdivision 4b, is a medical evaluation, a diagnostic hearing evaluation conducted by an audiologist, or is other than a test to select a hearing instrument, except that the hearing instrument dispenser can determine the need for or recommend the consumer obtain a medical evaluation consistent with requirements of the United States Food and Drug Administration;

(19) violating any of the provisions of sections 148.5195, subdivision 3, clause (20); 148.5197; 148.5198; and 153A.13 to 153A.18; and

(20) aiding or abetting another person in violating any of the provisions of sections 148.5195, subdivision 3, clause (20); 148.5197; 148.5198; and 153A.13 to 153A.18.

Subd. 2. Enforcement actions. When the commissioner finds that a dispenser of hearing instruments has violated one or more provisions of this chapter, the commissioner may do one or more of the following:

(1) deny or reject the application for a certificate;

(2) revoke the certificate;

(3) suspend the certificate;

(4) impose, for each violation, a civil penalty that deprives the dispenser of any economic advantage gained by the violation and that reimburses the Department of Health for costs of the investigation and proceeding resulting in disciplinary action, including the amount paid for services of the Office of Administrative Hearings, the amount paid for services of the Office of the Attorney General, attorney fees, court reporters, witnesses, reproduction of records, advisory council members' per diem compensation, department staff time, and expenses incurred by advisory council members and department staff;

(5) censure or reprimand the dispenser;

(6) revoke or suspend the right to supervise trainees;

(7) revoke or suspend the right to be a trainee;

(8) impose a civil penalty not to exceed $10,000 for each separate violation; or

(9) any other action reasonably justified by the individual case.

Subd. 2a. Hearings. If the commissioner proposes to take action against the dispenser as described in subdivision 2, the commissioner must first notify the person against whom the action is proposed to be taken and provide the person with an opportunity to request a hearing under the contested case provisions of chapter 14. Service of a notice of disciplinary action may be made personally or by certified mail, return receipt requested. If the person does not request a hearing by notifying the commissioner within 30 days after service of the notice of the proposed action, the commissioner may proceed with the action without a hearing.

Subd. 3. Procedures. The commissioner shall establish, in writing, internal operating procedures for receiving and investigating complaints and imposing enforcement actions. The written internal operating procedures may include procedures for sharing complaint information with government agencies in this and other states. Procedures for sharing complaint information must be consistent with the requirements for handling government data under chapter 13.

Subd. 3a. Discovery. In all matters relating to the lawful regulation activities under this chapter, the commissioner may issue subpoenas to require the attendance and testimony of witnesses and production of books, records, correspondence, and other information relevant to any matter involved in the investigation. The commissioner or the commissioner's designee may administer oaths to witnesses or take their affirmation. A subpoena may be served upon any person it names anywhere in the state by any person authorized to serve subpoenas or other processes in civil actions of the district courts. If a person to whom a subpoena is issued does not comply with the subpoena, the commissioner may apply to the district court in any district and the court shall order the person to comply with the subpoena. Failure to obey the order of the court may be punished by the court as contempt of court. All information pertaining to individual medical records obtained under this section is health data under section 13.3805, subdivision 1.

Subd. 4. Penalties. Except as provided in section 153A.14, subdivision 4, a person violating this chapter is guilty of a misdemeanor. The commissioner may impose an automatic civil penalty equal to one-fourth the renewal fee on each hearing instrument seller who fails to renew the certificate required in section 153A.14 by the renewal deadline.

Subd. 5. Authority to contract. The commissioner shall contract with the health professionals services program as authorized by sections 214.31 to 214.37 to provide these services to practitioners under this chapter. The health professionals services program does not affect the commissioner's authority to discipline violations of this chapter.

History: 1988 c 689 art 2 s 57; 1989 c 282 art 2 s 47; 1991 c 202 s 10,11,41; 1992 c 464 art 2 s 1; 1993 c 201 s 4; 1995 c 164 s 26,27; 1997 c 187 art 2 s 7; 1998 c 317 s 25,26; 1999 c 227 s 22; 2000 c 460 s 61; 2005 c 147 art 7 s 17; 2006 c 267 art 2 s 17; 2016 c 158 art 1 s 70; 2016 c 179 s 36



Section 153A.17 — EXPENSES; FEES.

(a) The expenses for administering the certification requirements, including the complaint handling system for hearing aid dispensers in sections 153A.14 and 153A.15, and the Consumer Information Center under section 153A.18, must be paid from initial application and examination fees, renewal fees, penalties, and fines. The commissioner shall only use fees collected under this section for the purposes of administering this chapter. The legislature must not transfer money generated by these fees from the state government special revenue fund to the general fund. Surcharges collected by the commissioner of health under section 16E.22 are not subject to this paragraph.

(b) The fees are as follows:

(1) the initial and annual renewal certification application fee is $600;

(2) the initial examination fee for the written portion is $500, and for each time it is taken, thereafter;

(3) the initial examination fee for the practical portion is $1,200, and $600 for each time it is taken, thereafter; for individuals meeting the requirements of section 148.515, subdivision 2, the fee for the practical portion of the hearing instrument dispensing examination is $250 each time it is taken;

(4) the trainee application fee is $200;

(5) the penalty fee for late submission of a renewal application is $200; and

(6) the fee for verification of certification to other jurisdictions or entities is $25.

(c) The commissioner may prorate the certification fee for new applicants based on the number of quarters remaining in the annual certification period.

(d) All fees are nonrefundable. All fees, penalties, and fines received must be deposited in the state government special revenue fund.

(e) Beginning July 1, 2009, until June 30, 2016, a surcharge of $100 shall be paid at the time of initial certification application or renewal to recover the commissioner's accumulated direct expenditures for administering the requirements of this chapter.

History: 1988 c 689 art 2 s 59; 1991 c 202 s 12; 1993 c 201 s 5; 1995 c 164 s 28; 1997 c 203 art 2 s 18; 2003 c 87 s 49; 1Sp2003 c 14 art 7 s 54; 2009 c 79 art 10 s 35; 2012 c 278 art 2 s 20



Section 153A.175 — PENALTY FEES.

(a) The penalty fee for holding oneself out as a hearing instrument dispenser without a current certificate after the credential has expired and before it is renewed is one-half the amount of the certificate renewal fee for any part of the first day, plus one-half the certificate renewal fee for any part of any subsequent days up to 30 days.

(b) The penalty fee for applicants who hold themselves out as hearing instrument dispensers after expiration of the trainee period and before being issued a certificate is one-half the amount of the certificate application fee for any part of the first day, plus one-half the certificate application fee for any part of any subsequent days up to 30 days. This paragraph does not apply to applicants not qualifying for a certificate who hold themselves out as hearing instrument dispensers.

(c) The penalty fee for practicing hearing instrument dispensing and failing to submit a continuing education report by the due date with the correct number or type of hours in the correct time period is $200 plus $200 for each missing clock hour. "Missing" means not obtained between the effective and expiration dates of the certificate, the one-month period following the certificate expiration date, or the 30 days following notice of a penalty fee for failing to report all continuing education hours. The certificate holder must obtain the missing number of continuing education hours by the next reporting due date.

(d) Civil penalties and discipline incurred by certificate holders prior to August 1, 2005, for conduct described in paragraph (a), (b), or (c) shall be recorded as nondisciplinary penalty fees. Payment of a penalty fee does not preclude any disciplinary action reasonably justified by the individual case.

History: 2005 c 147 art 9 s 4; 2008 c 189 s 26



Section 153A.18 — CONSUMER INFORMATION CENTER.

The commissioner shall establish a Consumer Information Center to assist actual and potential purchasers of hearing aids by providing them with information regarding hearing instrument sales. The Consumer Information Center shall disseminate information about consumers' legal rights related to hearing instrument sales, provide information relating to complaints about dispensers of hearing instruments, and provide information about outreach and advocacy services for consumers of hearing instruments. In establishing the center and developing the information, the commissioner shall consult with representatives of hearing instrument dispensers, audiologists, physicians, and consumers.

History: 1988 c 689 art 2 s 60; 1995 c 164 s 29



Section 153A.20 — HEARING INSTRUMENT DISPENSER ADVISORY COUNCIL.

Subdivision 1. Membership. The commissioner shall appoint seven persons to a Hearing Instrument Dispenser Advisory Council.

(a) The seven persons must include:

(1) three public members, as defined in section 214.02. At least one of the public members shall be a hearing instrument user and one of the public members shall be either a hearing instrument user or an advocate of one;

(2) three hearing instrument dispensers certified under sections 153A.14 to 153A.20, each of whom is currently, and has been for the five years immediately preceding their appointment, engaged in hearing instrument dispensing in Minnesota and who represent the occupation of hearing instrument dispensing and who are not audiologists; and

(3) one audiologist licensed as an audiologist under chapter 148 who dispenses hearing instruments, recommended by a professional association representing audiologists and speech-language pathologists.

(b) The factors the commissioner may consider when appointing advisory council members include, but are not limited to, professional affiliation, geographical location, and type of practice.

(c) No two members of the advisory council shall be employees of, or have binding contracts requiring sales exclusively for, the same hearing instrument manufacturer or the same employer.

Subd. 2. Organization. The advisory council shall be organized and administered according to section 15.059. The council may form committees to carry out its duties.

Subd. 3. Duties. At the commissioner's request, the advisory council shall:

(1) advise the commissioner regarding hearing instrument dispenser certification standards;

(2) provide for distribution of information regarding hearing instrument dispenser certification standards;

(3) review investigation summaries of competency violations and make recommendations to the commissioner as to whether the allegations of incompetency are substantiated; and

(4) perform other duties as directed by the commissioner.

History: 1995 c 164 s 31; 1998 c 317 s 27; 2001 c 7 s 42; 2003 c 87 s 50; 2005 c 147 art 7 s 18; 2014 c 286 art 8 s 21






Chapter 153B — ORTHOTICS, PROSTHETICS, AND PEDORTHICS

Section 153B.10 — SHORT TITLE.

This chapter may be cited as the "Minnesota Orthotist, Prosthetist, and Pedorthist Practice Act."

History: 2016 c 189 art 21 s 10



Section 153B.15 — DEFINITIONS.

Subdivision 1. Application. For purposes of this chapter, the following words have the meanings given.

Subd. 2. Advisory council. "Advisory council" means the Orthotics, Prosthetics, and Pedorthics Advisory Council established under section 153B.25.

Subd. 3. Board. "Board" means the Board of Podiatric Medicine.

Subd. 4. Custom-fabricated device. "Custom-fabricated device" means an orthosis, prosthesis, or pedorthic device for use by a patient that is fabricated to comprehensive measurements or a mold or patient model in accordance with a prescription and which requires on-site or in-person clinical and technical judgment in its design, fabrication, and fitting.

Subd. 5. Licensed orthotic-prosthetic assistant. "Licensed orthotic-prosthetic assistant" or "assistant" means a person, licensed by the board, who is educated and trained to participate in comprehensive orthotic and prosthetic care while under the supervision of a licensed orthotist or licensed prosthetist. Assistants may perform orthotic and prosthetic procedures and related tasks in the management of patient care. The assistant may fabricate, repair, and maintain orthoses and prostheses. The use of the title "orthotic-prosthetic assistant" or representations to the public is limited to a person who is licensed under this chapter as an orthotic-prosthetic assistant.

Subd. 6. Licensed orthotic fitter. "Licensed orthotic fitter" or "fitter" means a person licensed by the board who is educated and trained in providing certain orthoses, and is trained to conduct patient assessments, formulate treatment plans, implement treatment plans, perform follow-up, and practice management pursuant to a prescription. An orthotic fitter must be competent to fit certain custom-fitted, prefabricated, and off-the-shelf orthoses as follows:

(1) cervical orthoses, except those used to treat an unstable cervical condition;

(2) prefabricated orthoses for the upper and lower extremities, except those used in:

(i) the initial or acute treatment of long bone fractures and dislocations;

(ii) therapeutic shoes and inserts needed as a result of diabetes; and

(iii) functional electrical stimulation orthoses;

(3) prefabricated spinal orthoses, except those used in the treatment of scoliosis or unstable spinal conditions, including halo cervical orthoses; and

(4) trusses.

The use of the title "orthotic fitter" or representations to the public is limited to a person who is licensed under this chapter as an orthotic fitter.

Subd. 7. Licensed orthotist. "Licensed orthotist" means a person licensed by the board who is educated and trained to practice orthotics, which includes managing comprehensive orthotic patient care pursuant to a prescription. The use of the title "orthotist" or representations to the public is limited to a person who is licensed under this chapter as an orthotist.

Subd. 8. Licensed pedorthist. "Licensed pedorthist" means a person licensed by the board who is educated and trained to manage comprehensive pedorthic patient care and who performs patient assessments, formulates and implements treatment plans, and performs follow-up and practice management pursuant to a prescription. A pedorthist may fit, fabricate, adjust, or modify devices within the scope of the pedorthist's education and training. Use of the title "pedorthist" or representations to the public is limited to a person who is licensed under this chapter as a pedorthist.

Subd. 9. Licensed prosthetist. "Licensed prosthetist" means a person licensed by the board who is educated and trained to manage comprehensive prosthetic patient care, and who performs patient assessments, formulates and implements treatment plans, and performs follow-up and practice management pursuant to a prescription. Use of the title "prosthetist" or representations to the public is limited to a person who is licensed under this chapter as a prosthetist.

Subd. 10. Licensed prosthetist orthotist. "Licensed prosthetist orthotist" means a person licensed by the board who is educated and trained to manage comprehensive prosthetic and orthotic patient care, and who performs patient assessments, formulates and implements treatment plans, and performs follow-up and practice management pursuant to a prescription. Use of the title "prosthetist orthotist" or representations to the public is limited to a person who is licensed under this chapter as a prosthetist orthotist.

Subd. 11. NCOPE. "NCOPE" means National Commission on Orthotic and Prosthetic Education, an accreditation program that ensures educational institutions and residency programs meet the minimum standards of quality to prepare individuals to enter the orthotic, prosthetic, and pedorthic professions.

Subd. 12. Orthosis. "Orthosis" means an external device that is custom-fabricated or custom-fitted to a specific patient based on the patient's unique physical condition and is applied to a part of the body to help correct a deformity, provide support and protection, restrict motion, improve function, or relieve symptoms of a disease, syndrome, injury, or postoperative condition.

Subd. 13. Orthotics. "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing an orthosis pursuant to a prescription. The practice of orthotics includes providing the initial training necessary for fitting an orthotic device for the support, correction, or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity.

Subd. 14. Over-the-counter. "Over-the-counter" means a prefabricated, mass-produced item that is prepackaged, requires no professional advice or judgment in size selection or use, and is currently available at retail stores without a prescription. Over-the-counter items are not regulated by this chapter.

Subd. 15. Off-the-shelf. "Off-the-shelf" means a prefabricated device sized or modified for the patient's use pursuant to a prescription and that requires changes to be made by a qualified practitioner to achieve an individual fit, such as requiring the item to be trimmed, bent, or molded with or without heat, or requiring any other alterations beyond self adjustment.

Subd. 16. Pedorthic device. "Pedorthic device" means below-the-ankle partial foot prostheses for transmetatarsal and more distal amputations, foot orthoses, and subtalar-control foot orthoses to control the range of motion of the subtalar joint. A prescription is required for any pedorthic device, modification, or prefabricated below-the-knee orthosis addressing a medical condition that originates at the ankle or below. Pedorthic devices do not include nontherapeutic inlays or footwear regardless of method of manufacture; unmodified, nontherapeutic over-the-counter shoes; or prefabricated foot care products.

Subd. 17. Pedorthics. "Pedorthics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing a pedorthic device pursuant to a prescription for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity. The practice of pedorthics includes providing patient care and services pursuant to a prescription to prevent or ameliorate painful or disabling conditions of the foot and ankle.

Subd. 18. Prescription. "Prescription" means an order deemed medically necessary by a physician, podiatric physician, osteopathic physician, or a licensed health care provider who has authority in this state to prescribe orthotic and prosthetic devices, supplies, and services.

Subd. 19. Prosthesis. "Prosthesis" means a custom-designed, fabricated, fitted, or modified device to treat partial or total limb loss for purposes of restoring physiological function or cosmesis. Prosthesis does not include artificial eyes, ears, fingers, or toes; dental appliances; external breast prosthesis; or cosmetic devices that do not have a significant impact on the musculoskeletal functions of the body.

Subd. 20. Prosthetics. "Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing a prosthesis pursuant to a prescription. It includes providing the initial training necessary to fit a prosthesis in order to replace external parts of a human body lost due to amputation, congenital deformities, or absence.

Subd. 21. Resident. "Resident" means a person who has completed an NCOPE-approved education program in orthotics or prosthetics and is receiving clinical training in a residency accredited by NCOPE.

Subd. 22. Residency. "Residency" means a minimum of an NCOPE-approved program to acquire practical clinical training in orthotics and prosthetics in a patient care setting.

Subd. 23. Supervisor. "Supervisor" means the licensed orthotist, prosthetist, or pedorthist who oversees and is responsible for the delivery of appropriate, effective, ethical, and safe orthotic, prosthetic, or pedorthic patient care.

History: 2016 c 189 art 21 s 11



Section 153B.20 — EXCEPTIONS.

Nothing in this chapter shall prohibit:

(1) a physician, osteopathic physician, or podiatric physician licensed by the state of Minnesota from providing services within the physician's scope of practice;

(2) a health care professional licensed by the state of Minnesota, including, but not limited to, chiropractors, physical therapists, and occupational therapy practitioners from providing services within the professional's scope of practice, or an individual working under the supervision of a licensed physician or podiatric physician;

(3) the practice of orthotics, prosthetics, or pedorthics by a person who is employed by the federal government or any bureau, division, or agency of the federal government while in the discharge of the employee's official duties;

(4) the practice of orthotics, prosthetics, or pedorthics by:

(i) a student enrolled in an accredited or approved orthotics, prosthetics, or pedorthics education program who is performing activities required by the program;

(ii) a resident enrolled in an NCOPE-accredited residency program; or

(iii) a person working in a qualified, supervised work experience or internship who is obtaining the clinical experience necessary for licensure under this chapter; or

(5) an orthotist, prosthetist, prosthetist orthotist, pedorthist, assistant, or fitter who is licensed in another state or territory of the United States or in another country that has equivalent licensure requirements as approved by the board from providing services within the professional's scope of practice subject to this chapter, if the individual is qualified and has applied for licensure under this chapter. The individual shall be allowed to practice for no longer than six months following the filing of the application for licensure, unless the individual withdraws the application for licensure or the board denies the license.

History: 2016 c 189 art 21 s 12



Section 153B.25 — ORTHOTICS, PROSTHETICS, AND PEDORTHICS ADVISORY COUNCIL.

Subdivision 1. Creation; membership. (a) There is established an Orthotics, Prosthetics, and Pedorthics Advisory Council that shall consist of seven voting members appointed by the board. Five members shall be licensed and practicing orthotists, prosthetists, or pedorthists. Each profession shall be represented on the advisory council. One member shall be a Minnesota-licensed doctor of podiatric medicine who is also a member of the Board of Podiatric Medicine, and one member shall be a public member.

(b) The council shall be organized and administered under section 15.059.

Subd. 2. Duties. The advisory council shall:

(1) advise the board on enforcement of the provisions contained in this chapter;

(2) review reports of investigations or complaints relating to individuals and make recommendations to the board as to whether a license should be denied or disciplinary action taken against an individual;

(3) advise the board regarding standards for licensure of professionals under this chapter; and

(4) perform other duties authorized for advisory councils by chapter 214, as directed by the board.

Subd. 3. Chair. The council must elect a chair from among its members.

Subd. 4. Administrative provisions. The Board of Podiatric Medicine must provide meeting space and administrative services for the council.

History: 2016 c 189 art 21 s 13



Section 153B.30 — LICENSURE.

Subdivision 1. Application. An application for a license shall be submitted to the board in the format required by the board and shall be accompanied by the required fee, which is nonrefundable.

Subd. 2. Qualifications. (a) To be eligible for licensure as an orthotist, prosthetist, or prosthetist orthotist, an applicant shall meet orthotist, prosthetist, or prosthetist orthotist certification requirements of either the American Board for Certification in Orthotics, Prosthetics, and Pedorthics or the Board of Certification/Accreditation requirements in effect at the time of the individual's application for licensure and be in good standing with the certifying board.

(b) To be eligible for licensure as a pedorthist, an applicant shall meet the pedorthist certification requirements of either the American Board for Certification in Orthotics, Prosthetics, and Pedorthics or the Board of Certification/Accreditation that are in effect at the time of the individual's application for licensure and be in good standing with the certifying board.

(c) To be eligible for licensure as an orthotic or prosthetic assistant, an applicant shall meet the orthotic or prosthetic assistant certification requirements of the American Board for Certification in Orthotics, Prosthetics, and Pedorthics that are in effect at the time of the individual's application for licensure and be in good standing with the certifying board.

(d) To be eligible for licensure as an orthotic fitter, an applicant shall meet the orthotic fitter certification requirements of either the American Board for Certification in Orthotics, Prosthetics, and Pedorthics or the Board of Certification/Accreditation that are in effect at the time of the individual's application for licensure and be in good standing with the certifying board.

Subd. 3. License term. A license to practice is valid for a term of up to 24 months beginning on January 1 or commencing after initially fulfilling the license requirements and ending on December 31 of the following year.

History: 2016 c 189 art 21 s 14



Section 153B.35 — EMPLOYMENT BY AN ACCREDITED FACILITY; SCOPE OF PRACTICE.

A licensed orthotist, prosthetist, pedorthist, assistant, or orthotic fitter may provide limited, supervised orthotic or prosthetic patient care services beyond their licensed scope of practice if all of the following conditions are met:

(1) the licensee is employed by a patient care facility that is accredited by a national accrediting organization in orthotics, prosthetics, and pedorthics;

(2) written objective criteria are documented by the accredited facility to describe the knowledge and skills required by the licensee to demonstrate competency to provide additional specific and limited orthotic or prosthetic patient care services that are outside the licensee's scope of practice;

(3) the licensee provides orthotic or prosthetic patient care only at the direction of a supervisor who is licensed as an orthotist, pedorthist, or prosthetist who is employed by the facility to provide the specific orthotic or prosthetic patient care or services that are outside the licensee's scope of practice; and

(4) the supervised orthotic or prosthetic patient care occurs in compliance with facility accreditation standards.

History: 2016 c 189 art 21 s 15



Section 153B.40 — CONTINUING EDUCATION.

Subdivision 1. Requirement. Each licensee shall obtain the number of continuing education hours required by the certifying board to maintain certification status pursuant to the specific license category.

Subd. 2. Proof of attendance. A licensee must submit to the board proof of attendance at approved continuing education programs during the license renewal period in which it was attended in the form of a certificate, statement of continuing education credits from the American Board for Certification in Orthotics, Prosthetics, and Pedorthics or the Board of Certification/Accreditation, descriptive receipt, or affidavit. The board may conduct random audits.

Subd. 3. Extension of continuing education requirements. For good cause, a licensee may apply to the board for a six-month extension of the deadline for obtaining the required number of continuing education credits. No more than two consecutive extensions may be granted. For purposes of this subdivision, "good cause" includes unforeseen hardships such as illness, family emergency, or military call-up.

History: 2016 c 189 art 21 s 16



Section 153B.45 — LICENSE RENEWAL.

Subdivision 1. Submission of license renewal application. A licensee must submit to the board a license renewal application on a form provided by the board together with the license renewal fee. The completed form must be postmarked no later than January 1 in the year of renewal. The form must be signed by the licensee in the place provided for the renewal applicant's signature, include evidence of participation in approved continuing education programs, and any other information as the board may reasonably require.

Subd. 2. Renewal application postmarked after January 1. A renewal application postmarked after January 1 in the renewal year shall be returned to the licensee for addition of the late renewal fee. A license renewal application postmarked after January 1 in the renewal year is not complete until the late renewal fee has been received by the board.

Subd. 3. Failure to submit renewal application. (a) At any time after January 1 of the applicable renewal year, the board shall send notice to a licensee who has failed to apply for license renewal. The notice shall be mailed to the licensee at the last address on file with the board and shall include the following information:

(1) that the licensee has failed to submit application for license renewal;

(2) the amount of renewal and late fees;

(3) information about continuing education that must be submitted in order for the license to be renewed;

(4) that the licensee must respond within 30 calendar days after the notice was sent by the board; and

(5) that the licensee may voluntarily terminate the license by notifying the board or may apply for license renewal by sending the board a completed renewal application, license renewal and late fees, and evidence of compliance with continuing education requirements.

(b) Failure by the licensee to notify the board of the licensee's intent to voluntarily terminate the license or to submit a license renewal application shall result in expiration of the license and termination of the right to practice. The expiration of the license and termination of the right to practice shall not be considered disciplinary action against the licensee.

(c) A license that has been expired under this subdivision may be reinstated.

History: 2016 c 189 art 21 s 17



Section 153B.50 — NAME AND ADDRESS CHANGE.

(a) A licensee who has changed names must notify the board in writing within 90 days and request a revised license. The board may require official documentation of the legal name change.

(b) A licensee must maintain with the board a correct mailing address to receive board communications and notices. A licensee who has changed addresses must notify the board in writing within 90 days. Mailing a notice by United States mail to a licensee's last known mailing address constitutes valid mailing.

History: 2016 c 189 art 21 s 18



Section 153B.55 — INACTIVE STATUS.

(a) A licensee who notifies the board in the format required by the board may elect to place the licensee's credential on inactive status and shall be excused from payment of renewal fees until the licensee notifies the board in the format required by the board of the licensee's plan to return to practice.

(b) A person requesting restoration from inactive status shall be required to pay the current renewal fee and comply with section 153B.45.

(c) A person whose license has been placed on inactive status shall not practice in this state.

History: 2016 c 189 art 21 s 19



Section 153B.60 — LICENSE LAPSE DUE TO MILITARY SERVICE.

A licensee whose license has expired while on active duty in the armed forces of the United States, with the National Guard while called into service or training, or while in training or education preliminary to induction into military service may have the licensee's license renewed or restored without paying a late fee or license restoration fee if the licensee provides verification to the board within two years of the termination of service obligation.

History: 2016 c 189 art 21 s 20



Section 153B.65 — ENDORSEMENT.

The board may license, without examination and on payment of the required fee, an applicant who is an orthotist, prosthetist, prosthetist orthotist, pedorthist, assistant, or fitter who is certified by the American Board for Certification in Orthotics, Prosthetics, and Pedorthics or a national certification organization with educational, experiential, and testing standards equal to or higher than the licensing requirements in Minnesota.

History: 2016 c 189 art 21 s 21



Section 153B.70 — GROUNDS FOR DISCIPLINARY ACTION.

(a) The board may refuse to issue or renew a license, revoke or suspend a license, or place on probation or reprimand a licensee for one or any combination of the following:

(1) making a material misstatement in furnishing information to the board;

(2) violating or intentionally disregarding the requirements of this chapter;

(3) conviction of a crime, including a finding or verdict of guilt, an admission of guilt, or a no-contest plea, in this state or elsewhere, reasonably related to the practice of the profession. Conviction, as used in this clause, includes a conviction of an offense which, if committed in this state, would be deemed a felony, gross misdemeanor, or misdemeanor, without regard to its designation elsewhere, or a criminal proceeding where a finding or verdict of guilty is made or returned but the adjudication of guilt is either withheld or not entered;

(4) making a misrepresentation in order to obtain or renew a license;

(5) displaying a pattern of practice or other behavior that demonstrates incapacity or incompetence to practice;

(6) aiding or assisting another person in violating the provisions of this chapter;

(7) failing to provide information within 60 days in response to a written request from the board, including documentation of completion of continuing education requirements;

(8) engaging in dishonorable, unethical, or unprofessional conduct;

(9) engaging in conduct of a character likely to deceive, defraud, or harm the public;

(10) inability to practice due to habitual intoxication, addiction to drugs, or mental or physical illness;

(11) being disciplined by another state or territory of the United States, the federal government, a national certification organization, or foreign nation, if at least one of the grounds for the discipline is the same or substantially equivalent to one of the grounds in this section;

(12) directly or indirectly giving to or receiving from a person, firm, corporation, partnership, or association a fee, commission, rebate, or other form of compensation for professional services not actually or personally rendered;

(13) incurring a finding by the board that the licensee, after the licensee has been placed on probationary status, has violated the conditions of the probation;

(14) abandoning a patient or client;

(15) willfully making or filing false records or reports in the course of the licensee's practice including, but not limited to, false records or reports filed with state or federal agencies;

(16) willfully failing to report child maltreatment as required under the Maltreatment of Minors Act, section 626.556; or

(17) soliciting professional services using false or misleading advertising.

(b) A license to practice is automatically suspended if (1) a guardian of a licensee is appointed by order of a court pursuant to sections 524.5-101 to 524.5-502, for reasons other than the minority of the licensee, or (2) the licensee is committed by order of a court pursuant to chapter 253B. The license remains suspended until the licensee is restored to capacity by a court and, upon petition by the licensee, the suspension is terminated by the board after a hearing. The licensee may be reinstated to practice, either with or without restrictions, by demonstrating clear and convincing evidence of rehabilitation. The regulated person is not required to prove rehabilitation if the subsequent court decision overturns previous court findings of public risk.

(c) If the board has probable cause to believe that a licensee or applicant has violated paragraph (a), clause (10), it may direct the person to submit to a mental or physical examination. For the purpose of this section, every person is deemed to have consented to submit to a mental or physical examination when directed in writing by the board and to have waived all objections to the admissibility of the examining physician's testimony or examination report on the grounds that the testimony or report constitutes a privileged communication. Failure of a regulated person to submit to an examination when directed constitutes an admission of the allegations against the person, unless the failure was due to circumstances beyond the person's control, in which case a default and final order may be entered without the taking of testimony or presentation of evidence. A regulated person affected under this paragraph shall at reasonable intervals be given an opportunity to demonstrate that the person can resume the competent practice of the regulated profession with reasonable skill and safety to the public. In any proceeding under this paragraph, neither the record of proceedings nor the orders entered by the board shall be used against a regulated person in any other proceeding.

(d) In addition to ordering a physical or mental examination, the board may, notwithstanding section 13.384 or 144.293, or any other law limiting access to medical or other health data, obtain medical data and health records relating to a licensee or applicant without the person's or applicant's consent if the board has probable cause to believe that a licensee is subject to paragraph (a), clause (10). The medical data may be requested from a provider as defined in section 144.291, subdivision 2, paragraph (i), an insurance company, or a government agency, including the Department of Human Services. A provider, insurance company, or government agency shall comply with any written request of the board under this section and is not liable in any action for damages for releasing the data requested by the board if the data are released pursuant to a written request under this section, unless the information is false and the provider giving the information knew, or had reason to know, the information was false. Information obtained under this section is private data on individuals as defined in section 13.02.

(e) If the board issues an order of immediate suspension of a license, a hearing must be held within 30 days of the suspension and completed without delay.

History: 2016 c 189 art 21 s 22



Section 153B.75 — INVESTIGATION; NOTICE AND HEARINGS.

The board has the authority to investigate alleged violations of this chapter, conduct hearings, and impose corrective or disciplinary action as provided in section 214.103.

History: 2016 c 189 art 21 s 23



Section 153B.80 — UNLICENSED PRACTICE.

Subdivision 1. License required. Effective January 1, 2018, no individual shall practice as an orthotist, prosthetist, prosthetist orthotist, pedorthist, orthotic or prosthetic assistant, or orthotic fitter, unless the individual holds a valid license issued by the board under this chapter, except as permitted under section 153B.20 or 153B.35.

Subd. 2. Designation. No individual shall represent themselves to the public as a licensed orthotist, prosthetist, prosthetist orthotist, pedorthist, orthotic or prosthetic assistant, or an orthotic fitter, unless the individual is licensed under this chapter.

Subd. 3. Penalties. Any individual who violates this section is guilty of a misdemeanor. The board shall have the authority to seek a cease and desist order against any individual who is engaged in the unlicensed practice of a profession regulated by the board under this chapter.

History: 2016 c 189 art 21 s 24



Section 153B.85 — FEES.

Subdivision 1. Fees. (a) The application fee for initial licensure shall not exceed $600.

(b) The biennial renewal fee for a license to practice as an orthotist, prosthetist, prosthetist orthotist, or pedorthist shall not exceed $600.

(c) The biennial renewal fee for a license to practice as an assistant or a fitter shall not exceed $300.

(d) The fee for license restoration shall not exceed $600.

(e) The fee for license verification shall not exceed $30.

(f) The fee to obtain a list of licensees shall not exceed $25.

Subd. 2. Proration of fees. For the first renewal period following initial licensure, the renewal fee is the fee specified in subdivision 1, paragraph (b) or (c), prorated to the nearest dollar that is represented by the ratio of the number of days the license is held in the initial licensure period to 730 days.

Subd. 3. Late fee. The fee for late license renewal is the license renewal fee in effect at the time of renewal plus $100.

Subd. 4. Nonrefundable fees. All fees are nonrefundable.

Subd. 5. Deposit. Fees collected by the board under this section shall be deposited in the state government special revenue fund.

History: 2016 c 189 art 21 s 25






Chapter 154 — BARBERS

Section 154.001 — BOARD OF BARBER EXAMINERS CREATED; TERMS.

Subdivision 1. Definition. For the purposes of this chapter, "board" means the Board of Barber Examiners.

Subd. 2. Board of Barber Examiners. (a) A Board of Barber Examiners is established to consist of four barber members and one public member, as defined in section 214.02, appointed by the governor.

(b) The barber members shall be persons who have practiced as registered barbers in this state for at least five years immediately prior to their appointment; shall be graduates from the 12th grade of a high school or have equivalent education, and shall have knowledge of the matters to be taught in registered barber schools, as set forth in section 154.07. One of the barber members shall be a member of, or recommended by, a union of journeymen barbers that has existed at least two years, and one barber member shall be a member of, or recommended by, a professional organization of barbers.

Subd. 3. Membership terms. (a) Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214.

(b) Members appointed to fill vacancies caused by death, resignation, or removal shall serve during the unexpired term of their predecessors.

Subd. 4. Comprehensive examination. "Comprehensive examination" means all parts of a test administered by the board, including but not limited to written, oral, and practical components.

History: (5846-21) 1927 c 316 s 21; 1929 c 270 s 22; 1973 c 376 s 4; 1973 c 638 s 34; 1975 c 136 s 38; 1976 c 222 s 105; 1976 c 239 s 60; 1991 c 199 art 1 s 47; 1991 c 282 s 22; 2004 c 269 art 3 s 18; 2005 c 27 s 2,9; 2009 c 78 art 6 s 9; 2013 c 85 art 5 s 2; 2016 c 189 art 13 s 29



Section 154.002 — OFFICERS; COMPENSATION; FEES; EXPENSES.

The Board of Barber Examiners shall annually elect a chair and secretary. It shall adopt and use a common seal for the authentication of its orders and records. The board shall appoint an executive secretary or enter into an interagency agreement to procure the services of an executive secretary. The executive secretary shall not be a member of the board and shall be in the unclassified civil service. The position of executive secretary may be a part-time position.

The executive secretary shall keep a record of all proceedings of the board. The expenses of administering this chapter shall be paid from the appropriations made to the Board of Barber Examiners.

Each member of the board shall take the oath provided by law for public officers.

A majority of the board, in meeting assembled, may perform and exercise all the duties and powers devolving upon the board.

The members of the board shall receive compensation, as provided in section 214.09, for each day spent on board activities, but not to exceed 20 days in any calendar month nor 100 days in any calendar year.

The board shall have authority to employ such inspectors, clerks, deputies, and other assistants as it may deem necessary to carry out the provisions of this chapter.

History: (5846-22) 1927 c 316 s 22; 1929 c 270 s 23; 1947 c 36 s 1; 1949 c 31 s 1; 1951 c 83 s 1; 1955 c 847 s 17; 1963 c 757 s 1; 1967 c 692 s 4; 1973 c 638 s 35; 1975 c 136 s 39; 1976 c 222 s 106; 1986 c 444; 2004 c 269 art 3 s 19; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2010 c 215 art 8 s 3; 2016 c 189 art 13 s 30



Section 154.003 — FEES.

(a) The fees collected, as required in this chapter, chapter 214, and the rules of the board, shall be paid to the board. The board shall deposit the fees in the general fund in the state treasury.

(b) The board shall charge the following fees:

(1) examination and certificate, registered barber, $85;

(2) retake of written examination, $10;

(3) examination and certificate, instructor, $180;

(4) certificate, instructor, $65;

(5) temporary teacher permit, $80;

(6) temporary registered barber, military, $85;

(7) temporary barber instructor, military, $180;

(8) renewal of registration, registered barber, $80;

(9) renewal of registration, instructor, $80;

(10) renewal of temporary teacher permit, $65;

(11) student permit, $45;

(12) renewal of student permit, $25;

(13) initial shop registration, $85;

(14) initial school registration, $1,030;

(15) renewal shop registration, $85;

(16) renewal school registration, $280;

(17) restoration of registered barber registration, $95;

(18) restoration of shop registration, $105;

(19) change of ownership or location, $55;

(20) duplicate registration, $40;

(21) home study course, $75;

(22) letter of registration verification, $25; and

(23) reinspection, $100.

History: (5846-18) 1927 c 316 s 18; 1929 c 270 s 18; 1947 c 373 s 1; 1967 c 593 s 3; 1967 c 692 s 3; 1973 c 376 s 3; 1986 c 444; 1988 c 476 s 4; 1991 c 282 s 21; 2004 c 269 art 3 s 15; 2005 c 27 s 1,9; 2007 c 135 art 3 s 2; 2009 c 78 art 6 s 10; 2010 c 215 art 8 s 4; 2013 c 85 art 5 s 3,49; 2015 c 77 art 2 s 26; 2016 c 189 art 13 s 31



Section 154.01 — REGISTRATION MANDATORY.

(a) The registration of the practice of barbering serves the public health and safety of the people of the state of Minnesota by ensuring that individuals seeking to practice the profession of barbering are appropriately trained in the use of the chemicals, tools, and implements of barbering and demonstrate the skills necessary to conduct barber services in a safe, sanitary, and appropriate environment required for infection control.

(b) No person shall practice, offer to practice, or attempt to practice barbering without a current certificate of registration as a registered barber, issued pursuant to provisions of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 by the Board of Barber Examiners.

(c) A registered barber must only provide barbering services in a registered barber shop or barber school, unless prior authorization is given by the board.

(d) No person shall operate a barber shop unless it is at all times under the direct supervision and management of a registered barber and the owner or operator of the barber shop possesses a current shop registration card, issued to the barber shop establishment address, under sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 by the Board of Barber Examiners.

(e) No person shall serve, offer to serve, or attempt to serve as an instructor of barbering without a current certificate of registration as a registered instructor of barbering or a temporary permit as an instructor of barbering, as provided for the board by rule, issued under sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 by the Board of Barber Examiners. Barber instruction must be provided in registered barber schools only.

(f) No person shall operate a barber school unless the owner or operator possesses a current certificate of registration as a barber school, issued under sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 by the Board of Barber Examiners.

History: (5846-1) 1927 c 316 s 1; 1929 c 270 s 1; 1986 c 444; 1991 c 282 s 1; 2004 c 269 art 3 s 2; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2016 c 189 art 13 s 32



Section 154.02 — DEFINITIONS.

Subdivision 1. What constitutes barbering. Any one or any combination of the following practices when done upon the head, face, and neck for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when done for payment directly or indirectly or without payment for the public generally constitutes the practice of barbering within the meaning of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28: to shave the face or neck, trim the beard, clean, condition, cut, color, shape, or straighten the hair of any person of either sex for compensation or other reward received by the person performing such service or any other person; to give facial and scalp massage with oils, creams, lotions, or other preparations either by hand or mechanical appliances; to singe, shampoo the hair, or apply hair tonics; or to apply cosmetic preparations, antiseptics, powders, oils, clays, or lotions to hair, scalp, face, or neck.

Subd. 2. Barber school. A "barber school" is a place that holds a registration as a barber school in which barbering, as defined in subdivision 1, is practiced by registered student barbers under the direction of registered barber instructors for the purpose of learning and teaching barber skills.

Subd. 3. Barber shop. A "barber shop" is a place other than a barber school that holds a registration as a barber shop under this chapter in which barbering, as defined in subdivision 1, is practiced.

Subd. 4. Certificate of registration. A "certificate of registration" means the certificate issued to an individual, barber shop, or barber school that is in compliance with the requirements of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28.

Subd. 5. Designated registered barber. The "designated registered barber" is a registered barber designated as the manager of a barber shop.

Subd. 6. Registered barber. A "registered barber" is an individual who, for compensation, performs the personal services as defined in subdivision 1, in compliance with this chapter.

History: (5846-2) 1927 c 316 s 2; 1929 c 270 s 2; 1935 c 229 s 1; 2004 c 269 art 3 s 3; 2005 c 27 s 9; 2013 c 85 art 5 s 4; 2016 c 189 art 13 s 33



Section 154.04 — PERSONS EXEMPT FROM REGISTRATION.

The following persons are exempt from the provisions of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 while in the proper discharge of their professional duties:

(1) persons authorized by the law of this state to practice medicine, surgery, osteopathic medicine, and chiropractic;

(2) commissioned medical or surgical officers of the United States armed services;

(3) registered nurses, licensed practical nurses, and nursing aides performing services under the direction and supervision of a licensed physician or licensed registered nurse, provided, however, that no additional compensation shall be paid for such service and patients who are so attended shall not be charged for barbering;

(4) licensed cosmetologists, when providing cosmetology services as defined in section 155A.23, subdivision 3, provided, however, that cosmetologists shall not hold themselves out as barbers or practice their occupation in a barber shop; and

(5) persons who perform barbering services for charitable purposes in nursing homes, shelters, missions, individual homes, or other similar facilities, provided, however, that no direct or indirect compensation is received for the services, and that persons who receive barbering services are not charged for the services.

History: (5846-4) 1927 c 316 s 4; 1929 c 270 s 4; 1973 c 597 s 1; 1974 c 62 s 2; 1976 c 222 s 104; 1991 c 282 s 3; 1995 c 59 s 1; 2004 c 269 art 3 s 5; 2005 c 27 s 9; 2013 c 85 art 5 s 49; 2016 c 119 s 7; 2016 c 189 art 13 s 34



Section 154.05 — WHO MAY RECEIVE CERTIFICATES OF REGISTRATION AS A REGISTERED BARBER.

(a) A person is qualified to receive a certificate of registration as a registered barber if the person:

(1) has successfully completed ten grades of education;

(2) has successfully completed 1,500 hours of study in a board-approved barber school; and

(3) has passed an examination conducted by the board to determine fitness to practice barbering.

(b) A first-time applicant for a certificate of registration to practice as a registered barber who fails to pass the comprehensive examination conducted by the board and who fails to pass a onetime retake of the written examination, shall complete an additional 500 hours of barber education before being eligible to retake the comprehensive examination as many times as necessary to pass.

History: (5846-5) 1927 c 316 s 5; 1929 c 270 s 5; 1945 c 160 s 1; 1986 c 444; 1988 c 476 s 1; 1991 c 282 s 4; 2013 c 85 art 5 s 5; 2016 c 189 art 13 s 35



Section 154.065 — BARBER SCHOOLS AND COLLEGES.

Subdivision 1. [Repealed, 1991 c 282 s 23]

Subd. 2. Qualifications. A person is qualified to receive a certificate of registration as an instructor of barbering who:

(1) is a graduate of an approved high school, or its equivalent, as determined by examination by the Department of Education;

(2) has successfully completed vocational instructor training from a board-approved program or accredited college or university program that includes the following courses or their equivalents as determined by the board:

(i) introduction to career and technical education training;

(ii) philosophy and practice of career and technical education;

(iii) course development for career and technical education;

(iv) instructional methods for career and technical education; and

(v) human relations;

(3) is currently a registered barber and has at least three years experience as a registered barber in this state, or its equivalent in another state or jurisdiction as determined by the board; and

(4) has passed an examination conducted by the board to determine fitness to instruct in barbering.

Subd. 3. [Repealed, 1991 c 282 s 23]

Subd. 4. Examinations. Examinations under this section shall be held not to exceed twice a year at times and at a place or places to be determined by the board. In case of an emergency, there being no registered instructor of barbering available, a temporary certificate as an instructor of barbering may be issued upon such terms and conditions as the board may prescribe.

Subd. 5. [Repealed, 1991 c 282 s 23]

Subd. 6. [Repealed, 1976 c 222 s 209]

Subd. 7. [Repealed, 1991 c 282 s 23]

Subd. 8. [Repealed, 1991 c 282 s 23]

History: 1945 c 159; 1967 c 692 s 1,2; 1985 c 248 s 70; 1986 c 444; 1989 c 62 s 1; 1991 c 282 s 6,7; 1Sp1995 c 3 art 16 s 13; 2003 c 130 s 12; 2013 c 85 art 5 s 7; 2016 c 189 art 13 s 36,37



Section 154.07 — BARBER SCHOOLS; REQUIREMENTS.

Subdivision 1. Admission requirements; course of instruction. No barber school shall be approved by the board unless it requires, as a prerequisite to admission, ten grades of an approved school or its equivalent, as determined by educational transcript, high school diploma, high school equivalency certificate, or an examination conducted by the commissioner of education, which shall issue a certificate that the student has passed the required examination, and unless it requires, as a prerequisite to graduation, a course of instruction of at least 1,500 hours of not more than ten hours of schooling in any one working day. The course of instruction must include the following subjects: scientific fundamentals for barbering; hygiene; practical study of the hair, skin, muscles, and nerves; structure of the head, face, and neck; elementary chemistry relating to sanitation; disinfection; sterilization and antiseptics; diseases of the skin, hair, and glands; massaging and manipulating the muscles of the face and neck; haircutting; shaving; trimming the beard; bleaching, tinting and dyeing the hair; and the chemical waving and straightening of hair.

Subd. 2. [Repealed, 1991 c 282 s 23]

Subd. 3. Costs. It is permissible for barber schools to make a reasonable charge for materials used and services rendered by students for work done in the schools by students.

Subd. 3a. Number of instructors. There must be one registered instructor of barbering for every 20 students in attendance at the same time. Instruction must not be performed by persons not possessing a certificate of registration as an instructor of barbering or a temporary permit as an instructor of barbering.

Subd. 4. Building requirements. Each barber school must be conducted and operated in one building, or in connecting buildings, and a barber school must not have any department or branch in a building completely separated or removed from the remainder of the barber school.

Subd. 5. Owner's requirements. Any person may own a barber school provided the person first secures from the board an annual certificate of registration as a barber school, keeps it prominently displayed, and before commencing business:

(1) files with the secretary of state a bond to the state approved by the attorney general in the sum of $25,000, conditioned upon the faithful compliance of the barber school with sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28, and to pay all judgments that may be obtained against the school, or the owners thereof, on account of fraud, misrepresentation, or deceit practiced by them or their agents; and

(2) keeps prominently displayed on the exterior a substantial sign indicating that the establishment is a barber school.

Subd. 5a. Student permits. All barber schools upon receiving students shall immediately apply to the board for student permits upon forms for that purpose furnished by the board.

Subd. 5b. Designated operator. All barber schools shall be operated by a barber with no less than six years of continuous experience as a registered barber in this state or another state or jurisdiction as determined by the board. When a person who owns a barber school does not meet the requirements of this section to operate a barber school, the owner shall notify the board in writing and under oath of the identity of the person designated to operate the barber school and shall notify the board of any change of operator by telephone within 24 hours of such change, exclusive of Saturdays, Sundays, and legal holidays, and shall notify the board in writing and under oath within 72 hours of such change.

Subd. 6. Operation by technical college or state institution. A public technical college or a state institution may operate a barber school provided it has in its employment a qualified instructor holding a current certificate of registration as a barber instructor and provided that it secures from the board an annual certificate of registration and does so in accordance with sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 and the rules of the board for barber schools but without the requirement to file a performance bond with the secretary of state.

History: (5846-7) 1927 c 316 s 7; 1929 c 270 s 7; 1935 c 229 s 3; 1945 c 160 s 3; Ex1967 c 31 s 2; 1969 c 567 s 3; 1971 c 150 s 1; 1973 c 254 s 3; 1977 c 430 s 25 subd 1; 1985 c 248 s 70; 1Sp1985 c 14 art 9 s 75; 1987 c 258 s 12; 1988 c 476 s 2; 1989 c 246 s 2; 1991 c 282 s 8-12; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2004 c 269 art 3 s 7; 2005 c 27 s 9; 2013 c 85 art 5 s 8; 2016 c 189 art 13 s 38



Section 154.08 — APPLICATION; FEE.

Each applicant for an examination shall:

(1) make application to the Board of Barber Examiners on blank forms prepared and furnished by it, the application to contain proof under the applicant's oath of the particular qualifications and identity of the applicant;

(2) provide all documentation required in support of the application;

(3) pay to the board the required fee; and

(4) upon acceptance of the notarized application present a corresponding government-issued photo identification when the applicant appears for examination.

History: (5846-8) 1927 c 316 s 8; 1929 c 270 s 8; 2004 c 269 art 3 s 8; 2009 c 78 art 6 s 26; 2013 c 85 art 5 s 9; 2016 c 189 art 13 s 39



Section 154.09 — EXAMINATIONS, CONDUCT AND SCOPE.

The board shall conduct examinations of applicants for certificates of registration to practice as registered barbers not more than six times each year, at such time and place as the board may determine. Additional written examinations may be scheduled by the board and conducted by board staff as designated by the board. The proprietor of a barber school must file an affidavit with the board of hours completed by students applying to take the registered barber examination. Students must complete the full 1,500-hour curriculum in a barber school approved by the board within the past four years to be eligible for examination. Barber students who have completed barber school more than four years prior to application, that have not obtained a barber registration, license, or certificate in any jurisdiction must complete an additional 500 hours of barber school education to be eligible for the registered barber examination. Registered barbers that fail to renew their registration for four or more years are required to take the registered barber examination to reinstate the registration.

The examination of applicants for certificates of registration as barbers shall include a practical demonstration and a written test. The examination must cover the subjects taught in barber schools registered with the board, including applicable state statute and rule.

History: (5846-9) 1927 c 316 s 9; 1929 c 270 s 9; 1935 c 229 s 4; 1945 c 160 s 4; 1969 c 916 s 2; 1988 c 476 s 3; 1991 c 282 s 13; 2013 c 85 art 5 s 10; 2016 c 189 art 13 s 40



Section 154.10 — APPLICATION; CERTIFICATES OF REGISTRATION; FEES.

Subdivision 1. Application. Each applicant for an initial certificate of registration shall make application to the board on forms prepared and furnished by the board with proof under oath of the particular qualifications and identity of each applicant. This application shall be accompanied by a fee prescribed by law or the rules of the board to defray the expenses of making investigation and for the examination of such applicant.

Subd. 2. Certificates of registration; fees. When the provisions of this chapter have been complied with, the board shall issue a certificate of registration as a registered barber, as a registered instructor of barbering, or as a registered barber school, a temporary permit as an instructor of barbering, or a barber shop registration card upon payment of the required fee. Certificates of registration, temporary permits, and shop registration cards are not transferable.

History: (5846-10) 1927 c 316 s 10; 1929 c 270 s 10; 1947 c 35 s 1; 1991 c 282 s 14; 2013 c 85 art 5 s 11; 2016 c 189 art 13 s 41



Section 154.11 — EXAMINATION OF NONRESIDENT BARBERS AND INSTRUCTORS OF BARBERING AND TEMPORARY MILITARY PERMITS.

Subdivision 1. Examination of nonresidents. (a) A person who meets all of the requirements for barber registration in sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 and either has a currently active license, certificate of registration, or equivalent as a practicing barber or instructor of barbering as verified from another state or, if presenting foreign country credentials as verified by a board-approved professional credential evaluation provider, which in the discretion of the board has substantially the same requirements for registering barbers and instructors of barbering as required by sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 shall, upon payment of the required fee, be issued a certificate of registration without examination.

(b) Individuals without a current documented license, certificate of registration, or equivalent, as verified in paragraph (a), must have a minimum of 1,500 hours of barber education as verified by the barber school attended in the other state or if presenting foreign country education as verified by a board-approved professional credential evaluation provider, completed within the previous four years, which, in the discretion of the board, has substantially the same requirements as required in sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 will be eligible for examination.

(c) Individuals unable to meet the requirements in paragraph (a) or (b) shall be subject to all the requirements of section 154.05.

Subd. 2. [Repealed, 2016 c 189 art 13 s 70]

Subd. 3. Temporary military permits. (a) In accordance with section 197.4552, the board shall issue a temporary:

(1) certificate for registered barbers; and

(2) certificate for registered barber instructors.

(b) Fees for temporary military permits and certificates of registration under this subdivision are listed under section 154.003.

(c) Permits or certificates of registration issued under this subdivision are valid for one year from the date of issuance, after which the individual must complete a full application as required by section 197.4552.

History: (5846-11) 1927 c 316 s 11; 1929 c 270 s 11; 1935 c 229 s 5; 1986 c 444; 1991 c 282 s 15; 1994 c 632 art 4 s 54; 2004 c 269 art 3 s 9; 2005 c 27 s 9; 2013 c 85 art 5 s 12; 2014 c 312 art 4 s 16; 2015 c 77 art 2 s 27; 2016 c 189 art 13 s 42,43



Section 154.14 — CERTIFICATES OF REGISTRATION AND TEMPORARY PERMITS TO BE DISPLAYED.

Every holder of a certificate of registration as a registered barber shall display the certificate or permit, with a photograph of the certificate or permit holder that meets the same standards as required for a United States passport, in a conspicuous place adjacent to or near the chair where work is performed. Every holder of a certificate of registration as an instructor of barbering or a temporary permit as an instructor of barbering shall display the certificate or permit, with a photograph of the certificate or permit holder that meets the same standards as required for a United States passport, in a conspicuous place within the barber school that is accessible to the public. Every holder of a certificate of registration as a barber school and of a barber shop registration card shall display it in a conspicuous place within the establishment that is accessible to the public.

History: (5846-14) 1927 c 316 s 14; 1929 c 270 s 14; 1986 c 444; 1991 c 282 s 17; 2013 c 85 art 5 s 14; 2016 c 189 art 13 s 44



Section 154.15 — CERTIFICATES OF REGISTRATION MUST BE RENEWED ANNUALLY.

Subdivision 1. Annual renewal required. All registered barbers and registered instructors of barbering who continue in active practice or service shall, on or before December 31 each year, renew their certificates of registration for the following year and pay the required fee. Every certificate of registration which has not been renewed during the month of December in any year shall expire on the 31st day of December in that year. All shop registration cards shall be renewed on or before June 30 of each year upon payment of the required fee. All certificates of registration as a barber school shall be renewed on or before December 31 of each year upon payment of the required fee.

Subd. 2. Effect of failure to renew. A registered barber who has not renewed a certificate of registration may be reinstated within four years of such failure to renew without examination upon the payment of the required restoration fee for each year the certificate is lapsed. A registered instructor of barbering who has not renewed a certificate of registration may be reinstated within four years of such failure to renew without examination upon payment of the required restoration fee for each year the certificate is lapsed. All registered barbers who allow their certificates of registration to lapse for more than four years shall be required to reexamine before being issued a certificate of registration. All registered instructors of barbering who allow their certificates of registration to lapse for more than four years shall be required to reexamine before being issued a certificate of registration. A barber shop owner who has not renewed the barber shop certificate for more than one year may reinstate the barber shop registration upon payment of the restoration fee for each year the shop card was lapsed. If lapsed or unregistered status is discovered by the barber inspector during inspection, penalties under section 154.162 shall apply.

History: (5846-15) 1927 c 316 s 15; 1929 c 270 s 15; 1935 c 229 s 7; 1986 c 444; 1991 c 282 s 18; 2013 c 85 art 5 s 15,49; 2016 c 189 art 13 s 45



Section 154.161 — REGISTRATION; ISSUANCE, REVOCATION, SUSPENSION, DENIAL.

Subdivision 1. Proceedings. If the board, or a complaint committee if authorized by the board, has a reasonable basis for believing that a person has engaged in or is about to engage in a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the board or complaint committee may proceed as provided in subdivision 2 or 3. Except as otherwise provided in this section, all hearings must be conducted in accordance with the Administrative Procedure Act.

Subd. 2. Legal actions. (a) When necessary to prevent an imminent violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the board, or a complaint committee if authorized by the board, may bring an action in the name of the state in the District Court of Ramsey County in which jurisdiction is proper to enjoin the act or practice and to enforce compliance with the statute, rule, or order. On a showing that a person has engaged in or is about to engage in an act or practice that constitutes a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the court shall grant a permanent or temporary injunction, restraining order, or other appropriate relief.

(b) For purposes of injunctive relief under this subdivision, irreparable harm exists when the board shows that a person has engaged in or is about to engage in an act or practice that constitutes violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce.

(c) Injunctive relief granted under paragraph (a) does not relieve an enjoined person from criminal prosecution by a competent authority, or from action by the board under subdivision 3, 4, 5, or 6 with respect to the person's registration, certificate, or application for examination, registration, or renewal.

Subd. 3. Cease and desist orders. (a) The board, or complaint committee if authorized by the board, may issue and have served upon an unregistered person, or a holder of a certificate of registration or a shop registration card, an order requiring the person to cease and desist from an act or practice that constitutes a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce. The order must (1) give reasonable notice of the rights of the person named in the order to request a hearing, and (2) state the reasons for the entry of the order. No order may be issued under this subdivision until an investigation of the facts has been conducted under section 214.10.

(b) Service of the order under this subdivision is effective when the order is personally served on the person or counsel of record, or served by certified mail to the most recent address provided to the board for the person or counsel of record.

(c) The board must hold a hearing under this subdivision not later than 30 days after the board receives the request for the hearing, unless otherwise agreed between the board, or complaint committee if authorized by the board, and the person requesting the hearing.

(d) Notwithstanding any rule to the contrary, the administrative law judge must issue a report within 30 days of the close of the contested case hearing. Within 30 days after receiving the report and subsequent exceptions and argument, the board shall issue a further order vacating, modifying, or making permanent the cease and desist order. If no hearing is requested within 30 days of service of the order, the order becomes final and remains in effect until modified or vacated by the board.

Subd. 4. Registration actions. (a) With respect to a person who is a holder of or applicant for registration or a shop registration card under sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28, the board may by order deny, refuse to renew, suspend, temporarily suspend, or revoke the application, certificate of registration, or shop registration card, censure or reprimand the person, refuse to permit the person to sit for examination, or refuse to release the person's examination grades, if the board finds that such an order is in the public interest and that, based on a preponderance of the evidence presented, the person has:

(1) violated a statute, rule, or order that the board has adopted or issued or is empowered to enforce;

(2) engaged in conduct or acts that are fraudulent, deceptive, or dishonest, whether or not the conduct or acts relate to the practice of barbering, if the fraudulent, deceptive, or dishonest conduct or acts reflect adversely on the person's ability or fitness to engage in the practice of barbering;

(3) engaged in conduct or acts that constitute malpractice, are negligent, demonstrate incompetence, or are otherwise in violation of the standards in the rules of the board, where the conduct or acts relate to the practice of barbering;

(4) employed fraud or deception in obtaining a certificate of registration, shop registration card, renewal, or reinstatement, or in passing all or a portion of the examination;

(5) had a certificate of registration or shop registration card, right to examine, or other similar authority revoked in another jurisdiction;

(6) failed to meet any requirement for issuance or renewal of the person's certificate of registration or shop registration card;

(7) practiced as a barber while having an infectious or contagious disease;

(8) advertised by means of false or deceptive statements;

(9) demonstrated intoxication or indulgence in the use of drugs, including but not limited to narcotics as defined in section 152.01 or in United States Code, title 26, section 4731, barbiturates, amphetamines, benzedrine, dexedrine, or other sedatives, depressants, stimulants, or tranquilizers;

(10) demonstrated unprofessional conduct or practice;

(11) permitted an employee or other person under the person's supervision or control to practice as a registered barber or registered instructor of barbering unless that person has (i) a current certificate of registration as a registered barber or registered instructor of barbering, (ii) a temporary apprentice permit, or (iii) a temporary permit as an instructor of barbering;

(12) practices, offered to practice, or attempted to practice by misrepresentation;

(13) failed to display a certificate of registration as required by section 154.14;

(14) used any room or place of barbering that is also used for any other purpose, or used any room or place of barbering that violates the board's rules governing sanitation;

(15) in the case of a barber or other person working in or in charge of any barber shop, or any person in a barber school engaging in the practice of barbering, failed to use separate and clean towels for each customer or patron, or to discard and launder each towel after being used once;

(16) in the case of a barber or other person in charge of any barber shop or barber school, (i) failed to supply in a sanitary manner clean hot and cold water in quantities necessary to conduct the shop or barbering service for the school, (ii) failed to have water and sewer connections from the shop or barber school with municipal water and sewer systems where they are available for use, or (iii) failed or refused to maintain a receptacle for hot water of a capacity of at least five gallons;

(17) refused to permit the board to make an inspection permitted or required by sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28, or failed to provide the board or the attorney general on behalf of the board with any documents or records they request;

(18) failed promptly to renew a certificate of registration or shop registration card when remaining in practice, pay the required fee, or issue a worthless check;

(19) permitted the practice of barbering by a person not registered with the board or not holding a temporary permit;

(20) refused to serve a customer because of race, color, creed, religion, disability, national origin, or sex;

(21) failed to comply with a provision of sections 136A.82 to 136A.834, or a provision of another chapter that relates to barber schools; or

(22) with respect to temporary suspension orders, has committed an act, engaged in conduct, or committed practices that the board, or complaint committee if authorized by the board, has determined may result or may have resulted in an immediate threat to the public.

(b) In lieu of or in addition to any remedy under paragraph (a), the board may as a condition of continued registration, termination of suspension, reinstatement of registration, examination, or release of examination results, require that the person:

(1) submit to a quality review of the person's ability, skills, or quality of work, conducted in a manner and by a person or entity that the board determines; or

(2) complete to the board's satisfaction continuing education as the board requires.

(c) Service of an order under this subdivision is effective if the order is served personally on, or is served by certified mail to the most recent address provided to the board by the certificate holder, applicant, or counsel of record. The order must state the reason for the entry of the order.

(d) Except as provided in subdivision 5, paragraph (c), all hearings under this subdivision must be conducted in accordance with the Administrative Procedure Act.

Subd. 5. Temporary suspension. (a) When the board, or complaint committee if authorized by the board, issues a temporary suspension order, the suspension provided for in the order is effective on service of a written copy of the order on the certificate holder or counsel of record. The order must specify the statute, rule, or order violated by the certificate holder. The order remains in effect until the board issues a final order in the matter after a hearing, or on agreement between the board and the certificate holder.

(b) An order under this subdivision may (1) prohibit the certificate holder from engaging in the practice of barbering in whole or in part, as the facts require, and (2) condition the termination of the suspension on compliance with a statute, rule, or order that the board has adopted or issued or is empowered to enforce. The order must state the reasons for entering the order and must set forth the right to a hearing as provided in this subdivision.

(c) Within ten days after service of an order under this subdivision, the certificate holder may request a hearing in writing. The board must hold a hearing before its own members within five working days of the request for a hearing. The sole issue at such a hearing must be whether there is a reasonable basis to continue, modify, or terminate the temporary suspension. The hearing is not subject to the Administrative Procedure Act. Evidence presented to the board or the certificate holder may be in affidavit form only. The certificate holder or counsel of record may appear for oral argument.

(d) Within five working days after the hearing, the board shall issue its order and, if the order continues the suspension, shall schedule a contested case hearing within 30 days of the issuance of the order. Notwithstanding any rule to the contrary, the administrative law judge shall issue a report within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days of receiving the report.

Subd. 6. Violations; penalties; costs. (a) The board may impose a civil penalty of up to $2,000 per violation on a person who violates a statute, rule, or order that the board has adopted or issued or is empowered to enforce.

(b) In addition to any penalty under paragraph (a), the board may impose a fee to reimburse the board for all or part of the cost of (1) the proceedings resulting in disciplinary action authorized under this section, (2) the imposition of a civil penalty under paragraph (a), or (3) the issuance of a cease and desist order. The board may impose a fee under this paragraph when the board shows that the position of the person who has violated a statute, rule, or order that the board has adopted or issued or is empowered to enforce is not substantially justified unless special circumstances make such a fee unjust, notwithstanding any rule to the contrary. Costs under this paragraph include, but are not limited to, the amount paid by the board for services from the Office of Administrative Hearings, attorneys' fees, court reporter costs, witness costs, reproduction of records, board members' compensation, board staff time, and expense incurred by board members and staff.

(c) All hearings under this subdivision must be conducted in accordance with the Administrative Procedure Act.

Subd. 7. Reinstatement. The board may reinstate a suspended, revoked, or surrendered certificate of registration or shop registration card, on petition of the former or suspended registrant. The board may in its sole discretion place any conditions on reinstatement of a suspended, revoked, or surrendered certificate of registration or shop registration card that it finds appropriate and necessary to ensure that the purposes of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 are met. No certificate of registration or shop registration card may be reinstated until the former registrant has completed at least one-half of the suspension period.

History: 1994 c 632 art 4 s 56; 1995 c 186 s 45; 1998 c 254 art 1 s 54; 2004 c 269 art 3 s 11-14; 2005 c 27 s 9; 2013 c 85 art 5 s 49; 2015 c 69 art 2 s 46; 2016 c 189 art 13 s 46,47



Section 154.162 — ADMINISTRATIVE PENALTIES.

The board shall impose and collect the following penalties:

(1) missing or lapsed shop registration discovered upon inspection; penalty imposed on shop owner: up to $500;

(2) unregistered barber, first occurrence discovered upon inspection; penalty imposed on shop owner and unlicensed or unregistered individual: up to $500; and

(3) unregistered barber, second occurrence discovered upon inspection; penalty imposed on shop owner and unlicensed or unregistered individual: up to $1,000.

History: 2013 c 85 art 5 s 16,49; 2016 c 189 art 13 s 48



Section 154.19 — VIOLATIONS.

Each of the following constitutes a misdemeanor:

(1) The violation of any of the provisions of section 154.01;

(2) Permitting any person in one's employ, supervision, or control to practice as a registered barber unless that person has a certificate of registration as a registered barber;

(3) Obtaining or attempting to obtain a certificate of registration for money other than the required fee, or any other thing of value, or by fraudulent misrepresentation;

(4) Practicing or attempting to practice by fraudulent misrepresentation;

(5) The willful failure to display a certificate of registration as required by section 154.14;

(6) The use of any room or place for barbering which is also used for residential or business purposes, except the sale of hair tonics, lotions, creams, cutlery, toilet articles, cigars, tobacco, candies in original package, and such commodities as are used and sold in barber shops, and except that shoeshining and an agency for the reception and delivery of laundry, or either, may be conducted in a barber shop without the same being construed as a violation of this section, unless a substantial partition of ceiling height separates the portion used for residential or business purposes, and where a barber shop is situated in a residence, poolroom, confectionery, store, restaurant, garage, clothing store, liquor store, hardware store, or soft drink parlor, there must be an outside entrance leading into the barber shop independent of any entrance leading into such business establishment, except that this provision as to an outside entrance shall not apply to barber shops in operation at the time of the passage of this section and except that a barber shop and cosmetology salon may be operated in conjunction, without the same being separated by partition of ceiling height;

(7) The failure or refusal of any barber or other person in charge of any barber shop, or any person in barber schools or colleges doing barber service work, to use separate and clean towels for each customer or patron, or to discard and launder each towel after once being used;

(8) The failure or refusal by any barber or other person in charge of any barber shop or barber school or barber college to supply clean hot and cold water in such quantities as may be necessary to conduct such shop, or the barbering service of such school or college, in a sanitary manner, or the failure or refusal of any such person to have water and sewer connections from such shop, or barber school or college, with municipal water and sewer systems where the latter are available for use, or the failure or refusal of any such person to maintain a receptacle for hot water of a capacity of not less than five gallons;

(9) For the purposes of this section, barbers, students, or the proprietor or manager of a barber shop, or barber school or barber college, shall be responsible for all violations of the sanitation and disinfection provisions of this section. If any barber workstation in any barber shop, or barber school or barber college, upon inspection, shall be found to be in an unsanitary condition, the person making such inspection shall immediately issue an order to place the barber shop, or barber school, or barber college, in a sanitary condition, in a manner and within a time satisfactory to the Board of Barber Examiners, and for the failure to comply with such order the board shall immediately file a complaint for the arrest of the persons upon whom the order was issued, and any registered barber who shall fail to comply with the rules adopted by the Board of Barber Examiners, with the approval of the state commissioner of health, or the violation or commission of any of the offenses described in this section and section 154.161, subdivision 4, paragraph (a), clauses (1), (3), and (4) to (12), shall be fined not less than $10 or imprisoned for ten days and not more than $100 or imprisoned for 90 days.

History: (5846-19) 1927 c 316 s 19; 1929 c 270 s 19; 1929 c 386 s 1; 1935 c 229 s 9; 1945 c 160 s 5; 1977 c 305 s 45; 1985 c 248 s 70; 2004 c 269 art 3 s 16; 2005 c 27 s 9; 2009 c 78 art 6 s 11,26; 2016 c 189 art 13 s 49



Section 154.20 — RECEPTACLES FOR TOWELS.

In each barber shop there shall be provided a receptacle or receptacles for soiled towels. Each barber shall, immediately after the completion of the service to the customer, place the towels used on the customer in the receptacles and no towel shall be withdrawn from the receptacle and used on any customer until the towel has been laundered. A violation of any provision of this section shall be a misdemeanor.

History: (5846-19 1/2) 1929 c 270 s 20



Section 154.21 — PERJURY.

The willful making of any false statement as to a material matter in any oath or affidavit which is required by the provisions of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 is perjury and punishable as such.

History: (5846-20) 1927 c 316 s 20; 1929 c 270 s 21; 2004 c 269 art 3 s 17; 2005 c 27 s 9; 2016 c 189 art 13 s 50



Section 154.24 — RULES.

The Board of Barber Examiners shall have authority to make reasonable rules for the administration of the provisions of sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28 and prescribe sanitation and disinfection requirements for barber shops and barber schools, subject to the approval of the state commissioner of health. Any member of the board, or its agents or assistants, shall have authority to enter upon and to inspect any barber shop or barber school at any time during business hours. A copy of the rules adopted by the board shall be furnished by it to the owner or manager of each barber shop or barber school and such copy shall be posted in a conspicuous place in such barber shop or barber school.

The board shall keep a record of its proceedings relating to the issuance, refusal, renewal, suspension, and revocation of certificates of registration. This record shall contain the name, place of business, and residence of each registered barber, and the date and number of the certificate of registration. This record shall be open to public inspection at all reasonable times.

History: (5846-23) 1927 c 316 s 23; 1929 c 270 s 24; 1977 c 305 s 45; 1985 c 248 s 70; 1986 c 444; 2004 c 269 art 3 s 20; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2016 c 189 art 13 s 51



Section 154.25 — NOT TO SERVE CERTAIN PERSONS.

No person practicing the occupation of a barber in any barber shop, barber school, or college in this state shall knowingly serve a person afflicted, in a dangerous or infectious state of disease, with any contagious or infectious disease. Any person so afflicted is hereby prohibited from being served in any barber shop, barber school, or college in this state. Any violation of this section shall be considered a misdemeanor as provided for in sections 154.001, 154.002, 154.003, 154.01 to 154.162, 154.19 to 154.21, and 154.24 to 154.28.

History: (5846-24) 1927 c 316 s 24; 1929 c 270 s 25; 2004 c 269 art 3 s 21; 2005 c 27 s 9; 2014 c 192 art 3 s 3; 2016 c 189 art 13 s 52



Section 154.26 — MUNICIPALITIES; REGULATION AUTHORIZED.

The governing body of any city of this state may regulate by ordinance the opening and closing hours of barber shops within its municipal limits in addition to all other applicable local regulations.

History: (5846-26 1/2) 1935 c 229 s 10; 1973 c 123 art 5 s 7; 2013 c 85 art 5 s 17



Section 154.27 — MISREPRESENTATION.

No person shall represent themselves to the public, solicit business, advertise as a registered barber or as operating a registered barber shop, use the title or designation of barber or barber shop, engage in any other act or practice that would create the impression to members of the public that the person is a registered barber or is operating a registered barber shop unless the person holds the appropriate registration under this chapter. Violation of this section is a petty misdemeanor.

History: 2013 c 85 art 5 s 18,49



Section 154.28 — SYMBOLS; BARBER POLE.

No person shall place a barber pole in a location that would create or tend to create the impression to the public that the business is a barber shop unless the operator holds a valid registration under this chapter. For the purposes of this section, "barber pole" means a red and white or red, white, and blue striped vertical cylinder commonly recognized as a barber pole. Violation of this section is a petty misdemeanor.

History: 2013 c 85 art 5 s 19,49






Chapter 155 — COSMETOLOGY



Chapter 155A — COSMETOLOGY

Section 155A.20 — BOARD OF COSMETOLOGIST EXAMINERS CREATED; TERMS.

(a) A Board of Cosmetologist Examiners is established to consist of seven members, appointed by the governor as follows:

(1) two cosmetologists, one of whom is recommended by a professional association of cosmetologists, nail technicians, and estheticians;

(2) two school instructors, one of whom is teaching at a public cosmetology school in the state and one of whom is teaching at a private cosmetology school in the state;

(3) one esthetician;

(4) one nail technician; and

(5) one public member, as defined in section 214.02.

(b) All cosmetologist, esthetician, and nail technician members must be currently licensed in the field of cosmetology, nail technology, or esthetology, in Minnesota, have practiced in the licensed occupation for at least five years immediately prior to their appointment, be graduates from grade 12 of high school or have equivalent education, and have knowledge of sections 155A.21 to 155A.36 and Minnesota Rules, chapters 2105 and 2110.

(c) Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services, and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214.

(d) Members appointed to fill vacancies caused by death, resignation, or removal shall serve during the unexpired term of their predecessors.

History: 2009 c 78 art 6 s 14,26; 2013 c 85 art 5 s 49; 2014 c 162 s 1



Section 155A.21 — POLICY.

The legislature finds that the health and safety of the people of the state are served by the licensing of the practice of cosmetology because of infection control and the use of chemicals, implements, apparatus, and other appliances requiring special skills and education.

To this end, the public will best be served by vesting these responsibilities in the Board of Cosmetologist Examiners.

History: 1981 c 357 s 31; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92 subd 1; 2004 c 269 art 3 s 22; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2015 c 77 art 2 s 28



Section 155A.22 — PROHIBITION; LIMITATION.

It shall be unlawful for any person to engage in cosmetology, or to conduct or operate a cosmetology school or salon, except as provided in sections 155A.23 to 155A.36.

History: 1981 c 357 s 32; 2004 c 269 art 3 s 23; 2005 c 27 s 9; 2009 c 78 art 6 s 26



Section 155A.23 — DEFINITIONS.

Subdivision 1. Terms. For purposes of sections 155A.23 to 155A.36, and unless the context clearly requires otherwise, the words defined in this section have the meanings given them.

Subd. 2. Board. "Board" means the Board of Cosmetologist Examiners.

Subd. 3. Cosmetology. "Cosmetology" is the practice of personal services, for compensation, for the cosmetic care of the hair, nails, and skin. These services include cleaning, conditioning, shaping, reinforcing, coloring and enhancing the body surface in the areas of the head, scalp, face, arms, hands, legs, feet, and trunk of the body, except where these services are performed by a barber under sections 154.001, 154.002, 154.003, 154.01 to 154.161, 154.19 to 154.21, and 154.24 to 154.26.

Subd. 4. Cosmetologist. A "cosmetologist" is any person who, for compensation, performs the personal services, as defined in subdivision 3.

Subd. 4a. Eyelash extensions. "Eyelash extensions" means the application, removal, and trimming of threadlike natural or synthetic fibers to an eyelash, and includes the cleansing of the eye area and lashes. Eyelash extensions do not include color agents, straightening agents, permanent wave solutions, bleaching agents, applications to the eyebrow, or any other cosmetology service.

Subd. 4b. Eyelash technician. An "eyelash technician" is any person who is not a cosmetologist, esthetician, or advanced practice esthetician who, for compensation, performs the personal services limited to eyelash extensions as defined in subdivision 4a only.

Subd. 5. Esthetician. An "esthetician" is any person who, for compensation, performs personal services for the cosmetic care of the skin only.

Subd. 5a. Individual license. "Individual license" means a license described in section 155A.25, subdivision 1a, paragraph (b), clause (1).

Subd. 6. [Repealed, 2015 c 77 art 2 s 88]

Subd. 7. Nail technician. A "nail technician" is any person who, for compensation, performs personal services for the cosmetic care of the hands, feet, and nails only.

Subd. 8. Manager. A "manager" is any person who is a cosmetologist, esthetician, advanced practice esthetician, nail technician practitioner, or eyelash technician practitioner, and who has a manager license and provides any services under that license, as defined in subdivision 3.

Subd. 8a. Mobile salon. A "mobile salon" is a salon that is operated in a mobile vehicle or mobile structure for exclusive use to offer personal services, as defined in subdivision 3.

[See Note.]

Subd. 9. Salon. A "salon" is an area, room, or rooms employed to offer personal services, as defined in subdivision 3. "Salon" does not include the home of a customer but the board may adopt health and infection control rules governing practice in the homes of customers.

Subd. 10. School. A "school" is a place where any person operates and maintains a class to teach cosmetology to the public for compensation. "School" does not include a place where the only teaching of cosmetology is done by a licensed cosmetologist as part of a community education program of less than ten hours duration, provided that the program does not permit practice on persons other than students in the program, and provided that the program is intended solely for the self-improvement of the students and not as preparation for professional practice.

Subd. 11. Instructor. An "instructor" is any person employed by a school to prepare and present the theoretical and practical education of cosmetology to persons who seek to practice cosmetology. An instructor must maintain an active operator or manager's license in the area in which the instructor holds an instructor's license.

Subd. 12. Person. The term "person" may extend and be applied to bodies politic and corporate, and to partnership and other unincorporated associations.

Subd. 13. Threading. "Threading" is a method of removing hair from the eyebrows, upper lip, or other body parts by using cotton thread to pull hair from follicles. Threading does not include the use of chemicals or any type of wax. Threading may include the use of (1) over-the-counter astringents, gels, and powders; and (2) tweezers and scissors incidental to threading.

Subd. 14. Advanced practice esthetician. An "advanced practice esthetician" is a person who for compensation performs personal services for the cosmetic care of the skin, including the use of mechanical or electrical skin care apparatuses or appliances that are used on the epidermal layer of the skin.

Subd. 15. Designated licensed salon manager. A "designated licensed salon manager" is a manager designated by a salon owner and registered with the board, who is responsible with the salon owner for salon and practitioner compliance.

Subd. 16. School manager. A "school manager" is a cosmetologist who is a salon manager and who has a school manager license. A school manager must maintain an active salon manager's license.

Subd. 17. Designated school manager. A "designated school manager" is a school manager who is designated by the school owner and registered with the board, who is responsible with the school owner for school and instructor compliance.

Subd. 18. Practitioner. A "practitioner" is any person licensed in the practice of cosmetology, esthiology, nail technology services, or eyelash technology services.

History: 1981 c 357 s 33; 1983 c 289 s 99,114 subd 1; 1984 c 655 art 1 s 92; 1993 c 204 s 8; 2002 c 387 s 12,13; 2004 c 269 art 3 s 24-28; 2005 c 10 art 1 s 26; 2005 c 27 s 3,9; 2009 c 78 art 6 s 26; 2010 c 215 art 8 s 5; 2013 c 85 art 5 s 20-22,49; 2014 c 162 s 2; 2014 c 169 s 1; 2015 c 77 art 2 s 29-35,87; 2016 c 127 s 1-4; 2016 c 158 art 1 s 71

NOTE: Subdivision 8a, as added by Laws 2015, chapter 77, article 2, section 30, is effective July 1, 2017. Laws 2015, chapter 77, article 2, section 30, the effective date.



Section 155A.24 — ADMINISTRATION.

Subdivision 1. Board's powers and duties; generally. The board has the power and duties necessary for the administration of the provisions of this chapter.

Subd. 2. Hiring and assignment of employees. The board has the authority to hire qualified personnel in the classified service to assist in administering the law, including those for the testing and licensing of applicants, conducting inspections, and complaint investigations.

Subd. 3. [Repealed, 2014 c 162 s 15]

Subd. 4. [Repealed, 2014 c 162 s 15]

History: 1981 c 357 s 34; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92 subd 1; 2005 c 27 s 4,9; 2009 c 78 art 6 s 26; 2010 c 215 art 8 s 6-8; 2015 c 77 art 2 s 36



Section 155A.25 — COSMETOLOGY FEES; LICENSE EXPIRATION DATE.

Subdivision 1. [Repealed, 2013 c 85 art 5 s 50]

Subd. 1a. Schedule. (a) The schedule for fees and penalties is as provided in this subdivision.

(b) Three-year license fees are as follows:

(1) $195 initial practitioner, manager, or instructor license, divided as follows:

(i) $155 for each initial license; and

(ii) $40 for each initial license application fee;

(2) $115 renewal of practitioner license, divided as follows:

(i) $100 for each renewal license; and

(ii) $15 for each renewal application fee;

(3) $145 renewal of manager or instructor license, divided as follows:

(i) $130 for each renewal license; and

(ii) $15 for each renewal application fee;

(4) $350 initial salon license, divided as follows:

(i) $250 for each initial license; and

(ii) $100 for each initial license application fee;

(5) $225 renewal of salon license, divided as follows:

(i) $175 for each renewal; and

(ii) $50 for each renewal application fee;

(6) $4,000 initial school license, divided as follows:

(i) $3,000 for each initial license; and

(ii) $1,000 for each initial license application fee; and

(7) $2,500 renewal of school license, divided as follows:

(i) $2,000 for each renewal; and

(ii) $500 for each renewal application fee.

(c) Penalties may be assessed in amounts up to the following:

(1) reinspection fee, $150;

(2) manager and owner with expired practitioner found on inspection, $150 each;

(3) expired practitioner or instructor found on inspection, $200;

(4) expired salon found on inspection, $500;

(5) expired school found on inspection, $1,000;

(6) failure to display current license, $100;

(7) failure to dispose of single-use equipment, implements, or materials as provided under section 155A.355, subdivision 1, $500;

(8) use of prohibited razor-type callus shavers, rasps, or graters under section 155A.355, subdivision 2, $500;

(9) performing nail or cosmetology services in esthetician salon, or performing esthetician or cosmetology services in a nail salon, $500;

(10) owner and manager allowing an operator to work as an independent contractor, $200;

(11) operator working as an independent contractor, $100;

(12) refusal or failure to cooperate with an inspection, $500;

(13) practitioner late renewal fee, $45; and

(14) salon or school late renewal fee, $50.

(d) Administrative fees are as follows:

(1) homebound service permit, $50 three-year fee;

(2) name change, $20;

(3) certification of licensure, $30 each;

(4) duplicate license, $20;

(5) special event permit, $75 per year;

(6) registration of hair braiders, $20 per year;

(7) $100 for each temporary military license for a cosmetologist, nail technician, esthetician, or advanced practice esthetician one-year fee;

(8) expedited initial individual license, $150;

(9) expedited initial salon license, $300;

(10) instructor continuing education provider approval, $150 each year; and

(11) practitioner continuing education provider approval, $150 each year.

Subd. 1b. Fees disposition. (a) All fees established in subdivisions 1 and 1a must be paid to the executive secretary of the board.

(b) The executive secretary of the board shall deposit all fees in the general fund in the state treasury.

Subd. 2. Refunds. Refunds shall be given in the following situations: overpayment; death or permanent disability before the effective date of a license; or an individual's ineligibility for licensure. Applicants determined ineligible to receive a license will be refunded the license fee minus any processing fee and minus any application fee this section requires.

Subd. 3. Other licenses. A licensee who applies for licensing in a second category shall pay the full license fee and application fee for the second category of license.

Subd. 4. License expiration date. Individual licenses expire on the last day of the licensee's birth month of the year due. Salon and school licenses expire on the last day of the month of initial licensure of the year due.

Subd. 5. Board must approve or deny application; timeline. Within 15 working days of receiving a complete application and the required fees to apply for or renew an individual or salon license that is not an expedited license or a military license, the board must (1) issue the license, (2) deny the license and notify the applicant of the denial, or (3) if the conditions in subdivision 6 are met, notify the applicant that the board must conduct additional review.

Subd. 6. Additional review for certain licenses. If an application contains discrepancies, the applicant is the subject of a complaint investigation, or the applicant has pending disciplinary actions before the board, the board will comply with the time limits prescribed in section 15.992 to process the application.

Subd. 7. Temporary military license or expedited license. Within five business days of receiving a completed application and the required fees for an individual or salon license that meets requirements for an expedited license or a temporary military license, the board must: (1) issue the license; (2) deny the license and notify the applicant of the denial; or (3) notify the applicant that the board must conduct additional review if the application meets the conditions in subdivision 8.

Subd. 8. Additional review for certain temporary military license or expedited license. If an application under subdivision 7 contains discrepancies, the applicant is the subject of a complaint investigation, or the applicant has pending disciplinary actions before the board, the board will process the application according to the time limits in section 15.992.

History: 1993 c 204 s 9; 1997 c 200 art 1 s 63; 2004 c 269 art 3 s 29; 2005 c 27 s 5,9; 2009 c 78 art 6 s 12,26; 2010 c 215 art 8 s 9; 2013 c 85 art 5 s 23,24,49; 2014 c 162 s 3; 2015 c 77 art 2 s 37-41,87



Section 155A.26 — RULES.

The board may develop and adopt rules according to chapter 14 that the board considers necessary to carry out sections 155A.21 to 155A.36.

History: 1981 c 357 s 35; 1982 c 424 s 130; 1983 c 289 s 100; 1984 c 640 s 32; 1993 c 204 s 10; 2004 c 269 art 3 s 30; 2005 c 27 s 9; 2009 c 78 art 6 s 26



Section 155A.27 — PRACTITIONER.

Subdivision 1. Licensing. A person must hold an individual license to practice in the state as a cosmetologist, esthetician, nail technician, eyelash technician, advanced practice esthetician, manager, or instructor.

Subd. 2. Qualifications. Qualifications for licensing in each classification shall be determined by the board and established by rule, and shall include educational and experiential prerequisites. The rules shall require a demonstrated knowledge of procedures necessary to protect the health and safety of the practitioner and the consumer of cosmetology services, including but not limited to infection control, use of implements, apparatuses and other appliances, and the use of chemicals.

Subd. 3. [Repealed, 2014 c 162 s 15]

Subd. 4. Testing. All theory, practical, and Minnesota law and rule testing must be done by a board-approved provider. Appropriate standardized tests shall be used and shall include subject matter relative to the application of Minnesota law. In every case, the primary consideration shall be to safeguard the health and safety of consumers by determining the competency of the applicants to provide the services indicated.

Subd. 5. Licensing without test. Licensing of persons without testing may be allowed as determined by rule.

Subd. 5a. Temporary military license. The board shall establish temporary licenses for a cosmetologist, nail technician, and esthetician in accordance with section 197.4552.

Subd. 6. Duration of license. Licensing in each classification shall be for a period of three years.

Subd. 7. Renewals. Renewal of license shall be for a period of three years under conditions and process established by rule and subject to continuing education requirements of section 155A.271.

Subd. 8. Fees. Examination and licensing fees shall be in the amounts specified in section 155A.25.

Subd. 9. Exemptions. (a) Persons licensed to provide cosmetology services in other states visiting this state for cosmetology demonstrations shall be exempted from the licensing provisions of sections 155A.21 to 155A.36 if services to consumers are in the physical presence of a licensed cosmetologist.

(b) A person who performs threading shall be exempt from the licensing provisions of sections 155A.21 to 155A.36.

Subd. 10. Nonresident licenses. (a) A nonresident cosmetologist, nail technician, or esthetician may be licensed in Minnesota if the individual has completed cosmetology school in a state or country with the same or greater school hour requirements, has an active license in that state or country, and has passed a board-approved theory and practice-based examination, the Minnesota-specific written operator examination for cosmetologist, nail technician, or esthetician. If a test is used to verify the qualifications of trained cosmetologists, the test should be translated into the nonresident's native language within the limits of available resources. Licenses shall not be issued under this subdivision for managers or instructors.

(b) If an individual has less than the required number of school hours, the individual must have had a current active license in another state or country for at least three years and have passed a board-approved theory and practice-based examination, and the Minnesota-specific written operator examination for cosmetologist, nail technician, or esthetician. If a test is used to verify the qualifications of trained cosmetologists, the test should be translated into the nonresident's native language within the limits of available resources. Licenses must not be issued under this subdivision for managers or instructors.

(c) Applicants claiming training and experience in a foreign country shall supply official English-language translations of all required documents from a board-approved source.

History: 1981 c 357 s 37; 1983 c 289 s 114 subd 1; 1983 c 293 s 64; 1984 c 655 art 1 s 92; 1993 c 204 s 12-15; 2002 c 387 s 14; 2004 c 269 art 3 s 31-33; 2005 c 27 s 9; 2006 c 260 art 3 s 5; 2009 c 78 art 6 s 26; 2013 c 85 art 5 s 25-27,49; 2014 c 162 s 4; 2014 c 169 s 2; 2014 c 312 art 4 s 17; 2015 c 77 art 2 s 42-44; 2016 c 127 s 5



Section 155A.271 — CONTINUING EDUCATION REQUIREMENTS.

Subdivision 1. Continuing education requirements. (a) To qualify for license renewal under this chapter as an individual cosmetologist, nail technician, esthetician, advanced practice esthetician, eyelash technician, or salon manager, the applicant must complete four hours of continuing education credits from a board-approved continuing education provider during the three years prior to the applicant's renewal date. One credit hour of the requirement must include instruction pertaining to state laws and rules governing the practice of cosmetology. Three credit hours must include instruction pertaining to health, safety, and infection control matters consistent with the United States Department of Labor's Occupational Safety and Health Administration standards applicable to the practice of cosmetology, or other applicable federal health, infection control, and safety standards, and must be regularly updated so as to incorporate newly developed standards and accepted professional best practices. Credit hours earned are valid for three years and may be applied simultaneously to all individual licenses held by a licensee under this chapter.

(b) Effective August 1, 2017, in addition to the hours of continuing education credits required under paragraph (a), to qualify for license renewal under this chapter as an individual cosmetologist, nail technician, esthetician, advanced practice esthetician, or salon manager, the applicant must also complete a four credit hour continuing education course from a board-approved continuing education provider based on any of the following within the licensee's scope of practice:

(1) product chemistry and chemical interaction;

(2) proper use and maintenance of machines and instruments;

(3) business management, professional ethics, and human relations; or

(4) techniques relevant to the type of license held.

Credits are valid for three years and must be completed with a board-approved provider of continuing education during the three years prior to the applicant's renewal date and may be applied simultaneously to other individual licenses held as applicable, except that credits completed under this paragraph must not duplicate credits completed under paragraph (a).

(c) Paragraphs (a) and (b) do not apply to an instructor license, a school manager license, or an inactive license.

[See Note.]

Subd. 1a. Product sales or marketing prohibited. The marketing or sale of any product is prohibited during a continuing education class receiving credit under subdivision 1.

Subd. 2. Continuing education providers. (a) Only a board-licensed school of cosmetology, a postsecondary institution as defined in section 136A.103, paragraph (a), or a board-recognized professional association organized under chapter 317A may be approved by the board to offer continuing education for credit under subdivision 1, paragraph (a). Continuing education under subdivision 1, paragraph (b), may be offered by a:

(1) board-licensed school of cosmetology;

(2) board-recognized professional association organized under chapter 317A; or

(3) board-licensed salon.

An approved school or professional association may offer Web-based continuing education instruction to achieve maximum involvement of licensees. Continuing education providers are encouraged to offer classes available in foreign language formats.

(b) Board approval of any continuing education provider is valid for one calendar year and is contingent upon submission and preapproval of the lesson plan or plans with learning objectives for the class to be offered and the payment of the application fee in section 155A.25, subdivision 1a, paragraph (d), clause (11). The board shall maintain a list of approved providers and courses on the board's Web site. The board may revoke authorization of a continuing education provider at any time for just cause and the board may demand return of documents required under subdivision 3.

Subd. 3. Proof of credits. The continuing education provider shall provide to licensees documentation establishing completion of the class. Licensees shall retain proof of their continuing education credits for one year beyond the credit's expiration. The continuing education provider shall retain documentation of all licensees completing a class and the licensee's credit hours awarded by them for five years.

Subd. 4. Audit. The board shall conduct random audits of active licensees and continuing education providers to ensure compliance with the requirements of this section. To initiate an audit, the board shall notify an active licensee of the audit and request proof of credits earned during a specified period. The licensee must provide the requested proof to the board within 30 days of an audit notice. The board may request that a continuing education provider verify a licensee's credits. The provider must furnish verification, or a written statement that the credits are not verified, within 15 days of the board's request for verification. If the board determines that a licensee has failed to provide proof of necessary credits earned during the specified time, the board may revoke the individual's license and may deem the individual an expired practitioner subject to penalty under section 155A.25 or 155A.36. The board staff shall have unrestricted free access to any provider's class offerings to verify adherence to the provider's approved lesson plan and overall compliance with this chapter.

History: 2013 c 85 art 5 s 28; 2014 c 162 s 5; 2015 c 77 art 2 s 45,87; 2016 c 127 s 6

NOTE: The amendment to subdivision 1 by Laws 2015, chapter 77, article 2, section 45, is effective August 1, 2017. Laws 2015, chapter 77, article 2, section 45, the effective date.



Section 155A.275 — SPECIAL EVENTS.

Subdivision 1. Special event services. For purposes of this section, "special event services" means services rendered for compensation and performed at a location other than a licensed salon. These services are limited to the practice of nonpermanent manipulation of the hair, including: styling, setting, reinforcing, or extending the hair; the application of nail polish to the nails; and the application of makeup to the skin.

Subd. 2. Special event services permit. (a) No person shall perform special event services without first obtaining a special event services permit from the board. To be eligible for a special event services permit, a person must have a valid manager's license issued by the board under the authority of section 155A.27.

(b) An individual applying for a special event services permit must submit to the board, on a form approved by the board, an application for a special event services permit.

(c) An individual providing services under a special event services permit may only perform services within the individual's specific field of licensure and as defined by the permit. The services provided pursuant to the special event services permit must comply with the requirements of this chapter and all federal, state, and local laws.

History: 2009 c 78 art 6 s 15,26; 2014 c 162 s 6



Section 155A.28 — HAIR BRAIDING.

Subdivision 1. Registration. Any person engaged in hair braiding solely for compensation as a profession, except persons licensed as cosmetologists, shall register with the Minnesota Board of Cosmetologist Examiners in a form determined by the board.

Subd. 2. Definition. "Hair braiding" means a natural form of hair manipulation that results in tension on hair strands by beading, braiding, cornrowing, extending, lacing, locking, sewing, twisting, weaving, or wrapping human hair, natural fibers, synthetic fibers, and hair extensions into a variety of shapes, patterns, and textures predominantly by hand and by only using simple braiding devices, and maintenance thereof. Hair braiding includes what is commonly known as "African-style hair braiding" or "natural hair care" but is not limited to any particular cultural, ethnic, racial, or religious forms of hair styles. Hair braiding includes the making of customized wigs from natural hair, natural fibers, synthetic fibers, and hair extensions. Hair braiding includes the use of topical agents such as conditioners, gels, moisturizers, oils, pomades, and shampoos. Hair braiding does not involve the use of penetrating chemical hair treatments, chemical hair coloring agents, chemical hair straightening agents, chemical hair joining agents, permanent wave styles, or chemical hair bleaching agents applied to growing human hair. For purposes of this section, "simple hair braiding devices" means clips, combs, curlers, curling irons, hairpins, rollers, scissors, needles, thread, and hair binders including adhesives, if necessary, that are required solely for hair braiding.

Subd. 3. Requirements. In order to qualify for initial registration, any person engaged in hair braiding solely for compensation as a profession, except persons licensed as cosmetologists, shall satisfactorily complete instruction at either an accredited school, professional association, or by an individual approved by the board. Instruction includes coursework covering the topics of health, safety, infection control, and state laws related to cosmetology not to exceed 30 hours. The coursework is encouraged to be provided in a foreign language format and such availability shall be reported to and posted by the Minnesota Board of Cosmetologist Examiners.

Subd. 4. Curriculum. An accredited school, professional association, or an individual approved by the board desiring to provide the coursework required under subdivision 3 shall have curriculum in place by January 1, 2008.

History: 2007 c 135 art 3 s 3; 2009 c 78 art 6 s 26; 2015 c 77 art 2 s 87



Section 155A.29 — SALONS.

Subdivision 1. Licensing. A person must not offer cosmetology services for compensation unless the services are provided by a licensee in a licensed salon or as otherwise provided in this section. Each salon must be licensed as a cosmetology salon, a nail salon, esthetician salon, advanced practice esthetician salon, or eyelash extension salon. A salon may hold more than one type of salon license.

Subd. 2. Requirements. The conditions and process by which a salon is licensed shall be established by the board by rule. In addition to those requirements, no license shall be issued unless the board first determines that the conditions in clauses (1) to (5) have been satisfied:

(1) compliance with all local and state laws, particularly relating to matters of infection control, health, and safety;

(2) the employment of a manager, as defined in section 155A.23, subdivision 8;

(3) if applicable, evidence of compliance with workers' compensation section 176.182; and

(4) evidence of continued professional liability insurance coverage of at least $25,000 for each claim and $50,000 total coverage for each policy year for each operator.

Subd. 2a. Requirements for mobile salon. In addition to complying with the requirements for a salon in subdivision 2, the holder of a salon license for a mobile salon must:

(1) maintain a permanent business address; and

(2) notify the board of the locations and schedule of operation of a mobile salon.

[See Note.]

Subd. 3. Infection control standards. Minimum infection control standards for the operation of a salon shall be established by rule. The salon may be inspected as often as the board considers necessary to affirm compliance.

Subd. 3a. Residential salons. A salon shall not be located in a room used for residential purposes. If a salon is in the residence of a person practicing cosmetology, the rooms used for the practice of cosmetology shall be completely partitioned off from the living quarters.

Subd. 4. Renewal. Licenses shall be renewed every three years by a process established by rule.

Subd. 5. Fees. The licensing and inspection fees are as specified in section 155A.25.

Subd. 6. Exemption. The facility in which a person provides threading and no other services requiring licensure by this chapter is exempt from the requirement for a salon license under this section.

History: 1981 c 357 s 38; 1983 c 289 s 114 subd 1; 1983 c 293 s 65; 1984 c 655 art 1 s 92; 1985 c 247 s 19; 1993 c 204 s 16,17; 1996 c 439 art 1 s 13; 2004 c 269 art 3 s 34-36; 2005 c 27 s 6,9; 2009 c 78 art 6 s 26; 2013 c 85 art 5 s 29,49; 2014 c 162 s 7-9; 2014 c 169 s 3; 2015 c 77 art 2 s 46-48,87; 2016 c 127 s 7

NOTE: Subdivision 2a, as added by Laws 2015, chapter 77, article 2, section 48, is effective July 1, 2017. Laws 2015, chapter 77, article 2, section 48, the effective date.



Section 155A.30 — SCHOOLS.

Subdivision 1. Licensing. Any person who establishes or conducts a school in this state shall be licensed. A license issued to postsecondary licensed cosmetology schools meeting the provisions of subdivision 12 shall include the designation "Postsecondary Cosmetology School License."

Subd. 2. Standards. The board shall by rule establish minimum standards of course content and length specific to the educational preparation prerequisite to testing and licensing as cosmetologist, esthetician, and nail technician.

Subd. 3. Applications. Application for a license shall be prepared on forms furnished by the board and shall contain the following and such other information as may be required:

(1) the name of the school, together with ownership and controlling officers, members, and managing employees;

(2) the specific fields of instruction which will be offered and reconciliation of the course content and length to meet the minimum standards, as prescribed in subdivision 2;

(3) the place or places where instruction will be given;

(4) a listing of the equipment available for instruction in each course offered;

(5) the maximum enrollment to be accommodated;

(6) a listing of instructors, all of whom shall be licensed as provided in section 155A.27, subdivision 2, except that any school may use occasional instructors or lecturers who would add to the general or specialized knowledge of the students but who need not be licensed;

(7) a current balance sheet, income statement or documentation to show sufficient financial worth and responsibility to properly conduct a school and to assure financial resources ample to meet the school's financial obligations;

(8) other financial guarantees which would assure protection of the public as determined by rule; and

(9) a copy of all written material which the school uses to solicit prospective students, including but not limited to a tuition and fee schedule, and all catalogues, brochures and other recruitment advertisements. Each school shall annually, on a date determined by the board, file with the board any new or amended materials which it has distributed during the past year.

Subd. 4. Verification of application. Each application shall be signed and certified to under oath by the proprietor if the applicant is a proprietorship, by the managing partner if the applicant is a partnership, or by the authorized officers of the applicant if the applicant is a corporation, association, company, firm, society or trust.

Subd. 5. Conditions precedent to issuance. A license must not be issued unless the board first determines that the applicant has met the requirements in clauses (1) to (8):

(1) the applicant must have a sound financial condition with sufficient resources available to meet the school's financial obligations; to refund all tuition and other charges, within a reasonable period of time, in the event of dissolution of the school or in the event of any justifiable claims for refund against the school; to provide adequate service to its students and prospective students; and to maintain proper use and support of the school;

(2) the applicant must have satisfactory training facilities with sufficient tools and equipment and the necessary number of work stations to adequately train the students currently enrolled, and those proposed to be enrolled;

(3) the applicant must employ a sufficient number of qualified instructors trained by experience and education to give the training contemplated;

(4) the premises and conditions under which the students work and study must be sanitary, healthful, and safe according to modern standards;

(5) each occupational course or program of instruction or study must be of such quality and content as to provide education and training that will adequately prepare enrolled students for testing, licensing, and entry level positions as a cosmetologist, esthetician, or nail technician;

(6) the school must have coverage by professional liability insurance of at least $25,000 per incident and an accumulation of $150,000 for each premium year;

(7) the applicant shall provide evidence of the school's compliance with section 176.182;

(8) the applicant, except the state and its political subdivisions as described in section 471.617, subdivision 1, shall file with the board a continuous corporate surety bond in the amount of $10,000, conditioned upon the faithful performance of all contracts and agreements with students made by the applicant. The bond shall run to the state of Minnesota and to any person who may have a cause of action against the applicant arising at any time after the bond is filed and before it is canceled for breach of any contract or agreement made by the applicant with any student. The aggregate liability of the surety for all breaches of the conditions of the bond shall not exceed $10,000. The surety of the bond may cancel it upon giving 60 days' notice in writing to the board and shall be relieved of liability for any breach of condition occurring after the effective date of cancellation; and

(9) the applicant must, at all times during the term of the license, employ a designated licensed school manager who maintains a cosmetology salon manager license.

Subd. 6. Fees; renewals. (a) Applications for initial license under sections 155A.21 to 155A.36 shall be accompanied by a nonrefundable application fee set forth in section 155A.25.

(b) License duration shall be three years. Each renewal application shall be accompanied by a nonrefundable renewal fee set forth in section 155A.25.

(c) Application for renewal of license shall be made as provided in rules adopted by the board and on forms supplied by the board.

Subd. 7. Inspections. All schools may be inspected as often as the board considers necessary to affirm compliance. The board shall have the authority to assess the cost of the inspection to the school.

Subd. 8. List of licensed schools; availability. The board shall maintain and make available to the public a list of licensed schools.

Subd. 9. Separation of school and professional departments. A school shall display in the entrance reception room of its student section a sign prominently and conspicuously indicating that all work therein is done exclusively by students. Professional departments of a school shall be run as entirely separate and distinct businesses and shall have separate entrances.

Nothing contained in sections 155A.21 to 155A.36 shall prevent a school from charging for student work done in the school to cover the cost of materials used and expenses incurred in and for the operation of the school. All of the student work shall be prominently and conspicuously advertised and held forth as being student work and not otherwise.

Subd. 10. Discrimination prohibited. Each school must comply with the Minnesota Human Rights Act under chapter 363A.

Subd. 11. Instruction requirements. (a) Instruction may be offered for no more than ten hours per day per student.

(b) Instruction must be given within a licensed school building. Online instruction is permitted for board-approved theory-based classes. Practice-based classes must not be given online.

Subd. 12. Minnesota state authorization. A cosmetology school licensed or applying for licensure under this section shall maintain recognition as an institution of postsecondary study by meeting the following conditions, in addition to the provisions of Minnesota Rules, parts 2110.0310 and 2110.0370:

(1) the school must admit as regular students only those individuals who have a high school diploma or a diploma based on passing general education development (GED) tests or their equivalent, or who are beyond the age of compulsory education as prescribed by section 120A.22; and

(2) the school must be licensed by name and authorized by the Office of Higher Education and the board to offer one or more training programs beyond the secondary level.

History: 1981 c 357 s 39; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 204 s 18-21; 1996 c 439 art 1 s 14; 2004 c 269 art 3 s 37; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2013 c 85 art 5 s 30,49; 2014 c 162 s 10,11; 2015 c 77 art 2 s 49,50



Section 155A.31 — INSPECTIONS.

The board is responsible for inspecting salons and schools licensed pursuant to sections 155A.21 to 155A.36 to assure compliance with the requirements of sections 155A.21 to 155A.36. The board shall direct board resources first to the inspection of those licensees who fail to meet the requirements of law, have indicated that they present a greater risk to the public, or have otherwise, in the opinion of the board, demonstrated that they require a greater degree of regulatory attention.

History: 1993 c 204 s 22; 1996 c 439 art 1 s 15; 2004 c 269 art 3 s 38; 2005 c 27 s 9; 2009 c 78 art 6 s 26



Section 155A.32 — DISPLAY OF LICENSE.

Every holder of a license granted by the board shall display it in a conspicuous place in the place of business.

History: 1981 c 357 s 40; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 204 s 23; 2004 c 269 art 3 s 39; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2014 c 162 s 12



Section 155A.33 — ENFORCEMENT.

Subdivision 1. Proceedings. If the board, or a complaint committee if authorized by the board, has a reasonable basis for believing that a person has engaged in or is about to engage in a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the board or complaint committee may proceed as provided in subdivision 2 or 3. Except as otherwise provided in this section, all hearings must be conducted in accordance with the Administrative Procedure Act.

Subd. 2. Legal actions. (a) When necessary to prevent an imminent violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the board, or a complaint committee if authorized by the board, may bring an action in the name of the state in the District Court of Ramsey County in which jurisdiction is proper to enjoin the act or practice and to enforce compliance with the statute, rule, or order. On a showing that a person has engaged in or is about to engage in an act or practice that constitutes a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce, the court shall grant a permanent or temporary injunction, restraining order, or other appropriate relief.

(b) For purposes of injunctive relief under this subdivision, irreparable harm exists when the board shows that a person has engaged in or is about to engage in an act or practice that constitutes violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce.

(c) Injunctive relief granted under paragraph (a) does not relieve an enjoined person from criminal prosecution by a competent authority, or from action by the board under subdivision 3, 4, 5, or 6 with respect to the person's license or registration, or application for examination, license, registration, or renewal.

Subd. 3. Cease and desist orders. (a) The board, or complaint committee if authorized by the board, may issue and have served upon an unlicensed or unregistered person, or a holder of a license or registration, an order requiring the person to cease and desist from an act or practice that constitutes a violation of a statute, rule, or order that the board has adopted or issued or is empowered to enforce. The order must (1) give reasonable notice of the rights of the person named in the order to request a hearing, and (2) state the reasons for the entry of the order. No order may be issued under this subdivision until an investigation of the facts has been conducted under section 214.10.

(b) Service of the order under this subdivision is effective when the order is personally served on the person or counsel of record, or served by certified mail to the most recent address provided to the board for the person or counsel of record.

(c) The board must hold a hearing under this subdivision not later than 30 days after the board receives the request for the hearing, unless otherwise agreed between the board, or complaint committee if authorized by the board, and the person requesting the hearing.

(d) Notwithstanding any rule to the contrary, the administrative law judge must issue a report within 30 days of the close of the contested case hearing. Within 30 days after receiving the report and subsequent exceptions and argument, the board shall issue a further order vacating, modifying, or making permanent the cease and desist order. If no hearing is requested within 30 days of service of the order, the order becomes final and remains in effect until modified or vacated by the board.

Subd. 4. Licensing and registration actions. (a) With respect to a person who is a holder of or applicant for a license or registration under this chapter, the board may by order deny, refuse to renew, suspend, temporarily suspend, or revoke the application, license, or registration, censure or reprimand the person, refuse to permit the person to sit for examination, or refuse to release the person's examination grades, if the board finds that such an order is in the public interest and that, based on a preponderance of the evidence presented, the person has:

(1) violated a statute, rule, or order that the board has adopted or issued or is empowered to enforce;

(2) engaged in conduct or acts that are fraudulent, deceptive, or dishonest, related to the practice of a profession regulated by this chapter, if the fraudulent, deceptive, or dishonest conduct or acts reflect adversely on the person's ability or fitness to engage in the practice of the profession;

(3) engaged in conduct or acts that constitute malpractice, are negligent, demonstrate incompetence, or are otherwise in violation of the standards in the rules of the board, where the conduct or acts relate to the practice of a profession regulated by this chapter;

(4) employed fraud or deception in obtaining a license, registration, renewal, or reinstatement, or in passing all or a portion of the examination;

(5) had a license, registration, right to examine, or other similar authority revoked in another jurisdiction;

(6) failed to meet any requirement for issuance or renewal of the person's license or registration;

(7) advertised by means of false or deceptive statements;

(8) performed licensed services while consuming or under the influence of an intoxicant or controlled substance;

(9) demonstrated unprofessional conduct or practice;

(10) permitted an unlicensed person under the person's supervision or control to offer or practice services regulated by this chapter for compensation;

(11) practices, offered to practice, or attempted to practice by misrepresentation;

(12) failed to display a license or permit as required by rules adopted by the board;

(13) violated the board's rules governing infection control;

(14) refused to permit the board to make an inspection permitted or required by this chapter, or failed to provide the board or the attorney general on behalf of the board with any documents or records they request; or

(15) with respect to temporary suspension orders, has committed an act, engaged in conduct, or committed practices that the board, or complaint committee if authorized by the board, has determined may result or may have resulted in an immediate threat to the public.

(b) In lieu of or in addition to any remedy under paragraph (a), the board may, as a condition of continued licensure or registration, termination of suspension, reinstatement of licensure or registration, examination, or release of examination results, require that the person:

(1) submit to a quality review of the person's ability, skills, or quality of work, conducted in a manner and by a person or entity that the board determines; or

(2) completes to the board's satisfaction continuing education as the board requires.

(c) Service of an order under this subdivision is effective if the order is served in person, or is served by certified mail to the most recent address provided to the board by the licensee, registrant, applicant, or counsel of record. The order must state the reason for the entry of the order.

(d) Except as provided in subdivision 5, paragraph (c), all hearings under this subdivision must be conducted in accordance with the Administrative Procedure Act.

Subd. 5. Temporary suspension. (a) When the board, or complaint committee if authorized by the board, issues a temporary suspension order, the suspension provided for in the order is effective on service of a written copy of the order on the licensee, registrant, or counsel of record. The order must specify the statute, rule, or order violated by the licensee or registrant. The order remains in effect until the board issues a final order in the matter after a hearing, or on agreement between the board and the licensee or registrant.

(b) An order under this subdivision may (1) prohibit the licensee or registrant from engaging in the practice of a profession regulated by the board in whole or in part, as the facts require, and (2) condition the termination of the suspension on compliance with a statute, rule, or order that the board has adopted or issued or is empowered to enforce. The order must state the reasons for entering the order and must set forth the right to a hearing as provided in this subdivision.

(c) Within ten days after service of an order under this subdivision, the licensee or registrant may request a hearing in writing. The board must hold a hearing before its own members within five working days of the request for a hearing. The sole issue at the hearing must be whether there is a reasonable basis to continue, modify, or terminate the temporary suspension. The hearing is not subject to the Administrative Procedure Act. Evidence presented to the board or the licensee or registrant may be in affidavit form only. The licensee, registrant, or counsel of record may appear for oral argument.

(d) Within five working days after the hearing, the board shall issue its order and, if the order continues the suspension, shall schedule a contested case hearing within 30 days of the issuance of the order. Notwithstanding any rule to the contrary, the administrative law judge shall issue a report within 30 days after the closing of the contested case hearing record. The board shall issue a final order within 30 days of receiving the report.

Subd. 6. Violations; penalties; costs. (a) The board may impose a civil penalty of up to $2,000 per violation on a person who violates a statute, rule, or order that the board has adopted or issued or is empowered to enforce.

(b) In addition to any penalty under paragraph (a), the board may impose a fee to reimburse the board for all or part of the cost of (1) the proceedings resulting in disciplinary action authorized under this section, (2) the imposition of a civil penalty under paragraph (a), or (3) the issuance of a cease and desist order. The board may impose a fee under this paragraph when the board shows that the position of the person who has violated a statute, rule, or order that the board has adopted or issued or is empowered to enforce is not substantially justified unless special circumstances make such a fee unjust, notwithstanding any rule to the contrary. Costs under this paragraph include, but are not limited to, the amount paid by the board for services from the Office of Administrative Hearings, attorney fees, court reporter costs, witness costs, reproduction of records, board members' compensation, board staff time, and expenses incurred by board members and staff.

(c) All hearings under this subdivision must be conducted in accordance with the Administrative Procedure Act.

Subd. 7. Reinstatement. Upon petition of the former or suspended licensee or registrant, the board may reinstate a suspended, revoked, or surrendered license or registration. The board may in its sole discretion place any conditions on reinstatement of a suspended, revoked, or surrendered license or registration that it finds appropriate and necessary to ensure that the purposes of this chapter are met. No license or registration may be reinstated until the former licensee or registrant has completed at least one-half of the suspension period.

History: 1993 c 204 s 24; 2004 c 269 art 3 s 40; 2005 c 27 s 7,9; 2009 c 78 art 6 s 13,26; 2014 c 162 s 13



Section 155A.34 — SERVICES EXCEPTED; EMERGENCY.

Nothing in sections 155A.21 to 155A.36 prohibits services in cases of emergency where compensation or other reward is not received, nor in domestic service, nor in the practice of medicine, surgery, dentistry, podiatry, osteopathic medicine, chiropractic, or barbering. This section shall not be construed to authorize any of the persons so exempted to wave the hair, or to color, tint, or bleach the hair, in any manner.

History: 1981 c 357 s 44; 1993 c 204 s 25; 2004 c 269 art 3 s 41; 2005 c 27 s 9; 2009 c 78 art 6 s 26; 2016 c 119 s 7



Section 155A.35 — APPOINTMENT OF AGENT FOR SERVICE OF PROCESS.

Any person, firm, partnership, or corporation, not a resident of Minnesota, who engages in Minnesota in the practices regulated in sections 155A.21 to 155A.36 shall file with the board the name and address of a duly authorized agent for service of legal process, which agent for service shall be a resident of the state of Minnesota.

History: 1981 c 357 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 204 s 26; 2004 c 269 art 3 s 42; 2005 c 27 s 9; 2009 c 78 art 6 s 26



Section 155A.355 — PROHIBITED USES.

Subdivision 1. Single-use equipment and materials. Single-use equipment, implements, or materials that are made or constructed of paper, wood, or other porous materials must only be used for one application or client service. Presence of used articles in the work area is prima facie evidence of reuse. Failure to dispose of the materials in this subdivision is punishable by penalty under section 155A.25, subdivision 1a, paragraph (c), clause (7).

Subd. 2. Skin-cutting equipment. Razor-type callus shavers, rasps, or graters designed and intended to cut growths of skin such as corns and calluses, including but not limited to credo blades, are prohibited. Presence of these articles in the work area is prima facie evidence of use and is punishable by penalty in section 155A.25, subdivision 1a, paragraph (c), clause (8).

Subd. 3. Substances. Licensees must not use any of the following substances or products in performing cosmetology services:

(1) methyl methacrylate liquid monomers, also known as MMA; and

(2) fumigants, including but not limited to formalin tablets or formalin liquids.

History: 2013 c 85 art 5 s 31; 2016 c 158 art 1 s 72,73



Section 155A.36 — VIOLATIONS; PENALTIES.

Any person who violates any of the provisions of sections 155A.21 to 155A.36 is guilty of a misdemeanor.

History: 1981 c 357 s 46; 1984 c 628 art 3 s 11; 1993 c 204 s 27; 2004 c 269 art 3 s 43; 2005 c 10 art 3 s 9; 2005 c 27 s 9; 2009 c 78 art 6 s 26






Chapter 156 — VETERINARIANS

Section 156.001 — DEFINITIONS.

Subdivision 1. Terms. Except where the context otherwise indicates, for the purposes of this chapter, and acts amendatory thereof, the terms defined in this section have the meanings given them.

Subd. 2. Accredited or approved college of veterinary medicine. "Accredited or approved college of veterinary medicine" means a veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent and that conforms to the standards required for accreditation or approval by the American Veterinary Medical Association Council on Education.

Subd. 3. Animal. "Animal" does not include poultry.

Subd. 4. Board. "Board" means the state Board of Veterinary Medicine.

Subd. 5. Compensation. "Compensation" includes but is not limited to all fees, monetary rewards, discounts, and emoluments received directly or indirectly.

Subd. 6. Educational commission for foreign veterinary graduates certificate; ECFVG certificate. "Educational commission for foreign veterinary graduates certificate" or "ECFVG certificate" means a certificate issued by the American Veterinary Medical Association Education Commission for Foreign Veterinary Graduates, indicating that the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited or approved college of veterinary medicine.

Subd. 6a. Firm. "Firm" includes a corporation, limited liability company, and limited liability partnership, wherever incorporated, organized, or registered.

Subd. 7. Foreign college of veterinary medicine. "Foreign college of veterinary medicine" means a college of veterinary medicine other than an accredited or approved college of veterinary medicine.

Subd. 8. Licensee. "Licensee" means a person licensed to practice veterinary medicine in the state of Minnesota.

Subd. 9. Operation. "Operation" includes but is not limited to any act of cutting, scraping, or disturbing the intact body surface in any way, and any surgical or dental procedure, except as otherwise provided in this chapter.

Subd. 10. Practice of veterinary medicine. "Practice of veterinary medicine" has the meaning given by section 156.12.

Subd. 10a. Program for the Assessment of Veterinary Education Equivalence; PAVE certificate. A "Program for the Assessment of Veterinary Education Equivalence" or "PAVE" certificate is issued by the American Association of Veterinary State Boards, indicating that the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited or approved college of veterinary medicine.

Subd. 11. Veterinary medicine. "Veterinary medicine" includes veterinary surgery, obstetrics, pathology, radiology, dentistry, ophthalmology, cardiology, dermatology, laboratory animal medicine, and all other branches or specialties of veterinary medicine.

History: 1965 c 204 s 1; 1975 c 271 s 6; 1976 c 285 s 1; 1985 c 228 s 1; 1996 c 415 s 2,3; 1999 c 231 s 151-153; 2008 c 297 art 1 s 32



Section 156.01 — STATE BOARD OF VETERINARY MEDICINE.

Subdivision 1. Creation; membership. There is hereby created a state Board of Veterinary Medicine which shall consist of two public members as defined by section 214.02 and five licensed veterinarians appointed by the governor. Each appointee shall be a resident of the state of Minnesota, and the veterinarian members of the board shall have practiced veterinary medicine in this state for at least five years prior to their appointment. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements shall be as provided in sections 214.07 to 214.09. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of board fees; and other provisions relating to board operations shall be as provided in chapter 214.

Subd. 2. Nomination of appointees. Whenever the occasion arises pursuant to this chapter for the appointment of a veterinarian member of the board by the governor, the board of directors of the Minnesota Veterinary Medical Association may recommend to the governor, at least 30 days in advance of the date that the appointment is to be made, not more than three veterinarians qualified to serve on the board for each appointment to be made.

Subd. 3. Officers. The board shall elect from its number a president and such other officers as are necessary, all from within its membership. One person may hold the offices of both secretary and treasurer. The board shall have a seal and the power to subpoena witnesses, to administer oaths, and take testimony. It shall make, alter, or amend rules that are necessary to carry this chapter into effect. It shall hold examinations for applicants for license to engage in veterinary practice at a time and place of its own choosing. Notice of an examination must be posted 90 days before the date set for the examination in all veterinary schools approved by the board in the state, and must be published in the American Association of Veterinary State Boards "Directory of Veterinary Licensure Requirements." The board may hold other meetings it deems necessary; but no meeting shall exceed three days duration.

Subd. 4. [Repealed, 1976 c 222 s 209]

Subd. 5. Correspondence; record; registers. The executive director shall conduct all correspondence necessary to carry out the provisions of this chapter. The board shall keep an official record of all meetings. The board shall keep an official register of all applicants for licenses and a register of licensees. Such registers shall be prima facie evidence of the matters therein contained.

Subd. 6. Immunity. Members and employees of the board and consultants or other persons engaged in the investigation of violations and in the preparation, presentation, or management of and testimony pertaining to charges of violations of section 156.081 or other board regulatory provisions on behalf of the board are not civilly liable for any actions, transactions, or publications in the performance of their duties in accordance with those provisions.

History: (5851-1) 1937 c 119 s 1; 1965 c 204 s 2; 1973 c 638 s 39,40; 1975 c 136 s 44,45; 1975 c 271 s 6; 1976 c 222 s 123,124; 1976 c 239 s 62; 1985 c 248 s 70; 1991 c 199 art 1 s 48; 1996 c 415 s 4-7; 1999 c 231 s 154



Section 156.015 — FEES.

Subdivision 1. Verification of licensure. The board may charge a fee of $25 per license verification to a licensee for verification of licensure status provided to other veterinary licensing boards.

Subd. 2. Continuing education review. The board may charge a fee of $50 per submission to a sponsor for review and approval of individual continuing education seminars, courses, wet labs, and lectures. This fee does not apply to continuing education sponsors that already meet the criteria for preapproval under Minnesota Rules, part 9100.1000, subpart 3, item A.

History: 2007 c 147 art 16 s 14



Section 156.02 — APPLICANTS FOR LICENSE; QUALIFICATIONS.

Subdivision 1. License application. Application for a license to practice veterinary medicine in this state shall be made in writing to the Board of Veterinary Medicine upon a form furnished by the board, accompanied by satisfactory evidence that the applicant is at least 18 years of age, is of good moral character, and has one of the following:

(1) a diploma conferring the degree of doctor of veterinary medicine, or an equivalent degree, from an accredited or approved college of veterinary medicine;

(2) an ECFVG or PAVE certificate; or

(3) a certificate from the dean of an accredited or approved college of veterinary medicine stating that the applicant is a student in good standing expecting to be graduated at the completion of the current academic year of the college in which the applicant is enrolled.

The application shall contain the information and material required by subdivision 2 and any other information that the board may, in its sound judgment, require. The application shall be filed with the board at least 60 days before the date of the examination. If the board deems it advisable, it may require that such application be verified by the oath of the applicant.

Subd. 2. Required with application. Every application shall contain the following information and material:

(1) the application fee set by the board in the form of a check or money order payable to the board, which fee is not returnable in the event permission to take the examination is denied for good cause;

(2) a copy of a diploma from an accredited or approved college of veterinary medicine or a certificate from the dean or secretary of an accredited or approved college of veterinary medicine showing the time spent in the school and the date when the applicant was duly and regularly graduated or will duly and regularly graduate or verification of ECFVG or PAVE certification;

(3) affidavits of at least two veterinarians and three adults who are not related to the applicant setting forth how long a time, when, and under what circumstances they have known the applicant, and any other facts as may be proper to enable the board to determine the qualifications of the applicant; and

(4) if the applicant has served in the armed forces, a copy of discharge papers.

Subd. 3. Examination of certain individuals. The board may, on an individual basis, permit individuals not qualified for a Minnesota license by reason of graduation from a nonaccredited or approved college of veterinary medicine to take the national examinations in veterinary medicine when necessary as a prerequisite to obtaining the ECFVG certification.

History: (5851-2) 1937 c 119 s 2; 1965 c 204 s 3; 1973 c 725 s 22; 1975 c 271 s 6; 1976 c 222 s 125; 1976 c 285 s 2,3; 1985 c 228 s 2; 1986 c 444; 1989 c 314 s 3; 1996 c 415 s 8; 1999 c 231 s 155,156; 2008 c 297 art 1 s 33,34



Section 156.03 — EXAMINATION; PAYMENT.

Upon filing the application and any other papers, affidavits, or proof that the Board of Veterinary Medicine may require, together with the payment of the application fee and appropriate examination fee as set by the board, the board shall issue to the applicant a permit to take the national examination in veterinary medicine and the Minnesota Veterinary Jurisprudence Examination. All applicants must be evaluated using an examination prescribed by the board. A passing score for the national examination must be the criterion referenced passing score as determined by the National Board Examination Committee.

History: (5851-3) 1937 c 119 s 3; 1965 c 204 s 4; 1975 c 271 s 6; 1976 c 222 s 126; 1976 c 285 s 4; 1999 c 231 s 157



Section 156.04 — BOARD TO ISSUE LICENSE.

The Board of Veterinary Medicine shall issue to every applicant who has successfully passed the required examination, who has received a diploma conferring the degree of doctor of veterinary medicine or an equivalent degree from an accredited or approved college of veterinary medicine or an ECFVG or PAVE certificate, and who shall have been adjudged to be duly qualified to practice veterinary medicine, a license to practice.

History: (5851-4) 1937 c 119 s 4; 1975 c 271 s 6; 1976 c 285 s 5; 1996 c 415 s 9; 2008 c 297 art 1 s 35



Section 156.05 — LICENSE.

The license shall be subscribed by the president and secretary of the Board of Veterinary Medicine and have affixed to it by the director the seal of the board.

History: (5851-5) 1937 c 119 s 5; 1965 c 204 s 5; 1975 c 271 s 6; 1985 c 247 s 25; 1996 c 415 s 10



Section 156.06 — LICENSE RECORDED.

The license, before issued, shall be recorded in a book or computer database to be kept in the office which the Board of Veterinary Medicine shall establish for the purpose of carrying out the provisions of this chapter. These records shall be available for public inspection with proper restrictions as to their preservation as provided in section 13.41.

History: (5851-6) 1937 c 119 s 6; 1965 c 204 s 6; 1975 c 271 s 6; 1996 c 415 s 11



Section 156.07 — LICENSE RENEWAL.

Persons licensed under this chapter shall conspicuously display their license in their principal place of business.

Persons now qualified to practice veterinary medicine in this state, or who shall hereafter be licensed by the Board of Veterinary Medicine to engage in the practice, shall periodically renew their license in a manner prescribed by the board. The board shall establish license renewal fees and continuing education requirements. The board may establish, by rule, an inactive license category, at a lower fee, for licensees not actively engaged in the practice of veterinary medicine within the state of Minnesota. The board may assess a charge for delinquent payment of a renewal fee.

Any person who is licensed to practice veterinary medicine in this state pursuant to this chapter, shall be entitled to receive a license to continue to practice upon making application to the board and complying with the terms of this section and rules of the board.

History: (5851-7) 1937 c 119 s 7; 1963 c 578 s 1; 1965 c 204 s 7; 1975 c 271 s 6; 1976 c 222 s 127; 1976 c 285 s 6; 1986 c 444; 1996 c 415 s 12



Section 156.071 — REINSTATEMENT OF EXPIRED LICENSE.

Except as otherwise provided in this chapter, an expired license, which is suspended by the board pursuant to section 156.07, may be reinstated at any time within five years after its suspension on filing an application with the board and by payment of the renewal fee in effect on the last preceding regular renewal date, plus all back fees, late fees, and reinstatement fees. In addition, satisfactory evidence of meeting yearly continuing education requirements must be furnished to the board.

A person who fails to renew a license within five years after its suspension may not renew it, and it shall not be restored, reissued, or reinstated thereafter, but such person may apply for and obtain a new license on complying with the following conditions:

(1) the person is of good moral character;

(2) no fact, circumstance, or condition exists which, if the license were issued, would justify its revocation or suspension;

(3) the person takes and passes the examinations, if any, which would be required if the person were then applying for a license for the first time, or otherwise establishes to the satisfaction of the board that, with due regard for the public interest the person is qualified to practice veterinary medicine; and

(4) the person pays all of the fees that would be required if the person were then applying for the license for the first time.

History: 1965 c 204 s 8; 1986 c 444; 1996 c 415 s 13



Section 156.072 — NONRESIDENTS; LICENSES.

Subdivision 1. Application. A doctor of veterinary medicine duly admitted to practice in any state, commonwealth, territory, or district of the United States or province of Canada desiring permission to practice veterinary medicine in this state shall submit an application to the board upon forms prescribed by the board. Upon proof of licensure to practice in any United States or Canadian jurisdiction and having been actively engaged in practicing veterinary medicine therein, for at least three of the five years next preceding the application, or having been engaged in full time teaching of veterinary medicine in an approved or accredited college for at least three of the five years next preceding the application, or any combination thereof, the national examination in veterinary medicine may be waived, upon the recommendation of the board, and the applicant be admitted to practice without examination. However, the board may impose any other examinations it considers proper.

Subd. 2. Required with application. Such doctor of veterinary medicine shall accompany the application by the following:

(1) a copy of a diploma from an accredited or approved college of veterinary medicine or certification from the dean, registrar, or secretary of an accredited or approved college of veterinary medicine attesting to the applicant's graduation from an accredited or approved college of veterinary medicine, or a certificate of satisfactory completion of the ECFVG or PAVE program;

(2) affidavits of two licensed practicing doctors of veterinary medicine residing in the United States or Canadian licensing jurisdiction in which the applicant is currently practicing, attesting that they are well acquainted with the applicant, that the applicant is a person of good moral character, and has been actively engaged in practicing or teaching in such jurisdiction for the period above prescribed;

(3) a certificate from the regulatory agency having jurisdiction over the conduct of practice of veterinary medicine that such applicant is in good standing and is not the subject of disciplinary action or pending disciplinary action;

(4) a certificate from all other jurisdictions in which the applicant holds a currently active license or held a license within the past ten years, stating that the applicant is and was in good standing and has not been subject to disciplinary action;

(5) in lieu of clauses (3) and (4), certification from the Veterinary Information Verification Agency that the applicant's licensure is in good standing;

(6) a fee as set by the board in form of check or money order payable to the board, no part of which shall be refunded should the application be denied;

(7) score reports on previously taken national examinations in veterinary medicine, certified by the Veterinary Information Verification Agency; and

(8) if requesting waiver of examination, provide evidence of meeting licensure requirements in the state of the applicant's original licensure that were substantially equal to the requirements for licensure in Minnesota in existence at that time.

Subd. 3. Examination. A doctor of veterinary medicine duly admitted to practice in any state, commonwealth, territory, or district of the United States or province of Canada desiring admission to practice in this state but who has not been actively engaged in the practice thereof for at least three of the preceding five years must be examined for admission in accordance with the requirements prescribed herein for those not admitted to practice anywhere.

Subd. 4. [Renumbered 156.073]

Subd. 5. [Renumbered subd 4]

History: 1965 c 204 s 9; 1976 c 222 s 128,129; 1976 c 285 s 7-9; 1986 c 444; 1996 c 415 s 14; 1999 c 231 s 158,206; 2008 c 297 art 1 s 36



Section 156.073 — TEMPORARY PERMIT.

The board may issue without examination a temporary permit to practice veterinary medicine in this state to a person who has submitted an application approved by the board for license pending examination, and holds a doctor of veterinary medicine degree or an equivalent degree from an approved or accredited college of veterinary medicine or an ECFVG or PAVE certification. The temporary permit shall expire the day after publication of the notice of results of the first examination given after the permit is issued. No temporary permit may be issued to any applicant who has previously failed the national examination and is currently not licensed in any licensing jurisdiction of the United States or Canada or to any person whose license has been revoked or suspended or who is currently subject to a disciplinary order in any licensing jurisdiction of the United States or Canada.

History: 1965 c 204 s 9; 1976 c 222 s 128,129; 1976 c 285 s 7-9; 1986 c 444; 1996 c 415 s 14; 1999 c 231 s 158,206; 2008 c 297 art 1 s 37



Section 156.074 — TEMPORARY LICENSE.

A graduate of a nonaccredited or approved college of veterinary medicine, who has satisfactorily completed the fourth year of clinical study at an approved or accredited college of veterinary medicine and has successfully passed the national examination in veterinary medicine and the Minnesota Veterinary Jurisprudence Examination, and is enrolled in the ECFVG program, may be granted a temporary license. The holder of a temporary license issued under these provisions must practice under the supervision of a Minnesota licensed veterinarian. The temporary license is valid until the candidate obtains ECFVG certification or for a maximum of two years from the date of issue.

History: 1999 c 231 s 159



Section 156.075 — REQUIREMENT FOR EQUINE TEETH FLOATERS.

Subdivision 1. Definitions. For purposes of this section the following terms have the meanings given them.

(a) "Equine teeth floating" means:

(1) removal of enamel points from teeth with handheld, nonmotorized, non-air-powered files or rasps;

(2) reestablishing normal molar table angles and freeing up lateral excursion and other normal movements of the mandible;

(3) shaping the lingual aspect of the lower arcades and the buccal aspect of the upper arcades to a rounded smooth surface; and

(4) removing points from the buccal aspect of the upper arcade and the lingual aspect of the lower arcade.

(b) "Indirect supervision" means a veterinarian must be available by telephone or other form of immediate communication. The veterinarian must be currently licensed under this chapter.

Subd. 2. Equine teeth floating services. (a) A person may perform equine teeth floating services after submitting to the board the following:

(1) proof of current certification from the International Association of Equine Dentistry or other professional equine dentistry association as determined by the board; and

(2) a written statement signed by a supervising veterinarian experienced in large animal medicine that the applicant will be under direct or indirect supervision of the veterinarian when floating equine teeth.

(b) The board must waive the requirement in paragraph (a), clause (1), and allow a person to perform equine teeth floating services if the person provides satisfactory evidence of being actively engaged in equine teeth floating for at least ten of the past 15 years and has generated at least $5,000 annually in personal income from this activity.

History: 1Sp2005 c 1 art 1 s 80



Section 156.081 — REVOCATION; SUSPENSION.

Subdivision 1. Authority. The board may limit, suspend, or revoke the license of any person to practice veterinary medicine in this state for any of the causes provided in this section. The executive director, in all cases of disciplined licenses, shall enter on the register the fact of the disciplinary action, as the case may be. The record of such disciplinary action made by the executive director shall be prima facie evidence of the fact thereof, and of the regularity of all the proceedings of the board in the matter of the disciplinary action.

Subd. 2. Causes. The board may revoke, suspend, or impose limitations upon a license for any of the following causes:

(1) the employment of fraud, misrepresentation or deception in obtaining such license;

(2) being convicted of a felony or gross misdemeanor, including a finding or verdict of guilt, whether or not the adjudication of guilt is withheld or not entered, an admission of guilt, or a no contest plea, as evidenced by a certified copy of the conviction;

(3) being unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental or physical condition;

(4) existence of a professional connection with or the lending of one's name to any illegal practitioner of veterinary medicine;

(5) having been the subject of revocation, suspension, or surrender of a veterinary license in resolution of a complaint or other adverse action related to licensure in another jurisdiction or country;

(6) violating a state or federal narcotics or controlled substance law irrespective of any proceedings under section 152.18 or federal law;

(7) fraudulently conducting or reporting results of physical examinations or biological tests used to detect and prevent the dissemination of animal diseases, transportation of diseased animals, or distribution of contaminated, infected, or inedible animal products, or failing to report, as required by law, any contagious or infectious disease;

(8) engaging in false, fraudulent, deceptive, or misleading advertising;

(9) conviction on a charge of cruelty to animals;

(10) failure, after written notification by the board, to keep one's premises and all equipment therein in a clean and sanitary condition, according to reasonable standards adopted by the board;

(11) fraud, deception, or incompetence in the practice of veterinary medicine, including any departure from or failure to conform to the minimum standards of acceptable and prevailing practice without actual injury having to be established;

(12) engaging in unprofessional conduct as defined in rules adopted by the board or engaging in conduct which violates any statute or rule promulgated by the board or any board order;

(13) being adjudicated by a court of competent jurisdiction, within or without this state, as a person who is incapacitated, mentally incompetent or mentally ill, chemically dependent, mentally ill and dangerous to the public, or a psychopathic personality;

(14) revealing a privileged communication from or relating to a client except when otherwise required or permitted by law;

(15) obtaining money, property, or services from a client through the use of undue influence, harassment, duress, deception, or fraud or through the improper use of the regulated individual's position as a professional;

(16) practicing outside the scope of practice authorized by the board's practice act; or

(17) making a false statement or misrepresentation to the board.

Subd. 3. [Repealed by amendment, 1996 c 415 s 15]

History: 1965 c 204 s 10; 1976 c 222 s 130; 1985 c 228 s 3; 1985 c 248 s 70; 1986 c 444; 1996 c 415 s 15; 2002 c 221 s 9



Section 156.082 — VETERINARY MEDICAL RECORDS.

Veterinary records of a client that are maintained by a state agency, statewide system, or political subdivision are private data on individuals or nonpublic data as defined in section 13.02.

History: 1996 c 415 s 16



Section 156.10 — UNLAWFUL PRACTICE WITHOUT LICENSE OR PERMIT; GROSS MISDEMEANOR.

It is a gross misdemeanor for any person to practice veterinary medicine in the state without having first secured a veterinary license or temporary permit, as provided in this chapter.

History: (5851-10) 1937 c 119 s 10; 1976 c 285 s 10; 1996 c 415 s 17; 1999 c 231 s 160



Section 156.11 — FIRMS NOT TO PRACTICE.

(a) It is unlawful in Minnesota for any firm, other than one organized pursuant to chapter 319B, to practice veterinary medicine, or to hold itself out or advertise itself in any way as being entitled to practice veterinary medicine, or to receive compensation derived from the practice of veterinary medicine or the performance of veterinary services by any person, whether that person is licensed to practice veterinary medicine or not. Any firm violating the provisions of this section is guilty of a gross misdemeanor and must be fined not more than $3,000 for each offense. Each day that this section is violated is a separate offense.

(b) Notwithstanding section 319B.08, a veterinary medical practice firm has 12 months after the death of an owner before all of the owner's ownership interest must be acquired by the practice, by persons permitted to own the ownership interest, or by some combination.

History: (5851-11) 1937 c 119 s 11; 1971 c 450 s 1; 1976 c 239 s 72; 1984 c 628 art 3 s 11; 1997 c 174 art 12 s 70; 1999 c 86 art 1 s 37; 1999 c 231 s 161



Section 156.12 — PRACTICE OF VETERINARY MEDICINE.

Subdivision 1. Practice. The practice of veterinary medicine, as used in this chapter, shall mean the diagnosis, treatment, correction, relief, or prevention of animal disease, deformity, defect, injury, or other physical or mental conditions; the performance of obstetrical procedures for animals, including determination of pregnancy and correction of sterility or infertility; and the rendering of advice or recommendations with regard to any of the above. The practice of veterinary medicine shall include but not be limited to the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique. The practice shall not be construed to include the dehorning of cattle and goats or the castration of cattle, swine, goats, and sheep, or the docking of sheep.

Subd. 2. Authorized activities. No provision of this chapter shall be construed to prohibit:

(a) a person from rendering necessary gratuitous assistance in the treatment of any animal when the assistance does not amount to prescribing, testing for, or diagnosing, operating, or vaccinating and when the attendance of a licensed veterinarian cannot be procured;

(b) a person who is a regular student in an accredited or approved college of veterinary medicine from performing duties or actions assigned by instructors or preceptors or working under the direct supervision of a licensed veterinarian;

(c) a veterinarian regularly licensed in another jurisdiction from consulting with a licensed veterinarian in this state;

(d) the owner of an animal and the owner's regular employee from caring for and administering to the animal belonging to the owner, except where the ownership of the animal was transferred for purposes of circumventing this chapter;

(e) veterinarians who are in compliance with subdivision 6 and who are employed by the University of Minnesota from performing their duties with the College of Veterinary Medicine, College of Agriculture, Agricultural Experiment Station, Agricultural Extension Service, Medical School, School of Public Health, or other unit within the university; or a person from lecturing or giving instructions or demonstrations at the university or in connection with a continuing education course or seminar to veterinarians or pathologists at the University of Minnesota Veterinary Diagnostic Laboratory;

(f) any person from selling or applying any pesticide, insecticide or herbicide;

(g) any person from engaging in bona fide scientific research or investigations which reasonably requires experimentation involving animals;

(h) any employee of a licensed veterinarian from performing duties other than diagnosis, prescription or surgical correction under the direction and supervision of the veterinarian, who shall be responsible for the performance of the employee;

(i) a graduate of a foreign college of veterinary medicine from working under the direct personal instruction, control, or supervision of a veterinarian faculty member of the College of Veterinary Medicine, University of Minnesota in order to complete the requirements necessary to obtain an ECFVG or PAVE certificate;

(j) a licensed chiropractor registered under section 148.01, subdivision 1a, from practicing animal chiropractic.

Subd. 3. Requirement to be engaged in practice. Any person who sells or offers to apply, any prescription drug, biologic preparation, including sera, vaccines, bacterins, tuberculin, mallein, johnin, or any other agent for the treatment, vaccination, or testing of any animal belonging to another, shall be engaged in the practice of veterinary medicine.

Subd. 4. Titles. It is unlawful for a person who has not received a professional degree from an accredited or approved college of veterinary medicine, or ECFVG or PAVE certification, to use any of the following titles or designations: Veterinary, veterinarian, animal doctor, animal surgeon, animal dentist, animal chiropractor, animal acupuncturist, or any other title, designation, word, letter, abbreviation, sign, card, or device tending to indicate that the person is qualified to practice veterinary medicine.

Subd. 5. [Repealed, 1996 c 415 s 33]

Subd. 6. Faculty licensure. (a) Veterinary Medical Center clinicians at the College of Veterinary Medicine, University of Minnesota, who are engaged in the practice of veterinary medicine as defined in subdivision 1 and who treat animals owned by clients of the Veterinary Medical Center must possess the same license required by other veterinary practitioners in the state of Minnesota except for persons covered by paragraphs (b) and (c).

(b) A specialty practitioner in a hard-to-fill faculty position who has been employed at the College of Veterinary Medicine, University of Minnesota, for five years or more prior to 2003 or is specialty board certified by the American Veterinary Medical Association or the European Board of Veterinary Specialization may be granted a specialty faculty Veterinary Medical Center clinician license which will allow the licensee to practice veterinary medicine in the state of Minnesota in the specialty area of the licensee's training and only within the scope of employment at the Veterinary Medical Center.

(c) A specialty practitioner in a hard-to-fill faculty position at the College of Veterinary Medicine, University of Minnesota, who has graduated from a board-approved foreign veterinary school may be granted a temporary faculty Veterinary Medical Center clinician license. The temporary faculty Veterinary Medical Center clinician license expires in two years and allows the licensee to practice veterinary medicine as defined in subdivision 1 and treat animals owned by clients of the Veterinary Medical Center. The temporary faculty Veterinary Medical Center clinician license allows the licensee to practice veterinary medicine in the state of Minnesota in the specialty area of the licensee's training and only within the scope of employment at the Veterinary Medical Center while under the direct supervision of a veterinarian currently licensed and actively practicing veterinary medicine in Minnesota, as defined in section 156.04. The direct supervising veterinarian must not have any current or past conditions, restrictions, or probationary status imposed on the veterinarian's license by the board within the past five years. The holder of a temporary faculty Veterinary Medical Center clinician license who is enrolled in a PhD program may apply for up to two additional consecutive two-year extensions of an expiring temporary faculty Veterinary Medical Center clinician license. Any other holder of a temporary faculty Veterinary Medical Center clinician license may apply for one two-year extension of the expiring temporary faculty Veterinary Medical Center clinician license. Temporary faculty Veterinary Medical Center clinician licenses that are allowed to expire may not be renewed. The board shall grant an extension to a licensee who demonstrates suitable progress toward completing the requirements of their academic program, specialty board certification, or full licensure in Minnesota by a graduate of a foreign veterinary college.

(d) Temporary and specialty faculty Veterinary Medical Center clinician licensees must abide by all the laws governing the practice of veterinary medicine in the state of Minnesota and are subject to the same disciplinary action as any other veterinarian licensed in the state of Minnesota.

(e) The fee for a license issued under this subdivision is the same as for a regular license to practice veterinary medicine in Minnesota. License payment deadlines, late payment fees, and other license requirements are also the same as for regular licenses.

History: (5851-12) 1937 c 119 s 12; 1965 c 204 s 11; 1976 c 285 s 11; 1984 c 427 s 1; 1985 c 228 s 4; 1986 c 444; 1996 c 415 s 18-20; 1999 c 231 s 162,163; 2004 c 254 s 25,26; 2008 c 297 art 1 s 38-40



Section 156.121 — FACILITY INSPECTION.

The executive director, or an authorized representative of the board may, in response to a complaint, inspect a facility in which veterinary medicine is practiced, at any time during which the facility is open for business, to ensure compliance with the requirements of this chapter and the regulations of the board.

History: 1996 c 415 s 21



Section 156.122 — COURTS TO REPORT.

The court administrator shall report to the board a judgment or finding by a court that a person regulated by the board:

(1) is a person who is mentally ill, chemically dependent, mentally ill and dangerous to the public, or is a sexual psychopathic personality or sexually dangerous person under chapter 253B or other applicable law;

(2) is guilty of a felony or gross misdemeanor; violation of a law involving the use, possession, or sale of a controlled substance; or operating a motor vehicle under the influence of alcohol or a controlled substance; or

(3) is in need of a guardian under sections 524.5-101 to 524.5-502.

History: 1996 c 415 s 22; 2002 c 221 s 10; 2004 c 146 art 3 s 11



Section 156.123 — COOPERATION REQUIRED.

A regulated person who is the subject of an investigation, or who is questioned in connection with an investigation, by or on behalf of the board shall cooperate fully with the investigation. Requests must be consistent with the nature and seriousness of the conduct being investigated. Cooperation includes responding fully and promptly to questions raised by or on behalf of the board relating to the subject of the investigation, providing copies of client and other records in the regulated person's possession relating to the matter under investigation as requested by the board, assisting the board in its investigation which includes executing releases for records as requested by the board, and appearing at disciplinary or educational conferences scheduled by the board.

History: 1996 c 415 s 23



Section 156.124 — IMMUNITY.

Any licensee of the board, person, agency, institution, facility, business, or organization is immune from civil liability for submitting a report in good faith to the board under this section or for otherwise reporting to the board violations or alleged violations of section 156.081 or any of the board's regulatory provisions, or for cooperating with an investigation of a report.

History: 1996 c 415 s 24



Section 156.125 — MENTAL EXAMINATION; ACCESS TO MEDICAL DATA.

Subdivision 1. Order for examination; consent. If the board has probable cause to believe that grounds exist under section 156.081, subdivision 2, clause (3) or (13), against a regulated person, the executive director may authorize the issuance of an order directing the regulated person to submit to a mental or physical examination or chemical dependency evaluation. For the purpose of this section, every regulated person is considered to have consented to submit to a mental or physical examination or chemical dependency evaluation when ordered to do so and to have waived all objections to the admissibility of the examiner's or evaluator's testimony or reports on the grounds that the testimony or reports constitute a privileged communication. An order for examination under this chapter is private data on an individual.

Subd. 2. Failure to submit to or complete an examination. Failure to submit to or complete an examination or evaluation, unless the failure was due to circumstances beyond the control of the regulated person, constitutes an admission that grounds exist under section 156.081, subdivision 2, clause (3) or (13), against the regulated person, based on the factual specifications in the examination or evaluation order, and may result in an application being denied or, after a contested case hearing as described in this subdivision, a disciplinary order. The only issues to be determined at the hearing are whether the executive director had probable cause to authorize the examination or evaluation order and whether the failure to submit was due to circumstances beyond the control of the regulated person. Neither the record of a proceeding under this subdivision nor the orders entered by the board are admissible, subject to subpoena, or to be used against the regulated person in a proceeding in which the board is not a party.

Subd. 3. Obtaining data and health records. In addition to ordering a physical or mental examination and notwithstanding sections 13.384, 144.291 to 144.298, 144.651, or 595.02, or any other law limiting access to medical or other health records, the board may authorize obtaining data and health records relating to a regulated person without the regulated person's consent if the executive director has probable cause to believe that grounds exist under section 156.081, subdivision 2, clause (3) or (13), against the regulated person. A regulated person, insurance company, health care facility, provider as defined in section 144.291, subdivision 2, paragraph (h), or government agency shall comply with any written request under this subdivision and is not liable in any action for damages for releasing the data requested if the data are released in accordance with a written request made under this subdivision. Information on individuals obtained under this subdivision is investigative data under section 13.41.

History: 1996 c 415 s 25; 1999 c 227 s 22; 2007 c 147 art 10 s 15



Section 156.126 — TEMPORARY SUSPENSION OF LICENSE.

In addition to any other remedy provided by law, the board, acting through its executive director and one or more designated board members without a hearing, may temporarily suspend the license of a regulated person if the executive director and one or more designated board members finds that the regulated person has violated a statute or rule that the board is empowered to enforce and continued practice by the regulated person would create an imminent risk of harm to others. The suspension is in effect upon service of a written temporary suspension order on the regulated person specifying the statute or rule violated. Service of the temporary suspension order is effective upon personal service or service by first class mail upon the regulated person or counsel at the regulated person's or counsel's last known address. The temporary order remains in effect until the board issues an order after a limited hearing described in this subdivision or upon agreement between the board and the regulated person. Within ten days of service of the temporary suspension order, the board shall conduct a limited hearing before its own members on the sole issue of whether there is a reasonable basis for the temporary suspension order to remain in effect. Both parties shall be given an opportunity to present evidence and oral argument at the hearing. Within five business days after the hearing, the board shall issue an order and, if the temporary suspension is to remain in effect, initiate a contested case hearing to be commenced within 45 days after service of the order. The administrative law judge shall issue a report within 30 days after closing the contested case hearing record. The board shall issue a final order within 30 days after receiving the administrative law judge's report.

History: 1996 c 415 s 26



Section 156.127 — FORMS OF DISCIPLINARY ACTION.

Subdivision 1. Board action. When grounds exist under section 156.081, or other statute or rule which the board is authorized to enforce, the board may take one or more of the following disciplinary actions:

(1) deny an application for a license;

(2) revoke the regulated person's license;

(3) suspend the regulated person's license;

(4) impose limitations on the regulated person's license;

(5) impose conditions on the regulated person's license;

(6) censure or reprimand, publicly or privately, the regulated person;

(7) impose an administrative penalty not exceeding $10,000 for each separate violation, the amount of the penalty to be fixed so as to deprive the person of any economic advantage gained by reason of the violation, to discourage similar violations, or to reimburse the board for the cost of the investigation and proceeding including, but not limited to, fees paid for services provided by the Office of Administrative Hearings, legal and investigative services provided by the Office of the Attorney General, court reporter services, witnesses, reproduction of records, board members' per diem compensation, board staff time, and board and staff expenses; or

(8) take any other action justified by the facts of the case.

Subd. 2. Agreement. When grounds exist under section 156.081, or other statute or rule which the board is authorized to enforce, the executive director and complaint committee may enter into an agreement with the regulated person for corrective action which may include requiring the regulated person:

(1) to complete an educational course or activity;

(2) to submit to the executive director or designated board member a written protocol or reports designed to prevent future violations of the same kind;

(3) to meet with a board member or board designee to discuss prevention of future violations of the same kind;

(4) to perform other action justified by the facts; or

(5) to cease performing specific acts or procedures justified by the facts.

The listing of these measures in this subdivision does not preclude a board from including the measures in an order for disciplinary action.

Subd. 3. Disciplinary action and reinstatement fee. Upon reinstating a regulated person's license or granting an applicant's license, the board may, at its discretion, impose any disciplinary action, cost, or penalty listed in subdivision 1, as well as any reinstatement fee.

Subd. 4. Annual publication of disciplinary actions. At least annually, the board may publish and make available to the public a description of all public disciplinary action taken by the board. The publication must include, for each disciplinary action taken, the name and the business address of the regulated person, and the form of disciplinary action taken by the board.

History: 1996 c 415 s 27; 2003 c 66 s 11,12



Section 156.13 — PENALTIES, HOW RECOVERED.

The penalties prescribed in this chapter may be recovered in a civil case instituted by the Board of Veterinary Medicine in the name of the state or by a criminal prosecution upon complaint being made. In case any county attorney shall omit or refuse to conduct such civil action or such criminal prosecution, the board may employ another attorney for that purpose.

History: (5851-13) 1937 c 119 s 13; 1975 c 271 s 6



Section 156.14 — EXPENSES.

The expenses of administering sections 156.001 to 156.14 shall be paid from the appropriations made to the state Board of Veterinary Medicine.

History: (5851-14) 1937 c 119 s 14; 1965 c 204 s 12; 1973 c 638 s 41; 1975 c 271 s 6; 1976 c 222 s 131



Section 156.15 — CEASE AND DESIST ORDERS.

Subdivision 1. Issuance. In addition to the remedies and procedures applicable to the health-related licensing board provided in chapter 214, the board's complaint review committee, on behalf of the board, may issue and have served upon a person an order requiring the person to cease and desist from the unauthorized practice of veterinary medicine, or from violating or threatening to violate a statute, rule, or order which the board has authority to enforce. The order must be calculated to give reasonable notice of the rights of the person to request a hearing and must state the reasons for the entry of the order.

Subd. 2. Service. Service of an order under this section is effective if the order is served on the person or counsel of record personally or by United States mail to the most recent address provided to the board for the person or counsel of record.

Subd. 3. Hearing. Unless otherwise agreed by the complaint review committee and the person requesting the hearing, the hearing must be held no later than 30 days after the written request for the hearing is received by the complaint review committee.

Subd. 4. Report; further order. The administrative law judge shall issue a report within 30 days of the close of the contested case hearing record. Within 30 days after receiving the report and any exceptions to it, the board shall issue a further order vacating, modifying, or making permanent the cease and desist order as the facts require.

Subd. 5. Finality; effect. If no hearing is requested within 30 days of service of the order, the order becomes final and remains in effect until it is modified or vacated by the board.

Subd. 6. Default proceeding. If the person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the person is in default and the proceeding may be determined against that person upon consideration of the cease and desist order, the allegations of which may be considered to be true.

History: 2001 c 108 s 1; 2008 c 297 art 1 s 41



Section 156.16 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 156.16 to 156.20.

Subd. 2. Client. "Client" means the owner or caretaker of an animal who arranges for the animal's veterinary care.

Subd. 3. Dispensing. "Dispensing" means distribution of veterinary prescription drugs or over-the-counter drugs, human drugs for extra-label use, for extra-label use by a person licensed as a pharmacist by the Board of Pharmacy or a person licensed by the Board of Veterinary Medicine.

Subd. 4. Extra-label use. "Extra-label use" means the actual or intended use of a human or veterinary drug in an animal in a manner that is not in accordance with the drug's labeling.

Subd. 5. Food-producing animals. "Food-producing animals" means livestock or poultry raised commercially for human consumption.

Subd. 6. Over-the-counter drug. "Over-the-counter drug" means a veterinary drug labeled "for veterinary use only" or "for animal use only" that does not require a prescription or is not required to have the restrictive legend: "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian."

Subd. 7. Patient. "Patient" means an animal for which a veterinary prescription drug is used or intended to be used.

Subd. 8. Person. "Person" means an individual, or a firm, partnership, company, corporation, trustee, association, agency, or other public or private entity.

Subd. 9. Pharmacist. "Pharmacist" means an individual with a valid Minnesota license to practice pharmacy.

Subd. 10. Prescription. "Prescription" means an order from a veterinarian to a pharmacist or another veterinarian authorizing the dispensing of veterinary prescription drugs, human drugs for extra-label use, or over-the-counter drugs for extra-label use to a client for use on or in a patient.

Subd. 11. Veterinarian. "Veterinarian" means an individual with a valid Minnesota license to practice veterinary medicine.

Subd. 12. Veterinarian-client-patient relationship. "Veterinarian-client-patient relationship" means a relationship in which the conditions in paragraphs (a) to (d) have been met.

(a) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client has agreed to follow the instructions of the veterinarian.

(b) The veterinarian has sufficient knowledge of the animal to initiate at least a general, preliminary, or tentative diagnosis of the medical condition of the animal. The veterinarian must be acquainted with the keeping and care of the animal by virtue of an examination of the animal or medically appropriate and timely visits to the premises where the animal is kept.

(c) The veterinarian is available for consultation in case of adverse reactions or failure of the regimen of therapy.

(d) The veterinarian maintains records documenting patient visits, diagnosis, treatments, and drugs prescribed, dispensed, or administered, and other relevant information.

Subd. 13. Veterinary drug. "Veterinary drug" means:

(1) a drug for animal use recognized in the official United States Pharmacopoeia or National Formulary of the United States;

(2) a drug intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals;

(3) a drug, other than feed, medicated feed, or a growth promoting implant intended to affect the structure or function of the body of an animal; or

(4) a drug intended for use as a component of a drug in clause (1), (2), or (3).

Subd. 14. Veterinary prescription drug. "Veterinary prescription drug" means:

(1) a drug that is not safe for animal use except under the supervision of a veterinarian, and that is required by federal law to bear the following statement: "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian";

(2) a drug that is required by state law to be dispensed only on order or prescription of a licensed veterinarian;

(3) the extra-label use of an over-the-counter animal drug or human drugs; and

(4) a medicament compounded by mixing two or more legally obtained over-the-counter or prescription drugs.

History: 1989 c 314 s 4; 1996 c 415 s 28,29; 2008 c 297 art 1 s 42,43



Section 156.17 — POSSESSION PROHIBITED.

A person may not possess a veterinary prescription drug unless the person is a licensed veterinarian or pharmacist, a bona fide employee of a veterinarian acting in the course of that employment, a client holding a veterinary prescription drug by or on the order of a veterinarian, a manufacturer or wholesaler of veterinary drugs, an animal health researcher, or a person performing official state or federal regulatory duties.

History: 1989 c 314 s 5; 1996 c 415 s 30



Section 156.18 — VETERINARY PRESCRIPTION DRUGS.

Subdivision 1. Prescription. (a) A person may not dispense a veterinary prescription drug to a client without a prescription or other veterinary authorization. A person may not make extra-label use of an animal or human drug for an animal without a prescription from a veterinarian. A veterinarian or the veterinarian's authorized employee may dispense veterinary prescription drugs, human drugs for extra-label use, or an over-the-counter drug for extra-label use by a client without a separate written prescription, providing there is documentation of the prescription in the medical record and there is an existing veterinarian-client-patient relationship. The prescribing veterinarian must monitor the use of veterinary prescription drugs, human drugs for extra-label use, or over-the-counter drugs for extra-label use by a client.

(b) A veterinarian may dispense prescription veterinary drugs and prescribe and dispense extra-label use drugs to a client without personally examining the animal if a bona fide veterinarian-client-patient relationship exists and in the judgment of the veterinarian the client has sufficient knowledge to use the drugs properly.

(c) A veterinarian may issue a prescription or other veterinary authorization by oral or written communication to the dispenser, or by computer connection. If the communication is oral, the veterinarian must enter it into the patient's record. The dispenser must record the veterinarian's prescription or other veterinary authorization within 72 hours.

(d) A prescription or other veterinary authorization must include:

(1) the name, address, and, if written, the signature of the prescriber;

(2) the name and address of the client;

(3) identification of the species for which the drug is prescribed or ordered;

(4) the name, strength, and quantity of the drug;

(5) the date of issue;

(6) directions for use;

(7) withdrawal time;

(8) expiration date of prescription; and

(9) number of authorized refills.

(e) A veterinarian may, in the course of professional practice and an existing veterinarian-client-patient relationship, prepare medicaments that combine drugs approved by the United States Food and Drug Administration and other legally obtained ingredients with appropriate vehicles.

(f) A veterinarian or a bona fide employee of a veterinarian may dispense veterinary prescription drugs to a person on the basis of a prescription issued by a licensed veterinarian. The provisions of paragraphs (c) and (d) apply.

(g) This section does not limit the authority of the Minnesota Racing Commission to regulate veterinarians providing services at a licensed racetrack.

Subd. 2. Label of dispensed veterinary drugs. (a) A veterinarian or the veterinarian's authorized agent or employee dispensing a veterinary prescription drug, an over-the-counter drug for extra-label use, or a human drug for extra-label use must provide written information which includes the name and address of the veterinarian, date of filling, species of patient, name or names of drug, strength of drug or drugs, directions for use, withdrawal time, and cautionary statements, if any, appropriate for the drug.

(b) If the veterinary drug has been prepared, mixed, formulated, or packaged by the dispenser, all of the information required in paragraph (a) must be provided on a label affixed to the container.

(c) If the veterinary drug is in the manufacturer's original package, the information required in paragraph (a) must be supplied in writing but need not be affixed to the container. Information required in paragraph (a) that is provided by the manufacturer on the original package does not need to be repeated in the separate written information. Written information required by this paragraph may be written on the sales invoice.

Subd. 3. Records on veterinary drug transactions. A veterinarian must maintain complete records of receipt and distribution of each prescription veterinary drug. The records may be kept in the form of sales invoices, shipping records, prescription files, or a record or log established solely to satisfy the requirements of this subdivision. Records must include:

(1) the name of the drug;

(2) the name and address of the person from whom the drug was shipped and the date and quantity received; and

(3) the name and address of the person to whom the drug was distributed and the date and quantity shipped or otherwise distributed.

Subd. 4. Record keeping. Records required by this section must be kept for at least two years after dispensing of the drug has been completed.

History: 1989 c 314 s 6; 1996 c 415 s 31,32; 2008 c 297 art 1 s 44,45



Section 156.19 — EXTRA-LABEL USE.

A person, other than a veterinarian or an employee of a veterinarian, must not make extra-label use of a veterinary drug in or on a food-producing animal, unless permitted by the prescription of a veterinarian. A veterinarian may prescribe the extra-label use of a drug if:

(1) the veterinarian makes a careful medical diagnosis within the context of a valid veterinarian-client-patient relationship;

(2) the veterinarian determines that there is no marketed drug specifically labeled to treat the condition diagnosed, or that drug therapy as recommended by the labeling has, in the judgment of the attending veterinarian, been found to be clinically ineffective;

(3) the veterinarian recommends procedures to ensure that the identity of the treated animal will be carefully maintained;

(4) the veterinarian prescribes a significantly extended time period for drug withdrawal before marketing meat, milk, or eggs; and

(5) the veterinarian has met the criteria established in Code of Federal Regulations, title 21, part 530, which define the extra-label use of medication in or on animals.

History: 1989 c 314 s 7; 2008 c 297 art 1 s 46



Section 156.20 — INSPECTIONS AND SAMPLES.

Subdivision 1. Authority. To enforce sections 156.16 to 156.19, a veterinarian must allow authorized representatives of the Board of Veterinary Medicine, after receiving allegations of a violation of sections 156.16 to 156.19 and upon presenting appropriate credentials to the veterinarian in charge, to:

(1) enter premises in which veterinary drugs are held for distribution in Minnesota at reasonable times, within reasonable limits, and in a reasonable manner;

(2) inspect pertinent records, equipment, materials, containers, and facilities bearing on whether veterinary drugs are in compliance with sections 156.16 to 156.19; and

(3) collect samples.

Subd. 2. Limits on inspection. An inspection authorized by this section may not extend to financial information, pricing information, personnel information, or sales information other than shipment information. An inspection must be started and completed with reasonable promptness.

History: 1989 c 314 s 8






Chapter 156A — WATER WELLS AND EXPLORATORY BORING



Chapter 157 — FOOD, BEVERAGE, AND LODGING ESTABLISHMENTS

Section 157.011 — RULES.

Subdivision 1. Establishments. The commissioner shall adopt rules establishing standards for food and beverage service establishments, hotels, motels, lodging establishments, and resorts.

Subd. 2. Certification of food service managers. The commissioner shall:

(1) adopt rules for certification requirements for managers of food service operations; and

(2) establish in rule, criteria for training and certification.

Subd. 3. Rule exemption. Notwithstanding any rule to the contrary, no food establishment shall be required to acquire equipment or change construction solely because ownership of the food establishment has been transferred.

History: 1995 c 165 s 11; 1996 c 451 art 4 s 46; 1Sp2005 c 4 art 6 s 42



Section 157.15 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section apply to sections 157.011 and 157.15 to 157.22.

Subd. 2. [Repealed, 1996 c 451 art 4 s 71]

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Boarding establishment. "Boarding establishment" means a food and beverage service establishment where food or beverages, or both, are furnished to five or more regular boarders, whether with or without sleeping accommodations, for periods of one week or more.

Subd. 5. Food and beverage service establishment. "Food and beverage service establishment" means a building, structure, enclosure, or any part of a building, structure, or enclosure used as, maintained as, advertised as, or held out to be an operation that prepares, serves, or otherwise provides food or beverages, or both, for human consumption.

Subd. 6. Food cart. "Food cart" means a food and beverage service establishment that is a nonmotorized vehicle self-propelled by the operator.

Subd. 7. Hotel or motel. "Hotel or motel" means a building, structure, enclosure, or any part thereof used as, maintained as, advertised as, or held out to be a place where sleeping accommodations are furnished to the public and furnishing accommodations for periods of less than one week.

Subd. 7a. Limited food establishment. "Limited food establishment" means a food and beverage service establishment that primarily provides beverages that consist of combining dry mixes and water or ice for immediate service to the consumer. Limited food establishments must use equipment and utensils that are nontoxic, durable, and retain their characteristic qualities under normal use conditions and may request a variance for plumbing requirements from the commissioner.

Subd. 8. Lodging establishment. "Lodging establishment" means: (1) a building, structure, enclosure, or any part thereof used as, maintained as, advertised as, or held out to be a place where sleeping accommodations are furnished to the public as regular roomers, for periods of one week or more, and having five or more beds to let to the public; or (2) a building, structure, or enclosure or any part thereof located within ten miles distance from a hospital or medical center and maintained as, advertised as, or held out to be a place where sleeping accommodations are furnished exclusively to patients, their families, and caregivers while the patient is receiving or waiting to receive health care treatments or procedures for periods of one week or more, and where no supportive services, as defined under section 157.17, subdivision 1, paragraph (a), or health supervision services, as defined under section 157.17, subdivision 1, paragraph (b), or home care services, as defined under section 144A.471, subdivisions 6 and 7, are provided.

Subd. 9. Mobile food unit. "Mobile food unit" means a food and beverage service establishment that is a vehicle mounted unit, either:

(1) motorized or trailered, operating no more than 21 days annually at any one place, or operating more than 21 days annually at any one place with the approval of the regulatory authority as defined in Minnesota Rules, part 4626.0020, subpart 70; or

(2) operated in conjunction with a permanent business licensed under this chapter or chapter 28A at the site of the permanent business by the same individual or company, and readily movable, without disassembling, for transport to another location.

Subd. 10. Person. "Person" has the meaning given in section 103I.005, subdivision 16.

Subd. 11. Resort. "Resort" means a building, structure, enclosure, or any part thereof located on, or on property neighboring, any lake, stream, skiing or hunting area, or any recreational area for purposes of providing convenient access thereto, kept, used, maintained, or advertised as, or held out to the public to be a place where sleeping accommodations are furnished to the public, and primarily to those seeking recreation for periods of one day, one week, or longer, and having for rent five or more cottages, rooms, or enclosures.

Subd. 12. Restaurant. "Restaurant" means a food and beverage service establishment, whether the establishment serves alcoholic or nonalcoholic beverages, which operates from a location for more than 21 days annually. Restaurant does not include a food cart or a mobile food unit.

Subd. 12a. Seasonal permanent food stand. "Seasonal permanent food stand" means a food and beverage service establishment which is a permanent food service stand or building, but which operates no more than 21 days annually.

Subd. 12b. School concession stand. "School concession stand" means a food and beverage service establishment located in a school, on school grounds, or within a school-owned athletic complex, that is operated in conjunction with school-sponsored events. A school kitchen or school cafeteria is not a school concession stand.

Subd. 13. Seasonal temporary food stand. (a) "Seasonal temporary food stand" means a food and beverage service establishment that is a food stand which is disassembled and moved from location to location, but which operates for no more than 21 days annually at any one location, except as provided in paragraph (b).

(b) A seasonal temporary food stand may operate for more than 21 days annually at any one place with the approval of the regulatory authority, as defined in Minnesota Rules, part 4626.0020, subpart 70, that has jurisdiction over the seasonal temporary food stand.

Subd. 14. Special event food stand. "Special event food stand" means a food and beverage service establishment which is used in conjunction with celebrations and special events, and which operates for no more than ten total days within the applicable license period.

Subd. 15. [Repealed, 1998 c 407 art 2 s 109]

Subd. 16. Critical control point. "Critical control point" means a point or procedure in a specific food system where loss of control may result in an unacceptable health risk.

Subd. 17. HACCP plan. "Hazard analysis critical control point (HACCP) plan" means a written document that delineates the formal procedures for following the HACCP principles developed by the National Advisory Committee on Microbiological Criteria for Foods.

Subd. 18. Hazard. "Hazard" means any biological, chemical, or physical property that may cause an unacceptable consumer health risk.

Subd. 19. Statewide hospitality fee. "Statewide hospitality fee" means a fee to fund statewide food, beverage, and lodging program development activities, including training for inspection staff, technical assistance, maintenance of a statewide integrated food safety and security information system, and other related statewide activities that support the food, beverage, and lodging program activities.

Subd. 20. Youth camp. "Youth camp" has the meaning given in section 144.71, subdivision 2.

History: 1995 c 207 art 9 s 41; 1996 c 451 art 4 s 47-55,70; 1997 c 203 art 2 s 19-21; 1998 c 407 art 2 s 87-91; 1Sp2005 c 4 art 6 s 43; 2009 c 79 art 10 s 36; 2010 c 285 s 1; 2010 c 294 s 1; 2011 c 92 s 1; 1Sp2011 c 9 art 2 s 23; 2014 c 163 s 2; 2015 c 71 art 8 s 57; 2016 c 179 s 37



Section 157.16 — LICENSES REQUIRED; FEES.

Subdivision 1. License required annually. A license is required annually for every person, firm, or corporation engaged in the business of conducting a food and beverage service establishment, youth camp, hotel, motel, lodging establishment, public pool, or resort. Any person wishing to operate a place of business licensed in this section shall first make application, pay the required fee specified in this section, and receive approval for operation, including plan review approval. Special event food stands are not required to submit plans. Nonprofit organizations operating a special event food stand with multiple locations at an annual one-day event shall be issued only one license. Application shall be made on forms provided by the commissioner and shall require the applicant to state the full name and address of the owner of the building, structure, or enclosure, the lessee and manager of the food and beverage service establishment, hotel, motel, lodging establishment, public pool, or resort; the name under which the business is to be conducted; and any other information as may be required by the commissioner to complete the application for license.

Subd. 2. License renewal. Initial and renewal licenses for all food and beverage service establishments, youth camps, hotels, motels, lodging establishments, public pools, and resorts shall be issued on an annual basis. Any person who operates a place of business after the expiration date of a license or without having submitted an application and paid the fee shall be deemed to have violated the provisions of this chapter and shall be subject to enforcement action, as provided in the Health Enforcement Consolidation Act, sections 144.989 to 144.993. In addition, a penalty of $60 shall be added to the total of the license fee for any food and beverage service establishment operating without a license as a mobile food unit, a seasonal temporary or seasonal permanent food stand, or a special event food stand, and a penalty of $120 shall be added to the total of the license fee for all restaurants, food carts, hotels, motels, lodging establishments, youth camps, public pools, and resorts operating without a license for a period of up to 30 days. A late fee of $360 shall be added to the license fee for establishments operating more than 30 days without a license.

Subd. 2a. Food manager certification. An applicant for certification or certification renewal as a food manager must submit to the commissioner a $35 nonrefundable certification fee payable to the Department of Health. The commissioner shall issue a duplicate certificate to replace a lost, destroyed, or mutilated certificate if the applicant submits a completed application on a form provided by the commissioner for a duplicate certificate and pays $20 to the department for the cost of duplication.

Subd. 3. Establishment fees; definitions. (a) The following fees are required for food and beverage service establishments, youth camps, hotels, motels, lodging establishments, public pools, and resorts licensed under this chapter. Food and beverage service establishments must pay the highest applicable fee under paragraph (d), clause (1), (2), (3), or (4), and establishments serving alcohol must pay the highest applicable fee under paragraph (d), clause (6) or (7). The license fee for new operators previously licensed under this chapter for the same calendar year is one-half of the appropriate annual license fee, plus any penalty that may be required. The license fee for operators opening on or after October 1 is one-half of the appropriate annual license fee, plus any penalty that may be required.

(b) All food and beverage service establishments, except special event food stands, and all hotels, motels, lodging establishments, public pools, and resorts shall pay an annual base fee of $150.

(c) A special event food stand shall pay a flat fee of $50 annually. "Special event food stand" means a fee category where food is prepared or served in conjunction with celebrations, county fairs, or special events from a special event food stand as defined in section 157.15.

(d) In addition to the base fee in paragraph (b), each food and beverage service establishment, other than a special event food stand and a school concession stand, and each hotel, motel, lodging establishment, public pool, and resort shall pay an additional annual fee for each fee category, additional food service, or required additional inspection specified in this paragraph:

(1) Limited food menu selection, $60. "Limited food menu selection" means a fee category that provides one or more of the following:

(i) prepackaged food that receives heat treatment and is served in the package;

(ii) frozen pizza that is heated and served;

(iii) a continental breakfast such as rolls, coffee, juice, milk, and cold cereal;

(iv) soft drinks, coffee, or nonalcoholic beverages; or

(v) cleaning for eating, drinking, or cooking utensils, when the only food served is prepared off site.

(2) Small establishment, including boarding establishments, $120. "Small establishment" means a fee category that has no salad bar and meets one or more of the following:

(i) possesses food service equipment that consists of no more than a deep fat fryer, a grill, two hot holding containers, and one or more microwave ovens;

(ii) serves dipped ice cream or soft serve frozen desserts;

(iii) serves breakfast in an owner-occupied bed and breakfast establishment;

(iv) is a boarding establishment; or

(v) meets the equipment criteria in clause (3), item (i) or (ii), and has a maximum patron seating capacity of not more than 50.

(3) Medium establishment, $310. "Medium establishment" means a fee category that meets one or more of the following:

(i) possesses food service equipment that includes a range, oven, steam table, salad bar, or salad preparation area;

(ii) possesses food service equipment that includes more than one deep fat fryer, one grill, or two hot holding containers; or

(iii) is an establishment where food is prepared at one location and served at one or more separate locations.

Establishments meeting criteria in clause (2), item (v), are not included in this fee category.

(4) Large establishment, $540. "Large establishment" means either:

(i) a fee category that (A) meets the criteria in clause (3), items (i) or (ii), for a medium establishment, (B) seats more than 175 people, and (C) offers the full menu selection an average of five or more days a week during the weeks of operation; or

(ii) a fee category that (A) meets the criteria in clause (3), item (iii), for a medium establishment, and (B) prepares and serves 500 or more meals per day.

(5) Other food and beverage service, including food carts, mobile food units, seasonal temporary food stands, and seasonal permanent food stands, $60.

(6) Beer or wine table service, $60. "Beer or wine table service" means a fee category where the only alcoholic beverage service is beer or wine, served to customers seated at tables.

(7) Alcoholic beverage service, other than beer or wine table service, $165.

"Alcohol beverage service, other than beer or wine table service" means a fee category where alcoholic mixed drinks are served or where beer or wine are served from a bar.

(8) Lodging per sleeping accommodation unit, $10, including hotels, motels, lodging establishments, and resorts, up to a maximum of $1,000. "Lodging per sleeping accommodation unit" means a fee category including the number of guest rooms, cottages, or other rental units of a hotel, motel, lodging establishment, or resort; or the number of beds in a dormitory.

(9) First public pool, $325; each additional public pool, $175. "Public pool" means a fee category that has the meaning given in section 144.1222, subdivision 4.

(10) First spa, $175; each additional spa, $100. "Spa pool" means a fee category that has the meaning given in Minnesota Rules, part 4717.0250, subpart 9.

(11) Private sewer or water, $60. "Individual private water" means a fee category with a water supply other than a community public water supply as defined in Minnesota Rules, chapter 4720. "Individual private sewer" means a fee category with an individual sewage treatment system which uses subsurface treatment and disposal.

(12) Additional food service, $150. "Additional food service" means a location at a food service establishment, other than the primary food preparation and service area, used to prepare or serve food to the public. Additional food service does not apply to school concession stands.

(13) Additional inspection fee, $360. "Additional inspection fee" means a fee to conduct the second inspection each year for elementary and secondary education facility school lunch programs when required by the Richard B. Russell National School Lunch Act.

(e) A fee for review of construction plans must accompany the initial license application for restaurants, hotels, motels, lodging establishments, resorts, seasonal food stands, and mobile food units. The fee for this construction plan review is as follows:

Service Area

(f) When existing food and beverage service establishments, hotels, motels, lodging establishments, resorts, seasonal food stands, and mobile food units are extensively remodeled, a fee must be submitted with the remodeling plans. The fee for this construction plan review is as follows:

(g) Special event food stands are not required to submit construction or remodeling plans for review.

(h) Youth camps shall pay an annual single fee for food and lodging as follows:

(1) camps with up to 99 campers, $325;

(2) camps with 100 to 199 campers, $550; and

(3) camps with 200 or more campers, $750.

(i) A youth camp which pays fees under paragraph (d) is not required to pay fees under paragraph (h).

Subd. 3a. Statewide hospitality fee. Every person, firm, or corporation that operates a licensed boarding establishment, food and beverage service establishment, seasonal temporary or permanent food stand, special event food stand, mobile food unit, food cart, resort, hotel, motel, or lodging establishment in Minnesota must submit to the commissioner a $35 annual statewide hospitality fee for each licensed activity. The fee for establishments licensed by the Department of Health is required at the same time the licensure fee is due. For establishments licensed by local governments, the fee is due by July 1 of each year.

Subd. 4. Posting requirements. Every food and beverage service establishment, for-profit youth camp, hotel, motel, lodging establishment, public pool, or resort must have the original license posted in a conspicuous place at the establishment.

History: 1995 c 207 art 9 s 42; 1996 c 451 art 4 s 56; 1997 c 203 art 2 s 22; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 92; 1Sp2001 c 9 art 1 s 54; 2002 c 379 art 1 s 113; 1Sp2005 c 4 art 6 s 44-47; 2007 c 147 art 9 s 34; 2008 c 328 s 8; 2009 c 79 art 10 s 37; 2009 c 157 art 1 s 13,14; 2010 c 285 s 2; 1Sp2010 c 1 art 21 s 2; 2016 c 179 s 38



Section 157.17 — ADDITIONAL REGISTRATION REQUIRED FOR BOARDING AND LODGING ESTABLISHMENTS OR LODGING ESTABLISHMENTS; SPECIAL SERVICES.

Subdivision 1. Definitions. (a) "Supportive services" means the provision of supervision and minimal assistance with independent living skills such as social and recreational opportunities, assistance with transportation, arranging for meetings and appointments, and arranging for medical and social services. Supportive services also include providing reminders to residents to take medications that are self-administered or providing storage for medications if requested.

(b) "Health supervision services" means the provision of assistance in the preparation and administration of medications other than injectables, the provision of therapeutic diets, taking vital signs, or providing assistance in dressing, grooming, bathing, or with walking devices.

Subd. 2. Registration. At the time of licensure or license renewal, a boarding and lodging establishment or a lodging establishment that provides supportive services or health supervision services must be registered with the commissioner, and must register annually thereafter. The registration must include the name, address, and telephone number of the establishment, the name of the operator, the types of services that are being provided, a description of the residents being served, the type and qualifications of staff in the facility, and other information that is necessary to identify the needs of the residents and the types of services that are being provided. The commissioner shall develop and furnish to the boarding and lodging establishment or lodging establishment the necessary form for submitting the registration.

Housing with services establishments registered under chapter 144D shall be considered registered under this section for all purposes except that:

(1) the establishments shall operate under the requirements of chapter 144D; and

(2) the criminal background check requirements of sections 299C.66 to 299C.71 apply. The criminal background check requirements of section 144.057 apply only to personnel providing home care services under sections 144A.43 to 144A.47 and personnel providing hospice care under sections 144A.75 to 144A.755.

Subd. 3. Restriction on the provision of services. A boarding and lodging establishment or lodging establishment registered under subdivision 2 may provide health supervision services only if a licensed nurse is on site in the establishment for at least four hours a week to provide monitoring of health supervision services for the residents. A boarding and lodging establishment or lodging establishment that admits or retains residents using wheelchairs or walkers must have the necessary clearances from the Office of the State Fire Marshal.

Subd. 4. [Repealed, 1998 c 254 art 1 s 57]

Subd. 5. Services that may not be provided in a boarding and lodging establishment or lodging establishment. Except those facilities registered under chapter 144D, a boarding and lodging establishment or lodging establishment may not admit or retain individuals who:

(1) would require assistance from establishment staff because of the following needs: bowel incontinence, catheter care, use of injectable or parenteral medications, wound care, or dressing changes or irrigations of any kind; or

(2) require a level of care and supervision beyond supportive services or health supervision services.

Subd. 6. Certain individuals may provide services. This section does not prohibit the provision of health care services to residents of a boarding and lodging establishment or lodging establishment by family members of the resident or by a registered or licensed home care agency employed by the resident.

Subd. 7. Exemption for establishments with a human services license. This section does not apply to a boarding and lodging establishment or lodging establishment that is licensed by the commissioner of human services under chapter 245A.

Subd. 8. Violations. The commissioner may revoke the establishment license if the establishment is found to be in violation of this section. Violation of this section is a gross misdemeanor.

History: 1995 c 207 art 9 s 43; 1996 c 451 art 4 s 57; 1997 c 113 s 14,15; 1998 c 254 art 1 s 55,56; 2002 c 252 s 21



Section 157.175 — DOGS; OUTDOOR FOOD AND BEVERAGE SERVICE ESTABLISHMENTS.

Subdivision 1. Municipal authorization. A statutory or home rule charter city may adopt an ordinance to permit food and beverage service establishments to allow dogs to accompany persons patronizing designated outdoor areas of food and beverage establishments.

Subd. 2. Dangerous and potentially dangerous dogs. The ordinance must prohibit dangerous and potentially dangerous dogs, as defined in section 347.50, from accompanying patrons to food and beverage establishments.

Subd. 3. Banning dogs. The ordinance may not prohibit a food and beverage establishment from banning dogs. A person accompanied by a dog who remains at an establishment knowing that the operator of the establishment or its agent has posted a sign banning dogs or otherwise informed the person that dogs are not permitted in the establishment may be ordered to leave the premises.

Subd. 4. Permit process. (a) The ordinance must require participating establishments to apply for and receive a permit from the city before allowing patrons' dogs on their premises. The city shall require from the applicant such information as the local government deems reasonably necessary, but shall require, at a minimum, the following information:

(1) the name, location, and mailing address of the establishment;

(2) the name, mailing address, and telephone contact information of the permit applicant;

(3) a description of the designated outdoor areas in which the permit applicant intends to allow dogs; and

(4) a description of the days of the week and hours of operation that patrons' dogs will be permitted in the designated outdoor areas.

(b) A permit issued pursuant to the authority granted in this section must not be transferred to a subsequent owner upon the sale of a food and beverage establishment but must expire automatically upon the sale of the establishment. The subsequent owner shall be required to reapply for a permit pursuant to this section if the subsequent owner wishes to continue to accommodate patrons' dogs.

(c) A city may incorporate the permit requirements of this section into a permit or license issued under an existing ordinance if the city ensures that current and future permit and license holders comply with the requirements of this section. A city may exempt current permit and license holders from reapplying for a permit, if the current permit or license holder provides the city with the information required in paragraph (a) and any other information that the city requests.

Subd. 5. Minimum requirements. The ordinance must include such regulations and limitations as the local government deems reasonably necessary to protect the health, safety, and general welfare of the public, but must require, at a minimum, the following requirements, which must be clearly printed on a sign or signs posted on premises in a manner and place that are conspicuous to employees and patrons:

(1) employees must be prohibited from touching, petting, or otherwise handling dogs;

(2) employees and patrons must not allow dogs to come into contact with serving dishes, utensils, tableware, linens, paper products, or any other items involved in food service operations;

(3) patrons must keep their dogs on a leash at all times and must keep their dogs under reasonable control;

(4) dogs must not be allowed on chairs, tables, or other furnishings; and

(5) dog waste must be cleaned immediately and the area sanitized.

Subd. 6. Service animals. Nothing in this statute, or an ordinance adopted pursuant to this statute, shall be construed to limit:

(1) the right of a person with disabilities to access places of public accommodation while accompanied by a service animal as provided in sections 256C.02 and 363A.19; or

(2) the lawful use of a service animal by a licensed peace officer.

Subd. 7. Designated outdoor area. The ordinance must include a definition of "designated outdoor area" that is consistent with applicable rules adopted by the commissioner of health.

History: 2008 c 325 s 1



Section 157.20 — INSPECTION; FREQUENCY; RISK CATEGORIES; ORDERS.

Subdivision 1. Inspections. It shall be the duty of the commissioner to inspect, or cause to be inspected, every public pool, food and beverage service establishment, hotel, motel, lodging establishment, or resort. For the purpose of conducting inspections, the commissioner shall have the right to enter and have access thereto at any time during the conduct of business.

Subd. 2. Inspection frequency. The frequency of inspections of the establishments shall be based on the degree of health risk.

(a) High-risk establishments must be inspected at least once every 12 months.

(b) Medium-risk establishments must be inspected at least once every 18 months.

(c) Low-risk establishments must be inspected at least once every 24 months.

Subd. 2a. Risk categories. (a) High-risk establishment. "High-risk establishment" means a public pool, or any food and beverage service establishment, hotel, motel, lodging establishment, or resort that:

(1) serves potentially hazardous foods that require extensive processing on the premises, including manual handling, cooling, reheating, or holding for service;

(2) prepares foods several hours or days before service;

(3) serves menu items that epidemiologic experience has demonstrated to be common vehicles of food-borne illness;

(4) has a public swimming pool; or

(5) draws its drinking water from a surface water supply.

(b) Medium-risk establishment. "Medium-risk establishment" means a food and beverage service establishment, hotel, motel, lodging establishment, or resort that:

(1) serves potentially hazardous foods but with minimal holding between preparation and service; or

(2) serves foods, such as pizza, that require extensive handling followed by heat treatment.

(c) Low-risk establishment. "Low-risk establishment" means a food and beverage service establishment, hotel, motel, lodging establishment, or resort that is not a high-risk or medium-risk establishment.

(d) Risk exceptions. Mobile food units, seasonal permanent and seasonal temporary food stands, food carts, and special event food stands are not inspected on an established schedule and therefore are not defined as high-risk, medium-risk, or low-risk establishments.

(e) School inspection frequency. Elementary and secondary school food service establishments must be inspected according to the assigned risk category or by the frequency required in the Richard B. Russell National School Lunch Act, whichever frequency is more restrictive.

Subd. 3. Orders. When, upon inspection, it is found that the business and property so inspected is not being conducted, or is not equipped, in the manner required by the provisions of this chapter or the rules of the commissioner, or is being conducted in violation of any of the laws of this state pertaining to the business, it is the duty of the commissioner to notify the person in charge of the business, or the owner or agent of the buildings so occupied, of the condition found and issue an order for correction of the violations. Each person shall comply with the provisions of this chapter or the rules of the commissioner. A reasonable time may be granted by the commissioner for compliance with the provisions of this chapter.

Subd. 4. Alternative compliance methods for delegated agencies. (a) A local agency operating with a delegation agreement under section 145A.07 may request approval from the commissioner to supplant subdivisions 1 to 3 with alternative compliance methods. The local agency must submit to the commissioner:

(1) the alternative compliance methods that will be taken to ensure an equivalent degree of protection to public health, safety, or the environment;

(2) the reasons why alternative methods are requested;

(3) a plan for evaluating the effectiveness of the alternative methods;

(4) a statement that the local agency applying for approval of the alternative methods will comply with the terms, if granted; and

(5) other relevant information the commissioner determines necessary to evaluate the request.

(b) The commissioner may approve the request if the alternative methods will have no potential adverse effect on public health, safety, or the environment and if the alternative methods are equivalent to or superior to those prescribed in subdivisions 1 to 3. In approving the request, the commissioner may attach conditions the commissioner determines are needed to protect public health, safety, or the environment. The commissioner shall notify the local agency in writing of the commissioner's decision to approve or deny the request. If a request is denied, the commissioner shall specify the reasons for the denial.

Subd. 5. Variance requests. (a) A person may request a variance from all parts of Minnesota Rules, chapter 4626, except as provided in paragraph (b) or Minnesota Rules, chapter 4626. At the time of application for plan review, the person, operator, or submitter must be notified of the right to request variances.

(b) No variance may be requested or approved for the following parts of Minnesota Rules, chapter 4626:

(1) Minnesota Rules, part 4626.0020, subpart 35;

(2) Minnesota Rules, parts 4626.0040 to 4626.0060;

(3) Minnesota Rules, parts 4626.0065 to 4626.0100;

(4) Minnesota Rules, parts 4626.0105 to 4626.0120;

(5) Minnesota Rules, part 4626.1565;

(6) Minnesota Rules, parts 4626.1590 and 4626.1595; and

(7) Minnesota Rules, parts 4626.1600 to 4626.1675.

History: 1995 c 207 art 9 s 46; 1996 c 451 art 4 s 58,59; 2001 c 205 art 2 s 2; 1Sp2005 c 4 art 6 s 48,49; 2008 c 328 s 9,10; 1Sp2011 c 9 art 2 s 24



Section 157.21 — INSPECTION RECORDS.

The commissioner shall keep inspection records for all food and beverage service establishments, hotels, motels, lodging establishments, and resorts, together with the name of the owner and operator.

History: 1995 c 207 art 9 s 47; 1996 c 451 art 4 s 60



Section 157.22 — EXEMPTIONS.

This chapter does not apply to:

(1) interstate carriers under the supervision of the United States Department of Health and Human Services;

(2) weddings, fellowship meals, or funerals conducted by a faith-based organization using any building constructed and primarily used for religious worship or education;

(3) any building owned, operated, and used by a college or university in accordance with health regulations promulgated by the college or university under chapter 14;

(4) any person, firm, or corporation whose principal mode of business is licensed under sections 28A.04 and 28A.05, is exempt at that premises from licensure as a food or beverage establishment; provided that the holding of any license pursuant to sections 28A.04 and 28A.05 shall not exempt any person, firm, or corporation from the applicable provisions of this chapter or the rules of the state commissioner of health relating to food and beverage service establishments;

(5) family day care homes and group family day care homes governed by sections 245A.01 to 245A.16;

(6) nonprofit senior citizen centers for the sale of home-baked goods;

(7) fraternal, sportsman, or patriotic organizations that are tax exempt under section 501(c)(3), 501(c)(4), 501(c)(6), 501(c)(7), 501(c)(10), or 501(c)(19) of the Internal Revenue Code of 1986, or organizations related to, affiliated with, or supported by such fraternal, sportsman, or patriotic organizations for events held in the building or on the grounds of the organization and at which home-prepared food is donated by organization members for sale at the events, provided:

(i) the event is not a circus, carnival, or fair;

(ii) the organization controls the admission of persons to the event, the event agenda, or both; and

(iii) the organization's licensed kitchen is not used in any manner for the event;

(8) food not prepared at an establishment and brought in by individuals attending a potluck event for consumption at the potluck event. An organization sponsoring a potluck event under this clause may advertise the potluck event to the public through any means. Individuals who are not members of an organization sponsoring a potluck event under this clause may attend the potluck event and consume the food at the event. Licensed food establishments other than schools cannot be sponsors of potluck events. A school may sponsor and hold potluck events in areas of the school other than the school's kitchen, provided that the school's kitchen is not used in any manner for the potluck event. For purposes of this clause, "school" means a public school as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or a nonpublic school, church, or religious organization at which a child is provided with instruction in compliance with sections 120A.22 and 120A.24. Potluck event food shall not be brought into a licensed food establishment kitchen;

(9) a home school in which a child is provided instruction at home;

(10) school concession stands serving commercially prepared, nonpotentially hazardous foods, as defined in Minnesota Rules, chapter 4626;

(11) group residential facilities of ten or fewer beds licensed by the commissioner of human services under Minnesota Rules, chapter 2960, provided the facility employs or contracts with a certified food manager under Minnesota Rules, part 4626.2015;

(12) food served at fund-raisers or community events conducted in the building or on the grounds of a faith-based organization, provided that a certified food manager, or a volunteer trained in a food safety course, trains the food preparation workers in safe food handling practices. This exemption does not apply to faith-based organizations at the state agricultural society or county fairs or to faith-based organizations that choose to apply for a license;

(13) food service events conducted following a disaster for purposes of feeding disaster relief staff and volunteers serving commercially prepared, nonpotentially hazardous foods, as defined in Minnesota Rules, chapter 4626; and

(14) chili or soup served at a chili or soup cook-off fund-raiser conducted by a community-based nonprofit organization, provided:

(i) the municipality where the event is located approves the event;

(ii) the sponsoring organization must develop food safety rules and ensure that participants follow these rules; and

(iii) if the food is not prepared in a kitchen that is licensed or inspected, a visible sign or placard must be posted that states: "These products are homemade and not subject to state inspection."

Foods exempt under this clause must be labeled to accurately reflect the name and address of the person preparing the foods.

History: 1995 c 207 art 9 s 48; 2000 c 378 s 1; 2001 c 65 s 1; 1Sp2001 c 9 art 1 s 55; 2002 c 379 art 1 s 113; 2009 c 79 art 10 s 38; 2009 c 142 art 2 s 10; 2011 c 92 s 2; 2014 c 163 s 3






Chapter 158 — UNIVERSITY OF MINNESOTA HOSPITALS



Chapter 159 — MEDICAL AND DENTAL SERVICE PLAN CORPORATIONS






Chapters 160 - 174A — TRANSPORTATION

Chapter 160 — ROADS, GENERAL PROVISIONS

Section 160.01 — SCOPE OF CHAPTERS 160 TO 165.

Subdivision 1. Designation. For the purposes of chapters 160 to 165 the roads of this state shall be designated and referred to as trunk highways, county state-aid highways, municipal state-aid streets, county highways, and town roads. They shall be established, located, constructed, reconstructed, improved, and maintained as provided in chapters 160 to 165 and acts amendatory thereto.

Subd. 2. Certain streets excluded. The provisions of chapters 160 to 165 do not relate to highways or streets established by, or under the complete jurisdiction of cities except when the provisions refer specifically to such highways or streets.

History: 1959 c 500 art 1 s 1; 1973 c 123 art 5 s 7



Section 160.02 — DEFINITIONS.

Subdivision 1. Purposes. For the purposes of this chapter the terms defined in this section have the meanings given them.

Subd. 2. [Renumbered subd 29]

Subd. 3. [Renumbered subd 18]

Subd. 4. [Renumbered subd 17]

Subd. 5. [Renumbered subd 21]

Subd. 6. [Renumbered subd 28]

Subd. 7. [Renumbered subd 26]

Subd. 8. Commissioner. "Commissioner" means the commissioner of transportation.

Subd. 9. [Renumbered subd 25]

Subd. 10. [Renumbered subd 23]

Subd. 11. [Renumbered subd 20]

Subd. 12. Controlled-access highway. "Controlled-access highway" means any highway, street, or road, including streets within cities, over, from, or to which owners or occupants of abutting land or other persons have or are to have no right of access, or only a controlled right of the easement of access, light, air, or view.

Subd. 13. [Renumbered subd 24]

Subd. 14. [Renumbered subd 22]

Subd. 15. [Renumbered subd 27]

Subd. 16. [Renumbered subd 19]

Subd. 17. County highways. "County highways" includes those roads which have heretofore been or which hereafter may be established, constructed, or improved under authority of the several county boards, including all roads lying within the county or on the line between counties established by judicial proceedings, except those roads established, constructed, or improved by the counties that have been maintained by the towns for a period of at least one year prior to July 1, 1957. All roads heretofore designated prior to July 1, 1957 as county-aid highways shall be county highways until abandoned or changed in accordance with law.

Subd. 18. County state-aid highways. "County state-aid highways" includes all roads established in accordance with law as county state-aid highways.

Subd. 18a. Dynamic shoulder lane. "Dynamic shoulder lane" means the shoulder of a freeway on which the commissioner may allow the operation of vehicles during certain periods.

Subd. 18b. Expressway. "Expressway" means a divided highway with partial control of access.

Subd. 19. Freeway. "Freeway" means a divided highway with full control of access.

Subd. 20. Interstate bridge. "Interstate bridge" means all bridges now existing or which shall be hereafter constructed across boundary waters between the state of Minnesota and any adjoining state thereby connecting highways of this state with the highway system of any adjoining state.

Subd. 21. Municipal state-aid streets. "Municipal state-aid streets" includes all streets within the cities having a population of 5,000 or more, established in accordance with law as municipal state-aid streets.

Subd. 21a. [Renumbered 169.011, subd 46a]

Subd. 22. Noxious weeds. "Noxious weeds" has the meaning given in section 18.77, subdivision 8.

Subd. 23. Portage. "Portage" means a passageway two rods in width extending from one public or navigable water to another public or navigable water or from a public or navigable water to a public highway.

Subd. 24. Public property. "Public property" means any property except streets, roads, or bridges owned by any subdivision of government, including but not limited to, the property of school districts however organized, towns, cities, municipalities, counties, and any board or commission of any thereof, and public corporations created by the laws of this state.

Subd. 25. Road authority. "Road authority" means the commissioner, as to trunk highways; the county board, as to county state-aid highways and county highways; the town board, as to town roads; and the governing bodies of cities when the governing bodies or city streets are specifically mentioned.

Subd. 26. Road or highway. "Road" or "highway" includes, unless otherwise specified, the several kinds of highways as defined in this section, including roads designated as minimum-maintenance roads, and also cartways, together with all bridges or other structures thereon which form a part of the same.

Subd. 27. Roadway; bicycle lane; bicycle route; bicycle path; bikeway. The terms "roadway," "bicycle lane," "bicycle route," "bicycle path," and "bikeway" have the meanings given in section 169.011.

Subd. 28. Town roads. "Town roads" includes those roads and cartways which have heretofore been or which hereafter may be established, constructed, or improved under the authority of the several town boards, roads established, constructed, or improved by counties that have been maintained by the towns for a period of at least one year prior to July 1, 1957.

Subd. 29. Trunk highways. "Trunk highways" includes all roads established or to be established under the provisions of article 14, section 2 of the Constitution of the state of Minnesota.

History: 1959 c 500 art 1 s 2; 1973 c 123 art 5 s 7; 1976 c 2 s 172; 1976 c 166 s 7; 1984 c 562 s 4; 1985 c 127 s 1; 1985 c 215 s 1; 1987 c 255 s 2; 1993 c 13 art 2 s 1; 1995 c 265 art 2 s 15; 2008 c 287 art 1 s 4,5; 2008 c 306 s 1; 2014 c 281 s 5; 2016 c 142 s 3



Section 160.03 — COMPENSATION FOR PUBLIC PROPERTY.

Whenever public property is taken, damaged, or destroyed for highway purposes, just compensation shall be paid therefor.

History: 1959 c 500 art 1 s 3



Section 160.04 — WIDTH OF ROADS.

Except as otherwise provided, all roads hereafter established, except cartways, shall be at least four rods wide. Additional right-of-way and easements, including easements needed for drainage, may be acquired by purchase, gift, or eminent domain proceedings when necessary for construction, maintenance, safety, or convenient public travel. The necessity for such additional right-of-way and easements shall be determined by the road authority having jurisdiction over the particular road involved.

History: 1959 c 500 art 1 s 4



Section 160.05 — DEDICATION OF ROADS.

Subdivision 1. Six years. When any road or portion of a road has been used and kept in repair and worked for at least six years continuously as a public highway by a road authority, it shall be deemed dedicated to the public to the width of the actual use and be and remain, until lawfully vacated, a public highway whether it has ever been established as a public highway or not. Nothing contained in this subdivision shall impair the right, title, or interest of the water department of any city of the first class secured under Special Laws 1885, chapter 110. This subdivision shall apply to roads and streets except platted streets within cities.

Subd. 2. Roads on and parallel to railroad right-of-way. The continued use of any road by the public upon and parallel to the right-of-way of any railway company shall not constitute such a road a legal highway or a charge upon the town in which the same is situated, and no right shall accrue to the public or any individual by such use.

History: 1959 c 500 art 1 s 5; 1973 c 123 art 5 s 7; 1982 c 424 s 40; 1984 c 562 s 5



Section 160.06 — TRAIL OR PORTAGE DEDICATION.

Any trail or portage between public or navigable bodies of water or from public or navigable water to a public highway in this state which has been in continued and uninterrupted use by the general public for 15 years or more as a trail or portage for the purposes of travel, shall be deemed to have been dedicated to the public as a trail or portage. This section shall apply only to forest trails on established state water trails and the public shall have the right to use the same for the purposes of travel to the same extent as public highways. The width of all trails and portages dedicated by user shall be eight feet on each side of the centerline of the trail or portage.

History: 1959 c 500 art 1 s 6; 2010 c 361 art 4 s 82



Section 160.07 — IMPROVEMENTS WITHIN OR WITHOUT BOUNDARIES.

The road authority of any county, town or city may appropriate and expend such reasonable sums as it may deem proper to assist in the improvement and maintenance of roads, bridges, or ferries lying beyond the boundary of and leading into such county, town or city.

History: 1959 c 500 art 1 s 7; 1973 c 123 art 5 s 7



Section 160.08 — CONTROLLED ACCESS.

Subdivision 1. Plans. The road authorities of the state, counties or cities acting either alone, or in cooperation with each other, or with any federal agency, or with any other state or subdivision of another state having authority to participate in the construction or maintenance of highways are authorized to plan for the designation, establishment, location, relocation, improvement, and maintenance of controlled-access highways for public use whenever the road authorities determine that traffic conditions, present or future, will justify such highways.

Subd. 2. [Repealed, 1969 c 312 s 8]

Subd. 3. Traffic control. Such road authorities are authorized to so design any controlled-access highway, and to so regulate, restrict, or prohibit access as to best serve the traffic for which the highway is intended. Such road authorities are authorized to divide and separate any controlled-access highway into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, or other devices. No person shall have any rights of ingress or egress to, from, or across controlled-access highways to or from abutting lands, except at the designated points or roadways thereof where access is permitted by such road authorities upon such terms and conditions as such road authorities specify.

Subd. 4. Acquisition of property. Property rights, including rights of access, air, view, and light, may be acquired by said road authorities with respect to both private and public property by purchase, gift, or condemnation.

Subd. 5. Elimination of grade intersections; additional access; compensation. Such road authorities may locate, establish, and construct controlled-access highways, or may designate and establish an existing street or highway as a controlled-access highway. Such road authorities are authorized to provide for the elimination of grade intersections of controlled-access highways with other existing streets or highways of any kind or nature whatsoever. The elimination may be accomplished by the construction of grade separations, or the construction of an outer lane as part of the controlled-access highway, or by closing off streets or highways at the right-of-way boundary of the controlled-access highway. When an outer lane is constructed, the abutting owners shall have access to the outer lane unless the petition and notice in condemnation, or the highway deed in cases of purchase, clearly specifies that the right of access to the outer lane has been acquired. After the establishment of any controlled-access highway no other street or highway or private entry shall be opened into or connected with any controlled-access highway without the consent and prior approval of the road authority having jurisdiction over the controlled-access highway. The consent and approval shall be given only if the public interest shall be served thereby. In the case of any elimination of existing access, air, view, light, or other compensable property rights, the owner shall be compensated for the loss by purchase or condemnation.

Subd. 6. Construction limited. None of the provisions contained herein shall be construed to limit, restrict, or nullify any rights or easements of access heretofore acquired by the state or any of its political subdivisions.

Subd. 7. No commercial establishment within right-of-way; exceptions. No commercial establishment, including but not limited to automotive service stations, for serving motor vehicle users shall be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, a controlled-access highway; except that (1) structures may be built within safety rest and travel information center areas; (2) space within state-owned buildings in those areas may be leased for the purpose of providing information to travelers through advertising as provided in section 160.276; (3) advertising signs may be erected within the right-of-way of interstate or controlled-access trunk highways by franchise agreements under section 160.80; (4) vending machines may be placed in rest areas, travel information centers, or weigh stations constructed or located within trunk highway rights-of-way; and (5) acknowledgment signs may be erected under sections 160.272 and 160.2735.

History: 1959 c 500 art 1 s 8; 1973 c 123 art 5 s 7; 1980 c 494 s 5; 1984 c 417 s 1; 2004 c 295 art 2 s 1



Section 160.085 — RECORDING PROPOSED ACQUISITION FOR ROAD.

Subdivision 1. Recording map or plat; certification. (a) In order to facilitate the acquisition of right-of-way required for highways, state and county road authorities may file for record in the office of the county recorder or registrar of titles in the county in which right-of-way is to be acquired, such orders or resolutions, as required by law, in the form of maps or plats showing right-of-way by course distance, bearing and arc length, and other rights or interests in land to be acquired as the road authority determines necessary. Said map or plat shall show by outline all tracts or parcels of land affected by the proposed acquisition.

(b) The map or plat, as to trunk highways, shall be certified by the commissioner of transportation or the commissioner's designated assistant and by a licensed land surveyor.

(c) The map or plat shall be certified as to county state-aid highways and county highways by the chair of the county board or the county engineer or the engineer's designated assistant, and by a licensed land surveyor in the employ of the county.

(d) The map or plat so certified is entitled to record without compliance with the provisions of chapter 505. Neither a witness nor an acknowledgment is required for a map or plat certified under this subdivision. Any amendments, alterations, corrections, rescissions or vacations of such orders, resolutions, maps or plats so filed shall be entitled to record in like manner. The recorder or registrar may make suitable notations on the appropriate map or plat affected by an amendment, alteration, correction, rescission or vacation to direct the attention of anyone examining the record to the proper map or plat.

Subd. 1a. Amending recorded map or plat. If an error on a map or plat incorrectly defines the intended acquisition, but does not affect any rights of interest to be acquired, a certificate may be prepared stating what the defect is, what the correct information is, and which map or plat the certificate affects. The certificate shall be signed by a licensed land surveyor. The certificate shall be filed for record in the office of the county recorder or registrar of titles in the county where the map or plat is filed. When so filed the certificate shall amend the map or plat. The recorder or registrar may make suitable notations on the map or plat to which the certificate refers to direct the attention of anyone examining the map or plat to the record of the certificate.

Subd. 2. Effect of recording map or plat. Maps or plats filed for record under this section shall not operate of themselves to transfer of title to the property described and designated by appropriate parcel number but such map or plats shall be for delineation purposes.

Subd. 3. Description may refer to map or plat. (a) Land acquisition by the road authority for highway purposes by instrument of conveyance or by eminent domain proceedings, may refer to the map or plat and parcel number, together with delineation of the parcel, as the only manner of description necessary for the acquisition.

(b) In addition, land disposition by the road authority by instrument of conveyance may refer to the map or plat and parcel number, together with delineation of the parcel, as the only manner of description necessary for the disposition.

History: 1969 c 209 s 1; 1976 c 166 s 7; 1976 c 181 s 2; 1980 c 538 s 1,2; 1986 c 444; 1994 c 635 art 2 s 2; 1998 c 324 s 9; 1999 c 230 s 3,4



Section 160.09 — CHANGE OR VACATION OF LOCAL ROAD.

Subdivision 1. Change in location. When the road authority of a county or town changes the location of a highway or road under its jurisdiction, the old road shall remain open until the new road is opened for travel. The old road or any portion thereof shall not revert to the abutting owners until vacated by the road authority in accordance with the law.

Subd. 2. Old roads remain open. When the new road does not provide access to property whose only means of access was the old road, then and in that event, the portion of the old road providing the access shall remain open for travel and shall be maintained by the county or town road authority until other means of access are provided after which it may be vacated as provided by law.

Subd. 3. Local road not vacated in certain cases. When a county highway or town road is the only means of access to any property or properties containing an area or combined area of five acres or more, the highway or road shall not be vacated without the consent of the property owner unless other means of access are provided.

History: 1959 c 500 art 1 s 9



Section 160.095 — DESIGNATION OF MINIMUM-MAINTENANCE ROADS.

Subdivision 1. Resolution. A road authority, other than the commissioner, may by resolution designate a road under its jurisdiction as a minimum-maintenance road if it determines that the road or road segment is used only occasionally or intermittently for passenger and commercial travel. The resolution must identify the beginning and end points of the road being designated. After adopting the resolution, the road authority must post signs on the road to notify the motoring public that it is a minimum-maintenance road and that the public travels on the road at its own risk. A road authority must notify the road authorities of adjoining jurisdictions of designations under this section.

If an affected road or road segment runs along a county or town line, the designation applies only to that part of the road that is under the jurisdiction of the road authority adopting the resolution.

Subd. 2. Signs. Designation of a minimum-maintenance road is effective on the erection of the signs required under this section. The signs shall be posted at entry points to and at regular intervals along a minimum-maintenance road. Signs posted must conform to the commissioner's Manual on Uniform Traffic Control Devices. Properly posted signs are prima facie evidence that adequate notice of a minimum-maintenance road has been given to the motoring public.

Subd. 3. Limitations. A trunk highway may not be designated as a minimum-maintenance road. A road may not be designated a minimum-maintenance road if federal-state aid to Minnesota will be reduced as a result. A road authority may not acquire additional right-of-way or easement by eminent domain or otherwise without the consent of the landowner, for the purpose of constructing or designating a minimum-maintenance road, except where necessary for drainage or public safety.

Subd. 4. Liability. A minimum-maintenance road may be maintained at a level less than the minimum-maintenance standards required for state-aid highways, roads, and streets, but must be maintained at the level required to serve the occasional or intermittent traffic. Where a road has been designated by resolution as a minimum-maintenance road and signs have been posted under subdivision 2, the road authority with jurisdiction over the road, and its officers and employees, are exempt from liability for any tort claim for injury to person or property arising from travel on the minimum-maintenance road and related to its maintenance or condition. Nothing in this section shall exempt a road authority from its duty to maintain bridges under chapter 165 or other applicable law.

History: 1985 c 215 s 3



Section 160.10 — ROADS ON MINERAL LANDS.

Subdivision 1. Change of location; standards for relocated road. When any road, including any street within a city crosses mineral land and the road interferes with mining operations on the land, the owner or lessee of the land may notify the road authority of the interference and request that the road be relocated. The road authority shall, thereupon in the manner provided by law, relocate the road so as not to interfere with the mining operations. The relocated road shall be constructed to at least the engineering standards of the old road unless the road authority determines that such standards are not necessary for safety or for the convenience of public travel. All right-of-way needed for such relocation shall be provided by the owner or lessee of the land or shall be acquired by the road authority by gift, purchase, or other manner provided by law.

Subd. 2. Relocation interferes with buildings, structures. When any road crosses any lands including mineral lands outside the limits of any city and such road interferes with the placing of buildings, structures, or other improvements on such land, the road authority may relocate the road upon the request of the owner of the land; provided that the safety and convenience of public travel shall not be impaired thereby.

Subd. 3. Surety bond. Before relocating such road, the road authority may require of such owner or lessee a surety bond in a sum as the road authority deems sufficient, conditioned for the payment of all damages and all costs incident to the relocation.

Subd. 4. Construction of relocated road. The owner or lessee may choose to construct the relocated road with the owner's or lessee's own forces or by contract, or may elect to have the construction done in whole or in part by the road authority. The owner or lessee and the road authority shall enter into an agreement setting forth the respective responsibilities of each in accord with the provisions of this section.

Subd. 5. Approval of plans and inspection of construction work. If the owner or lessee elects to construct the relocated road, the design and plans therefor shall first be approved by the road authority. The road authority shall have the right to inspect the construction work as it progresses, and the construction work shall be approved by the road authority prior to the road being opened for travel.

Subd. 6. Damages. The owner or lessee shall be liable to the owner or occupant of any land abutting upon such road or any affected by such change to the extent of the damage sustained by reason of such change and for the recovery of which an action may be brought. All right-of-way costs and all costs of right-of-way acquisition, and all construction costs shall be paid by the owner or lessee requesting such relocation; provided, that if the road authority determines that such relocation shall be constructed to a greater width or to a higher standard than the old road, the road authority shall pay the additional right-of-way or construction costs incurred thereby.

Subd. 7. Agreements. When any road including streets within cities is to be established over mineral lands, or over lands containing gravel, the road authority and the owner or lessee may enter into equitable agreements to provide for the use of such lands for road purposes and for the relocation of the road whenever the road interferes with mining operations.

Subd. 8. Section construction. Nothing in this section shall be construed to limit the power of any road authority including road authorities of cities to vacate a road by or under any other provision of law. Nothing herein shall affect contractual rights or obligations in existence as of the date of the passage of this section between the road authority and the owner or lessee of mining lands.

History: 1959 c 500 art 1 s 10; 1973 c 123 art 5 s 7; 1986 c 444



Section 160.11 — MATERIALS FOR BUILDING ROADS.

Subdivision 1. Acquisition of lands. When the commissioner of transportation, any county board, town board, or governing body of any city, each hereinafter referred to as road authority, shall deem it necessary for the purpose of building or repairing public roads or streets within its jurisdiction, it may procure by lease, purchase, gift, or condemnation in the manner provided by law any lands within the state containing any materials suitable for road or street purposes, together with the right-of-way to the same of sufficient width to allow trucks or other vehicles to pass, and on the most practicable route to the nearest public road or street.

Subd. 2. Sale by road authorities, authority. Any such road authority may engage in the processing of crushed rock or other road- or street-building material for use on public roads or streets within its jurisdiction; and any such road authority may by agreement sell to any other road authority any rock, crushed rock, processed sand or gravel, unprocessed or pit-run sand or gravel, or other earth material suitable for road or street purposes, upon terms and conditions as may be mutually agreed upon by the parties, except that the commissioner of transportation shall not sell processed gravel, processed sand, or crushed rock.

Subd. 3. [Repealed, 1971 c 290 s 3]

History: 1959 c 500 art 1 s 11; 1965 c 836 s 1; 1971 c 290 s 1,2; 1973 c 123 art 5 s 7; 1976 c 166 s 7



Section 160.12 — TEMPORARY ROADS AROUND CONSTRUCTION.

When a road authority determines that construction or maintenance work on a public highway under its jurisdiction requires a temporary road around the portion of the highway under construction or maintenance, the road authority may by order or resolution establish and construct a temporary road adequate for such purpose and procure the necessary right-of-way therefor in the manner provided by law.

History: 1959 c 500 art 1 s 12



Section 160.13 — LIGHTING AND MARKING HIGHWAYS.

Road authorities may light or mark highways and appurtenances thereon and may install other safety devices as they deem necessary in the interests of safety and convenient public travel.

History: 1959 c 500 art 1 s 13



Section 160.14 — MARKING BOUNDARIES OF HIGHWAYS.

Subdivision 1. Placing marking devices. Road authorities may place and shall thereafter preserve and maintain suitable monuments or other marking devices in such manner as to clearly indicate the boundary lines of highways. The commissioner is authorized to engage the services of registered land surveyors to perform land survey work as required for location or reestablishment of section corners, establishment of the boundary of highway right-of-way together with boundary monumentation. If the commissioner employs and engages a registered land surveyor for such work the land surveyor shall be in responsible charge of the work performed by the surveyor's employees in connection with the assignment. The location of the boundary markings may be described by course distance and bearing or delineated in the same manner on a plat or map showing location of said marking devices and filed with the county recorder or registrar of titles in the county where the highways are located.

Subd. 2. Service of notice upon abutting land owners. The road authority shall serve written notice of such markings upon abutting land owners within 30 days after the placement of the marking devices. Unless written objections are served and filed within one year thereafter, as hereinafter provided, the boundary lines of the highways as marked shall be final and conclusive.

Subd. 3. Reservation of rights of abutting owners. Within one year after the notice, any abutting owner may serve upon the road authority signed written objections to the highway boundaries as marked, specifying wherein the owner believes the boundaries as marked to be in error. A copy thereof executed in accordance with section 507.24 shall be filed with the county recorder in the county where the highway is located. The service and filing of the objections shall preserve the rights of the abutting owner in and to the land in controversy until the boundaries of the highway are judicially determined or until agreed to by the abutting owner and the road authority.

Subd. 4. Judicial determination. Within 12 months after the service and filing of the objections, the road authority or the abutting owner shall serve and file a note of issue with the court administrator of the district court in the county in which the land is located. The court shall determine the correctness of the placing of the monuments or marking devices. Except as herein otherwise provided the procedure shall be governed by the rules governing civil actions. When the matters shall have been finally determined, the location of such monuments or markers shall be in accordance with the court decree and the determination of the location shall be final. A copy of the court decree shall be filed by the road authority with the county recorder.

History: 1959 c 500 art 1 s 14; 1969 c 208 s 1; 1976 c 181 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 160.15 — PRESERVING SECTION OR QUARTER-SECTION CORNERS.

Subdivision 1. Perpetuation of corners. Whenever the construction, reconstruction, or maintenance of a public street or highway causes the destruction or obliteration of a public land survey corner marker or monument, the road authority having jurisdiction over the highway or street shall provide for the perpetuation of the corners and placement of corner monuments, corner markers, reference monuments, or witness monuments by a land surveyor licensed under chapter 326. A certificate of location of government corner shall be prepared in accordance with section 381.12.

Subd. 2. [Repealed, 2015 c 7 s 15]

Subd. 3. Time of placement; tie objects of durable material. Reference ties evidencing the location of the public land survey corner shall be established by a land surveyor licensed under chapter 326 before the obliteration of the corner in at least three places if practicable and shall consist of objects of durable material. If it is not practicable to establish three reference ties, two must be established.

Subd. 4. [Repealed, 2015 c 7 s 15]

Subd. 5. [Repealed, 2015 c 7 s 15]

Subd. 6. Cost of placing markers. The cost of placing the markers and monuments, including filing fees, must be paid out of the respective funds provided by law, or set aside for highway or street purposes.

History: 1959 c 500 art 1 s 15; 1971 c 598 s 1; 1973 c 123 art 5 s 7; 1976 c 181 s 2; 2004 c 154 s 1; 2005 c 99 s 1; 2015 c 7 s 1,2



Section 160.16 — WARNING SIGNS AND DETOUR SIGNS.

Subdivision 1. Contract to provide for warning signs. Whenever the road authorities enter into a contract for the construction or improvement of any road, culvert, or bridge thereon they shall, as a condition of the contract, provide therein that the contractor shall place suitable warning signs at the highways intersecting the road so to be constructed or improved warning the public that the road under construction or improvement is impassable at a designated place or distance from the warning sign. The signs shall be placed at such places as will obviate unnecessary travel by persons not otherwise aware of the impassable condition of the roads. Nothing in the provisions of chapters 160 to 165 shall make any town, county, or the state liable in damages for the failure of the road authorities to provide in any contract for the erection of a warning sign as is herein provided for, or the failure of any contractor to erect same in accordance herewith.

Subd. 2. Contractor to place detour signs. The contractor, lead supervisor, or person in charge of work or repairs on any public road shall, when the doing of the work or repairs necessitates the closing of a part of the road to traffic, post signs stating that the road is under repair and describing the direction and distance of the detour necessary to avoid the part of the road being repaired. The signs shall be posted at the intersection of the road under repair with the road to be traveled while detouring and at appropriate intervals along the road.

Subd. 3. Barricades. The road authorities may also provide, by contract or otherwise, for the erection of barricades, fences or other obstructions so as to prevent traffic from entering any impassable section of road or a section closed to public travel.

History: 1959 c 500 art 1 s 16; 1986 c 444



Section 160.165 — MITIGATING TRANSPORTATION PROJECT IMPACTS ON BUSINESS.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given:

(1) "project" means construction work to maintain, construct, reconstruct, or improve a street or highway or for a rail transit project;

(2) "substantial business impacts" means impairment of road access, parking, or visibility for one or more business establishments as a result of a project, for a minimum period of one month; and

(3) "transportation authority" means the commissioner, as to trunk highways; the county board, as to county state-aid highways and county highways; the town board, as to town roads; statutory or home rule charter cities, as to city streets; the Metropolitan Council, for rail transit projects located entirely within the metropolitan area as defined in section 473.121, subdivision 2; and the commissioner, for all other rail transit projects.

Subd. 2. Business liaison. (a) Before beginning construction work on a project, a transportation authority shall identify whether the project is anticipated to include substantial business impacts. For such projects, the transportation authority shall designate an individual to serve as business liaison between the transportation authority and affected businesses.

(b) The business liaison shall consult with affected businesses before and during construction to investigate means of mitigating project impacts to businesses. The mitigation considered must include signage. The business liaison shall provide information to the identified businesses before and during construction, concerning project duration and timetables, lane and road closures, detours, access impacts, customer parking impacts, visibility, noise, dust, vibration, and public participation opportunities.

Subd. 3. Exception. This section does not apply to construction work in connection with the Central Corridor light rail transit line that will connect downtown Minneapolis and downtown St. Paul.

History: 2009 c 36 art 3 s 2; 2010 c 351 s 2



Section 160.17 — ROAD CONSTRUCTION CONTRACTS; COUNTIES AND TOWNS.

Subdivision 1. Plans and specifications filed. No contract for the construction or improvement of any road by a county or town in which the contract price exceeds the amount for which sealed bids are required as provided in section 471.345 shall be let unless the plans and specifications for the construction or improvement of the county or county state-aid highway are on file in the office of the county auditor and a true copy of them available for reference in the office of the county highway engineer, and the plans and specifications for the construction or improvement of the town road are on file with the town clerk.

Subd. 2. Advertisement for bids. No county or town road contract for construction or improvement exceeding the amount for which sealed bids are required as provided in section 471.345 shall be let without first advertising for bids in a newspaper of general circulation published in the county where the construction or improvement is proposed to be done. The advertisement shall be published once a week for three successive weeks in the case of a county contract and two successive weeks in the case of a town contract, the last publication to be made at least ten days before the time fixed for receiving bids and letting the contract. It shall specify, generally, the work to be done, the place where the plans and specifications are on file, and the time and place of receiving bids and awarding the contract.

Subd. 2a. Best-value alternative. As an alternative to the procurement method referenced in subdivision 2, counties or towns may issue a request for proposal and award the contract to the vendor or contractor offering the best value as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 3. Final payment. A county or town board shall not make final payment on any road construction or improvement contract, the amount for which sealed bids are required under section 471.345, until the engineer or person in charge of the work has certified to the county board or the town board, as the case may be, that the work has been done and performed according to contract and the certificate has been filed in the office of the county auditor or town clerk.

Subd. 4. [Repealed, 2004 c 209 s 2]

History: 1959 c 500 art 1 s 17; 1969 c 613 s 1,2; 1984 c 562 s 6,7; 1985 c 169 s 1; 1987 c 227 s 1; 2004 c 209 s 1; 2007 c 148 art 3 s 14



Section 160.18 — ACCESS TO ROADS; APPROACHES.

Subdivision 1. Culvert on existing highway. Except when the easement of access has been acquired, a road authority, as to a highway already established and constructed may grant by permit a suitable approach to the highway. The requesting abutting property owner shall pay for the cost and installation of any required culverts unless a road authority, other than the commissioner, adopts by resolution a policy for the furnishing of a culvert to an abutting owner when a culvert is necessary for suitable approach to a road. The policy may include provisions for the payment of all or part of the costs of furnishing the culvert by the abutting landowner.

Subd. 2. Approaches to new highway. Except when the easement of access has been acquired, the road authorities in laying out and constructing a new highway or in relocating or reconstructing an old highway shall construct suitable approaches thereto within the limits of the right-of-way where the approaches are reasonably necessary and practicable, so as to provide abutting owners a reasonable means of access to such highway.

Subd. 3. Access for particular uses. The owner or occupant of property abutting upon a public highway, having a right of direct private access thereto, may provide such other or additional means of ingress from and egress to the highway as will facilitate the efficient use of the property for a particular lawful purpose, subject to reasonable regulation by and permit from the road authority as is necessary to prevent interference with the construction, maintenance and safe use of the highway and its appurtenances and the public use thereof.

History: 1959 c 500 art 1 s 18; 1975 c 24 s 1; 1998 c 403 s 4



Section 160.19 — DRAINAGE DITCH CROSSING RAILROAD RIGHT-OF-WAY.

When a road authority constructs a drainage ditch to drain a highway over lands acquired for that purpose and the ditch crosses the right-of-way of any railroad, it shall be the duty of the railroad company upon demand of the road authority to forthwith carry the ditch under and across its right-of-way. The cost of carrying the ditch under or across the railroad shall be divided proportionately between the road authority and the railroad company on the basis of benefits accruing to each. Nothing in this section shall apply to or affect a county ditch, judicial ditch, or public drainage system.

History: 1959 c 500 art 1 s 19; 1961 c 87 s 1



Section 160.20 — DRAINAGE.

Subdivision 1. Connecting drains to highway drains. When the course of natural drainage of any land runs to a highway, the owner of the land shall have the right to enter upon the highway for the purpose of connecting a drain or ditch with any drain or ditch constructed along or across the highway, but before making the connections, shall first obtain a written permit for the connections from the road authority having jurisdiction. The connections shall be made in accordance with specifications set forth in the permits. The road authority shall have power to prescribe and enforce reasonable rules and regulations with reference to the connections. The highway shall be left in as good condition in every way as it was before the connection was made.

Subd. 2. Constructing tile drain across highway. If any person desires during construction or reconstruction of a highway to install a tile drain for agricultural benefits in a natural drainage line in lands adjacent to any highway, and if a satisfactory outlet cannot be secured on the upper side of the right-of-way and the tile line must be projected across the right-of-way to a suitable outlet, the expense of both material and labor used in installing the tile drain across the roadbed shall be paid from funds available for the roads affected provided the road authority is notified of the necessity of the tile drain in advance of the construction of the roadbed so that the drain may be placed and the roadbed constructed in the same operation.

Subd. 3. Installing drain tile along or across highway. When the course of natural drainage of any land runs to a highway, the owner of the land who has been granted a permit as provided in subdivision 4 may install drain tile along or across the highway right-of-way along the general course of the natural drainageway, provided further that there will be no diversion of drainage waters away from the natural receiving drainageway immediately downstream from the highway. Any installation shall be made in accordance with specifications set forth in the permit and any rules that apply to the installations. When any installation is made pursuant to this subdivision the highway shall be left in as good condition in every respect as it was before the installation was made.

Subd. 4. Conditions. (a) A road authority may accept applications for permits for installation of drain tile along or across the right-of-way under its jurisdiction. The road authority may adopt reasonable rules for the installations and may require a bond before granting a permit. Permits for installation along a highway right-of-way must ensure that the length of the installation is restricted to the minimum necessary to achieve the desired agricultural benefits. A permit must not allow open trenches to be left on the right-of-way after installation of the drain tile is completed. A road authority that grants a permit for tile drain installation is not responsible for damage to that installation resulting from the action of the authority or any other permittee utilizing the right-of-way.

(b) A person who installs drain tile along or across a highway right-of-way without obtaining a permit as provided in this section is guilty of a misdemeanor.

(c) The commissioner shall take no action under this section which will result in the loss of federal aid for highway construction in the state.

(d) For the purpose of subdivisions 2 to 4, "highway" means any highway as defined in section 160.02 which is located outside the corporate limits of a home rule charter or statutory city.

History: 1959 c 500 art 1 s 20; 1979 c 294 s 1; 1984 c 417 s 2,3; 1986 c 444; 2015 c 75 art 2 s 5



Section 160.201 — PUBLIC ROAD DITCHES.

Subdivision 1. Improving and draining. For the purpose of draining public roads and preventing accumulations of water in road ditches, the overflow of which may damage adjacent lands, the various authorities having supervision over public roads, in addition to all other powers granted to said authorities, are authorized and empowered to expend moneys from funds available therefor in repairing, cleaning out, deepening, widening and improving public road ditches within the jurisdiction and supervision of such authorities. The necessity for such work shall be determined by the authorities which now have the supervision of said public roads; provided, that before said work may be done said road supervising authority shall determine that said road ditch as so improved will be provided with an adequate outlet.

Subd. 2. Rental of ditch machinery by county to municipality. The county board of any county now or hereafter owning machinery or equipment used in the construction and maintenance of ditches may lease such machinery and its incidental appliances to municipalities within such county upon such rate of rental and upon such terms and conditions as the county board may prescribe.

History: 1945 c 36



Section 160.21 — SNOW REMOVAL.

Subdivision 1. Agreements. Road authorities, including road authorities of cities, may contract with each other for the construction and maintenance of, or removal of snow from, any or all highways under their supervision. Such road authorities may also contract with any agency or political subdivision of the state, including but not limited to school districts and public sanitariums, for the removal of snow from publicly owned lands thereof.

Subd. 2. Removal from private property. The road authority of any county or town may remove snow from private property upon payment of not less than the cost thereof when such snow removal does not unduly delay or interfere with the removal of snow from public highways under its jurisdiction.

Subd. 3. Disposition of money. All money received for snow removal shall be paid into the respective funds provided by law, or set aside, for highway or street purposes.

Subd. 4. Emergency snow removal. Any road authority including road authorities of cities may remove snow from any road or highway in cases of emergency.

Subd. 5. Deemed employees of hiring authority. All persons while engaged in snow removal or other work as provided in this section shall be deemed for all purposes the employees of the road authority hiring them.

Subd. 6. Uncompleted subdivisions. (a) A road authority, including a statutory or home rule charter city, may remove snow from unopened or private roads in uncompleted subdivisions containing five or more lots, upon adoption of an annual resolution finding that the subdivision developer, due to general insolvency or pending foreclosure, is unable to maintain the roads and that public safety may be jeopardized if the access of school buses, public works vehicles, or authorized emergency vehicles, as defined in section 169.011, subdivision 3, is obstructed. Snow removal activities are limited to streets reasonably necessary for access by these buses or vehicles.

(b) Snow removal under this subdivision does not constitute:

(1) acceptance of the road from the developer by the road authority for public use;

(2) the opening of the road to public use; nor

(3) a use, repair, or maintenance of the road sufficient for the purposes of dedication of roads under section 160.05.

(c) The road authority may impose a reasonable and proportionate charge on all properties within the subdivision for services provided under this subdivision. These charges, if unpaid, may constitute a lien upon the properties within the subdivision and may be collected as a special assessment as provided by section 429.101 or by charter.

(d) Where a road has been maintained pursuant to this subdivision, the road authority with jurisdiction over the road, and its officers and employees, are exempt from liability for any tort claim for injury to person or property arising from plowing, maintaining, or otherwise working on the road and from traveling on the road and related to its maintenance or condition. This paragraph does not apply to a claim for injury that is affirmatively caused by a negligent act of the road authority or its officers and employees.

History: 1959 c 500 art 1 s 21; 1973 c 123 art 5 s 7; 2010 c 279 s 1; 2010 c 385 s 3; 2013 c 127 s 1; 2014 c 297 s 1



Section 160.215 — SNOW REMOVAL; SALT AND CHEMICALS RESTRICTED.

In order to:

(1) minimize the harmful or corrosive effects of salt or other chemicals upon vehicles, roadways, and vegetation;

(2) reduce the pollution of waters; and

(3) reduce the driving hazards resulting from chemicals on windshields;

road authorities, including road authorities of cities, responsible for the maintenance of highways or streets during periods when snow and ice are prevalent, shall utilize such salt or other chemicals only at such places as upon hills, at intersections, or upon high-speed or arterial roadways where vehicle traction is particularly critical, and only if, in the opinion of the road authorities, removal of snow and ice or reduction of hazardous conditions by blading, plowing, sanding, including chemicals needed for free flow of sand, or natural elements cannot be accomplished within a reasonable time.

History: 1971 c 622 s 1; 1973 c 123 art 5 s 7



Section 160.22 — TREES.

Subdivision 1. Planting trees. Road authorities may plant and tend trees and shrubs along highways in rural areas in a manner so as to protect the highways from drifting snow. In like manner, with the written consent of the abutting landowner, trees and shrubs may be planted and tended outside the limits of the highways.

Subd. 2. Consent for removal. The trees and shrubs shall not thereafter be removed without the consent of the road authority.

Subd. 3. Acquiring trees and hedges. The road authorities may acquire by purchase, gift, or condemnation all trees and hedges within the limits of a highway. Thereafter if the road authority determines that the trees and hedges acquired within the limits of a highway under its jurisdiction interfere with the safety and convenience of public travel thereon, or interfere with the construction, reconstruction, or maintenance thereof, it may cut and remove the trees and hedges without notice, and may dispose of the trees and hedges in such manner as it deems proper.

Subd. 4. Removal when not acquired by road authority. When the trees and hedges have not been acquired, the road authority may cut and remove trees and hedges from within the limits of highways under its jurisdiction when the road authority determines that the trees and hedges interfere with the maintenance or reconstruction of the highway or interfere with the safety and convenience of public travel thereon.

Subd. 5. Hearings. Prior to ordering the cutting and removal of trees and hedges not acquired, the road authority shall fix a time and place of hearing in the county where the lands are located to consider the cutting and removal of such trees and hedges. The owners of the abutting land shall be given written notice of the hearing at least ten days prior to the date fixed therefor. At the hearing the abutting owners shall be given the opportunity to be heard.

Subd. 6. Notice of determination. After the hearing the road authority shall serve notice upon the abutting owners of its determination as to the trees and hedges. A copy of the order or resolution shall be attached to the notice.

Subd. 7. Appeal from determination to remove. Any abutting owner may, within 30 days from the receipt of the notice required in subdivision 6, appeal to the district court from the determination by filing with the court administrator a notice of appeal, together with a bond of not less than $500, approved by the court, conditioned to pay all costs arising from the appeal in case the determination of the road authority is sustained. The notice of appeal shall state the grounds thereof and a copy shall be forwarded to the road authority. The appeal shall be entered upon the court calendar for trial at the next general term of court, and either party shall be entitled to a jury trial.

Subd. 7a. Scope; tree and hedge defined. For purposes of this section, "tree" means a tree or woody perennial shrub or vine which is at least six inches in diameter, as measured at a point two feet from the ground, and "hedge" means any planted and maintained hedge within the right-of-way.

Subd. 8. Disposition of timber and wood. Upon written notice of a determination to cut and remove the trees and hedges, the road authority may proceed to cut and remove the same. The timber and wood so cut and removed shall belong to the abutting owners, and the road authority shall cause the wood and timber to be placed upon the abutting owner's property adjacent to the highway, doing no unnecessary damage to such property. In case the abutting owner notifies the road authority that the owner does not want the timber or wood, the road authority shall dispose of the wood and timber in such manner as it deems proper.

Subd. 9. Removal by abutting owner. No person shall cut or remove trees or hedges acquired by the road authority unless the road authority shall have first consented to the cutting or removal.

Subd. 10. Exception; town roads. Trees, hedges and other shrubs or plants within the limits of any town road and not acquired by the town as provided in subdivision 3, may be cut and removed without regard to the provisions of subdivisions 5 and 6 when they interfere with the maintenance or reconstruction of the road or with the safety and convenience of the public; provided that the town gives written notice to the abutting owner of its intention to cut and remove 14 days before taking such action and the abutting owner does not request a hearing during that period. The notice shall plainly advise the abutting owner of the right to a hearing. If the abutting owner requests a hearing within the time required the town shall proceed in accordance with subdivisions 5 and 6, and this subdivision shall not apply. The timber and wood cut pursuant to this subdivision shall be disposed of in accordance with subdivision 8.

Subd. 11. Platted town roads. The town road authority may cut and remove trees and hedges within the limits of a town road that is dedicated by plat. The cutting and removing is not subject to this section. The timber or wood that is cut belongs to the town road authority and may be disposed of as the town road authority considers proper without any notice that is otherwise required by this section.

History: 1959 c 500 art 1 s 22; 1977 c 216 s 1,2; 1985 c 20 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1994 c 390 s 1,2



Section 160.23 — DESTRUCTION OF NOXIOUS WEEDS.

Road authorities, including road authorities of cities shall cause all noxious weeds on their respective highways and streets to be cut down or otherwise destroyed or eradicated as often as may be necessary to prevent the ripening or scattering of seed and other propagating parts of such weeds.

History: 1959 c 500 art 1 s 23; 1973 c 123 art 5 s 7



Section 160.232 — MOWING DITCHES OUTSIDE CITIES.

(a) To provide enhanced roadside habitat for nesting birds and other small wildlife, road authorities may not mow or till the right-of-way of a highway located outside of a home rule charter or statutory city except as allowed in this section and section 160.23.

(b) On any highway, the first eight feet away from the road surface, or shoulder if one exists, may be mowed at any time.

(c) An entire right-of-way may be mowed after July 31. From August 31 to the following July 31, the entire right-of-way may only be mowed if necessary for safety reasons, but may not be mowed to a height of less than 12 inches.

(d) A right-of-way may be mowed as necessary to maintain sight distance for safety and may be mowed at other times under rules of the commissioner, or by ordinance of a local road authority not conflicting with the rules of the commissioner.

(e) A right-of-way may be mowed, burned, or tilled to prepare the right-of-way for the establishment of permanent vegetative cover or for prairie vegetation management.

(f) When feasible, road authorities are encouraged to utilize low maintenance, native vegetation that reduces the need to mow, provides wildlife habitat, and maintains public safety.

(g) The commissioner of natural resources shall cooperate with the commissioner of transportation to provide enhanced roadside habitat for nesting birds and other small wildlife.

History: 1985 c 127 s 2; 1986 c 398 art 27 s 1; 1989 c 179 s 1; 1Sp2005 c 1 art 2 s 137



Section 160.235 — TRAFFIC SIGNAL TIMING OPTIMIZATION.

(a) A road authority that has ownership of a traffic signal on a principal arterial roadway or roadway with an average daily traffic greater than 20,000 vehicles per day must complete an inventory of all traffic signals under its ownership and submit it to the Department of Transportation district engineer. The inventory must include age of all signals, control equipment, communications, detection type, timing plans in operation, and date of last timing optimization.

(b) Based on the information from the inventory, a road authority subject to paragraph (a) must develop and implement a traffic signal system optimization plan, which must include re-evaluation of traffic signal timing at least once every five years. Each road authority with a traffic signal optimization plan must annually certify compliance with its plan and submit the certification as part of its annual maintenance expenditure report.

(c) Upon request of a local road authority, the commissioner shall provide reasonable technical assistance to meet the requirements under this section.

History: 2015 c 75 art 2 s 6



Section 160.24 — LOGGING RAILROADS ACROSS HIGHWAYS.

Subdivision 1. Permission to locate. The road authorities may grant to the owner of any logging railroad permission to locate, construct, and maintain a logging railroad across any highway under their jurisdiction.

Subd. 2. Contents of permit. The permit shall specify the place at which such railroad shall cross the highway, the time during which it may be maintained thereon, which shall in no case exceed five years, the manner of its construction and maintenance, and the measures that shall be taken for the protection of the highways and of the public using the highways.

Subd. 3. Control by road authority. The construction and maintenance of the railroad crossing shall be under the supervision and control of the road authority granting the permit.

Subd. 4. Removal from highway. The person to whom the permit is granted shall, at the expiration of the time therein limited or at such earlier time as the crossing is no longer necessary, remove the railroad therefrom and restore the highway to such condition as the authority granting the permit shall require.

Subd. 5. [Repealed, 1991 c 326 s 27]

History: 1959 c 500 art 1 s 24



Section 160.25 — TUNNELS UNDER HIGHWAYS.

Subdivision 1. Permit to construct. The road authorities may permit any owner or lessee of land abutting both sides of a highway to tunnel under the highway for such purposes as the owner or lessee deems desirable in utilizing the lands. The tunnel and appurtenances thereto shall be constructed and maintained so as not to endanger or unduly inconvenience the public in the use of the highway and, except as hereinafter provided, shall be constructed by and at the expense of the owner or lessee.

Subd. 2. Contents of permit. The permit shall specify the location, size, kind, design, manner of construction of the tunnel, and such safeguards for the traveling public that the road authority deems necessary. All tunnels, bridges, and appurtenances thereto shall be constructed in accordance with the permit.

Subd. 3. Tunnel maintained by road authority. Any tunnel constructed as provided in this section under any highway shall be maintained by the road authority having jurisdiction over the highway. A town board may charge the costs of maintenance of the tunnel to the users if the users and the town board agree on the amount to be charged.

Subd. 4. Agreements for construction and maintenance. When any road authority determines that the construction of such tunnel is necessary for the safety and convenience of public travel, it may construct and maintain the tunnel, or it may enter into agreements with the abutting landowners for the equitable division of the costs of the construction.

History: 1959 c 500 art 1 s 25; 1985 c 169 s 2; 1Sp1985 c 16 art 2 s 9; 1986 c 444



Section 160.26 — MOVING BUILDINGS OVER HIGHWAYS.

Subdivision 1. Moved without unnecessary interference. Buildings or structures moved or caused to be moved upon, across, or along any road or street, including city streets, shall be moved in such manner as not to unnecessarily interfere with, damage, or destroy any bridges, trees, hedges, fences, telephone or electric power poles, wires, cables, or any appurtenance upon the road or street.

Subd. 2. Permit requirement, authority. (a) Buildings or structures together with the vehicle or vehicles moving same of a size or weight exceeding the maximums specified in chapter 169 and acts amendatory thereto shall not be moved or caused to be moved upon, across, or along any road or street without first obtaining a written permit from the road authority including road authorities of cities having supervision over such road or street. The county board as to highways under its jurisdiction may authorize the county engineer to issue the permits.

(b) When a permit is granted by the commissioner for the moving of buildings or structures exclusively on trunk highways no other permit shall be required from any political subdivision of the state for the moving of such buildings or structures on such trunk highways. When a permit is granted by the county board or county engineer for the moving of buildings or structures exclusively on highways under the jurisdiction of the county board no other permit shall be required from any political subdivision for moving such buildings or structures on such county highways.

Subd. 3. [Repealed, 1983 c 293 s 115]

Subd. 4. Cost of removing fences, poles. No person, firm, or corporation shall be required to displace or temporarily remove the fences, poles, wires, cables, or other appurtenances of that person, firm, or corporation to permit the moving of any building or structure upon, along, or across the road or street, nor shall guard rails and appurtenances placed upon the road or street be displaced or moved for like reason until the reasonable cost of the displacement, removal, and replacement shall have been paid or tendered.

Subd. 5. Not to apply to road-building or maintenance equipment. The provisions of this section shall not apply to road-building or maintenance equipment while operating on a road or street under construction or maintenance.

History: 1959 c 500 art 1 s 26; 1961 c 748 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 160.262 — RECREATIONAL VEHICLE LANES.

Subdivision 1. Model standards. The legislature determines that it is in the interests of the public health, safety and welfare, to provide for the addition of bicycle and recreational vehicle lanes to proposed and existing public highways. The commissioner of transportation shall adopt, in the manner provided in chapter 14, model standards for the establishment of recreational vehicle lanes on and along proposed and existing public highways. The model standards shall include but not be limited to the following: (a) criteria for desirability of a lane in any given location, (b) provision for maintenance of the lanes, and (c) the placement of the lanes in relation to roads. The model standards shall govern state trunk highways.

Subd. 2. Local regulations; approval for state funding. Each county and municipality including towns having statutory city powers may adopt the model standards to govern highways under its jurisdiction and may adapt them to local circumstances. Such local regulations shall be submitted to the commissioner of transportation who shall approve them within 60 days after receipt upon finding that they meet the minimum standards established pursuant to this section. Approved local regulations shall qualify the submitting unit of government for state or state-approved funding of recreational vehicle lane projects undertaken pursuant to such regulations.

Subd. 3. Cooperation among agencies and governments. The following departments and agencies shall cooperate in providing information and advice for amendments to the model standards by the commissioner of transportation: the Departments of Agriculture, Transportation, Natural Resources, Commerce, and Employment and Economic Development, and the Board of Water and Soil Resources. The commissioner may cooperate with and enter into agreements with the United States government, any department of the state of Minnesota, any unit of local government and any public or private corporation in order to effect the purposes of this section.

Subd. 4. Design-build bridges for nonmotorized vehicles. For streets and highways, the commissioner shall allow for the acceptance of performance-specification bids, made by the lowest responsible bidder, for constructing design-build bridges for bicycle paths, bicycle trails, and pedestrian facilities that are:

(1) designed and used primarily for nonmotorized transportation, but may allow for motorized wheelchairs, golf carts, necessary maintenance vehicles and, when otherwise permitted by law, rule, or ordinance, snowmobiles; and

(2) located apart from any road or highway or protected by barriers, provided that a design-built bridge may cross over and above a road or highway.

Subd. 5. Best-value alternative. As an alternative to the procurement method described in subdivision 4, the commissioner may allow for the award of design-build contracts for the projects described in subdivision 4 to the vendor or contractor offering the best value under a request for proposals as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

History: 1973 c 123 art 5 s 7; 1973 c 620 s 1; 1975 c 271 s 6; 1976 c 149 s 59; 1976 c 166 s 7; 1981 c 356 s 177,178; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 358 s 34; 1987 c 384 art 3 s 42; 1994 c 635 art 1 s 1; 1Sp2001 c 4 art 6 s 77; 1Sp2003 c 4 s 1; 2007 c 148 art 3 s 15



Section 160.263 — BICYCLE LANES AND WAYS.

Subdivision 1. [Repealed, 1987 c 255 s 15]

Subd. 2. Powers of political subdivisions. (a) The governing body of any political subdivision may by ordinance or resolution:

(1) designate any roadway or shoulder or portion thereof under its jurisdiction as a bicycle lane or bicycle route;

(2) designate any sidewalk or portion thereof under its jurisdiction as a bicycle path provided that the designation does not destroy a pedestrian way or pedestrian access;

(3) develop and designate bicycle paths;

(4) designate as bikeways all bicycle lanes, bicycle routes, and bicycle paths.

(b) A governing body may not prohibit or otherwise restrict operation of an electric-assisted bicycle, as defined in section 169.011, subdivision 27, on any bikeway, roadway, or shoulder, unless the governing body determines that operation of the electric-assisted bicycle is not consistent with (1) the safety or general welfare of bikeway, roadway, or shoulder users; or (2) the terms of any property conveyance.

Subd. 3. Designation. (a) A governing body designating a bikeway under this section may:

(1) designate the type and character of vehicles or other modes of travel which may be operated on a bikeway, provided that the operation of such vehicle or other mode of travel is not inconsistent with the safe use and enjoyment of the bikeway by bicycle traffic;

(2) establish priority of right-of-way on the bicycle lane or bicycle path and otherwise regulate the use of bikeways as it deems necessary; and

(3) paint lines or construct curbs or establish other physical separations to exclude the use of the bikeways by vehicles other than those specifically permitted to operate thereon.

(b) The designating governing body may, after public hearing, prohibit through traffic on any highway or portion thereof designated as a bicycle lane or bicycle route, except that through traffic may not be prohibited on a trunk highway. The designating governing body shall erect and maintain official signs giving notice of the regulations and priorities established under this subdivision and shall mark all bikeways with appropriate signs. Marking and signing of bikeways by the designating governing body shall be in conformance with the Minnesota Manual on Uniform Traffic Control Devices.

Subd. 4. Speed on street with bicycle lane. Notwithstanding section 169.14, subdivision 5, the governing body of any political subdivision, by resolution or ordinance and without an engineering or traffic investigation, may designate a safe speed for any street or highway under its authority upon which it has established a bicycle lane; provided that such safe speed shall not be lower than 25 miles per hour. The ordinance or resolution designating a safe speed is effective when appropriate signs designating the speed are erected along the street or highway, as provided by the governing body.

History: 1976 c 199 s 15; 1987 c 255 s 3,4; 2012 c 287 art 4 s 4



Section 160.264 — REPLACING BIKEWAYS AND PEDESTRIAN WAYS.

Whenever an existing bikeway, pedestrian way, or roadway used by bicycles or pedestrians or the sole access to such is destroyed by any new, reconstructed, or relocated federal, state, or local highway, the road authority responsible shall replace the destroyed facility or access with a comparable facility or access. Replacement is not required where it would be contrary to public safety or when sparsity of population, other available ways or other factors indicate an absence of need for such facility or access.

History: 1976 c 199 s 16; 1987 c 255 s 5



Section 160.265 — BIKEWAY PROGRAM.

Subdivision 1. State bikeways. The commissioner of transportation shall establish a program for the development of bikeways primarily on existing road rights-of-way. The program shall include a system of bikeways to be established, developed, maintained, and operated by the commissioner of transportation and a system of state grants for the development of local bikeways primarily on existing road rights-of-way. The program shall be coordinated with the local park trail grant program pursuant to section 85.019, with the bicycle trail program established by the commissioner of natural resources pursuant to section 85.016, with the development of the statewide transportation plan pursuant to section 174.03, and with existing and proposed local bikeways. In the metropolitan area as defined in section 473.121, the program shall be developed in accordance with plans and priorities established by the Metropolitan Council. The program shall be developed after consultation with the State Trail Council, local units of government, and bicyclist organizations. The program shall be administered in accordance with the provisions of sections 160.262 to 160.264 and standards promulgated pursuant thereto. The commissioner shall compile and maintain a current registry of bikeways in the state and shall publish and distribute the information contained in the registry in a form and manner suitable to assist persons wishing to use the bikeways. The Metropolitan Council, the commissioner of natural resources, the commissioner of employment and economic development, the Minnesota Historical Society, and local units of government shall cooperate with and assist the commissioner of transportation in preparing the registry. The commissioner shall have all powers necessary and convenient to establish the program pursuant to this section including but not limited to the authority to adopt rules pursuant to chapter 14.

Subd. 2. Local bikeway grants. The commissioner shall provide technical assistance to local units of government in planning and developing bikeways. The commissioner shall make grants to units of government as defined in section 85.019, subdivision 1, for the betterment of public land and improvements needed for local bikeways. In making grants the commissioner shall consider, among other factors, the number of bicycles in the localities. A grant shall not exceed 75 percent of the costs of the betterment of the bikeway. To be eligible for a grant, a unit of government must provide at least 25 percent of the costs of the betterment of the bikeway.

History: 1977 c 421 s 5; 1981 c 356 s 179,248; 1982 c 424 s 130; 1983 c 289 s 115 subds 1,2; 1984 c 558 art 4 s 10; 1987 c 255 s 6; 1987 c 312 art 1 s 26 subd 2; 1994 c 465 art 2 s 14; 1996 c 305 art 2 s 33; 1Sp2003 c 4 s 1



Section 160.266 — MISSISSIPPI RIVER TRAIL.

Subdivision 1. Definitions. For the purposes of this section:

(1) "bicycle path" has the meaning given in section 169.011, subdivision 6; and

(2) "bikeway" has the meaning given in section 169.011, subdivision 9.

Subd. 2. Creation. The commissioner, in cooperation with road and trail authorities including the commissioner of natural resources, shall identify a bikeway that originates at Itasca State Park in Clearwater, Beltrami, and Hubbard Counties, then generally parallels the Mississippi River through the cities of Bemidji in Beltrami County, Grand Rapids in Itasca County, Brainerd in Crow Wing County, Little Falls in Morrison County, Sauk Rapids in Benton County, St. Cloud in Stearns County, Minneapolis in Hennepin County, St. Paul in Ramsey County, Hastings in Dakota County, Red Wing in Goodhue County, Wabasha in Wabasha County, Winona in Winona County, and La Crescent in Houston County to Minnesota's boundary with Iowa and there terminates. Where opportunities exist, the bikeway may be designated on both sides of the Mississippi River.

Subd. 3. Connections with other bikeways. (a) The commissioner, in cooperation with road and trail authorities including the commissioner of natural resources, shall:

(1) identify existing bikeways of regional significance that are in reasonable proximity but not connected to the bikeway established in this section, including but not limited to the Lake Wobegon Trail in the counties of Stearns and Todd; and

(2) support development of linkages between bikeways identified under clause (1) and the bikeway established in this section.

(b) The requirements of this subdivision are a secondary priority for use of funds available under this section following establishment and enhancement of the bikeway under subdivision 1.

Subd. 4. Cooperation with other entities. The commissioner may contract and enter into agreements with federal agencies, other state agencies, local governments, and private entities to establish, develop, maintain, and operate the bikeway and to interpret associated natural and cultural resources.

Subd. 5. Funding. Bicycle paths included within the bikeway and not administered by the commissioner of natural resources are eligible for funding from the environment and natural resources trust fund under chapter 116P, from the parks and trails grant program under section 85.535, from the local recreation grants program under section 85.019, subdivision 4b, and from other sources.

History: 2012 c 287 art 4 s 5



Section 160.27 — PARTICULAR USES OF RIGHT-OF-WAY; MISDEMEANORS.

Subdivision 1. Public notices. With the approval of the proper road authority, billboards for the use and purpose of displaying public notices only may be erected within the limits of any public highway, including city streets.

Subd. 2. Benches and shelters. (a) Benches and shelters for the convenience and comfort of persons waiting for streetcars or buses may be placed and maintained within the limits of any street or highway, including streets and highways within cities, when a license, permit, or franchise therefor is first obtained from the road authority. The owners may place advertising on the benches and shelters if authorized by the license, permit, or franchise, provided that advertising on shelters shall be limited to one-third of the vertical surface of the shelter. The benches shall not be placed or maintained on the portion of the highway or street prepared and maintained for vehicle traffic.

(b) The council of any city may, by public negotiation or bid, grant franchises for the construction, operation, or maintenance of bus shelters and benches on streets and highways within the city. The franchises shall be granted subject to terms and conditions as the city may prescribe, including the payment of compensation to the city. This provision does not preclude the requirement for obtaining permits from the appropriate road authority having jurisdiction for construction within the limits of any trunk highway, county highway, or county state-aid highway.

(c) On streets and highways outside of cities, the road authority may, by public negotiation or bid, grant franchises for the construction, operation, or maintenance of bus shelters and benches on streets and highways within the road authority's jurisdiction. The franchises shall be granted subject to terms and conditions as the road authority may prescribe, including the payment of compensation to the road authority.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

Subd. 4. Customs inspection facilities. United States customs inspection facilities may be placed and maintained within the limits of any public highway, including city streets, when a written permit is issued for such facilities by the proper road authority.

Subd. 5. [Renumbered 160.2715]

Subd. 6. Removal of unauthorized advertisement, building, or structure. The road authorities may take down, remove, or destroy any advertisement, building, or structure in or upon any highway in violation of this section and section 160.2715.

Subd. 7. Bicycle racks and bicycle storage facilities. In cities of the first class, advertisements, public art, and informational signs may be placed and maintained on bicycle racks and bicycle storage facilities, and on any enclosure around them, if (1) a road authority has issued a permit to the city authorizing the bicycle racks and storage facilities to be placed within the right-of-way of a public highway, (2) the city has recommended and the road authority has authorized in the permit the placement of advertisements, public art, and informational signs on the bicycle racks and bicycle storage facilities, and (3) the placement does not create an unsafe situation. Advertisements, public art, and information signs authorized under this subdivision are subject to the terms and conditions imposed by the road authority authorizing their placement.

Subd. 8. Trunk highway closure; authority, notice. (a) The commissioner may restrict the use of, or close, any state trunk highway for the protection and safety of the public or for the protection of the highway from damage during and after storms if there is danger of the road becoming impassable or if visibility is so limited that safe travel is unlikely.

(b) To notify the public that a trunk highway is closed or its use restricted, the commissioner shall give notice by one or more of the following methods:

(1) erect suitable barriers or obstructions on the highway;

(2) post warnings or notices of the closing or restricting of a trunk highway;

(3) place signs to warn, detour, direct, or otherwise control traffic on the highway; or

(4) place personnel to warn, detour, direct, or otherwise control traffic on the highway.

Subd. 9. Trunk highway closure; liability for rescue costs. (a) A person is civilly liable for rescue costs if the person (1) fails to obey the direction or instruction of authorized personnel at the location of the closed highway, or (2) drives over, through, or around a barricade, fence, or obstruction erected to prevent traffic from passing over a portion of a highway closed to public travel. "Civilly liable for rescue costs" means that the person is liable to a state agency or political subdivision for costs incurred for the purpose of rescuing the person, any passengers, or the vehicle. Civil liability may be imposed under this subdivision in addition to the misdemeanor penalty imposed under section 160.2715. However, civil liability must not exceed $10,000. A fine paid by a defendant in a misdemeanor action that arose from the same violation may not be applied toward payment of the civil liability imposed under this subdivision.

(b) A state agency or political subdivision that incurs costs as described in paragraph (a) may bring an action to recover the civil liability and related legal, administrative, and court costs. A civil action may be commenced as is any civil action.

Subd. 10. Department of Transportation temporary permit for field application. (a) In connection with the use of road right-of-way controlled by the commissioner, excluding on controlled-access highways under section 160.08, a property owner or occupant of property may apply for a permit for temporary placement, for up to 14 days, of a pressurized flexible force main to transport manure for field application.

(b) The property owner or occupant must:

(1) identify the entire length of the right-of-way for use under the permit;

(2) place the force main within the backslope of the right-of-way where possible;

(3) place pumping equipment outside the right-of-way; and

(4) meet all of the permit requirements identified by the commissioner.

(c) Once the commissioner has issued a permit, the property owner or occupant may place the force main over the length of the right-of-way from the permittee's property to where the manure will be applied, irrespective of whether the permittee is the owner or occupant of all property abutting the portion of the right-of-way where the force main is to be placed.

(d) The commissioner may restrict the number of force mains simultaneously located in the same right-of-way.

Subd. 11. Local road authority temporary permit for certain field application. (a) A local road authority may, by ordinance, establish a permitting process to authorize the placement of pressurized flexible force main within right-of-way under the jurisdiction of the local road authority to transport manure for field application. A town board must be authorized to adopt the ordinance at an annual town meeting. A local road authority must not impose a fee or other charge for the permit. A permit issued under the ordinance is valid for one year or longer as specified by the local road authority.

(b) A local road authority that has adopted an ordinance providing for a permitting process must issue a permit to any property owner or occupant who applies for a permit if:

(1) the applicant submits a complete application at least five days prior to the day the applicant intends to place the force main within the identified right-of-way or a shorter time if approved by the road authority; and

(2) the requirements under subdivision 13 are met.

Subd. 12. General authority for certain field application. When the local road authority has not adopted an ordinance establishing a permitting process under subdivision 11, an owner or occupant may place a pressurized flexible force main within right-of-way under the jurisdiction of the local road authority to transport manure for field application if:

(1) the local road authority has not notified the owner or occupant of scheduled road authority maintenance activities that would be unduly interfered with if the placement occurred during the maintenance activity; and

(2) the requirements under subdivision 13 are met.

Subd. 13. General regulations regarding certain field application. The following requirements apply when a force main is placed in a road right-of-way under subdivision 11 or 12:

(1) the owner or occupant must provide, at least one business day prior to placement of the force main, written or electronic notice to the local road authority of the intent to place a force main within an identified right-of-way;

(2) unless specifically authorized, the force main must not be left in a right-of-way for more than 21 consecutive days;

(3) the owner or occupant must identify and notify the local road authority of the intended starting and end points, and the path of the intended placement;

(4) the owner or occupant must provide to the local road authority the intended starting and ending dates the force main will be placed in the right-of-way;

(5) unless otherwise instructed by the applicable local road authority, the owner or occupant must place the force main in the backslope of the right-of-way to the extent possible;

(6) unless specifically instructed otherwise, the owner or occupant must place all pumping equipment outside of the right-of-way;

(7) the identified right-of-way must not be a controlled-access highway under section 160.08;

(8) the owner or occupant must provide the local road authority (i) the owner or occupant's full name, address, and phone number where the owner or occupant can be reached during the time the force main is placed within the right-of-way, and (ii) any other contact information where the owner or occupant can be reached after the force main has been removed from the right-of-way;

(9) field application must be performed by the holder of a valid commercial animal waste technician applicator license under section 18C.430, including proof of financial responsibility;

(10) the force main placement must not unreasonably interfere with: (i) another landowner or occupant's access to the owner or occupant's property; (ii) the safe use of the right-of-way in which the force main is placed; (iii) the safe use of any driveway or private road that the force main crosses; or (iv) maintenance activities authorized by the local road authority;

(11) no prior notice under clause (1) or permit under subdivision 11 is required if the placement of the force main is necessary to prevent overflow of a manure lagoon or manure storage pond or to deal with emergency pumping activities created by flooding, natural disaster, or declared emergency. The owner or occupant must make a good faith effort to notify the local road authority of emergency placement and operation of a force main under this clause, and must remove the force main within three days following the end of the impending overflow, flood, natural disaster response, or declared emergency;

(12) the local road authority may remove or have removed, at the owner or occupant's expense, any force main remaining in a right-of-way beyond the number of days authorized under this section;

(13) the owner or occupant is responsible for restoring the right-of-way to the preplacement condition, including the immediate cleanup of any spillage or leakage of manure into the right-of-way; and

(14) a local road authority may, by ordinance, restrict the number of force mains simultaneously located in the same right-of-way.

Subd. 14. Damage or spills; liability and immunity. (a) A commercial animal waste technician company licensed under section 18C.430 using a pressurized flexible force main for the transport of manure for field application under this section is liable for the costs of cleanup and repair for any spill or damage caused by a commercial animal waste technician applicator during the placement, use, or removal of the force main.

(b) Neither the commissioner nor any city, county, or town road authority is subject to any cause of action arising from the placement or operation of a pressurized flexible force main under this section.

History: 1959 c 500 art 1 s 27; 1973 c 123 art 5 s 7; 1977 c 334 s 1; 1979 c 275 s 1; 1980 c 435 s 1; 1980 c 533 s 2; 1986 c 387 s 1; 1986 c 398 art 27 s 2; 1986 c 435 s 1; 1989 c 179 s 2; 1995 c 23 s 1; 1998 c 283 s 1,2; 1998 c 403 s 5,6; 2004 c 295 art 2 s 15; 2015 c 75 art 2 s 7; 2016 c 168 s 1-5



Section 160.2715 — RIGHT-OF-WAY USE; MISDEMEANORS.

(a) Except for the actions of the road authorities, their agents, employees, contractors, and utilities in carrying out their duties imposed by law or contract, and except as herein provided, it shall be unlawful to:

(1) obstruct any highway or deposit snow or ice thereon;

(2) plow or perform any other detrimental operation within the road right-of-way except in the preparation of the land for planting permanent vegetative cover or as authorized under section 160.232;

(3) erect a fence on the right-of-way of a trunk highway, county state-aid highway, county highway, or town road, except to erect a lane fence to the ends of a livestock pass;

(4) erect or reconstruct driveway headwalls in or on the right-of-way of a highway or road, except as may be allowed by permit from the road authority imposing reasonable regulations as are necessary to prevent interference with the construction, maintenance, and safe use of the highway or road and its appurtenances;

(5) dig any holes in any highway, except to locate markers placed to identify sectional corner positions and private boundary corners;

(6) remove any earth, gravel, or rock from any highway;

(7) obstruct any ditch draining any highway or drain any noisome materials into any ditch;

(8) place or maintain any building or structure within the limits of any highway;

(9) place or maintain any advertisement within the limits of any highway, except as provided in section 160.27, subdivision 7;

(10) paint, print, place, or affix any advertisement or any object within the limits of any highway, except as provided in section 160.27, subdivision 7;

(11) deface, mar, damage, or tamper with any structure, work, material, equipment, tools, signs, markers, signals, paving, guardrails, drains, or any other highway appurtenance on or along any highway;

(12) remove, injure, displace, or destroy right-of-way markers, or reference or witness monuments, or markers placed to preserve section or quarter-section corners;

(13) improperly place or fail to place warning signs and detour signs as provided by law;

(14) drive over, through, or around any barricade, fence, or obstruction erected for the purpose of preventing traffic from passing over a portion of a highway closed to public travel or to remove, deface, or damage any such barricade, fence, or obstruction.

(b) Any violation of this section is a misdemeanor.

History: 1959 c 500 art 1 s 27; 1973 c 123 art 5 s 7; 1980 c 435 s 1; 1980 c 533 s 2; 1986 c 398 art 27 s 2; 1986 c 435 s 1; 1989 c 179 s 2; 1995 c 23 s 1; 1998 c 283 s 1; 2004 c 295 art 2 s 15



Section 160.272 — SAFETY REST AREA AND TRAVEL INFORMATION CENTER LEASES.

Subdivision 1. Lease agreements. (a) Except as provided in subdivision 3, and notwithstanding any other law to the contrary, the commissioner may enter into lease agreements through negotiations with public or not-for-profit entities or through best value, as defined in section 16C.02, subdivision 4, with private entities relating to the use of safety rest areas and travel information centers. For purposes of this section, "private entity" means a chamber of commerce, a tourist and visitors bureau, or other organization that exists to promote tourism and economic development.

(b) A lease under this subdivision may:

(1) with the approval of the commissioner of administration, prescribe a lease term length of up to 20 years, with options for renewal;

(2) allow the lessee to operate a safety rest area facility in whole or in part;

(3) allow the lessee to offer for sale products or services under section 160.2725; and

(4) allow the lessee to add leasehold improvements to the site after approval by the commissioner.

(c) A lease agreement for a safety rest area is subject to section 160.273 regarding vending at safety rest areas.

(d) A lease agreement must include terms that promote and encourage the employment of needy elderly persons according to section 160.282.

(e) The commissioner may publicly acknowledge the lessee and may erect signs adjacent to the main travel lanes of a highway acknowledging the lessee. Acknowledgment on the main line may consist of placement of up to one sign for each direction of traffic served. The placement of signs shall only be allowed (1) as approved through the Manual on Uniform Traffic Control Devices process for experimentation, (2) in accordance with federal standards and policies, and (3) so that no sign exceeds 100 square feet. No more than three acknowledgment signs or displays may be placed at any one rest area, in addition to the main-line signs.

Subd. 2. Revenues deposited. The commissioner shall deposit revenues from leases authorized under this section into the safety rest area account established in section 160.2745.

Subd. 3. Application to other law. Nothing in this section affects existing contracts under section 248.07 or their renewal.

History: 2004 c 295 art 2 s 2,15



Section 160.2721 — COMMERCIAL VEHICLE DRIVERS AT REST AREAS.

(a) The commissioner shall allow a commercial motor vehicle operator who is subject to hours of service regulations under Code of Federal Regulations, title 49, part 395, to stop and park continuously, for a period of up to ten hours as necessary to comply with the hours of service regulations, at any Department of Transportation safety rest area or travel information center that has parking stalls designed to accommodate a commercial motor vehicle, as defined in section 169.011, subdivision 16.

(b) Any clause or provision in a lease or other agreement for the operation of a Department of Transportation safety rest area or travel information center that purports to limit the requirements under paragraph (a) is void and without effect.

History: 2008 c 287 art 1 s 6



Section 160.2725 — SALES AT SAFETY REST AREAS.

Subdivision 1. Sales authorized. Notwithstanding section 160.08, the commissioner may sell travel and tourism-related publications and maps and travel and tourism-related merchandise and services. The commissioner may rent or sell items for the convenience of persons using safety rest areas, including local attraction tickets, and permits and licenses issued by units of government. Notwithstanding section 16A.1285, the commissioner of transportation may collect a service fee for the sale of lottery tickets, local attraction tickets, and permits and licenses.

Merchandise that competes with vending machine sales authorized under section 160.273 is subject to the provisions of subdivision 5. Food and beverage sales are limited to those items that are sold from vending machines.

Subd. 2. Advertising. The commissioner may advertise the availability of a program or item offered under this section.

Subd. 3. Software sales. Notwithstanding section 16E.15 or 160.08, the commissioner may sell or license intellectual property and software products or services developed by a government unit or custom-developed by a vendor for a government unit.

Subd. 4. Revenues deposited. Money received by the commissioner under this section must be deposited in the safety rest area account established in section 160.2745.

Subd. 5. Competing merchandise. The commissioner and the designated state licensing agency authorized under United States Code, title 20, sections 107 to 107e, shall enter into an interagency agreement before rest areas are leased or before nonvending machine sales occur at rest areas. The interagency agreement must identify what constitutes competing merchandise and establish policies and procedures related to the sale of competing merchandise at rest areas.

History: 2004 c 295 art 2 s 3,15; 2005 c 156 art 5 s 23



Section 160.273 — VENDING MACHINES.

Any other law to the contrary notwithstanding, the commissioner may contract for or authorize the placement of vending machines dispensing food, nonalcoholic beverages, milk, or other items the commissioner deems appropriate and desirable in highway safety rest areas, travel information centers, and weigh stations on marked interstate highways and primary trunk highways. The commissioner shall only place vending machines operated under United States Code, title 20, sections 107 to 107e and as provided in section 248.07.

History: 1967 c 167 s 1; 1976 c 166 s 7; 1984 c 417 s 4; 1988 c 570 s 1; 2004 c 295 art 2 s 10,15



Section 160.2735 — SPONSORSHIP OF SAFETY REST AREAS.

Subdivision 1. Sponsorship program. The commissioner may enter into agreements for public or private sponsorship of highway safety rest areas by transportation and tourism-related entities. The commissioner may publicly acknowledge sponsors and may erect signs adjacent to the main travel lanes of a highway acknowledging the sponsors. Acknowledgment on the main line may consist of placement of up to one sign for each direction of traffic served. The placement of signs shall only be allowed (1) as approved through the Manual on Uniform Traffic Control Devices process for experimentation, (2) in accordance with federal standards and policies, and (3) so that no sign exceeds 100 square feet. No more than three acknowledgment signs or displays may be placed at any one rest area, in addition to the main-line signs.

Subd. 2. Revenue. The commissioner shall deposit revenue from the sponsorship program to the safety rest area account established in section 160.2745.

Subd. 3. Prohibition. The commissioner shall take no action under this section that would result in the loss of federal highway funds or require the payment of highway funds to the federal government.

History: 2004 c 295 art 2 s 4



Section 160.274 — SALE OF SURPLUS REST AREA PROPERTY.

Subdivision 1. Reconveyance of land. The commissioner may reconvey land no longer needed for safety rest area purposes, subject to section 161.44.

Subd. 2. Proceeds deposited; appropriation. Proceeds from the sale of real estate and buildings under this section must be paid into the safety rest area account established in section 160.2745 and are appropriated to the commissioner (1) for the actual cost of selling the real estate or buildings, (2) for the fees required to be paid under sections 161.23 and 161.44, and (3) as provided in section 160.2745.

Subd. 3. Prohibition. The commissioner shall take no action under this section that would result in the loss of federal highway funds or require the payment of highway funds to the federal government.

History: 2004 c 295 art 2 s 5



Section 160.2745 — SAFETY REST AREA ACCOUNT.

Subdivision 1. Account established. A safety rest area account is established in the trunk highway fund. Funds in the account are available until expended.

Subd. 2. Deposits. The commissioner shall deposit in the safety rest area account revenue received from leasing or sponsoring safety rest areas, advertising at safety rest areas, selling safety rest area property and lands, and other revenue generated with respect to safety rest areas.

Subd. 3. Appropriation; expenditures. Money in the account is appropriated to the commissioner. The commissioner may spend proceeds of the account for safety rest areas, including program administration, maintenance and operations, development and improvements, and services to customers.

History: 2004 c 295 art 2 s 6



Section 160.2755 — PROHIBITED ACTIVITIES AT REST AREAS.

Subdivision 1. Prohibited activities. It is unlawful at rest areas to:

(1) dispose of travel-related trash and rubbish, except if depositing it in a designated receptacle;

(2) dump household or commercial trash and rubbish into containers or anywhere else on site; or

(3) drain or dump refuse or waste from any trailer, recreational vehicle, or other vehicle except where receptacles are provided and designated to receive the refuse or waste.

Subd. 2. Penalty. Violation of this section is a petty misdemeanor.

History: 2010 c 351 s 3



Section 160.276 — TRAVEL INFORMATION ADVERTISING PROGRAM.

Subdivision 1. Leasing advertising space. The commissioner of transportation may lease advertising space within travel information centers and safety rest areas for the purpose of providing information to travelers through travel-related commercial and public service advertising.

Subd. 2. [Repealed by amendment, 2004 c 295 art 2 s 7]

Subd. 2a. Agreements. The commissioner of transportation, by public negotiation or bid, shall enter into agreements for the purposes of subdivisions 2a, 3a, and 8.

Subd. 3. Information facilities. The commissioner may contract to permit a vendor to construct, operate, and maintain additional information structures by and at the expense of the vendor on state-owned lands within safety rest areas or travel information center areas. All structures constructed by the vendor must meet or exceed specifications prescribed by the commissioner of transportation and must satisfy the requirements of the State Building Code for accessibility by the physically disabled. The vendor shall design all structures to enhance the site and surroundings in a manner harmonious with the natural environment as determined by the commissioner.

Subd. 3a. Insurance. The commissioner shall require the vendor to obtain liability insurance in an amount prescribed by the commissioner jointly insuring the state and the vendor against any and all liability for claims for damage occurring wholly or partly because of the existence of the vendor contract.

Subd. 4. Sites; advertising. The commissioner shall determine the sites to be included in this program and shall also determine the extent and location of space available for advertising in each facility.

Subd. 5. Explore Minnesota Tourism. The commissioner shall provide space free of charge to Explore Minnesota Tourism for travel information centers. The commissioner shall not charge Explore Minnesota Tourism for any regular expenses associated with the operation of the travel information centers. The commissioner shall provide highway maps free of charge for use and distribution through the travel information centers.

Subd. 6. Agreement requirements. Each vendor agreement must contain the following provisions:

(1) that the vendor shall comply with Code of Federal Regulations, title 23, part 752, and subsequent revisions pertaining to privately operated information systems;

(2) that at least 40 percent of the commercial advertising space must be offered initially for a reasonable period of time to local advertisers who provide services for travelers within a 60-mile radius of the safety rest area or travel information center;

(3) that the vendor shall make appropriate marketing efforts in an attempt to lease at least 40 percent of the commercial advertising space to local advertisers;

(4) reasonable performance standards, and maintenance standards for structures constructed by the vendor; and

(5) limitations on advertising space within state-owned buildings or on state-owned property in safety rest areas and travel information centers.

Subd. 7. Reasonable terms and conditions. The commissioner of transportation may require additional reasonable terms and conditions to be included in the vendor agreement, including but not limited to provisions governing the renewal and termination of the agreement and, in the event of termination, the rights of the state and the vendor in advertising contracts and in buildings constructed by the vendor.

Subd. 8. Revenue. The agreement may provide that the vendor pay a portion of the gross revenues derived from advertising. These revenues must be paid to the state for deposit in the safety rest area account established in section 160.2745. The commissioner of transportation and director of Explore Minnesota Tourism may enter into an interagency agreement to define the distribution of the revenues generated in this subdivision and subdivisions 2a and 3a.

History: 1980 c 494 s 2-4; 1986 c 444; 1991 c 345 art 1 s 78; 2004 c 171 s 17; 2004 c 295 art 2 s 7-9,15; 2005 c 56 s 1; 2009 c 78 art 2 s 32



Section 160.28 — PLANS FOR PUBLIC TRAVEL FACILITIES.

Subdivision 1. Safety rest areas; travel information centers; weigh stations. Any other law to the contrary notwithstanding, the commissioner of transportation may have plans, specifications, and detailed designs prepared for the construction of buildings and facilities for highway safety rest areas, travel information centers in combination with rest areas, and weigh stations when the commissioner deems these buildings and facilities to be necessary in the interest of safety and convenient public travel on highways.

Subd. 2. [Renumbered 160.273]

History: 1967 c 167 s 1; 1976 c 166 s 7; 1984 c 417 s 4; 1988 c 570 s 1; 2004 c 295 art 2 s 10,15



Section 160.281 — TOURIST INFORMATION CENTER IN SOUTH DAKOTA.

Subdivision 1. Authority to acquire site. The commissioner of transportation is authorized to enter into an agreement with appropriate officials of the federal government and the state of South Dakota, to acquire by gift or purchase for trunk highway uses and purposes such land in the state of South Dakota as the commissioner may deem necessary for use as a site for and to construct and operate thereon a combination rest area and tourist information center, which center shall be located not more than one mile west of the Minnesota-South Dakota state lines, along the eastbound lane of Interstate 90.

Subd. 2. Operation and maintenance of center. The personnel who shall operate the center authorized by subdivision 1, shall be employees of the state of Minnesota. However, the commissioner of transportation may enter into an agreement with the appropriate officials of the state of South Dakota, under which the maintenance to be provided to the center itself and the site in toto may be provided by persons not employees of the state of Minnesota, which persons may be employees of the state of South Dakota. The agreement may provide for reasonable compensation.

Subd. 3. Payment of taxes and assessments. The commissioner may, in connection with the construction, maintenance, operation, and use of the center, pay any and all taxes or special assessments, if any, that may be assessed against said property by the state of South Dakota or its political subdivisions or taxing districts. Provided, however, that nothing in this subdivision shall be construed to authorize the commissioner to pay any tax or special assessment which would not be required to be paid by the state of South Dakota for similarly held and used property.

Subd. 4. Costs paid out of trunk highway fund. The cost of the land acquisition, the construction, operation, and maintenance costs as agreed, of the center provided for herein shall be paid out of the trunk highway fund.

History: 1969 c 89 s 1-4; 1976 c 166 s 7; 1986 c 444



Section 160.282 — PUBLIC TRAVEL FACILITIES.

Notwithstanding any other statute to the contrary, the commissioner of transportation may negotiate contracts, with or without requiring the submission of bids therefor, for the providing of maintenance services for interstate and trunk highway rest stop and tourist information centers. The terms and conditions of such contracts shall be as agreed upon and shall be such as to promote and encourage the employment of needy, elderly persons.

History: 1969 c 157 s 1; 1976 c 166 s 7



Section 160.283 — RESORT INFORMATION SIGNS; PURPOSE.

Subdivision 1. [Repealed, 2014 c 227 art 1 s 23]

Subd. 2. Applicability. The provisions of sections 160.283 to 160.285 only apply to directional devices or signs that may be erected pursuant to the provisions of sections 160.283 to 160.285 on those county state-aid highways, county highways and town roads within one-half mile of areas that have restrictions on the erection of advertising devices along or adjacent thereto imposed under the applicable provisions of chapter 173.

Subd. 3. Resort defined. For the purposes of sections 160.283 to 160.285 the term "resort" shall be as defined in section 157.15 or a golf course, restaurant, or motel as defined in section 157.15 or recreational camping area as defined in section 327.14, subdivision 8.

History: 1971 c 675 s 1; 1976 c 166 s 7; 1982 c 617 s 1; 1984 c 417 s 5; 1987 c 384 art 1 s 18; 1995 c 207 art 9 s 60



Section 160.284 — RESORT SIGNS; DESIGN AND MANUFACTURE.

The Department of Transportation shall design a sign of such size and dimension and of a type sufficient to provide directional information, on slats designed for that purpose, for at least five individual resorts. The Department of Transportation shall contract for the construction or manufacture of such signs, either with private industry or through some agency of the state. All such signs shall be of a standard size and design.

History: 1971 c 675 s 2; 1976 c 166 s 7



Section 160.285 — RESORT SIGNS; COUNTY PARTICIPATION.

Subdivision 1. Expenditures for signs. Any county of this state is authorized to expend county road and bridge funds for the purchase of signs under section 160.283, and for the erection of such signs along or adjacent to highways under their jurisdiction or along and adjacent to town roads within the county, provided that the cost of the signs to the counties must be 100 percent reimbursed by the requester.

Subd. 2. Erection and maintenance. Counties may erect and maintain these signs at the expense of the requester on those county state-aid highways, county highways and town roads designated in section 160.283, subdivision 2 provided that these signs shall not be erected closer than 500 feet from trunk highways forming a part of the interstate system as provided in section 173.16, subdivision 4, paragraph (d), or closer than 300 feet from other trunk highways as provided in section 173.16, subdivision 4, paragraph (e).

Subd. 3. Fund credited. All money received from the purchase of signs from any county must be deposited in the state treasury and credited to the trunk highway fund.

History: 1971 c 675 s 3; 1973 c 35 s 33; 1976 c 166 s 7; 1984 c 417 s 6



Section 160.29 — VACATION OF PUBLIC WAYS BY MUNICIPALITY.

Subdivision 1. Municipality defined. For purposes of this section the term "municipality" means any city, county or town. The term "public way" means any highway, road, street, cartway, alley or lane or other publicly owned interest in real property which is open to the free passage and use of the public.

Subd. 2. Effect on easements. In proceedings under statute or charter to vacate a public way or portion thereof, a municipality may specify the extent to which such vacation affects existing easements therein and the extent to which the vacation affects the authority of any person, corporation or municipality owning or controlling electric or telephone poles and lines, gas and sewer lines, or water pipes, mains and hydrants, thereon or thereunder, to continue maintaining the same or to enter upon such way or portion thereof vacated to maintain, repair, replace, remove or otherwise attend thereto.

History: 1971 c 461 s 1,2; 1973 c 123 art 5 s 7



Section 160.292 — INFORMATION SIGNS FOR SPECIFIC SERVICES; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 160.292 to 160.296, the terms defined in this section have the meanings given them.

Subd. 2. [Renumbered subd 22]

Subd. 3. [Renumbered subd 23]

Subd. 4. [Renumbered subd 24]

Subd. 5. [Renumbered subd 16]

Subd. 6. [Renumbered subd 18]

Subd. 7. [Renumbered subd 15]

Subd. 7a. [Renumbered subd 19]

Subd. 8. [Renumbered subd 17]

Subd. 9. [Renumbered subd 14]

Subd. 10. [Renumbered subds 20,21,25]

Subd. 11. [Renumbered subd 13]

Subd. 12. Business panel. "Business panel" means a separately attached sign panel that shows, either individually or in combination, the brand, symbol, trademark, or logo of the business service.

Subd. 13. Gasoline service station; retail motor fuel business. "Gasoline service station" or "retail motor fuel business" means a business that provides vehicle services including fuel and oil; provides restroom facilities and drinking water; provides staff for continuous operation at least 12 hours per day, seven days per week; and provides public access to a telephone.

Subd. 14. Local road. "Local road" means any nontrunk highway.

Subd. 15. Motel. "Motel" has the meaning given to the word "hotel" in section 157.15.

Subd. 16. Nonfreeway trunk highway. "Nonfreeway trunk highway" means all (1) roadways that are not designated freeways and that have crossing traffic at grade intersections and (2) bypasses of outstate municipalities that have interchanges at intersections of trunk highways with local roads or with other trunk highways.

Subd. 17. Recreational camping area. "Recreational camping area" has the meaning given it in section 327.14, subdivision 8.

Subd. 18. Resort. "Resort" has the meaning given it in section 157.15.

Subd. 19. Restaurant. "Restaurant" has the meaning given it in section 157.15.

Subd. 20. Rural agricultural business. "Rural agricultural business" includes but is not limited to (1) a grain-handling facility, (2) a business providing care and well-being to animals, and (3) the sale of feed or seed.

Subd. 21. Specific service. "Specific service" means restaurants; rural agricultural or tourist-oriented businesses; places of worship; gasoline service stations and other retail motor fuel businesses; and motels, resorts, or recreational camping areas that provide sleeping accommodations for the traveling public.

Subd. 22. Specific service sign. "Specific service sign" means a rectangular sign panel displaying the name or optional business panel, or both, of a rural agricultural or tourist-oriented business, place of worship, motel, restaurant, resort, recreational camping area, or gasoline service station or other retail motor fuel business and, where appropriate, the direction to and distance to the rural agricultural or tourist-oriented business, place of worship, recreational camping area, motel, restaurant, resort, or gasoline service station or other retail motor fuel business.

Subd. 23. Specific service sign assembly. "Specific service sign assembly" means a combination of specific service sign panels to be placed within the right-of-way on appropriate approaches to an intersection or interchange.

Subd. 24. Specific service sign cluster. "Specific service sign cluster" means a grouping of specific service sign assemblies on appropriate approaches to an intersection or interchange.

Subd. 25. Tourist-oriented business. (a) "Tourist-oriented business" means a business, service, or activity that receives the major portion of its income or visitors during the normal business season from motorists not residing in the immediate area of the business or activity.

(b) "Tourist-oriented business" includes, but is not limited to (1) a greenhouse or nursery, (2) a bait and tackle shop, (3) a marina, and (4) a gift or antique shop.

History: 1980 c 413 s 1; 1981 c 55 s 1; 1984 c 417 s 7; 1988 c 595 s 1,2; 1989 c 181 s 1,2; 1995 c 207 art 9 s 60; 1996 c 456 s 1-8; 1997 c 143 s 2; 2001 c 213 s 1



Section 160.293 — SPECIFIC SERVICE SIGNS; INTENDED USE.

Subdivision 1. Purpose. Specific service signs are to be used to create and implement a system of signing for the purpose of displaying specific service information to the traveling public on nonfreeway trunk highways in rural areas.

Subd. 2. Signs at intersections and interchanges. A specific service sign may be erected at the intersection or interchange of a trunk highway with a controlled-access road or a local road, and at the intersection or interchange of two trunk highways. A specific service sign may not be erected if the place of business is readily visible, if effective directional advertising is visible, or if an advertising sign can be legally and effectively located near the intersection or interchange.

Subd. 3. Number of trunk highway intersections or interchanges. (a) Unless otherwise provided in paragraph (b), a specific service sign for a rural agricultural or tourist-oriented business, place of worship, restaurant, motel, resort, recreational camping area, or gasoline service station or other retail motor fuel business is limited to one intersection or interchange on the trunk highway system.

(b) Specific service signs are permitted at two intersections or interchanges on the trunk highway system if the place of business is located between trunk highways and within 15 miles of each qualifying intersection or interchange.

Subd. 4. Trailblazing. Appropriate signing on local roads between a trunk highway intersection or interchange and a specific service shall be the responsibility of the specific service and the local road authority.

Subd. 5. Signing standards. Placement of specific service sign assemblies shall be in accordance with sections 160.292 to 160.296 and existing traffic-control device standards.

Subd. 6. Rural road markings. Rural roads, named and marked in accordance with resolutions from their road authority, shall continue to be identified.

History: 1980 c 413 s 2; 1981 c 55 s 2-4; 1984 c 417 s 8,9; 1988 c 595 s 3,4; 1989 c 181 s 3; 1991 c 16 s 1,2; 1996 c 456 s 9-12; 2016 c 98 s 1



Section 160.294 — SPECIFIC SERVICE SIGN DETAILS.

Subdivision 1. Construction of sign. Specific service sign panels shall be made of reflective sheeting and shall be on blue background with white letters, arrows and border. The directional arrow and mileage shall be displayed on the same side of the panel as the direction of turn on specific service sign panels located on nonfreeway trunk highways at grade intersections and on exit ramps at interchanges located on bypasses of outstate municipalities. The specific service sign panel shall display only the name or optional business panel, or both, when installed on nonfreeway trunk highways at interchanges located on bypasses of outstate municipalities.

Subd. 1a. Business panels. Business panels shall be made of reflective sheeting and shall not resemble a traffic sign, signal, or device. The business' trademark, symbol, or logo shall be consistent on all business panels for a specific business. The business panel shall not include any supplemental messages or additional verbiage.

Subd. 2. Specific service sign assemblies. No specific service sign or assembly shall be placed at a location that will interfere with other necessary signing as determined by the commissioner of transportation.

History: 1980 c 413 s 3; 1996 c 456 s 13-15



Section 160.295 — CRITERIA FOR SPECIFIC SERVICE SIGNS.

Subdivision 1. Conformity with law. A specific service identified on a specific service sign shall be in conformity with all applicable laws and rules concerning the provisions for public accommodation without regard to race, religion, color, sex or national origin.

Subd. 2. Distance to specific service. A specific service sign may be placed on a nonfreeway trunk highway if the specific service is located within 15 miles of the qualifying site.

Subd. 3. Motel, restaurant, and resort. Motels, restaurants, and resorts served by the specific service signing shall be licensed by the state Department of Health as required by section 157.16.

Subd. 4. Recreational camping area. Recreational camping areas shall possess a state Department of Health license as required by section 327.15 and the following:

(1) a minimum of 15 camping spaces;

(2) modern sanitary facilities (flush, chemical, or incinerator toilets) and drinking water; and

(3) services available 24 hours a day.

Subd. 5. Rural agricultural business or tourist-oriented business. A rural agricultural or tourist-oriented business must be open a minimum of eight hours per day, six days per week, and 12 months per year. However, a seasonal business may qualify if it is open eight hours per day and six days per week during the normal seasonal period.

History: 1980 c 413 s 4; 1981 c 55 s 5; 1984 c 417 s 10,11; 1985 c 248 s 70; 1988 c 595 s 5; 1989 c 181 s 4; 1996 c 451 art 4 s 70; 1996 c 456 s 16



Section 160.296 — SPECIFIC SERVICE SIGNS; ADMINISTRATION; RULES.

Subdivision 1. Procedure. (a) A person who desires a specific service sign panel shall request the commissioner of transportation to install the sign. The commissioner of transportation may grant the request if the applicant qualifies for the sign panel and if space is available. All signs shall be fabricated, installed, maintained, replaced and removed by the commissioner of transportation. The applicant shall pay a fee to the commissioner of transportation to cover all costs for fabricating, installing, maintaining, replacing and removing.

(b) If the applicant desires to display a business panel, the business panel for each specific service sign panel shall be supplied by the applicant. All costs to fabricate business panels shall be paid by the applicant. All business panels shall be installed and removed by the appropriate road authority. The costs for installing and removing business sign panels on specific service signs located on nonfreeway trunk highways are included in the fee specified in paragraph (a). If a business panel is stolen or damaged beyond repair, the applicant shall supply a new business panel paid for by the applicant.

Subd. 2. Seasonal services. All sign panels for seasonal services shall be covered or removed when the service is not available.

Subd. 3. Communications. Any new or participating specific service business shall respond to any communication from the commissioner of transportation within 30 days or an in place sign panel will be removed.

Subd. 4. Sign removal. The specific service sign panels shall be removed by the commissioner of transportation if any of the requirements in sections 160.292 to 160.296 are not continually met.

History: 1980 c 413 s 5; 1996 c 456 s 17; 1998 c 403 s 7



Section 160.297 — OTHER SIGN LAWS.

Sections 160.292 to 160.296 provide additional authority to erect signs on nonfreeway trunk highways and do not limit the authority to erect highway signs provided by other law or rule.

History: 1980 c 413 s 6; 1996 c 456 s 18



Section 160.298 — HIGHWAY SIGN PROGRAM; BILLING, ACCOUNT, APPROPRIATION.

The commissioner of transportation may bill highway operations units of the department and local road authorities for the costs of a centrally managed highway sign program. These costs may include equipment acquisition and rental, labor, materials, and other costs as determined by the commissioner. Receipts must be credited to a special account, which is established in the trunk highway fund, and are appropriated to the commissioner to pay the costs for which the billings are made. Amounts credited to the account are exempt from statewide and agency indirect costs payments.

History: 1Sp2005 c 6 art 3 s 3



Section 160.80 — SIGN FRANCHISE PROGRAM.

Subdivision 1. Commissioner may establish program. (a) The commissioner of transportation may establish a sign franchise program for the purpose of providing on the right-of-way of interstate and controlled-access trunk highways specific information on gas, food, camping, lodging, attractions, and 24-hour pharmacies for the benefit of the motoring public.

(b) The sign franchise program must include urban interstate highways.

Subd. 1a. Eligibility criteria for business panels. (a) To be eligible for a business panel on a logo sign panel, a business establishment must:

(1) be open for business;

(2) have a sign on site that both identifies the business and is visible to motorists;

(3) be open to everyone, regardless of race, religion, color, age, sex, national origin, creed, marital status, sexual orientation, or disability; and

(4) meet the appropriate criteria in paragraphs (b) to (k).

(b) Gas businesses must provide vehicle services including gas or alternative fuels and oil; restroom facilities and drinking water; continuous, staffed operation at least 12 hours a day, seven days a week; and public access to a telephone.

(c) Food businesses must serve at least two meals a day during normal mealtimes of breakfast, lunch, and dinner; provide a continuous, staffed food service operation at least six days per week except holidays as defined in section 645.44, subdivision 5, and except as provided for seasonal food service businesses; provide seating capacity for at least 20 people; provide restroom facilities; provide public access to a telephone; and possess any required state or local licensing or approval. Seasonal food service businesses must provide a continuous, staffed food service operation serving at least two meals per day six days per week, during their months of operation.

(d) Lodging businesses must include sleeping accommodations, provide public access to a telephone, provide restroom facilities, and possess any required state or local licensing or approval.

(e) Camping businesses must include sites for camping, include parking accommodations for each campsite, provide sanitary facilities and drinking water, and possess any required state or local licensing or approval.

(f) 24-hour pharmacy businesses must be continuously operated 24 hours per day, seven days per week, and must have a state-licensed pharmacist present and on duty at all times.

(g) Attractions businesses must have regional significance with the primary purpose of providing amusement, historical, cultural, or leisure activities to the public; provide restroom facilities and drinking water; possess any required state or local licensing approval; and provide adequate bus and vehicle parking accommodations for normal attendance.

(h) Seasonal businesses must indicate to motorists when they are open for business by putting the months of operation directly on the business panel.

(i) The maximum distance that an eligible business in an urban area can be located from the interchange is: for gas, food, lodging, attractions, and 24-hour pharmacy businesses, three miles; and for camping businesses, ten miles.

(j) The maximum distance that an eligible business in a rural area can be located from the interchange shall not exceed 15 miles in either direction, except the maximum distance that an eligible 24-hour pharmacy business can be located from the interchange shall not exceed three miles in either direction.

(k) If there is available space on a logo sign panel and no application has been received by the franchise from a fully eligible business, a substantially eligible business may be allowed the space.

Subd. 2. Franchises. The commissioner may, by public negotiation or bid, grant one or more franchises to qualified persons to erect and maintain, on the right-of-way of interstate and controlled-access trunk highways, signs informing the motoring public of gas, food, lodging, camping facilities, attractions, and 24-hour pharmacies. A franchisee shall furnish, install, maintain, and replace signs for the benefit of advertisers who provide gas, food, lodging, camping facilities, attractions, and 24-hour pharmacies for the general public, and lease advertising space on the signs to operators of these facilities.

Subd. 3. Costs. All costs incurred under the program established by this section must be paid under agreements negotiated between a franchisee and an advertiser or advertisers, unless otherwise provided in the contract between the commissioner and the franchisee.

Subd. 4. Contract requirements. (a) All contracts made by the commissioner with a franchisee must provide for:

(1) a requirement that the franchisee obtain liability insurance in an amount the commissioner determines, jointly insuring the state and the franchisee against all liability for claims for damages occurring wholly or in part because of the franchise; and

(2) reasonable standards for the size, design, erection, and maintenance of service information signs and the advertising logos thereon.

(b) The commissioner may require additional terms and conditions, including but not limited to provisions on the renewal and termination of the agreement, and in the event of termination the rights of the state and franchisee relative to the franchisee's advertising contracts.

Subd. 5. Restrictions. The commissioner shall take no action under this section which will result in the loss to the state of any federal highway construction funds.

Subd. 6. [Repealed, 1988 c 629 s 64]

History: 1984 c 417 s 12; 1986 c 444; 1993 c 128 s 1; 1998 c 403 s 8,9; 2005 c 120 s 1; 2005 c 135 s 1; 2008 c 287 art 1 s 7; 2009 c 86 art 1 s 23; 2013 c 127 s 2-4



Section 160.81 — HIGHWAYS IN SCENIC AREAS.

Subdivision 1. Joint standards. The commissioner of transportation, in consultation with the commissioner of natural resources, shall establish standards for trunk highway segments located in areas of unusual scenic interest. The standards shall:

(1) establish and ensure that the safety of the traveling public is maintained or enhanced;

(2) define "areas of unusual scenic interest," which must include major recreational areas, historic areas, and major publicly and privately owned tourist attractions;

(3) prescribe standards for right-of-way, shoulders, and parking areas for trunk highway segments in such areas; and

(4) prescribe standards for scenic overlooks, parking piers and other parking areas, tourist information facilities, public water access points and other facilities intended to expand the recreational use of trunk highway segments in such areas.

Subd. 2. Plan. The commissioner of transportation, in consultation with the commissioner of natural resources, shall prepare a plan for the recreational uses of trunk highway right-of-way and adjacent public land in areas of unusual scenic interest. The plan must ensure that the safety of the traveling public is maintained or enhanced. The plan must provide for the enhancement of such recreational uses by the construction of new recreational facilities or the improvement or rehabilitation of existing recreational facilities, as enumerated in subdivision 1, clause (4). The plan must provide for joint development of these facilities by the Departments of Transportation and Natural Resources, where feasible, and must contain provisions permitting local units of government and regional development commissions to participate in the planning and development of recreational facilities.

Subd. 3. Recreational facilities. The commissioner of transportation may, in areas of unusual scenic interest:

(1) construct, improve, and maintain recreational facilities, including parking areas, scenic overlooks, and tourist information facilities, on trunk highway right-of-way and adjacent areas; and

(2) construct, improve, and maintain access ramps and turnoffs to connect trunk highways with recreational land owned by the Department of Natural Resources.

Subd. 4. [Repealed, 1987 c 321 s 8]

History: 1986 c 454 s 4; 1987 c 321 s 1; 1994 c 635 art 1 s 2; 2005 c 120 s 1; 2005 c 135 s 1



Section 160.82 — PARK ROADS.

Subdivision 1. Definition. "Park road" means that portion of a street or highway located entirely within the park boundaries of a city, county, regional, or state park.

Subd. 2. Restrictions. A road authority may not make a change in the width, grade, or alignment of a park road that would affect the wildlife habitat or aesthetic characteristics of the park road or its adjacent vegetation or terrain, unless:

(1) the change is required to permit the safe travel of vehicles at the speed lawfully designated for the park road, in which case the change must be made; or

(2) if the road is a county state-aid highway or municipal state-aid street, the change is required by the minimum state-aid standard applicable to the road.

Subd. 3. Liability. (a) A road authority and its officers and employees, are exempt from liability for any tort claim for injury to persons or property arising from travel on a park road and related to the design of the park road, if:

(1) the design is adopted to conform to subdivision 2;

(2) the design is not grossly negligent; and

(3) if the park road is a county state-aid highway or municipal state-aid street, the design complies with the minimum state-aid standard applicable to the road.

(b) This subdivision does not preclude an action for damages arising from negligence in the construction, reconstruction, or maintenance of a park road.

History: 1991 c 298 art 4 s 2; 1994 c 635 art 1 s 3



Section 160.83 — RUSTIC ROADS PROGRAM.

Subdivision 1. Definition. A "rustic road" is a road that is not on the state-aid system that has the following characteristics: outstanding natural features or scenic beauty; an average daily traffic volume of less than 150 vehicles per day; year-round use as a local access road; and maximum allowable speed of 45 miles per hour.

Subd. 2. Local authority. A road authority other than the commissioner may, by resolution, designate a road or highway under its jurisdiction a rustic road and the road authority may designate the type and character of vehicles that may be operated on the rustic road; designate the road or a portion of the road as a pedestrian way or bicycle way, or both; and establish priority of right-of-way, paint lines, and construct dividers to physically separate vehicular, bicycle, or pedestrian traffic.

Subd. 3. Joint designation. Two or more road authorities may jointly designate a rustic road along a common boundary or into or through their jurisdictions. The road authorities may enter into agreements to divide the costs and responsibility for maintaining the rustic road.

Subd. 4. Costs. A rustic road must be maintained by the road authority having jurisdiction over the road and is not eligible for state-aid funding. State money must not be spent to construct, reconstruct, maintain, or improve a rustic road.

Subd. 5. Liability. (a) A rustic road may be maintained at a level less than the minimum standards required for state-aid highways, roads, and streets, but must be maintained at the level required to serve anticipated traffic volumes. Where a road has been designated by resolution as a rustic road and speed limits have been posted under subdivision 1, the road authority with jurisdiction over the road, and its officers and employees, are exempt from liability for any tort claim for injury to person or property arising from travel on the rustic road related to its maintenance, design, or condition if:

(1) the maintenance, design, or condition is consistent with the anticipated use as described in subdivision 2; and

(2) the maintenance, design, or condition is not grossly negligent.

(b) Nothing in this subdivision exempts a road authority from its duty to maintain bridges under chapter 165 or other applicable law.

History: 1991 c 298 art 4 s 3; 1996 c 455 art 3 s 2



Section 160.84 — DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 160.84 to 160.98 have the meanings given them in this section and section 160.02.

Subd. 2. BOT facility. "BOT facility" means a build-operate-transfer toll facility developed, financed, designed, constructed, improved, rehabilitated, and operated by a private operator who holds title to the facility subject to a development agreement providing that title will be transferred to the road authority on expiration of an agreed term.

Subd. 3. BTO facility. "BTO facility" means a build-transfer-operate toll facility developed, financed, designed, constructed, improved, or rehabilitated by a private operator who: (1) transfers any interest it may have in the toll facility to the road authority before operation begins; and (2) operates the toll facility for an agreed term under a lease, management, or toll concession agreement.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Minnesota Department of Transportation.

Subd. 5. Development agreement. "Development agreement" means a written agreement between a road authority and a private operator that provides for the development, financing, design, construction, improvement, rehabilitation, ownership, and operation of a toll facility.

Subd. 6. Metropolitan area. "Metropolitan area" has the meaning given it in section 473.121, subdivision 2.

Subd. 7. Private operator. "Private operator" means an individual, corporation, partnership, cooperative or unincorporated association, joint venture, or consortium that develops, finances, designs, constructs, improves, rehabilitates, owns, or operates a toll facility subject to sections 160.84 to 160.92.

Subd. 8. Road authority. "Road authority" has the meaning given it in section 160.02, subdivision 25, and also refers to a joint powers authority formed under section 160.91.

Subd. 9. Toll facility. "Toll facility" means a bridge, causeway, or tunnel, and its approaches; a road, street, or highway; an appurtenant building, structure, or other improvement; land lying within applicable rights-of-way; and other appurtenant rights or hereditaments that together comprise a project for which a road authority or private operator is authorized to develop, finance, design, operate, and impose tolls under sections 160.84 to 160.92.

History: 1993 c 211 s 1; 2008 c 152 art 6 s 1



Section 160.845 — RESTRICTIONS ON TOLL FACILITY.

(a) A road authority, including the governing body of a city, or a private operator may not convert, transfer, or utilize any portion of a highway to impose tolls or for use as a toll facility. A road authority, including the governing body of a city, or a private operator may not limit operation of a commercial motor vehicle, as defined in section 169.011, subdivision 16, to a toll facility or otherwise require that a commercial motor vehicle use the tolled portion of a highway.

(b) This section does not apply to (1) any toll facility or high-occupancy vehicle lane constructed, converted, or established before September 1, 2007, (2) any additional lane, including a priced dynamic shoulder lane, high-occupancy vehicle lane, or high-occupancy toll lane, added to a highway after September 1, 2007, and (3) any other general purpose lane that adds capacity.

History: 2008 c 152 art 6 s 2



Section 160.85 — AUTHORITY FOR TOLL FACILITY.

Subdivision 1. Road authority. A road authority may solicit or accept proposals from and enter into development agreements with private operators for developing, financing, designing, constructing, improving, rehabilitating, owning, and operating toll facilities wholly or partly within the road authority's jurisdiction. If a road authority solicits toll facility proposals, it must publish a notice of solicitation in the State Register.

Subd. 2. Private operators. Private operators are authorized to develop, finance, design, construct, improve, rehabilitate, own, and operate toll facilities subject to the terms of sections 160.84 to 160.92. Private operators may mortgage, grant security interests in, and pledge their interests in: (1) toll facilities and their components; (2) development, lease, management, toll concessions, and other related agreements; and (3) income, profits, and proceeds of the toll facility.

Subd. 3. Approval. No road authority and private operator may execute a development agreement without the approval of the final agreement by the commissioner. A road authority and private operator in the metropolitan area must obtain the approvals required in sections 161.162 to 161.167 and 473.166. Except as otherwise provided in sections 161.162 to 161.167, the governing body of a county or municipality through which a facility passes may veto the project within 30 days of approval by the commissioner.

Subd. 3a. Information meeting. Before approving or denying a development agreement, the commissioner shall hold a public information meeting in any municipality or county in which any portion of the proposed toll facility runs. The commissioner shall determine the time and place of the information meeting.

Subd. 4. Development agreement. (a) A development agreement for toll facilities may provide for any mode of ownership or operation approved by the road authority, including ownership by the private operator with or without reversion of title, operation of the facilities under leases or management contracts, toll concessions, or BOT or BTO facilities.

(b) A development agreement may permit the private operator to assemble funds from any available source and to incorporate an existing road or highway, bridge, and approach structures, and related improvements, into the toll facility. The agreement must provide the terms and conditions of the incorporation.

(c) A development agreement may include grants of title, easements, rights-of-way, and leasehold estates necessary to the toll facility.

(d) A development agreement may authorize the private operator to charge variable rate tolls based on time of day, vehicle characteristics, or other factors approved by the road authority.

(e) A development agreement may provide for maintenance, snow removal, and police standards that exceed the standards of the road authority for facilities of the same functional classification.

(f) A development agreement may include authorization by the road authority to the private operator to exercise powers possessed by the road authority for similar facilities.

Subd. 5. Right-of-way acquisition. A private operator may acquire right-of-way by donation, lease, or purchase. A road authority may acquire right-of-way by eminent domain and may donate, sell, or lease a right-of-way to a private operator.

Subd. 6. Restriction. No toll facility may be used for any purpose other than the purposes specified in the development agreement for the term of the agreement.

Subd. 7. Toll facility acquired by road authority. A development agreement that requires transfer or reversion of a toll facility to a road authority must provide the terms and conditions of the transfer or reversion. The facility shall meet at least the maintenance standards of the road authority for facilities of the same functional classification during the term of the agreement.

Subd. 8. Application of other law. A private operator must have environmental, navigational, design, or safety approvals as if the toll facility were constructed or operated by a road authority.

History: 1993 c 211 s 2; 1996 c 455 art 3 s 3; 2001 c 191 s 1



Section 160.86 — TOLL FACILITY DEVELOPMENT AGREEMENT; REQUIREMENTS.

A development agreement must include the following provisions:

(a) The toll facility must meet the road authority's standards of design and construction for roads and bridges of the same functional classification.

(b) The commissioner must review and approve the location and design of a bridge over navigable waters as if the bridge were constructed by a road authority. This requirement does not diminish the private operator's responsibility for bridge safety.

(c) The private operator shall manage and operate the toll facility in cooperation with the road authority and subject to the development agreement.

(d) The toll facility is subject to regular inspections by the road authority and the commissioner.

(e) The agreement must provide the terms and conditions of maintenance, snow removal, and police services to the toll facility. The road authority must provide the services. The services must meet at least the road authority's standards for facilities of the same functional classification.

(f) The agreement must establish a reasonable rate of return on investment and capital during the term of the agreement.

History: 1993 c 211 s 3



Section 160.87 — TOLL FACILITY COST RECOVERY.

Subdivision 1. Use of toll revenues. Toll revenues must be applied to repayment of indebtedness incurred for the toll facility; payments to a road authority under the development agreement or a related lease, management, or toll concession agreement; costs of operation necessary to meet applicable standards of the road authority; and reasonable reserves for future capital outlays. The enumeration of uses in this subdivision does not state priorities for the use of these revenues.

Subd. 2. Residual toll revenues. Residual toll revenues after the payments specified in subdivision 1 are made belong to the private operator.

Subd. 3. Continuation of tolls. After expiration of a lease for a BTO facility, or after title has reverted for a BOT facility, the road authority may continue to charge tolls for the facility.

History: 1993 c 211 s 4



Section 160.88 — PUBLIC TOLL FACILITIES.

A road authority may develop, finance, design, construct, improve, rehabilitate, own, and operate a toll facility.

History: 1993 c 211 s 5



Section 160.89 — TOLL FACILITY REVENUE BONDS.

To provide money to acquire, develop, finance, design, construct, improve, rehabilitate, and operate a toll facility and to establish a reserve for bonds issued under this section, the commissioner of management and budget, or a road authority by resolution of its governing body, may authorize, issue, and sell revenue bonds payable solely from all or a portion of the revenues derived from a toll facility, including any payments agreed to be made by a private operator. The bonds may be additionally secured by a mortgage of all or any portion of a toll facility or other property of the private operator. The bonds shall mature, bear the date or dates, bear interest at the rate or rates, be in denomination or denominations, be executed in the manner, be payable in such manner and be subject to redemption, with or without premium as may be provided by the resolution authorizing their issuance or any trust indenture approved by the governing body of the road authority. The bonds may be sold at private sale at the price approved pursuant to the authorizing resolution. The bonds must contain a recital that they are issued in aid of a toll facility under this section and the recital is conclusive evidence of the validity and enforceability of the bonds and the security for the bonds. Neither the road authority nor any director, commissioner, council member, officer, employee, or agent of the road authority is personally liable on the bonds by reason of their issuance. The road authority may make covenants it considers necessary to secure payment of the bonds, including, without limitation, establishing and maintaining reserves, and imposing and collecting tolls and other charges for use of the facility to provide net revenues adequate to provide for principal and interest on the bonds, and providing for the operation of the toll facility. The bonds must not be payable from nor a charge against any funds of the road authority other than the revenues or property pledged or mortgaged to secure their payment. The road authority is not subject to any liability on the bonds and it does not have any power to obligate itself to pay the bonds from funds other than the revenues and properties pledged and mortgaged. No holder or holders of the bonds has the right to compel any exercise of taxing power of the road authority or any other public body, other than as authorized by and pledged pursuant to this section, to pay the principal of or interest on the bonds, nor to enforce payment of the bonds against any property of the road authority or other public body other than that expressly pledged or mortgaged for payment; and the bonds must so state. Bonds payable from the net revenues of a toll facility and property pledged under this section are considered payable wholly from the income of a revenue-producing convenience within the meaning of chapter 475. Sections 474A.01 to 474A.21 apply to any issue of obligations under this section that are subject to limitation under a federal volume limitation act or existing federal tax law as defined in section 474A.02, subdivision 8.

History: 1993 c 211 s 6; 2009 c 101 art 2 s 109



Section 160.90 — LAW ENFORCEMENT ON TOLL FACILITIES.

State and local law enforcement authorities have the same powers and authority on a toll facility within their respective jurisdictions as they have on any other highway, road, or street within their jurisdiction. Law enforcement officers have free access to the toll facility at any time to exercise those powers. State and local traffic and motor vehicle laws apply to persons driving or occupying motor vehicles on the toll facility.

History: 1993 c 211 s 7



Section 160.91 — JOINT AUTHORITY OVER TOLL FACILITY.

Two or more road authorities with jurisdiction over a toll facility may enter into a joint powers agreement under section 471.59, to exercise the powers, duties, and functions of the road authorities related to the toll facility, including negotiation and administration of the development agreement and related lease, management, and toll concession agreements. If all road authorities with jurisdiction over a toll facility concur, title to or authority over the facility may be tendered to the commissioner who may accept the title or authority pursuant to the development agreement and this section.

History: 1993 c 211 s 8



Section 160.92 — TOLL FACILITY REPLACEMENT PROJECTS.

When a highway project in the metropolitan area has been scheduled in the department's six-year work program but is designated as a toll facility, the commissioner shall substitute in the work program a similar highway project in the metropolitan area.

History: 1993 c 211 s 9



Section 160.93 — USER FEES; HIGH-OCCUPANCY VEHICLE AND DYNAMIC SHOULDER LANES.

Subdivision 1. Fees authorized. To improve efficiency and provide more options to individuals traveling in a trunk highway corridor, the commissioner of transportation may charge user fees to owners or operators of single-occupant vehicles using dynamic shoulder lanes as designated by the commissioner and any designated high-occupancy vehicle lanes. The fees may be collected using electronic or other toll-collection methods and may vary in amount with the time of day and level of traffic congestion within the corridor. The commissioner shall consult with the Metropolitan Council and obtain necessary federal authorizations before implementing user fees on a high-occupancy vehicle lane or dynamic shoulder lane. Fees under this section are not subject to section 16A.1283.

Subd. 2. Deposit of revenues; appropriation. (a) Except as provided in subdivision 2a, money collected from fees authorized under subdivision 1 must be deposited in a high-occupancy vehicle lane user fee account in the special revenue fund. A separate account must be established for each trunk highway corridor. Money in the account is appropriated to the commissioner.

(b) From this appropriation the commissioner shall first repay the trunk highway fund and any other fund source for money spent to install, equip, or modify the corridor for the purposes of subdivision 1, and then shall pay all the costs of implementing and administering the fee collection system for that corridor.

(c) The commissioner shall spend remaining money in the account as follows:

(1) one-half must be spent for transportation capital improvements within the corridor; and

(2) one-half must be transferred to the Metropolitan Council for expansion and improvement of bus transit services within the corridor beyond the level of service provided on the date of implementation of subdivision 1.

Subd. 2a. I-35W high-occupancy vehicle and dynamic shoulder lane account. (a) An I-35W high-occupancy vehicle and dynamic shoulder lane account is established in the special revenue fund. Money collected from fees authorized under subdivision 1 for the marked Interstate Highway 35W (I-35W) corridor must be deposited in the account and used as described in this subdivision. Money in the account is appropriated to the commissioner.

(b) During the first year of revenue operations, the commissioner shall use the money received in that year to pay the costs of operating and administering the fee collection system within the corridor, up to $1,000,000. Any remaining money must be transferred to the Metropolitan Council for improvement of bus transit services within the I-35W corridor including transit capital expenses.

(c) During the second and subsequent years of revenue operations, the commissioner shall use money in the account as follows:

(1) each year, allocate the lesser amount of $1,000,000 or 75 percent of the revenues for operating and administering the fee collection system within the corridor;

(2) transfer the remaining amount up to the amount allocated under clause (1) to the Metropolitan Council for improvement of bus transit within the corridor including capital expenses; and

(3) allocate any remaining amount as follows: (i) 25 percent to the commissioner for operating and administering the fee collection system within the corridor and for transportation capital improvements that are consistent with the goals of the urban partnership agreement and that are located within the corridor and (ii) 75 percent to the Metropolitan Council for improvement of bus transit services within the corridor including transit capital expenses.

Subd. 3. Rules exemption. With respect to this section, the commissioner is exempt from statutory rulemaking requirements, including section 14.386, and from sections 160.84 to 160.92 and 161.162 to 161.167.

Subd. 4. Prohibition. No person may operate a single-occupant vehicle in a designated high-occupancy vehicle lane or dynamic shoulder lane except in compliance with the requirements of the commissioner. A person who violates this subdivision is guilty of a petty misdemeanor and is subject to sections 169.89, subdivisions 1, 2, and 4, and 169.891 and any other provision of chapter 169 applicable to the commission of a petty misdemeanor traffic offense.

Subd. 5. Dynamic shoulder lanes. (a) The commissioner may designate dynamic shoulder lanes on freeways. The commissioner may operate dynamic shoulder lanes as priced lanes, general purpose lanes, high-occupancy vehicle lanes, or as shoulders as defined in section 169.011, subdivision 74. The commissioner may prescribe the conditions under which the lanes may be used.

(b) The commissioner may not operate a dynamic shoulder lane on marked Trunk Highway 35W from its intersection with marked Trunk Highway 94 to its intersection with marked Trunk Highway 62 as a general purpose lane. A dynamic shoulder lane along this portion of marked Trunk Highway 35W may only be used by:

(1) a vehicle with more than one occupant;

(2) a single-occupant vehicle if the fee under subdivision 1 is paid;

(3) a transit bus providing public transit, as defined in section 174.22, subdivision 7; and

(4) an authorized emergency vehicle, as defined in section 169.011, subdivision 3.

(c) The commissioner shall erect signs to indicate when the lanes may be used.

History: 1Sp2003 c 19 art 2 s 7; 2008 c 306 s 2



Section 160.98 — PROHIBITION ON ROAD AND BRIDGE PRIVATIZATION.

A road authority may not sell, lease, execute a development agreement for a BOT facility or BTO facility that transfers an existing highway lane, or otherwise relinquish management of a highway, if the highway is retained or utilized by the buyer, lessor, or operator for highway purposes. Nothing in this section prevents sale, reconveyance, or easements under section 160.274, 161.23, 161.41, 161.411, 161.431, 161.44, 161.442, or any other similar provision.

History: 2008 c 152 art 6 s 3






Chapter 161 — TRUNK HIGHWAYS

Section 161.01 — DEFINITIONS.

For the purposes of this chapter, the terms defined in section 160.02 shall have the same meanings.

History: 1959 c 500 art 2 s 1



Section 161.04 — TRUNK HIGHWAY FUND.

Subdivision 1. Composition. The trunk highway fund shall consist of 62 percent of the net highway user tax distribution fund as provided in article 14 of the Constitution; the proceeds of the sale of any bonds authorized by article 14 of the Constitution; money received from the federal government as aid in the construction and maintenance of trunk highways; and any other money otherwise allotted, appropriated, or legislated therefor.

Subd. 2. Investment of fund. Upon the request of the commissioner, moneys in the trunk highway fund shall be invested by the State Board of Investment in those securities authorized for such purpose in section 11A.21. All interest and profits from such investments shall be credited to the trunk highway fund. The commissioner of management and budget shall be the custodian of all securities purchased under the provisions of this section.

Subd. 3. Trunk highway revolving loan account. A trunk highway revolving loan account is created in the transportation revolving loan fund under section 446A.085. The commissioner may transfer money from the trunk highway fund to the trunk highway revolving loan account. Money in the account may be used to make loans. Funds in the trunk highway revolving loan account may not be used for any toll facilities project or congestion-pricing project and may be used only for trunk highway purposes and repayments and interest from loans of those funds must be credited to the trunk highway revolving loan account in the transportation revolving loan fund. Money in the trunk highway revolving loan account is annually appropriated to the commissioner and does not lapse. Interest earned from investment of money in this account must be deposited in the trunk highway revolving loan account.

Subd. 4. Loan for trunk highway project; appropriation. Loans from the transportation revolving loan fund to the commissioner for trunk highway projects must be deposited in the trunk highway fund. Loan proceeds are appropriated annually to the commissioner and do not lapse. Principal and interest payments on the loan proceeds must be paid from the debt service account and are considered a long-term obligation of the trunk highway fund.

Subd. 5. Trunk highway emergency relief account. (a) The trunk highway emergency relief account is created in the trunk highway fund. Money in the account is appropriated to the commissioner to be used to fund relief activities related to an emergency, as defined in section 161.32, subdivision 3, or under section 12A.16, subdivision 1.

(b) Reimbursements by the Federal Highway Administration for emergency relief payments made from the trunk highway emergency relief account must be credited to the account. Notwithstanding section 16A.28, money in the account is available until spent. If the balance of the account at the end of a fiscal year is greater than $10,000,000, the amount above $10,000,000 must be canceled to the trunk highway fund.

(c) By September 1, 2012, and in every subsequent even-numbered year by September 1, the commissioner shall submit a report to the chairs and ranking minority members of the senate and house of representatives committees having jurisdiction over transportation policy and finance. The report must include the balance, as well as details of payments made from and deposits made to the trunk highway emergency relief account since the last report.

Subd. 6. [Repealed, 2013 c 117 art 3 s 41]

History: 1959 c 500 art 2 s 4; 1963 c 567 s 4; 1965 c 113 s 1; 1967 c 404 s 5; 1976 c 2 s 172; 1980 c 607 art 14 s 46; 1997 c 141 s 1; 1999 c 230 s 5,6; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2010 c 215 art 10 s 5; 1Sp2011 c 3 art 3 s 3; 2013 c 127 s 5



Section 161.081 — HIGHWAY USER TAX, DISTRIBUTION, INVESTMENT.

Subdivision 1. Distribution of five percent. (a) Pursuant to article 14, section 5, of the Constitution, five percent of the net highway user tax distribution fund is set aside, and apportioned to the county state-aid highway fund.

(b) That apportionment is further distributed as follows:

(1) 30.5 percent to the town road account created in section 162.081;

(2) 16 percent to the town bridge account, which is created in the state treasury; and

(3) 53.5 percent to the flexible highway account created in subdivision 3.

Subd. 2. Investment. Upon the request of the commissioner, money in the highway user tax distribution fund shall be invested by the State Board of Investment in those securities authorized for that purpose in section 11A.21. All interest and profits from the investments must be credited to the highway user tax distribution fund. The commissioner of management and budget shall be the custodian of all securities purchased under this section.

Subd. 3. Flexible highway account; turnback accounts. (a) The flexible highway account is created in the state treasury. Money in the account shall be used:

(1) in fiscal years 2009 and 2010, 100 percent of the excess sum, as calculated in paragraph (i), and in fiscal years 2011 and thereafter, 50 percent of the excess sum, as calculated in paragraph (i), for counties in the metropolitan area, as defined in section 473.121, subdivision 4, but for the purposes of the calculation cities of the first class will be excluded in the metropolitan area; and

(2) of the amount available in the flexible highway account less the amount under clause (1), as determined by the commissioner under this section for:

(i) restoration of former trunk highways that have reverted to counties or to statutory or home rule charter cities, or for trunk highways that will be restored and subsequently turned back by agreement between the commissioner and the local road authority;

(ii) safety improvements on county highways, municipal highways, streets, or town roads; and

(iii) routes of regional significance.

(b) For purposes of this subdivision, "restoration" means the level of effort required to improve the route that will be turned back to an acceptable condition as determined by agreement made between the commissioner and the county or city before the route is turned back.

(c) The commissioner shall review the need for funds to restore highways that have been or will be turned back. The commissioner shall determine, on a biennial basis, the percentage of funds in the flexible highway account to be distributed to each district, and within each district the percentage to be used for each of the purposes specified in paragraph (a). Money in the account may be used for safety improvements and routes of regional significance only after money is set aside to restore the identified turnbacks. The commissioner shall make these determinations only after meeting and holding discussions with committees selected by the statewide associations of both county commissioners and municipal officials. The commissioner shall, to the extent feasible, annually allocate 50 percent of the funds in the flexible highway account to the department's metropolitan district, and 50 percent to districts in greater Minnesota.

(d) Money that will be used for the restoration of trunk highways that have reverted or that will revert to cities must be deposited in the municipal turnback account, which is created in the state treasury.

(e) Money that will be used for the restoration of trunk highways that have reverted or that will revert to counties must be deposited in the county turnback account, which is created in the state treasury.

(f) Money that will be used for safety improvements must be deposited in the highway safety improvement account, which is created in the state treasury to be used as grants to statutory or home rule charter cities, towns, and counties to assist in paying the costs of constructing or reconstructing city streets, county highways, or town roads to reduce crashes, deaths, injuries, and property damage.

(g) Money that will be used for routes of regional significance must be deposited in the routes of regional significance account, which is created in the state treasury, and used as grants to statutory or home rule charter cities, towns, and counties to assist in paying the costs of constructing or reconstructing city streets, county highways, or town roads with statewide or regional significance that have not been fully funded through other state, federal, or local funding sources.

(h) As part of each biennial budget submission to the legislature, the commissioner shall describe how the money in the flexible highway account will be apportioned among the county turnback account, the municipal turnback account, the trunk highway fund for routes turned back to local governments by agreement, the highway safety improvement account, and the routes of regional significance account.

(i) The excess sum is calculated as the sum of revenue within the flexible highway account:

(1) attributed to that portion of the gasoline excise tax rate under section 296A.07, subdivision 3, in excess of 20 cents per gallon, and to that portion of the excise tax rates in excess of the energy equivalent of a gasoline excise tax rate of 20 cents per gallon for E85 and M85 under section 296A.07, subdivision 3, and special fuel under section 296A.08, subdivision 2;

(2) attributed to a change in the passenger vehicle registration tax under section 168.013, imposed on or after July 1, 2008, that exceeds (i) the amount collected in fiscal year 2008, multiplied by (ii) the annual average United States Consumer Price Index for the calendar year previous to the current calendar year, divided by the annual average United States Consumer Price Index for calendar year 2007; and

(3) attributed to that portion of the motor vehicle sales tax revenue in excess of the percentage allocated to the flexible highway account in fiscal year 2007.

(j) For purposes of this subdivision, the United States Consumer Price Index identified in paragraph (i), clause (2), is for all urban consumers, United States city average, as determined by the United States Department of Labor.

History: 1965 c 672 s 1; 1975 c 203 s 22; 1983 c 17 s 1; 1989 c 268 s 1; 1993 c 266 s 15; 1998 c 372 art 2 s 1,2; 2003 c 112 art 2 s 50; 2008 c 152 art 6 s 4; 2009 c 101 art 2 s 109



Section 161.082 — COUNTY TURNBACK ACCOUNT, EXPENDITURES.

Subdivision 1. Rules. Except as provided in this section and in section 161.081, all money accruing to the county turnback account shall be expended in accordance with rules of the commissioner of transportation in paying a county for the restoration of former trunk highways, or portions thereof, that have reverted to the county in accordance with law, and have become a part of the county state-aid highway system.

Subd. 2. Turnback exceptions. By reason of insufficient funds in the county turnback account to adequately repair and restore the former trunk highways or portions thereof that have already reverted to counties, the commissioner of transportation, after May 26, 1971, shall not revert to the counties any additional trunk highways or portions thereof until there are adequate funds in such account to repair and restore such reverted highways to reasonable standards, unless such reversion is necessary due to the constitutional limitations on the mileage of the trunk highway system.

Subd. 2a. Town bridges and culverts; town road account. (a) Money in the town bridge account must be expended on town road bridge structures that are ten feet or more in length and on town road culverts that replace existing town road bridges. In addition, if the present bridge structure is less than ten feet in length but a hydrological survey indicates that the replacement bridge structure or culvert must be ten feet or more in length, then the bridge or culvert is eligible for replacement funds.

(b) The town bridge account may be used to pay the costs to abandon an existing bridge that is deficient and in need of replacement, but where no replacement will be made. It may also be used to pay the costs to construct a road or street to facilitate the abandonment of an existing bridge determined by the commissioner to be deficient, if the commissioner determines that construction of the road or street is more cost-efficient than replacing the existing bridge.

(c) When bridge approach construction work exceeds $10,000 in costs, or when the county engineer determines that the cost of the replacement culverts alone will not exceed $20,000, or engineering costs exceed $10,000, the town shall be eligible for financial assistance from the town bridge account. Financial assistance shall be requested by resolution of the county board and shall be limited to:

(1) 100 percent of the cost of the bridge approach work that is in excess of $10,000;

(2) 100 percent of the cost of the replacement culverts when the cost does not exceed $20,000 and the town board agrees to be responsible for all the other costs, which may include costs for structural removal, installation, and permitting. The replacement structure design and costs shall be approved and certified by the county engineer, but need not be subsequently approved by the Department of Transportation; or

(3) 100 percent of all related engineering costs that exceed $10,000, or in the case of towns with a net tax capacity of less than $300,000, 100 percent of the engineering costs.

(d) Money in the town road account must be distributed as provided in section 162.081.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

History: 1965 c 672 s 2; 1967 c 187 s 1; 1971 c 528 s 1; 1975 c 203 s 23; 1976 c 166 s 7; 1978 c 686 s 2; 1983 c 17 s 2; 1984 c 412 s 2; 1985 c 248 s 70; 1989 c 268 s 2; 1991 c 351 s 1; 1993 c 128 s 2; 1994 c 553 s 2; 1997 c 159 art 2 s 6; 1998 c 372 art 2 s 3,4; 1Sp2001 c 8 art 2 s 14; 2006 c 274 s 1; 2014 c 227 art 1 s 3



Section 161.083 — MUNICIPAL TURNBACK ACCOUNT, EXPENDITURE.

Except as hereinafter provided, all money accruing to the municipal turnback account shall be expended in accordance with rules of the commissioner of transportation in paying a municipality having a population of 5,000 or more for the reconstruction and improvement of former trunk highways, or portions thereof, that have reverted to such municipality in accordance with law, and have become a part of the municipal state-aid street system.

History: 1965 c 672 s 3; 1967 c 187 s 2; 1976 c 166 s 7; 1985 c 248 s 70



Section 161.084 — SURPLUS FUNDS IN TURNBACK ACCOUNTS.

On determining at any time that there are surplus funds in either the county or municipal turnback account that are not needed for the purposes specified herein, the commissioner shall notify the commissioner of management and budget in writing of such determination, and such surplus funds, in the amount specified by the commissioner, shall be transferred to the county state-aid highway fund, or the municipal state-aid street fund, as the case may be, and apportioned as provided by law.

History: 1965 c 672 s 4; 1973 c 492 s 14; 1986 c 444; 2009 c 101 art 2 s 109



Section 161.085 — APPROPRIATION FROM TURNBACK ACCOUNTS.

Moneys in the county turnback account and the municipal turnback account are hereby appropriated annually to the commissioner of transportation for the purposes of carrying out the terms of sections 161.081 to 161.084.

History: 1965 c 672 s 5; 1976 c 166 s 7; 1996 c 455 art 3 s 4



Section 161.088 — CORRIDORS OF COMMERCE PROGRAM.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "beyond the project limits" means any point that is located:

(i) outside of the project limits;

(ii) along the same trunk highway; and

(iii) within the same region of the state;

(2) "city" means a statutory or home rule charter city;

(3) "program" means the corridors of commerce program established in this section; and

(4) "project limits" means the estimated construction limits of a project for trunk highway construction, reconstruction, or maintenance, that is a candidate for selection under the corridors of commerce program.

Subd. 2. Program authority; funding. (a) As provided in this section, the commissioner shall establish a corridors of commerce program for trunk highway construction, reconstruction, and improvement, including maintenance operations, that improves commerce in the state.

(b) The commissioner may expend funds under the program from appropriations to the commissioner that are:

(1) made specifically by law for use under this section;

(2) at the discretion of the commissioner, made for the budget activities in the state roads program of operations and maintenance, program planning and delivery, or state road construction; and

(3) made for the corridor investment management strategy program, unless specified otherwise.

(c) The commissioner shall include in the program the cost participation policy for local units of government.

Subd. 3. Project classification. The commissioner shall determine whether each candidate project can be classified into at least one of the following classifications:

(1) capacity development, for a project on a segment of a trunk highway where the segment:

(i) is not a divided highway, and that highway is an expressway or freeway beyond the project limits;

(ii) contains a highway terminus that lacks an intersection or interchange with another trunk highway;

(iii) contains fewer lanes of travel compared to that highway beyond the project limits; or

(iv) contains a location that is proposed as a new interchange or to be reconstructed from an intersection to an interchange; or

(2) freight improvement, for an asset preservation or replacement project that can result in:

(i) removing or reducing barriers to commerce;

(ii) easing or preserving freight movement;

(iii) supporting emerging industries; or

(iv) providing connections between the trunk highway system and other transportation modes for the movement of freight.

Subd. 4. Project eligibility. (a) The commissioner shall establish eligibility requirements for projects that can be funded under the program. Eligibility must include:

(1) consistency with the statewide multimodal transportation plan under section 174.03;

(2) location of the project on an interregional corridor, for a project located outside of the Department of Transportation metropolitan district;

(3) placement into at least one project classification under subdivision 3;

(4) a maximum length of time, as determined by the commissioner, until commencement of construction work on the project; and

(5) for each type of project classification under subdivision 3, a maximum allowable amount for the total project cost estimate, as determined by the commissioner with available data.

(b) A project whose construction is programmed in the state transportation improvement program is not eligible for funding under the program. This paragraph does not apply to a project that is programmed as result of selection under this section.

(c) A project may be, but is not required to be, identified in the 20-year state highway capital investment plan under section 174.03.

Subd. 5. Project selection process; criteria. (a) The commissioner shall establish a process for identification, evaluation, and selection of projects under the program.

(b) As part of the project selection process, the commissioner shall annually accept recommendations on candidate projects from area transportation partnerships and other interested stakeholders in each Department of Transportation district. For each candidate project identified under this paragraph, the commissioner shall determine eligibility, classify, and if appropriate, evaluate the project for the program.

(c) Project evaluation and prioritization must be performed on the basis of objective criteria, which must include:

(1) a return on investment measure that provides for comparison across eligible projects;

(2) measurable impacts on commerce and economic competitiveness;

(3) efficiency in the movement of freight, including but not limited to:

(i) measures of annual average daily traffic and commercial vehicle miles traveled, which may include data near the project location on that trunk highway or on connecting trunk and local highways; and

(ii) measures of congestion or travel time reliability, which may be within or near the project limits, or both;

(4) improvements to traffic safety;

(5) connections to regional trade centers, local highway systems, and other transportation modes;

(6) the extent to which the project addresses multiple transportation system policy objectives and principles; and

(7) support and consensus for the project among members of the surrounding community.

(d) As part of the project selection process, the commissioner may divide funding to be separately available among projects within each classification under subdivision 3, and may apply separate or modified criteria among those projects falling within each classification.

Subd. 6. Funding allocations; operations and maintenance. In identifying the amount of funding allocated to a project under the program, the commissioner may include allocations of funds for operations and maintenance resulting from that project, that are assigned in future years following completion of the project, subject to available funds for the program in those years from eligible sources.

Subd. 7. Legislative report; evaluation. (a) Starting in 2014, annually by November 1, the commissioner shall electronically submit a report on the corridors of commerce program to the chairs and ranking minority members of the legislative committees with jurisdiction over transportation policy and finance. At a minimum, the report must include:

(1) a summary of the program, including a review of the project selection process, eligibility and criteria, funds expended in the previous selection cycle, and total funds expended since program inception;

(2) a listing of projects funded under the program in the previous selection cycle, including:

(i) project classification;

(ii) a breakdown of project costs and funding sources;

(iii) any future operating costs assigned under subdivision 6; and

(iv) a brief description that is comprehensible to a lay audience;

(3) a listing of candidate project recommendations required under subdivision 5, paragraph (b), including project classification and disposition in the selection process; and

(4) any recommendations for changes to statutory requirements of the program.

(b) Starting in 2016, and in every even-numbered year thereafter, the commissioner shall incorporate into the report the results of an independent evaluation of impacts and effectiveness of the program. The evaluation must be performed by agency staff or a consultant. The individual or individuals performing the evaluation must have experience in program evaluation, but must not be regularly involved in the program's implementation.

History: 2013 c 117 art 3 s 1



Section 161.09 — DEPARTMENT ORDERS, FILES, AND RECORDS.

Subdivision 1. Custodian. The official acts and determinations of the commissioner shall be denominated orders. The commissioner shall be the custodian of and shall preserve such orders and the records and files of the Transportation Department and its predecessor departments. Subject to reasonable rules, the orders, records, and files shall be open to public inspection.

Subd. 2. Copies as evidence. Copies of the orders, records, and files, certified by the commissioner as true copies, shall be received in evidence in any court in this state with the same force and effect as the originals.

History: 1959 c 500 art 2 s 9; 1978 c 674 s 18; 1985 c 248 s 70



Section 161.095 — TRAVEL EXPENSE FOR JOB APPLICANTS.

Notwithstanding any law to the contrary, the state of Minnesota, Department of Transportation, may pay the necessary moving and travel expenses including the necessary travel expenses to and from interviews arranged by the Department of Transportation, incurred by job applicants for technical positions recruited by the Department of Transportation.

History: 1959 c 379 s 1,2; 1976 c 166 s 7



Section 161.10 — INVESTIGATIONS, RECOMMENDATIONS, REPORTS.

When practicable the commissioner shall investigate and determine the location of road material in the state, ascertain the most approved methods of construction and improvement of roads, investigate the most approved laws in relation to roads in other states and hold public meetings throughout the state when deemed advisable. On or before November 15 on each even-numbered year the commissioner shall make a printed report to the governor stating the condition, management, and financial transactions of the Transportation Department, including a statement of the expense incurred in maintaining such department; the number of miles of roads built or improved during the preceding two fiscal years and their cost; the general character and location of material suitable for road construction; the general character and needs of the roads of the state; the name, location, size, and description of each state trail, state water access site, and state rest area established by the commissioner since the last report; and recommend such legislation as the commissioner deems advisable.

History: 1959 c 500 art 2 s 10; 1969 c 540 s 8; 1975 c 353 s 40; 1986 c 444; 1997 c 7 art 2 s 23



Section 161.11 — COMPENSATION INSURANCE.

Subdivision 1. Commissioner may purchase. The commissioner may procure on the open market a policy of insurance covering the payment of benefits accruing under the Workers' Compensation Act to employees of the Department of Transportation engaged in work on highways other than trunk highways pursuant to any agreements made for such work by the commissioner with any political subdivision or agency of the state.

Subd. 2. Payment of premium and reimbursement. The commissioner may pay the premiums for any said policy of insurance out of the trunk highway fund. The political subdivision or agency of the state for whom work is performed by employees of the Department of Transportation pursuant to any agreement therefor made with the commissioner shall pay to the trunk highway fund that portion of the premium for said policy of insurance directly attributable to the work performed for it.

History: 1959 c 500 art 2 s 11; 1975 c 359 s 23; 1976 c 166 s 7



Section 161.114 — CONSTITUTIONAL TRUNK HIGHWAYS.

Subdivision 1. Designation. The trunk highway routes, numbered 1 through 70, as described in the constitutional amendment adopted November 2, 1920, are designated as the constitutional routes of the trunk highway system.

Subd. 2. Descriptions. The constitutional routes are described as follows:

Route No. 1. Beginning at a point on the boundary line between the states of Minnesota and Iowa, southeasterly at Albert Lea and thence extending in a northwesterly direction to a point in Albert Lea and thence extending in a northerly direction to a point and on the southerly limits of the city of St. Paul and then beginning at a point on the northerly limits of the city of St. Paul and thence extending in a northerly direction to a point on the westerly limits of the city of Duluth and then beginning at a point on the northerly limits of the city of Duluth and thence extending in a northeasterly direction to a point on the boundary line between the state of Minnesota and the province of Ontario, affording Albert Lea, Owatonna, Faribault, Northfield, Farmington, St. Paul, White Bear, Forest Lake, Wyoming, Rush City, Pine City, Hinckley, Sandstone, Moose Lake, Carlton, Duluth, Two Harbors, Grand Marais and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 2. Beginning at a point on Route No. 1 on the westerly limits of the city of Duluth and thence extending in a southwesterly direction along said Route No. 1 to a point on said route at Carlton and thence extending in a westerly direction to a point on the east bank of the Red River of the North at Moorhead, affording Duluth, Carlton, McGregor, Aitkin, Brainerd, Motley, Staples, Wadena, Detroit, Moorhead and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 3. Beginning at a point on the boundary line between the states of Minnesota and Wisconsin, westerly of La Crosse, Wisconsin, and thence extending in a northwesterly direction to a point on the easterly limits of the city of St. Paul and then beginning at a point on the westerly limits of the city of Minneapolis and thence extending in a northwesterly direction to a point on the east bank of the Red River of the North at Breckenridge, affording La Crescent, Winona, Kellogg, Wabasha, Lake City, Red Wing, Hastings, St. Paul, Minneapolis, Osseo, Champlin, Anoka, Elk River, Big Lake, St. Cloud, Albany, Sauk Centre, Alexandria, Elbow Lake, Fergus Falls, Breckenridge and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 4. Beginning at a point on the boundary line between the states of Minnesota and Iowa, southwesterly of Jackson and thence extending in a northerly direction to a point on Route No. 3, southeasterly of Sauk Centre and thence extending in a northwesterly direction along said Route No. 3 to a point on said route at Sauk Centre and thence extending in a northerly direction to a point at International Falls, affording Jackson, Windom, Sanborn, Redwood Falls, Morton, Olivia, Willmar, Paynesville, Sauk Centre, Long Prairie, Wadena, Park Rapids, Itasca State Park, Bemidji, International Falls and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 5. Beginning at a point on the boundary line between the states of Minnesota and Iowa, southerly of Blue Earth and thence extending in a northeasterly direction to a point on the southerly limits of the city of Minneapolis and then beginning at a point on the northerly limits of the city of Minneapolis and thence extending in a northerly direction to a point in Swan River on Route No. 8, hereinafter described, affording Blue Earth, Winnebago, Mankato, St. Peter, Le Sueur, Jordan, Shakopee, Minneapolis, Cambridge, Mora, McGregor, Swan River and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 6. Beginning at a point on the boundary line between the states of Minnesota and Iowa, southerly of Ash Creek, and thence extending in a northerly direction to a point on the boundary line between the state of Minnesota and the province of Manitoba, near St. Vincent, affording Luverne, Pipestone, Lake Benton, Ivanhoe, Canby, Madison, Bellingham, Odessa, Ortonville, Graceville, Dumont, Wheaton, Breckenridge, Moorhead, Kragnes, Georgetown, Perley, Hendrum, Ada, Crookston, Warren, Donaldson, Hallock and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 7. Beginning at a point on Route No. 3 at Winona and thence extending in a westerly direction to a point on the boundary line between the states of Minnesota and South Dakota, westerly of Lake Benton, affording Winona, St. Charles, Rochester, Kasson, Dodge Center, Claremont, Owatonna, Waseca, Mankato, St. Peter, New Ulm, Springfield, Tracy, Lake Benton and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 8. Beginning at a point on the westerly limits of the city of Duluth and thence extending in a northwesterly direction to a point on Route No. 6 near Crookston and thence extending in a westerly and northerly direction along said Route No. 6 to a point on said route northerly of Crookston and thence extending in a northwesterly direction to a point on the east bank of the Red River of the North at East Grand Forks, affording Duluth, Floodwood, Swan River, Grand Rapids, Cass Lake, Bemidji, Bagley, Erskine, Crookston, East Grand Forks and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 9. Beginning at a point on Route No. 3 at La Crescent and thence extending in a westerly direction to a point on the boundary line between the states of Minnesota and South Dakota southwesterly of Beaver Creek, affording La Crescent, Hokah, Houston, Rushford, Lanesboro, Preston, Fountain, Spring Valley, Austin, Albert Lea, Blue Earth, Fairmont, Jackson, Worthington, Luverne and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 10. Beginning at a point on the westerly limits of the city of Minneapolis and thence extending in a northwesterly direction to a point on Route No. 6 at or near Wheaton, affording Minneapolis, Montrose, Cokato, Litchfield, Willmar, Benson, Morris, Herman, Wheaton and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 11. Beginning at a point on Route No. 8 at the westerly limits of the city of Duluth and thence extending in a northwesterly and northerly direction to a point on Route No. 4 at International Falls and thence extending in a southwesterly direction along said Route No. 4 to a point on said route southwesterly of International Falls and thence extending in a westerly direction to a point on Route No. 6 at Donaldson, affording Duluth, Eveleth, Virginia, Cook, Orr, Cussons, International Falls, Baudette, Warroad, Roseau, Greenbush, Donaldson and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 12. Beginning at a point on the west bank of the St. Croix River near Hudson, Wisconsin and thence extending in a westerly direction to a point on the easterly limits of the city of St. Paul and then beginning at a point on the westerly limits of the city of Minneapolis and thence extending in a westerly direction to a point on Route No. 6 at Madison, affording St. Paul, Minneapolis, Hopkins, Norwood, Glencoe, Olivia, Granite Falls, Montevideo, Dawson, Madison and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 13. Beginning at a point on Route No. 9 at Albert Lea and thence extending in a northerly direction to a point on Route No. 5 at Jordan affording Albert Lea, Waseca, Waterville, Montgomery, New Prague, Jordan and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 14. Beginning at a point on Route No. 6 at Ivanhoe and thence extending in an easterly direction to a point on Route No. 4 at Redwood Falls and thence extending in an easterly direction along said Route No. 4 to a point on said route at Morton and thence extending in an easterly direction to a point on Route No. 22, hereinafter described, at Gaylord affording Ivanhoe, Marshall, Redwood Falls, Morton, Winthrop, Gaylord and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 15. Beginning at a point on the boundary line between the states of Minnesota and Iowa southerly of Fairmont and thence extending in a northerly direction to a point on Route No. 14 at Winthrop, affording Fairmont, Madelia, New Ulm, Winthrop and intervening and adjacent communities a reasonable means of communication each with the other and other places within the state.

Route No. 16. Beginning at a point on Route No. 5 southwesterly of Mankato and thence extending westerly to a point on Route No. 15 at Madelia and thence extending in a southerly direction along said Route No. 15 to a point on said route southerly of Madelia and thence extending in a westerly direction to a point on Route No. 4 northerly of Windom and thence extending in a southerly direction along said Route No. 4 to a point on said route at Windom and thence extending in a westerly direction to a point at Fulda and thence extending in a southerly direction to a point on Route No. 9 at Worthington, affording Mankato, Madelia, St. James, Windom, Fulda, Worthington and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 17. Beginning at a point on Route No. 16 at Fulda and thence extending in a northerly direction to a point on Route No. 12 at Granite Falls, affording Fulda, Slayton, Garvin, Marshall, Granite Falls and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 18. Beginning at a point on Route No. 3 at Elk River and thence extending in a northerly direction to a point on Route No. 2 easterly of Brainerd, affording Elk River, Princeton, Milaca, Onamia and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 19. Beginning at a point on Route No. 2 at Brainerd and thence extending in a northwesterly direction to a point on Route No. 8 at Cass Lake, affording Brainerd, Pine River, Walker, Cass Lake and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 20. Beginning at a point on the boundary line between the states of Minnesota and Iowa near Canton and thence extending in a northwesterly direction to a point on Route No. 9 at or near Preston and thence extending in a northwesterly direction along said Route No. 9 to a point on said route at Fountain and thence extending in a northwesterly direction to a point on Route No. 3 in the town of Douglas, Dakota County (T. 113, R. 17 W.) affording Canton, Harmony, Preston, Fountain, Chatfield, Oronoco, Pine Island, Zumbrota, Cannon Falls and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 21. Beginning at a point on Route No. 20 at Zumbrota and thence extending in a westerly direction to a point on Route No. 5 at St. Peter, affording Zumbrota, Kenyon, Faribault, Le Sueur Center, Cleveland, St. Peter and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 22. Beginning at a point on Route No. 5 at St. Peter and thence extending in a northwesterly direction to a point on Route No. 4 at Paynesville, affording St. Peter, Gaylord, Glencoe, Hutchinson, Litchfield, Paynesville and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 23. Beginning at a point on Route No. 4 at Paynesville and thence extending in a northeasterly direction through the village of Richmond, Coldspring, Rockville and Waite Park to a point on Route No. 3 westerly of St. Cloud, and thence extending in a northeasterly direction to a point on Route No. 5 southerly of Mora, and thence extending in a northerly direction along said Route No. 5 to a point on said route at Mora, and thence extending in an easterly direction to a point on Route No. 1 southerly of Hinckley, affording Paynesville, St. Cloud, Foley, Milaca, Ogilvie, Mora and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 24. Beginning at a point on Route No. 10 at Litchfield and thence extending in a northeasterly direction to a point on Route No. 3 at St. Cloud, affording Litchfield, St. Cloud and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 25. Beginning at a point on Route No. 5 at or near Belle Plaine and thence extending in a northerly direction to a point on Route No. 3 at Big Lake, affording Belle Plaine, Norwood, Watertown, Montrose, Buffalo, Monticello, Big Lake and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 26. Beginning at a point on Route No. 10 at Benson and thence extending in a westerly direction to a point on Route No. 6 near Ortonville, affording Benson, Ortonville and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 27. Beginning at a point on Route No. 3 at St. Cloud and thence extending in a northerly direction to a point on Route No. 2 at Brainerd, affording St. Cloud, Sauk Rapids, Royalton, Little Falls, Brainerd and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 28. Beginning at a point on Route No. 27 at Little Falls and thence extending in a southwesterly direction to a point on the boundary line between the states of Minnesota and South Dakota at Browns Valley, affording Little Falls, Sauk Centre, Glenwood, Starbuck, Morris, Graceville, Browns Valley and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 29. Beginning at a point on Route No. 28 at Glenwood and thence extending in a northerly direction to a point on Route No. 2 westerly of Wadena affording Glenwood, Alexandria, Parkers Prairie, Deer Creek and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 30. Beginning at a point on Route No. 3 at Fergus Falls, and thence extending in a northerly direction to a point on Route No. 8 at Erskine, affording Fergus Falls, Pelican Rapids, Detroit, Mahnomen, Erskine and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 31. Beginning at a point on Route No. 6 at Ada, and thence extending in an easterly direction to a point on Route No. 30 near Mahnomen, affording Ada, Mahnomen and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 32. Beginning at a point on Route No. 8 easterly of Crookston and thence extending in a northerly direction to a point on Route No. 11 at Greenbush, affording Red Lake Falls, Thief River Falls, Middle River, Greenbush and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 33. Beginning at a point on Route No. 32 at Thief River Falls and thence extending in a northwesterly direction to a point on Route No. 6 at Warren, affording Thief River Falls, Warren and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 34. Beginning at a point on Route No. 2 at Detroit and thence extending in a northeasterly direction to a point on Route No. 8 westerly of Grand Rapids, affording Detroit, Park Rapids, Walker, Remer, Grand Rapids and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 35. Beginning at a point on Route No. 18 near Mille Lacs Lake and thence extending in a northerly direction to a point at Grand Rapids and thence extending in a northeasterly direction to a point at Ely, affording Aitkin, Grand Rapids, Hibbing, Chisholm, Buhl, Mountain Iron, Virginia, Gilbert, McKinley, Biwabik, Aurora, Tower, and Ely and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 36. Beginning at a point on Route No. 3 at Fergus Falls and thence extending in an easterly direction to a point on Route No. 29 easterly of Henning, affording Fergus Falls, Henning and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 37. Beginning at a point on Route No. 27 at Little Falls and thence extending in a northwesterly direction to a point on Route No. 2 at Motley, affording Little Falls, Motley and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 38. Beginning at a point on Route No. 12 at Montevideo and thence extending in a northerly direction to a point on Route No. 28 at Starbuck, affording Montevideo, Benson, Starbuck and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 39. Beginning at a point on Route No. 7 at Mankato and thence extending in a southeasterly direction to a point on Route No. 9 westerly of Albert Lea, affording Mankato, Mapleton, Minnesota Lake, Wells and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 40. Beginning at a point on the boundary line between the states of Minnesota and Iowa at Lyle and thence extending in a northwesterly direction to a point on Route No. 7 at Owatonna, affording Lyle, Austin, Blooming Prairie, Owatonna and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 41. Beginning at a point on Route No. 40 at or near Blooming Prairie and thence extending in an easterly direction to a point on Route No. 56, hereinafter described, near Hayfield, affording Blooming Prairie, Hayfield and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 42. Beginning at a point on Route No. 7 easterly of Rochester and thence extending in a northeasterly direction to a point on Route No. 3 at Kellogg, affording Rochester, Elgin, Plainview, Kellogg and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 43. Beginning at a point on Route No. 9 at Rushford and thence extending in a northeasterly direction to a point on Route No. 3 at Winona, affording Rushford, Winona and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 44. Beginning at a point on Route No. 9 at Hokah and thence extending in a southwesterly direction to a point on Route No. 20 near Canton, affording Hokah, Caledonia, Canton and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 45. Beginning at a point on the west bank of the St. Croix River at Stillwater and thence extending in a southwesterly direction to a point on the easterly limits of the city of St. Paul, affording Stillwater, Lake Elmo, St. Paul and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 46. Beginning at a point on the west bank of the St. Croix River at Taylors Falls and thence extending in a southwesterly direction to a point on Route No. 1 near Wyoming, affording Taylors Falls, Center City, Wyoming and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 47. Beginning at a point on Route No. 17 at Slayton and thence extending in a westerly direction to a point on Route No. 6 at Pipestone, affording Slayton, Pipestone and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 48. Beginning at a point on Route No. 17 westerly of Granite Falls and thence extending in a westerly direction to a point on Route No. 6 at Canby, affording Granite Falls, Clarkfield, Canby and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 49. Beginning at a point on Route No. 12 easterly of Montevideo and thence extending in a northeasterly direction to a point on Route No. 4 southerly of Willmar, affording Montevideo, Clara City, Willmar and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 50. Beginning at a point on Route No. 20 at Cannon Falls and thence extending in a northwesterly direction to a point on the southerly limits of the city of Minneapolis, affording Cannon Falls, Farmington, Minneapolis and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 51. Beginning at a point on Route No. 5 at Shakopee and thence extending in a northerly direction to a point on Route No. 12 northerly of Shakopee, affording a connection between said Route No. 5 and said Route No. 12.

Route No. 52. Beginning at a point on Route No. 5 south of the city of Minneapolis and thence extending in a northeasterly direction to a point on the westerly limits of the United States military reservation at Fort Snelling, affording St. Paul and adjacent communities a reasonable communication with said Route No. 5.

Route No. 53. Beginning at a point on Route No. 3 at Hastings and thence extending in a northwesterly direction to a point on the southerly limits of the city of South St. Paul, affording Hastings, South St. Paul and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 54. Beginning at a point on Route No. 3 at Elbow Lake and thence extending in a southwesterly direction to a point on Route No. 10 at Herman, affording Elbow Lake, Herman and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 55. Beginning at a point on Route No. 2 northwesterly of Carlton and thence extending in a northerly direction to a point in Cloquet, affording Carlton, Cloquet and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 56. Beginning at a point on Route No. 9 easterly of Austin and thence extending in a northerly direction to a point on Route No. 21 at or near Kenyon, affording Brownsdale, Hayfield, Dodge Center, West Concord, Kenyon and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 57. Beginning at a point in Mantorville and extending in a southerly direction to a point on Route No. 7 southerly of Mantorville, affording Mantorville a reasonable means of communication with said Route No. 7.

Route No. 58. Beginning at a point on Route No. 20 at Zumbrota and thence extending in a northeasterly direction to a point on Route No. 3 at Red Wing, affording Zumbrota, Red Wing and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 59. Beginning at a point on the boundary line between the states of Minnesota and Iowa southerly of Spring Valley and thence extending in a northerly direction to a point on No. 3 at Lake City, affording Spring Valley, Stewartville, Rochester, Zumbrota Falls, Lake City and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 60. Beginning at a point on Route No. 1 at Faribault and thence extending in a southwesterly direction to a point on Route No. 7 at or near Madison Lake, affording Faribault, Morristown, Waterville, Madison Lake and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 61. Beginning at a point on Route No. 8 at Deer River and thence extending in a northerly direction to a point on Route No. 4 at or near Big Falls, affording Deer River, Big Falls and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 62. Beginning at a point on Route No. 3 at Anoka and thence extending in a southeasterly direction to a point on the northerly limits of the city of St. Paul, affording Anoka, St. Paul and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 63. Beginning at a point on Route No. 1 southerly of Forest Lake and thence extending in a southwesterly direction to a point on the northerly and easterly limits of the city of Minneapolis, affording a reasonable means of communication between Route No. 1 and Minneapolis.

Route No. 64. Beginning at a point on Route No. 30 northerly of Fergus Falls and thence extending in a northerly and westerly direction to a point on Route No. 6 southerly of Moorhead, affording Fergus Falls, Rothsay, Barnesville, Moorhead and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 65. Beginning at a point on Route No. 8 at Bagley, and thence extending in a northerly and westerly direction to a point on Route No. 32 southerly of Red Lake Falls, affording Bagley, Clearbrook, Gonvick, Gully, Brooks, Terrebonne and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 66. Beginning at a point on Route No. 12 at Montevideo and thence extending in a northwesterly direction to a point on Route No. 26 northerly of Appleton affording Montevideo, Appleton and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 67. Beginning at a point on Route No. 14 southerly of Echo and thence extending in a northerly and westerly direction to a point on Route No. 17 at or near Granite Falls, affording Echo, Granite Falls and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 68. Beginning at a point on Route No. 14 at Marshall and thence extending in a northwesterly direction to a point on Route No. 6 near Canby, affording Marshall, Minneota, Canby and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 69. Beginning at a point on Route No. 25 at Buffalo and thence extending in a northwesterly direction to a point on Route No. 22 southeasterly of Paynesville, affording Buffalo, Maple Lake, Annandale, Eden Valley, Paynesville and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

Route No. 70. Beginning at a point on Route No. 7 westerly of New Ulm and thence extending in a northerly direction to a point on Route No. 12 at or near the village of Hector, affording Fort Ridgely, Fairfax, Hector and intervening and adjacent communities a reasonable means of communication, each with the other and other places within the state.

History: 1969 c 11 s 1,2; 2001 c 213 s 2,30; 1Sp2003 c 22 s 1



Section 161.115 — ADDITIONAL TRUNK HIGHWAYS.

Subdivision 1. Legislative routes confirmed. The following routes hereby and heretofore added to the trunk highway system by the legislature under the provisions of Article 14, of the Constitution adopted November 2, 1920, and as the same are herein amended, are hereby confirmed.

Subd. 2. Route No. 71. Beginning at a point on Route No. 27 in Little Falls, thence extending in a northeasterly direction to a point on Route No. 1, at or near Moose Lake; affording Little Falls, Onamia, Isle, McGrath, and Moose Lake a reasonable means of communication each with the other and other places within the state.

Subd. 3. Route No. 72. Beginning at a point on Route No. 4, southerly of Bemidji and thence extending in a northerly direction to a point on Route No. 11, easterly of Baudette; affording Bemidji, Waskish, Baudette, and intervening and adjacent communities a reasonable means of communication each with the other and other places within the state.

Subd. 4. Route No. 73. Beginning at a point on Route No. 20, at or near Zumbrota, thence extending in an easterly direction to a point on Route No. 3; affording Zumbrota, Mazeppa, Zumbro Falls, and Wabasha a reasonable means of communication each with the other and other places within the state.

Subd. 5. Route No. 74. Beginning at a point on Route No. 3, at or near Weaver, thence extending in a southwesterly direction to a point at or near Chatfield; affording Weaver, St. Charles, and Chatfield, a reasonable means of communication each with the other and other places within the state.

Subd. 6. Route No. 75. Beginning at a point on Route No. 3 in Winona, thence extending in a northeasterly direction to a point on the line between the states of Minnesota and Wisconsin.

Subd. 7. Route No. 76. Beginning at a point on Route No. 43, at or near Wilson, thence extending in a southeasterly direction to a point on the line between the states of Minnesota and Iowa; affording Wilson, Houston, and Caledonia a reasonable means of communication each with the other and other places within the state.

Subd. 8. Route No. 77. Beginning at a point on Route No. 43 at or near Rushford, thence extending in a westerly direction to a point on Route No. 56 at or near Hayfield; affording Rushford, Chatfield, Stewartville, and Hayfield a reasonable means of communication each with the other and other places within the state.

Subd. 9. Route No. 78. Beginning at a point on Route No. 9 at or near Rushford, thence extending in a southerly direction to a point on Route No. 44 at or near Mabel.

Subd. 10. Route No. 79. Beginning at a point on Route No. 20 at or near Harmony, thence extending in a southerly direction to the line between the states of Minnesota and Iowa.

Subd. 11. Route No. 80. Beginning at a point on Route No. 9 southerly of Wykoff, thence extending in an easterly direction to a point on Route No. 20 at or near Preston.

Subd. 12. Route No. 81. Beginning at a point on Route No. 9 easterly of Austin, thence extending in a southeasterly direction to a point on Route No. 59 easterly of LeRoy.

Subd. 13. Route No. 82. Beginning at a point on Route No. 40 at or near Blooming Prairie, thence extending in a westerly direction to a point on Route No. 15; affording Blooming Prairie, Ellendale, Mapleton, and St. James a reasonable means of communication each with the other and other places within the state.

Subd. 14. Route No. 83. Beginning at a point on Route No. 5 westerly of Mankato, thence extending in a northwesterly direction to a point on Route No. 15 southerly of New Ulm.

Subd. 15. Route No. 84. Beginning at a point on Route No. 7 at or near Sleepy Eye, thence extending in a southerly direction to the line between the states of Minnesota and Iowa; affording Sleepy Eye, St. James, and Sherburne a reasonable means of communication each with the other and other places within the state.

Subd. 16. Route No. 85. Beginning at a point on Route No. 16 at or near Windom, thence extending in a southwesterly direction to a point on the line between the states of Minnesota and Iowa at or near Bigelow; affording Windom, Worthington, and Bigelow a reasonable means of communication each with the other and other places within the state.

Subd. 17. Route No. 86. Beginning at a point on the line between the states of Minnesota and Iowa southerly of Lakefield, thence extending northerly through Lakefield to a point on Route No. 85 as herein established westerly of Windom.

Subd. 18. Route No. 87. Beginning at a point on Route No. 9 southerly of Wells, thence extending in a southerly direction through Kiester to a point on the line between the states of Minnesota and Iowa.

Subd. 19. Route No. 88. Beginning at a point on the line between the states of Minnesota and South Dakota, and on Route No. 9, thence extending in a northeasterly direction to a point on Route No. 12 at or near Montevideo; affording Jasper, Pipestone, Marshall, and Montevideo a reasonable means of communication each with the other and other places within the state.

Subd. 20. Route No. 89. Beginning at a point on Route No. 6 at or near Pipestone, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 21. Route No. 90. Beginning at a point on Route No. 6 at or near Ivanhoe, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 22. Route No. 91. Beginning at a point on the line between the states of Minnesota and Iowa southerly of Adrian, thence extending in a northerly direction to a point on Route No. 88 as herein established at or near Russell; affording Adrian, Lake Wilson, and Russell a reasonable means of communication each with the other and other places within the state.

Subd. 23. Route No. 92. Beginning at a point on Route No. 17 westerly of Currie, thence extending in an easterly direction to a point on Route No. 84; affording Currie and Jeffers a reasonable means of communication each with the other and other places within the state.

Subd. 24. Route No. 93. Beginning at a point on Route No. 4 at or near Redwood Falls, thence extending in a southeasterly direction to a point on Route No. 70 at or near Sleepy Eye.

Subd. 25. Route No. 94. Beginning at a point on Route No. 3, northerly of Hastings, thence extending in a southeasterly direction to a point on the line between the states of Minnesota and Wisconsin.

Subd. 26. Route No. 95. Beginning at a point on Route No. 94 as herein established at or near Point Douglas, thence extending in a northerly direction through Bayport and Stillwater to a point on Route No. 46 at or near Taylors Falls.

Subd. 27. Route No. 96. Beginning at a point on Route No. 95 as herein established at or near Stillwater, thence extending in a westerly direction to a point on Route No. 63 at or near New Brighton.

Subd. 28. Route No. 97. Beginning at a point on Route No. 1 at or near Forest Lake, thence extending in an easterly direction to a point on Route No. 95 as herein established.

Subd. 29. Route No. 98. Beginning at a point on Route No. 390 westerly of Forest Lake, thence extending in a northeasterly direction to a point on Route No. 1 at or near the junction of Route No. 1 and Route No. 98, thence extending in a northeasterly direction to a point on Route No. 46.

Subd. 30. Route No. 99. Beginning at a point on Route No. 21 east of Le Center, thence extending in an easterly direction to a point on Route No. 21 near General Shields Lake.

Subd. 31. Route No. 100. Beginning at a point on Route No. 22 at or near Gaylord, thence extending in an easterly direction to a point on Route No. 3 westerly of Red Wing; affording Gaylord, Henderson, New Prague, Northfield, Cannon Falls and Red Wing a reasonable means of communication each with the other and other places within the state.

Subd. 32. Route No. 101. Beginning at a point on Route No. 1 at or near Faribault, thence extending in a northerly direction to a point on Route No. 50.

Subd. 33. Route No. 102. Beginning at the terminus of Route No. 1 on the southerly limits of the city of St. Paul, thence extending in a northerly direction through the city of St. Paul to the point of beginning of Route No. 1 on the northerly limits of the city of St. Paul.

Subd. 34. Route No. 103. Beginning at the terminus of Route No. 1 on the westerly limits of the city of Duluth, thence extending in a northeasterly direction to the point of beginning of Route No. 1 on the northerly limits of the city of Duluth.

Subd. 35. Route No. 104. Beginning at the terminus of Route No. 3 on the easterly limits of the city of St. Paul, thence extending in a northwesterly direction through the cities of St. Paul and Minneapolis to the point of beginning of Route No. 3 on the westerly limits of the city of Minneapolis.

Subd. 36. Route No. 105. Beginning at Washington Avenue in the city of Minneapolis, thence extending in a northeasterly direction through Minneapolis to a point at the beginning of Route No. 5 on the northerly limits of the city of Minneapolis.

Subd. 37. Route No. 106. Beginning at a point on Route No. 8 in the westerly limits of the city of Duluth, thence extending in a southeasterly direction through Duluth to a point at the water's edge of St. Louis Bay and there terminating.

Subd. 38. Route No. 107. Beginning at the terminus of Route No. 10 on the westerly limits of the city of Minneapolis, thence extending in an easterly direction to a point at or near Washington Avenue in the city of Minneapolis.

Subd. 39. Route No. 108. Beginning at the terminus of Route No. 12 of the easterly limits of the city of St. Paul; thence extending in a westerly direction through the city of St. Paul to a point on the easterly limits of Hennepin County.

Subd. 40. Route No. 109. Beginning at the terminus of Route No. 45 on the easterly limits of the city of St. Paul, thence extending into St. Paul in a southwesterly direction to connect with Route No. 102 as herein established.

Subd. 41. Route No. 110. Beginning at the terminus of Route No. 50 on the southerly limits of the city of Minneapolis, thence extending through Minneapolis and northerly to a point on Route No. 2 at or near Aitkin; affording Minneapolis, Anoka, Ogilvie, Isle, and Aitkin a reasonable means of communication each with the other and other places within the state.

Subd. 42. Route No. 111. Beginning at the terminus of Route No. 52 on the westerly limits of the United States Military Reservation at Fort Snelling, thence extending in a northeasterly direction through the military reservation into the city of St. Paul to connect with Route No. 102 as herein established.

Subd. 43. Route No. 112. Beginning at the terminus of Route No. 53 on the southerly limits of the city of South St. Paul, thence extending through South St. Paul into the city of St. Paul to connect with Route No. 102 as herein established.

Subd. 44. Route No. 113. Beginning at a point on the northerly limits of the city of St. Paul, thence extending in a southeasterly direction into St. Paul to connect with Route No. 104 as herein established.

Subd. 45. Route No. 114. [Discontinued and removed]

Subd. 46. Route No. 115. Beginning at a point on Route No. 112 as herein established in St. Paul thence extending in a southerly direction to a point on Route No. 1 southerly of Wescott.

Subd. 47. Route No. 116. Beginning at a point on Route No. 104 as herein established in the city of Minneapolis, thence extending in a southeasterly direction to a point on Route No. 53, thence extending in a southerly direction to a point on Route No. 21 at or near Kenyon; affording Minneapolis, Mendota, Hampton, and Kenyon a reasonable means of communication each with the other and other places within the state.

Subd. 48. Route No. 117. Beginning at a point on Route No. 100 as herein established easterly of New Prague, thence extending in a northeasterly direction and crossing the Mississippi River easterly of the city of South St. Paul, thence extending in a northerly direction to a point on Route No. 1 at or near White Bear.

[See Note.]

Subd. 49. Route No. 118. Beginning at a point on Route No. 45 southwesterly of Stillwater, thence extending in a westerly direction to a point on Route No. 394 in Roseville.

Subd. 50. Route No. 119. Beginning at a point on Route No. 49 at or near Clara City, thence extending in an easterly direction to a point on Route No. 12 at or near Excelsior; affording Clara City, Hutchinson, and Excelsior a reasonable means of communication each with the other and other places within the state.

Subd. 51. Route No. 120. [Discontinued and removed]

Subd. 52. Route No. 121. Beginning at a point on Route No. 22 at or near Gaylord, thence extending in a northeasterly direction to a point on Route No. 5; affording Gaylord, Norwood, and Victoria a reasonable means of communication each with the other and other places within the state.

Subd. 53. Route No. 122. Beginning at a point on Route No. 5 in Mankato, thence extending in a northwesterly direction through Nicollet to a point on Route No. 22, southerly of Gaylord.

Subd. 54. Route No. 123. Beginning at a point on Route No. 5 at or near Le Sueur, thence extending in a southeasterly direction to a point on Route No. 21.

Subd. 55. Route No. 124. Beginning at a point on Route No. 39 at or near Wells, thence extending in a southeasterly direction to a point on Route No. 391 at or near Alden.

Subd. 56. Route No. 125. Beginning at a point on Route No. 111 as herein established north of the Mississippi River, thence extending in a northerly direction to a point on Route No. 63.

Subd. 57. Route No. 126. [Repealed, 1998 c 403 s 28]

Subd. 58. Route No. 127. [Discontinued and removed]

Subd. 59. Route No. 128. Beginning at the present terminus of Route No. 57 in Mantorville, thence extending in a northerly direction through Wanamingo to a point on Route No. 20.

Subd. 60. Route No. 129. [Discontinued and removed]

Subd. 61. Route No. 130. Beginning at a point on Route No. 3 northwesterly of Minneapolis, thence extending in a southerly direction to a point on Route No. 52.

Subd. 62. Route No. 131. Beginning at a point on Route No. 37 at or near Randall, thence extending in an easterly direction to a point on Route No. 27.

Subd. 63. Route No. 132. Beginning at a point on Route No. 27 at or near St. Cloud, thence extending in an easterly direction to a point on Route No. 46 at Taylors Falls; affording St. Cloud, Princeton, Cambridge, and Taylors Falls a reasonable means of communication each with the other and other places within the state.

Subd. 64. Route No. 133. Beginning at a point on Route No. 5 northerly of Braham, thence extending in an easterly direction to a point on the line between the states of Minnesota and Wisconsin.

Subd. 65. Route No. 134. Beginning at a point on Route No. 5 southerly of Grasston, thence extending in a northerly direction to a point on Route No. 23.

Subd. 66. Route No. 135. Beginning at a point on Route No. 28 westerly of Little Falls, thence extending in a westerly and southwesterly direction to a point on Route No. 3 at Osakis, thence extending in a general southerly direction to a point on Route No. 392; affording Little Falls, Long Prairie, and Osakis a reasonable means of communication each with the other and other places within the state.

Subd. 67. Route No. 136. Beginning at a point on Route No. 8 northwesterly of Bemidji, thence extending in a northwesterly direction to a point on Route No. 11 at or near Roseau.

Subd. 68. Route No. 137. Beginning at a point on Route No. 18 northwesterly of Garrison, thence extending in a northerly direction to a point on Route No. 34 at or near Remer; affording Garrison, Deerwood, Crosby, and Remer a reasonable means of communication each with the other and other places within the state.

Subd. 69. Route No. 138. Beginning at a point on Route No. 19 northerly of Walker, thence extending in a northwesterly direction to a point on Route No. 4.

Subd. 70. Route No. 139. Beginning at a point on Route No. 19 at or near Pine River, thence extending in a northeasterly direction to a point on Route No. 34.

Subd. 71. Route No. 140. Beginning at a point on Route No. 11 at or near Baudette, thence extending in a northerly direction to Lake of the Woods.

Subd. 72. Route No. 141. Beginning at a point on Route No. 28 at or near Sauk Centre, thence extending in a southerly direction to a point on Route No. 4.

Subd. 73. Route No. 142. Beginning at a point on Route No. 4 at or near Paynesville, thence extending in a northwesterly direction to a point on the line between the states of Minnesota and North Dakota; affording Paynesville, Glenwood, and Elbow Lake a reasonable means of communication each with the other and other places within the state.

Subd. 74. Route No. 143. Beginning at a point on Route No. 210 westerly of Sunburg, thence extending in a northerly direction to a point at or near Terrace, thence continuing in a northerly direction to a point on Route No. 142 as herein established.

Subd. 75. Route No. 144. Beginning at a point on Route No. 6 at or near Madison, thence extending in a northeasterly and northerly direction to a point on Route No. 142 as herein established at or near Barrett; affording Madison, Appleton, Morris, and Barrett a reasonable means of communication each with the other and other places within the state.

Subd. 76. Route No. 145. Beginning at a point on or near Route No. 10 at or near Willmar, thence extending in a westerly direction to a point on Route No. 144 as herein established.

Subd. 77. Route No. 146. Beginning at a point on Route No. 49, thence extending in a southerly direction through Maynard to a point on Route No. 12.

Subd. 78. Route No. 147. Beginning at a point on Route No. 66 at or near Appleton, thence extending in a northwesterly direction to a point on Route No. 6.

Subd. 79. Route No. 148. Beginning at a point on Route No. 6 at or near Ortonville, thence extending in a northwesterly direction to a point on Route No. 28.

Subd. 80. Route No. 149. Beginning at a point on Route No. 148 as herein established at Ortonville, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 81. Route No. 150. Beginning at a point on Route No. 12 at or near Hector, thence extending in a northerly direction to a point on Route No. 4 at or near Paynesville; affording Hector, Grove City, and Paynesville a reasonable means of communication each with the other and other places within the state.

Subd. 82. Route No. 151. Beginning at a point on Route No. 24 southerly of Kimball, thence extending in a southerly direction to a point on Route No. 14 at or near Winthrop; affording Kimball, Hutchinson, and Winthrop a reasonable means of communication each with the other and other places within the state.

Subd. 83. Route No. 152. Beginning at a point on Route No. 10 at or near Herman, thence extending in a northwesterly direction to a point on Route No. 3 southerly of Breckenridge.

Subd. 84. Route No. 153. [Discontinued and removed]

Subd. 85. Route No. 154. Beginning at a point on Route No. 6 at or near Canby, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 86. Route No. 155. Beginning at a point on Route No. 12 southerly of Madison, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 87. Route No. 156. Beginning at a point on Route No. 394 in the city of Minneapolis and extending in a northerly and westerly direction to a point on Route No. 62 easterly of the Great Northern Railway.

[See Note.]

Subd. 88. Route No. 157. Beginning at a point on Route No. 35 on the north side of Mille Lacs Lake, thence extending in an easterly direction to a point on Route No. 110 as herein established.

Subd. 89. Route No. 158. Beginning at a point on Route No. 11 at International Falls, thence extending in an easterly direction to Black Bay.

Subd. 90. Route No. 159. Beginning at a point on Route No. 5 at or near Swan River, thence extending in a northerly direction to a point on Route No. 4 at or near Little Fork; affording Swan River, Nashwauk, and Little Fork a reasonable means of communication each with the other and other places within the state.

Subd. 91. Route No. 160. Beginning at a point on Route No. 35 at or near Tower, thence extending in a westerly direction to a point on Route No. 136 as herein established southerly of Red Lake.

Subd. 92. Route No. 161. Beginning at a point on Route No. 58 in Red Wing, thence extending in a northerly direction to a point on the line between the states of Minnesota and Wisconsin.

Subd. 93. Route No. 162. Beginning at a point on Route No. 34 at or near Remer, thence extending in an easterly direction to a point on Route No. 8.

Subd. 94. Route No. 163. Beginning at a point on Route No. 1 at or near Moose Lake, thence extending in a northerly direction to a point on Route No. 11 southerly of Orr; affording Moose Lake, Cromwell, Floodwood, Hibbing, Chisholm, and Orr a reasonable means of communication each with the other and other places within the state.

Subd. 95. Route No. 164. Beginning at a point on Route No. 1, thence extending in a northerly direction through Cloquet to a point on Route No. 11.

Subd. 96. Route No. 165. Beginning at a point on Route No. 8 westerly of Deer River, thence extending in a northwesterly direction to a point on Route No. 4.

Subd. 97. Route No. 166. Beginning at a point on Route No. 35 at Ely, thence extending in a southeasterly direction to a point on Route No. 1.

Subd. 98. Route No. 167. Beginning at a point on Route No. 11 northerly of Virginia, thence extending in a northeasterly direction to a point on Route No. 160 as herein established westerly of Tower.

Subd. 99. Route No. 168. Beginning at a point on Route No. 4 near Itasca State Park, thence in a northwesterly direction to a point on Route No. 31 at Mahnomen.

Subd. 100. Route No. 169. Beginning at a point on Route No. 8 at or near Bagley, thence extending in a southerly direction to a point on Route No. 168 as herein established.

Subd. 101. Route No. 170. Beginning at a point on Route No. 32 at or near Thief River Falls, thence extending in an easterly direction to a point on Route No. 136 as herein established.

Subd. 102. Route No. 171. Beginning at a point on Route No. 6 near St. Vincent, thence extending in a westerly direction to a point on the line between the states of Minnesota and North Dakota.

Subd. 103. Route No. 172. Beginning at a point on Route No. 6 at or near Donaldson, thence extending in a westerly direction to a point on the line between the states of Minnesota and North Dakota.

Subd. 104. Route No. 173. Beginning at a point on Route No. 6 at or near Warren, thence extending in a westerly direction to a point on the line between the states of Minnesota and North Dakota.

Subd. 105. Route No. 174. Beginning at a point on Route No. 8 at or near Erskine, thence extending in a northwesterly direction to a point on the boundary line between United States and Canada northerly of Lancaster.

Any portion of Route No. 174 northerly or westerly of Lancaster heretofore established as a trunk highway shall continue as a trunk highway until the commissioner of transportation shall pursuant to the authority in this section contained definitely locate Route No. 174 hereunder northerly of Lancaster. Upon the final and definite location of Route No. 174 hereunder northerly of Lancaster then any portion of Route No. 174 northerly or westerly of Lancaster heretofore established as a part of Route No. 174 and not included in any new designation hereunder shall revert to the county or subdivision thereof originally charged with the care thereof but where such road or any portion thereof so ceasing to be a trunk highway had its origin as a state trunk highway it shall become a county road unless the same lies within the corporate limits of any city in which event it shall become a street of such city.

Subd. 106. Route No. 175. Beginning at a point on Route No. 8 at or near Crookston, thence extending in a southerly direction to a point on Route No. 6 northerly of Hendrum.

Subd. 107. Route No. 176. Beginning at a point on Route No. 175 as herein established at or near Halstad, thence extending in a westerly direction to a point on the line between the states of Minnesota and North Dakota.

Subd. 108. Route No. 177. Beginning at a point on Route No. 32 southerly of Red Lake Falls, thence extending in a southerly direction to a point on Route No. 182.

Subd. 109. Route No. 178. Beginning at a point on Route No. 6 near Crookston, thence extending in a southeasterly direction to a point on Route No. 177 as herein established at or near Fertile.

Subd. 110. Route No. 179. Beginning at a point on Route No. 6 at or near Ada, thence extending in a southerly direction to a point on Route No. 64 at or near Barnesville.

Subd. 111. Route No. 180. Beginning at a point on Route No. 392 southwest or west of Ashby, thence extending in a general northerly or northeasterly direction to a point on Route No. 153 as herein established at or near Ashby, thence extending in a northeasterly direction to a point on Route No. 181 as herein established at or near Ottertail.

Subd. 112. Route No. 181. Beginning at a point on Route No. 36 at or near Henning, thence extending in a northwesterly direction to a point on Route No. 2 at or near Perham.

Subd. 113. Route No. 182. Beginning at a point on Route No. 30 at or near Lake Lizzie, thence extending in a westerly direction to a point on Route No. 64 at or near Barnesville.

Subd. 114. Route No. 183. Beginning at a point on Route No. 36 east of Henning, thence extending in an easterly direction to a point on Route No. 2 at or near Staples.

Subd. 115. Route No. 184. Beginning at a point on Route No. 29 at or near Deer Creek, thence extending in a northerly direction to a point on Route No. 2.

Subd. 116. Route No. 185. Beginning at a point on Route No. 1 at Sandstone, thence extending in a northeasterly direction to a point on Route No. 103 as herein established in Duluth.

Subd. 117. Route No. 186. Beginning at a point on Route No. 110 as herein established, thence extending in an easterly direction to a point on Route No. 185 as herein established at or near Askov; affording Isle, Finlayson, and Askov, a reasonable means of communication each with the other and other places within the state.

Subd. 118. Route No. 187. Beginning at a point on Route No. 18 at or near Elk River, thence extending in a southerly direction to a point on Route No. 117 as herein established.

Subd. 119. Route No. 188. Beginning at a point on Route No. 69 at Buffalo, thence extending in an easterly direction to a point on Route No. 110 as herein established.

Subd. 120. Route No. 189. Beginning at a point on Route No. 5 southerly of Mora, thence extending in a southerly direction to a point on Route No. 132 as herein established.

Subd. 121. Route No. 190. Beginning at a point on Route No. 6 at or near Wheaton, thence extending in a southwesterly direction to a point on Route No. 28 at or near Browns Valley.

Subd. 122. Route No. 191. Beginning at a point on Route No. 190 as herein established southwesterly of Wheaton, thence extending in a westerly direction to a point on the line between the states of Minnesota and South Dakota.

Subd. 123. Route No. 192. Beginning at a point on Route No. 1 at or near Hinckley, thence extending in an easterly direction to the line between the states of Minnesota and Wisconsin.

Subd. 124. Route No. 193. Beginning at a point on Route No. 2 at or near Motley, thence extending in a northerly direction to a point on Route No. 34 westerly of Walker.

Subd. 125. Route No. 194. Beginning at a point on Route No. 117 as herein established at or near Mendota, thence extending in a northeasterly direction to a point on Route No. 102 as herein established.

Subd. 126. Route No. 195. Beginning at a point on Route No. 1 at or near Albert Lea, thence extending in a southwesterly direction to a point on the line between the states of Minnesota and Iowa.

Subd. 127. Route No. 196. Beginning at a point on Route No. 8 at or near Grand Rapids, thence extending in a northerly direction to a point on Route No. 160 as herein established; affording Grand Rapids and Big Fork a reasonable means of communication each with the other and other places within the state.

Subd. 128. Route No. 197. Beginning at a point on Route No. 4 southerly of Park Rapids, thence extending in an easterly direction to a point on Route No. 139 as herein established easterly of Backus.

Subd. 129. Route No. 198. Beginning at a point on Route No. 9 at or near LaCrescent, thence extending in a southerly direction to a point on the line between the states of Minnesota and Iowa.

Subd. 130. Route No. 199. Beginning at a point on Route No. 9 at or near Austin, thence extending in a southwesterly direction to a point on the line between the states of Minnesota and Iowa.

Subd. 131. Route No. 200. Beginning at a point on Route No. 4 at or near Itasca State Park, thence extending in a westerly direction to a point on Route No. 30 at or near Waubun.

Subd. 132. Route No. 201. Beginning at a point on Route No. 82, as herein established, near Waldorf, thence extending in a northwesterly direction to a point on Route No. 39 at or near Mankato.

Subd. 133. Route No. 202. Beginning at a point on Route No. 11 at or near Eveleth, thence extending in a northeasterly direction to a point on Route No. 35 at Gilbert.

Subd. 134. Route No. 203. Beginning at a point on Route No. 11 westerly of Duluth, thence extending in a southeasterly direction through Proctor and Duluth to the water's edge of St. Louis Bay, and there terminating.

Subd. 135. Route No. 204. Beginning at a point on Route No. 11, westerly of Duluth, thence extending in a southeasterly direction to a point on Route No. 103, as herein established in Duluth.

Subd. 136. Route No. 205. Beginning at a point on Route No. 54, easterly of Herman, thence extending in an easterly direction to a point on Route No. 29, at or near Alexandria.

Subd. 137. Route No. 206. Beginning at a point on Route No. 30, at or near Pelican Rapids, thence extending in an easterly direction to a point on Route No. 181, as herein established, southerly of Perham.

Subd. 138. Route No. 207. Beginning at a point on Route No. 2, at or near Frazee, thence extending in an easterly direction to a point on Route No. 4 at or near Menahga.

Subd. 139. Route No. 208. Beginning at a point on Route No. 28 at or near Starbuck, thence extending in a northerly direction to a point on Route No. 3 at or near Garfield.

Subd. 140. Route No. 209. Beginning at a point on Route No. 3 at or near Becker, thence extending in a northerly direction to a point on Route No. 18, at or near Brainerd; affording Becker, Foley, Gilman, Pierz and Brainerd, a reasonable means of communication each with the other and other places within the state.

Subd. 141. Route No. 210. Beginning at a point on Route No. 10 at or near Benson, thence extending in an easterly direction to a point on Route No. 4 at or near New London.

Subd. 142. Route No. 211. Beginning at a point on Route No. 64 at or near Barnesville, thence extending in a southwesterly direction to a point on Route No. 3 at or near Breckenridge.

Subd. 143. Route No. 212. Beginning at a point on Route No. 3 at or near Robbinsdale, thence extending in a northeasterly and easterly direction to a point on Route No. 62 easterly of New Brighton, affording necessary and reasonable means of communication to industrial areas engaged in the manufacture of essential war materials, and bringing into the Trunk Highway System an important route a portion of which has been heretofore improved with federal aid, and all which has been approved for surveys and plans with federal funds by the Public Roads Administration.

Subd. 144. Route No. 213. Beginning at a point on Route No. 185 in Duluth, thence extending in an easterly direction to a point on the line between the states of Minnesota and Wisconsin.

Subd. 145. Route No. 214. Beginning at a point on Constitutional Route No. 3, now known as Trunk Highway 61 in the city of Wabasha, Minnesota, thence northerly to a point on the line between the states of Minnesota and Wisconsin.

Subd. 146. Route No. 215. Beginning at a point on Route No. 1, at or near Carlton; thence extending in an easterly direction to a point on Route No. 185.

Subd. 147. Route No. 216. Beginning at a point on Route No. 35, at or near Hibbing; thence extending in an easterly direction to a point on Route No. 11 southerly of Eveleth.

Subd. 148. Route No. 217. Beginning at a point on Route No. 159, at or near Littlefork; thence extending in an easterly direction to a point on Route No. 11.

Subd. 149. Route No. 218. Beginning at a point on Route No. 11, westerly of Roseau; thence extending in a westerly direction thence in a general northerly direction to reach the international boundary near Pinecreek.

Subd. 150. Route No. 219. Beginning at a point on Route No. 170 easterly of Thief River Falls; thence extending in a general northerly direction to a point on Route No. 136 westerly of Grygla.

Subd. 151. Route No. 220. Beginning at a point on Route No. 175 at or near Climax; thence extending in a general northwesterly direction to a point on Route No. 8 at or near East Grand Forks; thence continuing in a general northerly direction to a point on Route No. 173 westerly of Warren; thence continuing in a general northerly direction to a point on Route No. 172 westerly of Donaldson.

Subd. 152. Route No. 221. Beginning at a point on Route No. 166 in Ely; thence extending in a general northeasterly direction to a point north of the center of Section 20, Township 63 North, Range 11 West.

Subd. 153. Route No. 222. Beginning at a point in or adjacent to Oklee; thence extending in a general southerly direction to a point on Route No. 65.

Subd. 154. Route No. 223. Beginning at a point in or adjacent to Leonard; thence extending in a westerly direction to a point on Route No. 65.

Subd. 155. Route No. 224. [Repealed, 2005 c 7 s 1]

Subd. 156. Route No. 225. Beginning at a point in Section 5, Township 140 North, Range 37 West; thence extending in a general southerly direction to a point on Route No. 34.

Subd. 157. Route No. 226. Beginning at a point in Section 10, Township 140 North, Range 34 West; thence extending in a general southerly direction to a point on Route No. 34.

Subd. 158. Route No. 227. [Repealed, 2012 c 287 art 3 s 57]

Subd. 159. Route No. 228. [Repealed, 2015 c 75 art 2 sec 50]

Subd. 160. Route No. 229. Beginning at a point on Route No. 64 southerly of Barnesville; thence extending in a general easterly direction to a point on Route No. 30, at or near Pelican Rapids.

Subd. 161. Route No. 230. Beginning at a point on Route No. 6, at or near Moorhead; thence extending in a general westerly direction to a point on the boundary between the states of Minnesota and North Dakota.

Subd. 162. Route No. 231. [Discontinued and removed]

Subd. 163. Route No. 232. [Repealed, 1996 c 456 s 24]

Subd. 164. Route No. 233. [Repealed, 2001 c 213 s 29]

Subd. 165. Route No. 234. Beginning at a point on Route No. 138 westerly of Laporte; thence extending in a general southerly direction to a point on Route No. 34, at or near Akeley.

Subd. 166. Route No. 235. [Repealed, 2013 c 127 s 66]

Subd. 167. Route No. 236. [Discontinued and removed]

Subd. 168. Route No. 237. Beginning at a point in or adjacent to New Munich; thence extending in a general northerly direction to a point on Route No. 3.

Subd. 169. Route No. 238. Beginning at a point on Route No. 3 westerly of Albany; thence extending in a general northerly direction to a point at or near Upsala; thence continuing in a northerly direction to a point on Route No. 28 westerly of Little Falls.

Subd. 170. Route No. 239. Beginning at a point on Route No. 27, at or near Sauk Rapids; thence extending in a general southwesterly direction crossing the Mississippi River; thence continuing in a general southerly direction to a point on Route No. 3 at or near St. Cloud.

Subd. 171. Route No. 240. Beginning at a point on Route No. 69, at or near Annandale; thence extending in a general northerly direction to a point on Route No. 3.

Subd. 172. Route No. 241. Beginning at a point in or adjacent to St. Michael; then extending in a general easterly direction to a point on Route No. 392.

Subd. 173. Route No. 242. [Repealed, 2006 c 234 s 8]

Subd. 174. Route No. 243. Beginning at a point on Route No. 95 southerly of Route No. 46; thence extending in a general southeasterly direction to a point on the boundary between the states of Minnesota and Wisconsin.

Subd. 175. Route No. 244. Beginning at a point on Route No. 1 southerly of White Bear Lake; thence extending in a general easterly and northerly direction to a point at or near Mahtomedi; thence continuing in a general northerly direction to a point on Route No. 96.

[See Note.]

Subd. 176. Route No. 245. Beginning at a point at or near the junction of Route No. 3 and Route No. 20; thence extending in a general westerly direction to a point on Route No. 50.

Subd. 177. Route No. 246. Beginning at a point in or adjacent to Nerstrand; thence extending in a general northerly direction to a point westerly of Dennison; thence continuing in a general northwesterly direction to a point on Route No. 1 at or near Northfield.

Subd. 178. Route No. 247. Beginning at a point on Route No. 59 southerly of Zumbro Falls; thence extending in a general easterly direction to a point on Route No. 42 at or near Plainview.

Subd. 179. Route No. 248. Beginning at a point in or adjacent to Altura; thence extending in a general easterly direction to a point in or adjacent to Rollingstone; thence continuing in a general easterly direction to a point on Route No. 3.

Subd. 180. Route No. 249. [Discontinued and removed, 1989 c 169 s 1]

Subd. 181. Route No. 250. Beginning at a point on Route No. 9, at or near Lanesboro; thence extending in a general northerly direction to a point on Route No. 77.

Subd. 182. Route No. 251. Beginning at a point on Route No. 1, at or near Clarks Grove; thence extending in a general easterly direction to a point on Route No. 40.

Subd. 183. Route No. 252. Beginning at a point on Route No. 9 westerly of Austin; thence extending northeasterly to a point on Route No. 40 northerly of the south line of Section 34, Township 103 North, Range 18 West, Mower County, Minnesota; thence extending southeasterly to a point on Route No. 9 in or near Austin; thence extending easterly along Route No. 9 to a point in or near Austin and thence southerly and westerly to a point on Route No. 40 in or near Austin.

Subd. 184. Route No. 253. Beginning at a point in or adjacent to Bricelyn, thence extending in a general northerly direction to a point on Route No. 391.

Subd. 185. Route No. 254. Beginning at a point on Route No. 391 easterly of Blue Earth, thence extending in a general southerly direction to a point in or adjacent to Frost.

Subd. 186. Route No. 255. Beginning at a point on Route No. 5, at or near Winnebago; thence extending in a general easterly direction to a point on Route No. 39, at or near Wells.

Subd. 187. Route No. 256. [Repealed, 2013 c 127 s 67; 2014 c 287 s 23]

Subd. 188. Route No. 257. Beginning at a point in or adjacent to Hanska; thence extending in an easterly direction to a point on Route No. 15.

Subd. 189. Route No. 258. [Repealed, 2012 c 287 art 3 s 58]

Subd. 190. Route No. 259. Beginning at a point on Statutory Route No. 100, at or near Henderson; thence extending in a general southeasterly direction to a point on Statutory Route No. 123, at or near Le Sueur.

Subd. 191. Route No. 260. Beginning at a point on Route No. 5 southwesterly of Shakopee, thence extending in a northerly direction to a point on proposed Route No. 12, thence extending in a northeasterly direction to a point on Route No. 5 at or near Edina.

Subd. 192. Route No. 261. [Repealed, 1996 c 456 s 24]

Subd. 193. Route No. 262. [Repealed, 2007 c 23 s 2]

Subd. 194. Route No. 263. Beginning at a point in or adjacent to Ceylon; thence extending in a general northerly direction to a point on Route No. 391 westerly of Fairmont.

Subd. 195. Route No. 264. Beginning at a point in or adjacent to Round Lake; thence extending in a general northerly direction to a point on Route No. 391 easterly of Worthington.

Subd. 196. Route No. 265. Beginning at a point on Route No. 85 northeasterly of Bigelow; thence extending in a southerly direction to a point on the boundary between the states of Minnesota and Iowa.

Subd. 197. Route No. 266. [Repealed, 1Sp2003 c 22 s 3]

Subd. 198. Route No. 267. Beginning at a point in or adjacent to Iona; thence extending in a general northerly direction to a point on Route No. 17, at or near Slayton.

Subd. 199. Route No. 268. [Repealed, 2005 c 5 s 1]

Subd. 200. Route No. 269. Beginning at a point on Route No. 88, at or southerly of Jasper; thence extending in a westerly direction to a point on the boundary between the states of Minnesota and South Dakota.

Subd. 201. Route No. 270. Beginning at a point in or adjacent to Hills; thence extending in a general easterly direction to a point on Route No. 6.

Subd. 202. Route No. 271. Beginning at a point on the boundary between the states of Minnesota and South Dakota near the northwest corner of Section 30, Township 113 North, Range 46 West; thence extending in an easterly and southerly direction to a point in or adjacent to Hendricks; thence continuing in a southerly direction to a point on Route No. 90.

Subd. 203. Route No. 272. Beginning at a point on Route No. 14 northerly of Milroy; thence extending in a southerly and easterly direction to a point on Route No. 4 south of Redwood Falls; thence continuing in an easterly direction to a point on Route No. 93, in or adjacent to Morgan.

Subd. 204. Route No. 273. [Repealed, 1Sp2003 c 22 s 3]

Subd. 205. Route No. 274. Beginning at a point in or adjacent to Wood Lake; thence extending in a general northerly direction to a point on Route No. 67.

Subd. 206. Route No. 275. Beginning at a point in or adjacent to Boyd; thence extending in a general northerly direction to a point on Route No. 12.

[See Note.]

Subd. 207. Route No. 276. Beginning at a point on the boundary line between the states of Minnesota and South Dakota westerly of Marietta, thence extending in an easterly direction to a point in or adjacent to Marietta, thence extending in a general easterly direction to a point on Route No. 6.

Subd. 208. Route No. 277. Beginning at a point on Route No. 49 northerly of Maynard; thence extending in a northerly direction to a point on Route No. 145.

Subd. 209. Route No. 278. [Discontinued and removed]

Subd. 210. Route No. 279. Beginning at a point on Route No. 384 in Minneapolis, thence extending in a general southerly direction across the Minnesota River to a point at 138th Street in Apple Valley.

Subd. 211. Route No. 280. Beginning at a point on St. Anthony Avenue in St. Paul; thence extending in a general northerly direction to a point on Route No. 63, at or near New Brighton.

Subd. 212. Route No. 281. Beginning at a point on Route No. 203 in Duluth, at or near its westerly junction with Route No. 103; thence extending in a northeasterly direction through Duluth to a point on Route No. 103 in the northeasterly portion of Duluth.

Subd. 213. Route No. 282. Beginning at a point on Route No. 5, at or near Jordan; thence extending in a general northeasterly direction to a point on Route No. 117 westerly of Spring Lake.

Subd. 214. Route No. 283. Beginning at a point on Route No. 30, at or near Waubun; thence extending in a general westerly direction to a point on Route No. 177.

Subd. 215. Route No. 284. Beginning at a point on Route No. 121, at or near Waconia; thence extending in a southerly direction to a point on Route No. 12.

Subd. 216. Route No. 285. [Discontinued and removed]

Subd. 217. Route No. 286. Beginning at a point on Route No. 196, at or near Marcell; thence extending in a westerly direction to a point on Route No. 61.

Subd. 218. Route No. 287. Beginning at a point on Route No. 28, at or near Grey Eagle; thence extending in a general northwesterly direction to a point on Route No. 4.

Subd. 219. Route No. 288. [Repealed, 1998 c 403 s 28]

Subd. 220. Route No. 289. Beginning at a point on Route No. 1 at or near Moose Lake; thence extending in a general southeasterly direction to a point at or in the grounds of the Moose Lake Regional Treatment Center.

Subd. 221. Route No. 290. [Repealed, 2009 c 28 s 1]

Subd. 222. Route No. 291. [Repealed, 2012 c 287 art 3 s 59]

Subd. 223. Route No. 292. Beginning at a point on Route No. 3 in Red Wing; thence extending in a general southerly and easterly direction through the grounds of the Minnesota State Training School for Boys to a point on Route No. 3 in Red Wing.

Subd. 224. Route No. 293. [Repealed, 2009 c 28 s 2]

Subd. 225. Route No. 294. [Repealed, 2006 c 234 s 8]

Subd. 226. Route No. 295. [Repealed, 2008 c 350 art 1 s 89]

Subd. 227. Route No. 296. [Discontinued and removed, 1988 c 565 s 4]

Subd. 228. Route No. 297. [Repealed, 2010 c 265 s 2]

Subd. 229. Route No. 298. Beginning at a point on Route No. 21 in the city of Faribault; thence extending in a southerly direction to a point on Route No. 323.

Subd. 230. Route No. 299. Beginning at a point on Route No. 21 in the city of Faribault; thence extending in a general northerly direction to a point at or in the grounds of the Minnesota State Academy for the Deaf.

Subd. 231. Route No. 300. [Repealed, 1996 c 456 s 24]

Subd. 232. Route No. 301. Beginning at a point on Route No. 3; thence extending in a general westerly direction to the main entrance of the Minnesota State Reformatory for Men.

Subd. 233. Route No. 302. [Repealed, 1Sp2003 c 22 s 3]

Subd. 234. Route No. 303. [Discontinued and removed]

Subd. 235. Route No. 304. Beginning at a point on Route No. 38 at or near Montevideo; thence extending in an easterly direction to connect with Route No. 49 easterly of Montevideo.

Subd. 236. Route No. 305. [Repealed, 2001 c 213 s 29]

Subd. 237. Route No. 306. Beginning at a point on Route No. 35 at or near Gilbert; thence extending in a general northeasterly direction to a point on Route No. 35 at or near Biwabik.

Subd. 238. Route No. 307. Beginning at a point on Constitutional Route No. 8 at or near East Grand Forks; thence extending in a general westerly direction to a point on the boundary between the states of North Dakota and Minnesota.

Subd. 239. Route No. 308. Beginning at a point on Constitutional Route No. 11 westerly of Fox; thence running in a general northerly direction to a point on Statutory Route No. 218 at or near Ross.

Subd. 240. Route No. 309. [Repealed, 2014 c 287 s 26]

Subd. 241. Route No. 310. Beginning at a point on Route No. 11 at or near Roseau, thence extending in a northerly direction to a point on the boundary line between the State of Minnesota and the Province of Manitoba, Canada.

Subd. 242. Route No. 311. Beginning at a point on Route No. 289 at or near the entrance to the Moose Lake State Hospital, thence extending in an easterly direction to a point on Route No. 390.

Subd. 243. Route No. 312. [Discontinued and removed]

Subd. 244. Route No. 313. Beginning at a point on Route No. 11 at or near Warroad, thence extending in a northerly direction to a point on the boundary between the State of Minnesota and the Province of Manitoba, Canada.

Subd. 245. Route No. 314. Beginning at a point on Route No. 110 southerly of St. Francis, thence extending in a general easterly direction to a point on Route No. 5, thence extending in a general easterly direction to a point on Route No. 1 at or near Forest Lake, provided, however, that such route shall not be established, constructed or marked until receipt by the adjutant general of Minnesota of the authority from the proper federal agency to proceed with the acquisition of land for the construction of the proposed Bethel airport affording Bethel Airport a reasonable means of communication with other places within the state.

Subd. 246. Route No. 315. Beginning at a point on Route No. 158 in International Falls, thence extending in a general northerly direction to the boundary line between the State of Minnesota and the Province of Ontario, Canada.

Subd. 247. Route No. 316. Beginning at a point on Route No. 3 at or near Hastings, thence extending in a southeasterly direction to a point on Route No. 3 at or near Red Wing.

Subd. 248. Route No. 317. Beginning at a point on Route No. 220 westerly of Stephen in Marshall County, thence extending in a westerly direction to the boundary line between the state of Minnesota and the state of North Dakota.

Subd. 249. Route No. 318. [Discontinued and removed]

Subd. 250. Route No. 319. Beginning at a point on Route No. 6 in the city of Ortonville; thence in a general northwesterly direction to a point on Route No. 148 in Ortonville.

Subd. 251. Route No. 320. Beginning at a point on Route No. 116, easterly of Nerstrand; thence extending in a general westerly direction to a point on Route No. 246 in or adjacent to Nerstrand.

Subd. 252. Route No. 321. Beginning at a point on Route No. 22 in Eden Valley, thence extending in a general northerly direction, so as to run easterly of Horse Shoe Lake, to a point on Route No. 23 in Richmond.

Subd. 253. Route No. 322. [Repealed, 2001 c 213 s 29]

Subd. 254. Route No. 323. Beginning at a point on Route No. 298 at or near the intersection of Route No. 298 and Barron Road; thence extending westerly, southerly and northeasterly to a point on Route No. 298.

Subd. 255. Route 324A. Beginning at a point on Route No. 6 in Hallock; thence extending in a general westerly direction following generally the location of present County State-Aid Highway 3 to a point on the boundary line between the state of Minnesota and the state of North Dakota.

Subd. 256. Route No. 325. Beginning at a point on Constitutional Route No. 11 in Baudette, thence extending in a northerly and northeasterly direction to the boundary line between the state of Minnesota and the Province of Ontario, Canada.

Subd. 257. Route No. 326. [Repealed, 1996 c 456 s 24]

Subd. 258. Route No. 327. [Discontinued and removed]

Subd. 259. Route No. 328. Beginning at a point on Route No. 6 in Hallock; thence extending in a general easterly direction to a point on Route No. 174, northerly of Lake Bronson.

Subd. 260. Route No. 329. Beginning at a point on Route No. 144 in or near Morris; thence extending in an easterly direction into and through the grounds of the West Central School and Experiment Station of the University of Minnesota and terminating at the east boundary thereof.

Subd. 261. Route No. 330. Beginning at a point on Route No. 7 westerly of Lamberton; thence extending into and through the grounds of the Southwest Experiment Station of the University of Minnesota; thence back to a point on Route No. 7.

Subd. 262. Route No. 331. [Repealed, 1996 c 455 art 3 s 34]

Subd. 263. Route No. 332. [Repealed, 2011 c 34 s 1]

Subd. 264. Route No. 333. Beginning at a point on Route 392 in Hennepin County, thence extending in a generally easterly direction to a point on Route 394 in Anoka or Ramsey county.

Subd. 265. Route No. 334. Beginning at a point on Route No. 116 at or near Inver Grove Heights; thence extending in a general northerly direction to a point on Route No. 102 at or near St. Paul.

Subd. 266. Route No. 335. [Repealed, 2008 c 350 art 1 s 89]

Subd. 267. Route No. 336. Beginning at a point on Route No. 2 at or near Dilworth; thence extending in a general southerly direction following generally the location of present County State-Aid Highway 11 to a point on Route No. 392.

Subd. 268. Route No. 337. From a point on Route No. 2 in the city of Brainerd thence extending southwesterly to its intersection with new, marked Trunk Highway 371 as signed on May 30, 2001.

Subd. 269. Route No. 338. Beginning at a point on Route No. 7 easterly of Rochester and thence extending in a southerly direction to a point on Route No. 391.

Subd. 270. Route No. 339. Beginning at a point on Route No. 45, thence extending easterly to a point on the boundary line between the states of Minnesota and Wisconsin.

History: 1957 c 19 s 3; 1957 c 287 s 3; 1957 c 943 s 46; 1959 c 381 s 1-3; 1959 c 426 s 1; Ex1959 c 43 s 1; 1961 c 431 s 1; 1961 c 451 s 1; 1961 c 498 s 1; 1963 c 884 s 15; 1965 c 207 s 1,2; 1967 c 421 s 1; Ex1967 c 12 s 1,2; 1971 c 488 s 1; 1971 c 492 s 1-3; 1971 c 635 s 1; 1971 c 639 s 1; 1971 c 858 s 1,2; Ex1971 c 48 s 21; 1973 c 123 art 5 s 7; 1973 c 249 s 1; 1974 c 123 s 1; 1974 c 151 s 1; 1974 c 265 s 2; 1974 c 287 s 1; 1974 c 386 s 1; 1975 c 214 s 1; 1976 c 2 s 172; 1976 c 62 s 1; 1976 c 166 s 7; 1977 c 80 s 1,3; 1978 c 472 s 1,2; 1980 c 533 s 3-5; 1981 c 209 s 2; 1982 c 617 s 2,3; 1986 c 454 s 5 subd 3; 1987 c 384 art 1 s 49,55; 1988 c 565 s 2-4; 1989 c 169 s 1; 1990 c 384 s 1 subd 3; 1991 c 339 s 10,11; 1992 c 396 s 1; 1993 c 289 s 2 subd 3; 1994 c 408 s 1; 1998 c 403 s 10,11,30; 1999 c 230 s 7; 2001 c 213 s 3-5,29; 1Sp2003 c 22 s 2; 2005 c 6 s 1; 2007 c 23 s 1; 2010 c 265 s 1,2; 2012 c 287 art 3 s 57-59; 2013 c 127 s 6,7,66,67; 2015 c 75 art 2 s 50,51

NOTE: Subdivision 48 was amended by Laws 2001, chapter 213, section 4, effective upon satisfaction of the conditions indicated in Laws 2001, chapter 213, section 4, the effective date. On the effective date, the subdivision, as amended, will read as follows:

"Subd. 48. Route No. 117. Beginning at a point on Route No. 100 as herein established easterly of New Prague, thence extending in a northeasterly direction, thence extending in a northerly direction to a point on Route No. 393."

NOTE: Subdivision 87 was amended by Laws 1998, chapter 403, section 11, effective upon satisfaction of the conditions indicated in Laws 1998, chapter 403, section 30. On the effective date, the subdivision, as amended, will read as follows:

"Subd. 87. Route No. 156. Beginning at a point on Route No. 105 in the city of Minneapolis and extending in a northerly and westerly direction to a point on Route No. 62 at or near the city of Coon Rapids."

NOTE: Subdivision 175 is repealed by Laws 2001, chapter 213, section 29, effective upon satisfaction of the conditions indicated in Laws 2001, chapter 213, section 29.

NOTE: Subdivision 206 is repealed by Laws 2015, chapter 75, article 2, section 51, effective upon satisfaction of the conditions indicated in Laws 2015, chapter 75, article 2, section 51, and notification to the revisor of statutes.



Section 161.117 — TRUNK HIGHWAYS; ADDITIONAL ROUTES.

Subdivision 1. New routes added. There may be added by order of the commissioner of transportation to the trunk highway system new routes described as follows:

Subd. 2. Route No. 380. Beginning at a point on Route No. 390 at its intersection with Shepard Road in the city of St. Paul; thence extending in a northeasterly direction generally following along the course of Shepard Road to a point on Route No. 112; thence extending in a northeasterly direction to a point on Route No. 392 easterly of the downtown area of St. Paul; providing a connector route between Route No. 390 and Route Nos. 112 and 392;

Subd. 3. Route No. 382. Beginning at a point on Route No. 390 at its junction with Route No. 111, thence extending in a general northerly direction, within the corridor of the right-of-way already acquired on May 31, 1975, for Route No. 390, to a point on Short Line Road; thence extending in a northeasterly direction within said corridor of right-of-way to the intersection of Pleasant Avenue and Kellogg Boulevard in the city of St. Paul.

Subd. 4. Route No. 383. Beginning at a point on Route No. 393 in the city of Bloomington and continuing in a northerly direction above the present alignment of Hennepin County State-Aid Highway 18 to its intersection with Route No. 3 in or near the city of Brooklyn Park.

Subd. 5. Route No. 384. Beginning at a point on Route No. 393 in the city of Eden Prairie and continuing in an easterly direction along the present alignment of Hennepin County State-Aid Highway 62 to its intersection with Route No. 116.

Subd. 6. [Repealed, 1996 c 456 s 24]

History: 1975 c 203 s 19; 1976 c 166 s 7; 1978 c 740 s 1; 1986 c 452 s 29



Section 161.12 — ADDITIONAL ROUTES ADDED; FEDERAL AID.

Subdivision 1. Interstate system. To take advantage of federal aid made available by the United States to the state of Minnesota for highway purposes, the following trunk highway routes are added to the trunk highway system which routes form a part of the national system of interstate and defense highways and may be referred to as the interstate system.

Subd. 2. Route No. 390. Beginning at a point on the boundary between the states of Minnesota and Iowa, southerly of Albert Lea; thence extending in a general northeasterly direction to a point in Duluth on the boundary between the states of Minnesota and Wisconsin. Route No. 390 shall not include any portion of Trunk Highway marked 3 from Trunk Highway marked 110 in Dakota County to East Seventh Street in the city of St. Paul.

Subd. 3. Route No. 391. Beginning at a point on the boundary between the states of Minnesota and South Dakota, westerly of Luverne; thence extending in a general easterly direction to a point on the boundary between the states of Minnesota and Wisconsin, near La Crescent.

Subd. 4. Route No. 392. Beginning at a point on the boundary between the states of Minnesota and North Dakota in or near Moorhead; thence extending in a general southeasterly direction through the city of Minneapolis; thence in a general easterly direction through the city of St. Paul to a point on the boundary between the states of Minnesota and Wisconsin in or near Lakeland.

Subd. 5. Route No. 393. Beginning at a point on Route No. 392, easterly of the city of St. Paul; thence in a general southerly and westerly direction through the city of South St. Paul; thence in a general westerly direction to a point in Eden Prairie Township, Hennepin County; thence in a general northerly direction to a point in the city of Maple Grove, Hennepin County; thence in a general easterly direction to a point on Route 390; thence in a general easterly, southeasterly and southerly direction to the point of beginning on Route No. 392, easterly of St. Paul.

Subd. 6. Route No. 394. Beginning at a point on Route No. 390, southerly of the Minnesota River; thence extending in a general northerly and northeasterly direction through the city of Minneapolis; thence continuing in a northeasterly direction to a point on Route No. 390, near Forest Lake and there terminating.

Subd. 7. Route No. 395. Beginning at a point on Route No. 390 at or near the intersection of Superior Street and Nineteenth Avenue West in the city of Duluth, thence extending in a northeasterly direction to a point on Route No. 103 at or near the intersection of Superior Street and Tenth Avenue East in the city of Duluth.

Subd. 8. Route No. 396. Beginning at a point approximately on the intersection of Legislative Route No. 103, also known as Trunk Highway 61 and London Road, and 10th Avenue East in Duluth; thence extending in a general northeasterly direction and approximately parallel to Legislative Route No. 103 to a point approximately on the intersection of Legislative Route No. 103 and 26th Avenue East in Duluth.

History: 1959 c 500 art 2 s 12; 1961 c 473 s 1; 1973 c 123 art 5 s 7; 1975 c 203 s 18; 1978 c 740 s 2; 1982 c 628 s 1; 1984 c 477 s 1



Section 161.122 — RESTRICTIONS ON MARKED TRUNK HIGHWAY 51.

The location, designation, marking and numbering of Legislative Route No. 125, marked Trunk Highway 51, as that route is established, located, designated, marked, and traveled southerly of University Avenue within the city of St. Paul, shall not be changed by the commissioner of transportation.

Nothing in this section shall be construed to restrict the study of options under consideration regarding the completion of Interstate 35E.

History: 1981 c 345 s 1



Section 161.1231 — PARKING FACILITIES FOR I-394.

Subdivision 1. Authority to construct. Notwithstanding any other law, the commissioner may acquire land by purchase, gift, or eminent domain for parking facilities described in this section and may construct, operate, repair, and maintain parking facilities primarily to serve vehicles traveling the route in the interstate highway system described generally as Legislative Routes Nos. 10 and 107 between I-494 and the Hawthorne interchange in the city of Minneapolis, also known as I-394. Other vehicles may use the parking facilities when space is available.

Subd. 2. Rules and procedures. The commissioner shall adopt rules and establish procedures for the operation and use of the parking facilities. The rules are exempt from the requirements of chapter 14. A copy of the rules that regulate use of the facilities by drivers must be posted in each parking facility. The rules must:

(1) establish incentives, which must include preferential parking locations, to encourage drivers of vehicles that travel I-394 and that are occupied by two or more persons to use the facilities;

(2) define peak travel hours and provide that during peak travel hours single-occupant vehicles be charged a surcharge to bring the parking fee for those vehicles to approximately the same level as parking fees charged in the private parking ramps located in Minneapolis;

(3) provide preferential parking locations for vehicles licensed and operated under section 168.021;

(4) establish application, permit, and use requirements; and

(5) provide for removal and impoundment of vehicles and assessment of a service fee on vehicles parked in violation of this section and the rules adopted under it.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

Subd. 4. Agreements; leases. (a) The commissioner may make agreements with or may lease the parking facilities to the city of Minneapolis or to a private party. The agreement or lease may allow the city of Minneapolis or private party to operate the facilities according to the commissioner's rules and procedures and to collect the fees established by the commissioner. The commissioner shall require a private operator to obtain liability insurance in an amount prescribed by the commissioner to insure the operator and the state against all claims occurring because of the existence of the agreement or lease. The agreement may provide for reasonable compensation.

(b) The commissioner may negotiate the agreement or lease without requiring competitive bids. The terms of an agreement or lease must be approved by the federal agency that grants money for the construction of the facilities.

Subd. 5. Fees. The commissioner shall establish and collect fees for use of the parking facilities. The fees must be established and adjusted in compliance with United States Code, title 23, section 137, and are not subject to chapter 14, including section 14.386, or 16A.1285.

Subd. 6. Enforcement. This section must be enforced in the same manner as parking ordinances or laws are enforced in Minneapolis. The commissioner may revoke the permit or refuse to issue a permit to a person who repeatedly violates subdivision 7 or the rules of the commissioner.

Subd. 7. Prohibition. A person may not park a motor vehicle in a parking facility described in subdivision 1 except in compliance with subdivision 5 and the rules of the commissioner adopted under subdivision 2. Violation of this subdivision is a misdemeanor.

Subd. 8. Special account. Fees collected by the commissioner under this section must be deposited in the state treasury and credited to a special account. Money in the account is appropriated to the commissioner to construct, operate, repair, and maintain: (1) the parking facilities, (2) managed lanes, and (3) related multimodal and technology improvements that serve users of the parking facilities.

Subd. 9. [Repealed, 2014 c 227 art 1 s 23]

Subd. 10. Local approval. Subdivisions 1 to 8 are effective June 6, 1985. Subdivision 9 is effective the day after compliance with section 645.021, subdivision 3, by the governing body of the city of Minneapolis.

History: 1985 c 299 s 41; 1995 c 265 art 1 s 1; 1996 c 305 art 3 s 23; 1997 c 187 art 5 s 22; 2013 c 127 s 8



Section 161.1245 — HIGHWAY CONSTRUCTION; AUTHORIZATIONS AND RESTRICTIONS.

Subdivision 1. Routes No. 382 and No. 392. The commissioner of transportation is authorized to construct a four-lane parkway with limited access along the right-of-way of Route No. 382 in the city of St. Paul. The commissioner shall not construct any highway on Route No. 382 or connection to Route No. 392 other than that described in this subdivision.

Subd. 2. [Repealed, 1982 c 628 s 3]

Subd. 3. Route No. 3. The commissioner of transportation shall not authorize the construction of any traffic lanes on Trunk Highway marked 3 from Trunk Highway marked 110 in Dakota County to East Seventh Street in the city of St. Paul in addition to those in existence on January 1, 1978.

Subd. 4. Route No. 396. Notwithstanding any state law to the contrary, the commissioner of transportation shall extend, without undue delay, the interstate route commonly known as I-35 by construction of Route No. 396 described in section 161.12 in accordance with federal regulations for receiving federal aid made available by the United States to the state of Minnesota for highway purposes.

History: 1978 c 740 s 4; 1982 c 628 s 2; 1984 c 477 s 2; 2001 c 191 s 2



Section 161.125 — SOUND ABATEMENT ALONG HIGHWAYS.

Subdivision 1. Implementation. The commissioner of transportation shall implement noise abatement measures within or along the perimeter of freeways and expressways in incorporated areas contingent on the availability of funding, in accordance with section 116.07, subdivision 2a.

Subd. 2. [Repealed, 1977 c 454 s 49]

Subd. 3. Sound-abatement measures. (a) For the purpose of this section, sound-abatement measures include but are not limited to the following:

(1) traffic-management measures, including reduced speed limits or exclusion and rerouting of excessively noisy vehicles;

(2) design and construction measures, including use of sound-absorbing road surface materials, landscaping and planning, acquisition of buffer zones or noise insulation of buildings on abutting property;

(3) enforcement of the motor vehicle source noise limits of the Pollution Control Agency and of the federal Bureau of Motor Carrier Safety; and

(4) other measures designed for the purpose of reducing motor vehicle source noise or reducing the effects of that noise.

(b) The commissioner of public safety shall cooperate with the commissioner of transportation in implementing any sound-abatement measures that include law enforcement activities.

History: 1975 c 203 s 20; 1976 c 164 s 1; 1976 c 166 s 7; 1977 c 454 s 13,14; 1978 c 791 s 18; 1981 c 357 s 49; 1983 c 326 s 1; 1995 c 265 art 2 s 16; 2009 c 86 art 1 s 24



Section 161.139 — HIGHWAY DESIGNATION COSTS.

The commissioner shall not adopt a design or erect a sign to mark or memorialize a highway or bridge, pursuant to designation by the legislature, unless the commissioner is assured of the availability of funds from nonstate sources sufficient to pay all costs related to designing, erecting, and maintaining the signs. The commissioner may remove a sign that marks or memorializes a highway or bridge as designated by the legislature if:

(1) the sign requires maintenance, repair, or replacement;

(2) the commissioner has made a reasonable effort to obtain funds for maintenance, repair, or replacement from nonstate sources; and

(3) the funds obtained under clause (2) are insufficient to pay all related costs.

History: 1996 c 455 art 3 s 5; 2009 c 23 s 1



Section 161.14 — NAMES AND DESIGNATIONS OF CERTAIN HIGHWAYS.

Subdivision 1. Capitol Highway. The following route between the city of St. Paul and the south boundary of the state of Minnesota is hereby named and designated "The Capitol Highway":

Beginning at the intersection of University Avenue and Highway No. 62 in Anoka County, thence southerly along University Avenue through Minneapolis, and thence southerly along University Avenue and Robert Street through St. Paul, thence southerly along South Robert Street through West St. Paul, to a point at or near the northeast quarter-corner of section 19, township 27, range 22, thence southeasterly and southerly to a point at or near the southeast corner of section 35, township 113, range 19, thence southerly traversing in part the line between Rice and Goodhue Counties, to Trunk Highway No. 21, thence southeasterly on such highway to Trunk Highway No. 56, thence southerly on Trunk Highway No. 56 through Dodge Center to Constitutional Route No. 9, now marked Trunk Highway 16, thence east on Constitutional Route No. 9, now marked Trunk Highway 16, to the northeast corner of section 2, township 102, range 17, thence in a southerly direction along County State-Aid Highway 19 to the junction of Statutory Route No. 81, now marked Trunk Highway 56, thence southeasterly along Statutory Route No. 81, now marked Trunk Highway 56, to the junction of County State-Aid Highway 12, thence southerly along County State-Aid Highway 12 to a point on the Iowa state line near the south quarter line of section 34, township 101, range 14.

Subd. 2. Colvill Memorial Highway. The following described highway shall be known as "The Colvill Memorial Highway":

Beginning at Gaylord and running thence in an easterly direction through Lonsdale, Northfield and Cannon Falls, terminating at the city of Red Wing.

Subd. 3. Floyd B. Olson Memorial Highway. The following described highway shall be known as the "Floyd B. Olson Memorial Highway":

Route No. 55, when permanently established, shall thereafter be known as the "Floyd B. Olson Memorial Highway" in addition to its statutory number.

Subd. 4. Theodore Christianson Drive. The following route in the vicinity of Dawson is named and designated "The Theodore Christianson Memorial Drive" in memory of the late Governor Theodore Christianson of Dawson, Minnesota, to-wit:

Beginning at a point on Constitutional Route No. 26, now marked Trunk Highway 12, at its intersection with Constitutional Route No. 66, now marked Trunk Highway 119, northerly of Appleton; thence extending in a southerly direction along Constitutional Route No. 66 to its intersection with Statutory Route No. 144, now marked Trunk Highway 119, at or near the south corporate limits of Appleton; thence extending southwesterly and southerly along said Statutory Route No. 144 to a point approximately six miles east of Madison; thence continuing southerly along present County State-Aid Highway 25 to its intersection with Constitutional Route No. 12, now marked Trunk Highway 212, at or near the westerly limits of Dawson; thence easterly along Constitutional Route No. 12 to its intersection with present County State-Aid Highway 23 in Dawson; thence continuing southerly along present County State-Aid Highways 23 and 11 to a point on Constitutional Route No. 48, now marked Trunk Highway 67.

Beginning at a point near the present junction of state Trunk Highway No. 40 and County State-Aid Highway 13 in Lac qui Parle County; thence extending in a general easterly direction along Statutory Route No. 276, now marked Trunk Highway 40 and County State-Aid Highway 20 in said county to a point at or near the city of Lac qui Parle; thence continuing in a general easterly and northerly direction to County State-Aid Highway 33; thence continuing easterly across the Minnesota River and Dam to its intersection with state Trunk Highway No. 59; thence extending in a general easterly direction along state Trunk Highway No. 59 to the junction of state Trunk Highway No. 7 in the city of Montevideo; thence extending in a general easterly direction on state Trunk Highway No. 7 to a point at or near the city of Minneapolis and there terminating.

Subd. 5. P. H. McGarry Memorial Drive. That portion of Constitutional Route No. 19, known as Trunk Highway 371, in Cass County from its south junction of Constitutional Route No. 34 to Walker is hereby named and designated as the "P. H. McGarry Memorial Drive."

Subd. 6. Veterans' Evergreen Memorial Drive. (a) That portion of Road No. 185, known as Trunk Highway 23 in St. Louis, Pine, and Carlton Counties, is hereby named and designated "Veterans' Evergreen Memorial Drive" in memory of veterans of St. Louis, Pine, and Carlton Counties.

(b) The commissioner shall install a bronze plaque with an inscription to read, "In grateful memory of all men and women from Carlton, Pine, and St. Louis Counties who served in World War I, World War II, Korea, Vietnam, and all future conflicts."

Subd. 7. Prohibition of advertisements. No advertisement or sign shall be displayed within a distance of 300 feet from the center of the traveled part of the Evergreen Memorial Drive, but this provision shall not apply within a municipality nor to any sign erected by public authority for the regulation of traffic nor to any advertisement or sign upon the wall of a building in which the goods advertised are offered for sale or the business advertised is conducted.

Subd. 8. Commissioner may remove advertisements. The commissioner shall remove or cause to be removed any advertisement or sign prohibited under this section.

Subd. 9. Yellowstone Trail. The highway now marked and known as Trunk Highway 212 from the Wisconsin state line to the South Dakota state line is hereby named and designated as the "Yellowstone Trail," and the commissioner of transportation shall adopt a suitable marking design with which the commissioner shall mark or blaze said highway to carry out the purposes of this subdivision.

Subd. 10. Sioux Trail. (a) The following route is named and designated the "Sioux Trail":

Beginning at a point in Mendota at or near the Mendota Bridge over the Mississippi River; thence extending southwesterly along Legislative Route No. 117 to its junction with Legislative Route No. 187; thence extending westerly along Legislative Route No. 187 to its junction with Constitutional Route No. 5 in Shakopee; thence extending southwesterly along Constitutional Route No. 5 to Mankato; thence extending southwesterly along Constitutional Route No. 5 to its junction with Legislative Route No. 83; thence extending northwesterly along Legislative Route No. 83 to its junction with Constitutional Route No. 15; thence extending northerly along Constitutional Route No. 15 across the Minnesota River to its junction with Nicollet County State-Aid Highway 21; thence extending northwesterly along Nicollet County State-Aid Highway 21 to Nicollet County State-Aid Highway 29 near Fort Ridgely State Memorial Park; thence extending northwesterly along Nicollet County State-Aid Highway 29 to Renville County State-Aid Highway 5 at the Renville County line; thence extending northwesterly along Renville County State-Aid Highway 5 to Renville County Highway 51 at or near Franklin; thence extending northwesterly along Renville County Highway 51 to Constitutional Route No. 14 easterly of Morton; thence extending along Constitutional Route No. 14 to its junction with Constitutional Route No. 4 at Morton; thence extending northwesterly along Constitutional Route No. 4 at its junction with Renville County State-Aid Highway 15; thence extending northwesterly along Renville County State-Aid Highway 15 to its junction with Renville County State-Aid Highway 10; thence extending northerly along Renville County State-Aid Highway 10 to its junction with Renville County Highway 52; thence extending along Renville County Highway 52 to Chippewa County Highway 40 at the Chippewa County line; thence extending northwesterly along Chippewa County Highway 40 to its junction with Constitutional Route No. 12 at Granite Falls; thence extending northwesterly along Constitutional Route No. 12 to its junction with Constitutional Route No. 66 at Montevideo; thence extending northwesterly along Constitutional Route No. 66 to its junction with Legislative Route No. 147 at or near Appleton; thence extending northwesterly along Legislative Route No. 147 to it junction with Constitutional Route No. 6; thence extending northwesterly along Constitutional Route No. 6 to Ortonville.

(b) The commissioner of transportation shall adopt a suitable marking design with which the commissioner shall mark or blaze the specified portions of the trunk highway routes heretofore described over which the Sioux Trail is located, and the counties of Nicollet, Renville, and Chippewa shall mark or blaze their respective highways heretofore described with the same marking design adopted by the commissioner of transportation.

Subd. 11. Arthur V. Rohweder Highway. That portion of Constitutional Route No. 1, known as Trunk Highway 61, from Lester Park in Duluth to Two Harbors, as the same is relocated and to be constructed on new alignment, is hereby named and designated as the "Arthur V. Rohweder Memorial Highway."

Subd. 12. Hiawatha Pioneer Trail. (a) The following route is named and designated the "Hiawatha Pioneer Trail":

Beginning at Trunk Highway No. 61 on the boundary line between the states of Minnesota and Wisconsin; thence northwesterly on Trunk Highway No. 61 to junction with Trunk Highway No. 12 in St. Paul; thence westerly and southwesterly on Trunk Highways No. 12 and No. 5 to Fort Snelling; thence southwesterly on Trunk Highway No. 3 to Faribault; thence westerly on Trunk Highway No. 99 to St. Peter; thence southerly on Trunk Highway No. 22 to Mankato; thence westerly on Trunk Highway No. 68 to Sleepy Eye; thence northerly on Trunk Highway No. 4 to Fairfax; thence westerly on Trunk Highway No. 19 to junction with Trunk Highway No. 67; thence northerly on Trunk Highway No. 67 to Granite Falls; thence southwesterly on Trunk Highway No. 23 to junction with Trunk Highway No. 14; thence westerly on Trunk Highway No. 14 to Lake Benton; thence southerly on Trunk Highway No. 75 to Pipestone; thence easterly on Trunk Highway No. 30 to Slayton; thence southerly on Trunk Highway No. 59 to Worthington; thence easterly on Trunk Highway No. 16 to Jackson; thence southerly on Trunk Highway No. 71 to the boundary line between the states of Minnesota and Iowa.

(b) The route of the "Hiawatha Pioneer Trail" designated in paragraph (a) of this subdivision is the main route of the trail. The following routes are named and designated as the alternate southern route and the alternate northern route of the "Hiawatha Pioneer Trail."

(c) The alternate southern route is described as follows:

Commencing at the junction of Trunk Highway No. 61, on the main route, and Trunk Highway No. 14, north and west of Winona, thence westerly on Trunk Highway No. 14 to Owatonna; thence northerly on Trunk Highway No. 3 to Faribault, and connecting to the main route.

(d) The alternate northern route is described as follows:

Commencing at the junction of Trunk Highway No. 12, on the main route, and Trunk Highway No. 10 in the city of St. Paul; thence northerly on Trunk Highway No. 10 to Little Falls, to junction Trunk Highway No. 371; thence northerly on Trunk Highway No. 371 to Brainerd and junction with Trunk Highway No. 18; thence easterly on Trunk Highway No. 18 to Garrison and junction with Trunk Highway No. 169; thence southerly on Trunk Highway No. 169 to junction with Trunk Highway No. 65; thence northerly on Trunk Highway No. 65 to Jacobsen, and junction with Trunk Highway No. 34; thence easterly on Trunk Highway No. 34 to junction with Trunk Highway No. 2; thence easterly and southerly on Trunk Highway No. 2 to Duluth and junction with Trunk Highway No. 23; thence southerly and westerly on Trunk Highway No. 23 to Sandstone and junction of Trunk Highway No. 61, thence southerly on Trunk Highway No. 61 to North Branch and junction with Trunk Highway No. 95; thence easterly and southerly on Trunk Highway No. 95 to Stillwater and junction with Trunk Highway No. 212; thence southerly and westerly to Trunk Highway No. 12 on the main route in the city of St. Paul.

(e) The commissioner of transportation shall adopt a suitable marking design with which the commissioner shall mark or blaze the highways heretofore described over which the "Hiawatha Pioneer Trail" is located.

Subd. 12a. Hiawatha Pioneer Trail; alternate route. The following route is designated as an alternate route of the "Hiawatha Pioneer Trail":

Commencing at the junction of Trunk Highway No. 61, on the main route, and Trunk Highway No. 58, at Red Wing, thence southwesterly on Trunk Highway No. 58, to its junction with Trunk Highway No. 52, at Zumbrota. The commissioner shall mark the route as provided in subdivision 12.

Subd. 13. Blue Star Memorial Highway. Trunk Highway Routes Numbered 390, 392, 394, and 395, as described in section 161.12, are hereby named and designated as the "Blue Star Memorial Highway."

Subject to the approval of the commissioner of transportation, the Blue Star Memorial marker may be placed in roadside rest areas, waysides, or parking areas within the right-of-way of the routes described in the first paragraph of this subdivision.

Subd. 14. John A. Johnson Memorial Highway. That portion of Trunk Highway marked 5 commencing in the city of St. Paul, to Interstate Highway marked 494, and that portion of Trunk Highway marked 169 from the intersection of Interstate Highway marked 494 to the city of St. Peter is hereby named and designated as the "John A. Johnson Memorial Highway."

Subd. 15. Glacial Ridge Trail. (a) The following route is named and designated the "Glacial Ridge Trail":

Beginning at the junction of Trunk Highway No. 71, at its intersection with Trunk Highway No. 12, in Willmar; thence extending north and northeasterly along Trunk Highway No. 71 to its intersection with Kandiyohi County Highway 90; thence extending east along said Highway 90 to its junction with Kandiyohi County State-Aid Highway (SAH) 9; thence extending north and northeasterly along said Highway 9 to its junction with Kandiyohi SAH 26; thence extending east along said Highway 26 to its junction with Kandiyohi SAH 8; thence extending north along said Highway 8 to its junction with Kandiyohi SAH 10, south of Green Lake; thence northerly along said Highway 10 to its junction with Kandiyohi SAH 30 in Spicer; thence extending northerly and easterly along said Highway 30 to its junction with Kandiyohi County SAH 2; thence extending northerly on said Highway 2 to a highway easterly of Long Lake and on the north side of Irving Township; thence westerly and southerly on the township road through Sections 4 and 5 of Irving Township to Kandiyohi County Highway 103 to its junction with a township road running south through Sections 6, 7, and 18 of Irving Township to its junction with Kandiyohi SAH 40; thence west on said Highway 40, across Trunk Highway No. 23 to the junction of SAH 40 and SAH 9 in the city of New London; thence via city streets to Trunk Highway No. 9 in New London; thence extending westerly on said Highway No. 9, to its junction with Trunk Highway No. 71; thence southerly on said Highway No. 71 to Kandiyohi County SAH 48; thence westerly through Sibley State Park and northerly, across Trunk Highway No. 9, to Colfax Township road running westerly through Sections 27, 22, 21, 20, and 19, of said township, and Section 24 of Norway Lake Township to Kandiyohi County Road 1, thence north to the township road on the south side of Sections 13 and 14 of Norway Lake Township to Kandiyohi County Road 115 to its junction with Kandiyohi County SAH 36 and west on said Highway 36 to a Norway Lake Township Road running northerly through Section No. 5 to the Pope County line and there joining a township road in Section 32 of Lake Johanna Township; thence northerly and westerly through Sections 32 and 31 to Trunk Highway No. 104; thence northerly on said Highway No. 104 to a township road; running westerly through Sections 24 and 23 of Gilchrist Township to Pope County Highway 84; thence westerly on said Highway 84 to the west side of Section No. 15; thence northerly and westerly on a township road through Sections 16 and 17 to Pope County SAH 8; thence north on said Highway 8, in Section No. 8, to a township road; thence in a general northwesterly direction on township roads to Trunk Highway No. 104.

And beginning in the Community of Terrace, in Section No. 33 of Chippewa Falls Township, Pope County, Minnesota; thence northwesterly on Pope County SAH 21 to a township road; thence westerly on said township road to Trunk Highway No. 104; thence along said Highway No. 104 in a westerly and northerly direction to Pope County SAH 18; thence westerly on said Highway 18 to Pope County SAH 17; thence northerly on said Highway 17 to its junction with Trunk Highway No. 104; thence northerly to Trunk Highway No. 28 in Glenwood; thence easterly on said Highway No. 28 to its junction with Pope County SAH 25; thence northerly and easterly to the city of Villard; thence to Trunk Highway No. 28 and easterly to its junction with Trunk Highway No. 71; thence northerly on said Highway No. 71 to the city of Sauk Centre.

And beginning in the city of Villard on Pope County SAH 28; thence westerly on said SAH 28 to its junction with Trunk Highway No. 29.

And beginning at the south limits of the city of Alexandria on Trunk Highway No. 29; thence southerly to its junction with Trunk Highway No. 55; thence southeasterly to 14th Avenue Northeast and the adjacent Mount Lookout Rest Area in the city of Glenwood; thence westerly on said 14th Avenue NE to its junction with Trunk Highway No. 29; thence southerly on said Highway No. 29 to its junction with Trunk Highway No. 104 in the city of Glenwood.

And beginning in the city of Glenwood at the junction of Trunk Highway No. 104 and Lakeshore Drive; thence westerly on Lakeshore Drive into the city of Long Beach to Golf Course Road; thence on Golf Course Road to Trunk Highway No. 29; thence on said Highway No. 29 to Pope County SAH 24; thence westerly on said SAH 24 to the Pelican Lake Road; thence southerly on said road to Trunk Highway No. 29; thence southerly and westerly on said Highway No. 29 through the city of Starbuck to Pope County SAH 41; thence southerly on said SAH 41 to Glacial Lakes State Park.

And beginning on Pope County SAH 41 at its junction with Pope County Highway 74; thence easterly on said County Highway 74 to its junction with Pope County SAH 13; thence southerly on said SAH 13 to its junction with a township road on the north side of Section 5 of Rolling Forks Township; thence easterly on said township road through Sections 5, 4, and 3 of Rolling Forks Township; said road continuing as the township road through Sections 34, 35, and 36 of Barsness Township to its junction with Pope County SAH 19.

And beginning at the junction of Trunk Highway No. 104 and Pope County SAH 19; thence southerly on said SAH 19 to the Swift County line where it becomes Swift County SAH 25; thence on said SAH 25 to the Swift Falls Community Park.

And beginning at the junction of Swift County SAH 25 and Swift County Highway 87; thence southerly and easterly on said Highway 87 to its junction with a township road in Section 12 of Camp Lake Township; thence easterly and northerly on township roads through Sections 12 and 1 of Camp Lake Township to a junction with a township road in Section No. 6 of Kerkhoven Township; thence easterly and southerly on township roads through Sections No. 6, 5, 4, 3, 2, and 11 to its junction with Swift SAH 28; thence easterly on said SAH 28 to its junction with Swift County Highway 95; thence southerly on said Highway 95 through Monson Lake Memorial Park to its junction with Swift County SAH 18; thence easterly on said SAH 18 to the Kandiyohi county line where it becomes Kandiyohi County SAH 40; thence on said SAH 40 to Trunk Highway No. 104.

And beginning at the junction of Kandiyohi County SAH 36 and a township road in Section No. 8 of Norway Lake Township; thence southerly on said SAH 36 to its junction with Trunk Highway No. 9; thence on said Highway No. 9 to its junction with Trunk Highway No. 104; thence south on said Highway No. 104, through the city of Sunburg to the junction of said Highway No. 104 and Kandiyohi County SAH 40; thence easterly on said SAH 40 to its junction with Kandiyohi SAH 5.

And beginning at the junction of Kandiyohi County SAH 48 and SAH 38; thence southerly on said SAH 38 to Kandiyohi County SAH 40; thence westerly on said SAH 40 to its junction with Kandiyohi SAH 5; thence southerly on said SAH 5 to its junction with a township road in Section No. 9 of Dovre Township; thence easterly on said township road through Sections No. 9, 10, and 11 to its intersection with Kandiyohi County SAH 27; thence easterly on said SAH 27 to its junction with a township road in Section No. 13 of Dovre Township; thence on said township road through Sections No. 13, 14, 23, 25, and 36 of Dovre Township to its junction with Trunk Highway No. 71.

(b) The respective road authorities of the highways over which the route described in this subdivision is located shall place and maintain the "Glacial Ridge Trail" emblem, an arrowhead design with red, black, and white colors, on the highways under their jurisdiction to adequately mark the highways as "Glacial Ridge Trail."

(c) The state Transportation Department shall make sufficient additional markers to enable the counties to mark those portions of the trail not maintained by the state.

Subd. 16. Eisenhower Memorial Bridge. The bridge over the Mississippi River at the city of Red Wing, being part of Legislative Route No. 161, is hereby named and designated the "Eisenhower Memorial Bridge." Any plaques or signs memorializing this bridge should be furnished by other than the Minnesota Department of Transportation and approved by the commissioner of transportation.

Subd. 17. Hiawatha-Appleblossom Scenic Drive. (a) The following described route is named and designated the "Hiawatha-Appleblossom Scenic Drive."

Beginning at a point in LaCrescent on Houston County State-Aid Highway 29; thence extending northerly along Houston County State-Aid Highway 29 to the Winona County line; thence extending northerly and westerly along Winona County State-Aid Highway 1 to its junction with Winona County State-Aid Highway 12; thence easterly along Winona County State-Aid Highway 12 to its intersection with Trunk Highway marked 61 in Dakota and there terminating. Also from the junction of Winona County State-Aid Highway 1 and Winona County State-Aid Highway 12; thence westerly and northerly along Winona County State-Aid Highway 12 to its intersection with Winona County State-Aid Highway 3; thence easterly and northerly along Winona County State-Aid Highway 3 to its intersection with Trunk Highway marked 61 and there terminating.

(b) The respective road authorities having jurisdiction of the highways over which the route described in paragraph (a) is located shall adopt and place suitable marking signs on their respective highways to adequately mark the route as "Hiawatha-Appleblossom Scenic Drive."

Subd. 18. Voyageur Highway. The following route is named and designated the "Voyageur Highway":

(a) Beginning at a point on Trunk Highway No. 26 on the boundary line between the states of Minnesota and Iowa; thence northerly along Trunk Highway No. 26 to its junction with Trunk Highway No. 61; thence northwesterly along Trunk Highway No. 61 to its junction with Trunk Highway No. 10 in the city of St. Paul; thence extending in a general northwesterly direction along Trunk Highway No. 10 to its junction with Trunk Highway No. 371 at Little Falls; thence extending in a general northerly direction along Trunk Highway No. 371 to its junction with Trunk Highway No. 210 at Brainerd; thence northeasterly along Trunk Highway No. 210 to its junction with Trunk Highway No. 169 at Aitkin; thence in a general northerly direction along Trunk Highway No. 169 to its junction with Trunk Highway No. 2 at Grand Rapids, except that portion that is designated as the Jim Oberstar Causeway; thence northwesterly along Trunk Highway No. 2 to its junction with Trunk Highway No. 71 at Bemidji; thence northeasterly along Trunk Highway No. 71 to its junction with Trunk Highway No. 11 at Pelland; thence northeasterly along Trunk Highway No. 11 to its junction with Trunk Highway No. 53 at International Falls. Beginning at a point on Trunk Highway No. 61 at its junction with Interstate Highway 35 and thence northeasterly along Trunk Highway No. 61 to the boundary line between the state of Minnesota and the province of Ontario, Canada.

(b) The route of the Voyageur Highway designated and described in clause (a) is supplemented by legs or alternative routes described as follows:

Beginning at a point on Trunk Highway No. 1 at its junction with Trunk Highway No. 61 northerly of Silver Bay; thence northwesterly along Trunk Highway No. 1 to Ely; thence southwesterly along Trunk Highway No. 1 to its junction with Trunk Highway No. 169; thence southerly and westerly along Trunk Highway No. 169 to its junction with Trunk Highway No. 53, and there terminating.

Beginning at a point on Trunk Highway No. 11 at its junction with Trunk Highway No. 53 at International Falls; thence easterly along Trunk Highway No. 11 to its easterly terminus near Island View.

Beginning at a point on Trunk Highway No. 33 at its junction with Interstate Highway marked I-35 southerly of Cloquet, thence northerly along Trunk Highway No. 33 to its junction with Trunk Highway No. 53.

(c) The commissioner of transportation shall:

(1) adopt a suitable marking design of signs or informational plaques;

(2) effect the installation of such signs or plaques in public waysides or other public areas as approved and designated by the commissioner.

Subd. 19. Viking Trail. The following route is named and designated the "Viking Trail":

(a) Beginning on Clay County State-Aid Highway (SAH) 36 on the boundary line between the states of Minnesota and North Dakota; thence easterly on said SAH 36 to Clay County Highway 100; thence southerly through the city of Georgetown to U.S. Trunk Highway 75; thence southerly on said Trunk Highway to its intersection with U.S. Trunk Highway 10; thence easterly on said Trunk Highway 10 to its junction with Becker County SAH 5; thence southerly on said SAH 5 to Becker County SAH 6; thence easterly on said SAH 6 to Becker County SAH 11; thence southerly on said SAH 11 to Becker County SAH 5; thence southerly on said SAH 5 to the Otter Tail County line where the highway becomes Otter Tail County SAH 9; thence southerly on said SAH 9 to Otter Tail County SAH 20; thence easterly on said SAH 20 to Otter Tail County SAH 31; thence southerly on said SAH 31, across U.S. Trunk Highway 59, to the junction of said SAH 31 and Otter Tail County SAH 4; thence westerly on said SAH 4 to its junction with U.S. Trunk Highway 59; thence southerly on said Trunk Highway 59 through the cities of Pelican Rapids, Erhard, and Elizabeth to its junction with Minnesota Trunk Highway No. 52; thence west on said Trunk Highway No. 52 to its junction with Otter Tail County Highway 116; thence southerly on said County Highway 116 to its junction with Minnesota Trunk Highway No. 210; thence easterly on said Trunk Highway No. 210 through the cities of Fergus Falls and Underwood to its junction with Minnesota Trunk Highway No. 78; thence northerly on said Trunk Highway No. 78 to its junction with Otter Tail County SAH 83 in the city of Battle Lake; thence westerly on said SAH 83 to its junction with Otter Tail County Highway 122; thence westerly on said County Highway 122 to its junction with Otter Tail County SAH 35 in the city of Underwood; thence southerly, across Minnesota Trunk Highway No. 210, through the city of Dalton and across Interstate Highway 94 to the junction of said SAH 35 with U.S. Trunk Highway 59; thence southerly on said Trunk Highway 59 into Grant County to its junction with Grant County Highway 50; thence easterly on said County Highway 50 to its junction with Grant County SAH 4; thence easterly on said SAH 4 to its junction with Grant County SAH 21; thence southerly on said SAH 21 to its junction with Minnesota Trunk Highway No. 79.

Beginning in the city of Elbow Lake on Minnesota Trunk Highway No. 79; thence easterly on said Trunk Highway No. 79 to its junction with Grant County SAH 21; thence southerly on said SAH 21 to Grant County Highway 36; thence easterly on said County Highway 36 to its junction with Grant County SAH 10; thence southerly on said SAH 10 to its junction with Grant County SAH 2.

Beginning in the city of Barrett on Grant County SAH 2; thence easterly on said SAH 2 to its junction with Grant County SAH 5; thence southerly on said SAH 5 through the city of Hoffman to Minnesota Trunk Highway No. 55; thence southeasterly on said Trunk Highway No. 55 to its junction with Douglas County SAH 1 in the city of Kensington; thence northerly on said SAH 1 to the Solem Township road on the south side of Section 15 of Solem township (T. 127 N., R. 40 W.); thence easterly and northeasterly on Solem Township roads through Sections 15, 14, and 11 to their junction with Minnesota Trunk Highway No. 27; thence easterly on said Trunk Highway No. 27 to its junction with Minnesota Trunk Highway No. 114; thence northerly on said Trunk Highway No. 114, under Interstate Highway 94, to the junction of said Trunk Highway No. 114 with Douglas County SAH 8; thence easterly on said SAH 8 to its junction with Douglas County SAH 82; thence southerly and easterly on said SAH 82 to its junction with Minnesota Trunk Highway No. 29 in the city of Alexandria; thence northerly on said Trunk Highway No. 29 to its junction with Douglas County SAH 42 in the city of Alexandria; thence northerly on said SAH 42 to its junction with Minnesota Trunk Highway No. 29; thence easterly across said Trunk Highway No. 29 to Douglas County SAH 13 and continuing easterly on said SAH 13 through the city of Carlos to the junction of said SAH 13 with Douglas County SAH 3 in the community known as Belle River; thence easterly on said SAH 3 to the Belle River Township Road in Section 14 of Belle River Township (T. 129 N., R. 36 W.); thence easterly on said township Road through Sections 14 and 13 of Belle River Township to the Douglas-Todd County Line, where it becomes a Leslie Township Road in Section No. 18 of Leslie Township (T. 129 N. R. 35 W.); thence easterly on said Leslie Township Road through Sections No. 18 and 17 to the Todd County SAH 1; thence southerly on said SAH 1 to its junction with Todd County SAH 36; thence easterly on said SAH 36 to its junction with Leslie Township Road in Section No. 22 of said Leslie Township; thence southerly on said Township Road through Sections No. 22, 27, and 28 of said Leslie Township to Todd County SAH 10; thence easterly on said SAH 10 to its junction with Todd County SAH 37; thence southerly on said SAH 37 to its junction with Minnesota Trunk Highway No. 27; thence southerly on said Trunk Highway No. 27 to the city of Osakis.

Beginning at the junction of Minnesota Trunk Highway No. 27 and Todd County SAH 4; thence easterly on said SAH 4 to its junction with Todd County SAH 11; thence southerly on said SAH 11 to its junction with Todd County Highway 96; thence easterly on said County Highway 96 to its junction with Todd County SAH 50 at the community of Little Sauk; thence southerly on said SAH 50 to its junction with U.S. Trunk Highway 71; thence southerly on said Trunk Highway 71 to its junction with Todd County SAH 2; thence easterly on said SAH 2 to its junctions with Todd County SAH 15; thence southerly on said SAH 15 to the Todd-Stearns County line and its junction with Stearns County SAH 24; thence southerly on said SAH 24 to Minnesota Trunk Highway No. 28; thence southwesterly on said Trunk Highway No. 28 to its junction with U.S. Trunk Highway 71; thence southerly on said Trunk Highway 71 through the city of Sauk Centre to its junction with the Interstate Highway 94 and there terminating.

(b) The respective road authorities, of the highways over which the route described in this subdivision is located, may erect and maintain the "Viking Trail" emblem on the highways under their jurisdiction to adequately mark the route as the "Viking Trail." The commissioner of transportation shall approve an emblem which shall consist of the lettering "Viking Trail" with the bow section of a Viking ship on a body of water; the colors being blue on white.

Subd. 20. Veterans Memorial Bridge. The bridge over the Minnesota River between the cities of Mankato and North Mankato, being a part of Legislative Route No. 256, is named and designated the "Veterans Memorial Bridge." Plaques or signs memorializing this bridge must be furnished by other than the Minnesota Department of Transportation and approved by the commissioner.

Subd. 21. George Mann Memorial Highway. That segment of marked Trunk Highway 60 from Mankato to Brewster is named and designated the "George Mann Memorial Highway." The commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

Subd. 22. Olof Hanson Drive. Legislative Route No. 299, as described in section 161.115, is named and designated "Olof Hanson Drive." The commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

Subd. 23. American Veterans Memorial Highway. Trunk Highway No. 391, described in section 161.12 and marked as Interstate Highway I-90, is named and designated as the "American Veterans Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect appropriate signs.

Subd. 24. Moberg Trail. That portion of Constitutional Route No. 46, known as U.S. Route No. 8, that is located within Chisago County is named and designated "Moberg Trail." The commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

Subd. 25. Paul Bunyan Expressway. That portion of Trunk Highway marked 2 from its intersection with Trunk Highway marked 371 in Cass Lake to Bemidji, is named and designated the "Paul Bunyan Expressway." The commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

Subd. 26. Disabled American Veterans Highway and Rest Area. That portion of Constitutional Route No. 3, known as Trunk Highway 61, from the easterly limits of the city of St. Paul to the boundary line between the states of Minnesota and Wisconsin is designated the "Disabled American Veterans Highway." The roadside rest area on Trunk Highway 61 at Lake City is designated the Disabled American Veterans rest area. The commissioner of transportation shall adopt a suitable marking design to mark this highway and rest area and shall erect the appropriate signs.

Subd. 27. B. E. Grottum Memorial Highway. That segment of Constitutional Route No. 4 from its intersection with marked County State-Aid Highway 34 in Jackson County to its intersection with North Highway in the city of Jackson, is designated the "B. E. Grottum Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect appropriate signs.

Subd. 28. Wally Nelson Highway. Legislative Route No. 330, as described in section 161.115, is named and designated "Wally Nelson Highway." The commissioner shall adopt a suitable marking design to mark this highway and shall erect appropriate signs.

Subd. 29. Laura Ingalls Wilder Historic Highway. Marked Trunk Highway 14, from its intersection with the Minnesota-South Dakota border easterly to its intersection with Olmsted County Road 22 and then southerly and easterly along that county road to its intersection with marked Trunk Highway 14 and then easterly to its intersection with marked U.S. Highway 63 in or near Rochester and then northerly and southerly along marked U.S. Highway 63, as follows:

(1) northerly along marked U.S. Highway 63 to its intersection with marked U.S. Highway 61 in or near Lake City and then southeasterly along U.S. Highway 61 to its intersection with marked Trunk Highway 60 in or near the city of Wabasha and then northeasterly along marked Trunk Highway 60 to its intersection with the Minnesota-Wisconsin border; and

(2) southerly along marked U.S. Highway 63 to its intersection with marked Trunk Highway 16 and then easterly along marked Trunk Highway 16 to its intersection with marked U.S. Highway 52 in or near the city of Preston and then southerly and easterly along marked U.S. Highway 52 to the Minnesota-Iowa border,

is designated the "Laura Ingalls Wilder Historic Highway."

Pursuant to section 161.139, the commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect appropriate signs. The people of the communities, having resolved to support and financially back the marking of these routes, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 30. Minnesota Veterans Memorial Highway. Trunk Highway marked 212 is designated the "Minnesota Veterans Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

Subd. 31. Bridge of Hope. The bridge over the Mississippi River at or near St. Cloud, Minnesota, being a part of Trunk Highway marked 15, is named and designated the "Bridge of Hope." The commissioner shall adopt a suitable marking design to mark the bridge and shall provide and erect the appropriate signs or plaques. The people of the community, having resolved to support and financially back the marking of this bridge, shall reimburse the department for costs incurred in marking and memorializing this bridge.

Subd. 32. Betty Adkins Bridge. The bridge over the Mississippi River in or near the city of Elk River connecting Trunk Highway marked 101 in Wright County with Trunk Highway marked 169 in Sherburne County is named and designated "Betty Adkins Bridge." The commissioner of transportation shall furnish and erect plaques or signs to mark and memorialize this bridge. The people of the community, having resolved to support and financially back the marking of this bridge, shall reimburse the department for costs incurred in marking and memorializing this bridge.

Subd. 33. POW/MIA Memorial Highway. Trunk Highway marked 169 from its intersection with Trunk Highway marked 10 in or near the city of Elk River to its intersection with State Highway marked 18 in or near the city of Garrison and State Highway marked 18 from its intersection with Trunk Highway marked 169 in or near Garrison to its intersection with Trunk Highway marked 371 in or near the city of Brainerd is designated the "POW/MIA Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 34. Veterans Memorial Highway. Legislative Route No. 131, marked as Trunk Highway 115, is designated the "Veterans Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 35. Amish Buggy Byway. Marked Trunk Highway 52, from its intersection with marked Trunk Highway 44 near the city of Prosper to its intersection with marked Trunk Highway 16 east of the city of Preston, is designated the "Amish Buggy Byway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 36. Czech Heritage Highway. That portion of Trunk Highway marked 13 between the city of New Prague and the city of Montgomery is designated the "Czech Heritage Highway" or another name reflecting the area's Czech heritage that is agreed on by the city councils of New Prague and Montgomery. The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 37. Victory Drive. Marked Trunk Highway 22, from its intersection with marked Trunk Highways 14 and 60 in the city of Mankato to its intersection with marked Trunk Highway 30 in the city of Mapleton, is designated "Victory Drive." The commissioner of transportation shall adopt a suitable design for marking this highway and shall erect appropriate signs at locations the commissioner determines. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 38. Veterans Memorial Highway. Marked Trunk Highway 15, from its intersection with marked Trunk Highway 60 to its intersection with the Iowa border, is designated "Veterans Memorial Highway." The commissioner of transportation shall adopt a suitable design for marking this highway and shall erect appropriate signs at locations the commissioner determines. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 39. Dale Wayrynen Memorial Highway. That segment of marked Trunk Highway 210 located within Aitkin County is designated "Dale Wayrynen Memorial Highway." The commissioner of transportation shall erect appropriate signs after adopting a marking design for the signs, which suitably commemorates Dale Wayrynen, posthumous recipient of the Congressional Medal of Honor, for heroism displayed during the Vietnam War. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 40. Augie Mueller Memorial Highway. Marked Trunk Highway 5 from its intersection with Highway 101 in or near Chanhassen southwesterly to its intersection with marked Trunk Highway 19 in or near Gaylord is designated "Augie Mueller Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and erect appropriate signs. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 41. Don Rickers Memorial Highway. That segment of marked Trunk Highway 60 from Brewster to Worthington is designated "Don Rickers Memorial Highway." The commissioner of transportation shall adopt a suitable design for marking this highway and shall erect appropriate signs at locations determined by the commissioner. The people of the community, having resolved to support and financially back the marking of this highway, shall reimburse the department for costs incurred in marking and memorializing this highway.

Subd. 42. Ruby L. Hughes Boulevard. The north frontage road just off Olson Memorial Highway, from its intersection with Logan Avenue North and Morgan Avenue North in the city of Minneapolis, is designated "Ruby L. Hughes Boulevard" subject to section 161.139. The commissioner of transportation shall adopt a suitable marking design to mark this road and erect appropriate signs. The people of the community, having resolved to support and financially back the marking of this road, shall reimburse the department for costs incurred in marking and memorializing this road.

Subd. 43. State Trooper Timothy J. Bowe Memorial Highway. Marked Trunk Highway 95, from its intersection with marked Trunk Highway 65 in Cambridge to its intersection with marked Interstate Highway 35 near North Branch, is named and designated "State Trooper Timothy J. Bowe Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs, subject to section 161.139.

Subd. 44. Otter Tail Veterans Memorial Drive. That portion of marked Trunk Highway 59 from its intersection with Otter Tail County Highway 3 to its intersection with Otter Tail County Highway 4, is designated "Otter Tail Veterans Memorial Drive." The commissioner shall adopt a suitable marking design to mark this highway and erect appropriate signs, subject to the provisions of section 161.139.

Subd. 45. C. Elmer Anderson Memorial Highway. (a) That portion of marked Trunk Highway 371 from its intersection with Design Drive in Baxter to the unincorporated community of Barrows, known as the Brainerd bypass, is named and designated the "C. Elmer Anderson Memorial Highway." Subject to the provisions of section 161.139, the commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs.

(b) No advertising device as defined in section 173.02, subdivision 16, other than advertising devices described in section 173.08, subdivision 1, clauses (1) to (7), (9), and (10), may be erected or maintained in the area adjacent to the right-of-way of the C. Elmer Anderson Memorial Highway. The commissioner may remove any advertising device erected or maintained in violation of this paragraph.

Subd. 46. 34th Infantry (Red Bull) Division Highway. Trunk Highway 390, described in section 161.12 and marked as Interstate Highway I-35, is named and designated as the "34th Infantry (Red Bull) Division Highway." Subject to the provisions of section 161.139, the commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect appropriate signs.

Subd. 47. Richard J. Mathiowetz Memorial Highway. Marked Trunk Highway 4, from the north city limits of Sleepy Eye to its intersection with marked Trunk Highway 60 in St. James, is designated the "Richard J. Mathiowetz Memorial Highway." The commissioner shall adopt a suitable marking design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 48. Old St. Anne's Pass. The bridge located on marked Trunk Highway 55 over the Soo Line Railroad right-of-way in Maine Prairie township in Stearns County is named and designated "Old St. Anne's Pass." The commissioner shall adopt a suitable marking design to mark this bridge and erect appropriate signs, subject to section 161.139.

Subd. 49. State Trooper Theodore "Ted" Foss Memorial Highway. Marked Interstate Highway 90, from its intersection with marked Trunk Highway 74 in Winona County to the Wisconsin border, is named and designated "State Trooper Theodore "Ted" Foss Memorial Highway." The commissioner of transportation shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs, subject to section 161.139.

Subd. 50. King of Trails. (a) The following described route, signed as Trunk Highway 75 on July 1, 2001, is designated the "King of Trails": Constitutional Route No. 6 from its intersection with the Minnesota-Canada border southerly to its intersection with Legislative Route No. 175 at or near the city of Crookston, then Legislative Route No. 175 southwesterly and southerly to its intersection with Constitutional Route No. 6 between the cities of Halstad and Hendrum, then Constitutional Route No. 6 southerly to its intersection with the Minnesota-Iowa border.

(b) The commissioner shall adopt a suitable marking design to mark the highway and erect appropriate signs, subject to section 161.139.

Subd. 51. Bradley Waage "Brainerd Brad" Memorial Bridge. The bridge that is part of marked Trunk Highway 6 where it crosses over the narrows of Lake Roosevelt in or near the town of Outing in Cass County is named and designated "Bradley Waage Memorial Bridge." The commissioner of transportation shall adopt a suitable marking design that includes the words "Bradley Waage Memorial Bridge" and/or "aka 'Brainerd Brad'" to mark this bridge and shall erect the appropriate signs, subject to section 161.139.

Subd. 52. Veterans Memorial Bridge. The interstate bridge on marked Trunk Highway 10 connecting the city of Moorhead with the city of Fargo, North Dakota, is named and designated as the "Veterans Memorial Bridge." The commissioner of transportation shall adopt a suitable marking design to mark this bridge and erect appropriate signs, subject to section 161.139.

Subd. 53. Purple Heart Memorial Highway. (a) Except for that portion designated under subdivision 45, the route signed as Trunk Highway 371 on July 15, 2005, from its intersection with U. S. Highway 10 near the city of Little Falls to its intersection with U. S. Highway 2 in the city of Cass Lake, is named and designated the "Purple Heart Memorial Highway."

(b) Subject to the provisions of section 161.139, the commissioner shall adopt a suitable marking design to mark the highway and shall erect the appropriate signs.

Subd. 54. Biauswah Bridge. The bridge over the St. Louis River that is part of Legislative Route No. 185, marked as Trunk Highway 23 on July 15, 2005, is named and designated "Biauswah Bridge In Honor of Native American Veterans." After consulting with the Fond du Lac Band of Lake Superior Chippewa, the commissioner of transportation shall adopt a suitable marking design to memorialize this bridge and shall erect the appropriate signs, subject to section 161.139.

Subd. 55. POW/MIA Memorial Highway. Anoka County SAH/County Road 7, from its intersection with Grant Street in the city of Anoka, to its intersection with Anoka County SAH 24 in the city of St. Francis, is designated the "POW/MIA Memorial Highway."

Subd. 56. Shawn Silvera Memorial Highway. (a) Marked Interstate Highway 35 from its intersection with Broadway Street in Forest Lake to the point where the highway divides into marked Interstate Highways 35E and 35W, and marked Interstate Highway 35W from the point where it divides from marked Interstate Highway 35E to Lake Drive in Lino Lakes, are designated as the "Shawn Silvera Memorial Highway."

(b) The commissioner of transportation shall adopt a suitable marking design to memorialize this highway, in consultation with and approval by the Shawn Silvera Foundation, that conforms to the Manual on Uniform Traffic Control Devices adopted by the commissioner of transportation pursuant to section 169.06, except for the following requirements:

(1) be a height of at least 60 inches, and a width of at least 48 inches; and

(2) have a background color of blue, and have white lettering.

(c) The commissioner of transportation shall erect suitable signs as close as practicable to the following locations, subject to section 161.139:

(1) one sign on southbound marked Interstate Highway 35 at its intersection with Washington County Highway 2;

(2) one sign on northbound marked Interstate Highway 35W within 300 feet of the location at which Officer Silvera was killed in the line of duty on September 6, 2005;

(3) one sign on northbound marked Interstate Highway 35 between the point where it divides into marked Interstate Highways 35E and 35W and marked Trunk Highway 97; and

(4) one sign on southbound marked Interstate Highway 35 south of its intersection with marked Trunk Highway 97.

Subd. 57. Purple Heart Trail. Statutory Route No. 392, described in section 161.12 and marked on July 1, 2008, as Interstate Highway 94, is designated in its entirety within Minnesota as the "Purple Heart Trail." Subject to section 161.139, the commissioner shall adopt a suitable marking design to mark this highway and erect appropriate signs at each safety rest area located on the highway.

Subd. 58. Dallas Sams Memorial Highway. That portion of Legislative Route No. 2, signed as Trunk Highway 210 on July 1, 2008, from the city of Motley to the city of Staples, is designated as the "Dallas Sams Memorial Highway." The commissioner of transportation shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 59. Walter F. Mondale Drive. Trunk Highway marked 53 from its intersection with Superior Street to its intersection with Central Entrance in the city of Duluth, as signed on July 1, 2008, is designated "Walter F. Mondale Drive." Subject to section 161.139, the commissioner of transportation shall adopt a suitable marking design to mark this highway and erect appropriate signs.

Subd. 60. Jim Oberstar Causeway. The causeway over Pokegama Lake on Trunk Highway 169 is designated the "Jim Oberstar Causeway." The commissioner of transportation shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 61. Mayor William "Bill" Sandberg Memorial Bridge. The bridge over Margaret Street on marked Trunk Highway 36 in North St. Paul is designated the "Mayor William "Bill" Sandberg Memorial Bridge." The commissioner of transportation shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 62. Clearwater County Veterans Memorial Highway. (a) The following described route is designated the "Clearwater County Veterans Memorial Highway": that portion of Legislative Route No. 168, marked on August 1, 2009, as Trunk Highway 200, from its intersection with Clearwater County State-Aid Highway 39 to its intersection with Legislative Route No. 169, marked on August 1, 2009, as Trunk Highway 92; and that portion of Route No. 169 to its intersection with Clearwater County State-Aid Highway 5.

(b) The commissioner shall adopt a suitable marking design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 63. Speaker Irvin N. Anderson Memorial Highway. That portion of Route No. 11 known as Trunk Highway 53 on August 1, 2009, from the junction of the northern city limits of Virginia to the intersection with marked Trunk Highway 11 in the city of International Falls, is designated the "Speaker Irvin N. Anderson Memorial Highway." The commissioner of transportation shall adopt a suitable design to mark this highway and erect suitable signs, subject to section 161.139.

Subd. 64. Corporal Johnathan Benson Memorial Highway. That portion of marked Trunk Highway 95 from the intersection of marked Interstate Highway 35 to the eastern boundary of the city of North Branch is designated as "Corporal Johnathan Benson Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable marking design to memorialize the highway and shall erect the appropriate signs.

Subd. 65. Veterans Memorial Bridge. The bridge over marked Interstate Highway 35 that is part of marked Trunk Highway 95 is designated as "Veterans Memorial Bridge." Subject to section 161.139, the commissioner shall adopt a suitable marking design to memorialize the bridge and shall erect the appropriate signs.

Subd. 66. Veterans Memorial Highway. Trunk Highway marked 200 as of July 1, 2010, from the border with North Dakota to the city of Mahnomen, is designated as the "Veterans Memorial Highway." The commissioner shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 67. Becker County Veterans Memorial Highway. Marked Trunk Highway 34, from its intersection with Washington Avenue in Detroit Lakes to its intersection with County State-Aid Highway 39; and marked Trunk Highway 87, from its intersection with County State-Aid Highway 33 to its intersection with County State-Aid Highway 39, is named and designated the "Becker County Veterans Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable marking design to mark this highway and erect appropriate signs.

Subd. 68. Granite City Crossing. The bridge over the Mississippi River on marked Trunk Highway 23 in St. Cloud is designated "Granite City Crossing." The commissioner of transportation shall adopt a suitable design to mark this bridge and erect appropriate signs, subject to section 161.139.

Subd. 69. Veterans Memorial Highway. Marked Trunk Highway 59 from the city of Karlstad to the border with Canada is designated as the "Veterans Memorial Highway." The commissioner shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 70. Black and Yellow Trail. Trunk Highway signed 14 as of August 1, 2012, from the border with South Dakota to the border with Wisconsin, is designated as the "Black and Yellow Trail." The commissioner shall adopt a suitable design to mark this highway and erect appropriate signs, subject to section 161.139.

Subd. 71. Arianna Celeste Macnamara Memorial Bridge. The pedestrian bridge over Route No. 7, signed as Trunk Highway 14 on August 1, 2012, located in the city of Rochester west of Route No. 20, signed as U.S. Highway 52 on August 1, 2012, is designated as "Arianna Celeste Macnamara Memorial Bridge." Subject to section 161.139, the commissioner shall adopt a suitable marking design to memorialize the bridge and shall erect the appropriate signs as close as practicable to the bridge.

Subd. 72. Deputy John W. Liebenstein Memorial Highway. (a) That segment of Route No. 390, signed as Interstate Highway 35 on August 1, 2012, and located in Rice County, is designated as "Deputy John W. Liebenstein Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable marking design to mark this highway and shall erect the appropriate signs as provided in paragraph (b).

(b) The commissioner of transportation shall erect suitable signs on marked Interstate Highway 35 as close as practicable to the following locations:

(1) one sign on the southbound entrance ramp of the interchange with Rice County State-Aid Highway 1; and

(2) one sign on the northbound entrance ramp of the interchange with Rice County State-Aid Highway 1.

Subd. 73. Officer Tom Decker Memorial Highway. That segment of marked Trunk Highway 23 from the east border of the township of Wakefield to the west border of the city of Richmond is designated as "Officer Tom Decker Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs.

Subd. 74. Officer Richard Crittenden, Sr., Memorial Highway. That segment of marked Trunk Highway 36 located within the city limits of North St. Paul shall be designated as the "Officer Richard Crittenden, Sr., Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs directly adjacent to the marked Trunk Highway 36 roadway, excluding entrance and exit ramps.

Subd. 75. Nicholas Patrick Spehar Memorial Highway. That segment of Route No. 46, signed as U.S. Highway 8, on August 1, 2014, from the southwestern border of Chisago City to the eastern border of Center City, is designated as "Nicholas Patrick Spehar Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs.

Subd. 76. Michael Duane Clickner Memorial Bridge. The bridge over the Mississippi River on marked Trunk Highway 60 at the city of Wabasha is designated "Michael Duane Clickner Memorial Bridge." The commissioner of transportation shall adopt a suitable design to mark this bridge and erect appropriate signs, subject to section 161.139.

Subd. 77. Old Cedar Avenue Bridge. Minnesota state bridge number 3145, the Camelback bridge over the Minnesota River overflowage (referred to as Long Meadow Lake) constructed in 1920, is designated and named the "Old Cedar Avenue Bridge." This designation and name also applies to any renovation or reconstruction of the bridge and must be used in any publicly financed signage that refers to the bridge.

Subd. 78. Trooper Glen Skalman Memorial Highway. That segment of signed U.S. Highway 61 from the intersection with signed U.S. Highway 8 in Forest Lake to the intersection with 260th Street in Wyoming is designated as "Trooper Glen Skalman Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs in the vicinity of the location where Trooper Skalman died.

Subd. 79. Sergeant Joseph Bergeron Memorial Highway. That segment of marked Trunk Highway 36 located within the city limits of Maplewood is designated as "Sergeant Joseph Bergeron Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs.

Subd. 80. Officer Scott Patrick Memorial Highway. (a) That segment of signed Trunk Highway 149, known as Dodd Road, from the interchange with signed Interstate Highway 494 to the intersection with Smith Avenue in West St. Paul is designated as "Officer Scott Patrick Memorial Highway."

(b) The commissioner shall, in consultation with interested groups, adopt a suitable design to mark this highway that conforms to the Manual on Uniform Traffic Control Devices adopted by the commissioner under section 169.06.

(c) Subject to section 161.139, the commissioner shall erect appropriate signs.

Subd. 81. Patrol Officer Michael Alan Hogan Memorial Highway. That segment of marked Trunk Highway 7 located within the county of McLeod is designated as "Patrol Officer Michael Alan Hogan Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs.

Subd. 82. Staff Sergeant Kevin Witte Memorial Highway. That segment of marked Trunk Highway 28 located between the city of Beardsley and the city of Graceville is designated as "Staff Sergeant Kevin Witte Memorial Highway." Subject to section 161.139, the commissioner shall adopt a suitable design to mark this highway and erect appropriate signs.

History: 1959 c 210 s 1; 1959 c 500 art 2 s 14; 1961 c 669 s 1,2; 1961 c 734 s 1; 1965 c 445 s 1-3; 1965 c 556 s 1; 1969 c 346 s 1; 1969 c 480 s 1; 1969 c 1058 s 1; 1971 c 82 s 1; 1971 c 640 s 1; 1973 c 123 art 5 s 7; 1974 c 65 s 1; 1974 c 102 s 1; 1975 c 255 s 1; 1976 c 29 s 1; 1976 c 166 s 7; 1976 c 292 s 1; 1978 c 674 s 19; 1984 c 412 s 3; 1985 c 35 s 1; 1985 c 301 s 1; 1986 c 444; 1988 c 438 s 1; 1988 c 565 s 1; 1989 c 227 s 1; 1990 c 357 s 1; 1991 c 248 s 1; 1991 c 274 s 1; 1993 c 39 s 1,2; 1994 c 395 s 1; 1994 c 457 s 1; 1995 c 19 s 1; 1995 c 50 s 1; 1996 c 272 s 1,2; 1996 c 279 s 1; 1996 c 287 s 1; 1996 c 309 s 1; 1996 c 426 s 1,2; 1996 c 455 art 3 s 6-8; 1997 c 51 s 1-4; 1997 c 159 art 2 s 7; 1998 c 254 art 1 s 58; 1998 c 290 s 1; 1999 c 16 s 1; 1999 c 42 s 1; 1999 c 86 art 1 s 83; 2000 c 279 s 1,2; 2000 c 281 s 1; 2000 c 288 s 1; 2001 c 14 s 1; 2001 c 103 s 1; 2001 c 113 s 1; 1Sp2001 c 8 art 2 s 15; 2005 c 73 s 1,2; 1Sp2005 c 6 art 3 s 4-6; 2006 c 213 s 1; 2008 c 287 art 1 s 8-12; 2008 c 350 art 1 s 2; 2009 c 18 s 1; 2009 c 23 s 2,3; 2010 c 196 s 1; 2010 c 204 s 1; 2010 c 351 s 4-8; 2012 c 287 art 3 s 1; art 4 s 6-8; 2013 c 12 s 1; 2014 c 155 s 1; 2014 c 216 s 1; 2014 c 287 s 2; 2014 c 308 art 8 s 2; 2014 c 312 art 11 s 1; 2015 c 46 s 1; 2015 c 51 s 1; 2016 c 117 s 1; 2016 c 118 s 1



Section 161.141 — NORTHWEST ANGLE, CONNECTING HIGHWAY; FEDERAL APPROVAL.

Subdivision 1. Agreement. The commissioner of transportation may enter into an agreement with the authorized authorities of the province of Manitoba, Canada providing for an equitable division of costs and responsibilities to be borne by the state of Minnesota and the province of Manitoba for the establishment, location, construction, maintenance, and operation of a highway through the province of Manitoba, thereby connecting the Northwest Angle with other parts of the state of Minnesota.

Subd. 2. Required condition. The agreement shall contain an express provision that it shall not be binding on the state of Minnesota until approved by the Congress of the United States. The agreement shall contain the further express provision that the agreement shall not be binding on the state of Minnesota unless the Congress of the United States appropriates to the state of Minnesota a sum of money sufficient to pay Minnesota's share of the cost of the highway.

Subd. 3. Implementation. Upon approval of Congress and the appropriation of money by Congress as provided in subdivision 2, the commissioner may proceed to carry out the terms of the agreement provided for in subdivision 1.

History: 1959 c 132 s 1-3; 1976 c 166 s 7



Section 161.1419 — MISSISSIPPI RIVER PARKWAY COMMISSION.

Subdivision 1. Policy. It is declared to be the policy of the state and to be in the best public interest for the promotion of public safety, recreation, travel, trade, and the general welfare of the people to cooperate with the federal government and with the interstate Mississippi River Parkway Planning Commission. To carry out such policy and to aid in the promotion and securement of a scenic parkway and highway for the state of Minnesota and to aid in securing the location of federal parks within Minnesota a Mississippi River Parkway Commission is created. Such commission shall also work toward the planning, construction, maintenance, and improvement of the Great River Road or Mississippi River Parkway which is to follow generally the course of the Mississippi River and extend from Canada to the Gulf of Mexico.

Subd. 2. Members. (a) The commission shall be composed of 15 members of whom:

(1) one shall be appointed by the commissioner of transportation;

(2) one shall be appointed by the commissioner of natural resources;

(3) one shall be appointed by the director of Explore Minnesota Tourism;

(4) one shall be appointed by the commissioner of agriculture;

(5) one shall be appointed by the director of the Minnesota Historical Society;

(6) two shall be members of the senate to be appointed by the Committee on Committees;

(7) two shall be members of the house of representatives to be appointed by the speaker;

(8) one shall be the secretary appointed pursuant to subdivision 3; and

(9) five shall be citizen members appointed by five citizen committees established by the members appointed under clauses (1) to (8), with each citizen committee established within and representing each of the following geographic segments along the Mississippi River:

(i) Lake Itasca to but not including the city of Grand Rapids;

(ii) Grand Rapids to but not including the city of Brainerd;

(iii) Brainerd to but not including the city of Elk River;

(iv) Elk River to but not including the city of Hastings; and

(v) Hastings to the Iowa border.

Each citizen committee member shall be a resident of the geographic segment that the committee and member represents.

(b) The members of the commission shall serve for a term expiring at the close of each regular session of the legislature and until their successors are appointed. Successor members shall be appointed by the same appointing authorities. Members may be reappointed. Any vacancy shall be filled by the appointing authority. The commissioner of transportation, the commissioner of natural resources, and the director of the Minnesota Historical Society shall be ex officio members, and shall be in addition to the 15 members heretofore provided for. Immediately upon making the appointments to the commission the appointing authorities shall so notify the Mississippi River Parkway Commission, hereinafter called the National Commission, giving the names and addresses of the members so appointed.

Subd. 3. Chair, vice-chair, and secretary. The commission may hold meetings and hearings at such time and places as it may designate to accomplish the purposes set forth in this section. It shall select a chair, a vice-chair, and such other officers from its membership as it deems necessary. The commission shall appoint a secretary who shall also serve as a commission member.

Subd. 3a. Gifts, grants, and endowments. The commission may accept gifts of money, property, or services; may apply for and accept grants from the United States, the state, a subdivision of the state, or a person for any of its purposes; may enter into an agreement required in connection with it; and may hold, use, and dispose of the money, property, or services in accordance with the terms of the gift, grant, or agreement relating to it. The commission may also make grants, gifts, and bequests of money, property, or services and enter into contracts to carry out the same. The gift acceptance procedures of sections 16A.013 to 16A.016 do not apply to this section.

Subd. 4. Compensation, supplies, staff. Compensation of legislative members of the commission is as provided in section 3.101. Compensation of the remaining members is as provided in section 15.0575. The commission may purchase supplies, employ part-time or full-time employees, and do all things reasonably necessary and convenient in carrying out the purposes of this section.

Subd. 5. Staff from other agencies. The commissioner of transportation shall designate one employee of the Department of Transportation who is an engineer or who has engineering experience and the commissioner of natural resources shall appoint one staff member who shall advise with and assist the commission in carrying out its functions and duties.

Subd. 6. National Commission. The commission shall be an affiliate of the National Commission and as a member of the National Commission may pay an annual fee for its equal share of the planning program of the National Commission.

Subd. 7. Program review. The commission may review the programs of the various interstate compacts, studies, planning groups and commissions involved in water and land use activities along the Mississippi River in Minnesota.

Subd. 8. Expiration. The commission expires on June 30, 2020.

History: 1963 c 875 s 1; 1969 c 1129 art 3 s 1; 1971 c 653 s 1-5; 1973 c 35 s 34; 1976 c 166 s 7; 1983 c 260 s 44; 1985 c 285 s 9; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 384 art 3 s 2; 1987 c 404 s 148; 1993 c 337 s 11; 1996 c 407 s 46; 1997 c 7 art 2 s 24; 1997 c 192 s 27; 2001 c 161 s 27,28; 1Sp2003 c 4 s 1; 1Sp2003 c 23 s 11; 2005 c 10 art 1 s 27; 1Sp2005 c 1 art 4 s 33,34; 2007 c 148 art 2 s 46; 1Sp2011 c 10 art 3 s 32; 2013 c 142 art 3 s 31; 2015 c 77 art 2 s 51



Section 161.142 — GREAT RIVER ROAD.

Subdivision 1. [Repealed, 1963 c 875 s 3]

Subd. 2. Location; construction; improvement; maintenance; acquisition of land. The commissioner of transportation shall establish and locate the route or routes of the Great River Road and shall thereafter construct, reconstruct, improve and may maintain same. The commissioner may acquire by purchase, gift or eminent domain proceedings, in fee or such lesser estate as the commissioner may determine, all lands and properties needed in laying out, establishing, constructing, reconstructing, and improving the Great River Road in Minnesota.

Subd. 3. Inclusion within state system; controlled access. The portion of the Great River Road in Minnesota may be part of the state trunk highway system and may be a controlled-access highway.

Subd. 4. Acceptance of federal funds; cooperation with federal agencies. The commissioner of transportation may accept any federal funds made available to the state of Minnesota for expenditure on the Great River Road. The commissioner may cooperate with the federal government or any federal agency in the establishment, construction, reconstruction and improvement of the Great River Road to the end that the state will obtain all federal funds available for expenditure on the Great River Road in Minnesota. The commissioner may act as agent for any other department of state, public corporation, or political subdivision of the state in accepting federal aid in their behalf for the purposes expressed in subdivisions 2 to 7, and may distribute any federal aid received by the department to other departments of the state, public corporations or political subdivisions of the state.

Subd. 5. Cooperation with other governmental units. The commissioner of transportation shall cooperate with other state departments, public corporations and political subdivisions in laying out, constructing, reconstructing and improving and maintaining the Great River Road.

Subd. 6. Expenditures limitation. None of the provisions of subdivisions 2 to 7 shall be construed as authorizing the commissioner of transportation to expend trunk highway funds for nontrunk highway purposes.

Subd. 7. Preservation of adjacent areas. The commissioner of transportation and any political subdivision or public corporation adjacent to the Great River Road or through which the Great River Road passes may acquire by purchase, gift or eminent domain proceedings as provided by law any lands or properties, or interests in lands and properties, lying along the Great River Road as they deem necessary for the purpose of preserving areas of natural scenic beauty, views of lake or riverside areas, historic sites, and such lands as they deem necessary for the purpose of providing recreational and rest areas and facilities in connection therewith including camping and overnight facilities. They may enter into agreements with property owners along the Great River Road providing for restrictions on land uses along such road and providing for compensation therefor. Such agreements may provide that the lands or properties may continue to be used for agricultural, horticultural, forest, grazing, residential, or other purposes not inconsistent with parkway principles and standards approved by the federal government and the Mississippi River Parkway Commission.

History: 1959 c 411 s 1-7; 1976 c 163 s 33; 1976 c 166 s 7; 1978 c 495 s 1; 1986 c 444



Section 161.148 — GREAT RIVER ROAD, LOCATION OF ROUTE.

Subdivision 1. Commissioner's responsibility. The commissioner of transportation shall designate, establish and locate the Great River Road described in and authorized by section 161.142, with the approval of the Mississippi River Parkway Commission and, when the location is not on the trunk highway system, with the approval of the political subdivision having jurisdiction of the road.

Subd. 2. Alternate routes. The commissioner of transportation may designate, establish, locate and mark alternate routes of the Great River Road with the approval of the Mississippi River Parkway Commission upon highways of the trunk highway system and when not located upon the trunk highway system with the approval of the political subdivision having jurisdiction of the road.

Subd. 3. Expenditures limitation. Funds shall not be expended on any alternate route or routes provided for by subdivision 2 except to the extent of any surplus in federal funds provided for the route designated under subdivision 1 or as provided by agreement with the United States government.

Subd. 4. [Repealed, 1978 c 495 s 5]

History: 1974 c 34 s 1; 1976 c 166 s 7; 1978 c 495 s 2-4



Section 161.15 — SPECIFIC LOCATION; LIMITATION ON DEVIATIONS.

The commissioner may specifically and definitely locate all of the routes of the trunk highway system, but in so locating same, the commissioner shall not deviate from the starting points or terminals as set forth in the route description; nor shall there be any deviation from the various cities named in the routes through which such routes shall pass.

History: 1959 c 500 art 2 s 15; 1973 c 123 art 5 s 7; 1986 c 444



Section 161.16 — HIGHWAY DESIGNATION, VACATION, REVERSION, SURVEY.

Subdivision 1. Temporary trunk highways; reversion. Until such time as the commissioner definitely locates and constructs the several routes of the trunk highway system, the commissioner shall select practicable existing roads along the general location of such routes and shall maintain them for the benefit of the traveling public. Such roads shall be known as temporary trunk highways. The road authority which had jurisdiction over such road shall, thereupon, be relieved of responsibilities thereto; provided, however, if the definite location of the route shall be other than the location of the temporary trunk highway, the portion of the temporary locations which is not included in the definite location shall, upon notice of the commissioner, revert to the road authority unless the same lies within the corporate limits of a city, in which case it shall become a street of the city, provided that when the portion of the temporary location, which is not included in the definite location lies within a city having a population of less than 5,000, that portion shall revert to the county if it meets the criteria for a county state-aid highway.

Subd. 2. Designation and location by order. The commissioner shall by order or orders designate such temporary trunk highways, and on determining the definite location of any trunk highway or portion thereof, the same shall also be designated by order or orders. The definite location of such highway or portion thereof may be in the form of a map or plat showing the lands and interests in lands required for trunk highway purposes. Formal determination or order if by map or plat, shall be certified by the commissioner of transportation on said map or plat. The commissioner may, by similar order or orders, change the definite location of any trunk highway between the fixed termini, as fixed by law, when such changes are necessary in the interest of safety and convenient public travel. The commissioner shall maintain a file of these orders as permanent records.

Subd. 3. Public hearing. When the county board of any county requests a public hearing in regard to the definite location or a change in the definite location of any trunk highway within its boundaries, the commissioner shall hold such hearing in such county before making a determination in such matters.

Subd. 4. Reversion or conveyance to another road authority. (a) If the commissioner makes a change in the definite location of a trunk highway as provided in this section, the portion of the existing road that is no longer a part of the trunk highway by reason of the change and all right, title, and interest of the state in the trunk highway shall revert to the road authority originally charged with the care of that trunk highway unless the commissioner, the road authority originally charged with the care of the trunk highway and the road authority of the political subdivision in which the portion is located agree on another disposition, in which case the reversion is as provided in the agreement. When the reversion is to a county and a portion lies partly within a city of under 5,000 population the entire portion shall revert to the county if it meets the criteria for a county state-aid highway.

(b) If the portion had its origin as a trunk highway, it shall become a county highway unless it lies within the corporate limits of a city, in which case it shall become a street of the city. When the existing road that is no longer a part of the trunk highway by reason of the change lies within a city of less than 5,000 population, the portion shall revert to the county if the portion meets the criteria for a county state-aid highway. In municipalities of over 5,000 population that portion of the road may revert to the county if the appropriate authorities of the state, county and the various cities through which the route passes so agree. Should any city not agree that the portion of the roadway that passes through it shall revert to county jurisdiction, the portion shall not so revert, although the other portions of the roadway in which agreement has been reached shall revert to county jurisdiction. Notwithstanding the other provisions of this chapter or other applicable laws and rules, the commissioner may convey and quitclaim to a county, city, or other political subdivision all or part of the right-of-way of the existing road that is no longer a part of the trunk highway by reason of the commissioner's order or orders. The conveyance shall be for highway purposes, and the future cost of maintenance, improvement, or reconstruction of the highway and the contribution of that highway to the public highway system is reasonable and proper consideration for the conveyance. This subdivision shall apply to all trunk highways reverted before May 29, 1967.

Subd. 5. Damages due to vacation of former trunk highway. Damages occasioned by the vacation of any highway or street that had its origin as a trunk highway, if vacated by the county within one year after the commissioner relinquished jurisdiction thereof, shall be paid by the state out of the trunk highway fund. No award of damages determined by the county shall be made for such vacation without the concurrence of the attorney general, and no action brought to recover damages for such vacation shall be settled or otherwise disposed of without the consent of the attorney general. The attorney general may defend any action brought to recover damages for such vacation.

Subd. 6. Vacation. When the definite location of any trunk highway takes the place of and serves the same purpose as any portion of an existing road, however established, the commissioner may make an order vacating such portion of the road. A copy of the order shall be served upon the owners and occupants of the lands on which is located the portion of the road so vacated and, if the road terminates at or abuts upon any public water, a copy of the order also shall be served upon the commissioner of natural resources. The notice under this subdivision is for notification purposes only and does not create a right of intervention by the commissioner of natural resources. A copy of the order, together with proof of service, or affidavit of publication if the owners are unknown or reside outside the state, shall be filed with the county auditor of the county in which such lands lie. Any person claiming to be damaged by the vacation may appeal at any time within 30 days after the service of the order to the district court of the county for a determination of damages, by serving notice of the appeal on the commissioner and filing same with proof of service in the office of the court administrator of the district court. The appeal shall be tried in the same manner as an appeal from an award in proceedings in eminent domain.

Subd. 7. Survey of trunk highway centerline. (a) When the physical location of a trunk highway centerline will be changed by order of the commissioner and the commissioner is aware that a property description has been written to the centerline, the commissioner shall file with the recorder in the county where the highway is located a survey of the existing centerline prior to changing or removing the trunk highway.

(b) The survey of the trunk highway centerline must be prepared on four-mil transparent reproducible film or its equivalent. Sheet size must be 22 inches by 34 inches. A border line must be placed one-half inch inside the outer edge of the sheet on the top and bottom 34-inch sides; and the right 22-inch side; and two inches inside the outer edge of the sheet on the left 22-inch side. If a survey of the trunk highway centerline consists of more than one sheet, the sheets must be numbered consecutively. The survey of the trunk highway centerline must include:

(1) a graphic depiction of the existing trunk highway centerline;

(2) distances along the centerline, and ties to the corners of the public land survey, expressed in feet and hundredths of a foot. All straight line segments of the plat must be labeled with the length of the line and bearing or azimuth. All curved line segments of the plat must be labeled with the central angle, arc length, and radius length. If any curve is nontangential, the dimensions must include a long chord bearing or azimuth, and must be labeled nontangential;

(3) a north arrow and directional orientation note;

(4) a graphics scale along with the label "Scale In Feet";

(5) the position, description, and ties from the trunk highway centerline to corners of the public land survey;

(6) identification of the public land survey quarter section or sections, government lot or lots, and the county through which the depicted trunk highway centerline runs; and

(7) the date of the survey.

(c) The survey of the trunk highway centerline must be certified by the commissioner of transportation or the commissioner's designated assistant and by a licensed land surveyor.

(d) Upon submission to the recorder in the county where the depicted trunk highway centerline is located, and upon payment of appropriate fees, the survey of the trunk highway centerline must be filed of record.

History: 1959 c 500 art 2 s 16; 1967 c 436 s 1,2; Ex1967 c 11 s 1; 1969 c 207 s 1; 1969 c 336 s 1; 1973 c 123 art 5 s 7; 1976 c 166 s 7; 1981 c 209 s 3; 1984 c 535 s 1; 1984 c 655 art 1 s 31; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1989 c 183 s 1; 1999 c 230 s 8; 2009 c 168 s 1



Section 161.162 — DEFINITIONS.

Subdivision 1. Applicability. The terms in sections 161.162 to 161.167 have the meanings given them in this section and section 160.02.

Subd. 2. Final layout. (a) "Final layout" means geometric layouts and supplemental drawings that show the location, character, dimensions, access, and explanatory information about the highway construction or improvement work being proposed. "Final layout" includes, where applicable, traffic lanes, shoulders, trails, intersections, signals, bridges, approximate right-of-way limits, existing ground line and proposed grade line of the highway, turn lanes, access points and closures, sidewalks, proposed design speed, noise walls, transit considerations, auxiliary lanes, interchange locations, interchange types, sensitive areas, existing right-of-way, traffic volume and turning movements, location of storm water drainage, location of municipal utilities, project schedule and estimated cost, and the name of the project manager.

(b) "Final layout" does not include a cost participation agreement. For purposes of this subdivision "cost participation agreement" means a document signed by the commissioner and the governing body of a municipality that states the costs of a highway construction project that will be paid by the municipality.

Subd. 3. Final construction plan. "Final construction plan" means the set of technical drawings for the construction or improvement of a trunk highway provided to contractors for bids.

Subd. 4. Governing body. "Governing body" means the elected council of a municipality.

Subd. 5. Municipality. "Municipality" means a statutory or home rule charter city.

History: 2001 c 191 s 3; 2002 c 364 s 3



Section 161.163 — HIGHWAY PROJECT REVIEW.

Subdivision 1. Projects requiring review. Sections 161.162 to 161.167 apply only to projects that alter access, increase or reduce highway traffic capacity, or require acquisition of permanent rights-of-way.

Subd. 2. Traffic safety measures. Nothing contained in sections 161.162 to 161.167 limits the power of the commissioner to regulate traffic or install traffic-control devices or other safety measures on trunk highways located within municipalities regardless of their impact on access or traffic capacity or on the need for additional right-of-way.

Subd. 3. Construction program. Nothing contained in sections 161.162 to 161.167 limits the commissioner's discretion to determine priority and programming of trunk highway projects.

History: 2001 c 191 s 4



Section 161.164 — FINAL LAYOUT APPROVAL PROCESS.

Subdivision 1. Submission of final layout. Before proceeding with the construction, reconstruction, or improvement of any route on the trunk highway system lying within any municipality, the commissioner shall submit to its governing body a final layout and project report covering the purpose, route location, and proposed design of the highway. The final layout must be submitted as part of a report containing any supporting data that the commissioner deems helpful to the governing body in reviewing the final layout submitted. The supporting data must include a good-faith cost estimate of all the costs in which the governing body is expected to participate. The final layout must be submitted before final decisions are reached so that meaningful early input can be obtained from the municipality.

Subd. 2. Governing body action. (a) Within 15 days of receiving a final layout from the commissioner, the governing body shall schedule a public hearing on the final layout. The governing body shall, within 60 days of receiving a final layout from the commissioner, conduct a public hearing at which the Department of Transportation shall present the final layout for the project. The governing body shall give at least 30 days' notice of the public hearing.

(b) Within 90 days from the date of the public hearing, the governing body shall approve or disapprove the final layout in writing, as follows:

(1) If the governing body approves the final layout or does not disapprove the final layout in writing within 90 days, in which case the final layout is deemed to be approved, the commissioner may continue the project development.

(2) If the final construction plans contain changes in access, traffic capacity, or acquisition of permanent right-of-way from the final layout approved by the governing body, the commissioner shall resubmit the portion of the final construction plans where changes were made to the governing body. The governing body must approve or disapprove the changes, in writing, within 60 days from the date the commissioner submits them.

(3) If the governing body disapproves the final layout, the commissioner may make modifications requested by the municipality, decide not to proceed with the project, or refer the final layout to an appeal board. The appeal board shall consist of one member appointed by the commissioner, one member appointed by the governing body, and a third member agreed upon by both the commissioner and the governing body. If the commissioner and the governing body cannot agree upon the third member, the chief justice of the Supreme Court shall appoint a third member within 14 days of the request of the commissioner to appoint the third member.

Subd. 3. Appeal board. Within 30 days after referral of the final layout, the appeal board shall hold a hearing at which the commissioner and the governing body may present the case for or against approval of the final layout referred. Not later than 60 days after the hearing, the appeal board shall recommend approval, recommend approval with modifications, or recommend disapproval of the final layout, making additional recommendations consistent with state and federal requirements as it deems appropriate. It shall submit a written report containing its findings and recommendations to the commissioner and the governing body.

History: 2001 c 191 s 5



Section 161.165 — COMMISSIONER ACTION; INTERSTATE HIGHWAYS.

Subdivision 1. Applicability. This section applies to interstate highways.

Subd. 2. Action on approved final layout. (a) If the appeal board recommends approval of the final layout or does not submit its findings and recommendations within 60 days of the hearing, in which case the final layout is deemed approved, the commissioner may prepare substantially similar final construction plans and proceed with the project.

(b) If the final construction plans change access, traffic capacity, or acquisition of permanent right-of-way from the final layout approved by the appeal board, the commissioner shall submit the portion of the final construction plans that shows the changes, to the governing body for its approval or disapproval under section 161.164, subdivision 2.

Subd. 3. Action on final layout approved with changes. (a) If, within 60 days, the appeal board recommends approval of the final layout with modifications, the commissioner may:

(1) prepare final construction plans with the recommended modifications, notify the governing body, and proceed with the project;

(2) decide not to proceed with the project; or

(3) prepare final construction plans substantially similar to the final layout referred to the appeal board, and proceed with the project. The commissioner shall, before proceeding with the project, file a written report with the governing body and the appeal board stating fully the reasons for doing so.

(b) If the final construction plans contain changes in access or traffic capacity or require additional acquisition of permanent right-of-way from the final layout reviewed by the appeal board or the governing body, the commissioner shall resubmit the portion of the final construction plans that shows the changes, to the governing body for its approval or disapproval under section 161.164, subdivision 2.

Subd. 4. Action on disapproved final layout. (a) If, within 60 days, the appeal board recommends disapproval of the final layout, the commissioner may either:

(1) decide not to proceed with the project; or

(2) prepare final construction plans substantially similar to the final layout referred to the appeal board, notify the governing body and the appeal board, and proceed with the project. Before proceeding with the project, the commissioner shall file a written report with the governing body and the appeal board stating fully the reasons for doing so.

(b) If the final construction plans contain changes in access or traffic capacity or require additional acquisition of permanent right-of-way from the final layout reviewed by the appeal board or the governing body, the commissioner shall resubmit the portion of the final construction plans that shows the changes, to the governing body for its approval or disapproval under section 161.164, subdivision 2.

Subd. 5. Final construction plans issued. The commissioner shall send a complete set of final construction plans to the municipality at least 45 days before the bid opening for informational purposes.

History: 2001 c 191 s 6



Section 161.166 — COMMISSIONER ACTION; OTHER HIGHWAYS.

Subdivision 1. Applicability. This section applies to trunk highways that are not interstate highways.

Subd. 2. Action on approved final layout. If the appeal board recommends approval of the final layout or does not submit its findings or recommendations within 60 days of the hearing, in which case the the final layout is deemed approved, the commissioner may prepare substantially similar final construction plans and proceed with the project. If the final construction plans change access or traffic capacity or require additional acquisition of right-of-way from the final layout approved by the appeal board, the commissioner shall submit the portion of the final construction plan that shows the changes, to the governing body for its approval or disapproval under section 161.164, subdivision 2.

Subd. 3. Action on final layout approved with changes. (a) If the appeal board approves the final layout with modifications, the commissioner may:

(1) prepare final construction plans including the modifications, notify the governing body, and proceed with the project;

(2) decide not to proceed with the project; or

(3) prepare a new final layout and resubmit it to the governing body for approval or disapproval under section 161.164, subdivision 2.

(b) If the final construction plans contain changes in access or traffic capacity or require additional acquisition of permanent right-of-way from the final layout reviewed by the appeal board or the governing body, the commissioner shall resubmit the portion of the final construction plans that shows the changes, to the governing body for its approval or disapproval under section 161.164, subdivision 2.

Subd. 4. Action on disapproved final layout. If the appeal board disapproves the final layout, the commissioner may:

(1) decide not to proceed with the project; or

(2) prepare a new final layout and submit it to the governing body for approval or disapproval under section 161.164, subdivision 2.

Subd. 5. Final construction plans issued. The commissioner shall send a complete set of final construction plans to the municipality at least 45 days before the bid opening for informational purposes.

History: 2001 c 191 s 7



Section 161.167 — REIMBURSEMENT OF EXPENSES.

Members of the appeal board shall submit to the commissioner an itemized list of the expenses incurred in disposing of matters presented to them. The appeal board members shall be reimbursed for all reasonable expenses incurred by them in the performance of their duties. The commissioner shall pay these costs out of the trunk highway fund.

History: 2001 c 191 s 8



Section 161.18 — PRIOR EASEMENTS VEST IN STATE.

When any road or highway, including any city street or portion thereof, is taken over by the state as a trunk highway, the state as to any such road, street, or highway or portion thereof, without compensation paid therefor, shall be vested with all rights, titles, easements, and appurtenances thereto appertaining, held by or vested in any of the political subdivisions of the state prior to the time such road, street, or highway is taken over by the state.

History: 1959 c 500 art 2 s 18; 1973 c 123 art 5 s 7



Section 161.19 — CERTAIN RECORDS OBTAINED AND FILED.

Upon the written request of the commissioner the court administrator of any court, the auditor of any county, the clerk of any town, or the recorder or clerk of any city shall furnish a copy of the proceedings, documents, and plats, if any, relating to the establishment of any road or the procuring of the right-of-way of any road which has been or may be taken over by the state of Minnesota as a trunk highway. The copy shall be filed in the records of the commissioner and shall be prima facie evidence of the existence of the road as described therein. The legal fee for the copies shall be paid from the trunk highway fund.

History: 1959 c 500 art 2 s 19; 1973 c 123 art 5 s 7; 1Sp1986 c 3 art 1 s 82



Section 161.20 — GENERAL POWERS OF COMMISSIONER.

Subdivision 1. Provisions of Constitution. The commissioner shall carry out the provisions of article 14, section 2, of the Constitution of the state of Minnesota.

Subd. 2. Property acquisition; agreements and contracts. (a) The commissioner is authorized:

(1) to acquire by purchase, gift, or by eminent domain proceedings as provided by law, in fee or such lesser estate as the commissioner deems necessary, all lands and properties necessary in preserving future trunk highway corridors or in laying out, constructing, maintaining, and improving the trunk highway system including recreational vehicle lanes; to locate, construct, reconstruct, improve, and maintain the trunk highway system; to purchase all road material, machinery, tools, and supplies necessary for the construction, maintenance, and improvement thereof; to construct necessary buildings, or rent or acquire by purchase, gift, or condemnation, grounds and buildings necessary for the storing and housing of such material, machinery, tools, and supplies or necessary for office space for employees; to maintain, repair, or remodel such buildings as may be necessary;

(2) to acquire by purchase, gift, or condemnation, replacement sites for historically significant buildings or structures and to relocate these buildings or structures onto those sites, reconstructing and maintaining them until disposed of through public sale to the highest responsible bidder;

(3) to make agreements with any county for the relocation or reestablishment, by the county, of section, quarter section, or meander corners originally established by the United States, when such relocation or reestablishment is necessary in order to write land acquisition descriptions or by reason of the construction, reconstruction, improvement, or maintenance of a trunk highway;

(4) to contract on an equitable basis with railroad companies for the installation and reinstallation of safety devices at trunk highway-railroad grade crossings, and for the construction, reconstruction, and maintenance of bridges and approaches existing or necessary for the separation of grades at railroad and trunk highway intersections; and

(5) in carrying out duties, to let all necessary contracts in the manner prescribed by law.

(b) The commissioner may make agreements with and cooperate with any governmental authority for the purpose of effectuating the provisions of this chapter.

Subd. 3. Trunk highway fund appropriations. The commissioner may expend trunk highway funds only for trunk highway purposes. Payment of expenses related to Bureau of Criminal Apprehension laboratory, Explore Minnesota Tourism kiosks, Minnesota Safety Council, driver education programs, Emergency Medical Services Board, Mississippi River Parkway Commission, payments to MN.IT Services in excess of actual costs incurred for trunk highway purposes, and personnel costs incurred on behalf of the Governor's Office do not further a highway purpose and do not aid in the construction, improvement, or maintenance of the highway system.

Subd. 4. Debt collection. The commissioner shall make reasonable and businesslike efforts to collect money owed for licenses, fines, penalties, and permit fees or arising from damages to state-owned property or other causes related to the activities of the Department of Transportation. The commissioner may contract for debt collection services for the purpose of collecting a money judgment or legal indebtedness. The commissioner may enter into an agreement with the commissioner of public safety to use debt collection services authorized by this subdivision when civil penalties relating to the use of highways have been reduced to money judgment. Money received as full or partial payment shall be deposited to the appropriate fund. When money is collected through contracted services, the commissioner may make payment for the service from the money collected. The amount necessary for payment of contractual collection costs is appropriated from the fund in which money so collected is deposited.

Subd. 5. Acceptance of private funds. Notwithstanding sections 16A.013 to 16A.016, the commissioner may accept on behalf of the state, gifts, grants, or contributions for purposes pertaining to the activities of the department. Funds received under this subdivision must be deposited in the trunk highway fund and are annually appropriated to the commissioner for the purpose for which they are given.

History: 1959 c 500 art 2 s 20; 1965 c 505 s 1; 1973 c 620 s 2; 1976 c 2 s 172; 1982 c 641 art 1 s 3; 1984 c 417 s 13; 1984 c 558 art 5 s 1; 1985 c 299 s 2; 1988 c 698 s 2; 1991 c 339 s 3; 2000 c 479 art 2 s 4; 2002 c 364 s 5; 2003 c 112 art 2 s 50; 1Sp2003 c 19 art 2 s 9; 2004 c 171 s 18; 2009 c 36 art 3 s 3; 2013 c 117 art 3 s 2; 2014 c 227 art 1 s 4



Section 161.202 — REPLACEMENT OF PUBLIC LANDS.

Subdivision 1. Definitions. For the purposes of this section the following terms shall have the meanings ascribed to them:

(a) "Public lands" means any lands, except streets, roads, or bridges owned by any subdivision of government, including but not limited to, the property of school districts, however organized, towns, cities, municipalities, counties, and any board or commission of any thereof, and public corporations created by the laws of this state.

(b) "Affected agency" means any governing body of any subdivision of government which owns public lands, and shall include any agency, board, or commission charged with the administration of such lands.

(c) "Cost of replacement" means the amount paid by any affected agency to purchase and develop lands to replace public lands acquired for the purpose of constructing or improving trunk highways.

Subd. 2. Replacement of acquired public lands. Whenever it has been determined that the commissioner of transportation is to acquire any public lands for the construction or improvement of a federally aided state trunk highway, including urban extensions thereof, the commissioner may, and in the case of parks shall, upon the request of the affected agency, authorize the affected agency to replace the same within a reasonable time by gift, purchase, or condemnation if granted the power of eminent domain by law. The replacement lands to be acquired by the affected agency shall be designated in an agreement entered into between any affected agencies and the commissioner. Such replacement lands shall be a functional replacement which shall consist of but not be limited to land substantially equal in acreage, use, interest, or estate in the lands to be acquired from the affected agency. If the parties are unable to agree on the designation of the replacement lands, the parties may agree to submit to an arbiter or the district court the issue of which replacement lands proposed by the parties is a functional replacement for the lands to be acquired from the affected agency. After the completion of the acquisition of the replacement lands by the affected agency the cost of replacement shall be ascertained and paid by the state from any funds available for the acquisition of lands.

Subd. 3. Lump-sum settlements. The commissioner of transportation may enter into agreements with an affected agency for the replacement of public lands providing for the payment by the state of a lump sum based on the estimated cost of replacement when the lump sum so agreed upon, which shall be irrevocable, does not exceed $50,000.

Subd. 4. Acquiring replacement lands for affected agency. When the affected agency is unable to acquire the replacement lands, or if the acquisition of such lands by the affected agency would result in undue delay in the completion of the highway project, upon a request of an affected agency which shall include a recommendation as to the replacement land to be acquired within its jurisdiction, the commissioner of transportation by gift, purchase, or condemnation proceedings, may acquire the designated replacement lands if the commissioner deems that the acquisition would reduce the cost to the state of the highway project and would otherwise be in the public interest. The affected agency shall relinquish to the commissioner its interests in the lands required for the highway project upon its completion of the acquisition of the replacement lands or upon conveyance by the commissioner to the affected agency of the replacement lands designated in the agreement between the affected agency and the commissioner. The commissioner shall convey the lands or interests designated in the agreement to the affected agency.

Subd. 5. Compensation for damage to improvements. The affected agency, unless otherwise provided for in the agreement, by the acceptance of the replacement lands, shall not be deemed to have waived its right to compensation for the total of the damage to improvements.

History: 1969 c 968 s 1; 1973 c 123 art 5 s 7; 1976 c 166 s 7; 1983 c 143 s 2; 1986 c 444



Section 161.203 — CERTAIN PARK LANDS LITIGATION RIGHTS PRESERVED.

Nothing in section 161.202 shall be construed to amend, alter, or in any manner modify the rights, duties or obligations of any party to any litigation instituted on or before July 1, 1969 without the party's consent. Such litigation only concerns the proposed acquisition by the department of park lands in areas known as Minnehaha Park, Wilson Park, and North Mississippi Park located in the city of Minneapolis. Laws 1969, chapter 968 becomes effective on July 1, 1969.

History: 1969 c 968 s 2; 1986 c 444



Section 161.21 — STUDIES.

Subdivision 1. Location and design of highways. The commissioner may make or cause to be made such studies and investigations as the commissioner deems necessary for the purpose of determining the most advantageous location and design of trunk highways from the standpoint of both present and future traffic needs, and in making such determinations the commissioner may take into consideration the probable future development of both urban and rural areas and the effect of such development on future traffic needs as indicated by such studies and investigations and the location and design with respect to recreational vehicle lane establishment.

Subd. 2. Cooperation with other governmental units. Such studies and investigations may also be carried out by the commissioner in cooperation with any governmental authority or agency of this state or of any other state, the federal government or any of its agency, including the National Academy of Sciences, whenever federal law or federal rules and regulations require such studies in order for Minnesota to receive federal aid.

History: 1959 c 500 art 2 s 21; 1963 c 115 s 1; 1973 c 620 s 3; 1986 c 444



Section 161.23 — EXCESS ACQUISITION.

Subdivision 1. Acquisition of entire tract. On determining that it is necessary to acquire any interest in a part of a tract or parcel of real estate for trunk highway purposes, the commissioner of transportation may acquire in fee, with the written consent of the owner or owners thereof, by purchase, gift, or condemnation the whole or such additional parts of such tract or parcel as the commissioner deems to be in the best interests of the state. Any owner or owners consenting to such excess acquisition may withdraw the consent at any time prior to the award of commissioners in the case of condemnation proceedings, or at any time prior to payment in the case of purchase. In the event of withdrawal the commissioner shall dismiss from the condemnation proceedings the portion of the tract in excess of what is needed for highway purposes.

Subd. 2. Conveyance of excess. On acquiring real estate in excess of what is needed for trunk highway purposes as authorized in subdivision 1, the commissioner of transportation shall, within one year after the completion of the construction, reconstruction, or improvement of the highway for which a portion of the real estate was needed and required, convey and quitclaim the excess real estate to the highest responsible bidder, after receipt of sealed bids following mailed notice to adjacent landowners and published notice of the sale for three successive weeks in a newspaper or trade journal of general circulation in the territory from which bids are likely to be received. All bids may be rejected and new bids received upon like advertisement. The deed may contain restrictive clauses limiting the use of such real estate in the interests of safety and convenient public travel when the commissioner finds that the restrictions are reasonably necessary.

Subd. 2a. Services of licensed real estate broker. If the lands remain unsold after being offered for sale to the highest bidder, the commissioner may retain the services of a licensed real estate broker to find a buyer. The sale price may be negotiated by the broker, but must not be less than 90 percent of the appraised market value as determined by the commissioner. The broker's fee must be established by prior agreement between the commissioner and the broker, and must not exceed ten percent of the sale price for sales of $10,000 or more. The broker's fee must be paid to the broker from the proceeds of the sale.

Subd. 3. Leasing; proceeds allocated. The commissioner may lease for the term between the acquisition and sale thereof and for a fair rental rate and upon such terms and conditions as the commissioner deems proper, any excess real estate acquired under this section, and any real estate acquired in fee for trunk highway purposes and not presently needed for those purposes. All rents received from the leases must be paid into the state treasury. Seventy percent of the rents must be credited to the trunk highway fund. The remaining 30 percent must be paid to the county treasurer where the real estate is located, and distributed in the same manner as real estate taxes. This subdivision does not apply to real estate leased for the purpose of providing commercial and public service advertising pursuant to agreements as provided in sections 160.272 to 160.276 or to fees collected under section 174.70, subdivision 2.

Subd. 4. Limitation on construction of section. Nothing contained in this section shall be construed to prevent the commissioner from acquiring lands, real estate, or interests in lands or real estate necessary for trunk highway purposes, without the consent of the owner or owners thereof.

Subd. 5. Receipts paid into trunk highway fund. Money received from the sale of such lands and properties less any fee paid under subdivision 2a must be paid into the trunk highway fund.

History: 1959 c 500 art 2 s 23; 1973 c 544 s 1; 1976 c 166 s 7; 1980 c 494 s 6; 1980 c 533 s 7; 1985 c 108 s 1-3; 1986 c 444; 1Sp2001 c 8 art 2 s 16; 2004 c 295 art 2 s 11,15



Section 161.231 — APPROPRIATION; PROCEEDS FROM STATE PROPERTY.

There is appropriated annually from the fund or account in the state treasury to which the money from the sale, lease, conveyance, or disposal of state property is credited a sufficient amount of money to carry out the state's obligations under the provisions of sections 15.16, 117.135, 117.226, 161.16, 161.202, 161.23, subdivision 3, 161.24, 161.241, 161.43, 161.433, 161.44, 161.442, and 272.68, subdivision 3, including the inventorying, marketing, and property management activities required to sell, lease, rent, permit, convey, or otherwise dispose of the land or the interest in the land. At the discretion of the commissioner of transportation, money in the account at the end of each biennium may cancel to the trunk highway fund.

History: Ex1971 c 3 s 75; 2015 c 75 art 2 s 8



Section 161.24 — CHANGES REQUIRED BY CONSTRUCTION OF TRUNK HIGHWAY.

Subdivision 1. Grade at intersections. When the construction or reconstruction of a trunk highway results in a change of grade which necessitates a change of grade in intersecting or connecting highways or streets, including city streets, the cost of making the grade changes and any damages occasioned thereby shall be paid out of the trunk highway fund.

Subd. 2. Relocation of highway. When in the judgment of the commissioner, the establishment, construction, or reconstruction of a trunk highway requires, in the interest of safety or convenient public travel, a change in the location of any highway or street, including a city street, the commissioner may make the needed change in location after obtaining the approval of the road authority having jurisdiction over such highway or street. The cost of the change in location and any damages occasioned thereby shall be paid out of the trunk highway fund. All lands necessary therefor may be acquired by purchase, gift or condemnation. The highway or street as changed shall be the legally designated location thereof until otherwise changed as provided by law, and the maintenance and care of the highway or street shall be the responsibility of the road authority having jurisdiction thereof.

Subd. 3. Detours during construction. On determining, during construction, reconstruction, or maintenance of a trunk highway, that it is impractical to provide crossovers within the trunk highway limits for local highways or city streets designated for and carrying traffic of five tons or more per axle, and that it is necessary to provide a detour outside the limits of the trunk highway for traffic using such local highways or streets to meet local traffic needs, the commissioner may, upon request of the local road authority, expend trunk highway funds on the most practical detour to the extent necessary to provide a route reasonably adequate to carry such detoured traffic. The commissioner may provide temporary traffic-control devices on such detours as the commissioner deems necessary.

Subd. 4. Access to isolated property. When the establishment, construction, or reconstruction of a trunk highway closes off any other highway or street, including a city street, private road, or entrance at the boundary of the trunk highway, the commissioner may, in mitigation of damages or in the interest of safety and convenient public travel, construct a road either within or outside the limits of the trunk highway, connecting the closed-off highway, street, private road, or entrance with another public highway. In determining whether to build the road within or outside the limits of the trunk highway, the commissioner may take into consideration economy to the state and local traffic needs. The commissioner, in mitigation of damages, may connect the closed-off private road with the remaining portion of the private road or with another private road. All lands necessary for connecting a highway, street, private road, or entrance to another public highway or for connecting a closed-off private road to the remaining portion of a private road or to another private road, may be acquired by purchase, gift, or condemnation. Notwithstanding section 161.23, 161.43, 161.431, or 161.44, the commissioner may convey and quitclaim a fee title or easement held or owned by the state in land used to construct a road to connect the closed-off highway, street, entrance, or private road with another public highway or to reconnect the private road to the property served by the road.

Subd. 5. Maintenance of roads outside trunk highway. Any road so constructed outside the limits of the trunk highway shall be maintained by the road authority having jurisdiction over the highway or street closed off. Any private road constructed outside the limits of the trunk highway connecting the private road with a public highway shall be the responsibility of the property owners or owners served thereby.

Subd. 6. Agreements. The commissioner and the road authority affected may enter into agreements upon such terms as may be agreed upon, to provide for the construction of such grade changes, changes in location, detours, or connecting roads.

History: 1959 c 500 art 2 s 24; 1961 c 577 s 1; 1963 c 336 s 1; 1973 c 123 art 5 s 7; 1986 c 444; 2001 c 213 s 6



Section 161.241 — RELOCATION OF RAILROAD TRACKS, ACQUISITION OF LAND.

Subdivision 1. Acquisition. Whenever the construction, reconstruction, or improvement of a trunk highway will require the acquisition by the state of lands or interests in lands owned by a railroad company, and will require the railroad company to relocate its tracks in order to provide right-of-way for the trunk highway, the commissioner of transportation may either reimburse the railroad company for replacement lands including all reasonable costs directly related to acquiring the replacement lands, necessary for relocation of its tracks or may acquire, by purchase, gift, or eminent domain proceedings, the lands or interests in lands necessary for the relocation of such tracks. Such acquisition is deemed to be for a trunk highway purpose. The commissioner and the railroad company shall mutually agree whether the replacement lands will be provided by the commissioner or acquired by the railroad company.

Subd. 2. Agreement. The lands to be acquired from the railroad company, and the lands necessary for the relocation of the railroad tracks to be acquired by the state, shall be described in a voluntary agreement between the railroad company and the commissioner. Such agreement shall set forth the consideration to be paid for the lands involved. The consideration may be an even exchange of land if the market value is equal, or there may be money payment or services to be rendered by one party or the other to the agreement in addition to the exchange of land, depending on the relative market values of the lands involved. Any money paid to the state shall be credited to the trunk highway fund.

Subd. 3. Form of conveyance. The commissioner shall convey to the railroad company, by quitclaim deed, lands or interests in lands acquired by the state pursuant to the provisions of subdivisions 1 to 3.

Subd. 4. Highway lands no longer needed. The commissioner shall convey to a railroad company, by quitclaim deed, lands owned by the state in fee for trunk highway purposes, but no longer needed for such purposes, when the lands are needed by a railroad company for the relocation of its tracks which is required by the construction, reconstruction, or improvement of a trunk highway. The consideration must be set forth in a voluntary agreement between the railroad company and the commissioner of transportation and must be as provided in subdivision 2.

Subd. 5. [Repealed, 1976 c 163 s 63]

History: 1963 c 704 s 1-3; 1976 c 166 s 7; 1983 c 143 s 3,4; 2003 c 102 s 1



Section 161.242 — JUNK YARD ACT.

Subdivision 1. Legislative findings and purpose. It is hereby found that the operation of motor vehicle, agricultural, construction machinery or other junk yards adjacent to the trunk highways on which motor vehicles are operated is a distracting influence on drivers, thereby impairing the public safety; and that junk yards are unsightly, thus impairing the public investment in such highways. It is hereby found and declared that in the interest of and to promote the public safety, to protect the public investment in such highways, and to preserve natural beauty, it is necessary to regulate the operation of junk yards on lands adjacent to the trunk highways of the state.

Subd. 2. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Automobile graveyard" means any establishment or place of business which is maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(c) "Dealer" means any person, partnership, or corporation engaged in the operation of a junk yard.

(d) "Hazard signs" means signs listed in the Minnesota drivers' manual published by the Department of Public Safety, signs required by the State Fire Code, and other signs related to road or fire hazards and approved for use by the state or a political subdivision.

(e) "Industrial activities" means those activities permitted only in industrial zones, or in less restrictive zones by the nearest zoning authority within the state, or prohibited by said authority but generally recognized as industrial by other zoning authorities within the state, except that none of the following shall be considered industrial activities:

(1) outdoor advertising devices as defined in Minnesota Statutes 1969, section 173.02, subdivision 16;

(2) agricultural, forestry, ranching, grazing, farming and related activities, including, but not limited to, wayside fresh produce stands;

(3) activities normally and regularly in operation less than three months of the year;

(4) activities not visible from the traffic lanes of the main-traveled way;

(5) activities conducted in a building principally used as a residence;

(6) railroad tracks, minor sidings, and passenger depots; or

(7) junk yards, as defined in paragraph (g).

(f) "Junk" means old or scrap hazard signs, copper, brass, rope, rags, batteries, paper, synthetic or organic, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles or farm or construction machinery or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(g) "Junk yard" means an establishment, place of business, or place of storage or deposit, which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and shall include garbage dumps and sanitary fills not regulated by the Minnesota Pollution Control Agency, any of which are wholly or partly within one-half mile of any right-of-way of any state trunk highway, including the interstate highways, whether maintained in connection with another business or not, where the waste, body, or discarded material stored is equal in bulk to five or more motor vehicles and which are to be resold for used parts or old iron, metal, glass, or other discarded material.

(h) "Unzoned industrial area" means the land occupied by the regularly used building, parking lot, storage or processing area of an industrial activity, and the land within 1,000 feet thereof which is located on the same side of the highway as the principal part of said activity, and not predominantly used for residential or commercial purposes, and not zoned by state or local law, regulation or ordinance.

Subd. 3. Unauthorized junk yards prohibited. (a) A junk yard may not exist or be operated outside a zoned or unzoned industrial area, including those located on public lands, unless it is screened to effectively conceal it from the view of motorists using the highway. The screening required by this section may be effected by trees, shrubs, or foliage, natural objects, fences or other appropriate means as determined by standards established by the commissioner. Plantings that will eventually achieve effective screening shall be acceptable. Plantings shall be used in connection with any fence or other nonnatural screening device.

(b) A portion of a junk yard that cannot be effectively screened must be removed or relocated under the provisions of this section. A junk yard lawfully existing along a highway that is made a part of the trunk highway system after January 1, 1975, and becomes nonconforming thereby shall be effectively screened or removed or relocated within four years. Any junk yard that comes into existence after July 1, 1971 that does not conform to this section, or that becomes nonconforming after July 1, 1971, or that becomes nonconforming after action by the commissioner pursuant to this section, is hereby declared to be a public nuisance and illegal, and the commissioner may enter upon the land where the junk yard is located and may screen the same, or may relocate or dispose of the junk yard after 90 days' notice to the owner or dealer thereof, if known, or to the owner of the land. In this event, no compensation shall be paid to the owner or dealer or owner of the land, and the commissioner may recover the cost of screening, removal, relocation or disposal from the owner or dealer, if known, or from the owner of the land upon which the junk yard is located. Any costs recovered by the commissioner shall be deposited in the general fund.

(c) None of the articles commonly found in junk yards shall be allowed to remain on the grounds for more than 24 hours unless within the buildings or the properly screened area as provided herein, nor shall any junk in any junk yard be allowed to extend above existing or planned screening so as to be visible from the highway.

Subd. 4. Authority; enforcement. The commissioner shall screen junk yards when required by this section at locations on the right-of-way of the highway or on lands within 1,000 feet of the right-of-way and shall pay for the costs thereof. If screening is not feasible because of economic or topographic reasons, the commissioner shall secure the removal, relocation or disposal of such junk yard by sale, agreement, or other means, and pay for the costs thereof. Notwithstanding the other provisions of this section, if a junk yard exists within one-half mile of the right-of-way of any trunk highway and is visible from the highway, the commissioner may acquire easements for screening purposes up to one-half mile from the edge of the right-of-way of the highway. The commissioner shall acquire such rights and interest in property, personal or real, necessary to carry out the purposes of this section by purchase, gift, or eminent domain proceedings and shall pay just compensation therefor.

Subd. 5. Penalty. The owner or dealer of any junk yard which is declared a public nuisance and illegal under subdivision 3, paragraph (b), or who violates any provision of this section shall be guilty of a misdemeanor. Each day such a condition exists is a separate offense.

Subd. 6. Agreements with United States. The commissioner is authorized to do all things necessary, including, but not limited to, entering into agreements with the United States or any of its agencies or departments as provided in United States Code, title 23, section 136, with respect to control of junk yards, or any other applicable federal statute, and the rules and regulations promulgated pursuant thereto, to accomplish the purposes of this section and to take such action as may be necessary to obtain all available federal money therefor.

Subd. 6a. Hazard signs must be accepted. A dealer shall accept hazard signs only from a properly identified elected official or employee of the state or a political subdivision, who is acting within the scope of the person's official duties. A dealer is not required to pay or otherwise compensate any person or organization for taking possession of a hazard sign and is not required to take possession at a place away from the site of the dealer's junk yard.

Subd. 7. Other regulation allowed. Nothing in this section shall be construed to limit any right, power or authority to regulate more strictly and control the erection or maintenance of junk yards under the provisions of any other law of this state.

Subd. 8. Citation. This section is the Junk Yard Act.

Subd. 9. [Unnecessary]

History: 1965 c 674 s 1-6; 1971 c 881 s 1; 1973 c 35 s 35; 1974 c 483 s 9; 1975 c 266 s 1; 1981 c 357 s 50; 1984 c 654 art 3 s 54,55; 1991 c 197 s 2,3



Section 161.25 — TEMPORARY TRUNK HIGHWAY DETOUR; HAUL ROAD.

If, for the purpose of constructing or maintaining any trunk highway, the use of any public street or highway is necessary for a detour or haul road, the commissioner may designate any such street or highway as a temporary trunk highway detour or as a temporary trunk highway haul road, and shall thereafter maintain the same as a temporary trunk highway until the commissioner revokes the designation. Prior to revoking the designation the commissioner shall restore such streets or highways to as good condition as they were prior to the designation of same as temporary trunk highways. Upon revoking the designation, the street or highway shall revert to the subdivision charged with the care thereof at the time it was taken over as a temporary trunk highway.

History: 1959 c 500 art 2 s 25; 1986 c 444; 1994 c 635 art 2 s 3



Section 161.26 — HIGHWAY MAINTAINED ACROSS PORTION OF ADJOINING STATE.

When a state trunk highway route is so located that in order to properly connect the designated objectives it is advisable to construct and maintain the highway across a portion of an adjoining state, the commissioner is authorized to expend trunk highway funds therefor in the same manner as other expenditures for trunk highway purposes are made. No such highway or portion thereof shall be established or constructed in any adjoining state until the adjoining state shall first pass legislation consenting thereto and granting the commissioner necessary jurisdiction over the portion of the highway located in the adjoining state.

History: 1959 c 500 art 2 s 26



Section 161.261 — CONNECTOR SEGMENTS WITH OTHER STATES.

Subdivision 1. Agreement to improve segment in other state. When the beginning or terminal of a trunk highway is the state boundary, and the commissioner of transportation and the authorities of the adjoining state deem it desirable during the construction or improvement of such trunk highway to construct or improve a connector highway in the adjoining state thereby connecting or improving the connection of such trunk highway with the highway system of the adjoining state, the commissioner may enter into agreements with the authorities of such adjoining state providing for such connecting highway to be constructed or improved under and as part of the trunk highway construction contract. Such connector highway shall connect with the trunk highway at the state boundary. The entire cost of constructing or improving the connector highway, including engineering costs and expenses, planning and designing expenses, and any other expenses attributable to such connector highway, shall be paid by the adjoining state, and the manner and time of such payment shall be specified in the agreement.

Subd. 2. Agreement to improve segment in Minnesota. The commissioner, in the interest of construction economy, may enter into agreements with the authorities of an adjoining state providing that the adjoining state construct or improve a segment of a Minnesota trunk highway route in conjunction with a construction project of the adjoining state so as to connect or improve the connection of the Minnesota trunk highway route with the highway system of such adjoining state at their common boundary. The cost of construction or improvement of such segment, including costs of planning and design and equitable engineering costs and expenses attributable to such segment, shall be paid from the trunk highway fund.

Subd. 3. [Repealed, 1976 c 163 s 63]

History: 1963 c 460 s 1-3; 1976 c 166 s 7; 2014 c 243 s 1,2



Section 161.27 — TRUNK HIGHWAYS ACROSS BODIES OF WATER.

Subdivision 1. Permit. The commissioner may establish, construct, and maintain trunk highways into, through, or across any lake and may alter and change the channel of any stream when necessary or expedient in the construction or maintenance of any trunk highway; provided that no such trunk highway improvement affecting public waters shall be made until a permit therefor is issued by the commissioner of natural resources as provided by law.

Subd. 2. Acquisition of lands. For the purposes set forth in subdivision 1 the commissioner may acquire lands and properties or any interest therein by purchase, gift, or condemnation.

History: 1959 c 500 art 2 s 27; 1969 c 1129 art 3 s 1



Section 161.28 — ALTERING PUBLIC DRAINAGE DITCH BY TRUNK HIGHWAY.

Subdivision 1. Petition. Upon the filing of a petition by the commissioner with the appropriate county auditor setting forth that it would be advantageous or desirable in the construction or maintenance of a trunk highway to make a minor alteration or change in a public drainage system directly affecting a trunk highway and that the alteration or change will not affect the functioning or efficiency of the public drainage system, the auditor shall fix a time and place for hearing and give notice of the hearing by publication, as defined in section 103E.325. Upon the filing of the petition, the commissioner shall also file a plan showing in detail the alteration or change petitioned for. If upon the hearing it appears to the county board or joint county ditch authority that the alteration or change in the public drainage system will not affect or impair the efficiency of the drainage system, the board or authority shall make its order allowing the commissioner to make the alteration or change petitioned for. Upon the making of the order by the county board or the joint county ditch authority, the commissioner may proceed at the sole cost and expense of the state to make the alterations or changes as may be in the order allowed, damages, if any, for any additional lands necessary for the change or alteration being first duly paid or secured. Upon completion of the alteration or change, the commissioner shall file with the appropriate auditor a map drawn to scale showing the change or alteration made and shall also file a profile of all lines of the alteration or change in the ditch showing graphically the elevation of the ground and gradient, whether open or tiled, the size of tile, and the bottom width and side slope of open ditch sections, and such other information as may appear necessary for understanding. Upon the completion of the alteration or change herein provided for, the ditch shall thereafter include such alteration or change as a part of it with the same force and effect as though it had been originally so constructed and established.

Subd. 2. Recovery of damages. Within six years after completion of any alteration or change as provided in this section, any owner or owners of lands in the drainage system claiming damages by reason of the alteration or change may bring an action in the district court of the county in which the lands are located to compel the commissioner to pay damages, if any, caused by the alteration or change.

History: 1959 c 500 art 2 s 28; 1983 c 143 s 5; 1985 c 172 s 125; 1990 c 391 art 8 s 30



Section 161.29 — ACQUIRING TOLL BRIDGE FOR TRUNK HIGHWAY SYSTEM.

On determining that it is in the best interests of the public and necessary in the location, construction, improvement, or maintenance of any trunk highway, the commissioner may designate by order as a part of the trunk highway system any toll bridge situated wholly within the state, and may acquire by purchase, gift, or condemnation, as provided by law, the necessary rights or easement in, to, or over any such toll bridge as will enable the public to use the bridge for highway traffic free of toll.

History: 1959 c 500 art 2 s 29; 1986 c 444



Section 161.30 — MARKING DESIGN.

Subdivision 1. Commissioner to adopt. The commissioner shall adopt a suitable marking design with which the commissioner shall mark or blaze the trunk highway routes, and as the definite final location of each route is opened to traffic the markings shall be changed to such location.

Subd. 2. Avoiding duplicate numbering of routes; map. In order to coordinate the markings of the various existing routes, together with the new routes which have been or may be added, and in order to avoid duplication in numbers used on interstate routes, the commissioner may revise and consolidate the marking and numbering of the routes within the system from time to time. Upon revising the marking or numbering the commissioner shall prepare a map showing the existing routes and identifying numbers and the routes and identifying numbers or design of the revised system. This map shall be authenticated by a certificate of the commissioner certifying the same as being the map showing the revised markings under the provisions of this section. This map and certificate shall be filed in the office of the commissioner and thereafter shall govern the identification of the several routes or portions thereof in the trunk highway system and all proceedings, records, and accounts thereafter shall be governed accordingly. Proceedings pending and under way at the time such map is filed shall cite both the old and the new identifications.

History: 1959 c 500 art 2 s 30; 1986 c 444



Section 161.31 — MAPS AND PAMPHLETS.

Subdivision 1. Maps. The commissioner shall periodically publish a map showing the location and status of improvements of the trunk highway system. Trunk highway maps may contain advertising as a means of offsetting the costs of preparing and distributing the maps. All advertising revenues received by the commissioner under this subdivision shall be deposited in the trunk highway fund.

Subd. 2. [Repealed, 2014 c 227 art 1 s 23]

History: 1959 c 500 art 2 s 31; 1975 c 126 s 1; 1984 c 654 art 3 s 56; 1986 c 444



Section 161.315 — PROTECTION OF PUBLIC CONTRACTS.

Subdivision 1. Legislative intent. Recognizing that the preservation of the integrity of the public contracting process of the Department of Transportation is vital to the development of a balanced and efficient transportation system and a matter of interest to the people of the state, the legislature hereby determines and declares that:

(1) the procedures of the department for bidding and awarding department contracts exist to secure the public benefits of free and open competition and to secure the quality of public works;

(2) the opportunity to be awarded department contracts or to supply goods or services to the department is a privilege, not a right; and

(3) the privilege of transacting business with the department or local road authority should be denied to persons convicted of a contract crime in order to preserve the integrity of the public contracting process.

Subd. 2. Definitions. The terms used in this section have the meanings given them in this subdivision.

(a) "Affiliate" means a predecessor or successor of a person by merger, reorganization, or otherwise, who is, or that has as an officer or director an individual who is, a relative of the person or an individual over whose actions the person exercises substantial influence or control, or a group of entities so connected or associated that one entity controls or has the power to control each of the other entities. "Affiliate" includes the affiliate's principals. One person's ownership of a controlling interest in another entity or a pooling of equipment or income among entities is prima facie evidence that one entity is an affiliate of another.

(b) "Contract crime" means a violation of state or federal antitrust law, fraud, theft, embezzlement, bribery, forgery, misrepresentation, making false statements, falsification or destruction of records, or other criminal offense in connection with obtaining, attempting to obtain, or performing a public or private contract or subcontract.

(c) "Conviction" has the meaning given it in section 609.02, subdivision 5.

(d) "Debar" means to disqualify from receiving a contract or from serving as a subcontractor or material supplier as provided by Laws 1984, chapter 654, article 2, section 8.

(e) "Person" means a natural person or a business, corporation, association, partnership, sole proprietorship, or other entity formed to do business as a contractor, subcontractor, or material supplier and includes an affiliate of a person.

(f) "Pooling" means a combination of persons engaged in the same business or combined for the purpose of engaging in a particular business or commercial venture and who all contribute to a common fund or place their holdings of a given stock or other security in the hand and control of a managing member or committee of the combination.

(g) "Suspend" means to temporarily disqualify from receiving a contract or from serving as a subcontractor or material supplier as provided by Laws 1984, chapter 654, article 2, section 8.

(h) "Relative" means an individual related by consanguinity within the second degree as determined by the common law, a spouse, or an individual related to a spouse within the second degree as determined by the common law, and includes an individual in an adoptive relationship within the second degree as determined by the common law.

Subd. 3. Prohibitions. Except as provided in subdivision 4:

(1) neither the commissioner nor a county, town, or home rule or statutory city may award or approve the award of a contract for goods or services to a person who is suspended or debarred;

(2) neither the commissioner nor a county, town, or home rule or statutory city may award or approve the award of a contract for goods or services under which a debarred or suspended person will serve as a subcontractor or material supplier;

(3) a person to whom a contract for goods or services has been awarded may not subcontract with or purchase materials or services from a debarred or suspended person for performance of that contract; and

(4) when a debarred person sells or otherwise transfers to a relative or to any other party over whose actions the debarred person exercises substantial influence or control, a business, corporation, association, partnership, sole proprietorship, or other entity, or an affiliate of the entity, that is ineligible by virtue of the debarment to contract with a governmental entity, the sold or transferred entity remains ineligible for these contracts for the duration of the seller's or transferor's debarment.

Subd. 4. Exceptions. The commissioner may terminate a debarment by order, or the commissioner or a county, town, or home rule or statutory city may award a contract to a debarred or suspended person when:

(1) that person is the sole supplier of a material or service required by the commissioner or a county, town, or home rule or statutory city;

(2) the commissioner determines that an emergency exists as defined in section 161.32, subdivision 3;

(3) the commissioner of administration determines that an emergency exists as defined in section 16C.10, subdivision 2;

(4) in the case of a contract to be awarded by a county, town, or home rule or statutory city, the governing body thereof determines by resolution that an emergency exists that will result in a road, street, or bridge being closed to travel; or

(5) the contract is for purchasing materials or renting equipment for routine road maintenance.

Subd. 5. Duration of debarment. A person who has been convicted of a contract crime must be debarred for a period of not less than one year. This subdivision applies to contract crime violations which occur after June 30, 1985.

Subd. 6. Preexisting contracts. The disqualification of a contractor or its affiliate does not affect the contractor's or its affiliate's obligations under any preexisting contract.

History: 1985 c 299 s 3; 1990 c 462 s 1,2; 1998 c 386 art 2 s 58



Section 161.32 — CONTRACTING FOR WORK ON TRUNK HIGHWAY.

Subdivision 1. Advertisement for bids. The commissioner may conduct the work or any part of the work incidental to the construction and maintenance of the trunk highways by labor employed to do the work or by contract. In cases of construction work, the commissioner shall first advertise for bids for contracts, and if no satisfactory bids are received, may either reject all bids and readvertise, or do the work by labor employed to do the work. Except as provided in subdivision 3 or 4, when work is to be done under contract, the commissioner shall advertise for bids once each week for three successive weeks prior to the date the bids are to be received. The advertisement for bids must be published on the Internet. The plans and specifications for the proposed work must be on file in the commissioner's office prior to the first call for bids.

Subd. 1a. Standard specifications, security. Contracts under this section must be based on specifications prescribed by the commissioner. Each bidder for a contract shall furnish security approved by the commissioner to ensure completion of the contract. The commissioner may require that bid, performance, or payment bonds, or other security, be furnished electronically.

Subd. 1b. Lowest responsible bidder; electronic bids. Bidders may submit bids electronically in a form and manner required by the commissioner; however, the commissioner may require that all bids for trunk highway contracts must be submitted electronically. Notwithstanding section 13.591, subdivision 3, or any other law or rule to the contrary, bids are not required to be opened and read in public if the commissioner publishes the public data specified by section 13.591, subdivision 3, on a state Web site immediately after the deadline for receipt of bids has passed. Bids for federal-aid highway projects must be conducted in accordance with Code of Federal Regulations, title 23, part 635. Trunk highway construction contracts, including design-build contracts, must be awarded to the lowest responsible bidder, taking into consideration conformity with the specifications, the purpose for which the contract or purchase is intended, the status and capability of the vendor, and other considerations imposed in the call for bids. The commissioner may decide which is the lowest responsible bidder for all contracts and may use the principles of life-cycle costing, when appropriate, in determining the lowest overall bid. Any or all bids may be rejected. When competitive bids are required and all bids are rejected, new bids, if solicited, must be called for as in the first instance, unless otherwise provided by law.

Subd. 1c. Alterations and erasures. A bid containing an alteration or erasure of any price contained in the bid which is used in determining the lowest responsible bid must be rejected unless the alteration or erasure is corrected pursuant to this subdivision. An alteration or erasure may be crossed out and the correction printed in ink or typewritten adjacent to it and initialed in ink by the person signing the bid.

Subd. 1d. Special circumstances. The commissioner may reject the bid of any bidder who has failed to perform a previous contract with the state. In the case of identical low bids from two or more bidders, the commissioner may use negotiated procurement methods with the tied low bidders for that particular transaction, so long as the price paid does not exceed the low tied bid price. The commissioner may award contracts to more than one bidder in accordance with subdivision 1b, if doing so does not decrease the service level or diminish the effect of competition.

Subd. 1e. Record. A record must be kept of all bids, including names of bidders, amounts of bids, and each successful bid. After the contract is awarded, this record is open to public inspection and may be posted on the Internet.

Subd. 1f. Best-value alternative. As an alternative to the procurement method described in subdivisions 1a to 1e, the commissioner may issue a request for proposals and award the contract to the vendor or contractor offering the best value as described in section 16C.28, subdivision 1, paragraph (a), clause (2), and paragraph (c).

Subd. 2. Direct negotiation. In cases where the estimated cost of construction work or maintenance work does not exceed $150,000, the commissioner may enter into a contract for the work by direct negotiation, by obtaining two or more quotations for the work, and without advertising for bids or otherwise complying with the requirements of competitive bidding if the total contractual obligation of the state for the directly negotiated contract or contracts on any single project does not exceed $150,000. All quotations obtained shall be kept on file for a period of at least one year after receipt of the quotation.

Subd. 3. Emergencies. In the case of emergency, contracts may be let without advertising for bids. Emergency is defined as a condition on a trunk highway that necessitates immediate work in order to keep such highway open for travel. No such contract shall be let without advertising for bids except upon the written authority of the commissioner or the commissioner's deputy.

Subd. 4. Damaged trunk highways. Contracts may be let for the repair and restoration of trunk highways damaged by spring breakup, the effects of the freeze-thaw cycle, floods, other sudden natural phenomenon, or man-made disasters, or to prevent damage from flooding or other natural phenomenon, upon advertisement for bids for a period of one week prior to the date such bids are to be received.

Subd. 5. Default by contractor. In cases where work is being done under contract and the commissioner finds that the contractor has failed to comply within the period specified in the contract from the date of receipt of a written demand to make arrangements, satisfactory to the commissioner, to correct specified delays, neglect, or default, within the control of the contractor, the commissioner may negotiate with others, with the approval of the defaulting contractor's surety, for the completion of the contract according to the terms and provisions of the contract.

Subd. 6. Landscape contractors; payment. When goods or services are provided to the commissioner by a landscape contractor for the landscaping of a trunk highway, the commissioner shall agree in the contract to pay the landscape contractor 100 percent of the value of the contract upon completion of the contracted work. The commissioner may require the contractor, as part of the contract, to post a bond for a sum not exceeding 125 percent of the value of the contract, payable to the commissioner, and conditioned upon the work's compliance with the contract terms, for a period of one year beyond the work completion date.

Subd. 7. Approval and payment of supplemental agreements. Notwithstanding any law to the contrary, when goods or services are provided to the commissioner under an agreement supplemental to a contract for work on a trunk highway, the commissioner or designee may approve the work. Payment of valid state obligations must be made within 30 days of approval of the work or submission by the contractor of an invoice indicating completion of work, whichever occurs later.

History: 1959 c 500 art 2 s 32; 1961 c 17 s 1; 1963 c 455 s 1; 1967 c 232 s 1; 1981 c 209 s 4; 1985 c 76 s 1; 1986 c 444; 1998 c 386 art 1 s 27-31; 1999 c 230 s 9; 2000 c 479 art 1 s 13; 2000 c 499 s 20; 1Sp2001 c 8 art 2 s 17-20; 2004 c 295 art 1 s 2; 2007 c 148 art 3 s 16; 2008 c 287 art 1 s 13-15; 2014 c 243 s 3; 2014 c 287 s 3



Section 161.3203 — CONTRACTS FOR WORK FOR TRUNK HIGHWAY.

Subdivision 1. Privatization transportation contracts. For purposes of this section, "privatization transportation contract" means an enforceable agreement, or combination or series of agreements, by which a private contractor agrees with the commissioner of transportation to provide work (1) that is incidental to the construction or improvement of trunk highways, or (2) for maintenance of trunk highways. A privatization transportation contract does not include a design-build contract as defined in section 161.3410, subdivision 3, contracts awarded pursuant to section 161.32, work related to utility relocation, utility relocation agreements, state aid agreements, municipal agreements, interagency agreements, joint powers agreements, partnership agreements, and grant agreements. Privatization transportation contracts also do not include contracts related to aerial photos, asbestos investigation or abatement, communications, computer and information technology, construction contract administration, cultural resource investigations, electronic communications, environmental investigations, expert witnesses, contaminated soil investigations and remediation, geographic information systems, hydraulic and geotechnical studies, intelligent transportation systems, management support, mapping and photogrammetrics, market research, medical analysis, planning, public relations, right-of-way appraisals or acquisitions and field title investigations, research, relocation services, special studies, traffic studies and modeling, and employee training, and does not include services by persons licensed under sections 326.02 to 326.15.

Subd. 2. Applicability. This section applies to privatization transportation contracts in a total amount greater than $100,000. The requirements imposed by this section are in addition to, and do not supersede, the requirements of any other applicable section of law.

Subd. 3. Review of contract costs. (a) Before entering into a privatization transportation contract, the commissioner of transportation shall prepare a comprehensive written estimate of the cost of having the same work provided in the most cost-effective manner by agency employees. The cost estimate must include all costs of having agency employees provide the work, including the cost of pension, insurance, and other employee benefits. The cost estimate is nonpublic data, as defined in section 13.02, subdivision 9, until the day after the deadline for receipt of responses under paragraph (b), when it becomes public data.

(b) After soliciting and receiving responses, the commissioner shall publicly designate the responder to which it proposes to award the privatization contract. The commissioner shall prepare a comprehensive written estimate of the cost of the proposal based on the designated responder's bid, including the cost of a transition from public to private provision of the work, any additional unemployment and retirement benefits resulting from the transfer, and costs associated with monitoring the proposed contract. If the designated responder proposes to perform any or all of the desired services outside the state, the commissioner of transportation shall include in the cost estimate, as nearly as possible, any loss of sales and income tax revenue to the state. The cost estimate must not include trade secret data which is classified as nonpublic data under section 13.37, subdivision 2.

(c) Before entering into a privatization transportation contract for $250,000 or more, the commissioner shall determine that:

(1) the cost estimated under paragraph (b) will be lower than the cost estimated under paragraph (a);

(2) the quality of the work to be provided by the designated responder is likely to equal or exceed the quality of services that could be provided by Department of Transportation employees;

(3) the contract, together with other privatization transportation contracts to which the department is or has been party, will not reduce full-time equivalent positions within the department or result in layoffs; and

(4) the proposed privatization contract is in the public interest.

Subd. 4. Reports. Beginning in 2009, the commissioner shall provide, no later than September 1, an annual written report to the legislature, in compliance with sections 3.195 and 3.197, and shall submit the report to the chairs of the senate and house of representatives committees having jurisdiction over transportation. The report must list all privatization transportation contracts within the meaning of this section that were executed or performed, whether wholly or in part, in the previous fiscal year. The report must identify, with respect to each contract: the contractor; contract amount; duration; work, provided or to be provided; the comprehensive estimate derived under subdivision 3, paragraph (a); the comprehensive estimate derived under subdivision 3, paragraph (b); the actual cost to the agency of the contractor's performance of the contract; and for contracts of at least $250,000, a statement containing the commissioner's determinations under subdivision 3, paragraph (c).

Subd. 5. Short title. This section may be cited as the "Taxpayers' Transportation Accountability Act."

History: 2008 c 287 art 1 s 16



Section 161.3206 — BEST-VALUE CONTRACTING AUTHORITY.

Notwithstanding sections 16C.25, 161.32, 161.321, or any other law to the contrary, the commissioner may solicit and award all contracts, other than design-build contracts governed by section 161.3412, for a project on the basis of a best-value selection process as defined in section 16C.28, subdivision 1b. Section 16C.08 does not apply to this section.

History: 2007 c 148 art 3 s 17; 2014 c 196 art 3 s 2



Section 161.3207 — CONSTRUCTION MANAGER/GENERAL CONTRACTOR CONTRACTS; DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 161.3207 to 161.3209 have the meanings given them in this section.

Subd. 2. Acceptance. "Acceptance" means an action of the commissioner authorizing the execution of a construction manager/general contractor contract.

Subd. 3. Commissioner. "Commissioner" means the commissioner of transportation.

Subd. 4. Construction manager/general contractor. "Construction manager/general contractor" means a proprietorship, partnership, limited liability partnership, joint venture, corporation, any type of limited liability company, professional corporation, or any legal entity selected by the commissioner to act as a construction manager to manage the construction process, which includes, but is not limited to, responsibility for the price, schedule, and execution of preconstruction services or the workmanship of construction performed according to section 161.3209, or both.

Subd. 5. Construction manager/general contractor contract. "Construction manager/general contractor contract" means a contract for construction of a project between a construction manager/general contractor and the commissioner, which must include terms providing for a price, construction schedule, and workmanship of the construction performed. The construction manager/general contractor contract may include provisions for incremental price contracts for specific work packages, additional work performed, contingencies, or other contract provisions that will allow the commissioner to negotiate time and cost changes to the contract.

Subd. 6. Past performance; experience. "Past performance" or "experience" does not include the exercise or assertion of a person's legal rights.

Subd. 7. Preconstruction services. "Preconstruction services" means all non-construction-related services that a construction manager/general contractor is allowed to perform before execution of a construction manager/general contractor contract or work package.

Subd. 8. Preconstruction services contract. "Preconstruction services contract" means a contract under which a construction manager/general contractor is paid on the basis of the actual cost to perform the work specified in the contract plus an amount for overhead and profit for all preconstruction services.

Subd. 9. Project. "Project" means any project selected by the commissioner as a construction manager/general contractor project under section 161.3208.

Subd. 10. Request for proposals; RFP. "Request for proposals" or "RFP" means the document or publication soliciting proposals for a construction manager/general contractor contract.

Subd. 11. Request for qualifications; RFQ. "Request for qualifications" or "RFQ" means a document or publication used to prequalify and short-list potential construction managers/general contractors.

Subd. 12. Work package. "Work package" means the scope of work for a defined portion of a project. A defined portion includes construction services on any project aspect, including procuring materials or services.

History: 2012 c 287 art 3 s 2

NOTE: This section, as added by Laws 2012, chapter 287, article 3, section 2, expires one year following the acceptance of ten construction manager/general contractor contracts. Laws 2012, chapter 287, article 3, section 2, the effective date.



Section 161.3208 — CONSTRUCTION MANAGER/GENERAL CONTRACTOR; AUTHORITY.

Subdivision 1. Selection authority; limitation. Notwithstanding sections 16C.25, 161.32, and 161.321, or any other law to the contrary, the commissioner may select a construction manager/general contractor as provided in section 161.3209, and award a construction manager/general contractor contract. The number of awarded contracts shall not exceed four in any calendar year.

Subd. 2. Determination. Final determination to use a construction manager/general contractor contracting procedure may be made only by the commissioner.

Subd. 3. Cancellation. The solicitation of construction manager/general contractor requests for qualifications or proposals does not obligate the commissioner to enter into a construction manager/general contractor contract. The commissioner may accept or reject any or all responses received as a result of the request. The solicitation of proposals may be canceled at any time at the commissioner's sole discretion if cancellation is considered to be in the state's best interest. If the commissioner rejects all responses or cancels the solicitation for proposals, the commissioner may resolicit a request for proposals using the same or different requirements.

Subd. 4. Reporting. The commissioner shall notify the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over transportation policy and transportation finance each time the commissioner decides to use the construction manager/general contractor method of procurement and explain why that method was chosen.

History: 2012 c 287 art 3 s 3

NOTE: This section, as added by Laws 2012, chapter 287, article 3, section 3, expires one year following the acceptance of ten construction manager/general contractor contracts. Laws 2012, chapter 287, article 3, section 3, the effective date.



Section 161.3209 — CONSTRUCTION MANAGER/GENERAL CONTRACTOR; PROCEDURES.

Subdivision 1. Solicitation of proposals. If the commissioner determines that a construction manager/general contractor method of procurement is appropriate for a project, the commissioner shall establish a two-phase procedure for awarding the construction manager/general contractor contract, as described in subdivisions 2 and 3.

Subd. 2. Phase 1 - request for proposals. (a) The commissioner shall prepare or have prepared an RFP for each construction manager/general contractor contract as provided in this section. The RFP must contain, at a minimum, the following elements:

(1) the minimum qualifications of the construction manager/general contractor;

(2) the procedures for submitting proposals and the criteria for evaluation of qualifications and the relative weight for each criteria;

(3) the form of the contract to be awarded;

(4) the scope of intended construction work;

(5) a listing of the types of preconstruction services that will be required;

(6) an anticipated schedule for commencing and completing the project;

(7) any applicable budget limits for the project;

(8) the requirements for insurance, statutorily required performance, and payment bonds;

(9) the requirements that the construction manager/general contractor provide a letter from a surety or insurance company stating that the construction manager/general contractor is capable of obtaining a performance bond and payment bond covering the estimated contract cost;

(10) the method for how construction manager/general contractor fees for the preconstruction services contract will be negotiated;

(11) a statement that past performance or experience does not include the exercise or assertion of a person's legal rights; and

(12) any other information desired by the commissioner.

(b) Before receiving any responses to the RFP:

(1) the commissioner shall appoint a technical review committee of at least five individuals, of which one is a Department of Transportation manager who is also a licensed professional engineer in Minnesota;

(2) the technical review committee shall evaluate the construction manager/general contractor proposals according to criteria and subcriteria published in the RFP and procedures established by the commissioner. The commissioner shall, as designated in the RFP, evaluate construction manager/general contractor proposals on the basis of best value as defined in section 16C.05, or using the qualifications-based selection process set forth in section 16C.087, except that subdivision 1 of section 16C.087 shall not apply. If the commissioner does not receive at least two proposals from construction managers, the commissioner may:

(i) solicit new proposals;

(ii) revise the RFP and thereafter solicit new proposals using the revised RFP;

(iii) select another allowed procurement method; or

(iv) reject the proposals; and

(3) the technical review committee shall evaluate the responses to the request for proposals and rank the construction manager/general contractor based on the predefined criteria set forth in the RFP in accordance with paragraph (a), clause (2).

(c) Unless all proposals are rejected, the commissioner shall conduct contract negotiations for a preconstruction services contract with the construction manager/general contractor with the highest ranking. If the construction manager/general contractor with the highest ranking declines or is unable to reach an agreement, the commissioner may begin contract negotiations with the next highest ranked construction manager/general contractor.

(d) Before issuing the RFP, the commissioner may elect to issue a request for qualifications (RFQ) and short-list the most highly qualified construction managers/general contractors. The RFQ must include the procedures for submitting statements of qualification, the criteria for evaluation of qualifications, and the relative weight for each criterion. The statements of qualifications must be evaluated by the technical review committee.

Subd. 3. Phase 2 - construction manager/general contractor contract. (a) Before conducting any construction-related services, the commissioner shall:

(1) conduct an independent cost estimate for the project or each work package; and

(2) conduct contract negotiations with the construction manager/general contractor to develop a construction manager/general contractor contract. This contract must include a minimum construction manager/general contractor self-performing requirement of 30 percent of the negotiated cost. Items designated in the construction manager/general contractor contract as specialty items may be subcontracted and the cost of any specialty item performed under the subcontract will be deducted from the cost before computing the amount of work required to be performed by the contractor.

(b) If the construction manager/general contractor and the commissioner are unable to negotiate a contract, the commissioner may use other contract procurement processes or may readvertise the construction manager/general contractor contract. The construction manager/general contractor may: (1) bid or propose on the project if advertised under section 161.32 or 161.3206; or (2) join a design-build team if advertised under sections 161.3410 to 161.3426.

(c) The commissioner shall provide to all bidders or design-build teams all data shared between the commissioner and the construction manager/general contractor during the contract negotiations under this subdivision.

History: 2012 c 287 art 3 s 4; 2014 c 196 art 2 s 15; 2015 c 21 art 1 s 29

NOTE: This section, as added by Laws 2012, chapter 287, article 3, section 4, expires one year following the acceptance of ten construction manager/general contractor contracts. Laws 2012, chapter 287, article 3, section 4, the effective date.



Section 161.321 — SMALL BUSINESS CONTRACTS.

Subdivision 1. Definitions. For purposes of this section the following terms have the meanings given them, except where the context clearly indicates a different meaning is intended.

(a) "Award" means the granting of a contract in accordance with all applicable laws and rules governing competitive bidding except as otherwise provided in this section.

(b) "Contract" means an agreement entered into between a business entity and the state of Minnesota for the construction of transportation improvements.

(c) "Subcontractor" means a business entity which enters into a legally binding agreement with another business entity which is a party to a contract as defined in paragraph (b).

(d) "Targeted group business" means a business designated under section 16C.16, subdivision 5.

(e) "Veteran-owned small business" means a business designated under section 16C.16, subdivision 6a.

Subd. 2. Small targeted group business, small business; contract preferences. (a) The commissioner may award up to a six percent preference in the amount bid for specified construction work to small targeted group businesses.

(b) The commissioner may designate a contract for construction work for award only to small targeted group businesses if the commissioner determines that at least three small targeted group businesses are likely to bid.

(c) The commissioner may award up to a four percent preference in the amount bid for specified construction work to small businesses located in an economically disadvantaged area as defined in section 16C.16, subdivision 7.

Subd. 2a. Small targeted group business; subcontracting goals. (a) The commissioner may set goals for targeted group business participation in contracts. As a condition of award, the prime contractor is required to either meet the goal or demonstrate good faith efforts to meet the goal. The commissioner must establish a procedure for evaluating the good faith efforts of contractors that do not meet the goal. The commissioner may establish (1) financial incentives for prime contractors who exceed the goals set for the use of subcontractors under this subdivision; and (2) sanctions for prime contractors who fail to make good faith efforts to meet the goals set under this subdivision.

(b) The small targeted group business subcontracting requirements of this subdivision do not apply to prime contractors who are small targeted group businesses.

Subd. 2b. Veteran-owned small business; contract preferences. (a) The commissioner may award up to a six percent preference in the amount bid for specified construction work to veteran-owned small businesses, except when prohibited by the federal government as a condition of receiving federal funds. When a bid preference is provided under this section, the percentage of preference in bid amount under this subdivision may not be less than the percentage of bid preference provided to any small targeted group business under subdivision 2.

(b) When a bid preference is provided under this subdivision, the commissioner must be as inclusive as possible in specifying contracts for construction work, as well as for construction-related professional and technical services, available under this bid preference program for veteran-owned small businesses. The term "construction" must be given broad meaning for purposes of specifying and letting contracts for veteran-owned small businesses and must include, but is not limited to, preplanning, planning, and all other construction-related professional and technical services.

(c) When a bid preference is provided under this subdivision, the commissioner must strive to ensure that contracts will be awarded on a proportional basis with contracts awarded under subdivision 2.

(d) The commissioner may designate a contract for construction work for award only to veteran-owned small businesses, if the commissioner determines that at least three veteran-owned small businesses are likely to bid.

Subd. 2c. Veteran-owned small business; subcontracting goals. (a) The commissioner may set goals for veteran-owned small business participation in contracts, except when prohibited by federal law or rule as a condition of receiving federal funds. As a condition of award, the prime contractor must either meet the goal or demonstrate good faith efforts to meet the goals. The commissioner must establish a procedure for evaluating the good faith efforts of contractors that do not meet the goal. The commissioner may establish (1) financial incentives for prime contractors who exceed the goals set for the use of subcontractors under this subdivision; and (2) sanctions for prime contractors who fail to make good faith efforts to meet goals set under this subdivision.

(b) The subcontracting requirements of this subdivision do not apply to prime contractors who are veteran-owned small businesses.

Subd. 3. Small targeted group business; subcontract awards. At least 75 percent of subcontracts awarded to small targeted group businesses must be performed by the business to which the subcontract is awarded or another small targeted group business.

Subd. 3a. Veteran-owned small business; subcontract awards. At least 75 percent of subcontracts awarded to veteran-owned small businesses must be performed by the business to which the subcontract is awarded or another veteran-owned small business.

Subd. 4. Contract awards, limitations. The commissioner may elect to subject contracts awarded under this section to limitations contained in rules adopted by the commissioner of administration.

Subd. 4a. Small targeted group business; limited duration and reevaluation. The commissioner shall cooperate with the commissioner of administration to periodically reevaluate the targeted group businesses to determine whether there is a statistical disparity between the percentage of construction contracts awarded to businesses owned by targeted group members and the representation of businesses owned by targeted group members among all businesses in the state in the construction category. The commissioner of administration shall designate targeted groups pursuant to section 16C.16, subdivision 5.

Subd. 5. Recourse to other businesses. If the commissioner is unable to award a contract pursuant to the provisions of subdivisions 2 to 4a, the award may be placed pursuant to the normal solicitation and award provisions set forth in this chapter and chapter 16C.

Subd. 6. Rules; eligibility. (a) The rules adopted by the commissioner of administration to define small businesses and to set time and other eligibility requirements for participation in programs under sections 16C.16 to 16C.19 apply to this section. The commissioner may promulgate other rules necessary to carry out this section.

(b) In addition to other eligibility requirements, a small targeted group business or veteran-owned small business is eligible for the bid preferences under this section only for eight years following the latest of:

(1) May 1, 2012;

(2) for a targeted group business, the date of initial certification by the commissioner of administration, as provided under section 16C.19;

(3) for a veteran-owned small business, the date of initial certification by the United States Department of Veterans Affairs, as provided under section 16C.19, paragraph (d); or

(4) for a veteran-owned small business, the release or discharge of any one of the owners from military active service, as defined in section 190.05, subdivision 5, lasting for a period of 179 days or longer.

Subd. 7. Noncompetitive bids. The commissioner is encouraged to purchase from small targeted group businesses and veteran-owned small businesses designated under section 16C.16 when making purchases that are not subject to competitive bidding procedures.

Subd. 8. Reporting. (a) The commissioner shall report to the commissioner of administration on compliance with this section. The information must be reported at the time and in the manner requested by the commissioner of administration.

(b) By February 1 of each even-numbered year, the commissioner of transportation shall submit a report to the chairs and ranking minority members of the legislative committees with jurisdiction over transportation policy and finance and veterans policy and finance concerning contract awards during the preceding biennium under this section. At a minimum, the report must include:

(1) a summary of the program;

(2) a review of the use of preferences for contracting during the preceding biennium, including frequency of establishment of a preference and frequency and amount of contract awards to:

(i) small targeted group businesses; and

(ii) veteran-owned small businesses;

(3) a review of goals and good faith efforts to use small targeted group businesses and veteran-owned small businesses in subcontracts, including analysis of methods used for, and effectiveness of, good faith efforts;

(4) a summary of any financial incentives used or sanctions imposed;

(5) agency commentary on any perceived impediments, whether statutory, administrative, or otherwise, that may be limiting the participation of small targeted group businesses and veteran-owned small businesses in the agency's contract preference program;

(6) information on each reevaluation under subdivision 4a, including details on the methodology for reevaluation; and

(7) any recommendations for legislative or programmatic changes.

Subd. 9. Veteran-owned small business; purpose. The purpose of the state contracting bid preference program for veteran-owned small businesses is to facilitate the healthy transition of veterans from military to civilian life, and to help compensate veterans for their sacrifices including, but not limited to, their sacrifice of health and time to the state and nation during their military service, as well as to enhance economic development within Minnesota.

History: 1977 c 222 s 1,2; 1978 c 506 s 1; 1979 c 246 s 1; 1980 c 361 s 1,2; 1984 c 544 s 89; 1989 c 352 s 14-17,25; 1990 c 541 s 17-24,29; 1998 c 386 art 2 s 59-63; 2009 c 94 art 3 s 8; 2009 c 101 art 2 s 69, 110; 2012 c 254 art 1 s 1; 2015 c 75 art 2 s 9-11



Section 161.3212 — WORKING CAPITAL FUND.

The commissioner, to the extent allowed by other law or contract, may grant available money that has been appropriated for socially or economically disadvantaged business programs to a guaranty fund administered by a nonprofit organization that makes or guarantees working capital loans to small business concerns owned and operated by socially and economically disadvantaged individuals. "Small business concern" and "socially and economically disadvantaged individual" have the meanings given them in Code of Federal Regulations, title 49, section 26.5. The purpose of loans made or guaranteed by the organization must be to provide short-term working capital to enable eligible businesses to be awarded contracts for goods and services or for construction-related services from government agencies.

Money contributed from a constitutionally or statutorily dedicated fund must be used only for purposes consistent with the purposes of the dedicated fund.

History: 1989 c 320 s 1; 2012 c 287 art 3 s 5



Section 161.322 — PAYMENT OF INTEREST TO CONTRACTORS.

When any contract for the construction, improvement, or repair of any trunk highway has been entered into by the commissioner of transportation of the state of Minnesota, and the work provided for in the contract has been in all things completed to the satisfaction of the commissioner or the commissioner's agent except for the release of sureties, in accordance with the contract, by the person with whom the commissioner has contracted, herein termed the contractor, unless final estimate for the work is made within 90 days after the contractor has so completed the work, the contractor shall be entitled to receive interest at the rate equal to the Monthly Index of Long Term United States Bond Yields for the month prior to the month in which this obligation is incurred from the date of the expiration of that 90-day period upon all amounts finally determined to be due the contractor which were not paid prior to the expiration of that period, to be paid in the same manner as, and at the time of, the final payment under the contract. The 90-day requirement, and the interest provisions provided for herein, shall not apply if delay is caused by the contractor; nor shall the 90-day requirement apply to contracts over two million dollars if the contract provides specifically for a different period of time in which to make such final estimate.

History: 1963 c 515 s 1; 1976 c 166 s 7; 1980 c 464 s 5; 1986 c 444



Section 161.33 — EMPLOYEE INTEREST IN CONTRACT, UNLAWFUL.

It shall be unlawful for any member or employee of the Department of Transportation to be directly or indirectly interested in any contract for the construction or improvement of any public road or bridge, or in any contract for the repair, purchase or sale of any road machinery, equipment, materials, or supplies to be used thereon. Any person violating any of the foregoing provisions shall be guilty of a gross misdemeanor.

History: 1959 c 500 art 2 s 33; 1976 c 166 s 7



Section 161.34 — CONTRACT CLAIMS AGAINST STATE.

Subdivision 1. Waiver of immunity. When a controversy arises out of any contract for the construction or repair of state trunk highways entered into by the commissioner or by the commissioner's authority, in respect to which controversy a party to the contract would be entitled to redress against the state, either in a court of law or equity if the state were suable, and when no claim against the state for the same redress has heretofore been made, the state hereby waives immunity from suit in connection with such controversy and confers jurisdiction on the district courts of the state to hear and try the controversy in the manner provided for the trial of causes in the district courts. Only a party to the contract shall have the right to bring action against the state.

Subd. 2. When action may be commenced. No such action shall be maintained unless commenced within 90 days after the plaintiff has been furnished by the state with a final estimate under the plaintiff's contract, or, at the election of the plaintiff, within six months after the work provided for under that contract shall have been in all things completed.

Subd. 3. Where action may be brought. The action shall be brought at the election of the plaintiff in the District Court of Ramsey County, or in the district court of the county where a major portion of the contract is performed, or in the district court of the county in which the plaintiff resides, or, if there be several plaintiffs residing in different counties, then in the district court of the county of the residence of any one of them. The action shall be commenced by filing a complaint with the court administrator and serving summons and copy of the complaint upon the attorney general of the state at the State Capitol. The state shall have 40 days from the date of such service within which to serve an answer upon the plaintiff, and thereafter the case shall proceed in the same manner as other actions at law in the court.

Subd. 4. Appeal. An appeal from any final order of judgment in the action shall lie as in other civil cases.

History: 1959 c 500 art 2 s 34; 1983 c 247 s 66; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 161.3410 — DESIGN-BUILD CONTRACTS; DEFINITIONS.

Subdivision 1. Scope. The terms used in sections 161.3410 to 161.3426 have the meanings given in this section.

Subd. 2. Commissioner. "Commissioner" means the commissioner of transportation.

Subd. 3. Design-build contract. "Design-build contract" means a single contract between the Department of Transportation and a design-build company or firm to furnish the architectural or engineering and related design services as well as the labor, material, supplies, equipment, and construction services for the transportation project.

Subd. 4. Design-build firm. "Design-build firm" means a proprietorship, partnership, limited liability partnership, joint venture, corporation, any type of limited liability company, professional corporation, or any legal entity.

Subd. 5. Design professional. "Design professional" means a person who holds a license under chapter 326 that is required to be registered under Minnesota law.

Subd. 6. Design-build transportation project. "Design-build transportation project" means the procurement of both the design and construction of a transportation project in a single contract with a company or companies capable of providing the necessary engineering services and construction.

Subd. 7. Design-builder. "Design-builder" means the design-build firm that proposes to design and build a transportation project governed by the procedures of this section.

Subd. 8. Request for proposals or RFP. "Request for proposals" or "RFP" means the document by which the commissioner solicits proposals from prequalified design-build firms to design and construct the transportation project.

Subd. 9. Request for qualifications or RFQ. "Request for qualifications" or "RFQ" means a document to prequalify and short-list potential design-build firms.

History: 1Sp2001 c 8 art 3 s 1; 2014 c 227 art 2 s 3



Section 161.3412 — DESIGN-BUILD AUTHORITY.

Subdivision 1. Best-value selection for design-build contracts. Notwithstanding sections 16C.25, 161.32, and 161.321, or any other law to the contrary, the commissioner may solicit and award a design-build contract for a project on the basis of a best-value selection process. Section 16C.08 does not apply to design-build contracts to which the commissioner is a party.

Subd. 2. Competitive, open process. Sections 161.3410 to 161.3426 apply only to transportation projects using the two-step competitive process utilizing public solicitation for design-build services.

Subd. 3. Restriction; reports. (a) The number of design-build contracts awarded by the commissioner in any fiscal year may not exceed ten percent of the total number of transportation construction contracts awarded by the commissioner in the previous fiscal year.

(b) The commissioner shall notify the chairs of the senate and house of representatives committees with jurisdiction over transportation policy and transportation finance each time the commissioner decides to use the design-build method of procurement and explain why that method was chosen.

Subd. 4. Municipal consent. Use of the design-build method of state transportation project delivery is subject to state law concerning municipal consent to highways in municipalities.

History: 1Sp2001 c 8 art 3 s 2; 2007 c 148 art 3 s 18; 2014 c 227 art 2 s 4



Section 161.3414 — DETERMINATION TO USE DESIGN-BUILD SELECTION METHOD.

Subdivision 1. General criteria. A design-build contracting procedure authorized under sections 161.3410 to 161.3426 may be used for a specific project only after the commissioner determines that awarding a design-build contract will serve the public interest.

Subd. 2. Specific criteria. The commissioner shall use the following criteria as the minimum basis for determining when to use the design-build method of project delivery:

(1) the extent to which it can adequately define the project requirements in a proposed scope of the design and construction desired;

(2) the time constraints for delivery of the project;

(3) the capability and experience of potential contractors with the design-build method of project delivery or similar experience;

(4) the suitability of the project for use of the design-build method of project delivery with respect to time, schedule, costs, and quality factors;

(5) the capability of the Department of Transportation to manage the project, including the employment of experienced personnel or outside consultants;

(6) the capability of the Department of Transportation to oversee the project with individuals or design-build firms who are familiar and experienced with the design-build method of project delivery or similar experience;

(7) the lack of ability and availability of any current state employee to perform the services called for by the contract;

(8) the original character of the product or the services;

(9) the work to be performed on the project is necessary to the agency's achievement of its statutory responsibilities and there is statutory authority to enter into the contract; and

(10) other criteria the commissioner deems relevant and states in writing in its determination to utilize the design-build method of project delivery.

History: 1Sp2001 c 8 art 3 s 3; 2014 c 227 art 2 s 5



Section 161.3416 — DESIGN-BUILD NOTICE; REPORT.

Subdivision 1. Summary report of reasons for determination. The commissioner shall summarize in a written statement its reasons for using the design-build construction contracting procedure. This statement, along with other relevant information describing the project, must be made available upon request to interested parties.

Subd. 2. Final determination authority. Final determination to use a design-build construction contracting procedure may be made only by the commissioner.

History: 1Sp2001 c 8 art 3 s 4



Section 161.3418 — LICENSING REQUIREMENTS.

Subdivision 1. Licensed professional required. Each design-builder shall employ, or have as a partner, member, officer, coventurer, or subcontractor, a person duly licensed and registered to provide the design services required to complete the project and do business in the state.

Subd. 2. Contracting for licensed professional. A design-builder may enter into a contract to provide professional or construction services for a project that the design-builder is not licensed, registered, or qualified to perform, so long as the design-builder provides those services through subcontractors with duly licensed, registered, or otherwise qualified individuals in accordance with sections 161.3410 to 161.3426.

Subd. 3. Liability. (a) Nothing in this section authorizing design-build contracts is intended to limit or eliminate the responsibility or liability owed by a professional on a design-build project to the state, county, or city, or other third parties under existing law.

(b) The design service portion of a design-build contract must be considered a service and not a product.

History: 1Sp2001 c 8 art 3 s 5; 2014 c 227 art 2 s 6



Section 161.3420 — DESIGN-BUILD RFQ; SELECTION TEAM; EVALUATION.

Subdivision 1. Two-phase procedure. If the commissioner determines that the design-build best-value method of project delivery is appropriate for a project, the commissioner shall establish a two-phase procedure for awarding the design-build contract, as described in this subdivision and section 161.3422.

Subd. 2. Technical Review Committee. During the phase-one request for qualifications (RFQ) and before solicitation, the commissioner shall appoint a Technical Review Committee of at least five individuals. The Technical Review Committee must include an individual whose name and qualifications are submitted to the commissioner by the Minnesota chapter of the Associated General Contractors, after consultation with other commercial contractor associations in the state. Members of the Technical Review Committee who are not state employees are subject to the Minnesota Government Data Practices Act and section 16C.06 to the same extent that state agencies are subject to those provisions. A Technical Review Committee member may not participate in the review or discussion of responses to an RFQ or request for proposals (RFP) when the member has a financial interest in any of the design-build firms that respond to that RFQ or RFP. "Financial interest" includes, but is not limited to, being or serving as an owner, employee, partner, limited liability partner, shareholder, joint venturer, family member, officer, or director of a design-build firm responding to an RFQ or RFP for a specific project, or having any other economic interest in that design-build firm. The members of the Technical Review Committee must be treated as state employees in the event of litigation resulting from any action arising out of their service on the committee.

Subd. 3. Contents. The commissioner shall prepare or have prepared an RFQ. The RFQ must include the following:

(1) the minimum qualifications of design-builders necessary to meet the requirements for acceptance;

(2) a scope of work statement and schedule;

(3) documents defining the project requirements;

(4) the form of contract to be awarded;

(5) the weighted selection criteria for compiling a short list and the number of firms to be included in the short list, which must be at least two but not more than five;

(6) a description of the request for proposals (RFP) requirements;

(7) the maximum time allowed for design and construction;

(8) the commissioner's estimated cost of design and construction;

(9) requirements for construction experience, design experience, financial, personnel, and equipment resources available from potential design-builders for the project and experience in other design-build transportation projects or similar projects, provided that these requirements may not unduly restrict competition; and

(10) a statement that "past performance" or "experience" does not include the exercise or assertion of a person's legal rights.

Subd. 4. Evaluation. The selection team shall evaluate the design-build qualifications of responding firms and shall compile a short list of no more than five most highly qualified firms in accordance with qualifications criteria described in the request for qualifications (RFQ). If only one design-build firm responds to the RFQ or remains on the short list, the commissioner may readvertise or cancel the project as the commissioner deems necessary.

History: 1Sp2001 c 8 art 3 s 6



Section 161.3422 — RFP FOR DESIGN-BUILD.

During phase two, the commissioner shall issue a request for proposals (RFP) to the design-builders on the short list. The request must include:

(1) the scope of work, including (i) performance and technical requirements, (ii) conceptual design, (iii) specifications, and (iv) functional and operational elements for the delivery of the completed project, which must be prepared by a registered or licensed professional engineer;

(2) a description of the qualifications required of the design-builder and the selection criteria, including the weight or relative order, or both, of each criterion;

(3) copies of the contract documents that the successful proposer will be expected to sign;

(4) the maximum time allowable for design and construction;

(5) the road authority's estimated cost of design and construction;

(6) the requirement that a submitted proposal be segmented into two parts, a technical proposal and a price proposal;

(7) the requirement that each proposal be in a separately sealed, clearly identified package and include the date and time of the submittal deadline;

(8) the requirement that the technical proposal include a critical path method; bar schedule of the work to be performed, or similar schematic; design plans and specifications; technical reports; calculations; permit requirements; applicable development fees; and other data requested in the RFP;

(9) the requirement that the price proposal contain all design, construction, engineering, inspection, and construction costs of the proposed project;

(10) the date, time, and location of the public opening of the sealed price proposals; and

(11) other information relevant to the project.

History: 1Sp2001 c 8 art 3 s 7



Section 161.3424 — REPLACING TEAM MEMBERS.

An individual or a design-build firm identified in a response to a request for qualifications (RFQ) or a request for proposals (RFP) may not be replaced without the written approval of the commissioner. The commissioner may revoke an awarded contract if an individual or a design-build firm identified in a response to an RFQ or RFP is replaced without the commissioner's written approval. To qualify for the commissioner's approval, the written request must document that the proposed replacement individual or design-build firm will be equal to or better than that described in the response to the RFQ or RFP. The commissioner shall use the criteria specified in the RFQ or RFP to evaluate the request.

History: 1Sp2001 c 8 art 3 s 8



Section 161.3426 — DESIGN-BUILD AWARD.

Subdivision 1. Award; computation; announcement. Except as provided in subdivision 2, a design-build contract shall be awarded as follows:

(a) The Technical Review Committee shall score the technical proposals using the selection criteria in the request for proposals (RFP). The Technical Review Committee shall then submit a technical proposal score for each design-builder to the commissioner. The Technical Review Committee shall reject any proposal it deems nonresponsive.

(b) The commissioner shall announce the technical proposal score for each design-builder and shall publicly open the sealed price proposals and shall divide each design-builder's price by the technical score that the Technical Review Committee has given to it to obtain an adjusted score. The design-builder selected must be that responsive and responsible design-builder whose adjusted score is the lowest.

(c) If a time factor is included with the selection criteria in the RFP package, the commissioner may also adjust the bids using a value of the time factor established by the commissioner. The value of the time factor must be expressed as a value per day. The adjustment must be based on the total time value. The total time value is the design-builder's total number of days to complete the project multiplied by the factor. The time-adjusted price is the total time value plus the bid amount. This adjustment must be used for selection purposes only, and must not affect the Department of Transportation's liquidated damages schedule or incentive or disincentive program. An adjusted score must then be obtained by dividing each design-builder's time-adjusted price by the score given by the technical review team. The commissioner shall select the responsive and responsible design-builder whose adjusted score is the lowest.

(d) Unless all proposals are rejected, the commissioner shall award the contract to the responsive and responsible design-builder with the lowest adjusted score. The commissioner shall reserve the right to reject all proposals.

Subd. 2. Alternative process for certain contracts. (a) The commissioner may elect to use the process in paragraph (b) for a design-build contract for a project with an estimated project cost of less than $5,000,000.

(b) The commissioner shall give the lowest cost proposal the full number of price points defined in the request for proposals (RFP). The commissioner shall award each of the other proposals a percentage of the price points based on a ratio of the lowest price divided by the responder's price. The commissioner shall add the technical score and price score and award the contract to the responder with the highest total score.

Subd. 3. Stipulated fee. The commissioner shall award a stipulated fee not less than two-tenths of one percent of the department's estimated cost of design and construction to each short-listed, responsible proposer who provides a responsive but unsuccessful proposal. When the request for proposals specifies a maximum price, the stipend shall be awarded if the proposal is responsive in all other aspects but comes in above the maximum price. If the commissioner does not award a contract, all short-listed proposers must receive the stipulated fee. If the commissioner cancels the contract before reviewing the technical proposals, the commissioner shall award each design-builder on the short list a stipulated fee of not less than two-tenths of one percent of the commissioner's estimated cost of design and construction. The commissioner shall pay the stipulated fee to each proposer within 90 days after the award of the contract or the decision not to award a contract. In consideration for paying the stipulated fee, the commissioner may use any ideas or information contained in the proposals in connection with any contract awarded for the project or in connection with a subsequent procurement, without any obligation to pay any additional compensation to the unsuccessful proposers. Notwithstanding the other provisions of this subdivision, an unsuccessful short-list proposer may elect to waive the stipulated fee. If an unsuccessful short-list proposer elects to waive the stipulated fee, the commissioner may not use ideas and information contained in that proposer's proposal. Upon the request of the commissioner, a proposer who waived a stipulated fee may withdraw the waiver, in which case the commissioner shall pay the stipulated fee to the proposer and thereafter may use ideas and information in the proposer's proposal.

Subd. 4. Low-bid design-build process. (a) The commissioner may also use low-bid, design-build procedures to award a design-build contract where the scope of the work can be clearly defined.

(b) Low-bid design-build projects may require a request for qualifications (RFQ) and short-listing, and must require a request for proposals (RFP).

(c) Submitted proposals under this subdivision must include separately a technical proposal and a price proposal. The low-bid, design-build procedures must follow a two-step process for review of the responses to the RFP as follows:

(1) The first step is the review of the technical proposal by the Technical Review Committee as provided in section 161.3420, subdivision 2. The Technical Review Committee must open the technical proposal first and must determine if it complies with the requirements of the RFP and is responsive. The Technical Review Committee may not perform any ranking or scoring of the technical proposals.

(2) The second step is the determination of the low bidder based on the price proposal. The commissioner may not open the price proposal until the review of the technical proposal is complete.

(d) The contract award under low-bid, design-build procedures must be made to the proposer whose sealed bid is responsive to the technical requirements as determined by the Technical Review Committee and that is also the lowest bid.

(e) A stipulated fee may be paid for unsuccessful bids on low-bid, design-build projects only when the commissioner has required an RFQ and short-listed the most highly qualified responsive bidders.

Subd. 5. Rejection of bids. The commissioner may reject all bids under this section.

Subd. 6. Reissue of request for proposals. If the commissioner rejects all bids or does not execute the contract, the commissioner may reissue the request for proposals and allow only short-listed teams to resubmit proposals. The commissioner shall then pay a reasonable stipulated fee to each short-listed, responsible proposer who provides a responsive but unsuccessful proposal in response to the reissued request for proposals. When the reissued request for proposals specifies a maximum price, the stipend shall be awarded if the proposal is responsive in all other aspects but comes in above the maximum price.

History: 1Sp2001 c 8 art 3 s 9; 2010 c 351 s 9,10



Section 161.36 — FEDERAL AID.

Subdivision 1. Commissioner to cooperate with U.S. government. The commissioner may cooperate with the government of the United States and any agency or department thereof in the construction, improvement, enhancement, and maintenance of transportation in the state of Minnesota and may comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal moneys.

Subd. 2. Federal aid, acceptance; commissioner as agent. The commissioner may accept federal moneys and other moneys, either public or private, for and in behalf of the state of Minnesota or any governmental subdivision thereof, or any nonpublic organization, for the construction, improvement, enhancement, or maintenance of transportation upon such terms and conditions as are or may be prescribed by the laws of the United States and any regulations made thereunder, and is authorized to act as an agent of that governmental subdivision or nonpublic organization upon its request in accepting the moneys in its behalf for transportation purposes, in acquiring right-of-way therefor, and in contracting for the construction, improvement, enhancement, or maintenance of transportation financed either in whole or in part by federal moneys. The governing body of any such subdivision or nonpublic organization is authorized to designate the commissioner as its agent for such purposes and to enter into an agreement with the commissioner prescribing the terms and conditions of the agency in accordance herewith and with federal laws and regulations.

Subd. 3. Commissioner as agent in certain cases. The commissioner may act as the agent of any political subdivision of the state, or any nonpublic organization, as provided herein, for the construction of transportation toward the construction of which no federal aid is available in the event that the construction adjoins, is connected, or in the judgment of the commissioner can be best and most economically performed in connection with construction upon which federal aid is available and upon which the commissioner is then acting as agent.

Subd. 4. State laws govern. All contracts for the construction, improvement, enhancement, or maintenance of transportation made by the commissioner as the agent of any governmental subdivision, or any nonpublic organization, shall be made pursuant to the laws of Minnesota governing the making of contracts for the construction, improvement, enhancement, and maintenance of transportation on the trunk highway system of the state; provided, where the construction, improvement, enhancement, or maintenance of any transportation is financed wholly with federal moneys, the commissioner as the agent of the governmental subdivision or nonpublic organization may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any regulations made thereunder, notwithstanding any state law to the contrary.

Subd. 5. Funds deposited in state treasury. All funds accepted for disbursement by the commissioner pursuant to this section shall be deposited in the state treasury and, unless otherwise prescribed by the authority from which the funds are received, kept in separate accounts designated according to the purposes for which the funds were made available and held by the state in trust for those purposes. All funds are appropriated for the purposes for which the funds are made available to be expended in accordance with this section and with federal laws and regulations. The commissioner may, whether acting for the state of Minnesota or as the agent of any of its governmental subdivisions or when requested by the United States government or any agency or department of the United States government, disburse funds for the designated purposes, but this shall not preclude any other authorized method of disbursement. For the purpose of providing sufficient funds in the accounts established pursuant to this subdivision to meet expenditure requirements occurring before federal or other public or private reimbursements, the commissioner of management and budget, at the request of the commissioner, may borrow from available balances of the county state-aid highway fund or the municipal state-aid street fund. The terms and conditions of any loans shall be determined by the commissioner of management and budget. The amount borrowed shall not exceed in the aggregate the amount of federal aid allotted to the construction of roads and bridges under the jurisdiction of governmental subdivisions and under project appropriation by the federal government. When there is sufficient money in the account that received the loan, the commissioner of management and budget shall transfer from that account to the other public fund the amount so loaned.

Subd. 6. No personal liability created. Nothing in this section shall be construed as creating any personal liability upon the commissioner or in any way authorizing the commissioner to create any liability on the part of the state of Minnesota when acting as the agent of any governmental subdivision thereof, or when acting at the request of the United States.

Subd. 7. Economic recovery funds. (a) All federal funds made available to the commissioner under title XII of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, and designated for transportation purposes, including but not limited to assistance for highways and bridges, transit, aeronautics, ports, and railroads, are appropriated to the commissioner from the trunk highway fund or the federal fund, as appropriate. This appropriation includes any funds not initially made available to the commissioner under the act, including but not limited to competitive grant awards and funds made available in addition to the amount expected on April 2, 2009. The money is available until expended.

(b) The commissioner shall make every reasonable effort to seek and utilize all funds available under title XII of the act.

(c) The commissioner shall expend funds appropriated under this subdivision in conformance with federal requirements established in association with use of the funds. The commissioner may expend up to 17 percent of the funds for program delivery.

(d) Notwithstanding section 360.305, subdivision 4, no local contribution is required for eligible aeronautics project elements funded by a federal grant-in-aid through the act.

[See Note.]

History: 1959 c 500 art 2 s 36; 1981 c 209 s 5; 1982 c 376 s 1; 1986 c 444; 1996 c 455 art 3 s 9-12; 2003 c 112 art 2 s 50; 2009 c 9 s 1; 2009 c 101 art 2 s 109; 2013 c 117 art 3 s 36; 2014 c 227 art 1 s 5

NOTE: Subdivision 7, as added by Laws 2009, chapter 9, section 1, and amended by Laws 2014, chapter 227, article 1, section 5, expires on June 30, 2016. Laws 2009, chapter 9, section 1, the effective date, as amended by Laws 2013, chapter 117, article 3, section 36.



Section 161.361 — ADVANCE FUNDING FOR TRUNK HIGHWAY PROJECTS.

Subdivision 1. Advance funding. A road authority other than the commissioner may by agreement with the commissioner make advances from any available funds to the commissioner to expedite construction of all or part of a trunk highway. Money may be advanced under this section only for projects already included in the commissioner's ten-year highway work program. The total amount of annual repayment to road authorities under this subdivision must never exceed $10,000,000.

Subd. 1a. Interregional corridors. By agreement with the commissioner, a road authority other than the commissioner or two or more road authorities that have entered into a joint powers agreement under section 471.59 may make advances from any available funds to the commissioner to expedite development of an interregional transportation corridor, including funds for design consultants, for right-of-way purchases, for construction, or for other related expenditures. The total amount of annual repayment to road authorities under this subdivision must never exceed $10,000,000.

Subd. 1b. Bottlenecks. By agreement with the commissioner, a road authority other than the commissioner or two or more road authorities that have entered into a joint powers agreement under section 471.59 may make advances from any available funds to the commissioner to expedite bottleneck reduction, including funds for design consultants, for right-of-way purchases, for construction, or for other related expenditures. The total amount of annual repayment to road authorities under this subdivision must never exceed $10,000,000.

Subd. 2. Repayment. Subject to the availability of state money, the commissioner shall repay the amounts advanced under this section, up to the state's share of project costs, under terms of the agreement. The agreement may provide for payment of interest for funds advanced under subdivisions 1a and 1b at a rate of interest agreed upon by the parties.

History: 1991 c 298 art 4 s 4; 2002 c 364 s 6; 2003 c 112 art 2 s 50; 1Sp2005 c 6 art 3 s 7



Section 161.365 — HIGHWAY CONTRACT SPECIFICATIONS; MINIMUM WAGE.

All contracts for the construction, improvement or repair of a road or highway financed in whole or in part with federal funds and with respect to which the commissioner of transportation acts as the agent for a political subdivision of the state and is required to approve plans and specifications with respect thereto and to award such contract, the commissioner of transportation shall incorporate into the specifications a provision requiring the same wage rates for labor as is currently used by the state of Minnesota on state trunk highway projects other than interstate projects, for work in the same wage rate area. The provisions of this section shall not be applicable to contracts with any railroad or public utility for the alteration or relocation of any facilities of any such railroad or public utility when the work provided for in said contract is done by the regularly employed forces of said railroad or public utility.

History: 1965 c 368 s 1; 1976 c 166 s 7



Section 161.366 — CONSTRUCTION CONTRACT; TACONITE RELIEF AREA.

The commissioner of transportation, as a condition of awarding a transportation construction contract in the taconite tax relief area, may require the contractor to hire a certain percentage of workers for that contract whose principal place of residence is in the taconite tax relief area. Taconite tax relief area means the tax relief area defined in section 273.134.

History: 2001 c 213 s 7; 1Sp2001 c 8 art 2 s 23



Section 161.368 — HIGHWAY CONTRACTS WITH TRIBAL AUTHORITIES.

(a) On behalf of the state, the commissioner may enter into agreements with Indian tribal authorities for the purpose of providing maintenance, design, and construction to highways on tribal lands. These agreements may include (1) a provision for waiver of immunity from suit by a party to the contract on the part of the tribal authority with respect to any controversy arising out of the contract and (2) a provision conferring jurisdiction on state district courts to hear such a controversy.

(b) Notwithstanding section 161.32, for construction of highways on tribal lands in a reservation exempt from Public Law 83-280, the commissioner may: (1) award a preference for Indian-owned contractors to the same extent provided in the applicable Tribal Employment Rights Ordinance, but not to exceed ten percent; or (2) negotiate with the tribal authority and enter into an agreement for the tribal authority to award and administer the construction contract, with the commissioner providing funding for the state share of the project. If negotiating with the tribal authority, the commissioner must perform an independent cost estimate and determine that the cost proposed by the tribal authority is reasonable. An agreement negotiated with a tribal authority must include a clause requiring conformance with plans and specifications approved by the commissioner.

History: 1Sp2003 c 19 art 2 s 10; 2004 c 295 art 1 s 1; 1Sp2005 c 6 art 3 s 8; 2016 c 189 art 13 s 53



Section 161.37 — SURPLUS GOVERNMENT MATERIALS.

Subdivision 1. Commissioner may accept. The commissioner may accept from the federal government allotments to the state of excess materials suitable for road construction and maintenance purposes.

Subd. 2. Costs incurred in obtaining materials. Costs incurred in receiving, placing in use, delivering, or purchasing spare parts for excess materials shall be paid out of the trunk highway fund; provided that any expense so incurred in receiving, delivering, or purchasing spare parts for the material in behalf of any county shall be paid by the county, and payment received therefor shall be credited to the trunk highway fund.

History: 1959 c 500 art 2 s 37



Section 161.38 — SPECIAL AGREEMENTS FOR HIGHWAYS IN MUNICIPALITIES.

Subdivision 1. Highway width or capacity. Road authorities, including the road authorities of any city may enter into an agreement with the commissioner for the construction of a roadway or structure of greater width or capacity than would be necessary to accommodate the normal trunk highway traffic upon any trunk highway within its boundaries, and may appropriate from any funds available and pay into the trunk highway fund such sums of money as may be agreed upon. Nothing herein contained shall prevent any city from constructing the portions of the street not included in the trunk highway system independent of any contract with the commissioner; provided the construction conforms to the reasonable rules as the commissioner may prescribe as to grade and drainage.

Subd. 2. Maintenance. Where a trunk highway is located over or along a street in any city which street is or may be improved to a width greater than the normal width of such trunk highway, the road authority of the city may enter into an agreement with the commissioner for the maintenance of the additional width by the commissioner and shall in accordance with the agreement appropriate and pay into the trunk highway fund such sums of money as may be agreed upon. Nothing herein contained shall be construed to prevent any city maintaining such additional width at its own expense independent of any contract with the commissioner.

Subd. 3. Frontage road. The commissioner for and on behalf of the state may enter into agreements with municipalities for the construction, improvement, and maintenance of trunk highways within the limits of said municipalities, including but not limited to agreements for the construction and maintenance of frontage roads upon and along trunk highways within the limits of said municipalities. Such frontage roads may be constructed along the main-traveled lanes of the trunk highway, or they may be constructed a reasonable distance out from the limits of the right-of-way acquired for the main-traveled lanes if in the considered judgment of the commissioner such location is necessary to eliminate unreasonable circuity of local travel or to provide access to properties otherwise denied access to public highways by the establishment and construction of the trunk highway. Such frontage roads shall connect, at least at one terminal, either with the main lanes of the trunk highway or with another public highway. The municipalities are authorized to enter into such agreement with the commissioner for the performance and responsibility of the work upon such terms as may be agreed upon.

Subd. 4. Effects on other law of public contract with commissioner. Whenever the road authority of any city enters into an agreement with the commissioner pursuant to this section, and a portion of the cost is to be assessed against benefited property, the letting of a public contract by the commissioner for the work shall be deemed to comply with statutory or charter provisions requiring the city (1) to advertise for bids before awarding a contract for a public improvement, (2) to let the contract to the lowest responsible bidder or to the vendor or contractor offering the best value, and (3) to require a performance bond to be filed by the contractor before undertaking the work. The contract so let by the commissioner and the performance bond required of the contractor by the commissioner shall be considered to be the contract and bond of the city for the purposes of complying with the requirements of any applicable law or charter provision, and the bond shall inure to the benefit of the city and operate for their protection to the same extent as though they were parties thereto.

Subd. 5. Definition of municipalities. For the purpose of this section the term "municipalities" shall include counties, cities, and towns.

Subd. 6. Withholding state aid. If any municipality fails to fulfill its obligations as provided in any mutual agreement entered into pursuant to this section, the commissioner may retain and withhold payment of any state aid money apportioned to such municipality under the provisions of sections 162.01 to 162.181 until such municipality fulfills its obligations under the agreement. If the obligation which the municipality has failed to fulfill is a monetary obligation, the amount of state aid money which the commissioner may withhold shall not exceed the amount of the monetary obligation in default. If the obligation is other than a monetary obligation, the commissioner may withhold a reasonable amount of such state aid money until the municipality fulfills the obligation.

Subd. 7. Improvements outside limits of state construction project. The commissioner may act as agent for any municipality, at its request and on its approval, for the construction of street or highway improvements outside the limits of a state construction project. Administration of a contract in this manner must be based on an estimated cost savings for both the state and the municipality. All costs of such work shall be paid by the municipality. Prior to the letting of the state construction contract, the provisions for payment and all details of the work to be done outside of the limits of the state construction project shall be set out in an agency agreement between the municipality and the state.

History: 1959 c 500 art 2 s 38; 1961 c 40 s 1; 1961 c 577 s 2; 1965 c 155 s 1; 1973 c 123 art 5 s 7; 1Sp1981 c 4 art 1 s 83; 1982 c 376 s 2; 1985 c 248 s 70; 2007 c 148 art 3 s 19



Section 161.39 — AID TO OTHER ROAD AUTHORITIES AND STATE DEPARTMENTS.

Subdivision 1. Assistance allowed. Upon the request of another road authority, any road authority including the commissioner and the road authority of any city, township, or county may provide technical and engineering advice, assistance and supervision to the requesting road authority; and may make surveys and prepare plans for the location, construction, and reconstruction of and perform maintenance on any highway, street, road, or bridge under the jurisdiction of the requesting road authority.

Subd. 2. Additional work. If so requested the assisting road authority may examine the whole or any part of the highway or street system under the jurisdiction of the road authority and recommend changes, alterations, or additions thereto that the assisting road authority deems to be in the public interest and in the interest of safety and convenient public travel. The commissioner may make surveys, studies, investigations, and perform work and services as are necessary in carrying out such requests.

Subd. 3. Engineering or survey services for state departments. The commissioner shall render engineering or surveying services as the governor may require for any of the state departments or agencies.

Subd. 4. Pavement marking. The commissioner may pavement mark highways and streets off the trunk highway system and furnish the necessary equipment and operators therefor when any road authority, including road authorities of cities and state department or agencies having jurisdiction over such highways or streets requests such pavement marking.

Subd. 5. Payment for services. The cost of the work or services performed under the provisions of this section shall be paid by the road authority, department or agency for which the work or services were performed. All money received or expended therefor shall be credited or debited to the trunk highway fund.

Subd. 5a. Performing services for Public Utilities Commission, reimbursement. The trunk highway fund shall be reimbursed for money expended by the Transportation Department in performing services for the Public Utilities Commission.

Subd. 5b. Reimbursement for services. The Office of Electronic Communication in the Department of Transportation may perform work for other state agencies and, to the extent that these services are performed beyond the level for which money was appropriated, may deposit revenue generated from this source as dedicated receipts to the account from which it was spent.

Subd. 6. Agreements regarding services. The road authorities, including road authorities of cities, townships, counties, state departments, or agencies may enter into agreements with the commissioner setting forth the work or services to be performed by the commissioner or the road authority under the provisions of this section and providing for the method of reimbursement to or from the trunk highway fund of the cost thereof.

History: 1959 c 500 art 2 s 39; 1973 c 123 art 5 s 7; 1973 c 718 s 21; 1975 c 435 s 20; 1976 c 166 s 7; 1980 c 614 s 123; 1984 c 417 s 14-16; 1986 c 444; 1993 c 266 s 16



Section 161.391 — PAVEMENT STRIPING.

The commissioner of transportation may bill highway maintenance operating units of the department and local road authorities for the costs of a centrally managed, pavement marking program. These costs may include equipment acquisition and rental, labor, materials, and other costs as determined by the commissioner. Receipts must be credited to a special account, which is established in the trunk highway fund, and are appropriated to the commissioner to pay the costs for which the billings are made. Amounts credited to the account are exempt from statewide and agency indirect costs payments.

History: 1Sp2001 c 8 art 2 s 50



Section 161.40 — JOINT FACILITIES WITH DIVISION OF EMERGENCY MANAGEMENT.

The commissioner may enter into agreements with the state Division of Emergency Management to build, operate and maintain joint facilities in cases where the Division of Emergency Management contributes its proportionate financial share.

History: 1959 c 500 art 2 s 40; 1974 c 428 s 5; 1987 c 71 s 2



Section 161.41 — SURPLUS PROPERTY NOT NEEDED FOR HIGHWAY PURPOSES.

Subdivision 1. Commissioner may declare surplus. The commissioner is authorized to declare as surplus any property acquired by the state for highway purposes, excluding real estate, which the commissioner determines to be no longer needed or necessary for state highway purposes.

Subd. 2. Determination of value; disposition. The commissioner shall administer all aspects of the disposition of property declared to be surplus under this section. The commissioner shall first determine the value of the surplus property. The commissioner may then transfer the possession of the surplus property to any state agency or political subdivision of this state or to the United States government upon receipt of payment in an amount equal to the value of the surplus property.

The commissioner may also sell the surplus property under the competitive bidding provisions of chapter 16C if no state agency or political subdivision of this state offers to purchase the surplus property for its determined value.

Subd. 3. Money credited to trunk highway fund. The commissioner shall deposit all money received under this section with the commissioner of management and budget to be credited to the trunk highway fund.

History: 1959 c 500 art 2 s 41; 1982 c 617 s 4; 1989 c 209 art 2 s 1; 1998 c 386 art 2 s 64; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 161.411 — SALE OF SURPLUS EARTH MATERIAL.

Whenever the plans for the construction of a trunk highway indicate that there will be a surplus of earth materials from the roadway excavation of such trunk highway, and a political subdivision or public agency of the state indicates that it has use for all or part of such surplus earth materials, the commissioner of transportation may enter into an agreement for the sale of such surplus materials on an equitable basis to such political subdivision or agency. Prior to such agreement the state in its proposal shall require a bid item reflecting either an increased or decreased cost to the state by reason of the proposed sale of such material. If such bid item indicates an increased cost to the state, the materials shall not be sold for less than such increased cost.

History: 1965 c 301 s 1; 1976 c 166 s 7



Section 161.42 — LEASING OR SALE OF SOUNDING AND TESTING EQUIPMENT.

The commissioner may sell or lease to other road authorities sounding and testing equipment made by the Transportation Department. Such equipment shall be sold for not less than the cost to the department. All money received from the sale or leasing of the equipment shall be paid into the trunk highway fund.

History: 1959 c 500 art 2 s 42; 1976 c 166 s 7



Section 161.43 — RELINQUISHMENT OF HIGHWAY EASEMENT.

The commissioner of transportation may relinquish and quitclaim to the fee owner an easement or portion of an easement owned but no longer needed by the Transportation Department for trunk highway purposes, upon payment to the Transportation Department of an amount of money equal to the appraised current market value of the easement. If the fee owner refuses to pay the required amount, or if after diligent search the fee owner cannot be found, the commissioner may convey the easement to an agency or to a political subdivision of the state upon terms and conditions agreed upon, or the commissioner may acquire the fee title to the land underlying the easement in the manner provided in section 161.20, subdivision 2. After acquisition of the fee title, the lands may be sold to the highest responsible bidder upon three weeks' published notice of the sale in a newspaper or other periodical of general circulation in the county where the land is located. All bids may be rejected and new bids received upon like publication. If the lands remain unsold after being offered for sale to the highest bidder, the commissioner may retain the services of a licensed real estate broker to find a buyer. The sale price may be negotiated by the broker, but must not be less than 90 percent of the appraised market value as determined by the commissioner. The broker's fee must be established by prior agreement between the commissioner and the broker, and must not exceed ten percent of the sale price for sales of $10,000 or more. The broker's fee must be paid to the broker from the proceeds of the sale.

History: 1959 c 500 art 2 s 43; 1971 c 276 s 1; 1976 c 166 s 7; 1980 c 533 s 8; 1983 c 143 s 6; 1984 c 654 art 3 s 57



Section 161.431 — LEASING OF HIGHWAY EASEMENT.

The commissioner may lease to the fee owner for a fair rental rate and upon terms and conditions that the commissioner deems proper, an easement in real estate acquired for trunk highway purposes and not then needed for trunk highway purposes. If the fee owner refuses to lease or if after diligent search the fee owner cannot be found, the commissioner may lease the easement to an agency or to a political subdivision of the state on terms and conditions agreed upon, or the commissioner may lease the easement to the highest responsible bidder upon three weeks' published notice of the lease offering in a newspaper or other periodical of general circulation in the county where the easement is located. All bids may be rejected and new bids received upon like publication. All rents received from the lease must be paid into the state treasury. Seventy percent of any rent received is to be credited to the trunk highway fund. The remaining 30 percent is to be paid to the county treasurer of the county where the easement is located for distribution in the same manner as real estate taxes.

History: 1983 c 143 s 7



Section 161.433 — USE OF HIGHWAY AIRSPACE AND SUBSURFACE.

Subdivision 1. Lease or permit, conditions and restrictions. The commissioner of transportation may lease or otherwise permit the use of the airspace above and subsurface area below the surface of the right-of-way of any trunk highway, including the surface of the right-of-way above and below the airspace or subsurface areas, where the land is owned in fee by the state for trunk highway purposes when the use will not impair or interfere with the use and safety of the highway. The lease, permit, or other agreement may contain such restrictive clauses as the commissioner deems necessary in the interest of safety and convenience of public travel and other highway purposes. No lease, permit, or other agreement shall be for a period in excess of 99 years. Vehicular access to such airspace, subsurface, or surface areas shall not be allowed directly from the highway where such access would violate the provisions of United States Code, title 23, or would interfere in any way with the free flow of traffic on the highway. Any lease, permit, or other agreement shall have the approval of the appropriate federal agency when required.

Subd. 2. Consideration for use. The consideration paid for the use of airspace or subsurface areas shall be determined by the commissioner, but in no event shall it be less than a fair rental rate, and shall include costs for the erection and maintenance of any facilities or other costs occasioned by that use. All moneys received shall be paid into the trunk highway fund. This subdivision does not apply to real estate leased for the purpose of providing commercial and public service advertising pursuant to agreements as provided in sections 160.272 to 160.276.

Subd. 3. Application to certain provisions. Laws 1967, chapter 214 shall not apply to or affect the rights and privileges referred to in sections 161.45 and 222.37.

History: 1967 c 214 s 1,2,5; 1976 c 166 s 7; 1980 c 494 s 7; 1980 c 533 s 9; 2004 c 295 art 2 s 12,15; 2005 c 69 art 3 s 17



Section 161.434 — INTERSTATE AND TRUNK HIGHWAY RIGHTS-OF-WAY; LIMITED USE.

The commissioner may also make such arrangements and agreements as the commissioner deems necessary in the public interest for the limited use of land owned as interstate or trunk highway right-of-way, which use shall be for highway purposes, including aesthetic purposes, but not including the erection of permanent buildings, except buildings or structures erected for the purpose of providing information to travelers through commercial and public service advertising pursuant to agreements as provided in sections 160.272 to 160.276. The commissioner shall secure the approval of the appropriate federal agency where such approval is required.

History: 1967 c 659 s 1; 1969 c 482 s 1; 1980 c 494 s 8; 1986 c 444; 2004 c 295 art 2 s 13,15



Section 161.44 — RELINQUISHMENT OF LAND NO LONGER NEEDED.

Subdivision 1. Conveyance. The commissioner may convey and quitclaim any lands, including any improvements thereon, owned in fee by the state for trunk highway purposes but no longer needed therefor. Notwithstanding any provisions in this section or in section 161.23 to the contrary, fee title to or an easement in all or part of the lands and lands previously acquired in fee for trunk highways or acquired pursuant to section 161.23, in excess of what is needed for highway purposes may be conveyed and quitclaimed for public purposes to any political subdivision, Indian tribal government, or agency of the state upon the terms and conditions as may be agreed upon between the commissioner and the political subdivision, Indian tribal government, or agency.

Subd. 1a. Periodic review. (a) The commissioner is encouraged to examine all real property owned by the state and under the custodial control of the department to decide whether any real property may be suitable for sale or some other means of disposal.

(b) The commissioner may not sell or otherwise dispose of property under this subdivision unless: (1) an analysis, which must consider any relevant nonmotorized transportation plans or in the absence of such plans, demographic and development factors affecting the region, demonstrates that (i) the property or a portion of it is not reasonably suitable for bicycle or pedestrian facilities, and (ii) there is not a likelihood of bicycle or pedestrian facility development involving the property; or (2) the use of the property for bicycle or pedestrian facilities is protected by deed restriction, easement, agreement, or other means.

(c) The commissioner shall report the findings under paragraph (a) to the house of representatives and senate committees with jurisdiction over transportation policy and finance by March 1 of each odd-numbered year. The report may be submitted electronically.

Subd. 2. Reconveyance; remainder owned by vendor or surviving spouse. If the lands were part of a larger tract and the remainder of the tract is still owned by the person or the person's surviving spouse from whom the lands were acquired, or if the lands constituted an entire tract, the lands must first be offered for reconveyance to the previous owner or the owner's surviving spouse. When lands are offered for reconveyance, the amount of money to be repaid for those lands must be the appraised current market value of the lands to be reconveyed. The offer must be made by certified mail addressed to the person at the person's last known address. The person or the person's surviving spouse shall have 60 days from the date of mailing the offer to accept and to tender to the commissioner the required sum of money.

Subd. 3. Conveyance; remainder not owned by vendor or surviving spouse. If the lands were part of a larger tract and the remainder of the tract is no longer owned by the person or the person's surviving spouse from whom the lands were acquired, the lands shall be offered for conveyance to the person owning the remaining tract in the same manner and on the same terms as provided in subdivision 2.

Subd. 4. Conveyance; remainder divided into smaller tracts. If the lands were part of a larger tract and if the tract has been platted or divided into smaller tracts and sold, the commissioner may offer the lands to the owners of the smaller tracts or lots abutting upon the lands in the same manner and on the same terms as provided in subdivision 2, or the commissioner may proceed to sell the lands to the highest responsible bidder as provided in subdivisions 5 and 6.

Subd. 5. Conveyance to highest bidder in certain cases. If the larger tract has been platted into lots or divided into smaller tracts and the commissioner elects to proceed under this subdivision, or if the lands constituted an entire tract and the person from whom the lands were acquired and the person's spouse are deceased, or if the offers as provided for are not accepted and the amount of money not tendered within the time prescribed, the lands may be sold and conveyed to the highest responsible bidder upon three weeks' published notice of such sale in a newspaper or other periodical of general circulation in the general area where the lands are located. All bids may be rejected and new bids received upon like advertisement.

Subd. 6. Public auction. In lieu of the advertisement for sale and conveyance to the highest responsible bidder, such lands may be offered for sale and sold at public auction to the highest responsible bidder. Such sale shall be made after publication of notice thereof in a newspaper of general circulation in the area where the property is located for at least two successive weeks and such other advertising as the commissioner may direct. If the sale is made at public auction a duly licensed auctioneer may be retained to conduct such sale, the auctioneer's fees for such service to be paid from the proceeds, and there is appropriated from such proceeds an amount sufficient to pay such fees.

Subd. 6a. Services of licensed real estate broker. If the lands remain unsold after being offered for sale to the highest bidder, the commissioner may retain the services of a licensed real estate broker to find a buyer. The sale price may be negotiated by the broker, but must not be less than 90 percent of the appraised market value as determined by the commissioner. The broker's fee must be established by prior agreement between the commissioner and the broker, and must not exceed ten percent of the sale price for sales of $10,000 or more. The broker's fee must be paid to the broker from the proceeds of the sale.

Subd. 7. Gravel or borrow pit; amount of repayment. In all cases as hereinbefore specified, if the lands to be reconveyed were acquired for gravel or borrow pit purposes and the commissioner has determined that all materials suitable or needed for trunk highway purposes have been removed from such pit, the amount to be repaid therefor need not be at least the amount paid for such pit by the state, but in no event shall the amount to be so repaid to the state therefor be less than the estimated market value thereof. In all other respects the procedures for the reconveyance of gravel or borrow pits shall be the same as the procedures for the reconveyance of other lands as provided in this section.

Subd. 8. Restrictive clauses in deed. The deed may contain restrictive clauses limiting the use of the lands or the estate conveyed when the commissioner determines that such restrictions are reasonably necessary in the interest of safety and convenient public travel.

Subd. 9. Receipts paid into trunk highway fund. Moneys received from the sale of such lands and properties less any fees paid under subdivision 6a, must be paid into the trunk highway fund.

Subd. 10. [Repealed, 1967 c 214 s 6]

Subd. 11. Airspace and subsurface areas. Nothing contained in this section shall apply to the lease or other agreement for the use of air space above and the subsurface area below the right-of-way of any trunk highway or the surface of any trunk highway right-of-way as provided in section 161.433, subdivision 1.

History: 1959 c 500 art 2 s 44; 1961 c 263 s 1; 1961 c 567 s 3 subd 1; 1963 c 467 s 2; 1967 c 214 s 3; 1967 c 790 s 1-3; 1978 c 674 s 60; 1980 c 533 s 10; 1983 c 143 s 8-10; 1984 c 654 art 3 s 58; 1986 c 444; 2010 c 226 s 1; 2013 c 127 s 9; 2014 c 287 s 4



Section 161.441 — LAND ACQUISITION AGREEMENT WITH OTHERS.

Subdivision 1. Authority. Whenever the commissioner of transportation has knowledge that lands are being acquired, or are about to be acquired, by a political subdivision of the state, another state agency, or other governmental authority including but not limited to bodies corporate such as public housing authorities created by statute, and determines that a portion of such lands to be acquired, or lands contiguous thereto, are needed presently or in the future for trunk highway purposes, the commissioner may, on deeming it to be in the best interests of the state, enter into land acquisition agreements, as hereinafter provided, with such political subdivision, state agency, or governmental authority. Power is hereby conferred upon the commissioner of transportation, and upon political subdivisions, state agencies, and governmental authorities to enter into, and carry out to final conclusion in accordance with the terms thereof, such land acquisition agreements, each with the other, for the purpose of acquiring lands for their particular public purpose.

Subd. 2. Contents. The agreement shall set forth, among other matters, the purposes for which the lands are acquired and the portions to be used for each particular public purpose; the method of acquisition, whether by purchase, eminent domain proceedings, or a combination thereof; the agency, political subdivision, or governmental authority, or combination thereof, charged with the responsibility of carrying out the acquisition; and the division of the costs of such lands, including acquisition costs, building clearance costs, and all other costs that may be incurred in acquiring such lands.

Subd. 3. Costs. The costs to be borne by the trunk highway fund shall be as provided in such agreements.

History: 1965 c 529 s 1-3; 1976 c 166 s 7; 1986 c 444



Section 161.442 — RECONVEYANCE TO FORMER OWNER.

Notwithstanding sections 161.23, 161.41, 161.411, 161.43, 161.44, or any other statute, the commissioner of transportation, with the consent of the owner, may transfer, sell, or convey real property including fixtures, and interests in real property including easements, to the owner from whom the property was acquired by the state for trunk highway purposes through a pending eminent domain action. The transfer of title may be by stipulation, partial dismissal, bill of sale, or conveyance. Any resulting change in the state's acquisition must be explained in the final certificate for that action. This provision does not confer on a landowner the right to compel a reconveyance without the consent of the commissioner.

History: 1994 c 635 art 2 s 4; 2001 c 213 s 8



Section 161.45 — UTILITY ON HIGHWAY RIGHT-OF-WAY; RELOCATION.

Subdivision 1. Rules. Electric transmission, telephone, or telegraph lines; pole lines; community antenna television lines; railways; ditches; sewers; water, heat, or gas mains; gas and other pipelines; flumes; or other structures which, under the laws of this state or the ordinance of any city, may be constructed, placed, or maintained across or along any trunk highway, or the roadway thereof, by any person, persons, corporation, or any subdivision of the state, may be so maintained or hereafter constructed only in accordance with such rules as may be prescribed by the commissioner who shall have power to prescribe and enforce reasonable rules with reference to the placing and maintaining along, across, or in any such trunk highway of any of the utilities hereinbefore set forth. Nothing herein shall restrict the actions of public authorities in extraordinary emergencies nor restrict the power and authority of the commissioner of commerce as provided for in other provisions of law. Provided, however, that in the event any local subdivision of government has enacted ordinances relating to the method of installation or requiring underground installation of such community antenna television lines, the permit granted by the commissioner of transportation shall require compliance with such local ordinance.

Subd. 2. Relocation of utility. Whenever the relocation of any utility facility is necessitated by the construction of a project on trunk highway routes other than those described in section 161.46, subdivision 2, the relocation work may be made a part of the state highway construction contract or let as a separate contract as provided by law if the owner or operator of the facility requests the commissioner to act as its agent for the purpose of relocating the facilities and if the commissioner determines that such action is in the best interests of the state. Payment by the utility owner or operator to the state shall be in accordance with applicable statutes and the rules for utilities on trunk highways.

Subd. 3. Utility interests when real property conveyed. In proceedings to vacate, transfer, turn back, or otherwise convey an interest in real property owned or controlled by the department, when the property is owned in fee by the state, the commissioner may specify that the conveyance of the department's interest does not affect a prior, existing utility easement in the property or use of the property granted to a utility under permit issued by the department. In addition, the commissioner may convey interests in real property, including an easement, subject to the right of a utility to enter upon the right-of-way to maintain, repair, replace, reconstruct, improve, remove, or otherwise attend to its equipment. Where the utility had no preexisting easement over the real property, this subdivision does not prohibit a political subdivision, government agency, or private entity from negotiating or contracting with a utility with regard to the utility's easement or other interest in the property, but the utility shall continue to hold the interest in the property and the right of reasonable entry unless and until the utility agrees in writing to relinquish its interests.

History: 1959 c 500 art 2 s 45; 1967 c 231 s 2; 1971 c 25 s 67; 1973 c 123 art 5 s 7; 1973 c 568 s 19; 1976 c 166 s 7; 1985 c 248 s 70; 1997 c 231 art 16 s 5; 1Sp2001 c 4 art 6 s 22



Section 161.46 — REIMBURSEMENT OF UTILITY.

Subdivision 1. Definitions. For the purposes of this section the following terms shall have the meanings ascribed to them:

(1) "Utility" means all publicly, privately, and cooperatively owned systems for supplying power, light, gas, telegraph, telephone, water, pipeline, or sewer service if such systems be authorized by law to use public highways for the location of its facilities.

(2) "Cost of relocation" means the entire amount paid by such utility properly attributable to such relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.

Subd. 2. Relocation of facilities; reimbursement. Whenever the commissioner shall determine the relocation of any utility facility is necessitated by the construction of a project on the routes of federally aided state trunk highways, including urban extensions thereof, which routes are included within the National System of Interstate Highways, the owner or operator of such utility facility shall relocate the same in accordance with the order of the commissioner. After the completion of such relocation the cost thereof shall be ascertained and paid by the state out of trunk highway funds; provided, however, the amount to be paid by the state for such reimbursement shall not exceed the amount on which the federal government bases its reimbursement for said interstate system.

Subd. 3. Lump-sum settlement. The commissioner may enter into agreements with a utility for the relocation of utility facilities providing for the payment by the state of a lump sum based on the estimated cost of relocation when the lump sum so agreed upon does not exceed $100,000.

Subd. 4. Acquisition of relocated facility for utility. When the project requires a utility to relinquish lands or interests in lands owned by the utility and the utility is unable to acquire lands or interests in lands necessary to enable it to relocate its facilities, or if the acquisition of the lands or interests in lands by the utility would result in undue delay thereby delaying the interstate highway project, the commissioner, by purchase, gift, or eminent domain proceedings, may acquire the lands or interests in lands necessary for the relocation if the commissioner deems that the acquisition would reduce the cost to the state of the project. The lands necessary for the relocation to be acquired by the commissioner must be designated in an agreement between the utility and the commissioner. The agreement must also provide that without cost to either party to the agreement, the utility will relinquish to the state its interests in the lands required for the interstate project in consideration of the conveyance by the state to the utility of the substitute lands designated in the agreement to be acquired by the state. The interest or estate acquired by the commissioner must be substantially similar to the interest or estate that the utility owned in the lands to be relinquished by it to the state. The commissioner may convey the lands or interests in lands to the utility.

Subd. 5. Relocation work by state. The relocation work may be made a part of a state highway construction contract or let as a separate contract by the state under applicable federal laws, rules and regulations if the owner or operator of the utility facility requests the commissioner to act as its agent for the purpose of relocating such facilities and if such action is deemed to be in the best interest of the state. When relocation work is made a part of a state highway construction contract or when let as a separate contract by the state as authorized herein, the cost of such relocation may be paid by the commissioner directly to the contractor out of the trunk highway fund without requiring the utility to first make payment for such relocation work and thereafter request reimbursement therefor; provided that, the agreement entered into between the state and the utility shall contain a stipulation that the utility shall reimburse the state for any costs of such relocation in which the federal government will not participate.

History: 1959 c 500 art 2 s 46; 1963 c 57 s 1; 1965 c 14 s 1; 1967 c 231 s 1; 1973 c 42 s 1; 1981 c 209 s 6; 1983 c 143 s 11; 1996 c 455 art 3 s 13



Section 161.462 — FIBER COLLABORATION DATABASE.

Subdivision 1. Purpose. The purpose of the fiber collaboration database is to provide broadband providers with advance notice of upcoming Department of Transportation construction projects so that they may notify the department of their interest in installing broadband infrastructure within the right-of-way during construction in order to minimize installation costs.

Subd. 2. Database. (a) The Department of Transportation shall post on its Web site, and update annually, the list of upcoming construction projects contained in its statewide transportation improvement program, including, for each project:

(1) the geographical location where construction will occur;

(2) the estimated start and end dates of construction; and

(3) a description of the nature of the construction project.

(b) The commissioner shall post the information required in paragraph (a) as far in advance of the beginning of construction as is feasible.

(c) The department's Web site must allow a provider of broadband service to register to receive from the department electronic information on proposed construction projects added to the database in specific geographical areas of the state as soon as it is updated.

History: 2013 c 85 art 3 s 18



Section 161.465 — REIMBURSEMENT FOR FIRE SERVICES.

(a) Ordinary expenses incurred by a municipal or volunteer fire department in extinguishing a grass fire within the right-of-way of a trunk highway must be reimbursed upon certification to the commissioner of transportation from the trunk highway fund. In addition, ordinary expenses incurred by a municipal or volunteer fire department in extinguishing a fire outside the right-of-way of any trunk highway if the fire originated within the right-of-way, upon approval of a police officer or an officer or employee of the Department of Public Safety must, upon certification to the commissioner of transportation by the proper official of the municipality or fire department within 60 days after the completion of the service, be reimbursed to the municipality or fire department from funds in the trunk highway fund. The commissioner of transportation shall take action practicable to secure reimbursement to the trunk highway fund of money expended under this section from the person, firm, or corporation responsible for the fire or danger of fire.

(b) The provisions of this section shall not be construed to admit state liability for damage or destruction to private property or for injury to persons resulting from a fire originating within a trunk highway right-of-way.

History: 1977 c 43 s 1; 1979 c 108 s 1; 1981 c 32 s 1; 1982 c 617 s 5; 1983 c 301 s 140; 1984 c 558 art 3 s 1



Section 161.475 — SNOW AND ICE CONTROL MATERIALS.

Subdivision 1. Use of agriculture-based deicing solution. The commissioner of transportation shall use a deicing solution derived from agricultural products for snow and ice control on trunk highways to the extent that the commissioner determines is economically feasible, environmentally beneficial, and consistent with public safety.

Subd. 2. Effect on environment. The commissioner, in determining which snow and ice control materials to use on trunk highways, shall consider the effect of each type of material on the environment and on the deterioration of bridges and other structures.

History: 2002 c 364 s 4



Section 161.53 — RESEARCH ACTIVITIES.

(a) The commissioner may set aside in each fiscal year up to two percent of the total amount of all funds appropriated to the commissioner other than county state-aid and municipal state-aid highway funds for transportation research including public and private research partnerships. The commissioner shall spend this money for (1) research to improve the design, construction, maintenance, management, and environmental compatibility of transportation systems, including research into and implementation of innovations in bridge-monitoring technology and bridge inspection technology; bridge inspection techniques and best practices; and the cost-effectiveness of deferred or lower cost highway and bridge design and maintenance activities and their impacts on long-term trunk highway costs and maintenance needs; (2) research on transportation policies that enhance energy efficiency and economic development; (3) programs for implementing and monitoring research results; and (4) development of transportation education and outreach activities.

(b) Of all funds appropriated to the commissioner other than state-aid funds, the commissioner shall spend at least 0.1 percent, but not exceeding $2,000,000 in any fiscal year, for research and related activities performed by the Center for Transportation Studies of the University of Minnesota. The center shall establish a technology transfer and training center for Minnesota transportation professionals. By June 30, 2018, the center shall conduct research on transportation policy and economic competitiveness, including, but not limited to, innovative transportation finance options and economic development, transportation impacts of industry clusters and freight, and transportation technology impacts on economic competitiveness.

History: 1991 c 298 art 8 s 1; 1996 c 455 art 3 s 14; 2008 c 287 art 1 s 17; 2010 c 350 s 1; 2013 c 117 art 3 s 3






Chapter 162 — STATE-AID ROAD SYSTEMS

Section 162.01 — DEFINITIONS.

For the purposes of this chapter, the terms defined in section 160.02 shall have the same meanings.

History: 1959 c 500 art 3 s 1



Section 162.02 — COUNTY STATE-AID HIGHWAY SYSTEM.

Subdivision 1. Creation. There is created a county state-aid highway system which must be established, located, constructed, reconstructed, improved, and maintained as public highways by the counties under rules not inconsistent with this section made and promulgated by the commissioner as provided in this chapter. The counties are vested with the rights, title, easements, and their appurtenances, held by or vested in any of the towns or municipal subdivisions or dedicated to the public use prior to the time a road or portion of a road is taken over by the county as a county state-aid highway.

Subd. 2. [Repealed, 2014 c 227 art 1 s 23; 2014 c 286 art 4 s 2]

Subd. 3. [Repealed, 2014 c 286 art 4 s 2]

Subd. 3a. Variances from rules and engineering standards. (a) The commissioner may grant variances from the rules and from the engineering standards developed pursuant to section 162.021 or 162.07, subdivision 2. A political subdivision in which a county state-aid highway is located or is proposed to be located may submit a written request to the commissioner for a variance for that highway. The commissioner shall comply with section 174.75, subdivision 5, in evaluating a variance request related to a complete streets project.

(b) The commissioner may grant or deny the variance within 30 days of receiving the variance request. If the variance is denied, the political subdivision may request, within 30 days of receiving notice of denial, and shall be granted a contested case hearing.

(c) For purposes of this subdivision, "political subdivision" includes (1) an agency of a political subdivision which has jurisdiction over parks, and (2) a regional park authority.

Subd. 3b. Insurance standards. When reviewing data and information for the development of safety improvements for trunk highways and state-aid projects, the commissioner of transportation may consider, among other things, the Insurance Institute for Highway Safety's findings in addition to standards contained in Department of Transportation manuals, American Association of State Highway and Transportation Officials manual on design of highways and streets, and other applicable federal publications.

Subd. 4. Location and establishment; commissioner's review. The county boards of the several counties shall by resolution and subject to the concurrence of the commissioner locate and establish a system of county state-aid highways in accordance with the rules made and promulgated by the commissioner. It shall be the duty of the commissioner to review each system considering the availability of funds and the desirability of each system in relation to an integrated and coordinated system of highways. After review the commissioner shall by written order approve each system or any part thereof which in the commissioner's judgment is feasible and desirable. A certified copy of the order shall be filed with the county engineer.

Subd. 5. Acquisition of necessary property. The several county boards shall have power to acquire by purchase, gift, or condemnation in accordance with the provisions of chapter 117, and acts supplemental thereto, lands and properties necessary for the establishment, location, relocation, construction, reconstruction, improvement, and maintenance of the county state-aid highway system or as in section 163.12, subdivisions 1 to 10 inclusive.

Subd. 6. System includes certain roads. The system shall include all roads and extensions thereof which were designated on June 30, 1957, as state-aid roads, and which were on June 30, 1957, under the jurisdiction of the counties, and shall include all roads which were designated on June 30, 1957, as state-aid parkways; provided, that with the consent and approval of the commissioner, any roads made a part of the county state-aid highway system by the provision of this subdivision may be abandoned, changed, or revoked by the county board having jurisdiction over such roads.

Subd. 7. Establishment in new location or over established roads. The county board of any county may establish and locate any county state-aid highway on new location where there is no existing road, or it may establish and locate the highway upon or over any established road or street or a specified portion thereof within its limits. Except as provided in subdivision 8a, no county state-aid highway shall be established or located within the corporate limits of any city without the approval of the governing body of the city, except that when a county state-aid highway is relocated the approval of the plans by the governing body shall be deemed to be a transfer of the previous location of the highway to the jurisdiction of the city. The approval shall be in the manner and form required by the commissioner.

Subd. 7a. Prohibition against certain designations. Notwithstanding Laws 1997, chapter 238, section 3, a county must follow the procedures established in this chapter for the establishment and designation of a county state-aid highway.

Subd. 8. Approval by city. Except as provided in subdivision 8a, no portion of the county state-aid highway system lying within the corporate limits of any city shall be constructed, reconstructed, or improved nor the grade thereof changed without the prior approval of the plans by the governing body of such city and the approval shall be in the manner and form required by the commissioner.

Subd. 8a. Dispute resolution board. If a city has failed to approve establishment, construction, reconstruction, or improvement of a county state-aid highway within its corporate limits under subdivision 7 or 8, the county board may, by resolution, request the commissioner to appoint a dispute resolution board consisting of one county commissioner, one county engineer, one city council member or city mayor, one city engineer, and one representative of the Department of Transportation. The board shall review the proposed change and make a recommendation to the commissioner. Notwithstanding any other law, the commissioner may approve the establishment, construction, reconstruction, or improvement of a county state-aid highway recommended by the board.

Subd. 9. Commissioner's power. When it shall be made to appear to the commissioner that the county board of any county has refused to locate and establish a county state-aid highway which in the opinion of the commissioner is necessary to provide an integrated and coordinated highway system, the commissioner may, until the county state-aid highway is located and established, withhold from the county so much of the county's share of the county state-aid highway fund as the commissioner deems advisable.

Subd. 10. Abandonment or revocation. County state-aid highways may be abandoned, changed, or revoked by joint action of the county board and the commissioner. If a county state-aid highway is established or located within the limits of a city, it shall not be abandoned, changed, or revoked without the concurrence of the governing body of such city; provided, that any county state-aid highway established or located within a city may be abandoned, or revoked without concurrence if the city refuses or neglects for a period of one year after submittal to approve plans for the construction of such highway which plans conform to the construction standards provided in the commissioner's rules.

Subd. 11. Reverted trunk highways. The county state-aid highway system is hereby increased in extent by the addition thereto of the mileage of all trunk highways reverted or turned back to the jurisdiction of the counties pursuant to law on and after July 1, 1965.

Subd. 12. Former municipal state-aid streets. Former municipal state-aid streets located in a city that previously received money from the municipal state-aid street fund but whose population fell below 5,000 under the 1980 or 1990 federal census must be included in the county state-aid highway system, subject to the approval of the governing bodies of the city and the county. An action taken by a county board approving the inclusion of a former municipal state-aid street in the county state-aid highway system must also include a resolution taking over the street as a county highway under section 163.11. The county state-aid highway system is increased in extent by the addition of the mileage of municipal state-aid streets reverting or turned over to the jurisdiction of the counties under this subdivision.

History: 1959 c 500 art 3 s 2; 1967 c 320 s 1; 1969 c 63 s 1; 1973 c 123 art 5 s 7; 1976 c 2 s 172; 1979 c 167 s 2; 1980 c 509 s 53; 1982 c 424 s 130; 1984 c 465 s 1,2; 1985 c 248 s 70; 1986 c 444; 1988 c 629 s 38; 1991 c 233 s 58; 1991 c 298 art 4 s 5; 1995 c 233 art 2 s 56; 1996 c 455 art 7 s 1-3; 1997 c 238 s 1; 1Sp2003 c 19 art 2 s 11-13; 2004 c 295 art 1 s 3; 1Sp2005 c 6 art 3 s 9,10; 2008 c 350 art 1 s 3; 2010 c 351 s 11; 2012 c 287 art 3 s 6,7; 2013 c 127 s 10



Section 162.021 — NATURAL PRESERVATION ROUTES.

Subdivision 1. Establishment; rules. (a) The commissioner shall establish a natural preservation routes category within the county state-aid highway system.

(b) Natural preservation routes include those routes that possess particular scenic, environmental, or historical characteristics, such as routes along lakes or through forests, wetlands, or floodplains, that would be harmed by construction or reconstruction meeting the engineering standards under section 162.07 or the rules adopted under that section.

(c) The commissioner shall adopt rules establishing minimum construction and reconstruction standards that address public safety and reflect the function, lower traffic volume, and slower speed on natural preservation routes. The rules may not establish standards for natural preservation routes that are higher than the standards for national forest highways within national forests and state park access roads within state parks. Design standards specifying the width of vehicle recovery areas on forest highways, forest and park roads, and on natural preservation routes must minimize harmful environmental impact.

Subd. 2. Signs. Signs must be posted at entry points to and at regular intervals along natural preservation routes. Signs posted must conform to the commissioner's Manual on Uniform Traffic Control Devices. Properly posted signs are prima facie evidence that adequate notice of a natural preservation route has been given to the motoring public.

Subd. 3. Liability. Where a county state-aid highway has been designated a natural preservation route and signs have been posted under subdivision 2, the state and the county with jurisdiction over the road and their officers and employees are exempt from liability for any tort claim for injury to persons or property arising from travel on the highway and related to its design standards for construction or reconstruction, if the design standards comply with the standards established by the commissioner under subdivision 1. This subdivision does not preclude an action for damages arising from negligence in the construction, reconstruction, or maintenance of a natural preservation route.

Subd. 4. Public information. A county proposing a project on a county state-aid highway that is a natural preservation route that requires removal of the entire surface of the highway shall send to owners of property abutting the highway a written notice that describes the project. The county shall hold a public meeting to discuss design and construction alternatives.

Subd. 5. Designation. The commissioner may designate a county state-aid highway as a natural preservation route only on petition of the county board of the county having jurisdiction over the road. Within 60 days after a county board receives a written request to designate a county state-aid highway as a natural preservation route, the county board shall act on the request.

History: 1991 c 298 art 4 s 6; 2004 c 181 s 1; 2004 c 295 art 1 s 4



Section 162.03 — ESTABLISHMENT ALONG COMMON BOUNDARY LINES.

The county boards of two or more counties may with the consent of the commissioner establish and locate a county state-aid highway along or near the common boundary line of the counties. The county boards of the counties may enter into agreements providing for the division of costs and responsibility to be borne by each for right-of-way, construction, improvement, and maintenance of such county state-aid highway.

History: 1959 c 500 art 3 s 3



Section 162.031 — CONSTRUCTION ACROSS ANOTHER COUNTY OR STATE.

When a county state-aid highway route is so located that in order to achieve the designated objectives the commissioner determines that it is necessary to construct the highway across a portion of another county or state, the county initiating the construction is authorized to spend county state-aid highway funds for that purpose in the same manner as other expenditures for county state-aid highway purposes are made. No part of that highway may be constructed in another county until both counties approve the construction.

History: 1Sp2005 c 6 art 3 s 16



Section 162.04 — LIMITATION ON PAYMENT OF CONTRACT PRICE.

Whenever the construction or improvement of any county state-aid highway is to be done by contract, and the construction or improvement is not financed in whole or in part by federal aid highway money, the county board shall agree in the contract to pay the contractor on account an amount not to exceed 95 percent of the value of the work from time to time actually completed as shown by monthly estimates thereof, made by the county engineer on the basis of the contract prices, and shall further agree that when the work is 95 percent or more completed upon the recommendation of the county engineer such portions of the retained price shall be released as the county board determines are not required to be retained to protect the county's interest in completion of the contract. In such case it shall be lawful for the county auditor to issue a warrant on the county treasurer to the contractor for an amount consistent with the above prescribed limitations of the value of the work so completed and specified in the engineer's monthly estimate without allowance of a claim therefor by the county board. Failure to pay any amount due and payable under the terms of the contract within 30 days of a monthly estimate or 90 days after the final estimate of the value of the work completed shall obligate the county to pay to the contractor simple interest on the past due amount at an annual rate equal to the Monthly Index of Long Term United States Bond Yields for the month prior to the month in which this obligation is incurred plus an additional one percent per annum. Interest shall not be imposed with respect to any amount which a county may legally withhold as a result of breach of contract or other contractual claim, or if the delay is caused by the contractor.

History: 1959 c 500 art 3 s 4; 1973 c 437 s 1; 1977 c 144 s 1; 1980 c 464 s 6



Section 162.05 — PAYMENT INTO COUNTY STATE-AID HIGHWAY FUND.

In addition to the 29 percent of the net highway user tax distribution fund there shall be paid into the county state-aid highway fund all money accruing from the income derived from the investments in the internal improvement land fund.

History: 1959 c 500 art 3 s 5



Section 162.06 — ACCRUALS TO COUNTY STATE-AID HIGHWAY FUND; ACCOUNTS.

Subdivision 1. Estimate. (a) By December 15 of each year the commissioner shall estimate the amount of money that will be available to the county state-aid highway fund during that fiscal year. The amount available must be based on actual receipts at the time of the allocation calculation, the unallocated fund balance, and the projected receipts for the remainder of the fiscal year. The amount available, except for deductions as provided in this section, shall be apportioned by the commissioner to the counties as provided in section 162.07.

(b) For purposes of this section, "amount available" means the amount estimated in paragraph (a).

Subd. 2. Administrative costs of department. Two percent must be deducted from the amount available, set aside in a separate account, and used for administrative costs incurred by the state Transportation Department in carrying out the provisions relating to the county state-aid highway system.

Subd. 3. Disaster account. (a) After deducting administrative costs as provided in subdivision 2, the commissioner shall set aside each year one percent of the amount available to provide for a disaster account; provided that the total amount of money in the disaster account must never exceed two percent of the total sums to be apportioned to the counties. The money must be used to provide aid to any county encountering disasters or unforeseen events affecting its county state-aid highway system, and resulting in an undue and burdensome financial hardship.

(b) Any county desiring aid by reason of disaster or unforeseen event shall request the aid in the form required by the commissioner. Upon receipt of the request, the commissioner shall appoint a board consisting of two representatives of the counties, who must be either a county engineer or member of a county board, from counties other than the requesting county, and a representative of the commissioner. The board shall investigate the matter and report its findings and recommendations in writing to the commissioner.

(c) Final determination of the amount of aid, if any, to be paid to the county from the disaster account must be made by the commissioner. Upon determining to aid a requesting county, the commissioner shall certify the amount payable to the county treasurer of the county. Money so paid must be expended on the county state-aid highway system in accordance with the rules of the commissioner.

Subd. 4. Research account. (a) Each year the screening board, provided for in section 162.07, subdivision 5, may recommend to the commissioner a sum of money that the commissioner shall set aside from the amount available and credit to a research account. The amount so recommended and set aside shall not exceed one-half of one percent of the preceding year's distribution amount, as defined in section 162.07, subdivision 1a.

(b) Any money so set aside shall be used by the commissioner for the purpose of:

(1) conducting research for improving the design, construction, maintenance and environmental compatibility of state-aid highways and appurtenances;

(2) constructing research elements and reconstructing or replacing research elements that fail; and

(3) conducting programs for implementing and monitoring research results.

(c) Any balance remaining in the research account at the end of each year from the sum set aside for the year immediately previous, shall be transferred to the county state-aid highway fund.

Subd. 5. State park road account. After deducting for administrative costs and for the disaster account and research account from the amount available as provided in this section, the commissioner shall deduct a sum equal to the three-quarters of one percent of the remainder. The sum so deducted shall be set aside in a separate account and shall be used for (1) the establishment, location, relocation, construction, reconstruction, and improvement of those roads included in the county state-aid highway system under Minnesota Statutes 1961, section 162.02, subdivision 6, which border and provide substantial access to an outdoor recreation unit as defined in section 86A.04 or which provide access to the headquarters of or the principal parking lot located within such a unit, and (2) the reconstruction, improvement, repair, and maintenance of county roads, city streets, and town roads that provide access to public lakes, rivers, state parks, and state campgrounds. Roads described in clause (2) are not required to meet county state-aid highway standards. At the request of the commissioner of natural resources the counties wherein such roads are located shall do such work as requested in the same manner as on any county state-aid highway and shall be reimbursed for such construction, reconstruction, or improvements from the amount set aside by this subdivision. Before requesting a county to do work on a county state-aid highway as provided in this subdivision, the commissioner of natural resources must obtain approval for the project from the County State-Aid Screening Board. The screening board, before giving its approval, must obtain a written comment on the project from the county engineer of the county requested to undertake the project. Before requesting a county to do work on a county road, city street, or a town road that provides access to a public lake, a river, a state park, or a state campground, the commissioner of natural resources shall obtain a written comment on the project from the county engineer of the county requested to undertake the project. Any balance of the amount so set aside, at the end of each year must be transferred to the county state-aid highway fund.

Subd. 6. [Repealed, 2014 c 227 art 1 s 23]

History: 1959 c 500 art 3 s 6; 1963 c 75 s 1; 1963 c 589 s 1; 1965 c 239 s 1; 1967 c 335 s 1; 1969 c 1129 art 3 s 1; 1973 c 492 s 14; 1974 c 172 s 1; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444; 1986 c 454 s 7; 1Sp1986 c 1 art 8 s 2; 1988 c 635 s 1; 1989 c 268 s 3; 1991 c 339 s 4; 1994 c 635 art 1 s 4,5; 1997 c 141 s 2,11; 1999 c 230 s 10-12; 1Sp2001 c 8 art 2 s 24; 1Sp2005 c 6 art 3 s 11; 2008 c 152 art 5 s 1; 2009 c 101 art 2 s 109; 2009 c 168 s 2; 1Sp2011 c 3 art 3 s 4; 2014 c 227 art 1 s 6; 2014 c 287 s 5



Section 162.07 — APPORTIONMENT OF MONEY TO COUNTIES.

Subdivision 1. [Renumbered subd 1b]

Subd. 1a. Apportionment sum and excess sum. (a) For purposes of this subdivision, "distribution amount" means the amount identified in section 162.06, subdivision 1, after the deductions provided for in section 162.06 for administrative costs, disaster account, research account, and state park road account.

(b) The apportionment sum is calculated as 68 percent of the distribution amount.

(c) The excess sum is calculated as 32 percent of the distribution amount.

Subd. 1b. Apportionment sum. (a) The commissioner shall apportion the apportionment sum, as calculated in subdivision 1a, to the several counties as provided in paragraphs (b) to (e).

(b) An amount equal to ten percent of the apportionment sum shall be apportioned equally among the 87 counties.

(c) An amount equal to ten percent of the apportionment sum shall be apportioned among the several counties so that each county shall receive of such amount the percentage that its motor vehicle registration for the calendar year preceding the one last past, determined by residence of registrants, bears to the total statewide motor vehicle registration.

(d) An amount equal to 30 percent of the apportionment sum shall be apportioned among the several counties so that each county shall receive of such amount the percentage that its total lane-miles of approved county state-aid highways bears to the total lane-miles of approved statewide county state-aid highways. In 1997 and subsequent years no county may receive, as a result of an apportionment under this clause based on lane-miles rather than miles of approved county state-aid highways, an apportionment that is less than its apportionment in 1996.

(e) An amount equal to 50 percent of the apportionment sum shall be apportioned among the several counties so that each county shall receive of such amount the percentage that its money needs bears to the sum of the money needs of all of the individual counties; provided, that the percentage of such amount that each county is to receive shall be adjusted so that each county shall receive in 1958 a total apportionment at least ten percent greater than its total 1956 apportionments from the state road and bridge fund; and provided further that those counties whose money needs are thus adjusted shall never receive a percentage of the apportionment sum less than the percentage that such county received in 1958.

Subd. 1c. Excess sum. (a) The commissioner shall apportion the excess sum, as calculated in subdivision 1a, to the several counties as provided in paragraphs (b) and (c).

(b) An amount equal to 40 percent must be apportioned among the several counties so that each county receives of that amount the percentage that its motor vehicle registration for the calendar year preceding the one last past, determined by residence of registrants, bears to the total statewide motor vehicle registration.

(c) An amount equal to 60 percent must be apportioned among the several counties so that each county receives of that amount the percentage that its money needs bears to the sum of the money needs of all of the individual counties.

Subd. 2. Money needs defined. For the purpose of this section, money needs of each county are defined as the estimated total annual costs of constructing, over a period of 25 years, the county state-aid highway system in that county. Costs incidental to construction, or a specified portion thereof as set forth in the commissioner's rules may be included in determining money needs. To avoid variances in costs due to differences in construction policy, construction costs shall be estimated on the basis of the engineering standards developed cooperatively by the commissioner and the county engineers of the several counties.

Subd. 3. Computation for rural counties. An amount equal to a levy of 0.01596 percent on each rural county's total estimated market value for the last preceding calendar year shall be computed and shall be subtracted from the county's total estimated construction costs. The result thereof shall be the money needs of the county. For the purpose of this section, "rural counties" means all counties having a population of less than 175,000.

Subd. 4. Computation for urban counties. An amount equal to a levy of 0.00967 percent on each urban county's total estimated market value for the last preceding calendar year shall be computed and shall be subtracted from the county's total estimated construction costs. The result thereof shall be the money needs of the county. For the purpose of this section, "urban counties" means all counties having a population of 175,000 or more.

Subd. 5. Screening board. On or before September 1 of each year the county engineer of each county shall forward to the commissioner, on forms prepared by the commissioner, all information relating to the mileage, in lane-miles, of the county state-aid highway system in the county, and the money needs of the county that the commissioner deems necessary in order to apportion the county state-aid highway fund in accordance with the formula heretofore set forth. Upon receipt of the information the commissioner shall appoint a board consisting of the following county engineers:

(1) two county engineers from the metropolitan highway construction district;

(2) one county engineer from each nonmetropolitan highway district; and

(3) one additional county engineer from each county with a population of 175,000 or more.

No county engineer shall be appointed under clause (1) or (2) so as to serve consecutively for more than four years. The board shall investigate and review the information submitted by each county and shall on or before the first day of November of each year submit its findings and recommendations in writing as to each county's lane-mileage and money needs to the commissioner on a form prepared by the commissioner. Final determination of the lane-mileage of each system and the money needs of each county shall be made by the commissioner.

Subd. 6. Estimates to be made if information not provided. In the event that any county shall fail to submit the information provided for herein, the commissioner shall estimate the lane-mileage and the money needs of the county. The estimate shall be used in determining the apportionment formula. The commissioner may withhold payment of the amount apportioned to the county until the information is submitted.

History: 1959 c 500 art 3 s 7; 1963 c 589 s 2; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1979 c 167 s 3; 1985 c 248 s 70; 1985 c 299 s 4-6; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 12,13; 1996 c 455 art 7 s 4-6; 1997 c 141 s 4,11; 2004 c 295 art 1 s 5; 2006 c 234 s 2; 2008 c 152 art 5 s 2-5; 2009 c 168 s 3; 2013 c 143 art 14 s 18,19; 2014 c 286 art 8 s 22; 2015 c 75 art 2 s 12



Section 162.08 — ALLOCATION OF APPORTIONMENTS.

Subdivision 1. Allocation for cities having less than 5,000 population. Upon determining the sum of money to be apportioned to each county as hereinbefore provided, the commissioner shall allocate a percentage of such sum for expenditure solely on those portions of each county's county state-aid highways located within cities having a population of less than 5,000, according to the last federal decennial census, or, if incorporated during the ten-year period between federal decennial censuses, according to their incorporation census. The percentage so allocated shall equal the percentage that the total needs of the county state-aid highway system in such cities bears to the total county state-aid highway needs in each county. Money so allocated shall be set apart and credited to the municipal account of each county.

Subd. 2. Statement of amount apportioned and allocated. Upon determining the amount of money to be apportioned to each of the counties and the sum of such amount to be allocated for expenditure on those county state-aid highways located within cities having a population of less than 5,000, the commissioner shall forthwith send a statement of the amount to the commissioner of management and budget, and the county auditor and county engineer of each county. The amounts so apportioned and allocated to each county shall be paid by the state to the treasurer of each county out of the county state-aid highway fund as hereinafter provided, and in accordance with rules made and promulgated by the commissioner not inconsistent herewith.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

Subd. 4. Purposes; other uses of municipal account allocation. (a) Except as provided in subdivision 3, money so apportioned and allocated to each county shall be used for aid in the establishment, location, construction, reconstruction, improvement, and maintenance of the county state-aid highway system within each county, including the expense of sidewalks, commissioner-approved signals and safety devices on county state-aid highways, and systems that permit an emergency vehicle operator to activate a green traffic signal for the emergency vehicle; provided, that in the event of hardship, or in the event that the county state-aid highway system of any county is improved to the standards set forth in the commissioner's rules, a portion of the money apportioned other than the money allocated for expenditures within cities having a population of less than 5,000, may be used on other roads within the county with the consent and in accordance with the commissioner's rules.

(b) If the portion of the county state-aid highway system lying within cities having a population of less than 5,000 is improved to the standard set forth in the commissioner's rules, a portion of the money credited to the municipal account may be used on other county highways or other streets lying within such cities. Upon the authorization of the commissioner, a county may expend accumulated municipal account funds on county state-aid highways within the county outside of cities having a population of less than 5,000. The commissioner shall authorize the expenditure if:

(1) the county submits a written request to the commissioner and holds a hearing within 30 days of the request to receive and consider any objections by the governing bodies of cities within the county having a population of less than 5,000; and

(2) no written objection is filed with the commissioner by any such city within 14 days of that hearing as provided in this subdivision.

The county shall notify all of the cities of the public hearing by certified mail and shall notify the commissioner in writing of the results of the hearing and any objections to the use of the funds as requested by the county.

(c) If, within 14 days of the hearing under paragraph (b), a city having a population of less than 5,000 files a written objection with the commissioner identifying a specific county state-aid highway within the city which is requested for improvement, the commissioner shall investigate the nature of the requested improvement. Notwithstanding paragraph (b), clause (2), the commissioner may authorize the expenditure requested by the county if:

(1) the identified highway is not deficient in meeting minimum state-aid street standards;

(2) the county shows evidence that the identified highway has been programmed for construction in the county's five-year capital improvement budget in a manner consistent with the county's transportation plan; or

(3) there are conditions created by or within the city and beyond the control of the county that prohibit programming or constructing the identified highway.

(d) Notwithstanding any contrary provisions of paragraph (b) or (c), accumulated balances in excess of two years of municipal account apportionments may be spent on projects located outside of municipalities under 5,000 population when approved solely by resolution of the county board.

(e) Authorization for use of municipal account funds on county state-aid highways outside of cities having a population of less than 5,000 shall be applicable only to the county's accumulated and current year allocation. Future municipal account allocations shall be used as directed by law unless subsequent requests are made by the county and approved by the commissioner, or approved by resolution of the county board, as applicable, in accordance with the applicable provisions of this section.

Subd. 5. Advances to municipal account. Any county may make advances from any available funds, including funds made available by a city pursuant to subdivision 6 to the municipal account for the purpose of completing work on any portion of its county state-aid highway system within cities having a population of less than 5,000. Any advances shall be repaid by deducting an amount equal thereto from money accruing to the municipal account. Advances heretofore made shall be repaid in like manner.

Subd. 6. Advances of city funds; financing. Any city having a population of less than 5,000 may, by agreement with the county pursuant to section 162.17, subdivision 2, and under rules of the commissioner and with the commissioner's consent, use available funds for the purpose of accelerating construction of any portion of the county state-aid highway system within its limits. To finance such construction, the city may issue its obligations to the same extent and in the same manner as for financing construction of any other street. By such agreement, the county may pledge itself to use any part of one or more future allotments to its municipal account to reimburse the city for all or any portion of the money so spent by the city, not including interest on obligations issued to finance the project. A copy of the agreement shall be filed with the commissioner. Thereafter, as allotments are credited annually to the municipal account of the county, the commissioner shall certify to the commissioner of management and budget that payments to the county may be made in the amounts and at the times specified in the agreement within the limits of the amounts so credited. The county shall pay funds so received to the city in accordance with the terms of the agreement.

Subd. 7. Advances other than to municipal account. Any county may make advances from any available funds for the purpose of expediting the construction, reconstruction, improvement and maintenance of its county state-aid highway system. Advances made by any county as provided herein, other than advances made to the municipal account, shall be repaid out of subsequent apportionments to the county's maintenance or construction account in accordance with the commissioner's rules.

Subd. 8. County may appropriate additional money. The amount of money to be appropriated by the counties from other funds for use in the establishment, location, construction, reconstruction, improvement, and maintenance of the county state-aid highway system is left to the discretion of the individual county boards. Nothing contained herein shall restrict or prohibit a county board from using money collected from county road and bridge levies to provide, by mutual agreement, financial assistance or services not otherwise prohibited by law to townships and municipalities within its borders.

Subd. 9. Maintenance. Not more than 40 percent of the money so apportioned and allocated to each county shall be set aside in separate accounts for the maintenance of the county state-aid highway system in the counties; provided, that upon good cause shown and in accordance with the commissioner's rules, the commissioner may set aside an additional percentage for the maintenance of any county state-aid highway system. Money so set aside shall be paid to the several counties in accordance with the rules of the commissioner.

Subd. 10. Project approval, reports. When the county board of any county determines to do any construction work on a county state-aid highway or other road eligible for the expenditure of state aid funds within the county, and desires to expend on such work a portion of the money apportioned or allocated to it out of the county state-aid highway fund, the county shall first obtain approval of the project by the commissioner. Thereafter the county engineer shall make such reports in such manner as the commissioner requires under rules of the commissioner. Upon receipt of satisfactory reports, the commissioner shall certify to the commissioner of management and budget the amount of money that is eligible to be paid from the county's apportionment or allocation for the work under contract or actually completed. The commissioner of management and budget shall thereupon issue a warrant in that amount payable to the county treasurer. In no event shall the warrant with all other warrants issued exceed the amount apportioned and allocated to the county.

Subd. 11. Certification required to issue warrants. The commissioner of management and budget shall not issue any warrants without the certification of the commissioner.

History: 1959 c 500 art 3 s 8; 1961 c 563 s 4; 1963 c 244 s 1; 1963 c 734 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1975 c 193 s 1; 1976 c 166 s 7; 1978 c 686 s 1; 1Sp1981 c 4 art 1 s 84; 1985 c 248 s 70; 1986 c 444; 1993 c 92 s 1; 1996 c 455 art 3 s 15,16; 1996 c 456 s 19; 1Sp2005 c 6 art 3 s 12; 2009 c 101 art 2 s 109



Section 162.081 — TOWN ROAD ACCOUNT.

Subdivision 1. Account created. A town road account is created in the county state-aid highway fund.

Subd. 2. Formula for distribution to counties. Funds in the town road account must be apportioned to each county so that each county receives the percentage that the total miles of town road in the county bears to the total miles of town roads in the state.

Subd. 3. Apportionment. Upon determining the amount of money to be apportioned to each county under section 162.07, the commissioner shall also determine the amounts in the town road account to be apportioned under subdivision 2. The apportionment under subdivision 2 must be included in the statement sent to the commissioner of management and budget and the county auditor and county engineer of each county under section 162.08, subdivision 2. The amounts so apportioned and allocated to each county from the town road account must be paid by the state to the treasurer of each county at the same time that payments are made under section 162.08, subdivision 2, provided that the amounts must be paid in a sufficient time to allow the county to distribute the amounts to each town by March 1, annually.

Subd. 4. Formula for distribution to towns; purposes. (a) Money apportioned to a county from the town road account must be distributed to the treasurer of each town within the county, according to a distribution formula adopted by the county board. The formula must take into account each town's population and town road mileage, and other factors the county board deems advisable in the interests of achieving equity among the towns. Distribution of town road funds to each town treasurer must be made by March 1, annually, or within 30 days after receipt of payment from the commissioner. Distribution of funds to town treasurers in a county which has not adopted a distribution formula under this subdivision must be made according to a formula prescribed by the commissioner by rule.

(b) Money distributed to a town under this subdivision may be expended by the town only for the construction, reconstruction, and gravel maintenance of town roads within the town.

History: 1983 c 17 s 3; 1984 c 410 s 1; 1984 c 535 s 2; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 268 s 4; 1989 c 277 art 4 s 14; 1991 c 278 s 1,2; 1993 c 117 s 1; 1994 c 553 s 1; 1998 c 372 art 2 s 5; 2004 c 228 art 3 s 3; 2009 c 101 art 2 s 109; 2012 c 287 art 4 s 9; 2014 c 287 s 6



Section 162.09 — MUNICIPAL STATE-AID STREET SYSTEM.

Subdivision 1. Creation; mileage limitation; rules. (a) There is created a municipal state-aid street system within statutory and home rule charter cities having a population of 5,000 or more. The extent of the municipal state-aid street system for a city shall not exceed:

(1) 20 percent of the total miles of city streets and county roads partially or totally within the jurisdiction of that city; plus

(2) the mileage of all trunk highways reverted or turned back to the jurisdiction of the city pursuant to law on and after July 1, 1965; plus

(3) the mileage of county highways reverted or turned back to the jurisdiction of the city pursuant to law on or after May 11, 1994.

(b) For purposes of this subdivision, the total miles of city streets and county roads within the jurisdiction of a city includes all miles of county highways turned back to that city's jurisdiction on or after May 11, 1994.

(c) The system shall be established, located, constructed, reconstructed, improved, and maintained as public highways partially or totally within such cities under rules, not inconsistent with this section, made and promulgated by the commissioner as hereinafter provided.

Subd. 2. [Repealed, 2014 c 286 art 4 s 2]

Subd. 3. [Repealed, 2014 c 227 art 1 s 23; 2014 c 286 art 4 s 2]

Subd. 3a. Variances from rules and engineering standards. (a) The commissioner may grant variances from the rules and from the engineering standards developed pursuant to section 162.13, subdivision 2. A political subdivision in which a municipal state-aid street is located or is proposed to be located may submit a written request to the commissioner for a variance for that street. The commissioner shall comply with section 174.75, subdivision 5, in evaluating a variance request related to a complete streets project.

(b) The commissioner may grant or deny the variance within 30 days of receiving the variance request. If the variance is denied, the political subdivision may request, within 30 days of receiving notice of denial, and shall be granted a contested case hearing.

(c) For purposes of this subdivision, "political subdivision" includes (1) an agency of a political subdivision which has jurisdiction over parks, and (2) a regional park authority.

Subd. 4. Federal census is conclusive. (a) In determining whether any city has a population of 5,000 or more, the last federal census shall be conclusive, except as otherwise provided in this subdivision.

(b) The governing body of a city may contract with the United States Bureau of the Census to take a special census. A certified copy of the results of the census shall be filed with the appropriate state authorities by the city. The result of the census shall be the population of the city for the purposes of any law providing that population is a required qualification for distribution of highway aids under chapter 162. The special census shall remain in effect until the next federal census is completed and filed. The expense of taking the special census shall be paid by the city.

(c) If an entire area not heretofore incorporated as a city is incorporated as such during the interval between federal censuses, its population shall be determined by its incorporation census. The incorporation census shall be determinative of the population of the city only until the next federal census.

(d) The population of a city created by the consolidation of two or more previously incorporated cities shall be determined by the most recent population estimate of the Metropolitan Council or state demographer, until the first federal decennial census or special census taken after the consolidation.

(e) The population of a city that is not receiving a municipal state-aid street fund apportionment shall be determined, upon request of the city, by the most recent population estimate of the Metropolitan Council or state demographer. A municipal state-aid street fund apportionment received by the city must be based on this population estimate until the next federal decennial census or special census.

(f) A city that is found in the most recent federal decennial census to have a population of less than 5,000 is deemed for the purposes of this chapter and the Minnesota Constitution, article XIV, to have a population of 5,000 or more under the following circumstances: (1) immediately before the most recent federal decennial census, the city was receiving municipal state-aid street fund distributions; and (2) the population of the city was found in the most recent federal decennial census to be less than 5,000. Following the end of the first calendar year that ends in "5" after the decennial census and until the next decennial census, the population of any city must be determined under paragraphs (a) to (e).

Subd. 5. [Repealed, 1Sp2003 c 19 art 2 s 79]

Subd. 6. Location and establishment; commissioner's review. The governing bodies of such cities shall by resolution and subject to the concurrence of the commissioner locate and establish a system of municipal state-aid streets in accordance with the rules of the commissioner. A certified copy of the resolution shall be transmitted to the commissioner. Upon receipt of the resolution it shall be the duty of the commissioner to review each system, considering the availability of funds and the desirability of each system in relation to an integrated and coordinated system of highways. After review, the commissioner shall, by written order, approve each system or any portion thereof which in the commissioner's judgment is feasible and desirable. A certified copy of the order shall be filed with the clerk and the engineer of the city.

Subd. 7. Acquisition of necessary property. The governing bodies of such cities shall have the power to acquire by purchase, gift, or eminent domain proceedings, lands and properties necessary for the establishment, location, relocation, construction, reconstruction, improvement, and maintenance of the municipal state-aid street system.

Subd. 8. Establishment over existing streets or new location. The governing body of any such city, subject to the concurrence of the commissioner, may establish and locate any municipal state-aid street on new locations where there is no existing street, or it may establish and locate such street upon and over any established street or specified portion of any street within its limits.

Subd. 9. Abandonment or revocation. Any municipal state-aid street may be abandoned, changed, or revoked as such by joint action of the commissioner and the governing body of the city within which the street is located.

Subd. 10. Establishment on common boundary line. The governing bodies of two or more of such cities, with the consent of the commissioner, may establish and locate a municipal state-aid street along or near the common boundary line of the cities. The governing bodies of the cities may enter into agreements providing for the division of costs and responsibilities to be borne by each for right-of-way, construction, improvement, and maintenance of such municipal state-aid streets.

History: 1959 c 500 art 3 s 9; 1961 c 19 s 1; 1967 c 874 s 2; 1969 c 214 s 1; 1973 c 123 art 5 s 7; 1979 c 167 s 1,4; 1981 c 357 s 52; 1Sp1981 c 4 art 4 s 60; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1988 c 629 s 39; 1991 c 298 art 4 s 7; 1994 c 635 art 1 s 6; 1995 c 186 s 46; 1995 c 233 art 2 s 56; 1995 c 265 art 2 s 17; 1997 c 159 art 2 s 8; 1998 c 372 art 2 s 6; 2001 c 161 s 58; 1Sp2001 c 8 art 2 s 7; 1Sp2003 c 19 art 2 s 14; 2004 c 295 art 1 s 6; 1Sp2005 c 6 art 3 s 13,14; 2009 c 168 s 4; 2010 c 351 s 12; 2012 c 287 art 3 s 8-10; 2013 c 127 s 11



Section 162.091 — CONSTRUCTION ACROSS ANOTHER MUNICIPALITY OR STATE.

When a municipal state-aid street route is so located that in order to achieve the designated objectives the commissioner determines that it is necessary to construct the street across a portion of another municipality or state, the municipality initiating the construction is authorized to spend municipal state-aid street funds for that purpose in the same manner as other expenditures for municipal state-aid street purposes are made. No part of that street may be constructed in another municipality until both municipalities approve the construction.

History: 1Sp2005 c 6 art 3 s 17



Section 162.10 — LIMITATION ON PAYMENT OF CONTRACT PRICE.

Whenever the construction or improvement of any municipal state-aid street is to be done by contract, and the construction or improvement is not financed in whole or in part by federal aid highway money, the governing body of the city shall agree in the contract to pay the contractor an amount not exceeding 95 percent of the value of the work from time to time actually completed, as shown by monthly estimates thereof made by the engineer of the city on the basis of the contract prices, and shall further agree that when the work is 95 percent or more completed upon the recommendation of the city engineer such portions of the retained price shall be released as the governing body of the city determines are not required to be retained to protect the city's interest in completion of the contract. In such case it shall be lawful for the appropriate disbursing officers of the city to pay the contractor an amount consistent with the above prescribed limitations of the value of the work so completed and specified in the engineer's monthly estimate without allowance of a claim therefor by the governing body of the city. Failure to pay any amount due and payable under the terms of the contract within 30 days of a monthly estimate or 90 days after the final estimate of the value of the work completed shall obligate the city to pay to the contractor simple interest on the past due amount at an annual rate equal to the Monthly Index of Long Term United States Bond Yields for the month prior to the month in which this obligation is incurred plus an additional one percent per annum. Interest shall not be imposed with respect to any amount which a city may legally withhold as a result of breach of contract or other contractual claim, or if the delay is caused by the contractor.

History: 1959 c 500 art 3 s 10; 1973 c 123 art 5 s 7; 1975 c 259 s 1; 1977 c 144 s 2; 1980 c 464 s 7



Section 162.11 — PERCENTAGE PAID TO MUNICIPAL STATE-AID STREET FUND.

Nine percent of the net highway user tax distribution fund shall be paid into the municipal state-aid street fund.

History: 1959 c 500 art 3 s 11



Section 162.12 — ACCRUALS TO MUNICIPAL STATE-AID STREET FUND; ACCOUNTS.

Subdivision 1. Estimate of accruals. By December 15 of each year the commissioner shall estimate the amount of money that will be available to the municipal state-aid street fund during that fiscal year. The amount available is based on actual receipts at the time of the allocation calculation, the unallocated fund balance, and the projected receipts for the remainder of the fiscal year. The total available, except for deductions as provided herein, shall be apportioned by the commissioner to the cities having a population of 5,000 or more as hereinafter provided.

Subd. 2. Administrative costs. A sum of two percent shall be deducted from the total available in the municipal state-aid street fund, set aside in a separate account, and used for administration costs incurred by the state Transportation Department in carrying out the provisions relating to the municipal state-aid street system.

Subd. 3. Disaster account. (a) After deducting administrative costs as provided in subdivision 2, the commissioner shall set aside each year a sum of money equal to two percent of the remaining money in the municipal state-aid street fund to provide for a disaster account; provided, that the total amount of money in the disaster account must never exceed three percent of the total sums to be apportioned to the statutory and home rule charter cities having a population of 5,000 or more. The disaster account must be used to provide aid to any city encountering disaster or unforeseen event affecting the municipal state-aid street system of the city, and resulting in an undue and burdensome financial hardship.

(b) Any city desiring aid by reason of disaster or unforeseen event shall request aid in the form required by the commissioner. Upon receipt of the request the commissioner shall appoint a board consisting of two representatives of the cities, who must be either a city engineer or member of the governing body of a city, from cities other than the requesting city, and a representative of the commissioner. The board shall investigate the matter and report its findings and recommendations in writing to the commissioner.

(c) Final determination of the amount of aid, if any, to be paid to the city from the disaster account must be made by the commissioner. Upon determining to aid the city, the commissioner shall certify the amount payable to the fiscal officer of the city. Money so paid must be expended on the municipal state-aid street system in accordance with rules of the commissioner.

Subd. 4. Research account. (a) Each year the screening board, provided for in section 162.13, subdivision 3, may recommend to the commissioner a sum of money that the commissioner shall set aside from the municipal state-aid street fund and credit to a research account. The amount so recommended and set aside shall not exceed one-half of one percent of the preceding year's apportionment sum.

(b) Any money so set aside shall be used by the commissioner for the purpose of:

(1) conducting research for improving the design, construction, maintenance and environmental compatibility of municipal state-aid streets and appurtenances;

(2) constructing research elements and reconstructing or replacing research elements that fail; and

(3) conducting programs for implementing and monitoring research results.

(c) Any balance remaining in the research account at the end of each year from the sum set aside for the year immediately previous, shall be transferred to the municipal state-aid street fund.

Subd. 5. [Repealed, 2014 c 227 art 1 s 23]

History: 1959 c 500 art 3 s 12; 1963 c 74 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1974 c 172 s 2; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 1 art 8 s 3; 1991 c 339 s 5; 1994 c 635 art 1 s 7,8; 1997 c 141 s 5,11; 1999 c 230 s 13-15; 1Sp2001 c 8 art 2 s 25; 2009 c 36 art 3 s 4; 2009 c 101 art 2 s 109; 1Sp2011 c 3 art 3 s 5; 2014 c 227 art 1 s 7; 2014 c 287 s 7



Section 162.13 — FORMULA FOR APPORTIONMENT TO CITIES.

Subdivision 1. Factors in formula. After deducting for administrative costs and for the disaster fund and research account as heretofore provided, the remainder of the total sum provided for in section 162.12, subdivision 1, shall be identified as the apportionment sum, and shall be apportioned by the commissioner to the cities having a population of 5,000 or more, in accordance with the following formula:

(1) An amount equal to 50 percent of such apportionment sum shall be apportioned among the cities having a population of 5,000 or more so that each such city shall receive of such amount the percentage that its money needs bears to the total money needs of all such cities.

(2) An amount equal to 50 percent of such apportionment sum shall be apportioned among the cities having a population of 5,000 or more so that each such city shall receive of such amount the percentage that its population bears to the total population of all such cities. For purposes of this subdivision, the population of a city is the greater of 5,000 or the number calculated under section 162.09, subdivision 4, paragraph (a), (b), (c), (d), or (e).

Subd. 2. Money needs defined. For the purpose of this section money needs of each city having a population of 5,000 or more are defined as the estimated cost of constructing and maintaining over a period of 25 years the municipal state-aid street system in such city. Right-of-way costs and drainage shall be included in money needs. Lighting costs and other costs incidental to construction and maintenance, or a specified portion of such costs, as set forth in the commissioner's rules, may be included in determining money needs. To avoid variances in costs due to differences in construction and maintenance policy, construction and maintenance costs shall be estimated on the basis of the engineering standards developed cooperatively by the commissioner and the engineers, or a committee thereof, of the cities.

Subd. 3. Screening board. On or before September 1 of each year, the engineer of each city having a population of 5,000 or more shall forward to the commissioner on forms prepared by the commissioner, all information relating to the money needs of the city that the commissioner deems necessary in order to apportion the municipal state-aid street fund in accordance with the apportionment formula heretofore set forth. Upon receipt of the information the commissioner shall appoint a board of city engineers. The board shall be composed of one engineer from each state highway construction district, and in addition thereto, one engineer from each city of the first class. The board shall investigate and review the information submitted by each city. On or before November 1 of each year, the board shall submit its findings and recommendations in writing as to each city's money needs to the commissioner on a form prepared by the commissioner. Final determination of the money needs of each city shall be made by the commissioner. In the event that any city shall fail to submit the information provided for herein, the commissioner shall estimate the money needs of the city. The estimate shall be used in solving the apportionment formula. The commissioner may withhold payment of the amount apportioned to the city until the information is submitted.

History: 1959 c 500 art 3 s 13; 1973 c 123 art 5 s 7; 1979 c 167 s 5; 1985 c 248 s 70; 1997 c 141 s 7,11; 2004 c 295 art 1 s 7; 2009 c 168 s 5; 2012 c 287 art 3 s 11; 2013 c 127 s 12; 2014 c 227 art 1 s 8; 2014 c 286 art 8 s 23



Section 162.14 — APPORTIONMENT TO CITIES.

Subdivision 1. Statement of apportionment to each city. Upon determining the amount of money to be apportioned to each of the cities having a population of 5,000 or more, the commissioner shall forthwith send a statement of the amount to the commissioner of management and budget and to the clerk and engineer of each such city. The amount so apportioned to each city shall be paid by the state to the fiscal officer of the city out of the municipal state-aid street fund as hereinafter provided and in accordance with rules promulgated by the commissioner, not inconsistent herewith.

Subd. 2. Purposes, other uses, other funds. Money so apportioned to each such city shall be used for aid in the establishment, location, construction, reconstruction, improvement, and maintenance of the municipal state-aid street system within each city including the expense of sidewalks, signals and safety devices, including systems that permit an emergency vehicle operator to activate a green traffic signal for the emergency vehicle, on such system approved by the commissioner, provided that in the event of hardship or in the event that the municipal state-aid street system of any municipality is improved to the standards set forth in the commissioner's rules, and subject to the consent of the commissioner and under rules of the commissioner, a portion of the money so apportioned may be used on other streets or roads within the city. The governing body of any such city may, subject to the consent of the commissioner, and under the rules of the commissioner, use a portion of the money so apportioned on any state trunk highway or county state-aid highway within the city. The amount of money to be appropriated by such cities from other funds for use in the establishment, location, construction, reconstruction, improvement, and maintenance of the municipal state-aid street system within the city is hereby left to the direction of the individual governing bodies of the cities.

Subd. 3. Maintenance. The proportion of each such city's annual apportionment to be used for maintenance on its respective municipal state-aid street system shall be a joint determination of the commissioner and the governing body of each city. In the event that agreement cannot be reached, the determination of the commissioner shall be final.

Subd. 4. Project approval and reports. When the governing body of any such city determines to do any construction work on any municipal state-aid street or other streets within the city upon which money apportioned out of the municipal state-aid street fund may be used as provided in subdivision 2, the governing body shall first obtain the approval of the commissioner. Thereafter, the engineer of the city shall make reports in such manner as the commissioner requires in accordance with the commissioner's rules. Upon receipt of satisfactory reports the commissioner shall certify to the commissioner of management and budget the amount of money that is eligible to be paid from the city's apportionment for the work under contract or actually completed. The commissioner of management and budget shall thereupon issue a warrant in that amount payable to the fiscal officers of the city. In no event shall the warrant with all other warrants issued exceed the amount apportioned to the city.

Subd. 5. Certification required to issue warrant. The commissioner of management and budget shall not issue any warrants as provided for in subdivision 4 without the prior certification of the commissioner.

Subd. 6. Advances. Any such city may make advances from any funds available to it for the purpose of expediting the construction, reconstruction, improvement, or maintenance of its municipal state-aid street system. Advances made by any such city shall be repaid out of subsequent apportionments made to such city in accordance with the commissioner's rules.

History: 1959 c 500 art 3 s 14; 1963 c 309 s 1; 1967 c 85 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1985 c 248 s 70; 1986 c 444; 1986 c 454 s 8; 1991 c 298 art 4 s 8; 1996 c 455 art 3 s 17; 1Sp2005 c 6 art 3 s 15; 2009 c 101 art 2 s 109



Section 162.145 — SMALL CITIES ASSISTANCE.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Eligible city" means a statutory or home rule charter city that does not receive municipal state aid under sections 162.09 to 162.14 in the calendar year in which funds are distributed under this section.

(c) "Maximum aid" means 3.5 multiplied by the unweighted average amount of assistance to a city in a fiscal year.

(d) "Population" means the most recent population estimated or established as of 30 days before the date of an allocation under subdivision 4, of (i) the most recent federal census, (ii) a special census conducted under contract with the United States Bureau of the Census, (iii) a population estimate made by the Metropolitan Council pursuant to section 473.24, or (iv) a population estimate of the state demographer made pursuant to section 4A.02.

(e) "State-aid adjustment factor" means the greater of zero, or:

(1) 0.005; minus

(2) the number of lane miles of county state-aid highway in a city, divided by the total number of lane miles of county state-aid highway in all eligible cities.

(f) "Total population" means the sum of populations of all eligible cities.

Subd. 2. Small cities assistance account. A small cities assistance account is created in the special revenue fund. The account consists of funds as provided by law, and any other money donated, allotted, transferred, or otherwise provided to the account. Money in the account may only be expended as provided under this section.

Subd. 3. Administration. (a) Subject to funds made available by law, the commissioner shall allocate all funds as provided in subdivision 4 and shall notify the commissioner of revenue.

(b) Following notification from the commissioner of transportation, the commissioner of revenue shall distribute the specified funds to cities in the same manner as local government aid under chapter 477A. An appropriation to the commissioner of transportation under this section is available to the commissioner of revenue for the purposes specified in this paragraph.

(c) Notwithstanding other law to the contrary, in order to receive distributions under this section, a city must conform to the standards in section 477A.017, subdivision 2. A city that receives funds under this section must make and preserve records necessary to show that the funds are spent in compliance with subdivision 4.

Subd. 4. Distribution formula. (a) In each fiscal year in which funds are available under this section, the commissioner shall allocate funds to eligible cities.

(b) The preliminary aid to each city is calculated as follows:

(1) five percent of funds allocated equally among all eligible cities;

(2) 35 percent of funds allocated proportionally based on each city's share of lane miles of municipal streets compared to total lane miles of municipal streets of all eligible cities;

(3) 35 percent of funds allocated proportionally based on each city's share of population compared to total population of all eligible cities; and

(4) 25 percent of funds allocated proportionally based on each city's share of state-aid adjustment factor compared to the sum of state-aid adjustment factors of all eligible cities.

(c) The final aid to each city is calculated as the lesser of:

(1) the preliminary aid to the city multiplied by an aid factor; or

(2) the maximum aid.

(d) The commissioner shall set the aid factor under paragraph (c), which must be the same for all eligible cities, so that the total funds allocated under this subdivision equals the total amount available for the fiscal year.

Subd. 5. Use of funds. (a) Funds distributed under this section are available only for construction and maintenance of roads located within the city, including:

(1) land acquisition, environmental analysis, design, engineering, construction, reconstruction, and maintenance;

(2) road projects partially located within the city;

(3) projects on county state-aid highways located within the city; and

(4) cost participation on road projects under the jurisdiction of another unit of government.

(b) Except for projects under paragraph (a), clause (3), funds distributed under this section are not subject to state-aid requirements under this chapter, including but not limited to engineering standards adopted by the commissioner in rules.

History: 2015 c 75 art 2 s 13



Section 162.15 — ADMINISTRATIVE COSTS.

The necessary personal expenses of the members of any boards appointed by the commissioner shall be considered administrative costs of the Department of Transportation, and reimbursement of the expenses shall be made from the sums deducted for administrative costs as heretofore provided.

History: 1959 c 500 art 3 s 15; 1976 c 166 s 7



Section 162.152 — RULES; ADVISORY COMMITTEE.

Subdivision 1. Advisory committee membership. The rules referenced in sections 162.02, subdivision 1, and 162.09, subdivision 1, shall be made and promulgated by the commissioner acting with the advice of a committee selected as follows:

(1) nine members must be selected by the county boards acting through the officers of the statewide association of county commissioners. The committee members shall be selected so that each member is from a different state highway construction district. Not more than five of the nine members shall be county commissioners, and the remaining members shall be county highway engineers; and

(2) 12 members must be selected by the governing bodies of cities, acting through the officers of the statewide association of municipal officials. The committee members shall be selected so that there is one member from each state highway construction district and one member from each city of the first class. Not more than six of the 12 members shall be elected officials of the cities, and the remaining members shall be city engineers.

Subd. 2. Commissioner's determination. If agreement cannot be reached on a rule, the commissioner's determination on what rule will be proposed for adoption is final.

Subd. 3. Rules have force of law. The rules have the force and effect of law as provided in chapter 14.

Subd. 4. No expiration. The committee created in this section does not expire.

History: 2014 c 286 art 4 s 1



Section 162.155 — RULEMAKING.

(a) The commissioner shall adopt rules setting forth the criteria to be considered by the commissioner in evaluating requests for variances under sections 162.02, subdivision 3a and 162.09, subdivision 3a. The rules must include, but are not limited to, economic, engineering and safety guidelines.

(b) The commissioner shall adopt rules establishing the engineering standards for cost estimation under sections 162.07, subdivision 2, and 162.13, subdivision 2.

(c) The rules adopted by the commissioner under this section, and sections 162.02; 162.07, subdivision 2; 162.09; and 162.13, subdivision 2, are exempt from the rulemaking provisions of chapter 14. The rules are subject to section 14.386, except that, notwithstanding paragraph (b) of that section, the rules continue in effect until repealed or superseded by other law or rule.

History: 1979 c 167 s 6; 2012 c 287 art 3 s 12



Section 162.16 — INVESTMENT OF MONEY IN STATE-AID FUNDS.

Upon the request of the commissioner, money in the county state-aid highway fund and money in the municipal state-aid street fund shall be invested by the State Board of Investment in those securities authorized for such purpose in section 11A.21. All interest and profits from the investments shall be credited to the fund on which the interest or profits are earned. The commissioner of management and budget shall be the custodian of all securities purchased under the provisions of this section.

History: 1959 c 500 art 3 s 16; 1963 c 567 s 5; 1965 c 113 s 2; 1967 c 404 s 6; 1980 c 607 art 14 s 46; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 162.17 — AGREEMENTS BETWEEN COUNTY AND CITY.

Subdivision 1. Agreements with city having population of 5,000 or more. The governing body of any city having a population of 5,000 or more may enter into cooperative agreements with the county board of the county in which the city is located, providing for the division of costs and responsibilities to be borne by each for right-of-way, construction, improvement and maintenance, including snow removal, of county state-aid highways and municipal state-aid streets established and located within such cities.

Subd. 2. Agreement with city having less than 5,000 population. The governing body of any city having a population of less than 5,000 may enter into an agreement with the county board of the county in which it is located for the construction of any county state-aid highway within the corporate limits of the city. The plans and specifications for the construction shall be prepared by the county engineer or by an engineer employed by the city as may be agreed upon by the governing body of the city and the county board, and shall be approved by the governing body and the county board. It may be agreed that the city shall perform the construction and that the county shall reimburse the city for its share thereof as may be agreed upon, or that the county shall perform the construction and that the city shall reimburse the county for its share thereof as may be agreed.

Subd. 3. Maintenance agreement. The governing body of any city having a population of less than 5,000 may enter into an agreement with the county board of the county in which it is located for the maintenance of and snow removal from any county state-aid highway within the corporate limits of the city. The agreement may provide that the maintenance and snow removal be performed by the county board at the sole expense of the county, or that the city perform the snow removal and maintenance and the county pay to the city an amount determined in accordance with the provisions of subdivision 4 hereof.

Subd. 4. Maintenance and snow removal; determination of cost. It shall be the primary duty of the county to maintain and to remove snow from all county state-aid highways within the corporate limits of any city in the county. If no agreement therefor be made with the governing body of the city, the county board may elect as to such cities in the county, either that the county perform the snow removal and maintenance or, in lieu thereof, that the county pay to the city annually, an amount per mile of the county state-aid highway within the corporate limits thereof, not less than the average annual cost per mile of maintaining and removing snow from all county state-aid highways of the county outside the corporate limits of any such city therein. If the latter election be made by the county board of any county, the governing body of any city affected shall be responsible for and shall maintain and remove the snow from the county state-aid highways within its corporate limits. On or before September 1 of each year, the county board shall notify the governing body of each city affected within the county of its election for the ensuing calendar year made pursuant to the provisions of this section.

Subd. 5. Effects on other law of public contract with county. Whenever the governing body of a city enters into an agreement with a county as provided herein, it may appropriate to the county from any funds available such sums of money as it has agreed to pay. When a portion of the costs agreed to be paid by a city is to be assessed against benefited property, the letting of a public contract by the county for the work shall be deemed to be in compliance with statutory or charter provisions requiring the city:

(1) to advertise for bids before awarding a contract for a public improvement;

(2) to let the contract to the lowest responsible bidder; and

(3) to require a performance bond to be filed by the contractor before undertaking the work.

Subd. 6. Bond to inure to benefit of city. The contract so let by the county and the performance bond required of the contractor by the county shall be considered to be the contract and bond of the city for purposes of complying with the requirements of any applicable law or charter provision, and the bond shall inure to the benefit of the city and operate for their protection to the same extent as though they were parties thereto. Nothing herein contained is a limitation of the power of any county to appoint the commissioner of transportation its agent to accept federal funds and award contracts for the construction, improvement, or maintenance of county state-aid highways pursuant to law, and any contract let by the commissioner of transportation as the agent of a county shall be construed hereunder as having been let by the county.

History: 1959 c 500 art 3 s 17; 1973 c 123 art 5 s 7; 1976 c 166 s 7



Section 162.18 — BONDS; MUNICIPAL.

Subdivision 1. Limitation on amount. Any city having a population of 5,000 or more may in accordance with chapter 475, except as otherwise provided herein, issue and sell its obligations for the purpose of establishing, locating, relocating, constructing, reconstructing, and improving municipal state-aid streets therein. In the resolution providing for the issuance of the obligations, the governing body of the municipality shall irrevocably pledge and appropriate to the sinking fund from which the obligations are payable, an amount of the moneys allotted or to be allotted to the municipality from its account in the municipal state-aid street fund sufficient to pay the principal of and the interest on the obligations as they respectively come due. The obligations shall be issued in amounts and on terms such that the average annual amount of principal and interest due in all subsequent calendar years on the obligations, including any similar obligations of the municipality which are outstanding, shall not exceed 90 percent of the amount of the last annual allotment preceding the bond issue received by the municipality from the construction account in the municipal state-aid street fund. All interest on the obligations shall be paid out of the municipality's normal maintenance account in the municipal state-aid street fund. Any such obligations may be made general obligations, but if moneys of the municipality other than moneys received from the municipal state-aid street fund, are used for payment of the obligations, the moneys so used shall be restored to the appropriate fund from the moneys next received by the municipality from the construction or maintenance account in the municipal state-aid street fund which are not required to be paid into a sinking fund for obligations.

Subd. 2. Not included in net debt limitation. Obligations issued hereunder may be authorized by resolution of the governing body without authorization by the electors, and shall not be included in the net debt of the municipality for the purpose of any statutory or charter limitation on indebtedness. Expenditures made from the proceeds of the obligations shall not be considered as part of the cost of government of the municipality within the meaning of any statutory or charter limitation on expenditures.

Subd. 3. Proceeds used for specific purposes. Moneys received from the sale of the obligations shall be spent only in accordance with other provisions of law and the rules of the transportation commissioner relating to the establishment, location, relocation, construction, reconstruction, and improvement of municipal state-aid streets within the municipality issuing the obligations.

Subd. 4. Certification to commissioner of money required. Any municipality issuing and selling bonds pursuant to this section shall certify to the commissioner the amount of money required annually for the payment of principal and interest on the obligation. Upon receipt thereof, the commissioner shall certify to the commissioner of management and budget the sum of money needed annually by the municipality for the principal and interest, provided that the amount certified by the commissioner shall not exceed the limit heretofore specified. The commissioner of management and budget shall thereafter, until said bonds are retired, issue a warrant annually in the amount certified payable to the fiscal officer of the municipality, and the amount thereof shall be deposited by the fiscal officer in the sinking fund from which the obligations are payable.

Subd. 5. Powers are in addition. The powers granted in this section are in addition to all powers granted by charter or other laws.

History: 1959 c 500 art 3 s 18; 1961 c 604 s 1; 1965 c 228 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1976 c 166 s 7; 1985 c 248 s 70; 2006 c 259 art 9 s 3; 2009 c 101 art 2 s 109



Section 162.181 — BONDS; COUNTY.

Subdivision 1. Limitation on amount. Except as otherwise provided herein, any county may, in accordance with chapter 475, issue and sell its obligations, the total amount thereof not to exceed the total of the preceding two years state-aid allotments, for the purpose of establishing, locating, relocating, constructing, reconstructing, and improving county state-aid highways and constructing buildings and other facilities for maintaining county state-aid highways. In the resolution providing for the issuance of the obligations, the county board of the county shall irrevocably pledge and appropriate to the sinking fund from which the obligations are payable, an amount of the money allotted or to be allotted to the county from its account in the county state-aid highway fund sufficient to pay the principal of and the interest on the obligations as they respectively come due. The obligations shall be issued in the amounts and on terms such that the amount of principal and interest due in any calendar year on the obligations, including any similar obligations of the county which are outstanding, shall not exceed 90 percent of the amount of the last annual allotment preceding the bond issue received by the county from the construction account in the county state-aid highway fund. All interest on the obligations shall be paid out of the county's normal maintenance account in the county state-aid highway fund. The obligations may be made general obligations, but if money of the county other than money received from the county state-aid highway fund, is used for payment of the obligations, the money so used shall be restored to the appropriate fund from the money next received by the county from the construction or maintenance account in the county state-aid highway fund which is not required to be paid into a sinking fund for obligations.

Subd. 2. Not included in net debt limitation. Obligations issued hereunder may be authorized by resolution of the county board without authorization by the electors, and shall not be included in the net debt of the county for the purpose of any statutory limitation on indebtedness. Expenditures made from the proceeds of the obligations shall not be considered as part of the cost of government of the county within the meaning of any statutory limitation on expenditures.

Subd. 3. Proceeds used for specific purposes. Money received from the sale of the obligations and spent for the establishment, location, relocation, construction, reconstruction, and improvement of county state-aid highways within the county shall be spent only in accordance with other provisions of law and the rules of the transportation commissioner relating to those purposes.

Subd. 4. Certification to commissioner of money required. Any county issuing and selling bonds pursuant to this section shall certify to the commissioner the amount of money required annually for the payment of principal and interest on the obligation. Upon receipt thereof, the commissioner shall certify to the commissioner of management and budget the sum of money needed annually by the county for the principal and interest, provided that the amount certified by the commissioner shall not exceed the limit heretofore specified. The commissioner of management and budget shall thereafter, until said bonds are retired, issue a warrant annually in the amount certified payable to the county treasurer of the county, and the amount thereof shall be deposited by the county treasurer in the sinking fund from which the obligations are payable.

Subd. 5. Powers are in addition. The powers granted in this section are in addition to all powers granted by other laws.

History: Ex1961 c 7 s 1-5; 1965 c 227 s 1; 1973 c 492 s 14; 1976 c 166 s 7; 1985 c 248 s 70; 1997 c 159 art 2 s 9,10; 2006 c 259 art 9 s 4; 2009 c 101 art 2 s 109






Chapter 163 — COUNTY HIGHWAYS

Section 163.01 — DEFINITIONS.

For the purposes of this chapter, the terms defined in section 160.02 shall have the same meanings.

History: 1959 c 500 art 4 s 1



Section 163.02 — GENERAL POWERS OF COUNTY BOARD.

Subdivision 1. Establishment and supervision. County highways shall be established, located, relocated, constructed, reconstructed, improved, maintained, revoked, or vacated by the several counties. The several county boards shall have general supervision over county highways, including those highways other than cartways within their respective counties established by judicial authority, and they may appropriate and expend sums of money from their respective county road and bridge funds as they deem necessary for the establishment, location, construction, reconstruction, improvement and maintenance, or vacation of such highways.

Subd. 2. Acquisition. They may acquire by purchase, gift, or eminent domain proceedings as provided by law, all necessary right-of-way for such highways, purchase all necessary road material, machinery, tools, and supplies needed therefor; and may construct buildings or rent, or acquire by purchase, gift, or eminent domain proceedings, grounds and buildings necessary for the storing and housing of such material, machinery, tools, and supplies.

Subd. 3. Weight and load restrictions. The county board, or the county engineer if so authorized by the board, may impose weight and load restrictions on any highway under its jurisdiction.

History: 1959 c 500 art 4 s 2



Section 163.03 — COUNTY ROAD AND BRIDGE FUND.

The county board shall provide and set apart a fund to be known as the county road and bridge fund. Any money remaining in the county-aid road fund of any county may be transferred by the county board to the county road and bridge fund. All warrants for the establishment, location, vacation, construction, reconstruction, improvement, and maintenance of county state-aid highways and county highways and bridges shall be drawn on the county road and bridge fund.

History: 1959 c 500 art 4 s 3



Section 163.035 — BICYCLE PATHS.

The county board may in the interests of public safety expend road and bridge funds for the construction and maintenance of bicycle paths on road rights-of-way under county jurisdiction.

History: 1974 c 491 s 1



Section 163.04 — EXPENDITURES.

Subdivision 1. County highway or county state-aid highway. The county board may appropriate and expend sums of money from the county road and bridge fund as it deems necessary for establishing, locating, constructing, improving, and maintaining any county highway or county state-aid highway, including those within the corporate limits of any city in the county.

Subd. 2. Local road or street. The county board of any county may appropriate from its road and bridge fund to any town, statutory city, or city of the second, third, or fourth class in its county, such sums of money as are available and which it deems advisable to aid such towns, statutory cities, or cities of the second, third, or fourth class in the construction and maintenance of roads, streets, or bridges therein, and the appropriations may be directly expended by the county board, upon the roads, streets, or bridges as shall be designated by the governing bodies of the towns, statutory cities, or cities of the second, third, and fourth classes. In counties having a population of 400,000 or over, the county aid may be expended in accordance with the provisions of Laws 1905, Chapter 164, as amended. No statutory city, or city of the second, third, or fourth class shall receive, except as otherwise authorized by law, an appropriation hereunder exceeding 20 percent of the annual county tax levy for road and bridge purposes paid by the statutory city, or city of second, third, or fourth class.

Subd. 3. Bridges within certain cities. When the council of any statutory city or city of the third or fourth class may determine that it is necessary to build or improve any bridge or bridges, including approaches thereto, and any dam or retaining works connected therewith, upon or forming a part of streets or highways either wholly or partly within its limits, the county board shall appropriate one-half of the money as may be necessary therefor from the county road and bridge fund, not exceeding during any year one-half the amount of taxes paid into the county road and bridge fund during the preceding year, on property within the corporate limits of the city. The appropriation shall be made upon the petition of the council, which petition shall be filed by the council with the county board prior to the fixing by the board of the annual county tax levy. The county board shall determine the plans and specifications, shall let all necessary contracts, shall have charge of construction, and upon its request, warrants in payment thereof shall be issued by the county auditor, from time to time, as the construction work proceeds. Any unpaid balance may be paid or advanced by the city. On petition of the council, the appropriations of the county board, during not to exceed three successive years, may be made to apply on the construction of the same items and to repay any money advanced by the city in the construction thereof. None of the provisions of this section shall be construed to be mandatory as applied to any city whose estimated market value exceeds $2,100 per capita of its population.

History: 1959 c 500 art 4 s 4; 1973 c 123 art 5 s 7; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 5; 2013 c 143 art 14 s 20



Section 163.05 — TAXATION.

Subdivision 1. Levy. The county board at its July meeting may include in its annual tax levy an amount for the county road and bridge fund.

Subd. 2. [Repealed, 1973 c 583 s 37]

Subd. 3. [Repealed, 1973 c 583 s 37; 1973 c 588 s 1]

Subd. 4. [Repealed, 1973 c 583 s 37]

Subd. 5. [Repealed, 1973 c 583 s 37]

Subd. 6. Road and bridge tax is additional. The taxes provided herein may be additional to the amount permitted by law to be levied for other county purposes.

History: 1959 c 500 art 4 s 5; 1967 c 592 s 1-3; 1973 c 583 s 11



Section 163.051 — COUNTY WHEELAGE TAX.

Subdivision 1. Tax authorized. (a) Except as provided in paragraph (c), the board of commissioners of each county is authorized to levy by resolution a wheelage tax at the rate specified in paragraph (b), on each motor vehicle that is kept in such county when not in operation and that is subject to annual registration and taxation under chapter 168. The board may provide by resolution for collection of the wheelage tax by county officials or it may request that the tax be collected by the state registrar of motor vehicles. The state registrar of motor vehicles shall collect such tax on behalf of the county if requested, as provided in subdivision 2.

(b) The wheelage tax under this section is at the rate of:

(1) from January 1, 2014, through December 31, 2017, $10 per year for each county that authorizes the tax; and

(2) on and after January 1, 2018, up to $20 per year, in any increment of a whole dollar, as specified by each county that authorizes the tax.

(c) The following vehicles are exempt from the wheelage tax:

(1) motorcycles, as defined in section 169.011, subdivision 44;

(2) motorized bicycles, as defined in section 169.011, subdivision 45; and

(3) motorized foot scooters, as defined in section 169.011, subdivision 46.

(d) For any county that authorized the tax prior to May 24, 2013, the wheelage tax continues at the rate provided under paragraph (b).

Subd. 2. Collection by registrar of motor vehicles. The wheelage tax levied by any county, if made collectible by the state registrar of motor vehicles, shall be certified by the county auditor to the registrar not later than August 1 in the year before the calendar year or years for which the tax is levied, and the registrar shall collect such tax with the motor vehicle taxes on the affected vehicles for such year or years. Every owner and every operator of such a motor vehicle shall furnish to the registrar all information requested by the registrar. No state motor vehicle tax on any such motor vehicle for any such year shall be received or deemed paid unless the applicable wheelage tax is paid therewith.

Subd. 2a. Tax proceeds deposited; costs of collection; appropriation. Notwithstanding the provisions of any other law, the state registrar of motor vehicles shall deposit the proceeds of the wheelage tax imposed by subdivision 2, to the credit of the county wheelage tax account of each county. The amount necessary to pay the costs of collection of said tax is appropriated from the county wheelage tax account of each county to the state registrar of motor vehicles.

Subd. 3. Distribution to county; appropriation. On a monthly basis, the registrar of motor vehicles shall issue a warrant in favor of the treasurer of each county for which the registrar has collected a wheelage tax in the amount of such tax then on hand in the county wheelage tax account. There is hereby appropriated from the county wheelage tax account each year, to each county entitled to payments authorized by this section, sufficient moneys to make such payments.

Subd. 4. Use of tax. The treasurer of each county receiving payments under subdivision 3 shall deposit such payments in the county road and bridge fund. The moneys shall be used for purposes authorized by law which are highway purposes within the meaning of the Minnesota Constitution, article 14.

Subd. 5. [Repealed, 2008 c 154 art 2 s 33]

Subd. 6. [Repealed by amendment, 2013 c 117 art 3 s 4]

Subd. 7. Offenses; penalties; application of other laws. (a) Any owner or operator of a motor vehicle who willfully gives any false information relative to the tax authorized by this section to the registrar of motor vehicles or any county, or who willfully fails or refuses to furnish any such information, is guilty of a misdemeanor.

(b) Except as otherwise provided in this section, the collection and payment of a wheelage tax and all matters relating thereto are subject to all provisions of law relating to collection and payment of motor vehicle taxes so far as applicable.

History: 1971 c 830 s 11; Ex1971 c 48 s 12; 1973 c 492 s 14; 1973 c 551 s 1,2; 1976 c 2 s 172; 1986 c 444; 2003 c 112 art 2 s 50; 2008 c 350 art 1 s 4; 2008 c 366 art 9 s 1; 2009 c 101 art 2 s 109; 2013 c 117 art 3 s 4



Section 163.06 — TAXATION IN UNORGANIZED TOWNSHIPS.

Subdivision 1. Levy. The county board of any county in which there are unorganized townships may levy a tax for road and bridge purposes upon all the real and personal property in such unorganized townships.

Subd. 2. Tax is additional. The tax, if levied, is additional to the tax which the counties may levy for the county road and bridge funds and is additional to the amount permitted by law to be levied for other county purposes. The tax may be levied on any or all unorganized townships within a county, provided that no such tax shall be levied on only a part of an unorganized township within a county.

Subd. 3. Extending tax levy. If any county deems it desirable to levy such a tax, it may at the time it levies the county taxes, by resolution reciting such fact, determine the amount so to be levied in each unorganized township for the current year. It shall be the duty of the county auditor to extend the tax so levied upon the tax books of the county, at the same time and in the same manner as other taxes for county purposes are extended as to property in such unorganized townships, and the tax shall be collected and payment thereof enforced at the same time and in the same manner as other county taxes on such property and with like penalties for nonpayment at the time prescribed by law.

Subd. 4. Separate fund. The tax collected from each unorganized township shall be set apart in a separate fund in the county treasury, and each shall be designated as the road and bridge fund of the unorganized township from which the tax was collected.

Subd. 5. Purposes of fund expenditures. Except as hereinafter provided, each fund shall be expended under the direction of the county board for the construction, improvement, and maintenance of roads and bridges in the unorganized township for which the fund was designated. If so requested by petition signed by a majority of the resident taxpayers of any unorganized township, the county board may expend all or part of the road and bridge fund of the unorganized township upon roads or bridges in an adjoining organized or unorganized township.

Subd. 6. Expenditure in certain counties. In any county having not less than 95 nor more than 105 full and fractional townships, and having an estimated market value of not less than $12,000,000 nor more than $21,000,000, the county board, by resolution, may expend the funds provided in subdivision 4 in any organized town or unorganized territory or portion thereof in such county.

History: 1959 c 500 art 4 s 6; 1973 c 583 s 12; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 426 art 1 s 20; 1990 c 480 art 9 s 6; 2013 c 143 art 14 s 21; 2014 c 308 art 9 s 12



Section 163.07 — COUNTY HIGHWAY ENGINEER.

Subdivision 1. Appointment. The county board of each county shall appoint and employ, as hereinafter provided, a county highway engineer who may have charge of the highway work of the county and the forces employed thereon, and who shall make and prepare all surveys, estimates, plans, and specifications which are required of the engineer. The county highway engineer may be removed by the county board during the term of office for which appointed only for incompetency or misconduct shown after a hearing upon due notice and upon stated charges. The burden of proving incompetency or misconduct shall rest upon the party alleging the same.

Subd. 2. Qualifications, salary, and term. The county highway engineer shall be a registered highway or civil engineer, registered under the laws of the state of Minnesota. The county board may appoint a new county engineer for a term of only one year. All reappointments shall be for a term of four years, and shall be made in May of the year in which the term expires. The county highway engineer shall be a citizen and resident of this state. The county highway engineer's salary shall be fixed by the county board and shall be payable the same as other county officers are paid. The salary shall not be reduced during the county highway engineer's term of office.

Subd. 2a. Short-term reappointment pending retirement. Notwithstanding the provisions of subdivision 2 as to the term of office of the county highway engineer, the county board of any county may reappoint a county highway engineer for a term of office less than four years when such county highway engineer to be reappointed will reach the age of mandatory retirement within the normal four-year term provided for in subdivision 2.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

Subd. 4. Civil service classification. The commissioner of management and budget shall allocate a state civil service classification to any city or county highway engineer, or an engineer of any other governmental agency as may be from time to time requested by the commissioner of transportation. The allocation shall be made on the same basis and subject to the same provisions of law as pertain to engineering and similar positions in the state classified service. The commissioner of management and budget shall give consideration to the education, professional attainments and experience of the city, county highway engineer, or engineer of any other governmental agency for purposes of transfer to the state service. All city, county highway engineers, or engineers of any other governmental agency who have not less than two years service prior to the transfer may be transferred to the state classification so allocated without examination, but subject to a six months probationary period, in the state classified service. The commissioner of management and budget shall establish procedure for the transfer.

Subd. 5. Promotional examination. The commissioner of transportation may certify any city or county highway engineer that the commissioner may deem qualified to the commissioner of management and budget as eligible to take any specific promotional examination held for civil engineer or civil engineering aid as classified by the state civil service commission. The service rating of such engineer shall include past service with the state and as city or county highway engineer, if the engineer had prior service with the state Transportation Department as a supervisory engineer.

Subd. 6. Duties; bond. The county highway engineer shall devote the entire time to official duties and, before entering upon the duties of office, give bond to the state in the penal sum of $25,000, to be approved and filed in the same manner as are the bonds of the other county officers. All premiums for the bond shall be paid by the county. The state, the several governmental subdivisions thereof, or any person damaged by any wrongful act or omission of the county highway engineer in the performance of official duties may maintain an action on the bond for the recovery of the damages so sustained.

Subd. 7. Report. The county highway engineer shall prepare and submit to the county board annually a full and complete report covering all county highway work, and shall prepare and submit such other reports relating to the county highway system as the county board directs.

Subd. 8. [Repealed, 1969 c 304 s 2]

Subd. 9. Contract for engineer services with other county. In lieu of appointing and employing a county highway engineer in accordance with the provisions of this section, a county may contract for the services of a county highway engineer with a county that appoints and employs such an engineer upon such terms as are mutually agreed upon. An engineer acting as a county highway engineer under contract for a county shall exercise every duty and responsibility imposed by law upon a county highway engineer. A copy of each contract executed between counties under this subdivision shall be filed in the office of the commissioner of transportation.

This subdivision shall not apply to any county containing a city of the first class.

History: 1959 c 500 art 4 s 7; 1967 c 763 s 1,2; 1969 c 437 s 1; 1971 c 389 s 1; 1973 c 15 s 1; 1973 c 123 art 5 s 7; 1973 c 507 s 45; 1976 c 166 s 7; 1980 c 617 s 47; 1986 c 444; 1992 c 505 s 2; 1Sp2003 c 19 art 2 s 15; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 163.08 — CONSULTING ENGINEER.

Upon request of the county highway engineer the county board of any county is authorized to employ and engage the services of registered professional engineers to act as consultants in connection with, and to prepare plans and specifications themselves or by their organization and employees for the construction of roads and bridges on county and county state-aid highways, and the county board is authorized to negotiate for and agree upon the terms and compensation for such employment and service.

History: 1959 c 500 art 4 s 8



Section 163.09 — PAYMENT FOR LABOR AND EQUIPMENT.

Subdivision 1. Payroll system. The county board of any county may adopt a payroll system for the payment of claims for labor, whether skilled or unskilled, employed by the county in any capacity in connection with the construction or maintenance of highways within the county and for the payment of claims of persons who have furnished tractors, trucks, teams, wagons, plows, scrapers, or any other equipment for the performance of work on the highways. The payroll shall be in such forms and supported by such records as the state auditor prescribes. It shall contain the name and rate of pay of each claimant together with the total amount of each claim.

Subd. 2. Payroll preparation and certification; payment. The payroll shall be prepared by the county engineer either monthly or semimonthly as directed by the county board. The county highway engineer shall certify it as being true and correct and shall present it to the county auditor for payment. It shall thereupon be lawful for the county auditor and county treasurer to pay the claims as set forth in the payroll without allowance therefor by the county board. Upon presentation to the county auditor of the payroll, the auditor shall forthwith issue to the several claimants whose names appear therein a warrant in payment of their respective claims.

History: 1959 c 500 art 4 s 9; 1973 c 492 s 14; 1986 c 444



Section 163.11 — POWERS RELATING TO HIGHWAYS.

Subdivision 1. Resolution. County highways may be established, altered, vacated, or revoked by resolution of the county board. Any public highway within the county, other than a trunk highway, municipal state-aid street, or county state-aid highway, may be taken over as a county highway by resolution of the county board.

Subd. 2. Contents of resolution. The resolution shall contain a description of the highway. In the case of a newly established highway or the alteration of a highway, the resolution shall also contain a description of the several tracts of land through which the highway passes, the names of all persons known by the board to be the owners and occupants of each tract, and a description of the right-of-way, if any, needed therefor from each tract and the interest or estate therein to be acquired.

Subd. 3. Acquiring necessary property. All lands or properties needed for the establishment, location, relocation, construction, reconstruction, improvement, and maintenance of a county highway may be acquired by purchase, gift, or eminent domain proceedings as provided in chapter 117 and acts supplemental thereto, or as in section 163.12, subdivisions 1 to 10.

Subd. 4. Vacation. When a newly established, relocated, or altered county highway is opened for travel which takes the place of and serves the same purpose as any portion of another county highway, the county board may vacate any such portion of the other highway by resolution. The board shall cause personal service of the resolution to be made upon each occupant of land through which the vacated portions passed and shall also post notice of the resolution for at least ten days. A copy of the resolution together with proof of service and affidavit of posting shall be filed in the county auditor's office. Within 30 days after the service, any person claiming to be damaged by the vacation may appeal to the district court of the county for a determination of damages by serving notice of the appeal upon the county board and filing same with proof of service in the office of the court administrator of the district court. The appeal shall state the nature and the amount of damages claimed. It shall be tried in the same manner as an appeal from an award in eminent domain proceedings.

Subd. 4a. Designation as county cartway. A county board that has vacated a county highway under subdivision 4 may designate, as part of the vacating resolution, the former county highway as a county cartway. A highway designated as a county cartway is a county highway for purposes of this chapter, but the county board may not expend money from its road and bridge fund on the maintenance or improvement of a county cartway unless the county board determines that the expenditure is in the public interest. With the exception of the process provided in subdivision 5a, a county highway right-of-way that has been vacated, extinguished, or otherwise removed from the county highway system may not revert to a town.

Subd. 5. Revocation and reversion; vacation by city or town. The county board, by resolution, may revoke any county highway. The highway shall thereupon revert to the town in which it is located; provided that any such revoked highway or portion thereof lying within the corporate limits of any city shall become a street of such city. Roads or streets or any portion thereof so revoked and turned over to the town or city may be vacated by the town or city in the same manner as other town roads or city streets are vacated. If the vacation occurs within one year after the revocation by the county, damages occasioned by the vacation shall be paid by the county out of its road and bridge fund. No award of damages shall be made by the town or city for such vacation without the concurrence of the county board, and no action brought to recover damages for the vacation shall be settled or otherwise disposed of without the consent of the county board. The county board may defend any action brought to recover damages for the vacation in the same manner and to the same extent as in a proceeding to vacate a county highway.

Subd. 5a. Hearing on reversion to town. Before adopting a resolution revoking a county highway that would revert in whole or in part to a town, the county board shall fix a date, time and place of hearing in the town where the highway is located to consider the revocation. Not less than 30 days before the hearing, the county board shall serve notice of the hearing by certified mail on each member of the town board of supervisors. At the hearing the town board and all interested persons shall be entitled to be heard and express their views on the proposed reversion of the highway to the town. After the hearing the county board may adopt a resolution revoking the highway. The resolution revoking the highway shall not be effective until the following conditions are met:

(1) the county has completed repairs or improvements on the highway that are necessary to meet the county standards for a comparable road in the county in which the town is located; and

(2) the county has properly recorded with the county recorder all county interest in real estate used for the highway.

Subd. 5b. Revoked highway; maintenance. A county highway that is revoked by a county board to a town under this section shall be maintained by the county for a period of two years from the date of revocation.

Subd. 6. Prior acts confirmed. Any prior action taken by any county board revoking any county highway and turning over such highway to any township as a town road is hereby recognized and confirmed.

Subd. 7. Extinguishing interest in abandoned highway. (a) The county board may by resolution and without other action pursuant to this section or other law disclaim and extinguish a county interest in a county highway if:

(1) the interest is not a fee interest;

(2) the interest was established more than 40 years earlier;

(3) the interest is not recorded with the county recorder;

(4) no highway improvement has been constructed on a right-of-way affected by the interest; and

(5) no highway maintenance on a right-of-way affected by the interest has occurred within the last 40 years.

(b) The resolution shall be filed and recorded with the county auditor and recorder, and with the local governing body of any organized township or municipality.

Subd. 8. Extinguishing interest in highway abutting public water; notice. Not less than 30 days before the hearing on any resolution to vacate, disclaim, or extinguish a county highway or an interest in a county highway that terminates at or abuts upon any public water, the county board shall serve notice of the hearing by certified mail on the commissioner of natural resources. The notice under this subdivision is for notification purposes only and does not create a right of intervention by the commissioner of natural resources.

Subd. 9. Transfer of jurisdiction over county highway. Notwithstanding subdivision 5, the county board may transfer jurisdiction and ownership of a county highway to another road authority, an agency of the United States, an agency of the state, or to an Indian tribe upon agreement between the county and the authority, agency, or tribe to which the transfer is being made. Subdivision 5a provides the exclusive method of county highway reversion to towns.

History: 1959 c 500 art 4 s 11; 1973 c 123 art 5 s 7; 1978 c 460 s 1; 1978 c 674 s 60; 1980 c 402 s 1; 1983 c 125 s 1; 1985 c 169 s 3,4; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1989 c 183 s 2; 1994 c 436 s 1; 1Sp2003 c 19 art 2 s 16,17



Section 163.111 — DRAINAGE FACILITY, VACATION.

On consideration of a petition for vacation of a county highway, the county board shall determine whether the lateral ditches of said highway are essential for surface drainage of adjacent lands, or for drainage of public highways, in the area. If the board finds that preservation of such drainage facilities is for the general health and welfare of the public, then the board may cause the highway to be vacated with a provision that the county shall retain the right of access for the purpose of maintaining such drainage facilities. An owner of land adjacent to the vacated portion of the highway shall not interfere with the functioning of such drainage facilities.

History: 1967 c 723 s 2



Section 163.12 — ALTERNATIVE PROCEDURE FOR ACQUISITION.

Subdivision 1. County board may elect. If the county board so elects, it may adopt the procedure hereinafter set forth for the acquisition of lands or properties needed for the acquisition or alteration of a county highway and county state-aid highways.

Subd. 1a. Petition, notice, and access to information. (a) Upon passage of the resolution specified in section 163.11, subdivision 2, a petition must be presented to the district court of the county in which the land is located. The petition must describe each tract of land through which the highway passes, state the purposes for which the land is proposed to be taken, and list the names of all persons appearing of record or known to the county to be the landowners.

(b) Notice of the objects of the petition and of the time and place of presenting the notice must be served, together with a copy of the resolution, upon each occupant of each tract of land through which the highway passes at least 20 days before the hearing under subdivision 1b. If an owner is not a resident of the state, or the owner's place of residence is unknown to the county, service may be made by three weeks' published notice following the filing of an affidavit on behalf of the county by the county's agent or attorney stating that the county:

(1) believes that the owner is not a resident of the state; and

(2) has either mailed a copy of the notice to the owner at the owner's last known residence address or, after diligent inquiry, the owner's place of residence cannot be ascertained by the county.

If the state is an owner, the notice must be served upon the attorney general. An owner not served as provided in this subdivision is not bound by the proceeding, except if the owner voluntarily appears in the proceeding.

(c) Within ten days of an owner's demand, the owner must be furnished a right-of-way map or plat of all that part of the owner's land to be taken. Any applicable plans or profiles that the county possesses must be made available to the owner for inspection.

Subd. 1b. Finding of necessity. When proof of service of the notice required in subdivision 1a is filed with the court, the court shall hear all competent evidence offered for or against granting the petition at the time and place fixed in the notice or otherwise set by the court. On finding that the proposed taking is necessary and authorized by law the court shall order the proceedings to commence pursuant to the remaining provisions of this section.

Subd. 2. Time and place for hearing. Upon order by the court under subdivision 1b to commence the proceedings the board shall fix the time and place it will meet. Notice of the meeting, together with a copy of the resolution, shall be served upon each occupant of each tract of land through which the highway passes at least ten days before the meeting. Ten days' posted notice of the meeting shall also be given. Proof of service and affidavit of posting shall be filed with the county auditor.

Subd. 3. Hearing. The county board shall meet at the time and place designated and shall proceed to view the premises affected. It shall hear all interested parties regarding damages occasioned by the establishment or alteration of the highway.

Subd. 4. Damages may be determined by written agreement. The damages may be determined by written agreement. Every such agreement shall be filed with the county auditor and shall be final as to the matters therein contained.

Subd. 5. County board's determination of damages. The county board shall determine the damages of those with whom no agreement can be reached or who are unknown. In making the determination the board shall deduct from the damages sustained by each tract the money value of the benefits, if any, accruing thereto, and award the difference as damages.

Subd. 6. Awards filed; notification. The award of damages shall be filed with the county auditor. Within seven days after filing the county auditor shall notify, in writing, each known owner and occupant of each tract of the filing of the awards. The notification shall set forth the date of the filing, the amount of the award of damages and any terms or conditions of the award.

Subd. 7. Appeal from award. Within 40 days after the filing of the award of damages, any owner or occupant may appeal from the award by filing a notice of the appeal with the court administrator of the district court of the county where the lands lie. The notice of appeal shall be accompanied by a bond of not less than $250, with sufficient surety approved by the judge or by the county auditor, conditioned to pay all costs arising from the appeal in case the award is sustained. A copy of the notice together with a copy of the bond shall be served upon the county auditor. The notice of appeal shall specify the award or failure to award appealed from, the land to which it relates, the nature and amount of the claim of appellant, and the grounds of the appeal.

Subd. 8. Right to jury trial. The appeal shall be entered upon the calendar for trial at the next general term of court occurring more than 20 days after the appeal is perfected. It shall be tried in the same manner as an appeal in eminent domain proceedings under chapter 117. The prevailing party shall recover costs and disbursements to be fixed and allowed as in other civil cases and judgment shall be entered upon the verdict.

Subd. 9. Payment. Upon stipulation in lieu of judgment or upon final judgment, the county board shall promptly pay the amount so stipulated or the amount of the judgment. If no appeal is taken from an award, the county board shall pay the award within 20 days after the time for appeal has expired. The duty of the county board to pay the award or final judgment shall be held and construed to be just compensation or the securing of just compensation within the meaning of the Constitution.

Subd. 10. Appeal not to delay prosecution of improvement. After the award of damages has been filed, the board may proceed to open, construct, alter, or change the highway. An appeal from the award of damages shall not delay the prosecution of the proposed improvement, and the county board may proceed as if no appeal had been taken.

History: 1959 c 500 art 4 s 12; 1Sp1986 c 3 art 1 s 82; 2001 c 139 s 1-3



Section 163.13 — PETITION FOR HIGHWAY OR PORTAGE.

Subdivision 1. Contents of petition. Any person who owns real estate in a county may petition the county board to establish, alter, or vacate a county highway or portage. The petition shall set forth the beginning, course, and termination of the highway or portage with reasonable definiteness. It shall be filed with the county auditor and shall be considered at the next regular county board meeting. The board shall hear all interested persons at that meeting or at such continued meetings as the board deems necessary.

Subd. 2. Resolution of county board, procedure. After investigating the matters contained in the petition, and after hearing all interested persons, the board, by resolution, shall make its determination. If it determines to grant the petition it shall proceed as provided in section 163.11 or as provided in section 163.12.

Subd. 3. Appeal. If the board denies the petition, any person aggrieved thereby, within 30 days after the denial, may appeal to the district court of the county by filing a notice of appeal with the court administrator of the district court, together with a bond of not less than $250, with sufficient surety approved by the judge or by the county auditor, conditioned to pay all costs arising from the appeal in case the determination of the board is sustained. A copy of the notice of appeal shall be served on the county auditor.

Subd. 4. Trial. The appeal shall be entered upon the calendar for trial at the next general term of the court occurring more than 20 days after the appeal is perfected. The determination of the board shall not be reversed except upon a showing of arbitrary, capricious or fraudulent action. The prevailing party shall be entitled to costs and disbursements to be fixed and allowed as in other civil cases.

Subd. 5. Board procedure on reversal. If the determination of the board is reversed, it shall proceed in accordance with the decision of the court.

History: 1959 c 500 art 4 s 13; 1Sp1986 c 3 art 1 s 82



Section 163.14 — JOINT COUNTY AGREEMENT ON COSTS OF SHARED HIGHWAY.

Subdivision 1. Joint resolution. The county boards of two or more counties by joint resolution, may establish, alter, improve, or vacate a county highway running into or through such counties or running on or along the line between such counties.

Subd. 2. Agreement for division of costs. Such county boards, in behalf of their respective counties, may enter into agreements with each other providing for an equitable division of the costs to be borne by each for the right-of-way, construction, improvement, or vacation of the highway. If the agreement provides for the establishment or alteration of a highway, the agreement may provide for the letting of a joint construction contract covering all or part of the work to be performed on the highway.

Subd. 3. Procedure. The joint resolution shall contain the same matters required in section 163.11, subdivision 2. Upon passage of the joint resolution the boards shall thereafter proceed in the manner and subject to the same review provided in section 163.11 or as provided in section 163.12.

Subd. 4. Maintenance. Each county shall maintain the portion of the highway lying within its boundaries. If the highway runs along the line between the counties, the county boards may enter into an agreement providing for the maintenance by each county of specified portions of the highway. The highway shall thereafter be maintained in accordance with the agreement.

History: 1959 c 500 art 4 s 14



Section 163.15 — BRIDGE ACROSS DIVERSION CHANNEL.

Whenever any county has been authorized by the commissioner of natural resources to divert the channel of a navigable stream for the purpose of improving a county road and the board of commissioners of such county has by resolution ordered diversion of the navigable stream across private property so that the stream and the channel thereof when so diverted deprives the owner of the private property of access to the county road, the owner of the private property may grant to the county a perpetual easement for road purposes across that private property commencing at a point 50 feet distant from the relocated or diversion channel, thence crossing the relocated or diversion channel and intersecting the county road so to be improved; and the road easement shall extend for a distance of two rods on each side of the centerline thereof and be and remain a public road. The county shall forthwith establish and construct a highway upon the strip of land pursuant to law, build a suitable bridge, including approaches thereto, across the channel, and at public expense thenceforth maintain the road and bridge so established in a safe condition so as to afford the owner of the private property access to the improved county road.

History: 1959 c 500 art 4 s 15; 1969 c 1129 art 3 s 1; 1986 c 444



Section 163.16 — IMPASSABLE ROAD.

Subdivision 1. Complaint. When a written complaint, signed by five or more landowners of any town is presented to the county board stating that a described town road in or on the line of the town has not been opened and constructed or is not properly maintained, and because of such neglect is not reasonably passable, the county board by resolution, shall fix a time and place for hearing the complaint. The county auditor shall mail a copy of the complaint, together with notice of the time and place of hearing on the complaint, to the town clerk. All persons signing the complaint shall also be notified of the time and place of the hearing by the county auditor.

Subd. 2. Hearing on complaint. At the designated time and place the county board shall consider the complaint and hear and consider such testimony as may be offered by the officers of the town and the complainants relative to the matters set forth in the complaint. The chair of the county board, or the presiding officer thereof, may administer oaths to witnesses and require them to testify under oath. The county board may drive over the road and make such further investigations as it deems necessary.

Subd. 3. Determination, statement of costs, payment. If upon the hearing and investigation the county board shall be of the opinion that the complaint is well founded, it shall by resolution direct the town board to do such work or to make such improvements as it shall deem necessary to put the road in a passable condition. The resolution shall specify generally the work which is deemed necessary. The county auditor shall cause a copy of the resolution to be mailed to the clerk of the town. If the town for a period of 30 days after the mailing of the notice, fails or neglects to do the work or make the improvements set forth in the resolution, the county board may cause the work to be done or the improvements made, and the cost thereof shall be paid from the county road and bridge fund; provided that no such work shall be performed by the county when the cost thereof exceeds $3,000 per mile.

Subd. 4. Statement of cost; tax levy. When any county board shall have performed any work or made any improvement on any such road, it shall cause to be prepared in duplicate an itemized statement of the cost of the work or improvement. The statement shall be filed with the county auditor and a copy thereof shall be mailed by the county auditor to the clerk of the town. The town clerk shall forthwith notify the several members of the town board that such a statement has been filed and that a meeting of the town board to act thereon will be held at a time to be specified in the notice, not later than ten days after the receipt of the notice from the county auditor. The town board shall meet at the time and place specified in the notice so given by the clerk and levy a special tax upon all the taxable property in the town in an amount sufficient to pay the amount expended by the county in performing the work or making the improvement. The tax so levied shall be certified to the county auditor on or before October 15 next succeeding, and the county auditor shall extend the same with other town taxes upon the tax list of the town. If the town board shall for any reason fail to act as herein provided, the county auditor is hereby authorized and directed to levy the tax and extend the same with other town taxes upon the tax list of the town. The tax shall be collected and the payment thereof enforced in the same manner and subject to the same penalties and interest as other town taxes. When collected the tax shall be paid into the county treasury and credited to the county road and bridge fund.

History: 1959 c 500 art 4 s 16; 1986 c 444; 2004 c 228 art 2 s 3



Section 163.161 — IMPASSABLE CITY THOROUGHFARE.

When a written complaint signed by five or more landowners of a statutory city of not more than 5,000 population is presented to the county board stating that a city thoroughfare located outside an urban area as defined in section 169.011, subdivision 90, has not been properly maintained and because of the improper maintenance is not reasonably passable, the county board shall consider and act upon the complaint in the same manner provided for a complaint under section 163.16.

History: 1986 c 454 s 9; 2004 c 228 art 2 s 4



Section 163.17 — DRAINAGE SYSTEM AFFECTING HIGHWAY; ALTERATION.

Upon the filing of a resolution by the county board of any county with the county auditor, in the case of a public ditch system lying wholly within a county, or with the court administrator of the district court having jurisdiction over said ditch in the case of a ditch system affecting two or more counties, therein setting forth that it would be advantageous or desirable in the construction or maintenance of a highway under the jurisdiction of the county to make a minor alteration or change in a public ditch system directly affecting the highway, and that the alteration or change will not affect the functioning or efficiency of the ditch system, it shall be the duty of the auditor, or the clerk with the approval of the judge, to fix a time and place for hearing thereon and to give notice of hearing by publication as defined by section 103E.005, subdivision 24. Upon the filing of the resolution, the board shall also cause to be filed a plan showing in detail the alteration or change therein described. If upon the hearing it shall appear to the county board or district court that the alteration or change in the public ditch system will not affect or impair the efficiency of the ditch system, the board or court shall make its order authorizing the county to cause the alteration or change to be made. Upon the making of the order by the county board or the court, the county board may proceed at the sole cost and expense of the county to make the alterations or changes as may be in the order allowed; damages, if any, occasioned thereby being first duly paid or secured by the county. Upon completion of the alteration or change, the county board shall cause to be filed with the auditor or court administrator a map and profile drawn to scale showing thereon the change or alteration made. If the map and profile be filed with the court administrator, duplicates thereof shall also be filed with the auditor of each county affected. Upon the completion of the alteration or change herein provided for, the ditch shall thereafter include the alteration or change as part thereof with the same force and effect as though it had been originally so constructed and established.

History: 1959 c 500 art 4 s 17; 1985 c 172 s 126; 1Sp1986 c 3 art 1 s 82; 1990 c 391 art 8 s 31






Chapter 164 — TOWN ROADS

Section 164.01 — DEFINITIONS.

For the purposes of this chapter, the terms defined in section 160.02 shall have the same meanings.

History: 1959 c 500 art 5 s 1



Section 164.02 — TOWN ROADS.

Subdivision 1. Establishment and supervision. Town roads shall be established, located, relocated, constructed, reconstructed, improved and maintained, or vacated by the several towns. The town boards shall have supervision over town roads, and they may employ such persons as they deem necessary to carry out their duties. They may appropriate and expend such sums of money from their respective town road and bridge funds as they deem necessary for the establishment, location, relocation, construction, reconstruction, improvement and maintenance, or vacation of such roads. Subject to sections 88.16, 88.17, and 88.22, maintenance may include town ordinances to regulate the burning of vegetation on town road rights-of-way. The ordinance shall set forth limits and conditions on burning to minimize the danger of fire escaping. A town adopting an ordinance pursuant to this section shall submit a copy of the ordinance to the Department of Natural Resources.

Subd. 2. Acquisition. They may acquire by purchase, gift, or eminent domain proceedings, as provided by law, all necessary right-of-way for such roads, purchase all necessary road material, purchase or rent machinery, tools, and supplies needed therefor, and may construct buildings, or rent or acquire by purchase, gift, or condemnation grounds and buildings necessary for the storing and housing of the material, machinery, tools, and supplies.

History: 1959 c 500 art 5 s 2; 1974 c 161 s 9; 1989 c 180 s 1



Section 164.03 — EXPENDITURES FOR ROADS.

Subdivision 1. Aid for county highway or county state-aid highway. When authorized by a vote of the electors at any annual meeting or at any special meeting called for that purpose, the town board of any town may appropriate money from the town road and bridge fund to aid in the construction, improvement, or maintenance of any county highway or county state-aid highway located within the town.

Subd. 2. Appropriation to county for use on town roads. When authorized by the electors, and with the consent of the county board, the town board may appropriate money to the county from the town road and bridge fund for the construction, improvement, and maintenance of town roads designated by the town board.

Subd. 3. Specific uses of money appropriated. Any money so appropriated shall be paid into the county road and bridge fund and shall be used only for the purposes designated by the town board at the time it made such appropriation.

Subd. 4. Report. The town board shall render to the annual town meeting a written report containing:

(1) the amount of road taxes levied and the amount collected during the preceding year and all money paid into the road and bridge fund from all other sources;

(2) a statement of the improvements needed on roads, cartways, and bridges for the ensuing year, with an estimate of their probable expense;

(3) a statement of all expenses and damages occasioned by establishing, altering, or vacating roads and of all sums expended for machinery, implements, tools, stone, gravel, and other material during the year, with an estimate of the amount required for ensuing year; and

(4) a statement of the improvements made on roads, cartways, and bridges during the preceding year, with a statement of expenditures therefor.

History: 1959 c 500 art 5 s 3; 1993 c 25 s 1



Section 164.04 — TAXATION FOR ROADS.

Subdivision 1. Road taxes; payment. All real and personal property in each town liable to taxation shall be taxed for road purposes, and all road taxes hereafter levied shall be paid in cash.

Subd. 2. Fixed at annual town meeting. The electors of each town shall have power at their annual town meeting to determine the amount of money which shall be raised by taxation for road and bridge purposes. The tax so voted shall be extended, collected, and payment thereof enforced in the same manner and at the same time as is provided by law for the extension, collection, and enforcement of other town taxes.

Subd. 3. Emergency. In case of emergency after the town meeting, but not later than October 1 in the same year, the town board may levy a tax on the property in the town for road and bridge purposes, in addition to any tax voted at the annual town meeting for road and bridge purposes. Any tax so levied shall be certified to the county auditor for extension and collection. The town board may thereafter pledge the credit of the town by issuing town orders, not exceeding the amount of the additional tax so levied for road and bridge purposes, in payment for the emergency work done or material used on the roads within the town.

History: 1959 c 500 art 5 s 4; 1973 c 773 s 1; 1975 c 268 s 1; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 15; 1994 c 505 art 5 s 1



Section 164.06 — POWERS REGARDING TOWN ROADS.

Subdivision 1. Authorization. A town board, when authorized by a vote of the electors at the annual meeting, or at a special meeting called for that purpose, may establish, alter, or vacate a town road, including those dedicated to the public by plat, in accordance with section 164.07, subdivisions 2 to 12, and may acquire the right-of-way as may be necessary for the road by gift, purchase or as provided in section 164.07.

Subd. 2. Extinguishing interest in abandoned road. (a) After providing notice as required in paragraph (c), the town board may by resolution disclaim and extinguish a town interest in a town road without action under subdivision 1 if:

(1) the extinguishment is found by the town board to be in the public interest;

(2) the interest is not a fee interest;

(3) the interest was established more than 25 years earlier;

(4) the interest is not recorded or filed with the county recorder;

(5) no road improvement has been constructed on a right-of-way affected by the interest within the last 25 years; and

(6) no road maintenance on a right-of-way affected by the interest has occurred within the last 25 years.

(b) The resolution shall be filed with the county auditor and recorded with the county recorder.

(c) Not less than 30 days before the first meeting at which a resolution to disclaim and extinguish a town interest in a town road under this subdivision is discussed, the town board shall provide notice of the meeting by certified mail to each property owner abutting the road to be extinguished. A notice must also be posted as provided under section 366.01, subdivision 8.

History: 1959 c 500 art 5 s 6; 1984 c 562 s 8; 1985 c 169 s 5; 1Sp1985 c 16 art 2 s 10; 1992 c 578 s 1; 1993 c 117 s 2; 1995 c 25 s 1; 2005 c 4 s 30; 2008 c 287 art 1 s 18



Section 164.07 — ESTABLISHMENT, ALTERATION, OR VACATION OF TOWN ROAD.

Subdivision 1. Authorization; petition. Any town board may alter or vacate a town road, including those dedicated to the public by plat, or establish a new road in its town upon a petition of not less than eight voters of the town, who own real estate, or occupy real estate under the homestead or preemption laws or under contract with the state, within three miles of the road proposed to be established, altered, or vacated; provided, that in any town not having eight voters who own real estate or occupy real estate under the homestead or preemption laws or under contract with the state, within three miles of any proposed road, the town board of such town may alter or vacate a town road, or establish a new road in the town upon a petition signed by a less number of voters of such town, who own real estate or occupy real estate under the homestead or preemption laws or under contract with the state, in such town. Such petition shall contain a description of the road, and what part thereof is to be altered or vacated, and, if a new road, the names of the owners of the land, if known, over which such road is to pass, its point of beginning, general course, and termination. If the petition is to establish or alter a road, the petition must also contain a statement of the purpose and necessity for establishing or altering the road.

Subd. 2. Hearing; notice. (a) The petition shall be filed with the town clerk, who shall forthwith present it to the town board. The town board within 30 days thereafter shall make an order describing as nearly as practicable the road proposed to be established, altered, or vacated and the several tracts of land through which it passes, and fixing a time and place when and where it will meet and act upon the petition. The order must also contain a notice to affected landowners that a landowner is entitled to judicial review of damages, need, and purpose under subdivision 7 following a determination to establish or alter a road. The petitioners shall cause personal service of the order and a copy of the petition to be made upon each occupant of the land at least ten days before the meeting and cause ten days' posted notice thereof to be given.

(b) In addition, the petitioners shall serve notice of the order by certified mail upon the commissioner of natural resources at least 60 days before the meeting required under paragraph (a), if the road to be vacated terminates at, abuts upon, or is adjacent to any public water.

(c) The notice under this paragraph does not create a right of intervention by the commissioner of natural resources. At least 15 days prior to convening the meeting required under paragraph (a), the town board or its designee must consult with the commissioner of natural resources to review the proposed vacation. The commissioner must evaluate:

(1) the proposed vacation and the public benefits to do so;

(2) the present and potential use of the land for access to public waters; and

(3) how the vacation would impact conservation of natural resources.

The commissioner must advise the town board or its designee accordingly upon the evaluation.

Subd. 3. Examination of proposed road. At the time and place designated, the town board shall meet and, on proof by affidavit of the giving of such notice, it shall examine the road proposed to be established, altered, or vacated, hear all parties interested, and determine whether it will grant or refuse the petition. If it be refused, the fact shall be noted on the back thereof.

Subd. 3a. Drainage facility. On consideration of a petition for vacation of a road, the town board shall determine whether the lateral ditches of said road are essential for surface drainage of adjacent lands, or for drainage of public highways, in the area. If the board finds that preservation of such drainage facilities is for the general health and welfare of the public, then the board may cause the road to be vacated with a provision that the town shall retain the right of access for the purpose of maintaining such drainage facilities. An owner of land adjacent to the vacated portion of the road shall not interfere with the functioning of such drainage facilities.

Subd. 4. Survey. If the petition be granted, the town board, if it deem it necessary, shall cause a survey to be made. When the center of such road does not follow a section line, or some subdivisional line of a section, the surveyor shall note the distance to the point on any course at which such course will intersect a section line, and the distance of such point of intersection from the most convenient section, quarter-section, or meander corner, as established by the government survey; and the notes of such intersections, and a description of the road so established, altered, or vacated shall be incorporated in an order to be signed by the town board.

Subd. 5. Damages. The damages sustained by reason of establishing, altering, or vacating any road may be ascertained by the agreement of the owners and the town board; and unless such agreement is made, or the owners release in writing all claims to damages, the same shall be assessed and awarded before such road is opened, worked, or used. Every agreement and release shall be filed with the town clerk and be final as to the matters therein contained. The town board shall assess the damages of each claimant with whom it cannot agree, or who is unknown, specifying the amount awarded to each and briefly describing each parcel of land. In ascertaining the damages which will be sustained by any owner the town board shall determine the money value of the benefits which the establishment, alteration, or vacation, as the case may be, will confer, and deduct the benefits, if any, from the damages, if any, and award the difference, if any as damages.

Subd. 6. Filing of award; notification. The award of damages shall be filed with the town clerk. Within seven days after filing the town clerk shall notify, in writing, each known owner and occupant of each tract of the filing of the award of damages. The notification shall set forth the date of the award, the amount of the award of damages and any terms or conditions of the award. The notification must include a clear and coherent explanation, written in language using words with common and everyday meanings, of the requirements for appealing the award of damages under subdivision 7.

Subd. 7. Appeal. Within 40 days after the filing of the award of damages any owner or occupant may appeal from the award by filing a notice of appeal with the court administrator of the district court of the county where the lands lie. However, the owner or occupant must file the notice of appeal within ten days in order to delay the opening, construction, alteration, change, or other improvement in or to the road pursuant to subdivision 10. The notice of appeal shall be accompanied by a bond of not less than $250, with sufficient surety approved by the judge or the county auditor conditioned to pay all costs arising from the appeal in case the award is sustained. A copy of the notice shall be mailed by registered or certified mail to the town clerk or any member of the town board. The notice of appeal shall specify the award or failure to award appealed from, the land to which it relates, the nature and amount of the claim of appellant, and the grounds of the appeal, which may include a challenge to the public purpose or necessity of the proposed road or condemnation.

Subd. 8. Trial. The appeal shall be entered upon the calendar for trial at the next general term of the court occurring more than 20 days after the appeal is perfected. It shall be tried in the same manner as an appeal in eminent domain proceedings under chapter 117. The prevailing party shall recover costs and disbursements as in other civil cases and judgment shall be entered upon the verdict.

Subd. 9. Payment. If no appeal is taken within the appeal period, the award shall be considered the same as a judgment. The provisions of sections 365.41 and 365.42 shall apply as to payment of all awards and judgments; and such award or judgment shall draw interest at the rate of six percent per annum to date of payment. The duty of the town board to pay the award or final judgment shall be held and construed to be just compensation or the securing of just compensation within the meaning of the Constitution.

Subd. 10. Appeal not to delay improvement. After the award of damages has been filed, the board may proceed to open, construct, alter, or change the highway; provided it does not receive notice of appeal within ten days pursuant to subdivision 7. If the board receives a notice of appeal within ten days that challenges the public purpose or necessity of the proposed road or condemnation, it shall suspend any proposed work on the road until a final judicial determination supporting the condemnation is made. If the notice of appeal does not challenge the public purpose or necessity, the appeal shall not delay the prosecution of the proposed improvement, and the town board may proceed as if no appeal had been taken.

Subd. 11. Order; recordation, evidentiary status. (a) The order establishing, altering, or vacating any road shall be recorded by the town clerk, and a copy thereof certified as true and correct by the town clerk shall be forthwith recorded with the county recorder or registrar of titles of the county within which the land and premises are located. The certified copy of the order shall be first presented to the county auditor who shall enter the same in the transfer records and note upon the certified copy over the auditor's official signature, the words "entered in the transfer record."

(b) The order or a certified copy shall be received in all courts as competent evidence of the facts therein contained and be prima facie evidence of the regularity of the proceedings prior to the making thereof, except upon the hearing of an appeal.

Subd. 12. Refusal to establish. The determination of a town board refusing to establish, alter, or vacate any road shall be final, unless appealed from, for one year from the filing of its order; and no petition for establishing, altering, or vacating such road shall be acted upon within that time. In case its determination granting a petition is appealed from and reversed, it shall not within one year from date of such determination entertain a petition having the same or a similar object.

Subd. 13. Entry for property examination or survey. For the purposes of this section and section 164.08, the town board, its employees or agents, may enter upon any property, public or private, to conduct property examinations and surveys. This subdivision does not grant immunity to the town board, its employees, or agents for damage caused to public or private property as the result of an entry onto the property.

History: 1959 c 500 art 5 s 7; 1967 c 723 s 1; 1973 c 24 s 1; 1976 c 181 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1989 c 183 s 3; 1994 c 451 s 1; 1995 c 25 s 2; 2000 c 334 s 1; 2001 c 139 s 4-7; 2005 c 4 s 31; 2005 c 117 s 1



Section 164.08 — CARTWAYS.

Subdivision 1. Permitted establishment; conditions. The town board by resolution may establish a cartway two rods wide and not more than one-half mile in length upon petition presented to the town board signed by at least five voters, landowners of the town, requesting the cartway on a section line to serve a tract or tracts of land consisting of at least 150 acres of which at least 100 acres are tillable. If the petition is granted the proceedings of the town board shall be in accordance with section 164.07.

Subd. 2. Mandatory establishment; conditions. (a) Upon petition presented to the town board by the owner of a tract of land containing at least five acres, who has no access thereto except over a navigable waterway or over the lands of others, or whose access thereto is less than two rods in width, the town board by resolution shall establish a cartway at least two rods wide connecting the petitioner's land with a public road. A town board shall establish a cartway upon a petition of an owner of a tract of land that, as of January 1, 1998, was on record as a separate parcel, contained at least two but less than five acres, and has no access thereto except over a navigable waterway or over the lands of others. The town board may select an alternative route other than that petitioned for if the alternative is deemed by the town board to be less disruptive and damaging to the affected landowners and in the public's best interest.

(b) In an unorganized territory, the board of county commissioners of the county in which the tract is located shall act as the town board. The proceedings of the town board shall be in accordance with section 164.07.

(c) The amount of damages shall be paid by the petitioner to the town before such cartway is opened. For the purposes of this subdivision damages shall mean the compensation, if any, awarded to the owner of the land upon which the cartway is established together with the cost of professional and other services, hearing costs, administrative costs, recording costs, and other costs and expenses which the town may incur in connection with the proceedings for the establishment of the cartway. The town board may by resolution require the petitioner to post a bond or other security acceptable to the board for the total estimated damages before the board takes action on the petition.

(d) Town road and bridge funds shall not be expended on the cartway unless the town board, or the county board acting as the town board in the case of a cartway established in an unorganized territory, by resolution determines that an expenditure is in the public interest. If no resolution is adopted to that effect, the grading or other construction work and the maintenance of the cartway is the responsibility of the petitioner, subject to the provisions of section 164.10.

(e) After the cartway has been constructed the town board, or the county board in the case of unorganized territory, may by resolution designate the cartway as a private driveway with the written consent of the affected landowner in which case from the effective date of the resolution no town road and bridge funds shall be expended for maintenance of the driveway; provided that the cartway shall not be vacated without following the vacation proceedings established under section 164.07.

Subd. 3. Maintenance costs. When a cartway is not maintained by the town, one or more of the private property owners who own land adjacent to a cartway or one or more of the private property owners who has no access to the owner's land except by way of the cartway may maintain the cartway. The cost of maintenance shall be equitably divided among all of the private property owners who own land adjacent to the cartway and all of the private property owners who have no access to their land except by way of the cartway. The following factors may be taken into consideration when determining an equitable share of maintenance expenses: the frequency of use, the type and weight of the vehicles or equipment, and the distance traveled on the cartway to the individual's property. The town board may determine the maintenance costs to be apportioned to each private property owner if the private property owners cannot agree on the division of the costs. The town board's decision may be appealed within 30 days to the district court of the county in which the cartway is located. Private property owners who pay the cost of maintenance shall have a civil cause of action against any of the private property owners who refuse to pay their share of the maintenance cost.

History: 1959 c 500 art 5 s 8; 1978 c 551 s 1; 1979 c 83 s 1; 1980 c 435 s 2; 1981 c 77 s 1; 1985 c 163 s 1; 1986 c 444; 1989 c 16 s 1; 1993 c 275 s 1; 1998 c 254 art 2 s 12; 1998 c 296 s 1; 2000 c 334 s 2; 2004 c 228 art 2 s 6; 2004 c 262 art 2 s 7



Section 164.09 — JOINT CARTWAYS.

Subdivision 1. Joint resolution. The town boards of adjoining towns by joint resolution may establish a cartway commencing in one such town and terminating in another such town when the cartway will provide access to a tract or tracts of land of not less than five acres which have no access to a public road except over the lands of others.

Subd. 2. Agreements. The town boards, in behalf of their respective towns, may enter into agreements with each other providing for the equitable division of the costs and responsibilities to be borne by each for the right-of-way, construction, and maintenance of the cartway. The agreement may also provide for the letting of a joint construction contract covering all or part of the work to be performed on the cartway.

Subd. 3. Procedure. After entering into the agreement the town boards shall proceed in accordance with the agreement to construct and maintain the joint cartway.

History: 1959 c 500 art 5 s 9



Section 164.10 — EXPENDITURES ON CARTWAY.

Any town board may expend town road and bridge funds upon a legally established cartway the same as on town roads if, in the judgment of the board the public interests require it; provided, that where any town board has refused to allocate funds for the upkeep of a cartway, then, upon the petition of ten taxpayers of the town, the town board shall present for the approval of the voters, after due notice, at the annual town meeting the petition for allocation of funds, and at the town meeting the electors of the town shall allow or reject the petition. If the majority of those voting approve the petition for allocation of funds, the town board shall expend road and bridge funds on the cartway.

History: 1959 c 500 art 5 s 10



Section 164.11 — LAND DEDICATED AS ROAD OR STREET.

Land dedicated to public use as a street, road, or cartway, if not less than 30 feet in width, shall be deemed a legal cartway.

History: 1959 c 500 art 5 s 11; 1984 c 562 s 9



Section 164.12 — ROAD ON TOWN LINE.

Subdivision 1. Proposal to establish, maintain. When adjoining towns propose to establish, alter, vacate, or maintain a road on or along the line between such towns they shall proceed as hereinafter provided.

Subd. 2. Division of responsibilities. The town boards shall divide the length of the road proposed to be established, altered, vacated, or maintained into two parts. When it is proposed to establish or alter a road, the division shall be made so as to divide as nearly equal as possible the cost of right-of-way, construction, and maintenance of the entire road. If the proposal is to vacate a road, the division shall be made so as to divide as nearly equal as possible any damages that may be occasioned thereby.

Subd. 3. Agreement. After the division the boards shall enter into an agreement specifying which part shall be vacated, or opened, constructed, and maintained by each. Thereafter, each board shall proceed in the manner and subject to the same review as provided in section 164.06 or section 164.07.

Subd. 4. Joint contract. When a town line road is established, altered, or maintained as provided herein, the boards may jointly let a contract covering all or part of the work to be performed on the road. If a joint contract is not let each town board shall open and construct its portion thereof as expeditiously as possible.

Subd. 5. Portion of road taken by state or county. If a portion of a town line road is taken over by the state as a trunk highway, or by a county as a county state-aid highway or county highway, the town boards concerned shall divide the portions of the town line road not taken over by the state or county, so that the cost of construction, reconstruction, and maintenance thereof will be apportioned as nearly equal as possible. After such division the boards shall enter into an agreement specifying which part shall be constructed and maintained by each.

Subd. 6. Failure to agree. (a) When the town boards cannot agree upon a division as provided in subdivision 2 or subdivision 5, or upon the petition of either town board when a division previously agreed upon has proved to be inequitable, the county board, or where the road is on a county line the county boards of the counties concerned, shall determine the proper division of responsibility. In making such division the county board or boards shall follow the procedure provided for in subdivision 2 or 5. Where deemed necessary the services of the county engineer may be used.

(b) When for any reason an agreement under paragraph (a) cannot be reached, the town board of either or both towns may request to have the matter determined through mediation, arbitration, mediation-arbitration (med-arb), or other form of alternative dispute resolution as described in Rule 114.02 of the General Rules of Practice for the District Courts. The parties may select a neutral who does not qualify under Rule 114.02. Mediated settlement agreements must be in accordance with the Minnesota Civil Mediation Act, sections 572.31 to 572.40. Arbitrated agreements and med-arb agreements must be final and binding.

History: 1959 c 500 art 5 s 12; 1Sp2003 c 19 art 2 s 18



Section 164.13 — EXPENSES OF CERTAIN TOWN LINE ROADS.

Subdivision 1. Bridges. In all cases where a road other than a county road, a county state-aid highway or trunk highway is on the line between two towns, whether the towns are in the same county or not, it shall be the duty of the towns to bear jointly and in equal shares the expense of constructing and maintaining any bridge on the road as made necessary by the construction of a drainage ditch or by reason of the changing, widening or alteration of any drainage ditch, or by reason of the altering or changing of any watercourse.

Subd. 2. Ditches. In any proceeding for the establishment and construction of any drainage ditch or the changing, widening or alteration of any such ditch, or the altering of any watercourse, as specified in this section, each of the towns charged by the provisions of this section with the obligation of constructing and maintaining any bridge because of any such improvements, shall be awarded and paid one-half of the total damages awarded for the construction of the bridge by reason of the obligation to construct and maintain the bridge.

History: 1959 c 500 art 5 s 13



Section 164.14 — ROAD ON LINE BETWEEN TOWN AND CITY.

Subdivision 1. Proposal to establish. When a town and an adjoining city propose to establish, alter, or vacate a road on or along the line between the town and the adjoining city, they may proceed as hereinafter provided.

Subd. 2. Agreement. The town board and the governing body of the adjoining city may enter into agreements providing for the equitable division of the costs and responsibilities to be borne by each for the establishment, alteration, or vacation of the road. If the agreement provides for the establishment or alteration of such a road, the agreement may also provide for the letting of a joint construction contract covering all or part of the work to be performed on the road. The agreement may also provide for a division of the costs of subsequent improvement and maintenance of the road.

Subd. 3. Joint resolution. After entering into the agreement the town board and the governing body of the city, by joint resolution shall establish, alter, or vacate the road in accordance with the agreement. The town board shall proceed in the manner and subject to the same review as provided in section 164.06 or section 164.07, and the city shall proceed in the manner provided by law for the establishment, alteration, or vacation, as the case may be, of city streets.

Subd. 4. Inequitable agreement. If an agreement for the division, as provided in subdivision 2, has proved to be inequitable, either the town board or the governing body of the city may petition the county board, or where the road is on a county line, the county boards of the counties concerned, to resolve the matter, and the county board or boards shall determine the proper division of responsibility. Where deemed necessary, the services of the county engineer may be used.

History: 1959 c 500 art 5 s 14; 1973 c 123 art 5 s 7; 1984 c 562 s 10



Section 164.15 — DEDICATION OF LAND FOR ROAD OR CARTWAY.

Subdivision 1. Application. One or more owners may dedicate land for a road or cartway by making application therefor in writing to the town board, describing the land, the purpose of its dedication, and filing the application with the clerk. The clerk shall present the same to the town board which, within ten days after the filing, may pass a resolution declaring the land described to be a public road or cartway. When so declared the land shall be deemed duly dedicated for the purpose expressed in the application and no damages shall be assessed or allowed therefor.

Subd. 2. Bridge over lake. Any person owning land to exceed 40 acres constituting part of an island within any meandered lake may at personal expense erect a bridge across such portion of the lake as may separate the person's land from the nearest town road on shore, provided the structure shall not interfere with the use of that part of the lake for the passage of such watercraft as would otherwise pass that point. Before proceeding with the construction of the bridge, proper plans and specifications therefor shall be prepared and submitted to and approved by the town board of the town in which the bridge is to be constructed. If public waters are involved, the plans shall first be approved by the commissioner of natural resources. Upon the completion of the bridge in accordance with the plans and specifications, the town board shall approve the same and endorse its approval upon the plans and specifications therefor; and thereupon the same shall be filed in the office of the clerk of the town in which the bridge is located and the bridge shall thereupon become a part of the town road and open to the use of the public as such.

History: 1959 c 500 art 5 s 15; 1969 c 1129 art 3 s 1; 1986 c 444



Section 164.151 — RECREATIONAL VEHICLE LANES.

In addition to any other authority granted by law, any town board may establish recreational vehicle lanes on the outer rods of town roads which are deemed dedicated to a width of four rods pursuant to section 160.05, subdivision 1.

History: 1973 c 620 s 6



Section 164.152 — BARRICADED ROAD; LIABILITY.

When a town board, by resolution, closes and barricades a road under its jurisdiction to motor vehicle use, for seasonal recreation use or other purposes, the town board and its officers and employees are exempt from liability for any claim for injury to person or property arising from any use, whether recreational or otherwise, of the barricaded road.

History: 1985 c 307 s 18



Section 164.155 — RESTORATION OF CERTAIN TOWN ROAD.

Subdivision 1. Liability of political subdivision. Any political subdivision transporting or causing to be transported any sand, gravel or other road-building materials over a town road shall restore that road or reimburse the town for restoration of that road to as good condition as it was prior to that transportation.

Subd. 2. Contract by political subdivision. Whenever a political subdivision and a private contractor enter a contract that contemplates the transporting of road-building materials by that contractor or a subcontractor over a town road, the political subdivision shall require, as a term of that contract, that the contractor assume the liability of the political subdivision under subdivision 1.

History: 1978 c 474 s 1



Section 164.35 — ALTERNATIVE RECORDING FOR TOWN ROAD.

Subdivision 1. Definition. "Recorded town road map" means the official map of maintained and minimum-maintenance town roads.

Subd. 2. Authorization. A town board may adopt a recorded town road map under this section to record its town road easements.

Subd. 3. Map requirements. The recorded town road map must:

(1) show maintained and minimum-maintenance town roads at the time the map is adopted;

(2) be prepared at a scale of at least four inches equals one mile;

(3) include a legend to differentiate between maintained and minimum-maintained roads;

(4) include section numbers;

(5) include a north point arrow;

(6) include the name of the town, county, and state;

(7) include a blank and a description under the blank for the date of public hearing and date of adoption; and

(8) include blanks for signatures and dates of signatures for the chair and clerk of the town board.

Subd. 4. Procedure to adopt map. (a) The town board shall pass a resolution of its intent to hold a public hearing to consider recording roads by adopting an official map.

(b) The town board must prepare an official map as provided in subdivision 3, and set a time, place, and date for a public hearing on adopting a recorded town road map to record roads.

(c) The hearing notice must state that the roads to be recorded will be as four-rod roads with the official and permanent alignment being 33 feet on either side of the existing centerline, except that (1) town-line roads may be recorded for only the 33 feet located within the town holding that public hearing, and (2) a road previously recorded as less or greater than a 66-foot right-of-way may be recorded at its actual width and the width must be duly recorded on the map. The hearing notice must be published once a week for two successive weeks in a qualified newspaper of general circulation that serves the town, the last publication to be made at least ten days before the date of the public hearing. At least 30 days before the hearing, the hearing notice must be sent by mail to the property owners directly affected in the town at the addresses listed on tax assessment notices. The hearing notice may be sent with the tax assessment but all additional costs incurred may be billed to the town.

(d) After the public hearing is held, the town board may amend and adopt the recorded town road map. The recorded town road map must be adopted by resolution and the map must be dated and signed by the chair and clerk of the town board and must be recorded with the county recorder within 90 days after the map is adopted.

(e) The map of recorded town roads that is recorded with the county recorder must comply with the standards of the county recorder where the town is located.

(f) A recorded town road map that was prepared by using aerial photographs to establish road centerlines and that has been duly recorded with the county recorder, is an adequate description for purposes of recording road easements and the map is the legally constituted description and prevails when a deed for a parcel abutting a road contains no reference to a road easement. Nothing prevents the town board from accepting a more definitive metes and bounds or survey description of a road easement for a road of record in its jurisdiction providing the description of the easement is referenced to equal distance on both sides of the existing road centerline.

(g) To the extent this section requires recording or dedicating a town road to a width greater than that of its previous, actual public use, section 164.07 governs any award or procedures relating to damages sustained, if any, by the affected property owner.

Subd. 5. Appeal. A person may appeal a decision to record a road being recorded under this section to the district court within 60 days after the date the town board adopts the recorded town road map.

Subd. 6. Unrecorded road or cartway not affected. This section does not affect the legal status or town obligations of roads and cartways not shown on the recorded town road map, except that unrecorded roads must meet minimum town road standards as defined in section 165.04, subdivision 3, for roads approaching bridges and culverts or provisions must be made to meet those standards before the town is required to accept the road as part of its recorded road system.

History: 1987 c 219 s 1; 1995 c 45 s 1



Section 164.36 — TOWN AUTHORITY OVER RECORDED ROAD.

The town board has authority within the 66-foot right-of-way to:

(1) maintain or reconstruct a recorded road used for vehicular travel;

(2) dispose of snow;

(3) plant trees and shrubs that it considers appropriate;

(4) remove trees and other woody vegetation as provided in section 160.22;

(5) allow the placement of highway directional and informational signs as provided in section 169.06, subdivision 3;

(6) allow the placement of electrical and telephone poles, pipelines, and electrical, telephone, or television cables, and to require prior notice of the proposed placement and restoration of the right-of-way to its condition immediately prior to the placement;

(7) control weeds and regulate the cutting or complete removal of nonwoody vegetation; and

(8) regulate erosion, drainage, public nuisances, and matters of public interest.

History: 1987 c 219 s 2; 1991 c 99 s 1






Chapter 165 — BRIDGES

Section 165.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section and section 160.02 have the meanings given them.

Subd. 2. AASHTO manual. "The Manual for Bridge Evaluation," published by the American Association of State Highway and Transportation Officials, is incorporated by reference.

Subd. 3. Bridge. "Bridge" is defined as a structure, including supports erected over a depression or an obstruction, such as water, a highway, or a railway, having a track or passageway for carrying traffic or other moving loads, and having an opening measured horizontally along the center of the roadway of ten feet or more between undercopings of abutments, between the spring line of arches, or between the extreme ends of openings for multiple boxes. Bridge also includes multiple pipes where the clear distance between openings is less than one-half of the smaller contiguous opening. This definition of a bridge includes only those railroad and pedestrian bridges over a public highway or street.

Subd. 4. National Bridge Inspection Standards (NBIS). "NBIS" means standards established by the Federal Highway Administration in Code of Federal Regulations, title 23, part 650, subpart C, incorporated by reference.

History: 1959 c 500 art 6 s 1; 2008 c 287 art 1 s 19; 2012 c 287 art 3 s 13



Section 165.02 — POWERS OF ROAD AUTHORITIES.

The road authorities may construct, reconstruct, improve, and maintain bridges whenever they deem bridges to be necessary. Any new or reconstructed bridge may have a separate lane in at least one direction, and may have a lane in both directions, eight feet in width for recreational use. The same may be true for each underpass.

History: 1959 c 500 art 6 s 2; 1973 c 620 s 4



Section 165.03 — STRENGTH OF BRIDGE; INSPECTION.

Subdivision 1. Standards generally. Each bridge, including a privately owned bridge, must conform to the strength, width, clearance, and safety standards imposed by the commissioner for the connecting highway or street. This subdivision applies to a bridge that is constructed after August 1, 1989, on any public highway or street. The bridge must have sufficient strength to support with safety the maximum vehicle weights allowed under sections 169.822 to 169.829 and must have the minimum width specified in section 165.04, subdivision 3.

Subd. 1a. Inspection. (a) Each bridge must be inspected annually, unless a longer interval not to exceed 24 months for bridges or 48 months for bridges classified as culverts is authorized by the commissioner. The commissioner's authorization must be based on factors including, but not limited to, the age and condition of the bridge, the rate of deterioration of the bridge, the type of structure, the susceptibility of the bridge to failure, and the characteristics of traffic on the bridge. The commissioner may require interim inspections at intervals of less than one year on bridges that are posted, bridges subjected to extreme scour conditions, bridges subject to significant substructure movement or settlement, and for other reasons as specified or inferred in the AASHTO manual.

(b) Additional requirements apply to structures meeting the NBIS definition of a bridge:

(1) Underwater structural elements must be inspected at regular intervals not to exceed 60 months. The commissioner may require inspections at intervals of less than 60 months on certain underwater structural elements based on factors including, but not limited to, construction material, environment, age, scour characteristics, the condition ratings from past inspections, and any known deficiencies.

(2) Fracture critical members, or FCMs, must receive a hands-on fracture critical inspection at intervals not to exceed 24 months. The commissioner may require inspections at intervals of less than 24 months on certain FCMs based on factors including, but not limited to, age, traffic characteristics, and any known deficiencies.

(3) The commissioner may establish criteria to determine the level and frequency of these inspections. If warranted by special circumstances, the commissioner retains the authority to determine the inspection type and required inspection frequency for any bridge on the state inventory.

(c) The thoroughness of each inspection depends on such factors as age, traffic characteristics, state of maintenance, and known deficiencies. The evaluation of these factors is the responsibility of the engineer assigned the responsibility for inspection as defined by the commissioner of transportation.

Subd. 2. Inspection and inventory responsibilities; rules; forms. (a) The commissioner of transportation will adopt the National Bridge Inspection Standards (NBIS) established by the Federal Highway Administration in Code of Federal Regulations, title 23, part 650, subpart C, or its successor documents, for structures meeting the NBIS definition of a bridge. The commissioner shall establish inspection and inventory standards for structures defined as bridges by section 165.01, subdivision 3.

(b) The commissioner of transportation shall adopt official inventory and bridge inspection report forms for use in making bridge inspections by the owners or highway authorities specified by this subdivision. Inspections must be made at regular intervals, not to exceed the intervals outlined in subdivision 1a, by the following owner or official:

(1) the commissioner of transportation for all bridges located wholly or partially within or over the right-of-way of a state trunk highway;

(2) the county highway engineer for all bridges located wholly or partially within or over the right-of-way of any county or town road, or any street within a municipality that does not have a city engineer regularly employed;

(3) the city engineer for all bridges located wholly or partially within or over the right-of-way of any street located within or along municipal limits;

(4) the commissioner of transportation in case of a toll bridge that is used by the general public and that is not inspected and certified under subdivision 6; provided, that the commissioner of transportation may assess the owner for the costs of the inspection;

(5) the owner of a bridge over a public highway or street or that carries a roadway designated for public use by a public authority, if not required to be inventoried and inspected under clause (1), (2), (3), or (4).

(c) The commissioner of transportation shall prescribe the inspection and inventory procedures required to administer the bridge inspection program in Minnesota and has the authority to establish and publish standards that describe the inspection and inventory requirements to ensure compliance with paragraph (a). The owner or highway authority shall inspect and inventory in accordance with these standards and furnish the commissioner with such data as may be necessary to maintain a central inventory.

Subd. 3. County inventory and inspection records and reports. The county engineer shall maintain a complete inventory record of all bridges as set forth in subdivision 2, paragraph (b), clause (2), with the inspection reports thereof, and shall certify annually to the commissioner, as prescribed by the commissioner, that inspections have been made at regular intervals, not to exceed the intervals outlined in subdivision 1a. A report of the inspections must be filed annually, on or before February 15 of each year, with the county auditor or town clerk, or the governing body of the municipality. The report must identify any deficiency requiring action, including the legal posting of load limits or the need to have a load rating analysis performed, on any bridge or structure that is found to be understrength or unsafe. The report may also contain other recommendations for improving the safety of understrength or unsafe bridges.

Subd. 4. Municipal inventory and inspection records and reports. The city engineer shall maintain a complete inventory record of all bridges as set forth in subdivision 2, paragraph (b), clause (3), with the inspection reports thereof, and shall certify annually to the commissioner, as prescribed by the commissioner, that inspections have been made at regular intervals, not to exceed the intervals outlined in subdivision 1a. A report of the inspections must be filed annually, on or before February 15 of each year, with the governing body of the municipality. The report must contain recommendations for the correction of or legal posting of load limits on any bridge or structure that is found to be understrength or unsafe.

Subd. 5. Agreement. Agreements may be made among the various units of governments, or between governmental units and qualified engineering personnel to carry out the responsibilities for the bridge inspections and reports, as established by subdivision 2.

Subd. 6. Other bridges. The owner of a toll bridge and the owner of a bridge described in subdivision 2, paragraph (b), clause (5), shall certify to the commissioner, as prescribed by the commissioner, that inspections of the bridge or culvert have been made at regular intervals, not to exceed the intervals outlined in subdivision 1a. The certification must be accompanied by a report of the inspection. The report must contain recommendations for the correction of or legal posting of load limitations if the bridge is found to be understrength or unsafe.

Subd. 6a. Bridge load rating and posting. (a) The term "posting" means the placement of regulatory signs at a bridge indicating the safe load carrying capacity of the bridge.

(b) Each structure required to be inspected under subdivision 2, paragraph (a), must be load rated to determine its safe load carrying capacity, and this rating must be reported on a structure inventory sheet form provided by the commissioner of transportation. A structure must be rerated when it is determined that a significant change has occurred in the condition of the structure or due to additional dead load placed on the structure since the last load rating. Load ratings must be reviewed and the structure rerated if necessary when the allowable legal load using the structure is increased. Changes in the load rating of a bridge must be indicated on the structure inventory sheet form.

(c) If it is determined that the maximum legal load under state law exceeds the load permitted on the structure under the operating rating stress level assigned, the bridge must be posted. Posting signs adopted by the commissioner shall be used for the posting. The owner or highway authority shall post the bridge in accordance with the posted load assigned by the commissioner.

Subd. 7. Department of Natural Resources bridge. (a) Notwithstanding subdivision 2, the commissioners of transportation and natural resources shall negotiate a memorandum of understanding that governs the inspection of bridges owned, operated, or maintained by the commissioner of natural resources.

(b) The memorandum of understanding must provide for:

(1) the inspection and inventory of bridges subject to federal law or regulations;

(2) the frequency of inspection of bridges described in subdivision 1a; and

(3) who may perform inspections required under the memorandum of understanding.

Subd. 8. Biennial report on bridge inspection quality assurance. By February 1 of each odd-numbered year, the commissioner shall submit a report electronically to the members of the senate and house of representatives committees with jurisdiction over transportation policy and finance concerning quality assurance for bridge inspections. At a minimum, the report must:

(1) summarize the bridge inspection quality assurance and quality control procedures used in Minnesota;

(2) identify any substantive changes to quality assurance and quality control procedures made in the previous two years;

(3) summarize and provide a briefing on findings from bridge inspection quality reviews performed in the previous two years;

(4) identify actions taken and planned in response to findings from bridge inspection quality reviews performed in the previous two years;

(5) summarize the results of any bridge inspection compliance review by the Federal Highway Administration; and

(6) identify actions in response to the Federal Highway Administration compliance review taken by the department in order to reach full compliance.

History: 1959 c 500 art 6 s 3; 1969 c 304 s 1; 1973 c 41 s 1; 1973 c 123 art 5 s 7; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444; 1989 c 158 s 1; 1994 c 635 art 2 s 5; 1998 c 403 s 12; 2008 c 287 art 1 s 20; 2010 c 350 s 2; 2012 c 287 art 3 s 14; 2014 c 287 s 8



Section 165.04 — BRIDGE, CULVERT; WIDTHS.

Subdivision 1. Major highway. Except for railroad-highway grade separations and single lane one directional ramp bridges, and except as hereinafter provided, all bridges and culverts on any trunk highway, county state-aid highway, or municipal state-aid street hereafter established, constructed, or improved shall be at least 24 feet wide between curbs, and approaches thereto shall be at least 28 feet wide shoulder to shoulder. Nothing contained herein shall be construed to prevent the state, counties, or municipalities from performing ordinary repairs or maintenance on any such bridge or culvert less than 24 feet wide between curbs.

Subd. 2. Extraordinary repair or improvement. Upon finding it practical to do so, the commissioner may make extraordinary repairs or improvements on existing trunk highway bridges less than 24 feet wide between curbs without widening such bridges. Counties and municipalities may make extraordinary repairs or improvements on major existing bridges less than 24 feet wide between curbs, without widening such bridges, if the plans for such extraordinary repairs or improvements are first approved by the commissioner. A major bridge shall mean a bridge which, together with its approaches, is at least 75 feet in length.

Subd. 3. Other roads. Except for railroad-highway grade separations, all bridges, culverts, and approaches thereto on all other roads, except cartways, hereafter established, constructed, or improved shall be at least 20 feet wide, provided that in cases where salvaged material from a steel span bridge removed from a highway can be used in the erection of a steel span bridge on a county highway or town road, such bridge, so to be erected, may be less than 20 feet wide, but before such bridge is erected the plan shall first be approved by the commissioner.

History: 1959 c 500 art 6 s 4; 1961 c 218 s 1; 1963 c 293 s 1; 1986 c 444



Section 165.05 — RAILROAD BRIDGE OVER HIGHWAY.

Subdivision 1. Width. Any railroad bridge hereafter constructed or substantially reconstructed over a public highway including city streets, shall be constructed so as to leave a clear opening for the highway at least four feet wider than the surfaced portion of the highway, but in no event less than 28 feet wide; provided that the requirement that the clear opening for the highway be at least four feet wider than the surfaced portion of the highway may be modified by the commissioner in accordance with plans approved by the commissioner.

Subd. 2. Clearance between highway and bridge. Such bridge shall provide at least 16 feet clear space from the surface of the highway to the bottom of the bridge, except that such clear space under any bridge over roads other than those on the state trunk highway system or the interstate highway system shall be not less than 14 feet unless a lesser clear space is approved by the commissioner.

History: 1959 c 500 art 6 s 5; 1963 c 242 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 165.06 — HIGHWAY BRIDGE AND APPROACH OVER RAILROAD.

Subdivision 1. Width of bridge. The clear roadway width between curbs on any bridge hereafter constructed on any public highway, including city streets, over the tracks of any railroad shall be at least four feet wider than the surface portion of the highway, but in no event less than 28 feet; provided that the requirement that the width of the bridge be at least four feet wider than the surface portion of the highway may be modified by the commissioner in accordance with the plans approved by the commissioner; further provided that in the case of bridges hereafter constructed on any town road over the tracks of any railroad the minimum width shall be 20 feet.

Subd. 2. Bridge approach. The approaches to the bridge shall be at least eight feet wider than the surfaced portion of the roadway, but not less than 32 feet wide, and the grade of the approach shall not exceed five feet rise in 100 feet, provided that the requirement that the grade of the approach may be modified by the commissioner in accordance with plans approved by the commissioner; provided that in the case of town roads the minimum width of the approaches to the bridge shall be 24 feet. It shall leave a clear space from the railroad rails of at least 22 feet measured vertically.

History: 1959 c 500 art 6 s 6; 1967 c 266 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 165.07 — INTERSTATE BRIDGE.

Subdivision 1. Purpose. The purpose of this section is to connect the highway system of this state with the highway system of adjoining states by means of interstate bridges.

Subd. 2. Interstate bridge as part of highway system. When any trunk highway, county state-aid highway, or municipal state-aid street leads to or connects with an interstate bridge, other than an interstate bridge owned privately or operated as a toll bridge, the bridge or so much thereof as lies within the boundaries of this state shall be part of the highway or street leading to it.

Subd. 3. Acquisition of bridge owned by city in adjoining state. Any road authority, including the road authority of any city having jurisdiction over a highway or street connecting with an interstate bridge owned by an adjoining state or political subdivision thereof, may acquire the bridge or any portion thereof from the adjoining state or political subdivision thereof upon such terms and conditions as the road authority deems just and equitable.

Subd. 4. Acquisition of toll or privately owned bridge. Any road authority, including the road authority of any city, having jurisdiction over any highway or street connecting with an interstate bridge that is owned privately or operated as a toll bridge, may acquire the bridge in cooperation with the authorized authorities of the adjoining state connected by the bridge, when the road authority determines that the acquisition is required in the interests of public travel. The bridge may be acquired by purchase, gift, or eminent domain proceedings as provided by law.

Subd. 5. Cooperation with authorities of adjoining state. Road authorities, including road authorities of cities having jurisdiction over any highway or street connecting with an interstate bridge shall cooperate with the authorized authorities of the adjoining state connected by the bridge in the maintenance, improvement, or reconstruction of the bridge. If any highway or street runs to boundary waters of this state and an adjoining state where no interstate bridge exists, the road authorities, in cooperation with the authorized authorities of the adjoining state, may construct and thereafter maintain an interstate bridge connecting the highway or street with the highway system of the adjoining state when the road authority determines that the bridge is necessary in the interests of public travel. The location of the bridge shall be determined by the road authority in cooperation with the authorities of the adjoining state.

Subd. 6. Joint acquisition. Counties, towns and cities bordering on boundary waters of this state may jointly acquire, construct, reconstruct, improve, or maintain an interstate bridge in cooperation with the authorized authorities of the adjoining state; provided that county state-aid highway funds or municipal state-aid street funds shall not be expended on interstate bridges other than those connecting with a county state-aid highway or municipal state-aid street.

Subd. 7. Agreements with authorities of adjoining states. The road authorities, including the road authorities of cities, may enter into equitable agreements with the authorized authorities of adjoining states in all matters pertaining to interstate bridges.

Subd. 8. Trunk highway located over bridge. When any route of the trunk highway system runs into or through any city owning an interstate bridge connecting such city with the highway system of an adjoining state, the commissioner shall specifically locate the route so that it shall run to the state boundary over the bridge.

History: 1959 c 500 art 6 s 7; 1973 c 123 art 5 s 7



Section 165.08 — BRIDGE OVER WATERS BETWEEN STATES OR NATIONS.

Subdivision 1. Authority, agreement. When a trunk highway leads to waters forming the boundary between this state and an adjoining nation or province thereof, and the Congress of the United States has authorized the construction of a bridge or bridges over the waters, the commissioner may enter into equitable agreements with the authorized authorities of the nation or province providing for the purchase, construction, reconstruction, maintenance, repair, and operation of the bridge or bridges, and for the division of costs and responsibilities to be borne by each therefor. The bridge or bridges shall thereafter be constructed, reconstructed, maintained, improved, and operated in accordance with the agreement. Such equitable agreement may create a joint and independent international authority or commission, which may independently purchase, construct, reconstruct, maintain, improve, repair and operate the bridge or bridges in accordance with the agreement.

Subd. 2. Toll bridge permitted. The agreement may provide that such bridges may be operated as free bridges or as toll bridges. If the latter, tolls may be collected for the use thereof at rates sufficient to liquidate the capital costs in a reasonable period of time, and after the liquidation of such capital costs, tolls may continue to be charged so as to defer any costs of reconstruction, maintenance, repair, improvement and operation which are thereafter incurred.

Subd. 3. Acquiring toll bridge owned by Minnesota municipality. When any trunk highway leads to a toll bridge over boundary waters between this state and an adjoining nation or province, and such bridge is owned by a municipality of this state, the commissioner may purchase such bridge and assume the obligations of any bonds issued for the construction of such bridge and still outstanding at the time of purchase. Such bridge may be purchased under agreement with the adjoining nation or province, or may be purchased in its entirety with trunk highway funds. Upon such purchase, the bridge may be operated as a free bridge or as a toll bridge. If such bridge is operated as a toll bridge, the commissioner may collect tolls for the use of the bridge in such amounts so as to, as nearly as practicable, enable the outstanding bonds to be retired at maturity from the income from such toll charges.

Subd. 4. Costs and tolls; trunk highway fund. All costs to be borne by this state of purchasing, constructing, reconstructing, maintaining, improving and operating such bridges, including interest and principal payments of any bond obligations assumed by the commissioner shall be paid out of the trunk highway fund. Minnesota's share of all tolls collected under agreement with an adjoining nation or province, and all tolls collected for any toll bridge purchased entirely by this state shall be paid into the trunk highway fund. Notwithstanding this section or any other provision of law to the contrary, a joint and independent international authority or commission created under subdivision 1 is authorized to establish, collect, retain and spend all tolls for the purchase, construction, reconstruction, maintenance, improvement, repair and operation of any bridge or bridges under its control, and such international authority or commission is not required to deposit such tolls into the trunk highway fund.

Subd. 5. Exemptions. Notwithstanding any other provision of law to the contrary, the properties, moneys, and other assets of any joint and independent international authority or commission created under subdivision 1, all revenues or other income of any such authority or commission shall be exempt from all taxation, licenses, fees, or charges of any kind imposed by the state or by any county, municipality, political subdivision, taxing district, or other public agency or body of the state.

History: 1959 c 500 art 6 s 8; 1965 c 256 s 1; 1971 c 678 s 1-4; 1996 c 471 art 1 s 2



Section 165.09 — JOINT ESTABLISHMENT OF BRIDGE OVER NAVIGABLE STREAM.

Subdivision 1. Joint acquisition, construction, and maintenance. Counties, towns, and cities interested, jointly or separately, may lease, acquire, construct, reconstruct, improve, and maintain bridges over any navigable stream and may construct, reconstruct, and maintain suitable approaches thereto. Such approaches may include the improvement of main highways for a distance not exceeding ten miles from the bridge.

Subd. 2. What constitutes interest in bridge. A county, town, or city shall be deemed interested in bridges located outside of and within three miles of its corporate boundaries as well as those within or along its boundaries.

Subd. 3. Bridge over Minnesota River or Mississippi River. Before any bridge is erected over the Minnesota River or Mississippi River, the location and plan thereof shall be approved by the commissioner.

Subd. 4. Draws opened on reasonable signal. All draws shall be opened on reasonable signal or notice to allow the passage of vessels.

Subd. 5. [Repealed, 2014 c 227 art 1 s 23]

Subd. 6. Securing free public use of toll bridge. Counties, towns, and cities interested may secure the free public use of any toll bridge built across any stream in this state. They may secure the free public use of any bridge by purchase, gift, or eminent domain proceedings as provided by law.

History: 1959 c 500 art 6 s 9; 1973 c 123 art 5 s 7; 2014 c 227 art 1 s 9



Section 165.10 — BONDS.

Subdivision 1. Certain counties may issue and sell. The county board of any county having no outstanding road and bridge bonds may issue and sell county road bonds in an amount not exceeding 0.12089 percent of the estimated market value of the taxable property within the county, for the purpose of constructing, reconstructing, improving, or maintaining any bridge or bridges on any highway under its jurisdiction, without submitting the matter to a vote of the electors of the county.

Subd. 2. Bonds issued, sold, and retired. Such bonds shall be general obligations of the county and issued, sold, and retired in the manner provided in chapter 475.

History: 1959 c 500 art 6 s 10; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 7; 2001 c 214 s 2; 2013 c 143 art 14 s 22



Section 165.12 — MAINTENANCE OF BRIDGE ON TOWN ROAD.

Subdivision 1. Authority of county when town fails. (a) Notwithstanding any law to the contrary, a county has the following authority regarding town bridges within its jurisdictional boundaries.

(b) When it becomes necessary to reconstruct or repair a bridge on any town road in any town or upon any town line in this state, and the bridge is unsafe for travel or has been condemned by the proper authorities, and the town or towns charged with the duty of maintaining the bridge fail, neglect, or omit to construct, reconstruct, or repair the same or provide for the expense or cost of so constructing, reconstructing, or repairing the same, as identified in the report provided to the town or towns under section 165.03, subdivision 3, the county board of the county in which the town or towns are located shall have the power and authority to reconstruct and repair the bridge upon giving notice to the town board of the town or towns of its intention to do so and fixing a time and place for a hearing as to the necessity and advisability of the reconstruction or repair.

(c) If a load rating analysis is required and has not been performed within 90 days of the date the report required in section 165.03, subdivision 3, was delivered to the town, the county is authorized to perform the analysis. Before it performs an analysis on a town bridge, the county shall notify the town or towns that if the town or towns do not perform the analysis within 90 days the county will perform the analysis and bill the town or towns for all related expenses. If the town performs the analysis, a copy shall be provided to the county engineer. If the county performs the analysis, a copy shall be provided to the town clerk.

(d) If a load rating analysis determines a new or different load posting is required on a town bridge, the town or towns charged with the duty of maintaining the bridge shall provide the required posting within 30 days. If the town or towns fail to provide the required posting, the county is authorized to provide the required posting. Before posting a load limit on a town bridge, the county shall notify the town or towns that if the town or towns do not provide the posting within 30 days the county will provide the required posting and bill the town or towns for all related expenses, unless the town or towns and the county agree to post the bridge in less than 30 days and at an agreed-upon cost.

(e) If a bridge constitutes a critical risk to public safety because its deficiencies, if not immediately corrected, could result in collapse or partial collapse, the county engineer is authorized to immediately close the bridge. The bridge shall remain closed until the necessary steps are taken to remove the threat of collapse or partial collapse, or until a subsequent inspection determines the issues resulting in closure are resolved. The county may bill the town or towns for all related expenses.

(f) A county is not liable for a town's or towns' failure to act as required by this section or section 165.03.

Subd. 2. Itemized statement. When any county shall have reconstructed or repaired any such bridge, the county board shall prepare an itemized statement of the cost thereof. The original shall be filed with the county auditor. Certified copies shall be filed with the clerk of the town or towns charged with the responsibility of maintaining the bridge. If two or more towns were responsible for the bridge the statement shall also show the portion of the cost apportioned to each town. The proportion of the cost to be apportioned to each town shall be determined at the hearing provided in subdivision 1.

Subd. 3. Special tax. The town clerk, upon receipt of the statement, shall forthwith notify the several members of the town board that a statement has been filed, and that a meeting of the town board to act thereon will be held at a time and place specified in the notice. The meeting shall be held not later than ten days after the filing of the statement. The town board shall meet at the time and place specified in the notice so given by the clerk, and shall levy a special tax upon all the taxable property of the town in an amount sufficient to pay one-half of the amount expended by the county. If two or more towns were responsible for the bridge, each town shall levy a tax in an amount sufficient to pay one-half of the cost apportioned to it.

Subd. 4. County auditor may levy if town board fails to levy. The tax so levied shall be certified to the county auditor on or before October 15 next succeeding, and the county auditor shall extend the same with other town taxes upon the tax list of the town. If the town board, for any reason, fails to act as herein provided, the county auditor shall levy the tax provided herein and shall extend the same with other town taxes upon the tax list of the town.

Subd. 5. Collection and payment. The tax shall be collected and the payment enforced in the same manner and subject to the same penalties and interest as other town taxes. When collected the tax shall be paid into the county treasury and credited to the county road and bridge fund.

History: 1959 c 500 art 6 s 12; 2014 c 287 s 9



Section 165.14 — TRUNK HIGHWAY BRIDGE IMPROVEMENT PROGRAM.

Subdivision 1. Definition. For purposes of this section, "program" means the trunk highway bridge improvement program established under this section.

Subd. 2. Program created. The commissioner shall develop a trunk highway bridge improvement program for accelerating repair and replacement of trunk highway bridges throughout the state. The program receives funding for bridge projects as specified by law.

Subd. 3. Program requirements. (a) The commissioner shall develop an inventory of bridges included in the program. The inventory must include all bridges on the trunk highway system in Minnesota that are classified as fracture critical or structurally deficient, or constitute a priority project, as identified by the commissioner. In determining whether a bridge is a priority project, the commissioner may consider national bridge inventory (NBI) condition codes, bridge classification as functionally obsolete, the year in which the bridge was built, the history of bridge maintenance and inspection report findings, the average daily traffic count, engineering judgments with respect to the safety or condition of the bridge, and any other factors specifically identified by the commissioner.

(b) For each bridge included in the inventory, the commissioner must provide the following information: a summary of the bridge, including but not limited to, county and department district, route number, feature crossed, the year in which the bridge was built, average daily traffic count, load rating, bridge length and deck area, and main span type; the condition ratings for the deck, superstructure, and substructure; identification of whether the bridge is structurally deficient, functionally obsolete, or fracture critical; the sufficiency rating; a brief description of the work planned for the bridge, including work type needed; an estimate of total costs related to the bridge, which may include general and planning cost estimates; and, the year or range of years in which the work is planned.

Subd. 4. Prioritization of bridge projects. (a) The commissioner shall classify all bridges in the program into tier 1, 2, or 3 bridges, where tier 1 is the highest tier. Unless the commissioner identifies a reason for proceeding otherwise, before commencing bridge projects in a lower tier, all bridge projects within a higher tier must to the extent feasible be selected and funded in the approved state transportation improvement program, at any stage in the project development process, solicited for bids, in contract negotiation, under construction, or completed.

(b) The classification of each tier is as follows:

(1) tier 1 consists of any bridge in the program that (i) has an average daily traffic count that is above 1,000 and has a sufficiency rating that is at or below 50, or (ii) is identified by the commissioner as a priority project;

(2) tier 2 consists of any bridge that is not a tier 1 bridge, and (i) is classified as fracture critical, or (ii) has a sufficiency rating that is at or below 80; and

(3) tier 3 consists of any other bridge in the program that is not a tier 1 or tier 2 bridge.

(c) By June 30, 2018, all tier 1 and tier 2 bridges originally included in the program must be under contract for repair or replacement with a new bridge that contains a load-path-redundant design, except that a specific bridge may remain in continued service if the reasons are documented in the report required under subdivision 5. Bridges that are not originally included in the program and additional bridges identified for contract after the trunk highway bridge improvement program concludes on June 30, 2018, must be prioritized according to subdivision 7.

(d) All bridge projects funded under this section in fiscal year 2012 or later must include bicycle and pedestrian accommodations if both sides of the bridge are located in a city or the bridge links a pedestrian way, shared-use path, trail, or scenic bikeway.

Bicycle and pedestrian accommodations would not be required if:

(1) a comprehensive assessment demonstrates that there is an absence of need for bicycle and pedestrian accommodations for the life of the bridge; or

(2) there is a reasonable alternative bicycle and pedestrian crossing within one-quarter mile of the bridge project.

All bicycle and pedestrian accommodations should enable a connection to any existing bicycle and pedestrian infrastructure in close proximity to the bridge. All pedestrian facilities must meet or exceed federal accessibility requirements as outlined in Title II of the Americans with Disabilities Act, codified in United States Code, title 42, chapter 126, subchapter II, and Section 504 of the Rehabilitation Act of 1973, codified in United States Code, title 29, section 794.

(e) The commissioner shall establish criteria for determining the priority of bridge projects within each tier, and must include safety considerations as a criterion.

Subd. 5. Statewide transportation planning report. In conjunction with each update to the Minnesota statewide transportation plan, or at least every six years, the commissioner shall submit a report to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over transportation finance. The report must include:

(1) an explanation of the criteria and decision-making processes used to prioritize bridge projects;

(2) a historical and projected analysis of the extent to which all trunk highway bridges meet bridge performance targets and comply with the accessibility requirements of Title II of the Americans with Disabilities Act of 1990, Public Law 101-336;

(3) a summary of bridge projects (i) completed in the previous six years or since the last update to the Minnesota statewide transportation plan, and (ii) currently in progress under the program;

(4) a summary of bridge projects scheduled in the next four fiscal years and included in the state transportation improvement program;

(5) a projection of annual needs over the next 20 years;

(6) a calculation of funding necessary to meet the completion date under subdivision 4, paragraph (c), compared to the total amount of bridge-related funding available; and

(7) for any tier 1 fracture-critical bridge that is repaired but not replaced, an explanation of the reasons for repair instead of replacement.

Subd. 6. Annual report. Annually by January 15, the commissioner shall submit a report on the program to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over transportation finance. The report must include the inventory information required under subdivision 3, and an analysis, including any recommendations for changes, of the adequacy and efficacy of (1) the program requirements under subdivision 3, and (2) the prioritization requirements under subdivision 4.

Subd. 7. Prioritization of subsequent trunk highway bridge projects. The trunk highway bridge improvement program described in subdivisions 1 through 6 concludes on June 30, 2018, and applies to bridge projects identified at the inception of the program. Additional bridges that did not qualify for the initial trunk highway bridge improvement program under the tiered classification system that may subsequently need repair or replacement must be prioritized as follows:

(1) the commissioner shall develop a prioritization method for scheduling bridge repairs and replacements that will include consideration of the risk of service interruption resulting in temporary road closures or restrictions of existing bridges;

(2) the prioritization system must consider factors including but not limited to bridge condition, age, load capacity, type of bridge, susceptibility to flood damage, fracture-critical design features, traffic volume, detour length, and functional classification of highway route;

(3) the prioritization system must be utilized in conjunction with department knowledge of the bridge infrastructure to establish the repair and replacement program; and

(4) the commissioner shall establish a risk-based prioritization system no later than February 1, 2011.

History: 2008 c 152 art 6 s 5; 2010 c 205 s 1,2; 2010 c 351 s 13,14



Section 165.15 — STILLWATER LIFT BRIDGE ENDOWMENT ACCOUNT.

Subdivision 1. Account established. The Stillwater lift bridge endowment account is established in the state treasury. The account may consist of appropriations made by the state of Minnesota or Wisconsin and may include federal funds. The account may also receive private contributions, gifts, or grants under section 16A.013. Any interest or profit accruing from investment of these sums is credited to the account.

Subd. 2. Use of funds. (a) Income derived from the investment of principal in the account may be used by the commissioner of transportation for operations and routine maintenance of the Stillwater lift bridge, including bridge safety inspections and reactive repairs. No money from this account may be used for any purposes except those described in this section, and no money from this account may be transferred to any other account in the state treasury without specific legislative authorization. Any money transferred from the trunk highway fund may only be used for trunk highway purposes. For the purposes of this section:

(1) "Income" is the amount of interest on debt securities and dividends on equity securities. Any gains or losses from the sale of securities must be added to the principal of the account.

(2) "Routine maintenance" means activities that are predictable and repetitive, but not activities that would constitute major repairs or rehabilitation.

(b) Investment management fees incurred by the State Board of Investment are eligible expenses for reimbursement from the account.

(c) The commissioner of transportation has authority to approve or deny expenditures of funds in the account.

Subd. 3. Appropriation. Income derived from the investment of principal in the account is appropriated annually to the commissioner of transportation for the purposes described in this section.

Subd. 4. Financial compliance. The commissioner of transportation shall ensure that the account complies with the regulations in OMB circulars A87, Cost Principles for State, Local and Indian Tribal Governments, and A122, Cost Principles for Non-Profit Organizations, of the United States Office of Management and Budget (OMB).

Subd. 5. Investment. The State Board of Investment, in consultation with the commissioner of transportation, shall invest money in the account under section 11A.24.

Subd. 6. Demolition. If the commissioner determines, in consultation with the State Historic Preservation Office, that it is necessary to demolish the Stillwater lift bridge, the principal in the account may be spent to pay for demolition of the bridge, and is appropriated to the commissioner of transportation only for that purpose, except that only funds originally contributed by the state or federal government can be used to pay for demolition. Any money remaining in the account after demolition must be used to pay for the preservation of other historic bridges in consultation with the State Historic Preservation Office.

Subd. 7. Audits. The account is subject to audit by the legislative auditor.

Subd. 8. Reports required. The commissioner of transportation shall report annually to the chair and ranking minority member of each legislative committee with jurisdiction over transportation on the endowment account. At a minimum, the report must include detailed revenue and expenditure information.

History: 2009 c 36 art 3 s 5; 2014 c 312 art 11 s 2






Chapter 166 — FERRIES



Chapter 167 — TRUNK HIGHWAY BONDS

Section 167.45 — OPERATION COSTS FOR CENTRAL OFFICE BUILDING, PAYMENT.

The cost of operation and maintenance of the new central office building for the Department of Transportation, or so much thereof as is properly attributable to the Department of Transportation, shall be paid out of the trunk highway fund.

History: 1955 c 717 s 7; 1976 c 163 s 36; 1976 c 166 s 7



Section 167.46 — PROPERTY PURCHASED WITH HIGHWAY BOND PROCEEDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "State trunk highway bond-financed property" means property acquired, improved, or maintained in whole or in part with the proceeds of state trunk highway bonds authorized to be issued under the Minnesota Constitution, article XIV, section 11.

(c) "Outstanding state trunk highway bonds" means the dollar amount of state trunk highway bonds, including any refunding state trunk highway bonds, issued with respect to state trunk highway bond-financed property, less the principal amount of state trunk highway bonds paid or defeased.

Subd. 2. Leases. (a) State trunk highway bond-financed property may only be leased (1) for those purposes authorized by law, (2) in accordance with the requirements of all other laws and duly adopted rules applicable thereto, and orders, if any, of the commissioner of management and budget intended to ensure the legality and tax-exempt status of outstanding state trunk highway bonds, and (3) with the approval of the commissioner of management and budget. A lease of state trunk highway bond-financed property, including any renewals that are solely at the option of the lessee, must be for a term substantially less than the useful life of the state trunk highway bond-financed property, but may allow renewal beyond that term upon a determination by the commissioner of transportation that the use continues to be authorized by law and that the additional term is authorized by law. A lease of state trunk highway bond-financed property must be terminable by the commissioner of transportation if the other contracting party defaults under the contract and must provide for oversight by the commissioner of transportation.

(b) Notwithstanding the provisions of any other law, money received by the state under a lease of state trunk highway bond-financed property must be paid to the commissioner of transportation, deposited in the state trunk highway fund, and used to pay or redeem or defease any outstanding state trunk highway bonds in accordance with the commissioner of management and budget's order authorizing their issuance. The money paid to the commissioner of transportation is appropriated for this purpose. Money in excess of the foregoing requirement must be applied as otherwise required by law.

Subd. 3. Sales. (a) State trunk highway bond-financed property must not be sold unless the sale (1) is for a purpose authorized by law, (2) is conducted in accordance with applicable law and duly adopted rules, (3) is made in accordance with orders, if any, of the commissioner of management and budget intended to ensure the legality and tax-exempt status of outstanding state trunk highway bonds, and (4) is approved by the commissioner of management and budget.

(b) Notwithstanding any other law, the net proceeds of a sale of any state trunk highway bond-financed property must be paid to the commissioner of transportation, deposited in the state trunk highway fund, and used to pay or redeem or defease any outstanding trunk highway bonds in accordance with the commissioner of management and budget's order authorizing their issuance. The net proceeds of sale paid to the commissioner of transportation are appropriated for these purposes. Any net proceeds of sale in excess of the foregoing requirement must be applied as otherwise required by law. When all of the net proceeds of sale have been applied as provided in this subdivision, the sold property is no longer considered state trunk highway bond-financed property.

Subd. 4. Relation to other laws. This section applies to all state trunk highway bond-financed property unless otherwise provided by law.

History: 1Sp2001 c 8 art 2 s 26; 2009 c 101 art 2 s 109



Section 167.50 — MINNESOTA TRUNK HIGHWAY BONDS.

Subdivision 1. Trunk highway purposes. For the purpose of providing money for trunk highway purposes, when authorized by law and requested by the commissioner of transportation, the commissioner of management and budget shall issue and sell bonds of the state of Minnesota, for the prompt payment of which, with the interest thereon, the full faith, credit, and taxing powers of the state are hereby irrevocably pledged. "Trunk highway purposes" shall include recreational vehicle usage and lanes. Such bonds shall be known as Minnesota trunk highway bonds. The proceeds thereof shall be credited to the trunk highway fund, except that accrued interest and any premium received upon sale of such bonds shall be credited to the state bond fund.

Subd. 2. Issuance and sale. The bonds shall be issued and sold upon competitive bids after published notice. The bonds shall be issued and sold at the times and prices (not less than par and accrued interest), in the form and denominations, bearing interest at the rate or rates, maturing on dates, with or without option of prior redemption upon notice and at specified times and prices, payable at a bank or banks, within or without the state, with provisions for registration, conversion, and exchange and for the issuance of temporary bonds or notes in anticipation of the sale and delivery of definitive bonds, and in accordance with such further provisions, as the commissioner of management and budget may determine, subject to the approval of the attorney general (but not subject to the provisions of chapter 14, including 14.386). Each bond shall mature within 20 years from its date of issue and shall be executed by the commissioner of management and budget under official seal. The signature of the commissioner on the face of and any interest coupons appurtenant to any bond, and the seal may be printed, lithographed, stamped, engraved, or otherwise reproduced thereon, provided that the signature of one of the officers, or of an authorized representative of a corporate registrar or other agent designated by the commissioner of management and budget to authenticate the bonds, shall be manually subscribed on the face of each bond.

Subd. 3. General obligations. The commissioner of management and budget shall ascertain and certify to purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota in accordance with their terms. Any act authorizing the issuance of bonds pursuant to this section shall, together with this section, constitute complete authority for such issue, and such bonds shall not be subject to the restrictions or limitations contained in any other law.

Subd. 4. Expenses. All expenses incidental to the sale, printing, execution, and delivery of state trunk highway bonds pursuant to this section, including, but not limited to, actual and necessary travel and subsistence expenses of state officers and employees for such purposes, shall be paid from the trunk highway fund, and the amounts necessary therefor are appropriated from said fund.

History: 1965 c 892 s 1; 1973 c 492 s 14; 1973 c 620 s 5; 1976 c 166 s 7; 1980 c 607 art 14 s 31; 1982 c 424 s 130; 1983 c 17 s 4; 1983 c 301 s 141; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 23; 2000 c 479 art 1 s 14; 2003 c 112 art 2 s 23; 2009 c 101 art 2 s 109



Section 167.51 — TRUNK HIGHWAY BOND ACCOUNT; TRANSFERS.

Subdivision 1. Account; appropriation. The commissioner of management and budget shall maintain in the state bond fund a separate account which shall be designated the Minnesota trunk highway bond account. On the first day of December of each year there shall be transferred from the trunk highway fund to the Minnesota trunk highway bond account a sum sufficient, with all money previously transferred to such account, and all income from the investment of such money, to pay all principal and interest then and theretofore due and to become due within the next ensuing year and to and including July 1 in the second ensuing year on Minnesota trunk highway bonds. There is annually appropriated from the trunk highway fund a sum of money sufficient to carry out the provisions of this subdivision.

Subd. 2. Transfers. All money transferred from the trunk highway fund or from any other source to the Minnesota trunk highway bond account and all income from the investment thereof shall be available for the payment of outstanding state trunk highway bonds and interest thereon, whether or not issued pursuant to section 167.50, in the same manner as the proceeds of taxes paid into the trunk highway fund, and so much thereof as may be necessary is appropriated for such payments. The legislature may appropriate and transfer to the Minnesota trunk highway bond account, for the payment of such trunk highway bonds and interest thereon, any other moneys in the state treasury not otherwise appropriated. The commissioner of management and budget is directed to make the appropriate entries in the accounts of the respective funds.

History: 1965 c 892 s 2; 1973 c 492 s 14; 1994 c 643 s 70; 1Sp2001 c 8 art 2 s 27; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 167.52 — TAX LEVY.

The state auditor shall levy each year on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then and theretofore transferred under section 167.51, and all income from the investment thereof, to pay the entire amount of principal and interest which is then due or is to become due within the then ensuing year and to and including July 1 of the second ensuing year, on Minnesota trunk highway bonds heretofore issued and all such bonds hereafter issued pursuant to section 167.50. Such tax shall be subject to no limitation of rate or amount until all such bonds and all interest thereon are fully paid. The proceeds of such taxes are appropriated and credited to the state bond fund, and the principal and interest of said bonds are payable from the proceeds of such taxes, and the whole thereof, or so much thereof as may be necessary, is appropriated for such payments. If at any time there is insufficient money from the proceeds of the taxes provided for herein to pay the principal and interest when due on such bonds, then such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated. The general fund shall be reimbursed from the proceeds of said taxes when received.

History: 1965 c 892 s 3; 1969 c 399 s 1; 1Sp1985 c 14 art 4 s 27



Section 167.60 — DEBT-FINANCING MANAGEMENT POLICY.

(a) By July 1, 2010, the commissioner shall develop a debt-financing management policy for trunk highway bonds, federal advanced construction funds, and other forms of highway financing based on debt or future repayment. The policy must be used by the department to guide decision making related to debt financing. The commissioner may update the policy as necessary. In developing and updating the policy, the commissioner shall consult with the commissioner of management and budget and the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over transportation finance.

(b) The debt-financing management policy must address relevant financial issues, including, but not limited to:

(1) limits on cumulative amounts of debt for the trunk highway system from all state and federal sources;

(2) eligibility of projects for debt-financing funds;

(3) allocation and use of funds;

(4) terms of debt service and methods of repayment;

(5) management of trunk highway fund balance impacts; and

(6) mitigation of risks from different forms of debt financing.

(c) Upon creation or formal revision of the debt-financing management policy, the commissioner shall distribute electronic copies to the members of the senate and house of representatives committees with jurisdiction over transportation finance, and as required for reports to the legislature under section 3.195, subdivision 1.

History: 2010 c 350 s 3






Chapter 168 — VEHICLE REGISTRATION, TAXATION, SALE

Section 168.002 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of this chapter, shall be given the meanings subjoined to them.

Subd. 2. All-terrain vehicle. "All-terrain vehicle" has the meaning given in section 84.92, subdivision 8.

Subd. 3. Application for registration; listing for taxation. "Application for registration" shall have the same meaning as "listing for taxation," and when a motor vehicle is registered it is also listed.

Subd. 4. Bus; intercity bus. (a) "Bus" means (1) every motor vehicle designed for carrying more than 15 passengers including the driver and used for transporting persons, (2) every motor vehicle that is (i) designed for carrying more than ten passengers including the driver, (ii) used for transporting persons, and (iii) owned by a nonprofit organization and not operated for hire or for commercial purposes, or (3) every motor vehicle certified by the Department of Transportation as a special transportation service provider vehicle and receiving reimbursement as provided in section 256B.0625, subdivision 17.

(b) "Intercity bus" means any bus operating as a common passenger carrier over regular routes and between fixed termini, but excluding all buses operating wholly within the limits of one city, or wholly within two or more contiguous cities, or between contiguous cities and a terminus outside the corporate limits of such cities, and not more than 20 miles distant measured along the fixed route from such corporate limits.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the Minnesota Department of Public Safety.

Subd. 6. Dealer. "Dealer" means any person, firm, or corporation regularly engaged in the business of manufacturing, or selling, purchasing, and generally dealing in new and unused motor vehicles having an established place of business for the sale, trade, and display of new and unused motor vehicles and having in possession new and unused motor vehicles for the purposes of sale or trade. "Dealer" also includes any person, firm or corporation regularly engaged in the business of manufacturing or selling, purchasing, and generally dealing in new and unused motor vehicle bodies, chassis mounted or not, and having an established place of business for the sale, trade and display of such new and unused motor vehicle bodies, and having in possession new and unused motor vehicle bodies for the purposes of sale or trade.

Subd. 7. Distributor. "Distributor" means a person, firm, or corporation which has a bona fide contract or franchise with a manufacturer to distribute the new motor vehicles of that manufacturer to licensed new motor vehicle dealers, but does not include a dealer.

Subd. 8. Farm truck. (a) "Farm truck" means all single-unit trucks, truck-tractors, tractors, semitrailers, and trailers used by the owner thereof to transport agricultural, horticultural, dairy, and other farm products, including livestock, produced or finished by the owner of the truck, and any other personal property owned by the farmer to whom the license for the truck is issued, from the farm to market, and to transport property and supplies to the farm of the owner. Trucks, truck-tractors, tractors, semitrailers, and trailers registered as "farm trucks" may be used by the owner thereof to occasionally transport unprocessed and raw farm products, not produced by the owner of the truck, from the place of production to market when the transportation constitutes the first haul of the products, and may be used by the owner thereof, either farmer or logger who harvests and hauls forest products only, to transport logs, pulpwood, lumber, chips, railroad ties and other raw and unfinished forest products from the place of production to an intermediate or final assembly point or transfer yard or railhead, which transportation may be continued by another farm truck to a place for final processing or manufacture located within 200 miles of the place of production and all of which is deemed to constitute the first haul of unfinished wood products; provided that the owner and operator of the vehicle transporting planed lumber shall have in immediate possession a statement signed by the producer of the lumber designating the governmental subdivision, section, and township where the lumber was produced and that this haul, indicating the date, is the first haul thereof. The licensed vehicles may also be used by the owner thereof to transport, to and from timber-harvesting areas, equipment and appurtenances incidental to timber harvesting, and gravel and other road-building materials for timber haul roads.

(b) "Farm trucks" shall also include only single-unit trucks that, because of their construction, cannot be used for any other purpose and are used exclusively to transport milk and cream en route from a farm to an assembly point or place for final manufacture, and for transporting milk and cream from an assembly point to a place for final processing or manufacture. This section shall not be construed to mean that the owner or operator of the truck cannot carry on usual accommodation services for patrons on regular return trips, such as butter, cream, cheese, and other dairy supplies.

Subd. 9. Final-stage manufacturer. "Final-stage manufacturer" means a person, firm, or corporation which performs manufacturing operations on an incomplete motor vehicle or a van-type motor vehicle so that it becomes a type A, B, or C motor home.

Subd. 10. First year of life. "First year of life" means the year of model designation of the vehicle, or, if there be no year of model designation, it shall mean the year of manufacture.

Subd. 11. First-stage manufacturer. "First-stage manufacturer" means a person, firm, or corporation which manufactures, assembles, and sells new motor vehicles for resale in this state.

Subd. 12. Fleet. "Fleet" means a combination of 50 or more vehicles and trailers owned by a person solely for the use of that person or employees of the person and registered in this state under section 168.127. It does not include vehicles licensed under section 168.187.

Subd. 13. Gross weight. (a) "Gross weight" means the actual unloaded weight of the vehicle, either a truck or tractor, or the actual unloaded combined weight of a truck-tractor and semitrailer or semitrailers, or of the truck-tractor, semitrailer and one additional semitrailer, fully equipped for service, plus the weight of the maximum load which the applicant has elected to carry on such vehicle or combined vehicles.

(b) The term gross weight applied to a truck used for towing a trailer means the unloaded weight of the truck, fully equipped for service, plus the weight of the maximum load which the applicant has elected to carry on such truck, including the weight of such part of the trailer and its load as may rest upon the truck.

(c) The term gross weight applied to school buses means the weight of the vehicle fully equipped with all fuel tanks full of fuel, plus the weight of the passengers and their baggage computed at the rate of 100 pounds per passenger seating capacity, including that for the driver. The term gross weight applied to other buses means the weight of the vehicle fully equipped with all fuel tanks full of fuel, plus the weight of passengers and their baggage computed at the rate of 150 pounds per passenger seating capacity, including that for the driver. For bus seats designed for more than one passenger, but which are not divided so as to allot individual seats for the passengers that occupy them, allow two feet of its length per passenger to determine seating capacity.

(d) The term gross weight applied to a truck, truck-tractor or a truck used as a truck-tractor used exclusively by the owner thereof for transporting unfinished forest products or used by the owner thereof to transport agricultural, horticultural, dairy and other farm products including livestock produced or finished by the owner of the truck and any other personal property owned by the farmer to whom the license for such truck is issued, from the farm to market, and to transport property and supplies to the farm of the owner, as described in subdivision 8, shall be the actual weight of the truck, truck-tractor or truck used as a truck-tractor or the combined weight of the truck-tractor and semitrailer plus the weight of the maximum load which the applicant has elected to carry on such vehicle or combined vehicles and shall be licensed and taxed as provided by section 168.013, subdivision 1c.

(e) The term gross weight applied to a truck-tractor or a truck used as a truck-tractor used exclusively by the owner, or by a for-hire carrier hauling exclusively for one owner, for towing an equipment dolly shall be the actual weight of the truck-tractor or truck used as a truck-tractor plus the weight of such part of the equipment dolly and its load as may rest upon the truck-tractor or truck used as a truck-tractor, and shall be licensed separately and taxed as provided by section 168.013, subdivision 1e, and the equipment dolly shall be licensed separately and taxed as provided in section 168.013, subdivision 1d, which is applicable for the balance of the weight of the equipment dolly and the balance of the maximum load the applicant has elected to carry on such combined vehicles. The term "equipment dolly" as used in this subdivision means a heavy semitrailer used solely by the owner, or by a for-hire carrier hauling exclusively for one owner, to transport the owner's construction machinery, equipment, implements and other objects used on a construction project, but not to be incorporated in or to become a part of a completed project.

(f) The term gross weight applied to a tow truck or towing vehicle defined in section 168B.011, subdivision 12a, means the weight of the tow truck or towing vehicle fully equipped for service, including the weight of the crane, winch and other equipment to control the movement of a towed vehicle, but does not include the weight of a wrecked or disabled vehicle towed or drawn by the tow truck or towing vehicle.

Subd. 14. Highway. "Highway" has the meaning given "street or highway" in section 169.011, subdivision 81.

Subd. 15. Limousine. "Limousine" means a luxury passenger automobile that has a seating capacity of not more than 15 persons, including the driver.

Subd. 16. Manufactured home. "Manufactured home" has the meaning given it in section 327.31, subdivision 6.

Subd. 17. Motor home. (a) "Motor home" means a recreational vehicle designed to provide temporary living quarters. The motor home has a living unit built into as an integral part of, or permanently attached to the chassis of, a motor vehicle or van.

(b) A motor home must contain permanently installed, independent, life-support systems that meet the American National Standards Institute standard number A119.2 for recreational vehicles and provide at least four of the following facilities, two of which must be from the systems listed in clauses (1), (5), and (6): (1) a cooking facility with liquid propane gas supply, (2) a refrigerator, (3) a self-contained toilet or a toilet connected to a plumbing system with a connection for external water disposal, (4) a heating or air conditioning system separate from the motor vehicle engine, (5) a potable water supply system including a sink with a faucet either self-contained or with connections for an external source, and (6) a separate 110-125 volts electrical power supply.

(c) For purposes of this subdivision, "permanently installed" means built into or attached as an integral part of a chassis or van, and designed not to be removed except for repair or replacement. A system that is readily removable or held in place by clamps or tie-downs is not permanently installed.

(d) Motor homes include a:

(1) type A motor home, which is a raw chassis upon which is built a driver's compartment and an entire body that provides temporary living quarters as described in paragraph (b);

(2) type B motor home, which is a van that conforms to the description in paragraph (b) and has been completed or altered by a final-stage manufacturer; and

(3) type C motor home, which is an incomplete vehicle upon which is permanently attached a body designed to provide temporary living quarters as described in paragraph (b).

(e) A motor vehicle with a slip-in camper or other removable equipment that is mounted into or on a motor vehicle is not a motor home, is not a recreational vehicle, and must not be registered as a recreational vehicle under section 168.013.

Subd. 18. Motor vehicle. (a) "Motor vehicle" means any self-propelled vehicle designed and originally manufactured to operate primarily on highways, and not operated exclusively upon railroad tracks. It includes any vehicle propelled or drawn by a self-propelled vehicle and includes vehicles known as trackless trolleys that are propelled by electric power obtained from overhead trolley wires but not operated upon rails. It does not include snowmobiles, manufactured homes, or park trailers.

(b) "Motor vehicle" includes an all-terrain vehicle only if the all-terrain vehicle (1) has at least four wheels, (2) is owned and operated by a physically disabled person, and (3) displays both disability plates and a physically disabled certificate issued under section 169.345.

(c) "Motor vehicle" does not include an all-terrain vehicle except (1) an all-terrain vehicle described in paragraph (b), or (2) an all-terrain vehicle licensed as a motor vehicle before August 1, 1985. The owner may continue to license an all-terrain vehicle described in clause (2) as a motor vehicle until it is conveyed or otherwise transferred to another owner, is destroyed, or fails to comply with the registration and licensing requirements of this chapter.

(d) "Motor vehicle" does not include an electric personal assistive mobility device as defined in section 169.011, subdivision 26.

(e) "Motor vehicle" does not include a motorized foot scooter as defined in section 169.011, subdivision 46.

(f) "Motor vehicle" includes an off-highway motorcycle modified to meet the requirements of chapter 169 according to section 84.788, subdivision 12.

Subd. 19. Motorcycle. "Motorcycle" has the meaning given in section 169.011, subdivision 44.

Subd. 20. Motorized bicycle. "Motorized bicycle" has the meaning given in section 169.011, subdivision 45.

Subd. 21. Neighborhood electric vehicle. "Neighborhood electric vehicle" has the meaning given in section 169.011, subdivision 47.

Subd. 21a. Noncommercial vehicle. "Noncommercial vehicle" means a one-ton pickup truck registered under section 168.013, subdivision 1e, with a 15,000 pounds or less gross vehicle weight rating and for which the owner has made a declaration that the vehicle will be operated exclusively for personal use. The declaration must be based on one or more of the following:

(1) a change of vehicle use;

(2) registration of a new vehicle;

(3) transfer of vehicle ownership; or

(4) registration renewal.

Subd. 21b. One-ton pickup truck. "One-ton pickup truck" means any truck resembling a pickup truck with a manufacturer's nominal rated carrying capacity of one ton. If the manufacturer's nominal rated carrying capacity is not provided or is not known, then the value specified by the manufacturer as the gross vehicle weight rating as indicated on the manufacturer's certification label must be 10,001 pounds or more, not to exceed 15,000 pounds, in accordance with the definition of "commercial motor vehicle" in Code of Federal Regulations, title 49, section 390.5.

Subd. 22. Owner. "Owner" means any person owning or leasing a vehicle, or having the exclusive use of the vehicle, under a lease or otherwise, for a period greater than 30 days.

Subd. 23. Park trailer. "Park trailer" means a trailer that:

(1) exceeds 8-1/2 feet in width in travel mode but is no larger than 400 square feet when the collapsible components are fully extended or at maximum horizontal width; and

(2) is used as temporary living quarters.

"Park trailer" does not include a manufactured home.

Subd. 24. Passenger automobile. (a) "Passenger automobile" means any motor vehicle designed and used for carrying not more than 15 individuals, including the driver.

(b) "Passenger automobile" does not include motorcycles, motor scooters, buses, school buses, or commuter vans as defined in section 168.126.

(c) "Passenger automobile" includes, but is not limited to:

(1) a vehicle that is a pickup truck or a van as defined in subdivisions 26 and 40;

(2) neighborhood electric vehicles, as defined in section 169.011, subdivision 47; and

(3) medium-speed electric vehicles, as defined in section 169.011, subdivision 39.

Subd. 25. Person. "Person" has the meaning given in section 168A.01, subdivision 14.

Subd. 26. Pickup truck. "Pickup truck" means any truck with a manufacturer's nominal rated carrying capacity of three-fourths ton or less and commonly known as a pickup truck. If the manufacturer's nominal rated carrying capacity is not provided or cannot be determined, then the value specified by the manufacturer as the gross vehicle weight as indicated on the manufacturer's certification label must be less than 10,000 pounds.

Subd. 27. Recreational vehicle. (a) "Recreational vehicle" means travel trailers including those that telescope or fold down, chassis-mounted campers, motor homes, tent trailers, and converted buses that provide temporary human living quarters.

(b) "Recreational vehicle" is a vehicle that:

(1) is not used as the residence of the owner or occupant;

(2) is used while engaged in recreational or vacation activities; and

(3) is either self-propelled or towed on the highways incidental to the recreational or vacation activities.

Subd. 28. Registered owner. "Registered owner" means any person, other than a secured party, having title to a vehicle. If a passenger automobile is under lease for a term of 180 days or more, the lessee is deemed to be the registered owner, for purposes of registration only; provided that the application for renewal of the registration of a passenger automobile is sent to the lessor.

Subd. 29. Registrar. "Registrar" means the registrar of motor vehicles designated in this chapter.

Subd. 30. Semitrailer. "Semitrailer" means a vehicle of the trailer type so designed and used in conjunction with a truck-tractor that a considerable part of its own weight or that of its load rests upon and is carried by the truck-tractor and shall include a trailer drawn by a truck-tractor semitrailer combination. For the purpose of registration, trailers coupled with a truck-tractor, semitrailer combination are semitrailers.

Subd. 31. Special mobile equipment. (a) "Special mobile equipment" means every vehicle not designed or used for the transportation of persons or property and only incidentally operated or moved over a highway, except vehicles described in paragraph (b). Special mobile equipment includes, but is not limited to: ditch-digging apparatuses, pump hoists and other water well-drilling equipment registered and licensed under chapter 103I, other road construction or road maintenance machinery, aggregate processing and conveying equipment, truck-mounted log loaders that are used exclusively for commercial logging, and self-propelled cranes.

(b) "Special mobile equipment" does not include:

(1) machinery that has been temporarily or permanently mounted on a commercial motor vehicle chassis that is used only to provide a service and is not able to haul goods for resale; or

(2) dump trucks.

Subd. 31a. Special plates. Unless otherwise specified, "special plates" or "special plate" means plates, or a single motorcycle plate, that are designed with wording or graphics that differ from a regular Minnesota passenger automobile plate or motorcycle plate.

Subd. 32. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

Subd. 33. Tax. "Tax" means the annual registration tax imposed on vehicles in lieu of all other taxes, except wheelage taxes which may be imposed by any city, and gross earnings taxes paid by companies. The annual tax is both a property tax and a highway use tax and shall be on the basis of the calendar year.

Subd. 34. Tractor. "Tractor" means any motor vehicle designed or used for drawing other vehicles but having no provision for carrying loads independently.

Subd. 35. Trailer. "Trailer" means any vehicle designed for carrying property or passenger on its own structure and for being drawn by a motor vehicle but shall not include a trailer drawn by a truck-tractor semitrailer combination, or an auxiliary axle on a motor vehicle which carries a portion of the weight of the motor vehicle to which it is attached. For the purpose of registration, trailers coupled with a truck-tractor, semitrailer combination are semitrailers.

Subd. 36. Travel trailer. "Travel trailer" means a trailer, mounted on wheels, that:

(1) is designed to provide temporary living quarters during recreation, camping, or travel;

(2) does not require a special highway movement permit based on its size or weight when towed by a motor vehicle; and

(3) complies with sections 169.80, subdivision 2, and 169.81, subdivision 2.

Subd. 37. Truck. "Truck" means any motor vehicle designed and used for carrying things other than passengers, except pickup trucks and vans included within the definition of passenger automobile in subdivision 24.

Subd. 38. Truck-tractor. "Truck-tractor" means:

(1) a motor vehicle designed and used primarily for drawing other vehicles and not constructed to carry a load other than a part of the weight of the vehicle and load drawn; and

(2) a motor vehicle designed and used primarily for drawing other vehicles used exclusively for transporting motor vehicles and capable of carrying motor vehicles on its own structure.

Subd. 39. Unloaded weight. "Unloaded weight" means the actual weight of the vehicle fully equipped without a load.

Subd. 40. Van. "Van" means any vehicle of box-like design with no barrier or separation between the operator's area and the remainder of the cargo-carrying area, and with a manufacturer's nominal rated carrying capacity of three-fourths ton or less. If the manufacturer's nominal rated carrying capacity is not provided or not known, then the value specified by the manufacturer as the maximum gross weight or gross vehicle weight rating as indicated on the manufacturer's certification label must be less than 10,000 pounds.

Subd. 41. Van converter or modifier. "Van converter or modifier" means a person, firm, or corporation engaged in the business of modifying, completing or converting van-type vehicles into multipurpose passenger vehicles which are not motor homes as defined in subdivision 27.

Subd. 42. Vehicle. "Vehicle" has the meaning given in section 168A.01, subdivision 24.

History: 1949 c 694 s 1; 1951 c 574 s 1,2; 1953 c 275 s 1; 1955 c 352 s 1; 1955 c 600 s 1; 1957 c 175 s 1; 1959 c 178 s 1; 1959 c 258 s 1; 1959 c 562 s 1; 1959 c 627 s 1; 1961 c 340 s 1; 1963 c 597 s 1; 1963 c 637 s 1; 1965 c 108 s 1,2; 1965 c 364 s 1; 1967 c 876 s 1; 1969 c 824 s 1,2; 1971 c 754 s 1; 1971 c 797 s 1; 1973 c 123 art 5 s 7; 1973 c 218 s 1,2; 1973 c 546 s 1-3; 1974 c 273 s 9; 1975 c 29 s 1; 1976 c 343 s 2; 1977 c 214 s 1,2; 1979 c 213 s 1; 1981 c 363 s 2-6; 1981 c 365 s 9; 3Sp1981 c 1 art 2 s 1-4; 1983 c 198 s 1; 1984 c 549 s 1,2; 1985 c 63 s 1-5; 1985 c 291 s 2-4; 1986 c 444; 1986 c 453 s 1; 1986 c 454 s 10; 1987 c 269 s 3; 1988 c 636 s 1,2; 1988 c 647 s 1; 1989 c 140 s 4-5; 1989 c 307 s 1; 1989 c 318 s 4; 1989 c 342 s 1-4; 1990 c 385 s 1; 1990 c 416 s 1; 1990 c 497 s 1; 1990 c 565 s 26,27; 1991 c 112 s 5; 1991 c 284 s 2; 1992 c 578 s 2; 1993 c 117 s 3; 1993 c 323 s 5; 1994 c 510 art 1 s 1; 1994 c 536 s 1; 1994 c 635 art 1 s 41; 1995 c 46 s 1; 1996 c 289 s 1,2; 1996 c 435 s 3; 1997 c 159 art 2 s 11; 1997 c 250 s 1; 1999 c 238 art 2 s 2; 1Sp2001 c 8 art 2 s 28; 2002 c 250 s 1; 2002 c 285 s 1; 2002 c 364 s 7; 2002 c 371 art 1 s 1,2; art 3 s 1; 1Sp2003 c 19 art 2 s 19; 2005 c 64 s 3,4; 2005 c 135 s 2; 1Sp2005 c 6 art 3 s 18-28; 1Sp2005 c 7 s 19; 2006 c 189 s 1,2; 2008 c 287 art 1 s 21; 2008 c 350 art 1 s 5,6; 2009 c 86 art 1 s 90; 2010 c 351 s 15,65; 2010 c 382 s 36; 2011 c 107 s 88; 2011 c 109 s 1-5,22; 2012 c 287 art 3 s 15,16,64; 2014 c 175 s 2



Section 168.012 — VEHICLES EXEMPT FROM TAX OR LICENSE FEES.

Subdivision 1. Vehicles exempt from tax, fees, or plate display. (a) The following vehicles are exempt from the provisions of this chapter requiring payment of tax and registration fees, except as provided in subdivision 1c:

(1) vehicles owned and used solely in the transaction of official business by the federal government, the state, or any political subdivision;

(2) vehicles owned and used exclusively by educational institutions and used solely in the transportation of pupils to and from those institutions;

(3) vehicles used solely in driver education programs at nonpublic high schools;

(4) vehicles owned by nonprofit charities and used exclusively to transport disabled persons for charitable, religious, or educational purposes;

(5) vehicles owned by nonprofit charities and used exclusively for disaster response and related activities;

(6) vehicles owned by ambulance services licensed under section 144E.10 that are equipped and specifically intended for emergency response or providing ambulance services; and

(7) vehicles owned by a commercial driving school licensed under section 171.34, or an employee of a commercial driving school licensed under section 171.34, and the vehicle is used exclusively for driver education and training.

(b) Provided the general appearance of the vehicle is unmistakable, the following vehicles are not required to register or display number plates:

(1) vehicles owned by the federal government;

(2) fire apparatuses, including fire-suppression support vehicles, owned or leased by the state or a political subdivision;

(3) police patrols owned or leased by the state or a political subdivision; and

(4) ambulances owned or leased by the state or a political subdivision.

(c) Unmarked vehicles used in general police work, liquor investigations, or arson investigations, and passenger automobiles, pickup trucks, and buses owned or operated by the Department of Corrections or by conservation officers of the Division of Enforcement and Field Service of the Department of Natural Resources, must be registered and must display appropriate license number plates, furnished by the registrar at cost. Original and renewal applications for these license plates authorized for use in general police work and for use by the Department of Corrections or by conservation officers must be accompanied by a certification signed by the appropriate chief of police if issued to a police vehicle, the appropriate sheriff if issued to a sheriff's vehicle, the commissioner of corrections if issued to a Department of Corrections vehicle, or the appropriate officer in charge if issued to a vehicle of any other law enforcement agency. The certification must be on a form prescribed by the commissioner and state that the vehicle will be used exclusively for a purpose authorized by this section.

(d) Unmarked vehicles used by the Departments of Revenue and Labor and Industry, fraud unit, in conducting seizures or criminal investigations must be registered and must display passenger vehicle classification license number plates, furnished at cost by the registrar. Original and renewal applications for these passenger vehicle license plates must be accompanied by a certification signed by the commissioner of revenue or the commissioner of labor and industry. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively for the purposes authorized by this section.

(e) Unmarked vehicles used by the Division of Disease Prevention and Control of the Department of Health must be registered and must display passenger vehicle classification license number plates. These plates must be furnished at cost by the registrar. Original and renewal applications for these passenger vehicle license plates must be accompanied by a certification signed by the commissioner of health. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively for the official duties of the Division of Disease Prevention and Control.

(f) Unmarked vehicles used by staff of the Gambling Control Board in gambling investigations and reviews must be registered and must display passenger vehicle classification license number plates. These plates must be furnished at cost by the registrar. Original and renewal applications for these passenger vehicle license plates must be accompanied by a certification signed by the board chair. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively for the official duties of the Gambling Control Board.

(g) Unmarked vehicles used in general investigation, surveillance, supervision, and monitoring by the Department of Human Services' Office of Special Investigations' staff; the Minnesota sex offender program's executive director and the executive director's staff; and the Office of Inspector General's staff, including, but not limited to, county fraud prevention investigators, must be registered and must display passenger vehicle classification license number plates, furnished by the registrar at cost. Original and renewal applications for passenger vehicle license plates must be accompanied by a certification signed by the commissioner of human services. The certification must be on a form prescribed by the commissioner and state that the vehicles must be used exclusively for the official duties of the Office of Special Investigations' staff; the Minnesota sex offender program's executive director and the executive director's staff; and the Office of the Inspector General's staff, including, but not limited to, contract and county fraud prevention investigators.

(h) Each state hospital and institution for persons who are mentally ill and developmentally disabled may have one vehicle without the required identification on the sides of the vehicle. The vehicle must be registered and must display passenger vehicle classification license number plates. These plates must be furnished at cost by the registrar. Original and renewal applications for these passenger vehicle license plates must be accompanied by a certification signed by the hospital administrator. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively for the official duties of the state hospital or institution.

(i) Each county social service agency may have vehicles used for child and vulnerable adult protective services without the required identification on the sides of the vehicle. The vehicles must be registered and must display passenger vehicle classification license number plates. These plates must be furnished at cost by the registrar. Original and renewal applications for these passenger vehicle license plates must be accompanied by a certification signed by the agency administrator. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively for the official duties of the social service agency.

(j) Unmarked vehicles used in general investigation, surveillance, supervision, and monitoring by tobacco inspector staff of the Department of Human Services' Alcohol and Drug Abuse Division for the purposes of tobacco inspections, investigations, and reviews must be registered and must display passenger vehicle classification license number plates, furnished at cost by the registrar. Original and renewal applications for passenger vehicle license plates must be accompanied by a certification signed by the commissioner of human services. The certification must be on a form prescribed by the commissioner and state that the vehicles will be used exclusively by tobacco inspector staff for the duties specified in this paragraph.

(k) All other motor vehicles must be registered and display tax-exempt number plates, furnished by the registrar at cost, except as provided in subdivision 1c. All vehicles required to display tax-exempt number plates must have the name of the state department or political subdivision, nonpublic high school operating a driver education program, licensed commercial driving school, or other qualifying organization or entity, plainly displayed on both sides of the vehicle. This identification must be in a color giving contrast with that of the part of the vehicle on which it is placed and must endure throughout the term of the registration. The identification must not be on a removable plate or placard and must be kept clean and visible at all times; except that a removable plate or placard may be utilized on vehicles leased or loaned to a political subdivision or to a nonpublic high school driver education program.

Subd. 1a. Special markings on conservation officer vehicle. Notwithstanding the provisions of this section, or any other law to the contrary, motor vehicles of the conservation officer service need not be specially marked in any way.

Subd. 1b. [Repealed, 2012 c 287 art 4 s 50]

Subd. 1c. Payment of administrative, plate, and filing fee. The annual administrative fee for a tax-exempt vehicle under this section is $5. The license plate fee for a tax-exempt vehicle, except a trailer, is $10 for two plates per vehicle, payable only on the first tax-exempt registration of the vehicle. The registration period for a tax-exempt vehicle is biennial. The administrative fee is due on March 1 biennially and payable the preceding January 1, with validating stickers issued at time of payment.

Subd. 1d. State Lottery vehicle. Unmarked passenger vehicles used by the State Lottery for the purpose of conducting security or criminal investigations or ensuring that lottery retailers are in compliance with law and with their contracts are not required to display tax-exempt number plates, but must be registered and must display passenger vehicle license plates. The registrar shall furnish the license plates to the director of the State Lottery at cost. On applying for initial registration or renewal of a registration under this subdivision, the director of the State Lottery must certify, on a form prescribed by the registrar and signed by the director, that the vehicles will be used exclusively for the purposes of this subdivision.

Subd. 2. Farm vehicle. Implements of husbandry, as defined in section 168A.01, subdivision 8, and tractors used solely for agricultural purposes or tractors, together with trailers or wagons thereto attached, occasionally hauling agricultural products or necessary commodities used on the farm from said farm to and from the usual marketplace of the owner, tractors for drawing threshing machinery and implements of husbandry temporarily moved upon the highway, shall not be taxed as motor vehicles using the public streets and highways and shall be exempt from the provisions of this chapter.

Subd. 2a. Small farm trailer. Farm trailers with a gross weight of less than 10,000 pounds, drawn by a passenger automobile or farm truck and used exclusively for transporting agricultural products from farm to farm and to and from the usual marketplace of the owner, shall not be taxed as motor vehicles using the public streets and highways and shall be exempt from the provisions of this chapter.

Subd. 2b. Fertilizer trailer. A trailer used exclusively to carry liquid or dry fertilizer for use on a farm shall not be taxed as a motor vehicle using the public streets and highways and shall be exempt from the provisions of this chapter.

Subd. 2c. MS 2012 [Expired, 2008 c 350 art 1 s 8]

Subd. 2d. Electric-assisted bicycles. Electric-assisted bicycles must not be taxed as motor vehicles using the public streets and highways, and are exempt from the provisions of this chapter.

Subd. 3. Special mobile equipment, snowmobile. Special mobile equipment and snowmobiles shall not be taxed as motor vehicles using the public streets and highways, and shall be exempt from the provisions of this chapter.

Subd. 3a. Special permits. Motorized golf carts and four-wheel all-terrain vehicles operated under permit and on roadways designated pursuant to section 169.045 are exempt from the provisions of this chapter.

Subd. 4. Camp equipment. Bunkhouses, supply cars, shop cars, and other similar camp equipment mounted on trailers and used by highway construction contractors exclusively at construction camp sites shall not be taxed as motor vehicles using the public streets and highways and shall be exempt from the provisions of this chapter. Such trailers with such mounted bunkhouses, supply cars, shop cars, and other similar camp equipment thereon shall be listed and taxed as personal property.

Subd. 5. Carrier of certain equipment. Motor vehicles, which are used primarily for the purpose of carrying sawing machines; well-drilling machines, pump hoists, and other equipment registered under chapter 103I; barn sprayers or corn shellers permanently attached to them, shall not be subject to the registration tax as herein provided, but shall be listed for taxation as personal property as provided by law. The exemption in this subdivision for well-drilling machines, pump hoists, and other equipment registered under chapter 103I applies regardless of whether the well-drilling machine, pump hoist, or other equipment is also carrying materials related to its operation.

Subd. 5a. Vehicle used for testing. Motor vehicles operated for testing under section 168.25 are not subject to registration taxes under this chapter.

Subd. 6. Fire truck or ambulance operated without profit. All motor vehicle fire apparatuses and ambulances operated without profit while owned by a farmers' cooperative association, a body of farmers, a volunteer fire department or association, or a group of citizens, and used solely for the extinguishment of fire in the community in which it is so owned and employed or, in the case of an ambulance used only for the benefit of the community in which it is owned or employed, shall be exempt from taxation.

Subd. 7. Vehicle not used; domiciled in another state. (a) The owner of a motor vehicle that during any calendar year, or in the case of a vehicle registered under section 168.017 during the registration period provided for in that section, is not operated on a public highway is exempt from the provisions of this chapter requiring registration, payment of tax, and penalties for tax nonpayment, but only if the owner of the vehicle first files a verified written application with the registrar, correctly describing the vehicle and certifying that it has not been operated upon a public highway.

(b) A motor vehicle domiciled in a foreign state, legally licensed in that state, and owned by a Minnesota resident is exempt from this chapter; except that it is subject to section 168.181, subdivision 3, provided, that this exemption does not conflict with any existing reciprocal agreement with the state in which the vehicle is domiciled.

Subd. 8. 60-day exemption for vehicle of new resident. Every passenger automobile, travel trailer, other than manufactured homes, or passenger car utility trailer duly registered in any foreign state, district, territory, or country and displaying all license number plates or like insignia required by the laws of such state, district, territory, or country shall be exempt from the provisions of this chapter during the first 60 days of residence of the owner in this state; provided that if the 60-day period expires after the 15th day of any month, the remainder of that month shall be deemed to be within the 60-day period and provided further that any such vehicles shall become subject to the provisions of this chapter immediately upon transfer of the ownership of such vehicles or upon expiration of the registration.

Subd. 9. Manufactured homes and park trailers. Manufactured homes and park trailers shall not be taxed as motor vehicles using the public streets and highways and shall be exempt from the motor vehicle tax provisions of this chapter. Except as provided in section 273.125, manufactured homes and park trailers shall be taxed as personal property. The provisions of Minnesota Statutes 1957, section 272.02 or any other act providing for tax exemption shall be inapplicable to manufactured homes and park trailers, except such manufactured homes as are held by a licensed dealer or limited dealer, as defined in section 327B.04, and exempted as inventory under subdivision 9a. Travel trailers not conspicuously displaying current registration plates on the property tax assessment date shall be taxed as manufactured homes if occupied as human dwelling places.

Subd. 9a. Manufactured home as dealer inventory. Manufactured homes, as defined in section 327.31, subdivision 6, shall be considered as dealer inventory on the January 2 assessment date, if the home is:

(1) listed as inventory and held by a licensed or limited dealer;

(2) unoccupied and not available for rent;

(3) connected or not connected to utilities when located in a manufactured home park; and

(4) connected or not connected to utilities when located at a dealer's sales center.

The exemption under this subdivision is allowable for up to five assessment years after the date a home is initially claimed as dealer inventory.

Subd. 10. Exemption determined by use. If a vehicle is used for a purpose which would make it exempt pursuant to subdivision 1 but title is held by a seller or a vendor or is assigned to a third party under a lease agreement or a lease purchase agreement or installment sale permitted under section 465.71, exemption shall be determined by the use rather than the holder of the title.

Subd. 11. Semitrailer. Semitrailers as defined in section 168.002, subdivision 30, shall not be taxed as a motor vehicle using the public streets and highways and shall display a number plate for identification purposes only.

Subd. 12. [Repealed, 1Sp2005 c 6 art 2 s 48]

History: 1949 c 694 s 2; 1951 c 690 s 1; 1957 c 166 s 1; 1959 c 133 s 1; 1959 c 151 s 1; 1959 c 178 s 2,3; 1959 c 562 s 2; 1961 c 340 s 2; 1961 c 621 s 1; 1965 c 176 s 1; 1965 c 871 s 1; 1967 c 56 s 1; 1967 c 117 s 1; 1967 c 876 s 2; 1967 c 905 s 9; Ex1967 c 48 s 57; 1969 c 95 s 1; 1969 c 965 s 1; 1969 c 1129 art 1 s 15; 1971 c 797 s 2; 1973 c 208 s 1; 1973 c 549 s 1; 1974 c 406 s 26; 1975 c 12 s 1; 1976 c 39 s 1; 1976 c 225 s 1; 1980 c 364 s 1; 1980 c 607 art 2 s 1; 1981 c 37 s 2; 1981 c 113 s 1; 1981 c 365 s 9; 1982 c 523 art 15 s 1; 1982 c 549 s 1; 1983 c 363 s 2; 1985 c 291 s 5-7; 1Sp1985 c 10 s 75; 1Sp1985 c 14 art 4 s 28; 1986 c 336 s 1; 1986 c 444; 1986 c 452 s 18; 1986 c 454 s 11; 1987 c 321 s 2; 1987 c 379 s 1; 1987 c 404 s 149; 1988 c 613 s 26; 1989 c 140 s 6; 1989 c 277 art 1 s 5; 1989 c 342 s 5,6; 1990 c 385 s 2; 1990 c 392 s 1; 1990 c 497 s 2,3; 1990 c 556 s 1; 1992 c 486 s 4; 1992 c 581 s 1,2; 1993 c 187 s 1; 1993 c 375 art 3 s 48; 1994 c 501 s 1; 1994 c 510 art 1 s 2; 1994 c 536 s 2; 1995 c 74 s 1; 1995 c 231 art 2 s 42; 1995 c 264 art 3 s 3; 1996 c 269 s 2; 1996 c 435 s 4; 1997 c 143 s 3; 1997 c 199 s 14; 1999 c 238 art 2 s 3; 2000 c 287 s 1; 2000 c 426 s 1; 2000 c 490 art 13 s 4; 2001 c 188 s 1; 1Sp2001 c 8 art 2 s 29; 2002 c 371 art 1 s 3; 2004 c 294 art 2 s 16; 2005 c 56 s 1; 2005 c 135 s 3; 1Sp2005 c 6 art 3 s 29; 1Sp2005 c 7 s 20; 2008 c 350 art 1 s 7,8; 2008 c 366 art 9 s 2,3; 2009 c 111 s 3; 2010 c 351 s 16; 2012 c 287 art 3 s 17; art 4 s 10; 2013 c 143 art 4 s 6,7; 2014 c 228 art 3 s 1; 2015 c 78 art 2 s 1



Section 168.013 — VEHICLE REGISTRATION TAXES.

Subdivision 1. Imposition. Motor vehicles, except as set forth in section 168.012, using the public streets or highways in the state shall be taxed in lieu of all other taxes thereon, except wheelage taxes, so-called, which may be imposed by any city as provided by law, and except gross earnings taxes paid by companies subject or made subject thereto, and shall be privileged to use the public streets and highways, on the basis and at the rate for each calendar year as hereinafter provided.

Subd. 1a. MS 1971 [Repealed, 1973 c 218 s 9]

Subd. 1a. Passenger automobile; hearse. (a) On passenger automobiles as defined in section 168.002, subdivision 24, and hearses, except as otherwise provided, the tax shall be $10 plus an additional tax equal to 1.25 percent of the base value.

(b) Subject to the classification provisions herein, "base value" means the manufacturer's suggested retail price of the vehicle including destination charge using list price information published by the manufacturer or determined by the registrar if no suggested retail price exists, and shall not include the cost of each accessory or item of optional equipment separately added to the vehicle and the suggested retail price.

(c) If the manufacturer's list price information contains a single vehicle identification number followed by various descriptions and suggested retail prices, the registrar shall select from those listings only the lowest price for determining base value.

(d) If unable to determine the base value because the vehicle is specially constructed, or for any other reason, the registrar may establish such value upon the cost price to the purchaser or owner as evidenced by a certificate of cost but not including Minnesota sales or use tax or any local sales or other local tax.

(e) The registrar shall classify every vehicle in its proper base value class as follows:

and thereafter a series of classes successively set in brackets having a spread of $200 consisting of such number of classes as will permit classification of all vehicles.

(f) The base value for purposes of this section shall be the middle point between the extremes of its class.

(g) The registrar shall establish the base value, when new, of every passenger automobile and hearse registered prior to the effective date of Extra Session Laws 1971, chapter 31, using list price information published by the manufacturer or any nationally recognized firm or association compiling such data for the automotive industry. If unable to ascertain the base value of any registered vehicle in the foregoing manner, the registrar may use any other available source or method. The registrar shall calculate tax using base value information available to dealers and deputy registrars at the time the application for registration is submitted. The tax on all previously registered vehicles shall be computed upon the base value thus determined taking into account the depreciation provisions of paragraph (h).

(h) The annual additional tax must be computed upon a percentage of the base value as follows: during the first year of vehicle life, upon 100 percent of the base value; for the second year, 90 percent of such value; for the third year, 80 percent of such value; for the fourth year, 70 percent of such value; for the fifth year, 60 percent of such value; for the sixth year, 50 percent of such value; for the seventh year, 40 percent of such value; for the eighth year, 30 percent of such value; for the ninth year, 20 percent of such value; for the tenth year, ten percent of such value; for the 11th and each succeeding year, the sum of $25.

(i) In no event shall the annual additional tax be less than $25.

(j) For any vehicle previously registered in Minnesota, the annual additional tax due under this subdivision must not exceed the smallest amount of annual additional tax previously paid or due on the vehicle.

Subd. 1b. Motorcycle. On motorcycles the tax is $10, which includes the surtax provided for in subdivision 14.

Subd. 1c. Farm truck. (a) On farm trucks having a gross weight of not more than 57,000 pounds, the tax shall be based on total gross weight and shall be 45 percent of the Minnesota base rate prescribed by subdivision 1e during each of the first eight years of vehicle life, but in no event less than $35, and during the ninth and succeeding years of vehicle life the tax shall be 27 percent of the Minnesota base rate prescribed by subdivision 1e, but in no event less than $21.

(b) On farm trucks having a gross weight of more than 57,000 pounds, the tax shall be 60 percent of the Minnesota base rate during each of the first eight years of vehicle life and 36 percent of the Minnesota base rate during the ninth and succeeding years.

Subd. 1d. Trailer. (a) On trailers registered at a gross vehicle weight of greater than 3,000 pounds, the annual tax is based on total gross weight and is 30 percent of the Minnesota base rate prescribed in subdivision 1e, when the gross weight is 15,000 pounds or less, and when the gross weight of a trailer is more than 15,000 pounds, the tax for the first eight years of vehicle life is 100 percent of the tax imposed in the Minnesota base rate schedule, and during the ninth and succeeding years of vehicle life the tax is 75 percent of the Minnesota base rate prescribed by subdivision 1e. A trailer registered at a gross vehicle weight greater than 3,000 pounds but no greater than 7,200 pounds may be taxed either: (1) annually as provided in this paragraph; or (2) once every three years on the basis of total gross weight and is 90 percent of the Minnesota base rate prescribed in subdivision 1e, provided that the filing fee under section 168.33, subdivision 7, paragraph (a), is multiplied by three, with funds collected by the commissioner allocated proportionally in the same manner as provided in section 168.33, subdivision 7, paragraph (e).

(b) Farm trailers with a gross weight in excess of 10,000 pounds and as described in section 168.002, subdivision 8, are taxed as farm trucks as prescribed in subdivision 1c.

(c) Effective on and after July 1, 2001, trailers registered at a gross vehicle weight of 3,000 pounds or less must display a distinctive plate. The registration on the license plate is valid for the life of the trailer only if it remains registered at the same gross vehicle weight. The onetime registration tax for trailers registered for the first time in Minnesota is $55. For trailers registered in Minnesota before July 1, 2001, and for which:

(1) registration is desired for the remaining life of the trailer, the registration tax is $25; or

(2) permanent registration is not desired, the biennial registration tax is $10 for the first renewal if registration is renewed between and including July 1, 2001, and June 30, 2003. These trailers must be issued permanent registration at the first renewal on or after July 1, 2003, and the registration tax is $20.

For trailers registered at a gross weight of 3,000 pounds or less before July 1, 2001, but not renewed until on or after July 1, 2003, the registration tax is $20 and permanent registration must be issued.

Subd. 1e. Truck; tractor; combination; exceptions. (a) On trucks and tractors except those in this chapter defined as farm trucks, on truck-tractor and semitrailer combinations except those defined as farm combinations, and on commercial zone vehicles, the tax based on total gross weight shall be graduated according to the Minnesota base rate schedule prescribed in this subdivision, but in no event less than $120.

Minnesota Base Rate Schedule

Scheduled taxes include five percent

surtax provided for in subdivision 14

(b) For purposes of the Minnesota base rate schedule, for vehicles with six or more axles in the "S" and "T" categories, the base rates are $1,520 and $1,620 respectively.

(c) For each vehicle with a gross weight in excess of 80,000 pounds an additional tax of $50 is imposed for each ton or fraction thereof in excess of 80,000 pounds, subject to subdivision 12 or section 169.86, subdivision 5a, as applicable.

(d) For purposes of registration identification, for vehicles registered in the "O" category, the owner must declare at the time of registration whether the vehicle will carry a weight of 55,000 pounds or more and therefore be subject to the federal heavy vehicle use tax. For those owners who declare a weight less than 55,000 pounds, a distinctive weight sticker must be issued and the owner is restricted to a gross vehicle weight of less than 55,000 pounds.

(e) Truck-tractors except those herein defined as farm and commercial zone vehicles shall be taxed in accord with the foregoing gross weight tax schedule on the basis of the combined gross weight of the truck-tractor and any semitrailer or semitrailers which the applicant proposes to combine with the truck-tractor.

(f) Commercial zone trucks include only trucks, truck-tractors, and semitrailer combinations which are operated by an interstate carrier registered under section 221.60, or by a carrier receiving operating authority under chapter 221, and operated solely within a zone exempt from regulation pursuant to United States Code, title 49, section 13506.

(g) The license plates issued for commercial zone vehicles shall be plainly marked. A person operating a commercial zone vehicle outside the zone or area in which its operation is authorized is guilty of a misdemeanor and, in addition to the misdemeanor penalty, the registrar shall revoke the registration of the vehicle as a commercial zone vehicle and shall require that the vehicle be registered at 100 percent of the full annual tax prescribed in the Minnesota base rate schedule, and no part of this tax may be refunded during the balance of the registration year.

(h) On commercial zone trucks the tax shall be based on the total gross weight of the vehicle and during each of the first eight years of vehicle life is 75 percent of the Minnesota base rate schedule. During the ninth and succeeding years of vehicle life the tax is 50 percent of the Minnesota base rate schedule.

(i) On trucks, truck-tractors and semitrailer combinations, except those defined as farm trucks and farm combinations, and except for those commercial zone vehicles specifically provided for in this subdivision, the tax for each of the first eight years of vehicle life is 100 percent of the tax imposed in the Minnesota base rate schedule, and during the ninth and succeeding years of vehicle life, the tax is 75 percent of the Minnesota base rate prescribed by this subdivision.

(j) For the purpose of registration, trailers coupled with a truck-tractor, semitrailer combination are semitrailers.

Subd. 1f. Bus; commuter van. (a) On all intercity buses, the tax during each the first two years of vehicle life shall be based on the gross weight of the vehicle and graduated according to the following schedule:

(b) During each of the third and fourth years of vehicle life, the tax shall be 75 percent of the foregoing scheduled tax; during the fifth year of vehicle life, the tax shall be 50 percent of the foregoing scheduled tax; during the sixth year of vehicle life, the tax shall be 37-1/2 percent of the foregoing scheduled tax; and during the seventh and each succeeding year of vehicle life, the tax shall be 25 percent of the foregoing scheduled tax; provided that the annual tax paid in any year of its life for an intercity bus shall be not less than $175 for a vehicle of over 25-passenger seating capacity and not less than $125 for a vehicle of 25-passenger and less seating capacity.

(c) On all intracity buses operated by an auto transportation company in the business of transporting persons for compensation as a common carrier and operating within the limits of cities, the tax during each year of the vehicle life of each such bus shall be $2.

(d) On all other buses and commuter vans, as defined in section 168.126, the tax during each of the first three years of the vehicle life shall be based on the gross weight of the vehicle and graduated according to the following schedule: Where the gross weight of the vehicle is 6,000 pounds or less, $25. Where the gross weight of the vehicle is more than 6,000 pounds, and not more than 8,000 pounds, the tax shall be $25 plus an additional tax of $5 per ton for the ton or major portion in excess of 6,000 pounds. Where the gross weight of the vehicle is more than 8,000 pounds, and not more than 20,000 pounds, the tax shall be $30 plus an additional tax of $10 per ton for each ton or major portion in excess of 8,000 pounds. Where the gross weight of the vehicle is more than 20,000 pounds and not more than 24,000 pounds, the tax shall be $90 plus an additional tax of $15 per ton for each ton or major portion in excess of 20,000 pounds. Where the gross weight of the vehicle is more than 24,000 pounds and not more than 28,000 pounds, the tax shall be $120 plus an additional tax of $25 per ton for each ton or major portion in excess of 24,000 pounds. Where the gross weight of the vehicle is more than 28,000 pounds, the tax shall be $170 plus an additional tax of $30 per ton for each ton or major portion in excess of 28,000 pounds.

(e) During the fourth and succeeding years of vehicle life, the tax shall be 80 percent of the foregoing scheduled tax but in no event less than $20 per vehicle.

Subd. 1g. Recreational vehicle. (a) Self-propelled recreational vehicles must be separately licensed and taxed annually on the basis of total gross weight. The tax must be graduated according to the Minnesota base rate schedule prescribed in subdivision 1e, but in no event less than $20, except as otherwise provided in this subdivision.

(b) For all self-propelled recreational vehicles, the tax for the ninth and succeeding years of vehicle life is 75 percent of the tax imposed in the Minnesota base rate schedule.

(c) Towed recreational vehicles must be separately licensed and taxed under either one of the following, as determined by the vehicle owner: (1) annually on the basis of total gross weight at 30 percent of the Minnesota base rate prescribed in subdivision 1e; or (2) once every three years on the basis of total gross weight at 90 percent of the Minnesota base rate prescribed in subdivision 1e, provided that the filing fee under section 168.33, subdivision 7, paragraph (a), is multiplied by three, with funds collected by the commissioner allocated proportionally in the same manner as provided in section 168.33, subdivision 7, paragraph (e). In no event is the tax under this paragraph less than $5.

(d) Notwithstanding any law to the contrary, all trailers and semitrailers taxed pursuant to this section are exempt from any wheelage tax now or hereafter imposed by any political subdivision or political subdivisions.

Subd. 1h. Motorized bicycle. On motorized bicycles the tax is $6, which includes the surtax provided for in subdivision 14.

Subd. 1i. [Repealed, 1985 c 291 s 27]

Subd. 1j. [Repealed, 1995 c 264 art 3 s 51]

Subd. 1k. Commuter van. A commuter van, as defined in section 168.126, must be separately licensed and taxed annually on the basis of total gross weight and the tax must be graduated according to the schedule prescribed in subdivision 1f.

Subd. 1l. Concrete pumps and street-sweeping vehicles. The tax on vehicle-mounted concrete pumps and street-sweeping vehicles that are not registered under section 168.187 is 15 percent of the Minnesota base rate schedule. Vehicles registered under this subdivision must display plates from a distinctive series.

Subd. 2. Prorated fees. When a motor vehicle first becomes subject to taxation during the registration period for which the tax is paid, or when a vehicle becomes subject to taxation upon transfer from a motor vehicle dealer, the tax shall be for the remainder of the period prorated on a monthly basis, 1/12 of the annual tax for each calendar month or fraction thereof; provided, however, that for a vehicle having an annual tax of $10 or less there shall be no reduction until on and after September 1 when the annual tax shall be reduced one-half.

Subd. 3. Application; cancellation; excessive gross weight forbidden. (a) The applicant for all licenses based on gross weight shall state the unloaded weight of the motor vehicle, trailer, or semitrailer and the maximum load the applicant proposes to carry on it, the sum of which constitutes the gross weight upon which the license tax must be paid. However, the declared gross weight upon which the tax is paid must not be less than 1-1/4 times the declared unloaded weight of the motor vehicle, trailer, or semitrailer to be registered, except recreational vehicles taxed under subdivision 1g, school buses taxed under subdivision 18, and tow trucks or towing vehicles defined in section 168B.011, subdivision 12a. The gross weight of a tow truck or towing vehicle is the actual weight of the tow truck or towing vehicle fully equipped, but does not include the weight of a wrecked or disabled vehicle towed or drawn by the tow truck or towing vehicle.

(b) Except as provided by special permit issued under section 169.86, the gross weight of a motor vehicle, trailer, or semitrailer must not exceed the gross weight upon which the license tax has been paid by more than four percent or 1,000 pounds, whichever is greater; provided that, a vehicle transporting unfinished forest products on a highway, other than a highway that is part of the system of interstate and defense highways, unless a federal exemption is granted, in accordance with paragraph (d)(3):

(1) shall not exceed its gross vehicle weight upon which the license tax has been paid, or gross axle weight on any axle, by more than five percent and, notwithstanding other law to the contrary, is not subject to any fee, fine, or other assessment or penalty for exceeding a gross vehicle or axle weight by up to five percent; and

(2) between the dates set by the commissioner in accordance with section 169.826, subdivision 1, is not subject to any provision of paragraph (d) or chapter 169 limiting the gross axle weight of any individual axle unless the entire vehicle also exceeds its gross vehicle weight plus its weight allowance allowed in clause (1) and plus any weight allowance permitted under section 169.826, in which case the vehicle is subject to all applicable penalties for excess weight violations.

(c) The gross weight of the motor vehicle, trailer, or semitrailer for which the license tax is paid must be indicated by a distinctive character on the license plate or plates except as provided in subdivision 12 or section 169.86, subdivision 5a, as applicable, and the plate or plates must be kept clean and clearly visible at all times.

(d) The owner, driver, or user of a motor vehicle, trailer, or semitrailer, upon conviction for transporting a gross weight in excess of the gross weight for which it was registered or for operating a vehicle with an axle weight exceeding the maximum lawful axle load weight, is guilty of a misdemeanor and subject to increased registration or reregistration according to the following schedule:

(1) Upon conviction for transporting a gross weight in excess of the gross weight for which a motor vehicle, trailer, or semitrailer is registered by more than the allowance set forth in paragraph (b) but less than 25 percent, or for operating or using a motor vehicle, trailer, or semitrailer with an axle weight exceeding the maximum lawful axle load as provided in sections 169.822 to 169.829 by more than the allowance set forth in paragraph (b) but less than 25 percent, the owner, driver, or user of the motor vehicle, trailer, or semitrailer used to commit the violation, in addition to any penalty imposed for the misdemeanor, shall apply to the registrar to increase the authorized gross weight to be carried on the vehicle to a weight equal to or greater than the gross weight the owner, driver, or user was convicted of carrying. The increase is computed for the balance of the calendar year on the basis of 1/12 of the annual tax for each month remaining in the calendar year beginning with the first day of the month in which the violation occurred. If the additional registration tax computed upon that weight, plus the tax already paid, amounts to more than the regular tax for the maximum gross weight permitted for the vehicle under sections 169.822 to 169.829, that additional amount must nevertheless be paid into the highway fund, but the additional tax thus paid does not authorize or permit any person to operate the vehicle with a gross weight in excess of the maximum legal weight as provided by sections 169.822 to 169.829. Unless the owner within 30 days after a conviction applies to increase the authorized weight and pays the additional tax as provided in this section, the registrar shall revoke the registration on the vehicle and demand the return of the registration card and plates issued on that registration.

(2) Upon conviction of an owner, driver, or user of a motor vehicle, trailer, or semitrailer for transporting a gross weight in excess of the gross weight for which the motor vehicle, trailer, or semitrailer was registered by 25 percent or more or for operating or using the vehicle or trailer with an axle weight exceeding the maximum lawful axle load as provided in sections 169.822 to 169.829 by 25 percent or more, and in addition to any penalty imposed for the misdemeanor, the registrar shall either (i) cancel the reciprocity privileges on the vehicle involved if the vehicle is being operated under reciprocity or (ii) if the vehicle is not being operated under reciprocity, cancel the certificate of registration on the vehicle operated and demand the return of the registration certificate and registration plates. The registrar may not cancel the registration or reciprocity privileges for any vehicle found in violation of seasonal load restrictions imposed under section 169.87 unless the axle weight exceeds the year-round weight limit for the highway on which the violation occurred. The registrar may investigate any allegation of gross weight violations and demand that the operator show cause why all future operating privileges in the state should not be revoked unless the additional tax assessed is paid.

(3) Clause (1) does not apply to the first haul of unprocessed or raw farm products or unfinished forest products, when the registered gross weight is not exceeded by more than ten percent. For purposes of this clause, "first haul" means (i) the first, continuous transportation of unprocessed or raw farm products from the place of production or on-farm storage site to any other location within 100 miles of the place of production or on-farm storage site, or (ii) the continuous or noncontinuous transportation of unfinished forest products from the place of production to the place of final processing or manufacture located within 200 miles of the place of production.

(4) When the registration on a motor vehicle, trailer, or semitrailer is revoked by the registrar according to this section, the vehicle must not be operated on the highways of the state until it is registered or reregistered, as the case may be, and new plates issued, and the registration fee is the annual tax for the total gross weight of the vehicle at the time of violation. The reregistration pursuant to this subdivision of any vehicle operating under reciprocity agreements pursuant to section 168.181 or 168.187 must be at the full annual registration fee without regard to the percentage of vehicle miles traveled in this state.

Subd. 4. Gross earnings tax system. Motor vehicles using the public streets and highways of this state, and owned by companies paying taxes under gross earnings system of taxation, shall be registered and taxed as provided for the registration and taxation of motor vehicles by this chapter, notwithstanding the fact that earnings from such vehicles may be included in the earnings of such companies upon which such gross earnings taxes are computed, and all provisions of this chapter are hereby made applicable to the enforcement and collection of the tax herein provided for.

Subd. 5. Certain vehicles subject to personal property tax. Motor vehicles not subject to taxation as provided in section 168.012, but subject to taxation as personal property within the state under section 273.36 or 273.37, subdivision 1, have a classification rate as provided in section 273.13, subdivision 24, provided, that if the person against whom any tax has been levied on the ad valorem basis because of any motor vehicle shall, during the calendar year for which such tax is levied, be also taxed under the provisions of this chapter, then and in that event, upon proper showing, the commissioner of revenue shall grant to the person against whom said ad valorem tax was levied, such reduction or abatement of net tax capacity or taxes as was occasioned by the so-called ad valorem tax imposed, and provided further that, if said ad valorem tax upon any motor vehicle has been assessed against a dealer in new and unused motor vehicles, and the tax imposed by this chapter for the required period is thereafter paid by the owner, then and in that event, upon proper showing, the commissioner of revenue, upon the application of said dealer, shall grant to such dealer against whom said ad valorem tax was levied such reduction or abatement of net tax capacity or taxes as was occasioned by the so-called ad valorem tax imposed. If such motor vehicle be registered and taxed under this chapter for a fractional part of the calendar year only, then such ad valorem tax shall be reduced in the percentage which such fractional part of the years bears to a full year.

Subd. 6. Listing by dealers. The owner of every motor vehicle not exempted by section 168.012 or 168.28, shall, so long as it is subject to taxation within the state, list and register the same and pay the tax herein provided annually; provided, however, that any dealer in motor vehicles, to whom dealer's plates have been issued as provided in this chapter, coming into the possession of any such motor vehicle to be held solely for the purpose of sale or demonstration or both, shall be entitled to withhold the tax becoming due on such vehicle for the following year. When, thereafter, such vehicle is otherwise used or is sold, leased, or rented to another person, firm, corporation, or association, the tax for the remainder of the year, prorated on a monthly basis, shall become payable immediately.

Subd. 7. Agent. Any act required herein of a registered owner may be performed in the registered owner's behalf by a duly authorized agent. Any person having a lien upon, or claim to, any motor vehicle may pay any tax due thereon to prevent the penalty for delayed registration from accruing, but the registration certificate and number plates shall not be issued until legal ownership is definitely determined.

Subd. 8. Tax proceeds to highway user fund; fee proceeds to vehicle services account. (a) Unless otherwise specified in this chapter, the net proceeds of the registration tax imposed under this chapter must be collected by the commissioner, paid into the state treasury, and credited to the highway user tax distribution fund.

(b) All fees collected under this chapter, unless otherwise specified, must be deposited in the vehicle services operating account in the special revenue fund under section 299A.705.

Subd. 9. Municipality not to impose tax; exceptions. No city shall impose any tax or license fee or bond of any kind for the operation of any motor vehicle on its streets if the person or company owning or operating such vehicle holds a certificate or permit to operate such vehicle issued in accordance with the provisions of Minnesota Statutes 1945, chapter 221, provided, that this section shall not apply to vehicles transporting persons for hire which are operated exclusively within any city or contiguous cities.

Subd. 10. [Repealed, 1973 c 218 s 9]

Subd. 11. [Obsolete, 1951 c 123 s 2]

Subd. 12. Additional tax for excessive gross weight. (a) Whenever an owner has registered a vehicle and paid the tax as provided in subdivisions 1 to 1g, on the basis of a selected gross weight of the vehicle and thereafter such owner desires to operate such vehicle with a greater gross weight than that for which the tax has been paid, such owner shall be permitted to reregister such vehicle by paying the additional tax due thereon for the remainder of the calendar year for which such vehicle has been reregistered, the additional tax computed pro rata by the month, 1/12 of the annual tax due for each month of the year remaining in the calendar year, beginning with the first day of the month in which such owner desires to operate the vehicle with the greater weight. In computing the additional tax as aforesaid, the owner shall be given credit for the unused portion of the tax previously paid computed pro rata by the month, 1/12 of the annual tax paid for each month of the year remaining in the calendar year beginning with the first day of the month in which such owner desires to operate the vehicle with the greater weight. An owner will be permitted one reduction of gross weight or change of registration per year, which will result in a refund. This refund will be prorated monthly beginning with the first day of the month after such owner applies to amend the registration. The application for amendment shall be accompanied by a fee of $3, and all fees shall be deposited in the highway user tax distribution fund. Provided, however, the owner of a vehicle may reregister the vehicle for a weight of more than 81,000 pounds for one or more 30-day periods. For each 30-day period, the additional tax shall be equal to 1/12 of the difference between the annual tax for the weight at which the vehicle is registered and reregistered.

(b) This subdivision does not apply to the owner of a vehicle who pays the additional tax for excessive gross weight under section 169.86, subdivision 5a, when buying a permit to operate with the greater gross weight.

Subd. 13. [Repealed, 1973 c 218 s 9]

Subd. 14. Increase of tax rate. Beginning in and for the first calendar year following the issuance and sale of bonds of the state of Minnesota under the provisions of the Constitution of the state of Minnesota, article 14, section 4, and after July 1, 1957, under the provisions of the Constitution of the state of Minnesota, article 14, section 11, the proceeds of the sale of which are to be used in the construction of bridges and approaches thereto forming a part of the trunk highway system, all motor vehicle taxes imposed by subdivisions 1 to 1g shall be increased by 5 percent; such increased rate of tax shall remain in effect until and including the calendar year following the year in which all principal and interest on all of any such bonds shall be paid in full. Immediately upon the payment in full of all interest and principal on all of any such bonds, the commissioner of management and budget shall certify that fact to the registrar of motor vehicles and the registrar shall, for the second calendar year and thereafter following receipt of such certification, cease to collect motor vehicle taxes at the increased rate prescribed by this subdivision.

Subd. 15. Adjustment of tax. Whenever the tax on any vehicle as computed under the provisions of this section is found to be indivisible by $1, the registrar is authorized to adjust such tax to the nearest even dollar.

Subd. 16. Repair and servicing permit. Upon the written application of the owner of a motor vehicle registered and taxed as a commercial zone truck, a truck-tractor, a semitrailer, or any combination thereof in accordance with this section, the registrar may grant permission in writing to such owner to operate such vehicle to and from a repair shop or service station outside of its licensed zone of operation for the limited purpose of repair or servicing. The application and any permit issued under this subdivision shall state the location of the repair or servicing facility, together with such other information and subject to such conditions as the registrar may specify. Any motor vehicle operated under such a permit shall carry no load.

Subd. 17. [Repealed, 1981 c 363 s 58]

Subd. 18. School buses. Notwithstanding the provisions of subdivision 1, school buses used exclusively for the transportation of students under contract with a school district, used in connection with transportation for nonprofit educational institutions, or used as provided under section 169.4475, shall be taxed during each year of the vehicle life of such bus the amount of $25.

Subd. 19. Limited rental of farm truck to governmental unit. A motor vehicle licensed as a farm truck may be rented to any governmental unit for use in snow removal, flood, tornado, fire or other emergency or disaster situation without affecting its license status.

Subd. 20. Federal heavy vehicle use tax; proof of payment. No person may register a motor vehicle that, along with the trailers and semitrailers customarily used with the same type of motor vehicle, has a taxable gross weight of at least 55,000 pounds and is subject to the use tax imposed by the Internal Revenue Code of 1954, section 4481, unless proof of payment of the use tax, if required and in a form as may be prescribed by the secretary of the treasury, is presented.

Subd. 21. Technology surcharge. For every vehicle registration renewal required under this chapter, the commissioner shall collect a surcharge of: (1) $1.75 until June 30, 2012; and (2) $1 from July 1, 2012, to June 30, 2016. Surcharges collected under this subdivision must be credited to the driver and vehicle services technology account in the special revenue fund under section 299A.705.

[See Note.]

Subd. 22. Optional donation for education on anatomical gifts. As part of procedures for payment of the vehicle registration tax under this section, the commissioner shall allow a vehicle owner to add to the tax a $2 donation for the purposes of public information and education on anatomical gifts under section 171.075, for in-person transactions conducted by a deputy registrar appointed under section 168.33, subdivision 2. This subdivision applies to annual renewal registrations only, and does not apply to registrations authorized under sections 168.053 to 168.057, 168.127, 168.187, and 168.27.

History: 1949 c 694 s 3; 1951 c 123 s 1,2; 1951 c 575 s 1; 1951 c 576 s 1; 1953 c 58 s 1; 1953 c 374 s 1; 1953 c 737 s 1; 1955 c 352 s 2; 1955 c 605 s 1; 1955 c 749 s 1; 1957 c 60 s 1; 1957 c 176 s 1; 1957 c 875 s 1; 1957 c 961 s 1; 1959 c 154 s 1; 1961 c 282 s 1; 1963 c 119 s 1; 1965 c 94 s 1; 1965 c 108 s 3; 1965 c 147 s 1; 1965 c 202 s 1,2; 1967 c 332 s 1; 1969 c 9 s 31; 1969 c 24 s 1; 1969 c 824 s 3; 1969 c 1059 s 1; 1971 c 700 s 1; 1971 c 754 s 2; Ex1971 c 31 art 5 s 1; 1973 c 54 s 1; 1973 c 123 art 5 s 7; 1973 c 218 s 3-6; 1973 c 260 s 1; 1973 c 492 s 14; 1973 c 582 s 3; 1974 c 406 s 28-31; 1975 c 339 s 8; 1976 c 2 s 172; 1976 c 39 s 2-4; 1977 c 108 s 1; 1977 c 214 s 3; 1977 c 248 s 1-3; 1977 c 347 s 26; 1979 c 213 s 2; 1980 c 427 s 1; 1981 c 321 s 1; 1981 c 357 s 51-54; 1981 c 363 s 7-17; 1Sp1981 c 4 art 4 s 61; 3Sp1981 c 1 art 2 s 5-7; 1982 c 424 s 41; 1983 c 198 s 2,3; 1983 c 371 s 1; 1984 c 549 s 3,4; 1985 c 291 s 8-11; 1985 c 299 s 8,9; 1986 c 398 art 13 s 1; 1986 c 444; 1986 c 454 s 12,13; 1Sp1986 c 3 art 2 s 11; 1987 c 383 s 1; 1988 c 647 s 2; 1988 c 719 art 5 s 84; 1989 c 268 s 5; 1989 c 329 art 13 s 20; 1989 c 342 s 7,8; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 1 s 21; 1990 c 480 art 7 s 2; 1990 c 556 s 2; 1991 c 112 s 5; 1994 c 536 s 3,4; 1995 c 264 art 2 s 2; 1996 c 289 s 3; 1996 c 455 art 3 s 18; 1999 c 70 s 1; 1999 c 238 art 2 s 4,5; 2000 c 490 art 7 s 1; 1Sp2001 c 5 art 13 s 2; 1Sp2001 c 8 art 2 s 30; 2002 c 364 s 8; 2002 c 371 art 1 s 4; art 3 s 2; 2002 c 388 s 1; 2003 c 2 art 4 s 5; 1Sp2003 c 19 art 2 s 20; 1Sp2005 c 6 art 2 s 2; 2008 c 152 art 3 s 1; 2008 c 287 art 1 s 22; 2008 c 350 art 1 s 9; 2008 c 363 art 11 s 6; 2008 c 366 art 9 s 4; 2009 c 64 s 1; 2009 c 101 art 2 s 109; 2010 c 382 s 37; 1Sp2011 c 3 art 3 s 6; 2012 c 287 art 3 s 18,64; art 4 s 11-13; 2013 c 102 s 1; 2014 c 308 art 10 s 12; 2015 c 75 art 2 s 14,15

NOTE: Subdivision 21 expires June 30, 2016. Laws 2008, chapter 363, article 11, section 6, the effective date, as amended by Laws 2011, First Special Session chapter 3, article 3, section 10.



Section 168.014 — OWNER'S REGISTRATION CERTIFICATE; EXPIRATION.

The registered owner's right to the registration certificate provided for herein and the right to use the number plates issued therewith shall expire upon the termination of ownership of any person in the motor vehicle for which the same was issued, and in any event at midnight on December 31 of the year for which issued except as provided in section 168.017.

History: 1949 c 694 s 4; 1973 c 6 s 1; 1974 c 406 s 32



Section 168.016 — COLLECTION OF TAX RATE INCREASE.

The tax provisions include the five percent surtax imposed under section 168.013, subdivision 14 for passenger automobiles, ambulances and hearses, and the five percent increase in taxes provided for in said subdivision 14 shall not be added to the taxes imposed on such vehicles under the provisions of Extra Session Laws 1971, chapter 31.

History: Ex1971 c 31 art 5 s 4



Section 168.017 — MONTHLY SERIES REGISTRATION SYSTEM.

Subdivision 1. Requirement generally. All passenger automobiles, ambulances, hearses, and pickup trucks shall be registered by the registrar according to the monthly series system of registration prescribed by this section.

Subd. 2. 12 uniform registration periods. There are established 12 registration periods, each to be designated by a calendar month and to start on the first day of such month and end on the last day of the 12th month from the date of commencing. The registrar shall register all vehicles subject to registration under the monthly series system for a minimum period of 12 consecutive calendar months.

Subd. 3. Exceptions. The registrar shall register all vehicles subject to registration under the monthly series system for a period of 12 consecutive calendar months, unless:

(1) the application is an original under section 168.127; or

(2) the applicant is a licensed motor vehicle lessor under section 168.27 and the vehicle is leased or rented for periods of time of not more than 28 days, in which case the applicant may apply for initial or renewed registration of a vehicle for a period of four or more months, the month of expiration to be designated by the applicant at the time of registration. To qualify for this exemption, the applicant must present the application to a designated deputy registrar office. Subsequent registration periods when the applicant is not a qualified motor vehicle lessor under this subdivision must be for a period of 12 months commencing from the last month for which registration was issued.

Subd. 4. Proportional registration payment system. Except as otherwise provided in this subdivision, the applicant for registration of a vehicle under the monthly series system shall pay in full the calendar year registration fee prescribed by law during the 12 consecutive calendar months of registration under the monthly series system. If the registrar registers the vehicle for a period greater or less than a calendar year pursuant to subdivision 3, the calendar year registration fee shall be apportioned as follows: During the first period the fee is 1/12 of the first calendar year fee times the number of months in the period. During the first 12 consecutive months of registration under the monthly series system, the fee is the sum of the following: (a) 1/12 of the first calendar year fee times the months remaining after subtracting the months in the first period of issuance from 12 months, and (b) 1/12 of the second calendar year fee times the number of months in the first period of issuance. The registration fee shall be computed in the same manner for second and subsequent periods of 12 consecutive months of registration under the monthly series system, subject to changes provided by law for registration fees under the calendar year system. If the registrar registers the vehicle for a part of a year pursuant to subdivision 3, the calendar year registration fee shall be apportioned as above in the case of an original registration for part of a year except that the computation shall begin with the second calendar year fee.

Subd. 5. Registration period extension for leased vehicle. (a) Notwithstanding subdivisions 3 and 4, a person leasing for at least one year a vehicle registered under this section may obtain an extension of the motor vehicle's registration period for the unexpired portion of the lease period, for a period not to exceed 11 months beyond the expiration of the registration period.

(b) In order to obtain an extension under this subdivision a lessee must:

(1) apply to the registrar on a form the registrar prescribes;

(2) submit to the registrar a copy of the lease;

(3) pay an administrative fee of $5; and

(4) pay a tax of 1/12 of the tax for the registration period being extended for each month of the extension.

(c) On an applicant's compliance with paragraph (b) the registrar shall issue the applicant a license plate tab or sticker designating the new month of expiration of the registration. The extended registration expires on the tenth day of the month following the month designated on the tab or sticker.

(d) All fees collected under paragraph (b), clause (3), must be deposited in the vehicle services operating account under section 299A.705, subdivision 1. Taxes collected under paragraph (b), clause (4), must be deposited in the highway user tax distribution fund.

History: 1973 c 6 s 2; 1974 c 121 s 1-4; 1981 c 363 s 18-19; 1985 c 248 s 70; 1989 c 140 s 7; 1991 c 284 s 1; 1995 c 264 art 2 s 3,4,44; 2000 c 426 s 2,31; 1Sp2001 c 5 art 13 s 3; 2007 c 143 art 4 s 1; 2009 c 36 art 3 s 6; 2011 c 48 s 1; 2013 c 127 s 13,14



Section 168.018 — QUARTERLY REGISTRATION OF FARM TRUCKS.

(a) The owner of (1) any farm truck as defined in section 168.002, subdivision 8, or (2) a truck owned by a retailer who is engaged in the intrastate transportation of fertilizer or agricultural chemicals directly to a farm for on-farm use within a radius of 50 miles of the retailer's business location, may elect to register and license the truck only for one or more quarters of a registration year, at a tax of one-fourth of the annual tax on the vehicle plus $5 for each quarterly registration. The owner may not apply for quarterly registration or renewal until seven days before the selected quarter or concurrent quarters. The expiration date of a registration shall be displayed on the license plate in such a manner as the registrar shall direct. No truck registered on a quarterly basis shall be operated on the public streets and highways more than ten days beyond the end of the quarter for which it is registered unless the registration has been renewed for another quarter or for the remainder of the registration year.

(b) For purposes of this section registration quarters shall begin on March 1, June 1, September 1, and December 1.

History: 1981 c 363 s 20; 1984 c 549 s 5; 1997 c 159 art 2 s 12



Section 168.0185 — RECORD OF VEHICLE REGISTRATION; DISCLOSURE.

(a) The commissioner shall keep a record of all registered vehicles according to (1) registration plate number, (2) name of the registered owner, (3) make of vehicle and the vehicle's identification number, for a vehicle so identified, or, if none, the vehicle's serial number until the manufacturer adopts and uses a vehicle identification number.

(b) The commissioner shall furnish to any person applying for a copy of the registration, a copy as specified in section 168.327.

(c) The commissioner shall also furnish vehicle registration records, without charge, to chiefs of police, county sheriffs, prosecuting attorneys, and other law enforcement agencies with the power to arrest.

History: (2693) 1921 c 461 s 22; 1923 c 418 s 22; 1927 c 340 s 1; 1939 c 259 s 1; 1949 c 131 s 1; 1949 c 132 s 1; 1951 c 384 s 1; 1957 c 82 s 1; 1965 c 45 s 9; 1969 c 540 s 9; 1969 c 1129 art 1 s 15-17; 1971 c 58 s 1; 1971 c 625 s 1,3; 1971 c 853 s 13; 1973 c 123 art 5 s 7; 1973 c 375 s 1; 1975 c 146 s 1; 1976 c 181 s 2; 1976 c 281 s 1,2; 1977 c 327 s 2,3; 1979 c 329 s 3; 1981 c 357 s 59; 1984 c 549 s 24; 1984 c 629 s 3; 1984 c 654 art 3 s 61; 1985 c 248 s 70; 1985 c 291 s 17; 1986 c 444; 1988 c 496 s 11; 1988 c 647 s 10; 1989 c 209 art 1 s 16; 1989 c 269 s 40,41; 1990 c 426 art 1 s 22; 1990 c 565 s 28; 1991 c 56 s 1; 1996 c 435 s 11; 1996 c 455 art 4 s 11; 1997 c 250 s 3; 2000 c 426 s 12; 1Sp2001 c 8 art 2 s 36; 2002 c 371 art 1 s 11,12; 2003 c 112 art 2 s 50; 2005 c 10 art 1 s 28; 2005 c 45 s 2,3; 2005 c 64 s 6; 1Sp2005 c 6 art 2 s 26,47



Section 168.021 — PLATES FOR PHYSICALLY DISABLED PERSONS.

Subdivision 1. Disability plates; application. (a) When a motor vehicle registered under section 168.017, a motorcycle, a one-ton pickup truck, or a self-propelled recreational vehicle is owned or primarily operated by a permanently physically disabled person or a custodial parent or guardian of a permanently physically disabled minor, the owner may apply for and secure from the commissioner (1) immediately, a temporary permit valid for 30 days if the applicant is eligible for the disability plates issued under this section and (2) two disability plates with attached emblems, one plate to be attached to the front, and one to the rear of the motor vehicle, truck, or recreational vehicle, or, in the case of a motorcycle, one disability plate the same size as a regular motorcycle plate.

(b) The commissioner shall not issue more than one plate to the owner of a motorcycle and not more than one set of plates to any owner of another vehicle described in paragraph (a) at the same time unless the state Council on Disability approves the issuance of a second plate or set of plates to an owner.

(c) When the owner first applies for the disability plate or plates, the owner must submit a medical statement in a format approved by the commissioner under section 169.345, or proof of physical disability provided for in that section.

(d) No medical statement or proof of disability is required when an owner applies for a plate or plates for one or more vehicles listed in paragraph (a) that are specially modified for and used exclusively by permanently physically disabled persons.

(e) The owner of a vehicle listed in paragraph (a) may apply for and secure (i) immediately, a permit valid for 30 days, if the applicant is eligible to receive the disability plate or plates issued under this section, and (ii) a disability plate or plates for the vehicle if:

(1) the owner employs a permanently physically disabled person who would qualify for the disability plate or plates under this section; and

(2) the owner furnishes the motor vehicle to the physically disabled person for the exclusive use of that person in the course of employment.

Subd. 1a. Scope of privilege. If a physically disabled person parks a vehicle described in subdivision 1, displaying the disability plate or plates described in this section, or a permit valid for 30 days and issued to an eligible person awaiting receipt of the disability plate or plates described in this section, or any person parks the motor vehicle for a physically disabled person, that person is entitled to park the motor vehicle as provided in section 169.345.

Subd. 2. Plate design; furnished by commissioner. The commissioner shall design and furnish two disability plates, or one disability plate for a motorcycle that is the same size as a regular motorcycle plate, with attached emblem or emblems to an eligible owner. The emblem must bear the internationally accepted wheelchair symbol, as designated in section 326B.106, subdivision 9, approximately three inches square. The emblem must be large enough to be visible plainly from a distance of 50 feet. An applicant eligible for a disability plate or plates shall pay the motor vehicle registration fee authorized by sections 168.013 and 168.09.

Subd. 2a. Plate transfer. (a) When ownership of a vehicle described in subdivision 1, is transferred, the owner of the vehicle shall remove the disability plate or plates. The buyer of the motor vehicle is entitled to receive a regular plate or plates for the vehicle without further cost for the remainder of the registration period.

(b) Notwithstanding section 168.12, subdivision 1, the disability plate or plates may be transferred to a replacement vehicle on notification to the commissioner. However, the disability plate or plates may not be transferred unless the replacement vehicle (1) is listed under section 168.012, subdivision 1, and, in case of a single plate for a motorcycle, the replacement vehicle is a motorcycle, and (2) is owned or primarily operated by the permanently physically disabled person.

Subd. 2b. When not eligible. On becoming ineligible for the disability plate or plates, the owner of the motor vehicle shall remove the disability plate or plates. The owner may receive regular plates for the vehicle without further cost for the remainder of the registration period.

Subd. 3. Penalties for unauthorized use of plates. (a) A person who uses the disability plate or plates or permit provided under this section on a motor vehicle in violation of this section is guilty of a misdemeanor, and is subject to a fine of $500. This subdivision does not preclude a person who is not physically disabled from operating a vehicle bearing the disability plates or permit if:

(1) the person is the owner of the vehicle described in subdivision 1 and permits its operation by a physically disabled person;

(2) the person operates the vehicle with the consent of the owner who is physically disabled; or

(3) the person is the owner of the vehicle, is the custodial parent or guardian of a permanently physically disabled minor, and operates the vehicle to transport the minor.

(b) A driver who is not disabled is not entitled to the parking privileges provided in this section and in section 169.346 unless parking the vehicle for a physically disabled person.

Subd. 4. Fees; disposition. All fees collected from the sale of a disability plate or plates under this section must be deposited in the state treasury to the credit of the vehicle services operating account under section 299A.705, subdivision 1.

Subd. 5. Definitions. For the purposes of this section, the term "physically disabled person" has the meaning given it in section 169.345, subdivision 2.

Subd. 6. Driver's license law not affected. This section must not be construed to revoke, limit, or amend chapter 171.

Subd. 7. [Repealed, 1987 c 355 s 10]

History: 1953 c 152 s 1-6; 1965 c 51 s 21; 1975 c 217 s 1; 1976 c 19 s 1,2; 1977 c 205 s 2; 1979 c 225 s 1; 1979 c 277 s 1-3; 1983 c 117 s 1; 1983 c 216 art 1 s 27; 1985 c 291 s 12; 1986 c 444; 1987 c 355 s 1-6; 1987 c 384 art 2 s 1; 1989 c 234 s 1,2; 1990 c 497 s 4; 1991 c 301 s 1; 1993 c 98 s 1-3; 1996 c 435 s 5; 1999 c 25 s 1; 1999 c 238 art 2 s 6; 2005 c 64 s 5; 2007 c 140 art 4 s 61; art 13 s 4; 2008 c 350 art 1 s 10,11; 2009 c 36 art 3 s 7; 2011 c 60 s 1; 2011 c 109 s 6; 2014 c 255 s 1



Section 168.022 — MANDATORY TAX REFUND DUE TO LEMON LAW.

Subdivision 1. Entitlement to refund. If a manufacturer of motor vehicles is required by section 325F.665, subdivision 3, to refund the tax imposed by this chapter, the tax shall be refunded to the manufacturer as provided in this section.

Subd. 2. Amount of refund. The amount of the refund shall be the tax paid by the purchaser pursuant to this chapter less 1/12 of the annual tax for the vehicle for each calendar month or fraction of a calendar month between the date of registration and the date the purchase price is refunded.

Subd. 3. Application. The refund shall be paid to the manufacturer upon written application to the registrar of motor vehicles with proof of compliance with this section as the registrar may require.

Subd. 4. Payment out of highway user fund. Payment of any refund pursuant to this section shall be made out of the highway user tax distribution fund and the amounts necessary to pay the refunds are appropriated out of that fund.

History: 1983 c 342 art 20 s 1; 1999 c 86 art 1 s 38



Section 168.031 — REGISTRATION EXEMPTION; ACTIVE MILITARY SERVICE.

(a) The motor vehicle of any person who engages in active military service in any branch or unit of the United States armed forces shall be exempt from the motor vehicle registration tax during the period of such active service and for 90 days immediately thereafter if the owner, before, during, or within 90 days after completion of that active service, files with the registrar of motor vehicles a written application for exemption with such proof of military service as the registrar may have required and if the motor vehicle is not operated on a public highway within the state during the requested period of exemption, except by the owner while on furlough or leave of absence from the military.

(b) The motor vehicle of any disabled war veteran, which vehicle has been furnished free, in whole or in part, by the United States government to said disabled veteran, shall be exempt from the motor vehicle registration tax. The motor vehicle owned and registered by a former prisoner of war that bears the "EX-POW" plates is exempt from the motor vehicle registration tax.

(c) For purposes of this section, the term "active service" shall have the meaning given this term in section 190.05, subdivisions 5b and 5c, but excludes service performed exclusively for purposes of:

(1) annual training and other periodic inactive duty training for National Guard and other reserve members;

(2) special training periodically made available to National Guard and other reserve members;

(3) service performed in accordance with section 190.08, subdivision 3; and

(4) service performed as part of the active guard/reserve program pursuant to United States Code, title 32, section 502(f), or other applicable authority.

History: 1941 c 7 s 1; 1943 c 458 s 1; 1951 c 248 s 1; 1971 c 83 s 1; 1993 c 214 s 1; 1Sp2005 c 6 art 3 s 30



Section 168.032 — PROPORTIONATE REFUND TO PERSON ON ACTIVE MILITARY SERVICE.

If such person shall have paid the tax for the year when entering upon such active service the person shall surrender to the registrar on applying for the exemption the number plates issued upon the registration. Upon proper application and surrender of the number plates, the registrar shall refund to the applicant from the motor vehicle license suspense fund the portion of the tax paid proportionate to the portion of the year during which the motor vehicle will not be used on any highway of the state.

History: 1941 c 7 s 2; 1986 c 444



Section 168.033 — MAY PAY PROPORTIONATE PART OF TAX.

If such person shall not have paid the tax for the year when entering upon such active service, the registrar shall not accept the application until the person has registered the motor vehicle and paid the portion of the tax with penalties, if any, proportionate to the portion of the year up to the date of application.

History: 1941 c 7 s 3; 1986 c 444



Section 168.04 — MILITARY PERSONNEL; EXEMPTIONS.

Subdivision 1. Licensed in other states. The provisions of this chapter, requiring the registration and taxation of motor vehicles and the display of license number plates shall not apply to a motor vehicle operated by an owner who is not a resident of this state or the owner's authorized agent while the owner is serving in the armed forces of the United States, subject to the following conditions and limitations:

(1) the vehicle is properly registered in another state in the name of the owner and displays the license number plates or other insignia required by the laws of the other state;

(2) the owner is a resident of the state in which the vehicle is registered;

(3) the vehicle is used only for personal transportation or for transportation of the owner or authorized agent's personal property; and

(4) the vehicle is subject to all provisions of law applicable to vehicles owned by Minnesota residents except to the extent exemption from law is provided by this section.

Subd. 2. Licensed by armed forces. The provisions of this chapter, requiring the registration and taxation of motor vehicles and the display of license number plates shall not apply to a motor vehicle operated by the owner or authorized agent while the owner is engaged in active service in the armed forces of the United States, subject to the following conditions and limitations:

(1) that such vehicle is properly registered with, and displays the license number plates of, the armed forces of the United States in a foreign country;

(2) that such vehicle is used only for personal transportation or for transportation of the owner or authorized agent's personal property;

(3) that such vehicle shall be subject to all provisions of law applicable to vehicles owned by Minnesota residents except to the extent that exemption from said law is provided by this section;

(4) that the exemption provided by this subdivision shall be valid only for a period of 30 days after a vehicle has arrived in this state.

History: 1967 c 515 s 1,2; 1981 c 167 s 1; 1986 c 444



Section 168.041 — IMPOUNDING REGISTRATION PLATES.

Subdivision 1. Driving after license invalidated. (a) When a person is convicted of driving a self-propelled motor vehicle after the suspension, revocation, or cancellation of the person's driver's license or driving privileges, the court shall require the registration plates of the self-propelled motor vehicle involved in the violation owned by the person or registered in the person's name to be surrendered to the court. The court shall issue a receipt for the surrendered registration plates.

(b) If the violator is not the owner of the self-propelled motor vehicle, the court shall require the registration plates of the motor vehicle to be surrendered to the court if the vehicle was used by the violator with the permission of the owner and the owner had knowledge of the fact that the violator's driver's license had been revoked or suspended prior to the commission of the offense.

Subd. 1a. [Repealed, 1992 c 571 art 14 s 14]

Subd. 2. Moving violation following previous conviction. If a person is convicted of violating a law or municipal ordinance, except a parking law or ordinance, regulating the operation of motor vehicles on the streets or highways, and the record of the person so convicted shows a previous conviction for driving after suspension or revocation of the person's driver's license or driving privileges, the court may direct the commissioner of public safety to suspend the driver's license of the person for a period not exceeding one year. The court may also require the registration plates of any self-propelled motor vehicle owned by the violator or registered in the violator's name to be surrendered to the court.

Subd. 3. Other convictions. Except as otherwise provided in section 169A.60, if a person is convicted of an offense that makes mandatory the revocation of the person's driver's license, or is convicted of driving a self-propelled motor vehicle without having a valid driver's license in force, the court may require the registration plates of any self-propelled motor vehicle owned by the person or registered in the person's name to be surrendered to the court.

Subd. 3a. [Repealed, 1990 c 602 art 1 s 8]

Subd. 4. Impoundment order; plates surrendered. If the court issues an impoundment order, the registration plates must be surrendered to the court either three days after the order is issued or on the date specified by the court, whichever date is later. The court may destroy the surrendered registration plates. Except as provided in subdivision 6 or 7, no new registration plates may be issued to the violator or owner until the driver's license of the violator has been reissued or reinstated. The court shall notify the commissioner of public safety within ten days after issuing an impoundment order.

Subd. 4a. [Repealed, 1990 c 602 art 1 s 8]

Subd. 5. Revocation rescinded. If the driver's license revocation that is the basis for an impoundment order is rescinded, the registrar of motor vehicles shall issue new registration plates for the vehicle at no cost, when the registrar receives an application that includes a copy of the order rescinding the driver's license revocation.

Subd. 6. Special series plates. (a) A violator or owner may apply to the commissioner for new registration plates, which must bear a special series of numbers or letters so as to be readily identified by traffic law enforcement officers. The commissioner may authorize the issuance of special plates if a member of the violator's household has a valid driver's license, the violator or owner has a limited license issued under section 171.30, or the owner is not the violator and the owner has a valid or limited license or a member of the owner's household has a valid driver's license. The commissioner may issue the special plates on payment of a $25 fee for each vehicle for which special plates are requested. The commissioner may not authorize the issuance of special plates unless the court that impounded the vehicle's plates gives written approval for the issuance of the special plates.

(b) Until the driver's license of the violator is reinstated or reissued, the violator shall inform the commissioner that an impoundment order is in effect when requesting any new registration plates.

Subd. 7. Transferring vehicle when plates impounded. A registered owner may not sell a motor vehicle during the time its registration plates have been ordered surrendered or during the time its registration plates bear a special series number, unless the registered owner applies to the court that impounded the plates, for consent to transfer title to the motor vehicle. If the court is satisfied that the proposed sale is in good faith and for a valid consideration, that the registered owner will be deprived of the custody and control of the motor vehicle, and that the sale is not for the purpose of circumventing the provisions of this section, it may certify its consent to the registrar of motor vehicles. The registrar shall then transfer the certificate of title to the new owner upon proper application and issue new registration plates. After the registration plates have been ordered surrendered to the court under this section, if the title to the motor vehicle is transferred by the foreclosure of a chattel mortgage, the cancellation of a conditional sales contract, a sale upon execution, or by decree or order of a court of competent jurisdiction, the registrar of motor vehicles shall then transfer the certificate of title and issue new registration plates to the new registered owner.

Subd. 8. Applicability to registration tax. Nothing contained in this section or section 169A.60 is intended to change or modify any provision of this chapter, with respect to the taxation of motor vehicles or the time within which motor vehicle taxes must be paid.

Subd. 9. Penalty. A person who fails to surrender any registration plates to the court upon demand under this section, who operates a motor vehicle on a street or highway at a time when a court has ordered the surrender of its registration plates, or who fails to comply with subdivision 6, paragraph (b), is guilty of a misdemeanor.

Subd. 10. Definition of rental motor vehicle. "Rental motor vehicle" means a passenger vehicle, truck, motorcycle, or motorized bicycle:

(1) that is leased in the name of the violator, or leased jointly in the name of the violator and the violator's spouse; and

(2) that is one of a fleet of two or more vehicles rented for periods of 30 days or less.

Subd. 11. [Repealed, 1Sp2005 c 6 art 2 s 48]

History: 1955 c 468 s 1-9; 1961 c 386 s 1,2; 1976 c 166 s 7; 1979 c 50 s 16; 1984 c 549 s 6; 1986 c 444; 1988 c 647 s 3; 1988 c 681 s 1; 1989 c 321 s 6-8; 1990 c 602 art 1 s 1-4; 1991 c 301 s 2; 1992 c 571 art 14 s 1; 1992 c 581 s 3; 1995 c 99 s 1-3; 2000 c 478 art 2 s 7



Section 168.053 — DRIVE-AWAY IN-TRANSIT LICENSE.

Subdivision 1. Application; fee; penalty. Any person, firm, or corporation with a business located in Minnesota engaged in the business of transporting motor vehicles owned by another, by delivering, by drive-away or towing methods, either singly or by means of the full mount method, the saddle mount method, the tow bar method, or any other combination thereof, and under their own power, vehicles over the highways of the state from the manufacturer or any other point of origin, to any point of destination, within or without the state, shall make application to the registrar for a drive-away in-transit license. This application for annual license shall be accompanied by a registration fee of $250 and contain information the registrar may require. Upon the filing of the application and the payment of the fee, the registrar shall issue to each drive-away operator a drive-away in-transit license plate, which must be carried and displayed on the power unit consistent with section 169.79 and the plate shall remain on the vehicle while being transported. The license plate issued under this subdivision is not valid for the purpose of permanent vehicle registration. Additional drive-away in-transit license plates desired by any drive-away operator may be secured from the registrar of motor vehicles upon the payment of a fee of $5 for each set of additional license plates. Any person, firm, or corporation engaging in the business as a drive-away operator, of transporting and delivering by means of full mount method, the saddle mount method, the tow bar method, or any combination thereof, and under their own power, motor vehicles, who fails or refuses to file or cause to be filed an application, as is required by law, and to pay the fees therefor as the law requires, shall be found guilty of violating the provisions of sections 168.053 to 168.057; and, upon conviction, fined not less than $50, and not more than $100, and all costs of court. Each day so operating without securing the license and plates as required shall constitute a separate offense.

Subd. 2. Delivery of trailer or building. Notwithstanding any provisions of subdivision 1 inconsistent herewith the provisions of sections 168.053 to 168.057 shall also apply to the delivery of new travel trailers, park trailers, manufactured homes, sectional buildings, and semitrailers by towing methods whether or not the power unit is a part of the combination being delivered.

History: 1941 c 213 s 1; 1959 c 153 s 1; 1961 c 38 s 1; 1961 c 554 s 1; 1969 c 121 s 1; 1981 c 365 s 9; 1984 c 549 s 7; 1986 c 444; 1989 c 323 s 1; 1989 c 342 s 9; 1994 c 536 s 5; 2013 c 127 s 15; 2015 c 75 art 2 s 16



Section 168.054 — LIABILITY INSURANCE POLICY.

Any person pulling or towing any vehicle as provided in section 168.053 designed, equipped, or intended to operate under its own power, the pulling or towing being accomplished by another vehicle when operating upon any public highway of the state, shall obtain, before such pulling or towing, a liability insurance policy or bond covering public liability and property damage, issued by some insurance or bonding company, or insurance carrier authorized to do business in the state, which policy or bond shall be approved by the registrar and be in the amount of $10,000 because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, in the amount of $100,000 because of bodily injury to or death of two or more persons in any one accident, and in the amount of $5,000 because of injury to or destruction of property of others in any one accident.

History: 1941 c 213 s 2; 1947 c 166 s 1; 1994 c 536 s 6



Section 168.056 — TOWING VIOLATION A MISDEMEANOR; EXCEPTIONS.

Any person violating the provisions of section 168.053 or 168.054 shall be guilty of a misdemeanor. The provisions of sections 168.053 to 168.057 shall not apply where such vehicle is being towed as a temporary movement for the purpose of making repairs, or for the purpose of pulling or towing such vehicle from one point to another point for the purpose of making repairs, or on repossessed cars being towed by an agent or employee of any person or bona fide finance company in the state where such towing is incidental to the repossession of such vehicle.

History: 1941 c 213 s 4; 1969 c 6 s 28; 2014 c 255 s 2



Section 168.057 — FEES CREDITED TO HIGHWAY USER FUND.

All fees derived from sections 168.053 to 168.057 shall be paid into the state treasury and credited to the highway user tax distribution fund.

History: 1941 c 213 s 5; 1957 c 60 s 2



Section 168.09 — REGISTRATION; REREGISTRATION.

Subdivision 1. Registration required. No trailer or motor vehicle, except as is exempted by section 168.012, may be used or operated upon the public streets or highways of the state in any calendar year until it is registered as provided in this section, the motor vehicle tax and fees as provided in this chapter are paid, and the number plates issued for the trailer or motor vehicle are displayed on it. No trailer or motor vehicle, except as provided by section 168.012, which for any reason is not subject to taxation as provided in this chapter, may be used or operated upon the public streets or highways of this state until it is registered as provided in this section and displays number plates as required by this chapter, except that the purchaser of a new trailer or motor vehicle may operate it without plates if the permit authorized by section 168.091 or 168.092 is displayed.

Subd. 2. Reregistration. When a motor vehicle registered in Minnesota, has during the calendar year for which it is so registered, been reregistered for the following year, the display on such motor vehicle of the plates issued for such motor vehicle on its reregistration for the following year shall on and after November 15 of the calendar year in which it was so reregistered constitute compliance with subdivision 1 requiring display of plates except as provided in subdivisions 3 and 4.

Subd. 3. Proratable vehicles; other vehicles. (a) Plates or other insignia issued for a motor vehicle registered under section 168.187 for a calendar year shall be displayed on the motor vehicle not later than 12:01 a.m. on March 2 of the year unless extended by the registrar for the period of time required for the issuance of the new plates or insignia. The registration year for vehicles registered under section 168.187, as provided in this section, is from March 1 to the last day of February for 1995 and succeeding years.

(b) Except for a motor vehicle registered under section 168.017 or 168.187, plates or other insignia issued for a self-propelled motor vehicle registered for over 27,000 pounds shall be displayed on the vehicle not later than 12:01 a.m. on March 2 of the year, and, except for recreational equipment, not earlier than 12:01 a.m. on February 15 of the year, unless otherwise extended by the registrar for the period of time required for issuing the new plates or insignia.

(c) Except for a motor vehicle registered under section 168.017 or 168.187, plates or other insignia issued for a self-propelled vehicle registered for 27,000 pounds or less and all other motor vehicles shall be displayed not later than 12:01 a.m. on March 2 of the year, and, except for recreational equipment, not earlier than January 1 of the year unless otherwise extended by the registrar for the period of time required for issuing the new plates or insignia. The registration year for all vehicles as provided in this paragraph and paragraph (b) is from March 1 to the last day of February for 1979 and succeeding years.

Subd. 4. Display. A vehicle registered under the monthly series system of registration shall display the plates and insignia issued within ten days of the first day of the month which commences the registration period.

Subd. 5. Defenses to failure to renew. No person may be charged with violating this section by reason of failure to renew the registration of a previously registered motor vehicle, except those vehicles registered under section 168.187, if:

(1) the person produces a statement from the registrar to the effect that the person was not notified by the registrar of the annual renewal for the registration of the vehicle to which a citation was issued; and

(2) the person renews the registration and pays the motor vehicle tax and fees due within ten days of being cited for the violation.

Subd. 6. Semitrailer. For a semitrailer, as defined in section 168.002, subdivision 30, a number plate must be assigned to the registered owner as identification for the vehicle. This number plate must not display a year designator. The registration card must indicate the number plate for the number plate to be valid.

Subd. 7. Display of temporary permit. (a) A vehicle that displays a Minnesota plate issued under this chapter may display a temporary permit in conjunction with expired registration if:

(1) the current registration tax and all other fees and taxes have been paid in full; and

(2) the plate has been applied for.

(b) A vehicle may display a temporary permit in conjunction with expired registration, with or without a registration plate, if:

(1) the plates have been applied for;

(2) the registration tax and other fees and taxes have been paid in full; and

(3) either the vehicle is used solely as a collector vehicle while displaying the temporary permit and not used for general transportation purposes or the vehicle was issued a 21-day permit under section 168.092, subdivision 1.

(c) The permit is valid for a period of 60 days. The permit must be in a format prescribed by the commissioner and whenever practicable must be posted upon the driver's side of the rear window on the inside of the vehicle. The permit is valid only for the vehicle for which it was issued to allow a reasonable time for the new plates to be manufactured and delivered to the applicant. The permit may be issued only by the commissioner or by a deputy registrar under section 168.33.

History: (2675) 1921 c 461 s 4; 1923 c 418 s 4; 1927 c 88; 1945 c 14 s 1; 1949 c 130; 1957 c 714 s 1; 1969 c 75 s 1; 1971 c 1 s 1; 1974 c 121 s 6; 1976 c 39 s 5; 1978 c 613 s 1,2; 1981 c 167 s 2,3; 1984 c 549 s 8,9; 1985 c 64 s 1; 1985 c 291 s 13; 1986 c 444; 1990 c 446 s 1; 1993 c 281 s 1,2; 1994 c 536 s 7; 2000 c 426 s 3; 1Sp2001 c 8 art 2 s 31; 2002 c 371 art 1 s 5,6; 1Sp2005 c 6 art 2 s 3; 2008 c 350 art 1 s 12; 2009 c 86 art 1 s 25



Section 168.091 — 31-DAY TEMPORARY VEHICLE PERMIT.

Subdivision 1. Nonresident buyer. (a) Upon payment of a fee of $1, the commissioner may issue a permit to a nonresident purchasing a vehicle in this state for the sole purpose of allowing the vehicle to be removed from this state.

(b) The permit is in lieu of any other registration or taxation for use of the highways and is valid for a period of 31 days from the date of sale, trade, or gift.

(c) The permit must be available in an electronic format as determined by the commissioner.

(d) If the sale, gift, or trade information is electronically transmitted to the commissioner by a dealer or deputy registrar of motor vehicles, the $1 fee is waived.

(e) The permit must be posted upon the left side of the inside rear window of the vehicle or, if not practicable, where it is plainly visible to law enforcement. Each permit is valid only for the vehicle for which the permit was issued.

Subd. 2. Dealer. The registrar may issue a quantity of permits in booklet form to licensed dealers upon payment of the proper fee for each permit contained in said booklet. When issuing a permit, the dealer shall immediately forward to the registrar information on forms supplied by the registrar showing to whom the permit was issued, the vehicle description, date of issue and expiration, and such other information as the registrar may require.

Subd. 3. Proceeds to highway user fund. All payments received for such permits shall be paid into the state treasury and credited to the highway user tax distribution fund.

History: 1969 c 357 s 1; 1976 c 94 s 1; 1986 c 444; 1993 c 53 s 1; 1Sp2005 c 6 art 3 s 31



Section 168.092 — 21-DAY TEMPORARY VEHICLE PERMIT.

Subdivision 1. Resident buyer. The motor vehicle registrar may issue a permit to a person purchasing a new or used motor vehicle in this state for the purpose of allowing the purchaser a reasonable time to register the vehicle and pay fees and taxes due on the transfer. The permit is valid for a period of 21 days. The permit must be in a form as the registrar may determine and, whenever practicable must be posted upon the left side of the inside rear window of the vehicle. Each permit is valid only for the vehicle for which issued.

Subd. 2. Dealer. The registrar may issue a quantity of permits to licensed dealers. When issuing a permit, the dealer shall complete the permit in the manner prescribed by the department. One copy of the permit shall be retained in sequential order in the dealer's files.

History: 1971 c 853 s 14; 1976 c 94 s 2; 1983 c 68 s 1; 1986 c 444; 1994 c 536 s 8



Section 168.10 — REGISTRATION; COLLECTOR VEHICLE.

Subdivision 1. Application. (a) Except as provided in subdivisions 1a, 1b, 1c, 1d, 1g, and 1h, every owner of any motor vehicle in this state, not exempted by section 168.012 or 168.26, shall as soon as registered ownership of a motor vehicle is acquired and annually thereafter during the period provided in section 168.31, file with the commissioner of public safety on a blank provided by the commissioner a listing for taxation and application for the registration of such vehicle, stating the first, middle and last names, the date of birth, and the address of the primary residence of each registered owner thereof who is a natural person or mailing address if the address of the primary residence has been classified as private data under this chapter, the full name and address of any other registered owner, the name and address of the person from whom purchased, make of motor vehicle, year and number of the model, manufacturer's identification number or serial number, type of body, the weight of the vehicle in pounds, for trailers only, its rated load carrying capacity and for buses only, its seating capacity, and such other information as the commissioner may require. Any false statement willfully and knowingly made in regard thereto shall be deemed perjury and punished accordingly. The listing and application for registration by dealers or manufacturers' agents within the state, of motor vehicles received for sale or use within the state shall be accepted as compliance with the requirements of this chapter, imposed upon the manufacturer.

(b) Registration shall be refused a motor vehicle if the original identification or serial number has been destroyed, removed, altered, covered, or defaced. However, if the commissioner is satisfied on the sworn statements of the registered owner or registered owners or such other persons as the commissioner may deem advisable that the applicant is the legal owner, a special identification number in the form prescribed by the commissioner shall be assigned to the motor vehicle. When it has been determined that the number had been affixed to such vehicle in a manner prescribed by the commissioner, the vehicle may thereafter be registered in the same manner as other motor vehicles. In the case of a new or rebuilt motor vehicle manufactured or assembled without an identification or serial number, the commissioner may assign an identification number to the motor vehicle in the same manner as prescribed heretofore.

Subd. 1a. Collector's vehicle, pioneer plate. (a) Any motor vehicle that: (1) was manufactured prior to 1936 or is a restored pioneer vehicle, as defined in section 168A.01, subdivision 16a; and (2) is owned and operated solely as a collector's item, shall be listed for taxation and registration as provided by paragraph (b).

(b) An affidavit shall be executed stating the name and address of the owner, the name and address of the person from whom purchased, the make of the motor vehicle, year and number of the model, the manufacturer's identification number and that the vehicle is owned and operated solely as a collector's item and not for general transportation purposes. If the commissioner is satisfied that the affidavit is true and correct and the owner pays a $25 tax and the plate fee authorized under section 168.12, the commissioner shall list such vehicle for taxation and registration and shall issue a single number plate.

(c) The number plate so issued shall bear the inscription "Pioneer," "Minnesota" and the registration number or other combination of characters authorized under section 168.12, subdivision 2a, but no date. The number plate is valid without renewal as long as the vehicle is in existence in Minnesota. The commissioner has the power to revoke said plate for failure to comply with this subdivision.

Subd. 1b. Collector's vehicle, classic car plate. (a) Any motor vehicle manufactured between and including the years 1925 and 1948, and designated as a full classic car because of its fine design, high engineering standards, and superior workmanship, and owned and operated solely as a collector's item shall be listed for taxation and registration as follows: An affidavit shall be executed stating the name and address of the owner, the name and address of the person from whom purchased, the make of the motor vehicle, year and number of the model, the manufacturer's identification number, verification of the vehicle's full classic car status from nationally published standards and guides as determined by the registrar, and that the vehicle is owned and operated solely as a collector's item and not for general transportation purposes. If the commissioner is satisfied that the affidavit is true and correct and that the motor vehicle qualifies to be classified as a classic car, and the owner pays a $25 tax and the plate fee authorized under section 168.12, the commissioner shall list such vehicle for taxation and registration and shall issue a single number plate.

(b) The number plate so issued shall bear the inscription "Classic Car," "Minnesota," and the registration number or other combination of characters authorized under section 168.12, subdivision 2a, but no date. The number plate is valid without renewal as long as the vehicle is in existence in Minnesota. The commissioner has the power to revoke said plate for failure to comply with this subdivision.

(c) No commercial vehicles such as hearses, ambulances, or trucks are considered to be classic cars.

Subd. 1c. Collector's vehicle, collector plate. (a) The owner of any self-propelled motor vehicle, including any truck, (1) that is (i) at least 20 model years old, or (ii) at least ten model years old and with a body or engine style of which not more than 500 were manufactured in or imported into the United States in any model year, (2) that was manufactured after 1935, and (3) that is owned and operated solely as a collector's vehicle, shall list the vehicle for taxation and registration as provided in paragraph (b).

(b) The owner shall execute an affidavit stating (1) the name and address of the person from whom purchased and of the new owner, (2) the make of the motor vehicle, (3) the year and number of the model, (4) the manufacturer's identification number, (5) in the case of a vehicle described in paragraph (a), clause (1)(ii), that the vehicle has a body or engine style of which not more than 500 were manufactured or imported into the United States in any model year, and (6) that the vehicle is owned and operated solely as a collector's item and not for general transportation purposes.

(c) The owner shall provide a statement of the manufacturer or importer regarding the number of vehicles manufactured or imported during the model year.

(d) The owner shall also prove that the owner also has one or more vehicles with regular license plates.

(e) If the commissioner is satisfied that the affidavit is true and correct and the owner pays a $25 tax and the plate fee authorized under section 168.12, the commissioner shall list the vehicle for taxation and registration and shall issue a single number plate.

(f) The number plate issued shall bear the inscription "Collector," "Minnesota," and the registration number or other combination of characters authorized under section 168.12, subdivision 2a, but no date. The number plate is valid without renewal as long as the vehicle is in existence in Minnesota. The commissioner has the power to revoke the plate for failure to comply with this subdivision.

Subd. 1d. Collector's vehicle, street rod plate. Any modernized motor vehicle manufactured prior to the year 1949 or designed and manufactured to resemble such vehicle shall be listed for taxation and registration as follows:

An affidavit shall be executed stating the name and address of the person from whom purchased and of the new owner, the make of the motor vehicle, year number of model, and the manufacturer's identification number. The affidavit shall further state that the vehicle is owned and operated solely as a street rod and not for general transportation purposes. The owner must also prove that the owner has one or more vehicles with regular license plates. If the commissioner is satisfied that the affidavit is true and correct and the owner pays a $25 tax and the plate fee authorized under section 168.12, the commissioner shall list such vehicle for taxation and registration and shall issue a single number plate.

The number plate issued shall bear the inscription "Street Rod," "Minnesota," and the registration number or other combination of characters authorized under section 168.12, subdivision 2a, but no date. The number plate is valid without renewal as long as the vehicle is in existence in Minnesota. The commissioner has the power to revoke such plate for failure to comply with this subdivision.

Subd. 1e. Outdoor storage. Pioneer, classic, collector vehicles, collector military vehicles, or street rods, licensed or unlicensed, operable or inoperable, may be stored in compliance with local government zoning and ordinances on their owners' property, provided that the vehicles and any outdoor storage areas they may require are maintained in such a manner that they do not constitute a health or environmental hazard and are screened from ordinary public view by means of a fence, shrubbery, rapidly growing trees or other appropriate means. The appropriate local agency or authority may inform an owner of the owner's failure to comply with these requirements, and may order the vehicles removed from the outdoor storage area if the owner fails to comply with these requirements within 20 days after the warning.

Subd. 1f. Equipment. Any pioneer, classic, collector vehicle, collector military vehicle, or street rod shall have all equipment, in operating condition, which was specifically required by law as a condition for its first sale after manufacture.

No law requiring any particular equipment or specifying any standards to be met by motor vehicles shall apply to pioneer, classic, collector vehicles, collector military vehicles, or street rods unless it specifically so states.

Subd. 1g. Original plates. A vehicle registered pursuant to subdivision 1a, 1b, 1c or 1d may in lieu of being issued number plates by the commissioner display original Minnesota number plates issued in the same year as the model year of the car on which they are displayed. The number of the original plates must be provided to the commissioner. The original plates must be in good condition. Original Minnesota number plates shall not be used if the number on the original plate is identical to a number on any current plate or any other plate in a numbering system used by the commissioner without written authorization from the commissioner. Any person currently using plates issued pursuant to subdivision 1a, 1b, 1c or 1d shall return those plates to the commissioner before substituting original plates. The commissioner shall charge a fee of $10 for registering the number on original plates.

Subd. 1h. Collector military vehicle. (a) A motor vehicle, including a truck, shall be listed and registered under this section if it meets the following conditions:

(1) it is at least 20 years old;

(2) its first owner following its manufacture was a branch of the armed forces of the United States and it presently conforms to the vehicle specifications required during the time of military ownership, or it has been restored and presently conforms to the specifications required by a branch of the armed forces for the model year that the restored vehicle could have been owned by that branch of the armed forces; and

(3) it is owned by a nonprofit organization and operated solely as a collector's vehicle. For purposes of this subdivision, "nonprofit organization" means a corporation, society, association, foundation, or institution organized and operated exclusively for historical or educational purposes, no part of the net earnings of which inures to the benefit of a private individual.

(b) The owner of the vehicle shall execute an affidavit stating the name and address of the person from whom purchased and of the new owner; the make, year, and model number of the motor vehicle; the manufacturer's identification number; and the collector military vehicle identification number, if any, located on the exterior of the vehicle. The affidavit must affirm that the vehicle is owned by a nonprofit organization and is operated solely as a collector's item and not for general transportation purposes. If the commissioner is satisfied that the affidavit is true and correct and the owner pays a $25 tax and the plate fee authorized under section 168.12, the commissioner shall list the vehicle for taxation and registration and shall issue number plates. The number plates shall bear the inscriptions "Collector" and "Minnesota" and the registration number, but no date. The number plates are valid without renewal as long as the vehicle is in existence in Minnesota. The commissioner may revoke the plates for failure to comply with this subdivision.

(c) Notwithstanding section 168.09, 168.12, or other law to the contrary, the owner of a registered collector military vehicle is not required to display registration plates on the exterior of the vehicle if the vehicle has an exterior number identification that conforms to the identifying system for military vehicles in effect when the vehicle was last owned by the branch of the armed forces of the United States or in effect in the year to which the collector military vehicle has been restored. However, the state registration plates must be carried in or on the collector military vehicle at all times.

(d) The owner of a registered collector military vehicle that is not required to display registration plates under paragraph (c) may tow a registered trailer behind it. The trailer is not required to display registration plates if the trailer:

(1) does not exceed a gross weight of 15,000 pounds;

(2) otherwise conforms to registration, licensing, and safety laws and specifications;

(3) conforms to military specifications for appearance and identification;

(4) is intended to represent and does represent a military trailer; and

(5) carries registration plates on or in the trailer or the collector military vehicle towing the trailer.

Subd. 1i. Collector plate transfer. Notwithstanding section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another vehicle owned or jointly owned by the person to whom the special plates were issued or the plate may be assigned to another owner. In addition to the transfer fee a new owner must pay the $25 tax and any fee required by section 168.12, subdivision 2a. The $5 fee must be paid into the state treasury and credited to the vehicle services operating account under section 299A.705, subdivision 1. License plates issued under this section may not be transferred to a vehicle not eligible for the collector's vehicle license plates.

Subd. 2. New body; application. Upon the installation of a new body or the addition to or change of type of any body in or upon any registered motor vehicle, the owner shall file with the registrar a new application setting forth such change, together with the payment of any additional tax to which the motor vehicle by such change has become subject, and shall apply for a revision of the registration made.

Subd. 3. Offenses. It shall be unlawful for any person:

(1) to display or cause to be displayed or to possess any canceled, revoked, suspended or fraudulently obtained or stolen registration plates;

(2) to lend the person's registration plates to another or knowingly to permit the use thereof by another;

(3) to display or represent as the person's own any registration plates not issued to that person; provided, however, this shall not apply to any legal change of ownership of the motor vehicle to which the plates are attached, nor shall this apply to any transfer of collector plates under subdivision 1i;

(4) to fail or refuse to surrender to the department upon its lawful demand any registration plates which have been revoked, canceled, or suspended by proper authority;

(5) to use a false or fictitious name or address or description of the motor vehicle, identification number, or serial number in any application for registration of a motor vehicle or to knowingly make a false statement or to knowingly conceal a material fact or otherwise commit a fraud in any such application;

(6) to destroy, alter, remove, cover or deface the identification or serial number of any motor vehicle or to knowingly operate any motor vehicle the identification or serial number of which has been destroyed, altered, removed, covered or defaced without first making application for assignment of a special identification number as provided by law.

Subd. 4. Violation. It shall be a misdemeanor for any person to violate any of the provisions of this chapter unless such violation is by this chapter or other laws of this state declared to be a felony or gross misdemeanor.

History: (2676) 1921 c 461 s 5; 1923 c 418 s 5; 1937 c 436 s 1; 1941 c 515 s 2; 1951 c 211 s 1,2; 1953 c 88 s 1; 1955 c 59 s 1; 1957 c 714 s 2; 1959 c 74 s 1; 1959 c 315 s 1; 1963 c 579 s 1; 1965 c 107 s 1; 1975 c 55 s 1,2; 1976 c 73 s 1; 1977 c 370 s 1; 1979 c 329 s 1; 1981 c 199 s 1; 3Sp1981 c 1 art 2 s 8; 1984 c 549 s 10-14; 1986 c 336 s 2-5; 1986 c 444; 1988 c 647 s 4; 1990 c 446 s 2; 1991 c 333 s 1-4; 1992 c 581 s 5; 1993 c 85 s 1; 1995 c 132 s 1-7; 1996 c 345 s 1; 1996 c 435 s 6; 1997 c 240 s 1-4; 2002 c 371 art 1 s 7; 1Sp2005 c 6 art 3 s 32; 2008 c 287 art 2 s 1-7; 2009 c 36 art 3 s 8; 2012 c 195 s 1; 2014 c 255 s 3



Section 168.101 — OWNERSHIP AND REGISTRATION BY MINOR; PROHIBITIONS.

Subdivision 1. Ownership by minor unlawful; exceptions. Except as provided in this subdivision it is unlawful for a person under the age of 18 to own a passenger automobile or truck. A person who is under the age of 18 may own a passenger automobile or truck only if any of the following conditions exist:

(1) the person has completed a driver training course approved by the commissioner of public safety and has attained the age of 17;

(2) the person is a high school graduate and has attained the age of 17;

(3) the person is an employed, emancipated minor who holds a Minnesota driver's license;

(4) the person, before January 1, 1964, owns a passenger automobile or truck which is registered in the person's name with the registrar of motor vehicles;

(5) the person became the owner of the passenger automobile or truck which the person seeks to register in Minnesota while a resident of a foreign state, district, territory, or country, and which passenger automobile or truck is duly registered in the person's name in such foreign state, district, territory, or country.

Subd. 2. Unlawful transfer to minor. Any person who knowingly sells or in any manner knowingly transfers title of a passenger automobile or truck to a person who is prohibited from owning a passenger automobile or truck under the provisions of subdivision 1 shall be guilty of a misdemeanor.

Subd. 2a. Failure to send to registrar within ten days. Any person who fails to mail in the application for registration or transfer with appropriate taxes and fees to the registrar of motor vehicles or otherwise fails to submit said forms and remittance to the registrar within ten days following date of sale shall be guilty of a misdemeanor.

Subd. 3. Proof by registrant of eligibility to own vehicle. The registrar of motor vehicles shall refuse to register a passenger automobile or truck unless the owner submits to the registrar, at the time the owner files the first application for registration or transfer of a passenger automobile or truck, a written and verified statement that the owner is 18 years of age or over or, if under the age 18, is permitted by the provisions of subdivision 1 to own a passenger automobile or truck. The statement of an applicant under the age of 18 also shall set forth the number of the applicant's driver's license, or if the applicant has no driver's license the applicant shall so state. The applicant shall make an oath or affirmation before an officer authorized by law to administer oaths and affirmations that the statements made are correct and true. The registrar may prescribe a form for the statement required by this subdivision, which form the registrar may make a part of the application for registration or transfer.

Subd. 4. Misdemeanor violation. A person who violates the provisions of this section is guilty of a misdemeanor. The commissioner of public safety shall suspend, for not less than one year, the driver's license of a person who, while under the age of 18, misrepresents the person's age on the statement required by subdivision 3.

Subd. 5. [Repealed, 1989 c 140 s 14]

History: 1963 c 580 s 1; 1965 c 178 s 1; 1967 c 55 s 1; 1969 c 1129 art 1 s 18; 1984 c 549 s 15; 1986 c 444; 1997 c 135 s 1



Section 168.102 — SCHOOL BUS; PREREGISTRATION INSPECTION.

No school bus, as defined in section 169.011, subdivision 71, shall be registered for the first time in this state unless the application for registration is accompanied by a certificate from either the Minnesota State Patrol or the dealer showing that the school bus conforms with all rules promulgated by the Department of Public Safety and with all other applicable provisions of law.

History: 1975 c 283 s 1; 1981 c 37 s 2; 1985 c 248 s 70; 1Sp1995 c 3 art 16 s 13; 1Sp2003 c 9 art 10 s 13



Section 168.105 — CLASSIC MOTORCYCLE REGISTRATION.

Subdivision 1. Definition. A "classic motorcycle" is a motorcycle that is at least 20 years old, original in appearance, and owned solely as a collector's item and used in a classic motorcycle club activity, exhibition, tour, parade, or similar use. A classic motorcycle may not be used for general transportation purposes.

Subd. 2. Affidavit for registration and taxation. (a) A classic motorcycle must be taxed and registered by the vehicle owner submitting an affidavit to the commissioner stating (1) the name and address of the owner, (2) the name and address of the person from whom purchased, (3) the make of the classic motorcycle, (4) the year and number of the model, (5) the manufacturer's vehicle identification number, (6) that the motorcycle is owned and operated solely as a collector's item and will not be used for general transportation purposes, and (7) that the owner has one or more motor vehicles with regular plates.

(b) When the commissioner is satisfied that the affidavit is true, correct, and complete and the owner has paid a $10 registration tax, the commissioner shall register the vehicle and issue special plates.

Subd. 3. Classic plates. The commissioner shall issue plates of the same size as standard motorcycle plates and inscribed "collector" and "Minnesota" with the registration number or other combination of characters authorized under section 168.12, subdivision 2a, but without a date. The plates are valid without renewal as long as the classic motorcycle exists and may be issued for the applicant's use only for the classic motorcycle. The commissioner may revoke the plates for noncompliance with this subdivision.

Subd. 4. [Repealed, 1985 c 291 s 27]

Subd. 5. Original plates. (a) Instead of being issued classic motorcycle plates, a classic motorcycle registered under this section may display original Minnesota plates issued in the same year as the model year of the motorcycle on which they are displayed. The number on the original plates must be provided to the commissioner.

(b) Original Minnesota plates may not be used if the number on the original plate is identical to the number on a current collector's plate issued by the commissioner.

(c) If the vehicle is not registered as a collector vehicle, the commissioner shall charge a fee of $10 for registering the number on the original plates.

Subd. 6. [Repealed, 1Sp2005 c 6 art 2 s 48]

History: 1983 c 173 s 1; 1991 c 333 s 5; 1Sp2005 c 6 art 2 s 4-6



Section 168.11 — REGISTRATION CERTIFICATE.

Subdivision 1. Issuance; contents; retention requirement; other use. The registrar shall file such application and, upon approval thereof and upon payment of the motor vehicle tax, as herein provided, together with all arrears and penalties, if any, and upon the delivery to the registrar of the duly endorsed certificate of title of the former owner, as provided in chapter 168A, shall assign to it a distinctive number and issue to the registered owner a registration certificate, which shall contain the full name and date of birth, place of residence, with street and number, if in a city, and post office address of the registered owner, a specific description of the vehicle, and the number assigned, together with a place on the face of the certificate in which the registered owner shall, immediately upon receipt thereof, place the registered owner's signature. The registration certificate shall be retained by the registered owner until expiration. When in administering this chapter convenience or necessity requires, the registration certificate shall be used in lieu of the certificate of title on vehicles exempt from chapter 168A.

Subd. 2. Immediate possession required. In the case of motor vehicles taxed under the provisions of section 168.013, subdivision 1e, a nonnegotiable copy of the registration card shall be issued. The owner or driver shall carry said copy in immediate possession at all times when operating the vehicle and shall display the same upon demand of a peace officer, and authorized representative of the department or an officer authorized by law to enforce the laws relating to the operation of motor vehicles upon the public streets and highways. Nothing herein shall be construed to vary the terms or conditions of section 168.013, subdivision 3.

Subd. 3. Renewal. If the registrar fails to mail to the registered owner of a motor vehicle a notification of renewal for the motor vehicle at least 30 days before the expiration of the vehicle's registration, and all past due taxes and fees have been paid, the registrar must provide at no charge a written statement to that effect to the registered owner at the owner's request. The registrar must retain in the registrar's files a record sufficient to demonstrate whether any owner of a registered motor vehicle has been notified by mail of the renewal of the registration.

History: (2677) 1921 c 461 s 6; 1923 c 418 s 6; 1959 c 81 s 1; 1974 c 406 s 33; 1985 c 64 s 2; 1986 c 444; 1988 c 647 s 5



Section 168.12 — PLATES.

Subdivision 1. Plates; design, visibility, periods of issuance. (a) The commissioner, upon approval and payment, shall issue to the applicant the plates required by this chapter, bearing the state name and an assigned vehicle registration number. The number assigned by the commissioner may be a combination of a letter or sign with figures. The color of the plates and the color of the abbreviation of the state name and the number assigned must be in marked contrast. The plates must be lettered, spaced, or distinguished to suitably indicate the registration of the vehicle according to the rules of the commissioner.

(b) When a vehicle is registered on the basis of total gross weight, the plates issued must clearly indicate by letters or other suitable insignia the maximum gross weight for which the tax has been paid.

(c) Plates issued to a noncommercial vehicle must bear the inscription "noncommercial" unless the vehicle is displaying a special plate authorized and issued under this chapter.

(d) A one-ton pickup truck that is used for commercial purposes and is subject to section 168.185, is eligible to display special plates as authorized and issued under this chapter.

(e) The plates must be so treated as to be at least 100 times brighter than the conventional painted number plates. When properly mounted on an unlighted vehicle, the plates, when viewed from a vehicle equipped with standard headlights, must be visible for a distance of not less than 1,500 feet and readable for a distance of not less than 110 feet.

(f) The commissioner shall issue plates for the following periods:

(1) New plates issued pursuant to section 168.012, subdivision 1, must be issued to a vehicle for as long as the vehicle is owned by the exempt agency and the plate shall not be transferable from one vehicle to another but the plate may be transferred with the vehicle from one tax-exempt agency to another.

(2) Plates issued for passenger automobiles must be issued for a seven-year period. All plates issued under this paragraph must be replaced if they are seven years old or older at the time of registration renewal or will become so during the registration period.

(3) Plates issued under sections 168.053 and 168.27, subdivisions 16 and 17, must be for a seven-year period.

(4) Plates issued under subdivisions 2c and 2d and section 168.123 must be issued for the life of the veteran under section 169.79.

(5) Plates for any vehicle not specified in clauses (1) to (3) must be issued for the life of the vehicle.

(g) In a year in which plates are not issued, the commissioner shall issue for each registration a sticker to designate the year of registration. This sticker must show the year or years for which the sticker is issued, and is valid only for that period. The plates and stickers issued for a vehicle may not be transferred to another vehicle during the period for which the sticker is issued, except when issued for a vehicle registered under section 168.187.

(h) Despite any other provision of this subdivision, plates issued to a vehicle used for behind-the-wheel instruction in a driver education course in a public school may be transferred to another vehicle used for the same purpose without payment of any additional fee. The public school shall notify the commissioner of each transfer of plates under this paragraph. The commissioner may prescribe a format for notification.

Subd. 2. Amateur radio licensee; special plates, rules. (a) The commissioner shall issue amateur radio plates to an applicant who:

(1) is an owner of a passenger automobile or recreational vehicle;

(2) is a resident of this state;

(3) holds an official amateur radio station license or a citizens radio service class D license, in good standing, issued by the Federal Communications Commission;

(4) pays the registration tax required under section 168.013;

(5) pays a fee of $10 for each set of special plates and any other fees required by this chapter; and

(6) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers;

(b) In lieu of the registration number required for identification under subdivision 1, the plates must indicate the official amateur call letters of the applicant, as assigned by the Federal Communications Commission, and the words "AMATEUR RADIO."

(c) This provision for the issue of special plates applies only if the applicant's motor vehicle is already registered in Minnesota so that the applicant has valid regular Minnesota plates issued for that motor vehicle under which to operate it during the time that it will take to have the necessary special plates made.

(d) If owning more than one motor vehicle of the type specified in this subdivision, the applicant may apply for special plates for each motor vehicle and, if each application complies with this subdivision, the commissioner shall furnish the applicant with the special plates, indicating the official amateur call letters and other distinguishing information as the commissioner considers necessary, for each of the motor vehicles.

(e) The commissioner may make reasonable rules governing the use of the special plates as will assure the full compliance by the owner of the special plates, with all existing laws governing the registration of motor vehicles and the transfer and use of the plates.

(f) Despite any contrary provision of subdivision 1, the special plates issued under this subdivision may be transferred by an owner to another motor vehicle listed in paragraph (a) and registered to the same owner, upon the payment of a fee of $5. The commissioner must be notified before the transfer and may prescribe a format for the notification.

Subd. 2a. Personalized plates; rules. (a) The commissioner may issue personalized plates or, if requested for special plates issued under section 168.123 for veterans, 168.124 for medal of honor recipients, or 168.125 for former prisoners of war, applicable personalized special veterans plates, to an applicant who:

(1) is an owner of a passenger automobile including a passenger automobile registered as a classic car, pioneer car, collector car, or street rod; any truck with a manufacturer's nominal rated capacity of one ton or less and resembling a pickup truck; a motorcycle, including a classic motorcycle; a motorized bicycle; a commuter van as defined in section 168.126; or a recreational vehicle;

(2) pays a onetime fee of $100 and any other fees required by this chapter;

(3) pays the registration tax required by this chapter for the motor vehicle; and

(4) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

(b) The commissioner shall charge a replacement fee for personalized license plates and personalized special veterans plates issued under section 168.123 as specified in subdivision 5. This fee must be paid by the applicant whenever the personalized plates are required to be replaced by law, except that as provided in section 168.124, subdivision 3, and 168.125, subdivision 1b, no fee may be charged to replace plates issued under those sections.

(c) In lieu of the registration number assigned as provided in subdivision 1, personalized plates and personalized special veterans plates must have imprinted on them a series of not more than seven numbers and letters, or five numbers and letters for personalized special veterans plates, in any combination and, as applicable, satisfy the design requirements of section 168.123, 168.124, or 168.125. When an applicant has once obtained personalized plates or personalized special veterans plates, the applicant shall have a prior claim for similar personalized plates or personalized special veterans plates in the next succeeding year as long as current motor vehicle registration is maintained.

(d) The commissioner shall adopt rules in the manner provided by chapter 14, regulating the issuance and transfer of personalized plates and personalized special veterans plates. No words or combination of letters placed on these plates may be used for commercial advertising, be of an obscene, indecent, or immoral nature, or be of a nature that would offend public morals or decency. The call signals or letters of a radio or television station are not commercial advertising for the purposes of this subdivision.

(e) Despite the provisions of subdivision 1, personalized plates and personalized special veterans plates issued under this subdivision may be transferred to another motor vehicle listed in paragraph (a) and owned by the applicant, upon the payment of a fee of $5.

(f) The commissioner may by rule specify the format for notification.

(g) A personalized plate or personalized special veterans plate issued for a classic car, pioneer car, collector car, street rod, or classic motorcycle may not be transferred to a vehicle not eligible for such a plate.

(h) Despite any law to the contrary, if the personalized license plates are lost, stolen, or destroyed, the applicant may apply and must be issued duplicate license plates bearing the same combination of letters and numbers and the same design as (1) the former personalized plates or personalized special veterans plates under section 168.123 upon the payment of the fee required by section 168.29 or (2) the former personalized special veterans plates issued under section 168.124 or 168.125, without charge.

(i) A personalized vertical motorcycle plate may be issued upon payment of an additional payment of $100. The vertical plate must have not more than four identification characters, cannot be a duplication of any current or reserved license plate, and must meet the requirements in paragraph (d).

Subd. 2b. Firefighters; special plates, rules. (a) The commissioner shall issue special plates, or a single license plate in the case of a motorcycle plate, to any applicant who:

(1) is a member of a fire department receiving state aid under chapter 69, has a letter from the fire chief, and is an owner of a passenger automobile, a one-ton pickup truck, or a motorcycle;

(2) pays a fee of $10 and any other fees required by this chapter;

(3) pays the registration tax required by this chapter for the motor vehicle; and

(4) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) In lieu of the identification required under subdivision 1, the special plates must bear an emblem of a Maltese Cross together with any numbers or characters prescribed by the commissioner.

(c) Special plates issued under this subdivision may only be used during the period that the owner of the motor vehicle is a member of a fire department as specified in this subdivision. When the individual to whom the special plates were issued is no longer a member of a fire department or when the motor vehicle ownership is transferred, the owner shall remove the special plates from the motor vehicle. If the commissioner receives written notification that an individual is no longer qualified for these special plates, the commissioner shall invalidate the plates and notify the individual of this action. The individual may retain the plate only upon demonstrating compliance with the qualifications of this subdivision. Upon removal or invalidation of the special plates or special motorcycle plate, the owner or purchaser of the motor vehicle shall obtain regular plates, a regular motorcycle plate, or special plates for the proper registration classification for the motor vehicle.

(d) A special motorcycle license plate issued under this subdivision must be the same size as a standard motorcycle license plate.

(e) Upon payment of a fee of $5, plates issued under this subdivision for a passenger automobile or truck may be transferred to another passenger automobile or truck owned or jointly owned by the person to whom the plates were issued. On payment of a fee of $5, a plate issued under this subdivision for a motorcycle may be transferred to another motorcycle owned or jointly owned by the person to whom the plate was issued.

(f) The commissioner may adopt rules under the Administrative Procedure Act, sections 14.001 to 14.69, to govern the issuance and use of the special plates authorized in this subdivision.

Subd. 2c. National Guard; special plates, rules. (a) The commissioner shall issue special plates to any applicant who:

(1) is a regularly enlisted, commissioned, or retired member of the Minnesota National Guard, other than an inactive member who is not a retired member, and is an owner of a passenger automobile;

(2) pays a fee of $10 and any other fees required by this chapter;

(3) pays the registration tax required by this chapter; and

(4) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) The adjutant general shall design the emblem for these special plates subject to the approval of the commissioner.

(c) Special plates issued under this subdivision may only be used during the period that the owner of the motor vehicle is an active or retired member of the Minnesota National Guard as specified in this subdivision. When the individual to whom the special plates were issued is no longer an active or retired member of the Minnesota National Guard, the special plates must be removed from the vehicle by the owner. If the commissioner receives written notification that an individual is no longer qualified for these special plates, the commissioner shall invalidate the plates and notify the individual of this action. The individual may retain the plate only upon demonstrating compliance with the qualifications of this subdivision. Upon removal or invalidation of the special plates, either the owner or purchaser of the motor vehicle shall obtain regular plates for the motor vehicle.

(d) While the person is an active or retired member of the Minnesota National Guard, plates issued pursuant to this subdivision may be transferred to another motor vehicle owned by that individual upon payment of a fee of $5.

(e) For purposes of this subdivision, "retired member" means an individual placed on the roll of retired officers or roll of retired enlisted members in the Office of the Adjutant General under section 192.18 and who is not deceased.

(f) The commissioner may adopt rules under the Administrative Procedure Act to govern the issuance and use of the special plates authorized by this subdivision.

Subd. 2d. Ready Reserve; special plates, rules. (a) The commissioner shall issue special plates to an applicant who:

(1) is not eligible for special National Guard plates under subdivision 2c, is a member of the United States armed forces ready reserve as described in United States Code, title 10, section 10142 or 10143, or a retired reserve as described in United States Code, title 10, section 10154, and is an owner of a passenger automobile;

(2) pays a fee of $10 and any other fees required by this chapter;

(3) pays the registration tax required by this chapter; and

(4) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) The commissioner of veterans affairs shall design the emblem for these special plates subject to the approval of the commissioner.

(c) Special plates issued under this subdivision may only be used during the period that the owner of the motor vehicle is a member of the ready reserve. When the owner is no longer a member, the special plates must be removed from the motor vehicle by the owner. If the commissioner receives written notification that an individual is no longer qualified for these special plates, the commissioner shall invalidate the plates and notify the individual of this action. The individual may retain the plate only upon demonstrating compliance with the qualifications of this subdivision. On removal or invalidation of the special plates, either the owner or purchaser of the motor vehicle shall obtain regular plates for the motor vehicle. While the owner is a member of the ready reserve, plates issued under this subdivision may be transferred to another motor vehicle owned by that individual on paying a fee of $5.

(d) The commissioner may adopt rules under the Administrative Procedure Act to govern the issuance and use of the special plates authorized by this subdivision.

Subd. 2e. Volunteer ambulance attendants; special plates. (a) The commissioner shall issue special license plates to an applicant who:

(1) is a volunteer ambulance attendant as defined in section 144E.001, subdivision 15, and owns a motor vehicle taxed as a passenger automobile;

(2) pays the registration tax required by this chapter for the motor vehicle;

(3) pays a fee of $10 and any other fees required by this chapter; and

(4) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) An individual may use special plates issued under this subdivision only during the period that the individual is a volunteer ambulance attendant. When the individual to whom the special plates were issued ceases to be a volunteer ambulance attendant, the individual shall remove each set of special plates issued. If the commissioner receives written notification that an individual is no longer qualified for these special plates, the commissioner shall invalidate the plates and notify the individual of this action. The individual may retain the plate only upon demonstrating compliance with the qualifications of this subdivision. When ownership of the motor vehicle is transferred, the individual shall remove the special plates from that motor vehicle. On removal or invalidation of the special plates, the owner or purchaser of the motor vehicle shall obtain regular plates for the motor vehicle. Special plates issued under this subdivision may be transferred to another motor vehicle owned by the volunteer ambulance attendant on payment of a fee of $5.

(c) The commissioner may adopt rules governing the design, issuance, and sale of the special plates authorized by this subdivision.

Subd. 2f. Original license plates. (a) On application of the owner and in lieu of issuing plates under subdivision 1 to a motor vehicle registered and taxed as a passenger automobile, the commissioner may assign to the motor vehicle original Minnesota registration plates issued in the same year as the model year of the motor vehicle, if (1) the original plates are at least 20 years old, (2) the owner of the motor vehicle has the original plates in possession at the time of the application, and (3) the owner provides the plate number to the commissioner.

(b) Plates displayed under this subdivision, including stickers applied to the plates, must be clearly legible and must be displayed on the motor vehicle.

(c) The commissioner shall not assign the registration number on the original plates to the motor vehicle if the commissioner determines that the number on the original plate is identical to the number on any plate in the current or reserved numbering system used by the commissioner.

(d) Despite subdivision 1, an original plate whose number has been assigned under this subdivision may be displayed for as long as the plates, including tabs and stickers on the plates, are clearly legible and the number is not subsequently used by the commissioner as a plate number in a registration numbering system.

(e) Despite subdivision 1, original plates assigned under this subdivision need not bear a tab or sticker to indicate the month or year of registration if the motor vehicle carries the registration certificate issued under section 168.11 at all times when the motor vehicle is operated on the public highways.

(f) The commissioner may charge a fee for receiving an application and assigning original plate numbers.

Subd. 2g. Retired firefighters; special plates. (a) The commissioner shall issue special retired firefighters plates to an applicant who:

(1) is a retired member of a fire department as defined in section 299N.01, subdivision 2, has a letter from the fire chief affirming that the applicant is a retired firefighter who served ten or more years and separated in good standing, and is a registered owner of a passenger automobile, a one-ton pickup truck, a recreational vehicle, or a motorcycle;

(2) pays a fee of $10 for each set of license plates applied for along with any other fees required by this chapter; and

(3) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

(b) The commissioner shall design the special plate emblem so that it is distinguishable from the emblem on firefighter special plates issued under subdivision 2b.

(c) On payment of a transfer fee of $5, plates issued under this subdivision may be transferred to another passenger automobile, one-ton pickup truck, recreational vehicle, or motorcycle registered to the individual to whom the special plates were issued.

(d) Fees collected under this subdivision must be credited to the vehicle services operating account in the special revenue fund.

(e) This subdivision is exempt from section 168.1293.

Subd. 3. [Repealed, 1990 c 497 s 13]

Subd. 4. [Repealed, 1990 c 497 s 13]

Subd. 5. Additional fee. (a) In addition to any fee otherwise authorized or any tax otherwise imposed upon any vehicle, the payment of which is required as a condition to the issuance of any plate or plates, the commissioner shall impose the fee specified in paragraph (b) that is calculated to cover the cost of manufacturing and issuing the plate or plates, except for plates issued to disabled veterans as defined in section 168.031 and plates issued pursuant to section 168.124, 168.125, or 168.27, subdivisions 16 and 17, for passenger automobiles. The commissioner shall issue graphic design plates only for vehicles registered pursuant to section 168.017 and recreational vehicles registered pursuant to section 168.013, subdivision 1g.

(b) Unless otherwise specified or exempted by statute, the following plate and validation sticker fees apply for the original, duplicate, or replacement issuance of a plate in a plate year:

(c) For vehicles that require two of the categories above, the registrar shall only charge the higher of the two fees and not a combined total.

History: (2678) 1921 c 461 s 7; 1923 c 418 s 7; 1951 c 628 s 1; 1955 c 396 s 1-3; Ex1961 c 5 s 1; 1963 c 125 s 1,2; 1965 c 149 s 1; 1967 c 46 s 1; 1971 c 716 s 1; 1973 c 218 s 7; 1975 c 245 s 1; 1975 c 248 s 1; 1976 c 343 s 5; 1977 c 108 s 2; 1977 c 347 s 27; 1978 c 636 s 1; 1980 c 372 s 1; 1981 c 357 s 55,56; 1981 c 363 s 21,22; 1982 c 424 s 130; 1982 c 467 s 1; 1983 c 19 s 1,2; 1983 c 195 s 1; 1983 c 318 s 1; 1984 c 549 s 16-18; 1985 c 248 s 70; 1Sp1985 c 10 s 76,77; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 636 s 3; 1988 c 647 s 6-8; 1989 c 140 s 8,9; 1990 c 422 s 10; 1990 c 497 s 5; 1991 c 274 s 2,3; 1991 c 333 s 6,7; 1992 c 581 s 6,7; 1993 c 214 s 2; 1993 c 281 s 3; 1994 c 443 s 1; 1994 c 465 art 3 s 16; 1994 c 536 s 9; 1995 c 145 s 1; 1996 c 435 s 7,8; 1996 c 455 art 4 s 3; 1997 c 199 s 14; 1998 c 405 s 1; 1999 c 8 s 4; 1Sp2001 c 8 art 2 s 32; 1Sp2003 c 19 art 2 s 21,22; 2004 c 228 art 1 s 31; 1Sp2005 c 6 art 2 s 7; 2007 c 143 art 3 s 1; 2008 c 287 art 1 s 23; art 2 s 8-14; 2007 c 143 art 3 s 1; 2008 c 287 art 1 s 23; art 2 s 8-14; 2010 c 351 s 17,18; 2011 c 80 s 1; 2011 c 109 s 7-12; 2012 c 287 art 3 s 19; 2014 c 255 s 4-9; 2014 c 280 s 1,2



Section 168.121 — SPECIAL PLATES REMEMBERING VICTIMS OF IMPAIRED DRIVERS.

Subdivision 1. Issuance and design. Notwithstanding section 168.1293, the commissioner shall issue special plates remembering victims of impaired drivers to an applicant who:

(1) is a registered owner of a passenger automobile;

(2) pays a fee of $10 for each set of license plates applied for; and

(3) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

Subd. 2. Design. The commissioner shall design the special plate emblem so that it bears an inscription "Remembering Victims of Impaired Drivers" and displays an image of a broken heart.

Subd. 3. Plates transfer. On payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile registered to the individual to whom the special plates were issued.

Subd. 4. Record. The commissioner shall maintain a record of the number of special plates issued under this section.

Subd. 5. Fees credited. Fees collected under this section must be credited to the vehicle services operating account in the special revenue fund.

History: 2010 c 388 art 1 s 1



Section 168.123 — VETERANS; SPECIAL PLATES.

Subdivision 1. General requirements; fees. (a) On payment of a fee of $10 for each set of two plates, or for a single plate in the case of a motorcycle plate, payment of the registration tax required by law, and compliance with other applicable laws relating to vehicle registration and licensing, as applicable, the commissioner shall issue:

(1) special veteran's plates to an applicant who served in the active military service in a branch of the armed forces of the United States or of a nation or society allied with the United States in conducting a foreign war, was discharged under honorable conditions, and is a registered owner of a passenger automobile, recreational motor vehicle, or one-ton pickup truck, but which is not a commercial motor vehicle as defined in section 169.011, subdivision 16; or

(2) a veteran's special motorcycle plate as described in subdivision 2, paragraph (a), (e), (f), (h), (i), (j), or (m), or another special plate designed by the commissioner to an applicant who is a registered owner of a motorcycle and meets the criteria listed in this paragraph and in subdivision 2, paragraph (a), (e), (f), (h), (i), (j), or (m). Plates issued under this clause must be the same size as regular motorcycle plates. Special motorcycle license plates issued under this clause are not subject to section 168.1293.

(b) The additional fee of $10 is payable for each set of veteran's plates, is payable only when the plates are issued, and is not payable in a year in which stickers are issued instead of plates.

(c) The veteran must have a certified copy of the veteran's discharge papers, indicating character of discharge, at the time of application. If an applicant served in the active military service in a branch of the armed forces of a nation or society allied with the United States in conducting a foreign war and is unable to obtain a record of that service and discharge status, the commissioner of veterans affairs may certify the applicant as qualified for the veterans' plates provided under this section.

[See Note.]

Subd. 2. Design. The commissioner of veterans affairs shall design the emblem for the veterans' special plates, subject to the approval of the commissioner, that satisfy the following requirements:

(a) For a Vietnam veteran who served after July 1, 1961, and before July 1, 1978, in the active military service in a branch of the armed forces of the United States or a nation or society allied with the United States the special plates must bear the inscription "VIETNAM VET."

(b) For a veteran stationed on the island of Oahu, Hawaii, or offshore, during the attack on Pearl Harbor on December 7, 1941, the special plates must bear the inscription "PEARL HARBOR SURVIVOR."

(c) For a veteran who served during World War II, the plates must bear the inscription "WORLD WAR VET."

(d) For a veteran who served during the Korean Conflict, the special plates must bear the inscription "KOREAN VET."

(e) For a combat wounded veteran who is a recipient of the Purple Heart medal, the plates must bear the inscription "COMBAT WOUNDED VET" and have a facsimile or an emblem of the official Purple Heart medal.

A member of the United States armed forces who is serving actively in the military and who is a recipient of the Purple Heart medal is also eligible for this license plate. The commissioner of public safety shall ensure that information regarding the required proof of eligibility for any applicant under this paragraph who has not yet been issued military discharge papers is distributed to the public officials responsible for administering this section.

(f) For a Persian Gulf War veteran, the plates must bear the inscription "GULF WAR VET." For the purposes of this section, "Persian Gulf War veteran" means a person who served on active duty after August 1, 1990, in a branch of the armed forces of the United States or a nation or society allied with the United States or the United Nations during Operation Desert Shield, Operation Desert Storm, or other military operation in the Persian Gulf area combat zone as designated in United States Presidential Executive Order No. 12744, dated January 21, 1991.

(g) For a veteran who served in the Laos War after July 1, 1961, and before July 1, 1978, the special plates must bear the inscription "LAOS WAR VET."

(h) For a veteran who is the recipient of:

(1) the Iraq Campaign Medal, the special plates must be inscribed with a facsimile of that medal and must bear the inscription "IRAQ WAR VET" directly below the special plate number;

(2) the Afghanistan Campaign Medal, the special plates must be inscribed with a facsimile of that medal and must bear the inscription "AFGHAN WAR VET" directly below the special plate number;

(3) the Global War on Terrorism Expeditionary Medal, the special plates must be inscribed with a facsimile of that medal and must bear the inscription "GWOT VETERAN" directly below the special plate number; or

(4) the Armed Forces Expeditionary Medal, the special plates must bear an appropriate inscription that includes a facsimile of that medal.

(i) For a veteran who is the recipient of the Global War on Terrorism Service Medal, the special plates must be inscribed with a facsimile of that medal and must bear the inscription "GWOT VETERAN" directly below the special plate number. In addition, any member of the National Guard or other military reserves who has been ordered to federally funded state active service under United States Code, title 32, as defined in section 190.05, subdivision 5b, and who is the recipient of the Global War on Terrorism Service Medal, is eligible for the license plate described in this paragraph, irrespective of whether that person qualifies as a veteran under section 197.447.

(j) For a veteran who is the recipient of the Korean Defense Service Medal, the special plates must be inscribed with a facsimile of that medal and must bear the inscription "KOREAN DEFENSE SERVICE" directly below the special plate number.

(k) For a veteran who is a recipient of the Bronze Star medal, the plates must bear the inscription "BRONZE STAR VET" and have a facsimile or an emblem of the official Bronze Star medal.

(l) For a veteran who is a recipient of the Silver Star medal, the plates must bear the inscription "SILVER STAR VET" and have a facsimile or an emblem of the official Silver Star medal.

(m) For a woman veteran, the plates must bear the inscription "WOMAN VETERAN" and have a facsimile or an emblem as designated by the commissioners of veterans affairs and public safety.

Subd. 2a. [Repealed, 2008 c 350 art 1 s 97]

Subd. 3. [Repealed by amendment, 1Sp2005 c 6 art 2 s 8]

Subd. 4. Plates transfer. (a) On payment of a fee of $5, plates issued under subdivision 1, paragraph (a), clause (1), may be transferred to another passenger automobile or recreational motor vehicle, or one-ton truck described in subdivision 1, paragraph (a), clause (1), registered to the individual to whom the plates were issued.

(b) On payment of a fee of $5, a plate issued under subdivision 1, paragraph (a), clause (2), may be transferred to another motorcycle registered to the individual to whom the plate was issued.

Subd. 5. [Repealed by amendment, 1Sp2005 c 6 art 2 s 8]

Subd. 6. Rules. The commissioner may adopt rules under the Administrative Procedure Act to govern the issuance and use of the special plates authorized by this section.

History: 1988 c 636 s 4; 1989 c 269 s 39; 1989 c 301 s 1; 1991 c 274 s 4; 1994 c 396 s 1,2; 1996 c 455 art 4 s 4,5; 1Sp2005 c 6 art 2 s 8; 2010 c 333 art 2 s 7; 2010 c 351 s 19-21; 2011 c 109 s 13; 2012 c 287 art 3 s 20; 2013 c 127 s 16; 2014 c 207 s 1,2; 2014 c 255 s 10; 2014 c 280 s 3

NOTE: Subdivision 1, paragraph (a), clause (2), was also amended by Laws 2014, chapter 207, section 1, to read as follows:

"(2) a veteran's special motorcycle plate as described in subdivision 2, paragraph (a), (f), (h), (i), (j), or (m), or another special plate designed by the commissioner to an applicant who is a registered owner of a motorcycle and meets the criteria listed in this paragraph and the appropriate paragraph in subdivision 2. Plates issued under this clause must be the same size as regular motorcycle plates. Special motorcycle license plates issued under this clause are not subject to section 168.1293."



Section 168.1235 — VETERANS SERVICE GROUP EMBLEMS.

Subdivision 1. General requirements; fees. (a) The commissioner shall issue a special plate emblem for each plate to an applicant who:

(1) is a member of a congressionally chartered veterans service organization and is a registered owner of a passenger automobile, pickup truck, van, or self-propelled recreational vehicle;

(2) pays the registration tax required by law;

(3) pays a fee of $10 for each set of two plates, and any other fees required by this chapter; and

(4) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) The additional fee of $10 is payable at the time of initial application for the special plate emblem and when the plates must be replaced or renewed. An applicant must not be issued more than two sets of special plate emblems for motor vehicles listed in paragraph (a) and registered to the applicant.

(c) The applicant must present a valid card indicating membership in the American Legion or Veterans of Foreign Wars.

Subd. 2. Design. (a) The commissioner of veterans affairs, after consultation with each of the congressionally chartered veterans service organizations, shall design the special plate emblems, subject to the approval of the commissioner. The emblem must be at least as large as the letters and numerals on the plate and the commissioner shall allow for plates with spaces for the emblem in place of a numeral or letter.

(b) Each congressionally chartered veterans service organization must arrange for any applicable rules of the national organization to be changed or copyrights to be released before the commissioner may issue special emblems to members of any particular service organization under this section.

Subd. 3. [Repealed by amendment, 1Sp2005 c 6 art 2 s 9]

Subd. 4. Plate emblem transfer. Despite section 168.12 or other law to the contrary, on payment of a fee of $5, the veterans service organization special plate emblems issued under subdivision 1, may be transferred by the owner to other plates on a passenger automobile, pickup truck, van, or self-propelled recreational vehicle registered to the person to whom the emblems were issued.

Subd. 5. [Repealed by amendment, 1Sp2005 c 6 art 2 s 9]

History: 1997 c 159 art 2 s 13; 2000 c 426 s 4,5; 1Sp2005 c 6 art 2 s 9; 2011 c 109 s 14; 2014 c 255 s 11



Section 168.124 — SPECIAL PLATES FOR MEDAL OF HONOR RECIPIENTS.

Subdivision 1. Issuance and design. (a) The commissioner shall issue special plates bearing the inscription "MEDAL OF HONOR" to an applicant who:

(1) is a recipient of the Congressional Medal of Honor;

(2) is a registered owner of a passenger automobile, motorcycle, or recreational motor vehicle; and

(3) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) The special plates must be of a design and size determined by the commissioner. Only one set of plates, or a single plate in the case of a motorcycle, bearing the inscription "MEDAL OF HONOR" may be issued for each qualified applicant.

Subd. 2. Application. Application for issuance of these plates may be made only at the time of renewal or first application for registration.

Subd. 3. No fee. The commissioner shall issue a set of Medal of Honor plates to qualified applicants free of charge and the plates must be replaced without charge if they become damaged. In addition, no fee may be charged for a subsequent year when stickers are issued for a motor vehicle listed in subdivision 1 on which the Medal of Honor plates are placed. The motor vehicle must be for personal use, not commercial purposes.

Subd. 4. Transfer. Despite the provisions of section 168.12, subdivision 1, Medal of Honor plates issued under this section may be transferred to another personal motor vehicle registered to the Medal of Honor recipient upon notification to the commissioner.

Subd. 5. [Repealed by amendment, 1Sp2005 c 6 art 2 s 10]

Subd. 6. [Repealed by amendment, 1Sp2005 c 6 art 2 s 10]

History: 1983 c 267 s 1; 1989 c 140 s 10; 1Sp2005 c 6 art 2 s 10; 2011 c 109 s 15; 2014 c 255 s 12



Section 168.125 — SPECIAL PLATES FOR FORMER PRISONERS OF WAR.

Subdivision 1. Issuance and design. (a) The commissioner shall issue special plates bearing the inscription "EX-POW" to any applicant who:

(1) is both a former prisoner of war and a registered owner of a passenger automobile, motorcycle, or recreational motor vehicle; and

(2) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(b) The special plates must be of a design and size to be determined by the commissioner. Only one set of plates, or a single plate in the case of a motorcycle, bearing the "EX-POW" inscription may be issued for each qualified applicant.

Subd. 1a. Application. Application for issuance of these plates must be made at the time of renewal or first application for registration. The application must include a certification by the commissioner of veterans affairs that the applicant was a member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States during a period of armed conflict.

Subd. 1b. No fee. The commissioner shall issue a set of EX-POW plates, or a single plate for a motorcycle, to qualified applicants, free of charge, and shall replace them without charge if they become damaged. In addition, no fee may be charged for a subsequent year when stickers are issued for that motor vehicle on which the EX-POW plates are placed.

Subd. 1c. Plates transfer. Despite the provisions of section 168.12, subdivision 1, the special plates issued under this section may be transferred to another motor vehicle registered to the former prisoner of war upon notification to the commissioner.

Subd. 1d. Surviving spouse. Upon the death of a former prisoner of war, the commissioner shall continue to issue free of charge, upon renewal, the special plates to a motor vehicle owned by the surviving spouse of the former prisoner of war. Special plates issued to a surviving spouse may be transferred to another motor vehicle registered to the surviving spouse as provided in subdivision 1c. No fee may be charged for replacement plates issued to a surviving spouse or for stickers issued for the motor vehicle on which the special "EX-POW" plates are placed. A surviving spouse is not exempt from the motor vehicle registration tax.

Subd. 1e. [Repealed by amendment, 1Sp2005 c 6 art 2 s 11]

Subd. 2. Plates; EX-POW and disability emblems. The commissioner shall issue special plates bearing both the "EX-POW" and disability emblems to any applicant who is entitled to the special plates provided under this section and who is also entitled to special plates for the physically disabled under section 168.021 upon compliance with the provisions of both sections. The plates must be of a design and size determined by the commissioner.

Subd. 3. Rules; commissioner of public safety. The commissioner of public safety may adopt by rule, in accordance with chapter 14, the procedures for issuance or transfer of the special plates authorized under this section.

Subd. 4. Rules; commissioner of veterans affairs. The commissioner of veterans affairs shall establish the procedure for obtaining the certification of former prisoner of war status.

Subd. 5. Savings provision. Nothing in this section alters the exemption for disabled war veterans provided for in section 168.031.

History: 1982 c 424 s 130; 1982 c 593 s 1; 1988 c 636 s 5; 1989 c 140 s 11; 1989 c 301 s 2; 1990 c 497 s 6; 1993 c 214 s 3; 1Sp2005 c 6 art 2 s 11; 2011 c 109 s 16; 2014 c 255 s 13



Section 168.1253 — GOLD STAR LICENSE PLATE.

Subdivision 1. Definitions. (a) The terms used in this section have the meanings given them in this subdivision.

(b) "Active service" has the meaning given in section 190.05, subdivision 5.

(c) "Eligible person" means a surviving spouse, parent or legal guardian, child, or sibling of a person who has died while serving honorably in active service. For the purposes of this section, an eligibility relationship may be established by birth or adoption.

(d) "Motor vehicle" means a vehicle for personal use, not used for commercial purposes, and may include a passenger automobile, motorcycle, recreational vehicle, pickup truck, or van.

Subd. 2. Issuance; eligibility. Beginning October 1, 2009, the commissioner shall issue special plates bearing the inscription "GOLD STAR" to an applicant who:

(1) is an owner or joint owner of a motor vehicle;

(2) is an eligible person; and

(3) complies with all laws relating to the registration and licensing of motor vehicles and drivers.

Subd. 3. No fee. The commissioner shall issue a set of Gold Star plates, or a single plate for a motorcycle, to an eligible person free of charge, and shall replace the plate or plates without charge if they become damaged.

Subd. 4. Design. The special plates issued under this section must be of a design and size determined by the commissioner, in consultation with the commissioner of veterans affairs. The commissioner may design the plates in accordance with section 168.1291, subdivision 2.

Subd. 5. Transfer. On payment of a fee of $5 and notification to the commissioner, special plates issued under this section may be transferred to another motor vehicle owned or jointly owned by the eligible person.

Subd. 6. Costs of production. The commissioner of management and budget may transfer money in the "Support Our Troops" account under section 190.19, subdivision 2a, to the driver and vehicle services account under section 299A.705, subdivision 1, to pay for the cost of production of the license plates authorized under this section. The commissioner of veterans affairs and the commissioner of public safety must agree on a payment schedule before any money may be transferred under this subdivision.

History: 2009 c 94 art 3 s 9; 2009 c 101 art 2 s 109; 2011 c 109 s 17; 2011 c 117 s 1; 2014 c 255 s 14



Section 168.1255 — "PROUD TO BE A VETERAN" PLATE.

Subdivision 1. General requirements and procedures. The commissioner shall issue special veteran contribution plates or a single motorcycle plate to an applicant who:

(1) is a veteran, as defined in section 197.447;

(2) is a registered owner of a passenger automobile as defined in section 168.002, subdivision 24, recreational vehicle as defined in section 168.002, subdivision 27, one-ton pickup truck as defined in section 168.002, subdivision 21b, or motorcycle as defined in section 168.002, subdivision 19;

(3) pays a fee of $10 to cover the costs of handling and manufacturing the plates;

(4) pays the registration tax required under section 168.013;

(5) pays the fees required under this chapter;

(6) pays an additional onetime World War II memorial contribution of $30, which the department shall retain until all start-up costs associated with the development and issuing of the plates have been recovered, after which the commissioner shall deposit contributions in the World War II donation match account; and

(7) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

Subd. 1a. Motorcycle plate. A motorcycle plate issued under this section must be the same size as a regular motorcycle plate.

Subd. 2. Design. The commissioner of veterans affairs shall design an emblem for the special plates, subject to the approval of the commissioner of public safety, that satisfies the requirements in this subdivision:

(1) the special veteran contribution plates must bear the inscription "PROUD TO BE A VETERAN" on the bottom of the plate; and

(2) the flag of the United States of America must appear on the left side of the plate just preceding the first letter or numeral of the special plate number.

Subd. 3. Plate transfers. Despite section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile registered to the individual to whom the veteran contribution plates were issued, or a single motorcycle plate may be transferred to another motorcycle registered to the individual to whom the plate was issued.

Subd. 4. Fees credited. Fees collected under this section do not include the contributions collected for the World War II memorial donation match account.

Subd. 5. Record. The commissioner shall maintain a record of the number of special plates issued under this section.

Subd. 6. World War II memorial donation match account. Money remaining in the World War II memorial donation match account after the state share of the construction costs of the World War II memorial has been paid in full is appropriated to the commissioner of veterans affairs for services and programs for veterans and their families.

History: 2002 c 371 art 1 s 8; 1Sp2005 c 6 art 2 s 12; 2008 c 287 art 1 s 24; 2008 c 297 art 2 s 2-5; 2008 c 363 art 8 s 4; 2010 c 351 s 22; 2011 c 109 s 18



Section 168.126 — COMMUTER VANS; REGISTRATION, SPECIAL LICENSE PLATES.

Subdivision 1. Unique registration category. A unique vehicle registration category is established for vehicles known as commuter vans. "Commuter van" means a vehicle having a capacity of seven to 16 persons that meets the criteria set forth in section 221.012, subdivision 9.

Subd. 2. Special plates. The registrar shall issue special license plates for a commuter van as defined in section 221.012, subdivision 9, upon the applicant's compliance with the laws of Minnesota relating to registration and licensing of motor vehicles and drivers.

Subd. 3. Eligibility criteria established by commissioner. (a) The commissioner of public safety, in cooperation with the commissioner of transportation, shall establish criteria and procedures governing applications for and issuance of plates permitted by this section. The criteria and procedures may include:

(1) certification of vehicle use as a commuter van;

(2) provision for transfer of special license plates; and

(3) deposit of fees for the registration, sale, and transfer of commuter vans.

(b) The special plate must be designed to specifically identify the vehicle as a commuter van.

History: 1983 c 311 s 2; 1984 c 655 art 1 s 32; 1989 c 140 s 12; 1994 c 536 s 10



Section 168.127 — FLEET VEHICLES; REGISTRATION, FEE.

Subdivision 1. Unique registration category. A unique registration category is established for vehicles and trailers of a fleet. Vehicles registered in the fleet must be issued a distinctive license plate. The design and size of the fleet license plate must be determined by the commissioner.

Subd. 2. Annual registration period. The annual registration period for vehicles in the fleet will be determined by the commissioner. The applicant must provide all information necessary to qualify as a fleet registrant including a list of all vehicles in the fleet. On initial registration, all taxes and fees for vehicles in the fleet must be reassessed based on the expiration date.

Subd. 3. Registration cards issued. On approval of the application for fleet registration the commissioner must issue a registration card for each qualified vehicle in the fleet. The registration card must be carried in the vehicle at all times and be made available to a peace officer on demand. The registered gross weight must be indicated on the license plate.

Subd. 4. Filing registration applications. Initial fleet applications for registration and renewals must be filed with the registrar or authorized deputy registrar.

Subd. 5. Renewal of fleet registration. On the renewal of a fleet registration the registrant shall pay full licensing fees for every vehicle registered in the preceding year unless the vehicle has been properly deleted from the fleet. In order to delete a vehicle from a fleet, the fleet registrant must surrender to the commissioner the registration card and license plates. The registrar may authorize alternative methods of deleting vehicles from a fleet, including destruction of the license plates and registration cards. If the card or license plates are lost or stolen, the fleet registrant shall submit a sworn statement stating the circumstances for the inability to surrender the card, stickers, and license plates. The commissioner shall assess a penalty of 20 percent of the total tax due on the fleet against the fleet registrant who fails to renew the licenses issued under this section or fails to report the removal of vehicles from the fleet within 30 days. The penalty must be paid within 30 days after it is assessed.

Subd. 6. Fee. Instead of the filing fee described in section 168.33, subdivision 7, the applicant for fleet registration shall pay an equivalent administrative fee to the commissioner for each vehicle in the fleet.

History: 1986 c 453 s 2; 1996 c 435 s 9; 1Sp2005 c 6 art 2 s 13



Section 168.128 — LIMOUSINE PLATES.

Subdivision 1. Limousine registration. A unique vehicle registration category is established for limousines.

Subd. 2. Plates. (a) A person who operates a limousine for other than personal use shall register the motor vehicle as provided in this section. A person who operates a limousine for personal use may apply for limousine plates.

(b) The commissioner shall issue limousine plates to the registered owner of a limousine who:

(1) certifies that an insurance policy or policies under section 65B.135, in the minimum aggregate amount required under that section, is in effect for the entire period of the registration;

(2) provides the commissioner with proof that the passenger automobile registration tax and a $10 fee have been paid for each limousine receiving limousine plates; and

(3) complies with this chapter and rules governing the registration of motor vehicles and licensing of drivers.

(c) The limousine plates must be designed to specifically identify the vehicle as a limousine and must be clearly marked with the letters "LM." Limousine plates may not be transferred upon sale of the limousine, but may be transferred to another limousine owned by the same person upon notifying the commissioner and paying a $5 transfer fee.

Subd. 3. Insurance. (a) The application must include a certificate of insurance verifying that a valid commercial insurance policy or policies is in effect and giving the name of the insurance company and the number of the insurance policy. The policy or policies must provide in the aggregate stated limits of liability, exclusive of interest and costs, with respect to each motor vehicle for which coverage is granted, of:

(1) not less than $1,500,000 because of bodily injury to one person in any one accident;

(2) not less than the minimum aggregate amount required under section 65B.135 per accident; and

(3) not less than $100,000 because of injury to or destruction of property.

(b) The insurance company must notify the commissioner if the policy is canceled or if the policy no longer provides the coverage required by this subdivision.

(c) The commissioner shall immediately notify the commissioner of transportation if the policy of a person required to have a permit under section 221.84 is canceled or no longer provides the coverage required by this subdivision.

Subd. 4. [Repealed by amendment, 1Sp2005 c 6 art 2 s 14]

History: 1988 c 636 s 6; 1989 c 318 s 5; 1991 c 284 s 3,4; 1992 c 581 s 8; 1Sp2005 c 6 art 2 s 14; 2006 c 212 art 1 s 6; 2014 c 175 s 3,4



Section 168.129 — SPECIAL COLLEGIATE PLATES.

Subdivision 1. General requirements and procedures. The commissioner shall issue special collegiate plates to an applicant who:

(1) is a registered owner of a passenger automobile;

(2) pays a fee as specified in section 168.12, subdivision 5, to cover the costs of handling and manufacturing the plates;

(3) pays the registration tax required under section 168.013;

(4) pays the fees required under this chapter;

(5) contributes at least $25 annually to the scholarship account established in subdivision 6; and

(6) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

Subd. 2. Design. (a) After consultation with each participating college, university, or postsecondary system, the commissioner shall design an emblem for each special collegiate plate.

(b) In consultation with the commissioner, a participating college or university annually shall indicate the anticipated number of plates needed.

Subd. 3. No refund. Contributions under this section must not be refunded.

Subd. 4. Plates transfer. Despite section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile registered to the individual to whom the special collegiate plates were issued.

Subd. 5. Fees credited. Fees collected under this section do not include the contributions collected for the scholarship account.

Subd. 6. Scholarship account. A scholarship account is created in the state treasury. Except for one percent that may be retained by the commissioner for administrative costs, all contributions received under this section must be deposited by the commissioner in the scholarship account. Money in the scholarship account is appropriated to the governing board of the institution to which it is attributable, as provided in subdivision 7.

Subd. 7. Record. The commissioner shall maintain a record of the number of plates issued for each postsecondary institution or system to determine the amount of scholarship funds available to that institution or system.

History: 1991 c 356 art 7 s 2; 1992 c 513 art 1 s 19,20; 1997 c 7 art 1 s 78; 1Sp2005 c 6 art 2 s 15; 2011 c 109 s 19; 2014 c 255 s 15



Section 168.1291 — CERTAIN SPECIAL PLATES; UNIFORM DESIGN, UNIQUE EMBLEMS.

Subdivision 1. Definition. For purposes of this section "special plates" means plates issued under sections 168.12, subdivisions 2b and 2e; 168.121; 168.1235; and 168.129.

Subd. 2. Uniform design of special plates. (a) The commissioner shall design a single special plate that will contain a unique number and a space for a unique emblem for plates issued under sections 168.12, subdivisions 2b and 2e; 168.121; 168.1235; and 168.129. The commissioner shall design a unique emblem related to the purpose of each special plate.

(b) Any provision of sections 168.12, subdivisions 2b to 2e; 168.121; 168.123; and 168.129, that requires the placement of a specified letter or letters on a special plate applies to those plates only to the extent that the commissioner includes the letter or letters in the design.

(c) If a law authorizing a special plate contains a specific requirement for graphic design of that plate, that requirement applies to the appropriate unique emblem.

Subd. 3. Issuance of special plates with unique emblems. Despite section 168.12, subdivisions 2b to 2e; 168.123; or 168.129, beginning with special plates issued in calendar year 1996, the commissioner shall issue each class of special plates permanently marked with specific designs under those laws only until the commissioner's supply of those plates is exhausted. Thereafter the commissioner shall issue under those laws only the plate authorized under subdivision 2, with the appropriate unique emblem attached.

Subd. 4. Fees. Despite section 168.12, subdivisions 2b to 2e; 168.123; or 168.129, the commissioner shall charge a fee of $10 for each set of plates issued under this section.

Subd. 5. Applicability. This section does not apply to a special motorcycle plate designed by the commissioner under section 168.123, subdivision 1, clause (2).

History: 1996 c 455 art 4 s 6; 1997 c 159 art 2 s 14; 1997 c 226 s 42; 2000 c 426 s 6; 1Sp2001 c 8 art 2 s 33; 1Sp2005 c 6 art 2 s 16; 2010 c 388 art 1 s 2,3



Section 168.1293 — CERTAIN SPECIAL PLATES; AUTHORIZATION, DISCONTINUANCE.

Subdivision 1. Definition. For purposes of this section, the following terms have the meanings given them:

(1) "new special plate" or "proposed special plate" means a special plate that is not authorized under this chapter and for which legislation authorizing the plate, including but not limited to a bill or amendment, is introduced or presented to the legislature; and

(2) "proximate special plate" means a special plate (i) authorized under section 168.12, subdivisions 2b and 2e; 168.1235; or 168.129; or (ii) authorized in law on or after August 1, 2010.

Subd. 1a. Establishment of plate. The commissioner may only establish a special plate as authorized under this chapter. This requirement does not apply to alternative or additional designs for a special plate.

Subd. 2. Submissions to commissioner. (a) A person, legal entity, or other requester, however organized, that plans to seek legislation establishing a new special plate, or is a proponent of a new special plate, shall submit the following information and fee to the commissioner:

(1) The requester shall submit a request for the special plate being sought, describing the special plate in general terms, the purpose of the plate, and the proposed fee or minimum contribution required for the plate.

(2) The requester shall submit the results of a scientific sample survey of Minnesota motor vehicle owners that indicates that at least 10,000 motor vehicle owners intend to purchase the proposed plate with the proposed fee or minimum contribution. The requester's plan to undertake the survey must be reported to the commissioner before the survey is undertaken. The survey must be performed independently of the requester by another person or legal entity, however organized, that conducts similar sample surveys in the normal course of business.

(3) The requester shall submit an application fee of $20,000, to cover the cost of reviewing the application for a new plate and developing the new special plate if authorized by law. State funds may not be used to pay the application fee. This requirement does not apply if legislation or a bill introduced to the legislature proposing the new special plate contains a mechanism by which all costs incurred by the commissioner for development and implementation of the plate are covered, provided that the application fee subsequently does apply if such a mechanism is not enacted in the law authorizing the new special plate.

(4) The requester shall submit a marketing strategy that contains (i) short-term and long-term marketing plans for the requested plate, and (ii) a financial analysis showing the anticipated revenues and the planned expenditures of any fee or contribution derived from the requested plate.

(b) The requester shall submit the information required under paragraph (a) to the commissioner at least 120 days before the convening of the next regular legislative session at which the requester will submit the proposal.

Subd. 2a. Information for legislature. (a) Within 15 days of the introduction of a bill proposing a new special plate, the commissioner shall submit a briefing to the chairs and ranking minority members of the house of representatives and senate committees to which the bill was referred. At a minimum, the briefing must:

(1) summarize the requirements for a special plate under this section; and

(2) identify which of the requirements have been met for the proposed special plate.

(b) If a proposed special plate is a topic of discussion at a legislative committee hearing, the commissioner shall make every reasonable effort to provide testimony. The testimony must include the information required in the briefing under paragraph (a).

(c) Notwithstanding section 3.195, the commissioner may submit the briefing under paragraph (a) by submitting an electronic version rather than a printed version.

Subd. 3. Design; redesign. (a) If the proposed special plate sought by the requester is approved by law, the requester shall submit the proposed design for the plate to the commissioner as soon as practicable, but not later than 120 days after the effective date of the law authorizing issuance of the plate. The commissioner is responsible for selecting the final design for the special plate.

(b) The requester that originally requested a new special plate subsequently approved by law may not submit a new design for the plate within the five years following the date of first issuance of the plate unless the inventory of those plates has been exhausted. The requester may deplete the remaining inventory of the plates by reimbursing the commissioner for the cost of the plates.

Subd. 4. Refund of fee. If the special plate requested is not authorized in the legislative session at which authorization was sought, the commissioner shall, if applicable, refund $17,500 of the application fee to the requester.

Subd. 5. Discontinuance of plate. (a) The commissioner shall discontinue the issuance or renewal of any proximate special plate if (1) fewer than 1,000 sets of those plates are currently registered at the end of the first six years during which the plates are available, or (2) fewer than 1,000 sets of those plates are currently registered at the end of any subsequent two-year period following the first six years of availability.

(b) The commissioner shall discontinue the issuance or renewal of any proximate special plate, and distribution of any contributions resulting from that plate, if the commissioner determines that (1) the fund or requester receiving the contributions no longer exists, (2) the requester has stopped providing services that are authorized to be funded from the contribution proceeds, (3) the requester has requested discontinuance, or (4) contributions have been used in violation of subdivision 6.

(c) Nothing in this subdivision applies to plates issued under section 168.123, 168.124, 168.125, or 168.1255.

(d) Upon commencing discontinuance of a proximate special plate under this subdivision, the commissioner (1) shall not issue the plate, including as a duplicate; and (2) shall allow retention of any existing plate for the regular period. For purposes of this paragraph, "regular period" may be, as appropriate, the period specified under section 168.12, subdivision 1; the time until issuance of a duplicate plate for that vehicle; or as otherwise provided by law.

Subd. 6. Use of contributions. Contributions made as a condition of obtaining a proximate special plate, and interest earned on the contributions, may not be spent for commercial or for-profit purposes.

Subd. 7. Deposit of fee; appropriation. The commissioner shall deposit the application fee under subdivision 2, paragraph (a), clause (3), in the vehicle services operating account of the special revenue fund under section 299A.705. An amount sufficient to pay the department's cost in implementing and administering this section, including payment of refunds under subdivision 4, is appropriated to the commissioner.

History: 1Sp2003 c 19 art 2 s 23; 1Sp2005 c 6 art 2 s 17; 2010 c 351 s 23; 2011 c 76 art 1 s 21



Section 168.1295 — STATE PARKS AND TRAILS PLATES.

Subdivision 1. General requirements and procedures. (a) The commissioner shall issue state parks and trails plates to an applicant who:

(1) is a registered owner of a passenger automobile, recreational vehicle, one ton pickup truck, or motorcycle;

(2) pays a fee of $10 to cover the costs of handling and manufacturing the plates;

(3) pays the registration tax required under section 168.013;

(4) pays the fees required under this chapter;

(5) contributes a minimum of $50 annually to the state parks and trails donation account established in section 85.056; and

(6) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

(b) The state parks and trails plate application must indicate that the contribution specified under paragraph (a), clause (5), is a minimum contribution to receive the plate and that the applicant may make an additional contribution to the account.

(c) State parks and trails plates may be personalized according to section 168.12, subdivision 2a.

Subd. 2. Design. After consultation with interested groups, the commissioners of natural resources and public safety shall jointly select a suitable symbol for use by the commissioner of public safety to design the state parks and trails plates.

Subd. 3. No refund. Contributions under this section must not be refunded.

Subd. 4. Plate transfers. Notwithstanding section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile registered to the person to whom the plates were issued.

Subd. 5. Contribution and fees credited. Contributions under subdivision 1, paragraph (a), clause (5), must be paid to the commissioner and credited to the state parks and trails donation account established in section 85.056. The other fees collected under this section must be deposited in the vehicle services operating account of the special revenue fund under section 299A.705.

Subd. 6. Record. The commissioner shall maintain a record of the number of plates issued under this section.

Subd. 7. Exemption. Special plates issued under this section are not subject to section 168.1293, subdivision 2.

History: 2014 c 312 art 13 s 31

NOTE: This section, as added by Laws 2014, chapter 312, article 13, section 31, applies to applications submitted after January 1, 2016, or the date the new driver and vehicle services information technology system is implemented, whichever comes later. Laws 2014, chapter 312, article 13, section 31, the effective date.



Section 168.1296 — CRITICAL HABITAT PLATES.

Subdivision 1. General requirements and procedures. (a) The commissioner shall issue critical habitat plates to an applicant who:

(1) is a registered owner of a passenger automobile or recreational vehicle;

(2) pays a fee of $10 to cover the costs of handling and manufacturing the plates;

(3) pays the registration tax required under section 168.013;

(4) pays the fees required under this chapter;

(5) contributes a minimum of $30 annually to the Minnesota critical habitat private sector matching account established in section 84.943; and

(6) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

(b) The critical habitat plate application must indicate that the annual contribution specified under paragraph (a), clause (5), is a minimum contribution to receive the plate and that the applicant may make an additional contribution to the account.

(c) Owners of recreational vehicles under paragraph (a), clause (1), are eligible only for special critical habitat license plates for which the designs are selected under subdivision 2, on or after January 1, 2006.

(d) Special critical habitat license plates, the designs for which are selected under subdivision 2, on or after January 1, 2006, may be personalized according to section 168.12, subdivision 2a.

Subd. 2. Design. After consultation with interested groups, the commissioner of natural resources and the commissioner shall jointly select a suitable symbol for use by the commissioner to design the plates.

Subd. 3. No refund. Contributions under this section must not be refunded.

Subd. 4. Plate transfers. Notwithstanding section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile registered to the person to whom the plates were issued.

Subd. 5. Contribution and fees credited. Contributions under subdivision 1, paragraph (a), clause (5), must be paid to the commissioner and credited to the Minnesota critical habitat private sector matching account established in section 84.943. The fees collected under this section must be deposited in the vehicle services operating account of the special revenue fund under section 299A.705.

Subd. 6. Record. The commissioner shall maintain a record of the number of plates issued under this section.

History: 1995 c 220 s 112; 1996 c 455 art 4 s 8; 1997 c 226 s 43; 1Sp2005 c 1 art 2 s 138; 1Sp2005 c 6 art 2 s 18; 2006 c 212 art 1 s 23; 2011 c 109 s 20; 2014 c 255 s 16



Section 168.1297 — SPECIAL "ROTARY MEMBER" PLATES.

Subdivision 1. General requirements and procedures. The commissioner shall issue special "Rotary member" plates to an applicant who:

(1) is a registered owner of a passenger automobile;

(2) pays a fee of $10 to cover the costs of handling and manufacturing the plates;

(3) pays the registration tax required under section 168.013;

(4) pays the fees required under this chapter;

(5) submits proof to the commissioner that the applicant is a member of Rotary International; and

(6) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

Subd. 2. Design. A special plate under this section consists of a plate as described in section 168.1291 with a unique emblem that is the recognized emblem of Rotary International.

Subd. 3. Compliance with other law. The commissioner shall take no action under this section unless the commissioner determines that Rotary International, or one or more districts of Rotary International, has complied with section 168.1293, subdivision 2, paragraph (a). Issuance and renewal of plates under this section are subject to section 168.1293, subdivisions 3 to 6.

History: 1Sp2003 c 19 art 2 s 24; 1Sp2005 c 6 art 2 s 19



Section 168.1298 — SPECIAL "SUPPORT OUR TROOPS" PLATES.

Subdivision 1. General requirements and procedures. (a) The commissioner shall issue special "Support Our Troops" license plates to an applicant who:

(1) is an owner of a passenger automobile, one-ton pickup truck, recreational vehicle, or motorcycle;

(2) pays a fee of $10 to cover the costs of handling and manufacturing the plates;

(3) pays the registration tax required under section 168.013;

(4) pays the fees required under this chapter;

(5) contributes a minimum of $30 annually to the Minnesota "Support Our Troops" account established in section 190.19; and

(6) complies with laws and rules governing registration and licensing of vehicles and drivers.

(b) The license application under this section must indicate that the annual contribution specified under paragraph (a), clause (5), is a minimum contribution to receive the plates and that the applicant may make an additional contribution to the account.

Subd. 2. Design. After consultation with interested groups, the adjutant general and the commissioner of veterans affairs shall design the special plate, subject to the approval of the commissioner.

Subd. 3. No refund. Contributions under this section must not be refunded.

Subd. 4. Plate transfers. Notwithstanding section 168.12, subdivision 1, on payment of a transfer fee of $5, plates issued under this section may be transferred to another passenger automobile, one-ton pickup truck, recreational vehicle, or motorcycle owned by the individual to whom the special plates were issued.

Subd. 5. Contribution and fees credited. Contributions under subdivision 1, paragraph (a), clause (5), must be paid to the commissioner and credited to the Minnesota "Support Our Troops" account established in section 190.19. The fees collected under this section must be deposited in the vehicle services operating account in the special revenue fund.

Subd. 6. Record. The commissioner shall maintain a record of the number of plates issued under this section.

History: 2005 c 156 art 2 s 30; 2011 c 109 s 21; 2014 c 255 s 17



Section 168.1299 — MINNESOTA GOLF PLATES.

Subdivision 1. Issuance. Notwithstanding section 168.1293, the commissioner shall issue special Minnesota golf plates or a single motorcycle plate to an applicant who:

(1) is a registered owner of a passenger automobile, one-ton pickup truck, motorcycle, or recreational vehicle;

(2) pays a fee of $10 and any other fees required by this chapter;

(3) contributes a minimum of $30 annually to the Minnesota Section PGA Foundation account; and

(4) complies with this chapter and rules governing registration of motor vehicles and licensing of drivers.

Subd. 2. Design. After consultation with the Minnesota Section PGA and the Minnesota Golf Association, the commissioner shall design the special plate.

Subd. 3. Plates transfer. On payment of a fee of $5, plates issued under this section may be transferred to another passenger automobile, one-ton pickup truck, motorcycle, or other recreational vehicle registered to the individual to whom the special plates were issued.

Subd. 4. Fees. Fees collected under subdivision 1, clause (2), and subdivision 3 are credited to the vehicle services operating account in the special revenue fund.

Subd. 5. Contributions. Contributions collected under subdivision 1, clause (3), are credited first to the commissioner of public safety for the cost of administering the Minnesota Section PGA Foundation account, which is established in the special revenue fund. After the commissioner's administration costs are paid each year, remaining contributions are credited to the Minnesota Section PGA Foundation account. Money in the account is appropriated to the commissioner of public safety for distribution to the Minnesota Section PGA Foundation, to be used to enhance and promote the game of golf throughout Minnesota.

History: 2014 c 312 art 11 s 3; 2015 c 75 art 2 s 17,49



Section 168.13 — PROOF OF OWNERSHIP.

(a) The registrar shall not approve an application and shall not issue number plates for any motor vehicle, unless and until the title certificate issued under chapter 168A, or registration certificate if not titled, is delivered to the registrar. The registrar must be satisfied from the records that all taxes and fees due have been paid and that endorsements upon the certificate are in writing and have been signed by the seller and purchaser.

(b) The registrar shall not register and shall not issue number plates for a motor vehicle brought into Minnesota from another state until:

(1) a registration certificate or other evidence of title as may reasonably be required from the registrant within that state is surrendered to the registrar in the same manner as certificates of this state; or in lieu thereof

(2) the registrar receives evidence of the chain of ownership as will assure the payment of the proper tax so long as the motor vehicle is in the state.

History: (2679) 1921 c 461 s 8; 1923 c 418 s 8; 1986 c 444; 1988 c 647 s 9; 2000 c 426 s 7



Section 168.15 — RIGHTS AS TO REGISTRATION CERTIFICATE AND PLATES.

Subdivision 1. Transfer of ownership. (a) Upon the transfer of ownership, destruction, theft, dismantling, or permanent removal by the owner from this state of any vehicle registered in accordance with this chapter, the right of the owner of the vehicle to use the registration certificate and plates assigned to the vehicle expires.

(b) When the ownership of a vehicle is transferred to another person required to register the vehicle in this state, the transferor shall assign the registration tax paid to the credit of the transferee unless the registration stickers are surrendered to the commissioner before the first day of the new registration period.

(c) When seeking to become the owner by gift, trade, or purchase of any vehicle for which a registration certificate has been issued under this chapter, a person shall join with the registered owner in transmitting with the application for transfer of ownership, the registration certificate, with the assignment and notice of sale duly executed.

(d) In case of loss of the title or certificate of registration of a vehicle not subject to section 325E.15, the person shall make application to the commissioner with proof of loss of the title as specified in section 168A.09 and assign a notice of sale of the vehicle on the application for title as specified in section 168A.04.

(e) Upon the transfer of any vehicle by a manufacturer or dealer, for use within the state, whether by sale, lease, or otherwise, the transferor shall, within ten days after the transfer, file with the commissioner (1) a notice containing the date of transfer, a description of the vehicle, and the transferee's name and residence address in the state or if not a natural person then the transferee's business and mailing address, and (2) the transferee's application for registration.

Subd. 2. [Repealed, 1Sp2005 c 6 art 3 s 108]

History: (2681) 1921 c 461 s 10; 1923 c 418 s 10; 1927 c 89; 1984 c 489 s 1; 1986 c 444; 1996 c 455 art 4 s 9,15; 1997 c 135 s 2; 2000 c 426 s 8; 1Sp2005 c 6 art 2 s 20



Section 168.16 — REGISTRATION TAX REFUND; APPROPRIATION.

(a) After the registration tax upon any vehicle has been paid for any registration period, refund must be made for errors made in computing the registration tax or fees and for the error on the part of an owner who may in error have registered a vehicle that was not before, nor at the time of registration, nor at any time thereafter during the preceding registration period, subject to registration tax in this state as provided by section 168.012.

(b) Unless otherwise provided in this chapter, a claim for a refund of an overpayment of registration tax must be filed within 3-1/2 years from the date of payment.

(c) The former registered owner of a transferred vehicle, by an assignment in writing endorsed upon the registration certificate and delivered to the commissioner within the time provided in this subdivision, shall assign, except for vehicles registered under section 168.187, to the new owner the right to have the tax paid by the former registered owner accredited to the new owner who duly registers the vehicle unless the registration stickers are surrendered to the commissioner before the first day of the new registration period.

(d) Any owner is entitled to a refund of the unused portion of the registration tax paid on the owner's vehicle upon filing a claim, verified by the commissioner, if the vehicle is:

(1) declared by an insurance company to be permanently destroyed due to accident, fire, or an Act of God as defined in section 115B.02; or

(2) sold to the federal government, the state, or a political subdivision of the state.

(e) The refund must be equal to the sum of the remaining registration tax attributable for the registration period after the month in which the plates and certificate of registration or title were returned to the commissioner.

(f) There is hereby appropriated to the persons entitled to a refund, from the fund or account in the state treasury to which the money was credited, an amount sufficient to make the refund and payment.

History: (2682) 1921 c 461 s 11; 1923 c 418 s 11; 1931 c 174 s 1; 1935 c 142 s 1; 1945 c 600 s 1; 1953 c 42 s 1; 1957 c 895 s 1; 1959 c 157 s 6; 1963 c 147 s 1; 1965 c 148 s 1; 1973 c 6 s 3; 1973 c 492 s 14; 1981 c 363 s 23; 1986 c 444; 1995 c 28 s 1; 1996 c 455 art 4 s 10,15; 1997 c 250 s 2; 1998 c 383 s 33; 2000 c 426 s 9; 1Sp2005 c 6 art 2 s 21



Section 168.17 — SUSPENSION OF REGISTRATION.

(a) All registrations and issue of number plates shall be subject to amendment, suspension, modification or revocation by the registrar summarily for any violation of or neglect to comply with the provisions of this chapter or when the transferee fails to comply with section 168A.10, subdivision 2, within 30 days of the date of sale.

(b) The registrar may suspend the registration of a motor vehicle if the tax on the vehicle was paid by means of a dishonored check to a deputy motor vehicle registrar. The registrar may continue a suspension under this paragraph until the registrar is informed by the deputy motor vehicle registrar that the dishonored check has been paid in full.

(c) In any case where the proper registration of a motor vehicle is dependent upon procuring information entailing such delay as to unreasonably deprive the owner of the use of the motor vehicle, the registrar may issue a tax receipt and plates conditionally.

(d) In any case when revoking a registration for cause, the registrar shall have authority to demand the return of the number plates and registration certificates, and, if necessary, to seize the number plates issued for such registration.

History: (2683) 1921 c 461 s 12; 1923 c 418 s 12; 1986 c 444; 1999 c 238 art 2 s 7; 2000 c 479 art 1 s 15



Section 168.181 — NONRESIDENTS, RECIPROCITY AGREEMENTS OR ARRANGEMENTS.

Subdivision 1. Authority; conditions and limitations. Notwithstanding any provision of law to the contrary or inconsistent herewith, the registrar of motor vehicles with the approval of the attorney general is hereby empowered to make agreements with the duly authorized representatives of the other states, District of Columbia, territories and possessions of the United States, or arrangements with foreign countries or provinces exempting the residents of such other states, districts, territories and possessions, and foreign countries or provinces using the public streets and highways of this state from the payment of any or all motor vehicle taxes or fees imposed by this chapter, subject to the following conditions and limitations:

(1) upon condition that the exemption provided herein shall be operative as to a motor vehicle owned by a nonresident only to the extent that under the laws of the state, district, territory or possession, or foreign country or province of residence like exemptions are granted to motor vehicles registered under the laws and owned by residents of Minnesota;

(2) upon condition that any such motor vehicle so operated in this state by any such nonresident shall at all times carry and display all license number plates or like insignia required by the laws of the state, district, territory or possession, or foreign country or province of residence;

(3) upon condition that the exemptions provided herein shall not apply to a passenger automobile or travel trailer owned by a resident of any state, district, territory or possession, or foreign country or province temporarily residing in this state while gainfully employed on the same job for a period of six months or more;

(4) upon condition that the exemptions provided herein shall not apply to motor vehicles owned by nonresidents including any foreign corporation and used for carrying on intrastate commerce within this state. Such nonresident or foreign corporation shall be required to register each such vehicle and pay the same tax and penalties if any therefor as is required with reference to like vehicles owned by residents of Minnesota;

(5) upon condition that the exemption provided herein shall not apply to a truck, tractor, truck-tractor, or semitrailer, except two-wheeled trailers of less than 3,000 pounds carrying capacity, if (i) the class of its registration does not permit to it a statewide operation in the state of its registration, or if (ii) the registration fee or tax for which it is registered is computed on a mileage basis, or if (iii) its gross weight exceeds the gross weight for which it is registered in the state, district, territory or possession, or foreign country or province of its registration;

(6) upon condition that nonresident owners of commercial vehicles, including trucks, truck-tractors, trailers, semitrailers, and buses domiciled in a foreign state, district, territory or possession, or foreign country or province, and bringing such vehicles into the state of Minnesota for the purpose of doing interstate business shall be required to comply with all the laws and regulations as to payment of taxes applicable to like vehicles owned by Minnesota residents unless the state, district, territory or possession, or foreign country or province grants full reciprocity privileges comparable to that extended by this section and sections 168.183 to 168.221. In the event a state, district, territory or possession, or foreign country or province is not fully reciprocal as to taxes or fees on commercial vehicles or buses operated in interstate commerce, then in that event such owners of foreign commercial vehicles or buses shall be required to pay a tax in an amount similar to the tax of whatever character assessed by such other state, district, territory or possession, or foreign country or province against vehicles registered in Minnesota and operated in interstate commerce in that state, district, territory or possession, or foreign country or province. It is further provided that such owners of foreign commercial vehicles and buses subject to registration under the provisions of this clause shall make application for a permit in which shall be set forth the conditions for operation of such vehicles in this state.

Subd. 2. Exemption from tax or fee. Agreements made pursuant to this section may also include exemption from taxes or fees on a vehicle owned by a person, firm, or corporation licensed as a motor vehicle dealer or motor vehicle manufacturer in another state or country when such vehicle is operated displaying the dealer plates or manufacturer plates issued to such dealer or manufacturer by the jurisdiction of residence; provided, however, that such operation is not for the purpose of soliciting the sale of vehicles within this state other than at an auction conducted by a motor vehicle auctioneer licensed under section 168.27. Greater privileges shall not be granted to such dealer or manufacturer than permitted by the laws of the jurisdiction of residence. Nothing contained herein shall be construed to apply to or vary the terms and conditions of sections 168.053 to 168.057.

Subd. 3. Vehicle in foreign state and owned by Minnesotan. The provisions of this section shall be operative as to motor vehicles actually domiciled in a foreign state, district, territory or possession or foreign country or province and legally licensed in that state, district, territory or possession or foreign country or province and owned by a Minnesota resident.

History: 1953 c 698 s 1,2; 1963 c 63 s 1; 1980 c 478 s 1; 1986 c 444; 1989 c 342 s 11; 1Sp2005 c 6 art 2 s 47



Section 168.183 — MOTOR VEHICLES OF CERTAIN NONRESIDENTS.

Subdivision 1. Payment of taxes. All trucks, truck-tractors, trucks using combination, and buses which comply with all of the provisions of section 168.181, subdivision 1, clause (6), but are excluded from the exemptions solely because of the temporary nature of their movement in this state, shall be required to comply with all laws and rules as to the payment of taxes applicable to like vehicles owned by Minnesota residents, except that nonresidents may make application to pay the tax for each vehicle proportionate to the number of months or fraction thereof the vehicles are in this state. For the purposes of this subdivision, buses do not include charter buses that are considered proratable vehicles under section 168.187, subdivision 4.

Subd. 2. Contents of application. The application shall contain such information and shall be executed in such manner as the registrar may require and shall include a complete itinerary of the applicant and shall be accompanied by such evidence of ownership as the registrar shall deem necessary.

Subd. 3. Permit. Upon payment of the required tax the registrar shall issue, in lieu of registration plates, a permit for each vehicle so taxed. The permit shall contain the name and address of the owner, the make, type, serial number and year model of the vehicle, the expiration date and any other information deemed necessary by the registrar. The permit must be carried in the vehicle at all times while being operated in this state.

History: 1957 c 88 s 1-3; 1985 c 248 s 70; 2013 c 127 s 17



Section 168.185 — USDOT NUMBERS.

(a) Except as provided in paragraph (d), an owner of a truck or truck-tractor having a gross vehicle weight of more than 10,000 pounds, as defined in section 169.011, subdivision 32, shall report to the commissioner at the time of registration its USDOT carrier number. A person subject to this paragraph who does not have a USDOT number shall apply for the number at the time of registration by completing a form MCS-150 Motor Carrier Identification Report, issued by the Federal Motor Carrier Safety Administration, or comparable document as determined by the commissioner. The commissioner shall not assign a USDOT carrier number to a vehicle owner who is not subject to this paragraph.

(b) Assigned USDOT numbers must be displayed as required by section 221.031, subdivision 6. The vehicle owner shall notify the commissioner if there is a change to the owner's USDOT number.

(c) If an owner fails to report or apply for a USDOT number, the commissioner shall suspend the owner's registration.

(d) This section does not apply to (1) a farm truck that is not used in interstate commerce, (2) a vehicle that is not used in intrastate commerce or interstate commerce, or (3) a vehicle that is owned and used solely in the transaction of official business by the federal government, the state, or any political subdivision.

History: 2002 c 364 s 9; 1Sp2005 c 6 art 3 s 34; 2008 c 350 art 1 s 14; 2009 c 64 s 2,58



Section 168.187 — INTERSTATE REGISTRATION AND RECIPROCITY.

Subdivision 1. Declaration of policy. It is the policy of this state to promote and encourage the fullest possible use of its highway system by authorizing the making of agreements, arrangements, and declarations with other jurisdictions, for reciprocal recognition of vehicle registrations and/or for proportional registration, with respect to vehicles registered in this state and such other jurisdictions, thus contributing to the economic and social development and growth of this state. It is the policy of this state to agree with other states that no vehicle shall pay more than the equivalent of one full registration fee per annum.

Subd. 2. Definitions. (1) The words, terms and phrases defined in section 168.002, when used in this section, shall have the same meanings herein as is ascribed to them in section 168.002, unless the context otherwise requires, or unless a different definition is given in this section.

(2) The words and phrases hereafter defined in this section shall have the meanings respectively ascribed to them when used in this section, except when the context otherwise requires.

Subd. 3. State. "State" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country and a state or province of a foreign country.

Subd. 4. Proratable vehicle. "Proratable vehicle" means any vehicle which is operated in more than one state and used for the transportation of persons for hire, or designed, used or maintained primarily for the transportation of property.

Subd. 5. Fleet. "Fleet" means one or more proratable vehicles designated by the vehicle owner for proportional registration under this section or pursuant to an agreement or arrangement described in subdivision 24.

Subd. 6. [Repealed, 1976 c 149 s 63]

Subd. 7. Authority for registration agreements, arrangements or declarations. The commissioner of public safety may enter into any agreement or arrangement with the duly authorized representatives of other states or make any independent declaration, granting to vehicles or to owners of vehicles which are properly registered or licensed in another state, benefits, privileges, and exemptions from the payment, wholly, or partially, of any registration taxes, fees, or other charges imposed upon such vehicles or owners with respect to the operation or ownership of such vehicles under the laws of this state, upon such conditions as are specified therein, provided the terms or conditions of such agreement, arrangement, or declaration are not inconsistent with any law of this state.

Any such agreement or arrangement shall be made in writing and shall provide that vehicles properly registered or licensed in this state, when operated upon highways of the other state, shall receive exemptions, benefits, and privileges of a similar kind or to a similar degree as are extended to vehicles properly registered or licensed in such state when operated in this state. Any such declaration shall contemplate and provide for mutual benefits, reciprocal privileges or equitable treatment of the owners of vehicles registered in this and the other state. Each such agreement, arrangement, or declaration shall, in the judgment of the commissioner of public safety, be in the best interest of this state and the citizens thereof and shall be fair and equitable with respect to the benefits which the agreement brings to the economy of this state.

Subd. 8. Base state reciprocity. (a) Any agreement, arrangement, or declaration made under the authority of this section may contain provisions authorizing the registration or licensing in another state of vehicles based in the other state, which vehicles otherwise would be required to be registered or licensed in this state, except that those provisions shall not apply to passenger cars.

(b) For the purpose of this section, the owner of a vehicle shall declare the state in which it is based, but the commissioner of public safety shall make the final determination of the state in which the vehicle is based for the purpose of determining liability for registration and other fees and penalties due this state. The commissioner of public safety is governed, to the extent possible, by the criteria specified in this section, and agreement with the administrator of any other interested state.

(c) Any agreement, arrangement, or declaration made under this section may grant exemptions, benefits, and privileges for vehicles in accordance with its terms.

Subd. 9. Required provisions. (1) Every agreement, arrangement, and declaration, and amendment thereto and cancellation thereof, shall be in writing and shall be filed in the office of the commissioner of public safety. A copy of each agreement, arrangement or declaration, and of each amendment thereto and cancellation thereof, shall be filed in the office of the commissioner of public safety within ten days after execution or the effective date of the instrument, whichever is later. The commissioner of public safety shall provide copies for public distribution upon request and the payment of a reasonable charge.

(2) Every agreement, arrangement and declaration made under authority of this section shall contain a provision authorizing the commissioner of public safety to cancel and revoke the agreement with respect to this state upon 30 days' notice to the other party or parties thereto.

(3) All agreements, arrangements, and declarations made under authority of this section shall contain a provision specifying that no registration, permit privilege or exemption issued or accruing thereunder, shall excuse the operator or owner of any vehicle from compliance with the laws of this state, except those requiring registration.

Subd. 10. Fees for proportional registration. (1) "Total fleet miles" means the total number of miles operated in all states during the preceding year by the motor vehicles in a fleet during such year.

(2) "In-state miles" means the total number of miles operated in this state during the preceding year by the motor vehicles in a fleet during such year.

(3) The registration fees for proratable vehicles of a fleet based in another state shall be determined as follows:

(A) Divide in-state miles by total fleet miles.

(B) Determine the total amount which would be required under the laws of this state for full registration of each and every vehicle in the fleet, at the regular annual or applicable fees, for the unexpired portion of the registration year.

(C) Multiply the sum obtained under clause (3)(B) by the quotient obtained under clause (3)(A).

(4) The registration fees for proratable vehicles of a fleet based in this state shall be determined as follows:

(A) Divide in-state miles plus all other fleet miles not subjected to charges in other states nor declared for other prorate agreement states by total fleet miles.

(B) Determine the total amount which would be required under the laws of this state for full registration of each and every vehicle in the fleet, at the regular annual or applicable fees for the unexpired portion of the registration year.

(C) Multiply the sum obtained under clause (4)(B) by the quotient under clause (4)(A).

(5) The provisions of this section shall constitute complete authority for the registration of the proratable vehicles of a fleet upon a proportional registration basis without reference to or application of any other statutes of this state except as in this section expressly provided.

Subd. 11. Application for proportional registration. (1) Any owner of one or more fleets may file an application for proportional registration of the vehicles of one or more of such fleets with the commissioner of public safety, in lieu of registration of such vehicles under other sections of this chapter. The application shall be in such form and shall contain such information as the commissioner shall require.

(2) Applications for proportional registration shall be filed annually at such time or times as the commissioner establishes by rule. Every application for proportional registration shall at the time and in the manner required by the commissioner be supported by the payment of the registration fees in the amount determined in the manner provided in subdivision 10.

Subd. 12. Registration of proratable vehicles. (1) The commissioner of public safety shall register proratable vehicles of a fleet upon application and payment of registration fees as provided in subdivision 11. Payment of an additional fee for each vehicle so registered may be required by the commissioner in an amount not to exceed $5 per motor powered vehicle, for issuance of a plate, sticker, or other suitable identification for each vehicle. A registration card shall be issued for each vehicle registered, which shall appropriately identify the vehicle for which it is issued. Such registration card shall be carried in or upon the vehicle for which it has been issued, at all times, except that the registration cards for all vehicles in a combination of vehicles may be carried in or upon the vehicle supplying the motive power.

(2) Fleet vehicles registered as provided in (1) shall be deemed fully registered in this state for any type of movement or operation, except that when a state grant of authority is required for any movement or operation, no such vehicle shall be operated in this state unless the owner or operator thereof has been granted authority or rights therefor by the state and unless said vehicle is being operated in conformity with such authority or rights. No registration under this section shall excuse the owner or operator of any vehicle from compliance with the laws of this state, except those requiring registration and licensing.

Subd. 13. No proportional registration in only one state. The right of proportional registration of fleet vehicles authorized by this section, or by any agreement, arrangement, or declaration made under the authority of this section, shall be subject to the condition that each vehicle proportionally registered shall be proportionally or otherwise properly registered in at least one other state during the period for which it is proportionally registered in this state.

Subd. 14. Registration of additional fleet vehicles. Vehicles acquired by the owner after the commencement of the registration year and added to a proportionally registered fleet shall be proportionally registered by applying the mileage percentage used in the original application for such fleet for such registration period to the regular registration fees due with respect to such vehicles for the remainder of the registration year.

Subd. 15. Withdrawal of fleet vehicle; credits, accounting. If any vehicle is withdrawn from a proportionally registered fleet during the period for which it is registered, the owner of such fleet shall so notify the commissioner of public safety. The commissioner of public safety may require the owner to surrender cab cards and such other identification devices with respect to such vehicle. If a vehicle is permanently withdrawn from a proportionally registered fleet because it has been destroyed, sold or otherwise completely removed from the service of the owner, the unused portion of the fees paid with respect to such vehicle shall be applied against liability of such owner for subsequent additions to such fleet during such registration year or for additional fees upon audit. If at the end of such registration year there remains an unused portion of fees paid with respect to such permanently withdrawn vehicles, such unused fees shall be applied against registration fees for the registration year immediately following the year during which such vehicles were permanently withdrawn. The unused portion of fees of a vehicle permanently withdrawn from a fleet shall be a sum equal to the amount paid with respect to such vehicle when it was first proportionally registered in such registration year, reduced by 1/12 of the total annual proportional registration fee applicable to such vehicle for each calendar month of the registration year including the month the notice of withdrawal is received by the commissioner of public safety, except that no unused portion of fees of less than $5 shall be considered or applied. If an unused portion of fees cannot be applied against registration fees for the registration year immediately following, an application for refund of the unused portion may be made to the commissioner, who shall make such rules as may be required for payment of such refund.

Subd. 16. New fleets. The initial application for proportional registration of a fleet shall state the mileage data with respect to such fleet for the preceding year in this and other states. If no operations were conducted with such fleet during the preceding year, the application shall contain a full statement of the proposed method of operation and estimates of annual mileage in this and other states. The commissioner of public safety shall determine the in-state and total fleet miles to be used in computing the proportional registration fee for the fleet. The commissioner of public safety may adjust the estimate in the application if the commissioner is not satisfied with its correctness.

Subd. 17. Trip permit. Subject to agreements or arrangements made or entered into pursuant to subdivision 7, the commissioner may issue trip permits for use of Minnesota highways by individual vehicles, on an occasional basis, for periods not to exceed 120 hours in compliance with rules promulgated pursuant to subdivision 23 and upon payment of a fee of $15. For the purposes of this subdivision, "on an occasional basis" means no more than one permit per vehicle within a 30-day period, which begins the day a permit is effective.

Subd. 18. Refusal of proportional registration. The commissioner of public safety may refuse proportional registration of vehicles based in another state on finding that such other state does not grant similar registration privileges to fleet vehicles based in this state and that such refusal is in the best interest of this state.

Subd. 19. Preservation of records; audit. Any owner whose application for proportional registration has been accepted shall preserve the records on which it is based for a period of four years following the date of its filing. Each acceptance shall be conditioned upon agreement of the owner to make such records available to the commissioner of public safety, at the commissioner's request, for audit as to accuracy of computations and payments and assessments of deficiencies or allowances for credit. If any owner fails to make records available to the commissioner of public safety upon request or fails to maintain records from which the owner's true liability may be determined, the commissioner may, 30 days after a written demand for availability of records or notification of insufficient records, impose an arbitrary assessment of liability based on the commissioner's estimate of the true liability of such owner as determined from information furnished by the owner, information gathered by the commissioner at the commissioner's own instance, information available to the commissioner concerning operations by similar owners and such other pertinent information as may be available to the commissioner.

Subd. 20. Joint or reciprocal audits. The commissioner of public safety may make arrangements with the commissioner of transportation and with agencies of other states administering motor vehicle registration laws for joint or reciprocal audits of any owner.

Subd. 21. Assessment or claim upon audit. Upon audit, the commissioner of public safety shall assess for any deficiencies found to be due. No assessment for deficiency or claim for credit may be made for any period for which records are no longer required. Any sums found to be due and owing upon audit shall bear annual interest of six percent from the date when they should have been paid until the date of actual payment. If in the judgment of the commissioner of public safety the deficiencies are the result of bad faith or an attempt to evade payment under this section, a penalty of 25 percent shall be added to the deficiency.

Subd. 22. Relation to other state laws. The provisions of this section shall constitute complete authority for the registration of fleet vehicles upon a proportional registration basis without reference to or application of any other statutes of this state except as in this section expressly provided.

Subd. 23. Proportional registration not exclusive. Nothing contained in this section relating to proportional registration of fleet vehicles shall be construed as requiring any vehicle to be proportionally registered; if it is otherwise registered in this state for the operation in which it is engaged including, but not by way of limitation, regular registration, temporary registration, or trip permit or registration.

Subd. 24. Proportional registration; administrative agreement or arrangement. The commissioner of public safety may enter into agreements or arrangements with other states on behalf of this state for proportional registration of proratable vehicles in the manner provided in this section for the purpose of facilitating the administration thereof. In addition, the commissioner may make arrangements or agreements with other states for the exchange of information for audit and enforcement activities in connection with such proportional registration. The registration of fleet vehicles under this section shall be subject to the rights, terms and conditions granted or contained in any applicable agreement or arrangement made by the commissioner under the authority of this section.

Subd. 25. Appeal procedure. Any fleet owner operating under license and fee procedures of this section, upon disagreement with the commissioner of public safety in the commissioner's administration of this section, may petition in writing to the commissioner stating clearly the rationale for disagreement with any procedure or decision. The commissioner shall rule on the reconsideration petition after a hearing held as a contested case pursuant to chapter 14.

Subd. 26. Delinquent filing or payment. If a fleet owner or owner-operator licensed under this section and chapter 168D is delinquent in either filing or paying the international fuel tax agreement reports for more than 30 days, or paying the international registration plan billing for more than 30 days, the fleet owner or owner-operator, after ten days' written notice, is subject to suspension of the apportioned license plates and the international fuel tax agreement license.

Subd. 27. Prohibited operation. The commissioner of public safety shall refuse to issue a vehicle registration, license plate, or permit to a vehicle licensed under this section if the vehicle is assigned to a commercial motor carrier who has been prohibited from operating in interstate commerce by a federal agency with authority to do so under federal law.

The commissioner of public safety may revoke the registration of a vehicle licensed under this section if the vehicle is assigned to a commercial motor carrier who has been prohibited from operating in interstate commerce by a federal agency with authority to do so under federal law.

If the prohibition by the federal agency is rescinded, the commissioner of public safety may reinstate a vehicle registration under this section if registration taxes and fees have been paid.

History: 1971 c 457 s 1; 1973 c 582 s 3; 1974 c 522 s 1; 1976 c 149 s 35-43; 1980 c 614 s 123; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1987 c 383 s 2; 1989 c 195 s 1; 1992 c 581 s 9,10; 1993 c 13 art 1 s 29; 1993 c 281 s 4; 1997 c 230 s 1; 1998 c 299 s 30; 2000 c 426 s 10; 2002 c 371 art 2 s 20; 2004 c 295 art 1 s 8; 2006 c 212 art 1 s 7; 2010 c 253 s 1; 2013 c 127 s 18



Section 168.201 — DENIAL OR WITHDRAWAL OF BENEFITS AND PRIVILEGES.

Such agreements or arrangements as limited by section 168.181 may also provide for the denial or withdrawal of the benefits and privileges granted under such agreement or arrangement as to any person, corporation, or association of any kind if in the opinion of the registrar such person, corporation, or association should not be granted such benefits or privileges.

History: 1953 c 698 s 3



Section 168.211 — SUBJECTION TO STATE LAWS GENERALLY.

All vehicles operated in Minnesota pursuant to sections 168.181 to 168.221 shall be subject to all provisions of law applicable to vehicles owned or operated by Minnesota residents except to the extent that exemption is provided from said laws by such sections.

History: 1953 c 698 s 4; 1Sp2005 c 6 art 2 s 47



Section 168.221 — COMMERCIAL VEHICLES; TAXES OR FEES.

The registrar may promulgate such rules as may be necessary to accomplish the purpose of section 168.181, subdivision 1, clause (6), as to the payment of partial taxes collectible under sections 168.181 to 168.211 and this section and may waive any reciprocal agreement required thereunder with any state, district, territory, or possession or arrangements with foreign countries or provinces if under the laws of such state, district, territory, or possession or foreign country or province residents of Minnesota are privileged to operate motor vehicles upon the streets and highways of such state, district, territory, or possession or foreign country or province without the payment of taxes or fees of any character whatsoever.

History: 1953 c 698 s 5; 1985 c 248 s 70; 1Sp2005 c 6 art 2 s 47



Section 168.25 — VEHICLES USED FOR TESTING.

Subdivision 1. Plates. The registrar shall, on request, issue to a first-stage manufacturer of motor vehicles one or more manufacturer test plates that display a general distinguishing number. The fee for each of the first four plates is $40 per calendar year, of which $25 must be paid to the registrar and the remaining $15 is payable as sales tax on motor vehicles under section 297B.035. For each additional plate, the manufacturer shall pay the registrar a fee of $10 and a tax on motor vehicles under section 297B.035 of $15 per calendar year. The registrar shall deposit the tax in the state treasury to be credited under section 297B.09.

Subd. 2. Permitted uses. A motor vehicle owned by a first-stage manufacturer and bearing the number plate issued under subdivision 1 may be operated on public streets and highways by the manufacturer or an employee or agent of the manufacturer, for the purpose of conducting environmental testing, and for transportation to and from a bona fide environmental testing facility.

History: 1995 c 74 s 2; 2014 c 194 s 1



Section 168.26 — CERTAIN MANUFACTURERS NEED NOT REGISTER.

Manufacturers within the state of motor vehicles which shall not use the public highways, and manufacturers or dealers distributing motor vehicles which shall not have used the public highways in the state and are not for sale in the state from points in this state to other states, shall be exempt from the provisions of this chapter requiring the listing and registration thereof.

History: (2685) 1921 c 461 s 14; 1923 c 418 s 14



Section 168.27 — MOTOR VEHICLE DEALERS; VIOLATIONS, PENALTIES.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms in paragraphs (b) to (o) have the meanings given them.

(b) "Auctioning motor vehicles" means arranging for and handling the sale of motor vehicles, not the property of the auctioneer, to the highest bidder.

(c) "Brokering motor vehicles" means arranging sales or leases between buyers and sellers, or lessees and lessors, of motor vehicles and receiving a fee for those services.

(d) "Commercial building" means a permanent, enclosed building that is on a permanent foundation and connected to local sewer and water facilities or otherwise complying with local sanitary codes, is adapted to commercial use, and conforms to local government zoning requirements. "Commercial building" may include strip office malls or garages if a separate entrance and a separate address are maintained and the dealership is clearly identified as a separate business.

(e) "Commercial office space" means office space occupying all or part of a commercial building.

(f) "Dealer" includes licensed new motor vehicle dealers, used motor vehicle dealers, motor vehicle brokers, wholesalers, auctioneers, lessors of new or used motor vehicles, scrap metal processors, used vehicle parts dealers, and salvage pools.

(g) "Horse trailer" is a trailer designed and used to carry horses and other livestock, which has not more than three axles and a maximum gross weight capacity of not more than 24,000 pounds.

(h) "Junked vehicle" means a vehicle that is declared unrepairable under section 168A.151.

(i) "Leasing motor vehicles" means furnishing a motor vehicle for a fee under a bailor-bailee relationship where no incidences of ownership are intended to be transferred other than the right to use the vehicle for a stated period of time.

(j) "Motor vehicle" has the meaning given it in section 168.002, subdivision 18, and also includes a park trailer as defined in section 168.002, subdivision 23.

(k) "Motor vehicle broker" means a person who arranges the sale of a motor vehicle between a buyer and a seller, or the lease of a motor vehicle between a lessee and a lessor, for which service the broker receives a fee.

(l) "New motor vehicle" means a motor vehicle other than described in paragraph (n).

(m) "Registration year" means the 12-month period for which a dealer license is issued.

(n) "Used motor vehicle" means a motor vehicle for which title has been transferred from the person who first acquired it from the manufacturer, distributor, or dealer. A new motor vehicle will not be considered a used motor vehicle until it has been placed in actual operation and not held for resale by an owner who has been granted a certificate of title on the motor vehicle and has registered the motor vehicle in accordance with this chapter and chapters 168A and 297B, or the laws of the residence of the owner.

(o) "Wholesaling motor vehicles" means selling new or used motor vehicles to dealers for resale to the public.

Subd. 1a. Dealer license categories. (a) No person shall engage in the business of selling new motor vehicles or shall offer to sell, solicit, deliver, or advertise the sale of new motor vehicles without first acquiring a new motor vehicle dealer license.

(b) No person shall engage in the business of selling used motor vehicles or shall offer to sell, solicit, deliver, or advertise the sale of used motor vehicles without first acquiring a used motor vehicle dealer license.

(c) No person shall engage in the business of buying or otherwise acquiring vehicles; or offering to buy or otherwise acquire, or soliciting or advertising the buying or acquiring of, vehicles for processing and selling the metal for remelting without first acquiring a scrap metal processor license.

(d) No person shall be primarily engaged in the business of buying or otherwise acquiring vehicles for the purpose of dismantling the vehicles and selling used parts and the remaining scrap metals without first acquiring a used vehicle parts dealer license.

(e) No person shall engage in the business of storing and displaying, offering to store or display, or soliciting or advertising the storing or displaying, for sale, of damaged or junked vehicles as an agent or escrow agent of an insurance company without first acquiring a vehicle salvage pool license.

(f) No person shall engage in the business of leasing motor vehicles or shall offer to lease, solicit or advertise to lease motor vehicles without first acquiring a motor vehicle lessor license.

(g) No person shall engage in the business of wholesaling motor vehicles to dealers for resale or shall offer to sell, solicit or advertise the sale of motor vehicles to dealers for resale without first acquiring a motor vehicle wholesaler license.

(h) No person shall engage in the business of auctioning motor vehicles for more than one owner at an auction or shall offer to sell, solicit or advertise the sale of motor vehicles at auction without first acquiring a motor vehicle auctioneer license.

(i) No person shall engage in the business of brokering motor vehicles without first acquiring a motor vehicle broker's license.

Subd. 2. New motor vehicle dealer. (a) A new motor vehicle dealer licensee may sell, broker, wholesale, or auction and solicit and advertise the sale, brokerage, wholesale, or auction of new motor vehicles covered by the franchise and any used motor vehicles, and may lease and solicit and advertise the lease of new motor vehicles and any used motor vehicles. New motor vehicle dealer sales or leases may be either for consumer use at retail or for resale to a dealer. A new motor vehicle dealer may engage in the business of buying or otherwise acquiring vehicles for dismantling the vehicles and selling used parts and remaining scrap materials under chapter 168A, except that a new motor vehicle dealer may not purchase a junked vehicle from a salvage pool, insurance company, or its agent unless the dealer is also licensed as a used vehicle parts dealer or licensed as a scrap metal processor. Nothing in this subdivision requires an applicant for a dealer license who proposes to deal in: (1) new and unused motor vehicle bodies; or (2) type A, B, or C motor homes as defined in section 168.002, subdivision 27, to have a bona fide contract or franchise in effect with either the first-stage manufacturer of the motor home or the manufacturer or distributor of any motor vehicle chassis upon which the new and unused motor vehicle body is mounted. The modification or conversion of a new van-type vehicle into a multipurpose passenger vehicle which is not a motor home does not constitute dealing in new or unused motor vehicle bodies, and a person engaged in the business of selling these van-type vehicles must have a bona fide contract or franchise with the appropriate manufacturer under subdivision 10. A van converter or modifier who owns these modified or converted van-type vehicles may sell them at wholesale to new motor vehicle dealers having a bona fide contract or franchise with the first-stage manufacturer of the vehicles.

(b) The requirements pertaining to franchises do not apply to persons who remodel or convert motor vehicles for medical purposes. For purposes of this subdivision, "medical purpose" means certification by a licensed physician that remodeling or conversion of a motor vehicle is necessary to enable a disabled person to use the vehicle.

(c) A new motor vehicle dealer shall not deliver a manufacturer's or importer's certificate of origin for a passenger automobile, pickup truck, or van requiring a certificate of title according to chapter 168A to any person in conjunction with the sale of a vehicle except to the department, another new motor vehicle dealer licensed to sell the same line or make, or a person whose primary business is picking up and delivering motor vehicle title documents.

(d) If a new motor vehicle dealer agrees to sell or lease a new motor vehicle using the services of a motor vehicle broker, the new motor vehicle dealer may not refuse to deliver possession of the vehicle to the buyer or lessee. This paragraph does not require delivery unless all arrangements have been properly completed for payment, insurance required by law, titling, transfer, and registration of the new vehicle and any trade-in vehicle. Delivery may take place at or away from the dealership.

Subd. 3. Used motor vehicle dealer. A used motor vehicle dealer licensee may sell, lease, broker, wholesale, or auction and solicit and advertise the sale, lease, brokerage, wholesale, or auction of any used motor vehicles for consumer use at retail or for resale to a dealer. A used motor vehicle dealer may engage in the business of buying or otherwise acquiring vehicles for dismantling the vehicles and selling used parts and remaining scrap materials under chapter 168A, except that a used motor vehicle dealer may not acquire a junked vehicle from a salvage pool, insurance company, or its agent, unless the dealer is also licensed as a used vehicle parts dealer or licensed as a scrap metal processor.

Subd. 3a. Scrap metal processor. A scrap metal processor licensee may buy or otherwise acquire vehicles and solicit and advertise the buying or acquiring of vehicles for processing and selling the metal for remelting. A scrap metal processor licensee may not acquire a junked vehicle for the purpose of dismantling and selling used vehicle parts and remaining scrap materials unless the scrap metal processor is also licensed as a used vehicle parts dealer.

Subd. 3b. [Repealed by amendment, 2002 c 371 art 1 s 9]

Subd. 3c. Vehicle salvage pool. A vehicle salvage pool licensee may store and display and may solicit and advertise the storing and displaying, for sale, of damaged or junked vehicles as an agent or escrow agent of an insurance company. A vehicle salvage pool licensee shall not sell junked vehicles to any party other than a licensed used parts dealer or a licensed scrap metal processor.

Subd. 3d. Used vehicle parts dealer. A used vehicle parts dealer licensee may sell, solicit, or advertise the sale of used parts and the remaining scrap metals, but is prohibited from selling any new or used motor vehicles for use at retail or for resale to a dealer.

Subd. 4. Motor vehicle lessor. A motor vehicle lessor licensee may lease or rent either by the hour, day, or longer period for a fee and may solicit and advertise the lease or rental of motor vehicles. A motor vehicle lessor having leased motor vehicles, may sell the vehicles upon their return to the lessor after termination or expiration of the lease without obtaining a used motor vehicle dealer license.

Subd. 4a. Limited used vehicle license. (a) A limited used vehicle license shall be provided to a nonprofit charitable organization that qualifies for tax exemption under section 501(c)(3) of the Internal Revenue Code whose primary business in the transfer of vehicles is to raise funds for the corporation, who acquires vehicles for sale through donation, and who uses a licensed motor vehicle auctioneer to sell vehicles to individuals, or who sells and reassigns vehicles to a licensed motor vehicle dealer. This license does not apply to educational institutions whose primary purpose is to train students in the repair, maintenance, and sale of motor vehicles. A limited used vehicle license allows the organization to accept assignment of vehicles without the requirement to transfer title as provided in section 168A.10 until sold or donated to an individual or licensed motor vehicle dealer. Limited used vehicle license holders are not entitled to dealer plates, and shall report all vehicles held for resale to the Department of Public Safety in a manner and time prescribed by the department.

(b) A nonprofit charitable organization with a limited used vehicle license shall, within 90 days after a vehicle donation, send a donor a receipt for the donated vehicle which states its model; age; level of use, including, but not limited to, the mileage; its condition, and whether a visual inspection disclosed any readily apparent defects that would materially reduce the value of the property. The receipt must include the date of the donation and must state whether the vehicle was operable or inoperable at the time of the donation.

Subd. 5. MS 1961 [Repealed, 1965 c 681 s 4]

Subd. 5. MS 1982 [Repealed, 1984 c 549 s 34; 1984 c 654 art 3 s 153]

Subd. 5a. Consignment sales. No person may solicit, accept, offer for sale, or sell motor vehicles for consignment sale unless licensed as a new or used motor vehicle dealer, a motor vehicle wholesaler, or a motor vehicle auctioneer. This requirement does not apply to a licensed auctioneer selling motor vehicles at an auction if, in the ordinary course of the auctioneer's business, the sale of motor vehicles is incidental to the sale of other real or personal property. Incidental means up to a total of ten but no more than ten percent of the items in the posted auction bill are motor vehicles.

Subd. 6. Motor vehicle wholesaler. A motor vehicle wholesaler licensee may sell, solicit or advertise the sale of motor vehicles at wholesale for resale; provided that a wholesaler may sell, solicit, or advertise the sale of new motor vehicles only to dealers duly licensed to sell the same make of motor vehicles.

Subd. 7. Motor vehicle auctioneer. A motor vehicle auctioneer licensee may sell, solicit and advertise the sale of used motor vehicles belonging to others at auction.

Subd. 7a. Motor vehicle broker. (a) A motor vehicle broker shall provide each buyer or lessee with a written disclosure stating whether the motor vehicle broker receives a fee from the dealers with whom the broker does business. The new or used motor vehicle dealer is the seller of record in all such transactions. The motor vehicle dealer may pay the motor vehicle broker a fee for brokering services rendered. A motor vehicle broker may:

(1) advertise and solicit the brokering of new motor vehicles. A motor vehicle broker shall not advertise or make any representations which state, imply, or suggest that the motor vehicle broker itself sells vehicles, is authorized to sell vehicles, or obtains vehicles directly from the motor vehicle manufacturer. All advertising or other solicitations by a motor vehicle broker shall disclose that sales of new motor vehicles are arranged through franchised motor vehicle dealers;

(2) negotiate or quote the sale price or lease terms of motor vehicles;

(3) prepare and deliver documents necessary to the transaction;

(4) accept a down payment not to exceed $500, but otherwise may not accept payment in full or in part for a motor vehicle unless the payment is in the form of a negotiable instrument payable to the vehicle dealer;

(5) accompany a motor vehicle purchaser or lessee at the time of delivery by the selling dealer of a new motor vehicle; and

(6) be present when warranties and safety features are described by the selling dealer in conjunction with the delivery of a new motor vehicle.

(b) A motor vehicle broker shall not:

(1) engage in the business of selling new or used motor vehicles as described in subdivisions 2 and 3;

(2) execute contracts or official documents for the sale or lease of a new motor vehicle;

(3) describe a new vehicle's warranties or safety features in conjunction with the delivery of a new motor vehicle;

(4) display motor vehicles available for sale or lease; or

(5) perform any dealer preparation of new motor vehicles.

All dealer preparation shall be performed only by a licensed new motor vehicle dealer.

(c) This subdivision does not apply to licensed motor vehicle lessors and shall not be construed to restrict licensed motor vehicle lessors from brokering motor vehicle leases or otherwise engaging in the leasing of motor vehicles in accordance with subdivisions 1 and 4.

Subd. 8. Exemptions. (a) Salespeople and other employees of licensed dealers under this section are not required to obtain individual licenses.

(b) Isolated or occasional sales or leases of new or used motor vehicles are exempt from this section. A person who makes only isolated or occasional sales or leases is not required to be licensed under this section, is not considered to be in the business of selling or leasing motor vehicles, and does not qualify to receive dealer plates under subdivision 16. "Isolated or occasional sales or leases" means: (1) the sale or lease of a motor vehicle with an actual cash value of $1,000 or less made by a charitable organization; (2) the sale, purchase, or lease of not more than five motor vehicles in a 12-month period, other than pioneer or classic motor vehicles as defined in section 168.10, subdivisions 1a and 1b, or (3) sales by a licensed auctioneer selling motor vehicles at an auction if, in the ordinary course of the auctioneer's business, the sale of motor vehicles is incidental to the sale of other real or personal property. For purposes of this subdivision, charitable organization means a nonprofit charitable organization that qualifies for tax exemption under section 501(c)(3) of the Internal Revenue Code.

(c) A person whose sales of new and used motor vehicles consist solely of sales to political subdivisions and their agencies of vehicles used solely as firefighting equipment is not required to obtain a license under this section. The person may apply for and receive in-transit plates under subdivision 17 in the same manner as licensed motor vehicle dealers for the purpose of allowing firefighting equipment to be transported from the dealer's source of supply or other place of storage to the dealer's place of business, to another place of storage, or directly to the purchaser.

Subd. 9. Application. All license applications under this section and all license renewals must be made to the registrar of motor vehicles and duly verified by oath. The applicant shall submit such information as the registrar may require to administer this section in a manner and format prescribed by the registrar.

Subd. 10. Place of business. (a) All licensees under this section shall have an established place of business which shall include as a minimum:

(1) For a new motor vehicle dealer, the following:

(i) a commercial building owned or under lease by the licensee. The lease must be for a minimum term of one year. The building must contain office space where the books, records, and files necessary to conduct the business are kept and maintained with personnel available during normal business hours. Dealership business hours must be conspicuously posted on the place of doing business and readily viewable by the public;

(ii) a bona fide contract or franchise (A) in effect with a manufacturer or distributor of the new motor vehicles the dealer proposes to sell, broker, wholesale, or auction, or (B) in effect with the first-stage manufacturer or distributor of new motor vehicles purchased from a van converter or modifier which the dealer proposes to sell, broker, wholesale, or auction, or (C) in effect with the final-stage manufacturer of the new type A, B, or C motor homes which the dealer proposes to sell, broker, wholesale, or auction;

(iii) a facility for the repair and servicing of motor vehicles and the storage of parts and accessories, not to exceed ten miles distance from the principal place of business. The service may be provided through contract with bona fide operators actually engaged in the services;

(iv) an area either indoors or outdoors to display motor vehicles that is owned or under lease by the licensee; and

(v) a sign readily viewable by the public that clearly identifies the dealership by name.

(2) For a used motor vehicle dealer, the following:

(i) a commercial building owned or under lease by the licensee. The lease must be for a minimum term of one year. The building must contain office space where the books, records, and files necessary to conduct the business are kept and maintained with personnel available during normal business hours or automatic telephone answering service during normal business hours. Dealership business hours must be conspicuously posted on the place of doing business and readily viewable by the public;

(ii) an area either indoors or outdoors to display motor vehicles which is owned or under lease by the licensee; and

(iii) a sign readily viewable by the public that clearly identifies the dealership by name.

(3) For a motor vehicle lessor, the following: a commercial office space where the books, records, and files necessary to conduct the business are kept and maintained with personnel available during normal business hours or an automatic telephone answering service during normal business hours. Business hours must be conspicuously posted on the place of doing business and readily viewable by the public. The office space must be owned or under lease for a minimum term of one year by the licensee.

(4) For a motor vehicle wholesaler, the following: a commercial office space where the books, records, and files necessary to conduct the business are kept and maintained with personnel available during normal business hours or an automatic telephone answering service during normal business hours. The office space must be owned or under lease for a minimum term of one year by the licensee.

(5) For a motor vehicle auctioneer, the following: a permanent enclosed commercial building, within or without the state, on a permanent foundation, owned or under lease by the licensee. The lease must be for a minimum term of one year. The building must contain office space where the books, records, and files necessary to conduct the business are kept and maintained with personnel available during normal business hours or an automatic telephone answering service during normal business hours.

(6) For a motor vehicle broker, the following: a commercial office space where books, records, and files necessary to conduct business are kept and maintained with personnel available during normal business hours, or an automatic telephone answering service available during normal business hours. A sign, clearly identifying the motor vehicle broker by name and listing the broker's business hours, must be posted in a location and manner readily viewable by a member of the public visiting the office space. The office space must be owned or under lease for a minimum term of one year by the licensee.

(7) For a limited used vehicle license holder, the following: a commercial office space where books, records, and files necessary to conduct nonprofit charitable activities are kept and maintained with personnel available during normal business hours, or an automatic telephonic answering service available during normal business hours. The office space must be owned or under lease for a minimum term of one year by the licensee.

(b) If a new or used motor vehicle dealer maintains more than one place of doing business in a county, the separate places must be listed on the application. If additional places of business are maintained outside of one county, separate licenses must be obtained for each county.

(c) If a motor vehicle lessor, wholesaler, auctioneer, or motor vehicle broker maintains more than one permanent place of doing business, either in one or more counties, the separate places must be listed in the application, but only one license is required. If a lessor proposes to sell previously leased or rented vehicles or if a broker proposes to establish an office at a location outside the seven-county metropolitan area, as defined in section 473.121, subdivision 2, other than cities of the first class, the lessor or broker must obtain a license for each nonmetropolitan area county in which the lessor's sales are to take place or where the broker proposes to locate an office.

(d) If a motor vehicle dealer, lessor, wholesaler, or motor vehicle broker does not have direct access to a public road or street, any privately owned roadway providing access to a public road or street must be clearly identified and adequately maintained.

(e) A new or used motor vehicle dealer may establish a temporary place of business outside the county where it maintains its licensed location to sell horse trailers exclusively without obtaining an additional license.

(f) A new or used motor vehicle dealer may establish a temporary place of business outside the county where it maintains its licensed location to sell recreational vehicles exclusively without obtaining an additional license if:

(1) the dealer establishes a temporary place of business for the sale of recreational vehicles not more than four times during any calendar year;

(2) each temporary place of business other than an official county fair or the Minnesota State Fair within the seven-county metropolitan area, as defined in section 473.121, subdivision 2, is established jointly with at least four other recreational vehicle dealers;

(3) each temporary place of business other than an official county fair outside the seven-county metropolitan area, as defined in section 473.121, subdivision 2, is established jointly with at least one other recreational vehicle dealer;

(4) each establishment of a temporary place of business for the sale of recreational vehicles is for no more than 12 consecutive days; and

(5) the dealer notifies the registrar of motor vehicles of each temporary place of business for the sale of recreational vehicles.

Subd. 11. Dealers' licenses; location change notice; fee. (a) Application for a dealer's license or notification of a change of location of the place of business on a dealer's license must include a street address, not a post office box, and is subject to the commissioner's approval.

(b) Upon the filing of an application for a dealer's license and the proper fee, unless the application on its face appears to be invalid, the commissioner shall grant a 90-day temporary license. During the 90-day period following issuance of the temporary license, the commissioner shall inspect the place of business site and insure compliance with this section and rules adopted under this section.

(c) The commissioner may extend the temporary license 30 days to allow the temporarily licensed dealer to come into full compliance with this section and rules adopted under this section.

(d) In no more than 120 days following issuance of the temporary license, the dealer license must either be granted or denied.

(e) A license must be denied under the following conditions:

(1) The license must be denied if within the previous ten years the applicant was enjoined due to a violation of section 325F.69 or convicted of violating section 325E.14, 325E.15, 325E.16, or 325F.69, or convicted under section 609.53 of receiving or selling stolen vehicles, or convicted of violating United States Code, title 15, sections 1981 to 1991 or pleaded guilty, entered a plea of nolo contendere or no contest, or has been found guilty in a court of competent jurisdiction of any charge of failure to pay state or federal income or sales taxes or felony charge of forgery, embezzlement, obtaining money under false pretenses, theft by swindle, extortion, conspiracy to defraud, or bribery.

(2) A license must be denied if the applicant has had a dealer license revoked within the previous ten years.

(f) If the application is approved, the commissioner shall license the applicant as a dealer for one year from the date the temporary license is granted and issue a certificate of license that must include a distinguishing number of identification of the dealer. The license must be displayed in a prominent place in the dealer's licensed place of business.

(g) Each initial application for a license must be accompanied by a fee of $100 in addition to the annual fee. The annual fee is $150. The initial fees and annual fees must be paid into the state treasury and credited to the general fund except that $50 of each initial and annual fee must be paid into the vehicle services operating account in the special revenue fund under section 299A.705.

Subd. 12. Grounds for suspension and revocation. (a) A license may be suspended or revoked by the registrar of motor vehicles upon proof satisfactory to the registrar of any of the following:

(1) violations of any of the provisions of this chapter or chapter 168A, 297B, 325E, or 325F;

(2) violation of or refusal to comply with the requests and order of the registrar;

(3) failure to make or provide to the registrar all listings, notices, and reports required by the registrar;

(4) failure to pay to the registrar all taxes, fees, and arrears due from and by such dealer;

(5) failure to duly apply for renewal of license provided for in this section;

(6) revocation of previous license, of which the records of the registrar relating to the revocation are prima facie evidence of the previous revocation;

(7) failure of continued occupancy of an established place of business;

(8) sale of a new and unused current model motor vehicle other than the make of motor vehicle described in the franchise or contract filed with the original application or renewal thereof, without permission from the registrar;

(9) sale of a new and unused current model motor vehicle to anyone except for consumer use, or to a dealer duly licensed to sell the same make of motor vehicle;

(10) material misstatement or misrepresentation in application for license or renewal;

(11) having advertised, printed, displayed, published, distributed, broadcast, or televised or caused or permitted to be advertised, printed, displayed, published, distributed, broadcast, or televised in any manner whatsoever, or having made orally any statement or representation with regard to the sale, lease, or financing of motor vehicles that is false, deceptive, or misleading;

(12) having been convicted of violating section 325F.69, or having been enjoined due to a violation of section 325F.69;

(13) having been convicted of violating the Minnesota Odometer Law, section 325E.14, 325E.15, or 325E.16, or the federal odometer law, United States Code, title 15, sections 1981 to 1991;

(14) having been convicted of violating the sale of motor vehicles on Sunday law, section 168.275;

(15) having been convicted under section 609.53 of receiving or selling stolen vehicles; or

(16) having pleaded guilty, entered a plea of nolo contendere or no contest, or having been found guilty in a court of competent jurisdiction of any charge of failure to pay state or federal income or sales taxes or felony charge of forgery, embezzlement, obtaining money under false pretenses, theft by swindle, extortion, conspiracy to defraud, or bribery.

(b) With respect to paragraph (a), clauses (12), (13), (15), and (16), the registrar may suspend or revoke a license immediately upon receiving certification of conviction or permanent injunction. A hearing is required under subdivision 13 within 30 days following a summary suspension or revocation under this paragraph, if a hearing is requested by the licensee.

Subd. 12a. Grounds for cancellation; notice required. (a) A license may be canceled by the registrar after notice to the dealer, upon satisfactory proof that the dealer (1) has failed to provide or maintain the required surety bond, (2) has failed to provide or maintain the insurance required under chapter 65B, or (3) is no longer operating at the dealer's licensed location.

(b) Surety companies and insurers providing required coverages shall promptly notify the registrar upon canceling any surety bond or required insurance. The registrar shall notify the dealer of the reason or reasons for cancellation before the cancellation occurs.

Subd. 13. Suspension and revocation; hearing. (a) The registrar of motor vehicles, upon the registrar's own motion or upon the complaint of another, shall prepare and cause to be served upon the licensee complained of, a written notice or complaint setting forth, in substance, the violations charged, a statement of the deficiencies which exist and any corrective action deemed appropriate. The notice must include a statement that in the event corrective action is deemed appropriate and corrective action is not taken, the dealer's license may be suspended or revoked. The notice must require the licensee to appear at the time and place fixed in the notice before the registrar, and show cause why the license should not be suspended or revoked.

(b) The registrar shall, at the time and place fixed in the notice, proceed to hear and determine the matter on its merits. All hearings must be conducted according to chapter 14, except that the provisions of section 14.50, do not apply. The registrar may subpoena witnesses and administer oaths. If the registrar finds the existence of any of the causes for suspension or revocation as set forth in subdivision 12 and determines that corrective action has not been taken or that corrective action will not prevent repetition of the violations charged or that the public interest will not be served by corrective action and the licensee's license should be suspended or revoked, the registrar shall issue a written order setting out the decision. A copy of the order must be served upon the licensee in the manner provided by law for the service of summons in a civil action. On finding that the dealer has violated any of the provisions of this section but that the nature of the violation or the circumstances are such that a suspension of the license would be adequate, the registrar may, instead of revoking the license suspend it for a period not exceeding 90 days. On finding that the violation does not justify a suspension only, the registrar shall revoke the license. Upon a suspension or revocation of the license of a new or used motor vehicle dealer, the licensee shall immediately return to the registrar all number plates, including any "in-transit" plates and temporary permits, in its possession and its dealer's license certificate.

Subd. 14. Appeal. Any party or person aggrieved by an order of suspension, revocation or imposition of a penalty may seek judicial review according to chapter 14.

Subd. 15. Enforcement. The registrar shall enforce this section and may appoint at least seven of the registrar's employees as inspectors and investigators. The inspectors and investigators have full authority to enforce this section throughout the state. The registrar, the registrar's inspectors or investigators, when traveling or otherwise pursuing their duties outside the office of the registrar, shall be paid for their actual expenses incurred out of the same funds as other employees of the registrar of motor vehicles. The inspectors shall assist licensees in compliance with laws governing licensees.

Subd. 16. Dealer plates: distinguishing number, fee, tax, use. (a) The registrar shall issue to every motor vehicle dealer, upon a request from the motor vehicle dealer licensed as provided in subdivision 2 or 3, one or more plates displaying a general distinguishing number. This subdivision does not apply to a scrap metal processor, a used vehicle parts dealer, or a vehicle salvage pool. The fee for each of the first four plates is $75 per registration year, of which $60 must be paid to the registrar and the remaining $15 is payable as sales tax on motor vehicles under section 297B.035. For each additional plate, the dealer shall pay the registrar a fee of $25 and a sales tax on motor vehicles of $15 per registration year. The registrar shall deposit the tax in the state treasury to be credited as provided in section 297B.09. Motor vehicles, new or used, owned by the motor vehicle dealership and bearing the number plate, except vehicles leased to the user who is not an employee of the dealer during the term of the lease, held for hire, or customarily used by the dealer as a tow truck, service truck, or parts vehicle, may be driven upon the streets and highways of this state:

(1) by the motor vehicle dealer or dealer's spouse, or any full-time employee of the motor vehicle dealer for either private or business purposes;

(2) by a part-time employee when the use is directly related to a particular business transaction of the dealer;

(3) for demonstration purposes by any prospective buyer for a period of 48 hours or in the case of a truck, truck-tractor, or semitrailer, for a period of seven days; or

(4) in a promotional event that lasts no longer than four days in which at least three motor vehicles are involved.

(b) A new or used motor vehicle sold by the motor vehicle dealer and bearing the motor vehicle dealer's number plate may be driven upon the public streets and highways for a period of 72 hours by the buyer for either of the following purposes: (1) removing the vehicle from this state for registration in another state, or (2) permitting the buyer to use the motor vehicle before the buyer receives number plates pursuant to registration. Use of a motor vehicle by the buyer under clause (2) before the buyer receives number plates pursuant to registration constitutes a use of the public streets or highways for the purpose of the time requirements for registration of motor vehicles.

Subd. 17. In-transit plates; fee. Every licensed dealer in motor vehicles may make application upon a blank provided by the registrar for that purpose for dealer in-transit license plates for use upon all new or used motor vehicles being transported from the dealer's source of supply, or other place of storage, to the dealer's place of business, or to another place of storage, or from one dealer to another. The registrar shall then issue to the dealer the number of plates as the dealer may request, upon the payment by the dealer to the registrar of the sum of $5 per plate per registration year. The registrar may issue in-transit plates, upon the payment of the sum of $5 to the registrar, to dealers duly licensed in other states or provinces upon information furnished in the manner as the registrar may prescribe, and which satisfies the registrar that persons or companies applying for the plates are duly licensed dealers under the laws of the states or provinces.

Subd. 18. Testimonial powers. The registrar may issue subpoenas requiring the attendance of witnesses before the registrar, production of books, papers, and other documents, articles, or instruments, and compel the disclosure by witnesses of all facts known to them relative to the matter under investigation, and may administer oaths and to take testimony. All parties disobeying the orders of subpoenas of the registrar are guilty of contempt, as in proceedings in district courts of the state and may be punished in like manner.

Subd. 19. Violations. Any person, copartnership, or corporation, domestic or foreign, and any officer, or director, or employee of a corporation, domestic or foreign, who violates this section is guilty of a misdemeanor.

Subd. 19a. Injunction. (a) The commissioner in the name of the state or a county attorney in the name of a county may institute a civil action in district court for an injunction prohibiting a violation of, and for civil penalties not to exceed $1,000 for each violation of, subdivision 2, 3, 3a, 4, 5a, 6, 7, or 7a, or section 168A.1501, 168A.153, or 325E.21. Filing fees for bringing an action under this section are waived.

(b) Upon a finding that a preponderance of evidence demonstrates that the defendant has violated subdivision 2, 3, 3a, 4, 5a, 6, 7, or 7a, or section 168A.1501, 168A.153, or 325E.21, the court may enjoin future violations and may award civil penalties as authorized by this subdivision. It is not a defense to an action that the plaintiff may have adequate remedies at law or that the plaintiff has not shown irreparable harm. Service of process must be as in any other civil suit, except that where a defendant in the action is a natural person or firm residing outside the state, or is a foreign corporation, service of process may also be made by personal service outside the state; in the manner provided by section 5.25; or as the court may direct. Process is valid if it satisfies the requirements of due process of law, whether or not the defendant is doing business in Minnesota regularly or habitually.

(c) In determining the civil penalty amount and whether to order injunctive relief under paragraph (b), the court shall consider:

(1) the number of current violations;

(2) the gravity of the current violations, including but not limited to the harm caused by the violations;

(3) the culpability of the defendant as established by evidence of intent, willfulness, or negligence;

(4) the economic benefit, if any, gained by the person allowing or committing the current violations;

(5) the history of past violations, including the similarity of previous violations and the current violation, the time elapsed since previous violations, the number of previous violations, and the response of the person to previous violations; and

(6) any other factors as justice may require.

(d) If a court grants injunctive relief under paragraph (b), the court shall consider the factors in paragraph (c) in determining the requirements to include in an injunction. A court issuing an injunction under this section shall have the discretion to fashion an injunction that is reasonably intended to prevent a violator from committing future violations. Such authority shall include, but is not limited to, issuing an order for a period of 12 months which:

(1) requires a defendant to wait up to 15 days before scrapping, dismantling, selling, or otherwise disposing of any vehicle that the defendant has acquired without first having received proof of ownership in compliance with section 168A.1501, subdivision 7, 8, or 9; or

(2) prohibits a defendant from acquiring, scrapping, dismantling, selling, or otherwise disposing of any vehicle without first having received proof of ownership in compliance with section 168A.1501, subdivision 7, 8, or 9.

(e) A court issuing an injunction under this section shall not require the posting of any bond or other security.

(f) In an action brought under this section by a county attorney, all civil penalties collected under this section shall be deposited into the general fund of the county. In an action brought under this section by the attorney general or the commissioner, all civil penalties collected shall be deposited into the general fund of the state.

(g) Nothing in this subdivision limits the rights or remedies which are otherwise available to a person under common law or other statutes of this state.

Subd. 20. Application to sale of other vehicles. (a) This section does not apply:

(1) to any person, copartnership, or corporation engaged in the business of selling vehicles designed to operate exclusively over snow, motor scooters, motorized wheelchairs, utility trailers, farm wagons, farm trailers, or farm tractors or other farm implements, whether self-propelled or not and even though a vehicle listed in this clause may be equipped with a trailer hitch; or

(2) to any person licensed as a real estate broker or salesperson pursuant to chapter 82, who engages in the business of selling, who offers to sell, or who solicits or advertises the sale of manufactured homes affixed to land.

(b) However, this section does apply to a person, copartnership, or corporation described in paragraph (a) who is also engaged in the business of selling other motor vehicles or manufactured homes within the provisions of this section.

(c) As used in this subdivision, "utility trailer" means a motorless vehicle, other than a boat trailer or snowmobile trailer, equipped with one or two wheels, having a gross vehicle weight of 4,000 pounds or less, and used for carrying property on its own structure while being drawn by a motor vehicle.

Subd. 21. [Repealed, 1981 c 59 s 20]

Subd. 22. Dealer license for trailers, motorized bicycles; plates, fees; exemptions. Any person, copartnership, or corporation having a permanent enclosed commercial building or structure either owned in fee or leased and engaged in the business, either exclusively or in addition to any other occupation, of selling motorized bicycles, boat trailers, horse trailers, or snowmobile trailers, may apply to the registrar for a dealer's license. Upon payment of a $10 fee the registrar shall license the applicant as a dealer for the remainder of the calendar year in which the application was received. The license may be renewed on or before the second day of January of each succeeding year by payment of a fee of $10. The registrar shall issue to each dealer, upon request of the dealer, dealer plates as provided in subdivision 16 upon payment of $5 for each plate, and the plates may be used in the same manner and for the same purposes as is provided in subdivision 16. Except for motorized bicycle dealers, the registrar shall also issue to the dealer, upon request of the dealer, "in-transit" plates as provided in subdivision 17 upon payment of a fee of $5 for each plate. This subdivision does not abrogate any of the provisions of this section relating to the duties, responsibilities, and requirements of persons, copartnerships, or corporations engaged in the business, either exclusively or in addition to other occupations, of selling motor vehicles or manufactured homes, except that a seller of boat trailers, utility trailers, or snowmobile trailers who is licensed under this subdivision is not required to have a contract or franchise with a manufacturer or distributor of new boat trailers, utility trailers, or new snowmobile trailers the seller proposes to sell, broker, wholesale, or auction. This section does not require a manufacturer of snowmobile trailers whose manufacturing facility is located outside of the metropolitan area as defined in section 473.121 to have a dealer's license to transport the snowmobile trailers to dealers or retail outlets in the state.

Subd. 23. County or city attorney to prosecute. The city or county attorney may file charges against any person who violates any of the provisions of this section or section 168A.1501 or 325E.21, including but not limited to, the grounds for suspension or revocation set out in subdivision 12.

Subd. 24. Bonds. (a) Except as otherwise provided in this subdivision, all persons licensed according to this section shall keep in full force and effect a bond with a corporate surety to be approved by the registrar of motor vehicles in the following amounts; in the case of boat trailer, snowmobile trailer, horse trailer or motorized bicycle dealers, or dealers in trailers with a manufacturer's rated carrying capacity under 15,000 pounds designed to transport small construction or farm equipment, in the amount of $5,000; and as to all other persons in the amount of $50,000. The bond must be conditioned on the faithful performance by the licensee of the obligations imposed on persons engaged in motor vehicle transactions by the laws of this state, including the conduct required of a licensee by this section and other sections governing the sale or transfer of motor vehicles, and the payment of all taxes, license fees, and penalties. The bond must be for the benefit of the state of Minnesota and any transferor, seller, or purchaser of a motor vehicle for any monetary loss caused by failure of the licensee to meet the obligations enumerated above. Proceedings on the forfeiture of the bonds must be commenced in the district court of the county wherein the business of the licensed person was carried on, or if in more than one county, the county in which the offense occurred. This subdivision does not apply to a used vehicle parts dealer or a scrap metal processor.

(b) This subdivision does not apply to:

(1) a dealer in new trailers designed to transport small construction or farm equipment in any year following a year in which the dealer had less than $500,000 in gross receipts from the sale of such trailers; or

(2) a dealer in new trailers designed to transport small construction or farm equipment who has been a dealer in such trailers for less than one year and who the department reasonably determines will have gross receipts of less than $500,000 during the first year of business.

Subd. 25. Preemption of local ordinances. Subdivision 24 establishes a uniform statewide system of bonding motor vehicle dealers. This subdivision supersedes and preempts all bonding requirements imposed by any local government unit.

Subd. 26. Advertising disclosure. All advertising by a motor vehicle dealer must disclose that the vehicle is being offered for sale by a dealer through use of the dealership name, the term "dealer," or the abbreviation "DLR." Unless the dealer's true name or properly filed commercial assumed name as provided in chapter 333, is included, a classified advertisement in a print medium must also include the dealer's license number.

Subd. 27. Rules. The registrar may adopt rules under chapter 14 to govern the issuance and regulation of dealer licenses and dealer plates.

Subd. 28. Distribution of plates and stickers. The commissioner may distribute registration plates and stickers to be held and issued by new and used motor vehicle dealers. A dealer may issue registration plates and stickers only in conjunction with the sale of a vehicle by the dealer. A dealer permitted to hold and issue registration plates and stickers must be equipped with electronic transmission technology and trained in its use. Before receiving registration plates and stickers under this subdivision, a dealer must adopt and implement security and record-keeping requirements satisfactory to the commissioner. The commissioner may revoke the authority granted under this subdivision for any violation of law or rule governing the issuance of registration plates and stickers, any violation of the dealer's security and record-keeping plan, or any other action that in the commissioner's opinion adversely affects the registration system. The dealer is financially responsible for the cost and tax value of any unaccounted inventory.

Subd. 29. Flexible fuel vehicle notice. At the time a dealer delivers a new flexible fuel vehicle, the dealer must provide written notice to the consumer that the vehicle is capable of using alternative fuels, including E85 fuel.

Subd. 30. Glazing material. A new motor vehicle dealer, used motor vehicle dealer, or motor vehicle lessor may not sell or lease a motor vehicle at retail for registration in Minnesota that does not meet the glazing material requirements under section 169.71, subdivision 4.

History: (2686) 1921 c 461 s 15; 1923 c 418 s 15; 1931 c 217 s 2; 1935 c 143 s 1; 1935 c 271 s 1; 1939 c 209 s 1; 1941 c 176 s 1; 1943 c 265 s 1; 1947 c 58 s 1; 1949 c 476 s 1; 1953 c 43 s 2; 1955 c 331 s 1; 1955 c 626 s 1; 1955 c 820 s 16; 1961 c 75 s 1; 1961 c 650 s 1; 1963 c 52 s 1, 2; 1965 c 681 s 1; 1969 c 399 s 1; 1969 c 1148 s 27; 1971 c 444 s 1-2; 1973 c 123 art 5 s 7; 1974 c 54 s 1; 1974 c 273 s 10; 1976 c 342 s 3; 1977 c 27 s 1,2; 1977 c 168 s 1-9; 1977 c 214 s 4; 1977 c 347 s 28; 1978 c 570 s 1; 1980 c 427 s 2-6; 1980 c 478 s 2,3; 1981 c 196 s 1; 1981 c 357 s 57,58; 1981 c 363 s 24; 1981 c 365 s 9; 1982 c 424 s 130; 1984 c 549 s 19,20; 1984 c 654 art 3 s 59,60; 1985 c 63 s 6,7; 1985 c 186 s 1-4; 1985 c 291 s 14; 1986 c 444; 1986 c 454 s 14-16; 1Sp1986 c 3 art 1 s 24; 1987 c 383 s 3; 1988 c 496 s 1-10; 1988 c 634 s 1-8; 1989 c 323 s 2-4; 1989 c 342 s 12; 1990 c 497 s 7; 1991 c 333 s 8,9; 1992 c 367 s 1; 1993 c 259 s 1; 1994 c 465 art 3 s 14; 1994 c 500 s 1; 1994 c 536 s 11-16; 1994 c 587 art 2 s 21; 1995 c 128 art 1 s 4; 1997 c 92 s 1-8; 1997 c 159 art 2 s 15; 1998 c 267 s 1; 1998 c 285 s 1,2; 1998 c 405 s 2; 2000 c 479 art 1 s 16; 2001 c 151 s 1; 1Sp2001 c 8 art 2 s 34,35; 2002 c 288 s 1; 2002 c 371 art 1 s 9; 2003 c 94 s 1; 2003 c 127 art 1 s 1; 1Sp2003 c 21 art 8 s 1; 2004 c 295 art 1 s 9; 2005 c 45 s 1; 1Sp2005 c 1 art 1 s 81; 1Sp2005 c 6 art 2 s 22; 1Sp2005 c 7 s 35; 2006 c 212 art 1 s 23; 2008 c 235 s 1; 2009 c 86 art 1 s 26; 2012 c 163 s 1-3; 2012 c 174 s 1; 2013 c 126 s 1-3; 2013 c 127 s 19-21



Section 168.2701 — LIABILITY OF LESSORS FOR UNPAID TRAFFIC FINES.

When a motor vehicle lessor, licensed under section 168.27, subdivision 2, 3, or 4, is issued a traffic violation citation for a violation committed by a lessee while operating the leased or rented vehicle, the lessor shall convey to the issuing authority within 15 days of the lessor receiving knowledge of the traffic violation, information to the extent available, including the driver's full name, home address, local address, if any, license number, employer's name and address, post office box, and form of payment. Upon compliance with this section, the lessor is not liable for the amount of fine, penalty assessment, late payment penalty, or cost of warrants issued in connection with the violation. However, action on the part of the issuing authority relieving the lessor of liability does not absolve the person incurring the violation of responsibility for the infraction.

History: 1986 c 332 s 1



Section 168.2702 — MOTOR VEHICLE LEASES; INDEMNITY AGREEMENTS.

Notwithstanding other law to the contrary, a provision in a motor vehicle lease agreement that indemnifies the lessor against any claims or liabilities arising out of the use, operation, or maintenance of the vehicle by the lessee includes the right to indemnity for traffic violations, penalties, and punitive damages caused by the lessee and is enforceable in accordance with its terms. This section does not relieve the lessor of any liability, penalty, or damages arising out of its own acts or omissions.

History: 1991 c 280 s 1



Section 168.271 — INFORMATIONAL LABELS ON PICKUP TRUCKS; PENALTY.

Subdivision 1. Requirement. Every manufacturer of new trucks having a gross vehicle weight of 9,000 pounds or less which are sold or offered for sale for use upon the public streets or highways within this state shall, prior to the delivery of the new truck to a Minnesota dealer, or at or prior to the introduction date of new models delivered to a Minnesota dealer prior to introduction date, securely affix to the windshield or side window of the truck a label upon which the manufacturer shall endorse clearly, distinctly and legibly true and correct entries disclosing information identical to and in the same manner as required on new automobiles. The label shall remain affixed to the truck until delivery of the truck to the ultimate purchaser. Any manufacturer who shall willfully fail to affix a proper label required by this section or any person who shall willfully remove, alter or mutilate a label prior to delivery of the truck to the ultimate purchaser is guilty of a misdemeanor. This section shall not apply to trucks for which the annual sales in Minnesota of the previous model year were less than 200.

Subd. 2. Applicability. This section shall apply to new trucks having a gross vehicle weight of 9,000 pounds or less built after December 31, 1978.

History: 1977 c 385 s 1,2



Section 168.274 — DEFINITIONS.

(a) The following definitions shall apply for the words or terms used in sections 168.274 to 168.276 unless other meaning is clearly apparent from the language or context.

(b) "Motor vehicle" means and includes all vehicles propelled otherwise than by muscular power, excepting such vehicles as run only upon rails or tracks.

(c) "New motor vehicle" means only newly manufactured motor vehicles and includes but is not limited to motorcycles, trailers, trucks, passenger cars and tractors.

(d) "Person" includes natural persons, firms, partnerships, corporations, associations or other artificial bodies, trustees, receiver and officers, employees, agents, and others acting for or on behalf of any person.

(e) "Used motor vehicle" means every motor vehicle, title to, or possession of, which has been transferred from the person who first acquired it from the manufacturer or dealer and has been so used as to become or is commonly known as secondhand within the ordinary meaning thereof, and includes every motor vehicle other than a new motor vehicle, including but not limited to motorcycles, trailers, tractors, trucks and passenger cars.

History: 1957 c 386 s 3



Section 168.275 — SALE OF MOTOR VEHICLE ON SUNDAY FORBIDDEN.

Any person who shall carry on or engage in the business of buying, selling, exchanging, dealing in or trading in new or used motor vehicles; or who shall open any place of business or lot wherein the person attempts to or does engage in the business of buying, selling, exchanging, dealing or trading in new or used motor vehicles; or who does buy, sell, exchange, deal or trade in new or used motor vehicles as a business on the first day of the week, commonly known and designated as Sunday, is guilty of a misdemeanor for the first offense, and a gross misdemeanor for each succeeding offense. This section does not apply to the sale of (1) trailers designed and used primarily to transport watercraft, as defined in section 86B.005, subdivision 18, (2) trailers designed and used primarily to transport all-terrain vehicles, as defined in section 84.92, subdivision 8, (3) trailers designed and used primarily to transport snowmobiles as defined in section 84.81, subdivision 3, or (4) utility trailers as defined in section 168.27, subdivision 20.

History: 1957 c 386 s 1; 1984 c 628 art 3 s 11; 1986 c 444; 1998 c 267 s 2; 2004 c 228 art 1 s 72; 2005 c 10 art 3 s 10



Section 168.276 — SUSPENSION OR REVOCATION OF DEALER LICENSE.

Every court having jurisdiction over offenses committed in violation of the provisions of section 168.275 hereof shall forward to the registrar of motor vehicles of this state within ten days following a conviction, a record thereof. If a person so convicted holds a license as a dealer for the sale of new or used motor vehicles under the provisions of section 168.27, upon the receipt by the registrar of motor vehicles of a second record of conviction of such dealer, the registrar of motor vehicles shall suspend such dealer's license for a period of 30 days, and upon receipt of a third record of conviction of any such dealer, the registrar of motor vehicles shall permanently revoke such dealer's license.

History: 1957 c 386 s 2



Section 168.277 — MOTOR VEHICLE PURCHASES; DISCLOSURE.

Subdivision 1. Definitions. For the purposes of this section:

(a) The term "seller" means a person selling more than five motor vehicles in a calendar year and in the business of selling or leasing motor vehicles.

(b) The term "contract" means a written agreement between a seller and a purchaser for the sale of a motor vehicle, but not including a conditional sales contract entered into pursuant to a separate purchase agreement that contains the disclosures contained in this section.

Subd. 2. Disclosure. A seller of motor vehicles shall include in any contract with a purchaser or prospective purchaser of a motor vehicle a statement in ten-point, boldfaced, all-capital type located by a blank for the purchaser's signature stating: "IMPORTANT: THIS MAY BE A BINDING CONTRACT AND YOU MAY LOSE ANY DEPOSITS IF YOU DO NOT PERFORM ACCORDING TO ITS TERMS." If a forfeiture is not possible that part of the disclosure may be crossed out at the time of the purchaser's signature.

Subd. 3. Effect of omission. Any contract not meeting the requirements of subdivision 2 is voidable at the option of the purchaser prior to the purchaser taking possession of the motor vehicle.

History: 1981 c 176 s 1



Section 168.28 — VEHICLES SUBJECT TO TAX; EXCEPTIONS.

Every motor vehicle (except those exempted in section 168.012, and except those which are being towed upon the streets and highways and which shall not be deemed to be using the streets and highways within the meaning of this section) shall be deemed to be one using the public streets and highways and hence as such subject to taxation under this chapter if such motor vehicle has since April 23, 1921, used such public streets or highways, or shall actually use them, or if it shall come into the possession of an owner other than as a manufacturer, dealer, warehouse operator, mortgagee or pledgee. New and unused motor vehicles in the possession of a dealer solely for the purpose of sale, and used motor vehicles which have not theretofore used the public streets or highways of this state which are in the possession of a dealer solely for the purpose of sale and which are duly listed as herein provided, shall not be deemed to be vehicles using the public streets or highways. The driving or operating of a motor vehicle upon the public streets or highways of this state by a motor vehicle dealer or any employee of such motor vehicle dealer for demonstration purposes or for any purpose incident to the usual and customary conduct and operation of the business in which licensed under section 168.27 to engage, or solely for the purpose of moving it from points outside or within the state to the place of business or storage of a licensed dealer within the state or solely for the purpose of moving it from the place of business of a manufacturer, or licensed dealer within the state to the place of business or residence of a purchaser outside the state, shall not be deemed to be using the public streets or highways in the state within the meaning of this chapter or of the Constitution of the state of Minnesota, article XIV, and shall not be held to make the motor vehicle subject to taxation under this chapter as one using the public streets or highways, if during such driving or moving the dealer's plates herein provided for shall be duly displayed upon such vehicle. Any dealer or distributor may register a motor vehicle prior to its assessment or taxation as personal property, and pay the license fee and tax thereon for the full calendar year as one using the public streets and highways, and thereafter such vehicle shall be deemed to be one using the public streets and highways and shall not be subject to assessment or taxation as personal property during the calendar year for which it is so registered, whether or not such vehicle shall actually have used the streets or highways. Special mobile equipment is subject to a penalty equal to the tax due under this chapter for the full registration year if it is used to transport persons or property at any time using the public streets.

History: (2687) 1921 c 461 s 16; 1923 c 418 s 16; 1941 c 176 s 2; 1953 c 315 s 1; 1961 c 611 s 1; 1976 c 2 s 172; 1986 c 444; 1986 c 454 s 17; 2008 c 350 art 1 s 15



Section 168.29 — REPLACEMENT PLATES.

(a) In the event of the defacement, loss, or destruction of any number plates or validation stickers, the registrar, upon receiving and filing a sworn statement of the vehicle owner, setting forth the circumstances of the defacement, loss, destruction, or theft of the number plates or validation stickers, together with any defaced plates or stickers and the payment of a fee calculated to cover the cost of replacement, shall issue a new set of plates or stickers.

(b) The registrar shall then note on the registrar's records the issue of new number plates and shall proceed in such manner as the registrar may deem advisable to cancel and call in the original plates so as to insure against their use on another motor vehicle.

(c) Duplicate registration certificates plainly marked as duplicates may be issued in like cases upon the payment of a $1 fee. Fees collected under this section must be paid into the state treasury and credited to the vehicle services operating account under section 299A.705, subdivision 1.

History: (2688) 1921 c 461 s 17; 1923 c 418 s 17; 1943 c 56 s 1; 1973 c 218 s 8; 1977 c 327 s 1; 1984 c 549 s 21; 1985 c 291 s 15; 1986 c 444; 1990 c 497 s 8; 1992 c 581 s 11; 2009 c 36 art 3 s 9



Section 168.301 — VEHICLE TRANSFER DEADLINE; FEES; SUSPENSION.

Subdivision 1. Surrender plates and credit tax paid. On transferring a motor vehicle, the transferor shall surrender the registration plates and assign the registration tax paid to the credit of the transferee.

Subd. 2. Ten days to file. The transferee's rights to the transferred vehicle's registration plates and credit for taxes paid on the vehicle expire after ten days have elapsed from the date of transfer unless: (1) the transfer has been filed as provided under section 168A.10; or (2) the transferee is a dealer licensed under section 168.27, and is complying with section 168A.11.

Subd. 3. Late fee. In addition to any fee or tax otherwise authorized or imposed upon the transfer of title for a motor vehicle, the commissioner of public safety shall impose a $2 additional fee for failure to deliver a title transfer within ten business days.

Subd. 4. Reinstatement fee. When the commissioner has suspended license plates on a vehicle because the transferee has failed to file the title certificate within 30 days, the transferee shall pay a $10 fee before the registration is reinstated.

Subd. 5. Verification of compliance. A person does not violate this section or section 168.09, subdivision 1, by reason of suspension, if the person provides verification from the registrar that the title transfer with fees and taxes were filed with the registrar prior to being cited for violating this section or the vehicle was purchased from a licensed Minnesota dealer. The verification of compliance must be presented to the appropriate law enforcement agency within seven days after being charged or to the court on or before the date set for appearance.

Subd. 6. Registration suspension. The commissioner of public safety may suspend the registration of any owner who violates this section.

History: 1997 c 135 s 3; 1999 c 238 art 2 s 8,9; 2002 c 388 s 2



Section 168.31 — REGISTRATION TAX PAYMENT.

Subdivision 1. When due and payable. The tax required under this chapter to be paid upon a motor vehicle for each calendar year becomes due when the vehicle first uses the public streets or highways in the state, and upon January 1 each year thereafter, except those vehicles which are taxed under section 168.017 and vehicles registered under 168.09, subdivision 3. Taxes due upon January 1 become payable upon November 15 preceding the calendar year for which they are assessed. The tax required to register vehicles for the registration year March 1 to the last day of February is due on March 1 and payable January 1 preceding. The tax required to register vehicles under the provisions of section 168.017 is due the first day of the month commencing the 12-month registration period and payable during the 45 days preceding the due date. Nothing in this section shall preclude prepayment.

Subd. 2. [Repealed, 1973 c 6 s 7]

Subd. 3. [Repealed, 1984 c 549 s 34]

Subd. 4. Installments; registration generally. If the tax for a vehicle assessed under section 168.013, subdivision 1c, 1d, 1e, or 1g, amounts to more than $400, the owner may pay the tax by installments. The owner shall tender with the application for registration one-third of the annual tax due or $400, whichever is greater, plus any penalties or arrears, plus a fee of $10. Instead of this fee, the applicant may furnish a bond, bank letter of credit, or certificate of deposit approved by the registrar of motor vehicles, for the total of the tax still due. The amount of the bond, letter of credit, or certificate of deposit may include any penalties assessed. The bond, letter of credit, or certificate of deposit must be for the benefit of the state for monetary loss caused by failure of the vehicle owner to pay delinquent license fees and penalties. The remainder of the tax due must be paid in two equal installments; the due date of the first installment is the first day of the fifth month of the registration period for which the tax is assessed and the second installment is due on the first day of the ninth month of the registration period for which the tax is assessed. When the applicant elects to pay the administrative fee, the registrar shall issue to the applicant validation stickers indicating the expiration date of a registration. When the applicant elects to furnish a bond, bank letter, or letter of deposit, the registrar shall issue regular validation stickers for the registration year. If an owner of a vehicle fails to pay an installment on or before its due date, the vehicle must not be used on the public streets or highways in this state until the installment or installments of the tax remaining due on the vehicle have been paid in full for the licensed year together with a penalty at the rate of $1 per day for the remainder of the month in which the balance of the tax becomes due and $4 a month for each succeeding month or fraction of a month during which the balance of the tax remains unpaid. Upon the payment of the balance of the tax and the penalties, the registrar shall issue a registration certificate to the owner of the vehicle in the manner provided by law. The registrar shall deny installment payment privileges provided in this subdivision in the subsequent year to any owner on any or all vehicles of the owner who during the current year fails to pay any installment due within one month after the due date.

Subd. 4a. Installments; interstate registration and reciprocity. If the tax for a vehicle assessed under section 168.187 amounts to more than $400, the owner may pay the tax by installments. The owner shall submit with the application for registration, no later than January 1, one-third of the Minnesota annual tax due or $400, whichever is greater. The applicant shall furnish a bond, bank letter of credit, or certificate of deposit approved by the registrar of motor vehicles, for the total of the tax still due. The amount of the bond, letter of credit, or certificate of deposit may include any penalties assessed. The bond, letter of credit, or certificate of deposit must be for the benefit of the state for monetary loss caused by failure of the vehicle owner to pay delinquent license fees and penalties. The remainder of the tax due must be paid in two equal installments; the due date of the first installment is May 1 and the second installment is due on September 1. If an owner of a vehicle fails to pay an installment on or before the due date, the vehicle must not be used on the public streets or highways in this state until the installment or installments of the tax remaining due on the vehicle has been paid in full for the licensed year, together with a penalty at the rate of $1 per day for the remainder of the month in which the balance of the tax becomes due and $4 a month for each succeeding month or fraction of it during which the balance of the tax remains unpaid. The registrar shall deny installment payment privileges provided in this subdivision in the subsequent year to any owner on any or all vehicles of an owner who during the current year fails to pay any installment and penalties due within one month after the due date.

Subd. 5. Refund. For the registration tax paid on any vehicle before the registration period for which that tax was assessed, the owner of the vehicle who paid the tax is entitled to full refund if the registration stickers are surrendered before the first day of the new registration period.

Subd. 6. Tax delinquency; remedies. All taxes imposed under the provisions of this chapter shall be deemed the personal obligation of the registered owner and the amount of such tax, including added penalties for the nonpayment thereof, shall be a first lien upon the vehicle taxed, paramount and superior to all other liens thereon whether previously or subsequently accruing thereon; and, in addition to any other remedy herein prescribed, the state shall have a right of action against the owner for the recovery of the amount of any delinquent tax thereon, including the penalties accruing because of the nonpayment thereof, or for the enforcement of the tax lien thereon hereby declared, or both, in any court of competent jurisdiction. The county attorney of the county in which such motor vehicle is owned shall perform such service in the matter of the commencement and prosecution of such suit or in the prosecution of any other remedy for the enforcement of such tax as the attorney general may require.

History: (2690) 1921 c 461 s 19; 1923 c 418 s 19; 1933 c 344 s 3; 1941 c 515 s 4; 1943 c 153 s 1; 1951 c 401 s 1; 1953 c 123 s 1; 1957 c 714 s 3; 1961 c 170 s 1; 1973 c 6 s 4,5; 1976 c 39 s 6; 1976 c 225 s 2; 1978 c 613 s 3; 1980 c 498 s 1; 1981 c 167 s 4; 1984 c 549 s 22,23; 1985 c 291 s 16; 1986 c 444; 1989 c 195 s 2,3; 1993 c 281 s 5; 2000 c 426 s 11; 2002 c 371 art 1 s 10; 1Sp2005 c 6 art 2 s 23



Section 168.321 — NEW VEHICLE MANUFACTURER'S STATEMENT.

(a) The registrar may refuse to register any new vehicle unless the manufacturer thereof has filed the sworn statement herein provided for the model of the motor vehicle offered for registration. The registrar shall have authority to determine the weight of any vehicle on which the record of the manufacturer's shipping weight is not available in the office.

(b) Every manufacturer of a motor vehicle sold or offered for sale within this state shall each year file with the registrar a sworn statement showing the various models manufactured, the manufacturer's shipping weights including the weight of automatic transmissions where such equipment is offered as optional equipment and not included in the shipping weight, the beginning serial or identification number of each model or series if manufactured on a yearly model basis, or if not manufactured on a yearly model basis, the formula or method used to determine the year of model, and such other information as the registrar deems necessary. Upon the introduction of any new models during the year, the manufacturer shall in like manner file a new statement setting forth the required information for each new model.

(c) The information furnished in the manufacturer's statement may be considered by the registrar as prima facie evidence of the facts contained therein.

History: 1961 c 120 s 1; 1986 c 444



Section 168.325 — DIVISION OF DRIVER AND VEHICLE SERVICES.

Subdivision 1. Established. A division in the Department of Public Safety to be known as the Division of Driver and Vehicle Services is hereby created, under the supervision and control of the director. The commissioner may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

Subd. 2. Successor powers and duties; motor vehicles. All the functions, powers, and duties now vested in or imposed upon the secretary of state as registrar of motor vehicles as prescribed in Minnesota Statutes 1967, chapter 168, or any other law, relating to the registration of motor vehicles, the issuance of motor vehicle licenses, the licensing of motor vehicle dealers, and other matters therein contained not otherwise provided for in this section, are hereby transferred to, vested in, and imposed upon the commissioner of public safety. The duties of the secretary of state in relation thereto as heretofore constituted are abolished.

Subd. 3. [Repealed, 1991 c 199 art 1 s 56]

Subd. 4. Successor powers and duties; drivers' licenses. All the powers and duties now vested in or imposed upon the secretary of state in the issuance of chauffeurs' licenses and school bus drivers' licenses as prescribed in Minnesota Statutes 1967, chapter 168, are hereby transferred to, vested in, and imposed upon the commissioner of public safety. The duties of the secretary of state in connection with the issuance of such licenses are hereby abolished.

History: 1969 c 1129 art 1 s 15; 1974 c 15 s 1; 1982 c 560 s 49; 1996 c 435 s 10



Section 168.326 — EXPEDITED DRIVER AND VEHICLE SERVICES; FEE.

(a) When an applicant requests and pays an expedited service fee of $20, in addition to other specified and statutorily mandated fees and taxes, the commissioner shall expedite the processing of an application for a driver's license, driving instruction permit, Minnesota identification card, or vehicle title transaction.

(b) A driver's license agent or deputy registrar may retain $10 of the expedited service fee for each expedited service request processed by the licensing agent or deputy registrar.

(c) When expedited service is requested, materials must be mailed or delivered to the requester within three days of receipt of the expedited service fee excluding Saturdays, Sundays, or the holidays listed in section 645.44, subdivision 5. The requester shall comply with all relevant requirements of the requested document.

(d) The commissioner may decline to accept an expedited service request if it is apparent at the time it is made that the request cannot be granted.

(e) The expedited service fees collected under this section for an application for a driver's license, driving instruction permit, or Minnesota identification card minus any portion retained by a licensing agent or deputy registrar under paragraph (b) must be paid into the driver services operating account in the special revenue fund specified under section 299A.705.

(f) The expedited service fees collected under this section for a transaction for a vehicle service minus any portion retained by a licensing agent or deputy registrar under paragraph (b) must be paid into the vehicle services operating account in the special revenue fund specified under section 299A.705.

History: 1Sp2005 c 6 art 2 s 24



Section 168.327 — DRIVER AND VEHICLE RECORD FEES.

Subdivision 1. Records and fees. (a) Upon request by any person authorized in this section, the commissioner shall furnish a certified copy of any driver's license record, instruction permit record, Minnesota identification card record, vehicle registration record, vehicle title record, or accident record.

(b) Except as provided in subdivisions 4 and 5, and other than accident records governed under section 169.09, subdivision 13, the requester shall pay a fee of $10 for each certified record specified in paragraph (a) or a fee of $9 for each record that is not certified.

(c) Except as provided in subdivisions 4 and 5, in addition to the record fee in paragraph (b), the fee for a copy of the history of any vehicle title not in electronic format is $1 for each page of the historical record.

(d) Fees collected under paragraph (b) for driver's license, instruction permit, and Minnesota identification card records must be paid into the state treasury with 50 cents of each fee credited to the general fund. The remainder of the fees collected must be credited to the driver services operating account in the special revenue fund under section 299A.705.

(e) Fees collected under paragraphs (b) and (c) for vehicle registration or title records must be paid into the state treasury with 50 cents of each fee credited to the general fund. The remainder of the fees collected must be credited to the vehicle services operating account in the special revenue fund specified in section 299A.705.

(f) Except as provided in subdivisions 4 and 5, the commissioner shall permit a person to inquire into a record by the person's own electronic means for a fee of $4.50 for each inquiry, except that no fee may be charged when the requester is the subject of the data.

(1) Of the $4.50 fee, $2.70 must be deposited in the general fund.

(2) For driver's license, instruction permit, or Minnesota identification card records, the remainder must be deposited in the driver services operating account in the special revenue fund under section 299A.705.

(3) For vehicle title or registration records, the remainder must be deposited in the vehicle services operating account in the special revenue fund under section 299A.705.

(g) Fees and the deposit of the fees for accident records and reports are governed by section 169.09, subdivision 13.

Subd. 2. Requests for information; surcharge on fee. (a) Except as otherwise provided in subdivision 3, the commissioner shall impose a surcharge of 50 cents on each fee charged by the commissioner under section 13.03, subdivision 3, for copies or electronic transmittals of public information about the registration of a vehicle or an applicant, or holder of a driver's license, instruction permit, or Minnesota identification card.

(b) The surcharge only applies to a fee imposed in response to a request made in person or by mail, or to a request for transmittal through a computer modem. The surcharge does not apply to the request of an individual for information about that individual's driver's license, instruction permit, or Minnesota identification card or about vehicles registered or titled in the individual's name.

(c) The surcharges collected under this subdivision must be credited to the general fund.

Subd. 3. Exception to fee and surcharge. (a) Notwithstanding subdivision 2 or section 13.03, a fee or surcharge may not be imposed in response to a request for public information about the registration of a vehicle if the commissioner is satisfied that:

(1) the requester seeks the information on behalf of a community-based, nonprofit organization designated by a local law enforcement agency to be a requester; and

(2) the information is needed to identify suspected prostitution law violators, controlled substance law violators, or health code violators.

(b) The commissioner shall not require a requester under paragraph (a) to make a minimum number of data requests or limit the requester to a maximum number of data requests.

Subd. 4. Driver records subscription service. (a) The commissioner may implement a driver records subscription service to provide information concerning access to driver license, instruction permit, and identification card records, including regular notice of records that have changed, to subscribers who:

(1) pay applicable fees; and

(2) are approved by the commissioner in accordance with sections 168.346 and 171.12, and United States Code, title 18, section 2721.

(b) If a driver records subscription service is implemented, the commissioner shall establish a fee that does not exceed $3,680 per month for a subscription to the service. Fees collected under this paragraph must be credited to the driver services operating account in the special revenue fund under section 299A.705, and are appropriated to the commissioner for the purposes in paragraph (a) and this paragraph.

(c) If a driver records subscription service is implemented, the commissioner shall establish a fee that does not exceed $0.01 per driver record requested. Of the fees collected under this paragraph, 40 percent must be credited to the driver services operating account in the special revenue fund under section 299A.705 and is appropriated to the commissioner for the purposes in this subdivision, and 60 percent must be credited to the data security account in the special revenue fund under section 3.9741, subdivision 5.

Subd. 5. Bulk vehicle records requests. (a) "Bulk vehicle records" in this section is a total of 1,000 or more vehicle title records and vehicle registration records.

(b) The commissioner shall establish a fee that does not exceed $0.01 per record for a request of bulk vehicle records.

(c) Of the fees collected, 40 percent must be credited to the vehicle services operating account in the special revenue fund under section 299A.705 and is appropriated to the commissioner for the purposes in this subdivision, and 60 percent must be credited to the data security account in the special revenue fund under section 3.9741, subdivision 5.

Subd. 6. Review and audit of purchases of bulk driver and motor vehicle records. Each subscriber and each requester of bulk vehicle records shall engage an independent professional organization to audit its uses of bulk data and its information technology security procedures, including the methods and practices employed in the processing and use of driver and vehicle services data. Within 30 days of the date of the audit report, each subscriber and requester must submit each report to the legislative auditor and the commissioner.

History: 1Sp2005 c 6 art 2 s 25; 2014 c 293 s 4-7



Section 168.33 — COMMISSIONER AS REGISTRAR OF VEHICLES; DEPUTY REGISTRARS.

Subdivision 1. Commissioner's duties and powers, generally. The commissioner of public safety is the registrar of vehicles of the state of Minnesota, and shall exercise all the powers granted to and perform all the duties imposed by this chapter. The commissioner of public safety is authorized to obtain information about all vehicles subject to taxation under this chapter upon which the tax has not been paid, and to present suitable complaints to courts of competent jurisdiction.

Subd. 2. Deputy registrars. (a) The commissioner may appoint, and for cause discontinue, a deputy registrar for any statutory or home rule charter city as the public interest and convenience may require, without regard to whether the county auditor of the county in which the city is situated has been appointed as the deputy registrar for the county or has been discontinued as the deputy registrar for the county, and without regard to whether the county in which the city is situated has established a county license bureau that issues motor vehicle licenses as provided in section 373.32.

(b) The commissioner may appoint, and for cause discontinue, a deputy registrar for any statutory or home rule charter city as the public interest and convenience may require, if the auditor for the county in which the city is situated chooses not to accept appointment as the deputy registrar for the county or is discontinued as a deputy registrar, or if the county in which the city is situated has not established a county license bureau that issues motor vehicle licenses as provided in section 373.32.

(c) The commissioner may appoint, and for cause discontinue, the county auditor of each county as a deputy registrar.

(d) Despite any other provision, a person other than a county auditor or a director of a county license bureau, who was appointed by the registrar before August 1, 1976, as a deputy registrar for any statutory or home rule charter city, may continue to serve as deputy registrar and may be discontinued for cause only by the commissioner. The county auditor who appointed the deputy registrars is responsible for the acts of deputy registrars appointed by the auditor.

(e) Each deputy, before entering upon the discharge of duties, shall take and subscribe an oath to faithfully discharge the duties and to uphold the laws of the state.

(f) If a deputy registrar appointed under this subdivision is not an officer or employee of a county or statutory or home rule charter city, the deputy shall in addition give bond to the state in the sum of $10,000, or a larger sum as may be required by the commissioner, conditioned upon the faithful discharge of duties as deputy registrar.

(g) A corporation governed by chapter 302A or 317A may be appointed a deputy registrar. Upon application by an individual serving as a deputy registrar and the giving of the requisite bond as provided in this subdivision, personally assured by the individual or another individual approved by the commissioner, a corporation named in an application then becomes the duly appointed and qualified successor to the deputy registrar.

(h) Each deputy registrar appointed under this subdivision shall keep and maintain office locations approved by the commissioner for the registration of vehicles and the collection of taxes and fees on vehicles.

(i) The deputy registrar shall keep records and make reports to the commissioner as the commissioner requires. The records must be maintained at the offices of the deputy registrar. The records and offices of the deputy registrar must at all times be open to the inspection of the commissioner or the commissioner's agents. The deputy registrar shall report to the commissioner by the next working day following receipt all registrations made and taxes and fees collected by the deputy registrar.

(j) The filing fee imposed under subdivision 7 must be deposited in the treasury of the place for which appointed or, if not a public official, a deputy shall retain the filing fee, but the registration tax and any additional fees for delayed registration the deputy registrar has collected the deputy registrar shall deposit by the next working day following receipt in an approved state depository to the credit of the state through the commissioner of management and budget. The place for which the deputy registrar is appointed through its governing body must provide the deputy registrar with facilities and personnel to carry out the duties imposed by this subdivision if the deputy is a public official. In all other cases, the deputy shall maintain a suitable facility for serving the public.

Subd. 2a. Deputy registrars, continuation in office. Persons serving as deputy registrars on July 1, 1970, shall continue to hold office until a successor is duly appointed and qualifies.

Subd. 2b. Deputy registrars, employment status. (a) Deputy registrars, and their employees, who retain the filing fee in lieu of a salary, shall, after July 1, 1971, be considered as independent contractors for pension purposes, and ineligible because of such service for coverage under the Minnesota State Retirement System or membership in the Public Employees Retirement Association.

(b) Those deputy registrars as defined in this subdivision who are covered by the Minnesota State Retirement System on June 30, 1971, may terminate coverage on July 1, 1971, or continue coverage until termination of state service. The form of this option and the time for filing must be as prescribed by the board of directors of the system. Those choosing to continue coverage shall provide from the filing fees retained the employee and employer contributions as required by chapter 352.

Subd. 3. [Renumbered 168.0185]

Subd. 4. [Repealed, 1996 c 435 s 18]

Subd. 5. [Repealed, 1996 c 435 s 18]

Subd. 6. Application. Every deputy registrar shall use application forms or formats as prescribed by or approved by the commissioner.

Subd. 7. Filing fees; allocations. (a) In addition to all other statutory fees and taxes, a filing fee of:

(1) $6 is imposed on every vehicle registration renewal, excluding pro rate transactions; and

(2) $10 is imposed on every other type of vehicle transaction, including motor carrier fuel licenses under sections 168D.05 and 168D.06, and pro rate transactions.

(b) Notwithstanding paragraph (a):

(1) a filing fee may not be charged for a document returned for a refund or for a correction of an error made by the Department of Public Safety, a dealer, or a deputy registrar; and

(2) no filing fee or other fee may be charged for the permanent surrender of a title for a vehicle.

(c) The filing fee must be shown as a separate item on all registration renewal notices sent out by the commissioner.

(d) The statutory fees and taxes, and the filing fees imposed under paragraph (a) may be paid by credit card or debit card. The deputy registrar may collect a surcharge on the statutory fees, taxes, and filing fee not greater than the cost of processing a credit card or debit card transaction, in accordance with emergency rules established by the commissioner of public safety. The surcharge must be used to pay the cost of processing credit and debit card transactions.

(e) The fees collected under this subdivision by the department must be allocated as follows:

(1) of the fees collected under paragraph (a), clause (1):

(i) $4.50 must be deposited in the vehicle services operating account; and

(ii) $1.50 must be deposited:

(A) in the driver and vehicle services technology account until sufficient funds have been deposited in that account to cover all costs of administration, development, and initial full deployment of the driver and vehicle services information system; and

(B) after completion of the deposit of funds under subitem (A) in the vehicle services operating account; and

(2) of the fees collected under paragraph (a), clause (2):

(i) $3.50 must be deposited in the general fund;

(ii) $5.00 must be deposited in the vehicle services operating account; and

(iii) $1.50 must be deposited:

(A) in the driver and vehicle services technology account until sufficient funds have been deposited in that account to cover all costs of administration, development, and initial full deployment of the driver and vehicle services information system; and

(B) after completion of the deposit of funds under subitem (A) in the vehicle services operating account.

Subd. 8. Disability certificates. The commissioner shall allow deputy registrars to implement and follow procedures for processing applications and accepting and remitting fee payments for disability certificates issued under section 169.345, subdivision 3c, that are identical or substantially similar to the procedures required by law or rule for vehicle registration and titling transactions.

Subd. 8a. Electronic transmission. If the commissioner accepts electronic transmission of a motor vehicle transfer and registration by a new or used motor vehicle dealer, a deputy registrar who is equipped with electronic transmission technology and trained in its use shall receive the filing fee provided for in subdivision 7 and review the transfer of each new or used motor vehicle to determine its genuineness and regularity before issuance of a certificate of title, and shall receive and retain the filing fee under subdivision 7, paragraph (a), clause (ii).

Subd. 9. Rules. The commissioner may adopt rules for administering and enforcing section 168.0185 and this section.

History: (2693) 1921 c 461 s 22; 1923 c 418 s 22; 1927 c 340 s 1; 1939 c 259 s 1; 1949 c 131 s 1; 1949 c 132 s 1; 1951 c 384 s 1; 1957 c 82 s 1; 1965 c 45 s 9; 1969 c 540 s 9; 1969 c 1129 art 1 s 15-17; 1971 c 58 s 1; 1971 c 625 s 1,3; 1971 c 853 s 13; 1973 c 123 art 5 s 7; 1973 c 375 s 1; 1975 c 146 s 1; 1976 c 181 s 2; 1976 c 281 s 1,2; 1977 c 327 s 2,3; 1979 c 329 s 3; 1981 c 357 s 59; 1984 c 549 s 24; 1984 c 629 s 3; 1984 c 654 art 3 s 61; 1985 c 248 s 70; 1985 c 291 s 17; 1986 c 444; 1988 c 496 s 11; 1988 c 647 s 10; 1989 c 209 art 1 s 16; 1989 c 269 s 40,41; 1990 c 426 art 1 s 22; 1990 c 565 s 28; 1991 c 56 s 1; 1996 c 435 s 11; 1996 c 455 art 4 s 11; 1997 c 250 s 3; 2000 c 426 s 12; 1Sp2001 c 8 art 2 s 36; 2002 c 371 art 1 s 11,12; 2003 c 112 art 2 s 50; 2005 c 10 art 1 s 28; 2005 c 45 s 2,3; 2005 c 64 s 6; 1Sp2005 c 6 art 2 s 26,47; 2006 c 212 art 1 s 8; 2009 c 101 art 2 s 109; 2009 c 152 s 2; 2010 c 296 s 1; 2010 c 351 s 24; 2010 c 382 s 38; 2011 c 117 s 2; 2014 c 154 s 1; 2015 c 75 art 2 s 18



Section 168.34 — INFORMATION FURNISHED.

The registrar shall maintain in the registrar's office an information bureau to answer questions, through electronic transmission, personal inquiry, telephone, or letter. Registrations shall be completed with the utmost dispatch to render the most efficient service to the public. The registrar, or any deputy or employee, shall not be liable to any person for mistake or negligence in the giving of information not willfully calculated to injure such person. The registration system shall be so conducted, and the requirements thereof so construed, as to furnish to the public immediate, accurate information as to any single car about which the inquiry may be made, and to furnish the registrar a means of checking back during any year to determine that all motor vehicles subject to taxation and licensing have had the proper tax or fee paid thereon.

History: (2694) 1921 c 461 s 23; 1923 c 418 s 23; 1925 c 299 s 3; 1965 c 51 s 22; 1986 c 444; 1993 c 85 s 2; 1996 c 435 s 12



Section 168.345 — USE OF VEHICLE REGISTRATION INFORMATION.

Subdivision 1. Information by telephone. Information about vehicle registrations shall not be furnished on the telephone to any person except the personnel of law enforcement agencies and the personnel of governmental motor vehicle and registration offices.

Subd. 2. Lessees; information. The commissioner may not furnish information about registered owners of passenger automobiles who are lessees under a lease for a term of 180 days or more to any person except the personnel of law enforcement agencies and federal, state, and local governmental units, and, at the commissioner's discretion, to persons who use the information to notify lessees of automobile recalls. The commissioner may release information about lessees in the form of summary data, as defined in section 13.02, to persons who use the information in conducting statistical analysis and market research.

Subd. 3. [Repealed, 1Sp2005 c 6 art 2 s 48]

Subd. 4. [Repealed, 1Sp2005 c 6 art 2 s 48]

History: 1965 c 901 s 68; 1989 c 178 s 1; 1993 c 266 s 17; 1993 c 326 art 11 s 2,4; 1996 c 328 s 1,2; 1996 c 440 art 1 s 40,41; 1997 c 250 s 4; 1Sp2005 c 6 art 2 s 27,28



Section 168.346 — PRIVACY OF PERSONAL INFORMATION.

Subdivision 1. Vehicle registration data; federal compliance. (a) Data on an individual provided to register a vehicle shall be treated as provided by United States Code, title 18, section 2721, as in effect on May 23, 2005, and shall be disclosed as required or permitted by that section. The commissioner shall disclose the data in bulk form to an authorized recipient upon request for any of the permissible uses described in United States Code, title 18, section 2721.

(b) The registered owner of a vehicle who is an individual may consent in writing to the commissioner to disclose the individual's personal information exempted by United States Code, title 18, section 2721, to any person who makes a written request for the personal information. If the registered owner is an individual and so authorizes disclosure, the commissioner shall implement the request.

(c) If authorized by the registered owner as indicated in paragraph (b), the registered owner's personal information may be used, rented, or sold solely for bulk distribution by organizations for business purposes including surveys, marketing, or solicitation.

Subd. 2. Personal information disclosure for public safety. The commissioner shall disclose personal information when the use is related to the operation or use of a vehicle or to public safety. The use of personal information is related to public safety if it concerns the physical safety or security of drivers, vehicles, pedestrians, or property. The commissioner may refuse to disclose data under this subdivision when the commissioner concludes that the requester is likely to use the data for illegal, improper, or noninvestigative purposes.

Subd. 3. Privacy classification for personal safety. The registered owner of a vehicle who is an individual may request, in writing, that the registered owner's residence address or name and residence address be classified as "private data on individuals," as defined in section 13.02, subdivision 12. The commissioner shall grant the classification on receipt of a signed statement by the registered owner that the classification is required for the safety of the registered owner or the registered owner's family, if the statement also provides a valid, existing address where the registered owner consents to receive service of process. The commissioner shall use the service of process mailing address in place of the registered owner's residence address in all documents and notices pertaining to the vehicle. The residence address or name and residence address and any information provided in the classification request, other than the individual's service for process mailing address, are private data on individuals but may be provided to requesting law enforcement agencies, probation and parole agencies, and public authorities, as defined in section 518A.26, subdivision 18.

History: 1990 c 461 s 1; 1993 c 326 art 2 s 2; 1994 c 618 art 1 s 24; 1996 c 440 art 1 s 42; 1998 c 371 s 8; 2002 c 368 s 1; 2005 c 163 s 58; 2005 c 164 s 29; 1Sp2005 c 7 s 28; 2014 c 293 s 8



Section 168.35 — INTENT TO ESCAPE TAX; GROSS MISDEMEANOR.

Any person who shall, with intent to escape payment of any tax on a motor vehicle, as herein provided, delay or neglect to properly list and apply to register the same, or, with intent to prevent the payment or collection of the proper tax, fee, or lien thereon, violate or neglect to comply with any of the provisions of this chapter, shall be guilty of a gross misdemeanor.

History: (2695) 1921 c 461 s 24; 1923 c 418 s 24



Section 168.36 — UNLAWFUL USE OF UNREGISTERED VEHICLE CERTIFICATE, PLATES.

Subdivision 1. Misdemeanor; use of vehicle or certificate. Any person who shall use or cause any motor vehicle to be used or operated in violation of the provisions of this chapter or while a certificate of registration of a motor vehicle issued to the person is suspended or revoked, or who shall knowingly deliver a motor vehicle to another to be used or operated in violation of this chapter, or who shall violate any of the provisions thereof, shall be guilty of a misdemeanor.

Subd. 2. Misdemeanor; use of plates or certificate. Any person who shall loan or use any number plate or registration certificate upon or in connection with any motor vehicle except the one for which the same was duly issued, or upon any such motor vehicle after such certificate or plates, or the right to use the same, have expired, or any person who shall retain in possession or shall fail to surrender, as herein provided, any such number plate or registration certificate shall be guilty of a misdemeanor. Any person who manufactures, buys, sells, uses or displays motor vehicle license number plates, motor vehicle registration certificates, or tax receipts issued by this state or any other state, territory or district in the United States, without proper authority from such state, territory or district of the United States, shall be guilty of a misdemeanor.

Subd. 3. Misdemeanor; use of altered plates or certificate. Any person who shall deface or alter any registration certificate or number plate or retain the same in possession after it has been defaced or altered shall be guilty of a misdemeanor.

Subd. 4. Officer may seize registration plates. If a peace officer stops a motor vehicle and determines, through a check of the motor vehicle registration record system, that the vehicle is being operated while the certificate of registration for the vehicle is revoked, the officer may immediately seize the vehicle's registration plates and destroy the plates or return them to the commissioner of public safety.

History: (2696, 2697, 2698) 1921 c 461 s 25-27; 1923 c 418 s 25-27; 1925 c 299 s 4; 1951 c 211 s 3; 1986 c 444; 1987 c 383 s 4; 1996 c 408 art 11 s 3



Section 168.37 — PLATE TABS OR STICKERS; MONTHLY REGISTRATION SYSTEM.

Subdivision 1. [Repealed, 1973 c 6 s 7]

Subd. 2. [Repealed, 1973 c 6 s 7]

Subd. 3. Design. The registrar may rearrange the words and figures on plates issued for vehicles under the monthly series system of registration to provide space on the plates for tabs or stickers which the registrar shall issue to indicate the period of registration.

History: (2703) 1911 c 365 s 10; 1921 c 472 s 2; 1927 c 326; 1939 c 213; 1947 c 405 s 1; 1949 c 410; 1967 c 464 s 1; 1973 c 6 s 6; 1974 c 121 s 5; 1986 c 444



Section 168.381 — MANUFACTURE OF VEHICLE PLATES; APPROPRIATIONS.

Subdivision 1. Correctional facilities; other manufacturers. (a) Plates required by this chapter may be manufactured by the Minnesota Correctional Facility-St. Cloud, the Minnesota Correctional Facility-Stillwater, or other facility established by law for the confinement of persons convicted of felony, upon order from the commissioner. The order must state the quality of material desired in the plates, the plate specifications, and the amount or number desired.

(b) Should the commissioner of corrections decide not to supply the required quantity of plates, or discontinue the manufacture of plates, the commissioner of public safety is authorized to seek other suppliers on a competitive basis.

Subd. 2. Laboratory testing; costs. (a) Materials purchased to be used in the manufacture of plates must be tested as to conformance with specifications established by the commissioner in a privately operated laboratory service to be designated by the commissioner. The cost of the laboratory must be included in the cost of materials purchased.

(b) The cost of delivery of plates to the commissioner at places designated by the commissioner must be included in the expenses incurred in their manufacture.

Subd. 3. Specifications. The commissioner shall establish new or revised specifications for the material and equipment used in the manufacture of plates ordered for manufacture after August 1, 1975, and may from time to time revise the specifications; provided that the specifications conform to the requirements of section 168.12. In establishing new or revised specifications, the commissioner shall consult with and give consideration to the advice and recommendations of representatives of the Minnesota State Patrol, local police officers' associations, and the county sheriffs' association.

Subd. 4. Appropriations. (a) Money appropriated to the Department of Public Safety to procure the plates for any fiscal year or years is available for allotment, encumbrance, and expenditure from and after the date of the enactment of the appropriation. Materials and equipment used in the manufacture of plates are subject only to the approval of the commissioner.

(b) This section contemplates that money to be appropriated to the Department of Public Safety to carry out the terms and provisions of this section will be appropriated by the legislature from the highway user tax distribution fund.

(c) A sum sufficient is appropriated annually from the vehicle services operating account in the special revenue fund to the commissioner to pay the costs of purchasing, delivering, and mailing plates, registration stickers, and registration notices.

History: 1957 c 412 s 1,2; 1965 c 158 s 1; 1969 c 1129 art 1 s 15; 1973 c 140 s 1; 1975 c 10 s 1; 1979 c 102 s 13; 1981 c 37 s 2; 1986 c 444; 1Sp2001 c 8 art 2 s 37; 1Sp2005 c 6 art 2 s 29



Section 168.54 — MOTOR VEHICLES, TRANSFER OF OWNERSHIP.

Subdivision 1. [Repealed, 1971 c 25 s 37]

Subd. 2. [Repealed, 1979 c 333 s 108]

Subd. 3. [Repealed, 1979 c 333 s 108]

Subd. 4. Transfer fee. A fee of $3 is imposed upon every transfer of ownership by the commissioner of any vehicle for which a registration certificate has heretofore been issued under this chapter, except vehicles sold for the purposes of salvage, dismantling, or permanent removal from the state.

Subd. 5. Proceeds to general fund. The commissioner shall collect the proceeds of the fee imposed under this section and deposit them in the general fund pursuant to section 168A.31.

Subd. 6. [Repealed, 2001 c 7 s 91]

History: Ex1955 c 5 s 1-6; 1957 c 159 s 1; 1969 c 399 s 1; 1969 c 1129 art 1 s 15; 1969 c 1148 s 29; 1971 c 25 s 38; 1973 c 147 s 1; 1979 c 333 s 86,87; 2000 c 426 s 13,14; 1Sp2003 c 19 art 2 s 25; 1Sp2005 c 6 art 2 s 30,31



Section 168.61 — INTERCITY BUS.

Subdivision 1. Definition. The term "intercity bus" as used in sections 168.61 to 168.65 means a motor bus as defined in section 168.002, subdivision 4, which is owned or operated by either a resident or nonresident of Minnesota in interstate commerce under authority of the former Interstate Commerce Commission, or a successor agency, or in combined interstate and intrastate commerce under authority of the former Interstate Commerce Commission, or a successor agency, and the Department of Transportation of Minnesota, as a result of which operation such bus operates both within and without the territorial limits of the state of Minnesota.

Subd. 2. Registration and taxation. For the calendar year 1958 and during each year thereafter intercity buses shall be subject to registration and taxation as motor vehicles on an apportionment basis.

History: 1957 c 80 s 1; 1971 c 25 s 67; 1Sp2001 c 4 art 6 s 23; 2003 c 2 art 4 s 6



Section 168.62 — INTERCITY BUS REGISTRATION.

Subdivision 1. Registration of percentage of buses; determination. An owner or operator of more than one intercity bus shall register a percentage of those intercity buses of the owner or operator in Minnesota. The percentage of the intercity buses so registered shall be determined by dividing the total number of miles traveled by such intercity buses within the state of Minnesota by the total number of miles traveled by such intercity buses both within and without the state of Minnesota. Such percentage figure so arrived at is the percentage of intercity motor buses which the owner or operator thereof shall register in Minnesota. A fractional intercity bus shall be registered as one intercity bus. The number of intercity buses so registered in the state of Minnesota are deemed to be domiciled in Minnesota and subject to motor vehicle taxation in this state.

Subd. 2. Tax determination. When the number of intercity buses to be registered in Minnesota is determined as herein provided, the owner or operator thereof shall select the particular intercity buses to be so registered. The motor vehicle tax to be paid thereon for each calendar year shall be determined by the registrar of motor vehicles, who shall compute the amount of motor vehicle tax on each intercity bus of the owner or operator thereof as though all of such intercity buses were required to be registered in Minnesota. The amount so arrived at shall then be divided by the total number of intercity buses of such owner or operator to obtain the average motor vehicle tax due on an intercity bus registered in Minnesota. Such average tax shall be paid on each intercity bus registered in Minnesota in the same manner and at the same time as other motor vehicles using the streets and highways of Minnesota are taxed and the taxes paid thereon. The registrar of motor vehicles shall issue number plates for the intercity buses registered in Minnesota.

Subd. 3. Special plates or certificate; fee; proceeds to highway user fund. At the same time that an owner or operator of intercity buses registers them in Minnesota and obtains number plates therefor, the owner or operator shall apply for special identification plates or certificates for the remainder of that fleet of intercity buses. The registrar of motor vehicles shall design an appropriate plate or identification certificate for this purpose which shall be issued upon the payment of a fee of $10 covering each intercity bus so identified. The proceeds of such fees shall be deposited to the credit of the vehicle services operating account under section 299A.705, subdivision 1. No intercity bus shall at any time be operated in the state of Minnesota without either Minnesota number plates or special identification plates or certificates issued as herein provided.

History: 1957 c 80 s 2; 1959 c 365 s 1; 1986 c 444; 2009 c 36 art 3 s 10



Section 168.63 — INTERCITY BUS; REGISTRAR DUTIES.

Subdivision 1. Administration and enforcement. It shall be the duty of the registrar of motor vehicles to administer and to enforce the terms and conditions of sections 168.61 to 168.65.

Subd. 2. Registration determinations. The registrar of motor vehicles shall determine the percentage of intercity buses to be registered in Minnesota by an owner or operator thereof. The registrar shall determine the total number of miles traveled by each intercity bus within the state of Minnesota and the total number of miles such intercity bus traveled both within and without the state of Minnesota. In making such determinations the registrar may use mileage records of operation of each owner or operator of intercity buses for such period of time as the registrar deems appropriate and during which operation existed. If there are no operations in Minnesota for any period of time so as to determine the mileage records of operation the registrar shall use such estimates as will fairly determine the percentage of intercity buses which any owner or operator thereof shall register in Minnesota.

Subd. 3. Notice of fleet increase. When increasing the fleet of intercity buses after the beginning of a calendar year in which a percentage of the fleet has been registered in Minnesota, the owner or operator of those intercity buses shall notify the registrar of motor vehicles thereof.

Subd. 4. Notice of bus substitution. Whenever substituting an intercity bus in the fleet as a result of new purchase or otherwise, the owner or operator of intercity buses shall likewise notify the registrar of motor vehicles thereof.

Subd. 5. Annual recomputation and tax adjustment. At the close of each calendar year and not later than February 15th of the next succeeding year, beginning with 1959, the registrar of motor vehicles shall recompute and redetermine the number of intercity buses required to have been registered in Minnesota for the prior year and the actual amount of tax liability for such previous year shall likewise be redetermined. Any additional tax which may be due by any owner or operator of intercity buses shall be paid forthwith. If it is determined as a result of such recomputation that there has been an overpayment of tax, the amount of such overpayment shall be credited to the amount of tax which may be due by the owner or operator of intercity buses in any subsequent year. In the event any owner or operator of intercity buses discontinues operations in Minnesota and has a tax credit due as a result of overpayment of motor vehicle taxes for any year, the amount of such overpayment shall be refunded. Such sums as are necessary to make the refunds herein are hereby appropriated annually from the highway user tax distribution fund.

History: 1957 c 80 s 3; 1963 c 166 s 1; 1986 c 444



Section 168.64 — INTERCITY BUS RULES, REQUIREMENTS.

The registrar of motor vehicles shall:

(1) promulgate such rules as the registrar may deem necessary in order to fully administer and carry out the terms and provisions of sections 168.61 to 168.65;

(2) require owners and operators of intercity buses to furnish such information and to make and file such reports as the registrar deems necessary in order to administer sections 168.61 to 168.65;

(3) require recomputation of the percentage of intercity buses of any owner or operator at any time the registrar has reason to believe that an insufficient number of such intercity buses of such owner or operator are registered in Minnesota. If as a result of any such recomputation, the registrar of motor vehicles determines that additional intercity buses should be registered in Minnesota, the registrar shall require the owner or operator thereof to so register such additional buses and pay the taxes thereon in accordance with the standards required by this section. All intercity buses registered under the terms of this provision shall be registered for a full calendar year. All taxes computed on the percentage of intercity buses to be registered in the state of Minnesota shall likewise be computed on the basis of a full calendar year. If additional taxes are required to be paid by an owner or operator of intercity buses under this provision, such owner or operator shall also pay interest at the rate of six percent per annum on the amount so paid with interest computed from January 1st of the calendar year in which the taxes are due to the date of payment.

History: 1957 c 80 s 4; 1985 c 248 s 70; 1986 c 444



Section 168.65 — INTERCITY BUS VIOLATIONS.

Subdivision 1. Unlawful acts. It shall be unlawful for any owner or operator of intercity buses to willfully violate any provision of sections 168.61 to 168.65 or to willfully furnish false information or reports to the registrar of motor vehicles which such registrar may require.

Subd. 2. Appeal. If after a public hearing, upon due notice, the registrar of motor vehicles determines that any owner or operator of intercity buses has violated any term or provisions of sections 168.61 to 168.65 or willfully furnished false information or reports, the registrar shall cancel all number plates and all special identification plates or certificates issued to the owner or operator of intercity buses. The intercity buses, during such calendar year, shall not operate upon the streets and highways of the state unless the owner's or operator's entire fleet of intercity buses is then registered in the state of Minnesota and the motor vehicle taxes paid on them for the full calendar year in which the offense occurs. Any determination by the registrar of motor vehicles is subject to appeal in accordance with chapter 14.

History: 1957 c 80 s 5; 1983 c 247 s 67



Section 168.841 — DEFINITION OF RENTAL TRUCK.

As used in sections 168.841 to 168.846, "rental truck" means a truck or truck-tractor and "rental trailer" means a trailer or semitrailer as these terms are defined in section 168.002, which is one of a fleet of two or more such vehicles owned and operated for hire for periods of 30 days or less both within and without the state of Minnesota, which are clearly identified as belonging to a particular owner, and which are not otherwise required to be registered in the state.

History: 1971 c 49 s 1



Section 168.842 — REGISTRATION AND TAXATION OF RENTAL TRUCK.

An owner of rental trucks shall annually register a percentage of the owner's rental trucks in Minnesota. The number of rental trucks required to be registered in the state shall be determined by dividing the total number of miles traveled within the state during the next preceding calendar year by all rental trucks owned by an owner by the total number of miles traveled both within and without the state during the next preceding calendar year by all rental trucks owned by that owner and applying the percentage figure thus arrived at to the total number of rental trucks owned by that owner. The number of rental trucks thus determined shall be the number of rental trucks deemed to be domiciled within the state and subject to registration and taxation in a calendar year.

History: 1971 c 49 s 2; 1986 c 444



Section 168.843 — REGISTRATION AND TAXATION OF RENTAL TRAILER.

An owner or operator of rental trailers shall annually register a percentage of the rental trailers of that owner or operator in Minnesota. The number of rental trailers required to be registered in Minnesota shall be a number equal to the average number of rental trailers operated in and through the state during the preceding calendar year. The number of rental trailers thus determined shall be the number of rental trailers deemed to be domiciled within the state and subject to registration and taxation in a calendar year.

History: 1971 c 49 s 3; 1986 c 444



Section 168.844 — OTHER FLEET RENTAL VEHICLES.

Upon registration of the number of rental trucks or rental trailers required by sections 168.841 to 168.846 to be registered in this state and upon payment of all registration fees, all rental trucks or rental trailers owned by an owner and identified as being a part of the owner's fleet and currently licensed in any state, territory, province, country or the District of Columbia shall be permitted to operate in this state in both interstate and intrastate commerce.

History: 1971 c 49 s 4; 1986 c 444



Section 168.845 — RULES FOR RENTAL TRUCKS AND TRAILERS.

The registrar of motor vehicles shall administer sections 168.841 to 168.846 and may promulgate such rules pursuant to chapter 14 as may be required, including forms for the submission of required data as to rental trucks or rental trailers owned, miles traveled within and without the state, average number of rental trailers operated in and through the state and such other information as may be required for the enforcement of sections 168.841 to 168.846. The registrar may establish dates for the submission of required forms and reports and may, for good cause shown, waive any deadline established.

History: 1971 c 49 s 5; 1982 c 424 s 130; 1985 c 248 s 70



Section 168.846 — MISDEMEANOR VIOLATION OF RENTAL VEHICLE LAWS.

Any person who shall knowingly submit any false or incomplete information or report required by sections 168.841 to 168.846 or rule promulgated pursuant to sections 168.841 to 168.846 or who shall in any manner violate any provision of sections 168.841 to 168.846 shall be guilty of a misdemeanor. In addition the registrar may exercise the powers provided by section 168.17.

History: 1971 c 49 s 6; 1985 c 248 s 70






Chapter 168A — VEHICLE TITLES

Section 168A.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 168A.01 to 168A.31, the terms defined in this section have the meanings given them, except when the context otherwise requires.

Subd. 1a. Commissioner. "Commissioner" means the commissioner of public safety.

Subd. 2. Dealer. "Dealer" has the meaning given it in section 168.27.

Subd. 2a. Deliver. "Deliver" means to transmit electronically or by other means approved by the registrar.

Subd. 3. Department. "Department" means the registrar of motor vehicles of this state.

Subd. 4. Essential parts. "Essential parts" means all integral and body parts of a vehicle of a type for which a certificate of title is required hereunder, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation.

Subd. 5. Established place of business. "Established place of business" means the place actually occupied either continuously or at regular periods by a dealer or manufacturer where books and records of business are kept and a large share of business is transacted.

Subd. 6. Out-of-state vehicle. "Out-of-state vehicle" means every vehicle of a type for which a certificate of title is required hereunder brought into this state from another state, territory, or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state.

Subd. 6a. High-value vehicle. "High-value vehicle" means a vehicle that had an actual cash value in excess of $9,000 before being damaged, or a vehicle with a manufacturer's rating of over 26,000 pounds gross vehicle weight that is not a late-model vehicle.

Subd. 7. Identifying number. "Identifying number" means the numbers, and letters, if any, on a vehicle designated by the department for the purpose of identifying the vehicle.

Subd. 8. Implement of husbandry. (a) "Implement of husbandry" means every vehicle, including a farm tractor and farm wagon, designed or adapted exclusively for agricultural, horticultural, or livestock raising operations or for lifting or carrying an implement of husbandry and in either case not subject to registration if used upon the highways.

(b) A towed vehicle meeting the description in paragraph (a) is an implement of husbandry without regard to whether the vehicle is towed by an implement of husbandry or by a registered motor vehicle.

(c) A self-propelled motor vehicle used in livestock raising operations is an implement of husbandry only if it is:

(1) owned by or under the control of a farmer;

(2) operated at speeds not exceeding 30 miles per hour; and

(3) displaying the slow-moving vehicle emblem described in section 169.522.

Subd. 8a. Late-model vehicle. "Late-model vehicle" means a vehicle with a manufacturer's designated model year equal to or greater than the fifth calendar year immediately preceding the current calendar year.

Subd. 8b. Junking certificate. "Junking certificate" means a receipt issued by the department's Driver and Vehicle Services Division when a vehicle is declared unrepairable under section 168A.151.

Subd. 9. Mail. "Mail" means to deposit in the United States mail, properly addressed and with postage prepaid.

Subd. 9a. Manufactured home. "Manufactured home" has the meaning given in section 327.31, subdivision 6.

Subd. 10. Manufacturer. "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type for which a certificate of title is required hereunder.

Subd. 11. Manufacturer's or importer's certificate of origin. "Manufacturer's or importer's certificate of origin" means a certificate over the authorized signature of the manufacturer or importer of a vehicle, describing and identifying the vehicle, giving the name and address of the person to whom the vehicle is first sold by the manufacturer or importer, and containing assignments, duly executed, assigning the same to an applicant for a certificate of title on the vehicle in this state.

Subd. 12. Nonresident. "Nonresident" means every person who is not a resident of this state.

Subd. 12a. Older model vehicle. "Older model vehicle" means a vehicle that is not a late-model vehicle.

Subd. 13. Owner. "Owner" means a person, other than a secured party, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

Subd. 14. Person. "Person" means an individual, firm, copartnership, association, corporation, or governmental organization.

Subd. 15. Previously registered vehicle. "Previously registered vehicle" means a vehicle registered in this state on October 1, 1972 or a vehicle whose last registration before October 1, 1972 was in this state.

Subd. 16. Reconstructed vehicle. (a) "Reconstructed vehicle" means a vehicle of a type for which a certificate of title is required hereunder materially altered from its original construction by the removal, addition, or substitution of essential parts, new or used.

(b) Reconstructed vehicle does not include a restored pioneer vehicle.

Subd. 16a. Restored pioneer vehicle. (a) "Restored pioneer vehicle" means a vehicle:

(1) for which a certificate of title is required under this chapter;

(2) originally manufactured prior to 1919;

(3) for which one or more essential parts, whether new or used, are replaced; and

(4) for which each essential part under clause (3) is replaced:

(i) only as necessary in order to restore or retain the character and appearance of the vehicle as originally manufactured;

(ii) in a manner which reasonably restores or retains the character and appearance of the vehicle as originally manufactured; and

(iii) in a manner which substantially conforms to the fit, form, and function of the original essential part.

(b) A vehicle meeting both the requirements under paragraph (a) and subdivision 16 for a reconstructed vehicle is a restored pioneer vehicle.

(c) For purposes of this subdivision, replacement of an essential part includes, but is not limited to, removal, addition, modification, or substitution of the essential part.

Subd. 17. Registration. "Registration" means the registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.

Subd. 17a. Salvage title. "Salvage title" means a certificate of title that is issued to a vehicle declared a repairable total loss vehicle under section 168A.151 and includes an existing certificate of title that has been stamped with the legend "salvage certificate of title" in accordance with section 168A.151.

Subd. 17b. Salvage vehicle. "Salvage vehicle" means a vehicle that has a salvage certificate of title.

Subd. 17c. Secure reassignment. "Secure reassignment" means a separate form that (1) may be used by a dealer to assign and warrant title to a vehicle; (2) is prescribed by the department; and (3) contains security features complying with the Motor Vehicle Information and Cost Savings Act, as amended, codified at United States Code, title 49, chapter 327, and regulations of the United States Department of Transportation adopted under that act.

Subd. 18. Secured party. "Secured party" means a secured party as defined in section 336.9-102(a)(73) having a security interest in a vehicle.

Subd. 19. Security agreement. "Security agreement" means a security agreement as defined in section 336.9-102(a)(74).

Subd. 20. Security interest. "Security interest" means a security interest as defined in section 336.1-201(b)(35). A security interest is "perfected" when it is valid against third parties generally, subject only to specific statutory exception.

Subd. 21. Special mobile equipment. "Special mobile equipment" has the meaning given it in section 168.002.

Subd. 22. Specially constructed vehicle. "Specially constructed vehicle" means every vehicle of a type for which a certificate of title is required hereunder not originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

Subd. 23. State. "State" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of the Dominion of Canada.

Subd. 24. Vehicle. (a) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway.

(b) The term does not include:

(1) devices moved by human power or used exclusively upon stationary rails or tracks; or

(2) vehicles not originally constructed primarily for use on public roads and highways.

(c) The term does include motorized bicycles as defined in section 168.002, subdivision 20.

History: 1971 c 162 s 1; 1977 c 214 s 5; 1979 c 50 s 17,18; 1986 c 444; 1988 c 496 s 12-17; 1989 c 342 s 13; 1993 c 93 s 1-3; 1997 c 143 s 4; 1998 c 285 s 3; 1998 c 405 s 3; 2001 c 195 art 2 s 5,6; 2002 c 371 art 1 s 13-15; 2004 c 162 art 3 s 6; 2008 c 287 art 1 s 25; 2008 c 350 art 1 s 16; 2011 c 31 art 1 s 16; art 2 s 3,4; 2012 c 195 s 2,3; 2012 c 198 s 1; 2012 c 267 s 1-3; 2013 c 117 art 3 s 5



Section 168A.02 — APPLICATION; REGISTRATION AND RENEWAL.

Subdivision 1. Application for certificate of title. Except as provided in section 168A.03, every owner of a vehicle which is in this state and for which no currently effective certificate of title has been issued in this state shall make application to the department for a certificate of title of the vehicle, pursuant to rules adopted by the department under section 168A.24, subdivision 2, clause 3.

Subd. 2. Vehicle registration without title. The department shall not register or renew the registration of a vehicle for which a certificate of title is required unless a certificate of title has been issued to the owner, an application therefor has been delivered to and approved by the department, or the vehicle has a Minnesota certificate of title and is being held for resale by a dealer under section 168A.11.

Subd. 3. Title certificate for manufactured home. Except as provided in section 168A.141, a certificate of title is required for a manufactured home. In every certificate of title issued for a manufactured home, the department shall insert the following notice: THIS TITLE DESCRIBES A MANUFACTURED HOME - NOT A MOTOR VEHICLE.

History: 1971 c 162 s 2; 1973 c 549 s 2; 1982 c 526 art 3 s 1; 1985 c 186 s 5; 1985 c 248 s 70; 1989 c 148 s 1; 2004 c 224 s 1; 2012 c 198 s 2



Section 168A.03 — EXEMPT VEHICLES.

Subdivision 1. No certificate issued. The registrar shall not issue a certificate of title for:

(1) a vehicle owned by the United States;

(2) a vehicle owned by a nonresident and not required by law to be registered in this state;

(3) a vehicle owned by a nonresident and regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state;

(4) a vehicle moved solely by animal power;

(5) an implement of husbandry;

(6) special mobile equipment;

(7) a self-propelled wheelchair or invalid tricycle;

(8) a trailer (i) having a gross weight of 4,000 pounds or less unless a secured party holds an interest in the trailer or a certificate of title was previously issued by this state or any other state or (ii) designed primarily for agricultural purposes except a recreational vehicle or a manufactured home, both as defined in section 168.002, subdivisions 16 and 27;

(9) a snowmobile; and

(10) an electric-assisted bicycle, as defined in section 169.011, subdivision 27.

Subd. 2. Dealers. No certificate of title need be obtained for a vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway or used pursuant to section 168.27 or 168.28, or a vehicle used by a manufacturer solely for testing.

History: 1971 c 162 s 3; 1981 c 365 s 9; 2000 c 426 s 15; 2003 c 127 art 1 s 2; 2006 c 212 art 1 s 23; 2008 c 350 art 1 s 17; 2008 c 366 art 9 s 5; 2012 c 287 art 3 s 21; 2015 c 21 art 1 s 30



Section 168A.04 — FORM AND CONTENT OF APPLICATION.

Subdivision 1. Contents. The application for the first certificate of title of a vehicle or manufactured home in this state, or for reissuance of a certificate of title for a manufactured home under section 168A.142, shall be made by the owner to the department on the form prescribed by the department and shall contain:

(1) the first, middle, and last names, the dates of birth, and addresses of all owners who are natural persons, the full names and addresses of all other owners;

(2) a description of the vehicle or manufactured home including, so far as the following data exists, its make, model, year, identifying number in the case of a vehicle or serial number in the case of a manufactured home, type of body, and whether new or used;

(3) the date of purchase by applicant, the name and address of the person from whom the vehicle or manufactured home was acquired, the names and addresses of any secured parties in the order of their priority, and the dates of their respective security agreements;

(4) with respect to motor vehicles subject to the provisions of section 325E.15, the true cumulative mileage registered on the odometer or that the actual mileage is unknown if the odometer reading is known by the owner to be different from the true mileage;

(5) with respect to vehicles subject to section 325F.6641, whether the vehicle sustained damage by collision or other occurrence which exceeded 70 percent of the actual cash value; and

(6) any further information the department reasonably requires to identify the vehicle or manufactured home and to enable it to determine whether the owner is entitled to a certificate of title, and the existence or nonexistence and priority of any security interest in the vehicle or manufactured home.

Subd. 2. Secured party. If the application refers to a vehicle purchased from a dealer it shall contain the name and address of any secured party holding a security interest created or reserved at the time of the sale and the date of the security agreement and be signed by the dealer as well as the owner, and the dealer shall within ten days mail or deliver the application and appropriate taxes to the department.

Subd. 2a. Alternate mailing address. If the United States Postal Service will not deliver mail to the residence address of a registered owner who is an individual as listed on the title application, then the registered owner must provide verification from the United States Postal Service that mail will not be delivered to the registered owner's residence address and that mail will be delivered to a specified alternate mailing address. When an applicant provides an alternate mailing address under this subdivision, the commissioner shall use the alternate mailing address in lieu of the residence address for all notices and mailings to the registered owner.

Subd. 3. New vehicle; certificate of origin. If the application refers to a new vehicle it shall be accompanied by a manufacturer's or importer's certificate of origin.

Subd. 4. Vehicle last registered out of state. If the application refers to a vehicle last previously registered in another state or country, the application shall contain or be accompanied by:

(1) any certificate of title issued by the other state or country;

(2) any other information and documents the department reasonably requires to establish the ownership of the vehicle and the existence or nonexistence and priority of any security interest in it;

(3) the certificate of a person authorized by the department that the identifying number of the vehicle has been inspected and found to conform to the description given in the application, or any other proof of the identity of the vehicle the department reasonably requires; and

(4) with respect to vehicles subject to section 325F.6641, whether the vehicle sustained damage by collision or other occurrence which exceeded 70 percent of actual cash value. Damage, for the purpose of this calculation, does not include the actual cost incurred to repair, replace, or reinstall inflatable safety restraints and other vehicle components that must be replaced due to the deployment of the inflatable safety restraints.

Subd. 5. Certain unconventional vehicles; additional information; identifying number. (a) Except as provided in subdivision 6, if the application refers to a specially constructed vehicle, a reconstructed vehicle, or a restored pioneer vehicle, the application shall so state and shall contain or be accompanied by:

(1) any information and documents the department reasonably requires to establish the ownership of the vehicle and the existence or nonexistence and priority of security interests in it;

(2) the certificate of a person authorized by the department that the identifying number of the vehicle has been inspected and found to conform to the description given in the application, or any other proof of the identity of the vehicle the department reasonably requires; and

(3) at the time of application, a written certification to the department that the vehicle to be titled meets the requirements of chapter 169 for vehicles in its class regarding safety and acceptability to operate on public roads and highways.

(b) As part of the application for certificate of title on a restored pioneer vehicle, the applicant shall supply evidence of the manufacturer's year, make, model, and identifying number of the vehicle. A manufacturer's identifying number is valid under this paragraph if it matches a number permanently affixed, stamped, or otherwise assigned to at least one essential part of the motor vehicle, including but not limited to the engine block or the vehicle body. In the case of an insufficient application, the commissioner may require additional documentation to confirm the manufacturer's identifying number on the vehicle, including but not limited to photographic proof, copies of original vehicle catalogs, or certification letters from antique car collector organizations.

Subd. 6. Assembled motorcycles. (a) If the application refers to an assembled motorcycle, the application must so state and be accompanied by:

(1) a manufacturer's statement or certificate of origin from a recognized motorcycle manufacturer for the frame, complete engine or engine cases, provided that if a statement or certificate of origin is submitted for engine cases it must also be accompanied by copies of original documentation for cylinder heads, cylinders, flywheels, and piston and rod assemblies; and

(2) vendor receipts or copies of the receipts from suppliers on the transmission assembly, engine assembly, fork assembly, and front and rear wheel assemblies. If the applicant is a motorcycle assembler, the applicant must also provide copies of original vendor receipts for the assemblies listed in this clause.

(b) An assembled motorcycle for which the documentation required under paragraph (a), clauses (1) and (2), has been submitted is not subject to the filing requirement of section 168A.07, subdivision 1, clause (2).

History: 1971 c 162 s 4; 1977 c 105 s 1; 1977 c 370 s 2; 1989 c 148 s 2; 1989 c 188 s 1,2; 1993 c 93 s 4,5; 2000 c 426 s 16,17; 2002 c 371 art 1 s 16; 2005 c 94 s 1; 2005 c 163 s 59; 2012 c 195 s 4; 2012 c 198 s 3



Section 168A.05 — CERTIFICATE OF TITLE.

Subdivision 1. Filing of application; issuance of certificate. The department shall file each application received, and when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title shall issue a certificate of title for the vehicle or manufactured home.

Subd. 1a. Manufactured home; statement of property tax payment. In the case of a manufactured home, the department shall not issue a certificate of title unless the application under section 168A.04 is accompanied with a statement from the county auditor or county treasurer where the manufactured home is presently located, stating that all manufactured home personal property taxes levied on the unit in the name of the current owner at the time of transfer have been paid. For this purpose, manufactured home personal property taxes are treated as levied on January 1 of the payable year.

Subd. 1b. Manufactured home; exemptions. The provisions of subdivision 1a do not apply to:

(1) a manufactured home which is sold or otherwise disposed of pursuant to section 504B.271 by the owner of a manufactured home park, as defined in section 327.14, subdivision 3;

(2) a manufactured home which is sold pursuant to section 504B.265 by the owner of a manufactured home park; or

(3) a manufactured home for which a certificate of title is reissued under section 168A.142.

Subd. 1c. Manufactured home; exemption for destruction. The provisions of subdivision 1a do not apply if title is to be transferred to an owner of a manufactured home park as defined in section 327.14, subdivision 3, who provides to the county auditor or treasurer a notarized statement that the manufactured home is to be destroyed or moved to a site and destroyed.

Subd. 2. Record of certificates issued. (a) The department shall maintain a record of all certificates of title issued by it:

(1) under a distinctive title number assigned to the vehicle;

(2) by vehicle identifying number;

(3) alphabetically, under the name of the owner.

(b) Such record shall consist of the certificate of title, including the notations of all security interests recorded, assigned, terminated, or released and liens filed pursuant to a court order or by a public authority responsible for child support enforcement of which the department has notice, of duplicate certificates issued or applied for, and such other information as the department may deem proper.

Subd. 3. Content of certificate. (a) Each certificate of title issued by the department shall contain:

(1) the date issued;

(2) the first, middle, and last names and the dates of birth of all owners who are natural persons, and the full names of all other owners;

(3) the residence address of the owner listed first if that owner is a natural person or the address if that owner is not a natural person;

(4) the names of any secured parties, and the address of the first secured party, listed in the order of priority (i) as shown on the application, or (ii) if the application is based on a certificate of title, as shown on the certificate, or (iii) as otherwise determined by the department;

(5) any liens filed pursuant to a court order or by a public agency responsible for child support enforcement against the owner;

(6) the title number assigned to the vehicle;

(7) a description of the vehicle including, so far as the following data exists, its make, model, year, identifying number, type of body, whether new or used, and if a new vehicle, the date of the first sale of the vehicle for use;

(8) with respect to a motor vehicle subject to section 325E.15, (i) the true cumulative mileage registered on the odometer or (ii) that the actual mileage is unknown if the odometer reading is known by the owner to be different from the true mileage;

(9) with respect to a vehicle subject to sections 325F.6641 and 325F.6642, the appropriate term "flood damaged," "rebuilt," "prior salvage," or "reconstructed";

(10) with respect to a vehicle contaminated by methamphetamine production, if the registrar has received the certificate of title and notice described in section 152.0275, subdivision 2, paragraph (g), the term "hazardous waste contaminated vehicle";

(11) with respect to a vehicle subject to section 325F.665, the term "lemon law vehicle"; and

(12) any other data the department prescribes.

(b) For a certificate of title on a vehicle that is a restored pioneer vehicle:

(1) the identifying number must be the valid identifying number as provided under section 168A.04, subdivision 5;

(2) the year of the vehicle must be the year of original vehicle manufacture and not the year of restoration; and

(3) the title must not bear a "reconstructed vehicle" brand.

Subd. 4. Vehicle last registered out of state. Unless a bond is filed as provided in section 168A.07, subdivision 1, clause (2), a distinctive certificate of title shall be issued for a vehicle last previously registered in another state or country, the laws of which do not require that secured parties be named on a certificate of title to perfect their security interests. The certificate shall contain the legend "This vehicle may be subject to an undisclosed lien" and may contain any other information the department prescribes. If no notice of a security interest in the vehicle is received by the department within four months from the issuance of the distinctive certificate of title, it shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

Subd. 5. Forms. (a) The certificate of title shall contain forms:

(1) for assignment and warranty of title by the owner;

(2) for assignment and warranty of title by a dealer;

(3) to apply for a certificate of title by a transferee;

(4) to name a secured party; and

(5) to make the disclosure required by section 325F.6641.

(b) The certificate of title must also include a separate detachable form entitled "Notice of Sale" that contains, but is not limited to, the vehicle's title number and vehicle identification number. The form must include sufficient space for the owner to record the purchaser's name, address, and driver's license number, if any, and the date of sale. The notice of sale must include clear instructions regarding the owner's responsibility to complete and return the form, or to transmit the required information electronically in a form acceptable to the commissioner, pursuant to section 168A.10, subdivision 1.

Subd. 5a. [Repealed, 2008 c 287 art 1 s 126]

Subd. 6. Evidentiary effect of certificate. A certificate of title issued by the department is prima facie evidence of the facts appearing on it.

Subd. 7. Judicial process relating to certificate or vehicle. A certificate of title for a vehicle is not subject to garnishment, attachment, execution, or other judicial process, but this subdivision does not prevent a lawful levy upon the vehicle or the lawful enforcement of an administrative lien or judgment debt or lien filed pursuant to a court order or by a public authority responsible for child support enforcement.

Subd. 8. Liens filed for enforcement of child support. This subdivision applies if the court or a public authority responsible for child support enforcement orders or directs the commissioner to enter a lien, as provided in section 518A.67. If a certificate of title is applied for by the owner, the department shall enter a lien on the title in the name of the state of Minnesota or in the name of the obligee in accordance with the notice if the value of the motor vehicle determined in accordance with either the definitions of section 297B.01, subdivision 14, or the retail value described in the N.A.D.A. Official Used Car Guide, Midwest Edition, for the current year exceeds the exemption allowed in section 550.37. The lien on the title is subordinate to any bona fide purchase money security interest under section 336.9-103 regardless of when the purchase money security interest is perfected. With respect to all other security interests, the lien is perfected as of the date entered on the title.

Subd. 9. Neighborhood electric vehicle and medium-speed electric vehicles; certificate required. Neighborhood electric vehicles and medium-speed electric vehicles, as defined in section 169.011, subdivisions 39 and 47, must be titled as specified in section 168A.02. The department shall not issue a title for a neighborhood electric vehicle or a medium-speed electric vehicle (1) that lacks a vehicle identification number, and (2) for which a manufacturer's certificate of origin clearly labeling the vehicle as a neighborhood electric vehicle or similar designation has not been issued. The department shall not issue a vehicle identification number to a homemade neighborhood electric or low-speed vehicle or retrofitted golf cart, and such vehicles do not qualify as neighborhood electric vehicles.

History: 1971 c 162 s 5; 1977 c 105 s 2; 1977 c 370 s 3; 1989 c 148 s 3,4; 1989 c 188 s 3,4; 1993 c 93 s 6,7; 1995 c 257 art 1 s 2-5; 1997 c 245 art 1 s 1; 1999 c 238 art 2 s 10; 2001 c 195 art 2 s 7; 2002 c 371 art 1 s 17; 2002 c 377 art 4 s 1,2; 2003 c 127 art 2 s 2; 2005 c 136 art 7 s 13; 2005 c 151 art 5 s 1; 2005 c 164 s 29; 1Sp2005 c 3 art 1 s 1; 1Sp2005 c 7 s 28; 2006 c 189 s 3; 2008 c 287 art 1 s 26,27; 2008 c 350 art 1 s 18; 2012 c 195 s 5; 2012 c 198 s 4-6



Section 168A.06 — DELIVERY OF CERTIFICATE.

The certificate of title must be delivered to the owner named in it. Secured parties, if any, must be mailed notification of their security interest filed.

History: 1971 c 162 s 6; 1989 c 148 s 5; 2000 c 426 s 18



Section 168A.07 — CONDITIONAL REGISTRATION.

Subdivision 1. Ownership at issue; certificate withheld or bond filed. In the event application is made in this state for a certificate of title on a vehicle and the department is not satisfied as to the ownership of the vehicle or the existence of security interests therein, the vehicle may be registered but the department, subject to subdivision 1a, shall either:

(1) withhold issuance of a certificate of title until the applicant shall present documents reasonably sufficient to satisfy the department of the applicant's ownership of the vehicle and as to any security interest therein; or

(2) as a condition to issuing a certificate of title, require the applicant to file a bond in the form and amount provided in subdivision 1b.

Subd. 1a. Ownership at issue; requirements for certificate issuance. (a) In the event application is made in this state for a certificate of title on a vehicle with a model year designated by the manufacturer of more than five years prior to the year in which application is made, and the applicant is unable to establish sole ownership of the vehicle because one or more owners, prior owners, or lienholders cannot be found, the department shall issue a certificate of title to the applicant if the applicant submits:

(1) the application;

(2) a bond in the form and amount provided in subdivision 1b;

(3) an affidavit that identifies the make, model year, and vehicle identification number of the vehicle, and includes a statement that:

(i) the applicant is an owner of the vehicle;

(ii) the applicant has physical possession of the vehicle; and

(iii) in attempting to transfer interest in the vehicle or obtain a certificate of title or lien release, the applicant was unable after using due diligence to (A) determine the names or locations of one or more owners, prior owners, or lienholders; or (B) successfully contact one or more owners, prior owners, or lienholders known to the applicant; and

(4) payment for required taxes and fees.

(b) Unless the department has been notified of the pendency of an action to recover the bond under paragraph (a), clause (2), the department shall allow it to expire at the end of three years.

Subd. 1b. Bond requirements. A bond filed under this section must be in the form prescribed by the department and executed by the applicant, and either accompanied by the deposit of cash or executed by a surety company authorized to do business in this state, in an amount equal to 1-1/2 times the value of the vehicle as determined by the department. The bond shall be conditioned to indemnify any prior owner and secured party and any subsequent purchaser of the vehicle or person acquiring any security interest therein, or the successor in interest of any said person, against any expense, loss, or damage, including reasonable attorneys' fees, by reason of the issuance of the certificate of title to the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person shall have a right of action to recover on such bond for any breach of its conditions, but the aggregate liability of the surety to all such persons shall in no event exceed the amount of the bond. Unless the department has been notified of the pendency of an action to recover on the bond and if all questions as to ownership and outstanding security interests have been resolved to the satisfaction of the department, such bond, and any deposit accompanying it, shall be returned at the end of three years or prior thereto in the event the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered.

Subd. 2. Nontransferable certificate. In the event the issuance of a certificate of title is withheld in accordance with subdivision 1, or because the applicant is unable to surrender an existing certificate of title to the vehicle issued by another state, the department, upon payment of the same fee as for issuing a certificate of title, may issue to the applicant a nontransferable certificate in form designated by the department certifying that the applicant has applied for a certificate of title; provided that such certificate shall not be issued if the department has reasonable grounds to believe the applicant is not the owner or that the application contains a false or fraudulent statement.

Subd. 3. Fees. The filing fee to create a conditional registration shall conform with the fee provided in section 168.33, subdivision 7, paragraph (a), clause (3). A subsequent removal and clearing of a conditional registration is considered a separate transaction and requires payment of an additional filing fee of the same amount, provided the removal and clearing was initiated by a motor vehicle dealer licensed under section 168.27.

History: 1971 c 162 s 7; 1978 c 570 s 2; 2012 c 287 art 3 s 22; 2015 c 75 art 2 s 19



Section 168A.08 — GROUNDS FOR REFUSAL TO ISSUE CERTIFICATE.

The department shall refuse issuance of a certificate of title if any required fee is not paid or if:

(1) the department has reasonable grounds to believe that the applicant is not the owner of the vehicle;

(2) the department has reasonable grounds to believe that the application contains a false or fraudulent statement;

(3) the applicant fails to furnish required information or documents or any additional information the department reasonably requires; or

(4) the applicant has not paid at least one month's registration tax or registered the vehicle under section 168.187.

History: 1971 c 162 s 8; 1984 c 549 s 25



Section 168A.085 — APPLICATION FOR TITLE OR REGISTRATION, CERTAIN CASES.

Subdivision 1. Limitations. No application for certificate of title or registration may be issued for a vehicle that was not manufactured in compliance with applicable federal emission standards in force at the time of manufacture as provided by the Clean Air Act, United States Code, title 42, sections 7401 through 7642, and regulations adopted pursuant thereto, and safety standards as provided by the National Traffic and Motor Safety Act, United States Code, title 15, sections 1381 through 1431, and regulations adopted pursuant thereto, unless the applicant furnishes either proof satisfactory to the agent that the vehicle was not brought into the United States from outside the country or all of the following:

(1) a bond release letter, with all attachments, issued by the United States Department of Transportation acknowledging receipt of a statement of compliance submitted by the importer of the vehicle and that the statement meets the safety requirements as provided by Code of Federal Regulations, title 19, section 12.80(e);

(2) a bond release letter, with all attachments, issued by the United States Environmental Protection Agency stating that the vehicle has been tested and known to be in conformity with federal emission requirements; and

(3) a receipt or certificate issued by the United States Department of the Treasury showing that any gas-guzzler taxes due on the vehicle as provided by Public Law 95-618, title 2, section 201(a), have been fully paid.

Subd. 2. Accompanying documents. The application for certificate of title and the application for registration must be accompanied by a manufacturer's certificate of origin in the English language which was issued by the actual vehicle manufacturer and either:

(1) the original documents constituting valid proof of ownership in the country in which the vehicle was originally purchased, together with a translation of the documents into the English language verified as to accuracy of the translation by affidavit of the translator; or

(2) with regard to a vehicle imported from a country that cancels the vehicle registration and title for export, a bond as required by section 168A.07, subdivision 1, clause (2).

History: 1988 c 634 s 9



Section 168A.09 — DUPLICATE CERTIFICATE.

Subdivision 1. Application, issuance, form, bond, and notice. In the event a certificate of title is lost, stolen, mutilated, or destroyed or becomes illegible, the owner or legal representative of the owner named in the certificate may make application to the department or a deputy registrar for a duplicate in a format prescribed by the department. The department shall issue a duplicate certificate of title if satisfied that the applicant is entitled thereto. The duplicate certificate of title shall be plainly marked as a duplicate and mailed or delivered to the owner. The department shall indicate in its records that a duplicate has been issued. As a condition to issuing a duplicate certificate of title, the department may require a bond from the applicant in the manner and format prescribed in section 168A.07, subdivision 1, clause (2). The duplicate certificate of title shall contain the legend: "This duplicate certificate of title may be subject to the rights of a person under the original certificate."

Subd. 2. [Repealed by amendment, 1989 c 148 s 6]

Subd. 3. Recovery of original certificate. A person recovering an original certificate of title for which a duplicate has been issued shall promptly surrender the original certificate to the department.

Subd. 4. Restored pioneer vehicle; replacement title. (a) The owner of a vehicle may apply to the commissioner for a replacement title if:

(1) a Minnesota title has been issued prior to August 1, 2012; and

(2) the vehicle meets the requirements for a restored pioneer vehicle under section 168A.01, subdivision 16a.

(b) The commissioner shall establish and make publicly available requirements for an application under this subdivision, and shall make reasonable efforts to minimize burden on the title applicant. Among the application requirements, a person applying for a replacement title shall surrender the original title.

(c) The commissioner shall impose a fee for a replacement title issued under this subdivision that is equal to the fee for issuing a duplicate certificate of title under section 168A.29. Fee proceeds must be allocated in the same manner as the fee for a duplicate certificate of title.

History: 1971 c 162 s 9; 1989 c 148 s 6; 2002 c 371 art 1 s 18; 2012 c 195 s 6



Section 168A.10 — TRANSFER OF INTEREST BY OWNER.

Subdivision 1. Assignment and warranty of title; mileage; notice of sale. If an owner transfers interest in a vehicle other than by the creation of a security interest, the owner shall at the time of the delivery of the vehicle execute an assignment and warranty of title to the transferee and shall state the actual selling price in the space provided on the certificate. Within ten days of the date of sale, other than a sale by or to a licensed motor vehicle dealer, the owner shall: (1) complete, detach, and return to the department the form on the certificate entitled "Notice of Sale," if one is provided, including the transferee's name, address, and driver's license number, if any, and the date of sale; or (2) transmit this information electronically in a form acceptable to the commissioner. With respect to motor vehicles subject to the provisions of section 325E.15, the transferor shall also, in the space provided therefor on the certificate, state the true cumulative mileage registered on the odometer or that the actual mileage is unknown if the odometer reading is known by the transferor to be different from the true mileage. The transferor shall cause the certificate and assignment to be delivered to the transferee immediately.

Subd. 2. Application for new certificate. Except as provided in section 168A.11, the transferee shall, within ten days after assignment to the transferee of the vehicle title certificate, execute the application for a new certificate of title in the space provided on the certificate, and cause the certificate of title to be mailed or delivered to the department. Failure of the transferee to comply with this subdivision shall result in the suspension of the vehicle's registration under section 168.17.

Subd. 3. [Repealed by amendment, 1989 c 148 s 7]

Subd. 4. Notification of security interest. If a security interest is reserved or created at the time of the transfer, a notification of security interest shall be delivered or mailed to the person who becomes the secured party.

Subd. 5. Compliance removes liability after delivery. Except as provided in section 168A.11 and as between the parties, a transfer by an owner is not effective until the provisions of this section have been complied with; however, an owner who has delivered possession of the vehicle to the transferee and has complied, or within 48 hours after such delivery does comply, with the provisions of this section requiring action by the owner is not liable as owner for any damages resulting from operation of the vehicle after the delivery of the vehicle to the transferee. An owner is not liable who has complied with the provisions of this section except for completing and returning the Notice of Sale or transmitting the required information electronically under subdivision 1.

Subd. 6. [Repealed, 1997 c 135 s 4]

History: 1971 c 162 s 10; 1977 c 105 s 3; 1986 c 444; 1988 c 647 s 11; 1989 c 148 s 7; 1990 c 480 art 4 s 1; 1999 c 238 art 2 s 11-13; 2008 c 287 art 1 s 28



Section 168A.101 — CANCELLATION OF MOTOR VEHICLE SALE.

Subdivision 1. Required documentation. If the parties cancel a purchase of a motor vehicle after the transfer of interest, they must submit within 90 days of the original purchase date the following items:

(1) a written claim for refund;

(2) an affidavit correcting ownership signed by the parties; and

(3) the outstanding certificate of title, if available, with proper assignment.

Subd. 2. Refunds. A party may be eligible for a refund of taxes paid pursuant to chapter 297B only if the items indicated in subdivision 1 are submitted within the 90-day time frame unless otherwise provided by law. No other taxes or fees paid may be refunded due to the cancellation of a motor vehicle sale.

History: 1Sp2001 c 8 art 2 s 38; 2008 c 287 art 1 s 29



Section 168A.11 — PURCHASE OF VEHICLE BY DEALER.

Subdivision 1. Requirements upon subsequent transfer; service fee. (a) A dealer who buys a vehicle and holds it for resale need not apply for a certificate of title. Upon transferring the vehicle to another person, other than by the creation of a security interest, the dealer shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any secured party holding a security interest created or reserved at the time of the resale, and the date of the security agreement in the spaces provided therefor on the certificate of title or secure reassignment.

(b) If a dealer elects to apply for a certificate of title on a vehicle held for resale, the dealer need not register the vehicle but shall pay one month's registration tax. If a dealer elects to apply for a certificate of title on a vehicle held for resale, the department shall not place any legend on the title that no motor vehicle sales tax was paid by the dealer, but may indicate on the title whether the vehicle is a new or used vehicle.

(c) With respect to motor vehicles subject to the provisions of section 325E.15, the dealer shall also, in the space provided therefor on the certificate of title or secure reassignment, state the true cumulative mileage registered on the odometer or that the exact mileage is unknown if the odometer reading is known by the transferor to be different from the true mileage.

(d) The transferee shall complete the application for title section on the certificate of title or separate title application form prescribed by the department. The dealer shall mail or deliver the certificate to the registrar or deputy registrar with the transferee's application for a new certificate and appropriate taxes and fees, within ten business days.

(e) With respect to vehicles sold to buyers who will remove the vehicle from this state, the dealer shall remove any license plates from the vehicle, issue a 31-day temporary permit pursuant to section 168.091, and notify the registrar within 48 hours of the sale that the vehicle has been removed from this state. The notification must be made in an electronic format prescribed by the registrar. The dealer may contract with a deputy registrar for the notification of sale to an out-of-state buyer. The deputy registrar may charge a fee not to exceed $7 per transaction to provide this service.

Subd. 2. Notification on vehicle held for resale; service fee. Within 48 hours of acquiring a vehicle titled and registered in Minnesota, a dealer shall notify the registrar that the dealership is holding the vehicle for resale. The notification must be made electronically as prescribed by the registrar. The dealer may contract this service to a deputy registrar and the registrar may charge a fee not to exceed $7 per transaction to provide this service.

Subd. 3. Records. Every dealer shall maintain for three years at an established place of business a record in the form the department prescribes of every vehicle bought, sold, or exchanged, or received for sale or exchange, which shall be open to inspection by a representative of the department or peace officer during reasonable business hours. With respect to motor vehicles subject to the provisions of section 325E.15, the record shall include either the true mileage as stated by the previous owner or the fact that the previous owner stated the actual cumulative mileage was unknown; the record also shall include either the true mileage the dealer stated upon transferring the vehicle or the fact the dealer stated the mileage was unknown.

Subd. 4. Centralized record keeping. Two or more new motor vehicle dealers under common management or control may apply to the department in writing for permission to maintain the records required by this section and section 168.27, subdivision 10, paragraph (a), clause (1), item (i), at a single location. The department shall consent to the application unless it provides a reasonable basis for denial. The records must be open to inspection by a representative of the department or a peace officer during reasonable business hours. The location must be at the established place of business of one of the affiliated dealers or at a location within Minnesota not further than 25 miles from the established place of business of one of the affiliated dealers.

History: 1971 c 162 s 11; 1977 c 105 s 4,5; 1986 c 444; 1989 c 148 s 8; 1994 c 536 s 17; 1997 c 250 s 5; 1998 c 285 s 4; 1998 c 405 s 4; 2002 c 371 art 1 s 19; 2002 c 388 s 3; 2004 c 224 s 2-4; 2011 c 48 s 2



Section 168A.12 — INTEREST PASSING BY NONVOLUNTARY TRANSFER.

Subdivision 1. Last certificate, proof or transfer, and application to department. If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in subdivision 2, promptly mail or deliver to the department the last certificate of title, if available, proof of the transfer, and an application for a new certificate in the format the department prescribes.

Subd. 2. Owner's interest terminated or vehicle sold by secured party. If the interest of the owner is terminated or the vehicle is sold under a security agreement by a secured party named in the certificate of title, the transferee shall promptly mail or deliver to the department the last certificate of title, if available, an application for a new certificate in the format the department prescribes, and an affidavit made by or on behalf of the secured party that the interest of the owner was lawfully terminated or the vehicle sold pursuant to the terms of the security agreement. If the secured party succeeds to the interest of the owner and holds the vehicle for resale, the secured party need not secure a new certificate of title provided that a notice thereof in a format designated by the department is mailed or delivered by the secured party to the department in duplicate within 48 hours, but upon transfer to another person the secured party shall promptly execute assignment and warranty of title and mail or deliver to the transferee or the department the certificate, if available, the affidavit, and other documents required to be sent to the department by the transferee.

Subd. 3. Delivery and issuance; effect on parties. A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the department upon its request. The delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate, and the action of the department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or secured party named in the old certificate.

History: 1971 c 162 s 12; 1986 c 444; 1989 c 148 s 9; 2002 c 371 art 1 s 20,21



Section 168A.13 — FEE ACCOMPANIES APPLICATION; DELIVERY OF REGISTRATION CARD AND PLATES.

Subdivision 1. Fee accompanies application for certificate. An application for a certificate of title must be accompanied by the required fees when mailed or delivered to the department.

Subd. 2. Fee accompanies application for naming secured party. An application for the naming of a secured party or the party's assignee on a certificate of title must be accompanied by the required fees when mailed or delivered to the department.

Subd. 3. Delivery of registration card and plates. A transferor of a vehicle, other than a dealer transferring a new vehicle, shall deliver to the transferee at the time of the delivery of possession of the vehicle the registration card and license plates for the vehicle.

History: 1971 c 162 s 13; 1986 c 444; 2000 c 426 s 19



Section 168A.14 — NEW CERTIFICATES ISSUED, OLD CERTIFICATES SURRENDERED.

Subdivision 1. New certificate after assignment. The department, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fees and taxes, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and list any secured party named on it and deliver it to the owner. The secured party or parties must be issued a notification that the security interest has been filed.

Subd. 1a. New certificate after security interest filed. The department, upon receipt of an affidavit as provided in section 524.3-1201(a), an application for a new certificate of title, and any required fee, shall issue a new certificate of title in the name of the successor as owner, listing any secured party on it. The department shall deliver the certificate to the successor and shall issue any secured party a notification that the security interest has been filed.

Subd. 2. New certificate after nonvoluntary transfer. The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fees and taxes, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner.

Subd. 3. Surrendered certificate. The department shall file and retain for seven years every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the vehicle.

History: 1971 c 162 s 14; 1989 c 148 s 10; 1992 c 461 art 1 s 1; 2000 c 426 s 20



Section 168A.141 — MANUFACTURED HOME AFFIXED TO REAL PROPERTY.

Subdivision 1. Certificates surrendered for cancellation. When a manufactured home is affixed, as defined in section 273.125, subdivision 8, paragraph (b), to real property, and financed by the giving of a mortgage on the real property, the owner of the manufactured home shall surrender the manufacturer's certificate of origin or certificate of title to the department for cancellation. The owner of the manufactured home shall give the department the address and legal description of the real property. The department may require the filing of other information. The department must not issue a certificate of title for a manufactured home under chapter 168A if the manufacturer's certificate of origin is or has been surrendered under this subdivision, except as provided in section 168A.142. Upon surrender of the manufacturer's certificate of origin or the certificate of title, the department shall issue notice of surrender to the owner, and the manufactured home is deemed to be an improvement to real property. The notice of surrender may be recorded in the office of the county recorder or with the registrar of titles if the land is registered but need not contain an acknowledgment.

Subd. 2. Perfected security interest avoids cancellation. The department may not cancel a certificate of title if a security interest has been perfected on the manufactured home. If a security interest has been perfected, the department shall notify the owner and each secured party that the certificate of title and a description of the security interest have been surrendered to the department and that the department will not cancel the certificate of title until the security interest is satisfied. Permanent attachment to real property does not extinguish an otherwise valid security interest in or tax lien on the manufactured home.

Subd. 3. Notice of security interest avoids surrender. The manufacturer's certificate of origin or the certificate of title need not be surrendered to the department under subdivision 1 when a perfected security interest exists on the manufactured home at the time the manufactured home is affixed to real property, if the owner of the manufactured home files a notice with the county recorder, or with the registrar of titles, if the land is registered, stating that the manufactured home located on the property is encumbered by a perfected security interest. The notice must state the name and address of the secured party as set forth on the certificate of title, the legal description of the real property, and the name and address of the record fee owner of the real property on which the manufactured home is affixed. When the security interest is released or satisfied, the secured party shall attach a copy of the release or satisfaction to a notice executed by the secured party containing the county recorder or registrar of titles document number of the notice of security interest. The notice of release or satisfaction must be filed with the county recorder, or registrar of titles, if the land is registered. Neither the notice described in this subdivision nor the security interest on the certificate of title is deemed to be an encumbrance on the real property. The notices provided for in this subdivision need not be acknowledged.

History: 1982 c 526 art 3 s 2; 2003 c 90 s 1; 2012 c 198 s 7



Section 168A.142 — MANUFACTURED HOME UNAFFIXED FROM REALTY.

Subdivision 1. Certificate of title requirements. The department shall issue an initial certificate of title or reissue a previously surrendered certificate of title for a manufactured home to an applicant if:

(1) for the purpose of affixing the manufactured home to real property, the owner of the manufactured home, or a previous owner, surrendered the manufacturer's certificate of origin or certificate of title to the department as provided in section 168A.141, subdivision 1 or 2;

(2) the applicant provides written proof specified in subdivision 2 that the applicant owns (i) the manufactured home and (ii) the real property to which the manufactured home was affixed as provided under section 273.125, subdivision 8, paragraph (b);

(3) the applicant provides proof that no liens exist on the manufactured home, including liens on the real property to which it is affixed; and

(4) the owner of the manufactured home meets the application requirements of section 168A.04, and the application is accompanied by a written statement from the county auditor or county treasurer of the county in which the manufactured home is then located and affixed, stating that all property taxes payable in the current year, as provided under section 273.125, subdivision 8, paragraph (b), have been paid.

Subd. 2. Proof of eligibility for reissuance. (a) The proof required under subdivision 1, clauses (2) and (3), is as follows:

(1) an affidavit of severance recorded in the office of the county recorder or registrar of titles, whichever applies to the real property, of the county in which the notice of surrender was recorded under section 168A.141, subdivision 1, and the affidavit contains:

(i) the name, residence address, and mailing address of the owner or owners of the manufactured home;

(ii) a description of the manufactured home, including the name of the manufacturer; the make, model number, model year, dimensions, and manufacturer's serial number of the manufactured home; and whether the manufactured home is new or used; and

(iii) a statement of any facts or information known to the person executing the affidavit that could affect the validity of the title of the manufactured home or the existence or nonexistence of a security interest in the manufactured home or a lien on it, or a statement that no such facts or information are known to the person executing the affidavit;

(2) as an attachment to the affidavit of severance, an opinion by an attorney admitted to practice law in this state, stating:

(i) the nature of the examination of title performed prior to giving this opinion by the person signing the opinion;

(ii) that the manufactured home and the real property on which it is located is not subject to any recorded mortgages, security interests, liens, or other encumbrances of any kind;

(iii) that the person signing the opinion knows of no facts or circumstances that could affect the validity of the title of the manufactured home or the existence or nonexistence of any recorded mortgages, security interests, or other encumbrances of any kind, other than property taxes payable in the year the affidavit is signed;

(iv) the person or persons owning record title to the real property to which the manufactured home has been affixed and the nature and extent of the title owned by each of these persons; and

(v) that the person signing the opinion has reviewed all provisions of the affidavit of severance and certifies that they are correct and complete to the best of the knowledge of the person signing the opinion;

(3) the name and address of the person or persons designated by the applicant to file a certified copy of the affidavit of severance with the county auditor of the county in which the real estate is located, after the affidavit has been properly recorded in the office of the county recorder or county registrar of titles, whichever applies to the real property; and

(4) the signature of the person who executes the affidavit, properly executed before a person authorized to authenticate an affidavit in this state.

(b) The person designated in paragraph (a), clause (3), shall record, or arrange for the recording of, the affidavit of severance as referenced in that item, accompanied by the fees for recording and for issuing a certified copy of the affidavit, including all attachments, showing the recording date.

(c) Upon obtaining the certified copy under paragraph (b), the person designated in the affidavit shall deliver the certified copy to the county auditor of the county in which the real estate to which it was affixed is located.

(d) The department is not liable for any errors, omissions, misstatements, or other deficiencies or inaccuracies in documents presented to the department under this section, so long as the documents presented appear to satisfy the requirements of this section. The department has no obligation to investigate the accuracy of statements contained in the documents.

History: 2012 c 198 s 8



Section 168A.15 — RECONSTRUCTED, SCRAPPED, DISMANTLED, OR DESTROYED VEHICLE.

Subdivision 1. [Repealed by amendment, 1988 c 496 s 18]

Subd. 2. Certain unconventional vehicles; requirements to obtain certificate. If a vehicle is altered so as to become a reconstructed vehicle or restored pioneer vehicle, the owner shall apply for a certificate of title in the manner provided in section 168A.04, and any existing certificate of title to the vehicle shall be surrendered for cancellation.

Subd. 3. Title; scrapped, dismantled, or destroyed vehicle. A dealer who purchases a vehicle as scrap or to be dismantled or destroyed shall maintain the certificate of title on the vehicle for three years before destroying the title as prescribed by the commissioner. A certificate of title for the vehicle shall not again be issued.

Subd. 4. Motorcycle with new engine. (a) If the commissioner does not require that a new or amended title be issued and stamped as reconstructed or otherwise under this chapter for an automobile being operated with an engine that is not its original engine, then the commissioner shall not require that title issued for a motorcycle being operated with an engine that is not its original engine be stamped or otherwise labeled as reconstructed or otherwise.

(b) This subdivision does not prevent the commissioner from requiring that a new application be completed according to section 168A.04 and be filed with the commissioner. Upon receipt of the completed application and the old title, and subject to section 168A.05, subdivision 1, the commissioner shall issue another certificate of title, which must list the engine number, for the motorcycle with the nonoriginal engine.

History: 1971 c 162 s 15; 1988 c 496 s 18; 1993 c 93 s 8; 2002 c 371 art 1 s 22; 2012 c 195 s 7; 2013 c 126 s 4



Section 168A.1501 — SCRAPPED, DISMANTLED, OR DESTROYED VEHICLE.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Law enforcement agency" or "agency" means a duly authorized municipal, county, state, or federal law enforcement agency.

(c) "Person" means an individual, partnership, limited partnership, limited liability company, corporation, or other entity.

(d) "Scrap vehicle" means a motor vehicle purchased primarily as scrap, for its reuse or recycling value as raw metal, or for dismantling for parts.

(e) "Scrap vehicle operator" or "operator" means the following persons who engage in a transaction involving the purchase or acquisition of a scrap vehicle: scrap metal processors licensed under section 168.27, subdivision 1a, paragraph (c); used vehicle parts dealers licensed under section 168.27, subdivision 1a, paragraph (d); scrap metal dealers under section 325E.21; and junk yards under section 471.925.

(f) "Motor vehicle" has the meaning given in section 169.011, subdivision 42.

(g) "Proof of identification" means a driver's license, Minnesota identification card number, or other identification document issued for identification purposes by any state, federal, or foreign government if the document includes the person's photograph, full name, birth date, and signature.

(h) "Seller" means any seller, prospective seller, or agent of the seller.

Subd. 2. Purchase or acquisition record required. (a) Every scrap vehicle operator, including an agent, employee, or representative of the operator, shall create a permanent record written in English, using ink or an electronic record program, as appropriate, at the time of each purchase or acquisition of a scrap vehicle. The record must include:

(1) the vehicle identification number; license plate number, if any, including state of issue and month and year of validation; and vehicle make, model, and color;

(2) the date, time, and place of the receipt of the vehicle purchased or acquired and a unique transaction identifier;

(3) a photocopy or electronic scan of the seller's proof of identification including the identification number;

(4) the amount paid and the number of the check or electronic transfer used to purchase the vehicle;

(5) the license plate number and description of the vehicle used by the person when delivering the scrap vehicle, including the vehicle make and model, and any identifying marks on the vehicle, such as a business name, decals, or markings, if applicable;

(6) a statement signed by the seller, under penalty of perjury as provided in section 609.48, attesting that the scrap vehicle is not stolen and is free of any liens or encumbrances and the seller has the right to sell it;

(7) a copy of the title, if any, provided by the seller of a motor vehicle or, if no title is provided, documentation required under (i) subdivision 8, clause (3), item (i), or (ii) subdivision 9, paragraph (a), clause (3), item (i); and

(8) a copy of the receipt, which must include at least the following information: the name and address of the operator; the date and time the scrap vehicle was received by the operator; an accurate description of the scrap vehicle; and the amount paid for the scrap vehicle.

(b) The record, as well as the scrap vehicle purchased or received, shall at all reasonable times be open to the inspection of any properly identified law enforcement officer.

(c) No record is required for property purchased from manufacturers, salvage pools, merchants operating under a contract with a scrap vehicle operator, insurance companies, rental car companies, financial institutions, charities, dealers licensed under section 168.27, or wholesale dealers, having an established place of business, or of any goods purchased at open sale from any bankrupt stock, but a receipt as required under paragraph (a), clause (8), shall be obtained and kept by the person, which must be shown upon demand to any properly identified law enforcement officer.

(d) The operator must provide a copy of the receipt required under paragraph (a), clause (8), to the seller in every transaction.

(e) Law enforcement agencies in the jurisdiction where an operator is located may conduct regular and routine inspections to ensure compliance, refer violations to the city or county attorney for criminal prosecution, and notify the registrar of motor vehicles.

(f) Except as otherwise provided in this section, a scrap vehicle operator or the operator's agent, employee, or representative may not disclose personal information concerning a customer without the customer's consent unless the disclosure is required by law or made in response to a request from a law enforcement agency. A scrap vehicle operator must implement reasonable safeguards to protect the security of the personal information and prevent unauthorized access to or disclosure of the information. For purposes of this paragraph, "personal information" is any individually identifiable information gathered in connection with a record under paragraph (a).

Subd. 3. Retention required. Records required to be maintained by subdivision 2 shall be retained by the scrap vehicle operator for a period of three years, and a dealer licensed under section 168.27 shall maintain records and information as required under section 168A.11, subdivision 3.

Subd. 4. Payment by check or electronic transfer required. (a) Except as provided in paragraph (b), a scrap vehicle operator or the operator's agent, employee, or representative shall pay for all scrap vehicle purchases only by check or electronic transfer.

(b) For purchase of a scrap vehicle without a title, payment shall be made only by check or by electronic transfer of funds to a bank account. Checks shall be payable only to the individual providing proof of identification at the time of purchase. The operator shall retain a record of the mailing address or unique transaction identifier for a period of three years and such information shall at all reasonable times be open for inspection by a properly identified law enforcement officer.

(c) This subdivision does not apply to transactions under subdivision 2, paragraph (c).

Subd. 5. [Repealed, 2015 c 65 art 3 s 38]

Subd. 5a. [Repealed, 2015 c 65 art 3 s 38]

Subd. 6. Additional reporting. The following entities must submit information on the purchase or acquisition of a scrap vehicle to the National Motor Vehicle Title Information System, established pursuant to United States Code, title 49, section 30502, by the close of business the following day:

(1) an operator who is not licensed under section 168.27; and

(2) an operator who purchases a scrap vehicle under subdivision 9.

Subd. 7. Vehicle with proof of ownership; title or bill of sale required. Except as provided in subdivisions 8, 9, and 10, no person shall purchase a scrap vehicle unless the seller:

(1) provides the vehicle title and lien releases, if the vehicle is subject to any liens, or an official bill of sale issued by a public impound lot, each listing the vehicle identification number;

(2) provides proof of identification; and

(3) signs a statement, under penalty of perjury as provided in section 609.48, attesting that the motor vehicle is not stolen and is free of any liens or encumbrances and that the seller has the right to sell the motor vehicle.

Subd. 8. Vehicle without proof of ownership; certain older vehicles. If the provisions of subdivision 7 are not met, an operator may purchase a scrap vehicle if:

(1) the operator is a dealer licensed under section 168.27;

(2) the vehicle has a manufacturer's designated model year equal to or less than the tenth year immediately preceding the current calendar year; and

(3) the seller:

(i) provides printed documentation from the commissioner that the vehicle has not been registered for more than seven years;

(ii) provides proof of identification; and

(iii) signs a statement, under penalty of perjury as provided in section 609.48, attesting that the motor vehicle is not stolen and is free of any liens or encumbrances and that the seller has the right to sell the motor vehicle.

Subd. 9. Vehicle without proof of ownership; vehicles for dismantling. (a) If the provisions of subdivision 7 are not met, an operator may purchase a scrap vehicle if:

(1) the operator is a used vehicle parts dealer licensed under section 168.27;

(2) the vehicle is being purchased for dismantling for its parts; and

(3) the seller:

(i) agrees in writing to a sale with a seven-day hold period;

(ii) provides proof of identification; and

(iii) signs a statement, under penalty of perjury as provided in section 609.48, attesting that the motor vehicle is not stolen and is free of any liens or encumbrances and that the seller has the right to sell the motor vehicle.

(b) An operator purchasing a scrap vehicle under this subdivision shall:

(1) hold the vehicle for a period of seven consecutive days, excluding Saturdays, Sundays, and holidays; and

(2) not scrap, resell, dismantle, or in any way destroy the vehicle during the hold period under clause (1).

Subd. 10. Exempt purchases. Subdivisions 7, 8, and 9 do not apply when a scrap vehicle is:

(1) purchased from a manufacturer, salvage pool, merchant operating under a contract with a scrap vehicle operator, insurance company, rental car company, financial institution, charity, dealer licensed under section 168.27, or wholesale dealers, having an established place of business, or of any goods purchased at open sale from any bankrupt stock; or

(2) an inoperable motor vehicle with a manufacturer's designated model year equal to or less than the 20th year immediately preceding the current calendar year.

Subd. 11. Criminal penalty. A scrap vehicle operator, or the agent, employee, or representative of the operator, who intentionally violates a provision of this section, is guilty of a misdemeanor.

Subd. 12. Investigative holds; scrap vehicle or parts. (a) Whenever a law enforcement official from any agency has probable cause to believe that a scrap vehicle or motor vehicle parts in the possession of a scrap vehicle operator are stolen or evidence of a crime and notifies the operator not to sell the item, the scrap vehicle operator shall not (1) process or sell the item, or (2) remove or allow its removal from the premises. This investigative hold must be confirmed in writing by the originating agency within 72 hours and will remain in effect for 30 days from the date of initial notification, or until the investigative hold is canceled or renewed, or until a law enforcement notification to confiscate or directive to release is issued, whichever comes first.

(b) If a scrap vehicle or motor vehicle parts are identified as stolen or evidence in a criminal case, a law enforcement official may:

(1) physically confiscate and remove the item from the scrap vehicle operator, pursuant to a written notification;

(2) place the item on hold or extend the hold under paragraph (a) and leave it on the premises; or

(3) direct its release to a registered owner or owner's agent.

When an item is confiscated, the person doing so shall provide identification upon request of the scrap vehicle operator, and shall provide the name and telephone number of the confiscating agency and investigator, and the case number related to the confiscation.

(c) An operator may request seized property be returned in accordance with section 626.04.

(d) When an investigative hold or notification to confiscate is no longer necessary, the law enforcement official or designee shall so notify the operator.

(e) A scrap vehicle operator may process or otherwise dispose of the scrap vehicle or motor vehicle parts if:

(1) a notification to confiscate is not issued during the investigative hold; or

(2) a law enforcement official does not physically remove the item from the premises within 15 calendar days from issuance of a notification to confiscate.

(f) If a scrap vehicle operator is required to hold a scrap vehicle or motor vehicle parts at the direction of law enforcement for purposes of investigation or prosecution or it is seized by law enforcement, the operator, and any other victim, shall be entitled to seek restitution against the person who delivered the item to the scrap vehicle operator in any criminal case that may arise from the investigation, including any out-of-pocket expenses for storage and lost profit.

Subd. 13. Video security cameras. (a) Each scrap vehicle operator shall install and maintain at each location video surveillance cameras, still digital cameras, or similar devices positioned to record or photograph a frontal view showing a clear and readily identifiable image of the face of each seller of a scrap vehicle who enters the location. The scrap vehicle operator shall also photograph the seller's vehicle, including license plate, either by video camera or still digital camera, so that an accurate and complete description of it may be obtained from the recordings made by the cameras. Photographs and recordings must be clearly and accurately associated with their respective records.

(b) The video camera or still digital camera must be kept in operating condition and must be shown upon request to a properly identified law enforcement officer for inspection. The camera must record and display the accurate date and time. The video camera must be turned on at all times when the location is open for business and at any other time when a scrap vehicle is purchased.

(c) Recordings and images required by paragraph (a) shall be retained by the scrap vehicle operator for a minimum period of 60 days and shall at all reasonable times be open to the inspection of any properly identified law enforcement officer.

(d) If the scrap vehicle operator does not purchase some or any scrap vehicles at a specific business location, the operator need not comply with this subdivision with respect to those purchases.

(e) This subdivision does not apply to the purchase of a scrap vehicle by a used vehicle parts dealer licensed under section 168.27, for dismantling the vehicle for its parts.

Subd. 14. Preemption of local ordinances. This section preempts and supersedes any local ordinance or rule concerning the same subject matter.

History: 2013 c 126 s 5; 2014 c 190 s 1,2; 2015 c 65 art 3 s 4,5



Section 168A.151 — SALVAGE TITLE; JUNKING CERTIFICATE.

Subdivision 1. Salvage titles. (a) When an insurer, licensed to conduct business in Minnesota, acquires ownership of a late-model or high-value vehicle through payment of damages, the insurer shall immediately apply for a salvage certificate of title or shall stamp the existing certificate of title with the legend "SALVAGE CERTIFICATE OF TITLE" in a manner prescribed by the department. Within ten days of obtaining the title of a vehicle through payment of damages, an insurer must notify the department in a manner prescribed by the department.

(b) A person shall immediately apply for a salvage certificate of title if the person acquires a damaged late-model or high-value vehicle with an out-of-state title and the vehicle:

(1) is a vehicle that was acquired by an insurer through payment of damages;

(2) is a vehicle for which the cost of repairs exceeds the value of the damaged vehicle; or

(3) has an out-of-state salvage certificate of title as proof of ownership.

(c) A self-insured owner of a late-model or high-value vehicle that sustains damage by collision or other occurrence which exceeds 80 percent of its actual cash value shall immediately apply for a salvage certificate of title.

Subd. 2. [Repealed, 1993 c 93 s 20]

Subd. 3. [Repealed, 1993 c 93 s 20]

Subd. 4. Junking certificate required. When a person acquires ownership of a vehicle that is an unrepairable total loss vehicle, the person shall surrender the assigned certificate of title to the department and apply for a junking certificate of title.

Subd. 5. [Repealed, 1993 c 93 s 20]

Subd. 6. Authority under junking certificate. A junking certificate authorizes the holder only to possess and transport the vehicle, except that a salvage pool or insurance company, or its agent, may sell an unrepairable total loss vehicle with a junking certificate to a licensed used parts dealer or a licensed scrap metal processor.

History: 1988 c 496 s 19; 1989 c 342 s 14; 1993 c 93 s 9-11; 2005 c 94 s 2; 2008 c 287 art 1 s 30; 2012 c 163 s 4; 2012 c 267 s 4



Section 168A.152 — USE AND CERTIFICATION OF TITLE; INSPECTION FEE.

Subdivision 1. Certificate of inspection. A salvage certificate of title authorizes the holder to possess, transport, and transfer ownership in a vehicle. A salvage certificate of title does not authorize the holder to register a vehicle. A certificate of title must not be issued for a vehicle for which a salvage certificate of title has been issued unless a certification of inspection in the form and content specified by the department accompanies the application for a certificate of title.

Subd. 1a. Duties of salvage vehicle purchaser. No salvage vehicle purchaser shall possess or retain a salvage vehicle which does not have a salvage certificate of title. The salvage vehicle purchaser shall display the salvage certificate of title upon the request of any appropriate public authority.

Subd. 2. Inspection fee; proceeds allocated. (a) A fee of $35 must be paid to the department before the department issues a certificate of title for a vehicle that has been inspected and for which a certificate of inspection has been issued pursuant to subdivision 1. The only additional fee that may be assessed for issuing the certificate of title is the filing fee imposed under section 168.33, subdivision 7.

(b) Of the fee collected by the department under this subdivision, for conducting inspections under subdivision 1, $20 must be deposited in the general fund and the remainder of the fee collected must be deposited in the vehicle services operating account in the special revenue fund as specified in section 299A.705.

History: 1988 c 496 s 20; 1989 c 342 s 15; 1990 c 446 s 3; 1991 c 124 s 1; 1993 c 93 s 12; 1Sp2005 c 6 art 2 s 32



Section 168A.153 — REPORT OF VEHICLE RECEIPT.

Subdivision 1. Dismantled or destroyed vehicle. A dealer who buys a vehicle to be dismantled or destroyed shall report to the department within ten days including the vehicle's license plate number and identification number, and the seller's name and driver's license number.

Subd. 2. [Repealed, 2013 c 126 s 18]

Subd. 2a. Purchase of abandoned vehicles from a dealer. (a) Subdivision 1 does not apply to purchase of a scrap vehicle as an abandoned vehicle from a license holder under section 168.27 who is in possession of the vehicle for service or repair.

(b) A scrap vehicle dealer acquiring a scrap vehicle under this subdivision shall obtain the selling dealer's business name and address, a copy of the repair order, and, if available, a bill of sale or other evidence of open or legitimate purchase. The scrap vehicle dealer must notify the department within ten days. The notification must be made electronically as prescribed by the registrar, must include the vehicle's license plate number and identification number, and must include the seller's name.

(c) The records and information obtained or submitted under paragraph (b) shall be maintained in a manner consistent with the requirements of section 168A.11, subdivision 3.

Subd. 3. Notification on vehicle to be dismantled or destroyed; service fee. The notification under subdivision 1 must be made electronically as prescribed by the registrar. The dealer may contract this service to a deputy registrar and the registrar may charge a fee not to exceed $7 per transaction to provide this service.

History: 1988 c 496 s 21; 1994 c 536 s 18; 2008 c 287 art 1 s 31; 2013 c 126 s 6,7,17; 2013 c 127 s 22-25



Section 168A.154 — SALVAGE VEHICLE TAKEN OUT OF STATE.

A dealer who sells a salvage vehicle to a buyer who intends to remove the vehicle from the state shall report the sale within ten days to the department in a format prescribed by the department.

History: 1988 c 496 s 22; 2002 c 371 art 1 s 23



Section 168A.16 — INAPPLICABLE LIEN OR SECURITY INTEREST.

(a) Sections 168A.01 to 168A.31 do not apply to or affect:

(1) a lien given by statute or rule of law to a supplier of services or materials for the vehicle;

(2) a lien given by statute to the United States;

(3) a security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale.

(b) Sections 168A.17 to 168A.19 do not apply to or affect a lien given by statute or assignment to this state or any political subdivision of this state.

History: 1971 c 162 s 16; 1995 c 257 art 1 s 6



Section 168A.17 — SECURITY INTEREST.

Subdivision 1. Validity. Unless excepted by section 168A.16, a security interest in a vehicle of a type for which a certificate of title is required is not valid against creditors of the owner or subsequent transferees or secured parties of the vehicle unless perfected as provided in sections 168A.01 to 168A.31.

Subd. 1a. Leases that are not sales or security interests. Notwithstanding any other provision of sections 168A.01 to 168A.31 or other law, in the case of a lease agreement with respect to a vehicle other than a vehicle used primarily for personal, family, or household purposes, the determination whether the lease agreement constitutes a lease and does not create a conditional sale or security interest shall be governed by the stated intent of the parties set forth in the lease agreement, unless it can be shown by a preponderance of the evidence that the terms of the lease agreement cannot be reconciled with the stated intent. In no event shall the lease agreement be deemed to create a conditional sale or security interest merely because it permits or requires the amount of rental payments to be adjusted upward or downward by reference to the amount realized by the lessor upon sale or disposition of the vehicle.

Subd. 2. Perfection. A security interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the secured party, the date of the secured party's security agreement and the required fee. A security interest is perfected as of the time of the delivery.

Subd. 3. [Repealed, 2001 c 195 art 1 s 25]

History: 1971 c 162 s 17; 1986 c 444; 1989 c 174 s 1; 1989 c 232 art 2 s 1; 1989 c 356 s 21; 2001 c 195 art 1 s 2



Section 168A.172 — CHARITABLE INTEREST.

Subdivision 1. Agreement. Notwithstanding any law to the contrary, a holder of a limited used vehicle license (limited dealer) as described in section 168.27, subdivision 4a, may retain a charitable interest in a motor vehicle donated by the limited dealer to an individual without charge and for a charitable purpose. The limited dealer and the transferee may enter into a written agreement describing the nature, extent, and terms of the retained charitable interest.

Subd. 2. Perfection. A charitable interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the limited dealer, the date of the limited dealer's charitable agreement, and the required fee. A charitable interest is perfected as of the time of the delivery.

Subd. 3. Satisfaction of charitable interest. Upon the satisfaction of a charitable interest described in subdivision 1, in a vehicle for which the certificate of title is in the possession of the owner, the limited dealer shall within seven days execute a release of interest in the format prescribed by the department and mail or deliver the notification with release to the owner or any person who delivers to the limited dealer an authorization from the owner to receive the release. The limited dealer may notify the registrar of the satisfaction of interest in a manner prescribed by the department.

History: 2006 c 228 s 1



Section 168A.18 — DUTIES OF PARTIES RELATING TO SECURITY INTEREST.

If an owner creates a security interest in a vehicle:

(a) The owner shall immediately execute the application in the space provided therefor on the certificate of title, or in a format the department prescribes, to name the secured party on the certificate, showing the name and address of the secured party, and cause the certificate, application, and the required fees and taxes to be delivered to the secured party.

(b) The secured party shall immediately cause the certificate, application, and the required fees and taxes to be mailed or delivered to the department.

(c) A second or subordinate secured party does not affect the rights of the first secured party under a security agreement.

(d) Upon receipt of the certificate of title, application, and the required fees and taxes, the department shall issue a new certificate containing the name and address of the new secured party, and mail or deliver the certificate to the owner. The secured party or parties shall be notified that the security interest has been recorded.

History: 1971 c 162 s 18; 1986 c 444; 1989 c 148 s 11; 2002 c 371 art 1 s 24



Section 168A.19 — ASSIGNMENT OF SECURITY INTEREST.

Subdivision 1. Effect of assignment without notice. A secured party may assign, absolutely or otherwise, a security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the secured party as the holder of the security interest and the secured party remains liable for any obligations as secured party until the assignee is named as secured party on the certificate.

Subd. 2. Assignee named as secured party. The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as secured party, upon delivering to the department the certificate and an assignment by the secured party named in the certificate in the format the department prescribes together with the required fee.

History: 1971 c 162 s 19; 1986 c 444; 2002 c 371 art 1 s 25



Section 168A.20 — SATISFACTION OF SECURITY INTEREST.

Subdivision 1. Certificate with latest secured party; release. Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the secured party, the secured party shall within 15 days, or seven days if satisfied by a dealer licensed under section 168.27, subdivision 2, 3, or 4, execute a release of security interest in the space provided therefor on the certificate or as the department prescribes, and mail or deliver the certificate and release to the next secured party named therein, or if none, to the owner or any person who delivers to the secured party an authorization from the owner to receive the certificate. The owner, other than a dealer holding the vehicle for resale, shall promptly cause the certificate and release, together with the required fees and taxes, to be mailed or delivered to the department, which shall release the secured party's rights on the certificate or issue a new certificate.

Subd. 1a. [Repealed, 2014 c 255 s 21]

Subd. 2. Certificate with prior secured party; release. Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior secured party, the secured party whose security interest is satisfied shall within 15 days, or seven days if satisfied by a dealer licensed under section 168.27, subdivision 2, 3, or 4, execute a release in the format the department prescribes and deliver the release to the owner or any person who delivers to the secured party an authorization from the owner to receive it. The secured party in possession of the certificate of title shall either deliver the certificate to the owner, or the person authorized by the owner, for delivery to the department, or upon receipt of the release, mail or deliver it with the certificate to the department, which shall release the subordinate secured party's rights on the certificate or issue a new certificate.

Subd. 3. Certificate with owner. Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the owner, the secured party shall within 15 days, or seven days if satisfied by a dealer licensed under section 168.27, subdivision 2, 3, or 4, execute a release of security interest in the format prescribed by the department and mail or deliver the notification with release to the owner or any person who delivers to the secured party an authorization from the owner to receive the release. The secured party may notify the registrar of the satisfaction of lien in a manner prescribed by the department.

Subd. 4. Satisfaction of lien for child support; release. If the secured party is a public authority or a child support or maintenance obligee with a lien under section 168A.05, subdivision 8, upon either the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the owner, or the execution by the owner of a written payment agreement determined to be acceptable by the court, a child support magistrate, the public authority, or the obligee, within 15 days, or seven days if satisfied by a dealer licensed under section 168.27, subdivision 2, 3, or 4, the secured party shall execute a release of security interest in the format prescribed by the department and mail or deliver the notification with release to the owner or any person who delivers to the secured party an authorization from the owner to receive the release.

Subd. 5. Satisfaction of automobile lien seven years old; release. A security interest perfected under this chapter may be canceled seven years from the perfection date for a passenger automobile, as defined in section 168.002, subdivision 24, upon the request of the owner of the passenger automobile, if the owner has paid the lien in full and is unable to locate the lienholder to obtain a lien release. At a minimum, the owner must send a letter to the lienholder by certified mail, return receipt requested, requesting a lien release. If the owner is unable to obtain a lien release by sending a letter by certified mail, then the owner must present to the department or its agent the returned letter as evidence of the attempted contact. This subdivision applies only to: (1) vehicle owners who are individuals; or (2) dealers licensed under section 168.27, subdivision 2 or 3, who are purchasing a vehicle from an individual owner for resale.

History: 1971 c 162 s 20; 1978 c 655 s 1; 1980 c 369 s 1; 1986 c 444; 1989 c 148 s 12-14; 1995 c 257 art 1 s 7; 1999 c 131 s 1; 1999 c 196 art 2 s 2; 2002 c 371 art 1 s 26-28; 1Sp2005 c 6 art 3 s 35; 2006 c 228 s 2; 2012 c 174 s 2



Section 168A.21 — DISCLOSURE OF SECURITY INTEREST.

Subdivision 1. Generally. A secured party named in a certificate of title shall upon written request of the owner or of another secured party named on the certificate disclose any pertinent information as to the security agreement and the indebtedness secured by it.

Subd. 2. Child support. A secured party that is a public authority or an obligee with a lien under section 168A.05, subdivision 8, shall, upon written request of the owner, disclose the amount of the judgment debt secured.

History: 1971 c 162 s 21; 1986 c 444; 1995 c 257 art 1 s 8



Section 168A.22 — EXCLUSIVE METHOD OF PERFECTING SECURITY INTEREST.

The method provided in sections 168A.01 to 168A.31 of perfecting security interests subject to sections 168A.01 to 168A.31 is exclusive.

History: 1971 c 162 s 22



Section 168A.23 — SUSPENSION OR REVOCATION OF CERTIFICATE.

Subdivision 1. Grounds. The department shall suspend or revoke a certificate of title upon notice and reasonable opportunity to be heard when authorized by any other provision of law, or if it finds:

(1) the certificate of title was fraudulently procured or erroneously issued;

(2) the vehicle has been scrapped, dismantled, or destroyed; or

(3) the vehicle has been involuntarily transferred and the owner did not surrender the certificate of title.

Subd. 2. Effect on validity of security interest. Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

Subd. 3. Delivery of certificate to department. When the department suspends or revokes a certificate of title, the owner or person in possession of it shall immediately upon receiving notice of the suspension or revocation mail or deliver the certificate to the department.

Subd. 4. Seizure. The department may seize and impound any certificate of title which has been suspended or revoked.

Subd. 5. Effect on good-faith purchaser. Suspension or revocation for failure to pay the sales tax on motor vehicles as required by chapter 297B shall not affect the validity of a subsequent transfer to a purchaser relying in good faith on the assignment of a suspended or revoked title if in fact the certificate of title was not surrendered to or seized by the department pursuant to subdivision 4, and the department shall not refuse to issue a new certificate of title to an applicant who is a good-faith purchaser for value in such circumstances.

History: 1971 c 162 s 23; 1979 c 126 s 1; 1989 c 148 s 15; 1994 c 587 art 2 s 21



Section 168A.24 — DUTIES AND POWERS OF DEPARTMENT.

Subdivision 1. Forms. The department shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and all other notices and forms necessary to carry out the provisions of sections 168A.01 to 168A.31 and shall determine the format in which the forms will appear.

Subd. 2. Powers; rules. The department may:

(1) make necessary investigations to procure information required to carry out the provisions of sections 168A.01 to 168A.31;

(2) assign a new identifying number to a vehicle if it has none, or its identifying number is destroyed or obliterated;

(3) adopt and enforce such rules as may be necessary to carry out the provisions of sections 168A.01 to 168A.31;

(4) adopt and enforce such rules as the department may deem necessary or appropriate to require the payment of fees imposed by section 168.54, as a condition for deferring application for a certificate of title by a dealer or secured party in cases provided for in section 168A.11 or 168A.12, subdivision 2. Such rules shall permit the use of the "Transfer Filing Fee" stamp prescribed by section 168.54, when feasible;

(5) adopt a rule which may require the owner or secured party, as the case may be, to deposit the certificate of title with the department during the period when the vehicle for which such certificate was issued is registered pursuant to section 168.31, subdivision 4, or is subject to the lien imposed by section 168.31, subdivision 6.

History: 1971 c 162 s 24; 1985 c 248 s 70; 1989 c 209 art 2 s 21; 2002 c 371 art 1 s 29



Section 168A.25 — REVIEW BY DISTRICT COURT.

A person aggrieved by an act or omission to act of the department under sections 168A.01 to 168A.31 is also entitled to a review thereof by the district court in accordance with law.

History: 1971 c 162 s 25



Section 168A.29 — FEES.

Subdivision 1. Amounts. (a) The department must be paid the following fees:

(1) for filing an application for and the issuance of an original certificate of title, the sum of:

(i) until December 31, 2016, $6.25 of which $3.25 must be paid into the vehicle services operating account of the special revenue fund under section 299A.705, and from July 1, 2012, to June 30, 2016, a surcharge of $1 must be added to the fee and credited to the driver and vehicle services technology account; and

(ii) on and after January 1, 2017, $8.25 of which $4.15 must be paid into the vehicle services operating account;

(2) for each security interest when first noted upon a certificate of title, including the concurrent notation of any assignment thereof and its subsequent release or satisfaction, the sum of $2, except that no fee is due for a security interest filed by a public authority under section 168A.05, subdivision 8;

(3) until December 31, 2016, for the transfer of the interest of an owner and the issuance of a new certificate of title, the sum of $5.50 of which $2.50 must be paid into the vehicle services operating account of the special revenue fund under section 299A.705, and from July 1, 2012, to June 30, 2016, a surcharge of $1 must be added to the fee and credited to the driver and vehicle services technology account;

(4) for each assignment of a security interest when first noted on a certificate of title, unless noted concurrently with the security interest, the sum of $1; and

(5) for issuing a duplicate certificate of title, the sum of $7.25 of which $3.25 must be paid into the vehicle services operating account of the special revenue fund under section 299A.705; from July 1, 2012, to June 30, 2016, a surcharge of $1 must be added to the fee and credited to the driver and vehicle services technology account.

(b) In addition to the fee required under paragraph (a), clause (1), the department must be paid $3.50. The additional $3.50 fee collected under this paragraph must be deposited in the special revenue fund and credited to the public safety motor vehicle account established in section 299A.70.

Subd. 2. Fee in lieu of other fee. If a person applies for an original or a new certificate of title to a vehicle, concurrently with an application, as transferee, of registration of the vehicle, the fee prescribed in subdivision 1 must be in lieu of the fees prescribed by sections 168.013, subdivision 21, and 168.54, with respect to any transfer of ownership or registration of the vehicle to the applicant.

Subd. 3. No certificate issued until fees paid. Subject to subdivision 2, the department shall not issue a certificate of title to a vehicle until all fees prescribed by section 168.54 with respect to any prior transfer of ownership or registration of the vehicle have been paid.

History: 1971 c 162 s 29; 1986 c 444; 1989 c 209 art 2 s 22; 1994 c 632 art 1 s 4; 1995 c 257 art 1 s 9; 1997 c 159 art 2 s 16; 1Sp2003 c 19 art 2 s 26; 1Sp2005 c 6 art 2 s 33; 2007 c 143 art 3 s 2; 2008 c 363 art 11 s 7; 1Sp2011 c 3 art 3 s 7; 2013 c 117 art 3 s 6



Section 168A.30 — VIOLATIONS AND PENALTIES.

Subdivision 1. False information in application or supporting document. A person who with fraudulent intent uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title or submits a false, forged, or fictitious document in support of an application for a certificate of title, shall be guilty of a felony and may be sentenced for a term of not more than four years, or to payment of a fine of not more than $10,000, or both.

Subd. 2. Willful or fraudulent act or failure to act; misdemeanors. A person is guilty of a misdemeanor who:

(1) with fraudulent intent permits another, not entitled thereto, to use or have possession of a certificate of title;

(2) willfully fails to mail or deliver a certificate of title to the department within the time required by sections 168A.01 to 168A.31;

(3) willfully fails to deliver to the transferee a certificate of title within ten days after the time required by sections 168A.01 to 168A.31;

(4) fails to notify the department of any fact as required by sections 168A.01 to 168A.31, except for the facts included in the notice of sale described in section 168A.10, subdivision 1; or

(5) willfully violates any other provision of sections 168A.01 to 168A.31 except as otherwise provided in sections 168A.01 to 168A.31.

History: 1971 c 162 s 30; 1984 c 628 art 3 s 11; 1986 c 444; 1993 c 85 s 3; 1999 c 238 art 2 s 14; 2002 c 343 s 1



Section 168A.31 — DISPOSITION OF FEES; PAYMENT OF EXPENSES.

Subdivision 1. Fund distribution. All fees prescribed by sections 168A.01 to 168A.31 and 168.54 collected by the department must be paid into the general fund, unless otherwise specified in chapter 168A.

Subd. 2. Expenses; appropriation. All necessary expenses incurred by the department for the administration of sections 168A.01 to 168A.31 must be paid from money in the vehicle services operating account of the special revenue fund as specified in section 299A.705, and such funds are hereby appropriated.

History: 1971 c 162 s 32; 1979 c 333 s 88; 2000 c 426 s 21; 1Sp2005 c 6 art 2 s 34






Chapter 168B — ABANDONED MOTOR VEHICLES; TOWING

Section 168B.01 — LEGISLATIVE FINDINGS; PURPOSE.

Abandoned motor vehicles constitute a hazard to the health and welfare of the people of the state in that such vehicles can harbor noxious diseases, furnish shelter and breeding places for vermin, and present physical dangers to the safety and well-being of children and other citizens. Abandoned motor vehicles and other scrap metals also constitute a blight on the landscape of the state and therefore a detriment to the environment. The abandonment and retirement of motor vehicles and other scrap metals constitutes a waste of a valuable source of useful metal. It is therefore in the public interest that the present accumulation of abandoned motor vehicles and other scrap metals be eliminated, that future abandonment of motor vehicles and other scrap metals be prevented, that the expansion of existing scrap recycling facilities be developed and that other acceptable and economically useful methods for the disposal of abandoned motor vehicles and other forms of scrap metal be developed.

History: 1971 c 734 s 1



Section 168B.011 — DEFINITIONS.

Subdivision 1. Scope. The terms used in this chapter have the meanings given them in this section.

Subd. 2. Abandoned vehicle. (a) "Abandoned vehicle" means a motor vehicle, as defined in section 169.011, that:

(1) has remained illegally:

(i) for a period of more than 48 hours on any property owned or controlled by a unit of government, or more than four hours on that property when it is properly posted; or

(ii) on private property for a period of time, as determined under section 168B.04, subdivision 2, without the consent of the person in control of the property; and

(2) lacks vital component parts or is in an inoperable condition such that it has no substantial potential for further use consistent with its usual functions, unless it is kept in an enclosed garage or storage building.

(b) A classic car or pioneer car, as defined in section 168.10, is not considered an abandoned vehicle.

(c) Vehicles on the premises of junk yards and automobile graveyards that are defined, maintained, and licensed in accordance with section 161.242, or that are licensed and maintained in accordance with local laws and zoning regulations, are not considered abandoned vehicles.

(d) A vehicle being held for storage by agreement or being held under police authority or pursuant to a writ or court order is not considered abandoned, nor may it be processed as abandoned while the police hold, writ, or court order is in effect.

Subd. 3. Junk vehicle. "Junk vehicle" means a vehicle that:

(1) is three years old or older;

(2) is extensively damaged, with the damage including such things as broken or missing wheels, motor, drive train, or transmission;

(3) is apparently inoperable;

(4) does not have a valid, current registration plate; and

(5) has an approximate fair market value equal only to the approximate value of the scrap in it.

Subd. 4. Unauthorized vehicle. "Unauthorized vehicle" means a vehicle that is subject to removal and impoundment pursuant to section 168B.035 or 168B.04, subdivision 2, but is not a junk vehicle or an abandoned vehicle.

Subd. 5. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 6. Department. "Department" means the Minnesota Department of Public Safety.

Subd. 7. Impound. "Impound" means to take and hold a vehicle in legal custody. There are two types of impounds, public and nonpublic.

Subd. 8. Impound lot operator or operator. "Impound lot operator" or "operator" means a person who engages in impounding or storing, usually temporarily, unauthorized or abandoned vehicles. "Operator" includes an operator of a public or nonpublic impound lot, regardless of whether tow truck service is provided.

Subd. 9. Motor vehicle or vehicle. "Motor vehicle" or "vehicle" has the meaning given motor vehicle in section 169.011.

Subd. 10. Motor vehicle waste. "Motor vehicle waste" means solid waste and liquid wastes derived in the operation of or in the recycling of a motor vehicle, including such things as tires and used motor oil, but excluding scrap metal.

Subd. 11. Nonpublic impound lot. "Nonpublic impound lot" means an impound lot that is not a public impound lot.

Subd. 12. Public impound lot. "Public impound lot" means an impound lot owned by or exclusively contracted solely for public use by a unit of government under section 168B.09.

Subd. 12a. Tow truck or towing vehicle. "Tow truck" or "towing vehicle" means a motor vehicle having a manufacturer's gross vehicle weight rating of 8,000 pounds or more, equipped with a crane and winch, or an attached device used exclusively to transport vehicles, and further equipped to control the movement of the towed or transported vehicle.

Subd. 13. Unit of government. "Unit of government" includes a state department or agency, a special purpose district, and a county, statutory or home rule charter city, or town.

Subd. 14. Vital component parts. "Vital component parts" means those parts of a motor vehicle that are essential to the mechanical functioning of the vehicle, including such things as the motor, drive train, and wheels.

History: 1995 c 137 s 1; 2012 c 287 art 3 s 64; art 4 s 14



Section 168B.03 — VIOLATION TO ABANDON MOTOR VEHICLE.

Any person who abandons a motor vehicle on any public or private property, without the consent of the person in control of such property, is guilty of a misdemeanor.

History: 1971 c 734 s 3



Section 168B.035 — TOWING AUTHORIZED.

Subdivision 1. Towing authority. For purposes of this section, "towing authority" means:

(1) any local authority authorized by section 169.04 to enforce the traffic laws, and a private towing company authorized by a local authority; or

(2) an authorized employee of the Department of Transportation's freeway service patrol within the department's eight-county metropolitan district.

Subd. 2. Towing order required. (a) A towing authority may not tow a motor vehicle from public property unless a peace officer or parking enforcement officer has prepared, in addition to the parking citation, a written towing report describing the motor vehicle and the reasons for towing.

(b) Within the Department of Transportation's eight-county metropolitan district, an authorized employee of the department's freeway service patrol may order a tow from a trunk highway after preparing a written towing report provided by the Minnesota State Patrol. A citation need not be issued before the employee orders a tow.

(c) Except in cases where an accident or traffic hazard to the traveling public exists, the department employee shall ensure that if the tower requested to remove the vehicle by the owner arrives before the tower requested by the department, the tower requested by the owner is given the opportunity to actually conduct and complete all towing operations requested.

Subd. 3. Towing prohibited. (a) A towing authority may not tow a motor vehicle because:

(1) the vehicle has expired registration tabs that have been expired for less than 90 days; or

(2) the vehicle is at a parking meter on which the time has expired and the vehicle has fewer than five unpaid parking tickets.

(b) A towing authority may tow a motor vehicle, notwithstanding paragraph (a), if:

(1) the vehicle is parked in violation of snow emergency regulations;

(2) the vehicle is parked in a rush-hour restricted parking area;

(3) the vehicle is blocking a driveway, alley, or fire hydrant;

(4) the vehicle is parked in a bus lane, or at a bus stop, during hours when parking is prohibited;

(5) the vehicle is parked within 30 feet of a stop sign and visually blocking the stop sign;

(6) the vehicle is parked in a disability transfer zone or disability parking space without a disability parking certificate or disability license plates;

(7) the vehicle is parked in an area that has been posted for temporary restricted parking (i) at least 12 hours in advance in a home rule charter or statutory city having a population under 50,000, or (ii) at least 24 hours in advance in another political subdivision;

(8) the vehicle is parked within the right-of-way of a controlled-access highway or within the traveled portion of a public street when travel is allowed there;

(9) the vehicle is unlawfully parked in a zone that is restricted by posted signs to use by fire, police, public safety, or emergency vehicles;

(10) the vehicle is unlawfully parked on property at the Minneapolis-St. Paul International Airport owned by the Metropolitan Airports Commission;

(11) a law enforcement official has probable cause to believe that the vehicle is stolen, or that the vehicle constitutes or contains evidence of a crime and impoundment is reasonably necessary to obtain or preserve the evidence;

(12) the driver, operator, or person in physical control of the vehicle is taken into custody and the vehicle is impounded for safekeeping;

(13) a law enforcement official has probable cause to believe that the owner, operator, or person in physical control of the vehicle has failed to respond to five or more citations for parking or traffic offenses;

(14) the vehicle is unlawfully parked in a zone that is restricted by posted signs to use by taxicabs;

(15) the vehicle is unlawfully parked and prevents egress by a lawfully parked vehicle;

(16) the vehicle is parked, on a school day during prohibited hours, in a school zone on a public street where official signs prohibit parking; or

(17) the vehicle is a junk, abandoned, or unauthorized vehicle, as defined in section 168B.011, and subject to immediate removal under this chapter.

Subd. 4. Quick clearance. (a) For purposes of this subdivision:

(1) "road" includes the roadway, a lane for vehicular traffic, shoulder, on-ramp, and off-ramp of a street or highway, including a parkway; and

(2) "obstructions" includes motor vehicles, debris, personal property, and cargo.

(b) Within the Department of Transportation's eight-county metropolitan district, the department and the State Patrol may move, remove, or cause to remove obstructions from a road if:

(1) there has been a traffic incident involving a collision, accident, or spilled load;

(2) the obstructions block a road or aggravate an emergency on a road; and

(3) the department cooperates with the State Patrol and private towing or recovery companies authorized by the State Patrol concerning towing of the vehicle and removal of other obstructions.

(c) The State Patrol shall make a reasonable effort to contact the owner of the motor vehicle or other obstructions before undertaking an action under this subdivision.

(d) The department shall make a reasonable effort to allow the owner of the motor vehicle to arrange for its removal, taking into account any time delay and safety issues, and shall give due consideration to having the vehicle towed by a licensed towing service capable of safely moving the vehicle.

(e) Towing charges accrued by the owner or owners of the vehicle must be reasonable for the type of vehicle removed and the circumstances surrounding its removal.

Subd. 5. Private property. This section does not restrict the authority of the owner of private property to authorize under chapter 168B the towing of a motor vehicle unlawfully parked on the private property.

Subd. 6. Damages. The owner or driver of a motor vehicle towed in violation of this section is entitled to recover from the towing authority the greater of $100 or two times the actual damages sustained as a result of the violation. Damages recoverable under this subdivision include but are not limited to costs of recovering the vehicle, including time spent and transportation costs.

History: 1989 c 256 s 1; 1990 c 503 s 1; 1992 c 580 s 1; 1994 c 536 s 19; 1995 c 137 s 10-12; 2005 c 56 s 1; 2008 c 287 art 1 s 42,43; 2010 c 351 s 27,28; 2012 c 287 art 3 s 64; 2014 c 273 s 1



Section 168B.04 — AUTHORITY TO IMPOUND VEHICLES.

Subdivision 1. Abandoned or junk vehicles. Units of government and peace officers may take into custody and impound any abandoned or junk vehicle.

Subd. 2. Unauthorized vehicles. (a) Units of government and peace officers may take into custody and impound any unauthorized vehicle under section 168B.035.

(b) A vehicle may also be impounded after it has been left unattended in one of the following public or private locations for the indicated period of time:

(1) in a public location not governed by section 168B.035:

(i) on a highway and properly tagged by a peace officer, four hours;

(ii) located so as to constitute an accident or traffic hazard to the traveling public, as determined by a peace officer, immediately;

(iii) located so as to constitute an accident or traffic hazard to the traveling public within the Department of Transportation's eight-county metropolitan district, as determined by an authorized employee of the department's freeway service patrol, immediately; or

(iv) that is a parking facility or other public property owned or controlled by a unit of government, properly posted, four hours; or

(2) on private property:

(i) that is single-family or duplex residential property, immediately;

(ii) that is private, nonresidential property, properly posted, immediately;

(iii) that is private, nonresidential property, not posted, 24 hours;

(iv) that is private, nonresidential property of an operator of an establishment for the servicing, repair, or maintenance of motor vehicles, five business days after notifying the vehicle owner by certified mail, return receipt requested, of the property owner's intention to have the vehicle removed from the property; or

(v) that is any residential property, properly posted, immediately.

History: 1971 c 734 s 4; 1995 c 137 s 2; 2004 c 224 s 5; 2008 c 287 art 1 s 32; 2012 c 287 art 3 s 64



Section 168B.045 — TOWED MOTOR VEHICLES.

A person who tows and stores a motor vehicle at the request of a law enforcement officer shall have a lien on the motor vehicle for the value of the storage and towing and the right to retain possession of the motor vehicle until the lien is lawfully discharged. This section does not apply to tows of vehicles parked in violation of snow emergency regulations.

History: 1989 c 256 s 2; 2010 c 351 s 63; 2012 c 287 art 3 s 64



Section 168B.051 — SALE; WAITING PERIODS.

Subdivision 1. Sale after 15 days. An impounded vehicle is eligible for disposal or sale under section 168B.08, 15 days after notice to the owner, if the vehicle is determined to be:

(1) a junk vehicle, except that it may have a valid, current registration plate and still be eligible for disposal or sale under this subdivision; or

(2) an abandoned vehicle.

Subd. 1a. Sale 15 days after notice by certified mail. An unauthorized vehicle impounded by the city of Minneapolis or by the city of St. Paul is eligible for disposal or sale under section 168B.08, 15 days after notice is sent by certified mail, return receipt requested, to the registered owner, if any, of the unauthorized vehicle and to all readily identifiable lienholders of record. If, before the expiration of the 15-day period following notice of taking, the registered owner or lienholder of record delivers to the impound lot operator a written statement of intent to reclaim the vehicle, the vehicle is not eligible for disposal or sale until 45 days after the notice of taking, if the owner or lienholder has not reclaimed under section 168B.07. Notwithstanding section 168B.06, subdivision 3, a second notice shall not be required.

Subd. 2. Sale after 45 days or title transfer. (a) If an unauthorized vehicle is impounded, other than by the city of Minneapolis or the city of St. Paul, the impounded vehicle is eligible for disposal or sale under section 168B.08, the earlier of:

(1) 45 days after notice to the owner; or

(2) the date of a voluntary written title transfer by the registered owner to the impound lot operator.

(b) A voluntary written title transfer constitutes a waiver by the registered owner of any right, title, and interest in the vehicle.

History: 1995 c 137 s 3; 1997 c 108 s 1,2; 2008 c 350 art 1 s 19



Section 168B.055 — NOTICE FOR REMOVAL FROM VEHICLE SERVICE FACILITY.

An owner or agent of an owner of private, nonresidential property described in section 168B.04, subdivision 2, paragraph (b), clause (2)(iv), is authorized to remove or cause the removal of an unauthorized vehicle from that property after providing five-day notice to the vehicle owner by certified mail, return receipt requested, that the vehicle will be removed from the property. Notification must include identification of the registration plate number, the vehicle identification number, and the make, model, and color of the vehicle. The owner or agent of an owner of property upon which a motor vehicle is unauthorized may cause the vehicle to be removed by a towing service under this section without incurring any civil liability to the owner of the unauthorized vehicle. Vehicles removed pursuant to a complaint of the owner or agent of the owner of private property must be disposed of as provided in sections 168B.051 to 168B.10.

History: 2004 c 224 s 6



Section 168B.06 — NOTICE OF TAKING AND SALE.

Subdivision 1. Written notice of impound. (a) When an impounded vehicle is taken into custody, the unit of government or impound lot operator taking it into custody shall give written notice of the taking within five days, excluding Saturdays, Sundays, and legal holidays, to the registered vehicle owner and any lienholders.

(b) The notice must:

(1) set forth the date and place of the taking;

(2) provide the year, make, model, and serial number of the impounded motor vehicle, if such information can be reasonably obtained, and the place where the vehicle is being held;

(3) inform the owner and any lienholders of their right to reclaim the vehicle under section 168B.07;

(4) state that failure of the owner or lienholders to:

(i) exercise their right to reclaim the vehicle within the appropriate time allowed under section 168B.051, subdivision 1, 1a, or 2, and under the conditions set forth in section 168B.07, subdivision 1, constitutes a waiver by them of all right, title, and interest in the vehicle and a consent to the transfer of title to and disposal or sale of the vehicle pursuant to section 168B.08; or

(ii) exercise their right to reclaim the contents of the vehicle within the appropriate time allowed and under the conditions set forth in section 168B.07, subdivision 3, constitutes a waiver by them of all right, title, and interest in the contents and consent to sell or dispose of the contents under section 168B.08; and

(5) state that a vehicle owner who provides to the impound lot operator documentation from a government or nonprofit agency or legal aid office that the owner is homeless, receives relief based on need, or is eligible for legal aid services, has the unencumbered right to retrieve any and all contents without charge.

Subd. 2. Notice by mail or publication. The notice shall be sent by mail to the registered owner, if any, of an impounded vehicle and to all readily identifiable lienholders of record. The department shall make this information available to impound lot operators for notification purposes. If it is impossible to determine with reasonable certainty the identity and address of the registered owner and all lienholders, the notice shall be published once in a newspaper of general circulation in the area where the motor vehicle was towed from or abandoned. Published notices may be grouped together for convenience and economy.

Subd. 3. Unauthorized vehicle; second notice. If an unauthorized vehicle remains unclaimed after 30 days from the date the notice was sent under subdivision 2, a second notice must be sent by certified mail, return receipt requested, to the registered owner, if any, of the unauthorized vehicle and to all readily identifiable lienholders of record.

History: 1971 c 734 s 6; 1973 c 649 s 3; 1995 c 137 s 4; 1997 c 70 s 1; 1997 c 108 s 3; 2008 c 350 art 1 s 20,21; 2010 c 257 s 1; 2010 c 351 s 25



Section 168B.07 — RIGHT TO RECLAIM.

Subdivision 1. Payment of charges. The owner or any lienholder of an impounded vehicle shall have a right to reclaim such vehicle from the unit of government or impound lot operator taking it into custody upon payment of all towing and storage charges resulting from taking the vehicle into custody within 15 or 45 days, as applicable under section 168B.051, subdivision 1, 1a, or 2, after the date of the notice required by section 168B.06.

Subd. 2. Lienholder. Nothing in sections 168B.01 to 168B.101 shall be construed to impair any lien of a garagekeeper under the laws of this state, or the right of a lienholder to foreclose. For the purposes of this section "garagekeeper" is an operator of a parking place or establishment, an operator of a motor vehicle storage facility, or an operator of an establishment for the servicing, repair, or maintenance of motor vehicles.

Subd. 3. Retrieval of contents. (a) For purposes of this subdivision:

(1) "contents" does not include any permanently affixed mechanical or nonmechanical automobile parts; automobile body parts; or automobile accessories, including audio or video players; and

(2) "relief based on need" includes, but is not limited to, receipt of MFIP and Diversionary Work Program, medical assistance, general assistance, emergency general assistance, Minnesota supplemental aid, MSA-emergency assistance, MinnesotaCare, Supplemental Security Income, energy assistance, emergency assistance, food stamps, earned income tax credit, or Minnesota working family tax credit.

(b) A unit of government or impound lot operator shall establish reasonable procedures for retrieval of vehicle contents, and may establish reasonable procedures to protect the safety and security of the impound lot and its personnel.

(c) At any time before the expiration of the waiting periods provided in section 168B.051, a registered owner who provides documentation from a government or nonprofit agency or legal aid office that the registered owner is homeless, receives relief based on need, or is eligible for legal aid services, has the unencumbered right to retrieve any and all contents without charge and regardless of whether the registered owner pays incurred charges or fees, transfers title, or reclaims the vehicle.

Subd. 4. Waiver of rights. The failure of the registered owner or lienholders to exercise the right to reclaim the vehicle before the expiration of the waiting periods provided under section 168B.051 constitutes a waiver of all right, title, and interest in the vehicle and a consent to the transfer of title to, and disposal or sale of, the vehicle under section 168B.08. The failure of the registered owner to exercise the right provided under subdivision 3 constitutes a waiver of all right, title, and interest in the contents and a consent to the transfer of title to, and disposal or sale of, the contents under section 168B.08.

History: 1971 c 734 s 7; 1980 c 509 s 57; 1987 c 384 art 2 s 1; 1995 c 137 s 5; 1997 c 108 s 4; 1997 c 251 s 4; 2008 c 350 art 1 s 22,23; 2010 c 351 s 26; 2016 c 158 art 2 s 41



Section 168B.08 — DISPOSITION BY IMPOUND LOT.

Subdivision 1. Auction or sale. (a) If an abandoned or unauthorized vehicle taken into custody by a unit of government or any impound lot is not reclaimed under section 168B.07, subdivision 1, it may be disposed of or sold at auction or sale when eligible pursuant to sections 168B.06 and 168B.07. If the contents of an abandoned or unauthorized vehicle taken into custody by a unit of government or any impound lot is not reclaimed under section 168B.07, subdivision 3, it may be disposed of or sold at auction or sale when eligible pursuant to sections 168B.06 and 168B.07.

(b) The purchaser shall be given a receipt in a form prescribed by the registrar of motor vehicles which shall be sufficient title to dispose of the vehicle. The receipt shall also entitle the purchaser to register the vehicle and receive a certificate of title, free and clear of all liens and claims of ownership. Before such a vehicle is issued a new certificate of title it must receive a motor vehicle safety check.

Subd. 2. Unsold vehicle. Abandoned or junk vehicles not sold by units of government or public impound lots pursuant to subdivision 1 shall be disposed of in accordance with section 168B.09.

Subd. 3. Sale proceeds; public entities. From the proceeds of a sale under this section by a unit of government or public impound lot of an abandoned or unauthorized motor vehicle, the unit of government shall reimburse itself for the cost of towing, preserving and storing the vehicle, and all administrative, notice and publication costs incurred in handling the vehicle pursuant to sections 168B.01 to 168B.101. Any remainder from the proceeds of a sale shall be held for the owner of the vehicle or entitled lienholder for 90 days and then shall be deposited in the treasury of the unit of government.

Subd. 4. Sale proceeds; nonpublic impound lots. The operator of a nonpublic impound lot may retain any proceeds derived from a sale conducted under the authority of subdivision 1. The operator may retain all proceeds from sale of any personal belongings and contents in the vehicle that were not claimed by the owner or the owner's agent before the sale, except that any suspected contraband or other items that likely would be subject to forfeiture in a criminal trial must be turned over to the appropriate law enforcement agency.

History: 1971 c 734 s 8; 1973 c 649 s 4; 1980 c 509 s 58; 1987 c 384 art 2 s 1; 1995 c 137 s 6; 2008 c 350 art 1 s 24



Section 168B.087 — OPERATOR'S DEFICIENCY CLAIM; CONSENT TO SALE.

Subdivision 1. Deficiency claim. (a) The nonpublic impound lot operator has a deficiency claim against the registered owner of the vehicle for the reasonable costs of services provided in the towing, storage, and inspection of the vehicle minus the proceeds of the sale or auction.

(b) The claim for storage costs may not exceed the costs of:

(1) 25 days storage, for a vehicle described in section 168B.051, subdivision 1; and

(2) 55 days storage, for a vehicle described in section 168B.051, subdivision 2.

Subd. 2. [Repealed, 2008 c 350 art 1 s 97]

History: 1995 c 137 s 7



Section 168B.09 — DISPOSAL AUTHORITY.

Subdivision 1. Units of government. A unit of government may contract with others or may utilize its own equipment and personnel for the inventory of impounded motor vehicles and abandoned scrap metal and, if no bids are received, may utilize its own equipment and personnel for the collection, storage and transportation of these vehicles and abandoned scrap metal; provided, however, that a unit of government may utilize its own equipment and personnel for the collection and storage of not more than five abandoned or unauthorized vehicles without advertising for or receiving bids in any 120-day period.

Subd. 2. Local laws. Units of government may adopt ordinances and regulations to control the matter subject in accordance with sections 168B.01 to 168B.101, so long as the ordinances and regulations are not less stringent than the provisions of sections 168B.01 to 168B.101 or the rules of the agency.

History: 1971 c 734 s 9; 1973 c 649 s 5; 1975 c 223 s 2; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1995 c 137 s 8



Section 168B.10 — CONTRACTS; REIMBURSEMENT BY AGENCY.

Subdivision 1. Agency review and approval. If a unit of government enters into a contract with a person licensed by the agency pursuant to this section or a contract pursuant to section 168B.09 the agency may review the contract to determine whether it conforms to the agency's plan for solid waste management and is in compliance with agency rules. A contract that does so conform may be approved by the agency. Where a contract has been approved, the agency may reimburse the unit of government for the costs incurred under the contract that have not been reimbursed under section 168B.08. Except as otherwise provided in section 168B.09, the agency shall not approve any contract that (1) has been entered into without prior notice to and request for bids from all persons duly licensed by the agency pursuant to subdivision 2; (2) does not provide for a full performance bond; or (3) does not provide for total collection and transportation of abandoned motor vehicles, except that the agency may approve a contract covering solely collection or transportation of abandoned motor vehicles where the agency determines total collection and transportation to be impracticable and where all other requirements herein have been met and the unit of government, after proper notice and request for bids, has not received any bid for total collection and transportation of abandoned motor vehicles.

Subd. 2. Solid waste disposer license. The agency may issue a license to any person desiring to be a party to a disposal contract who meets the requirements for solid waste disposers established by the agency pursuant to section 116.07.

Subd. 3. Unit of government that performs work. If a unit of government utilizes its own equipment and personnel pursuant to its authority under section 168B.09, and the use of the equipment and personnel conforms to the agency's plan for solid waste management and is in compliance with agency rules, that government may be reimbursed by the agency for reasonable costs incurred which are not reimbursed under section 168B.08.

Subd. 4. Unit of government required to contract work. The agency may demand that a unit of government contract for the disposal of abandoned motor vehicles and other scrap metal pursuant to the agency's plan for solid waste disposal. Where the unit of government fails to so contract within 180 days of the demand, the agency, through the Department of Administration and on behalf of such unit of government, may contract with any person duly licensed by the agency for such disposal.

Subd. 5. Indian reservations. The agency may reimburse the government entities of Indian reservations for the costs associated with the inventory, collection, storage and transportation of abandoned motor vehicles and abandoned scrap metal which are voluntarily surrendered by their owners or which are otherwise lawfully acquired by the Indian reservation. Such reimbursement may be made for only those costs, and under the same conditions, for which a unit of government may be reimbursed under subdivisions 1 and 3.

History: 1971 c 734 s 10; 1973 c 649 s 6-8; 1975 c 223 s 3; 1976 c 76 s 6; 1985 c 248 s 70



Section 168B.101 — AGENCY RESPONSIBILITY.

The agency may contract with others or use its own personnel to study programs for the control of motor vehicle waste, junk and abandoned motor vehicles, or other scrap metal, or any combination of these; or to develop public informational material and programs relating to the proper disposal of motor vehicle waste, junk and abandoned motor vehicles, or other scrap metal.

History: 1975 c 223 s 4; 1995 c 137 s 9



Section 168B.14 — REGULATION OF VEHICLE TOWERS LIMITED.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(a) "Vehicle tower" means a person engaged in the business of towing or recovering vehicles by means of a crane, hoist, tow bar, tow line, or dolly for the purpose of moving or transporting wrecked, damaged, disabled, replacement, or abandoned vehicles; and

(b) "Municipality" means a statutory or home rule charter city or a town.

Subd. 2. Request by owner. No municipality may prohibit the operation within its boundaries of a vehicle tower who is not licensed by that municipality and who is responding to a service request from a person who is the owner or operator or the agent of the owner or operator of the motor vehicle for which vehicle towing service is requested.

Subd. 3. Private property. No vehicle tower may remove a motor vehicle by towing, carrying, hauling or pushing from private property except at the request of a person who is the owner or operator or the agent of the owner or operator of the vehicle, or the owner or agent of the owner of the private property.

History: 1983 c 115 s 1; 2012 c 287 art 3 s 64



Section 168B.15 — TOW TRUCK PERMIT.

The commissioner of transportation may issue permits to an applicant who pays a single $300 annual fee to cover all tow trucks and towing vehicles owned by the applicant and meets any other conditions prescribed by the commissioner. The permit authorizes the tow truck or towing vehicle, when towing a disabled or damaged vehicle to a place of repair or to a place of safekeeping, to exceed the length and weight limitations of chapter 169.

History: 2008 c 287 art 1 s 58; 2012 c 287 art 3 s 64; 2013 c 127 s 26



Section 168B.16 — FLASHING LIGHT ON TOW TRUCK.

A tow truck or towing vehicle must be equipped with flashing or intermittent red and amber lights of a type approved by the commissioner of public safety. The lights must be placed on the dome of the vehicle at the highest practicable point visible from a distance of 500 feet. The flashing red light must be displayed only when the tow truck or towing vehicle is engaged in emergency service on or near the traveled portion of a highway. The flashing amber light may be displayed when the tow truck or towing vehicle is moving a disabled vehicle.

History: 1953 c 103 s 1; 1971 c 491 s 20; 1991 c 112 s 3; 2012 c 287 art 3 s 64






Chapter 168C — BICYCLE REGISTRATION



Chapter 168D — MOTOR CARRIER FUEL TAX

Section 168D.01 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the following terms have the meanings given them in this section.

Subd. 2. Cancellation. "Cancellation" means the voluntary termination of a license and its provisions.

Subd. 3. Commissioner. "Commissioner" means the commissioner of public safety of the state of Minnesota, acting directly or through duly authorized agents.

Subd. 4. Jurisdiction. "Jurisdiction" means a state of the United States, the District of Columbia, a province or territory of Canada, and any other member jurisdiction of the International Fuel Tax Agreement (IFTA) compact as approved by Congress in the Intermodal Surface Transportation Efficiency Act (ISTEA), Public Law 102-40.

Subd. 5. Motor carrier. "Motor carrier" means an individual, corporation, partnership, association, trust, or other entity, however organized, operating one or more qualified motor vehicles as a part of its interstate business operations.

Subd. 6. Motor fuel. "Motor fuel" means an agent, regardless of its composition or properties, used to propel a qualified motor vehicle.

Subd. 7. Operation. "Operation" means operation of qualified motor vehicles whether loaded or empty, whether for compensation or not for compensation, and whether owned by or leased to the motor carrier who operates them or causes them to be operated in two or more jurisdictions.

Subd. 8. Qualified motor vehicle. (a) "Qualified motor vehicle" means a motor vehicle that is used, designed, or maintained to transport persons or property and that:

(1) has two axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds;

(2) has three or more axles regardless of weight; or

(3) is used in combination, when the weight of the combination exceeds 26,000 pounds gross vehicle or registered gross vehicle weight.

(b) Qualified motor vehicle does not include a recreational vehicle or any vehicle exempt from registration under section 168.012, subdivision 1, paragraph (a), clause (1).

Subd. 9. Revocation. "Revocation" means the withdrawal of a license and privileges by the commissioner of public safety.

Subd. 10. Suspension. "Suspension" means the temporary removal of privileges granted to the licensee by the commissioner of public safety.

History: 2002 c 371 art 2 s 2; 2011 c 76 art 1 s 22



Section 168D.02 — FUEL TAX COMPACT.

Subdivision 1. Authority. (a) The commissioner of public safety may enter into an agreement or arrangement with the duly authorized representative of another jurisdiction or make an independent declaration granting to motor carriers of qualified motor vehicles properly registered or licensed in another member jurisdiction benefits, privileges, and exemptions from paying, wholly or partially, fuel taxes, fees, or other charges imposed for operating the vehicles under the laws of Minnesota. The agreement, arrangement, or declaration may impose terms and conditions consistent with federal and state laws and regulations.

(b) The commissioner of public safety may ratify and effectuate an international fuel tax agreement or other fuel tax agreement in accordance with state and federal authorities. The commissioner's authority includes collecting fuel taxes due, issuing fuel licenses, issuing refunds, conducting audits, assessing penalties and interest, issuing fuel trip permits, issuing decals, and suspending or denying licensing.

(c) Based on these powers, the commissioner and the state of Minnesota have entered into a formal agreement with other states of the United States, the District of Columbia, provinces and territories of Canada, and any other member jurisdiction of the International Fuel Tax Agreement (IFTA) compact as approved by Congress in the Intermodal Surface Transportation Efficiency Act (ISTEA), Public Law 102-40, to assess and collect fuel tax in a uniform and consistent manner across jurisdictions.

Subd. 2. Reciprocity. (a) As a member of the IFTA compact, the state of Minnesota recognizes and affirms the provisions set forth in that agreement.

(b) Under the provisions of this agreement, the state of Minnesota shall provide an open exchange of information between member jurisdictions and the IFTA clearinghouse but reserves the right to stipulate the level of security and privacy of the information in transmission and storage to protect the privacy rights of its citizens according to chapters 13 through 13D.

(c) An agreement or arrangement must be in writing and provide that when a qualified motor vehicle properly licensed for fuel in the state of Minnesota is operated on highways of another member jurisdiction, it must receive exemptions, benefits, and privileges of a similar kind or to a similar degree as are extended to a qualified motor vehicle properly licensed for fuel in that member jurisdiction while it is being operated in the state of Minnesota.

(d) A declaration must be in writing and must contemplate and provide for mutual benefits, reciprocal privileges, or equitable treatment of the motor carrier of a qualified motor vehicle registered for fuel in Minnesota and the other member jurisdictions. In the judgment of the commissioner of public safety, an agreement, arrangement, or declaration must be in the best interest of Minnesota and its citizens and must be fair and equitable regarding the benefits that the agreement brings to the economy of Minnesota.

History: 2002 c 371 art 2 s 3; 2011 c 76 art 1 s 23



Section 168D.03 — COMPLIANCE WITH MINNESOTA LAWS.

Agreements, arrangements, and declarations made under authority of this chapter must contain a provision specifying that no fuel license, or exemption issued or accruing under the license, excuses the motor carrier of a qualified motor vehicle from compliance with Minnesota laws.

History: 2002 c 371 art 2 s 4



Section 168D.04 — TAXING AUTHORITY.

Subdivision 1. Agreement terms. (a) Under the provisions of an agreement entered into according to section 168D.02, each member shall retain its sovereign authority to determine tax rates and exemptions and to exercise other substantive tax authority.

(b) In accordance with federal and state law, the agreement must provide for:

(1) determining the base jurisdiction for users;

(2) users' records requirements;

(3) audit procedures;

(4) exchanging information;

(5) eligibility of persons for tax licensing;

(6) defining qualified motor vehicles;

(7) determining if bonding is required;

(8) specifying reporting requirements and periods, including defining uniform penalty and interest rates for late reporting;

(9) determining methods for collecting and forwarding motor fuel taxes and penalties to another jurisdiction;

(10) display of identification indicating compliance with the agreement; and

(11) other provisions to facilitate the administration of the agreement.

(c) Each jurisdiction shall audit the records of persons based in the jurisdiction to determine if the motor fuel taxes due each jurisdiction are properly reported and paid.

Subd. 2. Fuel road tax imposed. (a) Every motor carrier shall pay a road tax calculated on the amount of motor fuel consumed in the motor carrier's operations on highways within Minnesota. The tax rate is imposed at the rate and conditions specified in chapter 296A.

(b) The amount of motor fuel consumed in the operations of a motor carrier on highways within Minnesota is determined by dividing the miles traveled within Minnesota by the average miles per gallon.

(c) The average miles per gallon for a motor carrier's qualified motor vehicles is determined by dividing the total miles traveled by the total motor fuel consumed.

History: 2002 c 371 art 2 s 5



Section 168D.05 — MOTOR CARRIER FUEL LICENSE.

Subdivision 1. Requirement. A motor carrier registered under section 168.187, operating a qualified motor vehicle upon the highways of Minnesota, and not qualifying for exemption under this chapter, may not operate the vehicle unless and until issued a fuel license under this chapter or until the motor carrier has obtained a temporary fuel permit.

Subd. 2. Fee payment. A license may be issued to a person qualifying as a motor carrier who applies and pays to the commissioner the license fees required by this chapter.

Subd. 3. License period. A license is valid for a calendar year unless surrendered by the motor carrier or canceled, suspended, or revoked by the commissioner. All licenses expire on December 31 of each calendar year and may be renewed by applying to the commissioner and paying the licensing fee.

Subd. 4. License copy in vehicle. The motor carrier is required to make legible copies of the license and one copy must be carried in each qualified motor vehicle while it is being operated in Minnesota and in all member jurisdictions.

Subd. 5. Applicability of laws. Each licensee shall acknowledge and agree upon license application to be bound by the obligations and duties of licensed motor carriers under the laws, rules, and regulations adopted by the member jurisdictions to administer the International Fuel Tax Agreement. Failure to adhere to these obligations and duties may result in cancellation, suspension, or revocation of the license.

History: 2002 c 371 art 2 s 6



Section 168D.06 — FUEL LICENSE FEES.

License fees paid to the commissioner under the International Fuel Tax Agreement must be deposited in the vehicle services operating account in the special revenue fund under section 299A.705. The commissioner shall charge an annual fuel license fee of $15, an annual application filing fee of $13 for quarterly reporting of fuel tax, and a reinstatement fee of $100 to reinstate a revoked International Fuel Tax Agreement license.

History: 2002 c 371 art 2 s 7; 2008 c 287 art 1 s 33; 2015 c 75 art 2 s 20



Section 168D.07 — FUEL DECAL FEE.

The commissioner shall issue a decal or other identification to indicate compliance with the International Fuel Tax Agreement. The commissioner shall collect a fee for the decal or other identification in the amount established in section 168.12, subdivision 5. Decal or other identification fees paid to the commissioner under this section must be deposited in the vehicle services operating account in the special revenue fund under section 299A.705.

History: 2002 c 371 art 2 s 8; 2008 c 287 art 1 s 34; 2009 c 21 s 1; 2014 c 275 art 1 s 33



Section 168D.08 — MOTOR CARRIER FUEL TAX RETURNS.

Every motor carrier subject to the fuel tax shall, on or before the last day of April, July, October, and January, file with the commissioner, in the format and manner prescribed, tax returns of operations during the previous three months.

History: 2002 c 371 art 2 s 9



Section 168D.09 — CREDIT OR REFUND.

Under this section, the commissioner shall allow a credit or refund to a motor carrier for taxes paid to any member jurisdiction that imposes a tax upon motor fuel purchased or obtained in Minnesota and member jurisdictions and used on the highways of Minnesota and other member jurisdictions. Every motor carrier claiming a refund under this section shall file a claim in the format and manner prescribed by the commissioner or take the credit on a subsequent tax return.

History: 2002 c 371 art 2 s 10



Section 168D.10 — MOTOR CARRIER RECORDS.

Subdivision 1. Maintenance. Every motor carrier shall maintain records to substantiate information reported on the required tax returns. The records must be kept in a format prescribed by the commissioner.

Subd. 2. Preservation. Records must be preserved for four years from the tax return due date or filing date, whichever is later. Preservation of the records must be in a manner that ensures their security, integrity, and availability for inspection by the commissioner or a representative of a member jurisdiction.

Subd. 3. Destruction. Destruction of records may not be completed until the statutory period is met or upon written consent from the commissioner. A request for early destruction of records must be made in writing to the commissioner identifying the necessity and reasons for the request.

History: 2002 c 371 art 2 s 11



Section 168D.11 — AUDITING AND REPORTING.

Subdivision 1. Authority and obligation. The commissioner has the right and obligation to audit the records of persons based in Minnesota to determine if the motor fuel taxes due each jurisdiction are properly reported and paid, with authority to assess proper tax liability with applicable penalty and interest.

Subd. 2. Reporting to other jurisdictions. Minnesota, along with all other member jurisdictions, shall forward the findings of any fuel tax audits performed to each jurisdiction in which the person has taxable use of motor fuels. The commissioner may forward to officers of another member jurisdiction any information in the commissioner's possession relating to the manufacture, receipt, sale, use, transportation, or shipment of motor fuels by any person. The commissioner may disclose to officers of another member jurisdiction the location of offices, motor vehicles, and other real and personal property of users of motor fuels.

Subd. 3. Cooperative audit. (a) The commissioner of public safety may make arrangements with, and may enter into agreements with, the appropriate authorities of other Minnesota state agencies and other member jurisdictions having statutes similar to Laws 2002, chapter 371, for the cooperative audit of motor carriers' reports and returns.

(b) In performing a cooperative audit, in whole or in part, the officers and employees of the other Minnesota state agencies or member jurisdictions are considered authorized agents of Minnesota for audit purposes, and their audits have the same force and effect as audits conducted by Minnesota auditors.

History: 2002 c 371 art 2 s 12



Section 168D.12 — MOTOR CARRIER TEMPORARY FUEL PERMIT.

A motor carrier may obtain a trip permit that authorizes an unlicensed motor carrier to operate a qualified motor vehicle in Minnesota for five consecutive days beginning and ending on the dates specified on the face of the permit. The fee for the permit is $25. The permit must be issued in lieu of a license if in the course of operations a motor carrier operates on Minnesota highways.

History: 2002 c 371 art 2 s 13



Section 168D.13 — ACTION TO AVOID OR EVADE FUEL TAX.

Subdivision 1. Determination and assessment. If the commissioner ascertains that a motor carrier acts to obstruct or make ineffectual proceedings to assess or collect the road taxes due, the commissioner may immediately make an assessment of tax estimated to be due, whether or not any report is then due by law.

Subd. 2. Assessment notice and collection; impoundment. (a) The commissioner may then proceed under this assessment to collect the tax, or compel security for the taxes owing, and shall give notice of the commissioner's finding under subdivision 1 to the motor carrier, together with a demand for an immediate payment of the tax.

(b) The commissioner is also authorized to impound qualified motor vehicles of motor carriers in violation of this subdivision. The vehicle must be released either upon paying all taxes, penalties, and interest that may be due or depositing a bond or security to assure the payment of taxes, penalties, and interest.

History: 2002 c 371 art 2 s 14



Section 168D.14 — ENFORCEMENT POWERS.

Subdivision 1. Commissioner of public safety. The commissioner is authorized and directed to enforce this chapter. In addition, the commissioner of public safety is authorized and directed to use the Minnesota State Patrol to assist in the enforcement of this chapter.

Subd. 2. Commissioner of transportation. The commissioner of transportation is authorized and directed to enforce sections 168D.05 and 168D.12 as provided in section 221.221.

Subd. 3. State Patrol. The officers of the Minnesota State Patrol, in addition to all other powers granted to them by Minnesota Statutes, have the power of making arrests, service of process, and appearing in court in all matters and things relating to this chapter and its administration and enforcement.

History: 2002 c 371 art 2 s 15



Section 168D.15 — DELINQUENT FILING OR PAYMENT.

If a motor carrier licensed under this section is delinquent in either filing or paying the International Fuel Tax Agreement (IFTA) report or billing for more than 30 days, or paying the international registration plan billing under section 168.187 for more than 30 days, the motor carrier, after ten days' written notice, is subject to suspension of the apportioned license plates and the IFTA license.

History: 2002 c 371 art 2 s 16



Section 168D.16 — TRANSFERRING FUNDS TO PAY DELINQUENT FEE.

If a motor carrier licensed under this chapter is delinquent in either filing or paying the International Fuel Tax Agreement (IFTA) report or billing for more than 30 days, or paying the international registration plan billing under section 168.187 for more than 30 days, the commissioner shall authorize any credit in either the IFTA account or the international registration plan account to be used to offset the liability in either the IFTA account or the international registration plan account.

History: 2002 c 371 art 2 s 17



Section 168D.17 — EXEMPTIONS.

This chapter does not apply to recreational vehicles as defined in section 168.002.

History: 2002 c 371 art 2 s 18; 2006 c 212 art 1 s 23



Section 168D.18 — RULES.

The commissioner may adopt rules relating to the administration and enforcement of this chapter.

History: 2002 c 371 art 2 s 19






Chapter 169 — TRAFFIC REGULATIONS

Section 169.011 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter, the terms defined in this section shall have the meanings ascribed to them.

Subd. 2. Alleyway. "Alleyway" means a private or public passage or way located in a municipality and which (1) is less than the usual width of a street, (2) may be open to but is not designed primarily for general vehicular traffic, (3) intersects or opens to a street, and (4) is primarily used for the ingress and egress or other convenience of two or more owners of abutting real properties.

Subd. 3. Authorized emergency vehicle. "Authorized emergency vehicle" means any of the following vehicles when equipped and identified according to law: (1) a vehicle of a fire department; (2) a publicly owned police vehicle or a privately owned vehicle used by a police officer for police work under agreement, express or implied, with the local authority to which the officer is responsible; (3) a vehicle of a licensed land emergency ambulance service, whether publicly or privately owned; (4) an emergency vehicle of a municipal department or a public service corporation, approved by the commissioner of public safety or the chief of police of a municipality; (5) any volunteer rescue squad operating pursuant to Laws 1959, chapter 53; (6) a vehicle designated as an authorized emergency vehicle upon a finding by the commissioner of public safety that designation of that vehicle is necessary to the preservation of life or property or to the execution of emergency governmental functions.

Subd. 3a. Autocycle. "Autocycle" means a motorcycle that:

(1) has three wheels in contact with the ground;

(2) is designed with seating that does not require operators or any occupants to straddle or sit astride it;

(3) has a steering wheel;

(4) is equipped with antilock brakes; and

(5) is originally manufactured to meet federal motor vehicle safety standards for motorcycles in Code of Federal Regulations, title 49, part 571, and successor requirements.

Subd. 4. Bicycle. (a) "Bicycle" means every device capable of being propelled solely by human power upon which any person may ride, having two tandem wheels, and including any device generally recognized as a bicycle though equipped with two front or rear wheels. Bicycle includes an electric-assisted bicycle, as defined in subdivision 27.

(b) "Bicycle" does not include scooters, motorized foot scooters, or similar devices.

Subd. 5. Bicycle lane. "Bicycle lane" means a portion of a roadway or shoulder designed for exclusive or preferential use by persons using bicycles. Bicycle lanes are to be distinguished from the portion of the roadway or shoulder used for motor vehicle traffic by physical barrier, striping, marking, or other similar device.

Subd. 6. Bicycle path. "Bicycle path" means a bicycle facility designed for exclusive or preferential use by persons using bicycles and constructed or developed separately from the roadway or shoulder.

Subd. 7. Bicycle route. The term "bicycle route" means a roadway or shoulder signed to encourage bicycle use.

Subd. 8. Bicycle trail. "Bicycle trail" means a bicycle route or bicycle path developed by the commissioner of natural resources under section 85.016.

Subd. 9. Bikeway. "Bikeway" means a bicycle lane, bicycle path, or bicycle route, regardless of whether it is designed for the exclusive use of bicycles or is to be shared with other transportation modes.

Subd. 10. Bug deflector. "Bug deflector" means a nonilluminated, transparent device attached to the hood of a motor vehicle so as to deflect the air stream.

Subd. 11. Bus. "Bus" means every motor vehicle designed for carrying more than 15 passengers including the driver and used for the transportation of persons.

Subd. 12. Bus pool. "Bus pool" means a prearranged ride-sharing arrangement in which a group of persons travel together on a regular basis in a bus, especially to and from their place of employment or to and from a transit stop authorized by a local transit authority.

Subd. 13. Business district. "Business district" means the territory contiguous to and including a highway when 50 percent or more of the frontage thereon for a distance of 300 feet or more is occupied by buildings in use for business.

Subd. 14. Car pool. "Car pool" means a prearranged ride-sharing arrangement in which two or more persons travel together on a regular basis in an automobile, especially to and from their place of employment or to and from a transit stop authorized by a local transit authority.

Subd. 15. Cellular phone. "Cellular phone" means a cellular, analog, wireless, or digital telephone capable of sending or receiving telephone or text messages without an access line for service.

Subd. 16. Commercial motor vehicle. (a) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used to transport passengers or property if the motor vehicle:

(1) has a gross vehicle weight of more than 26,000 pounds;

(2) has a towed unit with a gross vehicle weight of more than 10,000 pounds and the combination of vehicles has a combined gross vehicle weight of more than 26,000 pounds;

(3) is a bus;

(4) is of any size and is used in the transportation of hazardous materials that are required to be placarded under Code of Federal Regulations, title 49, parts 100-185; or

(5) is outwardly equipped and identified as a school bus, except for type A-I and type III vehicles as defined in subdivision 71.

(b) For purposes of chapter 169A:

(1) a commercial motor vehicle does not include a farm truck, an authorized emergency vehicle, or a recreational vehicle being operated by a person within the scope of section 171.02, subdivision 2, paragraph (b); and

(2) a commercial motor vehicle includes a vehicle capable of or designed to meet the standards described in paragraph (a), clause (2), whether or not the towed unit is attached to the truck-tractor at the time of the violation or stop.

Subd. 17. Commissioner. Unless stated otherwise, "commissioner" means the commissioner of transportation of this state. Regardless of the commissioner referred to, however, the commissioner is to be considered as acting directly or through the commissioner's duly authorized officers and agents.

Subd. 18. Commuter vanpool. "Commuter vanpool" means a prearranged ride-sharing arrangement in which seven to 16 persons travel together on a regular basis in a commuter van, especially to and from their place of employment or to and from a transit stop authorized by a local transit authority.

Subd. 19. Controlled-access highway. "Controlled-access highway" means, in this chapter, every highway, street, or roadway in respect to which the right of access of the owners or occupants of abutting lands and other persons has been acquired and to which the owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.

Subd. 20. Crosswalk. "Crosswalk" means (1) that portion of a roadway ordinarily included with the prolongation or connection of the lateral lines of sidewalks at intersections; (2) any portion of a roadway distinctly indicated for pedestrian crossing by lines or other markings on the surface.

Subd. 21. Custom service vehicles. "Custom service vehicles" means all vehicles used as well-drilling machine, wood-sawing machine, cement mixer, rock crusher, road grader, ditch digger, or elevating grader, and similar service equipment.

Subd. 22. Daytime. For purposes of regulating the operation of a motor vehicle, "daytime" means the time from one-half hour before sunrise to one-half hour after sunset.

Subd. 23. Department. Unless stated otherwise, "department" means the Department of Transportation of this state. Regardless of the department referred to, however, it is to be considered as acting directly or through its duly authorized officers and agents.

Subd. 24. Driver. "Driver" means every person who drives or is in actual physical control of a vehicle.

Subd. 25. Dynamic shoulder lane. "Dynamic shoulder lane" has the meaning given in section 160.02, subdivision 18a.

Subd. 26. Electric personal assistive mobility device. "Electric personal assistive mobility device" means a self-balancing device with two nontandem wheels, designed to transport not more than one person, and operated by an electric propulsion system that limits the maximum speed of the device to 15 miles per hour.

Subd. 26a. Electric vehicle. (a) "Electric vehicle" means a motor vehicle that is able to be powered by an electric motor drawing current from rechargeable storage batteries, fuel cells, or other portable sources of electrical current, and meets or exceeds applicable regulations in Code of Federal Regulations, title 49, part 571, and successor requirements.

(b) Electric vehicle includes:

(1) a neighborhood electric vehicle;

(2) a medium-speed electric vehicle; and

(3) a plug-in hybrid electric vehicle.

Subd. 27. Electric-assisted bicycle. "Electric-assisted bicycle" means a bicycle with two or three wheels that:

(1) has a saddle and fully operable pedals for human propulsion;

(2) meets the requirements:

(i) of federal motor vehicle safety standards for a motor-driven cycle in Code of Federal Regulations, title 49, sections 571.1 et seq.; or

(ii) for bicycles under Code of Federal Regulations, title 16, part 1512, or successor requirements; and

(3) has an electric motor that (i) has a power output of not more than 1,000 watts, (ii) is incapable of propelling the vehicle at a speed of more than 20 miles per hour, (iii) is incapable of further increasing the speed of the device when human power alone is used to propel the vehicle at a speed of more than 20 miles per hour, and (iv) disengages or ceases to function when the vehicle's brakes are applied.

Subd. 28. Explosives. "Explosives" has the meaning given in Code of Federal Regulations, title 49, section 173.50.

Subd. 29. Farm tractor. "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

Subd. 30. Flammable liquid. "Flammable liquid" has the meaning given in Code of Federal Regulations, title 49, section 173.120.

Subd. 31. Full-size pickup truck. "Full-size pickup truck" means any truck with a manufacturer's nominal rated carrying capacity of one ton or less and commonly known as or resembling a pickup truck.

Subd. 32. Gross vehicle weight. "Gross vehicle weight" means the greater of:

(1) the unloaded weight of a vehicle or the unloaded weight of a truck-tractor and semitrailer combination, plus the weight of the load; or

(2) the value specified by the manufacturer as the maximum gross weight or gross vehicle weight rating.

Subd. 33. Hazardous materials. "Hazardous materials" means any material that has been designated as hazardous under United States Code, title 49, section 5103, and is required to be placarded under Code of Federal Regulations, title 49, part 172, subpart F, or any quantity of a material listed as a select agent or toxin in Code of Federal Regulations, title 42, part 73.

Subd. 34. Head Start bus. (a) "Head Start bus" means a motor vehicle used to transport children and parents to or from a Head Start facility, or to or from Head Start-related activities, by the Head Start grantee, or by someone under an agreement with the Head Start grantee. A Head Start bus does not include a motor vehicle transporting children or parents to or from a Head Start facility for which parents or guardians receive direct compensation from a Head Start grantee, a motor coach operating under charter carrier authority, or a transit bus providing services as defined in section 174.22, subdivision 7. A Head Start bus may be a type A, B, C, or D bus or type III vehicle, as described in subdivision 71.

(b) A Head Start bus manufactured after December 31, 1994, must meet the same standards as a type A, B, C, or D school bus, except that a Head Start bus is not required to be equipped with the warning signals required for a school bus under section 169.442, subdivision 1. A Head Start bus must be painted colors other than national school bus yellow.

Subd. 35. Implement of husbandry. "Implement of husbandry" means a self-propelled or towed vehicle designed or adapted to be used exclusively for timber-harvesting, agricultural, horticultural, or livestock-raising operations.

Subd. 36. Intersection. (a) "Intersection" means the area embraced within the prolongation or connection of the lateral curb lines or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(b) Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.

Subd. 37. Laned highway. "Laned highway" means a highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

Subd. 38. Local authorities. "Local authorities" means every county, municipal, and other local board or body having authority to adopt local police regulations under the Constitution and laws of this state, and the Regents of the University of Minnesota, with reference to property owned, leased, or occupied by the Regents of the University of Minnesota or the University of Minnesota.

Subd. 39. Medium-speed electric vehicle. "Medium-speed electric vehicle" means an electrically powered four-wheeled motor vehicle, equipped with a roll cage or crushproof body design, that can attain a maximum speed of 35 miles per hour on a paved level surface, is fully enclosed and has at least one door for entry, has a wheelbase of 40 inches or greater and a wheel diameter of ten inches or greater, and except with respect to maximum speed, otherwise meets or exceeds regulations in the Code of Federal Regulations, title 49, section 571.500, and successor requirements.

Subd. 40. Metal tire. "Metal tire" means every tire the surface of which in contact with the highway is wholly or partly of metal or other hard nonresilient material.

Subd. 40a. Mini truck. (a) "Mini truck" means a motor vehicle that has four wheels; is propelled by an electric motor with a rated power of 7,500 watts or less or an internal combustion engine with a piston displacement capacity of 660 cubic centimeters or less; has a total dry weight of 900 to 2,200 pounds; contains an enclosed cabin and a seat for the vehicle operator; commonly resembles a pickup truck or van, including a cargo area or bed located at the rear of the vehicle; and was not originally manufactured to meet federal motor vehicle safety standards required of motor vehicles in the Code of Federal Regulations, title 49, sections 571.101 to 571.404, and successor requirements.

(b) A mini truck does not include:

(1) a neighborhood electric vehicle or a medium-speed electric vehicle; or

(2) a motor vehicle that meets or exceeds the regulations in the Code of Federal Regulations, title 49, section 571.500, and successor requirements.

Subd. 41. Mobile crane. "Mobile crane" means a vehicle (1) not designed or used to transport persons or property, (2) operated only incidentally on the highway and not subject to vehicle registration under chapter 168, and (3) comprising a boom and hoisting mechanism used in the construction industry. Mobile crane does not include a motor vehicle, designed to transport persons or property, to which a boom, hoist, crane, or other machinery has been attached.

Subd. 42. Motor vehicle. "Motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires. Motor vehicle does not include an electric personal assistive mobility device or a vehicle moved solely by human power.

Subd. 43. Motor vehicle dealer. "Motor vehicle dealer" means any person engaged in the business of manufacturing or selling new and unused motor vehicles, or used motor vehicles, or both, having an established place of business for the sale, trade, and display of such motor vehicles, and having in possession motor vehicles for the purpose of sale or trade.

Subd. 44. Motorcycle. "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, including motor scooters and autocycles. Motorcycle does not include (1) motorized bicycles as defined in subdivision 45, (2) electric-assisted bicycles as defined in subdivision 27, or (3) a tractor.

Subd. 45. Motorized bicycle. "Motorized bicycle" means a bicycle that is propelled by an electric or a liquid fuel motor of a piston displacement capacity of 50 cubic centimeters or less, and a maximum of two brake horsepower, which is capable of a maximum speed of not more than 30 miles per hour on a flat surface with not more than one percent grade in any direction when the motor is engaged. Motorized bicycle does not include an electric-assisted bicycle as defined in subdivision 27.

Subd. 46. Motorized foot scooter. "Motorized foot scooter" means a device with handlebars designed to be stood or sat upon by the operator, and powered by an internal combustion engine or electric motor that is capable of propelling the device with or without human propulsion, and that has no more than two 12-inch or smaller diameter wheels and has an engine or motor that is capable of a maximum speed of 15 miles per hour on a flat surface with not more than one percent grade in any direction when the motor is engaged. An electric personal assistive mobility device, a motorized bicycle, an electric-assisted bicycle, or a motorcycle is not a motorized foot scooter.

Subd. 46a. Natural gas vehicle. "Natural gas vehicle" or "NGV" means a motor vehicle under subdivision 42 that is capable of being propelled by natural gas, including compressed natural gas and liquefied natural gas.

Subd. 47. Neighborhood electric vehicle. "Neighborhood electric vehicle" means an electrically powered motor vehicle that has four wheels, and has a speed attainable in one mile of at least 20 miles per hour but not more than 25 miles per hour on a paved level surface.

Subd. 48. Nighttime. For purposes of regulating the operation of a motor vehicle, "nighttime" means the time from one-half hour after sunset to one-half hour before sunrise.

Subd. 49. Official traffic-control devices. "Official traffic-control devices" means all signs, signals, markings, and devices not inconsistent with this chapter placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

Subd. 50. One-way roadway. "One-way roadway" means a street or roadway designated and signposted for one-way traffic and on which all vehicles are required to move in one indicated direction.

Subd. 51. Owner. "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this chapter.

Subd. 52. Passenger vehicle. "Passenger vehicle" means a passenger automobile defined in section 168.002, subdivision 24; a pickup truck defined in section 168.002, subdivision 26; a van defined in section 168.002, subdivision 40; and a self-propelled, recreational vehicle licensed under chapter 168 to use the public streets or highways. "Passenger vehicle" does not include a motorcycle, motorized bicycle, bus, school bus, a vehicle designed to operate exclusively on railroad tracks, a farm truck defined in section 168.002, subdivision 8, or special mobile equipment defined in section 168.002, subdivision 31.

Subd. 53. Pedestrian. "Pedestrian" means any person afoot or in a wheelchair.

Subd. 54. Person. "Person" means every natural person, firm, copartnership, association, or corporation.

Subd. 54a. Plug-in hybrid electric vehicle. "Plug-in hybrid electric vehicle" means an electric vehicle that (1) contains an internal combustion engine and also allows power to be delivered to the drive wheels by a battery-powered electric motor; (2) when connected to the electrical grid via an electrical outlet, is able to recharge its battery; and (3) has the ability to travel at least 20 miles powered substantially by electricity.

Subd. 55. Pneumatic tire. "Pneumatic tire" means every tire in which compressed air is designed to support the load.

Subd. 56. Police officer. "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic rules.

Subd. 57. Private road or driveway. "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

Subd. 57a. Pupil transport entity. (a) "Pupil transport entity" means (1) a school, as defined in section 120A.22, subdivision 4; (2) a charter school operated under chapter 124E; and (3) a private transportation contractor that operates under an agreement with an entity identified in clause (1) or (2).

(b) "Pupil transport entity" does not include a Head Start grantee or someone operating under an agreement with a Head Start grantee.

Subd. 58. Railroad. "Railroad" means a carrier of persons or property upon cars, other than streetcars, operated upon stationary rails.

Subd. 59. Railroad sign or signal. "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

Subd. 60. Railroad train. "Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails, except streetcars.

Subd. 61. Recreational truck-tractor. "Recreational truck-tractor" means a truck-tractor with a gross vehicle weight rating of not more than 24,000 pounds, that is designed exclusively or adapted specifically to tow a semitrailer coupled by means of a fifth-wheel plate and kingpin assembly.

Subd. 62. Recreational vehicle combination. (a) "Recreational vehicle combination" means a combination of vehicles consisting of a full-size pickup truck or a recreational truck-tractor attached by means of a kingpin and fifth-wheel coupling to a middle vehicle which has hitched to it a trailer.

(b) For purposes of this subdivision, a "kingpin and fifth-wheel coupling" is a coupling between a middle vehicle and a towing full-size pickup truck or a recreational truck-tractor in which a portion of the weight of the towed middle vehicle is carried over or forward of the rear axle of the towing pickup.

Subd. 63. Residence district. "Residence district" means the territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of 300 feet or more is in the main improved with residences or residences and buildings in use for business.

Subd. 64. Residential roadway. "Residential roadway" means a city street or town road that is less than one-half mile in total length.

Subd. 65. Ride-sharing arrangement. "Ride-sharing arrangement" means the transportation of persons, for a fee or otherwise, in a motor vehicle when the transportation is incidental to another purpose of the driver. The term includes the forms of shared transportation known as car pools, commuter vanpools, and bus pools, whether or not furnished by an employer. A "ride-sharing arrangement" does not include transportation of employees by an employer from one place of employment to another.

Subd. 66. Right-of-way. "Right-of-way" means the privilege of the immediate use of highway.

Subd. 67. Road tractor. "Road tractor" means every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of a vehicle or load so drawn.

Subd. 68. Roadway. "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the sidewalk or shoulder. During periods when the commissioner allows the use of dynamic shoulder lanes as defined in subdivision 25, roadway includes that shoulder. In the event a highway includes two or more separate roadways, the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

Subd. 69. Rural mail carrier vehicle. "Rural mail carrier vehicle" is a motor vehicle operated by a rural mail carrier on a rural mail route.

Subd. 69a. Rural residential district. (a) "Rural residential district" means the territory contiguous to and including any city street or town road that is built up with visible dwelling houses situated at intervals averaging 300 feet or less for a distance of a quarter of a mile or more.

(b) For purposes of this subdivision, "interval" means the distance, measured along the centerline of the roadway, between the primary access points for adjacent dwelling houses, regardless of whether the dwelling houses are located on the same side of the road.

Subd. 70. Safety zone. "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times set apart as a safety zone.

Subd. 71. School bus. (a) "School bus" means a motor vehicle used to transport pupils to or from a school defined in section 120A.22, or to or from school-related activities, by the school or a school district, or by someone under an agreement with the school or a school district. A school bus does not include a motor vehicle transporting children to or from school for which parents or guardians receive direct compensation from a school district, a motor coach operating under charter carrier authority, a transit bus providing services as defined in section 174.22, subdivision 7, or a vehicle otherwise qualifying as a type III vehicle under paragraph (h), when the vehicle is properly registered and insured and being driven by an employee or agent of a school district for nonscheduled or nonregular transportation.

(b) A school bus may be type A, type B, type C, or type D, multifunction school activity bus, or type III as provided in paragraphs (c) to (h).

(c) A "type A school bus" is a van conversion or bus constructed utilizing a cutaway front section vehicle with a left-side driver's door. This definition includes two classifications: type A-I, with a gross vehicle weight rating (GVWR) less than or equal to 14,500 pounds; and type A-II, with a GVWR greater than 14,500 pounds and less than or equal to 21,500 pounds.

(d) A "type B school bus" is constructed utilizing a stripped chassis. The entrance door is behind the front wheels. This definition includes two classifications: type B-I, with a GVWR less than or equal to 10,000 pounds; and type B-II, with a GVWR greater than 10,000 pounds.

(e) A "type C school bus" is constructed utilizing a chassis with a hood and front fender assembly. The entrance door is behind the front wheels. A "type C school bus" also includes a cutaway truck chassis or truck chassis with cab, with or without a left side door, and with a GVWR greater than 21,500 pounds.

(f) A "type D school bus" is constructed utilizing a stripped chassis. The entrance door is ahead of the front wheels.

(g) A "multifunction school activity bus" is a school bus that meets the definition of a multifunction school activity bus in Code of Federal Regulations, title 49, section 571.3. A vehicle that meets the definition of a type III vehicle is not a multifunction school activity bus.

(h) A "type III vehicle" is restricted to passenger vehicles and buses having a maximum manufacturer's rated seating capacity of ten or fewer people, including the driver, and a gross vehicle weight rating of 10,000 pounds or less. A "type III vehicle" must not be outwardly equipped and identified as a type A, B, C, or D school bus or type A, B, C, or D Head Start bus. A van or bus converted to a seating capacity of ten or fewer and placed in service on or after August 1, 1999, must have been originally manufactured to comply with the passenger safety standards.

(i) In this subdivision, "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle.

Subd. 72. Semitrailer. "Semitrailer" means a vehicle of the trailer type so designed and used in conjunction with a truck-tractor that a considerable part of its own weight or that of its load rests upon and is carried by the truck-tractor and includes a trailer drawn by a truck-tractor semitrailer combination.

Subd. 73. Service vehicle. "Service vehicle" means a motor vehicle owned and operated by a person, firm or corporation engaged in a business which includes the repairing or servicing of vehicles. The term also includes snow removal and road maintenance equipment not operated by or under contract to the state or a governmental subdivision.

Subd. 74. Shoulder. "Shoulder" means that part of a highway which is contiguous to the regularly traveled portion of the highway and is on the same level as the highway. The shoulder may be pavement, gravel, or earth.

Subd. 75. Sidewalk. "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for the use of pedestrians.

Subd. 76. Solid tire. "Solid tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

Subd. 77. MS 2012 [Expired, 2008 c 350 art 1 s 25; 2008 c 366 art 9 s 6]

Subd. 78. Stand or standing. "Stand or standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

Subd. 79. Stop. "Stop" means complete cessation from movement.

Subd. 80. Stopping. "Stopping" means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

Subd. 81. Street or highway. "Street or highway" means the entire width between boundary lines of any way or place when any part thereof is open to the use of the public, as a matter of right, for the purposes of vehicular traffic.

Subd. 82. Through highway. "Through highway" means every highway or portion thereof at the entrances to which vehicular traffic from intersecting highways is required by law to stop before entering or crossing the same and when stop signs are erected as provided in this chapter.

Subd. 83. MS 2010 [Renumbered 168B.011, subd 12a]

Subd. 83a. Tow truck or towing vehicle. "Tow truck" or "towing vehicle" has the meaning given in section 168B.011, subdivision 12a.

Subd. 84. Traffic. "Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars, and other conveyances, either singly or together, while using any highway for purposes of travel.

Subd. 85. Traffic-control signal. "Traffic-control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

Subd. 86. Trailer. "Trailer" means any vehicle designed for carrying property or passengers on its own structure and for being drawn by a motor vehicle but does not include a trailer drawn by a truck-tractor semitrailer combination or an auxiliary axle on a motor vehicle which carries a portion of the weight of the motor vehicle to which it is attached.

Subd. 87. Transit bus. "Transit bus" means a bus engaged in regular route transit as defined in section 174.22, subdivision 8.

Subd. 88. Truck. "Truck" means every motor vehicle designed, used or maintained primarily for the transportation of property.

Subd. 89. Truck-tractor. "Truck-tractor" means:

(1) a motor vehicle designed and used primarily for drawing other vehicles and not constructed to carry a load other than a part of the weight of the vehicle and load drawn; and

(2) a motor vehicle designed and used primarily for drawing other vehicles used exclusively for transporting motor vehicles or boats and capable of carrying motor vehicles or boats on its own structure.

Subd. 90. Urban district. "Urban district" means the territory contiguous to and including any city street or town road that is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.

Subd. 91. Valid license; valid driver's license. "Valid license," "valid driver's license," "valid Minnesota driver's license," "valid standard driver's license," or other similar term, has the meaning given in section 171.01, subdivision 49a.

Subd. 92. Vehicle. "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices used exclusively upon stationary rails or tracks.

Subd. 93. Wheelchair. For the purposes of this chapter, "wheelchair" is defined to include any manual or motorized wheelchair, scooter, tricycle, or similar device used by a disabled person as a substitute for walking.

Subd. 94. Wireless communications device. "Wireless communications device" means (1) a cellular phone, or (2) a portable electronic device that is capable of receiving and transmitting data, including but not limited to text messages and e-mail, without an access line for service. A wireless communications device does not include a device that is permanently affixed to the vehicle, or a global positioning system or navigation system when the system is used exclusively for navigation purposes.

Subd. 95. Work zone. "Work zone" means a segment of street or highway for which:

(1) a road authority or its agent is constructing, reconstructing, or maintaining the physical structure of the roadway, which may include, but is not limited to, shoulders, features adjacent to the roadway, and utilities and highway appurtenances, whether underground or overhead; and

(2) any of the following applies:

(i) official traffic-control devices that indicate the segment of street or highway under construction, reconstruction, or maintenance, are erected;

(ii) one or more lanes of traffic are closed;

(iii) a flagger under section 169.06, subdivision 4a, is present;

(iv) a construction zone speed limit under section 169.14, subdivision 4, is established; or

(v) a workers present speed limit under section 169.14, subdivision 5d, is in effect.

History: (2720-151) 1937 c 464 s 1; Ex1937 c 38 s 1; 1939 c 430 s 1; 1947 c 204 s 1; 1947 c 428 s 1-4; 1949 c 90 s 1; 1949 c 247 s 1; 1951 c 114 s 1; 1951 c 331 s 1; 1953 c 289 s 1; 1953 c 303 s 1; 1955 c 536 s 1; 1959 c 521 s 1; 1961 c 42 s 1; 1963 c 357 s 1; 1971 c 164 s 1,2; 1973 c 27 s 1; 1974 c 379 s 1; 1975 c 29 s 2; 1976 c 104 s 1; 1976 c 166 s 7; 1977 c 214 s 6,7; 1978 c 494 s 1; 1978 c 613 s 4; 1978 c 727 s 1; 1978 c 739 s 1-5; 1981 c 321 s 2; 1982 c 468 s 1,2; 1983 c 198 s 4; 1983 c 311 s 3-6; 1984 c 403 s 1; 1984 c 417 s 23; 1984 c 430 s 1; 1984 c 549 s 26-28; 1985 c 248 s 70; 1986 c 310 s 1; 1986 c 398 art 13 s 2; 1986 c 444; 1987 c 255 s 7-13; 1987 c 269 s 4; 1989 c 209 art 2 s 1; 1989 c 250 s 1; 1989 c 307 s 2,3; 1990 c 497 s 9; 1990 c 529 s 1,2; 1991 c 112 s 1; 1991 c 277 s 2,17; 1991 c 333 s 10,11; 1992 c 513 art 3 s 33; 1992 c 578 s 4; 1993 c 83 s 1; 1993 c 111 s 1,3; 1993 c 117 s 5; 1993 c 187 s 2; 1994 c 478 s 1; 1994 c 603 s 1,2; 1994 c 635 art 1 s 10; 1994 c 647 art 12 s 11; 1995 c 3 s 1; 1Sp1995 c 3 art 2 s 30; 1996 c 412 art 2 s 14; 1996 c 435 s 13,14; 1996 c 442 s 3,4; 1997 c 143 s 5-8; 1997 c 159 art 2 s 17; 1Sp1997 c 2 s 21-25; 1Sp1997 c 4 art 12 s 5; 1998 c 397 art 11 s 3; 1998 c 398 art 6 s 30; 1999 c 241 art 9 s 40; 2000 c 478 art 2 s 7; 2001 c 97 s 1,5; 2001 c 119 s 1; 2001 c 161 s 58; 1Sp2001 c 8 art 2 s 7; 2002 c 285 s 2,3; 1Sp2003 c 19 art 2 s 64; 2004 c 294 art 2 s 17,18; 2005 c 135 s 4,5; 1Sp2005 c 6 art 3 s 36-38; 2006 c 189 s 4; 2006 c 231 s 1; 2007 c 146 art 8 s 3; 2008 c 277 art 1 s 21; 2008 c 287 art 1 s 35-41; 2008 c 306 s 3,4; 2008 c 350 art 1 s 25-29,96; 2008 c 366 art 9 s 6; 2009 c 56 s 1-3; 2009 c 96 art 8 s 2; 2009 c 134 s 2,3; 2009 c 158 s 2,10; 2010 c 382 s 39; 2012 c 287 art 3 s 23-26,56,64; 2013 c 102 s 2; 2013 c 125 art 1 s 37; 2013 c 127 s 27; 2014 c 255 s 20; 2014 c 281 s 5; 2014 c 312 art 11 s 4; 1Sp2015 c 3 art 4 s 10; 2016 c 114 s 1,2; 2016 c 142 s 3



Section 169.02 — SCOPE.

Subdivision 1. Application to persons, places, and vehicles. The provisions of this chapter relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways, and upon highways, streets, private roads, and roadways situated on property owned, leased, or occupied by the regents of the University of Minnesota, or the University of Minnesota, except:

(1) where a different place is specifically referred to in a given section;

(2) the provisions of sections 169.09 to 169.13 apply to any person who drives, operates, or is in physical control of a motor vehicle within this state or upon the ice of any boundary water of this state, and to any person who drives, operates, or is in physical control of a snowmobile on a snowmobile trail within this state.

Subd. 2. Penalty for not complying with peace officer. It is a misdemeanor for any person to willfully fail or refuse to comply with any lawful order or direction of any peace officer invested by law with authority to direct, control, or regulate traffic.

History: (2720-152, 2720-153, 2720-154) 1937 c 464 s 2-4; 1947 c 204 s 2; Ex1971 c 27 s 1; 1Sp1985 c 4 s 2; 1989 c 331 s 21; 2001 c 161 s 58; 1Sp2001 c 8 art 2 s 7



Section 169.022 — UNIFORM APPLICATION.

The provisions of this chapter shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein, and no local authority shall enact or enforce any rule or regulation in conflict with the provisions of this chapter unless expressly authorized herein. Local authorities may adopt traffic regulations which are not in conflict with the provisions of this chapter; provided, that when any local ordinance regulating traffic covers the same subject for which a penalty is provided for in this chapter, then the penalty provided for violation of said local ordinance shall be identical with the penalty provided for in this chapter for the same offense.

History: (2720-157) 1937 c 464 s 7; 1945 c 383 s 1; 1949 c 521; 1957 c 130 s 1; 1959 c 66 s 1; 1973 c 28 s 1; 1974 c 23 s 1; 1974 c 350 s 1 subd 9



Section 169.025 — APPLICATION OF MOTOR CARRIER REGULATIONS.

Notwithstanding any provision of this chapter other than section 169.67, a vehicle, driver, or carrier that is subject to the motor carrier safety regulations incorporated in section 221.0314 or 221.605 shall comply with the more stringent or additional requirement imposed by the motor carrier safety regulation.

History: 1988 c 544 s 1; 2009 c 64 s 3



Section 169.03 — EMERGENCY VEHICLES.

Subdivision 1. Scope. The provisions of this chapter applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state, or any county, city, town, district, or any other political subdivision of the state, subject to such specific exemptions as are set forth in this chapter with reference to authorized emergency vehicles.

Subd. 2. Stops. The driver of any authorized emergency vehicle, when responding to an emergency call, upon approaching a red or stop signal or any stop sign shall slow down as necessary for safety, but may proceed cautiously past such red or stop sign or signal after sounding siren and displaying red lights, except that a law enforcement vehicle responding to an emergency call shall sound its siren or display at least one lighted red light to the front.

Subd. 3. One-way roadway. The driver of any authorized emergency vehicle, when responding to any emergency call, may enter against the run of traffic on any one-way street, or highway where there is authorized division of traffic, to facilitate traveling to the area in which an emergency has been reported; and the provisions of this section shall not affect any cause of action arising prior to its passage.

Subd. 4. Parking at emergency scene. An authorized emergency vehicle, when at the scene of a reported emergency, may park or stand, notwithstanding any law or ordinance to the contrary.

Subd. 5. Course of duty. No driver of any authorized emergency vehicle shall assume any special privilege under this chapter except when such vehicle is operated in response to any emergency call or in the immediate pursuit of an actual or suspected violator of the law.

Subd. 6. MS 2006 [Renumbered 169.035, subdivision 1]

Subd. 7. MS 2006 [Renumbered 169.035, subd 2]

Subd. 8. MS 2006 [Renumbered 169.035, subd 3]

Subd. 9. [Renumbered 169.022]

History: (2720-155, 2720-156) 1937 c 464 s 5-7; 1945 c 383 s 1; 1949 c 521; 1957 c 130 s 1; 1959 c 66 s 1; 1973 c 28 s 1; 1974 c 23 s 1; 1974 c 350 s 1; 1978 c 739 s 6; 1981 c 321 s 3; 1985 c 248 s 70; 1987 c 63 s 1; 1999 c 241 art 9 s 41; 2000 c 478 art 2 s 7; 2001 c 24 s 1; 2002 c 319 s 1



Section 169.035 — EXEMPTIONS; APPLICATIONS.

Subdivision 1. Working on highway. (a) The provisions of this chapter shall not apply to persons, motor vehicles, and other equipment while actually engaged in work upon the highway, except as provided in paragraphs (b) and (c).

(b) This chapter shall apply to those persons and vehicles when traveling to or from such work, except that persons operating equipment owned, rented or hired by road authorities shall be exempt from the width, height and length provisions of sections 169.80 and 169.81 and shall be exempt from the weight limitations of this chapter while performing the following actions on behalf of the state or a local governmental unit:

(1) while loading, readying, or moving the vehicles or equipment in preparation for combating anticipated slippery road conditions or removing snow or ice;

(2) while actually engaged in snow or ice removal or combating slippery road conditions, including but not limited to pretreatment and anti-icing activities; or

(3) while engaged in flood control operations.

(c) Chapter 169A and section 169.444 apply to persons while actually engaged in work upon the highway.

Subd. 2. Streetcars. Streetcars, except where otherwise specifically provided, shall be governed by the same rules as provided in this chapter for vehicles and motor vehicles, only insofar as such rules apply to speed, stopped at through streets and railroad tracks, and obeying signals of traffic-control devices and rights-of-way, driving under the influence of drugs or intoxicating liquor, careless driving, and the stopping at the scene of an accident and giving the information as required by this chapter, and following vehicles too closely, and shall be entitled to the same rights and benefits of this chapter, as to warning, turning and stopping signals and rights-of-way, as any vehicles or motor vehicle in the streets and highways of this state.

Subd. 3. Transportation by animal. Every person riding an animal or driving any animal drawing a vehicle upon a roadway shall be subject to the provisions of this chapter applicable to the driver of a vehicle, except those provisions which by their nature can have no application.

Subd. 4. Trains. (a) For purposes of this subdivision, "railroad operator" means a person who is a locomotive engineer, conductor, member of the crew of a railroad locomotive or train, or an operator of on-track equipment.

(b) A peace officer may not issue a citation for violation of this chapter or chapter 171 to a railroad operator involving the operation of a railroad locomotive or train, or on-track equipment while being operated upon rails.

(c) Notwithstanding section 171.08, a railroad operator is not required to display or furnish a driver's license to a peace officer in connection with the operation of a railroad locomotive or train, or on-track equipment while being operated upon rails.

History: (2720-155, 2720-156) 1937 c 464 s 5-7; 1945 c 383 s 1; 1949 c 521; 1957 c 130 s 1; 1959 c 66 s 1; 1973 c 28 s 1; 1974 c 23 s 1; 1974 c 350 s 1; 1978 c 739 s 6; 1981 c 321 s 3; 1985 c 248 s 70; 1987 c 63 s 1; 1999 c 241 art 9 s 41; 2000 c 478 art 2 s 7; 2001 c 24 s 1; 2002 c 319 s 1; 2012 c 287 art 4 s 15,16



Section 169.04 — LOCAL AUTHORITY.

(a) The provisions of this chapter shall not be deemed to prevent local authorities, with respect to streets and highways under their jurisdiction, and with the consent of the commissioner, with respect to state trunk highways, within the corporate limits of a municipality, or within the limits of a town in a county in this state now having or which may hereafter have, a population of 500,000 or more, and a land area of not more than 600 square miles, and within the reasonable exercise of the police power from:

(1) regulating the standing or parking of vehicles;

(2) regulating traffic by means of police officers or traffic-control signals;

(3) regulating or prohibiting processions or assemblages on the highways;

(4) designating particular highways as one-way roadways and requiring that all vehicles, except emergency vehicles, when on an emergency run, thereon be moved in one specific direction;

(5) designating any highway as a through highway and requiring that all vehicles stop before entering or crossing the same, or designating any intersection as a stop intersection, and requiring all vehicles to stop at one or more entrances to such intersections;

(6) restricting the use of highways as authorized in sections 169.80 to 169.88.

(b) No ordinance or regulation enacted under paragraph (a), clause (4), (5), or (6), shall be effective until signs giving notice of such local traffic regulations are posted upon and kept posted upon or at the entrance to the highway or part thereof affected as may be most appropriate.

(c) No ordinance or regulation enacted under paragraph (a), clause (3), or any other provision of law shall prohibit:

(1) the use of motorcycles or vehicles utilizing flashing red lights for the purpose of escorting funeral processions, oversize buildings, heavy equipment, parades or similar processions or assemblages on the highways; or

(2) the use of motorcycles or vehicles that are owned by the funeral home and that utilize flashing red lights for the purpose of escorting funeral processions.

History: (2720-158) 1937 c 464 s 8; 1939 c 359; 1957 c 130 s 2; 1969 c 429 s 1; 2002 c 316 s 1



Section 169.042 — TOWING; NOTICE TO VICTIM OF VEHICLE THEFT.

Subdivision 1. Notification. The law enforcement agency that originally received the report of a vehicle theft shall make a reasonable and good-faith effort to notify the victim of the reported vehicle theft within 48 hours after recovering the vehicle or receiving notification that the vehicle has been recovered. The notice must specify when the recovering law enforcement agency expects to release the vehicle to the owner and where the owner may pick up the vehicle. The law enforcement agency that recovers the vehicle must promptly inform the agency that received the theft report that the vehicle is recovered, where the vehicle is located, and when the vehicle can be released to the owner.

Subd. 2. Violation dismissal. A traffic violation citation given to the owner of the vehicle as a result of the vehicle theft must be dismissed if the owner presents, by mail or in person, a police report or other verification that the vehicle was stolen at the time of the violation.

History: 1993 c 326 art 6 s 1; 1997 c 239 art 7 s 1



Section 169.045 — SPECIAL VEHICLE USE ON ROADWAY.

Subdivision 1. Designation of roadway, permit. The governing body of any county, home rule charter or statutory city, or town may by ordinance authorize the operation of motorized golf carts, all-terrain vehicles, utility task vehicles, or mini trucks, on designated roadways or portions thereof under its jurisdiction. Authorization to operate a motorized golf cart, all-terrain vehicle, utility task vehicle, or mini truck is by permit only. For purposes of this section:

(1) an all-terrain vehicle has the meaning given in section 84.92;

(2) a mini truck has the meaning given in section 169.011, subdivision 40a; and

(3) a utility task vehicle means a side-by-side, four-wheel drive, off-road vehicle that has four wheels, is propelled by an internal combustion engine with a piston displacement capacity of 1,200 cubic centimeters or less, and has a total dry weight of 1,800 but less than 2,600 pounds.

Subd. 2. Ordinance. The ordinance shall designate the roadways, prescribe the form of the application for the permit, require evidence of insurance complying with the provisions of section 65B.48, subdivision 5 and may prescribe conditions, not inconsistent with the provisions of this section, under which a permit may be granted. Permits may be granted for a period not to exceed three years, and may be renewed. A permit may be revoked at any time if there is evidence that the permittee cannot safely operate the motorized golf cart, all-terrain vehicle, utility task vehicle, or mini truck on the designated roadways. The ordinance may require, as a condition to obtaining a permit, that the applicant submit a certificate signed by a physician that the applicant is able to safely operate a motorized golf cart, all-terrain vehicle, utility task vehicle, or mini truck on the roadways designated.

Subd. 3. Times of operation. Motorized golf carts, all-terrain vehicles, and utility task vehicles may only be operated on designated roadways from sunrise to sunset, unless equipped with original equipment headlights, taillights, and rear-facing brake lights. They shall not be operated in inclement weather, except during emergency conditions as provided in the ordinance, or when visibility is impaired by weather, smoke, fog or other conditions, or at any time when there is insufficient visibility to clearly see persons and vehicles on the roadway at a distance of 500 feet.

Subd. 4. Slow-moving vehicle emblem. Motorized golf carts shall display the slow-moving vehicle emblem provided for in section 169.522, when operated on designated roadways.

Subd. 5. Crossing intersecting highways. The operator, under permit, of a motorized golf cart, all-terrain vehicle, utility task vehicle, or mini truck may cross any street or highway intersecting a designated roadway.

Subd. 6. Application of traffic laws. Every person operating a motorized golf cart, all-terrain vehicle, utility task vehicle, or mini truck under permit on designated roadways has all the rights and duties applicable to the driver of any other vehicle under the provisions of this chapter, except when those provisions cannot reasonably be applied to motorized golf carts, all-terrain vehicles, utility task vehicles, or mini trucks and except as otherwise specifically provided in subdivision 7.

Subd. 7. Nonapplication of certain laws. The provisions of chapter 171 are applicable to persons operating mini trucks, but are not applicable to persons operating motorized golf carts, utility task vehicles, or all-terrain vehicles under permit on designated roadways pursuant to this section. Except for the requirements of section 169.70, the provisions of this chapter relating to equipment on vehicles are not applicable to motorized golf carts, utility task vehicles, or all-terrain vehicles operating, under permit, on designated roadways.

Subd. 7a. Required equipment on mini trucks. Notwithstanding sections 169.48 to 169.68, or any other law, a mini truck may be operated under permit on designated roadways if it is equipped with:

(1) at least two headlamps;

(2) at least two taillamps;

(3) front and rear turn-signal lamps;

(4) an exterior mirror mounted on the driver's side of the vehicle and either (i) an exterior mirror mounted on the passenger's side of the vehicle or (ii) an interior mirror;

(5) a windshield;

(6) a seat belt for the driver and front passenger; and

(7) a parking brake.

Subd. 8. Insurance. In the event persons operating a motorized golf cart, utility task vehicle, all-terrain vehicle, or mini truck under this section cannot obtain liability insurance in the private market, that person may purchase automobile insurance, including no-fault coverage, from the Minnesota Automobile Insurance Plan under sections 65B.01 to 65B.12, at a rate to be determined by the commissioner of commerce.

History: 1982 c 549 s 2; 1986 c 452 s 19; 1Sp1986 c 3 art 2 s 12; 1987 c 337 s 121,122; 1997 c 159 art 2 s 18; 2009 c 158 s 3,10; 2011 c 107 s 89-95; 2012 c 287 art 3 s 56; 2014 c 255 s 20



Section 169.05 — PRIVATE ROADWAYS.

Nothing in this chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this chapter, or otherwise regulating such use as may seem best to such owner.

History: (2720-159) 1937 c 464 s 9



Section 169.06 — SIGNS, SIGNALS, MARKINGS.

Subdivision 1. Uniform system. The commissioner shall adopt a manual and specifications for a uniform system of traffic-control devices consistent with the provisions of this chapter for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system then current as approved by the American Association of State Highway Officials. The manual and specifications must include the design and wording of minimum-maintenance road signs. The adoption of the manual and specifications by the commissioner as herein provided is specifically exempted from chapter 14, including section 14.386.

Subd. 2. Placement and maintenance on trunk highway. (a) The commissioner shall place and maintain such traffic-control devices, conforming to the manual and specifications, upon all state trunk highways as the commissioner shall deem necessary to indicate and to carry out the provisions of this chapter or to regulate, warn, or guide traffic. The commissioner may construct and maintain signs at the entrance of each city, which sign shall have placed thereon the name of the city and the population thereof. The commissioner may construct and maintain other directional signs upon the trunk highways and such signs shall be uniform. The commissioner may authorize variations from the manual and specifications for the purpose of investigation and research into the use and development of traffic-control devices. When such authorized variation pertains to the regulation of traffic, notice of the intended regulatory purpose shall be published in a qualified newspaper of general circulation in the area where the research is being conducted.

(b) No other authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the commissioner except by the latter's permission.

Subd. 3. Placement and maintenance by local authority. Local authorities in their respective jurisdictions shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this chapter or local traffic ordinances, or to regulate, warn, or guide traffic. All such traffic-control devices hereafter erected shall conform to the state manual and specifications.

Subd. 4. Obedience to traffic-control signal or authorized persons; presumptions. (a) The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of this chapter, unless otherwise directed by a police officer or by a flagger authorized under this subdivision, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter.

(b) No provision of this chapter for which official traffic-control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.

(c) Whenever official traffic-control devices are placed in position approximately conforming to the requirements of this chapter, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d) Any official traffic-control device placed pursuant to the provisions of this chapter and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter, unless the contrary shall be established by competent evidence.

(e) An overdimensional load escort driver with a certificate issued under section 299D.085, while acting as a flagger escorting a legal overdimensional load, may stop vehicles and hold vehicles in place until it is safe for the vehicles to proceed. A person operating a motor vehicle that has been stopped by an escort driver acting as a flagger may proceed only on instruction by the flagger or a police officer.

(f) A person may stop and hold vehicles in place until it is safe for the vehicles to proceed, if the person: (1) holds a motorcycle road guard certificate issued under section 171.60; (2) meets the safety and equipment standards for operating under the certificate; (3) is acting as a flagger escorting a motorcycle group ride; (4) has notified each statutory or home rule charter city through which the motorcycle group is proceeding; and (5) has obtained consent from the chief of police, or the chief's designee, of any city of the first class through which the group is proceeding. A flagger operating as provided under this paragraph may direct operators of motorcycles within a motorcycle group ride or other vehicle traffic, notwithstanding any contrary indication of a traffic-control device, including stop signs or traffic-control signals. A person operating a vehicle that has been stopped by a flagger under this paragraph may proceed only on instruction by the flagger or a police officer.

Subd. 4a. Obedience to work zone flagger; violation, penalty. (a) A flagger in a work zone may stop vehicles and hold vehicles in place until it is safe for the vehicles to proceed. A person operating a motor vehicle that has been stopped by a flagger in a work zone may proceed after stopping only on instruction by the flagger or a police officer.

(b) A person convicted of operating a motor vehicle in violation of a speed limit in a work zone, or any other provision of this section while in a work zone, shall be required to pay a fine of $300. This fine is in addition to the surcharge under section 357.021, subdivision 6.

(c) If a motor vehicle is operated in violation of paragraph (a), the owner of the vehicle, or for a leased motor vehicle the lessee of the vehicle, is guilty of a petty misdemeanor and is subject to a fine as provided in paragraph (b). The owner or lessee may not be fined under this paragraph if (1) another person is convicted for that violation, or (2) the motor vehicle was stolen at the time of the violation. This paragraph does not apply to a lessor of a motor vehicle if the lessor keeps a record of the name and address of the lessee.

(d) Paragraph (c) does not prohibit or limit the prosecution of a motor vehicle operator for violating paragraph (a).

(e) A violation under paragraph (c) does not constitute grounds for revocation or suspension of a driver's license.

Subd. 4b. Obedience to school bus flagger. (a) A person may stop and hold vehicles in place at a location on a street or highway having a speed limit of 35 miles per hour or less until it is safe for the vehicles to proceed, if the person:

(1) is designated by the school district's transportation safety director to act as a school bus flagger;

(2) controls traffic in order to enable one or more school buses to safely leave school property and enter the adjacent street or highway, or to safely enter school property from the adjacent street or highway; and

(3) meets the safety and equipment standards for an adult crossing guard provided in the manual and specifications adopted under subdivision 1.

(b) A person operating a motor vehicle that has been stopped by a school bus flagger may proceed after stopping only on instruction by the school bus flagger or a police officer.

(c) The authority under paragraph (a) does not apply in a school zone established under section 169.14, subdivision 5a, in which the speed limit of that street or highway outside the school zone is greater than 35 miles per hour.

Subd. 5. Traffic-control signal. (a) Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors Green, Red, and Yellow shall be used, except for special pedestrian signals carrying a word or legend. The traffic-control signal lights or colored lighted arrows indicate and apply to drivers of vehicles and pedestrians as follows:

(1) Green indication:

(i) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign prohibits either turn. But vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or adjacent crosswalk at the time this signal is exhibited. Vehicular traffic turning left or making a U-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard.

(ii) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by the arrow, or other movement as permitted by other indications shown at the same time. Vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(iii) Unless otherwise directed by a pedestrian-control signal as provided in subdivision 6, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk. Every driver of a vehicle shall yield the right-of-way to such pedestrian, except that the pedestrian shall yield the right-of-way to vehicles lawfully within the intersection at the time that the green signal indication is first shown.

(2) Steady yellow indication:

(i) Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic must not enter the intersection, except for the continued movement allowed by any green arrow indication simultaneously exhibited.

(ii) Pedestrians facing a circular yellow signal, unless otherwise directed by a pedestrian-control signal as provided in subdivision 6, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Steady red indication:

(i) Vehicular traffic facing a circular red signal alone must stop at a clearly marked stop line but, if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until a green indication is shown, except as follows: (A) the driver of a vehicle stopped as close as practicable at the entrance to the crosswalk on the near side of the intersection or, if none, then at the entrance to the intersection in obedience to a red or stop signal, and with the intention of making a right turn may make the right turn, after stopping, unless an official sign has been erected prohibiting such movement, but shall yield the right-of-way to pedestrians and other traffic lawfully proceeding as directed by the signal at that intersection; or (B) the driver of a vehicle on a one-way street intersecting another one-way street on which traffic moves to the left shall stop in obedience to a red or stop signal and may then make a left turn into the one-way street, unless an official sign has been erected prohibiting the movement, but shall yield the right-of-way to pedestrians and other traffic lawfully proceeding as directed by the signal at that intersection.

(ii) Unless otherwise directed by a pedestrian-control signal as provided in subdivision 6, pedestrians facing a steady red signal alone shall not enter the roadway.

(iii) Vehicular traffic facing a steady red arrow signal, with the intention of making a movement indicated by the arrow, must stop at a clearly marked stop line but, if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and must remain standing until a permissive signal indication permitting the movement indicated by the red arrow is displayed, except as follows: when an official sign has been erected permitting a turn on a red arrow signal, the vehicular traffic facing a red arrow signal indication is permitted to enter the intersection to turn right, or to turn left from a one-way street into a one-way street on which traffic moves to the left, after stopping, but must yield the right-of-way to pedestrians and other traffic lawfully proceeding as directed by the signal at that intersection.

(b) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section are applicable except those which can have no application. Any stop required must be made at a sign or marking on the pavement indicating where the stop must be made, but in the absence of any such sign or marking the stop must be made at the signal.

(c) When a traffic-control signal indication or indications placed to control a certain movement or lane are so identified by placing a sign near the indication or indications, no other traffic-control signal indication or indications within the intersection controls vehicular traffic for that movement or lane.

Subd. 5a. Traffic-control signal; override system. All electronic traffic-control signals installed by a road authority on and after January 1, 1995, must be prewired to facilitate a later addition of a system that allows the operator of an authorized emergency vehicle to activate a green traffic signal for the vehicle.

Subd. 5b. Possession of traffic signal-override device. (a) For purposes of this subdivision, "traffic signal-override device" means a device located in a motor vehicle that permits activation of a traffic signal-override system described in subdivision 5a.

(b) No person may operate a motor vehicle that contains a traffic signal-override device, other than:

(1) an authorized emergency vehicle described in section 169.011, subdivision 3, clause (1), (2), or (3);

(2) a vehicle, including a rail vehicle, engaged in providing bus rapid transit service or light rail transit service;

(3) a signal maintenance vehicle of a road authority; or

(4) a vehicle authorized to contain such a device by order of the commissioner of public safety.

(c) No person may possess a traffic signal-override device, other than:

(1) a person authorized to operate a vehicle described in paragraph (b), clauses (1) and (2), but only for use in that vehicle;

(2) a person authorized by a road authority to perform signal maintenance, while engaged in such maintenance; or

(3) a person authorized by order of the commissioner of public safety to possess a traffic signal-override device, but only to the extent authorized in the order.

(d) A violation of this subdivision is a misdemeanor.

Subd. 6. Pedestrian control signal. (a) Whenever special pedestrian-control signals exhibiting the words "Walk" or "Don't Walk" or symbols of a "walking person" or "upraised hand" are in place, the signals or symbols indicate as follows:

(1) A steady "Walk" signal or the symbol of a "walking person" indicates that a pedestrian facing either of these signals may proceed across the roadway in the direction of the signal, possibly in conflict with turning vehicles. Every driver of a vehicle shall yield the right-of-way to such pedestrian except that the pedestrian shall yield the right-of-way to vehicles lawfully within the intersection at the time that either signal indication is first shown.

(2) A "Don't Walk" signal or the symbol of an "upraised hand," flashing or steady, indicates that a pedestrian shall not start to cross the roadway in the direction of either signal, but any pedestrian who has partially crossed on the "Walk" or "walking person" signal indication shall proceed to a sidewalk or safety island while the signal is showing.

(b) A pedestrian crossing a roadway in conformity with this section is lawfully within the intersection and, when in a crosswalk, is lawfully within the crosswalk.

Subd. 7. Flashing signal. When flashing red or yellow signals are used they shall require obedience by vehicular traffic as follows:

(a) When a circular red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(b) When a red arrow lens is illuminated with rapid intermittent flashes drivers of vehicles with the intention of making a movement indicated by the arrow shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(c) When a circular yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past the signals only with caution. Vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or adjacent crosswalk at the time this signal is exhibited. Vehicular traffic turning left or making a U-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard.

(d) When a yellow arrow indication is illuminated with rapid intermittent flashes, drivers of vehicles with the intention of making a movement indicated by the arrow may proceed through the intersection or past the signals only with caution, but shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or adjacent crosswalk at the time this signal is exhibited. Vehicular traffic turning left or making a U-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard.

Subd. 8. Lane-direction-control signal. When lane-direction-control signals are placed over individual lanes of a street or highway, vehicular traffic may travel in lanes as follows:

(a) Vehicular traffic facing a green arrow indication is permitted to drive in the lane over which the arrow signal is located.

(b) Vehicular traffic facing a red "X" indication shall not drive in the lane over which the signal is located.

(c) Vehicular traffic facing a steady yellow "X" indication is thereby warned that use of the lane over which the signal is located is being terminated, or that a red "X" indication will be exhibited immediately thereafter when vehicular traffic shall not drive in the lane.

(d) Vehicular traffic facing a yellow "X" indication illuminated with rapid intermittent flashes is permitted to use a lane over which the signal is located for a left turn or for a passing maneuver, using proper caution.

Subd. 9. Affirmative defense relating to unchanging traffic-control signal. (a) A person operating a bicycle or motorcycle who violates subdivision 4 by entering or crossing an intersection controlled by a traffic-control signal against a red light has an affirmative defense to that charge if the person establishes all of the following conditions:

(1) the bicycle or motorcycle has been brought to a complete stop;

(2) the traffic-control signal continues to show a red light for an unreasonable time;

(3) the traffic-control signal is apparently malfunctioning or, if programmed or engineered to change to a green light only after detecting the approach of a motor vehicle, the signal has apparently failed to detect the arrival of the bicycle or motorcycle; and

(4) no motor vehicle or person is approaching on the street or highway to be crossed or entered or is so far away from the intersection that it does not constitute an immediate hazard.

(b) The affirmative defense in this subdivision applies only to a violation for entering or crossing an intersection controlled by a traffic-control signal against a red light and does not provide a defense to any other civil or criminal action.

History: (2720-160, 2720-161, 2720-162, 2720-163, 2720-164, 2720-165) 1937 c 464 s 10-15; 1939 c 413; 1941 c 419; 1947 c 428 s 5,6; 1955 c 325 s 1; 1957 c 369 s 1; 1961 c 31 s 1; 1963 c 357 s 2-4; 1965 c 31 s 1; 1965 c 51 s 23; 1965 c 133 s 1; 1969 c 876 s 1-6; 1971 c 17 s 1; 1973 c 123 art 5 s 7; 1975 c 49 s 1; 1982 c 424 s 130; 1985 c 215 s 2; 1986 c 444; 1993 c 115 s 1; 1994 c 635 art 1 s 11; 1995 c 233 art 2 s 56; 1997 c 159 art 2 s 19; 1997 c 187 art 5 s 24; 2002 c 371 art 1 s 42; 2005 c 136 art 18 s 1; 1Sp2005 c 6 art 3 s 39,40; 2008 c 287 art 1 s 44; 2010 c 232 s 1; 2010 c 311 s 1,4; 2012 c 287 art 3 s 27; art 4 s 17,18; 2014 c 312 art 11 s 5,6; 2016 c 169 s 1



Section 169.07 — UNAUTHORIZED SIGN, SIGNAL, OR MARKING.

(a) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic-control device or any railroad sign or signal, and no person shall place or maintain, nor shall any public authority permit, upon any highway any traffic sign or signal bearing thereon any commercial advertising. This shall not be deemed to prohibit (1) the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs, or (2) the temporary placement by auctioneers licensed or exempt from licensing under section 330.01, for a period of not more than eight consecutive hours, on or adjacent to the right-of-way of a highway not more than four signs directing motorists to the location of an auction.

(b) Every such prohibited sign, signal, or marking is hereby declared to be a public nuisance, and the authority having jurisdiction over the highways is hereby empowered to remove the same, or cause it to be removed, without notice.

History: (2720-166) 1937 c 464 s 16; 1986 c 454 s 18; 1996 c 455 art 3 s 19



Section 169.072 — UNAUTHORIZED MAILBOX INSTALLATION.

Subdivision 1. Public hazard. A mailbox installation or support on a public highway that does not meet the breakaway and location standards contained in rules adopted under subdivision 2 is declared to be a public nuisance, a road hazard, and a danger to the health and safety of the traveling public.

Subd. 2. Standards; rulemaking. The commissioner shall by January 1, 1993, adopt rules that provide for standards and permissible locations of mailbox installations and supports on a street or highway. The commissioner shall base the rules substantially on federal highway administration regulations or recommendations, or other national standards or recommendations regarding the location and construction of safe, breakaway mailbox installations or supports. In adopting the rules, the commissioner shall consider the safety of the traveling public relative to the convenience and expense of owners of nonconforming mailbox installations or supports. The commissioner may provide for alternative standards to allow variances from the rules.

Subd. 3. Removal, notice. (a) After adoption of the rules authorized under subdivision 2, the commissioner or a road authority as defined in section 160.02, subdivision 25, may remove and replace a mailbox installation or support that is (1) located on a street or highway under the jurisdiction of the commissioner or road authority, and (2) does not conform to the rules adopted under subdivision 2. The commissioner or road authority may remove and replace a nonconforming mailbox installation or support not less than 60 days after giving notice, by personal notice or certified mail to the owner or the resident at the address served by the mailbox, of its intent to remove and replace the installation or support. The commissioner or road authority may charge the owner or resident not more than $75 for the cost of the removal and replacement.

(b) The notice must at a minimum:

(1) inform the owner of the nonconforming installation or support;

(2) inform the owner or resident of the applicable law and rules, including the rules that contain the standards for mailbox installations and supports on public streets and highways;

(3) inform the owner or resident that the owner or resident must remove the installation or support or bring it into compliance with the rules within 60 days of the date of the notice;

(4) inform the owner or resident of the applicable laws and rules and the standards for mailbox installations and supports on public streets and highways, and provide plans or diagrams of examples of conforming installations or supports;

(5) inform the owner or resident that if the nonconforming installation or support is not removed or replaced within 60 days of the date of the notice, the commissioner or road authority may remove and replace the installation or support at a cost of up to $75 to the owner or resident; and

(6) inform the owner or resident that where the replacement is made in conjunction with certain federally aided highway construction projects the replacement may be made at partial or no cost to the owner or resident.

History: 1991 c 339 s 6



Section 169.073 — PROHIBITED LIGHT OR SIGNAL.

(a) No person or corporation shall place, maintain or display any red light or red sign, signal, or lighting device or maintain it in view of any highway or any line of railroad on or over which trains are operated in such a way as to interfere with the effectiveness or efficiency of any highway traffic-control device or signals or devices used in the operation of a railroad. Upon written notice from the commissioner of transportation, a person or corporation maintaining or owning or displaying a prohibited light shall promptly remove it, or change the color of it to some other color than red. Where a prohibited light or sign interferes with the effectiveness or efficiency of the signals or devices used in the operation of a railroad, the Department of Transportation may cause the removal of it and the department may issue notices and orders for its removal. The department shall proceed as provided in sections 216.13, 216.14, 216.15, 216.16, and 216.17, with a right of appeal to the aggrieved party in accordance with chapter 14.

(b) No person or corporation shall maintain or display any light after written notice from the commissioner of transportation that the light constitutes a traffic hazard and that the commissioner has ordered the removal thereof.

History: 1943 c 141; 1961 c 560 s 15; 1971 c 25 s 67; Ex1971 c 27 s 2; 1976 c 166 s 7; 1983 c 247 s 69; 1Sp2001 c 4 art 6 s 24; 2002 c 379 art 1 s 52



Section 169.08 — UNLAWFUL TO POSSESS, ALTER, DEFACE, OR REMOVE SIGN.

No person shall, without lawful authority, possess, or attempt to or in fact alter, deface, injure, knock down, or remove any official traffic-control device or any railroad sign or signal or any inscription, shield, or insignia thereon, or any other part thereof. A person who voluntarily notifies a law enforcement agency that the person is in possession of such an article, and who returns the article within ten days after gaining possession thereof, shall not be subject to prosecution for such possession.

History: (2720-167) 1937 c 464 s 17; 1978 c 638 s 1; 1986 c 444



Section 169.09 — COLLISIONS.

Subdivision 1. Driver to stop for collision; injury or death. The driver of any motor vehicle involved in a collision shall immediately stop the vehicle at the scene of the collision, or as close to the scene as possible, and reasonably investigate what was struck. If the driver knows or has reason to know the collision resulted in injury to or death of another, the driver in every event shall remain at the scene of the collision until the driver has fulfilled the requirements of this section as to the giving of information. The stop must be made without unnecessarily obstructing traffic.

Subd. 2. Driver to stop for collision; attended vehicle. The driver of any motor vehicle involved in a collision shall immediately stop the motor vehicle at the scene of the collision, or as close to the collision as possible, and reasonably investigate what was struck. If the driver knows or has reason to know the collision involves damage to a vehicle driven or attended by another, the driver in every event shall remain at the scene of the collision until the driver has fulfilled the requirements of this section as to the giving of information. The stop must be made without unnecessarily obstructing traffic.

Subd. 3. Driver to give information. (a) The driver of any motor vehicle involved in a collision the driver knows or has reason to know results in bodily injury to or death of another, or damage to any vehicle driven or attended by another, shall give the driver's name, address, and date of birth and the registration plate number of the vehicle being driven. The driver shall, upon request and if available, exhibit the driver's license or permit to drive to the individual struck or the driver or occupant of or individual attending any vehicle collided with. The driver also shall give the information and upon request exhibit the license or permit to any peace officer at the scene of the collision or who is investigating the collision. The driver shall render reasonable assistance to any individual injured in the collision.

(b) If not given at the scene of the collision, the driver, within 72 hours after the accident, shall give, on request to any individual involved in the collision or to a peace officer investigating the collision, the name and address of the insurer providing vehicle liability insurance coverage, and the local insurance agent for the insurer.

Subd. 4. Driver to stop for collision; unattended vehicle. The driver of any motor vehicle involved in a collision shall immediately stop the vehicle at the scene of the collision, or as close to the scene as possible, and reasonably investigate what was struck. If the driver knows or has reason to know the collision resulted in damage to any unattended vehicle, the driver must either locate and notify the driver or owner of the vehicle of the name and address of the driver and registered owner of the vehicle striking the unattended vehicle, report this same information to a peace officer, or leave in a conspicuous place in or secured to the vehicle struck, a written notice giving the name and address of the driver and of the registered owner of the vehicle doing the striking. The stop must be made without unnecessarily obstructing traffic.

Subd. 5. Notify owner of damaged property. If the driver of any vehicle involved in a collision knows or has reason to know the collision resulted only in damage to fixtures legally upon or adjacent to a highway, the driver shall take reasonable steps to locate and notify the owner or person in charge of the property of that fact, of the driver's name and address, and of the registration plate number of the vehicle being driven and shall, upon request and if available, exhibit the driver's license, and make an accident report in every case. The report must be made in the same manner as a report made pursuant to subdivision 7.

Subd. 5a. Driver deemed agent of owner. Whenever any motor vehicle shall be operated within this state, by any person other than the owner, with the consent of the owner, express or implied, the operator thereof shall in case of accident, be deemed the agent of the owner of such motor vehicle in the operation thereof.

[See Note.]

Subd. 6. Notice of personal injury. The driver of a vehicle involved in a collision resulting in bodily injury to or death of another shall, after compliance with this section and by the quickest means of communication, give notice of the collision to the local police department if the collision occurs within a municipality, to a State Patrol officer if the collision occurs on a trunk highway, or to the office of the sheriff of the county.

Subd. 7. Accident report to commissioner. (a) The driver of a vehicle involved in an accident resulting in bodily injury to or death of any individual or total property damage to an apparent extent of $1,000 or more, shall forward a written report of the accident to the commissioner of public safety within ten days of the accident. On the required report, the driver shall provide the commissioner with the name and policy number of the insurer providing vehicle liability insurance coverage at the time of the accident.

(b) On determining that the original report of any driver of a vehicle involved in an accident of which report must be made as provided in this section is insufficient, the commissioner of public safety may require the driver to file supplementary information.

Subd. 8. Officer to report accident to commissioner. A peace officer who, in the regular course of duty, investigates an accident that must be reported under this section shall, within ten days after the date of the accident, forward an electronic or written report of the accident as prescribed by the commissioner of public safety.

Subd. 9. Accident report format. The commissioner of public safety shall prescribe the format for the accident reports required under this section. Upon request the commissioner shall make available the format to police departments, coroners, sheriffs, garages, and other suitable agencies or individuals. The electronic or written report to be completed by individuals involved in accidents and by investigating peace officers must disclose the causes, existing conditions, and the individuals and vehicles involved.

Subd. 10. [Repealed, 2005 c 163 s 89]

Subd. 11. Coroner to report death. Every coroner or other official performing like functions shall report in writing to the commissioner of public safety the death of any individual within the coroner's jurisdiction as the result of an accident involving a vehicle and the circumstances of the accident. The report must be made within 15 days after the death.

In the case of drivers killed in vehicle accidents and of the death of pedestrians 16 years of age or older, who die within four hours after an accident, the coroner or other official performing like functions shall examine the body and shall make tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the victim. This information must be included in each report submitted pursuant to the provisions of this subdivision and shall be tabulated on a monthly basis by the commissioner of public safety. This information may be used only for statistical purposes that do not reveal the identity of the deceased.

Subd. 12. Garage to report bullet damage. The individual in charge of any garage or repair shop to which is brought any vehicle that shows evidence of having been struck by any bullet shall immediately report to the local police or sheriff and to the commissioner of public safety within 24 hours after the vehicle is received, giving the engine number if any, registration plate number, and the name and address of the registered owner or operator of the vehicle.

Subd. 13. Reports confidential; evidence, fee, penalty, appropriation. (a) All reports and supplemental information required under this section must be for the use of the commissioner of public safety and other appropriate state, federal, county, and municipal governmental agencies for accident analysis purposes, except:

(1) upon written request, the commissioner of public safety or any law enforcement agency shall disclose the report required under subdivision 8 to:

(i) any individual involved in the accident, the representative of the individual's estate, or the surviving spouse, or one or more surviving next of kin, or a trustee appointed under section 573.02;

(ii) any other person injured in person, property, or means of support, or who incurs other pecuniary loss by virtue of the accident;

(iii) legal counsel of a person described in item (i) or (ii); or

(iv) a representative of the insurer of any person described in item (i) or (ii);

(2) the commissioner of public safety shall, upon written request, provide the driver filing a report under subdivision 7 with a copy of the report filed by the driver;

(3) the commissioner of public safety may verify with insurance companies vehicle insurance information to enforce sections 65B.48, 169.792, 169.793, 169.796, and 169.797;

(4) the commissioner of public safety shall provide the commissioner of transportation the information obtained for each traffic accident involving a commercial motor vehicle, for purposes of administering commercial vehicle safety regulations;

(5) upon specific request, the commissioner of public safety shall provide the commissioner of transportation the information obtained regarding each traffic accident involving damage to identified state-owned infrastructure, for purposes of debt collection under section 161.20, subdivision 4; and

(6) the commissioner of public safety may give to the United States Department of Transportation commercial vehicle accident information in connection with federal grant programs relating to safety.

(b) Accident reports and data contained in the reports are not discoverable under any provision of law or rule of court. No report shall be used as evidence in any trial, civil or criminal, or any action for damages or criminal proceedings arising out of an accident. However, the commissioner of public safety shall furnish, upon the demand of any person who has or claims to have made a report or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the commissioner solely to prove compliance or failure to comply with the requirements that the report be made to the commissioner.

(c) Nothing in this subdivision prevents any individual who has made a report under this section from providing information to any individuals involved in an accident or their representatives or from testifying in any trial, civil or criminal, arising out of an accident, as to facts within the individual's knowledge. It is intended by this subdivision to render privileged the reports required, but it is not intended to prohibit proof of the facts to which the reports relate.

(d) Disclosing any information contained in any accident report, except as provided in this subdivision, section 13.82, subdivision 3 or 6, or other statutes, is a misdemeanor.

(e) The commissioner of public safety shall charge authorized persons as described in paragraph (a) a $5 fee for a copy of an accident report. Ninety percent of the $5 fee collected under this paragraph must be deposited in the special revenue fund and credited to the driver services operating account established in section 299A.705 and ten percent must be deposited in the general fund. The commissioner may also furnish an electronic copy of the database of accident records, which must not contain personal or private data on an individual, to private agencies as provided in paragraph (g), for not less than the cost of preparing the copies on a bulk basis as provided in section 13.03, subdivision 3.

(f) The fees specified in paragraph (e) notwithstanding, the commissioner and law enforcement agencies shall charge commercial users who request access to response or incident data relating to accidents a fee not to exceed 50 cents per record. "Commercial user" is a user who in one location requests access to data in more than five accident reports per month, unless the user establishes that access is not for a commercial purpose. Of the money collected by the commissioner under this paragraph, 90 percent must be deposited in the special revenue fund and credited to the driver services operating account established in section 299A.705 and ten percent must be deposited in the general fund.

(g) The fees in paragraphs (e) and (f) notwithstanding, the commissioner shall provide an electronic copy of the accident records database to the public on a case-by-case basis using the cost-recovery charges provided for under section 13.03, subdivision 3. The database provided must not contain personal or private data on an individual. However, unless the accident records database includes the vehicle identification number, the commissioner shall include the vehicle registration plate number if a private agency certifies and agrees that the agency:

(1) is in the business of collecting accident and damage information on vehicles;

(2) will use the vehicle registration plate number only for identifying vehicles that have been involved in accidents or damaged, to provide this information to persons seeking access to a vehicle's history and not for identifying individuals or for any other purpose; and

(3) will be subject to the penalties and remedies under sections 13.08 and 13.09.

Subd. 14. Penalties. (a) The driver of any vehicle who violates subdivision 1 or 6 and who did not cause the collision is punishable as follows:

(1) if the collision results in the death of another, the driver is guilty of a felony and may be sentenced to imprisonment for not more than three years, or to payment of a fine of not more than $5,000, or both;

(2) if the collision results in great bodily harm to another, as defined in section 609.02, subdivision 8, the driver is guilty of a felony and may be sentenced to imprisonment for not more than two years, or to payment of a fine of not more than $4,000, or both; or

(3) if the collision results in substantial bodily harm to another, as defined in section 609.02, subdivision 7a, the driver may be sentenced to imprisonment for not more than one year, or to payment of a fine of not more than $3,000, or both.

(b) The driver of any vehicle involved in a collision resulting in bodily harm to another who violates subdivision 1 or 6 may be sentenced to imprisonment for not more than one year, or to payment of a fine of not more than $3,000, or both.

(c) Any person who violates subdivision 3, 5, 7, 8, 11, or 12 is guilty of a misdemeanor.

(d) The driver of any vehicle involved in a collision resulting in damage to an attended vehicle who violates subdivision 2 is guilty of a misdemeanor.

(e) The driver of any vehicle involved in a collision resulting in damage to an unattended vehicle who violates subdivision 4 is guilty of a misdemeanor.

(f) The attorney in the jurisdiction in which the violation occurred who is responsible for prosecution of misdemeanor violations of this section shall also be responsible for prosecution of gross misdemeanor violations of this section.

Subd. 14a. Suspension of license for failure to report accident. The commissioner may suspend the license, or any nonresident's operating privilege, of any person who willfully fails, refuses, or neglects to make report of a traffic accident as required by the laws of this state. A license suspension under this section is subject to the notice requirements of section 171.18, subdivision 2.

Subd. 15. Defense. It is an affirmative defense to prosecution under subdivisions 1, 2, and 6 that the driver left the scene of the collision to take any individual suffering immediately demonstrable bodily injury in the collision to receive emergency medical care if the driver of the involved vehicle gives notice to a law enforcement agency as required by subdivision 6 as soon as reasonably feasible after the emergency medical care has been undertaken.

Subd. 16. Commissioner as agent for service of process. The use and operation by a resident of this state or the resident's agent, or by a nonresident or the nonresident's agent, of a motor vehicle within the state of Minnesota, is deemed an irrevocable appointment by the resident if absent from this state continuously for six months or more following an accident, or by the nonresident at any time, of the commissioner of public safety to be the resident's or nonresident's true and lawful attorney upon whom may be served all legal process in any action or proceeding against the resident or nonresident or the executor, administrator, or personal representative of the resident or nonresident growing out of the use and operation of a motor vehicle within this state, resulting in damages or loss to person or property, whether the damage or loss occurs on a highway or on abutting public or private property. This appointment is binding upon the nonresident's executor, administrator, or personal representative. The use or operation of a motor vehicle by the resident or nonresident is a signification of agreement that any process in any action against the resident or nonresident or executor, administrator, or personal representative of the resident or nonresident that is so served has the same legal force and validity as if served upon the resident or nonresident personally or on the executor, administrator, or personal representative of the resident or nonresident. Service of process must be made by serving a copy thereof upon the commissioner or by filing a copy in the commissioner's office, together with payment of a fee of $20, and is deemed sufficient service upon the absent resident or the nonresident or the executor, administrator, or personal representative of the resident or nonresident; provided that notice of service and a copy of the process are sent by mail by the plaintiff within ten days to the defendant at the defendant's last known address and that the plaintiff's affidavit of compliance with the provisions of this chapter is attached to the summons.

Subd. 17. Information access by vehicle owners. If an accident report has been prepared by a person involved in an accident and no report has been prepared by a law enforcement officer, the owners of the vehicles involved in an accident shall have the same access to information maintained by the Department of Public Safety, Driver and Vehicle Services Division, about the vehicles, their owners, and their drivers that would have been available to a law enforcement officer reporting on the accident.

Subd. 18. Continuance of court proceeding; costs. The court in which the action is pending may order a continuance as may be necessary to afford the defendant reasonable opportunity to defend the action, not exceeding 90 days from the date of filing of the action in that court. The fee of $20 paid by the plaintiff to the commissioner at the time of service of the proceedings must be taxed in the plaintiff's cost if the plaintiff prevails in the suit. The commissioner shall keep a record of all processes so served, which must show the day and hour of service.

Subd. 19. Terminology. The provisions of this section apply equally whether the term "accident" or "collision" is used.

History: (2720-168, 2720-169, 2720-170, 2720-171, 2720-172, 2720-173) 1937 c 464 s 18-23; 1939 c 430 s 2,3; 1941 c 439; 1943 c 548 s 1; 1945 c 207 s 1; 1945 c 285 s 4,34; 1947 c 114 s 1; 1947 c 428 s 7-10; 1959 c 679 s 1; 1963 c 280 s 1; 1963 c 634 s 1; 1965 c 815 s 1; 1967 c 397 s 1; Ex1967 c 3 s 1; 1971 c 491 s 5-11; Ex1971 c 27 s 3-5; 1974 c 22 s 1-4; 1974 c 343 s 1; 1977 c 53 s 1; 1978 c 461 s 1,2; 1978 c 679 s 1; 1980 c 498 s 2,3; 1981 c 37 s 2; 1981 c 357 s 60; 1982 c 545 s 22; 1982 c 617 s 6; 1983 c 345 s 2-7; 1984 c 622 s 1-4; 1984 c 628 art 3 s 11; 1Sp1985 c 4 s 3; 1986 c 444; 1987 c 180 s 1; 1987 c 383 s 5; 1989 c 290 art 6 s 1; 1989 c 321 s 9; 1991 c 319 s 16; 1993 c 351 s 27,28; 1994 c 399 s 1; 1996 c 346 s 3; 1996 c 408 art 3 s 1; 1997 c 230 s 2; 1999 c 227 s 22; 2001 c 91 s 1; 1Sp2001 c 8 art 2 s 39-41; 2005 c 163 s 60-75,88; 1Sp2005 c 6 art 2 s 35; 2009 c 108 s 5; 2012 c 185 s 3; 2012 c 287 art 3 s 28; 2014 c 186 s 1

NOTE: Subdivision 5a was preempted by federal law to the extent it applies to rental or leased vehicles. Meyer v. Nwokedi, 777 N.W.2d 218 (Minn. 2010).



Section 169.10 — STATISTICAL INFORMATION.

The Department of Public Safety shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based thereon as to the number and circumstances of traffic accidents.

History: (2720-174) 1937 c 464 s 24; 1971 c 491 s 12



Section 169.13 — RECKLESS OR CARELESS DRIVING.

Subdivision 1. Reckless driving. (a) A person who drives a motor vehicle while aware of and consciously disregarding a substantial and unjustifiable risk that the driving may result in harm to another or another's property is guilty of reckless driving. The risk must be of such a nature and degree that disregard of it constitutes a significant deviation from the standard of conduct that a reasonable person would observe in the situation.

(b) A person shall not race any vehicle upon any street or highway of this state. Any person who willfully compares or contests relative speeds by operating one or more vehicles is guilty of racing, which constitutes reckless driving, whether or not the speed contested or compared is in excess of the maximum speed prescribed by law.

(c) A person who violates paragraph (a) or (b) is guilty of a misdemeanor. A person who violates paragraph (a) or (b) and causes great bodily harm or death to another is guilty of a gross misdemeanor.

(d) For purposes of this section, "great bodily harm" has the meaning given in section 609.02, subdivision 8.

Subd. 2. Careless driving. Any person who operates or halts any vehicle upon any street or highway carelessly or heedlessly in disregard of the rights of others, or in a manner that endangers or is likely to endanger any property or any person, including the driver or passengers of the vehicle, is guilty of a misdemeanor.

Subd. 3. Application. (a) The provisions of this section apply, but are not limited in application, to any person who drives any vehicle in the manner prohibited by this section:

(1) upon the ice of any lake, stream, or river, including but not limited to the ice of any boundary water; or

(2) in a parking lot ordinarily used by or available to the public though not as a matter of right, and a driveway connecting the parking lot with a street or highway.

(b) This section does not apply to:

(1) an authorized emergency vehicle, when responding to an emergency call or when in pursuit of an actual or suspected violator;

(2) the emergency operation of any vehicle when avoiding imminent danger; or

(3) any raceway, racing facility, or other public event sanctioned by the appropriate governmental authority.

(c) Nothing in this section or section 609.035 or 609.04 shall limit the power of the state to prosecute or punish a person for conduct that constitutes any other crime under any other law of this state.

History: (2720-177) 1937 c 464 s 27; 1939 c 430 s 5; 1947 c 428 s 11; 1967 c 569 s 2; Ex1971 c 27 s 7; 1983 c 236 s 1; 1984 c 622 s 15; 2006 c 260 art 2 s 1; 2015 c 65 art 6 s 3,4



Section 169.14 — SPEED LIMITS, ZONES; RADAR.

Subdivision 1. Duty to drive with due care. No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions. Every driver is responsible for becoming and remaining aware of the actual and potential hazards then existing on the highway and must use due care in operating a vehicle. In every event speed shall be so restricted as may be necessary to avoid colliding with any person, vehicle or other conveyance on or entering the highway in compliance with legal requirements and the duty of all persons to use due care.

Subd. 1a. License revocation for extreme speed. The driver's license of a person who violates any speed limit established in this section, by driving in excess of 100 miles per hour, is revoked for six months under section 171.17, or for a longer minimum period of time applicable under section 169A.53, 169A.54, or 171.174.

Subd. 2. Speed limits. (a) Where no special hazard exists the following speeds shall be lawful, but any speeds in excess of such limits shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful; except that the speed limit within any municipality shall be a maximum limit and any speed in excess thereof shall be unlawful:

(1) 30 miles per hour in an urban district;

(2) 65 miles per hour on noninterstate expressways, as defined in section 160.02, subdivision 18b, and noninterstate freeways, as defined in section 160.02, subdivision 19;

(3) 55 miles per hour in locations other than those specified in this section;

(4) 70 miles per hour on interstate highways outside the limits of any urbanized area with a population of greater than 50,000 as defined by order of the commissioner of transportation;

(5) 65 miles per hour on interstate highways inside the limits of any urbanized area with a population of greater than 50,000 as defined by order of the commissioner of transportation;

(6) ten miles per hour in alleys;

(7) 25 miles per hour in residential roadways if adopted by the road authority having jurisdiction over the residential roadway; and

(8) 35 miles per hour in a rural residential district if adopted by the road authority having jurisdiction over the rural residential district.

(b) A speed limit adopted under paragraph (a), clause (7), is not effective unless the road authority has erected signs designating the speed limit and indicating the beginning and end of the residential roadway on which the speed limit applies.

(c) A speed limit adopted under paragraph (a), clause (8), is not effective unless the road authority has erected signs designating the speed limit and indicating the beginning and end of the rural residential district for the roadway on which the speed limit applies.

(d) Notwithstanding section 609.0331 or 609.101 or other law to the contrary, a person who violates a speed limit established in this subdivision, or a speed limit designated on an appropriate sign under subdivision 4, 5, 5b, 5c, or 5e, by driving 20 miles per hour or more in excess of the applicable speed limit, is assessed an additional surcharge equal to the amount of the fine imposed for the speed violation, but not less than $25.

Subd. 2a. Increased speed limit when passing. Notwithstanding subdivision 2, the speed limit is increased by ten miles per hour over the posted speed limit when the driver:

(1) is on a two-lane highway having one lane for each direction of travel;

(2) is on a highway with a posted speed limit that is equal to or higher than 55 miles per hour;

(3) is overtaking and passing another vehicle proceeding in the same direction of travel; and

(4) meets the requirements in section 169.18.

Subd. 3. Reduced speed required. (a) The driver of any vehicle shall, consistent with the requirements, drive at an appropriate reduced speed when approaching or passing an authorized emergency vehicle stopped with emergency lights flashing on any street or highway, when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(b) A person who fails to reduce speed appropriately when approaching or passing an authorized emergency vehicle stopped with emergency lights flashing on a street or highway shall be assessed an additional surcharge equal to the amount of the fine imposed for the speed violation, but not less than $25.

Subd. 4. Establishment of zones by commissioner. On determining upon the basis of an engineering and traffic investigation that any speed set forth in this section is greater or less than is reasonable or safe under the conditions found to exist on any trunk highway or upon any part thereof, the commissioner may erect appropriate signs designating a reasonable and safe speed limit thereat, which speed limit shall be effective when such signs are erected. Any speeds in excess of such limits shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful; except that any speed limit within any municipality shall be a maximum limit and any speed in excess thereof shall be unlawful. On determining upon that basis that a part of the trunk highway system outside a municipality should be a zone of maximum speed limit, the commissioner may establish that part as such a zone by erecting appropriate signs showing the beginning and end of the zone, designating a reasonable and safe speed therefor, which may be different than the speed set forth in this section, and that it is a zone of maximum speed limit. The speed so designated by the commissioner within any such zone shall be a maximum speed limit, and speed in excess of such limit shall be unlawful. The commissioner may in the same manner from time to time alter the boundary of such a zone and the speed limit therein or eliminate such zone.

Subd. 4a. [Repealed, 1997 c 143 s 20]

Subd. 5. Zoning within local area. When local authorities believe that the existing speed limit upon any street or highway, or part thereof, within their respective jurisdictions and not a part of the trunk highway system is greater or less than is reasonable or safe under existing conditions, they may request the commissioner to authorize, upon the basis of an engineering and traffic investigation, the erection of appropriate signs designating what speed is reasonable and safe, and the commissioner may authorize the erection of appropriate signs designating a reasonable and safe speed limit thereat, which speed limit shall be effective when such signs are erected. Any speeds in excess of these speed limits shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful; except that any speed limit within any municipality shall be a maximum limit and any speed in excess thereof shall be unlawful. Alteration of speed limits on streets and highways shall be made only upon authority of the commissioner except as provided in subdivision 5a.

Subd. 5a. Speed zoning in school zone; surcharge. (a) Local authorities may establish a school speed limit within a school zone of a public or nonpublic school upon the basis of an engineering and traffic investigation as prescribed by the commissioner of transportation. The establishment of a school speed limit on any trunk highway shall be with the consent of the commissioner of transportation. Such school speed limits shall be in effect when children are present, going to or leaving school during opening or closing hours or during school recess periods. The school speed limit shall not be lower than 15 miles per hour and shall not be more than 30 miles per hour below the established speed limit on an affected street or highway.

(b) The school speed limit shall be effective upon the erection of appropriate signs designating the speed and indicating the beginning and end of the reduced speed zone. Any speed in excess of such posted school speed limit is unlawful. All such signs shall be erected by the local authorities on those streets and highways under their respective jurisdictions and by the commissioner of transportation on trunk highways.

(c) For the purpose of this subdivision, "school zone" means that section of a street or highway which abuts the grounds of a school where children have access to the street or highway from the school property or where an established school crossing is located provided the school advance sign prescribed by the Manual on Uniform Traffic Control Devices adopted by the commissioner of transportation pursuant to section 169.06 is in place. All signs erected by local authorities to designate speed limits in school zones shall conform to the Manual on Uniform Traffic Control Devices.

(d) Notwithstanding section 609.0331 or 609.101 or other law to the contrary, a person who violates a speed limit established under this subdivision is assessed an additional surcharge equal to the amount of the fine imposed for the violation, but not less than $25.

Subd. 5b. Segment in urban district. When any segment of at least a quarter-mile in distance of any city street, municipal state-aid street, or town road on which a speed limit in excess of 30 miles per hour has been established pursuant to an engineering and traffic investigation by the commissioner meets the definition of "urban district" as defined in section 169.011, subdivision 90, the governing body of the city or town may by resolution declare the segment to be an urban district and may establish on the segment the speed limit for urban districts prescribed in subdivision 2. The speed limit so established shall be effective upon the erection of appropriate signs designating the speed and indicating the beginning and end of the segment on which the speed limit is established, and any speed in excess of such posted limits shall be unlawful. A copy of the resolution shall be transmitted to the commissioner at least ten days prior to the erection of the signs.

Subd. 5c. Speed zoning in alleyway. Local authorities may regulate speed limits for alleyways as defined in section 169.011 based on their own engineering and traffic investigations. Alleyway speed limits established at other than ten miles per hour shall be effective when proper signs are posted.

Subd. 5d. Speed limit in work zone when workers present. (a) Notwithstanding subdivision 2 and subject to subdivision 3, the speed limit on a road having an established speed limit of 50 miles per hour or greater is adjusted to 45 miles per hour in a work zone when (1) at least one lane or portion of a lane of traffic is closed in either direction, and (2) workers are present. A speed in excess of the adjusted speed limit is unlawful.

(b) Paragraph (a) does not apply to a segment of road in which:

(1) positive barriers are placed between workers and the traveled portion of the highway;

(2) the work zone is in place for less than 24 hours;

(3) a different speed limit for the work zone is determined by the road authority following an engineering and traffic investigation and based on accepted engineering practice; or

(4) a different speed limit for the work zone is established by the road authority under paragraph (c).

(c) The commissioner, on trunk highways and temporary trunk highways, and local authorities, on streets and highways under their jurisdiction, may authorize the use of reduced maximum speed limits in work zones when workers are present, without an engineering and traffic investigation required. The work zone speed limit must not reduce the speed limit on the affected street or highway by more than:

(1) 20 miles per hour on a street or highway having an established speed limit of 55 miles per hour or greater; and

(2) 15 miles per hour on a street or highway having an established speed limit of 50 miles per hour or less.

(d) A work zone speed limit under paragraph (c) is effective on erection of appropriate regulatory speed limit signs. The signs must be removed or covered when they are not required. A speed in excess of the posted work zone speed limit is unlawful.

(e) For any speed limit under this subdivision, a road authority shall erect signs identifying the speed limit and indicating the beginning and end of the speed limit zone.

Subd. 5e. Speed limit on park road. The political subdivision with authority over a park may establish a speed limit on a road located within the park. A speed limit established under this subdivision on a trunk highway is effective only with the commissioner's approval. A speed limit established under this subdivision must be based on an engineering and traffic investigation prescribed by the commissioner of transportation and must not be lower than 20 miles per hour, and no speed limit established under this subdivision may reduce existing speed limits by more than 15 miles per hour. A speed limit established under this subdivision is effective on the erection of appropriate signs designating the speed limit and indicating the beginning and end of the reduced speed zone. Any speed in excess of the posted speed is unlawful.

Subd. 5f. Speed limits on certain rural residential districts. (a) A rural residential district existing and lawfully signed before August 1, 2009, continues to qualify as a rural residential district.

(b) A rural residential district existing and lawfully signed before August 1, 2009, is subject to the speed limit signed before August 1, 2009.

[See Note.]

Subd. 6. [Repealed, Ex1971 c 27 s 49]

Subd. 6a. Work zone speed limit violations. A person convicted of operating a motor vehicle in violation of a speed limit in a work zone, or any other provision of this section while in a work zone, shall be required to pay a fine of $300. This fine is in addition to the surcharge under section 357.021, subdivision 6.

Subd. 7. Burden of proof. The provisions of this chapter declaring speed limitation shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

Subd. 8. Minimum speeds. On determining upon the basis of an engineering and traffic investigation that a speed at least as great as, or in excess of, a specified and determined minimum is necessary to the reasonable and safe use of any trunk highway or portion thereof, the commissioner may erect appropriate signs specifying the minimum speed on such highway or portion thereof. The minimum speed shall be effective when such signs are erected. Any speeds less than the posted minimum speeds shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful.

Subd. 9. Standards of evidence. In any prosecution in which the rate of speed of a motor vehicle is relevant, evidence of the speed of a motor vehicle as indicated on the speedometer thereof shall be admissible on a showing that a vehicle is regularly used in traffic law enforcement and that the speedometer thereon is regularly and routinely tested for accuracy and a record of the results of said tests kept on file by the agency having control of said vehicle. Evidence as to the speed indicated on said speedometer shall be prima facie evidence that the said vehicle was, at the time said reading was observed, traveling at the rate of speed so indicated; subject to correction by the amount of error, if any, shown to exist by the test made closest in time to the time of said reading.

Records of speedometer tests kept in the regular course of operations of any law enforcement agency shall be admissible without further foundation, as to the results of said tests. Such records shall be available to the defendant upon demand. Nothing herein shall be construed to preclude or interfere with the cross examination or impeachment of evidence of rate of speed as indicated by speedometer readings, pursuant to the Rules of Evidence.

Subd. 10. Radar; speed-measuring device; standards of evidence. (a) In any prosecution in which the rate of speed of a motor vehicle is relevant, evidence of the speed as indicated on radar or other speed-measuring device is admissible in evidence, subject to the following conditions:

(1) the officer operating the device has sufficient training to properly operate the equipment;

(2) the officer testifies as to the manner in which the device was set up and operated;

(3) the device was operated with minimal distortion or interference from outside sources; and

(4) the device was tested by an accurate and reliable external mechanism, method, or system at the time it was set up.

(b) Records of tests made of such devices and kept in the regular course of operations of any law enforcement agency are admissible in evidence without further foundation as to the results of the tests. The records shall be available to a defendant upon demand. Nothing in this subdivision shall be construed to preclude or interfere with cross examination or impeachment of evidence of the rate of speed as indicated on the radar or speed-measuring device.

Subd. 11. Handheld traffic radar. (a) Law enforcement agencies that use handheld radar units shall establish operating procedures to reduce the operator's exposure to microwave radiation.

(b) The procedures, at a minimum, must require:

(1) that the operator turn the unit off when it is not in use;

(2) if the unit has a standby mode, that the operator use this mode except when measuring a vehicle's speed;

(3) that the operator not allow the antenna to rest against the operator's body while it is in operation; and

(4) that the operator always point the antenna unit away from the operator and any other person in very close proximity to the unit.

Subd. 12. Radar jammer. For purposes of this section, "radar jammer" means any instrument, device, or equipment designed or intended for use with a vehicle or otherwise to jam or interfere in any manner with a speed-measuring device operated by a peace officer.

No person shall sell, offer for sale, use, or possess any radar jammer in this state.

History: (2720-178) 1937 c 464 s 28; 1939 c 430 s 6; 1947 c 428 s 12,13; 1955 c 802 s 1,2; 1957 c 580 s 1; 1963 c 843 s 1-4; 1969 c 623 s 1; 1975 c 53 s 1; 1975 c 363 s 1,2; 1976 c 166 s 7; 1979 c 60 s 1; 1980 c 498 s 4; 1984 c 417 s 24,25; 1986 c 444; 1987 c 319 s 1; 1991 c 298 art 4 s 9; 1993 c 26 s 1; 1993 c 61 s 1; 1994 c 635 art 1 s 12; 1994 c 640 s 1; 1994 c 645 s 1; 1995 c 118 s 1; 1995 c 265 art 2 s 18; 1996 c 455 art 1 s 5,6; 1997 c 143 s 9-11; 1997 c 159 art 2 s 20,21; 1999 c 44 s 1; 2001 c 213 s 9; 1Sp2003 c 19 art 2 s 27; 1Sp2005 c 6 art 3 s 41,42; 2008 c 287 art 1 s 45; 2009 c 56 s 4,5; 2009 c 165 s 1; 2010 c 356 s 1; 2014 c 312 art 11 s 7,8

NOTE: Subdivision 5f, paragraph (b), as added by Laws 2009, chapter 56, section 5, expires when the speed limit signs erected before August 1, 2009, are replaced. Laws 2009, chapter 56, section 5, the effective date.



Section 169.15 — IMPEDING TRAFFIC; INTERSECTION GRIDLOCK.

Subdivision 1. Impeding traffic; slow speed. No person shall drive a motor vehicle at such a slow speed as to impede or block the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law or except when the vehicle is temporarily unable to maintain a greater speed due to a combination of the weight of the vehicle and the grade of the highway.

Subd. 2. Intersection gridlock; stop or block traffic. (a) Except as provided in paragraph (b), a driver of a vehicle shall not enter an intersection controlled by a traffic-control signal until the driver is able to move the vehicle immediately, continuously, and completely through the intersection without impeding or blocking the subsequent movement of cross traffic.

(b) Paragraph (a) does not apply to movement of a vehicle made:

(1) at the direction of a city-authorized traffic-control agent or a peace officer;

(2) to facilitate passage of an authorized emergency vehicle with its emergency lights activated; or

(3) to make a turn, as permitted under section 169.19, that allows the vehicle to safely leave the intersection.

(c) A violation of this subdivision does not constitute grounds for suspension or revocation of the violator's driver's license.

History: (2720-179) 1937 c 464 s 29; Ex1971 c 27 s 8; 2010 c 351 s 29



Section 169.17 — EMERGENCY VEHICLE.

The speed limitations set forth in sections 169.14 to 169.17 do not apply to an authorized emergency vehicle responding to an emergency call. Drivers of all emergency vehicles shall sound an audible signal by siren and display at least one lighted red light to the front, except that law enforcement vehicles shall sound an audible signal by siren or display at least one lighted red light to the front. This provision does not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of persons using the street, nor does it protect the driver of an authorized emergency vehicle from the consequence of a reckless disregard of the safety of others.

History: (2720-181) 1937 c 464 s 31; 1947 c 428 s 14; 1997 c 143 s 13; 1997 c 159 art 2 s 22; 1998 c 263 s 1



Section 169.18 — DRIVING RULES.

Subdivision 1. Keep to the right. Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) when overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) when the right half of a roadway is closed to traffic while under construction or repair;

(3) upon a roadway divided into three marked lanes for traffic under the rules applicable thereon;

(4) upon a roadway designated and signposted for one-way traffic as a one-way roadway;

(5) as necessary to comply with subdivision 11 when approaching an authorized emergency vehicle parked or stopped on the roadway; or

(6) as necessary to comply with subdivision 12 when approaching a road maintenance or construction vehicle parked or stopped on the roadway.

Subd. 2. Meeting. Drivers of vehicles proceeding in opposite directions, shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the roadway, as nearly as possible.

Subd. 3. Passing. The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations, exceptions, and special rules hereinafter stated:

(1) the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle;

(2) except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible warning, and shall not increase the speed of the overtaken vehicle until completely passed by the overtaking vehicle; and

(3) the operator of a motor vehicle overtaking a bicycle or individual proceeding in the same direction on the roadway shall leave a safe distance, but in no case less than three feet clearance, when passing the bicycle or individual and shall maintain clearance until safely past the overtaken bicycle or individual.

Subd. 4. Passing on the right. The driver of a vehicle may overtake and pass upon the right of another vehicle only upon the following conditions:

(1) when the vehicle overtaken is making or about to make a left turn;

(2) upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two or more lines of moving vehicles in each direction;

(3) upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles;

(4) when the driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving in a bicycle lane or onto the shoulder, whether paved or unpaved, or off the pavement or main-traveled portion of the roadway.

Subd. 5. Driving left of roadway center; exception. (a) No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within 100 feet of any vehicle approaching from the opposite direction.

(b) Except on a one-way roadway, no vehicle shall, in overtaking and passing another vehicle or at any other time, be driven to the left half of the roadway under the following conditions:

(1) when approaching the crest of a grade or upon a curve in the highway where the driver's view along the highway is obstructed within a distance of 700 feet;

(2) when approaching within 100 feet of any underpass or tunnel, railroad grade crossing, intersection within a city, or intersection outside of a city if the presence of the intersection is marked by warning signs; or

(3) where official signs are in place prohibiting passing, or a distinctive centerline is marked, which distinctive line also so prohibits passing, as declared in the Manual on Uniform Traffic Control Devices adopted by the commissioner.

Subd. 6. One-way traffic. (a) Upon a roadway designated and signposted for one-way traffic as a one-way roadway, a vehicle shall be driven only in the direction designated;

(b) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

Subd. 7. Laned highway. When any roadway has been divided into two or more clearly marked lanes for traffic, the following rules, in addition to all others consistent herewith, shall apply:

(a) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(b) Upon a roadway which is not a one-way roadway and which is divided into three lanes, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and such center lane is clear of traffic within a safe distance, or in preparation for a left turn or where such center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding, and is signposted to give notice of such allocation. The left lane of a three-lane roadway which is not a one-way roadway shall not be used for overtaking and passing another vehicle.

(c) Official signs may be erected directing slow-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction, and drivers of vehicles shall obey the directions of every such sign.

(d) Whenever a bicycle lane has been established on a roadway, any person operating a motor vehicle on such roadway shall not drive in the bicycle lane except to perform parking maneuvers in order to park where parking is permitted, to enter or leave the highway, or to prepare for a turn as provided in section 169.19, subdivision 1.

Subd. 8. Following vehicle too closely. (a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the conditions of the highway.

(b) The driver of any motor vehicle drawing another vehicle, or the driver of any motor truck or bus, when traveling upon a roadway outside of a business or residence district, shall not follow within 500 feet of another vehicle. The provisions of this paragraph shall not be construed to prevent overtaking and passing nor shall the same apply upon any lane specially designated for use by motor trucks.

(c) The driver of a motor vehicle shall not follow within 500 feet of an authorized emergency vehicle that is traveling in response to an emergency.

Subd. 9. Divided highway; crossovers. Whenever any highway has been divided into two or more roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices or police officers. No vehicle shall be driven over, across, or within any such dividing space, barrier section, except through an opening in such physical barrier, or dividing section or space or at a crossover or intersection established by public authority.

Subd. 10. Slow-moving vehicle. Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction, or when preparing for a left turn at an intersection or into a private road or driveway, or when a specific lane is designated and posted for a specific type of traffic.

Subd. 11. Passing parked emergency vehicle; citation; probable cause. (a) When approaching and before passing an authorized emergency vehicle with its emergency lights activated that is parked or otherwise stopped on or next to a street or highway having two lanes in the same direction, the driver of a vehicle shall safely move the vehicle to the lane farthest away from the emergency vehicle, if it is possible to do so.

(b) When approaching and before passing an authorized emergency vehicle with its emergency lights activated that is parked or otherwise stopped on or next to a street or highway having more than two lanes in the same direction, the driver of a vehicle shall safely move the vehicle so as to leave a full lane vacant between the driver and any lane in which the emergency vehicle is completely or partially parked or otherwise stopped, if it is possible to do so.

(c) A peace officer may issue a citation to the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of this subdivision within the four-hour period following the termination of the incident or a receipt of a report under paragraph (d). The citation may be issued even though the violation was not committed in the presence of the peace officer.

(d) Although probable cause may be otherwise satisfied by other evidentiary elements or factors, probable cause is sufficient for purposes of this subdivision when the person cited is operating the vehicle described by a member of the crew of an authorized emergency vehicle responding to an incident in a timely report of the violation of this subdivision, which includes a description of the vehicle used to commit the offense and the vehicle's license plate number. For the purposes of issuance of a citation under paragraph (c), "timely" means that the report must be made within a four-hour period following the termination of the incident.

(e) For purposes of paragraphs (a) and (b) only, the terms "authorized emergency vehicle" and "emergency vehicle" include a towing vehicle defined in section 168B.011, subdivision 12a, that has activated flashing lights authorized under section 169.64, subdivision 3, in addition to the vehicles described in the definition for "authorized emergency vehicle" in section 169.011, subdivision 3.

Subd. 12. Passing certain parked vehicles. (a) When approaching and before passing a freeway service patrol vehicle, road maintenance vehicle, utility company vehicle, or construction vehicle with its warning lights activated that is parked or otherwise stopped on or next to a street or highway having two lanes in the same direction, the driver of a vehicle shall safely move the vehicle to the lane farthest away from the parked or stopped vehicle, if it is possible to do so.

(b) When approaching and before passing a freeway service patrol vehicle, road maintenance vehicle, utility company vehicle, or construction vehicle with its warning lights activated that is parked or otherwise stopped on or next to a street or highway having more than two lanes in the same direction, the driver of a vehicle shall safely move the vehicle so as to leave a full lane vacant between the driver and any lane in which the vehicle is completely or partially parked or otherwise stopped, if it is possible to do so.

History: (2720-182, 2720-183, 2720-184, 2720-185, 2720-186, 2720-187, 2720-188, 2720-189) 1937 c 464 s 32-39; 1939 c 430 s 7; 1947 c 428 s 15; 1951 c 363 s 1; 1959 c 521 s 2; 1963 c 357 s 5; 1963 c 627 s 1; 1971 c 138 s 1; 1973 c 123 art 5 s 7; 1978 c 739 s 7; 1986 c 444; 1993 c 26 s 2,3; 1993 c 187 s 4; 1995 c 72 s 1; 1996 c 456 s 20; 1Sp2001 c 8 art 2 s 42,43; 2005 c 120 s 2; 1Sp2005 c 6 art 3 s 43-45; 2006 c 212 art 1 s 9; 2008 c 350 art 1 s 30-32; 2009 c 86 art 1 s 27; 2012 c 287 art 3 s 64; 2013 c 127 s 28,29; 2015 c 75 art 2 s 21



Section 169.19 — TURNING, STARTING, AND SIGNALING.

Subdivision 1. Turning at intersection. The driver of a vehicle intending to turn at an intersection shall do so as follows:

(a) Except as otherwise provided in this paragraph, both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway. When necessary to accommodate vehicle configuration, a driver is permitted to make a right turn into the farthest lane of a roadway with two or more lanes in the same direction in order to make a U-turn at a reduced conflict intersection, if it is safe to do so.

(b) Approach for a left turn on other than one-way roadways shall be made in that portion of the right half of the roadway nearest the centerline thereof, and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the centerline of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(c) Approach for a left turn from a two-way roadway into a one-way roadway shall be made in that portion of the right half of the roadway nearest the centerline thereof and by passing to the right of such centerline where it enters the intersection.

(d) A left turn from a one-way roadway into a two-way roadway shall be made from the left-hand lane and by passing to the right of the centerline of the roadway being entered upon leaving the intersection.

(e) Where both streets or roadways are one way, both the approach for a left turn and a left turn shall be made as close as practicable to the left-hand curb or edge of the roadway.

(f) Local authorities in their respective jurisdictions may cause markers, buttons, or signs to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when markers, buttons, or signs are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by such markers, buttons, or signs.

(g) Whenever it is necessary for the driver of a motor vehicle to cross a bicycle lane adjacent to the driver's lane of travel to make a turn, the driver shall first signal the movement, then drive the motor vehicle into the bicycle lane prior to making the turn, but only after it is safe to do so. The driver shall then make the turn consistent with any traffic markers, buttons, or signs, yielding the right-of-way to any vehicles or bicycles approaching so close thereto as to constitute an immediate hazard.

Subd. 2. U-turn. No vehicle shall be turned to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where the vehicle cannot be seen by the driver of any other vehicle approaching from either direction within 1,000 feet, nor shall the driver of a vehicle turn the vehicle to proceed in the opposite direction unless the movement can be made safely and without interfering with other traffic. When necessary to accommodate vehicle configuration on a roadway with two or more lanes in the same direction, a driver may turn the vehicle into the farthest lane and temporarily use the shoulder to make a U-turn.

Subd. 3. Starting parked car. No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.

Subd. 4. Change of course. No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in this section, or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or move right or left upon a highway unless and until the movement can be made with reasonable safety after giving an appropriate signal in the manner hereinafter provided.

Subd. 5. Signal to turn. A signal of intention to turn right or left shall be given continuously during not less than the last 100 feet traveled by the vehicle before turning. A person whose vehicle is exiting a roundabout is exempt from this subdivision.

Subd. 6. Signal to stop. No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear unless there is a good and sufficient reason for not being able to do so.

Subd. 7. Signaling methods. The signals herein required shall be given either by means of the hand and arm or by a signal lamp or signal device of a type approved by the commissioner of public safety, but when a vehicle is so constructed or loaded that a hand and arm signal would not be visible in normal sunlight, and at night both to the front and rear of such vehicle, then the signals must be given by such a lamp or device.

Subd. 8. Hand signals. When the signal is given by means of the hand and arm the driver shall indicate intention to start, stop, or turn by extending the hand and arm from and beyond the left side of the vehicle in the following manner and these signals shall indicate as follows:

(1) left turn: hand and arm extended horizontally;

(2) right turn: hand and arm extended upward, except that a bicyclist or motorcyclist may extend the right hand and arm horizontally to the right side of the bicycle or motorcycle;

(3) stop or decrease speed: hand and arm extended downward.

History: (2720-190, 2720-191, 2720-192, 2720-193, 2720-194, 2720-195) 1937 c 464 s 40-45; 1939 c 430 s 8; 1947 c 428 s 16; 1959 c 521 s 3; 1971 c 286 s 1; 1978 c 587 s 1; 1978 c 739 s 8,9; 1986 c 444; 1989 c 204 s 1; 2012 c 287 art 4 s 19; 2013 c 127 s 30; 2014 c 287 s 10,11



Section 169.20 — RIGHT-OF-WAY.

Subdivision 1. Approaching intersection. (a) When two vehicles enter an uncontrolled intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b) When two vehicles enter an intersection controlled by stop signs or by blinking red traffic signals requiring drivers or vehicles from any direction to stop before proceeding, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(c) At an uncontrolled approach to a T-shaped intersection, the driver required to turn shall yield to the cross traffic.

(d) The driver of any vehicle traveling at an unlawful speed shall forfeit any right-of-way which the driver might otherwise have hereunder.

(e) The foregoing rules are modified as hereinafter stated in this section.

Subd. 2. Left turn. The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.

Subd. 3. Through highway; stop sign. (a) The driver of a vehicle shall stop as required by this chapter at the entrance to a through highway and shall yield the right-of-way to other vehicles which have entered the intersection from the through highway or which are approaching so closely on the through highway as to constitute an immediate hazard, but the driver having so yielded may proceed, and the drivers of all other vehicles approaching the intersection on the through highway shall yield the right-of-way to the vehicles so proceeding into or across the through highway.

(b) The driver of a vehicle shall likewise stop in obedience to a stop sign, as required herein, at an intersection where a stop sign is erected at one or more entrances thereto although not a part of a through highway, and shall proceed cautiously, yielding to vehicles not so obliged to stop which are within the intersection or approaching so closely as to constitute an immediate hazard, but may then proceed.

Subd. 4. Vehicle entering roadway. The driver of a vehicle about to enter or cross a roadway from any place other than a roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.

Subd. 5. Emergency vehicle; penalties. (a) Upon the immediate approach of an authorized emergency vehicle equipped with at least one lighted lamp exhibiting red light visible under normal atmospheric conditions from a distance of 500 feet to the front of the vehicle and, except as otherwise provided in paragraph (b), when the driver is giving audible signal by siren, the driver of each other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the highway clear of any intersection, and shall stop and remain in this position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer. The driver of another vehicle on a one-way roadway shall drive to the closest edge or curb and stop.

(b) The driver of an authorized emergency vehicle escorting the movement of an oversize or overweight vehicle or load need not sound an audible signal by siren but shall exhibit the light required by paragraph (a). The driver of each other vehicle then shall yield the right-of-way, as required by paragraph (a), to the emergency vehicle escorting the oversize or overweight vehicle or load.

(c) Upon the approach of an authorized emergency vehicle the driver of each streetcar shall immediately stop the car clear of any intersection and keep it in this position and keep the doors and gates of the streetcar closed until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(d) This subdivision does not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of persons using the highways.

(e) A driver who fails to comply with paragraph (a), (b), or (c) is guilty of a petty misdemeanor and may be penalized according to section 169.89.

(f) A driver who intentionally obstructs an emergency vehicle or otherwise intentionally fails to comply with paragraph (a), (b), or (c) is guilty of a misdemeanor.

Subd. 5a. Arrest; citation; probable cause. (a) A peace officer may arrest the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of subdivision 5, paragraph (a), (b), or (f), within the four-hour period following the termination of the emergency incident or a receipt of a report under paragraph (c). The arrest may be made even though the violation was not committed in the presence of the peace officer.

(b) A peace officer may issue a citation in lieu of arrest to the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of subdivision 5.

(c) Although probable cause may be otherwise satisfied by other evidentiary elements or factors, probable cause is sufficient for purposes of this subdivision when a member of the crew of an authorized emergency vehicle responding to an emergency incident makes a timely report of the violation of subdivision 5 and provides a description of the vehicle used to commit the offense and the vehicle's license plate number. For the purposes of an arrest under paragraph (a), "timely" means that the report must be made within a four-hour period following the termination of the emergency incident.

Subd. 5b. Violation; penalty for owner or lessee. (a) If a motor vehicle is operated in violation of subdivision 5, the owner of the vehicle, or for a leased motor vehicle the lessee of the vehicle, is guilty of a petty misdemeanor.

(b) Paragraph (a) does not apply if (1) a person other than the owner or lessee was operating the vehicle at the time the violation occurred, or (2) the owner presents written evidence that the motor vehicle had been reported to a law enforcement agency as stolen at the time of the violation.

(c) Paragraph (a) does not apply to a lessor of a motor vehicle if the lessor keeps a record of the name and address of the lessee.

(d) Paragraph (a) does not prohibit or limit the prosecution of a motor vehicle operator for violating subdivision 5.

(e) A violation under paragraph (a) does not constitute grounds for revocation or suspension of the owner's or lessee's driver's license.

Subd. 6. Funeral procession. When any funeral procession identifies itself by using regular lights on all cars and by keeping all cars in close formation, the driver of every other vehicle, except an emergency vehicle, shall yield the right-of-way.

Subd. 7. Transit bus. The driver of a vehicle traveling in the right-hand lane of traffic shall yield the right-of-way to any transit bus attempting to enter that lane from a bus stop or shoulder, as indicated by a flashing left turn signal.

History: (2720-196, 2720-197, 2720-198, 2720-199, 2720-200, 2720-201) 1937 c 464 s 46-51; 1939 c 430 s 9; 1947 c 428 s 17; 1955 c 595 s 1; 1965 c 423 s 1; 1967 c 268 s 1; 1978 c 739 s 10; 1985 c 249 s 1; 1986 c 444; 1987 c 383 s 9; 1990 c 503 s 2; 1993 c 83 s 2; 1993 c 304 s 1,2; 1997 c 239 art 3 s 1; 2001 c 24 s 2; 2002 c 319 s 2,3



Section 169.201 — YIELD SIGN.

The driver of a vehicle approaching a yield sign shall slow to a speed that is reasonable for conditions of traffic and visibility, and stop if necessary, and yield the right-of-way to any pedestrian legally crossing the roadway, and to all vehicles on the intersecting street or highway which are so close as to constitute an immediate hazard.

History: 1955 c 606 s 1; 1959 c 521 s 4; 1961 c 65 s 1; 1986 c 444



Section 169.202 — BLIND PERSON CARRYING WHITE CANE.

Subdivision 1. Limitation on carrying. It shall be unlawful for any person to carry a white painted cane unless said person is a blind person.

Subd. 2. Blind pedestrian has right-of-way. Any person operating a motor vehicle in this state shall bring such motor vehicle to a stop and give the right-of-way at any intersection of any street, avenue, alley or other public highway to a blind pedestrian who is carrying a cane predominantly white or metallic in color, with or without red tip, or using a guide dog, when such blind person enters said intersection.

Subd. 3. [Repealed, Ex1971 c 27 s 49]

History: 1945 c 369 s 1-3; 1949 c 391 s 1-3; 1971 c 70 s 2



Section 169.21 — PEDESTRIAN.

Subdivision 1. Obey traffic-control signals. Pedestrians shall be subject to traffic-control signals at intersections as heretofore declared in this chapter, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this section and section 169.22.

Subd. 2. Rights in absence of signal. (a) Where traffic-control signals are not in place or in operation, the driver of a vehicle shall stop to yield the right-of-way to a pedestrian crossing the roadway within a marked crosswalk or at an intersection with no marked crosswalk. The driver must remain stopped until the pedestrian has passed the lane in which the vehicle is stopped. No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impossible for the driver to yield. This provision shall not apply under the conditions as otherwise provided in this subdivision.

(b) When any vehicle is stopped at a marked crosswalk or at an intersection with no marked crosswalk to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

(c) It is unlawful for any person to drive a motor vehicle through a column of school children crossing a street or highway or past a member of a school safety patrol or adult crossing guard, while the member of the school safety patrol or adult crossing guard is directing the movement of children across a street or highway and while the school safety patrol member or adult crossing guard is holding an official signal in the stop position. A peace officer may arrest the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of this paragraph within the past four hours.

(d) A person who violates this subdivision is guilty of a misdemeanor. A person who violates this subdivision a second or subsequent time within one year of a previous conviction under this subdivision is guilty of a gross misdemeanor.

Subd. 3. Crossing between intersections. (a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or at an intersection with no marked crosswalk shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d) Notwithstanding the other provisions of this section every driver of a vehicle shall (1) exercise due care to avoid colliding with any bicycle or pedestrian upon any roadway and (2) give an audible signal when necessary and exercise proper precaution upon observing any child or any obviously confused or incapacitated person upon a roadway.

Subd. 4. Use right half of crosswalk. Pedestrians shall move when practicable upon the right half of crosswalks.

Subd. 5. Walk on left side of roadway. Pedestrians when walking or moving in a wheelchair along a roadway shall, when practicable, walk or move on the left side of the roadway or its shoulder giving way to oncoming traffic. Where sidewalks are provided and are accessible and usable it shall be unlawful for any pedestrian to walk or move in a wheelchair along and upon an adjacent roadway.

Subd. 6. Driver education curriculum. The class D curriculum, in addition to driver education classroom curriculum prescribed in rules of statutes for class D motor vehicles, must include instruction on the duties of a driver when encountering a bicycle, other nonmotorized vehicles, or a pedestrian.

History: (2720-202, 2720-203, 2720-204, 2720-205, 2720-207) 1937 c 464 s 52-55,57; 1939 c 430 s 10; 1947 c 428 s 18; 1973 c 193 s 1; 1974 c 379 s 2; 1978 c 739 s 11; 1982 c 468 s 3; 1986 c 444; 1994 c 647 art 12 s 12; 1Sp1995 c 3 art 2 s 31; 1996 c 333 s 1; 1997 c 159 art 2 s 23; 2000 c 488 art 6 s 3,4; 2004 c 228 art 1 s 72; 2005 c 10 art 3 s 11; 2008 c 350 art 1 s 33



Section 169.212 — OPERATION OF ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES.

Subdivision 1. Rights and responsibilities of pedestrians. Except as otherwise provided by law, a person operating an electric personal assistive mobility device has the rights and responsibilities of a pedestrian.

Subd. 2. Operation. (a) An electric personal assistive mobility device may be operated on a bicycle path.

(b) No person may operate an electric personal assistive mobility device on a roadway, sidewalk, or bicycle path at a rate of speed that is not reasonable and prudent under the conditions. Every person operating an electric personal assistive mobility device on a roadway, sidewalk, or bicycle path is responsible for becoming and remaining aware of the actual and potential hazards then existing on the roadway or sidewalk and must use due care in operating the device.

(c) An electric personal assistive mobility device may be operated on a roadway only:

(1) while making a direct crossing of a roadway in a marked or unmarked crosswalk;

(2) where no sidewalk is available;

(3) where a sidewalk is so obstructed as to prevent safe use;

(4) when so directed by a traffic-control device or by a peace officer; or

(5) temporarily in order to gain access to a motor vehicle.

(d) An electric personal assistive mobility device may not be operated at any time on a roadway with a speed limit of more than 35 miles per hour except to make a direct crossing of the roadway in a marked crosswalk.

(e) An electric personal assistive mobility device may not be operated at any time while carrying more than one person.

(f) A person operating an electric personal assistive mobility device on a sidewalk must yield the right-of-way to pedestrians at all times. A person operating an electric personal assistive mobility device on a bicycle path must yield the right-of-way to bicycles at all times.

Subd. 3. Reflectors. An electric personal assistive mobility device may not be operated unless the device bears reflectorized material on the front, back, and wheels, visible at night from 600 feet when illuminated by the lower beams of headlamps of a motor vehicle.

Subd. 4. Local regulation. A local road authority may not further regulate the operation of electric personal assistive mobility devices, except that a local road authority may allow and regulate the operation of these devices on roadways within its jurisdiction that have a speed limit of more than 35 miles per hour.

History: 2002 c 285 s 4



Section 169.215 — CROSSING FOR SENIORS OR DISABLED PERSONS.

Subdivision 1. Designation of crossings. Local authorities may designate a crossing for senior citizens or disabled persons on any street or highway in the vicinity of a senior citizen housing project, senior citizen nursing home, or residential care facility for disabled persons on the basis of an engineering and traffic investigation prescribed by the commissioner and subject to the uniform specifications adopted pursuant to subdivision 2. Designation of a crossing for senior citizens or disabled persons on a trunk highway is subject to the written consent of the commissioner.

Subd. 2. Uniform specifications. The commissioner shall adopt uniform specifications for crossings for senior citizens or disabled persons. The specifications shall include criteria for determining the need for a crossing and the type and design of traffic-control devices or signals that may be used at the crossing. The specifications shall be incorporated as a part of the Manual on Uniform Traffic Control Devices required pursuant to section 169.06.

History: 1979 c 185 s 1; 1990 c 497 s 10



Section 169.2151 — PEDESTRIAN SAFETY CROSSINGS.

A local road authority may provide by ordinance for the designation of pedestrian safety crossings on highways under the road authority's jurisdiction where pedestrian safety considerations require extra time for pedestrian crossing in addition to the time recommended under the Minnesota Manual on Uniform Traffic Control Devices for pedestrian signals. The ordinance may provide for timing of pedestrian signals for such crossings, consistent with the recommendations of the uniform manual for pedestrian signal timing at senior citizen and disabled pedestrian crossings. Cities other than cities of the first class may designate a pedestrian safety crossing only with the approval of the road authority having jurisdiction over the crossing. The authority of local road authorities to determine pedestrian signal timing under this section is in addition to any other control exercised by local road authorities over the timing of pedestrian signals.

History: 2000 c 488 art 6 s 5; 2005 c 56 s 1



Section 169.219 — PUBLIC SERVICE ANNOUNCEMENTS.

The commissioner of public safety shall include in the department's series of public service announcements information that educates the public about traffic regulations that are frequently violated, including the requirement for a vehicle driver to stop to yield the right-of-way to a pedestrian in a crosswalk. The commissioner shall distribute these announcements for broadcast in this state on radio and television.

History: 1996 c 333 s 3



Section 169.22 — HITCHHIKING; SOLICITATION OF BUSINESS.

Subdivision 1. Soliciting ride. No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any private vehicle.

Subd. 2. Soliciting employment, business, or contributions. No person shall stand on a roadway for the purpose of soliciting employment, business, or contributions from the occupant of any vehicle.

History: (2720-206) 1937 c 464 s 56; 1974 c 379 s 3



Section 169.222 — OPERATION OF BICYCLE.

Subdivision 1. Traffic laws apply. Every person operating a bicycle shall have all of the rights and duties applicable to the driver of any other vehicle by this chapter, except in respect to those provisions in this chapter relating expressly to bicycles and in respect to those provisions of this chapter which by their nature cannot reasonably be applied to bicycles.

Subd. 2. Manner and number riding. No bicycle, including a tandem bicycle, cargo or utility bicycle, or trailer, shall be used to carry more persons at one time than the number for which it is designed and equipped, except an adult rider may carry a child in a seat designed for carrying children that is securely attached to the bicycle.

Subd. 3. Clinging to vehicle. Persons riding upon any bicycle, coaster, roller skates, toboggan, sled, skateboard, or toy vehicle shall not attach the same or themselves to any street car or vehicle upon a roadway.

Subd. 4. Riding rules. (a) Every person operating a bicycle upon a roadway shall ride as close as practicable to the right-hand curb or edge of the roadway except under any of the following situations:

(1) when overtaking and passing another vehicle proceeding in the same direction;

(2) when preparing for a left turn at an intersection or into a private road or driveway;

(3) when reasonably necessary to avoid conditions, including fixed or moving objects, vehicles, pedestrians, animals, surface hazards, or narrow width lanes, that make it unsafe to continue along the right-hand curb or edge; or

(4) when operating on the shoulder of a roadway or in a bicycle lane.

(b) If a bicycle is traveling on a shoulder of a roadway, the bicycle shall travel in the same direction as adjacent vehicular traffic.

(c) Persons riding bicycles upon a roadway or shoulder shall not ride more than two abreast and shall not impede the normal and reasonable movement of traffic and, on a laned roadway, shall ride within a single lane.

(d) A person operating a bicycle upon a sidewalk, or across a roadway or shoulder on a crosswalk, shall yield the right-of-way to any pedestrian and shall give an audible signal when necessary before overtaking and passing any pedestrian. No person shall ride a bicycle upon a sidewalk within a business district unless permitted by local authorities. Local authorities may prohibit the operation of bicycles on any sidewalk or crosswalk under their jurisdiction.

(e) An individual operating a bicycle or other vehicle on a bikeway shall leave a safe distance when overtaking a bicycle or individual proceeding in the same direction on the bikeway, and shall maintain clearance until safely past the overtaken bicycle or individual.

(f) A person lawfully operating a bicycle on a sidewalk, or across a roadway or shoulder on a crosswalk, shall have all the rights and duties applicable to a pedestrian under the same circumstances.

(g) A person may operate an electric-assisted bicycle on the shoulder of a roadway, on a bikeway, or on a bicycle trail if not otherwise prohibited under section 85.015, subdivision 1d; 85.018, subdivision 2, paragraph (d); or 160.263, subdivision 2, paragraph (b), as applicable.

Subd. 5. Carrying articles. No person operating a bicycle shall carry any package, bundle, or article which prevents the driver from keeping at least one hand upon the handle bars or from properly operating the brakes of the bicycle.

Subd. 6. Bicycle equipment. (a) No person shall operate a bicycle at nighttime unless the bicycle or its operator is equipped with (1) a lamp which emits a white light visible from a distance of at least 500 feet to the front; and (2) a red reflector of a type approved by the Department of Public Safety which is visible from all distances from 100 feet to 600 feet to the rear when directly in front of lawful lower beams of headlamps on a motor vehicle. A bicycle equipped with lamps that are visible from a distance of at least 500 feet from both the front and the rear is deemed to fully comply with this paragraph.

(b) No person may operate a bicycle at any time when there is not sufficient light to render persons and vehicles on the highway clearly discernible at a distance of 500 feet ahead unless the bicycle or its operator is equipped with reflective surfaces that shall be visible during the hours of darkness from 600 feet when viewed in front of lawful lower beams of headlamps on a motor vehicle. The reflective surfaces shall include reflective materials on each side of each pedal to indicate their presence from the front or the rear and with a minimum of 20 square inches of reflective material on each side of the bicycle or its operator. Any bicycle equipped with side reflectors as required by regulations for new bicycles prescribed by the United States Consumer Product Safety Commission shall be considered to meet the requirements for side reflectorization contained in this subdivision.

(c) A bicycle may be equipped with a front lamp that emits a white flashing signal, or a rear lamp that emits a red flashing signal, or both.

(d) A bicycle may be equipped with tires having studs, spikes, or other protuberances designed to increase traction.

(e) No person shall operate a bicycle unless it is equipped with a rear brake or front and rear brakes which will enable the operator to make a braked wheel skid on dry, level, clean pavement. A bicycle equipped with a direct or fixed gear that can make the rear wheel skid on dry, level, clean pavement shall be deemed to fully comply with this paragraph.

(f) A bicycle may be equipped with a horn or bell designed to alert motor vehicles, other bicycles, and pedestrians of the bicycle's presence.

(g) No person shall operate upon a highway any two-wheeled bicycle equipped with handlebars so raised that the operator must elevate the hands above the level of the shoulders in order to grasp the normal steering grip area.

(h) No person shall operate upon a highway any bicycle which is of such a size as to prevent the operator from stopping the bicycle, supporting it with at least one foot on the highway surface and restarting in a safe manner.

Subd. 6a. Operator age. No person under the age of 15 shall operate an electric-assisted bicycle.

Subd. 7. Sale with reflectors and other equipment. (a) No person shall sell or offer for sale any new bicycle unless it is equipped with reflectors and other equipment as required by subdivision 6, paragraphs (b) and (e) and by applicable regulations for new bicycles prescribed by the United States Consumer Product Safety Commission.

(b) Notwithstanding paragraph (a), a new bicycle may be sold or offered for sale without pedals if the bicycle otherwise meets the requirements of paragraph (a).

Subd. 8. Turning, lane change. An arm signal to turn right or left shall be given continuously during the last 100 feet traveled by the bicycle before turning, unless the arm is needed to control the bicycle, and shall be given while the bicycle is stopped waiting to turn.

Subd. 9. Bicycle parking. (a) A person may park a bicycle on a sidewalk unless prohibited or restricted by local authorities. A bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(b) A bicycle may be parked on a roadway at any location where parking is allowed if it is parked in such a manner that it does not obstruct the movement of a legally parked motor vehicle.

Subd. 10. Bicycle events. (a) Bicycle events, parades, contests, or racing on a highway shall not be unlawful when approved by state or local authorities having jurisdiction over that highway. Approval shall be granted only under conditions which assure reasonable safety for all participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(b) By agreement with the approving authority, participants in an approved bicycle highway event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users.

Subd. 11. Peace officer operating bicycle. The provisions of this section governing operation of bicycles do not apply to bicycles operated by peace officers while performing their duties.

History: 1978 c 739 s 12; 1986 c 444; 1987 c 255 s 14; 1993 c 326 art 4 s 2; art 7 s 2; 1995 c 72 s 2; 2012 c 287 art 3 s 29-31; art 4 s 20; 2013 c 127 s 31-34



Section 169.223 — MOTORIZED BICYCLE.

Subdivision 1. Safety equipment; parking. Section 169.974 relating to motorcycles is applicable to motorized bicycles, except as otherwise provided in this section and except that:

(1) protective headgear includes headgear that meets the standards under Code of Federal Regulations, title 16, part 1203, or successor requirements;

(2) a motorized bicycle equipped with a headlight and taillight meeting the requirements of lighting for motorcycles may be operated during nighttime hours;

(3) protective headgear is not required for operators 18 years of age or older; and

(4) the provisions of section 169.222, subdivision 9, governing the parking of bicycles apply to motorized bicycles.

Subd. 2. License or permit. (a) A motorized bicycle may be operated under either a driver's license or a motorized bicycle permit issued under section 171.02, subdivision 3.

(b) A person under the age of 16 operating a motorized bicycle under a motorized bicycle permit is subject to the restrictions imposed by section 169.974, subdivision 2, on operation of a motorcycle under a two-wheel instruction permit, except that:

(1) a parent or guardian of an operator under the age of 16 may also ride on the motorized bicycle as a passenger or operator if the motorized bicycle is equipped with a seat and footrests for a second passenger;

(2) a motorized bicycle equipped with a headlight and taillight meeting the requirements of lighting for motorcycles may be operated during nighttime hours;

(3) protective headgear includes headgear described in subdivision 1; and

(4) protective headgear is required only until the operator reaches the age of 18 years.

Subd. 3. Sidewalk and passenger prohibitions. No person shall operate a motorized bicycle upon a sidewalk at any time, except when such operation is necessary for the most direct access to a roadway from a driveway, alley or building. No person shall operate a motorized bicycle that is carrying any person other than the operator, except as allowed under subdivision 2.

Subd. 4. Headlight requirement. The provisions of section 169.974, subdivision 5, paragraph (i), apply to motorized bicycles that are equipped with headlights. After June 1, 1987, a new motorized bicycle sold or offered for sale in Minnesota must be equipped with a headlight.

Subd. 5. Other operation requirements and prohibitions. (a) A person operating a motorized bicycle on a roadway shall ride as close as practicable to the right-hand curb or edge of the roadway except in one of the following situations:

(1) when overtaking and passing another vehicle proceeding in the same direction;

(2) when preparing for a left turn at an intersection or into a private road or driveway; or

(3) when reasonably necessary to avoid conditions, including fixed or moving objects, vehicles, pedestrians, animals, surface hazards, or narrow width lanes, that make it unsafe to continue along the right-hand curb or edge.

(b) Persons operating motorized bicycles on a roadway may not ride more than two abreast and may not impede the normal and reasonable movement of traffic. On a laned roadway, a person operating a motorized bicycle shall ride within a single lane.

(c) This section does not permit the operation of a motorized bicycle on a bicycle path or bicycle lane that is reserved for the exclusive use of nonmotorized traffic.

History: 1977 c 214 s 8; 1979 c 227 s 1; 1987 c 269 s 5; 1989 c 331 s 22; 1996 c 435 s 15,16; 2012 c 287 art 3 s 32,33



Section 169.224 — NEIGHBORHOOD AND MEDIUM-SPEED ELECTRIC VEHICLES.

Subdivision 1. Definition. For purposes of this section, "road authority" means the commissioner, as to trunk highways; the county board, as to county state-aid highways and county highways; the town board, as to town roads; and the governing body of a city, as to city streets.

Subd. 2. Required equipment. Notwithstanding any other law, a neighborhood electric vehicle or a medium-speed electric vehicle may be operated on public streets and highways if it meets all equipment and vehicle safety requirements in Code of Federal Regulations, title 49, section 571.500, and successor requirements.

Subd. 3. Operation. A neighborhood electric vehicle or a medium-speed electric vehicle may not be operated on a street or highway with a speed limit greater than 35 miles per hour, except to make a direct crossing of that street or highway.

Subd. 4. Restrictions and prohibitions. (a) A road authority, including the commissioner of transportation by order, may prohibit or further restrict the operation of neighborhood electric vehicles and medium-speed electric vehicles on any street or highway under the road authority's jurisdiction.

(b) Neither a neighborhood electric vehicle nor a medium-speed electric vehicle may be used to take any examination to demonstrate ability to exercise control in the operation of a motor vehicle as required under section 171.13.

History: 2006 c 189 s 5; 2008 c 350 art 1 s 34



Section 169.225 — MOTORIZED FOOT SCOOTER.

Subdivision 1. Application of traffic laws. Every person operating a motorized foot scooter shall have all rights and duties applicable to the operator of a bicycle, except in respect to those provisions relating expressly to motorized foot scooters and in respect to those provisions of law that by their nature cannot reasonably be applied to motorized foot scooters.

Subd. 2. Sidewalk and passenger prohibition. No person may operate a motorized foot scooter upon a sidewalk, except when necessary to enter or leave adjacent property. No person may operate a motorized foot scooter that is carrying any person other than the operator.

Subd. 3. Minimum age for operator. No person under the age of 12 years may operate a motorized foot scooter.

Subd. 4. Protective headgear. No person under the age of 18 years may operate a motorized foot scooter without wearing properly fitted and fastened protective headgear that complies with standards established by the commissioner of public safety.

Subd. 5. Required lighting equipment. A motorized foot scooter must be equipped with a headlight and a taillight that comply with standards established by the commissioner of public safety if the vehicle is operated under conditions when vehicle lights are required by law.

Subd. 6. Operation requirements and prohibitions. (a) A person operating a motorized foot scooter on a roadway shall ride as close as practicable to the right-hand curb or edge of the roadway, except in the following situations:

(1) when overtaking and passing another vehicle proceeding in the same direction;

(2) when preparing for a left turn, in which case the operator shall stop and dismount at the right-hand curb or right edge of the roadway, and shall complete the turn by crossing the roadway on foot, subject to restrictions placed by law on pedestrians; or

(3) when reasonably necessary to avoid impediments or conditions that make it unsafe to continue along the right-hand curb or edge, including, but not limited to, fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or narrow lanes.

(b) A person may operate a motorized foot scooter on a bicycle path, bicycle lane, bicycle trail, or bikeway that is not reserved for the exclusive use of nonmotorized traffic, unless the local authority or governing body having jurisdiction over that path, lane, trail, or bikeway prohibits operation by law.

History: 2005 c 135 s 6



Section 169.25 — SAFETY ZONE.

No vehicle shall at any time be driven through a safety zone.

History: (2720-210) 1937 c 464 s 60



Section 169.26 — SPECIAL STOPS AT RAILROAD CROSSING.

Subdivision 1. Requirements. (a) Except as provided in section 169.28, subdivision 1, when any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this paragraph, the driver shall stop the vehicle not less than ten feet from the nearest railroad track and shall not proceed until safe to do so and until the roadway is clear of traffic so that the vehicle can proceed without stopping until the rear of the vehicle is at least ten feet past the farthest railroad track. These requirements apply when:

(1) a clearly visible electric or mechanical signal device warns of the immediate approach of a railroad train; or

(2) an approaching railroad train is plainly visible and is in hazardous proximity.

(b) The fact that a moving train approaching a railroad grade crossing is visible from the crossing is prima facie evidence that it is not safe to proceed.

(c) The driver of a vehicle shall stop and remain stopped and not traverse the grade crossing when a human flagger signals the approach or passage of a train or when a crossing gate is lowered warning of the immediate approach or passage of a railroad train. No person may drive a vehicle past a flagger at a railroad crossing until the flagger signals that the way is clear to proceed or drive a vehicle past a lowered crossing gate.

Subd. 1a. Violation. A police officer may arrest the driver of a motor vehicle if the police officer has probable cause to believe that the driver has operated the vehicle in violation of subdivision 1 within the past four hours.

Subd. 2. Misdemeanor. (a) A driver who violates subdivision 1 is guilty of a misdemeanor.

(b) The owner or, in the case of a leased vehicle, the lessee of a motor vehicle is guilty of a petty misdemeanor if a motor vehicle owned or leased by that person is operated in violation of subdivision 1. This paragraph does not apply to a lessor of a motor vehicle if the lessor keeps a record of the name and address of the lessee. This paragraph does not apply if the motor vehicle operator is prosecuted for violating subdivision 1. A violation of this paragraph does not constitute grounds for revocation or suspension of the owner's or lessee's driver's license.

Subd. 3. Driver training. All driver education courses approved by the commissioner of public safety must include instruction on railroad-highway grade crossing safety. The commissioner of public safety shall by rule establish minimum standards of course content relating to operation of vehicles at railroad-highway grade crossings.

Subd. 4. Pedestrians; penalty. (a) A pedestrian shall not pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing while the gate or barrier is closed or is being opened or closed.

(b) A pedestrian shall not enter, remain upon, or traverse over a railroad track, grade crossing, or pedestrian walkway crossing a railroad track when an audible bell or clearly visible electric or mechanical signal device is operational and warning of the presence, approach, passage, or departure of a railroad train.

(c) A person who violates this subdivision is subject to a fine of up to $100.

History: (2720-211) 1937 c 464 s 61; 1986 c 444; 1990 c 468 s 2; 1991 c 298 art 2 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 403 s 13; 2002 c 371 art 1 s 43; 1Sp2003 c 9 art 10 s 7; 2004 c 229 s 1; 2010 c 351 s 30



Section 169.28 — CERTAIN VEHICLES TO STOP AT RAILROAD CROSSING.

Subdivision 1. Requirements. (a) The driver of any motor vehicle carrying passengers for hire, or of any school bus whether carrying passengers or not, or of any Head Start bus whether carrying passengers or not, or of any vehicle that is required to stop at railroad grade crossings under Code of Federal Regulations, title 49, section 392.10, before crossing at grade any track or tracks of a railroad, shall stop the vehicle not less than 15 feet nor more than 50 feet from the nearest rail of the railroad and while so stopped shall listen and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, except as hereinafter provided, and shall not proceed until safe to do so and until the roadway is clear of traffic so that the vehicle can proceed without stopping until the rear of the vehicle is at least ten feet past the farthest railroad track. The driver must not shift gears while crossing the railroad tracks.

(b) A school bus or Head Start bus shall not be flagged across railroad grade crossings except at those railroad grade crossings that the local school administrative officer may designate.

(c) A type III vehicle, as defined in section 169.011, is exempt from the requirement of school buses to stop at railroad grade crossings.

(d) The requirements of this subdivision do not apply to the crossing of light rail vehicle track or tracks that are located in a public street when:

(1) the crossing occurs within the intersection of two or more public streets;

(2) the intersection is controlled by a traffic-control signal; and

(3) the intersection is marked with signs indicating to drivers that the requirements of this subdivision do not apply. Notwithstanding any other provision of law, the owner or operator of the track or tracks is authorized to place, maintain, and display the signs upon and in the view of the public street or streets.

Subd. 2. Exempt crossing. (a) The commissioner may designate a crossing as an exempt crossing:

(1) if the crossing is on a rail line on which service has been abandoned;

(2) if the crossing is on a rail line that carries fewer than five trains each year, traveling at speeds of ten miles per hour or less; or

(3) as agreed to by the operating railroad and the Department of Transportation, following a diagnostic review of the crossing.

(b) The commissioner shall direct the railroad to erect at the crossing signs bearing the word "Exempt" that conform to section 169.06. The installation or presence of an exempt sign does not relieve a driver of the duty to use due care. A train must not proceed across an exempt crossing unless a police officer is present to direct traffic or a railroad employee is on the ground to warn traffic until the train enters the crossing.

(c) A vehicle that must stop at grade crossings under subdivision 1 is not required to stop at a marked exempt crossing unless directed otherwise by a police officer or a railroad employee.

History: (2720-213) 1937 c 464 s 63; Ex1937 c 38 s 1; 1961 c 29 s 1; 1969 c 146 s 2; 1982 c 444 s 1; 1986 c 444; 1987 c 397 s 1; 1994 c 603 s 3; 2002 c 371 art 1 s 44; 1Sp2003 c 9 art 1 s 44; 2004 c 229 s 2; 2004 c 245 s 1; 1Sp2005 c 6 art 3 s 46; 2008 c 350 art 1 s 96



Section 169.29 — CROSSING RAILROAD TRACKS WITH CERTAIN EQUIPMENT.

(a) No person shall operate or move any caterpillar tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of six or less miles per hour or a vertical body or load clearance of less than nine inches above the level surface of a roadway upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Before making any crossing, the person operating or moving any vehicle or equipment set forth in this section shall first stop the same not less than ten, nor more than 50, feet from the nearest rail of the railway, and while so stopped shall listen and look in both directions along the track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(c) No crossing shall be made when warning is given by automatic signal or crossing gates or a flagger or otherwise of the immediate approach of a railroad train or car.

(d) No stop need be made at a crossing on a rail line on which service has been abandoned and where a sign erected in conformance with section 169.06 and bearing the word "Exempt" has been installed, unless directed otherwise by a flagger. The installation or presence of an exempt sign shall not relieve any driver of the duty to use due care.

History: (2720-214) 1937 c 464 s 64; 1982 c 444 s 2; 1986 c 444



Section 169.30 — DESIGNATION OF THROUGH HIGHWAYS.

(a) The commissioner, with reference to state trunk highways, and local authorities, with reference to other highways under their jurisdiction, may designate through highways by erecting stop signs or yield signs at entrances thereto or may designate any intersection as a stop or yield intersection by erecting like signs at one or more entrances to such intersection; provided, that local authorities, with the consent of the commissioner, may designate through highway or stop or yield intersections on state trunk highways.

(b) Every driver of a vehicle shall stop at a stop sign or at a clearly marked stop line before entering the intersection, except when directed to proceed by a police officer or traffic-control signal.

History: (2720-215) 1937 c 464 s 65; 1939 c 430 s 11; 1961 c 16 s 1



Section 169.305 — CONTROLLED-ACCESS RULES AND PENALTIES.

Subdivision 1. Entrance and exit; crossover; use regulations; signs; rules. (a) No person shall drive a vehicle onto or from any controlled-access highway except at such entrances and exits as are established by public authority.

(b) When special crossovers between the main roadways of a controlled-access highway are provided for emergency vehicles or maintenance equipment and such crossovers are signed to prohibit "U" turns, it shall be unlawful for any vehicle, except an emergency vehicle, maintenance equipment, construction equipment including contractor's and state-owned equipment when operating within a marked construction zone, or a vehicle operated by a commercial vehicle inspector of the Department of Public Safety, to use such crossover. Vehicles owned and operated by elderly and needy persons under contract with the commissioner of transportation pursuant to section 160.282 for maintenance services on highway rest stop and tourist centers outside the seven-county metropolitan area as defined in section 473.121, may also use these crossovers while those persons are proceeding to or from work in the rest area or tourist center if authorized by the commissioner, and the vehicle carries on its roof a distinctive flag designed and issued by the commissioner. For the purposes of this clause "emergency vehicle" includes a tow truck or towing vehicle if it is on the way to the location of an accident or a disabled vehicle.

(c) The commissioner of transportation may by order, and any public authority may by ordinance, with respect to any controlled-access highway under their jurisdictions prohibit or regulate the use of any such highway by pedestrians, bicycles, or other nonmotorized traffic, or by motorized bicycles, or by any class or kind of traffic which is found to be incompatible with the normal and safe flow of traffic.

(d) The commissioner of transportation or the public authority adopting any such prohibitory rules shall erect and maintain official signs on the controlled-access highway on which such rules are applicable and when so erected no person shall disobey the restrictions stated on such signs.

Subd. 2. Backing. Except for a driver of an authorized emergency vehicle in the course of performing duties, no driver of a vehicle shall back the same upon the roadway or shoulder of any controlled-access highway.

Subd. 3. Petty misdemeanor. Any person violating the provisions of this section or any order or ordinance promulgated or enacted by the commissioner of transportation or a public authority pursuant thereto is guilty of a petty misdemeanor.

History: 1959 c 439 s 1; 1961 c 72 s 1; 1971 c 236 s 1; Ex1971 c 27 s 9; 1974 c 406 s 39; 1976 c 166 s 7; 1977 c 214 s 9; 1978 c 494 s 2; 1980 c 533 s 12; 1985 c 248 s 70; 1986 c 444; 1991 c 112 s 5; 1995 c 186 s 119; 2014 c 312 art 11 s 9



Section 169.306 — USE OF SHOULDERS BY BUSES.

(a) A road authority, as defined in section 160.02, subdivision 25, is authorized to permit transit buses and Metro Mobility buses use of a shoulder, as designated by the road authority, of a freeway or expressway, as defined in section 160.02, in Minnesota.

(b) If a road authority permits the use of a freeway or expressway shoulder by transit buses, the road authority shall permit the use on that shoulder of a bus (1) with a seating capacity of 40 passengers or more operated by a motor carrier of passengers, as defined in section 221.012, subdivision 26, while operating in intrastate commerce or (2) providing regular route transit service, as defined in section 174.22, subdivision 8, or Metro Mobility services, and operated by or under contract with the Metropolitan Council, a local transit authority, or a transit authority created by the legislature. Drivers of these buses must have adequate training in the requirements of paragraph (c), as determined by the commissioner.

(c) Buses authorized to use the shoulder under this section may be operated on the shoulder only when main-line traffic speeds are less than 35 miles per hour, except as provided for in paragraph (f). Drivers of buses being operated on the shoulder may not exceed the speed of main-line traffic by more than 15 miles per hour and may never exceed 35 miles per hour, except as provided for in paragraph (f). Drivers of buses being operated on the shoulder must yield to merging, entering, and exiting traffic and must yield to other vehicles on the shoulder. Buses operated on the shoulder must be registered with the Department of Transportation.

(d) For the purposes of this section, the term "Metro Mobility bus" means a motor vehicle of not less than 20 feet in length engaged in providing special transportation services under section 473.386 that is:

(1) operated by or under contract with a public or private entity receiving financial assistance to provide transit services from the Metropolitan Council or the commissioner of transportation; and

(2) authorized by a road authority to use freeway or expressway shoulders.

(e) This section does not apply to the operation of buses on dynamic shoulder lanes.

(f) The commissioner may authorize different operating conditions and maximum speeds, not to exceed the posted speed limit, based upon an engineering study and recommendation by the road authority. The engineering study must be conducted by the road authority and must conform with the manual and specifications adopted under section 169.06, subdivision 1, and applicable state and federal standards. The road authority shall consult the public transit operator before recommending operating conditions different from those authorized by law.

History: 2002 c 364 s 10; 2005 c 51 s 1; 2008 c 306 s 5; 2010 c 351 s 31; 2012 c 287 art 4 s 21



Section 169.31 — STOP AT SIDEWALK.

The driver of a vehicle within a business or residence district emerging from an alley, driveway, or building shall stop such vehicle immediately prior to driving onto a sidewalk or into the sidewalk area and shall yield the right-of-way to any pedestrian and all other traffic on the sidewalk.

History: (2720-216) 1937 c 464 s 66; 1978 c 739 s 13



Section 169.315 — OPENING AND CLOSING VEHICLE DOOR.

No person shall open any door on a motor vehicle unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic. No person shall allow any door on the side of a vehicle adjacent to moving traffic to remain open for a period of time longer than necessary to load or unload passengers.

History: 1978 c 739 s 14



Section 169.32 — STOPPING, STANDING, AND PARKING.

(a) Upon any highway outside of a business or residence district no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or improved or main-traveled part of the highway when it is practical to stop, park, or so leave such vehicle off such part of said highway, but in every event a clear and unobstructed width of at least 20 feet of such part of the highway opposite such standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle be available from a distance of 200 feet in each direction upon such highway.

(b) This section shall not apply to the driver of any vehicle which is disabled while on the paved or improved or main-traveled portion of a highway in such a manner and to such extent that it is impossible to avoid stopping and temporarily leaving such disabled vehicle in such position.

(c) This section shall not apply to the driver of a school bus stopped for the purpose of receiving or discharging any school child or school children provided the school bus is equipped and identified as provided in sections 169.441 and 169.442, subdivision 1, and is displaying the flashing red lamps and stop arm required therein.

History: (2720-217) 1937 c 464 s 67; 1969 c 146 s 3; 1991 c 277 s 17



Section 169.33 — POLICE MAY MOVE VEHICLE.

(a) When any police officer finds a vehicle standing upon a highway in violation of any of the provisions of section 169.32, such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the paved or improved or main-traveled part of such highway.

(b) When any police officer finds a vehicle unattended upon any street or highway or upon any bridge or causeway or in any tunnel where such vehicle constitutes an obstruction to traffic, such officer is hereby authorized to provide for the removal of such vehicle and remove the same to the nearest convenient garage or other place of safety.

History: (2720-218) 1937 c 464 s 68; 1939 c 430 s 12



Section 169.34 — PROHIBITIONS; STOPPING, PARKING.

Subdivision 1. Prohibitions. (a) No person shall stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control device, in any of the following places:

(1) on a sidewalk;

(2) in front of a public or private driveway;

(3) within an intersection;

(4) within ten feet of a fire hydrant;

(5) on a crosswalk;

(6) within 20 feet of a crosswalk at an intersection;

(7) within 30 feet upon the approach to any flashing beacon, stop sign, or traffic-control signal located at the side of a roadway;

(8) between a safety zone and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

(9) within 50 feet of the nearest rail of a railroad crossing;

(10) within 20 feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within 75 feet of said entrance when properly signposted;

(11) alongside or opposite any street excavation or obstruction when such stopping, standing, or parking would obstruct traffic;

(12) on the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) upon any bridge or other elevated structure upon a highway or within a highway tunnel, except as otherwise provided by ordinance;

(14) within a bicycle lane, except when posted signs permit parking; or

(15) at any place where official signs prohibit stopping.

(b) No person shall move a vehicle not owned by such person into any prohibited area or away from a curb such distance as is unlawful.

(c) No person shall, for camping purposes, leave or park a travel trailer on or within the limits of any highway or on any highway right-of-way, except where signs are erected designating the place as a campsite.

(d) No person shall stop or park a vehicle on a street or highway when directed or ordered to proceed by any peace officer invested by law with authority to direct, control, or regulate traffic.

Subd. 2. Violation; penalty for owner or lessee. (a) If a motor vehicle is stopped, standing, or parked in violation of subdivision 1, the owner of the vehicle, or for a leased motor vehicle the lessee of the vehicle, is guilty of a petty misdemeanor.

(b) The owner or lessee may not be fined under paragraph (a) if (1) another person is convicted for, or pleads guilty to, that violation, or (2) the motor vehicle was stolen at the time of the violation.

(c) Paragraph (a) does not apply to a lessor of a motor vehicle if the lessor keeps a record of the name and address of the lessee.

(d) Paragraph (a) does not prohibit or limit the prosecution of a motor vehicle operator for violating subdivision 1.

(e) A violation under paragraph (a) does not constitute grounds for revocation or suspension of the owner's or lessee's driver's license.

History: (2720-219) 1937 c 464 s 69; Ex1937 c 38 s 1; 1939 c 430 s 13; 1989 c 342 s 16; 2008 c 287 art 1 s 46; 2013 c 127 s 35



Section 169.342 — GOOD SAMARITAN; EXCEPTION TO STOPPING AND PARKING.

(a) A person who stops or parks that person's motor vehicle on any highway or street for the sole purpose of aiding another motorist who signals for assistance by raising the hood of the vehicle or displaying a flag, flare or similar signal is not in violation of any law, ordinance, or rule prohibiting the stopping or parking of a motor vehicle, and no peace officer shall issue a traffic ticket therefor if:

(1) the motorist in distress is not already being given aid or assistance;

(2) the person takes reasonable safety precautions in stopping and parking the vehicle, and conforms with other laws regulating the stopping and parking of vehicles;

(3) the person is not in violation of traffic laws or rules other than the prohibition against stopping and parking; and

(4) the person promptly leaves the scene if directed to leave by a peace officer.

(b) This section does not apply to any person who stops or parks a vehicle next to an unattended vehicle.

History: 1977 c 167 s 1; 1985 c 248 s 70; 1986 c 444



Section 169.345 — PARKING PRIVILEGE FOR PHYSICALLY DISABLED.

Subdivision 1. Scope of privilege. (a) A vehicle described in section 168.021, subdivision 1, paragraph (a), that prominently displays the certificate authorized by this section or that bears the disability plate or plates issued under section 168.021 may be parked by or solely for the benefit of a physically disabled person:

(1) in a designated parking space for disabled persons, as provided in section 169.346;

(2) in a metered parking space without obligation to pay the meter fee and without time restrictions unless time restrictions are separately posted on official signs; and

(3) without time restrictions in a nonmetered space where parking is otherwise allowed for passenger vehicles but restricted to a maximum period of time and that does not specifically prohibit the exercise of disabled parking privileges in that space.

A person may park the vehicle for a physically disabled person in a parking space described in clause (1) or (2) only when actually transporting the physically disabled person for the sole benefit of that person and when the parking space is within a reasonable distance from the drop-off point.

(b) For purposes of this subdivision, a certificate is prominently displayed if it is displayed so that it may be viewed from the front and rear of the motor vehicle by hanging it from the rearview mirror attached to the front windshield of the motor vehicle or, in the case of a motorcycle, is secured to the vehicle. If there is no rearview mirror or if the certificate holder's disability precludes placing the certificate on the mirror, the certificate must be displayed on the dashboard of the vehicle. No part of the certificate may be obscured.

(c) Notwithstanding paragraph (a), clauses (1), (2), and (3), this section does not permit parking in areas prohibited by sections 169.32 and 169.34, in designated no parking spaces, or in parking spaces reserved for specified purposes or vehicles. A local governmental unit may, by ordinance, prohibit parking on any street or highway to create a fire lane, or to accommodate heavy traffic during morning and afternoon rush hours and these ordinances also apply to physically disabled persons.

Subd. 2. Definitions. (a) For the purpose of section 168.021 and this section, the following terms have the meanings given them in this subdivision.

(b) "Health professional" means a licensed physician, licensed physician assistant, advanced practice registered nurse, or licensed chiropractor.

(c) "Long-term certificate" means a certificate issued for a period greater than 12 months but not greater than 71 months.

(d) "Organization certificate" means a certificate issued to an entity other than a natural person for a period of three years.

(e) "Permit" refers to a permit that is issued for a period of 30 days, in lieu of the certificate referred to in subdivision 3, while the application is being processed.

(f) "Physically disabled person" means a person who:

(1) because of disability cannot walk without significant risk of falling;

(2) because of disability cannot walk 200 feet without stopping to rest;

(3) because of disability cannot walk without the aid of another person, a walker, a cane, crutches, braces, a prosthetic device, or a wheelchair;

(4) is restricted by a respiratory disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter;

(5) has an arterial oxygen tension (PaO2) of less than 60 mm/Hg on room air at rest;

(6) uses portable oxygen;

(7) has a cardiac condition to the extent that the person's functional limitations are classified in severity as class III or class IV according to standards set by the American Heart Association;

(8) has lost an arm or a leg and does not have or cannot use an artificial limb; or

(9) has a disability that would be aggravated by walking 200 feet under normal environmental conditions to an extent that would be life threatening.

(g) "Short-term certificate" means a certificate issued for a period greater than six months but not greater than 12 months.

(h) "Six-year certificate" means a certificate issued for a period of six years.

(i) "Temporary certificate" means a certificate issued for a period not greater than six months.

Subd. 2a. Health professional's medical statement. (a) The commissioner shall develop a format for the medical statement. The medical statement must be signed by a health professional who certifies that the applicant is a physically disabled person as defined in subdivision 2. The commissioner may request additional information from the health professional if needed to verify the applicant's eligibility. The medical statement that the applicant is a physically disabled person must specify whether the disability is permanent or temporary and, if temporary, the opinion of the health professional as to the duration of the disability. A health professional who fraudulently certifies to the commissioner that a person is a physically disabled person as defined in subdivision 2, and that the person is entitled to the disability plates authorized by section 168.021 or to the certificate authorized by this section, is guilty of a misdemeanor and is subject to a fine of $500.

(b) The commissioner may waive the requirement of providing a statement of a health professional if the applicant has previously filed with the commissioner a statement of a health professional certifying that the applicant has a permanent physical disability.

Subd. 3. Identifying certificate. (a) The commissioner shall issue (1) immediately, a permit valid for 30 days if the person is eligible for the certificate issued under this section and (2) an identifying certificate for a vehicle described in section 168.021, subdivision 1, paragraph (a), when a physically disabled applicant submits proof of physical disability under subdivision 2a. The commissioner shall design separate certificates for persons with permanent and temporary disabilities that can be readily distinguished from each other from outside a vehicle at a distance of 25 feet or, in the case of a motorcycle, can be readily secured to the motorcycle. An applicant may be issued up to two certificates if the applicant has not been issued disability plates under section 168.021.

(b) The operator of a vehicle displaying a certificate has the parking privileges provided in subdivision 1 only while the vehicle is actually parked while transporting a physically disabled person.

(c) The commissioner shall cancel all certificates issued to an applicant who fails to comply with the requirements of this subdivision.

Subd. 3a. Organization certificates. (a) An organization providing transportation to one or more physically disabled persons may apply to the commissioner for one or more organization certificates for motor vehicles owned or operated on behalf of the organization.

(b) The organization shall submit a written statement of intent to the commissioner signed by an officer of the organization. The statement must:

(1) indicate the number of certificates requested;

(2) state that all issued certificates must be used solely for the benefit of physically disabled persons;

(3) state that the organization shall report lost or stolen certificates to the commissioner within 24 hours of first discovery; and

(4) state that the organization shall immediately notify the commissioner of any misuse or suspected misuse of any certificate issued to the organization.

(c) An organization shall include with the application a description of the internal controls to be used to ensure the proper use of certificates and to account for all issued certificates. The controls must include:

(1) maintenance of a current list of the make, model, and plate number of all motor vehicles in which a certificate issued to the organization will be used; and

(2) maintenance of a current list of the name and driver's license number of all individuals authorized to operate the motor vehicle in which certificates issued to the organization will be used.

(d) When the commissioner is satisfied that an organization will use a certificate to transport physically disabled persons, the commissioner shall issue without charge (1) immediately, a permit valid for 30 days if the organization is eligible for a certificate and (2) an organization certificate for the motor vehicle.

(e) The certificate issued to an organization transporting physically disabled persons must be renewed every third year. On original application and renewal, the organization must present evidence that each certificate issued continues to be used exclusively to transport physically disabled persons.

(f) The commissioner shall cancel all certificates issued to an applicant who fails to comply with the requirements of this subdivision.

Subd. 3b. Certificate design, format, information. A certificate must be made of plastic or similar durable material and must bear its expiration date prominently on both sides. A certificate issued to a temporarily disabled person must display the date of expiration of the duration of the disability, as determined under subdivision 3 or 3a. Each applicant must be provided a summary of the parking privileges and restrictions that apply to each motor vehicle for which the certificate is used.

Subd. 3c. Fees; organization, temporary, and short-term certificates. The commissioner may charge a fee of $5 for issuance of each organization certificate, each temporary certificate, and each short-term certificate and a fee of $5 for a duplicate to replace a lost, stolen, or damaged organization, temporary, or short-term certificate. The commissioner shall not issue more than three duplicate certificates for lost, stolen, or canceled certificates within any six-year period without the approval of the Minnesota State Council on Disability.

Subd. 4. Unauthorized use or noncompliance; cancellation; misdemeanor. (a) If a peace officer, authorized parking enforcement employee or agent of a statutory or home rule charter city or town, representative of the Minnesota State Council on Disability, or an authorized agent of a citizen enforcement program under section 169.346, subdivision 4, finds that a certificate, permit, or disability plate is being improperly used, or the applicant is no longer eligible, the officer, municipal employee, representative, or agent shall report the violation or situation to the commissioner. The commissioner may cancel the certificate, permit, or disability plates issued under section 168.021 on determining that:

(1) the certificate, permit, or plates were used improperly;

(2) the certificate, permit, or plates were fraudulently obtained;

(3) the certificate, permit, or plates were issued in error;

(4) the person who was issued the certificate, permit, or plates is deceased;

(5) the person who was issued the certificate, permit, or plates no longer maintains a Minnesota address; or

(6) the person or organization has failed to comply with the requirements of this section.

(b) A person who uses a certificate, permit, or disability plates in violation of this section is guilty of a misdemeanor and is subject to a fine of $500.

Subd. 5. [Repealed, 1967 c 389 s 2]

History: 1965 c 844 s 1-5; 1967 c 389 s 1; 1969 c 1129 art 1 s 15; Ex1971 c 27 s 10; 1977 c 22 s 1,2; 1979 c 31 s 1; 1979 c 277 s 4; 1985 c 248 s 70; 1986 c 444; 1987 c 355 s 7; 1988 c 642 s 7,8; 1989 c 209 art 1 s 17; 1989 c 234 s 3-5; 1989 c 301 s 3; 1990 c 497 s 11; 1991 c 301 s 4; 1993 c 98 s 4,5; 1994 c 536 s 20,21; 1995 c 85 s 2-4; 1999 c 238 art 2 s 16-18; 2003 c 108 s 2; 2005 c 64 s 7; 2009 c 159 s 80; 2011 c 30 s 1; 2011 c 60 s 2,3



Section 169.346 — DISABILITY PARKING AREAS; CRITERIA, ENFORCEMENT.

Subdivision 1. Disability parking space prohibitions. A person shall not:

(1) park a motor vehicle in or obstruct access to a parking space or associated access aisle designated and reserved for the physically disabled, on either private or public property;

(2) park a motor vehicle in or obstruct access to an area designated by a local governmental unit as a transfer zone for disabled persons;

(3) alter a certificate;

(4) exercise the parking privilege provided in section 169.345, unless:

(i) that person is a physically disabled person as defined in section 169.345, subdivision 2, or the person is transporting or parking a motor vehicle for a physically disabled person; and

(ii) the motor vehicle visibly displays one of the following: a disability plate issued under section 168.021, a certificate issued under section 169.345, a permit valid for 30 days issued under section 168.021 or 169.345, or an equivalent certificate, insignia, or plate issued by another state, a foreign country, or one of its political subdivisions; or

(5) park a motor vehicle in an area used as a regular route transit stopping point where a transit vehicle that is accessible to the physically disabled regularly stops and a sign that bears the international symbol of access in white on blue is posted. A sign posted under this clause may display other information relating to the regular route transit service. For purposes of this clause, an area used as a regular route transit stopping point consists of the 80 feet immediately preceding the sign described in this clause.

Subd. 1a. Disability parking when designated spaces occupied or unavailable. In the event the designated disability parking spaces are either occupied or unavailable, a vehicle bearing a valid disability parking certificate issued under section 169.345 or license plates for physically disabled persons under section 168.021 may park at an angle and occupy two standard parking spaces.

Subd. 2. Disability parking space signs. (a) Parking spaces reserved for physically disabled persons must be designated and identified by the posting of signs incorporating the international symbol of access in white on blue and indicating that violators are subject to a fine of up to $200. These parking spaces are reserved for disabled persons with motor vehicles displaying the required certificate, plates, permit valid for 30 days, or insignia.

(b) For purposes of this subdivision, a parking space that is clearly identified as reserved for physically disabled persons by a permanently posted sign that does not meet all design standards, is considered designated and reserved for physically disabled persons. A sign posted for the purpose of this section must be visible from inside a motor vehicle parked in the space, be kept clear of snow or other obstructions which block its visibility, and be nonmovable.

Subd. 2a. Parking space free of obstruction; penalty. The owner or manager of the property on which the designated parking space is located shall ensure that the parking space and associated access aisle are kept free of obstruction. If the owner or manager does not have the parking space properly posted or allows the parking space or access aisle to be blocked by snow, merchandise, or similar obstructions for 24 hours after receiving a warning from a peace officer, the owner or manager is guilty of a misdemeanor and subject to a fine of up to $500.

Subd. 3. Misdemeanor; enforcement. A person who violates subdivision 1 is guilty of a misdemeanor and must be fined not less than $100 and not more than $200. This subdivision must be enforced in the same manner as parking ordinances or regulations in the governmental subdivision in which the violation occurs. Law enforcement officers may tag motor vehicles parked on either private or public property in violation of subdivision 1. Parking enforcement employees or agents of statutory or home rule charter cities or towns may tag or otherwise issue citations for motor vehicles parked on public property in violation of subdivision 1. If a holder of a disability certificate or disability plates allows a person who is not otherwise eligible to use the certificate or plates, then the holder is not eligible to be issued or to use a disability certificate or plates for 12 months after the date of violation. Except when the permit or certificate is expired by, or is otherwise invalid for, more than 90 days, a physically disabled person, or a person parking a motor vehicle for a disabled person, who is charged with violating subdivision 1 because the person parked in a parking space for physically disabled persons without the required certificate, license plates, or permit must not be convicted if the person (1) produces in court or before the court appearance the required certificate, permit, or evidence that the person has been issued plates under section 168.021, (2) surrenders the expired permit or certificate, and (3) demonstrates entitlement to the certificate, plates, or permit at the time of arrest or tagging. To be valid, the certificate or permit must show that it is owned by the same person that owned the expired certificate or permit displayed at the time the tag was issued. The registered vehicle owner is subject to the provisions of this subdivision.

Subd. 4. Local ordinance; citizen enforcement program. A statutory or home rule charter city may, by ordinance, establish a program to enforce the parking restrictions of this section or any similar local ordinance, relating to parking spaces for the physically disabled, by using citizen volunteers to issue citations to violators. The ordinance shall contain a process for training program participants in the requirements of the law, the method of issuing citations, and other related matters. Program participants who satisfy the training requirements of the ordinance are authorized to issue citations for violations of this section and are exempt from any other training or licensure requirements imposed on law enforcement officers by chapter 626.

Subd. 5. Local ordinance; long-term parking. A statutory or home rule charter city may enact an ordinance establishing a permit program for long-term disability parking. If a city enacts the ordinance, a permit program for long-term disability parking must establish as a minimum:

(1) a limitation on disability parking of a maximum of four hours during the hours of enforcement, on one-hour, 90-minute, and two-hour parking meters;

(2) a requirement for city parking lots and ramps to provide a 50 percent discount on monthly fees for contracted parkers with disabilities or a 50 percent reduction in the hourly rate for parkers with disabilities, with appropriate vehicle identification, who park in designated disability parking spaces; and

(3) issuance of a special needs permit to an employed person with severe disability for an all-day, on-street parking permit that will accommodate the person's access needs.

History: 1977 c 205 s 1; 1979 c 31 s 3; 1979 c 277 s 5-7; 1983 c 24 s 1; 1986 c 444; 1987 c 355 s 8; 1990 c 482 s 2; 1990 c 497 s 12; 1991 c 301 s 5,6; 1992 c 424 s 1; 1993 c 83 s 3; 1993 c 98 s 6-8; 1993 c 130 s 1; 1994 c 495 s 1; 1999 c 238 art 2 s 19,20; 2005 c 64 s 8-11; 2008 c 272 s 1; 2011 c 30 s 2; 2013 c 127 s 36,37



Section 169.35 — PARKING.

Subdivision 1. Parallel to curb. Except where angle parking is permitted by local ordinance, each vehicle stopped or parked upon a two-way roadway where there is an adjacent curb shall be so stopped or parked with the right-hand wheels of the vehicle parallel with and within 12 inches of the right-hand curb, provided, that such exception shall only apply to a state trunk highway after approval by the commissioner.

Subd. 2. Where no curb. Upon streets and highways not having a curb each vehicle stopped or parked shall be stopped or parked parallel with and to the right of the paved or improved or main-traveled part of the street or highway.

Subd. 3. One-way roadway. Local authorities with respect to streets and highways under their jurisdiction and with the consent of the commissioner with respect to state trunk highways may by ordinance permit parking of vehicles with the left hand wheels adjacent to and within 12 inches of the left hand curb of a one-way roadway.

History: (2720-220) 1937 c 464 s 70; Ex1937 c 38 s 1; 1939 c 430 s 14; 1947 c 428 s 21



Section 169.37 — OBSTRUCTING VIEW OF DRIVER.

No person shall drive a vehicle when it is so loaded, or when there are in the front seat such number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

No passenger in a vehicle or streetcar shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle or streetcar.

History: (2720-222) 1937 c 464 s 72; 1986 c 444



Section 169.40 — FIRE TRUCK; FIRE STATION.

Subdivision 1. Following fire truck; parking at fire scene. The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than 500 feet, or drive into or park such vehicle within the block where a fire apparatus has stopped in answer to a fire alarm.

Subd. 2. Fire station entrance. No person shall drive a vehicle within 50 feet of the driveway entrance to any fire station while a fire apparatus is being driven into the fire station unless on official business.

History: (2720-225) 1937 c 464 s 75; 1967 c 281 s 1; 1986 c 444



Section 169.41 — CROSSING FIRE HOSE.

No streetcar or vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private driveway, or streetcar track, to be used at any fire or alarm of fire, without the consent of the fire department official in command.

History: (2720-226) 1937 c 464 s 76



Section 169.42 — LITTERING; DROPPING OBJECT ON VEHICLE; MISDEMEANOR.

Subdivision 1. Objects on highway. No person shall throw, deposit, place, or dump, or cause to be thrown, deposited, placed, or dumped upon any street or highway or upon any public or privately owned land adjacent thereto without the owner's consent any snow, ice, glass bottle, glass, nails, tacks, wire, cans, garbage, swill, papers, ashes, cigarette filters, debris from fireworks, refuse, carcass of any dead animal, offal, trash or rubbish or any other form of offensive matter, or any other substance likely to injure any person, animal, or vehicle upon any such street or highway.

Subd. 2. MS 1969 [Repealed, Ex1971 c 27 s 49]

Subd. 2. Dropping dangerous object on highway. Any person who drops, or permits to be dropped or thrown, upon any highway any of the material specified in subdivision 1, shall immediately remove the same or cause it to be removed.

Subd. 3. Removing object; responsibility. Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

Subd. 4. Dropping object on vehicle. No person shall drop or hurl any destructive or injurious material or object at or upon any motor vehicle upon any highway or the occupants thereof.

Subd. 5. Misdemeanor. Any person violating the provisions of this section is guilty of a misdemeanor. The record of any conviction of or plea of guilty under this section of a person operating a motor vehicle shall be immediately forwarded to the Department of Public Safety for inclusion upon that offender's driving record. Any second or subsequent offense under this section shall require a minimum fine in the amount of $400. Any judge may, for any violation of this section, order the offender to pick up litter along any public highway or road for four to eight hours under the direction of the Department of Transportation, with the option of a jail sentence being imposed.

History: (2720-227) 1937 c 464 s 77; 1951 c 663 s 1,2; 1967 c 104 s 1; 1973 c 299 s 1; 1976 c 166 s 7; 1980 c 533 s 13; 1983 c 359 s 11; 1991 c 138 s 1; 2003 c 28 art 1 s 17



Section 169.421 — CIVIL LIABILITY FOR LITTERING.

Subdivision 1. Finding. The legislature finds that the cost of removal and disposal of solid waste, including litter, from vehicles is an onerous burden upon the public, and that the criminal law is not always adequate in dealing with the problem. This requires the imposition of civil liability as provided in this section.

Subd. 2. Definition. For purposes of this section, "owner" as to a vehicle means the owner of the vehicle, but in the case of a leased vehicle means the lessee.

Subd. 3. Civil liability imposed. If any solid waste, including litter, glass, nails, tacks, wire, cans, bottles, garbage, papers, refuse, trash, cigarette filters, debris from fireworks, or any form of offensive matter is thrown, deposited, placed, or dumped from a vehicle upon any street or highway, public land, or upon private land without the consent of the owner of the land, a violation of this subdivision occurs and civil liability is imposed upon the owner of the vehicle. The driver and passengers riding in a vehicle are constituted as the agents of the owner of the vehicle for purposes of this subdivision. It is a defense to any action brought pursuant to this section that the vehicle was stolen. This section is not applicable to the owner of a vehicle transporting persons for hire or transporting school children.

Subd. 4. Civil penalty; damages. A person who violates this section is subject to the civil penalties for littering and an action for damages as specified in section 115A.99.

Subd. 5. Procedures. A civil action may be commenced as is any civil action or by the issuance of a citation to the owner of the vehicle by any law enforcement officer who has reason to believe that a violation has occurred. Actions commenced by the issuance of a citation by a law enforcement officer shall be tried by the prosecuting authority responsible for misdemeanor prosecutions in the jurisdiction where a violation occurs. Any damages recovered in an action brought by a public agency shall be deposited in the treasury of the jurisdiction trying the action and distributed as provided in section 484.90. Any district court may establish a separate civil calendar for cases brought under this section.

Subd. 6. Relationship to criminal law; election of remedy. If an act is a violation of this section and of a statute or ordinance providing a criminal penalty, a public agency elects its remedy by commencing either an action under this section or a criminal prosecution, and the commencement of one type of action by a public agency is a bar to its bringing of the other.

Subd. 7. Payment. Any district court may establish a schedule of costs and civil damages, and procedures for payment, in cases brought by a public agency under which the defendant may consent to default judgment and make payment according to the schedule without making a personal appearance in court.

Subd. 8. Citation. This section may be cited as the Civil Litter Act.

History: 1979 c 235 s 1; 1991 c 138 s 2; 1994 c 412 s 3; 1998 c 254 art 2 s 14,15; 2003 c 28 art 1 s 18; 2008 c 277 art 1 s 22



Section 169.43 — SWINGING GATE ON TRUCK.

(a) No truck shall be operated on any highway with gate, loading rack, or partition carried in any manner on any part of the exterior of the truck, unless the top and bottom of such gate, loading rack or partition is securely attached to the truck, so as to prevent swinging or becoming loose.

(b) No truck shall be driven or parked on any highway with tailgate or tailboard hanging down or projecting from the vehicle except while such vehicle is being loaded or unloaded, and except when a load on the tailboard renders impossible the closing of the tailboard.

History: (2720-228, 2720-229) 1937 c 464 s 78,79; 1947 c 428 s 22; 1949 c 263; 1971 c 320 s 1



Section 169.435 — OFFICE OF PUPIL TRANSPORTATION SAFETY.

Subdivision 1. Responsibility; Department of Public Safety. The Department of Public Safety has the primary responsibility for school transportation safety. The Office of Pupil Transportation Safety is created as a section under the Division of State Patrol. The commissioner shall designate a director of pupil transportation.

Subd. 2. [Expired]

Subd. 3. Pupil transportation safety director. The duties of the pupil transportation safety director include:

(1) overseeing all department activities related to school bus safety;

(2) assisting in the development, interpretation, and implementation of laws and policies relating to school bus safety, in consultation with a stakeholder group consisting of, but not limited to, representatives of the school board association, school superintendents, private bus contractors, directors of transportation, school bus employees or their exclusive bargaining representatives, and parent organizations;

(3) supervising preparation of the School Bus Inspection Manual;

(4) in conjunction with the Department of Education and the stakeholder group described in clause (2), assisting school districts in developing and implementing comprehensive transportation policies and establishing best practices for private contracts;

(5) developing and maintaining a consistent record-keeping system to document school bus inspections, out-of-service school transportation vehicles, driver turnover rate, and driver files; and

(6) conducting periodic audits of selected school districts to determine compliance with federal law and state statute concerning (i) school bus driver requirements and driver employee background and license checks, including controlled substance and alcohol testing requirements; and (ii) duty to report violations to the commissioner of public safety. Audit results must be documented and retained by the Office of Pupil Transportation Safety, and any statutory violations documented in the audit must be reported to the commissioners of public safety and education.

Subd. 4. Staff. In addition to the pupil transportation safety director, who must be a state trooper, the Office of Pupil Transportation Safety must be staffed by a minimum of:

(1) three state troopers, each of whom must be assigned to the metropolitan area, northern Minnesota, or southern Minnesota; and

(2) 15 school bus vehicle inspectors, one of whom must be designated chief inspector. The school bus vehicle inspectors shall perform annual and spot inspections of school buses and Head Start buses as required by law.

History: 1994 c 647 art 12 s 13; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 12 s 6; 1Sp2003 c 9 art 12 s 17; 2008 c 350 art 1 s 36



Section 169.441 — SCHOOL BUS IDENTIFICATION.

Subdivision 1. Identification and signal requirements, generally. For purposes of sections 169.441 to 169.448, school bus means a motor vehicle that is outwardly equipped and identified as a school bus. A motor vehicle that satisfies the identification requirements of this section and the signal equipment requirements of section 169.442 is considered outwardly equipped and identified as a school bus.

Subd. 2. [Repealed, 1994 c 647 art 12 s 43]

Subd. 2a. Head Start bus; color; identification. (a) A Head Start bus is exempt from the color requirements of this chapter.

(b) A type A, B, C, or D Head Start bus must bear on its front and rear a plainly visible sign containing the words "Head Start bus" in letters at least eight inches in height.

Subd. 3. Sign on bus; application of other law. (a) Sections 169.443, subdivision 2; and 169.444, subdivisions 1, 4, and 5, apply only if the school bus bears on its front and rear a plainly visible sign containing the words "school bus" in letters at least eight inches in height.

(b) Except as provided in section 169.443, subdivision 8, a school bus sign must be removed or covered when the vehicle is being used as other than a school bus.

Subd. 4. [Repealed, 1Sp2003 c 9 art 10 s 14]

Subd. 5. [Repealed, 2012 c 137 s 9]

History: 1991 c 277 s 3; 1992 c 516 s 1; 1994 c 603 s 4,5; 1994 c 647 art 12 s 15; 1Sp1995 c 3 art 16 s 13; 1996 c 398 s 55; 1Sp2003 c 9 art 10 s 13; 2013 c 102 s 3



Section 169.442 — SCHOOL BUS SIGNALS.

Subdivision 1. Signals required. A type A, B, C, or D school bus must be equipped with at least one stop-signal arm, prewarning flashing amber signals, and flashing red signals.

Subd. 2. [Repealed, 1994 c 647 art 12 s 43]

Subd. 3. [Repealed, 1994 c 647 art 12 s 43]

Subd. 4. Optional warning system. In addition to equipment required under subdivision 1, and notwithstanding section 169.64, a school bus may be equipped with a driver-activated, exterior student-control, warning system. The driver shall activate this system when the use of the stop-signal arm and flashing red signals is required under section 169.443, subdivision 1.

Subd. 5. White strobe lamps on certain buses transporting children. (a) Notwithstanding section 169.55, subdivision 1, or 169.57, subdivision 3, paragraph (b), or other law to the contrary, a school bus that is subject to and complies with the equipment requirements of subdivision 1 and section 169.441, subdivision 1, or a Head Start bus that is not a type III vehicle defined in section 169.011, subdivision 71, may be equipped with a flashing strobe lamp. The lamp may be used only as provided in this subdivision.

(b) The lamp must be permanently mounted on the longitudinal centerline of the bus roof not less than two feet forward of the rear roof edge.

(c) The strobe lamp may be lighted only when atmospheric conditions or terrain restrict the visibility of school bus lamps and signals or Head Start bus lamps and signals so as to require use of the bright strobe lamp to alert motorists to the presence of the school bus or Head Start bus. A strobe lamp may not be lighted unless the school bus or Head Start bus is actually being used as a school bus or Head Start bus.

History: 1991 c 277 s 4; 1994 c 603 s 6; 1994 c 647 art 12 s 16; 2004 c 294 art 2 s 19,20; 2008 c 350 art 1 s 96



Section 169.443 — SAFETY OF SCHOOL CHILDREN; BUS DRIVER'S DUTIES.

Subdivision 1. Using bus signals. A driver of a school bus shall activate the prewarning flashing amber signals of the bus before stopping to load or unload school children. The driver shall activate and continuously operate the amber signals for a distance of at least 100 feet before stopping in a speed zone of 35 miles per hour or less and at least 300 feet before stopping in a speed zone of more than 35 miles per hour. On stopping for this purpose, the driver shall extend the stop-signal arm system and activate the flashing red signals. The driver shall not retract the stop-signal arm system nor extinguish the flashing red signals until loading or unloading is completed, students are seated, and children who must cross the roadway are safely across.

Subd. 2. Use of stop-signal arm. (a) The stop-signal arm system of a school bus must be used in conjunction with the flashing red signals only when the school bus is stopped on a street or highway to load or unload school children.

(b) A local authority, including the governing body of an Indian tribe, may by ordinance require that a school bus activate the stop-signal arm system and flashing red signals while stopped to unload school children at a location other than a location on a street or highway. The ordinance must designate each location where the requirement is imposed. The requirement is effective only if the local authority has erected signs at or near the location to provide adequate notice that other vehicles are required to obey section 169.444, subdivision 1, when those signals are activated.

Subd. 3. When signals not used. School bus drivers shall not activate the prewarning flashing amber signals or flashing red signals and shall not use the stop arm signal:

(1) in special school bus loading areas where the bus is entirely off the traveled portion of the roadway and where no other motor vehicle traffic is moving or is likely to be moving within 20 feet of the bus;

(2) when directed not to do so, in writing, by the local school board;

(3) when a school bus is being used on a street or highway for purposes other than the actual transportation of school children to or from school or a school-approved activity, except as provided in subdivision 8;

(4) at railroad grade crossings;

(5) when operating the bus under section 169.4475; and

(6) when loading and unloading people at designated school bus stops where people are not required to cross the street or highway, while the bus is completely off the traveled portion of a roadway that has adequate shoulders. The driver shall drive the bus completely off the traveled portion of this roadway before loading or unloading people. A school bus stop is designated under this clause if the transportation director of the school district in which the bus stop is located, in consultation with the road authority, certifies the integrity of the shoulder and the safety of the location for loading and unloading people. Each designated school bus stop must be documented and approved by the school board.

Subd. 4. Street crossings. Where school children must cross a roadway before getting on or after getting off the school bus, the driver of the school bus or a school bus patrol may supervise the crossing, using the standard school patrol flag or signal as approved and prescribed by the commissioner of public safety. Before moving the school bus, the driver of the bus shall visually determine that all children have crossed the roadway and that those who are to do so have boarded the school bus.

Subd. 5. Moving bus after children unloaded. When children are getting off a school bus or Head Start bus, the driver shall visually determine that they are a safe distance from the bus before moving the bus.

Subd. 6. Type III vehicles. The driver of a type III vehicle shall load or unload school children or Head Start passengers only from the right-hand side of the vehicle, provided that on a one-way street the driver shall load or unload school children or Head Start passengers only from the curb side of the vehicle. When loading or unloading school children or Head Start passengers, the driver shall activate the vehicle's four-way hazard lights described in section 169.59, subdivision 4.

Subd. 7. Misdemeanor. A person who violates this section is guilty of a misdemeanor.

Subd. 8. Use for recreational or educational activity. A school bus that transports over regular routes and on regular schedules persons age 18 or under to and from a regularly scheduled recreational or educational activity must comply with subdivisions 1 and 7. Notwithstanding section 169.441, subdivision 3, a school bus may provide such transportation only if (1) the "school bus" sign is plainly visible; (2) the school bus has a valid certificate of inspection under section 169.451; (3) the driver of the school bus possesses a driver's license with a valid school bus endorsement under section 171.10; and (4) the entity that organizes the recreational or educational activity, or the contractor who provides the school buses to the entity, consults with the superintendent of the school district in which the activity is located or the superintendent's designee on the safety of the regular routes used.

Subd. 9. Personal cellular phone call prohibition. (a) As used in this subdivision, "school bus" has the meaning given in section 169.011, subdivision 71. In addition, the term includes type III vehicles as defined in section 169.011, subdivision 71, when driven by employees or agents of school districts.

(b) A school bus driver may not operate a school bus while communicating over, or otherwise operating, a cellular phone for personal reasons, whether handheld or hands free, when the vehicle is in motion or a part of traffic.

History: 1991 c 277 s 5; 1992 c 516 s 2,3; 1993 c 78 s 1; 1994 c 465 art 1 s 25; 1994 c 603 s 7,8; 1994 c 647 art 12 s 17; 1Sp1997 c 4 art 12 s 7; 2000 c 426 s 25; 2004 c 294 art 2 s 21,22; 2007 c 146 art 8 s 4; 2008 c 271 s 1; 2008 c 350 art 1 s 96; 2009 c 96 art 8 s 3; 2013 c 102 s 4; 2013 c 127 s 38



Section 169.444 — SAFETY OF SCHOOL CHILDREN; DUTIES OF OTHER DRIVERS.

Subdivision 1. Children getting on or off school bus. When a school bus is stopped on a street or highway, or other location where signs have been erected under section 169.443, subdivision 2, paragraph (b), and is displaying an extended stop-signal arm and flashing red lights, the driver of a vehicle approaching the bus shall stop the vehicle at least 20 feet away from the bus. The vehicle driver shall not allow the vehicle to move until the school bus stop-signal arm is retracted and the red lights are no longer flashing.

Subd. 1a. Passing on right. No person may pass or attempt to pass a school bus in a motor vehicle on the right-hand, passenger-door side of the bus when the school bus is displaying the prewarning flashing amber signals as required in section 169.443, subdivision 1.

Subd. 2. Violations by drivers; penalties. (a) A person who fails to stop a vehicle or to keep it stopped, as required in subdivision 1, or who violates subdivision 1a, is guilty of a misdemeanor punishable by a fine of not less than $300.

(b) A person is guilty of a gross misdemeanor if the person fails to stop a motor vehicle or to keep it stopped, as required in subdivision 1, or who violates subdivision 1a, and commits either or both of the following acts:

(1) passes or attempts to pass the school bus in a motor vehicle on the right-hand, passenger-door side of the bus; or

(2) passes or attempts to pass the school bus in a motor vehicle when a school child is outside of and on the street or highway used by the school bus or on the adjacent sidewalk.

Subd. 3. Prosecutor. (a) The attorney in the jurisdiction in which the violation occurred who is responsible for prosecution of misdemeanor violations of this section shall also be responsible for prosecution of gross misdemeanor violations of this section.

(b) When an attorney responsible for prosecuting gross misdemeanors under this section requests criminal history information relating to prior convictions under this section from a court, the court must furnish the information without charge.

Subd. 4. Exception for separated roadway. (a) A person driving a vehicle on a street or highway with separated roadways is not required to stop the vehicle when approaching or meeting a school bus that is on a different roadway.

(b) "Separated roadway" means a road that is separated from a parallel road by a safety isle or safety zone.

Subd. 5. Cause for arrest. A peace officer may arrest the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of subdivision 1 or 1a within the past four hours.

Subd. 6. Violation; penalty for owner or lessee. (a) If a motor vehicle is operated in violation of subdivision 1 or 1a, the owner of the vehicle, or for a leased motor vehicle the lessee of the vehicle, is guilty of a petty misdemeanor.

(b) The owner or lessee may not be fined under paragraph (a) if (1) another person is convicted for that violation, or (2) the motor vehicle was stolen at the time of the violation.

(c) Paragraph (a) does not apply to a lessor of a motor vehicle if the lessor keeps a record of the name and address of the lessee.

(d) Paragraph (a) does not prohibit or limit the prosecution of a motor vehicle operator for violating subdivision 1 or 1a.

(e) A violation under paragraph (a) does not constitute grounds for revocation or suspension of the owner's or lessee's driver's license.

Subd. 7. Evidentiary presumption. (a) There is a rebuttable presumption that signals described in section 169.442 were in working order and operable when a violation of subdivision 1, 1a, 2, or 5 was allegedly committed, if the signals of the applicable school bus were inspected and visually found to be in working order and operable within 12 hours preceding the incident giving rise to the violation.

(b) There is a rebuttable presumption that a motor vehicle outwardly equipped and identified as a school bus satisfies all of the identification and equipment requirements of section 169.441 when a violation of subdivision 1, 1a, 2, or 5 was allegedly committed, if the applicable school bus bears a current inspection certificate issued under section 169.451.

Subd. 8. Scheduling cases. When necessary or desirable to ensure that a school bus driver who witnessed or otherwise can provide relevant information concerning a violation of this section is available to be present at a court proceeding held to determine an alleged violation of this section, the court administrator shall schedule the proceeding to be held between the hours of 10:00 a.m. and 2:00 p.m.

History: 1991 c 277 s 6; 1993 c 78 s 2; 1Sp1995 c 3 art 2 s 32; 1997 c 159 art 2 s 24-28



Section 169.445 — COOPERATION WITH LAW ENFORCEMENT.

Subdivision 1. Cooperation of school authorities. The commissioner of public safety shall ensure that local authorities having jurisdiction over school buses shall cooperate with law enforcement and judicial authorities in reporting and prosecuting violators of sections 169.443 and 169.444.

Subd. 2. [Repealed, 2012 c 137 s 9]

Subd. 3. [Repealed, 1994 c 647 art 12 s 43]

History: 1991 c 277 s 7; 1994 c 647 art 12 s 18,19



Section 169.446 — SAFETY OF SCHOOL CHILDREN; TRAINING AND EDUCATION RULES.

Subdivision 1. Peace officer training. The Board of Peace Officer Standards and Training shall include sections 169.441 to 169.448 and the enforcement of sections 169.443, 169.444, 169.447, and 169.448 in the instruction for the professional peace officer education program. The board shall notify the chief law enforcement officer of each law enforcement agency in the state of these sections.

Subd. 2. Driver training programs. The commissioner of public safety shall adopt rules requiring a minimum of 30 minutes of thorough instruction concerning section 169.444 for persons enrolled in driver training programs offered at public, private and parochial schools, and commercial driver training schools. The instruction must encompass at least the responsibilities of drivers, the content and requirements of section 169.444, and the penalties for violating that section.

Subd. 3. [Repealed, 2008 c 350 art 1 s 97]

History: 1991 c 277 s 8; 1994 c 647 art 12 s 20; 2008 c 350 art 1 s 37



Section 169.447 — SCHOOL BUS AND HEAD START BUS SAFETY.

Subdivision 1. Passenger seating. (a) The number of pupils or other authorized passengers transported in a school bus or Head Start bus must not be more than the number of pupils or passengers that can be fully seated. Seating capacity must be adjusted according to each passenger's individual physical size, but not more than the manufacturers' rated seating capacity.

(b) No person shall stand in the school bus or Head Start bus when the bus is in motion.

Subd. 2. Driver seat belt. School buses and Head Start buses must be equipped with driver seat belts and seat belt assemblies of the type described in section 169.685, subdivision 3. A properly adjusted and fastened seat belt, including both the shoulder and lap belt when the vehicle is so equipped, shall be worn by the driver.

Subd. 2a. Passenger lap and shoulder belts. (a) In addition to the requirements in section 169.4501, subdivision 1, a school bus may be equipped with an approved lap belt or an approved lap and shoulder belt installed for each passenger seating position on the bus. The design and installation of lap belts and lap and shoulder belts required under this paragraph must meet the standards of the commissioner established under paragraph (b).

(b) The commissioner shall consider all concerns necessary to properly integrate lap belts or lap and shoulder belts into the current compartmentalization safety system and prescribe standards for the design and installation of lap and shoulder belts required under paragraph (a). The standards are not subject to chapter 14 and are specifically not subject to section 14.386.

(c) This subdivision does not apply to specially equipped school buses under section 169.4504.

(d) A passenger on a school bus equipped with lap belts or lap and shoulder belts must use these lap belts or lap and shoulder belts unless the passenger, or if the passenger is a minor, the passenger's parent or guardian, has notified the school district in writing that the passenger does not intend to wear the lap belt or lap and shoulder belt.

(e) In an action for personal injury or wrongful death against a school district, a school bus operator under contract with a school district, or any agent or employee of a school district or operator, or against a volunteer, no such person or entity shall be held liable solely because the injured party was not wearing a safety belt; provided, however, that nothing contained herein shall be construed to grant immunity from liability for failure to:

(1) maintain in operating order any equipment required by statute, rule, or school district policy; or

(2) comply with an applicable statute, rule, or school district policy.

(f) In an action for personal injury or wrongful death, a school district, a school bus contract operator, any agent or employee of a school district or operator, or a volunteer is not liable for failing to assist any child with the adjustment, fastening, unfastening, or other use of the lap belt or lap and shoulder belt.

Subd. 3. [Repealed, 1994 c 647 art 12 s 43]

Subd. 4. Aisle and exit. The driver of a school bus or Head Start bus shall keep the aisle and emergency exit of a school bus or Head Start bus unobstructed at all times when children are being transported.

Subd. 5. Trailer behind school bus. A school bus may pull a trailer, as defined by section 169.011, subdivision 86, only when traveling to or from cocurricular or extracurricular activities, as defined in section 123B.49.

Subd. 6. [Repealed, 2004 c 294 art 2 s 34]

History: 1991 c 277 s 9; 1994 c 603 s 9; 1994 c 647 art 12 s 21; 1Sp1997 c 4 art 12 s 8; 1998 c 397 art 11 s 3; 2000 c 489 art 6 s 28; 2007 c 146 art 8 s 5; 2013 c 127 s 39



Section 169.4475 — SPECIAL EVENT SCHOOL BUS USE.

Subdivision 1. Temporary use authority. A pupil transport entity that meets the requirements of this section may operate a school bus for which the entity has paid registration tax under section 168.013, subdivision 18, to provide transportation that is not pupil transportation without reregistration of the bus, issuance of new plates, or payment of additional taxes and fees under chapter 168.

Subd. 2. Requirements. A pupil transport entity may operate a school bus under this section if:

(1) the transportation is performed under an agreement with a tax exempt entity under section 501(c) of the Internal Revenue Code, as defined in section 289A.02, subdivision 7, solely to transport participants in conjunction with a special event of up to two days organized or substantially sponsored by the tax exempt entity; and

(2) the pupil transportation entity meets the requirements of a motor carrier of passengers under chapter 221, including but not limited to use of a temporary vehicle identification card under section 221.132 for the school bus.

Subd. 3. School bus equipment. Notwithstanding section 169.448, subdivision 1, a school bus operated under this section may:

(1) be painted national school bus glossy yellow; and

(2) be equipped with a stop-signal arm, prewarning flashing amber signals, and flashing red signals.

History: 2013 c 102 s 5



Section 169.448 — OTHER BUSES.

Subdivision 1. Restrictions on appearance; misdemeanor. (a) A bus that is not used as a school bus may not be operated on a street or highway unless it is painted a color significantly different than national school bus glossy yellow.

(b) A bus that is not used as a school bus or Head Start bus may not be operated if it is equipped with school bus or Head Start bus-related equipment and printing.

(c) A violation of this subdivision is a misdemeanor.

(d) This subdivision does not apply to a school bus owned by or under contract to a school district operated as a charter or leased bus.

(e) This subdivision does not apply to a school bus operated by a licensed child care provider if:

(1) the stop arm is removed;

(2) the eight-light system is deactivated;

(3) the school bus is identified as a "child care bus" in letters at least eight inches high on the front and rear top of the bus;

(4) the name, address, and telephone number of the owner or operator of the bus is identified on each front door of the bus in letters not less than three inches high; and

(5) the conditions under section 171.02, subdivision 2a, paragraphs (a) through (j), (l), and (n), have been met.

Subd. 2. School motor coach. (a) A school district may not acquire a motor coach for transportation purposes.

(b) A motor coach acquired by a school district before March 26, 1986, may be used by it only to transport students participating in school activities, their instructors, and supporting personnel to and from school activities. A motor coach may not be outwardly equipped and identified as a school bus. A motor coach operated under this subdivision is not a school bus for purposes of section 123B.92. The commissioner of education shall implement rules governing the equipment, identification, operation, inspection, and certification of motor coaches operated under this subdivision.

(c) After January 1, 1998, a school district may not own or operate a motor coach for any purpose.

Subd. 3. Head Start vehicle. Notwithstanding subdivision 1, a vehicle used to transport students under Public Law 99-425, the Head Start Act, may be equipped as a school bus or Head Start bus.

Subd. 4. Day activity center buses. Notwithstanding subdivision 1, a vehicle used to transport adults to and from a day activity center may be equipped with prewarning flashing amber signals and a stop-signal arm, and the operator of the vehicle may activate this equipment, under the following circumstances:

(1) the operator possesses a commercial driver's license with a school bus endorsement;

(2) the vehicle is engaged in picking up or dropping off adults at locations predesignated by the day activity center that owns or leases the bus;

(3) the vehicle is identified as a "day activity center bus" in letters at least eight inches high on the front and rear top of the bus; and

(4) the name, address, and telephone number of the owner and operator of the bus is identified on each front door of the bus in letters not less than three inches high.

The provisions of section 169.444 relating to duties of care of a motorist to a school bus, and violations thereof, apply to a vehicle described in this section when the vehicle is operated in conformity with this subdivision. The provisions of section 169.443 relating to bus driver's duties apply to a vehicle described in this section except those that by their nature have no application.

History: 1991 c 277 s 10; 1994 c 603 s 10,11; 1996 c 398 s 56; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 6 s 29; 2001 c 97 s 2; 2003 c 130 s 12; 1Sp2003 c 19 art 2 s 28; 1Sp2005 c 6 art 3 s 47; 2008 c 277 art 1 s 23



Section 169.449 — SCHOOL BUS OPERATION.

Subdivision 1. Rules. The commissioner of public safety shall adopt rules governing the operation of school buses used for transportation of school children, when owned or operated by a school or privately owned and operated under a contract with a school, and these rules must be made a part of that contract by reference. Each school, its officers and employees, and each person employed under the contract is subject to these rules.

Subd. 2. Enforcement. The operation of a school bus on the public streets or highways in violation of rules concerning the operation of school buses adopted by the commissioner under subdivision 1 is a misdemeanor. The State Patrol shall enforce rules adopted under subdivision 1 when a school bus is operated on a public street or highway.

History: 1994 c 647 art 12 s 22; 1Sp2003 c 9 art 12 s 18



Section 169.4501 — SCHOOL BUS EQUIPMENT STANDARDS.

Subdivision 1. National standards adopted. Except as provided in sections 169.4502 and 169.4503, the construction, design, equipment, and color of types A, B, C, D school buses and multifunction school activity buses used for the transportation of school children shall meet the requirements of the "bus body and chassis specifications" in the 2010 edition of the "National School Transportation Specifications and Procedures" adopted by the National Congress on School Transportation. Except as provided in section 169.4504, the construction, design, and equipment of types A, B, C, D school buses and multifunction school activity buses used for the transportation of students with disabilities also shall meet the requirements of the "specially equipped school bus specifications" in the 2010 National School Transportation Specifications and Procedures. The "bus body and chassis specifications" and "specially equipped school bus specifications" sections of the 2010 edition of the "National School Transportation Specifications and Procedures," adopted by the Fifteenth National Congress on School Transportation, are incorporated by reference in this chapter.

Subd. 2. Applicability. (a) The standards adopted in this section and sections 169.4502 and 169.4503, govern the construction, design, equipment, and color of school buses used for the transportation of school children, when owned or leased and operated by a school or privately owned or leased and operated under a contract with a school. Each school, its officers and employees, and each person employed under the contract is subject to these standards.

(b) The standards apply to school buses manufactured after December 31, 2012. Buses complying with the standards when manufactured need not comply with standards established later except as specifically provided for by law.

(c) A school bus manufactured on or before December 31, 2012, must conform to the Minnesota standards in effect on the date the vehicle was manufactured except as specifically provided for in law.

(d) A new bus body may be remounted on a used chassis provided that the remounted vehicle meets state and federal standards for new buses which are current at the time of the remounting. Permission must be obtained from the commissioner of public safety before the remounting is done. A used bus body may not be remounted on a new or used chassis.

Subd. 3. Inspection manual. The Department of Public Safety shall develop a School Bus Inspection Manual based on the national standards adopted in subdivision 1 and Minnesota standards adopted in sections 169.4502 to 169.4504. The Minnesota State Patrol shall use the manual as the basis for inspecting buses as provided in section 169.451. The Department of Public Safety has no rulemaking authority to alter the standards upon which school buses are inspected.

Subd. 4. Variance. The commissioner of public safety may grant a variance to any of the school bus standards to accommodate testing of new equipment related to school buses. A variance from the standards must be for the sole purpose of testing and evaluating new equipment for increased safety, efficiency, and economy of pupil transportation. The variance expires 18 months from the date on which it is granted unless the commissioner specifies an earlier expiration date.

History: 1994 c 647 art 12 s 23; 1Sp1997 c 4 art 12 s 9,10; 1Sp2003 c 9 art 12 s 19,20; 2004 c 294 art 2 s 23,24; 2007 c 146 art 8 s 6,7; 2009 c 96 art 8 s 4; 2012 c 137 s 1,2



Section 169.4502 — ADDITIONAL MINNESOTA SCHOOL BUS CHASSIS STANDARDS.

Subdivision 1. Relation to national standards. The bus chassis standards contained in this section are required in addition to those required by section 169.4501. When a Minnesota standard contained in this section conflicts with a national standard adopted in section 169.4501, the Minnesota standard contained in this section is controlling.

Subd. 2. Brakes. The braking system must meet federal motor vehicle safety standards in effect at the time of manufacture.

Subd. 3. Certification. A chassis manufacturer shall certify that the product meets Minnesota standards. All buses with a certified manufacturing date prior to April 1, 1977, shall not be recertified as a school bus after January 1, 1996.

Subd. 4. Color of fenders, hood, and grill. Fenders may be painted black. The hood may be painted nonreflective black or nonreflective yellow. The grill may be manufacturer's standard color or chrome.

Subd. 5. Electrical system; battery. (a) The storage battery, as established by the manufacturer's rating, must be of sufficient capacity to care for starting, lighting, signal devices, heating, and other electrical equipment. In a bus with a gas-powered chassis, the battery or batteries must provide a minimum of 800 cold cranking amperes. In a bus with a diesel-powered chassis, the battery or batteries must provide a minimum of 1050 cold cranking amperes.

(b) In a type B bus with a gross vehicle weight rating of 15,000 pounds or more, and type C and D buses, the battery shall be temporarily mounted on the chassis frame. The final location of the battery and the appropriate cable lengths in these buses must comply with the SBMI design objectives booklet.

(c) All batteries shall be mounted according to chassis manufacturers' recommendations.

(d) In a type C bus, other than are powered by diesel fuel, a battery providing at least 550 cold cranking amperes may be installed in the engine compartment only if used in combination with a generator or alternator of at least 130 amperes.

(e) A bus with a gross vehicle weight rating of 15,000 pounds or less may be equipped with a battery to provide a minimum of 550 cold cranking amperes only if used in combination with an alternator of at least 130 amperes. This paragraph does not apply to those buses with wheelchair lifts or diesel engines.

Subd. 6. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 7. [Repealed, 2004 c 294 art 2 s 34]

Subd. 8. Trailer hitch. Installation of a trailer hitch is permitted. A hitch shall be flush mounted.

Subd. 9. [Repealed, 2004 c 294 art 2 s 34]

Subd. 10. Horn. A bus shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet.

Subd. 11. Tire and rim. The use of multipiece rims or tube-type tires is not permitted on school buses manufactured after October 31, 2004. Radial and bias-ply tires shall not be used on the same axle. Front tire tread depth shall not be less than 4/32 inch in any major tire tread groove. Rear tire tread shall not be less than 2/32 inch. Tires must be measured in three locations around the tire, in two adjoining grooves. No recapped tires shall be used on the front wheels. Recapped tires are permitted on the rear wheels.

Subd. 12. Transmission gear shift display. The transmission shifting pattern must be permanently displayed in the driver's full view.

Subd. 13. [Repealed, 2004 c 294 art 2 s 34]

Subd. 14. [Repealed, 2004 c 294 art 2 s 34]

Subd. 15. [Repealed, 2007 c 146 art 8 s 15]

History: 1994 c 647 art 12 s 36; 1Sp1995 c 3 art 2 s 33; 1Sp1997 c 4 art 12 s 11-17; 2004 c 294 art 2 s 25; 2007 c 146 art 8 s 8



Section 169.4503 — ADDITIONAL MINNESOTA SCHOOL BUS BODY STANDARDS.

Subdivision 1. Relation to national standards. The bus body standards contained in this section are required in addition to those required by sections 169.4501 and 169.4502. When a Minnesota standard contained in this section conflicts with a national standard adopted in section 169.4501, the Minnesota standard contained in this section is controlling.

Subd. 2. Back-up warning alarm. An automatic audible back-up alarm may be installed. A spring-loaded button in the driver's compartment that will temporarily disable the back-up alarm is allowed for usage in school bus overnight parking lots and repair facilities.

Subd. 3. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 4. Certification. A body manufacturer, school bus dealer, or certified Minnesota commercial vehicle inspector who is also an employee of an organization purchasing a school bus shall provide preliminary certification to the Department of Public Safety that the product meets Minnesota standards. Final certification will be granted within 30 days upon reinspection by the Department of Public Safety.

Subd. 5. Colors. Fenderettes may be black. The beltline may be painted yellow over black or black over yellow. The rub rails shall be black. The area around the lenses of alternately flashing signal lamps extending outward from the edge of the lamp three inches, plus or minus one-quarter inch, to the sides and top and at least one inch to the bottom, shall be black. Visors or hoods, black in color, with a minimum of four inches may be provided.

Subd. 6. Communications. All buses manufactured after January 1, 1995, shall have a two-way voice communications system.

Subd. 7. Floor construction. The metal floor shall be covered with plywood. The plywood shall be at least 19/32 inches thick, and must equal or exceed properties of exterior-type softwood plywood, grade C-D, as specified in product standard PSI-I83 issued by the United States Department of Commerce. The floor shall be level from front to back, and side to side, except in wheel housing, toe board, and driver's seat platform areas.

Subd. 8. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 9. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 10. [Repealed, 2004 c 294 art 2 s 34]

Subd. 10a. [Repealed, 2004 c 294 art 2 s 34]

Subd. 11. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 12. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 13. Identification. (a) Each bus shall, in the beltline, identify the school district serviced, or company name, or owner of the bus. Numbers necessary for identification must appear on the sides and rear of the bus. Symbols or letters may be used on the outside of the bus near the entrance door for student identification. A manufacturer's nameplate or logo may be placed on the bus.

(b) Effective December 31, 1994, all type A, B, C, and D buses sold must display lettering "Unlawful to pass when red lights are flashing" on the rear of the bus. The lettering shall be in two-inch black letters on school bus yellow background. This message shall be displayed directly below the upper window of the rear door. On rear engine buses, it shall be centered at approximately the same location. Only signs and lettering approved or required by state law may be displayed.

Subd. 14. Insulation. (a) Thermal insulation is required. It shall be fire-resistant, UL approved, with minimum R-value of 5.5. Insulation shall be installed so as to prevent sagging.

(b) Floor insulation is required. It shall be five-ply nominal five-eighths-inch-thick plywood, and shall equal or exceed properties of the exterior-type softwood plywood, C-D Grade, as specified in the standard issued by United States Department of Commerce. All exposed edges on plywood shall be sealed. Type A-I buses shall be equipped with nominal one-half-inch-thick plywood or equivalent material meeting the above requirements. Equivalent material may be used to replace plywood, provided it has an equal or greater insulation R value, deterioration, sound abatement, and moisture resistance properties.

Subd. 15. Interior speakers. Interior speakers, except in the driver's compartment, must not protrude more than one-half inch from the mounting surface.

Subd. 16. Lamps and signals. (a) If installed, a white flashing strobe shall be of a double flash type. No roof hatch can be mounted behind the strobe light.

(b) All lamps on the exterior of the vehicle must conform with and be installed as required by federal motor vehicle safety standard number 108, Code of Federal Regulations, title 49, part 571.

(c) A type A, B, C, or D school bus manufactured for use in Minnesota after December 31, 1994, may not be equipped with red turn-signal lenses on the rear of the bus.

Subd. 17. [Repealed, 2007 c 146 art 8 s 15]

Subd. 18. [Repealed, 2007 c 146 art 8 s 15]

Subd. 19. Rub rail. There shall be one rub rail at the base of the skirt of the bus on all type A, excluding van conversions, B, C, and D buses.

Subd. 20. Seat and crash barriers. All restraining barriers and passenger seats shall be covered with a material that has fire retardant or fire block characteristics.

Subd. 21. [Repealed, 2004 c 294 art 2 s 34]

Subd. 22. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 23. Windows. Windshield, entrance, and rear emergency exit doors must be of approved safety glass. Laminated or tempered glass (AS-2 or AS-3) is permitted in all other windows. All glass shall be federally approved and marked as provided in section 169.74. The windshield may be of uniform tint throughout or may have a horizontal gradient band starting slightly above the line of vision and gradually decreasing in light transmission to 20 percent or less at the top of the windshield. The use of tinted glass, as approved by section 169.71, is permitted on side windows and rear windows except for the entrance door, the first window behind the service door, and the window to the left of the driver. The window to the left of the driver, the upper service door windows, and the window immediately behind the entrance door must be thermal glass. The window to the left of the driver for type A buses need not be thermal glass.

Subd. 24. Wiring. If a master cutoff switch is used, it shall not be wired as to kill power to the electric brake system.

Subd. 25. [Repealed, 2004 c 294 art 2 s 34]

Subd. 26. [Repealed, 2007 c 146 art 8 s 15]

Subd. 27. MS 2012 [Expired, 2009 c 96 art 8 s 6]

Subd. 28. Crossing control arm. All buses manufactured for use in Minnesota after January 1, 2013, shall be equipped with a crossing control arm mounted at the right front corner of the front bumper. The crossing control arm shall be automatically activated whenever the bus is stopped with the flashing red signals in use.

Subd. 29. Auxiliary fans. Additional auxiliary fans are required for school buses manufactured on or after December 31, 2012, and shall meet the following requirements:

(a) Fans for the left and right sides of the windshield shall be placed in a location where they can be adjusted for maximum effectiveness and where they do not obstruct vision to any mirror. Type A buses may be equipped with one fan.

(b) Fans shall be a minimum of six inches in diameter.

(c) Fan blades shall be covered with a protective cage. Each fan shall be controlled by a separate switch.

Subd. 30. Video or mobile surveillance systems. Camera heads for video or mobile surveillance may be mounted in the driver compartment area, midbus, or on a rear interior bulkhead in the student passenger area. For buses manufactured or retrofitted with a surveillance system after December 31, 2012, cameras mounted midbus must be parallel to a seat back, must not have any sharp edges, must not extend outward more than three inches, and must be located within 24 inches of the top of the side window of the bus.

History: 1994 c 647 art 12 s 37; 1Sp1995 c 3 art 2 s 34; 1Sp1997 c 4 art 12 s 18-27; 1Sp2003 c 9 art 1 s 45; 2004 c 294 art 2 s 26-30; 2007 c 146 art 8 s 9,10; 2009 c 96 art 8 s 5,6; 2012 c 137 s 3-7



Section 169.4504 — ADDITIONAL STANDARDS FOR SPECIALLY EQUIPPED BUS.

Subdivision 1. Relation to national standards. The specially equipped school bus standards contained in this section are required in addition to those required by section 169.4501. When a Minnesota standard contained in this section conflicts with a national standard adopted in section 169.4501, the Minnesota standard contained in this section is controlling.

Subd. 2. Communications. All vehicles used to transport disabled students shall be equipped with a two-way communication system.

Subd. 3. Restraining devices. Special restraining devices such as shoulder harnesses, lap belts, and chest restraint systems may be installed to the seats if the devices do not require the alteration in any form of the seat, seat cushion, framework, or related seat components. The restraints must be for the sole purpose of restraining students with disabilities.

Subd. 4. Securement system for mobile seating. Wheelchair securement devices must comply with all requirements for wheelchair securement systems contained in federal regulation in effect on the later of the date the bus was manufactured or the date that a wheelchair securement system was added to the bus.

Subd. 5. Aisle width. All school buses equipped with a power lift shall provide at least a 12-inch aisle leading from wheelchair position to at least one emergency door and the lift area.

Subd. 6. Securement and restraint system. The securement and restraint system must be located and installed so that when an occupied wheelchair or other mobility aid is secured, the installation meets the requirements of the applicable federal motor vehicle safety standard.

History: 1994 c 647 art 12 s 38; 1996 c 412 art 2 s 15; 1Sp1997 c 4 art 12 s 28,29



Section 169.451 — INSPECTING SCHOOL AND HEAD START BUSES; RULES; MISDEMEANOR.

Subdivision 1. Annual requirement. The Minnesota State Patrol shall inspect every school bus and every Head Start bus annually to ascertain whether its construction, design, equipment, and color comply with all provisions of law.

Subd. 2. Inspection certificate. No person shall drive, or no owner shall knowingly permit or cause to be driven, any school bus or Head Start bus unless there is displayed thereon a certificate issued by the commissioner of public safety stating that on a certain date, which shall be within 13 months of the date of operation, a member of the Minnesota State Patrol inspected the bus and found that on the date of inspection the bus complied with the applicable provisions of state law relating to construction, design, equipment, and color.

Subd. 3. Rules of commissioner. (a) The commissioner of public safety shall provide by rule for the issuance and display of distinctive inspection certificates.

(b) The commissioner of public safety shall provide by rule a point system for evaluating the effect on safety operation of any variance from law detected during inspections conducted pursuant to subdivision 1.

Subd. 4. Violation; penalty. The State Patrol shall enforce subdivision 2. A violation of subdivision 2 is a misdemeanor.

Subd. 5. Random spot inspection. In addition to the annual inspection, the Minnesota State Patrol has authority to conduct random, unannounced spot inspections of any school bus or Head Start bus being operated within the state to ascertain whether it is in compliance with provisions of law, including the Minnesota school bus equipment standards in sections 169.4501 to 169.4504, subject to the procedures approved by the commissioner.

History: 1971 c 327 s 1; 1973 c 80 s 1; 1974 c 332 s 3; 1981 c 37 s 2; 1981 c 357 s 61; 1983 c 216 art 1 s 28; 1991 c 277 s 12; 1994 c 603 s 12; 1Sp1995 c 3 art 2 s 35; 1998 c 398 art 6 s 31



Section 169.4511 — SCHOOL BUS ACCIDENT AND SUBSEQUENT OPERATION.

Subdivision 1. Postcrash inspection. (a) A peace officer responding to an accident involving a school bus or Head Start bus must immediately notify the State Patrol if the accident results in:

(1) a fatality;

(2) bodily injury to a person who, as a result of the injury, immediately receives medical treatment away from the scene of the accident; or

(3) one or more motor vehicles incurring disabling damage as a result of the accident, requiring a motor vehicle to be transported away from the scene by tow truck or other motor vehicle.

(b) No person shall drive or knowingly permit or cause to be driven, for the purpose of transporting students, any school bus or Head Start bus after such an accident unless:

(1) the vehicle has been inspected by the Minnesota State Patrol and the State Patrol has determined that the vehicle may safely be operated; or

(2) a waiver has been granted under subdivision 2.

(c) A violation of this section is a misdemeanor.

Subd. 2. Waiver. A state trooper or designee of the Minnesota State Patrol called to the scene of an accident by a responding peace officer under subdivision 1 may waive the inspection requirement of subdivision 1 if the trooper or State Patrol designee determines that a postcrash inspection is not needed or cannot be accomplished without unreasonable delay. The trooper or State Patrol designee granting a waiver must provide to the driver of the school bus for which the waiver is granted a written statement that the inspection has been waived. The written statement must include the incident report number assigned to the accident by the State Patrol.

History: 1Sp1995 c 3 art 2 s 36; 2009 c 113 s 1



Section 169.454 — TYPE III VEHICLE STANDARDS.

Subdivision 1. Standards. This section applies to type III vehicles used for the transportation of school children when owned and operated by a school district or privately owned and operated. All related equipment provided on the vehicle must comply with federal motor vehicle safety standards where applicable. If no federal standard applies, equipment must be manufacture's standard.

Subd. 2. Age of vehicle. Vehicles 12 years or older must not be used as type III vehicles to transport school children, except those vehicles that are manufactured to meet the structural requirements of federal motor vehicle safety standard 222, Code of Federal Regulations, title 49, part 571.

Subd. 3. Color. Vehicles must be painted a color other than national school bus yellow.

Subd. 4. Fire extinguisher. A minimum of one 10BC rated dry chemical type fire extinguisher is required. The extinguisher must be mounted in a bracket, and must be located in the driver's compartment and be readily accessible to the driver and passengers. A pressure indicator is required and must be easily read without removing the extinguisher from its mounted position.

Subd. 5. First aid kit and body fluids cleanup kit. A minimum of a ten-unit first aid kit, and a body fluids cleanup kit is required. They must be contained in removable, moisture- and dust-proof containers mounted in an accessible place within the driver's compartment and must be marked to indicate their identity and location.

Subd. 6. Identification. The vehicle must not have the words "school bus" in any location on the exterior of the vehicle, or in any interior location visible to a motorist.

Subd. 7. Lamps and signals. Installation and use of the eight-lamp warning system is prohibited.

All lamps on the exterior of the vehicle must conform with and be installed as required by federal Motor Vehicle Safety Standard 108, Code of Federal Regulations, title 49, part 571.

Subd. 8. Stop-signal arm. Installation and use of a stop-signal arm is prohibited.

Subd. 9. Mirrors. The interior clear rearview mirror must afford a good view of pupils and roadway to the rear. Two exterior clear rearview mirrors must be provided, one to the left and one to the right of the driver. Each mirror must be firmly supported and adjustable to give the driver clear view past the left rear and the right rear of the bus.

Subd. 10. [Repealed, 2012 c 137 s 9]

Subd. 11. [Repealed, 1Sp1997 c 4 art 12 s 34]

Subd. 12. Option. Type III vehicles may carry fire extinguisher, first aid kit, and warning triangles in the trunk or trunk area of the vehicle, if a label in the driver and front passenger area clearly indicates the location of these items.

Subd. 13. Exemption. When a vehicle otherwise qualifying as a type III vehicle under section 169.011, subdivision 71, whether owned and operated by a school district or privately owned and operated, is used to transport school children in a nonscheduled situation, it shall be exempt from the vehicle requirements of this section and the licensing requirements of section 171.321, if the vehicle is properly registered and insured and operated by an employee or agent of a school district with a valid driver's license.

History: 1994 c 647 art 12 s 25; 1Sp1995 c 3 art 2 s 38,39; 1Sp2003 c 9 art 1 s 46,47; 2008 c 350 art 1 s 96; 2009 c 96 art 8 s 7; 2013 c 127 s 40



Section 169.4581 — CRIMINAL CONDUCT ON SCHOOL BUS.

By January 1, 1995, each local law enforcement agency shall adopt a written policy regarding procedures for responding to criminal incidents on school buses. In adopting a policy, each law enforcement agency shall consult with local school officials, with representatives of private companies that contract with school districts to provide transportation, and with parents of students. The policy must recognize that responding to reports of criminal conduct on school buses is the responsibility of law enforcement officials.

History: 1994 c 647 art 12 s 26



Section 169.4582 — REPORTABLE OFFENSE ON SCHOOL BUS.

Subdivision 1. Reportable offense; definition. "Reportable offense" means misbehavior causing an immediate and substantial danger to self or surrounding persons or property under section 121A.45.

Subd. 2. Duty to report; school official. Consistent with the school bus safety policy under section 123B.91, subdivision 1, the school principal, the school transportation safety director, or other designated school official shall immediately report to the local law enforcement agency having jurisdiction where the misbehavior occurred and to the school superintendent if the reporting school official knows or has reason to believe that a student has committed a reportable offense on a school bus or in a bus loading or unloading area. The reporting school official shall issue a report to the commissioner of public safety concerning the incident upon request of the commissioner.

History: 1994 c 647 art 12 s 27; 1998 c 397 art 11 s 3; 2012 c 137 s 8



Section 169.46 — HITCHING BEHIND VEHICLE.

No person shall hitch a toboggan, hand sled, bicycle, or other similar device onto any motor vehicle or streetcar while being used on a highway.

History: (2720-232) 1937 c 464 s 82; 2001 c 24 s 3



Section 169.467 — MOTOR VEHICLE SAFETY STANDARDS; DEFINITIONS.

Subdivision 1. Scope. As used in sections 169.467 to 169.469, the terms defined in this section have the meanings given them.

Subd. 2. Motor vehicle. "Motor vehicle" means any vehicle driven or drawn by mechanical power manufactured primarily for use on the public streets, roads and highways, except any vehicle operated exclusively on a rail or rails.

Subd. 3. New motor vehicle; new vehicle. "New motor vehicle" or "new vehicle" means a motor vehicle as defined herein heretofore unregistered.

Subd. 4. New item of motor vehicle equipment. "New item of motor vehicle equipment" or "new equipment" means any option, device, accessory or other equipment in the possession of a retail merchant including an automobile dealer prior to its initial retail sale designed to be attached to a motor vehicle as a part thereof or to be used in conjunction therewith.

Subd. 5. Motor vehicle safety standard. "Motor vehicle safety standard" means a minimum standard for motor vehicle performance, or motor vehicle equipment performance which is practicable, which meets the need for motor vehicle safety and which provides objective criteria.

History: 1974 c 21 s 1



Section 169.468 — VEHICLE SAFETY RULES; FEDERAL SAFETY STANDARDS.

Subdivision 1. Federal motor vehicle safety standards. The commissioner of public safety, pursuant to the Administrative Procedure Act, may adopt and enforce rules in substantial conformity with federal motor vehicle safety standards established by the United States Secretary of Transportation pursuant to the national Traffic and Motor Vehicle Safety Act of 1966 (Public Law 89-563) with respect to any new motor vehicle or new item of motor vehicle equipment applicable to the same aspect of performance of such new vehicle or new equipment.

Subd. 2. Other safety standards; fee for testing and approval. In the absence of a motor vehicle safety standard adopted pursuant to the national Traffic and Motor Vehicle Safety Act of 1966 or if any such standard is not applicable to new vehicles or new equipment manufactured and first sold in the state of Minnesota, the commissioner of public safety may require new vehicles and specific types of new equipment to be tested and approved for compliance with the requirements of this chapter, or any rule adopted pursuant to this chapter. The commissioner shall approve or disapprove of the vehicle or equipment within a reasonable time after it is submitted. Approval may be based upon a certificate of approval or test report furnished to the commissioner by the American Association of Motor Vehicle Administrators. If such new vehicle or new equipment does not conform to the provisions of this chapter, or to such rules adopted by the commissioner of public safety, no person shall sell, offer for sale, or use any such new vehicle or new equipment. The commissioner of public safety is authorized to set and collect a reasonable fee from the manufacturer or distributor for the testing and approval of all new vehicles and specific types of new equipment upon which approval is required under this section. Such fee may be sufficient in amount to reimburse the Department of Public Safety for all costs connected with such test and approval. The commissioner shall waive the fee for any approval based on a certificate of approval or test report furnished by the American Association of Motor Vehicle Administrators.

Subd. 3. Conflicts of laws. A federal motor vehicle safety standard adopted by the commissioner of public safety which conflicts with an equipment provision of this chapter, applicable to the same aspect of performance, shall supersede, on its effective date, the conflicting equipment provision of this chapter, with respect to new motor vehicles.

Subd. 4. Misdemeanor. Any person violating the provisions of this section is guilty of a misdemeanor.

History: 1974 c 21 s 2; 1978 c 494 s 3; 1985 c 248 s 70



Section 169.469 — INJUNCTION.

Subdivision 1. Authority of district court. The district courts of this state have the authority to restrain or enjoin a violation or threatened violation of section 169.468.

Subd. 2. Injunctive power of attorney general. Whenever it appears to the satisfaction of the attorney general that any party has sold or offered for sale or is selling or offering for sale any such new motor vehicle or new item of motor vehicle equipment in violation of this section, the attorney general may, in the name of the state, seek injunctive relief in any court of competent jurisdiction against any such violation or threatened violation.

History: 1974 c 21 s 3; 1986 c 444



Section 169.47 — UNSAFE EQUIPMENT.

Subdivision 1. Misdemeanor; exceptions. (a) It is unlawful and punishable as hereinafter provided for any person to drive or for the owner to cause or knowingly permit to be driven on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person, or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this chapter, or which is equipped in any manner in violation of this chapter, or for any person to do any act forbidden or fail to perform any act required under this chapter.

(b) The provisions of this chapter with respect to equipment on vehicles do not apply to implements of husbandry, road machinery, or road rollers except as otherwise provided in this chapter.

(c) For purposes of this section, a specialized vehicle resembling a low-slung trailer having a short bed or platform shall be deemed to be an implement of husbandry when such vehicle is used exclusively to transport implements of husbandry, provided, however, that no such vehicle shall operate on the highway before sunrise or after sunset unless proper lighting is affixed to the implement being drawn.

Subd. 2. [Repealed, 1978 c 494 s 6]

History: (2720-233) 1937 c 464 s 83; 1939 c 430 s 16; 1969 c 256 s 1; Ex1971 c 27 s 11; 1973 c 730 s 1; 1993 c 187 s 5; 1994 c 600 s 2



Section 169.471 — TELEVISION; HEADPHONES.

Subdivision 1. Television screen in vehicle. No television screen shall be installed or used in any motor vehicle where images from the screen are visible to the driver while operating the motor vehicle except:

(1) video screens installed in law enforcement vehicles;

(2) closed-circuit video systems used exclusively to aid the driver's visibility to the front, rear, or sides of the vehicle; and

(3) video screens installed as part of a vehicle control system or used in intelligent vehicle highway applications.

Subd. 2. Use of headphones in vehicle. (a) No person, while operating a motor vehicle, shall wear headphones or earphones that are used in both ears simultaneously for purposes of receiving or listening to broadcasts or reproductions from radios, tape decks, or other sound-producing or transmitting devices.

(b) Paragraph (a) does not prohibit:

(1) the use of a hearing aid device by a person who needs the device;

(2) the use of a communication headset by a firefighter while operating a fire department emergency vehicle in response to an emergency; or

(3) the use of a communication headset by an emergency medical services person while operating an ambulance subject to section 144E.101.

History: 1949 c 78 s 1,2; Ex1971 c 27 s 12; 1974 c 460 s 1; 1993 c 26 s 4; 1999 c 131 s 2; 2006 c 208 s 1; 2008 c 287 art 1 s 47



Section 169.475 — USE OF WIRELESS COMMUNICATIONS DEVICE.

Subdivision 1. Definition. For purposes of this section, "electronic message" means a self-contained piece of digital communication that is designed or intended to be transmitted between physical devices. An electronic message includes, but is not limited to, e-mail, a text message, an instant message, a command or request to access a World Wide Web page, or other data that uses a commonly recognized electronic communications protocol. An electronic message does not include voice or other data transmitted as a result of making a phone call, or data transmitted automatically by a wireless communications device without direct initiation by a person.

Subd. 2. Prohibition on use; penalty. (a) No person may operate a motor vehicle while using a wireless communications device to compose, read, or send an electronic message, when the vehicle is in motion or a part of traffic.

(b) A person who violates paragraph (a) a second or subsequent time must pay a fine of $225, plus the amount specified in the uniform fine schedule established by the Judicial Council.

Subd. 3. Exceptions. This section does not apply if a wireless communications device is used:

(1) solely in a voice-activated or other hands-free mode;

(2) for making a cellular phone call;

(3) for obtaining emergency assistance to (i) report a traffic accident, medical emergency, or serious traffic hazard, or (ii) prevent a crime about to be committed;

(4) in the reasonable belief that a person's life or safety is in immediate danger; or

(5) in an authorized emergency vehicle while in the performance of official duties.

History: 2008 c 350 art 1 s 38; 2015 c 75 art 2 s 22



Section 169.48 — VEHICLE LIGHTING.

Subdivision 1. Lights to be displayed. (a) Every vehicle upon a highway within this state:

(1) at any time from sunset to sunrise;

(2) at any time when it is raining, snowing, sleeting, or hailing; and

(3) at any other time when visibility is impaired by weather, smoke, fog or other conditions or there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of 500 feet ahead;

shall display lighted headlamps, lighted tail lamps, and illuminating devices, as hereinafter, respectively, required for different classes of vehicles, subject to exceptions with respect to parked vehicles and law enforcement vehicles, as hereinafter stated. In addition to the other requirements of this paragraph, every school bus transporting children upon a highway within this state, at any time from a half hour before sunrise to a half hour after sunset, shall display lighted headlamps, lighted tail lamps, and illuminating devices as required by this paragraph, except that the operator shall use the lowermost distribution of light specified in section 169.60 unless conditions warrant otherwise.

(b) When requirement is hereinafter declared as to the distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, these provisions shall apply during the time stated in this section upon a straight level unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated and unless otherwise specified the location of lamps and devices shall refer to the center of such lamps or devices. Parking lamps shall not be used in lieu of headlamps to satisfy the requirements of this section.

Subd. 2. Certain violations; negligence. Notwithstanding section 169.96, a violation of subdivision 1, paragraph (a), clause (2), is not negligence per se or prima facie evidence of negligence.

History: (2720-234) 1937 c 464 s 84; 1967 c 218 s 1; 1974 c 134 s 1; 1990 c 482 s 1; 1990 c 555 s 8; 2003 c 45 s 1



Section 169.49 — HEADLAMPS.

(a) Every motor vehicle other than a motorcycle must be equipped with at least two headlamps, including at least one on each side of the front of the motor vehicle. Headlamps must comply with the requirements and limitations set forth in sections 169.47 to 169.66.

(b) Every motorcycle must be equipped with at least one and not more than four headlamps, which must comply with the requirements and limitations of sections 169.47 to 169.66.

History: (2720-235) 1937 c 464 s 85; 1957 c 754 s 1; 2015 c 75 art 2 s 23



Section 169.50 — REAR LAMPS.

Subdivision 1. Requirements; exception. (a) Every motor vehicle and every vehicle that is being drawn at the end of a train of vehicles must be equipped with at least one tail lamp, exhibiting a red light plainly visible from a distance of 500 feet to the rear.

(b) Every motor vehicle, other than a truck-tractor, and every vehicle that is being drawn at the end of a train of vehicles, registered in this state and manufactured or assembled after January 1, 1960, must be equipped with at least two tail lamps mounted on the rear and on the same level and as widely spaced laterally as practicable. When lighted, the tail lamps must comply with the provisions of this section.

(c) An implement of husbandry being towed by a motor vehicle at a speed of not more than 30 miles per hour, displaying a slow-moving vehicle emblem, and complying with section 169.55, subdivision 2, paragraph (a), clause (4), is not subject to the requirements of this section.

Subd. 2. License plates. Either such rear lamp or separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it legible from a distance of 50 feet to the rear. Any rear lamp or rear lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted.

Subd. 3. Reflectors. On and after January 1, 1960, each new motor vehicle, trailer, or semitrailer, hereafter sold and each such vehicle hereafter operated on a highway, shall carry at the rear either as a part of the rear lamp, or separately, at least two reflectors. The reflectors shall be of a type approved by the commissioner of public safety and shall be mounted as close as is practicable to the extreme edges of the vehicle at a height not more than 60, nor less than 20 inches above the surface upon which the vehicle stands. Each such reflector shall be so designed and maintained as to be visible at night from all distances within 300 to 50 feet from the vehicle, except that on a commercial vehicle the reflectors shall be visible from all distances within 500 to 50 feet from the vehicle, when directly in front of a motor vehicle displaying lawfully lighted headlamps.

History: (2720-236) 1937 c 464 s 86; 1947 c 428 s 25; 1953 c 201 s 1; 1957 c 754 s 2; 1959 c 215 s 1; 1959 c 521 s 6,7; 1971 c 491 s 15; 2001 c 43 s 1; 2005 c 10 art 1 s 29



Section 169.51 — CLEARANCE AND MARKER LAMPS.

(a) Every motor vehicle or motor-drawn vehicle designed or used for the transportation of property, or for the transportation of passengers for compensation, shall display lighted lamps, as required in this section.

(b) Every such vehicle having a width, including load thereon, at any part in excess of 80 inches shall be equipped with four clearance lamps, two located on the front at opposite sides and not more than six inches from the extreme outer edge of the vehicle or load, displaying a white or amber light visible from a distance of 500 feet to the front of the vehicle, and two located on the rear on opposite sides not more than six inches from the extreme outer edge of the vehicle or load, displaying a red light visible from a distance of 500 feet to the rear of the vehicle. The front clearance lamps shall be located at a height of not less than 24 inches above the headlamp centers. The rear clearance lamps shall be in addition to the red rear lamp hereinbefore required.

(c) Every such vehicle or combination of such vehicles which exceeds 30 feet in overall length shall be equipped with at least four side marker lamps, one on each side near the front and one on each side near the rear. Such lamps shall be at a height of not less than 24 inches above the surface upon which the vehicle stands. The lamps near the front shall display a white or amber light and lamps near the rear shall display a red light, each visible from a distance of 500 feet to the side of the vehicle on which it is located. If the clearance lamps on the right and left sides of the vehicle, as hereinbefore required, display lights visible from a distance of 500 feet at right angles to the right and left side, respectively, of the vehicle, they shall be deemed to meet the requirements as to marker lamps, provided an additional marker lamp, white or amber, is displayed approximately midway between the above specified marker lamps.

History: (2720-237) 1937 c 464 s 87



Section 169.52 — PROJECTING LOAD; LIGHT OR FLAG.

When the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the times when lighted lamps on vehicles are required in this chapter, a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The light or lantern required under this section shall be in addition to the rear light required upon every vehicle. At any time when no lights are required there shall be displayed at the extreme rear end of such load a red, yellow or orange flag or cloth not less than 16 inches square.

History: (2720-238) 1937 c 464 s 88; 1973 c 56 s 1



Section 169.522 — SLOW-MOVING VEHICLE, SIGN REQUIRED.

Subdivision 1. Displaying emblem; rules. (a) All animal-drawn vehicles, motorized golf carts when operated on designated roadways pursuant to section 169.045, implements of husbandry, and other machinery, including all road construction machinery, which are designed for operation at a speed of 30 miles per hour or less, must display a triangular slow-moving vehicle emblem, except (1) when being used in actual construction and maintenance work and traveling within the limits of a construction area marked in accordance with the Manual on Uniform Traffic Control Devices, as set forth in section 169.06, or (2) for a towed implement of husbandry that is empty and that is not self-propelled, in which case it may be towed at lawful speeds greater than 30 miles per hour without removing the slow-moving vehicle emblem. The emblem must consist of a fluorescent or illuminated red-orange triangle with a dark red reflective border and be mounted so as to be visible from a distance of not less than 600 feet to the rear. When a primary power unit towing an implement of husbandry or other machinery displays a slow-moving vehicle emblem visible from a distance of 600 feet to the rear, it is not necessary to display a similar emblem on the secondary unit. All slow-moving vehicle emblems sold in this state must be so designed that when properly mounted they are visible from a distance of not less than 600 feet to the rear when directly in front of lawful lower beam of headlamps on a motor vehicle. The commissioner of public safety shall adopt standards and specifications for the design and position of mounting the slow-moving vehicle emblem. Such standards and specifications must be adopted by rule in accordance with the Administrative Procedure Act.

(b) An alternate slow-moving vehicle emblem consisting of a dull black triangle with a white reflective border may be used after obtaining a permit from the commissioner under rules of the commissioner. A person with a permit to use an alternate slow-moving vehicle emblem must:

(1) carry in the vehicle a regular slow-moving vehicle emblem and display the emblem when operating a vehicle between sunset and sunrise, and at any other time when visibility is impaired by weather, smoke, fog, or other conditions; and

(2) permanently affix to the rear of the slow-moving vehicle at least 72 square inches of reflective tape that reflects the color red.

Subd. 2. Prohibition on use. The use of this emblem is restricted to the slow-moving vehicles specified in subdivision 1 and its use on any other type of vehicle or stationary object on the highway is prohibited.

Subd. 3. Display required. No person shall sell, lease, rent, or operate any slow-moving vehicle, as defined in subdivision 1, except motorized golf carts and except those units designed to be completely mounted on a primary power unit, which is manufactured or assembled on or after July 1, 1967, unless the vehicle is equipped with a slow-moving vehicle emblem-mounting device as specified in subdivision 1. Provided however, a slow-moving vehicle must not be operated without such slow-moving vehicle emblem.

History: 1967 c 309 s 1; 1971 c 491 s 16; 1974 c 57 s 1; 1982 c 549 s 3; 1985 c 248 s 70; 1987 c 101 s 1; 1993 c 187 s 6; 1994 c 600 s 3; 1997 c 143 s 14; 1Sp2005 c 6 art 3 s 48



Section 169.53 — LIGHTS FOR PARKED VEHICLES.

When a vehicle is parked or stopped upon a highway or shoulder adjacent thereto during the times when lighted lamps on vehicles are required, it shall be equipped with one or more lamps which shall exhibit a white or amber light on the roadway side visible from a distance of 500 feet to the front of the vehicle and a red light visible from a distance of 500 feet to the rear, except that local authorities may provide by ordinance that no lights need be displayed upon a vehicle when stopped or parked in accordance with local parking regulations upon a highway where there is sufficient light to clearly reveal any person or object within a distance of 500 feet upon the highway. Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.

History: (2720-239) 1937 c 464 s 89; 1947 c 428 s 26; 1959 c 96 s 1



Section 169.541 — LIGHTING EXEMPTION FOR LAW ENFORCEMENT; STANDARDS.

Subdivision 1. Exemption. Sections 84.87, 84.928, 86B.511, and 169.48 to 169.65, relating to lighting of vehicles and watercraft, do not apply to a licensed peace officer, as defined in section 626.84, subdivision 1, paragraph (c), while operating a motor vehicle or watercraft owned, leased, or otherwise the property of the state or a political subdivision, in the performance of the officer's law enforcement duties if the officer's conduct is reasonable and is consistent with the standards adopted under subdivision 2, and if the officer reasonably believes that operating the vehicle without lights is necessary under the circumstances to investigate a criminal violation or suspected criminal violation of state laws, rules, or orders or local laws, ordinances, or regulations.

Subd. 2. POST Board standards. The Peace Officer Standards and Training Board shall adopt standards governing situations in which licensed peace officers as defined in section 626.84, subdivision 1, paragraph (c), may operate a vehicle or watercraft without lights as provided in subdivision 1. The board shall report to the legislature on the standards by January 1, 1991.

History: 1990 c 391 art 10 s 3; 1990 c 555 s 9



Section 169.55 — LIGHTS ON ALL VEHICLES.

Subdivision 1. Lights or reflectors required. At the times when lighted lamps on vehicles are required each vehicle including an animal-drawn vehicle and any vehicle specifically excepted in sections 169.47 to 169.79, with respect to equipment and not hereinbefore specifically required to be equipped with lamps, shall be equipped with one or more lighted lamps or lanterns projecting a white light visible from a distance of 500 feet to the front of the vehicle and with a lamp or lantern exhibiting a red light visible from a distance of 500 feet to the rear, except that reflectors meeting the maximum requirements of this chapter may be used in lieu of the lights required in this subdivision. It shall be unlawful except as otherwise provided in this subdivision, to project a white light to the rear of any such vehicle while traveling on any street or highway, unless such vehicle is moving in reverse. A lighting device mounted on top of a vehicle engaged in deliveries to residences may project a white light to the rear if the sign projects one or more additional colors to the rear. An authorized emergency vehicle may display an oscillating, alternating, or rotating white light used in connection with an oscillating, alternating, or rotating red light when responding to emergency calls.

Subd. 2. Implement of husbandry. (a) At the times when lighted lamps on vehicles are required:

(1) every self-propelled implement of husbandry must be equipped with at least one lamp displaying a white light to the front, and at least one lamp displaying a red light to the rear;

(2) every self-propelled implement of husbandry must also display two red reflectors visible to the rear;

(3) every combination of a self-propelled and towed implement of husbandry must be equipped with at least one lamp mounted to indicate as nearly as practicable the extreme left projection of the combination and displaying a white or amber light to the front and a red or amber light to the rear of the self-propelled implement of husbandry; and

(4) the last unit of every combination of implements of husbandry must display two red reflectors visible to the rear.

(b) The reflectors must be of the type approved for use upon commercial vehicles. The reflectors must be mounted as close as practicable to the extreme edges of the implement of husbandry. The reflectors must be reflex reflectors that are visible at night from all distances within 600 feet to 100 feet when directly in front of lawful lower beams of headlamps.

Subd. 3. Implement of husbandry; hazard warning lights. No person may operate a self-propelled implement of husbandry manufactured after January 1, 1970, on a highway unless the implement of husbandry displays vehicular hazard warning lights visible to the front and rear in normal sunlight.

History: (2720-241) 1937 c 464 s 91; 1947 c 428 s 27; 1949 c 574; 1959 c 410 s 1; 1979 c 185 s 2; 1981 c 44 s 1; 1993 c 187 s 7,8; 1999 c 238 art 2 s 21,93; 2000 c 479 art 1 s 12



Section 169.56 — AUXILIARY LIGHTS.

Subdivision 1. Spotlight. Any motor vehicle may be equipped with not to exceed two spot lamps and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high-intensity portion of the beam will be directed on the road surface to the left of the center of the vehicle, nor more than 100 feet ahead of the vehicle upon which such lamps are mounted.

Subd. 2. Fog light. Any motor vehicle may be equipped with not to exceed two fog lamps mounted on the front at a height not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high-intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of four inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower headlamp beams as specified in section 169.60.

Subd. 3. Auxiliary low-beam light. Except as provided in subdivision 5, any motor vehicle may be equipped with not to exceed two auxiliary low-beam lamps mounted on the front at a height of not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of section 169.60 shall apply to any combination of headlamps and auxiliary low-beam lamps.

Subd. 4. Auxiliary driving light. Except as provided in subdivision 5, any motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted on the front at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands. The provisions of section 169.60 shall apply to any combination of headlamps and auxiliary driving lamps.

Subd. 5. Exception for light obstructed by snowplow blade. (a) The auxiliary lamps permitted in subdivision 3 may be mounted more than 42 inches high on any truck equipped with a snowplow blade that obstructs the required headlights. The lights may not be illuminated when a snowplow blade is not mounted on the vehicle.

(b) No other vehicle may be operated on a public highway unless the auxiliary lamps permitted in subdivisions 3 and 4 comply with the height requirements or are completely covered with an opaque material.

History: (2720-242) 1937 c 464 s 92; 1945 c 207 s 2; 1959 c 521 s 5; 1993 c 26 s 5-7; 1994 c 600 s 4



Section 169.57 — VEHICLE SIGNALS.

Subdivision 1. Stoplights. (a) Any vehicle may be equipped and when required under this chapter, shall be equipped with at least two stop lamps on the rear which shall emit a red or yellow light and which shall be actuated upon application of the service (foot) brake and which may, but need not be, incorporated with the tail lamps and which shall be plainly visible and understandable from a distance of 100 feet to the rear during normal sunlight and at night.

(b) No person shall sell or offer for sale or operate on the highways any motor vehicle registered in this state and manufactured or assembled after January 1, 1960, unless it is equipped with at least two stop lamps meeting the requirements of this subdivision, except that a motorcycle, motor-driven cycle, or truck-tractor manufactured or assembled after said date shall be equipped with at least one stop lamp meeting the requirements of this subdivision.

Subd. 2. Turn signal. (a) Any vehicle may be equipped, and when required under this chapter shall be equipped, with a lamp or lamps or mechanical signal device of such color as may be approved by the commissioner of public safety and capable of clearly indicating any intention to turn either to the right or to the left and shall be visible and understandable during both daytime and nighttime from a distance of 100 feet both to the front and rear.

(b) On or after July 1, 1949, it shall be unlawful for any person to sell or offer for sale any new motor vehicle, excepting motorcycles, motor scooters, and bicycles with motor attached, unless it is equipped with turn signals meeting the requirements of this chapter.

Subd. 3. Maintenance. (a) When a vehicle is equipped with stop lamps or signal lamps, such lamps shall at all times be maintained in good working condition.

(b) No stop lamps or signal lamp shall project a glaring or dazzling light.

(c) All mechanical signal devices shall be self-illumined when in use at the times when lighted lamps on vehicles are required.

Subd. 4. Alteration of stop lamp prohibited. On a vehicle that must be equipped with a single center high-mounted stop lamp under federal motor vehicle safety standards, and on any other vehicle equipped with a similar stop lamp, a person may not alter the stop lamp by the addition of an overlay or other device, or install a replacement lens, if the alteration or installation alters or obscures any portion of the lamp or affects the intensity of light emitted.

History: (2720-243) 1937 c 464 s 93; 1945 c 207 s 3; 1947 c 428 s 28; 1949 c 90 s 2; 1959 c 521 s 8; 1971 c 328 s 1; 1987 c 383 s 13



Section 169.58 — IDENTIFICATION LAMPS.

Subdivision 1. Wide or long vehicle. Any vehicle or combination of vehicles having a width including load thereon at any part in excess of 80 inches or which exceeds 30 feet in overall length may be equipped with identification lamps on the front displaying three amber or white lights and identification lamps on the rear displaying three red lights, and when so equipped the lights in each such group shall be evenly spaced not less than 6 nor more than 12 inches apart, along a horizontal line as near to the top of the vehicle as practicable, and these lights shall be visible from a distance of 500 feet to the front and rear, respectively, of the vehicle.

Subd. 2. Red lamp; permit for volunteer emergency responders. Upon obtaining a permit from the commissioner of public safety, any motor vehicles operated by an active member of a volunteer fire department authorized by or contracting with any city, town, or township in this state, an emergency medical first responder, or an ambulance crew member may be equipped with a lamp emitting a red light to the front of such vehicle. The lens of such lamp shall be not more than three inches in diameter. Such lamp shall be lighted only when the member of the volunteer fire department, ambulance crew member, or emergency medical first responder is responding to an emergency call in connection with duties as a volunteer firefighter, ambulance crew member, or responder. The commissioner of public safety is hereby authorized to issue permits on applications of a member of a volunteer fire department properly certified to by the chief of said volunteer fire department, and on applications for emergency medical first responders or ambulance crew members. The commissioner of public safety must be notified immediately upon the termination of membership in a volunteer fire department or when an ambulance or permitted emergency medical first responder ceases operations.

Subd. 3. Volunteer ambulance driver. The commissioner of public safety, upon application therefor, may issue a permit to any certificated volunteer ambulance driver authorizing the driver to equip any privately owned motor vehicle operated by the driver with a lamp emitting a red light to the front of the vehicle. The lamps shall conform to specifications adopted by the commissioner. The lamp shall be lighted only when the driver is proceeding to the location of an ambulance in response to an emergency call. The application shall be in the form prescribed by the commissioner and shall contain verification satisfactory to the commissioner of the applicant's status as a certificated volunteer ambulance driver. Any permit issued shall expire immediately upon termination of the permittee's employment as a volunteer ambulance driver.

Subd. 4. Lighted sign on vehicle. A vehicle engaged in deliveries to residences may display a lighting device mounted on the vehicle, which may project a red light to the front if the sign projects one or more additional colors to the front.

History: (2720-244) 1937 c 464 s 94; 1945 c 207 s 4; 1949 c 349; 1971 c 491 s 17; 1973 c 123 art 5 s 7; 1977 c 429 s 63; 1980 c 404 s 1; 1986 c 444; 1991 c 112 s 2; 1999 c 238 art 2 s 22,93; 2000 c 479 art 1 s 12



Section 169.59 — WARNING LIGHTS.

Subdivision 1. Fender lights. Any vehicle may be equipped with not more than two side cowl or fender lamps, one on each side which shall emit a white light without glare.

Subd. 2. Running board light. Any vehicle may be equipped with not more than one running board courtesy lamp on each side thereof, which shall emit a white or yellow light without glare.

Subd. 3. Backup light. Any vehicle may be equipped with not more than two backup lamps, either separately or in combination with another lamp, and not more than two rear cornering lamps, except that the lamps must not be continuously lighted when the vehicle is in forward motion, nor shall it project a glaring light.

Subd. 4. Flashing warning light. Any vehicle may be equipped with lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing, and when so equipped may display such warning in addition to any other warning signals required by this section or section 169.50, subdivision 1 or 3; 169.56, subdivision 1, 2, 3, or 4; 169.57, subdivision 1; or 169.64, subdivision 3. The lamps used to display such warnings to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneous flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warnings to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. Instead of a pair of lamps that flash simultaneously, either one or two strobe lights or rotating beacon lights with an amber or yellow lens may be used both to the front and rear of the vehicle. These warning lights shall be visible from a distance of not less than 500 feet under normal atmospheric conditions at night.

History: (2720-245) 1937 c 464 s 95; 1959 c 521 s 9; 1984 c 549 s 30; 1996 c 456 s 21; 2005 c 10 art 1 s 30



Section 169.60 — DISTRIBUTION OF LIGHT.

Except as hereinafter provided, the headlamps, the auxiliary low-beam lamps, or the auxiliary driving lamps, or combinations thereof, on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations, subject to the following requirements and limitations:

(a) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading.

(b) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead; and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(c) All road-lighting equipment manufactured and installed on and after January 1, 1938, shall be so arranged that when any beam is used which is not in conformity with paragraph (b), means shall be provided for indicating to the driver when such beams are being used.

History: (2720-246) 1937 c 464 s 96; Ex1937 c 38 s 1; 1955 c 53 s 1; 1993 c 26 s 8



Section 169.61 — COMPOSITE BEAM.

(a) When a motor vehicle is being operated on a highway or shoulder adjacent thereto during the times when lighted lamps on vehicles are required in this chapter, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations.

(b) When the driver of a vehicle approaches a vehicle within 1,000 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver.

(c) When the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this chapter other than the uppermost distribution of light specified in section 169.60.

History: (2720-247) 1937 c 464 s 97; 1945 c 207 s 5; 1953 c 330 s 1; 1955 c 52 s 1



Section 169.62 — CERTAIN LIGHTS PERMITTED ON OLD MOTOR VEHICLES.

Headlamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps shall be permitted on motor vehicles manufactured and sold prior to January 1, 1938, in lieu of multiple-beam road-lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

(a) The headlamps shall be so aimed that when the vehicle is fully loaded none of the high-intensity portion of the lamp beam rises above a horizontal plane passing through the headlamp centers parallel to the level surface upon which the vehicle stands, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 and more feet ahead.

(b) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

History: (2720-248) 1937 c 464 s 98



Section 169.63 — NUMBER OF LAMPS.

(a) At all times when lighted lamps on vehicles are required in this chapter, at least two lighted headlamps shall be displayed, one on each side at the front of every motor vehicle, other than a motorcycle; provided, that under adverse weather conditions two lighted auxiliary lamps, one on each side at the front of the vehicle, may be used in lieu of two lighted headlamps, except when such vehicle is parked subject to the rules governing lights on parked vehicles.

(b) When a motor vehicle equipped with headlamps, as herein required, is also equipped with any auxiliary lamps, spot lamps or any other lamps on the front thereof projecting a beam of intensity greater than 300-candle power, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

(c) The maximum beam candle power from any combination of lamps used at any time for road lighting shall not exceed that authorized by the commissioner of public safety.

History: (2720-249) 1937 c 464 s 99; 1939 c 430 s 18; 1971 c 491 s 18; 1985 c 248 s 70



Section 169.64 — PROHIBITED LIGHTS; EXCEPTIONS.

Subdivision 1. Bright light. Any lighted lamp or illuminating device upon a motor vehicle, other than a headlamp, a spot lamp, or an auxiliary driving lamp, which projects a beam of light of an intensity greater than 300-candle power, shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle.

Subd. 2. Colored light. (a) Unless otherwise authorized by the commissioner of public safety, no vehicle shall be equipped, nor shall any person drive or move any vehicle or equipment upon any highway with any lamp or device displaying a red light or any colored light other than those required or permitted in this chapter.

(b) A vehicle manufactured for use as an emergency vehicle may display and use colored lights that are not otherwise required or permitted in this chapter, provided that the vehicle is owned and operated according to section 168.10, is owned and operated solely as a collector's item and not for general transportation purposes, and is registered under section 168.10, subdivision 1a, 1b, 1c, 1d, 1g, or 1h. A person may not activate the colored lights authorized under this paragraph on streets or highways except as part of a parade or other special event.

Subd. 3. Flashing lights. Flashing lights are prohibited, except on an authorized emergency vehicle, school bus, bicycle as provided in section 169.222, subdivision 6, road maintenance equipment, tow truck or towing vehicle, service vehicle, farm tractor, self-propelled farm equipment, rural mail carrier vehicle, funeral home vehicle, or on any vehicle as a means of indicating a right or left turn, or the presence of a vehicular traffic hazard requiring unusual care in approaching, overtaking, or passing. All flashing warning lights shall be of the type authorized by section 169.59, subdivision 4, unless otherwise permitted or required in this chapter.

Subd. 4. Blue light. (a) Except as provided in paragraphs (b) to (d), blue lights are prohibited on all vehicles except road maintenance equipment and snow removal equipment operated by or under contract to the state or a political subdivision thereof.

(b) Authorized emergency vehicles may display flashing blue lights to the rear of the vehicle as a warning signal in combination with other lights permitted or required by this chapter. In addition, authorized emergency vehicles may display, mounted on the passenger side only, flashing blue lights to the front of the vehicle as a warning signal in combination with other lights permitted or required by this chapter.

(c) A motorcycle may display a blue light of up to one-inch diameter as part of the motorcycle's rear brake light.

(d) A motor vehicle may display a blue light of up to one-inch diameter as part of the vehicle's rear brake light if:

(1) the vehicle is a collector vehicle, as described in section 168.10; or

(2) the vehicle is eligible to display a collector plate under section 168.10.

Subd. 5. MS 2010 [Renumbered 168B.16]

Subd. 6. Flashing amber light. (a) Any service vehicle may be equipped with a flashing amber lamp of a type approved by the commissioner of public safety.

(b) A service vehicle shall not display the lighted lamp authorized under paragraph (a) when traveling upon the highway or at any other time except at the scene of a disabled vehicle or while engaged in snow removal or road maintenance.

(c) A self-propelled implement of husbandry may display the lighted lamp authorized under paragraph (a) at any time.

Subd. 7. [Repealed, 1991 c 277 s 18]

Subd. 8. Strobe lamp. (a) Notwithstanding sections 169.55, subdivision 1; 169.57, subdivision 3, paragraph (b); or any other law to the contrary, a vehicle may be equipped with a 360-degree flashing strobe lamp that emits a white light with a flash rate of 60 to 120 flashes a minute, and the lamp may be used as provided in this subdivision, if the vehicle is:

(1) a school bus that is subject to and complies with the equipment requirements of sections 169.441, subdivision 1, and 169.442, subdivision 1, or a Head Start bus that is not a type III vehicle as defined in section 169.011, subdivision 71. The lamp shall be permanently mounted on the longitudinal centerline of the bus roof not less than two feet nor more than seven feet forward of the rear roof edge. It shall operate from a separate switch containing an indicator lamp to show when the strobe lamp is in use. The strobe lamp may be lighted only when atmospheric conditions or terrain restrict the visibility of school bus lamps and signals or Head Start bus lamps and signals so as to require use of the bright strobe lamp to alert motorists to the presence of the school bus or Head Start bus. A strobe lamp may not be lighted unless the school bus or Head Start bus is actually being used as a school bus or Head Start bus; or

(2) a road maintenance vehicle owned or under contract to the Department of Transportation or a road authority of a county, home rule or statutory city, or town, but the strobe lamp may only be operated while the vehicle is actually engaged in snow removal during daylight hours.

(b) Notwithstanding sections 169.55, subdivision 1; 169.57, subdivision 3, paragraph (b); or any other law to the contrary, a vehicle may be equipped with a 360-degree flashing strobe lamp that emits an amber light with a flash rate of 60 to 120 flashes a minute, and the lamp may be used as provided in this subdivision, if the vehicle is a rural mail carrier vehicle, provided that the strobe lamp is mounted at the highest practicable point on the vehicle. The strobe lamp may only be operated while the vehicle is actually engaged during daylight hours in the delivery of mail to residents on a rural mail route.

(c) A strobe lamp authorized by this section shall be of a double flash type certified to the commissioner of public safety by the manufacturer as being weatherproof and having a minimum effective light output of 200 candelas as measured by the Blondel-Rey formula.

Subd. 9. Warning lamp on vehicles collecting solid waste. A vehicle used to collect solid waste may be equipped with a single amber gaseous discharge warning lamp that meets the Society of Automotive Engineers standard J 1318, Class 2. The lamp may be operated only when the collection vehicle is in the process of collecting solid waste and is either:

(1) stopped at an establishment where solid waste is to be collected; or

(2) traveling at a speed that is at least ten miles per hour below the posted speed limit and moving between establishments where solid waste is to be collected.

Subd. 10. Cover for lamp or reflector. (a) Except as provided in paragraph (b), it is prohibited for any person to:

(1) equip a motor vehicle with any equipment or material that covers a headlamp, tail lamp, or reflector; or

(2) operate a motor vehicle fitted with or otherwise having equipment or material that covers a headlamp, tail lamp, or reflector.

(b) Paragraph (a) does not apply to:

(1) any manufacturer's original equipment or material;

(2) any equipment or material that is clear and colorless; or

(3) the covering for auxiliary lights required under section 169.56.

History: (2720-250) 1937 c 464 s 100; 1947 c 428 s 29; 1949 c 90 s 3; 1953 c 103 s 1; 1959 c 521 s 10; 1971 c 53 s 1; 1971 c 491 s 19,20; 1976 c 104 s 2,3; 1981 c 191 s 5; 1991 c 112 s 3,5; 1991 c 339 s 7; 1992 c 464 art 2 s 1; 1993 c 187 s 9; 1993 c 281 s 6; 1993 c 326 art 4 s 3; 1994 c 478 s 2,3; 1994 c 603 s 13; 1994 c 635 art 1 s 13; 1994 c 647 art 12 s 28; 1995 c 120 s 1; 1999 c 35 s 1; 2000 c 293 s 1; 2002 c 316 s 2; 2003 c 49 s 1; 2008 c 350 art 1 s 96; 2012 c 287 art 3 s 64; art 4 s 22



Section 169.65 — SPECIFICATIONS FOR LIGHTING AND OTHER DEVICES.

(a) The commissioner of public safety is hereby authorized and required to adopt and enforce standard specifications as to the amount, color and direction of light to be emitted or reflected by lighting devices and as to the general construction and mounting on the vehicle for compliance with the requirements and limitations of this chapter.

(b) No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a vehicle, trailer or semitrailer, or use upon any such vehicle, any headlamp, auxiliary driving lamp, rear lamp, signal lamp, spot lamp, clearance lamp, marker lamp or reflector, or parts of any of the foregoing, unless of a type which has been submitted to and approved by the commissioner of public safety.

(c) No person shall have for sale, sell, or offer for sale for use upon or as a part of the equipment of a vehicle, trailer or semitrailer, or bicycle, or use upon any such vehicle, any lamp or device mentioned in this section, which has been approved by the commissioner of public safety unless such lamp or device bears thereon the trademark or name and model designation all permanently marked under which it is approved so as to be legible when installed.

(d) No person shall use upon any vehicle, trailer or semitrailer or bicycle any lamps mentioned in this section unless such lamps are equipped with bulbs of a type approved by the commissioner of public safety, having a rated candle power, and are mounted and adjusted as to focus and aim in accordance with instructions of the commissioner of public safety.

(e) The commissioner of public safety is hereby authorized to approve or disapprove lighting devices.

(f) The commissioner of public safety is hereby required to approve or disapprove any lighting device, of a type on which approval is specifically required in this chapter, within a reasonable time after such device has been submitted.

(g) The commissioner of public safety is further authorized to set up a procedure which shall be followed when any device is submitted for approval.

(h) The commissioner of public safety is authorized to set and collect a reasonable fee for the testing and approval of all types of devices upon which approval is required in this chapter. Such fee may be sufficient in amount to reimburse the Department of Public Safety for all costs connected with such test and approval.

(i) The commissioner of public safety, upon approving any such lamp or device, shall issue to the applicant a certificate of approval, together with any instructions determined by the commissioner of public safety.

(j) The commissioner of public safety shall publish lists of all lamps and devices by name and type which have been approved by the commissioner of public safety, together with instructions as to the permissible candlepower rating of the bulbs which the commissioner of public safety has determined for use therein and such other instructions as to adjustment as the commissioner of public safety may deem necessary. No person shall sell for use or use on any vehicle any reconverted lamp or any device redesigned for a use other than for which it was originally approved unless authorized by the commissioner of public safety.

History: (2720-251, 2720-252, 2720-253) 1937 c 464 s 101-103; 1945 c 207 s 6; 1971 c 491 s 21; 1978 c 494 s 4; 1986 c 444



Section 169.66 — HEARING ON SPECIFICATIONS.

(a) With reason to believe that an approved device which is being sold commercially does not comply with the requirements of this chapter, the commissioner of public safety may, after giving 30 days' previous notice to the person holding the certificate of approval for such device in this state, conduct a hearing upon the question of compliance of the approved device. After the hearing the commissioner of public safety shall determine whether the approved device meets the requirements of this chapter. If it does not meet the requirements of this chapter, the commissioner of public safety shall give notice to the person holding the certificate of approval for such device in this state.

(b) If, at the expiration of 90 days after such notice, the person holding the certificate of approval for such device has failed to satisfy the commissioner of public safety that the approved device as thereafter to be sold meets the requirements of this chapter, the commissioner of public safety shall suspend or revoke the approval issued therefor until or unless such device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this chapter, and may require that all such devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this chapter. The commissioner of public safety may at the time of the retest purchase in the open market and submit to the testing agency one or more sets of such approved devices, and if such device upon such retest fails to meet the requirements of this chapter, the commissioner of public safety may refuse to renew the certificate of approval of such device.

History: (2720-254) 1937 c 464 s 104; 1971 c 491 s 22; 1986 c 444



Section 169.67 — BRAKES.

Subdivision 1. Motor vehicle. Every motor vehicle, other than a motorcycle, when operated upon a highway, shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

Subd. 2. Motorcycle and bicycle. Every motorcycle, and bicycle with motor attached, when operated upon a highway, shall be equipped with at least one brake, which may be operated by hand or foot.

Subd. 3. Trailer, semitrailer. (a) No trailer or semitrailer with a gross vehicle weight of 3,000 or more pounds, or a gross weight that exceeds the empty weight of the towing vehicle, may be drawn on a highway unless it is equipped with brakes that are adequate to control the movement of and to stop and hold the trailer or semitrailer. A surge brake on a trailer or semitrailer meets the requirement of this paragraph for brakes adequate to stop and hold the trailer or semitrailer.

(b) No trailer or semitrailer with a gross vehicle weight of more than 3,000 pounds may be drawn on a highway unless it is equipped with brakes that are so constructed that they are adequate to stop and hold the trailer or semitrailer whenever it becomes detached from the towing vehicle.

(c) Except as provided in paragraph (d), paragraph (a) does not apply to:

(1) a towed custom service vehicle drawn by a motor vehicle that is equipped with brakes that meet the standards of subdivision 5, provided that such a towed custom service vehicle that exceeds 30,000 pounds gross weight may not be drawn at a speed of more than 45 miles per hour;

(2) a motor vehicle drawn by another motor vehicle that is equipped with brakes that meet the standards of subdivision 5; and

(3) a disabled vehicle while being towed to a place of repair.

(d) Vehicles described in paragraph (c), clause (2), may be operated without complying with paragraph (a) only if the trailer or semitrailer does not exceed the following gross weights:

(1) 3,000 pounds while being drawn by a vehicle registered as a passenger automobile, other than a pickup truck as defined in section 168.002, subdivision 26;

(2) 12,000 pounds while being drawn by any other motor vehicle.

Subd. 4. Service brakes on wheels; exceptions. (a) All motor vehicles, trailers, and semitrailers manufactured after June 30, 1988, must be equipped with foot brakes on all wheels.

(b) Paragraph (a) does not apply to:

(1) a mobile crane that is not operated at a speed of more than 45 miles per hour and is capable of stopping within the performance standards of subdivision 5;

(2) a motorcycle;

(3) a trailer or semitrailer with a gross weight of less than 3,000 pounds;

(4) a swivel-type third wheel on a travel trailer; and

(5) a temporary auxiliary axle attached to a motor vehicle during a period of vehicle weight restrictions for the purpose of relieving the weight on another axle, if the combined gross weight on the temporary axle and the axle being relieved does not exceed 18,000 pounds and the motor vehicle meets all brake requirements under this section.

(c) Paragraph (a) does not require brakes on the front wheels of a vehicle having three or more axles and manufactured before July 1, 1988, if the brakes on the other wheels of the vehicle meet the standards of subdivision 5.

Subd. 5. Performance standards. Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the service (foot) brake, shall be capable of (1) developing a braking force that is not less than the percentage of its gross weight tabulated herein for its classification, (2) decelerating in a stop from not more than 20 miles per hour at not less than the feet per second per second tabulated herein for its classification, and (3) stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the service brake pedal or control begins. Tests for deceleration and stopping distance shall be made on a substantially level (not to exceed plus or minus one percent grade), dry, smooth, hard surface that is free from loose material.

All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

Subd. 6. [Repealed, 2009 c 64 s 57]

History: (2720-255, 2720-256) 1937 c 464 s 105,106; Ex1937 c 38 s 2; 1939 c 430 s 19; 1945 c 207 s 7; 1953 c 423 s 1; 1955 c 452 s 1; 1959 c 277 s 1; 1961 c 89 s 1; 1963 c 747 s 1; 1967 c 272 s 1; 1976 c 205 s 1; 1988 c 636 s 8,9; 1989 c 342 s 17; 1990 c 416 s 2,3; 1992 c 581 s 12; 1993 c 187 s 10-12; 1995 c 120 s 2; 1Sp2001 c 8 art 2 s 44; 2008 c 350 art 1 s 39; 2010 c 382 s 40



Section 169.68 — HORN, SIREN.

(a) Every motor vehicle when operated upon a highway must be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet. However, the horn or other warning device must not emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when reasonably necessary to insure safe operation, give audible warning with the horn, but shall not otherwise use the horn when upon a highway.

(b) A vehicle must not be equipped with, and a person shall not use upon a vehicle, any siren, whistle, or bell, except as otherwise permitted in this section.

(c) It is permissible, but not required, for any commercial vehicle to be equipped with a theft alarm signal device, so arranged that it cannot be used by the driver as an ordinary warning signal.

(d) All authorized emergency vehicles must be equipped with a siren capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type conforming to the federal certification standards for sirens, as determined by the General Services Administration. However, the siren must not be used except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which latter events the driver of the vehicle shall sound the siren when necessary to warn pedestrians and other drivers of the vehicle's approach.

(e) It is permissible, but not required, for a bicycle to be equipped with a horn or bell designed to alert motor vehicles, other bicycles, and pedestrians of the bicycle's presence.

History: (2720-257) 1937 c 464 s 107; 1971 c 491 s 24; 1986 c 444; 2000 c 426 s 26; 2013 c 127 s 41



Section 169.684 — SEAT BELT; DECLARATION OF POLICY.

It is the policy of this state that enactment of a mandatory automobile seat belt usage law is intended to be compatible with support for federal safety standards requiring automatic crash protection and should not be used in any manner to rescind federal automatic crash protection system requirements for new vehicles.

History: 1986 c 310 s 2



Section 169.685 — SEAT BELT; PASSENGER RESTRAINT SYSTEM FOR CHILDREN.

Subdivision 1. Requirement; exemptions. After January 1, 1964, all new motor vehicles, not exempt from Minnesota license fees, other than a bus, school bus, motorcycle, motorized bicycle, farm tractor, road tractor, and truck, sold or offered for sale or registered in Minnesota shall be equipped to permit the installation of seat belts in the front seat thereof.

Subd. 2. Required after registration. Within 30 days after the registration of such motor vehicle, it shall be equipped with seat belts installed for use in the left front and right front seats thereof.

Subd. 3. Standards. The specifications and requirements for seat belts or seat belt assemblies shall conform with the minimum standards for seat belts or seat belt assemblies heretofore adopted by the Society of Automotive Engineers and in effect on January 1, 1963.

Subd. 4. Admissibility into evidence. (a) Except as provided in paragraph (b), proof of the use or failure to use seat belts or a child passenger restraint system as described in subdivision 5, or proof of the installation or failure of installation of seat belts or a child passenger restraint system as described in subdivision 5 shall not be admissible in evidence in any litigation involving personal injuries or property damage resulting from the use or operation of any motor vehicle.

(b) Paragraph (a) does not affect the right of a person to bring an action for damages arising out of an incident that involves a defectively designed, manufactured, installed, or operating seat belt or child passenger restraint system. Paragraph (a) does not prohibit the introduction of evidence pertaining to the use of a seat belt or child passenger restraint system in an action described in this paragraph.

Subd. 5. Violation; petty misdemeanor. (a) Every motor vehicle operator, when transporting a child who is both under the age of eight and shorter than four feet nine inches on the streets and highways of this state in a motor vehicle equipped with factory-installed seat belts, shall equip and install for use in the motor vehicle, according to the manufacturer's instructions, a child passenger restraint system meeting federal motor vehicle safety standards.

(b) No motor vehicle operator who is operating a motor vehicle on the streets and highways of this state may transport a child who is both under the age of eight and shorter than four feet nine inches in a seat of a motor vehicle equipped with a factory-installed seat belt, unless the child is properly fastened in the child passenger restraint system. Any motor vehicle operator who violates this subdivision is guilty of a petty misdemeanor and may be sentenced to pay a fine of not more than $50. The fine may be waived or the amount reduced if the motor vehicle operator produces evidence that within 14 days after the date of the violation a child passenger restraint system meeting federal motor vehicle safety standards was purchased or obtained for the exclusive use of the operator.

(c) At the time of issuance of a citation under this subdivision, a peace officer may provide to the violator information on obtaining a free or low-cost child passenger restraint system.

(d) The fines collected for violations of this subdivision must be deposited in the state treasury and credited to a special account to be known as the Minnesota child passenger restraint and education account.

(e) For the purposes of this section, "child passenger restraint system" means any device that meets the standards of the United States Department of Transportation; is designed to restrain, seat, or position children; and includes a booster seat.

Subd. 6. Exceptions. (a) This section does not apply to:

(1) a person transporting a child in an emergency medical vehicle while in the performance of official duties and when the physical or medical needs of the child make the use of a child passenger restraint system unreasonable or when a child passenger restraint system is not available;

(2) a peace officer transporting a child while in the performance of official duties and when a child passenger restraint system is not available, provided that a seat belt must be substituted;

(3) a person while operating a motor vehicle for hire, including a taxi, airport limousine, and bus, but excluding a rented, leased, or borrowed motor vehicle; and

(4) a person while operating a school bus that has a gross vehicle weight rating of greater than 10,000 pounds.

(b) A child passenger restraint system is not required for a child who cannot, in the judgment of a licensed physician, be safely transported in a child passenger restraint system because of a medical condition, body size, or physical disability. A motor vehicle operator claiming exemption for a child under this paragraph must possess a typewritten statement from the physician stating that the child cannot be safely transported in a child passenger restraint system. The statement must give the name and birth date of the child, be dated within the previous six months, and be made on the physician's letterhead or contain the physician's name, address, and telephone number. A person charged with violating subdivision 5 may not be convicted if the person produces the physician's statement in court or in the office of the arresting officer.

(c) A person offering a motor vehicle for rent or lease shall provide a child passenger restraint device to a customer renting or leasing the motor vehicle who requests the device. A reasonable rent or fee may be charged for use of the child passenger restraint device.

Subd. 7. Appropriation; special account. The Minnesota child passenger restraint and education account is created in the state treasury, consisting of fines collected under subdivision 5 and other money appropriated or donated. The money in the account is annually appropriated to the commissioner of public safety to be used to provide child passenger restraint systems to families in financial need, school districts and child care providers that provide for the transportation of pupils to and from school using type III vehicles or school buses with a gross vehicle weight rating of 10,000 pounds or less, and to provide an educational program on the need for and proper use of child passenger restraint systems. Information on the commissioner's activities and expenditure of funds under this section must be available upon request.

History: 1963 c 93 s 1; 1979 c 227 s 2; 1981 c 37 s 2; 1981 c 56 s 1,2; 1983 c 261 s 1; 1986 c 444; 1987 c 73 s 1,2; 1988 c 415 s 1; 1993 c 74 s 1; 1994 c 635 art 1 s 14,15; 1999 c 106 s 1; 2009 c 82 s 1; 2010 c 356 s 2; 2012 c 287 art 4 s 23,24; 2014 c 255 s 18



Section 169.686 — SEAT BELT USE REQUIRED; PENALTY.

Subdivision 1. Seat belt requirement. (a) Except as provided in section 169.685, a properly adjusted and fastened seat belt, including both the shoulder and lap belt when the vehicle is so equipped, shall be worn by the driver and passengers of a passenger vehicle, commercial motor vehicle, type III vehicle, and type III Head Start vehicle. Notwithstanding the equipment exemption in section 169.685, subdivision 1, this paragraph applies to the driver and passengers of an autocycle equipped with seat belts.

(b) A person who is 15 years of age or older and who violates paragraph (a) is subject to a fine of $25. The driver of the vehicle in which a violation occurs is subject to a $25 fine for each violation of paragraph (a) by the driver or by a passenger under the age of 15, but the court may not impose more than one surcharge under section 357.021, subdivision 6, on the driver. The Department of Public Safety shall not record a violation of this subdivision on a person's driving record.

(c) The driver of a bus is not subject to the fine under paragraph (b) for a violation of paragraph (a) by a passenger under the age of 15. This paragraph does not apply to (1) a school bus, including a type III vehicle; and (2) a Head Start bus, including a type III Head Start vehicle.

Subd. 1a. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Passenger vehicle" means:

(1) a passenger automobile defined in section 168.002, subdivision 24;

(2) a pickup truck;

(3) a van;

(4) a commuter van, as defined in section 168.126; and

(5) a recreational vehicle, as defined in section 168.002, subdivision 27.

(c) "Passenger vehicle" does not include a motorcycle, motorized bicycle, bus, school bus, a vehicle designed to operate exclusively on railroad tracks, a farm truck as defined in section 168.002, subdivision 8, or special mobile equipment as defined in section 168.002, subdivision 31.

(d) "Pickup truck" means a truck, regardless of manufacturer's nominal rated carrying capacity, that is commonly known as a pickup truck.

(e) "Van" means a vehicle, regardless of the manufacturer's nominal rated carrying capacity, of a box-like design that (1) has no barrier or separation between the operator's area and the remainder of the cargo-carrying area, or (2) is designed to carry 15 or fewer passengers, including the driver.

Subd. 2. Seat belt exemptions. This section shall not apply to:

(1) a person driving a passenger vehicle in reverse;

(2) a person riding in a vehicle in which all the seating positions equipped with safety belts are occupied by other persons in safety belts;

(3) a person who is in possession of a written certificate from a licensed physician verifying that because of medical unfitness or physical disability the person is unable to wear a seat belt;

(4) a person who is actually engaged in work that requires the person to alight from and reenter a motor vehicle at frequent intervals and who, while engaged in that work, does not drive or travel in that vehicle at a speed exceeding 25 miles per hour;

(5) a rural mail carrier of the United States Postal Service or a newspaper delivery person while in the performance of duties;

(6) a person driving or riding in a passenger vehicle manufactured before January 1, 1965; and

(7) a person driving or riding in a pickup truck while engaged in normal farming work or activity.

Subd. 3. Appropriation; special account. The fines collected for a violation of subdivision 1 must be deposited in the state treasury and credited to a special account to be known as the emergency medical services relief account. Ninety percent of the money in the account shall be distributed to the eight regional emergency medical services systems designated by the Emergency Medical Services Regulatory Board under section 144E.50, for personnel education and training, equipment and vehicle purchases, and operational expenses of emergency life support transportation services. The board of directors of each emergency medical services region shall establish criteria for funding. Ten percent of the money in the account shall be distributed to the commissioner of public safety for the expenses of traffic safety educational programs conducted by State Patrol troopers.

History: 1986 c 310 s 3; 1986 c 444; 1988 c 648 s 1,2; 1989 c 288 s 1; 1991 c 204 s 1,2; 1993 c 26 s 9; 1994 c 600 s 5; 1996 c 324 s 4; 1997 c 199 s 14; 2003 c 92 s 1; 2009 c 82 s 2; 2009 c 165 s 2-4; 2009 c 168 s 6,7,14; 2011 c 76 art 1 s 80; 2016 c 114 s 3; 2016 c 169 s 2



Section 169.69 — MUFFLER.

Every motor vehicle shall at all times be equipped with a muffler in good working order which blends the exhaust noise into the overall vehicle noise and is in constant operation to prevent excessive or unusual noise, and no person shall use a muffler cutout, bypass, or similar device upon a motor vehicle on a street or highway. The exhaust system shall not emit or produce a sharp popping or crackling sound. Every motor vehicle shall at all times be equipped with such parts and equipment so arranged and kept in such state of repair as to prevent carbon monoxide gas from entering the interior of the vehicle.

No person shall have for sale, sell or offer for sale or use on any motor vehicle any muffler that fails to comply with the specifications as required by the commissioner of public safety.

History: (2720-258) 1937 c 464 s 108; 1939 c 430 s 20; 1953 c 306 s 1; 1971 c 491 s 25



Section 169.693 — MOTOR VEHICLE NOISE LIMITS.

It is unlawful to operate a motor vehicle in violation of motor vehicle noise rules adopted by the Pollution Control Agency.

History: 1974 c 500 s 1; 1985 c 248 s 70



Section 169.70 — REAR VIEW MIRROR.

Every motor vehicle which is so constructed, loaded or connected with another vehicle as to obstruct the driver's view to the rear thereof from the driver's position shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such vehicle.

History: (2720-259) 1937 c 464 s 109



Section 169.71 — WINDSHIELD.

Subdivision 1. Prohibitions generally; exceptions. (a) A person shall not drive or operate any motor vehicle with:

(1) a windshield cracked or discolored to an extent to limit or obstruct proper vision;

(2) any objects suspended between the driver and the windshield, other than:

(i) sun visors;

(ii) rearview mirrors;

(iii) driver feedback and safety monitoring equipment when mounted immediately behind, slightly above, or slightly below the rearview mirror;

(iv) global positioning systems or navigation systems when mounted or located near the bottommost portion of the windshield; and

(v) electronic toll collection devices; or

(3) any sign, poster, or other nontransparent material upon the front windshield, sidewings, or side or rear windows of the vehicle, other than a certificate or other paper required to be so displayed by law or authorized by the state director of the Division of Emergency Management or the commissioner of public safety.

(b) Paragraph (a), clauses (2) and (3), do not apply to law enforcement vehicles.

(c) Paragraph (a), clause (2), does not apply to authorized emergency vehicles.

Subd. 2. Windshield wiper. The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

Subd. 3. Defrosting requirement. No person shall drive any motor vehicle with the windshield or front side windows covered with steam or frost to such an extent as to prevent proper vision.

Subd. 4. Glazing material; prohibitions and exceptions. (a) No person shall drive or operate any motor vehicle required to be registered in the state of Minnesota upon any street or highway under the following conditions:

(1) when the windshield is composed of, covered by, or treated with any material which has the effect of making the windshield more reflective or in any other way reducing light transmittance through the windshield;

(2) when any window on the vehicle is composed of, covered by, or treated with any material that has a highly reflective or mirrored appearance;

(3) when any side window or rear window is composed of or treated with any material so as to obstruct or substantially reduce the driver's clear view through the window or has a light transmittance of less than 50 percent plus or minus three percent in the visible light range or a luminous reflectance of more than 20 percent plus or minus three percent; or

(4) when any material has been applied after August 1, 1985, to any motor vehicle window without an accompanying permanent marking which indicates the percent of transmittance and the percent of reflectance afforded by the material. The marking must be in a manner so as not to obscure vision and be readable when installed on the vehicle.

(b) This subdivision does not apply to glazing materials which:

(1) have not been modified since the original installation, nor to original replacement windows and windshields, that were originally installed or replaced in conformance with Federal Motor Vehicle Safety Standard 205;

(2) are required to satisfy prescription or medical needs of the driver of the vehicle or a passenger if:

(i) the driver or passenger is in possession of the prescription or a physician's statement of medical need;

(ii) the prescription or statement specifically states the minimum percentage that light transmittance may be reduced to satisfy the prescription or medical needs of the patient; and

(iii) the prescription or statement contains an expiration date, which must be no more than two years after the date the prescription or statement was issued; or

(3) are applied to:

(i) the rear windows of a pickup truck as defined in section 168.002, subdivision 26;

(ii) the rear windows or the side windows on either side behind the driver's seat of a van as defined in section 168.002, subdivision 40;

(iii) the side and rear windows of a vehicle used to transport human remains by a funeral establishment holding a license under section 149A.50;

(iv) the side and rear windows of a limousine as defined in section 168.002, subdivision 15; or

(v) the rear and side windows of a police vehicle.

Subd. 5. Glazing material; prohibitions on sale. (a) No person shall sell or offer for sale or use on any motor vehicle, windows or windshields that are composed of, covered by, or treated with material that fails to comply with the provisions of subdivision 4. No person shall apply or offer to apply, as part of a business transaction, material to motor vehicle windows or windshields that fails to comply with the provisions of subdivision 4.

(b) Violation of this subdivision is a misdemeanor.

(c) This subdivision does not apply to sale or offers for sale of a motor vehicle containing windows or windshields composed of, covered by, or treated with material that fails to comply with the provisions of subdivision 4.

History: (2720-260) 1937 c 464 s 110; 1939 c 430 s 21; 1947 c 428 s 30; 1953 c 745 s 4; 1959 c 174 s 1; 1959 c 521 s 11; 1961 c 34 s 1; 1971 c 491 s 26; 1974 c 428 s 5; 1983 c 234 s 1; 1987 c 71 s 2; 1988 c 636 s 10; 1991 c 301 s 7; 1993 c 26 s 10; 1997 c 215 s 44; 2005 c 136 art 8 s 2; 2008 c 186 s 1; 2008 c 235 s 2; 2009 c 59 art 5 s 5; 2010 c 304 s 1; 2010 c 351 s 32



Section 169.72 — TIRE SURFACE; METAL STUDS.

Subdivision 1. Solid rubber, metal, and studded tires; exceptions; permits. (a) Every solid rubber tire on a vehicle must have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

(b) No person shall operate or move on any highway any motor vehicle, trailer, or semitrailer, having any metal tire in contact with the roadway, except in case of emergency.

(c) Except as provided in this section, no tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat, or spike or any other protuberances of any material other than rubber which projects beyond the tread of the traction surface of the tire.

(d) It is permissible to use any of the following on highways:

(1) implements of husbandry with tires having protuberances which will not injure the highway;

(2) tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid; and

(3) tires on a bicycle as provided in section 169.222, subdivision 6.

(e) The commissioner and local authorities in their respective jurisdictions may, in their discretion, issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this chapter.

Subd. 2. [Repealed, 1973 c 378 s 3]

Subd. 3. [Repealed, 1996 c 310 s 1]

Subd. 4. Occasional use of studded tires by nonresidents. Notwithstanding the provisions of subdivision 1, a person, operating a motor vehicle properly licensed and registered in another state or province of a foreign country which authorizes the use of tires with metal studs or wire embedded tires on its highways, may operate the motor vehicle with tires having metal type studs or with tires having wire embedded therein on the highways of this state while occasionally within the state, and such use while occasionally within the state is not unlawful; provided that, the metal type studs shall not exceed 5/16 of an inch in diameter inclusive of the stud casing with an average protrusion beyond the tread surface of not more than 7/64 of an inch, and the number of studs in a tire shall not exceed two percent of the total net contact area. Use of a vehicle in this state on more than 30 days in any consecutive six-month period is not occasionally. Except, a person whose regular place of employment is within the state or who is a student at an educational institution located within the state, shall not operate a vehicle, regardless of its place of registration, upon any highway within the state if such vehicle is equipped with tires which would be unauthorized were the vehicle registered in this state.

Subd. 5. Rural postal carrier. (a) A rural mail carrier of the United States Postal Service may apply to the commissioner for a permit to operate a rural mail delivery vehicle with tires having metal studs. An applicant must submit with the application for the permit (1) verification that the applicant is employed as a United States postal carrier, (2) a map showing the applicant's mail delivery route, and (3) identification of the vehicle the applicant uses on that mail delivery route.

(b) If the commissioner determines that (1) the applicant is employed as a United States postal carrier, and (2) less than 25 percent of the total mileage on the applicant's mail delivery route is paved, the commissioner may issue the permit. A permit under this subdivision is valid beginning November 1 of a calendar year and expires on April 15 of the following calendar year.

(c) A permit under this subdivision authorizes the permit holder to operate a motor vehicle equipped with tires having metal studs that meet the limitations in subdivision 4, while (1) traveling between the permit holder's residence and a mail pickup station, and (2) delivering United States mail on the permit holder's delivery route as shown in the map accompanying the permit application. The permit is valid only for the vehicle identified in the permit.

(d) The commissioner may amend a permit under this subdivision when (1) the permit holder submits evidence of a change in the permit holder's mail delivery route, or (2) the permit holder changes vehicles used in the route.

(e) The commissioner may revoke a permit when the commissioner determines that (1) the vehicle named in the permit is or has been operated in violation of this subdivision or the terms of the permit, or (2) the commissioner determines that more than 25 percent of the total mileage of the permit holder's mail delivery route is paved.

(f) Operation of a motor vehicle identified in a permit in violation of this subdivision or the terms of a permit issued under this subdivision is a misdemeanor.

(g) A permit holder under this subdivision must remove tires having metal studs from the vehicle identified in the permit (1) by 12:01 a.m. on April 16 of each year, and (2) whenever the permit holder transfers ownership of the vehicle or ceases employment as a United States postal carrier.

History: (2720-261) 1937 c 464 s 111; 1965 c 168 s 1; 1967 c 13 s 1; 1969 c 245 s 1; Ex1971 c 43 s 1; 1973 c 378 s 1,2; 1974 c 389 s 1; 1976 c 166 s 7; 1986 c 444; 1993 c 187 s 13; 1994 c 486 s 1; 2012 c 287 art 3 s 34



Section 169.721 — UNSAFE TIRES; DEFINITIONS.

Subdivision 1. Scope. As used in sections 169.721 to 169.727, the terms defined in this section have the meanings given them.

Subd. 2. Passenger automobile. "Passenger automobile" means any motor vehicle designed and used for the carrying of not more than nine persons, excluding motorcycles and motor scooters, but including within its meaning station wagons or other highway use motor vehicles using passenger automobile type tires.

Subd. 3. Commissioner. "Commissioner" means the commissioner of public safety.

History: 1976 c 35 s 1



Section 169.722 — RULES FOR TIRE SAFETY.

The commissioner shall promulgate rules pursuant to chapter 14 providing for the safe operating conditions of tires for use on passenger automobiles. The rules shall be so promulgated that a law enforcement officer may determine whether or not a tire is in compliance by visual inspection or by the use of simple measuring gauges. The rules shall be based on and include effects of tread wear and depth of tread, and shall incorporate all of the provisions of section 169.723.

History: 1976 c 35 s 2; 1982 c 424 s 130



Section 169.723 — TIRES CONSIDERED UNSAFE.

A tire shall be considered unsafe if it has:

(1) any part of the ply or cord exposed; or

(2) any bump, bulge or separation; or

(3) a tread design depth of less than 2/32 (1/16) of an inch measured in the tread groove nearest the center of the tire at three locations equally spaced around the circumference of the tire, exclusive of tie bars or for those tires with tread wear indicators; or

(4) been worn to the level of the tread wear indicators in any two tread grooves at three locations; or

(5) a marking "not for highway use," or "for racing purposes only," or "unsafe for highway use;" or

(6) tread or sidewall cracks, cuts or snags deep enough to expose the body cords; or

(7) been regrooved or recut below the original tread design depth, except special taxicab tires which have extra undertread rubber and are identified as such.

History: 1976 c 35 s 3



Section 169.724 — PROHIBITION; OPERATING AUTOMOBILE WITH UNSAFE TIRES.

No person shall drive, move or cause to be driven or moved any passenger automobile upon the highways of this state, unless such passenger automobile is equipped with tires in safe operating condition in accordance with rules promulgated by the commissioner.

History: 1976 c 35 s 4



Section 169.726 — AUTOMOBILE SALE PROHIBITED UNLESS TIRES ARE SAFE.

No person or organization shall sell or offer for sale, other than to a motor vehicle dealer, any passenger automobile for use on the public highways of this state, unless the passenger automobile is equipped with tires that are in compliance with the rules promulgated by the commissioner under authority of section 169.722. If the tires are not in compliance with the rules, the person or organization selling or offering to sell the passenger automobile shall cause, prior to sale, the tires to be removed from the vehicle and shall equip the vehicle with tires that are in compliance with the rules; unless the vehicle is towed or hauled away. No person, firm, corporation or organization shall sell or offer for sale, other than to a tire dealer, tires for highway use not in compliance with these rules.

History: 1976 c 35 s 6



Section 169.727 — UNSAFE TIRES; MISDEMEANOR.

Any person who violates the provisions of sections 169.721 to 169.727 or any rule promulgated pursuant thereto is guilty of a petty misdemeanor.

History: 1976 c 35 s 7



Section 169.73 — BUMPERS, SAFEGUARDS.

Subdivision 1. Definitions. (a) As used in this section, "private passenger vehicle" means a four-wheeled passenger automobile as defined in section 168.002, subdivision 24; a van as defined in section 168.002, subdivision 40; a pickup truck as defined in section 168.002, subdivision 26; and a jeep-type automobile or other multipurpose vehicle. "Private passenger vehicle" does not include a collector vehicle or collector military vehicle as defined in section 168.10.

(b) "Suspension system" includes both the front and rear wheels and tires of a vehicle as specified in subdivision 3.

Subd. 2. Bumper requirement. All private passenger vehicles shall be equipped with front and rear bumpers, except that pickup trucks and vans shall be equipped with front bumpers and with either rear bumpers or reflectors.

Subd. 3. MS 1978 [Repealed, 1980 c 498 s 7]

Subd. 3. Bumper restrictions. No person shall operate a private passenger vehicle that: (a) was originally equipped with bumpers as standard equipment, unless the vehicle is equipped with bumpers equal to the original equipment; or (b) has a suspension system or body so modified that the height of the vehicle or any bumpers varies more than six inches from the original manufactured height for the vehicle.

Subd. 4. MS 1978 [Repealed, 1980 c 498 s 7]

Subd. 4. Maximum bumper height. (a) Notwithstanding the restrictions contained in subdivision 3, bumpers required under this section shall not exceed a height of (1) 20 inches on any passenger automobile or station wagon or (2) 25 inches on any four-wheel drive multipurpose type vehicle, van as defined in section 168.002, subdivision 40, or pickup truck as defined in section 168.002, subdivision 26, when the vehicle is being operated on a public highway. The height of the bumper shall be determined by measuring from the bottom of the bumper, excluding any vertical bumper attachments, to the ground. A vehicle which has an original bumper which does not exceed a height of 30 inches may be modified by attaching a full width bumper to the regular bumper to meet the height requirement. The attached bumper must be at least 4.5 inches in vertical height, be centered on the vehicle's centerline, extend at least ten inches on either side of the frame, and be attached to the frame in at least four places with angle braces at no less than 45 degrees so that it effectively transfers impact to an extent equal to or greater than the original bumper.

(b) Competent evidence that a vehicle was originally manufactured with bumpers higher than prescribed in this subdivision shall be an affirmative defense in any action under this section.

Subd. 4a. Rear-end protection for other vehicles. (a) Vehicles other than private passenger vehicles, collector vehicles, collector military vehicles, and other vehicles specifically exempted by law from such requirements must meet the rear-end protection requirements of federal motor carrier regulations, Code of Federal Regulations, title 49, section 393.86.

(b) Notwithstanding contrary regulations cited in paragraph (a), a truck-tractor and semitrailer combination with a semitrailer length longer than 50 feet whose frame or body extends more than 36 inches beyond the rear of its rearmost axle must not be operated on the highways of this state unless equipped with a bumper or underride guard on the extreme rear of the frame or body. The bumper or underride guard must:

(1) provide a continuous horizontal beam having a maximum ground clearance of 22 inches, as measured with the vehicle empty and on level ground; and

(2) extend to within four inches of the lateral extremities of the semitrailer on both left and right sides.

Subd. 5. MS 1978 [Repealed, 1980 c 498 s 7]

Subd. 5. Misdemeanor. Any person who violates this section is guilty of a misdemeanor.

History: (2720-262) 1937 c 464 s 112; 1939 c 430 s 22; 1955 c 647 s 1; 1971 c 203 s 1; 1980 c 498 s 5,6; 1981 c 199 s 2; 1983 c 170 s 1; 1984 c 549 s 29; 1986 c 336 s 6; 1989 c 204 s 4; 1991 c 333 s 15



Section 169.733 — WHEEL FLAPS ON TRUCK AND TRAILER.

Subdivision 1. Vehicles generally. Every truck, truck-tractor, trailer, semitrailer, pole trailer, and rear-end dump truck, excepting rear-end dump farm trucks, must be provided with wheel flaps or other suitable protection above and behind the rearmost wheels of the vehicle or combination of vehicles to prevent, as far as practicable, the wheels from throwing dirt, water, or other materials on the windshields of following vehicles. The flaps or protectors must be at least as wide as the tires they are protecting and have a ground clearance of not more than nine inches from the ground when the vehicle is empty.

Subd. 2. Vehicle with conveyor belt. For a dump truck or truck with a rigid box fastened to its frame and having a conveyor belt or chain in the bottom of the vehicle that moves the cargo to the rear end of the vehicle, the flaps must be mounted as far to the rear of the vehicle as practicable and have a ground clearance of not more than 18 inches when the vehicle is loaded.

Subd. 3. Bottom-dump vehicle. In addition to meeting the requirements of subdivision 1, a bottom-dump cargo vehicle transporting sand, gravel, aggregate, dirt, lime rock, silica, or similar material must be equipped with a center flap between the wheel flaps, which must have a ground clearance of six inches or less when the vehicle is fully loaded.

Subd. 4. Alternative requirements. If the motor vehicle is so designed and constructed that the above requirements are accomplished by means of body construction or other means of enclosure, then no protectors or flaps are required.

Subd. 5. Extended flaps. If the rear wheels are not covered at the top by fenders, body or other parts of the vehicle, the flap or other protective means must be extended at least to a point directly above the center of the rearmost axle.

Subd. 6. [Repealed by amendment, 1Sp2005 c 1 art 4 s 35]

History: 1951 c 640 s 1; 1953 c 619 s 1; 1976 c 136 s 1; 1978 c 498 s 1; 1990 c 548 s 1; 1998 c 372 art 1 s 7; 1Sp2005 c 1 art 4 s 35



Section 169.734 — AUTOMOBILE FENDERS.

Every passenger automobile shall have fenders, or other devices, that are designed to prevent, as far as practicable, water, dirt, or other material being thrown up and to the rear by the wheels of the vehicle.

History: 1975 c 68 s 2



Section 169.74 — SAFETY GLASS.

Subdivision 1. Required. No person shall sell any new motor vehicle, nor shall any new motor vehicle be registered thereafter unless the vehicle is equipped with safety glass wherever glass is used in doors, windows, and windshields.

Subd. 2. Definition. "Safety glass" means any product composed of glass, or other material, as may be approved by the commissioner of public safety, as safety glass.

Subd. 3. Replacement. All glass replacement in doors, windows, and windshields or partitions of motor vehicles shall be made with materials meeting the requirements of this chapter for safety glass if glass is used therefor.

Subd. 4. Other material prohibited. No glazing material other than of a type meeting the requirements of this chapter shall be sold, offered for sale, offered for use, or used for installation in doors, windows or windshields of motor vehicles or of passenger-carrying trailers or semitrailers.

Subd. 5. Frostshield. Nothing in this section shall be construed to include frostshields.

History: (2720-263) 1937 c 464 s 113; 1947 c 428 s 31; 1971 c 491 s 27



Section 169.75 — FLARES, FLAGS, OR REFLECTORS REQUIRED.

Subdivision 1. Number required. No person shall operate any motor vehicle towing a travel trailer, any passenger bus, or any other motor vehicle or combination of vehicles of an actual gross weight or manufacturer's rated gross weight of more than 10,000 pounds at any location upon an interstate highway or freeway or upon any other highway outside of a business or residence district at any time from a half-hour after sunset to a half-hour before sunrise, unless there shall be carried in such vehicle the following equipment except as otherwise provided in subdivision 2.

At least three flares or three red electric lanterns or three emergency reflective triangles or three portable red reflector devices, each of which shall be capable of being seen and distinguished at a distance of 500 feet under normal atmospheric conditions at nighttime.

Subd. 2. Flammables. No person shall at any time operate a motor vehicle transporting flammable liquids in bulk or compressed flammable gases as cargo or part of cargo upon a highway unless it carries three electric lanterns or three emergency reflective triangles or three portable reflector units to be used in lieu of flares and no open burning flares shall be carried on or placed adjacent to such vehicle.

Subd. 3. Flags and reflectors. No person shall operate any motor vehicle towing a travel trailer, any passenger bus, or any other motor vehicle or combination of vehicles of an actual gross weight or manufacturer's rated gross weight of more than 10,000 pounds at any location upon any interstate highway or freeway or upon any other highway outside of a business or residence district unless there shall be carried in such vehicle at least three emergency reflective triangles or two red, yellow, or orange flags not less than 12 inches square which shall be displayed at any time from one-half hour before sunrise to one-half hour after sunset under circumstances which would require the use of warning lights at night and in the manner and position governing the use of warning lights as prescribed in subdivision 5, except a flag or reflector is not required to be displayed at the ten-foot distance.

Subd. 4. Approved type. Every flare, lantern, signal, reflective triangle or reflector required in this section shall be of a type approved by the commissioner of public safety.

Subd. 5. When used. When any vehicle subject to the provisions of subdivision 1 or 3 is disabled upon the roadway or shoulder at any location upon an interstate highway or freeway, or upon any other highway outside of a business or residence district during the period when lighted lamps must be displayed on vehicles and such motor vehicle cannot immediately be removed from the main-traveled portion of the highway or from the shoulder, the driver or other person in charge of the vehicle shall promptly cause flares, lanterns, or other signals to be lighted and placed as warning lights upon the highway, one at the traffic side of the standing vehicle approximately ten feet rearward or forward thereof in the direction of greatest hazard to traffic, one at a distance of approximately 100 feet to the rear of the vehicle in the center of the lane occupied by such vehicle, and one at a distance of approximately 100 feet to the front of the vehicle in the center of the traffic lane occupied by such vehicle, except:

(1) if disablement of any vehicle occurs within 500 feet of a curve, crest of a hill or other obstruction to view, the driver or other person in charge shall so place the warning signal in that direction so as to offer ample warning to other users of the highway but in no case less than 100 feet nor more than 500 feet from the disabled vehicle;

(2) if disablement of the vehicle occurs upon the roadway or shoulder of any one-way roadway of any highway, the driver or other person in charge shall place one warning signal at the traffic side of the vehicle not more than ten feet to the rear of the vehicle, one placed 100 feet to the rear of the vehicle in the center of the lane occupied by the standing vehicle, and one such signal at a distance of approximately 200 feet to the rear of the vehicle.

History: (2720-264) 1937 c 464 s 114; 1939 c 430 s 23; 1947 c 428 s 32; 1949 c 656; 1967 c 383 s 1-3; 1971 c 491 s 28; 1978 c 494 s 5; 1989 c 342 s 18,19



Section 169.751 — DEFINITIONS.

For the purposes of sections 169.751 to 169.753 the following words shall have the meaning ascribed to them in this section:

(a) "First aid equipment" shall mean equipment for the purpose of rendering first aid to sick or injured persons as prescribed by the Department of Public Safety for its State Patrol vehicles, such equipment to include materials for the application of splints to fractures.

(b) "Patrol motor vehicles" shall mean the State Patrol motor vehicles used in law enforcement of the Department of Public Safety, the county sheriffs, and the various city, town, and other local police departments.

History: 1953 c 651 s 1; 1971 c 491 s 29; 1973 c 123 art 5 s 7; 1980 c 509 s 59; 1981 c 37 s 2; 2014 c 255 s 19



Section 169.752 — PATROL MOTOR VEHICLES, FIRST AID EQUIPMENT.

Every patrol motor vehicle shall be equipped with and carry first aid equipment.

History: 1953 c 651 s 2



Section 169.753 — LAW ENFORCEMENT OFFICERS TRAINED IN FIRST AID.

Law enforcement officers operating patrol motor vehicles shall be trained in the use and application of first aid equipment.

History: 1953 c 651 s 3



Section 169.762 — PRESSURIZED FLAMMABLE GAS.

Subdivision 1. Marking required. Any vehicle within this state which carries liquefied petroleum gas fuel or natural gas in a tank attached to the vehicle in any concealed area, including but not limited to trunks, compartments, or under the vehicle, shall display on the exterior of the vehicle the words "Pressurized Flammable Gas," or a standard abbreviation or symbol as determined by the Department of Public Safety, in block letters at least two inches high. The letters shall be of contrasting colors and shall be placed as near as possible to the area where the tank is located.

Subd. 2. Dispensing prohibition. No person shall dispense liquefied petroleum gas fuel or natural gas into any tank in a concealed area of a vehicle unless the vehicle is in compliance with the requirements of subdivision 1.

Subd. 3. Penalty. Any owner convicted of violating the provisions of subdivision 1 or 2 is guilty of a misdemeanor.

History: 1982 c 617 s 8



Section 169.771 — SPOT-CHECK OF MOTOR VEHICLE.

Subdivision 1. Inspection program. The intent of this section is to establish a motor vehicle inspection program administered by the commissioner of public safety evidencing substantial compliance with the federal Highway Safety Act of 1966, Public Law 89-564.

Subd. 2. Inspection by state trooper. (a) The commissioner of public safety is directed to accelerate spot-check inspections for unsafe motor vehicles and motor vehicle equipment. Such inspections shall be conducted by the personnel of the State Patrol who shall give the operator of a commercial motor vehicle a signed and dated document as evidence of the inspection.

(b) However, personnel of the State Patrol may not conduct another spot inspection of a commercial motor vehicle if (1) the operator of the vehicle can show evidence of an inspection, which is free of critical defects, conducted in Minnesota according to this section or section 169.781 within the previous 90 days and (2) a state trooper does not have probable cause to believe the vehicle or its equipment is unsafe or that the operator has engaged in illegal activity. In addition, if the operator shows the state trooper evidence that the commercial motor vehicle has been inspected within the previous 90 days, but the officer has probable cause to believe the vehicle or its equipment is unsafe or to suspect illegal activity, then the vehicle may be inspected to confirm the existence or absence of an unsafe condition or of the suspected illegal activity.

(c) A vehicle stopped under this section and determined to be a covered farm vehicle as defined in Code of Federal Regulations, title 49, section 390.5, and not carrying hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with Code of Federal Regulations, title 49, section 172.504, is exempt from further inspection under this section. If probable cause exists to believe the vehicle or its equipment is unsafe or illegal activity is suspected, enforcement action may be initiated.

Subd. 3. Rules. The commissioner of public safety may establish such reasonable rules as are necessary to carry out the provisions of this section, but all spot-check inspections shall be held in compliance with subdivision 2 and in such a manner that the motor vehicle operators, either private or commercial, shall not be unnecessarily inconvenienced either by extended detours, unnecessary delays, or any other unreasonable cause.

Subd. 4. Implied consent to inspection. Use of the highways and streets of this state shall constitute consent to spot-check inspections as provided herein.

History: 1967 c 887 s 6 subd 1-4; 1969 c 1129 art 1 s 4; 1971 c 491 s 32; 1981 c 37 s 2; 1985 c 248 s 70; 2002 c 364 s 11,12; 2002 c 371 art 3 s 3,4; 2011 c 76 art 1 s 24; 2014 c 287 s 12



Section 169.781 — ANNUAL COMMERCIAL VEHICLE INSPECTION; INSPECTORS, FEE, PENALTY.

Subdivision 1. Definitions. For purposes of sections 169.781 to 169.783:

(a) "Commercial motor vehicle":

(1) means a motor vehicle as defined in section 169.011, subdivision 16, paragraph (a), or combination of motor vehicles used to transport passengers or property if the motor vehicle:

(i) has a gross vehicle weight of more than 26,000 pounds;

(ii) is a vehicle in a combination of more than 26,000 pounds;

(iii) is a bus; or

(iv) is of any size and is used in the transportation of hazardous materials that are required to be placarded under Code of Federal Regulations, title 49, parts 100-185; and

(2) does not include (i) a school bus or Head Start bus displaying a certificate under section 169.451, or (ii) a bus operated by the Metropolitan Council or by a local transit commission created in chapter 458A.

(b) "Commissioner" means the commissioner of public safety.

(c) "Owner" means a person who owns, or has control, under a lease of more than 30 days' duration, of one or more commercial motor vehicles.

Subd. 2. Inspection required. (a) It is unlawful for a person to operate or permit the operation, in violation of the requirements of paragraph (b), of:

(1) a commercial motor vehicle registered in Minnesota;

(2) special mobile equipment as defined in section 168.002, subdivision 31, and which is self-propelled, if it is mounted on a commercial motor vehicle chassis; or

(3) a vehicle used to transport passengers by a motor carrier of railroad employees under section 221.0255.

(b) A vehicle described in paragraph (a):

(1) must display a valid safety inspection decal issued by an inspector certified by the commissioner; or

(2) must carry (i) proof that the vehicle complies with federal motor vehicle inspection requirements for vehicles in interstate commerce, and (ii) a certificate of compliance with federal requirements issued by the commissioner under subdivision 9.

Subd. 3. Inspector certification; suspension and revocation; hearing. (a) An inspection required by this section may be performed only by:

(1) an employee of the Department of Public Safety or Transportation who has been certified by the commissioner after having received training provided by the State Patrol; or

(2) another person who has been certified by the commissioner after having received training provided by the State Patrol or other training approved by the commissioner.

(b) A person who is not an employee of the Department of Public Safety or Transportation may be certified by the commissioner if the person is:

(1) an owner, or employee of the owner, of one or more commercial motor vehicles that are power units;

(2) a dealer licensed under section 168.27 and engaged in the business of buying and selling commercial motor vehicles, or an employee of the dealer;

(3) engaged in the business of repairing and servicing commercial motor vehicles; or

(4) employed by a governmental agency that owns commercial vehicles.

(c) Certification of persons described in paragraph (b), clauses (1) to (4), is effective for two years from the date of certification. The commissioner may require biennial retraining of persons holding a certificate under paragraph (b) as a condition of renewal of the certificate. The commissioner may charge a fee of not more than $10 for each certificate issued and renewed. A certified person described in paragraph (b), clauses (1) to (4), may charge a reasonable fee for each inspection of a vehicle not owned by the person or the person's employer.

(d) Except as otherwise provided in subdivision 5, the standards adopted by the commissioner for commercial motor vehicle inspections under sections 169.781 to 169.783 must be the standards prescribed in Code of Federal Regulations, title 49, section 396.17, and in chapter III, subchapter B, appendix G.

(e) The commissioner may classify types of vehicles for inspection purposes and may issue separate classes of inspector certificates for each class.

(f) The commissioner, after notice and an opportunity for a hearing, may suspend a certificate issued under paragraph (b) for failure to meet annual certification requirements prescribed by the commissioner or failure to inspect commercial motor vehicles in accordance with inspection procedures established by the State Patrol. The commissioner shall revoke a certificate issued under paragraph (b) if the commissioner determines after notice and an opportunity for a hearing that the certified person issued an inspection decal for a commercial motor vehicle when the person knew or reasonably should have known that the vehicle was in such a state of repair that it would have been declared out of service if inspected by an employee of the State Patrol. Suspension and revocation of certificates under this subdivision are not subject to sections 14.57 to 14.69.

Subd. 4. Inspection report. (a) A person performing an inspection under this section shall issue an inspection report to the owner of the commercial motor vehicle inspected. The report must include:

(1) the full name of the person performing the inspection, and the person's inspector certification number;

(2) the name of the owner of the vehicle and, if applicable, the United States Department of Transportation carrier number issued to the owner of the vehicle, or to the operator of the vehicle if other than the owner;

(3) the vehicle identification number and, if applicable, the license plate number of the vehicle;

(4) the date and location of the inspection;

(5) the vehicle components inspected and a description of the findings of the inspection, including identification of the components not in compliance with federal motor carrier safety regulations; and

(6) the inspector's certification that the inspection was complete, accurate, and in compliance with the requirements of this section.

(b) The owner must retain a copy of the inspection report for at least 14 months at a location in the state where the vehicle is domiciled or maintained. The inspector must maintain a copy of the inspection report for a period of 14 months following the inspection in a location in the state where the inspector conducts business. During this period the report must be available for inspection by an authorized federal, state, or local official.

(c) The commissioner shall prescribe the form of the inspection report and revise it as necessary to comply with state and federal law and regulations. The adoption of the report form is not subject to the Administrative Procedure Act.

Subd. 5. Inspection decal; violation, penalty. (a) A person inspecting a commercial motor vehicle shall issue an inspection decal for the vehicle if each inspected component of the vehicle complies with federal motor carrier safety regulations. The decal must state that in the month specified on the decal the vehicle was inspected and each inspected component complied with federal motor carrier safety regulations. The decal is valid for 12 months after the month specified on the decal. The commissioners of public safety and transportation shall make decals available, at a fee of not more than $2 for each decal, to persons certified to perform inspections under subdivision 3, paragraph (b). Decals are issued to inspectors by serial number and are not transferable unless approved by the commissioner.

(b) A person who, with the intent to defraud, falsely makes, duplicates, alters, or forges a decal or other writing or thing purporting to be a Minnesota inspection decal described in this subdivision is guilty of a gross misdemeanor. A person who, with the intent to defraud, possesses a decal or other writing or thing falsely purporting to be a Minnesota inspection decal described in this subdivision is guilty of a gross misdemeanor.

Subd. 6. Record review; random inspection; audit. Employees of the State Patrol and motor transportation representatives of the Department of Transportation may review records required to be kept under subdivision 4, paragraph (b), and conduct random vehicle inspections and audits at the facility of an owner of a commercial motor vehicle.

Subd. 7. Disposition of revenues. The commissioner shall pay all revenues received under this section to the commissioner of management and budget for deposit in the trunk highway fund.

Subd. 8. Violation; misdemeanor. A violation of this section is a misdemeanor.

Subd. 9. Proof of federal inspection. An owner of a commercial motor vehicle that is subject to and in compliance with federal motor vehicle inspection requirements for vehicles in interstate commerce may apply to the commissioner for a certificate of compliance with federal requirements. On payment of a fee equal to the fee for an inspection decal under subdivision 5, the commissioner shall issue the certificate to the applicant. This subdivision only applies to Minnesota-licensed vehicles that are not housed or maintained in Minnesota.

Subd. 10. Exemptions. (a) This section does not apply to a vehicle operated by a motor carrier of passengers, as defined in section 221.012, subdivision 26, if the vehicle has been inspected under section 221.0252, subdivision 3, paragraph (a), clause (2), within the previous 12 months.

(b) This section does not apply to a covered farm vehicle, as defined in Code of Federal Regulations, title 49, section 390.5, that is not carrying hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with Code of Federal Regulations, title 49, section 172.504.

History: 1990 c 563 s 1; 1991 c 174 s 1-6; 1992 c 578 s 5,6; 1992 c 581 s 13; 1993 c 187 s 14; 1994 c 603 s 14; 1994 c 628 art 3 s 12; 1995 c 120 s 3; 2000 c 426 s 27; 2000 c 479 art 1 s 17; 2001 c 188 s 2,3; 2002 c 371 art 1 s 45; 2003 c 112 art 2 s 50; 2006 c 212 art 1 s 10; 2008 c 287 art 1 s 48; 2008 c 350 art 1 s 40-42; 2008 c 366 art 9 s 8,9; 2009 c 101 art 2 s 109; 2014 c 287 s 13; 2014 c 300 s 1; 2015 c 21 art 1 s 31,32



Section 169.782 — DAILY COMMERCIAL VEHICLE INSPECTION; PENALTY.

Subdivision 1. Driver; daily inspection, report. (a) The driver of a commercial motor vehicle shall inspect daily each commercial motor vehicle the driver has operated. A person who owns one or more commercial motor vehicles and who employs drivers for those commercial motor vehicles must require each driver to submit a written report at the completion of each day's work as required by this section. The driver of a commercial motor vehicle subject to this section is not required to prepare and submit a written report if no defect or deficiency is discovered by or reported to the driver, except that the driver of a passenger-carrying commercial motor vehicle shall prepare and submit a written report regardless of whether any defect or deficiency is discovered by or reported to the driver.

(b) The inspection and report must cover the following parts and accessories: service brakes, including trailer and semitrailer brake connections; parking (hand) brake; steering mechanism; lighting devices and reflectors; tires; horn; windshield wiper or wipers; rear vision mirror or mirrors; coupling devices; wheels and rims; and emergency equipment.

(c) The report must identify the vehicle and list any defect or deficiency discovered by or reported to the driver that would affect the safe operation of the vehicle or result in its mechanical breakdown. If no defect or deficiency is discovered by or reported to the driver, the report must so indicate. The driver must sign the report after completing it. In the case of a commercial motor vehicle operated by two drivers, the signature of one of the drivers satisfies the requirements of this subdivision if both drivers agree concerning the defects or deficiencies. If a driver operates more than one commercial motor vehicle during a day's work, a report must be prepared for each vehicle operated.

(d) Before operating or allowing the operation of a commercial motor vehicle on which a report has been prepared under this subdivision, the owner of the vehicle or the owner's agent must repair defects or deficiencies listed on the report that would likely affect the safe operation of the vehicle. Before allowing the commercial motor vehicle to be operated again, the owner or the owner's agent must certify, on the report listing the defect or deficiency, that the defect or deficiency has been corrected or that correction is unnecessary. A motor carrier must keep the original vehicle inspection report for at least three months after the date of inspection. The report must be available for inspection by an authorized federal, state, or local official at any time during this period.

(e) A copy of the vehicle inspection report, including a certification of corrections resulting from the report, must be carried in the commercial motor vehicle, or in the power unit of a commercial motor vehicle combination, at all times when the vehicle or power unit is operated until the next inspection report is completed under this subdivision. The copy must be made available on demand to (1) a peace officer, (2) a person authorized under section 221.221, and (3) a person described in section 299D.06.

Subd. 2. Driver; pretrip inspection. (a) Prior to the first operation of a commercial motor vehicle following completion of a daily inspection report under subdivision 1, a driver must:

(1) review the most recent vehicle inspection report on the vehicle;

(2) determine that the vehicle is in safe operating condition; and

(3) sign the inspection report in the vehicle.

(b) The driver shall sign the report only if all defects and deficiencies listed in the report have been certified as having been corrected or as not requiring correction.

Subd. 3. Operation prohibited. It is a misdemeanor to drive or to cause another person to drive a commercial motor vehicle that does not contain a copy of an inspection report complying with this section.

Subd. 4. Exceptions. (a) This section does not apply to a commercial motor vehicle that is a farm truck that may be operated by a person not holding a commercial driver's license, provided that before driving the vehicle, a driver must determine that the vehicle is in safe operating condition.

(b) This section does not apply to a commercial motor vehicle held for resale by a motor vehicle dealer licensed under section 168.27.

(c) This section does not apply to a covered farm vehicle as defined in Code of Federal Regulations, title 49, section 390.5, that is not carrying hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with Code of Federal Regulations, title 49, section 172.504.

History: 1990 c 563 s 2; 2008 c 287 art 1 s 49; 2014 c 287 s 14; 2015 c 75 art 2 s 24-26



Section 169.783 — COMMERCIAL VEHICLE ACCIDENT; REINSPECTION.

Subdivision 1. Postcrash inspection. (a) A peace officer responding to an accident involving a commercial motor vehicle must immediately notify the State Patrol if the accident results in:

(1) a fatality;

(2) bodily injury to a person who, as a result of the injury, immediately receives medical treatment away from the scene of the accident; or

(3) one or more motor vehicles incurring disabling damage as a result of the accident, requiring the motor vehicles to be transported away from the scene by tow truck or other motor vehicle.

(b) It is a misdemeanor for a person to drive or cause to be driven a commercial motor vehicle after such an accident unless the vehicle:

(1) has been inspected by a state trooper or other person authorized to conduct inspections under section 169.781, subdivision 3, paragraph (a), who is an employee of the Department of Public Safety or Transportation, and the person inspecting the vehicle has determined that the vehicle may safely be operated; or

(2) a waiver has been granted under subdivision 2.

Subd. 2. Waiver. A state trooper or other authorized person called to the scene of an accident by a responding peace officer under subdivision 1 may waive the inspection requirement of that subdivision if the person determines that a postcrash inspection is not needed or cannot be accomplished without unreasonable delay. A person who grants a waiver must provide to the driver of the commercial motor vehicle for which the waiver is granted a written statement that the inspection has been waived. The written statement must include the incident report number assigned to the accident by the State Patrol.

History: 1990 c 563 s 3; 1991 c 174 s 7; 2008 c 287 art 1 s 50



Section 169.79 — VEHICLE REGISTRATION; DISPLAYING LICENSE PLATES.

Subdivision 1. Registration required. No person shall operate, drive, or park a motor vehicle on any highway unless the vehicle is registered in accordance with the laws of this state and has the number plates or permit confirming that valid registration or operating authority has been obtained, except as provided in sections 168.10 and 168.12, subdivision 2f, as assigned to it by the commissioner of public safety, conspicuously displayed thereon in a manner that the view of any plate or permit is not obstructed. A plate issued under section 168.27 or a permit issued under chapter 168 may be displayed on a vehicle in conjunction with expired registration whether or not it displays the license plate to which the last registration was issued.

Subd. 2. Semitrailer. If the vehicle is a semitrailer, the number plate displayed must be assigned to the registered owner and correlate to the documentation on file with the department.

Subd. 3. Rear display of single plate. If the vehicle is a motorcycle, motor scooter, motorized bicycle, motorcycle sidecar, trailer registered at greater than 3,000 pounds gross vehicle weight (GVW), semitrailer, or vehicle displaying a dealer plate, then one license plate must be displayed horizontally or vertically, for a motorcycle issued vertical license plates under section 168.12, subdivision 2a, with the identifying numbers and letters facing outward from the vehicle and must be mounted on the rear of the vehicle.

Subd. 3a. Small trailer. If the vehicle is a trailer with 3,000 pounds or less GVW with lifetime registration, the numbered plate or sticker must be adhered to the side of the trailer frame tongue near the hitch.

Subd. 4. Collector's vehicle. If the vehicle is (1) a collector's vehicle with a pioneer, classic car, collector, or street rod license; (2) a vehicle that meets the requirements of a pioneer, classic, or street rod vehicle except that the vehicle is used for general transportation purposes; or (3) a vehicle that is of model year 1972 or earlier, not registered under section 168.10, subdivision 1c, and is used for general transportation purposes, then one plate must be displayed on the rear of the vehicle, or one plate on the front and one on the rear, at the discretion of the owner.

Subd. 5. Truck-tractor, road-tractor, or farm truck. If the vehicle is a truck-tractor, road-tractor, or farm truck, as defined in section 168.002, subdivision 8, but excluding from that definition semitrailers and trailers, then one plate must be displayed on the front of the vehicle.

Subd. 6. Other motor vehicles. If the motor vehicle is any kind of motor vehicle other than those provided for in subdivisions 2 to 4, one plate must be displayed on the front and one on the rear of the vehicle.

Subd. 7. Plate fastened and visible. All plates must be (1) securely fastened so as to prevent them from swinging, (2) displayed horizontally with the identifying numbers and letters facing outward from the vehicle, and (3) mounted in the upright position. The person driving the motor vehicle shall keep the plate legible and unobstructed and free from grease, dust, or other blurring material so that the lettering is plainly visible at all times. It is unlawful to cover any assigned letters and numbers or the name of the state of origin of a license plate with any material whatever, including any clear or colorless material that affects the plate's visibility or reflectivity.

Subd. 8. Plate registration stickers. As viewed facing the plates:

(a) License plates issued to vehicles registered under section 168.017 must display the month of expiration in the lower left corner of each plate and the year of expiration in the lower right corner of each plate.

(b) License plates issued to vehicles registered under section 168.127 must display either fleet registration validation stickers in the lower right corner of each plate or distinctive license plates, issued by the registrar, with "FLEET REG" displayed on the bottom center portion of each plate.

(c) License plates issued after July 1, 2008, requiring validation must display the month of expiration in the lower left corner of each plate and the year of expiration in the lower right corner of the plate.

Subd. 9. Tax-exempt vehicle marking. Vehicles displaying tax-exempt plates issued under section 16B.581 or 168.012 must have vehicle markings that comply with section 168.012, subdivision 1.

History: (2720-268) 1937 c 464 s 118; 1961 c 622 s 1; 1967 c 464 s 2; 1977 c 248 s 4; 1981 c 357 s 62; 1981 c 363 s 27; 1985 c 291 s 18; 1995 c 120 s 4; 1995 c 145 s 2; 1997 c 240 s 5; 1997 c 250 s 6; 2000 c 280 s 1; 1Sp2001 c 8 art 2 s 45; 2002 c 371 art 1 s 46-48; 2008 c 350 art 1 s 43; 2010 c 351 s 33



Section 169.791 — CRIMINAL PENALTY FOR FAILURE TO PRODUCE PROOF OF INSURANCE.

Subdivision 1. Terms defined. (a) For purposes of this section and sections 169.792 to 169.798, the following terms have the meanings given.

(b) "Commissioner" means the commissioner of public safety.

(c) "District court administrator" or "court administrator" means the district court administrator or a deputy district court administrator of the district court that has jurisdiction of a violation of this section.

(d) "Insurance identification card" means a card, including in an electronic format as provided in section 65B.482, subdivision 1, issued by an obligor to an insured stating that security as required by section 65B.48 has been provided for the insured's vehicle.

(e) "Law enforcement agency" means the law enforcement agency that employed the peace officer who demanded proof of insurance under this section or section 169.792.

(f) "Peace officer" or "officer" means an employee of a political subdivision or state law enforcement agency, including the Minnesota State Patrol, who is licensed by the Minnesota Board of Peace Officer Standards and Training and is authorized to make arrests for violations of traffic laws.

(g) "Proof of insurance" means an insurance identification card, written statement, or insurance policy as defined by section 65B.14, subdivision 2.

(h) "Vehicle" means a motor vehicle as defined in section 65B.43, subdivision 2, or a motorcycle as defined in section 65B.43, subdivision 13.

(i) "Written statement" means a written statement by a licensed insurance agent stating the name and address of the insured, the vehicle identification number of the insured's vehicle, that a plan of reparation security as required by section 65B.48 has been provided for the insured's vehicle, and the dates of the coverage.

(j) The definitions in section 65B.43 apply to sections 169.792 to 169.798.

Subd. 2. Requirement for driver, whether or not owner. (a) Every driver shall have in possession at all times when operating a vehicle and shall produce on demand of a peace officer proof of insurance in force at the time of the demand covering the vehicle being operated. If the driver does not produce the required proof of insurance upon the demand of a peace officer, the driver is guilty of a misdemeanor. A person is guilty of a gross misdemeanor who violates this section within ten years of the first of two prior convictions under this section, section 169.797, or a statute or ordinance in conformity with one of those sections. The same prosecuting authority who is responsible for prosecuting misdemeanor violations of this section is responsible for prosecuting gross misdemeanor violations of this section. A driver who is not the owner of the vehicle may not be convicted under this section unless the driver knew or had reason to know that the owner did not have proof of insurance required by this section, provided that the driver provides the officer with the name and address of the owner at the time of the demand or complies with subdivision 3.

(b) The use of an electronic device to display proof of insurance does not constitute consent for a peace officer to access other contents of the electronic device.

(c) If a person uses an electronic device to display proof of insurance, a peace officer is immune from liability for any damage to the device, unless the peace officer does not exercise due care in handling the device.

Subd. 2a. Later production of proof by driver who is owner. A driver who is the owner of the vehicle may, no later than the date and time specified in the citation for the driver's first court appearance, produce proof of insurance stating that security had been provided for the vehicle that was being operated at the time of the demand to the court administrator. The required proof of insurance may be sent by mail by the driver as long as it is received no later than the date and time specified in the citation for the driver's first court appearance. If a citation is issued, no person shall be convicted of violating this section if the court administrator receives the required proof of insurance no later than the date and time specified in the citation for the driver's first court appearance. If the charge is made other than by citation, no person shall be convicted of violating this section if the person presents the required proof of insurance at the person's first court appearance after the charge is made.

Subd. 3. Later production of information by driver who is not owner. If the driver is not the owner of the vehicle, the driver shall, no later than the date and time specified in the citation for the driver's first court appearance, provide the district court administrator with proof of insurance or the name and address of the owner. Upon receipt of the name and address of the owner, the district court administrator shall communicate the information to the law enforcement agency.

Subd. 4. Requirement for owner who is not driver. If the driver is not the owner of the vehicle, the officer may send or provide a notice to the owner of the vehicle requiring the owner to produce proof of insurance for the vehicle that was being operated at the time of the demand. Notice by mail is presumed to be received five days after mailing and shall be sent to the owner's current address or the address listed on the owner's driver's license. Within ten days after receipt of the notice, the owner shall produce the required proof of insurance to the place stated in the notice received by the owner. The required proof of insurance may be sent by mail by the owner as long as it is received within ten days. Any owner who fails to produce proof of insurance within ten days of an officer's request under this subdivision is guilty of a misdemeanor. The peace officer may mail the citation to the owner's current address or address stated on the owner's driver's license. It is an affirmative defense to a charge against the owner that the driver used the owner's vehicle without consent, if insurance would not have been required in the absence of the unauthorized use by the driver. It is not a defense that a person failed to notify the Department of Public Safety of a change of name or address as required under section 171.11. The citation may be sent after the ten-day period.

Subd. 5. Exemptions. Buses or other commercial vehicles operated by the Metropolitan Council, commercial vehicles required to file proof of insurance pursuant to chapter 221, and school buses as defined in section 171.01, subdivision 45, are exempt from this section.

Subd. 5a. Consecutive sentences. The court may impose consecutive sentences for offenses arising out of a single course of conduct as permitted in section 609.035, subdivision 2.

Subd. 6. Penalty. In addition to any sentence of imprisonment that the court may impose, the court shall impose a fine of not less than $200 nor more than the maximum fine applicable to misdemeanors upon conviction under this section. The court may allow community service in lieu of any fine imposed if the defendant is indigent. In addition to criminal penalties, a person convicted under this section is subject to revocation of a driver's license or permit to drive under section 169.792, subdivision 7, and to revocation of motor vehicle registration under section 169.792, subdivision 12.

Subd. 7. False information; penalty. Any person who knowingly provides false information to an officer or district court administrator under this section is guilty of a misdemeanor.

History: 1989 c 321 s 10; 1992 c 571 art 14 s 2,13; 1994 c 615 s 17; 1994 c 628 art 3 s 13; 1996 c 408 art 3 s 2-4; 1996 c 442 s 19; 1Sp2003 c 19 art 2 s 29; 2015 c 53 s 1,2



Section 169.792 — REVOCATION OF LICENSE FOR FAILURE TO PRODUCE PROOF OF INSURANCE.

Subdivision 1. Implied consent. Any driver or owner of a vehicle consents, subject to the provisions of this section and section 169.791, to the requirement of having possession of proof of insurance, and to the revocation of the person's license if the driver or owner does not produce the required proof of insurance no later than the date and time specified in the citation for the driver's first court appearance, if a citation is issued, or within ten days of receipt of a written notice, if a written notice is sent or given. Any driver of a vehicle who is not the owner of the vehicle consents, subject to the provisions of this section and section 169.791, to providing to the officer the name and address of the owner of the vehicle.

Subd. 2. Requirement for driver whether or not owner. Except as provided in subdivision 3, every driver of a vehicle shall, upon the demand of a peace officer, produce proof of insurance in force for the vehicle that was being operated at the time of the demand, to the district court administrator no later than the date and time specified in the citation for the driver's first court appearance. The required proof of insurance may be sent by the driver by mail as long as it is received no later than the date and time specified in the citation for the driver's first court appearance. A driver who is not the owner does not violate this section unless the driver knew or had reason to know that the owner did not have proof of insurance required by this section, provided that the driver provides the officer with the owner's name and address at the time of the demand or complies with subdivision 3.

Subd. 3. Requirement for driver who is not owner. If the driver is not the owner of the vehicle, then the driver shall provide the officer with the name and address of the owner at the time of the demand or shall, no later than the date and time specified in the citation for the driver's first court appearance, provide the district court administrator with proof of insurance or the name and address of the owner. Upon receipt of the owner's name and address, the district court administrator shall forward the information to the law enforcement agency. If the name and address received from the driver do not match information available to the district court administrator, the district court administrator shall notify the law enforcement agency of the discrepancy.

Subd. 4. Requirement for owner who is not driver. If the driver is not the owner of the vehicle, the officer may send or provide a notice to the owner requiring the owner to produce proof of insurance in force at the time of the demand covering the vehicle being operated. The notice shall be sent to the owner's current address or the address listed on the owner's driver's license. Within ten days after receipt of the notice, the owner shall produce the required proof of insurance to the place stated in the notice received by the owner. Notice to the owner by mail is presumed to be received within five days after mailing. It is not a defense that a person failed to notify the Department of Public Safety of a change of name or address as required under section 171.11.

Subd. 5. Written notice. (a) When proof of insurance is demanded and none is in possession, the law enforcement agency may send or give the driver written notice as provided in this subdivision, unless the officer issues a citation to the driver under section 169.791 or 169.797. If the driver is not the owner and does not produce the required proof of insurance within ten days of the demand, the law enforcement agency may send or give written notice to the owner of the vehicle.

(b) Within ten days after receipt of the notice, if given, the driver or owner shall produce the required proof of insurance to the place stated in the notice. Notice to the driver or owner by mail is presumed to be received within five days after mailing. It is not a defense that a person failed to notify the Department of Public Safety of a change of name or address as required under section 171.11.

(c) The Department of Public Safety shall prescribe a form setting forth the written notice to be provided to the driver or owner. The department shall, upon request, provide a sample of the form to any law enforcement agency. The notice shall provide that the driver or owner must produce the proof of insurance to the law enforcement agency, at the place specified in the notice. The notice shall also state:

(1) that Minnesota law requires every driver and owner to produce an insurance identification card, insurance policy, or written statement indicating that the vehicle had insurance at the time of an officer's demand, no later than the date and time specified in the citation for the driver's first court appearance, if a citation is issued, or within ten days of receipt of the written notice if a written notice is sent or given, provided, however, that a driver who does not own the vehicle shall provide the name and address of the owner;

(2) that if the driver fails to produce the information within the required time or if the owner fails to produce the information within ten days of receipt of the notice from the peace officer, the commissioner of public safety shall revoke the person's driver's license or permit to drive for a minimum of 30 days, and shall revoke the registration of the vehicle;

(3) that any person who displays or causes another to display an insurance identification card, insurance policy, or written statement, knowing that the insurance is not in force, is guilty of a misdemeanor; and

(4) that any person who alters or makes a fictitious identification card, insurance policy, or written statement, or knowingly displays an altered or fictitious identification card, insurance policy, or written statement, is guilty of a misdemeanor.

Subd. 6. Report to commissioner of public safety. If a driver fails to produce the required proof of insurance or name and address of the owner no later than the date and time specified in the citation for the driver's first court appearance, the district court administrator shall report the failure to the commissioner. If an owner who is not the driver fails to produce the required proof of insurance, or if a driver to whom a citation has not been issued does not provide proof of insurance or the owner's name and address, within ten days of receipt of the notice, the law enforcement agency shall report the failure to the commissioner. Failure to produce proof of insurance or the owner's name and address as required by this section must be reported to the commissioner promptly regardless of the status or disposition of any related criminal charges.

Subd. 7. License revocation. Upon receiving the notification under subdivision 6 or notification of a conviction for violation of section 169.791, the commissioner shall revoke the person's driver's license or permit to drive. The revocation shall be effective beginning 14 days after the date of notification by the district court administrator or officer to the Department of Public Safety. In order to be revoked, notice must have been mailed to the person by the commissioner at least ten days before the effective date of the revocation. If the person, before the effective date of the revocation, provides the commissioner with the proof of insurance or other verifiable insurance information as determined by the commissioner, establishing that the required insurance covered the vehicle at the time of the original demand, the revocation must not become effective. Revocation based upon receipt of a notification under subdivision 6 must be carried out regardless of the status or disposition of any related criminal charge. The person's driver's license or permit to drive shall be revoked for the longer of: (i) the period provided in section 169.797, subdivision 4, paragraph (c), including any rules adopted under that paragraph, or (ii) until the driver or owner files proof of insurance with the Department of Public Safety satisfactory to the commissioner of public safety. A license must not be revoked more than once based upon the same demand for proof of insurance.

Subd. 7a. Early reinstatement. A person whose license or permit has been revoked under subdivision 7 may obtain a new license or permit before the expiration of the period specified in subdivision 7 if the person provides to the Department of Public Safety proof of insurance or other verifiable insurance information as determined by the commissioner, establishing that insurance covered the vehicle at the time of the original demand and that any required insurance on any vehicle registered to the person remains in effect. The person shall pay the fee required by section 171.29, subdivision 2, paragraph (a), before reinstatement. The commissioner shall make a notation on the person's driving record indicating that the person satisfied the requirements of this subdivision. A person who knowingly provides false information for purposes of this subdivision is guilty of a misdemeanor.

Subd. 8. Administrative and judicial review. At any time during a period of revocation imposed under this section, a driver or owner may request in writing a review of the order of revocation by the commissioner. Upon receiving a request, the commissioner or the commissioner's designee shall review the order, the evidence upon which the order was based, and any other material information brought to the attention of the commissioner, and determine whether sufficient cause exists to sustain the order. Within 15 days of receiving the request, the commissioner shall send the results of the review in writing to the person requesting the review. The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act in sections 14.001 to 14.69.

The availability of administrative review for an order of revocation shall have no effect upon the availability of judicial review under section 171.19.

Subd. 9. [Repealed, 1992 c 571 art 14 s 14]

Subd. 10. Termination of revocation period. Before reinstatement of a driver's license or permit to drive, the driver or owner shall produce proof of insurance, or other form of verifiable insurance information as determined by the commissioner, indicating that the driver or owner has insurance coverage satisfactory to the commissioner. The commissioner may require the insurance identification card provided to satisfy this subdivision be certified by the insurance carrier to be noncancelable for a period not to exceed 12 months. The commissioner of public safety may also require an insurance identification card to be filed with respect to any and all vehicles required to be insured under section 65B.48 and owned by any person whose driving privileges have been revoked as provided in this section before reinstating the person's driver's license. A person who knowingly provides false information for purposes of this subdivision is guilty of a misdemeanor.

Subd. 11. Exemptions. Buses or other commercial vehicles operated by the Metropolitan Council, commercial vehicles required to file proof of insurance pursuant to chapter 221, and school buses as defined in section 171.01, subdivision 45, are exempt from this section.

Subd. 12. Vehicle registration revocation. If a person whose driver's license or permit is revoked under subdivision 7 is also the owner of the vehicle, the commissioner shall revoke the registration of the vehicle at the same time. If the owner of the vehicle does not have a driver's license or permit to drive, the commissioner shall revoke the registration of the vehicle. The commissioner shall reinstate registration of the vehicle only upon receiving proof of insurance or other verifiable insurance information as determined by the commissioner, and proof of compliance with all other requirements for reinstatement of motor vehicle registration, including payment of required fees.

History: 1989 c 321 s 11; 1990 c 422 s 10; 1992 c 571 art 14 s 3; 1994 c 628 art 3 s 14; 1996 c 408 art 3 s 5-9; 1998 c 254 art 1 s 60



Section 169.793 — VEHICLE INSURANCE; UNLAWFUL ACTS, PENALTIES.

Subdivision 1. Acts. It shall be unlawful for any person:

(1) to issue, to display, or cause or permit to be displayed, or have in possession, an insurance identification card, policy, or written statement knowing or having reason to know that the insurance is not in force or is not in force as to the vehicle in question;

(2) to alter or make a fictitious insurance identification card, policy, or written statement; and

(3) to display an altered or fictitious insurance identification card, insurance policy, or written statement knowing or having reason to know that the proof has been altered or is fictitious.

Subd. 2. Penalty. Any person who violates any of the provisions of subdivision 1 is guilty of a misdemeanor. In addition to any sentence of imprisonment that the court may impose, the court shall impose a fine of not less than $200 nor more than the maximum fine applicable to misdemeanors. The court may allow community service in lieu of any fine imposed if the defendant is indigent.

History: 1989 c 321 s 12; 1992 c 571 art 14 s 4



Section 169.795 — VEHICLE INSURANCE RULES.

The commissioner of public safety shall adopt rules necessary to implement sections 168.041, subdivision 4; 169.09, subdivision 14; and 169.791 to 169.796.

History: 1989 c 321 s 14; 1991 c 301 s 8; 1992 c 571 art 14 s 5



Section 169.796 — VERIFICATION OF INSURANCE COVERAGE.

Subdivision 1. Release of information. An insurance company shall release information to the Department of Public Safety or the law enforcement authorities necessary to the verification of insurance coverage. An insurance company or its agent acting on its behalf, or an authorized person who releases the above information, whether oral or written, acting in good faith, is immune from any liability, civil or criminal, arising in connection with the release of the information.

Subd. 2. Receipt of data by electronic transfer. The commissioner may, in the commissioner's discretion, agree to receive by electronic transfer any information required by this chapter to be provided to the commissioner by an insurance company.

Subd. 3. [Repealed, 2007 c 22 s 1]

History: 1989 c 321 s 15; 1992 c 571 art 14 s 6; 1Sp2003 c 19 art 2 s 30



Section 169.797 — PENALTIES FOR FAILURE TO PROVIDE VEHICLE INSURANCE.

Subdivision 1. Tort liability. Every owner of a vehicle for which security has not been provided as required by section 65B.48, shall not by the provisions of chapter 65B be relieved of tort liability arising out of the operation, ownership, maintenance, or use of the vehicle.

Subd. 2. Violation by owner. Any owner of a vehicle with respect to which security is required under sections 65B.41 to 65B.71 who operates the vehicle or permits it to be operated upon a public highway, street, or road in this state and who knows or has reason to know that the vehicle does not have security complying with the terms of section 65B.48 is guilty of a crime and shall be sentenced as provided in subdivision 4.

Subd. 3. Violation by driver. Any person who operates a vehicle upon a public highway, street, or road in this state who knows or has reason to know that the owner does not have security complying with the terms of section 65B.48 in full force and effect is guilty of a crime and shall be sentenced as provided in subdivision 4.

Subd. 3a. False statements. Any owner of a vehicle who falsely claims to have a plan of reparation security in effect at the time of registration of a vehicle pursuant to section 65B.48 is guilty of a crime and shall be sentenced as provided in subdivision 4.

Subd. 4. Penalty. (a) A person who violates this section is guilty of a misdemeanor. A person is guilty of a gross misdemeanor who violates this section within ten years of the first of two prior convictions under this section, section 169.791, or a statute or ordinance in conformity with one of those sections. The operator of a vehicle who violates subdivision 3 and who causes or contributes to causing a vehicle accident that results in the death of any person or in substantial bodily harm to any person, as defined in section 609.02, subdivision 7a, is guilty of a gross misdemeanor. The same prosecuting authority who is responsible for prosecuting misdemeanor violations of this section is responsible for prosecuting gross misdemeanor violations of this section. In addition to any sentence of imprisonment that the court may impose on a person convicted of violating this section, the court shall impose a fine of not less than $200 nor more than the maximum amount authorized by law. The court may allow community service in lieu of any fine imposed if the defendant is indigent.

(b) A driver who is the owner of the vehicle may, no later than the date and time specified in the citation for the driver's first court appearance, produce proof of insurance stating that security had been provided for the vehicle that was being operated at the time of demand to the court administrator. The required proof of insurance may be sent by mail by the driver as long as it is received no later than the date and time specified in the citation for the driver's first court appearance. If a citation is issued, no person shall be convicted of violating this section if the court administrator receives the required proof of insurance no later than the date and time specified in the citation for the driver's first court appearance. If the charge is made other than by citation, no person shall be convicted of violating this section if the person presents the required proof of insurance at the person's first court appearance after the charge is made.

(c) If the driver is not the owner of the vehicle, the driver shall, no later than the date and time specified in the citation for the driver's first court appearance, provide the district court administrator with proof of insurance or the name and address of the owner. Upon receipt of the name and address of the owner, the district court administrator shall communicate the information to the law enforcement agency.

(d) If the driver is not the owner of the vehicle, the officer may send or provide a notice to the owner of the vehicle requiring the owner to produce proof of insurance for the vehicle that was being operated at the time of the demand. Notice by mail is presumed to be received five days after mailing and shall be sent to the owner's current address or the address listed on the owner's driver's license. Within ten days after receipt of the notice, the owner shall produce the required proof of insurance to the place stated in the notice received by the owner. The required proof of insurance may be sent by mail by the owner as long as it is received within ten days. Any owner who fails to produce proof of insurance within ten days of an officer's request under this subdivision is guilty of a misdemeanor. The peace officer may mail the citation to the owner's current address or address stated on the owner's driver's license. It is an affirmative defense to a charge against the owner that the driver used the owner's vehicle without consent, if insurance would not have been required in the absence of the unauthorized use by the driver. It is not a defense that a person failed to notify the Department of Public Safety of a change of name or address as required under section 171.11. The citation may be sent after the ten-day period.

(e) The court may impose consecutive sentences for offenses arising out of a single course of conduct as permitted in section 609.035, subdivision 2.

(f) In addition to the criminal penalty, the driver's license of an operator convicted under this section shall be revoked for not more than 12 months. If the operator is also an owner of the vehicle, the registration of the vehicle shall also be revoked for not more than 12 months. Before reinstatement of a driver's license or registration, the operator shall file with the commissioner of public safety the written certificate of an insurance carrier authorized to do business in this state stating that security has been provided by the operator as required by section 65B.48.

(g) The commissioner shall include a notice of the penalties contained in this section on all forms for registration of vehicles required to maintain a plan of reparation security.

Subd. 4a. Registration revocation and license suspension. The commissioner of public safety shall revoke the registration of any vehicle and shall suspend the driver's license of any operator, without preliminary hearing upon a showing by department records, including accident reports required to be submitted by section 169.09, or other sufficient evidence that security required by section 65B.48 has not been provided and maintained. Before reinstatement of the registration, there shall be filed with the commissioner of public safety the written certificate of an insurance carrier authorized to do business in the state stating that security has been provided as required by section 65B.48. The commissioner of public safety may require the certificate of insurance provided to satisfy this subdivision to be certified by the insurance carrier to be noncancelable for a period not to exceed one year. The commissioner of public safety may also require a certificate of insurance to be filed with respect to all vehicles required to be insured under section 65B.48 and owned by any person whose driving privileges have been suspended or revoked as provided in this section before reinstating the person's driver's license.

Subd. 5. Nonresident. When a nonresident's operating privilege is suspended pursuant to this section, the commissioner of public safety or a designee shall transmit a copy of the record of the action to the official in charge of the issuance of licenses in the state in which the nonresident resides.

Subd. 6. License suspension. Upon receipt of notification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a vehicle accident, or for failure to provide security covering a vehicle if required by the laws of that state, the commissioner of public safety shall suspend the operator's license of the resident until the resident furnishes evidence of compliance with the laws of this state and if applicable the laws of the other state.

Subd. 7. Notice of suspension. A driver's license suspension under this section is subject to the notice requirements of section 171.18, subdivision 2.

History: 1992 c 571 art 14 s 7; 1993 c 13 art 1 s 30; 1996 c 346 s 1; 1996 c 442 s 20; 1997 c 239 art 3 s 2; 1Sp2003 c 19 art 2 s 31; 1Sp2011 c 1 art 3 s 1



Section 169.798 — RULES OF COMMISSIONER OF PUBLIC SAFETY.

Subdivision 1. Authority. The commissioner of public safety shall have the power and perform the duties imposed by this section and sections 65B.41 to 65B.71 and 169.797 and may adopt rules to implement and provide effective administration of the provisions requiring security and governing termination of security.

Subd. 2. Evidence of security required. The commissioner of public safety may by rule provide that vehicles owned by certain persons may not be registered in this state unless satisfactory evidence is furnished that security has been provided as required by section 65B.48. If a person who is required to furnish evidence ceases to maintain security, the person shall immediately surrender the registration certificate and license plates for the vehicle. These requirements may be imposed if:

(1) the registrant has not previously registered a vehicle in this state; or

(2) an owner or operator of the vehicle has previously failed to comply with the security requirements of sections 65B.41 to 65B.71 or of prior law; or

(3) the driving record of an owner or operator of the vehicle evidences a continuing disregard of the laws of this state enacted to protect the public safety; or

(4) other circumstances indicate that action is necessary to effectuate the purposes of sections 65B.41 to 65B.71.

Subd. 3. Security not required. No owner of a boat, snowmobile, or utility trailer registered for a gross weight of 3,000 pounds or less shall be required by the commissioner of public safety to furnish evidence that the security required by section 65B.48 has been provided.

Subd. 4. Insurance information required. Every owner, when applying for motor vehicle or motorcycle registration, reregistration, or transfer of ownership, must provide information showing that the motor vehicle or motorcycle is covered by an insurance policy. Information required under this subdivision consists of the insurance company's name, the policy number, and the policy expiration date for the subject motor vehicle or motorcycle.

History: 1992 c 571 art 14 s 8; 1Sp2003 c 19 art 2 s 32,33; 2015 c 75 art 2 s 27



Section 169.7995 — FAILURE TO PRODUCE RENTAL OR LEASE AGREEMENT.

Subdivision 1. Definitions. As used in this section:

(1) "rental or lease agreement" means a written agreement to rent or lease a motor vehicle that contains the name, address, and driver's license number of the renter or lessee; and

(2) "person" has the meaning given the term in section 645.44, subdivision 7.

Subd. 2. Requirement. Every person who rents or leases a motor vehicle in this state for a time period of less than 180 days shall have the rental or lease agreement covering the vehicle in possession at all times when operating the vehicle and shall produce it upon the demand of a peace officer. If the person is unable to produce the rental or lease agreement upon the demand of a peace officer, the person shall, within 14 days after the demand, produce the rental or lease agreement to the place stated in the notice provided by the peace officer. The rental or lease agreement may be mailed by the person as long as it is received within 14 days.

Subd. 3. Penalty. A person who fails to produce a rental or lease agreement as required by this section is guilty of a misdemeanor. The peace officer may mail the citation to the address given by the person or to the address stated on the driver's license, and this service by mail is valid notwithstanding section 629.34. It is not a defense that the person failed to notify the Department of Public Safety of a change of name or address as required under section 171.11. The citation may be sent after the 14-day period.

Subd. 4. False or fictitious rental or lease agreement. It is a misdemeanor for any person to alter or make a fictitious rental or lease agreement, or to display an altered or fictitious rental or lease agreement knowing or having reason to know the agreement is altered or fictitious.

History: 1992 c 571 art 15 s 1



Section 169.80 — SIZE, WEIGHT, LOAD.

Subdivision 1. Limitations; misdemeanor. (a) It is a misdemeanor for a person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on a highway a vehicle or vehicles of a size or weight exceeding the limitations stated in sections 169.80 to 169.88, or otherwise in violation of sections 169.80 to 169.88, other than section 169.81, subdivision 5a, and the maximum size and weight of vehicles as prescribed in sections 169.80 to 169.88 shall be lawful throughout this state, and local authorities shall have no power or authority to alter these limitations except as express authority may be granted in sections 169.80 to 169.88.

(b) When all the axles of a vehicle or combination of vehicles are weighed separately the sum of the weights of the axles so weighed shall be evidence of the total gross weight of the vehicle or combination of vehicles so weighed.

(c) When each of the axles of any group that contains two or more consecutive axles of a vehicle or combination of vehicles have been weighed separately the sum of the weights of the axles so weighed shall be evidence of the total gross weight on the group of axles so weighed.

(d) When, in any group of three or more consecutive axles of a vehicle or combination of vehicles any axles have been weighed separately and two or more axles consecutive to each other in the group have been weighed together, the sum of the weights of the axles weighed separately and the axles weighed together shall be evidence of the total gross weight of the group of axles so weighed.

(e) The provisions of sections 169.80 to 169.88 governing size, weight, and load shall not apply to a fire apparatus, or to a vehicle operated under the terms of a special permit issued as provided by law.

Subd. 2. Outside width. (a) The total outside width of a vehicle exclusive of rearview mirrors or load securement devices which are not an integral part of the vehicle and not exceeding three inches on each side, or the load may not exceed 102 inches except that the outside width of a vehicle owned by a political subdivision and used exclusively for the purpose of handling sewage sludge from sewage treatment facilities to farm fields or disposal sites, may not exceed 12 feet, and except as otherwise provided in this section.

(b) A vehicle exceeding 102 inches in total outside width, owned by a political subdivision and used for the purpose of transporting or applying sewage sludge to farm fields or disposal sites may not transport sludge for distances greater than 15 miles, nor may it be used for transportation of sewage sludge or return travel between the hours of sunset and sunrise, or at any other time when visibility is impaired by weather, smoke, fog, or other conditions rendering persons and vehicles not clearly discernible on the highway at a distance of 500 feet.

(c) The total outside width of a low bed trailer or equipment dolly, and the load, used exclusively for transporting farm machinery and construction equipment may not exceed nine feet in width except that a low bed trailer or equipment dolly with a total outside width, including the load, in excess of 102 inches may not be operated on any interstate highway without first having obtained a permit for the operation under section 169.86. The vehicle must display 12-inch square red flags as markers at the front and rear of the left side of the vehicle.

(d) The total outside width of a passenger motor bus, operated exclusively in a city or contiguous cities in this state, may not exceed nine feet.

(e) The maximum width limitation in paragraph (a) for a recreational vehicle as defined in section 168.002, subdivision 27, is exclusive of appurtenances on the recreational vehicle that do not extend beyond the width of the exterior rearview mirror of the recreational vehicle if the recreational vehicle is self-propelled, or the exterior rearview mirror of the towing vehicle if the recreational vehicle is towed.

Subd. 2a. [Repealed, 1983 c 198 s 15]

Subd. 3. Load on passenger vehicle. No passenger-type vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of such vehicle nor extending more than six inches beyond the line of the fenders on the right side thereof.

History: (2720-269, 2720-271) 1937 c 464 s 119-121; Ex1937 c 45 s 1; 1939 c 23 s 1,2; 1939 c 430 s 24; 1951 c 49 s 1; 1951 c 394 s 1; 1955 c 280 s 1; 1967 c 190 s 1; 1967 c 738 s 1; 1969 c 256 s 2; 1969 c 1054 s 1; Ex1971 c 27 s 14; Ex1971 c 48 s 30; 1973 c 123 art 5 s 7; 1973 c 148 s 1; 1976 c 294 s 1; 1977 c 150 s 1; 1978 c 568 s 2; 1980 c 438 s 1; 1982 c 444 s 3,4; 1982 c 617 s 7; 1983 c 198 s 5; 1986 c 398 art 13 s 3; 1988 c 518 s 1; 1993 c 187 s 15,16; 2001 c 24 s 4; 2001 c 83 s 1; 2006 c 212 art 1 s 23



Section 169.801 — IMPLEMENT OF HUSBANDRY.

Subdivision 1. Exemption from size, weight, load provisions. Except as provided in this section and section 169.82, the provisions of sections 169.80 to 169.88 that govern size, weight, and load do not apply to an implement of husbandry while operated in compliance with this section.

Subd. 2. Weight restrictions. (a) An implement of husbandry that is not self-propelled and is equipped with pneumatic tires may not be operated on a public highway with a maximum wheel load that exceeds 500 pounds per inch of tire width.

(b) After December 31, 2009, a person operating or towing an implement of husbandry on a bridge must comply with the gross weight limitations provided in section 169.824.

Subd. 3. Hitches. A towed implement of husbandry must be equipped with (1) safety chains that meet the requirements of section 169.82, subdivision 3, paragraph (b); (2) a regulation fifth wheel and kingpin assembly approved by the commissioner of public safety; or (3) a hitch pin or other hitching device with a retainer that prevents accidental unhitching.

Subd. 4. Bridge posting. Despite subdivision 2, a person operating or towing an implement of husbandry must comply with a sign that limits the maximum weight allowed on a bridge.

Subd. 5. Height and width. A person operating or towing an implement of husbandry that is higher than 13 feet six inches or wider than allowed under section 169.80, subdivision 2, must ensure that the operation or transportation does not damage a highway structure, utility line or structure, or other fixture adjacent to or over a public highway.

Subd. 6. Speed. No person may operate or tow an implement of husbandry at a speed of more than 30 miles per hour.

Subd. 7. Driving rules. (a) An implement of husbandry may not be operated or towed on an interstate highway.

(b) An implement of husbandry may be operated or towed to the left of the center of a roadway only if it is escorted at the front by a vehicle displaying hazard warning lights visible in normal sunlight and the operation does not extend into the left half of the roadway more than is necessary.

Subd. 8. Lights. An implement of husbandry must be equipped with lights that comply with section 169.55, subdivisions 2 and 3.

Subd. 9. Slow-moving vehicle emblem. An implement of husbandry must comply with section 169.522.

Subd. 10. Brakes. Notwithstanding section 169.67:

(a) A self-propelled implement of husbandry must be equipped with brakes adequate to control its movement and to stop and hold it and any vehicle it is towing.

(b) A towed implement of husbandry must be equipped with brakes adequate to control its movement and to stop and hold it, unless the implement of husbandry is in a combination of vehicles that meets the requirements of section 169.67, subdivision 5.

(c) If a towed implement of husbandry with a gross vehicle weight of more than 6,000 pounds, or more than 3,000 pounds if manufactured after January 1, 2011, is required under paragraph (b) to have brakes, it must also be equipped with brakes adequate to stop and hold it if it becomes detached from the towing vehicle.

History: 1993 c 187 s 17; 1997 c 143 s 15; 2008 c 350 art 1 s 44; 2009 c 64 s 4; 2010 c 320 art 1 s 1,2; 2012 c 172 s 1



Section 169.81 — HEIGHT AND LENGTH LIMITATIONS.

Subdivision 1. Height. (a) Except as provided in paragraph (b), no vehicle unladen or with load shall exceed a height of 13 feet six inches.

(b) A double-deck bus may not exceed a height of 14 feet three inches. Any carrier operating a double-deck bus exceeding 13 feet six inches shall obtain from the commissioner, with respect to highways under the commissioner's jurisdiction, and from local authorities, with respect to highways under their jurisdiction, an annual permit to operate the bus upon any highway under the jurisdiction of the party granting the permit. Annual permits shall be issued in accordance with applicable provisions of section 169.86. The fee for an annual permit issued by the commissioner is as provided in section 169.86, subdivision 5.

Subd. 2. Length of single vehicle; exceptions. (a) Statewide, no single vehicle may exceed 45 feet in overall length, including load and front and rear bumpers, except mobile cranes, which may not exceed 48 feet in overall length.

(b) Statewide, no semitrailer may exceed 48 feet in overall length, including bumper and load, but excluding non-cargo-carrying equipment, such as refrigeration units or air compressors, necessary for safe and efficient operation and located on the end of the semitrailer adjacent to the truck-tractor. However, statewide, a single semitrailer may exceed 48 feet, but not 53 feet, if the distance from the kingpin to the centerline of the rear axle group of the semitrailer does not exceed 43 feet.

(c) Statewide, no single trailer may have an overall length exceeding 45 feet, including the tow bar assembly but exclusive of rear bumpers that do not increase the overall length by more than six inches.

(d) For determining compliance with this subdivision, the length of the semitrailer or trailer must be determined separately from the overall length of the combination of vehicles.

(e) No semitrailer or trailer used in a three-vehicle combination may have an overall length in excess of 28-1/2 feet, exclusive of:

(1) non-cargo-carrying accessory equipment, including refrigeration units or air compressors and upper coupler plates, necessary for safe and efficient operation, located on the end of the semitrailer or trailer adjacent to the truck or truck-tractor;

(2) the tow bar assembly; and

(3) lower coupler equipment that is a fixed part of the rear end of the first semitrailer or trailer.

Subd. 2a. Number of units in vehicle combination; generally, exceptions. (a) Statewide, no combination of vehicles coupled together may consist of more than two units, except as provided in paragraph (b).

(b) Three-unit combinations may only be used as provided for in subdivisions 3, paragraph (c); 3c; 8; and 10. Further, vehicles transporting milk from the point of production to the point of first processing may consist of no more than three units. Mount combinations, consisting of a truck or truck-tractor transporting similar vehicles by having the front axle of the transported vehicle mounted onto the center of the rear part of the preceding vehicle, may be used.

Subd. 3. Length of vehicle combinations. (a) Statewide, except on the highways identified under provisions in paragraph (c), no combination of vehicles may exceed a total length of 75 feet.

(b) However, the total length limitation does not apply to combinations of vehicles transporting:

(1) telephone poles, electric light and power poles, piling, or pole-length pulpwood; or

(2) pipe or other objects by a public utility when required for emergency or repair of public service facilities or when operated under special permits as provided in section 169.86.

These combinations of vehicles must be equipped with sufficient clearance markers, or lamps for night transportation, on both sides and upon the extreme ends of a projecting load to clearly mark the dimensions of the load.

(c) The following combination of vehicles regularly engaged in the transportation of commodities, property, or equipment may operate only on divided highways having four or more lanes of travel, and on other highways as may be designated by the commissioner of transportation subject to section 169.87, subdivision 1, and subject to the approval of the authority having jurisdiction over the highway, for the purpose of providing reasonable access between the divided highways of four or more lanes of travel and terminals, facilities for food, fuel, repair, and rest, and points of loading and unloading for household goods carriers, livestock carriers, or for the purpose of providing continuity of route:

(1) a truck-tractor and semitrailer exceeding 75 feet in length;

(2) a combination of vehicles including a truck-tractor and semitrailer drawing one additional semitrailer which may be equipped with an auxiliary dolly;

(3) a combination of vehicles including a truck-tractor and semitrailer drawing one full trailer;

(4) a truck-tractor and semitrailer designed and used exclusively for the transportation of motor vehicles or boats and exceeding an overall length of 75 feet including the load; and

(5) a truck or truck-tractor transporting similar vehicles by having the front axle of the transported vehicle mounted onto the center or rear part of the preceding vehicle, defined in Code of Federal Regulations, title 49, sections 390.5 and 393.5 as drive-away saddlemount combinations or drive-away saddlemount vehicle transporter combinations, when the overall length exceeds 75 feet but does not exceed 97 feet.

(d) Vehicles operated under the provisions of this section must conform to the standards for those vehicles prescribed by the United States Department of Transportation, Federal Highway Administration, Bureau of Motor Carrier Safety, as amended.

(e) For purposes of this paragraph, "total length" means the overall length of the motor vehicle including (1) bumpers and load; and (2) the length of any semitrailer, as defined in section 168.002, subdivision 30, and any trailer, as defined in section 168.002, subdivision 35. The maximum allowable total length of a commercial vehicle combination is 55 feet on that portion of marked Trunk Highway 36 from the intersection with marked Trunk Highway 95 and Washington County State-Aid Highway 23 in Stillwater, to the Stillwater lift bridge, located on marked Trunk Highway 36 over the St. Croix River in Stillwater. This paragraph does not apply to emergency vehicles; motor vehicles while engaged in work on the bridge or on the portion of highway described in this paragraph, including snow and ice removal and flood control; a vehicle carrying an oversize permit issued under section 169.86, subdivision 5, paragraph (d); and vehicles on the Stillwater lift bridge.

Subd. 3a. [Repealed, 1983 c 198 s 15]

Subd. 3b. [Repealed, 1983 c 198 s 15]

Subd. 3c. Recreational vehicle combination. Notwithstanding subdivision 3, a recreational vehicle combination may be operated without a permit if:

(1) the combination does not consist of more than three vehicles, and the towing rating of the full-size pickup truck or recreational truck-tractor is equal to or greater than the total weight of all vehicles being towed;

(2) the combination does not exceed 70 feet in length;

(3) the operator of the combination is at least 18 years of age;

(4) the trailer is only carrying watercraft, motorcycles, motorized bicycles, off-highway motorcycles, snowmobiles, all-terrain vehicles, motorized golf carts, or equestrian equipment or supplies, and meets all requirements of law;

(5) the vehicles in the combination are connected to the full-size pickup truck or recreational truck-tractor and each other in conformity with section 169.82; and

(6) the combination is not operated within the seven-county metropolitan area, as defined in section 473.121, subdivision 2, during the hours of 6:00 a.m. to 9:00 a.m. and 4:00 p.m. to 7:00 p.m. on Mondays through Fridays.

Subd. 3d. Combination including automobile tow dolly. Notwithstanding subdivisions 2a and 3, a combination consisting of a single-unit truck or a pickup truck and not more than two two-wheeled automobile tow dollies may be operated without a permit when:

(1) the combination is operated by an employee or agent of an automobile tow dolly manufacturer or a truck rental company;

(2) no vehicle is being transported on either dolly; and

(3) the combination does not exceed 50 feet in length.

Subd. 3e. Articulated buses. Notwithstanding subdivision 2, a motor carrier of passengers registered under section 221.0252 may operate without a permit an articulated bus of up to 61 feet in length.

Subd. 3f. Length limits exclusion; aerodynamic device. An aerodynamic device that meets the requirements under Code of Federal Regulations, title 23, section 658.16 (b)(4), is excluded from each calculation of length under subdivision 2, 3, or 3c, including (1) total vehicle length; and (2) length of a semitrailer or trailer, whether in a vehicle combination or not.

Subd. 4. Projecting loads. The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet beyond the front wheels of such vehicle or the front bumper of such vehicle if it is equipped with such a bumper.

Subd. 5. Manner of loading. No vehicle shall be driven or moved on any highway unless such vehicle is so constructed, loaded, or the load securely covered as to prevent any of its load from dropping, sifting, leaking, blowing, or otherwise escaping therefrom, except that sand may be dropped for the purpose of securing traction, or water or other substances may be sprinkled on a roadway in cleaning or maintaining such roadway. This subdivision shall not apply to motor vehicles operated by a farmer or the farmer's agent when transporting produce such as small grains, shelled corn, soybeans, or other farm produce of a size and density not likely to cause injury to persons or damage to property on escaping in small amounts from a vehicle. Violation of this subdivision by a vehicle that is carrying farm produce and that is not exempted by the preceding sentence is a petty misdemeanor.

Subd. 5a. Firewood load. No vehicle that has a cargo area without a rear wall may be driven or moved on a trunk highway with a load of cut firewood of less than three feet in length unless the rear of the cargo area is covered with a material of sufficient strength to prevent any part of the load from escaping from the rear. No person shall transport firewood in any vehicle in an unsafe manner. Violation of this subdivision is a petty misdemeanor except that a peace officer may issue a citation that amounts to a warning (1) for a first offense, and (2) if, in the judgment of the citing peace officer at the site, the load of firewood is made safe for transport.

Subd. 5b. Securing load; exceptions. (a) The driver of a vehicle transporting sand, gravel, aggregate, dirt, lime rock, silica, or similar material shall ensure that the cargo compartment of the vehicle is securely covered if:

(1) the vertical distance from the top of an exterior wall of the cargo compartment to the load, when measured downward along the inside surface of the wall, is less than six inches; or

(2) the horizontal distance from the top of an exterior wall of the cargo compartment to the load is less than two feet.

(b) The driver shall not operate a vehicle to transport sand, gravel, aggregate, dirt, lime rock, silica, or similar material in or on any part of the vehicle other than in the cargo container. The driver shall clean the vehicle of loose sand, gravel, aggregate, dirt, lime rock, silica, or similar material before the vehicle is moved on a road, street, or highway following loading or unloading.

(c) A driver of a vehicle used to transport garbage, rubbish, trash, debris, or similar material is not required to cover the transported material as long as (1) the vehicle is being operated at a speed less than 30 miles per hour, (2) the vehicle is not being operated on an interstate highway, and (3) no part of the load escapes from the vehicle. A driver shall immediately retrieve material that escapes from the vehicle, when safe to do so.

Subd. 6. [Repealed, 1967 c 215 s 2]

Subd. 7. [Repealed, 1983 c 198 s 15]

Subd. 8. Livestock or poultry loading chute trailer. Notwithstanding the provisions of subdivisions 2 and 3, a farm truck as defined in section 168.002, subdivision 8, including a single-unit truck or a combination of vehicles of no more than two units and otherwise not exceeding the size and weight limitations prescribed by law, and a livestock or poultry truck, including a single-unit truck or a combination of vehicles of no more than two units and not otherwise exceeding the size and weight limitations prescribed by law, owned or operated by a livestock or poultry carrier and used primarily for transporting livestock or poultry for hire, may draw one additional two-wheel trailer, the loaded weight of which does not exceed 3,000 pounds, for the sole purpose of transporting a livestock or poultry loading chute; provided that such two-wheel trailer shall not be drawn by a two-unit combination on the public highways of this state beyond a ten-mile radius of the home post office of the owner or operator of the two-unit combination. The two-wheel trailer used solely for transporting a livestock or poultry chute is special mobile equipment.

Subd. 9. Application of subdivision 8. Subdivision 8 shall not apply to the seven-county metropolitan area.

Subd. 10. Pickup truck; limitation on drawing trailer. Notwithstanding any other provision of this section or any other law to the contrary, a pickup truck used primarily in the production or transportation of liquid fertilizer, anhydrous ammonia, or any agricultural commodity as defined in section 17.53, subdivision 2, may draw not to exceed two empty trailers when the resulting combination does not exceed the size and weight limitations otherwise prescribed by law. A pickup truck when drawing two trailers shall not be operated on the highways of this state beyond a 35-mile radius of the home post office of the owner of the pickup truck nor at a speed exceeding 35 miles per hour.

History: (2720-272, 2720-273) 1937 c 464 s 122,123; 1943 c 226 s 1; 1953 c 731 s 1; 1955 c 399 s 1; 1957 c 270 s 1; 1957 c 923 s 2; 1959 c 143 s 1; 1959 c 276 s 1; 1963 c 770 s 1; 1965 c 401 s 1; 1967 c 215 s 1; 1967 c 271 s 1; 1973 c 17 s 1; 1973 c 123 art 5 s 7; 1973 c 546 s 4; 1973 c 666 s 1; 1973 c 707 s 1,2; 1974 c 52 s 1; 1974 c 343 s 2,3; 1974 c 358 s 1,2; 1977 c 113 s 1; 1980 c 491 s 1; 1980 c 513 s 1,2; 1981 c 214 s 20; 1981 c 348 s 1; 1982 c 617 s 9,10; 1983 c 198 s 7,8; 1984 c 654 art 3 s 62; 1986 c 398 art 13 s 4,5; 1986 c 444; 1988 c 518 s 2; 1988 c 544 s 2; 1989 c 250 s 2; 1990 c 548 s 2,3; 1991 c 333 s 16,17; 1993 c 111 s 2,3; 1993 c 117 s 6; 1993 c 182 s 1; 1995 c 3 s 1; 1995 c 223 s 1,2; 1996 c 289 s 4-6; 1997 c 159 art 2 s 29; 1997 c 250 s 7; 1998 c 403 s 14,15; 2001 c 83 s 2; 2004 c 240 s 1; 1Sp2005 c 6 art 3 s 49; 2006 c 231 s 2; 2008 c 287 art 1 s 51,52; 2009 c 144 s 1; 2010 c 320 art 1 s 3; 2012 c 147 s 1; 2015 c 75 art 2 s 28



Section 169.82 — TRAILER EQUIPMENT.

Subdivision 1. Connection to towing vehicle. (a) When one vehicle is towing another the drawbar or other connection must be of sufficient strength to pull the weight being towed.

(b) The drawbar or other connection may not exceed 15 feet from one vehicle to the other. This paragraph does not apply to the connection between any two vehicles transporting poles, pipe, machinery or other objects of structural nature which cannot readily be dismembered.

Subd. 2. Marking. When one vehicle is towing another and the connection consists of a chain, rope, or cable, the connection must display a white, red, yellow, or orange flag or cloth not less than 12 inches square.

Subd. 3. Hitch, chain, or cable. (a) Every trailer or semitrailer must be hitched to the towing motor vehicle by a device approved by the commissioner of public safety.

(b) Every trailer and semitrailer must be equipped with safety chains or cables permanently attached to the trailer except in cases where the coupling device is a regulation fifth wheel and kingpin assembly approved by the commissioner of public safety. In towing, the chains or cables must be attached to the vehicles near the points of bumper attachments to the chassis of each vehicle, and must be of sufficient strength to control the trailer in the event of failure of the towing device. The length of chain or cable must be no more than necessary to permit free turning of the vehicles. A minimum fine of $25 must be imposed for a violation of this paragraph.

(c) This subdivision does not apply to towed implements of husbandry.

(d) No person may be charged with a violation of this section solely by reason of violating a maximum speed prescribed in section 169.67 or 169.801.

History: (2720-274) 1937 c 464 s 124; 1939 c 430 s 26; 1943 c 226 s 2; 1945 c 207 s 8; 1971 c 491 s 33; 1973 c 10 s 1; 1988 c 636 s 11; 1993 c 187 s 18; 1996 c 455 art 3 s 20; 1998 c 403 s 16; 2008 c 350 art 1 s 46



Section 169.822 — WEIGHT LIMITATIONS; DEFINITIONS.

Subdivision 1. Scope. The terms in sections 169.822 to 169.829 shall have the meanings given them.

Subd. 2. Gross weight. "Gross weight" means the weight on any single wheel, single axle or group of consecutive axles and the gross vehicle weight.

Subd. 3. Single axle. "Single axle" includes all wheels whose centers may be included within two parallel transverse vertical planes 40 inches apart.

Subd. 4. Single wheel. "Single wheel" includes two or more wheels with centers less than 48 inches apart on an axle.

Subd. 5. Tandem axles. "Tandem axles" means two consecutive axles whose centers are spaced more than 40 inches and not more than 96 inches apart.

Subd. 6. Tire width. "Tire width" means the manufacturer's width as shown on the tire or the width at the widest part of the tire excluding protective side ribs, bars and decorations.

Subd. 7. Tridem axles. "Tridem axles" mean three axles spaced within 9 feet or less.

Subd. 8. Variable load axle. "Variable load axle" means any axle which is specifically designed so that, through use of an actuating control, the wheels may be lifted so that the wheels do not contact the road surface or may be lowered to carry loads of varying weights when in contact with the road surface.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13



Section 169.823 — TIRE WEIGHT LIMITS.

Subdivision 1. Pneumatic-tired vehicle. No vehicle or combination of vehicles equipped with pneumatic tires shall be operated upon the highways of this state:

(1) where the gross weight on any wheel exceeds 9,000 pounds on an unpaved street or highway or 10,000 pounds on a paved street or highway, unless posted to a lesser weight under section 169.87, subdivision 1;

(2) where the gross weight on any single axle exceeds 18,000 pounds on an unpaved street or highway or 20,000 pounds on a paved street or highway, unless posted to a lesser weight under section 169.87, subdivision 1;

(3) where the maximum wheel load:

(i) on the foremost and rearmost steering axles, exceeds 600 pounds per inch of tire width or the manufacturer's recommended load, whichever is less; or

(ii) on other axles, exceeds 500 pounds per inch of tire width or the manufacturer's recommended load, whichever is less; or

(4) where the gross weight on any group of axles exceeds the weights permitted under sections 169.823 to 169.829 with any or all of the interior axles disregarded, and with an exterior axle disregarded if the exterior axle is a variable load axle that is not carrying its intended weight, and their gross weights subtracted from the gross weight of all axles of the group under consideration.

Subd. 2. Vehicle not equipped with pneumatic tires. A vehicle or combination of vehicles not equipped with pneumatic tires shall be governed by the provisions of sections 169.823 to 169.829, except that the gross weight limitations shall be reduced by 40 percent.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 2008 c 287 art 1 s 53; 2009 c 64 s 5; 2010 c 320 art 2 s 1



Section 169.824 — GROSS WEIGHT SCHEDULE.

Subdivision 1. Table of axle weight limits. (a) No vehicle or combination of vehicles equipped with pneumatic tires shall be operated upon the highways of this state where the total gross weight on any group of two or more consecutive axles of any vehicle or combination of vehicles exceeds that given in the following axle weight limits table for the distance between the centers of the first and last axles of any group of two or more consecutive axles under consideration. Unless otherwise noted, the distance between axles must be measured longitudinally to the nearest even foot, and when the measurement is a fraction of exactly one-half foot the next largest whole number in feet shall be used, except that when the distance between axles is more than three feet four inches and less than three feet six inches the distance of four feet shall be used.

(b) The maximum gross weight on a group of three consecutive axles, where the distance between centers of foremost and rearmost axles of any axle group is seven feet or eight feet, is 34,000 pounds, except for vehicles manufactured before August 1, 1991. Notwithstanding any lesser weight shown in the axle weight limits table, for vehicles manufactured before August 1, 1991:

(1) the maximum gross weight on a group of three consecutive axles, where the distance between centers of foremost and rearmost axles of any axle group is seven feet, is 37,000 pounds; and

(2) the maximum gross weight on a group of three consecutive axles, where the distance between centers of foremost and rearmost axles of any axle group is eight feet, is 38,500 pounds.

(c) "8 plus" refers to any distance greater than eight feet but less than nine feet.

(d) The gross weights shown without parentheses in the axle weight limits table are allowed on unpaved streets and highways, unless posted to a lesser weight under section 169.87, subdivision 1. The gross weights shown in this table, whether within or without parentheses, are allowed on paved streets and highways, unless posted to a lesser weight under section 169.87, subdivision 1. Gross weights in excess of 80,000 pounds require an overweight permit under this chapter, unless otherwise allowed under section 169.826.

(e) Notwithstanding any lesser weight shown in the axle weight limits table, but subject to the restrictions on gross vehicle weights in subdivision 2, paragraph (a), two consecutive sets of tandem axles may carry a gross load of 34,000 pounds each and a combined gross load of 68,000 pounds provided the overall distance between the first and last axles of the consecutive sets of tandem axles is 36 feet or more.

Subd. 2. Gross vehicle weight of all axles. The gross vehicle weight of all axles of a vehicle or combination of vehicles must not exceed:

(1) 80,000 pounds for any vehicle or combination of vehicles on all streets and highways, unless posted at a lower axle weight under section 169.87, subdivision 1; and

(2) 88,000 pounds for any vehicle or combination of vehicles with six or more axles while exclusively engaged in hauling livestock on all state trunk highways other than interstate highways, if the vehicle has a permit under section 169.86, subdivision 5, paragraph (j).

Subd. 3. Weight limit credits; idle- and emissions-reduction technology; natural gas vehicles. (a) Notwithstanding the maximum weight provisions of this section, the maximum gross vehicle weight limits and the axle weight limits for any motor vehicle subject to sections 169.80 to 169.88 that is equipped with idle-reduction technology or emissions-reduction technology are increased by the amount of weight necessary to compensate for the weight of the idle-reduction technology or emissions-reduction technology, not to exceed 550 pounds.

(b) Notwithstanding the maximum weight provisions of this section, the maximum gross vehicle weight limits and the axle weight limits for any motor vehicle that is a natural gas vehicle and subject to sections 169.80 to 169.88 are increased by the amount of weight calculated as provided under United States Code, title 23, section 127(s), not to exceed 2,000 pounds.

(c) The weight limit increases under paragraphs (a) and (b) are cumulative.

(d) At the request of an authorized representative of the Department of Transportation or the Department of Public Safety, the vehicle operator must provide proof through documentation or demonstration that the vehicle meets the requirements of this subdivision.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 1Sp2005 c 1 art 4 s 36; 2008 c 287 art 1 s 54; 2009 c 64 s 6; 2010 c 320 art 1 s 4,5; 2013 c 127 s 42; 2016 c 142 s 1,2



Section 169.826 — GROSS WEIGHT SEASONAL INCREASES.

Subdivision 1. Winter increase amounts. The limitations provided in sections 169.823 to 169.829 are increased by ten percent between the dates set by the commissioner for each zone established by the commissioner based on a freezing index model each winter.

Subd. 1a. Harvest season increase amount; permit. The limitations provided in sections 169.823 to 169.829 are increased by ten percent from the beginning of harvest to November 30 each year for the movement of sugar beets, carrots, and potatoes from the field of harvest to the point of the first unloading. Transfer of the product from a farm vehicle or small farm trailer, within the meaning of chapter 168, to another vehicle is not considered to be the first unloading. A permit issued under section 169.86, subdivision 1, paragraph (a), is required. The commissioner shall not issue permits under this subdivision if to do so will result in a loss of federal highway funding to the state.

Subd. 1b. [Repealed, 2009 c 64 s 57]

Subd. 2. Duration. The duration of a ten percent increase in load limits is subject to limitation by order of the commissioner, subject to implementation of springtime load restrictions.

Subd. 3. Excess weight permit. When the ten percent increase is in effect, a permit is required for a motor vehicle, trailer, or semitrailer combination that has a gross weight in excess of 80,000 pounds, an axle group weight in excess of that prescribed in section 169.824, or a single axle weight in excess of 20,000 pounds and which travels on interstate routes.

Subd. 4. Weight limits set by other law. In cases where gross weights in an amount less than that set forth in sections 169.823 to 169.829 are fixed, limited, or restricted on a highway or bridge by or under another section of this chapter, the lesser gross weight as fixed, limited, or restricted may not be exceeded and must control instead of the gross weights set forth in sections 169.823 to 169.829.

Subd. 5. [Repealed, 2009 c 64 s 57]

Subd. 6. [Repealed, 2010 c 320 art 1 s 20]

Subd. 7. Expiration date. Upon request of the permit applicant, the expiration date for a permit issued under this section must be the same as the expiration date of the permitted vehicle's registration.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 1Sp2003 c 19 art 2 s 34,35; 2008 c 350 art 1 s 47; 2010 c 320 art 2 s 2; 2014 c 312 art 11 s 10



Section 169.8261 — GROSS WEIGHT LIMITATIONS; FOREST PRODUCTS.

Subdivision 1. Exemption. (a) For purposes of this section, "raw or unfinished forest products" include wood chips, paper, pulp, oriented strand board, laminated strand lumber, hardboard, treated lumber, untreated lumber, or barrel staves.

(b) In compliance with this section, a person may operate a vehicle or combination of vehicles to haul raw or unfinished forest products by the most direct route to the nearest paved highway on any highway with gross weights permitted under sections 169.823 to 169.829.

Subd. 2. Conditions. (a) A vehicle or combination of vehicles described in subdivision 1 must:

(1) comply with seasonal load restrictions in effect between the dates set by the commissioner under section 169.87, subdivision 2;

(2) comply with bridge load limits posted under section 169.84;

(3) be equipped and operated with six or more axles and brakes on all wheels;

(4) not exceed 90,000 pounds gross vehicle weight, or 99,000 pounds gross vehicle weight during the time when seasonal increases are authorized under section 169.826;

(5) not be operated on interstate highways;

(6) obtain an annual permit from the commissioner of transportation;

(7) obey all road postings; and

(8) not exceed 20,000 pounds gross weight on any single axle.

(b) A vehicle operated under this section may exceed the legal axle weight limits listed in section 169.824 by not more than 12.5 percent; except that, the weight limits may be exceeded by not more than 23.75 percent during the time when seasonal increases are authorized under section 169.826, subdivision 1.

Subd. 3. Expiration date. Upon request of the permit applicant, the expiration date for a permit issued under this section must be the same as the expiration date of the permitted vehicle's registration.

History: 2004 c 295 art 1 s 10; 1Sp2005 c 6 art 3 s 50; 2008 c 287 art 1 s 55; 2009 c 64 s 7; 2010 c 320 art 1 s 6; art 2 s 3; 2014 c 312 art 11 s 11



Section 169.827 — GROSS WEIGHT REDUCTION ON RESTRICTED ROUTE.

The maximum weight on any single axle, two consecutive axles spaced within eight feet or less, three consecutive axles spaced within nine feet or less, or four consecutive axles spaced within 14 feet or less shall not exceed 18,000 pounds, 34,000 pounds, 43,000 pounds, or 51,500 pounds respectively multiplied by a factor of the axle weight in tons allowed on the restricted route divided by nine.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 2009 c 64 s 8



Section 169.828 — AXLE RESTRICTIONS.

Subdivision 1. Consecutive axle weight and number of axles. No vehicle alone nor any single vehicle of a combination of vehicles shall be equipped with more than four axles unless the additional axles are steering axles or castering axles; provided that the limitation on the number of axles as provided in sections 169.823 to 169.829 shall not apply to any vehicle operated under permit pursuant to section 169.86. No vehicle alone nor any single vehicle of a combination of vehicles shall exceed the posted weight limit for a single vehicle.

Subd. 2. Variable load axle. A vehicle or combination of vehicles equipped with one or more variable load axles shall have the pressure control preset so that the weight carried on the variable load axle may not be varied by the operator during transport of any load. The actuating control for the axle shall function only as an on-and-off switch. The provisions of this subdivision do not apply to any farm truck registered prior to July 1, 1981, under section 168.013, subdivision 1c, for 57,000 pounds or less. This subdivision does not apply to rear-loading refuse-compactor vehicles, except that any refuse-compactor vehicle having a tridem rear axle must comply with this subdivision before being issued a special permit under section 169.86, subdivision 5, paragraph (h).

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 2010 c 320 art 2 s 4



Section 169.829 — WEIGHT LIMITS NOT APPLICABLE TO CERTAIN VEHICLES.

Subdivision 1. City vehicle except on trunk highway. (a) The provisions of sections 169.823 to 169.828 do not apply to vehicles operated exclusively in any city in this state which has in effect an ordinance regulating the gross weight of vehicles operated within that city.

(b) This subdivision does not apply to trunk highways.

Subd. 2. Tow truck. Sections 169.823 to 169.828 do not apply to a tow truck or towing vehicle when towing a disabled or damaged vehicle, when the movement is urgent, and when the movement is for the purpose of removing the disabled vehicle from the roadway to a place of safekeeping or to a place of repair.

Subd. 3. Utility vehicle. Sections 169.823 to 169.828 do not apply to a utility vehicle that does not exceed a weight of 20,000 pounds per axle and is owned by:

(1) a public utility, as defined in section 216B.02;

(2) a municipality or municipal utility that operates that vehicle for its municipal electric, gas, or water system; and

(3) a cooperative electric association organized under chapter 308A.

History: 1981 c 321 s 4; 1982 c 424 s 42; 1982 c 617 s 11-13; 1983 c 198 s 9; 1986 c 398 art 13 s 6-9; 1986 c 452 s 20; 1Sp1986 c 3 art 4 s 13; 1991 c 112 s 4; 1991 c 333 s 18,19; 1992 c 578 s 7-10; 1994 c 635 art 1 s 16; 1998 c 372 art 1 s 8; 2000 c 433 s 1,4; 2001 c 156 s 1; 2001 c 213 s 10; 2002 c 364 s 13; 2003 c 97 s 3; 1Sp2003 c 19 art 2 s 63; 2004 c 228 art 1 s 69; 2008 c 287 art 1 s 56; 2010 c 320 art 2 s 5



Section 169.84 — LOAD LIMIT ON BRIDGE.

Subject to the limitations upon wheel and axle loads prescribed in this chapter, the gross weight of any vehicle or combination of vehicles driven onto or over a bridge on any highway shall not exceed the safe capacity of the bridge, as may be indicated by warning posted on the bridge or the approaches thereto.

History: (2720-276) 1937 c 464 s 126; 1953 c 22 s 1



Section 169.85 — WEIGHING; PENALTY.

Subdivision 1. Driver to stop for weighing. (a) The driver of a vehicle that has been lawfully stopped may be required by an officer to submit the vehicle and load to a weighing by means of portable or stationary scales.

(b) In addition, the officer may require that the vehicle be driven to the nearest available scales, but only if:

(1) the distance to the scales is no further than five miles, or if the distance from the point where the vehicle is stopped to the vehicle's destination is not increased by more than ten miles as a result of proceeding to the nearest available scales; and

(2) if the vehicle is a commercial motor vehicle, no more than two other commercial motor vehicles are waiting to be inspected at the scale.

(c) Official traffic-control devices as authorized by section 169.06 may be used to direct the driver to the nearest scale.

(d) When a truck weight enforcement operation is conducted by means of portable or stationary scales, signs giving notice of the operation must be posted within the highway right-of-way and adjacent to the roadway within two miles of the operation. The driver of a truck or combination of vehicles registered for or with a gross vehicle weight exceeding 10,000 pounds shall proceed to the scale site and submit the vehicle to weighing and inspection.

Subd. 2. Unloading. (a) Upon weighing a vehicle and load, as provided in this section, an officer may require the driver to stop the vehicle in a suitable place and remain standing until a portion of the load is removed that is sufficient to reduce the gross weight of the vehicle to the limit permitted under either section 168.013, subdivision 3, paragraph (b), or sections 169.823 to 169.829, whichever is the lesser violation, if any. A suitable place is a location where loading or tampering with the load is not prohibited by federal, state, or local law, rule, or ordinance.

(b) Except as provided in paragraph (c), a driver may be required to unload a vehicle only if the weighing officer determines that (1) on routes subject to the provisions of sections 169.823 to 169.829, the weight on an axle exceeds the lawful gross weight prescribed by sections 169.823 to 169.829, by 2,000 pounds or more, or the weight on a group of two or more consecutive axles in cases where the distance between the centers of the first and last axles of the group under consideration is ten feet or less exceeds the lawful gross weight prescribed by sections 169.823 to 169.829, by 4,000 pounds or more; or (2) the weight is unlawful on an axle or group of consecutive axles on a road restricted in accordance with section 169.87. Material unloaded must be cared for by the owner or driver of the vehicle at the risk of the owner or driver.

(c) The driver is not required to unload under paragraph (b) when the gross weight of the vehicle does not exceed:

(1) the sum of the vehicle's registered gross weight, the weight allowance set forth in section 168.013, subdivision 3, paragraph (b), and, if applicable, the weight allowance permitted under section 169.826; or

(2) the weight allowed by special permit issued under section 169.86 for a vehicle that is operated in conformity with the limitations and conditions of the permit.

Subd. 3. Misdemeanor. A driver of a vehicle who (1) fails or refuses to stop and submit the vehicle and load to a weighing as required in this section, (2) fails or refuses, when directed by an officer upon a weighing of the vehicle, to stop the vehicle and otherwise comply with the provisions of this section, or (3) fails to comply with an official traffic-control device as authorized by section 169.06 that directs the driver to the nearest scale is guilty of a misdemeanor.

Subd. 4. Arrest. A peace officer may arrest the driver of a motor vehicle if the peace officer has probable cause to believe that the driver has operated the vehicle in violation of subdivision 3 within the past four hours.

Subd. 5. Identification of driver. A person who owns or leases a motor vehicle that a peace officer has probable cause to believe has been operated in violation of subdivision 3 must identify the driver of the motor vehicle upon request of the peace officer. Violation of this subdivision is a petty misdemeanor.

Subd. 6. Officer defined. When used in this section, the word "officer" means a member of the State Patrol, an employee of the Department of Public Safety described in section 299D.06, or a peace officer or person under the officer's direction and control employed by a local unit of government who is trained in weight enforcement by the Department of Public Safety.

History: (2720-277) 1937 c 464 s 127; 1951 c 212 s 1; 1953 c 719 s 1; 1975 c 68 s 3; 1977 c 248 s 9; 1981 c 321 s 6; 1983 c 198 s 11; 1996 c 455 art 3 s 21; 1997 c 159 art 2 s 30; 1997 c 230 s 3; 2002 c 364 s 14,15; 2002 c 371 art 3 s 5,6; 1Sp2003 c 19 art 2 s 36; 2004 c 228 art 1 s 76; 1Sp2005 c 1 art 4 s 37,38; 2008 c 350 art 1 s 48; 2009 c 64 s 9; 2010 c 320 art 2 s 6; 2012 c 287 art 4 s 25



Section 169.851 — WEIGHT RECORD.

Subdivision 1. Definitions. For the purposes of this section and sections 169.862, 169.871, and 169.872, the terms defined in subdivisions 2 and 3 have the meanings given to them.

Subd. 2. Document. "Document" includes a bill of lading, freight bill, weight certification, or other similar document.

Subd. 3. First haul. "First haul" has the meaning given it in section 168.013, subdivision 3, paragraph (d)(3).

Subd. 4. Relevant evidence. (a) A document evidencing the receipt of goods issued by the person consigning the goods for shipment or a person engaged in the business of transporting or forwarding goods, which states a gross weight of the vehicle and load or the weight of the load when combined with the empty weight of the vehicle that is in excess of the prescribed maximum weight limitation permitted by this chapter, is relevant evidence that the weight of the vehicle and load is unlawful.

(b) For the purposes of this section and sections 169.871 and 169.872, a document required to be kept under section 169.872 indicating a unit of measure that, when converted to weight and combined with the weight of the empty vehicle, indicates a gross weight in excess of the prescribed maximum weight limitation permitted by this chapter, is relevant evidence that the weight of the vehicle and load is unlawful.

(c) The provisions in paragraphs (a) and (b) do not limit the introduction of other competent evidence bearing upon the question of whether or not there is a violation of the prescribed maximum weight limitations permitted by this chapter.

Subd. 5. Exception for farm and forest products. Subdivision 4 does not apply to the first haul of unprocessed or raw farm products and the transportation of raw and unfinished forest products, including wood chips, when the maximum weight limitations permitted under sections 169.823 to 169.829 are not exceeded by more than ten percent.

History: 1980 c 485 s 1; 1981 c 321 s 7; 1994 c 600 s 7; 1995 c 174 s 1; 2002 c 364 s 16; 2002 c 371 art 3 s 7; 1Sp2005 c 6 art 3 s 51; 2010 c 320 art 2 s 7



Section 169.86 — SPECIAL PERMIT TO EXCEED HEIGHT, WIDTH, OR LOAD; FEES.

Subdivision 1. Permit authorities; restrictions. (a) The commissioner, with respect to highways under the commissioner's jurisdiction, and local authorities, with respect to highways under their jurisdiction, may, in their discretion, upon application in writing and good cause being shown therefor, issue a special permit, in writing, authorizing the applicant to move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in this chapter, exceeding the gross weight for which the vehicle is registered under chapter 168, or otherwise not in conformity with the provisions of this chapter, upon any highway under the jurisdiction of the party granting such permit and for the maintenance of which such party is responsible.

(b) Permits relating to over-width, over-length manufactured homes shall not be issued to persons other than manufactured home dealers or manufacturers for movement of new units owned by the manufactured home dealer or manufacturer, until the person has presented a statement from the county auditor and treasurer where the unit is presently located, stating that all personal and real property taxes have been paid. Upon payment of the most recent single year delinquent personal property or current year taxes only, the county auditor or treasurer must issue a taxes paid statement to a manufactured home dealer or a financial institution desiring to relocate a manufactured home that has been repossessed. This statement must be dated within 30 days of the contemplated move. The statement from the county auditor and treasurer where the unit is presently located, stating that all personal and real property taxes have been paid, may be made by telephone. If the statement is obtained by telephone, the permit shall contain the date and time of the telephone call and the names of the persons in the auditor's office and treasurer's office who verified that all personal and real property taxes had been paid.

(c) The commissioner may not grant a permit authorizing the movement, in a three-vehicle combination, of a semitrailer or trailer that exceeds 28-1/2 feet, except that the commissioner (1) may renew a permit that was granted before April 16, 1984, for the movement of a semitrailer or trailer that exceeds the length limitation in section 169.81, subdivision 2, or (2) may grant a permit authorizing the transportation of empty trailers that exceed 28-1/2 feet when using a B-train hitching mechanism as defined in Code of Federal Regulations, title 23, section 658.5, paragraph (o), from a point of manufacture in the state to the state border.

(d) The state as to state trunk highways, a statutory or home rule charter city as to streets in the city, or a town as to roads in the town, may issue permits authorizing the transportation of combinations of vehicles exceeding the limitations in section 169.81, subdivisions 2a and 3, over highways, streets, or roads within its boundaries. Combinations of vehicles authorized by this paragraph may be restricted as to the use of state trunk highways by the commissioner, to the use of streets by the city road authority, and to the use of roads by the town road authority. Nothing in this paragraph or section 169.81, subdivisions 2a and 3, alters or changes the authority vested in local authorities under section 169.04.

Subd. 1a. Seasonal permits for certain haulers. The commissioner of transportation, upon application in writing therefor, may issue special permits annually to any hauler authorizing the hauler to move vehicles or combinations of vehicles with weights exceeding by not more than ten percent the weight limitations contained in sections 169.823 to 169.829, on interstate highways during the times and within the zones specified in sections 169.823 to 169.829.

Subd. 1b. Permit for snowplowing vehicle. The commissioner or a local authority may issue an annual permit to a person that authorizes the person to operate on any highway under the jurisdiction of the grantor of the permit, a motor vehicle bearing a snowplow blade that when deployed does not exceed ten feet in width. The permit authorizes operation of the vehicle between October 1 and April 1.

Subd. 2. Required information. The application for a permit shall specifically describe in writing the vehicle or vehicles and loads to be moved and the particular highways and period of time for which a permit is requested.

Subd. 3. Authority to issue permit; conditions, financial responsibility. The commissioner or local authority may issue or withhold such permit; or, if such permit is issued, limit or prescribe conditions of operation of such vehicle or vehicles, when necessary to assure against undue damage to the road foundations, surfaces or structures, and may require such undertaking or other security as may be deemed necessary to compensate for any injury or damage to any roadway or road structure, and in addition may require that the operator or owner of such vehicle or vehicles have in effect with respect to the operation of such vehicle or vehicles a policy of liability insurance or bond affording substantially the same coverage with respect to injury to persons and damage to property as is required for proof of financial responsibility under the No-Fault Automobile Insurance Act, sections 65B.14 and 65B.41 to 65B.71.

Subd. 3a. Denial of permit; manufactured home frames. The commissioner or local authority may not deny a permit for the transport to a manufacturing plant of manufactured home frames not more than 15-1/2 feet in width during periods of seasonal weight restrictions unless the load exceeds the weight restrictions.

Subd. 3b. Escort vehicles. The commissioner or local authority shall specify in the permit:

(1) the minimum number of escort vehicles required to escort the overdimensional load; and

(2) whether the operators of the escort vehicles must be certified licensed peace officers or may be overdimensional load escort drivers who hold a current certificate under section 299D.085.

Subd. 4. Display and inspection of permit. A permit must be carried in the vehicle or combination of vehicles to which it refers and must be open to inspection by any peace officer or authorized agent of any authority granting the permit. A permit may be carried in electronic format if it is easily read. No person shall violate any of the terms or conditions of a special permit.

Subd. 5. Fees; proceeds deposited; appropriation. The commissioner, with respect to highways under the commissioner's jurisdiction, may charge a fee for each permit issued. The fee for an annual permit that expires by law on the date of the vehicle registration expiration must be based on the proportion of the year that remains until the expiration date. Unless otherwise specified, all fees for permits issued by the commissioner of transportation must be deposited in the state treasury and credited to the trunk highway fund. Except for those annual permits for which the permit fees are specified elsewhere in this chapter, the fees are:

(a) $15 for each single trip permit.

(b) $36 for each job permit. A job permit may be issued for like loads carried on a specific route for a period not to exceed two months. "Like loads" means loads of the same product, weight, and dimension.

(c) $60 for an annual permit to be issued for a period not to exceed 12 consecutive months. Annual permits may be issued for:

(1) motor vehicles used to alleviate a temporary crisis adversely affecting the safety or well-being of the public;

(2) motor vehicles that travel on interstate highways and carry loads authorized under subdivision 1a;

(3) motor vehicles operating with gross weights authorized under section 169.826, subdivision 1a;

(4) special pulpwood vehicles described in section 169.863;

(5) motor vehicles bearing snowplow blades not exceeding ten feet in width;

(6) noncommercial transportation of a boat by the owner or user of the boat; and

(7) motor vehicles carrying bales of agricultural products authorized under section 169.862.

(d) $120 for an oversize annual permit to be issued for a period not to exceed 12 consecutive months. Annual permits may be issued for:

(1) mobile cranes;

(2) construction equipment, machinery, and supplies;

(3) manufactured homes and manufactured storage buildings;

(4) implements of husbandry;

(5) double-deck buses;

(6) commercial boat hauling and transporting waterfront structures, including, but not limited to, portable boat docks and boat lifts;

(7) three-vehicle combinations consisting of two empty, newly manufactured trailers for cargo, horses, or livestock, not to exceed 28-1/2 feet per trailer; provided, however, the permit allows the vehicles to be moved from a trailer manufacturer to a trailer dealer only while operating on twin-trailer routes designated under section 169.81, subdivision 3, paragraph (c); and

(8) vehicles operating on that portion of marked Trunk Highway 36 described in section 169.81, subdivision 3, paragraph (e).

(e) For vehicles that have axle weights exceeding the weight limitations of sections 169.823 to 169.829, an additional cost added to the fees listed above. However, this paragraph applies to any vehicle described in section 168.013, subdivision 3, paragraph (b), but only when the vehicle exceeds its gross weight allowance set forth in that paragraph, and then the additional cost is for all weight, including the allowance weight, in excess of the permitted maximum axle weight. The additional cost is equal to the product of the distance traveled times the sum of the overweight axle group cost factors shown in the following chart:

The amounts added are rounded to the nearest cent for each axle or axle group. The additional cost does not apply to paragraph (c), clauses (1) and (3).

For a vehicle found to exceed the appropriate maximum permitted weight, a cost-per-mile fee of 22 cents per ton, or fraction of a ton, over the permitted maximum weight is imposed in addition to the normal permit fee. Miles must be calculated based on the distance already traveled in the state plus the distance from the point of detection to a transportation loading site or unloading site within the state or to the point of exit from the state.

(f) As an alternative to paragraph (e), an annual permit may be issued for overweight, or oversize and overweight, mobile cranes; construction equipment, machinery, and supplies; implements of husbandry; and commercial boat hauling. The fees for the permit are as follows:

If the gross weight of the vehicle is more than 155,000 pounds the permit fee is determined under paragraph (e).

(g) For vehicles which exceed the width limitations set forth in section 169.80 by more than 72 inches, an additional cost equal to $120 added to the amount in paragraph (a) when the permit is issued while seasonal load restrictions pursuant to section 169.87 are in effect.

(h) $85 for an annual permit to be issued for a period not to exceed 12 months, for refuse-compactor vehicles that carry a gross weight of not more than: 22,000 pounds on a single rear axle; 38,000 pounds on a tandem rear axle; or, subject to section 169.828, subdivision 2, 46,000 pounds on a tridem rear axle. A permit issued for up to 46,000 pounds on a tridem rear axle must limit the gross vehicle weight to not more than 62,000 pounds.

(i) $300 for a motor vehicle described in section 169.8261. The fee under this paragraph must be deposited as follows:

(1) the first $50,000 in each fiscal year must be deposited in the trunk highway fund for costs related to administering the permit program and inspecting and posting bridges; and

(2) all remaining money in each fiscal year must be deposited in the bridge inspection and signing account as provided under subdivision 5b.

(j) Beginning August 1, 2006, $200 for an annual permit for a vehicle operating under authority of section 169.824, subdivision 2, clause (2).

Subd. 5a. Additional tax for excessive gross weight. When a special permit is issued under this chapter, the commissioner shall collect in addition to the permit fee an additional tax for excessive gross weight, if the weight allowed under the permit is greater than the gross weight for which the vehicle is registered under section 168.013. The tax shall be calculated as the difference between the registration tax paid under section 168.013, subdivision 1e, and the additional tax that would be due under section 168.013, subdivision 1e, at the gross weight allowed under the permit, prorated by the number of days for which the permit is effective. Proceeds of the surcharge must be deposited in the state treasury and credited to the highway user tax distribution fund.

Subd. 5b. Bridge inspection and signing account; appropriation. (a) A bridge inspection and signing account is established in the special revenue fund. The account consists of fees for special permits as specified under this chapter, and any other money donated, allotted, transferred, or otherwise provided to the account.

(b) The revenue in the bridge inspection and signing account under this subdivision is annually appropriated to the commissioner for:

(1) inspection of local bridges and identification of local bridges to be posted, including contracting with a consultant for some or all of these functions; and

(2) erection of weight-posting signs on local bridges.

Subd. 6. Articulated bus. Articulated buses operated by public transit operators may exceed the length and weight limitations of this chapter, subject only to an annual permit from the commissioner for such operation, and shall not be subject to any city ordinance or to any permit from any local road authority. The application for a permit shall contain such information as may be required by the commissioner.

Subd. 7. Agreement with other state. (a) On behalf of the state of Minnesota, the commissioner may enter into agreements with authorized representatives of other states for the reciprocal administration and granting of permits to allow the movement of vehicles of sizes and weights that do not conform to Minnesota law. The agreement may authorize representatives of other states to issue permits to allow vehicles that do not conform to the size and weight provisions of this chapter to travel on highways under the jurisdiction of the commissioner.

(b) An agreement entered into under paragraph (a), and all amendments to it, must be in writing and may provide for exchanging information for audit and enforcement activities, collecting fees established under this chapter, and distributing fees collected under the agreement. It must state that no permit issued under the agreement excuses a vehicle operator from compliance with a law of this state other than the laws governing size and weight of vehicles.

(c) For purposes of paragraphs (a) and (b), "state" means a state, territory, or possession of the United States, the District of Columbia, a foreign country, and a state or province of a foreign country.

(d) Fees collected under authority of the agreement must be deposited in the Minnesota state treasury and credited to the trunk highway fund.

Subd. 8. MS 2010 [Renumbered 168B.15]

History: (2720-278) 1937 c 464 s 128; 1943 c 226 s 4; 1953 c 307 s 1; 1967 c 262 s 1; 1973 c 549 s 3; 1974 c 110 s 1; 1974 c 408 s 32 subd 4; 1976 c 166 s 7; 1976 c 343 s 1; 1977 c 248 s 10; 1977 c 454 s 17; 1981 c 321 s 8; 1981 c 348 s 2; 1981 c 365 s 9; 1982 c 617 s 14; 1983 c 198 s 6; 1983 c 293 s 67; 1984 c 523 s 1; 1985 c 132 s 1; 1986 c 398 art 13 s 11,12; 1986 c 444; 1988 c 544 s 3; 1989 c 250 s 3; 1989 c 299 s 1; 1990 c 604 art 3 s 6; 1991 c 333 s 20; 1992 c 578 s 11; 1993 c 182 s 2; 1993 c 187 s 19; 1996 c 289 s 7; 1997 c 114 s 1,2; 1998 c 254 art 1 s 61; 2002 c 364 s 17; 2002 c 371 art 3 s 8; 1Sp2003 c 19 art 2 s 37; 2004 c 225 s 1; 2004 c 295 art 1 s 12; 1Sp2005 c 6 art 3 s 52; 2008 c 287 art 1 s 57,58; 2008 c 350 art 1 s 49; 2010 c 311 s 2,4; 2010 c 320 art 1 s 7; art 2 s 8; 2011 c 44 s 1; 2012 c 287 art 3 s 35,36,64; art 4 s 26-29; 2014 c 227 art 2 s 7; 2014 c 312 art 11 s 12; 2016 c 142 s 3



Section 169.862 — PERMIT FOR BALED FARM PRODUCT TO EXCEED HEIGHT OR WIDTH.

Subdivision 1. Annual permit authority; restrictions. The commissioner of transportation with respect to highways under the commissioner's jurisdiction, and local authorities with respect to highways under their jurisdiction, may issue an annual permit to enable a vehicle carrying bales of hay, straw, or cornstalks, with a total outside width of the vehicle or the load not exceeding 12 feet, and a total height of the loaded vehicle not exceeding 15 feet, to be operated on public streets and highways. Loaded vehicles operating on interstate highways within the seven-county metropolitan area may not exceed a total height of 14-1/2 feet.

Subd. 2. Additional restrictions. Permits issued under this section are governed by the applicable provisions of section 169.86 except as otherwise provided herein and, in addition, carry the following restrictions:

(a) The vehicles may not be operated between sunset and sunrise, when visibility is impaired by weather, fog, or other conditions rendering persons and vehicles not clearly visible at a distance of 500 feet, or on Sunday from noon until sunset, or on the days the following holidays are observed: New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.

(b) The vehicles may not be operated on a trunk highway with a pavement less than 24 feet wide.

(c) A vehicle operated under the permit must be equipped with a retractable or removable mirror on the left side so located that it will reflect to the driver a clear view of the highway for a distance of at least 200 feet to the rear of the vehicle.

(d) A vehicle operated under the permit must display red, orange, or yellow flags, 18 inches square, as markers at the front and rear and on both sides of the load. The load must be securely bound to the transporting vehicle.

(e) Farm vehicles not for hire carrying baled hay, straw, or cornstalks less than 20 miles are exempt from the requirement to obtain a permit. All other requirements of this section apply to vehicles transporting baled hay, straw, or cornstalks.

History: 1979 c 44 s 1; 1983 c 198 s 12; 1983 c 293 s 68; 1985 c 299 s 11; 1986 c 398 art 13 s 13; 1995 c 174 s 2; 1996 c 455 art 3 s 22; 2008 c 287 art 1 s 59; 2009 c 64 s 10; 2010 c 320 art 1 s 8,9



Section 169.863 — SPECIAL PULPWOOD VEHICLE PERMIT.

Subdivision 1. Special vehicle. The commissioner may issue a permit for a vehicle that meets the following requirements:

(a) There must be no more than two support points for the vehicle or for each vehicle of a vehicle combination. The support point of each axle group must be capable of distributing the load equally to each axle of the group with a variance of no more than 3,000 pounds between any two axles of the group.

(b) The maximum wheel load may not exceed the tire manufacturer's recommended load or the following weight limits, whichever is less:

(1) front steering axles, 550 pounds per inch;

(2) other single axles, 500 pounds per inch;

(3) tandem axles, 450 pounds per inch; and

(4) tridem or quad axle groups, 425 pounds per inch.

(c) The axle group weights must comply with the limitations of section 169.824.

(d) The vehicle may not be equipped with a variable load axle, unless the variable load axle cannot be operated from the cab of the vehicle.

(e) The vehicle transports pole-length pulpwood, carries a gross vehicle weight of not more than 82,000 pounds, and has six or more axles.

Subd. 2. Permit restrictions. A vehicle operating under a permit issued under this section may not travel on an interstate highway. The permit does not authorize the vehicle to exceed allowable gross weights that restrict travel on a highway or bridge under the authority of the commissioner or a local road authority.

Subd. 3. Expiration date. Upon request of the permit applicant, the expiration date for a permit issued under this section must be the same as the expiration date of the permitted vehicle's registration.

History: 1989 c 299 s 2; 2010 c 320 art 1 s 10; 2014 c 312 art 11 s 13



Section 169.864 — SPECIAL PAPER PRODUCTS VEHICLE PERMITS.

Subdivision 1. Special three-unit vehicle permit. The commissioner may issue a permit for a vehicle that meets the following requirements:

(1) is a combination of vehicles, including a truck-tractor and a semitrailer drawing one additional semitrailer, which may be equipped with an auxiliary dolly, and no semitrailer used in the three-vehicle combination has an overall length in excess of 28-1/2 feet;

(2) has a maximum gross vehicle weight of 108,000 pounds;

(3) complies with the axle weight limits in section 169.824;

(4) complies with the tire weight limits in section 169.823 or the tire manufacturers' recommended load, whichever is less;

(5) is operated only in this state on Trunk Highway marked 2 between Grand Rapids and the port of Duluth; on Trunk Highway marked 169 between Grand Rapids and its junction with Trunk Highway marked 53; on Trunk Highway marked 194 between Trunk Highway marked 2 and Trunk Highway marked 53; and on Trunk Highway marked 53 between Virginia and the port of Duluth; and

(6) the seasonal weight increases authorized under section 169.826, subdivision 1, do not apply.

Subd. 2. Special two-unit vehicle permit. The commissioner may issue a permit for a vehicle that meets the following requirements:

(1) is a combination of vehicles consisting of a truck-tractor and a single semitrailer that may exceed 48 feet, but not 53 feet, if the distance from the kingpin to the centerline of the rear axle group of the semitrailer does not exceed 43 feet;

(2) has a maximum gross vehicle weight of 90,000 pounds if the vehicle combination has a total of six or more axles or 97,000 pounds if the vehicle combination has a total of seven or more axles;

(3) has a maximum gross vehicle weight of 99,000 pounds during the time when seasonal weight increases authorized under section 169.826, subdivision 1, are in effect;

(4) complies with the axle weight limits in section 169.824;

(5) complies with the tire weight limits in section 169.823 or the tire manufacturers' recommended load, whichever is less; and

(6) is operated only on the highways specified in subdivision 1, clause (5).

Subd. 3. Restrictions. Vehicles issued permits under subdivisions 1 and 2 must comply with the following restrictions:

(1) the vehicle must be operated in compliance with seasonal load restrictions under section 169.87;

(2) the vehicle may not be operated on the interstate highway system; and

(3) the vehicle may be operated on streets or highways under the control of local authorities only upon the approval of the local authority; however, vehicles may have reasonable access to terminals and facilities for food, fuel, repairs, and rest and for continuity of route within one mile of the national network as provided by section 169.81, subdivision 3, and by Code of Federal Regulations, title 23, section 658.19.

Subd. 4. Permit fee; appropriation. Vehicle permits issued under subdivision 1, clause (1), must be annual permits. The fee is $850 for each vehicle combination and must be deposited in the trunk highway fund. The fee for annual permits issued under subdivision 2 is $300 for a 90,000-pound vehicle combination or $500 for a 97,000-pound vehicle combination. An amount sufficient to administer the permit program is appropriated from the trunk highway fund to the commissioner for the costs of administering the permit program.

History: 1Sp2005 c 1 art 4 s 39; 2008 c 287 art 1 s 60,61,113; 2008 c 370 s 16; 2009 c 64 s 11,12; 2010 c 320 art 1 s 11,12



Section 169.865 — SPECIAL FARM PRODUCTS PERMITS.

Subdivision 1. Six-axle vehicles. (a) A road authority may issue an annual permit authorizing a vehicle or combination of vehicles with a total of six or more axles to haul raw or unprocessed agricultural products and be operated with a gross vehicle weight of up to:

(1) 90,000 pounds; and

(2) 99,000 pounds during the period set by the commissioner under section 169.826, subdivision 1.

(b) Notwithstanding subdivision 3, paragraph (a), clause (4), a vehicle or combination of vehicles operated under this subdivision and transporting only sealed intermodal containers may be operated on an interstate highway if allowed by the United States Department of Transportation.

(c) The fee for a permit issued under this subdivision is $300, or a proportional amount as provided in section 169.86, subdivision 5.

Subd. 2. Seven-axle vehicles. (a) A road authority may issue an annual permit authorizing a vehicle or combination of vehicles with a total of seven or more axles to haul raw or unprocessed agricultural products and be operated with a gross weight of up to:

(1) 97,000 pounds; and

(2) 99,000 pounds during the period set by the commissioner under section 169.826, subdivision 1.

(b) Drivers of vehicles operating under this subdivision must comply with driver qualification requirements adopted under section 221.0314, subdivisions 2 to 5, and Code of Federal Regulations, title 49, parts 40 and 382, unless exempt under section 221.031, subdivision 2c.

(c) The fee for a permit issued under this subdivision is $500, or a proportional amount as provided in section 169.86, subdivision 5.

Subd. 3. Requirements; restrictions. (a) A vehicle or combination of vehicles operating under this section:

(1) is subject to axle weight limitations under section 169.824, subdivision 1;

(2) is subject to seasonal load restrictions under section 169.87;

(3) is subject to bridge load limits posted under section 169.84;

(4) may only be operated on paved streets and highways other than interstate highways;

(5) may not be operated with loads that exceed the manufacturer's gross vehicle weight rating as affixed to the vehicle, or other certification of gross vehicle weight rating complying with Code of Federal Regulations, title 49, sections 567.4 to 567.7;

(6) must be issued a permit from each road authority having jurisdiction over a road on which the vehicle is operated, if required;

(7) must comply with the requirements of section 169.851, subdivision 4; and

(8) must have brakes on all wheels.

(b) The percentage allowances for exceeding gross weights if transporting unfinished forest products under section 168.013, subdivision 3, paragraph (b), or for the first haul of unprocessed or raw farm products or unfinished forest products under section 168.013, subdivision 3, paragraph (d), clause (3), do not apply to a vehicle or combination of vehicles operated under this section.

Subd. 4. Deposit of revenues. Revenue from the permits issued by the commissioner under this section must be deposited in the bridge inspection and signing account as provided under section 169.86, subdivision 5b.

Subd. 5. Expiration date. Upon request of the permit applicant, the expiration date for a permit issued under this section must be the same as the expiration date of the permitted vehicle's registration.

History: 2008 c 287 art 1 s 62; 2008 c 370 s 9; 2009 c 64 s 13-16; 2010 c 320 art 1 s 13; 2010 c 351 s 34; 2010 c 382 s 41; 2012 c 287 art 3 s 37; 2014 c 287 s 15; 2014 c 312 art 11 s 14-16



Section 169.866 — SPECIAL CANOLA-HAULING VEHICLE PERMIT.

Subdivision 1. Special three-unit vehicle permit. The commissioner may issue a permit for a vehicle that meets the following requirements:

(1) is a combination of vehicles, including a truck-tractor and a semitrailer drawing one additional trailer or semitrailer, and no semitrailer used in the three-vehicle combination has an overall length in excess of 28-1/2 feet;

(2) has a maximum gross vehicle weight of 105,500 pounds;

(3) complies with the axle weight limits in section 169.824;

(4) complies with the tire weight limits in section 169.823, or the tire manufacturers' recommended load, whichever is less;

(5) is operated only in this state on marked Trunk Highway 175 from Hallock to the North Dakota border, on U.S. Highway 75 from Hallock to Donaldson, and on marked Trunk Highway 11 from Donaldson to the North Dakota border; and

(6) the seasonal weight increases authorized under section 169.826, subdivision 1, do not apply.

Subd. 2. Restrictions. Vehicles issued permits under subdivision 1 must comply with the following restrictions:

(1) the vehicle must be operated in compliance with seasonal load restrictions under section 169.87;

(2) the vehicle may not be operated on the interstate highway system or national network highways; and

(3) the vehicle may be operated on streets or highways under the control of local authorities only upon the approval of the local authority; however, vehicles may have reasonable access to terminals and facilities for food, fuel, repairs, and rest, and for continuity of route within one mile of the national network as provided by section 169.81, subdivision 3, and by the Code of Federal Regulations, title 23, section 658.19.

Subd. 3. Permit fee; appropriation. Vehicle permits issued under subdivision 1 must be annual permits. The fee is $850 for each vehicle, or a proportional amount as provided in section 169.86, subdivision 5, and must be deposited in the trunk highway fund. An amount sufficient to administer the permit program is appropriated from the trunk highway fund to the commissioner for the costs of administering the permit program.

Subd. 4. Expiration date. Upon request of the permit applicant, the expiration date for a permit issued under this section must be the same as the expiration date of the permitted vehicle's registration.

History: 2008 c 350 art 1 s 50; 2009 c 64 s 17; 2014 c 312 art 11 s 17,18



Section 169.868 — SPECIAL FREIGHT DISTRIBUTION PERMIT.

Subdivision 1. Six-axle vehicles. (a) A road authority may issue an annual permit for a vehicle or combination of vehicles with a combination of six or more axles to haul freight and to be operated with a gross vehicle weight up to:

(1) 90,000 pounds; and

(2) 99,000 pounds during the period set by the commissioner under section 169.826, subdivision 1.

(b) The fee for a permit issued under this subdivision is $300.

Subd. 2. Seven-axle vehicles. (a) A road authority may issue an annual permit for a vehicle or combination of vehicles with a combination of seven or more axles to haul freight and to be operated with a gross vehicle weight up to:

(1) 97,000 pounds; and

(2) 99,000 pounds during the period set by the commissioner under section 169.826, subdivision 1.

(b) The fee for a permit issued under this subdivision is $500.

Subd. 3. Restrictions. Vehicles issued permits under this section must comply with all requirements and restrictions in section 169.865, subdivision 3. A vehicle may be operated under a permit issued under this section only to haul freight to or from a distribution facility that is:

(1) constructed on or after July 1, 2013; and

(2) located within the Department of Transportation District 4.

Subd. 4. Deposit of revenues. Revenue from the permits issued by the commissioner under this section must be deposited in the bridge inspection and signing account as provided under section 169.86, subdivision 5b.

History: 2013 c 140 s 1



Section 169.87 — SEASONAL LOAD RESTRICTION; ROUTE DESIGNATION.

Subdivision 1. Optional power. (a) Local authorities, with respect to highways under their jurisdiction, may prohibit the operation of vehicles upon any such highway or impose restrictions as to the weight of vehicles to be operated upon any such highway, whenever any such highway, by reason of deterioration, rain, snow, or other climatic conditions, will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.

(b) The local authority enacting any such prohibition or restriction shall erect or cause to be erected and maintained signs plainly indicating the prohibition or restriction at each end of that portion of any highway affected thereby, and the prohibition or restriction shall not be effective unless and until such signs are erected and maintained.

(c) Municipalities, with respect to highways under their jurisdiction, may also, by ordinance, prohibit the operation of trucks or other commercial vehicles, or may impose limitations as to the weight thereof, on designated highways, which prohibitions and limitations shall be designated by appropriate signs placed on such highways.

(d) The commissioner shall likewise have authority, as hereinabove granted to local authorities, to determine and to impose prohibitions or restrictions as to the weight of vehicles operated upon any highway under the jurisdiction of the commissioner, and such restrictions shall be effective when signs giving notice thereof are erected upon the highway or portion of any highway affected by such action.

(e) When a local authority petitions the commissioner to establish a truck route for travel into, through, or out of the territory under its jurisdiction, the commissioner shall investigate the matter. If the commissioner determines from investigation that the operation of trucks into, through, or out of the territory involves unusual hazards because of any or all of the following factors; load carried, type of truck used, or topographic or weather conditions, the commissioner may, by order, designate certain highways under the commissioner's jurisdiction as truck routes into, through, or out of such territory. When these highways have been marked as truck routes pursuant to the order, trucks traveling into, through, or out of the territory shall comply with the order.

Subd. 2. Seasonal load restriction. (a) Unless restricted as provided in subdivision 1, between the dates set by the commissioner of transportation each year, the weight on any single axle shall not exceed:

(1) five tons on an unpaved street or highway; or

(2) ten tons on a paved street or highway.

(b) The gross weight on consecutive axles on an unpaved street or highway shall not exceed the gross weight allowed in sections 169.823 to 169.829 multiplied by a factor of five divided by nine. This reduction shall not apply to the gross vehicle weight.

Subd. 3. School bus and Head Start bus. Weight restrictions imposed pursuant to subdivisions 1 and 2 do not apply to a school bus or Head Start bus transporting students, Head Start children, or Head Start parents when the gross weight on a single axle of the school bus or Head Start bus does not exceed 14,000 pounds; provided that, road authorities may restrict any highway under their jurisdiction to a lesser axle weight by written order to school boards and Head Start grantees 24 hours in advance of required compliance with such reduced axle weight.

Subd. 4. Vehicle transporting milk. A weight restriction imposed under subdivision 1 by the commissioner of transportation or a local road authority, or imposed by subdivision 2, does not apply to a vehicle transporting milk from the point of production to the point of first processing if, at the time the weight restriction is exceeded, the vehicle is carrying milk loaded at only one point of production. This subdivision does not authorize a vehicle described in this subdivision to exceed a weight restriction of five tons per axle by more than two tons per axle.

Subd. 5. Utility vehicles. (a) Weight restrictions imposed by the commissioner under subdivisions 1 and 2 do not apply to a two-axle or three-axle utility vehicle that does not exceed a weight of 20,000 pounds per single axle and 36,000 pounds gross vehicle weight for a two-axle vehicle or 48,000 pounds gross vehicle weight for a three-axle vehicle, if the vehicle is owned by:

(1) a public utility as defined in section 216B.02;

(2) a municipality or municipal utility that operates the vehicle for its municipal electric, gas, or water system; or

(3) a cooperative electric association organized under chapter 308A.

(b) The exemption in this subdivision applies only when the vehicle is performing service restoration or other work necessary to prevent an imminent loss of service.

Subd. 6. Recycling and garbage vehicles. (a) Except as provided in paragraph (b), weight restrictions imposed under subdivisions 1 and 2 do not apply to a vehicle that does not exceed 20,000 pounds per single axle and is designed and used exclusively for recycling, while engaged in recycling in a political subdivision that mandates curbside recycling pickup.

(b) Weight restrictions imposed under subdivisions 1 and 2 do not apply to: (1) a vehicle that does not exceed 14,000 pounds per single axle and is used exclusively for recycling as described in paragraph (a); (2) a vehicle that does not exceed 14,000 pounds per single axle and is designed and used exclusively for collecting mixed municipal solid waste, as defined in section 115A.03, subdivision 21, while engaged in such collection; or (3) a portable toilet service vehicle that does not exceed 14,000 pounds per single axle or 26,000 pounds gross vehicle weight, and is designed and used exclusively for collecting liquid waste from portable toilets, while engaged in such collection.

(c) Notwithstanding section 169.80, subdivision 1, a violation of weight restrictions imposed under subdivisions 1 and 2 by a vehicle designed and used exclusively for recycling while engaged in recycling in a political subdivision that mandates curbside recycling pickup while engaged in such collection, by a vehicle that is designed and used exclusively for collecting mixed municipal solid waste as defined in section 115A.03, subdivision 21, while engaged in such collection, or by a portable toilet service vehicle that is designed and used exclusively for collecting liquid waste from portable toilets, while engaged in such collection, is not subject to criminal penalties but is subject to a civil penalty for excess weight under section 169.871.

Subd. 7. Cargo tank vehicles. (a) Weight restrictions imposed by the commissioner under subdivisions 1 and 2 do not apply to cargo tank vehicles with two or three permanent axles when delivering propane for heating or dyed fuel oil on seasonally weight-restricted roads if the vehicle is loaded at no more than 50 percent capacity of the cargo tank.

(b) To be exempt from weight restrictions under paragraph (a), a cargo tank vehicle used for propane must have an operating gauge on the cargo tank that shows the amount of propane as a percent of capacity of the cargo tank. Documentation of the capacity of the cargo tank must be available on the cargo tank or in the cab of the vehicle. For purposes of this subdivision, propane weighs 4.2 pounds per gallon.

(c) To be exempt from weight restrictions under paragraph (a), a cargo tank vehicle used for dyed fuel oil must utilize the forward two tank compartments and must carry documentation of the empty weight of the cargo tank vehicle from a certified scale in the cab of the vehicle. For purposes of this subdivision, dyed fuel oil weighs seven pounds per gallon.

(d) To the extent practicable, cargo tank vehicles that are exempt from weight restrictions under paragraph (a) shall complete deliveries on seasonally weight-restricted roads by 12:00 p.m. and before the last week of April.

History: (2720-279) 1937 c 464 s 129; 1947 c 505 s 1; 1949 c 695 s 1; 1951 c 445 s 1; 1967 c 12 s 1; 1967 c 467 s 1; 1973 c 85 s 1; 1981 c 321 s 9; 1982 c 617 s 15; 1986 c 444; 1994 c 603 s 15; 1999 c 154 s 2; 1999 c 230 s 16; 2000 c 433 s 2-4; 2003 c 97 s 3; 1Sp2003 c 19 art 2 s 63; 2004 c 205 s 1; 2004 c 228 art 1 s 69; 2005 c 21 s 1; 2005 c 34 s 1; 1Sp2005 c 1 art 1 s 82; 2008 c 159 s 1; 2009 c 64 s 18; 2010 c 320 art 2 s 9; 2010 c 351 s 35; 2015 c 75 art 2 s 29



Section 169.871 — EXCESS WEIGHT; CIVIL PENALTY.

Subdivision 1. Civil liability. (a) The owner or lessee of a vehicle that is operated with a gross weight in excess of a weight limit imposed under sections 169.823 to 169.829, 169.84 to 169.851, and 169.87 or a shipper who ships or tenders goods for shipment in a single truck or combination vehicle that exceeds a weight limit imposed under sections 169.823 to 169.829, 169.84 to 169.851, and 169.87 is liable for a civil penalty as follows:

(1) if the total gross excess weight is not more than 1,000 pounds, one cent per pound for each pound in excess of the legal limit;

(2) if the total gross excess weight is more than 1,000 pounds but not more than 3,000 pounds, $10 plus five cents per pound for each pound in excess of 1,000 pounds;

(3) if the total gross excess weight is more than 3,000 pounds but not more than 5,000 pounds, $110 plus ten cents per pound for each pound in excess of 3,000 pounds;

(4) if the total gross excess weight is more than 5,000 pounds but not more than 7,000 pounds, $310 plus 15 cents per pound for each pound in excess of 5,000 pounds;

(5) if the total gross excess weight is more than 7,000 pounds, $610 plus 20 cents per pound for each pound in excess of 7,000 pounds.

(b) Notwithstanding any other law to the contrary, if a person found guilty of a violation of a weight limit imposed under this section or sections 169.823 to 169.829, 169.84 to 169.851, or 169.87 is also found by the court to have knowingly and contemporaneously attempted to evade a fixed weigh station or to otherwise avoid weighing by means of stationary scales under section 169.85 or other law, the court shall impose a penalty of twice the amount otherwise authorized under paragraph (a).

(c) Any penalty imposed upon a defendant under this subdivision shall not exceed the penalty prescribed by this subdivision. Any fine paid by the defendant in a criminal overweight action that arose from the same overweight violation shall be applied toward payment of the civil penalty under this subdivision. A peace officer or Department of Public Safety employee described in section 299D.06 who cites a driver for a violation of the weight limitations established by sections 169.81 to 169.851 and 169.87 shall give written notice to the driver that the driver or another may also be liable for the civil penalties provided herein in the same or separate proceedings.

(d) A penalty imposed upon the owner or lessee of a vehicle that is based on violations identified by the use of shippers' weight records under section 169.872 must not exceed an aggregate of $10,000.

Subd. 1a. Special permit violations. (a) The owner or lessee of a vehicle that is operated with a gross weight in excess of an adjusted weight limit and a shipper who ships or tenders goods for shipment in a single truck or combination vehicle that exceeds an adjusted weight limit is liable for a civil penalty. The civil penalty is the greater of (1) as calculated at a rate of five cents per pound for each pound in excess of the highest weight allowed by the permit or under section 169.826, subdivision 1, or (2) $100.

(b) Any penalty imposed upon a defendant under this subdivision shall not exceed the penalty prescribed by this subdivision. Any fine paid by the defendant in a criminal overweight action that arose from the same overweight violation may not be applied toward payment of the civil penalty under this subdivision. A peace officer or Department of Public Safety employee described in section 299D.06 who cites a driver for a violation of the adjusted weight limit shall give written notice to the driver that the driver or another may also be liable for the civil penalty provided in this subdivision in the same or separate proceedings.

(c) For purposes of this subdivision, "adjusted weight limit" means a weight limit (1) imposed by a permit issued under this chapter, or (2) imposed under section 169.826, subdivision 1.

Subd. 1b. Civil penalty for first two violations. Notwithstanding subdivision 1, paragraph (a), clauses (1) to (5), a civil penalty under subdivision 1 for a violation in a motor vehicle in the course of a first haul as defined in section 168.013, subdivision 3, paragraph (d)(3), of a weight limit imposed under sections 169.823 to 169.829, 169.84 to 169.851, and 169.87 that is not preceded by two or more violations of the gross weight limits in those sections in that motor vehicle within the previous 12 months, may not exceed $150.

Subd. 2. Jurisdiction. The district court may hear, try and determine actions commenced under this section. Trials under this section shall be to the court, sitting without a jury. Trials to the court under this section shall, if possible, be conducted at the same time as pretrial motions or trials in the criminal prosecution under sections 169.81 to 169.87, if any, subject to the agreement of the defendant.

Subd. 3. Appearance. Notwithstanding the provisions of section 8.01, county or city attorneys may appear in civil actions commenced under this section at the request of the attorney general.

Subd. 4. Venue. Civil actions under this section may be commenced in any county in which the vehicle was loaded, unloaded or operated in violation of subdivision 1 unless there is agreement that the action may be tried in another county or municipality.

Subd. 5. Fines; proceeds allocated. Any penalty imposed and fines collected pursuant to this section shall be disposed of as provided in section 299D.03, subdivision 5, with the following exceptions:

(a) If the violation occurs in the county, and the county attorney appears in the action, the remaining five-eighths shall be credited to the highway user tax distribution fund.

(b) If the violation occurs within the municipality, and the city attorney appears in the action, the remaining one-third shall be paid to the highway user tax distribution fund.

(c) Except as provided in paragraph (d), when the attorney general appears in the action, all penalties imposed and fines collected shall be credited to the highway user tax distribution fund.

(d) If the violation occurs in Hennepin County, and the arrest or apprehension is made by the county sheriff, three-eighths of the civil penalty shall be credited to the general revenue fund of the county and the remaining five-eighths shall be credited to the highway user tax distribution fund.

Subd. 6. Costs and disbursements. The prevailing party in any action commenced under this section shall be entitled to reasonable costs incurred in the action.

Subd. 7. Shipper's good-faith exception. (a) The penalty imposed by subdivision 1 shall not be imposed on a shipper who in good faith ships goods or tenders goods for shipment in a vehicle that does not exceed the maximum gross weight for which the truck is licensed under section 168.013, subdivision 1e.

(b) For purposes of this section, "good faith" means that (1) the vehicle is licensed pursuant to section 168.013, subdivision 1e, (2) the operator of the vehicle is not under the control of the shipper, (3) the operator has requested that the vehicle be loaded to the maximum gross weight for which the vehicle is licensed, and (4) the road leading from the shipper's immediate place of shipment may be legally used for the allowed gross weight of the vehicle with its legally maximum load.

History: 1980 c 485 s 2; 1980 c 618 s 10; 1981 c 321 s 10; 3Sp1981 c 2 art 1 s 14,15; 1983 c 198 s 13,14; 1985 c 299 s 12; 1986 c 444; 1988 c 606 s 1,2; 1996 c 455 art 3 s 23; 1997 c 230 s 4,5; 1998 c 254 art 2 s 16; 2002 c 297 s 1; 2010 c 320 art 1 s 15-17



Section 169.872 — RECEIPT OF CERTAIN OVERWEIGHT LOADS.

Subdivision 1. Record keeping. A person who weighs goods before or after unloading or a person who loads or unloads goods on the basis of liquid volume measure shall keep a written record of the origin, weight, and composition of each shipment, the date of loading or receipt, the name and address of the shipper, the total number of axles on the vehicle or combination of vehicles, and the registration number of the power unit or some other means of identification by which the shipment was transported. The record shall be retained for 14 days and shall be open to inspection and copying by a state law enforcement officer or motor transport representative, except state conservation officers, upon demand. No search warrant is required to inspect or copy the record. This subdivision does not apply to a person weighing goods who is not involved in the shipping, receiving, and transporting of those goods, or to a person weighing raw and unfinished farm products transported in a single-unit vehicle with not more than three axles or by a trailer towed by a farm tractor when the transportation is the first haul of the product.

Subd. 1a. Limit on civil penalties. A civil penalty for excessive weight under section 169.871 may be imposed based on a record of a shipment under this section only if a state law enforcement officer or motor transportation representative: (1) has inspected and copied the record within 14 days of the date the shipment was received by the person keeping the record; and (2) has assessed the penalty within 90 days of the date the officer or representative inspected and copied the record.

Subd. 2. Evidence. Except for records relating to the loading and unloading of the first haul of unprocessed or raw farm products and the transportation of raw and unfinished forest products, a record kept and maintained as provided in subdivision 1 that shows that a vehicle has exceeded a gross weight limit imposed by this chapter is relevant evidence of a violation of this chapter. The foregoing provisions do not limit the introduction of other competent evidence bearing upon the question of whether or not there is a violation of the prescribed maximum weight limitation permitted by this chapter.

Subd. 3. Misdemeanor. A person who fails to keep, maintain, or open for inspection and copying, those documents as required in subdivision 1 is guilty of a misdemeanor. A person who does not accurately record the information required to be contained in those documents required in subdivision 1 is guilty of a misdemeanor.

History: 1980 c 485 s 3; 1981 c 321 s 11; 3Sp1981 c 2 art 1 s 16; 1985 c 299 s 13; 2002 c 297 s 2,3; 2012 c 287 art 3 s 38



Section 169.88 — DAMAGES; LIABILITY.

(a) Any person driving any vehicle, object, or contrivance upon any highway or highway structure shall be liable for all damage which the highway or highway structure may sustain as a result of any illegal operation, driving, or moving of such vehicle, object, or contrivance, or as a result of operation, driving or moving any vehicle, object, or contrivance weighing in excess of the maximum weight in this chapter but authorized by a special permit issued as provided in sections 169.80 to 169.88.

(b) When such driver is not the owner of such vehicle, object, or contrivance, but is so operating, driving, or moving the same with the express or implied permission of the owner, then the owner and driver shall be jointly and severally liable for any such damage.

(c) Any person who by willful acts or failure to exercise due care, damages any road, street, or highway or highway structure shall be liable for the amount thereof.

(d) Damages under this section may be recovered in a civil action brought by the authorities in control of such highway or highway structure.

History: (2720-280) 1937 c 464 s 130; 1967 c 509 s 1; 1986 c 444



Section 169.89 — PENALTIES.

Subdivision 1. Violation; when petty misdemeanor enhanced to misdemeanor. Unless otherwise declared in this chapter with respect to particular offenses, it is a petty misdemeanor for any person to do any act forbidden or fail to perform any act required by this chapter; except that:

(1) a violation which is committed in a manner or under circumstances so as to endanger or be likely to endanger any person or property; or

(2) exclusive of violations relating to the standing or parking of an unattended vehicle, a violation of any of the provisions of this chapter, classified therein as a petty misdemeanor, when preceded by two or more petty misdemeanor convictions within the immediate preceding 12-month period;

is a misdemeanor to which the provisions of subdivision 2 shall not apply.

Subd. 2. Petty misdemeanor penalty; no jury trial. A person charged with a petty misdemeanor is not entitled to a jury trial but shall be tried by a judge without a jury. If convicted, the person is not subject to imprisonment but shall be punished by a fine of not more than $300.

Subd. 3. [Obsolete]

Subd. 4. Driver's record. When a person is arrested for a violation of any provision of this chapter, or a violation of any provision of a city ordinance regulating traffic, the court before whom the matter is heard shall determine the driver's record of the person from the commissioner of public safety before pronouncing sentence and the expense incident to the procurement of this information is taxable as costs upon the conviction.

Subd. 5. Driver improvement clinic; attendance. In conjunction with or in lieu of other penalties provided by law for violation of this chapter or a municipal ordinance enacted in conformance thereto, the trial court may in its judgment of conviction order the convicted person to attend and satisfactorily complete a course of study at an approved driver improvement clinic or youth-oriented driver improvement clinic. The commissioner of public safety may, upon the motion of the commissioner of public safety or upon recommendation of the court, suspend, for a period of not to exceed 30 days, the operator's license, provisional license, permit, or nonresident operating privilege of any person who fails or refuses to comply with an order to attend an approved driver improvement clinic or youth-oriented driver improvement clinic. The requirement of attendance at an approved driver improvement clinic or youth-oriented driver improvement clinic is not a fine, imprisonment, or sentence within the meaning of section 609.02. The court may not order a convicted person to attend any driver improvement clinic or youth-oriented driver improvement clinic which is located more than 35 miles from the person's residence. For the purposes of this section "an approved driver improvement clinic or youth-oriented driver improvement clinic" means a clinic whose curriculum and mode of instruction conform to standards promulgated by the commissioner of public safety.

History: (2720-281) 1937 c 464 s 131; 1939 c 430 s 27; 1947 c 428 s 34; 1965 c 711 s 5; 1969 c 118 s 1; 1969 c 1129 art 1 s 18; Ex1971 c 27 s 15; 1973 c 123 art 5 s 7; 1973 c 421 s 2; 1979 c 233 s 1; 1980 c 520 s 2; 1986 c 444; 1994 c 636 art 2 s 3; 1998 c 388 s 2; 2000 c 488 art 5 s 1



Section 169.891 — JURISDICTION; LIMITATION OF ACTIONS.

Subdivision 1. Petty misdemeanors. Courts which heretofore have had jurisdiction over misdemeanors have the same jurisdiction over petty misdemeanors.

Subd. 2. Limitation. The period for commencing an action against any person for a petty misdemeanor shall be the same as that for a misdemeanor.

History: Ex1971 c 27 s 16



Section 169.90 — OFFENSES.

Subdivision 1. Attempt, conspire, aid, cause, or permit offense. Every person who commits or attempts to commit, conspires to commit, or aids or abets in the commission of, any act declared herein to be an offense, whether individually or in connection with one or more other persons or as principal, agent, or accessory, shall be guilty of such offense, and every person who falsely, fraudulently, forcibly, or willfully induces, causes, coerces, requires, permits, or directs another to violate any provision of this chapter, is likewise guilty of such offense.

Subd. 2. Require or permit offense by another. It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law.

Subd. 3. MS 1969 [Renumbered 169.42, subd 2]

History: (2720-282, 2720-283) 1937 c 464 s 132,133; Ex1971 c 27 s 17



Section 169.91 — ARREST.

Subdivision 1. Procedure. When any person is arrested for any violation of any law or ordinance relating to the operation or registration of vehicles punishable as a petty misdemeanor, misdemeanor, gross misdemeanor, or felony, the arrested person shall be taken into custody and immediately taken before a judge within the county in which the offense charged is alleged to have been committed and who has jurisdiction over the offenses and is nearest or most accessible with reference to the place where the arrest is made, in any of the following cases:

(1) when a person arrested demands an immediate appearance before a judge;

(2) when a person is arrested and charged with an offense under this chapter causing or contributing to an accident resulting in injury or death to any person;

(3) when the person is arrested upon a charge of negligent homicide;

(4) when the person is arrested upon a charge of driving or operating or being in actual physical control of any motor vehicle while under the influence of intoxicating liquor or drugs;

(5) when the person is arrested upon a charge of failure to stop in the event of an accident causing death, personal injuries, or damage to property;

(6) when there is reasonable cause for believing that the person arrested may leave the state, except as provided in subdivision 4.

Subd. 2. [Repealed, Ex1971 c 27 s 49]

Subd. 3. Notice to appear. When a person is arrested for any violation of any law or ordinance relating to motor vehicles, their registration or their operation, or the use of the highways, the arresting officer shall prepare a written notice to appear in court. This place must be before a judge within the county in which the offense charged is alleged to have been committed who has jurisdiction and is nearest or most accessible with reference to the place of arrest. If the offense is a petty misdemeanor, the notice to appear must include a statement that a failure to appear will be considered a plea of guilty and waiver of the right to trial, unless the failure to appear is due to circumstances beyond the person's control.

Subd. 4. Reciprocal agreements. (a) The commissioner of public safety is empowered to enter into and carry out reciprocal agreements with duly authorized representatives of other states, districts, territories and possessions of the United States and provinces of foreign countries having laws or compacts authorizing the release of residents of party jurisdictions upon personal recognizance following arrest for violation of a law or ordinance relating to the operation of a motor vehicle.

(b) When a reciprocal agreement is in effect, a law enforcement officer observing a violation of any traffic rule by a resident of a party jurisdiction shall issue an appropriate citation and shall not, subject to the provisions of paragraph (c), require the nonresident to post bond or collateral to secure appearance for trial but shall accept the nonresident's personal recognizance, except the nonresident has the right upon request to post bond or collateral in a manner provided by law and in that case the provisions of this subdivision do not apply.

(c) A nonresident shall not be entitled to be released on personal recognizance if immediate appearance before a judge is required by subdivision 1 or the offense is:

(1) one which, upon conviction, would result in the revocation of a person's driver's license under the laws of this state; or

(2) a violation of a highway weight limitation; or

(3) a violation of a law governing transportation of hazardous materials; or

(4) driving a motor vehicle without a valid driver's license.

History: (2720-284, 2720-285) 1937 c 464 s 134,135; 1939 c 430 s 28,29; 1947 c 428 s 35; 1955 c 845 s 1; Ex1961 c 19 s 4; Ex1971 c 27 s 18; 1978 c 783 s 1-3; 1983 c 359 s 12; 1985 c 248 s 70; 1986 c 444; 1988 c 681 s 9,10; 1989 c 333 s 1



Section 169.92 — FAILURE TO APPEAR.

Subdivision 1. Appearance by counsel. A person may appear in court either in person or through an appearance by counsel. A person is not required to sign a written promise to appear.

Subd. 2. Notice to commissioner. When a person fails to appear in court in response to a notice to appear prepared under section 169.91, subdivision 3, or fails to comply with other orders of the court regarding the appearance or proceedings, the court shall notify the commissioner of public safety of the nonappearance or noncompliance upon a form provided by the commissioner.

Subd. 3. Nonappearance by nonresident. Upon receipt of notice from the court that a nonresident did not appear in court, the commissioner of public safety shall forward a copy of the report to the driver licensing authority of the state, district, territory, possession, or province of residence of the person.

Subd. 4. Suspension of driver's license. (a) Upon receiving a report from the court, or from the driver licensing authority of a state, district, territory, or possession of the United States or a province of a foreign country which has an agreement in effect with this state pursuant to section 169.91, that a resident of this state or a person licensed as a driver in this state did not appear in court in compliance with the terms of a citation, the commissioner of public safety shall notify the driver that the driver's license will be suspended unless the commissioner receives notice within 30 days that the driver has appeared in the appropriate court or, if the offense is a petty misdemeanor for which a guilty plea was entered under section 609.491, that the person has paid any fine imposed by the court. If the commissioner does not receive notice of the appearance in the appropriate court or payment of the fine within 30 days of the date of the commissioner's notice to the driver, the commissioner may suspend the driver's license, subject to the notice requirements of section 171.18, subdivision 2.

(b) The order of suspension shall indicate the reason for the order and shall notify the driver that the driver's license shall remain suspended until the driver has furnished evidence, satisfactory to the commissioner, of compliance with any order entered by the court.

(c) Suspension shall be ordered under this subdivision only when the report clearly identifies the person arrested; describes the violation, specifying the section of the traffic law, ordinance or rule violated; indicates the location and date of the offense; and describes the vehicle involved and its registration number.

History: (2720-286) 1937 c 464 s 136; 1978 c 783 s 4; 1985 c 248 s 70; 1986 c 444; 1988 c 681 s 11; 1989 c 228 s 1; 1989 c 333 s 6; 1996 c 346 s 2



Section 169.93 — ARREST WITHOUT WARRANT.

The provisions of sections 169.90 to 169.95 shall govern all police officers in making arrests without a warrant for violations of this chapter for offenses committed in their presence, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.

History: (2720-287) 1937 c 464 s 137



Section 169.94 — RECORD OF CONVICTION.

Subdivision 1. Not admissible as evidence. No record of the conviction of any person for any violation of this chapter shall be admissible as evidence in any court in any civil action.

Subd. 2. Not to affect credibility as witness. The conviction of a person upon a charge of violating any provision of this chapter or other traffic rule less than a felony shall not affect or impair the credibility of such person as a witness in any civil or criminal proceeding.

History: (2720-288, 2720-289) 1937 c 464 s 138,139; 1985 c 248 s 70



Section 169.95 — COURT TO KEEP SEPARATE RECORDS OF VIOLATIONS.

(a) Every court administrator shall keep a full record of every case in which a person is charged with a violation of any law or ordinance, regulating the operation of vehicles on highways.

(b) Within ten days after the conviction or forfeiture of bail of a person upon a charge of violating any provisions of any law or ordinance, regulating the operation of vehicles on highways, the court administrator of the court in which the conviction was had or bail was forfeited, shall immediately forward to the Department of Public Safety an abstract of the record of the court covering the case in which the person was convicted or forfeited bail. The abstract must be certified by the person required to prepare it to be true and correct.

(c) The abstract must be made upon a form furnished by the Department of Public Safety, and shall include the name and address of the party charged, the driver's license number of the person involved, the nature of the offense, the date of hearing, the plea, the judgment, or whether bail was forfeited, and the amount of the fine or forfeiture, as the case may be.

(d) Every court shall also forward a report to the Department of Public Safety reporting the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

(e) The failure, refusal, or neglect of any judicial officer to comply with any of the requirements of this section shall constitute misconduct in the office and shall be grounds for removal.

History: (2720-290) 1937 c 464 s 140; 1969 c 1129 art 1 s 18; 1973 c 123 art 5 s 7; 1981 c 363 s 28; 1983 c 359 s 13; 1Sp1986 c 3 art 1 s 82



Section 169.96 — INTERPRETATION AND EFFECT.

(a) This chapter shall be interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(b) In all civil actions, a violation of any of the provisions of this chapter, by either or any of the parties to such action or actions shall not be negligence per se but shall be prima facie evidence of negligence only.

History: (2720-291) 1937 c 464 s 141; 1939 c 430 s 30



Section 169.965 — UNIVERSITY REGENTS TO REGULATE TRAFFIC AND PARKING.

Subdivision 1. Authority. The regents of the University of Minnesota may, from time to time, make, adopt, and enforce such rules, regulations, or ordinances as it may find expedient or necessary relating to the regulation of traffic and parking, upon parking facilities, highways, streets, private roads, and roadways situated on property owned, leased, or occupied by the regents of the University of Minnesota or the University of Minnesota.

Subd. 2. Petty misdemeanor. Any person violating such rule, regulation, or ordinance shall be guilty of a petty misdemeanor and subject to the provisions of sections 169.891 and 169.90, subdivision 1.

Subd. 3. Prosecution. The prosecution may be before a district court having jurisdiction over the place where the violation occurs.

Subd. 4. Enforcement. Every sheriff, police officer, or other peace officer shall see that all rules, regulations, and ordinances are obeyed, and shall arrest and prosecute offenders.

Subd. 5. Enforcement powers. The regents of the University of Minnesota are hereby authorized to appoint and employ, and fix the compensation to be paid out of funds of the regents of the University of Minnesota, persons who shall have and may exercise on property owned, leased, or occupied by the regents of the University of Minnesota or the University of Minnesota the same powers of arrest for violation of rules, regulations, or ordinances adopted by the regents of the University of Minnesota pursuant to the Highway Traffic Regulation Act, chapters 169 and 169A, as amended, as possessed by a sheriff, police officer, or peace officer.

Subd. 6. Judicial notice. All persons shall take notice of such rules, regulations, and ordinances without pleading and proof of the same.

Subd. 7. Notice, hearing, filing, and effect. (a) The regents of the University of Minnesota shall fix a date for a public hearing on the adoption of any such proposed rule, regulation, or ordinance. Notice of such hearing shall be published in a legal newspaper in the county in which the property affected by the rule, regulation, or ordinance is located. The publication shall be at least 15 days and not more than 45 days before the date of the hearing.

(b) If, after the public hearing, the proposed rule, regulation, or ordinance shall be adopted by a majority of the members of the Board of Regents of the University of Minnesota, the same shall be considered to have been enacted by the regents of the University of Minnesota. A copy of the same shall be signed by the president, attested by the secretary, and filed with the secretary of state of the state of Minnesota, together with proof of publication. Upon such filing, the rule, regulation, or ordinance, as the case may be, shall thenceforth be in full force and effect.

Subd. 8. Allocation of fines. The fines collected in Hennepin, St. Louis, and Stevens Counties shall be paid into the treasury of the University of Minnesota, except that the portion of the fines necessary to cover all costs and disbursements incurred in processing and prosecuting the violations in the court shall be retained by the court administrator in Hennepin and St. Louis Counties and by the city of Morris in Stevens County.

History: 1957 c 456 s 1-7; Ex1971 c 27 s 19; 1977 c 82 s 3; 1983 c 359 s 14; 1992 c 513 art 1 s 21; 1992 c 603 s 3; 1998 c 254 art 2 s 17; 2000 c 478 art 2 s 7; 2005 c 10 art 2 s 4



Section 169.966 — BOARD TO REGULATE TRAFFIC ON STATE UNIVERSITIES.

Subdivision 1. Authority. The Board of Trustees of the Minnesota State Colleges and Universities may from time to time make, adopt, and enforce such rules or ordinances not inconsistent with this chapter, as it may find expedient or necessary relating to the regulation of traffic and parking upon parking facilities and private roads and roadways situated on property owned, leased, occupied, or operated by state universities.

Subd. 1a. Parking facilities. The Board of Trustees may establish rents, charges, or fees for the use of parking facilities owned, leased, occupied, or operated by the board. The money collected by the board as rents, charges, or fees in accordance with this subdivision shall be deposited in the university activity fund and is annually appropriated to the Board of Trustees for state university purposes and to maintain and operate parking lots and parking facilities.

Subd. 2. Petty misdemeanor. Any person violating such rule or ordinance shall be guilty of a petty misdemeanor and subject to the provisions of sections 169.891 and 169.90, subdivision 1.

Subd. 3. Prosecution. The prosecution may be before a district court having jurisdiction over the place where the violation occurs.

Subd. 4. Enforcement. Every sheriff, police officer, or other peace officer shall see that all rules and ordinances are obeyed and shall arrest and prosecute offenders.

Subd. 5. Enforcement powers. The Board of Trustees may appoint and employ, and fix the compensation to be paid out of funds which may be available for such purposes, persons who shall have and may exercise on property owned, leased, or occupied by the state universities the same powers of arrest for violation of rules or ordinances adopted by the board as possessed by a sheriff, police officer, or peace officer.

Subd. 6. Judicial notice. All persons shall take notice of such rules and ordinances without pleading and proof of the same.

Subd. 7. Notice, hearing, filing, and effect. (a) The Board of Trustees shall fix a date for a public hearing on the adoption of any such proposed rule or ordinance. Notice of such hearing shall be published in a legal newspaper in the county in which the property affected by the rule or ordinance is located. The publication shall be at least 15 days and not more than 45 days before the date of the hearing.

(b) If, after the public hearing, the proposed rule or ordinance shall be adopted by a majority of the members of the board, the same shall be considered to have been enacted by the board. A copy of the same shall be signed by the president and filed with the county recorder of each county where the rule or ordinance shall be in effect, together with proof of publication. Upon such filing, the rule or ordinance, as the case may be, shall thenceforth be in full force and effect.

Subd. 8. Delegation. The Board of Trustees may delegate its responsibilities under this section to a state university president. Actions of the president shall be presumed to be those of the board. The university president shall file with the board president the results of any public hearings and the subsequent adoption of any proposed rule or ordinance enacted pursuant thereto.

History: 1961 c 278 s 1; 1969 c 701 s 2,3; 1971 c 23 s 16; Ex1971 c 27 s 20; 1975 c 321 s 2; 1983 c 359 s 15; 1984 c 618 s 6; 1984 c 654 art 4 s 25,26; 1985 c 248 s 70; 1998 c 254 art 2 s 18; 1Sp2001 c 1 art 2 s 19; 2005 c 10 art 2 s 4



Section 169.97 — CITATION; HIGHWAY TRAFFIC REGULATION ACT.

This chapter shall be cited as the Highway Traffic Regulation Act.

History: (2720-292) 1937 c 464 s 142



Section 169.971 — DRIVER IMPROVEMENT CLINICS; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 169.971 to 169.973, the terms defined in this section have the meanings given them.

Subd. 2. Driver improvement clinic. "Driver improvement clinic" means a formal course of study established under section 169.972, designed primarily to assist persons convicted of traffic violations in correcting improper driving habits and to familiarize them with the provisions of the Highway Traffic Regulation Act.

Subd. 2a. Youth-oriented driver improvement clinic. "Youth-oriented driver improvement clinic" means a driver improvement clinic designed for traffic violators age 18 and under to assist them in correcting improper driving practices and review provisions of traffic law with a focus on driving problems common to young and novice drivers.

Subd. 3. Municipality. "Municipality" means any city, however organized, and any county or town.

Subd. 4. Court. "Court" means a district court.

Subd. 5. Commissioner. "Commissioner" means the commissioner of public safety.

History: 1965 c 711 s 1; 1969 c 1129 art 1 s 18; 1973 c 123 art 5 s 7; 1983 c 359 s 16; 1998 c 254 art 2 s 19; 1998 c 388 s 3,4



Section 169.972 — ESTABLISHMENT OF DRIVER IMPROVEMENT CLINIC; FEES.

Subdivision 1. Authority to establish clinic. Subject to sections 169.971 to 169.973 and 171.20, subdivision 3, any court, municipality, association of municipalities, or any regularly established safety organization may establish and conduct a driver improvement clinic or a youth-oriented driver improvement clinic.

Subd. 2. Fees. The court, municipality or organization conducting a driver improvement clinic or a youth-oriented driver improvement clinic may establish reasonable tuition fees not to exceed $50, but not to exceed the actual cost of the course.

History: 1965 c 711 s 2; 1973 c 194 s 1; 1984 c 385 s 1; 1998 c 388 s 5



Section 169.973 — REGULATION OF CLINIC; DIRECTOR.

Subdivision 1. Commissioner's authority; rules; curriculum. The commissioner of public safety shall supervise the administration and conduct of driver improvement clinics and youth-oriented driver improvement clinics. The commissioner of public safety shall promulgate rules setting forth standards for the curriculum and mode of instruction of driver improvement clinics and youth-oriented driver improvement clinics and such other matters as the commissioner of public safety considers necessary for the proper administration of such clinics. In the preparation of such standards the commissioner of public safety shall consult with the state associations of judges. A driver improvement clinic established under sections 169.971 to 169.973 and 171.20, subdivision 3, shall conform to the standards promulgated by the commissioner of public safety. The course of study at a driver improvement clinic and youth-oriented driver improvement clinic may not exceed a cumulative total of nine hours with no single class session lasting more than three hours. The course of study at a driver improvement clinic and youth-oriented driver improvement clinic shall include instruction in railroad crossing safety.

Subd. 2. Director. The commissioner of public safety may appoint a driver improvement clinic director within the Department of Public Safety and such other employees as are necessary to accomplish the purposes of Laws 1965, chapter 711.

History: 1965 c 711 s 3; 1969 c 1129 art 1 s 18; 1971 c 491 s 34; 1985 c 248 s 70; 1986 c 444; 1990 c 468 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 388 s 6; 1Sp2003 c 9 art 10 s 8



Section 169.974 — MOTORCYCLE, MOTOR SCOOTER, MOTOR BIKE.

Subdivision 1. Definition. Motorcycles as used herein shall mean the vehicles defined in section 169.011, subdivision 44.

Subd. 2. License endorsement and permit requirements. (a) No person shall operate a motorcycle on any street or highway without having a valid driver's license with a two-wheeled vehicle endorsement as provided by law. A person may operate an autocycle without a two-wheeled vehicle endorsement, provided the person has a valid driver's license issued under section 171.02.

(b) The commissioner of public safety shall issue a two-wheeled vehicle endorsement only if the applicant (1) has in possession a valid two-wheeled vehicle instruction permit as provided in paragraph (c), (2) has passed a written examination and road test administered by the Department of Public Safety for the endorsement, and (3) in the case of applicants under 18 years of age, presents a certificate or other evidence of having successfully completed an approved two-wheeled vehicle driver's safety course in this or another state, in accordance with rules adopted by the commissioner of public safety for courses offered by a public, private, or commercial school or institute. The commissioner of public safety may waive the road test for any applicant on determining that the applicant possesses a valid license to operate a two-wheeled vehicle issued by a jurisdiction that requires a comparable road test for license issuance.

(c) The commissioner of public safety shall issue a two-wheeled vehicle instruction permit to any person over 16 years of age who (1) is in possession of a valid driver's license, (2) is enrolled in an approved two-wheeled vehicle driver's safety course, and (3) has passed a written examination for the permit and paid a fee prescribed by the commissioner of public safety. A two-wheeled vehicle instruction permit is effective for one year and may be renewed under rules prescribed by the commissioner of public safety.

(d) No person who is operating by virtue of a two-wheeled vehicle instruction permit shall:

(1) carry any passengers on the streets and highways of this state on the motorcycle while the person is operating the motorcycle;

(2) drive the motorcycle at night;

(3) drive the motorcycle on any highway marked as an interstate highway pursuant to title 23 of the United States Code; or

(4) drive the motorcycle without wearing protective headgear that complies with standards established by the commissioner of public safety.

(e) Notwithstanding paragraphs (a) to (d), the commissioner of public safety may issue a special motorcycle permit, restricted or qualified as the commissioner of public safety deems proper, to any person demonstrating a need for the permit and unable to qualify for a driver's license.

Subd. 3. Vehicle equipment. (a) Any motorcycle with a seat designed or suited for use by a passenger must be equipped with footrests or floorboards for the passenger.

(b) No person shall operate any motorcycle on the streets and highways unless such motorcycle is equipped with:

(1) at least one rear view mirror so attached and adjusted as to reflect to the operator a view of the roadway for a distance of at least 200 feet to the rear of the motorcycle; and

(2) not less than one horn that is audible at a distance of at least 200 feet under normal conditions.

(c) All other applicable provisions of this chapter pertaining to motorcycle and other motor vehicle equipment shall apply to motorcycles, except those which by their nature have no application.

Subd. 4. Equipment for operator and passenger. (a) No person under the age of 18 shall operate or ride a motorcycle on the streets and highways of this state without wearing protective headgear that complies with standards established by the commissioner of public safety; and no person shall operate a motorcycle without wearing an eye-protective device.

(b) The provisions of this subdivision do not apply to (1) persons during their participation in a parade for which parade a permit or other official authorization has been granted by a local governing body or other governmental authority, or (2) persons riding within an enclosed cab autocycle.

Subd. 5. Driving rules. (a) An operator of a motorcycle must ride only upon a permanent and regular seat which is attached to the vehicle for that purpose. No other person shall ride on a motorcycle, except that passengers may ride (1) upon a permanent and regular operator's seat if designed for two persons, (2) upon additional seats attached to or in the vehicle, or (3) in a sidecar attached to the vehicle. The operator of a motorcycle is prohibited from carrying passengers in a number in excess of the designed capacity of the motorcycle or sidecar attached to it. A passenger is prohibited from being carried in a position that interferes with the safe operation of the motorcycle or the view of the operator.

(b) No person shall ride upon a motorcycle as a passenger unless the person can reach the footrests or floorboards with both feet.

(c) Except for passengers of sidecars, drivers and passengers of three-wheeled motorcycles, and persons in an autocycle, no person shall operate or ride upon a motorcycle except while sitting astride the seat, facing forward, with one leg on either side of the motorcycle.

(d) No person shall operate a motorcycle while carrying animals, packages, bundles, or other cargo which prevent the person from keeping both hands on the handlebars.

(e) No person shall operate a motorcycle between lanes of moving or stationary vehicles headed in the same direction, nor shall any person drive a motorcycle abreast of or overtake or pass another vehicle within the same traffic lane. Motorcycles may, with the consent of both drivers, be operated not more than two abreast in a single traffic lane if the vehicles fit safely within the designated space of the lane.

(f) Motor vehicles including motorcycles are entitled to the full use of a traffic lane and no motor vehicle may be driven or operated in a manner so as to deprive a motorcycle of the full use of a traffic lane.

(g) A person operating a motorcycle upon a roadway must be granted the rights and is subject to the duties applicable to a motor vehicle as provided by law, except as to those provisions which by their nature can have no application.

(h) Paragraph (e) of this subdivision does not apply to police officers in the performance of their official duties.

(i) No person shall operate a motorcycle on a street or highway unless the headlight or headlights are lighted at all times the motorcycle is so operated.

(j) A person parking a motorcycle on the roadway of a street or highway must:

(1) if parking in a marked parking space, park the motorcycle completely within the marked space; and

(2) park the motorcycle in such a way that the front of the motorcycle is pointed or angled toward the nearest lane of traffic to the extent practicable and necessary to allow the operator to (i) view any traffic in both directions of the street or highway without having to move the motorcycle into a lane of traffic and without losing balance or control of the motorcycle, and (ii) ride the motorcycle forward and directly into a lane of traffic when the lane is sufficiently clear of traffic.

Subd. 6. [Repealed, 1999 c 230 s 46]

Subd. 7. Noise limits. After December 31, 1978, noise rules adopted by the Pollution Control Agency for motor vehicles pursuant to section 169.693 shall also apply to motorcycles.

History: 1967 c 875 s 1-5; 1969 c 1123 s 1-3; 1969 c 1129 art 1 s 18; 1971 c 226 s 1; 1971 c 491 s 35; 1974 c 133 s 1; 1975 c 29 s 3-5; 1976 c 295 s 1; 1977 c 17 s 1-4; 1977 c 134 s 1; 1981 c 357 s 63; 1982 c 548 art 4 s 13; 1983 c 216 art 1 s 29,30; 1983 c 345 s 8; 1984 c 549 s 32,33; 1985 c 248 s 70; 1986 c 444; 1995 c 40 s 1; 1997 c 159 art 2 s 31; 1998 c 398 art 5 s 55; 2000 c 489 art 6 s 30; 2001 c 60 s 1; 2002 c 364 s 18; 2002 c 371 art 1 s 49; 2016 c 114 s 4-7



Section 169.98 — POLICE, PATROL, OR SECURITY GUARD VEHICLE.

Subdivision 1. Colors and markings. (a) Except as provided in subdivisions 2 and 2a, all motor vehicles which are primarily used in the enforcement of highway traffic rules by the State Patrol or for general uniform patrol assignment by any municipal police department or other law enforcement agency, except conservation officers, shall have uniform colors and markings as provided in this subdivision. Motor vehicles of:

(1) municipal police departments, including the University of Minnesota Police Department and park police units, shall be predominantly blue, brown, green, black, or white;

(2) the State Patrol shall be predominantly maroon; and

(3) the county sheriff's office shall be predominantly brown, black, gold, or white.

(b) The identity of the governmental unit operating the vehicle shall be displayed on both front door panels and on the rear of the vehicle. The identity may be in the form of a shield or emblem, or may be the word "police," "sheriff," or the words "State Patrol" or "conservation officer," as appropriate, with letters not less than 2-1/2 inches high, one-inch wide and of a three-eighths inch brush stroke. The identity shall be of a color contrasting with the background color so that the motor vehicle is easily identifiable as belonging to a specific type of law enforcement agency. Each vehicle shall be marked with its own identifying number on the rear of the vehicle. The number shall be printed in the same size and color required pursuant to this subdivision for identifying words which may be displayed on the vehicle.

Subd. 1a. Vehicle stop authority. Only a person who is licensed as a peace officer or part-time peace officer under sections 626.84 to 626.863 may use a motor vehicle governed by subdivision 1 to stop a vehicle as defined in section 169.011, subdivision 92. In addition, a hazardous materials specialist employed by the Department of Transportation may, in the course of responding to an emergency, use a motor vehicle governed by subdivision 1 to stop a vehicle as defined in section 169.011, subdivision 92.

Subd. 1b. Operation of marked vehicle. Except as otherwise permitted under sections 221.221 and 299D.06, a motor vehicle governed by subdivision 1 may only be operated by a person licensed as a peace officer or part-time peace officer under sections 626.84 to 626.863. This prohibition does not apply to the following:

(1) a marked vehicle that is operated for maintenance purposes only;

(2) a marked vehicle that is operated during a skills course approved by the Peace Officer Standards and Training Board;

(3) a marked vehicle that is operated to transport prisoners or equipment; or

(4) a marked vehicle that is operated by a reserve officer providing supplementary assistance at the direction of the chief law enforcement officer or the officer's designee, when a licensed peace officer as defined in section 626.84, subdivision 1, paragraph (c), who is employed by that political subdivision, is on duty within the political subdivision.

Subd. 2. Specially marked patrol vehicle. The commissioner of public safety may authorize the use of specially marked State Patrol vehicles, that have only a marking composed of a shield on the right door with the words inscribed thereon "Minnesota State Patrol" for primary use in the enforcement of highway traffic rules when in the judgment of the commissioner of public safety the use of specially marked State Patrol vehicles will contribute to the safety of the traveling public. The number of such specially marked State Patrol vehicles used in the enforcement of highway traffic rules shall not exceed ten percent of the total number of State Patrol vehicles used in traffic law enforcement. All specially marked State Patrol vehicles shall be operated by uniformed members of the State Patrol and so equipped and operated as to clearly indicate to the driver of a car which is signaled to stop that the specially marked State Patrol vehicle is being operated by the State Patrol.

Subd. 2a. Specially marked police or sheriff vehicle. The chief of police of a home rule or statutory city, and the sheriff of a county, may authorize within the jurisdiction the use of specially marked police or sheriff's vehicles for primary use in the enforcement of highway traffic laws and ordinances when in the judgment of the chief of police or sheriff the use of specially marked vehicles will contribute to the safety of the traveling public. A specially marked vehicle is a vehicle that is marked only with the shield of the city or county and the name of the proper authority on the right front door of the vehicle. The number of specially marked vehicles owned by a police department of a city of the first class may not exceed ten percent of the total number of vehicles used by that police department in traffic law enforcement, and a city or county that uses fewer than 11 vehicles in traffic law enforcement may not own more than one specially marked vehicle. A specially marked vehicle may be operated only by a uniformed officer and must be equipped and operated to indicate clearly to the driver of a vehicle signaled to stop that the specially marked vehicle is being operated by a police department or sheriff's office.

Subd. 3. Security guard vehicle. (a) All motor vehicles which are used by security guards in the course of their employment may have any color other than those specified in subdivision 1 for law enforcement vehicles. The identity of the security service shall be displayed on the motor vehicle as required for law enforcement vehicles.

(b) Notwithstanding subdivision 1, paragraph (a), clause (1), a security guard may continue to use a motor vehicle that is predominantly black in the course of the guard's employment if the vehicle was being used in this manner before August 1, 2002.

(c) Notwithstanding subdivision 1, paragraph (a), clause (3), a security guard may continue to use a motor vehicle that is predominantly gold in the course of the guard's employment if the vehicle was being used in this manner before August 1, 2012.

Subd. 3a. Bondsman or bail enforcement agent vehicle. All motor vehicles that are used by a bondsman or bail enforcement agent as defined in section 626.88, subdivision 1, paragraph (d), may have any color other than those specified in subdivision 1 for law enforcement vehicles. A bondsman or bail enforcement agent may not display markings on the vehicle in the form of a police shield, star, or any similar emblem that is typically associated with a marked law enforcement vehicle.

Subd. 4. Effective date. Subdivisions 1 to 3 shall apply to those motor vehicles purchased subsequent to January 1, 1981.

Subd. 5. Vehicle security barrier; exemption. Marked State Patrol vehicles are exempt from compliance with any rule requiring a security barrier between the front and rear seats of the vehicle. A State Patrol vehicle shall be equipped with a security barrier at the option of the officer assigned the vehicle.

History: 1959 c 554 s 1,2; 1961 c 458 s 1; 1969 c 1129 art 1 s 4; 1971 c 491 s 36; 1980 c 578 s 10; 1981 c 37 s 2; 1985 c 248 s 70; 1986 c 444; 1987 c 162 s 1,2; 1987 c 334 s 1,2; 1989 c 17 s 1; 1993 c 326 art 7 s 3; 2002 c 267 s 1-4; 2012 c 287 art 3 s 39,40; 2015 c 65 art 3 s 6



Section 169.985 — TRAFFIC CITATION QUOTA PROHIBITED.

A law enforcement agency may not order, mandate, require, or suggest to a peace officer a quota for the issuance of traffic citations, including administrative citations authorized under section 169.999, on a daily, weekly, monthly, quarterly, or yearly basis.

History: 1990 c 482 s 3; 2009 c 158 s 4



Section 169.99 — UNIFORM TRAFFIC TICKET.

Subdivision 1. Form. (a) Except as provided in subdivision 3, and section 169.999, subdivision 3, there shall be a uniform ticket issued throughout the state by the police and peace officers or by any other person for violations of this chapter and ordinances in conformity thereto. Such uniform traffic ticket shall be in the form and have the effect of a summons and complaint. Except as provided in paragraph (b), the uniform ticket shall state that if the defendant fails to appear in court in response to the ticket, an arrest warrant may be issued. The uniform traffic ticket shall consist of four parts, on paper sensitized so that copies may be made without the use of carbon paper, as follows:

(1) the complaint, with reverse side for officer's notes for testifying in court, driver's past record, and court's action, printed on white paper;

(2) the abstract of court record for the Department of Public Safety, which shall be a copy of the complaint with the certificate of conviction on the reverse side, printed on yellow paper;

(3) the police record, which shall be a copy of the complaint and of the reverse side of copy (1), printed on pink paper; and

(4) the summons, with, on the reverse side, such information as the court may wish to give concerning the Traffic Violations Bureau, and a plea of guilty and waiver, printed on off-white tag stock.

(b) If the offense is a petty misdemeanor, the uniform ticket must state that a failure to appear will be considered a plea of guilty and waiver of the right to trial, unless the failure to appear is due to circumstances beyond the person's control.

Subd. 1a. Endangerment. In every charge of a violation of any provision of this chapter, the uniform traffic ticket shall contain a blank or space wherein the officer shall specify the officer's opinion as to whether or not an offense which is otherwise a petty misdemeanor was committed in a manner or under circumstances so as to endanger or be likely to endanger any person or property.

Subd. 1b. Speed. (a) For a citation issued before August 1, 2014, the uniform traffic ticket must provide a blank or space wherein an officer who issues a citation for a violation of a speed limit of 55 or 60 miles per hour must specify whether the speed was greater than ten miles per hour in excess of the speed limit.

(b) For a citation issued on or after August 1, 2014, the uniform traffic ticket must provide a blank or space wherein an officer who issues a citation for a violation of a speed limit of 55 or 60 miles per hour must specify whether the speed was greater than ten miles per hour in excess of a 55 miles per hour speed limit, or more than five miles per hour in excess of a 60 miles per hour speed limit.

Subd. 1c. Notice of surcharge. All parts of the uniform traffic ticket must give conspicuous notice of the fact that, if convicted, the person to whom it was issued must pay a state-imposed surcharge under section 357.021, subdivision 6, and the current amount of the required surcharge.

Subd. 2. Commissioner prescribes form. The commissioner of public safety shall prescribe the detailed form of the uniform traffic ticket, and shall revise the uniform ticket on such subsequent occasions as necessary and proper to keep the uniform ticket in conformity with state and federal law.

Subd. 3. Alteration by local government. Any city of the first class, through its governing body, may alter by deletion or addition the uniform traffic ticket in such manner as it deems advisable for use in such city, provided that it includes the notice required by subdivision 1, paragraph (b). In respect to any public corporation organized and existing pursuant to sections 473.601 to 473.679, whose ordinances and regulations for the control of traffic are enforced through prosecution in the district court having jurisdiction in one or the other of the cities of the first class included within such public corporation, the traffic ticket used in such enforcement shall conform to that used by the city of the first class in the district court having jurisdiction where its ordinances and regulations are enforced, except as to color and as to information uniquely applying to such public corporation and to its ordinances and regulations.

History: Ex1961 c 19 s 1-3; 1963 c 3 s 1; 1971 c 491 s 37; Ex1971 c 27 s 21; 1980 c 509 s 60; 1983 c 216 art 1 s 31; 1985 c 248 s 70; 1986 c 444; 1986 c 454 s 20; 1988 c 681 s 12,13; 1989 c 333 s 2,3; 1996 c 455 art 1 s 8; 1997 c 187 art 2 s 8; 1998 c 254 art 2 s 20; 1Sp2005 c 6 art 3 s 53; 2008 c 350 art 1 s 51; 2009 c 158 s 5; 2012 c 287 art 4 s 30



Section 169.999 — ADMINISTRATIVE CITATIONS FOR CERTAIN TRAFFIC OFFENSES.

Subdivision 1. Authority. (a) Except for peace officers employed by the state patrol, prior to a peace officer issuing an administrative citation under this section, the governing body for the local unit of government that employs the peace officer must pass a resolution that:

(1) authorizes issuance of administrative citations;

(2) obligates the local unit of government to provide a neutral third party to hear and rule on challenges to administrative citations; and

(3) bars peace officers from issuing administrative citations in violation of this section.

(b) A peace officer may issue an administrative citation to a vehicle operator who:

(1) violates section 169.14, and the violation consists of a speed under ten miles per hour in excess of the lawful speed limit;

(2) fails to obey a stop line in violation of section 169.30; or

(3) operates a vehicle that is in violation of sections 169.46 to 169.68 and 169.69 to 169.75.

(c) The authority to issue an administrative citation is exclusively limited to those offenses listed in this subdivision.

(d) A peace officer who issues an administrative citation for the infraction of speeding under ten miles per hour over the speed limit must use the actual speed a violator's vehicle was traveling at the time of the infraction and may not reduce the recorded speed for purposes of qualifying the offense for an administrative citation. An administrative citation issued for speeding must list the actual speed the vehicle was traveling at the time of the infraction.

(e) A local unit of government shall notify the commissioner of public safety after it passes a resolution described in paragraph (a).

Subd. 2. Officer's authority. The authority to issue an administrative citation is reserved exclusively to licensed peace officers. An officer may not be required by ordinance or otherwise to issue a citation under this section instead of a criminal citation.

Subd. 3. Uniform citation. There must be a uniform administrative citation issued throughout the state by licensed peace officers for violations of this section. No other citation is authorized for violations of this section. The commissioner of public safety shall prescribe the detailed form of the uniform administrative citation and shall revise the uniform administrative citation on such subsequent occasions as necessary and proper. The uniform administrative citation must include notification that the person has the right to contest the citation.

Subd. 4. Right to contest citation. (a) A peace officer who issues an administrative citation must inform the vehicle operator that the person has the right to contest the citation.

(b) Except as provided in paragraph (c), the local unit of government that employs the peace officer who issues an administrative citation must provide a civil process for a person to contest the administrative citation. The person must be allowed to challenge the citation before a neutral third party. A local unit of government may employ a person to hear and rule on challenges to administrative citations or contract with another local unit of government or a private entity to provide the service.

(c) The state patrol may contract with local units of government or private entities to collect administrative fines and to provide a neutral third party to hear and rule on challenges to administrative citations. An administrative citation issued by a state patrol trooper must clearly state how and where a violator can challenge the citation.

Subd. 5. Fines; disbursement. (a) A person who commits an administrative violation under subdivision 1 must pay a fine of $60.

(b) Except as provided in paragraph (c), two-thirds of a fine collected under this section must be credited to the general revenue fund of the local unit of government that employs the peace officer who issued the citation and one-third must be transferred to the commissioner of management and budget to be deposited in the state general fund. A local unit of government receiving fine proceeds under this section must use at least one-half of the funds for law enforcement purposes. The funds must be used to supplement but not supplant any existing law enforcement funding.

(c) For fines collected under this section from administrative citations issued by state patrol troopers, one-third must be credited to the general fund of the local unit of government or entity that collects the fine and provides a hearing officer and two-thirds must be transferred to the commissioner of management and budget to be deposited in the state general fund.

Subd. 6. Commercial drivers' licenses and commercial vehicles; exceptions. An administrative citation may not be issued under this section to (1) the holder of a commercial driver's license, or (2) the driver of a commercial vehicle in which the administrative violation was committed.

Subd. 7. Driving records. A violation under this section may not be recorded by the Department of Public Safety on the violator's driving record and does not constitute grounds for revocation or suspension of the violator's driver's license.

Subd. 8. Administrative penalty reporting. (a) A county, statutory or home rule city, or town that employs peace officers who issue administrative citations and that collects administrative fines under this section must include that information and the amount collected as separate categories in any financial report, summary, or audit.

(b) The state auditor shall annually report to the commissioner of public safety information concerning administrative fines collected by local units of government under this section. Upon request, the commissioner of public safety shall report to the chairs and ranking minority members of the senate and house of representatives committees having jurisdiction over criminal justice policy and funding summarizing the reports the commissioner received under this paragraph.

Subd. 9. Local preemption. The authority to issue an administrative citation is exclusively limited to those offenses listed in subdivision 1. Notwithstanding any contrary charter provision or ordinance, no statutory or home rule charter city, county, or town may impose administrative penalties to enforce any other provision of this chapter.

History: 2009 c 101 art 2 s 109; 2009 c 158 s 6






Chapter 169A — DRIVING WHILE IMPAIRED

Section 169A.01 — CITATION; APPLICATION.

Subdivision 1. Citation. This chapter may be cited as the Minnesota Impaired Driving Code.

Subd. 2. Application. Unless otherwise indicated, the provisions of this chapter apply to any person who drives, operates, or is in physical control of a motor vehicle within this state or on any boundary water of this state. The provisions of this chapter are applicable and uniform throughout the state and in all its political subdivisions and municipalities.

Subd. 3. Local ordinances. No local authority may enact or enforce any rule or regulation that conflicts with a provision of this chapter unless expressly authorized to do so in this chapter. Local authorities may adopt traffic regulations that do not conflict with the provisions of this chapter. However, if any local ordinance regulating traffic covers the same subject for which a penalty is provided for in this chapter, the penalty provided for the violation of the local ordinance must be identical to the penalty provided for in this chapter for the same offense.

History: 2000 c 478 art 1 s 1



Section 169A.03 — DEFINITIONS.

Subdivision 1. Scope. (a) As used in this chapter, unless the context clearly indicates otherwise, the terms defined in this section have the meanings given.

(b) If a term defined in section 169.011, but not defined in this chapter, is used in this chapter, the term has the meaning given in section 169.011, unless the context clearly indicates otherwise.

Subd. 2. Alcohol concentration. "Alcohol concentration" means:

(1) the number of grams of alcohol per 100 milliliters of blood;

(2) the number of grams of alcohol per 210 liters of breath; or

(3) the number of grams of alcohol per 67 milliliters of urine.

Subd. 3. Aggravating factor. "Aggravating factor" includes:

(1) a qualified prior impaired driving incident within the ten years immediately preceding the current offense;

(2) having an alcohol concentration of 0.16 or more as measured at the time, or within two hours of the time, of the offense; or

(3) having a child under the age of 16 in the motor vehicle at the time of the offense if the child is more than 36 months younger than the offender.

Subd. 4. Commercial motor vehicle. "Commercial motor vehicle" has the meaning given in section 169.011, subdivision 16.

Subd. 5. Commissioner. "Commissioner" means the commissioner of public safety or a designee.

Subd. 5a. Control analysis. "Control analysis" means a procedure involving a solution that yields a predictable alcohol concentration reading.

Subd. 6. Controlled substance. "Controlled substance" has the meaning given in section 152.01, subdivision 4.

Subd. 7. Driver. "Driver" has the meaning given in section 169.011, subdivision 24.

Subd. 8. Gross misdemeanor. "Gross misdemeanor" means a crime for which a person may be sentenced to imprisonment for not more than one year, or to payment of a fine of not more than $3,000, or both.

Subd. 9. Hazardous substance. "Hazardous substance" means any chemical or chemical compound that is listed as a hazardous substance in rules adopted under chapter 182 (occupational safety and health).

Subd. 10. Head Start bus. "Head Start bus" has the meaning given in section 169.011, subdivision 34.

Subd. 11. Infrared or other approved breath-testing instrument. "Infrared or other approved breath-testing instrument" means a breath-testing instrument that employs infrared or other technology and has been approved by the commissioner of public safety for determining alcohol concentration.

Subd. 12. Misdemeanor. "Misdemeanor" means a crime for which a person may be sentenced to imprisonment for not more than 90 days, or to payment of a fine of not more than $1,000, or both.

Subd. 13. Motorboat. "Motorboat" has the meaning given in section 86B.005, subdivision 9.

Subd. 14. Motorboat in operation. "Motorboat in operation" does not include a motorboat that is anchored, beached, or securely fastened to a dock or other permanent mooring or a motorboat that is being rowed or propelled by other than mechanical means.

Subd. 15. Motor vehicle. "Motor vehicle" means every vehicle that is self-propelled and every vehicle that is propelled by electric power obtained from overhead trolley wires. The term includes motorboats in operation and off-road recreational vehicles, but does not include a vehicle moved solely by human power.

Subd. 16. Off-road recreational vehicle. "Off-road recreational vehicle" means an off-highway motorcycle as defined in section 84.787, subdivision 7; off-road vehicle as defined in section 84.797, subdivision 7; snowmobile as defined in section 84.81, subdivision 3; and all-terrain vehicle as defined in section 84.92, subdivision 8.

Subd. 17. Owner. "Owner" has the meaning given in section 169.011, subdivision 51.

Subd. 18. Peace officer. "Peace officer" means:

(1) a State Patrol officer;

(2) University of Minnesota peace officer;

(3) police officer of any municipality, including towns having powers under section 368.01, or county; and

(4) for purposes of violations of this chapter in or on an off-road recreational vehicle or motorboat, or for violations of section 97B.065 or 97B.066, a state conservation officer.

Subd. 19. Police officer. "Police officer" has the meaning given in section 169.011, subdivision 56.

Subd. 20. Prior impaired driving conviction. "Prior impaired driving conviction" includes a prior conviction under:

(1) section 169A.20 (driving while impaired); 169A.31 (alcohol-related school bus or Head Start bus driving); or 360.0752 (impaired aircraft operation);

(2) Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6);

(3) Minnesota Statutes 1998, section 169.121 (driver under influence of alcohol or controlled substance); 169.1211 (alcohol-related driving by commercial vehicle drivers); or 169.129 (aggravated DWI-related violations; penalty);

(4) Minnesota Statutes 1996, section 84.91, subdivision 1, paragraph (a) (operating snowmobile or all-terrain vehicle while impaired); or 86B.331, subdivision 1, paragraph (a) (operating motorboat while impaired);

(5) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 2b, clauses (2) to (6); subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6);

(6) section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6), or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6); or

(7) an ordinance from this state, or a statute or ordinance from another state, in conformity with any provision listed in clause (1), (2), (3), (4), (5), or (6).

A "prior impaired driving conviction" also includes a prior juvenile adjudication that would have been a prior impaired driving conviction if committed by an adult.

Subd. 21. Prior impaired driving-related loss of license. (a) "Prior impaired driving-related loss of license" includes a driver's license suspension, revocation, cancellation, denial, or disqualification under:

(1) section 169A.31 (alcohol-related school bus or Head Start bus driving); 169A.50 to 169A.53 (implied consent law); 169A.54 (impaired driving convictions and adjudications; administrative penalties); 171.04 (persons not eligible for drivers' licenses); 171.14 (cancellation); 171.16 (court may recommend suspension); 171.165 (commercial driver's license, disqualification); 171.17 (revocation); or 171.18 (suspension); because of an alcohol-related incident;

(2) Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6);

(3) Minnesota Statutes 1998, section 169.121 (driver under influence of alcohol or controlled substance); 169.1211 (alcohol-related driving by commercial vehicle drivers); or 169.123 (chemical tests for intoxication);

(4) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 2b, clauses (2) to (6); subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6);

(5) section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6), or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6); or

(6) an ordinance from this state, or a statute or ordinance from another state, in conformity with any provision listed in clause (1), (2), (3), (4), or (5).

(b) "Prior impaired driving-related loss of license" also includes the revocation of snowmobile or all-terrain vehicle operating privileges under section 84.911 (chemical testing), or motorboat operating privileges under section 86B.335 (testing for alcohol and controlled substances), for violations that occurred on or after August 1, 1994; the revocation of snowmobile or all-terrain vehicle operating privileges under section 84.91 (operation of snowmobiles and all-terrain vehicles by persons under the influence of alcohol or controlled substances); or the revocation of motorboat operating privileges under section 86B.331 (operation while using alcohol or drugs or with a physical or mental disability).

(c) "Prior impaired driving-related loss of license" does not include any license action stemming solely from a violation of section 169A.33 (underage drinking and driving), 171.09 (conditions of a restricted license), or 340A.503 (persons under the age of 21, illegal acts).

Subd. 22. Qualified prior impaired driving incident. "Qualified prior impaired driving incident" includes prior impaired driving convictions and prior impaired driving-related losses of license.

Subd. 23. School bus. "School bus" has the meaning given in section 169.011, subdivision 71. In addition, the term includes type III vehicles as defined in section 169.011, subdivision 71, when driven by employees or agents of school districts.

Subd. 24. Street or highway. "Street or highway" has the meaning given in section 169.011, subdivision 81.

Subd. 24a. Twice the legal limit. "Twice the legal limit" means an alcohol concentration of two times the limit specified in section 169A.20, subdivision 1, clause (5).

Subd. 25. Vehicle. "Vehicle" has the meaning given in section 169.011, subdivision 92.

History: 2000 c 478 art 1 s 2; 1Sp2001 c 8 art 8 s 4; 2002 c 323 s 18; 2003 c 96 s 1; 1Sp2003 c 2 art 9 s 1,2; 2005 c 10 art 2 s 4; 2007 c 54 art 3 s 14; 2008 c 271 s 2; 2008 c 350 art 1 s 96; 2009 c 96 art 8 s 8; 2010 c 366 s 1; 2012 c 222 s 1,2; 2014 c 180 s 1,2,9; 2015 c 65 art 6 s 5



Section 169A.05 — PARENTHETICAL REFERENCES.

Words set forth in parentheses after references to sections or subdivisions in this chapter are mere catchwords included solely for convenience in reference. They are not substantive and may not be used to construe or limit the meaning of any statutory language.

History: 2000 c 478 art 1 s 3



Section 169A.07 — FIRST-TIME DWI VIOLATOR; OFF-ROAD VEHICLE OR BOAT.

A person who violates section 169A.20 (driving while impaired) while using an off-road recreational vehicle or motorboat and who does not have a qualified prior impaired driving incident is subject only to the criminal penalty provided in section 169A.25 (second-degree driving while impaired), 169A.26 (third-degree driving while impaired), or 169A.27 (fourth-degree driving while impaired); and loss of operating privileges as provided in section 84.91, subdivision 1 (operation of snowmobiles or all-terrain vehicles by persons under the influence of alcohol or controlled substances), or 86B.331, subdivision 1 (operation of motorboats while using alcohol or with a physical or mental disability), whichever is applicable. The person is not subject to the provisions of section 169A.275, subdivision 5 (submission to the level of care recommended in chemical use assessment for repeat offenders and offenders with alcohol concentration of 0.16 or more); 169A.277 (long-term monitoring); 169A.285 (penalty assessment); 169A.44 (conditional release); 169A.54 (impaired driving convictions and adjudications; administrative penalties); or 169A.54, subdivision 11 (chemical use assessment); the license revocation sanctions of sections 169A.50 to 169A.53 (implied consent law); or the plate impoundment provisions of section 169A.60 (administrative impoundment of plates).

History: 2000 c 478 art 1 s 4; 1Sp2001 c 8 art 11 s 1; 1Sp2001 c 9 art 19 s 2; 2002 c 379 art 1 s 113; 2015 c 65 art 6 s 6



Section 169A.09 — DETERMINING QUALIFIED PRIOR DWI INCIDENTS.

Prior impaired driving convictions and prior impaired driving-related losses of license must arise out of a separate course of conduct to be considered as multiple qualified prior impaired driving incidents under this chapter. When a person has a prior impaired driving conviction and a prior impaired driving-related loss of license based on the same course of conduct, either the conviction or the loss of license may be considered a qualified prior impaired driving incident, but not both.

History: 2000 c 478 art 1 s 5



Section 169A.095 — DETERMINING NUMBER OF AGGRAVATING FACTORS.

When determining the number of aggravating factors present for purposes of this chapter, subject to section 169A.09 (sanctions for prior behavior to be based on separate courses of conduct), each qualified prior impaired driving incident within the ten years immediately preceding the current offense is counted as a separate aggravating factor.

History: 2000 c 478 art 1 s 6



Section 169A.20 — DRIVING WHILE IMPAIRED.

Subdivision 1. Driving while impaired crime; motor vehicle. It is a crime for any person to drive, operate, or be in physical control of any motor vehicle, as defined in section 169A.03, subdivision 15, except for motorboats in operation and off-road recreational vehicles, within this state or on any boundary water of this state when:

(1) the person is under the influence of alcohol;

(2) the person is under the influence of a controlled substance;

(3) the person is knowingly under the influence of a hazardous substance that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to drive or operate the motor vehicle;

(4) the person is under the influence of a combination of any two or more of the elements named in clauses (1) to (3);

(5) the person's alcohol concentration at the time, or as measured within two hours of the time, of driving, operating, or being in physical control of the motor vehicle is 0.08 or more;

(6) the vehicle is a commercial motor vehicle and the person's alcohol concentration at the time, or as measured within two hours of the time, of driving, operating, or being in physical control of the commercial motor vehicle is 0.04 or more; or

(7) the person's body contains any amount of a controlled substance listed in Schedule I or II, or its metabolite, other than marijuana or tetrahydrocannabinols.

Subd. 1a. Driving while impaired crime; motorboat in operation. It is a crime for any person to operate or be in physical control of a motorboat in operation on any waters or boundary water of this state when:

(1) the person is under the influence of alcohol;

(2) the person is under the influence of a controlled substance;

(3) the person is knowingly under the influence of a hazardous substance that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to drive or operate the motorboat;

(4) the person is under the influence of a combination of any two or more of the elements named in clauses (1) to (3);

(5) the person's alcohol concentration at the time, or as measured within two hours of the time, of driving, operating, or being in physical control of the motorboat is 0.08 or more; or

(6) the person's body contains any amount of a controlled substance listed in Schedule I or II, or its metabolite, other than marijuana or tetrahydrocannabinols.

Subd. 1b. Driving while impaired crime; snowmobile and all-terrain vehicle. It is a crime for any person to operate or be in physical control of a snowmobile as defined in section 84.81, subdivision 3, or all-terrain vehicle as defined in section 84.92, subdivision 8, anywhere in this state or on the ice of any boundary water of this state when:

(1) the person is under the influence of alcohol;

(2) the person is under the influence of a controlled substance;

(3) the person is knowingly under the influence of a hazardous substance that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to drive or operate the snowmobile or all-terrain vehicle;

(4) the person is under the influence of a combination of any two or more of the elements named in clauses (1) to (3);

(5) the person's alcohol concentration at the time, or as measured within two hours of the time, of driving, operating, or being in physical control of the snowmobile or all-terrain vehicle is 0.08 or more; or

(6) the person's body contains any amount of a controlled substance listed in Schedule I or II, or its metabolite, other than marijuana or tetrahydrocannabinols.

Subd. 1c. Driving while impaired crime; off-highway motorcycle and off-road vehicle. It is a crime for any person to operate or be in physical control of any off-highway motorcycle as defined in section 84.787, subdivision 7, or any off-road vehicle as defined in section 84.797, subdivision 7, anywhere in this state or on the ice of any boundary water of this state when:

(1) the person is under the influence of alcohol;

(2) the person is under the influence of a controlled substance;

(3) the person is knowingly under the influence of a hazardous substance that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to drive or operate the off-highway motorcycle or off-road vehicle;

(4) the person is under the influence of a combination of any two or more of the elements named in clauses (1) to (3);

(5) the person's alcohol concentration at the time, or as measured within two hours of the time, of driving, operating, or being in physical control of the off-highway motorcycle or off-road vehicle is 0.08 or more; or

(6) the person's body contains any amount of a controlled substance listed in Schedule I or II, or its metabolite, other than marijuana or tetrahydrocannabinols.

Subd. 2. Refusal to submit to chemical test crime. It is a crime for any person to refuse to submit to a chemical test of the person's blood, breath, or urine under section 169A.51 (chemical tests for intoxication), or 169A.52 (test refusal or failure; revocation of license).

[See Note.]

Subd. 3. Sentence. A person who violates this section may be sentenced as provided in section 169A.24 (first-degree driving while impaired), 169A.25 (second-degree driving while impaired), 169A.26 (third-degree driving while impaired), or 169A.27 (fourth-degree driving while impaired).

History: 2000 c 478 art 1 s 7; 1Sp2001 c 8 art 11 s 2; 1Sp2001 c 9 art 19 s 3; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 3; 2004 c 283 s 3; 2006 c 260 art 2 s 2; 2009 c 83 art 2 s 9-12

NOTE: Subdivision 2 was found unconstitutional as applied to blood tests in State v. Trahan, 870 N.W.2d 396 (Minn. Ct. App. 2016) and as applied to urine tests in State v. Thompson, 873 N.W.2d 873 (Minn. Ct. App. 2016), petition for review granted in both cases (Minn. 2016).



Section 169A.24 — FIRST-DEGREE DRIVING WHILE IMPAIRED.

Subdivision 1. Degree described. A person who violates section 169A.20 (driving while impaired) is guilty of first-degree driving while impaired if the person:

(1) commits the violation within ten years of the first of three or more qualified prior impaired driving incidents;

(2) has previously been convicted of a felony under this section; or

(3) has previously been convicted of a felony under:

(i) Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6);

(ii) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6); subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6); or

(iii) section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6), or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6).

Subd. 2. Criminal penalty. A person who commits first-degree driving while impaired is guilty of a felony and may be sentenced to imprisonment for not more than seven years, or to payment of a fine of not more than $14,000, or both. The person is subject to the mandatory penalties described in section 169A.276 (mandatory penalties; felony violations).

History: 1Sp2001 c 8 art 11 s 3; 1Sp2001 c 9 art 19 s 4; 2002 c 379 art 1 s 113; 2006 c 260 art 2 s 3; 2007 c 54 art 3 s 14; 2012 c 222 s 3; 2014 c 180 s 3,9



Section 169A.25 — SECOND-DEGREE DRIVING WHILE IMPAIRED.

Subdivision 1. Degree described. (a) A person who violates section 169A.20, subdivision 1, 1a, 1b, or 1c (driving while impaired crime), is guilty of second-degree driving while impaired if two or more aggravating factors were present when the violation was committed.

(b) A person who violates section 169A.20, subdivision 2 (refusal to submit to chemical test crime), is guilty of second-degree driving while impaired if one aggravating factor was present when the violation was committed.

Subd. 2. Criminal penalty. Second-degree driving while impaired is a gross misdemeanor. The mandatory penalties described in section 169A.275 and the long-term monitoring described in section 169A.277 may be applicable.

History: 2000 c 478 art 1 s 8; 1Sp2001 c 8 art 11 s 4; 1Sp2001 c 9 art 19 s 5; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 4; 2009 c 83 art 2 s 13



Section 169A.26 — THIRD-DEGREE DRIVING WHILE IMPAIRED.

Subdivision 1. Degree described. (a) A person who violates section 169A.20, subdivision 1, 1a, 1b, or 1c (driving while impaired crime), is guilty of third-degree driving while impaired if one aggravating factor was present when the violation was committed.

(b) A person who violates section 169A.20, subdivision 2 (refusal to submit to chemical test crime), is guilty of third-degree driving while impaired.

Subd. 2. Criminal penalty. Third-degree driving while impaired is a gross misdemeanor. The mandatory penalties described in section 169A.275 and the long-term monitoring described in section 169A.277 may be applicable.

History: 2000 c 478 art 1 s 9; 1Sp2001 c 8 art 11 s 5; 1Sp2001 c 9 art 19 s 6; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 5; 2009 c 83 art 2 s 14



Section 169A.27 — FOURTH-DEGREE DRIVING WHILE IMPAIRED.

Subdivision 1. Degree described. A person who violates section 169A.20, subdivision 1, 1a, 1b, or 1c (driving while impaired crime), is guilty of fourth-degree driving while impaired.

Subd. 2. Criminal penalty. Fourth-degree driving while impaired is a misdemeanor.

History: 2000 c 478 art 1 s 10; 1Sp2001 c 8 art 11 s 6; 1Sp2001 c 9 art 19 s 7; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 6; 2009 c 83 art 2 s 15



Section 169A.275 — MANDATORY PENALTIES; NONFELONY VIOLATIONS.

Subdivision 1. Second offense. (a) The court shall sentence a person who is convicted of a violation of section 169A.20 (driving while impaired) within ten years of a qualified prior impaired driving incident to either:

(1) a minimum of 30 days of incarceration, at least 48 hours of which must be served in a local correctional facility; or

(2) eight hours of community work service for each day less than 30 days that the person is ordered to serve in a local correctional facility.

Notwithstanding section 609.135 (stay of imposition or execution of sentence), the penalties in this paragraph must be executed, unless the court departs from the mandatory minimum sentence under paragraph (b) or (c).

(b) Prior to sentencing, the prosecutor may file a motion to have a defendant described in paragraph (a) sentenced without regard to the mandatory minimum sentence established by that paragraph. The motion must be accompanied by a statement on the record of the reasons for it. When presented with the prosecutor's motion and if it finds that substantial mitigating factors exist, the court shall sentence the defendant without regard to the mandatory minimum sentence established by paragraph (a).

(c) The court may, on its own motion, sentence a defendant described in paragraph (a) without regard to the mandatory minimum sentence established by that paragraph if it finds that substantial mitigating factors exist and if its sentencing departure is accompanied by a statement on the record of the reasons for it. The court also may sentence the defendant without regard to the mandatory minimum sentence established by paragraph (a) if the defendant is sentenced to probation and ordered to participate in a program established under section 169A.74 (pilot programs of intensive probation for repeat DWI offenders).

(d) When any portion of the sentence required by paragraph (a) is not executed, the court should impose a sentence that is proportional to the extent of the offender's prior criminal and moving traffic violation record. Any sentence required under paragraph (a) must include a mandatory sentence that is not subject to suspension or a stay of imposition or execution, and that includes incarceration for not less than 48 hours or at least 80 hours of community work service.

Subd. 2. Third offense. (a) The court shall sentence a person who is convicted of a violation of section 169A.20 (driving while impaired) within ten years of the first of two qualified prior impaired driving incidents to either:

(1) a minimum of 90 days of incarceration, at least 30 days of which must be served consecutively in a local correctional facility; or

(2) a program of intensive supervision of the type described in section 169A.74 (pilot programs of intensive probation for repeat DWI offenders) that requires the person to consecutively serve at least six days in a local correctional facility.

(b) The court may order that the person serve not more than 60 days of the minimum penalty under paragraph (a), clause (1), on home detention or in an intensive probation program described in section 169A.74.

(c) Notwithstanding section 609.135, the penalties in this subdivision must be imposed and executed.

Subd. 3. Fourth offense. (a) Unless the court commits the person to the custody of the commissioner of corrections as provided in section 169A.276 (mandatory penalties; felony violations), the court shall sentence a person who is convicted of a violation of section 169A.20 (driving while impaired) within ten years of the first of three qualified prior impaired driving incidents to either:

(1) a minimum of 180 days of incarceration, at least 30 days of which must be served consecutively in a local correctional facility;

(2) a program of intensive supervision of the type described in section 169A.74 (pilot programs of intensive probation for repeat DWI offenders) that requires the person to consecutively serve at least six days in a local correctional facility; or

(3) a program of staggered sentencing involving a minimum of 180 days of incarceration, at least 30 days of which must be served consecutively in a local correctional facility.

(b) The court may order that the person serve not more than 150 days of the minimum penalty under paragraph (a), clause (1), on home detention or in an intensive probation program described in section 169A.74. Notwithstanding section 609.135, the penalties in this subdivision must be imposed and executed.

Subd. 4. Fifth offense or more. (a) Unless the court commits the person to the custody of the commissioner of corrections as provided in section 169A.276 (mandatory penalties; felony violations), the court shall sentence a person who is convicted of a violation of section 169A.20 (driving while impaired) within ten years of the first of four or more qualified prior impaired driving incidents to either:

(1) a minimum of one year of incarceration, at least 60 days of which must be served consecutively in a local correctional facility;

(2) a program of intensive supervision of the type described in section 169A.74 (pilot programs of intensive probation for repeat DWI offenders) that requires the person to consecutively serve at least six days in a local correctional facility; or

(3) a program of staggered sentencing involving a minimum of one year of incarceration, at least 60 days of which must be served consecutively in a local correctional facility.

(b) The court may order that the person serve the remainder of the minimum penalty under paragraph (a), clause (1), on intensive probation using an electronic monitoring system or, if such a system is unavailable, on home detention. Notwithstanding section 609.135, the penalties in this subdivision must be imposed and executed.

Subd. 5. Level of care recommended in chemical use assessment. Unless the court commits the person to the custody of the commissioner of corrections as provided in section 169A.276 (mandatory penalties; felony violations), in addition to other penalties required under this section, the court shall order a person to submit to the level of care recommended in the chemical use assessment conducted under section 169A.70 (alcohol safety program; chemical use assessments) if the person is convicted of violating section 169A.20 (driving while impaired) while having an alcohol concentration of 0.16 or more as measured at the time, or within two hours of the time, of the offense or if the violation occurs within ten years of one or more qualified prior impaired driving incidents.

Subd. 6. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Staggered sentencing" means a sentencing procedure in which the court sentences a person convicted of a gross misdemeanor or felony violation of section 169A.20 (driving while impaired) to an executed sentence of incarceration in a local correctional facility, to be served in equal segments in three or more consecutive years. Before reporting for any subsequent segment of incarceration after the first segment, the offender shall be regularly involved in a structured sobriety group and may bring a motion before the court requesting to have that segment of incarceration stayed. The motion must be brought before the same judge who initially pronounced the sentence. Before bringing the motion, the offender shall participate for 30 days in a remote electronic alcohol-monitoring program under the direction of the person's probation agent. It is within the court's discretion to stay the second or subsequent segment of remote electronic alcohol monitoring or incarceration that has previously been ordered. The court shall consider any alcohol-monitoring results and the recommendation of the probation agent, together with any other factors deemed relevant by the court, in deciding whether to modify the sentence by ordering a stay of the next following segment of remote electronic alcohol monitoring or incarceration that the court had initially ordered to be executed.

(c) When the court stays a segment of incarceration that it has previously ordered to be executed, that portion of the sentence must be added to the total number of days the defendant is subject to serving in custody if the person subsequently violates any of the conditions of that stay of execution.

(d) A structured sobriety group is an organization that has regular meetings focusing on sobriety and includes, but is not limited to, Alcoholics Anonymous.

Subd. 7. Exception. A judge is not required to sentence a person as provided in subdivisions 1 to 4 if the judge requires the person as a condition of probation to drive only motor vehicles equipped with an ignition interlock device meeting the standards described in section 171.306.

History: 2000 c 478 art 1 s 11; 1Sp2001 c 8 art 11 s 7; 1Sp2001 c 9 art 19 s 8; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 7-9; 2005 c 136 art 18 s 2; 2007 c 54 art 3 s 1; 2009 c 29 s 1; 2010 c 366 s 2; 2015 c 65 art 6 s 7



Section 169A.276 — MANDATORY PENALTIES; FELONY VIOLATIONS.

Subdivision 1. Mandatory prison sentence. (a) The court shall sentence a person who is convicted of a violation of section 169A.20 (driving while impaired) under the circumstances described in section 169A.24 (first-degree driving while impaired) to imprisonment for not less than three years. In addition, the court may order the person to pay a fine of not more than $14,000.

(b) The court may stay execution of this mandatory sentence as provided in subdivision 2 (stay of mandatory sentence), but may not stay imposition or adjudication of the sentence or impose a sentence that has a duration of less than three years.

(c) An offender committed to the custody of the commissioner of corrections under this subdivision is not eligible for release as provided in section 241.26, 244.065, 244.12, or 244.17, unless the offender has successfully completed a chemical dependency treatment program while in prison.

(d) Notwithstanding the statutory maximum sentence provided in section 169A.24 (first-degree driving while impaired), when the court commits a person to the custody of the commissioner of corrections under this subdivision, it shall provide that after the person has been released from prison the commissioner shall place the person on conditional release for five years. The commissioner shall impose any conditions of release that the commissioner deems appropriate including, but not limited to, successful completion of an intensive probation program as described in section 169A.74 (pilot programs of intensive probation for repeat DWI offenders). If the person fails to comply with any condition of release, the commissioner may revoke the person's conditional release and order the person to serve all or part of the remaining portion of the conditional release term in prison. The commissioner may not dismiss the person from supervision before the conditional release term expires. Except as otherwise provided in this section, conditional release is governed by provisions relating to supervised release. The failure of a court to direct the commissioner of corrections to place the person on conditional release, as required in this paragraph, does not affect the applicability of the conditional release provisions to the person.

(e) The commissioner shall require persons placed on supervised or conditional release under this subdivision to pay as much of the costs of the supervision as possible. The commissioner shall develop appropriate standards for this.

Subd. 2. Stay of mandatory sentence. The provisions of sections 169A.275 (mandatory penalties; nonfelony violations), subdivision 3 or 4, and subdivision 5, and 169A.283 (stay of execution of sentence), apply if the court stays execution of the sentence under subdivision 1 (mandatory prison sentence). In addition, the provisions of section 169A.277 (long-term monitoring) may apply.

Subd. 3. Driver's license revocation; no stay permitted. The court may not stay the execution of the driver's license revocation provisions of section 169A.54 (impaired driving convictions and adjudications; administrative penalties).

History: 1Sp2001 c 8 art 11 s 8; 1Sp2001 c 9 art 19 s 9; 2002 c 379 art 1 s 113



Section 169A.277 — LONG-TERM MONITORING.

Subdivision 1. Applicability. This section applies to a person convicted of:

(1) a violation of section 169A.20 (driving while impaired) within ten years of the first of two or more prior impaired driving convictions;

(2) a violation of section 169A.20, if the person is under the age of 19 years and has previously been convicted of violating section 169A.20 or Minnesota Statutes 1998, section 169.121 (driver under the influence of alcohol or controlled substance); or

(3) a violation of section 169A.20, while the person's driver's license or driving privileges have been canceled under section 171.04, subdivision 1, clause (10) (persons not eligible for drivers' licenses, inimical to public safety).

Subd. 2. Monitoring required. When the court sentences a person described in subdivision 1 to a stayed sentence and when electronic monitoring equipment is available to the court, the court shall require that the person participate in a program of electronic alcohol monitoring in addition to any other conditions of probation or jail time it imposes. The court must order the monitoring for a minimum of 30 consecutive days during each year of the person's probationary period.

Subd. 3. Reimbursement. The court shall require partial or total reimbursement from the person for the cost of the electronic alcohol monitoring, to the extent the person is able to pay.

History: 2000 c 478 art 1 s 12; 1Sp2001 c 8 art 12 s 1



Section 169A.28 — CONSECUTIVE SENTENCES.

Subdivision 1. Mandatory consecutive sentences. (a) The court shall impose consecutive sentences when it sentences a person for:

(1) violations of section 169A.20 (driving while impaired) arising out of separate courses of conduct;

(2) a violation of section 169A.20 when the person, at the time of sentencing, is on probation for, or serving, an executed sentence for a violation of section 169A.20 or Minnesota Statutes 1998, section 169.121 (driver under the influence of alcohol or controlled substance) or 169.129 (aggravated DWI-related violations; penalty), and the prior sentence involved a separate course of conduct; or

(3) a violation of section 169A.20 and another offense arising out of a single course of conduct that is listed in subdivision 2, paragraph (e), when the person has five or more qualified prior impaired driving incidents within the past ten years.

(b) The requirement for consecutive sentencing in paragraph (a) does not apply if the person is being sentenced to an executed prison term for a violation of section 169A.20 (driving while impaired) under circumstances described in section 169A.24 (first-degree driving while impaired).

Subd. 2. Permissive consecutive sentences; multiple offenses. (a) When a person is being sentenced for a violation of a provision listed in paragraph (e), the court may sentence the person to a consecutive term of imprisonment for a violation of any other provision listed in paragraph (e), notwithstanding the fact that the offenses arose out of the same course of conduct, subject to the limitation on consecutive sentences contained in section 609.15, subdivision 2, and except as provided in paragraphs (b) and (c).

(b) When a person is being sentenced for a violation of section 171.09 (violation of condition of restricted license), 171.20 (operation after revocation, suspension, cancellation, or disqualification), 171.24 (driving without valid license), or 171.30 (violation of condition of limited license), the court may not impose a consecutive sentence for another violation of a provision in chapter 171 (drivers' licenses and training schools).

(c) When a person is being sentenced for a violation of section 169.791 (failure to provide proof of insurance) or 169.797 (failure to provide vehicle insurance), the court may not impose a consecutive sentence for another violation of a provision of sections 169.79 to 169.7995.

(d) This subdivision does not limit the authority of the court to impose consecutive sentences for crimes arising on different dates or to impose a consecutive sentence when a person is being sentenced for a crime and is also in violation of the conditions of a stayed or otherwise deferred sentence under section 609.135 (stay of imposition or execution of sentence).

(e) This subdivision applies to misdemeanor and gross misdemeanor violations of the following if the offender has two or more prior impaired driving convictions within the past ten years:

(1) section 169A.20, subdivision 1, 1a, 1b, or 1c (driving while impaired; impaired driving offenses);

(2) section 169A.20, subdivision 2 (driving while impaired; test refusal offense);

(3) section 169.791;

(4) section 169.797;

(5) section 171.09 (violation of condition of restricted license);

(6) section 171.20, subdivision 2 (operation after revocation, suspension, cancellation, or disqualification);

(7) section 171.24; and

(8) section 171.30.

Subd. 3. Permissive consecutive sentences; previous offenses. The court may order that the sentence imposed for a violation of section 169A.20 (driving while impaired) run consecutively to a previously imposed misdemeanor, gross misdemeanor, or felony sentence for a violation other than section 169A.20.

History: 2000 c 478 art 1 s 13; 1Sp2001 c 8 art 12 s 2; 2006 c 260 art 2 s 4; 2009 c 83 art 2 s 16



Section 169A.283 — STAY OF EXECUTION OF SENTENCE.

Subdivision 1. Stay authorized. Except as otherwise provided in sections 169A.275 (mandatory penalties; nonfelony violations) and 169A.276 (mandatory penalties; felony violations), when a court sentences a person convicted of a violation of section 169A.20 (driving while impaired), the court may stay execution of the criminal sentence described in section 169A.24 (first-degree driving while impaired), 169A.25 (second-degree driving while impaired), 169A.26 (third-degree driving while impaired), or 169A.27 (fourth-degree driving while impaired) on the condition that the convicted person submit to the level of care recommended in the chemical use assessment report required under section 169A.70 (alcohol safety programs; chemical use assessments). If the court does not order a level of care in accordance with the assessment report recommendation as a condition of a stay of execution, it shall state on the record its reasons for not following the assessment report recommendation.

Subd. 2. Manner and length of stay, required report. A stay of execution must be in the manner provided in section 609.135 (stay of imposition or execution of sentence). The length of stay is governed by section 609.135, subdivision 2. The court shall report to the commissioner any stay of execution of sentence granted under this section.

Subd. 3. No stay of license revocation. The court may not stay the execution of the driver's license revocation provisions of section 169A.54 (impaired driving convictions and adjudications; administrative penalties).

History: 2000 c 478 art 1 s 14; 1Sp2001 c 8 art 11 s 9; 1Sp2001 c 9 art 19 s 10; 2002 c 379 art 1 s 113



Section 169A.284 — CHEMICAL DEPENDENCY ASSESSMENT CHARGE; SURCHARGE.

Subdivision 1. When required. (a) When a court sentences a person convicted of an offense enumerated in section 169A.70, subdivision 2 (chemical use assessment; requirement; form), it shall order the person to pay the cost of the assessment directly to the entity conducting the assessment or providing the assessment services in an amount determined by the entity conducting or providing the service and shall impose a chemical dependency assessment charge of $25. The court may waive the $25 assessment charge, but may not waive the cost for the assessment paid directly to the entity conducting the assessment or providing assessment services. A person shall pay an additional surcharge of $5 if the person is convicted of a violation of section 169A.20 (driving while impaired) within five years of a prior impaired driving conviction or a prior conviction for an offense arising out of an arrest for a violation of section 169A.20 or Minnesota Statutes 1998, section 169.121 (driver under influence of alcohol or controlled substance) or 169.129 (aggravated DWI-related violations; penalty). This section applies when the sentence is executed, stayed, or suspended. The court may not waive payment or authorize payment of the assessment charge and surcharge in installments unless it makes written findings on the record that the convicted person is indigent or that the assessment charge and surcharge would create undue hardship for the convicted person or that person's immediate family.

(b) The chemical dependency assessment charge and surcharge required under this section are in addition to the surcharge required by section 357.021, subdivision 6 (surcharges on criminal and traffic offenders).

Subd. 2. Distribution of money. The court administrator shall collect and forward the chemical dependency assessment charge and the $5 surcharge, if any, to the commissioner of management and budget to be deposited in the state treasury and credited to the general fund.

History: 2000 c 478 art 1 s 15; 2009 c 83 art 2 s 17; 2009 c 101 art 2 s 109



Section 169A.285 — PENALTY ASSESSMENT.

Subdivision 1. Authority; amount. When a court sentences a person who violates section 169A.20 (driving while impaired) while having an alcohol concentration of 0.16 or more as measured at the time, or within two hours of the time, of the violation, the court may impose a penalty assessment of up to $1,000. The court may impose this assessment in addition to any other penalties or charges authorized under law.

Subd. 2. Assessment distribution. Money collected under this section must be distributed as follows:

(1) if the arresting officer is an employee of a political subdivision, the assessment must be forwarded to the treasury of the political subdivision for use in enforcement, training, and education activities related to driving while impaired; or

(2) if the arresting officer is an employee of the state, the assessment must be forwarded to the state treasury and credited to the general fund.

History: 2000 c 478 art 1 s 16; 2015 c 65 art 6 s 8



Section 169A.31 — ALCOHOL-RELATED SCHOOL BUS OR HEAD START BUS DRIVING.

Subdivision 1. Crime described. It is a crime for any person to drive, operate, or be in physical control of any class of school bus or Head Start bus within this state when there is physical evidence present in the person's body of the consumption of any alcohol.

Subd. 2. Gross misdemeanor alcohol-related school bus or Head Start bus driving. A person who violates subdivision 1 is guilty of gross misdemeanor alcohol-related school bus or Head Start bus driving if:

(1) the violation occurs while a child under the age of 16 is in the vehicle, if the child is more than 36 months younger than the violator; or

(2) the violation occurs within ten years of a qualified prior impaired driving incident.

Subd. 3. Misdemeanor alcohol-related school bus or Head Start bus driving. Except as provided in subdivision 2, a person who violates subdivision 1 is guilty of misdemeanor alcohol-related school bus or Head Start bus driving.

History: 2000 c 478 art 1 s 17



Section 169A.33 — UNDERAGE DRINKING AND DRIVING.

Subdivision 1. Definition. As used in this section, "motor vehicle" does not include motorboats in operation or off-road recreational vehicles.

Subd. 2. Crime described. It is a crime for a person under the age of 21 years to drive, operate, or be in physical control of a motor vehicle while consuming alcoholic beverages, or after having consumed alcoholic beverages while there is physical evidence of the consumption present in the person's body.

Subd. 3. Criminal penalty. A person who violates subdivision 2 is guilty of a misdemeanor.

Subd. 4. Administrative penalty. When a person is found to have committed an offense under subdivision 2, the court shall notify the commissioner of its determination. Upon receipt of the court's determination, the commissioner shall suspend the person's driver's license or operating privileges for 30 days, or for 180 days if the person has previously been found to have violated subdivision 2 or a statute or ordinance in conformity with it.

Subd. 5. Exception. If the person's conduct violates section 169A.20 (driving while impaired) or 169A.31 (alcohol-related school bus or Head Start bus driving), the penalties and license sanctions in those laws or section 169A.54 (impaired driving convictions and adjudications; administrative penalties) apply instead of the license sanction in subdivision 4.

Subd. 6. Jurisdiction. An offense under subdivision 2 may be prosecuted either in the jurisdiction where consumption occurs or the jurisdiction where evidence of consumption is observed.

History: 2000 c 478 art 1 s 18



Section 169A.35 — OPEN BOTTLE LAW.

Subdivision 1. Definitions. As used in this section:

(1) "alcoholic beverage" has the meaning given it in section 340A.101, subdivision 2;

(2) "distilled spirits" has the meaning given it in section 340A.101, subdivision 9;

(3) "motor vehicle" does not include motorboats in operation, or off-road recreational vehicles except when being operated on a roadway or shoulder of a roadway that is not part of a grant-in-aid trail or trail designated for that vehicle by the commissioner of natural resources;

(4) "possession" means either that the person had actual possession of the bottle or receptacle or that the person consciously exercised dominion and control over the bottle or receptacle; and

(5) "3.2 percent malt liquor" has the meaning given it in section 340A.101, subdivision 19.

Subd. 1a. Alcoholic beverage, distilled spirit, 3.2 malt liquor; determination. For purposes of this section only, when determining whether a beverage is an alcoholic beverage, a distilled spirit, or 3.2 percent malt liquor:

(1) "alcohol by volume" means milliliters of alcohol per 100 milliliters of beverage; and

(2) "alcohol by weight" means grams of alcohol per 100 grams of beverage.

Subd. 2. Drinking and consumption; crime described. It is a crime for a person to drink or consume an alcoholic beverage, distilled spirit, or 3.2 percent malt liquor in a motor vehicle when the vehicle is upon a street or highway.

Subd. 3. Possession; crime described. It is a crime for a person to have in possession, while in a private motor vehicle upon a street or highway, any bottle or receptacle containing an alcoholic beverage, distilled spirit, or 3.2 percent malt liquor that has been opened, or the seal broken, or the contents of which have been partially removed.

Subd. 4. Liability of nonpresent owner; crime described. It is a crime for the owner of any private motor vehicle or the driver, if the owner is not present in the motor vehicle, to keep or allow to be kept in a motor vehicle when the vehicle is upon a street or highway any bottle or receptacle containing an alcoholic beverage, distilled spirit, or 3.2 percent malt liquor that has been opened, or the seal broken, or the contents of which have been partially removed.

Subd. 5. Criminal penalty. A person who violates subdivisions 2 to 4 is guilty of a misdemeanor.

Subd. 6. Exceptions. (a) This section does not prohibit the possession or consumption of alcoholic beverages by passengers in:

(1) a bus that is operated by a motor carrier of passengers, as defined in section 221.012, subdivision 26;

(2) a vehicle that is operated for commercial purposes in a manner similar to a bicycle as defined in section 169.011, subdivision 4, with five or more passengers who provide pedal power to the drive train of the vehicle; or

(3) a vehicle providing limousine service as defined in section 221.84, subdivision 1.

(b) Subdivisions 3 and 4 do not apply to a bottle or receptacle that is in the trunk of the vehicle if it is equipped with a trunk, or that is in another area of the vehicle not normally occupied by the driver and passengers if the vehicle is not equipped with a trunk. However, a utility compartment or glove compartment is deemed to be within the area occupied by the driver and passengers.

History: 2000 c 426 s 22-24; 2000 c 478 art 1 s 19; art 2 s 7; 1Sp2001 c 8 art 12 s 3,4; 2007 c 131 art 1 s 77; 2008 c 311 s 1



Section 169A.37 — LICENSE PLATE IMPOUNDMENT VIOLATION CRIMES.

Subdivision 1. Crime described. It is a crime for a person:

(1) to fail to comply with an impoundment order under section 169A.60 (administrative plate impoundment);

(2) to file a false statement under section 169A.60, subdivision 7, 8, or 14;

(3) to operate a self-propelled motor vehicle on a street or highway when the vehicle is subject to an impoundment order issued under section 169A.60, unless specially coded plates have been issued for the vehicle pursuant to section 169A.60, subdivision 13;

(4) to fail to notify the commissioner of the impoundment order when requesting new plates;

(5) who is subject to a plate impoundment order under section 169A.60, to drive, operate, or be in control of any motor vehicle during the impoundment period, unless the vehicle is employer-owned and is not required to be equipped with an ignition interlock device pursuant to section 171.306, subdivision 4, paragraph (b), or Laws 2013, chapter 127, section 70, or has specially coded plates issued pursuant to section 169A.60, subdivision 13, and the person is validly licensed to drive; or

(6) who is the transferee of a motor vehicle and who has signed a sworn statement under section 169A.60, subdivision 14, to allow the previously registered owner to drive, operate, or be in control of the vehicle during the impoundment period.

Subd. 2. Criminal penalty. A person who violates subdivision 1 is guilty of a misdemeanor.

History: 2000 c 478 art 1 s 20; 1Sp2001 c 8 art 12 s 5; 2013 c 117 art 3 s 7



Section 169A.40 — ARREST POWERS.

Subdivision 1. Probable cause arrest. A peace officer may lawfully arrest a person for violation of section 169A.20 (driving while impaired), 169A.31 (alcohol-related school bus or Head Start bus driving), or 169A.33 (underage drinking and driving), without a warrant upon probable cause, without regard to whether the violation was committed in the officer's presence.

Subd. 2. Fresh pursuit. When a peace officer has probable cause to believe that a person is driving or operating a motor vehicle in violation of section 169A.20 (driving while impaired), 169A.31 (alcohol-related school bus or Head Start bus driving), or 169A.33 (underage drinking and driving) and before a stop or arrest can be made the person escapes from the geographical limits of the officer's jurisdiction, the officer in fresh pursuit of the person may stop or arrest the person in another jurisdiction within this state and may exercise the powers and perform the duties of a peace officer under this chapter. An officer acting in fresh pursuit pursuant to this section is serving in the regular line of duty as fully as though within the officer's jurisdiction.

Subd. 3. Certain DWI offenders; custodial arrest. Notwithstanding rule 6.01 of the Rules of Criminal Procedure, a peace officer acting without a warrant who has decided to proceed with the prosecution of a person for violating section 169A.20 (driving while impaired), shall arrest and take the person into custody, and the person must be detained until the person's first court appearance, if the officer has reason to believe that the violation occurred:

(1) under the circumstances described in section 169A.24 (first-degree driving while impaired) or 169A.25 (second-degree driving while impaired);

(2) under the circumstances described in section 169A.26 (third-degree driving while impaired) if the person is under the age of 19;

(3) in the presence of an aggravating factor described in section 169A.03, subdivision 3, clause (2) or (3); or

(4) while the person's driver's license or driving privileges have been canceled under section 171.04, subdivision 1, clause (10) (persons not eligible for drivers' licenses, inimical to public safety).

Subd. 4. Other arrest powers not limited. The express grant of arrest powers in this section does not limit the arrest powers of peace officers pursuant to sections 626.65 to 626.70 (uniform law on fresh pursuit) or section 629.40 (allowing arrests anywhere in state) in cases of arrests for violation of section 169A.20 (driving while impaired), 169A.31 (alcohol-related school bus or Head Start bus driving), 169A.33 (underage drinking and driving), or any other provision of law.

History: 2000 c 478 art 1 s 21; 1Sp2001 c 8 art 11 s 10; 1Sp2001 c 9 art 19 s 11; 2002 c 379 art 1 s 113; 1Sp2003 c 2 art 9 s 10



Section 169A.41 — PRELIMINARY SCREENING TEST.

Subdivision 1. When authorized. When a peace officer has reason to believe from the manner in which a person is driving, operating, controlling, or acting upon departure from a motor vehicle, or has driven, operated, or controlled a motor vehicle, that the driver may be violating or has violated section 169A.20 (driving while impaired), 169A.31 (alcohol-related school bus or Head Start bus driving), or 169A.33 (underage drinking and driving), the officer may require the driver to provide a sample of the driver's breath for a preliminary screening test using a device approved by the commissioner for this purpose.

Subd. 2. Use of test results. The results of this preliminary screening test must be used for the purpose of deciding whether an arrest should be made and whether to require the tests authorized in section 169A.51 (chemical tests for intoxication), but must not be used in any court action except the following:

(1) to prove that a test was properly required of a person pursuant to section 169A.51, subdivision 1;

(2) in a civil action arising out of the operation or use of the motor vehicle;

(3) in an action for license reinstatement under section 171.19;

(4) in a prosecution for a violation of section 169A.20, subdivision 2 (driving while impaired; test refusal);

(5) in a prosecution or juvenile court proceeding concerning a violation of section 169A.33 (underage drinking and driving), or 340A.503, subdivision 1, paragraph (a), clause (2) (underage alcohol consumption);

(6) in a prosecution under section 169A.31 (alcohol-related school or Head Start bus driving), or 171.30 (limited license); or

(7) in a prosecution for a violation of a restriction on a driver's license under section 171.09, which provides that the license holder may not use or consume any amount of alcohol or a controlled substance.

Subd. 3. Additional tests. Following the screening test additional tests may be required of the driver pursuant to the provisions of section 169A.51 (chemical tests for intoxication).

Subd. 4. [Repealed, 2006 c 260 art 2 s 20]

History: 2000 c 478 art 1 s 22; 1Sp2001 c 8 art 12 s 6



Section 169A.42 — VEHICLE IMPOUNDMENT UNDER ORDINANCE; REDEMPTION.

Subdivision 1. Definition. As used in this section, "impoundment" means the removal of a motor vehicle to a storage facility or impound lot as authorized by a local ordinance.

Subd. 2. Redemption; prerequisites. If a motor vehicle is impounded by a peace officer following the arrest or taking into custody of a driver for a violation of section 169A.20 (driving while impaired), or an ordinance in conformity with it, the impounded vehicle must only be released from impoundment:

(1) to the registered owner, a person authorized by the registered owner, a lienholder of record, or a person who has purchased the vehicle from the registered owner, who provides proof of ownership of the vehicle, proof of valid Minnesota driving privileges, and proof of insurance required by law to cover the vehicle;

(2) if the vehicle is subject to a rental or lease agreement, to a renter or lessee with valid Minnesota driving privileges who provides a copy of the rental or lease agreement and proof of insurance required by law to cover the vehicle; or

(3) to an agent of a towing company authorized by a registered owner if the owner provides proof of ownership of the vehicle and proof of insurance required by law to cover the vehicle.

Subd. 3. To whom information provided. The proof of ownership and insurance or, if applicable, the copy of the rental or lease agreement required by subdivision 2 must be provided to the law enforcement agency impounding the vehicle or to a person or entity designated by the law enforcement agency to receive the information.

Subd. 4. Liability for storage costs. No law enforcement agency, local unit of government, or state agency is responsible or financially liable for any storage fees incurred due to an impoundment under this section.

History: 2000 c 478 art 1 s 23



Section 169A.43 — PROSECUTORIAL RESPONSIBILITY; VENUE; CRIMINAL HISTORY.

Subdivision 1. Definition. As used in this section, "impaired driving offense" includes violations of sections 169A.20 to 169A.33.

Subd. 2. Prosecution. The attorney in the jurisdiction in which an impaired driving offense occurred who is responsible for prosecution of misdemeanor-level impaired driving offenses is also responsible for prosecution of gross misdemeanor-level impaired driving offenses.

Subd. 3. Venue. (a) A violation of section 169A.20, subdivision 2 (refusal to submit to chemical test) may be prosecuted either in the jurisdiction where the arresting officer observed the defendant driving, operating, or in control of the motor vehicle or in the jurisdiction where the refusal occurred.

(b) An underage drinking and driving offense may be prosecuted as provided in section 169A.33, subdivision 6 (underage drinking and driving).

Subd. 4. Criminal history information. When an attorney responsible for prosecuting impaired driving offenses requests criminal history information relating to prior impaired driving convictions from a court, the court shall furnish the information without charge.

History: 2000 c 478 art 1 s 24



Section 169A.44 — CONDITIONAL RELEASE.

Subdivision 1. Nonfelony violations. (a) This subdivision applies to a person charged with a nonfelony violation of section 169A.20 (driving while impaired) under circumstances described in section 169A.40, subdivision 3 (certain DWI offenders; custodial arrest).

(b) Unless maximum bail is imposed under section 629.471, a person described in paragraph (a) may be released from detention only if the person agrees to:

(1) abstain from alcohol; and

(2) submit to a program of electronic alcohol monitoring, involving at least daily measurements of the person's alcohol concentration, pending resolution of the charge.

Clause (2) applies only when electronic alcohol-monitoring equipment is available to the court. The court shall require partial or total reimbursement from the person for the cost of the electronic alcohol-monitoring, to the extent the person is able to pay.

Subd. 2. Felony violations. (a) A person charged with violating section 169A.20 within ten years of the first of three or more qualified prior impaired driving incidents may be released from detention only if the following conditions are imposed:

(1) the conditions described in subdivision 1, paragraph (b), if applicable;

(2) the impoundment of the registration plates of the vehicle used to commit the violation, unless already impounded;

(3) if the vehicle used to commit the violation was an off-road recreational vehicle or a motorboat, the impoundment of the off-road recreational vehicle or motorboat;

(4) a requirement that the person report weekly to a probation agent;

(5) a requirement that the person abstain from consumption of alcohol and controlled substances and submit to random alcohol tests or urine analyses at least weekly;

(6) a requirement that, if convicted, the person reimburse the court or county for the total cost of these services; and

(7) any other conditions of release ordered by the court.

(b) In addition to setting forth conditions of release under paragraph (a), if required by court rule, the court shall also fix the amount of money bail without other conditions upon which the defendant may obtain release.

History: 2000 c 478 art 1 s 25; 1Sp2003 c 2 art 9 s 11



Section 169A.45 — EVIDENCE.

Subdivision 1. Alcohol concentration evidence. Upon the trial of any prosecution arising out of acts alleged to have been committed by any person arrested for violating section 169A.20 (driving while impaired) or 169A.31 (alcohol-related school bus or Head Start bus driving), the court may admit evidence of the presence or amount of alcohol in the person's blood, breath, or urine as shown by an analysis of those items. In addition, in a prosecution for a violation of section 169A.20, the court may admit evidence of the presence or amount in the person's blood, breath, or urine, as shown by an analysis of those items, of:

(1) a controlled substance or its metabolite; or

(2) a hazardous substance.

Subd. 2. Relevant evidence of impairment. For the purposes of section 169A.20 (driving while impaired), evidence that there was at the time an alcohol concentration of 0.04 or more is relevant evidence in indicating whether or not the person was under the influence of alcohol.

Subd. 3. Evidence of refusal. Evidence of the refusal to take a test is admissible into evidence in a prosecution under section 169A.20 (driving while impaired).

Subd. 4. Other competent evidence admissible. The preceding provisions do not limit the introduction of any other competent evidence bearing upon the question of whether the person violated section 169A.20 (driving while impaired) or 169A.31 (alcohol-related school bus or Head Start bus driving), including tests obtained more than two hours after the alleged violation and results obtained from partial tests on an infrared or other approved breath-testing instrument. A result from a partial test is the measurement obtained by analyzing one adequate breath sample, as described in section 169A.51, subdivision 5, paragraph (b) (breath test using infrared or other approved breath-testing instrument).

History: 2000 c 478 art 1 s 26; 2003 c 96 s 2; 2006 c 260 art 2 s 5



Section 169A.46 — AFFIRMATIVE DEFENSES.

Subdivision 1. Impairment occurred after driving ceased. If proven by a preponderance of the evidence, it is an affirmative defense to a violation of section 169A.20, subdivision 1, clause (5); 1a, clause (5); 1b, clause (5); or 1c, clause (5) (driving while impaired, alcohol concentration within two hours of driving), or 169A.20 by a person having an alcohol concentration of 0.16 or more as measured at the time, or within two hours of the time, of the offense, that the defendant consumed a sufficient quantity of alcohol after the time of the violation and before the administration of the evidentiary test to cause the defendant's alcohol concentration to exceed the level specified in the applicable clause. Evidence that the defendant consumed alcohol after the time of the violation may not be admitted in defense to any alleged violation of section 169A.20, unless notice is given to the prosecution prior to the omnibus or pretrial hearing in the matter.

Subd. 2. Impairment from prescription drug. If proven by a preponderance of the evidence, it is an affirmative defense to a violation of section 169A.20, subdivision 1, clause (7) (presence of Schedule I or II controlled substance), that the defendant used the controlled substance according to the terms of a prescription issued for the defendant in accordance with sections 152.11 and 152.12.

History: 2000 c 478 art 1 s 27; 2009 c 83 art 2 s 18; 2015 c 65 art 6 s 9



Section 169A.47 — NOTICE OF ENHANCED PENALTY.

When a court sentences a person for a violation of sections 169A.20 to 169A.31 (impaired driving offenses), it shall inform the defendant of the statutory provisions that provide for enhancement of criminal penalties for repeat violators, and the provisions that provide for administrative plate impoundment and forfeiture of motor vehicles used to commit an impaired driving offense. The notice must describe the conduct and the time periods within which the conduct must occur in order to result in increased penalties, plate impoundment, or forfeiture. The failure of a court to provide this information to a defendant does not affect the future applicability of these enhanced penalties to that defendant.

History: 2000 c 478 art 1 s 28



Section 169A.48 — IMMUNITY FROM LIABILITY.

Subdivision 1. Definition. For purposes of this section, "political subdivision" means a county, statutory or home rule charter city, or town.

Subd. 2. Immunity. The state or political subdivision by which a peace officer making an arrest for violation of sections 169A.20 to 169A.33 (impaired driving offenses), is employed has immunity from any liability, civil or criminal, for the care or custody of the motor vehicle being driven by, operated by, or in the physical control of the person arrested if the peace officer acts in good faith and exercises due care.

History: 2000 c 478 art 1 s 29



Section 169A.50 — CITATION.

Sections 169A.50 to 169A.53 may be cited as the Implied Consent Law.

History: 2000 c 478 art 1 s 30



Section 169A.51 — CHEMICAL TESTS FOR INTOXICATION.

Subdivision 1. Implied consent; conditions; election of test. (a) Any person who drives, operates, or is in physical control of a motor vehicle within this state or on any boundary water of this state consents, subject to the provisions of sections 169A.50 to 169A.53 (implied consent law), and section 169A.20 (driving while impaired), to a chemical test of that person's blood, breath, or urine for the purpose of determining the presence of alcohol, a controlled substance or its metabolite, or a hazardous substance. The test must be administered at the direction of a peace officer.

(b) The test may be required of a person when an officer has probable cause to believe the person was driving, operating, or in physical control of a motor vehicle in violation of section 169A.20 (driving while impaired), and one of the following conditions exist:

(1) the person has been lawfully placed under arrest for violation of section 169A.20 or an ordinance in conformity with it;

(2) the person has been involved in a motor vehicle accident or collision resulting in property damage, personal injury, or death;

(3) the person has refused to take the screening test provided for by section 169A.41 (preliminary screening test); or

(4) the screening test was administered and indicated an alcohol concentration of 0.08 or more.

(c) The test may also be required of a person when an officer has probable cause to believe the person was driving, operating, or in physical control of a commercial motor vehicle with the presence of any alcohol.

Subd. 2. Implied consent advisory. (a) Subject to paragraph (b), at the time a test is requested, the person must be informed:

(1) that Minnesota law requires the person to take a test:

(i) to determine if the person is under the influence of alcohol, controlled substances, or hazardous substances;

(ii) to determine the presence of a controlled substance listed in Schedule I or II or metabolite, other than marijuana or tetrahydrocannabinols; and

(iii) if the motor vehicle was a commercial motor vehicle, to determine the presence of alcohol;

(2) that refusal to take a test is a crime;

(3) if the peace officer has probable cause to believe the person has violated the criminal vehicular homicide and injury laws, that a test will be taken with or without the person's consent; and

(4) that the person has the right to consult with an attorney, but that this right is limited to the extent that it cannot unreasonably delay administration of the test.

(b) A peace officer who is not pursuing an implied consent revocation is not required to give the advisory described in paragraph (a) to a person whom the officer has probable cause to believe has violated section 609.2112, subdivision 1, clause (2), (3), (4), (5), or (6); 609.2113, subdivision 1, clause (2), (3), (4), (5), or (6); or 609.2114, subdivision 1, clause (2), (3), (4), (5), or (6); or Minnesota Statutes 2012, 609.21, subdivision 1, clause (2), (3), (4), (5), or (6) (criminal vehicular operation DWI-related provisions).

Subd. 3. Type of test. The peace officer who requires a test pursuant to this section may direct whether the test is of blood, breath, or urine. Action may be taken against a person who refuses to take a blood test only if an alternative test was offered and action may be taken against a person who refuses to take a urine test only if an alternative test was offered.

Subd. 4. Requirement of urine or blood test. Notwithstanding subdivision 3, a blood or urine test may be required even after a breath test has been administered if there is probable cause to believe that:

(1) there is impairment by a controlled substance or a hazardous substance that is not subject to testing by a breath test; or

(2) a controlled substance listed in Schedule I or II or its metabolite, other than marijuana or tetrahydrocannabinols, is present in the person's body.

Action may be taken against a person who refuses to take a blood test under this subdivision only if a urine test was offered and action may be taken against a person who refuses to take a urine test only if a blood test was offered.

Subd. 5. Breath test using approved breath-testing instrument. (a) In the case of a breath test administered using an infrared or other approved breath-testing instrument, the test must consist of analyses in the following sequence: one adequate breath-sample analysis, one control analysis, and a second, adequate breath-sample analysis.

(b) In the case of a test administered using an infrared or other approved breath-testing instrument, a sample is adequate if the instrument analyzes the sample and does not indicate the sample is deficient.

(c) For purposes of section 169A.52 (revocation of license for test failure or refusal), when a test is administered using an infrared or other approved breath-testing instrument, failure of a person to provide two separate, adequate breath samples in the proper sequence constitutes a refusal.

(d) For purposes of section 169A.52 (revocation of license for test failure or refusal), when a test is administered using an infrared or other approved breath-testing instrument, a breath test consisting of two separate, adequate breath samples within 0.02 alcohol concentration is acceptable. A breath test consisting of two separate, adequate breath samples failing to meet this criterion is deficient.

(e) If the first breath test is deficient, as defined by paragraph (d), a second breath test must be administered.

(f) Two deficient breath tests, as defined by paragraph (d), constitute a refusal.

Subd. 6. Consent of person incapable of refusal not withdrawn. A person who is unconscious or who is otherwise in a condition rendering the person incapable of refusal is deemed not to have withdrawn the consent provided by subdivision 1 and the test may be given.

Subd. 7. Requirements for conducting tests; liability. (a) Only a physician, medical technician, emergency medical technician-paramedic, registered nurse, medical technologist, medical laboratory technician, phlebotomist, laboratory assistant, or other qualified person acting at the request of a peace officer may withdraw blood for the purpose of determining the presence of alcohol, a controlled substance or its metabolite, or a hazardous substance. This limitation does not apply to the taking of a breath or urine sample.

(b) The person tested has the right to have someone of the person's own choosing administer a chemical test or tests in addition to any administered at the direction of a peace officer; provided, that the additional test sample on behalf of the person is obtained at the place where the person is in custody, after the test administered at the direction of a peace officer, and at no expense to the state. The failure or inability to obtain an additional test or tests by a person does not preclude the admission in evidence of the test taken at the direction of a peace officer unless the additional test was prevented or denied by the peace officer.

(c) The physician, medical technician, emergency medical technician-paramedic, medical technologist, medical laboratory technician, laboratory assistant, phlebotomist, registered nurse, or other qualified person drawing blood at the request of a peace officer for the purpose of determining the concentration of alcohol, a controlled substance or its metabolite, or a hazardous substance is in no manner liable in any civil or criminal action except for negligence in drawing the blood. The person administering a breath test must be fully trained in the administration of breath tests pursuant to training given by the commissioner of public safety.

(d) For purposes of this subdivision, "qualified person" means medical personnel trained in a licensed hospital or educational institution to withdraw blood.

History: 2000 c 478 art 1 s 31; 1Sp2001 c 8 art 12 s 7; 2003 c 96 s 3; 1Sp2003 c 2 art 9 s 12; 2004 c 283 s 4; 2006 c 260 art 2 s 6-9; 2007 c 54 art 3 s 2; 2010 c 225 s 1; 2013 c 117 art 3 s 8; 2014 c 180 s 9



Section 169A.52 — TEST REFUSAL OR FAILURE; LICENSE REVOCATION.

Subdivision 1. Test refusal. If a person refuses to permit a test, then a test must not be given, but the peace officer shall report the refusal to the commissioner and the authority having responsibility for prosecution of impaired driving offenses for the jurisdiction in which the acts occurred. However, if a peace officer has probable cause to believe that the person has violated section 609.2112, 609.2113, 609.2114, or Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide or injury), a test may be required and obtained despite the person's refusal. A refusal to submit to an alcohol concentration test does not constitute a violation of section 609.50 (obstructing legal process), unless the refusal was accompanied by force or violence or the threat of force or violence.

Subd. 2. Reporting test failure. (a) If a person submits to a test, the results of that test must be reported to the commissioner and to the authority having responsibility for prosecution of impaired driving offenses for the jurisdiction in which the acts occurred, if the test results indicate:

(1) an alcohol concentration of 0.08 or more;

(2) an alcohol concentration of 0.04 or more, if the person was driving, operating, or in physical control of a commercial motor vehicle at the time of the violation; or

(3) the presence of a controlled substance listed in Schedule I or II or its metabolite, other than marijuana or tetrahydrocannabinols.

(b) If a person submits to a test and the test results indicate the presence of a hazardous substance, the results of that test must be reported to the authority having responsibility for prosecution of impaired driving offenses for the jurisdiction in which the acts occurred.

Subd. 3. Test refusal; license revocation. (a) Upon certification by the peace officer that there existed probable cause to believe the person had been driving, operating, or in physical control of a motor vehicle in violation of section 169A.20 (driving while impaired), and that the person refused to submit to a test, the commissioner shall revoke the person's license or permit to drive, or nonresident operating privilege, even if a test was obtained pursuant to this section after the person refused to submit to testing. The commissioner shall revoke the license, permit, or nonresident operating privilege:

(1) for a person with no qualified prior impaired driving incidents within the past ten years, for a period of not less than one year;

(2) for a person under the age of 21 years and with no qualified prior impaired driving incidents within the past ten years, for a period of not less than one year;

(3) for a person with one qualified prior impaired driving incident within the past ten years, or two qualified prior impaired driving incidents, for a period of not less than two years;

(4) for a person with two qualified prior impaired driving incidents within the past ten years, or three qualified prior impaired driving incidents, for a period of not less than three years;

(5) for a person with three qualified prior impaired driving incidents within the past ten years, for a period of not less than four years; or

(6) for a person with four or more qualified prior impaired driving incidents, for a period of not less than six years.

(b) Upon certification by the peace officer that there existed probable cause to believe the person had been driving, operating, or in physical control of a commercial motor vehicle with the presence of any alcohol in violation of section 169A.20 (driving while impaired), and that the person refused to submit to a test, the commissioner shall disqualify the person from operating a commercial motor vehicle and shall revoke the person's license or permit to drive or nonresident operating privilege according to the federal regulations adopted by reference in section 171.165, subdivision 2.

Subd. 4. Test failure; license revocation. (a) Upon certification by the peace officer that there existed probable cause to believe the person had been driving, operating, or in physical control of a motor vehicle in violation of section 169A.20 (driving while impaired) and that the person submitted to a test and the test results indicate an alcohol concentration of 0.08 or more or the presence of a controlled substance listed in Schedule I or II or its metabolite, other than marijuana or tetrahydrocannabinols, then the commissioner shall revoke the person's license or permit to drive, or nonresident operating privilege:

(1) for a period of 90 days, or, if the test results indicate an alcohol concentration of twice the legal limit or more, not less than one year;

(2) if the person is under the age of 21 years, for a period of not less than 180 days or, if the test results indicate an alcohol concentration of twice the legal limit or more, not less than one year;

(3) for a person with one qualified prior impaired driving incident within the past ten years, or two qualified prior impaired driving incidents, for a period of not less than one year, or if the test results indicate an alcohol concentration of twice the legal limit or more, not less than two years;

(4) for a person with two qualified prior impaired driving incidents within the past ten years, or three qualified prior impaired driving incidents, for a period of not less than three years;

(5) for a person with three qualified prior impaired driving incidents within the past ten years, for a period of not less than four years; or

(6) for a person with four or more qualified prior impaired driving incidents, for a period of not less than six years.

(b) On certification by the peace officer that there existed probable cause to believe the person had been driving, operating, or in physical control of a commercial motor vehicle with any presence of alcohol and that the person submitted to a test and the test results indicated an alcohol concentration of 0.04 or more, the commissioner shall disqualify the person from operating a commercial motor vehicle under section 171.165 (commercial driver's license disqualification).

(c) If the test is of a person's blood or urine by a laboratory operated by the Bureau of Criminal Apprehension, or authorized by the bureau to conduct the analysis of a blood or urine sample, the laboratory may directly certify to the commissioner the test results, and the peace officer shall certify to the commissioner that there existed probable cause to believe the person had been driving, operating, or in physical control of a motor vehicle in violation of section 169A.20 and that the person submitted to a test. Upon receipt of both certifications, the commissioner shall undertake the license actions described in paragraphs (a) and (b).

Subd. 5. Unlicensed drivers; license issuance denial. If the person is a resident without a license or permit to operate a motor vehicle in this state, the commissioner shall deny to the person the issuance of a license or permit after the date of the alleged violation for the same period as provided in this section for revocation, subject to review as provided in section 169A.53 (administrative and judicial review of license revocation).

Subd. 6. Notice of revocation or disqualification; review. A revocation under this section or a disqualification under section 171.165 (commercial driver's license disqualification) becomes effective at the time the commissioner or a peace officer acting on behalf of the commissioner notifies the person of the intention to revoke, disqualify, or both, and of revocation or disqualification. The notice must advise the person of the right to obtain administrative and judicial review as provided in section 169A.53 (administrative and judicial review of license revocation). If mailed, the notice and order of revocation or disqualification is deemed received three days after mailing to the last known address of the person.

Subd. 7. Test refusal; driving privilege lost. (a) On behalf of the commissioner, a peace officer requiring a test or directing the administration of a chemical test shall serve immediate notice of intention to revoke and of revocation on a person who refuses to permit a test or on a person who submits to a test the results of which indicate an alcohol concentration of 0.08 or more.

(b) On behalf of the commissioner, a peace officer requiring a test or directing the administration of a chemical test of a person driving, operating, or in physical control of a commercial motor vehicle shall serve immediate notice of intention to disqualify and of disqualification on a person who refuses to permit a test, or on a person who submits to a test the results of which indicate an alcohol concentration of 0.04 or more.

(c) The officer shall:

(1) invalidate the person's driver's license or permit card by clipping the upper corner of the card in such a way that no identifying information including the photo is destroyed, and immediately return the card to the person;

(2) issue the person a temporary license effective for only seven days; and

(3) send the notification of this action to the commissioner along with the certificate required by subdivision 3 or 4.

Subd. 8. Notice of action to other states. When a nonresident's privilege to operate a motor vehicle in this state has been revoked or denied, the commissioner shall give information in writing of the action taken to the official in charge of traffic control or public safety of the state of the person's residence and of any state in which the person has a license.

History: 2000 c 478 art 1 s 32; 2004 c 282 s 1; 2004 c 283 s 5-7; 2005 c 136 art 18 s 3; 1Sp2005 c 6 art 3 s 54; 2006 c 260 art 2 s 10,11; 2010 c 366 s 3,4; 2014 c 180 s 9



Section 169A.53 — ADMINISTRATIVE AND JUDICIAL REVIEW OF LICENSE REVOCATION.

Subdivision 1. Administrative review. (a) At any time during a period of revocation imposed under section 169A.52 (revocation of license for test failure or refusal) or a period of disqualification imposed under section 171.165 (commercial driver's license disqualification), a person may request in writing a review of the order of revocation or disqualification by the commissioner, unless the person is entitled to review under section 171.166 (review of disqualification). Upon receiving a request the commissioner or the commissioner's designee shall review the order, the evidence upon which the order was based, and any other material information brought to the attention of the commissioner, and determine whether sufficient cause exists to sustain the order. Within 15 days of receiving the request the commissioner shall report in writing the results of the review. The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act in sections 14.001 to 14.69.

(b) The availability of administrative review for an order of revocation or disqualification has no effect upon the availability of judicial review under this section.

(c) Review under this subdivision must take place, if possible, at the same time as any administrative review of the person's impoundment order under section 169A.60, subdivision 9.

Subd. 2. Petition for judicial review. (a) Within 30 days following receipt of a notice and order of revocation or disqualification pursuant to section 169A.52 (revocation of license for test failure or refusal), a person may petition the court for review. The petition must be filed with the district court administrator in the county where the alleged offense occurred, together with proof of service of a copy on the commissioner, and accompanied by the standard filing fee for civil actions. Responsive pleading is not required of the commissioner, and court fees must not be charged for the appearance of the commissioner in the matter.

(b) The petition must:

(1) be captioned in the full name of the person making the petition as petitioner and the commissioner as respondent;

(2) include the petitioner's date of birth, driver's license number, and date of the offense; and

(3) state with specificity the grounds upon which the petitioner seeks rescission of the order of revocation, disqualification, or denial.

(c) The filing of the petition does not stay the revocation, disqualification, or denial. The reviewing court may order a stay of the balance of the revocation or disqualification if the hearing has not been conducted within 60 days after filing of the petition upon terms the court deems proper.

(d) Judicial reviews must be conducted according to the Rules of Civil Procedure, except that prehearing discovery is mandatory and is limited to:

(1) the notice of revocation;

(2) the test record or, in the case of blood or urine tests, the certificate of analysis;

(3) the peace officer's certificate and any accompanying documentation submitted by the arresting officer to the commissioner; and

(4) disclosure of potential witnesses, including experts, and the basis of their testimony.

Other types of discovery are available only upon order of the court.

Subd. 3. Judicial hearing; issues, order, appeal. (a) A judicial review hearing under this section must be before a district judge in any county in the judicial district where the alleged offense occurred. The hearing is to the court and may be conducted at the same time and in the same manner as hearings upon pretrial motions in the criminal prosecution under section 169A.20 (driving while impaired), if any. The hearing must be recorded. The commissioner shall appear and be represented by the attorney general or through the prosecuting authority for the jurisdiction involved. The hearing must be held at the earliest practicable date, and in any event no later than 60 days following the filing of the petition for review. The judicial district administrator shall establish procedures to ensure efficient compliance with this subdivision. To accomplish this, the administrator may, whenever possible, consolidate and transfer review hearings among the locations within the judicial district where terms of district court are held.

(b) The scope of the hearing is limited to the issues in clauses (1) to (11):

(1) Did the peace officer have probable cause to believe the person was driving, operating, or in physical control of a motor vehicle or commercial motor vehicle in violation of section 169A.20 (driving while impaired)?

(2) Was the person lawfully placed under arrest for violation of section 169A.20?

(3) Was the person involved in a motor vehicle accident or collision resulting in property damage, personal injury, or death?

(4) Did the person refuse to take a screening test provided for by section 169A.41 (preliminary screening test)?

(5) If the screening test was administered, did the test indicate an alcohol concentration of 0.08 or more?

(6) At the time of the request for the test, did the peace officer inform the person of the person's rights and the consequences of taking or refusing the test as required by section 169A.51, subdivision 2?

(7) Did the person refuse to permit the test?

(8) If a test was taken by a person driving, operating, or in physical control of a motor vehicle, did the test results indicate at the time of testing:

(i) an alcohol concentration of 0.08 or more; or

(ii) the presence of a controlled substance listed in Schedule I or II or its metabolite, other than marijuana or tetrahydrocannabinols?

(9) If a test was taken by a person driving, operating, or in physical control of a commercial motor vehicle, did the test results indicate an alcohol concentration of 0.04 or more at the time of testing?

(10) Was the testing method used valid and reliable and were the test results accurately evaluated?

(11) Did the person prove the defense of necessity?

(c) It is an affirmative defense for the petitioner to prove that, at the time of the refusal, the petitioner's refusal to permit the test was based upon reasonable grounds.

(d) Certified or otherwise authenticated copies of laboratory or medical personnel reports, records, documents, licenses, and certificates are admissible as substantive evidence.

(e) The court shall order that the revocation or disqualification be either rescinded or sustained and forward the order to the commissioner. The court shall file its order within 14 days following the hearing. If the revocation or disqualification is sustained, the court shall also forward the person's driver's license or permit to the commissioner for further action by the commissioner if the license or permit is not already in the commissioner's possession.

(f) Any party aggrieved by the decision of the reviewing court may appeal the decision as provided in the Rules of Appellate Procedure.

(g) The civil hearing under this section shall not give rise to an estoppel on any issues arising from the same set of circumstances in any criminal prosecution.

(h) It is an affirmative defense for the petitioner to prove a necessity.

History: 2000 c 478 art 1 s 33; 2002 c 314 s 1; 1Sp2003 c 2 art 9 s 13; 2004 c 283 s 8; 2005 c 136 art 18 s 4; 2006 c 260 art 2 s 12; 2015 c 65 art 6 s 10



Section 169A.54 — DWI CONVICTIONS, ADJUDICATIONS; ADMINISTRATIVE PENALTIES.

Subdivision 1. Revocation periods for DWI convictions. Except as provided in subdivision 7, the commissioner shall revoke the driver's license of a person convicted of violating section 169A.20 (driving while impaired) or an ordinance in conformity with it, as follows:

(1) not less than 30 days for an offense under section 169A.20, subdivision 1 (driving while impaired crime);

(2) not less than 90 days for an offense under section 169A.20, subdivision 2 (refusal to submit to chemical test crime);

(3) not less than one year for:

(i) an offense occurring within ten years of a qualified prior impaired driving incident;

(ii) an offense occurring after two qualified prior impaired driving incidents; or

(iii) an offense occurring when a person has an alcohol concentration of twice the legal limit or more as measured at the time or within two hours of the time of the offense and the person has no qualified prior impaired driving incident within ten years;

(4) not less than two years for an offense occurring under clause (3), item (i) or (ii), and where the test results indicate an alcohol concentration of twice the legal limit or more, and until the court has certified that treatment or rehabilitation has been successfully completed where prescribed in accordance with section 169A.70 (chemical use assessments);

(5) not less than three years for an offense occurring within ten years of the first of two qualified prior impaired driving incidents or occurring after three qualified prior impaired driving incidents and with denial under section 171.04, subdivision 1, clause (10), until rehabilitation is established according to standards established by the commissioner; and

(6) not less than four years for an offense occurring within ten years of the first of three qualified prior impaired driving incidents and with denial under section 171.04, subdivision 1, clause (10), until rehabilitation is established according to standards established by the commissioner; or

(7) not less than six years for an offense occurring after four or more qualified prior impaired driving incidents and with denial under section 171.04, subdivision 1, clause (10), until rehabilitation is established according to standards established by the commissioner.

Subd. 2. Driving while impaired by person under age 21. If the person convicted of violating section 169A.20 (driving while impaired) is under the age of 21 years at the time of the violation, the commissioner shall revoke the offender's driver's license or operating privileges for a period of not less than 180 days or for the appropriate period of time under subdivision 1, clauses (1) to (6), for the offense committed, whichever is the longer period.

Subd. 3. Juvenile adjudications. For purposes of this section, a juvenile adjudication under section 169A.20 (driving while impaired), an ordinance in conformity with it, or a statute or ordinance from another state in conformity with it is an offense.

Subd. 4. Violations involving personal injury. Whenever department records show that the violation involved personal injury or death to any person, at least 90 additional days must be added to the base periods provided in subdivisions 1 to 3.

Subd. 5. [Repealed, 2012 c 287 art 4 s 50]

Subd. 6. Applicability of implied consent revocation. (a) Any person whose license has been revoked pursuant to section 169A.52 (license revocation for test failure or refusal) as the result of the same incident, and who does not have a qualified prior impaired driving incident, is subject to the mandatory revocation provisions of subdivision 1, clause (1) or (2), in lieu of the mandatory revocation provisions of section 169A.52.

(b) Paragraph (a) does not apply to:

(1) a person whose license has been revoked under subdivision 2 (driving while impaired by person under age 21); or

(2) a person whose driver's license has been revoked for, or who is charged with (i) an alcohol concentration of twice the legal limit or more as measured at the time or within two hours of the time of the offense; or (ii) a violation of section 169A.20 (driving while impaired) with an aggravating factor described in section 169A.03, subdivision 3, clause (3).

Subd. 7. Alcohol-related commercial vehicle driving violations. (a) The administrative penalties described in subdivision 1 do not apply to violations of section 169A.20, subdivision 1 (driving while impaired crime), by a person operating a commercial motor vehicle unless the person's alcohol concentration as measured at the time, or within two hours of the time, of the operation was 0.08 or more or the person violates section 169A.20, subdivision 1, clauses (1) to (4) or (7).

(b) The commissioner shall disqualify a person from operating a commercial motor vehicle as provided under section 171.165 (commercial driver's license, disqualification), on receipt of a record of conviction for a violation of section 169A.20.

(c) A person driving, operating, or in physical control of a commercial motor vehicle with any presence of alcohol is prohibited from operating a commercial motor vehicle for 24 hours from issuance of an out-of-service order.

Subd. 8. Underage drinking and driving violations. The administrative penalties described in section 169A.33, subdivision 3, apply to violations of section 169A.33 (underage drinking and driving).

Subd. 9. Alcohol-related school bus driving violations. The administrative penalties described in section 171.3215 (canceling school bus endorsements for certain offenses) apply to violations of section 169A.20 (driving while impaired) by a person driving, operating, or in physical control of a school bus or Head Start bus.

Subd. 10. License revocation; court invalidation. (a) Except as provided in subdivision 7, on behalf of the commissioner, a court shall serve notice of revocation or cancellation on a person convicted of a violation of section 169A.20 (driving while impaired) unless the commissioner has already revoked the person's driving privileges or served the person with a notice of revocation for a violation of section 169A.52 (license revocation for test failure or refusal) arising out of the same incident.

(b) The court shall invalidate the driver's license or permit in such a way that no identifying information is destroyed.

Subd. 11. MS 2010 [Repealed, 2010 c 366 s 17]

History: 2000 c 478 art 1 s 34; 1Sp2001 c 8 art 12 s 8; 1Sp2003 c 2 art 9 s 14; 2004 c 283 s 9; 2009 c 83 art 2 s 19; 2010 c 366 s 5-7; 2012 c 287 art 4 s 31,32



Section 169A.55 — LICENSE REVOCATION TERMINATION; LICENSE REINSTATEMENT.

Subdivision 1. MS 2010 [Repealed, 2010 c 366 s 17]

Subd. 2. Reinstatement of driving privileges; notice. Upon expiration of a period of revocation under section 169A.52 (license revocation for test failure or refusal) or 169A.54 (impaired driving convictions and adjudications; administrative penalties), the commissioner shall notify the person of the terms upon which driving privileges can be reinstated, and new registration plates issued, which terms are: (1) successful completion of an examination and proof of compliance with any terms of alcohol treatment or counseling previously prescribed, if any; and (2) any other requirements imposed by the commissioner and applicable to that particular case. The commissioner shall notify the owner of a motor vehicle subject to an impoundment order under section 169A.60 (administrative impoundment of plates) as a result of the violation of the procedures for obtaining new registration plates, if the owner is not the violator. The commissioner shall also notify the person that if driving is resumed without reinstatement of driving privileges or without valid registration plates and registration certificate, the person will be subject to criminal penalties.

Subd. 3. Reinstatement or issuance of provisional license. The commissioner shall not issue a provisional or regular driver's license to a person whose provisional driver's license was revoked for conviction as a juvenile of a violation of section 169A.20, 169A.33, or 169A.35; a violation of a provision of sections 169A.50 to 169A.53; or a crash-related moving violation; until the person, following the violation, reaches the age of 18 and satisfactorily:

(1) completes a formal course in driving instruction approved by the commissioner of public safety;

(2) completes an additional three months' experience operating a motor vehicle, as documented to the satisfaction of the commissioner;

(3) completes the written examination for a driver's license with a passing score; and

(4) complies with all other laws for reinstatement of a provisional or regular driver's license, as applicable.

Subd. 4. Reinstatement of driving privileges; multiple incidents. (a) A person whose driver's license has been canceled or denied as a result of three or more qualified impaired driving incidents shall not be eligible for reinstatement of driving privileges without an ignition interlock restriction until the person:

(1) has completed rehabilitation according to rules adopted by the commissioner or been granted a variance from the rules by the commissioner; and

(2) has submitted verification of abstinence from alcohol and controlled substances, as evidenced by the person's use of an ignition interlock device or other chemical monitoring device approved by the commissioner.

(b) The verification of abstinence must show that the person has abstained from the use of alcohol and controlled substances for a period of not less than:

(1) three years, for a person whose driver's license was canceled or denied for an offense occurring within ten years of the first of two qualified prior impaired driving incidents, or occurring after three qualified prior impaired driving incidents;

(2) four years, for a person whose driver's license was canceled or denied for an offense occurring within ten years of the first of three qualified prior impaired driving incidents; or

(3) six years, for a person whose driver's license was canceled or denied for an offense occurring after four or more qualified prior impaired driving incidents.

(c) The commissioner shall establish performance standards and a process for certifying chemical monitoring devices. The standards and procedures are not rules and are exempt from chapter 14, including section 14.386.

Subd. 5. Reinstatement of driving privileges; certain criminal vehicular operation offenses. A person whose driver's license has been revoked under section 171.17, subdivision 1, paragraph (a), clause (1) (revocation, criminal vehicular operation), or suspended under section 171.187 (suspension, criminal vehicular operation), for a violation of section 609.2113, subdivision 1, clause (2), item (i) or (iii), (3), or (4), subdivision 2, clause (2), item (i) or (iii), (3), or (4), or subdivision 3, clause (2), item (i) or (iii), (3), or (4); or section 609.2114, subdivision 2, clause (2), item (i) or (iii) (criminal vehicular operation, alcohol-related provisions), resulting in bodily harm, substantial bodily harm, or great bodily harm, shall not be eligible for reinstatement of driving privileges until the person has submitted to the commissioner verification of the use of ignition interlock for the applicable time period specified in those sections. To be eligible for reinstatement under this subdivision, a person shall utilize an ignition interlock device that meets the performance standards and certification requirements under subdivision 4, paragraph (c).

History: 2000 c 478 art 1 s 35; 2004 c 177 s 1; 2005 c 10 art 1 s 31; 2010 c 366 s 8; 2013 c 117 art 3 s 9; 2014 c 180 s 9; 2014 c 298 s 2



Section 169A.60 — ADMINISTRATIVE IMPOUNDMENT OF PLATES.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given in this subdivision.

(b) "Family or household member" has the meaning given in section 169A.63, subdivision 1.

(c) "Motor vehicle" means a self-propelled motor vehicle other than a motorboat in operation or an off-road recreational vehicle.

(d) "Plate impoundment violation" includes:

(1) a violation of section 169A.20 (driving while impaired) or 169A.52 (license revocation for test failure or refusal), or an ordinance from this state or a statute or ordinance from another state in conformity with either of those sections, that results in the revocation of a person's driver's license or driving privileges, within ten years of a qualified prior impaired driving incident;

(2) a license disqualification under section 171.165 (commercial driver's license disqualification) resulting from a violation of section 169A.52 within ten years of a qualified prior impaired driving incident;

(3) a violation of section 169A.20 or 169A.52 while having an alcohol concentration of twice the legal limit or more as measured at the time, or within two hours of the time, of the offense;

(4) a violation of section 169A.20 or 169A.52 while having a child under the age of 16 in the vehicle if the child is more than 36 months younger than the offender; or

(5) a violation of section 171.24 (driving without valid license) by a person whose driver's license or driving privileges have been canceled or denied under section 171.04, subdivision 1, clause (10) (persons not eligible for driver's license, inimical to public safety).

(e) "Violator" means a person who was driving, operating, or in physical control of the motor vehicle when the plate impoundment violation occurred.

Subd. 2. Plate impoundment violation; impoundment order. (a) The commissioner shall issue a registration plate impoundment order when:

(1) a person's driver's license or driving privileges are revoked for a plate impoundment violation; or

(2) a person is arrested for or charged with a plate impoundment violation described in subdivision 1, paragraph (d), clause (5).

(b) The order must require the impoundment of the registration plates of the motor vehicle involved in the plate impoundment violation and all motor vehicles owned by, registered, or leased in the name of the violator, including motor vehicles registered jointly or leased in the name of the violator and another. The commissioner shall not issue an impoundment order for the registration plates of a rental vehicle, as defined in section 168.041, subdivision 10, or a vehicle registered in another state.

Subd. 3. Notice of impoundment. An impoundment order is effective when the commissioner or a peace officer acting on behalf of the commissioner notifies the violator or the registered owner of the motor vehicle of the intent to impound and order of impoundment. The notice must advise the violator of the duties and obligations set forth in subdivision 6 (surrender of plates) and of the right to obtain administrative and judicial review. The notice to the registered owner who is not the violator must include the procedure to obtain new registration plates under subdivision 8. If mailed, the notice and order of impoundment is deemed received three days after mailing to the last known address of the violator or the registered owner.

Subd. 4. Peace officer as agent for notice of impoundment. On behalf of the commissioner, a peace officer issuing a notice of intent to revoke and of revocation for a plate impoundment violation shall also serve a notice of intent to impound and an order of impoundment. On behalf of the commissioner, a peace officer who is arresting a person for or charging a person with a plate impoundment violation described in subdivision 1, paragraph (d), clause (5), shall also serve a notice of intent to impound and an order of impoundment. If the vehicle involved in the plate impoundment violation is accessible to the officer at the time the impoundment order is issued, the officer shall seize the registration plates subject to the impoundment order. The officer shall destroy all plates seized or impounded under this section. The officer shall send to the commissioner copies of the notice of intent to impound and the order of impoundment and a notice that registration plates impounded and seized under this section have been destroyed.

Subd. 5. Temporary permit. If the motor vehicle is registered to the violator, the officer shall issue a temporary vehicle permit that is valid for seven days when the officer issues the notices under subdivision 4. If the motor vehicle is registered in the name of another, the officer shall issue a temporary vehicle permit that is valid for 45 days when the notices are issued under subdivision 3. The permit must be in a form determined by the registrar and whenever practicable must be posted on the left side of the inside rear window of the vehicle. A permit is valid only for the vehicle for which it is issued.

Subd. 6. Surrender of plates. Within seven days after issuance of the impoundment notice, a person who receives a notice of impoundment and impoundment order shall surrender all registration plates subject to the impoundment order that were not seized by a peace officer under subdivision 4. Registration plates required to be surrendered under this subdivision must be surrendered to a Minnesota police department, sheriff, or the State Patrol, along with a copy of the impoundment order. A law enforcement agency receiving registration plates under this subdivision shall destroy the plates and notify the commissioner that they have been destroyed. The notification to the commissioner shall also include a copy of the impoundment order.

Subd. 7. Vehicle not owned by violator. A violator may file a sworn statement with the commissioner within seven days of the issuance of an impoundment order stating any material information relating to the impoundment order, including that the vehicle has been sold or destroyed, and supplying the date, name, location, and address of the person or entity that purchased or destroyed the vehicle. The commissioner shall rescind the impoundment order if the violator shows that the impoundment order was not properly issued.

Subd. 8. Reissuance of registration plates. (a) The commissioner shall rescind the impoundment order of a person subject to an order under this section, other than the violator, if:

(1) the violator had a valid driver's license on the date of the plate impoundment violation and the person files with the commissioner an acceptable sworn statement containing the following information:

(i) that the person is the registered owner of the vehicle from which the plates have been impounded under this section;

(ii) that the person is the current owner and possessor of the vehicle used in the violation;

(iii) the date on which the violator obtained the vehicle from the registered owner;

(iv) the residence addresses of the registered owner and the violator on the date the violator obtained the vehicle from the registered owner;

(v) that the person was not a passenger in the vehicle at the time of the plate impoundment violation; and

(vi) that the person knows that the violator may not drive, operate, or be in physical control of a vehicle without a valid driver's license; or

(2) the violator did not have a valid driver's license on the date of the plate impoundment violation and the person made a report to law enforcement before the violation stating that the vehicle had been taken from the person's possession or was being used without permission.

(b) A person who has failed to make a report as provided in paragraph (a), clause (2), may be issued special registration plates under subdivision 13 for a period of one year from the effective date of the impoundment order. Following this period, the person may apply for regular registration plates.

(c) If the order is rescinded, the owner shall receive new registration plates at no cost, if the plates were seized and destroyed.

Subd. 9. Administrative review. (a) At any time during the effective period of an impoundment order, a person may request in writing a review of the impoundment order by the commissioner. On receiving a request, the commissioner or the commissioner's designee shall review the order, the evidence upon which the order was based, and any other material information brought to the attention of the commissioner, and determine whether sufficient cause exists to sustain the order. The commissioner shall report in writing the results of the review within 15 days of receiving the request. The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act in sections 14.001 to 14.69. As a result of this review, the commissioner may authorize the issuance at no cost of new registration plates to the registered owner of the vehicle if the registered owner's license or driving privileges were not revoked as a result of the plate impoundment violation.

(b) Review under this subdivision must take place, if possible, at the same time as any administrative review of the person's license revocation under section 169A.53 (administrative and judicial review of license revocation).

Subd. 10. Petition for judicial review. (a) Within 30 days following receipt of a notice and order of impoundment under this section, a person may petition the court for review. The petition must include proof of service of a copy of the petition on the commissioner. The petition must include the petitioner's date of birth, driver's license number, and date of the plate impoundment violation, as well as the name of the violator and the law enforcement agency that issued the plate impoundment order. The petition must state with specificity the grounds upon which the petitioner seeks rescission of the order for impoundment. The petition may be combined with any petition filed under section 169A.53 (administrative and judicial review of license revocation).

(b) Except as otherwise provided in this section, the judicial review and hearing are governed by section 169A.53 and must take place at the same time as any judicial review of the person's license revocation under section 169A.53. The filing of the petition does not stay the impoundment order. The reviewing court may order a stay of the balance of the impoundment period if the hearing has not been conducted within 60 days after filing of the petition upon terms the court deems proper. The court shall order either that the impoundment be rescinded or sustained, and forward the order to the commissioner. The court shall file its order within 14 days following the hearing.

(c) In addition to the issues described in section 169A.53, subdivision 3 (judicial review of license revocation), the scope of a hearing under this subdivision is limited to:

(1) if the impoundment is based on a plate impoundment violation described in subdivision 1, paragraph (d), clause (3) or (4), whether the peace officer had probable cause to believe the violator committed the plate impoundment violation and whether the evidence demonstrates that the plate impoundment violation occurred; and

(2) for all other cases, whether the peace officer had probable cause to believe the violator committed the plate impoundment violation.

(d) In a hearing under this subdivision, the following records are admissible in evidence:

(1) certified copies of the violator's driving record; and

(2) certified copies of vehicle registration records bearing the violator's name.

Subd. 11. Rescission of revocation and dismissal or acquittal; new plates. If:

(1) the driver's license revocation that is the basis for an impoundment order is rescinded; and

(2) the charges for the plate impoundment violation have been dismissed with prejudice or the violator has been acquitted of the plate impoundment violation;

then the registrar of motor vehicles shall issue new registration plates for the vehicle at no cost, when the registrar receives an application that includes a copy of the order rescinding the driver's license revocation and either the order dismissing the charges or the judgment of acquittal.

Subd. 12. Charge for reinstatement of plates in certain situations. When the registrar of motor vehicles reinstates a person's registration plates after impoundment for reasons other than those described in subdivision 11, the registrar shall charge the person $50 for each vehicle for which the registration plates are being reinstated.

Subd. 13. Special registration plates. (a) At any time during the effective period of an impoundment order, a violator or registered owner may apply to the commissioner for new registration plates, which must bear a special series of numbers or letters so as to be readily identified by traffic law enforcement officers. The commissioner may authorize the issuance of special plates if:

(1) the violator has a qualified licensed driver whom the violator must identify;

(2) the violator or registered owner has a limited license issued under section 171.30;

(3) the registered owner is not the violator and the registered owner has a valid or limited driver's license;

(4) a member of the registered owner's household has a valid driver's license; or

(5) the violator has been reissued a valid driver's license.

(b) The commissioner may not issue new registration plates for that vehicle subject to plate impoundment for a period of at least one year from the date of the impoundment order. In addition, if the owner is the violator, new registration plates may not be issued for the vehicle unless the person has been reissued a valid driver's license in accordance with chapter 171.

(c) A violator may not apply for new registration plates for a vehicle at any time before the person's driver's license is reinstated.

(d) The commissioner may issue the special plates on payment of a $50 fee for each vehicle for which special plates are requested.

(e) Paragraphs (a) to (d) notwithstanding, the commissioner must issue upon request new registration plates for a vehicle for which the registration plates have been impounded if:

(1) the impoundment order is rescinded;

(2) the vehicle is transferred in compliance with subdivision 14; or

(3) the vehicle is transferred to a Minnesota automobile dealer licensed under section 168.27, a financial institution that has submitted a repossession affidavit, or a government agency.

Subd. 14. Sale of vehicle subject to impoundment order. (a) A registered owner may not sell or transfer a motor vehicle during the time its registration plates have been ordered impounded or during the time its registration plates bear a special series number, unless:

(1) the sale is for a valid consideration;

(2) the transferee and the registered owner are not family or household members;

(3) the transferee signs an acceptable sworn statement with the commissioner attesting that:

(i) the transferee and the violator are not family or household members;

(ii) the transferee understands that the vehicle is subject to an impoundment order; and

(iii) it is a crime under section 169A.37 to file a false statement under this section or to allow the previously registered owner to drive, operate, or be in control of the vehicle during the impoundment period; and

(4) all elements of section 168A.10 (transfer of interest by owner) are satisfied.

(b) If the conditions of paragraph (a) are satisfied, the registrar may transfer the title to the new owner upon proper application and issue new registration plates for the vehicle.

Subd. 15. Acquiring another vehicle. If the violator applies to the commissioner for registration plates for any vehicle during the effective period of the plate impoundment, the commissioner shall not issue registration plates unless the violator qualifies for special registration plates under subdivision 13 and unless the plates issued are special plates as described in subdivision 13.

Subd. 16. Fees credited. Fees collected from the sale or reinstatement of license plates under this section must be paid into the state treasury and credited one-half to the vehicle services operating account in the special revenue fund specified in section 299A.705 and one-half to the general fund.

Subd. 17. Plate impoundment; penalty. Criminal penalties for violating this section are governed by section 169A.37.

Subd. 18. [Repealed, 2014 c 255 s 21]

History: 2000 c 478 art 1 s 36; 1Sp2001 c 8 art 12 s 9-11; 1Sp2003 c 2 art 9 s 15,16; 2004 c 235 s 1,2; 2005 c 136 art 18 s 5,6; 1Sp2005 c 6 art 2 s 36; 2006 c 260 art 2 s 13,14; 2010 c 366 s 9



Section 169A.63 — VEHICLE FORFEITURE.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "Appropriate agency" means a law enforcement agency that has the authority to make an arrest for a violation of a designated offense or to require a test under section 169A.51 (chemical tests for intoxication).

(c) "Claimant" means an owner of a motor vehicle or a person claiming a leasehold or security interest in a motor vehicle.

(d) "Designated license revocation" includes a license revocation under section 169A.52 (license revocation for test failure or refusal) or a license disqualification under section 171.165 (commercial driver's license disqualification) resulting from a violation of section 169A.52; within ten years of the first of two or more qualified prior impaired driving incidents.

(e) "Designated offense" includes:

(1) a violation of section 169A.20 (driving while impaired) under the circumstances described in section 169A.24 (first-degree driving while impaired), or 169A.25 (second-degree driving while impaired); or

(2) a violation of section 169A.20 or an ordinance in conformity with it:

(i) by a person whose driver's license or driving privileges have been canceled as inimical to public safety under section 171.04, subdivision 1, clause (10), and not reinstated; or

(ii) by a person who is subject to a restriction on the person's driver's license under section 171.09 (commissioner's license restrictions), which provides that the person may not use or consume any amount of alcohol or a controlled substance.

(f) "Family or household member" means:

(1) a parent, stepparent, or guardian;

(2) any of the following persons related by blood, marriage, or adoption: brother, sister, stepbrother, stepsister, first cousin, aunt, uncle, nephew, niece, grandparent, great-grandparent, great-uncle, great-aunt; or

(3) persons residing together or persons who regularly associate and communicate with one another outside of a workplace setting.

(g) "Motor vehicle" and "vehicle" do not include a vehicle which is stolen or taken in violation of the law.

(h) "Owner" means a person legally entitled to possession, use, and control of a motor vehicle, including a lessee of a motor vehicle if the lease agreement has a term of 180 days or more. There is a rebuttable presumption that a person registered as the owner of a motor vehicle according to the records of the Department of Public Safety is the legal owner. For purposes of this section, if a motor vehicle is owned jointly by two or more people, each owner's interest extends to the whole of the vehicle and is not subject to apportionment.

(i) "Prosecuting authority" means the attorney in the jurisdiction in which the designated offense occurred who is responsible for prosecuting violations of a designated offense or a designee. If a state agency initiated the forfeiture, and the attorney responsible for prosecuting the designated offense declines to pursue forfeiture, the Attorney General's Office or its designee may initiate forfeiture under this section.

(j) "Security interest" means a bona fide security interest perfected according to section 168A.17, subdivision 2, based on a loan or other financing that, if a vehicle is required to be registered under chapter 168, is listed on the vehicle's title.

Subd. 2. Seizure. (a) A motor vehicle subject to forfeiture under this section may be seized by the appropriate agency upon process issued by any court having jurisdiction over the vehicle.

(b) Property may be seized without process if:

(1) the seizure is incident to a lawful arrest or a lawful search;

(2) the vehicle subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding under this section; or

(3) the appropriate agency has probable cause to believe that the delay occasioned by the necessity to obtain process would result in the removal or destruction of the vehicle. If property is seized without process under this clause, the prosecuting authority must institute a forfeiture action under this section as soon as is reasonably possible by serving a notice of seizure and intent to forfeit at the address of the owner as listed in the records of the Department of Public Safety.

(c) When a motor vehicle is seized, the officer must provide a receipt to the person found in possession of the motor vehicle; or in the absence of any person, the officer must leave a receipt in the place where the motor vehicle was found, if reasonably possible.

Subd. 3. Right to possession vests immediately; custody. All right, title, and interest in a vehicle subject to forfeiture under this section vests in the appropriate agency upon commission of the conduct resulting in the designated offense or designated license revocation giving rise to the forfeiture. Any vehicle seized under this section is not subject to replevin, but is deemed to be in the custody of the appropriate agency subject to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When a vehicle is seized under this section, the appropriate agency shall use reasonable diligence to secure the property and prevent waste and may do any of the following:

(1) place the vehicle under seal;

(2) remove the vehicle to a place designated by it; and

(3) place a disabling device on the vehicle.

Subd. 4. Bond by owner for possession. If the owner of a vehicle that has been seized under this section seeks possession of the vehicle before the forfeiture action is determined, the owner may give security or post bond payable to the appropriate agency in an amount equal to the retail value of the seized vehicle. On posting the security or bond, the seized vehicle may be returned to the owner only if a disabling device is attached to the vehicle. The forfeiture action must proceed against the security as if it were the seized vehicle. This subdivision does not apply to a vehicle being held for investigatory purposes.

Subd. 5. Evidence. Certified copies of court records and motor vehicle and driver's license records concerning qualified prior impaired driving incidents are admissible as substantive evidence where necessary to prove the commission of a designated offense or the occurrence of a designated license revocation.

Subd. 5a. Petition for remission or mitigation. Prior to the entry of a court order disposing with the forfeiture action, any person who has an interest in forfeited property may file with the prosecuting authority a petition for remission or mitigation of the forfeiture. The prosecuting authority may remit or mitigate the forfeiture upon terms and conditions the prosecuting authority deems reasonable if the prosecuting authority finds that: (1) the forfeiture was incurred without willful negligence or without any intention on the part of the petitioner to violate the law; or (2) extenuating circumstances justify the remission or mitigation of the forfeiture.

Subd. 6. Vehicle subject to forfeiture. (a) A motor vehicle is subject to forfeiture under this section if it was used in the commission of a designated offense or was used in conduct resulting in a designated license revocation.

(b) Motorboats subject to seizure and forfeiture under this section also include their trailers.

Subd. 7. Limitations on vehicle forfeiture. (a) A vehicle is presumed subject to forfeiture under this section if:

(1) the driver is convicted of the designated offense upon which the forfeiture is based;

(2) the driver fails to appear for a scheduled court appearance with respect to the designated offense charged and fails to voluntarily surrender within 48 hours after the time required for appearance; or

(3) the driver's conduct results in a designated license revocation and the driver fails to seek judicial review of the revocation in a timely manner as required by section 169A.53, subdivision 2, (petition for judicial review), or the license revocation is judicially reviewed and sustained under section 169A.53, subdivision 2.

(b) A vehicle encumbered by a security interest perfected according to section 168A.17, subdivision 2, or subject to a lease that has a term of 180 days or more, is subject to the interest of the secured party or lessor unless the party or lessor had knowledge of or consented to the act upon which the forfeiture is based. However, when the proceeds of the sale of a seized vehicle do not equal or exceed the outstanding loan balance, the appropriate agency shall remit all proceeds of the sale to the secured party after deducting the agency's costs for the seizure, tow, storage, forfeiture, and sale of the vehicle. If the sale of the vehicle is conducted in a commercially reasonable manner consistent with the provisions of section 336.9-610, the agency is not liable to the secured party for any amount owed on the loan in excess of the sale proceeds. The validity and amount of a nonperfected security interest must be established by its holder by clear and convincing evidence.

(c) Notwithstanding paragraph (b), the secured party's or lessor's interest in a vehicle is not subject to forfeiture based solely on the secured party's or lessor's knowledge of the act or omission upon which the forfeiture is based if the secured party or lessor demonstrates by clear and convincing evidence that the party or lessor took reasonable steps to terminate use of the vehicle by the offender.

(d) A motor vehicle is not subject to forfeiture under this section if its owner can demonstrate by clear and convincing evidence that the owner did not have actual or constructive knowledge that the vehicle would be used or operated in any manner contrary to law or that the owner took reasonable steps to prevent use of the vehicle by the offender. If the offender is a family or household member of the owner and has three or more prior impaired driving convictions, the owner is presumed to know of any vehicle use by the offender that is contrary to law. "Vehicle use contrary to law" includes, but is not limited to, violations of the following statutes:

(1) section 171.24 (violations; driving without valid license);

(2) section 169.791 (criminal penalty for failure to produce proof of insurance);

(3) section 171.09 (driving restrictions; authority, violations);

(4) section 169A.20 (driving while impaired);

(5) section 169A.33 (underage drinking and driving); and

(6) section 169A.35 (open bottle law).

Subd. 8. Administrative forfeiture procedure. (a) A motor vehicle used to commit a designated offense or used in conduct resulting in a designated license revocation is subject to administrative forfeiture under this subdivision.

(b) Within 60 days from when a motor vehicle is seized under subdivision 2, or within a reasonable time after seizure, the appropriate agency shall serve the driver or operator of the vehicle with a notice of the seizure and intent to forfeit the vehicle. Additionally, when a motor vehicle is seized under subdivision 2, or within a reasonable time after that, all persons known to have an ownership, possessory, or security interest in the vehicle must be notified of the seizure and the intent to forfeit the vehicle. For those vehicles required to be registered under chapter 168, the notification to a person known to have a security interest in the vehicle is required only if the vehicle is registered under chapter 168 and the interest is listed on the vehicle's title. Upon motion by the appropriate agency or prosecuting authority, a court may extend the time period for sending notice for a period not to exceed 90 days for good cause shown. Notice mailed by certified mail to the address shown in Department of Public Safety records is sufficient notice to the registered owner of the vehicle. For motor vehicles not required to be registered under chapter 168, notice mailed by certified mail to the address shown in the applicable filing or registration for the vehicle is sufficient notice to a person known to have an ownership, possessory, or security interest in the vehicle. Otherwise, notice may be given in the manner provided by law for service of a summons in a civil action.

(c) The notice must be in writing and contain:

(1) a description of the vehicle seized;

(2) the date of seizure; and

(3) notice of the right to obtain judicial review of the forfeiture and of the procedure for obtaining that judicial review, printed in English. This requirement does not preclude the appropriate agency from printing the notice in other languages in addition to English.

Substantially the following language must appear conspicuously in the notice:

"WARNING: You will automatically lose the above-described property and the right to be heard in court if you do not file a lawsuit and serve the prosecuting authority within 60 days. You may file your lawsuit in conciliation court if the property is worth $15,000 or less; otherwise, you must file in district court. You may not have to pay a filing fee for your lawsuit if you are unable to afford the fee. You do not have to pay a conciliation court fee if your property is worth less than $500."

(d) If notice is not sent in accordance with paragraph (b), and no time extension is granted or the extension period has expired, the appropriate agency shall return the property to the person from whom the property was seized, if known. An agency's return of property due to lack of proper notice does not restrict the agency's authority to commence a forfeiture proceeding at a later time. The agency shall not be required to return contraband or other property that the person from whom the property was seized may not legally possess.

(e) Within 60 days following service of a notice of seizure and forfeiture under this subdivision, a claimant may file a demand for a judicial determination of the forfeiture. The demand must be in the form of a civil complaint and must be filed with the court administrator in the county in which the seizure occurred, together with proof of service of a copy of the complaint on the prosecuting authority having jurisdiction over the forfeiture, including the standard filing fee for civil actions unless the petitioner has the right to sue in forma pauperis under section 563.01. The claimant may serve the complaint by any means permitted by court rules. If the value of the seized property is $15,000 or less, the claimant may file an action in conciliation court for recovery of the seized vehicle. A copy of the conciliation court statement of claim must be served personally or by mail on the prosecuting authority having jurisdiction over the forfeiture, as well as on the appropriate agency that initiated the forfeiture, within 60 days following service of the notice of seizure and forfeiture under this subdivision. If the value of the seized property is less than $500, the claimant does not have to pay the conciliation court filing fee.

No responsive pleading is required of the prosecuting authority and no court fees may be charged for the prosecuting authority's appearance in the matter. The prosecuting authority may appear for the appropriate agency. Pleadings, filings, and methods of service are governed by the Rules of Civil Procedure.

(f) The complaint must be captioned in the name of the claimant as plaintiff and the seized vehicle as defendant, and must state with specificity the grounds on which the claimant alleges the vehicle was improperly seized, the claimant's interest in the vehicle seized, and any affirmative defenses the claimant may have. Notwithstanding any law to the contrary, an action for the return of a vehicle seized under this section may not be maintained by or on behalf of any person who has been served with a notice of seizure and forfeiture unless the person has complied with this subdivision.

(g) If the claimant makes a timely demand for a judicial determination under this subdivision, the forfeiture proceedings must be conducted as provided under subdivision 9.

Subd. 9. Judicial forfeiture procedure. (a) This subdivision governs judicial determinations of the forfeiture of a motor vehicle used to commit a designated offense or used in conduct resulting in a designated license revocation. An action for forfeiture is a civil in rem action and is independent of any criminal prosecution. All proceedings are governed by the Rules of Civil Procedure.

(b) If no demand for judicial determination of the forfeiture is pending, the prosecuting authority may, in the name of the jurisdiction pursuing the forfeiture, file a separate complaint against the vehicle, describing it, specifying that it was used in the commission of a designated offense or was used in conduct resulting in a designated license revocation, and specifying the time and place of its unlawful use.

(c) The prosecuting authority may file an answer to a properly served demand for judicial determination, including an affirmative counterclaim for forfeiture. The prosecuting authority is not required to file an answer.

(d) A judicial determination under this subdivision must be held at the earliest practicable date, and in any event no later than 180 days following the filing of the demand by the claimant. If a related criminal proceeding is pending, the hearing shall not be held until the conclusion of the criminal proceedings. The district court administrator shall schedule the hearing as soon as practicable after the conclusion of the criminal prosecution. The district court administrator shall establish procedures to ensure efficient compliance with this subdivision. The hearing is to the court without a jury.

(e) There is a presumption that a vehicle seized under this section is subject to forfeiture if the prosecuting authority establishes that the vehicle was used in the commission of a designated offense or designated license revocation. A claimant bears the burden of proving any affirmative defense raised.

(f) If the forfeiture is based on the commission of a designated offense and the person charged with the designated offense appears in court as required and is not convicted of the offense, the court shall order the property returned to the person legally entitled to it upon that person's compliance with the redemption requirements of section 169A.42. If the forfeiture is based on a designated license revocation, and the license revocation is rescinded under section 169A.53, subdivision 3 (judicial review hearing, issues, order, appeal), the court shall order the property returned to the person legally entitled to it upon that person's compliance with the redemption requirements of section 169A.42.

(g) If the lawful ownership of the vehicle used in the commission of a designated offense or used in conduct resulting in a designated license revocation can be determined and the owner makes the demonstration required under subdivision 7, paragraph (d), the vehicle must be returned immediately upon the owner's compliance with the redemption requirements of section 169A.42.

(h) If the court orders the return of a seized vehicle under this subdivision it must order that filing fees be reimbursed to the person who filed the demand for judicial determination. In addition, the court may order sanctions under section 549.211 (sanctions in civil actions). Any reimbursement fees or sanctions must be paid from other forfeiture proceeds of the law enforcement agency and prosecuting authority involved and in the same proportion as distributed under subdivision 10, paragraph (b).

Subd. 10. Disposition of forfeited vehicle. (a) If the vehicle is administratively forfeited under subdivision 8, or if the court finds under subdivision 9 that the vehicle is subject to forfeiture under subdivisions 6 and 7, the appropriate agency shall:

(1) sell the vehicle and distribute the proceeds under paragraph (b); or

(2) keep the vehicle for official use. If the agency keeps a forfeited motor vehicle for official use, it shall make reasonable efforts to ensure that the motor vehicle is available for use by the agency's officers who participate in the drug abuse resistance education program.

(b) The proceeds from the sale of forfeited vehicles, after payment of seizure, towing, storage, forfeiture, and sale expenses, and satisfaction of valid liens against the property, must be distributed as follows:

(1) 70 percent of the proceeds must be forwarded to the appropriate agency for deposit as a supplement to the state or local agency's operating fund or similar fund for use in DWI-related enforcement, training, and education; and

(2) 30 percent of the money or proceeds must be forwarded to the prosecuting authority that handled the forfeiture for deposit as a supplement to its operating fund or similar fund for prosecutorial purposes.

(c) If a vehicle is sold under paragraph (a), the appropriate agency shall not sell the vehicle to: (1) an officer or employee of the agency that seized the property or to a person related to the officer or employee by blood or marriage; or (2) the prosecuting authority or any individual working in the same office or a person related to the authority or individual by blood or marriage.

(d) Sales of forfeited vehicles under this section must be conducted in a commercially reasonable manner.

(e) If a vehicle is forfeited administratively under this section and no demand for judicial determination is made, the appropriate agency shall provide the prosecuting authority with a copy of the forfeiture or evidence receipt, the notice of seizure and intent to forfeit, a statement of probable cause for forfeiture of the property, and a description of the property and its estimated value. Upon review and certification by the prosecuting authority that (1) the appropriate agency provided a receipt in accordance with subdivision 2, paragraph (c), (2) the appropriate agency served notice in accordance with subdivision 8, and (3) probable cause for forfeiture exists based on the officer's statement, the appropriate agency may dispose of the property in any of the ways listed in this subdivision.

Subd. 11. Sale of forfeited vehicle by secured party. (a) A financial institution with a valid security interest in or a valid lease covering a forfeited vehicle may choose to dispose of the vehicle under this subdivision, in lieu of the appropriate agency disposing of the vehicle under subdivision 9. A financial institution wishing to dispose of a vehicle under this subdivision shall notify the appropriate agency of its intent, in writing, within 30 days after receiving notice of the seizure and forfeiture. The appropriate agency shall release the vehicle to the financial institution or its agent after the financial institution presents proof of its valid security agreement or of its lease agreement and the financial institution agrees not to sell the vehicle to a member of the violator's household, unless the violator is not convicted of the offense on which the forfeiture is based. The financial institution shall dispose of the vehicle in a commercially reasonable manner as defined in section 336.9-610.

(b) After disposing of the forfeited vehicle, the financial institution shall reimburse the appropriate agency for its seizure, storage, and forfeiture costs. The financial institution may then apply the proceeds of the sale to its storage costs, to its sale expenses, and to satisfy the lien or the lease on the vehicle. If any proceeds remain, the financial institution shall forward the proceeds to the state treasury, which shall credit the appropriate fund as specified in subdivision 9.

Subd. 12. Reporting. The appropriate agency and prosecuting authority shall report on forfeitures occurring under this section as described in section 609.5315, subdivision 6.

History: 2000 c 466 s 3,4; 2000 c 478 art 1 s 37; art 2 s 7; 2000 c 495 s 46; 2001 c 195 art 2 s 8,9; 1Sp2001 c 8 art 11 s 11; art 12 s 12,13; 1Sp2001 c 9 art 19 s 12; 2002 c 379 art 1 s 113; 2004 c 235 s 3-8; 2005 c 136 art 18 s 7; 1Sp2005 c 1 art 2 s 139; 2010 c 391 s 5; 2012 c 128 s 8-14



Section 169A.70 — ALCOHOL SAFETY PROGRAMS; CHEMICAL USE ASSESSMENTS.

Subdivision 1. Alcohol safety programs; establishment. (a) The county board of every county shall establish an alcohol safety program designed to provide chemical use assessments of persons convicted of an offense enumerated in subdivision 2.

(b) County boards may enter into an agreement to establish a regional alcohol safety program. County boards may contract with other counties and agencies for alcohol problem screening and chemical use assessment services.

Subd. 2. Chemical use assessment requirement. A chemical use assessment must be conducted and an assessment report submitted to the court and to the Department of Public Safety by the county agency administering the alcohol safety program when:

(1) the defendant is convicted of an offense described in section 169A.20 (driving while impaired), 169A.31 (alcohol-related school bus and Head Start bus driving), or 360.0752 (impaired aircraft operation); or

(2) the defendant is arrested for committing an offense described in clause (1) but is convicted of another offense arising out of the circumstances surrounding the arrest.

Subd. 3. Assessment report. (a) The assessment report must be on a form prescribed by the commissioner and shall contain an evaluation of the convicted defendant concerning the defendant's prior traffic and criminal record, characteristics and history of alcohol and chemical use problems, and amenability to rehabilitation through the alcohol safety program. The report is classified as private data on individuals as defined in section 13.02, subdivision 12.

(b) The assessment report must include:

(1) a diagnosis of the nature of the offender's chemical and alcohol involvement;

(2) an assessment of the severity level of the involvement;

(3) a recommended level of care for the offender in accordance with the criteria contained in rules adopted by the commissioner of human services under section 254A.03, subdivision 3 (chemical dependency treatment rules);

(4) an assessment of the offender's placement needs;

(5) recommendations for other appropriate remedial action or care, including aftercare services in section 254B.01, subdivision 3, that may consist of educational programs, one-on-one counseling, a program or type of treatment that addresses mental health concerns, or a combination of them; and

(6) a specific explanation why no level of care or action was recommended, if applicable.

Subd. 4. Assessor standards; rules; assessment time limits. A chemical use assessment required by this section must be conducted by an assessor appointed by the court. The assessor must meet the training and qualification requirements of rules adopted by the commissioner of human services under section 254A.03, subdivision 3 (chemical dependency treatment rules). Notwithstanding section 13.82 (law enforcement data), the assessor shall have access to any police reports, laboratory test results, and other law enforcement data relating to the current offense or previous offenses that are necessary to complete the evaluation. An assessor providing an assessment under this section may not have any direct or shared financial interest or referral relationship resulting in shared financial gain with a treatment provider, except as authorized under section 254A.19, subdivision 3. If an independent assessor is not available, the court may use the services of an assessor authorized to perform assessments for the county social services agency under a variance granted under rules adopted by the commissioner of human services under section 254A.03, subdivision 3. An appointment for the defendant to undergo the assessment must be made by the court, a court services probation officer, or the court administrator as soon as possible but in no case more than one week after the defendant's court appearance. The assessment must be completed no later than three weeks after the defendant's court appearance. If the assessment is not performed within this time limit, the county where the defendant is to be sentenced shall perform the assessment. The county of financial responsibility must be determined under chapter 256G.

Subd. 5. Applicability to nonresident. This section does not apply to a person who is not a resident of the state of Minnesota at the time of the offense and at the time of the assessment.

Subd. 6. Method of assessment. (a) As used in this subdivision, "collateral contact" means an oral or written communication initiated by an assessor for the purpose of gathering information from an individual or agency, other than the offender, to verify or supplement information provided by the offender during an assessment under this section. The term includes contacts with family members and criminal justice agencies.

(b) An assessment conducted under this section must include at least one personal interview with the offender designed to make a determination about the extent of the offender's past and present chemical and alcohol use or abuse. It must also include collateral contacts and a review of relevant records or reports regarding the offender including, but not limited to, police reports, arrest reports, driving records, chemical testing records, and test refusal records. If the offender has a probation officer, the officer must be the subject of a collateral contact under this subdivision. If an assessor is unable to make collateral contacts, the assessor shall specify why collateral contacts were not made.

Subd. 7. Preconviction assessment. (a) The court may not accept a chemical use assessment conducted before conviction as a substitute for the assessment required by this section unless the court ensures that the preconviction assessment meets the standards described in this section.

(b) If the commissioner of public safety is making a decision regarding reinstating a person's driver's license based on a chemical use assessment, the commissioner shall ensure that the assessment meets the standards described in this section.

History: 2000 c 478 art 1 s 38; 2005 c 136 art 18 s 8-10; 2007 c 147 art 12 s 9



Section 169A.71 — RESEARCH PROGRAMS.

No person is guilty of a violation of section 169A.20 (driving while impaired) committed while participating in a research or demonstration project conducted by the Minnesota Highway Safety Center. This section applies only to conduct occurring while operating a state-owned vehicle under the supervision of personnel of the center on the grounds of the center.

History: 2000 c 478 art 1 s 39



Section 169A.72 — DRIVER EDUCATION PROGRAMS.

Driver training courses offered through the public schools and driver training courses offered by private or commercial schools or institutes shall include instruction which must encompass at least:

(1) information on the effects of consumption of beverage alcohol products and the use of illegal drugs, prescription drugs, and nonprescription drugs on the ability of a person to operate a motor vehicle;

(2) the hazards of driving while under the influence of alcohol or drugs; and

(3) the legal penalties and financial consequences resulting from violations of laws prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

History: 2000 c 478 art 1 s 40



Section 169A.73 — REMOTE ELECTRONIC ALCOHOL-MONITORING PROGRAM.

Subdivision 1. Definitions. As used in this section:

(1) "breath analyzer unit" means a device that performs breath alcohol testing and is connected to a remote electronic alcohol-monitoring system; and

(2) "remote electronic alcohol-monitoring system" means a system that electronically monitors the alcohol concentration of individuals in their homes or other locations to ensure compliance with conditions of pretrial release, supervised release, or probation.

Subd. 2. Program established. In cooperation with the Conference of Chief Judges, the state court administrator, and the commissioner of public safety, the commissioner of corrections shall establish a program to use breath analyzer units to monitor impaired driving offenders who are ordered to abstain from alcohol use as a condition of pretrial release, supervised release, or probation. The program must include procedures to ensure that violators of this condition of release receive swift consequences for the violation.

Subd. 3. Cost of program. Offenders who are ordered to participate in the program shall also be ordered to pay the per diem cost of the monitoring unless the offender is indigent. The commissioner of corrections shall reimburse the judicial districts in a manner proportional to their use of remote electronic alcohol monitoring for any costs the districts incur in participating in the program.

Subd. 4. Report required. By January 1, 2004, the commissioner of corrections shall evaluate the effectiveness of the program and report the results of this evaluation to the Conference of Chief Judges, the state court administrator, the commissioner of public safety, and the chairs and ranking minority members of the house of representatives and senate committees and divisions having jurisdiction over criminal justice policy and funding.

History: 2000 c 478 art 1 s 41



Section 169A.74 — PILOT PROGRAMS OF INTENSIVE PROBATION.

Subdivision 1. Grant application. The commissioners of corrections and public safety, in cooperation with the commissioner of human services, shall jointly administer a program to provide grants to counties to establish and operate programs of intensive probation for repeat violators of the driving while impaired laws. The commissioners shall adopt an application form on which a county or a group of counties may apply for a grant to establish and operate an impaired driving repeat offender program.

Subd. 2. Goals. The goals of the impaired driving repeat offender program are to protect public safety and provide an appropriate sentencing alternative for persons convicted of repeat violations of section 169A.20 (driving while impaired), who are considered to be of high risk to the community.

Subd. 3. Program elements. To be considered for a grant under this section, a county program must contain the following elements:

(1) an initial assessment of the offender's chemical dependency, based on the results of a chemical use assessment conducted under section 169A.70, with recommended treatment and aftercare, and a requirement that the offender follow the recommended treatment and aftercare;

(2) several stages of probation supervision, including:

(i) a period of incarceration in a local or regional detention facility;

(ii) a period during which an offender is, at all times, either working, on home detention, being supervised at a program facility, or traveling between two of these locations;

(iii) a period of home detention; and

(iv) a period of gradually decreasing involvement with the program;

(3) decreasing levels of intensity and contact with probation officials based on the offender's successful participation in the program and compliance with its rules;

(4) a provision for increasing the severity of the program's requirements when an offender offends again or violates the program's rules;

(5) a provision for offenders to continue or seek employment during their period of intensive probation;

(6) a requirement that offenders abstain from alcohol and controlled substances during the probation period and be tested for such use on a routine basis; and

(7) a requirement that all or a substantial part of the costs of the program be paid by the offenders.

Subd. 4. Training. Counties participating in the program shall provide relevant training in intensive probation programs to affected officials.

History: 2000 c 478 art 1 s 42



Section 169A.75 — IMPAIRED DRIVING-RELATED RULES.

(a) The commissioner may adopt rules to carry out the provisions of this chapter. The rules may include the format for notice of intention to revoke that describe clearly the right to a hearing, the procedure for requesting a hearing, and the consequences of failure to request a hearing; the format for revocation and notice of reinstatement of driving privileges as provided in section 169A.55; and the format for temporary licenses.

(b) Rules adopted pursuant to this section are subject to the procedures in chapter 14 (Administrative Procedure Act).

(c) Additionally, the commissioner may adopt rules indicating the commissioner's approval of instruments for preliminary screening or chemical tests for intoxication under sections 169A.41 and 169A.51 using the procedures specified in section 14.389 (expedited process).

History: 2000 c 478 art 1 s 43; 2003 c 96 s 4



Section 169A.76 — CIVIL ACTION; PUNITIVE DAMAGES.

(a) In a civil action involving a motor vehicle accident, it is sufficient for the trier of fact to consider an award of punitive damages if there is evidence that the accident was caused by a driver:

(1) with an alcohol concentration of 0.08 or more;

(2) who was under the influence of a controlled substance;

(3) who was under the influence of alcohol and refused to take a test required under section 169A.51 (chemical tests for intoxication); or

(4) who was knowingly under the influence of a hazardous substance that substantially affects the person's nervous system, brain, or muscles so as to impair the person's ability to drive or operate a motor vehicle.

(b) A criminal charge or conviction is not a prerequisite to consideration of punitive damages under this section. At the trial in an action where the trier of fact will consider an award of punitive damages, evidence that the driver has been convicted of violating section 169A.20 (driving while impaired), 609.2112, 609.2113, or 609.2114 (criminal vehicular homicide or injury) is admissible into evidence.

History: 2000 c 478 art 1 s 44; 2004 c 283 s 10; 2014 c 180 s 9



Section 169A.78 — AIDING AND ABETTING.

Every person who commits or attempts to commit, conspires to commit, or aids or abets in the commission of any act declared in this chapter to be an offense, whether individually or in connection with one or more other persons or as principal, agent, or accessory, is guilty of that offense, and every person who falsely, fraudulently, forcibly, or willfully induces, causes, coerces, requires, permits, or directs another to violate any provision of this chapter is likewise guilty of that offense.

History: 1Sp2003 c 2 art 9 s 17






Chapter 170 — TRAFFIC ACCIDENT PROVISIONS



Chapter 171 — DRIVERS' LICENSES AND TRAINING SCHOOLS

Section 171.01 — DEFINITIONS.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of this chapter, shall be given the meanings subjoined to them.

Subd. 2. [Renumbered subd 50]

Subd. 3. [Renumbered subd 39]

Subd. 4. [Renumbered subd 32]

Subd. 5. [Renumbered subd 45]

Subd. 6. [Renumbered subd 31]

Subd. 7. [Repealed, 1971 c 644 s 17]

Subd. 8. [Renumbered subd 43]

Subd. 9. [Renumbered subd 42]

Subd. 10. [Renumbered subd 48]

Subd. 11. [Renumbered subd 28]

Subd. 12. [Renumbered subd 30]

Subd. 13. [Renumbered subd 29]

Subd. 14. [Renumbered subd 37]

Subd. 15. [Renumbered subd 47]

Subd. 16. [Renumbered subd 34]

Subd. 17. [Renumbered subd 40]

Subd. 18. (a) (b) [Renumbered subd 49]

(c) [Renumbered subd 38]

Subd. 18a. Autocycle. "Autocycle" has the meaning given in section 169.011, subdivision 3a.

Subd. 19. Bus. "Bus" means every motor vehicle designed for carrying more than 15 passengers, including the driver, and used for the transportation of persons.

Subd. 20. [Renumbered subd 41]

Subd. 21. [Renumbered subd 46]

Subd. 22. Commercial motor vehicle. "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used to transport passengers or property if the motor vehicle:

(1) has a gross vehicle weight of more than 26,000 pounds;

(2) has a towed unit with a gross vehicle weight of more than 10,000 pounds and the combination of vehicles has a combined gross vehicle weight of more than 26,000 pounds;

(3) is a bus;

(4) is of any size and is used in the transportation of hazardous materials that are required to be placarded under Code of Federal Regulations, title 49, parts 100-185; or

(5) is outwardly equipped and identified as a school bus, except for type III vehicles defined in section 169.011, subdivision 71.

Subd. 23. [Renumbered subd 44]

Subd. 24. [Repealed, 1993 c 142 s 4]

Subd. 25. [Renumbered subd 33]

Subd. 26. [Renumbered subd 35]

Subd. 27. [Renumbered subd 36]

Subd. 28. Commissioner. The commissioner of public safety of the state of Minnesota, acting directly or through duly authorized agents.

Subd. 29. Conviction. The term "conviction" means a final conviction either after trial or upon a plea of guilty. Also, a forfeiture of cash or collateral deposited to guarantee a defendant's appearance in court, which forfeiture has not been vacated; the failure to comply with a written notice to appear in court; or a breach of a condition of release without bail, is equivalent to a conviction.

Subd. 29a. Current medical waiver. "Current medical waiver" means:

(1) a medical variance, as defined in Code of Federal Regulations, title 49, section 390.5, that has been granted to the applicant or licensee by the Federal Motor Carrier Safety Administration and that is not expired, removed, or rescinded;

(2) a waiver of physical qualifications that has been granted to the applicant or licensee by the commissioner under section 171.321, subdivision 2, and rules adopted under that section, and that is not expired or revoked; or

(3) a waiver of physical qualifications that has been granted to the applicant or licensee by the commissioner of transportation under section 221.0314, subdivision 3 or 3a, or rules adopted under that section, and that is not expired or revoked.

Subd. 30. Department. The Department of Public Safety of the state, acting directly or through its duly authorized officers and agents.

Subd. 31. Driver. Every person, who drives or is in actual physical control of a motor vehicle.

Subd. 31a. Enhanced driver's license. "Enhanced driver's license" means a license, instruction permit, or provisional license to operate a motor vehicle issued or issuable under the laws of this state by the commissioner of public safety that denotes citizenship and identity and contains technology and security features approved by the secretary of the United States Department of Homeland Security. An enhanced driver's license may be used in the same manner as a driver's license, instruction permit, or provisional license, and is approved by the secretary of the United States Department of Homeland Security for purposes of entering the United States. All provisions in this chapter relating to drivers' licenses, instruction permits, and provisional licenses, including cancellation, suspension, revocation, reinstatement, examination, restriction, expiration, renewal, and unlawful acts and violations, apply to an enhanced driver's license.

Subd. 31b. Enhanced identification card. "Enhanced identification card" means an identification card issued or issuable under the laws of this state by the commissioner of public safety that denotes citizenship and identity and contains technology and security features approved by the secretary of the United States Department of Homeland Security. An enhanced identification card may be used in the same manner as an identification card and is approved by the secretary of the United States Department of Homeland Security for purposes of entering the United States.

Subd. 32. Farm tractor. Every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry.

Subd. 33. Farm truck. For purposes of this chapter only, "farm truck" means a single-unit truck, including a pickup truck as defined in section 168.002; truck-tractor; tractor; semitrailer; or trailer, used by its owner:

(1) to transport from the farm to the market agricultural, horticultural, dairy, or other farm products, including livestock, produced or finished by the owner of the farm truck;

(2) to transport the owner's other personal property from the farm to market; or

(3) to transport property and supplies to the farm of the owner.

Subd. 34. Gross vehicle weight. "Gross vehicle weight" means the greater of:

(1) the unloaded weight of a vehicle or the unloaded weight of a truck-tractor and semitrailer combination, plus the weight of the load; or

(2) the value specified by the manufacturer as the maximum gross weight or gross vehicle weight rating.

Subd. 35. Hazardous materials. "Hazardous materials" means any material that has been designated as hazardous under United States Code, title 49, section 5103, and is required to be placarded under Code of Federal Regulations, title 49, part 172, subpart F, or any quantity of a material listed as a select agent or toxin in Code of Federal Regulations, title 42, part 73.

Subd. 36. Head Start bus. "Head Start bus" means a motor vehicle used to transport children or parents to or from a Head Start facility, or to or from Head Start-related activities, by the Head Start grantee, or by someone under an agreement with the Head Start grantee. A Head Start bus does not include a motor vehicle transporting children or parents to or from a Head Start facility for which parents or guardians receive direct compensation from a Head Start grantee, a motor coach operating under charter carrier authority, or a transit bus providing services as defined in section 174.22, subdivision 7.

Subd. 36a. Interstate or foreign commerce. "Interstate or foreign commerce" means (1) any trade, traffic, or transportation within the jurisdiction of the United States between a place in a state and a place outside of that state, including a place outside of the United States, and (2) trade, traffic, and transportation in the United States that affects any trade, traffic, and transportation described in clause (1).

Subd. 36b. Intrastate commerce. "Intrastate commerce" means any trade, traffic, or transportation that occurs entirely within the state of Minnesota and that is not interstate or foreign commerce.

Subd. 37. License. "License" means any operator's license or any other license or permit to operate a motor vehicle issued or issuable under the laws of this state by the commissioner of public safety including:

(1) any temporary license, instruction permit, or provisional license;

(2) the privilege of any person to drive a motor vehicle whether or not the person holds a valid license; and

(3) any nonresident's operating privilege.

Subd. 37a. [Renumbered subd 31a]

Subd. 37b. [Renumbered subd 31b]

Subd. 38. Manufactured home. "Manufactured home" means any trailer or semitrailer which is designed, constructed, and equipped for use as a human dwelling place, living abode, or living quarters except travel trailers.

Subd. 38a. Medical examiner. "Medical examiner" has the meaning given in Code of Federal Regulations, title 49, section 390.5.

Subd. 39. Motor vehicle. Every vehicle that is self-propelled, other than an electric personal assistive mobility device as defined in section 169.011, subdivision 26, and any vehicle propelled or drawn by a self-propelled vehicle, and not deriving its power from overhead wires except snowmobiles.

Subd. 40. Motorcycle. "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, including motor scooters and bicycles with motor attached, but excluding tractors and motorized bicycles.

Subd. 41. Motorized bicycle. "Motorized bicycle" has the meaning given in section 169.011, subdivision 45.

Subd. 42. Nonresident. Every person who is not a resident of this state.

Subd. 43. Owner. Any person, firm, copartnership, association, or corporation who holds the legal title to a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purposes of this chapter.

Subd. 44. Passenger endorsement. "Passenger endorsement" means the driver's license endorsement required of a person who operates a vehicle designed to transport more than 15 passengers, including the driver.

Subd. 45. Person. Every natural person, firm, copartnership, association, or corporation.

Subd. 45a. Primary driving supervisor. "Primary driving supervisor" means a person who: (1) supervises, for a majority of the supervised driving time, motor vehicle operation by an instruction permit holder who is under age 18; and (2) meets the applicable supervision requirements under this chapter.

Subd. 46. School bus. "School bus" has the meaning given in section 169.011, subdivision 71.

Subd. 47. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

Subd. 48. Street or highway. The entire width between property lines of every way or place of whatever nature when any part thereof is open to the use of the public, as a matter of right, for purpose of vehicular traffic.

Subd. 48a. Tank vehicle. "Tank vehicle" means any commercial motor vehicle that is designed to transport any liquid or gaseous materials within a tank, as defined in Code of Federal Regulations, title 49, section 178.320, including a cargo tank or a portable tank as defined in Code of Federal Regulations, title 49, section 171.8, that is either permanently or temporarily attached to the vehicle or the chassis, except portable tanks having a rated capacity under 1,000 gallons.

Subd. 49. Travel trailer. (a) "Travel trailer" means any trailer or semitrailer designed and used for human living quarters that meets all of the following qualifications:

(1) is not used as the residence of the owner or occupant;

(2) is used for temporary living quarters by the owner or occupant while engaged in recreational or vacation activities; and

(3) is towed on the public streets or highways incidental to such recreational or vacation activities.

(b) The term "travel trailer" shall not include bunkhouses, so called, temporarily mounted on trailers, and manufactured homes. Such bunkhouses, exclusive of the trailer and manufactured homes, shall be listed and taxed as personal property as provided by law.

Subd. 49a. Valid license; valid driver's license. "Valid license," "valid driver's license," "valid Minnesota driver's license," "valid standard driver's license," or other similar term, means any operator's license, provisional license, temporary license, limited license, permit, or other license to operate a motor vehicle issued or issuable under the laws of this state by the commissioner, or by another state or jurisdiction if specified, that is:

(1) not expired, suspended, revoked, or canceled; and

(2) not disqualified for the class of vehicle being operated.

Subd. 49b. Valid medical examiner's certificate. (a) "Valid medical examiner's certificate" means a record, on a form prescribed by the department:

(1) of a medical examiner's examination of a person who holds or is applying for a class A, class B, or class C commercial driver's license;

(2) upon which the medical examiner attests that the applicant or license holder is physically qualified to drive a commercial motor vehicle; and

(3) that is not expired.

(b) A valid medical examiner's certificate must be issued by a medical examiner who is certified by the Federal Motor Carrier Administration and listed on the National Registry of Certified Medical Examiners.

Subd. 50. Vehicle. Every device in, upon, or by which any person or property is or may be transported or drawn upon any highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

History: (2720-142, 2720-145a) 1939 c 401 s 1,16, par (c); 1965 c 51 s 24-35; 1967 c 385 s 1; 1969 c 695 s 12; 1969 c 1129 art 1 s 18; 1971 c 644 s 2,3; 1973 c 421 s 3; 1975 c 29 s 6; 1977 c 214 s 10,11; 1978 c 570 s 3; 1978 c 783 s 5; 1981 c 365 s 9; 1984 c 403 s 7; 1986 c 444; 1987 c 269 s 6; 1988 c 681 s 14; 1989 c 209 art 2 s 1; 1989 c 228 s 2; 1989 c 307 s 14-16; 1989 c 342 s 20; 1990 c 529 s 3,4; 1991 c 298 art 7 s 1; 1991 c 333 s 21-23; 1993 c 78 s 3; 1994 c 465 art 3 s 62; 1994 c 603 s 16; 1994 c 647 art 13 s 17; 1Sp1995 c 3 art 2 s 40; 1996 c 435 s 17; 1998 c 388 s 7; 1998 c 397 art 11 s 3; 2002 c 285 s 5; 2005 c 135 s 7; 1Sp2005 c 6 art 3 s 55-58; 2008 c 287 art 1 s 63; 2008 c 350 art 1 s 52,53,96; 2009 c 96 art 8 s 9; 2010 c 242 s 1-5,11; 2010 c 316 s 1,2,18; 2012 c 287 art 3 s 41; 2013 c 127 s 43; 2014 c 261 s 1; 2016 c 114 s 8



Section 171.015 — DRIVER'S LICENSE DIVISION.

Subdivision 1. Created; director. A division in the Department of Public Safety to be known as the Driver's License Division is hereby created, under the supervision and control of a director. The commissioner may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a. The director shall be assigned the duties and responsibilities prescribed in this section.

Subd. 2. Powers and duties transferred. All the powers and duties now vested in or imposed upon the Department of Transportation and the commissioner of transportation in regard to drivers' licensing and safety responsibility as prescribed by this chapter and chapters 169 and 170, are hereby transferred to, vested in, and imposed upon the commissioner of public safety. The duties and responsibilities of the Department of Transportation and the commissioner of transportation, in relation to such matters as heretofore constituted, are hereby abolished.

Subd. 3. Licensing chauffeur and school bus driver. The commissioner of public safety, with the approval of the governor, may transfer and assign to the Driver's License Division duties and responsibilities in relation to chauffeurs' licensing and school bus drivers' licensing as vested in and imposed upon the Division of Motor Vehicles.

Subd. 4. [Repealed, 1991 c 199 art 1 s 59]

Subd. 5. Powers and duties transferred. All the powers and duties now vested in or imposed upon the Department of Education and the Department of Transportation relating to drivers' training as prescribed by section 171.04, are hereby transferred to, vested in, and imposed upon the commissioner of public safety. The duties of the Department of Education and the Department of Transportation with reference to such training as heretofore constituted are hereby abolished.

Subd. 6. Facility for licensing activity. The commissioner of transportation shall provide space as required for driver and chauffeur license activities at such locations and under such contractual conditions as may be determined with the commissioner of public safety.

History: 1969 c 1129 art 1 s 18; 1976 c 166 s 7; 1982 c 560 s 50; 1986 c 444



Section 171.017 — BACKGROUND INVESTIGATIONS; DEPARTMENT EMPLOYEES.

Subdivision 1. Background checks authorized. The commissioner shall investigate the criminal history background of any current or prospective employees of the department being considered for any position with the department that has or will have:

(1) the ability to create or modify records of applicants for enhanced drivers' licenses under section 171.01, subdivision 31a, or enhanced identification cards under section 171.01, subdivision 31b;

(2) the ability to issue enhanced drivers' licenses under section 171.01, subdivision 31a, or enhanced identification cards under section 171.01, subdivision 31b; or

(3) the ability to administer knowledge or skills tests under section 171.13 to an applicant for a commercial driver's license.

Subd. 2. Procedure. (a) The commissioner must request a criminal history background check from the superintendent of the Bureau of Criminal Apprehension on all individuals specified in subdivision 1. A request under this section must be accompanied by an executed criminal history consent form, including fingerprints, signed by the current or prospective employee being investigated.

(b) After receiving a request under paragraph (a), the superintendent of the Bureau of Criminal Apprehension shall perform the background check required under subdivision 1. The superintendent shall retrieve criminal history data as defined in section 13.87, conduct a search of the national criminal records repository, and provide wants and warrant information from federal and state repositories. The superintendent is authorized to exchange fingerprints with the Federal Bureau of Investigation for purposes of the criminal history check. The superintendent shall return the results of the background checks to the commissioner to determine whether:

(1) the employee or applicant for employment specified in subdivision 1, clause (1) or (2), has committed a disqualifying crime under Code of Federal Regulations, title 49, section 1572.103; or

(2) the employee or applicant for employment specified in subdivision 1, clause (3), has a conviction of the type specified by Code of Federal Regulations, title 49, section 384.228(j).

(c) The superintendent shall recover the cost to the bureau of a background check through a fee charged to the commissioner.

Subd. 3. Notification by other criminal justice agencies. Criminal justice agencies, as defined by section 13.02, subdivision 3a, shall provide the commissioner with information they possess and that the commissioner requires for the purposes of determining the employment suitability of current or prospective employees subject to this section.

Subd. 4. Annual background checks in certain instances. Consistent with Code of Federal Regulations, title 49, section 384.228, the commissioner shall request and the superintendent shall conduct annual background checks for the department employees specified in subdivision 1, clause (3). Annual background checks under this subdivision shall be performed in a manner consistent with subdivisions 2 and 3.

History: 2013 c 127 s 44



Section 171.02 — LICENSES; TYPES, ENDORSEMENTS, RESTRICTIONS.

Subdivision 1. License required; duplicate identification restricted. (a) Except when expressly exempted, a person shall not drive a motor vehicle upon a street or highway in this state unless the person has a valid license under this chapter for the type or class of vehicle being driven.

(b) The department shall not issue a driver's license to a person unless and until the person's license from any jurisdiction has been invalidated. The department shall provide to the issuing department of any jurisdiction, information that the licensee is now licensed in Minnesota. A person is not permitted to have more than one valid driver's license at any time. The department shall not issue to a person to whom a current Minnesota identification card has been issued a driver's license, other than a limited license, unless the person's Minnesota identification card has been invalidated. This subdivision does not require invalidation of a tribal identification card as a condition of receiving a driver's license.

Subd. 2. Driver's license classifications, endorsements, exemptions. (a) Drivers' licenses are classified according to the types of vehicles that may be driven by the holder of each type or class of license. The commissioner may, as appropriate, subdivide the classes listed in this subdivision and issue licenses classified accordingly.

(b) Except as provided in this subdivision and subdivision 2a, no class of license is valid to operate a motorcycle, school bus, tank vehicle, double-trailer or triple-trailer combination, vehicle transporting hazardous materials, or bus, unless so endorsed. There are four general classes of licenses as described in paragraphs (c) through (f).

(c) Class D drivers' licenses are valid for:

(1) operating all farm trucks if the farm truck is:

(i) controlled and operated by a farmer, including operation by an immediate family member or an employee of the farmer;

(ii) used to transport agricultural products, farm machinery, or farm supplies, including hazardous materials, to or from a farm;

(iii) not used in the operations of a common or contract motor carrier as governed by Code of Federal Regulations, title 49, part 365; and

(iv) used within 150 miles of the farm;

(2) notwithstanding paragraph (b), operating an authorized emergency vehicle, as defined in section 169.011, subdivision 3, whether or not in excess of 26,000 pounds gross vehicle weight;

(3) operating a recreational vehicle as defined in section 168.002, subdivision 27, that is operated for personal use;

(4) operating all single-unit vehicles except vehicles with a gross vehicle weight of more than 26,000 pounds, vehicles designed to carry more than 15 passengers including the driver, and vehicles that carry hazardous materials;

(5) notwithstanding paragraph (d), operating a type A school bus or a multifunction school activity bus without a school bus endorsement if the requirements of subdivision 2a are satisfied, as determined by the commissioner;

(6) operating any vehicle or combination of vehicles when operated by a licensed peace officer while on duty;

(7) towing vehicles if:

(i) the towed vehicles have a gross vehicle weight of 10,000 pounds or less; or

(ii) the towed vehicles have a gross vehicle weight of more than 10,000 pounds and the combination of vehicles has a gross vehicle weight of 26,000 pounds or less;

(8) operating a covered farm vehicle as defined in Code of Federal Regulations, title 49, section 390.5, that is not carrying hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with Code of Federal Regulations, title 49, section 172.504; and

(9) operating an autocycle.

(d) Class C drivers' licenses are valid for:

(1) operating class D motor vehicles;

(2) with a hazardous materials endorsement, operating class D vehicles to transport hazardous materials;

(3) with a passenger endorsement, operating buses; and

(4) with a passenger endorsement and school bus endorsement, operating school buses.

(e) Class B drivers' licenses are valid for:

(1) operating all class C motor vehicles, class D motor vehicles, and all other single-unit motor vehicles including, with a passenger endorsement, buses; and

(2) towing only vehicles with a gross vehicle weight of 10,000 pounds or less.

(f) Class A drivers' licenses are valid for operating any vehicle or combination of vehicles.

Subd. 2a. Exception for certain school bus drivers. Notwithstanding subdivision 2, paragraph (b), the holder of a class D driver's license, without a school bus endorsement, may operate a type A school bus or a multifunction school activity bus under the following conditions:

(a) The operator is an employee of the entity that owns, leases, or contracts for the school bus and is not solely hired to provide transportation services under this subdivision.

(b) The operator drives the school bus only from points of origin to points of destination, not including home-to-school trips to pick up or drop off students.

(c) The operator is prohibited from using the eight-light system. Violation of this paragraph is a misdemeanor.

(d) The operator's employer has adopted and implemented a policy that provides for annual training and certification of the operator in:

(1) safe operation of the type of school bus the operator will be driving;

(2) understanding student behavior, including issues relating to students with disabilities;

(3) encouraging orderly conduct of students on the bus and handling incidents of misconduct appropriately;

(4) knowing and understanding relevant laws, rules of the road, and local school bus safety policies;

(5) handling emergency situations; and

(6) safe loading and unloading of students.

(e) A background check or background investigation of the operator has been conducted that meets the requirements under section 122A.18, subdivision 8, or 123B.03 for teachers; section 144.057 or chapter 245C for day care employees; or section 171.321, subdivision 3, for all other persons operating a school bus under this subdivision.

(f) Operators shall submit to a physical examination as required by section 171.321, subdivision 2.

(g) The operator's driver's license is verified annually by the entity that owns, leases, or contracts for the school bus.

(h) A person who sustains a conviction, as defined under section 609.02, of violating section 169A.25, 169A.26, 169A.27, 169A.31, 169A.51, or 169A.52, or a similar statute or ordinance of another state is precluded from operating a school bus for five years from the date of conviction.

(i) A person who has ever been convicted of a disqualifying offense as defined in section 171.3215, subdivision 1, paragraph (c), may not operate a school bus under this subdivision.

(j) A person who sustains a conviction, as defined under section 609.02, of a fourth moving offense in violation of chapter 169 is precluded from operating a school bus for one year from the date of the last conviction.

(k) Students riding the school bus must have training required under section 123B.90, subdivision 2.

(l) An operator must be trained in the proper use of child safety restraints as set forth in the National Highway Traffic Safety Administration's "Guideline for the Safe Transportation of Pre-school Age Children in School Buses," if child safety restraints are used by the passengers.

(m) Annual certification of the requirements listed in this subdivision must be maintained under separate file at the business location for each operator licensed under this subdivision and subdivision 2, paragraph (b), clause (5). The business manager, school board, governing body of a nonpublic school, or any other entity that owns, leases, or contracts for the school bus operating under this subdivision is responsible for maintaining these files for inspection.

(n) The school bus must bear a current certificate of inspection issued under section 169.451.

(o) If the word "School" appears on the front and rear of the bus, the word "School" must be covered by a sign that reads "Activities" when the bus is being operated under authority of this subdivision.

(p) The type A-I school bus or multifunction school activity bus is designed to transport 15 or fewer passengers, including the driver.

(q) The school bus or multifunction school activity bus has a gross vehicle weight rating of 14,500 pounds or less.

Subd. 2b. Exception for type III vehicle drivers. (a) Notwithstanding subdivision 2, the holder of a class A, B, C, or D driver's license, without a school bus endorsement, may operate a type III vehicle described in section 169.011, subdivision 71, paragraph (h), under the conditions in paragraphs (b) through (o).

(b) The operator is an employee of the entity that owns, leases, or contracts for the school bus.

(c) The operator's employer has adopted and implemented a policy that provides for annual training and certification of the operator in:

(1) safe operation of a type III vehicle;

(2) understanding student behavior, including issues relating to students with disabilities;

(3) encouraging orderly conduct of students on the bus and handling incidents of misconduct appropriately;

(4) knowing and understanding relevant laws, rules of the road, and local school bus safety policies;

(5) handling emergency situations;

(6) proper use of seat belts and child safety restraints;

(7) performance of pretrip vehicle inspections;

(8) safe loading and unloading of students, including, but not limited to:

(i) utilizing a safe location for loading and unloading students at the curb, on the nontraffic side of the roadway, or at off-street loading areas, driveways, yards, and other areas to enable the student to avoid hazardous conditions;

(ii) refraining from loading and unloading students in a vehicular traffic lane, on the shoulder, in a designated turn lane, or a lane adjacent to a designated turn lane;

(iii) avoiding a loading or unloading location that would require a pupil to cross a road, or ensuring that the driver or an aide personally escort the pupil across the road if it is not reasonably feasible to avoid such a location;

(iv) placing the type III vehicle in "park" during loading and unloading; and

(v) escorting a pupil across the road under item (iii) only after the motor is stopped, the ignition key is removed, the brakes are set, and the vehicle is otherwise rendered immobile; and

(9) compliance with paragraph (k), concerning reporting certain convictions to the employer within ten days of the date of conviction.

(d) A background check or background investigation of the operator has been conducted that meets the requirements under section 122A.18, subdivision 8, or 123B.03 for school district employees; section 144.057 or chapter 245C for day care employees; or section 171.321, subdivision 3, for all other persons operating a type III vehicle under this subdivision.

(e) Operators shall submit to a physical examination as required by section 171.321, subdivision 2.

(f) The operator's employer requires preemployment drug testing of applicants for operator positions. Current operators must comply with the employer's policy under section 181.951, subdivisions 2, 4, and 5. Notwithstanding any law to the contrary, the operator's employer may use a Breathalyzer or similar device to fulfill random alcohol testing requirements.

(g) The operator's driver's license is verified annually by the entity that owns, leases, or contracts for the type III vehicle as required under section 171.321, subdivision 5.

(h) A person who sustains a conviction, as defined under section 609.02, of violating section 169A.25, 169A.26, 169A.27, or 169A.31, or whose driver's license is revoked under sections 169A.50 to 169A.53 of the implied consent law, or who is convicted of violating or whose driver's license is revoked under a similar statute or ordinance of another state, is precluded from operating a type III vehicle for five years from the date of conviction.

(i) A person who has ever been convicted of a disqualifying offense as defined in section 171.3215, subdivision 1, paragraph (c), may not operate a type III vehicle under this subdivision.

(j) A person who sustains a conviction, as defined under section 609.02, of a moving offense in violation of chapter 169 within three years of the first of three other moving offenses is precluded from operating a type III vehicle for one year from the date of the last conviction.

(k) An operator who sustains a conviction as described in paragraph (h), (i), or (j) while employed by the entity that owns, leases, or contracts for the school bus, shall report the conviction to the employer within ten days of the date of the conviction.

(l) Students riding the type III vehicle must have training required under section 123B.90, subdivision 2.

(m) Documentation of meeting the requirements listed in this subdivision must be maintained under separate file at the business location for each type III vehicle operator. The business manager, school board, governing body of a nonpublic school, or any other entity that owns, leases, or contracts for the type III vehicle operating under this subdivision is responsible for maintaining these files for inspection.

(n) The type III vehicle must bear a current certificate of inspection issued under section 169.451.

(o) An employee of a school or of a school district, who is not employed for the sole purpose of operating a type III vehicle, is exempt from paragraphs (e) and (f).

Subd. 3. Motorized bicycle. (a) A motorized bicycle may not be operated on any public roadway by any person who does not possess a valid driver's license, unless the person has obtained a motorized bicycle operator's permit or motorized bicycle instruction permit from the commissioner of public safety. The operator's permit may be issued to any person who has attained the age of 15 years and who has passed the examination prescribed by the commissioner. The instruction permit may be issued to any person who has attained the age of 15 years and who has successfully completed an approved safety course and passed the written portion of the examination prescribed by the commissioner.

(b) This course must consist of, but is not limited to, a basic understanding of:

(1) motorized bicycles and their limitations;

(2) motorized bicycle laws and rules;

(3) safe operating practices and basic operating techniques;

(4) helmets and protective clothing;

(5) motorized bicycle traffic strategies; and

(6) effects of alcohol and drugs on motorized bicycle operators.

(c) The commissioner may adopt rules prescribing the content of the safety course, examination, and the information to be contained on the permits. A person operating a motorized bicycle under a motorized bicycle permit is subject to the restrictions imposed by section 169.974, subdivision 2, on operation of a motorcycle under a two-wheel instruction permit.

(d) The fees for motorized bicycle operator's permits are as follows:

(a) The commissioner may issue restricted commercial drivers' licenses and take the following actions to the extent that the actions are authorized by regulation of the United States Department of Transportation in Code of Federal Regulations, title 49, section 383.3, paragraph (f):

(1) prescribe examination requirements and other qualifications for the license;

(2) prescribe classes of vehicles that may be operated by holders of the license;

(3) specify commercial motor vehicle operation that is authorized by the license, and prohibit other commercial motor vehicle operation by holders of the license; and

(4) prescribe the period of time during which the license is valid.

(b) Restricted commercial drivers' licenses are subject to sections 171.165 and 171.166 in the same manner as other commercial drivers' licenses.

(c) Actions of the commissioner under this subdivision are not subject to sections 14.05 to 14.47 of the Administrative Procedure Act.

Subd. 5. Exemption for certain backup snowplow drivers. Pursuant to the waiver authorization set forth in Public Law 104-59, section 345, subsection (a), paragraph (5), a person who operates a commercial motor vehicle for the purpose of removing snow or ice from a roadway by plowing, salting, or sanding is not required to hold a commercial driver's license if the person:

(1) is an employee of a local unit of government with a population of 3,000 or less;

(2) is operating within the boundaries of the local unit of government;

(3) holds a valid class D driver's license; and

(4) except in the event of a lawful strike, is temporarily replacing the employee who normally operates the vehicle but either is unable to operate the vehicle or is in need of additional assistance due to a snow emergency as determined by the local unit of government.

History: (2720-143) 1939 c 401 s 2; 1963 c 393 s 1; 1971 c 644 s 4; 1973 c 16 s 1; 1977 c 214 s 12; 1977 c 429 s 63; 1978 c 479 s 1; 1979 c 227 s 3; 1981 c 363 s 29; 1984 c 546 s 1; 1985 c 248 s 70; 1985 c 291 s 19; 1986 c 444; 1986 c 454 s 21; 1987 c 269 s 7; 1987 c 358 s 110; 1989 c 301 s 4,5; 1989 c 307 s 17; 1989 c 342 s 21; 1990 c 529 s 5; 1991 c 174 s 8; 1991 c 298 art 7 s 2; 1991 c 333 s 24-26; 1992 c 581 s 14; 1993 c 78 s 4; 1993 c 142 s 1; 1993 c 266 s 20; 1994 c 465 art 3 s 48; 1995 c 95 s 7; 1995 c 174 s 3; 1996 c 275 s 1,2; 1997 c 35 s 1; 2001 c 97 s 3,4; 1Sp2001 c 6 art 2 s 60; 2002 c 371 art 1 s 50,51; 2003 c 15 art 1 s 33; 1Sp2003 c 19 art 2 s 38,64; 2005 c 160 s 1; 1Sp2005 c 6 art 3 s 59; 2006 c 253 s 11; 2007 c 143 art 3 s 3; 2007 c 146 art 8 s 11,12; 2008 c 271 s 3; 2008 c 287 art 1 s 64; 2008 c 350 art 1 s 54,96; 2009 c 24 s 1; 2009 c 96 art 8 s 10,11; 2010 c 351 s 36; 2014 c 287 s 16; 2014 c 312 art 11 s 19; 2016 c 114 s 9



Section 171.03 — PERSONS EXEMPT.

The following persons are exempt from license hereunder:

(a) A person in the employ or service of the United States federal government is exempt while driving or operating a motor vehicle owned by or leased to the United States federal government.

(b) A person in the employ or service of the United States federal government is exempt from the requirement to possess a valid class A, class B, or class C commercial driver's license while driving or operating for military purposes a commercial motor vehicle for the United States federal government if the person is:

(1) on active duty in the U. S. Coast Guard;

(2) on active duty in a branch of the U. S. armed forces, which includes the Army, Air Force, Navy, and Marine Corps;

(3) a member of a reserve component of the U. S. armed forces; or

(4) on active duty in the Army National Guard or Air National Guard, which includes (i) a member on full-time National Guard duty, (ii) a member undergoing part-time National Guard training, and (iii) a National Guard military technician, who is a civilian required to wear a military uniform.

The exemption provided under this paragraph does not apply to a U. S. armed forces reserve technician.

(c) A person operating a covered farm vehicle as defined in Code of Federal Regulations, title 49, section 390.05, that is not carrying hazardous materials of a type or quantity that requires the vehicle to be placarded in accordance with Code of Federal Regulations, title 49, section 172.504, is exempt from the requirement to possess a valid class A, class B, or class C commercial driver's license.

(d) Any person while driving or operating any farm tractor or implement of husbandry temporarily on a highway is exempt. For purposes of this section, an all-terrain vehicle, as defined in section 84.92, subdivision 8, an off-highway motorcycle, as defined in section 84.787, subdivision 7, and an off-road vehicle, as defined in section 84.797, subdivision 7, are not implements of husbandry.

(e) A nonresident who is at least 15 years of age and who has in immediate possession a valid driver's license issued to the nonresident in the home state or country may operate a motor vehicle in this state only as a driver.

(f) A nonresident who has in immediate possession a valid commercial driver's license issued by a state or jurisdiction in accordance with the standards of Code of Federal Regulations, title 49, part 383, and who is operating in Minnesota the class of commercial motor vehicle authorized by the issuing state or jurisdiction is exempt.

(g) Any nonresident who is at least 18 years of age, whose home state or country does not require the licensing of drivers may operate a motor vehicle as a driver, but only for a period of not more than 90 days in any calendar year, if the motor vehicle so operated is duly registered for the current calendar year in the home state or country of the nonresident.

(h) Any person who becomes a resident of the state of Minnesota and who has in possession a valid driver's license issued to the person under and pursuant to the laws of some other state or jurisdiction or by military authorities of the United States may operate a motor vehicle as a driver, but only for a period of not more than 60 days after becoming a resident of this state, without being required to have a Minnesota driver's license as provided in this chapter.

(i) Any person who becomes a resident of the state of Minnesota and who has in possession a valid commercial driver's license issued by another state or jurisdiction in accordance with the standards of Code of Federal Regulations, title 49, part 383, is exempt for not more than 30 days after becoming a resident of this state.

(j) Any person operating a snowmobile, as defined in section 84.81, is exempt.

(k) A railroad operator, as defined in section 169.035, subdivision 4, paragraph (a), is exempt while operating a railroad locomotive or train, or on-track equipment while being operated upon rails. This exemption includes operation while crossing a street or highway, whether public or private.

History: (2720-144) 1939 c 401 s 3; 1943 c 331 s 2; 1955 c 496 s 1; 1969 c 695 s 13; 1971 c 644 s 5; 1986 c 444; 1989 c 307 s 18; 1989 c 331 s 23; 1991 c 333 s 27; 1993 c 311 art 1 s 14; art 2 s 14; 1Sp2005 c 6 art 3 s 60; 2008 c 350 art 1 s 55; 2012 c 287 art 4 s 33; 2014 c 287 s 17



Section 171.04 — PERSONS NOT ELIGIBLE FOR DRIVERS' LICENSES.

Subdivision 1. Persons not eligible. The department shall not issue a driver's license:

(1) to any person under 18 years unless:

(i) the applicant is 16 or 17 years of age and has a previously issued valid license from another state or country or the applicant has, for the 12 consecutive months preceding application, held a provisional license and during that time has incurred (A) no conviction for a violation of section 169A.20, 169A.33, 169A.35, or sections 169A.50 to 169A.53, (B) no conviction for a crash-related moving violation, and (C) not more than one conviction for a moving violation that is not crash related. "Moving violation" means a violation of a traffic regulation but does not include a parking violation, vehicle equipment violation, or warning citation;

(ii) the application for a license is approved by (A) either parent when both reside in the same household as the minor applicant or, if otherwise, then (B) the parent or spouse of the parent having custody or, in the event there is no court order for custody, then (C) the parent or spouse of the parent with whom the minor is living or, if subitems (A) to (C) do not apply, then (D) the guardian having custody of the minor, (E) the foster parent or director of the transitional living program in which the child resides or, in the event a person under the age of 18 has no living father, mother, or guardian, or is married or otherwise legally emancipated, then (F) the minor's adult spouse, adult close family member, or adult employer; provided, that the approval required by this item contains a verification of the age of the applicant and the identity of the parent, guardian, adult spouse, adult close family member, or adult employer; and

(iii) the applicant presents a certification by the person who approves the application under item (ii), stating that the applicant has driven a motor vehicle accompanied by and under supervision of a licensed driver at least 21 years of age for at least ten hours during the period of provisional licensure;

(2) to any person who is 18 years of age or younger, unless the person has applied for, been issued, and possessed the appropriate instruction permit for a minimum of six months, and, with respect to a person under 18 years of age, a provisional license for a minimum of 12 months;

(3) to any person who is 19 years of age or older, unless that person has applied for, been issued, and possessed the appropriate instruction permit for a minimum of three months;

(4) to any person whose license has been suspended during the period of suspension except that a suspended license may be reinstated during the period of suspension upon the licensee furnishing proof of financial responsibility in the same manner as provided in the Minnesota No-Fault Automobile Insurance Act;

(5) to any person whose license has been revoked except upon furnishing proof of financial responsibility in the same manner as provided in the Minnesota No-Fault Automobile Insurance Act and if otherwise qualified;

(6) to any drug-dependent person, as defined in section 254A.02, subdivision 5;

(7) to any person who has been adjudged legally incompetent by reason of mental illness, mental deficiency, or inebriation, and has not been restored to capacity, unless the department is satisfied that the person is competent to operate a motor vehicle with safety to persons or property;

(8) to any person who is required by this chapter to take a vision, knowledge, or road examination, unless the person has successfully passed the examination. An applicant who fails four road tests must complete a minimum of six hours of behind-the-wheel instruction with an approved instructor before taking the road test again;

(9) to any person who is required under the Minnesota No-Fault Automobile Insurance Act to deposit proof of financial responsibility and who has not deposited the proof;

(10) to any person when the commissioner has good cause to believe that the operation of a motor vehicle on the highways by the person would be inimical to public safety or welfare;

(11) to any person when, in the opinion of the commissioner, the person is afflicted with or suffering from a physical or mental disability or disease that will affect the person in a manner as to prevent the person from exercising reasonable and ordinary control over a motor vehicle while operating it upon the highways;

(12) to a person who is unable to read and understand official signs regulating, warning, and directing traffic;

(13) to a child for whom a court has ordered denial of driving privileges under section 260C.201, subdivision 1, or 260B.235, subdivision 5, until the period of denial is completed; or

(14) to any person whose license has been canceled, during the period of cancellation.

Subd. 2. Disqualified operators of commercial motor vehicles. During the period of disqualification, the department shall not issue a class C, class B, or class A commercial driver's license, including a limited license, to a person who has been disqualified from operating a commercial motor vehicle under section 171.165.

Subd. 3. Medical qualification for commercial driver's license. The department shall not issue a class A, class B, or class C commercial driver's license to a person who:

(1) has not submitted the self-certification required under section 171.162, subdivision 2; or

(2) has not submitted either a valid medical examiner's certificate or a current medical waiver as required under section 171.162, subdivision 3.

Subd. 4. Persons not eligible for enhanced driver's license. The department shall not issue an enhanced driver's license to any person who is:

(1) under 16 years of age;

(2) not a resident of this state;

(3) not a citizen of the United States of America; or

(4) described in subdivision 1, clauses (4) to (12), or (14).

History: (2720-144a) 1939 c 401 s 4; 1941 c 517; 1957 c 564 s 1; 1963 c 382 s 1; 1965 c 78 s 1; 1965 c 795 s 1; 1967 c 61 s 1; 1967 c 839 s 1; 1969 c 1129 art 1 s 18; 1971 c 644 s 6; 1974 c 408 s 32 subd 4; 1981 c 363 s 30; 1982 c 548 art 4 s 14; 1986 c 444; 1988 c 558 s 1; 1989 c 262 s 1; 1989 c 307 s 19; 1995 c 226 art 3 s 13; 1996 c 275 s 3; 1996 c 455 art 3 s 24; 1998 c 388 s 8; 1999 c 139 art 4 s 2; 1999 c 238 art 2 s 23; 2000 c 478 art 2 s 7; 2002 c 371 art 1 s 52; 1Sp2005 c 6 art 3 s 61; 2010 c 242 s 6,11; 2010 c 269 art 1 s 1; 2010 c 316 s 3,18



Section 171.041 — RESTRICTED LICENSE FOR FARM WORK.

Notwithstanding any provisions of section 171.04 relating to the age of an applicant to the contrary, the commissioner may issue a restricted farm work license to operate a motor vehicle to a person who has attained the age of 15 years and who, except for age, is qualified to hold a driver's license. The applicant is not required to comply with the six-month instruction permit possession provisions of sections 171.04, subdivision 1, clause (2), and 171.05, subdivision 2a, or with the 12-month provisional license possession provision of section 171.04, subdivision 1, clause (1), item (i). The restricted license shall be issued solely for the purpose of authorizing the person to whom the restricted license is issued to assist the person's parents or guardians with farm work. A person holding this restricted license may operate a motor vehicle only during daylight hours and only within a radius of 20 miles of the parent's or guardian's farmhouse; however, in no case may a person holding the restricted license operate a motor vehicle in a city of the first class. An applicant for a restricted license shall apply to the commissioner for the license on forms prescribed by the commissioner. The application shall be accompanied by:

(1) a copy of a property tax statement showing that the applicant's parent or guardian owns land that is classified as agricultural land or a copy of a rental statement or agreement showing that the applicant's parent or guardian rents land classified as agricultural land; and

(2) a written verified statement by the applicant's parent or guardian setting forth the necessity for the license.

History: 1963 c 382 s 3; 1967 c 87 s 1; 1986 c 444; 1997 c 48 s 1; 1997 c 230 s 6; 1997 c 251 s 24,25; 1998 c 388 s 9



Section 171.042 — DRIVER'S LICENSE FOR MEDICAL REASON.

Notwithstanding any provisions of section 171.04, relating to the age of an applicant, the commissioner may issue a driver's license to a person who has attained the age of 15 years but is under the age of 16 years, who, except for age, is qualified to hold a driver's license and who needs to operate a motor vehicle because of personal or family medical reasons. Applicants shall apply to the commissioner for the license on forms prescribed by the commissioner. The application shall be accompanied by written verified statements by the applicant's parent or guardian and by a doctor setting forth the necessity for the license. The commissioner in issuing such license may impose such conditions and limitations as in the commissioner's judgment are necessary to the interests of the public safety and welfare.

History: 1975 c 23 s 1; 1986 c 444



Section 171.043 — NOTICE OF PERSONS UNDER DRIVER'S LICENSE CANCELLATION.

The commissioner of public safety shall develop a program under which the commissioner provides a monthly notice to local law enforcement agencies of the names and addresses of persons residing within the local agency's jurisdiction whose drivers' licenses or driving privileges have been canceled under section 171.04, subdivision 1, clause (10). At the commissioner's discretion, the commissioner may adopt necessary procedures so that the information is current and accurate. Data in the notice are private data on individuals and are available to law enforcement agencies.

History: 1992 c 570 art 1 s 28; 1997 c 12 art 3 s 7; 1999 c 238 art 2 s 91



Section 171.05 — INSTRUCTION PERMIT.

Subdivision 1. Person 18 or more years of age. (a) Any person who is 18 or more years of age and who, except for a lack of instruction in operating a motor vehicle, would otherwise be qualified to obtain a class D driver's license under this chapter, may apply for an instruction permit and the department shall issue the permit. The instruction permit entitles the applicant to drive a motor vehicle for which a class D license is valid upon the highways for a period of two years if the permit holder:

(1) has the permit in immediate possession; and

(2) is driving the vehicle while accompanied by an adult licensed driver who is actually occupying a seat beside the driver.

(b) Any license of a lower class may be used as an instruction permit to operate a vehicle requiring a higher class license for a period of six months after passage of the written test or tests required for the higher class and when the licensee is accompanied by and receiving instruction from a holder of the appropriate higher class license. A copy of the record of examination taken for the higher class license must be carried by the driver while using the lower class license as an instruction permit.

Subd. 1a. Minimum period to possess instruction permit. An applicant who has received an instruction permit under subdivision 1 and has not previously been licensed to drive in Minnesota or in another jurisdiction must possess the instruction permit for not less than six months for an applicant who is 18 years of age, and not less than three months for all other applicants, before qualifying for a driver's license. An applicant with an instruction permit from another jurisdiction must be credited with the amount of time that permit has been held.

Subd. 1b. Instruction permit not issued. Notwithstanding subdivision 1, the commissioner shall not issue an instruction permit to a person under age 18 if the person has ever been convicted of a violation of section 169A.20, 169A.33, or 169A.35; a violation of a provision of sections 169A.50 to 169A.53; or a crash-related moving violation.

Subd. 2. Person less than 18 years of age. (a) The department may issue an instruction permit to an applicant who is 15, 16, or 17 years of age and who:

(1) has completed a course of driver education in another state, has a previously issued valid license from another state, or is enrolled in either:

(i) a public, private, or commercial driver education program that is approved by the commissioner of public safety and that includes classroom and behind-the-wheel training; or

(ii) an approved behind-the-wheel driver education program when the student is receiving full-time instruction in a home school within the meaning of sections 120A.22 and 120A.24, the student is working toward a homeschool diploma, the student is taking home-classroom driver training with classroom materials approved by the commissioner of public safety, and the student's parent has certified the student's homeschool and home-classroom driver training status on the form approved by the commissioner;

(2) has completed the classroom phase of instruction in the driver education program or has completed 15 hours of classroom instruction in a program that presents classroom and behind-the-wheel instruction concurrently;

(3) has passed a test of the applicant's eyesight;

(4) has passed a department-administered test of the applicant's knowledge of traffic laws;

(5) has completed the required application, which must be approved by (i) either parent when both reside in the same household as the minor applicant or, if otherwise, then (ii) the parent or spouse of the parent having custody or, in the event there is no court order for custody, then (iii) the parent or spouse of the parent with whom the minor is living or, if items (i) to (iii) do not apply, then (iv) the guardian having custody of the minor, (v) the foster parent or the director of the transitional living program in which the child resides or, in the event a person under the age of 18 has no living father, mother, or guardian, or is married or otherwise legally emancipated, then (vi) the applicant's adult spouse, adult close family member, or adult employer; provided, that the approval required by this clause contains a verification of the age of the applicant and the identity of the parent, guardian, adult spouse, adult close family member, or adult employer; and

(6) has paid all fees required in section 171.06, subdivision 2.

(b) In addition, the applicant may submit a certification stating that a primary driving supervisor has completed the supplemental parental curriculum under section 171.0701, subdivision 1a, for the purposes of provisional license requirements under section 171.055, subdivision 1, paragraph (a), clause (6). The certification must be completed by a driver education instructor, as defined under section 171.0701, subdivision 1a.

(c) For the purposes of determining compliance with the certification of paragraph (a), clause (1), item (ii), the commissioner may request verification of a student's homeschool status from the superintendent of the school district in which the student resides and the superintendent shall provide that verification.

(d) The instruction permit is valid for two years from the date of application and may be renewed upon payment of a fee equal to the fee for issuance of an instruction permit under section 171.06, subdivision 2.

Subd. 2a. Permit for six months. (a) An applicant who has applied for and received an instruction permit pursuant to subdivision 2 must possess the instruction permit for not less than six months before qualifying for a driver's license.

(b) [Expired]

Subd. 2b. Instruction permit use by person under age 18. (a) This subdivision applies to persons who have applied for and received an instruction permit under subdivision 2.

(b) The permit holder may, with the permit in possession, operate a motor vehicle, but must be accompanied by and be under the supervision of a certified driver education instructor, the permit holder's parent or guardian, or another licensed driver age 21 or older. The supervisor must occupy the seat beside the permit holder.

(c) The permit holder may not operate a vehicle while communicating over, or otherwise operating, a cellular or wireless telephone, whether handheld or hands free, when the vehicle is in motion. The permit holder may assert as an affirmative defense that the violation was made for the sole purpose of obtaining emergency assistance to prevent a crime about to be committed, or in the reasonable belief that a person's life or safety was in danger. Violation of this paragraph is a petty misdemeanor subject to section 169.89, subdivision 2.

(d) The permit holder must maintain a driving record free of convictions for moving violations, as defined in section 171.04, subdivision 1, and free of convictions for violation of section 169A.20, 169A.33, 169A.35, or sections 169A.50 to 169A.53. If the permit holder drives a motor vehicle in violation of the law, the commissioner shall suspend, cancel, or revoke the permit in accordance with the statutory section violated.

Subd. 3. Motorized bicycle. Notwithstanding any provision in subdivision 1 to the contrary, the department, upon application and payment of the fee prescribed in section 171.02, subdivision 3, may issue a motorized bicycle instruction permit to an applicant who is 15 years of age and who has successfully completed the written portion of the examination prescribed by the commissioner. The holder of this instruction permit who has the permit in possession may operate a motorized bicycle within one mile of the holder's residence for the purpose of practicing to take the operator portion of the examination prescribed by the commissioner.

Subd. 4. Rulemaking. The commissioner of public safety shall adopt rules to carry out the provisions of this section. The rules adopted under this section are exempt from the rulemaking provisions of chapter 14. The rules are subject to section 14.386, except that section 14.386, paragraph (b), does not apply.

History: (2720-144b) 1939 c 401 s 5; 1949 c 91 s 1; 1961 c 33 s 1; 1963 c 382 s 2; 1971 c 644 s 7; 1973 c 95 s 1; 1980 c 446 s 1; 1986 c 444; 1986 c 454 s 22; 1987 c 384 art 1 s 19; 1990 c 529 s 6,7; 1996 c 275 s 4; 1996 c 455 art 3 s 25; 1997 c 250 s 8; 1998 c 388 s 10-12; 1999 c 238 art 2 s 24,25; 2000 c 478 art 2 s 7; 2000 c 489 art 6 s 31; 2002 c 371 art 1 s 53; 2004 c 177 s 2; 1Sp2005 c 6 art 3 s 62-64; 2006 c 260 art 2 s 15; 2009 c 165 s 5; 2010 c 269 art 1 s 2; 1Sp2011 c 11 art 1 s 28; 2013 c 117 art 3 s 10; 2014 c 261 s 2,3



Section 171.055 — PROVISIONAL LICENSE.

Subdivision 1. Requirements for provisional license. (a) The department may issue a provisional license, which must be distinctive in appearance from a driver's license, to an applicant who:

(1) has reached the age of 16 years;

(2) during the six months immediately preceding the application for the provisional license has possessed an instruction permit and has incurred (i) no convictions for a violation of section 169A.20, 169A.33, 169A.35, or sections 169A.50 to 169A.53, (ii) no convictions for a crash-related moving violation, and (iii) no convictions for a moving violation that is not crash related;

(3) has successfully completed a course of driver education in accordance with department rules;

(4) completes the required application, which must be approved by (i) either parent when both reside in the same household as the minor applicant or, if otherwise, then (ii) the parent or spouse of the parent having custody or, in the event there is no court order for custody, then (iii) the parent or spouse of the parent with whom the minor is living or, if items (i) to (iii) do not apply, then (iv) the guardian having custody of the minor, (v) the foster parent or the director of the transitional living program in which the child resides or, in the event a person under the age of 18 has no living father, mother, or guardian, or is married or otherwise legally emancipated, then (vi) the applicant's adult spouse, adult close family member, or adult employer; provided, that the approval required by this clause contains a verification of the age of the applicant and the identity of the parent, guardian, adult spouse, adult close family member, or adult employer;

(5) submits a supervised driving log, in a format approved by the commissioner, that:

(i) states that the applicant has driven a motor vehicle accompanied by and under the supervision of a licensed driver at least 21 years of age, for no less than 40 total hours or as provided in clause (6), item (i), at least 15 of which were nighttime hours;

(ii) identifies dates and lengths of driving time for each supervised driving trip; and

(iii) is signed by the primary driving supervisor, attesting that the applicant has met the requirements under item (i);

(6) has:

(i) driven a motor vehicle in the manner required under clause (5) for no less than ten hours in addition to the total hours specified in clause (5), item (i); or

(ii) submitted a certification of supplemental parental curriculum under section 171.05, subdivision 2, paragraph (b), for the primary driving supervisor under clause (5), as part of an application for an instruction permit; and

(7) pays the fee required in section 171.06, subdivision 2.

(b) For purposes of this section, "moving violation" has the meaning given it in section 171.04, subdivision 1.

(c) Notwithstanding paragraph (a), clause (2), the commissioner shall not issue a provisional license to a person who has ever incurred a conviction for violation of section 169A.20, 169A.33, or 169A.35; a violation of a provision of sections 169A.50 to 169A.53; or a crash-related moving violation, and at the time of the conviction the person did not possess an instruction permit.

Subd. 2. Use of provisional license. (a) A provisional license holder may not operate a vehicle while communicating over, or otherwise operating, a cellular or wireless telephone, whether handheld or hands free, when the vehicle is in motion. The provisional license holder may assert as an affirmative defense that the violation was made for the sole purpose of obtaining emergency assistance to prevent a crime about to be committed, or in the reasonable belief that a person's life or safety was in danger. Violation of this paragraph is a petty misdemeanor subject to section 169.89, subdivision 2.

(b) If the holder of a provisional license during the period of provisional licensing incurs (1) a conviction for a violation of section 169A.20, 169A.33, 169A.35, or sections 169A.50 to 169A.53, (2) a conviction for a crash-related moving violation, or (3) more than one conviction for a moving violation that is not crash related, the person may not be issued a driver's license until 12 consecutive months have expired since the date of the conviction or until the person reaches the age of 18 years, whichever occurs first.

(c) For the first six months of provisional licensure, a provisional license holder may not operate a motor vehicle carrying more than one passenger under the age of 20 years who is not a member of the holder's immediate family. For the second six months, the holder of the license may not operate a motor vehicle that is carrying more than three passengers who are under the age of 20 years and who are not members of the holder's immediate family. This paragraph does not apply if the provisional license holder is accompanied by a parent or guardian.

(d) For the first six months of provisional licensure, a provisional license holder may operate a motor vehicle between the hours of midnight and 5:00 a.m. only when the license holder is:

(1) driving between the license holder's home and place of employment;

(2) driving between the license holder's home and a school event for which the school has not provided transportation;

(3) driving for employment purposes; or

(4) accompanied by a licensed driver at least 25 years of age.

History: 1998 c 388 s 13; 2000 c 478 art 2 s 7; 2002 c 371 art 1 s 54; 2004 c 177 s 3; 1Sp2005 c 6 art 3 s 65; 2006 c 260 art 2 s 16; 2008 c 350 art 1 s 56; 2009 c 165 s 6; 2010 c 269 art 1 s 3; 2014 c 261 s 4



Section 171.06 — APPLICATION FOR LICENSE, PERMIT, IDENTIFICATION CARD; FEES.

Subdivision 1. Forms of application. Every application for a Minnesota identification card, for an enhanced identification card, for an instruction permit, for a provisional license, for a driver's license, or for an enhanced driver's license must be made in a format approved by the department, and every application must be accompanied by the proper fee. All first-time applications and change-of-status applications must be signed in the presence of the person authorized to accept the application, or the signature on the application may be verified by a notary public. All applications requiring evidence of legal presence in the United States or United States citizenship must be signed in the presence of the person authorized to accept the application, or the signature on the application may be verified by a notary public.

Subd. 2. Fees. (a) The fees for a license and Minnesota identification card are as follows:

In addition to each fee required in this paragraph, the commissioner shall collect a surcharge of: (1) $1.75 until June 30, 2012; and (2) $1.00 from July 1, 2012, to June 30, 2016. Surcharges collected under this paragraph must be credited to the driver and vehicle services technology account in the special revenue fund under section 299A.705.

(b) Notwithstanding paragraph (a), an individual who holds a provisional license and has a driving record free of (1) convictions for a violation of section 169A.20, 169A.33, 169A.35, or sections 169A.50 to 169A.53, (2) convictions for crash-related moving violations, and (3) convictions for moving violations that are not crash related, shall have a $3.50 credit toward the fee for any classified under-21 driver's license. "Moving violation" has the meaning given it in section 171.04, subdivision 1.

(c) In addition to the driver's license fee required under paragraph (a), the commissioner shall collect an additional $4 processing fee from each new applicant or individual renewing a license with a school bus endorsement to cover the costs for processing an applicant's initial and biennial physical examination certificate. The department shall not charge these applicants any other fee to receive or renew the endorsement.

(d) In addition to the fee required under paragraph (a), a driver's license agent may charge and retain a filing fee as provided under section 171.061, subdivision 4.

(e) In addition to the fee required under paragraph (a), the commissioner shall charge a filing fee at the same amount as a driver's license agent under section 171.061, subdivision 4. Revenue collected under this paragraph must be deposited in the driver services operating account.

(f) An application for a Minnesota identification card, instruction permit, provisional license, or driver's license, including an application for renewal, must contain a provision that allows the applicant to add to the fee under paragraph (a), a $2 donation for the purposes of public information and education on anatomical gifts under section 171.075.

Subd. 2a. Two-wheeled vehicle endorsement fee. (a) The fee for any duplicate driver's license obtained for the purpose of adding a two-wheeled vehicle endorsement is increased by $18.50 for each first such duplicate license and $13 for each renewal thereof. The additional fee must be paid into the state treasury and credited as follows:

(1) $11 of the additional fee for each first duplicate license, and $7 of the additional fee for each renewal, must be credited to the motorcycle safety fund, which is hereby created; provided that ten percent of fee receipts in excess of $750,000 in a fiscal year must be credited to the general fund.

(2) The remainder of the additional fee must be credited to the general fund.

(b) All application forms prepared by the commissioner for two-wheeled vehicle endorsements must clearly state the amount of the total fee that is dedicated to the motorcycle safety fund.

Subd. 2b. Never effective. See Laws 1991 c 291 art 19 s 11

Subd. 3. Contents of application; other information. (a) An application must:

(1) state the full name, date of birth, sex, and either (i) the residence address of the applicant, or (ii) designated address under section 5B.05;

(2) as may be required by the commissioner, contain a description of the applicant and any other facts pertaining to the applicant, the applicant's driving privileges, and the applicant's ability to operate a motor vehicle with safety;

(3) state:

(i) the applicant's Social Security number; or

(ii) if the applicant does not have a Social Security number and is applying for a Minnesota identification card, instruction permit, or class D provisional or driver's license, that the applicant certifies that the applicant does not have a Social Security number;

(4) in the case of an application for an enhanced driver's license or enhanced identification card, present:

(i) proof satisfactory to the commissioner of the applicant's full legal name, United States citizenship, identity, date of birth, Social Security number, and residence address; and

(ii) a photographic identity document;

(5) contain a space where the applicant may indicate a desire to make an anatomical gift according to paragraph (b);

(6) contain a notification to the applicant of the availability of a living will/health care directive designation on the license under section 171.07, subdivision 7; and

(7) contain a space where the applicant may request a veteran designation on the license under section 171.07, subdivision 15, and the driving record under section 171.12, subdivision 5a.

(b) If the applicant does not indicate a desire to make an anatomical gift when the application is made, the applicant must be offered a donor document in accordance with section 171.07, subdivision 5. The application must contain statements sufficient to comply with the requirements of the Darlene Luther Revised Uniform Anatomical Gift Act, chapter 525A, so that execution of the application or donor document will make the anatomical gift as provided in section 171.07, subdivision 5, for those indicating a desire to make an anatomical gift. The application must be accompanied by information describing Minnesota laws regarding anatomical gifts and the need for and benefits of anatomical gifts, and the legal implications of making an anatomical gift, including the law governing revocation of anatomical gifts. The commissioner shall distribute a notice that must accompany all applications for and renewals of a driver's license or Minnesota identification card. The notice must be prepared in conjunction with a Minnesota organ procurement organization that is certified by the federal Department of Health and Human Services and must include:

(1) a statement that provides a fair and reasonable description of the organ donation process, the care of the donor body after death, and the importance of informing family members of the donation decision; and

(2) a telephone number in a certified Minnesota organ procurement organization that may be called with respect to questions regarding anatomical gifts.

(c) The application must be accompanied also by information containing relevant facts relating to:

(1) the effect of alcohol on driving ability;

(2) the effect of mixing alcohol with drugs;

(3) the laws of Minnesota relating to operation of a motor vehicle while under the influence of alcohol or a controlled substance; and

(4) the levels of alcohol-related fatalities and accidents in Minnesota and of arrests for alcohol-related violations.

Subd. 3a. Middle name. For the purposes of subdivision 3, and section 171.07, subdivision 1, the full name of a married applicant may include, at the option of the applicant, the applicant's family name prior to marriage instead of the applicant's given middle name, notwithstanding the middle name specified on the applicant's marriage certificate.

Subd. 4. [Repealed, 1997 c 250 s 17]

Subd. 5. [Repealed, 1979 c 150 s 2]

Subd. 6. Compliance with selective service system registration requirements. (a) By applying for an original, duplicate, or renewal instruction permit, provisional driver's license, driver's license, enhanced driver's license, commercial driver's license, state identification card, or enhanced identification card, an applicant under the age of 26, who is a United States citizen or resident, consents to registration in compliance with the requirements of the Military Selective Service Act, United States Code, title 50, appendix, section 453. The application form must state that submission of the application constitutes consent to registration with the selective service system, if required by federal law.

(b) The commissioner shall forward to the selective service system in an electronic format the necessary personal information required for registration of an applicant described in paragraph (a). If the applicant is under the age of 18, and the license or card to be issued will expire after the applicant's 18th birthday, then the commissioner shall forward the necessary information to the selective service system when the applicant reaches the age of 18.

History: (2720-144c) 1939 c 401 s 6; 1949 c 689 s 1,2; 1955 c 798 s 1,2; 1957 c 564 s 2,3; 1959 c 634 s 1; 1965 c 36 s 1; 1971 c 129 s 1; 1971 c 625 s 2; 1971 c 644 s 8,9; 1971 c 659 s 1; 1973 c 59 s 1; 1973 c 698 s 1-3; 1978 c 628 s 1; 1981 c 363 s 31-35; 1982 c 583 s 1; 1985 c 291 s 20; 1986 c 330 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 358 s 111; 1987 c 383 s 14; 1988 c 715 s 2; 1989 c 301 s 6; 1989 c 307 s 20,21; 1990 c 509 s 1; 1990 c 510 s 1; 1990 c 529 s 8; 1990 c 573 s 21; 1991 c 202 s 13; 1991 c 233 s 60; 1991 c 291 art 19 s 1,11; 1992 c 464 art 1 s 23; 1993 c 166 s 1; 1993 c 266 s 21,22; 1994 c 501 s 3; 1994 c 536 s 22; 1994 c 632 art 1 s 5; 1995 c 265 art 2 s 19; 1996 c 275 s 5,6; 1997 c 13 s 1; 1997 c 60 s 1; 1997 c 159 art 2 s 32; 1997 c 250 s 9,18; 3Sp1997 c 3 s 2; 1998 c 388 s 14-16; 1999 c 86 art 1 s 83; 2000 c 478 art 2 s 7; 2000 c 489 art 6 s 32; 2002 c 349 s 1; 2002 c 371 art 1 s 55,56; 1Sp2003 c 14 art 10 s 3; 2004 c 192 s 1; 1Sp2005 c 6 art 2 s 37; art 3 s 66; 2007 c 120 art 2 s 4; 2007 c 143 art 3 s 4; 2008 c 227 s 6; 2008 c 363 art 11 s 8; 2009 c 94 art 3 s 10; 2010 c 316 s 5-8,18; 2011 c 80 s 2; 2011 c 117 s 3; 1Sp2011 c 3 art 3 s 8; 2014 c 312 art 11 s 20



Section 171.061 — DRIVER'S LICENSE AGENT.

Subdivision 1. Definitions. For purposes of this section:

(1) "applicant" means an individual applying for a driver's license, provisional license, restricted license, duplicate license, instruction permit, Minnesota identification card, or motorized bicycle operator's permit; and

(2) "application" refers to an application for a driver's license, provisional license, restricted license, duplicate license, instruction permit, Minnesota identification card, or motorized bicycle operator's permit.

Subd. 2. Appointment and discontinuance. (a) The commissioner of public safety may appoint an individual, and for cause discontinue the appointment of an agent, to serve as a driver's license agent.

(b) A county board may appoint an individual, and for cause discontinue the appointment of an agent, to serve as an agent, pursuant to sections 373.32 to 373.38, with the approval of the commissioner. If a county board does not discontinue an agent's appointment, although cause for discontinuance exists, the commissioner may discontinue the appointment. If a county board does not appoint an individual, the commissioner may establish an office and appoint an individual to accept applications as the public interest and convenience may require.

(c) The county board is responsible for the acts of an agent appointed by the board and for forwarding to the department all applications accepted and fees collected by the agent as required by the department.

Subd. 3. Application. An applicant may file an application with an agent. The agent shall receive and accept applications in accordance with the laws and rules of the Department of Public Safety for a driver's license, restricted license, duplicate license, instruction permit, Minnesota identification card, or motorized bicycle operator's permit.

Subd. 4. Fee; equipment. (a) The agent may charge and retain a filing fee of $8 for each application. Except as provided in paragraph (c), the fee shall cover all expenses involved in receiving, accepting, or forwarding to the department the applications and fees required under sections 171.02, subdivision 3; 171.06, subdivisions 2 and 2a; and 171.07, subdivisions 3 and 3a.

(b) The statutory fees and the filing fees imposed under paragraph (a) may be paid by credit card or debit card. The driver's license agent may collect a convenience fee on the statutory fees and filing fees not greater than the cost of processing a credit card or debit card transaction. The convenience fee must be used to pay the cost of processing credit card and debit card transactions. The commissioner shall adopt rules to administer this paragraph using the exempt procedures of section 14.386, except that section 14.386, paragraph (b), does not apply.

(c) The department shall maintain the photo identification equipment for all agents appointed as of January 1, 2000. Upon the retirement, resignation, death, or discontinuance of an existing agent, and if a new agent is appointed in an existing office pursuant to Minnesota Rules, chapter 7404, and notwithstanding the above or Minnesota Rules, part 7404.0400, the department shall provide and maintain photo identification equipment without additional cost to a newly appointed agent in that office if the office was provided the equipment by the department before January 1, 2000. All photo identification equipment must be compatible with standards established by the department.

(d) A filing fee retained by the agent employed by a county board must be paid into the county treasury and credited to the general revenue fund of the county. An agent who is not an employee of the county shall retain the filing fee in lieu of county employment or salary and is considered an independent contractor for pension purposes, coverage under the Minnesota State Retirement System, or membership in the Public Employees Retirement Association.

(e) Before the end of the first working day following the final day of the reporting period established by the department, the agent must forward to the department all applications and fees collected during the reporting period except as provided in paragraph (d).

Subd. 5. Discontinuance or transfer of appointment. (a) An agent shall notify the department no less than 30 days before the discontinuance of service.

(b) In the event of the notice specified in paragraph (a); death or retirement of the agent; or revocation or discontinuance of the appointment of the agent by the county board or commissioner, the appointment terminates and all equipment provided by the department reverts to the department.

Subd. 6. Rules. The commissioner shall adopt rules that prescribe:

(1) criteria, procedures, and requirements for appointing an individual as an agent of the commissioner;

(2) criteria for establishment, operation, management, location, and movement of a license application office;

(3) standards for the uniform administration of laws and rules governing the receipt of applications and fees for applications;

(4) number of applications to be processed;

(5) standards for submitting applications including valid forms of identification, depositing funds, maintaining records, and holding proper bonds; and

(6) standards for discontinuing the individual's appointment and for enforcement action.

History: 1997 c 250 s 10; 1999 c 86 art 1 s 41; 1999 c 238 art 2 s 26; 2000 c 479 art 1 s 18; 1Sp2005 c 6 art 2 s 38; 2012 c 287 art 4 s 34; 2013 c 117 art 3 s 11



Section 171.066 — ENHANCED DRIVER'S LICENSE FOR EMPLOYMENT.

No employer may require an employee to apply for or use an enhanced driver's license as a condition of employment, nor may an employer discharge an employee or otherwise discriminate or retaliate against an employee who refuses to apply for or use an enhanced driver's license.

History: 2010 c 316 s 4,18



Section 171.068 — ENHANCED IDENTIFICATION CARD FOR EMPLOYMENT.

No employer may require an employee to apply for or use an enhanced identification card as a condition of employment, nor may an employer discharge an employee or otherwise discriminate or retaliate against an employee who refuses to apply for or use an enhanced identification card.

History: 2010 c 316 s 10,18



Section 171.07 — INFORMATION ON LICENSE AND IDENTIFICATION CARD.

Subdivision 1. License; contents. (a) Upon the payment of the required fee, the department shall issue to every qualifying applicant a license designating the type or class of vehicles the applicant is authorized to drive as applied for. This license must bear a distinguishing number assigned to the licensee; the licensee's full name and date of birth; either (1) the licensee's residence address, or (2) the designated address under section 5B.05; a description of the licensee in a manner as the commissioner deems necessary; and the usual signature of the licensee. No license is valid unless it bears the usual signature of the licensee. Every license must bear a colored photograph or an electronically produced image of the licensee.

(b) If the United States Postal Service will not deliver mail to the applicant's residence address as listed on the license, then the applicant shall provide verification from the United States Postal Service that mail will not be delivered to the applicant's residence address and that mail will be delivered to a specified alternate mailing address. When an applicant provides an alternate mailing address under this subdivision, the commissioner shall use the alternate mailing address in lieu of the applicant's residence address for all notices and mailings to the applicant.

(c) Every license issued to an applicant under the age of 21 must be of a distinguishing color and plainly marked "Under-21."

(d) The department shall use processes in issuing a license that prohibit, as nearly as possible, the ability to alter or reproduce a license, or prohibit the ability to superimpose a photograph or electronically produced image on a license, without ready detection.

(e) A license issued to an applicant age 65 or over must be plainly marked "senior" if requested by the applicant.

Subd. 1a. Filing photograph or image; data classification. The department shall file, or contract to file, all photographs or electronically produced images obtained in the process of issuing drivers' licenses or Minnesota identification cards. The photographs or electronically produced images shall be private data pursuant to section 13.02, subdivision 12. Notwithstanding section 13.04, subdivision 3, the department shall not be required to provide copies of photographs or electronically produced images to data subjects. The use of the files is restricted:

(1) to the issuance and control of drivers' licenses;

(2) to criminal justice agencies, as defined in section 299C.46, subdivision 2, for the investigation and prosecution of crimes, service of process, enforcement of no contact orders, location of missing persons, investigation and preparation of cases for criminal, juvenile, and traffic court, and supervision of offenders;

(3) to public defenders, as defined in section 611.272, for the investigation and preparation of cases for criminal, juvenile, and traffic courts;

(4) to child support enforcement purposes under section 256.978; and

(5) to a county medical examiner or coroner as required by section 390.005 as necessary to fulfill the duties under sections 390.11 and 390.25.

Subd. 1b. Commercial driver's license. Each class C, class B, or class A driver's license must be clearly marked "Minnesota Commercial Driver's License."

Subd. 2. Limitations on issuing license. The department shall not issue a class B or class A license to anyone who does not have or has not qualified for a class D license. A class A license shall not be issued to anyone under 18 years of age.

Subd. 3. Identification card; fee. (a) Upon payment of the required fee, the department shall issue to every qualifying applicant a Minnesota identification card. The department may not issue a Minnesota identification card to an individual who has a driver's license, other than a limited license. The department may not issue an enhanced identification card to an individual who is under 16 years of age, not a resident of this state, or not a citizen of the United States of America. The card must bear a distinguishing number assigned to the applicant; a colored photograph or an electronically produced image of the applicant; the applicant's full name and date of birth; either (1) the licensee's residence address, or (2) the designated address under section 5B.05; a description of the applicant in the manner as the commissioner deems necessary; and the usual signature of the applicant.

(b) If the United States Postal Service will not deliver mail to the applicant's residence address as listed on the Minnesota identification card, then the applicant shall provide verification from the United States Postal Service that mail will not be delivered to the applicant's residence address and that mail will be delivered to a specified alternate mailing address. When an applicant provides an alternate mailing address under this subdivision, the commissioner shall use the alternate mailing address in lieu of the applicant's residence address for all notices and mailings to the applicant.

(c) Each identification card issued to an applicant under the age of 21 must be of a distinguishing color and plainly marked "Under-21."

(d) Each Minnesota identification card must be plainly marked "Minnesota identification card - not a driver's license."

(e) The fee for a Minnesota identification card is 50 cents when issued to a person who is developmentally disabled, as defined in section 252A.02, subdivision 2; a physically disabled person, as defined in section 169.345, subdivision 2; or, a person with mental illness, as described in section 245.462, subdivision 20, paragraph (c).

Subd. 3a. Identification cards for seniors. A Minnesota identification card issued to an applicant 65 years of age or over shall be of a distinguishing color and plainly marked "senior." The fee for the card issued to an applicant 65 years of age or over shall be one-half the required fee for a class D driver's license rounded down to the nearest quarter dollar. A Minnesota identification card or a Minnesota driver's license issued to a person 65 years of age or over shall be valid identification for the purpose of qualifying for reduced rates, free licenses or services provided by any board, commission, agency or institution that is wholly or partially funded by state appropriations. This subdivision does not apply to an enhanced identification card issued to an applicant age 65 or older.

Subd. 4. Expiration. (a) Except as otherwise provided in this subdivision, the expiration date of Minnesota identification cards of applicants under the age of 65 shall be the birthday of the applicant in the fourth year following the date of issuance of the card.

(b) A Minnesota identification card issued to an applicant age 65 or older shall be valid for the lifetime of the applicant, except that for the purposes of this paragraph, "Minnesota identification card" does not include an enhanced identification card issued to an applicant age 65 or older.

(c) The expiration date for an Under-21 identification card is the cardholder's 21st birthday. The commissioner shall issue an identification card to a holder of an Under-21 identification card who applies for the card, pays the required fee, and presents proof of identity and age, unless the commissioner determines that the applicant is not qualified for the identification card.

Subd. 5. Anatomical gift; donor document. The department shall offer a donor document to each person making application for a driver's license or a Minnesota identification card who indicates a desire not to make a decision about making an anatomical gift at the time the application is made. The commissioner of public safety shall prescribe the form of the donor document and the application for a driver's license or a Minnesota identification card. The forms must be designed so that execution by the applicant of the donor document or application will make an anatomical gift under the Darlene Luther Revised Uniform Anatomical Gift Act, chapter 525A. If the donor is 18 years of age or older, the donor document or application must be signed by the donor. If the donor cannot sign, the donor document or application may be signed for the donor at the donor's direction, in the donor's presence, and in the presence of two witnesses who must sign the donor document or application in the donor's presence. If the donor is a minor, the donor document or application must be signed by the minor donor, and one of the minor donor's parents, a legal guardian, or a parent having legal custody. If the minor cannot sign, the donor document or application may not be signed for the minor. The department shall identify donors of anatomical gifts by the designation "donor" on the front side of the donor's driver's license or Minnesota identification card. The issuance of a driver's license or Minnesota identification card identifying the person as a "donor" completes the donation process and the license or identification card constitutes the final donor record. The department is not required to keep the physical record of the donor card or application after issuing the driver's license or identification card for the donation to be valid. The department shall maintain a computer record of donors. Revocation, suspension, expiration, or cancellation of the license does not invalidate the anatomical gift. The designation "donor" constitutes sufficient legal authority for the removal of all body organs or parts upon death of the donor for the purpose of transplantation. The donor designation may be removed only upon written notice to the department. Delivery of the license or Minnesota identification card during the donor's lifetime is not necessary to make the gift valid.

Subd. 6. Medical alert identifier. Upon the written request of the applicant, the department shall issue a driver's license or Minnesota identification card bearing a graphic or written medical alert identifier. The applicant must request the medical alert identifier at the time the photograph or electronically produced image is taken. No specific medical information will be contained on the driver's license or Minnesota identification card.

Subd. 7. Living Will/Health Care Directive designation. (a) At the written request of the applicant and on payment of the required fee, the department shall issue, renew, or reissue a driver's license or Minnesota identification card bearing the graphic or written designation of a Living Will/Health Care Directive. The designation does not constitute delivery of a health care declaration under section 145B.05.

(b) On payment of the required fee, the department shall issue a replacement or renewal license or identification card without the designation if requested by the applicant.

(c) This subdivision does not impose any additional duty on a health care provider, as defined in section 145B.02, subdivision 6, or 145C.01, subdivision 6, beyond the duties imposed in chapter 145B or 145C.

(d) For the purposes of this subdivision:

(1) "living will" means a declaration made under section 145B.03; and

(2) "health care directive" means a durable power of attorney for health care under section 145C.02, or any other written advance health care directive of the applicant that is authorized by statute or not prohibited by law.

Subd. 8. Certification; school bus safety laws. Before a driver's license may be issued or renewed, an applicant for a driver's license or renewal shall certify by signature that the applicant is aware of the duties and responsibilities required of drivers under section 169.444 to guard against jeopardizing the safety of school children around school buses and the penalties for violating that section. A failure to make this certification does not bar a prosecution for violation of section 169.444.

Subd. 9. Improved security. The commissioner shall develop new drivers' licenses and identification cards, to be issued beginning January 1, 1994, that must be as impervious to alteration as is reasonably practicable in their design and quality of material and technology. The driver's license security laminate shall be made from materials not readily available to the general public. The design and technology employed must enable the driver's license and identification card to be subject to two or more methods of visual verification capable of clearly indicating the presence of tampering or counterfeiting. The driver's license and identification card must not be susceptible to reproduction by photocopying or simulation and must be highly resistant to data or photograph substitution and other tampering.

Subd. 9a. Security for enhanced driver's license and identification card. An enhanced driver's license or enhanced identification card must include reasonable security measures to prevent counterfeiting and to protect against unauthorized disclosure of personal information regarding residents of this state that is contained in the enhanced driver's license or enhanced identification card. The enhanced driver's license must include the best available anticounterfeit laminate technology. The enhanced driver's license or enhanced identification card may include radio frequency identification technology that is limited to a randomly assigned number, which must be encrypted if agreed to by the United States Department of Homeland Security and does not include biometric data or any information other than the citizenship status of the license holder or cardholder. The commissioner shall ensure that the radio frequency identification technology is secure from unauthorized data access. An applicant must sign an acknowledgment of understanding of the radio frequency identification technology and its use for the sole purpose of verifying United States citizenship before being issued an enhanced driver's license or an enhanced identification card.

Subd. 10. Agreement with other agency. (a) The commissioner of public safety is authorized to enter into agreements with other agencies to issue cards to clients of those agencies for use in their programs. The cards may be issued to persons who do not qualify for a Minnesota driver's license or do not provide evidence of name and identity as required by rule for a Minnesota identification card. Persons issued cards under this subdivision will meet the identification verification requirements of the contracting agency.

(b) The interagency agreement may include provisions for the payment of the county fee provided in section 171.061, subdivision 4, and the actual cost to manufacture the card.

(c) Cards issued under this subdivision are not Minnesota identification cards for the purposes defined in sections 48.512, 201.061, 201.161, 340A.503, and 604.113.

Subd. 11. Standby or temporary custodian. (a) Upon the written request of the applicant and upon payment of an additional fee of $4.25, the department shall issue a driver's license or Minnesota identification card bearing a symbol or other appropriate identifier indicating that the license holder has appointed an individual to serve as a standby or temporary custodian under chapter 257B.

(b) The request must be accompanied by a copy of the designation executed under section 257B.04.

(c) The department shall maintain a computerized records system of all individuals listed as standby or temporary custodians by driver's license and identification card applicants. This data must be released to appropriate law enforcement agencies under section 13.69. Upon a parent's request and payment of a fee of $4.25, the department shall revise its list of standby or temporary custodians to reflect a change in the appointment.

(d) At the request of the license or cardholder, the department shall cancel the standby or temporary custodian indication without additional charge. However, this paragraph does not prohibit a fee that may be applicable for a duplicate or replacement license or card, renewal of a license, or other service applicable to a driver's license or identification card.

(e) Notwithstanding sections 13.08, subdivision 1, and 13.69, the department and department employees are conclusively presumed to be acting in good faith when employees rely on statements made, in person or by telephone, by persons purporting to be law enforcement and subsequently release information described in paragraph (b). When acting in good faith, the department and department personnel are immune from civil liability and not subject to suit for damages resulting from the release of this information.

(f) The department and its employees:

(1) have no duty to inquire or otherwise determine whether a designation submitted under this subdivision is legally valid and enforceable; and

(2) are immune from all civil liability and not subject to suit for damages resulting from a claim that the designation was not legally valid and enforceable.

(g) Of the fees received by the department under this subdivision:

(1) Up to $61,000 received must be deposited in the general fund.

(2) All other fees must be deposited in the driver services operating account in the special revenue fund specified in section 299A.705.

Subd. 12. Snowmobile safety certificate. (a) The department shall maintain in its records information transmitted electronically from the commissioner of natural resources identifying each person to whom the commissioner has issued a snowmobile safety certificate. The records transmitted from the Department of Natural Resources must contain the full name and date of birth as required for the driver's license or identification card. Records that are not matched to a driver's license or identification card record may be deleted after seven years.

(b) After receiving information under paragraph (a) that a person has received a snowmobile safety certificate, the department shall include, on all drivers' licenses or Minnesota identification cards subsequently issued to the person, a graphic or written indication that the person has received the certificate.

(c) If a person who has received a snowmobile safety certificate applies for a driver's license or Minnesota identification card before that information has been transmitted to the department, the department may accept a copy of the certificate as proof of its issuance and shall then follow the procedures in paragraph (b).

Subd. 13. Firearms safety designation. (a) When an applicant has a record transmitted to the department as described in paragraph (c) or presents:

(1) a firearms safety certificate issued for successfully completing a firearms safety course administered under section 97B.015; or

(2) an advanced hunter certificate issued for successfully completing an advanced hunter education course administered under section 97B.025,

and requests a driver's license or identification card described in paragraph (b), the department shall issue, renew, or reissue to the applicant a driver's license or Minnesota identification card described in paragraph (b).

(b) Pursuant to paragraph (a), the department shall issue a driver's license or Minnesota identification card bearing a graphic or written indication that the applicant has successfully completed a firearms safety course administered under section 97B.015, an advanced hunter education course administered under section 97B.025, or both of the described courses.

(c) The department shall maintain in its records information transmitted electronically from the commissioner of natural resources identifying each person to whom the commissioner has issued a firearms safety certificate or an advanced hunter education certificate. The records transmitted from the Department of Natural Resources must contain the full name and date of birth as required for the driver's license or identification card. Records that are not matched to a driver's license or identification card record may be deleted after seven years.

Subd. 14. Use of Social Security number. An applicant's Social Security number must not be displayed, encrypted, or encoded on the driver's license or Minnesota identification card or included in a magnetic strip or bar code used to store data on the license or Minnesota identification card. The Social Security number must not be used as a Minnesota driver's license or identification number.

Subd. 15. Veteran designation. (a) At the request of an eligible applicant and on payment of the required fee, the department shall issue, renew, or reissue to the applicant a driver's license or Minnesota identification card bearing a graphic or written designation of:

(1) Veteran; or

(2) Veteran 100% T&P.

(b) At the time of the initial application for the designation provided under this subdivision, the applicant must:

(1) be a veteran, as defined in section 197.447;

(2) have a certified copy of the veteran's discharge papers; and

(3) if the applicant is seeking the disability designation under paragraph (a), clause (2), provide satisfactory evidence of a 100 percent total and permanent service-connected disability as determined by the United States Department of Veterans Affairs.

(c) The commissioner of public safety is required to issue drivers' licenses and Minnesota identification cards with the veteran designation only after entering a new contract or in coordination with producing a new card design with modifications made as required by law.

[See Note.]

Subd. 16. Enhanced driver's license and identification card. For purposes of this section, "license" includes "enhanced driver's license," and "identification card" includes "enhanced identification card."

Subd. 17. Disability designation. At the request of an applicant with permanent eligibility for a disability designation and on payment of the required fee, the department shall issue, renew, or reissue to the applicant a driver's license or Minnesota identification card bearing a physical disability designation based on the following medical conditions:

(1) type 1, to an applicant who is permanently blind or disabled and meets the requirements for a free license to take fish under section 97A.441, subdivision 1, paragraph (a), clause (1), (4), (5), or (6); or

(2) type 2, to an applicant who permanently meets the requirements for disability under section 97B.111, subdivision 1, paragraph (a), clause (1), item (i).

[See Note.]

Subd. 18. All-terrain vehicle safety certificate. (a) The department shall maintain in its records information transmitted electronically from the commissioner of natural resources identifying each person to whom the commissioner has issued an all-terrain vehicle safety certificate. The records transmitted from the Department of Natural Resources must contain the full name and date of birth as required for the driver's license or identification card. Records that are not matched to a driver's license or identification card record may be deleted after seven years.

(b) After receiving information under paragraph (a) that a person has received an all-terrain vehicle safety certificate, the department shall include, on all drivers' licenses or Minnesota identification cards subsequently issued to the person, a graphic or written indication that the person has received the certificate.

(c) If a person who has received an all-terrain vehicle safety certificate applies for a driver's license or Minnesota identification card before that information has been transmitted to the department, the department may accept a copy of the certificate as proof of its issuance and shall then follow the procedures in paragraph (b).

[See Note.]

Subd. 19. Resident lifetime game and fish license. (a) The department shall maintain in its records information transmitted electronically from the commissioner of natural resources identifying each person to whom the commissioner has issued a resident lifetime license under section 97A.473. The records transmitted from the Department of Natural Resources must contain:

(1) the full name and date of birth as required for the driver's license or identification card;

(2) the person's driver's license or identification card number;

(3) the category of lifetime license issued under section 97A.473; and

(4) the Department of Natural Resources customer identification number.

(b) The department may delete records described in paragraph (a) if they have not been matched to a driver's license or identification card record within seven years after transmission to the department.

(c) Except as provided in paragraph (b), the department shall include, on all drivers' licenses or Minnesota identification cards issued to a person who holds a lifetime license, a graphic or written designation of the lifetime license, and the category of the lifetime license.

(d) If a person with a lifetime license under section 97A.473 applies for a driver's license or Minnesota identification card before that information has been transmitted to the department, the department may accept a copy of the license issued under section 97A.473 as proof of its issuance and shall then follow the procedures in paragraph (c).

[See Note.]

History: (2720-144d) 1939 c 401 s 7; 1957 c 564 s 4; 1963 c 800 s 1; 1971 c 129 s 2; 1971 c 644 s 10; 1971 c 659 s 2; 1973 c 35 s 39; 1973 c 698 s 4; 1973 c 725 s 23; 1975 c 393 s 1; 1977 c 361 s 1-3; 1980 c 446 s 2,3; 1981 c 311 s 39; 1981 c 363 s 36-38; 1982 c 545 s 24; 1983 c 135 s 1; 1983 c 272 s 1; 1Sp1985 c 4 s 8; 1986 c 444; 1986 c 454 s 23; 1987 c 248 s 1; 1987 c 329 s 1; 1989 c 301 s 7,8; 1989 c 307 s 22; 1990 c 510 s 2-6; 1990 c 568 art 2 s 30; 1991 c 202 s 14; 1991 c 277 s 13; 1991 c 333 s 28; 1992 c 571 art 13 s 1; 1992 c 581 s 15; 1993 c 266 s 23; 1995 c 207 art 2 s 3; 1995 c 259 art 1 s 36; 1996 c 275 s 7-9; 1996 c 455 art 6 s 2; 1997 c 13 s 2,3; 1997 c 60 s 2; 1997 c 65 s 1; 1Sp1997 c 2 s 52; 1998 c 388 s 17; 1999 c 86 art 1 s 42; 1999 c 231 s 167,168; 1999 c 238 art 2 s 27; 2000 c 404 s 1; 1Sp2001 c 8 art 2 s 46; 2002 c 371 art 1 s 57,58; 1Sp2003 c 14 art 10 s 4; 2005 c 56 s 1; 2005 c 146 s 49; 2005 c 163 s 76,77; 1Sp2005 c 6 art 2 s 39; 2007 c 120 art 2 s 4; 2007 c 129 s 49; 2007 c 143 art 3 s 5,6; 2008 c 227 s 7,8; 2009 c 94 art 3 s 11; 2010 c 316 s 9,11,12,18; 2013 c 82 s 17; 2013 c 127 s 45,46; 2014 c 290 s 56,57; 1Sp2015 c 4 art 4 s 125; 2016 c 189 art 3 s 39; art 4 s 8-10

NOTE: The amendment to subdivision 15 by Laws 2014, chapter 290, section 56, and subdivision 17, as added by Laws 2014, chapter 290, section 57, apply to applications submitted on or after January 1, 2016, or the date the new driver and vehicle services information technology system is implemented, whichever comes later. Laws 2014, chapter 290, sections 56 and 57, the effective dates.

NOTE: Subdivision 18, as added by Laws 2015, First Special Session chapter 4, article 4, section 125, is effective January 1, 2016, or the date the new driver and vehicle services information technology system is implemented, whichever comes later. Laws 2015, First Special Session chapter 4, article 4, section 125, the effective date.

NOTE: Subdivision 19, as added by Laws 2016, chapter 189, article 3, section 39, is effective January 1, 2018, or on the date the Department of Public Safety implements the Minnesota Licensing and Registration System (MNLARS), whichever occurs first. Laws 2016, chapter 189, article 3, section 39, the effective date.



Section 171.0701 — DRIVER EDUCATION CONTENT.

Subdivision 1. Driver education requirements. (a) The commissioner shall adopt rules requiring a minimum of 30 minutes of instruction, beginning January 1, 2007, relating to organ and tissue donations and the provisions of section 171.07, subdivision 5, for persons enrolled in driver education programs offered at public schools, private schools, and commercial driver training schools.

(b) The commissioner shall adopt rules for persons enrolled in driver education programs offered at public schools, private schools, and commercial driver training schools, requiring inclusion in the course of instruction, by January 1, 2009, a section on awareness and safe interaction with commercial motor vehicle traffic. The rules must require classroom instruction and behind-the-wheel training that includes, but is not limited to, truck stopping distances, proper distances for following trucks, identification of truck blind spots, and avoidance of driving in truck blind spots.

(c) By January 1, 2012, the commissioner shall adopt rules for persons enrolled in driver education programs offered at public schools, private schools, and commercial driver training schools, requiring inclusion in the course of instruction of a section on carbon monoxide poisoning. The instruction must include but is not limited to (1) a description of the characteristics of carbon monoxide, (2) a review of the risks and potential speed of death from carbon monoxide poisoning, and (3) specific suggestions regarding vehicle idling practices.

Subd. 1a. Supplemental parental curriculum. (a) For purposes of this subdivision, "driver education instructor" means an instructor as defined under section 171.33, subdivision 2, or a person licensed by the Board of Teaching for driver training as required under section 122A.26, subdivision 2.

(b) By July 1, 2014, the commissioner shall establish optional supplemental parental curriculum to provide instruction and information to primary driving supervisors in conjunction with persons enrolled in driver education programs at public schools, private schools, and commercial driver training schools. Each school must establish a schedule or procedure for providing the supplemental parental curriculum to any primary driving supervisor who chooses to receive it.

(c) At a minimum, the supplemental parental curriculum must:

(1) be at least 90 minutes in length;

(2) be provided by or in the presence of a driver education instructor; and

(3) provide information concerning graduated driver licensing, safety risks associated with novice drivers, potential influence of adults on driving behavior of novice drivers, and additional resources.

Subd. 2. Rulemaking. The rules adopted by the commissioner under this section are exempt from the rulemaking provisions of chapter 14. The rules are subject to section 14.386, except that notwithstanding paragraph (b) of section 14.386, the rules continue in effect until repealed or superseded by other law or rule.

History: 2002 c 305 s 1; 2006 c 192 s 1; 2008 c 350 art 1 s 57; 2011 c 70 s 1; 2014 c 261 s 5



Section 171.0705 — DRIVER'S MANUAL.

Subdivision. 1. Driver's manual; alcohol consumption. (a) The commissioner shall include in each subsequent edition of the driver's manual published by the department a chapter relating to:

(1) the effect of alcohol consumption on highway safety and on the ability of drivers to safely operate motor vehicles;

(2) a summary of the laws of Minnesota on operating a motor vehicle while under the influence of alcohol or a controlled substance; and

(3) the legal penalties and financial consequences resulting from violations of laws prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs.

(b) This chapter shall also include information on the dangers of driving at alcohol concentration levels below the legal limit for alcohol concentration, and specifically state that:

(1) there is no "safe" level or amount of alcohol that an individual can assume will not impair one's driving performance or increase the risk of a crash;

(2) a driver may be convicted of driving while impaired whether or not the driver's alcohol concentration exceeds the legal limit for alcohol concentration; and

(3) a person under the legal drinking age may be convicted of illegally consuming alcohol if found to have consumed any amount of alcohol, and if that person was driving during or after the consumption of alcohol is subject to driver's license suspension.

Subd. 2. Driver's manual; bicycle traffic. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 1995, a section relating to bicycle traffic laws, including any changes in the law which affect bicycle traffic.

Subd. 3. Driver's manual; carbon monoxide. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 2011, a section that includes up-to-date lifesaving information on carbon monoxide poisoning.

Subd. 4. Driver's manual; crosswalk right-of-way. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 1996, a section relating to the circumstances under which a driver must stop to yield the right-of-way to a pedestrian in a crosswalk and the penalties for failure to yield.

Subd. 5. Driver's manual; driving in right lane. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 2010, instructions relating to circumstances under which a driver of a motor vehicle should drive in the right-hand lane of a highway that is divided into more than one lane in the same direction of travel.

Subd. 6. Driver's manual; fleeing from peace officer. The commissioner shall include in each edition of the driver's manual published by the department a section relating to the criminal sanctions and forfeiture provisions applicable to persons who flee a peace officer in a motor vehicle.

Subd. 7. Driver's manual; interaction with commercial motor vehicle. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 2008, a section that includes information on awareness and safe interaction with commercial motor vehicle traffic.

Subd. 8. Driver's manual; organ and tissue donation. The commissioner shall include in each edition of the driver's manual published by the department after August 1, 2002, a section that includes information on the shortage of organs and tissues for transplant, basic facts about donation, use of the driver's license as an indication of donation intent, and the importance of informing family members of the driver's decision.

Subd. 9. Driver's manual; railroad crossing safety. The commissioner shall include in each edition of the driver's manual published by the department a section relating to safe operation of vehicles at railroad grade crossings.

Subd. 10. Pupil transportation safety. The commissioner shall include in each edition of the driver's manual a section relating to pupil transportation safety laws.

History: 1939 c 401 s 13; 1947 c 479 s 1; 1949 c 128 s 1; 1971 c 644 s 13; 1971 c 846 s 1; 1973 c 698 s 5; 1981 c 357 s 64; 1983 c 53 s 1; 1986 c 330 s 2; 1986 c 444; 1988 c 712 s 1; 1989 c 307 s 25; 1991 c 298 art 2 s 3,4; art 7 s 4; 1993 c 142 s 3; 1993 c 187 s 20,21; 1993 c 347 s 13; 1995 c 72 s 3,4; 1995 c 104 s 2,3; 1996 c 333 s 2; 1997 c 159 art 2 s 33,34; 2002 c 305 s 2; 2002 c 371 art 1 s 59; 2005 c 53 s 1; 2005 c 56 s 1; 1Sp2005 c 6 art 2 s 40,41; art 3 s 70; 2008 c 350 art 1 s 58-60; 2010 c 356 s 3; 2011 c 70 s 3,4



Section 171.071 — PHOTOGRAPH ON LICENSE OR IDENTIFICATION CARD.

Subdivision 1. Religious objection. Notwithstanding the provisions of section 171.07, the commissioner of public safety may adopt rules to permit identification on a driver's license or Minnesota identification card in lieu of a photograph or electronically produced image where the commissioner finds that the licensee has religious objections to the use of a photograph or electronically produced image.

Subd. 2. Certain head wear permitted. If an accident involving a head injury, serious illness, or treatment of the illness has resulted in hair loss by an applicant for a driver's license or identification card, the commissioner shall permit the applicant to wear a hat or similar head wear in the photograph or electronically produced image. The hat or head wear must be of an appropriate size and type to allow identification of the holder of the license or card and must not obscure the holder's face.

Subd. 3. Exception. Subdivisions 1 and 2 do not apply to the commissioner's requirements pertaining to a photograph or electronically produced image on an enhanced driver's license or an enhanced identification card.

History: Ex1971 c 3 s 95; 1985 c 248 s 70; 1990 c 510 s 7; 1995 c 7 s 1; 2010 c 316 s 13,18



Section 171.072 — TRIBAL IDENTIFICATION CARD.

(a) If a Minnesota identification card is deemed an acceptable form of identification in Minnesota Statutes or Rules, a tribal identification card is also an acceptable form of identification. A tribal identification card is a primary document for purposes of Minnesota Rules, part 7410.0400, and successor rules.

(b) For purposes of this section, "tribal identification card" means an unexpired identification card issued by a Minnesota tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the legal name, date of birth, signature, and picture of the enrolled tribal member.

(c) The tribal identification card must contain security features that make it as impervious to alteration as is reasonably practicable in its design and quality of material and technology. The security features must use materials that are not readily available to the general public. The tribal identification card must not be susceptible to reproduction by photocopying or simulation and must be highly resistant to data or photograph substitution and other tampering. The requirements of this section do not apply to tribal identification cards used to prove an individual's residence for purposes of section 201.061, subdivision 3.

History: 2006 c 253 s 12



Section 171.075 — ANATOMICAL GIFTS.

Subdivision 1. Anatomical gift account. An anatomical gift account is established in the special revenue fund. The account consist of funds donated under sections 168.013, subdivision 22, and 171.06, subdivision 2, and any other money donated, allotted, transferred, or otherwise provided to the account. Money in the account is annually appropriated to the commissioner for (1) grants under subdivision 2, and (2) administrative expenses in implementing the donation and grant program.

Subd. 2. Anatomical gift education grants. (a) The commissioner shall make grants to (1) a Minnesota organ procurement organization that is certified by the federal Centers for Medicare and Medicaid Services; or (2) an entity that is a charitable entity under section 501(c)(3) of the Internal Revenue Code, as defined in section 289A.02, subdivision 7, and is dedicated to advocacy for organ, tissue, and eye donation.

(b) From a grant under this section, the recipient shall provide resources and implement programs designed to increase the number of Minnesotans who register to be organ, tissue, and eye donors.

History: 2011 c 80 s 3; 2012 c 287 art 3 s 42



Section 171.08 — LICENSEE TO HAVE LICENSE IN POSSESSION.

Every licensee shall have the license in immediate possession at all times when operating a motor vehicle and shall display it upon demand of a peace officer, an authorized representative of the department, or an officer authorized by law to enforce the laws relating to the operation of motor vehicles on public streets and highways. Unless the person is the holder of a limited license issued under section 171.30, no person charged with violating the possession requirement shall be convicted if the person produces in court or the office of the arresting officer a driver's license previously issued to that person for the class of vehicle being driven which was valid at the time of arrest or satisfactory proof that at the time of the arrest the person was validly licensed for the class of vehicle being driven. The licensee shall also, upon request of any officer, write the licensee's name in the presence of the officer to determine the identity of the licensee.

History: (2720-144e) 1939 c 401 s 8; 1963 c 206 s 1; 1971 c 644 s 11; 1983 c 359 s 17; 1986 c 444; 1988 c 681 s 15



Section 171.09 — DRIVING RESTRICTIONS; AUTHORITY, VIOLATIONS.

Subdivision 1. Authority; violations. (a) The commissioner, when good cause appears, may impose restrictions suitable to the licensee's driving ability or other restrictions applicable to the licensee as the commissioner may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) Pursuant to Code of Federal Regulations, title 49, section 383.95, if an applicant for a commercial driver's license either does not successfully complete the air brake component of the knowledge test, or does not successfully complete the skills test in a vehicle equipped with air brakes as such tests are prescribed in Code of Federal Regulations, title 49, part 384, the department shall indicate on the class C, class B, or class A commercial driver's license, if issued, that the individual is restricted from operating a commercial motor vehicle equipped with air brakes.

(c) The commissioner shall restrict the operating privileges of a holder of a class A, class B, or class C commercial driver's license in accordance with Code of Federal Regulations, title 49, sections 383.73 and 383.95.

(d) The commissioner may restrict the operating privileges of a holder of a class A, class B, or class C commercial driver's license to the extent that the restrictions are authorized by section 221.0314, subdivision 3 or 3a, or rules adopted under those subdivisions or section 221.031.

(e) Upon receiving satisfactory evidence of any violation of the restrictions on the license, the commissioner may suspend or revoke the license. A license suspension under this section is subject to section 171.18, subdivisions 2 and 3.

(f) A person who drives, operates, or is in physical control of a motor vehicle while in violation of the restrictions imposed in a restricted driver's license issued to that person under this section is guilty of a crime as follows:

(1) if the restriction relates to the possession or consumption of alcohol or controlled substances, the person is guilty of a gross misdemeanor; or

(2) if the restriction relates to another matter, the person is guilty of a misdemeanor.

(g) It is a misdemeanor for a person who holds a restricted license issued under section 171.306 to drive, operate, or be in physical control of any motor vehicle that is not equipped with a functioning ignition interlock device certified by the commissioner.

Subd. 2. [Expired, 2005 c 136 art 18 s 11]

Subd. 3. No-alcohol restriction. (a) As used in this subdivision, "impaired driving incident" has the meaning given in section 169A.03, subdivision 22.

(b) Upon proper application by a person having a valid driver's license containing the restriction that the person must not consume alcohol or controlled substances, who has not been documented as having consumed alcohol or having possessed or used a controlled substance within the past ten years, and whose driving record contains no impaired driving incident within the past ten years, the commissioner must remove the no-alcohol/controlled substance restriction on the person's driving record and issue to the person a duplicate driver's license that does not show that restriction.

History: (2720-144f) 1939 c 401 s 9; 1986 c 444; 1996 c 346 s 4; 1Sp2001 c 8 art 12 s 14; 2005 c 136 art 18 s 11; 1Sp2005 c 6 art 3 s 67; 2010 c 242 s 7,11; 2010 c 366 s 10



Section 171.10 — DUPLICATE LICENSE; VEHICLE ENDORSEMENT.

Subdivision 1. Duplicate license. In the event that an instruction permit, provisional license, or driver's license issued under the provisions of this chapter is lost or destroyed, or becomes illegible, the person to whom the same was issued shall obtain a duplicate thereof, furnishing proof satisfactory to the department that such permit or license has been lost or destroyed or has become illegible, and make payment of the required fee.

Subd. 2. Endorsement added. Any person, after applying for or receiving a driver's license and prior to the expiration year of the license, who wishes to have a motorcycle, school bus, tank vehicle, passenger, double-trailer or triple-trailer, or hazardous materials vehicle endorsement added to the license, shall, after taking the necessary examination, apply for a duplicate license and make payment of the proper fee.

History: (2720-144g) 1939 c 401 s 10; 1971 c 644 s 12; 1986 c 444; 1989 c 307 s 23; 1991 c 298 art 7 s 3; 1993 c 142 s 2; 1998 c 388 s 18



Section 171.11 — DUPLICATE LICENSE; CHANGE OF DOMICILE OR NAME.

When any person, after applying for or receiving a driver's license, shall change permanent domicile from the address named in such application or in the license issued to the person, or shall change a name by marriage or otherwise, such person shall, within 30 days thereafter, apply for a duplicate driver's license upon a form furnished by the department and pay the required fee. The application or duplicate license shall show both the licensee's old address and new address or the former name and new name as the case may be.

History: (2720-144h) 1939 c 401 s 11; 1943 c 610 s 2; 1986 c 444; 1993 c 266 s 24



Section 171.12 — DRIVING RECORD; FILING; PRIVATE DATA.

Subdivision 1. Licenses filed in alphabetical order. (a) The department shall file every application for a driver's license received by it and shall maintain suitable indices containing, in alphabetical order:

(1) all applications denied and the reason for denial;

(2) all applications granted; and

(3) the name of every person whose license has been suspended, revoked, or canceled or who has been disqualified from operating a commercial motor vehicle by the department, and after each name the reasons for the action.

(b) Notwithstanding section 260B.171 or 260C.171, data revealing that the reason for the action under paragraph (a), clause (3) is an order of the juvenile court are accessible to the public.

Subd. 2. Accident report and record of conviction filed. The department shall file all accident reports and abstracts of court records of convictions and violations received by it under the laws of this state and its political subdivisions, and in connection therewith maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of such licensee and the traffic accidents in which the licensee has been involved shall be readily ascertainable and available for the consideration of the department upon any application for renewal of license and the revocation, suspension, or limitation of licenses.

Subd. 2a. Alcohol concentration on driving record. When a person's driver's license or permit to drive is revoked or suspended pursuant to section 169A.52, or when a person is convicted for violating section 169A.20, 169A.31, 169A.33, 360.0752, 609.2112, 609.2113, or 609.2114, or Minnesota Statutes 2012, section 609.21, and a test of the person's breath, urine, or blood has been made to determine the person's alcohol concentration, the commissioner of public safety shall record the test results on the person's driving record pertaining to that violation. The alcohol concentration is classified as public data on individuals, as defined in section 13.02, subdivision 15, and must be kept for the period of time specified in subdivision 3, clause (4).

Subd. 3. Application and record, when destroyed. The department may cause applications for drivers' licenses, provisional licenses, and instruction permits, and related records, to be destroyed immediately after the period for which issued, except that:

(1) the driver's record pertaining to revocations, suspensions, cancellations, disqualifications, convictions, and accidents is cumulative and must be kept for a period of at least five years;

(2) the driver's record pertaining to violations of a driver or vehicle out-of-service order must be kept for a period of at least ten years;

(3) medical certificates and medical waivers submitted in accordance with section 171.162 must be kept for a period of at least three years from the date of issuance; and

(4) the driver's record pertaining to felony convictions in the commission of which a motor vehicle was used, to the alcohol-related offenses and licensing actions listed in section 169A.03, subdivisions 20 and 21, to violations of section 169.09, to violations of section 169A.31, and to violations of section 171.24, subdivision 5, must be retained permanently.

Subd. 3a. Record destroyed when order rescinded. Notwithstanding subdivision 3 or section 138.163, when an order for revocation, suspension, or cancellation of a driver's license or disqualification of a driver from operating a commercial motor vehicle is rescinded and all rights of appeal have been exhausted or have expired, the commissioner shall remove the record of that revocation, suspension, cancellation, or disqualification from the computer records that are disclosed to persons or agencies outside the Driver and Vehicle Services Division, Department of Public Safety.

Subd. 3b. Record of improper suspension destroyed. Notwithstanding subdivision 3 or section 138.163, when an order for suspension of a driver's license issued pursuant to section 171.186 is rescinded because the license was improperly suspended and all rights of appeal have been exhausted or have expired, the commissioner shall remove the record of that suspension from the computer records that are disclosed to persons or agencies outside the Driver and Vehicle Services Division of the Department of Public Safety.

Subd. 4. [Repealed, 1976 c 2 s 69]

Subd. 5. Donor document. The department shall file all donor documents received by it, and in connection therewith maintain convenient records in order that donor status shall be readily ascertainable. On request of any interested party upon or after the donor's death, the department shall produce the donor document for examination.

Subd. 5a. Veteran designation. When an applicant for a driver's license, instruction permit, or Minnesota identification card requests a veteran designation under section 171.06, subdivision 3, the commissioner shall maintain a computer record of veteran designations. The veteran designation may be removed from the computer record only upon written notice to the department. The veteran designation is classified as private data on individuals as defined in section 13.02, subdivision 12, except that this information is available to the commissioner of veterans affairs for the purpose of administering veterans benefits.

Subd. 6. Certain convictions not recorded. (a) Except as provided in paragraph (c), the department shall not keep on the record of a driver any conviction for a violation of a speed limit of 55 miles per hour unless the violation consisted of a speed greater than ten miles per hour in excess of the speed limit.

(b) Except as provided in paragraph (c), the department shall not keep on the record of a driver any conviction for a violation of a speed limit of 60 miles per hour unless the violation consisted of a speed greater than:

(1) ten miles per hour in excess of the speed limit, for any violation occurring on or after August 1, 2012, and before August 1, 2014; or

(2) five miles per hour in excess of the speed limit, for any violation occurring on or after August 1, 2014.

(c) This subdivision does not apply to (1) a violation that occurs in a commercial motor vehicle, or (2) a violation committed by a holder of a class A, B, or C commercial driver's license, without regard to whether the violation was committed in a commercial motor vehicle or another vehicle.

Subd. 7. Privacy of data. (a) Data on individuals provided to obtain a driver's license or Minnesota identification card shall be treated as provided by United States Code, title 18, section 2721, as in effect on May 23, 2005, and shall be disclosed as required or permitted by that section. The commissioner shall disclose the data in bulk form upon request to an authorized recipient under United States Code, title 18, section 2721.

(b) An applicant for a driver's license or a Minnesota identification card may consent, in writing, to the commissioner to disclose the applicant's personal information exempted by United States Code, title 18, section 2721, to any person who makes a request for the personal information. If the applicant so authorizes disclosures, the commissioner shall implement the request and the information may be used.

(c) If authorized by an applicant for a driver's license or a Minnesota identification card, as indicated in paragraph (b), the applicant's personal information may be used, rented, or sold solely for bulk distribution by organizations for business purposes, including surveys, marketing, or solicitation.

(d) An applicant for a driver's license, instruction permit, or Minnesota identification card may request that the applicant's residence address be classified as "private data on individuals," as defined in section 13.02, subdivision 12. The commissioner shall grant the classification on receipt of a signed statement by the individual that the classification is required for the safety of the applicant or the applicant's family, if the statement also provides a valid, existing address where the applicant consents to receive service of process. The commissioner shall use the service for process mailing address in place of the residence address in all documents and notices pertaining to the driver's license, instruction permit, or Minnesota identification card. The residence address and any information provided in the classification request, other than the mailing address, are private data on individuals and may be provided to requesting law enforcement agencies, probation and parole agencies, and public authorities, as defined in section 518A.26, subdivision 18.

Subd. 7a. Disclosure of personal information. The commissioner shall disclose personal information where the use is related to the operation of a motor vehicle or to public safety. The use of personal information is related to public safety if it concerns the physical safety or security of drivers, vehicles, pedestrians, or property. The commissioner may refuse to disclose data under this subdivision when the commissioner concludes that the requester is likely to use the data for illegal, improper, or noninvestigative purposes. The commissioner shall disclose personal information to the secretary of state for the purpose of increasing voter registration and improving the accuracy of voter registration records in the statewide voter registration system. The secretary of state may not retain data provided by the commissioner under this subdivision for more than 60 days.

Subd. 8. [Repealed, 1Sp2005 c 6 art 2 s 48]

Subd. 9. Driving record disclosure to law enforcement. The commissioner shall also furnish driving records, without charge, to chiefs of police, county sheriffs, prosecuting attorneys, and other law enforcement agencies with the power to arrest.

Subd. 10. Enhanced driver's license and identification card. For purposes of this section, "license" includes "enhanced driver's license," and "identification card" includes "enhanced identification card."

History: (2720-144i) 1939 c 401 s 12; 1943 c 610 s 3; 1967 c 205 s 1; 1969 c 871 s 2; 1975 c 393 s 2; 1986 c 444; 1986 c 454 s 24; 1988 c 670 s 10; 1989 c 307 s 24; 1990 c 461 s 2; 1993 c 266 s 25; 1993 c 326 art 11 s 3,4; 1994 c 501 s 4-6; 1994 c 615 s 19; 1994 c 618 art 1 s 25; 1995 c 257 art 1 s 10; 1995 c 259 art 1 s 37; 1996 c 440 art 1 s 43,44; 1996 c 455 art 1 s 9; 1Sp1997 c 2 s 53; 1998 c 371 s 9; 1998 c 388 s 19; 1999 c 139 art 4 s 2; 2000 c 478 art 2 s 7; 2002 c 368 s 2; 2004 c 283 s 11,15; 2005 c 163 s 78; 2005 c 164 s 29; 1Sp2005 c 6 art 3 s 68,69; 1Sp2005 c 7 s 28; 2007 c 54 art 3 s 3; 2008 c 277 art 1 s 24; 2009 c 94 art 3 s 12; 2010 c 242 s 8,9,11; 2010 c 316 s 14,18; 2012 c 287 art 4 s 35; 2014 c 180 s 9; 2014 c 238 s 1; 2014 c 293 s 9



Section 171.121 — USE OF ANOTHER'S RESIDENCE ADDRESS.

A person may notify the commissioner in writing to the effect that the person (1) is the owner of a residence, and (2) does not consent to have that residence address identified on any driver's license or identification card or driving record of the department as the residence address or permanent mailing address of any person named in the notice. The notice may not name a spouse of the notifying person. Upon receiving the notice the commissioner shall not issue any license or identification card under this chapter, or accept an application for a license or identification card under this chapter, that lists the residence address identified in the notice as the residence address or permanent mailing address of any person named in the notice.

History: 1996 c 356 s 1



Section 171.122 — ENHANCED DRIVERS' LICENSES AND IDENTIFICATION CARDS; LIMITATION.

Provisions of this chapter that relate expressly to enhanced drivers' licenses or enhanced identification cards apply only to drivers' licenses within the meaning of section 171.01, subdivision 31a, and identification cards within the meaning of section 171.01, subdivision 31b, unless otherwise expressly provided in statute.

History: 2010 c 316 s 15,18



Section 171.13 — EXAMINATION.

Subdivision 1. Examination subjects and locations; provisions for color blindness, disabled veterans. (a) Except as otherwise provided in this section, the commissioner shall examine each applicant for a driver's license by such agency as the commissioner directs. This examination must include:

(1) a test of the applicant's eyesight;

(2) a test of the applicant's ability to read and understand highway signs regulating, warning, and directing traffic;

(3) a test of the applicant's knowledge of (i) traffic laws; (ii) the effects of alcohol and drugs on a driver's ability to operate a motor vehicle safely and legally, and of the legal penalties and financial consequences resulting from violations of laws prohibiting the operation of a motor vehicle while under the influence of alcohol or drugs; (iii) railroad grade crossing safety; (iv) slow-moving vehicle safety; (v) laws relating to pupil transportation safety, including the significance of school bus lights, signals, stop arm, and passing a school bus; (vi) traffic laws related to bicycles; and (vii) the circumstances and dangers of carbon monoxide poisoning;

(4) an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle; and

(5) other physical and mental examinations as the commissioner finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon the highways.

(b) Notwithstanding paragraph (a), no driver's license may be denied an applicant on the exclusive grounds that the applicant's eyesight is deficient in color perception. War veterans operating motor vehicles especially equipped for disabled persons, if otherwise entitled to a license, must be granted such license.

(c) The commissioner shall make provision for giving the examinations under this subdivision either in the county where the applicant resides or at a place adjacent thereto reasonably convenient to the applicant.

(d) The commissioner shall ensure that an applicant is able to obtain an appointment for an examination to demonstrate ability under paragraph (a), clause (4), within 14 days of the applicant's request if, under the applicable statutes and rules of the commissioner, the applicant is eligible to take the examination.

Subd. 1a. Waiver when license issued by another jurisdiction. (a) The commissioner may waive the requirement that the applicant demonstrate ability to exercise ordinary and reasonable control in the operation of a motor vehicle on determining that the applicant possesses a valid driver's license issued by a jurisdiction that requires a comparable demonstration for license issuance.

(b) For purposes of this subdivision, "jurisdiction" includes, but is not limited to, both the active and reserve components of any branch or unit of the United States armed forces, and "valid driver's license" includes any driver's license that is recognized by that branch or unit as currently being valid, or as having been valid at the time of the applicant's separation or discharge from the military within a period of time deemed reasonable and fair by the commissioner, up to and including one year past the date of the applicant's separation or discharge.

Subd. 1b. MS 2010 [Renumbered 171.0705, subdivision 1]

Subd. 1c. MS 2010 [Renumbered 171.0705, subd 6]

Subd. 1d. MS 2010 [Renumbered 171.0705, subd 9]

Subd. 1e. Slow-moving vehicle. The commissioner shall include, in each examination under subdivision 1, an examination of the applicant's knowledge of highway safety with respect to approaching, following, and passing slow-moving vehicles and the significance of the slow-moving vehicle emblem.

Subd. 1f. MS 2010 [Renumbered 171.0705, subd 2]

Subd. 1g. MS 2010 [Renumbered 171.0705, subd 4]

Subd. 1h. MS 2010 [Renumbered 171.0705, subd 8]

Subd. 1i. MS 2010 [Renumbered 171.0705, subd 10]

Subd. 1j. MS 2010 [Renumbered 171.0705, subd 7]

Subd. 1k. MS 2010 [Renumbered 171.0705, subd 5]

Subd. 1l. [Renumbered 171.0705, subd 3]

Subd. 2. Examination upon renewal. (a) The department shall issue a driver's license upon renewal:

(1) when the applicant has passed an examination consisting of a screening of the applicant's eyesight since the last previous license renewal or issuance;

(2) if applicable, when an applicant has passed a written examination since the last previous license renewal or issuance and after receiving a warning letter or attending a preliminary hearing as a habitual violator, within the meaning of rules adopted by the commissioner; and

(3) if applicable, when an applicant has passed a road examination since the last previous license renewal or issuance and after having had driving privileges suspended as a habitual violator, within the meaning of rules adopted by the commissioner.

(b) A screening of eyesight required by this subdivision does not constitute the practice of optometry as defined in section 148.56.

(c) The commissioner may adopt rules to administer this subdivision.

Subd. 3. Examination of licensed driver. The commissioner may require an examination by such agency as the commissioner directs of any licensed driver, to determine incompetency, physical or mental disability or disease, or any other condition which might affect the driver from exercising reasonable and ordinary control over a motor vehicle, but no examination shall be required only for the reason that any licensed driver has attained a certain age. If as a result of the examination the commissioner believes that the driver is an unsafe person to operate a motor vehicle upon the public highways, the commissioner may cancel the driver's license of the person. The commissioner shall give the person written notice of the cancellation.

Subd. 4. Cancellation for failure to submit to examination. If a licensee does not submit to any examination required under the provisions of subdivision 3, the commissioner may cancel the driver's license of the licensee. If such license is canceled, the licensee shall immediately surrender to the department all driver's license certificates in possession.

Subd. 5. Examination fee for vehicle endorsement. Any person applying to secure a school bus, tank vehicle, passenger, double-trailer or triple-trailer, or hazardous materials vehicle endorsement on the person's driver's license shall pay a $2.50 examination fee at the place of application.

Subd. 6. Initial motorcycle endorsement fee. A person applying for an initial motorcycle endorsement on a driver's license shall pay at the place of examination a total fee of $21, which includes the examination fee and endorsement fee, but does not include the fee for a duplicate driver's license prescribed in section 171.06, subdivision 2. Of this amount, $11 must be credited as provided in section 171.06, subdivision 2a, paragraph (a), clause (1), $2.50 must be credited to the driver services operating account in the special revenue fund specified under section 299A.705, and the remainder must be credited to the general fund.

Subd. 7. Repeat examination fee. (a) A fee of $10 must be paid by an individual to take a third and any subsequent knowledge test administered by the department if the individual has failed two previous consecutive knowledge tests on the subject.

(b) A fee of $20 must be paid by an individual to take a third and any subsequent skills or road test administered by the department if the individual has previously failed two consecutive skill or road tests in a specified class of motor vehicle.

(c) All fees received under this subdivision must be paid into the state treasury and credited to the driver services operating account in the special revenue fund specified under section 299A.705.

History: 1939 c 401 s 13; 1947 c 479 s 1; 1949 c 128 s 1; 1971 c 644 s 13; 1971 c 846 s 1; 1973 c 698 s 5; 1981 c 357 s 64; 1983 c 53 s 1; 1986 c 330 s 2; 1986 c 444; 1988 c 712 s 1; 1989 c 307 s 25; 1991 c 298 art 2 s 3,4; art 7 s 4; 1993 c 142 s 3; 1993 c 187 s 20,21; 1993 c 347 s 13; 1995 c 72 s 3,4; 1995 c 104 s 2,3; 1996 c 333 s 2; 1997 c 159 art 2 s 33,34; 2002 c 305 s 2; 2002 c 371 art 1 s 59; 2005 c 53 s 1; 2005 c 56 s 1; 1Sp2005 c 6 art 2 s 40,41; art 3 s 70; 2008 c 350 art 1 s 58-60; 2010 c 356 s 3; 2011 c 70 s 2-4; 2014 c 312 art 11 s 21



Section 171.131 — PHYSICIAN REPORTING TO COMMISSIONER.

Subdivision 1. Voluntary reporting by physicians. Any physician who diagnoses a physical or mental condition which in the physician's judgment will significantly impair the person's ability to operate safely a motor vehicle may voluntarily report the person's name and other information relevant to the condition to the commissioner. The commissioner, upon receiving the report, shall require the person so reported to be examined as provided in section 171.13, subdivision 3.

Subd. 2. Physicians immune from liability. Any physician reporting in good faith and exercising due care shall have immunity from any liability, civil or criminal, that otherwise might result by reason of actions pursuant to this section. No cause of action may be brought against any physician for not making a report pursuant to this section.

History: 1982 c 479 s 1; 1983 c 216 art 1 s 32; 1986 c 444



Section 171.14 — CANCELLATION.

(a) The commissioner may cancel any driver's license upon determination that (1) the licensee was not entitled to the issuance of the license, (2) the licensee failed to give the required or correct information in the application, (3) the licensee committed any fraud or deceit in making the application, or (4) the person, at the time of the cancellation, would not have been entitled to receive a license under section 171.04.

(b) The commissioner shall cancel the driver's license of a person described in paragraph (a), clause (3), for 60 days or until the required or correct information has been provided, whichever is longer.

History: (2720-144k) 1939 c 401 s 14; 1959 c 506 s 1; 1986 c 444; 1989 c 307 s 26; 2008 c 287 art 1 s 65



Section 171.15 — NONRESIDENT'S DRIVING PRIVILEGE.

Subdivision 1. Suspension or revocation. (a) The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder shall be subject to the suspension or revocation by the commissioner in like manner and for like cause as a driver's license issued hereunder may be suspended or revoked.

(b) The commissioner is further authorized, upon receiving a record of conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

Subd. 2. [Repealed, 1986 c 454 s 37]

History: (2720-145) 1939 c 401 s 15; 1978 c 783 s 6



Section 171.16 — COURT MAY RECOMMEND SUSPENSION.

Subdivision 1. Court to report to commissioner. Every court having jurisdiction over offenses committed under any law of this state or ordinance of a political subdivision regulating the operation of motor vehicles, shall forward to the department, within ten days, a record of the conviction of any person in the court for a violation of any laws or ordinances, except parking violations and defective vehicle equipment or vehicle size or weight violations.

Subd. 2. Commissioner shall suspend. The court may recommend the suspension of the driver's license of the person so convicted, and the commissioner shall suspend such license as recommended by the court, without a hearing as provided herein.

Subd. 3. Suspension for failure to pay fine. When any court reports to the commissioner that a person: (1) has been convicted of violating a law of this state or an ordinance of a political subdivision which regulates the operation or parking of motor vehicles, (2) has been sentenced to the payment of a fine or had a surcharge levied against that person, or sentenced to a fine upon which a surcharge was levied, and (3) has refused or failed to comply with that sentence or to pay the surcharge, notwithstanding the fact that the court has determined that the person has the ability to pay the fine or surcharge, the commissioner shall suspend the driver's license of such person for 30 days for a refusal or failure to pay or until notified by the court that the fine or surcharge, or both if a fine and surcharge were not paid, has been paid.

Subd. 4. [Repealed, 1973 c 698 s 8]

Subd. 5. Juvenile court. When any judge of a juvenile court, or any of its duly authorized agents, shall determine formally or informally that any person under the age of 18 years has violated any of the provisions of any law of this state, or ordinances of political subdivisions thereof, regulating the operation of motor vehicles on streets and highways, except parking violations, and except traffic offenses involving a violation of section 169A.20 that must be reported under section 171.17, the judge, or duly authorized agent, shall immediately report the determination to the department and may recommend the suspension of the person's license, and the commissioner is hereby authorized to suspend the license, without a hearing.

Subd. 6. Notice of suspension. A suspension under this section is subject to the notice requirements of section 171.18, subdivision 2.

History: (2720-145a) 1939 c 401 s 16, except par (c); 1969 c 946 s 2; Ex1971 c 27 s 24; 1973 c 421 s 4,5; 1981 c 341 s 3; 1983 c 359 s 18; 1984 c 622 s 16; 1986 c 444; 1987 c 123 s 2; 1989 c 307 s 27; 1996 c 346 s 5; 1998 c 367 art 8 s 3; 1998 c 388 s 20; 2000 c 478 art 2 s 7



Section 171.161 — COMMERCIAL DRIVER'S LICENSE; FEDERAL CONFORMITY.

Subdivision 1. Conformity with federal law. The commissioner of public safety shall ensure the programs and policies related to commercial drivers' licensure and the operation of commercial motor vehicles in Minnesota conform with the requirements of Code of Federal Regulations, title 49, part 383.

Subd. 2. Conflicts. To the extent a requirement of sections 171.162 to 171.169, or any other state or local law, conflicts with a provision of Code of Federal Regulations, title 49, part 383, the federal provision prevails.

History: 2014 c 312 art 11 s 22



Section 171.162 — COMMERCIAL DRIVER'S LICENSE, REQUIRED RECORDS.

Subdivision 1. Driving record. As required by Code of Federal Regulations, title 49, section 383.73, before issuing a class A, class B, or class C commercial driver's license, the department shall request the applicant's complete driving record from all states where the applicant was previously licensed over the last ten years to operate any type of motor vehicle.

Subd. 2. Applicant self-certification. As required by Code of Federal Regulations, title 49, section 383.71, an applicant for a class A, class B, or class C commercial driver's license shall certify, on a form prescribed by the department, whether:

(1) the applicant operates or expects to operate a class A, class B, or class C motor vehicle in interstate or foreign commerce or is otherwise subject to the medical examination requirements of Code of Federal Regulations, title 49, part 391;

(2) the applicant operates or expects to operate a class A, class B, or class C motor vehicle in interstate or foreign commerce but is exempt from the medical examination requirements of Code of Federal Regulations, title 49, part 391;

(3) the applicant operates or expects to operate a class A, class B, or class C motor vehicle entirely in intrastate commerce, is not subject to the medical examination requirements of Code of Federal Regulations, title 49, part 391, but is subject to the medical examination requirements of chapter 221; or

(4) the applicant operates or expects to operate a class A, class B, or class C motor vehicle entirely in intrastate commerce, is not subject to the medical examination requirements of Code of Federal Regulations, title 49, part 391, and is exempt from the medical examination requirements of chapter 221.

Subd. 3. Medical examiner's certificate; applicants. An applicant for a class A, class B, or class C commercial driver's license who is subject to the medical examination requirements of chapter 221 or Code of Federal Regulations, title 49, part 391, shall submit a valid medical examiner's certificate or a current medical waiver to the department.

Subd. 4. Medical examiner's certificate; timely submission. The holder of a class A, class B, or class C commercial driver's license who is subject to the medical examination requirements of chapter 221 or Code of Federal Regulations, title 49, part 391, shall submit a valid medical examiner's certificate or a current medical waiver to the department prior to the expiration of the certificate or waiver previously submitted by the person.

Subd. 5. Medical examiner's certificate; existing licensees. By November 30, 2013, a person who holds a class A, class B, or class C commercial driver's license as of August 1, 2013, shall submit to the department the self-certification described in subdivision 2. If the licensee certifies that the licensee is subject to the medical examination requirements of chapter 221 or Code of Federal Regulations, title 49, part 391, the licensee shall also submit to the department a valid medical examiner's certificate or a current medical waiver. If the licensee fails to submit the self-certification or, if required, a valid medical examiner's certificate or current medical waiver, the department shall follow the notice and license downgrade procedures of subdivision 6.

Subd. 6. Downgrade of license; notice. (a) If a licensee has previously certified to the department that the licensee is subject to the medical examination requirements of chapter 221 or Code of Federal Regulations, title 49, part 391, the department shall send written notice if the licensee's medical examiner's certificate or medical waiver has expired or been removed, rescinded, or revoked. The notice must state that the commercial driver's license will be downgraded to a class D driver's license unless, within 30 days of the date of the notice, the licensee submits to the department:

(1) a valid medical examiner's certificate or a current medical waiver; or

(2) a new self-certification, as described in subdivision 2, in which the licensee certifies that the licensee is subject to a different set of medical examination requirements or exemptions than indicated on the licensee's previous self-certification, accompanied by a valid medical examiner's certificate or a current medical waiver, if applicable.

(b) The department shall send the notice described in paragraph (a):

(1) by electronic mail to the electronic mail address provided by the licensee to the department for that purpose;

(2) by facsimile transmission to the telephone number provided by the licensee to the department for that purpose; or

(3) by mail, addressed to the licensee's last known address with postage prepaid.

(c) As applied to licensees who have previously certified they operate or expect to operate motor vehicles in interstate or foreign commerce, the notice described in paragraph (a) must conform to the requirements of Code of Regulations, title 49, section 383.73, paragraph (j).

(d) If the licensee does not submit a new self-certification but submits a valid medical examiner's certificate or a current medical waiver within the 30-day period described in paragraph (a), the commissioner shall take no action. If the licensee submits a new self-certification as described in paragraph (a), along with a valid medical examiner's certificate or a current medical waiver, as applicable, the commissioner shall restrict the licensee's operating privileges to the extent required under section 171.09, subdivision 1, paragraph (c) or (d). If the licensee does not submit a new self-certification, a valid medical examiner's certificate, or a current medical waiver within the 30-day period described in paragraph (a), the commissioner shall remove the licensee's privilege to operate a class A, class B, or class C motor vehicle.

Subd. 7. Rulemaking authority. The commissioner shall adopt rules to implement and administer this section and section 171.09, subdivision 1.

History: 1Sp2005 c 6 art 3 s 71; 2010 c 242 s 10,11



Section 171.163 — COMMERCIAL DRIVER'S LICENSE RECORD KEEPING.

An agency, court, or public official in Minnesota shall not mask, defer imposition of judgment for, or allow an individual to enter into a diversion program that would prevent a conviction for a violation of a state or local traffic control law, except a parking violation, from appearing on the driving record of a holder of a commercial driver's license, when the violation is committed in any type of motor vehicle, or on the driving record of an individual who committed the violation in a commercial motor vehicle.

History: 2009 c 36 art 3 s 11



Section 171.165 — COMMERCIAL DRIVER'S LICENSE, DISQUALIFICATION.

Subdivision 1. Federal standards. Subject to section 171.166, the commissioner shall disqualify a person from operating commercial motor vehicles in accordance with the driver disqualifications and penalties in Code of Federal Regulations, title 49, part 383, subpart D and Code of Federal Regulations, title 49, section 384.219.

Subd. 2. Implied consent revocation. The commissioner shall disqualify a person from operating commercial motor vehicles for a revocation under section 169A.52 or a statute or ordinance from another state or jurisdiction in conformity with it, for a period that is equivalent in duration under the driver disqualifications and penalties in Code of Federal Regulations, title 49, part 383, subpart D, that pertain to a conviction of being under the influence of alcohol or refusal to be tested.

Subd. 3. [Repealed, 1Sp2005 c 6 art 3 s 108]

Subd. 4. [Repealed, 1Sp2005 c 6 art 3 s 108]

Subd. 4a. [Repealed, 1Sp2005 c 6 art 3 s 108]

Subd. 4b. [Repealed, 1Sp2005 c 6 art 3 s 108]

Subd. 5. Rules. The commissioner shall adopt rules to administer this section. The rules must include procedures for issuing class D licenses to persons who have been disqualified from operating commercial motor vehicles but whose drivers' licenses have not otherwise been revoked, suspended, canceled, or denied.

Subd. 6. Exemptions. (a) A disqualification shall not be imposed under this section on a recreational vehicle operator, farmer, or authorized emergency vehicle operator operating a commercial motor vehicle within the scope of section 171.02, subdivision 2, paragraph (c).

(b) A conviction for a violation that occurred before August 1, 2005, while operating a vehicle that is not a commercial motor vehicle shall not be counted as a first or subsequent violation for purposes of determining the period for which a driver must be disqualified under this section.

Subd. 7. Scope. This section applies to offenses committed, and revocations imposed for incidents occurring, on or after January 1, 1990.

History: 1989 c 307 s 28; 1991 c 333 s 29; 1994 c 501 s 7; 1996 c 275 s 10; 1999 c 93 s 1; 2000 c 478 art 2 s 7; 2002 c 371 art 1 s 60; 1Sp2005 c 6 art 3 s 72-74; 2008 c 350 art 1 s 61



Section 171.166 — REVIEW OF DISQUALIFICATION.

Subdivision 1. Review of convictions. The commissioner shall review court records of convictions subject to section 171.165, other than a violation of section 169A.20, 169A.31, or sections 169A.50 to 169A.53, if the commissioner has reasonable cause to believe the information is pertinent to the disqualification of an individual.

Subd. 2. Notification to commercial driver's license holder or applicant. The commissioner shall notify the applicant or license holder and the individual who is the subject of a review, in writing, of the results of the review. The commissioner shall notify the individual reviewed if the information contained in the review could cause license disqualification.

Subd. 3. Reconsideration of license disqualification. (a) Within 30 days after receiving notice of possible disqualification under subdivision 2, the individual who is the subject of the review may request reconsideration of the notice of possible disqualification. The individual must submit the request for reconsideration to the commissioner in writing. The individual must present information to show that the information the commissioner relied upon is incorrect or not applicable for disqualification of the individual being reviewed.

(b) The commissioner may set aside the disqualification if the commissioner finds that the information the commissioner relied upon is incorrect or not applicable for disqualification of the individual being reviewed.

(c) The commissioner shall notify the applicant or license holder in writing of the reconsideration decision within 15 working days after receiving the request for reconsideration. The disqualification takes effect 20 days after the person receives the reconsideration decision.

Subd. 4. [Repealed, 1995 c 56 s 2]

History: 1989 c 307 s 29; 1995 c 56 s 1; 2000 c 478 art 2 s 7



Section 171.167 — NOTICE TO COMMERCIAL DRIVER'S LICENSE INFORMATION SYSTEM.

The department shall participate fully in the commercial driver's license information system established under the Commercial Motor Vehicle Safety Act of 1986 at United States Code, title 49, section 31309.

History: 1Sp2005 c 6 art 3 s 75



Section 171.168 — NOTICE OF VIOLATION BY COMMERCIAL DRIVER.

Subdivision 1. Department notice. Each person who operates a commercial motor vehicle, who has a commercial driver's license issued by this state, and who is convicted of a criminal offense; of a serious traffic violation, as defined in Code of Federal Regulations, title 49, section 383.5; or of violating any other state or local law relating to motor vehicle traffic control, other than a parking violation, in any type of motor vehicle in another state or jurisdiction, shall notify the department's Division of Driver and Vehicle Services of the conviction. The person shall notify the division within 30 days after the date that the person was convicted.

Subd. 2. Employer notice. Each person who operates a commercial motor vehicle, who has a commercial driver's license issued by this state, and who is convicted of violating, in any type of motor vehicle, a Minnesota state or local law relating to motor vehicle traffic control, other than a parking violation, shall notify the person's employer of the conviction. The person shall notify the person's employer within 30 days after the date that the person was convicted. If the person is not currently employed, the person shall notify the division according to subdivision 1.

Subd. 3. Department notice information. Notification to the division must be made in writing and contain the following information:

(1) the driver's full name;

(2) the driver's license number;

(3) the date of conviction;

(4) the specific criminal or other offense; serious traffic violation, as defined in Code of Federal Regulations, title 49, section 383.5; and any other violation of state or local law relating to motor vehicle traffic control, for which the person was convicted and any suspension, revocation, or cancellation of certain driving privileges that resulted from the conviction;

(5) an indication whether the violation was in a commercial motor vehicle;

(6) the location of the offense; and

(7) the driver's signature.

History: 2008 c 350 art 1 s 62



Section 171.169 — NOTICE OF COMMERCIAL LICENSE SUSPENSION.

Each employee, as defined in Code of Federal Regulations, title 49, section 383.5, who has a Minnesota-issued driver's license suspended, revoked, or canceled by this state or another state or jurisdiction, who loses the right to operate a commercial motor vehicle in this state or another state or jurisdiction for any period, or who is disqualified from operating a commercial motor vehicle for any period, shall notify the person's employer of the suspension, revocation, cancellation, lost privilege, or disqualification. The employee shall notify the employer before the end of the business day following the day the employee received notice of the suspension, revocation, cancellation, lost privilege, or disqualification.

History: 2008 c 350 art 1 s 63



Section 171.17 — REVOCATION.

Subdivision 1. Offenses. (a) The department shall immediately revoke the license of a driver upon receiving a record of the driver's conviction of:

(1) manslaughter resulting from the operation of a motor vehicle or criminal vehicular homicide or injury under section 609.2112, 609.2113, or 609.2114, or Minnesota Statutes 2012, section 609.21;

(2) a violation of section 169A.20 or 609.487;

(3) a felony in the commission of which a motor vehicle was used;

(4) failure to stop and disclose identity and render aid, as required under section 169.09, in the event of a motor vehicle accident, resulting in the death or personal injury of another;

(5) perjury or the making of a false affidavit or statement to the department under any law relating to the application, ownership, or operation of a motor vehicle, including on the certification required under section 171.05, subdivision 2, paragraph (a), clause (1), item (ii), to issue an instruction permit to a homeschool student;

(6) except as this section otherwise provides, three charges of violating within a period of 12 months any of the provisions of chapter 169 or of the rules or municipal ordinances enacted in conformance with chapter 169, for which the accused may be punished upon conviction by imprisonment;

(7) two or more violations, within five years, of the misdemeanor offense described in section 169.444, subdivision 2, paragraph (a);

(8) the gross misdemeanor offense described in section 169.444, subdivision 2, paragraph (b);

(9) an offense in another state that, if committed in this state, would be grounds for revoking the driver's license; or

(10) a violation of an applicable speed limit by a person driving in excess of 100 miles per hour. The person's license must be revoked for six months for a violation of this clause, or for a longer minimum period of time applicable under section 169A.53, 169A.54, or 171.174.

(b) The department shall immediately revoke the school bus endorsement of a driver upon receiving a record of the driver's conviction of the misdemeanor offense described in section 169.443, subdivision 7.

Subd. 2. Offenses by juveniles. When a juvenile court judge or duly authorized agent determines under a proceeding held under chapter 260 that a person under the age of 18 years has committed an offense defined in this section, the judge or authorized agent shall immediately report this determination to the department, and the commissioner shall immediately revoke the person's license.

Subd. 3. Notice. Upon revoking a license under this chapter, the department shall immediately notify the licensee, in writing, by depositing in the United States post office a notice addressed to the licensee at the licensee's last known address, with postage prepaid.

Subd. 4. Criminal vehicular operation; revocation periods. (a) As used in this subdivision, "qualified prior impaired driving incident" has the meaning given in section 169A.03, subdivision 22.

(b) Upon receiving a record of a conviction for a violation of section 609.2112, subdivision 1, clause (2), (3), (4), (5), or (6); 609.2113, subdivision 1, clause (2), (3), (4), (5), or (6); subdivision 2, clause (2), (3), (4), (5), or (6); or subdivision 3, clause (2), (3), (4), (5), or (6); or 609.2114, subdivision 1, clause (2), (3), (4), (5), or (6), or subdivision 2, clause (2), (3), (4), (5), or (6); the commissioner shall revoke the driver's license or driving privileges of a person as follows:

(1) not less than ten years if the violation resulted in great bodily harm or death to another and the person has two or more qualified prior impaired driving incidents within the past ten years or three or more qualified prior impaired driving incidents, and with denial under section 171.04, subdivision 1, clause (10), until rehabilitation is established according to standards established by the commissioner;

(2) not less than eight years if the violation resulted in great bodily harm or death to another and the person has a qualified prior impaired driving incident within the past ten years;

(3) not less than six years if the violation resulted in great bodily harm or death to another;

(4) not less than six years if the violation resulted in bodily harm or substantial bodily harm to another and the person has two or more qualified prior impaired driving incidents within the past ten years or three or more qualified prior impaired driving incidents, and with denial under section 171.04, subdivision 1, clause (10), until rehabilitation is established according to standards established by the commissioner;

(5) not less than four years if the violation resulted in bodily harm or substantial bodily harm to another and the person has a qualified prior impaired driving incident within the past ten years; or

(6) not less than two years if the violation resulted in bodily harm or substantial bodily harm to another.

(c) Section 169A.09 applies when determining the number of qualified prior impaired driving incidents under this subdivision.

History: (2720-145b) 1939 c 401 s 17; 1951 c 483 s 1; 1961 c 32 s 1; Ex1971 c 27 s 25; 1981 c 363 s 39; 1985 c 248 s 70; 1985 c 291 s 21; 1986 c 444; 1987 c 123 s 3; 1991 c 270 s 2; 1991 c 277 s 14; 1993 c 78 s 5; 1998 c 388 s 21,22; 2000 c 478 art 2 s 7; 1Sp2005 c 6 art 3 s 76; 1Sp2011 c 11 art 1 s 29; 2013 c 117 art 3 s 12; 2014 c 180 s 9



Section 171.171 — SUSPENSION; ILLEGAL PURCHASE OF ALCOHOL OR TOBACCO.

The commissioner shall suspend for a period of 90 days the license of a person who:

(1) is under the age of 21 years and is convicted of purchasing or attempting to purchase an alcoholic beverage in violation of section 340A.503 if the person used a license, Minnesota identification card, or any type of false identification to purchase or attempt to purchase the alcoholic beverage;

(2) is convicted under section 171.22, subdivision 1, clause (2), or 340A.503, subdivision 2, clause (3), of lending or knowingly permitting a person under the age of 21 years to use the person's license, Minnesota identification card, or other type of identification to purchase or attempt to purchase an alcoholic beverage;

(3) is under the age of 18 years and is found by a court to have committed a petty misdemeanor under section 609.685, subdivision 3, if the person used a license, Minnesota identification card, or any type of false identification to purchase or attempt to purchase the tobacco product; or

(4) is convicted under section 171.22, subdivision 1, clause (2), of lending or knowingly permitting a person under the age of 18 years to use the person's license, Minnesota identification card, or other type of identification to purchase or attempt to purchase a tobacco product.

History: 1985 c 305 art 1 s 1; 1989 c 301 s 9; 1997 c 227 s 1; 1998 c 388 s 23; 2000 c 472 s 1



Section 171.172 — REVOCATION; CONTROLLED SUBSTANCE OFFENSE.

The commissioner of public safety shall revoke the license of any person convicted of or any juvenile adjudicated for a controlled substance offense if the court has notified the commissioner of a determination made under section 152.0271 or 260B.198, subdivision 1. The period of revocation shall be for the applicable time period specified in section 152.0271. If the person does not have a license or if the person's license is suspended or revoked at the time of the conviction or adjudication, the commissioner shall, upon the person's application for license issuance or reinstatement, delay the issuance or reinstatement of the person's license for the applicable time period specified in section 152.0271.

History: 1993 c 347 s 14; 1998 c 388 s 24; 1999 c 139 art 4 s 2



Section 171.173 — SUSPENSION; UNDERAGE DRINKING OFFENSE.

The commissioner of public safety shall suspend the license of any person convicted of or any juvenile adjudicated for an offense under section 340A.503, subdivision 1, paragraph (a), clause (2), if the court has notified the commissioner of a determination made under section 169A.33, subdivision 4. The period of suspension shall be for the applicable period specified in section 169A.33. If the person does not have a license or if the person's license is suspended or revoked at the time of the conviction or adjudication, the commissioner shall, upon the person's application for license issuance or reinstatement, delay the issuance or reinstatement of the person's license for the applicable time period specified in section 169A.33. Upon receipt of the court's order, the commissioner is authorized to take the licensing action without a hearing.

History: 1993 c 347 s 15; 1998 c 388 s 25; 2001 c 7 s 44



Section 171.174 — REVOCATION; FLEEING PEACE OFFICER OFFENSE.

The commissioner of public safety shall revoke the license of a person upon receipt of a certificate of conviction showing that the person has in a motor vehicle violated section 609.487, subdivision 3 or 4, or an ordinance in conformity with those subdivisions. The commissioner shall revoke the license as follows:

(1) for the first offense under section 609.487, subdivision 3, for not less than one year;

(2) for the second offense or subsequent offenses under section 609.487, subdivision 3, for not less than three years;

(3) for an offense under section 609.487, subdivision 4, clause (a), for not less than ten years;

(4) for an offense under section 609.487, subdivision 4, clause (b), for not less than seven years; and

(5) for an offense under section 609.487, subdivision 4, clause (c), for not less than five years.

A limited license under section 171.30 may not be issued for one-half of the revocation period specified in clauses (1) to (5) and after that period is over only upon and as recommended by the adjudicating court.

History: 1996 c 408 art 3 s 10; 1998 c 388 s 26



Section 171.175 — SUSPENSION; THEFT OF MOTOR FUEL OFFENSE.

Subdivision 1. Theft of motor fuel. The commissioner of public safety shall suspend for 30 days the license of any person convicted or juvenile adjudicated delinquent for theft of motor fuel under section 609.52, subdivision 2, clause (1) or (18).

Subd. 2. Definition. For the purposes of this section, "motor fuel" has the meaning given it in section 604.15, subdivision 1.

History: 2005 c 136 art 17 s 3; 2012 c 173 s 1



Section 171.176 — REVOCATION OR SUSPENSION; SCHOOL ATTENDANCE.

The commissioner of public safety may not link or condition issuing, suspending, or revoking a person's license to operate a motor vehicle to attendance at a secondary school.

History: 1Sp2005 c 5 art 2 s 79



Section 171.18 — SUSPENSION.

Subdivision 1. Offenses. (a) The commissioner may suspend the license of a driver without preliminary hearing upon a showing by department records or other sufficient evidence that the licensee:

(1) has committed an offense for which mandatory revocation of license is required upon conviction;

(2) has been convicted by a court for violating a provision of chapter 169 or an ordinance regulating traffic, other than a conviction for a petty misdemeanor, and department records show that the violation contributed in causing an accident resulting in the death or personal injury of another, or serious property damage;

(3) is an habitually reckless or negligent driver of a motor vehicle;

(4) is an habitual violator of the traffic laws;

(5) is incompetent to drive a motor vehicle as determined in a judicial proceeding;

(6) has permitted an unlawful or fraudulent use of the license;

(7) has committed an offense in another state that, if committed in this state, would be grounds for suspension;

(8) has committed a violation of section 169.444, subdivision 2, paragraph (a), within five years of a prior conviction under that section;

(9) has committed a violation of section 171.22, except that the commissioner may not suspend a person's driver's license based solely on the fact that the person possessed a fictitious or fraudulently altered Minnesota identification card;

(10) has failed to appear in court as provided in section 169.92, subdivision 4;

(11) has failed to report a medical condition that, if reported, would have resulted in cancellation of driving privileges;

(12) has been found to have committed an offense under section 169A.33; or

(13) has paid or attempted to pay a fee required under this chapter for a license or permit by means of a dishonored check issued to the state or a driver's license agent, which must be continued until the registrar determines or is informed by the agent that the dishonored check has been paid in full.

However, an action taken by the commissioner under clause (2) or (5) must conform to the recommendation of the court when made in connection with the prosecution of the licensee.

(b) The commissioner may not suspend the driver's license of an individual under paragraph (a) who was convicted of a violation of section 171.24, subdivision 1, whose license was under suspension at the time solely because of the individual's failure to appear in court or failure to pay a fine.

Subd. 2. Notice. The department may not suspend a driver's license until 14 days after the date on which the department mails to the licensee a written notice of the department's intent to suspend the license, addressed to the licensee at the licensee's last known address, with postage prepaid. Suspension of a driver's license shall take effect immediately upon a finding by the commissioner, based on department records or other sufficient evidence, that a delay in the effectiveness of the suspension poses a threat to public safety. The department shall immediately notify the licensee of the suspension by mail, addressed to the licensee's last known address, with postage prepaid.

Subd. 3. Hearing. (a) The licensee may request, in writing, a hearing. The department shall afford the requesting licensee an opportunity for a hearing within 20 days after receipt of the request in the county where the licensee resides, unless the department and the licensee agree that the hearing may be held in some other county.

(b) For the hearing, the commissioner may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books and papers, and may require a reexamination of the licensee.

(c) Following the hearing, the department shall either rescind its order of suspension or, for good cause shown, may extend the suspension of the license or revoke the license.

(d) The department shall not suspend a license for a period of more than one year.

History: (2720-145c) 1939 c 401 s 18; 1955 c 713 s 1; 1973 c 698 s 6; 1978 c 783 s 7; 1986 c 444; 1989 c 307 s 30; 1990 c 510 s 8; 1991 c 277 s 15; 1994 c 636 art 2 s 4; 1Sp1995 c 3 art 2 s 41; 1996 c 346 s 6,7; 1996 c 442 s 21; 2000 c 478 art 2 s 7; 1Sp2005 c 6 art 3 s 77; 2006 c 260 art 2 s 17



Section 171.181 — RESIDENT DRIVING PRIVILEGE.

Subdivision 1. Foreign state conviction. (a) On revoking or suspending the driver's license of a Minnesota resident as a result of a foreign state conviction, the commissioner shall notify that foreign state when the driver's license is reinstated or a new license issued.

(b) For the purposes of this section, "foreign state" means a state as defined in section 171.01, subdivision 47, excluding the state of Minnesota.

Subd. 2. [Repealed, 1983 c 127 s 2]

History: 1978 c 783 s 8; 1986 c 444; 2005 c 10 art 1 s 32



Section 171.182 — SUSPENSION; UNINSURED VEHICLE.

Subdivision 1. Definition. For the purposes of sections 171.182 to 171.184, the term "judgment" means a judgment which has become final by expiration without appeal within the time which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction, including county, municipal, or conciliation court, of any state of the United States, upon a claim for relief arising out of ownership, maintenance, or use of a motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of a person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a claim for relief on an agreement of settlement for the damages.

Subd. 2. Copy of judgment to commissioner. If a person fails within 30 days to satisfy a judgment, the court administrator, upon affidavit of the judgment creditor that the judgment has not been satisfied, shall immediately forward to the commissioner a certified copy of the judgment and affidavit of identification.

If the judgment debtor named in a certified copy of a judgment reported to the commissioner is a nonresident, the commissioner shall transmit a certified copy of the judgment to the official in charge of the issuance of drivers' licenses of the state of which the judgment debtor is a resident.

Subd. 3. Conditions. (a) The commissioner, upon receipt of a certified copy of a judgment, shall suspend the license or the nonresident's operating privilege of the person against whom judgment was rendered if:

(1) at the time of the accident the person did not maintain the reparation security required by section 65B.48; and

(2) the judgment has not been satisfied.

(b) Suspensions under this section are subject to the notice requirements of section 171.18, subdivision 2.

Subd. 4. Duration. A license or nonresident's operating privilege shall remain suspended and shall not be renewed, nor shall a license be thereafter issued to the person until every judgment is satisfied in full, or has expired, or to the extent hereinafter provided.

Subd. 5. Affidavit of insurance coverage. A person whose license or nonresident's operating privileges has been suspended or has become subject to suspension because of an unsatisfied judgment may be relieved of the suspension by filing with the commissioner an affidavit stating that at the time of the accident giving rise to the judgment the person was insured, that the insurer is liable for the judgment, and the reason, if known, why the judgment has not been paid. The affidavit shall be accompanied by a copy of the insurance policy and other documents the commissioner requires to show that the loss, injury or damage giving rise to the judgment was covered by the policy. If satisfied that the insurer was authorized to issue the policy and is liable for the judgment, at least to the extent and for the amounts required in this chapter, the commissioner shall not suspend the license, or reinstate the license if already suspended.

History: 1982 c 598 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1996 c 346 s 8



Section 171.183 — SATISFACTION OF JUDGMENT.

Subdivision 1. Requirements. For the purposes of sections 171.182 to 171.184, a judgment is satisfied if:

(1) $30,000 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident;

(2) subject to the limit of $30,000 because of bodily injury to or death of one person, the sum of $60,000 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) $10,000 has been credited upon any judgment or judgments rendered in excess of that amount because of damage to or destruction of property of others as a result of any one accident.

Subd. 2. Other payments credited. Payments made in settlement of claims because of bodily injury, death or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.

History: 1982 c 598 s 2; 1Sp2001 c 8 art 2 s 47



Section 171.184 — INSTALLMENT PAYMENTS.

Subdivision 1. Authorization. A judgment debtor upon due notice to the judgment creditor may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments. The court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payments of the installments.

Subd. 2. Stay of suspension. The commissioner shall not suspend a license or a nonresident's operating privilege if the judgment debtor gives proof of maintaining the reparation security required by section 65B.48, obtains an order or enters into a written agreement with the judgment creditor permitting the payment of the judgment in installments, and does not default on the payment of any installment.

Subd. 3. Termination of stay. If the judgment debtor fails to pay any installment as specified by an order or agreement, then upon notice of default, the commissioner shall forthwith suspend the license, or nonresident's operating privilege, of the judgment debtor until the judgment is satisfied.

History: 1982 c 598 s 3



Section 171.186 — SUSPENSION FOR NONPAYMENT OF SUPPORT; LIMITED LICENSE.

Subdivision 1. Suspension. The commissioner shall suspend a person's driver's license or operating privileges without a hearing upon receipt of a court order or notice from a public authority responsible for child support enforcement that states that the driver is in arrears in court-ordered child support or maintenance payments, or both, in an amount equal to or greater than three times the obligor's total monthly support and maintenance payments, and is not in compliance with a written payment agreement pursuant to section 518A.69 that is approved by a court, a child support magistrate, or the public authority responsible for child support enforcement, in accordance with section 518A.65.

Subd. 2. Notice. Upon suspending a driver's license or operating privileges under this section, the department shall immediately notify the licensee, in writing, by mailing a notice addressed to the licensee at the licensee's last known address.

Subd. 3. Duration. A license or operating privilege must remain suspended and may not be reinstated, nor may a license be subsequently issued to the person, until the commissioner receives notice from the court, a child support magistrate, or public authority responsible for child support enforcement that the person is in compliance with all current orders of support or written payment agreements pursuant to section 518A.69. A fee may not be assessed for reinstatement of a license under this section unless the person whose license was suspended under this section has obtained a limited license during the period of suspension.

Subd. 4. Limited license. (a) Notwithstanding subdivision 3, the commissioner may issue a limited license to a person whose license has been suspended under this section if the person qualifies for a limited license under section 171.30.

(b) A limited license issued to a person under this subdivision must expire 90 days after the date it is issued.

History: 1995 c 257 art 1 s 11; 1999 c 196 art 2 s 3,4; 2002 c 344 s 1-3; 2005 c 164 s 29; 1Sp2005 c 7 s 28



Section 171.187 — SUSPENSION; CRIMINAL VEHICULAR OPERATION AND MANSLAUGHTER.

Subdivision 1. Suspension required. The commissioner shall suspend the driver's license of a person:

(1) for whom a peace officer has made the certification described in section 629.344 that probable cause exists to believe that the person violated section 609.2112, subdivision 1, clause (2), (3), (4), (5), or (6); 609.2113, subdivision 1, clause (2), (3), (4), (5), or (6); subdivision 2, clause (2), (3), (4), (5), or (6); or subdivision 3, clause (2), (3), (4), (5), or (6); or 609.2114, subdivision 1, clause (2), (3), (4), (5), or (6), or subdivision 2, clause (2), (3), (4), (5), or (6); or

(2) who has been formally charged with a violation of section 609.20, 609.205, 609.2112, 609.2113, or 609.2114, resulting from the operation of a motor vehicle.

Subd. 2. Suspension period. A suspension under this section continues until:

(1) the conviction, acquittal, or dismissal of the underlying crime that resulted in the suspension; or

(2) the commissioner, acting under subdivision 4, orders the termination of the suspension.

Subd. 3. Credit. If a person whose driver's license was suspended under subdivision 1 is later convicted of the underlying offense that resulted in the suspension and the commissioner revokes the person's license, the commissioner shall credit the time accrued under the suspension period toward the revocation period imposed under section 171.17, subdivision 4, or for violations of section 609.20, 609.205, or 609.2112, subdivision 1, clause (1), (7), or (8); 609.2113, subdivision 1, clause (1), (7), or (8); subdivision 2, clause (1), (7), or (8); or subdivision 3, clause (1), (7), or (8); or 609.2114, subdivision 1, clause (1), (7), or (8), or subdivision 2, clause (1), (7), or (8).

Subd. 4. Administrative review of license suspension. (a) At any time during which a person's driver's license is suspended under this section, the person may request in writing a review of the suspension by the commissioner. Upon receiving a request, the commissioner or the commissioner's designee shall review the order of suspension, the evidence upon which the order was based, and any other material information brought to the attention of the commissioner, and determine whether sufficient cause exists to sustain the order. Within 15 days of receiving the request, the commissioner shall report in writing the results of the review. The review provided in this subdivision is not subject to the contested case provisions in chapter 14.

(b) In addition to any other reason provided for in this subdivision, a person may request a review of the suspension by the commissioner if the suspension has been in place for at least three months and the person has not been indicted or formally charged with the underlying crime that resulted in the license suspension.

History: 2013 c 117 art 3 s 13; 2014 c 180 s 9



Section 171.19 — PETITION FOR COURT HEARING ON LICENSE REINSTATEMENT.

Any person whose driver's license has been refused, revoked, suspended, canceled, or disqualified by the commissioner, except where the license is revoked or disqualified under section 169A.52 or 171.186, may file a petition for a hearing in the matter in the district court in the county wherein such person shall reside and, in the case of a nonresident, in the district court in any county, and such court is hereby vested with jurisdiction, and it shall be its duty, to set the matter for hearing upon 15 days' written notice to the commissioner, and thereupon to take testimony and examine into the facts of the case to determine whether the petitioner is entitled to a license or is subject to revocation, suspension, cancellation, disqualification, or refusal of license, and shall render judgment accordingly. The petition for hearing must either be filed within 180 days of the effective date of the order of revocation, suspension, cancellation, disqualification, or refusal to license or be filed before expiration of the withdrawal period, whichever occurs first. The petition shall be heard by the court without a jury and may be heard in or out of term. The commissioner may appear in person, or by agents or representatives, and may present evidence upon the hearing by affidavit personally, by agents, or by representatives. The petitioner may present evidence by affidavit, except that the petitioner must be present in person at such hearing for the purpose of cross-examination. In the event the department shall be sustained in these proceedings, the petitioner shall have no further right to make further petition to any court for the purpose of obtaining a driver's license until after the expiration of one year after the date of such hearing.

History: (2720-145d) 1939 c 401 s 19; 1982 c 423 s 11; 1986 c 444; 1992 c 571 art 14 s 10; 1997 c 245 art 1 s 2; 1Sp1997 c 2 s 54; 1998 c 405 s 6; 2000 c 478 art 2 s 7



Section 171.20 — MINNESOTA LICENSE REQUIRED; CONDITIONS, FEES.

Subdivision 1. [Repealed, 1993 c 266 s 34]

Subd. 2. Operation after revocation, suspension, cancellation, or disqualification. (a) A resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this state has been suspended, revoked, or canceled, shall not operate a motor vehicle in this state under license, permit, or registration certificate issued by any other jurisdiction or otherwise during the suspension, or after the revocation until Minnesota driving privileges are reinstated.

(b) A resident or nonresident who has been disqualified from holding a commercial driver's license or been denied the privilege to operate a commercial motor vehicle in this state shall not operate a commercial motor vehicle in this state under license, permit, or registration certificate issued by any other jurisdiction or otherwise during the disqualification period until Minnesota commercial driving privileges are reinstated.

Subd. 3. Driver improvement clinic. The commissioner may require, before reissuing a license which has been revoked or suspended, that the licensee complete a course of study at an approved driver improvement clinic or, in the case of a licensee who is age 18 or younger, a youth-oriented driver improvement clinic. The commissioner may not require the licensee to complete such a course unless an approved driver improvement clinic or youth-oriented driver improvement clinic is located within 35 miles of the licensee's residence. For purposes of this section "an approved driver improvement clinic" means a clinic whose curriculum and mode of instruction conform to standards promulgated by the commissioner.

Subd. 4. Reinstatement fee. (a) Before the license is reinstated, (1) an individual whose driver's license has been suspended under section 171.16, subdivisions 2 and 3; 171.175; 171.18; or 171.182, or who has been disqualified from holding a commercial driver's license under section 171.165, and (2) an individual whose driver's license has been suspended under section 171.186 and who is not exempt from such a fee, must pay a fee of $20.

(b) Before the license is reinstated, an individual whose license has been suspended under sections 169.791 to 169.798 must pay a $20 reinstatement fee.

(c) When fees are collected by a licensing agent appointed under section 171.061, a handling charge is imposed in the amount specified under section 171.061, subdivision 4. The reinstatement fee and surcharge must be deposited in an approved state depository as directed under section 171.061, subdivision 4.

(d) Reinstatement fees collected under paragraph (a) for suspensions under sections 171.16, subdivision 3, and 171.18, subdivision 1, clause (10), must be deposited in the special revenue fund and are appropriated to the Peace Officer Standards and Training Board for peace officer training reimbursement to local units of government.

(e) A suspension may be rescinded without fee for good cause.

History: (2720-145e) 1939 c 401 s 20; 1961 c 44 s 1; 1965 c 711 s 6; 1969 c 9 s 32; 1969 c 118 s 2; 1980 c 520 s 3; 1983 c 127 s 1; 1985 c 291 s 22; 1989 c 228 s 3; 1989 c 307 s 31; 1995 c 265 art 2 s 20; 1Sp1997 c 2 s 55; 1998 c 388 s 27; 1998 c 405 s 7; 2000 c 426 s 28; 2002 c 344 s 4; 1Sp2003 c 19 art 2 s 39; 2004 c 295 art 1 s 13; 2005 c 136 art 18 s 12; 1Sp2005 c 6 art 2 s 42; 2007 c 143 art 3 s 7



Section 171.21 — COPY OF RECORD AS EVIDENCE.

Copies of any of the files or records of the department certified by the commissioner as being true copies shall be received in evidence in any court in this state with the same force and effect as the originals.

History: (2720-145f) 1939 c 401 s 21



Section 171.22 — UNLAWFUL ACTS RELATING TO DRIVER'S LICENSE.

Subdivision 1. Violations. With regard to any driver's license, including a commercial driver's license, it shall be unlawful for any person:

(1) to display, cause or permit to be displayed, or have in possession, any fictitious or fraudulently altered driver's license or Minnesota identification card;

(2) to lend the person's driver's license or Minnesota identification card to any other person or knowingly permit the use thereof by another;

(3) to display or represent as one's own any driver's license or Minnesota identification card not issued to that person;

(4) to use a fictitious name or date of birth to any police officer or in any application for a driver's license or Minnesota identification card, or to knowingly make a false statement, or to knowingly conceal a material fact, or otherwise commit a fraud in any such application;

(5) to alter any driver's license or Minnesota identification card;

(6) to take any part of the driver's license examination for another or to permit another to take the examination for that person;

(7) to make a counterfeit driver's license or Minnesota identification card;

(8) to use the name and date of birth of another person to any police officer for the purpose of falsely identifying oneself to the police officer;

(9) to display as a valid driver's license any canceled, revoked, or suspended driver's license. A person whose driving privileges have been withdrawn may display a driver's license only for identification purposes; or

(10) to submit a false affidavit or statement to the department on the certification required under section 171.05, subdivision 2, paragraph (a), clause (1), item (ii), to issue an instruction permit to a homeschool student.

Subd. 2. Penalties. Any person who violates subdivision 1, clause (7) or (8), is guilty of a gross misdemeanor. Any person who violates any other provision of subdivision 1 is guilty of a misdemeanor.

History: (2720-145g) 1939 c 401 s 22; 1957 c 564 s 5; 1961 c 64 s 1; 1969 c 9 s 33; 1971 c 163 s 1; 1986 c 444; 1988 c 681 s 16; 1989 c 301 s 10; 1989 c 307 s 32; 1993 c 266 s 26; 1994 c 501 s 8; 1994 c 636 art 2 s 5; 1Sp2011 c 11 art 1 s 30



Section 171.23 — RENTING VEHICLE TO UNLICENSED DRIVER.

No person shall rent or lease a motor vehicle to any other person unless the latter person is then duly licensed hereunder, or, in the case of a nonresident, then duly licensed under the law of the state or country of residence, except a nonresident whose home state or country does not require that a driver be licensed.

History: (2720-145i) 1939 c 401 s 24; 1986 c 444



Section 171.24 — VIOLATIONS; DRIVING WITHOUT VALID LICENSE.

Subdivision 1. Driving after suspension; misdemeanor. Except as otherwise provided in subdivision 5, a person is guilty of a misdemeanor if:

(1) the person's driver's license or driving privilege has been suspended;

(2) the person has been given notice of or reasonably should know of the suspension; and

(3) the person disobeys the order by operating in this state any motor vehicle, the operation of which requires a driver's license, while the person's license or privilege is suspended.

Subd. 2. Driving after revocation; misdemeanor. A person is guilty of a misdemeanor if:

(1) the person's driver's license or driving privilege has been revoked;

(2) the person has been given notice of or reasonably should know of the revocation; and

(3) the person disobeys the order by operating in this state any motor vehicle, the operation of which requires a driver's license, while the person's license or privilege is revoked.

Subd. 3. Driving after cancellation; misdemeanor. A person is guilty of a misdemeanor if:

(1) the person's driver's license or driving privilege has been canceled;

(2) the person has been given notice of or reasonably should know of the cancellation; and

(3) the person disobeys the order by operating in this state any motor vehicle, the operation of which requires a driver's license, while the person's license or privilege is canceled.

Subd. 4. Driving after disqualification; misdemeanor. A person is guilty of a misdemeanor if the person:

(1) has been disqualified from holding a commercial driver's license or been denied the privilege to operate a commercial motor vehicle;

(2) has been given notice of or reasonably should know of the disqualification; and

(3) disobeys the order by operating in this state a commercial motor vehicle while the person is disqualified to hold the license or privilege.

Subd. 5. Gross misdemeanor. A person is guilty of a gross misdemeanor if:

(1) the person's driver's license or driving privilege has been canceled or denied under section 171.04, subdivision 1, clause (10);

(2) the person has been given notice of or reasonably should know of the cancellation or denial; and

(3) the person disobeys the order by operating in this state any motor vehicle, the operation of which requires a driver's license, while the person's license or privilege is canceled or denied.

Subd. 6. Responsibility for prosecution. The attorney in the jurisdiction in which the violation occurred who is responsible for prosecution of misdemeanor violations of this section is also responsible for prosecution of gross misdemeanor violations of this section.

Subd. 7. Sufficiency of notice. (a) Notice of revocation, suspension, cancellation, or disqualification is sufficient if personally served, or if mailed by first class mail to the person's last known address or to the address listed on the person's driver's license. Notice is also sufficient if the person was informed that revocation, suspension, cancellation, or disqualification would be imposed upon a condition occurring or failing to occur, and where the condition has in fact occurred or failed to occur.

(b) It is not a defense that a person failed to file a change of address with the post office, or failed to notify the Department of Public Safety of a change of name or address as required under section 171.11.

History: (2720-144h, 2720-145j) 1939 c 401 s 23,25; 1943 c 331 s 3; 1947 c 479 s 2; Ex1971 c 27 s 26; 1980 c 520 s 4; 1984 c 622 s 17; 1989 c 307 s 33; 1993 c 347 s 16; 1994 c 615 s 20; 1994 c 636 art 2 s 6; 1997 c 12 art 3 s 8; 1999 c 238 art 2 s 91



Section 171.241 — CHAPTER VIOLATIONS; MISDEMEANORS.

It is a misdemeanor for any person to willfully violate any of the provisions of this chapter unless the violation is declared by any law to be a felony or gross misdemeanor, or the violation is declared by a section of this chapter to be a misdemeanor.

History: 1984 c 622 s 18



Section 171.25 — ENFORCEMENT; DELEGATION OF AUTHORITY.

The commissioner shall be charged with the responsibility for the administration and execution of this chapter.

Any duties required of or powers conferred on the commissioner under the provisions of this chapter may be done and performed or exercised by any of duly authorized agents.

History: (2720-145k, 2720-146) 1939 c 401 s 26,27; 1986 c 444



Section 171.26 — MONEY CREDITED TO FUNDS.

Subdivision 1. Driver services operating account. All money received under this chapter must be paid into the state treasury and credited to the driver services operating account in the special revenue fund specified under sections 299A.705, except as provided in subdivision 2; 171.06, subdivision 2a; 171.07, subdivision 11, paragraph (g); 171.20, subdivision 4, paragraph (d); and 171.29, subdivision 2, paragraph (b).

Subd. 2. MS 2008 [Expired, 1Sp2005 c 6 art 2 s 43]

History: (2720-146a) 1939 c 401 s 28; 1943 c 610 s 4; 1947 c 607 s 1; 1971 c 644 s 14; 1976 c 163 s 37; 1983 c 293 s 70; 1991 c 233 s 61; 1993 c 266 s 27; 1996 c 455 art 6 s 3; 2005 c 136 art 18 s 13; 1Sp2005 c 6 art 2 s 43



Section 171.27 — EXPIRATION OF LICENSE; MILITARY EXCEPTION.

(a) The expiration date for each driver's license, other than under-21 licenses, is the birthday of the driver in the fourth year following the date of issuance of the license. The birthday of the driver shall be as indicated on the application for a driver's license. A license may be renewed on or before expiration or within one year after expiration upon application, payment of the required fee, and passing the examination required of all drivers for renewal. Driving privileges shall be extended or renewed on or preceding the expiration date of an existing driver's license unless the commissioner believes that the licensee is no longer qualified as a driver.

(b) The expiration date for each under-21 license shall be the 21st birthday of the licensee. Upon the licensee attaining the age of 21 and upon the application, payment of the required fee, and passing the examination required of all drivers for renewal, a driver's license shall be issued unless the commissioner determines that the licensee is no longer qualified as a driver.

(c) The expiration date for each provisional license is two years after the date of application for the provisional license.

(d) Any valid Minnesota driver's license issued to a person then or subsequently serving outside Minnesota in active military service, as defined in section 190.05, subdivision 5, in any branch or unit of the armed forces of the United States, or the person's spouse, shall continue in full force and effect without requirement for renewal until the date one year following the service member's separation or discharge from active military service, and until the license holder's birthday in the fourth full year following the person's most recent license renewal or, in the case of a provisional license, until the person's birthday in the third full year following the renewal.

History: (2720-146b) 1939 c 401 s 29; 1943 c 610 s 1; 1947 c 479 s 3; 1951 c 29 s 1; 1957 c 564 s 6; 1971 c 846 s 2; 1973 c 698 s 7; 1973 c 725 s 24; 1985 c 145 s 1; 1986 c 454 s 25; 1989 c 301 s 11; 1998 c 388 s 28; 2011 c 54 s 1



Section 171.29 — REVOKED LICENSE; CONDITIONS FOR REINSTATEMENT.

Subdivision 1. Examination required. No person whose driver's license has been revoked by reason of conviction, plea of guilty, or forfeiture of bail not vacated, under section 169.791, 169.797, 171.17, or 171.172, or revoked under section 169.792 or 169A.52 shall be issued another license unless and until that person shall have successfully passed an examination as required by the commissioner of public safety. This subdivision does not apply to an applicant for early reinstatement under section 169.792, subdivision 7a.

Subd. 2. Reinstatement fees and surcharges allocated and appropriated. (a) An individual whose driver's license has been revoked as provided in subdivision 1, except under section 169A.52, 169A.54, 609.2112, 609.2113, or 609.2114, or Minnesota Statutes 2012, section 609.21, must pay a $30 fee before the driver's license is reinstated.

(b) A person whose driver's license has been revoked as provided in subdivision 1 under section 169A.52, 169A.54, 609.2112, 609.2113, or 609.2114, or Minnesota Statutes 2012, section 609.21, must pay a $250 fee plus a $430 surcharge before the driver's license is reinstated, except as provided in paragraph (f). The $250 fee is to be credited as follows:

(1) Twenty percent must be credited to the driver services operating account in the special revenue fund as specified in section 299A.705.

(2) Sixty-seven percent must be credited to the general fund.

(3) Eight percent must be credited to a separate account to be known as the Bureau of Criminal Apprehension account. Money in this account is annually appropriated to the commissioner of public safety and the appropriated amount must be apportioned 80 percent for laboratory costs and 20 percent for carrying out the provisions of section 299C.065.

(4) Five percent must be credited to a separate account to be known as the vehicle forfeiture account, which is created in the special revenue fund. The money in the account is annually appropriated to the commissioner for costs of handling vehicle forfeitures.

(c) The revenue from $50 of the surcharge must be credited to a separate account to be known as the traumatic brain injury and spinal cord injury account. The revenue from $50 of the surcharge on a reinstatement under paragraph (f) is credited from the first installment payment to the traumatic brain injury and spinal cord injury account. The money in the account is annually appropriated to the commissioner of health to be used as follows: 83 percent for contracts with a qualified community-based organization to provide information, resources, and support to assist persons with traumatic brain injury and their families to access services, and 17 percent to maintain the traumatic brain injury and spinal cord injury registry created in section 144.662. For the purposes of this paragraph, a "qualified community-based organization" is a private, not-for-profit organization of consumers of traumatic brain injury services and their family members. The organization must be registered with the United States Internal Revenue Service under section 501(c)(3) as a tax-exempt organization and must have as its purposes:

(1) the promotion of public, family, survivor, and professional awareness of the incidence and consequences of traumatic brain injury;

(2) the provision of a network of support for persons with traumatic brain injury, their families, and friends;

(3) the development and support of programs and services to prevent traumatic brain injury;

(4) the establishment of education programs for persons with traumatic brain injury; and

(5) the empowerment of persons with traumatic brain injury through participation in its governance.

A patient's name, identifying information, or identifiable medical data must not be disclosed to the organization without the informed voluntary written consent of the patient or patient's guardian or, if the patient is a minor, of the parent or guardian of the patient.

(d) The remainder of the surcharge must be credited to a separate account to be known as the remote electronic alcohol-monitoring program account. The commissioner shall transfer the balance of this account to the commissioner of management and budget on a monthly basis for deposit in the general fund.

(e) When these fees are collected by a licensing agent, appointed under section 171.061, a handling charge is imposed in the amount specified under section 171.061, subdivision 4. The reinstatement fees and surcharge must be deposited in an approved depository as directed under section 171.061, subdivision 4.

(f) A person whose driver's license has been revoked as provided in subdivision 1 under section 169A.52 or 169A.54 and who the court certifies as being financially eligible for a public defender under section 611.17, may choose to pay 50 percent and an additional $25 of the total amount of the surcharge and 50 percent of the fee required under paragraph (b) to reinstate the person's driver's license, provided the person meets all other requirements of reinstatement. If a person chooses to pay 50 percent of the total and an additional $25, the driver's license must expire after two years. The person must pay an additional 50 percent less $25 of the total to extend the license for an additional two years, provided the person is otherwise still eligible for the license. After this final payment of the surcharge and fee, the license may be renewed on a standard schedule, as provided under section 171.27. A handling charge may be imposed for each installment payment. Revenue from the handling charge is credited to the driver services operating account in the special revenue fund and is appropriated to the commissioner.

(g) Any person making installment payments under paragraph (f), whose driver's license subsequently expires, or is canceled, revoked, or suspended before payment of 100 percent of the surcharge and fee, must pay the outstanding balance due for the initial reinstatement before the driver's license is subsequently reinstated. Upon payment of the outstanding balance due for the initial reinstatement, the person may pay any new surcharge and fee imposed under paragraph (b) in installment payments as provided under paragraph (f).

Subd. 3. Compliance with impoundment laws. A person whose license has been revoked under section 169A.52 or 169A.54 may not be issued another license at the end of the revocation period unless the person has complied with all applicable registration plate impoundment provisions of sections 168.041 and 169A.60.

History: 1959 c 515 s 1,2; 1981 c 363 s 40; 1983 c 293 s 71; 1Sp1985 c 9 art 2 s 23; 1986 c 330 s 3; 1986 c 444; 1987 c 398 art 7 s 38; 1987 c 403 art 2 s 15; 1988 c 681 s 5; 1988 c 684 art 1 s 19; 1989 c 329 art 8 s 10; 1991 c 265 art 8 s 12; 1991 c 292 art 8 s 3; 1991 c 301 s 9; 1991 c 333 s 30; 1992 c 571 art 14 s 11; 1993 c 224 art 11 s 6; 1994 c 398 s 1; 1994 c 483 s 1; 1994 c 501 s 9; 1995 c 226 art 5 s 2; 1Sp1995 c 3 art 16 s 13; 1997 c 159 art 2 s 35; 1997 c 239 art 8 s 2; 1998 c 367 art 11 s 7; 1998 c 405 s 8; 1998 c 407 art 4 s 1; 1999 c 205 art 3 s 4; 2000 c 426 s 29; 2000 c 478 art 2 s 7; 1Sp2001 c 8 art 2 s 48; art 11 s 12; art 12 s 15; 1Sp2001 c 9 art 19 s 13; 2002 c 220 art 7 s 10; 2002 c 379 art 1 s 113; 1Sp2003 c 19 art 2 s 40; 1Sp2005 c 6 art 2 s 44; 2008 c 152 art 6 s 6; 2008 c 283 s 1; 2009 c 83 art 3 s 5; 2009 c 101 art 2 s 109; 2014 c 180 s 9



Section 171.30 — LIMITED LICENSE.

Subdivision 1. Conditions of issuance. (a) The commissioner may issue a limited license to the driver under the conditions in paragraph (b) in any case where a person's license has been:

(1) suspended under section 171.18, 171.173, 171.186, or 171.187;

(2) revoked, canceled, or denied under section:

(i) 169.792;

(ii) 169.797;

(iii) 169A.52:

(A) subdivision 3, paragraph (a), clause (1) or (2);

(B) subdivision 3, paragraph (a), clause (4), (5), or (6), if in compliance with section 171.306;

(C) subdivision 4, paragraph (a), clause (1) or (2), if the test results indicate an alcohol concentration of less than twice the legal limit;

(D) subdivision 4, paragraph (a), clause (4), (5), or (6), if in compliance with section 171.306;

(iv) 171.17; or

(v) 171.172; or

(3) revoked, canceled, or denied under section 169A.54:

(i) subdivision 1, clause (1), if the test results indicate an alcohol concentration of less than twice the legal limit;

(ii) subdivision 1, clause (2);

(iii) subdivision 1, clause (5), (6), or (7), if in compliance with section 171.306; or

(iv) subdivision 2, if the person does not have a qualified prior impaired driving incident as defined in section 169A.03, subdivision 22, on the person's record, and the test results indicate an alcohol concentration of less than twice the legal limit.

(b) The following conditions for a limited license under paragraph (a) include:

(1) if the driver's livelihood or attendance at a chemical dependency treatment or counseling program depends upon the use of the driver's license;

(2) if the use of a driver's license by a homemaker is necessary to prevent the substantial disruption of the education, medical, or nutritional needs of the family of the homemaker; or

(3) if attendance at a postsecondary institution of education by an enrolled student of that institution depends upon the use of the driver's license.

(c) The commissioner in issuing a limited license may impose such conditions and limitations as in the commissioner's judgment are necessary to the interests of the public safety and welfare including reexamination as to the driver's qualifications. The license may be limited to the operation of particular vehicles, to particular classes and times of operation, and to particular conditions of traffic. The commissioner may require that an applicant for a limited license affirmatively demonstrate that use of public transportation or carpooling as an alternative to a limited license would be a significant hardship.

(d) For purposes of this subdivision:

(1) "homemaker" refers to the person primarily performing the domestic tasks in a household of residents consisting of at least the person and the person's dependent child or other dependents; and

(2) "twice the legal limit" means an alcohol concentration of two times the limit specified in section 169A.20, subdivision 1, clause (5).

(e) The limited license issued by the commissioner shall clearly indicate the limitations imposed and the driver operating under the limited license shall have the license in possession at all times when operating as a driver.

(f) In determining whether to issue a limited license, the commissioner shall consider the number and the seriousness of prior convictions and the entire driving record of the driver and shall consider the number of miles driven by the driver annually.

(g) If the person's driver's license or permit to drive has been revoked under section 169.792 or 169.797, the commissioner may only issue a limited license to the person after the person has presented an insurance identification card, policy, or written statement indicating that the driver or owner has insurance coverage satisfactory to the commissioner of public safety. The commissioner of public safety may require the insurance identification card provided to satisfy this subdivision be certified by the insurance company to be noncancelable for a period not to exceed 12 months.

(h) The limited license issued by the commissioner to a person under section 171.186, subdivision 4, must expire 90 days after the date it is issued. The commissioner must not issue a limited license to a person who previously has been issued a limited license under section 171.186, subdivision 4.

(i) The commissioner shall not issue a limited driver's license to any person described in section 171.04, subdivision 1, clause (6), (7), (8), (11), or (14).

(j) The commissioner shall not issue a class A, class B, or class C limited license.

Subd. 2. 60-day waiting period. A limited license shall not be issued for a period of 60 days to an individual whose license or privilege has been revoked or suspended for commission of the following offenses:

(1) any felony in the commission of which a motor vehicle was used; or

(2) failure to stop and disclose identity as required under section 169.09, in the event of a motor vehicle accident resulting in the death or personal injury of another.

Subd. 2a. Other waiting periods. Notwithstanding subdivision 2, a limited license shall not be issued for a period of:

(1) 15 days, to a person whose license or privilege has been revoked or suspended for a first violation of section 169A.20, sections 169A.50 to 169A.53, or a statute or ordinance from another state in conformity with either of those sections; or

(2) one year, to a person whose license or privilege has been revoked or suspended for committing manslaughter resulting from the operation of a motor vehicle, committing criminal vehicular homicide or injury under section 609.21, subdivision 1, clause (1), (2), item (ii), (5), (6), (7), or (8), committing criminal vehicular homicide under section 609.21, subdivision 1, clause (2), item (i) or (iii), (3), or (4), or violating a statute or ordinance from another state in conformity with either of those offenses.

Subd. 2b. Waiting period for youth under 18. If a person whose driver's license was suspended or revoked for a violation listed under subdivision 2 or 2a is under the age of 18 years at the time of that violation, the commissioner shall not issue a limited license to the person for a period of time that is the longest of: (1) 90 days; or (2) twice the length of the period specified for that violation in subdivision 2 or 2a.

Subd. 2c. MS 2010 [Repealed, 2010 c 366 s 17]

Subd. 3. [Repealed, 2002 c 371 art 1 s 64]

Subd. 4. Penalty. A person who violates a condition or limitation of a limited license issued under subdivision 1 or fails to have the license in immediate possession at all times when operating a motor vehicle is guilty of a misdemeanor. In addition, except as otherwise provided in the ignition interlock program under section 171.306, a person who violates a condition or limitation of a limited license may not operate a motor vehicle for the remainder of the period of suspension or revocation, or 30 days, whichever is longer.

Subd. 5. Exception; criminal vehicular operation. Notwithstanding subdivision 1, the commissioner may not issue a limited license to a person whose driver's license has been suspended or revoked due to a violation of section 609.21, subdivision 1, clause (2), item (i) or (iii), (3), or (4), resulting in bodily harm, substantial bodily harm, or great bodily harm.

History: 1959 c 632 s 1; 1971 c 217 s 1; 1971 c 644 s 15; 1978 c 727 s 10; 1982 c 423 s 12; 1984 c 622 s 19; 1984 c 655 art 2 s 24; 1986 c 444; 1987 c 136 s 2; 1987 c 171 s 1; 1989 c 307 s 34; 1989 c 321 s 16; 1991 c 270 s 3-5; 1991 c 333 s 31; 1992 c 570 art 1 s 23; 1992 c 571 art 14 s 12,13; 1993 c 347 s 17,18; 1994 c 501 s 10; 1995 c 230 s 10; 1996 c 275 s 11; 1996 c 442 s 22; 1997 c 12 art 3 s 9; 1Sp1997 c 2 s 56; 1998 c 388 s 30; 1999 c 238 art 2 s 91; 2000 c 478 art 2 s 7; 2002 c 344 s 5; 2005 c 136 art 18 s 14; 1Sp2005 c 6 art 3 s 78; 2010 c 366 s 11-13; 2010 c 385 s 11; 2012 c 287 art 4 s 36; 2013 c 117 art 3 s 14-16; 2014 c 298 s 3,4



Section 171.302 — LICENSE VIOLATIONS; CONSECUTIVE SENTENCING.

When sentencing an offender for violating section 171.20, subdivision 2; 171.24; or 171.30, the court may impose consecutive sentences for offenses arising out of a single course of conduct as permitted in section 609.035, subdivision 2.

History: 1996 c 442 s 23



Section 171.306 — IGNITION INTERLOCK DEVICE PROGRAM.

Subdivision 1. Definitions. (a) As used in this section, the terms in this subdivision have the meanings given them.

(b) "Ignition interlock device" or "device" means equipment that is designed to measure breath alcohol concentration and to prevent a motor vehicle's ignition from being started by a person whose breath alcohol concentration measures 0.02 or higher on the equipment.

(c) "Program participant" means a person who has qualified to take part in the ignition interlock program under this section, and whose driver's license has been:

(1) revoked, canceled, or denied under section 169A.52, 169A.54, or 171.04, subdivision 1, clause (10); or

(2) revoked under section 171.17, subdivision 1, paragraph (a), clause (1), or suspended under section 171.187, for a violation of section 609.2113, subdivision 1, clause (2), item (i) or (iii), (3), or (4); subdivision 2, clause (2), item (i) or (iii), (3), or (4); or subdivision 3, clause (2), item (i) or (iii), (3), or (4); or 609.2114, subdivision 2, clause (2), item (i) or (iii), (3), or (4), resulting in bodily harm, substantial bodily harm, or great bodily harm.

(d) "Qualified prior impaired driving incident" has the meaning given in section 169A.03, subdivision 22.

Subd. 2. Performance standards; certification; manufacturer requirements. The commissioner shall establish performance standards and a process for certifying devices used in the ignition interlock program. The manufacturer of a device must apply annually for certification of the device by submitting the form prescribed by the commissioner. The commissioner shall require manufacturers of certified devices to:

(1) provide device installation, servicing, and monitoring to indigent program participants at a discounted rate, according to the standards established by the commissioner; and

(2) include in an ignition interlock device contract a provision that a program participant who voluntarily terminates participation in the program is only liable for servicing and monitoring costs incurred during the time the device is installed on the motor vehicle, regardless of whether the term of the contract has expired.

Subd. 3. Program requirements. (a) The commissioner shall establish guidelines for participation in the ignition interlock program. A person who seeks to participate in the program shall sign a written acknowledgment that the person has received, reviewed, and agreed to abide by the program guidelines.

(b) The commissioner must enter a notation on a person's driving record to indicate that the person is a program participant.

(c) A person under the age of 18 years is not eligible to be a program participant.

(d) A program participant shall pay costs associated with an ignition interlock device on every motor vehicle that the participant operates or intends to operate.

(e) A program participant shall participate in any treatment recommended in a chemical use assessment report.

(f) A program participant shall bring the device-equipped motor vehicle or vehicles operated by the program participant to an approved service provider for device calibration and servicing according to the schedule established by the commissioner and as indicated by the ignition interlock device.

Subd. 4. Issuance of restricted license. (a) The commissioner shall issue a class D driver's license, subject to the applicable limitations and restrictions of this section, to a program participant who meets the requirements of this section and the program guidelines. The commissioner shall not issue a license unless the program participant has provided satisfactory proof that:

(1) a certified ignition interlock device has been installed on the participant's motor vehicle at an installation service center designated by the device's manufacturer; and

(2) the participant has insurance coverage on the vehicle equipped with the ignition interlock device. The commissioner shall require the participant to present an insurance identification card, policy, or written statement as proof of insurance coverage, and may require the insurance identification card provided be certified by the insurance company to be noncancelable for a period not to exceed 12 months.

(b) A license issued under authority of this section must contain a restriction prohibiting the program participant from driving, operating, or being in physical control of any motor vehicle not equipped with a functioning ignition interlock device certified by the commissioner. A participant may drive an employer-owned vehicle not equipped with an interlock device while in the normal course and scope of employment duties pursuant to the program guidelines established by the commissioner and with the employer's written consent.

(c) A program participant whose driver's license has been: (1) revoked under section 169A.52, subdivision 3, paragraph (a), clause (1), (2), or (3), or subdivision 4, paragraph (a), clause (1), (2), or (3), or section 169A.54, subdivision 1, clause (1), (2), (3), or (4); or (2) revoked under section 171.17, subdivision 1, paragraph (a), clause (1), or suspended under section 171.187, for a violation of section 609.2113, subdivision 1, clause (2), item (i) or (iii), (3), or (4); subdivision 2, clause (2), item (i) or (iii), (3), or (4); or subdivision 3, clause (2), item (i) or (iii), (3), or (4); or 609.2114, subdivision 2, clause (2), item (i) or (iii), (3), or (4), resulting in bodily harm, substantial bodily harm, or great bodily harm, where the participant has fewer than two qualified prior impaired driving incidents within the past ten years or fewer than three qualified prior impaired driving incidents ever; may apply for conditional reinstatement of the driver's license, subject to the ignition interlock restriction.

(d) A program participant whose driver's license has been: (1) revoked, canceled, or denied under section 169A.52, subdivision 3, paragraph (a), clause (4), (5), or (6), or subdivision 4, paragraph (a), clause (4), (5), or (6), or section 169A.54, subdivision 1, clause (5), (6), or (7); or (2) revoked under section 171.17, subdivision 1, paragraph (a), clause (1), or suspended under section 171.187, for a violation of section 609.2113, subdivision 1, clause (2), item (i) or (iii), (3), or (4); subdivision 2, clause (2), item (i) or (iii), (3), or (4); or subdivision 3, clause (2), item (i) or (iii), (3), or (4); or 609.2114, subdivision 2, clause (2), item (i) or (iii), (3), or (4), resulting in bodily harm, substantial bodily harm, or great bodily harm, where the participant has two or more qualified prior impaired driving incidents within the past ten years or three or more qualified prior impaired driving incidents ever; may apply for a limited license, subject to the ignition interlock restriction, if the program participant is enrolled in a licensed chemical dependency treatment or rehabilitation program as recommended in a chemical use assessment, and if the participant meets the other applicable requirements of section 171.30. After completing a licensed chemical dependency treatment or rehabilitation program and one year of limited license use without violating the ignition interlock restriction, the conditions of limited license use, or program guidelines, the participant may apply for conditional reinstatement of the driver's license, subject to the ignition interlock restriction. If the program participant's ignition interlock device subsequently registers a positive breath alcohol concentration of 0.02 or higher, the commissioner shall cancel the driver's license, and the program participant may apply for another limited license according to this paragraph.

(e) Notwithstanding any statute or rule to the contrary, the commissioner has authority to determine when a program participant is eligible for restoration of full driving privileges, except that the commissioner shall not reinstate full driving privileges until the program participant has met all applicable prerequisites for reinstatement under section 169A.55 and until the program participant's device has registered no positive breath alcohol concentrations of 0.02 or higher during the preceding 90 days.

Subd. 5. Penalties; program violations. (a) If a program participant tampers with, circumvents, or bypasses a device; drives, operates, or exercises physical control over a motor vehicle not equipped with a device certified by the commissioner; violates a condition of a limited license issued under subdivision 4 and section 171.30; or violates the program guidelines of subdivision 3, the commissioner shall extend the person's revocation period under section 169A.52 or 169A.54 by:

(1) 180 days for a first violation;

(2) one year for a second violation; or

(3) 545 days for a third and each subsequent violation.

(b) Notwithstanding paragraph (a), the commissioner may terminate participation in the program by any person when, in the commissioner's judgment, termination is necessary to the interests of public safety and welfare. In the event of termination, the commissioner shall not reduce the applicable revocation period under section 169A.52 or 169A.54 by the amount of time during which the person possessed a limited or restricted driver's license issued under the authority of subdivision 4.

Subd. 6. Penalties; tampering. (a) A person who lends, rents, or leases a motor vehicle that is not equipped with a functioning ignition interlock device certified by the commissioner to a person with a license issued under this section knowing that the person is subject to the ignition interlock restriction is guilty of a misdemeanor.

(b) A person who tampers with, circumvents, or bypasses the ignition interlock device, or assists another to tamper with, circumvent, or bypass the device, is guilty of a misdemeanor except when the action was taken for emergency purposes or for mechanical repair, and the person limited to the use of an ignition interlock device does not operate the motor vehicle while the device is disengaged.

Subd. 7. Venue. In addition to the provisions of Rule 24 of the Rules of Criminal Procedure and section 627.01, a violation of subdivision 6 or section 171.09, subdivision 1, paragraph (g), may be prosecuted in:

(1) the county in which the vehicle involved in the offense is found;

(2) the county in which the accused resides;

(3) any county through which the vehicle traveled in the course of the trip during or after which the offense was committed; or

(4) the county in which the impaired driving incident occurred, which resulted in the accused being issued a driver's license with an ignition interlock restriction.

Subd. 8. Rulemaking. In establishing the performance standards and certification process of subdivision 2 and the program guidelines of subdivision 3, the commissioner is exempt from chapter 14, including section 14.386. If rules are otherwise necessary to implement this section, the commissioner may adopt, amend, and repeal rules using the exempt procedures of section 14.386, except that paragraph (b) shall not apply.

History: 2007 c 54 art 3 s 5; 2009 c 29 s 2,3; 2010 c 366 s 14; 2012 c 187 art 1 s 26; 2012 c 287 art 4 s 37; 2012 c 298 s 1; 2013 c 117 art 3 s 17,18; 2014 c 180 s 9; 2014 c 298 s 1,5,6



Section 171.31 — INFORMATION ON PERSON RECEIVING BLINDNESS BENEFITS.

The commissioner of public safety, in order to promote highway safety by restricting driving privileges to those persons meeting accepted visual acuity standards, may request and shall receive information concerning the identity and whereabouts of any person who has applied for or received any type of welfare, licensing, or other benefits for the blind or nearly blind, from the records of all departments, boards, bureaus, or other agencies of this state except the Department of Revenue, and they shall provide such information notwithstanding the provisions of section 268.19 or any other existing law or rule to the contrary, except that section 270B.02, subdivision 1, prohibits disclosure of information by the commissioner of revenue.

History: 1967 c 524 s 1; 1969 c 1129 art 1 s 18; 1984 c 514 art 3 s 1; 1985 c 248 s 70; 1989 c 184 art 2 s 7; 1997 c 66 s 79



Section 171.32 — ACTION UPON INFORMATION RELATING TO BLINDNESS.

Subdivision 1. Actions by commissioner. The commissioner upon receipt of any such information shall take such action as the commissioner deems necessary to insure that each such person meets the accepted visual acuity standards required of all driver's license applicants and such further action as required by law or rule. The driver's license of any person who has been classified as legally blind shall be immediately canceled.

Subd. 2. Visual acuity examination. Any person who is notified that the person's driver's license may be canceled because of a defect of visual acuity pursuant to the provisions of this section may demand and shall receive the standard visual acuity examination required of all driver's license applicants, or may be examined by a qualified physician of the person's choice.

Subd. 3. Use of examination data. The results of any visual acuity examination administered because of information received pursuant to this section may be communicated by the commissioner to the department from which the person received a benefit. The information received by the commissioner pursuant to this section must not be divulged or otherwise made known in any manner except in connection with the cancellation of drivers' licenses, and then only to the person involved whose license is canceled, and except for statistical purposes which do not reveal the identity of the individuals involved. The record of such person with respect to visual acuity shall be maintained in the same manner as all other driver's license records.

History: 1967 c 524 s 2; 1985 c 248 s 70; 1986 c 444



Section 171.321 — QUALIFICATIONS OF SCHOOL BUS AND TYPE III VEHICLE DRIVERS.

Subdivision 1. Endorsement. No person shall drive a school bus when transporting school children to or from school or upon a school-related trip or activity without having a valid class A, class B, or class C driver's license with a school bus endorsement except that a person possessing a valid driver's license but not a school bus endorsement may drive a type III vehicle or a school bus, subject to the requirements of section 171.02, subdivisions 2, 2a, and 2b.

Subd. 2. Rules. (a) The commissioner of public safety shall prescribe rules governing (1) the physical qualifications of school bus drivers and tests required to obtain a school bus endorsement, and (2) the physical qualifications of type III vehicle drivers.

(b) The rules under paragraph (a) must provide that an applicant for a school bus endorsement or renewal is exempt from the physical qualifications and medical examination required to operate a school bus upon providing evidence of being medically examined and certified within the preceding 24 months as physically qualified to operate a commercial motor vehicle, pursuant to Code of Federal Regulations, title 49, part 391, subpart E, or rules of the commissioner of transportation incorporating those federal regulations. The commissioner shall accept physical examinations for school bus drivers conducted by medical examiners authorized as provided by Code of Federal Regulations, title 49, chapter 3, part 391, subpart E.

(c) The commissioner of public safety, in conjunction with the commissioner of education, shall adopt rules prescribing a training program for Head Start bus drivers. The program must provide for initial classroom and behind-the-wheel training, and annual in-service training. The program must provide training in defensive driving, human relations, emergency and accident procedures, vehicle maintenance, traffic laws, and use of safety equipment. The program must provide that the training will be conducted by the contract operator for a Head Start agency, the Head Start grantee, a licensed driver training school, or by another person or entity approved by both commissioners.

(d) The commissioner may exempt a type III vehicle driver from the physical qualifications required to operate a type III vehicle upon receiving evidence of the driver having been medically examined and certified within the preceding 24 months as physically qualified to operate a commercial motor vehicle as provided for applicants for a school bus endorsement under paragraph (b).

(e) The actions of the commissioner of public safety in establishing physical qualifications for type III vehicle drivers are not rulemaking for purposes of chapter 14, are not subject to the Administrative Procedure Act contained in chapter 14, and are not subject to section 14.386.

Subd. 3. Records check of applicant. (a) Before issuing or renewing a school bus endorsement, the commissioner shall conduct a criminal history and driver's license records check of the applicant. The commissioner may also conduct the check at any time while a person is so licensed. The check must consist of a criminal history check of the state criminal records repository and a check of the driver's license records system. If the applicant has resided in Minnesota for less than five years, the check must also include a national criminal history check. The commissioner shall accept the national criminal history check request and the fingerprints of the applicant and is authorized to exchange fingerprints with the Federal Bureau of Investigation and request the Federal Bureau of Investigation to conduct a criminal history check. The applicant's failure to cooperate with the commissioner in conducting the records check is reasonable cause to deny an application or cancel a school bus endorsement. The commissioner may not release the results of the records check to any person except the applicant or the applicant's designee in writing.

(b) The commissioner may issue to an otherwise qualified applicant a temporary school bus endorsement, effective for no more than 180 days, upon presentation of (1) an affidavit by the applicant that the applicant has not been convicted of a disqualifying offense and (2) a criminal history check from each state of residence for the previous five years. The criminal history check may be conducted and prepared by any public or private source acceptable to the commissioner. The commissioner may reissue the temporary endorsement if the national criminal records repository check is timely submitted but not completed within the 180-day period.

Subd. 4. Training. (a) No person shall drive a class A, B, C, or D school bus when transporting school children to or from school or upon a school-related trip or activity without having demonstrated sufficient skills and knowledge to transport students in a safe and legal manner.

(b) A bus driver must have training or experience that allows the driver to meet at least the following competencies:

(1) safely operate the type of school bus the driver will be driving;

(2) understand student behavior, including issues relating to students with disabilities;

(3) encourage orderly conduct of students on the bus and handle incidents of misconduct appropriately;

(4) know and understand relevant laws, rules of the road, and local school bus safety policies;

(5) handle emergency situations; and

(6) safely load and unload students.

(c) The commissioner of public safety shall develop a comprehensive model school bus driver training program and model assessments for school bus driver training competencies, which are not subject to chapter 14. A school district, nonpublic school, or private contractor may use alternative assessments for bus driver training competencies with the approval of the commissioner of public safety. A driver may receive at least eight hours of school bus in-service training any year, as an alternative to being assessed for bus driver competencies after the initial year of being assessed for bus driver competencies. The employer shall keep the assessment or a record of the in-service training for the current period available for inspection by representatives of the commissioner.

(d) A school district, nonpublic school, or private contractor shall provide in-service training annually to each school bus driver.

Subd. 5. Annual evaluation and license verification. (a) For purposes of this section, "annually" means at least once every 380 days from the initial or previous evaluation and at least once every 380 days from the initial or previous license verification.

(b) A school district, nonpublic school, or private contractor shall annually verify with the National Driver Register or with the Department of Public Safety the validity of the driver's license of each employee who regularly transports students for the district in:

(1) a type A school bus, a type B school bus, a type C school bus, or type D school bus;

(2) a multifunction school activity bus; or

(3) a type III vehicle.

History: 1971 c 644 s 16; 1975 c 265 s 1; 1985 c 291 s 23; 1987 c 379 s 2; 1989 c 140 s 13; 1990 c 529 s 9; 1993 c 57 s 1; 1994 c 483 s 1; 1994 c 603 s 17; 1994 c 647 art 12 s 29-32; 1Sp1995 c 3 art 2 s 42-44; art 16 s 13; 1996 c 275 s 12; 1997 c 187 art 3 s 25; 1Sp1997 c 4 art 12 s 31; 2000 c 489 art 6 s 33-36; 2001 c 98 s 1; 2002 c 321 s 2; 1Sp2003 c 9 art 1 s 48; art 10 s 13; 2004 c 206 s 29; 2004 c 294 art 2 s 31; 2007 c 146 art 8 s 13; 2008 c 350 art 1 s 64; 2009 c 96 art 8 s 12-14; 2010 c 351 s 37,73



Section 171.3215 — CANCELING BUS ENDORSEMENT FOR CERTAIN OFFENSES.

Subdivision 1. Definitions. (a) As used in this section, the following terms have the meanings given them.

(b) "School bus driver" means a person possessing a school bus driver's endorsement on a valid Minnesota driver's license or a person possessing a valid Minnesota driver's license who drives a vehicle with a seating capacity of ten or less persons used as a school bus.

(c) "Disqualifying offense" includes (1) any felony offense, (2) any misdemeanor, gross misdemeanor, or felony violation of chapter 152, (3) any violation under section 609.3451, 609.746, subdivision 1, 617.23, 617.246, 617.247, or 617.293, or (4) while driving, operating, or being in physical control of a school bus or a Head Start bus, a violation of section 169A.20 or a similar statute or ordinance from another state.

(d) "Head Start bus driver" means a person possessing a valid Minnesota driver's license:

(1) with a passenger endorsement, who drives a Head Start bus;

(2) with a school bus driver's endorsement, who drives a Head Start bus; or

(3) who drives a vehicle with a seating capacity of ten or fewer persons used as a Head Start bus.

Subd. 2. Cancellation for disqualifying and other offenses. Within ten days of receiving notice under section 631.40, subdivision 1a, or otherwise receiving notice for a nonresident driver, that a school bus driver has been convicted of a disqualifying offense, the commissioner shall permanently cancel the school bus driver's endorsement on the offender's driver's license and in the case of a nonresident, the driver's privilege to operate a school bus in Minnesota. A school bus driver whose endorsement or privilege to operate a school bus in Minnesota has been permanently canceled may not apply for reinstatement. Within ten days of receiving notice under section 631.40, subdivision 1a, or otherwise receiving notice for a nonresident driver, that a school bus driver has been convicted of a violation of section 169A.20, or a similar statute or ordinance from another state, and within ten days of revoking a school bus driver's license under section 169A.52, the commissioner shall cancel the school bus driver's endorsement on the offender's driver's license or the nonresident's privilege to operate a school bus in Minnesota for five years. After five years, a school bus driver may apply to the commissioner for reinstatement. Even after five years, cancellation of a school bus driver's endorsement or a nonresident's privilege to operate a school bus in Minnesota for a violation under section 169A.20, sections 169A.50 to 169A.53, or a similar statute or ordinance from another state, shall remain in effect until the driver provides proof of successful completion of an alcohol or controlled substance treatment program. For a first offense, proof of completion is required only if treatment was ordered as part of a chemical use assessment. Within ten days of receiving notice under section 631.40, subdivision 1a, or otherwise receiving notice for a nonresident driver, that a school bus driver has been convicted of a fourth moving violation in the last three years, the commissioner shall cancel the school bus driver's endorsement on the offender's driver's license or the nonresident's privilege to operate a school bus in Minnesota until one year has elapsed since the last conviction. A school bus driver who has no new convictions after one year may apply for reinstatement. Upon canceling the offender's school bus driver's endorsement, the commissioner shall immediately notify the licensed offender of the cancellation in writing, by depositing in the United States post office a notice addressed to the licensed offender at the licensed offender's last known address, with postage prepaid thereon.

Subd. 2a. Cancellation for crime against minor. Within ten days of receiving notice that a Head Start bus driver has committed a crime against a minor, the commissioner shall permanently cancel the passenger endorsement on the offender's driver's license. Upon canceling the offender's passenger endorsement, the commissioner shall immediately notify the licensed offender of the cancellation in writing, by depositing in the United States post office a notice addressed to the licensed offender at the licensed offender's last known address, with postage prepaid thereon. For purposes of this subdivision, "crime against a minor" means an act committed against a minor victim that constitutes a violation of section 609.185, 609.19, 609.195, 609.20, 609.205, 609.2112, subdivision 1, 609.2114, subdivision 1, 609.221, 609.222, 609.223, 609.342, 609.343, 609.344, 609.345, 609.352 or Minnesota Statutes 2012, section 609.21, subdivision 1a, paragraph (a), or a felony violation of section 609.322, 609.324, or 609.377.

Subd. 3. Background check. Before issuing or renewing a driver's license with a school bus driver's endorsement, the commissioner shall conduct an investigation to determine if the applicant has been convicted of committing a disqualifying offense, four moving violations in the previous three years, a violation of section 169A.20 or a similar statute or ordinance from another state, a gross misdemeanor, or if the applicant's driver's license has been revoked under section 169A.52. The commissioner shall not issue a new bus driver's endorsement and shall not renew an existing bus driver's endorsement if the applicant has been convicted of committing a disqualifying offense. The commissioner shall not issue a new bus driver's endorsement and shall not renew an existing bus driver's endorsement if, within the previous five years, the applicant has been convicted of committing a violation of section 169A.20, or a similar statute or ordinance from another state, a gross misdemeanor, or if the applicant's driver's license has been revoked under section 169A.52, or if, within the previous three years, the applicant has been convicted of four moving violations. An applicant who has been convicted of violating section 169A.20, or a similar statute or ordinance from another state, or who has had a license revocation under section 169A.52 within the previous ten years must show proof of successful completion of an alcohol or controlled substance treatment program in order to receive a bus driver's endorsement. For a first offense, proof of completion is required only if treatment was ordered as part of a chemical use assessment. A school district or contractor that employs a nonresident school bus driver must conduct a background check of the employee's driving record and criminal history in both Minnesota and the driver's state of residence. Convictions for disqualifying offenses, gross misdemeanors, a fourth moving violation within the previous three years, or violations of section 169A.20, or a similar statute or ordinance in another state, must be reported to the Department of Public Safety.

Subd. 4. Waiver of permanent cancellation. (a) The commissioner of public safety or the commissioner's designee, in consultation with the Division of Driver and Vehicle Services, may waive the permanent cancellation requirement of this section for a person convicted of a misdemeanor, a gross misdemeanor, a nonfelony violation of chapter 152, or a felony that is not a violent crime under section 609.1095.

(b) After notice to the requesting school district and contract provider of school bus transportation, the commissioner may waive the permanent cancellation requirement after ten years have elapsed since the person was convicted of a violation of section 609.582, subdivision 2, 3, or 4.

History: 1991 c 265 art 9 s 60; 1994 c 603 s 18; 1994 c 647 art 12 s 33; 1Sp1995 c 3 art 2 s 45-47; 1Sp1997 c 4 art 12 s 32; 1998 c 367 art 2 s 32; art 6 s 15; 1999 c 241 art 9 s 42,43; 2000 c 478 art 2 s 7; 2001 c 25 s 1; 2007 c 54 art 3 s 14; 2014 c 180 s 9



Section 171.3216 — ACTIONS ON SCHOOL BUS ENDORSEMENT.

In addition to any authority granted under section 171.3215, the commissioner may cancel a school bus driver's endorsement on a driver's license of any person if the commissioner determines that the person has (1) been convicted of a gross misdemeanor that the commissioner determines shows evidence that the person represents a risk to public safety, or (2) been convicted of a series of violations of law that the commissioner determines shows evidence that the person represents a risk to public safety. Upon canceling the offender's school bus driver's endorsement, the commissioner shall immediately notify the offender of the cancellation in writing, by depositing in the United States post office a notice, with postage prepaid, to the offender addressed to the offender's last known address.

History: 2002 c 364 s 19



Section 171.322 — AGE LIMIT FOR OPERATOR OF VEHICLE FOR HIRE.

No person under 18 years of age shall operate a motor vehicle while it is in use as a carrier of persons for hire, nor shall any person under 18 years of age drive a passenger carrying vehicle as a hired driver.

History: 1971 c 644 s 16



Section 171.324 — HAZARDOUS MATERIALS ENDORSEMENT BACKGROUND CHECKS.

Subdivision 1. Endorsement; fee; account; appropriation. (a) Before being issued or renewing a class C, class B, or class A driver's license with a hazardous materials endorsement, an applicant must comply with the federal regulations incorporated in this section.

(b) The commissioner may charge the applicant a fee of up to $100 to cover the department's actual costs of conducting the required background check of persons applying for a Minnesota driver's license with a hazardous materials endorsement. The proceeds of the fee must be deposited in an account in the special revenue fund. Money in the account is annually appropriated to the commissioner to pay the actual costs associated with conducting the required background checks.

Subd. 2. Adoption of federal regulations. Public Law 107-56, section 1012, as implemented in Code of Federal Regulations, title 49, part 1572, is incorporated by reference except for sections 1572.9 and 1572.11.

Subd. 3. Rules. The commissioner may adopt rules pursuant to section 14.388, subdivision 1, clause (1), in order to implement this section.

History: 2004 c 295 art 1 s 14



Section 171.33 — DRIVER TRAINING SCHOOL; DEFINITIONS.

Subdivision 1. Commercial driver training school or school. "Commercial driver training school" or "school" means a business enterprise conducted by an individual, association, partnership, or corporation, which charges a fee, for the education and training of persons to drive motor vehicles or for the preparation of an applicant for a driver's license examination given by the state.

Subd. 2. Instructor. "Instructor" means any person, whether acting as operator of a commercial driver training school or as an employee of any such school, who teaches or supervises persons learning to drive motor vehicles or preparing to take an examination for a driver's license, and any person who supervises the work of any other instructor.

Subd. 3. Commissioner. "Commissioner" means the commissioner of public safety.

History: 1967 c 880 s 1; 1969 c 1129 art 1 s 18; 1986 c 444



Section 171.335 — MOTORCYCLE SAFETY EDUCATION PROGRAM.

Subdivision 1. Established; administration; rules. A motorcycle safety education program is established. The program shall be administered by the commissioner of public safety. The program shall include but is not limited to training and coordination of motorcycle safety instructors, motorcycle safety promotion and public information, and reimbursement for the cost of approved courses offered by schools and organizations.

Subd. 2. Reimbursements. The commissioner of public safety, to the extent that funds are available, may reimburse schools and other approved organizations offering approved motorcycle safety education courses for up to 50 percent of the actual cost of the courses. If sufficient funds are not available, reimbursements shall be prorated. The commissioner may conduct audits and otherwise examine the records and accounts of schools and approved organizations offering the courses to insure the accuracy of the costs.

Subd. 3. Appropriation. (a) All funds in the motorcycle safety fund created by section 171.06, subdivision 2a, are hereby annually appropriated to the commissioner of public safety to carry out the purposes of subdivisions 1 and 2.

(b) Of the money appropriated under paragraph (a):

(1) not more than five percent shall be expended to defray the administrative costs of carrying out the purposes of subdivisions 1 and 2; and

(2) not more than 65 percent shall be expended for the combined purpose of training and coordinating the activities of motorcycle safety instructors and making reimbursements to schools and other approved organizations.

History: 1982 c 583 s 3; 1986 c 444; 1988 c 715 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 329 s 1; 1998 c 397 art 4 s 51; 1999 c 238 art 2 s 1; 2003 c 130 s 12; 2014 c 272 art 8 s 1,3



Section 171.34 — LICENSE FOR SCHOOL REQUIRED.

No commercial driver training school shall be established or operated after January 1, 1968, unless such school has applied for and obtained a license from the commissioner. The commissioner shall issue or adopt rules governing the requirements for a license, which may include requirements concerning location, equipment, courses of instruction, previous records of the school and instructors, financial statements, filing of schedule of maximum fees and charges, character and reputation of the instructors, insurance in such sum and with such provisions as the commissioner deems necessary to protect the interests of the public, and such other matters as the commissioner may prescribe, but the applicant shall not be required to have qualified for a teacher's certificate as required in the public school system.

History: 1967 c 880 s 2; 1985 c 248 s 70



Section 171.35 — LICENSE FOR INSTRUCTOR REQUIRED.

Subdivision 1. Licensure required. No person shall act as an instructor after January 1, 1968, unless such person has applied for and obtained a license from the commissioner. The commissioner shall issue or adopt rules governing the requirements for an instructor's license, which may include requirements concerning moral character, physical condition, knowledge of the courses of instruction and of motor vehicle laws and safety principles and practices, previous personnel and employment records, teaching experience and qualifications, and such other matters as the commissioner may prescribe, but the applicant shall not be required to have qualified for a teacher's certificate as required in the public school system.

Subd. 2. Records check for instructor applicant. (a) Before issuing a driving instructor license, the commissioner shall conduct a criminal history and driver's license records check of the applicant. The commissioner may also conduct the check at any time while a person is so licensed. The check must consist of a criminal history check of the state criminal records repository, a national criminal history check, and a check of the driver's license records system. The commissioner shall accept the applicant's signed informed consent form for the national criminal history check request, fingerprints, and required fees. The commissioner shall submit the applicant's signed informed consent form, fingerprints, and fees to the superintendent of the Bureau of Criminal Apprehension, who is authorized to exchange the fingerprints with the Federal Bureau of Investigation to obtain the applicant's national criminal history record information. The superintendent shall also retrieve Minnesota criminal history data and provide the results of both checks to the commissioner. Using the criminal history data provided by the superintendent, the commissioner shall determine whether the applicant is disqualified from licensure. The applicant's failure to cooperate with the commissioner in conducting the records check is reasonable cause to deny an application or suspend a driving instructor license.

(b) The commissioner may issue to an otherwise qualified applicant a temporary driving instructor license, effective for no more than 180 days, upon presentation of (1) an affidavit by the applicant that the applicant has not been convicted of a gross misdemeanor or felony, and (2) a criminal history check from each state of residence. The criminal history check may be conducted and prepared by any public or private source acceptable to the commissioner. The commissioner may reissue the temporary endorsement if the national criminal records repository check is timely submitted but not completed within the 180-day period.

History: 1967 c 880 s 3; 1985 c 248 s 70; 2016 c 113 s 1



Section 171.36 — LICENSE FEES; RENEWAL.

All licenses expire one year from the date of issuance and may be renewed upon application to the commissioner. Each application for an original or renewal school license must be accompanied by a fee of $150 and each application for an original or renewal instructor's license must be accompanied by a fee of $50. The license fees collected under sections 171.33 to 171.41 must be paid into the driver services operating account in the special revenue fund specified under section 299A.705. A license fee must not be refunded in the event that the license is rejected or revoked.

History: 1967 c 880 s 4; 1981 c 357 s 65; 1982 c 424 s 43; 1Sp2005 c 6 art 2 s 45



Section 171.37 — INSPECTION AND EXAMINATION.

The commissioner or an authorized representative shall inspect the school facilities and equipment of applicants and licensees and shall examine applicants for instructor's licenses. The commissioner shall issue or adopt such rules and do all things necessary and proper to accomplish the purposes of this section.

History: 1967 c 880 s 5; 1985 c 248 s 70; 1986 c 444



Section 171.38 — SCHOOL OR INSTRUCTOR LICENSE DENIAL OR REVOCATION.

The commissioner may revoke or refuse to issue or renew a school or instructor's license in any case on finding that the applicant or licensee has not complied with, or has violated any of the provisions of sections 171.33 to 171.41 or any rule issued or adopted pursuant thereto. Any revoked license shall be returned to the commissioner by the licensee, and its holder cannot apply for a new license for a period as determined by the commissioner not to exceed one year from the date of such revocation.

History: 1967 c 880 s 6; 1985 c 248 s 70; 1986 c 444



Section 171.39 — EXEMPTIONS.

(a) The provisions of sections 171.33 to 171.41 do not apply to any person giving driver training lessons without charge; to employers maintaining driver training schools without charge for their employees only; to a home school within the meaning of sections 120A.22 and 120A.24; or to schools or classes conducted by colleges, universities, and high schools as a part of the normal program for those institutions.

(b) Any person who is a certificated driver training instructor in a high school driver training program may give driver training instruction to persons over the age of 18 without acquiring a driver training school license or instructor's license, and those instructors may make a charge for that instruction, if there is no private commercial driver training school licensed under sections 171.33 to 171.41 within ten miles of the municipality where driver training instruction is given and there is no adult drivers training program in effect in the schools of the school district in which the trainee resides.

History: 1967 c 880 s 7; 1969 c 6 s 29; 1998 c 388 s 29; 1999 c 238 art 2 s 28; 1Sp2001 c 8 art 2 s 49



Section 171.40 — DRIVER TRAINING SCHOOL VIOLATION; PETTY MISDEMEANOR.

A violation of any provision of sections 171.33 to 171.41 or any rule issued or adopted pursuant thereto shall be a petty misdemeanor.

History: 1967 c 880 s 8; 1969 c 6 s 30; Ex1971 c 27 s 27; 1985 c 248 s 70



Section 171.41 — COOPERATION OF STATE AGENCIES.

The commissioner shall request and receive the assistance of other state departments and agencies in establishing rules pursuant to sections 171.33 to 171.41.

History: 1967 c 880 s 9; 1985 c 248 s 70



Section 171.50 — DRIVER LICENSE COMPACT.

The Driver License Compact is enacted into law and entered into with all other jurisdictions legally joining in it, in the form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I

Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances, and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in this compact:

(a) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance, or administrative rule or regulation, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of Convictions

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond, or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation, or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) driving a motor vehicle while under the influence of intoxicating liquor or narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) any felony in the commission of which a motor vehicle is used;

(4) failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to article III, the licensing authority in the home state shall give such effect to the conduct as provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in the subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

ARTICLE V

Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for the state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1989 c 307 s 35



Section 171.51 — DEFINITIONS.

Subdivision 1. Executive head. For purposes of sections 171.50 to 171.56, with reference to this state, the term "executive head" means the governor of Minnesota.

Subd. 2. Licensing authority. For purposes of sections 171.50 to 171.56, the term "licensing authority" with reference to this state means the Driver's License Division of the Minnesota Department of Public Safety.

History: 1989 c 307 s 36



Section 171.52 — TRANSFER OF INFORMATION.

The licensing authority shall furnish to the appropriate authorities of any other party state information or documents reasonably necessary to facilitate the administration of section 171.50, articles III, IV, and V.

History: 1989 c 307 s 37



Section 171.53 — COMPACT ADMINISTRATOR.

The compact administrator provided for in section 171.50, article VII, is not entitled to additional compensation on account of service as administrator, but is entitled to expenses incurred in connection with the duties and responsibilities as administrator, in the same manner as for expenses incurred in connection with other duties or responsibilities of employment. The compact administrator shall represent this state or shall appoint a representative for this state in the Driver License Compact Commission, and that commission has the authority to formulate procedures for exchanging information, as provided in section 171.50, article VII.

History: 1989 c 307 s 38



Section 171.54 — REPORTING TO LICENSING AUTHORITY.

A court or other agency or political subdivision of this state, that has jurisdiction to take action regarding the suspension, revocation, cancellation, or other limitation of a license to drive, shall promptly report the action and the circumstances upon which it is based to the licensing authority on forms furnished by the department.

History: 1989 c 307 s 39



Section 171.55 — OUT-OF-STATE CONVICTIONS GIVEN EFFECT.

The commissioner shall give the same effect for driver licensing purposes to conduct reported from a licensing authority or court in another state or province or territory of Canada that the commissioner would give to conduct reported from a court or other agency of this state, whether or not the other state or province or territory of Canada is a party to the Driver License Compact in section 171.50. The conduct to be given effect by the commissioner includes a report of conviction for an offense enumerated in section 171.50, article IV, or an offense described in sections 171.17 and 171.18.

History: 1989 c 307 s 40; 2007 c 54 art 3 s 6



Section 171.56 — FILING OF BYLAWS AND AMENDMENTS.

The Driver License Compact Commission shall file a copy of its bylaws and amendments to the bylaws with the Minnesota secretary of state.

History: 1989 c 307 s 41



Section 171.60 — MOTORCYCLE ROAD GUARD CERTIFICATE.

Subdivision 1. Certificate required. No person may perform traffic control as a motorcycle road guard as provided under chapter 169 without a valid motorcycle road guard certificate issued by the commissioner.

Subd. 2. Certification qualifications and standards. Through the Minnesota Motorcycle Safety Center, the commissioner of public safety shall:

(1) establish qualifications and requirements for a person to obtain a motorcycle road guard certificate under this section, which must include:

(i) a minimum 18 years of age;

(ii) possession of a valid driver's license; and

(iii) successful completion of a motorcycle road guard certification course;

(2) develop and offer, whether by the Minnesota Motorcycle Safety Center or authorized agents, a motorcycle road guard certification course; and

(3) establish safety and equipment standards for a person who operates under a motorcycle road guard certificate, including but not limited to specifying requirements for a reflective safety vest.

Subd. 3. Fee. The commissioner of public safety shall assess a fee for each applicant for a motorcycle road guard certificate, calculated to cover the commissioner's cost of establishing and administering the program.

Subd. 4. Penalty. A person who violates any provision of this section is guilty of a petty misdemeanor.

Subd. 5. Rulemaking. The commissioner of public safety shall adopt rules to carry out the provisions of this section. Notwithstanding section 16A.1283, the rules must specify the fee to be assessed under subdivision 3.

History: 2012 c 287 art 3 s 43






Chapter 172 — HIGHWAY PATROL OFFICER, RETIREMENT



Chapter 173 — SIGNS AND BILLBOARDS ALONG HIGHWAYS

Section 173.01 — DECLARATION OF POLICY.

It is hereby found and declared that in the interest of and to promote the general welfare of the people and to conserve the natural beauty of areas adjacent to certain highways, it is necessary to reasonably and effectively regulate and control the erection or maintenance of advertising devices on land adjacent to such highways. It is further declared that inasmuch as outdoor advertising is an integral part of the business and marketing function, an established segment of the national economy, and a legitimate commercial use of property adjacent to roads and highways, it should be allowed to operate where other business and commercial activities are conducted, and the regulation of outdoor advertising should occur by the application of reasonable regulatory standards consistent with customary use of outdoor advertising and zoning principles in this state which will properly and adequately carry out each and all of the purposes of Laws 1971, chapter 883; that the regulatory standards set forth in Laws 1971, chapter 883, are consistent with customary use in this state. It is the intention hereby to comply with the policies declared by Congress in United States Code, title 23, "Highways."

History: 1965 c 828 s 1; 1971 c 883 s 1



Section 173.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of Laws 1971, chapter 883, the terms defined in this section shall have the meanings herein given them.

Subd. 2. [Renumbered subd 16]

Subd. 3. [Repealed, 1971 c 883 s 2]

Subd. 4. [Renumbered subd 23]

Subd. 5. [Repealed, 1971 c 883 s 2]

Subd. 6. Various signs and notices defined. Directional and other official signs and notices shall mean:

(a) "Official signs and notices" mean signs and notices erected and maintained by public officers or public agencies within their territorial jurisdiction and pursuant to and in accordance with direction or authorization contained in federal or state law for the purposes of carrying out an official duty or responsibility. Historical markers authorized by state law and erected by state or local governmental agencies or nonprofit historical societies, and municipal identification entrance signs erected in accordance with section 173.025, may be considered official signs.

(b) "Public utility signs" mean warning signs, notices, or markers which are customarily erected and maintained by publicly or privately owned public utilities, as essential to their operations.

(c) "Service club and religious notices" mean signs and notices, not exceeding eight square feet in advertising area, whose erection is authorized by law, relating to meetings and location of nonprofit service clubs or charitable associations, or religious services.

(d) "Directional signs" means signs containing directional information about public places owned or operated by public authorities as defined in Code of Federal Regulations, title 23, section 460.2, paragraph (b), or their agencies, publicly or privately owned natural phenomena, historic, cultural, scientific, educational, and religious sites, and areas of natural scenic beauty or naturally suited for outdoor recreation, deemed to be in the interest of the traveling public. To qualify for directional signs, privately owned attractions must be nationally or regionally known, and of outstanding interest to the traveling public.

(e) All definitions in this subdivision are intended to be in conformity with the national standards for directional and other official signs.

Subd. 7. [Renumbered subd 20]

Subd. 8. Adjacent area. "Adjacent area" means any area adjacent to the right-of-way of an interstate or trunk highway.

Subd. 9. [Renumbered subd 17]

Subd. 10. [Renumbered subd 22]

Subd. 11. [Renumbered subd 19]

Subd. 12. Advertising area. "Advertising area" means that portion of the advertising face of an advertising device which includes the border and trim thereof, but excludes the base and apron supports and other structural members.

Subd. 13. [Renumbered subd 21]

Subd. 14. [Renumbered subd 24]

Subd. 15. [Renumbered subd 18]

Subd. 16. Advertising device. "Advertising device" means any billboard, sign, notice, poster, display, or other device visible to and primarily intended to advertise and inform or to attract or which does attract the attention of operators and occupants of motor vehicles and shall include any structure erected primarily for use in connection with the display of any such device and all lighting or other attachments used in connection therewith.

Subd. 17. Business area. "Business area" means any part of an adjacent area which is (a) zoned for business, industrial or commercial activities under the authority of any law of this state or any political subdivision thereof; or (b) not so zoned, but which constitutes an unzoned commercial or industrial area as herein defined.

Subd. 18. Commercial or industrial activity. "Commercial or industrial activity" for the purposes of unzoned commercial or industrial areas means an activity generally recognized as commercial or industrial by zoning authorities in this state, except that none of the following activities shall be considered commercial or industrial:

(1) Outdoor advertising devices.

(2) Agricultural, forestry, ranching, grazing, farming and related activities, including, but not limited to, temporary wayside fresh produce stands.

(3) Transient or temporary activities.

(4) Activities not visible from the main-traveled way.

(5) Activities more than 660 feet from the nearest edge of the right-of-way.

(6) Activities conducted in a building principally used as a residence.

(7) Railroad tracks and minor sidings.

Subd. 18a. Electronic advertising device. (a) "Electronic advertising device" means an advertising device capable of displaying digital content that can be changed through messaging or electronic communications technology.

(b) Digital content consists of static text and images only, and does not include animation, flashing or moving lights, video, or other content having the appearance of movement.

Subd. 19. Erect. "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any other way to bring into being or establish but it shall not include any of the foregoing activities when performed as an incident to the change of advertising message or customary maintenance of an outdoor advertising structure or device.

Subd. 19a. Expressway. "Expressway" has the meaning given it in section 160.02, subdivision 18b.

Subd. 19b. Freeway. "Freeway" has the meaning given it in section 160.02, subdivision 19.

Subd. 20. Interstate highway. "Interstate highway" means any highway at any time officially designated as a part of the national system of interstate and defense highways by the commissioner of transportation and approved by the appropriate authority of the federal government.

Subd. 21. Maintain. "Maintain" means to allow to exist.

Subd. 22. Primary highway. "Primary highway" means any highway, other than an interstate highway, at any time officially designated as a part of the federal aid primary system by the commissioner of transportation and approved by the appropriate authority of the federal government, and which shall include state trunk highways designated as such by Minnesota Statutes.

Subd. 23. Scenic area. "Scenic area" means an area within which control and regulation of the erection and maintenance of advertising devices may be exercised to the extent herein provided and such areas shall include only those established as such by the commissioner of transportation.

Subd. 24. Unzoned commercial or industrial areas. "Unzoned commercial or industrial areas" means those areas which are not zoned by state or local law, regulation, or ordinance, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted whether or not a permanent structure is located thereon, and the area along the highway extending outward 800 feet from and beyond the edge of such activity. Each side of the highway will be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing, and landscaped areas of the commercial or industrial activity, not from the property lines of the activity, and shall be along or parallel to the edge of the pavement of the highway.

History: 1965 c 828 s 2; 1967 c 299 s 9; Ex1967 c 9 s 1,2; 1969 c 1129 art 3 s 1; 1971 c 883 s 2; 1975 c 61 s 5; 1976 c 166 s 7; 1982 c 617 s 16; 1984 c 417 s 17; 1985 c 25 s 1,2; 1996 c 455 art 3 s 26; 1999 c 238 art 2 s 29; 2009 c 168 s 8,9; 2014 c 227 art 2 s 8,9; 2015 c 75 art 2 s 30



Section 173.025 — MUNICIPAL IDENTIFICATION SIGN.

A local road authority may erect a municipal identification entrance sign within the right-of-way of a trunk highway with the written permission of the commissioner. Municipal identification entrance signs erected without the written permission of the commissioner are prohibited.

History: 1996 c 455 art 3 s 27



Section 173.03 — ROAD ADVERTISING PERMIT WITHIN SCENIC AREA.

Except as otherwise provided in sections 173.01 to 173.11, the erection or maintenance of any advertising device located within a scenic area without a written permit therefor granted by the commissioner of transportation is prohibited.

History: 1965 c 828 s 3; 1976 c 166 s 7



Section 173.04 — SCENIC AREA; SCENIC EASEMENT; FEDERAL FUNDS.

Subdivision 1. [Repealed, 1975 c 61 s 26]

Subd. 2. Establishment; rules. The commissioner of transportation may by rules issued pursuant to chapter 14 establish scenic areas adjacent to the interstate or primary highways. Such scenic areas shall be located outside of the then existing boundaries of cities, and shall not include areas then zoned for commercial or industrial purposes. These scenic areas may include in part but shall not be limited to areas containing national, state or local parks, historic sites and monuments, and picnic, rest, or recreation areas maintained by the public. Permits for legally existing advertising devices not in violation of this chapter shall be granted until such devices are paid for, but no new advertising devices may be erected within the area after the scenic area has been established by rule. If the state or any local unit of government legitimately zones all or any part of a scenic area for commercial or industrial use in accordance with customary usage in the state, then such area or that part thereof shall cease to be a scenic area. A scenic area will exist when the rights thereto have been acquired by the state.

Subd. 3. Scenic easement. The commissioner of transportation may acquire scenic easements in scenic areas to preserve the natural scenic beauty of that area and its visibility from the highway, and the rights so acquired may require the removal, by the owner of the land, of any structure necessary to accomplish these purposes. Advertising devices shall be removed only in accordance with this chapter, and the commissioner shall not require the removal of residences, farm buildings or other buildings of a substantial nature. Whenever practicable, the scenic easements acquired herein shall provide that the land may be used for agricultural, horticultural, forest, grazing, residential, or other purposes not inconsistent with the scenic purposes for which the easement was acquired.

Subd. 4. Extension beyond right-of-way. Any scenic area established under this section may extend such distance beyond the edge of the right-of-way of an interstate or primary highway as the commissioner shall determine is reasonably necessary for the fulfillment of the purposes and objectives of sections 173.01 to 173.11.

Subd. 5. Compliance with federal law; federal aid. In establishing such scenic areas along any interstate or primary highway, the commissioner of transportation shall, whenever practicable, comply with federal law and federal rules and regulations relating to billboard control on any interstate or primary highway, and is authorized to do all necessary acts and things, including, but not limited to, entering into binding agreements with the United States or any of its agencies or departments to the end that the objectives stated in United States Code, title 23, section 131, section 319, or any other applicable federal statute, and the rules and regulations promulgated pursuant thereto, be accomplished in such scenic areas, and that federal participation in the cost of acquiring the necessary easements for such scenic areas be obtained in as many instances as possible.

Subd. 6. Authority to obtain federal money. The commissioner of transportation has the authority to do all things necessary to obtain any federal money that may be available for the planning, establishing, and acquiring of scenic areas and scenic easements along any interstate or primary highway.

History: 1965 c 828 s 4; 1967 c 299 s 9; Ex1967 c 9 s 3-7; 1969 c 1129 art 3 s 1; 1971 c 883 s 3; 1973 c 123 art 5 s 7; 1975 c 61 s 6,7; 1976 c 166 s 7; 1982 c 424 s 130; 1985 c 248 s 70



Section 173.05 — ACQUISITION OF PROPERTY.

The commissioner of transportation shall acquire all rights in property, personal or real, necessary to carry out the purposes of sections 173.01 to 173.11, by purchase, gift, or eminent domain proceedings. All costs of acquisition of such rights shall be necessary for a highway purpose. Nothing herein shall be construed to limit any right, power, or authority to regulate and control the erection or maintenance of advertising devices under the provisions of any other law of this state.

History: 1965 c 828 s 5; 1976 c 166 s 7



Section 173.06 — RULES RELATING TO ROAD ADVERTISING PERMITS.

Subdivision 1. Authority. The commissioner of transportation shall adopt and may modify, amend, or repeal rules governing the issuance of permits or renewals thereof for the erection and maintenance of advertising devices within scenic areas; provided that the commissioner shall not adopt, modify, amend, or repeal any rule that will impair any agreement with the federal government. The commissioner of transportation may limit the application of any rule adopted by the commissioner to exclude or include in whole or in part, specified areas within the scenic area based upon use, nature of the surrounding community, or such other factors as may make separate classification or rule necessary or desirable.

Subd. 2. Federal participation. Such rules shall be designed to the end that the state may receive any federal participation that may be available in the cost of acquiring the necessary easements for such scenic areas, and to effectuate the general purposes of Laws 1971, chapter 883, and the specific objectives of providing for traffic safety along any interstate or primary highway in the vicinity of scenic areas and of preserving and enhancing the natural scenic beauty or the aesthetic features of the highway and scenic areas adjacent thereto.

History: 1965 c 828 s 6; Ex1967 c 9 s 8; 1971 c 883 s 4; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444



Section 173.07 — ROAD ADVERTISING PERMIT APPLICATION, RENEWAL.

Subdivision 1. Forms; content. Application for permits or renewals thereof for the placement and maintenance of advertising devices within scenic areas shall be on forms prescribed by the commissioner and shall contain such information as the commissioner may require. No advertising device shall be placed without the consent of the owner or occupant of the land, and adequate proof of such consent shall be submitted to the commissioner at the time application is made for such permits or renewals.

Subd. 2. Permit renewal; fee; revocation; proceeds to trunk highway fund. The commissioner of transportation may renew each permit for additional one year periods upon the receipt of an application therefor made within 30 days of the expiration date of such permit together with the payment of an annual fee of $30. The permit or renewal thereof shall be revocable for any violation of sections 173.01 to 173.11 or rules adopted thereunder at any time by the commissioner of transportation on 30 days' written notice to the permit holder. All fees collected shall be paid into the trunk highway fund.

History: 1965 c 828 s 7; 1971 c 883 s 5; 1976 c 166 s 7; 1983 c 293 s 72; 1985 c 248 s 70; 1986 c 444; 1996 c 455 art 3 s 28



Section 173.08 — EXCLUDED ROAD ADVERTISING DEVICES.

Subdivision 1. Advertising devices restricted. No advertising device, excepting the advertising devices described and permitted under sections 173.01 to 173.27, shall be erected or maintained in an adjacent area, after June 8, 1971, except the following:

(1) directional and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions, which are required or authorized by law, and which comply with rules which shall be promulgated by the commissioner relative to their lighting, size, spacing and other requirements as may be appropriate to implement sections 173.01 to 173.27;

(2) advertising devices advertising the sale or lease of property upon which they are located, provided that there shall not be more than one such sign, advertising the sale or lease of the same property, visible to traffic proceeding in any one direction on any one interstate or primary highway;

(3) advertising devices advertising activities conducted on the property on which they are located, including, without limiting the generality of the foregoing, goods sold, stored, manufactured, processed, or mined thereon, services rendered thereon, and entertainment provided thereon;

(4) advertising devices stating the name and address of the owner, lessee or occupant of such property or information otherwise required or authorized by law to be posted or displayed thereon;

(5) public utility signs;

(6) service club and religious notices;

(7) advertising devices of which the advertising copy or the name of the owner thereof is in no part visible from the traveled way of the aforesaid highways;

(8) advertising devices which are located, or which are to be located, in business areas and which comply, or will comply when erected, with the provisions of sections 173.01 to 173.27;

(9) signs placed temporarily by auctioneers under section 169.07;

(10) community identification signs which are located within two miles of the community and do not exceed 750 square feet. "Community" means a county, town, or home rule charter or statutory city. Prior to the erection of a community identification sign, the community must:

(i) obtain approval from the governing body of the community;

(ii) consult with local road authorities on placement and location of the sign; and

(iii) obtain consent of the owner of the land on which the sign is to be erected.

Subd. 2. Advertising devices prohibited. No advertising device shall be erected or maintained:

(1) in or within 500 feet of national parks, state parks, local parks, historic sites, and public picnic or rest areas, provided that, an advertising device may be permitted within 500 feet of the park, site or area on commercially zoned property, or in the case of a municipality which has no zoning ordinance, with the approval, by resolution, of the municipality;

(2) within 100 feet of a church or school.

History: 1965 c 828 s 8; Ex1967 c 9 s 9; 1971 c 883 s 6; 1980 c 494 s 1; 1983 c 293 s 73; 1985 c 248 s 70; 1986 c 454 s 26; 1992 c 572 s 1



Section 173.081 — DIRECTIONAL SIGN.

(a) The commissioner of transportation shall develop uniform standards for directional signs erected under this chapter. The standards must provide for the size, lighting, spacing, design, colors, and maintenance of the signs. The standards must provide that:

(1) no pictorial or photographic representations be placed on the signs;

(2) directional signs facing the same direction of travel may not be placed less than one mile apart;

(3) signs located adjacent to an interstate highway must be within 75 miles of the described activity, and those located adjacent to other trunk highways must be within 50 miles of the described activity; and

(4) not more than one directional sign for the same activity and facing the same direction of travel may be erected along a single marked highway approaching the activity.

(b) The standards may provide eligibility criteria, including visitor capacity, parking capacity, days and hours of operation, and annual and daily average attendance, for attractions qualifying for directional signs.

(c) The commissioner shall take no action under this section which would result in the loss to the state of federal highway construction funds.

History: 1984 c 417 s 18



Section 173.0851 — STATE ENERGY CITY.

The city of Elk River is designated as a state energy city.

History: 2007 c 57 art 2 s 10



Section 173.086 — RECYCLING CENTER SIGN.

Subdivision 1. Authority to erect. A recycling facility that has complied with the permitting rules of the Pollution Control Agency and has been designated a recycling center by the agency under section 115A.555 may erect a recycling center sign upon payment of a fee to the Department of Transportation or to the local road authority required to cover all costs of fabrication and installation of the signs.

Subd. 2. Sign standards. The Department of Transportation shall design and manufacture the recycling center sign to specifications not contrary to other federal and state highway sign standards. The sign must contain the international three-arrow recycling symbol followed by the words "recycling center."

Subd. 3. Location. Each local road authority shall permit recycling center signs to be located on roads in its jurisdiction, subject to sign placement and distance requirements of the local authority in conformance with standard policies for placement of signs for other traffic generators.

History: 1Sp1989 c 1 art 18 s 18



Section 173.09 — VIOLATIONS, REMEDIES.

Any advertising device in place within a scenic area four months after the property rights for such area have been acquired which is in violation of sections 173.01 to 173.11 or any rule issued or adopted thereunder, is hereby declared to be a public nuisance, illegal and nonconforming and may be abated in the manner prescribed by law for the abatement of public nuisances, or the commissioner may enter upon the land and remove the sign.

History: 1965 c 828 s 9; Ex1967 c 9 s 10; 1985 c 248 s 70



Section 173.10 — CONFLICT OF LAWS.

Nothing in sections 173.01 to 173.11 shall be construed to abrogate or affect the provisions of any other law, municipal ordinance, regulation, or resolution which is more restrictive concerning advertising devices than are the provisions of such sections or of the rules adopted hereunder.

History: 1965 c 828 s 10; 1985 c 248 s 70



Section 173.11 — CHAPTER VIOLATIONS, MISDEMEANOR.

Any person who is convicted of violating any provision of sections 173.01 to 173.11, or of violating any rule issued or adopted thereunder after receiving notice thereof, is guilty of a misdemeanor.

History: 1965 c 828 s 11; 1985 c 248 s 70



Section 173.12 — APPLICABILITY.

Sections 173.01 and 173.02 and 173.13 to 173.231 shall apply to adjacent areas on interstate or primary highways.

History: 1965 c 828 s 12; 1971 c 883 s 7; 1Sp1981 c 4 art 1 s 85



Section 173.13 — PERMIT TO ADVERTISE ALONG INTERSTATE AND PRIMARY HIGHWAYS.

Subdivision 1. Permit required. No advertising device shall be erected or maintained in any adjacent area without a permit therefor being first obtained from the commissioner, except that permit systems of legitimate local zoning authorities shall take precedence inside a business area.

Subd. 2. Rules. The commissioner of transportation may adopt, modify, amend, or repeal rules governing the issuance of permits or renewals therefor for the erection and maintenance of advertising devices adjacent to the interstate and primary system of highways, provided that such rules shall not be more restrictive than the provisions of sections 173.13 to 173.231.

Subd. 3. Exemption. No size limitation shall apply to any advertising device otherwise legally in place on June 8, 1971.

Subd. 4. Fees. The annual fee for each such permit or renewal thereof shall be as follows:

(a) If the advertising area of the advertising device does not exceed 50 square feet, the fee shall be $30.

(b) If the advertising area exceeds 50 square feet but does not exceed 300 square feet, the fee shall be $60.

(c) If the advertising area exceeds 300 square feet, the fee shall be $120.

(d) No fee shall be charged for a permit for official signs and notices as they are defined in section 173.02.

Subd. 5. Effective date; applicability. The provisions of this section shall be effective on July 1, 1971, and the provisions relating to permits and fees shall apply to then legally existing devices as well as devices that may be erected and maintained thereafter.

Subd. 6. Expiration; renewal; fee. Permits shall expire on the last day of June of each year. They may be renewed upon payment of the annual fee and filing of a renewal application form to be provided by the commissioner, but without the filing of a new permit application. There shall be proration of the fee for the year in which the permit is first obtained, and the portion of any fees for a permit on any advertising device paid under this chapter, allocable to the period July 1, 1971, through December 31, 1971, shall be deemed to have been paid upon and shall apply to payment of the fees required by Laws 1971, chapter 883 or refunded. There shall be no additional fee or permit required for change in advertising copy.

Subd. 7. Penalty. A penalty equal to one-half the annual fee shall be charged upon failure to pay the annual permit fee for renewal on or before July 1 of each year.

Subd. 8. Statement of landowner's consent. There shall be submitted, together with the fee for the annual renewal, a statement by the applicant that the owner or occupant of the property has consented to the continued use of the property for such advertising device.

Subd. 9. Notice of assignment. The commissioner of transportation shall be notified in writing by the assignor of any such assignment.

Subd. 10. Revocation. The commissioner may revoke any permit granted herein for cause upon 30 days' written notice of such hearing to the permittee. Such notice and hearing and all rules with respect thereto shall be in accordance with chapter 14. The commissioner within ten days after hearing shall notify the permittee what the permittee must do to retain the permit and the permittee shall have 30 days therefrom in which to comply with the order of the commissioner.

Subd. 11. Removal of advertising device for noncompliance. Advertising devices erected or maintained after June 8, 1971, not complying with Laws 1971, chapter 883, and not otherwise by Laws 1971, chapter 883, permitted to stand may be removed by the commissioner upon 60 days prior written notice by certified mail to the owner thereof and to the owner of the real property on which such advertising device is located, provided that no notice shall be required to be given to the owner of an advertising device whose name is not stated upon the advertising device or the structure on which it is displayed, unless the name of such owner is otherwise reasonably known to the commissioner. The period of such notice shall be computed from the date of mailing.

History: 1965 c 828 s 13; Ex1967 c 9 s 11-14; 1971 c 883 s 8; 1976 c 166 s 7; 1978 c 674 s 60; 1981 c 294 s 2; 1Sp1981 c 4 art 1 s 86; 1982 c 424 s 130; 1983 c 293 s 74; 1984 c 417 s 19,20; 1985 c 25 s 3; 1985 c 248 s 70; 1986 c 444; 1991 c 298 art 5 s 2; 1991 c 339 s 8; 1992 c 572 s 2; 1997 c 159 art 2 s 36; 2014 c 227 art 1 s 10



Section 173.15 — PROHIBITED ADVERTISING DEVICES.

(a) After June 8, 1971, no advertising device shall be erected or maintained:

(1) which purports to be or resembles an official traffic-control device, sign, or signal, or railroad sign or signal; or which hides from view or interferes in any material degree with the effectiveness of any traffic-control device, sign, or signal, or railroad sign or signal, or which obstructs or interferes with the driver's view of approaching, merging, or intersecting traffic for a distance not to exceed 500 feet;

(2) which prominently displays the word "stop" or "danger";

(3) which contains statements, words, or pictures of an obscene, indecent, or immoral character, or such as would offend public morals or decency;

(4) on any right-of-way of the interstate system of highways, except as otherwise provided by law or allowed by the commissioner;

(5) on private land without the consent of the owner or occupant thereof;

(6) on trees, shrubs, or which are painted or drawn upon rocks or natural features, or on public utility poles;

(7) which has distracting flashing or moving lights so designed or lighted as to be a traffic hazard;

(8) to which access can be obtained only from an interstate main-traveled way but excluding frontage roads adjacent thereto;

(9) which are structurally unsafe, are in disrepair, or are abandoned.

(b) The prohibition under paragraph (a), clause (7), does not include an electronic advertising device that changes displayed digital content no more frequently than once every six seconds.

History: 1965 c 828 s 15; Ex1967 c 9 s 15; 1971 c 883 s 9; 2015 c 75 art 2 s 31



Section 173.16 — ADVERTISING DEVICE IN BUSINESS AREA.

Subdivision 1. Effective date. After June 8, 1971, advertising devices in a business area shall comply with the standards stated in this section.

Subd. 2. Size limitations, inside and outside corporate limits. (a) In a business area within a corporate limit the maximum area of a sign face, whether a single sign face or each face of two back-to-back or V-type signs, shall not exceed 1,000 square feet including border and trim, but excluding base and apron supports and other structural members, except as provided under subdivision 5. The maximum size limitation stated in this subdivision shall apply to each side of a sign structure and signs may be placed back-to-back, side by side, or in a V-type construction, but not more than two displays to each facing and such sign structure shall be considered as one sign.

(b) In a business area outside corporate limits the maximum area of a sign face, whether a single sign face or each face of two back-to-back or V-type signs, shall not exceed 750 square feet including border and trim, but excluding base and apron supports and other structural members, except as provided under subdivision 5. The maximum size limitation stated in this subdivision shall apply to each side of a sign structure and signs may be placed back-to-back, side by side, or in a V-type construction, but not more than two displays to each facing and such sign structure shall be considered as one sign.

Subd. 3. Lighting. (a) Advertising devices shall not be erected which contain, include or are illuminated by any flashing light or lights, except those giving public service information such as, without limiting the generality of the foregoing, time, date, temperature, weather, or news.

(b) Advertising devices shall not be erected or maintained which are not effectively shielded so as to prevent beams or rays of light from being directed at any portion of the traveled way of an interstate or primary highway, of such intensity or brilliance as to cause glare or impair the vision of the operator of any motor vehicle; or which otherwise interfere with any driver's operation of a motor vehicle are prohibited.

(c) Outdoor advertising devices shall not be erected or maintained which shall be so illuminated that they interfere with the effectiveness of or obscure any official traffic sign, device, or signal.

Subd. 4. Spacing. (a) Advertising devices shall not be erected or maintained in such a place or manner as to obscure or otherwise physically interfere with an official traffic-control device or a railroad safety signal or sign, or to obstruct or physically interfere with the drivers' view of approaching, merging, or intersecting traffic for a distance of 500 feet.

(b) No advertising device shall be erected closer to any other such advertising device on the same side of the same highway facing traffic proceeding in the same direction than (1) 500 feet on any interstate highway or freeway in a zoned or unzoned commercial or industrial area within or outside an incorporated city, (2) 300 feet on a primary highway in a zoned commercial or industrial area outside an incorporated city, (3) 400 feet on a primary highway in an unzoned commercial or industrial area outside an incorporated city, (4) 100 feet on a primary highway inside an incorporated city; provided, however, that this provision shall not prevent the erection of double-faced, back-to-back, or V-type advertising devices with a maximum of two signs per facing; provided further, however, that such spacing requirements shall not apply as between any off-premise advertising device permitted under the provisions of Laws 1971, chapter 883.

(c) The above spacing between advertising devices does not apply to structures separated by buildings or other obstructions in such a manner that only one sign facing located within the above spacing distances is visible from the highway at any one time.

(d) On interstate highways outside of incorporated cities, no advertising device may be located adjacent to or within 500 feet of an interchange, intersection at grade, or safety rest area. On freeways and expressways where there are grade-separated interchanges outside incorporated cities, no advertising device may be located adjacent to or within 500 feet of an interchange, intersection at grade, or safety rest area. Said 500 feet shall be measured along such highway from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.

(e) On primary highways outside of incorporated cities, no advertising device may be located closer than 300 feet from the intersection of any primary highway at grade with another highway, or with a railroad; provided that advertising may be affixed to or located adjacent to a building at such intersection in such a manner as not to cause any greater obstruction of vision than that caused by the building itself.

Subd. 5. Local control. (a) Whenever a bona fide county or local zoning authority has made a legitimate determination of customary usage and in the judgment of the commissioner, reasonably provides for size, lighting and spacing control of advertising devices, such determination shall be accepted in lieu of the provisions of this chapter in the zoned commercial and industrial areas within the geographical jurisdiction of such authority.

(b) All county and local zoning authorities shall give notice to the commissioner of transportation of the establishment or revision of any commercial and industrial zones pursuant to subdivision 1. Notice shall be by certified mail sent to the Office of the Commissioner of Transportation in St. Paul, Minnesota, within 15 days after the effective date of the zoning change or establishment.

(c) The commissioner may not disapprove any zoning ordinance adopted by a county or local zoning authority that has the effect of establishing a business area unless the zoning ordinance would result in the loss to the state of federal highway funds.

History: 1965 c 828 s 16; Ex1967 c 9 s 15A; 1971 c 883 s 10; 1973 c 123 art 5 s 7; 1976 c 166 s 7; 1978 c 674 s 60; 1985 c 248 s 70; 1992 c 572 s 3; 2009 c 168 s 10



Section 173.17 — REMOVAL OF ADVERTISING DEVICE; COMPENSATION.

(a) It is hereby declared that where in order to carry out the provisions of this chapter it is necessary that property rights be acquired, such acquisition is for a public purpose and is necessary for a highway purpose. The commissioner of transportation is authorized to acquire by purchase, gift or condemnation all advertising devices and all property rights pertaining thereto which are prohibited under the provisions of this chapter, and any rules promulgated pursuant thereto, provided that such advertising devices were in lawful existence on June 8, 1971. In any such acquisition, purchase or condemnation, just compensation shall be paid for:

(1) the taking from the owner of such sign, display or device of all right, title, leasehold and interest in such sign, display or device; and

(2) the taking from the owner of the real property on which such advertising device is located immediately prior to its removal or relocation, the right to erect and maintain thereon advertising devices, and full compensation therefor, including severance damage and damage to the remainder of the outdoor advertising plant regardless of whether it is located on property contiguous to or a part of that on which such sign is located, shall be included in the amounts paid to the respective owners. Provided, however, that no compensation shall be paid for severance damage and damage to the remainder of the outdoor advertising plant unless federal laws, or rules and regulations promulgated by the United States Department of Transportation provide for federal participation in the cost of such severance damage and damage to the remainder of the outdoor advertising plant.

(b) Compensation required herein shall be paid to the person or persons entitled thereto. Notwithstanding any other provisions of Laws 1971, chapter 883, no advertising device shall be required to be removed or relocated unless and until the commissioner of transportation shall tender payment to the owner of the advertising device and the owner of real property upon which the same is located, in cash or check drawn on the state treasury, of 100 percent of the amount of just compensation required herein, as determined by the commissioner of transportation; provided that the acceptance of said tendered amount by the person or persons to be compensated shall be without prejudice to further rights to have just compensation finally determined in accordance with the provisions of Laws 1971, chapter 883, and to receive any greater or additional amount under chapter 117.

(c) Notwithstanding any other provision of this chapter, including section 173.20, no advertising device which was lawfully erected shall be removed until all rights in the property, personal or real, have been acquired by purchase, gift, or eminent domain proceedings under chapter 117, whether or not the advertising device is removed pursuant to this chapter or any other statute, ordinance, or regulation of any political subdivision of the state or local zoning authority.

History: 1965 c 828 s 17; Ex1967 c 9 s 16; 1971 c 883 s 11; 1976 c 166 s 7; 1981 c 294 s 1; 1981 c 356 s 248; 1983 c 289 s 115 subd 1; 1985 c 248 s 70; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 26



Section 173.171 — VEGETATION CONTROL; VISIBILITY; AGREEMENT.

The commissioner of the Department of Transportation may enter into agreements with the owners of advertising devices not prohibited under this chapter and lawfully erected and maintained in adjacent areas, or with the owners of the real property on which the advertising devices are located, providing for the control of vegetation on the right-of-way in the vicinity of the advertising devices to ensure their visibility from the highway. The agreements shall provide that:

(1) the cost of any vegetation control measures will be paid for by the owner of the advertising device or the owner of the real property on which it is located; and

(2) any control measures will be carried out in a safe, workmanlike manner.

History: 1981 c 294 s 3



Section 173.18 — ADJUSTMENTS BETWEEN OWNERS AS TO SPACING.

If two or more advertising devices erected before May 26, 1965 are in violation of the spacing requirements as herein provided, the commissioner of transportation shall notify the owners of such devices and give such owners full opportunity to be heard. The commissioner shall thereafter make a finding as to the date of erection of each of the devices. The device or devices last erected shall be deemed nonconforming and shall be removed by the owner or owners not later than July 1, 1969.

History: 1965 c 828 s 18; 1976 c 166 s 7; 1986 c 444



Section 173.185 — AGREEMENT WITH FEDERAL GOVERNMENT; RULES.

Subdivision 1. Federal laws and regulations. The commissioner of transportation shall comply with federal law and federal rules and regulations relating to billboard control on the interstate and primary systems, and is authorized to do all necessary acts and things, including, but not limited to, entering into binding agreements with the United States or any of its agencies or departments to the end that the objectives stated in United States Code, title 23, section 131, section 319, or any other applicable federal statute, and the rules and regulations promulgated pursuant thereto, be accomplished on the interstate and primary systems of highways.

Subd. 2. Rules. The commissioner of transportation is authorized to promulgate rules governing the erection and maintenance of outdoor advertising devices as may be necessary to carry out the policy of the state declared in this chapter.

History: 1971 c 883 s 12; 1976 c 166 s 7; 1985 c 248 s 70



Section 173.20 — CONFLICT OF LAWS.

Nothing in sections 173.13 to 173.231 shall be construed to abrogate or affect the provisions of any other law, municipal ordinance, regulation, or resolution which is more restrictive concerning advertising than the provisions of said sections 173.13 to 173.231 hereof or of the regulations adopted thereunder.

History: 1965 c 828 s 20; 1Sp1981 c 4 art 1 s 87; 1987 c 384 art 2 s 1



Section 173.21 — CHAPTER VIOLATIONS; MISDEMEANOR; INJUNCTIVE RELIEF.

Any person who violates any provisions of sections 173.13 to 173.231 or any rules issued or adopted thereunder after notice thereof upon conviction is guilty of a misdemeanor. In addition thereto, the commissioner of transportation may seek injunctive relief in the district court of the county in which the nonconforming advertising device is located and require that either the advertising device conform or be removed.

History: 1965 c 828 s 21; 1971 c 883 s 13; 1976 c 166 s 7; 1Sp1981 c 4 art 1 s 88; 1985 c 248 s 70



Section 173.231 — FEES; PROCEEDS TO TRUNK HIGHWAY FUND.

All fees collected under sections 173.07 and 173.13 shall be paid into the trunk highway fund.

History: 1971 c 883 s 17; 1976 c 163 s 38



Section 173.25 — AVAILABILITY OF FEDERAL AID.

The commissioner of transportation shall not expend money for the acquisition of advertising devices controlled under this chapter, except those for which acquisition proceedings were begun before June 8, 1979, or for which federal money has been appropriated by Congress and the federal share has been made available to the commissioner. No advertising device legal under Laws 1971, chapter 883, shall be required to be removed or relocated until payment as provided in Laws 1971, chapter 883, is tendered by the commissioner of transportation. No further state funds shall be used for any existing or proposed acquisitions other than those funds necessary to obtain full federal participation in the acquisition proceeding pursuant to United States Code, title 23, "Highways."

History: 1971 c 883 s 14; 1976 c 166 s 7; 1981 c 357 s 66; 1989 c 269 s 42



Section 173.26 — EXEMPTION FOR OLD ADVERTISING DEVICE IN BUSINESS AREA.

Notwithstanding any other provision of Laws 1971, chapter 883, each advertising device in existence in a business area on June 8, 1971, and which fails to comply with the provisions of Laws 1971, chapter 883, only as to size, lighting, or spacing, may remain in place.

History: 1971 c 883 s 15



Section 173.27 — CITATION.

Laws 1971, chapter 883, may be cited as the "Minnesota Outdoor Advertising Control Act."

History: 1971 c 883 s 18






Chapter 174 — DEPARTMENT OF TRANSPORTATION

Section 174.01 — CREATION; POLICY.

Subdivision 1. Department created. In order to provide an integrated transportation system of aeronautics, highways, motor carriers, ports, public transit, railroads, and pipelines, and including facilities for walking and bicycling, a Department of Transportation is created. The department is the principal agency of the state for development, implementation, administration, consolidation, and coordination of state transportation policies, plans, and programs.

Subd. 2. Transportation goals. The goals of the state transportation system are as follows:

(1) to minimize fatalities and injuries for transportation users throughout the state;

(2) to provide multimodal and intermodal transportation facilities and services to increase access for all persons and businesses and to ensure economic well-being and quality of life without undue burden placed on any community;

(3) to provide a reasonable travel time for commuters;

(4) to enhance economic development and provide for the economical, efficient, and safe movement of goods to and from markets by rail, highway, and waterway;

(5) to encourage tourism by providing appropriate transportation to Minnesota facilities designed to attract tourists and to enhance the appeal, through transportation investments, of tourist destinations across the state;

(6) to provide transit services to all counties in the state to meet the needs of transit users;

(7) to promote accountability through systematic management of system performance and productivity through the utilization of technological advancements;

(8) to maximize the long-term benefits received for each state transportation investment;

(9) to provide for and prioritize funding of transportation investments that ensures that the state's transportation infrastructure is maintained in a state of good repair;

(10) to ensure that the planning and implementation of all modes of transportation are consistent with the environmental and energy goals of the state;

(11) to promote and increase the use of high-occupancy vehicles and low-emission vehicles;

(12) to provide an air transportation system sufficient to encourage economic growth and allow all regions of the state the ability to participate in the global economy;

(13) to increase use of transit as a percentage of all trips statewide by giving highest priority to the transportation modes with the greatest people-moving capacity and lowest long-term economic and environmental cost;

(14) to promote and increase bicycling and walking as a percentage of all trips as energy-efficient, nonpolluting, and healthy forms of transportation;

(15) to reduce greenhouse gas emissions from the state's transportation sector; and

(16) to accomplish these goals with minimal impact on the environment.

History: 1976 c 166 s 1; 1991 c 298 art 1 s 1; 2008 c 287 art 1 s 66; 2010 c 351 s 38,39



Section 174.02 — COMMISSIONER'S POWERS AND DUTIES.

Subdivision 1. Appointment. The department shall be supervised and controlled by the commissioner of transportation, who shall be appointed by the governor and serve under the provisions of section 15.06.

Subd. 1a. Mission; efficiency; legislative report, recommendations. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) minimize the degradation of air, water quality, and the climate, including reduction in greenhouse gas emissions;

(4) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(5) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(6) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(7) ensure that the safety, maintenance, and preservation of Minnesota's transportation infrastructure is a primary priority;

(8) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(9) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 2. Unclassified positions. The commissioner may establish four positions in the unclassified service at the deputy and assistant commissioner, assistant to commissioner or personal secretary levels. No more than two of these positions shall be at the deputy commissioner level.

Subd. 2a. Transportation ombudsperson. (a) The commissioner shall appoint a person to the position of transportation ombudsperson. The transportation ombudsperson reports directly to the commissioner. The ombudsperson must be selected without regard to political affiliation and must be qualified to perform the duties specified in this subdivision.

(b) Powers and duties of the transportation ombudsperson include, but are not limited to:

(1) providing a neutral, independent resource for dispute and issue resolution between the department and the general public where another mechanism or forum is not available;

(2) gathering information about decisions, acts, and other matters of the department;

(3) providing information to the general public;

(4) facilitating discussions or arranging mediation when appropriate; and

(5) maintaining and monitoring performance measures for the ombudsperson program.

(c) The transportation ombudsperson may not hold another formal position within the department. The transportation ombudsperson may not impose a complaint fee.

Subd. 3. Departmental organization; affirmative action. (a) The commissioner shall organize the department in a manner recognizing the administrative and staffing needs of all modes of transportation within the commissioner's jurisdiction, and shall employ personnel as the commissioner deems necessary to discharge the functions of the department.

(b) The commissioner shall adopt an affirmative action plan for the department in order to insure that department hiring encourages the selection of members of groups of persons who because of unfair or unlawful discriminatory practices have in the past been denied equal employment opportunity. This plan need not be promulgated as a rule, but it shall be approved by the commissioner of management and budget. The plan shall provide that the affected groups of persons shall constitute at least the same proportional number of employees in the department as they constitute in the total employment in state government; provided that this limitation shall expire in respect to an affected group when the commissioner of management and budget certifies that members of that affected group are employed in the department in the same proportion as they constitute in the total employment in state government.

Subd. 4. Appearances on public transportation matters. The commissioner may appear as a party on behalf of the public in any proceeding or matter before the Surface Transportation Board or any other agency or instrumentality of government that regulates public services or rates relating to transportation or other matters related to the powers and responsibilities of the commissioner as prescribed by law. The commissioner shall appear as a party on behalf of the public in proceedings as provided by law on matters that directly relate to the powers and duties of the commissioner or substantially affect the statewide transportation plan.

Subd. 5. Cooperation. To facilitate the development of a unified and coordinated intrastate and interstate transportation system:

(1) the commissioner shall maintain close liaison, coordination, and cooperation with the private sectors of transportation, the Upper Great Lakes Seaway Development Commission Corporation, and any multistate organization involved in transportation issues affecting the state;

(2) the commissioner shall participate in the planning, regulation, and development of the port authorities of the state;

(3) the commissioner or the commissioner's designee is a nonvoting member of the Metropolitan Airports Commission, as organized and established under sections 473.601 to 473.679;

(4) the commissioner shall cooperate with all federal agencies for the purpose of harmonizing state rules and federal regulations within the state to the extent and in the manner deemed advisable;

(5) the commissioner may conduct joint hearings with any federal agency within or outside the state and, to the extent allowed under federal law or regulation, may approve and establish freight rates and charges that depart from the distance principle required by any state law; and

(6) the commissioner may nominate members to any joint board as provided by federal acts.

Subd. 6. Agreements, receipts, appropriation. (a) To facilitate the implementation of intergovernmental efficiencies, effectiveness, and cooperation, and to promote and encourage economic and technological development in transportation matters within and between governmental and nongovernmental entities, the commissioner may enter into agreements with other governmental or nongovernmental entities for research and experimentation; for sharing facilities, equipment, staff, data, or other means of providing transportation-related services; or for other cooperative programs that promote efficiencies in providing governmental services or that further development of innovation in transportation for the benefit of the citizens of Minnesota.

(b) In addition to funds otherwise appropriated by the legislature, the commissioner may accept and spend funds received under any agreement authorized in paragraph (a) for the purposes set forth in that paragraph.

(c) Funds received under this subdivision must be deposited in the special revenue fund and are appropriated to the commissioner for the purposes set forth in this subdivision.

Subd. 7. [Repealed, 2014 c 227 art 1 s 23]

Subd. 8. Electronic reports. Notwithstanding section 3.195, subdivision 1, any legislative report required to be submitted by the commissioner may be submitted electronically.

Subd. 9. Pilot transportation project; alternative financing and investment. (a) The commissioner may select one pilot transportation project on the trunk highway system to implement the authority granted in this subdivision. In connection with the pilot project, the commissioner may enter into agreements with governmental or nongovernmental entities, including private and nonprofit entities, to finance or invest in the transportation project, including repayment agreements. An agreement under this subdivision is subject to (1) the availability of state money or other dedicated revenue or resources; and (2) the approval of the commissioner of management and budget.

(b) The commissioner shall submit to the chairs and ranking minority members of the house of representatives and senate committees having jurisdiction over transportation policy and finance a report detailing agreements executed under this subdivision. The listing must identify each agreement, the contracting entities, the contract amounts and duration, and any repayment requirements. The listing may be submitted electronically, and is subject to section 3.195, subdivision 1.

(c) The pilot project is subject to transportation planning, programming, and procurement requirements. Use of this subdivision must not result in the delay of any project programmed in the statewide transportation improvement program.

(d) This subdivision does not preempt any other statute or provide new toll facility authority or design-build contracting authority.

(e) Any repayment agreement under this subdivision must comply with all applicable debt and other financial policies and requirements.

Subd. 10. Products and services; billing. The commissioner of transportation may bill operations units of the department for costs of centrally managed products or services that benefit multiple operations units. These costs may include equipment acquisition and rental, labor, materials, and other costs determined by the commissioner. Receipts must be credited to the special products and services account, which is established in the trunk highway fund, and are appropriated to the commissioner to pay the costs for which the billings are made.

History: 1976 c 166 s 2; 1977 c 305 s 23; 1980 c 534 s 13; 1980 c 617 s 47; 1986 c 444; 1993 c 266 s 28; 1995 c 248 art 11 s 12; 1998 c 366 s 58; 1999 c 230 s 17; 2001 c 213 s 11,12; 2008 c 204 s 42; 2008 c 287 art 1 s 67; 2009 c 101 art 2 s 109; 2010 c 350 s 4,5; 2010 c 351 s 40; 2012 c 287 art 4 s 38; 2013 c 127 s 47; 2014 c 227 art 1 s 11,12; 2014 c 312 art 11 s 23



Section 174.03 — DUTIES OF COMMISSIONER.

Subdivision 1. Statewide transportation plan; priorities; schedule of expenditures. In order to best meet the present and future transportation needs of the public, to insure a strong state economy, to make most efficient use of public and private funds, to lessen adverse environmental impacts of the transportation sector, and to promote the more efficient use of energy and other resources for transportation purposes, the commissioner shall:

(1) three months after notification that the department is ready to commence operations and prior to the drafting of the statewide transportation plan, hold public hearings as may be appropriate solely for the purpose of receiving suggestions for future transportation alternatives and priorities for the state. The Metropolitan Council, regional development commissions, and port authorities shall appear at the hearings and submit information concerning transportation-related planning undertaken and accomplished by these agencies. Other political subdivisions may appear and submit such information at the hearings. These hearings shall be completed no later than six months from the date of the commissioner's notification;

(2) develop, adopt, revise, and monitor a statewide transportation plan, taking into account the suggestions and information submitted at the public hearings held pursuant to clause (1). The plan shall incorporate all modes of transportation including bicycle commutation and recreation and provide for the interconnection and coordination of different modes of transportation. The commissioner shall evaluate all transportation programs and facilities proposed for inclusion in the plan in terms of economic costs and benefits, safety aspects, impact on present and planned land uses, environmental effects, energy efficiency, national transportation policies and priorities, and availability of federal and other financial assistance;

(3) based upon the statewide transportation plan, develop statewide transportation priorities and schedule authorized public capital improvements and other authorized public transportation expenditures pursuant to the priorities. As permitted by the federal Surface Transportation Program and subject to available funding, the commissioner shall give serious consideration to prioritizing for funding those trunk highway projects in the metropolitan area, as defined in section 473.121, subdivision 2, that are consistent with policies included in the Metropolitan Council's metropolitan development guide, transportation policy plan, and regional development framework, and that have been awarded funding through the federal Surface Transportation Program. In responding to an unforeseen, catastrophic event affecting the state transportation system, the commissioner may, upon written notification to the chairs of the senate and house of representatives committees with jurisdiction over transportation policy and finance, prioritize projects without regard to availability of federal funding; and

(4) complete the plan and priorities required by this subdivision no later than July 1, 1978. Upon completion of the plan and priorities, the commissioner shall prepare and periodically revise, as necessary, the schedule of authorized public transportation expenditures. The plan, priorities, and schedule are exempt from the provisions of the Administrative Procedure Act.

Subd. 1a. Revision of statewide multimodal transportation plan. (a) The commissioner shall revise the statewide multimodal transportation plan by January 15, 2013, and by January 15 of every four years thereafter. Before final adoption of a revised plan, the commissioner shall hold a hearing to receive public comment on the preliminary draft of the revised plan.

(b) Each revised statewide multimodal transportation plan must:

(1) incorporate the goals of the state transportation system in section 174.01;

(2) establish objectives, policies, and strategies for achieving those goals; and

(3) identify performance targets for measuring progress and achievement of transportation system goals, objectives, or policies.

Subd. 1b. Statewide freight and passenger rail plan. (a) The commissioner shall develop a comprehensive statewide freight and passenger rail plan to be included and revised as a part of the statewide transportation plan.

(b) Before the initial version of the plan is adopted, the commissioner shall provide a copy for review and comment to the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over transportation policy and finance. Notwithstanding paragraph (a), the commissioner may adopt the next revision of the statewide transportation plan, scheduled to be completed in calendar year 2009, prior to completion of the initial version of the comprehensive statewide freight and passenger rail plan.

Subd. 1c. Statewide highway 20-year capital investment plan. By January 15, 2013, and in conjunction with each future revision of the statewide multimodal transportation plan, the commissioner shall prepare a 20-year statewide highway capital investment plan that:

(1) incorporates performance measures and targets for assessing progress and achievement of the state's transportation goals, objectives, and policies identified in this chapter for the state trunk highway system, and those goals, objectives, and policies established in the statewide multimodal transportation plan. Performance targets must be based on objectively verifiable measures, and address, at a minimum, preservation and maintenance of the structural condition of state highway bridges and pavements, safety, and mobility;

(2) summarizes trends and impacts for each performance target over the past five years;

(3) summarizes the amount and analyzes the impact of the department's capital investments and priorities over the past five years on each performance target, including a comparison of prior plan projected costs with actual costs;

(4) identifies the investments required to meet the established performance targets over the next 20-year period;

(5) projects available state and federal funding over the 20-year period, including any unique, competitive, time-limited, or focused funding opportunities;

(6) identifies strategies to ensure the most efficient use of existing transportation infrastructure, and to maximize the performance benefits of projected available funding;

(7) establishes investment priorities for projected funding, including a schedule of major projects or improvement programs for the 20-year period together with projected costs and impact on performance targets; and

(8) identifies those performance targets identified under clause (1) not expected to meet the target outcome over the 20-year period together with alternative strategies that could be implemented to meet the targets.

Subd. 1d. [Repealed, 2014 c 227 art 1 s 23]

Subd. 2. Implementation of plan. After the adoption and each revision of the statewide transportation plan, the commissioner shall take no action inconsistent with the revised plan.

Subd. 3. Relationship with national and local plans. The statewide plan shall recognize established national transportation policies. The plan shall include matters of local or regional concern if this inclusion is needed to insure a comprehensive, statewide perspective on transportation policies and priorities. The commissioner shall recognize and attempt to accommodate the local or regional transportation plans. However, the statewide plan shall supersede a local or regional plan to the extent inconsistent on a matter which the commissioner demonstrates is of statewide concern. A political subdivision may challenge the commissioner's determination that a portion of a local or regional plan is superseded by the statewide plan. The subdivision shall institute the challenge by filing a petition with the commissioner within 30 days after being notified by the commissioner that the local or regional plan is superseded. The challenge shall be resolved by the commissioner as a contested case pursuant to chapter 14.

Subd. 4. Other duties. The commissioner shall:

(1) construct and maintain transportation facilities as authorized by law;

(2) cooperate with, and may provide technical and financial assistance to, the Metropolitan Council and regional development commissions in the regional transportation planning process, in accordance with mutually acceptable terms and conditions;

(3) cooperate with, and may provide planning and technical assistance upon the request of, any political subdivision or other governmental agency in accordance with mutually accepted terms and conditions, except as otherwise restricted by law; and

(4) develop, revise, and monitor a statewide rail transportation plan as part of the statewide transportation planning process, including a study and evaluation of alternative methods for insuring adequate and economical transportation of agricultural commodities, supplies, and other goods to and from rural areas of the state. The plan shall include an analysis of rail lines in the state for the purpose of determining (i) eligibility of rail lines for assistance under federal and state rail assistance programs, (ii) eligibility of rail lines for inclusion in the state rail bank, and (iii) the actions required by the state to insure the continuation of rail service that meets essential state needs and objectives.

Subd. 5. Regional transportation planning. The Metropolitan Council, pursuant to section 473.146, and the regional development commissions shall develop regional long-range transportation policy plans in cooperation with the commissioner and local units of government. Upon promulgation of the statewide transportation plan, and periodically as necessary thereafter, each regional policy plan shall be reviewed and amended, if necessary, by the appropriate regional agency to insure that the regional policy plan is not in conflict with the statewide transportation plan.

Subd. 5a. [Repealed, 1984 c 654 art 3 s 153]

Subd. 6. Social, economic, and environmental effects. The commissioner shall consider the social, economic, and environmental effects resulting from existing and proposed transportation facilities and shall make continuing efforts to mitigate any adverse effects. The commissioner shall utilize a systematic, interdisciplinary approach which shall insure the integrated use of the natural, social, and physical sciences and the environmental design arts in plans and decisions which may affect the environment.

Subd. 6a. Economic analysis of nonhighway alternatives. If the commissioner considers congestion pricing, tolls, mileage pricing, or public-private partnerships in order to meet the transportation needs of commuters in the department's metropolitan district between 2001 and 2020, the commissioner shall, in cooperation with the Metropolitan Council and the regional railroad authorities in the district, compare the economics of these financing methods with the economics of nonhighway alternatives for moving commuters. The commissioner shall analyze the economics as they relate to both individuals and to the transportation system.

Subd. 7. Energy conservation. The commissioner, in cooperation with the commissioner of commerce through the state energy office, shall evaluate all modes of transportation in terms of their levels of energy consumption. The commissioner of commerce shall provide the commissioner with projections of the future availability of energy resources for transportation. The commissioner shall use the results of this evaluation and the projections to evaluate alternative programs and facilities to be included in the statewide plan and to otherwise promote the more efficient use of energy resources for transportation purposes.

Subd. 8. Salaries and expenses. Salaries and expenses of the department relating to highway purposes shall be paid from moneys available in the trunk highway fund. The funds provided in sections 360.011 to 360.076 and 360.305 to 360.91 shall be expended by the commissioner of transportation in accordance with the purposes prescribed by those sections. Funds appropriated pursuant to the authority conferred by any constitutional article shall be expended in conformity with the purposes and uses authorized thereby.

Subd. 9. Forecast of revenues and expenditures. In cooperation with the Department of Management and Budget and as required by section 16A.103, the commissioner shall prepare in February and November of each year a forecast of highway user tax distribution fund and trunk highway fund revenues and expenditures. The forecast must include an analysis of economic information and the potential impact on highway user fund revenues, historical growth rate information, and other variables affecting revenue assumptions and forecasted future growth rates. The forecast must include an analysis of trunk highway bonding and the necessary debt service payments, and assumptions regarding federal transportation funds. The commissioner shall review the forecast information with the chairs of the senate and house of representatives committees with jurisdiction over finance, ways and means, and transportation finance and with legislative fiscal staff no later than one week following the release of the forecast and shall inform the chairs and staff of changes made from previous forecasts.

Subd. 10. Highway construction training; report. (a) The commissioner of transportation shall utilize the maximum feasible amount of all federal funds available to this state under United States Code, title 23, section 140, paragraph (b), to develop, conduct, and administer highway construction training, including skill improvement programs.

(b) The commissioner of transportation must report by February 1 of each odd-numbered year to the house of representatives and senate committees having jurisdiction over transportation policy and finance concerning the commissioner's compliance with paragraph (a). The report must, with respect to each of the two previous calendar years:

(1) describe the highway construction training and skill improvement programs the commissioner has conducted and administered;

(2) analyze the results of the commissioner's training programs;

(3) state the amount of federal funds available to this state under United States Code, title 23, section 140, paragraph (b); and

(4) identify the amount spent by the commissioner in conducting and administering the programs.

Subd. 11. Disadvantaged business enterprise program; report. (a) The commissioner shall include in each contract that is funded at least in part by federal funds, a sanction for each contractor who does not meet the established project disadvantaged business enterprise goal or demonstrate good-faith effort to meet the goal.

(b) The commissioner of transportation shall report by February 1 of each odd-numbered year to the house of representatives and senate committees having jurisdiction over transportation policy and finance concerning the commissioner's disadvantaged business enterprise program. The report must, with respect to each of the two previous calendar years:

(1) state the department's annual overall goal, compared with the percentage attained;

(2) explain the methodology, applicable facts, and public participation used to establish the overall goal;

(3) describe good-faith efforts to meet the goal, if the goal was not attained;

(4) describe actions to address overconcentration of disadvantaged business enterprises in certain types of work;

(5) state the number of contracts that included disadvantaged business enterprise goals, the number of contractors that met established disadvantaged business enterprise goals, and sanctions imposed for lack of good-faith effort; and

(6) describe contracts with no disadvantaged business enterprise goals, and, of those, state number of contracts and amount of each contract with targeted groups under section 16C.16.

History: 1976 c 166 s 3; Ex1979 c 1 s 16; 1980 c 534 s 14; 1980 c 558 s 1; 1980 c 614 s 96; 1981 c 356 s 180; 1982 c 424 s 130; 1982 c 617 s 17,18; 1983 c 289 s 115 subd 1; 1987 c 186 s 15; 1987 c 312 art 1 s 10 subd 2; 1991 c 298 art 1 s 2,3; 1994 c 635 art 2 s 6; 1997 c 159 art 2 s 37; 1998 c 403 s 17,18; 1Sp2001 c 4 art 6 s 25; 1Sp2003 c 19 art 2 s 41; 2007 c 143 art 4 s 2; 2008 c 277 art 1 s 25; 2008 c 287 art 1 s 68-70; 2008 c 350 art 1 s 65,66; 2009 c 101 art 2 s 109; 2010 c 350 s 6,7; 2012 c 287 art 3 s 44; 2013 c 127 s 48



Section 174.04 — FINANCIAL ASSISTANCE; APPLICATIONS; DISBURSEMENT.

Subdivision 1. Review of application. Any state agency which receives an application from a regional development commission, metropolitan council, public transit commission, airport commission, port authority, or other political subdivision of the state, or any nonpublic organization, for financial assistance for transportation planning, capital expenditures, or operations to any state or federal agency, shall first submit the application to the commissioner of transportation. The commissioner shall review the application to determine whether it contains matters that substantially affect the statewide transportation plan and priorities. If the application does not contain such matters, the commissioner shall within 15 days after receipt return the application to the applicant political subdivision or nonpublic organization for forwarding to the appropriate agency. If the application contains such matters, the commissioner shall review and comment on the application as being consistent with the plan and priorities. The commissioner shall return the application together with comments within 45 days after receipt to the applicant political subdivision or nonpublic organization for forwarding with the commissioner's comments to the appropriate agency.

Subd. 2. Designated agent. A regional development commission, metropolitan council, public transit commission, airport commission, port authority, or any other political subdivision of the state, or any nonpublic organization, may designate the commissioner as its agent to receive and disburse funds by entering into an agreement with the commissioner prescribing the terms and conditions of the receipt and expenditure of the funds in accordance with federal and state laws, rules, and regulations.

Subd. 3. Exceptions. The provisions of this section shall not be construed as altering or amending in any way the funding procedures specified in section 161.36, 360.016 or 360.0161.

History: 1976 c 166 s 4; 1986 c 444; 1996 c 455 art 3 s 29



Section 174.06 — TRANSFER OF POWERS.

Subdivision 1. Department of Highways. All powers, duties, and functions heretofore vested in or imposed on the commissioner of highways or the Department of Highways by chapters 160, 161, 162, 163, 164, 165, 167, 169, 173, or sections 473.405 to 473.449 or any other law relating to the duties and powers of the commissioner of highways are transferred to, vested in, and imposed on the commissioner of transportation. The position of the commissioner of highways and the Department of Highways as heretofore constituted are abolished.

Subd. 2. Department of Aeronautics. All powers, duties, and functions heretofore vested in or imposed on the commissioner of aeronautics or the Department of Aeronautics by sections 360.011 to 360.076, 360.305 to 360.73, 360.81 to 360.91 or any other law relating to the duties and powers of the commissioner of aeronautics are transferred to, vested in, and imposed on the commissioner of transportation. The position of the commissioner of aeronautics and the Department of Aeronautics as heretofore constituted are abolished.

Subd. 3. Department of Public Service. All powers, duties, and functions heretofore vested in or imposed on the Department of Public Service, the Public Utilities Commission, or the commissioner of the Department of Public Service by sections 174.60 to 174.63 are transferred to, vested in, and imposed on the commissioner of transportation.

Subd. 4. [Repealed, 1977 c 454 s 49]

Subd. 5. Transfer approval of commissioner of administration. Any and all transfers of Department of Public Service personnel, records, and funds to the Department of Transportation, made pursuant to the provisions of this section, shall be subject to the approval of the commissioner of administration.

Subd. 6. [Repealed, 1981 c 253 s 48]

Subd. 7. Legislative intent; transport of certain materials. It is the intent of the legislature that gas, oil, slurry, and other pipelines, long-distance conveyor belt systems, and other modes of transportation not now regulated by the state be constructed and operated in a manner that best serves the public good and complements other means of transportation.

Subd. 8. [Repealed, 2014 c 227 art 1 s 23]

History: 1976 c 166 s 6; 1977 c 124 s 1; 1980 c 614 s 123; 1986 c 444; 1987 c 186 s 15; 1993 c 13 art 2 s 1; 1999 c 86 art 1 s 43; 2014 c 227 art 1 s 13; 2016 c 158 art 1 s 74



Section 174.10 — PROCEEDINGS INVOLVING CARRIERS.

Subdivision 1. Notice of contested case; fee. The commissioner in any contested case that involves a motor carrier or common carrier by rail as a party shall give reasonable notice to representatives of associations or other interested groups or persons who have registered their names with the commissioner for that purpose, to all parties and to cities and municipalities that the commissioner deems to be interested in the proceeding. The commissioner may prescribe an annual fee as a charge to all registered groups or persons. The fee must be credited to the general fund. This charge is to cover the out-of-pocket costs involved in providing the notice.

Subd. 2. Investigatory powers. In all matters over which the commissioner has regulatory, or enforcement authority, the commissioner may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. Any person failing or refusing to appear to testify regarding any matter about which the person may be lawfully questioned or to produce any papers, books, records, documents, or other evidentiary materials in the matter to be heard, after having been required by a subpoena of the commissioner to do so may, upon application by the commissioner to the district court in any district, be ordered to comply therewith. An administrative law judge in a rulemaking or contested case proceeding may, on behalf of the commissioner, issue subpoenas, administer oaths to witnesses, and take their affirmations. Depositions may be taken within or without the state by the commissioner or the commissioner's designee in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served upon any person named therein, anywhere within the state by any officer authorized to serve subpoenas or other process or paper in civil actions, with the same fees and mileage and in the same manner as prescribed by law for service of process issued out of the district court of this state.

Subd. 3. Prosecution. In proceedings that involve a motor carrier or common carrier by rail as a party, the matter must be heard by the commissioner as authorized by law.

Subd. 4. Lack of jurisdiction. If, in any proceeding the commissioner decides that the department does not have jurisdiction, the commissioner shall issue an order dismissing the proceeding and stating the ground of the dismissal.

History: 1976 c 166 s 8; 1980 c 534 s 15-17; 1984 c 640 s 32; 1986 c 444; 2001 c 213 s 13-15



Section 174.11 — PROPERTY ACQUISITIONS; NOTICE TO COUNTY AUDITOR.

Upon acquisition of any taxable real property, the commissioner must notify the county auditor of the county where the property is located that the property has been acquired.

History: 1Sp2005 c 3 art 1 s 2



Section 174.12 — TRANSPORTATION ECONOMIC DEVELOPMENT PROGRAM.

Subdivision 1. Program established. (a) The commissioners of transportation and employment and economic development shall develop and implement a transportation economic development program, as provided in this section, that provides financial assistance on a geographically balanced basis through competitive grants for projects in all modes of transportation that provide measurable local, regional, or statewide economic benefit.

(b) The commissioners of transportation and employment and economic development may provide financial assistance for a transportation project at their discretion, subject to the requirements of this section.

Subd. 2. Transportation economic development accounts. (a) A transportation economic development account is established in the special revenue fund under the budgetary jurisdiction of the legislative committees having jurisdiction over transportation finance. Money in the account may be expended only as appropriated by law. The account may not contain money transferred or otherwise provided from the trunk highway fund.

(b) A transportation economic development account is established in the trunk highway fund. The account consists of funds donated, allotted, transferred, or otherwise provided to the account. Money in the account may be used only for trunk highway purposes. All funds in the account are available until expended.

Subd. 3. Program administration. In implementing the transportation economic development program, the commissioners of transportation and employment and economic development shall make reasonable efforts to (1) publicize each solicitation for applications among all eligible recipients, and (2) provide technical and informational assistance in creating and submitting applications.

Subd. 4. Economic impact performance measures. The commissioner of employment and economic development shall develop economic impact performance measures to analyze projects for which financial assistance under this section is being applied for or has been previously provided.

Subd. 5. Financial assistance; criteria. The commissioners of transportation and employment and economic development shall establish criteria for evaluating projects for financial assistance under this section. At a minimum, the criteria must provide an objective method to prioritize and select projects on the basis of:

(1) the extent to which the project provides measurable economic benefit;

(2) consistency with relevant state and local transportation plans;

(3) the availability and commitment of funding or in-kind assistance for the project from nonpublic sources;

(4) the need for the project as part of the overall transportation system;

(5) the extent to which completion of the project will improve the movement of people and freight; and

(6) geographic balance as required under subdivision 7, paragraph (b).

Subd. 6. Financial assistance; project evaluation process. (a) Following the criteria established under subdivision 5, the commissioner of employment and economic development shall (1) evaluate proposed projects, and (2) certify those that may receive financial assistance.

(b) As part of the project evaluation process, the commissioner of transportation shall certify those projects that constitute an eligible and appropriate transportation project.

Subd. 7. Financial assistance; awards. (a) The financial assistance awarded by the commissioners of transportation and employment and economic development may not exceed 70 percent of a project's total costs.

(b) The commissioners of transportation and employment and economic development shall ensure that financial assistance is provided in a manner that is balanced throughout the state, including with respect to (1) the number of projects receiving funding in a particular geographic location or region of the state, and (2) the total amount of financial assistance provided for projects in a particular geographic location or region of the state.

Subd. 8. Legislative report. (a) By February 1 of each odd-numbered year, the commissioner of transportation, with assistance from the commissioner of employment and economic development, shall submit a report on the transportation economic development program to the chairs and ranking minority members of the legislative committees with jurisdiction over transportation policy and finance and economic development policy and finance.

(b) At a minimum, the report must:

(1) summarize the requirements and implementation of the transportation economic development program established in this section;

(2) review the criteria and economic impact performance measures used for evaluation, prioritization, and selection of projects;

(3) provide a brief overview of each project that received financial assistance under the program, which must at a minimum identify:

(i) basic project characteristics, such as funding recipient, geographic location, and type of transportation modes served;

(ii) sources and respective amounts of project funding; and

(iii) the degree of economic benefit anticipated or observed, following the economic impact performance measures established under subdivision 4;

(4) identify the allocation of funds, including but not limited to a breakdown of total project funds by transportation mode, the amount expended for administrative costs, and the amount transferred to the transportation economic development assistance account;

(5) evaluate the overall economic impact of the program; and

(6) provide recommendations for any legislative changes related to the program.

History: 2013 c 117 art 3 s 19; 2014 c 287 s 18; 2014 c 312 art 11 s 24; 2015 c 21 art 1 s 33



Section 174.14 — VALUE ANALYSIS OF PROJECT; POLICY.

The legislature finds that the application of the principles and techniques of value analysis in reducing the cost of state construction projects is in the interest of the efficient operation of state government. It is therefore the policy of the legislature to support, encourage, and, where necessary, authorize the application of some or all of those principles by agencies and departments of the state.

History: 1977 c 251 s 1



Section 174.15 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 174.14 to 174.17, and unless a different meaning is indicated by the context, the terms defined in this section have the meanings given them.

Subd. 2. Construction project. "Construction project" means any state construction project undertaken by the Department of Transportation.

Subd. 3. Value analysis. "Value analysis" means the systematic and creative functional analysis of construction projects, specifications, standards, practices and procedures for the purposes of identifying and eliminating unnecessary costs by developing modifications which satisfy required functions of a project for the lowest cost in a manner consistent with requirements for performance, reliability, quality and maintainability.

Subd. 4. Value engineering proposal. "Value engineering proposal" means a formal written proposal with supporting documentation. A value engineering proposal shall be developed by application of value analysis principles, shall be documented by a contractor or subcontractor pursuant to the provisions of the construction contract, and shall suggest one or more changes in the construction project, specifications, standards, practices, or procedures which would result in direct and immediate net savings in terms of reducing the costs of the construction contract.

History: 1977 c 251 s 2



Section 174.16 — CONTRACT TO INCLUDE VALUE ANALYSIS AUTHORIZATION.

All contracts for construction projects may contain contract provisions which:

(1) authorize the contractor, with regard to specified matters governed by the contract, and any subcontractor, with regard to matters governed by the subcontracting agreement with the contractor, to submit value engineering proposals as provided in sections 174.15 to 174.17;

(2) specify such procedural and substantive requirements for the preparation, development and documentation for value engineering proposals as may be required for the particular construction project;

(3) require that copies of all value engineering proposals and all supporting documents be submitted to the commissioner of transportation; and

(4) provide that if a value engineering proposal is adopted for the construction project contract as provided in section 174.17, a supplemental agreement shall reduce contract payments to the contractor or subcontractor that submitted the value engineering proposal, by an amount equal to one-half of the amount of direct and immediate net savings under the contract resulting from the adoption of the value engineering proposal.

History: 1977 c 251 s 3



Section 174.17 — EVALUATION OF VALUE ENGINEERING PROPOSALS.

Subdivision 1. Investigate, analyze, and estimate savings. After receipt of a value engineering proposal and supporting documents, the commissioner of transportation shall investigate and analyze the value engineering proposal, estimate the amount of the direct and immediate net savings in terms of construction project contract costs which would result upon adoption of the value engineering proposal.

Subd. 2. Approval. Subject to the provisions of sections 174.15 to 174.17 and the provisions of any other applicable law, if the commissioner of transportation determines, based upon the reports and recommendations of the department, that adoption of a value engineering proposal will result in direct and immediate savings in the construction project contract costs, the commissioner shall approve and authorize the adoption of the implementing supplemental agreement and the supplemental agreement shall be processed and adopted as otherwise provided by law.

History: 1977 c 251 s 4; 1986 c 444



Section 174.18 — ADVERTISEMENT OF HIGHWAY CONTRACT.

Notwithstanding anything in chapter 16C to the contrary, all contracts for the repair, improvement, maintenance, or construction of highways or highway bridges must be advertised and let as provided by law for highway construction contracts.

History: 1998 c 386 art 1 s 32



Section 174.185 — PAVEMENT LIFE-CYCLE COST ANALYSIS.

Subdivision 1. Definitions. For the purposes of this section, the following definitions apply.

(a) "Life-cycle cost" is the sum of the cost of the initial pavement project and all anticipated costs for maintenance, repair, and resurfacing over the life of the pavement. Anticipated costs must be based on Minnesota's actual or reasonably projected maintenance, repair, and resurfacing schedules, and costs determined by the Department of Transportation district personnel based upon recently awarded local projects and experience with local material costs.

(b) "Life-cycle cost analysis" is a comparison of life-cycle costs among competing paving materials using equal design lives and equal comparison periods.

Subd. 2. Required analysis. For each project in the reconditioning, resurfacing, and road repair funding categories, the commissioner shall perform a life-cycle cost analysis and shall document the lowest life-cycle costs and all alternatives considered. The commissioner shall document the chosen pavement strategy and, if the lowest life cycle is not selected, document the justification for the chosen strategy. A life-cycle cost analysis is required for projects to be constructed after July 1, 2011. For projects to be constructed prior to July 1, 2011, when feasible, the department will use its best efforts to perform life-cycle cost analyses.

Subd. 3. Report. The commissioner shall report annually to the chairs and ranking minority members of the senate and house of representatives committees with jurisdiction over transportation finance beginning on January 1, 2012, the results of the analyses required in subdivision 2.

History: 2008 c 287 art 1 s 71



Section 174.186 — DISADVANTAGED BUSINESS ENTERPRISE COLLABORATIVE.

Subdivision 1. Establishment; purpose. (a) The commissioner of transportation shall convene regular meetings of the disadvantaged business enterprise program and workforce inclusion collaborative, as constituted by the commissioner as of January 1, 2010.

(b) The collaborative shall review and evaluate the commissioner's implementation of the disadvantaged business enterprise program, under Code of Federal Regulations, title 49, and recommend changes, including possible legislation, to improve the effectiveness of the program in this state. At a minimum, the collaborative shall review, evaluate, and recommend program changes where necessary in the following areas:

(1) an on-the-job training program to increase the diversity of the workforce on projects;

(2) on-the-job trainee tracking and retention;

(3) a mentor and protégé program for small, disadvantaged business entrepreneurs;

(4) requirements for participation of disadvantaged business enterprises at the time of letting bids for contracts;

(5) a coordinated access point to recruit disadvantaged business enterprises and a diverse workforce;

(6) objective measures for good-faith efforts to recruit disadvantaged business enterprises;

(7) a working capital fund for small disadvantaged business enterprises;

(8) increased transparency for results in the on-the-job training and disadvantaged business enterprise programs;

(9) civil rights program training;

(10) a targeted group business program for state-funded projects; and

(11) coding systems and dual goals for women and people of color.

(c) The commissioner shall provide staff and administrative support for the collaborative and shall establish policies and procedures for the collaborative, including quorum requirements and majority decision making.

(d) The representatives of the Department of Transportation with responsibility for civil rights and contracting shall participate in collaborative meetings and deliberations.

(e) Members of the collaborative do not receive compensation or reimbursement of expenses.

Subd. 2. Powers and duties; report. (a) The collaborative shall develop recommendations to the commissioner and to the legislature as provided in paragraph (b) designed to implement fully the federal Disadvantaged Business Enterprise program in this state and to improve the effectiveness of the program. These recommendations, including any draft legislation if the collaborative decides to recommend legislation, may include, but are not limited to, strategies, policies, and actions focused on:

(1) requiring bid proposals to include information on disadvantaged business enterprise participation;

(2) defining and implementing appropriate accountability measures when disadvantaged business enterprise contract goals are not met in accordance with Code of Federal Regulations, title 49;

(3) sponsoring disadvantaged business enterprise training and development workshops; and

(4) strengthening the content and frequency of department reporting requirements relating to the disadvantaged business enterprise program.

(b) The collaborative shall report its findings and legislative recommendations, including draft legislation if the collaborative decides to recommend legislation, to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over transportation policy and finance by February 1, 2011. The report must be made available electronically and available in print upon request.

History: 2010 c 351 s 41



Section 174.187 — MADE IN MINNESOTA SOLAR INSTALLATIONS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given.

(b) "Made in Minnesota" means the manufacture in this state of solar photovoltaic modules:

(1) at a manufacturing facility located in Minnesota that is registered and authorized to manufacture and apply the UL 1703 certification mark to solar photovoltaic modules by Underwriters Laboratory (UL), CSA International, Intertek, or an equivalent UL-approved independent certification agency;

(2) that bear UL 1703 certification marks from UL, CSA International, Intertek, or an equivalent UL-approved independent certification agency, which must be physically applied to the modules at a manufacturing facility described in clause (1); and

(3) that are manufactured in Minnesota:

(i) via manufacturing processes that must include tabbing, stringing, and lamination; or

(ii) by interconnecting low-voltage direct current photovoltaic elements that produce the final useful photovoltaic output of the modules.

(c) "Solar photovoltaic module" has the meaning given in section 116C.7791, subdivision 1, paragraph (e).

Subd. 2. Made in Minnesota solar energy system requirement. Notwithstanding any other law to the contrary, if the commissioner engages in any project for the construction, improvement, maintenance, or repair of any building, highway, road, bridge, or land owned or controlled by the department and the construction, improvement, maintenance, or repair involves installation of one or more solar photovoltaic modules, the commissioner must ensure that the solar photovoltaic modules purchased and installed are "Made in Minnesota" as defined in subdivision 1, paragraph (b).

Subd. 3. Application. Subdivision 2 does not apply if:

(1) as a condition of the receipt of federal financial assistance for a specific project, the commissioner is required to use a procurement method that might result in the award of a contract to a manufacturer that does not meet the "Made in Minnesota" criteria established in subdivision 1, paragraph (b); or

(2) no solar photovoltaic modules are available that meet the "Made in Minnesota" criteria and fulfill the function required by the project.

History: 2013 c 117 art 3 s 20



Section 174.21 — PUBLIC TRANSIT ASSISTANCE AND TRANSPORTATION MANAGEMENT; PURPOSE.

It is the purpose of sections 174.21 to 174.27 to:

(1) provide access to transit for persons who have no alternative mode of transit available;

(2) increase the efficiency and productivity of public transit systems;

(3) alleviate problems of automobile congestion and energy consumption and promote desirable land use where such activities are cost-effective;

(4) maintain a state commitment to public transportation; and

(5) meet the needs of individual transit systems to the extent they are consistent with the other objectives stated above.

History: 1977 c 454 s 18; 1978 c 793 s 66; 1982 c 586 s 1



Section 174.22 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 174.21 to 174.27 the following terms have the meanings given them.

Subd. 2. Commuter van. "Commuter van" means a motor vehicle used in a ride-sharing arrangement and used principally to provide prearranged transportation of persons for a fee to or from their place of employment or to or from a transit stop authorized by a local transit authority:

(1) when the vehicle is operated by a person who does not drive the vehicle for that person's principal occupation but is driving it only to or from that person's principal place of employment or to or from a transit stop authorized by a local transit authority; or

(2) when the vehicle is operated for personal use at other times by an authorized driver.

Subd. 2a. [Renumbered subd 2c]

Subd. 2b. Elderly and disabled service. "Elderly and disabled service" means transportation service provided on a regular basis in urbanized or large urbanized areas and designed exclusively or primarily to serve individuals who are elderly or disabled and unable to use regular means of public transportation.

Subd. 2c. Metropolitan area. "Metropolitan area" has the meaning given it in section 473.121.

Subd. 3. Metropolitan Council. "Metropolitan Council" means the council established by section 473.123.

Subd. 4. [Repealed, 1994 c 628 art 3 s 209]

Subd. 5. Operating deficit. "Operating deficit" means the amount by which the total prudent operating expenses incurred in the operation of the public transit system exceeds the amount of operating revenue derived from the system.

Subd. 6. Paratransit. "Paratransit" means the transportation of passengers by motor vehicle or other means of conveyance by persons operating on a regular and continuing basis and the transportation or delivery of packages in conjunction with an operation having the transportation of passengers as its primary and predominant purpose and activity, but excluding regular route transit. "Paratransit" includes transportation by car pool and commuter van, point deviation and route deviation services, shared-ride taxi service, dial-a-ride service, and other similar services.

Subd. 7. Public transit or transit. "Public transit" or "transit" means general or specific transportation service provided to the public on a regular and continuing basis. "Public transit" or "transit" includes paratransit and regular route transit.

Subd. 8. Regular route transit. "Regular route transit" means transportation of passengers for hire by a motor vehicle or other means of conveyance by any person operating on a regular and continuing basis as a common carrier on fixed routes and schedules. "Regular route transit" does not include transportation of children to or from school or of passengers between a common carrier terminal station and a hotel or motel, transportation by common carrier railroad or common carrier railroads or by taxi, transportation furnished by a person solely for that person's employees or customers, or paratransit.

Subd. 9. [Repealed, 1Sp2001 c 8 art 2 s 76]

Subd. 10. [Renumbered subd 15]

Subd. 11. [Renumbered subd 14]

Subd. 12. Rural area service. "Rural area service" means a transportation service primarily operated in an area having population centers of less than 2,500 persons.

Subd. 13. [Renumbered subd 2b]

Subd. 14. Small urban area service. "Small urban area service" means a transportation service operating in an area with a population between 2,500 and 50,000.

Subd. 14a. State sources of funds. "State sources of funds" means funding for the public transit participation program appropriated from (1) the general fund, and (2) the greater Minnesota transit account.

Subd. 15. Urbanized area service. "Urbanized area service" means a transportation service operating in an urban area of more than 50,000 persons but does not include elderly and disabled service, as defined in subdivision 2b.

History: 1977 c 454 s 19; 1982 c 586 s 2; 1983 c 371 s 2; 1984 c 654 art 3 s 63-66; 1986 c 444; 2005 c 56 s 1; 2010 c 351 s 42



Section 174.23 — GENERAL POWERS AND DUTIES.

Subdivision 1. General. (a) The commissioner shall have all powers necessary and convenient to carry out the provisions of sections 174.21 to 174.27 including the power to:

(1) review applications for financial assistance, execute contracts, and obligate and expend program funds, upon conditions and limitations as the commissioner deems necessary for purposes of program and project implementation, operation, and evaluation;

(2) accept and disburse federal funds available for the purposes of sections 174.21 to 174.27, and such funds are appropriated to the commissioner; and

(3) act upon request as the designated agent of any eligible person for the receipt and disbursal of federal funds.

(b) The commissioner shall perform the duties and exercise the powers under sections 174.21 to 174.27 in coordination with and in furtherance of statewide, regional, and local transportation plans and transportation development programs.

Subd. 2. Financial assistance; application, approval. (a) The commissioner shall seek out and select eligible recipients of financial assistance under sections 174.21 to 174.27.

(b) The commissioner shall establish by rule the procedures and standards for review and approval of applications for financial assistance submitted to the commissioner pursuant to sections 174.21 to 174.27. Any applicant shall provide to the commissioner any financial or other information required by the commissioner to carry out the commissioner's duties. The commissioner may require local contributions from applicants as a condition for receiving financial assistance.

(c) Before the commissioner approves any grant, the application for the grant may be reviewed by the appropriate regional development commission only for consistency with regional transportation plans and development guides. If an applicant proposes a project within the jurisdiction of a transit authority or commission or a transit system assisted or operated by a city or county, the application shall also be reviewed by that commission, authority, or political subdivision for consistency with its transit programs, policies, and plans.

Subd. 3. Technical and professional assistance. The commissioner shall offer, use, and apply the information developed pursuant to sections 174.21 to 174.27 to assist and advise political subdivisions and recipients of financial assistance in the planning, promotion, development, operation, and evaluation of programs and projects to accomplish the purposes of sections 174.21 to 174.27. The commissioner shall seek out and select eligible recipients of such technical and professional assistance.

Subd. 4. Research; evaluation. The commissioner shall conduct research and shall study, analyze, and evaluate concepts, techniques, programs, and projects to accomplish the purposes of sections 174.21 to 174.27, including traffic operations improvements, preferential treatment and other encouragement of transit and paratransit services and high-occupancy vehicles, improvements in the management and operation of regular route transit services, special provision for pedestrians and bicycles, management and control of parking, changes in work schedules, and reduction of vehicle use in congested and residential areas. The commissioner shall examine and evaluate such concepts, techniques, programs, and projects now or previously employed or proposed in this state and elsewhere. The commissioner or an independent third party under contract to the commissioner shall monitor and evaluate the management and operation of public transit systems, services, and projects receiving financial or professional and technical assistance under sections 174.21 to 174.27 or other state programs to determine the manner in which and the extent to which such systems, services, and projects contribute or may contribute to the purposes of sections 174.21 to 174.27. The commissioner shall develop and promote proposals and projects to accomplish the purposes of sections 174.21 to 174.27 and shall actively solicit such proposals from municipalities, counties, legislatively established transit commissions and authorities, regional development commissions, and potential vendors. In conducting such activities the commissioner shall make the greatest possible use of already available research and information. The commissioner shall use the information developed under sections 174.21 to 174.27 in developing or revising the state transportation plan.

Subd. 5. [Repealed, 1997 c 7 art 2 s 67]

Subd. 6. Driver training. The commissioner may make grants to any project eligible for assistance under sections 174.24 to 174.27, for the purpose of training drivers of vehicles operated by the project. The subjects of the training may include safe driving skills, techniques of assisting elderly and disabled passengers, and first aid. The commissioner may also contract with a public or private agency or institution to provide driver training to drivers of vehicles utilized by eligible projects.

Subd. 7. Rulemaking; total operating cost. The commissioner shall by rule define "total operating cost" as the term is used in carrying out the purposes of section 174.24. "Total operating cost" may include provisions for a fee for service. The commissioner shall consult with eligible recipients to the maximum extent feasible in formulating these rules and develop necessary and reasonable changes in cost and fee allowability provisions and financial examination procedures where possible. The rules are subject to the provisions in the Administrative Procedure Act of sections 14.001 to 14.69.

Subd. 8. Program administration. The commissioner shall assign the administration of the programs set forth in sections 174.21 to 174.27 to a single division within the Department of Transportation.

Subd. 9. Cost reimbursement policies. The commissioner of transportation shall establish reimbursement policies based on the cost principles of the federal acquisition regulations to determine the reasonableness and allowability of various costs, including overhead factors, direct salary costs, and other costs of design and consultant contracts.

History: 1977 c 454 s 20; Ex1979 c 1 s 17,18; 1981 c 363 s 41; 1982 c 424 s 130; 1982 c 586 s 3,4; 1984 c 654 art 3 s 67,68; 1986 c 444; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1997 c 143 s 16; 2005 c 56 s 1; 2010 c 351 s 43,44



Section 174.24 — PUBLIC TRANSIT PARTICIPATION PROGRAM.

Subdivision 1. Establishment; purpose. A public transit participation program is established to carry out the objectives stated in section 174.21 by providing financial assistance from the state, including the greater Minnesota transit account established in section 16A.88, to eligible recipients outside of the metropolitan area.

Subd. 1a. Greater Minnesota transit investment plan. (a) The commissioner shall develop a greater Minnesota transit investment plan that contains a goal of meeting at least 80 percent of total transit service needs in greater Minnesota by July 1, 2015, and meeting at least 90 percent of total transit service needs in greater Minnesota by July 1, 2025.

(b) The plan must include, but is not limited to, the following:

(1) an analysis of ridership and total transit service needs throughout greater Minnesota;

(2) a calculation of the level and type of service required to meet total transit service needs, for the transit system classifications as provided under subdivision 3b, paragraph (c), of urbanized area, small urban area, rural area, and elderly and disabled service;

(3) an analysis of costs and revenue options;

(4) a plan to reduce total transit service needs as specified in this subdivision; and

(5) identification of the operating and capital costs necessary to meet 100 percent of the greater Minnesota transit targeted and projected bus service hours, as identified in the greater Minnesota transit plan, for 2010, 2015, 2020, 2025, and 2030.

(c) The plan must specifically address special transportation service ridership and needs. The plan must also provide that recipients of operating assistance under this section provide fixed route public transit service without charge for disabled veterans in accordance with subdivision 7.

Subd. 2. Eligibility; application. Any legislatively established public transit commission or authority, any county or statutory or home rule charter city providing financial assistance to or operating public transit, any private operator of public transit, or any combination thereof is eligible to receive financial assistance through the public transit participation program. Except as provided in subdivision 2b for assistance provided from federal funds, eligible recipients must be located outside of the metropolitan area.

Subd. 2a. Eligible activities. Activities eligible for assistance under the program include but are not limited to:

(1) planning and engineering design for transit services and facilities;

(2) capital assistance to purchase or refurbish transit vehicles and other capital expenditures necessary to provide a transit service;

(3) operating assistance as provided under subdivision 3b; and

(4) other assistance for public transit services that furthers the purposes of section 174.21.

Subd. 2b. Federal aid. (a) The commissioner may accept and disburse federal funds received and appropriated under section 174.23, subdivision 1, as an additional source of funds for implementing the public transit participation program established in this section. This authority includes, but is not limited to:

(1) adopting administrative rules to establish financial assistance allocation priorities, identify factors to consider in reviewing an applicant's management plan, evaluate a request for financial assistance, and determine the amount of financial assistance to be provided; and

(2) establishing project selection criteria under the United States Code, title 49, section 5311, state management plan as approved by the Federal Transit Administration, United States Department of Transportation.

(b) If the commissioner accepts and disburses federal funds as provided in paragraph (a), the commissioner shall:

(1) maintain separate accounts for (i) state sources of funds, and (ii) federal sources of funding; and

(2) ensure that all state sources of funds are only used for assistance to eligible recipients as provided in subdivision 2.

Subd. 3. Financial assistance. Payment of financial assistance shall be by contract between the commissioner and an eligible recipient.

Subd. 3a. [Repealed, 1984 c 654 art 3 s 153 subd 1]

Subd. 3b. Operating assistance; recipient classifications. (a) The commissioner shall determine the total operating cost of any public transit system receiving or applying for assistance in accordance with generally accepted accounting principles. To be eligible for financial assistance, an applicant or recipient shall provide to the commissioner all financial records and other information and shall permit any inspection reasonably necessary to determine total operating cost and correspondingly the amount of assistance that may be paid to the applicant or recipient. Where more than one county or municipality contributes assistance to the operation of a public transit system, the commissioner shall identify one as lead agency for the purpose of receiving money under this section.

(b) Prior to distributing operating assistance to eligible recipients for any contract period, the commissioner shall place all recipients into one of the following classifications: urbanized area service, small urban area service, rural area service, and elderly and disabled service.

(c) The commissioner shall distribute funds under this section so that the percentage of total contracted operating cost paid by any recipient from local sources will not exceed the percentage for that recipient's classification, except as provided in this subdivision. The percentages must be:

(1) for urbanized area service and small urban area service, 20 percent;

(2) for rural area service, 15 percent; and

(3) for elderly and disabled service, 15 percent.

Except as provided in a United States Department of Transportation program allowing or requiring a lower percentage to be paid from local sources, the remainder of the recipient's total contracted operating cost will be paid from state sources of funds less any assistance received by the recipient from the United States Department of Transportation.

(d) For purposes of this subdivision, "local sources" means all local sources of funds and includes all operating revenue, tax levies, and contributions from public funds, except that the commissioner may exclude from the total assistance contract revenues derived from operations the cost of which is excluded from the computation of total operating cost.

(e) If a recipient informs the commissioner in writing after the establishment of these percentages but prior to the distribution of financial assistance for any year that paying its designated percentage of total operating cost from local sources will cause undue hardship, the commissioner may reduce the percentage to be paid from local sources by the recipient and increase the percentage to be paid from local sources by one or more other recipients inside or outside the classification. However, the commissioner may not reduce or increase any recipient's percentage under this paragraph for more than two years successively. If for any year the funds appropriated to the commissioner to carry out the purposes of this section are insufficient to allow the commissioner to pay the state share of total operating cost as provided in this paragraph, the commissioner shall reduce the state share in each classification to the extent necessary.

Subd. 3c. Nonoperating assistance. The commissioner shall determine the total cost of any planning and engineering design, capital assistance, other capital expenditures, and other assistance for public transit services that furthers the purposes of section 174.21 for any public transit system receiving or applying for the assistance in accordance with generally accepted accounting principles. To be eligible for non-operating-cost financial assistance, an applicant or recipient shall provide to the commissioner all financial records and other information and shall permit any inspection reasonably necessary to determine total cost and the amount of assistance that may be paid to the applicant or recipient. When more than one county or municipality contributes assistance to the operation of a public transit system, the commissioner shall identify one as a lead agency for the purpose of receiving money under this section. The commissioner has the sole discretion to determine the amount of state funds distributed to any recipient for non-operating-cost assistance.

Subd. 4. [Repealed, 1984 c 654 art 3 s 153 subd 1]

Subd. 5. [Repealed, 2013 c 127 s 71]

Subd. 5a. Method of payment; assistance. Payments for planning and engineering design, eligible capital assistance, operating assistance, and other eligible assistance for public transit services furthering the purposes of section 174.21 shall be made in an appropriate manner as determined by the commissioner, except that payments for operating assistance shall be made quarterly. The first quarterly payment for operating assistance shall be made no later than the last business day of the first month of the contract.

Subd. 6. Service contract. (a) Any legislatively established public transit commission or authority, county, or statutory or home rule charter city that (1) is located outside the metropolitan area, and (2) provides financial assistance to or operates public transit, may provide paratransit as a complement to fixed route service as required in United States Code, title 42, section 12143, as amended through December 31, 1994, outside its jurisdictional boundaries.

(b) Service described in paragraph (a) may be provided only if (1) the commission, authority, county, or city enters into a contract for the service with a political subdivision, individual, or private entity for the service, and (2) the contract requires full or partial payment to the commission, authority, county, or city for the cost of the service.

Subd. 7. Transit service for disabled veterans. On and after July 1, 2009, an eligible recipient of operating assistance under this section, who contracts or has contracted to provide fixed route public transit, shall provide fixed route public transit service free of charge for veterans, as defined in section 197.447, certified as disabled. For purposes of this section, "certified as disabled" means certified in writing by the United States Department of Veterans Affairs or the state commissioner of veterans affairs as having a permanent service-connected disability.

Subd. 8. Exemption. The portion of the cost to provide financial assistance for the Greater Minnesota Transit component of the Northstar Commuter Rail is exempt from the requirements in subdivision 1.

History: 1977 c 454 s 21; Ex1979 c 1 s 19-21; 1981 c 363 s 42,43; 3Sp1981 c 2 art 1 s 17; 1982 c 424 s 130; 1982 c 586 s 5-8; 1983 c 293 s 75; 1984 c 654 art 3 s 69-72; 1991 c 233 s 62; 1992 c 394 s 1-4; 1995 c 101 s 1; 1999 c 238 art 2 s 30; 1Sp2001 c 5 art 3 s 9; 1Sp2001 c 8 art 2 s 51; 1Sp2003 c 19 art 2 s 42-44; 2004 c 228 art 1 s 76; 2005 c 56 s 1; 2007 c 143 art 2 s 2-4; 2008 c 350 art 1 s 67; 2009 c 36 art 3 s 12-14; 2010 c 351 s 45-49; 2013 c 117 art 3 s 40; 2013 c 127 s 49



Section 174.247 — ANNUAL TRANSIT REPORT.

(a) By February 15 annually, the commissioner shall submit a report to the legislature on transit services outside the metropolitan area. The Metropolitan Council and any public transit system receiving assistance under section 174.24 shall provide assistance in creating the report, as requested by the commissioner.

(b) The report must include, at a minimum, the following:

(1) a descriptive overview of public transit in Minnesota;

(2) a descriptive summary of funding sources and assistance programs;

(3) a summary of each public transit system receiving assistance under section 174.24;

(4) data that identifies use of volunteers in providing transit service;

(5) financial data that identifies for each public transit system and for each transit system classification under section 174.24, subdivision 3b:

(i) the operating and capital costs;

(ii) each of the funding sources used to provide financial assistance; and

(iii) for federal funds, the amount from each specific federal program under which funding is provided;

(6) a summary of the differences in program implementation requirements and aid recipient eligibility between federal aid and state sources of funds;

(7) in each odd-numbered year, an analysis of public transit system needs and operating expenditures on an annual basis, which must include a methodology for identifying monetary needs, and calculations of:

(i) the total monetary needs for all public transit systems, for the year of the report and the ensuing five years;

(ii) the total expenditures from local sources for each transit system classification;

(iii) the comprehensive transit assistance percentage for each transit system classification, which equals (A) the expenditures identified under item (ii), for a transit system classification, divided by (B) the amounts identified under subitem (A), plus the sum of state sources of funds plus federal funds provided to all transit systems in that classification; and

(iv) the amount of surplus or insufficient funds available for paying capital and operating costs to fully implement the greater Minnesota transit investment plan under section 174.24, subdivision 1a.

History: 2008 c 350 art 1 s 68; 2010 c 351 s 50



Section 174.255 — PARATRANSIT PROGRAM; ACCESSIBILITY; INSURANCE.

Subdivision 1. Accessibility for people with disability. The commissioner shall require any paratransit project receiving assistance under section 174.24 that includes the operation of two or more vehicles other than automobiles or taxis to provide at least one vehicle that is accessible to disabled individuals and may require additional accessible vehicles if necessary to serve disabled individuals expected to use the project. A vehicle is accessible if it is equipped to allow transportation of an individual using a wheelchair or using an orthopedic device.

Subd. 2. Assistance in obtaining insurance. In order to reduce the expense of liability insurance required for paratransit projects eligible for assistance under section 174.24, the commissioner and the commissioner of commerce shall investigate the causes of high liability insurance costs and shall take the appropriate administrative action to assist paratransit projects to obtain liability insurance coverage from qualified insurance carriers at the lowest available cost. Appropriate administrative action includes: (1) taking bids from and negotiating and entering into contracts with qualified carriers to provide liability insurance for eligible paratransit projects that wish to be covered, and (2) providing technical and administrative assistance to eligible paratransit projects to assist them in securing low-cost liability insurance.

Subd. 3. Operator assistance. A person operating or assisting the operation of a vehicle while employed by a program such as "project mobility" may leave the vehicle to enter premises in order to assist a person who does not require emergency ambulance service to gain access and entrance to the vehicle. The assistance shall include assisting through the first entrance to a building. Operators of the special transportation vehicles shall provide the necessary passenger assistance for door-through-door service. Assistance shall also include assisting wheelchair passengers over any exterior steps essential to either departure or destination buildings, subject to both the steps and the wheelchair being in good repair. If an operator or assistant refuses to assist because of the condition of the steps or the wheelchair, the operator of the service shall send letters to the commissioner of transportation and the person denied service detailing the corrective measures necessary to qualify for service.

History: Ex1979 c 1 s 24; 1981 c 357 s 67; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 384 art 2 s 41,42; 2013 c 62 s 10



Section 174.256 — PARK-AND-RIDE PROGRAM.

Subdivision 1. Purpose. It is the purpose of this section to encourage citizens of Minnesota to transfer from low-occupancy vehicles to multioccupancy vehicles, to reduce the use of the automobile and provide for more efficient usage of existing facilities in heavily traveled corridors and congested areas, to divert automobile drivers from parking spaces in metro areas, to decrease low-occupancy vehicle miles driven and the congestion, pollution, energy consumption, highway damage, and other costs associated with highway use, and to increase the efficiency and productivity of and benefit from public investments in public park-and-ride facilities and systems in the state, reducing the need for increases in urban land used for parking. It is also the purpose of this section to encourage the use of vanpools, car pools, and ride sharing by the citizens of the state.

Subd. 2. Definitions. For purposes of this section the following terms have the meanings given them in this subdivision:

(a) "Commissioner" means the commissioner of transportation.

(b) "Park-and-ride facility" means a facility consisting of a park-and-ride lot where commuters' automobiles are parked and, within a reasonable walking distance, a station or some transfer point where commuters board the transit mode.

(c) "Transit mode" includes transportation by bus, car pool, vanpool, and other similar services.

(d) "Exclusive use park-and-ride lot" means a parking lot that is intended to be used exclusively for park-and-ride purposes, is constructed with public money, and is located within 100 miles of a central business district.

(e) "Joint use park-and-ride lot" means a parking lot that is intended to be used for other purposes in addition to park and ride and is located within 100 miles of a central business district.

(f) "Fringe parking lot" means a parking lot located outside but near a central business district.

Subd. 3. General powers and duties. (a) The commissioner shall have the power to:

(1) develop and monitor a comprehensive park-and-ride facility program throughout the state. The program shall coordinate and provide money for the development of a statewide program of park-and-ride facilities, including joint use park-and-ride lots, exclusive use park-and-ride lots, and fringe park-and-ride lots;

(2) offer, use, and apply the information developed pursuant to clause (1) to assist and advise political subdivisions and recipients of financial assistance in the planning, promotion, development, operation, and evaluation of park-and-ride service facilities. The political subdivision or eligible recipient is responsible for the repair and maintenance of the facility by using local money;

(3) act upon request as the designated agent of any eligible person for the receipt and disbursal of federal money;

(4) contract for or provide services as needed in the design or construction of park-and-ride facilities; and

(5) establish rules necessary for implementation of the program.

(b) The commissioner shall perform the duties and exercise the powers under this section in coordination with and in furtherance of statewide, regional, and local transportation plans and transportation development programs.

Subd. 4. Eligibility; applications. A statutory or home rule charter city, county, school district, independent board, or agency is eligible to receive financial assistance through the park-and-ride grant program. Applications for grants shall be approved or denied by the commissioner within 120 days of receipt.

Subd. 5. [Repealed, 2014 c 227 art 1 s 23]

History: 1980 c 579 s 14; 1Sp1981 c 4 art 2 s 13; 1985 c 248 s 70



Section 174.257 — RIDE-SHARING PROGRAM.

Subdivision 1. Requirements. (a) The commissioner of transportation shall establish a ride-sharing program in order to advise citizens of the available alternatives to travel by low-occupancy vehicles and the benefits derived from sharing rides. The program must provide citizens with necessary information and opportunities for sharing rides, encourage citizens to share rides, and assist citizens in obtaining access to shared rides. The program must make use of existing services and agencies whenever possible. The program must give priority to assisting employers who will implement employee ride-sharing programs.

(b) The services provided by the program must include:

(1) providing general information to potential ride-sharing users;

(2) establishing procedures for the implementation of ride-sharing programs by individuals, groups, corporations, or local agencies;

(3) offering assistance to local governments and other political subdivisions in implementing ride-sharing programs;

(4) providing technical assistance to those individuals, groups, corporations, or local agencies;

(5) providing advice to individuals requesting assistance in finding ride-sharing opportunities and programs;

(6) providing assistance in obtaining insured leased vans and management assistance to individuals and persons implementing ride-sharing programs.

Subd. 2. No tax or license. No political subdivision may impose a tax on, or require a license for a ride-sharing arrangement as defined in section 169.011, subdivision 65.

Subd. 3. Vehicle use by political subdivision. A political subdivision may authorize the use of motor vehicles which it owns or operates for ride-sharing arrangements for its employees, and may establish reasonable reimbursement rates for that use.

Subd. 4. Vehicle use by state. The state may authorize the use of motor vehicles which it owns or operates for ride-sharing arrangements for its employees, and shall establish reasonable reimbursement rates for that use. The commissioner of administration shall by September 1, 1983, establish a demonstration program for using state-owned vehicles, other than commuter vans, for use in ride-sharing arrangements for state employees.

History: 1980 c 579 s 15; 1980 c 618 s 13; 1983 c 311 s 7



Section 174.27 — PUBLIC EMPLOYER COMMUTER VAN PROGRAM.

Any statutory or home rule charter city, county, school district, independent board, or agency may acquire or lease commuter vans, enter into contracts with another public or private employer to acquire or lease such vans, or purchase such a service for the use of its employees. The governing body of any such city, county, or school district may by resolution establish a commuter van revolving fund to be used to acquire or lease commuter vans for the use of its employees. Any payments out of the fund shall be repaid to the fund out of revenues derived from the use by the employees of the city, county, or school district, of the vans so purchased or leased. Any city, county, or school district which establishes a commuter van acquisition program or contracts for this service is authorized to levy a tax annually on all taxable property in the subdivision for the purpose of establishing a commuter van revolving fund and of paying the administrative and promotional costs of the program, which levy may be in excess of all charter taxing limitations. The governing body of any city, county, or school district may by resolution terminate the commuter van revolving fund and use the funds for other purposes authorized by law.

History: 1977 c 454 s 24; 1989 c 277 art 4 s 17; 1992 c 511 art 5 s 5; 1994 c 505 art 2 s 3



Section 174.285 — MINNESOTA COUNCIL ON TRANSPORTATION ACCESS.

Subdivision 1. Council established. A Minnesota Council on Transportation Access is established to study, evaluate, oversee, and make recommendations to improve the coordination, availability, accessibility, efficiency, cost-effectiveness, and safety of transportation services provided to the transit public. "Transit public" means those persons who utilize public transit and those who, because of mental or physical disability, income status, or age are unable to transport themselves and are dependent upon others for transportation services.

Subd. 2. Duties of council. In order to accomplish the purposes in subdivision 1, the council, following consultation with the legislative committees or divisions with jurisdiction over transportation policy and budget, or with appropriate legislative transportation subcommittees, shall adopt a biennial work plan that must incorporate the following activities:

(1) compile information on existing transportation alternatives for the transit public, and serve as a clearinghouse for information on services, funding sources, innovations, and coordination efforts;

(2) identify best practices and strategies that have been successful in Minnesota and in other states for coordination of local, regional, state, and federal funding and services;

(3) recommend statewide objectives for providing public transportation services for the transit public;

(4) identify barriers prohibiting coordination and accessibility of public transportation services and aggressively pursue the elimination of those barriers;

(5) recommend policies and procedures for coordinating local, regional, state, and federal funding and services for the transit public;

(6) identify stakeholders in providing services for the transit public, and seek input from them concerning barriers and appropriate strategies;

(7) recommend guidelines for developing transportation coordination plans throughout the state;

(8) encourage all state agencies participating in the council to purchase trips within the coordinated system;

(9) facilitate the creation and operation of transportation brokerages to match riders to the appropriate service, promote shared dispatching, compile and disseminate information on transportation options, and promote regional communication;

(10) encourage volunteer driver programs and recommend legislation to address liability and insurance issues;

(11) recommend minimum performance standards for delivery of services;

(12) identify methods to eliminate fraud and abuse in special transportation services;

(13) develop a standard method for addressing liability insurance requirements for transportation services purchased, provided, or coordinated;

(14) design and develop a contracting template for providing coordinated transportation services;

(15) recommend an interagency uniform contracting and billing and accounting system for providing coordinated transportation services;

(16) encourage the design and development of training programs for coordinated transportation services;

(17) encourage the use of public school transportation vehicles for the transit public;

(18) develop an allocation methodology that equitably distributes transportation funds to compensate units of government and all entities that provide coordinated transportation services;

(19) identify policies and necessary legislation to facilitate vehicle sharing; and

(20) advocate aggressively for eliminating barriers to coordination, implementing coordination strategies, enacting necessary legislation, and appropriating resources to achieve the council's objectives.

Subd. 3. Coordination with legislative committees. The council shall coordinate its meeting schedule and activities pursuant to its work plan, to the extent practicable, with legislative committees and divisions with jurisdiction over transportation budget and policy, or with appropriate subcommittees. The chair of the council shall act as a liaison with the chairs and ranking minority members of the legislative transportation committees, divisions, and appropriate subcommittees in carrying out these duties.

Subd. 4. Membership. (a) The council is composed of the following 13 members:

(1) one representative from the Office of the Governor;

(2) one representative from the Council on Disability;

(3) one representative from the Minnesota Public Transit Association;

(4) the commissioner of transportation or a designee;

(5) the commissioner of human services or a designee;

(6) the commissioner of health or a designee;

(7) the chair of the Metropolitan Council or a designee;

(8) the commissioner of education or a designee;

(9) the commissioner of veterans affairs or a designee;

(10) one representative from the Board on Aging;

(11) the commissioner of employment and economic development or a designee;

(12) the commissioner of commerce or a designee; and

(13) the commissioner of management and budget or a designee.

(b) All appointments required by paragraph (a) must be completed by August 1, 2010.

(c) The commissioner of transportation or a designee shall convene the first meeting of the council within two weeks after the members have been appointed to the council. The members shall elect a chair from their membership at the first meeting.

(d) The Department of Transportation and the Department of Human Services shall provide necessary staff support for the council.

Subd. 5. Report. By January 15 of each year, beginning in 2012, the council shall report its findings, recommendations, and activities to the governor's office and to the chairs and ranking minority members of the legislative committees with jurisdiction over transportation, health, and human services, and to the legislature as provided under section 3.195.

Subd. 6. Reimbursement. Members of the council shall receive reimbursement of expenses from the commissioner of transportation as provided in section 15.059, subdivision 3.

Subd. 7. Transfer of appropriation. The amount appropriated to the Metropolitan Council in Laws 2009, chapter 36, article 1, section 4, subdivision 2, for the administrative expenses of the Minnesota Council on Transportation Access, and for other costs relating to the preparation of required reports, including the costs of hiring a consultant, is transferred to the Department of Transportation for the same purposes.

Subd. 8. [Repealed, 2013 c 117 art 3 s 41]

History: 2010 c 351 s 51



Section 174.29 — COORDINATION OF SPECIAL TRANSPORTATION SERVICE.

Subdivision 1. Definition. For the purpose of sections 174.29 and 174.30 "special transportation service" means motor vehicle transportation provided on a regular basis by a public or private entity or person that is designed exclusively or primarily to serve individuals who are elderly or disabled and who are unable to use regular means of transportation but do not require ambulance service, as defined in section 144E.001, subdivision 3. Special transportation service includes but is not limited to service provided by specially equipped buses, vans, taxis, and volunteers driving private automobiles. Special transportation service also means those nonemergency medical transportation services under section 256B.0625, subdivision 17, that are subject to the operating standards for special transportation service under sections 174.29 to 174.30 and Minnesota Rules, chapter 8840.

Subd. 2. Coordination of services. In order to provide more adequate access to transportation service for the elderly and disabled with special transportation needs and to more efficiently utilize public and private funds expended for that purpose, all state agencies that assist, provide, reimburse, or regulate special transportation services shall promote, support, and facilitate coordination of those services with other special services and with regular transportation services offered to the general public.

Subd. 3. [Expired]

History: Ex1979 c 1 s 27; 1982 c 556 s 1; 1986 c 420 s 4; 1987 c 209 s 39; 1987 c 384 art 2 s 43; 1997 c 199 s 14; 2005 c 56 s 1; 2015 c 71 art 11 s 3



Section 174.295 — ELIGIBILITY CERTIFICATION; PENALTY FOR FRAUD.

Subdivision 1. Notice. A provider of special transportation service, as defined in section 174.29, receiving financial assistance under section 174.24, shall include on the application form for special transportation service, and on the eligibility certification form if different from the application form, a notice of the penalty for fraudulent certification under subdivision 4.

Subd. 2. Certifier statement. A provider shall include on the application or eligibility certification form a place for the person certifying the applicant as eligible for special transportation service to sign, and the person certifying the applicant shall sign, stating that the certifier understands the penalty for fraudulent certification and that the certifier believes the applicant to be eligible.

Subd. 3. Applicant statement. A provider shall include on the application form a place for the applicant to sign, and the applicant shall sign, stating that the applicant understands the penalty for fraudulent certification and that the information on the application is true.

Subd. 4. Misdemeanor. A person is guilty of a misdemeanor if:

(1) the person fraudulently certifies to the special transportation service provider that the applicant is eligible for special transportation service; or

(2) the person obtains certification for special transportation service by misrepresentation or fraud.

History: 1993 c 326 art 4 s 4



Section 174.30 — OPERATING STANDARDS FOR SPECIAL TRANSPORTATION SERVICE.

Subdivision 1. Applicability. (a) The operating standards for special transportation service adopted under this section do not apply to special transportation provided by:

(1) a public transit provider receiving financial assistance under sections 174.24 or 473.371 to 473.449;

(2) a volunteer driver using a private automobile;

(3) a school bus as defined in section 169.011, subdivision 71; or

(4) an emergency ambulance regulated under chapter 144.

(b) The operating standards adopted under this section only apply to providers of special transportation service who receive grants or other financial assistance from either the state or the federal government, or both, to provide or assist in providing that service; except that the operating standards adopted under this section do not apply to any nursing home licensed under section 144A.02, to any board and care facility licensed under section 144.50, or to any day training and habilitation services, day care, or group home facility licensed under sections 245A.01 to 245A.19 unless the facility or program provides transportation to nonresidents on a regular basis and the facility receives reimbursement, other than per diem payments, for that service under rules promulgated by the commissioner of human services.

(c) Notwithstanding paragraph (b), the operating standards adopted under this section do not apply to any vendor of services licensed under chapter 245D that provides transportation services to consumers or residents of other vendors licensed under chapter 245D and transports 15 or fewer persons, including consumers or residents and the driver.

Subd. 1a. Definition. For purposes of this section, unless the context clearly indicates otherwise, "disqualified" means an individual disqualified under chapter 245C who has not received a disqualification set-aside under sections 245C.22 and 245C.23 specific to that special transportation service provider.

Subd. 2. Rules. (a) The commissioner of transportation shall adopt by rule standards for the operation of vehicles used to provide special transportation service which are reasonably necessary to protect the health and safety of individuals using that service. The commissioner, as far as practicable, consistent with the purpose of the standards, shall avoid adoption of standards that unduly restrict any public or private entity or person from providing special transportation service because of the administrative or other cost of compliance.

(b) Standards adopted under this section must include but are not limited to:

(1) qualifications of drivers and attendants, including driver training requirements that must be met before a driver provides special transportation;

(2) safety of vehicles and necessary safety equipment;

(3) general requirements concerning inspection and maintenance of vehicles, replacement vehicles, standard vehicle equipment, and specialized equipment necessary to ensure vehicle usability and safety for disabled persons; and

(4) minimum insurance requirements.

(c) The commissioner shall consult with the Council on Disability before making a decision on a variance from the standards.

Subd. 2a. Vehicle and equipment safety; provider responsibilities. (a) Every special transportation service provider shall systematically inspect, repair, and maintain, or cause to be inspected, repaired, and maintained, the vehicles and equipment subject to the control of the provider. Each vehicle and its equipment must be inspected daily. A vehicle may not be operated in a condition that is likely to cause an accident or breakdown of the vehicle. Equipment, including specialized equipment necessary to ensure vehicle usability and safety for disabled persons, must be in proper and safe operating condition at all times.

(b) Each special transportation provider shall maintain the following records for each vehicle:

(1) an identification of the vehicle, including make, serial number, and year, and, if the vehicle is not owned by the provider, the name and address of the person furnishing the vehicle;

(2) a schedule of inspection and maintenance operations to be performed;

(3) a record of inspections, repairs, and maintenance showing the date and nature;

(4) a lubrication record; and

(5) a record of tests conducted to ensure that emergency doors or windows and wheelchair lifts function properly.

Subd. 3. Other standards; wheelchair securement; protected transport. (a) A special transportation service that transports individuals occupying wheelchairs is subject to the provisions of sections 299A.11 to 299A.18 concerning wheelchair securement devices. The commissioners of transportation and public safety shall cooperate in the enforcement of this section and sections 299A.11 to 299A.18 so that a single inspection is sufficient to ascertain compliance with sections 299A.11 to 299A.18 and with the standards adopted under this section. Representatives of the Department of Transportation may inspect wheelchair securement devices in vehicles operated by special transportation service providers to determine compliance with sections 299A.11 to 299A.18 and to issue certificates under section 299A.14, subdivision 4.

(b) In place of a certificate issued under section 299A.14, the commissioner may issue a decal under subdivision 4 for a vehicle equipped with a wheelchair securement device if the device complies with sections 299A.11 to 299A.18 and the decal displays the information in section 299A.14, subdivision 4.

(c) For vehicles designated as protected transport under section 256B.0625, subdivision 17, paragraph (h), the commissioner of transportation, during the commissioner's inspection, shall check to ensure the safety provisions contained in that paragraph are in working order.

Subd. 4. Vehicle and equipment inspection; rules; decal; complaint contact information; restrictions on name of service. (a) The commissioner shall inspect or provide for the inspection of vehicles at least annually. In addition to scheduled annual inspections and reinspections scheduled for the purpose of verifying that deficiencies have been corrected, unannounced inspections of any vehicle may be conducted.

(b) On determining that a vehicle or vehicle equipment is in a condition that is likely to cause an accident or breakdown, the commissioner shall require the vehicle to be taken out of service immediately. The commissioner shall require that vehicles and equipment not meeting standards be repaired and brought into conformance with the standards and shall require written evidence of compliance from the operator before allowing the operator to return the vehicle to service. The commissioner may prohibit a vehicle from being placed in or returned to service under a certificate of compliance until the vehicle fully complies with all of the requirements in Minnesota Rules, chapter 8840.

(c) The commissioner shall provide in the rules procedures for inspecting vehicles, removing unsafe vehicles from service, determining and requiring compliance, and reviewing driver qualifications.

(d) The commissioner shall design a distinctive decal to be issued to special transportation service providers with a current certificate of compliance under this section. A decal is valid for one year from the last day of the month in which it is issued. A person who is subject to the operating standards adopted under this section may not provide special transportation service in a vehicle that does not conspicuously display a decal issued by the commissioner.

(e) All special transportation service providers shall pay an annual fee of $45 to obtain a decal. Providers of ambulance service, as defined in section 144E.001, subdivision 3, are exempt from the annual fee. Fees collected under this paragraph must be deposited in the trunk highway fund, and are appropriated to the commissioner to pay for costs related to administering the special transportation service program.

(f) Special transportation service providers shall prominently display in each vehicle all contact information for the submission of complaints regarding the transportation services provided to that individual. All vehicles providing service under section 473.386 shall display contact information for the Metropolitan Council. All other special transportation service vehicles shall display contact information for the commissioner of transportation.

(g) Nonemergency medical transportation providers must comply with Minnesota Rules, part 8840.5450, except that a provider may use the phrase "nonemergency medical transportation" in its name or in advertisements or information describing the service.

Subd. 4a. Certification of special transportation provider. (a) The commissioner may refuse to issue a certificate of compliance if an individual specified in subdivision 10, paragraph (a), clauses (1) to (3), is disqualified.

(b) The commissioner shall annually evaluate or provide for the evaluation of each provider of special transportation service regulated under this section and certify that the provider is in compliance with the standards under this section.

Subd. 4b. Variance from the standards. A nonemergency medical transportation provider who was not subject to the standards in this section prior to July 1, 2014, must apply for a variance from the commissioner if the provider cannot meet the standards by January 1, 2017. The commissioner may grant or deny the variance application. Variances, if granted, shall not exceed 60 days unless extended by the commissioner.

Subd. 5. Rules. The rules authorized under this section shall be adopted in accordance with the provisions of the Administrative Procedure Act, sections 14.001 to 14.69.

Subd. 6. Preemption of other requirements. (a) Notwithstanding any other law, ordinance, or resolution to the contrary, an operator of special transportation service that has been issued a current certificate of compliance under subdivision 4a for vehicles used to provide that service is not required to obtain any other state or local permit, license or certificate as a condition of operating the vehicles for that purpose. This subdivision does not exempt any vehicle from the requirements imposed on vehicles generally as a condition of using the public streets and highways.

(b) The requirements of sections 169.781 to 169.783 and chapter 221 do not apply to vehicles when they are being operated under a current certificate of compliance issued by the commissioner.

Subd. 7. Enforcement. No state agency, political subdivision, or other public agency shall provide any capital or operating assistance to or reimbursement for special transportation service unless the operator providing the service has a current certificate of compliance issued under subdivision 4a.

Subd. 8. Administrative penalties; loss of certificate of compliance. (a) The commissioner may issue an order requiring violations of this section and the operating standards adopted under this section to be corrected and assessing monetary penalties of up to $1,000 for all violations identified during a single inspection, investigation, or audit. Section 221.036 applies to administrative penalty orders issued under this section or section 174.315. The commissioner shall suspend, without a hearing, a special transportation service provider's certificate of compliance for failure to pay, or make satisfactory arrangements to pay, an administrative penalty when due.

(b) If the commissioner determines that an individual subject to background studies under subdivision 10, paragraph (a), is disqualified, the commissioner must issue a written notice ordering the special transportation service provider to immediately cease permitting the individual to perform services or functions listed in subdivision 10, paragraph (a). The written notice must include a warning that failure to comply with the order may result in the suspension or revocation of the provider's certificate of compliance under this section.

(c) The commissioner may suspend or revoke a provider's certificate of compliance upon determining that, following receipt by a provider of written notice under paragraph (b), the individual has continued to perform services or functions listed in subdivision 10, paragraph (a), for the provider. A provider whose certificate is suspended or revoked may appeal the commissioner's action in a contested case proceeding under chapter 14.

(d) Penalties collected under this section must be deposited in the state treasury and credited to the trunk highway fund.

Subd. 9. Complaints; data classification. (a) The commissioner shall investigate all complaints over which the commissioner has jurisdiction regarding special transportation service providers regulated under this section.

(b) When information is furnished to the Department of Transportation that alleges a violation of this section, an operating standard adopted under this section, or section 174.315, the following data are classified as confidential data or protected nonpublic data:

(1) names of complainants;

(2) complaint letters; and

(3) other unsolicited data when furnished by a person who is not the subject of the data and who is not a department employee.

Subd. 10. Background studies. (a) Providers of special transportation service regulated under this section must initiate background studies in accordance with chapter 245C on the following individuals:

(1) each person with a direct or indirect ownership interest of five percent or higher in the transportation service provider;

(2) each controlling individual as defined under section 245A.02;

(3) managerial officials as defined in section 245A.02;

(4) each driver employed by the transportation service provider;

(5) each individual employed by the transportation service provider to assist a passenger during transport; and

(6) all employees of the transportation service agency who provide administrative support, including those who:

(i) may have face-to-face contact with or access to passengers, their personal property, or their private data;

(ii) perform any scheduling or dispatching tasks; or

(iii) perform any billing activities.

(b) The transportation service provider must initiate the background studies required under paragraph (a) using the online NETStudy system operated by the commissioner of human services.

(c) The transportation service provider shall not permit any individual to provide any service or function listed in paragraph (a) until the transportation service provider has received notification from the commissioner of human services indicating that the individual:

(1) is not disqualified under chapter 245C; or

(2) is disqualified, but has received a set-aside of that disqualification according to sections 245C.22 and 245C.23 related to that transportation service provider.

(d) When a local or contracted agency is authorizing a ride under section 256B.0625, subdivision 17, by a volunteer driver, and the agency authorizing the ride has reason to believe the volunteer driver has a history that would disqualify the individual or that may pose a risk to the health or safety of passengers, the agency may initiate a background study to be completed according to chapter 245C using the commissioner of human services' online NETStudy system, or through contacting the Department of Human Services background study division for assistance. The agency that initiates the background study under this paragraph shall be responsible for providing the volunteer driver with the privacy notice required under section 245C.05, subdivision 2c, and payment for the background study required under section 245C.10, subdivision 11, before the background study is completed.

History: Ex1979 c 1 s 28; 1982 c 424 s 130; 1982 c 556 s 2; 1984 c 654 art 5 s 58; 1987 c 88 s 1-7; 1987 c 354 s 8; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 1; 1989 c 318 s 6; 1990 c 422 s 10; 1992 c 578 s 12; 1993 c 339 s 1; 1995 c 155 s 3-8; 1Sp2003 c 14 art 3 s 1; 2008 c 287 art 1 s 72,73; 2013 c 108 art 9 s 4; 2014 c 227 art 1 s 14; 2015 c 71 art 11 s 4-7; 2016 c 164 s 1-6



Section 174.315 — SPECIAL TRANSPORTATION; AMBULANCE SERVICE PROHIBITED.

Subdivision 1. Prohibition. Special transportation services shall not provide or offer transportation to persons who might reasonably require ambulance service, as defined in section 144E.001, subdivision 3, while in the special transportation vehicle. The commissioner of transportation shall investigate all complaints alleging violations of this section. When requested, the commissioner of health shall assist the commissioner of transportation in determining whether a violation occurred.

Subd. 2. Data classified. Data relating to an individual's physical condition or medical treatment collected, received, or maintained by the Department of Transportation under this section are private data on individuals. The commissioner of transportation may disclose data classified as private data on individuals to the commissioner of health to the extent necessary to determine if a violation of this section occurred.

Subd. 3. Penalties. Notwithstanding section 174.30, subdivision 8, the commissioner of transportation may issue an order assessing a monetary penalty of up to $10,000 for a violation of this section. The minimum penalty for a third violation of this section within three years shall be revocation of the certificate issued under section 174.30, subdivision 4a. A person whose certificate is revoked under this section may appeal the commissioner's action in a contested case proceeding under chapter 14.

History: 1990 c 556 s 3; 1995 c 155 s 9; 1997 c 199 s 14



Section 174.35 — LIGHT RAIL TRANSIT.

The commissioner of transportation may exercise the powers granted in this chapter and chapter 473, as necessary, to plan, design, acquire, construct, and equip light rail transit facilities in the metropolitan area as defined in section 473.121, subdivision 2. The commissioner shall not spend state funds to study light rail transit unless the funds are appropriated in legislation that identifies the route, including the origin and destination.

History: 1993 c 353 s 2; 1Sp2001 c 8 art 2 s 52



Section 174.36 — NOTICE OF STUDIES OF HIGH-SPEED RAIL.

The commissioner shall notify the chairs of the senate and house of representatives committees with jurisdiction over transportation finance whenever the commissioner spends state funds to study high-speed intercity passenger rail service.

History: 1Sp2001 c 8 art 2 s 53



Section 174.37 — ADVISORY COMMITTEE ON NONMOTORIZED TRANSPORTATION.

Subdivision 1. Purpose. (a) The commissioner of transportation shall establish an advisory committee on nonmotorized transportation. The committee shall make recommendations to the commissioner on items related to nonmotorized transportation, including safety, education, and development programs. The committee shall review and analyze issues and needs relating to operating nonmotorized transportation on public rights-of-way, and identify solutions and goals for addressing identified issues and needs.

(b) For purposes of this section, "nonmotorized transportation" includes bicycling, pedestrian activities, and other forms of nonmotorized transportation.

Subd. 2. Members. The advisory committee must consist of the following members:

(a) The commissioner of transportation shall appoint up to 18 public members, as follows: one member from each of the department's seven greater Minnesota districts; four members from the department's metropolitan district; and no more than seven members at large. Each of the members at large must represent nonmotorized interests or organizations.

(b) The commissioners of each of the following state agencies shall appoint an employee of the agency to serve as a member: administration, education, health, natural resources, public safety, transportation, and pollution control. The chair of the Metropolitan Council shall appoint an employee of the council to serve as a member. The director of Explore Minnesota Tourism shall appoint an employee of the agency to serve as a member. The division administrator of the Federal Highway Administration may appoint an employee of the agency to serve as a member.

(c) Members of the committee shall serve four-year terms.

Subd. 3. Meetings. The commissioner of transportation's designee shall convene the first meeting by January 15, 2009. The committee shall elect a chair from its membership, and shall establish a meeting schedule and meet at least annually.

Subd. 4. Reports. The committee shall issue an annual report to the commissioner of transportation.

Subd. 5. Expenses. Members of the advisory committee serve without compensation, but members who are not employees of government agencies must be reimbursed for expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. The commissioner of transportation shall provide department staff support to the committee.

Subd. 6. Expiration. The committee expires June 30, 2018.

History: 2008 c 350 art 1 s 69; 2014 c 286 art 1 s 5; art 8 s 39; 2014 c 287 s 19



Section 174.40 — SAFE ROUTES TO SCHOOL PROGRAM.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Bond eligible cost" means expenditures under this section for acquisition of land or permanent easements, predesign, design, preliminary and final engineering, environmental analysis, construction, and reconstruction of publicly owned infrastructure in this state with a useful life of at least ten years that provides for nonmotorized transportation to and from a school; preparation of land for which a route to school is established, including demolition of structures and remediation of any hazardous conditions on the land; and the unpaid principal on debt issued by a political subdivision for a safe routes to school project.

(c) "Federal program" means the safe routes to school program under Title I, section 1404, of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU) of 2005, Public Law 109-59.

(d) "School" means a school, as defined in section 120A.22, subdivision 4, excluding a home school.

Subd. 2. Program creation. (a) A safe routes to school program is established to provide assistance in capital investments for safe and appealing nonmotorized transportation to and from a school. The commissioner shall develop and implement the safe routes to school program as provided in this section. Financial assistance under this section is to supplement or replace aid for infrastructure projects under the federal program.

(b) The commissioner may provide grants or other financial assistance for a safe routes to school project at the commissioner's discretion, subject to the requirements of this section.

Subd. 3. Safe routes to school accounts. (a) A safe routes to school account is established in the bond proceeds fund. The account consists of state bond proceeds appropriated to the commissioner. Money in the account may only be expended on bond-eligible costs of a project receiving financial assistance as provided under this section. All uses of funds from the account must be for publicly owned property.

(b) A safe routes to school account is established in the general fund. The account consists of funds as provided by law, and any other money donated, allotted, transferred, or otherwise provided to the account. Money in the account may only be expended on a project receiving financial assistance as provided under this section.

Subd. 4. State general obligation bond funds. Minnesota Constitution, article XI, section 5, clause (a), requires that state general obligation bonds be issued to finance only the acquisition or betterment of public land, buildings, and other public improvements of a capital nature. The legislature has determined that many school transportation infrastructure projects will constitute betterments and capital improvements within the meaning of the Minnesota Constitution and capital expenditures under generally accepted accounting principles, and will be financed more efficiently and economically under this section than by direct appropriations for specific projects.

Subd. 4a. Eligibility. A statutory or home rule charter city, county, or town is eligible to receive funding under this section only if it has adopted subdivision regulations that require safe routes to school infrastructure in developments authorized on or after June 1, 2016.

Subd. 5. Program administration. (a) The commissioner shall establish general program requirements and a competitive process for financial assistance, including but not limited to eligibility requirements for grant recipients and projects; procedures for solicitation of grants; application requirements; procedures for payment of financial assistance awards; and a schedule for application, evaluation, and award of financial assistance.

(b) An application must include:

(1) a detailed and specific description of the project;

(2) an estimate, along with necessary supporting evidence, of the total costs for the project and the allocation of identified and proposed funding sources for the project;

(3) an assessment of the need for and benefits of the project;

(4) a resolution adopted by the governing body of the school for which a safe routes to school grant is requested, certifying that: (i) the governing body of the school supports the project; and (ii) funds, if any, required to be supplied by the school to complete the project are available and committed;

(5) a timeline indicating the major milestones of the project and their anticipated completion dates; and

(6) any additional information or material the commissioner prescribes.

(c) The commissioner shall make reasonable efforts to (1) publicize each solicitation for applications among all eligible recipients, and (2) provide technical and informational assistance in creating and submitting applications.

(d) By January 1, 2013, the commissioner of transportation shall publish and maintain a manual on the safe routes to school program that assists applicants for and recipients of financial assistance. The manual must include a list of eligibility and general program requirements, an explanation of the application process, and a review of the criteria used to evaluate projects.

Subd. 6. Evaluation criteria. The commissioner shall establish criteria for evaluation of applications and selection of projects. The criteria must include:

(1) establishment or capital improvement of transportation infrastructure that improves safety and encourages nonmotorized transportation to and from a school;

(2) compliance with all applicable requirements for capital infrastructure projects established by the Federal Highway Administration, United States Department of Transportation, for the federal program; and

(3) other components as determined by the commissioner.

Subd. 7. Grant cancellation. If, five years after execution of a grant agreement, the commissioner determines that the grantee has not proceeded in a timely manner with implementation of the project funded, the commissioner must cancel the grant and the grantee must repay to the commissioner all grant money paid to the grantee. Section 16A.642 applies to any appropriations made from the bond proceeds fund to the commissioner under this section that have not been awarded as financial assistance.

Subd. 7a. Related noninfrastructure activities. (a) The commissioner may not expend an appropriation from the bond proceeds fund, or provide financial assistance from such appropriations, for the purposes specified in this subdivision.

(b) Subject to appropriations made specifically for the purposes of this subdivision, the commissioner may expend funds for noninfrastructure activities to encourage walking and bicycling to school, including:

(1) planning activities;

(2) public awareness campaigns and outreach to press and community leaders;

(3) traffic education and enforcement in the vicinity of schools;

(4) student sessions on bicycle and pedestrian safety, health, and the environment; and

(5) financial assistance for training, volunteers, and managers of safe routes to school programs.

Subd. 8. Legislative report. By November 1 of each odd-numbered year, the commissioner shall submit a report on the safe routes to school program to the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over transportation policy and finance. The report must at a minimum:

(1) summarize program implementation;

(2) provide an overview of grant evaluation and criteria used in project selection;

(3) provide a brief description of each project funded in the previous fiscal year, including the amount of money provided from each safe routes to school account under this section and the amount provided under the federal program;

(4) summarize the status of the federal program or successor legislation; and

(5) identify any recommendations for legislative changes, including proposals to improve program effectiveness.

History: 2012 c 287 art 3 s 45; 2013 c 117 art 3 s 21; 2014 c 227 art 1 s 15; 2015 c 75 art 2 s 32



Section 174.42 — TRANSPORTATION ALTERNATIVES PROJECTS.

Subdivision 1. Definition. For purposes of this section, "transportation alternatives" means those projects identified in the state transportation improvement program as having (1) a program category of bike trail, enhancement, or recreational trail; (2) any program category that is substantially similar to a category identified in clause (1); or (3) a route system category of ped/bike.

Subd. 2. Funding requirement. In each federal fiscal year, the commissioner shall obtain a total amount in federal authorizations for reimbursement on transportation alternatives projects that is equal to or greater than the annual average of federal authorizations on transportation alternatives projects calculated over federal fiscal years 2010 to 2012.

History: 2013 c 117 art 3 s 22; 2014 c 312 art 11 s 25



Section 174.45 — PUBLIC-PRIVATE PARTNERSHIPS; JOINT PROGRAM OFFICE.

The commissioner may establish a joint program office to oversee and coordinate activities to develop, evaluate, and implement public-private partnerships involving public infrastructure investments. At the request of the commissioner of transportation, the commissioner of management and budget, the commissioner of employment and economic development, the executive director of the Public Facilities Authority, and other state agencies shall cooperate with and provide assistance to the commissioner of transportation for activities related to public-private partnerships involving public infrastructure investments.

History: 2013 c 127 s 50



Section 174.50 — MINNESOTA STATE TRANSPORTATION FUND.

Subdivision 1. Legislative findings; purpose. State assistance is needed to supplement local effort and the highway user tax distribution fund in financing capital improvements to preserve and develop a balanced transportation system throughout the state. Such a system is a proper function and concern of state government and necessary to protect the safety and personal and economic welfare of all citizens. It requires capital expenditures for public facilities, improvements, and equipment that are complementary, additional, and alternate to highways and are a proper object for contracting public debt and engaging in works of internal improvements under article XI, section 5, clause (a), of the Constitution. These expenditures are needed to harmonize state and local highway systems with the requirements of the federal interstate highway system, to avoid harmful environmental impact of arterial highways on urban, scenic, and recreational areas, and to provide auxiliary facilities for the convenience and safety of persons crossing highways and persons living and working adjacent to them. Capital expenditures of this nature exceed requirements for basic highway systems and should be funded from sources other than the taxes and bonds authorized in article XIV of the Constitution. However, the improvements tend to reduce the cost of maintenance of highways to the minimum required for accommodation of traffic, and the cost may and shall continue to be paid from taxes authorized in article XIV of the Constitution. Immediate improvement needs are reconstruction and replacement of key bridges and approaches to remove obstructions to the flow of traffic on state and county highways, municipal streets, and town roads and expedited completion of the interstate highway system in Minnesota by paying the state share of interstate highway segments, and a portion of the local share of interstate highway substitution projects when those interstate substitution projects are approved in accordance with state and federal law.

Subd. 1a. Rail line. An additional need of the state transportation system is the acquisition and betterment of rail lines and right-of-way for preservation in the state rail bank as provided in section 222.63.

Subd. 2. Fund created. A Minnesota state transportation fund is created as a separate bookkeeping account in the general books of account of the state, to record receipts and disbursements of money appropriated from the fund to agencies and subdivisions of the state for the acquisition and betterment of public land, buildings, and capital improvements needed for the development of the state transportation system.

Subd. 3. Fund revenue; appropriation. The commissioner of management and budget shall deposit in the fund as received all proceeds of Minnesota state transportation bonds, except accrued interest and premiums; all other money appropriated by law for the purposes of the fund; and all money granted to the state for these purposes by the federal government or any agency thereof. All such receipts are annually appropriated for the permanent construction and improvement purposes of the fund and shall be and remain available for expenditure in accordance with this section and applicable federal laws until the purposes for which the appropriations were made have been accomplished or abandoned. Upon certification to the commissioner of management and budget by the agency or subdivision to which any appropriation of bond proceeds has been made that the purpose thereof has been accomplished or abandoned, any unexpended balance of the appropriation, unless reappropriated by law, shall be transferred to the state bond fund and is appropriated to reduce the amount of tax otherwise required by the Constitution to be levied for that fund. No money shall be transferred to the state transportation fund from the highway user tax distribution fund or any other fund created by article XIV of the Constitution.

Subd. 4. [Repealed, 2004 c 180 s 1]

Subd. 5. Certification and disbursal for project of political subdivision. Before disbursement of an appropriation made from the fund to the commissioner of transportation for grants to subdivisions of the state, the commissioner shall certify:

(1) that the project for which the grant is made has been reviewed as provided in subdivision 4;

(2) that the project conforms to the program authorized by the appropriation law and rules adopted by the Department of Transportation consistent therewith; and

(3) that the financing of any estimated cost of the project in excess of the amount of the grant is assured by the appropriation of the proceeds of bonds or other funds of the subdivision, or by a grant from an agency of the federal government, within the amount of funds then appropriated to that agency and allocated by it to projects within the state, and by an irrevocable undertaking, in a resolution of the governing body of the subdivision, to use all funds so made available exclusively for the project, and to pay any additional amount by which the cost exceeds the estimate through appropriation to the construction fund of additional funds or the proceeds of additional bonds to be issued by the subdivision.

Subd. 6. Grant criteria; rulemaking. The commissioner of transportation shall adopt rules consistent with this section that establish criteria for determining priorities and amounts of grants, which must be based on consideration of:

(1) effectiveness of the project in eliminating a deficiency in the transportation system;

(2) number of persons affected by the deficiency;

(3) economic feasibility;

(4) effect on optimum land use and other concerns of state and regional planning;

(5) availability of other financing capability; and

(6) adequacy of provision for proper operation and maintenance after construction.

Subd. 6a. [Repealed, 2014 c 227 art 1 s 23]

Subd. 6b. Bridge costs in smaller cities. (a) The commissioner may make grants from the state transportation fund to a home rule or statutory city with a population of 5,000 or less for design, engineering, and construction of bridges on city streets.

(b) Grants under this subdivision are subject to the procedures and criteria established under subdivisions 5, 6, and 7.

(c) Grants may be used for:

(1) 100 percent of the design and engineering costs that are in excess of $10,000;

(2) 100 percent of the bridge approach work costs that are in excess of $10,000; and

(3) 100 percent of the bridge construction work costs.

Subd. 6c. Fracture-critical bridges. (a) The commissioner may make a grant to any political subdivision for replacement or rehabilitation of a fracture-critical bridge. To be eligible for a grant under this subdivision, the project must produce a bridge structure:

(1) that is no longer classified as fracture critical, by having alternate load paths; and

(2) whose failure of a main component will not result in the collapse of the bridge.

(b) A grant under this subdivision is subject to the procedures and criteria established under subdivisions 5 and 6.

Subd. 7. Bridge grant program; rulemaking. (a) The commissioner of transportation shall develop rules, procedures for application for grants, conditions of grant administration, standards, and criteria as provided under subdivision 6, including bridge specifications, in cooperation with road authorities of political subdivisions, for use in the administration of funds appropriated to the commissioner and for the administration of grants to subdivisions.

(b) The maximum use of standardized bridges is encouraged. Regardless of the size of the existing bridge, a bridge or replacement bridge is eligible for assistance from the state transportation fund if a hydrological survey indicates that the bridge or replacement bridge must be ten feet or more in length.

(c) As part of the standards or rules, the commissioner shall, in consultation with local road authorities, establish a minimum distance between any two bridges that cross over the same river, stream, or waterway, so that only one of the bridges is eligible for a grant under this section. As appropriate, the commissioner may establish exceptions from the minimum distance requirement or procedures for obtaining a variance.

(d) Political subdivisions may use grants made under this section to construct or reconstruct bridges, including but not limited to:

(1) matching federal aid grants to construct or reconstruct key bridges;

(2) paying the costs to abandon an existing bridge that is deficient and in need of replacement but where no replacement will be made; and

(3) paying the costs to construct a road or street to facilitate the abandonment of an existing bridge if the commissioner determines that the bridge is deficient, and that construction of the road or street is more economical than replacement of the existing bridge.

(e) Funds appropriated to the commissioner from the Minnesota state transportation fund shall be segregated from the highway tax user distribution fund and other funds created by article XIV of the Minnesota Constitution.

History: 1976 c 339 s 1; 1977 c 454 s 26; 1979 c 280 s 3; 1981 c 338 s 1; 1981 c 361 s 16; 1984 c 412 s 1; 1999 c 230 s 18; 2003 c 112 art 2 s 50; 1Sp2005 c 6 art 3 s 79; 2009 c 36 art 3 s 15; 2009 c 101 art 2 s 109; 2010 c 189 s 40,41; 2014 c 227 art 1 s 16; 2014 c 295 s 15



Section 174.51 — MINNESOTA STATE TRANSPORTATION BONDS.

Subdivision 1. Purposes. For the purpose of providing money appropriated to agencies or subdivisions of the state from the Minnesota state transportation fund for the acquisition and betterment of public land, buildings, and capital improvements needed for the development of the state transportation system, when such appropriations or loans are authorized by Laws 1976, chapter 339, section 3 or another law and funds therefor are requested by the governor, the commissioner of management and budget shall sell and issue bonds of the state of Minnesota for the prompt and full payment of which, with interest thereon, the full faith and credit and taxing powers of the state are irrevocably pledged. Bonds shall be issued pursuant to this section only as authorized by a law specifying the purpose thereof and the maximum amount of the proceeds authorized to be expended for that purpose. Any such law, together with this section, constitutes complete authority for the issue, and such bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Sale; general obligations. The bonds shall be sold upon sealed bids and upon notice, at a price, in form and denominations, bearing interest at a rate or rates, maturing in amounts and on dates, without option of prior redemption or subject to prepayment upon notice and at times and prices, payable at a bank or banks within or outside the state, with or without provisions for registration, conversion, exchange, and issuance of temporary bonds or notes in anticipation of the sale or delivery of definitive bonds, and in accordance with further provisions, as the commissioner of management and budget shall determine subject to the approval of the attorney general, but not subject to the provisions of chapter 14, including section 14.386. Each bond shall mature within 20 years from its date of issue and shall be executed by the commissioner of management and budget under official seal. The signature on the bonds and on any interest coupons and the seal may be printed or otherwise reproduced, except that each bond shall be authenticated by the manual signature on its face of the commissioner of management and budget or of a person authorized to sign on behalf of a bank designated by the commissioner as registrar or other authenticating agent. The commissioner of management and budget shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, printing, execution, and delivery of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for such purposes, shall be paid from the Minnesota state transportation fund and the amounts necessary therefor are appropriated from that fund.

Subd. 4. Account; appropriation. The commissioner of management and budget shall maintain in the state bond fund a separate bookkeeping account designated as the Minnesota state transportation bond account, to record receipts and disbursements of money transferred to the fund to pay Minnesota state transportation bonds and interest thereon, and of income from the investment of such money, which income shall be credited to the account in each fiscal year in an amount equal to the approximate average rate of return that year on all funds invested by the commissioner of management and budget, as determined by the commissioner of management and budget, times the average balance in the account that year.

Subd. 5. Money credited; appropriated. The premium and accrued interest received on each issue of Minnesota state transportation bonds shall be credited to the bond account. There shall also be credited to the bond account from the general fund in the state treasury, on November 1 in each year, a sum of money equal to the amount of the tax which article XI of the Constitution would otherwise require to be levied for collection in the following year, to increase the balance in the account to an amount sufficient to pay principal and interest due and to become due with respect to Minnesota state transportation bonds. All money so credited and all income from the investment thereof is annually appropriated to the bond account for the payment of such bonds and interest thereon, and shall be available in the bond account prior to the levy of a tax for the state bond fund in any year as required by article XI of the Constitution. No money shall be transferred to the Minnesota state transportation bond account from the highway user tax distribution fund or any other fund created by article XIV of the Constitution. The commissioner of management and budget is directed to make the appropriate entries in the accounts of the respective funds.

Subd. 6. Levy; transfer of funds; appropriations. On or before December 1 in each year, if the full amount appropriated to the bond account in subdivision 5 has not been credited thereto, the tax required by article XI of the Constitution shall be levied upon all taxable property within the state. This tax shall be subject to no limitation of rate or amount until all Minnesota state transportation bonds and interest thereon are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal of and interest on the bonds are payable from such proceeds, and the whole thereof, or so much as may be necessary, is appropriated for such payments. If at any time there is not sufficient money from the proceeds of such taxes to pay the principal and interest when due on Minnesota state transportation bonds, such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated.

History: 1976 c 339 s 2; 1982 c 424 s 130; 1983 c 301 s 143,144; 1Sp1985 c 14 art 4 s 29; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 25; 2003 c 112 art 2 s 24,50; 2009 c 101 art 2 s 109



Section 174.52 — LOCAL ROAD IMPROVEMENT FUND.

Subdivision 1. Fund created. A local road improvement fund is created in the state treasury. The fund consists of money transferred to the fund through appropriation, gift, or grant.

Subd. 2. Trunk highway corridor projects account. A trunk highway corridor projects account is established in the local road improvement fund. Money in the account is annually appropriated to the commissioner of transportation for expenditure as specified in this section. Money in the account must be used as grants or loans to statutory or home rule charter cities, towns, and counties to assist in paying the local share of trunk highway projects that have local costs that are directly or partially related to the trunk highway improvement and that are not funded or are only partially funded with other state and federal funds. The commissioner shall determine the amount of the local share of costs eligible for assistance from the account.

Subd. 3. Advisory committee. (a) The commissioner shall establish a local road improvement program advisory committee consisting of five members, including:

(1) one county commissioner;

(2) one county engineer;

(3) one city engineer;

(4) one city council member or city administrator representing a city with a population over 5,000; and

(5) one city council member or city administrator representing a city with a population under 5,000.

(b) The advisory committee shall provide recommendations to the commissioner regarding expenditures from the accounts established in this section.

Subd. 4. Local road account for routes of regional significance. A local road account for routes of regional significance is established in the local road improvement fund. Money in the account is annually appropriated to the commissioner of transportation for expenditure as specified in this section. Money in the account must be used as grants or loans to statutory or home rule charter cities, towns, and counties to assist in paying the costs of constructing or reconstructing city streets, county highways, or town roads with statewide or regional significance that have not been fully funded through other state, federal, or local funding sources.

Subd. 4a. Rural road safety account; appropriation. (a) A rural road safety account is established in the local road improvement fund. Money in the account is annually appropriated to the commissioner of transportation for expenditure as specified in this subdivision. Money in the account must be used as grants to counties to assist in paying the costs of capital improvement projects on county state-aid highways that are intended primarily to reduce traffic crashes, deaths, injuries, and property damage.

(b) The commissioner shall establish procedures for counties to apply for grants from the rural road safety account and criteria to be used to select projects for funding. The commissioner shall establish these procedures and criteria in consultation with representatives appointed by the Association of Minnesota Counties. Eligibility for project selection must be based on the ability of each proposed project to reduce the frequency and severity of crashes.

(c) Money in the account must be allocated in each fiscal year as follows:

(1) one-third of money in the account must be used for projects in the counties of Anoka, Chisago, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington; and

(2) the remainder must be used for projects elsewhere in the state.

Subd. 5. Grant procedures and criteria. The commissioner shall establish procedures for statutory or home rule charter cities, towns, and counties to apply for grants or loans from the fund and criteria to be used to select projects for funding. The commissioner shall establish these procedures and criteria in consultation with representatives appointed by the Association of Minnesota Counties, League of Minnesota Cities, Minnesota Association of Townships, and the appropriate state agency as needed. The criteria for determining project priority and the amount of a grant or loan must be based upon consideration of:

(1) the availability of other state, federal, and local funds;

(2) the regional significance of the route;

(3) effectiveness of the proposed project in eliminating a transportation system deficiency;

(4) the number of persons who will be positively impacted by the project;

(5) the project's contribution to other local, regional, or state economic development or redevelopment efforts including livestock and other agricultural operations permitted after the effective date of this section; and

(6) ability of the local unit of government to adequately provide for the safe operation and maintenance of the facility upon project completion.

Subd. 6. Administrative costs. A sum of 0.25 percent of the total amount in the fund, other than amounts deposited in the fund from the proceeds from the sale of state bonds, is available to be used for administrative costs incurred by the department in carrying out the provisions of this section.

History: 2002 c 393 s 55; 2004 c 295 art 1 s 15; 2005 c 20 art 1 s 36; 1Sp2005 c 1 art 1 s 83; 2014 c 286 art 8 s 24; 2014 c 295 s 16



Section 174.56 — REPORT ON MAJOR HIGHWAY PROJECTS, TRUNK HIGHWAY FUND EXPENDITURES, AND EFFICIENCIES.

Subdivision 1. Report required. (a) The commissioner of transportation shall submit a report by December 15 of each year on (1) the status of major highway projects completed during the previous two years or under construction or planned during the year of the report and for the ensuing 15 years, (2) trunk highway fund expenditures, and (3) beginning with the report due in 2016, efficiencies achieved during the previous two fiscal years.

(b) For purposes of this section, a "major highway project" is a highway project that has a total cost for all segments that the commissioner estimates at the time of the report to be at least (1) $15,000,000 in the metropolitan highway construction district, or (2) $5,000,000 in any nonmetropolitan highway construction district.

Subd. 2. Report contents; major highway projects. For each major highway project the report must include:

(1) a description of the project sufficient to specify its scope and location;

(2) a history of the project, including, but not limited to, previous official actions by the department or the appropriate area transportation partnership, or both, the date on which the project was first included in the state transportation improvement plan, the cost of the project at that time, the planning estimate for the project, the engineer's estimate, the award price, the final cost as of six months after substantial completion, including any supplemental agreements and cost overruns or cost savings, the dates of environmental approval, the dates of municipal approval, the date of final geometric layout, and the date of establishment of any construction limits;

(3) the project's priority listing or rank within its construction district, if any, as well as the reasons for that listing or rank, the criteria used in prioritization or rank, any changes in that prioritization or rank since the project was first included in a department work plan, and the reasons for those changes;

(4) past and potential future reasons for delay in letting or completing the project, details of all project cost changes that exceed $500,000, and specific modifications to the overall program that are made as a result of delays and project cost changes;

(5) two representative trunk highway construction projects, one each from the department's metropolitan district and from greater Minnesota, and for each project report the cost of environmental mitigation and compliance; and

(6) the annual budget for products and services for each Department of Transportation district and office, with comparison to actual spending and including measures of productivity for the previous fiscal year.

Subd. 2a. Report contents; trunk highway fund expenditures. The commissioner shall include in the report information on the total expenditures from the trunk highway fund during the previous fiscal year, for each Department of Transportation district, in the following categories: road construction; planning; design and engineering; labor; compliance with environmental regulations; administration; acquisition of right-of-way, including costs for attorney fees and other compensation for property owners; litigation costs, including payment of claims, settlements, and judgments; maintenance; and road operations.

Subd. 3. Department resources. The commissioner shall prepare and submit the report with existing department staff and resources.

History: 2008 c 287 art 1 s 74; 2012 c 287 art 4 s 39; 2014 c 312 art 11 s 26



Section 174.60 — RAILROAD PASSENGER SERVICE PROVIDED.

The purpose and intent of sections 174.60 to 174.63 is to provide for a balanced transportation system in the state, required by the public convenience and necessity, by making available rail passenger service not provided by the National Railroad Passenger Corporation in its basic national rail passenger system.

History: 1971 c 956 s 1



Section 174.61 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 174.60 to 174.63 the terms defined in this section have the meanings given them.

Subd. 2. Corporation. "Corporation" means the National Railroad Passenger Corporation created pursuant to the Rail Passenger Service Act of 1970, Public Law 91-518.

Subd. 3. Governmental unit. "Governmental unit" means a regional development commission, county, city or town.

History: 1971 c 956 s 2; 1973 c 123 art 5 s 7



Section 174.62 — AUTHORITY TO ENTER INTO AGREEMENT.

The commissioner of transportation, any governmental unit, or any combination thereof, may enter into any contracts or agreements pursuant to Public Law 91-518 and in conformance with state law governing contracts by state agencies and governmental units, to reimburse the corporation for a reasonable portion of any losses associated with the institution of intercity rail passenger service by the corporation beyond that included within the basic national rail passenger system.

History: 1971 c 956 s 3; 1976 c 166 s 6 subd 3



Section 174.63 — PUBLIC HEARING; NOTICE.

Before any contract or agreement, as provided in section 174.62, is entered into, the governing body of the governmental unit shall hold a public hearing on such proposed contract or agreement. Notice of the time and place of said hearing shall be published in one or more legal newspapers of general circulation in the area once in each week for two successive weeks prior to said hearing. The published notice shall be in a form determined by the governing body, which form shall be sufficient in size and prominent in format in order to attract the attention of the reader. In any event the notice shall be of a size at least two columns in width by six inches in length. The notice shall set forth the portion of any losses that the governmental unit proposes to reimburse the corporation.

History: 1971 c 956 s 4



Section 174.632 — PASSENGER RAIL; COMMISSIONER'S DUTIES.

Subdivision 1. Definition. "Passenger rail" means intercity rail passenger transportation as defined in United States Code, title 49, section 24102(4).

Subd. 2. Responsibilities. (a) The planning, design, development, construction, operation, and maintenance of passenger rail track, facilities, and services are governmental functions, serve a public purpose, and are a matter of public necessity.

(b) The commissioner is responsible for all aspects of planning, designing, developing, constructing, equipping, operating, and maintaining passenger rail, including system planning, alternatives analysis, environmental studies, preliminary engineering, final design, construction, negotiating with railroads, and developing financial and operating plans.

(c) The commissioner may enter into a memorandum of understanding or agreement with a public or private entity, including Amtrak, a regional railroad authority, a joint powers board, and a railroad, to carry out these activities.

History: 2009 c 36 art 3 s 16; 2013 c 127 s 51



Section 174.634 — PASSENGER RAIL; FUNDING.

(a) The commissioner may apply for funding from federal, state, regional, local, and private sources to carry out the commissioner's duties in section 174.632.

(b) Section 174.88, subdivision 2, does not apply to the commissioner's performance of duties and exercise of powers under sections 174.632 to 174.636.

History: 2009 c 36 art 3 s 17



Section 174.636 — PASSENGER RAIL; EXERCISE OF POWER.

Subdivision 1. Powers. The commissioner has all powers necessary to carry out the duties specified in section 174.632. In the exercise of those powers, the commissioner may:

(1) acquire by purchase, gift, or by eminent domain proceedings as provided by law, all land and property necessary to preserve future passenger rail corridors or to construct, maintain, and improve passenger rail corridors;

(2) let all necessary contracts as provided by law; and

(3) make agreements with and cooperate with any public or private entity, including Amtrak, to carry out statutory duties related to passenger rail.

Subd. 2. Consultation. The commissioner shall consult with metropolitan planning organizations and regional rail authorities in areas where passenger rail corridors are under consideration to ensure that passenger rail services are integrated with existing rail and transit services and other transportation facilities to provide as nearly as possible connected, efficient, and integrated services.

Subd. 3. Authority to contract; liability. (a) The commissioner, or a public entity contracting with the commissioner, may contract with a railroad as defined in Code of Federal Regulations, title 49, section 200.3(i), for the joint or shared use of the railroad's right-of-way or the construction, operation, or maintenance of rail track, facilities, or services for passenger rail purposes. Notwithstanding section 3.732, subdivision 1, clause (2), or 466.01, subdivision 6, sections 466.04 and 466.06 govern the liability of a Class I railroad and its employees arising from the joint or shared use of the railroad right-of-way or the provision of passenger rail construction, operation, or maintenance services pursuant to the contract. Notwithstanding any law to the contrary, a contract with a Class I railroad for any passenger rail service, or joint or shared use of the railroad's right-of-way, may also provide for the allocation of financial responsibility, indemnification, and the procurement of insurance for the parties for all types of claims or damages.

(b) State passenger rail operations or a contract entered into under this section shall be subject to the Federal Employers Liability Act, United States Code, title 45, section 51 et seq.; federal railroad safety laws under United States Code, title 49, section 20101 et seq.; the Railway Labor Act, United States Code, title 45, section 151 et seq.; and the Railroad Retirement Act, United States Code, title 45, section 231 et seq.

Subd. 4. Public hearings. The commissioner shall hold public hearings as required by federal requirements.

History: 2009 c 36 art 3 s 18; 2013 c 127 s 52



Section 174.64 — FUNCTIONS AND POWERS RELATING TO CARRIERS.

Subdivision 1. Commissioner's powers generally. Some of the functions of the commissioner of transportation, related to motor carriers and common carriers by rail, are quasi-judicial in nature. The commissioner may make investigations and determinations, hold hearings, prescribe rules, and issue orders with respect to the control and conduct of the carrier businesses coming within the commissioner's jurisdiction as authorized by law.

Subd. 2. Specific functions and powers. (a) To the extent allowed under federal law or regulation, the commissioner shall further hold hearings and issue orders in cases brought on the commissioner's own motion or by a third party in the following areas:

(1) adequacy of services that carriers are providing to the public, including the continuation, termination, or modification of services and facilities;

(2) reasonableness of tariffs of rates, fares, and charges, or a part or classification of a tariff; and

(3) issuing permits.

(b) For purposes of paragraph (a), clause (2), the commissioner may authorize common carriers by rail and motor carriers for hire to file tariffs of rates, fares, and charges individually or by group. Carriers participating in group ratemaking have the free and unrestrained right to take independent action either before or after a determination arrived at through that procedure.

Subd. 3. Subpoena power. The commissioner shall have subpoena power.

Subd. 4. Petition and hearing. (a) With respect to those matters within the commissioner's jurisdiction, the commissioner shall receive, hear, and determine all petitions filed with the commissioner in accordance with the procedures established by law and may hold hearings and make determinations upon the commissioner's own motion to the same extent, and in every instance, in which the commissioner may do so upon petition.

(b) If the commissioner receives a written objection and notice of intent to appear at a hearing to object to the petition from any person within 20 days of the notice having been fully given, the request of the petition must be granted or denied only after a contested case hearing has been conducted on the petition, unless the objection is withdrawn before the hearing. The commissioner may elect to hold a contested case hearing if no objections to the petition are received. If a timely objection is not received, or if received and withdrawn, and the request of the petition is denied without hearing, the petitioner may request within 30 days of receiving the notice of denial, and must be granted, a contested case hearing on the petition.

History: 1980 c 534 s 2; 1983 c 293 s 76; 1986 c 468 s 1; 1999 c 238 art 2 s 32; 2001 c 213 s 16-18,30; 1Sp2003 c 19 art 2 s 46; 2009 c 64 s 19



Section 174.65 — CARRIER HEARINGS AND APPEALS.

Subdivision 1. Hearings. All hearings related to common carriers by rail or motor carriers and required to be conducted by the commissioner of transportation must be conducted pursuant to sections 14.001 to 14.69.

Subd. 2. Appeals. An appeal from an order of the commissioner must be in accordance with chapter 14.

History: 1980 c 534 s 4; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 2001 c 213 s 19,30



Section 174.66 — CONTINUATION OF CARRIER RULES.

(a) Orders and directives in force, issued, or promulgated under authority of chapters 174A, 216A, 218, 219, 221, and 222 remain and continue in force and effect until repealed, modified, or superseded by duly authorized orders or directives of the commissioner of transportation. To the extent allowed under federal law or regulation, rules adopted under authority of the following sections are transferred to the commissioner of transportation and continue in force and effect until repealed, modified, or superseded by duly authorized rules of the commissioner:

(1) section 218.041 except rules related to the form and manner of filing railroad rates, railroad accounting rules, and safety rules;

(2) section 219.40;

(3) rules relating to rates or tariffs, or the granting, limiting, or modifying of permits under section 221.031, subdivision 1;

(4) rules relating to rates, charges, and practices under section 221.161, subdivision 4; and

(5) rules relating to rates, tariffs, or the granting, limiting, or modifying of permits under section 221.121.

(b) The commissioner shall review the transferred rules, orders, and directives and, when appropriate, develop and adopt new rules, orders, or directives.

History: 1980 c 534 s 6; 1983 c 293 s 77; 1985 c 299 s 14; 1998 c 403 s 19; 1999 c 238 art 2 s 33; 2001 c 213 s 20,30; 2009 c 64 s 20; 2014 c 227 art 2 s 10



Section 174.70 — PUBLIC SAFETY RADIO COMMUNICATIONS.

Subdivision 1. Authority of commissioner. The commissioner of transportation may exercise the powers granted in this chapter and in sections 403.21 to 403.34, to plan and implement the communications system as provided in sections 403.21 to 403.34.

Subd. 2. State communications system implementation; towers and other facilities. (a) In order to facilitate construction and maintenance of the state's communications systems and to reduce the proliferation of communications towers, the commissioner may, by purchase, lease, gift, exchange, or other means, obtain sites for the erection of towers and the location of equipment and may construct buildings and structures needed for developing the state's communications systems.

(b) The commissioner may negotiate with commercial wireless service providers and other tower owners to obtain sites, towers, and equipment. Notwithstanding sections 161.433, 161.434, 161.45, and 161.46, the commissioner may by agreement lease, allow, or permit commercial wireless service providers or other tower owners to install privately owned equipment on state-owned lands, buildings, and other structures under the jurisdiction of the commissioner when it is practical and feasible to do so. The commissioner shall annually publish a list of state-owned tower sites that are available to commercial wireless service providers and other tower owners for installation of their equipment on a first-come, first-served basis for each tower or site. The commissioner may not make agreements that grant the exclusive use of towers. After the commissioner has agreed to make space available on a specific tower or at a specific site, the commissioner shall charge a site use fee for the value of the real property or structure made available. In lieu of a site use fee, the commissioner may make agreements with commercial wireless service providers or other tower owners to place state equipment on privately owned towers and may accept improvements such as tower reinforcement, reconstruction, site development, or other site improvements to the state's communications system facilities or real or personal property.

(c) This section does not create a right to install privately owned towers on the trunk highway right-of-way.

Subd. 3. Deposit of fees; appropriation. Fees collected under subdivision 2 must be deposited in the trunk highway fund. The fees collected are appropriated to the commissioner to pay for developing and maintaining the communications systems that serve state agencies.

History: 1995 c 195 art 1 s 1; 1999 c 238 art 2 s 31; 1Sp2001 c 8 art 2 s 56,57; 1Sp2003 c 1 art 2 s 135



Section 174.75 — COMPLETE STREETS.

Subdivision 1. Definition. "Complete streets" is the planning, scoping, design, implementation, operation, and maintenance of roads in order to reasonably address the safety and accessibility needs of users of all ages and abilities. Complete streets considers the needs of motorists, pedestrians, transit users and vehicles, bicyclists, and commercial and emergency vehicles moving along and across roads, intersections, and crossings in a manner that is sensitive to the local context and recognizes that the needs vary in urban, suburban, and rural settings.

Subd. 2. Implementation. The commissioner shall implement a complete streets policy after consultation with stakeholders, state and regional agencies, local governments, and road authorities. The commissioner, after such consultation, shall address relevant protocols, guidance, standards, requirements, and training, and shall integrate related principles of context-sensitive solutions.

Subd. 3. Report. Beginning in 2011, the commissioner shall report on the implementation of the complete streets policy in the agency's biennial budget submission under section 174.02.

Subd. 4. Local road authorities. Local road authorities are encouraged, but not required, to create and adopt complete streets policies for their roads that reflect local context and goals. Nothing in this section may be construed to prohibit a local road authority from adopting a complete streets policy that incorporates or exceeds statutory complete streets principles.

Subd. 5. Variances from engineering standards. (a) When evaluating a request for a variance from the engineering standards for state-aid projects under chapter 162 in which the variance request is related to complete streets, the commissioner shall consider the latest edition of:

(1) A Policy on Geometric Design of Highways and Streets, from the American Association of State Highway and Transportation Officials; and

(2) for projects in urban areas, the Context Sensitive Solutions in Designing Major Urban Thoroughfares for Walkable Communities, from the Institute of Transportation Engineers.

(b) If the commissioner denies a variance request related to complete streets, the commissioner shall provide written reasons for the denial to the political subdivision that submitted the request.

History: 2010 c 351 s 52



Section 174.80 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 174.80 to 174.90, the terms defined in this section have the meanings given them.

Subd. 2. Advanced corridor plan. "Advanced corridor plan" means a commuter rail plan that:

(1) contains a physical design component that identifies the physical design of facilities, including:

(i) location, length, and termini of routes;

(ii) maintenance facility locations;

(iii) safety improvements;

(iv) station locations and design; and

(v) related park-and-ride, parking, and other transportation facilities;

(2) specifies track and signal improvements;

(3) addresses disability access;

(4) specifies intermodal coordination and connections with bus and light rail transit operation and routes;

(5) projects ridership, capital costs, operating costs, and revenues;

(6) identifies sources of funds for operating subsidies and funding for final design, construction, and operation;

(7) describes an implementation method;

(8) describes a plan for public involvement and public information;

(9) defines anticipated agreements with the railroads; and

(10) addresses land use impacts.

The preliminary design plan may include the draft environmental impact statement for the proposed commuter rail facilities.

Subd. 3. Preliminary engineering plan. "Preliminary engineering plan" means a commuter rail plan that includes those items in the advanced corridor plan that relate to facilities proposed for construction, but with additional detail and specificity in satisfaction of applicable environmental requirements.

Subd. 4. Final design plan. "Final design plan" means a commuter rail plan that includes the items in the advanced corridor plan and the preliminary engineering plan, but with additional detail and specificity as needed for construction and operation.

History: 1999 c 230 s 19; 2005 c 56 s 1



Section 174.82 — COMMUTER RAIL; COMMISSIONER'S DUTIES; CONTRACTS.

The planning, development, construction, operation, and maintenance of commuter rail track, facilities, and services are governmental functions, serve a public purpose, and are a matter of public necessity. The commissioner shall be responsible for all aspects of planning, developing, constructing, operating, and maintaining commuter rail, including system planning, advanced corridor planning, preliminary engineering, final design, construction, negotiating with railroads, and developing financial and operating plans. The commissioner may enter into a memorandum of understanding or agreement with a public or private entity, including a regional railroad authority, a joint powers board, and a railroad, to carry out these activities. The commissioner, or public entity contracting with the commissioner, may contract with a railroad that is a Class I railroad under federal law for the joint or shared use of the railroad's right-of-way or the construction, operation, or maintenance of rail track, facilities, or services for commuter rail purposes. Notwithstanding section 3.732, subdivision 1, clause (2), or section 466.01, subdivision 6, sections 466.04 and 466.06 govern the liability of the Class I railroad and its employees arising from the joint or shared use of the railroad right-of-way or the provision of commuter rail construction, operation, or maintenance services pursuant to the contract. Notwithstanding any law to the contrary, a contract with the Class I railroad for any commuter rail service, or joint or shared use of the railroad's right-of-way, may also provide for the allocation of financial responsibility, indemnification, and the procurement of insurance for the parties for all types of claims or damages. A contract entered into under this section does not affect rights of employees under the federal Employers' Liability Act (1908) (Railroads), Statutes at Large, volume 35, chapter 149, or the federal Railway Labor Act, Statutes at Large, volume 44, chapter 347.

History: 1999 c 230 s 20; 2006 c 206 s 1; 2011 c 76 art 1 s 25



Section 174.84 — COMMUTER RAIL SYSTEM PLANNING.

Subdivision 1. General plan requirements. By January 15, 2000, the commissioner shall adopt a commuter rail system plan to ensure that if commuter rail facilities are acquired, developed, constructed, owned, and operated in Minnesota, these activities will be done in an efficient, cost-effective manner, and in coordination with buses and other transportation modes and facilities. The commissioner shall consult with affected regional railroad authorities and may incorporate into its plan elements of the plans of regional railroad authorities in order to avoid duplication of efforts. The commissioner may periodically update the system plan.

Subd. 2. Approval of commuter rail system plan. The commuter rail system plan must be approved by metropolitan planning organizations in areas in which commuter rail will be located before the commissioner may begin final design of commuter rail facilities. Following approval of the plan, the commissioner shall act in conformity with the plan. The commissioner shall ensure that final design plans are consistent with the commuter rail plan.

Subd. 3. Engineering standards. The plan must include engineering standards that provide for integrated operation of all commuter rail equipment, facilities, and services, including security, station design parameters, fare box systems, and safety.

Subd. 4. Integration of system. The commissioner and metropolitan planning organizations shall ensure that if commuter rail facilities are planned, designed, and implemented in Minnesota, they will be planned, designed, and implemented in such a way as to move transit users to, from, and within the metropolitan area, and to provide a unified, integrated, and efficient multimodal transportation system with rail transit lines that interface with each other and with other transportation facilities.

History: 1999 c 230 s 21



Section 174.86 — COMMUTER RAIL PLAN; REVIEW.

Subdivision 1. Advanced corridor plan; public hearing. Before a final design plan is prepared for commuter rail facilities, the commissioner must hold a public hearing on the physical design component of the advanced corridor plan. The commissioner must provide appropriate public notice of the hearing and publicity to ensure that affected parties have an opportunity to present their views at the hearing. The commissioner shall summarize the proceedings and testimony and maintain the record of a hearing held under this subdivision, including any written statements submitted.

Subd. 2. Physical design component; local participation. At least 30 days before the hearing under subdivision 1, the commissioner shall submit the physical design component of the advanced corridor plan to the governing body of each statutory and home rule charter city, county, and town in which the route is to be located. Within 45 days after the hearing under subdivision 1, the city, county, or town shall review and comment on the plan. Within 45 days of the hearing, a city or town shall approve or disapprove the location and design of the station to be located in the city or town. A city or town that disapproves shall describe specific amendments to the plan that, if adopted, would cause the city or town to withdraw its disapproval. Failure to comment in writing within 45 days after the hearing is deemed to be accepted unless an extension of time is agreed to by the metropolitan planning organization and the commissioner of transportation.

Subd. 3. Modification of advanced corridor plan. After the hearing under subdivision 1, and after the receipt of comment under subdivision 2, the commissioner may modify the advanced corridor plan.

Subd. 4. Advanced corridor plan; metropolitan planning organization review. Before constructing commuter rail facilities, the commissioner shall submit the advanced corridor plan to each metropolitan planning organization in which the route is to be located. The metropolitan planning organization shall hold a hearing on the plan allowing the commissioner, local governmental units, and other persons to present their views as to whether the plan is consistent with the metropolitan planning organization's development guide. Within 60 days after the hearing, the metropolitan planning organization shall review the plan submitted by the commissioner to determine whether it is consistent with the development guide. If the plan is consistent with the development guide, the metropolitan planning organization shall approve it. If the plan is not consistent with the development guide, the metropolitan planning organization shall submit to the commissioner proposed amendments to the plan to make it consistent with the development guide. The commissioner shall incorporate the proposed amendments into the final design plan.

Subd. 5. Commuter Rail Corridor Coordinating Committee. (a) A Commuter Rail Corridor Coordinating Committee is established to advise the commissioner on issues relating to the alternatives analysis, environmental review, advanced corridor planning, preliminary engineering, final design, implementation method, construction of commuter rail, public involvement, land use, service, and safety. The Commuter Rail Corridor Coordinating Committee shall consist of:

(1) one member representing each significant funding partner in whose jurisdiction the line or lines are located;

(2) one member appointed by each county in which the corridors are located;

(3) one member appointed by each city in which advanced corridor plans indicate that a station may be located;

(4) two members appointed by the commissioner, one of whom shall be designated by the commissioner as the chair of the committee;

(5) one member appointed by each metropolitan planning organization through which the commuter rail line may pass;

(6) one member appointed by the president of the University of Minnesota, if a designated corridor provides direct service to the university; and

(7) two ex-officio members who are members of labor organizations operating in, and with authority for, trains or rail yards or stations junctioning with freight and commuter rail lines on corridors, with one member appointed by the speaker of the house and the other member appointed by the senate Rules and Administration Subcommittee on Committees.

(b) A joint powers board existing on April 1, 1999, consisting of local governments along a commuter rail corridor, shall perform the functions set forth in paragraph (a) in place of the committee.

(c) The committee does not expire.

History: 1999 c 230 s 22; 1Sp2005 c 6 art 3 s 80; 2010 c 351 s 53; 2014 c 286 art 1 s 5; art 8 s 39



Section 174.88 — COMMUTER RAIL FUNDING.

Subdivision 1. Federal fund applications. The commissioner, in cooperation with appropriate metropolitan planning organizations, may apply for funding from federal, state, regional, local, and private sources for commuter rail facility construction, operation, implementation, maintenance, and improvement.

Subd. 2. Expenditure of state funds. The commissioner shall not spend any state funds for construction or equipment of commuter rail facilities unless the funds have been appropriated by law specifically for those purposes. The commissioner shall not spend state funds to study commuter rail unless the funds are appropriated in legislation that identifies the route, including origin and destination.

History: 1999 c 230 s 23; 2000 c 479 art 1 s 20; 1Sp2001 c 8 art 2 s 58



Section 174.90 — COMMUTER RAIL OPERATION.

The commissioner may contract for operation of commuter rail facilities with the Metropolitan Council or other public or private entities and shall commence revenue service after an appropriate period of start-up to ensure satisfactory performance. The commissioner shall coordinate with transit providers to ensure integration of the commuter rail system with bus and light rail transit service to avoid duplication of service and to ensure the greatest access to commuter rail lines in suburban and urban areas.

History: 1999 c 230 s 24



Section 174.92 — EXERCISE OF POWER; COMMUTER RAIL.

The commissioner of transportation may exercise the powers granted in this chapter, as necessary, to plan, design, acquire, construct, and equip commuter rail facilities.

History: 2008 c 269 s 1



Section 174.93 — GUIDEWAY INVESTMENT.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given:

(1) "commissioner" means the commissioner of transportation;

(2) "guideway" means a form of transportation service provided to the public on a regular and ongoing basis, that operates on exclusive or controlled rights-of-way or rails in whole or in part, and includes each line for intercity passenger rail, commuter rail, light rail transit, streetcars, and bus rapid transit; and

(3) "local unit of government" means a county, statutory or home rule charter city, town, or other political subdivision including, but not limited to, a regional railroad authority or joint powers board.

(b) For purposes of this section, "sources of funds" includes, but is not limited to, money from federal aid, state appropriations, the Metropolitan Council, special taxing districts, local units of government, fare box recovery, and nonpublic sources.

(c) For purposes of this section, "budget activity" includes, but is not limited to, environmental analysis, land acquisition, easements, design, preliminary and final engineering, acquisition of vehicles and rolling stock, track improvement and rehabilitation, and construction.

Subd. 1a. Capital project requests to legislature. A state agency or local unit of government that submits a request to the legislature to obtain state funds for a guideway project shall, as part of the request, provide a summary financial plan for the project that presents the following information as reflected by the data and level of detail available in the latest phase of project development:

(1) capital expenditures and funding sources for the project, including expenditures to date and total projected or estimated expenditures, with a breakdown by committed and proposed sources of funds; and

(2) estimated annual operations and maintenance expenditures for the project, with a breakdown by committed and proposed sources of funds.

Subd. 2. Legislative report. (a) By January 15, 2012, and by November 15 in every odd-numbered year thereafter, the commissioner shall prepare, in collaboration with the Metropolitan Council, and submit a report electronically to the chairs and ranking minority members of the legislative committees with jurisdiction over transportation policy and finance concerning the status of guideway projects (1) currently in study, planning, development, or construction; (2) identified in the transportation policy plan under section 473.146; or (3) identified in the comprehensive statewide freight and passenger rail plan under section 174.03, subdivision 1b.

(b) At a minimum, the report must include, for each guideway project:

(1) a brief description of the project, including projected ridership;

(2) a summary of the overall status and current phase of the project;

(3) a timeline that includes (i) project phases or milestones; (ii) expected and known dates of commencement of each phase or milestone; and (iii) expected and known dates of completion of each phase or milestone;

(4) a brief progress update on specific project phases or milestones completed since the last previous submission of a report under this subdivision; and

(5) a summary financial plan that identifies, as reflected by the data and level of detail available in the latest phase of project development and to the extent available:

(i) capital expenditures, including expenditures to date and total projected expenditures, with a breakdown by committed and proposed sources of funds for the project;

(ii) estimated annual operations and maintenance expenditures reflecting the level of detail available in the current phase of the project development, with a breakdown by committed and proposed sources of funds for the project; and

(iii) if feasible, project expenditures by budget activity.

(c) The report must also include a systemwide capacity analysis for investment in guideway expansion and maintenance that:

(1) provides a funding projection, annually over the ensuing ten years, and with a breakdown by committed and proposed sources of funds, of:

(i) total capital expenditures for guideways;

(ii) total operations and maintenance expenditures for guideways;

(iii) total funding available for guideways, including from projected or estimated farebox recovery; and

(iv) total funding available for transit service in the metropolitan area; and

(2) evaluates the availability of funds and distribution of sources of funds for guideway investments.

(d) The projection under paragraph (c), clause (1), must be for all guideway lines for which state funds are reasonably expected to be expended in planning, development, construction, or revenue operation during the ensuing ten years.

(e) Local units of government shall provide assistance and information in a timely manner as requested by the commissioner or council for completion of the report.

History: 2010 c 350 s 8; 1Sp2011 c 3 art 3 s 9






Chapter 174A — COMMON CARRIER REGULATIONS, GENERALLY






Chapters 175 - 186 — LABOR, INDUSTRY

Chapter 175 — DEPARTMENT OF LABOR AND INDUSTRY

Section 175.001 — DEPARTMENT OF LABOR AND INDUSTRY.

Subdivision 1. Creation and organization. The Department of Labor and Industry is created under the supervision and control of the commissioner of labor and industry which office is hereby established. The commissioner of labor and industry shall be appointed by the governor under the provisions of section 15.06. There shall be one deputy commissioner in the department.

Subd. 2. Oath. The commissioner before entering upon the duties of office, shall take the oath prescribed by law.

Subd. 3. [Repealed, 1969 c 1129 art 8 s 17]

Subd. 4. [Repealed, 1977 c 305 s 46]

Subd. 5. [Repealed, 1996 c 310 s 1]

Subd. 6. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: Ex1967 c 1 s 1; 1969 c 1129 art 8 s 15; 1975 c 359 s 23; 1977 c 305 s 24; 1986 c 444; 1995 c 248 art 11 s 13; 1998 c 366 s 59



Section 175.007 — ADVISORY COUNCIL ON WORKERS' COMPENSATION; CREATION.

Subdivision 1. Creation; composition. (a) There is created a permanent Council on Workers' Compensation consisting of 12 voting members as follows: the presidents of the largest statewide Minnesota business and organized labor organizations as measured by the number of employees of its business members and in its affiliated labor organizations in Minnesota on July 1, 1992, and every five years thereafter; five additional members representing business, and five additional members representing organized labor. The commissioner of labor and industry shall serve as chair of the council and shall be a nonvoting member. This council does not expire unless the council no longer fulfills the purpose for which the council was established, the council has not met in the last 18 months, or the council does not comply with the registration requirements of section 15.0599, subdivision 3.

(b) The governor, the majority leader of the senate, the speaker of the house, the minority leader of the senate, and the minority leader of the house of representatives shall each select a business and a labor representative. At least four of the labor representatives shall be chosen from the affiliated membership of the Minnesota AFL-CIO. At least two of the business representatives shall be representatives of small employers as defined in section 177.24, subdivision 1, paragraph (a), clause (2). None of the council members shall represent attorneys, health care providers, qualified rehabilitation consultants, or insurance companies. If the appointing officials cannot agree on a method of appointing the required number of Minnesota AFL-CIO and small business representatives by the second Monday in June of the year in which appointments are made, they shall notify the secretary of state. The distribution of appointments shall then be determined publicly by lot by the secretary of state or a designee in the presence of the appointing officials or their designees on the third Monday in June.

(c) Each council member shall appoint an alternate. Alternates shall serve in the absence of the member they replace.

(d) The ten appointed voting members shall serve for terms of five years and may be reappointed.

(e) The council shall designate liaisons to the council representing workers' compensation insurers; medical, hospital, and rehabilitation providers; and the legal profession. The speaker and minority leader of the house of representatives shall each appoint a caucus member as a liaison to the council. The majority and minority leaders of the senate shall each appoint a caucus member to serve as a liaison to the council.

(f) The compensation and removal of members shall be as provided in section 15.059.

Subd. 2. Duties; recommendations. The advisory council shall advise the department in carrying out the purposes of chapter 176. The council shall submit its recommendations with respect to amendments to chapter 176 by February 1 of each year to each regular session of the legislature and shall report its views upon any pending bill relating to chapter 176 to the proper legislative committee. A recommendation may not be made by the council unless it is supported by a majority of the employer members and a majority of the labor members. At the request of the chairs of the senate and house of representatives committees that hear workers' compensation matters, the department shall schedule a meeting of the council with the members of the committees to discuss matters of legislative concern arising under chapter 176.

Subd. 3. MS 1974 [Repealed, 1975 c 315 s 26]

Subd. 3. Meetings; voting. (a) The council shall meet as frequently as necessary to carry out its duties and responsibilities. The council may also conduct public hearings throughout the state as may be necessary to give interested persons an opportunity to comment and make suggestions on the operation of the state's workers' compensation law.

(b) The meetings of the council are subject to the state's Open Meeting Law, chapter 13D; except that the six employer voting members and the six labor voting members may meet in separate closed caucuses for the purpose of deliberating on matters before the council. All votes of the council must be public and recorded.

Subd. 4. Executive director. (a) The assistant commissioner for workers' compensation at the Department of Labor and Industry shall serve as executive director of the council.

(b) The executive director shall provide administrative support and information to the council in order to allow it to monitor all elements of Minnesota's workers' compensation system. Specific duties of the executive director shall include:

(1) examining the activities of the various entities involved in Minnesota's workers' compensation system and identifying problem areas for the council's consideration;

(2) identifying trends and developments in the workers' compensation law of other states, and reporting to the council on issues that are developing and solutions that are being proposed or attempted;

(3) monitoring the decisions of Minnesota courts, including the Workers' Compensation Court of Appeals and the Supreme Court, to determine the impact of court decisions on the workers' compensation system;

(4) monitoring workers' compensation research activities and bringing important research findings and recommendations to the attention of the council; and

(5) conducting other activities and duties as may be requested by the council.

Subd. 5. Administrative support. The commissioner of labor and industry shall supply necessary office space, supplies, and staff support to assist the council and its executive director in their duties.

History: 1969 c 926 s 1-3; 1975 c 271 s 6; 1975 c 315 s 13; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 38; 1983 c 260 s 45; 1983 c 290 s 20; 1987 c 332 s 3; 1988 c 629 s 41; 1992 c 510 art 3 s 10; 2001 c 161 s 31; 2014 c 286 art 8 s 25



Section 175.10 — SESSIONS TO BE PUBLIC.

The Department of Labor and Industry shall be open for the transaction of business during all business hours of each and every day, excepting Saturdays, Sundays, and legal holidays. The hearings of the Workers' Compensation Division are open to the public and may be adjourned from time to time. All the proceedings of the division shall be shown on its records, which are public records.

History: (4039) 1921 c 81 s 8; 1969 c 9 s 38; 1973 c 388 s 6; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 290 s 22



Section 175.101 — DUTIES OF COMMISSIONER OF DEPARTMENT OF LABOR AND INDUSTRY AS HEAD OF THE WORKERS' COMPENSATION DIVISION.

Subdivision 1. Purpose; duties. (a) It is the legislative purpose in creating a Division of Workers' Compensation, and in assigning to the commissioner of the Department of Labor and Industry specific duties and responsibilities, to:

(1) provide for a unified Department of Labor and Industry for the limited purposes of organization and administration of common administrative functions; and

(2) assure the autonomy and maximum independence of the necessary adjudicative functions and quasi-legislative administrative duties of the division.

(b) The commissioner as head of the Workers' Compensation Division is the administrator of the Workers' Compensation Division. The commissioner shall possess only the powers and shall perform only the duties prescribed by law.

Subd. 2. Records. The commissioner shall keep a full and true record of all proceedings of the Workers' Compensation Division, issue all necessary processes, writs, warrants, and notices which the division is required or authorized to issue and generally act as the administrator of the Division of Workers' Compensation in the Department of Labor and Industry. Notices and other documents required to be served or filed on the Division of Workers' Compensation shall be served on the commissioner.

Subd. 3. [Repealed, 1983 c 290 s 173]

Subd. 4. Chief judge; designation. The commissioner may designate a workers' compensation judge at the Department of Labor and Industry to serve as chief workers' compensation judge. The commissioner may revoke the designation at any time. A revocation does not affect the revoked designee's status as a workers' compensation judge.

History: 1973 c 388 s 7; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 290 s 23,24; 1987 c 332 s 4; 1988 c 667 s 23; 1998 c 366 s 89



Section 175.11 — SEAL; CERTIFIED COPIES.

Subdivision 1. Workers' Compensation Division. The Workers' Compensation Division shall have a seal for the authentication of its orders and proceedings, upon which shall be inscribed the words, "Workers' Compensation Division of Minnesota," as the division may prescribe. The courts of this state shall take judicial notice of such seal; and in all cases copies of orders, proceedings, or records of the division, certified by the commissioner, shall be received in evidence, with the same force and effect given to the originals.

Subd. 2. Labor and Industry Department. The Department of Labor and Industry shall have a seal for the authentication of its orders and proceedings upon which shall be inscribed "Department of Labor and Industry of Minnesota" and any other design the department prescribes. The courts of this state shall take judicial notice of the seal and of the signature of the commissioner of labor and industry. In all cases, copies of orders, proceedings, or records of the department, certified by the commissioner under its seal shall be received in evidence with the same force and effect given to the originals.

History: (4040) 1921 c 81 s 9; 1969 c 9 s 39; 1973 c 388 s 8; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 39



Section 175.16 — DIVISIONS.

Subdivision 1. Established. The Department of Labor and Industry shall consist of the following divisions: Division of Workers' Compensation, Division of Construction Codes and Licensing, Division of Occupational Safety and Health, Division of Statistics, Division of Labor Standards and Apprenticeship, and such other divisions as the commissioner of the Department of Labor and Industry may deem necessary and establish. Each division of the department and persons in charge thereof shall be subject to the supervision of the commissioner of the Department of Labor and Industry and, in addition to such duties as are or may be imposed on them by statute, shall perform such other duties as may be assigned to them by the commissioner. Notwithstanding any other law to the contrary, the commissioner is the administrator and supervisor of all of the department's dispute resolution functions and personnel and may delegate authority to compensation judges and others to make determinations under sections 176.106, 176.238, and 176.239 and to approve settlement of claims under section 176.521.

Subd. 2. MS 2002 [Repealed, 2002 c 331 s 17]

History: (4045) 1921 c 81 s 14; 1969 c 9 s 42,52; 1973 c 388 s 9; 1973 c 732 s 26; 1975 c 348 s 2; 1975 c 359 s 23; 1995 c 231 art 1 s 12; art 2 s 43; 1998 c 366 s 89; 2003 c 128 art 11 s 1; 2007 c 140 art 12 s 5



Section 175.17 — POWERS AND DUTIES, COMMISSIONER OF DEPARTMENT OF LABOR AND INDUSTRY.

(a) The commissioner shall administer the laws relating to workers' compensation and the laws governing employees of the state, a county, or other governmental subdivisions who contract tuberculosis.

(b) The commissioner shall adopt reasonable and proper rules governing rules of practice before the Workers' Compensation Division in matters which are not before a compensation judge.

(c) The commissioner shall collect, collate, and publish statistical and other information relating to work under the department's jurisdiction and make public reports the commissioner judges necessary, including such other reports as may be required by law.

(d) The commissioner shall establish and maintain branch offices as needed for the conduct of the affairs of the Workers' Compensation Division.

(e) The commissioner may:

(1) apply for, receive, and spend money received from federal, municipal, county, regional, and other government agencies and private sources; and

(2) apply for, accept, and disburse grants and other aids from public and private sources.

History: (4046) 1921 c 81 s 15; 1955 c 847 s 19; 1969 c 9 s 43; 1973 c 388 s 10; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 41; 1986 c 444; 1999 c 223 art 2 s 32



Section 175.171 — POWERS AND DUTIES, DEPARTMENT OF LABOR AND INDUSTRY.

The Department of Labor and Industry shall have the following powers and duties:

(1) to exercise all powers and perform all duties of the department consistent with the provisions of this chapter;

(2) to adopt reasonable and proper rules relative to the exercise of its powers and duties, and proper rules to govern its proceedings and to regulate the mode and manner of all investigations and hearings, which shall not be effective until ten days after their adoption, and a copy of these rules shall be delivered to every citizen making application therefor;

(3) to collect, collate, and publish statistical and other information relating to the work under its jurisdiction, to keep records and to make public reports in its judgment necessary; and on or before October 1 in each even-numbered year the department shall report its doings, conclusions, and recommendations to the governor, which report shall be printed and distributed by November 15 of each even-numbered year to the legislature pursuant to section 3.195, and otherwise as the department may direct;

(4) to establish and maintain branch offices as needed for the conduct of its affairs; and

(5) to provide direct computer access to and electronic data interchange of public and nonpublic workers' compensation data and other data maintained by the department and to charge a reasonable fee for the access and electronic data interchange, except that in no circumstances may a fee be charged an employee or the employee's attorney seeking access and data interchange to information about the employee's claim or circumstances. Notwithstanding any other law to the contrary, the fee receipts for providing the computer access to and electronic data interchange of data shall be deposited in the special compensation fund. Access to and electronic data interchange of nonpublic data shall be only as authorized by the subject of the data, as authorized in chapter 13, or as otherwise authorized by law.

History: 1969 c 9 s 50; 1974 c 406 s 65; 1975 c 348 s 3; 1985 c 248 s 70; 1995 c 224 s 68



Section 175.20 — ENFORCEMENT.

The commissioner or an authorized representative may enter and inspect places of employment, during normal working hours, and investigate facts, conditions, practices or matters as the commissioner deems appropriate to enforce the laws within the commissioner's jurisdiction. The commissioner or an authorized representative may issue subpoenas, take testimony, compel the attendance of witnesses, and shall have authority to administer oaths and take testimony under oath, but no person shall be compelled to attend as a witness unless paid the fees provided for witnesses in the district court.

History: (4050) 1913 c 518 s 8; 1919 c 110 s 1; 1961 c 560 s 16; 1975 c 348 s 4; 1986 c 444



Section 175.24 — DUTIES OF EMPLOYERS AND OTHERS TO MAKE REPORTS; PRESERVATION OF RECORDS.

On request of the Department of Labor and Industry, and within the time limited therein, every employer of labor, any officer of a labor organization, or any person from whom the Department of Labor and Industry shall find it necessary to gather information, shall make a certified report to the department, upon blanks furnished by it, of all matters covered by the request. The names of persons or concerns supplying such information shall not be disclosed. Every notice, order, or direction given by such department shall be in writing, signed by an officer or inspector of such department, or a person specially designated for the purpose, and be served by the signer. Papers so served and all records and documents of the department are hereby declared public documents and shall not be destroyed within two years after their return or receipt by such department.

History: (4250) 1913 c 518 s 10; 1986 c 444



Section 175.25 — PERSONS AGGRIEVED; POWERS OF DISTRICT COURT.

Within ten days after the service of any order or direction of the Department of Labor and Industry, any person aggrieved may apply to a judge of the district court for an order restraining its enforcement, and upon not more than 30 days' notice a hearing may be had before such court, or before three impartial expert referees appointed by the court, who shall file their report within ten days after the hearing. The court may alter, annul, or affirm the order or direction complained of; the decision to be based upon the hearing by the court, or upon the report of the referees. Such decision shall take the place of the original order. In cases of affirmation, the losing parties shall pay a reasonable compensation to the referees, to be fixed by the court. In case of decisions rendered adverse to the order of the Department of Labor and Industry, such compensation shall be paid out of the appropriation for the support of the department.

History: (4251) 1913 c 518 s 11



Section 175.27 — DISCLOSURE OF NAMES OF PERSONS GIVING INFORMATION; REFUSAL TO TESTIFY; DENYING ADMISSION; PENALTY.

Any employee of the Department of Labor and Industry who shall disclose the names of any persons supplying information at the request of such department shall be guilty of a misdemeanor. Any person who, having been duly subpoenaed, shall refuse to attend or testify in any hearing under the direction of the Department of Labor and Industry shall be guilty of a misdemeanor. Any owner or occupant of any place of employment who shall refuse to admit thereto any employee of the department seeking entrance in the discharge of the employee's duties, shall be guilty of a misdemeanor. Any person, firm, or corporation, or any of its officers or agents, who or which shall refuse to file with the department such reports as are required by it under the provisions of sections 175.24 to 175.27 shall be guilty of a misdemeanor.

History: (4253) 1913 c 518 s 14; 1917 c 14 s 1; Ex1967 c 1 s 6; 1975 c 348 s 5; 1986 c 444



Section 175.33 — PHYSICIANS TO REPORT CERTAIN CASES OF POISON TO THE DEPARTMENT.

Every physician attending on or called in to visit a patient whom the physician believes to be suffering from poisoning from lead, phosphorus, arsenic, or mercury or their compounds, or from anthrax, or from compressed air illness, contracted as a result of the nature of the patient's employment, shall send to the Department of Labor and Industry a notice stating the name and full postal address and place of employment of the patient and the disease from which, in the opinion of the physician, the patient is suffering, with such other specific information as may be required by the department of labor and industry and which may be ascertained by the physician in the course of duties.

History: (4198) 1913 c 21 s 1; Ex1967 c 1 s 6; 1986 c 444



Section 175.35 — ENFORCEMENT.

It shall be the duty of the Department of Labor and Industry to enforce the provisions of section 175.33 and it may call upon the state commissioner of health and community health boards as defined in section 145A.02, subdivision 5, for assistance.

History: (4200) 1913 c 21 s 3; Ex1967 c 1 s 6; 1982 c 424 s 44; 1987 c 309 s 24; 2008 c 277 art 1 s 26; 2014 c 291 art 7 s 28



Section 175.37 — COOPERATION WITH U.S.

The Department of Labor and Industry so far as is not inconsistent with its duties under the laws of this state, may assist and cooperate with the Wage and Hour Division, the Children's Bureau, and any other authorized agency of the United States Department of Labor in the administration within this state of the Act of Congress known as the Fair Labor Standards Act of 1938, approved June 25, 1938, and amendments thereof. No additional expense shall be incurred by the department in rendering such assistance and cooperation except upon condition that the state be reimbursed therefor in accordance with federal laws and regulations and subject to the applicable laws of this state.

All moneys heretofore or hereafter received from the federal government for such reimbursement are hereby appropriated to the Department of Labor and Industry to pay the cost of such assistance and cooperation.

History: 1941 c 68 s 1; Ex1967 c 1 s 6



Section 175.45 — COMPETENCY STANDARDS FOR DUAL TRAINING.

Subdivision 1. Duties; goal. The commissioner of labor and industry shall identify competency standards for dual training. The goal of dual training is to provide employees of an employer with training to acquire competencies that the employer requires. The standards shall be identified for employment in occupations in advanced manufacturing, health care services, information technology, and agriculture. Competency standards are not rules and are exempt from the rulemaking provisions of chapter 14, and the provisions in section 14.386 concerning exempt rules do not apply.

Subd. 2. Definition; competency standards. For purposes of this section, "competency standards" means the specific knowledge and skills necessary for a particular occupation.

Subd. 3. Competency standards identification process. In identifying competency standards, the commissioner shall consult with the commissioner of the Office of Higher Education and the commissioner of employment and economic development and convene recognized industry experts, representative employers, higher education institutions, representatives of the disabled community, and representatives of labor to assist in identifying credible competency standards. Competency standards must be consistent with, to the extent available and practical, recognized international and national standards.

Subd. 4. Duties. The commissioner shall:

(1) identify competency standards for entry level and higher skill levels;

(2) verify the competency standards and skill levels and their transferability by subject matter expert representatives of each respective industry;

(3) develop models for Minnesota educational institutions to engage in providing education and training to meet the competency standards established;

(4) encourage participation by employers and labor in the standard identification process for occupations in their industry; and

(5) align dual training competency standards with other workforce initiatives.

Subd. 5. Notification. The commissioner must communicate identified competency standards to the commissioner of the Office of Higher Education for the purpose of the dual training competency grant program under section 136A.246. The commissioner of labor and industry shall maintain the competency standards on the department's Web site.

History: 2015 c 69 art 3 s 18; 2016 c 86 s 2






Chapter 175A — WORKERS' COMPENSATION COURT OF APPEALS

Section 175A.01 — CREATION.

Subdivision 1. Establishment; membership. The Workers' Compensation Court of Appeals as previously constituted is reconstituted as an independent agency in the executive branch.

The court shall consist of five judges, each serving in the unclassified service.

Subd. 2. Appointment; terms; limitation. Each judge of the Workers' Compensation Court of Appeals shall be appointed by the governor, by and with the advice and consent of the senate, for a term of six years commencing at the expiration of the preceding term. Any vacancy shall be filled by the governor for the unexpired term, subject to confirmation by the senate. The terms of the judges shall expire on the first Monday in January of the year in which they expire. The terms of the judges shall be staggered.

Subd. 3. Qualifications. To qualify for appointment to the court, a candidate shall be learned in the law, have been licensed to practice law for at least five years, and have experience with and knowledge of workers' compensation and the workers' compensation laws of Minnesota.

Subd. 4. Standards of conduct. The judges of the Workers' Compensation Court of Appeals shall be subject to the provisions of the Minnesota Constitution, article VI, section 6, the jurisdiction of the Commission on Judicial Standards, as provided in sections 490A.01 and 490A.02, and the provisions of the Code of Judicial Conduct.

Subd. 5. Jurisdiction. The Workers' Compensation Court of Appeals shall have statewide jurisdiction. Except for an appeal to the Supreme Court or any other appeal allowed under this subdivision, the Workers' Compensation Court of Appeals shall be the sole, exclusive, and final authority for the hearing and determination of all questions of law and fact arising under the workers' compensation laws of the state in those cases that have been appealed to the Workers' Compensation Court of Appeals and in any case that has been transferred by the district court to the Workers' Compensation Court of Appeals. The Workers' Compensation Court of Appeals shall have no jurisdiction in any case that does not arise under the workers' compensation laws of the state or in any criminal case, provided that the Workers' Compensation Court of Appeals shall exercise appellate jurisdiction under the laws governing employees of the state, a county, or other governmental subdivision who contract tuberculosis and under chapter 352E.

Subd. 6. Oath. Each judge of the Workers' Compensation Court of Appeals before entering upon the duties of office, shall take the oath prescribed by law.

History: 1981 c 346 s 42; 1986 c 444; 1990 c 506 art 1 s 1; 2006 c 271 art 11 s 48



Section 175A.02 — ADMINISTRATIVE OFFICERS.

Subdivision 1. WCCA; chief judge. The governor shall designate a chief judge from among the judges. The chief judge shall have overall responsibility for administration of the court, including acting as custodian of the court's files and records and coordinator of hearing assignments. The chief judge may appoint an assistant administrator to assist the judge in the performance of administrative duties. The chief judge shall also have responsibility for oversight of other judges and court personnel with respect to timely performance of duties in a professional manner.

Subd. 2. District courts. The court administrator of district court in each county shall be the court administrator of the Workers' Compensation Court of Appeals in that county. Filing fees and library fees deposited with the court administrator of district court in the capacity as clerk of the Workers' Compensation Court of Appeals and in cases originally commenced in district court and transferred to the Workers' Compensation Court of Appeals shall be retained by the court administrator of district court. The Workers' Compensation Court of Appeals court administrator in each county shall be subject to the supervision of the chief judge appointed under subdivision 1 in Workers' Compensation Court of Appeals matters.

History: 1981 c 346 s 43; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1990 c 506 art 1 s 2



Section 175A.03 — POLITICAL NONPARTICIPATION.

Every judge of the Workers' Compensation Court of Appeals and every officer or employee of the Workers' Compensation Court of Appeals who by solicitation or otherwise exerts influence, directly or indirectly, to induce other officers or employees of the state to adopt the inducer's political views, or to favor any particular person or candidate for office, or to contribute funds for campaign or political purposes, shall be removed from office or position by the appointing authority.

History: 1981 c 346 s 44; 1986 c 444



Section 175A.04 — OFFICE.

The Workers' Compensation Court of Appeals shall maintain its main office within the Minneapolis-St. Paul metropolitan area and be provided by the commissioner of administration with suitable rooms and necessary furniture. The offices of the Workers' Compensation Court of Appeals and the Department of Labor and Industry shall be in separate buildings. The court may hold sessions at any other place in the state when their convenience and that of the parties interested so requires.

History: 1981 c 346 s 45



Section 175A.05 — QUORUM.

A majority of the judges of the Workers' Compensation Court of Appeals shall constitute a quorum for the exercise of the powers conferred and the duties imposed on the Workers' Compensation Court of Appeals except that all appeals shall be heard by no more than a panel of three of the five judges unless the case appealed is determined to be of exceptional importance by the chief judge prior to assignment of the case to a panel, or by a three-fifths vote of the judges prior to assignment of the case to a panel or after the case has been considered by the panel but prior to the service and filing of the decision. A vacancy shall not impair the ability of the remaining judges of the Workers' Compensation Court of Appeals to exercise all the powers and perform all of the duties of the Workers' Compensation Court of Appeals.

History: 1981 c 346 s 46; 1983 c 301 s 145; 1990 c 506 art 1 s 3



Section 175A.06 — SESSIONS TO BE PUBLIC.

The hearings of the Workers' Compensation Court of Appeals shall be open to the public and may be adjourned from time to time. All the proceedings of the court shall be shown on its records, which shall be public records.

History: 1981 c 346 s 47



Section 175A.07 — POWERS.

Subdivision 1. Process; procedures. The Workers' Compensation Court of Appeals shall keep such record of all its proceedings as it deems appropriate and shall issue necessary processes, writs, warrants, and notices which the Workers' Compensation Court of Appeals is required or authorized to issue. Notices and other documents required to be served or filed on the Workers' Compensation Court of Appeals shall be served on the administrator of the court or the administrator's delegate.

Subd. 2. Personnel. The chief judge of the Workers' Compensation Court of Appeals shall appoint in the manner provided by law all personnel required by the Workers' Compensation Court of Appeals. The law clerks are in the unclassified service. The commissioner of administration shall provide the court with necessary additional staff and administrative services, and the court shall reimburse the commissioner for the cost of these services. The chief judge may appoint an incumbent law clerk to a compensation attorney position. The chief judge may appoint a new compensation attorney when an incumbent law clerk, or the judge who appointed the law clerk, is no longer employed by the court. The total number of law clerks and compensation attorneys employed by the court at any time shall not exceed five. At least two other judges must approve the chief judge's selection of a compensation attorney. Compensation attorneys employed by the court shall be in the classified service.

Subd. 3. Power to review. The Workers' Compensation Court of Appeals shall have the powers of review provided in chapter 176.

Subd. 4. Rules. The Workers' Compensation Court of Appeals shall prescribe rules of practice before it in appellate matters.

History: 1981 c 346 s 48; 1986 c 444; 1987 c 404 s 150; 1990 c 506 art 1 s 4; 2013 c 33 s 1



Section 175A.08 — SEAL.

The Workers' Compensation Court of Appeals shall have a seal for the authentication of its orders and proceedings, upon which shall be inscribed the words, "Workers' Compensation Court of Appeals of Minnesota" as the court of appeals may prescribe. The courts of this state shall take judicial notice of such seal and of the signatures of the judges of the Workers' Compensation Court of Appeals; and in all cases copies of orders, proceedings, or records of the Workers' Compensation Court of Appeals, certified by a judge of the Workers' Compensation Court of Appeals under its seal, shall be received in evidence, with the same force and effect given to the originals.

History: 1981 c 346 s 49



Section 175A.09 — TRAVEL EXPENSES.

The workers' compensation judges of the court of appeals and the officers, assistants, and employees of the Workers' Compensation Court of Appeals shall be paid out of the state treasury their actual and necessary expenses while traveling on the business of the Workers' Compensation Court of Appeals. Vouchers for such expenses shall be itemized and sworn to by the persons incurring the expense, and be subject to the approval of the Workers' Compensation Court of Appeals.

History: 1981 c 346 s 50



Section 175A.10 — APPEALS AND REVIEWS.

Unless an appeal is taken to the district court, the right of appeal provided in chapter 176 shall be the exclusive remedy for reviewing the actions of the commissioner, the Workers' Compensation Division or a compensation judge in a matter arising under chapter 176. On any appeal taken by an employee or an employer or insurer to the Workers' Compensation Court of Appeals, or the Supreme Court, the decision of the Workers' Compensation Court of Appeals, or the decision of the Supreme Court on its review, as the case may be, shall be final and conclusive as to all parties to the proceedings as to all matters at issue determined by a decision. In all cases the decision of the Workers' Compensation Court of Appeals on appeal, or of the Supreme Court on review, as the case may be, shall stand in lieu of the order of the commissioner or the division or the compensation judge from whom the appeal was taken.

History: 1981 c 346 s 51






Chapter 176 — WORKERS' COMPENSATION

Section 176.001 — INTENT OF THE LEGISLATURE.

It is the intent of the legislature that chapter 176 be interpreted so as to assure the quick and efficient delivery of indemnity and medical benefits to injured workers at a reasonable cost to the employers who are subject to the provisions of this chapter. It is the specific intent of the legislature that workers' compensation cases shall be decided on their merits and that the common law rule of "liberal construction" based on the supposed "remedial" basis of workers' compensation legislation shall not apply in such cases. The workers' compensation system in Minnesota is based on a mutual renunciation of common law rights and defenses by employers and employees alike. Employees' rights to sue for damages over and above medical and health care benefits and wage loss benefits are to a certain degree limited by the provisions of this chapter, and employers' rights to raise common law defenses such as lack of negligence, contributory negligence on the part of the employee, and others, are curtailed as well. Accordingly, the legislature hereby declares that the workers' compensation laws are not remedial in any sense and are not to be given a broad liberal construction in favor of the claimant or employee on the one hand, nor are the rights and interests of the employer to be favored over those of the employee on the other hand.

History: 1981 c 346 s 52; 1983 c 290 s 25



Section 176.011 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of this chapter the terms described in this section have the meanings ascribed to them.

Subd. 1a. Administrative conference. An "administrative conference" is a meeting conducted by a commissioner's designee where parties can discuss on an expedited basis and in an informal setting their viewpoints concerning disputed issues arising under section 176.102, 176.103, 176.135, 176.136, or 176.239. If the parties are unable to resolve the dispute, the commissioner's designee shall issue an administrative decision under section 176.106 or 176.239.

Subd. 1b. Average weekly wage. The statewide average weekly wage for any year means that wage determined by the commissioner in the following manner: On or before July 1 preceding the year in which the wage is to be applicable, the total wages reported on wage detail reports to the Department of Employment and Economic Development for the preceding 12 months ending on December 31 of that year shall be divided by the average monthly number of covered workers (determined by dividing the total covered workers reported for the year ending December 31 by 12). The average annual wage thus obtained shall be divided by 52 and the average weekly wage thus determined rounded to the next highest dollar.

Subd. 2. Child. "Child" includes a posthumous child, a child entitled by law to inherit as a child of a deceased person, a child of a person adjudged by a court of competent jurisdiction to be the father of the child, and a stepchild, grandchild, or foster child who was a member of the family of a deceased employee at the time of injury and dependent upon the employee for support. A stepchild is a "child" within the meaning of section 176.041.

Subd. 2a. Closely held corporations. "Closely held corporation" means a corporation whose stock is held by no more than ten persons. The determination of ownership shall be made annually on the effective date of the policy issued under this chapter. In case of self-insureds the determination shall be made annually on the date of approval of self-insurance or renewal of self-insurance.

Subd. 3. MS 2006 [Renumbered subd 8a]

Subd. 4. Commercial baler. "Commercial baler" means a person going from place to place baling hay or straw as a business, but does not include a farmer owning a baling machine not engaged in such business generally and doing the farmer's own baling and casually doing such work for other farmers in the same community or exchanging work with another farmer.

Subd. 5. Commercial thresher. "Commercial thresher" means a person going from place to place threshing grain or shredding or shelling corn as a business, but does not include a farmer owning a threshing, shredding, or shelling machine not engaged in such business generally and doing the farmer's own threshing, shredding, or shelling and casually doing such work for other farmers in the same community or exchanging work with another farmer.

Subd. 6. (1) Court of Appeals. "Court of Appeals" means the Workers' Compensation Court of Appeals of Minnesota.

(2) Division. "Division" means the Workers' Compensation Division of the Department of Labor and Industry.

(3) Department. "Department" means the Department of Labor and Industry.

(4) Commissioner. "Commissioner," unless the context clearly indicates otherwise, means the commissioner of labor and industry.

(5) Office. "Office" means the Office of Administrative Hearings.

Subd. 7. MS 2006 [Renumbered subd 12c]

Subd. 7a. Compensation judge. "Compensation judge" means a workers' compensation judge at the Office of Administrative Hearings.

Compensation judges may conduct settlement conferences, issue summary decisions, approve settlements and issue awards thereon, determine petitions for attorney fees and costs, and make other determinations, decisions, orders, and awards as may be delegated to them by law or the commissioner. Compensation judges must be learned in the law.

Subd. 8. Compensation. "Compensation" includes all benefits provided by this chapter on account of injury or death.

Subd. 8a. Daily wage. "Daily wage" means the daily wage of the employee in the employment engaged in at the time of injury but does not include tips and gratuities paid directly to an employee by a customer of the employer and not accounted for by the employee to the employer. If the amount of the daily wage received or to be received by the employee in the employment engaged in at the time of injury was irregular or difficult to determine, or if the employment was part time, the daily wage shall be computed by dividing the total amount of wages, vacation pay, and holiday pay the employee actually earned in such employment in the last 26 weeks, by the total number of days in which such wages, vacation pay, and holiday pay was earned, provided further, that in the case of the construction industry, mining industry, or other industry where the hours of work are affected by seasonal conditions, the weekly wage shall not be less than five times the daily wage. If the employee worked or earned less than a full day's worth of wages, vacation pay, or holiday pay, the total amount earned shall be divided by the corresponding proportion of that day. Where board or allowances other than tips and gratuities are made to an employee in addition to wages as a part of the wage contract they are deemed a part of earnings and computed at their value to the employee. In the case of persons performing services for municipal corporations in the case of emergency, then the normal working day shall be considered and computed as eight hours, and in cases where such services are performed gratis or without fixed compensation the daily wage of the person injured shall, for the purpose of calculating compensation payable under this chapter, be taken to be the usual going wage paid for similar services in municipalities where such services are performed by paid employees. If, at the time of injury, the employee was regularly employed by two or more employers, the employee's earnings in all such employments shall be included in the computation of daily wage.

Subd. 9. Employee. "Employee" means any person who performs services for another for hire including the following:

(1) an alien;

(2) a minor;

(3) a sheriff, deputy sheriff, police officer, firefighter, county highway engineer, and peace officer while engaged in the enforcement of peace or in the pursuit or capture of a person charged with or suspected of crime;

(4) a person requested or commanded to aid an officer in arresting or retaking a person who has escaped from lawful custody, or in executing legal process, in which cases, for purposes of calculating compensation under this chapter, the daily wage of the person shall be the prevailing wage for similar services performed by paid employees;

(5) a county assessor;

(6) an elected or appointed official of the state, or of a county, city, town, school district, or governmental subdivision in the state. An officer of a political subdivision elected or appointed for a regular term of office, or to complete the unexpired portion of a regular term, shall be included only after the governing body of the political subdivision has adopted an ordinance or resolution to that effect;

(7) an executive officer of a corporation, except those executive officers excluded by section 176.041;

(8) a voluntary uncompensated worker, other than an inmate, rendering services in state institutions under the commissioners of human services and corrections similar to those of officers and employees of the institutions, and whose services have been accepted or contracted for by the commissioner of human services or corrections as authorized by law. In the event of injury or death of the worker, the daily wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of the injury or death for similar services in institutions where the services are performed by paid employees;

(9) a voluntary uncompensated worker engaged in emergency management as defined in section 12.03, subdivision 4, who is:

(i) registered with the state or any political subdivision of it, according to the procedures set forth in the state or political subdivision emergency operations plan; and

(ii) acting under the direction and control of, and within the scope of duties approved by, the state or political subdivision.

The daily wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of the injury or death for similar services performed by paid employees;

(10) a voluntary uncompensated worker participating in a program established by a local social services agency. For purposes of this clause, "local social services agency" means any agency established under section 393.01. In the event of injury or death of the worker, the wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid in the county at the time of the injury or death for similar services performed by paid employees working a normal day and week;

(11) a voluntary uncompensated worker accepted by the commissioner of natural resources who is rendering services as a volunteer pursuant to section 84.089. The daily wage of the worker for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of injury or death for similar services performed by paid employees;

(12) a voluntary uncompensated worker in the building and construction industry who renders services for joint labor-management nonprofit community service projects. The daily wage of the worker for the purpose of calculating compensation under this chapter shall be the usual wage paid at the time of injury or death for similar services performed by paid employees;

(13) a member of the military forces, as defined in section 190.05, while in state active service, as defined in section 190.05, subdivision 5a. The daily wage of the member for the purpose of calculating compensation under this chapter shall be based on the member's usual earnings in civil life. If there is no evidence of previous occupation or earning, the trier of fact shall consider the member's earnings as a member of the military forces;

(14) a voluntary uncompensated worker, accepted by the director of the Minnesota Historical Society, rendering services as a volunteer, pursuant to chapter 138. The daily wage of the worker, for the purposes of calculating compensation under this chapter, shall be the usual wage paid at the time of injury or death for similar services performed by paid employees;

(15) a voluntary uncompensated worker, other than a student, who renders services at the Minnesota State Academy for the Deaf or the Minnesota State Academy for the Blind, and whose services have been accepted or contracted for by the commissioner of education, as authorized by law. In the event of injury or death of the worker, the daily wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of the injury or death for similar services performed in institutions by paid employees;

(16) a voluntary uncompensated worker, other than a resident of the veterans home, who renders services at a Minnesota veterans home, and whose services have been accepted or contracted for by the commissioner of veterans affairs, as authorized by law. In the event of injury or death of the worker, the daily wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of the injury or death for similar services performed in institutions by paid employees;

(17) a worker performing services under section 256B.0659 for a recipient in the home of the recipient or in the community under section 256B.0625, subdivision 19a, who is paid from government funds through a fiscal intermediary under section 256B.0659, subdivision 33. For purposes of maintaining workers' compensation insurance, the employer of the worker is as designated in law by the commissioner of the Department of Human Services, notwithstanding any other law to the contrary;

(18) students enrolled in and regularly attending the Medical School of the University of Minnesota in the graduate school program or the postgraduate program. The students shall not be considered employees for any other purpose. In the event of the student's injury or death, the weekly wage of the student for the purpose of calculating compensation under this chapter, shall be the annualized educational stipend awarded to the student, divided by 52 weeks. The institution in which the student is enrolled shall be considered the "employer" for the limited purpose of determining responsibility for paying benefits under this chapter;

(19) a faculty member of the University of Minnesota employed for an academic year is also an employee for the period between that academic year and the succeeding academic year if:

(a) the member has a contract or reasonable assurance of a contract from the University of Minnesota for the succeeding academic year; and

(b) the personal injury for which compensation is sought arises out of and in the course of activities related to the faculty member's employment by the University of Minnesota;

(20) a worker who performs volunteer ambulance driver or attendant services is an employee of the political subdivision, nonprofit hospital, nonprofit corporation, or other entity for which the worker performs the services. The daily wage of the worker for the purpose of calculating compensation under this chapter shall be the usual wage paid at the time of injury or death for similar services performed by paid employees;

(21) a voluntary uncompensated worker, accepted by the commissioner of administration, rendering services as a volunteer at the Department of Administration. In the event of injury or death of the worker, the daily wage of the worker, for the purpose of calculating compensation under this chapter, shall be the usual wage paid at the time of the injury or death for similar services performed in institutions by paid employees;

(22) a voluntary uncompensated worker rendering service directly to the Pollution Control Agency. The daily wage of the worker for the purpose of calculating compensation payable under this chapter is the usual going wage paid at the time of injury or death for similar services if the services are performed by paid employees;

(23) a voluntary uncompensated worker while volunteering services as a first responder or as a member of a law enforcement assistance organization while acting under the supervision and authority of a political subdivision. The daily wage of the worker for the purpose of calculating compensation payable under this chapter is the usual going wage paid at the time of injury or death for similar services if the services are performed by paid employees;

(24) a voluntary uncompensated member of the civil air patrol rendering service on the request and under the authority of the state or any of its political subdivisions. The daily wage of the member for the purposes of calculating compensation payable under this chapter is the usual going wage paid at the time of injury or death for similar services if the services are performed by paid employees; and

(25) a Minnesota Responds Medical Reserve Corps volunteer, as provided in sections 145A.04 and 145A.06, responding at the request of or engaged in training conducted by the commissioner of health. The daily wage of the volunteer for the purposes of calculating compensation payable under this chapter is established in section 145A.06. A person who qualifies under this clause and who may also qualify under another clause of this subdivision shall receive benefits in accordance with this clause.

If it is difficult to determine the daily wage as provided in this subdivision, the trier of fact may determine the wage upon which the compensation is payable.

Subd. 9a. Employee. For purposes of this chapter "employee" does not include farmers or members of their family who exchange work with other farmers in the same community.

Subd. 10. Employer. "Employer" means any person who employs another to perform a service for hire; and includes corporation, partnership, limited liability company, association, group of persons, state, county, town, city, school district, or governmental subdivision.

Subd. 11. Executive officer of a corporation. "Executive officer of a corporation" means any officer of a corporation elected or appointed in accordance with its charter or bylaws.

Subd. 11a. Family farm. (a) "Family farm" means any farm operation which pays or is obligated to pay cash wages, exclusive of machine hire, to farm laborers for services rendered during the preceding calendar year in an amount:

(1) less than $8,000; or

(2) less than the statewide average annual wage as described in subdivision 20 when the farm operation has total liability and medical payment coverage equal to $300,000 and $5,000, respectively, under a farm liability insurance policy, and the policy covers injuries to farm laborers.

(b) For purposes of this subdivision, farm laborer does not include any spouse, parent or child, regardless of age, of a farmer employed by the farmer, or any executive officer of a family farm corporation as defined in section 500.24, subdivision 2, or any spouse, parent or child, regardless of age, of such an officer employed by that family farm corporation, or other farmers in the same community or members of their families exchanging work with the employer. Notwithstanding any law to the contrary, a farm laborer shall not be considered as an independent contractor for the purposes of this chapter; provided that a commercial baler or commercial thresher shall be considered an independent contractor.

Subd. 12. Farm laborer. "Farm laborer" does not include an employee of a commercial thresher or commercial baler.

Subd. 12a. Health care provider. "Health care provider" means a physician, podiatrist, chiropractor, dentist, optometrist, osteopathic physician, psychologist, psychiatric social worker, or any other person who furnishes a medical or health service to an employee under this chapter but does not include a qualified rehabilitation consultant or approved vendor.

Subd. 12b. Household worker. "Household worker" means one who is a domestic, repairer, groundskeeper, or maintenance worker in, for, or about a private home or household, but the term shall not include independent contractors nor shall it include persons performing labor for which they may elect workers' compensation coverage under section 176.041, subdivision 1a.

Subd. 12c. Judge. "Judge" means a member of the Workers' Compensation Court of Appeals.

Subd. 13. [Repealed, 1987 c 49 s 20]

Subd. 13a. Maximum medical improvement. "Maximum medical improvement" means the date after which no further significant recovery from or significant lasting improvement to a personal injury can reasonably be anticipated, based upon reasonable medical probability, irrespective and regardless of subjective complaints of pain. Except where an employee is medically unable to continue working under section 176.101, subdivision 1, paragraph (e), clause (2), once the date of maximum medical improvement has been determined, no further determinations of other dates of maximum medical improvement for that personal injury is permitted. The determination that an employee has reached maximum medical improvement shall not be rendered ineffective by the worsening of the employee's medical condition and recovery therefrom.

Subd. 14. Member. "Member" includes leg, foot, toe, hand, finger, thumb, arm, back, eye, and ear when used with reference to the anatomy.

Subd. 15. Occupational disease. (a) "Occupational disease" means a mental impairment as defined in paragraph (d) or physical disease arising out of and in the course of employment peculiar to the occupation in which the employee is engaged and due to causes in excess of the hazards ordinary of employment and shall include undulant fever. Physical stimulus resulting in mental injury and mental stimulus resulting in physical injury shall remain compensable. Mental impairment is not considered a disease if it results from a disciplinary action, work evaluation, job transfer, layoff, demotion, promotion, termination, retirement, or similar action taken in good faith by the employer. Ordinary diseases of life to which the general public is equally exposed outside of employment are not compensable, except where the diseases follow as an incident of an occupational disease, or where the exposure peculiar to the occupation makes the disease an occupational disease hazard. A disease arises out of the employment only if there be a direct causal connection between the conditions under which the work is performed and if the occupational disease follows as a natural incident of the work as a result of the exposure occasioned by the nature of the employment. An employer is not liable for compensation for any occupational disease which cannot be traced to the employment as a direct and proximate cause and is not recognized as a hazard characteristic of and peculiar to the trade, occupation, process, or employment or which results from a hazard to which the worker would have been equally exposed outside of the employment.

(b) If immediately preceding the date of disablement or death, an employee was employed on active duty with an organized fire or police department of any municipality, as a member of the Minnesota State Patrol, conservation officer service, state crime bureau, as a forest officer by the Department of Natural Resources, state correctional officer, or sheriff or full-time deputy sheriff of any county, and the disease is that of myocarditis, coronary sclerosis, pneumonia or its sequel, and at the time of employment such employee was given a thorough physical examination by a licensed doctor of medicine, and a written report thereof has been made and filed with such organized fire or police department, with the Minnesota State Patrol, conservation officer service, state crime bureau, Department of Natural Resources, Department of Corrections, or sheriff's department of any county, which examination and report negatived any evidence of myocarditis, coronary sclerosis, pneumonia or its sequel, the disease is presumptively an occupational disease and shall be presumed to have been due to the nature of employment. If immediately preceding the date of disablement or death, any individual who by nature of their position provides emergency medical care, or an employee who was employed as a licensed police officer under section 626.84, subdivision 1; firefighter; paramedic; state correctional officer; emergency medical technician; or licensed nurse providing emergency medical care; and who contracts an infectious or communicable disease to which the employee was exposed in the course of employment outside of a hospital, then the disease is presumptively an occupational disease and shall be presumed to have been due to the nature of employment and the presumption may be rebutted by substantial factors brought by the employer or insurer. Any substantial factors which shall be used to rebut this presumption and which are known to the employer or insurer at the time of the denial of liability shall be communicated to the employee on the denial of liability.

(c) A firefighter on active duty with an organized fire department who is unable to perform duties in the department by reason of a disabling cancer of a type caused by exposure to heat, radiation, or a known or suspected carcinogen, as defined by the International Agency for Research on Cancer, and the carcinogen is reasonably linked to the disabling cancer, is presumed to have an occupational disease under paragraph (a). If a firefighter who enters the service after August 1, 1988, is examined by a physician prior to being hired and the examination discloses the existence of a cancer of a type described in this paragraph, the firefighter is not entitled to the presumption unless a subsequent medical determination is made that the firefighter no longer has the cancer.

(d) For the purposes of this chapter, "mental impairment" means a diagnosis of post-traumatic stress disorder by a licensed psychiatrist or psychologist. For the purposes of this chapter, "post-traumatic stress disorder" means the condition as described in the most recently published edition of the Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric Association. For purposes of section 79.34, subdivision 2, one or more compensable mental impairment claims arising out of a single event or occurrence shall constitute a single loss occurrence.

Subd. 16. Personal injury. "Personal injury" means any mental impairment as defined in subdivision 15, paragraph (d), or physical injury arising out of and in the course of employment and includes personal injury caused by occupational disease; but does not cover an employee except while engaged in, on, or about the premises where the employee's services require the employee's presence as a part of that service at the time of the injury and during the hours of that service. Where the employer regularly furnished transportation to employees to and from the place of employment, those employees are subject to this chapter while being so transported. Physical stimulus resulting in mental injury and mental stimulus resulting in physical injury shall remain compensable. Mental impairment is not considered a personal injury if it results from a disciplinary action, work evaluation, job transfer, layoff, demotion, promotion, termination, retirement, or similar action taken in good faith by the employer. Personal injury does not include an injury caused by the act of a third person or fellow employee intended to injure the employee because of personal reasons, and not directed against the employee as an employee, or because of the employment. An injury or disease resulting from a vaccine in response to a declaration by the Secretary of the United States Department of Health and Human Services under the Public Health Service Act to address an actual or potential health risk related to the employee's employment is an injury or disease arising out of and in the course of employment.

Subd. 17. Physician. "Physician" means one authorized by law to practice the medical profession within one of the United States and in good standing in the profession, and includes surgeon.

Subd. 17a. Retraining. "Retraining" means a formal course of study in a school setting which is designed to train an employee to return to suitable gainful employment.

Subd. 18. Weekly wage. "Weekly wage" is arrived at by multiplying the daily wage by the number of days and fractional days normally worked in the business of the employer for the employment involved. If the employee normally works less than five days per week or works an irregular number of days per week, the number of days normally worked shall be computed by dividing the total number of days in which the employee actually performed any of the duties of employment in the last 26 weeks by the number of weeks in which the employee actually performed such duties, provided that the weekly wage for part time employment during a period of seasonal or temporary layoff shall be computed on the number of days and fractional days normally worked in the business of the employer for the employment involved. If, at the time of the injury, the employee was regularly employed by two or more employers, the employee's days of work for all such employments shall be included in the computation of weekly wage. Occasional overtime is not to be considered in computing the weekly wage, but if overtime is regular or frequent throughout the year it shall be taken into consideration. The maximum weekly compensation payable to an employee, or to the employee's dependents in the event of death, shall not exceed 66-2/3 percent of the product of the daily wage times the number of days normally worked, provided that the compensation payable for permanent partial disability under section 176.101, subdivision 2a, and for permanent total disability under section 176.101, subdivision 4, or death under section 176.111, shall not be computed on less than the number of hours normally worked in the employment or industry in which the injury was sustained, subject also to such maximums as are specifically otherwise provided.

Subd. 19. Worker. "Worker" means employee.

Subd. 20. MS 2006 [Renumbered subd 1b]

Subd. 21. MS 2006 [Renumbered subd 12b]

Subd. 22. MS 2006 [Renumbered subd 2a]

Subd. 23. MS 2006 [Renumbered subd 17a]

Subd. 24. MS 2006 [Renumbered subd 12a]

Subd. 25. MS 2006 [Renumbered subd 13a]

Subd. 26. [Repealed, 1995 c 231 art 1 s 36; art 2 s 110]

Subd. 27. MS 2006 [Renumbered subd 1a]

History: 1953 c 443 s 1; 1953 c 755 s 1; 1955 c 206 s 1; 1955 c 652 s 1; 1955 c 765 s 1; 1957 c 834 s 1; 1959 c 20 s 1; 1959 c 283 s 1; 1963 c 493 s 1; 1963 c 497 s 1; 1967 c 701 s 1; 1967 c 806 s 1; 1967 c 905 s 9; Ex1967 c 1 s 6; Ex1967 c 40 s 1,2; 1969 c 9 s 53; 1969 c 148 s 2; 1969 c 276 s 1; 1969 c 936 s 2; 1973 c 123 art 5 s 7; 1973 c 388 s 12; 1973 c 420 s 2; 1973 c 657 s 1; 1975 c 271 s 6; 1975 c 359 s 3,4,23; 1976 c 331 s 36; 1977 c 342 s 1,2; 1977 c 429 s 63; 1977 c 430 s 25 subd 1; 1978 c 574 s 1; 1978 c 702 s 1; 1978 c 757 s 1; 1978 c 764 s 99; 1979 c 92 s 2; Ex1979 c 3 s 28,29; 1980 c 384 s 2; 1980 c 385 s 1,2; 1980 c 414 s 2; 1980 c 556 s 12; 1981 c 37 s 2; 1981 c 346 s 53,54,139; 1983 c 193 s 2; 1983 c 290 s 26-30; 1984 c 469 s 1; 1984 c 544 s 85; 1984 c 654 art 5 s 58; 1985 c 247 s 20; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1987 c 332 s 5-9; 1987 c 348 s 33; 1987 c 384 art 1 s 54; 1988 c 652 s 1; 1988 c 717 s 3; 1989 c 209 art 2 s 1; 1990 c 556 s 4; 1992 c 510 art 1 s 1,2; 1993 c 137 s 5; 1994 c 483 s 1; 1994 c 583 s 2; 1994 c 631 s 31; 1995 c 224 s 69; 1995 c 231 art 1 s 13; art 2 s 44; 1997 c 128 s 3; 1998 c 366 s 89; 1998 c 398 art 5 s 55; 2000 c 447 s 1-3; 2003 c 130 s 12; 2004 c 183 s 1; 2004 c 257 s 10,11; 2005 c 10 art 2 s 4; 2005 c 56 s 1; 2005 c 90 s 1; 2008 c 202 s 8; 2008 c 250 s 1; 2009 c 79 art 6 s 2; 2013 c 70 art 2 s 1,2; 2014 c 182 s 1; 2016 c 110 art 3 s 1; 2016 c 119 s 7; 2016 c 158 art 1 s 214



Section 176.021 — APPLICATION TO EMPLOYERS AND EMPLOYEES.

Subdivision 1. Liability for compensation. Except as excluded by this chapter all employers and employees are subject to the provisions of this chapter.

Every employer is liable for compensation according to the provisions of this chapter and is liable to pay compensation in every case of personal injury or death of an employee arising out of and in the course of employment without regard to the question of negligence. The burden of proof of these facts is upon the employee.

If the injury was intentionally self-inflicted or the intoxication of the employee is the proximate cause of the injury, then the employer is not liable for compensation. The burden of proof of these facts is upon the employer.

Subd. 1a. Burden of proof. All disputed issues of fact arising under this chapter shall be determined by a preponderance of the evidence, and in accordance with the principles laid down in section 176.001. Preponderance of the evidence means evidence produced in substantiation of a fact which, when weighed against the evidence opposing the fact, has more convincing force and greater probability of truth.

Questions of law arising under chapter 176 shall be determined on an even-handed basis in accordance with the principles laid down in section 176.001.

Subd. 2. Parties liable. The liability imposed by subdivision 1 upon the employer extends to and binds those conducting the employer's business during insolvency, assignment for the benefit of creditors, and insofar as agreeable with the controlling federal law during bankruptcy.

Subd. 3. Compensation, commencement of payment. All employers shall commence payment of compensation at the time and in the manner prescribed by this chapter without the necessity of any agreement or any order of the division. Except for medical, burial, and other nonperiodic benefits, payments shall be made as nearly as possible at the intervals when the wage was payable, provided, however, that payments for permanent partial disability shall be governed by section 176.101. If doubt exists as to the eventual permanent partial disability, payment shall be then made when due for the minimum permanent partial disability ascertainable, and further payment shall be made upon any later ascertainment of greater permanent partial disability. Prior to or at the time of commencement of the payment of permanent partial compensation, the employee and employer shall be furnished with a copy of the medical report upon which the payment is based and all other medical reports which the insurer has that indicate a permanent partial disability rating, together with a statement by the insurer as to whether the tendered payment is for minimum permanent partial disability or final and eventual disability. After receipt of all reports available to the insurer that indicate a permanent partial disability rating, the employee shall make available or permit the insurer to obtain any medical report that the employee has or has knowledge of that contains a permanent partial disability rating which the insurer does not already have. Permanent partial compensation pursuant to section 176.101 is payable in addition to but not concurrently with compensation for temporary total disability but is payable pursuant to section 176.101. Impairment compensation is payable concurrently and in addition to compensation for permanent total disability pursuant to section 176.101. Permanent partial compensation pursuant to section 176.101 shall be withheld pending completion of payment for temporary total disability, and no credit shall be taken for payment of permanent partial compensation against liability for temporary total or future permanent total disability. Liability on the part of an employer or the insurer for disability of a temporary total, temporary partial, and permanent total nature shall be considered as a continuing product and part of the employee's inability to earn or reduction in earning capacity due to injury or occupational disease and compensation is payable accordingly, subject to section 176.101. Permanent partial compensation is payable for functional loss of use or impairment of function, permanent in nature, and payment therefore shall be separate, distinct, and in addition to payment for any other compensation, subject to section 176.101. The right to receive temporary total, temporary partial, or permanent total disability payments vests in the injured employee or the employee's dependents under this chapter or, if none, in the employee's legal heirs at the time the disability can be ascertained and the right is not abrogated by the employee's death prior to the making of the payment.

The right to receive permanent partial compensation vests in an injured employee at the time the disability can be ascertained provided that the employee lives for at least 30 days beyond the date of the injury. Upon the death of an employee who is receiving economic recovery compensation or impairment compensation, further compensation is payable pursuant to section 176.101. Impairment compensation is payable under this paragraph if vesting has occurred, the employee dies prior to reaching maximum medical improvement, and the requirements and conditions under section 176.101, subdivision 3e, are not met.

Disability ratings for permanent partial disability shall be based on objective medical evidence.

Subd. 3a. Permanent partial benefits, payment. Payments for permanent partial disability as provided in section 176.101, subdivision 2a, shall be made in the following manner:

(a) If the employee returns to work, payment shall be made at the same intervals as temporary total payments were made;

(b) If temporary total payments have ceased, but the employee has not returned to work, payment shall be made at the same intervals as temporary total payments were made;

(c) If temporary total disability payments cease because the employee is receiving payments for permanent total disability or because the employee is retiring or has retired from the work force, then payment shall be made at the same intervals as temporary total payments were made;

(d) If the employee completes a rehabilitation plan pursuant to section 176.102, but the employer does not furnish the employee with work the employee can do in a permanently partially disabled condition, and the employee is unable to procure such work with another employer, then payment shall be made at the same intervals as temporary total payments were made.

Subd. 3b. Temporary and permanent partial. If an employee has returned to work for at least six months and has, if applicable, completed a rehabilitation plan, this section does not prevent the payment of compensation for permanent partial disability because the employee is receiving compensation for temporary partial disability. This subdivision is procedural and applies regardless of the date of injury.

Subd. 4. Void agreements. Any agreement by any employee or dependent to take as compensation an amount less than that prescribed by this chapter is void.

Subd. 5. Accumulated credits, additional payments. If employees of the state or a county, city or other political subdivision of the state who are entitled to the benefits of the workers' compensation law have, at the time of compensable injury, accumulated credits under a vacation, sick leave or overtime plan or system maintained by the governmental agency by which they are employed, the appointing authority may provide for the payment of additional benefits to such employees from their accumulated vacation, sick leave or overtime credits. Such additional payments to an employee may not exceed the amount of the total sick leave, vacation or overtime credits accumulated by the employee and shall not result in the payment of a total weekly rate of compensation that exceeds the weekly wage of the employee. Such additional payments to any employee shall be charged against the sick leave, vacation and overtime credits accumulated by such employee. Employees of a county, city or other political subdivision entitled to the benefits of the workers' compensation law may receive additional benefits pursuant to a collective bargaining agreement or other plan, entered into or in effect on or after January 1, 1980, providing payments by or on behalf of the employer and these additional benefits may be unrelated to any accumulated sick leave, holiday or overtime credits and need not be charged against any accumulation; provided that the additional payments shall not result in the payment of a total weekly rate of compensation that exceeds the weekly wage of the employee. The commissioner of the Department of Labor and Industry for the state or the governing body of any county, city or other political subdivision to which the provisions of this chapter apply, may adopt rules not inconsistent with this chapter for carrying out the provisions hereof relating to payment of additional benefits to employees from accumulated sick leave, vacation, overtime credits or other sources.

Subd. 6. Compensation under city charter. Where, in any city operating under a home rule charter, a mode and manner of compensation is provided by the charter which is different from that provided by this chapter, and the amount of compensation provided by the charter would, if taken thereunder, exceed the amount the employee is entitled to under this chapter for the same period, the employee shall, in addition to compensation under this chapter, receive under the charter an amount equal to the excess in compensation provided by the charter over what the employee is entitled to by this chapter; if the amount of compensation provided by the charter would, if taken thereunder, be equal to or less than the amount of compensation the employee is entitled to under this chapter for the same period, the employee shall take only under this chapter.

Subd. 7. Public officer. If an employee who is a public officer of the state or governmental subdivision continues to receive the compensation of office during a period when receiving benefits under the workers' compensation law for temporary total or temporary partial disability or permanent total disability and the compensation of office exceeds $100 a year, the amount of that compensation attributable to the period for which benefits under the workers' compensation law are paid shall be deducted from such benefits. If an employee covered by the Minnesota State Retirement System receives total and permanent disability benefits pursuant to section 352.113 or disability benefits pursuant to sections 352.95 and 352B.10, the amount of disability benefits shall be deducted from workers' compensation benefits otherwise payable. If an employee covered by the teachers retirement fund receives total and permanent disability benefits pursuant to section 354.48, the amount of disability benefits must be deducted from workers' compensation benefits otherwise payable. Notwithstanding the provisions of Minnesota Statutes 1994, section 176.132, a deduction under this subdivision does not entitle an employee to supplemental benefits under section 176.132.

Subd. 8. Amounts adjusted. Amounts of compensation payable by an employer or an employer's insurer under this chapter may be rounded to the nearest dollar amount. An employer or insurer who elects to make such adjustments shall do so for all compensation payments under this chapter.

Subd. 9. Employer responsibility for wellness programs. Injuries incurred while participating in voluntary recreational programs sponsored by the employer, including health promotion programs, athletic events, parties, and picnics, do not arise out of and in the course of the employment even though the employer pays some or all of the cost of the program. This exclusion does not apply in the event that the injured employee was ordered or assigned by the employer to participate in the program.

History: 1953 c 755 s 2; 1967 c 701 s 2; Ex1967 c 40 s 3,5; 1973 c 123 art 5 s 7; 1973 c 388 s 13,14; 1973 c 623 s 1; 1974 c 486 s 1; 1975 c 359 s 23; 1977 c 342 s 4; Ex1979 c 3 s 30; 1981 c 346 s 55-59; 1982 c 610 s 1; 1983 c 290 s 32,33; 1985 c 234 s 3,4; 1985 c 248 s 70; 1Sp1985 c 7 s 3; 1986 c 444; 1991 c 340 s 2; 1995 c 231 art 1 s 14,15; 1996 c 305 art 1 s 44



Section 176.031 — EMPLOYER'S LIABILITY EXCLUSIVE.

The liability of an employer prescribed by this chapter is exclusive and in the place of any other liability to such employee, personal representative, surviving spouse, parent, any child, dependent, next of kin, or other person entitled to recover damages on account of such injury or death. If an employer other than the state or any municipal subdivision thereof fails to insure or self-insure liability for compensation to injured employees and their dependents, an injured employee, or legal representatives or, if death results from the injury, any dependent may elect to claim compensation under this chapter or to maintain an action in the courts for damages on account of such injury or death. In such action it is not necessary to plead or prove freedom from contributory negligence. The defendant may not plead as a defense that the injury was caused by the negligence of a fellow servant, that the employee assumed the risk of employment, or that the injury was due to the contributory negligence of the employee, unless it appears that such negligence was willful on the part of the employee. The burden of proof to establish such willful negligence is upon the defendant. For the purposes of this chapter the state and each municipal subdivision thereof is treated as a self-insurer when not carrying insurance at the time of the injury or death of an employee.

History: 1953 c 755 s 3; 1986 c 444



Section 176.041 — EXCLUDED EMPLOYMENTS; APPLICATION, EXCEPTIONS, ELECTION OF COVERAGE.

Subdivision 1. Employments excluded. This chapter does not apply to any of the following:

(1) a person employed by a common carrier by railroad engaged in interstate or foreign commerce and who is covered by the Federal Employers' Liability Act, United States Code, title 45, sections 51 to 60, or other comparable federal law;

(2) a person employed by a family farm as defined by section 176.011, subdivision 11a;

(3) the spouse, parent, and child, regardless of age, of a farmer-employer working for the farmer-employer;

(4) a sole proprietor, or the spouse, parent, and child, regardless of age, of a sole proprietor;

(5) a partner engaged in a farm operation or a partner engaged in a business and the spouse, parent, and child, regardless of age, of a partner in the farm operation or business;

(6) an executive officer of a family farm corporation;

(7) an executive officer of a closely held corporation having less than 22,880 hours of payroll in the preceding calendar year, if that executive officer owns at least 25 percent of the stock of the corporation;

(8) a spouse, parent, or child, regardless of age, of an executive officer of a family farm corporation as defined in section 500.24, subdivision 2, and employed by that family farm corporation;

(9) a spouse, parent, or child, regardless of age, of an executive officer of a closely held corporation who is referred to in clause (7);

(10) another farmer or a member of the other farmer's family exchanging work with the farmer-employer or family farm corporation operator in the same community;

(11) a person whose employment at the time of the injury is casual and not in the usual course of the trade, business, profession, or occupation of the employer;

(12) persons who are independent contractors as defined by sections 176.043 and 181.723, and any rules adopted by the commissioner pursuant to section 176.83 except that these exclusions do not apply to an employee of an independent contractor;

(13) an officer or a member of a veterans' organization whose employment relationship arises solely by virtue of attending meetings or conventions of the veterans' organization, unless the veterans' organization elects by resolution to provide coverage under this chapter for the officer or member;

(14) a person employed as a household worker in, for, or about a private home or household who earns less than $1,000 in cash in a three-month period from a single private home or household provided that a household worker who has earned $1,000 or more from the household worker's present employer in a three-month period within the previous year is covered by this chapter regardless of whether or not the household worker has earned $1,000 in the present quarter;

(15) persons employed by a closely held corporation who are related by blood or marriage, within the third degree of kindred according to the rules of civil law, to an officer of the corporation, who is referred to in clause (7), if the corporation files a written election with the commissioner to exclude such individuals. A written election is not required for a person who is otherwise excluded from this chapter by this section;

(16) a nonprofit association which does not pay more than $1,000 in salary or wages in a year;

(17) persons covered under the Domestic Volunteer Service Act of 1973, as amended, United States Code, title 42, sections 5011, et seq.;

(18) a manager of a limited liability company having ten or fewer members and having less than 22,880 hours of payroll in the preceding calendar year, if that manager owns at least a 25 percent membership interest in the limited liability company;

(19) a spouse, parent, or child, regardless of age, of a manager of a limited liability company described in clause (18);

(20) persons employed by a limited liability company having ten or fewer members and having less than 22,880 hours of payroll in the preceding calendar year who are related by blood or marriage, within the third degree of kindred according to the rules of civil law, to a manager of a limited liability company described in clause (18), if the company files a written election with the commissioner to exclude these persons. A written election is not required for a person who is otherwise excluded from this chapter by this section; or

(21) members of limited liability companies who satisfy the requirements of clause (12).

Subd. 1a. Election of coverage. The persons, partnerships, limited liability companies, and corporations described in this subdivision may elect to provide the insurance coverage required by this chapter.

(a) An owner or owners of a business or farm may elect coverage for themselves.

(b) A partnership owning a business or farm may elect coverage for any partner.

(c) A family farm corporation as defined in section 500.24, subdivision 2, clause (c), may elect coverage for any executive officer.

(d) A closely held corporation which had less than 22,880 hours of payroll in the previous calendar year may elect coverage for any executive officer if that executive officer is also an owner of at least 25 percent of the stock of the corporation.

(e) A limited liability company which had less than 22,880 hours of payroll in the previous calendar year may elect coverage for any manager if that manager is also an owner of at least 25 percent membership interest in the limited liability company.

(f) A person, partnership, limited liability company, or corporation hiring an independent contractor, as defined by rules adopted by the commissioner, may elect to provide coverage for that independent contractor. A person, partnership, limited liability company, or corporation may charge the independent contractor a fee for providing the coverage only if the independent contractor (1) elects in writing to be covered, (2) is issued an endorsement setting forth the terms of the coverage, the name of the independent contractors, and the fee and how it is calculated.

(g) The persons, partnerships, limited liability companies, and corporations described in this subdivision may also elect coverage for an employee who is a spouse, parent, or child, regardless of age, of an owner, partner, manager, or executive officer, who is eligible for coverage under this subdivision. Coverage may be elected for a spouse, parent, or child whether or not coverage is elected for the related owner, partner, manager, or executive director and whether or not the person, partnership, limited liability company, or corporation employs any other person to perform a service for hire. Any person for whom coverage is elected pursuant to this subdivision shall be included within the meaning of the term employee for the purposes of this chapter.

(h) Notice of election of coverage or of termination of election under this subdivision shall be provided in writing to the insurer. Coverage or termination of coverage is effective the day following receipt of notice by the insurer or at a subsequent date if so indicated in the notice. The insurance policy shall be endorsed to indicate the names of those persons for whom coverage has been elected or terminated under this subdivision. An election of coverage under this subdivision shall continue in effect as long as a policy or renewal policy of the same insurer is in effect.

(i) Nothing in this subdivision shall be construed to limit the responsibilities of owners, partnerships, limited liability companies, or corporations to provide coverage for their employees, if any, as required under this chapter.

Subd. 2. Extraterritorial application. If an employee who regularly performs the primary duties of employment within this state receives an injury while outside of this state in the employ of the same employer, the provisions of this chapter shall apply to such injury. If a resident of this state is transferred outside the territorial limits of the United States as an employee of a Minnesota employer, the resident shall be presumed to be temporarily employed outside of this state while so employed.

Subd. 3. Temporary out-of-state employment. If an employee hired in this state by a Minnesota employer receives an injury while temporarily employed outside of this state, such injury shall be subject to the provisions of this chapter.

Subd. 4. Out-of-state employment. If an employee who regularly performs the primary duties of employment outside of this state or is hired to perform the primary duties of employment outside of this state receives an injury within this state in the employ of the same employer, such injury shall be covered within the provisions of this chapter if the employee chooses to forgo any workers' compensation claim resulting from the injury that the employee may have a right to pursue in some other state, provided that the special compensation fund is not liable for payment of benefits pursuant to section 176.183 if the employer is not insured against workers' compensation liability pursuant to this chapter and the employee is a nonresident of Minnesota on the date of the personal injury.

Subd. 5. [Repealed, 1974 c 486 s 6]

Subd. 5a. Out-of-state injuries. Except as specifically provided by subdivisions 2 and 3, injuries occurring outside of this state are not subject to this chapter.

Subd. 5b. North Dakota employers. Notwithstanding the provisions of subdivision 4, workers' compensation benefits for an employee hired in North Dakota by a North Dakota employer, arising out of that employee's temporary work in Minnesota, shall not be payable under this chapter. North Dakota workers' compensation law provides the exclusive remedy available to the injured worker. For purposes of this subdivision, temporary work means work in Minnesota for a period of time not to exceed 15 consecutive calendar days or a maximum of 240 total hours worked by that employee in a calendar year.

Subd. 6. Commissioner of labor and industry; additional powers. Whenever an employee is covered by subdivision 2, 3 or 4, the commissioner may enter into agreements with the appropriate agencies of other states for the purpose of resolving conflicts of jurisdiction or disputes concerning workers' compensation coverage. An agreement entered into pursuant to this subdivision may be appealed in the same manner and within the same time as if the appeal were from an order or decision of a compensation judge to the Workers' Compensation Court of Appeals or the district court.

History: 1953 c 755 s 4; Ex1967 c 40 s 6; 1971 c 669 s 1; 1973 c 657 s 2; 1974 c 286 s 1; 1975 c 271 s 2; 1975 c 359 s 5; 1977 c 342 s 5; 1978 c 722 s 2; 1979 c 15 s 1; 1979 c 74 s 2; 1979 c 92 s 4; 1981 c 346 s 60; 1983 c 290 s 34; 1983 c 311 s 8; 1984 c 432 art 1 s 3; 1986 c 444; 1986 c 461 s 3-6; 1987 c 332 s 10-12; 1993 c 137 s 6; 1994 c 512 s 1,2; 2005 c 90 s 2; 2008 c 250 s 2; 2009 c 89 s 1



Section 176.043 — TRUCKING AND MESSENGER/COURIER INDUSTRIES; INDEPENDENT CONTRACTORS.

In the trucking and messenger/courier industries, an operator of a car, van, truck, tractor, or truck-tractor that is licensed and registered by a governmental motor vehicle agency is an employee unless each of the following factors is present, and if each factor is present, the operator is an independent contractor:

(1) the individual owns the equipment or holds it under a bona fide lease arrangement;

(2) the individual is responsible for the maintenance of the equipment;

(3) the individual is responsible for the operating costs, including fuel, repairs, supplies, vehicle insurance, and personal expenses. The individual may be paid the carrier's fuel surcharge and incidental costs, including, but not limited to, tolls, permits, and lumper fees;

(4) the individual is responsible for supplying the necessary personal services to operate the equipment;

(5) the individual's compensation is based on factors related to the work performed, such as a percentage of any schedule of rates, and not on the basis of the hours or time expended;

(6) the individual substantially controls the means and manner of performing the services, in conformance with regulatory requirements and specifications of the shipper; and

(7) the individual enters into a written contract that specifies the relationship to be that of an independent contractor and not that of an employee.

History: 2009 c 89 s 2



Section 176.051 — ASSUMPTION OF LIABILITY; FARM AND HOUSEHOLD WORKERS.

Subdivision 1. Farm and household workers. An employer of workers on a farm operation or household workers not otherwise covered by this chapter may assume the liability for compensation imposed by this chapter and the employer's procurement of a workers' compensation policy constitutes an assumption by the employer of liability unless the employer elects in writing not to have those persons covered and the policy states that election. This assumption of liability takes effect and continues from the effective date of the policy and only as long as the policy remains in force. If during the life of the insurance policy, an employee, who is a worker on a farm operation or a household worker, suffers personal injury or death arising out of and in the course of employment, the exclusive remedy of the employee or the employee's dependents is under this chapter. For purposes of this section, farm worker does not include a spouse, parent, or child, regardless of age, of a farmer, a partner in a farm operation, or an officer of a family farm corporation as defined in section 500.24, subdivision 1, nor does it include other farmers in the same community or members of their family exchanging work with the farmer-employer or family farm corporation operator.

Subd. 2. [Repealed, 1984 c 432 art 1 s 4]

Subd. 3. [Repealed, 1984 c 432 art 1 s 4]

Subd. 4. [Repealed, 1984 c 432 art 1 s 4]

History: 1953 c 755 s 5; 1973 c 657 s 3; 1975 c 359 s 6; 1977 c 342 s 6; 1983 c 311 s 9



Section 176.061 — THIRD-PARTY LIABILITY.

Subdivision 1. Election of remedies. If an injury or death for which benefits are payable occurs under circumstances which create a legal liability for damages on the part of a party other than the employer and at the time of the injury or death that party was insured or self-insured in accordance with this chapter, the employee, in case of injury, or the employee's dependents, in case of death, may proceed either at law against that party to recover damages or against the employer for benefits, but not against both.

Subd. 2. Action for recovery of damages. If the employee, in case of injury, or the employee's dependents, in case of death, brings an action for the recovery of damages, the amount of the damages, the manner in which they are paid, and the persons to whom they are payable, are as provided in this chapter. In no case shall the party be liable to any person other than the employee or the employee's dependents for any damages resulting from the injury or death.

Subd. 3. Election to receive benefits from employer; subrogation. If the employee or the employee's dependents elect to receive benefits from the employer, or the special compensation fund, the employer or the special compensation fund has a right of indemnity or is subrogated to the right of the employee or the employee's dependents to recover damages against the other party. The employer, or the attorney general on behalf of the special compensation fund, may bring legal proceedings against the party and recover the aggregate amount of benefits payable to or on behalf of the employee or the employee's dependents, regardless of whether such benefits are recoverable by the employee or the employee's dependents at common law or by statute together with costs, disbursements, and reasonable attorney fees of the action.

If an action as provided in this chapter is prosecuted by the employee, the employer, or the attorney general on behalf of the special compensation fund, against the third person, and results in judgment against the third person, or settlement by the third person, the employer has no liability to reimburse or hold the third person harmless on the judgment or settlement in absence of a written agreement to do so executed prior to the injury.

Subd. 4. Application of subdivisions 1, 2, and 3. The provisions of subdivisions 1, 2, and 3 apply only if the employer liable for benefits and the other party legally liable for damages are insured or self-insured and engaged, in the due course of business in, (1) furtherance of a common enterprise, or (2) in the accomplishment of the same or related purposes in operations on the premises where the injury was received at the time of the injury.

Subd. 5. Cumulative remedies. (a) If an injury or death for which benefits are payable is caused under circumstances which created a legal liability for damages on the part of a party other than the employer, that party being then insured or self-insured in accordance with this chapter, and the provisions of subdivisions 1, 2, 3, and 4 do not apply, or the party other than the employer is not then insured or self-insured as provided by this chapter, legal proceedings may be taken by the employee or the employee's dependents in accordance with paragraph (b), or by the employer, or by the attorney general on behalf of the special compensation fund, in accordance with paragraph (c), against the other party to recover damages, notwithstanding the payment of benefits by the employer or the special compensation fund or their liability to pay benefits.

(b) If an action against the other party is brought by the injured employee or the employee's dependents and a judgment is obtained and paid or settlement is made with the other party, the employer or the special compensation fund may deduct from the benefits payable the amount actually received by the employee or dependents or paid on their behalf in accordance with subdivision 6. If the action is not diligently prosecuted or if the court deems it advisable in order to protect the interests of the employer or the special compensation fund, upon application the court may grant the employer or the special compensation fund the right to intervene in the action for the prosecution of the action. If the injured employee or the employee's dependents or any party on their behalf receives benefits from the employer or the special compensation fund or institutes proceedings to recover benefits or accepts from the employer or the special compensation fund any payment on account of the benefits, the employer or the special compensation fund is subrogated to the rights of the employee or the employee's dependents or has a right of indemnity against a third party regardless of whether such benefits are recoverable by the employee or the employee's dependents at common law or by statute. The employer or the attorney general on behalf of the special compensation fund may maintain a separate action or continue an action already instituted. This action may be maintained in the name of the employee or the names of the employee's dependents, or in the name of the employer, or in the name of the attorney general on behalf of the special compensation fund, against the other party for the recovery of damages. If the action is not diligently prosecuted by the employer or the attorney general on behalf of the special compensation fund, or if the court deems it advisable in order to protect the interest of the employee, the court, upon application, may grant to the employee or the employee's dependents the right to intervene in the action for the prosecution of the action. The proceeds of the action or settlement of the action shall be paid in accordance with subdivision 6.

(c) If an employer, being then insured, sustains damages due to a change in workers' compensation insurance premiums, whether by a failure to achieve a decrease or by a retroactive or prospective increase, as a result of the injury or death of an employee which was caused under circumstances which created a legal liability for damages on the part of a party other than the employer, the employer, notwithstanding other remedies provided, may maintain an action against the other party for recovery of the premiums. This cause of action may be brought either by joining in an action described in paragraph (b) or by a separate action. Damages recovered under this clause are for the benefit of the employer and the provisions of subdivision 6 are not applicable to the damages.

(d) The third party is not liable to any person other than the employee or the employee's dependents, or the employer, or the special compensation fund, for any damages resulting from the injury or death.

(e) A coemployee working for the same employer is not liable for a personal injury incurred by another employee unless the injury resulted from the gross negligence of the coemployee or was intentionally inflicted by the coemployee.

Subd. 6. Costs, attorney fees, expenses. (a) The proceeds of all actions for damages or of a settlement of an action under this section, except for damages received under subdivision 5, paragraph (c), received by the injured employee or the employee's dependents or by the employer or the special compensation fund, as provided by subdivision 5, shall be divided as follows:

(1) after deducting the reasonable cost of collection, including but not limited to attorney fees and burial expense in excess of the statutory liability, then

(2) one-third of the remainder shall in any event be paid to the injured employee or the employee's dependents, without being subject to any right of subrogation.

(b) Out of the balance remaining, the employer or the special compensation fund shall be reimbursed in an amount equal to all benefits paid under this chapter to or on behalf of the employee or the employee's dependents by the employer or special compensation fund, less the product of the costs deducted under paragraph (a), clause (1), divided by the total proceeds received by the employee or dependents from the other party multiplied by all benefits paid by the employer or the special compensation fund to the employee or the employee's dependents.

(c) Any balance remaining shall be paid to the employee or the employee's dependents, and shall be a credit to the employer or the special compensation fund for any benefits which the employer or the special compensation fund is obligated to pay, but has not paid, and for any benefits that the employer or the special compensation fund is obligated to make in the future.

(d) There shall be no reimbursement or credit to the employer or to the special compensation fund for interest or penalties.

Subd. 7. Medical treatment. The liability of an employer or the special compensation fund for medical treatment or payment of any other compensation under this chapter is not affected by the fact that the employee was injured through the fault or negligence of a third party, against whom the employee may have a cause of action which may be sued under this chapter, but the employer, or the attorney general on behalf of the special compensation fund, has a separate additional cause of action against the third party to recover any amounts paid for medical treatment or for other compensation payable under this section resulting from the negligence of the third party regardless of whether such other compensation is recoverable by the employee or the employee's dependents at common law or by statute. This separate cause of action of the employer or the attorney general on behalf of the special compensation fund may be asserted in a separate action brought by the employer or the attorney general on behalf of the special compensation fund against the third party, or in the action commenced by the employee or the employer or the attorney general on behalf of the special compensation fund under this chapter, but in the latter case the cause of action shall be separately stated, the amount awarded in the action shall be separately set out in the verdict, and the amount recovered by suit or otherwise as reimbursement for medical expenses or other compensation shall be for the benefit of the employer or the special compensation fund to the extent that the employer or the special compensation fund has paid or will be required to pay compensation or pay for medical treatment of the injured employee and does not affect the amount of periodic compensation to be paid.

Subd. 8. [Repealed, 1983 c 290 s 35]

Subd. 8a. Notice to employer. In every case arising under subdivision 5, a settlement between the third party and the employee is not valid unless prior notice of the intention to settle is given to the employer within a reasonable time. If the employer or insurer pays compensation to the employee under the provisions of this chapter and becomes subrogated to the right of the employee or the employee's dependents or has a right of indemnity, any settlement between the employee or the employee's dependents and the third party is void as against the employer's right of subrogation or indemnity. When an action at law is instituted by an employee or the employee's dependents against a third party for recovery of damages, a copy of the complaint and notice of trial or note of issue in the action shall be served on the employer or insurer. Any judgment rendered in the action is subject to a lien of the employer for the amount to which it is entitled to be subrogated or indemnified under the provisions of subdivision 5.

Subd. 9. Service of notice on attorney general. In every case in which the state is liable to pay compensation or is subrogated to the rights of the employee or the employee's dependents or has a right of indemnity, all notices required to be given the state shall be served on the attorney general and the commissioner.

Subd. 10. MS 1974 [Repealed, 1976 c 2 s 70; 1976 c 154 s 3]

Subd. 10. Indemnity. Notwithstanding the provisions of chapter 65B or any other law to the contrary, an employer has a right of indemnity for any compensation paid or payable pursuant to this chapter, regardless of whether such compensation is recoverable by the employee or the employee's dependents at common law or by statute, including temporary total compensation, temporary partial compensation, permanent partial compensation, medical compensation, rehabilitation, death, and permanent total compensation.

Subd. 11. Right of contribution. To the extent the employer has fault, separate from the fault of the injured employee to whom workers' compensation benefits are payable, any nonemployer third party who is liable has a right of contribution against the employer in an amount proportional to the employer's percentage of fault but not to exceed the net amount the employer recovered pursuant to subdivision 6, paragraphs (b) and (c). The employer may avoid contribution exposure by affirmatively waiving, before selection of the jury, the right to recover workers' compensation benefits paid and payable, thus removing compensation benefits from the damages payable by any third party.

Procedurally, if the employer waives or settles the right to recover workers' compensation benefits paid and payable, the employee or the employee's dependents have the option to present all common law or wrongful death damages whether they are recoverable under the Workers' Compensation Act or not. Following the verdict, the trial court will deduct any awarded damages that are duplicative of workers' compensation benefits paid or payable.

History: 1953 c 755 s 6; Ex1967 c 1 s 6; Ex1967 c 40 s 4; 1969 c 199 s 1,2; 1969 c 936 s 3,4; 1973 c 388 s 15; 1976 c 154 s 1,2; 1979 c 81 s 1,2; Ex1979 c 3 s 31; 1981 c 346 s 61-66; 1983 c 290 s 35; 1986 c 444; 1995 c 231 art 1 s 16; 2000 c 447 s 4-8



Section 176.071 — JOINT EMPLOYERS; CONTRIBUTION.

When compensation is payable under this chapter for the injury or death of an employee employed and paid jointly by two or more employers at the time of the injury or death these employers shall contribute to the payment of the compensation in the proportion of their wage liabilities to the employee. If any such employer is excluded from the provisions of this chapter and is not liable for compensation, the liability of those employers who are liable for compensation is the proportion of the entire compensation which their wage liability bears to the employee's entire wages. As between themselves such employers may arrange for a different distribution of payment of the compensation for which they are liable.

History: 1953 c 755 s 7



Section 176.081 — LEGAL SERVICES OR DISBURSEMENTS; LIEN; REVIEW.

Subdivision 1. Limitation of fees. (a) A fee for legal services of 20 percent of the first $130,000 of compensation awarded to the employee is the maximum permissible fee and does not require approval by the commissioner, compensation judge, or any other party. All fees, including fees for obtaining medical or rehabilitation benefits, must be calculated according to the formula under this subdivision, except as otherwise provided in clause (1) or (2).

(1) The contingent attorney fee for recovery of monetary benefits according to the formula in this section is presumed to be adequate to cover recovery of medical and rehabilitation benefit or services concurrently in dispute. Attorney fees for recovery of medical or rehabilitation benefits or services shall be assessed against the employer or insurer only if the attorney establishes that the contingent fee is inadequate to reasonably compensate the attorney for representing the employee in the medical or rehabilitation dispute. In cases where the contingent fee is inadequate the employer or insurer is liable for attorney fees based on the formula in this subdivision or in clause (2).

For the purposes of applying the formula where the employer or insurer is liable for attorney fees, the amount of compensation awarded for obtaining disputed medical and rehabilitation benefits under sections 176.102, 176.135, and 176.136 shall be the dollar value of the medical or rehabilitation benefit awarded, where ascertainable.

(2) The maximum attorney fee for obtaining a change of doctor or qualified rehabilitation consultant, or any other disputed medical or rehabilitation benefit for which a dollar value is not reasonably ascertainable, is the amount charged in hourly fees for the representation or $500, whichever is less, to be paid by the employer or insurer.

(3) The fees for obtaining disputed medical or rehabilitation benefits are included in the $26,000 limit in paragraph (b). An attorney must concurrently file all outstanding disputed issues. An attorney is not entitled to attorney fees for representation in any issue which could reasonably have been addressed during the pendency of other issues for the same injury.

(b) All fees for legal services related to the same injury are cumulative and may not exceed $26,000. If multiple injuries are the subject of a dispute, the commissioner, compensation judge, or court of appeals shall specify the attorney fee attributable to each injury.

(c) If the employer or the insurer or the defendant is given written notice of claims for legal services or disbursements, the claim shall be a lien against the amount paid or payable as compensation. Subject to the foregoing maximum amount for attorney fees, up to 20 percent of the first $130,000 of periodic compensation awarded to the employee may be withheld from the periodic payments for attorney fees or disbursements if the payor of the funds clearly indicates on the check or draft issued to the employee for payment the purpose of the withholding, the name of the attorney, the amount withheld, and the gross amount of the compensation payment before withholding. In no case shall fees be calculated on the basis of any undisputed portion of compensation awards. Allowable fees under this chapter shall be based solely upon genuinely disputed claims or portions of claims, including disputes related to the payment of rehabilitation benefits or to other aspects of a rehabilitation plan. The existence of a dispute is dependent upon a disagreement after the employer or insurer has had adequate time and information to take a position on liability. Neither the holding of a hearing nor the filing of an application for a hearing alone may determine the existence of a dispute. Except where the employee is represented by an attorney in other litigation pending at the department or at the Office of Administrative Hearings, a fee may not be charged after June 1, 1996, for services with respect to a medical or rehabilitation issue arising under section 176.102, 176.135, or 176.136 performed before the employee has consulted with the department and the department certifies that there is a dispute and that it has tried to resolve the dispute.

(d) An attorney who is claiming legal fees for representing an employee in a workers' compensation matter shall file a statement of attorney fees with the commissioner or compensation judge before whom the matter was heard. A copy of the signed retainer agreement shall also be filed. The employee and insurer shall receive a copy of the statement. The statement shall be on a form prescribed by the commissioner and shall report the number of hours spent on the case.

(e) Employers and insurers may not pay attorney fees or wages for legal services of more than $26,000 per case.

(f) An attorney must file a statement of attorney fees within 12 months of the date the attorney has submitted the written notice specified in paragraph (c). If the attorney has not filed a statement of attorney fees within the 12 months, the attorney must send a renewed notice of lien to the insurer. If 12 months have elapsed since the last notice of lien has been received by the insurer and no statement of attorney fees has been filed, the insurer must release the withheld money to the employee, except that before releasing the money to the employee, the insurer must give the attorney 30 days' written notice of the pending release. The insurer must not release the money if the attorney files a statement of attorney fees within the 30 days.

Subd. 2. [Repealed, 1995 c 231 art 2 s 110]

Subd. 3. Review. A party that is dissatisfied with attorney fees awarded by the commissioner or a compensation judge may file a petition for review by the Workers' Compensation Court of Appeals. The petition shall state the basis for the need of review and whether or not a hearing is requested. A copy of the petition shall be served by the court upon the attorney awarded or denied attorney fees. The Workers' Compensation Court of Appeals shall have the authority to raise the issue of the attorney fees at any time upon its own motion and shall have continuing jurisdiction over attorney fees.

Subd. 4. [Repealed, 1985 c 234 s 22]

Subd. 5. [Repealed, 1995 c 231 art 2 s 110]

Subd. 6. Rules. The commissioner, Office of Administrative Hearings, and the Workers' Compensation Court of Appeals may adopt reasonable and proper joint rules to effect each of their obligations under this section.

Subd. 7. Award; additional amount. If the employer or insurer files a denial of liability, notice of discontinuance, or fails to make payment of compensation or medical expenses within the statutory period after notice of injury or occupational disease, or otherwise unsuccessfully resists the payment of compensation or medical expenses, or unsuccessfully disputes the payment of rehabilitation benefits or other aspects of a rehabilitation plan, and the injured person has employed an attorney at law, who successfully procures payment on behalf of the employee or who enables the resolution of a dispute with respect to a rehabilitation plan, the compensation judge, commissioner, or the Workers' Compensation Court of Appeals upon appeal, upon application, shall award to the employee against the insurer or self-insured employer or uninsured employer, in addition to the compensation benefits paid or awarded to the employee, an amount equal to 30 percent of that portion of the attorney's fee which has been awarded pursuant to this section that is in excess of $250. This subdivision shall apply only to contingent fees payable from the employee's compensation benefits, and not to other fees paid by the employer and insurer, including but not limited to those fees payable for resolution of a medical dispute or rehabilitation dispute, or pursuant to section 176.191.

Subd. 7a. Settlement offer. At any time prior to one day before a matter is to be heard, a party litigating a claim made pursuant to this chapter may serve upon the adverse party a reasonable offer of settlement of the claim, with provision for costs and disbursements then accrued. If before the hearing the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance, together with the proof of service thereof, and thereupon judgment shall be entered.

If an offer by an employer or insurer is not accepted by the employee, it shall be deemed withdrawn and evidence thereof is not admissible, except in a proceeding to determine attorney's fees.

If an offer by an employee is not accepted by the employer or insurer, it shall be deemed withdrawn and evidence thereof is not admissible, except in a proceeding to determine attorney's fees.

The fact that an offer is made but not accepted does not preclude a subsequent offer.

Subd. 8. [Repealed, 1995 c 231 art 2 s 110]

Subd. 9. Retainer agreement. An attorney who is hired by an employee to provide legal services with respect to a claim for compensation made pursuant to this chapter shall prepare a retainer agreement in which the provisions of this section are specifically set out and provide a copy of this agreement to the employee. The retainer agreement shall provide a space for the signature of the employee. A signed agreement shall raise a conclusive presumption that the employee has read and understands the statutory fee provisions. No fee shall be awarded pursuant to this section in the absence of a signed retainer agreement.

The retainer agreement shall contain a notice to the employee regarding the maximum fee allowed under this section in ten-point type, which shall read:

Notice of Maximum Fee

The maximum fee allowed by law for legal services is 20 percent of the first $130,000 of compensation awarded to the employee subject to a cumulative maximum fee of $26,000 for fees related to the same injury.

The employee shall take notice that the employee is under no legal or moral obligation to pay any fee for legal services in excess of the foregoing maximum fee.

Subd. 10. Violation; penalty. An attorney who knowingly violates any of the provisions of this chapter with respect to authorized fees for legal services in connection with any demand made or suit or proceeding brought under the provisions of this chapter is guilty of a gross misdemeanor.

Subd. 11. When fees due. Attorney fees and other disbursements for a proceeding under this chapter shall not be due or paid until the issue for which the fee or disbursement was incurred has been resolved.

Subd. 12. Sanctions; failure to prepare, appear, or participate. If a party or party's attorney fails to appear at any conference or hearing scheduled under this chapter, is substantially unprepared to participate in the conference or hearing, or fails to participate in good faith, the commissioner or compensation judge, upon motion or upon its own initiative, shall require the party or the party's attorney or both to pay the reasonable expenses including attorney fees, incurred by the other party due to the failure to appear, prepare, or participate. Attorney fees or other expenses may not be awarded if the commissioner or compensation judge finds that the noncompliance was substantially justified or that other circumstances would make the sanction unjust. The Department of Labor and Industry, and the Office of Administrative Hearings may by rule establish additional sanctions for failure of a party or the party's attorney to appear, prepare for, or participate in a conference or hearing.

History: 1953 c 755 s 8; 1973 c 388 s 16; 1975 c 271 s 6; 1975 c 359 s 7; 1976 c 134 s 78; 1977 c 342 s 7-11; Ex1979 c 3 s 32; 1981 c 346 s 67-74; 1983 c 290 s 36-41; 1986 c 444; 1986 c 461 s 7; 1987 c 332 s 13; 1989 c 209 art 2 s 23; 1992 c 510 art 2 s 1-3; 1995 c 231 art 2 s 45-49; 1997 c 7 art 1 s 80; 2000 c 447 s 9; 2005 c 90 s 3; 2013 c 70 art 2 s 3,4; 2014 c 275 art 1 s 34; 2016 c 110 art 1 s 1,2

NOTE: The parts of section 176.081 regulating attorney fees without permitting review by the court were found unconstitutional in Irwin v. Surdyks Liquor, 599 N.W.2d 132 (Minn. 1999).



Section 176.091 — MINOR EMPLOYEES.

Except as provided in section 176.092, a minor employee has the same power to enter into a contract, make election of remedy, make any settlement, and receive compensation as an adult employee.

History: 1953 c 755 s 9; 1957 c 781 s 1; 1973 c 388 s 17; 1975 c 271 s 6; 1975 c 359 23; 1976 c 134 s 78; 1993 c 194 s 3



Section 176.092 — GUARDIAN; CONSERVATOR.

Subdivision 1. When required. An injured employee or a dependent under section 176.111 who is a minor or an incapacitated person as that term is defined in section 524.5-102, subdivision 6, shall have a guardian or conservator to represent the interests of the employee or dependent in obtaining compensation according to the provisions of this chapter. This section applies if the employee receives or is eligible for permanent total disability benefits, supplementary benefits, or permanent partial disability benefits totaling more than $3,000 or a dependent receives or is eligible for dependency benefits, or if the employee or dependent receives or is offered a lump sum that exceeds five times the statewide average weekly wage.

Subd. 1a. Parent as guardian. A parent is presumed to be the guardian of the minor employee for purposes of this section. Where the parents of the minor employee are divorced, either parent with legal custody may be considered the guardian for purposes of this section. Notwithstanding subdivision 1, where the employee receives or is eligible for a lump-sum payment of permanent total disability benefits, supplementary benefits, or permanent partial disability benefits totaling more than $3,000 or if the employee receives or is offered a settlement that exceeds five times the statewide average weekly wage, the compensation judge shall review such cases to determine whether benefits should be paid in a lump sum or through an annuity.

Subd. 2. Appointment. If an injured employee or dependent under section 176.111 does not have a guardian or conservator and the attorney representing the employee or dependent knows or has reason to believe the employee or dependent is a minor or an incapacitated person, the attorney shall, within 30 days, seek a district court order appointing a guardian or conservator. If the employer, insurer, or special compensation fund in a matter involving a claim against the fund knows or has reason to believe the employee or dependent is a minor or is incapacitated, the employer, insurer, or special compensation fund shall notify the attorney representing the employee or dependent. If the employee or dependent has no attorney or the attorney fails to seek appointment of a guardian or conservator within 30 days of being notified under this subdivision, the employer or insurer shall seek the appointment in district court and the special compensation fund shall notify the commissioner or a compensation judge for referral of the matter under subdivision 3. In the case of a minor who is not represented by an attorney, the commissioner shall refer the matter under subdivision 3.

Subd. 3. Referral. When, in a proceeding before them, it appears to the commissioner, compensation judge, or, in cases upon appeal, the Workers' Compensation Court of Appeals, that an injured employee or a dependent is a minor or an incapacitated person without a guardian or conservator, the commissioner, compensation judge, or court of appeals shall refer the matter to district court. The commissioner has no duty to monitor files at the department but must review a file for referral upon receiving a complaint that an injured employee or dependent is a minor or an incapacitated person without a guardian or conservator.

Subd. 4. Guardian, conservator; powers, duties. A guardian or conservator of an injured employee or dependent shall have the powers and duties granted by the district court including, but not limited to:

(1) representing the interests of the employee or dependent in obtaining compensation according to the provisions of this chapter;

(2) receiving monetary compensation benefits, including the amount of any award, settlement, or judgment; and

(3) acting as a fiduciary in distributing, managing, and investing monetary workers' compensation benefits.

History: 1993 c 194 s 4; 1995 c 189 s 8; 1996 c 277 s 1; 2002 c 262 s 1,2; 2004 c 146 art 3 s 12; 2005 c 90 s 4



Section 176.095 — LEGISLATIVE FINDINGS.

The legislature finds that workers' compensation benefits for total disabilities should exceed those benefits provided for partial disabilities in order to fairly compensate the person unable to engage in gainful employment or suffering an injury described in section 176.101, subdivision 5. It is the policy of the legislature that any change in the benefit schedule for total disability be accompanied by an appropriate change in the benefit schedule for partial disability.

History: 1969 c 936 s 1; 1975 c 359 s 23



Section 176.101 — COMPENSATION SCHEDULE.

Subdivision 1. Temporary total disability. (a) For injury producing temporary total disability, the compensation is 66-2/3 percent of the weekly wage at the time of injury.

(b)(1) Commencing on October 1, 2013, and each October 1 thereafter, the maximum weekly compensation payable is 102 percent of the statewide average weekly wage for the period ending December 31 of the preceding year.

(2) The Workers' Compensation Advisory Council may consider adjustment increases and make recommendations to the legislature.

(c) The minimum weekly compensation payable is $130 per week or the injured employee's actual weekly wage, whichever is less.

(d) Temporary total compensation shall be paid during the period of disability subject to the cessation and recommencement conditions in paragraphs (e) to (l).

(e) Temporary total disability compensation shall cease when the employee returns to work. Except as otherwise provided in section 176.102, subdivision 11, temporary total disability compensation may only be recommenced following cessation under this paragraph, paragraph (h), or paragraph (j) prior to payment of 130 weeks of temporary total disability compensation and only as follows:

(1) if temporary total disability compensation ceased because the employee returned to work, it may be recommenced if the employee is laid off or terminated for reasons other than misconduct if the layoff or termination occurs prior to 90 days after the employee has reached maximum medical improvement. Recommenced temporary total disability compensation under this clause ceases when any of the cessation events in paragraphs (e) to (l) occurs; or

(2) if temporary total disability compensation ceased because the employee returned to work or ceased under paragraph (h) or (j), it may be recommenced if the employee is medically unable to continue at a job due to the injury. Where the employee is medically unable to continue working due to the injury, temporary total disability compensation may continue until any of the cessation events in paragraphs (e) to (l) occurs following recommencement. If an employee who has not yet received temporary total disability compensation becomes medically unable to continue working due to the injury after reaching maximum medical improvement, temporary total disability compensation shall commence and shall continue until any of the events in paragraphs (e) to (l) occurs following commencement. For purposes of commencement or recommencement under this clause only, a new period of maximum medical improvement under paragraph (j) begins when the employee becomes medically unable to continue working due to the injury. Temporary total disability compensation may not be recommenced under this clause and a new period of maximum medical improvement does not begin if the employee is not actively employed when the employee becomes medically unable to work. All periods of initial and recommenced temporary total disability compensation are included in the 130-week limitation specified in paragraph (k).

(f) Temporary total disability compensation shall cease if the employee withdraws from the labor market. Temporary total disability compensation may be recommenced following cessation under this paragraph only if the employee reenters the labor market prior to 90 days after the employee reached maximum medical improvement and prior to payment of 130 weeks of temporary total disability compensation. Once recommenced, temporary total disability ceases when any of the cessation events in paragraphs (e) to (l) occurs.

(g) Temporary total disability compensation shall cease if the total disability ends and the employee fails to diligently search for appropriate work within the employee's physical restrictions. Temporary total disability compensation may be recommenced following cessation under this paragraph only if the employee begins diligently searching for appropriate work within the employee's physical restrictions prior to 90 days after maximum medical improvement and prior to payment of 130 weeks of temporary total disability compensation. Once recommenced, temporary total disability compensation ceases when any of the cessation events in paragraphs (e) to (l) occurs.

(h) Temporary total disability compensation shall cease if the employee has been released to work without any physical restrictions caused by the work injury.

(i) Temporary total disability compensation shall cease if the employee refuses an offer of work that is consistent with a plan of rehabilitation filed with the commissioner which meets the requirements of section 176.102, subdivision 4, or, if no plan has been filed, the employee refuses an offer of gainful employment that the employee can do in the employee's physical condition. Once temporary total disability compensation has ceased under this paragraph, it may not be recommenced.

(j) Temporary total disability compensation shall cease 90 days after the employee has reached maximum medical improvement, except as provided in section 176.102, subdivision 11, paragraph (b). For purposes of this subdivision, the 90-day period after maximum medical improvement commences on the earlier of: (1) the date that the employee receives a written medical report indicating that the employee has reached maximum medical improvement; or (2) the date that the employer or insurer serves the report on the employee and the employee's attorney, if any. Once temporary total disability compensation has ceased under this paragraph, it may not be recommenced except if the employee returns to work and is subsequently medically unable to continue working as provided in paragraph (e), clause (2).

(k) Temporary total disability compensation shall cease entirely when 130 weeks of temporary total disability compensation have been paid, except as provided in section 176.102, subdivision 11, paragraph (b). Notwithstanding anything in this section to the contrary, initial and recommenced temporary total disability compensation combined shall not be paid for more than 130 weeks, regardless of the number of weeks that have elapsed since the injury, except that if the employee is in a retraining plan approved under section 176.102, subdivision 11, the 130-week limitation shall not apply during the retraining, but is subject to the limitation before the plan begins and after the plan ends.

(l) Paragraphs (e) to (k) do not limit other grounds under law to suspend or discontinue temporary total disability compensation provided under this chapter.

(m) Once an employee has been paid 52 weeks of temporary total compensation, the employer or insurer must notify the employee in writing of the 130-week limitation on payment of temporary total compensation. A copy of this notice must also be filed with the department.

Subd. 2. Temporary partial disability. (a) In all cases of temporary partial disability the compensation shall be 66-2/3 percent of the difference between the weekly wage of the employee at the time of injury and the wage the employee is able to earn in the employee's partially disabled condition. This compensation shall be paid during the period of disability except as provided in this section, payment to be made at the intervals when the wage was payable, as nearly as may be, and subject to the maximum rate for temporary total compensation.

(b) Temporary partial compensation may be paid only while the employee is employed, earning less than the employee's weekly wage at the time of the injury, and the reduced wage the employee is able to earn in the employee's partially disabled condition is due to the injury. Except as provided in section 176.102, subdivision 11, paragraphs (b) and (c), temporary partial compensation may not be paid for more than 225 weeks, or after 450 weeks after the date of injury, whichever occurs first.

(c) Temporary partial compensation must be reduced to the extent that the wage the employee is able to earn in the employee's partially disabled condition plus the temporary partial disability payment otherwise payable under this subdivision exceeds 500 percent of the statewide average weekly wage.

Subd. 2a. Permanent partial disability. (a) Compensation for permanent partial disability is as provided in this subdivision. Permanent partial disability must be rated as a percentage of the whole body in accordance with rules adopted by the commissioner under section 176.105. The percentage determined pursuant to the rules must be multiplied by the corresponding amount in the following table:

An employee may not receive compensation for more than a 100 percent disability of the whole body, even if the employee sustains disability to two or more body parts.

(b) Permanent partial disability is payable upon cessation of temporary total disability under subdivision 1. If the employee requests payment in a lump sum, then the compensation must be paid within 30 days. This lump-sum payment may be discounted to the present value calculated up to a maximum five percent basis. If the employee does not choose to receive the compensation in a lump sum, then the compensation is payable in installments at the same intervals and in the same amount as the employee's temporary total disability rate on the date of injury. Permanent partial disability is not payable while temporary total compensation is being paid.

Subd. 3. [Repealed, 1983 c 290 s 173]

Subd. 3a. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3b. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3c. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3d. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3e. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3f. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3g. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3h. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3i. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3j. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3k. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3l. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3m. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3n. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3o. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3p. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3q. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3r. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3s. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3t. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3u. [Repealed, 1995 c 231 art 1 s 36]

Subd. 3v. [Repealed, 1987 c 332 s 117]

Subd. 4. Permanent total disability. For permanent total disability, as defined in subdivision 5, the compensation shall be 66-2/3 percent of the daily wage at the time of the injury, subject to a maximum weekly compensation equal to the maximum weekly compensation for a temporary total disability and a minimum weekly compensation equal to 65 percent of the statewide average weekly wage. This compensation shall be paid during the permanent total disability of the injured employee but after a total of $25,000 of weekly compensation has been paid, the amount of the weekly compensation benefits being paid by the employer shall be reduced by the amount of any disability benefits being paid by any government disability benefit program if the disability benefits are occasioned by the same injury or injuries which give rise to payments under this subdivision. This reduction shall also apply to any old age and survivor insurance benefits. Payments shall be made at the intervals when the wage was payable, as nearly as may be. In case an employee who is permanently and totally disabled becomes an inmate of a public institution, no compensation shall be payable during the period of confinement in the institution, unless there is wholly dependent on the employee for support some person named in section 176.111, subdivision 1, 2 or 3, in which case the compensation provided for in section 176.111, during the period of confinement, shall be paid for the benefit of the dependent person during dependency. The dependency of this person shall be determined as though the employee were deceased. Permanent total disability shall cease at age 67 because the employee is presumed retired from the labor market. This presumption is rebuttable by the employee. The subjective statement the employee is not retired is not sufficient in itself to rebut the presumptive evidence of retirement but may be considered along with other evidence.

Subd. 4a. Preexisting condition or disability; apportionment. (a) If a personal injury results in a disability which is attributable in part to a preexisting disability that arises from a congenital condition or is the result of a traumatic injury or incident, whether or not compensable under this chapter, the compensation payable for the permanent partial disability pursuant to this section shall be reduced by the proportion of the disability which is attributable only to the preexisting disability. An apportionment of a permanent partial disability under this subdivision shall be made only if the preexisting disability is clearly evidenced in a medical report or record made prior to the current personal injury. Evidence of a copy of the medical report or record upon which apportionment is based shall be made available to the employee by the employer at the time compensation for the permanent partial disability is begun.

(b) The compensable portion of the permanent partial disability under this section shall be paid at the rate at which the entire disability would be compensated but for the apportionment.

Subd. 5. Definition. For purposes of subdivision 4, "permanent total disability" means only:

(1) the total and permanent loss of the sight of both eyes, the loss of both arms at the shoulder, the loss of both legs so close to the hips that no effective artificial members can be used, complete and permanent paralysis, total and permanent loss of mental faculties; or

(2) any other injury which totally and permanently incapacitates the employee from working at an occupation which brings the employee an income, provided that the employee must also meet the criteria of one of the following items:

(i) the employee has at least a 17 percent permanent partial disability rating of the whole body;

(ii) the employee has a permanent partial disability rating of the whole body of at least 15 percent and the employee is at least 50 years old at the time of injury; or

(iii) the employee has a permanent partial disability rating of the whole body of at least 13 percent and the employee is at least 55 years old at the time of the injury, and has not completed grade 12 or obtained a GED certificate.

For purposes of this clause, "totally and permanently incapacitated" means that the employee's physical disability in combination with any one of item (i), (ii), or (iii) causes the employee to be unable to secure anything more than sporadic employment resulting in an insubstantial income. Other factors not specified in item (i), (ii), or (iii), including the employee's age, education, training and experience, may only be considered in determining whether an employee is totally and permanently incapacitated after the employee meets the threshold criteria of item (i), (ii), or (iii). The employee's age, level of physical disability, or education may not be considered to the extent the factor is inconsistent with the disability, age, and education factors specified in item (i), (ii), or (iii).

Subd. 6. Minors; apprentices. (a) If any employee entitled to the benefits of this chapter is an apprentice of any age and sustains a personal injury arising out of and in the course of employment resulting in permanent total or a compensable permanent partial disability, for the purpose of computing the compensation to which the employee is entitled for the injury, the compensation rate for temporary total, temporary partial, or permanent total disability shall be the maximum rate for temporary total disability under subdivision 1.

(b) If any employee entitled to the benefits of this chapter is a minor and sustains a personal injury arising out of and in the course of employment resulting in permanent total disability, for the purpose of computing the compensation to which the employee is entitled for the injury, the compensation rate for a permanent total disability shall be the maximum rate for temporary total disability under subdivision 1.

Subd. 7. [Repealed, Ex1979 c 3 s 70]

Subd. 8. Cessation of benefits. Temporary total disability payments shall cease at retirement. "Retirement" means that a preponderance of the evidence supports a conclusion that an employee has retired. The subjective statement of an employee that the employee is not retired is not sufficient in itself to rebut objective evidence of retirement but may be considered along with other evidence.

For injuries occurring after January 1, 1984, an employee who receives Social Security old age and survivors insurance retirement benefits under the Social Security Act, Public Law 98-21, as amended, is presumed retired from the labor market. For injuries occurring after October 1, 2000, an employee who receives any other service-based government retirement pension is presumed retired from the labor market. The term "service-based government retirement pension" does not include disability-based government pensions. These presumptions are rebuttable by a preponderance of the evidence.

History: 1953 c 755 s 10; 1955 c 615 s 1-5; 1957 c 781 s 2-5; Ex1967 c 40 s 7-11; 1969 c 186 s 1; 1969 c 276 s 2; 1969 c 936 s 5-8; 1971 c 422 s 1,2; 1971 c 475 s 1-4; 1973 c 388 s 18-20; 1973 c 600 s 1; 1973 c 643 s 1-4; 1974 c 486 s 2-4; 1975 c 271 s 6; 1975 c 359 s 8,23; 1976 c 134 s 78; 1977 c 342 s 12; 1977 c 347 s 30; Ex1979 c 3 s 33-35; 1981 c 346 s 75; 1983 c 290 s 42-68; 1984 c 432 art 2 s 1-12; 1985 c 234 s 5-7; 1986 c 444; 1986 c 461 s 8,9; 1989 c 209 art 2 s 24; 1992 c 510 art 1 s 3-7; 1994 c 488 s 8; 1995 c 231 art 1 s 17-23; 2000 c 447 s 10-12,25; 2002 c 220 art 13 s 9; 2008 c 250 s 3; 2009 c 75 s 1; 2013 c 70 art 2 s 5



Section 176.102 — REHABILITATION.

Subdivision 1. Scope. (a) This section applies only to vocational rehabilitation of injured employees and their spouses as provided under subdivision 1a. Physical rehabilitation of injured employees is considered treatment subject to section 176.135.

(b) Rehabilitation is intended to restore the injured employee so the employee may return to a job related to the employee's former employment or to a job in another work area which produces an economic status as close as possible to that the employee would have enjoyed without disability. Rehabilitation to a job with a higher economic status than would have occurred without disability is permitted if it can be demonstrated that this rehabilitation is necessary to increase the likelihood of reemployment. Economic status is to be measured not only by opportunity for immediate income but also by opportunity for future income.

Subd. 1a. Surviving spouse. Upon the request of a qualified dependent surviving spouse, rehabilitation services shall be provided through the rehabilitation services section of the Workers' Compensation Division. For the purposes of this subdivision a qualified dependent surviving spouse is a dependent surviving spouse, as determined under section 176.111, who is in need of rehabilitation assistance to become self-supporting. A spouse who is provided rehabilitation services under this subdivision is not entitled to compensation under subdivision 11.

Subd. 2. Administrators. (a) The commissioner shall hire a director of rehabilitation services in the classified service. The commissioner shall monitor and supervise rehabilitation services, including, but not limited to, making determinations regarding the selection and delivery of rehabilitation services and the criteria used to approve qualified rehabilitation consultants and rehabilitation vendors. The commissioner may also make determinations regarding fees for rehabilitation services and shall by rule establish a fee schedule or otherwise limit fees charged by qualified rehabilitation consultants and vendors. The commissioner shall annually review the fees and give notice of any adjustment in the State Register. The commissioner may hire qualified personnel to assist in the commissioner's duties under this section and may delegate the duties and performance.

(b) On October 1, 2008, the maximum hourly rate for rehabilitation services under Minnesota Rules, part 5220.1900, subpart 1c, is increased to $91, and the maximum hourly rate for rehabilitation services under Minnesota Rules, part 5220.1900, subpart 1d, is increased to $81. These increases are in lieu of the October 1, 2008, annual increase authorized by Minnesota Rules, part 5220.1900, subpart 1b. The maximum hourly rate and annual increase under Minnesota Rules, part 5220.1900, subpart 1e, and the hourly rate reduction under Minnesota Rules, part 5220.1900, subpart 1f, are unchanged by this paragraph.

Subd. 3. Review panel. There is created a rehabilitation review panel composed of the commissioner or a designee, who shall serve as an ex officio member and two members each from employers, insurers, and rehabilitation, two licensed or registered health care providers, one chiropractor, and four members representing labor. The members shall be appointed by the commissioner and shall serve four-year terms which may be renewed. Terms, compensation, and removal for members shall be governed by section 15.0575. Notwithstanding section 15.059, this panel does not expire unless the panel no longer fulfills the purpose for which the panel was established, the panel has not met in the last 18 months, or the panel does not comply with the registration requirements of section 15.0599, subdivision 3. The panel shall select a chair. The panel shall review and make a determination with respect to appeals from orders of the commissioner regarding certification approval of qualified rehabilitation consultants and vendors. The hearings are de novo and initiated by the panel under the contested case procedures of chapter 14, and are appealable to the Workers' Compensation Court of Appeals in the manner provided by section 176.421.

Subd. 3a. Disciplinary actions. The panel has authority to discipline qualified rehabilitation consultants and vendors and may impose a penalty of up to $3,000 per violation, payable to the commissioner for deposit in the assigned risk safety account, and may suspend or revoke certification. Complaints against registered qualified rehabilitation consultants and vendors shall be made to the commissioner who may investigate complaints. If the investigation indicates a violation of this chapter or rules adopted under this chapter, the commissioner may initiate a contested case proceeding under the provisions of chapter 14. In these cases, the rehabilitation review panel shall make the final decision following receipt of the report of an administrative law judge. The decision of the panel is appealable to the Workers' Compensation Court of Appeals in the manner provided by section 176.421. The panel shall continuously study rehabilitation services and delivery, develop and recommend rehabilitation rules to the commissioner, and assist the commissioner in accomplishing public education.

The commissioner may appoint alternates for one-year terms to serve as a member when a member is unavailable. The number of alternates shall not exceed one labor member, one employer or insurer member, and one member representing a licensed or registered health care provider, chiropractic, or rehabilitation.

Subd. 3b. Review panel determinations. Recommendations from the administrative law judge following a contested case hearing shall be determined by the panel. The panel may adopt rules of procedure which may be joint rules with the Medical Services Review Board.

Subd. 3c. Rehabilitation review panel meetings. (a) Except where the rehabilitation review panel is making a decision in a contested case matter under subdivision 3, 3a, or 3b, the panel may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the panel participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the panel can hear clearly all discussion and testimony and all votes of members of the panel and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the panel is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the panel participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means are used to conduct a regular, special, or emergency meeting, the panel, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The panel or the Department of Labor and Industry may require the person making such a connection to pay for documented costs that the panel or the Department of Labor and Industry incurs as a result of the additional connection.

(d) If telephone or other electronic means are used to conduct a regular, special, or emergency meeting, the panel shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and that a person may monitor the meeting electronically from a remote location. The timing and method of providing notice is governed by section 13D.04.

Subd. 4. Rehabilitation plan; development. (a) A rehabilitation consultation must be provided by the employer to an injured employee upon request of the employee, the employer, or the commissioner. When the commissioner has received notice or information that an employee has sustained an injury that may be compensable under this chapter, the commissioner must notify the injured employee of the right to request a rehabilitation consultation to assist in return to work. The notice may be included in other information the commissioner gives to the employee under section 176.235, and must be highlighted in a way to draw the employee's attention to it. If a rehabilitation consultation is requested, the employer shall provide a qualified rehabilitation consultant. If the injured employee objects to the employer's selection, the employee may select a qualified rehabilitation consultant of the employee's own choosing within 60 days following the filing of a copy of the employee's rehabilitation plan with the commissioner. If the consultation indicates that rehabilitation services are appropriate under subdivision 1, the employer shall provide the services. If the consultation indicates that rehabilitation services are not appropriate under subdivision 1, the employer shall notify the employee of this determination within 14 days after the consultation.

(b) In order to assist the commissioner in determining whether or not to request rehabilitation consultation for an injured employee, an employer shall notify the commissioner whenever the employee's temporary total disability will likely exceed 13 weeks. The notification must be made within 90 days from the date of the injury or when the likelihood of at least a 13-week disability can be determined, whichever is earlier, and must include a current physician's report.

(c) The qualified rehabilitation consultant shall disclose in writing at the first meeting or written communication with the employee any ownership interest or affiliation between the firm which employs the qualified rehabilitation consultant and the employer, insurer, adjusting or servicing company, including the nature and extent of the affiliation or interest. The consultant shall also disclose to all parties any affiliation, business referral or other arrangement between the consultant or the firm employing the consultant and any other party, attorney, or health care provider involved in the case.

(d) After the initial provision or selection of a qualified rehabilitation consultant as provided under paragraph (a), the employee may request a different qualified rehabilitation consultant which shall be granted or denied by the commissioner or compensation judge according to the best interests of the parties.

(e) The employee and employer shall enter into a program if one is prescribed in a rehabilitation plan within 30 days of the rehabilitation consultation if the qualified rehabilitation consultant determines that rehabilitation is appropriate. A copy of the plan, including a target date for return to work, shall be submitted to the commissioner within 15 days after the plan has been developed.

(f) If the employer does not provide rehabilitation consultation requested under paragraph (a), the commissioner or compensation judge shall notify the employer that if the employer fails to provide a qualified rehabilitation consultant within 15 days to conduct a rehabilitation consultation, the commissioner or compensation judge shall appoint a qualified rehabilitation consultant to provide the consultation at the expense of the employer unless the commissioner or compensation judge determines the consultation is not required.

(g) In developing a rehabilitation plan consideration shall be given to the employee's qualifications, including but not limited to age, education, previous work history, interest, transferable skills, and present and future labor market conditions.

(h) The commissioner or compensation judge may waive rehabilitation services under this section if the commissioner or compensation judge is satisfied that the employee will return to work in the near future or that rehabilitation services will not be useful in returning an employee to work.

Subd. 5. On-the-job training; job development limitation. (a) On-the-job training is to be given consideration in developing a rehabilitation plan especially where it would produce an economic status similar to that enjoyed prior to disability.

(b) For purposes of this subdivision, job development means systematic contact with prospective employers resulting in opportunities for interviews and employment that might not otherwise have existed, and includes identification of job leads and arranging for job interviews. Job development facilitates a prospective employer's consideration of a qualified employee for employment. Job development services provided by a qualified rehabilitation consultant firm or a registered rehabilitation vendor must not exceed 20 hours per month or 26 consecutive or intermittent weeks. When 13 consecutive or intermittent weeks of job development services have been provided, the qualified rehabilitation consultant must consult with the parties and either file a plan amendment reflecting an agreement by the parties to extend job development services for up to an additional 13 consecutive or intermittent weeks, or file a request for a rehabilitation conference under section 176.106. The commissioner or compensation judge may issue an order modifying the rehabilitation plan or make other determinations about the employee's rehabilitation, but must not order more than 26 total consecutive or intermittent weeks of job development services.

Subd. 6. Plan, eligibility for rehabilitation, approval and appeal. (a) The commissioner or a compensation judge shall determine eligibility for rehabilitation services and shall review, approve, modify, or reject rehabilitation plans developed under subdivision 4. The commissioner or a compensation judge shall also make determinations regarding rehabilitation issues not necessarily part of a plan including, but not limited to, determinations regarding whether an employee is eligible for further rehabilitation and the benefits under subdivisions 9 and 11 to which an employee is entitled.

(b) A rehabilitation consultant must file a progress report on the plan with the commissioner six months after the plan is filed. The progress report must include a current estimate of the total cost and the expected duration of the plan. The commissioner may require additional progress reports. Based on the progress reports and available information, the commissioner may take actions including, but not limited to, redirecting, amending, suspending, or terminating the plan.

Subd. 6a. [Repealed, 1987 c 332 s 117]

Subd. 7. Plan implementation; reports. Upon request by the commissioner, insurer, employer or employee, medical and rehabilitation reports shall be made by the provider of the medical and rehabilitation service to the commissioner, insurer, employer or employee.

Subd. 8. Plan modification. (a) Upon request to the commissioner or compensation judge by the employer, the insurer, or employee, or upon the commissioner's own request, the plan may be suspended, terminated, or altered upon a showing of good cause, including:

(1) a physical impairment that does not allow the employee to pursue the rehabilitation plan;

(2) the employee's performance level indicates the plan will not be successfully completed;

(3) an employee does not cooperate with a plan;

(4) that the plan or its administration is substantially inadequate to achieve the rehabilitation plan objectives;

(5) that the employee is not likely to benefit from further rehabilitation services.

(b) An employee may request a change in a rehabilitation plan once because the employee feels ill-suited for the type of work for which rehabilitation is being provided. If the rehabilitation plan includes retraining, this request must be made within 90 days of the beginning of the retraining program.

Subd. 9. Plan; costs. (a) An employer is liable for the following rehabilitation expenses under this section:

(1) cost of rehabilitation evaluation and preparation of a plan;

(2) cost of all rehabilitation services and supplies necessary for implementation of the plan;

(3) reasonable cost of tuition, books, travel, and custodial day care; and, in addition, reasonable costs of board and lodging when rehabilitation requires residence away from the employee's customary residence;

(4) reasonable costs of travel and custodial day care during the job interview process;

(5) reasonable cost for moving expenses of the employee and family if a job is found in a geographic area beyond reasonable commuting distance after a diligent search within the present community. Relocation shall not be paid more than once during any rehabilitation program, and relocation shall not be required if the new job is located within the same standard metropolitan statistical area as the employee's job at the time of injury. An employee shall not be required to relocate and a refusal to relocate shall not result in a suspension or termination of compensation under this chapter; and

(6) any other expense agreed to be paid.

(b) Charges for services provided by a rehabilitation consultant or vendor must be submitted on a billing form prescribed by the commissioner. No payment for the services shall be made until the charges are submitted on the prescribed form.

(c) Except as provided in this paragraph, an employer is not liable for charges for services provided by a rehabilitation consultant or vendor unless the employer or its insurer receives a bill for those services within 45 days of the provision of the services. The commissioner or a compensation judge may order payment for charges not timely billed under this paragraph if the rehabilitation consultant or vendor can prove that the failure to submit the bill as required by this paragraph was due to circumstances beyond the control of the rehabilitation consultant or vendor. A rehabilitation consultant or vendor may not collect payment from any other person, including the employee, for bills that an employer is relieved from liability for paying under this paragraph.

Subd. 10. Rehabilitation; consultants and vendors. (a) The commissioner shall approve rehabilitation consultants who may propose and implement plans if they satisfy rules adopted by the commissioner for rehabilitation consultants. A consultant may be an individual or public or private entity, and except for rehabilitation services, Department of Employment and Economic Development, a consultant may not be a vendor or the agent of a vendor of rehabilitation services. The commissioner shall also approve rehabilitation vendors if they satisfy rules adopted by the commissioner.

(b) An individual qualified rehabilitation consultant registered by the commissioner must not provide any medical, rehabilitation, or disability case management services related to an injury that is compensable under this chapter when these services are part of the same claim, unless the case management services are part of an approved rehabilitation plan.

Subd. 11. Retraining; compensation. (a) Retraining is limited to 156 weeks. An employee who has been approved for retraining may petition the commissioner or compensation judge for additional compensation not to exceed 25 percent of the compensation otherwise payable. If the commissioner or compensation judge determines that this additional compensation is warranted due to unusual or unique circumstances of the employee's retraining plan, the commissioner may award additional compensation in an amount not to exceed the employee's request. This additional compensation shall cease at any time the commissioner or compensation judge determines the special circumstances are no longer present.

(b) If the employee is not employed during a retraining plan that has been specifically approved under this section, temporary total compensation is payable for up to 90 days after the end of the retraining plan; except that, payment during the 90-day period is subject to cessation in accordance with section 176.101. If the employee is employed during the retraining plan but earning less than at the time of injury, temporary partial compensation is payable at the rate of 66-2/3 percent of the difference between the employee's weekly wage at the time of injury and the weekly wage the employee is able to earn in the employee's partially disabled condition, subject to the maximum rate for temporary total compensation. Temporary partial compensation is not subject to the 225-week or 450-week limitations provided by section 176.101, subdivision 2, during the retraining plan, but is subject to those limitations before and after the plan.

(c) Any request for retraining shall be filed with the commissioner before 208 weeks of any combination of temporary total or temporary partial compensation have been paid. Retraining shall not be available after 208 weeks of any combination of temporary total or temporary partial compensation benefits have been paid unless the request for the retraining has been filed with the commissioner prior to the time the 208 weeks of compensation have been paid.

(d) The employer or insurer must notify the employee in writing of the 208-week limitation for filing a request for retraining with the commissioner. This notice must be given before 80 weeks of temporary total disability or temporary partial disability compensation have been paid, regardless of the number of weeks that have elapsed since the date of injury. If the notice is not given before the 80 weeks, the period of time within which to file a request for retraining is extended by the number of days the notice is late, but in no event may a request be filed later than 225 weeks after any combination of temporary total disability or temporary partial disability compensation have been paid. The commissioner may assess a penalty of $25 per day that the notice is late, up to a maximum penalty of $2,000, against an employer or insurer for failure to provide the notice. The penalty is payable to the commissioner for deposit in the assigned risk safety account.

Subd. 11a. Applicability of section. This section is applicable to all employees injured prior to or on and after October 1, 1979, except for those provisions which affect an employee's monetary benefits.

Subd. 12. [Repealed, 1983 c 290 s 173]

Subd. 13. Discontinuance. All benefits payable under chapter 176 may, after a determination and order by the commissioner or compensation judge, be discontinued or forfeited for any time during which the employee refuses to submit to any reasonable examinations and evaluative procedures ordered by the commissioner or compensation judge to determine the need for and details of a plan of rehabilitation, or refuses to participate in rehabilitation evaluation as required by this section or does not make a good faith effort to participate in a rehabilitation plan. A discontinuance under this section is governed by sections 176.238 and 176.239.

Subd. 14. Fees. The commissioner shall impose fees sufficient to cover the cost of approving and monitoring qualified rehabilitation consultants, consultant firms, and vendors of rehabilitation services. These fees are payable to the commissioner for deposit in the special compensation fund.

History: Ex1979 c 3 s 36; 1981 c 346 s 76; 1983 c 290 s 69-83; 1984 c 432 art 2 s 13,14; 1985 c 234 s 8,9; 1Sp1985 c 13 s 273; 1986 c 444; 1987 c 332 s 14-21; 1992 c 510 art 1 s 8; art 4 s 1-5; 1994 c 483 s 1; 1994 c 632 art 4 s 57,58; 1995 c 231 art 2 s 50,51; 1997 c 187 art 3 s 26; 1999 c 250 art 3 s 22; 2000 c 447 s 13,14; 2001 c 123 s 2-4; 2001 c 161 s 33; 2004 c 206 s 52; 2005 c 90 s 5; 2008 c 250 s 4,5; 2009 c 75 s 2-4; 2013 c 70 art 1 s 1; art 2 s 6,7



Section 176.103 — MEDICAL HEALTH CARE REVIEW.

Subdivision 1. Purpose. It is the purpose of this section to provide for review of clinical health care providers who render services to injured employees. This review shall be achieved by establishing a quality control system within the Department of Labor and Industry.

The commissioner shall hire a medical consultant to assist in the administration of this section.

The medical consultant shall be a doctor of medicine licensed under the laws of Minnesota.

The medical consultant shall perform all duties assigned by the commissioner relating to the supervision of the total continuum of care of injured employees and shall also advise the department on matters on which the commissioner requests the consultant's advice or if the consultant deems it appropriate.

Subd. 2. Scope. The commissioner shall monitor the medical and surgical treatment provided to injured employees, the services of other health care providers and shall also monitor hospital utilization as it relates to the treatment of injured employees. This monitoring shall include determinations concerning the appropriateness of the service, whether the treatment is necessary and effective, the proper cost of services, the quality of the treatment, the right of providers to receive payment under this chapter for services rendered or the right to receive payment under this chapter for future services. Insurers and self-insurers must assist the commissioner in this monitoring by reporting to the commissioner cases of suspected excessive, inappropriate, or unnecessary treatment. The commissioner in consultation with the Medical Services Review Board shall adopt rules defining standards of treatment including inappropriate, unnecessary, or excessive treatment and the sanctions to be imposed for inappropriate, unnecessary, or excessive treatment. The sanctions imposed may include, without limitation, a warning, a restriction on providing treatment, requiring preauthorization by the board for a plan of treatment, and suspension from receiving compensation for the provision of treatment under chapter 176. The commissioner's authority under this section also includes the authority to make determinations regarding any other activity involving the questions of utilization of medical services, and any other determination the commissioner deems necessary for the proper administration of this section, but does not include the authority to make the initial determination of primary liability, except as provided by section 176.305.

Subd. 2a. [Repealed, 1995 c 231 art 2 s 110]

Subd. 3. Medical Services Review Board; selection; powers. (a) There is created a Medical Services Review Board composed of the commissioner or the commissioner's designee as an ex officio member, two persons representing chiropractic, one person representing hospitals, one physical therapist, one registered nurse, one occupational therapist, and six physicians representing different specialties which the commissioner determines are the most frequently utilized by injured employees. The board shall also have one person representing employees, and one person representing employers or insurers. The members shall be appointed by the commissioner and shall be governed by section 15.0575. Terms of the board's members may be renewed. The board may appoint from its members whatever subcommittees it deems appropriate. Notwithstanding section 15.059, this board does not expire unless the board no longer fulfills the purpose for which the board was established, the board has not met in the last 18 months, or the board does not comply with the registration requirements of section 15.0599, subdivision 3.

The commissioner may appoint alternates for one-year terms to serve as a member when a member is unavailable. The number of alternates shall not exceed one chiropractor, one physical therapist, one registered nurse, one hospital representative, three physicians, one employee representative, one employer or insurer representative, and one occupational therapist.

(b) The board shall review clinical results for adequacy and recommend to the commissioner scales for disabilities and apportionment.

(c) The board shall review and recommend to the commissioner rates for individual clinical procedures and aggregate costs. The board shall assist the commissioner in accomplishing public education.

(d) In evaluating the clinical consequences of the services provided to an employee by a clinical health care provider, the board shall consider the following factors in the priority listed:

(1) the clinical effectiveness of the treatment;

(2) the clinical cost of the treatment; and

(3) the length of time of treatment.

(e) The board shall advise the commissioner on the adoption of rules regarding all aspects of medical care and services provided to injured employees.

(f) The Medical Services Review Board may upon petition from the commissioner and after hearing, issue a warning, a penalty of $200 per violation, a restriction on providing treatment that requires preauthorization by the board, commissioner, or compensation judge for a plan of treatment, disqualify, or suspend a provider from receiving payment for services rendered under this chapter if a provider has violated any part of this chapter or rule adopted under this chapter, or where there has been a pattern of, or an egregious case of, inappropriate, unnecessary, or excessive treatment by a provider. Any penalties collected under this subdivision shall be payable to the commissioner for deposit in the assigned risk safety account. The hearings are initiated by the commissioner under the contested case procedures of chapter 14. The board shall make the final decision following receipt of the recommendation of the administrative law judge. The board's decision is appealable to the Workers' Compensation Court of Appeals in the manner provided by section 176.421.

(g) The board may adopt rules of procedure. The rules may be joint rules with the rehabilitation review panel.

(h) Except where the board is making a decision in a contested case matter under paragraph (b), the board may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the board participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the board can hear clearly all discussion and testimony and all votes of members of the board and, if needed, receive those services required by sections 15.44 and 15.441;

(3) at least one member of the board is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(i) Each member of the board participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(j) If telephone or other electronic means are used to conduct a regular, special, or emergency meeting, the board, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The board or the Department of Labor and Industry may require the person making such a connection to pay for documented costs that the board or the Department of Labor and Industry incurs as a result of the additional connection.

(k) If telephone or other electronic means are used to conduct a regular, special, or emergency meeting, the board shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and that a person may monitor the meeting electronically from a remote location. The timing and method of providing notice is governed by section 13D.04.

Subd. 4. [Repealed, 1987 c 332 s 117]

History: 1983 c 290 s 84; 1984 c 432 art 2 s 15,16; 1985 c 234 s 10; 1986 c 461 s 10; 1987 c 329 s 21; 1987 c 332 s 23,24; 1992 c 510 art 4 s 6-8; 1995 c 231 art 2 s 52,53; 2001 c 123 s 5; 2001 c 161 s 34; 2002 c 262 s 3; 2009 c 75 s 5



Section 176.104 — REHABILITATION PRIOR TO DETERMINATION OF LIABILITY.

Subdivision 1. Dispute. If there exists a dispute regarding medical causation or whether an injury arose out of and in the course and scope of employment and an employee is otherwise eligible for rehabilitation services under section 176.102 prior to determination of liability, the employee shall be referred by the commissioner to the department's Vocational Rehabilitation Unit which shall provide rehabilitation consultation if appropriate. The services provided by the department's Vocational Rehabilitation Unit and the scope and term of the rehabilitation are governed by section 176.102 and rules adopted pursuant to that section. Rehabilitation costs and services under this subdivision shall be monitored by the commissioner.

Subd. 2. Liability for rehabilitation; lien. (a) If liability is determined after the employee has commenced rehabilitation under this section the liable party is responsible for the cost of rehabilitation provided. Future rehabilitation after liability is established is governed by section 176.102.

(b) If the employer, insurer, or defendant is given written notice by the department of a claim for rehabilitation services or disbursements, the claim is a lien against the amount paid or payable as compensation.

Subd. 3. Reimbursements. All money received under this section must be credited to the special compensation fund.

Subd. 4. Vocational Rehabilitation Unit funding. The cost of the Vocational Rehabilitation Unit shall be financed by the special compensation fund beginning July 1, 1992.

History: 1983 c 290 s 85; 1984 c 432 art 2 s 17,18; 1986 c 461 s 11; 1991 c 292 art 10 s 2; 1992 c 513 art 3 s 34-36; 1995 c 231 art 2 s 54



Section 176.105 — COMMISSIONER TO ESTABLISH DISABILITY SCHEDULES.

Subdivision 1. Schedule; rules. (a) The commissioner of labor and industry shall by rule establish a schedule of degrees of disability resulting from different kinds of injuries. Disability ratings under the schedule for permanent partial disability must be based on objective medical evidence. The commissioner, in consultation with the Medical Services Review Board, shall periodically review the rules adopted under this paragraph to determine whether any injuries omitted from the schedule should be included and amend the rules accordingly.

(b) No permanent partial disability compensation shall be payable except in accordance with the disability ratings established under this subdivision, except as provided in paragraph (c). The schedule may provide that minor impairments receive a zero rating.

(c) If an injury for which there is objective medical evidence is not rated by the permanent partial disability schedule, the unrated injury must be assigned and compensated for at the rating for the most similar condition that is rated.

Subd. 2. Rules; internal organs. The commissioner shall by rule establish a schedule of internal organs that are compensable and indicate in the schedule to what extent the organs are compensable under section 176.101, subdivision 2a.

Subd. 3. Study. In order to accomplish the purposes of this section, the commissioner shall study disability or permanent impairment schedules set up by other states, the American Medical Association and other organizations.

Subd. 4. Legislative intent; rules; loss of more than one body part. (a) For the purpose of establishing a disability schedule, the legislature declares its intent that the commissioner establish a disability schedule which shall be determined by sound actuarial evaluation and shall be based on the benefit level which exists on January 1, 1983.

(b) The commissioner shall by rulemaking adopt procedures setting forth rules for the evaluation and rating of functional disability and the schedule for permanent partial disability and to determine the percentage of loss of function of a part of the body based on the body as a whole, including internal organs and any other body part which the commissioner deems appropriate.

(c) The rules shall promote objectivity and consistency in the evaluation of permanent functional impairment due to personal injury and in the assignment of a numerical rating to the functional impairment.

(d) Prior to adoption of rules the commissioner shall conduct an analysis of the current permanent partial disability schedule for the purpose of determining the number and distribution of permanent partial disabilities and the average compensation for various permanent partial disabilities. The commissioner shall consider setting the compensation under the proposed schedule for the most serious conditions higher in comparison to the current schedule and shall consider decreasing awards for minor conditions in comparison to the current schedule.

(e) The commissioner may consider, among other factors, and shall not be limited to the following factors in developing rules for the evaluation and rating of functional disability and the schedule for permanent partial disability benefits:

(1) the workability and simplicity of the procedures with respect to the evaluation of functional disability;

(2) the consistency of the procedures with accepted medical standards;

(3) rules, guidelines, and schedules that exist in other states that are related to the evaluation of permanent partial disability or to a schedule of benefits for functional disability provided that the commissioner is not bound by the degree of disability in these sources but shall adjust the relative degree of disability to conform to the expressed intent of this section;

(4) rules, guidelines, and schedules that have been developed by associations of health care providers or organizations provided that the commissioner is not bound by the degree of disability in these sources but shall adjust the relative degree of disability to conform to the expressed intent of this section;

(5) the effect the rules may have on reducing litigation;

(6) the treatment of preexisting disabilities with respect to the evaluation of permanent functional disability provided that any preexisting disabilities must be objectively determined by medical evidence; and

(7) symptomatology and loss of function and use of the injured member.

The factors in clauses (1) to (7) shall not be used in any individual or specific workers' compensation claim under this chapter but shall be used only in the adoption of rules pursuant to this section.

Nothing listed in clauses (1) to (7) shall be used to dispute or challenge a disability rating given to a part of the body so long as the whole schedule conforms with the expressed intent of this section.

(f) If an employee suffers a permanent functional disability of more than one body part due to a personal injury incurred in a single occurrence, the percent of the whole body which is permanently partially disabled shall be determined by the following formula so as to ensure that the percentage for all functional disability combined does not exceed the total for the whole body:

A + B (1 - A)

where: A is the greater percentage whole body loss of the first body part; and B is the lesser percentage whole body loss otherwise payable for the second body part. A + B (1-A) is equivalent to A + B - AB.

For permanent partial disabilities to three body parts due to a single occurrence or as the result of an occupational disease, the above formula shall be applied, providing that A equals the result obtained from application of the formula to the first two body parts and B equals the percentage for the third body part. For permanent partial disability to four or more body parts incurred as described above, A equals the result obtained from the prior application of the formula, and B equals the percentage for the fourth body part or more in arithmetic progressions.

History: Ex1979 c 3 s 62; 1981 c 346 s 77; 1983 c 290 s 86; 1984 c 640 s 32; 1986 c 461 s 12; 1992 c 510 art 2 s 4; 1995 c 231 art 1 s 24; 2016 c 158 art 1 s 75,214



Section 176.106 — ADMINISTRATIVE CONFERENCE.

Subdivision 1. Scope. All determinations by the commissioner or compensation judge pursuant to section 176.102, 176.103, 176.135, or 176.136 shall be in accordance with the procedures contained in this section. For medical disputes under sections 176.135 and 176.136, the commissioner shall have jurisdiction to hold an administrative conference and issue decisions and orders under this section if the amount in dispute at the time the medical request is filed is $7,500 or less. The $7,500 limit does not apply if the medical issue to be determined is whether a charge for a service, article, or supply is excessive under section 176.136, subdivision 1, 1a, 1b, or 1c, and corresponding Minnesota Rules.

Subd. 2. Request for conference. Any party may request an administrative conference by filing a request on a form prescribed by the commissioner.

Subd. 3. Conference. The matter shall be scheduled for an administrative conference within 60 days after receipt of the request for a conference, except that an administrative conference on a rehabilitation issue under section 176.102 must be held within 21 days, unless the issue involves only fees for rehabilitation services that have already been provided or there is good cause for holding the conference later than 21 days. If there is a rehabilitation plan in effect, the qualified rehabilitation consultant must continue to provide reasonable services under the plan until the date the conference was initially scheduled to be held. Notice of the conference shall be served on all parties no later than 14 days prior to the conference, unless the commissioner or compensation judge determines that a conference shall not be held. The commissioner or compensation judge may order an administrative conference before the commissioner's designee whether or not a request for conference is filed.

The commissioner or compensation judge may refuse to hold an administrative conference and refer the matter for a settlement or pretrial conference or may certify the matter to the Office of Administrative Hearings for a full hearing before a compensation judge.

Subd. 4. Appearances. All parties shall appear either personally, by telephone, by representative, or by written submission. The commissioner's designee shall determine the issues in dispute based upon the information available at the conference.

Subd. 5. Decision. Unless the matter is referred for other proceedings under subdivision 3, a written decision shall be issued by the commissioner or compensation judge determining all issues considered at the conference or if a conference was not held, based on the written submissions. Disputed issues of fact shall be determined by a preponderance of the evidence. The decision must be issued within 30 days after the close of the conference or if no conference was held, within 60 days after receipt of the request for conference. The decision must include a statement indicating the right to request a de novo hearing before a compensation judge and how to initiate the request.

Subd. 6. Penalty. At a conference, if the insurer does not provide a specific reason for nonpayment of the items in dispute, the commissioner or compensation judge may assess a penalty of $300 payable to the commissioner for deposit in the assigned risk safety account, unless it is determined that the reason for the lack of specificity was the failure of the insurer, upon timely request, to receive information necessary to remedy the lack of specificity. This penalty is in addition to any penalty that may be applicable for nonpayment.

Subd. 7. Request for hearing. (a) Any party aggrieved by the decision of the commissioner or compensation judge may request a formal hearing by filing the request with the commissioner and serving the request on all parties no later than 30 days after the decision. Requests shall be referred to the Office of Administrative Hearings for a de novo hearing before a compensation judge. When a compensation judge issued the administrative decision under subdivision 5, the formal de novo hearing must be held before a compensation judge other than the compensation judge who presided over the administrative conference.

(b) Except where the only issues to be determined pursuant to this section involve liability for past treatment or services that will not affect entitlement to ongoing or future proposed treatment or services under section 176.102 or 176.135, the commissioner shall refer a timely request to the Office of Administrative Hearings within five working days after filing of the request and the hearing at the Office of Administrative Hearings must be held on the first date that all parties are available but not later than 60 days after the Office of Administrative Hearings receives the matter. Following the hearing, the compensation judge must issue the decision within 30 days. The decision of the compensation judge is appealable pursuant to section 176.421.

Subd. 8. Denial of primary liability. The commissioner does not have authority to make determinations relating to medical or rehabilitation benefits when there is a genuine dispute over whether the injury initially arose out of and in the course of employment.

Subd. 9. Subsequent causation issues. If initial liability for an injury has been admitted or established and an issue subsequently arises regarding causation between the employee's condition and the work injury, the commissioner or compensation judge may make the subsequent causation determination subject to de novo hearing by a compensation judge as provided in subdivision 7.

History: 1986 c 444; 1987 c 332 s 25; 1992 c 510 art 3 s 11; 1995 c 231 art 2 s 55; 2000 c 447 s 15; 2002 c 262 s 4; 2005 c 90 s 6; 2011 c 89 s 5-11; 2013 c 70 art 1 s 2; art 2 s 8



Section 176.107 — TELECONFERENCES.

The division, department, office, or the court of appeals may, at its discretion, conduct mediation sessions, administrative conferences, settlement conferences, or hearings as provided in this chapter in person, by telephone, or by visual or audio teleconferencing methods.

History: 1995 c 231 art 2 s 56



Section 176.108 — LIGHT-DUTY WORK POOLS.

Employers may form light-duty work pools for the purpose of encouraging the return to work of injured employees. The commissioner may adopt rules necessary to implement this section.

History: 1995 c 231 art 2 s 57; 1997 c 7 art 5 s 13



Section 176.111 — DEPENDENTS, ALLOWANCES.

Subdivision 1. Persons wholly dependent, presumption. For the purposes of this chapter the following persons are conclusively presumed to be wholly dependent:

(a) spouse, unless it be shown that the spouse and decedent were voluntarily living apart at the time of the injury or death;

(b) children under 18 years of age, or a child under the age of 25 years who is regularly attending as a full time student at a high school, college, or university, or regularly attending as a full time student in a course of vocational or technical training.

Subd. 2. Children. Children 18 years of age, or over 18 when physically or mentally incapacitated from earning, are prima facie considered dependent.

Subd. 3. Persons wholly supported. A wife, child, husband, mother, father, grandmother, grandfather, grandchild, sister, brother, mother-in-law, father-in-law, wholly supported by a deceased worker at the time of death and for a reasonable time prior thereto are considered actual dependents of the deceased worker and compensation shall be paid to them in the order named.

Subd. 4. Persons partially supported. Any member of a class named in subdivision 3 who regularly derived partial support from the wages of a deceased worker at the time of death and for a reasonable time prior thereto is considered a partial dependent and compensation shall be paid to such dependents in the order named.

Subd. 5. Payments, to whom made. In death cases compensation payable to dependents is computed on the following basis and shall be paid to the persons entitled thereto or to a guardian or conservator as required under section 176.092. The minimum amount of dependency compensation that must be paid to persons entitled thereto is $60,000.

Subd. 6. Spouse, no dependent child. If the deceased employee leaves a dependent surviving spouse and no dependent child, there shall be paid to the spouse weekly workers' compensation benefits at 50 percent of the weekly wage at the time of the injury for a period of ten years, including adjustments as provided in section 176.645.

Subd. 7. Spouse, one dependent child. If the deceased employee leaves a surviving spouse and one dependent child, there shall be paid to the surviving spouse for the benefit of the spouse and child 60 percent of the daily wage at the time of the injury of the deceased until the child is no longer a dependent as defined in subdivision 1. At that time there shall be paid to the dependent surviving spouse weekly benefits at a rate which is 16-2/3 percent less than the last weekly workers' compensation benefit payment, as defined in subdivision 8a, while the surviving child was a dependent, for a period of ten years, including adjustments as provided in section 176.645.

Subd. 8. Spouse, two dependent children. If the deceased employee leaves a surviving spouse and two dependent children, there shall be paid to the surviving spouse for the benefit of the spouse and children 66-2/3 percent of the daily wage at the time of the injury of the deceased until the last dependent child is no longer dependent. At that time the dependent surviving spouse shall be paid weekly benefits at a rate which is 25 percent less than the last weekly workers' compensation benefit payment, as defined in subdivision 8a, while the surviving child was a dependent, for a period of ten years, adjusted according to section 176.645.

Subd. 8a. Last weekly benefit payment. For the purposes of subdivisions 7 and 8, "last weekly workers' compensation benefit payment" means the workers' compensation benefit which would have been payable without the application of subdivision 21.

Subd. 9. [Repealed, 1975 c 359 s 22]

Subd. 9a. Remarriage of spouse. A surviving spouse who remarries and is receiving benefits under subdivision 6, 7, or 8 shall continue to be eligible to receive weekly benefits for the remaining period that the spouse is entitled to receive benefits pursuant to this section.

Subd. 10. Allocation of compensation. In all cases where compensation is payable to the surviving spouse for the benefit of the surviving spouse and dependent children, the commissioner, compensation judge, or Workers' Compensation Court of Appeals or district court in cases upon appeal shall determine what portion of the compensation applies for the benefit of dependent children and may order that portion paid to a guardian. This subdivision shall not be construed to increase the combined total of weekly government survivor benefits and workers' compensation beyond the limitation established in subdivision 21.

Subd. 11. [Repealed, 1981 c 346 s 145]

Subd. 12. Orphans. If the deceased employee leaves a dependent orphan, there shall be paid 55 percent of the weekly wage at the time of the injury of the deceased, for two or more orphans there shall be paid 66-2/3 percent of the wages.

Subd. 13. [Repealed, 1977 c 342 s 28]

Subd. 14. Parents. If the deceased employee leave no surviving spouse or child entitled to any payment under this chapter, but leaves both parents wholly dependent on deceased, there shall be paid to such parents jointly 45 percent of the weekly wage at the time of the injury of the deceased. In case of the death of either of the wholly dependent parents the survivor shall receive 35 percent of the weekly wage thereafter. If the deceased employee leave one parent wholly dependent on the deceased, there shall be paid to such parent 35 percent of the weekly wage at the time of the injury of the deceased employee. The compensation payments under this section shall not exceed the actual contributions made by the deceased employee to the support of the employee's parents for a reasonable time immediately prior to the injury which caused the death of the deceased employee.

Subd. 15. Remote dependents. If the deceased employee leaves no surviving spouse or child or parent entitled to any payment under this chapter, but leaves a grandparent, grandchild, brother, sister, mother-in-law, or father-in-law wholly dependent on the employee for support, there shall be paid to such dependent, if but one, 30 percent of the weekly wage at the time of injury of the deceased, or if more than one, 35 percent of the weekly wage at the time of the injury of the deceased, divided among them share and share alike.

Subd. 16. Cessation of compensation. Except as provided in this chapter, compensation ceases upon the death or marriage of any dependent.

Subd. 17. Partial dependents. Partial dependents are entitled to receive only that proportion of the benefits provided for actual dependents which the average amount of wages regularly contributed by the deceased to such partial dependents at the time of and for a reasonable time immediately prior to the injury bore to the total income of the dependent during the same time; and if the amount regularly contributed by the deceased to such partial dependents cannot be ascertained because of the circumstances of the case, the commissioner, compensation judge, or court of appeals, in cases upon appeal, shall make a reasonable estimate thereof taking into account all pertinent factors of the case.

Subd. 18. Burial expense. In all cases where death results to an employee from a personal injury arising out of and in the course of employment, the employer shall pay the expense of burial, not exceeding in amount $15,000. In case any dispute arises as to the reasonable value of the services rendered in connection with the burial, its reasonable value shall be determined and approved by the commissioner, a compensation judge, or Workers' Compensation Court of Appeals, in cases upon appeal, before payment, after reasonable notice to interested parties as is required by the commissioner. If the deceased leaves no dependents, no compensation is payable, except as provided by this chapter.

Subd. 19. [Repealed, 1975 c 359 s 22]

Subd. 20. Actual dependents, compensation. Actual dependents are entitled to take compensation in the order named in subdivision 3 during dependency until 66-2/3 percent of the weekly wage of the deceased at the time of injury is exhausted. The total weekly compensation to be paid to full actual dependents of a deceased employee shall not exceed in the aggregate an amount equal to the maximum weekly compensation for a temporary total disability.

Subd. 21. Death, benefits; coordination with governmental survivor benefits. The following provision shall apply to any dependent entitled to receive weekly compensation benefits under this section as the result of the death of an employee, and who is also receiving or entitled to receive benefits under any government survivor program:

The combined total of weekly government survivor benefits and workers' compensation death benefits provided under this section shall not exceed 100 percent of the weekly wage being earned by the deceased employee at the time of the injury causing death; provided, however, that no state workers' compensation death benefit shall be paid for any week in which the survivor benefits paid under the federal program, by themselves, exceed 100 percent of such weekly wage provided, however, the workers' compensation benefits payable to a dependent surviving spouse shall not be reduced on account of any governmental survivor benefits payable to decedent's children if the support of the children is not the responsibility of the dependent surviving spouse.

For the purposes of this subdivision "dependent" means dependent surviving spouse together with all dependent children and any other dependents. For the purposes of this subdivision, mother's or father's insurance benefits received pursuant to United States Code, title 42, section 402(g), are benefits under a government survivor program.

Subd. 22. Payments to estate; death of employee. In every case of death of an employee resulting from personal injury arising out of and in the course of employment where there are no persons entitled to monetary benefits of dependency compensation, the employer shall pay to the estate of the deceased employee the sum of $60,000. This payment must be made within 14 days of notice to the insurer of the appointment of a personal representative of the estate. Within 14 days of notice to the insurer of the death of the employee, the insurer must send notice to the estate, at the deceased employee's last known address, that this payment will be made after a personal representative has been appointed by a probate court.

History: 1953 c 755 s 11; 1955 c 615 s 6-8; 1957 c 781 s 6,7; 1965 c 742 s 1; Ex1967 c 40 s 12,13; 1969 c 936 s 9-12; 1971 c 475 s 5-7; 1973 c 388 s 21-25; 1973 c 643 s 5-7; 1975 c 271 s 6; 1975 c 359 s 9-16,23; 1976 c 134 s 78; 1977 c 342 s 13-15; Ex1979 c 3 s 37; 1981 c 346 s 78-83; 1983 c 290 s 87-91; 1984 c 655 art 1 s 34; 1986 c 444; 1986 c 461 s 13-16; 1987 c 49 s 3,4; 1987 c 332 s 26; 1992 c 510 art 1 s 9; 1993 c 194 s 5; 2000 c 447 s 16-18; 2002 c 262 s 5



Section 176.121 — COMMENCEMENT OF COMPENSATION.

In cases of temporary total or temporary partial disability no compensation is allowed for the three calendar days after the disability commenced, except as provided by section 176.135, nor in any case unless the employer has actual knowledge of the injury or is notified thereof within the period specified in section 176.141. If the disability continues for ten calendar days or longer, the compensation is computed from the commencement of the disability. Disability is deemed to commence on the first calendar day or fraction of a calendar day that the employee is unable to work.

History: 1953 c 755 s 12; 1969 c 936 s 13; 1983 c 290 s 92



Section 176.129 — CREATION OF SPECIAL COMPENSATION FUND.

Subdivision 1. Deposit of funds. The special compensation fund is created for the purposes provided for in this chapter and chapter 182. The commissioner of management and budget is the custodian of the special compensation fund. Sums paid to the commissioner pursuant to this section shall be deposited with the commissioner of management and budget for the benefit of the fund and used to pay the benefits under this chapter and administrative costs pursuant to subdivision 11. Any interest or profit accruing from investment of these sums shall be credited to the special compensation fund. Subject to the provisions of this section, all the powers, duties, functions, obligations, and rights vested in the special compensation fund immediately prior to January 1, 1984, are transferred to and vested in the special compensation fund recreated by this section. All rights and obligations of employers with regard to the special compensation fund which existed immediately prior to January 1, 1984, continue, subject to the provisions of this section.

Subd. 1a. Interest. Interest earned on revenue collected by the special compensation fund shall be deposited into the special compensation fund.

Subd. 1b. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Paid indemnity losses" means gross benefits paid for temporary total disability, economic recovery compensation, permanent partial disability, temporary partial disability, impairment compensation, permanent total disability, retraining compensation paid to the employee as provided by section 176.102, subdivision 11, or dependency benefits, exclusive of medical and supplementary benefits. In the case of policy deductibles, paid indemnity losses includes all benefits paid, including the amount below deductible limits.

(c) "Standard workers' compensation premium" means the data service organization's designated statistical reporting pure premium after excluding retrospective rating plan adjustments, other individual risk rating plan adjustments such as schedule rating, premium credits for small and large deductible coverage, and other deviations from the data service organization's designated statistical reporting pure premiums and experience rating plan modification factors but prior to the application of premium discounts, policyholder dividends, other premium adjustments, and expense constants.

Subd. 2. [Repealed, 2000 c 447 s 28]

Subd. 2a. Payments to fund. (a) On or before April 1 of each year, all self-insured employers shall report paid indemnity losses and insurers shall report paid indemnity losses and standard workers' compensation premium in the form and manner prescribed by the commissioner. On June 1 of each year, the commissioner shall determine the total amount needed to pay all estimated liabilities, including administrative expenses, of the special compensation fund for the following fiscal year. The commissioner shall assess this amount against self-insured employers and insurers. The total amount of the assessment must be allocated between self-insured employers and insured employers based on paid indemnity losses for the preceding calendar year, as provided by paragraph (b). The method of assessing self-insured employers must be based on paid indemnity losses, as provided by paragraph (c). The method of assessing insured employers is based on standard workers' compensation premium, as provided by paragraph (c). Each insurer shall collect the assessment through a policyholder surcharge as provided by paragraph (d). On or before June 30 of each year, the commissioner shall provide notification to each self-insured employer and insurer of amounts due. Each self-insured employer and each insurer shall pay at least one-half of the amount due to the commissioner for deposit into the special compensation fund on or before August 1 of the same calendar year. The remaining balance is due on February 1 of the following calendar year. Each insurer must pay the full amount due as stated in the commissioner's notification, regardless of the amount the insurer actually collects from the policyholder surcharge.

(b) The portion of the total assessment that is allocated to self-insured employers is the proportion that paid indemnity losses made by all self-insured employers bore to the total paid indemnity losses made by all self-insured employers and insured employers during the preceding calendar year. The portion of the total assessment that is allocated to insured employers is the proportion that paid indemnity losses made on behalf of all insured employers bore to the total paid indemnity losses made by all self-insured employers and insured employers during the preceding calendar year.

(c) The portion of the total assessment allocated to self-insured employers that shall be paid by each self-insured employer must be based upon paid indemnity losses made by that self-insured employer during the preceding calendar year. The portion of the total assessment allocated to insured employers that is paid by each insurer must be based on standard workers' compensation premium earned in the state by that insurer during the current calendar year. If the current calendar year earned standard workers' compensation premium is not available, the commissioner shall estimate the portion of the total assessment allocated to insured employers that is paid by each insurer using the earned standard workers' compensation premium from the preceding calendar year. The commissioner shall then perform a reconciliation and final determination of the portion of the total assessment to be paid by each insurer when the earned standard workers' compensation premium for the current calendar year is calculable, but the final determination must not be made after December 1 of the following calendar year. An employer who has ceased to be self-insured shall continue to be liable for assessments based on paid indemnity losses arising out of injuries occurring during periods when the employer was self-insured, unless the self-insured employer has purchased a replacement policy covering those losses. An insurer who assumes a self-insured employer's obligation under a replacement policy shall separately report and pay assessments based on indemnity losses paid by the insurer under the replacement policy. The replacement policy may provide for reimbursement of the assessment to the insurer by the self-insured employer.

(d) Insurers shall collect the assessments from their insured employers through a surcharge based on standard workers' compensation premium for each employer. Assessments when collected do not constitute an element of loss for the purpose of establishing rates for workers' compensation insurance but for the purpose of collection are treated as separate costs imposed on insured employers. The policyholder surcharge is included in the definition of gross premium as defined in section 297I.01 only for premium tax purposes. An insurer may cancel a policy for nonpayment of the policyholder surcharge. The policyholder surcharge is excluded from the definition of premium for all other purposes, except as otherwise provided in this paragraph.

(e) For purposes of this section, the workers' compensation assigned risk plan established under section 79.252, shall report and pay assessments on standard workers' compensation premium in the same manner as an insurer.

Subd. 3. [Repealed, 2002 c 262 s 23]

Subd. 4. [Repealed, 2002 c 262 s 23]

Subd. 4a. [Repealed, 2002 c 262 s 23]

Subd. 5. [Repealed, 1984 c 432 art 2 s 55]

Subd. 6. Payments out of fund. The Workers' Compensation Division, a compensation judge, the Workers' Compensation Court of Appeals, or a district court in cases before them shall direct the distribution of benefits provided by this chapter. These benefits are payable in the same manner as other payments of compensation.

Subd. 7. Refunds. In case deposit is or has been made pursuant to subdivision 2a by mistake or inadvertence, or under circumstances that justice requires a refund, the commissioner of management and budget is authorized to refund the deposit under order of the commissioner, a compensation judge, the Workers' Compensation Court of Appeals, or a district court. Claims for refunds must be submitted to the commissioner within three years of the date of reconciliation and final determination under subdivision 2a. There is appropriated to the commissioner from the fund an amount sufficient to make the refund and payment.

Subd. 8. Commissioner as administrator. The commissioner is the administrator of the special compensation fund. The special fund shall be designated a party in an action regarding any right, obligation, and liability of the special fund. The commissioner of management and budget, as custodian, does not have standing in an action determining any right, obligation, or liability of the special fund. As requested by the commissioner, the attorney general shall represent the special fund in all legal matters in which the special fund has an interest. The commissioner may designate one or more division employees to appear on behalf of the special fund in proceedings under this chapter. The division employees so designated need not be attorneys-at-law.

Subd. 9. Powers of fund. In addition to powers granted to the special compensation fund by this chapter the fund may do the following:

(1) sue and be sued in its own name;

(2) intervene in or commence an action under this chapter or any other law, including, but not limited to, intervention or action as a subrogee to the division's right in a third-party action, any proceeding under this chapter in which liability of the special compensation fund is an issue, or any proceeding which may result in other liability of the fund or to protect the legal right of the fund;

(3) enter into settlements including but not limited to structured, annuity purchase agreements with appropriate parties under this chapter. Notwithstanding any other provision of this chapter, any settlement may provide that the fund partially or totally denies liability for payment of benefits, and no determination of employer insurance status and liability under section 176.183, subdivision 2, shall be required for approval of the stipulation for a settlement;

(4) contract with another party to administer the special compensation fund;

(5) take any other action which an insurer is permitted by law to take in operating within this chapter; and

(6) conduct a financial audit of indemnity claim payments, premium, and assessments reported to the fund. This may be contracted by the fund to a private auditing firm.

Subd. 10. Penalty. Sums paid to the commissioner pursuant to this section shall be in the manner prescribed by the commissioner. The commissioner may impose a penalty payable to the commissioner for deposit in the assigned risk safety account of up to 15 percent of the amount due under this section but not less than $1,000 in the event payment is not made or reports are not submitted in the manner prescribed.

Subd. 11. Administrative provisions. The accounting, investigation, and legal costs necessary for the administration of the programs financed by the special compensation fund shall be paid from the fund during each biennium commencing July 1, 1981. Staffing and expenditures related to the administration of the special compensation fund shall be approved through the regular budget and appropriations process. All sums recovered by the special compensation fund as a result of action under section 176.061, or recoveries of payments made by the special compensation fund under section 176.183 or 176.191, or sums recovered under chapter 182, shall be credited to the special compensation fund.

Subd. 12. Report of commissioner. The commissioner shall report biennially to the governor and to the legislature as to the financial status of the special compensation fund. The report shall include a statement of the receipts and the disbursements for the period covered.

Subd. 13. Employer reports. (a) All employers and insurers shall make reports to the commissioner as required for the proper administration of this section and Minnesota Statutes 1990, section 176.131, and Minnesota Statutes 1994, section 176.132. Employers and insurers may not be reimbursed from the special compensation fund for any periods unless the employer or insurer is up to date with all past due and currently due assessments, penalties, and reports to the special compensation fund under this section. The commissioner may allow an offset of the reimbursements due an employer or insurer pursuant to Minnesota Statutes 1990, section 176.131, and Minnesota Statutes 1994, section 176.132, against the assessment due under the section or against any other debt owed to the special compensation fund by the employer or insurer.

(b) Except as provided in paragraph (c), the special compensation fund shall not reimburse an insolvent insurer for subsequent injury or supplementary benefits after a declaration of bankruptcy or order of liquidation or insolvency is issued for the insurer, even if the benefits were paid before the declaration or order. This does not limit the claim distribution or set-off authority of a court, trustee, or liquidator under federal bankruptcy law or under chapter 60B or a similar law in another jurisdiction. For purposes of this paragraph, subsequent injury benefits are the benefits paid pursuant to Minnesota Statutes 1990, section 176.131, and supplementary benefits are the benefits paid pursuant to Minnesota Statutes 1994, section 176.132.

(c) The special compensation fund shall reimburse an insolvent insurer for subsequent injury or supplemental benefits after a declaration of bankruptcy or order of liquidation or insolvency to an insolvent insurer who has filed for reimbursement from the special compensation fund before June 1, 2013. This includes reimbursement for any past, pending, or future claims that may arise out of the insolvent insurer's coverage.

History: 1983 c 290 s 93; 1984 c 432 art 2 s 20-22; 1986 c 461 s 17; 1987 c 268 art 2 s 28; 1987 c 332 s 27-29; 1992 c 510 art 3 s 12; 1992 c 513 art 3 s 37,38; 1995 c 231 art 2 s 58,59; 1996 c 305 art 1 s 45,46; 2000 c 447 s 19,20; 2001 c 123 s 6-8; 2002 c 262 s 6-11,24; 2003 c 112 art 2 s 50; 2005 c 90 s 7-9; 2009 c 101 art 2 s 109; 2013 c 70 art 1 s 3; 2014 c 182 s 2,3



Section 176.130 — TARGETED INDUSTRY FUND; LOGGERS.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them, except where the context clearly indicates a different meaning.

(a) "Commissioner" means the commissioner of labor and industry, unless otherwise provided.

(b) "Logger" means the following occupations:

(1) timber fellers: those who employ chainsaws or other mechanical devices mounted on logging vehicles to fell or delimb trees;

(2) buckers or chippers: those who cut trees into merchantable lengths with either chainsaws or heavier machinery, including slashers, harvesters, and processors;

(3) skidders or forwarders: those who either drag logs or trees to roadside landings, or load and transport logs or short wood (fuel wood or pulp wood) to similar destinations; and

(4) timber harvesters or processors: those who combine two or more of the operations listed in clauses (1) to (3).

(c) "Logging industry" means loggers and employers of loggers.

(d) "Wood mill" means the primary processors of wood or wood chips including, but not limited to, hard board manufacturers, wafer board or oriented strand board manufacturers, pulp and paper manufacturers, sawmills, and other primary manufacturers who do the initial processing of wood purchased from loggers.

(e) "Insurer" means an insurance company that provides workers' compensation coverage for loggers, including the Minnesota assigned risk plan.

(f) "Qualified employer" means a self-employed logger, or an employer of a logger, who has paid a premium for workers' compensation insurance coverage for the preceding calendar year and who has attended, or whose logger employees have attended, in the preceding calendar year, at least one safety seminar sponsored by or approved by the commissioner.

(g) "Rebate" means amounts allocated and paid to qualified employers under subdivision 6.

Subd. 2. Administration. The commissioner shall administer and enforce this section. Payments and reports required by this section must be made with forms provided by the commissioner. The commissioner shall collect all assessments and allocate the rebate as provided in this section.

Subd. 3. Proof of insurance; logging industry. Purchasers of wood from the logging industry shall obtain from the logger a certification of compliance with the mandatory insurance requirements of this chapter, or reason for exemption, on a form prescribed by the commissioner. A purchaser includes, but is not limited to, dealers and jobbers buying from the logging industry to sell to wood mills, and wood mills that buy directly from the logging industry. Certificates obtained by the purchaser shall be submitted to the commissioner on request. The powers of inspection and enforcement pertaining to employers under section 176.184 shall be available with regard to purchasers under this section.

Subd. 4. Assessment. There is imposed an assessment, at the rate of 30 cents per cord of wood, for every cord or equivalent measurement of wood in excess of 5,000 cords, purchased or acquired in any calendar year, either inside or outside the state, by a wood mill located in Minnesota. This assessment must be paid by the wood mill to the commissioner on or before February 15 for the previous calendar year and may not, in any way, be recovered by the wood mill from the logging industry. All revenue collected from this assessment must be deposited in a separately maintained account in the special compensation fund for the payment of rebates under subdivision 6 and the loggers safety and education program under subdivision 11.

Subd. 5. Annual reports; wood mills; qualified employers. (a) Each wood mill that purchases or acquires more than 5,000 cords or equivalent measurement of wood in a calendar year shall, on or before February 15, make and file with the commissioner a report setting forth the number of cords purchased or acquired in the preceding calendar year, and other information the commissioner may require for the proper administration of this section.

(b) Each qualified employer shall, on or before February 15 each year, make and file with the commissioner a report setting forth the total amount of payroll paid to loggers in the preceding calendar year, together with proof of attendance at an approved safety seminar in the preceding calendar year, and other information the commissioner may require for the proper administration of this section. The commissioner may, for enforcement purposes, share reported payroll data for a particular employer with the workers' compensation insurer for that employer or with the workers' compensation insurance association.

Subd. 6. Allocation of rebate. Money collected under this section, less an amount as provided in subdivision 11, is appropriated to and, must be paid by the commissioner, on or before June 1 each year, directly to each qualified employer in a proportion equal to the proportion that the qualified employer's reported payroll dollars for loggers in the preceding calendar year is to the total reported payroll dollars for loggers from all qualified employers in the preceding calendar year. Payment under this section shall be made only to those qualified employers reporting within the time limits provided in subdivision 5, paragraph (b).

Subd. 7. Inspection. The commissioner or duly authorized employees may, at all reasonable hours, enter in and upon the premises of a wood mill or a qualified employer and examine books, papers, and records to determine whether the assessment has been properly paid or payroll properly reported.

Subd. 8. Penalties; wood mills. If the assessment provided for in this chapter is not paid on or before February 15 of the year when due and payable, the commissioner may impose penalties as provided in section 176.129, subdivision 10, payable to the commissioner for deposit in the assigned risk safety account.

Subd. 9. False reports. Any person or entity that, for the purpose of evading payment of the assessment or avoiding the reimbursement, or any part of it, makes a false report under this section shall pay to the commissioner for deposit in the assigned risk safety account, in addition to the assessment, a penalty of 75 percent of the amount of the assessment. A person who knowingly makes or signs a false report, or who knowingly submits other false information, is guilty of a misdemeanor.

Subd. 10. Employer-employee relationship. This section does not create an employer-employee relationship nor can it be used as a factor in determining the existence of an employer-employee relationship.

Subd. 11. Safety program. The commissioner shall establish or approve a safety and education program for Minnesota loggers. Funding for the program must be in the amount of $125,000 each calendar year provided from amounts collected in the previous calendar year pursuant to subdivision 4. If the amounts collected under subdivision 4 are less than $125,000 in any calendar year, funding for the safety and education program for the next calendar year must be the actual amount collected.

History: 1990 c 521 s 1,4; 1992 c 510 art 3 s 13,14; 1995 c 224 s 126; 1995 c 231 art 1 s 36; art 2 s 60; 2002 c 262 s 12,13



Section 176.1321 — EFFECTIVE DATE OF BENEFIT CHANGES.

Unless otherwise specified in the act making the change, any workers' compensation benefit change shall be effective on the October 1 next following its final enactment.

History: Ex1979 c 3 s 42



Section 176.135 — TREATMENT; APPLIANCES; SUPPLIES.

Subdivision 1. Medical, psychological, chiropractic, podiatric, surgical, hospital. (a) The employer shall furnish any medical, psychological, chiropractic, podiatric, surgical and hospital treatment, including nursing, medicines, medical, chiropractic, podiatric, and surgical supplies, crutches and apparatus, including artificial members, or, at the option of the employee, if the employer has not filed notice as hereinafter provided, Christian Science treatment in lieu of medical treatment, chiropractic medicine and medical supplies, as may reasonably be required at the time of the injury and any time thereafter to cure and relieve from the effects of the injury. This treatment shall include treatments necessary to physical rehabilitation.

(b) The employer shall pay for the reasonable value of nursing services provided by a member of the employee's family in cases of permanent total disability.

(c) Exposure to rabies is an injury and an employer shall furnish preventative treatment to employees exposed to rabies.

(d) The employer shall furnish replacement or repair for artificial members, glasses or spectacles, artificial eyes, podiatric orthotics, dental bridge work, dentures or artificial teeth, hearing aids, canes, crutches, or wheel chairs damaged by reason of an injury arising out of and in the course of the employment. For the purpose of this paragraph, "injury" includes damage wholly or in part to an artificial member. In case of the employer's inability or refusal seasonably to provide the items required to be provided under this paragraph, the employer is liable for the reasonable expense incurred by or on behalf of the employee in providing the same, including costs of copies of any medical records or medical reports that are in existence, obtained from health care providers, and that directly relate to the items for which payment is sought under this chapter, limited to the charges allowed by subdivision 7, and attorney fees incurred by the employee.

(e) Both the commissioner and the compensation judges have authority to make determinations under this section in accordance with sections 176.106 and 176.305.

(f) An employer may require that the treatment and supplies required to be provided by an employer by this section be received in whole or in part from a managed care plan certified under section 176.1351 except as otherwise provided by that section.

(g) An employer may designate a pharmacy or network of pharmacies that employees must use to obtain outpatient prescription and nonprescription medications. An employee is not required to obtain outpatient medications at a designated pharmacy unless the pharmacy is located within 15 miles of the employee's place of residence.

(h) Notwithstanding any fees established by rule adopted under section 176.136, an employer may contract for the cost of medication provided to employees.

Subd. 1a. Nonemergency surgery; second surgical opinion. The employer is required to furnish surgical treatment pursuant to subdivision 1 when the surgery is reasonably required to cure and relieve the effects of the personal injury or occupational disease. An employee may not be compelled to undergo surgery. If an employee desires a second opinion on the necessity of the surgery, the employer shall pay the costs of obtaining the second opinion. Except in cases of emergency surgery, the employer or insurer may require the employee to obtain a second opinion on the necessity of the surgery, at the expense of the employer, before the employee undergoes surgery. Failure to obtain a second surgical opinion shall not be reason for nonpayment of the charges for the surgery. The employer is required to pay the reasonable value of the surgery unless the commissioner or compensation judge determines that the surgery is not reasonably required.

Subd. 1b. Complementary and alternative health care providers. Any service, article, or supply provided by an unlicensed complementary and alternative health care practitioner as defined in section 146A.01, subdivision 6, is not compensable under this chapter.

Subd. 2. Change of physicians, podiatrists, or chiropractors. The commissioner shall adopt rules establishing standards and criteria to be used when a dispute arises over a change of physicians, podiatrists, or chiropractors in the case that either the employee or the employer desire a change. If a change is agreed upon or ordered, the medical expenses shall be borne by the employer upon the same terms and conditions as provided in subdivision 1.

Subd. 2a. Definitions. For the purposes of this section, the word "physicians" shall include persons holding the degree M. D. (Doctor of Medicine) and persons holding the degree D. O. (Doctor of Osteopathic Medicine); and the terms "medical, surgical and hospital treatment" shall include professional services rendered by licensed persons who have earned the degree M. D. or the degree D. O.

Subd. 3. [Repealed, 1992 c 510 art 4 s 26]

Subd. 4. Christian Science treatment. Any employee electing to receive Christian Science treatment as provided in subdivision 1 shall notify the employer in writing of the election within 30 days after July 1, 1953, and any person hereafter accepting employment shall give such notice at the time of accepting employment. Any employer may elect not to be subject to the provisions for Christian Science treatment provided for in this section by filing a written notice of such election with the commissioner of the Department of Labor and Industry, in which event the election of the employee shall have no force or effect whatsoever.

Subd. 5. Occupational disease medical eligibility. Notwithstanding section 176.66, an employee who has contracted an occupational disease is eligible to receive compensation under this section even if the employee is not disabled from earning full wages at the work at which the employee was last employed.

Payment of compensation under this section shall be made by the employer and insurer on the date of the employee's last exposure to the hazard of the occupational disease. Reimbursement for medical benefits paid under this subdivision or subdivision 1a is allowed from the employer and insurer liable under section 176.66, subdivision 10, only in the case of disablement.

Subd. 6. Commencement of payment. As soon as reasonably possible, and no later than 30 calendar days after receiving the bill, the employer or insurer shall pay the charge or any portion of the charge which is not denied, or deny all or a part of the charge with written notification to the employee and the provider explaining the basis for denial, except that the employer or insurer is not required to notify the employee of payment of charges that have been reduced in accordance with section 176.136, subdivision 1, 1a, or 1b. All or part of a charge must be denied if any of the following conditions exists:

(1) the injury or condition is not compensable under this chapter;

(2) the charge or service is excessive under this section or section 176.136;

(3) the charges are not submitted on the prescribed billing form; or

(4) additional medical records or reports are required under subdivision 7 to substantiate the nature of the charge and its relationship to the work injury.

If payment is denied under clause (3) or (4), the employer or insurer shall reconsider the charges in accordance with this subdivision within 30 calendar days after receiving additional medical data, a prescribed billing form, or documentation of enrollment or certification as a provider.

Subd. 7. Medical bills and records. (a) Health care providers shall submit to the insurer an itemized statement of charges in the standard electronic transaction format when required by section 62J.536 or, if there is no prescribed standard electronic transaction format, on a billing form prescribed by the commissioner. Health care providers shall also submit copies of medical records or reports that substantiate the nature of the charge and its relationship to the work injury. Health care providers may charge for copies of any records or reports that are in existence and directly relate to the items for which payment is sought under this chapter. The commissioner shall adopt a schedule of reasonable charges by rule.

A health care provider shall not collect, attempt to collect, refer a bill for collection, or commence an action for collection against the employee, employer, or any other party until the information required by this section has been furnished.

A United States government facility rendering health care services to veterans is not subject to the uniform billing form requirements of this subdivision.

(b) For medical services provided under this section, the codes from the International Classification of Diseases, Tenth Edition, Clinical Modification/Procedure Coding System (ICD-10), must be used to report medical diagnoses and hospital inpatient procedures when required by the United States Department of Health and Human Services for federal programs. The commissioner must replace the codes from the International Classification of Diseases, Ninth Edition, Clinical Modification/Procedure Coding System (ICD-9), with equivalent ICD-10 codes wherever the ICD-9 codes appear in rules adopted under this chapter. The commissioner must use the General Equivalence Mappings established by the Centers for Medicare and Medicaid Services to replace the ICD-9 diagnostic codes with ICD-10 codes in the rules.

(c) The commissioner shall amend rules adopted under this chapter as necessary to implement the ICD-10 coding system in paragraph (b). The amendments shall be adopted by giving notice in the State Register according to the procedures in section 14.386, paragraph (a). The amended rules are not subject to expiration under section 14.386, paragraph (b).

Subd. 7a. Electronic transactions. (a) For purposes of this subdivision, the following terms have the meanings given:

(1) "workers' compensation payer" means a workers' compensation insurer and an employer, or group of employers, that is self-insured for workers' compensation;

(2) "clearinghouse" has the meaning given in section 62J.51, subdivision 11a; and

(3) "electronic transactions" means the health care administrative transactions described in section 62J.536.

(b) In addition to the requirements of section 62J.536, workers' compensation payers and health care providers must comply with the requirements in paragraphs (c) to (e).

(c) No later than January 1, 2016, each workers' compensation payer must place the following information in a prominent location on its Web site or otherwise provide the information to health care providers:

(1) the name of each clearinghouse with which the workers' compensation payer has an agreement to exchange or transmit electronic transactions, along with the identification number each clearinghouse has assigned to the payer in order to route electronic transactions through intermediaries or other clearinghouses to the payer;

(2) information about how a health care provider can obtain the claim number assigned by the workers' compensation payer for an employee's claim and how the provider should submit the claim number in the appropriate field on the electronic bill to the payer; and

(3) the name, phone number, and e-mail address of contact persons who can answer questions related to electronic transactions on behalf of the workers' compensation payer and the clearinghouses with which the payer has agreements.

(d) No later than January 1, 2017:

(1) health care providers must electronically submit copies of medical records or reports that substantiate the nature of the charge and its relationship to the work injury using the ASC X12N 5010 version of the ASC X12N 275 transaction ("Additional Information to Support Health Care Claim or Encounter"), according to the requirements in the corresponding implementation guide. The ASC X12N 275 transaction is the only one that shall be used to electronically submit attachments unless a national standard is adopted by federal law or rule. If a new version of the attachment transaction is approved, it must be used one year after the approval date;

(2) workers' compensation payers and all clearinghouses receiving or transmitting workers' compensation bills must accept attachments using the ASC X12N 275 transaction and must respond with the ASC X12N 5010 version of the ASC X12 electronic acknowledgment for the attachment transaction. If a new version of the acknowledgment transaction is approved, it must be used one year after the approval date; and

(3) if a different national claims attachment or acknowledgment requirement is adopted by federal law or rule, it will replace the ASC X12N 275 transaction, and the new standard must be used on the date that it is required by the federal law or rule.

(e) No later than September 1, 2015, workers' compensation payers must provide the patient's name and patient control number on or with all payments made to a provider under this chapter, whether payment is made by check or electronic funds transfer. The information provided on or with the payment must be sufficient to allow providers to match the payment to specific bills. If a bulk payment is made to a provider for more than one patient, the check or electronic funds transfer statement must also specify the amount being paid for each patient. For purposes of this paragraph, the patient control number is located on the electronic health care claim 837 transaction, loop 2300, segment CLM01, and on the electronic health care claim payment/advice 835 transaction, loop 2100, CLP01.

(f) The commissioner may assess a monetary penalty of $500 for each violation of this section, not to exceed $25,000 for identical violations during a calendar year. Before issuing a penalty for a first violation of this section, the commissioner must provide written notice to the noncompliant payer, clearinghouse, or provider that a penalty may be issued if the violation is not corrected within 30 days. Penalties under this paragraph are payable to the commissioner for deposit in the assigned risk safety account.

Subd. 8. Data. Each self-insured employer and insurer shall retain or arrange for the retention of (1) all billing data electronically transmitted by health care providers for payment for the treatment of workers' compensation; and (2) the employer or insurer's electronically transmitted payment remittance advice. The self-insured employer or insurer shall ensure that the data in clauses (1) and (2) shall be retained for seven years in the standard electronic transaction format that is required by rules adopted by the commissioner of the Department of Health under section 62J.536. The data shall be provided in the standard electronic transaction format to the commissioner of labor and industry within 120 days of the commissioner of labor and industry's request, and shall be used to analyze the costs and outcomes of treatment in the workers' compensation system. The data collected by the commissioner of labor and industry under this section is confidential data on individuals and protected nonpublic data, except that the commissioner may publish aggregate statistics and other summary data on the costs and outcomes of treatment in the workers' compensation system.

History: 1953 c 439 s 1; 1953 c 755 s 13; 1971 c 863 s 1,2; 1973 c 258 s 1; 1973 c 388 s 35-38; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1979 c 107 s 1,2; Ex1979 c 3 s 44; 1983 c 290 s 106,107; 1984 c 432 art 2 s 23,24; 1986 c 444; 1986 c 461 s 20,21; 1987 c 332 s 33-38; 1989 c 335 art 1 s 180; 1990 c 522 s 3; 1992 c 510 art 4 s 9-12; 1995 c 231 art 2 s 61; 2005 c 90 s 10,11; 2008 c 250 s 6; 2009 c 75 s 6-8; 2010 c 382 s 42; 2014 c 182 s 4; 2015 c 43 s 1; 2016 c 110 art 2 s 1; 2016 c 119 s 7



Section 176.1351 — MANAGED CARE.

Subdivision 1. Application. Any person or entity, other than a workers' compensation insurer or an employer for its own employees, may make written application to the commissioner to have a plan certified that provides management of quality treatment to injured workers for injuries and diseases compensable under this chapter. Specifically, and without limitation, an entity licensed under chapter 62C or 62D or a preferred provider organization that is subject to chapter 72A is eligible for certification under this section. Each application for certification shall be accompanied by a reasonable fee prescribed by the commissioner which shall be deposited in the special compensation fund. A plan may be certified to provide services in a limited geographic area. A certificate is valid for the period the commissioner prescribes unless revoked or suspended. Application for certification shall be made in the form and manner and shall set forth information regarding the proposed plan for providing services as the commissioner may prescribe. The information shall include, but not be limited to:

(1) a list of the names of all health care providers who will provide services under the managed care plan, together with appropriate evidence of compliance with any licensing or certification requirements for those providers to practice in this state; and

(2) a description of the places and manner of providing services under the plan.

Subd. 2. Certification. The commissioner shall certify a managed care plan if the commissioner finds that the plan:

(1) proposes to provide quality services that meet uniform treatment standards prescribed by the commissioner and all medical and health care services that may be required by this chapter in a manner that is timely, effective, and convenient for the worker;

(2) is reasonably geographically convenient to employees it serves;

(3) provides appropriate financial incentives to reduce service costs and utilization without sacrificing the quality of service;

(4) provides adequate methods of peer review, utilization review, and dispute resolution to prevent inappropriate, excessive, or not medically necessary treatment, and excludes participation in the plan by those individuals who violate these treatment standards;

(5) provides a procedure for the resolution of medical disputes;

(6) provides aggressive case management for injured workers and provides a program for early return to work and cooperative efforts by the workers, the employer, and the managed care plan to promote workplace health and safety consultative and other services;

(7) provides a timely and accurate method of reporting to the commissioner necessary information regarding medical and health care service cost and utilization to enable the commissioner to determine the effectiveness of the plan;

(8) authorizes workers to receive compensable treatment from a health care provider who is not a member of the managed care plan, if that provider maintains the employee's medical records and has a documented history of treatment with the employee and agrees to refer the employee to the managed care plan for any other treatment that the employee may require and if the health care provider agrees to comply with all the rules, terms, and conditions of the managed care plan;

(9) authorizes necessary emergency medical treatment for an injury provided by a health care provider not a part of the managed care plan;

(10) does not discriminate against or exclude from participation in the plan any category of health care provider and includes an adequate number of each category of health care providers to give workers convenient geographic accessibility to all categories of providers and adequate flexibility to choose health care providers from among those who provide services under the plan;

(11) provides an employee the right to change health care providers under the plan at least once; and

(12) complies with any other requirement the commissioner determines is necessary to provide quality medical services and health care to injured workers.

The commissioner may accept findings, licenses, or certifications of other state agencies as satisfactory evidence of compliance with a particular requirement of this subdivision.

Subd. 3. Dispute resolution. An employee must exhaust the dispute resolution procedure of the certified managed care plan prior to filing a petition or otherwise seeking relief from the commissioner or a compensation judge on an issue related to managed care. If an employee has exhausted the dispute resolution procedure of the managed care plan on the issue of a rating for a disability, the employee may seek a disability rating from a health care provider outside of the managed care organization. The employer is liable for the reasonable fees of the outside provider as limited by the medical fee schedule adopted under this chapter.

Subd. 4. Access to all health care disciplines. The commissioner may refuse to certify or may revoke or suspend the certification of a managed care plan that unfairly restricts direct access within the managed care plan to any health care provider profession. Direct access within the managed care plan is unfairly restricted if direct access is denied and the treatment or service sought is within the scope of practice of the profession to which direct access is sought and is appropriate under the standards of treatment adopted by the managed care plan or, in instances where the commissioner has adopted standards of treatment, the standards adopted by the commissioner.

Subd. 5. Revocation, suspension, and refusal to certify; penalties and enforcement. (a) The commissioner shall refuse to certify or shall revoke or suspend the certification of a managed care plan if the commissioner finds that the plan for providing medical or health care services fails to meet the requirements of this section, or service under the plan is not being provided in accordance with the terms of a certified plan.

(b) In lieu of or in addition to suspension or revocation under paragraph (a), the commissioner may, for any noncompliance with the managed care plan as certified or any violation of a statute or rule applicable to a managed care plan, assess an administrative penalty payable to the commissioner for deposit in the assigned risk safety account in an amount up to $25,000 for each violation or incidence of noncompliance. The commissioner may adopt rules necessary to implement this subdivision. In determining the level of an administrative penalty, the commissioner shall consider the following factors:

(1) the number of workers affected or potentially affected by the violation or noncompliance;

(2) the effect or potential effect of the violation or noncompliance on workers' health, access to health services, or workers' compensation benefits;

(3) the effect or potential effect of the violation or noncompliance on workers' understanding of their rights and obligations under the workers' compensation law and rules;

(4) whether the violation or noncompliance is an isolated incident or part of a pattern of violations; and

(5) the potential or actual economic benefits derived by the managed care plan or a participating provider by virtue of the violation or noncompliance.

The commissioner shall give written notice to the managed care plan of the penalty assessment and the reasons for the penalty. The managed care plan has 30 days from the date the penalty notice is issued within which to file a written request for an administrative hearing and review of the commissioner's determination pursuant to section 176.85, subdivision 1.

(c) If the commissioner, for any reason, has cause to believe that a managed care plan has or may violate a statute or rule or a provision of the managed care plan as certified, the commissioner may, before commencing action under paragraph (a) or (b), call a conference with the managed care plan and other persons who may be involved in the suspected violation or noncompliance for the purpose of ascertaining the facts relating to the suspected violation or noncompliance and arriving at an adequate and effective means of correcting or preventing the violation or noncompliance. The commissioner may enter into stipulated consent agreements with the managed care plan for corrective or preventive action or the amount of the penalty to be paid. Proceedings under this paragraph shall not be governed by any formal procedural requirements, and may be conducted in a manner the commissioner deems appropriate under the circumstances.

(d) The commissioner may issue an order directing a managed care plan or a representative of a managed care plan to cease and desist from engaging in any act or practice that is not in compliance with the managed care plan as certified, or that it is in violation of an applicable statute or rule. Within 30 days of service of the order, the managed care plan may request review of the cease and desist order by an administrative law judge pursuant to chapter 14. The decision of the administrative law judge shall include findings of fact, conclusions of law and appropriate orders, which shall be the final decision of the commissioner. In the event of noncompliance with a cease and desist order, the commissioner may institute a proceeding in district court to obtain injunctive or other appropriate relief.

(e) A managed care plan, participating health care provider, or an employer or insurer that receives services from the managed care plan, shall cooperate fully with an investigation by the commissioner. For purposes of this section, cooperation includes, but is not limited to, attending a conference called by the commissioner under paragraph (c), responding fully and promptly to any questions relating to the subject of the investigation, and providing copies of records, reports, logs, data, and other information requested by the commissioner to assist in the investigation.

(f) Any person acting on behalf of a managed care plan who knowingly submits false information in any report required to be filed by a managed care plan is guilty of a misdemeanor.

Subd. 6. Rules. The commissioner may adopt rules necessary to implement this section.

History: 1992 c 510 art 4 s 13; 1995 c 231 art 2 s 62,63; 1997 c 7 art 5 s 14,15; 2001 c 123 s 9; 2005 c 90 s 12



Section 176.136 — MEDICAL FEE REVIEW.

Subdivision 1. Schedule. (a) The commissioner shall by rule establish procedures for determining whether or not the charge for a health service is excessive. In order to accomplish this purpose, the commissioner shall consult with insurers, associations and organizations representing the medical and other providers of treatment services and other appropriate groups.

(b) The procedures established by the commissioner must limit, in accordance with subdivisions 1a, 1b, and 1c, the charges allowable for medical, chiropractic, podiatric, surgical, hospital and other health care provider treatment or services, as defined and compensable under section 176.135. The procedures established by the commissioner for determining whether or not the charge for a health service is excessive must be structured to encourage providers to develop and deliver services for rehabilitation of injured workers. The procedures must incorporate the provisions of sections 144.701, 144.702, and 144.703 to the extent that the commissioner finds that these provisions effectively accomplish the intent of this section or are otherwise necessary to ensure that quality hospital care is available to injured employees.

Subd. 1a. Relative value fee schedule. (a) The liability of an employer for services included in the medical fee schedule is limited to the maximum fee allowed by the schedule in effect on the date of the medical service, or the provider's actual fee, whichever is lower. The commissioner shall adopt permanent rules regulating fees allowable for medical, chiropractic, podiatric, surgical, and other health care provider treatment or service, including those provided to hospital outpatients, by implementing a relative value fee schedule. The commissioner may adopt by reference, according to the procedures in paragraph (d), clause (2), the relative value fee schedule tables adopted for the federal Medicare program. The relative value fee schedule must contain reasonable classifications including, but not limited to, classifications that differentiate among health care provider disciplines. The conversion factors for the original relative value fee schedule must reasonably reflect a 15 percent overall reduction from the medical fee schedule most recently in effect. The reduction need not be applied equally to all treatment or services, but must represent a gross 15 percent reduction.

(b) Effective October 1, 2005, the commissioner shall remove all scaling factors from the relative value units and establish four separate conversion factors for each of the following parts of Minnesota Rules:

(1) medical/surgical services in Minnesota Rules, part 5221.4030, as defined in part 5221.0700, subpart 3, item C, subitem (2);

(2) pathology and laboratory services in Minnesota Rules, part 5221.4040, as defined in part 5221.0700, subpart 3, item C, subitem (3);

(3) physical medicine and rehabilitation services in Minnesota Rules, part 5221.4050, as defined in part 5221.0700, subpart 3, item C, subitem (4); and

(4) chiropractic services in Minnesota Rules, part 5221.4060, as defined in part 5221.0700, subpart 3, item C, subitem (5).

(c) The conversion factors shall be adjusted as follows:

(1) After permanent rules have been adopted to implement this section, the conversion factors must be adjusted annually on October 1 by no more than the percentage change computed under section 176.645, but without the annual cap provided by that section.

(2) Each time the workers' compensation relative value fee schedule tables are updated under paragraph (d), the commissioner shall adjust the conversion factors so that, for services in both fee schedules, there is no difference between the overall payment in each category of service listed in paragraph (b) under the new schedule and the overall payment for that category under the workers' compensation fee schedule most recently in effect. This adjustment must be made before making any additional adjustment under clause (1).

(d) The commissioner shall give notice of the adjusted conversion factors and updates to the relative value fee schedule as follows:

(1) The commissioner shall annually give notice in the State Register of the adjusted conversion factors and any amendments to rules to implement Medicare relative value tables incorporated by reference under this subdivision. The notices of the adjusted conversion factors and amended rules to implement the relative value tables are subject to the requirements of section 14.386, paragraph (a). The annual adjustments to the conversion factors and the medical fee schedules adopted under this section, including all previous fee schedules, are not subject to expiration under section 14.386, paragraph (b).

(2) The commissioner shall periodically, but at least once every three years, update the workers' compensation relative value tables by incorporating by reference the relative value tables in the national physician fee schedule relative value file established by the Centers for Medicare and Medicaid Services. The commissioner shall publish the notices of the incorporation by reference in the State Register at least 60 days before the tables are to become effective for purposes of payment under this section. Each notice of incorporation must state the date the incorporated tables will become effective and must include information on how the Medicare relative value tables may be obtained. The published notices of incorporation by reference and the incorporated tables are not rules subject to section 14.386 or other provisions of chapter 14, but have the force and effect of law as of the date specified in the notices.

Subd. 1b. Limitation of liability. (a) The liability of the employer for treatment, articles, and supplies provided to an employee while an inpatient or outpatient at a Critical Access Hospital certified by the Centers for Medicare and Medicaid Services, or while an outpatient at a hospital with 100 or fewer licensed beds, shall be the hospital's usual and customary charge, unless the charge is determined by the commissioner or a compensation judge to be unreasonably excessive.

(b) The liability of the employer for the treatment, articles, and supplies that are not limited by paragraph (a), subdivision 1a, 1c, or section 176.1362 shall be limited to 85 percent of the provider's usual and customary charge, or 85 percent of the prevailing charges for similar treatment, articles, and supplies furnished to an injured person when paid for by the injured person, whichever is lower. On this basis, the commissioner or compensation judge may determine the reasonable value of all treatment, services, and supplies, and the liability of the employer is limited to that amount. The commissioner may by rule establish the reasonable value of a service, article, or supply in lieu of the 85 percent limitation in this paragraph. A prevailing charge established under Minnesota Rules, part 5221.0500, subpart 2, must be based on no more than two years of billing data immediately preceding the date of the service.

(c) The limitation of liability for charges provided by paragraph (b) does not apply to a nursing home that participates in the medical assistance program and whose rates are established by the commissioner of human services.

(d) An employer's liability for treatment, articles, and supplies provided under this chapter by a health care provider located outside of Minnesota is limited to the payment that the health care provider would receive if the treatment, article, or supply were paid under the workers' compensation law of the jurisdiction in which the treatment was provided.

Subd. 1c. Charges for independent medical examinations. The commissioner shall adopt rules that reasonably limit amounts which may be charged for, or in connection with, independent or adverse medical examinations requested by any party, including the amount that may be charged for depositions, witness fees, or other expenses. No party may pay fees above the amount in the schedule.

Subd. 2. Excessive fees. If the employer or insurer determines that the charge for a health service or medical service is excessive, no payment in excess of the reasonable charge for that service shall be made under this chapter nor may the provider collect or attempt to collect from the injured employee or any other insurer or government amounts in excess of the amount payable under this chapter unless the commissioner, compensation judge, or court of appeals determines otherwise. In such a case, the health care provider may initiate an action under this chapter for recovery of the amounts deemed excessive by the employer or insurer. A charge for a health service or medical service is excessive if it:

(1) exceeds the maximum permissible charge pursuant to subdivision 1, 1a, 1b, or 1c;

(2) is for a service provided at a level, duration, or frequency that is excessive, based upon accepted medical standards for quality health care and accepted rehabilitation standards;

(3) is for a service that is outside the scope of practice of the particular provider or is not generally recognized within the particular profession of the provider as of therapeutic value for the specific injury or condition treated; or

(4) is otherwise deemed excessive or inappropriate pursuant to rules adopted pursuant to this chapter.

Subd. 3. [Repealed, 2014 c 182 s 8]

Subd. 4. [Repealed, 1987 c 332 s 117]

Subd. 5. [Repealed, 1992 c 510 art 4 s 26]

History: Ex1979 c 3 s 45; 1981 c 346 s 87; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1983 c 290 s 108; 1984 c 432 art 2 s 25; 1984 c 640 s 32; 1984 c 655 art 1 s 92; 1985 c 234 s 11; 1987 c 332 s 39; 1989 c 282 art 2 s 51,52; 1992 c 510 art 4 s 14-18; 1993 c 194 s 6; 1995 c 231 art 2 s 64-66; 1996 c 374 s 4; 1997 c 187 art 5 s 26; 1Sp2005 c 1 art 4 s 40; 2008 c 250 s 7,8; 2013 c 70 art 2 s 9; 2014 c 182 s 5; 2015 c 43 s 2; 2016 c 110 art 2 s 2



Section 176.1361 — TESTIMONY OF PROVIDERS.

When the commissioner, a compensation judge, or the court of appeals has reason to believe that a medical or other provider of treatment services has submitted false testimony or a false report in any proceeding under this chapter, the commissioner, compensation judge, or the court of appeals shall refer the matter to an appropriate licensing body or other professional certifying organization for review and recommendations. Based upon their recommendation, the Medical Services Review Board, after hearing, may bar the provider from making an appearance, and disallow the admission into evidence of written reports of the provider, in any proceeding under this chapter for a period not to exceed one year in the first instance and three years in the second instance, and may permanently bar the provider from appearance and the provider's reports from admission in evidence thereafter.

History: 1981 c 346 s 88; 1986 c 444; 1987 c 332 s 40



Section 176.1362 — INPATIENT HOSPITAL PAYMENT.

Subdivision 1. Payment based on Medicare MS-DRG system. (a) Except as provided in subdivisions 2 and 3, the maximum reimbursement for inpatient hospital services, articles, and supplies is 200 percent of the amount calculated for each hospital under the federal Inpatient Prospective Payment System developed for Medicare, using the inpatient Medicare PC-Pricer program for the applicable MS-DRG as provided in paragraph (b). All adjustments included in the PC-Pricer program are included in the amount calculated, including but not limited to any outlier payments.

(b) Payment under this section is effective for services, articles, and supplies provided to patients discharged from the hospital on or after January 1, 2016. Payment for services, articles, and supplies provided to patients discharged on January 1, 2016, through December 31, 2016, must be based on the Medicare PC-Pricer program in effect on January 1, 2016. Payment for inpatient services, articles, and supplies for patients discharged in each calendar year thereafter must be based on the PC-Pricer program in effect on January 1 of the year of discharge.

(c) Hospitals must bill workers' compensation insurers using the same codes, formats, and details that are required for billing for hospital inpatient services by the Medicare program. The bill must be submitted to the insurer within the time period required by section 62Q.75, subdivision 3. For purposes of this section, "insurer" includes both workers' compensation insurers and self-insured employers.

Subd. 2. Payment for catastrophic, high-cost injuries. (a) If the hospital's total usual and customary charges for services, articles, and supplies for a patient's hospitalization exceed a threshold of $175,000, annually adjusted as provided in paragraph (b), reimbursement must not be based on the MS-DRG system, but must instead be paid at 75 percent of the hospital's usual and customary charges.

(b) Beginning January 1, 2017, and each January 1 thereafter, the commissioner must adjust the previous year's threshold by the percent change in average total charges per inpatient case, using data available as of October 1 for non-Critical Access Hospitals from the Health Care Cost Information System maintained by the Department of Health pursuant to chapter 144. The commissioner must annually publish notice of the updated threshold in the State Register.

Subd. 3. Critical Access Hospitals. Hospitals certified by the Centers for Medicare and Medicaid Services as Critical Access Hospitals shall be reimbursed as provided in section 176.136, subdivision 1b, paragraph (a).

Subd. 4. Submission of information when payment is by MS-DRG. Except when a postpayment audit is allowed under subdivision 6, an insurer must not require an itemization of charges or additional documentation to support a bill from a non-Critical Access Hospital when all of the following requirements are met:

(1) the hospital must submit its charges to the insurer on the 837 institutional standard electronic transaction required by section 62J.536;

(2) an MS-DRG must apply to the hospitalization; and

(3) the hospital's total charges must be less than the threshold amount in subdivision 2, as annually adjusted.

Subd. 5. Prompt payment requirement when MS-DRG payment is made. (a) When the requirements in subdivision 4 have been met, the insurer must take one of the following actions within 30 days of receipt of the hospital's bill:

(1) pay the hospital's bill as provided in subdivision 1, with no reductions based on a review of charges for specific services, articles, or supplies; or

(2) deny payment for the entire hospitalization for one of the following reasons:

(i) the patient's workers' compensation injury claim is denied;

(ii) the diagnosis for which the patient was hospitalized is not related to the insurer's admitted workers' compensation injury; or

(iii) the hospitalization was not reasonably required to cure and relieve the employee from the effects of the injury under section 176.135 or rules adopted under section 176.83, subdivision 5.

(b) When the requirements of subdivision 4 are met, an insurer must not deny payment for one or more charges on the basis that the charge should have been bundled into another charge, or on the basis that a particular service, article, or supply was not reasonably required, except that the insurer may raise these issues during a postpayment audit under subdivision 6.

Subd. 6. Postpayment audits; records; interest. (a) The insurer may conduct a postpayment audit if both of the following requirements are met:

(1) the insurer paid the hospital's bill within 30 days according to the PC-Pricer program amount described in subdivision 1; and

(2) the amount paid according to the PC-Pricer program in subdivision 1 included an outlier payment.

(b) If an audit is permitted under paragraph (a), the insurer must request any additional records needed to conduct the audit within six months after payment. The records requested may include an itemized statement of charges. Within 30 days of the insurer's request, the hospital must provide the additional documentation requested. An insurer must not request additional information from a hospital more than three times per audit.

(c) An insurer must pay the hospital interest at an annual rate of four percent if it is determined that the insurer is liable for additional hospital charges following a postpayment audit. A hospital must pay the insurer interest at an annual rate of four percent if it is determined that the hospital owes the insurer reimbursement following the insurer's audit. Interest is payable by the insurer from the date payment was due under this section or section 176.135. Interest is payable by the hospital from the date the overpayment was made.

Subd. 7. Study. The commissioner of labor and industry shall conduct a study analyzing the impact of the reforms under this section to determine whether the objectives have been met and whether further changes are needed. The commissioner must report the results of the study to the Workers' Compensation Advisory Council and the chairs and ranking minority members of the house of representatives and senate committees with jurisdiction over workers' compensation by January 15, 2018.

Subd. 8. Rulemaking. The commissioner may adopt or amend rules using the authority in section 14.389, including subdivision 5, to: (1) implement this section and the Medicare Inpatient Prospective Payment System for workers' compensation; and (2) implement the Medicare Hospital Outpatient Prospective Payment System, or other fee schedule, for payment of outpatient services provided under this chapter by a hospital or ambulatory surgical center, not to take effect before January 1, 2017.

History: 2015 c 43 s 3



Section 176.137 — REMODELING OF RESIDENCE; DISABLED EMPLOYEES.

Subdivision 1. Requirement; determination. The employer shall furnish to an employee who is permanently disabled because of a personal injury suffered in the course of employment with that employer such alteration or remodeling of the employee's principal residence as is reasonably required to enable the employee to move freely into and throughout the residence and to otherwise adequately accommodate the disability. Any remodeling or alteration shall be furnished only when the division determines that the injury is to such a degree that the employee is substantially prevented from functioning within the principal residence.

Subd. 2. Cost. The pecuniary liability of an employer for remodeling or alteration required by this section is limited to prevailing costs in the community for remodeling or alteration of that type. The costs of obtaining the architectural certification and supervision required by this section are included in the $75,000 limit in subdivision 5.

Subd. 3. New residence. Where the alteration or remodeling of the employee's residence is not practicable, the award may be to purchase or lease a new or different residence if the new or different residence would better accommodate the disability.

Subd. 4. Certification required; exceptions. (a) Except as provided in paragraph (b), no award may be made except upon the certification of a licensed architect to the division that the proposed alteration or remodeling of an existing residence or the building or purchase of a new or different residence is reasonably required for the purposes specified in subdivision 1. The Council on Disability shall advise the division as provided in section 256.482, subdivision 5, clause (7). The alteration or remodeling of an existing residence, or the building or purchase of a new home must be done under the supervision of a licensed architect relative to the specific needs to accommodate the disability.

(b) Remodeling or alteration projects do not require an architect's certification and supervision if the project is:

(1) approved by the Council on Disability;

(2) performed by a residential building contractor or residential remodeler licensed under section 326B.805, subdivision 1; and

(3) approved by a certified building official or certified accessibility specialist under section 326B.133, subdivision 3a, paragraphs (b) and (d), who states in writing that the proposed remodeling or alterations are reasonably required to enable the employee to move freely into and throughout the residence and to otherwise accommodate the disability.

Subd. 5. Limitation. An employee is limited to $75,000 under this section for each personal injury.

Subd. 6. Disputes. A proceeding to resolve a dispute under this section shall be initiated by petition under sections 176.271 and 176.291 and decided by a compensation judge at the office under section 176.305, 176.322, or 176.341. The decision of the compensation judge is appealable to the Workers' Compensation Court of Appeals under section 176.421.

History: 1977 c 177 s 1; 1986 c 444; 1987 c 354 s 8; 1992 c 510 art 4 s 19; 2005 c 56 s 1; 2011 c 89 s 12-14; 2016 c 110 art 3 s 2-4



Section 176.138 — MEDICAL DATA; ACCESS.

(a) Notwithstanding any other state laws related to the privacy of medical data or any private agreements to the contrary, the release in writing, by telephone discussion, or otherwise of medical data related to a current claim for compensation under this chapter to the employee, employer, or insurer who are parties to the claim, or to the Department of Labor and Industry, shall not require prior approval of any party to the claim. This section does not preclude the release of medical data under section 175.10 or 176.231, subdivision 9. Requests for pertinent data shall be made, and the date of discussions with medical providers about medical data shall be confirmed, in writing to the person or organization that collected or currently possesses the data. Written medical data that exists at the time the request is made shall be provided by the collector or possessor within seven working days of receiving the request. Nonwritten medical data may be provided, but is not required to be provided, by the collector or possessor. In all cases of a request for the data or discussion with a medical provider about the data, except when it is the employee who is making the request, the employee shall be sent written notification of the request by the party requesting the data at the same time the request is made or a written confirmation of the discussion. This data shall be treated as private data by the party who requests or receives the data and the party receiving the data shall provide the employee or the employee's attorney with a copy of all data requested by the requester.

(b) Medical data which is not directly related to a current injury or disability shall not be released without prior authorization of the employee.

(c) The commissioner may impose a penalty of up to $600 payable to the commissioner for deposit in the assigned risk safety account against a party who does not timely release data as required in this section. A party who does not treat this data as private pursuant to this section is guilty of a misdemeanor. This paragraph applies only to written medical data which exists at the time the request is made.

(d) Workers' compensation insurers and self-insured employers may, for the sole purpose of identifying duplicate billings submitted to more than one insurer, disclose to health insurers, including all insurers writing insurance described in section 60A.06, subdivision 1, clause (5)(a), nonprofit health service plan corporations subject to chapter 62C, health maintenance organizations subject to chapter 62D, and joint self-insurance employee health plans subject to chapter 62H, computerized information about dates, coded items, and charges for medical treatment of employees and other medical billing information submitted to them by an employee, employer, health care provider, or other insurer in connection with a current claim for compensation under this chapter, without prior approval of any party to the claim. The data may not be used by the health insurer for any other purpose whatsoever and must be destroyed after verification that there has been no duplicative billing. Any person who is the subject of the data which is used in a manner not allowed by this paragraph has a cause of action for actual damages and punitive damages for a minimum of $5,000.

(e) Medical data collected, stored, used, or disseminated by or filed with the commissioner in connection with a claim for workers' compensation benefits governed by this chapter does not constitute genetic information for the purposes of section 13.386.

History: 1983 c 290 s 109; 1984 c 432 art 2 s 26; 1985 c 234 s 12; 1986 c 461 s 22; 1990 c 522 s 4; 1992 c 510 art 3 s 15; 1995 c 231 art 2 s 67; 2001 c 123 s 10; 2013 c 70 art 1 s 4



Section 176.139 — NOTICE OF RIGHTS POSTED.

Subdivision 1. Posting requirement. All employers required or electing to carry workers' compensation coverage in the state of Minnesota shall post and display in a conspicuous location a notice, in a form approved by the commissioner, advising employees of their rights and obligations under this chapter, assistance available to them, and the operation of the workers' compensation system, the name and address of the workers' compensation carrier insuring them or the fact that the employer is self-insured.

The notice shall be displayed at all locations where the employer is engaged in business.

Subd. 2. Failure to post; penalty. The commissioner may assess a penalty of $500 against the employer payable to the commissioner for deposit in the assigned risk safety account if, after notice from the commissioner, the employer violates the posting requirement of this section.

History: Ex1979 c 3 s 46; 1987 c 332 s 41; 1992 c 510 art 3 s 16; 1995 c 231 art 2 s 68; 2002 c 262 s 14



Section 176.141 — NOTICE OF INJURY.

Unless the employer has actual knowledge of the occurrence of the injury or unless the injured worker, or a dependent or someone in behalf of either, gives written notice thereof to the employer within 14 days after the occurrence of the injury, then no compensation shall be due until the notice is given or knowledge obtained. If the notice is given or the knowledge obtained within 30 days from the occurrence of the injury, no want, failure, or inaccuracy of a notice shall be a bar to obtaining compensation unless the employer shows prejudice by such want, defect, or inaccuracy, and then only to the extent of the prejudice. If the notice is given or the knowledge obtained within 180 days, and if the employee or other beneficiary shows that failure to give prior notice was due to the employee's or beneficiary's mistake, inadvertence, ignorance of fact or law, or inability, or to the fraud, misrepresentation, or deceit of the employer or agent, then compensation may be allowed, unless the employer shows prejudice by failure to receive the notice, in which case the amount of compensation shall be reduced by a sum which fairly represents the prejudice shown. Unless knowledge is obtained or written notice given within 180 days after the occurrence of the injury no compensation shall be allowed, except that an employee who is unable, because of mental or physical incapacity, to give notice to the employer within 180 days from the injury shall give the prescribed notice within 180 days from the time the incapacity ceases.

History: 1953 c 755 s 14; 1977 c 342 s 19; Ex1979 c 3 s 47; 1986 c 444



Section 176.145 — SERVICE OF NOTICE, FORM.

The notice referred to in section 176.141 may be served personally upon the employer, or upon any agent of the employer upon whom a summons may be served in a civil action, or by sending it by certified mail to the employer at the last known residence or business place thereof within the state, and may be substantially in the following form:

"NOTICE

You are hereby notified that an injury was received by (Name) .................., who was in your employment at (place) .............., while engaged as (kind of work) .........., on or about the ...... day of ..............., ......., and who is now located at (give town, street, and number) ............; that, so far as now known, the nature of the injury was ..............., and that compensation may be claimed therefor.

Dated .........., ....... (signed) ..................

(giving address)"

No variation from this form shall be material if the notice is sufficient to advise the employer that a certain employee, by name, received a specified injury in the course of employment on or about a specified time, at or near a certain place specified.

History: 1953 c 755 s 15; 1978 c 674 s 60; 1986 c 444; 1998 c 254 art 1 s 107



Section 176.151 — TIME LIMITATIONS.

The time within which the following acts shall be performed shall be limited to the following periods, respectively:

(a) Actions or proceedings by an injured employee to determine or recover compensation, three years after the employer has made written report of the injury to the commissioner of the Department of Labor and Industry, but not to exceed six years from the date of the accident.

(b) Actions or proceedings by dependents to determine or recover compensation, three years after the receipt by the commissioner of the Department of Labor and Industry of written notice of death, given by the employer, but not to exceed six years from the date of injury, provided, however, if the employee was paid compensation for the injury from which the death resulted, such actions or proceedings by dependents must be commenced within three years after the receipt by the commissioner of the Department of Labor and Industry of written notice of death, given by the employer, but not to exceed six years from the date of death. In any such case, if a dependent of the deceased, or any one in the dependent's behalf, gives written notice of such death to the commissioner of the Department of Labor and Industry, the commissioner shall forthwith give written notice to the employer of the time and place of such death. In case the deceased was a native of a foreign country and leaves no known dependent within the United States, the commissioner of the Department of Labor and Industry shall give written notice of the death to the consul or other representative of the foreign country forthwith.

(c) In case of physical or mental incapacity, other than minority, of the injured person or dependents to perform or cause to be performed any act required within the time specified in this section, the period of limitation in any such case shall be extended for three years from the date when the incapacity ceases.

(d) In the case of injury caused by x-rays, radium, radioactive substances or machines, ionizing radiation, or any other occupational disease, the time limitations otherwise prescribed by Minnesota Statutes 1961, chapter 176, and acts amendatory thereof, shall not apply, but the employee shall give notice to the employer and commence an action within three years after the employee has knowledge of the cause of such injury and the injury has resulted in disability.

History: 1953 c 755 s 16; 1965 c 419 s 1; Ex1967 c 40 s 14; 1973 c 388 s 39; 1973 c 643 s 10; 1975 c 359 s 17; 1986 c 444



Section 176.155 — EXAMINATIONS.

Subdivision 1. Employer's physician. The injured employee must submit to examination by the employer's physician, if requested by the employer, and at reasonable times thereafter upon the employer's request. Examinations shall not be conducted in hotel or motel facilities. The examination must be scheduled at a location within 150 miles of the employee's residence unless the employer can show cause to the department to order an examination at a location further from the employee's residence. The employee is entitled upon request to have a personal physician present at any such examination. Each party shall defray the cost of that party's physician. Any report or written statement made by the employer's physician as a result of an examination of the employee, regardless of whether the examination preceded the injury or was made subsequent to the injury, shall be made available, upon request and without charge, to the injured employee or representative of the employee. The employer shall pay reasonable travel expenses incurred by the employee in attending the examination including mileage, parking, and, if necessary, lodging and meals. The employer shall also pay the employee for any lost wages resulting from attendance at the examination. A self-insured employer or insurer who is served with a claim petition pursuant to section 176.271, subdivision 1, or 176.291, shall schedule any necessary examinations of the employee, if an examination by the employer's physician or health care provider is necessary to evaluate benefits claimed. The examination shall be completed and the report of the examination shall be served on the employee and filed with the commissioner within 120 days of service of the claim petition.

No evidence relating to the examination or report shall be received or considered by the commissioner, a compensation judge, or the court of appeals in determining any issues unless the report has been served and filed as required by this section, unless a written extension has been granted by the commissioner or compensation judge. The commissioner or a compensation judge shall extend the time for completing the adverse examination and filing the report upon good cause shown. The extension must not be for the purpose of delay and the insurer must make a good faith effort to comply with this subdivision. Good cause shall include but is not limited to:

(1) that the extension is necessary because of the limited number of physicians or health care providers available with expertise in the particular injury or disease, or that the extension is necessary due to the complexity of the medical issues, or

(2) that the extension is necessary to gather additional information which was not included on the petition as required by section 176.291.

Subd. 2. Neutral physician. In each case of dispute as to the injury the commissioner of labor and industry, or in case of a hearing the compensation judge conducting the hearing, or the Workers' Compensation Court of Appeals if the matter is before it, may with or without the request of any interested party, designate a neutral physician to make an examination of the injured worker and report the findings to the commissioner of labor and industry, compensation judge, or the Workers' Compensation Court of Appeals, as the case may be; provided that the request of the interested party must comply with the rules of the commissioner of labor and industry and the Workers' Compensation Court of Appeals regulating the proper time and forms for the request, and further provided that when an interested party requests, not later than 30 days prior to a scheduled prehearing conference, that a neutral physician be designated, the compensation judge shall make such a designation. When a party has requested the designation of a neutral physician prior to a prehearing conference, that party may withdraw the request at any time prior to the hearing. The commissioner of labor and industry, compensation judge, or the Workers' Compensation Court of Appeals, as the case may be, may request the neutral physician to answer any particular question with reference to the medical phases of the case, including questions calling for an opinion as to the cause and occurrence of the injury insofar as medical knowledge is relevant in the answer. A copy of the signed certificate of the neutral physician shall be mailed to the parties in interest and either party, within five days from date of mailing, may demand that the physician be produced for purposes of cross-examination. The signed certificate of a neutral physician is competent evidence of the facts stated therein. The expense of the examination shall be paid as ordered by the commissioner of labor and industry, compensation judge, or the Workers' Compensation Court of Appeals.

Subd. 3. Refusal to be examined. If the injured employee refuses to comply with any reasonable request for examination, the right to compensation may be suspended by order of the commissioner or a compensation judge, and no compensation shall be paid while the employee continues in the refusal.

Subd. 4. Autopsies. In all death claims where the cause of death is obscure or disputed any interested party may request an autopsy and, if denied, the compensation judge, or Workers' Compensation Court of Appeals upon appeal, upon petition and proper showing, shall order an autopsy. If any dependent claiming compensation or benefits does not consent to such autopsy within the time fixed by the order, all dependents shall forfeit all rights to compensation. The party demanding an autopsy shall bear the cost thereof.

Subd. 5. Testimony of health care provider. Any physician or other health care provider designated by the commissioner or compensation judge, or whose services are furnished or paid for by the employer, or who treats, examines, or is present at any examination, of an injured employee, may be required to testify as to any knowledge acquired by the physician or health care provider in the course of the treatment or examination relative to the injury or disability resulting from the injury only in cases involving occupational disease, cardiopulmonary injuries or diseases, injuries resulting from cumulative trauma, issues of apportionment of liability, and mental disorders, or upon an order of a compensation judge. In all other cases all evidence related to health care must be submitted by written report as prescribed by the chief administrative law judge. A party may cross-examine by deposition a physician or health care provider who has examined or treated the employee. If a physician or health care provider is not available for cross-examination prior to the hearing and the physician's or health care provider's written report is submitted at the hearing, the compensation judge shall, upon request of the adverse party, require the physician or health care provider to testify at the hearing or to be present at a posthearing deposition for the purpose of being cross-examined by the adverse party. All written evidence relating to health care must be submitted prior to or at the time of the hearing and no evidence shall be considered which was submitted after the hearing unless the compensation judge orders otherwise, and, in no case later than 30 days following the final hearing date unless an extension is granted by the chief administrative law judge. Existing medical reports must be submitted with a claim petition or answer as provided in sections 176.291 and 176.321. All reports shall substantially conform to rules prescribed by the chief administrative law judge. When a written report is used to present the testimony, it shall be admitted into evidence without the necessity for foundational testimony and shall be considered as prima facie evidence of the opinions it contains.

History: 1953 c 755 s 17; 1969 c 276 s 2; 1973 c 388 s 40-43; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 342 s 20; Ex1979 c 3 s 48; 1983 c 290 s 110,111; 1984 c 640 s 32; 1986 c 444; 1987 c 332 s 42-44; 1992 c 510 art 4 s 20; 2002 c 262 s 15; 2009 c 75 s 9



Section 176.161 — ALIEN DEPENDENTS.

Subdivision 1. Residing outside United States. In case a deceased employee for whose injury or death compensation is payable leaves surviving an alien dependent residing outside the United States the commissioner shall direct the payment of all compensation due the dependent to be made to the duly accredited consular officer of the country of which the beneficiary is a citizen residing within the state, or to a designated representative residing within the state; or, if the commissioner believes that the interests of the dependent will be better served and at any time prior to the final settlement the dependent files with the commissioner a power of attorney designating any other suitable person residing in this state to act as attorney in fact in such proceedings, the commissioner may appoint such person. If it appears necessary to institute proceedings to enforce payment of compensation due the dependent, the commissioner may permit the consular officer to institute these proceedings. If during the pendency of these proceedings, such power of attorney is filed by the alien dependent, the commissioner shall then determine whether such attorney in fact be substituted to represent such dependent or if the consular officer or a representative continue therein. The person so appointed may carry on proceedings to settle all claims for compensation and receive for distribution to such dependent all compensation arising under this chapter. The settlement and distribution of the funds shall be made only on the written order of the commissioner. The person so appointed shall furnish a bond satisfactory to the commissioner, conditioned upon the proper application of the money received. Before the bond is discharged, the person so appointed shall file with the commissioner a verified account of receipts and disbursements of such compensation.

Subd. 2. List of dependents. Before receiving the first payment of such compensation and thereafter when ordered so to do by the commissioner of the Department of Labor and Industry, the person so appointed shall furnish to the commissioner of the Department of Labor and Industry a sworn statement containing a list of the dependents showing the name, age, residence, extent of dependency, and relationship to the deceased of each dependent.

Subd. 3. Certain proceedings legalized. In any proceedings heretofore taken to recover compensation for any alien dependent carried on for at least five years in the name of a person as petitioner, designated by power of attorney from the alien dependent, the right of this designated petitioner to conclude the proceedings or final settlement and to fully bind all parties thereby is hereby legalized in all respects.

History: 1953 c 755 s 18; 1973 c 388 s 44,45; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 90; 1986 c 444



Section 176.165 — LUMP-SUM PAYMENTS.

The amounts of compensation payable periodically may be commuted to one or more lump-sum payments only by order of the commissioner of the Department of Labor and Industry, compensation judge, or Workers' Compensation Court of Appeals in cases upon appeal, and on such terms and conditions as the commissioner of the Department of Labor and Industry, compensation judge, or Workers' Compensation Court of Appeals prescribes. In making these commutations the lump-sum payments shall amount, in the aggregate, to a sum equal to the present value of all future installments of the compensation calculated on a five percent basis.

History: 1953 c 755 s 19; 1973 c 388 s 46; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78



Section 176.171 — PAYMENT TO TRUSTEE.

At any time after the amount of any award or commutation is finally determined, a sum equal to the present value of all future installments of the compensation, calculated on a five percent basis, where death or the nature of the injury renders the amount of future payments certain, may be paid by the employer to any bank, mutual savings bank, savings association, or trust company in this state approved and designated by the commissioner of the Department of Labor and Industry, compensation judge, or Workers' Compensation Court of Appeals in cases upon appeal. Such sum, together with all interest thereon, shall be held in trust for the employee or for the dependents of the employee, who shall have no further recourse against the employer. The employer's payment of this sum evidenced by a receipt of the trustee filed with the commissioner of the Department of Labor and Industry, operates as a satisfaction of the compensation liability as to the employer. The trustee shall make payments from the fund in the same amounts and at the same time as are required of the employer until the fund and interest is exhausted, except when otherwise ordered by the commissioner of the Department of Labor and Industry. In the appointment of trustee the preference shall be given to the choice of the injured employee or the choice of the dependents of the deceased employee.

History: 1953 c 755 s 20; 1971 c 422 s 3; 1973 c 388 s 47; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1995 c 202 art 1 s 25



Section 176.175 — RIGHT TO COMPENSATION, AWARD.

Subdivision 1. Preferred claim. The right to compensation and all compensation awarded any injured employee or for death claims to dependents have the same preference against the assets of the employer as unpaid wages for labor. This compensation does not become a lien on the property of third persons by reason of this preference.

Subd. 2. Nonassignability. No claim for compensation or settlement of a claim for compensation owned by an injured employee or dependents is assignable. Except as otherwise provided in this chapter, any claim for compensation owned by an injured employee or dependents is exempt from seizure or sale for the payment of any debt or liability.

History: 1953 c 755 s 21; 1986 c 444; 1999 c 212 s 1



Section 176.178 — FRAUD.

Subdivision 1. Intent. Any person who, with intent to defraud, receives workers' compensation benefits to which the person is not entitled by knowingly misrepresenting, misstating, or failing to disclose any material fact is guilty of theft and shall be sentenced pursuant to section 609.52, subdivision 3.

Subd. 2. Forms. The text of subdivision 1 shall be placed on all forms prescribed by the commissioner for claims or responses to claims for workers' compensation benefits under this chapter. The absence of the text does not constitute a defense against prosecution under subdivision 1.

History: 1992 c 510 art 2 s 6; 1995 c 231 art 1 s 25



Section 176.179 — RECOVERY OF OVERPAYMENTS.

Notwithstanding section 176.521, subdivision 3, or any other provision of this chapter to the contrary, except as provided in this section, no lump-sum or weekly payment, or settlement, which is voluntarily paid to an injured employee or the survivors of a deceased employee in apparent or seeming accordance with the provisions of this chapter by an employer or insurer, or is paid pursuant to an order of the workers' compensation division, a compensation judge, or court of appeals relative to a claim by an injured employee or the employee's survivors, and received in good faith by the employee or the employee's survivors shall be refunded to the paying employer or insurer in the event that it is subsequently determined that the payment was made under a mistake in fact or law by the employer or insurer. When the payments have been made to a person who is entitled to receive further payments of compensation for the same injury, the mistaken compensation may be taken as a partial credit against future periodic benefits. The credit applied against further payments of temporary total disability, temporary partial disability, permanent partial disability, permanent total disability, retraining benefits, death benefits, or weekly payments of economic recovery or impairment compensation shall not exceed 20 percent of the amount that would otherwise be payable.

An employer or insurer may not offset an overpayment of benefits against:

(1) medical expenses due or payable; or

(2) a penalty awarded to the employee for late payment or underpayment of benefits.

Where the commissioner or compensation judge determines that the mistaken compensation was not received in good faith, the commissioner or compensation judge may order reimbursement of the compensation. For purposes of this section, a payment is not received in good faith if it is obtained through fraud, or if the employee knew that the compensation was paid under mistake of fact or law, and the employee has not refunded the mistaken compensation.

History: 1974 c 486 s 5; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; Ex1979 c 3 s 49; 1983 c 290 s 112; 1986 c 461 s 23; 1987 c 332 s 45; 1992 c 510 art 1 s 11; 1995 c 231 art 1 s 26; 2009 c 75 s 10



Section 176.181 — INSURANCE.

Subdivision 1. Authorization. Any employer responsible for compensation may insure the risk in any manner authorized by law.

Subd. 2. Compulsory insurance; self-insurers. (a) Every employer, except the state and its municipal subdivisions, liable under this chapter to pay compensation shall insure payment of compensation with some insurance carrier authorized to insure workers' compensation liability in this state, or obtain a written order from the commissioner of commerce exempting the employer from insuring liability for compensation and permitting self-insurance of the liability. The terms, conditions and requirements governing self-insurance shall be established by the commissioner pursuant to chapter 14. The commissioner of commerce shall also adopt, pursuant to paragraph (d), rules permitting two or more employers, whether or not they are in the same industry, to enter into agreements to pool their liabilities under this chapter for the purpose of qualifying as group self-insurers. With the approval of the commissioner of commerce, any employer may exclude medical, chiropractic and hospital benefits as required by this chapter. An employer conducting distinct operations at different locations may either insure or self-insure the other portion of operations as a distinct and separate risk. An employer desiring to be exempted from insuring liability for compensation shall make application to the commissioner of commerce, showing financial ability to pay the compensation, whereupon by written order the commissioner of commerce, on deeming it proper, may make an exemption. An employer may establish financial ability to pay compensation by providing financial statements of the employer to the commissioner of commerce. Upon ten days' written notice the commissioner of commerce may revoke the order granting an exemption, in which event the employer shall immediately insure the liability. As a condition for the granting of an exemption the commissioner of commerce may require the employer to furnish security the commissioner of commerce considers sufficient to insure payment of all claims under this chapter, consistent with subdivision 2b. If the required security is in the form of currency or negotiable bonds, the commissioner of commerce shall deposit it with the commissioner of management and budget. In the event of any default upon the part of a self-insurer to abide by any final order or decision of the commissioner of labor and industry directing and awarding payment of compensation and benefits to any employee or the dependents of any deceased employee, then upon at least ten days' notice to the self-insurer, the commissioner of commerce may by written order to the commissioner of management and budget require the commissioner of management and budget to sell the pledged and assigned securities or a part thereof necessary to pay the full amount of any such claim or award with interest thereon. This authority to sell may be exercised from time to time to satisfy any order or award of the commissioner of labor and industry or any judgment obtained thereon. When securities are sold the money obtained shall be deposited in the state treasury to the credit of the commissioner of commerce and awards made against any such self-insurer by the commissioner of commerce shall be paid to the persons entitled thereto by the commissioner of management and budget upon warrants prepared by the commissioner of commerce out of the proceeds of the sale of securities. Where the security is in the form of a surety bond or personal guaranty the commissioner of commerce, at any time, upon at least ten days' notice and opportunity to be heard, may require the surety to pay the amount of the award, the payments to be enforced in like manner as the award may be enforced.

(b) No association, corporation, partnership, sole proprietorship, trust or other business entity shall provide services in the design, establishment or administration of a group self-insurance plan under rules adopted pursuant to this subdivision unless it is licensed, or exempt from licensure, pursuant to section 60A.23, subdivision 8, to do so by the commissioner of commerce. An applicant for a license shall state in writing the type of activities it seeks authorization to engage in and the type of services it seeks authorization to provide. The license shall be granted only when the commissioner of commerce is satisfied that the entity possesses the necessary organization, background, expertise, and financial integrity to supply the services sought to be offered. The commissioner of commerce may issue a license subject to restrictions or limitations, including restrictions or limitations on the type of services which may be supplied or the activities which may be engaged in. The license is for a two-year period.

(c) To assure that group self-insurance plans are financially solvent, administered in a fair and capable fashion, and able to process claims and pay benefits in a prompt, fair and equitable manner, entities licensed to engage in such business are subject to supervision and examination by the commissioner of commerce.

(d) To carry out the purposes of this subdivision, the commissioner of commerce may promulgate administrative rules pursuant to sections 14.001 to 14.69. These rules may:

(1) establish reporting requirements for administrators of group self-insurance plans;

(2) establish standards and guidelines consistent with subdivision 2b to assure the adequacy of the financing and administration of group self-insurance plans;

(3) establish bonding requirements or other provisions assuring the financial integrity of entities administering group self-insurance plans;

(4) establish standards, including but not limited to minimum terms of membership in self-insurance plans, as necessary to provide stability for those plans;

(5) establish standards or guidelines governing the formation, operation, administration, and dissolution of self-insurance plans; and

(6) establish other reasonable requirements to further the purposes of this subdivision.

Subd. 2a. Application fee. Every initial application filed pursuant to subdivision 2 requesting authority to self-insure shall be accompanied by a nonrefundable fee of $4,000. When an employer seeks to be added as a member of an existing approved group under section 79A.03, subdivision 6, the proposed new member shall pay a nonrefundable $400 application fee to the commissioner at the time of application. Each annual report due August 1 under section 79A.03, subdivision 9, shall be accompanied by an annual fee of $500.

Subd. 2b. MS 2006 [Renumbered 79A.04, subd 3a]

Subd. 3. Failure to insure, penalty. (a) The commissioner, having reason to believe that an employer is in violation of subdivision 2, may issue an order directing the employer to comply with subdivision 2, to refrain from employing any person at any time without complying with subdivision 2, and to pay a penalty of up to $1,000 per employee per week during which the employer was not in compliance.

(b) An employer shall have ten working days to contest such an order by filing a written objection with the commissioner, stating in detail its reasons for objecting. If the commissioner does not receive an objection within ten working days, the commissioner's order shall constitute a final order not subject to further review, and violation of that order shall be enforceable by way of civil contempt proceedings in district court. If the commissioner does receive a timely objection, the commissioner shall refer the matter to the Office of Administrative Hearings for an expedited hearing before a compensation judge. The compensation judge shall issue a decision either affirming, reversing, or modifying the commissioner's order within ten days of the close of the hearing. If the compensation judge affirms the commissioner's order, the compensation judge may order the employer to pay an additional penalty if the employer continued to employ persons without complying with subdivision 2 while the proceedings were pending.

(c) All penalties assessed under this subdivision shall be payable to the commissioner for deposit in the assigned risk safety account. Penalties assessed under this section shall constitute a lien for government services pursuant to section 514.67, on all the employer's property and shall be subject to the Revenue Recapture Act in chapter 270A.

(d) For purposes of this subdivision, the term "employer" includes any owners or officers of a corporation who direct and control the activities of employees.

Subd. 4. Gross misdemeanor. In addition to being subject to the penalty prescribed in subdivision 3, any employer willfully and intentionally failing to comply with the provisions of subdivision 2 is guilty of a gross misdemeanor.

Subd. 5. Indemnification. A political subdivision or association of political subdivisions which is self-insured, may be indemnified by the special compensation fund for payments for which the political subdivision or association is liable under this chapter. This indemnification shall be made only if all other assets together with the interest earned thereon which have been contributed by the subdivision pursuant to rules adopted by the commissioner of commerce as provided for in this section have been exhausted.

The commissioner of management and budget, as custodian of the fund, has a cause of action for all money paid out or to be paid out if the political subdivisions or association of subdivisions fail to meet a repayment schedule which the commissioner of management and budget establishes at the time the request for indemnification is granted.

Subd. 6. Financial statements. No employer shall be required to provide financial statements certified by an "independent certified public accountant" or "certified public accountant" as a condition of approval for group self-insurance.

Subd. 7. Penalty. Any entity that is self-insured pursuant to subdivision 2, and that knowingly violates any provision of subdivision 2 or any rule adopted pursuant thereto is subject to a civil penalty of not more than $10,000 for each offense.

Subd. 8. Data sharing. (a) The Departments of Labor and Industry, Employment and Economic Development, Human Services, Agriculture, Transportation, and Revenue are authorized to share information regarding the employment status of individuals, including but not limited to Social Security numbers and payroll and withholding and income tax information, and may use that information for purposes consistent with this section and regarding the employment or employer status and federal employer identification numbers of individuals, partnerships, limited liability companies, corporations, or employers, including, but not limited to, general contractors, intermediate contractors, and subcontractors. The commissioner shall request data in writing or pursuant to a state agency agreement, and the responding department shall respond to the request by producing the requested data within 30 days.

(b) The commissioner is authorized to inspect and to order the production of all payroll and other business records and documents of any alleged employer in order to determine the employment status of persons and compliance with this section. If any person or employer refuses to comply with such an order, the commissioner may apply to the district court of the county where the person or employer is located or may apply to Ramsey County or the county where the nearest office of the Department of Labor and Industry is located, for an order compelling production of the documents.

History: 1953 c 755 s 22; 1959 c 265 s 1; 1971 c 863 s 3; 1973 c 388 s 48,49; 1973 c 492 s 14; 1978 c 797 s 4; Ex1979 c 3 s 50,51; 1981 c 346 s 91-93; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1983 c 290 s 113; 1984 c 592 s 80,81; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 332 s 46; 1987 c 384 art 2 s 1; 1988 c 674 s 18; 1990 c 422 s 10; 1992 c 510 art 3 s 17,18; 1992 c 545 art 2 s 1,2; 1994 c 483 s 1; 1994 c 485 s 60; 1995 c 231 art 2 s 69,70; 1995 c 233 art 2 s 56; 1995 c 258 s 62; 1997 c 200 art 1 s 64; 1999 c 223 art 2 s 33; 2002 c 262 s 16; 2003 c 112 art 2 s 25,50; 2004 c 206 s 52; 2008 c 250 s 17; 2009 c 75 s 11; 2009 c 101 art 2 s 109



Section 176.1812 — COLLECTIVE BARGAINING AGREEMENTS.

Subdivision 1. Requirements. Upon appropriate filing, the commissioner, compensation judge, Workers' Compensation Court of Appeals, and courts shall recognize as valid and binding a provision in a collective bargaining agreement between a qualified employer or qualified groups of employers and the certified and exclusive representative of its employees to establish certain obligations and procedures relating to workers' compensation. For purposes of this section, "qualified employer" means any employer that is self-insured for workers' compensation in compliance with this chapter, or any employer that is insured for workers' compensation in compliance with this chapter. For purposes of this section, a "qualified group of employers" means a group of employers, in which each employer is insured for workers' compensation in compliance with this chapter or is self-insured for workers' compensation in compliance with this chapter. This agreement must be limited to, but need not include, all of the following:

(a) an alternative dispute resolution system to supplement, modify, or replace the procedural or dispute resolution provisions of this chapter. The system may include mediation, arbitration, or other dispute resolution proceedings, the results of which may be final and binding upon the parties. A system of arbitration shall provide that the decision of the arbiter is subject to review either by the Workers' Compensation Court of Appeals in the same manner as an award or order of a compensation judge or, in lieu of review by the Workers' Compensation Court of Appeals, by the Office of Administrative Hearings, by the district court, by the Minnesota Court of Appeals, or by the Supreme Court in the same manner as the Workers' Compensation Court of Appeals and may provide that any arbiter's award disapproved by a court be referred back to the arbiter for reconsideration and possible modification;

(b) an agreed list of providers of medical treatment that may be the exclusive source of all medical and related treatment provided under this chapter which need not be certified under section 176.1351;

(c) the use of a limited list of impartial physicians to conduct independent medical examinations;

(d) the creation of a light duty, modified job, or return to work program;

(e) the use of a limited list of individuals and companies for the establishment of vocational rehabilitation or retraining programs which list is not subject to the requirements of section 176.102;

(f) the establishment of safety committees and safety procedures; or

(g) the adoption of a 24-hour health care coverage plan if a 24-hour plan pilot project is authorized by law, according to the terms and conditions authorized by that law.

Subd. 2. Filing and review. A copy of the agreement and the approximate number of employees who will be covered under it must be filed with the commissioner. Within 21 days of receipt of an agreement, the commissioner shall review the agreement for compliance with this section and the benefit provisions of this chapter and notify the parties of any additional information required or any recommended modification that would bring the agreement into compliance. Upon receipt of any requested information or modification, the commissioner must notify the parties within 21 days whether the agreement is in compliance with this section and the benefit provisions of this chapter.

In order for any agreement to remain in effect, it must provide for a timely and accurate method of reporting to the commissioner necessary information regarding service cost and utilization to enable the commissioner to annually report to the legislature. The information provided to the commissioner must include aggregate data on the:

(i) person hours and payroll covered by agreements filed;

(ii) number of claims filed;

(iii) average cost per claim;

(iv) number of litigated claims, including the number of claims submitted to arbitration, the Workers' Compensation Court of Appeals, the Office of Administrative Hearings, the district court, the Minnesota Court of Appeals or the Supreme Court;

(v) number of contested claims resolved prior to arbitration;

(vi) projected incurred costs and actual costs of claims;

(vii) employer's safety history;

(viii) number of workers participating in vocational rehabilitation; and

(ix) number of workers participating in light-duty programs.

Subd. 3. Refusal to recognize. A person aggrieved by the commissioner's decision concerning an agreement may request in writing, within 30 days of the date the notice is issued, the initiation of a contested case proceeding under chapter 14. The request to initiate a contested case must be received by the department by the 30th day after the commissioner's decision. An appeal from the commissioner's final decision and order may be taken to the Workers' Compensation Court of Appeals pursuant to sections 176.421 and 176.442.

Subd. 4. Void agreements. Nothing in this section shall allow any agreement that diminishes an employee's entitlement to benefits as otherwise set forth in this chapter. For the purposes of this section, the procedural rights and dispute resolution agreements under subdivision 1, clauses (a) to (g), are not agreements which diminish an employee's entitlement to benefits. Any agreement that diminishes an employee's entitlement to benefits as set forth in this chapter is null and void.

Subd. 5. Notice to insurance carrier. If the employer is insured under this chapter, the collective bargaining agreement provision shall not be recognized by the commissioner, compensation judge, Workers' Compensation Court of Appeals, and other courts unless the employer has given notice to the employer's insurance carrier, in the manner provided in the insurance contract, of intent to enter into an agreement with its employees as provided in this section.

Subd. 6. [Repealed, 2005 c 90 s 20]

Subd. 7. Rules. The commissioner may adopt rules necessary to implement this section.

History: 1995 c 231 art 2 s 71; 1996 c 374 s 5,6; 1997 c 7 art 5 s 16; 2001 c 123 s 11; 2005 c 90 s 13; 2008 c 250 s 9



Section 176.182 — BUSINESS LICENSES OR PERMITS; COVERAGE REQUIRED.

Every state or local licensing agency shall withhold the issuance or renewal of a license or permit to operate a business in Minnesota until the applicant presents acceptable evidence of compliance with the workers' compensation insurance coverage requirement of section 176.181, subdivision 2, by providing the name of the insurance company, the policy number, and dates of coverage or the permit to self-insure. The commissioner shall assess a penalty to the employer of $2,000 payable to the commissioner for deposit in the assigned risk safety account, if the information is not reported or is falsely reported.

Neither the state nor any governmental subdivision of the state shall enter into any contract for the doing of any public work before receiving from all other contracting parties acceptable evidence of compliance with the workers' compensation insurance coverage requirement of section 176.181, subdivision 2.

This section shall not be construed to create any liability on the part of the state or any governmental subdivision to pay workers' compensation benefits or to indemnify the special compensation fund, an employer, or insurer who pays workers' compensation benefits.

History: 1981 c 346 s 94; 1983 c 290 s 114; 1987 c 332 s 47; 1992 c 510 art 3 s 19; 1995 c 231 art 2 s 72; 2002 c 262 s 17



Section 176.183 — UNINSURED AND SELF-INSURED EMPLOYERS; BENEFITS TO EMPLOYEES AND DEPENDENTS; LIABILITY OF EMPLOYER.

Subdivision 1. Uninsured and self-insured employers; special compensation fund. When any employee sustains an injury arising out of and in the course of employment while in the employ of an employer, other than the state or its political subdivisions, not insured or self-insured as provided for in this chapter, the employee or the employee's dependents shall nevertheless receive benefits as provided for in this chapter from the special compensation fund. The commissioner is not required to comply with the procedures in chapter 16C before purchasing, paying for, or reimbursing the employee for medical treatment, equipment, or supplies that are compensable under this chapter. As used in subdivision 1 or 2, "employer" includes any owners or officers of a corporation who direct and control the activities of employees. In any petition for benefits under this chapter, the naming of an employer corporation not insured or self-insured as provided for in this chapter, as a defendant, shall constitute without more the naming of the owners or officers as defendants, and service of notice of proceeding under this chapter on the corporation shall constitute service upon the owners or officers. An action to recover benefits paid shall be instituted unless the commissioner determines that no recovery is possible. There shall be no payment from the special compensation fund if there is liability for the injury under the provisions of section 176.215, by an insurer or self-insurer.

Subd. 1a. [Repealed, 1988 c 674 s 22]

Subd. 2. Special compensation fund; penalties. After a hearing on a petition for benefits and prior to issuing an order against the special compensation fund to pay compensation benefits to an employee, a compensation judge shall first make findings regarding the insurance status of the employer and its liability. The special compensation fund shall not be found liable in the absence of a finding of liability against the employer. Where the liable employer is found after the hearing to be not insured or self-insured as provided for in this chapter, the compensation judge shall assess and order the employer to pay all compensation benefits to which the employee is entitled, the amount for any actual and necessary disbursements expended by the special compensation fund, any actual and necessary disbursements of the employee paid or reimbursed by the special compensation fund, any attorney fees paid to the employee's attorney by the special compensation fund, and a penalty in the amount of 65 percent of all compensation benefits ordered to be paid. The award issued against an employer after the hearing shall constitute a lien for government services pursuant to section 514.67 on all property of the employer and shall be subject to the provisions of the Revenue Recapture Act in chapter 270A. The special compensation fund may enforce the terms of that award in the same manner as a district court judgment. The commissioner of labor and industry, in accordance with the terms of the order awarding compensation, shall pay compensation to the employee or the employee's dependent from the special compensation fund. The commissioner of labor and industry shall certify to the commissioner of management and budget and to the legislature annually the total amount of compensation paid from the special compensation fund under subdivision 1. Compensation paid under this section shall remain a liability of the special compensation fund and shall be financed by the percentage assessed under section 176.129.

Subd. 3. Commissioner-directed payments. (a) Notwithstanding subdivision 2, the commissioner may direct payment from the special compensation fund for compensation payable pursuant to subdivision 1, including benefits payable under sections 176.102 and 176.135, prior to issuance of an order of a compensation judge or the Workers' Compensation Court of Appeals directing payment or awarding compensation. Where payment is issued pursuant to a petition for a temporary order, the terms of any resulting order shall have the same status and be governed by the same provisions as an award issued pursuant to subdivision 2.

(b) The commissioner may suspend or terminate an order under paragraph (a) for good cause as determined by the commissioner.

Subd. 4. Notice by commissioner; rights of parties. (a) If the commissioner authorizes the special compensation fund to commence payment without the issuance of a temporary order, the commissioner shall serve by first class mail notice upon the employer and other interested parties of the intention to commence payment. This notice shall be served at least ten calendar days before commencing payment and shall be mailed to the last known address of the employer. The notice shall include a statement that failure of the employer to respond within ten calendar days of the date of service will be deemed acceptance by the employer of the proposed action by the special compensation fund and will be deemed a waiver of defenses the employer has to the special compensation fund's action to recover amounts specified under subdivision 2. At any time prior to final determination of liability, the employer may appear as a party and present defenses the employer has, whether or not an appearance by the employer has previously been made in the matter. The special compensation fund has a cause of action against the employer to recover amounts specified under subdivision 2.

(b) The commissioner shall notify the employer by first class mail if the special compensation fund intends to enter into a settlement agreement with the employee for the payment of benefits under this section. This notice shall be sent by first class mail to the last known address of the employer at least 15 calendar days before executing the settlement agreement, and shall include:

(1) a copy of the proposed settlement agreement;

(2) a statement that within 15 calendar days the employer must notify the special compensation fund in writing of its objection to the proposed settlement; and

(3) a statement that if the special compensation fund does not receive the employer's written objection within 15 calendar days, the employer must be deemed to have waived all defenses to the special compensation fund's claim for amounts specified under subdivision 2.

(c) If a settlement agreement is approved by the commissioner or compensation judge after the commissioner has provided notice to the employer under paragraph (b), and if the employer did not provide timely written notification to the special compensation fund of the employer's objection, then the employer must be deemed to have waived all defenses to the special compensation fund's claim for amounts specified under subdivision 2.

History: 1967 c 330 s 1; 1969 c 372 s 1; 1969 c 399 s 49; 1973 c 388 s 50; 1973 c 750 s 1,2; 1974 c 355 s 22; 1977 c 403 s 6; 1981 c 356 s 328; 1983 c 290 s 115-118; 1983 c 301 s 147; 1984 c 432 art 2 s 27; 1986 c 444; 1987 c 332 s 48,49; 1988 c 674 s 19,20; 1992 c 510 art 3 s 20; 1992 c 513 art 3 s 39; 1995 c 231 art 2 s 73,74; 1998 c 294 s 1; 2008 c 250 s 10; 2009 c 75 s 12; 2009 c 101 art 2 s 109; 2013 c 70 art 1 s 5



Section 176.184 — INSPECTIONS; ENFORCEMENT.

Subdivision 1. Proof of insurance. The commissioner of labor and industry, in order to carry out the purpose of section 176.181, may request satisfactory proof of authority to self-insure workers' compensation liability or satisfactory proof of insurance coverage for workers' compensation liability. If an employer does not provide satisfactory proof as requested within seven working days of the mailing of the request, the commissioner may proceed in accordance with the provisions of subdivisions 2 to 7.

Subd. 2. At place of employment. In order to carry out the purposes of section 176.181, the commissioner, upon presenting appropriate credentials to the owner, operator, or agent in charge, is authorized to enter without delay and at reasonable times any place of employment and to inspect and investigate during regular working hours and at other reasonable times, within reasonable limits, and in a reasonable manner, any records pertaining to that employer's workers' compensation insurance policy, number of employees, documents governing conditions and benefits of employment, contracts with employees and their authorized representatives, and any other documents which may be relevant to the enforcement of section 176.181 and to question privately any employer, owner, operator, agent, or employee with respect to matters relevant to the enforcement of section 176.181.

Subd. 3. Powers; commissioner and district court. In making inspections and investigations under this chapter, the commissioner shall have the power to administer oaths, certify official acts, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and production of papers, books, documents, records, and testimony. In case of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify to any matter regarding which the person may be lawfully interrogated, the district court shall, upon application of the commissioner, compel obedience in proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify.

Subd. 4. Rights of employer and employee representative. A representative of the employer and a representative authorized by employees shall be given an opportunity to participate in any conference or discussion held prior to, during, or after any inspection. Where there is no authorized employee representative, the commissioner shall consult with a reasonable number of employees. No employee as a consequence of aiding an inspection shall lose any privilege or payment that the employee would otherwise earn.

Subd. 5. Request for investigation by employee. (a) Any employee or representative of an employee who believes that their employer is uninsured against workers' compensation liability, may request an inspection by giving notice to the commissioner of the belief and grounds for the belief. Any notice shall be written, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the employee or representative of employees. A copy of the notice shall be provided the employer, representative, or agent no later than the time of inspection, except that, upon the request of a person giving the notice, the employee's name and the names of individual employees referred to in the notice shall not appear in the copy or on any record published, released, or made available. If upon receipt of the notification the commissioner determines that reasonable grounds exist to believe that the employer is uninsured against workers' compensation liability, the commissioner shall make an inspection in accordance with this section as soon as practicable. If the commissioner determines that there are not reasonable grounds to believe that a violation exists, the commissioner shall so notify the employee or representative of employees in writing. Upon notification, the employee or the employee representative may request the commissioner to reconsider the determination. Upon receiving the request, the commissioner shall review the determination.

(b) The commissioner, upon receipt of a report of violation of the mandatory insurance provisions of section 176.181 or 176.185 verified by review of the department's insurance registration records and other relevant information, shall initiate a preliminary investigation to determine if reasonable grounds exist to believe that the employer is uninsured against workers' compensation liability, and upon certification of reasonable belief that the employer is uninsured the commissioner shall make an inspection in accordance with paragraph (a).

Subd. 6. Order permitting entry. Upon the refusal of an owner, operator, or agent in charge to permit entry as specified in this section, the commissioner may apply for an order in the district court in the county which entry was refused, to compel the employer to permit the commissioner to enter and inspect the place of employment.

Subd. 7. Advance notice. Advance notice may not be authorized by the commissioner except:

(1) in circumstances where the inspection can most effectively be conducted after regular business hours or where special preparations are necessary for an inspection;

(2) where necessary to assure the presence of representatives of the employer and employees or the appropriate personnel needed to aid in the inspection; and

(3) in other circumstances where the commissioner determines that the giving of advance notice would enhance the probability of an effective and thorough inspection.

When advance notice is given to an employer, notice shall also be given by the commissioner to the authorized representative of employees if the identity of the representative is known to the employer.

History: 1987 c 332 s 50



Section 176.185 — POLICY OF INSURANCE.

Subdivision 1. Notice of coverage; notice to insured before policy cancellation, termination or nonrenewal. Within ten days after the issuance or renewal of a policy of insurance covering the liability to pay compensation under this chapter written by an insurer licensed to insure such liability in this state, the insurer shall file notice of coverage with the commissioner under rules and on forms prescribed by the commissioner. No policy shall be canceled by the insurer within the policy period nor terminated upon its expiration date until a notice in writing is delivered or mailed to the insured that meets all of the requirements in paragraphs (a) to (c).

(a) The notice must specify the date the policy will be terminated if the premium is not paid, declare that the insurer intends to cancel the policy by the specified date, or does not intend to renew the policy upon the expiration date.

(b) The notice must include the following statement, which must be placed on or sent with the premium invoice or other document sent by the insurer to notify the insured of the intended cancellation or termination: "You must maintain workers' compensation insurance, or obtain permission to self-insure for workers' compensation from the Minnesota Department of Commerce. The failure to maintain workers' compensation coverage is a violation of section 176.181, and could result in criminal prosecution and civil penalties of up to $1,000 per week per uninsured employee." This statement must be in at least 12-point font, boldfaced type, and be set out in a separate paragraph.

(c) The notice must be mailed or delivered to the insured as follows, notwithstanding any contrary time frame for notice to the policyholder in section 60A.36 or 60A.37:

(1) at least 60 days before the actual date the policy is due to expire or be terminated or canceled for any reason other than as provided in clause (2);

(2) if the cancellation is due to nonpayment of premium, the notice must be sent at least 30 days before the actual date of cancellation and shall state the amount of premium due and the due date.

Subd. 1a. Notice to commissioner of cancellation or termination; effective date. (a) Within ten calendar days after the specified cancellation or termination date, the insurer must send to the insured and file with the commissioner a written notice of cancellation or termination in the manner prescribed by the commissioner. Upon the commissioner's request, the insurer shall provide documentation of the dates the notices required by this subdivision and subdivision 1 were sent to the insured. The effective dates of cancellation or termination specified in paragraphs (b) to (e) apply notwithstanding any contrary time frames in section 60A.36 or 60A.37.

(b) If within the ten calendar days after the specified cancellation or termination date the notice of cancellation or termination is both sent to the insured and received by the commissioner, the cancellation or termination shall be effective on the date specified on the notice of cancellation or termination, except as otherwise provided in paragraph (d).

(c) If within the ten calendar days after the specified cancellation or termination date the notice of cancellation or termination is not sent to the insured and received by the commissioner, the cancellation or termination shall not be effective until the notice has been sent to the insured and received by the commissioner, except as otherwise provided in paragraph (d) or (e).

(d) If the notice required by subdivision 1 is not sent to the insured or does not meet all of the requirements of subdivision 1, the cancellation or termination shall not be effective until 60 days after the notice of cancellation or termination has been sent to the insured and received by the commissioner, except as otherwise provided in paragraph (e).

(e) Paragraphs (c) and (d) do not extend the effective date of cancellation or termination if, on or before the cancellation or termination date determined under paragraph (c) or (d), the employer obtains other insurance coverage or an order exempting the employer from carrying insurance as provided in section 176.181.

Subd. 1b. Continued or replacement coverage. If, after receiving a notice of cancellation or termination of a policy under subdivision 1a, the commissioner does not receive a notice of continued or replacement coverage, the commissioner shall notify the insured that the insured must obtain coverage from some other licensed carrier and that, if unable to do so, the insured shall request the commissioner of commerce to require the issuance of a policy as provided in section 79.251, subdivision 4. Upon a cancellation or termination of a policy by the insurer, the employer is entitled to be assigned a policy in accordance with sections 79.251 and 79.252.

Subd. 1c. Cancellation by employer. Notice of cancellation or termination by the insured shall be served upon the insurer by written statement mailed or delivered to the insurer. Upon receipt of the notice, the insurer shall notify the commissioner of the cancellation or termination and the commissioner shall ask the employer for the reasons for the cancellation or termination and notify the employer of the duty under this chapter to insure the employer's employees.

Subd. 2. Conditions. A policy of insurance covering the liability to pay compensation under this chapter written by any insurer licensed to insure such liability in this state shall in every case be subject to the conditions of this section hereinafter named.

Subd. 3. Provision for benefits conferred by this chapter. Where the employer's risk is carried by an insurer the insurance policy shall provide compensation for injury or death in accordance with the full benefits conferred by this chapter.

Subd. 4. Compulsory provisions. Every insurance policy which insures the payment of compensation shall contain provisions declaring the following:

(1) Notice to or knowledge by the employer is notice to or knowledge by the insurer.

(2) Jurisdiction of the employer for any purpose is jurisdiction of the insurer.

(3) The insurer is bound by an award rendered against the employer.

(4) The employee has an equitable lien upon any amount which the insurer owes under the policy to the employer. Where the employer is legally incapacitated or otherwise unable to receive this amount and pay it over to the employee or the employee's dependent, the insurer will pay the amount directly to the employee or dependent. This payment by the insurer directly to the employee or dependent discharges the obligation of the insurer to the employee, and the obligations of the insurer and the employer to the employee or dependent.

(5) The insolvency or bankruptcy of the employer does not relieve the insurer from its obligation to pay compensation.

Subd. 5. Agreement that employee pay part of cost of insurance. Subject to the provisions of subdivision 6, an agreement between an employee and employer under which the employee is to pay any part of the cost of insuring the employer's risk is void. An employer who makes a charge or deduction prohibited by this subdivision is guilty of a misdemeanor.

Subd. 5a. Penalty for improper withholding. An employer who violates subdivision 5 after notice from the commissioner is subject to a penalty of 400 percent of the amount withheld from or charged the employee. The penalty shall be imposed by the commissioner. Forty percent of this penalty is payable to the commissioner for deposit in the assigned risk safety account and 60 percent is payable to the employee.

Subd. 6. Joining risks with other risks in policy. Where the agreement has been approved by the commissioner of the Department of Labor and Industry the employer and employee may agree to carry the risk provided for in this chapter in conjunction with other and greater risks providing other and greater benefits in the form of additional compensation, or accident, sickness, or old age insurance or benefits. This agreement may provide for appropriate contribution by the employee.

Subd. 7. Notice, effect. Where an employer has properly insured the payment of compensation to an employee, the employee, or the employee's dependent, shall proceed directly against the insurer. In such case but subject to subdivision 8a, the employer is released from further liability in this respect.

Subd. 8. [Repealed, 1977 c 342 s 28]

Subd. 8a. Insolvent insurer. (a) If an insurer is or becomes insolvent as defined in section 60C.03, subdivision 8, the insured employer is liable, as of May 23, 2003, for payment of the compensable workers' compensation claims that were covered under the employer's policy with the insolvent insurer, to the extent that the Insurance Guaranty Association has determined that the claims are not covered claims under chapter 60C. This paragraph does not in any way limit the Insurance Guaranty Association's right of recovery from an employer under section 60C.11, subdivision 7, for workers' compensation claims that are covered claims under chapter 60C.

The Insurance Guaranty Association shall notify the employer and the commissioners of the Departments of Commerce and Labor and Industry of the association's determination and of the employer's liability under this subdivision. The association's failure to notify the employer or the commissioners shall not relieve the employer of its liability and obligations under this subdivision.

(b) An employer who is liable for payment of claims under paragraph (a) shall have all of the rights, responsibilities, and obligations of a self-insured employer under this chapter for those claims only, but without the need for an order from the commissioner of commerce. The employer shall not be self-insured for purposes of the workers' compensation self-insurers' security fund under chapter 79A for those claims. The employer shall not be required to pay assessments to the workers' compensation self-insurers' security fund, and the security fund shall not be liable for the claims under section 79A.10. Notwithstanding any contrary provision of chapter 60C, the Insurance Guaranty Association shall pay the claims as covered claims under chapter 60C if the employer fails to pay the claims as required under this chapter and the commissioner of commerce:

(1) determines that the employer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11;

(2) determines that a court of competent jurisdiction has declared the employer to be bankrupt or insolvent;

(3) determines that the employer is insolvent; or

(4) issues a certificate of default against the employer for failure to pay workers' compensation benefits as required under this chapter.

The commissioner of labor and industry shall notify the commissioner of commerce and the Insurance Guaranty Association if the commissioner of labor and industry has knowledge that any employer has failed to pay, and will likely continue to fail to pay, workers' compensation benefits as required by this chapter. If clauses (1) to (3) do not apply, but the employer refuses or fails to pay benefits required under this chapter, or if there is a dispute about an employer's liability for the claims, the commissioner of commerce shall issue a certificate of default.

The commissioner of commerce shall immediately notify, by certified mail, the Insurance Guaranty Association of the occurrence of any of the circumstances in clauses (1) to (4), and shall order the association to assume the employer's obligations under this chapter. The association shall commence payment of these obligations as soon as possible upon receipt of the employer's claim files. Upon the assumption of obligations by the association pursuant to the commissioner of commerce's notification and order, the association has the right to immediate possession of all relevant workers' compensation claim files and data of the employer or other possessor of the files and data. The possessor of the files and data must provide the files and data, or complete copies of them, to the association within five days of the notification provided under this subdivision.

If the possessor of the files and data fails to timely provide the files and data to the association, it is liable to the commissioner of commerce for a penalty of $500 per day for each day after the five-day period has expired. The association is also entitled to recover from the employer reasonable attorney fees and costs in administering and paying benefits owed under this chapter. If the association's payments are made pursuant to a certificate of default as provided in clause (4), the employer is also liable for and shall pay a penalty in the amount of 300 percent of all benefits the association pays to or on behalf of the employee. The commissioner of commerce shall assess the penalties under this paragraph.

An appeal from the commissioner of commerce's order or penalties under this paragraph may be instituted pursuant to the contested case procedures of chapter 14. Payment of claims by the association shall not be stayed pending the resolution of the disputes.

(c) If the employer contracts with an entity or person to administer the claims under paragraph (a), the entity or person must be a licensed workers' compensation insurer or a licensed third-party administrator under section 60A.23, subdivision 8. The commissioner of commerce may require the employer to contract with a licensed third-party administrator when the commissioner determines it is necessary to ensure proper payment of compensation under this chapter.

(d) For all claims that an employer is liable for under paragraph (a) and pays on or after May 26, 2005, and for all deductible amounts an employer pays on or after May 26, 2005, under an employer's policy with an insurer that became insolvent before May 23, 2003:

(1) the employer shall file reports and pay assessments to the special compensation fund, according to the requirements of section 176.129 that apply to self-insured employers, based on paid indemnity losses for the claims and deductible amounts it paid; and

(2) the employer may request supplementary benefit and second injury reimbursement from the special compensation fund for the claims and deductible amounts it paid, subject to section 176.129, subdivision 13. Reimbursement from the special compensation fund is limited to claims that are eligible for supplementary benefit and second injury reimbursement under Minnesota Statutes 1990, section 176.131, and Minnesota Statutes 1994, section 176.132.

(e) For all claims for which an employer is liable under paragraph (a) and paid between the date of the insurer's insolvency and May 26, 2005, and for all deductible amounts an employer paid between the date of the insurer's insolvency and May 26, 2005, under an employer's policy with an insurer that became insolvent before May 23, 2003, the employer may request supplementary benefit and second injury reimbursement from the special compensation fund, subject to section 176.129, subdivision 13, if:

(1) the employer files reports and pays all past assessments based on paid indemnity losses, for all claims and deductible amounts it paid from the date of the insolvency of the insurer to May 26, 2005, at the rate that was in effect for self-insured employers under section 176.129 during the applicable assessment reporting period;

(2) the employer has a pending request for reimbursement of the claims and deductible amounts it paid from the special compensation fund as of May 26, 2005, or files a request for reimbursement within one year after May 26, 2005; and

(3) the claims are eligible for supplementary benefit and second injury reimbursement under Minnesota Statutes 1990, section 176.131, and Minnesota Statutes 1994, section 176.132.

(f) An employer who is liable for claims under paragraph (a) shall be eligible for reimbursement from the Workers' Compensation Reinsurance Association under chapter 79 for those claims to the extent they exceed the applicable retention limit selected by the insolvent insurer and if the employer has complied with the requirements for reimbursement established by the Workers' Compensation Reinsurance Association for its self-insured members. The employer is not responsible for payment of premiums to the reinsurance association to the extent the premiums have been paid by the insolvent insurer.

(g) The expenses of the employer in handling the claims paid under paragraph (a) are accorded the same priority as the liquidator's expenses. The employer must be recognized as a claimant in the liquidation of an insolvent insurer for amounts paid by the employer under this subdivision, and must receive dividends and other distributions at the priority set forth in chapter 60B. The receiver, liquidator, or statutory successor of an insolvent insurer is bound by settlements of claims made by the employer under this subdivision. The court having jurisdiction shall grant the claims priority equal to that which the claimant would have been entitled against the assets of the insolvent insurer in the absence of this subdivision.

(h) The Workers' Compensation Reinsurance Association and the special compensation fund, as a condition of directly reimbursing an employer eligible for reimbursement, may require the employer to hold it harmless from any claims by a liquidator, receiver, or statutory successor to the insolvent insurer that the Workers' Compensation Reinsurance Association or special compensation fund improperly indemnified or reimbursed the employer. In no event shall the Workers' Compensation Reinsurance Association or the special compensation fund be required to reimburse any amounts for any claim more than once.

Subd. 9. Application of section. Where an employer, who has been exempted from the requirement to insure liability for compensation under this chapter, insures any part of that liability, this section applies to such an employer to the extent that its provisions are applicable.

Subd. 10. Data collection contracts. The commissioner may contract with other parties regarding the collection of appropriate data to assist in meeting the requirements of this section.

History: 1953 c 755 s 23; Ex1967 c 1 s 6; 1969 c 178 s 1; 1973 c 388 s 51-53; 1983 c 289 s 114 subd 1; 1983 c 290 s 119,120; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1987 c 332 s 51; 1990 c 522 s 5; 1992 c 510 art 3 s 21; 1995 c 231 art 2 s 75; 2002 c 262 s 18; 2005 c 90 s 14-16; 2006 c 178 s 1; 2008 c 250 s 11



Section 176.186 — RECORDS FROM OTHER STATE AGENCIES.

Notwithstanding any other state law to the contrary except chapter 270B, the commissioner may obtain from the Department of Employment and Economic Development, and Office of the Secretary of State, or any other state agency, upon request, names or lists of employers doing business in the state. This information shall be treated by the commissioner in the manner provided by chapter 13.

History: 1983 c 290 s 121; 1984 c 514 art 3 s 2; 1Sp1985 c 14 art 9 s 75; 1989 c 184 art 2 s 8; 1994 c 483 s 1; 2004 c 206 s 52; 2009 c 75 s 13



Section 176.191 — DISPUTE BETWEEN TWO OR MORE EMPLOYERS OR INSURERS REGARDING LIABILITY.

Subdivision 1. Order; employer, insurer, or special compensation fund payment. Where compensation benefits are payable under this chapter, and a dispute exists between two or more employers or two or more insurers or the special compensation fund as to which is liable for payment, the commissioner, compensation judge, or court of appeals upon appeal shall direct that one or more of the employers or insurers or the special compensation fund make payment of the benefits pending a determination of which has liability. The special compensation fund may be ordered to make payment only if it has been made a party to the claim because the petitioner has alleged that one or more of the employers is uninsured for workers' compensation under section 176.183. A temporary order may be issued under this subdivision whether or not the employers, insurers, or special compensation fund agree to pay under the order, and whether or not they agree that benefits are payable under this chapter. A temporary order shall be issued if the commissioner or compensation judge determines based on evidence submitted by the employee that benefits are payable under this chapter and if two or more employers, insurers, or the special compensation fund deny liability based on an assertion that another employer, insurer, or the special compensation fund is liable. A temporary order shall not be withheld where the denials of liability are frivolous as defined in section 176.225, subdivision 1, or nonspecific as defined in section 176.84, subdivision 1.

If the parties do not agree to a temporary order, the commissioner or compensation judge shall summarily hear and determine the issues and issue an order without the need for a formal evidentiary hearing. At any time after a temporary order is issued, the paying party may request to discontinue payment of benefits based on new evidence that benefits are not payable under this chapter by following the procedures of section 176.238 or 176.239.

At any time after a temporary order is issued, the paying party may also petition for a formal hearing before a compensation judge for a determination of liability among the parties. If the petition is filed within one year after a temporary order was issued, the hearing shall be held within 45 days after the petition was filed. Payments under a temporary order shall continue pending the determination of the compensation judge. The compensation judge shall have jurisdiction to resolve all issues properly raised, including equitable apportionment. The procedures and monetary thresholds contained in section 176.191, subdivisions 1a and 5, shall not apply to these proceedings. This subdivision applies to all dates of injury.

When liability has been determined, the party held liable for the benefits shall be ordered to reimburse any other party for payments which the latter has made, including interest at the rate of 12 percent a year. The claimant shall also be awarded a reasonable attorney fee, to be paid by the party held liable for the benefits.

An order directing payment of benefits pending a determination of liability may not be used as evidence before a compensation judge, the Workers' Compensation Court of Appeals, or court in which the dispute is pending.

Subd. 1a. Equitable apportionment. Equitable apportionment of liability for an injury under this chapter is not allowed except that apportionment among employers and insurers is allowed in a settlement agreement filed pursuant to section 176.521, and an employer or insurer may request equitable apportionment of liability for workers' compensation benefits among employer and insurers by arbitration pursuant to subdivision 5. For purposes of this subdivision, the term "equitable apportionment of liability" shall include all attempts to obtain contribution and/or reimbursement from other employers or insurers. To the same extent limited by this subdivision, contribution and reimbursement actions based on equitable apportionment are not allowed under this chapter. If the insurers choose to arbitrate apportionment, contribution, or reimbursement issues pursuant to subdivision 5, the arbitration proceeding is for the limited purpose of apportioning liability for workers' compensation benefits payable among employers and insurers. This subdivision applies without regard to whether one or more of the injuries results from cumulative trauma or a specific injury, but does not apply to an occupational disease. In the case of an occupational disease, section 176.66 applies. Apportionment against preexisting disability is allowed only for permanent partial disability as provided in section 176.101, subdivision 4a. Nothing in this subdivision shall be interpreted to repeal or in any way affect the law with respect to special compensation fund statutory liability or benefits.

Subd. 2. [Repealed, 1995 c 231 art 2 s 110]

Subd. 3. Insurer payment. If a dispute exists as to whether an employee's injury is compensable under this chapter and the employee is otherwise covered by an insurer or entity pursuant to chapters 62A, 62C, 62D, 62E, 62R, and 62T, that insurer or entity shall pay any medical costs incurred by the employee for the injury up to the limits of the applicable coverage and shall make any disability payments otherwise payable by that insurer or entity in the absence of or in addition to workers' compensation liability. If the injury is subsequently determined to be compensable pursuant to this chapter, the workers' compensation insurer shall be ordered to reimburse the insurer or entity that made the payments for all payments made under this subdivision by the insurer or entity, including interest at a rate of 12 percent a year. If a payment pursuant to this subdivision exceeds the reasonable value as permitted by sections 176.135 and 176.136, the provider shall reimburse the workers' compensation insurer for all the excess as provided by rules promulgated by the commissioner.

Subd. 4. Program payments. If the employee's medical expenses for a personal injury are paid pursuant to any program administered by the commissioner of human services, or if the employee or spouse or dependents living with the employee receive subsistence or other payments pursuant to such a program, and it is subsequently determined that the injury is compensable pursuant to this chapter, the workers' compensation insurer shall reimburse the commissioner of human services for the payments made, including interest at a rate of 12 percent a year.

Amounts paid to an injured employee or spouse or dependents living with the employee pursuant to such a program and attributable to the personal injury shall be deducted from any settlement or award of compensation or benefits under this chapter, including, but not limited to, temporary and permanent disability benefits.

The insurer shall attempt, with due diligence, to ascertain whether payments have been made to an injured employee pursuant to such a program prior to any settlement or issuance of a binding award and shall notify the Department of Human Services, Benefit Recovery Section, when such payments have been made. An employee who has received public assistance payments shall notify the Department of Human Services, Benefit Recovery Section, of its potential intervention claim prior to making or settling a claim for benefits under this chapter. Notice served on local human services agencies is not sufficient to meet the notification requirement in this subdivision.

Subd. 5. Arbitration. Where a dispute exists between an employer, insurer, the special compensation fund, or the Workers' Compensation Reinsurance Association, regarding apportionment of liability for benefits payable under this chapter, and the requesting party has expended over $10,000 in medical or 52 weeks worth of indemnity benefits and made the request within one year thereafter, a party may require submission of the dispute as to apportionment of liability among employers and insurers to binding arbitration. However, these monetary thresholds shall not apply in any case where the employers and insurers agree to submit the apportionment dispute to arbitration. The decision of the arbitrator shall be conclusive on the issue of apportionment among employers and insurers. Consent of the employee is not required for submission of a dispute to arbitration pursuant to this section and the employee is not bound by the results of the arbitration. An arbitration award shall not be admissible in any other proceeding under this chapter. Notice of the proceeding shall be given to the employee.

The employee, or any person with material information to the facts to be arbitrated, shall attend the arbitration proceeding if any party to the proceeding deems it necessary. Nothing said by an employee in connection with any arbitration proceeding may be used against the employee in any other proceeding under this chapter. Reasonable expenses of meals, lost wages, and travel of the employee or witnesses in attending shall be reimbursed on a pro rata basis. Arbitration costs shall be paid by the parties, except the employee, on a pro rata basis.

Subd. 6. Award. If the employee commences an action under this chapter for benefits arising out of the same injury which resulted in the dispute arbitrated under subdivision 5, and if the benefits awarded to the employee under the employee's claim are inconsistent with the arbitration decision, any increase in benefits over those paid pursuant to the arbitration proceeding is paid by the party or parties who ordinarily would have been required to pay the increased benefits but for the arbitration. Any reimbursement from the employee of any decrease in benefits from those paid pursuant to the arbitration is paid to the party or parties who previously had paid the increased benefits. The provisions of this subdivision apply regardless of whether more or fewer employers and insurers or the special fund have been added or omitted as parties to the employee's subsequent action after arbitration.

Subd. 7. Representation. If an employee brings an action under the circumstances described in subdivision 6, the parties to the previous arbitration may be represented at the new action by a common or joint attorney.

Subd. 8. Attorney fees. No attorney's fees shall be awarded under either section 176.081 or 176.191 against any employer or insurer in connection with any arbitration proceeding unless the employee chooses to retain an attorney to represent the employee's interests during arbitration.

History: 1953 c 755 s 24; Ex1967 c 1 s 6; 1973 c 388 s 54; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; Ex1979 c 3 s 52; 1981 c 346 s 95; 1983 c 290 s 122-125; 1984 c 654 art 5 s 58; 1985 c 234 s 13,14; 1986 c 444; 1987 c 332 s 52,53; 1987 c 370 art 2 s 2; 1993 c 13 art 2 s 1; 1995 c 231 art 2 s 76-79; 1997 c 128 s 4,5; 2001 c 123 s 12; 2005 c 132 s 36



Section 176.192 — BOMB DISPOSAL UNIT EMPLOYEES.

For purposes of this chapter, a member of a bomb disposal unit approved by the commissioner of public safety and employed by a municipality defined in section 466.01, is considered an employee of the Department of Public Safety solely for the purposes of this chapter when disposing of or neutralizing bombs or other similar hazardous explosives, as defined in section 299C.063, outside the jurisdiction of the employer-municipality.

History: 1988 c 717 s 2; 1995 c 226 art 4 s 2; 2001 c 123 s 13



Section 176.194 — PROHIBITED PRACTICES.

Subdivision 1. Application. This section applies to insurers, self-insurers, group self-insurers, political subdivisions of the state, and the administrator of state employees' claims.

This section also applies to adjusters and third-party administrators who act on behalf of an insurer, self-insurer, group self-insurer, the assigned risk plan, the Minnesota Insurance Guaranty Association, a political subdivision, or any other entity.

This section shall be enforceable only by the commissioner of labor and industry. Evidence of violations under this section shall not be admissible in any civil action.

Subd. 2. Purpose. This section is not intended to replace existing requirements of this chapter which govern the same or similar conduct; these requirements and penalties are in addition to any others provided by this chapter.

Subd. 3. Prohibited conduct. The following conduct is prohibited:

(1) failing to reply, within 30 calendar days after receipt, to all written communication about a claim from a claimant that requests a response;

(2) failing, within 45 calendar days after receipt of a written request, to commence benefits or to advise the claimant of the acceptance or denial of the claim by the insurer;

(3) failing to pay or deny medical bills within 45 days after the receipt of all information requested from medical providers;

(4) filing a denial of liability for workers' compensation benefits without conducting an investigation;

(5) failing to regularly pay weekly benefits in a timely manner as prescribed by rules adopted by the commissioner once weekly benefits have begun. Failure to regularly pay weekly benefits means failure to pay an employee on more than three occasions in any 12-month period within three business days of when payment was due;

(6) failing to respond to the department within 30 calendar days after receipt of a written inquiry from the department about a claim;

(7) failing to pay pursuant to an order of the department, compensation judge, Court of Appeals, or the Supreme Court, within 45 days from the filing of the order unless the order is under appeal;

(8) advising a claimant not to obtain the services of an attorney or representing that payment will be delayed if an attorney is retained by the claimant; or

(9) altering information on a document to be filed with the department without the notice and consent of any person who previously signed the document and who would be adversely affected by the alteration.

Subd. 4. Penalties. The penalties for violations of subdivision 3, clauses (1) through (6) and (9), are as follows:

For violations of subdivision 3, clauses (7) and (8), the penalties are:

The penalties under this section may be imposed in addition to other penalties under this chapter that might apply for the same violation. The penalties under this section are assessed by the commissioner and are payable to the commissioner for deposit in the assigned risk safety account. A party may object to the penalty and request a formal hearing under section 176.85. If an entity has more than 30 violations within any 12-month period, in addition to the monetary penalties provided, the commissioner may refer the matter to the commissioner of commerce with recommendation for suspension or revocation of the entity's (a) license to write workers' compensation insurance; (b) license to administer claims on behalf of a self-insured, the assigned risk plan, or the Minnesota Insurance Guaranty Association; (c) authority to self-insure; or (d) license to adjust claims. The commissioner of commerce shall follow the procedures specified in section 176.195.

Subd. 5. Rules. The commissioner may, by rules adopted in accordance with chapter 14, specify additional illegal, misleading, deceptive, fraudulent practices or conduct which are subject to the penalties under this section.

History: 1987 c 332 s 54; 1992 c 510 art 3 s 22,23; 1995 c 231 art 2 s 80; 2001 c 123 s 14; 2002 c 262 s 19,20



Section 176.195 — REVOCATION OF INSURER'S LICENSE.

Subdivision 1. Grounds. Where an insurer, or an agent of an insurer, has been guilty of fraud, misrepresentation, or culpable, persistent, and unreasonable delay in making payments or settlements under this chapter, the commissioner of commerce shall revoke the license of the insurer to write workers' compensation insurance.

Subd. 1a. Additional grounds. Where an insurer or agent of an insurer has failed to comply with provisions of this chapter, other than the provisions in subdivision 1, the commissioner of commerce may revoke the license of the insurer to write workers' compensation insurance.

Subd. 2. Commencement of proceedings. The commissioner of commerce may act under subdivision 1 or subdivision 1a upon the commissioner's own motion, the recommendation of the commissioner of labor and industry, the chief administrative law judge, or the Workers' Compensation Court of Appeals, or the complaint of any interested person.

Subd. 3. Complaint, answer; hearing. A complaint against an insurer shall include a notice and order for hearing, shall be in writing and shall specify clearly the grounds upon which the license is sought to be suspended or revoked. The insurer shall file a written answer to the complaint within 20 days of service of the complaint. The hearing shall be conducted under chapter 14.

Subd. 4. [Repealed, 1987 c 332 s 117]

Subd. 5. [Repealed, 1987 c 332 s 117]

Subd. 6. [Repealed, 1987 c 332 s 117]

Subd. 7. Report to commissioner of commerce. The commissioner may send reports to the commissioner of commerce regarding compliance with this chapter by insurers writing workers' compensation insurance. A report may include a recommendation for revocation of an insurer's license under this section and may also recommend the imposition of other penalties which may be imposed upon insurers by the commissioner of commerce.

History: 1953 c 755 s 25; Ex1967 c 1 s 6; 1973 c 388 s 55,56; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 289 s 114 subd 1; 1983 c 290 s 126-128; 1984 c 640 s 32; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 332 s 55



Section 176.201 — DISCRIMINATORY RATES.

Subdivision 1. Physically disabled persons. An insurer, or an agent or employee of an insurer, shall not make or charge a rate which discriminates against the employment of a person who is physically disabled through the loss or loss of use of a member whether due to accident or other cause.

Subd. 2. Violation a misdemeanor. A person who violates subdivision 1 is guilty of a misdemeanor.

Subd. 3. Conviction of violation, cancellation of license. Where an insurer, or an agent or employee of an insurer, has been convicted under this section, the fact of conviction is sufficient cause for the commissioner of commerce to cancel the license of the insurer to write workers' compensation insurance.

History: 1953 c 755 s 26; 1975 c 359 s 23; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 2005 c 56 s 1



Section 176.205 — PERSON DEEMED EMPLOYER.

Subdivision 1. Fraudulent device to evade responsibility to worker. Subject to subdivision 2, a person who creates or executes any fraudulent scheme, artifice, or device to enable the person to execute work without being responsible to the worker under this chapter, is deemed an "employer" and is subject to the liabilities which this chapter imposes on employers.

Subd. 2. Contractor, subcontractor. Subdivision 1 does not apply to an owner who in good faith lets a contract to a contractor. In such case, the contractor or subcontractor is deemed the "employer."

Subd. 3. Exceptions. A person shall not be deemed a contractor or subcontractor where:

(1) the person performs work upon another's premises, with the other's tools or appliances, and under the other's direction; or

(2) the person does what is commonly called "piece work"; or

(3) in any way the system of employment merely provides a method of fixing the worker's wages.

Subd. 4. Calculation of compensation. Where compensation is claimed against a person under the terms of this section, the compensation shall be calculated with reference to the wages the worker was receiving at the time of the injury or death from the person by whom the worker was immediately employed.

History: 1953 c 755 s 27; 1986 c 444



Section 176.211 — ACTS OR OMISSIONS OF THIRD PERSONS.

Except as provided by this chapter the employer need not pay compensation for injuries due to the acts or omissions of third persons who are at the time neither in the service of the employer nor engaged in the work in which the injury occurs.

History: 1953 c 755 s 28



Section 176.215 — SUBCONTRACTOR'S FAILURE TO COMPLY WITH CHAPTER.

Subdivision 1. Liability for payment of compensation. Where a subcontractor fails to comply with this chapter, the general contractor, or intermediate contractor, or subcontractor is liable for payment of all compensation due an employee of a subsequent subcontractor who is engaged in work upon the subject matter of the contract.

Subd. 1a. Enforcement of order. If the compensation judge orders the general contractor, intermediate contractor, or subcontractor to pay compensation benefits, the award issued against the general contractor, intermediate contractor, or subcontractor constitutes a lien for government services under section 514.67 on all property of the general contractor, intermediate contractor, or subcontractor and is subject to the provisions of the Revenue Recapture Act under chapter 270A. The special compensation fund may enforce the terms of the award in the same manner as a district court judgment.

Subd. 2. Subrogation. A person who has paid compensation under this section is subrogated to the rights of the injured employee against the employee's immediate employer, or any person whose liability for compensation payment to the employee is prior to the liability of the person who paid it.

Subd. 3. Determination of respective liabilities. The Workers' Compensation Division may determine the respective liabilities of persons under this section.

History: 1953 c 755 s 29; Ex1967 c 1 s 6; 1973 c 388 s 57; 1975 c 359 s 23; 1986 c 444; 1995 c 231 art 2 s 81



Section 176.221 — PAYMENT OF COMPENSATION AND TREATMENT CHARGES, COMMENCEMENT.

Subdivision 1. Commencement of payment. Within 14 days of notice to or knowledge by the employer of an injury compensable under this chapter the payment of temporary total compensation shall commence. Within 14 days of notice to or knowledge by an employer of a new period of temporary total disability which is caused by an old injury compensable under this chapter, the payment of temporary total compensation shall commence; provided that the employer or insurer may file for an extension with the commissioner within this 14-day period, in which case the compensation need not commence within the 14-day period but shall commence no later than 30 days from the date of the notice to or knowledge by the employer of the new period of disability. Commencement of payment by an employer or insurer does not waive any rights to any defense the employer has on any claim or incident either with respect to the compensability of the claim under this chapter or the amount of the compensation due. Where there are multiple employers, the first employer shall pay, unless it is shown that the injury has arisen out of employment with the second or subsequent employer. Liability for compensation under this chapter may be denied by the employer or insurer by giving the employee written notice of the denial of liability. If liability is denied for an injury which is required to be reported to the commissioner under section 176.231, subdivision 1, the denial of liability must be filed with the commissioner and served on the employee within 14 days after notice to or knowledge by the employer of an injury which is alleged to be compensable under this chapter. If the employer or insurer has commenced payment of compensation under this subdivision but determines within 60 days of notice to or knowledge by the employer of the injury that the disability is not a result of a personal injury, payment of compensation may be terminated upon the filing of a notice of denial of liability within 60 days of notice or knowledge. After the 60-day period, payment may be terminated only by the filing of a notice as provided under section 176.239. Upon the termination, payments made may be recovered by the employer if the commissioner or compensation judge finds that the employee's claim of work related disability was not made in good faith. A notice of denial of liability must state in detail the facts forming the basis for the denial and specific reasons explaining why the claimed injury or occupational disease was determined not to be within the scope and course of employment and shall include the name and telephone number of the person making this determination.

Subd. 2. [Repealed, 1983 c 290 s 129]

Subd. 3. Penalty. If the employer or insurer does not begin payment of compensation within the time limit prescribed under subdivision 1 or 8, the commissioner may assess a penalty, payable to the commissioner for deposit in the assigned risk safety account, which shall be a percentage of the amount of compensation to which the employee is entitled to receive up to the date compensation payment is made.

The amount of penalty shall be determined as follows:

The penalty under this section is in addition to any penalty otherwise provided by statute.

Subd. 3a. Penalty. In lieu of any other penalty under this section, the commissioner may assess a penalty of up to $2,000 payable to the commissioner for deposit in the assigned risk safety account for each instance in which an employer or insurer does not pay benefits or file a notice of denial of liability within the time limits prescribed under this section.

Subd. 4. [Repealed, 1983 c 290 s 129]

Subd. 5. [Repealed, 1983 c 290 s 129]

Subd. 6. Assessment of penalties. The division or compensation judge shall assess the penalty payments provided for by subdivision 3 or 3a and any increase in benefit payments provided by section 176.225, subdivision 5, against the insurer. The insurer is liable for a penalty payment assessed against it even if the delay is attributable to the employer.

An insurer who has paid a penalty under this section may recover from the employer the portion of the penalty attributable to the acts of the employer which resulted in the delay. A penalty paid by an insurer under this section which is attributable to the fault of the employer shall be treated as a loss in an experience rated plan, retrospective rating plan, or dividend calculation where appropriate.

Subd. 6a. Medical, rehabilitation, and permanent partial compensation. The penalties provided by this section apply in cases where payment for treatment under section 176.135, rehabilitation expenses under section 176.102, subdivisions 9 and 11, or permanent partial compensation are not made in a timely manner as required by law or by rule adopted by the commissioner.

Subd. 7. Interest. Any payment of compensation, charges for treatment under section 176.135, rehabilitation expenses under section 176.102, subdivision 9, or penalties assessed under this chapter not made when due shall bear interest from the due date to the date the payment is made at the rate set by section 549.09, subdivision 1.

For the purposes of this subdivision, permanent partial disability payment is due 14 days after receipt of the first medical report which contains a disability rating if such payment is otherwise due under this chapter, and charges for treatment under section 176.135 are due 30 calendar days after receiving the bill and necessary medical data.

If the claim of the employee or dependent for compensation is contested in a proceeding before a compensation judge or the commissioner, the decision of the judge or commissioner shall provide for the payment of unpaid interest on all compensation awarded, including interest accruing both before and after the filing of the decision.

Subd. 8. Method and timeliness of payment. (a) Except as otherwise provided in paragraph (b), payment of compensation under this chapter shall be by immediately payable negotiable instrument, or if by any other method, arrangements shall be available to provide for the immediate negotiability of the payment instrument.

All payment of compensation shall be made within 14 days of the filing of an appropriate order by the division or a compensation judge, unless the order is appealed or if a different time period is provided by this chapter.

(b) An employer or insurer responsible for payment of periodic monetary benefits under this chapter must send the payments by electronic funds transfer to a bank, savings association, or credit union, if requested by the employee or a dependent under section 176.111.

(1) If the employer or insurer has already established an electronic funds transfer arrangement with a bank, savings association, or credit union for the employee's account, the employer or insurer must begin sending periodic monetary benefit payments by electronic funds transfer to the bank, savings association, or credit union within 30 days after the employer or insurer receives a request from the employee or dependent containing the information in paragraph (c).

(2) If the employer or insurer does not already have an arrangement with the bank, savings association, or credit union for electronic funds transfer for the employee or dependent's account at the time of the request, the 30 days to begin sending periodic benefit payments by electronic funds transfer does not start to run until the arrangement has been established. The employer or insurer must make reasonable efforts to establish the electronic funds transfer arrangement within 14 days after receiving a request containing the information in paragraph (c).

(3) Payment of benefits is deemed to have been made on the date the payment is sent by electronic funds transfer to the employee or dependent's account at the bank, savings association, or credit union.

(c) The employee or dependent must provide the employer or insurer with the following information:

(1) a signed and dated written request for electronic funds transfer of benefits;

(2) the name and address of the bank, savings association, or credit union where the benefit payments are to be sent by electronic funds transfer;

(3) the account number to which the payments should be credited; and

(4) any other information or documentation required by the employer or insurer or the bank, savings association, or credit union necessary to implement electronic funds transfer.

(d) The employer or insurer must retain a copy of the request for as long as the benefits are being paid by electronic funds transfer. The employer or insurer paying the benefits must provide a copy of the request to the department upon request.

(e) Paragraph (b) does not apply if the employer or insurer reasonably determines that the periodic monetary benefit payments are likely to end before the electronic funds transfer can be arranged.

(f) The commissioner may assess a monetary penalty of $500 against the employer or insurer for a violation of paragraph (b) or (d). Before issuing a penalty for a first violation of paragraph (b) or (d), the commissioner must provide written notice to the employer or insurer that a penalty may be issued if the violation is not corrected within 30 days. Penalties under this paragraph are payable to the commissioner for deposit in the assigned risk safety account.

Subd. 9. Payment of full wages. An employer who pays full wages to an injured employee is not relieved of the obligation for reporting the injury and making a liability determination within the times specified in this chapter. If the full wage is paid the employer's insurer or self-insurer shall report the amount of this payment to the division and determine the portion which is temporary total compensation for purposes of administering this chapter and special compensation fund assessments. The employer shall also make appropriate adjustments to the employee's payroll records to assure that the employee's sick leave or the vacation time is not inappropriately charged against the employee, and to assure the proper income tax treatment for the payments.

History: 1953 c 755 s 30; 1973 c 388 s 58-61; 1977 c 342 s 21; Ex1979 c 3 s 53; 1981 c 346 s 96; 1983 c 290 s 129; 1984 c 432 art 2 s 28-30; 1987 c 332 s 56-58; 1992 c 510 art 3 s 24,25; 1995 c 231 art 1 s 27; art 2 s 82-85; 2001 c 123 s 15-18; 2015 c 43 s 4



Section 176.222 — REPORT ON COLLECTION AND ASSESSMENT OF FINES AND PENALTIES.

The commissioner shall annually, by January 30, submit a report to the legislature detailing the assessment and collection of fines and penalties under this chapter on a fiscal year basis for the immediately preceding fiscal year and for as many prior years as the data is available.

History: 1992 c 510 art 3 s 26



Section 176.223 — PROMPT PAYMENT REPORT.

The department shall publish an annual report providing data on the promptness of all insurers and self-insurers in making first payments on a claim for injury. The report shall identify all insurers and self-insurers and state the percentage of first payments made within 14 days from the last date worked for each of the insurers and self-insurers. The report shall also list the total number of claims and the number of claims paid within the 14-day standard. Each report shall contain the required information for each of the last four years the report has been compiled so that a total of five years is included. The department shall make the report available to employers and shall provide a copy to each insurer and self-insurer listed in the report for the current year.

History: 1995 c 231 art 2 s 86



Section 176.225 — ADDITIONAL AWARD AS PENALTY.

Subdivision 1. Grounds. Upon reasonable notice and hearing or opportunity to be heard, the commissioner, a compensation judge, or upon appeal, the court of appeals or the Supreme Court shall award compensation, in addition to the total amount of compensation award, of up to 30 percent of that total amount where an employer or insurer has:

(1) instituted a proceeding or interposed a defense which does not present a real controversy but which is frivolous or for the purpose of delay; or

(2) unreasonably or vexatiously delayed payment; or

(3) neglected or refused to pay compensation; or

(4) intentionally underpaid compensation; or

(5) frivolously denied a claim; or

(6) unreasonably or vexatiously discontinued compensation in violation of sections 176.238 and 176.239.

For the purpose of this section, "frivolously" means without a good faith investigation of the facts or on a basis that is clearly contrary to fact or law.

Subd. 2. Examination of books and records. To determine whether an employer or insurer is liable for the payment provided by subdivision 1, the division, a compensation judge, or the Workers' Compensation Court of Appeals upon appeal may examine the books and records of the employer or insurer relating to the payment of compensation, and may require the employer or insurer to furnish any other information relating to the payment of compensation.

The right of the division to review the records of an employer or insurer includes the right of the special compensation fund to examine records for the proper administration of section 176.129, Minnesota Statutes 1990, section 176.131, Minnesota Statutes 1994, section 176.132, and sections 176.181 and 176.183. The special compensation fund may not review the records of the employer or insurer relating to a claim under Minnesota Statutes 1990, section 176.131, until the special compensation fund has accepted liability under that section or a final determination of liability under that section has been made. The special compensation fund may withhold reimbursement to the employer or insurer under Minnesota Statutes 1990, section 176.131, or Minnesota Statutes 1994, section 176.132, if the employer or insurer denies access to records requested for the proper administration of section 176.129, Minnesota Statutes 1990, section 176.131, Minnesota Statutes 1994, section 176.132, section 176.181 or 176.183.

Subd. 3. Defiance of division, compensation judge, or Workers' Compensation Court of Appeals, complaint. If an insurer persists in an action or omission listed in subdivision 1, or does not permit the examination of books and records, or fails to furnish information as required, the commissioner or the chief administrative law judge shall file a written complaint with the commissioner of commerce. The complaint shall specify the facts and recommend the revocation of the license of the insurer to do business in this state. The Workers' Compensation Court of Appeals may also file a written complaint.

Subd. 4. Hearing before commissioner of commerce. Upon receipt of a complaint filed under subdivision 3, the commissioner of commerce shall hear and determine the matter in the manner provided by chapter 14. On finding that a charge made by the complaint is true, the commissioner of commerce may suspend or revoke the license of the insurer to do business in this state. The insurer may appeal from the action of the commissioner revoking the license in the manner provided in chapter 14.

Subd. 5. Penalty. Where the employer is guilty of inexcusable delay in making payments, the payments which are found to be delayed shall be increased by 25 percent. Withholding amounts unquestionably due because the injured employee refuses to execute a release of the employee's right to claim further benefits will be regarded as inexcusable delay in the making of compensation payments. If any sum ordered by the department to be paid is not paid when due, and no appeal of the order is made, the sum shall bear interest at the rate of 12 percent per annum. Any penalties paid pursuant to this section shall not be considered as a loss or expense item for purposes of a petition for a rate increase made pursuant to chapter 79.

History: 1953 c 755 s 31; Ex1967 c 1 s 6; 1973 c 388 s 62-64; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 97; 1983 c 289 s 114 subd 1; 1983 c 290 s 130-132; 1984 c 640 s 32; 1984 c 655 art 1 s 92; 1986 c 444; 1986 c 461 s 24; 1987 c 332 s 59-61; 1995 c 231 art 2 s 87,88; 1996 c 305 art 1 s 47



Section 176.231 — REPORT OF DEATH OR INJURY TO COMMISSIONER OF DEPARTMENT OF LABOR AND INDUSTRY.

Subdivision 1. Time limitation. Where death or serious injury occurs to an employee during the course of employment, the employer shall report the injury or death to the commissioner and insurer within 48 hours after its occurrence. Where any other injury occurs which wholly or partly incapacitates the employee from performing labor or service for more than three calendar days, the employer shall report the injury to the insurer on a form prescribed by the commissioner within ten days from its occurrence. An insurer and self-insured employer shall report the injury to the commissioner no later than 14 days from its occurrence. Where an injury has once been reported but subsequently death ensues, the employer shall report the death to the commissioner and insurer within 48 hours after the employer receives notice of this fact. An employer who provides notice to the Occupational Safety and Health Division of the Department of Labor and Industry of a fatality within the eight-hour time frame required by law, or of an inpatient hospitalization within the 24-hour time frame required by law, has satisfied the employer's obligation under this section.

Subd. 2. Initial report, written report. Where subdivision 1 requires an injury to be reported within 48 hours, the employer may make an initial report by telephone or personal notice, and file a written report of the injury within seven days from its occurrence or within such time as the commissioner of labor and industry designates. All written reports of injuries required by subdivision 1 shall include the date of injury. The reports shall be on a form designed by the commissioner, with a clear copy suitable for imaging to the commissioner, one copy to the insurer, and one copy to the employee.

The employer must give the employee the "Minnesota Workers' Compensation System Employee Information Sheet" at the time the employee is given a copy of the first report of injury.

If an insurer or self-insurer repeatedly fails to pay benefits within three days of the due date, pursuant to section 176.221, the insurer or self-insurer shall be ordered by the commissioner to explain, in person, the failure to pay benefits due in a reasonable time. If prompt payments are not thereafter made, the commissioner shall refer the insurer or self-insurer to the commissioner of commerce for action pursuant to section 176.225, subdivision 4.

Subd. 3. Physicians, chiropractors, or other health care providers to report injuries. A physician, chiropractor, or other health care provider who has examined, treated, or has special knowledge of an injury to an employee which may be compensable under this chapter, shall report to the commissioner all facts relating to the nature and extent of the injury and disability, and the treatment provided for the injury or disability, within ten days after the health care provider has received a written request for the information from the commissioner or an authorized representative of the commissioner.

Subd. 4. Supplementary reports. The commissioner or an authorized representative may require the filing of supplementary reports of accidents as is deemed necessary to provide information required by law.

Supplementary reports related to the current nature and extent of the employee's injury, disability, or treatment may be requested from a physician, surgeon, chiropractor, or other health care provider by the commissioner or a representative, an employer or insurer, or the employee.

Subd. 5. Forms for reports. The commissioner shall prescribe forms for use in making the reports required by this section. Forms for reports required by this section shall be as prescribed by the commissioner and shall be the only forms used by an employer, insurer, self-insurer, group self-insurer, and all health care providers.

Subd. 6. Commissioner of the Department of Labor and Industry; duty to keep informed. The commissioner of the Department of Labor and Industry shall keep fully informed of the nature and extent of all injuries compensable under this chapter, their resultant disabilities, and of the rights of employees to compensation. The insurer or self-insured employer must keep the department advised of all payments of compensation, the amounts of payments made, and the date of the first payment. Where a physician or surgeon has examined, treated, or has special knowledge relating to an injury which may be compensable under this chapter, the commissioner of the Department of Labor and Industry or any member or employee thereof shall request in writing a report from such person of the attendant facts.

Subd. 7. Medical reports. If requested by the division, a compensation judge, the Workers' Compensation Court of Appeals, or any member or employee thereof an employer, insurer, or employee shall file with the commissioner a verified copy suitable for imaging of any medical report in possession which bears upon the case and shall also file a verified copy of the same report with the agency or individual who made the request.

Subd. 8. No public inspection of reports. Subject to subdivision 9, a report or its copy which has been filed with the commissioner of the Department of Labor and Industry under this section is not available to public inspection. Any person who has access to such a report shall not disclose its contents to anyone in any manner.

A person who unauthorizedly discloses a report or its contents to another is guilty of a misdemeanor.

Subd. 9. Uses which may be made of reports. Reports filed with the commissioner under this section may be used in hearings held under this chapter, and for the purpose of state investigations and for statistics. These reports are available to the Department of Revenue for use in enforcing Minnesota income tax and property tax refund laws, and the information shall be protected as provided in chapter 270B.

The division or Office of Administrative Hearings or Workers' Compensation Court of Appeals may permit the examination of its file by the employer, insurer, employee, or dependent of a deceased employee or any person who furnishes written authorization to do so from the employer, insurer, employee, or dependent of a deceased employee. Reports filed under this section and other information the commissioner has regarding injuries or deaths shall be made available to the Workers' Compensation Reinsurance Association for use by the association in carrying out its responsibilities under chapter 79.

Subd. 10. Failure to file required report, penalty. If an employer, qualified rehabilitation consultant or rehabilitation vendor, insurer, physician, chiropractor, or other health provider fails to file with the commissioner any report required by this chapter in the manner and within the time limitations prescribed, or otherwise fails to provide a report required by this chapter in the manner provided by this chapter, the commissioner may impose a penalty of up to $500 for each failure.

The imposition of a penalty may be appealed to a compensation judge within 30 days of notice of the penalty.

Penalties collected by the state under this subdivision shall be payable to the commissioner for deposit into the assigned risk safety account.

Subd. 11. Failure to file required report; substitute filing. Where this section requires the employer to file a report of injury with the commissioner, and the employer is unable or refuses to file the report, the insurer shall file the report within ten days of a request from the division. The report shall be filed in the manner prescribed by this section. If both the employer and the insurer fail to file the report within 30 days of notice of the injury, the commissioner shall file the report.

The filing of a report of injury by the commissioner does not subject an employee or the dependents of an employee to the three-year time limitations under section 176.151, paragraphs (a) and (b).

A substitute filing under this subdivision shall not be a defense to a penalty assessed under subdivision 10.

Subd. 12. Reports; electronic monitoring. Beginning July 1, 1995, the commissioner shall monitor electronically all reports of injury, all payments for reported injuries, and compliance with all reporting and payment timelines.

History: 1953 c 755 s 32; 1969 c 583 s 1; 1971 c 422 s 4-9; 1973 c 388 s 65-74; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; Ex1979 c 3 s 54,55; 1981 c 346 s 98,99; 1983 c 15 s 2; 1983 c 289 s 114 subd 1; 1983 c 290 s 133-137; 1984 c 432 art 2 s 31,32; 1984 c 655 art 1 s 92; 1986 c 444; 1986 c 461 s 25,26; 1987 c 332 s 62-64; 1989 c 184 art 2 s 9; 1992 c 510 art 3 s 27; 1995 c 224 s 70; 1995 c 231 art 2 s 89; 1998 c 294 s 2,3; 2000 c 447 s 21; 2001 c 123 s 19-21; 2005 c 90 s 17; 2008 c 250 s 12; 2009 c 75 s 14; 2014 c 182 s 6; 2015 c 43 s 5



Section 176.234 — RELEASE OF DATA FOR EPIDEMIOLOGIC STUDY.

The commissioner of the Department of Labor and Industry shall, upon request, provide the commissioner of health data classified as private data under section 13.02, subdivision 12, which are contained in the initial report of injury under section 176.231, and other workers' compensation records related to any individual's injury or illness. Data to be provided include, but are not limited to, all personal identifiers such as name, address, age, sex, and Social Security number for the injured person, employer identification information, insurance information, compensation payments, and physician and rehabilitation reports which the commissioner of labor and industry determines may pertain to specific epidemiologic investigations being conducted by the Department of Health.

History: 1991 c 202 s 15



Section 176.235 — NOTICE TO EMPLOYERS AND INJURED EMPLOYEE OF RIGHTS AND DUTIES.

Subdivision 1. Employee brochure. When the commissioner of labor and industry has received notice or information that an employee has sustained an injury which may be compensable under this chapter, the commissioner of labor and industry shall mail a brochure, written in language easily readable and understandable by a person of average intelligence and education, to the employee explaining the rights and obligations of the employee, the assistance available to the employee, the operation of the workers' compensation system, and whatever other relevant information the commissioner of labor and industry deems necessary.

Subd. 2. Employer brochure. The commissioner shall prepare, in language easily readable and understandable by a person of average intelligence and education, a brochure explaining to employers their rights and obligations under this chapter and shall furnish it to employers subject to this chapter.

History: 1953 c 755 s 33; Ex1967 c 1 s 6; 1973 c 388 s 75; Ex1979 c 3 s 56



Section 176.238 — NOTICE OF DISCONTINUANCE OF COMPENSATION.

Subdivision 1. Necessity for notice and showing; contents. Except as provided in section 176.221, subdivision 1, once the employer has commenced payment of benefits, the employer may not discontinue payment of compensation until it provides the employee with notice in writing of intention to do so. A copy of the notice shall be filed with the division by the employer. The notice to the employee and the copy to the division shall state the date of intended discontinuance and set forth a statement of facts clearly indicating the reason for the action. Copies of whatever medical reports or other written reports in the employer's possession which are relied on for the discontinuance shall be attached to the notice.

Subd. 2. Employer's liability; discontinuance. (a) If the reason for discontinuance is that the employee has returned to work, temporary total compensation may be discontinued effective the day the employee returned to work. Written notice shall be served on the employee and filed with the division within 14 days of the date the insurer or self-insured employer has notice that the employee has returned to work.

(b) If the reason for the discontinuance is for other than that the employee has returned to work, the liability of the employer to make payments of compensation continues until the copy of the notice and reports have been filed with the division. When the division has received a copy of the notice of discontinuance, the statement of facts and available medical reports, the duty of the employer to pay compensation is suspended, except as provided in the following subdivisions and in section 176.239.

Subd. 3. Interim administrative decision. An employee may request the commissioner to schedule an administrative discontinuance conference to obtain an expedited interim decision concerning the discontinuance of compensation. Procedures relating to discontinuance conferences are set forth in section 176.239.

Subd. 4. Objection to discontinuance. An employee may serve on the employer and file with the commissioner an objection to discontinuance if:

(1) the employee elects not to request an administrative conference under section 176.239;

(2) if the employee fails to timely proceed under that section;

(3) if the discontinuance is not governed by that section; or

(4) if the employee disagrees with the interim administrative decision issued under that section. Within ten calendar days after receipt of an objection to discontinuance, the commissioner shall refer the matter to the office for a de novo hearing before a compensation judge to determine the right of the employee to further compensation.

Subd. 5. Petition to discontinue. Instead of filing a notice of discontinuance, an employer may serve on the employee and file with the commissioner a petition to discontinue compensation. A petition to discontinue compensation may also be used when the employer disagrees with the interim administrative decision under section 176.239. Within ten calendar days after receipt of a petition to discontinue, the commissioner shall refer the matter to the office for a de novo hearing before a compensation judge to determine the right of the employer to discontinue compensation.

The petition shall include copies of medical reports or other written reports or evidence in the possession of the employer bearing on the physical condition or other present status of the employee which relate to the proposed discontinuance. The employer shall continue payment of compensation until the filing of the decision of the compensation judge and thereafter as the compensation judge, court of appeals, or the Supreme Court directs, unless, during the interim, occurrences arise justifying the filing of a notice under subdivision 1 or 2 and the discontinuance is permitted by the commissioner's order or no conference under section 176.239 is requested.

Subd. 6. Expedited hearing before compensation judge. (a) A hearing before a compensation judge shall be held within 60 calendar days after the office receives the file from the commissioner if:

(1) an objection to discontinuance has been filed under subdivision 4 within 60 calendar days after the notice of discontinuance was filed and where no administrative conference has been held;

(2) an objection to discontinuance has been filed under subdivision 4 within 60 calendar days after an interim administrative decision under this section has been issued;

(3) a petition to discontinue has been filed by the insurer in lieu of filing a notice of discontinuance; or

(4) a petition to discontinue has been filed within 60 calendar days after the interim administrative decision under this section has been issued.

(b) If the petition or objection is filed later than the deadlines listed above, the expedited procedures in this section apply only where the employee is unemployed at the time of filing the objection and shows, to the satisfaction of the chief administrative judge, by sworn affidavit, that the failure to file the objection within the deadlines was due to some infirmity or incapacity of the employee or to circumstances beyond the employee's control. The hearing shall be limited to the issues raised by the notice or petition unless all parties agree to expanding the issues. If the issues are expanded, the time limits for hearing and issuance of a decision by the compensation judge under this subdivision shall not apply.

(c) Once a hearing date has been set, a continuance of the hearing date will be granted only under the following circumstances:

(1) the employer has agreed, in writing, to a continuation of the payment of benefits pending the outcome of the hearing; or

(2) the employee has agreed, in a document signed by the employee, that benefits may be discontinued pending the outcome of the hearing.

(d) Absent a clear showing of surprise at the hearing or the unexpected unavailability of a crucial witness, all evidence must be introduced at the hearing. If it is necessary to accept additional evidence or testimony after the scheduled hearing date, it must be submitted no later than 14 days following the hearing, unless the compensation judge, for good cause, determines otherwise.

(e) When a compensation judge issued the interim administrative decision, the de novo hearing under paragraph (a), clauses (2) and (4), must be held before a compensation judge other than the compensation judge who presided over the administrative conference. The compensation judge shall issue a decision pursuant to this subdivision within 30 days following the close of the hearing record.

Subd. 7. Order of compensation judge. If the order of the compensation judge confirms a discontinuance of compensation, the service and filing of the order relieves the employer from further liability for compensation subject to the right of review provided by this chapter, and to the right of the compensation judge to set aside the order at any time prior to the review and to grant a new hearing pursuant to this chapter. Once an appeal to the Workers' Compensation Court of Appeals is filed, a compensation judge may not set aside the order. In any appeal from the compensation judge's decision under this section, the court of appeals shall conclude any oral arguments by the parties within 60 days following certification of the record from the office.

Subd. 8. Notice forms. Notices under this section shall be on forms prescribed by the commissioner.

Subd. 9. Service on attorney. If the employee has been presently represented by an attorney for the same injury, all notices required by this section shall also be served on the last attorney of record.

Subd. 10. Fines; violation. An employer who violates requirements set forth in this section or section 176.239 is subject to a fine of up to $1,000 for each violation payable to the commissioner for deposit in the assigned risk safety account.

Subd. 11. Application of section. This section shall not apply to those employees who have been adjudicated permanently totally disabled, or to those employees who have been administratively determined pursuant to division rules to be permanently totally disabled.

History: 1987 c 332 s 65; 1995 c 231 art 2 s 90,91; 2001 c 123 s 22; 2005 c 90 s 18; 2011 c 89 s 15,22



Section 176.239 — ADMINISTRATIVE DECISION CONCERNING DISCONTINUANCE OF COMPENSATION.

Subdivision 1. Purpose. The purpose of this section is to provide a procedure for parties to obtain an expedited interim administrative decision in disputes over discontinuance of temporary total, temporary partial, or permanent total compensation.

Subd. 2. Request for administrative conference. If the employee disagrees with the notice of discontinuance, the employee may request that the commissioner schedule an administrative conference to be conducted pursuant to this section.

If temporary total, temporary partial, or permanent total compensation has been discontinued because the employee has returned to work, and the employee believes benefits should be reinstated due to occurrences during the initial 14 calendar days of the employee's return to work, the employee's request must be received by the commissioner within 30 calendar days after the employee has returned to work. If the employer has failed to properly serve and file the notice as provided in section 176.238, the employee's time period to request an administrative conference is extended up to and including the 40th calendar day subsequent to the return to work.

If temporary total, temporary partial, or permanent total compensation has been discontinued for a reason other than a return to work, the employee's request must be received by the commissioner within 12 calendar days after the notice of discontinuance is received by the commissioner. If the employer discontinues compensation without giving notice as required by section 176.238, the employee's time period for requesting an administrative conference is extended up to and including the 40th calendar day after which the notice should have been served and filed.

The commissioner may determine that an administrative conference is not necessary under this section for reasons prescribed by rule and permit the employer to discontinue compensation, subject to the employee's right to file an objection to discontinuance under section 176.238, subdivision 4.

In lieu of making a written request for an administrative conference with the commissioner, an employee may make an in-person or telephone request for the administrative conference.

Subd. 3. Payment through date of discontinuance conference. (a) If a notice of discontinuance has been served and filed due to the employee's return to work, and the employee requests a conference, the employer is not obligated to reinstate or otherwise pay temporary total, temporary partial, or permanent total compensation unless so ordered by the commissioner.

(b) When an administrative conference is conducted under circumstances in which the employee has not returned to work, compensation shall be paid through the date of the administrative conference unless:

(1) the employee has returned to work since the notice was filed;

(2) the employee fails to appear at the scheduled administrative conference; or

(3) due to unusual circumstances or pursuant to the rules of the division, the commissioner orders otherwise.

Subd. 4. Scheduling of conference. If the employee timely requests an administrative conference under this section, the commissioner shall schedule a conference within ten calendar days after receiving the request.

Subd. 5. Continuances. An employee or employer may request a continuance of a scheduled administrative conference. If the commissioner determines there is good cause for a continuance, the commissioner may grant the continuance for not more than 14 calendar days unless the parties agree to a longer continuance. If compensation is payable through the day of the administrative conference pursuant to subdivision 3, and the employee is granted a continuance, compensation need not be paid during the period of continuance unless the commissioner orders otherwise. If the employer is granted a continuance and compensation is payable through the day of the administrative conference pursuant to subdivision 3, then compensation shall continue to be paid during the continuance. The commissioner may grant an unlimited number of continuances provided that payment of compensation during any continuance is subject to this subdivision.

Subd. 6. Scope of the administrative decision. If benefits have been discontinued due to the employee's return to work, the commissioner shall determine whether, as a result of occurrences arising during the initial 14 calendar days after the return to work, the employee is entitled to additional payment of temporary total, temporary partial, or permanent total compensation.

If periodic payment of temporary total, temporary partial, or permanent total compensation has been discontinued for reasons other than a return to work, the commissioner shall determine whether the employer has reasonable grounds to support the discontinuance. Only information or reasons specified on the notice of discontinuance shall provide a basis for a discontinuance, unless the parties agree otherwise.

Subd. 7. Interim administrative decision. After considering the information provided by the parties at the administrative conference, the commissioner shall issue to all interested parties a written decision on payment of compensation. Administrative decisions under this section shall be issued within five working days from the close of the conference. Disputed issues of fact shall be determined by a preponderance of the evidence.

Subd. 8. Disagreement with administrative decision. An employee who disagrees with the interim administrative decision under this section may file an objection to discontinuance under section 176.238, subdivision 4. An employer who disagrees with the interim administrative decision under this section may file a petition to discontinue under section 176.238, subdivision 5.

Subd. 9. Administrative decision binding; effect of subsequent determinations. The interim administrative decision under this section is binding upon the parties and the rights and obligations of the parties are governed by the decision.

If an objection or a petition is filed under subdivision 8, the interim administrative decision remains in effect and the parties' obligations or rights to pay or receive compensation are governed by the interim administrative decision, pending a determination by a compensation judge pursuant to section 176.238, subdivision 6.

If the commissioner has denied a discontinuance or otherwise ordered commencement of benefits, the employer shall continue paying compensation until an order is issued by a compensation judge, the court of appeals, or the Supreme Court, allowing compensation to be discontinued, or unless, during the interim, occurrences arise justifying the filing of a notice under section 176.238, subdivision 1 or 2, and the discontinuance is permitted by the commissioner or no conference is requested. If a compensation judge, the court of appeals, or the Supreme Court later rules that the discontinuance was proper or that benefits were otherwise not owing the employee, payments made under the interim administrative decision and order shall be treated as an overpayment which the insurer may recover from the employee subject to section 176.179.

If the commissioner has permitted a discontinuance or otherwise not ordered commencement of benefits, the service and filing of the administrative decision relieves the employer from further liability for compensation subject to the right of review afforded by this chapter.

Subd. 10. Application of section. This section is applicable to all cases in which the employee's request for an administrative conference is received by the division after July 1, 1987, even if the injury occurred prior to July 1, 1987. This section shall not apply to those employees who have been adjudicated permanently totally disabled, or to those employees who have been administratively determined pursuant to division rules to be permanently totally disabled.

History: 1987 c 332 s 66; 2011 c 89 s 22



Section 176.245 — RECEIPTS FOR PAYMENT OF COMPENSATION, FILING.

An employer shall promptly file with the division receipts for payment of compensation as may be required by the rules of the division.

The commissioner of the Department of Labor and Industry shall periodically check its records to determine whether these receipts have been promptly filed, and if not, shall require the employer to do so. The commissioner may determine the most efficient manner of reviewing or auditing the records filed under this chapter, including using sampling methodology, to determine compliance with this chapter.

History: 1953 c 755 s 35; 1973 c 388 s 80; 2008 c 250 s 13; 2013 c 70 art 1 s 6



Section 176.251 — DUTIES OF COMMISSIONER OF DEPARTMENT OF LABOR AND INDUSTRY.

The commissioner of the Department of Labor and Industry shall actually supervise and require prompt and full compliance with all provisions of this chapter relating to the payment of compensation.

History: 1953 c 755 s 36; 1973 c 388 s 81



Section 176.253 — INSURER, EMPLOYER; PERFORMANCE OF ACTS.

Where this chapter requires an employer to perform an act, the insurer of the employer may perform that act. Where the insurer acts in behalf of the employer, the employer is responsible for the authorized acts of the insurer and for any delay, failure, or refusal of the insurer to perform the act.

This section does not relieve the employer from any penalty or forfeiture which this chapter imposes on the employer.

History: 1953 c 755 s 37; 1986 c 444



Section 176.261 — EMPLOYEE OF COMMISSIONER OF DEPARTMENT OF LABOR AND INDUSTRY MAY ACT FOR AND ADVISE A PARTY TO A PROCEEDING.

When requested by an employer or an employee or an employee's dependent, the commissioner of the Department of Labor and Industry may designate one or more of the division employees to advise that party of rights under this chapter, and as far as possible to assist in adjusting differences between the parties. The person so designated may appear in person in any proceedings under this chapter as the representative or adviser of the party. In such case, the party need not be represented by an attorney at law.

Prior to advising an employee or employer to seek assistance outside of the department, the department must refer employers and employees seeking advice or requesting assistance in resolving a dispute to an attorney or other technical, paraprofessional, or professional Workers' Compensation Division employee, whichever is appropriate.

The department must make efforts to settle problems of employees and employers by contacting third parties, including attorneys, insurers, and health care providers, on behalf of employers and employees and using the department's persuasion to settle issues quickly and cooperatively. The obligation to make efforts to settle problems exists whether or not a formal claim has been filed with the department.

History: 1953 c 755 s 38; Ex1967 c 1 s 6; 1973 c 388 s 82; 1986 c 444; 1992 c 510 art 3 s 29; 1995 c 231 art 2 s 92; 1996 c 374 s 7



Section 176.271 — INITIATION OF PROCEEDINGS.

Subdivision 1. Written petition. Unless otherwise provided by this chapter or by the commissioner, all proceedings under this chapter are initiated by the filing of a written petition on a prescribed form with the commissioner at the commissioner's principal office. All claim petitions shall include the information required by section 176.291.

Subd. 2. [Repealed, 1987 c 332 s 117]

History: 1953 c 755 s 40; Ex1967 c 1 s 6; 1973 c 388 s 84; Ex1979 c 3 s 58; 1984 c 432 art 2 s 43; 1986 c 444; 1987 c 332 s 67



Section 176.275 — FILING OF PAPERS; PROOF OF SERVICE.

Subdivision 1. Filing. If a document is required to be filed by this chapter or any rules adopted pursuant to authority granted by this chapter, the filing shall be completed by the receipt of the document at the division, department, office, or the court of appeals. The division, department, office, and the court of appeals shall accept any document which has been delivered to it for legal filing, but may refuse to accept any form or document that lacks the name of the injured employee, employer, or insurer, the date of injury, or the injured employee's Social Security number. If a workers' compensation identification number has been assigned by the department, it may be substituted for the Social Security number on a form or document. If the injured employee has fewer than three days of lost time from work, the party submitting the required document must attach to it, at the time of filing, a copy of the first report of injury.

A notice or other document required to be served or filed at either the department, the office, or the court of appeals which is inadvertently served or filed at the wrong one of these agencies shall be deemed to have been served or filed with the proper agency. The receiving agency shall note the date of receipt of a document and shall forward the documents to the proper agency no later than two working days following receipt.

Subd. 2. Proof of service. Whenever a provision of this chapter or rules adopted pursuant to authority granted by this chapter require either a proof of service or affidavit of service, the requirement is satisfied by the inclusion of a proof of service on the document which has been served, in a form acceptable by the state district courts or approved by the commissioner.

History: 1953 c 755 s 41; Ex1967 c 1 s 6; 1973 c 388 s 85; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1986 c 444; 1987 c 332 s 68; 1995 c 231 art 2 s 94; 2008 c 250 s 14



Section 176.281 — ORDERS, DECISIONS, AND AWARDS; FILING; SERVICE.

When the commissioner or compensation judge or Office of Administrative Hearings or the Workers' Compensation Court of Appeals has rendered a final order, decision, or award, or amendment to an order, decision, or award, it shall be filed immediately with the commissioner. If the commissioner, compensation judge, Office of Administrative Hearings, or Workers' Compensation Court of Appeals has rendered a final order, decision, or award, or amendment thereto, the commissioner or the Office of Administrative Hearings or the Workers' Compensation Court of Appeals shall immediately serve a copy upon every party in interest, together with a notification of the date the order was filed.

On all orders, decisions, awards, and other documents, the commissioner or compensation judge or Office of Administrative Hearings or the Workers' Compensation Court of Appeals may digitize the signatures of all officials, including judges, for the use of electronic data interchange and clerical automation. These signatures shall have the same legal authority of an original signature, provided that proper security is used to safeguard the use of the digitized signatures and each digitized signature has been certified by the division, department, office, or court of appeals before its use, in accordance with rules adopted by that agency or court.

History: 1953 c 755 s 42; 1969 c 276 s 2; 1973 c 388 s 86; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1982 c 405 s 1; 1983 c 290 s 142; 1995 c 231 art 2 s 95



Section 176.285 — SERVICE OF PAPERS AND NOTICES; ELECTRONIC FILING.

Service of papers and notices shall be by mail or otherwise as the commissioner or the chief administrative law judge may by rule direct. Where service is by mail, service is effected at the time mailed if properly addressed and stamped. If it is so mailed, it is presumed the paper or notice reached the party to be served. However, a party may show by competent evidence that that party did not receive it or that it had been delayed in transit for an unusual or unreasonable period of time. In case of nonreceipt or delay, an allowance shall be made for the party's failure to assert a right within the prescribed time.

Where a statute or rule authorizes or requires a document to be filed with or served on an agency, the document may be filed electronically if electronic filing is authorized by the agency and if the document is transmitted in the manner and in the format specified by the agency. Where a statute or rule authorizes or requires a person's signature on a document to be filed with or served on an agency, the signature may be transmitted electronically, if authorized by the agency and if the signature is transmitted in the manner and format specified by the agency. The commissioner may require that a document authorized or required to be filed with the commissioner, department, or division be filed electronically in the manner and format specified by the commissioner, except that an employee must not be required to file a document electronically unless the document is filed by an attorney on behalf of an employee. An agency may serve a document electronically if the recipient agrees to receive it in an electronic format. The department or court may adopt rules for the certification of signatures.

When the electronic filing of a legal document with the department marks the beginning of a prescribed time for another party to assert a right, the prescribed time for another party to assert a right shall be lengthened by two calendar days when it can be shown that service to the other party was by mail.

The commissioner and the chief administrative law judge shall ensure that proof of service of all papers and notices served by their respective agencies is placed in the official file of the case.

For purposes of this section, "agency" means the workers' compensation division, the Department of Labor and Industry, the commissioner of the Department of Labor and Industry, the Office of Administrative Hearings, the chief administrative law judge, or the Workers' Compensation Court of Appeals. "Document" includes documents, reports, notices, orders, papers, forms, information, and data elements that are authorized or required to be filed with an agency or the commissioner or that are authorized or required to be served on or by an agency or the commissioner.

Except as otherwise modified by this section, the provisions of chapter 325L apply to electronic signatures and the electronic transmission of documents under this section.

History: 1953 c 755 s 43; 1973 c 388 s 87; 1983 c 290 s 143; 1984 c 640 s 32; 1995 c 231 art 2 s 96; 2008 c 250 s 15



Section 176.291 — DISPUTES; PETITIONS; PROCEDURE.

(a) Where there is a dispute as to a question of law or fact in connection with a claim for compensation, a party may serve on all other parties and file a petition with the commissioner stating the matter in dispute. The petition shall be on a form prescribed by the commissioner and shall be signed by the petitioner.

(b) The petition shall also state and include, where applicable:

(1) names and residence or business address of parties;

(2) facts relating to the employment at the time of injury, including amount of wages received;

(3) extent and character of injury;

(4) notice to or knowledge by employer of injury;

(5) copies of written medical reports or other information in support of the claim;

(6) names and addresses of all known witnesses intended to be called in support of the claim;

(7) the desired location of any hearing and estimated time needed to present evidence at the hearing;

(8) any requests for a prehearing or settlement conference;

(9) a list of all known third parties, including the Departments of Human Services and Employment and Economic Development, who may have paid any medical bills or other benefits to the employee for the injuries or disease alleged in the petition or for the time the employee was unable to work due to the injuries or disease, together with a listing of the amounts paid by each;

(10) the nature and extent of the claim; and

(11) a request for an expedited hearing which must include an attached affidavit of significant financial hardship which complies with the requirements of section 176.341, subdivision 6.

(c) Incomplete petitions may be stricken from the calendar as provided by section 176.305, subdivision 4. Within 30 days of a request by a party, an employee who has filed a claim petition pursuant to section 176.271 or this section shall furnish a list of physicians and health care providers from whom the employee has received treatment for the same or a similar condition as well as authorizations to release relevant information, data, and records to the requester. The petition may be stricken from the calendar upon motion of a party for failure to timely provide the required list of health care providers or authorizations.

History: 1953 c 755 s 44; 1973 c 388 s 88; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 104; 1987 c 332 s 69; 1994 c 483 s 1; 1995 c 231 art 2 s 97; 2004 c 206 s 52



Section 176.295 — NONRESIDENT EMPLOYERS; FOREIGN CORPORATION.

Subdivision 1. Affidavit of inability to obtain service. Where an employee or an employee's dependent has filed a petition for compensation with the commissioner of the Department of Labor and Industry, and is unable to make service of the petition and other notices on the employer because the latter is a nonresident or a foreign corporation, the petitioner may file an affidavit with the commissioner of the Department of Labor and Industry stating that the petitioner is so unable to make service.

Subd. 2. Action in district court. When the petitioner has filed the affidavit with the commissioner of the Department of Labor and Industry, the petitioner may bring an action against the employer in the district court located in the county in which the employee resided at the time of the injury or death. The action shall be brought and conducted in the same manner as are other civil actions in district court. The complaint shall state that a petition for compensation has been filed with the commissioner of the Department of Labor and Industry, and shall be accompanied by a verified copy of the affidavit. The complaint shall also state the facts upon which the right to compensation or other relief is based.

Subd. 3. Attachment, garnishment; service by publication. The remedies of attachment and garnishment are available to the petitioner in the district court action. Service of summons may be made by publication.

Subd. 4. General appearances; security, bond. Where the employer makes a general appearance in the district court action and files a bond or security approved by the commissioner of the Department of Labor and Industry, or where an insurer appears generally in the action and assumes liability for any award which may be rendered against the employer, the district court shall dismiss the action.

History: 1953 c 755 s 45; Ex1967 c 1 s 6; 1973 c 388 s 89-91; 1986 c 444



Section 176.301 — DETERMINATION OF ISSUES.

Subdivision 1. Trial by court; reference to chief administrative law judge. When a workers' compensation issue is present in the district court action, the court may try the action itself without a jury, or refer the matter to the chief administrative law judge for assignment to a compensation judge. The compensation judge shall report findings and decisions to the district court. The court may approve or disapprove such decision in the same manner as it approves or disapproves the report of a referee. The court shall enter judgment upon such decision.

Subd. 2. Appeal from judgment of district court. An appeal lies from the judgment of the district court as in other cases.

History: 1953 c 755 s 46; 1969 c 276 s 2; 1973 c 388 s 92; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 105; 1984 c 640 s 32; 1986 c 444; 1987 c 332 s 70



Section 176.305 — PETITIONS FILED WITH WORKERS' COMPENSATION DIVISION.

Subdivision 1. Hearings on petitions. The petitioner shall serve a copy of the petition on each adverse party personally or by first class mail. A clear copy suitable for imaging shall be filed with the commissioner together with an appropriate affidavit of service. The commissioner shall, within ten days, refer all petitions involving issues over which the commissioner lacks jurisdiction to the office.

Subd. 1a. Settlement and pretrial conferences; summary decision. The chief administrative law judge shall promptly assign the petition to a compensation judge under section 176.307, and shall schedule a settlement conference before a compensation judge, to be held no later than 180 days after a claim petition was filed, or 45 days after a petition to discontinue, objection to discontinuance, or request for formal hearing was filed.

All parties must appear at the settlement conference, either personally or by representative, must be prepared to discuss settlement of all issues, and must be prepared to discuss or present the information required by the joint rules of the division and the office. If a representative appears on behalf of a party, the representative must have authority to fully settle the matter. The parties shall serve and file a pretrial statement no fewer than five days before the settlement conference.

If settlement is not reached, the chief administrative law judge shall schedule a hearing to be held within 90 days from the scheduled settlement conference. However, the hearing must be held earlier than 90 days from the scheduled settlement conference if this chapter requires an expedited hearing to be held at an earlier date. The hearing must be held before a compensation judge other than the compensation judge who conducted the settlement conference. The compensation judge assigned to hold the hearing may choose to conduct a pretrial conference to clarify the issues and evidence that will be presented at the hearing.

Cancellations and continuations of proceedings are disfavored but may be granted upon the showing of good cause under section 176.341, subdivision 4.

The compensation judge conducting the settlement conference may require the parties to present copies of all documentary evidence not previously filed and a summary of the evidence they will present at a formal hearing. If appropriate, a written summary decision shall be issued within ten days after the conference stating the issues and a determination of each issue. If a party fails to appear at the conference, all issues may be determined contrary to the absent party's interest, provided the party in attendance presents a prima facie case.

The summary decision is final unless a written request for a formal hearing is served on all parties and filed with the commissioner within 30 days after the date of service and filing of the summary decision. Within ten days after receipt of the request, the commissioner shall certify the matter to the office for a de novo hearing.

Subd. 2. Copy of petition. The commissioner shall deliver the petition and answer, after certification for a hearing, to the Office of Administrative Hearings for assignment to a compensation judge.

Subd. 3. Testimony. Where the chief administrative law judge has substituted a compensation judge originally assigned to hear a matter, the testimony taken before the substitute compensation judge shall be considered as though taken before the judge before whom it was originally assigned.

Subd. 4. Striking from calendar. A compensation judge or the commissioner, after receiving a properly served motion, may strike a case from the active trial calendar after the employee has been given 30 days to correct the deficiency if it is shown that the information on the petition or included with the petition is incomplete. Once a case is stricken, it may not be reinstated until the missing information is provided to the adverse parties and filed with the commissioner or compensation judge. If a case has been stricken from the calendar for one year or more and no corrective action has been taken, the commissioner or a compensation judge may, upon the commissioner's or judge's own motion or a motion of a party which is properly served on all parties, dismiss the case. The petitioner must be given at least 30 days' advance notice of the proposed dismissal before the dismissal is effective.

History: 1953 c 755 s 47; 1969 c 9 s 45; 1969 c 276 s 2; 1973 c 388 s 93-95; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 106; 1984 c 640 s 32; 1987 c 332 s 71-74; 1995 c 231 art 2 s 98; 1998 c 294 s 4,5; 2011 c 89 s 16,17; 2014 c 182 s 7



Section 176.306 — SCHEDULED HEARINGS.

Subdivision 1. Chief administrative law judge. The chief administrative law judge shall schedule workers' compensation hearings on as regular a schedule as may be practicable in no fewer than six widely separated locations throughout the state, including at least four locations outside of the seven-county metropolitan area and Duluth, for the purpose of providing a convenient forum for parties to a compensation hearing and shall maintain a permanent office in Duluth staffed by at least one compensation judge. Continuances of the scheduled hearing date may be granted only under section 176.341, subdivision 4.

Subd. 2. District administrators; clerks of court. The judicial district administrators or the court administrators of the county or district courts nearest to the locations selected by the chief administrative law judge pursuant to subdivision 1 shall provide suitable hearing rooms at the times and places agreed upon for the purpose of conducting workers' compensation hearings.

Subd. 3. Scheduling matters. A compensation judge may schedule a pretrial or settlement conference, whether or not a party requests such a conference.

History: 1981 c 346 s 107; 1982 c 424 s 45; 1984 c 640 s 32; 1Sp1986 c 3 art 1 s 82; 1987 c 332 s 75,76



Section 176.307 — COMPENSATION JUDGES; BLOCK SYSTEM.

The chief administrative law judge may assign workers' compensation cases to compensation judges using a block system type of assignment that, among other things, ensures that a case will remain with the same judge from commencement to conclusion, except that the judge must be removed from the case when:

(1) a party exercises a legal right to do so;

(2) the judge is incapacitated or is otherwise unable to hold a hearing; or

(3) assignment of a different judge is required by section 176.106, subdivision 7; 176.238, subdivision 6; or 176.305, subdivision 1a, or the Minnesota Code of Judicial Conduct.

The block system shall be the preferred means of assigning cases, but it may be supplemented by other systems of case assignment to ensure that cases are timely decided.

History: 1992 c 510 art 2 s 8; 2011 c 89 s 18; 2012 c 187 art 1 s 27



Section 176.311 — REASSIGNMENT OF PETITION FOR HEARING.

Where a petition is heard before a compensation judge, at any time before an award or order has been made in such proceeding, the chief administrative law judge may reassign the petition for hearing before another compensation judge.

History: 1953 c 755 s 48; 1969 c 276 s 2; 1973 c 388 s 96; 1981 c 346 s 108; 1984 c 640 s 32



Section 176.312 — AFFIDAVITS OF PREJUDICE AND PETITIONS FOR REASSIGNMENT.

In accordance with rules adopted by the chief administrative law judge, an affidavit of prejudice for cause may be filed by each party to the claim against a compensation judge assigned to hear a case.

A petition for reassignment of a case to a different compensation judge for hearing may be filed once, in any case, by each party to the claim within ten days after the filing party has received notice of the assigned judge. Upon receipt of a timely petition for reassignment, the chief administrative law judge shall assign the case to another judge.

An affidavit of prejudice or a petition for reassignment shall be filed with the chief administrative law judge and shall not result in the continuance or delay of a hearing scheduled under section 176.341.

This section does not apply to prehearing or settlement conferences.

History: 1983 c 290 s 144; 1987 c 332 s 77



Section 176.321 — ANSWER TO PETITION.

Subdivision 1. Filing, service. Within 20 days after service of the petition, an adverse party shall serve and file an answer to the petition. The party shall serve a copy of the answer on the petitioner or the petitioner's attorney.

Subd. 2. Contents. The answer shall admit, deny, or affirmatively defend against the substantial averments of the petition, and shall state the contention of the adverse party with reference to the matter in dispute.

Each fact alleged by the petition or answer and not specifically denied by the answer or reply is deemed admitted, but the failure to deny such a fact does not preclude the compensation judge from requiring proof of the fact.

The answer shall include the names and addresses of all known witnesses; whether or not the employer intends to schedule an adverse examination and, if known, the date, time, and place of all adverse examinations; the desired location for a hearing; any request for a prehearing or settlement conference; the estimated time needed to present evidence at a hearing; and, if an affidavit of significant financial hardship and request for an expedited hearing are included with the petition, any objection the employer may have to that request. If the date, time, and place of all adverse examinations is unknown at the time the answer is filed, the employer must notify the commissioner in writing of the date, time, and place of all adverse examinations within 50 days of the filing of the claim petition.

Subd. 3. Extension of time in which to file answer. Upon showing of cause, the commissioner may extend the time in which to file an answer or reply for not more than 30 additional days. The time to file an answer or reply may also be extended upon agreement of the petitioner, and provided that the commissioner must be notified in writing by the employer no later than five days beyond the time required for the filing of the answer of the fact that an agreement has been reached, including the length of the extension. Any case received by the office that does not include an answer, written extension order, or written notification of the extension agreement shall be immediately set for a hearing at the first available date under section 176.331.

History: 1953 c 755 s 49; 1969 c 276 s 2; 1973 c 388 s 97; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 109,110; 1983 c 290 s 145; 1987 c 332 s 78,79



Section 176.322 — DECISIONS BASED ON STIPULATED FACTS.

If the parties agree to a stipulated set of facts and only legal issues remain, the commissioner or compensation judge may determine the matter without a hearing based upon the stipulated facts and the determination is appealable to the Court of Appeals pursuant to sections 176.421 and 176.442. In any case where a stipulated set of facts has been submitted pursuant to this section, upon receipt of the file or the stipulated set of facts the chief administrative law judge shall immediately assign the case to a compensation judge for a determination. The judge shall issue a determination within 60 days after receipt of the stipulated facts.

History: 1987 c 332 s 80



Section 176.325 — CERTIFIED QUESTION.

Subdivision 1. When certified. The chief administrative law judge or commissioner may certify a question of workers' compensation law to the Supreme Court as important and doubtful under the following circumstances:

(1) all parties to the case have stipulated in writing to the facts; and

(2) the issue to be resolved is a question of workers' compensation law that has not been resolved by the Minnesota Supreme Court.

Subd. 2. Expedited decision. It is the legislature's intent that the Minnesota Supreme Court resolve the certified question as expeditiously as possible, after compliance by the parties with any requirements of the Minnesota Supreme Court regarding submission of legal memoranda, oral argument, or other matters, and after the participation of amicus curiae, should the Workers' Compensation Court of Appeals or Minnesota Supreme Court consider such participation advisable.

Subd. 3. Notice. The commissioner or chief administrative law judge shall notify all persons who request to be notified of a certification under this section.

History: 1992 c 510 art 2 s 9



Section 176.331 — PROCEEDINGS WHEN ANSWER NOT FILED.

Except in cases involving multiple employers or multiple insurers, if an adverse party fails to file and serve an answer or obtain an extension from the commissioner or the petitioner as required by section 176.321, subdivision 3, the commissioner shall refer the matter to the chief administrative law judge for an immediate hearing and prompt award or other order. The adverse party that failed to file an answer may appear at the hearing, present evidence and question witnesses, but shall not be granted a continuance except upon a showing of good cause.

If an adverse party who fails to serve and file an answer is neither insured for workers' compensation liability nor a licensed self-insured as required by section 176.181 and the special compensation fund is a party to the proceeding, the commissioner or compensation judge may enter an order awarding benefits to the petitioning party without a hearing if so requested by the special compensation fund.

History: 1953 c 755 s 50; 1973 c 388 s 98; 1981 c 346 s 111; 1983 c 290 s 146; 1984 c 640 s 32; 1987 c 332 s 81; 2016 c 110 art 3 s 5



Section 176.341 — HEARING ON PETITION.

Subdivision 1. Time. Upon receipt of a matter from the commissioner, the chief administrative law judge shall fix a time and place for hearing the petition. The hearing shall be held as soon as practicable and at a time and place determined by the chief administrative law judge to be the most convenient for the parties, keeping in mind the intent of chapter 176 and the requirements of section 176.306. Except where a shorter time period is required under this chapter, all hearings must be held within 26 months after a petition has been filed, unless the chief administrative law judge issues an order for a later date for the hearing explaining why the hearing could not be held within 26 months.

Subd. 2. Place. Unless otherwise ordered by the chief administrative law judge, the hearing shall be held in the county where the injury or death occurred.

Subd. 3. Notice mailed to each party. Unless subdivision 6 applies, at least 30 days prior to the date of hearing, the chief administrative law judge shall mail a notice of the time and place of hearing to each interested party. This subdivision does not apply to hearings which have been continued from an earlier date. In those cases, the notice shall be given in a manner deemed appropriate by the chief administrative law judge after considering the particular circumstances in each case.

Subd. 4. Continuances. Only the chief administrative law judge or designee, on a showing of good cause, may grant a continuance of a hearing at the office. Except in cases of emergency or other good cause shown, any request for a continuance must be signed by both the party and the attorney seeking the continuance.

A continuance of a hearing will be granted only upon a showing of good cause. Good cause is established when the underlying eventuality is unforeseen, is not due to lack of preparation, is relevant, is brought to the chief administrative law judge's attention in a timely manner and does not prejudice the adversary.

Continuances will not be granted for the reason that an attorney for one of the parties has scheduled a vacation for the date set for the hearing unless the attorney has, prior to the setting of the hearing date, notified the office of the unavailable dates.

Continuances which are requested during the course of a hearing are subject to the same standards but may be granted or denied by the compensation judge assigned to the hearing. Continuances of prehearing or settlement conferences at the office are subject to the same standards but may be granted or denied by a compensation judge, the calendar judge, or other presiding officer assigned to the prehearing or settlement conference. Cancellation of settlement conferences shall be granted if all parties agree to cancellation.

Subd. 5. Evidence. Absent a clear showing of surprise at the hearing or the unexpected unavailability of a crucial witness, all evidence must be submitted at the time of the hearing. Upon a showing of good cause, the compensation judge may grant an extension not to exceed 30 days following the hearing date.

Subd. 6. Significant financial hardship; expedited hearings. An employee may file a request for an expedited hearing which must be granted upon a showing of significant financial hardship. In determining whether a significant financial hardship exists, consideration shall be given to whether the employee is presently employed, the employee's income from all sources, the nature and extent of the employee's expenses and debts, whether the employee is the sole support of any dependents, whether either foreclosure of homestead property or repossession of necessary personal property is imminent, and any other matters which have a direct bearing on the employee's ability to provide food, clothing, and shelter for the employee and any dependents.

A request for an expedited hearing must be accompanied by a sworn affidavit of the employee providing facts necessary to satisfy the criteria for a significant financial hardship. The request may be made at the time a claim petition is filed or any time thereafter. Unless the employer objects to the request in the answer to the claim petition or within 20 calendar days of the filing of a request made subsequent to the filing of the claim petition, the affidavit is a sufficient showing of significant financial hardship.

If a request for an expedited hearing has been served and filed, the commissioner or compensation judge shall issue an order granting or denying the request, provided that where the parties agree that significant financial hardship exists or no objection to the request is timely filed, the request is automatically granted and the compensation judge or commissioner need not issue an order. If it is denied, the matter will be returned to the regular calendar of cases and the request for an expedited hearing may be renewed at a settlement conference. If no objection has been timely filed or if the request is granted, the commissioner shall immediately refer the matter to the office to commence prehearing procedures.

The calendar judge shall issue a prehearing order and notice of the date, time, and place for a prehearing conference which shall be set for no later than 45 days following the filing of the affidavit of significant financial hardship. The prehearing order shall require the parties to serve and file prehearing statements no later than five working days prior to the date set for the prehearing conference. The prehearing statements shall include those items listed in the joint rules of the division and the office which the calendar judge deems appropriate.

Following any prehearing conference and absent an agreement or stipulation from the parties, the commissioner or compensation judge shall issue an order establishing deadlines for the parties to complete their preparation for hearing and, after consultation with the calendar judge, establishing the date, time, and place for a hearing.

History: 1953 c 755 s 51; 1969 c 276 s 2; 1973 c 388 s 99-101; 1975 c 359 s 23; 1981 c 346 s 112; 1983 c 290 s 147; 1984 c 640 s 32; 1987 c 332 s 82-85; 1998 c 366 s 89; 2009 c 75 s 15; 2011 c 89 s 19



Section 176.351 — TESTIMONIAL POWERS.

Subdivision 1. Oaths. The compensation judge to whom a petition has been assigned for hearing shall administer an oath to each witness. The commissioner may also administer an oath when required in the performance of duties.

Subd. 2. Subpoenas. Acting with or without the written request of an interested party, the commissioner or compensation judge before whom a hearing is held may issue a subpoena for the attendance of a witness or the production of such books, papers, records and documents as are material in the cause and are designated in the subpoena. The commissioner may also issue a subpoena for the attendance of a witness or the production of such books, papers, records, and documents as are material in the cause pending and are designated in the subpoena.

Subd. 2a. Subpoenas not permitted. A member of the rehabilitation review panel or Medical Services Board or an employee of the department who has conducted an administrative or settlement conference or hearing under section 176.106 or 176.239, or who has certified or has declined to certify a dispute under section 176.081, subdivision 1, paragraph (c), shall not be subpoenaed to testify regarding the conference, hearing, dispute certification, or concerning a mediation session. A member of the rehabilitation review panel, Medical Services Board, or an employee of the department may be required to answer written interrogatories limited to the following questions:

(a) Were all statutory and administrative procedural rules adhered to in reaching the decision?

(b) If the answer to question (a) is no, what deviations took place?

(c) Did the person making the decision consider all the information presented prior to rendering a decision?

(d) Did the person making the decision rely on information outside of the information presented at the conference or hearing in making the decision?

(e) If the answer to question (d) is yes, what other information was relied upon in making the decision?

In addition, for a hearing with a compensation judge and with the consent of the compensation judge, an employee of the department who conducted an administrative conference, hearing, or mediation session, may be requested to answer written interrogatories relating to statements made by a party at the prior proceeding. These interrogatories shall be limited to affirming or denying that specific statements were made by a party.

Subd. 3. Advancement of fees and costs. The person who applies for issuance of a subpoena shall advance the required service and witness fees. The commissioner shall pay for the attendance of witnesses who are subpoenaed by the commissioner. The chief administrative law judge shall pay for the attendance of witnesses who are subpoenaed by a compensation judge. The fees are the same as the service and witness fees in civil actions in district court.

Subd. 4. Proceedings as for contempt of court. Where a person does not comply with an order or subpoena, the commissioner or compensation judge concerned, may apply to the district court in the county in which the petition is pending for issuance of an order compelling obedience. Upon such an application, the district court shall compel obedience to the order or subpoena by attachment proceedings as for contempt in the case of disobedience of a similar order or subpoena issued by the district court.

History: 1953 c 755 s 52; Ex1967 c 1 s 6; 1969 c 276 s 2; 1973 c 388 s 102-105; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 113; 1984 c 432 art 2 s 44; 1984 c 640 s 32; 1986 c 444; 1987 c 332 s 86; 2009 c 75 s 16



Section 176.361 — INTERVENTION.

Subdivision 1. Right to intervene. A person who has an interest in any matter before the Workers' Compensation Court of Appeals, or commissioner, or compensation judge such that the person may either gain or lose by an order or decision may intervene in the proceeding by filing a motion in writing stating the facts which show the interest. The commissioner is considered to have an interest and shall be permitted to intervene at the appellate level when a party relies in its claim or defense upon any statute or rule administered by the commissioner, or upon any rule, order, requirement, or agreement issued or made under the statute or rule.

The commissioner may adopt rules, not inconsistent with this section to govern intervention. The Workers' Compensation Court of Appeals shall adopt rules to govern the procedure for intervention in matters before it.

If the Department of Human Services or the Department of Employment and Economic Development seeks to intervene in any matter before the division, a compensation judge or the Workers' Compensation Court of Appeals, a nonattorney employee of the department, acting at the direction of the staff of the attorney general, may prepare, sign, serve and file motions for intervention and related documents, attend prehearing conferences, and participate in matters before a compensation judge or the Workers' Compensation Court of Appeals. Any other interested party may intervene using a nonattorney and may participate in any proceeding to the same extent an attorney could. This activity shall not be considered to be the unauthorized practice of law. An intervenor represented by a nonattorney shall be deemed to be represented by an attorney for the purposes of the conclusive presumption of section 176.521, subdivision 2.

Subdivisions 3 to 6 do not apply to the following proceedings conducted by the Department of Labor and Industry or the office: mediation proceedings; discontinuance conferences under section 176.239; or administrative conferences under section 176.106.

Subd. 2. Written motion. A person desiring to intervene in a workers' compensation case as a party, including but not limited to a health care provider who has rendered services to an employee or an insurer who has paid benefits under section 176.191, shall submit a timely written motion to intervene to the commissioner, the office, or to the court of appeals, whichever is applicable.

(a) The motion must be served on all parties, except for other intervenors, either personally, by first class mail, or by registered mail, return receipt requested. A motion to intervene must be served and filed within 60 days after a potential intervenor has been served with notice of a right to intervene or within 30 days of notice of an administrative conference. Upon the filing of a timely motion to intervene, the potential intervenor shall be granted intervenor status without the need for an order. Objections to the intervention may be subsequently addressed by a compensation judge. Where a motion to intervene is not timely filed under this section, the potential intervenor interest shall be extinguished and the potential intervenor may not collect, or attempt to collect, the extinguished interest from the employee, employer, insurer, or any government program.

(b) The motion must show how the applicant's legal rights, duties, or privileges may be determined or affected by the case; state the grounds and purposes for which intervention is sought; and indicate the statutory right to intervene. The motion must be accompanied by the following:

(1) an itemization of disability payments showing the period during which the payments were or are being made; the weekly or monthly rate of the payments; and the amount of reimbursement claimed;

(2) a summary of the medical or treatment payments, or rehabilitation services provided by the Vocational Rehabilitation Unit, broken down by creditor, showing the total bill submitted, the period of treatment or rehabilitation covered by that bill, the amount of payment on that bill, and to whom the payment was made;

(3) copies of all medical or treatment bills for which payment is sought;

(4) copies of the work sheets or other information stating how the payments on medical or treatment bills were calculated;

(5) a copy of the relevant policy or contract provisions upon which the claim for reimbursement is based;

(6) the name and telephone number of the person representing the intervenor who has authority to represent the intervenor, including but not limited to the authority to reach a settlement of the issues in dispute;

(7) proof of service or copy of the registered mail receipt evidencing service on all parties except for other intervenors;

(8) at the option of the intervenor, a proposed stipulation which states that all of the payments for which reimbursement is claimed are related to the injury or condition in dispute in the case and that, if the petitioner is successful in proving the compensability of the claim, it is agreed that the sum be reimbursed to the intervenor; and

(9) if represented by an attorney, the name, address, telephone number, and Minnesota Supreme Court license number of the attorney.

Subd. 3. Stipulation. If the person submitting the motion to intervene has included a proposed stipulation, all parties shall either execute and return the signed stipulation to the intervenor who must file it with the division or judge or serve upon the intervenor and all other parties and file with the division specific and detailed objections to any payments made by the intervenor which are not conceded to be correct and related to the injury or condition the petitioner has asserted is compensable. If a party has not returned the signed stipulation or filed specific and detailed objections within 30 days of service of the motion to intervene, the intervenor's right to reimbursement for the amount sought is deemed established provided that the petitioner's claim is determined to be compensable. The office may establish procedures for filing objections if a timely motion to intervene is filed less than 30 days before a scheduled hearing.

Subd. 4. Attendance by intervenor. A person who has submitted a timely written motion to intervene, as required by subdivision 2, is not required to attend settlement or pretrial conferences or the hearing, unless attendance is ordered by the compensation judge assigned to the case, pursuant to a motion to require the intervenor's attendance filed by a party or as a matter of the judge's discretion. A motion to require attendance must be served and filed at least 20 days before a scheduled hearing, and the compensation judge must serve and file an order granting or denying the motion at least ten days before a scheduled hearing. If attendance is ordered, failure of the intervenor to attend a proceeding either in person or, if approved by the compensation judge, by telephone or some other electronic medium, shall result in the denial of the claim for reimbursement except upon a showing of good cause. If attendance has not been ordered, this subdivision does not prohibit an intervenor from attending a conference or hearing in person, or from requesting permission from the compensation judge to attend a conference or hearing by telephone or other electronic medium.

Subd. 5. Objections. If a specific and detailed objection to intervention remains following settlement or pretrial conferences, the issue shall be addressed at the hearing. If the intervenor has not been ordered to attend the hearing pursuant to subdivision 4, or has received permission to attend the hearing by telephone or other electronic medium, the intervenor may provide a written response to the objection before the hearing according to subdivision 6 for consideration as a matter of discretion by the judge.

Subd. 6. Presentation of evidence by intervenor. Unless a stipulation has been signed and filed or the intervenor's right to reimbursement has otherwise been established, the intervenor shall present evidence in support of the claim at or before the hearing. When the intervenor has not been ordered to attend the hearing pursuant to subdivision 4, or has received permission to attend the hearing by telephone or other electronic medium, the office may establish a procedure for submission of the intervenor's evidence and response to outstanding objections to intervention. If the intervenor does not submit a written response to the objection before the hearing, the compensation judge's determination on the objection must be based on the information and evidence submitted prior to or at the hearing, as a matter of judicial discretion.

Subd. 7. Effects of noncompliance. Except as provided in subdivisions 2 and 4, failure to comply with this section shall not result in a denial of the claim for reimbursement unless the compensation judge, or commissioner, determines that the noncompliance has materially prejudiced the interests of the other parties.

Subd. 8. Chief administrative law judge orders. The chief administrative law judge may issue standing orders to implement this section. The chief administrative law judge has the authority to issue standing orders instead of, or in addition to, the authority granted to the office or compensation judges under this section, provided that any standing order issued by the chief administrative law judge must be consistent with this section.

History: 1953 c 755 s 53; 1969 c 276 s 2; 1973 c 388 s 106; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 290 s 148; 1984 c 432 art 2 s 45; 1984 c 654 art 5 s 58; 1Sp1985 c 14 art 9 s 75; 1986 c 461 s 30,31; 1987 c 332 s 87-89; 1992 c 464 art 1 s 5; 1994 c 483 s 1; 2002 c 262 s 21; 2004 c 206 s 52; 2016 c 110 art 3 s 6-12



Section 176.371 — AWARD OR DISALLOWANCE OF COMPENSATION.

The compensation judge to whom a petition has been assigned for hearing, shall hear all competent, relevant evidence produced at the hearing. All questions of fact and law submitted to a compensation judge at the hearing shall be disposed of and the judge's decision shall be filed with the commissioner, except where expedited procedures require a shorter time, within 60 days after the submission, unless sickness or casualty prevents a timely filing, or the chief administrative law judge extends the time for good cause. The compensation judge's decision shall include a determination of all contested issues of fact and law and an award or disallowance of compensation or other order as the pleadings, evidence, this chapter and rule require. A compensation judge's decision shall include a memorandum only if necessary to delineate the reasons for the decision or to discuss the credibility of witnesses. A memorandum shall not contain a recitation of the evidence presented at the hearing but shall be limited to the compensation judge's basis for the decision.

No part of the salary of a compensation judge shall be paid unless the chief administrative law judge determines that all decisions of that judge have been issued within the time limits prescribed by this chapter.

History: 1953 c 755 s 54; 1969 c 276 s 2; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 114; 1983 c 290 s 149; 1984 c 640 s 32; 1987 c 332 s 90



Section 176.381 — REFERENCE OF QUESTIONS OF FACT.

Subdivision 1. Hearing before Workers' Compensation Court of Appeals. In the hearing of any matter before the Workers' Compensation Court of Appeals, the chief judge of the Workers' Compensation Court of Appeals may refer any question of fact to the chief administrative law judge for assignment to a compensation judge either to hear evidence and report it to the Workers' Compensation Court of Appeals or to hear evidence and make findings of fact and report them to the Workers' Compensation Court of Appeals. The Workers' Compensation Court of Appeals shall notify the commissioner of any matter referred to a compensation judge under this subdivision.

Subd. 2. Hearing before compensation judge. In the hearing of any petition before a compensation judge, the chief administrative law judge may refer any question of fact to another compensation judge to hear evidence and report it to the original compensation judge.

History: 1953 c 755 s 55; Ex1967 c 1 s 6; 1969 c 276 s 2; 1973 c 388 s 107,108; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 115; 1984 c 640 s 32



Section 176.391 — INVESTIGATIONS.

Subdivision 1. Power to make. Before, during, or after any hearing, the commissioner or a compensation judge may make an independent investigation of the facts alleged in the petition or answer.

Subd. 2. Appointment of physicians, surgeons, and other experts. The compensation judge assigned to a matter, or the commissioner, may appoint one or more neutral physicians or surgeons to examine the injury of the employee and report thereon except as provided otherwise pursuant to section 176.1361. Where necessary to determine the facts, the services of other experts may also be employed.

Subd. 3. Reports. The report of a physician, surgeon, or other expert shall be filed with the commissioner and the compensation judge assigned to the matter if any. The report shall be made a part of the record of the case and be open to inspection as such.

Subd. 4. Compensation. The commissioner or compensation judge shall fix the compensation of a physician, surgeon, or other expert whose services are employed under this chapter. This compensation shall be paid initially out of the funds appropriated for the maintenance of the Workers' Compensation Division, but shall be taxed as costs to either party, or both, or otherwise, as the commissioner or compensation judge directs.

Where a sum which has been taxed to a party has not been paid, it may be collected in the same manner as are costs generally.

History: 1953 c 755 s 56; 1969 c 9 s 46; 1969 c 276 s 2; 1973 c 388 s 109-112; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; Ex1979 c 3 s 59; 1981 c 346 s 116; 2005 c 90 s 19



Section 176.401 — HEARINGS PUBLIC.

All hearings before a compensation judge are public.

History: 1953 c 755 s 57; 1969 c 276 s 2; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 117



Section 176.411 — RULES OF EVIDENCE, PLEADING, AND PROCEDURE.

Subdivision 1. Conduct of hearings and investigations. Except as otherwise provided by this chapter, when a compensation judge makes an investigation or conducts a hearing, the compensation judge is bound neither by the common law or statutory rules of evidence nor by technical or formal rules of pleading or procedure. Hearsay evidence which is reliable is admissible. The investigation or hearing shall be conducted in a manner to ascertain the substantial rights of the parties.

Findings of fact shall be based upon relevant and material evidence only, as presented by competent witnesses, and shall comport with section 176.021.

Subd. 2. Depositions. Except where a compensation judge orders otherwise, depositions may be taken in the manner which the law provides for depositions in civil actions in district court.

Subd. 3. Hospital records as evidence. A hospital record relating to medical or surgical treatment given an employee is admissible as evidence of the medical and surgical matters stated in the record, but it is not conclusive proof of such matters.

History: 1953 c 755 s 58; 1969 c 276 s 2; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 118,119; 1987 c 332 s 91



Section 176.421 — APPEALS TO WORKERS' COMPENSATION COURT OF APPEALS.

Subdivision 1. Time for taking; grounds. When a petition has been heard before a compensation judge, within 30 days after a party in interest has been served with notice of an award or disallowance of compensation, or other order affecting the merits of the case, the party may appeal to the Workers' Compensation Court of Appeals on any of the following grounds:

(1) the order does not conform with this chapter; or

(2) the compensation judge committed an error of law; or

(3) the findings of fact and order were clearly erroneous and unsupported by substantial evidence in view of the entire record as submitted; or

(4) the findings of fact and order were procured by fraud, or coercion, or other improper conduct of a party in interest.

Subd. 2. Extension of time. Where a party shows cause within the 30-day period referred to in subdivision 1, the Workers' Compensation Court of Appeals may extend the time for taking the appeal for not more than 30 additional days.

Subd. 3. Notice of appeal. The appellant or the appellant's attorney shall prepare and sign a written notice of appeal specifying:

(1) the order appealed from;

(2) that appellant appeals from the order to the Workers' Compensation Court of Appeals;

(3) the particular finding of fact or conclusion of law which the appellant claims was unsupported by substantial evidence in view of the entire record as submitted or procured by fraud, coercion, or other improper conduct; and

(4) any other ground upon which the appeal is taken.

An appeal initiates the preparation of a typewritten transcript of the entire record unless the appeal is solely from an award of attorney's fees or an award of costs and disbursements or unless otherwise ordered by the court of appeals. On appeals from an award of attorney's fees or an award of costs and disbursements, the appellant must specifically delineate in the notice of appeal the portions of the record to be transcribed in order for the Court of Appeals to consider the appeal.

Subd. 3a. Cross-appeal. The respondent may cross-appeal within the 30-day period for taking an appeal, or within 15 days after service of the notice of appeal on that respondent, whichever is later.

Subd. 4. Service and filing of notice; cost of transcript. Within the 30-day period for taking an appeal, the appellant shall:

(1) serve a copy of the notice of appeal on each adverse party; and

(2) file the original notice, with proof of service by admission or affidavit, with the chief administrative law judge and file a copy with the commissioner. Alternatively, the original may be retained by the filing party and a copy of the original filed by facsimile with the chief administrative law judge and the commissioner. Facsimile filings must be 15 pages or less in length. A facsimile appeal received after 4:30 p.m. on a state business day is considered filed on the next state business day.

In order to defray the cost of the preparation of the record of the proceedings appealed from, each appellant and cross-appellant shall pay to the commissioner of management and budget, Office of Administrative Hearings account the sum of $25. The filing fee must be received by the Office of Administrative Hearings within ten business days after the end of the appeal period. If the filing fee is not received within ten days after the appeal period, the appeal is not timely filed.

The first party to file an appeal is liable for the original cost of preparation of the transcript. Cross-appellants or any other persons requesting a copy of the transcript are liable for the cost of the copy. The chief administrative law judge may require payment for transcription costs to be made in advance of the transcript preparation. The cost of a transcript prepared by a nongovernmental source shall be paid directly to that source and shall not exceed the cost that the source would be able to charge the state for the same service.

Upon a showing of cause, the chief administrative law judge may direct that a transcript be prepared without expense to the party requesting its preparation, in which case the cost of the transcript shall be paid by the Office of Administrative Hearings.

All fees received by the Office of Administrative Hearings for the preparation of the record for submission to the Workers' Compensation Court of Appeals or for the cost of transcripts prepared by the office shall be deposited in the Office of Administrative Hearings account in the state treasury and shall be used solely for the purpose of keeping the record of hearings conducted under this chapter and the preparation of transcripts of those hearings.

Subd. 5. Transcript; certification of the record. When the notice of appeal has been filed with the chief administrative law judge and the fee for the preparation of the record has been paid, the chief administrative law judge shall immediately order the preparation of a typewritten transcript of that part of the hearing delineated in the notice. The official reporter or other person designated by the chief administrative law judge who transcribes the proceedings shall certify to their correctness.

If the transcript is prepared by a person who is not an employee of the Office of Administrative Hearings, upon completion of the transcript, the original shall be filed with the chief administrative law judge.

When the transcript has been completed and is on file with the chief administrative law judge, the chief judge shall certify the record to the Workers' Compensation Court of Appeals and notify the commissioner of the certification.

Subd. 6. Powers of Workers' Compensation Court of Appeals on appeal. On an appeal taken under this section, the Workers' Compensation Court of Appeals' review is limited to the issues raised by the parties in the notice of appeal or by a cross-appeal. In these cases, on those issues raised by the appeal, the Workers' Compensation Court of Appeals may:

(1) grant an oral argument based on the record before the compensation judge;

(2) examine the record;

(3) substitute for the findings of fact made by the compensation judge findings based on the total evidence;

(4) sustain, reverse, make or modify an award or disallowance of compensation or other order based on the facts, findings, and law; and

(5) remand or make other appropriate order.

Subd. 6a. Time limit for decision. The court shall issue a decision in each case within 90 days after certification of the record to the court by the chief administrative law judge, the filing of a cross-appeal, oral argument, or a final submission of briefs or memoranda by the parties, whichever is latest. For cases submitted without oral argument, a decision shall be issued within 90 days after assignment of the case to the judges. The chief judge may waive the 90-day limitation for any proceeding before the court for good cause shown. No part of the salary of a Workers' Compensation Court of Appeals judge may be paid unless the judge, upon accepting the payment, certifies that decisions in cases in which the judge has participated have been issued within the time limits prescribed by this subdivision.

Subd. 7. Record of proceedings. At the division's own expense, the commissioner shall make a complete record of all proceedings before the commissioner and shall provide a stenographer or an audio magnetic recording device to make the record of the proceedings.

The commissioner shall furnish a transcript of these proceedings to any person who requests it and who pays a reasonable charge which shall be set by the commissioner. Upon a showing of cause, the commissioner may direct that a transcript be prepared without expense to the person requesting the transcript, in which case the cost of the transcript shall be paid by the division. Transcript fees received under this subdivision shall be paid to the Workers' Compensation Division account in the state treasury and shall be annually appropriated to the division for the sole purpose of providing a record and transcripts as provided in this subdivision. This subdivision does not apply to any administrative conference or other proceeding before the commissioner which may be heard de novo in another proceeding including but not limited to proceedings under section 176.106 or 176.239.

History: 1953 c 755 s 59; Ex1967 c 1 s 6; 1969 c 276 s 2; 1973 c 388 s 113-115; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 120-124; 3Sp1981 c 2 art 1 s 21-23; 1983 c 290 s 150-153; 1983 c 301 s 148-150; 1984 c 432 art 2 s 46; 1984 c 640 s 32; 1986 c 444; 1986 c 461 s 32; 1987 c 332 s 92,93; 1989 c 209 art 2 s 25; 1990 c 426 art 1 s 23; 1990 c 571 s 38; 1991 c 345 art 1 s 79; 1992 c 510 art 2 s 10; 2003 c 112 art 2 s 50; 2006 c 178 s 2; 2009 c 101 art 2 s 109



Section 176.442 — APPEALS FROM DECISIONS OF COMMISSIONER.

Except for a commissioner's decision which may be heard de novo in another proceeding including but not limited to a decision from an administrative conference under section 176.102, 176.103, 176.106, 176.239, or a summary decision under section 176.305, any decision or determination of the commissioner affecting a right, privilege, benefit, or duty which is imposed or conferred under this chapter is subject to review by the Workers' Compensation Court of Appeals. A person aggrieved by the determination may appeal to the Workers' Compensation Court of Appeals by filing a notice of appeal with the commissioner in the same manner and within the same time as if the appeal were from an order or decision of a compensation judge to the Workers' Compensation Court of Appeals.

History: 1973 c 388 s 119; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 290 s 154; 1984 c 432 art 2 s 47; 1987 c 332 s 94; 1987 c 384 art 3 s 3



Section 176.451 — DEFAULTS.

Subdivision 1. Application to district court for judgment. Where there has been a default of more than 30 days in the payment of compensation due under an award, the employee, or the employee's dependent, or other person entitled to the payment of money under the award, may apply to the judge of any district court for the entry of judgment upon the award.

Subd. 2. Certified copy of award; filing, notice. The application shall be made by filing a certified copy of the award with the court administrator and by serving a ten days' notice upon adverse parties. Service of the notice shall be made in the manner provided by court rule for service of summons in district court.

Subd. 3. Court administrator's fees. The court administrator shall charge $5 for the entire service the court administrator performs under this section.

Subd. 4. Matters for determination; judgment. When a judge hears the application for judgment upon the award, the judge has authority to determine only the facts of the award and the regularity of the proceedings upon which the award is based. The judge shall enter judgment accordingly.

Judgment shall not be entered upon an award while an appeal is pending.

Subd. 5. Effect of district court judgment. The judgment of the district court entered upon an award has the same force and effect, and may be vacated, set aside, or satisfied as may other judgments of the district court.

History: 1953 c 755 s 62; 1986 c 442 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 176.461 — SETTING ASIDE AWARD.

(a) Except when a writ of certiorari has been issued by the Supreme Court and the matter is still pending in that court or if as a matter of law the determination of the Supreme Court cannot be subsequently modified, the Workers' Compensation Court of Appeals, for cause, at any time after an award, upon application of either party and not less than five working days after written notice to all interested parties, may set the award aside and grant a new hearing and refer the matter for a determination on its merits to the chief administrative law judge for assignment to a compensation judge, who shall make findings of fact, conclusions of law, and an order of award or disallowance of compensation or other order based on the pleadings and the evidence produced and as required by the provisions of this chapter or rules adopted under it.

(b) As used in this section, the phrase "for cause" is limited to the following:

(1) a mutual mistake of fact;

(2) newly discovered evidence;

(3) fraud; or

(4) a substantial change in medical condition since the time of the award that was clearly not anticipated and could not reasonably have been anticipated at the time of the award.

History: 1953 c 755 s 63; Ex1967 c 40 s 15; 1973 c 388 s 120; 1975 c 271 s 6; 1975 c 359 s 18,23; 1976 c 134 s 78; 1981 c 346 s 127; 1983 c 290 s 155; 1984 c 640 s 32; 1992 c 510 art 2 s 11



Section 176.471 — REVIEW BY SUPREME COURT ON CERTIORARI.

Subdivision 1. Time for seeking review; grounds. Where the Workers' Compensation Court of Appeals has made an award or disallowance of compensation or other order, a party in interest who acts within 30 days from the date the party was served with notice of the order may have the order reviewed by the Supreme Court on certiorari upon one of the following grounds:

(1) the order does not conform with this chapter;

(2) the Workers' Compensation Court of Appeals committed any other error of law; or

(3) the findings of fact and order were unsupported by substantial evidence in view of the entire record as submitted.

Subd. 2. Extension of time for seeking review or for filing other papers. Where cause is shown within the 30-day period referred to in subdivision 1, the Supreme Court may extend the time for seeking review on certiorari. The Supreme Court may also extend the time for filing any other paper which this chapter requires to be filed with that court.

Subd. 3. Service of writ; filing fee. To effect a review upon certiorari, the party shall serve a writ of certiorari upon the administrator of the Workers' Compensation Court of Appeals within the 30-day period referred to in subdivision 1. The party shall also at this time pay to the clerk of the appellate courts the fee prescribed by rule 116.03 of the Rules of Civil Appellate Procedure.

Subd. 4. Contents of writ. The writ of certiorari required by subdivision 3 shall show that a review is to be had in the Supreme Court of the proceedings of the Workers' Compensation Court of Appeals upon which the order is based.

Subd. 5. Bond. The Workers' Compensation Court of Appeals may, upon motion of any respondent and a showing that extraordinary circumstances warrant the requirement of a cost bond, order that a bond be provided as prescribed by rule 107.02 of the Rules of Civil Appellate Procedure.

Subd. 6. Transmittal of fee and return. When the writ of certiorari has been served upon the administrator of the Workers' Compensation Court of Appeals, the bond has been filed, and the filing fee has been paid, the administrator shall immediately transmit to the clerk of the appellate courts that filing fee and the return to the writ of certiorari and bond.

Subd. 7. Jurisdiction vested. Filing such return and payment of the filing fee referred to in subdivision 6 vests the Supreme Court with jurisdiction of the case.

Subd. 8. Return of proceedings transmitted to court. Within 30 days after the writ of certiorari, bond, and filing fee have been filed with the administrator of the Workers' Compensation Court of Appeals, the administrator shall transmit to the clerk of the appellate courts a true and complete return of the proceedings of the Workers' Compensation Court of Appeals under review, or the part of those proceedings necessary to allow the Supreme Court to review properly the questions presented.

The Workers' Compensation Court of Appeals shall certify the return of the proceedings under its seal. The petitioner or relator shall pay to the administrator of the Workers' Compensation Court of Appeals the reasonable expense of preparing the return.

Subd. 9. Application of rules governing appeals in civil actions. When the return of the proceedings before the Workers' Compensation Court of Appeals has been filed with the clerk of the appellate courts, the Supreme Court shall hear and dispose of the matter as in other civil cases.

Subd. 10. Rules. The Supreme Court may adopt rules which are consistent with this chapter and necessary or convenient to the impartial and speedy disposition of these cases.

History: 1953 c 755 s 64; 1971 c 686 s 1; 1973 c 388 s 121-124; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1976 c 239 s 37; 1981 c 346 s 128-131; 1983 c 247 s 72-74; 1983 c 301 s 152; 1986 c 444; 2016 c 110 art 1 s 3,4



Section 176.481 — ORIGINAL JURISDICTION OF SUPREME COURT.

On review upon certiorari under this chapter, the Supreme Court has original jurisdiction. It may reverse, affirm, or modify the order allowing or disallowing compensation and enter such judgment as it deems just and proper. Where necessary the Supreme Court may remand the cause to the Workers' Compensation Court of Appeals for a new hearing or for further proceedings with such directions as the court deems proper.

History: 1953 c 755 s 65; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78



Section 176.491 — STAY OF PROCEEDINGS PENDING DISPOSITION OF CASE.

Where a writ of certiorari has been perfected under this chapter, it stays all proceedings for the enforcement of the order being reviewed until the case has been finally disposed of either in the Supreme Court or, where the cause has been remanded for a new hearing before a compensation judge or further proceedings before the Workers' Compensation Court of Appeals.

History: 1953 c 755 s 66; 1973 c 388 s 125; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1981 c 346 s 132



Section 176.511 — COSTS.

Subdivision 1. Parties not awarded costs. Except as provided otherwise by this chapter and specifically by this section, in appeals before the Court of Appeals or proceedings before the division or a compensation judge, costs shall not be awarded to any party.

Subd. 2. Disbursements, taxation. The commissioner or compensation judge, or the Workers' Compensation Court of Appeals on cases before the court, may award the prevailing party reimbursement for actual and necessary disbursements. Disbursements shall be taxed upon ten days' written notice to adverse parties.

Subd. 3. Attorney fee, allowance. Where (1) an award of compensation is affirmed, or modified and affirmed, (2) an order disallowing compensation is reversed, or (3) a petition to vacate an award is granted, the Workers' Compensation Court of Appeals may include in its award an amount to cover a reasonable attorney fee or may allow an attorney fee in a proceeding to tax disbursements.

If the employer or insurer files a notice of discontinuance of an employee's benefits and an administrative conference is held to resolve the dispute, but the employer or insurer fails to attend the administrative conference, the commissioner or compensation judge may order the employer or insurer to pay the employee's attorney fees as a cost under this section if the employee's benefits are continued.

Subd. 4. Costs and disbursements on certiorari. On review by the Supreme Court upon certiorari, costs and disbursements shall be taxed as they are upon appeals in civil actions.

Subd. 5. Attorney fee on certiorari. Where upon a review by the Supreme Court upon certiorari, an award of compensation is affirmed, or modified and affirmed, or an order disallowing compensation is reversed, the court may allow a reasonable attorney fee incident to the review. This allowance of an attorney fee shall be made a part of the judgment order of the Supreme Court.

History: 1953 c 755 s 68; 1969 c 276 s 2; 1973 c 388 s 126; 1975 c 271 s 6; 1975 c 359 s 19,23; 1976 c 134 s 78; 1977 c 342 s 22; 1981 c 346 s 133; 1985 c 234 s 16,17; 1987 c 332 s 95-97; 2016 c 110 art 1 s 5,6



Section 176.521 — SETTLEMENT OF CLAIMS.

Subdivision 1. Validity. (a) An agreement between an employee or an employee's dependent and the employer or insurer to settle any claim for compensation under this chapter is valid where it has been executed in writing and signed by the parties and intervenors in the matter, and, where one or more of the parties is not represented by an attorney, the commissioner or a compensation judge has approved the settlement and made an award thereon. If the matter is upon appeal before the district court, the district court is the approving body. An agreement to settle any claim is not valid if a guardian or conservator is required under section 176.092 and an employee or dependent has no guardian or conservator.

(b) If the matter is on appeal before the Workers' Compensation Court of Appeals, the proposed settlement shall be submitted for approval to a compensation judge at the Office of Administrative Hearings. Before the settlement is submitted to the compensation judge, the parties shall notify the Workers' Compensation Court of Appeals and request that it suspend further action on the appeal pending review of the settlement by the compensation judge. Within 14 days after the compensation judge's final approval or disapproval of the settlement, the parties shall notify the Workers' Compensation Court of Appeals of the compensation judge's action and shall request that the appeal be dismissed or reactivated.

Subd. 2. Approval. Settlements shall be approved only if the terms conform with this chapter.

The commissioner, a compensation judge, and the district court shall exercise discretion in approving or disapproving a proposed settlement.

The parties to the agreement of settlement have the burden of proving that the settlement is reasonable, fair, and in conformity with this chapter. A settlement agreement where both the employee or the employee's dependent and the employer or insurer are represented by an attorney shall be conclusively presumed to be reasonable, fair, and in conformity with this chapter except when the settlement purports to be a full, final, and complete settlement of an employee's right to medical compensation under this chapter or rehabilitation under section 176.102. A settlement which purports to do so must be approved by the commissioner or a compensation judge.

The conclusive presumption in this subdivision is not available in cases involving an employee or dependent with a guardian or conservator.

The conclusive presumption in this subdivision applies to a settlement agreement entered into on or after January 15, 1982, whether the injury to which the settlement applies occurred prior to or on or after January 15, 1982.

Subd. 2a. Settlements not subject to approval. When a settled case is not subject to approval, upon receipt of the stipulation for settlement, the commissioner or a compensation judge shall immediately sign the award and file it with the commissioner. Payment pursuant to the award shall be made within 14 days after it is filed with the commissioner. The commissioner may correct mathematical or clerical errors at any time.

Subd. 3. Setting aside award upon settlement. Notwithstanding the provisions of subdivision 1, 2, or 2a, or any provision in the agreement of settlement to the contrary, upon the filing of a petition by any party to the settlement, the Workers' Compensation Court of Appeals may set aside an award made upon a settlement, pursuant to this chapter. In appropriate cases, the Workers' Compensation Court of Appeals may refer the matter to the chief administrative law judge for assignment to a compensation judge for hearing.

History: 1953 c 755 s 69; 1973 c 388 s 127,128; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1979 c 271 s 1; Ex1979 c 3 s 60; 1981 c 346 s 134,135; 3Sp1981 c 2 art 1 s 24-26; 1983 c 290 s 156-158; 1984 c 640 s 32; 1986 c 444; 1986 c 461 s 33; 1987 c 332 s 98; 1993 c 194 s 7,8; 2013 c 70 art 1 s 7



Section 176.522 — NOTICE TO EMPLOYER.

An employer shall be notified by the insurer 30 days after any final valid settlement is approved or otherwise made final under any provision of this chapter. The notice shall include all terms of the settlement including the total amount of money required to be reserved in order to pay the claim.

History: 1983 c 290 s 159



Section 176.531 — AWARD OF COMPENSATION AGAINST A POLITICAL SUBDIVISION OR SCHOOL DISTRICT.

Subdivision 1. Preferred claim. Where there has been an award of compensation under this chapter to be paid by a political subdivision or a school district, the entitlement of a person to payment under the award is a preferred claim against the subdivision or district. The award shall be paid when and as ordered from the general fund of the subdivision or district, and from the current tax apportionment received by the subdivision or district for the credit of the general fund.

Subd. 2. Payment from general fund. When the political subdivision or school district has issued an order or warrant for payment of compensation, and the order or warrant has not been paid, it is a preferred claim which shall be paid from the general fund and from current tax apportionments received for the credit of the general fund before any subsequent claim for compensation is paid.

Subd. 3. Prompt payment. It is the intent of this section that there be prompt payment of compensation.

History: 1953 c 755 s 70; 1973 c 388 s 129; 1981 c 346 s 136



Section 176.541 — STATE DEPARTMENTS.

Subdivision 1. Application of chapter to state employees. This chapter applies to the employees of any department of this state.

Subd. 2. Defense of claim against state. When the commissioner of administration believes that a claim against the state for compensation should be contested, the commissioner shall defend the state claim.

Subd. 3. Duties of attorney general. At any stage in such a compensation proceeding, the attorney general may assume the duty of defending the state. When the commissioner of administration or a department of this state requests the attorney general to assume the defense, the attorney general shall do so.

Subd. 4. Medical examination of employee; witnesses; conduct of defense. In conducting a defense against a claim for compensation, the commissioner of administration or the attorney general, as the case may be, may require that an employee submit to a medical examination, procure the attendance of expert and other witnesses at a hearing, and do any other act necessary to conduct a proper defense.

Subd. 5. Expenses of conducting defense. The expenses of conducting a defense shall be charged to the department which employs the employee involved. These expenses shall be paid from the state compensation revolving fund.

Subd. 6. Legal and clerical help. The commissioner of administration may employ legal and clerical help. The salaries of these persons shall be paid from the state compensation revolving fund, but shall be apportioned among the several departments of the state in relation to the amount of compensation paid to employees of any department as against the total amount of compensation paid to employees of all departments.

Subd. 7. Historical Society as state department. For the purposes of workers' compensation as provided by this chapter, the Minnesota Historical Society is a state department and such chapter applies to its employees the same as it applies to employees of any department of the state government.

Subd. 8. State may insure. The state of Minnesota may elect to insure its liability under the workers' compensation law for persons employed under the federal Emergency Employment Act of 1971, as amended, and the Comprehensive Employment and Training Act of 1973, as amended, with an insurer properly licensed in Minnesota.

History: 1953 c 755 s 71; 1967 c 8 s 1; 1971 c 422 s 10; 1973 c 388 s 130-133; 1975 c 2 s 2; 1975 c 359 s 23; 1986 c 444; 1987 c 332 s 100-103; 2008 c 204 s 28-31



Section 176.551 — REPORTS.

Subdivision 1. Heads of state departments to report accidents to employees. Except as provided in subdivision 2, the head of a department of the state shall report each accident which occurs to an employee as and in the manner required by this chapter.

Subd. 2. Contents. The report need not contain a statement relating to liability to pay compensation as required by this chapter.

History: 1953 c 755 s 72



Section 176.561 — WORKERS' COMPENSATION COURT OF APPEALS POWERS AND DUTIES AS TO STATE EMPLOYEES; PROCEDURE FOR DETERMINING LIABILITY.

The division, a compensation judge and the Workers' Compensation Court of Appeals have the same powers and duties in matters relating to state employees as they have in relation to other employees.

Except as specifically provided otherwise in this chapter, the procedure for determining the liability of the state for compensation is the same as that applicable in other cases.

History: 1953 c 755 s 73; 1973 c 388 s 134; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1983 c 290 s 160



Section 176.571 — INVESTIGATIONS OF INJURIES TO STATE EMPLOYEES.

Subdivision 1. Preliminary investigation. When the head of a department has filed a report or the commissioner of administration has otherwise received information of the occurrence of an injury to a state employee for which liability to pay compensation may exist, the commissioner of administration shall make a preliminary investigation to determine the question of probable liability.

In making this investigation, the commissioner of administration may require the assistance of the head of any department or any employee of the state. The commissioner of administration may require that all facts be furnished which appear in the records of any state department bearing on the issue.

Subd. 2. Determination by department. When the commissioner of administration has completed an investigation, the commissioner shall inform the claimant, the head of the employing department, and the commissioner of management and budget in writing of the action taken.

Subd. 3. [Repealed, 1987 c 332 s 117]

Subd. 4. [Repealed, 1987 c 332 s 117]

Subd. 5. [Repealed, 1987 c 332 s 117]

Subd. 6. [Repealed, 1987 c 332 s 117]

Subd. 7. [Repealed, 1987 c 332 s 117]

History: 1953 c 755 s 74; 1973 c 388 s 135-141; 1983 c 290 s 161; 1984 c 640 s 32; 1986 c 444; 1987 c 332 s 104,105; 2008 c 204 s 32; 2009 c 101 art 2 s 70,109; 2016 c 110 art 2 s 3



Section 176.572 — CONTRACT WITH INSURANCE CARRIERS.

The commissioner of administration may contract with group health insurance carriers or health maintenance organizations to provide health care services and reimburse health care payments for injured state employees entitled to benefits under this chapter.

History: 1983 c 290 s 162; 1987 c 332 s 106; 2008 c 204 s 33



Section 176.581 — PAYMENT TO STATE EMPLOYEES.

Upon a warrant prepared by the commissioner of administration, and in accordance with the terms of the order awarding compensation, the commissioner of management and budget shall pay compensation to the employee or the employee's dependent. These payments shall be made from money appropriated for this purpose.

History: 1953 c 755 s 75; 1973 c 388 s 142-144; 1973 c 492 s 14; 1986 c 444; 1987 c 332 s 107; 2003 c 112 art 2 s 26; 2008 c 204 s 34; 2009 c 101 art 2 s 109



Section 176.591 — STATE COMPENSATION REVOLVING FUND.

Subdivision 1. Establishment. To facilitate the discharge by the state of its obligations under this chapter, there is established a revolving fund to be known as the state compensation revolving fund.

This fund is comprised of the unexpended balance in the fund on July 1, 1935, and the sums which the several departments of the state pay to the fund.

Subd. 2. Commissioner of management and budget as custodian. The commissioner of management and budget is custodian of this fund.

Subd. 3. Compensation payments upon warrants. The commissioner of management and budget shall make compensation payments from the fund only as authorized by this chapter upon warrants of the commissioner of administration.

History: 1953 c 755 s 76; 1973 c 388 s 145; 1987 c 332 s 108; 2003 c 112 art 2 s 50; 2008 c 204 s 35; 2009 c 101 art 2 s 109



Section 176.603 — COST OF ADMINISTERING CHAPTER, PAYMENT.

The annual cost to the commissioner of the Department of Administration of administering this chapter in relation to state employees and the necessary expenses which the Department of Administration or the attorney general incurs in investigating, administering, and defending a claim against the state for compensation shall be paid from the state compensation revolving fund.

History: 1974 c 355 s 32; 1986 c 461 s 34; 1987 c 332 s 109; 2008 c 204 s 36



Section 176.611 — MAINTENANCE OF STATE COMPENSATION REVOLVING FUND.

Subdivision 1. Generally. The state compensation revolving fund shall be maintained as provided in the following subdivisions.

Subd. 2. State departments. Every department of the state, including the University of Minnesota, shall reimburse the fund for money paid for its claims and the costs of administering the revolving fund at such times and in such amounts as the commissioner of administration shall certify has been paid out of the fund on its behalf. The heads of the departments shall anticipate these payments by including them in their budgets. In addition, the commissioner of administration, with the approval of the commissioner of management and budget, may require an agency to make advance payments to the fund sufficient to cover the agency's estimated obligation for a period of at least 60 days. Reimbursements and other money received by the commissioner of administration under this subdivision must be credited to the state compensation revolving fund.

Subd. 2a. Alternative cost allocation account. To reduce long-term costs, minimize impairment to agency operations and budgets, and distribute risk of claims, the commissioner of administration shall maintain a separate account within the state compensation revolving fund. The account shall be used to pay for lump-sum or annuitized settlements, structured claim settlements, and legal, medical, indemnity, or other claim costs that might pose a significant burden for agencies. The commissioner of administration, with the approval of the commissioner of management and budget, may establish criteria and procedures for payment from the account on an agency's behalf. The commissioner of administration may assess agencies on a reimbursement or premium basis from time to time to ensure adequate account reserves. The account consists of appropriations from the general fund, receipts from billings to agencies, and credited investment gains or losses attributable to balances in the account. The State Board of Investment shall invest the assets of the account according to section 11A.24.

Subd. 3. [Repealed, 1986 c 461 s 37]

Subd. 3a. Loans. To maintain an ongoing balance sufficient to pay sums currently due for benefits and administrative costs, the commissioner of management and budget, upon request of the commissioner of administration, may transfer money from the general fund to the state compensation revolving fund. Before requesting the transfer, the commissioner of administration must decide there is not enough money in the fund for an immediate, necessary expenditure. The amount necessary to make the transfer is appropriated from the general fund to the commissioner of management and budget. The commissioner of administration shall make schedules to repay the transferred money to the general fund. The repayment may not extend beyond five years.

Subd. 4. [Repealed, 1986 c 461 s 37]

Subd. 5. [Repealed, 1974 c 355 s 14]

Subd. 6. [Repealed, 1974 c 355 s 14]

Subd. 6a. Appropriations constituting fund. The revolving fund consists of $3,437,690 appropriated from the general fund and other funds, along with credited investment gains or losses attributable to balances in the account. The State Board of Investment shall invest the fund's assets according to section 11A.24.

History: 1953 c 755 s 78; 1955 c 744 s 1; 1957 c 656 s 1; 1963 c 551 s 1; 1965 c 57 s 1; 1969 c 399 s 49; 1971 c 907 s 1; 1973 c 388 s 147-149; 1974 c 355 s 15; 1975 c 204 s 77; 1976 c 166 s 7; 1979 c 50 s 19; 1986 c 461 s 35; 1987 c 404 s 151-153; 1988 c 667 s 24,25; 1994 c 632 art 3 s 52; 1997 c 202 art 2 s 41; 2000 c 447 s 22; 2008 c 204 s 37-39; 2009 c 101 art 2 s 109



Section 176.645 — ADJUSTMENT OF BENEFITS.

Subdivision 1. Amount. For injuries occurring after October 1, 1975, for which benefits are payable under section 176.101, subdivisions 1, 2 and 4, and section 176.111, subdivision 5, the total benefits due the employee or any dependents shall be adjusted in accordance with this section. On October 1, 1981, and thereafter on the anniversary of the date of the employee's injury the total benefits due shall be adjusted by multiplying the total benefits due prior to each adjustment by a fraction, the denominator of which is the statewide average weekly wage for December 31, of the year two years previous to the adjustment and the numerator of which is the statewide average weekly wage for December 31, of the year previous to the adjustment. For injuries occurring after October 1, 1975, all adjustments provided for in this section shall be included in computing any benefit due under this section. Any limitations of amounts due for daily or weekly compensation under this chapter shall not apply to adjustments made under this section. No adjustment increase made on or after October 1, 1977, but prior to October 1, 1992, under this section shall exceed six percent a year; in those instances where the adjustment under the formula of this section would exceed this maximum, the increase shall be deemed to be six percent. No adjustment increase made on or after October 1, 1992, under this section shall exceed four percent a year; in those instances where the adjustment under the formula of this section would exceed this maximum, the increase shall be deemed to be four percent. For injuries occurring on and after October 1, 1995, no adjustment increase made on or after October 1, 1995, shall exceed two percent a year; in those instances where the adjustment under the formula of this section would exceed this maximum, the increase shall be deemed to be two percent. For injuries occurring on and after October 1, 2013, no adjustment increase shall exceed three percent a year. If the adjustment under the formula of this section would exceed three percent, the increase shall be three percent. No adjustment under this section shall be less than zero percent. The Workers' Compensation Advisory Council may consider adjustment or other further increases and make recommendations to the legislature.

Subd. 2. Time of first adjustment. For injuries occurring on or after October 1, 1981, the initial adjustment made pursuant to subdivision 1 is deferred until the first anniversary of the date of the injury. For injuries occurring on or after October 1, 1992, the initial adjustment under subdivision 1 is deferred until the second anniversary of the date of the injury. The adjustment made at that time shall be that of the last year only. For injuries occurring on or after October 1, 1995, the initial adjustment under subdivision 1 is deferred until the fourth anniversary of the date of injury. The adjustment at that time shall be that of the last year only. For injuries occurring on or after October 1, 2013, the initial adjustment under subdivision 1 is deferred until the third anniversary of the date of injury. The adjustment made at that time shall be that of the last year only.

History: 1975 c 359 s 20; 1977 c 342 s 23; 1981 c 346 s 137; 1992 c 510 art 1 s 12,13; 1995 c 231 art 1 s 28; 2013 c 70 art 2 s 10



Section 176.651 — SEVERABILITY.

In case for any reason any paragraph or any provision of this chapter shall be questioned in any court of last resort, and shall be held by such court to be unconstitutional or invalid, the same shall not be held to affect any other paragraph or provision thereof.

History: 1953 c 755 s 82



Section 176.66 — OCCUPATIONAL DISEASES; HOW REGARDED.

Subdivision 1. Disability, disablement. The disablement of an employee resulting from an occupational disease shall be regarded as a personal injury within the meaning of the workers' compensation law.

Subd. 2. [Repealed, 1973 c 643 s 12]

Subd. 3. [Repealed, 1973 c 643 s 12]

Subd. 4. [Repealed, 1973 c 643 s 12]

Subd. 5. [Repealed, 1973 c 643 s 12]

Subd. 6. [Repealed, 1973 c 643 s 12]

Subd. 7. [Repealed, 1973 c 643 s 12]

Subd. 8. [Repealed, 1973 c 643 s 12]

Subd. 9. [Repealed, 1973 c 643 s 12]

Subd. 10. Multiple employers or insurers; liability. The employer liable for the compensation for a personal injury under this chapter is the employer in whose employment the employee was last exposed in a significant way to the hazard of the occupational disease. In the event that the employer who is liable for the compensation had multiple insurers during the employee's term of employment, the insurer who was on the risk during the employee's last significant exposure to the hazard of the occupational disease is the liable party. Where there is a dispute as to which employer is liable under this section, the employer in whose employment the employee is last exposed to the hazard of the occupational disease shall pay benefits pursuant to section 176.191, subdivision 1. If this last employer had coverage for workers' compensation liability from more than one insurer during the employment the insurer on the risk during the last period during which the employee was last exposed to the hazard of the occupational disease shall pay benefits as provided under section 176.191, subdivision 1, whether or not this insurer was on risk during the last significant exposure. The party making payments under this section shall be reimbursed by the party who is subsequently determined to be liable for the occupational disease, including interest at a rate of 12 percent a year. For purposes of this section, a self-insured employer shall be considered to be an insurer and an employer.

Subd. 11. Amount of compensation. The compensation for an occupational disease is 66-2/3 percent of the employee's weekly wage on the date of injury subject to a maximum compensation equal to the maximum compensation in effect on the date of last exposure.

History: (4327) 1921 c 82 s 67; 1939 c 306; 1943 c 633 s 4; 1947 c 612 s 1; 1949 c 500 s 1-3; 1955 c 206 s 2; 1957 c 834 s 2; 1959 c 20 s 2; 1963 c 497 s 2; 1967 c 905 s 9; Ex1967 c 1 s 6; 1973 c 643 s 11; 1975 c 359 s 23; 1983 c 290 s 163,164; 1984 c 432 art 2 s 48,49; 1985 c 234 s 18; 1995 c 231 art 1 s 29



Section 176.82 — ACTION FOR CIVIL DAMAGES FOR OBSTRUCTING EMPLOYEE SEEKING BENEFITS.

Subdivision 1. Retaliatory discharge. Any person discharging or threatening to discharge an employee for seeking workers' compensation benefits or in any manner intentionally obstructing an employee seeking workers' compensation benefits is liable in a civil action for damages incurred by the employee including any diminution in workers' compensation benefits caused by a violation of this section including costs and reasonable attorney fees, and for punitive damages not to exceed three times the amount of any compensation benefit to which the employee is entitled. Damages awarded under this section shall not be offset by any workers' compensation benefits to which the employee is entitled.

Subd. 2. Refusal to offer continued employment. An employer who, without reasonable cause, refuses to offer continued employment to its employee when employment is available within the employee's physical limitations shall be liable in a civil action for one year's wages. The wages are payable from the date of the refusal to offer continued employment, and at the same time and at the same rate as the employee's preinjury wage, to continue during the period of the refusal up to a maximum of $15,000. These payments shall be in addition to any other payments provided by this chapter. In determining the availability of employment, the continuance in business of the employer shall be considered and written rules promulgated by the employer with respect to seniority or the provisions or any collective bargaining agreement shall govern. These payments shall not be covered by a contract of insurance. The employer shall be served directly and be a party to the claim. This subdivision shall not apply to employers who employ 15 or fewer full-time equivalent employees.

History: 1975 c 359 s 21,23; 1995 c 231 art 1 s 30



Section 176.83 — RULES.

Subdivision 1. Generally. In addition to any other section under this chapter giving the commissioner the authority to adopt rules, the commissioner may adopt, amend, or repeal rules to implement the provisions of this chapter. The rules include but are not limited to the rules listed in this section.

Subd. 2. Rehabilitation. Rules necessary to implement and administer section 176.102, including the establishment of qualifications necessary to be a qualified rehabilitation consultant and the requirements to be an approved registered vendor of rehabilitation services.

The rules may also provide for penalties to be imposed by the commissioner against insurers or self-insured employers who fail to provide rehabilitation consultation to employees pursuant to section 176.102.

These rules may also establish criteria for determining "reasonable moving expenses" under section 176.102.

The rules shall also establish criteria, guidelines, methods, or procedures to be met by an employer or insurer in providing the initial rehabilitation consultation required under this chapter which would permit the initial consultation to be provided by an individual other than a qualified rehabilitation consultant. In the absence of rules regarding an initial consultation this consultation shall be conducted pursuant to section 176.102.

Subd. 3. Clinical consequences. Rules establishing standards for reviewing and evaluating the clinical consequences of services provided by qualified rehabilitation consultants, approved registered vendors of rehabilitation services, and services provided to an employee by health care providers.

Subd. 4. Excessive charges for medical services. Rules establishing standards and procedures for determining whether or not charges for health services or rehabilitation services rendered under this chapter are excessive. In this regard, the standards and procedures shall be structured to determine what is necessary to encourage providers of health services and rehabilitation services to develop and deliver services for the rehabilitation of injured employees.

The procedures shall include standards for evaluating hospital care, other health care and rehabilitation services to insure that quality hospital, other health care, and rehabilitation is available and is provided to injured employees.

Subd. 5. Treatment standards for medical services. (a) In consultation with the Medical Services Review Board or the rehabilitation review panel, the commissioner shall adopt rules establishing standards and procedures for health care provider treatment. The rules shall apply uniformly to all providers including those providing managed care under section 176.1351. The rules shall be used to determine whether a provider of health care services and rehabilitation services, including a provider of medical, chiropractic, podiatric, surgical, hospital, or other services, is performing procedures or providing services at a level or with a frequency that is excessive, unnecessary, or inappropriate under section 176.135, subdivision 1, based upon accepted medical standards for quality health care and accepted rehabilitation standards.

(b) The rules shall include, but are not limited to, the following:

(1) criteria for diagnosis and treatment of the most common work-related injuries including, but not limited to, low back injuries and upper extremity repetitive trauma injuries;

(2) criteria for surgical procedures including, but not limited to, diagnosis, prior conservative treatment, supporting diagnostic imaging and testing, and anticipated outcome criteria;

(3) criteria for use of appliances, adaptive equipment, and use of health clubs or other exercise facilities;

(4) criteria for diagnostic imaging procedures;

(5) criteria for inpatient hospitalization;

(6) criteria for treatment of chronic pain; and

(7) criteria for the long-term use of opioids or other scheduled medications to alleviate intractable pain and improve function, including the use of written contracts between the injured worker and the health care provider who prescribes the medication.

(c) If it is determined by the payer that the level, frequency, or cost of a procedure or service of a provider is excessive, unnecessary, or inappropriate according to the standards established by the rules, the provider shall not be paid for the procedure, service, or cost by an insurer, self-insurer, or group self-insurer, and the provider shall not be reimbursed or attempt to collect reimbursement for the procedure, service, or cost from any other source, including the employee, another insurer, the special compensation fund, or any government program unless the commissioner or compensation judge determines at a hearing or administrative conference that the level, frequency, or cost was not excessive under the rules in which case the insurer, self-insurer, or group self-insurer shall make the payment deemed reasonable.

(d) A rehabilitation provider who is determined by the rehabilitation review panel board, after hearing, to be consistently performing procedures or providing services at an excessive level or cost may be prohibited from receiving any further reimbursement for procedures or services provided under this chapter. A prohibition imposed on a provider under this subdivision may be grounds for revocation or suspension of the provider's license or certificate of registration to provide health care or rehabilitation service in Minnesota by the appropriate licensing or certifying body. The commissioner and Medical Services Review Board shall review excessive, inappropriate, or unnecessary health care provider treatment under section 176.103.

Subd. 5a. Reporting. Rules requiring insurers, self-insurers, and group self-insurers to report medical and other data necessary to implement the procedures required by this chapter.

Subd. 6. Certification of medical providers. Rules establishing procedures and standards for the certification of physicians, chiropractors, podiatrists, and other health care providers in order to assure the coordination of treatment, rehabilitation, and other services and requirements of chapter 176 for carrying out the purposes and intent of this chapter.

Subd. 7. Miscellaneous rules. Rules necessary for implementing and administering the provisions of Minnesota Statutes 1990, section 176.131, Minnesota Statutes 1994, section 176.132, sections 176.238 and 176.239; sections 176.251 and 176.66, and rules regarding proper allocation of compensation under section 176.111. Under the rules adopted under section 176.111 a party may petition for a hearing before a compensation judge to determine the proper allocation. In this case the compensation judge may order a different allocation than prescribed by rule.

Subd. 8. Change of provider. Rules establishing standards or criteria under which a physician, podiatrist, or chiropractor is selected or under which a change of physician, podiatrist, or chiropractor is allowed under section 176.135, subdivision 2.

Subd. 9. Intervention. Rules to govern the procedure for intervention pursuant to section 176.361.

Subd. 10. Joint rules. Joint rules with either or both the Workers' Compensation Court of Appeals and the chief administrative law judge which may be necessary in order to provide for the orderly processing of claims or petitions made or filed pursuant to this chapter.

Subd. 11. Independent contractors. Rules establishing criteria to be used by the division, compensation judge, and court of appeals to determine "independent contractor."

Subd. 12. Compensation judge procedures. The chief administrative law judge shall adopt rules relating to procedures in matters pending before a compensation judge in the Office of Administrative Hearings.

Subd. 13. Claims adjuster. The commissioner may adopt rules regarding requirements which must be met by individuals who are employed by insurers or self-insurers or claims servicing or adjusting agencies and who work as claims adjusters in the field of workers' compensation insurance.

Subd. 14. [Deleted, 1995 c 233 art 2 s 56]

Subd. 15. Forms. The commissioner may prescribe forms and other reporting procedures to be used by an employer, insurer, medical provider, qualified rehabilitation consultant, approved vendor of rehabilitation services, attorney, employee, or other person subject to the provisions of this chapter.

History: 1983 c 290 s 165; 1984 c 432 art 2 s 50; 1984 c 640 s 32; 1986 c 461 s 36; 1987 c 332 s 110-112; 1987 c 384 art 2 s 44; art 3 s 4; 1992 c 510 art 4 s 21,22; 1995 c 231 art 2 s 99; 1996 c 305 art 1 s 48; 1997 c 7 art 5 s 17; 2008 c 250 s 16; 2013 c 70 art 2 s 11



Section 176.84 — SPECIFICITY OF NOTICE OR STATEMENT.

Subdivision 1. Specificity required. Notices of discontinuance and denials of liability shall be sufficiently specific to convey clearly, without further inquiry, the basis upon which the party issuing the notice or statement is acting. If the commissioner or compensation judge determines that a notice or statement is not sufficiently specific to meet the standard under this section, the notice or statement may be rejected as unacceptable and the party issuing it shall be informed of this. The rejected notice or statement may be amended to meet the requirement of this section or a new one may be filed.

Subd. 2. Penalty. The commissioner or compensation judge may impose a penalty of $500 for each violation of subdivision 1. This penalty is payable to the commissioner for deposit in the assigned risk safety account.

Subd. 3. Effective date. This section shall not be effective until the commissioner adopts rules which specify what is required to be contained in the notice of discontinuance and the denial of liability.

History: 1983 c 290 s 166; 1987 c 332 s 113; 1995 c 231 art 2 s 100; 2002 c 262 s 22



Section 176.85 — PENALTIES; APPEALS.

Subdivision 1. Appeal procedure. If the commissioner has assessed a penalty against a party subject to this chapter and the party believes the penalty is not warranted, the party may request that a formal hearing be held on the matter. The request must be filed within 30 days of the date that the penalty assessment is served on the party. Upon receipt of a timely request for a hearing the commissioner shall refer the matter to the chief administrative law judge for assignment to a compensation judge or administrative law judge.

The chief administrative law judge shall keep a record of the proceeding and provide a record pursuant to section 176.421.

The decision of the compensation judge or administrative law judge shall be final and shall be binding and enforceable. The decision may be appealed to the Workers' Compensation Court of Appeals.

Subd. 2. Exception. This section does not apply to penalties for which another appeal procedure is provided, including but not limited to penalties imposed pursuant to section 176.102 or 176.103.

Subd. 3. Hearing costs. For purposes of this section, a hearing before an administrative law judge shall be treated in the same manner as a hearing before a compensation judge and no costs may be charged to the commissioner for the hearing, regardless of who hears it.

History: 1983 c 290 s 167; 1984 c 432 art 2 s 51; 1984 c 640 s 32



Section 176.861 — DISCLOSURE OF INFORMATION.

Subdivision 1. Insurance information. The commissioner may, in writing, require an insurance company to release to the commissioner any or all relevant information or evidence the commissioner deems important which the company may have in its possession relating to a workers' compensation claim including material relating to the investigation of the claim, statements of any person, and any other evidence relevant to the investigation. The writing from the commissioner requiring release of the information shall contain a statement that the commissioner has reason to believe a crime or civil fraud has been committed with respect to an insurance claim, payment, or application.

Subd. 2. Information released to authorized persons. If an insurance company has evidence that a claim may be fraudulent, the company shall, in writing, notify the commissioner and provide the commissioner with all relevant material related to the company's inquiry into the claim.

Subd. 3. Good faith immunity. An insurance company or its agent acting in its behalf and in good faith who releases oral or written information under subdivisions 1 and 2 is immune from civil or criminal liability that might otherwise be incurred or imposed.

Subd. 4. Self-insurer; assigned risk plan. For the purposes of this section "insurance company" includes a self-insurer and the assigned risk plan and their agents.

History: 1995 c 231 art 1 s 31



Section 176.862 — DISCLOSURE TO LAW ENFORCEMENT.

The commissioner must disclose the current address of an employee collected or maintained under this chapter to law enforcement officers who provide the name of the employee and notify the commissioner that the employee is a person required to register under section 243.166 and is not residing at the address at which the employee is registered under section 243.166.

History: 2000 c 311 art 6 s 3






Chapter 176A — INSURANCE FUND



Chapter 176B — PEACE OFFICERS KILLED IN THE LINE OF DUTY



Chapter 177 — LABOR STANDARDS AND WAGES

Section 177.21 — CITATION; FAIR LABOR STANDARDS ACT.

Sections 177.21 to 177.35 may be cited as the "Minnesota Fair Labor Standards Act."

History: 1973 c 721 s 1; 1984 c 628 art 4 s 1



Section 177.22 — STATEMENT OF PURPOSE.

The purpose of the Minnesota Fair Labor Standards Act is (1) to establish minimum wage and overtime compensation standards that maintain workers' health, efficiency, and general well-being; (2) to safeguard existing minimum wage and overtime compensation standards that maintain workers' health, efficiency, and general well-being against the unfair competition of wage and hour standards that do not; and (3) to sustain purchasing power and increase employment opportunities.

History: 1973 c 721 s 2; 1984 c 628 art 4 s 1



Section 177.23 — DEFINITIONS.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of sections 177.21 to 177.35, have the meanings given to them in this section.

Subd. 2. Department. "Department" means the Department of Labor and Industry.

Subd. 3. Commissioner. "Commissioner" means the commissioner of labor and industry or authorized designee or representative.

Subd. 4. Wage. "Wage" means compensation due to an employee by reason of employment, payable in:

(1) legal tender of the United States;

(2) check on banks convertible into cash on demand at full face value;

(3) except for instances of written objection to the employer by the employee, direct deposit to the employee's choice of demand deposit account; or

(4) an electronic fund transfer to a payroll card account that meets all of the requirements of section 177.255, subject to allowances permitted by rules of the department under section 177.28.

Subd. 5. Employ. "Employ" means to permit to work.

Subd. 6. Employer. "Employer" means any individual, partnership, association, corporation, business trust, or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee.

Subd. 7. Employee. "Employee" means any individual employed by an employer but does not include:

(1) two or fewer specified individuals employed at any given time in agriculture on a farming unit or operation who are paid a salary;

(2) any individual employed in agriculture on a farming unit or operation who is paid a salary greater than the individual would be paid if the individual worked 48 hours at the state minimum wage plus 17 hours at 1-1/2 times the state minimum wage per week;

(3) an individual under 18 who is employed in agriculture on a farm to perform services other than corn detasseling or hand field work when one or both of that minor hand field worker's parents or physical custodians are also hand field workers;

(4) for purposes of section 177.24, an individual under 18 who is employed as a corn detasseler;

(5) any staff member employed on a seasonal basis by an organization for work in an organized resident or day camp operating under a permit issued under section 144.72;

(6) any individual employed in a bona fide executive, administrative, or professional capacity, or a salesperson who conducts no more than 20 percent of sales on the premises of the employer;

(7) any individual who renders service gratuitously for a nonprofit organization;

(8) any individual who serves as an elected official for a political subdivision or who serves on any governmental board, commission, committee or other similar body, or who renders service gratuitously for a political subdivision;

(9) any individual employed by a political subdivision to provide police or fire protection services or employed by an entity whose principal purpose is to provide police or fire protection services to a political subdivision;

(10) any individual employed by a political subdivision who is ineligible for membership in the Public Employees Retirement Association under section 353.01, subdivision 2b, clause (1), (2), (4), or (9), item (i);

(11) any driver employed by an employer engaged in the business of operating taxicabs;

(12) any individual engaged in babysitting as a sole practitioner;

(13) for the purpose of section 177.25, any individual employed on a seasonal basis in a carnival, circus, fair, or ski facility;

(14) any individual under 18 working less than 20 hours per workweek for a municipality as part of a recreational program;

(15) any individual employed by the state as a natural resource manager 1, 2, or 3 (conservation officer);

(16) any individual in a position for which the United States Department of Transportation has power to establish qualifications and maximum hours of service under United States Code, title 49, section 31502;

(17) any individual employed as a seafarer. The term "seafarer" means a master of a vessel or any person subject to the authority, direction, and control of the master who is exempt from federal overtime standards under United States Code, title 29, section 213(b)(6), including but not limited to pilots, sailors, engineers, radio operators, firefighters, security guards, pursers, surgeons, cooks, and stewards;

(18) any individual employed by a county in a single-family residence owned by a county home school as authorized under section 260B.060 if the residence is an extension facility of that county home school, and if the individual as part of the employment duties resides at the residence for the purpose of supervising children as defined by section 260C.007, subdivision 4; or

(19) nuns, monks, priests, lay brothers, lay sisters, ministers, deacons, and other members of religious orders who serve pursuant to their religious obligations in schools, hospitals, and other nonprofit institutions operated by the church or religious order.

Subd. 8. Occupation. "Occupation" means any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which employees are gainfully employed.

Subd. 9. Gratuities. "Gratuities" means monetary contributions received directly or indirectly by an employee from a guest, patron, or customer for services rendered and includes an obligatory charge assessed to customers, guests or patrons which might reasonably be construed by the guest, customer, or patron as being a payment for personal services rendered by an employee and for which no clear and conspicuous notice is given by the employer to the customer, guest, or patron that the charge is not the property of the employee.

Subd. 10. On-site employee; hours worked. With respect to any caretaker, manager, or other on-site employee of a residential building or buildings whose principal place of residence is in the residential building, including a caretaker, manager, or other on-site employee who receives a principal place of residence as full or partial compensation for duties performed for an employer, the term "hours worked" includes time when the caretaker, manager, or other on-site employee is performing any duties of employment, but does not mean time when the caretaker, manager, or other on-site employee is on the premises and available to perform duties of employment and is not performing duties of employment.

Subd. 11. Companionship services; hours. With respect to an individual who is (1) employed to provide companionship services to individuals who, because of age or infirmity, are unable to care for their own needs; (2) employed to stay overnight in the home of such an aged or infirm individual; and (3) paid the minimum wage or more for at least four hours associated with the overnight stay, the term "hours" for the purposes of requiring the payment of minimum wages and overtime premiums under sections 177.24 and 177.25, shall not include nighttime hours, from 10:00 p.m. to 9:00 a.m., up to a total of eight hours per night, during which the employee is available to perform duties for the aged or infirm individual, but is not in fact performing such duties and is free to sleep and otherwise engage in normal private pursuits in the aged or infirm individual's home. For the purposes of this subdivision, the term "companionship services" is defined in Code of Federal Regulations, title 29, sections 552.6 and 552.106 as of March 1, 1984.

History: 1973 c 721 s 3; 1974 c 406 s 88; 1975 c 399 s 1; 1977 c 369 s 1; 1978 c 586 s 1; 1978 c 731 s 1; 1979 c 281 s 1; 1980 c 415 s 1; 1982 c 424 s 46-48; 1982 c 625 s 14; 1983 c 60 s 1; 1983 c 122 s 1; 1984 c 614 s 1; 1984 c 628 art 4 s 1; 1Sp1985 c 13 s 274,275; 1986 c 390 s 2; 1986 c 444; 1990 c 418 s 1; 1992 c 464 art 1 s 24; 1999 c 139 art 4 s 2; 2001 c 178 art 1 s 44; 2005 c 10 art 1 s 33; 2005 c 158 s 1,4; 2007 c 87 s 1; 2008 c 168 s 1; 2015 c 21 art 1 s 109



Section 177.24 — PAYMENT OF MINIMUM WAGES.

Subdivision 1. Amount. (a) For purposes of this subdivision, the terms defined in this paragraph have the meanings given them.

(1) "Large employer" means an enterprise whose annual gross volume of sales made or business done is not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated) and covered by the Minnesota Fair Labor Standards Act, sections 177.21 to 177.35.

(2) "Small employer" means an enterprise whose annual gross volume of sales made or business done is less than $500,000 (exclusive of excise taxes at the retail level that are separately stated) and covered by the Minnesota Fair Labor Standards Act, sections 177.21 to 177.35.

(b) Except as otherwise provided in sections 177.21 to 177.35:

(1) every large employer must pay each employee wages at a rate of at least:

(i) $8.00 per hour beginning August 1, 2014;

(ii) $9.00 per hour beginning August 1, 2015;

(iii) $9.50 per hour beginning August 1, 2016; and

(iv) the rate established under paragraph (f) beginning January 1, 2018; and

(2) every small employer must pay each employee at a rate of at least:

(i) $6.50 per hour beginning August 1, 2014;

(ii) $7.25 per hour beginning August 1, 2015;

(iii) $7.75 per hour beginning August 1, 2016; and

(iv) the rate established under paragraph (f) beginning January 1, 2018.

(c) Notwithstanding paragraph (b), during the first 90 consecutive days of employment, an employer may pay an employee under the age of 20 years a wage of at least:

(1) $6.50 per hour beginning August 1, 2014;

(2) $7.25 per hour beginning August 1, 2015;

(3) $7.75 per hour beginning August 1, 2016; and

(4) the rate established under paragraph (f) beginning January 1, 2018.

No employer may take any action to displace an employee, including a partial displacement through a reduction in hours, wages, or employment benefits, in order to hire an employee at the wage authorized in this paragraph.

(d) Notwithstanding paragraph (b), an employer that is a "hotel or motel," "lodging establishment," or "resort" as defined in Minnesota Statutes 2012, section 157.15, subdivisions 7, 8, and 11, must pay an employee working under a contract with the employer that includes the provision by the employer of a food or lodging benefit, if the employee is working under authority of a summer work travel exchange visitor program (J) nonimmigrant visa, a wage of at least:

(1) $7.25 per hour beginning August 1, 2014;

(2) $7.50 per hour beginning August 1, 2015;

(3) $7.75 per hour beginning August 1, 2016; and

(4) the rate established under paragraph (f) beginning January 1, 2018.

No employer may take any action to displace an employee, including a partial displacement through a reduction in hours, wages, or employment benefits, in order to hire an employee at the wage authorized in this paragraph.

(e) Notwithstanding paragraph (b), a large employer must pay an employee under the age of 18 at a rate of at least:

(1) $6.50 per hour beginning August 1, 2014;

(2) $7.25 per hour beginning August 1, 2015;

(3) $7.75 per hour beginning August 1, 2016; and

(4) the rate established under paragraph (f) beginning January 1, 2018.

No employer may take any action to displace an employee, including a partial displacement through a reduction in hours, wages, or employment benefits, in order to hire an employee at the wage authorized in this paragraph.

(f) No later than August 31 of each year, beginning in 2017, the commissioner shall determine the percentage increase in the rate of inflation, as measured by the implicit price deflator, national data for personal consumption expenditures as determined by the United States Department of Commerce, Bureau of Economic Analysis during the 12-month period immediately preceding that August or, if that data is unavailable, during the most recent 12-month period for which data is available. The minimum wage rates in paragraphs (b), (c), (d), and (e) are increased by the lesser of: (1) 2.5 percent, rounded to the nearest cent; or (2) the percentage calculated by the commissioner, rounded to the nearest cent. A minimum wage rate shall not be reduced under this paragraph. The new minimum wage rates determined under this paragraph take effect on the next January 1.

(g)(1) No later than September 30 of each year, beginning in 2017, the commissioner may issue an order that an increase calculated under paragraph (f) not take effect. The commissioner may issue the order only if the commissioner, after consultation with the commissioner of management and budget, finds that leading economic indicators, including but not limited to projections of gross domestic product calculated by the United States Department of Commerce, Bureau of Economic Analysis; the Consumer Confidence Index issued by the Conference Board; and seasonally adjusted Minnesota unemployment rates, indicate the potential for a substantial downturn in the state's economy. Prior to issuing an order, the commissioner shall also calculate and consider the ratio of the rate of the calculated change in the minimum wage rate to the rate of change in state median income over the same time period used to calculate the change in wage rate. Prior to issuing the order, the commissioner shall hold a public hearing, notice of which must be published in the State Register, on the department's Web site, in newspapers of general circulation, and by other means likely to inform interested persons of the hearing, at least ten days prior to the hearing. The commissioner must allow interested persons to submit written comments to the commissioner before the public hearing and for 20 days after the public hearing.

(2) The commissioner may in a year subsequent to issuing an order under clause (1), make a supplemental increase in the minimum wage rate in addition to the increase for a year calculated under paragraph (f). The supplemental increase may be in an amount up to the full amount of the increase not put into effect because of the order. If the supplemental increase is not the full amount, the commissioner may make a supplemental increase of the difference, or any part of a difference, in a subsequent year until the full amount of the increase ordered not to take effect has been included in a supplemental increase. In making a determination to award a supplemental increase under this clause, the commissioner shall use the same considerations and use the same process as for an order under clause (1). A supplemental wage increase is not subject to and shall not be considered in determining whether a wage rate increase exceeds the limits for annual wage rate increases allowed under paragraph (f).

Subd. 1a. [Expired]

Subd. 2. Gratuities not applied. No employer may directly or indirectly credit, apply, or utilize gratuities towards payment of the minimum wage set by this section or federal law.

Subd. 3. Sharing of gratuities. For purposes of this chapter, any gratuity received by an employee or deposited in or about a place of business for personal services rendered by an employee is the sole property of the employee. No employer may require an employee to contribute or share a gratuity received by the employee with the employer or other employees or to contribute any or all of the gratuity to a fund or pool operated for the benefit of the employer or employees. This section does not prevent an employee from voluntarily sharing gratuities with other employees. The agreement to share gratuities must be made by the employees without employer coercion or participation, except that an employer may:

(1) upon the request of employees, safeguard gratuities to be shared by employees and disburse shared gratuities to employees participating in the agreement;

(2) report the amounts received as required for tax purposes; and

(3) post a copy of this section for the information of employees.

The commissioner may require the employer to pay restitution in the amount of the gratuities diverted. If the records maintained by the employer do not provide sufficient information to determine the exact amount of gratuities diverted, the commissioner may make a determination of gratuities diverted based on available evidence and mediate a settlement with the employer.

Subd. 4. Unreimbursed expenses deducted. Deductions, direct or indirect, from wages or gratuities not authorized by this subdivision may only be taken as authorized by sections 177.28, subdivision 3, 181.06, and 181.79. Deductions, direct or indirect, for up to the full cost of the uniform or equipment as listed below, may not exceed $50 or, if a motor vehicle dealer licensed under section 168.27 furnishes uniforms or clothing described in clause (1) on an ongoing basis, may not exceed the lesser of 50 percent of the dealer's reasonable expense or $25 per month, including nonhome maintenance. No deductions, direct or indirect, may be made for the items listed below which when subtracted from wages would reduce the wages below the minimum wage:

(1) purchased or rented uniforms or specially designed clothing required by the employer, by the nature of the employment, or by statute as a condition of employment, which is not generally appropriate for use except in that employment;

(2) purchased or rented equipment used in employment, except tools of a trade, a motor vehicle, or any other equipment which may be used outside the employment;

(3) consumable supplies required in the course of that employment;

(4) travel expenses in the course of employment except those incurred in traveling to and from the employee's residence and place of employment.

Subd. 5. Expense reimbursement. An employer, at the termination of an employee's employment, must reimburse the full amount deducted, directly or indirectly, for any of the items listed in subdivision 4, except for a motor vehicle dealer's rental and maintenance deduction for uniforms or clothing. When reimbursement is made, the employer may require the employee to surrender any existing items for which the employer provided reimbursement.

History: 1973 c 721 s 4; 1976 c 165 s 1; 1977 c 183 s 1; 1977 c 369 s 2; 1979 c 281 s 2; 1981 c 87 s 1,2; 1984 c 628 art 4 s 1; 1Sp1985 c 13 s 276-278; 1986 c 444; 1987 c 324 s 1; 1987 c 384 art 2 s 45; 1990 c 418 s 2-4; 1996 c 305 art 1 s 49,50; 2Sp1997 c 1 s 1; 2005 c 44 s 1; 2009 c 69 s 1,2; 2011 c 105 s 1; 2014 c 166 s 2



Section 177.25 — OVERTIME.

Subdivision 1. Compensation required. No employer may employ an employee for a workweek longer than 48 hours, unless the employee receives compensation for employment in excess of 48 hours in a workweek at a rate of at least 1-1/2 times the regular rate at which the employee is employed. The state of Minnesota or a political subdivision may grant time off at the rate of 1-1/2 hours for each hour worked in excess of 48 hours in a week in lieu of monetary compensation. An employer does not violate the overtime pay provisions of this section by employing any employees for a workweek in excess of 48 hours without paying the compensation for overtime employment prescribed (1) if the employee is employed under an agreement meeting the requirement of section 7(b)(2) of the Fair Labor Standards Act of 1938, as amended, or (2) if the employee is employed as a sugar beet hand laborer on a piece rate basis, provided that the regular rate of pay received per hour of work exceeds the applicable wage provided in section 177.24, subdivision 1 by at least 40 cents.

Subd. 2. Health care exception. An employer who operates a health care facility does not violate subdivision 1 if the employer and employee agree before performance of the work to accept a work period of 14 consecutive days in lieu of the workweek of seven consecutive days for the purpose of overtime compensation and if for the employment in excess of eight hours in any workday and in excess of 80 hours in the 14-day period the employee receives compensation at a rate not less than 1-1/2 times the regular rate at which the employee is employed.

Subd. 3. Motor vehicle salespeople; mechanics. Subdivision 1 does not apply to any salesperson, parts person, or mechanic primarily engaged in selling or servicing automobiles, trailers, trucks, or farm implements and paid on a commission or incentive basis, if employed by a nonmanufacturing establishment primarily engaged in selling the vehicles to ultimate purchasers.

Subd. 4. Constructors of on-farm silos. Subdivision 1 does not apply if the employee is employed in the construction of on-farm silos or the installation of appurtenant equipment on a unit or piece rate basis, if the regular rate of pay received per hour of work exceeds the applicable wage provided in section 177.24, subdivision 1.

Subd. 5. Air carrier employees. Subdivision 1 does not apply to employees of air carriers subject to the provisions of title II of the Railway Labor Act, when the hours worked by an employee in excess of 48 in a workweek are not required by the carrier, but are arranged through a voluntary agreement among employees to trade scheduled work hours.

History: 1973 c 721 s 5; 1981 c 289 s 1,3; 1Sp1981 c 4 art 4 s 30; 1983 c 60 s 2,3; 1983 c 95 s 1; 1984 c 628 art 4 s 1; 1986 c 444; 2011 c 11 s 1



Section 177.251 — RIDE SHARING NOT OVERTIME.

The provisions of this chapter relating to compensation for overtime and payment of a minimum wage do not apply to employees' time spent in ride-sharing arrangements as defined in section 169.011, subdivision 65.

History: 1983 c 311 s 10; 1984 c 628 art 4 s 1



Section 177.253 — MANDATORY WORK BREAKS.

Subdivision 1. Rest breaks. An employer must allow each employee adequate time from work within each four consecutive hours of work to utilize the nearest convenient restroom.

Subd. 2. Collective bargaining agreement. Nothing in this section prohibits employers and employees from establishing rest breaks different from those provided in this section pursuant to a collective bargaining agreement.

History: 1988 c 559 s 1



Section 177.254 — MANDATORY MEAL BREAK.

Subdivision 1. Meal break. An employer must permit each employee who is working for eight or more consecutive hours sufficient time to eat a meal.

Subd. 2. Payment not required. Nothing in this section requires the employer to pay the employee during the meal break.

Subd. 3. Collective bargaining agreement. Nothing in this section prohibits employers and employees from establishing meal periods different from those provided in this section pursuant to a collective bargaining agreement.

History: 1989 c 167 s 1



Section 177.255 — PAYROLL CARD ACCOUNTS.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them in this subdivision.

(a) "Payroll card" means a card issued to an employee by an employer or other payroll card issuer to access funds from the employee's employee payroll card account.

(b) "Payroll card account" means an agreement providing that an employer pays each participating employee's wages by making an electronic fund transfer to an account, and participating employees receive a payroll card to access their funds.

(c) "Payroll card issuer" means an employer that issues a payroll card to an employee or a bank or other entity that issues a payroll card to an employee on behalf of the employer.

(d) "Offers a payroll card" includes both the direct offers by the employer and the employer distribution to employees of material describing a payroll card program prepared by a payroll card issuer other than the employer.

(e) "Free" means no fee is deducted from an employee's payroll card account or charged to the employee by the employer or the payroll card issuer.

(f) "Fee" means any and all fees, charges, surcharges, or costs.

Subd. 2. Filing. A payroll card issuer must file with the commissioner a notice containing:

(1) the entity's true name;

(2) any other names under which the entity conducts business;

(3) the entity's address, which may not be a post office box; and

(4) the entity's telephone number.

Subd. 3. Ownership of wages. Wages paid by electronic funds transferred to an employee's payroll card account must be owned by the employee.

Subd. 4. Availability of wages. An employee who chooses to be paid wages by electronic fund transfer to a payroll card account must be permitted to withdraw by a free transaction from the employee's payroll card account, an amount up to and including the total amount of the employee's entire net pay, as stated on the employee's earnings statement. The free transaction must be available to the employee on and after the employee's regular payday.

Subd. 5. Written disclosure. When offering an employee the option of being paid wages by electronic fund transfer to a payroll card account, the employer shall provide to the employee written disclosure in plain language of all the employee's wage payment options. The written disclosure shall state the terms and conditions of the payroll card account option, including, but not limited to, the requirements set forth in this section and a complete itemized list of all fees that may be deducted from the employee's payroll card account by the employer or card issuer. The disclosure must also state that third parties may assess transaction fees in addition to the fees assessed by the employee's payroll card issuer or issuers. For fees that may be deducted or charged by the employer or payroll card issuer, the dollar amount of each fee must be stated. A copy of the written disclosure must be provided to the employee.

Subd. 6. Written consent. The employer may initiate payment of wages to an employee by electronic fund transfer to a payroll card account only after the employee has voluntarily consented in writing to that method of payment. Consent to payment of wages by electronic fund transfer to a payroll card account shall not be a condition of hire or of continued employment. The written consent signed by the employee must include the terms and conditions of the payroll card account option as provided in subdivision 5. A copy of the signed written consent must be provided to the employee and be retained by the employer.

Subd. 7. Transactions; statements; fees. The employer shall provide to the employee, upon the employee's written or oral request, one free transaction history each month that includes all deposits, withdrawals, deductions, or charges by any entity from or to the employee's payroll card account.

Subd. 8. No link to credit. The payroll card or payroll card account shall not be linked to any form of credit including, but not limited to, a loan against future pay or a cash advance on future pay.

Subd. 9. Personal information. Unless the employee consents in writing to the use, information generated by the employee's possession or use of a payroll card or payroll card account may only be used to process transactions and administer the payroll card and the payroll card account.

Subd. 10. Languages other than English. An employer who offers a payroll card account option to an employee using materials in a language other than English, shall provide the written disclosure and written consent required by subdivisions 5 and 6, and all payroll card account agreements in that other language.

Subd. 11. Change of wage payment method. An employee who is being paid wages by electronic fund transfer to a payroll card account may request to be paid wages by another method that is allowed by law. Upon the employee's request to change the wage payment method, the employer shall provide a form on which the employee shall indicate the change. The employer shall, within 14 days of the employee's request, begin payment by a different allowable method.

Subd. 12. Limitation on employer fees. An employer may not charge an employee initiation, participation, loading, or other fees to receive wages payable in an electronic fund transfer to a payroll card account.

Subd. 13. Prohibited deductions and charges. Fees imposed by the employer or payroll card issuer that were not disclosed to the employee shall not be deducted from the employee's payroll card account or charged to the employee. Inactivity or dormancy fees shall not be deducted from an employee's payroll card account or charged to the employee.

Subd. 14. Violations; penalty. A violation of this section is subject to the penalty provided in section 177.32, subdivision 1.

History: 2005 c 158 s 2,4; 2007 c 87 s 1; 2008 c 168 s 1



Section 177.26 — DIVISION OF LABOR STANDARDS.

Subdivision 1. Creation. The Division of Labor Standards and Apprenticeship in the Department of Labor and Industry is supervised and controlled by the commissioner of labor and industry.

Subd. 2. Powers and duties. The Division of Labor Standards and Apprenticeship shall administer this chapter and chapters 178, 181, 181A, and 184.

Subd. 3. Employees; transfer from Division of Women and Children. All persons employed by the department in the Division of Women and Children are transferred to the Division of Labor Standards. A transferred person does not lose rights acquired by reason of employment at the time of transfer.

History: 1973 c 721 s 6; 1984 c 628 art 4 s 1; 1986 c 444; 1992 c 438 s 1; 2003 c 128 art 11 s 2,3



Section 177.27 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Examination of records. The commissioner may enter during reasonable office hours or upon request and inspect the place of business or employment of any employer of employees working in the state, to examine and inspect books, registers, payrolls, and other records of any employer that in any way relate to wages, hours, and other conditions of employment of any employees. The commissioner may transcribe any or all of the books, registers, payrolls, and other records as the commissioner deems necessary or appropriate and may question the employees to ascertain compliance with sections 177.21 to 177.435. The commissioner may investigate wage claims or complaints by an employee against an employer if the failure to pay a wage may violate Minnesota law or an order or rule of the department.

Subd. 2. Submission of records; penalty. The commissioner may require the employer of employees working in the state to submit to the commissioner photocopies, certified copies, or, if necessary, the originals of employment records which the commissioner deems necessary or appropriate. The records which may be required include full and correct statements in writing, including sworn statements by the employer, containing information relating to wages, hours, names, addresses, and any other information pertaining to the employer's employees and the conditions of their employment as the commissioner deems necessary or appropriate.

The commissioner may require the records to be submitted by certified mail delivery or, if necessary, by personal delivery by the employer or a representative of the employer, as authorized by the employer in writing.

The commissioner may fine the employer up to $1,000 for each failure to submit or deliver records as required by this section. This penalty is in addition to any penalties provided under section 177.32, subdivision 1. In determining the amount of a civil penalty under this subdivision, the appropriateness of such penalty to the size of the employer's business and the gravity of the violation shall be considered.

Subd. 3. Adequacy of records. If the records maintained by the employer do not provide sufficient information to determine the exact amount of back wages due an employee, the commissioner may make a determination of wages due based on available evidence and mediate a settlement with the employer.

Subd. 4. Compliance orders. The commissioner may issue an order requiring an employer to comply with sections 177.21 to 177.435, 181.02, 181.03, 181.031, 181.032, 181.101, 181.11, 181.13, 181.14, 181.145, 181.15, 181.172, paragraph (a) or (d), 181.275, subdivision 2a, 181.722, 181.79, and 181.939 to 181.943, or with any rule promulgated under section 177.28. The commissioner shall issue an order requiring an employer to comply with sections 177.41 to 177.435 if the violation is repeated. For purposes of this subdivision only, a violation is repeated if at any time during the two years that preceded the date of violation, the commissioner issued an order to the employer for violation of sections 177.41 to 177.435 and the order is final or the commissioner and the employer have entered into a settlement agreement that required the employer to pay back wages that were required by sections 177.41 to 177.435. The department shall serve the order upon the employer or the employer's authorized representative in person or by certified mail at the employer's place of business. An employer who wishes to contest the order must file written notice of objection to the order with the commissioner within 15 calendar days after being served with the order. A contested case proceeding must then be held in accordance with sections 14.57 to 14.69. If, within 15 calendar days after being served with the order, the employer fails to file a written notice of objection with the commissioner, the order becomes a final order of the commissioner.

Subd. 5. Civil actions. The commissioner may bring an action in the district court where an employer resides or where the commissioner maintains an office to enforce or require compliance with orders issued under subdivision 4.

Subd. 6. [Repealed, 1996 c 386 s 13]

Subd. 7. Employer liability. If an employer is found by the commissioner to have violated a section identified in subdivision 4, or any rule adopted under section 177.28, and the commissioner issues an order to comply, the commissioner shall order the employer to cease and desist from engaging in the violative practice and to take such affirmative steps that in the judgment of the commissioner will effectuate the purposes of the section or rule violated. The commissioner shall order the employer to pay to the aggrieved parties back pay, gratuities, and compensatory damages, less any amount actually paid to the employee by the employer, and for an additional equal amount as liquidated damages. Any employer who is found by the commissioner to have repeatedly or willfully violated a section or sections identified in subdivision 4 shall be subject to a civil penalty of up to $1,000 for each violation for each employee. In determining the amount of a civil penalty under this subdivision, the appropriateness of such penalty to the size of the employer's business and the gravity of the violation shall be considered. In addition, the commissioner may order the employer to reimburse the department and the attorney general for all appropriate litigation and hearing costs expended in preparation for and in conducting the contested case proceeding, unless payment of costs would impose extreme financial hardship on the employer. If the employer is able to establish extreme financial hardship, then the commissioner may order the employer to pay a percentage of the total costs that will not cause extreme financial hardship. Costs include but are not limited to the costs of services rendered by the attorney general, private attorneys if engaged by the department, administrative law judges, court reporters, and expert witnesses as well as the cost of transcripts. Interest shall accrue on, and be added to, the unpaid balance of a commissioner's order from the date the order is signed by the commissioner until it is paid, at an annual rate provided in section 549.09, subdivision 1, paragraph (c). The commissioner may establish escrow accounts for purposes of distributing damages.

Subd. 8. Court actions; suits brought by private parties. An employee may bring a civil action seeking redress for a violation or violations of sections 177.21 to 177.44 directly to district court. An employer who pays an employee less than the wages and overtime compensation to which the employee is entitled under sections 177.21 to 177.44 is liable to the employee for the full amount of the wages, gratuities, and overtime compensation, less any amount the employer is able to establish was actually paid to the employee and for an additional equal amount as liquidated damages. In addition, in an action under this subdivision the employee may seek damages and other appropriate relief provided by subdivision 7 and otherwise provided by law. An agreement between the employee and the employer to work for less than the applicable wage is not a defense to the action.

Subd. 9. District court jurisdiction. Any action brought under subdivision 8 may be filed in the district court of the county wherein a violation or violations of sections 177.21 to 177.44 are alleged to have been committed, where the respondent resides or has a principal place of business, or any other court of competent jurisdiction. The action may be brought by one or more employees.

Subd. 10. Attorney fees and costs. In any action brought pursuant to subdivision 8, the court shall order an employer who is found to have committed a violation or violations of sections 177.21 to 177.44 to pay to the employee or employees reasonable costs, disbursements, witness fees, and attorney fees.

History: 1973 c 721 s 7; 1982 c 424 s 49,130; 1983 c 209 s 1; 1984 c 628 art 4 s 1; 1Sp1985 c 13 s 279; 1986 c 444; 1987 c 329 s 21; 1987 c 384 art 2 s 1; 1996 c 386 s 1-6; 2007 c 46 s 1; 2007 c 135 art 3 s 4-8; 2009 c 78 art 5 s 2; 2013 c 85 art 2 s 2; 2014 c 239 art 4 s 1; 2015 c 54 art 6 s 1



Section 177.28 — POWER TO MAKE RULES.

Subdivision 1. General authority. The commissioner may adopt rules, including definitions of terms, to carry out the purposes of sections 177.21 to 177.44, to prevent the circumvention or evasion of those sections, and to safeguard the minimum wage and overtime rates established by sections 177.24 and 177.25.

Subd. 2. [Repealed, 1988 c 629 s 64]

Subd. 3. Rules required. The commissioner shall adopt rules under sections 177.21 to 177.35 defining and governing:

(1) salespeople who conduct no more than 20 percent of their sales on the premises of the employer;

(2) allowances as part of the wage rates for board, lodging, and other facilities or services furnished by the employer and used by the employees;

(3) bonuses;

(4) part-time rates;

(5) special pay for special or extra work;

(6) procedures in contested cases;

(7) other facilities or services furnished by employers and used by employees; and

(8) other special items usual in a particular employer-employee relationship.

Subd. 4. [Repealed, 1996 c 305 art 1 s 52]

Subd. 5. Rules regarding people with disabilities. In order to prevent curtailment of opportunities for employment, avoid undue hardship, and safeguard the minimum wage rates under sections 177.24 and 177.25, the department shall also issue rules providing for the employment of disabled workers at wages lower than the wage rates applicable under sections 177.24 and 177.25, under permits and for periods of time as specified therein. The rules must provide for the employment of learners and apprentices at wages lower than the wage rates applicable under sections 177.24 and 177.25, under permits and subject to limitations on number, proportion, length of learning period, occupations, and other conditions as the department may prescribe. The rules must provide that where a disabled person is performing or is being considered for employment where work must be performed which is equal to work performed by a nondisabled person, the disabled person must be paid the same wage as a nondisabled person with similar experience and skill.

Subd. 6. Administrative Procedure Act to apply. The rules are subject to the provisions of chapter 14.

History: 1973 c 721 s 8; 1976 c 165 s 2; 1977 c 369 s 3; 1982 c 424 s 50; 1984 c 628 art 4 s 1; 1984 c 636 s 1; 1Sp1985 c 13 s 280; 1986 c 444; 2005 c 56 s 1; 2007 c 135 art 3 s 9



Section 177.29 — JUDICIAL REVIEW.

Subdivision 1. Appeal. A person aggrieved by an administrative rule issued under section 177.28 may appeal in accordance with chapter 14.

Subd. 2. [Repealed, 1983 c 247 s 219]

Subd. 3. [Repealed, 1983 c 247 s 219]

History: 1973 c 721 s 9; 1982 c 424 s 51; 1983 c 247 s 75; 1984 c 628 art 4 s 1



Section 177.30 — KEEPING RECORDS; PENALTY.

(a) Every employer subject to sections 177.21 to 177.44 must make and keep a record of:

(1) the name, address, and occupation of each employee;

(2) the rate of pay, and the amount paid each pay period to each employee;

(3) the hours worked each day and each workweek by the employee;

(4) for each employer subject to sections 177.41 to 177.44, and while performing work on public works projects funded in whole or in part with state funds, the employer shall furnish under oath signed by an owner or officer of an employer to the contracting authority and the project owner every two weeks, a certified payroll report with respect to the wages and benefits paid each employee during the preceding weeks specifying for each employee: name; identifying number; prevailing wage master job classification; hours worked each day; total hours; rate of pay; gross amount earned; each deduction for taxes; total deductions; net pay for week; dollars contributed per hour for each benefit, including name and address of administrator; benefit account number; and telephone number for health and welfare, vacation or holiday, apprenticeship training, pension, and other benefit programs; and

(5) other information the commissioner finds necessary and appropriate to enforce sections 177.21 to 177.435. The records must be kept for three years in or near the premises where an employee works except each employer subject to sections 177.41 to 177.44, and while performing work on public works projects funded in whole or in part with state funds, the records must be kept for three years after the contracting authority has made final payment on the public works project.

(b) The commissioner may fine an employer up to $1,000 for each failure to maintain records as required by this section. This penalty is in addition to any penalties provided under section 177.32, subdivision 1. In determining the amount of a civil penalty under this subdivision, the appropriateness of such penalty to the size of the employer's business and the gravity of the violation shall be considered.

History: 1973 c 721 s 10; 1982 c 424 s 52; 1983 c 209 s 2; 1984 c 628 art 4 s 1; 1987 c 329 s 21; 1996 c 386 s 7; 2007 c 135 art 3 s 10; 2009 c 78 art 5 s 3



Section 177.31 — POSTING OF LAW AND RULES; PENALTY.

Every employer subject to sections 177.21 to 177.44 must obtain and keep a summary of those sections, approved by the department, and copies of any applicable rules adopted under those sections, or a summary of the rules. The employer must post the summaries in a conspicuous and accessible place in or about the premises in which any person covered by sections 177.21 to 177.44 is employed. The department shall furnish copies of the summaries and rules to employers without charge.

The commissioner may fine an employer up to $200 for each failure to comply with this section. This penalty is in addition to any penalties provided by section 177.32, subdivision 1.

History: 1973 c 721 s 11; 1982 c 424 s 53; 1983 c 209 s 3; 1984 c 628 art 4 s 1; 1987 c 329 s 21; 2009 c 78 art 5 s 4



Section 177.32 — PENALTIES.

Subdivision 1. Misdemeanors. An employer who does any of the following is guilty of a misdemeanor:

(1) hinders or delays the commissioner in the performance of duties required under sections 177.21 to 177.435;

(2) refuses to admit the commissioner to the place of business or employment of the employer, as required by section 177.27, subdivision 1;

(3) repeatedly fails to make, keep, and preserve records as required by section 177.30;

(4) falsifies any record;

(5) refuses to make any record available, or to furnish a sworn statement of the record or any other information as required by section 177.27;

(6) repeatedly fails to post a summary of sections 177.21 to 177.44 or a copy or summary of the applicable rules as required by section 177.31;

(7) pays or agrees to pay wages at a rate less than the rate required under sections 177.21 to 177.44;

(8) refuses to allow adequate time from work as required by section 177.253; or

(9) otherwise violates any provision of sections 177.21 to 177.44.

Subd. 2. Fine. An employer shall be fined not less than $700 nor more than $3,000 if convicted of discharging or otherwise discriminating against any employee because:

(1) the employee has complained to the employer or to the department that wages have not been paid in accordance with sections 177.21 to 177.435;

(2) the employee has instituted or will institute a proceeding under or related to sections 177.21 to 177.435; or

(3) the employee has testified or will testify in any proceeding.

History: 1973 c 721 s 12; 1982 c 424 s 54; 1983 c 209 s 4; 1984 c 628 art 3 s 11; art 4 s 1; 1Sp1985 c 13 s 281; 1986 c 444; 1988 c 559 s 2; 2009 c 78 art 5 s 5



Section 177.35 — RIGHT OF COLLECTIVE BARGAINING.

Nothing in sections 177.21 to 177.35 limits the right of employees to bargain collectively with their employers through representatives of their own choosing to establish wages or other conditions of work more favorable to the employees than those required by sections 177.21 to 177.35.

History: 1973 c 721 s 15; 1982 c 424 s 57; 1984 c 628 art 4 s 1



Section 177.41 — STATE PROJECTS AND STATE HIGHWAY CONSTRUCTION; PUBLIC POLICY.

It is in the public interest that public buildings and other public works be constructed and maintained by the best means and highest quality of labor reasonably available and that persons working on public works be compensated according to the real value of the services they perform. It is therefore the policy of this state that wages of laborers, workers, and mechanics on projects financed in whole or part by state funds should be comparable to wages paid for similar work in the community as a whole.

History: 1973 c 724 s 1; 1975 c 191 s 1; 1984 c 628 art 4 s 1



Section 177.42 — DEFINITIONS.

Subdivision 1. Scope. As used in sections 177.41 to 177.44 the terms defined in this section have the meanings given them except where the context indicates otherwise.

Subd. 2. Project. "Project" means erection, construction, remodeling, or repairing of a public building or other public work financed in whole or part by state funds.

Subd. 3. Area. "Area" means the county or other locality from which labor for any project is normally secured.

Subd. 4. Prevailing hours of labor. "Prevailing hours of labor" means the hours of labor per day and per week worked within the area by a larger number of workers of the same class than are employed within the area for any other number of hours per day and per week. The prevailing hours of labor may not be more than eight hours per day or more than 40 hours per week.

Subd. 5. Hourly basic rate. "Hourly basic rate" means the hourly wage paid to any employee.

Subd. 6. Prevailing wage rate. "Prevailing wage rate" means the hourly basic rate of pay plus the contribution paid to or for the largest number of workers engaged in the same class of labor within the area for medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the foregoing, for unemployment benefits, life insurance, disability and sickness insurance, or accident insurance, for vacation and holiday pay, for defraying the costs of apprenticeship or other similar programs, or for other bona fide fringe benefits, but only where the contractor or subcontractor is not required by other federal, state, or local law to provide any of those benefits, the amount of:

(1) the rate of contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person under a fund, plan, or program; and

(2) the rate of costs to the contractor or subcontractor that may be reasonably anticipated in providing benefits to laborers and mechanics pursuant to an enforceable commitment to carry out a financially responsible plan or program which was communicated in writing to the laborers and mechanics affected.

"Prevailing wage rate" includes, for the purposes of section 177.44, rental rates for truck hire paid to those who own and operate the truck.

The prevailing wage rate may not be less than a reasonable and living wage.

Subd. 7. Employer. "Employer" means an individual, partnership, association, corporation, business trust, or other business entity that hires a laborer, worker, or mechanic.

History: 1973 c 724 s 2; 1975 c 191 s 2; 1984 c 628 art 4 s 1; 2009 c 78 art 5 s 6,7



Section 177.43 — CONTRACTS FOR STATE PROJECTS; PENALTY.

Subdivision 1. Hours of labor. Any contract which provides for a project must state that:

(1) no laborer or mechanic employed directly on the project work site by the contractor or any subcontractor, agent, or other person doing or contracting to do all or a part of the work of the project, is permitted or required to work more hours than the prevailing hours of labor unless paid for all hours in excess of the prevailing hours at a rate of at least 1-1/2 times the hourly basic rate of pay; and

(2) a laborer or mechanic may not be paid a lesser rate of wages than the prevailing wage rate in the same or most similar trade or occupation in the area.

Subd. 2. Exceptions. This section does not apply to wage rates and hours of employment of laborers or mechanics who process or manufacture materials or products or to the delivery of materials or products by or for commercial establishments which have a fixed place of business from which they regularly supply processed or manufactured materials or products. This section applies to laborers or mechanics who deliver mineral aggregate such as sand, gravel, or stone which is incorporated into the work under the contract by depositing the material substantially in place, directly or through spreaders, from the transporting vehicle.

Subd. 3. Contract requirements. The contract must specifically state the prevailing wage rates, prevailing hours of labor, and hourly basic rates of pay. The contracting authority shall incorporate into its proposals and all contracts the applicable wage determinations for the contract along with contract language provided by the commissioner of labor and industry to notify the contractor and all subcontractors of the applicability of sections 177.41 to 177.44. Failure to incorporate the determination or provided contract language into the contracts shall make the contracting authority liable for making whole the contractor or subcontractor for any increases in the wages paid, including employment taxes and reasonable administrative costs based on the appropriate prevailing wage due to the laborers or mechanics working on the project. The contract must also provide that the contracting agency shall demand, and the contractor and subcontractor shall furnish to the contracting agency, copies of any or all payrolls not more than 14 days after the end of each pay period. The payrolls must contain all the data required by section 177.30. The contracting authority may examine all records relating to wages paid laborers or mechanics on work to which sections 177.41 to 177.44 apply.

Subd. 4. Determination by commissioner; posting; petition for reconsideration. The prevailing wage rates, prevailing hours of labor, and hourly basic rates of pay for all trades and occupations required in any project must be ascertained before the state asks for bids. The commissioner of labor and industry shall investigate as necessary to ascertain the information. Each contractor and subcontractor performing work on a public project shall keep the information posted on the project in at least one conspicuous place for the information of the employees working on the project. A person aggrieved by a final determination of the commissioner may petition the commissioner for reconsideration of findings. A person aggrieved by a decision of the commissioner after reconsideration may, within 20 days after the decision, petition the commissioner for a public hearing in the manner of a contested case under sections 14.57 to 14.61.

Subd. 5. Penalty. It is a misdemeanor for an officer or employee of the state to execute a contract for a project without complying with this section, or for a contractor, subcontractor, or agent to pay any laborer, worker, or mechanic employed directly on the project site a lesser wage for work done under the contract than the prevailing wage rate as stated in the contract. This misdemeanor is punishable by a fine of not more than $700, or imprisonment for not more than 90 days, or both. Each agent or subcontractor shall furnish to the contractor evidence of compliance with this section. Each day a violation of this section continues is a separate offense.

Subd. 6. Examination of records; investigation by the department. The Department of Labor and Industry shall enforce this section. The department may demand, and the contractor and subcontractor shall furnish to the department, copies of any or all payrolls. The department may examine all records relating to wages paid laborers or mechanics on work to which sections 177.41 to 177.44 apply. The department shall employ at least three investigators to perform on-site project reviews, receive and investigate complaints of violations of this section, and conduct training and outreach to contractors and contracting authorities for public works projects financed in whole or in part with state funds.

Subd. 6a. Prevailing wage violations. Upon issuing a compliance order to an employer pursuant to section 177.27, subdivision 4, for violation of sections 177.41 to 177.44, the commissioner shall issue a withholding order to the contracting authority ordering the contracting authority to withhold payment of sufficient sum to the prime or general contractor on the project to satisfy the back wages assessed or otherwise cure the violation, and the contracting authority must withhold the sum ordered until the compliance order has become a final order of the commissioner and has been fully paid or otherwise resolved by the employer.

During an investigation of a violation of sections 177.41 to 177.44 which the commissioner reasonably determines is likely to result in the finding of a violation of sections 177.41 to 177.44 and the issuance of a compliance order pursuant to section 177.27, subdivision 4, the commissioner may notify the contracting authority of the determination and the amount expected to be assessed and the contracting authority shall give the commissioner 90 days' prior notice of the date the contracting authority intends to make final payment.

Subd. 7. Applicability. This section does not apply to a contract, or work under a contract, under which:

(1) the estimated total cost of completing the project is less than $2,500 and only one trade or occupation is required to complete it, or

(2) the estimated total cost of completing the project is less than $25,000 and more than one trade or occupation is required to complete it.

History: 1973 c 724 s 3; 1975 c 191 s 3,4; 1976 c 331 s 37; 1982 c 424 s 130; 1984 c 628 art 3 s 11; art 4 s 1; 2007 c 135 art 3 s 11-14; 2009 c 78 art 5 s 8



Section 177.435 — FACILITY CONSTRUCTION; PREVAILING WAGE.

Construction of value-added agricultural product processing facility financed in whole or in part with a loan or grant provided under section 41A.035, 41B.044, or 41B.046 is a "project" as that term is defined in section 177.42, subdivision 2. Contracts for the construction or expansion of a value-added agricultural product processing facility that is a project under this section must comply with section 177.43 if the loan or grant agreement was entered into on or after December 31, 1995.

History: 1995 c 220 s 113



Section 177.44 — HIGHWAY CONTRACTS; HOURS OF LABOR; WAGE RATES; PENALTY.

Subdivision 1. Hours, wages permitted. A laborer or mechanic employed by a contractor, subcontractor, agent, or other person doing or contracting to do all or part of the work under a contract based on bids as provided in Minnesota Statutes 1971, section 161.32, to which the state is a party, for the construction or maintenance of a highway, may not be permitted or required to work longer than the prevailing hours of labor unless the laborer or mechanic is paid for all hours in excess of the prevailing hours at a rate of at least 1-1/2 times the hourly basic rate of pay of the laborer or mechanic. The laborer or mechanic must be paid at least the prevailing wage rate in the same or most similar trade or occupation in the area.

Subd. 2. Applicability. This section does not apply to wage rates and hours of employment of laborers or mechanics engaged in the processing or manufacture of materials or products, or to the delivery of materials or products by or for commercial establishments which have a fixed place of business from which they regularly supply the processed or manufactured materials or products. This section applies to laborers or mechanics who deliver mineral aggregate such as sand, gravel, or stone which is incorporated into the work under the contract by depositing the material substantially in place, directly or through spreaders, from the transporting vehicle.

Subd. 3. Investigations by Department of Labor and Industry. The Department of Labor and Industry shall conduct investigations and hold public hearings necessary to define classes of laborers and mechanics and to determine the hours of labor and wage rates prevailing in all areas of the state for all classes of labor and mechanics commonly employed in highway construction work, so as to determine prevailing hours of labor, prevailing wage rates, and hourly basic rates of pay.

The department shall determine the nature of the equipment furnished by truck drivers who own and operate trucks on contract work to determine minimum rates for the equipment, and shall establish by rule minimum rates to be computed into the prevailing wage rate.

Subd. 4. Certification of hours and rate. The commissioner of labor and industry shall at least once a year certify the prevailing hours of labor, the prevailing wage rate, and the hourly basic rate of pay for all classes of laborers and mechanics referred to in subdivision 3 in each area. The certification must also include future hours and rates when they can be determined for classes of laborers and mechanics in an area. The certification must specifically state the effective dates of future hours and rates when they are certified. If a construction project extends into more than one area there shall be only one standard of hours of labor and wage rates for the entire project. A person aggrieved by a final determination of the commissioner may petition the commissioner for reconsideration of findings. A person aggrieved by a decision of the commissioner after reconsideration may within 20 days after the decision petition the commissioner for a public hearing as in a contested case under sections 14.57 to 14.61. If the commissioner finds that a change in the certified prevailing hours of labor, prevailing wage rate, and the hourly basic rate of pay for a class of laborers or mechanics in any area is required, the commissioner may at any time certify that change.

Subd. 5. Hours and rates to be posted. The prevailing hours of labor, the prevailing wage rates, the hourly basic rates of pay, and classifications for all labor as certified by the commissioner must be specifically stated in the proposals and contracts for each highway construction contract to which the state is a party. These hours, rates, and classifications, together with the provisions of subdivision 6, must be kept posted on the project by the employer in at least one conspicuous place for the information of employees working on the project.

Subd. 6. Penalties. A contractor, subcontractor, or agent who violates this section is guilty of a misdemeanor and may be fined not more than $300 or imprisoned not more than 90 days or both. Each day that the violation continues is a separate offense.

Whoever induces a job applicant or employee on any project subject to this section to give up or forgo any part of the wages to which entitled under the contract governing the project by threat not to employ, by threat of dismissal from employment, or by any other means may be fined not exceeding $1,000 or imprisoned not more than one year or both.

Any employee under this section who knowingly permits the contractor or subcontractor to pay less than the prevailing wage rate set forth in the contract, or who gives up any part of the compensation to which entitled under the contract, may be fined not exceeding $40 or imprisoned not more than 30 days or both. Each day any violation of this paragraph continues is a separate offense.

Subd. 7. Department of Transportation to enforce. The Department of Transportation shall require adherence to this section. The commissioner of transportation may demand and every contractor and subcontractor shall furnish copies of payrolls. The commissioner of transportation may examine all records relating to hours of work and the wages paid laborers and mechanics on work to which this section applies. Upon request of the Department of Transportation or upon complaint of alleged violation, the county attorney of the county in which the work is located shall investigate and prosecute violations in a court of competent jurisdiction.

History: 1973 c 724 s 4; 1975 c 191 s 5,6; 1976 c 166 s 7; 1976 c 331 s 38; 1982 c 424 s 130; 1984 c 628 art 4 s 1; 1986 c 444






Chapter 178 — APPRENTICE TRAINING

Section 178.01 — PURPOSES.

The purposes of this chapter are: to open to all people regardless of race, sex, creed, color or national origin, the opportunity to obtain training and on-the-job learning that will equip them for profitable employment and citizenship; to establish as a means to this end, a program of voluntary apprenticeship under approved apprenticeship agreements providing facilities for their training and guidance in the arts, skills, and crafts of industry and trade or occupation, with concurrent, supplementary instruction in related subjects; to promote apprenticeship opportunities under conditions providing adequate training and on-the-job learning and reasonable earnings; to relate the supply of skilled workers to employment demands; to establish standards for apprentice training; to establish an Apprenticeship Board and apprenticeship committees to assist in effectuating the purposes of this chapter; to provide for a Division of Labor Standards and Apprenticeship within the Department of Labor and Industry; to provide for reports to the legislature regarding the status of apprentice training in the state; to establish a procedure for the determination of apprenticeship agreement controversies; and to accomplish related ends.

History: (4260-31) 1939 c 363 s 1; 1974 c 144 s 1; 2003 c 128 art 11 s 4; 2007 c 135 art 7 s 1; 2007 c 140 art 11 s 1; 2010 c 280 s 2; 2012 c 295 art 1 s 1



Section 178.011 — DEFINITIONS.

Subdivision 1. Scope. The terms defined in this section have the meanings given and apply to this chapter.

Subd. 2. Apprentice. "Apprentice" means a worker who is at least 16 years of age who is employed to learn an apprenticeable trade or occupation in a registered apprenticeship program under this chapter.

Subd. 3. Apprenticeship Advisory Board. "Apprenticeship Advisory Board" or "board" means the Apprenticeship Advisory Board established under section 178.02 and as an advisory State Apprenticeship Council as defined in Code of Federal Regulations, title 29, section 29.2.

Subd. 4. Apprenticeship program. "Apprenticeship program" means a program registered under this chapter that includes standards containing all terms and conditions for the qualification, recruitment, selection, employment, and training of apprentices, as required under Code of Federal Regulations, title 29, parts 29 and 30, and a written apprenticeship agreement.

Subd. 5. Commissioner. "Commissioner" means the commissioner of labor and industry or a duly designated representative of the commissioner who is an employee of the department.

Subd. 6. Department. "Department" means the Department of Labor and Industry established under section 175.001.

Subd. 7. Division. "Division" means the department's Labor Standards and Apprenticeship Division, established under sections 175.16 and 178.03, and the State Apprenticeship Agency as defined in Code of Federal Regulations, title 29, part 29, section 29.2.

Subd. 8. Employer. "Employer" means any person or organization employing an apprentice whether or not the person or organization is a party to an apprenticeship agreement with the apprentice.

Subd. 9. Journeyworker. "Journeyworker" means a person who has attained a level of skill, abilities, and competencies recognized within an industry as having mastered the skills and competencies required for the trade or occupation.

Subd. 10. Registered apprenticeship agreement. "Registered apprenticeship agreement" or "apprenticeship agreement" means a written agreement, complying with section 178.07, between the division, sponsor, and apprentice, and, if the apprentice is a minor, the minor's parent or guardian, which contains the terms and conditions of the employment and training of the apprentice.

Subd. 11. Related instruction. "Related instruction" means an organized and systematic form of instruction designed to provide the apprentice with the knowledge of the theoretical and technical subjects related to the apprentice's trade or occupation. The instruction may be given in a classroom through trade, occupational, or industrial courses or, when of equivalent value, by correspondence, electronic media, or other forms of self-study approved by the commissioner.

Subd. 12. Sponsor. "Sponsor" means an employer, employer association, or apprenticeship committee as defined by Code of Federal Regulations, title 29, part 29, section 29.2, that operates an apprenticeship program and in whose name the program is or is to be registered or approved.

History: 2014 c 305 s 1



Section 178.012 — UNIFORMITY WITH FEDERAL LAW.

Subdivision 1. Apprenticeship rules. Federal regulations governing apprenticeship in effect on July 1, 2013, as provided by Code of Federal Regulations, title 29, part 29, sections 29.1 to 29.6 and 29.11, are the apprenticeship rules in this state, subject to amendment by this chapter or by rule under section 178.041.

Subd. 2. State Apprenticeship Agency. The commissioner shall take all necessary steps as permitted by law to obtain and maintain the status of the division as a State Apprenticeship Agency recognized by the United States Department of Labor under Code of Federal Regulations, title 29, part 29, section 29.13.

History: 2014 c 305 s 2



Section 178.02 — APPRENTICESHIP ADVISORY BOARD.

Subdivision 1. Members. The commissioner shall appoint an Apprenticeship Advisory Board composed of three representatives each from employer and employee organizations, and two representatives of the general public. A designee of the commissioner of education responsible for career and technical education or designee shall be an ex officio member of the board and shall serve in an advisory capacity only.

Subd. 2. Terms. The board shall not expire. The terms, compensation, and removal of appointed members shall be as provided in section 15.059.

Subd. 3. [Repealed, 1976 c 149 s 63]

Subd. 4. Duties. The board shall meet at the call of the commissioner and shall advise the commissioner about matters relating to this chapter. It shall propose occupational classifications for apprenticeship programs; propose minimum standards for apprenticeship programs and agreements; and advise on the establishment of such policies, procedures, and rules as the board or commissioner deems necessary in implementing the intent of this chapter.

History: (4260-32) 1939 c 363 s 2; 1951 c 333 s 1; Ex1967 c 1 s 6; 1974 c 144 s 2; 1976 c 149 s 34; 1979 c 130 s 1; 1986 c 444; 1993 c 132 s 3; 1Sp1995 c 3 art 16 s 13; 1997 c 192 s 29; 2001 c 161 s 35; 1Sp2003 c 9 art 10 s 9; 2007 c 135 art 7 s 2; 2007 c 140 art 11 s 2; 2009 c 78 art 6 s 16; 2014 c 305 s 3



Section 178.03 — DIVISION OF LABOR STANDARDS AND APPRENTICESHIP.

Subdivision 1. Establishment of division. There is established a Division of Labor Standards and Apprenticeship in the Department of Labor and Industry. This division shall be administered by a director, and be under the supervision of the commissioner.

Subd. 2. [Repealed, 2014 c 305 s 32]

Subd. 3. Duties and functions. (a) The division shall be administered as prescribed by this chapter and in accordance with Code of Federal Regulations, title 29, part 29; to promote equal employment opportunity in apprenticeship and other on-the-job learning and to establish a Minnesota plan for equal employment opportunity in apprenticeship which shall be consistent with standards established under Code of Federal Regulations, title 29, part 30, as amended.

(b) The division shall have the authority to make wage determinations applicable to the graduated schedule of wages and journeyworker wage rate for apprenticeship agreements, giving consideration to the existing wage rates prevailing throughout the state, except that no wage determination by the director shall alter an existing wage provision for apprentices or journeyworkers that is contained in a bargaining agreement in effect between an employer and an organization of employees, nor shall the director make any determination for the beginning rate for an apprentice that is below the wage minimum established by federal or state law.

(c) The division shall:

(1) issue certificates of registration to sponsors of approved apprenticeship programs;

(2) approve apprenticeship agreements if the division determines that approval is in the best interest of the apprentice and the agreement meets the standards established in this chapter;

(3) terminate any apprenticeship agreement according to the provisions of the agreement and this chapter;

(4) maintain a record of apprenticeship agreements and their disposition;

(5) issue certificates of completion of apprentices; and

(6) perform other duties as the commissioner deems necessary to carry out the intent of this chapter.

Subd. 4. Reciprocity approval. The commissioner, if requested by a program sponsor, shall grant reciprocity approval to apprentices, apprenticeship programs, and standards that are registered in other states. Program sponsors seeking reciprocal approval must meet the requirements of this chapter including the wage and hour provisions and apprentice ratio standards.

Subd. 5. [Repealed, 1987 c 403 art 2 s 164]

History: (4260-33) 1939 c 363 s 3; Ex1967 c 1 s 6; 1974 c 144 s 3; 1979 c 130 s 2,3; 1985 c 248 s 70; 1Sp1985 c 14 art 9 s 10; 1986 c 444; 2003 c 128 art 11 s 5,6; 2007 c 135 art 7 s 3; 2007 c 140 art 11 s 3; 2010 c 280 s 3,4; 2012 c 295 art 1 s 2,3; 2014 c 305 s 4; 2015 c 54 art 4 s 1



Section 178.035 — REGISTRATION OF APPRENTICESHIP PROGRAMS.

Subdivision 1. Application. To apply for the registration of an apprenticeship program, a sponsor shall submit a completed application to the division on a form provided by the commissioner, which shall include standards of apprenticeship that comply with the requirements of Code of Federal Regulations, title 29, part 29, section 29.5, and this chapter.

Subd. 2. Provisional approval. The division shall grant a provisional approval period of one year to an applicant demonstrating that the standards submitted meet the requirements of this chapter. The division may review each program granted provisional approval for quality and for conformity with the requirements of this section and section 178.036 at any time, but not less than biannually, during the provisional approval period. After review:

(1) a program that conforms with the requirements of this chapter:

(i) may be approved; or

(ii) may continue to be provisionally approved through the first full training cycle; and

(2) a program not in operation or not conforming with the requirements of this chapter during the provisional approval period shall be deregistered.

The division shall inform the applicant of the results of its review in writing at least 30 days prior to the expiration of the provisional approval period.

Subd. 3. Review. The division shall review all programs for quality and for conformity with the requirements of this chapter at the end of the first full training cycle. Subsequent review of a registered program must be conducted at least annually. Programs not in operation or not conforming to this chapter at the time of review may be recommended for deregistration.

Subd. 4. Program modification. To apply for modification of or change to a registered program, a sponsor shall submit a written request for modification to the division. The division shall approve or disapprove a modification request within 90 days from the date of receipt. If approved, the modification or change must be recorded and acknowledged within 90 days of its approval as an amendment to the registered program. If not approved, the division shall notify the sponsor in writing of the disapproval and the reasons for the disapproval. The division may provide technical assistance to a sponsor seeking to modify or change a registered program.

Subd. 5. Notice. When an application is submitted under subdivision 1 by an employer or employers' association, and where the standards, collective bargaining agreement, or other instrument provides for participation by a union in any manner in the operation of the substantive matters of the apprenticeship program, and the participation is exercised, a written acknowledgment of the union's agreement or a written statement specifying that the union has no objection to the registration is required. Where no union participation is evidenced and practiced, the employer or employers' association shall simultaneously furnish to the union, if any, which functions as the collective bargaining agent of the employees to be trained, a copy of its application for registration and the apprenticeship program. The commissioner shall provide a reasonable time of not less than 30 days nor more than 60 days for receipt of union comments, if any, before final action on the application for registration is taken. Union comments must be submitted to the division during the time period specified by the commissioner.

Subd. 6. Certificate. Upon registration of a program, the commissioner shall issue a certificate of registration to the sponsor. Within 30 days after the certificate is mailed or otherwise delivered to the sponsor, the sponsor must submit to the commissioner a copy of at least one executed apprenticeship agreement.

Subd. 7. Policy requirement. It must be the policy of the employer and sponsor that the recruitment, selection, employment, and training of apprentices during their apprenticeship must be without discrimination due to race, color, creed, religion, national origin, sex, sexual orientation, marital status, physical or mental disability, receipt of public assistance, or age. The employer and sponsor must take affirmative action to provide equal opportunity in apprenticeship and must operate the apprenticeship program as required under Code of Federal Regulations, title 29, part 30, and under the Minnesota plan for equal opportunity in apprenticeship.

History: 2014 c 305 s 5



Section 178.036 — STANDARDS OF APPRENTICESHIP.

Subdivision 1. Federal uniformity. Each program must have an organized, written plan of program standards embodying the terms and conditions of employment, training, and supervision of one or more apprentices in an apprenticeable trade or occupation, as defined in Code of Federal Regulations, title 29, part 29, section 29.4, and subscribed to by a sponsor and employer who has undertaken to carry out the apprentice training program. The program standards must contain the provisions that address each item identified in Code of Federal Regulations, title 29, part 29, section 29.5(b).

Subd. 2. Standards. In addition to the requirements in subdivision 1, the program standards must also contain provisions in compliance with subdivisions 3 to 12.

Subd. 3. Related instruction. A minimum of 144 hours of related instruction is required in each training cycle. At least 50 hours of related safety instruction is required during the term of apprenticeship. Time spent in related instruction cannot be considered as hours of work as required by the job process schedule. Every apprenticeship instructor must meet the Department of Education's requirements for a vocational-technical instructor or be a subject matter expert, which is an individual such as a journeyworker who is recognized within an industry as having expertise in a specific trade or occupation.

Subd. 4. Job process schedule. Each time-based apprenticeship program must include not less than 2,000 hours of reasonably continuous employment.

Subd. 5. Ratios. If the apprentice is covered by a collective bargaining agreement, the employer must follow the provisions of the collective bargaining agreement regarding the maximum number of apprentices to be employed at the work site for each journeyworker employed at the same work site. In the absence of a collective bargaining agreement, for the purposes of direct supervision and the safety and instruction of the apprentice, the ratio shall be:

(1) one apprentice for the first journeyworker employed at the work site plus one apprentice for each additional three journeyworkers employed at the work site;

(2) the work site ratio utilized by the majority of registered apprenticeship agreements in the same trade or occupation; or

(3) a program-specific ratio that has been approved by the Apprenticeship Advisory Board.

Subd. 6. Graduated schedule of wages. The graduated schedule of wages for an apprenticeship program shall be calculated as a percentage of the journeyworker rate in the majority of registered apprenticeship agreements in the same trade or occupation in the state. If there are no registered apprenticeship agreements in the same trade or occupation, the graduated schedule of wages may be determined by the sponsor.

Subd. 7. Probationary period. The standards must provide a period of probation of not more than 500 hours of employment and instruction extending over not more than four months, during which time the apprenticeship agreement shall be terminated by the director upon written request of either party, and providing that after such probationary period the apprenticeship agreement may be terminated by the director by mutual agreement of all parties thereto, or terminated by the director for good and sufficient reason.

Subd. 8. Dispute resolution. The program standards must include a provision that controversies or differences concerning the terms of the apprenticeship agreement which cannot be resolved by the parties thereto, or which are not covered by a collective bargaining agreement, may be submitted to the commissioner for determination as provided for in section 178.09.

Subd. 9. Term of apprenticeship. The term of apprenticeship may be measured either through:

(1) the time-based approach, which requires completion of at least 2,000 work hours of on-the-job training;

(2) the competency-based approach, which requires the attainment of competency; or

(3) the hybrid approach, which is a blend of the time-based and competency-based approaches.

Subd. 10. Training cycle. The training cycle for related instruction must be designated in hours, days, or months for each individual trade or occupation included in the standards.

Subd. 11. Responsibilities of apprentice. An apprentice employed under the program standards shall agree to be punctual and regular in attendance, and to endeavor to the best of the apprentice's ability to perfect the required skills for the trade or occupation.

Subd. 12. Coordination of apprentices. The sponsor shall designate a qualified individual as a coordinator of apprentices who shall:

(1) maintain an adequate record of progress in training each apprentice;

(2) be responsible for assuring that the requirements of the applicable learning program are met during the prescribed training term; and

(3) perform other duties as may be assigned by the sponsor relative to the development and operation of an effective program of apprenticeship.

History: 2014 c 305 s 6



Section 178.041 — RULEMAKING POWER.

Subdivision 1. Rules. The commissioner may, upon receipt of the board's proposals, accept, adopt, and issue them by rule with any modifications or amendments the commissioner finds appropriate. The commissioner may refer them back to the board with recommendations for further study, consideration and revision. If the commissioner refuses to accept, adopt, and issue by rule or other appropriate action a board proposal, the commissioner must provide a written explanation of the reason for the refusal to the board within 30 days after the board submitted the proposal to the commissioner. Additional rules may be issued as the commissioner may deem necessary.

Subd. 2. Chapter 14 applies. Rules, modifications, amendments, and repeals thereof which may be issued by the commissioner under this chapter shall be adopted in accordance with chapter 14 and shall have the force and effect of law.

History: 1974 c 144 s 4; 1982 c 424 s 130; 1986 c 444; 2007 c 135 art 7 s 4; 2007 c 140 art 11 s 4; 2014 c 305 s 7



Section 178.044 — DETERMINATION OF APPRENTICE WAGES.

Subdivision 1. Maximum hours. The maximum number of hours of work per week shall not exceed either the number prescribed by law or the customary regular number of hours per week for the employees of the company by which the apprentice is employed. Time spent in related and supplemental instruction for any apprentice shall not be included in the maximum number of hours of work per workweek.

Subd. 2. Overtime. An apprentice may be allowed to work overtime provided that the overtime work does not conflict with related instruction course attendance. All time in excess of the number of hours of work per week as specified in the apprenticeship agreement shall be considered overtime. For overtime, the apprentice's rate of pay shall be increased by the same percentage as the journeyworker's rate of pay for overtime is increased in the same industry or establishment.

Subd. 3. Journeyworker wage rate. If the apprentice is not covered by a collective bargaining agreement, the journeyworker wage rate upon which the apprenticeship agreement graduated schedule of wages is calculated shall be:

(1) the most current Minnesota state prevailing wage rate determination for the same trade or occupation in the county in which the apprentice's employer is located. If an apprenticeship agreement entered into after January 1, 2015, does not specify fringe benefits, the journeyworker wage rate upon which the apprentice wage rate is calculated must be the total rate listed in the wage determination; or

(2) if there is no Minnesota prevailing wage rate determination for the same trade or occupation in the county in which the apprentice's employer is located, the journeyworker wage may be determined by the sponsor with the approval of the division.

History: 2014 c 305 s 8



Section 178.07 — REGISTERED APPRENTICESHIP AGREEMENTS.

Subdivision 1. Approval required. (a) The division shall approve, if it determines that it is in the best interest of the apprentice, an apprenticeship agreement that meets the standards established in this section.

(b) All terminations, cancellations, and transfers of apprenticeship agreements shall be approved by the division in writing. The division must be notified in writing by the sponsor within 45 days of all terminations, cancellations, or transfer of apprenticeship agreements.

Subd. 2. Signatures required. Apprenticeship agreements shall be signed by the division, the sponsor, and by the apprentice, and if the apprentice is a minor, by a parent or legal guardian. When a minor enters into an apprenticeship agreement under this chapter for a period of learning extending into majority, the apprenticeship agreement shall likewise be binding for such a period as may be covered during the apprentice's majority.

Subd. 3. Contents. Every apprenticeship agreement entered into under this chapter shall contain:

(1) the names of the contracting parties, and the signatures required by subdivision 2;

(2) the date of birth, and information as to the race and sex of the apprentice, and, on a voluntary basis, the apprentice's Social Security number;

(3) contact information of the sponsor and the division;

(4) a statement of the trade or occupation which the apprentice is to be taught, the date on which the apprenticeship will begin, and the number of hours to be spent by the apprentice in work and the number of hours to be spent in concurrent, related instruction;

(5) a statement of the wages to be paid the apprentice under sections 178.036, subdivision 6, and 178.044, as applicable;

(6) a statement listing any fringe benefits to be provided to the apprentice;

(7) a statement incorporating as part of the agreement the registered standards of the apprenticeship program on the date of the agreement and as they may be amended during the period of the agreement;

(8) a statement that the apprentice will be accorded equal opportunity in all phases of apprenticeship employment and training, without discrimination due to race, color, creed, religion, national origin, sex, sexual orientation, marital status, physical or mental disability, receipt of public assistance, or age; and

(9) such additional terms and conditions as may be prescribed or approved by the commissioner not inconsistent with the provisions of this chapter.

History: (4260-37) 1939 c 363 s 7; 1941 c 85; 1974 c 144 s 7; 1986 c 444; 2012 c 295 art 1 s 7; 2014 c 305 s 9; 2015 c 54 art 4 s 2



Section 178.09 — INVESTIGATIONS AND ENFORCEMENT OF APPRENTICESHIP AGREEMENTS.

Subdivision 1. Complaint. Upon the complaint of any interested person or upon the division's own initiative, the division may investigate to determine if there has been a violation of the terms of an apprenticeship agreement made under this chapter. Complaints must be made in writing within 60 days of the events giving rise to the complaint and must set forth the specific matters complained of together with relevant facts and circumstances. Copies of pertinent documents and correspondence must accompany the complaint. The division may conduct such proceedings as are necessary for that investigation and determination. All such proceedings shall be on a fair and impartial basis.

Subd. 2. Determination; appeal. Within 90 days after the receipt of a complaint, the division must issue a determination. The determination of the division shall be filed with the commissioner and written notice shall be served on all parties affected by it. Any person aggrieved by any determination or action of the director may appeal to the commissioner. If no appeal is filed with the commissioner within ten days of the date of service, the division's determination shall become the final order of the commissioner. If an appeal is filed, the commissioner shall appoint and convene a hearing board to be composed of three members of the Apprenticeship Advisory Board appointed under section 178.02, one member being a representative of an employer organization, one representative being a member of an employee organization, and one member representing the general public. The board shall hold a hearing on the appeal after due notice to the interested parties and shall submit to the commissioner findings of fact and a recommended decision accompanied by a memorandum of the reasons for it. Within 30 days after submission, the commissioner may adopt the recommended decision of the board, or disregard the recommended decision of the board and prepare a decision based on the findings of fact and accompanied by a memorandum of reasons for that decision. Written notice of the commissioner's determination and order shall be served on all parties affected by it. Any person aggrieved by the commissioner's determination and order under this section is entitled to judicial review under sections 14.63 to 14.68 in the same manner that a person aggrieved by a final decision in a contested case is entitled to judicial review. The commissioner's determination and order under this section shall be a final decision and order of the department for purposes of sections 14.63 to 14.68.

Subd. 3. Service. Service under this chapter may be by certified first class mail, personal service, or in accordance with any consent to service filed with the commissioner. Service by mail shall be accomplished in the manner provided in Minnesota Rules, part 1400.5550, subpart 2. Personal service shall be accomplished in the manner provided in Minnesota Rules, part 1400.5550, subpart 3.

History: (4260-39) 1939 c 363 s 9; Ex1967 c 1 s 6; 1974 c 144 s 9; 1983 c 247 s 76; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2012 c 295 art 1 s 9,10; 2014 c 305 s 10



Section 178.091 — INVESTIGATIONS AND ENFORCEMENT; APPRENTICESHIP PROGRAMS AND STANDARDS.

Subdivision 1. Investigations. In order to carry out the purposes of this chapter, the commissioner may investigate registered apprenticeship programs and applicants for program registration to determine whether there are any grounds for deregistration of a registered program or for the denial of an application. Persons requested by the commissioner to provide information or produce documents shall respond within 30 days of the commissioner's service of the request.

Subd. 2. Grounds. (a) The commissioner may deregister a registered apprenticeship program or deny an application for registration if:

(1) the program does not comply with any requirement of Code of Federal Regulations, title 29, part 29 or 32, this chapter, or any rule adopted pursuant to section 178.041;

(2) the program does not have at least one registered apprentice in each trade or occupation, except for the following specified periods of time:

(i) within the first 30 days after the date a program is registered; or

(ii) within one year of the date that a program graduates an apprentice in a trade or occupation and the date of registration for the next apprentice in that trade or occupation; or

(3) the program is not conducted, operated, or administered in accordance with the program's registered standards or with the requirements of this chapter, including but not limited to:

(i) failure to provide on-the-job learning;

(ii) failure to provide related instruction;

(iii) failure of an employer to pay the apprentice a progressively increasing schedule of wages consistent with the apprentice's skills acquired; or

(iv) persistent and significant failure to perform successfully.

(b) The commissioner may deregister an apprenticeship program at the written request of the sponsor in a manner consistent with the provisions of Code of Federal Regulations, title 29, part 29, section 29.8(a).

Subd. 3. Reinstatement. If the commissioner deregisters a registered apprenticeship program, the sponsor may request reinstatement not before one year after the effective date of the deregistration. The commissioner may, as a condition of reinstatement, require the sponsor to comply with reasonable conditions the commissioner considers necessary to effectuate the purposes of this chapter.

Subd. 4. Orders; hearings related to orders. (a) If the commissioner determines that a registered apprenticeship program should be deregistered or that an application for registration should be denied, the commissioner shall issue to and serve on the sponsor an order deregistering the program's registration or denying the application for registration.

(b) An order issued under this subdivision must specify:

(1) the deficiency and the required remedy or corrective action;

(2) the time period to effectuate the required remedy or corrective action, which shall be no more than 90 days; and

(3) any other requirement consistent with Code of Federal Regulations, title 29, part 29, section 29.8(b).

(c) The sponsor to whom the commissioner issues an order under this subdivision may appeal to a hearing board appointed consistent with section 178.09, subdivision 2.

History: 2014 c 305 s 11



Section 178.10 — LIMITATION.

(a) The provisions of this chapter shall have no application to those individuals who are apprenticed by the commissioner of corrections pursuant to sections 242.43 and 242.44.

(b) Nothing in this chapter or any apprenticeship agreement operates to invalidate:

(1) any apprenticeship provision in any collective bargaining agreement between employers and employees establishing higher apprenticeship standards; or

(2) any special provision for veterans, minority persons, or women, in the standards, apprentice qualifications, or operation of the program or in the apprenticeship agreement which is not otherwise prohibited by law.

History: (4260-41) 1939 c 363 s 11; 1965 c 51 s 36; 1973 c 654 s 15; 1975 c 271 s 6; 1983 c 274 s 18; 2014 c 305 s 12



Section 178.11 — LABOR EDUCATION ADVANCEMENT GRANT PROGRAM.

The commissioner shall establish the labor education advancement grant program for the purpose of facilitating the participation of minorities and women in apprenticeable trades and occupations. The commissioner shall award grants to community-based organizations serving the targeted populations on a competitive request-for-proposal basis. Interested organizations shall apply for the grants in a form prescribed by the commissioner. As part of the application process, applicants must provide a statement of need for the grant, a description of the targeted population and apprenticeship opportunities, a description of activities to be funded by the grant, evidence supporting the ability to deliver services, information related to coordinating grant activities with other employment and learning programs, identification of matching funds, a budget, and performance objectives. Each submitted application shall be evaluated for completeness and effectiveness of the proposed grant activity.

History: 1995 c 224 s 72; 2010 c 280 s 7






Chapter 179 — LABOR RELATIONS

Section 179.01 — DEFINITIONS; MINNESOTA LABOR RELATIONS ACT.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of sections 179.01 to 179.17, shall be given the meanings subjoined to them.

Subd. 2. Person. "Person" includes individuals, partnerships, associations, corporations, trustees, and receivers.

Subd. 3. Employer. "Employer" includes all persons employing others and all persons acting in the interest of an employer, but does not include the state, or any political or governmental subdivision thereof, nor any person subject to the Federal Railway Labor Act, as amended from time to time, nor the state or any political or governmental subdivision thereof except when used in section 179.13.

Subd. 4. Employee. "Employee" includes, in addition to the accepted definition of the word, any employee whose work has ceased because of any unfair labor practice, as defined in section 179.12, on the part of the employer or because of any current labor dispute and who has not obtained other regular and substantially equivalent employment, but does not include any individuals employed in agricultural labor or by a parent or spouse or in domestic service of any person at the person's own home.

Subd. 5. Representative of employees. "Representative of employees" means a labor organization or one or more individuals selected by a group of employees as provided in section 179.16.

Subd. 6. Labor organization. "Labor organization" means any organization of employees which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances or terms or conditions of employment.

Subd. 7. Labor dispute. "Labor dispute" includes any controversy concerning employment, tenure or conditions or terms of employment or concerning the association or right of representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms, tenure, or other conditions of employment, regardless of whether or not the relationship of employer and employee exists as to the disputants.

Subd. 8. Strike. "Strike" means the temporary stoppage of work by the concerted action of two or more employees as a result of a labor dispute.

Subd. 9. Lockout. "Lockout" is the refusal of the employer to furnish work to employees as a result of a labor dispute.

Subd. 10. Commission. "Commission" means the commission of three members which may be appointed by the governor to conduct hearings under this chapter.

Subd. 11. Unfair labor practice. "Unfair labor practice" means an unfair labor practice defined in sections 179.11 and 179.12.

Subd. 12. Competent evidence. "Competent evidence" means evidence admissible in a court of equity and such other evidence other than hearsay as is relevant and material to the issue and is of such character that it would be accepted by reasonable persons as worthy of belief.

Subd. 13. Agricultural products. "Agricultural products" includes, but is not restricted to, horticultural, viticultural, dairy, livestock, poultry, bee, and any farm products.

Subd. 14. Processor. "Processor" means the person who first processes or prepares agricultural products, or manufactures products therefrom, for sale after receipt thereof from the producer.

Subd. 15. Marketing organization. "Marketing organization" means any organization of producers or processors organized to engage in any activity in connection with the marketing or selling of agricultural products or with the harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping or utilization thereof, or the manufacturing or marketing of the by-products thereof, or in connection with the manufacturing, selling or supply of machinery, equipment, or supplies for their members or patrons.

Subd. 16. Professional strikebreaker. "Professional strikebreaker" means any person who:

(a) makes an offer to an employer at whose place of business a labor dispute is presently in progress to work as a replacement for an employee or employees involved in such labor dispute; and

(b) during a period of five years immediately preceding such offer, has, on more than one occasion, made an offer to employers to work as a temporary employee to personally replace employees involved in labor disputes. For the purposes of this subdivision, "work" shall mean the rendering of services for wages or other consideration. For the purposes of this subdivision, "offer" shall include arrangements made for or on behalf of employers by any person.

History: (4254-21) 1939 c 440 s 1; 1943 c 624 s 1,5; 1973 c 149 s 1; 1986 c 444



Section 179.02 — BUREAU OF MEDIATION SERVICES.

Subdivision 1. Establishment. There is established a Bureau of Mediation Services under the supervision and control of a commissioner. The commissioner shall be appointed by the governor under the provisions of section 15.06.

Subd. 2. Special mediators. The commissioner may, from time to time, appoint special mediators to aid in the settlement of particular labor disputes or controversies who shall have the same power and authority as the commissioner with respect to such dispute and such appointment shall be for the duration only of the particular dispute. Such special mediators shall be paid a per diem allowance as determined by the commissioner, while so engaged and their necessary expenses.

Subd. 3. Rules. The commissioner shall adopt rules to govern proceedings before the commissioner under the provisions of this chapter.

Subd. 4. Roster of arbitrators. The commissioner shall maintain a roster of persons suited and qualified by training and experience to act as arbitrators of labor disputes and shall provide parties to a labor dispute with the names of persons on the roster upon written request. The commissioner shall adopt rules governing appointments to, removals from, and administration of this roster.

Subd. 5. Labor-management committees. The commissioner may provide technical support and assistance to voluntary joint labor-management committees established for the purpose of improving relationships between unions and employers at area, industry, or work-site levels.

Subd. 6. Receipt of gifts, money; appropriation. (a) The commissioner may apply for, accept, and disburse gifts, bequests, grants, or payments for services from the United States, the state, private foundations, or any other source.

(b) Money received by the commissioner under this subdivision must be deposited in a separate account in the state treasury and invested by the State Board of Investment. The amount deposited, including investment earnings, is appropriated to the commissioner to carry out duties of the commissioner.

(c) The commissioner must post and maintain, on the Bureau of Mediation Services Web site, a list of the sources of funds and amounts received under this subdivision.

History: (4254-22) 1939 c 440 s 2; 1949 c 739 s 14; 1951 c 713 s 17; 1969 c 1129 art 2 s 1; 1977 c 305 s 25; 1987 c 45 s 1,2; 1987 c 186 s 15; 1989 c 255 s 1; 1990 c 546 s 1; 1999 c 221 s 4; 2014 c 312 art 3 s 8



Section 179.03 — POLITICAL ACTIVITIES FORBIDDEN.

Any mediator, under the provisions of sections 179.01 to 179.17, who exerts personal influence, directly or indirectly, to induce any other person to adopt the mediator's political views, or to favor any particular candidate for office, or to contribute funds for political purposes shall forthwith be removed from office or position by the appointing authority; provided, that before removal the commissioner of mediation services shall be entitled to a hearing before the governor, and any other employee shall be entitled to a similar hearing before the commissioner of mediation services.

History: (4254-23) 1939 c 440 s 3; 1969 c 1129 art 2 s 2; 1974 c 139 s 1; 1986 c 444; 1987 c 186 s 15



Section 179.04 — EXPENSES; FEES.

Subdivision 1. Travel and other expenses. The commissioner of mediation services and employees, or any special mediator, shall be paid their actual and necessary traveling and other expenses incurred in the performance of their duties. Vouchers for such expenses shall be itemized and sworn to by the person incurring the expense.

Subd. 2. Seminar and workshop fees. The commissioner shall charge a fee to each participant at a labor relations education seminar or workshop so that all expenditures except salaries of bureau employees are reimbursed at least 100 percent. Receipts shall be credited to the general fund.

History: (4254-24) 1939 c 440 s 4; 1969 c 1129 art 2 s 3; 1979 c 333 s 89; 1986 c 444; 1987 c 186 s 15



Section 179.06 — COLLECTIVE BARGAINING AGREEMENTS.

Subdivision 1. Notices. When any employee, employees, or representative of employees, or labor organization shall desire to negotiate a collective bargaining agreement, or make any change in any existing agreement, or shall desire any changes in the rates of pay, rules or working conditions in any place of employment, it shall give written notice to the employer of its demand, which notice shall follow the employer if the place of employment is changed, and it shall thereupon be the duty of the employer and the representative of employee or labor organization to endeavor in good faith to reach an agreement respecting such demand. An employer shall give a like notice to employees, representative, or labor organizations of any intended change in any existing agreement. If no agreement is reached at the expiration of ten days after service of such notice, any employees, representative, labor organization, or employer may at any time thereafter petition the commissioner of mediation services to take jurisdiction of the dispute and it shall be unlawful for any labor organization or representative to institute or aid in the conduct of a strike or for an employer to institute a lockout, unless such petition has been served by the party taking such action upon the commissioner and the other parties to the labor dispute at least ten days before the strike or lockout becomes effective. Unless the strike or lockout is commenced within 90 days from the date of service of the petition upon the commissioner, it shall be unlawful for any of the parties to institute or aid in the conduct of a strike or lockout without serving a new petition in the manner prescribed for the service of the original petition, provided that the 90-day period may be extended by written agreement of the parties filed with the commissioner.

A petition by the employer shall be signed by the employer or a duly authorized officer or agent; and a petition by the employees shall be signed by their representative or its officers, or by the committee selected to negotiate with the employer. In either case the petition shall be served by delivering it to the commissioner in person or by sending it by certified mail addressed to the commissioner at the commissioner's office. The petition shall state briefly the nature of the dispute and the demands of the party who serves it. Upon receipt of a petition, the commissioner shall fix a time and place for a conference with the parties to the labor dispute upon the issues involved in the dispute, and shall then take whatever steps the commissioner deems most expedient to bring about a settlement of the dispute, including assisting in negotiating and drafting a settlement agreement. It shall be the duty of all parties to a labor dispute to respond to the summons of the commissioner for joint or several conferences with the commissioner and to continue in such conference until excused by the commissioner, not beyond the ten-day period heretofore prescribed except by mutual consent of the parties.

[See Note.]

Subd. 2. Commissioner, powers and duties. The commissioner may at the request of either party to a labor dispute render assistance in settling the dispute without the necessity of filing the formal petition referred to in subdivision 1. If the commissioner takes jurisdiction of the dispute as a result of such a request, the commissioner shall then proceed as provided in subdivision 1.

History: (4254-26) 1939 c 440 s 6; 1941 c 469 s 1; 1955 c 837 s 1; 1969 c 1129 art 2 s 5; 1986 c 444; 1987 c 186 s 15

NOTE: The part of subdivision 1 that prohibits a strike or a lockout until ten days after service of a petition to the commissioner of mediation services was preempted under federal law by Faribault Daily News, Inc. v. International Typographical Union, 53 N.W.2d 36 (Minn. 1952).



Section 179.07 — LABOR DISPUTE AFFECTING PUBLIC INTERESTS; PROCEDURE.

If the dispute is in any industry, business, or institution affected with a public interest, which includes, but is not restricted to, any industry, business, or institution engaged in supplying the necessities of life, safety, or health, so that a temporary suspension of its operation would endanger the life, safety, health, or well-being of a substantial number of people of any community, the provisions of section 179.06 shall apply. The commissioner may appoint a fact finding commission composed of three members to conduct a hearing and make a report on the issues involved and the merits of the respective contentions of the parties to the dispute. If the commissioner decides to appoint a commission, the commissioner shall immediately notify the parties to the labor dispute. The members of such commission shall on account of vocations, employment, or affiliations be representatives of employees, employers, and the public, respectively. If and when the commissioner notifies the parties of the decision to appoint a commission, neither party to the dispute shall make any change in the situation affecting the dispute and no strike or lockout shall be instituted until 30 days after the commissioner's notification to the parties. If the commissioner fails to appoint a commission within five days after notification to the parties, this limitation on the parties shall be suspended and inoperative. If the commissioner thereafter appoints a commission, no strike or lockout having been instituted in the meantime, the limitation shall again become operative, but in no case for more than the original 30-day period. The 30-day period may be extended by stipulation of the parties to the labor dispute, which shall be filed with the commissioner. The commission shall meet within five days of its appointment by the commissioner and conduct the hearings which are necessary to render its report on the issues involved and merits of the contentions of the parties. The report of the commission shall be filed with the commissioner not less than five days prior to the end of the 30-day period set forth above or any extension thereof. The commissioner shall provide copies of the report to the parties to the dispute and may make the report public.

History: (4254-27) 1939 c 440 s 7; 1941 c 469 s 2; 1969 c 1129 art 2 s 6; 1986 c 444; 1987 c 45 s 3; 1987 c 186 s 15



Section 179.08 — POWERS OF COMMISSION APPOINTED BY COMMISSIONER.

(a) The commission appointed by the commissioner pursuant to the provisions of section 179.07 shall have the power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence which relates to any matter involved in any such hearing, and may by its chair administer oaths and affirmations, and may examine witnesses. Such attendance of witnesses and the production of such evidence may be required from any place in the state at any designated place of hearing, but whenever practical hearings shall be held in a county where the labor dispute has arisen or exists.

(b) In case of contumacy or refusal to obey a subpoena issued under paragraph (a), the district court of the state for the county where the proceeding is pending or in which the person guilty of such contumacy or refusal to obey is found, or resides, or transacts business, or application by the commission shall have jurisdiction to issue to such person an order requiring such person to appear before the commission, there to produce evidence as so ordered, or there to give testimony touching the matter under investigation or in question, and any failure to obey such order of the court may be punished by the court as a contempt thereof.

(c) Any party to or party affected by the dispute may appear before the commission in person or by attorney or by their representative, and shall have the right to offer competent evidence and to be heard on the issues before the report of the commission is made.

Any commissioners so appointed shall be paid a per diem allowance not to exceed that established for arbitrators in section 179A.16, subdivision 8, and their necessary expenses while serving.

History: (4254-28) 1939 c 440 s 8; 1941 c 469 s 3; 1969 c 1129 art 2 s 7; 1986 c 444; 1987 c 45 s 4; 1987 c 186 s 15



Section 179.083 — JURISDICTIONAL CONTROVERSIES.

Whenever two or more labor organizations adversely claim for themselves or their members jurisdiction over certain classifications of work to be done for any employer or in any industry, or over the persons engaged in or performing such work and such jurisdictional interference or dispute is made the ground for picketing an employer or declaring a strike or boycott against the employer, the commissioner may appoint a labor referee to hear and determine the jurisdictional controversy. If the labor organizations involved in the controversy have an agreement between themselves defining their respective jurisdictions, or if they are affiliated with the same labor federation or organization which has by the charters granted to the contending organizations limited their jurisdiction, the labor referee shall determine the controversy in accordance with the proper construction of the agreement or of the provisions of the charters of the contending organizations. If there is no agreement or charter which governs the controversy, the labor referee shall make such decision as, in consideration of past history of the organization, harmonious operation of the industry, and most effective representation for collective bargaining, will best promote industrial peace. If the labor organizations involved in the controversy so desire, they may submit the controversy to a tribunal of the federation or labor organization which has granted their charters or to arbitration before a tribunal selected by themselves, provided the controversy is so submitted prior to the appointment by the governor of a labor referee to act in the controversy. After the appointment of the labor referee by the governor, or the submission of the controversy to another tribunal as herein provided, it shall be unlawful for any person or labor organization to call or conduct a strike or boycott against the employer or industry or to picket any place of business of the employer or in the industry on account of such jurisdictional controversy.

History: 1943 c 624 s 6; 1969 c 1129 art 2 s 8; 1986 c 444; 1987 c 45 s 5; 1987 c 186 s 15



Section 179.09 — ARBITRATION.

When a labor dispute arises which is not settled by mediation such dispute may, by written agreement of the parties, be submitted to arbitration on such terms as the parties may specify, including among other methods the arbitration procedure under the terms of sections 572B.01 to 572B.31 and arbitration under the Voluntary Industrial Arbitration Tribunal of the American Arbitration Association. If such agreement so provides, the commissioner of mediation services may act as a member of any arbitration tribunal created by any such agreement and, if the agreement so provides, the commissioner may appoint one or more of such arbitrators. Either or both of the parties to any such agreement or any arbitration tribunal created under any such agreement may apply to the commissioner to have the tribunal designated as a temporary arbitration tribunal and, if so designated, the temporary arbitration tribunal shall have power to administer oaths to witnesses and to issue subpoenas for the attendance of witnesses and the production of evidence, which subpoenas shall be enforced in the same manner as subpoenas issued by the commission under section 179.08. Any such temporary arbitration tribunal shall file with the commissioner a copy of its report, duly certified by its chair.

History: (4254-29) 1939 c 440 s 9; 1957 c 633 s 24; 1969 c 1129 art 2 s 9; 1986 c 444; 1987 c 186 s 15; 2010 c 264 art 2 s 4



Section 179.10 — JOINING LABOR ORGANIZATIONS; UNITING FOR COLLECTIVE BARGAINING.

Subdivision 1. Employees' right of self-organization. Employees shall have the right of self-organization and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection; and such employees shall have the right to refrain from any and all such activities.

Subd. 2. Employers associations. Employers have the right to associate together for the purpose of collective bargaining.

History: (4254-30) 1939 c 440 s 10; 1941 c 469 s 4



Section 179.11 — UNFAIR LABOR PRACTICES BY EMPLOYEES.

It shall be an unfair labor practice:

(1) for any employee or labor organization to institute a strike if such strike is a violation of any valid collective agreement between any employer and its employees or labor organization and the employer is, at the time, in good faith complying with the provisions of the agreement, or to violate the terms and conditions of such bargaining agreement;

(2) for any employee or labor organization to institute a strike if the calling of such strike is in violation of sections 179.06 or 179.07;

(3) for any person to seize or occupy property unlawfully during the existence of a labor dispute;

(4) for any person to picket or cause to be picketed a place of employment of which place the person is not an employee while a strike is in progress affecting the place of employment, unless the majority of persons engaged in picketing the place of employment at these times are employees of the place of employment;

(5) for more than one person to picket or cause to be picketed a single entrance to any place of employment where no strike is in progress at the time;

(6) for any person to interfere in any manner with the operation of a vehicle or the operator thereof when neither the owner nor operator of the vehicle is at the time a party to a strike;

(7) for any employee, labor organization, or officer, agent, or member thereof, to compel or attempt to compel any person to join or to refrain from joining any labor organization or any strike against the person's will by any threatened or actual unlawful interference with the person, or immediate family member, or physical property, or to assault or unlawfully threaten any such person while in pursuit of lawful employment;

(8) unless the strike has been approved by a majority vote of the voting employees in a collective bargaining unit of the employees of an employer or association of employers against whom such strike is primarily directed, for any person or labor organization to cooperate in engaging in, promoting or inducing a strike. Such vote shall be taken by secret ballot at an election called by the collective bargaining agent for the unit, and reasonable notice shall be given to all employees in the collective bargaining unit of the time and place of election; or

(9) for any person or labor organization to hinder or prevent by intimidation, force, coercion or sabotage, or by threats thereof, the production, transportation, processing or marketing by a producer, processor or marketing organization, of agricultural products, or to combine or conspire to cause or threaten to cause injury to any processor, producer or marketing organization, whether by withholding labor or other beneficial intercourse, refusing to handle, use or work on particular agricultural products, or by other unlawful means, in order to bring such processor or marketing organization against its will into a concerted plan to coerce or inflict damage upon any producer; provided that nothing in this subsection shall prevent a strike which is called by the employees of such producer, processor or marketing organization for the bona fide purpose of improving their own working conditions or promoting or protecting their own rights of organization, selection of bargaining representative or collective bargaining.

The violation of clauses (2), (3), (4), (5), (6), (7), (8) and (9) are hereby declared to be unlawful acts.

History: (4254-31) 1939 c 440 s 11; 1941 c 469 s 7; 1943 c 624 s 2,3; 1986 c 444



Section 179.12 — EMPLOYERS' UNFAIR LABOR PRACTICES.

It is an unfair labor practice for an employer:

(1) to institute a lockout of its employees in violation of a valid collective bargaining agreement between the employer and its employees or labor organization if the employees at the time are in good faith complying with the provisions of the agreement, or to violate the terms and conditions of the bargaining agreement;

(2) to institute a lockout of its employees in violation of section 179.06 or 179.07;

(3) to encourage or discourage membership in a labor organization by discrimination in regard to hire or tenure of employment or any terms or conditions of employment; provided, that this clause does not apply to the provisions of collective bargaining agreements entered into voluntarily by an employer and its employees or a labor organization representing the employees as a bargaining agent, as provided by section 179.16;

(4) to discharge or otherwise to discriminate against an employee because the employee has signed or filed an affidavit, petition, or complaint or given information or testimony under this chapter;

(5) to spy directly or through agents or any other persons upon activities of employees or their representatives in the exercise of their legal rights;

(6) to distribute or circulate a blacklist of individuals exercising a legal right or of members of a labor organization for the purpose of preventing individuals who are blacklisted from obtaining or retaining employment;

(7) to engage or contract for the services of a person who is an employee of another if the employee is paid a wage that is less than the wage to be paid by the engaging or contracting employer under an existing union contract for work of the same grade or classification;

(8) willfully and knowingly to utilize a professional strikebreaker to replace an employee or employees involved in a strike or lockout at a place of business located within this state; or

(9) to grant or offer to grant the status of permanent replacement employee to a person for performing bargaining unit work for an employer during a lockout of employees in a labor organization or during a strike of employees in a labor organization authorized by a representative of employees.

The violation of clause (2), (4), (5), (6), (7), (8), or (9) is an unlawful act.

History: (4254-32) 1939 c 440 s 12; 1941 c 469 s 8; 1955 c 669 s 1; 1973 c 149 s 2; 1986 c 444; 1991 c 239 s 1; 1999 c 86 art 1 s 44

NOTE: Clause (9) was preempted under federal law by Midwest Motor Express Inc. v. International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 120, 512 N.W.2d 881 (Minn. 1994).



Section 179.121 — OPERATION OF VEHICLE WHERE DISPUTE IS IN PROGRESS.

Any person who operates a motor vehicle which is entering or leaving a place of business or employment where there is a clear notice that a labor dispute is in progress, and who fails to bring the vehicle to a full stop at the entrance to or exit from that place, or who fails to exercise caution in entering or leaving that place, is guilty of a misdemeanor.

History: 1979 c 331 s 1



Section 179.13 — INTERFERENCES WHICH ARE UNLAWFUL.

Subdivision 1. Unlawful acts. It shall be unlawful for any person at any time to interfere with the free and uninterrupted use of public roads, streets, highways or methods of transportation or conveyance or to wrongfully obstruct ingress to and egress from any place of business or employment.

Subd. 2. Unfair labor practice. It is an unfair labor practice for any employee or labor organization to commit an unlawful act as defined in subdivision 1.

History: (4254-33) 1939 c 440 s 13; 1943 c 624 s 4



Section 179.135 — PROTECTION OF COLLECTIVE BARGAINING AGREEMENTS.

Subdivision 1. Agreement protected from intervention. No employer holding a valid collective bargaining agreement with any labor organization recognized or certified by the commissioner of mediation services or the National Labor Relations Board as the accredited bargaining representative for the employees or any group of employees of such employer shall be required to enter into negotiations with any other labor organization respecting the employees covered by the existing union agreement, so long as the existing agreement remains in full force and effect in accordance with its terms except where a successor labor organization has been certified as the representative of the employees covered by such agreement by the commissioner of mediation services or the National Labor Relations Board and recognized by the employer.

Subd. 2. Prohibition against violation. The violation of the provisions of this section by any officer, business agent, employee or other representative of any labor organization is prohibited.

History: 1947 c 593 s 1,2; 1969 c 1129 art 2 s 10; 1987 c 186 s 15



Section 179.14 — INJUNCTIONS; TEMPORARY RESTRAINING ORDERS.

When any unfair labor practice is threatened or committed, a suit to enjoin such practice may be maintained in the district court of any county wherein such practice has occurred or is threatened. In any suit to enjoin any of the unfair labor practices set forth in sections 179.11 and 179.12, the provisions of sections 185.02 to 185.19 shall not apply. No court of the state shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of the violation of sections 179.11 and 179.12, as herein defined, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court to the effect that the acts set forth in sections 179.11 and 179.12 have been threatened and will be committed unless restrained, or have been committed and will be continued unless restrained. No temporary restraining order may be issued under the provisions of sections 179.01 to 179.17 except upon the testimony of witnesses produced by the applicant in open court and upon a record being kept of such testimony nor unless the temporary restraining order is returnable within seven days from the time it is granted which shall be noted on the order of the court. It shall be the duty of the court to give the trial or hearing of any suits or proceedings arising under this section precedence over all other civil suits which are ready for trial. Failure of the trial court to decide a motion for a temporary injunction within seven days from the date the hearing thereon is concluded shall dissolve any restraining order issued therein without further order of the court. Failure of the trial court to decide any suit brought under this section within 45 days from the date the trial was ended shall dissolve any restraining order or temporary injunction issued therein without further order of the court.

History: (4254-34) 1939 c 440 s 14; 1941 c 469 s 5; 1943 c 658 s 1



Section 179.15 — VIOLATORS NOT ENTITLED TO BENEFITS OF CERTAIN SECTIONS.

Any employer, employee, or labor organization who has violated any of the provisions of sections 179.01 to 179.17 with respect to any labor dispute shall not be entitled to any of the benefits of sections 179.01 to 179.17 respecting such labor disputes and such employer, employee, or labor organization shall not be entitled to maintain in any court of this state an action for injunctive relief with respect to any matters growing out of that labor dispute, until good faith use is made of all means available under the laws of the state of Minnesota for the peaceable settlement of the dispute.

History: (4254-35) 1939 c 440 s 15; 1986 c 444



Section 179.16 — REPRESENTATIVES FOR COLLECTIVE BARGAINING.

Subdivision 1. To be exclusive. Representatives designated or selected for the purpose of collective bargaining by the majority of the employees in a unit appropriate for such purposes shall be the exclusive representatives of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment, provided, that any individual employee or group of employees shall have the right at any time to present grievances to their employer in person or through representatives of their own choosing.

Subd. 2. Certification of group representative by commissioner. When a question concerning the representative of employees is raised by an employee, group of employees, labor organization, or employer the commissioner of mediation services or any person designated by the commissioner shall, at the request of any of the parties, investigate such controversy and certify to the parties in writing, the name or names of the representatives that have been designated or selected. The commissioner shall decide in each case whether, in order to insure to employees the full benefit of their right to self-organization and to collective bargaining and otherwise to effectuate the purpose of this chapter, the unit appropriate for the purpose of collective bargaining shall be the employer unit, craft unit, plant unit; provided, that any larger unit may be decided upon with the consent of all employers involved, and provided that when a craft exists, composed of one or more employees then such craft shall constitute a unit appropriate for the purpose of collective bargaining for such employee or employees belonging to such craft and a majority of such employees of such craft may designate a representative for such unit. Two or more units may, by voluntary consent, bargain through the same agent or agents with an employer or employers, their agent or agents. Supervisory employees shall not be considered in the selection of a bargaining agent. In any such investigation, the commissioner may provide for an appropriate hearing, and may take a secret ballot of employees or utilize any other suitable method to ascertain such representatives, but the commissioner shall not certify any labor organization which is dominated, controlled, or maintained by an employer. If the commissioner has certified the representatives as herein provided, the commissioner shall not be required to again consider the matter for a period of one year unless it appears to the commissioner that sufficient reason exists.

Subd. 3. Witnesses; powers of commissioner. In the investigation of any controversy concerning the representative of employees for collective bargaining, the commissioner of mediation services shall have power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence which relates directly to any matter involved in any such hearing, and the commissioner or representative may administer oaths and affirmations, and may examine witnesses. Such attendance of witnesses and the production of such evidence may be required from any place in the state at any designated place of hearing, but hearings shall be held in a county where the question has arisen or exists.

Subd. 4. Contempt of court. In case of contumacy or refusal to obey a subpoena issued under this section, the district court of the county where the proceeding is pending or in which the person guilty of such contumacy or refusal to obey is found or resides shall have jurisdiction to issue to such person an order requiring such person to appear and testify or produce evidence, as the case may require, and any failure to obey such order of the court may be punished by the court as a contempt thereof.

History: (4254-36) 1939 c 440 s 16; 1941 c 469 s 6; 1969 c 1129 art 2 s 11,12; 1986 c 444; 1987 c 186 s 15



Section 179.17 — CITATION, LABOR RELATIONS ACT.

Sections 179.01 to 179.17 may be cited as the Minnesota Labor Relations Act.

History: 1939 c 440 s 19



Section 179.18 — DEFINITIONS; MINNESOTA LABOR UNION DEMOCRACY ACT.

Subdivision 1. Persons. "Persons" includes individuals, partnerships, associations, corporations, trustees, and receivers.

Subd. 2. Labor organization. "Labor organization" means any organization of employees or of persons seeking employment which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances or terms or conditions of employment, but shall not include any labor organization subject to the Federal Railway Labor Act, as amended from time to time.

Subd. 3. Employer. "Employer" includes all persons employing others and all persons acting in the interest of an employer, but does not include the state or any political or governmental subdivision thereof, nor any person subject to the Federal Railway Labor Act, as amended from time to time.

Subd. 4. Employee. "Employee" includes, in addition to the accepted definition of the word, any employee whose work has ceased because of any unfair labor practice as defined in section 179.12 on the part of the employer or because of any current labor dispute and who has not obtained other regular and substantially equivalent employment, but does not include any individuals employed in agricultural labor or by a parent or spouse or in domestic service of any person at the person's own home.

Subd. 5. Representative of employees. "Representative of employees" means any person acting or asserting the right to act for employees or persons seeking employment in collective bargaining or dealing with employers concerning grievances or terms or conditions of employments.

Subd. 6. Competent evidence. "Competent evidence" means evidence admissible in a court of equity and such other evidence other than hearsay as is relevant and material to the issue and is of such character that it would be accepted by reasonable persons as worthy of belief.

History: 1943 c 625 s 1; 1986 c 444



Section 179.19 — ELECTION OF OFFICERS OF LABOR ORGANIZATION.

The officers of every labor organization shall be elected for such terms, not exceeding four years, as the constitution or bylaws may provide. The election shall be by secret ballot. The constitution or bylaws may provide for multiple choice voting, nomination by primaries or runoff elections, or other method of election by which selection by a majority may be obtained. In the absence of such provision, the candidate for any office receiving the largest number of votes cast for that office shall be declared elected. It is the duty of every labor organization and the officers thereof to hold an election for the purpose of electing the successor of every such officer prior to the expiration of a term. Any employee who is elected to a full time position in a labor organization shall be given a leave of absence for the duration of time holding such office, without losing seniority or entitlement to any rights acquired as a result of employment.

History: 1943 c 625 s 2; 1969 c 853 s 1; 1986 c 444



Section 179.20 — NOTICE OF ELECTIONS GIVEN.

Subdivision 1. Publication. No election required hereunder shall be valid unless reasonable notice thereof shall have been given to all persons eligible to vote thereat. Proof of publication of notice of an election in a trade union paper of general circulation among the membership of the union holding such election shall be conclusive proof of reasonable notice as required in this subdivision.

Subd. 2. Plurality required. No result of an election required hereunder shall be valid unless a plurality of the eligible persons voting thereat shall have cast their votes by secret ballot in favor of such result.

History: 1943 c 625 s 3



Section 179.21 — REPORTS OF RECEIPTS AND DISBURSEMENTS.

It is hereby made the duty of the officer of every labor organization who is charged with responsibility of money and property thereof to furnish to the members thereof in good standing a statement of the receipts and disbursements of the labor organization from the date of the next preceding statement and the assets and liabilities thereof to the date of the current statement. Such statement shall be furnished by such officer at the time prescribed by the constitution or laws of the labor organization, or it shall be furnished not later than the 1st day of July next following such calendar year.

History: 1943 c 625 s 4



Section 179.22 — LABOR REFEREE.

The commissioner may from time to time appoint labor referees for particular disputes under sections 179.18 to 179.25. Such appointment shall be for the duration only of the particular dispute. Such labor referees shall be paid a per diem allowance not to exceed that established for arbitrators in section 179A.16, subdivision 8, while so engaged, and their necessary expenses. When approved by the commissioner, the commissioner shall cause to be paid, from the appropriation to the commissioner, the amount due to the labor referees for services and expenses.

History: 1943 c 625 s 5; 1969 c 1129 art 2 s 13; 1986 c 444; 1987 c 45 s 6; 1987 c 186 s 15



Section 179.231 — VIOLATIONS.

Subdivision 1. Commissioner may appoint referee. Whenever it reasonably appears to the commissioner that a labor organization has failed to comply with any of the requirements of sections 179.18 to 179.25, the commissioner may appoint a labor referee to act in the dispute.

Subd. 2. Hearing. Within ten days of appointment, the labor referee shall fix a time and place for a hearing upon the matter and send written notice thereof to the labor organization, and its officers who are charged in the complaint, the complainant, and to other persons who are parties to the dispute.

Subd. 3. Appearance; evidence. A party to or party affected by the dispute may appear at the hearing before the labor referee in person, by attorney, or by other representative. The party has the right to offer competent evidence and to be heard on the issues before an order is made by the referee. Within 30 days of the close of the hearing, the referee shall prepare and file with the commissioner findings of fact and an order sustaining or dismissing the charges. If the charges are sustained, a labor organization may be suspended from acting as the representative of employees by the commissioner until the basis for the failure to comply with the requirements of sections 179.18 to 179.25 has been removed as provided in subdivision 4. The commissioner shall suspend a labor organization which does not act affirmatively to remove the basis of sustained charges within 30 days of the filing of the referee's order with the commissioner.

Subd. 4. Removal of suspension. A labor organization which has had charges sustained against it under this section, whether suspended from acting as the representative of employees or not, may remove the basis for the charges or suspension by applying to the commissioner and submitting proof that the basis for the charges has been removed or corrected. Upon receipt of the application, the commissioner shall notify all parties to the hearing before the referee of the filing of the application. If within 20 days after providing notice, written objection by one of the parties to the removal of the basis or suspension is received by the commissioner, the matter shall be referred for additional investigation by a referee under this section. If no objection is so filed, the commissioner shall provide written notice of the removal of the basis for the original complaint and remove any suspension imposed.

Subd. 5. Powers of labor referee. A labor referee appointed by the commissioner under this section shall have the same powers as provided to commissions under section 179.08.

History: 1987 c 45 s 7; 1987 c 186 s 15



Section 179.25 — CITATION, LABOR UNION DEMOCRACY ACT.

Sections 179.18 to 179.25 may be cited as the Minnesota Labor Union Democracy Act.

History: 1943 c 625 s 8



Section 179.254 — CONSTRUCTION WORKERS INSURANCE BENEFIT FUNDS; DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 179.254 to 179.256, the following terms shall have the meanings subscribed to them.

Subd. 2. Benefit fund. "Benefit fund" means any trust fund established and operated for the purpose of providing medical, hospitalization, and other types of insurance, and other health, welfare and pension benefits for construction workers.

Subd. 3. Construction worker. "Construction worker" means any laborer or member of a trade who is employed in the building or construction industry and who is engaged in, but not limited to, any of the following occupations: carpenters, electricians, plumbers, bricklayers, masons, steamfitters, pipefitters, iron workers, sheet metal workers, cement finishers, laborers, operating engineers, lathers, plasterers, painters, pipe coverers, and glaziers.

Subd. 4. Member. "Member" means any construction worker who is qualified to receive benefits from a benefit fund under the rules of that fund.

History: 1974 c 50 s 1; 1976 c 232 s 1; 1986 c 444



Section 179.255 — PAYMENTS INTO HOME BENEFIT FUND.

Whenever a construction worker who is a member of a benefit fund works temporarily in a location such that contributions are made by or for the worker into another benefit fund, the trustees of the fund, or their agent, shall pay all such money to the trustees of the fund to which the construction worker is a member, except that such payment shall not exceed the rate of contribution to the fund in which the construction worker is a member. Payments may be made by check and shall be made promptly and regularly, at least once every 30 days. Each such payment from the trustees of one fund to the trustees of another shall be accompanied by a written statement including the name, address, and Social Security number of each construction worker for whom payment is made, the amount being paid for each worker, and the number of hours of work for which payment is being made.

History: 1974 c 50 s 2; 1986 c 444



Section 179.256 — NOTIFICATION.

Whenever a construction worker may qualify for the reimbursement of benefit payments to a home benefit fund as described in section 179.255, the trustees of the benefit fund of which the worker is a member, or their agent, shall so notify the trustees of the benefit fund to which payments will be made during the temporary period of work. Such notification shall be made promptly in writing and shall include the name, address, and Social Security number of the construction worker and the starting date of the temporary period of work.

History: 1974 c 50 s 3; 1986 c 444



Section 179.257 — APPLICATION.

The provisions of sections 179.254 to 179.256 requiring the transfer of payments between benefit funds shall apply only to those benefit funds which are established, located and maintained within this state. However nothing contained herein shall be construed to discourage the legislature of another state or to prohibit the trustees of a benefit fund which is located in another state from providing, in accordance with sections 179.254 to 179.257 and on a wholly reciprocal basis, transfers between such foreign benefit fund or funds and a benefit fund located within the state of Minnesota.

History: 1974 c 50 s 4



Section 179.26 — DEFINITIONS; CERTAIN REPRESENTATION DISPUTES.

When used in sections 179.26 to 179.29, unless the context clearly indicates otherwise, each of the following words: employee, labor organization, strike, and lockout shall have the meaning ascribed to it in section 179.01.

History: 1945 c 414 s 1; 1949 c 299 s 1



Section 179.27 — STRIKES OR BOYCOTTS PROHIBITED.

When certification of a representative of employees for collective bargaining purposes has been made by proper federal or state authority, it is unlawful during the effective period of such certification for any employee, representative of employees or labor organization to conduct a strike or boycott against the employer of such employees or to picket any place of business of the employer in order, by such strike, boycott or picketing, (1) to deny the right of the representative so certified to act as such representative or (2) to prevent such representative from acting as authorized by such certification, or (3) to interfere with the business of the employer in an effort to do either act specified in clauses (1) and (2) hereof.

History: 1945 c 414 s 2



Section 179.28 — RECOVERY FOR TORT.

Any employer injured through commission of any unlawful act as provided in section 179.27 shall have a cause of action against any employees, representative of employees, or labor organization committing such unlawful act, and shall recover in a civil action all damages sustained by the employer from such injury.

History: 1945 c 414 s 3; 1986 c 444



Section 179.29 — DISTRICT COURT HAS JURISDICTION.

The district court of any county in which the employer does any business shall have jurisdiction to entertain an action arising under sections 179.26 to 179.29. Such action shall be tried by the court with a jury unless a jury be waived.

History: 1945 c 414 s 4



Section 179.35 — DEFINITIONS; HOSPITAL NO STRIKE AND ARBITRATION ACT.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms and phrases, for the purposes of sections 179.35 to 179.39, shall be given the meanings subjoined to them.

Subd. 2. Charitable hospital. "Charitable hospital" includes all county and municipal hospitals and any hospital no part of the net income of which inures to the benefit of any private member, stockholder, or individual.

Subd. 3. Hospital employee. "Hospital employee" includes any person employed in any capacity by a charitable hospital, except an employee whose services are performed exclusively in connection with the operation of a commercial or industrial enterprise owned or operated by the charitable hospital for the production of profit, irrespective of the purposes to which such profit may be applied, and not engaged in any activity affecting the essential functions of the hospital.

Subd. 4. Labor dispute. "Labor dispute" includes any controversy concerning employment, tenure, conditions, or terms of employment or concerning the association or right of representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms, tenure, or other conditions of employment, regardless of whether or not the relationship of employer and employee exists as to the disputants.

Subd. 5. Strike. "Strike" means the temporary stoppage of work by the concerted action of two or more hospital employees as a result of a labor dispute.

Subd. 6. Lockout. "Lockout" means the refusal of a charitable hospital to furnish work to employees as a result of a labor dispute.

History: 1947 c 335 s 1; 1973 c 626 s 1



Section 179.36 — STRIKES PROHIBITED.

It is unlawful for any hospital employee or representative of the employee, as defined in Minnesota Statutes 1945, section 179.01, subdivision 5, to encourage, participate in, or cause any strike or work stoppage against or directly involving a charitable hospital.

History: 1947 c 335 s 2



Section 179.37 — LOCKOUTS PROHIBITED.

It is contrary to public policy and is hereby declared to be unlawful for any charitable hospital to institute, cause, or declare any lockout.

History: 1947 c 335 s 3



Section 179.38 — ARBITRATION MANDATORY.

In the event of the existence of any labor dispute which cannot be settled by negotiation between the charitable hospital employers and their employees, either such employers or employees may petition and avail themselves of the provisions of sections 179.01 to 179.17, insofar as sections are not inconsistent with the provisions of sections 179.35 to 179.39. If such dispute is not settled within ten days after submission to mediation, any unsettled issue concerning terms and conditions of employment, and other conditions of employment concerning union security shall, upon service of written notice by either party upon the other party and the commissioner, be submitted to the determination of a board of arbitrators whose determination shall be final and binding upon the parties. For public employers, "terms and conditions of employment" has the meaning given it in section 179A.03, subdivision 19. The board of arbitrators shall be selected and proceed in the following manner, unless otherwise agreed between the parties: the employers shall appoint one arbitrator, the employees shall appoint one arbitrator, and the two arbitrators so chosen shall appoint a third arbitrator who shall act as chair and who shall receive reasonable compensation for the work; but if said arbitrators are unable to agree upon the appointment of such third arbitrator within five days after submission to arbitration, the commissioner shall submit five names to the parties and the parties shall select the third arbitrator, who shall act as chair, from the five submitted by the commissioner. The selection of the third arbitrator shall be by the process of elimination, with the parties taking turns at striking names from the list of five submitted by the commissioner, until only one name remains. If the parties are unable to agree with respect to which party shall take the first turn for the purpose of striking a name, it shall be decided by the flip of a coin. Each party shall be responsible for compensating the arbitrator of their choice, and the parties shall share equally the compensation paid to the third arbitrator. The board of arbitrators shall serve as a temporary arbitration tribunal and shall have the powers provided for commissioners under section 179.08. The board of arbitrators shall make its determination with all due diligence and shall file a copy of its report with the commissioner.

History: 1947 c 335 s 4; 1969 c 1129 art 2 s 19; 1973 c 723 s 1; 1986 c 444; 1987 c 45 s 8; 1987 c 186 s 15; 1996 c 382 s 1



Section 179.39 — SECTIONS NOT APPLICABLE.

The provisions of Minnesota Statutes 1945, sections 185.02 to 185.19, shall not apply in the case of a threatened or existing strike or other work stoppage by hospital employees or in the case of a lockout by a charitable hospital, and such threatened or existing strike or other work stoppage or lockout may be enjoined by a court of equity.

History: 1947 c 335 s 5



Section 179.40 — SECONDARY BOYCOTT; DECLARATION OF POLICY.

As a guide to the interpretation and application of sections 179.40 to 179.47, the public policy of this state is declared to be:

To protect and promote the interests of the public, employees and employers alike, with due regard to the situation and to the rights of the others;

To promote industrial peace, regular and adequate income for employees, and uninterrupted production of goods and services; and

To reduce the serious menace to the health, morals and welfare of the people of this state arising from economic insecurity due to stoppages and interruptions of business and employment.

It is recognized that whatever may be the rights of disputants with respect to each other in any controversy, they should not be permitted, in their controversy, to intrude directly into the primary rights of third parties to earn a livelihood, transact business, and engage in the ordinary affairs of life by lawful means and free from molestation, interference, restraint or coercion. The legislature, therefore, declares that, in its considered judgment, the public good and the general welfare of the citizens of this state will be promoted by prohibiting secondary boycotts and other coercive practices in this state.

History: 1947 c 486 s 1



Section 179.41 — SECONDARY BOYCOTT DEFINED.

As used in sections 179.40 to 179.47, the term "secondary boycott" means any combination, agreement, or concerted action;

(1) to refuse to handle goods or to perform services for an employer because of a labor dispute, agreement, or failure of agreement between some other employer and its employees or a bona fide labor organization; or

(2) to cease performing or to cause any employees to cease performing any services for an employer, or to cause loss or injury to such employer or to its employees, for the purpose of inducing or compelling such employer to refrain from doing business with, or handling the products of, any other employer because of a dispute, agreement, or failure of agreement between the latter and its employees or a labor organization; or

(3) to cease performing or to cause any employer to cease performing any services for another employer, or to cause any loss or injury to such other employer, or to its employees, for the purpose of inducing or compelling such other employer to refrain from doing business with, or handling the products of, any other employer because of an agreement, dispute, or failure of agreement between the latter and its employees or a labor organization.

History: 1947 c 486 s 2; 1986 c 444



Section 179.42 — UNLAWFUL ACT AND UNFAIR LABOR PRACTICE.

It is an unlawful act and an unfair labor practice for any person or organization to combine with another, to cause loss or injury to an employer, to refuse to handle or work on particular goods or equipment or perform services for an employer, or to withhold patronage, or to induce, or to attempt to induce, another to withhold patronage or other business intercourse, for the purpose of inducing or coercing such employer to persuade or otherwise encourage or discourage its employees to join or to refrain from joining any labor union or organization or for the purpose of coercing such employer's employees to join or refrain from joining any labor union or organization.

History: 1947 c 486 s 3; 1986 c 444



Section 179.43 — ILLEGAL COMBINATION; VIOLATION OF PUBLIC POLICY.

A secondary boycott as hereinbefore defined is hereby declared to be an illegal combination in restraint of trade and in violation of the public policy of this state.

History: 1947 c 486 s 4



Section 179.44 — UNFAIR LABOR PRACTICE.

The violation of any provision of section 179.41 is hereby declared to be an unfair labor practice and an unlawful act.

History: 1947 c 486 s 5



Section 179.45 — RIGHTS AND REMEDIES.

Any person who shall be affected by, or subjected to, or threatened with a secondary boycott, or any of the acts declared to be unlawful by sections 179.40 to 179.47, shall have all the rights and remedies provided for in Minnesota Statutes 1945, chapter 179, but shall not be restricted to such remedies.

History: 1947 c 486 s 6



Section 179.46 — LIMITATIONS; FEDERAL ACT.

Nothing in sections 179.40 to 179.47 shall be construed as requiring any person to work or perform services against the person's will for any other person, nor to prohibit a strike, picketing or bannering which is otherwise lawful under the statutes and laws of this state; nothing in sections 179.40 to 179.47 shall be construed to apply to the refusal by an employee to enter upon the premises of an employer other than the employee's own employer when the employees of such other employer are engaged in a strike which is not an unfair labor practice, but does not include any person subject to the Federal Railway Labor Act as amended from time to time.

History: 1947 c 486 s 7; 1986 c 444



Section 179.47 — CONSTRUCTION OF SECTIONS 179.40 TO 179.47.

Nothing contained in sections 179.40 to 179.47 is intended or shall be construed to repeal sections 179.01 to 179.13 and 179.14 to 179.39, or any part or parts thereof.

History: 1947 c 486 s 9



Section 179.60 — INTERFERING WITH EMPLOYEE OR MEMBERSHIP IN UNION.

It shall be unlawful for any person, company, or corporation, or any agent, officer, or employee thereof, to coerce, require, or influence any person to enter into any agreement, written or verbal, not to join, become, or remain a member of any lawful labor organization or association, as a condition of securing or retaining employment with such person, firm, or corporation. It shall be unlawful for any person, company, or corporation, or any officer or employee thereof, to coerce, require, or influence any person to contribute or pay to any person, company, or corporation, or any officer or employee thereof, any sum of money or other valuable thing for the sole purpose of securing or retaining employment with such person, firm, or corporation. It shall be unlawful for any two or more corporations or employers to combine, to agree to combine, or confer together for the purpose of interfering with any person in procuring, or in preventing the person from procuring, employment, or to secure the discharge of any employee by threats, promises, circulating blacklists, or any other means whatsoever. It shall be unlawful for any company or corporation, or any agent or employee thereof, to blacklist any discharged employee, or by word or writing seek to prevent, hinder, or restrain a discharged employee, or one who has voluntarily left its employ, from obtaining employment elsewhere. Every person and corporation violating any of the foregoing provisions shall be guilty of a misdemeanor.

History: (10378) RL s 5097; 1921 c 389 s 1; 1986 c 444



Section 179.81 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 179.81 to 179.85, the terms defined in this section have the meanings given them.

Subd. 2. Area labor-management committee or committee. "Area labor-management committee" or "committee" means a committee formed by and composed of multiple employers and multiple labor organizations within a geographic area or statewide employment sector, for the purpose of improving labor-management relations and enhancing economic development within a given geographic jurisdiction or sector through labor-management cooperation.

Subd. 3. Bureau. "Bureau" means the Bureau of Mediation Services.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Bureau of Mediation Services.

History: 1Sp1985 c 13 s 282; 1988 c 480 s 1,2



Section 179.82 — GRANT PROGRAM CREATED; APPLICATIONS.

Subdivision 1. Creation. An area labor-management committee grant program is created within the bureau to be administered by the commissioner.

Subd. 2. Rules. Applications for area/statewide industry labor-management committee grants must be submitted to the bureau under rules adopted by the commissioner.

History: 1Sp1985 c 13 s 283; 1988 c 480 s 3



Section 179.83 — ACTION ON APPLICATION.

Subdivision 1. Standard for approval. Following an established calendar, the commissioner shall review the applications. Grants must be awarded on a competitive basis based on the appropriateness of the proposal, the attainability of the goals, the evidence of interest in the proposal among representatives of labor and management in the area within the committee's jurisdiction, and the thoroughness of the financial plan presented. Successful applicants shall be notified of the award no later than December 1 of each year.

Subd. 2. [Repealed, 1988 c 480 s 7]

History: 1Sp1985 c 13 s 284; 1988 c 480 s 4



Section 179.84 — GENERAL CONDITIONS AND TERMS OF GRANTS.

Subdivision 1. Requirements. For each grant awarded the commissioner shall:

(1) require an approved work plan that establishes measurable goals and objectives for the committee within the committee's area of responsibility and that prohibits the committee from becoming involved in contract disputes, labor negotiations, or grievance procedures; and

(2) annually review the operating performance of each area labor-management committee receiving state money under this program.

Subd. 2. [Repealed, 1988 c 480 s 7]

History: 1Sp1985 c 13 s 285; 1988 c 480 s 5; 1990 c 546 s 2



Section 179.85 — FUNDING LIMITATIONS.

A new or existing area labor-management committee may apply for a maximum grant of $75,000 per year. A new or existing area labor-management committee may be awarded state grant money, and must provide money from other nonstate sources, in the following ratio of state and nonstate money: in the first year, 90 percent state and ten percent nonstate; in the second year, 80 percent state and 20 percent nonstate; in the third year and beyond, 50 percent state and 50 percent nonstate.

History: 1Sp1985 c 13 s 286; 1988 c 480 s 6; 1990 c 546 s 3



Section 179.86 — PACKINGHOUSE WORKERS BILL OF RIGHTS.

Subdivision 1. Definition. For the purpose of this section, "employer" means an employer in the meatpacking industry.

Subd. 2. Right to adequate equipment. An employer must furnish its employees with equipment to safely perform their jobs under OSHA standards.

Subd. 3. Information provided to employee by employer. (a) An employer must provide an explanation in an employee's native language of the employee's rights and duties as an employee either person to person or through written materials that, at a minimum, include:

(1) a complete description of the salary and benefits plans as they relate to the employee;

(2) a job description for the employee's position;

(3) a description of leave policies;

(4) a description of the work hours and work hours policy; and

(5) a description of the occupational hazards known to exist for the position.

(b) The explanation must also include information on the following employee rights as protected by state or federal law and a description of where additional information about those rights may be obtained:

(1) the right to organize and bargain collectively and refrain from organizing and bargaining collectively;

(2) the right to a safe workplace; and

(3) the right to be free from discrimination.

Subd. 4. Commissioner duties. The commissioner of labor and industry in consultation with the commissioner of human rights must develop and implement a strategy to assist employers in providing adequate notice and education to employees of their rights under this section. The commissioner shall assign the duty to implement the strategy to a specific identified position in the department. The position, along with contact information, must be included on printed materials the department prepares and distributes to carry out the commissioner's duties under this section.

History: 2007 c 135 art 2 s 19



Section 179.90 — OFFICE OF COLLABORATION AND DISPUTE RESOLUTION.

The commissioner of mediation services shall establish an Office of Collaboration and Dispute Resolution within the bureau. The office must:

(1) promote the broad use of community mediation in the state, ensuring that all areas of the state have access to services by providing grants to private nonprofit entities certified by the state court administrator under chapter 494 that assist in resolution of disputes;

(2) assist state agencies, offices of the executive, legislative, and judicial branches, and units of local government in improving collaboration and dispute resolution;

(3) support collaboration and dispute resolution in the public and private sector by providing technical assistance and information on best practices and new developments in dispute resolution options;

(4) educate the public and governmental entities on dispute resolution options; and

(5) promote and utilize collaborative dispute resolution models and processes based on documented best practices including, but not limited to, the Minnesota Solutions model:

(i) establishing criteria and procedures for identification and assessment of dispute resolution projects;

(ii) designating projects and appointing impartial convenors by the commissioner or the commissioner's designee;

(iii) forming multidisciplinary conflict resolution teams; and

(iv) utilizing collaborative techniques, processes, and standards through facilitated meetings until consensus among parties is reached in resolving a dispute.

History: 2013 c 85 art 5 s 32



Section 179.91 — GRANTS.

Subdivision 1. Authority. The commissioner of mediation services shall to the extent funds are appropriated for this purpose, make grants to private nonprofit community mediation entities certified by the state court administrator under chapter 494 that assist in resolution of disputes. The commissioner shall establish a grant review committee to assist in the review of grant applications and the allocation of grants under this section.

Subd. 2. Eligibility. To be eligible for a grant under this section, a nonprofit organization must meet the requirements of section 494.05, subdivision 1, clauses (1), (2), (4), and (5).

Subd. 3. Conditions and exclusions. A nonprofit entity receiving a grant must agree to comply with guidelines adopted by the state court administrator under section 494.015, subdivision 1. Sections 16B.97 and 16B.98 and policies adopted under those sections apply to grants under this section. The exclusions in section 494.03 apply to grants under this section.

Subd. 4. Reporting. Grantees must report data required under chapter 494 to evaluate quality and outcomes.

History: 2013 c 85 art 5 s 33






Chapter 179A — PUBLIC EMPLOYMENT LABOR RELATIONS

Section 179A.01 — PUBLIC POLICY.

(a) It is the public policy of this state and the purpose of sections 179A.01 to 179A.25 to promote orderly and constructive relationships between all public employers and their employees. This policy is subject to the paramount right of the citizens of this state to keep inviolate the guarantees for their health, education, safety, and welfare.

(b) The relationships between the public, public employees, and employer governing bodies involve responsibilities to the public and a need for cooperation and employment protection which are different from those found in the private sector. The importance or necessity of some services to the public can create imbalances in the relative bargaining power between public employees and employers. As a result, unique approaches to negotiations and resolutions of disputes between public employees and employers are necessary.

(c) Unresolved disputes between the public employer and its employees are injurious to the public as well as to the parties. Adequate means must be established for minimizing them and providing for their resolution. Within these limitations and considerations, the legislature has determined that overall policy is best accomplished by:

(1) granting public employees certain rights to organize and choose freely their representatives;

(2) requiring public employers to meet and negotiate with public employees in an appropriate bargaining unit and providing that the result of bargaining be in written agreements; and

(3) establishing special rights, responsibilities, procedures, and limitations regarding public employment relationships which will provide for the protection of the rights of the public employee, the public employer, and the public at large.

(d) Nothing in sections 179A.01 to 179A.25 impairs, modifies, or alters the authority of the legislature to establish rates of pay, or retirement or other benefits for its employees.

History: 1984 c 462 s 2



Section 179A.02 — CITATION.

Sections 179A.01 to 179A.25 shall be known as the Public Employment Labor Relations Act.

History: 1984 c 462 s 3



Section 179A.03 — DEFINITIONS.

Subdivision 1. General. For the purposes of sections 179A.01 to 179A.25, the terms defined in this section have the meanings given them unless otherwise stated.

Subd. 2. Appropriate unit. "Appropriate unit" or "unit" means a unit of employees determined under sections 179A.09 to 179A.11. For school districts, the term means all the teachers in the district.

Subd. 2a. Board. "Board" means the Public Employment Relations Board under section 179A.041.

[See Note.]

Subd. 3. Bureau. "Bureau" means the Minnesota Bureau of Mediation Services.

Subd. 4. Confidential employee. "Confidential employee" means an employee who as part of the employee's job duties:

(1) is required to access and use labor relations information as that term is defined in section 13.37, subdivision 1, paragraph (c); or

(2) actively participates in the meeting and negotiating on behalf of the public employer.

Subd. 5. Commissioner. "Commissioner of the Minnesota Bureau of Mediation Services" or "commissioner" means the commissioner of the Bureau of Mediation Services.

Subd. 5a. Court employee. "Court employee" means a public employee employed by the Supreme Court, Court of Appeals, or a judicial district that is under section 480.181, subdivision 1, paragraph (b).

Subd. 6. Employee organization. "Employee organization" means any union or organization of public employees whose purpose is, in whole or in part, to deal with public employers concerning grievances and terms and conditions of employment.

Subd. 7. Essential employee. "Essential employee" means firefighters, peace officers subject to licensure under sections 626.84 to 626.863, 911 system and police and fire department public safety dispatchers, guards at correctional facilities, confidential employees, supervisory employees, assistant county attorneys, assistant city attorneys, principals, and assistant principals. However, for state employees, "essential employee" means all employees in law enforcement, public safety radio communications operators, health care professionals, correctional guards, professional engineering, and supervisory collective bargaining units, irrespective of severance, and no other employees. For University of Minnesota employees, "essential employee" means all employees in law enforcement, nursing professional and supervisory units, irrespective of severance, and no other employees. "Firefighters" means salaried employees of a fire department whose duties include, directly or indirectly, controlling, extinguishing, preventing, detecting, or investigating fires. Employees for whom the state court administrator is the negotiating employer are not essential employees. For Hennepin Healthcare System, Inc. employees, "essential employees" means all employees.

Subd. 8. Exclusive representative. "Exclusive representative" means an employee organization which has been certified by the commissioner under section 179A.12 to meet and negotiate with the employer on behalf of all employees in the appropriate unit.

Subd. 9. Fair share fee challenge. "Fair share fee challenge" means any proceeding or action instituted by a public employee, a group of public employees, or any other person, to determine their rights and obligations with respect to the circumstances or the amount of a fair share fee.

Subd. 10. Meet and confer. "Meet and confer" means the exchange of views and concerns between employers and their employees.

Subd. 11. Meet and negotiate. "Meet and negotiate" means the performance of the mutual obligations of public employers and the exclusive representatives of public employees to meet at reasonable times, including where possible meeting in advance of the budget making process, with the good faith intent of entering into an agreement on terms and conditions of employment. This obligation does not compel either party to agree to a proposal or to make a concession.

Subd. 12. Principal; assistant principal. "Principal" and "assistant principal" means any person so licensed by the commissioner of education who devotes more than 50 percent of the time to administrative or supervisory duties.

Subd. 13. Professional employee. "Professional employee" means:

(1) any employee engaged in work (i) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work; (ii) involving the consistent exercise of discretion and judgment in its performance; (iii) of a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and (iv) requiring advanced knowledge in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education, an apprenticeship, or training in the performance of routine mental, manual, or physical processes; or

(2) any employee, who (i) has completed the course of advanced instruction and study described in clause (1), item (iv); and (ii) is performing related work under the supervision of a professional person to qualify as a professional employee as defined in clause (1); or

(3) a teacher.

Subd. 14. Public employee or employee. (a) "Public employee" or "employee" means any person appointed or employed by a public employer except:

(1) elected public officials;

(2) election officers;

(3) commissioned or enlisted personnel of the Minnesota National Guard;

(4) emergency employees who are employed for emergency work caused by natural disaster;

(5) part-time employees whose service does not exceed the lesser of 14 hours per week or 35 percent of the normal work week in the employee's appropriate unit;

(6) employees whose positions are basically temporary or seasonal in character and: (i) are not for more than 67 working days in any calendar year; or (ii) are not for more than 100 working days in any calendar year and the employees are under the age of 22, are full-time students enrolled in a nonprofit or public educational institution prior to being hired by the employer, and have indicated, either in an application for employment or by being enrolled at an educational institution for the next academic year or term, an intention to continue as students during or after their temporary employment;

(7) employees providing services for not more than two consecutive quarters to the Board of Trustees of the Minnesota State Colleges and Universities under the terms of a professional or technical services contract as defined in section 16C.08, subdivision 1;

(8) employees of charitable hospitals as defined by section 179.35, subdivision 3, except that employees of charitable hospitals as defined by section 179.35, subdivision 3, are public employees for purposes of sections 179A.051, 179A.052, and 179A.13;

(9) full-time undergraduate students employed by the school which they attend under a work-study program or in connection with the receipt of financial aid, irrespective of number of hours of service per week;

(10) an individual who is employed for less than 300 hours in a fiscal year as an instructor in an adult vocational education program;

(11) an individual hired by the Board of Trustees of the Minnesota State Colleges and Universities to teach one course for three or fewer credits for one semester in a year;

(12) with respect to court employees:

(i) personal secretaries to judges;

(ii) law clerks;

(iii) managerial employees;

(iv) confidential employees; and

(v) supervisory employees;

(13) with respect to employees of Hennepin Healthcare System, Inc., managerial, supervisory, and confidential employees.

(b) The following individuals are public employees regardless of the exclusions of paragraph (a), clauses (5) and (6):

(1) an employee hired by a school district or the Board of Trustees of the Minnesota State Colleges and Universities except at the university established in the Twin Cities metropolitan area under section 136F.10 or for community services or community education instruction offered on a noncredit basis: (i) to replace an absent teacher or faculty member who is a public employee, where the replacement employee is employed more than 30 working days as a replacement for that teacher or faculty member; or (ii) to take a teaching position created due to increased enrollment, curriculum expansion, courses which are a part of the curriculum whether offered annually or not, or other appropriate reasons;

(2) an employee hired for a position under paragraph (a), clause (6), item (i), if that same position has already been filled under paragraph (a), clause (6), item (i), in the same calendar year and the cumulative number of days worked in that same position by all employees exceeds 67 calendar days in that year. For the purpose of this paragraph, "same position" includes a substantially equivalent position if it is not the same position solely due to a change in the classification or title of the position; and

(3) an early childhood family education teacher employed by a school district.

[See Note.]

Subd. 15. Public employer or employer. (a) "Public employer" or "employer" means:

(1) the state of Minnesota for employees of the state not otherwise provided for in this subdivision or section 179A.10 for executive branch employees;

(2) the Board of Regents of the University of Minnesota for its employees;

(3) the state court administrator for court employees;

(4) the state Board of Public Defense for its employees;

(5) Hennepin Healthcare System, Inc.; and

(6) notwithstanding any other law to the contrary, the governing body of a political subdivision or its agency or instrumentality which has final budgetary approval authority for its employees. However, the views of elected appointing authorities who have standing to initiate interest arbitration, and who are responsible for the selection, direction, discipline, and discharge of individual employees shall be considered by the employer in the course of the discharge of rights and duties under sections 179A.01 to 179A.25.

(b) When two or more units of government subject to sections 179A.01 to 179A.25 undertake a project or form a new agency under law authorizing common or joint action, the employer is the governing person or board of the created agency. The governing official or body of the cooperating governmental units shall be bound by an agreement entered into by the created agency according to sections 179A.01 to 179A.25.

(c) "Public employer" or "employer" does not include a "charitable hospital" as defined in section 179.35, subdivision 2, except that a charitable hospital as defined by section 179.35, subdivision 2, is a public employer for purposes of sections 179A.051, 179A.052, and 179A.13.

(d) Nothing in this subdivision diminishes the authority granted pursuant to law to an appointing authority with respect to the selection, direction, discipline, or discharge of an individual employee if this action is consistent with general procedures and standards relating to selection, direction, discipline, or discharge which are the subject of an agreement entered into under sections 179A.01 to 179A.25.

[See Note.]

Subd. 16. Strike. "Strike" means concerted action in failing to report for duty, the willful absence from one's position, the stoppage of work, slowdown, or the abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment for the purposes of inducing, influencing, or coercing a change in the conditions or compensation or the rights, privileges, or obligations of employment.

Subd. 17. Supervisory employee. "Supervisory employee" means a person who has the authority to undertake a majority of the following supervisory functions in the interests of the employer: hiring, transfer, suspension, promotion, discharge, assignment, reward, or discipline of other employees, direction of the work of other employees, or adjustment of other employees' grievances on behalf of the employer. To be included as a supervisory function which the person has authority to undertake, the exercise of the authority by the person may not be merely routine or clerical in nature but must require the use of independent judgment. An employee, other than an essential employee, who has authority to effectively recommend a supervisory function, is deemed to have authority to undertake that supervisory function for the purposes of this subdivision. The administrative head of a municipality, municipal utility, or police or fire department, and the administrative head's assistant, are always considered supervisory employees.

The removal of employees by the employer from a nonsupervisory appropriate unit for the purpose of designating the employees as "supervisory employees" shall require either the prior written agreement of the exclusive representative and the written approval of the commissioner or a separate determination by the commissioner before the redesignation is effective.

Subd. 18. Teacher. "Teacher" means any public employee other than a superintendent or assistant superintendent, principal, assistant principal, or a supervisory or confidential employee, employed by a school district:

(1) in a position for which the person must be licensed by the Board of Teaching or the commissioner of education; or

(2) in a position as a physical therapist, occupational therapist, art therapist, music therapist, or audiologist.

Subd. 19. Terms and conditions of employment. "Terms and conditions of employment" means the hours of employment, the compensation therefor including fringe benefits except retirement contributions or benefits other than employer payment of, or contributions to, premiums for group insurance coverage of retired employees or severance pay, and the employer's personnel policies affecting the working conditions of the employees. In the case of professional employees the term does not mean educational policies of a school district. "Terms and conditions of employment" is subject to section 179A.07.

Subd. 20. MS 2006 [Renumbered subd 5a]

History: 1984 c 462 s 4; 1986 c 444; 1987 c 186 s 15; 1987 c 384 art 2 s 1; 1988 c 605 s 4; 1989 c 255 s 2; 1990 c 377 s 1; 1991 c 308 s 2; 1992 c 582 s 3-5; 1993 c 12 s 1; 1995 c 212 art 4 s 64; 1995 c 226 art 6 s 3; 1996 c 425 s 7; 1997 c 7 art 1 s 81,82; 1997 c 156 s 3; 1998 c 355 s 1; 1998 c 386 art 2 s 65; 1998 c 398 art 5 s 55; 1Sp1998 c 1 art 3 s 20; 1999 c 216 art 7 s 3-6; 1999 c 221 s 5; 2000 c 345 s 1; 2003 c 130 s 12; 2005 c 125 art 1 s 29; art 2 s 1-3,10; 1Sp2005 c 5 art 7 s 16; 1Sp2005 c 6 art 3 s 81; 1Sp2005 c 7 s 34; 2009 c 95 art 2 s 35; 2014 c 211 s 1-3,13; 2014 c 219 s 1; 2014 c 247 s 1; 1Sp2015 c 1 art 7 s 1

NOTE: Subdivision 2a, as added by Laws 2014, chapter 211, section 1, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.

NOTE: The amendments to subdivisions 14 and 15 by Laws 2014, chapter 211, sections 2 and 3, are effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.04 — COMMISSIONER'S POWER, AUTHORITY, AND DUTIES.

Subdivision 1. Petitions. The commissioner shall accept and investigate all petitions for:

(1) certification or decertification as the exclusive representative of an appropriate unit;

(2) mediation services;

(3) any election or other voting procedures provided for in sections 179A.01 to 179A.25;

(4) certification to the Board of Arbitration; and

(5) fair share fee challenges, upon the receipt of a filing fee. The commissioner shall hear and decide all issues in a fair share fee challenge.

Subd. 2. Unit determination. The commissioner shall determine appropriate units, under the criteria of section 179A.09.

Subd. 3. Other duties. (a) The commissioner shall:

(1) provide mediation services as requested by the parties until the parties reach agreement, and may continue to assist parties after they have submitted their final positions for interest arbitration;

(2) issue notices, subpoenas, and orders required by law to carry out duties under sections 179A.01 to 179A.25;

(3) assist the parties in formulating petitions, notices, and other papers required to be filed with the commissioner or the board;

(4) conduct elections;

(5) certify the final results of any election or other voting procedure conducted under sections 179A.01 to 179A.25;

(6) adopt rules relating to the administration of this chapter and the conduct of hearings and elections;

(7) receive, catalogue, file, and make available to the public all decisions of arbitrators and panels authorized by sections 179A.01 to 179A.25, all grievance arbitration decisions to the extent the decision is public under section 13.43, subdivision 2, paragraph (b), and the commissioner's orders and decisions;

(8) adopt, subject to chapter 14, a grievance procedure that fulfills the purposes of section 179A.20, subdivision 4, that is available to any employee in a unit not covered by a contractual grievance procedure;

(9) maintain a schedule of state employee classifications or positions assigned to each unit established in section 179A.10, subdivision 2;

(10) collect fees established by rule for empanelment of persons on the labor arbitrator roster maintained by the commissioner or in conjunction with fair share fee challenges. Arbitrator application fees will be $100 per year for initial applications and renewals effective July 1, 2007;

(11) provide technical support and assistance to voluntary joint labor-management committees established for the purpose of improving relationships between exclusive representatives and employers, at the discretion of the commissioner;

(12) provide to the parties a list of arbitrators as required by section 179A.16, subdivision 4;

(13) maintain a list of up to 60 arbitrators for referral to employers and exclusive representatives for the resolution of grievance or interest disputes. Each person on the list must be knowledgeable about collective bargaining and labor relations in the public sector, well versed in state and federal labor law, and experienced in and knowledgeable about labor arbitration. To the extent practicable, the commissioner shall appoint members to the list so that the list is gender and racially diverse; and

(14) upon request of the board, provide administrative support and other assistance to the board, including assistance in development and adoption of board rules.

(b) From the names provided by representative organizations, the commissioner shall maintain a list of arbitrators to conduct teacher discharge or termination hearings according to section 122A.40 or 122A.41. The persons on the list must meet at least one of the following requirements:

(1) be a former or retired judge;

(2) be a qualified arbitrator on the list maintained by the bureau;

(3) be a present, former, or retired administrative law judge; or

(4) be a neutral individual who is learned in the law and admitted to practice in Minnesota, who is qualified by experience to conduct these hearings, and who is without bias to either party.

Each year, education Minnesota shall provide a list of up to 14 names and the Minnesota School Boards Association a list of up to 14 names of persons to be on the list. The commissioner may adopt rules about maintaining and updating the list.

Subd. 4. Location of hearings. Hearings and mediation meetings authorized by this section shall be held at a time and place determined by the commissioner, but, whenever practical, a hearing shall be held in the general geographic area where the question has arisen or exists.

History: 1984 c 462 s 5; 1985 c 157 s 1; 1987 c 186 s 15; 1990 c 546 s 4; 1991 c 196 s 5; 1992 c 458 s 1; 1992 c 582 s 6; 1993 c 122 s 3; 1994 c 560 art 2 s 17; 1995 c 239 s 2; 1996 c 425 s 8; 1998 c 397 art 11 s 3; 1999 c 221 s 6; 2000 c 501 s 4; 2007 c 135 art 2 s 20; 2010 c 365 art 1 s 11; 2014 c 211 s 4



Section 179A.041 — PUBLIC EMPLOYMENT RELATIONS BOARD; POWER, AUTHORITY, AND DUTIES.

Subdivision 1. Membership. The Public Employment Relations Board is established with three members. One member shall be an officer or employee of an exclusive representative of public employees and shall be appointed by the governor; one shall be representative of public employers and shall be appointed by the governor; and one shall be representative of the public at large and shall be appointed by the other two members. Public employers and employee organizations representing public employees may submit for consideration names of persons representing their interests. The board shall select one of its members to serve as chair for a term beginning July 1 of each year.

Subd. 2. Alternate members. (a) The appointing authorities shall appoint alternate members to serve only in the case of a member having a conflict of interest under subdivision 9, as follows:

(1) one alternate, appointed by the governor, who is an officer or employee of an exclusive representative of public employees, to serve as an alternate to the member appointed by the governor who is an officer or employee of an exclusive representative of public employees. This alternate must not be an officer or employee of the same exclusive representative of public employees as the member for whom the alternate serves;

(2) one alternate, appointed by the governor, who is a representative of public employers, to serve as an alternate to the member appointed by the governor who is a representative of public employers. This alternate must not represent the same public employer as the member for whom the alternate serves; and

(3) one alternate, appointed by the member who is an officer or employee of an exclusive representative of public employees and the member who is a representative of public employers, who is not an officer or employee of an exclusive representative of public employees, or a representative of a public employer, to serve as an alternate for the member that represents the public at large.

(b) Each alternate member shall serve a term that is coterminous with the term of the member for whom the alternate member serves as an alternate.

Subd. 3. Terms; compensation. The membership terms, compensation, removal of members, and filling of vacancies for members and alternate members shall be as provided in section 15.0575.

Subd. 4. Rules; meetings. The board shall adopt rules governing its procedure and shall hold meetings as prescribed in those rules. The chair shall convene and preside at meetings of the board.

Subd. 5. Powers. The board shall have the powers and authority required for the board to take the actions assigned to the board under section 179A.13.

Subd. 6. Appeals. In addition to the other powers and duties given it by law, the board shall hear and decide appeals from:

(1) recommended decisions and orders relating to an unfair labor practice under section 179A.13; and

(2) determinations of the commissioner under section 179A.12, subdivision 11.

Subd. 7. Rulemaking. The board shall adopt rules under chapter 14 governing the presentation of issues and the taking of appeals under subdivision 6. All issues and appeals presented to the board shall be determined upon the record of hearing, except that the board may request additional evidence when necessary or helpful.

Subd. 8. Employees and contracts. The board may hire investigators, hearing officers, and other employees as necessary to perform its duties, or may enter into contracts to perform any of the board's duties.

Subd. 9. Conflict of interest. A member must disclose any conflict of interest in a case before the board and shall not take any action or vote in the case. The person designated as the recused member's alternate shall serve in place of the member who has a conflict for all actions and votes on the case, unless the alternate has a conflict of interest. If both a member and the member's alternate have a conflict of interest in a case, the appointing authority will appoint a second alternate member, who meets the same requirements as the alternate member and who has no conflict of interest, to take action and vote in the case. A board member or alternate member has a conflict of interest in a case if the member is employed by, an officer of, a member of the governing body of, or a member of, a party in the case.

History: 2014 c 211 s 5



Section 179A.051 — APPEALS OF COMMISSIONER'S DECISIONS.

(a) Decisions of the commissioner relating to supervisory, confidential, essential, and professional employees, appropriateness of a unit, or fair share fee challenges may be reviewed on certiorari by the Court of Appeals. A petition for a writ of certiorari must be filed and served on the other party or parties and the commissioner within 30 days from the date of the mailing of the commissioner's decision. The petition must be served on the other party or parties at the party's or parties' last known address.

(b) Decisions of the commissioner relating to unfair labor practices under section 179A.12, subdivision 11, may be appealed to the board if the appeal is filed with the board and served on all other parties no later than 30 days after service of the commissioner's decision.

History: 1992 c 582 s 7; 2014 c 211 s 6,13; 1Sp2015 c 1 art 7 s 1

NOTE: The amendment to this section by Laws 2014, chapter 211, section 6, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.052 — APPEALS OF BOARD'S DECISIONS.

Decisions of the board relating to unfair labor practices under section 179.11, 179.12, 179A.12, subdivision 11, or 179A.13 including dismissal of unfair labor practice charges, may be reviewed on certiorari by the Court of Appeals. A petition for a writ of certiorari must be filed and served on the other party or parties and the board within 30 days from the date of the mailing of the board's decision. The petition must be served on the other party or parties at the party's or parties' last known address.

History: 2014 c 211 s 7,13; 1Sp2015 c 1 art 7 s 1

NOTE: This section, as added by Laws 2014, chapter 211, section 7, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.06 — RIGHTS AND OBLIGATIONS OF EMPLOYEES.

Subdivision 1. Expression of views. Sections 179A.01 to 179A.25 do not affect the right of any public employee or the employee's representative to express or communicate a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment, so long as this is not designed to and does not interfere with the full faithful and proper performance of the duties of employment or circumvent the rights of the exclusive representative. Sections 179A.01 to 179A.25 do not require any public employee to perform labor or services against the employee's will.

If no exclusive representative has been certified, any public employee individually, or group of employees through their representative, has the right to express or communicate a view, grievance, complaint, or opinion on any matter related to the conditions or compensation of public employment or their betterment, by meeting with their public employer or the employer's representative, so long as this is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment.

Subd. 2. Right to organize. Public employees have the right to form and join labor or employee organizations, and have the right not to form and join such organizations. Public employees in an appropriate unit have the right by secret ballot to designate an exclusive representative to negotiate grievance procedures and the terms and conditions of employment with their employer. Confidential employees of the state, confidential court employees, and confidential University of Minnesota employees are excluded from bargaining. Supervisory and managerial court employees are excluded from bargaining. Supervisory, managerial, and confidential employees of Hennepin Healthcare System, Inc., are excluded from bargaining. Other confidential employees, supervisory employees, principals, and assistant principals may form their own organizations. An employer shall extend exclusive recognition to a representative of or an organization of supervisory or confidential employees, or principals and assistant principals, for the purpose of negotiating terms or conditions of employment, in accordance with sections 179A.01 to 179A.25, applicable to essential employees.

Supervisory or confidential employee organizations shall not participate in any capacity in any negotiations which involve units of employees other than supervisory or confidential employees. Except for organizations which represent supervisors who are: (1) firefighters, emergency medical service employees certified under section 144E.28, 911 system public safety dispatchers, peace officers subject to licensure under sections 626.84 to 626.863, guards at correctional facilities, or employees at hospitals other than state hospitals; and (2) not state or University of Minnesota employees, a supervisory or confidential employee organization which is affiliated with another employee organization which is the exclusive representative of nonsupervisory or nonconfidential employees of the same public employer shall not be certified, or act as, an exclusive representative for the supervisory or confidential employees. For the purpose of this subdivision, affiliation means either direct or indirect and includes affiliation through a federation or joint body of employee organizations.

Subd. 3. Fair share fee. An exclusive representative may require employees who are not members of the exclusive representative to contribute a fair share fee for services rendered by the exclusive representative. The fair share fee must be equal to the regular membership dues of the exclusive representative, less the cost of benefits financed through the dues and available only to members of the exclusive representative. In no event may the fair share fee exceed 85 percent of the regular membership dues. The exclusive representative shall provide advance written notice of the amount of the fair share fee to the employer and to unit employees who will be assessed the fee. The employer shall provide the exclusive representative with a list of all unit employees.

A challenge by an employee or by a person aggrieved by the fee must be filed in writing with the commissioner, the public employer, and the exclusive representative within 30 days after receipt of the written notice. All challenges must specify those portions of the fee challenged and the reasons for the challenge. The burden of proof relating to the amount of the fair share fee is on the exclusive representative. The commissioner shall hear and decide all issues in these challenges.

The employer shall deduct the fee from the earnings of the employee and transmit the fee to the exclusive representative 30 days after the written notice was provided. If a challenge is filed, the deductions for a fair share fee must be held in escrow by the employer pending a decision by the commissioner.

Subd. 4. Meet and confer. Professional employees have the right to meet and confer under section 179A.08 with public employers regarding policies and matters other than terms and conditions of employment.

Subd. 5. Meet and negotiate. Public employees, through their certified exclusive representative, have the right and obligation to meet and negotiate in good faith with their employer regarding grievance procedures and the terms and conditions of employment, but this obligation does not compel the exclusive representative to agree to a proposal or require the making of a concession.

Subd. 6. Dues checkoff. Public employees have the right to request and be allowed dues checkoff for the exclusive representative. In the absence of an exclusive representative, public employees have the right to request and be allowed dues checkoff for the organization of their choice.

Subd. 7. Concerted activity. Public employees have the right to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection.

[See Note.]

History: 1984 c 462 s 7; 1987 c 186 s 15; 1989 c 255 s 4; 1997 c 7 art 1 s 83; 1999 c 216 art 7 s 7; 2000 c 387 s 1; 2005 c 125 art 1 s 29; art 2 s 4,10; 1Sp2005 c 7 s 34; 2014 c 211 s 8,13; 1Sp2015 c 1 art 7 s 1

NOTE: Subdivision 7, as added by Laws 2014, chapter 211, section 8, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.07 — RIGHTS AND OBLIGATIONS OF EMPLOYERS.

Subdivision 1. Inherent managerial policy. A public employer is not required to meet and negotiate on matters of inherent managerial policy. Matters of inherent managerial policy include, but are not limited to, such areas of discretion or policy as the functions and programs of the employer, its overall budget, utilization of technology, the organizational structure, selection of personnel, and direction and the number of personnel. No public employer shall sign an agreement which limits its right to select persons to serve as supervisory employees or state managers under section 43A.18, subdivision 3, or requires the use of seniority in their selection.

Subd. 2. Meet and negotiate. (a) A public employer has an obligation to meet and negotiate in good faith with the exclusive representative of public employees in an appropriate unit regarding grievance procedures and the terms and conditions of employment, but this obligation does not compel the public employer or its representative to agree to a proposal or require the making of a concession.

The public employer's duty under this subdivision exists notwithstanding contrary provisions in a municipal charter, ordinance, or resolution. A provision of a municipal charter, ordinance, or resolution which limits or restricts a public employer from negotiating or from entering into binding contracts with exclusive representatives is superseded by this subdivision.

(b) In addition, a public employer may, but does not have an obligation to, meet and negotiate in good faith with the exclusive representative of public employees in an appropriate unit regarding an employer contribution to the state of Minnesota deferred compensation plan authorized by section 356.24, paragraph (a), clause (4), within the limits set by section 356.24, paragraph (a), clause (4).

Subd. 3. Meet and confer. A public employer has the obligation to meet and confer, under section 179A.08, with professional employees to discuss policies and other matters relating to their employment which are not terms and conditions of employment.

Subd. 4. Other communication. If an exclusive representative has been certified for an appropriate unit, the employer shall not meet and negotiate or meet and confer with any employee or group of employees who are in that unit except through the exclusive representative. This subdivision does not prevent communication to the employer, other than through the exclusive representative, of advice or recommendations by professional employees, if this communication is a part of the employee's work assignment. This subdivision does not prevent communication between public postsecondary employers and postsecondary professional employees, other than through the exclusive representative, regarding policies and matters that are not terms and conditions of employment.

Subd. 5. Arbitrators pay and hiring. An employer may hire and pay for arbitrators desired or required by sections 179A.01 to 179A.25.

Subd. 6. Time off. A public employer must afford reasonable time off to elected officers or appointed representatives of the exclusive representative to conduct the duties of the exclusive representative and must, upon request, provide for leaves of absence to elected or appointed officials of the exclusive representative or to a full-time appointed official of an exclusive representative of teachers in another Minnesota school district.

Subd. 7. [Repealed, 1Sp2001 c 10 art 2 s 102]

History: 1984 c 462 s 8; 1988 c 605 s 5; 1994 c 647 art 8 s 27; 1995 c 212 art 2 s 9; 1996 c 425 s 9



Section 179A.08 — POLICY CONSULTANTS.

Subdivision 1. Professional employees. The legislature recognizes that professional employees possess knowledge, expertise, and dedication which is helpful and necessary to the operation and quality of public services and which may assist public employers in developing their policies. It is, therefore, the policy of this state to encourage close cooperation between public employers and professional employees by providing for discussions and the mutual exchange of ideas regarding all matters that are not terms and conditions of employment.

Subd. 2. Meet and confer. The professional employees shall select a representative to meet and confer with a representative or committee of the public employer on matters not specified under section 179A.03, subdivision 19, relating to the services being provided to the public. The public employer shall provide the facilities and set the time for these conferences to take place. The parties shall meet at least once every four months.

History: 1984 c 462 s 9



Section 179A.09 — UNIT DETERMINATION.

Subdivision 1. Criteria. In determining the appropriate unit, the commissioner shall consider the principles and the coverage of uniform comprehensive position classification and compensation plans of the employees, professions and skilled crafts, and other occupational classifications, relevant administrative and supervisory levels of authority, geographical location, history, extent of organization, the recommendation of the parties, and other relevant factors. The commissioner shall place particular importance upon the history and extent of organization, and the desires of the petitioning employee representatives.

Subd. 2. Prohibitions. The commissioner shall not designate an appropriate unit which includes essential employees with other employees.

Subd. 3. Division of units. If a designated appropriate unit contains both peace officers subject to licensure under sections 626.84 to 626.863 and essential employees who are not peace officers, the commissioner, at the request of a majority of either the peace officers or the other essential employees within the unit, shall divide the unit into two separate appropriate units, one for the peace officers and one for the other essential employees.

History: 1984 c 462 s 10; 1987 c 186 s 15; 1993 c 136 s 2; 1997 c 7 art 1 s 84



Section 179A.10 — STATE UNITS.

Subdivision 1. Exclusions. The commissioner of management and budget shall meet and negotiate with the exclusive representative of each of the units specified in this section, except as provided in section 43A.06, subdivision 1, paragraph (c). The units provided in this section are the only appropriate units for executive branch state employees. The following employees shall be excluded from any appropriate unit:

(1) the positions and classes of positions in the classified and unclassified services defined as managerial by the commissioner of management and budget in accordance with section 43A.18, subdivision 3, and so designated in the official state compensation schedules;

(2) unclassified positions in the Minnesota State Colleges and Universities defined as managerial by the Board of Trustees;

(3) positions of physician employees compensated under section 43A.17, subdivision 4;

(4) positions of all unclassified employees appointed by a constitutional officer;

(5) positions in the Bureau of Mediation Services and the Public Employment Relations Board;

(6) positions of employees whose classification is pilot or chief pilot;

(7) administrative law judge and compensation judge positions in the Office of Administrative Hearings; and

(8) positions of all confidential employees.

The governor may upon the unanimous written request of exclusive representatives of units and the commissioner direct that negotiations be conducted for one or more units in a common proceeding or that supplemental negotiations be conducted for portions of a unit or units defined on the basis of appointing authority or geography.

[See Note.]

Subd. 2. State employees. Unclassified employees, unless otherwise excluded, are included within the units which include the classifications to which they are assigned for purposes of compensation. Supervisory employees shall only be assigned to units 12 and 16. The following are the appropriate units of executive branch state employees:

(1) law enforcement unit;

(2) craft, maintenance, and labor unit;

(3) service unit;

(4) health care nonprofessional unit;

(5) health care professional unit;

(6) clerical and office unit;

(7) technical unit;

(8) correctional guards unit;

(9) state university instructional unit;

(10) state college instructional unit;

(11) state university administrative unit;

(12) professional engineering unit;

(13) health treatment unit;

(14) general professional unit;

(15) professional state residential instructional unit;

(16) supervisory employees unit; and

(17) public safety radio communications operator unit.

Each unit consists of the classifications or positions assigned to it in the schedule of state employee job classification and positions maintained by the commissioner. The commissioner may only make changes in the schedule in existence on the day prior to August 1, 1984, as required by law or as provided in subdivision 4.

Subd. 3. State employee severance. Each of the following groups of employees has the right, as specified in this subdivision, to separate from the general professional, health treatment, or general supervisory units provided for in subdivision 2: attorneys, physicians, professional employees of the Minnesota Office of Higher Education who are compensated under section 43A.18, subdivision 4, State Patrol-supervisors, enforcement supervisors employed by the Department of Natural Resources, and criminal apprehension investigative-supervisors. This right must be exercised by petition during the 60-day period commencing 270 days prior to the termination of a contract covering the units. If one of these groups of employees exercises the right to separate from the units they have no right to meet and negotiate, but retain the right to meet and confer with the commissioner of management and budget and with the appropriate appointing authority on any matter of concern to them. The right to separate must be exercised as follows: An employee organization or group of employees claiming that a majority of any one of these groups of employees on a statewide basis wish to separate from their units may petition the commissioner for an election during the petitioning period. If the petition is supported by a showing of at least 30 percent support for the petitioner from the employees, the commissioner shall hold an election to ascertain the wishes of the majority with respect to the issue of remaining within or severing from the units provided in subdivision 2. This election must be conducted within 30 days of the close of the petition period. If a majority of votes cast endorse severance from the unit in favor of separate meet and confer status for any one of these groups of employees, the commissioner shall certify that result. This election, where not inconsistent with other provisions of this section, is governed by section 179A.12. If a group of employees elects to sever, the group may rejoin that unit by following the same procedures specified above for severance, but may only do so during the periods provided for severance.

Subd. 4. Other assignments. The commissioner shall assign state employee classifications, court employee classifications, University of Minnesota employee classifications, and supervisory positions to the appropriate units when the classifications or positions have not been assigned under subdivision 2 or section 179A.101 or 179A.11 or have been significantly modified in occupational content subsequent to assignment under these sections. The assignment of the classes shall be made on the basis of the community of interest of the majority of employees in these classes with the employees within the statutory units. All the employees in a class, excluding supervisory and confidential employees, shall be assigned to a single appropriate unit.

History: 1984 c 462 s 11; 1984 c 640 s 32; 1Sp1986 c 3 art 1 s 26; 1987 c 186 s 15; 1988 c 667 s 26; 1991 c 356 art 9 s 7; 1992 c 464 art 1 s 25; 1992 c 582 s 8,9; 1994 c 532 art 4 s 6; 1994 c 560 art 2 s 18; 1995 c 212 art 3 s 59; 1997 c 156 s 4; 1999 c 216 art 7 s 8; 1999 c 221 s 7; 2001 c 133 s 2; 2005 c 107 art 2 s 60; 1Sp2005 c 6 art 3 s 82; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2014 c 211 s 9,13; 1Sp2015 c 1 art 7 s 1

NOTE: The amendment to subdivision 1 by Laws 2014, chapter 211, section 9, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.101 — COURT UNITS.

Subdivision 1. Court employee units. (a) The state court administrator shall meet and negotiate with the exclusive representative of each of the units specified in this section. The units provided in this section are the only appropriate units for court employees. Court employees, unless otherwise excluded, are included within the units which include the classifications to which they are assigned for purposes of compensation. Initial assignment of classifications to bargaining units shall be made by the state court administrator by August 15 of the year preceding the year in which the state assumes the cost of court administration in the judicial district in which the bargaining unit is located. An exclusive representative may appeal the initial assignment decision of the state court administrator by filing a petition with the commissioner within 45 days of being certified as the exclusive representative for a judicial district. The units in this subdivision are the appropriate units of court employees.

(b) The Judicial District Unit consists of clerical, administrative, and technical employees of a judicial district under section 480.181, subdivision 1, paragraph (b), or of two or more of these districts that are represented by the same employee organization or one or more subordinate bodies of the same employee organization. The judicial district unit includes individuals, not otherwise excluded, whose work is typically clerical or secretarial in nature, including nontechnical data recording and retrieval and general office work, and individuals, not otherwise excluded, whose work is not typically manual and which requires specialized knowledge or skills acquired through two-year academic programs or equivalent experience or on-the-job training.

(c) The Appellate Courts Unit consists of clerical, administrative, and technical employees of the Court of Appeals and clerical, administrative, and technical employees of the Supreme Court. The Appellate Courts Unit includes individuals, not otherwise excluded, whose work is typically clerical or secretarial in nature, including nontechnical data recording and retrieval and general office work, and individuals, not otherwise excluded, whose work is not typically manual and which requires specialized knowledge or skills acquired through two-year academic programs or equivalent experience or on-the-job training.

(d) The Court Employees Professional Employee Unit consists of professional employees, not otherwise excluded, that are employed by the Supreme Court, the Court of Appeals, or a judicial district under section 480.181, subdivision 1, paragraph (b).

(e) The Court Employees Court Reporter Unit consists of court reporters not otherwise excluded who are employed by a judicial district under section 480.181, subdivision 1, paragraph (a).

(f) Notwithstanding any provision of this chapter or any other law to the contrary, judges may appoint and remove court reporters at their pleasure.

(g) Copies of collective bargaining agreements entered into under this section must be submitted to the Legislative Coordinating Commission for the commission's information.

Subd. 2. Exclusions. The following employees are excluded from the appropriate units under subdivision 1:

(1) personal secretaries to judges;

(2) law clerks;

(3) managerial employees;

(4) confidential employees; and

(5) supervisory employees.

Subd. 3. Employee organizations representing more than one judicial district unit. Whenever an employee organization or one or more subordinate bodies of the same employee organization is certified as the exclusive representative of the employees in more than one judicial district unit, all judicial district units for which the employee organization or one or more subordinate bodies of the same employee organization has been certified will be combined into one unit and the employee organization certified as exclusive representative of the employees of the new, combined unit. The commissioner shall issue a certification within 45 days of receipt of a petition demonstrating that an employee organization or one or more subordinate bodies of the same employee organization is certified as the exclusive representative of employees in more than one judicial district unit.

History: 1999 c 216 art 7 s 9; 2000 c 345 s 2,3; 1Sp2001 c 5 art 5 s 2



Section 179A.102 — TRANSITION TO NEW BARGAINING UNIT STRUCTURE.

Subdivision 1. Application of section. Notwithstanding the provisions of section 179A.12 or any other law, this section governs, where contrary to other law, the initial certification and decertification, if any, of exclusive representatives for the appropriate units established by section 179A.101. Subsequent to the initial certification and decertification, if any, pursuant to this section, this section does not apply.

Subd. 2. Existing majority. The commissioner shall certify an employee organization as exclusive representative for an appropriate unit established under section 179A.101 upon a petition filed with the commissioner by the organization within 30 days of the effective date of the judicial district coming under section 480.181, subdivision 1, paragraph (b), demonstrating that the petitioner is certified pursuant to section 179A.12 as the exclusive representative of a majority of the employees included within the unit established by section 179A.101 as of that effective date. Two or more employee organizations that represent the employees in a unit established by section 179A.101 may petition jointly under this subdivision, provided that any organization may withdraw from a joint certification in favor of the remaining organizations on 30 days' notice to the remaining organizations, the employer, and the commissioner, without affecting the rights and obligations of the remaining organizations or the employer. The commissioner shall make a determination on a timely petition within 45 days of its receipt.

Subd. 3. No existing majority. (a) If no exclusive representative is certified under subdivision 2, the commissioner shall certify an employee organization as exclusive representative for an appropriate unit established under section 179A.101 upon a petition filed by the organization within the time period provided in subdivision 2 demonstrating that the petitioner is certified under section 179A.12 as the exclusive representative of fewer than a majority of the employees included within the unit established by section 179A.101, if no other employee organization so certified has filed a petition within the time period provided in subdivision 2 and a majority of the employees in the unit established by section 179A.101 are represented by employee organizations under section 179A.12 on the effective date of the judicial district coming under section 480.181, subdivision 1, paragraph (b). Two or more employee organizations, each of which represents employees included in the unit established by section 179A.101, may petition jointly under this paragraph, provided that any organization may withdraw from a joint certification in favor of the remaining organizations on 30 days' notice to the remaining organizations, the employer, and the commissioner without affecting the rights and obligations of the remaining organizations or the employer. The commissioner shall make a determination on a timely petition within 45 days of its receipt.

(b) If no exclusive representative is certified under subdivision 2 or paragraph (a), and an employee organization petitions the commissioner within 90 days of the effective date of the judicial district coming under section 480.181, subdivision 1, paragraph (b), demonstrating that a majority of the employees included within a unit established by section 179A.101 wish to be represented by the petitioner, where this majority is evidenced by current dues deduction rights, signed statements from court employees in counties within the district that are not currently represented by any employee organization plainly indicating that the signatories wish to be represented for collective bargaining purposes by the petitioner rather than by any other organization, or a combination of those, the commissioner shall certify the petitioner as exclusive representative of the employees in the unit established by section 179A.101. The commissioner shall make a determination on a timely petition within 45 days of its receipt.

(c) If no exclusive representative is certified under subdivision 2 or paragraph (a) or (b), and an employee organization petitions the commissioner subsequent to the effective date of the judicial district coming under section 480.181, subdivision 1, paragraph (b), demonstrating that at least 30 percent of the employees included within a unit established by section 179A.101 wish to be represented by the petitioner, where this 30 percent is evidenced by current dues deduction rights, signed statements from court employees in counties within the district that are not currently represented by any employee organization plainly indicating that the signatories wish to be represented for collective bargaining purposes by the petitioner rather than by any other organization, or a combination of those, the commissioner shall conduct a secret ballot election to determine the wishes of the majority. The election must be conducted within 45 days of receipt or final decision on any petitions filed pursuant to subdivision 2, whichever is later. The election is governed by section 179A.12, where not inconsistent with other provisions of this section.

Subd. 4. Decertification. The commissioner may not consider a petition for decertification of an exclusive representative certified under this section for one year after certification. After that time a petition must be considered under the provisions of section 179A.12.

Subd. 5. Existing collective bargaining agreements. The terms and conditions of collective bargaining agreements covering judicial district employees in districts that come under section 480.181, subdivision 1, paragraph (b), remain in effect until a successor agreement becomes effective.

Subd. 6. Contract and representation responsibilities. (a) Notwithstanding the provisions of section 179A.101, the exclusive representatives of units of court employees certified prior to the effective date of the judicial district coming under section 480.181, subdivision 1, paragraph (b), remain responsible for administration of their contracts and for other contractual duties and have the right to dues and fair share fee deduction and other contractual privileges and rights until a contract is agreed upon with the state court administrator for a new unit established under section 179A.101. Exclusive representatives of court employees certified after the effective date of Laws 1999, chapter 216, article 7, section 10, in the judicial district are immediately upon certification responsible for bargaining on behalf of employees within the unit. They are also responsible for administering grievances arising under previous contracts covering employees included within the unit which remain unresolved upon agreement with the state court administrator on a contract for a new unit established under section 179A.101. Where the employer does not object, these responsibilities may be varied by agreement between the outgoing and incoming exclusive representatives. All other rights and duties of representation begin on July 1 of the year in which the state assumes the funding of court administration in the judicial district, except that exclusive representatives certified after the effective date of Laws 1999, chapter 216, article 7, section 10, shall immediately, upon certification, have the right to all employer information and all forms of access to employees within the bargaining unit which would be permitted to the current contract holder, including the rights in section 179A.07, subdivision 6. This section does not affect an existing collective bargaining contract. Incoming exclusive representatives of court employees from judicial districts that come under section 480.181, subdivision 1, paragraph (b), are immediately, upon certification, responsible for bargaining on behalf of all previously unrepresented employees assigned to their units. All other rights and duties of exclusive representatives begin on July 1 of the year in which the state assumes the funding of court administration in the judicial district.

(b) Nothing in Laws 2001, First Special Session chapter 5, or Laws 1999, chapter 216, article 7, sections 3 to 15, prevents an exclusive representative certified after the effective dates of those provisions from assessing fair share or dues deductions immediately upon certification for employees in a unit established under section 179A.101 if the employees were unrepresented for collective bargaining purposes before that certification.

History: 1999 c 216 art 7 s 10; 1Sp2001 c 5 art 5 s 3



Section 179A.103 — GENERAL PROVISIONS FOR COURT EMPLOYEES.

Subdivision 1. Contracts. Contracts for the period commencing July 1 of the year in which the state assumes the cost of court administration in the judicial district for the judicial district court employees must be negotiated with the state court administrator. Negotiations for those contracts may begin any time after July 1 of the year before the state assumes the cost, and may be initiated by either party notifying the other of the desire to begin the negotiating process. Negotiations are subject to this chapter.

Subd. 2. Date of employment. The date of first employment by the state court system is the date on which services were first performed by the employee for the employer from which the employee is being transferred.

Subd. 3. Probationary periods. Except as otherwise provided in a successor contract, probationary periods are not affected by the transfer of employees to the state court system.

Subd. 4. Wage protection. Court employees in judicial districts coming under section 480.181, subdivision 1, paragraph (b), may not have a decrease in wages as a result of their transfer to state employment. Wage scales negotiated in a judicial district contract are not to be applied to a court employee of a judicial district who was a court employee of a county within the judicial district at the time the judicial district came under section 480.181, subdivision 1, paragraph (b), until the wage for the employee under the scale is equal to or greater than the wage the employee was receiving on the date the judicial district came under section 480.181, subdivision 1, paragraph (b).

History: 1999 c 216 art 7 s 11; 1Sp2001 c 5 art 5 s 4



Section 179A.104 — BOARD OF PUBLIC DEFENSE.

Subdivision 1. Board of Public Defense employee units. The state Board of Public Defense shall meet and negotiate with the exclusive representative of each of the statewide units specified in this section. The units provided in this section are the only appropriate statewide units for state employees of the board. Employees of the state Board of Public Defense, unless otherwise excluded, are included within the units which include the classifications to which they are assigned for purposes of compensation. The following are the appropriate statewide units of state employees of the board:

(1) Assistant District and Assistant State Public Defender Unit; and

(2) Clerical and Support Staff Unit.

Each unit consists of the classifications or positions assigned to it in the schedule of job classifications and positions maintained by the state Board of Public Defense.

Subd. 2. Exclusions. The following employees are excluded from the appropriate statewide units under subdivision 1:

(1) the positions of state public defender, deputy state public defender, and chief district public defender;

(2) the positions of managing attorney and managing legal secretary in judicial district public defender offices and in the state Public Defender's Office;

(3) positions of all employees in the administrative services office of the state Board of Public Defense;

(4) positions of all part-time and temporary employees as defined under section 179A.03, subdivision 14, paragraph (a), clauses (5) and (6).

History: 1999 c 216 art 7 s 12



Section 179A.11 — UNIVERSITY OF MINNESOTA.

Subdivision 1. Units. The following are the appropriate units of University of Minnesota employees. All units shall exclude managerial and confidential employees. Supervisory employees shall only be assigned to unit 13. No additional units of University of Minnesota employees shall be recognized for the purpose of meeting and negotiating.

(1) The Law Enforcement Unit consists of the positions of all employees with the power of arrest.

(2) The Craft and Trades Unit consists of the positions of all employees whose work requires specialized manual skills and knowledge acquired through formal training or apprenticeship or equivalent on-the-job training or experience.

(3) The Service, Maintenance, and Labor Unit consists of the positions of all employees whose work is typically that of maintenance, service, or labor and which does not require extensive previous training or experience, except as provided in unit 4.

(4) The Health Care Nonprofessional and Service Unit consists of the positions of all nonprofessional employees of the University of Minnesota hospitals, dental school, and health service whose work is unique to those settings, excluding labor and maintenance employees as defined in unit 3.

(5) The Nursing Professional Unit consists of all positions which are required to be filled by registered nurses.

(6) The Clerical and Office Unit consists of the positions of all employees whose work is typically clerical or secretarial, including nontechnical data recording and retrieval and general office work, except as provided in unit 4.

(7) The Technical Unit consists of the positions of all employees whose work is not typically manual and which requires specialized knowledge or skills acquired through two-year academic programs or equivalent experience or on-the-job training, except as provided in unit 4.

(8) The Twin Cities Instructional Unit consists of the positions of all instructional employees with the rank of professor, associate professor, assistant professor, including research associate or instructor, including research fellow, located on the Twin Cities campuses.

(9) The Outstate Instructional Unit consists of the positions of all instructional employees with the rank of professor, associate professor, assistant professor, including research associate or instructor, including research fellow, located at the Duluth campus, provided that the positions of instructional employees of the same ranks at the Morris, Crookston, or Waseca campuses shall be included within this unit if a majority of the eligible employees voting at a campus so vote during an election conducted by the commissioner, provided that the election shall not be held until the Duluth campus has voted in favor of representation. The election shall be held when an employee organization or group of employees petitions the commissioner stating that a majority of the eligible employees at one of these campuses wishes to join the unit and this petition is supported by a showing of at least 30 percent support from eligible employees at that campus and is filed between September 1 and November 1.

Should both units 8 and 9 elect exclusive bargaining representatives, those representatives may by mutual agreement jointly negotiate a contract with the regents, or may negotiate separate contracts with the regents. If the exclusive bargaining representatives jointly negotiate a contract with the regents, the contract shall be ratified by each unit.

(10) The Graduate Assistant Unit consists of the positions of all graduate assistants who are enrolled in the graduate school and who hold the rank of research assistant, teaching assistant, teaching associate I or II, project assistant, or administrative fellow I or II.

(11) The Academic Professional and Administrative Staff Unit consists of all academic professional and administrative staff positions that are not defined as included in an instructional unit, the supervisory unit, the clerical unit, or the technical unit.

(12) The Noninstructional Professional Unit consists of the positions of all employees meeting the requirements of section 179A.03, subdivision 13, clause (1) or (2), which are not defined as included within an instructional unit, the Academic Professional and Administrative Staff Unit, or the supervisory unit.

(13) The Supervisory Employees Unit consists of the positions of all supervisory employees.

Subd. 2. University of Minnesota employee severance. Each of the following groups of University of Minnesota employees has the right, as specified in this subdivision, to separate from the instructional and supervisory units: (1) health sciences instructional employees at all campuses with the rank of professor, associate professor, assistant professor, including research associate, or instructor, including research fellow, (2) instructional employees of the law school with the rank of professor, associate professor, assistant professor, including research associate, or instructor, including research fellow, (3) instructional supervisors, (4) noninstructional professional supervisors, and (5) academic professional and administrative staff supervisors. This right may be exercised by petition between September 1 and November 1. If a group separates from its unit, it has no right to meet and negotiate, but retains the right to meet and confer with the appropriate officials on any matter of concern to the group. The right to separate must be exercised as follows: An employee organization or group of employees claiming that a majority of any one of these groups of employees on a statewide basis wish to separate from their unit may petition the commissioner for an election during the petitioning period. If the petition is supported by a showing of at least 30 percent support from the employees, the commissioner shall hold an election on the separation issue. This election must be conducted within 30 days of the close of the petition period. If a majority of votes cast endorse severance from their unit, the commissioner shall certify that result. Where not inconsistent with other provisions of this section, the election is governed by section 179A.12. If a group of employees severs, it may rejoin that unit by following the procedures for severance during the periods for severance.

History: 1984 c 462 s 12; 1987 c 186 s 15; 1991 c 77 s 1,2; 1997 c 156 s 5



Section 179A.12 — EXCLUSIVE REPRESENTATION; ELECTIONS; DECERTIFICATION.

Subdivision 1. Certification continued. Any employee organization holding formal recognition by order of the commissioner or by employer voluntary recognition on the effective date of Extra Session Laws 1971, chapter 33, under any law that is repealed by Extra Session Laws 1971, chapter 33, is certified as the exclusive representative until it is decertified or another representative is certified in its place.

Any teacher organization as defined by Minnesota Statutes 1969, section 125.20, subdivision 3, which on the effective date of Extra Session Laws 1971, chapter 33, has a majority of its members on a teacher's council in a school district as provided in Minnesota Statutes 1969, section 125.22 is certified as the exclusive representative of all teachers of that school district until the organization is decertified or another organization is certified in its place.

Subd. 2. Certification upon joint request. The commissioner may certify an employee organization as an exclusive representative in an appropriate unit upon the joint request of the employer and the organization if, after investigation, the commissioner finds that no unfair labor practice was committed in initiating and submitting the joint request and that the employee organization represents over 50 percent of the employees in the appropriate unit. This subdivision does not reduce the time period or nullify any bar to the employee organization's certification existing at the time of the filing of the joint request.

Subd. 3. Obtaining elections. Any employee organization may obtain a certification election upon petition to the commissioner stating that at least 30 percent of the employees of a proposed appropriate unit wish to be represented by the petitioner. Any employee organization may obtain a representation election upon petition to the commissioner stating that the currently certified representative no longer represents the majority of employees in an established unit and that at least 30 percent of the employees in the established unit wish to be represented by the petitioner rather than by the currently certified representative. An individual employee or group of employees in a unit may obtain a decertification election upon petition to the commissioner stating the certified representative no longer represents the majority of the employees in an established unit and that at least 30 percent of the employees wish to be unrepresented.

Subd. 4. State unit elections. The commissioner shall not consider a petition for a decertification election during the term of a contract covering employees of the executive or judicial branches of the state of Minnesota except for a period from not more than 270 to not less than 210 days before its date of termination.

Subd. 5. Commissioner to investigate. The commissioner shall, upon receipt of an employee organization's petition to the commissioner under subdivision 3, investigate to determine if sufficient evidence of a question of representation exists and hold hearings necessary to determine the appropriate unit and other matters necessary to determine the representation rights of the affected employees and employer.

Subd. 6. Authorization signatures. In determining the numerical status of an employee organization for purposes of this section, the commissioner shall require dated representation authorization signatures of affected employees as verification of the statements contained in the joint request or petitions. These authorization signatures shall be privileged and confidential information available to the commissioner only.

Subd. 7. Election order. The commissioner shall issue an order providing for a secret ballot election by the employees in a designated appropriate unit. The election must be held on one or more sites where those voting are employed or by a mail ballot, as determined by the commissioner. In making this determination, the commissioner shall strive for an election process that provides for maximum participation by the affected employees. The parties affected by this determination may request reconsideration of it by the commissioner under bureau rules.

Subd. 8. Ballot. The ballot in a certification election may contain as many names of representative candidates as have demonstrated that 30 percent of the employees in the unit desire them as their exclusive representative. The ballots shall contain a space for employees to indicate that no representation is desired. The commissioner shall provide and count absentee ballots in all elections.

Subd. 9. Runoff election. If no choice on the ballot receives a majority of those votes cast in the unit, the commissioner shall conduct a runoff election between the two choices receiving the most votes.

Subd. 10. Certification. Upon a representative candidate receiving a majority of those votes cast in an appropriate unit, the commissioner shall certify that candidate as the exclusive representative of all employees in the unit.

Subd. 11. Unfair labor practices. If the commissioner finds that an unfair labor practice was committed by an employer or representative candidate or an employee or group of employees, and that the unfair labor practice affected the result of an election, or that procedural or other irregularities in the conduct of the election may have substantially affected its results, the commissioner may void the election result and order a new election.

Subd. 12. Bar to reconsideration. When the commissioner certifies an exclusive representative, the commissioner shall not consider the question again for a period of one year, unless the exclusive representative is decertified by a court of competent jurisdiction, or by the commissioner.

History: 1984 c 462 s 13; 1986 c 444; 1987 c 186 s 15; 1987 c 384 art 2 s 46; 1990 c 546 s 5,6; 1992 c 582 s 10; 1999 c 216 art 7 s 13



Section 179A.13 — UNFAIR LABOR PRACTICES.

Subdivision 1. Actions. (a) The practices specified in this section are unfair labor practices. Any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in this section may file an unfair labor practice charge with the board.

(b) Whenever it is charged that any party has engaged in or is engaging in any unfair labor practice, an investigator designated by the board shall promptly conduct an investigation of the charge. Unless after the investigation the board finds that the charge has no reasonable basis in law or fact, the board shall promptly issue a complaint and cause to be served upon the party a complaint stating the charges, accompanied by a notice of hearing before a qualified hearing officer designated by the board at the offices of the bureau or other location as the board deems appropriate, not less than five days nor more than 20 days after serving the complaint, provided that no complaint shall be issued based upon any unfair labor practice occurring more than six months prior to the filing of a charge. A complaint issued under this subdivision may be amended by the board at any time prior to the issuance of an order based thereon. The party who is the subject of the complaint has the right to file an answer to the original or amended complaint prior to hearing and to appear in person or by a representative and give testimony at the place and time fixed in the complaint. In the discretion of the hearing officer conducting the hearing or the board, any other party may be allowed to intervene in the proceeding and to present testimony. The board or designated hearing officers shall not be bound by the rules of evidence applicable to courts, except as to the rules of privilege recognized by law.

(c) Designated investigators must conduct the investigation of charges.

(d) Hearing officers must be licensed to practice law in the state of Minnesota and must conduct the hearings and issue recommended decisions and orders.

(e) The board or its designees shall have the power to issue subpoenas and administer oaths. If any party willfully fails or neglects to appear or testify or to produce books, papers, and records pursuant to the issuance of a subpoena, the board may apply to a court of competent jurisdiction to request that the party be ordered to appear to testify or produce the requested evidence.

(f) A full and complete record shall be kept of all proceedings before the board or designated hearing officer and shall be transcribed by a reporter appointed by the board.

(g) The party on whom the burden of proof rests shall be required to sustain the burden by a preponderance of the evidence.

(h) At any time prior to the close of a hearing, the parties may by mutual agreement request referral to mediation, at which time the commissioner shall appoint a mediator, and the hearing shall be suspended pending the results of the mediation.

(i) If, upon a preponderance of the evidence taken, the hearing officer determines that any party named in the charge has engaged in or is engaging in an unfair labor practice, then a recommended decision and order shall be issued stating findings of fact and conclusions, and requiring the party to cease and desist from the unfair labor practice, to post a cease-and-desist notice in the workplace, and ordering any appropriate relief to effectuate the policies of this section, including but not limited to reinstatement, back pay, and any other remedies that make a charging party whole. If back pay is awarded, the award must include interest at the rate of seven percent per annum. The order further may require the party to make reports from time to time, and demonstrate the extent to which the party has complied with the order.

(j) If there is no preponderance of evidence that the party named in the charge has engaged in or is engaging in the unfair labor practice, then the hearing officer shall issue a recommended decision and order stating findings of fact and dismissing the complaint.

(k) Parties may file exceptions to the hearing officer's recommended decision and order with the board no later than 30 days after service of the recommended decision and order. The board shall review the recommended decision and order upon timely filing of exceptions or upon its own motion. If no timely exceptions have been filed, the parties must be deemed to have waived their exceptions. Unless the board reviews the recommended decision and order upon its own motion, it must not be legal precedent and must be final and binding only on the parties to the proceeding as issued in an order issued by the board. If the board does review the recommended decision and order, the board may adopt all, part, or none of the recommended decision and order, depending on the extent to which it is consistent with the record and applicable laws. The board shall issue and serve on all parties its decision and order. The board shall retain jurisdiction over the case to ensure the parties' compliance with the board's order. Unless overturned by the board, the parties must comply with the recommended decision and order.

(l) Until the record has been filed in the court of appeals or district court, the board at any time, upon reasonable notice and in a manner it deems appropriate, may modify or set aside, in whole or in part, any finding or order made or issued by it.

(m) Upon a final order that an unfair labor practice has been committed, the board or the charging party may petition the district court for the enforcement of the order and for appropriate temporary relief or a restraining order. When the board petitions the court, the charging party may intervene as a matter of right.

(n) Whenever it appears that any party has violated a final order of the board issued pursuant to this section, the board must petition the district court for an order directing the party and its officers, agents, servants, successors, and assigns to comply with the order of the board. The board shall be represented in this action by its general counsel, who has been appointed by the board. The court may grant or refuse, in whole or in part, the relief sought, provided that the court also may stay an order of the board pending disposition of the proceedings. The court may punish a violation of its order as in civil contempt.

(o) The board shall have power, upon issuance of an unfair labor practice complaint alleging that a party has engaged in or is engaging in an unfair labor practice, to petition the district court for appropriate temporary relief or a restraining order. Upon the filing of any such petition, the court shall cause notice thereof to be served upon such parties, and thereupon shall have jurisdiction to grant to the board or commissioner temporary relief or a restraining order as it deems appropriate. Nothing in this paragraph precludes a charging party from seeking injunctive relief in district court after filing the unfair labor practice charge.

(p) The proceedings in paragraphs (m), (n), and (o) shall be commenced in the district court for the county in which the unfair labor practice which is the subject of the order or administrative complaint was committed, or where a party alleged to have committed the unfair labor practice resides or transacts business.

Subd. 2. Employers. Public employers, their agents and representatives are prohibited from:

(1) interfering, restraining, or coercing employees in the exercise of the rights guaranteed in sections 179A.01 to 179A.25;

(2) dominating or interfering with the formation, existence, or administration of any employee organization or contributing other support to it;

(3) discriminating in regard to hire or tenure to encourage or discourage membership in an employee organization;

(4) discharging or otherwise discriminating against an employee because the employee has signed or filed an affidavit, petition, or complaint or given information or testimony under sections 179A.01 to 179A.25;

(5) refusing to meet and negotiate in good faith with the exclusive representative of its employees in an appropriate unit;

(6) refusing to comply with grievance procedures contained in an agreement;

(7) distributing or circulating a blacklist of individuals exercising a legal right or of members of a labor organization for the purpose of preventing blacklisted individuals from obtaining or retaining employment;

(8) violating rules established by the commissioner regulating the conduct of representation elections;

(9) refusing to comply with a valid decision of a binding arbitration panel or arbitrator;

(10) violating or refusing to comply with any lawful order or decision issued by the commissioner or the board;

(11) refusing to provide, upon the request of the exclusive representative, all information pertaining to the public employer's budget both present and proposed, revenues, and other financing information provided that in the executive branch of state government this clause may not be considered contrary to the budgetary requirements of sections 16A.10 and 16A.11; or

(12) granting or offering to grant the status of permanent replacement employee to a person for performing bargaining unit work for the employer during a lockout of employees in an employee organization or during a strike authorized by an employee organization that is an exclusive representative.

Subd. 3. Employees. Employee organizations, their agents or representatives, and public employees are prohibited from:

(1) restraining or coercing employees in the exercise of rights provided in sections 179A.01 to 179A.25;

(2) restraining or coercing a public employer in the election of representatives to be employed to meet and negotiate or to adjust grievances;

(3) refusing to meet and negotiate in good faith with a public employer, if the employee organization is the exclusive representative of employees in an appropriate unit;

(4) violating rules established by the commissioner regulating the conduct of representation elections;

(5) refusing to comply with a valid decision of an arbitration panel or arbitrator;

(6) calling, instituting, maintaining, or conducting a strike or boycott against any public employer on account of any jurisdictional controversy;

(7) coercing or restraining any person with the effect to:

(i) force or require any public employer to cease dealing or doing business with any other person;

(ii) force or require a public employer to recognize for representation purposes an employee organization not certified by the commissioner;

(iii) refuse to handle goods or perform services; or

(iv) prevent an employee from providing services to the employer;

(8) committing any act designed to damage or actually damaging physical property or endangering the safety of persons while engaging in a strike;

(9) forcing or requiring any employer to assign particular work to employees in a particular employee organization or in a particular trade, craft, or class rather than to employees in another employee organization or in another trade, craft, or class;

(10) causing or attempting to cause a public employer to pay or deliver or agree to pay or deliver any money or other thing of value, in the nature of an exaction, for services which are not performed or not to be performed;

(11) engaging in an unlawful strike;

(12) picketing which has an unlawful purpose such as secondary boycott;

(13) picketing which unreasonably interferes with the ingress and egress to facilities of the public employer;

(14) seizing or occupying or destroying property of the employer;

(15) violating or refusing to comply with any lawful order or decision issued by the commissioner or the board.

History: 1984 c 462 s 14; 1986 c 444; 1987 c 186 s 15; 1989 c 255 s 5; 1991 c 239 s 2; 1992 c 582 s 11,12; 2014 c 211 s 10,13; 1Sp2015 c 1 art 7 s 1

NOTE: The amendment to this section by Laws 2014, chapter 211, section 10, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.135 — UNFAIR LABOR PRACTICES INVOLVING CHARITABLE HOSPITALS.

Any charitable hospital as defined in section 179.35, subdivision 2, any hospital employee as defined in section 179.35, subdivision 3, any labor organization as defined in section 179.01, subdivision 6, or any other person or organization connected with a charitable hospital, who is aggrieved by an unfair labor practice as defined in sections 179.11 and 179.12, may file an unfair labor practice charge with the Public Employment Relations Board that will be processed in accordance with the provisions of sections 179A.051, 179A.052, and 179A.13.

History: 2014 c 211 s 11,13; 1Sp2015 c 1 art 7 s 1

NOTE: This section, as added by Laws 2014, chapter 211, section 11, is effective July 1, 2017. Until July 1, 2017, any employee, employer, employee or employer organization, exclusive representative, or any other person or organization aggrieved by an unfair labor practice as defined in Minnesota Statutes, section 179A.13, may bring an action for injunctive relief and for damages caused by the unfair labor practice in the district court of the county in which the practice is alleged to have occurred. Laws 2014, chapter 211, section 13, as amended by Laws 2015, First Special Session chapter 1, article 7, section 1; Laws 2016, chapter 189, article 7, section 42.



Section 179A.14 — NEGOTIATION PROCEDURES.

Subdivision 1. Initiation of negotiation. (a) First agreement. When an exclusive representative desires to meet and negotiate an initial agreement establishing terms and conditions of employment, the exclusive representative shall give written notice to the employer and the commissioner. If the exclusive representative has not been certified by the commissioner under section 179A.12 within one year of such written notice, the employer has ten days from receipt of the notice to object to the demand to negotiate by petitioning the commissioner to investigate either the appropriateness of the unit or the question of representation that the employer believes is raised by the demand, or both. If the employer does not object within ten days, the employer accepts the obligations of section 179A.07, subdivision 2, and the balance of this chapter with regard to such exclusive representative. If the employer does object by filing a petition under this section, the commissioner shall investigate the petition under section 179A.12, subdivision 5.

(b) Subsequent agreement. When a party to a contract desires to meet and negotiate an agreement subsequent to the initial agreement, the party shall give written notice to the other party and to the commissioner at least 60 days before the termination date of the existing contract. If a party fails to give the required 60-day notice, the party is subject to a fine of $10 per day for each day the notice is late. The fine for late notice may be waived at the discretion of the commissioner if the commissioner finds that the failure to give timely notice did not prejudice the commissioner or the other party in the fulfillment of their responsibilities and duties. The fine for late notice is the only penalty for late notice under this paragraph.

Subd. 2. Joint negotiations. Public employers and exclusive representatives of employees may voluntarily participate in joint negotiations in similar or identical appropriate units. It is the policy of sections 179A.01 to 179A.25 to encourage areawide negotiations, and the commissioner shall encourage it when possible.

Subd. 3. Public meetings. All negotiations, mediation sessions, and hearings between public employers and public employees or their respective representatives are public meetings except when otherwise provided by the commissioner.

History: 1984 c 462 s 15; 1985 c 157 s 3; 1987 c 186 s 15; 1989 c 255 s 6



Section 179A.15 — MEDIATION.

Once notice has been given under section 179A.14, the employer or the exclusive representative may petition the commissioner for mediation services.

A petition by an employer shall be signed by the employer or an authorized officer or agent. A petition by an exclusive representative shall be signed by its authorized officer. All petitions shall be served on the commissioner in writing. The petition shall state briefly the nature of the disagreement of the parties. Upon receipt of a petition and upon concluding that mediation would be useful, the commissioner shall fix a time and place for a conference with the parties to negotiate the issues not agreed upon, and shall then take the most expedient steps to bring about a settlement, including assisting in negotiating and drafting an agreement.

If the commissioner determines that mediation would be useful in resolving a dispute, the commissioner may mediate the dispute even if neither party has filed a petition for mediation. In these cases, the commissioner shall proceed as if a petition had been filed.

The commissioner shall not furnish mediation services to any employee or employee representative who is not certified as an exclusive representative.

All parties shall respond to the summons of the commissioner for conferences and shall continue in conference until excused by the commissioner.

History: 1984 c 462 s 16; 1985 c 157 s 4; 1987 c 186 s 15; 1Sp2001 c 10 art 2 s 61



Section 179A.16 — INTEREST ARBITRATION.

Subdivision 1. Nonessential employees. An exclusive representative or an employer of a unit of employees other than essential employees may request interest arbitration by providing written notice of the request to the other party and the commissioner. The written request for arbitration must specify the items to be submitted to arbitration and whether conventional, final-offer total-package, or final-offer item-by-item arbitration is contemplated by the request.

The items to be submitted to arbitration and the form of arbitration to be used are subject to mutual agreement. If an agreement to arbitrate is reached, it must be reduced to writing and a copy of the agreement filed with the commissioner. A failure to respond, or to reach agreement on the items or form of arbitration, within 15 days of receipt of the request to arbitrate constitutes a rejection of the request.

Subd. 2. Essential employees. An exclusive representative or employer of a unit of essential employees may petition for binding interest arbitration by filing a written request with the other party and the commissioner. The written request must specify the items which that party wishes to submit to binding arbitration. Within 15 days of the request, the commissioner shall determine whether further mediation of the dispute would be appropriate and shall only certify matters for arbitration in cases where the commissioner believes that both parties have made substantial, good faith bargaining efforts and that an impasse has occurred.

Subd. 3. Procedure. Within 15 days from the time the commissioner has certified a matter to be ready for binding arbitration because of an agreement under subdivision 1 or in accordance with subdivision 2, both parties shall submit their final positions on the items in dispute. In the event of a dispute over the items to be submitted to binding arbitration involving essential employees, the commissioner shall determine the items to be decided by arbitration based on the efforts to mediate the dispute and the positions submitted by the parties during the course of those efforts. The parties may stipulate items to be excluded from arbitration.

Subd. 4. Selection of arbitrator or panel of arbitrators. The parties may select persons who are members of the arbitration roster maintained by the bureau to act as the arbitrator or panel in their dispute by mutual agreement. In the event of a mutual agreement on the arbitrator or panel, the commissioner shall advise in writing the arbitrator or panel. If the parties do not mutually agree upon the arbitrator or panel, the commissioner shall provide the parties to the interest arbitration a list of seven arbitrators. The commissioner shall mail the list of arbitrators to the parties within five working days. The parties shall alternately strike names from the list of arbitrators until only a single arbitrator remains, unless the parties request and mutually agree to utilize a panel of three arbitrators. If the parties are unable to agree on who shall strike the first name, the question must be decided by the flip of a coin. The arbitrator or arbitrators remaining after the striking procedure shall constitute the arbitrator or panel.

Subd. 5. Jurisdiction of arbitrator or panel. The arbitrator or panel selected by the parties has jurisdiction over the items of dispute certified to and submitted by the commissioner. However, the arbitrator or panel has no jurisdiction or authority to entertain any matter or issue that is not a term and condition of employment, unless the matter or issue was included in the employer's final position. Any decision or part of a decision issued which determines a matter or issue which is not a term or condition of employment and was not included in the employer's final position is void and of no effect. A decision which violates, is in conflict with, or causes a penalty to be incurred under: (1) the laws of Minnesota; or (2) rules promulgated under law, or municipal charters, ordinances, or resolutions, provided that the rules, charters, ordinances, and resolutions are consistent with this chapter, has no force or effect and shall be returned to the arbitrator or panel to make it consistent with the laws, rules, charters, ordinances, or resolutions.

Subd. 6. Powers of arbitrator or panel. The arbitrator or panel may issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence that relates to any matter involved in any dispute before it. The arbitrator or panel may administer oaths and affidavits and may examine witnesses. Attendance of witnesses and the production of evidence may be required from any place in the state at any hearing. However, any hearing must be held in the county where the principal administrative offices of the employer are located, unless another location is selected by agreement of the parties. In case of refusal to obey a subpoena issued under this section, the district court of the state for the county where the proceeding is pending or where the person who refuses to obey is found, or resides, or transacts business, on application of the arbitrator or panel, has jurisdiction to issue an order requiring the person to appear before the panel, to produce evidence, or to give testimony. Failure to obey the order may be punished by the court as a contempt. Posthearing briefs, if any, must be received by the arbitrator within 14 days of the hearing.

Subd. 7. Decision by arbitrator or panel. The decision must be issued by the arbitrator or a majority vote of the panel. The decision must resolve the issues in dispute between the parties as submitted by the commissioner. For principals and assistant principals, the arbitrator or panel is restricted to selecting between the final offers of the parties on each impasse item. For other employees, if the parties agree in writing, the arbitrator or panel is restricted to selecting between the final offers of the parties on each impasse item, or the final offer of one or the other parties in its entirety. In considering a dispute and issuing its decision, the arbitrator or panel shall consider the statutory rights and obligations of public employers to efficiently manage and conduct their operations within the legal limitations surrounding the financing of these operations. The decision is final and binding on all parties.

The arbitrator or panel shall render its decision within 30 days from the date that all arbitration proceedings have concluded. The arbitrator or panel may not request that the parties waive their right to have the decision rendered within 30 days, unless the commissioner grants an extension of the deadline. The commissioner shall remove from the roster for six months the name of any arbitrator who does not render the decision within 30 days or within the extension granted by the commissioner. The commissioner shall adopt rules establishing criteria to be followed in determining whether an extension should be granted. The decision must be for the period stated in the decision, except that decisions determining contracts for teacher units are effective to the end of the contract period determined by section 179A.20.

The arbitrator or panel shall send its decision to the commissioner, the appropriate representative of the public employer, and the employees. If any issues submitted to arbitration are settled voluntarily before the arbitrator or panel issues a decision, the arbitrator or panel shall report the settlement to the commissioner.

The parties may, at any time before or after issuance of a decision of the arbitrator or panel, agree upon terms and conditions of employment regardless of the terms and conditions of employment determined by the decision. The parties shall, if so agreeing, execute a written contract or memorandum of contract.

Subd. 7a. [Repealed, 2008 c 267 s 1]

Subd. 8. Database; fees, charges, and per diems. The commissioner shall maintain a database of all fees, charges, and per diems charged by each arbitrator. The database must include the total charges imposed by the arbitrator in the previous six interest arbitration cases. For each arbitration decision rendered by an arbitrator, the arbitrator shall submit a copy of the award and a description of all fees, charges, and per diems assessed to the parties to the commissioner. Data from this database must be available to the public. All costs of the panel must be shared equally by the parties to the dispute.

Subd. 9. No arbitration. Failure to reach agreement on employer payment of, or contributions toward, premiums for group insurance coverage of retired employees is not subject to interest arbitration procedures under this section, except for units of essential employees.

History: 1984 c 462 s 17; 1985 c 157 s 5; 1986 c 444; 1987 c 186 s 15; 1988 c 605 s 6; 1989 c 255 s 7-10; 1990 c 546 s 7; 1991 c 238 art 2 s 2-4; 1992 c 582 s 13-18; 1993 c 149 s 1; 1995 c 239 s 3-5; 1999 c 166 s 1; 1999 c 221 s 8; 2002 c 337 s 1; 2006 c 182 s 1



Section 179A.17 — NEW EXCLUSIVE REPRESENTATIVES.

Subdivision 1. For teachers. If a new or different exclusive representative of teachers employed by a local school district is certified by the commissioner at any time other than the period between 120 days before the termination date of a contract and the termination date of the contract, or if on July 1 of any odd-numbered year a representation proceeding involving the employer and the employer's teachers is before the commissioner, section 179A.18, subdivision 2, clause (1), shall apply. In those cases, however, the employer and the exclusive representative of the teachers shall execute a written contract or memorandum of contract no later than 60 days after a certification by the commissioner of a new or different exclusive representative or the resolution by the commissioner of a representation proceeding. Either party may petition the commissioner for assistance in reaching an agreement. If the employer and the exclusive representative of the teachers fail to execute a contract by 60 days after the certification of a new or different exclusive representative or the resolution by the commissioner of a representation proceeding, they shall be conclusively presumed to be at an impasse after having participated in mediation as specified in section 179A.18, subdivision 2, clause (1)(ii).

Subd. 2. Nonteachers. If a new or different exclusive representative of employees other than teachers employed by a local school district is certified by the commissioner, or if on the expiration date of an existing contract a representation proceeding is before the commissioner, section 179A.18, subdivision 1, clause (1), shall apply. In those cases, however, the employer and the exclusive representative of the employees shall execute a written contract or memorandum of contract no later than 45 days after a certification by the commissioner of a new or different exclusive representative or the resolution by the commissioner of a representation proceeding. Either party may petition the commissioner for assistance in reaching an agreement. If the employer and the exclusive representative fail to execute a contract by 45 days after the certification of a new or different exclusive representative or the resolution by the commissioner of a representation proceeding, they shall be conclusively presumed to be at an impasse after having participated for a period of no less than 45 days in mediation sessions.

History: 1984 c 462 s 18; 1985 c 157 s 6; 1987 c 186 s 15; 1992 c 582 s 19



Section 179A.18 — STRIKES AUTHORIZED.

Subdivision 1. When authorized. Essential employees may not strike. Except as otherwise provided by subdivision 2 and section 179A.17, subdivision 2, other public employees may strike only under the following circumstances:

(1)(i) the collective bargaining agreement between their exclusive representative and their employer has expired or, if there is no agreement, impasse under section 179A.17, subdivision 2, has occurred; and

(ii) the exclusive representative and the employer have participated in mediation over a period of at least 45 days, provided that the mediation period established by section 179A.17, subdivision 2, governs negotiations under that section, and provided that for the purposes of this item the mediation period commences on the day following receipt by the commissioner of a request for mediation; or

(2) the employer violates section 179A.13, subdivision 2, clause (9); or

(3) in the case of state employees, (i) the Legislative Coordinating Commission has rejected a negotiated agreement or arbitration decision during a legislative interim; or (ii) the entire legislature rejects or fails to ratify a negotiated agreement or arbitration decision, which has been approved during a legislative interim by the Legislative Coordinating Commission, at a special legislative session called to consider it, or at its next regular legislative session, whichever occurs first.

Subd. 2. School district requirements. Except as otherwise provided by section 179A.17, subdivision 1, teachers employed by a local school district, other than principals and assistant principals, may strike only under the following circumstances:

(1)(i) the collective bargaining agreement between their exclusive representative and their employer has expired or, if there is no agreement, impasse under section 179A.17, subdivision 1, has occurred; and

(ii) the exclusive representative and the employer have participated in mediation over a period of at least 30 days. For the purposes of this item the mediation period commences on the day that a mediator designated by the commissioner first attends a conference with the parties to negotiate the issues not agreed upon; and

(iii) neither party has requested interest arbitration or a request for binding interest arbitration has been rejected; or

(2) the employer violates section 179A.13, subdivision 2, clause (9).

Subd. 3. Notice. In addition to the other requirements of this section, no employee may strike unless written notification of intent to strike is served on the employer and the commissioner by the exclusive representative at least ten days prior to the commencement of the strike. For all employees other than teachers, if more than 30 days have expired after service of a notification of intent to strike, no strike may commence until ten days after service of a new written notification. For teachers, no strike may commence more than 25 days after service of notification of intent to strike unless, before the end of the 25-day period, the exclusive representative and the employer agree that the period during which a strike may commence shall be extended for an additional period not to exceed five days. Teachers are limited to one notice of intent to strike for each contract negotiation period, provided, however, that a strike notice may be renewed for an additional ten days, the first five of which shall be a notice period during which no strike may occur, if the following conditions have been satisfied:

(1) an original notice was provided pursuant to this section; and

(2) a tentative agreement to resolve the dispute was reached during the original strike notice period; and

(3) such tentative agreement was rejected by either party during or after the original strike notice period.

The first day of the renewed strike notice period shall commence on the day following the expiration of the previous strike notice period or the day following the rejection of the tentative agreement, whichever is later. Notification of intent to strike under subdivisions 1, clause (1); and 2, clause (1), may not be served until the collective bargaining agreement has expired, or if there is no agreement, on or after the date impasse under section 179A.17 has occurred.

History: 1984 c 462 s 19; 1985 c 157 s 7,8; 1987 c 186 s 15; 1992 c 582 s 20; 1994 c 560 art 2 s 19; 2000 c 501 s 5



Section 179A.19 — ILLEGAL STRIKES.

Subdivision 1. Other strikes illegal. Except as authorized by section 179A.18, all strikes by public employees are illegal. Except as provided in this section, no unfair labor practice or violation of sections 179A.01 to 179A.25 by a public employer gives public employees a right to strike. Those factors may be considered, however, by the court in mitigation of or retraction of any penalties provided by this section.

Subd. 2. Individual penalties. Notwithstanding any other law, public employees who strike in violation of this section may have their appointment or employment terminated by the employer effective the date the violation first occurs. The termination shall be made by serving written notice upon the employee. Service may be made by certified mail.

Subd. 3. Presumption of strike. For purposes of this section, an employee who is absent from any portion of a work assignment without permission, or who abstains wholly or in part from the full performance of duties without permission from the employer on a day when a strike not authorized by this section occurs is prima facie presumed to have engaged in an illegal strike on that day.

Subd. 4. Reappointment. A public employee who knowingly participates in a strike in violation of this section and whose employment has been terminated under this section may subsequently be appointed or reappointed, employed or reemployed, but the employee shall be on probation for two years with respect to the civil service status, tenure of employment, or contract of employment to which the employee was previously entitled.

Subd. 5. Compensation. No employee is entitled to any daily pay, wages, reimbursement of expenses, or per diem for the days on which the employee engaged in a strike.

Subd. 6. Hearings. Any public employee is entitled to request the opportunity to establish that the employee did not violate this section. The request shall be filed in writing with the officer or body having the power to remove the employee, within ten days after notice of termination is served upon the employee. The employing officer or body shall within ten days commence a proceeding at which the employee shall be entitled to be heard for the purpose of determining whether the provisions of this section have been violated by the public employee. If there are contractual grievance procedures, laws or rules establishing proceedings to remove the public employee, the hearing shall be conducted in accordance with whichever procedure the employee elects. The election shall be binding and shall terminate any right to the alternative procedures. The same proceeding may include more than one employee's employment status if the employees' defenses are identical, analogous, or reasonably similar. The proceedings shall be undertaken without unnecessary delay.

Any person whose termination is sustained in the administrative or grievance proceeding may appeal in accordance with chapter 14.

Subd. 7. Employee organization penalties. An employee organization which has been found pursuant to section 179A.13 to have violated this section: (1) shall lose its status, if any, as exclusive representative; and (2) may not be so certified by the commissioner for a period of two years following the finding. No employer may deduct employee payments to any such organization for a period of two years.

History: 1984 c 462 s 20; 1986 c 444; 1987 c 186 s 15



Section 179A.20 — CONTRACTS.

Subdivision 1. Written contract. The exclusive representative and the employer shall execute a written contract or memorandum of contract containing the terms of the negotiated agreement or interest arbitration decision and any terms established by law.

Subd. 2. No contract provisions contrary to law. No provision of a contract shall be in conflict with:

(1) the laws of Minnesota; or

(2) rules promulgated under law, or municipal charters, ordinances, or resolutions, provided that the rules, charters, ordinances, and resolutions are consistent with this chapter.

Subd. 2a. Former employee benefits. A contract may not obligate an employer to fund all or part of the cost of health care benefits for a former employee beyond the duration of the contract, subject to section 179A.20, subdivision 6. A personnel policy may not obligate an employer to fund all or part of health care benefits for a former employee beyond the duration of the policy. A policy may not extend beyond the termination of the contract of longest duration covering other employees of the employer or, if none, the termination of the budgetary cycle during which the policy is adopted.

Subd. 3. Duration. The duration of the contract is negotiable but shall not exceed three years. Any contract between a school board and an exclusive representative of teachers shall be for a term of two years, beginning on July 1 of each odd-numbered year. A contract between a school board and an exclusive representative of teachers shall contain the teachers' compensation including fringe benefits for the entire two-year term and shall not contain a wage reopening clause or any other provision for the renegotiation of the teachers' compensation.

Subd. 4. Grievance procedure. (a) All contracts must include a grievance procedure providing for compulsory binding arbitration of grievances including all written disciplinary actions. If the parties cannot agree on the grievance procedure, they are subject to the grievance procedure promulgated by the commissioner under section 179A.04, subdivision 3, clause (h).

(b) Notwithstanding any home rule charter to the contrary, after the probationary period of employment, any disciplinary action is subject to the grievance procedure and compulsory binding arbitration.

(c) Employees covered by civil service systems created under chapter 43A, 44, 375, 387, 419, or 420, by a home rule charter under chapter 410, or by Laws 1941, chapter 423, may pursue a grievance through the procedure established under this section. When the grievance is also within the jurisdiction of appeals boards or appeals procedures created by chapter 43A, 44, 375, 387, 419, or 420, by a home rule charter under chapter 410, or by Laws 1941, chapter 423, the employee may proceed through the grievance procedure or the civil service appeals procedure, but once a written grievance or appeal has been properly filed or submitted by the employee or on the employee's behalf with the employee's consent the employee may not proceed in the alternative manner.

(d) A teacher who elects a hearing before an arbitrator under section 122A.40, subdivision 15, or 122A.41, subdivision 13, or who elects or acquiesces to a hearing before the school board may not later proceed in the alternative manner nor challenge the termination or discharge through a grievance procedure required by this subdivision.

(e) This section does not require employers or employee organizations to negotiate on matters other than terms and conditions of employment.

Subd. 5. Implementation. Upon execution of the contract, the employer shall implement it in the form of an ordinance or resolution. If implementation of the contract requires adoption of a law, ordinance, or charter amendment, the employer shall make every reasonable effort to propose and secure the enactment of this law, ordinance, resolution, or charter amendment.

Subd. 6. Contract in effect. During the period after contract expiration and prior to the date when the right to strike matures, and for additional time if the parties agree, the terms of an existing contract shall continue in effect and shall be enforceable upon both parties.

History: 1984 c 462 s 21; 1986 c 444; 1987 c 186 s 15; 1988 c 605 s 7; 1989 c 255 s 11; 1991 c 196 s 6; 1992 c 582 s 21; 1998 c 397 art 11 s 3



Section 179A.21 — GRIEVANCE ARBITRATION.

Subdivision 1. Definition. For purposes of this section, "grievance" means a dispute or disagreement as to the interpretation or application of any term or terms of any contract required by section 179A.20.

Subd. 2. Selection. If the parties to a contract cannot agree upon an arbitrator or panel of arbitrators as provided by the contract grievance procedures or the procedures established by the commissioner, the parties shall alternately strike names from a list of arbitrators selected by the commissioner until only one name remains. This arbitrator shall decide the grievance and the decision is binding upon the parties. The parties shall share equally the costs and fees of the arbitrator.

Subd. 3. Limits. Arbitration decisions authorized or required by a grievance procedure are subject to the limitations contained in section 179A.16, subdivision 5. The arbitrator shall send the commissioner a copy of each grievance arbitration decision and any written explanation. If any issues submitted to arbitration are settled voluntarily before the arbitrator issues a decision, the arbitrator shall report the settlement to the commissioner.

History: 1984 c 462 s 22; 1987 c 186 s 15; 1992 c 582 s 22,23



Section 179A.22 — STATE AND ITS EMPLOYEES; NEGOTIATIONS.

Subdivision 1. Appointing authority. For purposes of this section the term "appointing authority" has the meaning given it by section 43A.02, subdivision 5.

Subd. 2. Employer. The employer of state executive branch employees shall be, for purposes of sections 179A.01 to 179A.25, the commissioner of management and budget or the commissioner's representative.

Subd. 3. Duties. In all negotiations between the executive branch of the state and exclusive representatives, the state executive branch shall be represented by the commissioner of management and budget or the commissioner's representative. The attorney general, and each appointing authority shall cooperate with the commissioner of management and budget in conducting negotiations and shall make available any personnel and other resources necessary to enable the commissioner to conduct effective negotiations.

Subd. 4. Agreements. The commissioner of management and budget is authorized to enter into agreements with exclusive representatives. The negotiated agreements and arbitration decision must be submitted to the legislature to be accepted or rejected in accordance with this section and section 3.855.

History: 1984 c 462 s 23; 1986 c 444; 1992 c 582 s 24; 1994 c 560 art 2 s 20; 1999 c 216 art 7 s 14,15; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 179A.225 — COURT EMPLOYEES; NEGOTIATIONS.

Subdivision 1. Employer. The employer of court employees is, for purposes of sections 179A.01 to 179A.25, the state court administrator or designated representative.

Subd. 2. Duties. In all negotiations between the state court system and exclusive representatives of court employees, the state court system must be represented by the state court administrator or designated representative. All judges and managerial, confidential, and supervisory personnel of the Supreme Court, the Court of Appeals, and the judicial districts that are under section 480.181, subdivision 1, paragraph (b), shall cooperate with the designated representative of the state court administrator in conducting negotiations and shall make available any personnel and other resources necessary to enable the representative of the state court administrator to conduct effective negotiations.

Subd. 3. Agreements. The state court administrator is authorized to enter into agreements with exclusive representatives.

History: 1999 c 216 art 7 s 16



Section 179A.226 — BOARD OF PUBLIC DEFENSE EMPLOYEES; NEGOTIATIONS.

Subdivision 1. Duties. In all negotiations between the state Board of Public Defense and exclusive representatives, the board must be represented by the chief administrator of the board or the chief administrator's designee. Each appointing authority shall cooperate with the chief administrator in conducting negotiations and shall make available any personnel and other resources necessary to enable the chief administrator to conduct effective negotiations. For purposes of this subdivision, "appointing authority" means the state public defender, the deputy state public defender, or the chief public defender of the judicial district, as appropriate.

Subd. 2. Agreements. The state Board of Public Defense is authorized to enter into agreements with exclusive representatives.

History: 1999 c 216 art 7 s 17



Section 179A.23 — LIMITATION ON CONTRACTING-OUT OF SERVICES PROVIDED BY MEMBERS OF A STATE OF MINNESOTA OR UNIVERSITY OF MINNESOTA BARGAINING UNIT.

Any contract entered into after March 23, 1982, by the state of Minnesota or the University of Minnesota involving services, any part of which, in the absence of the contract, would be performed by members of a unit provided in sections 179A.10 and 179A.11, shall be subject to section 16C.06 and shall provide for the preferential employment by a party of members of that unit whose employment with the state of Minnesota or the University of Minnesota is terminated as a result of that contract.

Contracts entered into by the state of Minnesota for the purpose of providing court reporter services or transcription of the record of a hearing which was recorded by means of an audio magnetic recording device shall be subject to section 16C.08 and the preferential employment provisions enumerated in this section. Any court reporter seeking a contract pursuant to the preferential employment provisions of this section shall be given preference when the services are needed only if that court reporter's charges for the services requested are no greater than the average of the charges made for the identical services by other court reporters in the same locality who are also under contract with the state for those services.

History: 1984 c 462 s 24; 1987 c 384 art 2 s 1; 1998 c 386 art 2 s 66



Section 179A.24 — APPLICATION OF SECTIONS 185.07 TO 185.19.

Sections 185.07 to 185.19, apply to all public employees, including those specifically excepted from the definition of public employee in section 179A.03, subdivision 14, except as sections 185.07 to 185.19 are inconsistent with section 179A.13.

History: 1984 c 462 s 25



Section 179A.25 — INDEPENDENT REVIEW.

It is the public policy of the state of Minnesota that every public employee should be provided with the right of independent review, by a disinterested person or agency, of any grievance arising out of the interpretation of or adherence to terms and conditions of employment. When such review is not provided under statutory, charter, or ordinance provisions for a civil service or merit system, the governmental agency may provide for such review consistent with the provisions of law or charter. If no other procedure exists for the independent review of such grievances, the employee may present the grievance to the commissioner under procedures established by the commissioner.

History: 1984 c 462 s 26; 1986 c 444; 1992 c 582 s 25



Section 179A.30 — REGIONAL TREATMENT CENTER, NURSING HOME, AND COMMUNITY-BASED FACILITY EMPLOYEES.

Subdivision 1. Exclusive representative. The exclusive representative of employees may meet and negotiate with the commissioner of management and budget, in consultation with the commissioner of human services, concerning possible changes in hours or work schedules that could produce cost reductions in the regional treatment centers.

Subd. 2. Commissioner of management and budget. The commissioner of management and budget shall meet and negotiate in accordance with this chapter with the appropriate exclusive representative of the regional treatment center employees concerning the terms and conditions of employment that result from state-operated, community-based residential programs established under section 252.50.

History: 1988 c 689 art 2 s 62; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 179A.40 — HENNEPIN HEALTHCARE SYSTEM, INC.

Subdivision 1. Units. The following are the appropriate employee units of the Hennepin Healthcare System, Inc. All units shall exclude supervisors, managerial employees, and confidential employees. No additional units of Hennepin Healthcare System, Inc., shall be eligible to be certified for the purpose of meeting and negotiating with an exclusive representative. The units include all:

(1) registered nurses;

(2) physicians;

(3) professionals except for registered nurses and physicians;

(4) technical and paraprofessional employees;

(5) carpenters, electricians, painters, and plumbers;

(6) health general service employees;

(7) interpreters;

(8) emergency medical technicians/emergency medical dispatchers (EMT/EMD), and paramedics;

(9) bioelectronics specialists, bioelectronics technicians, and electronics technicians;

(10) skilled maintenance employees; and

(11) clerical employees.

Subd. 2. Nonconforming units. Preexisting Hennepin County Medical Center bargaining units covered by existing labor agreements on June 3, 2005, that do not conform to one of the 11 units described in subdivision 1 shall continue to be appropriate. If an employee representative seeks to represent employees who are residual to an existing nonconforming unit, then all of the employees who are residual to that unit shall be eligible to vote in an election conducted by the commissioner. An election shall be held when an employee organization or group of employees files a petition for an election and the petition is supported by a showing of interest from 30 percent or more of the employees who are residual to an existing nonconforming unit. The employees who are residual to an existing nonconforming unit shall be included within the existing nonconforming unit if a majority of the eligible employees who vote cast their ballots in favor of representation during an election conducted by the commissioner. Nothing shall preclude an exclusive representative and Hennepin Healthcare System, Inc., or prior to the formation of the corporation Hennepin County, from agreeing to an election conducted by the commissioner or other appropriate procedure by which less than all of the employees who are residual to an existing nonconforming unit may be added to the unit.

History: 2005 c 125 art 1 s 29; art 2 s 5,10; 1Sp2005 c 7 s 34



Section 179A.50 — REPRESENTATION OF FAMILY CHILD CARE PROVIDERS.

Sections 179A.50 to 179A.52 shall be known as the Family Child Care Providers Representation Act.

History: 2013 c 128 art 1 s 1

NOTE: This section, as added by Laws 2013, chapter 128, article 1, section 1, expires June 30, 2017, if an exclusive representative has not been certified under section 179A.52, subdivision 6, by that date, provided that the commissioner of the Bureau of Mediation Services shall process any petition under section 179A.52, subdivision 5, pending as of June 30, 2017, and any certification of an exclusive representative resulting from a petition pending as of June 30, 2017, shall, for the purposes of this section, be treated as having occurred on the date the petition was initially filed. Laws 2013, chapter 128, article 1, section 6.



Section 179A.51 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 179A.50 to 179A.52, the terms in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of mediation services.

Subd. 3. Exclusive representative. "Exclusive representative" means an employee organization that has been elected and certified under section 179A.52, thereby maintaining the right to represent family child care providers in their relations with the state.

Subd. 4. Family child care provider. "Family child care provider" means an individual, either licensed or unlicensed, who provides legal child care services as defined under section 245A.03, except for providers licensed under Minnesota Rules, chapter 9503, or excluded from licensure under section 245A.03, subdivision 2, paragraph (a), clause (5), and who receives child care assistance to subsidize child care services for a child or children currently in the individual's care, under sections 119B.03; 119B.05; and 119B.011, subdivisions 20 and 20a.

History: 2013 c 128 art 1 s 2

NOTE: This section, as added by Laws 2013, chapter 128, article 1, section 2, expires June 30, 2017, if an exclusive representative has not been certified under section 179A.52, subdivision 6, by that date, provided that the commissioner of the Bureau of Mediation Services shall process any petition under section 179A.52, subdivision 5, pending as of June 30, 2017, and any certification of an exclusive representative resulting from a petition pending as of June 30, 2017, shall, for the purposes of this section, be treated as having occurred on the date the petition was initially filed. Laws 2013, chapter 128, article 1, section 6.



Section 179A.52 — RIGHT TO ORGANIZE.

Subdivision 1. Rights of individual providers and participants. For the purposes of the Public Employment Labor Relations Act, under chapter 179A, family child care providers shall be considered, by virtue of this section, executive branch state employees employed by the commissioner of management and budget or the commissioner's representative. This section does not require the treatment of family child care providers as public employees for any other purpose. Family child care providers are not state employees for purposes of section 3.736. Chapter 179A shall apply to family child care providers except as otherwise provided in this section. Notwithstanding section 179A.03, subdivision 14, paragraph (a), clause (5), chapter 179A shall apply to family child care providers regardless of part-time or full-time employment status. Family child care providers shall not have the right to strike.

Subd. 2. Appropriate unit. The only appropriate unit under this section shall be a statewide unit of all family child care providers who meet the definition in section 179A.51, and who have had an active registration under chapter 119B within the previous 12 months. The unit shall be treated as an appropriate unit under section 179A.10, subdivision 2.

Subd. 3. Compilation of list. The commissioner of human services shall, by July 1, 2013, and monthly thereafter, compile and maintain a list of the names and addresses of all family child care providers who meet the definition in section 179A.51, and who have had an active registration under chapter 119B within the previous 12 months. The list shall not include the name of any participant, or indicate that an individual provider is a relative of a participant or has the same address as a participant. The commissioner of human services shall share the lists with others as needed for the state to meet its obligations under chapter 179A as modified and made applicable to family child care providers under this section, and to facilitate the representational processes under this section.

Subd. 4. List access. Beginning July 1, 2013, upon a showing made to the commissioner of the Bureau of Mediation Services by any employee organization wishing to represent the appropriate unit of family child care providers that at least 500 family child care providers support such representation, the commissioner of human services shall provide to such organization within seven days the most recent list of actively registered family child care providers compiled under subdivision 3, and subsequent monthly lists upon request for an additional three months. When the list is made available to an employee organization under this subdivision, the list must be made publicly available.

Subd. 5. Elections for exclusive representative. After July 31, 2013, any employee organization wishing to represent the appropriate unit of family child care providers may seek exclusive representative status pursuant to section 179A.12. Certification elections for family child care providers shall be conducted by mail ballot, and such election shall be conducted upon an appropriate petition stating that at least 30 percent of the appropriate unit wishes to be represented by the petitioner. The family child care providers eligible to vote in any such election shall be those family child care providers on the monthly list of family child care providers compiled under this section, most recently preceding the filing of the election petition. Except as otherwise provided, elections under this subdivision shall be conducted in accordance with section 179A.12.

Subd. 6. Meet and negotiate. If the commissioner certifies an employee organization as the majority exclusive representative, the state, through the governor or the governor's designee, shall meet and negotiate in good faith with the exclusive representative of the family child care provider unit regarding grievance issues, child care assistance reimbursement rates under chapter 119B, and terms and conditions of service, but this obligation does not compel the state or its representatives to agree to a proposal or require the making of a concession. The governor or the governor's designee is authorized to enter into agreements with the exclusive representative. Negotiated agreements and arbitration decisions must be submitted to the legislature to be accepted or rejected in accordance with sections 3.855 and 179A.22.

Subd. 7. Meet and confer. The state has an obligation to meet and confer under chapter 179A with family child care providers to discuss policies and other matters relating to their service that are not terms and conditions of service.

Subd. 8. Terms and conditions of service. For purposes of this section, "terms and conditions of service" has the same meaning as given in section 179A.03, subdivision 19.

Subd. 9. Rights. Nothing in this section shall be construed to interfere with:

(1) parental rights to select and deselect family child care providers or the ability of family child care providers to establish the rates they charge to parents;

(2) the right or obligation of any state agency to communicate or meet with any citizen or organization concerning family child care legislation, regulation, or policy; or

(3) the rights and responsibilities of family child care providers under federal law.

Subd. 10. Membership status and eligibility for subsidies. Membership status in an employee organization shall not affect the eligibility of a family child care provider to receive payments under, or serve a child who receives payments under, chapter 119B.

History: 2013 c 128 art 1 s 3

NOTE: This section, as added by Laws 2013, chapter 128, article 1, section 3, expires June 30, 2017, if an exclusive representative has not been certified under section 179A.52, subdivision 6, by that date, provided that the commissioner of the Bureau of Mediation Services shall process any petition under section 179A.52, subdivision 5, pending as of June 30, 2017, and any certification of an exclusive representative resulting from a petition pending as of June 30, 2017, shall, for the purposes of this section, be treated as having occurred on the date the petition was initially filed. Laws 2013, chapter 128, article 1, section 6.



Section 179A.53 — NO USE OF SCHOLARSHIPS FOR DUES OR FEES.

Early learning scholarships shall not be applied, through state withholding or otherwise, toward payment of dues or fees that are paid to exclusive representatives of family child care providers.

History: 2013 c 128 art 1 s 4

NOTE: This section, as added by Laws 2013, chapter 128, article 1, section 4, is effective the day following final enactment of Senate File No. 481 of the 88th legislature. This section expires June 30, 2017, if an exclusive representative has not been certified under section 179A.52, subdivision 6, by that date, provided that the commissioner of the Bureau of Mediation Services shall process any petition under section 179A.52, subdivision 5, pending as of June 30, 2017, and any certification of an exclusive representative resulting from a petition pending as of June 30, 2017, shall, for the purposes of this section, be treated as having occurred on the date the petition was initially filed. Laws 2013, chapter 128, article 1, section 6.



Section 179A.54 — INDIVIDUAL PROVIDERS OF DIRECT SUPPORT SERVICES.

Subdivision 1. Definitions. For the purposes of this section:

(a) "Direct support services" has the meaning given to it under section 256B.0711, subdivision 1, paragraph (c).

(b) "Individual provider" has the meaning given to it under section 256B.0711, subdivision 1, paragraph (d).

(c) "Participant" has the meaning given to it under section 256B.0711, subdivision 1, paragraph (e).

(d) "Participant's representative" has the meaning given to it under section 256B.0711, subdivision 1, paragraph (f).

Subd. 2. Rights of individual providers and participants. For the purposes of the Public Employment Labor Relations Act, under chapter 179A, individual providers shall be considered, by virtue of this section, executive branch state employees employed by the commissioner of management and budget or the commissioner's representative. This section does not require the treatment of individual providers as public employees for any other purpose. Individual providers are not state employees for purposes of section 3.736. Chapter 179A shall apply to individual providers except as otherwise provided in this section. Notwithstanding section 179A.03, subdivision 14, paragraph (a), clause (5), chapter 179A shall apply to individual providers regardless of part-time or full-time employment status.

Subd. 3. Scope of meet and negotiate obligation. If an exclusive representative is certified pursuant to this section, the mutual rights and obligations of the state and an exclusive representative of individual providers to meet and negotiate regarding terms and conditions shall extend to the subjects covered under section 256B.0711, subdivision 4, paragraph (c), but shall not include those subjects reserved to participants or participants' representatives by subdivision 4.

Subd. 4. Rights of covered program participants. No provision of any agreement reached between the state and any exclusive representative of individual providers, nor any arbitration award, shall interfere with the rights of participants or participants' representatives to select, hire, direct, supervise, and terminate the employment of their individual providers; to manage an individual service budget regarding the amounts and types of authorized goods or services received; or to receive direct support services from individual providers not referred to them through a state registry.

Subd. 5. Legislative action on agreements. Any agreement reached between the state and the exclusive representative of individual providers under chapter 179A shall be submitted to the legislature to be accepted or rejected in accordance with sections 3.855 and 179A.22.

Subd. 6. Strikes prohibited. Individual providers shall be subject to the prohibition on strikes applied to essential employees under section 179A.18.

Subd. 7. Interest arbitration. Individual providers shall be subject to the interest arbitration procedures applied to essential employees under section 179A.16.

Subd. 8. Appropriate unit. The only appropriate unit for individual providers shall be a statewide unit of all individual providers. The unit shall be treated as an appropriate unit under section 179A.10, subdivision 2. Individual providers who are related to their participant or their participant's representative shall not for such reason be excluded from the appropriate unit.

Subd. 9. List access. Beginning September 1, 2013, upon a showing made to the commissioner of the Bureau of Mediation Services by any employee organization wishing to represent the appropriate unit of individual providers that at least 500 individual providers support such representation, the commissioner of the Bureau of Mediation Services shall provide to such organization within seven days the most recent list of individual providers compiled under section 256B.0711, subdivision 4, paragraph (f), and three subsequent monthly lists upon request. The commissioner of the Bureau of Mediation Services shall provide lists compiled under section 256B.0711, subdivision 4, paragraph (f), upon request, to any exclusive representative of individual providers. To facilitate operation of this section, the commissioner of human services shall provide all lists to the commissioner of the Bureau of Mediation Services, upon the request of the commissioner of the Bureau of Mediation Services. When the list is available to an employee organization under this subdivision, the list must be made publicly available.

Subd. 10. Representation and election. Beginning October 1, 2013, any employee organization wishing to represent the appropriate unit of individual providers may seek exclusive representative status pursuant to section 179A.12. Certification elections for individual providers shall be conducted by mail ballot, and such election shall be conducted upon an appropriate petition stating that among individual providers who have been paid for providing direct support services to participants within the previous 12 months, a number of individual providers equal to at least 30 percent of those eligible to vote wish to be represented by the petitioner. The individual providers eligible to vote in any such election shall be those individual providers on the monthly list of individual providers compiled under section 256B.0711, subdivision 4, paragraph (f), most recently preceding the filing of the election petition. Except as otherwise provided, elections under this section shall be conducted in accordance with section 179A.12.

History: 2013 c 128 art 2 s 1

NOTE: This section, as added by Laws 2013, chapter 128, article 2, section 1, expires June 30, 2017, if an exclusive representative has not been certified under section 179A.54, subdivision 10, by that date; provided further that the commissioner of the Bureau of Mediation Services shall process any petition under section 179A.54, subdivision 10, pending as of June 30, 2017, and any certification of an exclusive representative resulting from a petition pending as of June 30, 2017, shall, for the purposes of this section, be treated as having occurred on the date the petition was initially filed. Laws 2013, chapter 128, article 2, section 4.



Section 179A.60 — JOINT POWERS AGREEMENTS.

Subdivision 1. Definition. For purposes of this section, "entity" means an operating organization, established by agreement of two or more governmental units for the joint exercise of governmental powers, that has its own governing board with the authority to hire its own employees. For purposes of this section, entity does not include service delivery authorities created under section 402A.35.

Subd. 2. Application. Notwithstanding the provisions of section 179A.12 or any other law, this section governs the initial certification and decertification, if any, of exclusive representatives for an entity. Employees of an entity are public employees and joint powers entities are public employers under section 179A.03. After initial certification and decertification, if any, as provided in this section, this section does not apply.

Subd. 3. Determination of appropriate bargaining unit. For purposes of determining an appropriate unit, employees hired by, assigned to, or transferred to the joint powers entity shall be presumed to be the appropriate unit for all employees of the newly created joint powers entity, unless the commissioner determines it inappropriate under the standards established in section 179A.09. The commissioner may also approve an alternative bargaining unit structure agreed upon by all parties. The determination shall take effect as soon as practicable after filing of a petition, but not later than the date the joint powers entity is formally created.

Subd. 4. Transition to new bargaining units and certification of exclusive representatives. In certification of exclusive representatives for appropriate units of employees of newly created joint powers entities, the commissioner shall use the criterion set forth in section 179A.102.

Subd. 5. Early unit determination and exclusive representative certification. (a) Prior to the effective date of an agreement creating an entity, the commissioner may resolve questions of appropriate unit determination and provide for the certification of exclusive representatives if:

(1) all the governmental units creating the entity pass a resolution requesting the commissioner to do so; and

(2) the affected exclusive representatives agree.

(b) A new collective bargaining agreement may be negotiated under subdivision 7 prior to the effective date of an agreement creating an entity, so long as the collective bargaining agreement is approved by all of the governmental units creating the entity.

Subd. 6. Interim collective bargaining agreements. (a) This subdivision only applies if an exclusive representative is certified under subdivision 4.

(b) Until a successor contract is executed between the new joint powers entity and the exclusive representative of its employees, the board of the joint powers entity and the exclusive representatives of the employees may agree:

(1) to comply with the contract with the member of the entity that employed the largest portion of the new employees who are assigned to the new joint powers entity with respect to all of the employees assigned to the new joint powers entity; or

(2) that each of the contracts shall apply to the employees previously subject to the respective contract.

(c) In the absence of an agreement according to paragraph (b), each of the contracts shall apply to the employees previously subject to the respective contract and shall be binding on the new joint powers entity.

Subd. 7. Contract negotiations and administration. The exclusive representative of employees of a new joint powers entity shall upon certification be responsible to negotiate a new collective bargaining agreement, file grievances, and otherwise administer the prior collective bargaining agreement until a new collective bargaining agreement is agreed to, and to receive dues or fair-share fees.

Subd. 8. Investigation and discipline. If an employee who is transferred from the employment of a member to the employment of a joint powers entity is under investigation by the member of the entity at the time of the transfer and would be subject to discipline by the member of the entity, the new joint powers entity may discipline the employee for just cause, and the employee's union may file a grievance under the collective bargaining agreement the employee was covered by as an employee of a member of the entity or the new collective bargaining agreement after it is agreed to.

Subd. 9. Employee personnel files. The governmental units creating an entity may provide the new entity with access to private and confidential data relating to employees of the governmental units who become employees of the entity.

Subd. 10. Seniority. Upon creation of a new entity, seniority shall be based on the employee's continuous service with a member of the entity and the employee's service with the entity.

Subd. 11. Layoffs and recalls. Layoffs and recalls shall be based on seniority as defined herein. Recall rights shall continue to apply until a new collective bargaining agreement is agreed to by the parties.

Subd. 12. Decertification. The commissioner may not consider a petition for decertification of an exclusive representative certified under this section for one year after certification. After that time, a petition must be considered under the provisions of section 179A.12.

History: 2014 c 223 s 1






Chapter 180 — MINE INSPECTORS

Section 180.01 — APPOINTMENT.

The board of commissioners of any county in this state, where there are at least five mines situate and in operation, is authorized and directed to enforce the provisions of this chapter by designating the appropriate individual or individuals to discharge the duties of county mine inspector. During periods of transition of up to 12 months, or for counties where less than five mines are situated and in operation, the county may designate an appropriate county officer that is exempt from the qualifications in section 180.02. Acts or omissions of a mine inspector, whether statutory or discretionary, are acts or omissions as defined in section 466.03, subdivision 5 or 6.

History: (4233) 1905 c 166 s 1; 1951 c 687 s 1; 1986 c 444; 1988 c 530 s 4; 2013 c 38 s 1



Section 180.015 — DEFINITIONS.

Subdivision 1. Scope. The terms defined in this section have the meanings given.

Subd. 2. Mine inspector. "Mine inspector" or "inspector of mines" means the person designated by the county as the county mine inspector, and includes any assistant mine inspectors.

Subd. 3. Mine waste. "Mine waste" means any material, such as surface overburden, rock, lean ore, or tailings, which in the process of mining and beneficiation has been removed from the earth and stored elsewhere on the surface.

Subd. 4. Mining. "Mining" means the process of removing; stockpiling; processing; storing; transporting, excluding use of common carriers and public transportation systems; and reclaiming any material in connection with the commercial production of metallic minerals. This includes exploration activities such as the taking of large bulk samples.

Subd. 5. Mining area or area subjected to mining. "Mining area" or "area subjected to mining" means an area of land from which material is removed in connection with the production or extraction of metallic minerals; the lands on which material from the mining is deposited; the lands on which beneficiating plants, heap and dump leaching facilities, and auxiliary facilities are located; lands on which the water reservoirs used in the mining process are located; and auxiliary lands that are used or intended to be used in a particular mining operation.

Subd. 6. Mining operation. "Mining operation" means all of a mining project without regard to political, administrative, or ownership boundaries, which includes mining area, mine waste, and all of the facilities used in mining as defined in this chapter.

Subd. 7. Reportable accident. "Reportable accident" means:

(1) a death of any individual on mine property;

(2) an injury that has a reasonable potential to cause death;

(3) mine fires that result in evacuation of miners or cause significant damage to structures or equipment at a mine;

(4) all explosions, including methane, dust, or unplanned detonation of explosives or blasting agents;

(5) coal or rock outbursts, including bumps or bounces, that result in injury or evacuation of an area, or that interrupt production for more than 30 minutes;

(6) inundations by liquid or gas;

(7) entrapment of any person requiring mine rescue efforts;

(8) any unstable condition at an impoundment or refuse pile that requires emergency corrective action to prevent failure or requires evacuation;

(9) any accident at a mine that is likely to be the subject of immediate or extraordinary media interest; or

(10) a death of any individual off-mine property resulting from activities, such as flyrock, on mine property.

History: 2013 c 38 s 2



Section 180.02 — QUALIFICATIONS, OATH.

Previous to appointment the inspector shall have had at least two years of practical experience in mining and mining-related safety work. Before entering upon the discharge of the duties of office, the inspector shall take an oath before a person authorized by law to administer oaths to support the Constitution of the United States and the Constitution of the state of Minnesota, and that the inspector will faithfully, impartially, and to the best of ability discharge the duties of office, and file a certificate of having done so in the office of the county auditor.

History: (4234) 1905 c 166 s 2; 1911 c 133 s 1; 1921 c 7 s 1; 1951 c 687 s 2; 1953 c 259 s 1; 1957 c 310 s 1; 1986 c 444; 2013 c 38 s 3



Section 180.03 — DUTIES.

Subdivision 1. Inspections. The duties of the inspector of mines shall be to visit all mining operations for which a permit to mine has been obtained from the commissioner of natural resources in the inspector's county at least once every 90 days and more often if requested so to do as hereinafter provided, and closely inspect the mines so visited and condemn all such places where the employees are in danger from any cause. In the event that the inspector of mines finds that a place is dangerous from any cause, it shall be the inspector's duty immediately to order those engaged in the work at that place to cease work, and notify the superintendent, agent, or person in charge to secure the place from the existing danger, which notification or order shall be in writing, clearly define the limits of the dangerous place, and specify the work to be done or change to be made to render the same secure, ordinary mine risks excepted. It shall be the duty of the inspector of mines to order the person, persons, or corporation working any mine, or the agent, superintendent, lead supervisor, or other person having immediate charge of the working of any mine, to mitigate the identified hazard.

Subd. 2. Fences. Every person, firm, or corporation that is or has been engaged in the business of mining or removing iron ore, taconite, semitaconite or other minerals except sand, crushed rock, and gravel shall erect and maintain, as a minimum, a three strand wire fence along the outside perimeter of the excavation, open pit, or shaft of any mine in which mining operations have ceased for a period of six consecutive months or longer. Based upon local site conditions that may exist at shafts, caves, or open pits, the county mine inspector may require more secure fencing such as barbed wire or mesh fence, or may require barriers, appropriate signs, or any combination of the above, to reduce the possibility of accidental falls. The county mine inspector may grant exemptions under subdivision 4. Where mining operations have ceased and not resumed, the fence, barrier, signs, or combination of them shall be erected within two years from the date when the county mine inspector directs the erection of fences, barriers, signs, or combination of them.

Subd. 3. Abandoned mines. When a mine is idle or abandoned it is the duty of the inspector of mines to notify the person, firm, or corporation that is or has been engaged in the business of mining to erect and maintain around all the shafts, caves, and open pits of such mines a fence, barrier, appropriate signs, or combination of them, suitable to warn of the presence of shafts, caves, or open pits and reduce the possibility of accidentally falling into these shafts, caves, or open pits. If the mine has been idled or abandoned, or if the person, firm, or corporation that has been engaged in the business of mining no longer exists, the fee owner shall erect the fence, barrier, or signs required by this section. If the fee owner fails to act, the county in which the mining operation is located may, in addition to any other remedies available, abate the nuisance by erecting the fence, barrier, or signs and assessing the costs and related expenses pursuant to section 429.101.

Subd. 4. Exemptions. Upon written application, the county mine inspector may exempt from the requirements of subdivision 2, any abandoned excavation, open pit, or shaft which is provided with fencing, barriers, appropriate signs, or combinations of them, in a manner that is reasonably similar to the standards in subdivision 2, or which in the inspector's judgment does not constitute a safety hazard.

Subd. 5. [Repealed by amendment, 2013 c 38 s 4]

History: (4235) 1905 c 166 s 3; 1951 c 687 s 3; 1978 c 596 s 1; 1979 c 333 s 91; 1980 c 614 s 98; 1982 c 639 s 34; 1983 c 156 s 1; 1984 c 654 art 2 s 119; 1Sp1985 c 13 s 287-289; 1986 c 444; 1988 c 530 s 5,6; 1994 c 642 s 6; 2013 c 38 s 4



Section 180.04 — REQUIRING EMPLOYEES TO WORK AFTER ORDER TO CEASE; LIABILITY OF EMPLOYER.

If a person is required to continue work in a place in which the inspector of mines has ordered employees to cease work, except to do the work required by the inspector to be done in order to render the place safe, ordinary risks of mining excepted, the persons or corporations requiring employees to work in the place shall be liable for all accidents causing injury or death to any employee arising by reason of the place not having been repaired or changed as required by the inspector.

History: (4236) 1905 c 166 s 4; 1986 c 444; 2013 c 38 s 5



Section 180.05 — INSPECTOR, POWERS; OWNER, DUTIES.

It shall be lawful for the inspector of mines or assistant inspector to enter, examine, and inspect any and all mining operations and machinery belonging to the mine owner, operator, or agent at all reasonable times by day or by night, but so as not to obstruct or hinder the necessary workings of the facility. At the request of the inspector of mines, the owner, operator, or agent of a mining operation shall furnish for inspection:

(1) all maps, drawings, and plans of the mining facility, together with the plans of all contemplated changes;

(2) a suitable person, who shall be chosen by the inspector from a list containing at least three candidates, submitted by a majority of employees of the mine, to accompany the inspector through the mining operation;

(3) any necessary equipment to make a proper inspection; and

(4) all necessary facilities for such entry, examination, and inspection.

Upon receipt of a written request made by the inspector of mines, refusal to permit the inspection, or to furnish the necessary facilities for entry, examination, and inspection, shall be deemed a gross misdemeanor.

History: (4237) 1905 c 166 s 5; 1951 c 687 s 4; 1984 c 628 art 3 s 11; 1986 c 444; 2013 c 38 s 6



Section 180.07 — INSPECTION REQUESTED, EXAMINATION.

When 20 or more persons working in any mine or place where mining is done, or the owner, operator, or agent of any mine, or the certified collective bargaining agent for the employees of said mine, shall notify the inspector of mines in writing that services are needed the inspector shall immediately make an inspection thereof and examine as to the necessary precautions and general safety of the mines and see that all the provisions of this chapter are observed and strictly carried out.

History: (4239) 1905 c 166 s 7; 1951 c 687 s 5; 1986 c 444



Section 180.08 — ACCIDENTS; NOTICE, INVESTIGATION.

Upon the occurrence of a reportable accident, it is the duty of the manager or designee of the mine to give notice to the inspector of mines, as soon as practical but at least within one hour of stabilization of the accident scene, stating the particulars of the accident. Upon notification, the inspector shall, if the inspector deems it necessary, go immediately to the scene of the accident and make suggestions and render assistance as the inspector may deem necessary in the premises and personally investigate the cause of the accident and take steps as the inspector may deem necessary for the safety of the employees of the mine and to prevent accident of a like or similar nature. The inspector shall be accompanied by three persons appointed by the manager or other person in charge of the mine and by three persons appointed by a majority of the employees of the mine. The requirement for accompaniment may be modified by a waiver signed by representatives from the employees, management, and inspector.

History: (4240) 1905 c 166 s 8; 1951 c 687 s 6; 1986 c 444; 2013 c 38 s 7



Section 180.10 — REMOVAL OF FENCE; GUARD.

A worker, employee, or other person who opens, removes, or disturbs any fence, guard, barrier, sign, or rail and fails to close or replace or have the same closed or replaced again around or in front of any mine shaft, pit, chute, excavation, cave, or land liable to cave, injure, or destroy, whether by accident, injury, or damage results, either to the mine or those at work therein, or to any other person, shall be guilty of a misdemeanor. A worker, employee, or other person who, in regard to any fence, guard, barrier, sign, or rail, does any of the acts prohibited by section 609.52, commits theft of the fence, guard, barrier, sign, or rail may be sentenced as provided in section 609.52.

History: (4242) 1905 c 166 s 10; 1Sp1985 c 13 s 290; 1986 c 444; 1988 c 530 s 8; 2013 c 38 s 8



Section 180.11 — ANNUAL REPORT.

It is the duty of the inspector of mines to make and file no later than March first each year with the auditor of the county for which appointed a full and complete report of the activities of the mine inspector for each year ending December 31, stating the number of visits and inspections made, the number of mines in operation, the number of mines not in operation, the names of the mines, where located, the owners, lessees, or managers, the names of the officers, the quantity of ore shipped, the number of workers employed, the number of accidents and description of accidents, and any other information that relates to the subject of mines and mining inspection as the inspector may deem pertinent to the reporting duties of the office.

History: (4243) 1905 c 166 s 11; 1923 c 41 s 1; 1923 c 62 s 1; 1947 c 99 s 1; Ex1967 c 1 s 6; 1986 c 444; 2002 c 224 s 1; 2013 c 38 s 9



Section 180.12 — VIOLATIONS.

Subdivision 1. Owner, operator, or agent. Any owner, operator, or agent of any mine in this state violating the provisions of this chapter shall, except as otherwise specifically provided, be deemed guilty of a gross misdemeanor.

Subd. 2. Person in immediate charge. A person who is in immediate charge of the working of any mine who fails to carry out an order of the inspector, issued pursuant to section 180.03 or who permits, directs, or authorizes any person to work in a manner which violates the provisions of section 180.04 shall upon finding by the district court of the county where the mine is situated that the order of the inspector was not unjust or unreasonable or an abuse of discretion be guilty of a gross misdemeanor. Each time an order of the inspector issued under section 180.04 is not complied with, shall constitute a separate offense. Each offense shall be prosecuted by the attorney having gross misdemeanor jurisdiction for the location of the facility where the offense took place.

History: (4244) 1905 c 166 s 12; 1951 c 687 s 7; 1965 c 51 s 37; 1984 c 628 art 3 s 11; 1986 c 444; 2013 c 38 s 10



Section 180.13 — NEGLECT OF INSPECTOR.

Any inspector of mines appointed under this chapter who fails to comply with the requirements of this chapter shall be guilty of a gross misdemeanor. Upon conviction, the inspector shall be fined not less than $100 nor more than $3,000 and be dismissed from office. The board of commissioners shall remove the inspector from office for neglect of duty, drunkenness, incompetency, malfeasance in office, or other good cause.

History: (4245) 1905 c 166 s 13; 1984 c 628 art 3 s 11; 1986 c 444; 2013 c 38 s 11






Chapter 181 — EMPLOYMENT

Section 181.01 — WAGES OF MINORS; TO WHOM PAID.

Any parent or guardian claiming the wages of a minor in service shall so notify the employer and, if failing to do so, payment to the minor of wages so earned shall be valid.

History: (4133) RL s 1812; 1986 c 444



Section 181.02 — SALARY OR WAGES NOT TO BE PAID BY NONNEGOTIABLE INSTRUMENTS.

It is unlawful for an employer, other than a public service corporation, to issue to any employee in lieu of or in payment of any salary or wages earned by the employee a nonnegotiable time check or order.

History: (4134) 1917 c 348 s 1; 1996 c 386 s 8; 1997 c 83 s 1



Section 181.03 — CERTAIN ACTS RELATING TO PAYMENT OF WAGES UNLAWFUL.

Subdivision 1. Prohibited practices. An employer may not, directly or indirectly and with intent to defraud:

(1) cause any employee to give a receipt for wages for a greater amount than that actually paid to the employee for services rendered;

(2) directly or indirectly demand or receive from any employee any rebate or refund from the wages owed the employee under contract of employment with the employer; or

(3) in any manner make or attempt to make it appear that the wages paid to any employee were greater than the amount actually paid to the employee.

Subd. 2. Commissions. Except as otherwise provided in section 181.13, an employer or a person, firm, corporation, or association may not alter the method of payment, timing of payment, or procedures for payment of commissions earned through the last day of employment after the employee has resigned or been terminated if the result is to delay or reduce the amount of payment.

Subd. 3. Civil action. An employer who violates this section is liable in a civil action brought by the employee for twice the amount in dispute.

History: (4134-1) 1933 c 249; 1986 c 444; 1996 c 386 s 9; 1997 c 83 s 2; 2001 c 199 s 1



Section 181.031 — EMPLOYERS NOT TO ACCEPT CONSIDERATION FOR SECURING EMPLOYMENT.

An employer, or any manager, superintendent, lead supervisor, or other representative of an employer, may not, directly or indirectly, demand or accept from any employee any part of such employee's wages or other consideration, or any gratuity, in consideration of giving to or securing, or assisting in securing, for any employee any employment with such employer.

History: (10536-1) 1933 c 47; 1986 c 444; 1996 c 386 s 10



Section 181.032 — REQUIRED STATEMENT OF EARNINGS BY EMPLOYER.

(a) At the end of each pay period, the employer shall provide each employee an earnings statement, either in writing or by electronic means, covering that pay period. An employer who chooses to provide an earnings statement by electronic means must provide employee access to an employer-owned computer during an employee's regular working hours to review and print earnings statements.

(b) The earnings statement may be in any form determined by the employer but must include:

(1) the name of the employee;

(2) the hourly rate of pay (if applicable);

(3) the total number of hours worked by the employee unless exempt from chapter 177;

(4) the total amount of gross pay earned by the employee during that period;

(5) a list of deductions made from the employee's pay;

(6) the net amount of pay after all deductions are made;

(7) the date on which the pay period ends; and

(8) the legal name of the employer and the operating name of the employer if different from the legal name.

(c) An employer must provide earnings statements to an employee in writing, rather than by electronic means, if the employer has received at least 24 hours notice from an employee that the employee would like to receive earnings statements in written form. Once an employer has received notice from an employee that the employee would like to receive earnings statements in written form, the employer must comply with that request on an ongoing basis.

History: 1Sp1985 c 13 s 291; 1996 c 386 s 11; 2006 c 253 s 13



Section 181.04 — ASSIGNMENT, SALE, OR TRANSFER OF WAGES; WHEN NOT EFFECTIVE.

No assignment, sale, or transfer, however made or attempted to be made, of any wages or salary to be earned shall give any right of action either at law or in equity to the assignee or transferee of such wages or salary, nor shall any action lie for the recovery of such wages or salary, or any part thereof, by any other person than the person to whom such wages or salary are to become due unless a written notice, together with a true and complete copy of the instrument assigning or transferring such wages or salary, shall have been given within three days after the making of such instrument to the person, firm, or corporation from whom such wages or salary are accruing or may accrue.

History: (4135) 1905 c 309 s 1; 1917 c 321 s 1



Section 181.041 — GARNISHMENT; ASSIGNMENT, SALE, OR TRANSFER OF WAGES; WHEN NOT EFFECTIVE.

No assignment, sale, or transfer, however made or attempted, of any earned or unearned wages or salary is in any manner valid or effectual for the transfer of any salary or wages and should be disregarded if made following service of a garnishment exemption notice and within ten days prior to the receipt of the first garnishment or execution on a debt.

History: 1976 c 335 s 2



Section 181.05 — CONSENT OF EMPLOYER TO ASSIGNMENT REQUIRED.

No assignment, sale, or transfer, however made or attempted, of any unearned wages or salary shall be in any manner valid or effectual for the transfer of any salary or wages to be earned or accruing after the making of such assignment, sale, or transfer unless the person, firm, or corporation from whom such wages or salary are to accrue shall consent thereto in writing. Any employer or agent of such employer accepting or charging any fee or commission for collecting the amount due on any such assignment, sale, or transfer shall be deemed guilty of a misdemeanor.

History: (4136) 1905 c 309 s 2



Section 181.06 — ASSIGNMENT OF WAGES; PAYROLL DEDUCTIONS.

Subdivision 1. Assignment of wages. Every assignment, sale, or transfer, however made or attempted, of wages or salary to be earned or to become due, in whole or in part, more than 60 days from and after the date of making such transfer, sale or assignment shall be absolutely void; provided however, that the foregoing restriction against transfer, sale or assignment shall not apply to any assignment, sale or transfer of that portion of wages or salary to be earned or to become due in excess of the first $1,500 per month where such assignment is for less than five years.

Subd. 2. Payroll deductions. A written contract may be entered into between an employer and an employee wherein the employee authorizes the employer to make payroll deductions for the purpose of paying union dues, premiums of any life insurance, hospitalization and surgical insurance, group accident and health insurance, group term life insurance, group annuities or contributions to credit unions or a community chest fund, a local arts council, a local science council or a local arts and science council, or Minnesota benefit association, a federally or state registered political action committee, membership dues of a relief association governed by sections 424A.091 to 424A.096 or Laws 2013, chapter 111, article 5, sections 31 to 42, or participation in any employee stock purchase plan or savings plan for periods longer than 60 days, including gopher state bonds established under section 16A.645.

History: (4137) 1905 c 309 s 3; 1937 c 95 s 1; 1951 c 213 s 1; 1965 c 778 s 1; 1967 c 517 s 1; 1977 c 231 s 1; 1984 c 508 s 1; 1997 c 183 art 2 s 17; 2015 c 65 art 4 s 1



Section 181.063 — ASSIGNMENT OF WAGES, PUBLIC EMPLOYEES.

Any officer or employee of a county, town, city, school district, or the state, or any department thereof, has the same right to sell, assign, or transfer salary or wages as any officer of or person employed by any corporation, firm, or person.

History: 1945 c 424 s 26; 1973 c 123 art 5 s 7; 1986 c 444; 1997 c 83 s 3



Section 181.07 — ASSIGNMENT OF UNEARNED WAGES AS SECURITY.

No assignment of or order for wages to be earned in the future to secure a loan of less than $200 shall be valid against an employer of the person making the assignment or order until the assignment or order is accepted in writing by the employer and the assignment or order and the acceptance of the same have been filed and recorded with the clerk of the city or town where the party making the assignment or order resides, if a resident of this state, or in which the person is employed if the person is a nonresident. No assignment of or order for wages to be earned in the future shall be valid when made by a married person unless the written consent of the person's spouse to the making of the assignment or order is attached thereto.

History: (4138) 1911 c 308 s 1; 1981 c 31 s 3



Section 181.08 — PUBLIC SERVICE CORPORATIONS; PAYMENT OF WAGES, REQUIREMENTS.

All public service corporations doing business within this state are required to pay their employees at least semimonthly the wages earned by them to within 15 days of the date of such payment, unless prevented by inevitable casualty. Such wages less any voluntarily authorized payroll deduction set out in section 181.06 shall be paid in cash, or by checks convertible into cash at full face value thereof, without any service, exchange, discount, float, or other charges, at a bank designated by such public service corporation located in any city in which the employee to whom the check is issued is employed or into which such employee is required to go in the performance of work for the company issuing the same. It shall be the duty of the corporation to make necessary arrangements with a bank for the cashing of these checks without such charges, or to reimburse any employee who has paid such charges upon request. When an employee shall be discharged wages shall be paid at the time of discharge or whenever the employee shall demand the same thereafter; allowing a reasonable time within which to compute wages due and to make authorized and other deductions required by law.

History: (4139) 1915 c 29 s 1; 1915 c 37 s 1; 1945 c 478 s 1; 1951 c 213 s 2; 1953 c 393 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 181.09 — RECOVERY OF WAGES, COSTS.

When any public service corporation neglects or refuses to pay its employees, as prescribed by section 181.08, the wages may be recovered by action without further demand. Costs of $10 shall be allowed to the plaintiff and included in the judgment, in addition to disbursements allowed by law.

History: (4140) 1915 c 29 s 2; 1915 c 37 s 2; 1953 c 359 s 1; 1983 c 359 s 19; 1986 c 444



Section 181.10 — WAGES PAID EVERY 15 DAYS.

Every employer employing any person to labor or perform service on any project of a transitory nature, such as the construction, paving, repair, or maintenance of roads or highways, sewers or ditches, clearing land, or the production of forest products or any other work that requires the employee to change the employee's place of abode, shall pay the wages or earnings of the person at intervals of not more than 15 days at the place of employment or in close proximity to the place of employment.

History: (4140-1) 1933 c 223 s 1; 1986 c 444; 1997 c 83 s 4



Section 181.101 — WAGES; HOW OFTEN PAID.

(a) Except as provided in paragraph (b), every employer must pay all wages earned by an employee at least once every 31 days on a regular payday designated in advance by the employer regardless of whether the employee requests payment at longer intervals. Unless paid earlier, the wages earned during the first half of the first 31-day pay period become due on the first regular payday following the first day of work. If wages earned are not paid, the commissioner of labor and industry or the commissioner's representative may demand payment on behalf of an employee. If payment is not made within ten days of demand, the commissioner may charge and collect the wages earned and a penalty in the amount of the employee's average daily earnings at the rate agreed upon in the contract of employment, not exceeding 15 days in all, for each day beyond the ten-day limit following the demand. Money collected by the commissioner must be paid to the employee concerned. This section does not prevent an employee from prosecuting a claim for wages. This section does not prevent a school district, other public school entity, or other school, as defined under section 120A.22, from paying any wages earned by its employees during a school year on regular paydays in the manner provided by an applicable contract or collective bargaining agreement, or a personnel policy adopted by the governing board. For purposes of this section, "employee" includes a person who performs agricultural labor as defined in section 181.85, subdivision 2. For purposes of this section, wages are earned on the day an employee works.

(b) An employer of a volunteer firefighter, as defined in section 424A.001, subdivision 10, a member of an organized first responder squad that is formally recognized by a political subdivision in the state, or a volunteer ambulance driver or attendant must pay all wages earned by the volunteer firefighter, first responder, or volunteer ambulance driver or attendant at least once every 31 days, unless the employer and the employee mutually agree upon payment at longer intervals.

History: 1Sp1985 c 13 s 292; 1993 c 253 s 1; 1999 c 241 art 9 s 44; 2006 c 263 art 4 s 5; 2006 c 282 art 4 s 3; 2015 c 65 art 4 s 2



Section 181.11 — DISCHARGED EMPLOYEE MUST BE PAID WITHIN 24 HOURS.

When any such transitory employment as is described in section 181.10 which requires an employee to change the employee's place of abode while performing the service required by the employment is terminated, either by the completion of the work or by the discharge or quitting of the employee, the wages or earnings of such employee in such employment shall be paid within 24 hours and, if not then paid, the employer shall pay the employee's reasonable expenses of remaining in the camp or elsewhere away from home while awaiting the arrival of payment of wages or earnings and, if such wages or earnings are not paid within two business days after the termination of such employment for any cause, the employer shall, in addition, pay to the employee two times the average amount of the employee's daily earnings in such employment from the time of the termination of the employment until payment has been made in full.

History: (4140-2) 1933 c 223 s 2; 1986 c 444; 2005 c 127 s 1



Section 181.13 — PENALTY FOR FAILURE TO PAY WAGES PROMPTLY.

(a) When any employer employing labor within this state discharges an employee, the wages or commissions actually earned and unpaid at the time of the discharge are immediately due and payable upon demand of the employee. Wages are actually earned and unpaid if the employee was not paid for all time worked at the employee's regular rate of pay or at the rate required by law, including any applicable statute, regulation, rule, ordinance, government resolution or policy, contract, or other legal authority, whichever rate of pay is greater. If the employee's earned wages and commissions are not paid within 24 hours after demand, whether the employment was by the day, hour, week, month, or piece or by commissions, the employer is in default. In addition to recovering the wages and commissions actually earned and unpaid, the discharged employee may charge and collect a penalty equal to the amount of the employee's average daily earnings at the employee's regular rate of pay or the rate required by law, whichever rate is greater, for each day up to 15 days, that the employer is in default, until full payment or other settlement, satisfactory to the discharged employee, is made. In the case of a public employer where approval of expenditures by a governing board is required, the 24-hour period for payment does not commence until the date of the first regular or special meeting of the governing board following discharge of the employee. An employee's demand for payment under this section must be in writing but need not state the precise amount of unpaid wages or commissions. An employee may directly seek and recover payment from an employer under this section even if the employee is not a party to a contract that requires the employer to pay the employee at the rate of pay demanded by the employee, so long as the contract or any applicable statute, regulation, rule, ordinance, government resolution or policy, or other legal authority requires payment to the employee at the particular rate of pay. The employee shall be able to directly seek payment at the highest rate of pay provided in the contract or applicable law, and any other related remedies as provided in this section.

(b) The wages and commissions must be paid in the usual manner of payment unless the employee requests that the wages and commissions be sent through the mails. If, in accordance with a request by the employee, the employee's wages and commissions are sent to the employee through the mail, the wages and commissions are paid as of the date of their postmark.

History: (4127) 1919 c 175 s 1; 1933 c 173 s 1; 1984 c 446 s 1; 1Sp1985 c 16 art 1 s 2; 1986 c 444; 1997 c 83 s 5; 2013 c 27 s 1



Section 181.14 — PAYMENT TO EMPLOYEES WHO QUIT OR RESIGN; SETTLEMENT OF DISPUTES.

Subdivision 1. Prompt payment required. (a) When any such employee quits or resigns employment, the wages or commissions earned and unpaid at the time the employee quits or resigns shall be paid in full not later than the first regularly scheduled payday following the employee's final day of employment, unless an employee is subject to a collective bargaining agreement with a different provision. Wages are earned and unpaid if the employee was not paid for all time worked at the employee's regular rate of pay or at the rate required by law, including any applicable statute, regulation, rule, ordinance, government resolution or policy, contract, or other legal authority, whichever rate of pay is greater. If the first regularly scheduled payday is less than five calendar days following the employee's final day of employment, full payment may be delayed until the second regularly scheduled payday but shall not exceed a total of 20 calendar days following the employee's final day of employment.

(b) Notwithstanding the provisions of paragraph (a), in the case of migrant workers, as defined in section 181.85, the wages or commissions earned and unpaid at the time the employee quits or resigns shall become due and payable within five days thereafter.

Subd. 2. Nonprompt payment. Wages or commissions not paid within the required time period shall become immediately payable upon the demand of the employee. If the employee's earned wages or commissions are not paid within 24 hours after the demand, the employer shall be liable to the employee for a penalty equal to the amount of the employee's average daily earnings at the employee's regular rate of pay or the rate required by law, whichever rate is greater, for every day, not exceeding 15 days in all, until such payment or other settlement satisfactory to the employee is made. The employer shall also be liable to the employee for the amount of wages and commissions that are earned and unpaid. An employee's demand for payment under this section must be in writing but need not state the precise amount of unpaid wages or commissions. An employee may directly seek and recover payment from an employer under this section even if the employee is not a party to a contract that requires the employer to pay the employee at the rate of pay demanded by the employee, so long as the contract or any applicable statute, regulation, rule, ordinance, government resolution or policy, or other legal authority requires payment to the employee at the particular rate of pay. The employee shall be able to directly seek payment at the highest rate of pay provided in the contract or applicable law, and any other remedies related thereto as provided in this section.

Subd. 3. Settlement of disputes. If the employer disputes the amount of wages or commissions claimed by the employee under the provisions of this section or section 181.13, and the employer makes a legal tender of the amount which the employer in good faith claims to be due, the employer shall not be liable for any sum greater than the amount so tendered and interest thereon at the legal rate, unless, in an action brought in a court having jurisdiction, the employee recovers a greater sum than the amount so tendered with interest thereon; and if, in the suit, the employee fails to recover a greater sum than that so tendered, with interest, the employee shall not pay the cost of the suit, otherwise the cost shall be paid by the employer.

Subd. 4. Employees entrusted with money or property. In cases where the discharged or quitting employee was, during employment, entrusted with the collection, disbursement, or handling of money or property, the employer shall have ten calendar days after the termination of the employment to audit and adjust the accounts of the employee before the employee's wages or commissions shall be paid as provided in this section, and the penalty herein provided shall apply in such case only from the date of demand made after the expiration of the period allowed for payment of the employee's wages or commissions. No employer shall make any deduction, directly or indirectly, from the wages due or earned by any employee, who is not an independent contractor, for lost or stolen property, damage to property, or to recover any other claimed indebtedness running from employee to employer, except as permitted by section 181.79.

Subd. 5. Place of payment. Wages and commissions paid under this section shall be paid in the usual manner of payment unless the employee requests that the wages and commissions be sent to the employee through the mails. If, in accordance with a request by the employee, the employee's wages and commissions are sent to the employee through the mail, the wages and commissions shall be deemed to have been paid as of the date of their postmark for the purposes of this section.

History: (4128) 1919 c 175 s 2; 1933 c 173 s 2; 1984 c 446 s 2; 1986 c 444; 1997 c 7 art 1 s 85; 1997 c 83 s 6; 1997 c 180 s 1; 2013 c 27 s 2



Section 181.145 — PROMPT PAYMENT OF COMMISSIONS TO COMMISSION SALESPEOPLE.

Subdivision 1. Definitions. For the purposes of this section, "commission salesperson" means a person who is paid on the basis of commissions for sales and who is not covered by sections 181.13 and 181.14 because the person is an independent contractor. For the purposes of this section, the phrase "commissions earned through the last day of employment" means commissions due for services or merchandise which have actually been delivered to and accepted by the customer by the final day of the salesperson's employment.

Subd. 2. Prompt payment required. (a) When any person, firm, company, association, or corporation employing a commission salesperson in this state terminates the salesperson, or when the salesperson resigns that position, the employer shall promptly pay the salesperson, at the usual place of payment, commissions earned through the last day of employment or be liable to the salesperson for the penalty provided under subdivision 3 in addition to any earned commissions unless the employee requests that the commissions be sent to the employee through the mails. If, in accordance with a request by the employee, the employee's commissions are sent to the employee through the mail, the commissions shall be deemed to have been paid as of the date of their postmark for the purposes of this section.

(b) If the employer terminates the salesperson or if the salesperson resigns giving at least five days' written notice, the employer shall pay the salesperson's commissions earned through the last day of employment on demand no later than three working days after the salesperson's last day of work.

(c) If the salesperson resigns without giving at least five days' written notice, the employer shall pay the salesperson's commissions earned through the last day of employment on demand no later than six working days after the salesperson's last day of work.

(d) Notwithstanding the provisions of paragraphs (b) and (c), if the terminated or resigning salesperson was, during employment, entrusted with the collection, disbursement, or handling of money or property, the employer has ten working days after the termination of employment to audit and adjust the accounts of the salesperson before the salesperson can demand commissions earned through the last day of employment. In such cases, the penalty provided in subdivision 3 shall apply only from the date of demand made after the expiration of the ten working day audit period.

Subd. 3. Penalty for nonprompt payment. If the employer fails to pay the salesperson commissions earned through the last day of employment on demand within the applicable period as provided under subdivision 2, the employer shall be liable to the salesperson, in addition to earned commissions, for a penalty for each day, not exceeding 15 days, which the employer is late in making full payment or satisfactory settlement to the salesperson for the commissions earned through the last day of employment. The daily penalty shall be in an amount equal to 1/15 of the salesperson's commissions earned through the last day of employment which are still unpaid at the time that the penalty will be assessed.

Subd. 4. Amount of commission disputed. (a) When there is a dispute concerning the amount of the salesperson's commissions earned through the last day of employment or whether the employer has properly audited and adjusted the salesperson's account, the penalty provided in subdivision 3 shall not apply if the employer pays the amount it in good faith believes is owed the salesperson for commissions earned through the last day of employment within the applicable period as provided under subdivision 2; except that, if the dispute is later adjudicated and it is determined that the salesperson's commissions earned through the last day of employment were greater than the amount paid by the employer, the penalty provided in subdivision 3 shall apply.

(b) If a dispute under this subdivision is later adjudicated and it is determined that the salesperson was not promptly paid commissions earned through the last day of employment as provided under subdivision 2, the employer shall pay reasonable attorney's fees incurred by the salesperson.

Subd. 5. Commissions earned after last day of employment. Nothing in this section shall be construed to impair a commission salesperson from collecting commissions on merchandise ordered prior to the last day of employment but delivered and accepted after termination of employment. However, the penalties prescribed in subdivision 3 apply only with respect to the payment of commissions earned through the last day of employment.

History: 1984 c 446 s 3; 1986 c 444



Section 181.15 — WHEN EMPLOYEE NOT ENTITLED TO BENEFITS.

No such servant or employee who hides or stays away to avoid receiving payment, or refuses to receive the same when fully tendered, shall be entitled to any benefit under sections 181.13 to 181.171 for such time as so avoiding payment; provided, when any number of employees enter upon a strike the wages due such striking employees at the time of entering upon such strike shall not become due until the next regular payday after the commencement of such strike.

History: (4129) 1919 c 175 s 3; 1986 c 444; 1997 c 7 art 1 s 86



Section 181.16 — CONSTRUCTION OF SECTIONS 181.13 TO 181.171.

Sections 181.13 to 181.171 shall not be construed to apply to any employer or an individual, copartnership, or corporation that is bankrupt, or where a receiver or trustee is acting under the direction of the court. Payment or tender by check drawn on a bank situated in the county where a laborer is employed shall be a sufficient payment or tender to comply with the provisions of sections 181.13 to 181.171.

History: (4130) 1919 c 175 s 4; 1983 c 41 s 1; 1997 c 7 art 1 s 87



Section 181.171 — COURT ACTIONS; PRIVATE PARTY CIVIL ACTIONS.

Subdivision 1. Civil action; damages. A person may bring a civil action seeking redress for violations of sections 181.02, 181.03, 181.031, 181.032, 181.08, 181.09, 181.10, 181.101, 181.11, 181.13, 181.14, 181.145, and 181.15 directly to district court. An employer who is found to have violated the above sections is liable to the aggrieved party for the civil penalties or damages provided for in the section violated. An employer who is found to have violated the above sections shall also be liable for compensatory damages and other appropriate relief including but not limited to injunctive relief.

Subd. 2. District court jurisdiction. An action brought under subdivision 1 may be filed in the district court of the county wherein a violation is alleged to have been committed, where the respondent resides or has a principal place of business, or any other court of competent jurisdiction.

Subd. 3. Attorney fees and costs. In an action brought under subdivision 1, the court shall order an employer who is found to have committed a violation to pay to the aggrieved party reasonable costs, disbursements, witness fees, and attorney fees.

Subd. 4. Employer; definition. "Employer" means any person having one or more employees in Minnesota and includes the state and any political subdivision of the state. This definition applies to this section and sections 181.02, 181.03, 181.031, 181.032, 181.06, 181.063, 181.10, 181.101, 181.13, 181.14, and 181.16.

History: 1996 c 386 s 12; 1997 c 83 s 7; 2015 c 54 art 6 s 2



Section 181.172 — WAGE DISCLOSURE PROTECTION.

(a) An employer shall not:

(1) require nondisclosure by an employee of his or her wages as a condition of employment;

(2) require an employee to sign a waiver or other document which purports to deny an employee the right to disclose the employee's wages; or

(3) take any adverse employment action against an employee for disclosing the employee's own wages or discussing another employee's wages which have been disclosed voluntarily.

(b) Nothing in this section shall be construed to:

(1) create an obligation on any employer or employee to disclose wages;

(2) permit an employee, without the written consent of the employer, to disclose proprietary information, trade secret information, or information that is otherwise subject to a legal privilege or protected by law;

(3) diminish any existing rights under the National Labor Relations Act under United States Code, title 29; or

(4) permit the employee to disclose wage information of other employees to a competitor of their employer.

(c) An employer that provides an employee handbook to its employees must include in the handbook notice of employee rights and remedies under this section.

(d) An employer may not retaliate against an employee for asserting rights or remedies under this section.

(e) An employee may bring a civil action against an employer for a violation of paragraph (a) or (d). If a court finds that an employer has violated paragraph (a) or (d), the court may order reinstatement, back pay, restoration of lost service credit, if appropriate, and the expungement of any related adverse records of an employee who was the subject of the violation.

History: 2014 c 239 art 4 s 2



Section 181.275 — REGULATING NURSES' OVERTIME.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "emergency" means a period when replacement staff are not able to report for duty for the next shift or increased patient need, because of unusual, unpredictable, or unforeseen circumstances such as, but not limited to, an act of terrorism, a disease outbreak, adverse weather conditions, or natural disasters which impact continuity of patient care;

(2) "normal work period" means 12 or fewer consecutive hours consistent with a predetermined work shift;

(3) "nurse" has the meaning given in section 148.171, subdivision 9, and includes nurses employed by the state of Minnesota; and

(4) "taking action against" means discharging; disciplining; threatening; reporting to the Board of Nursing; discriminating against; or penalizing regarding compensation, terms, conditions, location, or privileges of employment.

Subd. 2. Prohibited actions. Except as provided in subdivision 3, a hospital or other entity licensed under sections 144.50 to 144.58, and its agent, or other health care facility licensed by the commissioner of health, and the facility's agent, is prohibited from taking action against a nurse solely on the grounds that the nurse fails to accept an assignment of additional consecutive hours at the facility in excess of a normal work period, if the nurse declines to work additional hours because doing so may, in the nurse's judgment, jeopardize patient safety. This subdivision does not apply to a nursing facility, an intermediate care facility for persons with developmental disabilities, a licensed boarding care facility, or a housing with services establishment.

Subd. 2a. State nurses. Subdivision 2 applies to a nurse employed by the state of Minnesota regardless of the type of facility in which the nurse is employed and regardless of the facility's license, if the nurse is involved in resident or patient care.

Subd. 2b. MS 2007 Supp [Expired]

Subd. 2c. Collective bargaining rights. This section does not diminish or impair the rights of a person under any collective bargaining agreement.

Subd. 3. Emergency. Notwithstanding subdivision 2, a nurse may be scheduled for duty or required to continue on duty for more than one normal work period in an emergency.

Subd. 4. Exception. Section 645.241 does not apply to violations of this section.

History: 2002 c 272 s 3; 2005 c 56 s 1; 2007 c 46 s 2-5



Section 181.52 — INTERFERENCE WITH EMPLOYMENT.

No individual, corporation, member of any firm, or any agent, officer, or employee of any of them, shall contrive or conspire to prevent any person from obtaining or holding any employment, or discharge, or procure or attempt to procure the discharge of, any person from employment, by reason of the person having engaged in a strike.

History: (4201) RL s 1822; 1986 c 444



Section 181.53 — CONDITIONS PRECEDENT TO EMPLOYMENT NOT REQUIRED.

No person, whether acting directly or through an agent, or as the agent or employee of another, shall require as a condition precedent to employment any written statement as to the participation of the applicant in a strike, or as to a personal record, for more than one year immediately preceding the date of application; nor shall any person, acting in any of these capacities, use or require blanks or forms of application for employment in contravention of this section. Nothing in this section precludes an employer from requesting or considering an applicant's criminal history pursuant to section 364.021 or other applicable law.

History: (4202) RL s 1823; 1986 c 444; 2013 c 61 s 1



Section 181.535 — ARMED FORCES RESERVES OR NATIONAL GUARD STATUS.

(a) No person, whether acting directly or through an agent or as the agent or employee of another, may, with intent to discriminate:

(1) ask a person seeking employment with that person or the employer represented by that person whether the person seeking employment is a member of the National Guard or a reserve component of the United States armed forces; or

(2) require the person seeking employment to make any oral or written statement concerning National Guard or reserve status as a condition precedent to employment.

(b) The adjutant general and the commissioner of veterans affairs shall use reasonable means to publicize this section. This section does not apply to public employers asking a question or requesting a statement for the purpose of determining whether a veterans preference applies.

(c) Section 645.241 does not apply to this section.

History: 2004 c 256 art 1 s 2



Section 181.54 — COMMISSIONER OF HUMAN SERVICES, SAFETY INSPECTION WORK.

The commissioner of human services is hereby authorized and empowered to expend out of any relief funds available therefor such sums of money which in the commissioner's judgment may be necessary for safety inspection work required by law for the protection of employees engaged upon such state and federal projects as may be designated by the commissioner.

History: (4202-1) 1935 c 233 s 1; 1939 c 431 art 7 s 2; 1953 c 593 s 2; 1984 c 654 art 5 s 58; 1986 c 444



Section 181.55 — WRITTEN STATEMENT TO EMPLOYEES BY EMPLOYERS.

When a contract of employment is consummated between an employer and an employee for work to be performed in this state, or for work to be performed in another state for an employer localized in this state, the employer shall give to the employee a written and signed agreement of hire, which shall clearly and plainly state:

(1) the date on which the agreement was entered into;

(2) the date on which the services of the employee are to begin;

(3) the rate of pay per unit of time, or of commission, or by the piece, so that wages due may be readily computed;

(4) the number of hours a day which shall constitute a regular day's work, and whether or not additional hours the employee is required to work shall constitute overtime and be paid for, and, if so, the rate of pay for overtime work; and

(5) a statement of any special responsibility undertaken by the employee, not forbidden by law, which, if not properly performed by the employee, will entitle the employer to make deductions from the wages of the employee, and the terms upon which such deductions may be made.

History: (4126-11) 1933 c 250 s 1



Section 181.56 — NO STATEMENT GIVEN; BURDEN OF PROOF.

Where no such written agreement is entered into the burden of proof shall be upon the employer to establish the terms of the verbal agreement in case of a dispute with the employee as to its terms.

History: (4126-12) 1933 c 250 s 2



Section 181.57 — APPLICATION OF SECTIONS 181.55 AND 181.56.

Sections 181.55 and 181.56 shall not apply to farm labor, nor to casual employees temporarily employed, nor employers employing less than ten employees.

History: (4126-13) 1933 c 250 s 3



Section 181.58 — SURVIVING SPOUSE PAID WAGES DUE.

For the purposes of this section the word "employer" includes every person, firm, partnership, corporation, the state of Minnesota, all political subdivisions, and all municipal corporations.

If, at the time of the death of any person, an employer is indebted to the person for work, labor, or services performed, and no personal representative of the person's estate has been appointed, such employer shall, upon the request of the surviving spouse, forthwith pay this indebtedness, in such an amount as may be due, not exceeding the sum of $10,000, to the surviving spouse. The employer may in the same manner provide for payment to the surviving spouse of accumulated credits under the vacation or overtime plan or system maintained by the employer. The employer shall require proof of claimant's relationship to decedent by affidavit, and require claimant to acknowledge receipt of such payment in writing. Any payments made by the employer pursuant to the provisions of this section shall operate as a full and complete discharge of the employer's indebtedness to the extent of the payment, and no employer shall thereafter be liable therefor to the decedent's estate or the decedent's personal representative thereafter appointed. Any amounts so received by a spouse shall be considered in diminution of the allowance to the spouse under section 524.2-403.

History: 1941 c 408 s 1; 1951 c 531 s 1; 1957 c 126 s 1; 1969 c 954 s 1; 1986 c 444; 1987 c 325 s 1; 1999 c 86 art 1 s 45



Section 181.59 — DISCRIMINATION ON ACCOUNT OF RACE, CREED, OR COLOR PROHIBITED IN CONTRACT.

Every contract for or on behalf of the state of Minnesota, or any county, city, town, township, school, school district, or any other district in the state, for materials, supplies, or construction shall contain provisions by which the contractor agrees:

(1) that, in the hiring of common or skilled labor for the performance of any work under any contract, or any subcontract, no contractor, material supplier, or vendor, shall, by reason of race, creed, or color, discriminate against the person or persons who are citizens of the United States or resident aliens who are qualified and available to perform the work to which the employment relates;

(2) that no contractor, material supplier, or vendor, shall, in any manner, discriminate against, or intimidate, or prevent the employment of any person or persons identified in clause (1) of this section, or on being hired, prevent, or conspire to prevent, the person or persons from the performance of work under any contract on account of race, creed, or color;

(3) that a violation of this section is a misdemeanor; and

(4) that this contract may be canceled or terminated by the state, county, city, town, school board, or any other person authorized to grant the contracts for employment, and all money due, or to become due under the contract, may be forfeited for a second or any subsequent violation of the terms or conditions of this contract.

History: 1941 c 238; 1973 c 123 art 5 s 7; 1984 c 609 s 11



Section 181.60 — DEFINITIONS.

Subdivision 1. Terms. For the purposes of sections 181.60 to 181.62, unless a different meaning is indicated by the context, the terms defined in this section shall have the meanings given them.

Subd. 2. Employer. "Employer" means any individual, partnership, association, corporation, legal representative, trustee, receiver, trustee in bankruptcy, and any common carrier by rail, motor, water, air or express company doing business in or operating within the state.

Subd. 3. Employee. "Employee" means any person who may be permitted, required, or directed by any employer, as defined in subdivision 2, in consideration of direct or indirect gain or profit, to engage in any employment.

History: 1951 c 201 s 1



Section 181.61 — MEDICAL EXAMINATION; RECORDS, COSTS.

It is unlawful for any employer to require any employee or applicant for employment to pay the cost of a medical examination or the cost of furnishing any records required by the employer as a condition of employment, except certificates of attending physicians in connection with the administration of an employee's pension and disability benefit plan or citizenship papers or birth records.

History: 1951 c 201 s 2; 1Sp2001 c 9 art 15 s 32



Section 181.62 — VIOLATIONS.

Any employer who violates any of the provisions of sections 181.60 to 181.62 is guilty of a misdemeanor.

History: 1951 c 201 s 3



Section 181.63 — SALE OR USE OF SILICATE, SILICA DUST, OR SILICON FLOUR FOR CERTAIN PURPOSES.

It shall be unlawful and a misdemeanor in the state of Minnesota to sell or use any materials used in a dry state for dusting the surface of molds to form a separation of the component parts of the mold which contain silicate, silica dust, or silica flour. It shall be the duty of the Department of Labor and Industry to see that the provisions of this section are enforced and to institute proceedings against any employer or other person who shall violate its provisions.

History: 1953 c 484 s 1; Ex1967 c 1 s 6



Section 181.635 — RECRUITMENT; FOOD PROCESSING EMPLOYMENT.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Employer" means a person who employs another to perform a service for hire. Employer includes any agent or attorney of an employer who, for money or other valuable consideration paid or promised to be paid, performs any recruiting.

(b) "Person" means a corporation, partnership, limited liability company, limited liability partnership, association, individual, or group of persons.

(c) "Recruits" means to induce an individual, directly or through an agent, to relocate to Minnesota to work in food processing by an offer of employment.

(d) "Food processing" means canning, packing, or otherwise processing poultry or meat for consumption.

(e) "Terms and conditions of employment" means the following:

(1) nature of the work to be performed;

(2) wage rate, nature and amount of deductions for tools, clothing, supplies, or other items;

(3) anticipated hours of work per week, including overtime;

(4) anticipated slowdown or shutdown or if hours of work per week vary more than 25 percent from clause (3);

(5) duration of the work;

(6) workers' compensation coverage and name, address, and telephone number of insurer and Department of Labor and Industry;

(7) employee benefits available, including any health plans, sick leave, or paid vacation;

(8) transportation and relocation arrangements with allocation of costs between employer and employee;

(9) availability and description of housing and any costs to employee associated with housing; and

(10) any other item of value offered, and allocation of costs of item between employer and employee.

Subd. 2. Recruiting; required disclosure. An employer shall provide written disclosure of the terms and conditions of employment to a person at the time it recruits the person to relocate to work in the food processing industry. The disclosure requirement does not apply to an exempt employee as defined in United States Code, title 29, section 213(a)(1). The disclosure must be written in English and Spanish, dated and signed by the employer and the person recruited, and maintained by the employer for two years. A copy of the signed and completed disclosure must be delivered immediately to the recruited person. The disclosure may not be construed as an employment contract.

Subd. 3. Civil action. A person injured by a violation of this section has a cause of action for damages for the greater of $500 per violation or twice their actual damages, plus costs and reasonable attorney's fees. A damage award shall be the greater of $750 or three times actual damages for a person injured by an intentional violation of this section.

Subd. 4. Fine. The Department of Labor and Industry shall fine an employer not less than $200 or more than $500 for each violation of this section.

Subd. 5. Applicability. A public agency providing employment services is not an employer under this section.

Subd. 6. Standard disclosure form. The Department of Labor and Industry shall provide a standard form for use at the employer's option in making the disclosure required in subdivision 2. The form shall be available in English and Spanish.

History: 1995 c 154 s 1



Section 181.64 — FALSE STATEMENTS AS INDUCEMENT TO ENTERING EMPLOYMENT.

It shall be unlawful for any person, partnership, company, corporation, association, or organization of any kind, doing business in this state, directly or through any agent or attorney, to induce, influence, persuade, or engage any person to change from one place to another in this state, or to change from any place in any state, territory, or country to any place in this state, to work in any branch of labor through or by means of knowingly false representations, whether spoken, written, or advertised in printed form, concerning the kind or character of such work, the compensation therefor, the sanitary conditions relating to or surrounding it, or failure to state in any advertisement, proposal, or contract for the employment that there is a strike or lockout at the place of the proposed employment, when in fact such strike or lockout then actually exists in such employment at such place. Any such unlawful acts shall be deemed a false advertisement or misrepresentation for the purposes of this section and section 181.65.

History: (10392) 1913 c 544 s 1; 1923 c 272 s 1



Section 181.645 — EXPENSES FOR BACKGROUND CHECKS, TESTING, AND ORIENTATION.

Except as provided by section 123B.03 or as otherwise specifically provided by law, an employer, as defined in section 181.931, or a prospective employer may not require an employee or prospective employee to pay for expenses incurred in criminal or background checks, credit checks, or orientation. An employer or prospective employer may not require an employee or prospective employee to pay for the expenses of training or testing that is required by federal or state law or is required by the employer for the employee to maintain the employee's current position, unless the training or testing is required to obtain or maintain a license, registration, or certification for the employee or prospective employee.

History: 2002 c 380 art 3 s 1



Section 181.65 — PENALTIES.

Any person, firm, association, or corporation violating any provision of section 181.64 and this section shall be guilty of a misdemeanor. Any person who shall be influenced, induced, or persuaded to enter or change employment or change a place of employment through or by means of any of the things prohibited in section 181.64, shall have a right of action for the recovery of all damages sustained in consequence of the false or deceptive representations, false advertising, or false pretenses used to induce the person to enter into or change a place of employment, against any person, firm, association, or corporation directly or indirectly causing such damage; and, in addition to all such actual damages such person may have sustained, shall have the right to recover such reasonable attorney fees as the court shall fix, to be taxed as costs in any judgment recovered.

History: (10393) 1913 c 544 s 2; 1923 c 272 s 2; 1986 c 444



Section 181.66 — EQUAL PAY FOR EQUAL WORK LAW; DEFINITIONS.

Subdivision 1. Scope. For the purpose of sections 181.66 to 181.71 the terms defined in this section have the meanings given them.

Subd. 2. Employer. "Employer" means any person employing one or more employees, but does not include the state or any municipal corporation or political subdivision of the state having in force a civil service system based on merit, or the federal government.

Subd. 3. Employee. "Employee" means an individual who, otherwise than as copartner of the employer or as an independent contractor, renders personal service wholly or partly in this state to an employer who pays or agrees to pay such individual at a fixed rate. However, where services are rendered only partly in this state, an individual is not an employee unless a contract of employment has been entered into, or payments thereunder are ordinarily made or to be made within this state.

Subd. 4. Wages. "Wages" means all compensation for performance of services by an employee for an employer whether paid by the employer or another person including cash value of all compensation paid in any medium other than cash.

Subd. 5. Rate. "Rate" with reference to wages means the basis of compensation for services by an employee for an employer and includes compensation based on the time spent in the performance of such services, or on the number of operations accomplished, or on the quantity produced or handled.

Subd. 6. Unpaid wages. "Unpaid wages" means the difference between the wages actually paid to an employee and the wages required under section 181.67 to be paid to such employee.

History: 1969 c 143 s 1; 1986 c 444



Section 181.67 — WAGE DISCRIMINATION BASED ON SEX; PROTECTION OF EMPLOYEES INVOLVED IN PROCEEDING.

Subdivision 1. General prohibition. No employer shall discriminate between employees on the basis of sex by paying wages to employees at a rate less than the rate the employer pays to employees of the opposite sex for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where such payment is made pursuant to a seniority system, a merit system, a system which measures earnings by quantity or quality of production, or a differential based on any other factor other than sex. Provided, that an employer who is paying a wage rate differential in violation of sections 181.66 to 181.71 shall not, in order to comply with the provisions of sections 181.66 to 181.71, reduce the wage rate of any employee.

Subd. 2. Employees involved in proceeding. No employer shall discriminate against any employee in regard to hire or tenure of employment or any term or condition of employment because the employee has filed a complaint in a proceeding under sections 181.66 to 181.71, or has testified, or is about to testify, in any investigation or proceedings pursuant to sections 181.66 to 181.71 or in a criminal action pursuant to sections 181.66 to 181.71.

History: 1969 c 143 s 2; 1986 c 444



Section 181.68 — ACTIONS; LIMITATIONS, DAMAGES, ATTORNEY FEES, PARTIES, COMPROMISES.

Subdivision 1. Right of action. Any employee whose compensation is at a rate that is in violation of section 181.67 has a right of action against an employer for the recovery of the amount of the unpaid wages to which the employee is entitled for the one year period preceding the commencement of the action, and an amount up to the amount of these unpaid wages may be levied at the discretion of the court as exemplary damages.

Subd. 2. Attorney fees. In addition to any judgment awarded to the plaintiff, the court shall allow reasonable attorney fees to be taxed as costs.

Subd. 3. Parties to action. The action for the unpaid wages and liquidated damages may be maintained by one or more employees on behalf of themselves or other employees similarly situated.

Subd. 4. Agreements for lesser compensation. An agreement for compensation at a rate less than the rate to which an employee is entitled under sections 181.66 to 181.71 is not a defense to any such action.

History: 1969 c 143 s 3; 1986 c 444



Section 181.70 — VIOLATIONS.

A violation of sections 181.66 to 181.71 is a misdemeanor.

History: 1969 c 143 s 5



Section 181.71 — CITATION.

Sections 181.66 to 181.71 may be cited as the Equal Pay for Equal Work Law.

History: 1969 c 143 s 6



Section 181.721 — CONSTRUCTION BID EQUITY.

Subdivision 1. Workers' compensation and unemployment contribution costs. A successful bidder on a project must provide coverage for workers' compensation and unemployment benefits for its employees required under chapters 176 and 268, respectively, and other state and federal laws.

Subd. 2. Employee status. Employee status shall be determined using the same tests and in the same manner as employee status is determined under the applicable workers' compensation and unemployment insurance program laws and rules.

Subd. 3. Scope. This section applies to any nonresidential project for the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement, or renovation of a building or structure.

Subd. 4. Civil remedy. A person injured by a violation of subdivision 1 may bring an action for damages against the violator. There is a rebuttable presumption that a losing bidder on a project on which a violation of subdivision 1 has occurred has suffered damages in an amount equal to the profit it projected to make on its bid. The court may award attorney fees, costs, and disbursements to a party recovering under this subdivision.

Subd. 5. Penalty. In addition to any other penalties provided by law for the failure to obtain required workers' compensation coverage or the failure to make unemployment benefits contributions, a person violating subdivision 1 is guilty of a misdemeanor.

History: 1991 c 260 s 1; 1994 c 488 s 8; 1997 c 66 s 80; 1999 c 107 s 66; 2000 c 343 s 4



Section 181.722 — MISREPRESENTATION OF EMPLOYMENT RELATIONSHIP PROHIBITED.

Subdivision 1. Prohibition. No employer shall misrepresent the nature of its employment relationship with its employees to any federal, state, or local government unit; to other employers; or to its employees. An employer misrepresents the nature of its employment relationship with its employees if it makes any statement regarding the nature of the relationship that the employer knows or has reason to know is untrue and if it fails to report individuals as employees when legally required to do so.

Subd. 2. Agreements to misclassify prohibited. No employer shall require or request any employee to enter into any agreement, or sign any document, that results in misclassification of the employee as an independent contractor or otherwise does not accurately reflect the employment relationship with the employer.

Subd. 3. Determination of employment relationship. For purposes of this section, the nature of an employment relationship is determined using the same tests and in the same manner as employee status is determined under the applicable workers' compensation and unemployment insurance program laws and rules.

Subd. 4. Civil remedy. A construction worker, as defined in section 179.254, who is not an independent contractor and has been injured by a violation of this section, may bring a civil action for damages against the violator. If the construction worker injured is an employee of the violator of this section, the employee's representative, as defined in section 179.01, subdivision 5, may bring a civil action for damages against the violator on behalf of the employee. The court may award attorney fees, costs, and disbursements to a construction worker recovering under this section.

Subd. 5. Reporting of violations. Any court finding that a violation of this section has occurred shall transmit a copy of its findings of fact and conclusions of law to the commissioner of labor and industry. The commissioner of labor and industry shall report the finding to relevant state and federal agencies, including the commissioner of commerce, the commissioner of employment and economic development, the commissioner of revenue, the federal Internal Revenue Service, and the United States Department of Labor.

History: 1Sp2005 c 1 art 4 s 41



Section 181.723 — CONSTRUCTION CONTRACTORS.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Person" means any individual, limited liability company, limited liability partnership, corporation, partnership, incorporated or unincorporated association, sole proprietorship, joint stock company, or any other legal or commercial entity.

(b) "Department" means the Department of Labor and Industry.

(c) "Commissioner" means the commissioner of labor and industry or a duly designated representative of the commissioner who is either an employee of the Department of Labor and Industry or person working under contract with the Department of Labor and Industry.

(d) "Individual" means a human being.

(e) "Day" means calendar day unless otherwise provided.

(f) "Knowingly" means knew or could have known with the exercise of reasonable diligence.

(g) "Business entity" means a person other than an individual or a sole proprietor.

Subd. 2. Limited application. This section only applies to individuals performing public or private sector commercial or residential building construction or improvement services. Building construction and improvement services do not include (1) the manufacture, supply, or sale of products, materials, or merchandise; (2) landscaping services for the maintenance or removal of existing plants, shrubs, trees, and other vegetation, whether or not the services are provided as part of a contract for the building construction or improvement services; and (3) all other landscaping services, unless the other landscaping services are provided as part of a contract for the building construction or improvement services.

Subd. 3. Employee-employer relationship. Except as provided in subdivision 4, for purposes of chapters 176, 177, 181A, 182, and 268, as of January 1, 2009, an individual who performs services for a person that are in the course of the person's trade, business, profession, or occupation is an employee of that person and that person is an employer of the individual.

Subd. 4. Independent contractor. (a) An individual is an independent contractor and not an employee of the person for whom the individual is performing services in the course of the person's trade, business, profession, or occupation only if the individual:

(1) maintains a separate business with the individual's own office, equipment, materials, and other facilities;

(2)(i) holds or has applied for a federal employer identification number or (ii) has filed business or self-employment income tax returns with the federal Internal Revenue Service if the individual has performed services in the previous year;

(3) is operating under contract to perform the specific services for the person for specific amounts of money and under which the individual controls the means of performing the services;

(4) is incurring the main expenses related to the services that the individual is performing for the person under the contract;

(5) is responsible for the satisfactory completion of the services that the individual has contracted to perform for the person and is liable for a failure to complete the services;

(6) receives compensation from the person for the services performed under the contract on a commission or per-job or competitive bid basis and not on any other basis;

(7) may realize a profit or suffer a loss under the contract to perform services for the person;

(8) has continuing or recurring business liabilities or obligations; and

(9) the success or failure of the individual's business depends on the relationship of business receipts to expenditures.

An individual who is not registered, if required by section 326B.701, is presumed to be an employee of a person for whom the individual performs services in the course of the person's trade, business, profession, or occupation. The person for whom the services were performed may rebut this presumption by showing that the unregistered individual met all nine factors in this paragraph at the time the services were performed.

(b) If an individual is an owner or partial owner of a business entity, the individual is an employee of the person for whom the individual is performing services in the course of the person's trade, business, profession, or occupation, and is not an employee of the business entity in which the individual has an ownership interest, unless:

(1) the business entity meets the nine factors in paragraph (a);

(2) invoices and payments are in the name of the business entity; and

(3) the business entity is registered with the secretary of state, if required.

If the business entity in which the individual has an ownership interest is not registered, if required by section 326B.701, the individual is presumed to be an employee of a person for whom the individual performs services and not an employee of the business entity in which the individual has an ownership interest. The person for whom the services were performed may rebut the presumption by showing that the business entity met the requirements of clauses (1) to (3) at the time the services were performed.

Subd. 4a. MS 2012 [Renumbered 326B.701, subd 2]

Subd. 5. MS 2012 [Renumbered 326B.701, subd 3]

Subd. 5a. MS 2012 [Renumbered 326B.701, subd 4]

Subd. 6. [Repealed, 2012 c 295 art 2 s 13]

Subd. 7. Prohibited activities related to independent contractor status. (a) The prohibited activities in this subdivision are in addition to those prohibited in sections 326B.081 to 326B.085.

(b) An individual shall not hold himself or herself out as an independent contractor unless the individual meets the requirements of subdivision 4.

(c) A person who provides construction services in the course of the person's trade, business, occupation, or profession shall not:

(1) require an individual through coercion, misrepresentation, or fraudulent means to adopt independent contractor status or form a business entity;

(2) knowingly misrepresent or misclassify an individual as an independent contractor.

Subd. 7a. MS 2012 [Renumbered 326B.701, subd 5]

Subd. 8. [Repealed, 2012 c 295 art 2 s 13]

Subd. 8a. MS 2012 [Renumbered 326B.701, subd 6]

Subd. 9. [Repealed, 2012 c 295 art 2 s 13]

Subd. 10. [Repealed, 2012 c 295 art 2 s 13]

Subd. 10a. MS 2012 [Renumbered 326B.701, subd 7]

Subd. 11. [Repealed, 2012 c 295 art 2 s 13]

Subd. 12. [Repealed, 2012 c 295 art 2 s 13]

Subd. 13. Rulemaking. The commissioner may, in consultation with the commissioner of revenue and the commissioner of employment and economic development, adopt, amend, suspend, and repeal rules under the rulemaking provisions of chapter 14 that relate to the commissioner's responsibilities under this section. This subdivision is effective May 26, 2007.

Subd. 14. [Repealed, 2012 c 295 art 2 s 13]

Subd. 15. Notice and review by commissioners of revenue and employment and economic development. When the commissioner has reason to believe that a person has violated subdivision 7, paragraph (b); or (c), clause (1) or (2), the commissioner must notify the commissioner of revenue and the commissioner of employment and economic development. Upon receipt of notification from the commissioner, the commissioner of revenue must review the information returns required under section 6041A of the Internal Revenue Code. The commissioner of revenue shall also review the submitted certification that is applicable to returns audited or investigated under section 289A.35.

Subd. 16. MS 2012 [Renumbered 326B.701, subd 8]

Subd. 17. [Repealed, 2012 c 295 art 2 s 13]

History: 2007 c 135 art 3 s 15; 2007 c 140 art 8 s 30; art 13 s 4; 2008 c 337 s 2; 2009 c 78 art 6 s 17; 2010 c 347 art 3 s 1; 1Sp2011 c 4 art 3 s 1; 2012 c 295 art 2 s 1-10; 2014 c 305 s 13-17,31



Section 181.73 — MIGRANT LABOR; HEALTH INSURANCE.

Subdivision 1. Health insurance requirement. Any person, association, organization, or other group employing five or more persons, full time, part time or otherwise, who come within the definition of recruited migrant laborers as hereafter defined and who are employed or are recruited to be employed in the processing of agricultural produce other than as field labor, shall provide at its expense health care insurance during the period of employment or for illness or injury incurred while employed. Such health care insurance shall be in accordance with such rules as the commissioner of labor and industry may prescribe by rule for each such recruited migrant laborer who is not a resident of Minnesota and who does not have health care insurance meeting the requirements of the rules promulgated by the commissioner of labor and industry.

Subd. 2. Exception. No such insurance need be purchased for any employee performing exclusively agricultural labor as defined by section 3121(g) of the Internal Revenue Code of 1954.

Subd. 3. Recruited migrant laborer defined. For the purposes of this section, a recruited migrant laborer is a migrant laborer who is offered some type of housing or transportation expense by an employer as an inducement to employment or anticipated employment.

History: 1971 c 752 s 1; 1973 c 254 s 3; 1977 c 430 s 25 subd 1; 1985 c 248 s 70; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1994 c 483 s 1; 2004 c 206 s 30



Section 181.74 — FAILURE OF EMPLOYER TO PAY BENEFITS OR WAGE SUPPLEMENTS, PENALTY.

Subdivision 1. Gross misdemeanor. Any employer required under the provisions of an agreement to which the employer is a party to pay or provide benefits or wage supplements to employees or to a third party or fund for the benefit of employees, and who refuses to pay the amount or amounts necessary to provide such benefits or furnish such supplements within 30 days after such payments are required to be made under law or under agreement, is guilty of a gross misdemeanor. If such employer is a corporation, any officer who intentionally violates the provisions of this section shall be guilty of a gross misdemeanor. The institution of bankruptcy proceedings according to law shall be a defense to any criminal action under this section.

Subd. 2. Benefits or wage supplements defined. As used in this section, the term "benefits or wage supplements" includes, but is not limited to, reimbursement for expenses; health, welfare, and retirement benefits; and vacation, separation or holiday pay.

History: 1973 c 602 s 1; 1986 c 444; 2005 c 127 s 2



Section 181.75 — POLYGRAPH TESTS OF EMPLOYEES OR PROSPECTIVE EMPLOYEES PROHIBITED.

Subdivision 1. Prohibition, penalty. No employer or agent thereof shall directly or indirectly solicit or require a polygraph, voice stress analysis, or any test purporting to test the honesty of any employee or prospective employee. No person shall sell to or interpret for an employer or the employer's agent a test that the person knows has been solicited or required by an employer or agent to test the honesty of an employee or prospective employee. An employer or agent or any person knowingly selling, administering, or interpreting tests in violation of this section is guilty of a misdemeanor. If an employee requests a polygraph test any employer or agent administering the test shall inform the employee that taking the test is voluntary.

Subd. 2. Investigations. The Department of Labor and Industry shall investigate suspected violations of this section. The department may refer any evidence available concerning violations of this section to the county attorney of the appropriate county, who may with or without such reference, institute the appropriate criminal proceedings under this section.

Subd. 3. Injunctive relief. In addition to the penalties provided by law for violation of this section, specifically and generally, whether or not injunctive relief is otherwise provided by law, the courts of this state are vested with jurisdiction to prevent and restrain violations of this section and to require the payment of civil penalties. Whenever it shall appear to the satisfaction of the attorney general that this section has been or is being violated, the attorney general shall be entitled, on behalf of the state, to sue for and have injunctive relief in any court of competent jurisdiction against any such violation or threatened violation without abridging other penalties provided by law.

Subd. 4. Individual remedies. In addition to the remedies otherwise provided by law, any person injured by a violation of this section may bring a civil action to recover any and all damages recoverable at law, together with costs and disbursements, including costs of investigation and reasonable attorney's fees, and receive other equitable relief as determined by the court. The court may, as appropriate, enter a consent judgment or decree without a finding of illegality.

History: 1973 c 667 s 1; 1976 c 256 s 1; 1986 c 444



Section 181.76 — DISCLOSURE OF LIE DETECTOR TESTS PROHIBITED.

No person shall disclose that another person has taken a polygraph or any test purporting to test honesty or the results of that test except to the individual tested. If such a test is given after August 1, 1973 and at the employee's request, the results may be given only to persons authorized by the employee to receive the results. A person who violates this section is guilty of a misdemeanor.

History: 1973 c 667 s 2



Section 181.78 — AGREEMENTS; TERMS RELATING TO INVENTIONS.

Subdivision 1. Inventions not related to employment. Any provision in an employment agreement which provides that an employee shall assign or offer to assign any of the employee's rights in an invention to the employer shall not apply to an invention for which no equipment, supplies, facility or trade secret information of the employer was used and which was developed entirely on the employee's own time, and (1) which does not relate (a) directly to the business of the employer or (b) to the employer's actual or demonstrably anticipated research or development, or (2) which does not result from any work performed by the employee for the employer. Any provision which purports to apply to such an invention is to that extent against the public policy of this state and is to that extent void and unenforceable.

Subd. 2. Effect of subdivision 1. No employer shall require a provision made void and unenforceable by subdivision 1 as a condition of employment or continuing employment.

Subd. 3. Notice to employee. If an employment agreement entered into after August 1, 1977 contains a provision requiring the employee to assign or offer to assign any of the employee's rights in any invention to an employer, the employer must also, at the time the agreement is made, provide a written notification to the employee that the agreement does not apply to an invention for which no equipment, supplies, facility or trade secret information of the employer was used and which was developed entirely on the employee's own time, and (1) which does not relate (a) directly to the business of the employer or (b) to the employer's actual or demonstrably anticipated research or development, or (2) which does not result from any work performed by the employee for the employer.

History: 1977 c 47 s 1; 1986 c 444



Section 181.79 — WAGES DEDUCTIONS FOR FAULTY WORKMANSHIP, LOSS, THEFT, OR DAMAGE.

Subdivision 1. Deduction requirements. (a) No employer shall make any deduction, directly or indirectly, from the wages due or earned by any employee, who is not an independent contractor, for lost or stolen property, damage to property, or to recover any other claimed indebtedness running from employee to employer, unless the employee, after the loss has occurred or the claimed indebtedness has arisen, voluntarily authorizes the employer in writing to make the deduction or unless the employee is held liable in a court of competent jurisdiction for the loss or indebtedness. Such authorization shall not be admissible as evidence in any civil or criminal proceeding. Any authorization for a deduction shall set forth the amount to be deducted from the employee's wages during each pay period.

(b) A deduction may not be in excess of the amount established by law as subject to garnishment or execution on wages.

(c) Any agreement entered into between an employer and an employee contrary to this section shall be void. This section shall not apply to the following:

(1) in cases where a contrary provision in a collective bargaining agreement exists;

(2) any rules established by an employer for employees who are commissioned salespeople, where the rules are used for purposes of discipline, by fine or otherwise, in cases where errors or omissions in performing their duties exist; or

(3) in cases where an employee, prior to making a purchase or loan from the employer, voluntarily authorizes in writing that the cost of the purchase or loan shall be deducted from the employee's wages, at regular intervals or upon termination of employment.

Subd. 2. Violations by employer. An employer who violates the provisions of this section shall be liable in a civil action brought by the employee for twice the amount of the deduction or credit taken.

History: 1977 c 227 s 1; 1978 c 588 s 1; 1Sp1985 c 13 s 293; 1986 c 444



Section 181.80 — UNION NOTICE OF INJURY OR DEATH.

If a work-related death or work-related injury which requires a report to the commissioner of labor and industry in accordance with section 176.231, subdivision 1, occurs, a copy of the report shall be mailed by the employer to the employee's local union at the local union office within 48 hours after the employer receives notice of the occurrence.

History: 1977 c 230 s 1



Section 181.81 — DISMISSAL FOR AGE; PROHIBITION; EXCEPTIONS; REMEDIES.

Subdivision 1. Restriction on mandatory retirement age. (a) It is unlawful for any private sector employer to refuse to hire or employ, or to discharge, dismiss, reduce in grade or position, or demote any individual on the grounds that the individual has reached an age of less than 70, except in cases where federal statutes or rules or other state statutes, not including special laws compel or specifically authorize such action. Nothing in this section shall prohibit compulsory retirement of employees who have attained 70 years of age or more; provided further that nothing in this section shall prohibit compulsory retirement of an employee who has attained at least 65 years of age and who for the two-year period immediately before retirement is employed in an executive or a high policy-making position if that employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings or deferred compensation plan of an employer, or any combination of these benefits which totals in the aggregate at least $27,000. If the retirement benefit is in a form other than a straight life annuity, the equivalent annualized payment value of the benefit shall be actuarially determined according to rules promulgated by the commissioner of labor and industry. Pilots and flight crew members shall not be subject to the provisions of this section or section 363A.20, subdivision 9, but shall be retired from this employment pursuant to standards contained in regulations promulgated by the Federal Aviation Administration for airline pilots and flight officers and are subject to the bona fide occupational requirements for these employees as promulgated by the Federal Aviation Administration.

(b) Every employer shall post in a conspicuous place a notice written or approved by the commissioner of labor and industry stating that the mandatory retirement age is age 70. Employment shall continue for as long as the employee desires or until the employer demonstrates that the employee no longer can meet the bona fide requirements, consistently applied, for the job or position or until the employee reaches the compulsory retirement age established by the employer. When an employer intends to terminate an employee who is 65 years of age or older earlier than age 70 on the ground that the employee no longer can meet the bona fide requirements for the job or position the employer shall give the employee 30 days' notice of that intention.

(c) If there exists a date on which the accrual of pension benefits or credits, or the contributions therefor by the employee or the employer, or the employee's employment related health and welfare benefits or insurance coverages are diminished or eliminated by virtue of the employee attaining a certain age, the employer shall notify the employee of the changes at least 90 but not more than 120 days prior to the effective date of the change. This section, in and of itself, shall not be construed to require any change in the employer contribution levels of any pension or retirement plan, or to require any employer to increase an employer's or employee's payments for the provision of insurance benefits contained in any employee benefit or insurance plan.

(d) The definitions of "employer" and "employee" in section 363A.03 apply to this section.

Subd. 2. Advice; actions. (a) The commissioner of labor and industry shall advise any inquiring parties, employee or employer, of their rights and duties under this section and to the extent practicable their rights and duties under any applicable provisions of law governing retirement or other benefits. Further, the commissioner may attempt to conciliate any disputes between employees and employers over the application of or alleged violations of this section.

(b) Any party aggrieved by a violation of this section may bring suit for redress in the district court wherein the violation occurred or in the district court wherein the employer is located. If a violation is found the court in granting relief may enjoin further violations and may include in its award reinstatement or compensation for any period of unemployment resulting from the violation together with actual and reasonable attorney fees, and other costs incurred by the plaintiff.

(c) When an action is commenced alleging a violation of this section the plaintiff may in the same action allege a violation of chapter 363A, and seek relief under that chapter if all the procedural requirements of chapter 363A have been met. Alternatively, when a charge is filed or an action commenced alleging a violation of chapter 363A, the plaintiff may in the same action allege a violation of this section and seek relief under this section. In either case, when determining whether or not a violation of chapter 363A, has occurred the court shall incorporate the substantive requirements of this section into any duties and rights specified by chapter 363A.

History: 1978 c 649 s 2; 1979 c 40 s 3; 1986 c 444; 1987 c 282 s 1; 1987 c 284 art 2 s 3; 2003 c 46 s 1



Section 181.812 — RULES.

The commissioner may promulgate rules which are deemed necessary to carry out the provisions of section 181.81.

History: 1979 c 40 s 5



Section 181.82 — BENEFITS BASED ON JOB PERFORMANCE PROHIBITED.

No employer may terminate or threaten to terminate:

(1) group accident and health insurance coverage;

(2) group life insurance coverage; or

(3) pension benefits

for an employee, including a commissioned agent, based on the employee's job performance unless the employer has first given the employee the opportunity to continue coverage by making the same contribution the employer would have to make to continue coverage for the employee.

History: 1978 c 697 s 1



Section 181.83 — CORN DETASSELERS; TERMINATION OF EMPLOYMENT.

Upon termination by the employer of employment to perform corn detasseling, or injury to, or illness of the employee, the employer shall provide transportation to the terminated, injured or ill individual from the place of work to the location at which the employee was picked up on the day of termination, injury or illness. The employer shall pay a terminated, injured or ill individual at the individual's usual rate of pay during the time period between when the individual was terminated, injured or became ill, and when the employer returned the individual to the location at which the employee was picked up.

History: 1978 c 731 s 2; 1986 c 444



Section 181.84 — CORN DETASSELERS; WORK CONDITIONS.

Notwithstanding any state or federal statute or regulation authorizing sanitary conditions less favorable to the employee than the following requirement, every employer of corn detasselers shall provide a potable water supply in the field and which is easily accessible to all employees with materials or equipment so that the water may be easily drunk in a sanitary manner.

History: 1978 c 731 s 3



Section 181.85 — MIGRANT LABOR; DEFINITIONS.

Subdivision 1. Generally. For the purposes of sections 181.85 to 181.90, the terms defined in this section have the meanings given them.

Subd. 2. Agricultural labor. "Agricultural labor" means field labor associated with the cultivation and harvest of fruits and vegetables and work performed in processing fruits and vegetables for market.

Subd. 3. Migrant worker. "Migrant worker" means an individual at least 17 years of age who travels more than 100 miles to Minnesota from some other state to perform seasonal agricultural labor in Minnesota.

Subd. 4. Employer. "Employer" means a processor of fruits or vegetables that employs, either directly or indirectly through a recruiter, more than 30 migrant workers per day for more than seven days in any calendar year.

Subd. 5. Recruit. "Recruit" means to induce an individual, directly or indirectly through an agent or recruiter, to travel to Minnesota to perform agricultural labor by an offer of employment or of the possibility of employment.

Subd. 6. Recruiter. "Recruiter" means an individual or person other than an employer that for a fee, either for itself or for another individual or person, solicits, hires, or furnishes migrant workers, excluding members of an individual recruiter's immediate family, for agricultural labor to be performed for an employer in this state. "Recruiter" does not include a public agency providing employment services.

History: 1981 c 212 s 1



Section 181.86 — EMPLOYMENT STATEMENT.

Subdivision 1. Terms. An employer that recruits a migrant worker shall provide the migrant worker, at the time the worker is recruited, with a written employment statement which shall state clearly and plainly, in English and Spanish:

(1) the date on which and the place at which the statement was completed and provided to the migrant worker;

(2) the name and permanent address of the migrant worker, of the employer, and of the recruiter who recruited the migrant worker;

(3) the date on which the migrant worker is to arrive at the place of employment, the date on which employment is to begin, the approximate hours of employment, and the minimum period of employment;

(4) the crops and the operations on which the migrant worker will be employed;

(5) the wage rates to be paid;

(6) the payment terms, as provided in section 181.87;

(7) any deduction to be made from wages; and

(8) whether housing will be provided.

Subd. 2. Contract. The employment statement is an enforceable contract between the migrant worker and the employer.

History: 1981 c 212 s 2



Section 181.87 — PAYMENT TERMS.

Subdivision 1. Entitled to payment. Each migrant worker who is recruited by an employer is entitled to payment in accordance with this section.

Subd. 2. Biweekly pay. The employer shall pay wages due to the migrant worker at least every two weeks, except on termination, when the employer shall pay within three days.

Subd. 3. Guaranteed hours. The employer shall guarantee to each recruited migrant worker a minimum of 70 hours pay for work in any two successive weeks and, should the pay for hours actually offered by the employer and worked by the migrant worker provide a sum of pay less than the minimum guarantee, the employer shall pay the migrant worker the difference within three days after the scheduled payday for the pay period involved. Payment for the guaranteed hours shall be at the hourly wage rate, if any, specified in the employment statement, or the federal minimum wage, whichever is higher. Any pay in addition to the hourly wage rate specified in the employment statement shall be applied against the guarantee. This guarantee applies for the minimum period of employment specified in the employment statement beginning with the date on which employment is to begin as specified in the employment statement. The date on which employment is to begin may be changed by the employer by written, telephonic, or telegraphic notice to the migrant worker, at the worker's last known address, no later than ten days prior to the previously stated beginning date. The migrant worker shall contact the recruiter to obtain the latest information regarding the date upon which employment is to begin no later than five days prior to the previously stated beginning date. This guarantee shall be reduced, when there is no work available for a period of seven or more consecutive days during any two-week period subsequent to the commencement of work, by five hours pay for each such day, when the unavailability of work is caused by climatic conditions or an act of God, provided that the employer pays the migrant worker, on the normal payday, the sum of $5 for each such day.

Subd. 4. Worker fired or quits. If the migrant worker quits or is fired for cause prior to the completion of the operation for which hired, the migrant worker is entitled to no further guarantee under subdivision 3 from that employer. If the migrant worker quits or is fired for cause before the completion of a two-week pay period, the worker is entitled to no guarantee for that period.

Subd. 5. Housing vacated. The employer may require the migrant worker to vacate the provided housing on final payment of all wages.

Subd. 6. Refusal to work; illness. If on any day for which work is offered the migrant worker refuses or because of illness or disability is unable to perform work which is offered, the employer may reduce the guarantee available in the pay period by the number of hours of work actually offered by the employer that day.

Subd. 7. Statement itemizing deductions from wages. The employer shall provide a written statement at the time wages are paid clearly itemizing each deduction from wages.

History: 1981 c 212 s 3; 1986 c 444



Section 181.88 — RECORD KEEPING.

Every employer subject to the provisions of sections 181.85 to 181.90 shall maintain complete and accurate records of the names of, the daily hours worked by, the rate of pay for and the wages paid each pay period to every individual migrant worker recruited by that employer, and shall preserve the records for a period of at least three years.

History: 1981 c 212 s 4



Section 181.89 — CIVIL ACTIONS.

Subdivision 1. May bring action. Any migrant worker claiming to be aggrieved by a violation of sections 181.86 to 181.88 may bring a civil action for damages and injunctive relief against the worker's employer.

Subd. 2. Judgment; damages. If the court finds that any defendant has violated the provisions of sections 181.86 to 181.88, the court shall enter judgment for the actual damages incurred by the plaintiff or the appropriate penalty as provided by this subdivision, whichever is greater. The court may also award court costs and a reasonable attorney's fee. The penalties shall be as follows:

(1) whenever the court finds that an employer has violated the record-keeping requirements of section 181.88, $50;

(2) whenever the court finds that an employer has recruited a migrant worker without providing a written employment statement as provided in section 181.86, subdivision 1, $250;

(3) whenever the court finds that an employer has recruited a migrant worker after having provided a written employment statement, but finds that the employment statement fails to comply with the requirement of section 181.86, subdivision 1 or section 181.87, $250;

(4) whenever the court finds that an employer has failed to comply with the terms of an employment statement which the employer has provided to a migrant worker or has failed to comply with any payment term required by section 181.87, $500;

(5) whenever the court finds that an employer has failed to pay wages to a migrant worker within a time period set forth in section 181.87, subdivision 2 or 3, $500; and

(6) whenever penalties are awarded, they shall be awarded severally in favor of each migrant worker plaintiff and against each defendant found liable.

History: 1981 c 212 s 5; 1986 c 444; 2005 c 127 s 3



Section 181.90 — USE WAGNER-PEYSER SYSTEM.

An employer who uses the federal work clearance order system under the Wagner-Peyser Act of 1933, Statutes at Large, volume 48, page 113, as amended, is deemed to recruit the migrant workers who are thereby induced to travel to Minnesota to perform agricultural labor. The provisions of sections 181.85 to 181.89 shall not be construed to prohibit the use of the work clearance order system by an employer who recruits migrant workers, but use of the federal work clearance order system by an employer shall not excuse the employer from compliance with sections 181.85 to 181.89.

History: 1981 c 212 s 6



Section 181.91 — PRESERVATION OF EXISTING REMEDIES.

The remedies provided in sections 181.85 to 181.90 are not exclusive, but are in addition to remedies provided in other law.

History: 1981 c 212 s 7



Section 181.92 — LEAVES FOR ADOPTIVE PARENTS.

An employer who permits paternity or maternity time off to a biological father or mother shall, upon request, grant time off, with or without pay, to an adoptive father or mother. The minimum period of this time off shall be four weeks, or, if the employer has an established policy of time off for a biological parent which sets a period of time off of less than four weeks, that period of time shall be the minimum period for an adoptive parent. The period of time off shall, at the direction of the adoptive parent, begin before, or at the time of, the child's placement in the adoptive parent's home, and shall be for the purpose of arranging the child's placement or caring for the child after placement. An employer shall not penalize an employee for requesting or obtaining time off according to this section.

History: 1983 c 266 s 1



Section 181.93 — NOTICE TO EMPLOYEES AND APPLICANTS OF BANKRUPTCY.

Subdivision 1. Notice. An employer shall immediately notify all of its employees in writing that it has filed a petition for bankruptcy or has had an involuntary bankruptcy petition filed against it.

An employer shall, in writing, notify all persons offered jobs with the employer that it has filed a petition for bankruptcy or has had an involuntary bankruptcy petition filed against it. The notice shall be given at the time of the job offer and is required if the case initiated by the petition has not been closed.

For purposes of this subdivision, an employer includes a "debtor in possession" and excludes a bankruptcy "trustee" as those terms are used under federal bankruptcy law.

Subd. 2. Violation. A violation of subdivision 1 is a misdemeanor.

History: 1987 c 38 s 1



Section 181.931 — DEFINITIONS.

Subdivision 1. Generally. For the purpose of sections 181.931 to 181.935 the terms defined in this section have the meanings given them.

Subd. 2. Employee. "Employee" means a person who performs services for hire in Minnesota for an employer. Employee does not include an independent contractor.

Subd. 3. Employer. "Employer" means any person having one or more employees in Minnesota and includes the state and any political subdivision of the state.

Subd. 4. Good faith. "Good faith" means conduct that does not violate section 181.932, subdivision 3.

Subd. 5. Penalize. "Penalize" means conduct that might dissuade a reasonable employee from making or supporting a report, including post-termination conduct by an employer or conduct by an employer for the benefit of a third party.

Subd. 6. Report. "Report" means a verbal, written, or electronic communication by an employee about an actual, suspected, or planned violation of a statute, regulation, or common law, whether committed by an employer or a third party.

History: 1987 c 76 s 1; 2013 c 83 s 1-3



Section 181.932 — DISCLOSURE OF INFORMATION BY EMPLOYEES.

Subdivision 1. Prohibited action. An employer shall not discharge, discipline, threaten, otherwise discriminate against, or penalize an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment because:

(1) the employee, or a person acting on behalf of an employee, in good faith, reports a violation, suspected violation, or planned violation of any federal or state law or common law or rule adopted pursuant to law to an employer or to any governmental body or law enforcement official;

(2) the employee is requested by a public body or office to participate in an investigation, hearing, inquiry;

(3) the employee refuses an employer's order to perform an action that the employee has an objective basis in fact to believe violates any state or federal law or rule or regulation adopted pursuant to law, and the employee informs the employer that the order is being refused for that reason;

(4) the employee, in good faith, reports a situation in which the quality of health care services provided by a health care facility, organization, or health care provider violates a standard established by federal or state law or a professionally recognized national clinical or ethical standard and potentially places the public at risk of harm;

(5) a public employee communicates the findings of a scientific or technical study that the employee, in good faith, believes to be truthful and accurate, including reports to a governmental body or law enforcement official; or

(6) an employee in the classified service of state government communicates information that the employee, in good faith, believes to be truthful and accurate, and that relates to state services, including the financing of state services, to:

(i) a legislator or the legislative auditor; or

(ii) a constitutional officer.

The disclosures protected pursuant to this section do not authorize the disclosure of data otherwise protected by law.

[See Note.]

Subd. 2. Disclosure of identity. The identity of any employee making a report to a governmental body or law enforcement official under subdivision 1, clause (1) or (4), is private data on individuals as defined in section 13.02. The identity of an employee providing information under subdivision 1, clause (2), is private data on individuals if:

(1) the employee would not have provided the information without an assurance that the employee's identity would remain private, because of a concern that the employer would commit an action prohibited under subdivision 1 or that the employee would be subject to some other form of retaliation; or

(2) the state agency, statewide system, or political subdivision reasonably believes that the employee would not have provided the data because of that concern.

If the disclosure is necessary for prosecution, the identity of the employee may be disclosed but the employee shall be informed prior to the disclosure.

Subd. 3. False disclosures. This section does not permit an employee to make statements or disclosures knowing that they are false or that they are in reckless disregard of the truth.

Subd. 4. Collective bargaining rights. This section does not diminish or impair the rights of a person under any collective bargaining agreement.

Subd. 5. Confidential information. This section does not permit disclosures that would violate federal or state law or diminish or impair the rights of any person to the continued protection of confidentiality of communications provided by common law.

History: 1987 c 76 s 2; 1988 c 659 s 2; 1997 c 237 s 16; 1999 c 227 s 14; 2007 c 135 art 3 s 16; 2013 c 83 s 4

NOTE: Subdivision 1, paragraph (a) (renumbered clause (1)), was found preempted by the federal Employee Retirement Income Security Act (ERISA) as applied to claims resulting from reporting violations of ERISA in McLean v. Carlson Companies, Inc., 777 F.Supp. 1480 (D. Minn. 1991).

NOTE: Subdivision 1, paragraphs (a) and (c) (renumbered clauses (1) and (3)), were found preempted by the federal Airline Deregulation Act to the extent that they relate to air carrier routes and services in Botz v. Omni Air Int'l, 286 F.3d 488 (8th Cir. 2002)

NOTE: Subdivision 1, paragraph (a) (renumbered clause (1)), was found preempted by the federal Airline Deregulation Act to the extent that it relates to air carrier service in Regner v. Northwest Airlines, Inc., 652 N.W.2d 557 (Minn. Ct. App. 2002).



Section 181.933 — NOTICE OF TERMINATION.

Subdivision 1. Notice required. An employee who has been involuntarily terminated may, within 15 working days following such termination, request in writing that the employer inform the employee of the reason for the termination. Within ten working days following receipt of such request, an employer shall inform the terminated employee in writing of the truthful reason for the termination.

Subd. 2. Defamation action prohibited. No communication of the statement furnished by the employer to the employee under subdivision 1 may be made the subject of any action for libel, slander, or defamation by the employee against the employer.

History: 1987 c 76 s 3; 2001 c 95 s 1



Section 181.934 — EMPLOYEE NOTICE.

The Department of Labor and Industry shall promulgate rules for notification of employees by employers of an employee's rights under sections 181.931 to 181.935.

History: 1987 c 76 s 4



Section 181.935 — INDIVIDUAL REMEDIES; PENALTY.

(a) In addition to any remedies otherwise provided by law, an employee injured by a violation of section 181.932 may bring a civil action to recover any and all damages recoverable at law, together with costs and disbursements, including reasonable attorney's fees, and may receive such injunctive and other equitable relief as determined by the court.

(b) An employer who failed to notify, as required under section 181.933 or 181.934, an employee injured by a violation of section 181.932 is subject to a civil penalty of $25 per day per injured employee not to exceed $750 per injured employee.

(c) If the district court determines that a violation of section 181.932 occurred, the court may order any appropriate relief, including but not limited to reinstatement, back pay, restoration of lost service credit, if appropriate, compensatory damages, and the expungement of any adverse records of an employee who was the subject of the alleged acts of misconduct.

History: 1987 c 76 s 5; 2007 c 135 art 3 s 17



Section 181.937 — REPRISALS FOR FAILURE TO CONTRIBUTE; CIVIL ACTION.

No employer shall engage in any reprisal against an employee for declining to participate in contributions or donations to charities or community organizations, including contributions to the employer itself. "Employer" means any person having one or more employees in Minnesota and includes the state, the University of Minnesota, and any political subdivisions of the state. An employee injured by a violation of this section may bring an action for compensatory damages, injunctive or other equitable relief, attorney's fees and costs. For purposes of this section "reprisal" means any discipline; any form of intimidation, harassment, or threat; or any penalty regarding the employee's compensation, terms, conditions, location, or privileges of employment.

History: 1988 c 455 s 1



Section 181.938 — NONWORK ACTIVITIES; PROHIBITED EMPLOYER CONDUCT.

Subdivision 1. Definition. For the purpose of this section, "employer" has the meaning given it in section 179.01, subdivision 3.

Subd. 2. Prohibited practice. An employer may not refuse to hire a job applicant or discipline or discharge an employee because the applicant or employee engages in or has engaged in the use or enjoyment of lawful consumable products, if the use or enjoyment takes place off the premises of the employer during nonworking hours. For purposes of this section, "lawful consumable products" means products whose use or enjoyment is lawful and which are consumed during use or enjoyment, and includes food, alcoholic or nonalcoholic beverages, and tobacco.

Subd. 3. Exceptions. (a) It is not a violation of subdivision 2 for an employer to restrict the use of lawful consumable products by employees during nonworking hours if the employer's restriction:

(1) relates to a bona fide occupational requirement and is reasonably related to employment activities or responsibilities of a particular employee or group of employees; or

(2) is necessary to avoid a conflict of interest or the appearance of a conflict of interest with any responsibilities owed by the employee to the employer.

(b) It is not a violation of subdivision 2 for an employer to refuse to hire an applicant or discipline or discharge an employee who refuses or fails to comply with the conditions established by a chemical dependency treatment or aftercare program.

(c) It is not a violation of subdivision 2 for an employer to offer, impose, or have in effect a health or life insurance plan that makes distinctions between employees for the type of coverage or the cost of coverage based upon the employee's use of lawful consumable products, provided that, to the extent that different premium rates are charged to the employees, those rates must reflect the actual differential cost to the employer.

(d) It is not a violation of subdivision 2 for an employer to refuse to hire an applicant or discipline or discharge an employee on the basis of the applicant's or employee's past or present job performance.

Subd. 4. Remedy. The sole remedy for a violation of subdivision 2 is a civil action for damages. Damages are limited to wages and benefits lost by the individual because of the violation. A court shall award the prevailing party in the action, whether plaintiff or defendant, court costs and a reasonable attorney fee.

History: 1992 c 538 s 1



Section 181.939 — NURSING MOTHERS.

(a) An employer must provide reasonable unpaid break time each day to an employee who needs to express breast milk for her infant child. The break time must, if possible, run concurrently with any break time already provided to the employee. An employer is not required to provide break time under this section if to do so would unduly disrupt the operations of the employer.

(b) The employer must make reasonable efforts to provide a room or other location, in close proximity to the work area, other than a bathroom or a toilet stall, that is shielded from view and free from intrusion from coworkers and the public and that includes access to an electrical outlet, where the employee can express her milk in privacy. The employer would be held harmless if reasonable effort has been made.

(c) For the purposes of this section, "employer" means a person or entity that employs one or more employees and includes the state and its political subdivisions.

(d) An employer may not retaliate against an employee for asserting rights or remedies under this section.

History: 1998 c 369 s 1; 2014 c 239 art 4 s 3



Section 181.940 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 181.940 to 181.944, the terms defined in this section have the meanings given them.

Subd. 2. Employee. "Employee" means a person who performs services for hire for an employer from whom a leave is requested under sections 181.940 to 181.944 for:

(1) at least 12 months preceding the request; and

(2) for an average number of hours per week equal to one-half the full-time equivalent position in the employee's job classification as defined by the employer's personnel policies or practices or pursuant to the provisions of a collective bargaining agreement, during the 12-month period immediately preceding the leave.

Employee includes all individuals employed at any site owned or operated by the employer but does not include an independent contractor.

Subd. 3. Employer. "Employer" means a person or entity that employs 21 or more employees at at least one site, except that, for purposes of the school leave allowed under section 181.9412, employer means a person or entity that employs one or more employees in Minnesota. The term includes an individual, corporation, partnership, association, nonprofit organization, group of persons, state, county, town, city, school district, or other governmental subdivision.

Subd. 4. Child. "Child" means an individual under 18 years of age or an individual under age 20 who is still attending secondary school.

History: 1987 c 359 s 1; 1990 c 577 s 1; 1991 c 268 s 1; 2014 c 239 art 3 s 1



Section 181.941 — PREGNANCY AND PARENTING LEAVE.

Subdivision 1. Twelve-week leave; pregnancy, birth, or adoption. (a) An employer must grant an unpaid leave of absence to an employee who is:

(1) a biological or adoptive parent in conjunction with the birth or adoption of a child; or

(2) a female employee for prenatal care, or incapacity due to pregnancy, childbirth, or related health conditions.

(b) The length of the leave shall be determined by the employee, but must not exceed 12 weeks, unless agreed to by the employer.

Subd. 2. Start of leave. The leave shall begin at a time requested by the employee. The employer may adopt reasonable policies governing the timing of requests for unpaid leave and may require an employee who plans to take a leave under this section to give the employer reasonable notice of the date the leave shall commence and the estimated duration of the leave. For leave taken under subdivision 1, paragraph (a), clause (1), the leave must begin within 12 months of the birth or adoption; except that, in the case where the child must remain in the hospital longer than the mother, the leave must begin within 12 months after the child leaves the hospital.

Subd. 3. No employer retribution. An employer shall not retaliate against an employee for requesting or obtaining a leave of absence as provided by this section.

Subd. 4. Continued insurance. The employer must continue to make coverage available to the employee while on leave of absence under any group insurance policy, group subscriber contract, or health care plan for the employee and any dependents. Nothing in this section requires the employer to pay the costs of the insurance or health care while the employee is on leave of absence.

History: 1987 c 359 s 2; 1990 c 577 s 2; 2014 c 239 art 3 s 2



Section 181.9412 — SCHOOL CONFERENCE AND ACTIVITIES LEAVE.

Subdivision 1. Definition. For purposes of this section, "employee" does not include the requirement of section 181.940, subdivision 2, clause (1).

Subd. 1a. Foster child. For the purpose of this section, "child" includes a foster child.

Subd. 2. Leave of 16 hours. An employer must grant an employee leave of up to a total of 16 hours during any 12-month period to attend school conferences or school-related activities related to the employee's child, provided the conferences or school-related activities cannot be scheduled during nonwork hours. If the employee's child receives child care services as defined in section 119B.011, subdivision 7, or attends a prekindergarten regular or special education program, the employee may use the leave time provided in this section to attend a conference or activity related to the employee's child, or to observe and monitor the services or program, provided the conference, activity, or observation cannot be scheduled during nonwork hours. When the leave cannot be scheduled during nonwork hours and the need for the leave is foreseeable, the employee must provide reasonable prior notice of the leave and make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer.

Subd. 3. No pay required; substitute of paid leave. Nothing in this section requires that the leave be paid; except that an employee may substitute any accrued paid vacation leave or other appropriate paid leave for any part of the leave under this section.

History: 1990 c 577 s 3; 1992 c 438 s 2; 1996 c 341 s 1; 1996 c 408 art 11 s 4; 1999 c 205 art 5 s 21; 2002 c 380 art 5 s 1



Section 181.9413 — SICK LEAVE BENEFITS; CARE OF RELATIVES.

(a) An employee may use personal sick leave benefits provided by the employer for absences due to an illness of or injury to the employee's child, as defined in section 181.940, subdivision 4, adult child, spouse, sibling, parent, mother-in-law, father-in-law, grandchild, grandparent, or stepparent, for reasonable periods of time as the employee's attendance may be necessary, on the same terms upon which the employee is able to use sick leave benefits for the employee's own illness or injury. This section applies only to personal sick leave benefits payable to the employee from the employer's general assets.

(b) An employee may use sick leave as allowed under this section for safety leave, whether or not the employee's employer allows use of sick leave for that purpose for such reasonable periods of time as may be necessary. Safety leave may be used for assistance to the employee or assistance to the relatives described in paragraph (a). For the purpose of this section, "safety leave" is leave for the purpose of providing or receiving assistance because of sexual assault, domestic abuse, or stalking. For the purpose of this paragraph:

(1) "domestic abuse" has the meaning given in section 518B.01;

(2) "sexual assault" means an act that constitutes a violation under sections 609.342 to 609.3453 or 609.352; and

(3) "stalking" has the meaning given in section 609.749.

(c) An employer may limit the use of safety leave as described in paragraph (b) or personal sick leave benefits provided by the employer for absences due to an illness of or injury to the employee's adult child, spouse, sibling, parent, mother-in-law, father-in-law, grandchild, grandparent, or stepparent to no less than 160 hours in any 12-month period. This paragraph does not apply to absences due to the illness or injury of a child, as defined in section 181.940, subdivision 4.

(d) For purposes of this section, "personal sick leave benefits" means time accrued and available to an employee to be used as a result of absence from work due to personal illness or injury, but does not include short-term or long-term disability or other salary continuation benefits.

(e) For the purpose of this section, "child" includes a stepchild and a biological, adopted, and foster child.

(f) For the purpose of this section, "grandchild" includes a step-grandchild, and a biological, adopted, and foster grandchild.

(g) This section does not prevent an employer from providing greater sick leave benefits than are provided for under this section.

(h) An employer shall not retaliate against an employee for requesting or obtaining a leave of absence under this section.

History: 1990 c 577 s 4; 1991 c 268 s 2; 2013 c 87 s 1; 2014 c 239 art 3 s 3



Section 181.9414 — PREGNANCY ACCOMMODATIONS.

Subdivision 1. Accommodation. An employer must provide reasonable accommodations to an employee for health conditions related to pregnancy or childbirth if she so requests, with the advice of her licensed health care provider or certified doula, unless the employer demonstrates that the accommodation would impose an undue hardship on the operation of the employer's business. A pregnant employee shall not be required to obtain the advice of her licensed health care provider or certified doula, nor may an employer claim undue hardship for the following accommodations: (1) more frequent restroom, food, and water breaks; (2) seating; and (3) limits on lifting over 20 pounds. The employee and employer shall engage in an interactive process with respect to an employee's request for a reasonable accommodation. "Reasonable accommodation" may include, but is not limited to, temporary transfer to a less strenuous or hazardous position, seating, frequent restroom breaks, and limits to heavy lifting. Notwithstanding any other provision of this section, an employer shall not be required to create a new or additional position in order to accommodate an employee pursuant to this section, and shall not be required to discharge any employee, transfer any other employee with greater seniority, or promote any employee.

Subd. 2. Interaction with other laws. Nothing in this section shall be construed to affect any other provision of law relating to sex discrimination or pregnancy, or in any way to diminish the coverage of pregnancy, childbirth, or health conditions related to pregnancy or childbirth under any other provisions of any other law.

Subd. 3. No employer retribution. An employer shall not retaliate against an employee for requesting or obtaining accommodation under this section.

Subd. 4. Employee not required to take leave. An employer shall not require an employee to take a leave or accept an accommodation.

History: 2014 c 239 art 3 s 4



Section 181.942 — REINSTATEMENT AFTER LEAVE.

Subdivision 1. Comparable position. (a) An employee returning from a leave of absence under section 181.941 is entitled to return to employment in the employee's former position or in a position of comparable duties, number of hours, and pay. An employee returning from a leave of absence longer than one month must notify a supervisor at least two weeks prior to return from leave. An employee returning from a leave under section 181.9412 or 181.9413 is entitled to return to employment in the employee's former position.

(b) If, during a leave under sections 181.940 to 181.944, the employer experiences a layoff and the employee would have lost a position had the employee not been on leave, pursuant to the good faith operation of a bona fide layoff and recall system, including a system under a collective bargaining agreement, the employee is not entitled to reinstatement in the former or comparable position. In such circumstances, the employee retains all rights under the layoff and recall system, including a system under a collective bargaining agreement, as if the employee had not taken the leave.

Subd. 2. Pay; benefits; on return. An employee returning from a leave of absence under sections 181.940 to 181.944 is entitled to return to employment at the same rate of pay the employee had been receiving when the leave commenced, plus any automatic adjustments in the employee's pay scale that occurred during leave period. The employee returning from a leave is entitled to retain all accrued preleave benefits of employment and seniority, as if there had been no interruption in service; provided that nothing in sections 181.940 to 181.944 prevents the accrual of benefits or seniority during the leave pursuant to a collective bargaining or other agreement between the employer and employees.

Subd. 3. Part-time return. An employee, by agreement with the employer, may return to work part time during the leave period without forfeiting the right to return to employment at the end of the leave period, as provided in sections 181.940 to 181.944.

History: 1987 c 359 s 3; 1990 c 577 s 5



Section 181.943 — RELATIONSHIP TO OTHER LEAVE.

(a) The length of leave provided under section 181.941 may be reduced by any period of:

(1) paid parental, disability, personal, medical, or sick leave, or accrued vacation provided by the employer so that the total leave does not exceed 12 weeks, unless agreed to by the employer; or

(2) leave taken for the same purpose by the employee under United States Code, title 29, chapter 28.

(b) Nothing in sections 181.940 to 181.943 prevents any employer from providing leave benefits in addition to those provided in sections 181.940 to 181.944 or otherwise affects an employee's rights with respect to any other employment benefit.

History: 1987 c 359 s 4; 1988 c 659 s 1; 1990 c 577 s 6; 2014 c 239 art 3 s 5



Section 181.9435 — DIVISION; INVESTIGATIONS, REPORTS.

Subdivision 1. Investigation. The Division of Labor Standards and Apprenticeship shall receive complaints of employees against employers relating to sections 181.172, paragraph (a) or (d), and 181.939 to 181.9436 and investigate informally whether an employer may be in violation of sections 181.172, paragraph (a) or (d), and 181.939 to 181.9436. The division shall attempt to resolve employee complaints by informing employees and employers of the provisions of the law and directing employers to comply with the law. For complaints related to section 181.939, the division must contact the employer within two business days and investigate the complaint within ten days of receipt of the complaint.

Subd. 2. Report. The division shall report to the legislature annually on the type and number of employee complaints under subdivision 1, the rate of resolution of complaints, and the rate of repeat complaints against employers.

History: 1992 c 438 s 3; 2003 c 128 art 11 s 8; 2014 c 239 art 4 s 4



Section 181.9436 — POSTING OF LAW.

The Division of Labor Standards and Apprenticeship shall develop, with the assistance of interested business and community organizations, an educational poster stating employees' rights under sections 181.940 to 181.9436. The department shall make the poster available, upon request, to employers for posting on the employer's premises.

History: 1992 c 438 s 4; 2003 c 128 art 11 s 9



Section 181.944 — INDIVIDUAL REMEDIES.

In addition to any other remedies provided by law, a person injured by a violation of sections 181.172, paragraph (a) or (d), and 181.939 to 181.943 may bring a civil action to recover any and all damages recoverable at law, together with costs and disbursements, including reasonable attorney's fees, and may receive injunctive and other equitable relief as determined by a court.

History: 1987 c 359 s 5; 1990 c 577 s 7; 2014 c 239 art 4 s 5



Section 181.945 — LEAVE FOR BONE MARROW DONATIONS.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given to them in this subdivision.

(b) "Employee" means a person who performs services for hire for an employer, for an average of 20 or more hours per week, and includes all individuals employed at any site owned or operated by an employer. Employee does not include an independent contractor.

(c) "Employer" means a person or entity that employs 20 or more employees at at least one site and includes an individual, corporation, partnership, association, nonprofit organization, group of persons, state, county, town, city, school district, or other governmental subdivision.

Subd. 2. Leave. An employer must grant paid leaves of absence to an employee who seeks to undergo a medical procedure to donate bone marrow. The combined length of the leaves shall be determined by the employee, but may not exceed 40 work hours, unless agreed to by the employer. The employer may require verification by a physician of the purpose and length of each leave requested by the employee to donate bone marrow. If there is a medical determination that the employee does not qualify as a bone marrow donor, the paid leave of absence granted to the employee prior to that medical determination is not forfeited.

Subd. 3. No employer sanctions. An employer shall not retaliate against an employee for requesting or obtaining a leave of absence as provided by this section.

Subd. 4. Relationship to other leave. This section does not prevent an employer from providing leave for bone marrow donations in addition to leave allowed under this section. This section does not affect an employee's rights with respect to any other employment benefit.

History: 1990 c 536 s 2



Section 181.9456 — LEAVE FOR ORGAN DONATION.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given to them in this subdivision.

(b) "Employee" means a person who performs services for hire for a public employer, for an average of 20 or more hours per week, and includes all individuals employed at any site owned or operated by a public employer. Employee does not include an independent contractor.

(c) "Employer" means a state, county, city, town, school district, or other governmental subdivision that employs 20 or more employees.

Subd. 2. Leave. An employer must grant paid leaves of absence to an employee who seeks to undergo a medical procedure to donate an organ or partial organ to another person. The combined length of the leaves shall be determined by the employee, but may not exceed 40 work hours for each donation, unless agreed to by the employer. The employer may require verification by a physician of the purpose and length of each leave requested by the employee for organ donation. If there is a medical determination that the employee does not qualify as an organ donor, the paid leave of absence granted to the employee prior to that medical determination is not forfeited.

Subd. 3. No employer sanctions. An employer shall not retaliate against an employee for requesting or obtaining a leave of absence as provided by this section.

Subd. 4. Relationship to other leave. This section does not prevent an employer from providing leave for organ donations in addition to leave allowed under this section. This section does not affect an employee's rights with respect to any other employment benefit.

History: 2006 c 220 s 1



Section 181.9458 — AUTHORIZATION FOR BLOOD DONATION LEAVE.

An employer may grant paid leave from work to an employee to allow the employee to donate blood.

History: 2008 c 318 art 1 s 12



Section 181.946 — LEAVE FOR CIVIL AIR PATROL SERVICE.

Subdivision 1. Definitions. For purposes of this section, "employee" and "employer" have the meanings given them in section 181.945.

Subd. 2. Unpaid leave required. Unless the leave would unduly disrupt the operations of the employer, an employer shall grant a leave of absence without pay to an employee for time spent rendering service as a member of the civil air patrol on the request and under the authority of the state or any of its political subdivisions.

History: 1997 c 20 s 1



Section 181.947 — LEAVE FOR IMMEDIATE FAMILY MEMBERS OF MILITARY PERSONNEL INJURED OR KILLED IN ACTIVE SERVICE.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Active service" has the meaning given in section 190.05, subdivision 5.

(c) "Employee" means a person, independent contractor, or person working for an independent contractor who performs services for compensation, in whatever form, for an employer.

(d) "Employer" means a person or entity located or doing business in this state and having one or more employees, and includes the state and all political or other governmental subdivisions of the state.

(e) "Immediate family member" means a person's parent, child, grandparents, siblings, or spouse.

Subd. 2. Unpaid leave required. An employer must grant up to ten working days of a leave of absence without pay to an employee whose immediate family member, as a member of the United States armed forces, has been injured or killed while engaged in active service.

Subd. 3. Notice. An employee must give as much notice to the employee's employer as practicable of the employee's intent to exercise the leave guaranteed by this section.

Subd. 4. Relationship to other leave. The length of leave provided under this section may be reduced by any period of paid leave provided by the employer. Nothing in this section prevents an employer from providing leave benefits in addition to those provided in this section or otherwise affects an employee's rights with respect to other employment benefits.

History: 2006 c 273 s 3



Section 181.948 — LEAVE TO ATTEND MILITARY CEREMONIES.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given in this subdivision.

(b) "Active service" has the meaning given in section 190.05, subdivision 5.

(c) "Employee" means a person who performs services for compensation, in whatever form, for an employer. Employee does not include an independent contractor.

(d) "Employer" means a person or entity located or doing business in this state and having one or more employees, and includes the state and all political or other governmental subdivisions of the state.

(e) "Immediate family member" means a person's grandparent, parent, legal guardian, sibling, child, grandchild, spouse, fiancé, or fiancée.

Subd. 2. Unpaid leave required. Unless the leave would unduly disrupt the operations of the employer, an employer shall grant a leave of absence without pay to an employee whose immediate family member, as a member of the United States armed forces, has been ordered into active service in support of a war or other national emergency. The employer may limit the amount of leave provided under this subdivision to the actual time necessary for the employee to attend a send-off or homecoming ceremony for the mobilized service member, not to exceed one day's duration in any calendar year.

History: 2006 c 273 s 4



Section 181.950 — DEFINITIONS.

Subdivision 1. Applicability. For the purposes of sections 181.950 to 181.957, the terms and phrases defined in this section have the meanings given them.

Subd. 2. Confirmatory test; confirmatory retest. "Confirmatory test" and "confirmatory retest" mean a drug or alcohol test that uses a method of analysis allowed under one of the programs listed in section 181.953, subdivision 1.

Subd. 3. [Repealed, 1991 c 60 s 12]

Subd. 4. Drug. "Drug" means a controlled substance as defined in section 152.01, subdivision 4.

Subd. 5. Drug and alcohol testing. "Drug and alcohol testing," "drug or alcohol testing," and "drug or alcohol test" mean analysis of a body component sample according to the standards established under one of the programs listed in section 181.953, subdivision 1, for the purpose of measuring the presence or absence of drugs, alcohol, or their metabolites in the sample tested.

Subd. 6. Employee. "Employee" means a person, independent contractor, or person working for an independent contractor who performs services for compensation, in whatever form, for an employer.

Subd. 7. Employer. "Employer" means a person or entity located or doing business in this state and having one or more employees, and includes the state and all political or other governmental subdivisions of the state.

Subd. 8. Initial screening test. "Initial screening test" means a drug or alcohol test which uses a method of analysis under one of the programs listed in section 181.953, subdivision 1.

Subd. 9. Job applicant. "Job applicant" means a person, independent contractor, or person working for an independent contractor who applies to become an employee of an employer, and includes a person who has received a job offer made contingent on the person passing drug or alcohol testing.

Subd. 10. Positive test result. "Positive test result" means a finding of the presence of drugs, alcohol, or their metabolites in the sample tested in levels at or above the threshold detection levels contained in the standards of one of the programs listed in section 181.953, subdivision 1.

Subd. 11. Random selection basis. "Random selection basis" means a mechanism for selection of employees that (1) results in an equal probability that any employee from a group of employees subject to the selection mechanism will be selected and (2) does not give an employer discretion to waive the selection of any employee selected under the mechanism.

Subd. 12. Reasonable suspicion. "Reasonable suspicion" means a basis for forming a belief based on specific facts and rational inferences drawn from those facts.

Subd. 13. Safety-sensitive position. "Safety-sensitive position" means a job, including any supervisory or management position, in which an impairment caused by drug or alcohol usage would threaten the health or safety of any person.

History: 1987 c 388 s 1; 1991 c 60 s 1-4



Section 181.951 — AUTHORIZED DRUG AND ALCOHOL TESTING.

Subdivision 1. Limitations on testing. (a) An employer may not request or require an employee or job applicant to undergo drug and alcohol testing except as authorized in this section.

(b) An employer may not request or require an employee or job applicant to undergo drug or alcohol testing unless the testing is done pursuant to a written drug and alcohol testing policy that contains the minimum information required in section 181.952; and, is conducted by a testing laboratory which participates in one of the programs listed in section 181.953, subdivision 1.

(c) An employer may not request or require an employee or job applicant to undergo drug and alcohol testing on an arbitrary and capricious basis.

Subd. 2. Job applicant testing. An employer may request or require a job applicant to undergo drug and alcohol testing provided a job offer has been made to the applicant and the same test is requested or required of all job applicants conditionally offered employment for that position. If the job offer is withdrawn, as provided in section 181.953, subdivision 11, the employer shall inform the job applicant of the reason for its action.

Subd. 3. Routine physical examination testing. An employer may request or require an employee to undergo drug and alcohol testing as part of a routine physical examination provided the drug or alcohol test is requested or required no more than once annually and the employee has been given at least two weeks' written notice that a drug or alcohol test may be requested or required as part of the physical examination.

Subd. 4. Random testing. An employer may request or require employees to undergo drug and alcohol testing on a random selection basis only if (1) they are employed in safety-sensitive positions, or (2) they are employed as professional athletes if the professional athlete is subject to a collective bargaining agreement permitting random testing but only to the extent consistent with the collective bargaining agreement.

Subd. 5. Reasonable suspicion testing. An employer may request or require an employee to undergo drug and alcohol testing if the employer has a reasonable suspicion that the employee:

(1) is under the influence of drugs or alcohol;

(2) has violated the employer's written work rules prohibiting the use, possession, sale, or transfer of drugs or alcohol while the employee is working or while the employee is on the employer's premises or operating the employer's vehicle, machinery, or equipment, provided the work rules are in writing and contained in the employer's written drug and alcohol testing policy;

(3) has sustained a personal injury, as that term is defined in section 176.011, subdivision 16, or has caused another employee to sustain a personal injury; or

(4) has caused a work-related accident or was operating or helping to operate machinery, equipment, or vehicles involved in a work-related accident.

Subd. 6. Treatment program testing. An employer may request or require an employee to undergo drug and alcohol testing if the employee has been referred by the employer for chemical dependency treatment or evaluation or is participating in a chemical dependency treatment program under an employee benefit plan, in which case the employee may be requested or required to undergo drug or alcohol testing without prior notice during the evaluation or treatment period and for a period of up to two years following completion of any prescribed chemical dependency treatment program.

Subd. 7. No legal duty to test. Employers do not have a legal duty to request or require an employee or job applicant to undergo drug or alcohol testing as authorized in this section.

History: 1987 c 388 s 2; 1988 c 536 s 1; 1991 c 60 s 5; 2005 c 133 s 1



Section 181.952 — POLICY CONTENTS; PRIOR WRITTEN NOTICE.

Subdivision 1. Contents of the policy. An employer's drug and alcohol testing policy must, at a minimum, set forth the following information:

(1) the employees or job applicants subject to testing under the policy;

(2) the circumstances under which drug or alcohol testing may be requested or required;

(3) the right of an employee or job applicant to refuse to undergo drug and alcohol testing and the consequences of refusal;

(4) any disciplinary or other adverse personnel action that may be taken based on a confirmatory test verifying a positive test result on an initial screening test;

(5) the right of an employee or job applicant to explain a positive test result on a confirmatory test or request and pay for a confirmatory retest; and

(6) any other appeal procedures available.

Subd. 2. Notice. An employer shall provide written notice of its drug and alcohol testing policy to all affected employees upon adoption of the policy, to a previously nonaffected employee upon transfer to an affected position under the policy, and to a job applicant upon hire and before any testing of the applicant if the job offer is made contingent on the applicant passing drug and alcohol testing. An employer shall also post notice in an appropriate and conspicuous location on the employer's premises that the employer has adopted a drug and alcohol testing policy and that copies of the policy are available for inspection during regular business hours by its employees or job applicants in the employer's personnel office or other suitable locations.

History: 1987 c 388 s 3



Section 181.953 — RELIABILITY AND FAIRNESS SAFEGUARDS.

Subdivision 1. Use of licensed, accredited, or certified laboratory required. (a) An employer who requests or requires an employee or job applicant to undergo drug or alcohol testing shall use the services of a testing laboratory that meets one of the following criteria for drug testing:

(1) is certified by the National Institute on Drug Abuse as meeting the mandatory guidelines published at 53 Federal Register 11970 to 11989, April 11, 1988;

(2) is accredited by the College of American Pathologists, 325 Waukegan Road, Northfield, Illinois, 60093-2750, under the forensic urine drug testing laboratory program; or

(3) is licensed to test for drugs by the state of New York, Department of Health, under Public Health Law, article 5, title V, and rules adopted under that law.

(b) For alcohol testing, the laboratory must either be:

(1) licensed to test for drugs and alcohol by the state of New York, Department of Health, under Public Health Law, article 5, title V, and the rules adopted under that law; or

(2) accredited by the College of American Pathologists, 325 Waukegan Road, Northfield, Illinois, 60093-2750, in the laboratory accreditation program.

Subd. 2. [Repealed, 1991 c 60 s 12]

Subd. 3. Laboratory testing, reporting, and sample retention requirements. A testing laboratory that is not certified by the National Institute on Drug Abuse according to subdivision 1 shall follow the chain-of-custody procedures prescribed for employers in subdivision 5. A testing laboratory shall conduct a confirmatory test on all samples that produced a positive test result on an initial screening test. A laboratory shall disclose to the employer a written test result report for each sample tested within three working days after a negative test result on an initial screening test or, when the initial screening test produced a positive test result, within three working days after a confirmatory test. A test report must indicate the drugs, alcohol, or drug or alcohol metabolites tested for and whether the test produced negative or positive test results. A laboratory shall retain and properly store for at least six months all samples that produced a positive test result.

Subd. 4. Prohibitions on employers. An employer may not conduct drug or alcohol testing of its own employees and job applicants using a testing laboratory owned and operated by the employer; except that, one agency of the state may test the employees of another agency of the state. Except as provided in subdivision 9, an employer may not request or require an employee or job applicant to contribute to, or pay the cost of, drug or alcohol testing under sections 181.950 to 181.954.

Subd. 5. Employer chain-of-custody procedures. An employer shall establish its own reliable chain-of-custody procedures to ensure proper record keeping, handling, labeling, and identification of the samples to be tested. The procedures must require the following:

(1) possession of a sample must be traceable to the employee from whom the sample is collected, from the time the sample is collected through the time the sample is delivered to the laboratory;

(2) the sample must always be in the possession of, must always be in view of, or must be placed in a secured area by a person authorized to handle the sample;

(3) a sample must be accompanied by a written chain-of-custody record; and

(4) individuals relinquishing or accepting possession of the sample must record the time the possession of the sample was transferred and must sign and date the chain-of-custody record at the time of transfer.

Subd. 6. Rights of employees and job applicants. (a) Before requesting an employee or job applicant to undergo drug or alcohol testing, an employer shall provide the employee or job applicant with a form, developed by the employer, on which to acknowledge that the employee or job applicant has seen the employer's drug and alcohol testing policy.

(b) If an employee or job applicant tests positive for drug use, the employee must be given written notice of the right to explain the positive test and the employer may request that the employee or job applicant indicate any over-the-counter or prescription medication that the individual is currently taking or has recently taken and any other information relevant to the reliability of, or explanation for, a positive test result.

(c) Within three working days after notice of a positive test result on a confirmatory test, the employee or job applicant may submit information to the employer, in addition to any information already submitted under paragraph (b), to explain that result, or may request a confirmatory retest of the original sample at the employee's or job applicant's own expense as provided under subdivision 9.

Subd. 7. Notice of test results. Within three working days after receipt of a test result report from the testing laboratory, an employer shall inform in writing an employee or job applicant who has undergone drug or alcohol testing of (1) a negative test result on an initial screening test or of a negative or positive test result on a confirmatory test and (2) the right provided in subdivision 8. In the case of a positive test result on a confirmatory test, the employer shall also, at the time of this notice, inform the employee or job applicant in writing of the rights provided in subdivisions 6, paragraph (b), 9, and either subdivision 10 or 11, whichever applies.

Subd. 8. Right to test result report. An employee or job applicant has the right to request and receive from the employer a copy of the test result report on any drug or alcohol test.

Subd. 9. Confirmatory retests. An employee or job applicant may request a confirmatory retest of the original sample at the employee's or job applicant's own expense after notice of a positive test result on a confirmatory test. Within five working days after notice of the confirmatory test result, the employee or job applicant shall notify the employer in writing of the employee's or job applicant's intention to obtain a confirmatory retest. Within three working days after receipt of the notice, the employer shall notify the original testing laboratory that the employee or job applicant has requested the laboratory to conduct the confirmatory retest or transfer the sample to another laboratory licensed under subdivision 1 to conduct the confirmatory retest. The original testing laboratory shall ensure that the chain-of-custody procedures in subdivision 3 are followed during transfer of the sample to the other laboratory. The confirmatory retest must use the same drug or alcohol threshold detection levels as used in the original confirmatory test. If the confirmatory retest does not confirm the original positive test result, no adverse personnel action based on the original confirmatory test may be taken against the employee or job applicant.

[See Note.]

Subd. 10. Limitations on employee discharge, discipline, or discrimination. (a) An employer may not discharge, discipline, discriminate against, or request or require rehabilitation of an employee on the basis of a positive test result from an initial screening test that has not been verified by a confirmatory test.

(b) In addition to the limitation under paragraph (a), an employer may not discharge an employee for whom a positive test result on a confirmatory test was the first such result for the employee on a drug or alcohol test requested by the employer unless the following conditions have been met:

(1) the employer has first given the employee an opportunity to participate in, at the employee's own expense or pursuant to coverage under an employee benefit plan, either a drug or alcohol counseling or rehabilitation program, whichever is more appropriate, as determined by the employer after consultation with a certified chemical use counselor or a physician trained in the diagnosis and treatment of chemical dependency; and

(2) the employee has either refused to participate in the counseling or rehabilitation program or has failed to successfully complete the program, as evidenced by withdrawal from the program before its completion or by a positive test result on a confirmatory test after completion of the program.

(c) Notwithstanding paragraph (a), an employer may temporarily suspend the tested employee or transfer that employee to another position at the same rate of pay pending the outcome of the confirmatory test and, if requested, the confirmatory retest, provided the employer believes that it is reasonably necessary to protect the health or safety of the employee, coemployees, or the public. An employee who has been suspended without pay must be reinstated with back pay if the outcome of the confirmatory test or requested confirmatory retest is negative.

(d) An employer may not discharge, discipline, discriminate against, or request or require rehabilitation of an employee on the basis of medical history information revealed to the employer pursuant to subdivision 6 unless the employee was under an affirmative duty to provide the information before, upon, or after hire.

(e) An employee must be given access to information in the employee's personnel file relating to positive test result reports and other information acquired in the drug and alcohol testing process and conclusions drawn from and actions taken based on the reports or other acquired information.

[See Note.]

Subd. 11. Limitation on withdrawal of job offer. If a job applicant has received a job offer made contingent on the applicant passing drug and alcohol testing, the employer may not withdraw the offer based on a positive test result from an initial screening test that has not been verified by a confirmatory test.

History: 1987 c 384 art 3 s 32; 1987 c 388 s 4; 1988 c 536 s 2,3; 1991 c 60 s 6-9; 1997 c 180 s 2; 2004 c 228 art 1 s 32

NOTE: Subdivision 9 was found preempted by the federal Labor Management Relations Act as applied to collective bargaining agreements in Visnovec v. Yellow Freight System, Inc., 754 F.Supp. 142 (D. Minn. 1990).

NOTE: Subdivision 10 was found preempted as applied to the physical qualifications for federal motor carrier drivers by federal motor carrier safety regulations in Visnovec v. Yellow Freight System, Inc., 754 F.Supp. 142 (D. Minn. 1990).



Section 181.954 — PRIVACY, CONFIDENTIALITY, AND PRIVILEGE SAFEGUARDS.

Subdivision 1. Privacy limitations. A laboratory may only disclose to the employer test result data regarding the presence or absence of drugs, alcohol, or their metabolites in a sample tested.

Subd. 2. Confidentiality limitations. Test result reports and other information acquired in the drug or alcohol testing process are, with respect to private sector employees and job applicants, private and confidential information, and, with respect to public sector employees and job applicants, private data on individuals as that phrase is defined in chapter 13, and may not be disclosed by an employer or laboratory to another employer or to a third-party individual, governmental agency, or private organization without the written consent of the employee or job applicant tested.

Subd. 3. Exceptions to privacy and confidentiality disclosure limitations. Notwithstanding subdivisions 1 and 2, evidence of a positive test result on a confirmatory test may be: (1) used in an arbitration proceeding pursuant to a collective bargaining agreement, an administrative hearing under chapter 43A or other applicable state or local law, or a judicial proceeding, provided that information is relevant to the hearing or proceeding; (2) disclosed to any federal agency or other unit of the United States government as required under federal law, regulation, or order, or in accordance with compliance requirements of a federal government contract; and (3) disclosed to a substance abuse treatment facility for the purpose of evaluation or treatment of the employee.

Subd. 4. Privilege. Positive test results from an employer drug or alcohol testing program may not be used as evidence in a criminal action against the employee or job applicant tested.

History: 1987 c 388 s 5



Section 181.955 — CONSTRUCTION.

Subdivision 1. Freedom to collectively bargain. Sections 181.950 to 181.954 shall not be construed to limit the parties to a collective bargaining agreement from bargaining and agreeing with respect to a drug and alcohol testing policy that meets or exceeds, and does not otherwise conflict with, the minimum standards and requirements for employee protection provided in those sections.

Subd. 2. Employee protections under existing collective bargaining agreements. Sections 181.950 to 181.954 shall not be construed to interfere with or diminish any employee protections relating to drug and alcohol testing already provided under collective bargaining agreements in effect on the effective date of those sections that exceed the minimum standards and requirements for employee protection provided in those sections.

Subd. 3. Professional athletes. Sections 181.950 to 181.954 shall not be construed to interfere with the operation of a drug and alcohol testing program if:

(1) the drug and alcohol testing program is permitted under a contract between the employer and employees; and

(2) the covered employees are employed as professional athletes.

Upon request of the commissioner of labor and industry, the exclusive representative of the employees and the employer shall certify to the commissioner of labor and industry that the drug and alcohol testing program permitted under the contract should operate without interference from the sections specified in this subdivision. This subdivision must not be construed to create an exemption from controlled substance crimes in chapter 152.

History: 1987 c 388 s 6; 2011 c 62 s 1



Section 181.956 — REMEDIES.

Subdivision 1. Exhaustion. An employee or collective bargaining agent may bring an action under this section only after first exhausting all applicable grievance procedures and arbitration proceeding requirements under a collective bargaining agreement; provided that, an employee's right to bring an action under this section is not affected by a decision of a collective bargaining agent not to pursue a grievance.

Subd. 2. Damages. In addition to any other remedies provided by law, an employer or laboratory that violates sections 181.950 to 181.954 is liable to an employee or job applicant injured by the violation in a civil action for any damages allowable at law. If a violation is found and damages awarded, the court may also award reasonable attorney fees for a cause of action based on a violation of sections 181.950 to 181.954 if the court finds that the employer knowingly or recklessly violated sections 181.950 to 181.954.

Subd. 3. Injunctive relief. An employee or job applicant, a state, county, or city attorney, or a collective bargaining agent who fairly and adequately represents the interests of the protected class has standing to bring an action for injunctive relief requesting the district court to enjoin an employer or laboratory that commits or proposes to commit an act in violation of sections 181.950 to 181.954.

Subd. 4. Other equitable relief. Upon finding a violation of sections 181.950 to 181.954, or as part of injunctive relief granted under subdivision 3, a court may, in its discretion, grant any other equitable relief it considers appropriate, including ordering the injured employee or job applicant reinstated with back pay.

Subd. 5. Retaliation prohibited. An employer may not retaliate against an employee for asserting rights and remedies provided in sections 181.950 to 181.954.

History: 1987 c 388 s 7



Section 181.957 — FEDERAL PREEMPTION.

Subdivision 1. Excluded employees and job applicants. Except as provided under subdivision 2, the employee and job applicant protections provided under sections 181.950 to 181.956 do not apply to employees and job applicants where the specific work performed requires those employees and job applicants to be subject to drug and alcohol testing pursuant to:

(1) federal regulations that specifically preempt state regulation of drug and alcohol testing with respect to those employees and job applicants;

(2) federal regulations or requirements necessary to operate federally regulated facilities;

(3) federal contracts where the drug and alcohol testing is conducted for security, safety, or protection of sensitive or proprietary data; or

(4) state agency rules that adopt federal regulations applicable to the interstate component of a federally regulated industry, and the adoption of those rules is for the purpose of conforming the nonfederally regulated intrastate component of the industry to identical regulation.

Subd. 2. Exclusion limited. Employers and testing laboratories must comply with the employee and job applicant protections provided under sections 181.950 to 181.956, with respect to employees or job applicants otherwise excluded under subdivision 1 from those protections, to the extent that the provisions of sections 181.950 to 181.956 are not inconsistent with or specifically preempted by the federal regulations, contract, or requirements applicable to drug and alcohol testing.

History: 1987 c 388 s 8



Section 181.960 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 181.960 to 181.966 and unless otherwise provided, the following terms have the meanings given in this section.

Subd. 2. Employee. "Employee" means a person who performs services for hire for an employer, provided that the services have been performed predominately within this state. The term includes any person who has been separated from employment for less than one year. The term does not include an independent contractor.

Subd. 3. Employer. "Employer" means a person who has 20 or more employees. Employer does not include a state agency, statewide system, political subdivision, or advisory board or commission that is subject to chapter 13.

Subd. 4. Personnel record. "Personnel record," to the extent maintained by an employer, means: any application for employment; wage or salary history; notices of commendation, warning, discipline, or termination; authorization for a deduction or withholding of pay; fringe benefit information; leave records; and employment history with the employer, including salary and compensation history, job titles, dates of promotions, transfers, and other changes, attendance records, performance evaluations, and retirement record. The term does not include:

(1) written references respecting the employee, including letters of reference supplied to an employer by another person;

(2) information relating to the investigation of a violation of a criminal or civil statute by an employee or an investigation of employee conduct for which the employer may be liable, unless and until:

(i) the investigation is completed and, in cases of an alleged criminal violation, the employer has received notice from the prosecutor that no action will be taken or all criminal proceedings and appeals have been exhausted; and

(ii) the employer takes adverse personnel action based on the information contained in the investigation records;

(3) education records, pursuant to section 513(a) of title 5 of the Family Educational Rights and Privacy Act of 1974, United States Code, title 20, section 1232g, that are maintained by an educational institution and directly related to a student;

(4) results of employer testing, except that the employee may see a cumulative total test score for a section of the test or for the entire test;

(5) information relating to the employer's salary system and staff planning, including comments, judgments, recommendations, or ratings concerning expansion, downsizing, reorganization, job restructuring, future compensation plans, promotion plans, and job assignments;

(6) written comments or data of a personal nature about a person other than the employee, if disclosure of the information would constitute an intrusion upon the other person's privacy;

(7) written comments or data kept by the employee's supervisor or an executive, administrative, or professional employee, provided the written comments or data are kept in the sole possession of the author of the record;

(8) privileged information or information that is not discoverable in a workers' compensation, grievance arbitration, administrative, judicial, or quasi-judicial proceeding;

(9) any portion of a written or transcribed statement by a coworker of the employee that concerns the job performance or job-related misconduct of the employee that discloses the identity of the coworker by name, inference, or otherwise; and

(10) medical reports and records, including reports and records that are available to the employee from a health care services provider pursuant to sections 144.291 to 144.298.

History: 1989 c 349 s 1; 1994 c 595 s 1; 2007 c 147 art 10 s 15



Section 181.961 — REVIEW OF PERSONNEL RECORD BY EMPLOYEE.

Subdivision 1. Right to review; frequency. Upon written request by an employee, the employer shall provide the employee with an opportunity to review the employee's personnel record. An employer is not required to provide an employee with an opportunity to review the employee's personnel record if the employee has reviewed the personnel record during the previous six months; except that, upon separation from employment, an employee may review the employee's personnel record once each year after separation for as long as the personnel record is maintained.

Subd. 2. Time; location; condition; copy. (a) The employer shall comply with a written request pursuant to subdivision 1 no later than seven working days after receipt of the request if the personnel record is located in this state, or no later than 14 working days after receipt of the request if the personnel record is located outside this state.

(b) With respect to current employees, the personnel record or an accurate copy must be made available for review by the employee during the employer's normal hours of operation at the employee's place of employment or other reasonably nearby location, but need not be made available during the employee's working hours. The employer may require that the review be made in the presence of the employer or the employer's designee. After the review and upon the employee's written request, the employer shall provide a copy of the record to the employee.

(c) With respect to employees who are separated from employment, upon the employee's written request, the employer shall provide a copy of the personnel record to the employee. Providing a copy of the employee's personnel record to the employee satisfies the employer's responsibility to allow review as stated in subdivision 1.

(d) The employer may not charge a fee for the copy.

Subd. 3. Good faith. The employer may deny the employee the right to review the employee's personnel record if the employee's request to review is not made in good faith. The burden of proof that the request to review is not made in good faith is on the employer.

Subd. 4. Employer defined. For the purposes of this section, "employer" includes a person who has one or more employees.

History: 1989 c 349 s 2; 1992 c 445 s 1; 1994 c 595 s 2; 1997 c 180 s 3; 2004 c 137 s 2



Section 181.962 — REMOVAL OR REVISION OF INFORMATION.

Subdivision 1. Agreement; failure to agree; position statement. (a) If an employee disputes specific information contained in the employee's personnel record:

(1) the employer and the employee may agree to remove or revise the disputed information; and

(2) if an agreement is not reached, the employee may submit a written statement specifically identifying the disputed information and explaining the employee's position.

(b) The employee's position statement may not exceed five written pages. The position statement must be included along with the disputed information for as long as that information is maintained in the employee's personnel record. A copy of the position statement must also be provided to any other person who receives a copy of the disputed information from the employer after the position statement is submitted.

Subd. 2. Defamation actions prohibited. (a) No communication by an employee of information obtained through a review of the employee's personnel record may be made the subject of any action by the employee for libel, slander, or defamation, unless the employee requests that the employer comply with subdivision 1 and the employer fails to do so.

(b) No communication by an employer of information contained in an employee's personnel record after the employee has exercised the employee's right to review pursuant to section 181.961 may be made the subject of any common law civil action for libel, slander, or defamation unless:

(1) the employee has disputed specific information contained in the personnel record pursuant to subdivision 1;

(2) the employer has refused to agree to remove or revise the disputed information;

(3) the employee has submitted a written position statement as provided under subdivision 1; and

(4) the employer either (i) has refused or negligently failed to include the employee's position statement along with the disputed information or thereafter provide a copy of the statement to other persons as required under subdivision 1, or (ii) thereafter communicated the disputed information with knowledge of its falsity or in reckless disregard of its falsity.

(c) A common law civil action for libel, slander, or defamation based upon a communication of disputed information contained in an employee's personnel record is not prohibited if the communication is made after the employer and the employee reach an agreement to remove or revise disputed information and the communication is not consistent with the agreement.

History: 1989 c 349 s 3; 1992 c 445 s 2



Section 181.963 — USE OF OMITTED PERSONNEL RECORD.

Information properly belonging in an employee's personnel record that was omitted from the personnel record provided by an employer to an employee for review pursuant to section 181.961 may not be used by the employer in an administrative, judicial, or quasi-judicial proceeding, unless the employer did not intentionally omit the information and the employee is given a reasonable opportunity to review the omitted information prior to its use.

History: 1989 c 349 s 4



Section 181.9631 — NOTICE OF EMPLOYEE RIGHTS.

An employer as defined under section 181.960, subdivision 3, shall provide written notice to a job applicant upon hire of the rights and remedies provided in sections 181.960 to 181.965.

History: 2007 c 119 s 1



Section 181.964 — RETALIATION PROHIBITED.

An employer may not retaliate against an employee for asserting rights or remedies provided in sections 181.960 to 181.965.

History: 1989 c 349 s 5



Section 181.9641 — ENFORCEMENT.

The Department of Labor and Industry shall enforce sections 181.960 to 181.964. The department may assess a fine of up to $5,000 for a violation of sections 181.960 to 181.964.

The fine, together with costs and attorney fees, may be recovered in a civil action in the name of the department brought in the district court of the county where the violation is alleged to have occurred or where the commissioner has an office.

The fine provided by this section is in addition to any other remedy provided by law.

History: 1994 c 632 art 4 s 59



Section 181.965 — REMEDIES.

Subdivision 1. General. In addition to other remedies provided by law, if an employer violates a provision of sections 181.960 to 181.964, the employee may bring a civil action to compel compliance and for the following relief:

(1) for a violation of sections 181.960 to 181.963, actual damages only, plus costs; and

(2) for a violation of section 181.964, actual damages, back pay, and reinstatement or other make-whole, equitable relief, plus reasonable attorney fees.

Subd. 2. Limitations period. Any civil action maintained by the employee under this section must be commenced within one year of the actual or constructive discovery of the alleged violation.

History: 1989 c 349 s 6



Section 181.966 — ADDITIONAL RIGHT OF ACCESS TO RECORDS.

Sections 181.960 to 181.965 do not prevent an employer from providing additional rights to employees and do not diminish a right of access to records under chapter 13.

History: 1989 c 349 s 7



Section 181.967 — EMPLOYMENT REFERENCES.

Subdivision 1. Definitions. For purposes of this section:

(1) "employee" means a person who performs services for hire and includes an officer of a corporation;

(2) "employer" means a person who has one or more employees and includes a designated employee or agent who discloses information on behalf of an employer;

(3) "personnel record" has the meaning given in section 181.960;

(4) "private employer" means an employer that is not a government entity, as defined in section 13.02; and

(5) "public employer" means an employer that is a government entity, as defined in section 13.02.

Subd. 2. Causes of action limited. No action may be maintained against an employer by an employee or former employee for the disclosure of information listed in subdivisions 3 to 5 about the employee to a prospective employer or employment agency as provided under this section, unless the employee or former employee demonstrates by clear and convincing evidence that:

(1) the information was false and defamatory; and

(2) the employer knew or should have known the information was false and acted with malicious intent to injure the current or former employee.

Subd. 3. Employment reference information disclosure by private employers. (a) Subdivision 2 applies to the disclosure of the following information by a private employer in response to a request for the information:

(1) dates of employment;

(2) compensation and wage history;

(3) job description and duties;

(4) training and education provided by the employer; and

(5) acts of violence, theft, harassment, or illegal conduct documented in the personnel record that resulted in disciplinary action or resignation and the employee's written response, if any, contained in the employee's personnel record.

A disclosure under clause (5) must be in writing with a copy sent contemporaneously by regular mail to the employee's last known address.

(b) With the written authorization of the current or former employee, subdivision 2 also applies to the written disclosure of the following information by a private employer:

(1) written employee evaluations conducted before the employee's separation from the employer, and the employee's written response, if any, contained in the employee's personnel record;

(2) written disciplinary warnings and actions in the five years before the date of the authorization, and the employee's written response, if any, contained in the employee's personnel record; and

(3) written reasons for separation from employment.

The employer must contemporaneously provide the employee or former employee with a copy of information disclosed under this paragraph and to whom it was disclosed by mailing the information to the employee or former employee.

(c) A prospective employer or employment agency shall not disclose written information received under this section without the written authorization of the employee.

Subd. 4. Disclosure of personnel data by public employer. Subdivision 2 applies to the disclosure of all public personnel data and to the following private personnel data under section 13.43 by a public employer if the current or former employee gives written consent to the release of the private data:

(1) written employee evaluations conducted before the employee's separation from the employer, and the employee's written response, if any, contained in the employee's personnel record; and

(2) written reasons for separation from employment.

Subd. 5. School district disclosure of violence or inappropriate sexual contact. (a) Subdivision 2 applies to a disclosure by the superintendent of a school district or the superintendent's designee, or a person having administrative control of a charter school, to another school district or charter school of: (1) public personnel data under section 13.43, subdivision 2, relating to acts of violence toward or inappropriate sexual contact with a student that resulted in disciplinary action; and (2) private personnel data under section 13.43, subdivision 16.

(b) A disclosure under this subdivision must be in writing with a copy sent contemporaneously by regular mail to the employee's last known address.

Subd. 6. Application; relation to other law. (a) This section does not affect the availability of other limitations on liability under common law.

(b) This section does not apply to an action involving an alleged violation of chapter 363 or other statute.

(c) This section does not diminish or impair the rights of a person under a collective bargaining agreement.

History: 2004 c 137 s 3



Section 181.970 — EMPLOYEE INDEMNIFICATION.

Subdivision 1. Indemnification required. An employer shall defend and indemnify its employee for civil damages, penalties, or fines claimed or levied against the employee, provided that the employee:

(1) was acting in the performance of the duties of the employee's position;

(2) was not guilty of intentional misconduct, willful neglect of the duties of the employee's position, or bad faith; and

(3) has not been indemnified by another person for the same damages, penalties, or fines.

Subd. 2. Exception. Subdivision 1 does not apply to:

(1) employees of the state or a municipality governed by section 3.736 or 466.07;

(2) employees who are subject to a contract or other agreement governing indemnification rights;

(3) employees and employers who are governed by indemnification provisions under section 302A.521, 317A.521, 322B.699, or 322C.0408, or similar laws of this state or another state specifically governing indemnification of employees of business or nonprofit corporations, limited liability companies, or other legal entities; or

(4) indemnification rights for a particular liability specifically governed by other law.

History: 1993 c 216 s 1; 2005 c 69 art 3 s 18; 2014 c 157 art 2 s 2,31



Section 181.973 — PUBLIC SAFETY PEER COUNSELING AND DEBRIEFING.

A person engaged in a public safety peer counseling or a public safety peer debriefing shall not, without the permission of the person being debriefed or counseled, be allowed to disclose any information or opinion which the peer group member or peer counselor has acquired during the process. However, this does not prohibit a peer counselor from disclosing information the peer counselor reasonably believes indicates that the person may be a danger to self or others, if the information is used only for the purpose of eliminating the danger to the person or others. Any information or opinion disclosed in violation of this paragraph is not admissible as evidence in any personnel or occupational licensing matter involving the person being debriefed or counseled.

For purposes of this section, "public safety peer counseling or debriefing" means a group process oriented debriefing session, or one-to-one contact with a peer counselor, held for peace officers, firefighters, medical emergency persons, dispatchers, or other persons involved with public safety emergency services, that is established by any agency providing public safety emergency services and is designed to help a person who has suffered an occupation-related trauma, illness, or stress begin the process of healing and effectively dealing with the person's problems or the use of the peer counselor for direction with referrals to better service these occupation-related issues. A "peer counselor" means someone so designated by that agency.

History: 1995 c 259 art 1 s 38; 2006 c 260 art 3 s 6



Section 181.974 — GENETIC TESTING IN EMPLOYMENT.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them in this subdivision.

(a) "Genetic test" means the analysis of human DNA, RNA, chromosomes, proteins, or certain metabolites in order to detect disease-related genotypes or mutations. Tests for metabolites fall within the definition of genetic test when an excess or deficiency of the metabolites indicates the presence of a mutation or mutations. Administration of metabolic tests by an employer or employment agency that are not intended to reveal the presence of a mutation does not violate this section, regardless of the results of the tests. Test results revealing a mutation are, however, subject to this section.

(b) "Employer" means any person having one or more employees in Minnesota, and includes the state and any political subdivisions of the state.

(c) "Employee" means a person who performs services for hire in Minnesota for an employer, but does not include independent contractors.

(d) "Protected genetic information" means:

(1) information about a person's genetic test; or

(2) information about a genetic test of a blood relative of a person.

Subd. 2. Use of protected genetic information prohibited. (a) No employer or employment agency shall directly or indirectly:

(1) administer a genetic test or request, require, or collect protected genetic information regarding a person as a condition of employment; or

(2) affect the terms or conditions of employment or terminate the employment of any person based on protected genetic information.

(b) No person shall provide or interpret for any employer or employment agency protected genetic information on a current or prospective employee.

Subd. 3. Penalties. Any person aggrieved by a violation of this section may bring a civil action, in which the court may award:

(1) up to three times the actual damages suffered due to the violation;

(2) punitive damages;

(3) reasonable costs and attorney fees; and

(4) injunctive or other equitable relief as the court may deem appropriate.

History: 2001 c 154 s 1; 1Sp2001 c 9 art 13 s 20



Section 181.980 — ACCESS TO EMPLOYEE ASSISTANCE RECORDS.

Subdivision 1. Definitions. (a) For the purpose of this section, the following terms have the meanings given to them in this subdivision.

(b) "Employee assistance services" means services paid for or provided by an employer and offered to employees or their family members on a voluntary basis. The services are designed to assist in the identification and resolution of productivity problems associated with personal concerns. Services include, but are not limited to, assessment; assistance; counseling or referral assistance with medical or mental health problems; alcohol or drug use; or emotional, marital, familial, financial, legal, or other personal problems.

(c) "Employer" means a person or entity located or doing business in the state and having one or more employees, but does not include a government entity that is subject to chapter 13.

(d) "Employee assistance provider" means an employer, or a person acting on behalf of an employer, who is providing employee assistance services.

(e) "Employee assistance records" means the records created, collected, or maintained by an employee assistance provider that relate to participation by an employee or an employee's family member in employee assistance services.

Employee assistance records do not include:

(1) written or recorded comments or data of a personal nature about a person other than the employee, if disclosure of the information would constitute an intrusion upon that person's privacy;

(2) written or recorded comments or data kept by the employee's supervisor or an executive, administrative, or professional employee, provided the written comments or data are kept in the sole possession of the author of the record;

(3) information that is not discoverable in a worker's compensation, grievance arbitration, administrative, judicial, or quasi-judicial proceeding; or

(4) any portion of a written, recorded, or transcribed statement by a third party about the recipient of employee assistance services that discloses the identity of the third party by name, inference, or otherwise.

Subd. 2. Access. Upon written request of a person who has received employee assistance services, or a parent or legal guardian of the person if the person is a minor, an employee assistance provider shall provide the requesting person with an opportunity to review and obtain copies of the person's employee assistance records or the pertinent portion of the records specified by the person. An employee assistance provider shall comply with a request under this subdivision no later than seven working days after receipt of the request if the records are located in this state, or 14 working days after receipt of the request if the records are located outside this state. An employee assistance provider may not charge a fee for a copy of the record.

Subd. 3. Relation to personnel file. Employee assistance records must be maintained separate from personnel records and must not become part of an employee's personnel file.

Subd. 4. Other rights preserved. The rights and obligations created by this section are in addition to rights or obligations created under a contract or other law governing access to records.

Subd. 5. Disclosure. No portion of employee assistance records, or participation in employee assistance services, may be disclosed to a third person, including the employer or its representative, without the prior written authorization of the person receiving services, or the person's legal representative. This subdivision does not prohibit disclosure:

(1) pursuant to state or federal law or judicial order;

(2) required in the normal course of providing the requested services; or

(3) if necessary to prevent physical harm or the commission of a crime.

Subd. 6. Remedies. In addition to other remedies provided by law, the recipient of employee assistance services may bring a civil action to compel compliance with this section and to recover actual damages, plus costs and reasonable attorney fees.

History: 2001 c 145 s 1



Section 181.981 — EMPLOYMENT OF INDIVIDUAL WITH CRIMINAL HISTORY; LIMITATION ON ADMISSIBILITY OF EVIDENCE.

Subdivision 1. Limitation on admissibility of criminal history. Information regarding a criminal history record of an employee or former employee may not be introduced as evidence in a civil action against a private employer or its employees or agents that is based on the conduct of the employee or former employee, if:

(1) the duties of the position of employment did not expose others to a greater degree of risk than that created by the employee or former employee interacting with the public outside of the duties of the position or that might be created by being employed in general;

(2) before the occurrence of the act giving rise to the civil action, a court order sealed any record of the criminal case or the employee or former employee received a pardon;

(3) the record is of an arrest or charge that did not result in a criminal conviction; or

(4) the action is based solely upon the employer's compliance with section 364.021.

Subd. 2. Relation to other law. This section does not supersede a statutory requirement to conduct a criminal history background investigation or consider criminal history records in hiring for particular types of employment.

History: 2009 c 59 art 5 s 6; 2013 c 61 s 2



Section 181.985 — WORKPLACE COMMUNICATIONS.

Subdivision 1. Definition. For the purposes of this section, "communication" means any printed or electronic document, letter, brochure, flyer, advertisement, e-mail, text message, or similar means pertaining to union business or labor organizing as provided under state law.

Subd. 2. Collective bargaining agreements. Chapter 179A shall not prohibit a collective bargaining agreement from including provisions related to workplace communications.

History: 2008 c 300 s 8; 2009 c 86 art 1 s 28






Chapter 181A — CHILD LABOR

Section 181A.01 — CITATION.

Sections 181A.01 to 181A.12 may be cited as the "Child Labor Standards Act."

History: 1974 c 432 s 1



Section 181A.02 — PURPOSE.

The purpose of sections 181A.01 to 181A.12 is to aid in the economic, social and educational development of young people through employment. Work is an integral factor in providing a sense of purpose, direction, and self-esteem necessary to the overall physical and mental health of an individual. Young people, especially those who have completed high school or occupational training, should not be denied employment opportunities. Work, however, must be coordinated with schooling and safety considerations in order to serve the best interest of the young.

History: 1974 c 432 s 2



Section 181A.03 — DEFINITIONS.

Subdivision 1. General. As used in sections 181A.01 to 181A.12, the terms defined in this section shall have the following meanings.

Subd. 2. Department. "Department" means the Minnesota Department of Labor and Industry.

Subd. 3. Division. "Division" means the Division of Labor Standards within the department.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the department or designees.

Subd. 5. Employment. "Employment" means any occupation engaged in for compensation in money or other valuable consideration, whether paid to the minor or to some other person, including, but not limited to, occupation as a servant, agent, or independent contractor.

Subd. 6. School days. "School days" means any day when normal classes are in session during the regular school year in the school district.

Subd. 7. School hours. "School hours" means that period during which the student is required to be in school in the school district.

History: 1974 c 432 s 3; 1986 c 444



Section 181A.04 — MINIMUM AGE AND MAXIMUM HOURS.

Subdivision 1. Minimum age. No minors under the age of 14 shall be permitted employment in this state except as authorized by section 181A.07.

Subd. 2. During school. On school days, during school hours, no minor under the age of 16 years shall be permitted employment except as provided in section 181A.05.

Subd. 3. Time of day, under 16. No minor under the age of 16 shall be permitted to work any day before 7:00 a.m. or after 9:00 p.m.

Subd. 4. Maximum hours. No employer shall be permitted to work a minor under the age of 16 more than 40 hours a week or more than eight hours in any 24-hour period.

Subd. 5. Hazardous occupations. No minor under the age of 18 shall be permitted to work in any occupation which the commissioner shall find to be particularly hazardous for the employment of children under 18 years of age or detrimental to their well-being. A list of such occupations shall be established and promulgated by rule pursuant to section 181A.09. Notwithstanding any law or rule to the contrary, this subdivision does not apply to minors employed in retail stores that are nonseasonal and are of a nontransient nature and which sell or offer for sale explosives or pyrotechnics.

Subd. 6. Time of day, under 18. A high school student under the age of 18 must not be permitted to work after 11:00 p.m. on an evening before a school day or before 5:00 a.m. on a school day, except as permitted by section 181A.07, subdivisions 1, 2, 3, and 4. If a high school student under the age of 18 has supplied the employer with a note signed by the parent or guardian of the student, the student may be permitted to work until 11:30 p.m. on the evening before a school day and beginning at 4:30 a.m. on a school day.

For the purpose of this subdivision, a high school student does not include a student enrolled in an alternative education program approved by the commissioner of education or an area learning center, including area learning centers under sections 123A.05 to 123A.08 or according to section 122A.163.

History: 1974 c 432 s 4; 1985 c 248 s 70; 1Sp1985 c 13 s 294; 1993 c 261 s 1; 1994 c 465 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 10 s 18; 2003 c 130 s 12; 2012 c 266 s 1



Section 181A.05 — EMPLOYMENT CERTIFICATES.

Subdivision 1. When issued. Any minor 14 or 15 years of age who wishes to work on school days during school hours shall first secure an employment certificate. The certificate shall be issued only by the school district superintendent, the superintendent's agent, or some other person designated by the Board of Education. The employment certificate shall be issued only for a specific position with a designated employer and shall be issued only in the following circumstances:

(1) if a minor is to be employed in an occupation not prohibited by rules promulgated under section 181A.09 and as evidence thereof presents a signed statement from the prospective employer; and

(2) if the parent or guardian of the minor consents to the employment; and

(3) if the issuing officer believes the minor is physically capable of handling the job in question and further believes the best interests of the minor will be served by permitting the minor to work.

Subd. 2. Content of certificates. The employment certificate shall show the name, address, date of birth and description of the minor, the name and address of the employer, the kind of work to be performed, the hours of exemption, and shall also require the signature of the parent or guardian and the minor in the presence of the issuing officer.

Subd. 3. Consulting requirement. If the issuing officer is in doubt about whether the proposed employment is in accordance with these provisions, the officer shall consult with the division before issuing the certificate.

Subd. 4. Termination. Upon termination for any reason of the employment authorized, the employer shall return the employment certificate directly to the issuing officer with a notation showing the date of termination.

Subd. 5. Cancellation. The issuing officer is authorized to cancel an employment certificate, if the issuing officer determines that such action would be in the best interest of the minor.

History: 1974 c 432 s 5; 1985 c 248 s 70; 1986 c 444



Section 181A.06 — AGE CERTIFICATES.

Subdivision 1. Proof of age. Every employer shall require proof of the age of any minor employee or prospective employee by requiring the minor to submit an age certificate, a copy of the minor's birth record, a copy of the minor's driver's license, or a United States Department of Homeland Security Citizenship and Immigration Services Employment Eligibility Verification Form I-9. Upon the request of a minor, an age certificate shall be issued by or under the authority of the school superintendent of the district in which the applicant resides. Superintendents, principals, or headmasters of independent or parochial schools shall issue age certificates to minors who attend such schools.

Subd. 2. Content of certificates. The age certificate shall show the age of the minor, the date of birth, the date of issuance of the certificate, the name and position of the issuing officer, the name, address, and description of the minor, and what evidence was accepted as proof of age. The age certificate shall also show the name of the employer, the proposed occupation, and shall state that a separate employment certificate is required for minors under 16 to work on regular school days during school hours. It shall be signed by the issuing officer and by the minor in the officer's presence.

Subd. 3. When issued. An age certificate shall not be issued unless the minor's birth record or photocopy or extract thereof is exhibited to the issuing officer, or unless such evidence was previously examined by the school authorities and the information is shown on the school records. If a birth record is not available, other documentary evidence shall be accepted only as provided by the rules or orders of the department.

Subd. 4. Filing requirements. The employer shall keep an age certificate for the duration of the minor's employment and shall keep on file all age certificates, copies of birth records or copies of drivers' licenses presented to the employer pursuant to subdivision 1, where they may be readily examined by an agent of the Division of Labor Standards.

History: 1974 c 432 s 6; 1985 c 248 s 70; 1986 c 444; 2001 c 82 s 1; 1Sp2001 c 9 art 15 s 32; 2007 c 13 art 1 s 25



Section 181A.07 — EXEMPTIONS.

Subdivision 1. Agricultural operations. Minors employed in corn detasseling operations and other agricultural operations, with the permission of their parents or guardian, shall be exempt from the provisions of section 181A.04, subdivision 4. Such minors 12 years of age or older are exempt from the age provision of section 181A.04, subdivision 1.

Subd. 2. Entertainers and models. Any minor employed as an actor, model, or performer shall be exempt from the minimum age provisions of section 181A.04, subdivision 1.

Subd. 3. Newspaper carriers. Newspaper carriers shall be exempt from the minimum age provision of section 181A.04, subdivisions 1 and 3. Such carriers shall be at least 11 years of age.

Subd. 4. Home chores; babysitters. Any minor employed to do home chores, to babysit, or employed by a parent shall be exempt from all provisions of sections 181A.01 to 181A.12.

Subd. 4a. Youth athletic program referees. A minor at least 11 years of age and less than 14 years of age shall be exempt from the minimum age provisions of section 181A.04, subdivision 1, if employed as a youth athletic program referee, umpire, or official for an age bracket younger than the minor's own age if an adult representing the state or local athletic program is on the premises at which the athletic program event is occurring and a person responsible for the state or local athletic program possesses a written acknowledgment signed by the minor's parent or guardian consenting to the minor's employment as a referee, umpire, or official.

Subd. 5. Commissioner exemptions. The commissioner may grant exemptions from any provisions of sections 181A.01 to 181A.12 for an individual minor if the commissioner finds that such an exemption would be in the best interest of the minor involved. Such exemptions shall be granted only in accordance with the established rules of the department.

Subd. 6. Requests for commissioner exemption. Any minor's parent or guardian, school official, or youth employment specialist may request an exemption as provided in subdivision 5.

Subd. 7. Approved training programs. The commissioner may grant exemptions from any provisions of sections 181A.01 to 181A.12 for minors participating in training programs approved by the commissioner; or students in a valid apprenticeship program taught by or required by a trade union, the commissioner of education, the commissioner of employment and economic development, the Board of Trustees of the Minnesota State Colleges and Universities, or the Board of Regents of the University of Minnesota.

History: 1974 c 432 s 7; 1975 c 204 s 78; 1976 c 2 s 72; 1985 c 248 s 70; 1986 c 444; 2003 c 26 s 1; 2003 c 31 s 1; 2009 c 86 art 1 s 90; 2014 c 312 art 3 s 9



Section 181A.08 — POWERS AND DUTIES OF THE DEPARTMENT.

Subdivision 1. Inspections. The commissioner, an authorized representative, or any truant officer may enter and inspect the place of business or employment and may interview any employees, of any employer of employees in any occupation in the state, all for the purpose of ascertaining whether any minors are employed contrary to the provisions of sections 181A.01 to 181A.12. Such authorized persons may require that employment certificates, age certificates, and lists of minors employed shall be produced for their inspection.

Subd. 2. Compliance orders. The commissioner or an authorized representative may issue an order requiring an employer to comply with the provisions of sections 181A.01 to 181A.12 or with any rules promulgated under the provisions of section 181A.09. Any such order shall be served by the department upon the employer or an authorized representative in person or by certified mail at the employers place of business. If an employer wishes to contest the order for any reason, the employer shall file written notice of objection with the commissioner within ten days after service of said order upon said employer. Thereafter, a public hearing shall be held in accordance with the provisions of sections 14.57 to 14.69, and such rules consistent therewith as the commissioner shall make.

Subd. 3. Restraining orders. The commissioner or an authorized representative may apply to any court of competent jurisdiction for an order restraining the violation of an order issued by the commissioner pursuant to subdivision 2, or for an order enjoining and restraining violations of this chapter or rules adopted pursuant to section 181A.09.

History: 1974 c 432 s 8; 1979 c 202 s 1; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 1



Section 181A.09 — POWER TO MAKE RULES.

Subdivision 1. General. The commissioner shall make, revise and promulgate such rules, including definitions of terms, as the commissioner shall deem appropriate to carry out the purposes of sections 181A.01 to 181A.12 and to prevent the circumvention or evasion thereof.

Subd. 2. List of hazardous occupations. The commissioner shall, by rule, establish a list of those occupations which the commissioner finds to be particularly hazardous for the employment of children, or detrimental to their health or well-being.

Subd. 3. Public hearing; publication. Rules shall be adopted by the department only after a public hearing held upon due publication of notice, at which any interested person may be heard and of which a record shall be made. Rules shall be published by the department and shall take effect upon publication and filing with the secretary of state and the Department of Administration. Such rules shall have the force and effect of law upon filing as provided herein.

History: 1974 c 432 s 9; 1985 c 248 s 70; 1986 c 444



Section 181A.10 — JUDICIAL REVIEW.

Subdivision 1. Petition. Any person who may be aggrieved by any administrative rule issued pursuant to section 181A.09 may obtain a review thereof in the district court for Ramsey County, by filing in such court a written petition for declaratory judgment praying that the rule be modified or set aside. A copy of such petition shall be served upon the department. The department's findings of fact, if any, shall be conclusive upon the court if supported by substantial evidence. The court shall determine whether the rule is in accordance with law.

If the court determines that such rule is not in accordance with law, it shall remand the case to the department with directions to modify or revoke such rule. If application is made to the court by any aggrieved party for leave to adduce additional evidence, such party shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence before the department. If the court finds that such evidence is material and that reasonable grounds exist for the failure to the aggrieved party to adduce such evidence in prior proceedings, the court may remand the case to the department with directions that such additional evidence be taken by the department. The department may modify its findings and conclusions, in whole or in part, by reason of such additional evidence.

Subd. 2. Hearings; review. Hearings in the district court on all appeals taken under subdivision 1 shall be privileged and take precedence over all matters, except matters of the same character. The jurisdiction of the court shall be exclusive and its judgment and decree shall be final except that the same shall be subject to review on appeal as in other civil cases.

Subd. 3. Effect. The commencement of proceedings under subdivision 1 shall not, unless specifically ordered by the court, operate as a stay of an administrative rule issued pursuant to section 181A.09.

History: 1974 c 432 s 10; 1983 c 247 s 79; 1985 c 248 s 70



Section 181A.11 — AGRICULTURAL EMPLOYMENT.

Nothing in sections 181A.01 to 181A.12 shall prohibit a person from employing a child in any agricultural pursuit permitted under the United States Code, title 29, section 213(c)(2).

History: 1974 c 432 s 11



Section 181A.115 — PROHIBITED EMPLOYMENT RELATING TO PRESENCE OF LIQUOR.

No minor under the age of 18 shall be employed in any rooms constituting the place in which intoxicating liquors or 3.2 percent malt liquors are served or consumed or in any tasks involving the serving, dispensing, or handling of such liquors that are consumed on the premises except that:

(1) minors who have reached the age of 16 may be employed to perform busing, dishwashing, or hosting services in those rooms or areas of a restaurant, hotel, motel, or resort where the presence of intoxicating liquor is incidental to food service or preparation;

(2) minors who have reached the age of 16 may be employed to perform busing, dishwashing, or hosting services or to provide waiter or waitress service in rooms or areas where the presence of 3.2 percent malt liquor is incidental to food service or preparation;

(3) minors who have reached the age of 16 may be employed to provide musical entertainment in those rooms or areas where the presence of intoxicating liquor and 3.2 percent malt liquor is incidental to food service or preparation; and

(4) minors are not prevented from working at tasks which are not prohibited by law in establishments where liquor is sold, served, dispensed, or handled in those rooms or areas where no liquor is consumed or served.

History: 2007 c 135 art 2 s 21



Section 181A.12 — PENALTIES.

Subdivision 1. Fines; penalty. (a) Any employer who hinders or delays the department or its authorized representative in the performance of its duties under sections 181A.01 to 181A.12 or refuses to admit the commissioner or an authorized representative to any place of employment or refuses to make certificates or lists available as required by sections 181A.01 to 181A.12, or otherwise violates any provisions of sections 181A.01 to 181A.12 or any rules issued pursuant thereto shall be assessed a fine to be paid to the commissioner for deposit in the general fund. The fine may be recovered in a civil action in the name of the department brought in the district court of the county where the violation is alleged to have occurred or the district court where the commissioner has an office. Fines are in the amounts as follows:

(b) An employer who refuses to make certificates or lists available as required by sections 181A.01 to 181A.12 shall be assessed a $500 fine.

Subd. 2. Misdemeanor. An employer or other person violating any provision of sections 181A.01 to 181A.12 excluding section 181A.04, subdivision 6, or any rules issued pursuant thereto or assisting another in such violation is guilty of a misdemeanor.

Subd. 3. Gross misdemeanor. An employer who engages in repeated violations of sections 181A.01 to 181A.12 excluding section 181A.04, subdivision 6, is also guilty of a gross misdemeanor. An employer who engages in a single violation of sections 181A.01 to 181A.12excluding section 181A.04, subdivision 6, is guilty of a gross misdemeanor if the violation results in the death of the minor or substantial bodily harm to the minor. For purposes of this subdivision, "substantial bodily harm" has the meaning given in section 609.02, subdivision 7a.

History: 1974 c 432 s 12; 1983 c 301 s 154; 1984 c 608 s 2; 1985 c 248 s 70; 1Sp1985 c 13 s 295; 1986 c 444; 1993 c 261 s 2; 2000 c 488 art 2 s 10






Chapter 181B — PRIVATE PENSION BENEFITS PROTECTION



Chapter 182 — OCCUPATIONAL SAFETY AND HEALTH

Section 182.65 — CITATION AND LEGISLATIVE PURPOSE.

Subdivision 1. Citation. This chapter shall be known as the "Occupational Safety and Health Act of 1973."

Subd. 1a. Employee Right to Know Act. Laws 1983, chapter 316, shall be known as the "Employee Right to Know Act of 1983."

Subd. 2. Legislative findings and purpose. (a) The legislature finds that the burden on employers and employees of this state resulting from personal injuries and illnesses arising out of work situations is substantial; that the prevention of these injuries and illnesses is an important objective of the government of this state; that the greatest hope of attaining this objective lies in programs of research and education, and in the earnest cooperation of government, employers and employees; and that a program of regulation and enforcement is a necessary supplement to these more basic programs.

(b) The legislature declares it to be its purpose and policy through the exercise of its powers to assure so far as possible every worker in the state of Minnesota safe and healthful working conditions and to preserve our human resources by:

(1) authorizing the Occupational Safety and Health Advisory Council to advise, consult with or recommend on any matters relating to the Minnesota occupational safety and health plan to the commissioner of labor and industry and by authorizing the commissioner of labor and industry to promulgate and enforce mandatory occupational safety and health standards applicable to employers and employees in the state of Minnesota;

(2) encouraging employers and employees to increase their efforts to reduce the number of occupational safety and health hazards at their places of employment, and to stimulate employers and employees to institute new and to perfect existing programs for providing safe and healthful working conditions;

(3) providing that employers and employees have separate but dependent responsibilities and rights with respect to achieving safe and healthful working conditions;

(4) providing for research in the field of occupational safety and health; including the psychological factors involved, and by developing innovative methods, techniques, and approaches for dealing with occupational safety and health problems;

(5) exploring ways to discover latent diseases, establishing causal connections between diseases and work in environmental conditions, and conducting other research relating to health problems, in recognition of the fact that occupational health standards present problems often different from those involved in occupational safety;

(6) utilizing advances already made by federal laws and regulations providing safe and healthful working conditions;

(7) providing criteria which will assure insofar as practicable that no employee will suffer diminished health, functional capacity, or life expectancy as a result of work experience;

(8) providing an effective enforcement program which shall include locating enforcement personnel in areas of the state with a higher incidence of workplace fatalities, injuries, and complaints and a prohibition against giving advance notice of an inspection and sanctions for any individual violating this prohibition;

(9) providing for appropriate reporting procedures with respect to occupational safety and health, which procedures will help achieve the objectives of this chapter and accurately describe the nature of the occupational safety and health problem;

(10) encouraging joint labor-management efforts to reduce injuries and diseases arising out of employment;

(11) providing consultation to employees and employers which will aid them in complying with their responsibilities under this chapter where such consultation does not interfere with the effective enforcement of this chapter; and

(12) providing for training programs to increase the number and competence of personnel engaged in the field of occupational safety and health.

History: 1973 c 732 s 1; 1975 c 271 s 6; 1977 c 305 s 45; 1983 c 216 art 1 s 88; 1983 c 316 s 1,29; 1986 c 444; 2003 c 38 s 1; 2007 c 135 art 2 s 22



Section 182.651 — DEFINITIONS.

Subdivision 1. General. For the purpose of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of labor and industry or a duly designated representative.

Subd. 3. Board. "Board" means the Occupational Safety and Health Review Board established pursuant to section 182.664.

Subd. 4. Council. "Council" means the Occupational Safety and Health Advisory Council.

Subd. 5. Department. "Department" means the Department of Labor and Industry.

Subd. 6. Person. "Person" means one or more individuals, partnerships, associations, corporations, business trusts, legal representatives, the state of Minnesota and its political subdivisions, or any group of persons.

Subd. 7. Employer. "Employer" means a person who employs one or more employees and includes any person who has the power to hire, fire, or transfer, or who acts in the interest of, or as a representative of, an employer and includes a corporation, partnership, association, group of persons, and the state and all of its political subdivisions.

Subd. 8. Federal standard. "Federal standard" means a standard, or modification thereof, adopted by a rule promulgated under section 6 of the federal Occupational Safety and Health Act of 1970 Public Law 91-596.

Subd. 9. Employee. "Employee" means any person suffered or permitted to work by an employer, including any person acting directly or indirectly in the interest of or as a representative of, an employer, and shall include state, county, town, city, school district, or governmental subdivision.

Subd. 10. Place of employment. "Place of employment" means any factory, plant, foundry, construction site, farm workplace, premises, vehicle or any other work environment where any employee is during the course of employment.

Subd. 11. Standard. "Standard" means an occupational safety and health standard promulgated by the commissioner which requires conditions, or the adoption or use of one or more practices, means, methods, operations or processes reasonably necessary or appropriate to provide safe and healthful employment and places of employment.

Subd. 12. Serious violation. "Serious violation" means a violation of any standard, rule, or order other than a de minimis violation which is the proximate cause of the death of an employee. It also means a violation of any standard, rule, or order which creates a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations, or processes which have been adopted or are in use, in such a place of employment, unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.

Subd. 13. Act. "Act" means the Minnesota Occupational Safety and Health Act of 1973.

Subd. 14. Hazardous substance. (a) "Hazardous substance" means a chemical or substance, or mixture of chemicals and substances, which:

(1) is regulated by the federal Occupational Safety and Health Administration under the Code of Federal Regulations, title 29, part 1910, subpart Z; or

(2) is either toxic or highly toxic; an irritant; corrosive; a strong oxidizer; a strong sensitizer; combustible; either flammable or extremely flammable; dangerously reactive; pyrophoric; pressure-generating; compressed gas; carcinogen; teratogen; mutagen; reproductive toxic agent; or that otherwise, according to generally accepted documented medical or scientific evidence, may cause substantial acute or chronic personal injury or illness during or as a direct result of any customary or reasonably foreseeable accidental or intentional exposure to the chemical or substance; or

(3) is determined by the commissioner as a part of the standard for the chemical or substance or mixture of chemicals and substances to present a significant risk to worker health and safety or imminent danger of death or serious physical harm to an employee as a result of foreseeable use, handling, accidental spill, exposure, or contamination.

(b) In determining whether a chemical or substance is hazardous under paragraph (a), clause (2) or (3), the commissioner shall, if appropriate, apply the criteria contained in the American National Standard Institute's American National Standard for the Precautionary Labeling of Hazardous Industrial Chemicals, Z129.1-1982, or any later revision of that standard. In addition the commissioner may consider the information contained in appendices which do not appear in the standard and any other available scientific evidence which substantially indicates a chemical or substance or mixture of chemicals and substances is hazardous.

(c) Hazardous substance does not include a substance being developed or handled by a technically qualified individual in a research, medical research, medical diagnostic or medical educational laboratory or in a health care facility or in a clinic associated with the laboratory or health care facility, or in a pharmacy registered and licensed under chapter 151. This exemption applies only to technically qualified individuals and not to persons working in the same work area who are not technically qualified individuals.

Subd. 15. Harmful physical agent. "Harmful physical agent" means a physical agent determined by the commissioner as a part of the standard for that agent to present a significant risk to worker health or safety or imminent danger of death or serious physical harm to an employee. This definition includes but is not limited to radiation, whether ionizing or nonionizing.

Harmful physical agent does not include an agent being developed or utilized by a technically qualified individual in a research, medical research, medical diagnostic or medical educational laboratory or in a health care facility or in a clinic associated with the laboratory or health care facility, or in a pharmacy registered and licensed under chapter 151. The exemption in this clause does not include a physical agent utilized in a laboratory that primarily provides a quality control analysis for a manufacturing process. This exemption applies only to technically qualified individuals and not to persons working in the same work area who are not technically qualified individuals.

Subd. 16. Technically qualified individual; adoption of rule. (a) "Technically qualified individual" means a physician, dentist, pharmacist, or lead research individual, other than a student in one of these fields, who, because of professional or technical education, training, or experience, understands, at the time of exposure, the health risks and the necessary safety precautions associated with each hazardous substance, harmful physical agent, infectious agent, or mixture handled or utilized by the person.

(b) The commissioner shall by rule adopt a standard which specifies the criteria to be considered in determining whether or not a person is a technically qualified individual under this subdivision.

Subd. 17. Hazardous substance or harmful physical agent determinations. For the purposes of this chapter, the determination of what is a hazardous substance or harmful physical agent is part of the occupational safety and health standard concerning that substance or agent adopted under section 182.655, subject only to the rulemaking procedure which the whole standard is subject to under section 182.655.

Subd. 18. Hazardous substance exclusions. (a) The following substances or mixtures are not hazardous substances if they are:

(1) products intended for personal consumption by employees in the workplace;

(2) consumer products packaged for distribution to, and used by, the general public, including any product used by an employer or the employer's employees in the same form, concentration, and manner as it is sold to consumers, and to the employer's knowledge, employee exposure is not significantly greater than the consumer exposure occurring during principal consumer use of the product;

(3) any article, including but not limited to, an item of equipment or hardware, which contains a hazardous substance, if the substance is present in a solid form which does not create a health hazard as a result of being handled by an employee;

(4) any hazardous substance that is bound and not released under normal conditions of work or in a reasonably foreseeable occurrence resulting from workplace operations;

(5) products sold or used in retail food sale establishments and all other retail trade establishments, exclusive of processing and repair work areas;

(6) "intoxicating liquor" as defined in section 340A.101, subdivision 14, or "3.2 percent malt liquor" as defined in section 340A.101, subdivision 19;

(7) "food" as defined in the Federal Food, Drug, and Cosmetic Act, United States Code, title 27, section 321, et seq.; or

(8) any waste material regulated pursuant to the federal Resource Conservation and Recovery Act, Public Law 94-580, but only with respect to any employer in a business which provides a service of collection, processing, or disposal of such waste.

(b) The commissioner may, by inclusion in the standards adopted pursuant to section 182.655, determine whether any of the following may be excluded from the definitions of hazardous substance or harmful physical agent:

(1) waste products labeled pursuant to the Resource Conservation and Recovery Act;

(2) any substance received by an employee in a sealed package and subsequently sold or transferred in that package, if the seal remains intact while the substance is in the employer's workplace; or

(3) any substance, mixture, or product if present in a physical state, volume, or concentration for which there is no valid and substantial evidence that a significant risk to human health may occur from exposure.

Subd. 19. Manufacturer. "Manufacturer" means anyone who produces, synthesizes, extracts, or otherwise makes, processes, blends, packages or repackages a hazardous substance or harmful physical agent. The term manufacturer also includes anyone who imports into this state or distributes within this state a hazardous substance or harmful physical agent. Manufacturer does not include anyone whose primary business concerning the hazardous substance or harmful physical agent is in retail sales to the public.

Subd. 20. Infectious agent. "Infectious agent" means a communicable bacterium, rickettsia, parasites, virus, or fungus determined by the commissioner by rule, with approval of the commissioner of health, which according to documented medical or scientific evidence causes substantial acute or chronic illness or permanent disability as a foreseeable and direct result of any routine exposure to the infectious agent. Infectious agent does not include an agent in or on the body of a patient before diagnosis.

Subd. 21. Affected employee. "Affected employee" means a current employee of a cited employer who is exposed within the scope of employment to the alleged hazard described in the citation.

Subd. 22. Authorized employee representative. "Authorized employee representative" means a labor organization that has a collective bargaining relationship with the cited employer and that represents affected employees.

Subd. 23. Respondent. "Respondent" means a person against whom a complaint has been issued or served.

History: 1973 c 123 art 5 s 7; 1973 c 732 s 2; 1975 c 271 s 6; 1975 c 375 s 1; 1983 c 216 art 1 s 88; 1983 c 316 s 2-7,29; 1984 c 626 s 1; 1985 c 130 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 47; 1989 c 249 s 1-3; 1991 c 233 s 63-65; 1991 c 249 s 31



Section 182.652 — COVERAGE.

Subdivision 1. All places of employment. The provisions of this chapter or any standard or rule promulgated pursuant to this chapter shall apply to all places of employment within this state except as noted in subdivision 2.

Subd. 2. Federal exclusion. Nothing in this chapter shall apply to any working conditions which are under the exclusive jurisdiction of the federal government.

Subd. 3. Relationship with federal government. The department, in the exercise of its duties under this chapter, shall give due consideration to all federal regulations of concurrent jurisdiction and shall avoid unnecessary duplication of enforcement efforts.

History: 1973 c 732 s 3; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1985 c 248 s 70



Section 182.6521 — INDEPENDENT CONTRACTORS.

An independent contractor doing building construction or improvements in the public or private sector must comply with the occupational safety and health standards that apply under this chapter to an employer and its employees. This section applies to an independent contractor however organized including, without limitation, those organized as a partnership, sole proprietorship, or corporation.

History: 1993 c 344 s 1



Section 182.6525 — CRANE OPERATION.

Subdivision 1. Certification required. An individual may not operate a crane with a lifting capacity of five tons or more on a construction site unless the individual has a valid crane operator certificate received from a nationally recognized and accredited certification program. No employer, and no person who is under a contract to construct an improvement to land, may permit any employee, agent, or independent contractor to perform work in violation of this section. A crane operator certification required under this subdivision must be renewed by an accredited certification program every five years.

Subd. 2. Exceptions. The requirements of subdivision 1 do not apply to:

(1) a crane operator trainee or apprentice, if the individual is under the direct supervision of a crane operator who holds a valid crane operator certificate as required in subdivision 1;

(2) a person directly employed by a class 1 or 2 railroad who is qualified by the employing railroad as a crane operator or boom truck operator while performing work on property owned, leased, or controlled by the employing railroad;

(3) a person who is employed by or performing work for a public utility, rural electric cooperative, municipality, telephone company, or industrial manufacturing plant;

(4) a person who is subject to inspection and regulation under the Mine Safety and Health Act, United States Code, title 30, sections 801 through 962;

(5) a person engaged in boating, fishing, agriculture, or arboriculture;

(6) a person who is a member of and performing work for a uniformed service or who is a member of and performing work for the United States Merchant Marine;

(7) a person who is operating a crane for personal use on premises owned or leased by that person; and

(8) a person who is operating a crane in an emergency situation.

Subd. 3. Penalties. An employer or general contractor may be cited by the commissioner for a violation of the certification requirements in this section. A citation is punishable as a serious violation under section 182.666.

History: 2005 c 87 s 1,3



Section 182.653 — RIGHTS AND DUTIES OF EMPLOYERS.

Subdivision 1. Scope. Rights and duties of employers include but are not limited to those specified in this section.

Subd. 2. Conditions and place of employment. Each employer shall furnish to each of its employees conditions of employment and a place of employment free from recognized hazards that are causing or are likely to cause death or serious injury or harm to its employees.

Subd. 3. OSHA standards. Each employer shall comply with occupational safety and health standards or rules promulgated pursuant to this chapter.

Subd. 4. Inspections. Each employer shall refrain from any unreasonable restraint on the right of the commissioner or an authorized representative of the commissioner to inspect the employer's place of business. Each employer shall assist the commissioner, or an authorized representative of the commissioner, in the performance of inspection duties by supplying or by making available information dealing with injury reports, general safety records, and other records required under this chapter, and any necessary personnel or necessary inspection aids.

Subd. 4a. Disclosure requirements. An employer who is a manufacturer of a hazardous substance or a mixture of substances shall provide an employer who purchases the substance with the information necessary for the purchasing employer to comply with subdivision 4b. A manufacturer of equipment which may generate a harmful physical agent environment approximating that allowed by the standard adopted by the commissioner, shall provide an employer who purchases the equipment with the information necessary for the purchasing employer to comply with subdivision 4c. The information shall be provided at the time of purchase and shall be current, accurate, and complete for each substance, equipment, or mixture.

For a mixture of hazardous substances, the manufacturer may provide the information required by this section on the entire product mixture, instead of on each hazardous substance in it, if all of the following conditions are met: hazard test information exists on the mixture itself or adequate information exists to form a valid judgment of the hazardous properties of the mixture itself and the manufacturer indicates that the conclusions drawn are from some source other than direct testing on the mixture; information on the mixture will be as effective in protecting employee health as information on the ingredients; and the hazardous substances in the mixture are identified together, with the information on the mixture.

Subd. 4b. Hazardous substance training. (a) Prior to an employee's initial assignment to a workplace where the employee may be routinely exposed to a hazardous substance or harmful physical agent, the employer shall provide training concerning the hazardous substance or harmful physical agent. The employer shall provide additional instruction whenever the employee may be routinely exposed to any additional hazardous substance or harmful physical agent. The term "routinely exposed" includes the exposure of an employee to a hazardous substance when assigned to work in an area where a hazardous substance has been spilled.

(b) For each hazardous substance to which the employee may be routinely exposed, the employer's training program shall include:

(1) the name or names of the substance including any generic or chemical name, trade name, and commonly used name;

(2) the level, if any and if known, at which exposure to the substance has been restricted according to standards adopted by the commissioner, or, if no standard has been adopted, according to guidelines established by competent professional groups including but not limited to the American Industrial Hygiene Association, the American Conference of Governmental Industrial Hygienists, the Center for Disease Control, the Bureau of Radiological Health, and the American National Standards Institute;

(3) the primary routes of entry and the known acute and chronic effects of exposure at hazardous levels;

(4) the known symptoms of the effects;

(5) any potential for flammability, explosion, or reactivity of the substance;

(6) appropriate emergency treatment;

(7) the known proper conditions for safe use of and exposure to the substance;

(8) procedures for cleanup of leaks and spills;

(9) the name, phone number and address of the manufacturer of the hazardous substance; and

(10) a written copy of all of the above information which shall be readily accessible in the area or areas in which the hazardous substance is used or handled.

(c) Employees who have been routinely exposed to a hazardous substance prior to the effective date of Laws 1983, chapter 316, and who continue to be routinely exposed to that hazardous substance after the effective date of Laws 1983, chapter 316, shall be trained with respect to that hazardous substance within six months of the effective date of Laws 1983, chapter 316.

(d) Training to update the information required to be provided under this subdivision shall be repeated at intervals no greater than one year.

(e) Every employer shall maintain current information for training under this subdivision or for information requests by employees under section 182.654, subdivision 10.

(f) This subdivision does not apply to any employer engaged in a farming operation.

(g) This subdivision does not apply to any nonpublic school or any school district before January 1, 1985.

(h) Any technically qualified individual shall be notified of and may elect to participate in any training or update programs required to be provided under this subdivision to employees who are not technically qualified individuals. The employer shall make a reasonable attempt to allow technically qualified individuals to attend training or update programs which may be held during the employee's scheduled work hours.

Subd. 4c. Harmful physical agent training. (a) For each harmful physical agent to which an employee may be routinely exposed, the employer's training program shall include the information required by the standard for that physical agent as determined by the commissioner, including but not limited to:

(1) the name or names of the physical agent including any commonly used synonym;

(2) the level, if any and if known, at which exposure to the physical agent has been restricted according to standards adopted by the commissioner, or, if no standard has been adopted, according to guidelines established by competent professional groups including but not limited to the American Conference of Governmental Industrial Hygienists, the Center for Disease Control, the Bureau of Radiological Health, and the American National Standards Institute;

(3) the known acute and chronic effects of exposure at hazardous levels;

(4) the known symptoms of the effects;

(5) appropriate emergency treatment;

(6) the known proper conditions for safe use of and exposure to the physical agent;

(7) the name, phone number and address, if appropriate, of the manufacturer of the equipment which generates the harmful physical agent; and

(8) a written copy of all of the above information which shall be readily accessible in the area or areas in which the harmful physical agent is present and where the employee may be exposed to the agent through use, handling or otherwise.

(b) Employees who have been routinely exposed to a harmful physical agent prior to the effective date of Laws 1983, chapter 316, and who continue to be routinely exposed to that harmful physical agent after the effective date of Laws 1983, chapter 316, shall be trained with respect to that harmful physical agent within six months of the effective date of Laws 1983, chapter 316.

(c) Training to update the information required to be provided under this subdivision shall be repeated at intervals no greater than one year.

(d) Every employer shall maintain current information for training under this subdivision or for information requests by employees under section 182.654, subdivision 10.

(e) This subdivision does not apply to any employer engaged in a farming operation.

(f) Any technically qualified individual shall be notified of and may elect to participate in any training or update programs required to be provided under this subdivision to employees who are not technically qualified individuals. The employer shall make a reasonable attempt to allow technically qualified individuals to attend training or update programs which may be held during the employee's scheduled work hours.

Subd. 4d. Waste disposal training. Each employer who is in the business of providing a service of collection, processing, or disposal of waste regulated pursuant to the federal Resource Conservation and Recovery Act, Public Law 94-580, shall provide employees who are routinely exposed to this waste a general safety training program approved by the commissioner. This training program shall be appropriate for the seriousness of the safety hazards commonly encountered by the employees and shall include: training concerning the general safety hazards involved in the collection, processing, or disposal of the waste; proper safety procedures to avoid the deleterious effects of these hazards; and common symptoms of the deleterious effects. Training shall be provided to employees within 60 days of the commissioner's approval of the training program, or, if the employee is employed after this 60-day period, prior to the employees' initial assignment where they will be routinely exposed to waste. The employer's safety training program shall be submitted to the commissioner for approval within two months of the effective date of Laws 1983, chapter 316. Refresher courses reviewing the information of the training program shall be given to employees at intervals no greater than one year.

Subd. 4e. Farming operation training. Each employer who is engaged in a farming operation and employs more than ten employees or who is engaged in a farming operation and maintains a temporary labor camp and employs any of its residents, shall comply with a training program, developed by the commissioner, concerning the hazardous substances and harmful physical agents to which the employees are routinely exposed. The commissioner shall develop this training program in consultation with experts in agricultural work environment hazards. The program shall be designed to fulfill the same purposes as training under subdivisions 4b and 4c, but take into account factors unique to farming operations. These factors shall include but not be limited to the fact that many agricultural employees' primary language is Spanish and the fact that many chemicals used by agricultural employers are labeled under the Federal Insecticide, Fungicide, and Rodenticide Act. The commissioner shall complete implementation of this program by March 1, 1986.

Subd. 4f. Infectious agent training. Each employer shall provide training according to a program developed by the commissioner by rule with approval of the commissioner of health to its employees routinely exposed to an infectious agent. The training shall include the information required by the rule for that agent as developed by the commissioner and shall include, if known, names of infectious agents to which the employee is routinely exposed, proper techniques for the employee to avoid self-contamination, and symptoms and effects of contamination. Training shall be provided upon the initial assignment of the employee to a job where that person will be routinely exposed to an infectious agent. Existing in-service, hospital licensure or certification programs which the commissioner determines substantially comply with the rules adopted pursuant to this subdivision may be certified by the commissioner to satisfy all or a part of the rules.

Infectious agent does not include an agent being developed or regularly utilized by a technically qualified individual in a research, medical research, medical diagnostic, or medical educational laboratory or in a health care facility or in a clinic associated with a laboratory or health care facility, or in a pharmacy registered and licensed under chapter 151.

Training to update the information required to be provided under this subdivision shall be repeated at intervals no greater than one year.

Any technically qualified individual shall be notified of and may elect to participate in any training or update programs required to be provided under this subdivision to employees who are not technically qualified individuals. The employer shall make a reasonable attempt to allow technically qualified individuals to attend training or update programs which may be held during the employee's scheduled work hours.

Subd. 4g. Training statements. Every employer shall have the right to request that their employees sign statements that they have received appropriate training under this subdivision, once training has been completed.

Subd. 5. Employer participation in development of standards. Any employer or association of employers is entitled to participate in the development, revision and revocation of standards by submission of comments on proposed standards, participation in hearings on proposed standards, or by requesting the development of standards on a given issue, under section 182.655.

Subd. 6. Variances. Any employer is entitled, under section 182.655, to seek an order granting a variance from an occupational safety and health standard.

Subd. 7. Trade secrets; privileged communications. Any employer is entitled, under section 182.668, to protection of trade secrets and other legally privileged communications.

Subd. 8. Work place programs or AWAIR. (a) An employer covered by this section must establish a written work place accident and injury reduction program that promotes safe and healthful working conditions and is based on clearly stated goals and objectives for meeting those goals. The program must describe:

(1) how managers, supervisors, and employees are responsible for implementing the program and how continued participation of management will be established, measured, and maintained;

(2) the methods used to identify, analyze, and control new or existing hazards, conditions, and operations;

(3) how the plan will be communicated to all affected employees so that they are informed of work-related hazards and controls;

(4) how work place accidents will be investigated and corrective action implemented; and

(5) how safe work practices and rules will be enforced.

(b) An employer must conduct and document a review of the work place accident and injury reduction program at least annually and document how procedures set forth in the program are met.

Subd. 9. Standard industrial classification list. The commissioner shall adopt, in accordance with section 182.655, a rule specifying a list of either standard industrial classifications of employers or North American industry classifications of employers who must comply with subdivision 8. The commissioner shall demonstrate the need to include each industrial classification on the basis of the safety record or workers' compensation record of that industry segment. An employer must comply with subdivision 8 six months following the date the standard industrial classification or North American industry classification that applies to the employee is placed on the list. The list shall be updated every five years.

Subd. 10. Rulemaking authority. The commissioner's rulemaking authority for the purpose of implementing subdivision 8 is limited to specifying the list of standard industrial classifications as provided in subdivision 9.

History: 1973 c 732 s 4; 1983 c 216 art 1 s 88; 1983 c 316 s 8-14,29; 1984 c 431 s 1-3; 1985 c 130 s 2-6; 1985 c 248 s 70; 1986 c 444; 1986 c 456 s 2-4; 1988 c 629 s 43; 1989 c 249 s 4; 1990 c 508 s 1-3; 1991 c 233 s 67; 2005 c 86 s 1; 2016 c 128 s 1



Section 182.654 — RIGHTS AND DUTIES OF EMPLOYEES.

Subdivision 1. Scope. Rights and duties of employees include but are not limited to those specified in this section.

Subd. 2. OSHA standards. Each employee shall comply with occupational safety and health standards and all rules and orders issued pursuant to this chapter which are applicable to the employee's own actions and conduct.

Subd. 3. Employee participation in development of standards. Any employee or association of employees is entitled to participate in the development, revision and revocation of standards by submission of comments on proposed standards, participation in hearings on proposed standards, or by requesting the development of standards on a given issue, under section 182.655.

Subd. 4. Notification of variance requests. Each employee or an authorized representative shall be notified by an employer of any application for a temporary order granting the employer a variance from any provision of this chapter or standard or rule promulgated pursuant to this chapter.

Subd. 5. Variance hearings. The employee representative shall be given the opportunity to participate in any hearing which concerns an application by an employer for a variance from a standard promulgated under this chapter.

Subd. 6. Petitions. Any employee who may be adversely affected by a standard or variance issued pursuant to section 182.655 may file a petition stating a position with regard to proposed standard or variance with the commissioner.

Subd. 7. Excess exposures. An employee who has been exposed or is being exposed to hazardous substances or harmful physical agents in concentrations or at levels in excess of that provided for by an applicable standard shall be provided by the employer with the opportunities provided in section 182.655, subdivision 10a.

Subd. 8. Right to request inspection. Subject to rules issued pursuant to this chapter any employee or authorized representative of employees has the right to request an inspection and to consult with the commissioner at the time of the physical inspection of any workplace as provided in section 182.659.

Subd. 9. Discriminatory acts prohibited. No employee shall be discharged or in any way discriminated against because such employee has filed any complaint or instituted or caused to be instituted any proceeding or inspection under or related to this chapter or has testified or is about to testify in any such proceeding or because of the exercise by such employee on behalf of the employee or others of any right afforded by this chapter. Discriminatory acts are subject to the sanctions contained in section 182.669.

Subd. 10. Access to information. An employee, except an employee employed in a farming operation with ten or fewer employees and no temporary labor camp, or the designated representative of the employee has the right to request and receive from the employer, within a reasonable period of time, access to information the employer is required to provide the employee under section 182.653, subdivision 4b, 4c, 4d, or 4e. For the purposes of this subdivision and section 182.668, subdivision 5, "designated representative" means a labor organization, as defined in section 179.01, subdivision 6, that represents employees under a valid collective bargaining agreement, or another employee whom an employee or former employee has authorized, in writing, to exercise the employee's rights under this chapter.

Every employee employed in a farming operation with ten or fewer employees and no temporary labor camp, and any agricultural employee association or union representing that employee, shall have the right, upon request, to receive from their employer, within a reasonable period of time, any information on a label that is required by any federal or state health and safety law to be on the container of any substance or chemical to which the employee is routinely exposed.

Subd. 11. Refusal to work under dangerous conditions. An employee acting in good faith has the right to refuse to work under conditions which the employee reasonably believes present an imminent danger of death or serious physical harm to the employee.

A reasonable belief of imminent danger of death or serious physical harm includes but is not limited to a reasonable belief of the employee that the employee has been assigned to work in an unsafe or unhealthful manner with a hazardous substance, harmful physical agent or infectious agent.

An employer may not discriminate against an employee for a good faith refusal to perform assigned tasks if the employee has requested that the employer correct the hazardous conditions but the conditions remain uncorrected.

An employee who has refused in good faith to perform assigned tasks and who has not been reassigned to other tasks by the employer shall, in addition to retaining a right to continued employment, receive pay for the tasks which would have been performed if (1) the employee requests the commissioner to inspect and determine the nature of the hazardous condition, and (2) the commissioner determines that the employee, by performing the assigned tasks, would have been placed in imminent danger of death or serious physical harm.

History: 1973 c 732 s 5; 1983 c 216 art 1 s 88; 1983 c 316 s 15-17,29; 1984 c 431 s 4; 1985 c 130 s 7; 1985 c 248 s 70; 1986 c 444



Section 182.6545 — RIGHTS OF NEXT OF KIN UPON DEATH.

In the case of a death of an employee, the department shall make reasonable efforts to locate the employee's next of kin and shall mail to them copies of the following:

(1) citations and notification of penalty;

(2) notices of hearings;

(3) complaints and answers;

(4) settlement agreements;

(5) orders and decisions; and

(6) notices of appeals.

In addition, the next of kin shall have the right to request a consultation with the department regarding citations and notification of penalties issued as a result of the investigation of the employee's death. For the purposes of this section, "next of kin" refers to the nearest proper relative as that term is defined by section 253B.03, subdivision 6, paragraph (c).

History: 2000 c 488 art 2 s 11



Section 182.655 — OCCUPATIONAL SAFETY AND HEALTH STANDARDS.

Subdivision 1. Standards and variances; exempt rules. Standards and variances shall be proposed, granted, adopted, modified or revoked by the commissioner in accordance with the procedures of this section. The standards and variances are exempt from the Administrative Procedure Act but, to the extent authorized by law to adopt rules, the commissioner may use the provisions of section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to these rules.

Subd. 2. Rulemaking procedures. Whenever the commissioner, in order to serve the objectives of this chapter, determines that a rule should be promulgated under this section, establishing, modifying or revoking an occupational safety and health standard, the commissioner shall publish a proposed rule promulgating, modifying, or revoking an occupational safety or health standard and shall afford interested persons a period of 30 days after publication to submit written data or comments.

On or before the last day of the period provided for the submission of written data or comments, any interested person may file with the commissioner written objections to the proposed rule, stating the grounds therefor and requesting a public hearing on such objections. Within 30 days after the last day for filing such objections, the commissioner shall publish a notice specifying the occupational safety or health standard to which objections have been filed and a hearing requested, and specifying a time and place for such hearing.

Subd. 3. Rule promulgation. Within 60 days after the expiration of the period provided for the submission of written data or comments or within 60 days after the completion of any hearing, the commissioner shall issue a rule promulgating, modifying, or revoking an occupational safety or health standard or make a determination that a rule should not be promulgated. Such a rule may contain a provision delaying its effective date for such period, not in excess of 90 days, as the commissioner determines may be necessary to insure that affected employers and employees will be informed of the existence of the standard and of its terms and that employers affected are given an opportunity to familiarize themselves and their employees with the existence of the requirements of the standard.

Subd. 4. Standards for hazardous substances and harmful physical agents. The commissioner, in adopting standards dealing with hazardous substances or harmful physical agents under this section, shall set the standard which most adequately assures, to the extent feasible, on the basis of the best available evidence, that no employee will suffer material impairment of health or functional capacity even if the employee has regular exposure to the hazard dealt with by the standard for the period of the employee's working life. Development of standards under this subdivision shall be based upon research, demonstrations, experiments, and other information as may be appropriate. In addition to the attainment of the highest degree of health and safety protection for the employee, other considerations shall be the latest available scientific data in the field, the feasibility of the standards, and experience gained under this and other health and safety laws. Whenever practicable, the standard adopted shall be expressed in the terms of objective criteria and of the performance desired.

Subd. 5. Variances. Any employer may apply to the commissioner for a temporary order granting a variance from a standard or any provision thereof promulgated under this section. Such temporary order shall be granted only if the employer files an application which meets the requirements of subdivision 7 and establishes that:

(1) it is unable to comply with a standard by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the standard or because necessary construction or alteration of facilities cannot be completed by the effective date;

(2) it is taking all available steps to safeguard employees against the hazards covered by the standard; and

(3) it has an effective program for coming into compliance with the standard as quickly as practicable.

Subd. 6. Temporary orders. Any temporary order issued under this section shall prescribe the practices, means, methods, operations and processes which the employer must adopt and use while the order is in effect and state in detail the employer's program for coming into compliance with the standard. Such a temporary order may be granted only after notice to employees and to employee representative and an opportunity for a hearing; provided, that the commissioner may issue one interim order to be effective until a decision is made on the basis of a hearing. No temporary order may be in effect for longer than the period needed by the employer to achieve compliance with the standard or one year, whichever is shorter, except that such an order may be renewed not more than twice. No such order shall be renewed unless the requirements of this section are met and an application for renewal is filed at least 90 days prior to the expiration date of the order. No interim order may remain in effect for longer than 180 days.

Subd. 7. Applications for temporary orders. An application for a temporary order under this section shall contain:

(1) a specification of the standard or portion thereof from which the employer seeks a variance;

(2) a representation by the employer, supported by representations from qualified persons having first hand knowledge of the facts represented, that it is unable to comply with the standard or portion thereof and a detailed statement of the reasons therefor;

(3) a statement of the steps being taken and which will be taken, with specific dates, to protect employees against the hazards covered by the standard;

(4) a statement of when it expects to be able to comply with the standard and what steps it has taken and will take, with specific dates, to come into compliance with the standard; and

(5) a certification that it has informed employees of the application by giving a copy thereof to their authorized representative, posting a statement giving a summary of the application and specifying where a copy may be examined at the place or places where notices to employees are normally posted, and by other appropriate means, and that it has informed employees of their right to petition the commissioner for a hearing.

Subd. 8. Permanent variances. Any affected employer may apply to the commissioner for a rule or order for a permanent variance from a standard promulgated under this section. Affected employees shall be given a notice of each such application and an opportunity to participate in a hearing. The commissioner shall issue such rule or order if the commissioner determines on the record, after opportunity for an inspection where appropriate and a hearing, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used by an employer will provide employment and places of employment to employees which are as safe and healthful as those which would prevail if there was compliance with the standard. The rule or order so issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations and processes which it must adopt and utilize. Such a rule or order may be modified or revoked upon application by an employer, employees, or by the commissioner on the commissioner's own motion, in the manner prescribed for its issuance under this subdivision at any time after six months from its issuance.

Subd. 9. Variance for experimental techniques. The commissioner is authorized to grant a variance from any standard or portion thereof whenever the commissioner determines that such variance is necessary to permit an employer to participate in an experiment approved by the commissioner or the United States Secretary of Labor or the United States Secretary of Health, Education and Welfare, designed to demonstrate or validate new and improved techniques to safeguard the health and safety of workers.

Subd. 10. Labels and other warnings. (a) Any standard adopted under this section shall prescribe the use of labels or other appropriate forms of warning as are necessary to insure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions of safe use or exposure.

(b) In the case of containers containing a hazardous substance or equipment which generates a harmful physical agent, a label is required as an appropriate form of warning in providing substantially the same information as required under section 182.653, subdivision 4b, 4c, or 4e. As a minimum, a hazardous substance container must be tagged or marked with (1) the identity of the hazardous substance; (2) the appropriate hazard warnings; and (3) the name and address of the chemical manufacturer, importer, or other responsible party.

(c) A label may be a coded reference to an appropriate and accessible data sheet containing the information required under section 182.653, subdivision 4b, 4c, or 4e. When appropriate, a current data sheet may be affixed to, or posted in, accessible close proximity to a container containing a hazardous substance or a work area where there is a harmful physical agent in satisfaction of standards adopted for labels under this chapter. Containers may be labeled pursuant to federal or state labeling requirements that the commissioner certifies as satisfying the labeling standards adopted under this chapter. Specifically, pesticides that are labeled in accordance with the federal Insecticide, Fungicide and Rodenticide Act (United States Code, title 7, section 136 et seq.); any food, food additive, color additive, drug, or cosmetic including materials intended for use as ingredients in products labeled in accordance with the requirements of the Federal Food, Drug, and Cosmetic Act (United States Code, title 21, section 301 et seq.); distilled spirits, (beverage alcohols), wine, or malt beverage labeled in accordance with the federal Alcohol Administration Act (United States Code, title 27, section 201 et seq.); any consumer products as defined in the Consumer Product Safety Act (United States Code, title 15, section 2051 et seq.) and labeled in accordance with the requirement of that act; or any hazardous substance as defined in the federal Hazardous Substances Act (United States Code, title 15, section 1261 et seq.) and labeled in accordance with the requirements of that act shall meet the requirements of the labeling standards adopted under this chapter.

Subd. 10a. Protective equipment; monitoring exposure levels; medical exams. Where appropriate, standards shall prescribe suitable protective equipment, if feasible engineering and administrative methods of protection alone do not provide adequate protection, and this equipment shall be made available by and at the cost of the employer. The standards shall also provide for monitoring or measuring employee exposure at the locations and intervals and in the manner as may be necessary and appropriate for the protection of employees. Where appropriate, a standard shall prescribe the type and frequency of medical examinations or other tests which shall be made available by the employer, or at the employer's cost, to employees exposed to hazards in order to most effectively determine whether the health of those employees is adversely affected by the exposure. The results of these examinations or tests shall be furnished only to the commissioner, the employee's physician, at the request of the employee, and the employer with notice to the employee.

Subd. 11. Emergency temporary standards. (a) The commissioner shall adopt an emergency temporary standard to take immediate effect upon publication if the commissioner determines:

(1) that employees are exposed to grave or imminent danger from exposure to hazardous substances or harmful physical agents or other hazards; and

(2) that the emergency standard is necessary to protect employees from the danger. The standard shall be effective until superseded by a standard adopted in accordance with the procedures prescribed in subdivision 2.

(b) Upon publication of the standard or standards, which interested persons may receive upon request and payment of fees, the commissioner shall commence a proceeding in accordance with subdivision 2 and the standard as published shall also serve as a proposed rule for the proceeding; the commissioner shall adopt a standard under this section no later than six months after the publication of the emergency standard.

Subd. 12. Standards affecting interstate commerce. Standards promulgated under this section shall not be different from federal standards where the standard significantly affects interstate commerce, unless such standards are required by compelling local conditions and do not unduly burden interstate commerce.

Subd. 13. Relation to federal law. All standards adopted by the commissioner shall be at least as effective as those which are presently or will, in the future, be promulgated under section 6 of the federal Occupational Safety and Health Act of 1970.

Subd. 14. Relation to other standard-setting organizations. The commissioner may recommend for adoption those portions of current occupational health and safety standards deemed significant and deserving of mandatory status adopted by the Threshold Limit Value Committees of the American Conference of Governmental Industrial Hygienists, the American National Standards Institute, or other recognized national standard-setting organizations and recommended to the commissioner by the council; and may further periodically adopt changes in such standards under the same circumstances but not more often than once a year.

History: 1973 c 732 s 6; 1975 c 271 s 6; 1981 c 253 s 27; 1982 c 424 s 130; 1983 c 216 art 1 s 88; 1983 c 316 s 18-21,29; 1985 c 130 s 8,9; 1986 c 444; 1997 c 187 art 5 s 27



Section 182.6551 — CITATION; SAFE PATIENT HANDLING ACT.

Sections 182.6551 to 182.6554 may be cited as the "Safe Patient Handling Act."

History: 2007 c 135 art 2 s 23; 2009 c 159 s 81



Section 182.6552 — DEFINITIONS.

Subdivision 1. Direct patient care worker. "Direct patient care worker" means an individual doing the job of directly providing physical care to patients including nurses, as defined by section 148.171, who provide physical care to patients.

Subd. 2. Health care facility. "Health care facility" means a hospital with a North American Industrial Classification system code of 622110, 622210, or 622310; an outpatient surgical center with a North American Industrial Classification system code of 621493; and a nursing home with a North American Industrial Classification system code of 623110.

Subd. 3. Safe patient handling. "Safe patient handling" means a process, based on scientific evidence on causes of injuries, that uses safe patient handling equipment rather than people to transfer, move, and reposition patients in all health care facilities to reduce workplace injuries. This process also reduces the risk of injury to patients.

Subd. 4. Safe patient handling equipment. "Safe patient handling equipment" means engineering controls, lifting and transfer aids, or mechanical assistive devices used by nurses and other direct patient care workers instead of manual lifting to perform the acts of lifting, transferring, and repositioning health care facility patients and residents.

Subd. 5. Clinical settings that move patients. "Clinical settings that move patients" means physician, dental, and other outpatient care facilities, except for outpatient surgical settings, where service requires movement of patients from point to point as part of the scope of service.

History: 2007 c 135 art 2 s 24; 2009 c 159 s 82; 2015 c 54 art 2 s 1



Section 182.6553 — SAFE PATIENT HANDLING PROGRAM.

Subdivision 1. Safe patient handling program required. (a) Every licensed health care facility in the state shall adopt a written safe patient handling policy establishing the facility's plan to achieve the goal of minimizing manual lifting of patients by nurses and other direct patient care workers by utilizing safe patient handling equipment.

(b) The program shall address:

(1) assessment of hazards with regard to patient handling;

(2) the acquisition of an adequate supply of appropriate safe patient handling equipment;

(3) initial and ongoing training of nurses and other direct patient care workers on the use of this equipment;

(4) procedures to ensure that physical plant modifications and major construction projects are consistent with program goals; and

(5) periodic evaluations of the safe patient handling program.

Subd. 2. Safe patient handling committee. (a) Every licensed health care facility in the state shall establish a safe patient handling committee either by creating a new committee or assigning the functions of a safe patient handling committee to an existing committee.

(b) Membership of a safe patient handling committee or an existing committee must meet the following requirements:

(1) at least half the members shall be nonmanagerial nurses and other direct patient care workers; and

(2) in a health care facility where nurses and other direct patient care workers are covered by a collective bargaining agreement, the union shall select the committee members proportionate to its representation of nonmanagerial workers, nurses, and other direct patient care workers.

(c) A health care organization with more than one covered health care facility may establish a committee at each facility or one committee to serve this function for all the facilities. If the organization chooses to have one overall committee for multiple facilities, at least half of the members of the overall committee must be nonmanagerial nurses and other direct patient care workers and each facility must be represented on the committee.

(d) Employees who serve on a safe patient handling committee must be compensated by their employer for all hours spent on committee business.

Subd. 3. Facilities with existing programs. A facility that has already adopted a safe patient handling policy that satisfies the requirements of subdivision 1, and established a safe patient handling committee by July 1, 2008, is considered to be in compliance with those requirements. The committee must continue to satisfy the requirements of subdivision 2, paragraph (b), on an ongoing basis.

Subd. 4. Committee duties. A safe patient handling committee shall:

(1) complete a patient handling hazard assessment that:

(i) considers patient handling tasks, types of nursing units, patient populations, and the physical environment of patient care areas;

(ii) identifies problems and solutions;

(iii) identifies areas of highest risk for lifting injuries; and

(iv) recommends a mechanism to report, track, and analyze injury trends;

(2) make recommendations on the purchase, use, and maintenance of an adequate supply of appropriate safe patient handling equipment;

(3) make recommendations on training of nurses and other direct patient care workers on use of safe patient handling equipment, initially when the equipment arrives at the facility and periodically afterwards;

(4) conduct annual evaluations of the safe patient handling implementation plan and progress toward goals established in the safe patient handling policy; and

(5) recommend procedures to ensure that, when remodeling of patient care areas occurs, the plans incorporate safe patient handling equipment or the physical space and construction design needed to accommodate safe patient handling equipment at a later date.

Subd. 5. Training materials. The commissioner shall make training materials on implementation of this section available to all health care facilities at no cost as part of the training and education duties of the commissioner under section 182.673.

Subd. 6. Enforcement. This section shall be enforced by the commissioner under sections 182.66 and 182.661. A violation of this section is subject to the penalties provided under section 182.666.

Subd. 7. Grant program. The commissioner may make grants to health care facilities to acquire safe patient handling equipment and for training on safe patient handling and safe patient handling equipment. Grants to any one facility may not exceed $40,000. A grant must be matched on a dollar-for-dollar basis by the grantee. The commissioner shall establish a grant application process. The commissioner may give priority for grants to facilities that demonstrate that acquiring safe patient handling equipment will impose a financial hardship on the facility. For health care facilities that provide evidence of hardship, the commissioner may waive the 50 percent match requirement and may grant such a facility more than $40,000. Health care facilities that the commissioner determines are experiencing hardship shall not be required to meet the safe patient handling requirements until July 1, 2012.

History: 2007 c 135 art 2 s 25; 1Sp2011 c 4 art 3 s 2; 2015 c 54 art 5 s 1,2



Section 182.6554 — SAFE PATIENT HANDLING IN CLINICAL SETTINGS.

Subdivision 1. Safe patient handling plan required. (a) By July 1, 2010, every clinical setting that moves patients in the state shall develop a written safe patient handling plan to achieve by January 1, 2012, the goal of ensuring the safe handling of patients by minimizing manual lifting of patients by direct patient care workers and by utilizing safe patient handling equipment.

(b) The plan shall address:

(1) assessment of risks with regard to patient handling that considers the patient population and environment of care;

(2) the acquisition of an adequate supply of appropriate safe patient handling equipment;

(3) initial and ongoing training of direct patient care workers on the use of this equipment;

(4) procedures to ensure that physical plant modifications and major construction projects are consistent with plan goals; and

(5) periodic evaluations of the safe patient handling plan.

(c) A health care organization with more than one covered clinical setting that moves patients may establish a plan at each clinical setting or establish one plan to serve this function for all the clinical settings.

Subd. 2. Facilities with existing programs. A clinical setting that moves patients that has already adopted a safe patient handling plan that satisfies the requirements of subdivision 1, or a clinical setting that moves patients that is covered by a safe patient handling plan that is covered under and consistent with section 182.6553, is considered to be in compliance with the requirements of this section.

Subd. 3. Training materials. The commissioner shall make training materials on implementation of this section available at no cost to all clinical settings that move patients as part of the training and education duties of the commissioner under section 182.673.

Subd. 4. Enforcement. This section shall be enforced by the commissioner under section 182.661. An initial violation of this section shall not be assessed a penalty. A subsequent violation of this section is subject to the penalties provided under section 182.666.

History: 2009 c 159 s 83



Section 182.6555 — REDUCING OCCUPATIONAL EXPOSURES TO BLOOD-BORNE PATHOGENS THROUGH SHARPS INJURIES.

(a) Employers must comply with Code of Federal Regulations, title 29, section 1910.1030, to eliminate or minimize employee exposure to blood-borne pathogens through sharps injuries.

(b) Written exposure control plans prepared by employers must be reviewed at least annually and whenever necessary to reflect new or modified tasks and procedures which affect occupational exposures and to reflect new or revised employee positions with occupational exposure. The requirement to review and update the plan means that the plan must reflect changes in technology that eliminate or reduce exposure to blood-borne pathogens. The exposure control plan must document consideration and implementation of appropriate commercially available and effective engineering controls, for example, needleless systems and sharps with engineered sharps injury protection, designed to eliminate or minimize exposure.

(c) A safety committee established under section 182.676 must make advisory recommendations for the use of effective engineering controls. The recommendations are not binding on the employer. One-half of the members of the safety committee must be employee representatives of job classifications that would use or may reasonably anticipate encountering any device in the category being evaluated in the performance of the employee's duties. The employer may establish a subcommittee of the safety committee to meet the requirements of this paragraph. One-half of the members of this subcommittee must be employee representatives of job classifications that would use or may reasonably anticipate encountering any device in the category being evaluated in the performance of the employee's duties. Employers not required to establish a safety committee under section 182.676 must involve their employees in the evaluation of effective engineering controls.

(d) MS 2002 [Expired, 2000 c 351 s 1]

(e) Employers must establish internal procedures to document the route of exposure and the circumstances under which an exposure incident occurred. This information should include:

(1) engineering controls in use at the time;

(2) work practices followed;

(3) a description and brand name of the device in use;

(4) protective equipment or clothing that was used at the time of the exposure incident;

(5) location;

(6) procedure being performed when the incident occurred;

(7) the employee's training; and

(8) the injured employee's opinion about whether any other engineering, administrative, or work practice control could have prevented the injury and the basis for that opinion.

History: 2000 c 351 s 1



Section 182.656 — OCCUPATIONAL SAFETY AND HEALTH ADVISORY COUNCIL.

Subdivision 1. Council creation; makeup of council. An Occupational Safety and Health Advisory Council consisting of 12 members appointed by the commissioner of labor and industry is created to advise the department. The council members shall be chosen so that three shall represent management; three shall represent labor; three shall represent occupational safety and health professions; and three shall represent the general public.

The commissioner of labor and industry shall designate one of the public members as chair. The members shall be selected upon the basis of their experience and competence in the field of occupational safety and health. The commissioner of labor and industry shall be an ex officio member and shall serve as secretary of the council. The council shall elect from its members, by a concurring vote of not less than six members, other officers as necessary to carry out the duties thereof.

Subd. 2. [Repealed, 1975 c 315 s 26]

Subd. 3. Meetings. A majority of the council members constitutes a quorum. The council shall meet at the call of its chair, or upon request of any six members. A tape recording of the meeting with the tape being retained for a one-year period will be available upon the request and payment of costs to any interested party. The council shall expire and the terms, compensation, and removal of members shall be as provided in section 15.059.

History: 1973 c 732 s 7; 1975 c 271 s 6; 1975 c 315 s 14; 1977 c 305 s 45; 1984 c 531 s 6; 1986 c 444; 1993 c 132 s 4; 1997 c 192 s 30; 2001 c 161 s 36; 2003 c 38 s 2; 2009 c 78 art 6 s 18; 2014 c 286 art 8 s 26



Section 182.657 — RULES.

The commissioner shall promulgate, in accordance with chapter 14, such rules as may be deemed necessary to carry out the responsibilities of this chapter, except for those responsibilities contained in section 182.655, including rules dealing with the inspection of places of employment.

History: 1973 c 732 s 8; 1982 c 424 s 130; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1985 c 248 s 70



Section 182.6575 — WAIVER PROHIBITED.

No employer may request or require any employee to waive any rights under this chapter or under occupational safety and health standards adopted pursuant to this chapter.

History: 1983 c 316 s 22



Section 182.658 — POSTING REQUIREMENTS.

The commissioner shall issue rules requiring that employers, through posting of notices or other appropriate means, keep their employees informed of their protections and obligations under this chapter including the provisions of applicable standards.

History: 1973 c 732 s 9; 1983 c 316 s 23; 1985 c 248 s 70



Section 182.659 — INSPECTIONS.

Subdivision 1. Authority to inspect. In order to carry out the purposes of this chapter, the commissioner, upon presenting appropriate credentials to the owner, operator, or agent in charge, is authorized to enter without delay and at reasonable times any place of employment; and to inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, any such place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials therein, and to question privately any such employer, owner, operator, agent or employee.

Subd. 1a. Proof of crane operator certification. An individual who is operating a crane on a worksite shall provide proof of certification required under section 182.6525 upon request by an investigator.

Subd. 2. Powers of commissioner. In making inspections and investigations under this chapter the commissioner shall have the power to administer oaths, certify as to official acts, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and production of papers, books, documents, records and testimony. In case of failure of any person to comply with any subpoena lawfully issued, or on the refusal of any witness to produce evidence or to testify to any matter regarding which the person may be lawfully interrogated, the district court shall, upon application of the commissioner, compel obedience proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify therein.

Subd. 3. Aiding of inspection. Subject to rules issued by the commissioner, a representative of the employer and a representative authorized by employees shall be given an opportunity to accompany the commissioner during the physical inspection of any workplace under subdivision 1 for the purpose of aiding such inspection. The authorized representative of employees shall also be given the opportunity to participate in any conference or discussion held prior to or during any such inspection. Where there is no authorized employee representative, the commissioner shall consult with a reasonable number of employees concerning matters of health and safety in the workplace. No employee as a consequence of aiding such inspection shall lose any privilege or payment that the employee would otherwise earn, such loss being a discriminatory act subject to the sanctions contained in section 182.669.

Subd. 4. Request for inspection. Any employee or representative of employees who believes that a violation of a safety or health standard exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving notice to the commissioner of such violation or danger. Any such notice shall be reduced to writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the employee or representative of employees. A copy of the notice shall be provided the employer or agent no later than the time of the inspection, except that, upon the request of the person giving such notice, the employee's name and the names of individual employees referred to therein shall not appear in such copy or on any record published, released, or made available pursuant to section 182.663, subdivision 4. If upon receipt of such notification the commissioner determines that there are reasonable grounds to believe that such violation or danger exists, the commissioner shall make a special inspection in accordance with the provisions of this section as soon as practicable, to determine if such danger or violation exists. An inspection conducted pursuant to a complaint may cover all of the premises of the employer and shall not be limited to that portion of the premises specified in the notice. If the commissioner determines that there are no reasonable grounds to believe that such a violation or danger exists the commissioner shall notify the employee or representative of employees in writing of such determination. Upon such notification the employee or the employee representative may request the commissioner to reconsider the determination. Upon receiving such request the commissioner shall review the determination.

Subd. 5. Reporting of violations. Prior to or during any inspection of a workplace, any employee or representative of employees employed in such workplace may notify the commissioner, in writing, of any violation of this chapter which they have reason to believe exists in such workplace. The commissioner shall, by rule, establish procedures for informal review of any refusal by a representative of the commissioner to issue a citation with respect to any such alleged violation and shall furnish the employees or representative of employees requesting such review a written statement of the reasons for the commissioner's final disposition of the case.

Subd. 6. Court orders for entrance and inspection. Upon the refusal or anticipated refusal, based on an employer's refusal to permit entrance on a prior occasion, of an owner, operator, or agent in charge to permit entry as specified in this chapter, the commissioner may apply for an order in the district court in the county in which a workplace is located, which compels the employer to permit the commissioner to enter and inspect the workplace.

Subd. 7. Advance notice of inspection. (a) Advance notice may not be authorized by the commissioner except:

(1) in cases of apparent imminent danger to enable the employer to abate the danger as quickly as possible;

(2) in circumstances where the inspection can most effectively be conducted after regular business hours or where special preparations are necessary for an inspection;

(3) where necessary to assure the presence of representatives of the employer and employees or the appropriate personnel needed to aid in the inspection;

(4) in other circumstances where the commissioner determines that the giving of advance notice would enhance the probability of an effective and thorough inspection; and

(5) the reason for advance notice and the results will be recorded and retained on an appropriate form.

(b) When advance notice is given to an employer, such notice shall also be given by the commissioner to the authorized representative of employees if the identity of such representative is known to the employer.

(c) Violations of this subdivision are subject to the sanctions contained in section 182.667, subdivision 3.

Subd. 8. Protection from subpoena; data. Neither the commissioner nor any employee of the department, including those employees of the Department of Health providing services to the Department of Labor and Industry, pursuant to section 182.67, subdivision 1, is subject to subpoena for purposes of inquiry into any occupational safety and health inspection except in enforcement proceedings brought under this chapter. Data that identify individuals who provide data to the department as part of an investigation conducted under this chapter shall be private.

History: 1973 c 732 s 10; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1985 c 130 s 10; 1985 c 248 s 70; 1986 c 444; 1987 c 46 s 1,2; 2001 c 202 s 11; 2005 c 87 s 2,3



Section 182.66 — CITATIONS.

Subdivision 1. Written citations. After an inspection or investigation, if the commissioner believes that an employer has violated a requirement of section 182.653, or any standard, rule or order adopted pursuant to this chapter, the commissioner shall, with reasonable promptness and in no event later than six months following the inspection, issue a written citation to the employer by certified mail. The citation shall describe with particularity the nature of the violation, including a reference to the provision of the act, standard, rule or order alleged to have been violated. In addition, the citation shall fix a reasonable time for the abatement of the violation.

Subd. 2. Posting requirement. Each citation issued under this section, and the penalty proposed to be assessed under section 182.666, or a copy or copies thereof, shall be prominently posted, as prescribed in rules issued by the commissioner, at or near each place a violation referred to in the citation occurred. Each citation and proposed penalty shall be posted for a minimum period of 20 days.

Subd. 3. De minimis violations. The commissioner may prescribe procedures for the issuance of a notice in lieu of a citation with respect to de minimis violations which have no direct or immediate relationship to safety and health.

History: 1973 c 732 s 11; 1975 c 375 s 2; 1983 c 316 s 24; 1985 c 248 s 70; 2003 c 38 s 3



Section 182.661 — ENFORCEMENT.

Subdivision 1. Notice of penalty; contesting a penalty. If, after an inspection or investigation, the commissioner issues a citation under section 182.66, the commissioner shall notify the employer by certified mail of the penalty, if any, proposed to be assessed under section 182.666 and that the employer has 20 calendar days within which to file a notice of contest and certification of service, on a form provided by the commissioner, indicating that the employer wishes to contest the citation, type of violation, proposed assessment of penalty, or the period of time fixed in the citation given for correction of violation. A copy of the citation and the proposed assessment of penalty shall also be mailed to the authorized employee representative including, in the case of the death of an employee, the next of kin. If within 20 calendar days from the receipt of the penalty notice issued by the commissioner the employer fails to file the notice of contest, and no notice of contest is filed by any employee or authorized representative of employees under subdivision 3 within such time, the citation and assessment, as proposed, shall be deemed a final order of the commissioner and not subject to review by any court or agency.

Subd. 2. Failure to correct a violation. If the commissioner has reason to believe that an employer has failed to correct a violation for which a citation has been issued within the period permitted for its correction, which period shall not begin to run until the entry of a final order by the commissioner in case of any review proceedings under this section initiated by the employer in good faith and not solely for delay or avoidance of penalties, the commissioner shall notify the employer by certified mail of such failure and of the penalty proposed to be assessed under section 182.666 by reason of such failure, and that the employer has 20 calendar days within which to file a notice of contest and certification of service, on a form provided by the commissioner, indicating that the employer wishes to contest the commissioner's notification or the proposed assessment of penalty. If, within 20 calendar days from the receipt of penalty notification issued by the commissioner, the employer fails to file the notice of contest indicating that the employer intends to contest the notification or proposed assessment of penalty, the penalty notification and assessment, as proposed, shall be deemed a final order of the commissioner and not subject to review by any court or agency.

Subd. 2a. Action in district court. The commissioner may bring an action in district court for injunctive or other appropriate relief including monetary damages if the employer fails to comply with a final order of the commissioner.

Subd. 3. Contested citations or penalties. If an employer notifies the commissioner that the employer intends to contest the citation or the proposed assessment of penalty or the employee or the authorized employee representative notifies the commissioner that the employee intends to contest the time fixed for abatement in the citation issued under section 182.66, the citation, the type of alleged violation, the proposed penalty, or notification issued under subdivision 1 or 2, the commissioner shall resolve the matter by settlement agreement, petition the board for a decision based on stipulated facts, or refer the matter to an administrative law judge for a hearing in accordance with the applicable provisions of chapter 14. Where the commissioner refers a matter for a contested case hearing, the administrative law judge shall make findings of fact, conclusions of law, and any appropriate orders. The determinations shall be the final decision of the commissioner and may be appealed to the board by any party. The rules of procedure prescribed by the commissioner shall provide affected employees or authorized representatives of affected employees an opportunity to participate as parties to hearings under this subdivision. Upon receipt of notice of hearing under this subdivision, the employer shall serve such notice as required by rule.

Subd. 3a. Posting and service requirements. As prescribed in rules issued by the commissioner, each notice of intent to contest the citation, proposed assessment of penalty, or period of time fixed in the citation for correction of the violation shall be prominently posted at or near each place a violation referred to in the citation occurred or served on affected employers, employees, and authorized employee representatives. If the contesting employer, employee, or authorized employee representative fails to post or serve the notice of intent to contest the citation, the proposed assessment of penalty, or the period of time fixed for correction of the violation within the time prescribed in rules issued by the commissioner, the administrative law judge may render a default judgment in favor of the commissioner.

Subd. 3b. Service of notices. The contesting party shall serve a copy of the notice of contest and notice to employees, on forms provided by the commissioner, upon unrepresented affected employees and authorized employee representatives on or before the date the notice of contest is filed with the commissioner. For purposes of this section, filing may be accomplished by United States mail addressed to the commissioner. Filing is timely if the document is deposited in the United States mail and postmarked within the time fixed for filing or otherwise timely received by the commissioner.

Subd. 4. Relation to federal enforcement provisions. Enforcement of this section shall continue to be at least as effective as the enforcement as provided for in the federal Occupational Safety and Health Act of 1970.

Subd. 5. Settlement. Where the parties resolve a contested matter by settlement agreement, the contesting party shall serve a copy of the agreement upon affected employees and authorized employee representatives. Affected employees and authorized employee representatives may file, with the commissioner, an objection to the settlement agreement. The objections must be filed within ten calendar days after service of the agreement. Upon receipt of an objection to a settlement agreement, the commissioner may refer the agreement to the Office of Administrative Hearings for assignment to an administrative law judge who shall give consideration to the objection before approving or disapproving the agreement. If no timely objection is made, the settlement agreement becomes a final order of the commissioner.

Subd. 6. Complaint and answer. The commissioner shall serve a complaint on all parties no later than 90 calendar days after receiving a notice of contest. The contesting party shall serve an answer on all the parties within 20 calendar days after service of the complaint.

History: 1973 c 732 s 12; 1975 c 271 s 6; 1975 c 375 s 3,4; 1Sp1981 c 4 art 2 s 16; 1982 c 424 s 130; 1985 c 130 s 11,12; 1986 c 444; 1987 c 46 s 3; 1991 c 233 s 66,68-74; 1997 c 81 s 1; 2000 c 488 art 2 s 12



Section 182.662 — PROCEDURES TO COUNTERACT SERIOUS AND IMMINENT DANGERS.

Subdivision 1. Temporary order. If an inspector finds any condition or practice in any place of employment which presents a substantial probability that the condition or practice could result in death or serious physical harm, the inspector shall issue an order, after consultation either by phone or in person with the commissioner and upon the commissioner's recommendation, which prohibits the employment or continuing operational process until such steps as may be necessary are taken to correct or remove the situation. This order shall not be effective for a period longer than three days.

Subd. 2. District court jurisdiction. The district courts shall have jurisdiction, upon petition of the commissioner, to restrain any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise provided by this chapter. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct, or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists, except individuals whose presence is necessary to avoid, correct, or remove such imminent danger or to maintain the capacity of a continuous process operation to resume normal operations without a complete cessation of operations, or where a cessation of operations is necessary, to permit such to be accomplished in a safe and orderly manner.

Subd. 3. Injunctive relief; temporary restraining orders. Upon the filing of any such petition the district court shall have jurisdiction to grant such injunctive relief or temporary restraining order pending the outcome of an enforcement proceeding pursuant to this chapter. The proceeding shall be as provided by the Rules of Civil Procedure of the district courts, except that no temporary restraining order issued without notice shall be effective for a period longer than five days.

Subd. 4. Venue. The venue for actions brought under this section shall be any county in which the commissioner has an office, or in which the place of employment, where such a danger exists, is located.

Subd. 5. Notice to affected parties. Whenever and as soon as an inspector concludes that conditions or practices described in subdivision 1 exist in any place of employment, the inspector shall inform the affected employees and employers of the danger and that the inspector is recommending to the commissioner that relief be sought.

Subd. 6. Writ of mandamus. If the commissioner arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure, or the representative of such employees, may bring an action against the commissioner in district court for a writ of mandamus to compel the commissioner to seek such an order and for such further relief as may be appropriate.

History: 1973 c 732 s 13; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1986 c 444



Section 182.6625 — HONORING DECEASED WORKERS.

At the request of the family of a worker involved in a fatal accident killed while working on a public construction project, the commissioner shall erect a plaque in honor of the deceased worker. The plaque shall be located on the completed project and be reasonably visible to the public.

History: 1991 c 192 s 1



Section 182.663 — STATISTICS AND RECORD KEEPING.

Subdivision 1. Statistics program. In order to further the purposes of this chapter, the commissioner shall develop and maintain an effective program of collection, compilation, and analysis of occupational safety and health statistics. Such programs may cover all employments within the scope of this chapter. The commissioner shall compile accurate statistics on work deaths, injuries and illnesses which shall include all deaths and all disabling, serious, or significant injuries and illnesses, whether or not involving loss of time from work, other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restrictions of work or motion, or transfer to another job. Such programs shall be developed so that the state may coordinate and cooperate with a federal data collection and record-keeping program.

Subd. 2. Employer records. Each employer shall make, keep and preserve, and make available to the commissioner such records regarding the employer's activities relating to this chapter as the commissioner may prescribe by rules as necessary or appropriate for the enforcement of this chapter or for the development of information regarding the causes and prevention of occupational accidents and illnesses. The records which the commissioner shall require the employer to make, keep and preserve shall be at least as effective as those required by the United States Department of Labor.

Subd. 3. Records on hazardous substances and harmful physical agents. The commissioner shall adopt rules requiring employers to maintain accurate records of employee exposures to hazardous substances or harmful physical agents which are required to be monitored under this chapter. The rules shall provide employees or their representatives with an opportunity to have access to the records. The rules shall provide employees or their representatives with an opportunity to observe the monitoring or measuring and to have access to the records and reports of the monitoring and measuring. In order to carry out the provisions of this section, the rules may include provisions requiring employers to conduct periodic inspections. An employer shall promptly notify an employee who has been or is being exposed to hazardous substances or harmful physical agents in concentrations or at levels which exceed those prescribed by an applicable occupational safety and health standard adopted under this chapter, and shall inform any employee who is being exposed of the corrective action being taken.

Subd. 4. Reports. The commissioner is authorized to compile, analyze, and publish annually, either in summary or detailed form, all reports or information obtained under this section, and to cooperate with the United States Department of Labor in obtaining national summaries of occupational deaths, injuries and illnesses. The commissioner shall preserve the anonymity of each employee with respect to whom medical reports or information is obtained.

Subd. 5. Standards for collection of information. Any information obtained by the commissioner under this chapter shall be obtained with a minimum burden upon employers, especially those operating small business. Unnecessary duplication of efforts in obtaining information shall be reduced to the maximum extent feasible.

History: 1973 c 732 s 14; 1983 c 216 art 1 s 88; 1983 c 316 s 25,29; 1985 c 248 s 70; 1986 c 444



Section 182.664 — OCCUPATIONAL SAFETY AND HEALTH REVIEW BOARD.

Subdivision 1. Creation and makeup of board. There is hereby created the Occupational Safety and Health Review Board, consisting of three members to be appointed by the governor. The governor shall designate one member to serve as chair. The review board members shall be chosen so that one shall represent management; one shall represent labor; and one shall represent the general public. The members shall be chosen from persons qualified by education, training or experience to carry out the functions of the board. Service on such board for a term shall not render a person ineligible for reappointment.

Subd. 1a. Section 15.0575 applies. The membership terms, compensation, removal of members, and filling of vacancies on the board shall be as provided in section 15.0575.

Subd. 2. [Repealed, 1991 c 233 s 110]

Subd. 3. Powers and duties of board. The review board shall review and decide appeals from final decisions and orders of the commissioner, including decisions issued by administrative law judges, petitions to vacate final orders of the commissioner, and with the agreement of the parties, may review and decide petitions for decisions based on stipulated facts. The powers of the board in the conduct of hearings, including the power to sign decisions and orders, may be delegated to a member, members, or the board chair. The board may schedule a hearing for purposes of taking oral argument. A notice stating the time and place of the hearing must be given ten days in advance of such a hearing to the parties and copies of the notice of such hearing shall be served by the employer as rules of the board shall require. The hearings shall be open to the public and the board's decisions and orders shall be maintained and available for examination.

Subd. 4. Department to assist board. It shall be the duty of the department to provide such equipment, supplies, clerical assistance, and other needs, as the board may reasonably require.

Subd. 5. Authority of board; standard of review. For the purpose of carrying out its functions under this chapter, two members of the board shall constitute a quorum and official action can be taken only on the affirmative vote of at least two members. The decisions and orders of an administrative law judge, or final orders of the commissioner, may be appealed to the review board by the employer, employee, or their authorized representatives or any party, within 30 days following service by mail of the administrative law judge's decision and order, or final order of the commissioner. The review board shall have authority to revise, confirm, or reverse the decision and order of administrative law judges, or to vacate and remand final orders of the commissioner. The board shall only vacate a final order of the commissioner upon a showing of good cause. For purposes of this section, good cause is limited to fraud, mistake of fact or law, or newly discovered evidence.

History: 1973 c 732 s 15; 1975 c 271 s 6; 1976 c 134 s 48,49; 1982 c 424 s 130; 1983 c 216 art 1 s 88; 1983 c 305 s 21; 1983 c 316 s 29; 1984 c 640 s 32; 1986 c 444; 1991 c 233 s 75,76



Section 182.665 — JUDICIAL REVIEW.

Any person aggrieved by a final order of the board in a contested case, or by any standard, rule, or order promulgated by the commissioner, is entitled to judicial review thereof in accordance with the applicable provisions of chapter 14.

History: 1973 c 732 s 16; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 182.666 — PENALTIES.

Subdivision 1. Willful or repeated violations. Any employer who willfully or repeatedly violates the requirements of section 182.653, or any standard, rule, or order adopted under the authority of the commissioner as provided in this chapter, may be assessed a fine not to exceed $70,000 for each violation. The minimum fine for a willful violation is $5,000.

Subd. 2. Serious violations. Any employer who has received a citation for a serious violation of its duties under section 182.653, or any standard, rule, or order adopted under the authority of the commissioner as provided in this chapter, shall be assessed a fine not to exceed $7,000 for each violation. If a serious violation under section 182.653, subdivision 2, causes or contributes to the death of an employee, the employer shall be assessed a fine of up to $25,000.

Subd. 2a. Citations connected to the death of an employee. (a) Notwithstanding any other provision of this section, if any (1) serious, willful, or repeated violation other than a violation of section 182.653, subdivision 2; or (2) failure to correct a violation pursuant to subdivision 4 causes or contributes to the death of an employee, the minimum total nonnegotiable fine which shall be assessed for all citations connected to the death of an employee is $50,000 if there is a willful or repeated violation or $25,000 if there is no willful or repeated violation, except as provided in paragraph (b).

(b) If there is no willful or repeated violation and the employer has fewer than 50 employees, the employer shall be assessed an initial fine of $5,000 and an additional fine of $5,000 for each of the following four years. The commissioner may elect to waive the $5,000 fine for any of the following four years if the employer received no citations in the preceding calendar year.

(c) If the business or enterprise employs fewer than 50 employees, this subdivision does not apply to the death of an employee who owns a controlling interest in the business or enterprise, except if the commissioner determines that a fine shall be assessed.

Subd. 3. Nonserious violations. Any employer who has received a citation for a violation of its duties under section 182.653, subdivisions 2 to 4, where the violation is specifically determined not to be of a serious nature as provided in section 182.651, subdivision 12, may be assessed a fine of up to $7,000 for each violation.

Subd. 4. Failure to correct a violation. Any employer who fails to correct a violation for which a citation has been issued under section 182.66 within the period permitted for its correction, which period shall not begin to run until the date of the final order of the commissioner in the case of any review proceedings under this chapter initiated by the employer in good faith and not solely for delay or avoidance of penalties, may be assessed a fine of not more than $7,000 for each day during which the failure or violation continues.

Subd. 5. Posting violations. Any employer who violates any of the posting requirements, as prescribed under this chapter, except those prescribed under section 182.661, subdivision 3a, shall be assessed a fine of up to $7,000 for each violation.

Subd. 5a. Waiver of rights violations. Any employer who knowingly violates section 182.6575 shall be assessed a fine of up to $7,000 for each violation. The employer shall also be liable to each aggrieved employee for civil punitive damages of $400.

Subd. 6. Authority to assess fines; considerations. Only the commissioner shall have authority to assess all proposed fines provided in this section, giving due consideration to the appropriateness of the fine with respect to the size of the business of the employer, the gravity of the violation, the good faith of the employer, and the history of previous violations.

Subd. 7. Payment of fines; unpaid fines. Fines imposed under this chapter shall be paid to the commissioner for deposit in the special compensation fund and may be recovered in a civil action in the name of the department brought in the district court of the county where the violation is alleged to have occurred or the district court where the commissioner has an office. Unpaid fines shall be increased to 125 percent of the original assessed amount if not paid within 60 days after the fine becomes a final order. After that 60 days, unpaid fines shall accrue an additional penalty of ten percent per month compounded monthly until the fine is paid in full or until the fine has accrued to 300 percent of the original assessed amount.

History: 1973 c 732 s 17; 1983 c 216 art 1 s 88; 1983 c 316 s 26,29; 1986 c 444; 1987 c 46 s 4-8; 1988 c 620 s 1-7; 1991 c 233 s 77-82; 1992 c 513 art 3 s 40,41; 1997 c 180 s 4; 2000 c 488 art 2 s 13,14; 2003 c 38 s 4,5



Section 182.667 — CRIMINAL PENALTIES.

Subdivision 1. False statements. Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this chapter shall, upon conviction, be guilty of a gross misdemeanor and be punished by a fine of not more than $20,000, or by imprisonment for not more than six months, or by both.

Subd. 2. Willful or repeated violations. Any employer who willfully or repeatedly violates the requirements of section 182.653, any safety and health standard promulgated under this chapter, any existing rule promulgated by the department, may be punished by a fine of not more than $70,000 or by imprisonment for not more than six months or by both; except, that if the conviction is for a violation committed after a first conviction of such person, punishment shall be a fine of not more than $100,000 or by imprisonment for not more than one year, or by both.

Subd. 3. Advance notice of inspection. Any person who gives advance notice of any inspection to be conducted under the authority of this chapter, without the consent of the commissioner or designees shall, upon conviction, be assessed a fine of up to $3,000 or by imprisonment for not more than six months or by both.

History: 1973 c 732 s 18; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1984 c 628 art 3 s 11; 1985 c 248 s 70; 1986 c 444; 2003 c 128 art 11 s 10



Section 182.668 — PROTECTION OF TRADE SECRETS.

Subdivision 1. Registration. Subject to the restrictions on the withholding of information pursuant to Minnesota Rules, part 5205.0010, a manufacturer or employer who believes that all or a part of the information required under section 182.653, subdivision 4a, 4b, 4c, 4e, or 4f or requested under section 182.654, subdivision 10 is a trade secret as defined in section 325C.01, subdivision 5, may register the information with the commissioner as trade secret information.

Subd. 2. Classification of data. Information that has been registered pursuant to subdivision 1 shall be classified as nonpublic or private data as defined in section 13.02, subdivisions 9 and 12.

All other information reported to or otherwise obtained by the commissioner or a representative in connection with any inspection or proceeding under this chapter which contains or which might reveal a trade secret shall be classified as nonpublic or private data as defined in section 13.02, subdivisions 9 and 12. Information classified as nonpublic or private may be disclosed to other officers or employees concerned with carrying out this chapter or when relevant in any proceeding under this chapter or when otherwise required in order to comply with federal law or regulation but only to the extent required by the federal law or regulation.

Subd. 3. Determination by commissioner. On the request of a manufacturer, employer, employee or employee representative, the commissioner shall determine whether information registered pursuant to subdivision 1 or otherwise reported to or obtained by the commissioner is a trade secret as defined in section 325C.01, subdivision 5. In making a determination the commissioner shall also determine whether the information should in any event be disclosed in order to properly protect the health and safety of employees.

An employer or manufacturer that disagrees with a determination under this subdivision may pursue its remedies as provided in chapter 325C or other relevant law.

Subd. 4. Orders. The commissioner shall issue orders as may be appropriate to protect the classification of trade secrets and may, at the request of an employer, in inspections of trade secrets areas or in discussions involving trade secrets, allow an authorized representative of employees to be replaced by an employee authorized by the employer. The commissioner may also allow the employer to screen out trade secret details where photographs are deemed essential to the investigation and to restrict samples to be taken where trade secrets might be exposed.

Subd. 5. Restrictions on disclosure. Information provided to an employee or designated representative pursuant to section 182.653, subdivisions 4a, 4b, 4c, 4e, or 182.654, subdivision 10 which has been determined by the commissioner to be a trade secret shall not be disclosed to anyone except as required for medical treatment or as otherwise required in this chapter. An employee, designated representative or other person who knowingly discloses information in violation of this subdivision or any person knowingly receiving the information is subject to the provisions of section 609.52 relating to the theft of trade secrets and to the civil liabilities provided by chapter 325C or other relevant law.

History: 1973 c 732 s 19; 1983 c 316 s 27; 1985 c 130 s 13



Section 182.669 — DISCRIMINATION.

Subdivision 1. Complaints alleging discriminatory acts; private actions. Any employee believed to have been discharged or otherwise discriminated against by any person because the employee has exercised any right authorized under the provisions of sections 182.65 to 182.674, may, within 30 days after the alleged discrimination occurs, file a complaint with the commissioner alleging the discriminatory act. Upon receipt of the complaint, the commissioner shall cause an investigation to be made as the commissioner deems appropriate. If upon such investigation the commissioner determines that a discriminatory act was committed against an employee, the commissioner shall refer the matter to the Office of Administrative Hearings for a hearing before an administrative law judge pursuant to the provisions of chapter 14. Communications between discrimination complainants and attorneys representing the commissioner are privileged as would be communications between an attorney and a client. For purposes of this section, the commissioner shall file with the administrative law judge and serve upon the respondent, by registered or certified mail, a complaint and written notice of hearing. The respondent shall file with the administrative law judge and serve upon the commissioner, by registered or certified mail, an answer within 20 days after service of the complaint. In all cases where the administrative law judge finds that an employee has been discharged or otherwise discriminated against by any person because the employee has exercised any right authorized under sections 182.65 to 182.674, the administrative law judge may order payment to the employee of back pay and compensatory damages. The administrative law judge may also order rehiring of the employee; reinstatement of the employee's former position, fringe benefits, and seniority rights; and other appropriate relief. In addition, the administrative law judge may order payment to the commissioner or to the employee of costs, disbursements, witness fees, and attorney fees. Interest shall accrue on, and be added to, the unpaid balance of an administrative law judge's order from the date the order is signed by the administrative law judge until it is paid, at the annual rate provided in section 549.09, subdivision 1, paragraph (c). An employee may bring a private action in the district court for relief under this section.

Subd. 2. [Repealed, 1975 c 343 s 2]

Subd. 3. [Repealed, 1975 c 343 s 2]

Subd. 4. [Repealed, 1975 c 343 s 2]

Subd. 5. [Repealed, 1975 c 343 s 2]

Subd. 6. [Repealed, 1975 c 343 s 2]

History: 1973 c 732 s 20; 1975 c 343 s 1; 1985 c 130 s 14; 1986 c 444; 1987 c 46 s 9; 1989 c 249 s 5; 1991 c 233 s 83; 2000 c 323 s 1



Section 182.67 — ADMINISTRATIVE AUTHORITY.

Subdivision 1. Department's authority; cooperation with other departments. The department has sole authority and responsibility for the administration and enforcement of this chapter. The commissioner will consult with the Department of Health in matters related to occupational health and will through written agreement determine those reasonably appropriate services which the Department of Health will provide in order to effectuate the provisions of this chapter. Any other department or official of this state or political subdivision thereof which would in any way affect the administration or enforcement of this chapter shall cooperate and coordinate all such activities with the department to assure orderly and efficient administration and enforcement of this chapter.

Subd. 2. Contracts and cooperation with federal government. The department is authorized and empowered to make all contracts and to do all things necessary to cooperate with the United States government, and to qualify for, accept and disburse any grant from the United States government intended for the administration of this chapter.

Subd. 3. Liaison officer. The commissioner shall designate a liaison officer from the department whose duty it shall be to insure the maximum possible consistency in procedures and to insure minimum duplication between the department and the other agencies that may be involved in occupational safety and health.

History: 1973 c 732 s 21; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1986 c 444



Section 182.671 — WORKERS' COMPENSATION.

Nothing in this chapter shall be construed to supersede or in any manner affect the workers' compensation law of this state.

History: 1973 c 732 s 22; 1975 c 359 s 23; 1983 c 216 art 1 s 88; 1983 c 316 s 29



Section 182.672 — REPRESENTATION IN CIVIL LITIGATION.

The attorney general shall represent the commissioner in all civil actions arising under this chapter.

History: 1973 c 732 s 23; 1983 c 216 art 1 s 88; 1983 c 316 s 29



Section 182.673 — TRAINING AND EDUCATION.

The commissioner shall promulgate rules for the establishment of programs for the education of employers and employees in the recognition, avoidance, and prevention of unsafe or unhealthful working conditions in places of employment covered by this chapter, and consult with and advise employers and employees, and organizations representing employers and employees, as to effective means of preventing occupational injuries and illnesses.

History: 1973 c 732 s 24; 1983 c 216 art 1 s 88; 1983 c 316 s 29; 1985 c 248 s 70



Section 182.6731 — SAFETY AWARDS.

The commissioner may present awards to businesses that have excellent safety records. The award shall be presented jointly to the company and its employees. The commissioner may solicit advice on what businesses shall receive the awards from representatives of labor and business.

History: 1990 c 508 s 4



Section 182.674 — REPORTS.

Subdivision 1. Commissioner reports. The commissioner shall make all reports to the United States Department of Labor which are required by the assistant secretary of labor.

Subd. 2. Employer reports. Employers shall make all reports to the commissioner and to the assistant secretary of the United States Department of Labor as are required.

History: 1973 c 732 s 25



Section 182.675 — RELATIONSHIP TO COLLECTIVE BARGAINING.

Although not required, an employee or employer may seek to resolve any dispute arising under this chapter through resolution procedures provided by any applicable labor agreement or, if there is no applicable provision of a labor agreement, through a dispute resolution procedure to be developed by the commissioner. The employee is not deemed to have waived or lost any substantive or procedural rights under this chapter due to resort to the resolution methods and may pursue all legal remedies under this chapter without any prejudice due to the results of these resolution methods. Nothing in this chapter is deemed to prevent the creation of additional rights or remedies for employees pursuant to a labor agreement or personnel rule.

History: 1983 c 316 s 28; 1984 c 640 s 32; 1996 c 305 art 2 s 35



Section 182.676 — SAFETY COMMITTEES.

(a) Every public or private employer of more than 25 employees shall establish and administer a joint labor-management safety committee.

(b) Every public or private employer of 25 or fewer employees shall establish and administer a safety committee if:

(1) the employer has a lost workday cases incidence rate in the top ten percent of all rates for employers in the same industry; or

(2) the workers' compensation premium classification assigned to the greatest portion of the payroll for the employer has a pure premium rate as reported by the Workers' Compensation Rating Association in the top 25 percent of premium rates for all classes.

(c) A safety committee must hold regularly scheduled meetings unless otherwise provided in a collective bargaining agreement.

(d) Employee safety committee members must be selected by employees. An employer that fails to establish or administer a safety committee as required by this section may be cited by the commissioner. A citation is punishable as a serious violation under section 182.666.

The commissioner may adopt rules necessary to implement this section.

History: 1995 c 231 art 2 s 101; 1997 c 7 art 5 s 18






Chapter 182A — INDUSTRIAL HYGIENE AND SAFETY PROFESSION

Section 182A.01 — SHORT TITLE.

This chapter may be cited as the Industrial Hygienist and Safety Professional Title Protection Act.

History: 1998 c 288 s 1



Section 182A.02 — PURPOSE.

The purpose of the Industrial Hygienist and Safety Professional Title Protection Act is to provide legal recognition to the profession of industrial hygiene and safety, to assure the public that individuals representing themselves as industrial hygiene and safety professionals meet minimum qualifications, and to further public health and safety.

History: 1998 c 288 s 2



Section 182A.03 — DEFINITIONS.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Accredited college or university. "Accredited college or university" means a college or university that is accredited by one of the following regional accrediting agencies: Middle States Association of Schools and Colleges, New England Association of Schools and Colleges, North Central Association of Colleges and Schools, Northwest Association of Schools and Colleges, Southern Association of Colleges and Schools, or Western Association of Colleges and Schools. A college or university that is located outside the United States is accredited if it is accredited by an agency within the jurisdiction of the college or university that has accreditation standards that are at least equal to the standards of the regional accrediting agencies.

Subd. 3. American Board of Industrial Hygiene or ABIH. "American Board of Industrial Hygiene" or "ABIH" is the nonprofit corporation established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, and examination requirements.

Subd. 4. Associate safety professional or ASP. "Associate safety professional" or "ASP" is an individual who has received the designation associate safety professional from the Board of Certified Safety Professionals and whose recognition has not lapsed or been revoked.

Subd. 5. Board of Certified Safety Professionals or BCSP. "Board of Certified Safety Professionals" or "BCSP" is the nonprofit corporation established to improve the practice and education standards of the profession of safety by certifying individuals who meet its education, experience, examination, and maintenance requirements.

Subd. 6. Certified industrial hygienist or CIH. "Certified industrial hygienist" or "CIH" is an individual who has received the designation certified industrial hygienist from the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.

Subd. 7. Certified safety professional or CSP. "Certified safety professional" or "CSP" is an individual who has received the designation certified safety professional from the Board of Certified Safety Professionals and whose certification has not lapsed or been revoked.

Subd. 8. Construction health and safety technologist or CHST. "Construction health and safety technologist" or "CHST" is an individual who has been designated a construction health and safety technologist through joint certification by the American Board of Industrial Hygiene and the Board of Certified Safety Professionals and whose certification has not lapsed or been revoked.

Subd. 9. Industrial hygiene. "Industrial hygiene" means the science and art devoted to control of those environmental factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort and inefficiency among workers and the general community.

Subd. 10. Industrial hygienist in training or IHIT. "Industrial hygienist in training" or "IHIT" means an individual who has been designated industrial hygienist in training by the American Board of Industrial Hygiene whose designation has not lapsed or been revoked.

Subd. 11. Occupational health and safety technologist or OHST. "Occupational health and safety technologist" or "OHST" means an individual who has been designated an occupational health and safety technologist through joint certification by the American Board of Industrial Hygiene and the Board of Certified Safety Professionals and whose certification has not lapsed or been revoked.

Subd. 12. Safety profession. "Safety profession" means the science and art of hazard controls.

History: 1998 c 288 s 3



Section 182A.04 — USE OF TITLE; INITIALS LIMITED.

Subdivision 1. Prohibition. (a) A person may not use the title industrial hygienist in training, or the initials IHIT, or represent to the public that the person is an industrial hygienist in training, unless the person is an industrial hygienist in training as defined in section 182A.03.

(b) A person may not use the title certified industrial hygienist, or the initials CIH, or represent to the public that the person is a certified industrial hygienist, unless the person is a certified industrial hygienist as defined in section 182A.03.

(c) A person may not use the title certified safety professional, or the initials CSP, or represent to the public that the person is a certified safety professional, unless the person is a certified safety professional as defined in section 182A.03.

(d) A person may not use the title associate safety professional, or the initials ASP, or represent to the public that the person is an associate safety professional, unless the person is an associate safety professional as defined in section 182A.03.

(e) A person may not use the title construction health and safety technologist, or the initials CHST, or represent to the public that the person is a construction health and safety technologist, unless the person is a construction health and safety technologist as defined in section 182A.03.

Subd. 2. Exceptions. Subdivision 1 does not apply to:

(1) an individual employed as an apprentice under the supervision of a certified industrial hygienist, certified safety professional, associate safety professional, construction health and safety technologist, or occupational health and safety technologist;

(2) a student of industrial hygiene or safety engaging in supervised activities related to industrial hygiene or safety;

(3) a person engaged in activities permitted under a state or local license who does not use the title or initials of, or represent to the public that the person is an industrial hygienist in training, certified industrial hygienist, certified safety professional, associate safety professional, construction health and safety technologist, or occupational health and safety technologist; or

(4) a person practicing industrial hygiene or safety, who does not use the title or initials of, or represent to the public that the person is an industrial hygienist in training, certified industrial hygienist, certified safety professional, associate safety professional, construction health and safety technologist, or occupational health and safety technologist.

History: 1998 c 288 s 4



Section 182A.05 — ENFORCEMENT; REMEDIES.

A violation of section 182A.04 is an unlawful practice under section 325F.69. A person who violates section 182A.04 is subject to the remedies provided in sections 325F.68 to 325F.70.

History: 1998 c 288 s 5






Chapter 183 — BOILERS



Chapter 184 — EMPLOYMENT AGENCIES

Section 184.21 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. For the purposes of sections 184.21 to 184.41 and unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases shall have the meanings given them in this section.

Subd. 2. Employment agency. The term "employment agency" means any person, firm, corporation, partnership, association, or job listing service in this state engaged for hire or compensation in the business of furnishing persons seeking employment or changing employment with information or other service enabling or tending to enable such persons to procure employment, by or with employers, other than such employment agency; or furnishing any other person, firm, corporation, partnership, or association who may be seeking to employ or may be in the market for help of any kind, with information enabling or tending to enable such other person, firm, corporation, partnership, or association to procure such help. Any party performing the services of an employment agency as herein defined, is not an employment agency if the performance of these services is peripheral to the primary business of that party, and if no part of any fees or compensation is paid by the person seeking employment unless that party has an employee, officer, department or division whose primary responsibility is providing employment services to clients. The term "employment agency" does not include any exclusively teacher or exclusively nurse or exclusively medical doctor placement service, theatrical, booking, modeling, babysitting agency, educational or labor organization, resume service, newspaper, magazine, trade or professional journal or like publication of general circulation, the main purpose of which is dissemination of news, reports, trade, or professional information. The term "employment agent" shall be synonymous with the term "employment agency."

Subd. 3. Employer. The term "employer" means any person, firm, corporation, partnership, or association employing or seeking to enter into an arrangement to employ any person through the medium or service of an employment agent.

Subd. 4. Applicant. The term "applicant" means any person, whether employed or unemployed, seeking or entering into any arrangement for employment or change of employment through the medium or service of an employment agency.

Subd. 5. Counselor. The term "counselor" within the meaning of sections 184.21 to 184.41 means one who is employed by an employment agency to perform any act authorized by sections 184.21 to 184.41 to be performed by an employment agent.

Subd. 6. Person. "Person" includes an individual, a firm, corporation, partnership, or association.

Subd. 7. Department. The term "department" means the Department of Labor and Industry of the state of Minnesota.

Subd. 8. Board. The term "board" means the Employment Agency Advisory Board.

Subd. 9. Job order. The term "job order" means a statement either written or oral by any employer to an agency, the purpose of which is to notify the agency of a job opening with that employer and to request that the agency provide the employer with applicants for interview or employment. All information concerning the availability, features, or requirements of a job shall be considered part of the job order.

Subd. 10. Character. "Character" includes components of an applicant's ability to be an agent; such as, moral character, education, business integrity, fiscal integrity, training and knowledge of the employment business, capability of staff, and the extent of participation in operating the agency.

Subd. 11. Premises. "Premises" means the location and size of the place of business, the neighborhood, public access, lease, purchase of premises, or other physical arrangements.

Subd. 12. Job listing service. "Job listing service" means any employment agency in the business of matching applicants with employment opportunities through providing a list of employers or list of job openings or like publications or lists of applicants for distribution to potential employers, where a fee or valuable consideration is exacted from the applicant. An employment agency operating exclusively as a "job listing service" is not engaged in the placement of applicants.

Subd. 13. Concurrent fee. "Concurrent fee" means a fee charged to an applicant for providing a list of employers or list of job openings or like publications and the fee is not contingent upon actual hiring, but for the information provided by the agency.

History: 1967 c 884 s 1; Ex1967 c 1 s 6; 1973 c 780 s 1; 1974 c 423 s 1,2; 1976 c 60 s 1; 1980 c 452 s 1; 1986 c 444; 1988 c 659 s 3-5; 2015 c 54 art 5 s 3; 2016 c 158 art 1 s 214



Section 184.22 — LICENSES REQUIRED.

Subdivision 1. [Repealed, 2015 c 54 art 5 s 16]

Subd. 2. MS 2002 [Repealed, 1Sp2001 c 4 art 2 s 41]

Subd. 3. MS 2002 [Repealed, 1Sp2001 c 4 art 2 s 41]

Subd. 4. MS 2002 [Repealed, 1Sp2001 c 4 art 2 s 41]

Subd. 5. MS 2002 [Repealed, 1Sp2001 c 4 art 2 s 41]

Subd. 6. Exemptions. (a) Except as otherwise provided, sections 184.21 to 184.41 do not apply to any person, firm, corporation, partnership, or association engaged in the business of management consulting, management search consulting, or personnel consulting, hereafter "search firm," if:

(1) the search firm is retained by, acts on behalf of, and is only compensated by the employer, pursuant to a written or oral agreement specifying the position to be filled;

(2) in no instance will any individual candidate who is identified, appraised, or recommended by the search firm for employment become liable in whole or in part to pay a fee of any kind, directly or indirectly, on account of any service performed by the search firm;

(3) in no instance does the search firm or its agents solicit, persuade, or induce any individual to terminate employment with an employer with whom the search firm has placed that individual; and

(4) the search firm does not carry on any other activity that comes within the definition of employment agency as defined in section 184.21, subdivision 2.

(b) If the commissioner at any time has reason to believe that the search firm has not conducted its business in a manner consistent with the conditions in paragraph (a), clauses (1) to (4), the commissioner may inspect the relevant records of the search firm for the purpose of confirming whether the search firm has maintained its exempt status during the year. If it is determined, either by written admission by the search firm or by a finding of fact in a court of law or by a hearing officer pursuant to chapter 14, that any of the four conditions in paragraph (a) were not met, the search firm shall be considered an employment agency and be subject to sections 184.21 to 184.41. If an employment agency offers services which are the same or similar to those offered by a search firm, or if a search firm offers services which are the same or similar to those offered by an employment agency, the person or entity offering these combined employment agency and search firm services shall identify itself to the public by displaying the name filed with the commissioner as a licensed employment agency; provided, that no search firm may offer licensed employment agency services at the same location.

Subd. 7. Fee payment prohibited. No employer may require any job candidate placed with the employer by a search firm to pay, directly or indirectly, all or part of the search firm's fee.

History: 1967 c 884 s 2; Ex1967 c 1 s 6; 1971 c 95 s 1; 1974 c 423 s 3; 1979 c 5 s 1; 1982 c 424 s 130; 1983 c 375 s 1-4; 1986 c 444; 2005 c 134 s 1,2



Section 184.24 — POWERS AND DUTIES OF DEPARTMENT.

Subdivision 1. Generally. It is the duty of the department to administer the provisions of sections 184.21 to 184.41. The commissioner shall have power to compel the attendance of witnesses by the issuance of subpoenas, administer oaths, and to take testimony and proofs concerning all matters within its jurisdiction. The department shall make all rules not inconsistent with law needed in performing its duties.

Subd. 2. Supervisory and investigative authority. The department shall have supervisory and investigative authority over all employment agents and counselors. The department shall have the right to examine only such records required to be kept by this chapter and Laws 1971, chapter 95 by employment agents and counselors and to examine the offices where business is or shall be conducted by them. The department shall have the right to investigate all advertisements, communications and materials published, disseminated, circulated, or placed before the public by an employment agency or counselor, for the purpose of determining whether the provisions of section 325F.67 or 184.38, subdivision 8 have been violated.

History: 1967 c 884 s 4; Ex1967 c 1 s 6; 1971 c 95 s 3; 1985 c 248 s 70; 2015 c 54 art 5 s 4; 2016 c 158 art 1 s 214



Section 184.37 — CONTRACTS WITH APPLICANTS FOR EMPLOYMENT.

Subdivision 1. Employment agents. Every employment agent shall contract, in writing, with every applicant for employment for services to be rendered to the applicant by the employment agent, which contract shall contain the date, the name and address of the employment agency, the name of the employment agent, the service charge to be made to the applicant, and the time and method of payments. Every employment agent engaged in the placement of applicants shall also include on either the face or the back of the contract the definition of "accept," "method of payment," "temporary position," and "charge for permanent position which proves to be temporary."

Subd. 2. MS 2002 [Repealed, 1Sp2001 c 4 art 2 s 41]

History: 1967 c 884 s 17; 1974 c 423 s 10; 1983 c 375 s 7; 1988 c 659 s 6



Section 184.38 — RULES GOVERNING AGENCIES.

Subdivision 1. Scope. In addition to the foregoing rules, the rules prescribed in this section shall govern each and every employment agent.

Subd. 2. [Repealed, 2015 c 54 art 5 s 16]

Subd. 3. No fee for application or registration. No fee shall be solicited or accepted as an application of registration fee by any employment agent for the purpose of being registered as an applicant for employment, nor shall any other money be solicited or accepted for any reason prior to the actual start date, other than fees earned through concurrent fee arrangements in which the fee charged is not contingent upon actual placement of an applicant.

Subd. 4. Receipts required. Every employment agent shall give to every person from whom the payment of a service charge is received for services rendered or to be rendered, or assistance given or to be given, a receipt bearing the name and address of the employment agency, the amount of the payment, the date of the payment, and for what it is paid. Every receipt to an applicant by an employment agent shall be numbered and bound in duplicate form. Duplicate copy of each receipt shall be kept at least one year.

Subd. 5. Record of services rendered. Every employment agent shall keep a record of all services rendered employers and employees. This record shall contain the name and address of the employer by whom the services were solicited, the name and address of the employee, kind of position offered by the employer, probable duration of the employment, rate of wage or salary to be paid the employee, amount of the employment agent's service charge, dates and amounts of payments, date and amount of refund if any, and for what, and a space for remarks under which shall be recorded anything of an individual nature to amplify the foregoing report and as information in the event of any question arising concerning the transaction. Every employment agent engaged in the placement of applicants shall also keep a record of kind of position accepted by the employee. In the event the department has reason to question the detailed report so submitted by the employment agent, the department shall have authority to demand of the employment agent the production of these records for examination by it, or its agent, at such place as the department may designate.

Subd. 6. Job orders. (a) No employment agent shall send out any applicant for employment without having obtained a job order, and if no employment of the kind applied for existed at the place to which the applicant was directed, the employment agent shall refund to the applicant, within 48 hours of demand, any sums paid by the applicant for transportation in going to and returning from the place.

(b) Nothing in this chapter shall be construed to prevent an employment agent from directing an applicant to an employer where the employer has previously requested interviews with applicants of certain types and qualifications, even though no actual vacancy existed in the employer's organization at the time the applicant was so directed; nor shall it prevent the employment agent from attempting to sell the services of an applicant to the employer even though no order has been placed with the employment agent; provided, that prior to scheduling an interview with an employer, when no opening currently exists with that employer, the applicant is clearly informed that no opening exists at that time.

Subd. 7. Inducements to leave or discharge prohibited. No employment agent shall, individually, or by an agent or agents, solicit, persuade, or induce any employee to leave any employment in which the employment agent or agents of the employment agent have placed the employee, nor shall any agent, individually or through any agents, persuade or induce or solicit any employer to discharge any employee.

Subd. 8. False or fraudulent notice. No employment agent shall knowingly cause to be printed or published a false or fraudulent notice or advertisement for help or for obtaining work or employment. For purposes of this subdivision the phrase "false or fraudulent notice or advertisement" shall include the following:

(1) the advertisement of any job for which there is no bona fide oral or written job order and completed job order form in existence at the time the advertisement is placed;

(2) the inclusion in any advertisement of any information concerning the identity, availability, features, or requirements of any advertised job when such information is not substantiated by, and included in, the supporting job order form;

(3) the advertisement of any job opening of the type described in subdivision 6, paragraph (b);

(4) the advertisement of any job without the inclusion in the advertisement of the "job order number" required in subdivision 18;

(5) if an applicant appears at any agency in response to the advertisement of a particular job, the failure to attempt placement of the applicant in the advertised job; provided however, that the agency may refuse to attempt such placement if the reason(s) for the refusal are clearly and truthfully disclosed to the applicant either orally or in writing.

Subd. 9. Unlawful employment. No employment agent shall place or assist in placing any person in unlawful employment.

Subd. 10. Strike or lockout notice. No employment agent shall fail to state in any advertisement, proposal, or contract for employment, that there is a strike or lockout at the place of proposed employment, if the agent has knowledge that such condition exists.

Subd. 11. No fee splitting. No employment agency or its employee may split, divide, or share, directly or indirectly, any fee, charge, or compensation received from any employer or applicant with any employer, or person in any way connected with the employer's business. A violation of this subdivision shall be punished by a fine of not less than $100, and not more than $3,000, or on failure to pay the fine by imprisonment for a period not to exceed one year, or both, at the discretion of the court.

Subd. 12. Temporary or permanent position. "Temporary position" means a position lasting less than 90 days, and "permanent position" means a position lasting 90 days or more. A permanent position becomes temporary where the employee is discharged within 90 days for any reason other than misconduct. Intermittent employment on certain days each week or month shall be designated as temporary employment, and no fee shall be charged on earnings in such employment after 90 days from the first day of such employment, nor after an interruption in such employment of more than 30 days within such 90-day period. A position presumed to be permanent, but which is contingent upon satisfactory service, shall continue to be presumed permanent until the employee is discharged before 90 days.

Where a temporary position merges into a permanent position, or where an employee accepts a permanent position within 90 days after termination of a temporary position, such permanent position may be considered the result of the reference to the temporary position and the fee based on such permanent position, due credit being given for money paid for the temporary position.

Subd. 13. Temporary position refund. When a permanent position becomes a temporary position as defined in subdivision 12 the employment agent shall, within five calendar days, refund to the employee any amount paid by said employee in excess of a temporary position employment charge.

Subd. 14. Fee schedule. The schedule of fees for all positions must be filed with the department. No change in fees shall be effective until 30 days after filing with the department.

Subd. 15. Agency fee note requirement. Any note having as consideration the payment of an employment agency fee shall contain the following statement: "NOTE FOR EMPLOYMENT AGENCY FEE." The defense of no or insufficient consideration shall be good as against a holder in due course of any such employment agency fee note.

Subd. 16. [Repealed, 2015 c 54 art 5 s 16]

Subd. 17. Applicant information restrictions; agency shutdown requirements. Except for applicant information given in the course of normal agency operations, no employment agent shall voluntarily sell, give, or otherwise transfer any files, records, or other information relating to its employment agency applicants and employers to any person other than a licensed employment agent or a person who agrees to obtain an employment agency license. Every employment agent who ceases to engage in the business of or act as an employment agent shall notify the department of such fact within 30 days thereof, and shall advise the department as to the disposition of all files and other records relating to its employment agency business.

Subd. 18. Job order forms. Every job order communicated to an agency shall be recorded by the agency on a job order form which form shall contain specific information as prescribed by the department. A job order form shall be filled out for each job order prior to any attempt to advertise the job opening or to place persons in said job. Such forms shall each be assigned a separate number and shall be maintained by the agency for a period of one year.

Subd. 19. Applicant withdrawal. No person shall be required to pay a fee to an employment agency for a position, whether temporary or permanent, if the applicant withdraws acceptance of the position, provided that the applicant did not actually start the job.

Subd. 20. Truthful representations. No employment agent shall knowingly misrepresent to any employer the educational background, skills, or qualifications of any job candidate; or knowingly misrepresent to a job candidate the responsibilities, salary, or other features of any position of employment.

History: 1967 c 884 s 18; Ex1967 c 1 s 6; 1971 c 95 s 8; 1973 c 780 s 2-4; 1974 c 423 s 11-14; 1977 c 220 s 1; 1983 c 375 s 8-16; 1984 c 628 art 3 s 11; 1986 c 444; 1988 c 659 s 7,8; 1Sp2001 c 4 art 2 s 12-19; 1Sp2015 c 1 art 5 s 6



Section 184.41 — VIOLATIONS.

Any person who engages in the business of or acts as an employment agent or counselor and any employment agent, manager, or counselor who violates the provisions of this chapter is guilty of a misdemeanor.

In addition to the penalties for commission of a misdemeanor, the department may bring an action for an injunction against any employment agent, manager, or counselor who violates the applicable provisions of this chapter.

History: 1971 c 95 s 9; 1974 c 423 s 15; 1983 c 375 s 17; 1Sp2001 c 4 art 2 s 20; 2015 c 54 art 5 s 5






Chapter 184A — ENTERTAINMENT AGENCIES



Chapter 184B — AMUSEMENT RIDES

Section 184B.01 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Amusement ride. "Amusement ride" means a mechanical device that carries or conveys passengers along, around, or over a fixed or restricted route or course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement.

"Amusement ride" does not include:

(1) a coin-operated ride that is manually, mechanically, or electrically operated and customarily placed in a public location and that does not normally require the supervision or services of an operator; or

(2) nonmechanized playground equipment, including but not limited to swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, playground slides, trampolines, and physical fitness devices.

Subd. 2a. Certified amusement ride inspector. "Certified amusement ride inspector" means an individual who holds one or more of the following current certifications:

(1) a Level II Amusement Ride and Device Inspector certification issued by the National Association of Amusement Ride Safety Officials (NAARSO);

(2) a Level III Amusement Ride and Device Inspector certification issued by the National Association of Amusement Ride Safety Officials (NAARSO);

(3) a Level II Certified Maintenance Technician certification issued by the Amusement Industry Manufacturers and Suppliers (AIMS) International;

(4) a Level III Certified Maintenance Professional certification issued by the Amusement Industry Manufacturers and Suppliers (AIMS) International;

(5) a Level II Certified Operations Technician certification issued by the Amusement Industry Manufacturers and Suppliers (AIMS) International; or

(6) a Level III Certified Operations Professional certification issued by the Amusement Industry Manufacturers and Suppliers (AIMS) International.

Subd. 3. Commissioner. "Commissioner" means the commissioner of labor and industry.

Subd. 4. Operator. "Operator" means the individual having direct control of the starting, stopping, or speed control of an amusement ride.

Subd. 5. Owner. "Owner" means a person who owns, leases, or manages the operation of an amusement ride.

Subd. 6. Rider. (a) "Rider" means an individual who is in the immediate vicinity of an amusement ride, including an individual:

(1) waiting in the immediate vicinity of an amusement ride;

(2) getting on an amusement ride;

(3) on an amusement ride before, during, and after its operation;

(4) getting off an amusement ride; or

(5) leaving or approaching an amusement ride and in its immediate vicinity.

(b) "Rider" does not include:

(1) any operator while operating the amusement ride or any employees, agents, or servants of an operator while engaged in the duties of employment; or

(2) any owner or any employees, agents, or servants of an owner while engaged in the duties of employment.

History: 1992 c 382 s 1; 2007 c 95 s 1-4



Section 184B.02 — INSURANCE REQUIREMENTS.

No person shall operate an amusement ride unless there is an insurance policy in force, written by an insurance company authorized to do business in this state, with limits of not less than $1,000,000 per occurrence and $2,000,000 aggregate, insuring all owners against liability for injury to a rider in connection with the amusement ride. Before an amusement ride is operated, an owner of the amusement ride must file with each sponsor, lessor, landowner, or other person who has contracted for the amusement ride to be offered to any riders a copy of the insurance policy or a certificate stating that the insurance required by this section is in effect.

The copy of the insurance policy, insurance certificate, or attached schedule shall identify each amusement ride included in the coverage by name, manufacturer, and serial number.

An owner of the amusement ride, or the State Agricultural Society on its behalf, must file with the commissioner a certificate stating the insurance required by this section is in effect. If the amusement ride is not operated on a continual year-round basis, an owner, or the State Agricultural Society on its behalf, must file the insurance certificate with the commissioner not later than 30 days before the first operation of the amusement ride in Minnesota in any calendar year. If the amusement ride is operated on a continual year-round basis, an owner, or the State Agricultural Society on its behalf, must file the insurance certificate with the commissioner not later than ten days after the effective date of the insurance.

History: 1992 c 382 s 2; 2007 c 95 s 5



Section 184B.021 — RIDE OPERATOR REQUIREMENTS.

The owner of an amusement ride must have a documented training policy for the operation of an amusement ride. The ride owner must maintain a written certification for each person controlling the physical operation of an amusement ride that the person has received the training for the ride that is required by the documented training policy.

History: 2007 c 95 s 6



Section 184B.03 — INSPECTION.

Subdivision 1. Annual inspections. (a) An amusement ride must be inspected at least once annually by a certified amusement ride inspector. The certified amusement ride inspector must be either:

(1) an employee of the insurance company that insures the amusement ride; or

(2) an independent inspection service provider that the insurance company or owner, or the State Agricultural Society, has contracted with, or an employee of the independent inspection service provider. If the certified amusement ride inspector is not an employee or agent of the insurance company that insures the amusement ride, then the independent inspection service provider must, before performing the inspection, provide proof of liability insurance in the amount of $1,000,000 to the insurance company or owner, or the State Agricultural Society, with whom the independent service provider has contracted.

(b) Amusement rides that are not operated in Minnesota on a continual year-round basis must be inspected in the same calendar year and prior to July 1, or the first operation in Minnesota, whichever is later. Amusement rides that did not pass an inspection required by this section in the previous year must be inspected before being operated in Minnesota.

(c) If an inspection reveals that an amusement ride does not meet the current American Society for Testing and Materials (ASTM) Standards on Amusement Rides and Devices, F 846-92 and F 893-04, the insurer or independent inspection service provider must notify the owner of all defects.

(d) No person shall operate an amusement ride unless: (1) the amusement ride passed the most recent annual inspection required by this section; or (2) all defects identified during the most recent annual inspection have been corrected and the amusement ride passed a reinspection.

(e) All inspections and reinspections required by this section must include evaluation consistent with the current ASTM Standards on Amusement Rides and Devices, F 846-92 and F 893-04. All owners and operators must permit reasonable inspection of an amusement ride by the certified amusement ride inspector selected by the insurer or independent inspection service provider.

(f) The inspections required by this section are in addition to any other inspections required or permitted by law.

(g) Before the amusement ride is operated, an owner of an amusement ride must file with each sponsor, lessor, landowner, or other person who has contracted for the amusement ride to be offered to any riders an inspection affidavit attesting that the amusement ride passed the most recent inspection or reinspection required by this section. The inspection affidavit shall identify the amusement ride by name, manufacturer, and serial number, the date inspection was performed, and the inspector's name and certification number.

(h) An owner of an amusement ride, or the State Agricultural Society on its behalf, must also file the affidavit of inspection with the commissioner not later than ten days after the completion of each inspection, required by this section, that the amusement ride passes.

Subd. 2. Daily inspections. No person shall operate an amusement ride unless a daily inspection has been performed according to this section on the day of operation. An owner or operator of the amusement ride or certified amusement ride inspector shall perform the daily inspection before the ride is put into operation that day. The daily inspection shall be consistent with the current ASTM Standards on Amusement Rides and Devices, F 770-93. Each daily inspection shall be recorded in a daily logbook kept for each amusement ride. An owner of the amusement ride, or the State Agricultural Society on its behalf, shall maintain the record of daily inspections for a period of not less than three years, and shall make the record of daily inspections available to the commissioner upon request. An owner or operator shall not knowingly operate, or permit to be operated, an amusement ride that has not passed the most recent daily inspection.

Subd. 3. Inspection after alteration or modification. An amusement ride that has been modified or altered in a manner that changes its dynamics or control system from the original manufacturer's design or specification since its last annual inspection must be inspected by a certified amusement ride inspector before it may be operated.

Subd. 4. Inspection after serious injury or illness. An amusement ride must be inspected by a certified amusement ride inspector and approved by the commissioner before it may be operated following a serious injury or illness involving the ride. A "serious injury or illness" has the meaning given it in section 184B.045.

Subd. 5. Availability for inspection. The owner of an amusement ride must make the ride available for inspections at all reasonable times and places requested by the commissioner or a law enforcement agency.

History: 1992 c 382 s 3; 2007 c 95 s 7



Section 184B.04 — FILING.

An operator must file with each sponsor, lessor, landowner, or other person responsible for an amusement ride being offered for use by the public:

(1) a certificate stating that the insurance required by section 184B.02 is in effect; and

(2) an affidavit attesting that the inspection required by section 184B.03 has been performed.

History: 1992 c 382 s 4



Section 184B.045 — RECORDING AND REPORTING.

(a) An owner, or the State Agricultural Society on its behalf, shall maintain a first-aid incident report log for all rider injuries or illnesses resulting from the operation of an amusement ride, other than minor injuries or illnesses. The recorded information shall include the following:

(1) date the injury or illness occurred;

(2) name, address, and telephone number of the rider receiving emergency health care service or treatment;

(3) age of the rider;

(4) manufacturer's name and serial number of the amusement ride involved in the incident or illness;

(5) description of the injury or illness;

(6) description of the first-aid service or treatment administered; and

(7) any other pertinent information.

(b) An owner, or the State Agricultural Society on its behalf, shall maintain the first-aid incident report log for a period of not less than three years, and shall make the first-aid incident report log available to the commissioner upon request. An owner of an amusement ride, or the State Agricultural Society on its behalf, shall provide a report to the commissioner and a local law enforcement agency of any accident or incident arising from the use or operation of an amusement ride resulting in serious rider injury or illness. The accident involving the serious injury or illness must be investigated by the local law enforcement agency or the commissioner. A serious injury or illness is an injury or illness that results in death, dismemberment, disfigurement, compound fracture, or permanent loss of the use of a body organ, member, function, or system, or that requires hospital admission within 24 hours of the accident or incident.

History: 2007 c 95 s 8



Section 184B.05 — COMMISSIONER INFORMATION REQUESTS.

Each owner of an amusement ride, or the State Agricultural Society on its behalf, shall cooperate with the commissioner and shall, upon the commissioner's request, provide information to the commissioner regarding the operation of the amusement ride. When the commissioner requests information about the operation of an amusement ride, the commissioner shall identify a reasonable time limit for a response to the request.

History: 1992 c 382 s 5; 2007 c 95 s 9



Section 184B.07 — INJUNCTIONS.

A county attorney in a county in which an amusement ride is operated may obtain an injunction or other equitable relief against an actual or threatened violation of this chapter.

History: 1992 c 382 s 7; 2007 c 95 s 10



Section 184B.08 — OPERATOR ENFORCEMENT.

A ride operator, owner, the State Agricultural Society, a sponsor, lessor, landowner, or other person who has contracted for the amusement ride to be offered to any riders may impose and enforce reasonable safety rules regarding the behavior of riders. An operator, owner, the State Agricultural Society, a sponsor, lessor, landowner, or other person who has contracted for the amusement ride to be offered to any riders, or its agents, may prohibit a person from riding a ride or may remove a rider from a ride for violations of those rules.

History: 2007 c 95 s 11



Section 184B.09 — COMMISSIONER ORDER.

The commissioner may issue an order requiring an amusement ride operator to cease operation of a ride if the commissioner finds that a ride is unsafe to operate.

History: 2007 c 95 s 12



Section 184B.20 — INFLATABLE AMUSEMENT EQUIPMENT.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Commercial use" means regular use of an inflatable for profit by an owner at a permanently located facility:

(1) to which the general public is invited; or

(2) which the owner makes available at that facility for private parties or other events.

"Commercial use" does not include use of an inflatable (i) at a carnival, festival, fair, private party, or similar venue at a location other than the permanently located facility, or (ii) at a facility where the use of the inflatable is incidental to the primary use of the facility.

(c) "Inflatable" means an amusement device, used to bounce or otherwise play on, that incorporates a structural and mechanical system and employs a high-strength fabric or film that achieves its strength, shape, and stability by tensioning from internal air pressure.

(d) "Owner" means a person who owns, leases as lessee, or controls the operation of an inflatable for commercial use.

(e) "Person" has the meaning given in section 302A.011, subdivision 22.

(f) "Supervisor" means an individual stationed within close proximity to an inflatable during its use, for the purpose of supervising its safe use.

(g) "Trained" means that an individual has received instruction in how to supervise the safe use of inflatables in accordance with industry and ASTM standards.

Subd. 2. Prohibition. No owner shall provide an inflatable for commercial use in this state by others unless the owner complies with this section.

Subd. 3. Protection against injuries from falls. An inflatable that is in commercial use must be placed in a manner that complies with ASTM Standard F 2374.07, adopted by the American Society for Testing and Materials, including any future updates to that standard.

Subd. 4. Supervision by trained person required. No owner of an inflatable shall allow commercial use of the inflatable unless a trained supervisor is present in close proximity to the inflatable and is actively supervising its use. The ratio of supervisors to inflatables must comply with ASTM Standard F 2374.07, as referenced under subdivision 3.

Subd. 5. Insurance required; waiver of liability limited. (a) An owner of an inflatable that is subject to subdivision 2 shall maintain liability insurance covering liability for a death or injury resulting from commercial use of the inflatable with limits of no less than $1,000,000 per occurrence and $2,000,000 aggregate per year. The insurance shall also include medical payments coverage of no less than $5,000 per occurrence, which may be limited to injuries incurred while using an inflatable, including getting on or off of the inflatable. The insurance must be issued by an insurance company authorized to issue the coverage in this state by the commissioner of commerce, and must be kept in force during the entire period of registration. In the event of a policy cancellation, the insurer will send written notice to the commissioner of labor and industry at the same time that a cancellation request is received from or a notice is sent to the insured.

(b) A waiver of liability signed by or on behalf of a minor for injuries arising out of the negligence of the owner or the owner's employee or designee is void.

Subd. 6. Registration required. An owner of an inflatable that is subject to subdivision 2 must obtain and maintain a current registration with the commissioner of labor and industry. The registration information must include the name, address, telephone number, and e-mail address of the owner, the street address of each facility at which the owner regularly provides inflatables for commercial use in this state by others, and a current insurance certificate of coverage proving full compliance with subdivision 5. The commissioner shall issue and renew a certificate of registration only to owners who comply with this section. The commissioner shall charge a registration fee of $100 for a two-year registration designed to cover the cost of registration and enforcement. Fee receipts must be deposited in the state treasury and credited to the construction code fund. The registration certificate shall be issued and renewed for a two-year period. The registrant shall promptly notify the commissioner in writing of any changes in the registration information required in this subdivision.

Subd. 7. Enforcement. The commissioner of labor and industry shall enforce this section and may use for that purpose section 326B.082 and any powers otherwise available to the commissioner for enforcement purposes, including suspension or revocation of the person's registration and assessment of fines.

History: 2010 c 347 art 3 s 2






Chapter 185 — LABOR DISPUTES; INJUNCTIONS, RESTRAINING ORDERS

Section 185.01 — EMPLOYEES PERMITTED TO ORGANIZE.

It shall not be unlawful for workers to organize themselves into, or carry on, labor unions for the purpose of lessening the hours of labor or increasing the wages or bettering the conditions of the members of such organizations or carrying out their legitimate purposes as freely as they could do if acting singly.

History: (4255) 1917 c 493 s 1; 1986 c 444



Section 185.02 — RESTRAINING ORDER OR INJUNCTION, WHEN NOT ISSUED.

No restraining order or injunction shall be granted by any court of this state, or any judge thereof, in any case between an employer and employee, or between employees, or between persons employed and persons seeking employment, involving or growing out of a dispute concerning terms or conditions of employment except after notice and a hearing in court and shown to be necessary to prevent irreparable injury to property or to a property right of the party making the application, for which injury there is no adequate remedy at law, and such property or property right must be described with particularity in the application, which must be in writing and sworn to by the applicant or by the applicant's agent or attorney; provided, that a temporary restraining order may be issued without notice and hearing upon a proper showing that violence is actually being caused or is imminently probable on the part of the person or persons sought to be restrained; and, provided, that in such restraining order all parties to the action shall be similarly restrained.

History: (4256) 1917 c 493 s 2; 1929 c 260; 1986 c 444



Section 185.03 — NOT TO BE ISSUED TO PREVENT TERMINATION OF EMPLOYMENT.

No restraining order or injunction shall prohibit any person or persons, whether singly or in concert, from terminating any relation of employment or from ceasing to perform any work or labor; or from recommending, advising, or persuading others by peaceful means so to do; or from attending at any place where any person or persons may lawfully be, for the purpose of peacefully obtaining or communicating information, or from peacefully persuading any such person to abstain from working; or from ceasing to patronize any party to such dispute; or from recommending, advising, or persuading others by peaceful and lawful means, so to do; or from paying or giving to, or withholding from, any person engaged in such dispute, any strike benefits or other moneys or things of value; or from peaceably assembling in a lawful manner and for lawful purpose; or from doing any act or thing which might lawfully be done in the absence of such dispute by a single individual; nor shall any of the acts specified in this section be considered or held to be illegal or unlawful in any court of the state.

History: (4257) 1917 c 493 s 3



Section 185.04 — LABOR NOT A COMMODITY OR ARTICLE OF COMMERCE.

The labor of a human being is not a commodity or article of commerce, and the right to enter into the relation of employer and employee, or the right to change that relation; or to assume and create a new relation for employer and employee; or to perform and carry on business with any person in any place; or to work and labor as an employee, shall be held and construed to be a personal, and not a property, right. In all cases involving the violation of the contract of employment, either by the employee or employer, where no irreparable damage is about to be committed upon the property or property right of either, no injunction shall be granted, but the parties shall be left to their remedy at law.

History: (4258) 1917 c 493 s 4



Section 185.05 — INDICTMENT, WHEN NOT TO BE RETURNED.

No person shall be indicted, prosecuted, or tried in any court of this state for entering into or carrying on any arrangement, agreement, or combination between themselves made with a view of lessening the number of hours of labor or increasing wages or bettering the condition of workers, or for any act done in pursuance thereof, unless such act is in itself forbidden by law if done by a single individual.

History: (4259) 1917 c 493 s 5; 1986 c 444



Section 185.06 — POWER OF EXECUTIVE DEPARTMENT OR COURTS NOT CURTAILED UNDER CERTAIN CONDITIONS; CRIMINAL SYNDICALISM.

Nothing in sections 185.01 to 185.06 shall hamper or curtail, or in any manner take away, the power of the executive department, or of the courts, where there is threatened any irreparable injury to business or property by reason of violence, threats, or other unlawful acts, or where criminal syndicalism, or the acts constituting the same, are involved; and criminal syndicalism is hereby defined to be the doctrine which advocates crime, sabotage, violence, or other unlawful methods of terrorism as a means of accomplishing industrial, social, or political reform.

History: (4260) 1917 c 493 s 6



Section 185.07 — JURISDICTION OF COURT LIMITED.

No court of the state shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in a strict conformity with the provisions of sections 185.07 to 185.19; nor shall any such restraining order, or temporary or permanent injunction, be issued contrary to the public policy declared in section 185.08.

History: (4260-1) 1933 c 416 s 1



Section 185.08 — PUBLIC POLICY DECLARED.

In the interpretation of the provisions of sections 185.07 to 185.19 and in determining the jurisdiction and authority of the courts of the state, as such jurisdiction and authority are therein defined and limited, the public policy of this state is hereby declared as follows.

Whereas, under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in the corporate and other forms of ownership association, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect freedom of labor, and thereby obtain acceptable terms and conditions of employment, wherefore, though workers should be free to decline to associate with other workers, it is necessary that workers have full freedom of association, self-organization, and designation of representatives of the workers own choosing, to negotiate the terms and conditions of employment, and that a worker shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the following definitions of, and limitations upon, the jurisdiction and authority of the courts of the state, are hereby enacted.

History: (4260-2) 1933 c 416 s 2; 1986 c 444



Section 185.09 — CERTAIN ACTS NOT ENFORCEABLE.

(a) Any undertaking or promise such as is described in this section, or any other undertaking or promise in conflict with the public policy declared in section 185.08, is hereby declared to be contrary to the public policy of the state, shall not be enforceable in any court of the state, and shall not afford any basis for the granting of legal or equitable relief by any court, including specifically the following:

(b) Every undertaking or promise hereafter made, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual firm, company, association, or corporation, and any employee or prospective employee of the same, whereby

(1) either party to such contract or agreement undertakes or promises not to join, become or remain a member of, any labor organization or of any employer organization; or

(2) either party to such contract or agreement undertakes or promises to withdraw from an employment relation in the event that the party joins, becomes or remains a member of, any labor organization or of any employer organization.

History: (4260-3) 1933 c 416 s 3; 1986 c 444



Section 185.10 — RESTRAINING ORDERS, WHEN NOT ISSUED.

No court of the state shall have jurisdiction to issue any restraining order, or temporary or permanent injunction, in any case involving or growing out of any labor dispute, to prohibit any person or persons participating or interested in such dispute, as these terms are defined in this chapter, from doing, whether singly or in concert, any of the following acts:

(1) ceasing or refusing to perform any work or to remain in any relation of employment;

(2) becoming or remaining a member of any organization or of any employer organization, regardless of any such undertaking or promise, as is described in section 185.09;

(3) paying or giving to, or withholding from, any person participating or interested in such labor dispute, any strike or unemployment benefits or insurance, or other moneys or things of value;

(4) by all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of this state;

(5) giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence;

(6) assembling peaceably to act, or to organize to act, in promotion of their interests in a labor dispute;

(7) advising or notifying any person of an intention to do any of the acts heretofore specified;

(8) agreeing with other persons to do or not to do any of the acts heretofore specified; and

(9) advising, urging, or otherwise causing or inducing without fraud or violence the acts heretofore specified, regardless of any such undertaking or promise as is described in section 185.09.

History: (4260-4) 1933 c 416 s 4; 1997 c 66 s 80; 1999 c 107 s 66; 2000 c 343 s 4



Section 185.11 — RESTRAINING ORDERS OR INJUNCTIONS NOT ISSUED ON CERTAIN GROUNDS.

No court of the state shall have jurisdiction to issue a restraining order, or temporary or permanent injunction, upon the ground that any of the persons participating or interested in a labor dispute constitute or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in section 185.10.

History: (4260-5) 1933 c 416 s 5



Section 185.12 — ASSOCIATIONS NOT RESPONSIBLE FOR ACTS OF INDIVIDUALS.

No officer or member of any association or organization, and no association or organization, participating or interested in a labor dispute, shall be held responsible or liable in any court of the state for the unlawful acts of individual officers, members, or agents, except upon clear proof of actual participation in, or actual authorization of, such acts, or of ratification of such acts after actual knowledge thereof.

History: (4260-6) 1933 c 416 s 6



Section 185.13 — LIMITED JURISDICTION OF COURT IN CERTAIN CASES.

(a) No court of the state shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, to the effect:

(1) that unlawful acts have been threatened and will be committed unless restrained, or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the person or persons, association, or organization making the threat or committing the unlawful act, or actually authorizing or ratifying the same after actual knowledge thereof;

(2) that substantial and irreparable injury to complainant's property will follow;

(3) that as to each item of relief granted greater injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief;

(4) that complainant has no adequate remedy at law; and

(5) that the public officers charged with the duty to protect complainant's property have failed to furnish adequate protection.

(b) Such hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officials of the county and city within which the unlawful acts have been threatened or committed, charged with the duty to protect complainant's property. If complainant shall also allege that, unless a temporary restraining order shall be issued without notice, a substantial and irreparable injury to complainant's property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice. Such a temporary restraining order shall be effective until hearing and decision on the petition for a temporary injunction unless theretofore revoked by the court, which hearing shall be held within ten days after issuance of a temporary restraining order unless defendants ask for additional time. Any temporary restraining order so issued shall become void at the expiration of this period of ten days unless renewed. No temporary restraining order or temporary injunction shall be issued except on condition that complainant shall first file an undertaking with adequate security, in an amount to be fixed by the court sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable costs, together with a reasonable attorney's fee, and expense of defense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

(c) The undertaking herein mentioned shall be understood to signify an agreement entered into by the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the complainant and surety, upon a hearing to assess damages, of which hearing complainant and surety shall have reasonable notice, the complainant and surety submitting themselves to the jurisdiction of the court for that purpose. Nothing herein contained shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue a remedy by suit at law or in equity.

History: (4260-7) 1933 c 416 s 7; 1986 c 444



Section 185.14 — FINDINGS OF FACT BASIS OF INJUNCTIONS OR RESTRAINING ORDERS.

No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific acts as may be expressly complained of in the bill of complaint or petition filed in such case and as shall be expressly included in said findings of fact made and filed by the court as provided in sections 185.07 to 185.19.

History: (4260-8) 1933 c 416 s 8



Section 185.15 — COURT TO CERTIFY PROCEEDINGS ON APPEAL.

When any court of the state shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on the party filing the usual bond for costs, forthwith certify, as in ordinary cases, the record of the case for appeal.

History: (4260-9) 1933 c 416 s 9; 1983 c 247 s 80; 1986 c 444



Section 185.16 — RIGHT TO SPEEDY TRIAL.

In all cases arising under sections 185.07 to 185.19 in which a person shall be charged with contempt in a court of the state, the accused shall enjoy the right to a speedy and public trial by an impartial jury of the county and district wherein the contempt shall have been committed. This right shall not apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice, or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court.

History: (4260-10) 1933 c 416 s 10



Section 185.17 — PROCEEDINGS IN CONTEMPT CASES.

The defendant, in any proceeding for contempt of court, may file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge, and if the attack occurred elsewhere than in the presence of the court or so near thereto as to interfere directly with the administration of justice. Upon the filing of any such demand, the judge shall thereupon proceed no further, but another judge shall be designated in the same manner as is provided by law. The demand shall be filed prior to the hearing in the contempt proceedings.

History: (4260-11) 1933 c 416 s 11



Section 185.18 — DEFINITIONS.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of sections 185.07 to 185.19, shall be given the meanings subjoined to them.

Subd. 2. Case which involves or grows out of labor dispute. A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation; or have direct or indirect interests therein; or who are employees of the same employer; or who are members of the same or an affiliated organization of employers or employees; whether such dispute is (1) between one or more employers or associations of employers and one or more employees or associations of employees; (2) between one or more employers or associations of employers and one or more employers or associations of employers; or (3) between one or more employees or associations of employees and one or more employees or associations of employees, or when the case involves any conflicting or competing interests in a "labor dispute" of "persons participating or interested" therein.

Subd. 3. Persons participating or interested in labor dispute. A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against the person or association, and if the person or association is engaged in the same industry, trade, craft, or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation.

Subd. 4. Labor dispute. The term "labor dispute" includes any controversy concerning terms or conditions of employment, or concerning association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.

Subd. 5. Court of the state. The term "court of the state" means any court of the state whose jurisdiction has been or may be conferred or defined or limited by an act of the legislature.

History: (4260-12) 1933 c 416 s 12; 1986 c 444



Section 185.19 — APPLICATION OF SECTIONS 185.07 TO 185.18.

Sections 185.07 to 185.18 shall not be held to apply to police officers or firefighters or any other public officials charged with duties relating to public safety.

History: (4260-15) 1933 c 416 s 15; 1977 c 429 s 63; 1986 c 444



Section 185.20 — INJUNCTIONS BETWEEN EMPLOYERS IN LABOR DISPUTES.

Subdivision 1. Violation of agreement. When any group of employers of labor, residing or operating in this state, have, by written agreement between themselves, agreed upon certain minimum wages to be paid to their employees, hours of labor, or other conditions of employment, and such agreement is willfully violated, then, and in that event, any one or more of such employers, parties to the agreement, may, by an appropriate action in a district court, make application for a restraining order, temporary injunction, or permanent injunction, against the party or parties so violating the agreement, to restrain the violation thereof as to the minimum wages, hours of labor, and other conditions of employment specified in the agreement, and proof of willful violation of the agreement in respect to any or either thereof, shall be sufficient grounds for the issuance of such restraining order, temporary injunction, or permanent injunction.

Subd. 2. Application. Subdivision 1 shall not apply to actions to enjoin the violation of open or closed shop agreements, nor to actions to enjoin the violation of agreements or so-called codes of fair competition made or established pursuant to any state or federal law.

Subd. 3. Relation to other sections. The provisions of sections 185.07 to 185.19 shall not apply to actions or proceedings to which subdivision 1 applies.

History: (4260-21, 4260-22, 4260-23) 1935 c 292 s 1-3






Chapter 186 — UNFAIR PRACTICES AFFECTING PUBLIC HEALTH






Chapters 190 - 195 — MILITARY AFFAIRS

Chapter 190 — MILITARY FORCES

Section 190.001 — POLICY STATEMENT.

In recognition of the necessity of maintaining a strong military force for the protection and survival of this state and nation and of free and democratic allied societies throughout the world, and of the numerous and varied sacrifices required of military personnel and their families both in peacetime and war, and of the exemplary character, courage, leadership, and training of United States armed forces personnel of all generations, it is the policy of the state of Minnesota to promulgate, implement, and maintain laws, policies, rules, and procedures, insofar as is practicable and beneficial to the people of this state and within available resources as may exist at any time, that encourage, recognize, and reward honorable military service to this state and nation, whether in regular active service or in the National Guard or other reserve component service, during both peacetime and war. This includes, but is not limited to, policies supportive of the physical and mental health needs of returning veterans.

History: 2006 c 273 s 5



Section 190.01 — MILITARY CODE.

Chapters 190 to 193 shall be known as the Military Code.

History: (2395) 1921 c 506 s 1



Section 190.02 — GOVERNOR TO BE COMMANDER-IN-CHIEF; RULES; STAFF.

The governor shall be the commander-in-chief of the military forces, except so much thereof as may be in the actual service of the United States, and may employ the same for the defense or relief of the state or any other state, the enforcement of law, and the protection of persons and property therein.

The governor shall make and publish rules, not inconsistent with law, and enforce all the provisions of the Military Code.

The governor may appoint a staff, consisting of an adjutant general and six aides-de-camp of field grade who shall be detailed from the National Guard.

History: (2407) 1921 c 506 s 13; 1927 c 339 s 1; 1985 c 248 s 70; 1986 c 444; 1993 c 27 s 1; 1997 c 24 s 1



Section 190.025 — FRESH PURSUIT.

Subdivision 1. Entry into other states. In case the United States is at war or in case of any other emergency declared by the president or the Congress of the United States or by the governor or the legislature of this state, any organization, unit, or detachment of the military forces of this state, by direction of the governor and upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of this state into another state until they are apprehended or captured by such organization, unit, or detachment, or until the military or police forces of such other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued, provided such other state shall have given authority by law for such pursuit by such forces of this state. Except as otherwise provided by law, any person who shall be apprehended or captured in another state by any of the forces of this state shall without unnecessary delay be surrendered to the military or police forces of the state in which the person is taken or to the United States, but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.

Subd. 2. Military forces of other states may enter state. Any military forces of another state who are in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued, and the pursuing forces may arrest or capture such persons within this state while in fresh pursuit. Any such person who shall be captured or arrested by the military forces of such other state while in this state shall without unnecessary delay be surrendered to the military or police forces of this state to be dealt with according to law.

Subd. 3. Construction of section. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful, nor to repeal or prevent the application of any of the provisions of section 626.65, the Uniform Act on the Fresh Pursuit of Criminals.

History: 1943 c 108 s 8; 1986 c 444; 2010 c 382 s 43



Section 190.03 — LAWS TO CONFORM TO UNITED STATES REGULATIONS.

The intent of the Military Code and all acts of the state affecting the military forces is to conform to all acts and regulations of the United States affecting the same subjects, except as otherwise expressly provided by chapter 192A with respect to military justice, and all acts of the state shall be construed to effect this purpose, and anything to the contrary shall be held to be null and void as long as the subject matter shall have been acted on by the United States; and upon any subject not acted upon with reference to these matters by United States authority, any act of the state shall be in full force and effect.

History: (2396) 1921 c 506 s 2; 1971 c 202 s 1



Section 190.04 — ARMED FORCES REGULATIONS TO GOVERN.

All matters relating to the organization, discipline, and government of the military forces not otherwise provided for in the Military Code shall be decided by the custom, regulations, and usage of the armed forces of the United States.

History: (2398) 1921 c 506 s 4; 1963 c 550 s 1



Section 190.05 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of the Military Code, the terms defined in this section have the meanings given them in this section unless the context clearly indicates otherwise.

Subd. 2. Department of Military Affairs; Military Department. The "Department of Military Affairs" or "Military Department" is comprised of and includes the military forces of the state, the Office of the Adjutant General, all military reservations, military installations, armories, air bases, and facilities owned or controlled by the state for military purposes, and civilians employed by the state for the administration of the Military Department.

Subd. 3. Military forces. The term "military forces" includes the National Guard, the State Guard, and any other organizations or components of the organized militia as may be authorized by state or federal law.

Subd. 3a. Military reservations. "Military reservations," without limitation, includes military installations, armories, air bases, and facilities owned or controlled by the state for military purposes.

Subd. 4. National Guard. The term "National Guard" includes the Army National Guard and the Air National Guard.

Subd. 5. Active service. "Active service" means either state active service, federally funded state active service, or federal active service.

Subd. 5a. State active service. "State active service" excludes federal active service and federally funded state active service and includes service or duty:

(1) on behalf of the state in case of actual or threatened public disaster, war, riot, tumult, breach of the peace, resistance of process, or whenever called upon in aid of state civil authority;

(2) at encampments ordered by state authority;

(3) otherwise ordered or requested by state authority and requiring the time of the organization or person; or

(4) travel to or from service or duty under clause (1), (2), or (3).

Subd. 5b. Federally funded state active service. "Federally funded state active service" means service or duty under United States Code, title 32, as amended through December 31, 1983, and travel to or from that service or duty.

Subd. 5c. Federal active service. "Federal active service" excludes federally funded state active service and means service or duty under United States Code, title 10, as amended through December 31, 1983, other service or duty as may be required by the law, regulation, or order of the United States government, and travel to or from that service or duty.

Subd. 6. Enlisted member. The term "enlisted member" includes enlisted members in the Army National Guard and airmen of the Air National Guard.

Subd. 6a. Officer. "Officer" includes commissioned officers and commissioned warrant officers in the Army National Guard and the Air National Guard.

Subd. 7. Federal definitions. Unless otherwise stated, all terms, organizational designations, and titles contained in the Military Code have the same meaning as like terms, organizational designations, and titles in federal law and regulations.

History: (2397) 1921 c 506 s 3; 1943 c 108 s 1; 1947 c 125 s 1; 1963 c 658 s 1; 1971 c 202 s 2; 1977 c 11 s 1; 1983 c 193 s 3-5; 1983 c 301 s 159-161; 1986 c 444; 1997 c 24 s 2,3



Section 190.055 — PROTECTIONS.

(a) A person called or ordered to active service, as defined in section 190.05, subdivision 5a or 5b, has all the protections afforded to persons in the military service of the United States under:

(1) the Servicemembers Civil Relief Act, United States Code, Appendix 50, sections 501 to 548, and 560 to 591, as amended at any time; and

(2) the Uniformed Services Employment and Reemployment Rights Act, United States Code, title 38, sections 4301 to 4333, as amended at any time.

(b) The acts referenced in paragraph (a), clauses (1) and (2), may be cited as the "SCRA" and "USERRA," respectively.

History: 2002 c 284 s 1; 2006 c 273 s 6; 2008 c 277 art 1 s 97



Section 190.06 — MILITIA; MEMBERS; EXEMPTIONS.

Subdivision 1. Composition. The militia shall consist of:

(1) all able-bodied citizens of the state and other able-bodied persons residing in the state who have or shall have declared their intention to become citizens of the United States, when so authorized by federal law, who comply with the minimum age requirements for federal regular military service under United States Code, title 10, section 505, and who are not more than 45 years of age; provided, that the governor may, when the governor deems it necessary for the defense of the state, extend the maximum age for militia service to not more than 64 years; and

(2) persons who enlist in, are commissioned in, or are otherwise appointed to the Minnesota National Guard in accordance with applicable federal law and regulation, including enlisted members, warrant officers, and commissioned officers.

Subd. 2. Classes. The militia shall be divided into two classes, the organized militia and the unorganized militia. The organized militia shall consist of the following:

(1) the National Guard;

(2) the State Guard, which shall comprise all organized components of the militia except the National Guard.

The unorganized militia shall consist of all other members of the militia.

Subd. 3. Noncombatant service. The governor may authorize the appointment or enlistment of citizens of the state and all other persons, who have or shall have declared their intention to become citizens of the United States, in the medical corps and other noncombatant branches and services of the organized militia, and while so serving they shall have the same status as members of the military forces.

Subd. 4. Exemptions from military duty. The officers, judicial and executive, of the government of the United States and of the states; persons in the military or naval service of the United States; custom house clerks, persons employed by the United States in the transmission of the mail; artificers and workers employed in the armories, arsenals, and navy yards of the United States; pilots and mariners actually employed in the sea service of any citizen or merchant within the United States, shall all be exempt from militia duty without regard to age, and all persons who because of religious beliefs shall claim exemption from military service if the conscientious holding of such belief by such person shall be established under such regulations as the President of the United States shall prescribe, shall be exempt from militia service in a combatant capacity; but no person so exempted shall be exempt from militia service in any capacity that the President of the United States shall declare to be noncombatant.

History: (2399) 1921 c 506 s 5; 1939 c 175 s 1; 1943 c 108 s 2; 1977 c 11 s 2; 1984 c 609 s 13; 1986 c 444; 2000 c 283 s 1,2; 1Sp2001 c 10 art 2 s 62



Section 190.07 — APPOINTMENT; QUALIFICATIONS; RANK.

There shall be an adjutant general of the state who shall be appointed by the governor. The adjutant general shall be a staff officer, who at the time of appointment shall be a commissioned officer of the National Guard of this state, with not less than ten years military service in the National Guard of this state or the armed forces of the United States, at least three of which shall have been commissioned and who shall have reached the grade of a field officer.

The adjutant general shall hold at least the rank of major general and may be promoted to and including the highest rank authorized under federal law. However, the adjutant general may not be promoted to the rank of major general without having at least 20 years service in the Minnesota National Guard, at least one of which has been in the rank of brigadier general.

The term of the adjutant general is seven years from the date of appointment. Section 15.06, subdivisions 3, 4, and 5, governs filling of vacancies in the Office of Adjutant General. The adjutant general shall not be removed from office during a term except upon withdrawal of federal recognition or as otherwise provided by the military laws of this state.

History: (2408) 1921 c 506 s 14; 1927 c 339 s 2; 1939 c 175 s 3; 1943 c 108 s 9; 1953 c 269 s 1; 1984 c 442 s 1; 1986 c 444; 1989 c 11 s 1; 1989 c 335 art 1 s 181; 1997 c 24 s 4; 1Sp2001 c 10 art 2 s 63



Section 190.08 — MILITARY STAFF; ACTIVE DUTY ORDERS; PAY AND ALLOWANCES.

Subdivision 1. Assistant adjutants general. The adjutant general, with the approval of the governor, may appoint from among the field officers and general officers of the National Guard two assistant adjutants general for Army National Guard and one assistant adjutant general for Air National Guard who, if otherwise qualified, may be appointed to general officer grade. An assistant adjutant general serves at the pleasure of the adjutant general. An assistant adjutant general shall also cease to serve upon withdrawal of federal recognition or when otherwise removed in accordance with the military laws of this state.

Subd. 1a. Executive director. The adjutant general may appoint an executive director of the Department of Military Affairs. The executive director shall serve at the pleasure of the adjutant general.

Subd. 2. Other appointments. The adjutant general also may appoint from among the officers of the National Guard a state quartermaster, a commander for each state-owned military reservation or military installation, and such other officers as may be required for the state staff.

Subd. 3. Order to state active service. The adjutant general may order to state active service, with their consent, current or former officers, warrant officers, and enlisted personnel of the National Guard of the state required for the full time administration of the Military Department. Except for those appointed under subdivisions 1 and 2, they may not be removed from office after one year of active service except for cause, reduction in force, or withdrawal of federal recognition, as long as they remain active members of the military forces of the state.

Subd. 4. Order to temporary active service. In case of war, riot, insurrection, emergency, or when otherwise authorized by the governor, the adjutant general may order to temporary active service additional officers, warrant officers, and enlisted personnel of the National Guard, including retired personnel, as may be necessary. Personnel do not acquire any of the rights to office under subdivision 3 while performing temporary active service. When their services are no longer required they shall be relieved from active service.

Subd. 5. Civilian employees. In addition to the officers, warrant officers, and enlisted members ordered to active service the adjutant general may employ such civilian administrative, clerical, maintenance, and caretaker personnel as are necessary for administration of the Military Department.

Subd. 6. Pay and allowances. The adjutant general shall receive the pay and allowances provided by law for an officer of similar rank and length of service in the armed forces of the United States. All other officers, warrant officers, and enlisted members in active service on the staff of the adjutant general shall receive the pay and allowances prescribed for personnel of similar grade and length of service in the armed forces of the United States subject to the following provisions: (1) the adjutant general by general orders may establish for pay purposes the grade authorized for any staff position; and (2) members may be paid any additional pay authorized by section 192.49.

History: (2460) 1921 c 506 s 66; 1927 c 339 s 12; 1939 c 175 s 11; 1943 c 108 s 30; 1947 c 125 s 2; 1963 c 658 s 2; 1984 c 442 s 2-4; 1985 c 36 s 1; 1986 c 444; 1989 c 23 s 1; 1990 c 594 art 1 s 60; 1998 c 254 art 1 s 62; 1999 c 46 s 1



Section 190.09 — POWERS, DUTIES.

Subdivision 1. Official duties. The adjutant general shall be the chief of staff to the commander-in-chief and the administrative head of the Military Department. The adjutant general shall have an office in the Capitol and keep it open during the usual business hours.

The adjutant general shall have custody of all military records, correspondence, and other military documents. The adjutant general shall be the medium of military correspondence with the governor and perform all other duties pertaining to that office prescribed by law. The adjutant general shall make an annual report to the governor, at such time as the governor may require, of all the transactions of the Military Affairs Department, setting forth the number, strength and condition of the National Guard, and such other matters as deemed important and shall make and transmit to the federal government the returns required by the laws of the United States. The adjutant general shall, whenever necessary, cause the Military Code, orders and rules of the state to be printed and distributed to the commissioned officers and the several organizations of the National Guard and shall cause to be prepared and issued all necessary books, blanks and notices required to carry into full effect the provisions of the Military Code. All such books and blanks shall be and remain the property of the state.

The seal now used in the Office of the Adjutant General shall be the seal of that office and shall be delivered to the successor in that office. All orders issued from the Adjutant General's Office shall be authenticated with that seal. The adjutant general shall attest all commissions issued to military officers. The adjutant general will superintend the preparation of all returns and reports required by the United States from the state on military matters.

The adjutant general shall designate an assistant adjutant general to serve as deputy adjutant general to perform the duties of the adjutant general during periods when the adjutant general is absent or unable to perform that officer's duties. In the absence of all of the above, the senior officer of the National Guard, shall perform the duties prescribed for the adjutant general.

The flags and colors carried by Minnesota troops in the Civil War, Indian Wars, Spanish-American War, Mexican Border Campaign, the first World War, and subsequent wars shall be preserved in the Capitol under the especial care of the adjutant general. They shall be suitably encased and marked, and, so far as the adjutant general may deem it consistent with their safety, shall at all times be publicly displayed.

Subd. 2. Mission; efficiency. It is part of the department's mission that within the department's resources the adjutant general shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: (2440, 4385) RL s 1856; 1921 c 506 s 46; 1927 c 102 s 1; 1931 c 363 s 6; 1943 c 108 s 42; 1963 c 658 s 3; 1984 c 442 s 5; 1985 c 248 s 70; 1986 c 444; 1995 c 248 art 11 s 14; 1998 c 366 s 60



Section 190.096 — BATTLE FLAGS; REPAIR.

Subdivision 1. Authority to repair. Notwithstanding the provisions of Minnesota Statutes 1961, chapters 16 and 43, the adjutant general or the Minnesota Historical Society may contract for the repair, restoration, and preservation of regimental battle flags, standards, and guidons with persons or corporations skilled in such repair, restoration, and preservation, upon terms or conditions the adjutant general or the Minnesota Historical Society deems proper.

Subd. 2. Surrender. Notwithstanding the provisions of this section or section 190.09, the adjutant general or the Minnesota Historical Society may, for the purposes of this section, surrender the immediate custody and control of regimental battle flags, standards, and guidons under conditions and safeguards the adjutant general or the Minnesota Historical Society deems necessary and proper, for such time as is reasonably necessary for their restoration, after which they shall at once be again properly stored or displayed. The adjutant general or the Minnesota Historical Society shall provide adequate storage and display space for flags, standards, and guidons which have been repaired and restored.

Subd. 3. Battle flags; care and control. (a) The flags and colors carried by Minnesota troops in the Civil War, Indian Wars, and the Spanish-American War shall be preserved under the care and control of the Minnesota Historical Society. They shall be suitably encased and marked, and, so far as the historical society may deem it consistent with the safety of the flags and colors, they shall be publicly displayed in the capitol.

(b) The flags and colors carried by Minnesota troops in subsequent wars shall be preserved under the care and control of the adjutant general. They shall be suitably encased and marked, and, so far as the adjutant general may deem it consistent with the safety of the flags and colors, shall be publicly displayed.

History: 1983 c 193 s 6; 1986 c 444; 2007 c 135 art 8 s 1



Section 190.11 — CAMP GROUNDS AND MILITARY RESERVATIONS.

The adjutant general shall have charge of the camp grounds and military reservations of the state and shall be responsible for the protection and safety thereof, and promulgate rules for the maintenance of order thereon, for the enforcement of traffic rules and for all other lawful rules as may be ordered for the operation, care and preservation of existing facilities and installations on all state military reservations.

The adjutant general shall keep in repair all state buildings, and other improvements thereon, including water pipes laid by the state on highways leading thereto and of all military property connected with the grounds and may make such further improvements thereon as the good of the service requires.

Private property may be acquired by condemnation, upon the application of the adjutant general, for camp ground, rifle range, and other military purposes. All damages, cost, and expense incurred in condemning such property shall be paid by the commissioner of management and budget, upon certificate of the adjutant general, from any unexpended balance of the military fund after meeting the demands of the National Guard.

History: (2450) 1921 c 506 s 56; 1927 c 339 s 9; 1939 c 175 s 9; 1973 c 492 s 14; 1985 c 248 s 70; 1986 c 444; 2003 c 112 art 2 s 27; 2009 c 101 art 2 s 109



Section 190.16 — ADDITIONAL POWERS OF ADJUTANT GENERAL.

Subdivision 1. Cooperation with United States government. The adjutant general may cooperate with the government of the United States or any agency or department thereof in the construction, improvement, or maintenance of buildings, air bases, roads, utilities and any or all other structures or facilities required in the training, housing, and maintenance of the military forces of the state and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys for the military forces of the state.

Subd. 2. Acceptance of money. The adjutant general may accept money, either public or private, for and in behalf of the state of Minnesota, for the support of the state's military forces, and for the construction, improvement, or maintenance of buildings, air bases, roads, utilities and any or all other structures or facilities required in the training, housing, and maintenance of the military forces of the state upon such terms and conditions as are or may be prescribed by the laws of the United States and any rules or regulations made thereunder.

Subd. 3. Contracts; agreements. When prescribed or required by the laws of the United States and any rules or regulations made thereunder, and notwithstanding any state law to the contrary, the adjutant general shall be the contracting officer for any construction, improvement or maintenance program or project financed either in whole or in part by moneys made available by the federal government and may execute agreements and contracts for and in behalf of the state therefor, including a dedication of the primary use and purpose of such buildings, air bases, roads, utilities or other structures or facilities required in the training, housing, and maintenance of the military forces of the state for periods up to and including 25 years.

Subd. 4. Disbursement of money. All moneys accepted for disbursement by the adjutant general pursuant to the terms of this section shall, if not required by federal law or rules or regulations made thereunder to be disbursed by a United States property and fiscal officer, be deposited in the state treasury and, unless otherwise prescribed by the authority from which the money is received, kept in separate funds, designated according to the purposes for which the moneys were made available and held by the state in trust for such purposes. All such moneys are hereby appropriated for the purposes for which the same were made available to be expended in accordance with the laws of the United States and rules and regulations made thereunder. The adjutant general, when acting for the state of Minnesota, or when requested by the United States government or any agency or department thereof, shall disburse such moneys for the designated purposes but this shall not preclude any other authorized method of disbursement.

Subd. 5. Limited personal liability. Nothing in this section shall be construed as creating any personal liability upon the adjutant general when acting pursuant to this section.

Subd. 6. Property leases. Notwithstanding the provisions of any law to the contrary, the adjutant general, with the approval of the governor, may lease any lands now owned or hereafter acquired by the state for the training, housing, and maintenance of its military forces or any part thereof to the United States of America for military and national defense purposes upon such terms as they deem proper providing, however, that no such lease shall in any way interfere with the training, housing and maintenance of the military forces of this state.

Subd. 6a. Rental of Camp Ripley facilities. The adjutant general or the adjutant general's designee may rent buildings or other facilities at Camp Ripley to persons under terms and conditions specified by the adjutant general or designee. Subject to any prohibitions or restrictions in any agreement between the United States and the state of Minnesota, proceeds of rentals under this subdivision must be applied as follows:

(1) payment of increased utilities, maintenance, or other costs directly attributable to the rental;

(2) other operating and maintenance or repair costs for the building or facility being rented; and

(3) maintenance and improvement of buildings or other facilities at Camp Ripley.

Rentals under this subdivision must be made under terms and conditions that do not conflict with the use of Camp Ripley for military purposes.

Subd. 7. Delegation of contract authority. The adjutant general may delegate to subordinate employees the exercise of contract execution and administration authority which the adjutant general holds under a delegation by the commissioner of administration pursuant to section 16B.05, subdivision 1. A delegation by the adjutant general must be made by written order, filed with the secretary of state.

History: 1957 c 242 s 1,2; 1987 c 36 s 1; 1997 c 24 s 5; 2005 c 156 art 4 s 1



Section 190.161 — UNCOMPENSATED AND VOLUNTARY SERVICES; EXPENSES.

To assist in the discharge of the functions of the department, the adjutant general may accept uncompensated and voluntary services and enter into written agreements with private or public agencies or persons for uncompensated and voluntary services as may be practical. Persons rendering voluntary uncompensated services may be reimbursed for travel expenses incurred in the performance of official duties at the same rate per mile as state employees.

History: 2009 c 94 art 4 s 3



Section 190.19 — MINNESOTA "SUPPORT OUR TROOPS" ACCOUNT.

Subdivision 1. Establishment. The Minnesota "Support Our Troops" account is established in the special revenue fund. The account shall consist of contributions from private sources and appropriations. Money in the account is appropriated in equal shares to the Department of Military Affairs and the Department of Veterans Affairs.

Subd. 2. Uses. (a) Money appropriated from the Minnesota "Support Our Troops" account to the Department of Military Affairs may be used for:

(1) grants directly to eligible individuals;

(2) grants to one or more eligible foundations for the purpose of making grants to eligible individuals, as provided in this section;

(3) veterans' services; or

(4) grants to family readiness groups chartered by the adjutant general.

(b) As used in paragraph (a), the term "eligible individual" includes any person who is:

(1) a member of the Minnesota National Guard or a reserve unit based in Minnesota who has been called to active service as defined in section 190.05, subdivision 5;

(2) a Minnesota resident who is a member of a military reserve unit not based in Minnesota, if the member is called to active service as defined in section 190.05, subdivision 5;

(3) any other Minnesota resident performing active service for any branch of the military of the United States;

(4) a person who served in one of the capacities listed in clause (1), (2), or (3) who has current financial needs directly related to that service; and

(5) a member of the immediate family of an individual identified in clause (1), (2), (3), or (4). For purposes of this clause, "immediate family" means the individual's spouse and minor children and, if they are dependents of the member of the military, the member's parents, grandparents, siblings, stepchildren, and adult children.

(c) As used in paragraph (a), the term "eligible foundation" includes any organization that:

(1) is a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code;

(2) has articles of incorporation under chapter 317A specifying the purpose of the organization as including the provision of financial assistance to members of the Minnesota National Guard and other United States armed forces reserves and their families and survivors; and

(3) agrees in writing to distribute any grant money received from the adjutant general under this section to eligible individuals as defined in this section and in accordance with any written policies and rules the adjutant general may impose as conditions of the grant to the foundation.

(d) The maximum grant awarded to an eligible individual under paragraph (a) in a calendar year with funds from the Minnesota "Support Our Troops" account, either through an eligible institution or directly from the adjutant general, may not exceed $2,000.

Subd. 2a. Uses; veterans. (a) Money appropriated to the Department of Veterans Affairs from the Minnesota "Support Our Troops" account may be used for:

(1) grants to veterans service organizations;

(2) outreach to underserved veterans;

(3) providing services and programs for veterans and their families;

(4) transfers to the vehicle services account for Gold Star license plates under section 168.1253;

(5) grants of up to $100,000 to any organization approved by the commissioner of veterans affairs for the purpose of supporting and improving the lives of veterans and their families; and

(6) grants to an eligible foundation.

(b) For purposes of this subdivision, "eligible foundation" includes any organization that:

(1) is a tax-exempt organization under section 501(c) of the Internal Revenue Code; and

(2) is a nonprofit corporation under chapter 317A and the organization's articles of incorporation specify that a purpose of the organization includes: (i) providing assistance to veterans and their families; or (ii) enhancing the lives of veterans and their families.

Subd. 3. Annual report. The adjutant general and commissioner of veterans affairs must report by February 1 each year to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over military and veterans' affairs on the number, amounts, and use of grants made by each agency from the Minnesota "Support Our Troops" account in the previous year.

History: 2005 c 156 art 2 s 31; 2007 c 86 s 1; 2008 c 363 art 8 s 5,6; art 9 s 4; 2009 c 94 art 3 s 13; 2010 c 215 art 6 s 6; 2015 c 77 art 3 s 1,2



Section 190.25 — LANDS FOR TRAINING ARMED FORCES.

Subdivision 1. Acquisition. The adjutant general is hereby authorized to acquire in the name of the state by purchase, lease, gift, or condemnation, and is authorized to lease all lands which the adjutant general may deem necessary, including lands already devoted to a public use, for military training purposes, adjacent to or in the vicinity of the Military Field Training Center at Camp Ripley, or at any other suitable place in this state, subject to the limitations of funds appropriated and available.

Subd. 2. Condemnation. The adjutant general may, except as to lands already devoted to a public use, at any time after the filing of a petition for the condemnation of any lands authorized by this section take possession of it. Proceedings for the condemnation of lands authorized herein shall be governed by chapter 117.

Subd. 3. Sale; use of funds. The adjutant general is authorized to sell in the manner provided by law any or all

(1) land, and

(2) growing crops, buildings, and other improvements, if any, situated upon the land, acquired under the authority of subdivision 1 or which may hereafter comprise the Camp Ripley Military Field Training Center and not needed for military training purposes. The proceeds of any sales shall be deposited in the general fund.

The adjutant general may use funds that are directly appropriated for the acquisition of land, the payment of expenses of forest management on land forming the Camp Ripley Military Reservation, and the provision of an Enlisted Person's Service Center. If amounts that are directly appropriated for these purposes in either year of a biennium are insufficient, the appropriation for the other year of the biennium is available.

Subd. 3a. Timber sales; use of funds. The adjutant general is authorized to sell in the manner provided by law any or all timber on land acquired under the authority of subdivision 1 or which may hereafter comprise the Camp Ripley Military Field Training Center. The proceeds of any sales of timber under this subdivision must be deposited in an account in the special revenue fund and are appropriated to the adjutant general to be used to manage the timber resources of Camp Ripley in a manner consistent with the camp's purpose as lands for training armed forces.

Subd. 4. Closing roads or highways. The adjutant general is authorized, whenever military training purposes require, to close and obliterate any and all public roads or highways established over and upon any of the lands acquired under the authority of this section. In order to accomplish prescribed military training at the Camp Ripley Military Reservation, the adjutant general may temporarily close any road or highway adjacent to the Camp Ripley Military Reservation with the concurrence of the road authorities. Prior to closing any road or highway the adjutant general shall erect suitable signs and barriers in ample time so as to minimize any inconvenience to the traveling public.

History: 1951 c 511 s 1; 1953 c 642 s 1,2; 1961 c 653 s 1,3; 1980 c 407 s 1; 1981 c 46 s 1; 1986 c 444; 1989 c 335 art 4 s 65; 1990 c 594 art 1 s 61; 1991 c 139 s 1; 1997 c 24 s 6; 2008 c 363 art 9 s 5,6



Section 190.30 — REQUISITION FOR TAX-FORFEITED LAND.

Subdivision 1. Procedure. The adjutant general may requisition for military training purposes any tax-forfeited land in the state or any state land in the custody or under the control of the commissioner of natural resources or any agency of the Department of Natural Resources, subject to the conditions hereinafter prescribed. The requisition shall be made by filing a certificate thereof executed by the adjutant general as follows:

(a) with the county auditor of the county in which the land is situated in the case of tax-forfeited land held subject to any control or authority of the county board;

(b) with the officer having custody of the state land records in the Department of Natural Resources in the case of any tax-forfeited land or other state land not subject to any control or authority of a county board.

Subd. 2. Approval of commissioner of natural resources. No such requisition shall be made in the case of any state land which has been designated or set apart for any specific public use without the approval of the commissioner of natural resources.

Subd. 3. Approval of city. No such requisition shall be made in the case of any tax-forfeited land within the limits of any city without the approval of the governing body thereof.

Subd. 4. Lease to United States. Land so requisitioned may be leased to the United States for military or naval training purposes as hereinbefore provided.

Subd. 5. Exempt from trust and governmental control. Land requisitioned, so long as used by the state or by the United States for military training purposes, shall be relieved from any trust in favor of any taxing district and from any control or authority of any other public agency for any other purposes. In case the use of land for military training purposes should cease, it shall revert to its status immediately prior to being requisitioned for those purposes, and shall be subject to all the conditions and incidents attached to its prior status.

Subd. 6. Payment of expenses. Expenses incident to the requisitioning of land for military training purposes hereunder, to the leasing of such land to the United States, and to proceedings to perfect the title to the land, if necessary, shall be payable from the appropriations made for acquisition of land.

History: 1951 c 511 s 5; 1969 c 1129 art 3 s 1; 1973 c 123 art 5 s 7; 1980 c 407 s 4-6



Section 190.32 — FEDERAL REIMBURSEMENT RECEIPTS.

The Department of Military Affairs may deposit federal reimbursement receipts into an account in the special revenue fund, maintenance of military training facilities. These receipts are for services, supplies, and materials initially purchased by the Camp Ripley maintenance account.

History: 1984 c 654 art 2 s 120; 1Sp2010 c 1 art 14 s 8



Section 190.33 — CAMP RIPLEY SENTINEL LANDSCAPE.

Subdivision 1. Designation of certain lands. (a) Camp Ripley shall be a sentinel landscape. By January 16, 2017, the coordinating committee established under subdivision 2 shall designate certain lands in the vicinity of Camp Ripley to be contained in the sentinel landscape of Camp Ripley. The purpose of this designation shall be to identify lands important to the nation's defense mission in an effort to preserve and enhance the relationship between willing landowners and Camp Ripley and to create incentives to encourage landowners' land management practices consistent with Camp Ripley's military missions.

(b) Individuals who own land which is deemed part of the sentinel landscape shall be provided the opportunity to participate, on a voluntary basis, in various programs designed to encourage land uses compatible with Camp Ripley's military missions.

Subd. 2. Establishment of coordinating committee. (a) By March 1, 2016, the adjutant general shall establish a coordinating committee to address issues related to technical support services and appropriate financial assistance to landowners who voluntarily participate in the sentinel landscape program in subdivision 1.

(b) The committee will be comprised of the following individuals:

(1) the adjutant general or a designee who will serve as the chair of the committee;

(2) the commissioner of agriculture or a designee;

(3) the commissioner of natural resources or a designee; and

(4) the executive director of the Board of Water and Soil Resources or a designee.

The committee may also seek input from federal agencies, including but not limited to the Department of Defense, the Department of the Army, the National Guard Bureau, the Department of the Interior, or the Department of Agriculture. The committee may also appoint members from other state agencies, county officials from any county where sentinel landscapes are located, and nongovernmental organizations that participate in land management activities within the sentinel landscape.

Subd. 3. Meetings. The chair shall convene meetings as necessary to conduct the duties prescribed in this section. The chair shall convene the first meeting of the committee by March 1, 2016.

Subd. 4. Duties. The committee shall identify sentinel land, and develop recommendations to encourage landowners within the sentinel lands to voluntarily participate in and begin or continue land uses compatible with Camp Ripley's military mission. In designating sentinel lands, the coordinating committee shall include all working or natural lands, wherever located, that the coordinating committee believes contribute to the long-term sustainability of the military missions conducted at Camp Ripley. In determining which lands to designate, the coordinating committee shall seek input from the director of the Department of Defense Readiness and Environmental Protection Integration Program, the chief of the National Guard Bureau, the director of the Army Compatible Use Buffer Program, the commander of the Camp Ripley Training Center, the commissioner of agriculture, the commissioner of natural resources, the executive director of the Board of Water and Soil Resources, appropriate county commissioners from any county where designated lands are located, and any others the adjutant general deems appropriate.

Subd. 5. Compensation. Members of the committee will serve without compensation.

Subd. 6. Report. By January 16, 2017, the adjutant general, with the assistance of the coordinating committee established in subdivision 2, shall submit a report to the governor and to the chairs of the committees in the house of representatives and senate with primary jurisdiction over the Department of Military Affairs. The report must summarize the committee's efforts to encourage landowners within the Camp Ripley sentinel landscape to voluntarily participate in and begin or continue land uses compatible with Camp Ripley's military mission. This report will include a map which geographically defines the boundaries of the sentinel landscape and may also provide recommendations for any further legislation the coordinating committee deems necessary to further the goals of this program.

History: 2015 c 24 s 1






Chapter 191 — UNORGANIZED MILITIA

Section 191.05 — GOVERNOR MAY CALL MILITIA.

Whenever the governor deems it necessary for any purpose authorized by the state Constitution or by law, may by public proclamation call out the militia or such part or number thereof as the governor may designate for military duty in the service of the state, and may provide for the enrollment, assembly, and muster into service by voluntary enlistment or by draft, as the governor may determine, of the militia so called out. For that purpose the governor may make orders and rules and enforce the same, appoint all necessary officers and fix their compensation, and may require all proper public officers to perform such duties as the governor may direct.

History: (2404) 1921 c 506 s 10; 1943 c 108 s 3; 1985 c 248 s 70; 1986 c 444



Section 191.06 — ENLISTMENT.

Subdivision 1. Period. Militia members called out for duty shall be mustered at once into the service of the state for such period as the governor shall direct, not exceeding the duration of the war or other occasion for which they were called out and for six months thereafter.

Subd. 2. National Guard laws and regulations apply. Except as otherwise expressly provided, all the military forces shall be organized as prescribed for organization of the National Guard at the time, and shall be officered, equipped, trained, and commanded according to the laws and regulations governing the National Guard, as nearly as practicable, and all laws relating to the National Guard or to the duties, rights, privileges, or immunities of the members thereof shall apply to and govern the other military forces and the members thereof, so far as applicable; provided, that the age limits for initial appointment of officers in the federally recognized National Guard shall not apply to officers of the other military forces.

Subd. 3. Pay and allowances. Except as otherwise expressly provided, the pay and allowances of the officers and enlisted personnel of all branches of the military forces on active duty in the service of the state shall be the same as provided for the National Guard when on such duty.

Subd. 4. May receive supplies and grants from federal government. The governor may receive from the federal government any arms, equipment, munitions, supplies, and other grants for the use of the military forces of the state that may be available.

Subd. 5. Uniform. The military forces shall be uniformed in such manner as the governor may prescribe, subject to federal laws or regulations.

Subd. 6. Governor may organize forces. Without limiting any power otherwise conferred on the governor, whenever any part of the National Guard of this state has been or is about to be called or ordered into active federal service, and until such service or the occasion therefor has terminated and all units of the National Guard engaged therein have been relieved therefrom and have returned and become available for duty within the state, the governor may organize from the militia and maintain within the state such forces as the governor deems necessary.

History: (2405) 1921 c 506 s 11; 1939 c 175 s 2; 1943 c 108 s 4; 1986 c 444



Section 191.07 — DESERTER.

Every militia member who, being accepted as a volunteer or duly drafted, fails without reasonable excuse to report for muster as lawfully required shall be considered and treated as a deserter.

History: (2406) 1921 c 506 s 12; 1943 c 108 s 5; 1986 c 444



Section 191.08 — CONSTRUCTION OF LAWS 1943, CHAPTER 108.

Nothing in Laws 1943, chapter 108, shall be construed as authorizing the military forces of the state or any part thereof to be called, ordered, or in any manner inducted as such into the military service of the United States, except the National Guard and other forces expressly made subject to such service by state or federal law; but no person shall by reason of enlistment or commission in the military forces of the state be thereby exempted from military service under any law of the United States.

History: 1943 c 108 s 6; 1986 c 444






Chapter 192 — NATIONAL GUARD

Section 192.01 — MINNESOTA NATIONAL GUARD.

The Minnesota National Guard consists of the regularly enlisted militia within the ages prescribed by federal law and regulations, organized, armed, and equipped as hereinafter provided, and of commissioned officers and warrant officers within the ages and having the qualifications prescribed by federal law and regulations. "National Guard" applies only to militia organized as provided for in the military code and authorized by federal law and regulations relating to the National Guard. The number of officers and enlisted members of the National Guard shall be fixed from time to time and organized so as to meet the requirements of the federal laws.

History: (2409) 1921 c 506 s 15; 1943 c 108 s 10; 1947 c 125 s 3; 1986 c 444



Section 192.02 — INACTIVE NATIONAL GUARD.

The inactive National Guard shall be organized and maintained under such rules and regulations as may be prescribed in accordance with the federal law.

History: (2412) 1921 c 506 s 18; 1939 c 175 s 4



Section 192.03 — ORGANIZATION.

The organization of the National Guard, including the composition of all units thereof, shall be such as is or may hereafter be prescribed for this state by federal law.

History: (2410) 1921 c 506 s 16



Section 192.04 — LOCATION OF UNITS.

The location of units, including headquarters shall, when not otherwise prescribed by federal law, be fixed by the governor on the recommendation of the adjutant general.

History: (2411) 1921 c 506 s 17; 1927 c 339 s 3



Section 192.05 — STATUS OF INDIVIDUALS AND UNITS OF NATIONAL GUARD IN NATIONAL EMERGENCY AND AFTERWARDS.

When Congress shall have declared a national emergency or shall have authorized the use of armed land forces of the United States for any purpose requiring the use of troops in excess of those of the regular army, and the president has ordered into the active military service of the United States, to serve therein for the period of the war or emergency, any or all units and members of the National Guard of this state, all forces so ordered into the active military service of the United States shall from the date thereof stand relieved from duty in the National Guard of this state so long as they shall remain in the active military service of the United States, when so provided by the federal law. Upon being relieved from such duty in the military service of the United States, all such individuals and units shall revert to their National Guard status.

History: (2418) 1921 c 506 s 24; 1939 c 175 s 7



Section 192.056 — PROTECTION OF RESERVIST-OWNED BUSINESS DURING ACTIVE SERVICE.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Active service" has the meaning given in section 190.05, subdivision 5.

(c) "Business" means a business wholly owned by a qualified service member, or jointly by the member and the member's spouse, irrespective of whether the business is a sole proprietorship, corporation, limited liability company, partnership, limited partnership, or other type of business entity.

(d) "Qualified service member" means a Minnesota resident who is serving honorably as a member of the Minnesota National Guard or any other military reserve unit of the United States armed forces who has been ordered into active service for a period of 60 days or longer.

Subd. 2. Protection provided. (a) Notwithstanding any other law or rule to the contrary, the business of a qualified service member may be exempted from civil court proceedings for part or all of the period of the member's active military service and for up to 60 days thereafter, as provided in this section.

(b) If the business of a qualified service member is a defendant in a civil action, the court may, on its own motion, grant a stay in the proceedings for a minimum of 60 days. The court, on its own motion, may renew the stay as the court considers appropriate. If the qualified service member petitions the court in any manner for a stay, the court must grant a stay for a minimum of 60 days, provided that:

(1) the service member submits to the court a letter or other communication setting forth facts stating the manner in which current military duty requirements materially affect the service member's ability to appear or otherwise participate in the proceedings, and stating a date when the service member will be available to appear or otherwise participate in the proceedings; and

(2) the service member submits a letter or other communication from the service member's commanding officer stating that the service member's current military duty prevents appearance and that military leave is not authorized for the service member at the time of the letter.

(c) A service member's communication with the court requesting a stay does not constitute an appearance for jurisdictional purposes and does not constitute a waiver of any substantive or procedural defense, including a defense relating to lack of personal jurisdiction.

(d) A qualified service member who is granted a stay in the action or proceedings against the member's business may in any manner request from the court an additional stay, which the court may grant if the service member can show to the satisfaction of the court that the member's military requirements affect the member's ability to appear. However, the court is not obligated to grant the additional stay. If the court refuses to grant an additional stay, the court must provide the service member with information enabling the service member to acquire qualified legal counsel, at the service member's discretion, for defending the action.

(e) If a default judgment is entered in a civil action against the business of a qualified service member during the service member's period of active military service, or within 60 days following termination of or release from the active military service, the court entering the judgment must, upon application by or on behalf of the service member, reopen the judgment for the purpose of allowing the member to defend the action if it appears that:

(1) the service member was materially affected by reason of that military service in making a defense to the action; and

(2) the service member has a meritorious or legal defense to the action or some part of it.

History: 2008 c 297 art 2 s 6



Section 192.06 — OFFICERS AND ENLISTED PERSONS OF STATE STAFF AND DETACHMENT; NUMBER AND GRADES.

The number and grades of officers and enlisted persons in the state staff and detachment shall be as prescribed by federal law, but in case of war, invasion, insurrection, civil disturbance or imminent danger of any of the foregoing, the governor may temporarily increase the force to meet the emergency, and retired officers who are physically qualified may be assigned to emergency duty. All officers appointed to the state staff and detachment shall have had previous military service and shall be selected and appointed by the adjutant general and commissioned by the governor. The enlisted persons shall be recruited and administered by the detachment commander.

History: (2413) 1921 c 506 s 19; 1939 c 175 s 5; 1943 c 108 s 11; 1963 c 658 s 5; 1978 c 478 s 1



Section 192.08 — QUALIFICATIONS OF OFFICERS.

Officers of the National Guard shall not be commissioned as such unless they shall have been selected from the classes of persons having the qualifications prescribed by federal law and shall have taken and subscribed to the oath of office prescribed by Congress.

History: (2416) 1921 c 506 s 22



Section 192.105 — OFFICERS; SELECTION, ASSIGNMENT, PROMOTION.

Officers for the Minnesota National Guard shall be selected, commissioned, or appointed by the governor upon the recommendation of the adjutant general provided the persons have met all qualifications prescribed by federal law. Commissions shall designate the arm, branch, or staff corps to which an officer is appointed.

History: 1978 c 478 s 2



Section 192.11 — OFFICERS HAVE POWERS AND DUTIES OF UNITED STATES OFFICERS.

In addition to the powers and duties prescribed in the Military Code, all officers of the Minnesota National Guard shall have the same powers, including the power to administer oaths, and perform the same duties as officers of similar rank and position in the armed forces of the United States that are authorized by federal law.

History: (2444) 1921 c 506 s 50; 1978 c 478 s 3



Section 192.13 — SUPPLIES, HOW ISSUED; BOND.

Arms, accoutrements, ammunition and stores shall be issued to the proper officers of each organization, upon requisition as prescribed by federal law. The governor may require of the accountable officers, such bonds as the governor deems necessary, not to exceed $5,000, for securing the care and safety of property so issued and shall allow them sufficient money to insure such property against fire when so required by the federal government. The governor may also allow them sufficient money to establish and maintain regimental depots, approved by the governor and to pay for the transportation, handling and care of such property which allowance shall be paid out of the money appropriated for the purchase of supplies for the guard. The adjutant general, with the approval of the governor, may obtain and pay for, out of the annual military appropriation, an adequate indemnity bond covering officers of the National Guard responsible for money and military property.

History: (2437) 1921 c 506 s 43; 1963 c 658 s 6; 1986 c 444



Section 192.14 — OFFICERS MAY RESIGN.

Commissioned officers may resign in such manner and under such circumstances as may be prescribed by federal regulations.

History: (2420) 1921 c 506 s 26



Section 192.17 — OFFICERS MAY BE PLACED IN INACTIVE NATIONAL GUARD.

Officers may, upon their own application, be placed in the inactive National Guard as may be authorized by federal law.

History: (2419) 1921 c 506 s 25



Section 192.18 — RETIREMENT.

Subdivision 1. Officers and warrant officers. Whenever the federal recognition of an officer or warrant officer of the National Guard is withdrawn, that officer's commission in the Minnesota National Guard shall be terminated, except that any officer or warrant officer who shall have served in the Minnesota National Guard for a period of not less than 20 years and any officer or warrant officer who becomes disabled in line of duty while in the service of the state or of the United States and is thereby made incapable of performing military duties may, upon application therefor, be placed in a retired status and that officer's name shall be placed on a roll in the Office of the Adjutant General to be known as the "roll of retired officers."

Subd. 2. Enlisted members. Any enlisted member who completes not less than 20 years of service in the National Guard and is honorably discharged and any enlisted member of the Minnesota National Guard who becomes disabled in the line of duty while in the service of the state or of the United States and is thereby made incapable of performing military duties may, upon application therefor, be placed in retired status and that enlisted member's name shall be placed on a roll in the Office of the Adjutant General to be known as the "roll of retired enlisted members."

Subd. 3. Wearing uniform. Officers, warrant officers, or enlisted personnel in retired status shall be entitled to wear, when not in conflict with federal law, on state and other occasions of ceremony, the uniform of the rank last held by those personnel.

History: (2423) 1921 c 506 s 29; 1943 c 108 s 15; 1945 c 13 s 1; 1947 c 125 s 5; 1963 c 658 s 7; 1984 c 442 s 6; 1986 c 444



Section 192.19 — RETIRED MEMBERS MAY BE ORDERED TO ACTIVE DUTY.

The commander-in-chief or the adjutant general may assign officers, warrant officers, and enlisted personnel on the retired list, with their consent, to temporary active service in recruiting, upon courts-martial, courts of inquiry and boards, to staff duty not involving service with troops, or in charge of a military reservation left temporarily without officers. Such personnel while so assigned shall receive the full pay and allowances of their grades at time of retirement, except that the commander-in-chief or the adjutant general may authorize pay and allowances in a higher grade when it is considered appropriate based on special skills or experience of the person being assigned to temporary active service.

History: (2418) 1921 c 506 s 24; 1939 c 175 s 7; 1997 c 24 s 7; 1999 c 46 s 2; 2005 c 156 art 4 s 2



Section 192.20 — BREVET RANK.

Subdivision 1. Personnel eligible for brevet promotion. (a) Officers, warrant officers, and enlisted persons of the National Guard who have, after ten years active service, resigned or retired for physical disability or otherwise, may in the discretion of the commander-in-chief, on the recommendation of the adjutant general, be commissioned by brevet, in the next higher grade than that held by them at the time of their resignation or retirement.

(b) Officers, warrant officers, or enlisted persons of the National Guard who die while in state or federal active service, as defined in section 190.05, or former officers, warrant officers, or enlisted persons of the National Guard who die as a result of injuries or other conditions incurred or aggravated while in such service may, in the discretion of the commander-in-chief, on the recommendation of the adjutant general, be commissioned by brevet, in the next higher grade than that held by them at the time of their death.

(c) If a service member is wounded or killed after a battlefield commission has been approved and was pending, or if a service member was enrolled in an officer commissioning program at the time of injury or death, the person may be breveted at the rank of second lieutenant or ensign, as appropriate, following separation or discharge from military service.

Subd. 2. Effect of brevet rank. Brevet rank shall be considered strictly honorary and shall confer no privilege of precedence or command, nor pay any emoluments. Brevet officers, warrant officers, and enlisted persons may wear the uniform of their brevet grade on occasions of ceremony.

History: (2418) 1921 c 506 s 24; 1939 c 175 s 7; 1963 c 658 s 8; 1997 c 24 s 8; 2008 c 297 art 2 s 7



Section 192.205 — ENLISTMENTS.

Subdivision 1. Period of enlistments. Except as otherwise provided by federal law or regulation for the National Guard, original enlistments in the military forces shall be for a period of three years and subsequent enlistments for periods of one or three years. The governor may by order fix shorter period of enlistment or reenlistment for any of the military forces so far as not inconsistent with federal law. In the event of an emergency wherein the governor has called out any of the military forces, the governor may by order extend for not exceeding the duration of the emergency and 60 days thereafter the period of any enlistment in the forces called out which would otherwise expire.

Subd. 2. Form of enlistment contract. Except as otherwise provided by federal law or regulation for the National Guard, every person enlisting in the military forces shall sign an enlistment contract in the form prescribed by the adjutant general, and shall subscribe to the following oath or affirmation: "I hereby acknowledge to have voluntarily enlisted this .......... day of .......... ......., as a soldier in the .......... for the period of three (or one) year .... under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and the state of Minnesota; that I will serve them honestly and faithfully against all their enemies whomsoever; and that I will obey the orders of the President of the United States and of the governor of the state of Minnesota and the officers appointed over me, according to law and the Uniform Code of Military Justice"; provided, that the words "the President of the United States and of" shall be omitted in the case of persons enlisting in forces not subject to federal service.

Subd. 3. Organization not to be enlisted as unit. No civil association, society, club, post, order, fraternity, fraternal organization, union, league, or other organized body shall be enlisted in the military forces as a unit.

Subd. 4. Administration of oath. Any officer of the Minnesota National Guard or any commissioned officer of a regular or reserve component of the armed forces of the United States may administer the oath or affirmation of enlistment to a person enlisting in the Minnesota National Guard.

History: 1943 c 108 s 13; 1963 c 658 s 9,10; 1982 c 481 s 1; 1986 c 444; 1998 c 254 art 1 s 107



Section 192.22 — DISHONORABLE DISCHARGES.

A dishonorable discharge from service in the National Guard shall operate as a complete expulsion from the guard, a forfeiture of all exemptions and privileges acquired through membership therein and disqualification for any military office under the state. The names of all persons dishonorably discharged shall be published in orders by the adjutant general.

History: (2422) 1921 c 506 s 28; 1943 c 108 s 14; 1963 c 658 s 11



Section 192.23 — SERVICE MEDALS.

(a) The commander-in-chief may, by general order, provide a suitable mark of distinction for all officers and enlisted members who have served in the military forces of the state for an aggregate period of three, five, ten, 15, and 20 years, respectively, and for like service thereafter; and medals to be awarded for valor, for distinguished service, and for good conduct.

(b) The commander-in-chief may authorize and prescribe regulations for the issuance of suitable marks of distinction to be awarded to:

(1) officers and enlisted members who have served in the military forces of the state during periods of war or other declared emergencies, provided that these shall not be awarded for service for which service medals or bars are authorized by federal authority; and

(2) nonmembers of the military forces of the state for distinguished service or support to the military forces of the state.

History: (2423) 1921 c 506 s 29; 1943 c 108 s 15; 1947 c 125 s 6; 1986 c 444; 1997 c 24 s 9; 2012 c 202 s 1



Section 192.25 — EXEMPTION FROM PROCESS.

No member of the guard shall be arrested, or served with any summons, order, warrant or other civil process after having been ordered to any duty or while going to, attending or returning from any place to which the member is required to go for military duty; but nothing herein shall prevent an arrest by order of a military officer or for a felony or breach of the peace committed while not in the actual performance of assigned duties. The articles of equipment personally owned by such members shall be exempt from seizure or sale for debt.

History: (2424) 1921 c 506 s 30; 1986 c 444



Section 192.26 — STATE AND MUNICIPAL OFFICERS AND EMPLOYEES NOT TO LOSE PAY WHILE ON AUTHORIZED LEAVE FOR MILITARY DUTY.

Subdivision 1. Authorized leave. Subject to the conditions hereinafter prescribed, any officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state who shall be a member of the National Guard, or any other component of the militia of the state now or hereafter organized or constituted under state or federal law, or who shall be a member of the officers' reserve corps, the enlisted reserve corps, the Naval Reserve, the Marine Corps reserve, or any other reserve component of the military or naval forces of the United States now or hereafter organized or constituted under federal law, shall be entitled to leave of absence from the public office or employment without loss of pay, seniority status, efficiency rating, vacation, sick leave, or other benefits for all the time when engaged with such organization or component in training or active service ordered or authorized by proper authority pursuant to law, whether for state or federal purposes, but not exceeding a total of 15 days in any calendar year. The state or political subdivision, municipal corporation, or other public agency shall allow the officer or employee to choose when during the calendar year to take the 15 days of paid military leave. The officer or employee may choose to use all of the 15 days of paid military leave at one time or, in the alternative, the 15 days of paid military leave may be divided and taken throughout the calendar year at the discretion of the officer or employee. Such leave shall be allowed only in case the required military or naval service is satisfactorily performed, which shall be presumed unless the contrary is established. Such leave shall not be allowed unless the officer or employee (1) returns to the public position immediately on being relieved from such military or naval service and not later than the expiration of the time herein limited for such leave, or (2) is prevented from so returning by physical or mental disability or other cause not due to the officer's or employee's own fault, or (3) is required by proper authority to continue in such military or naval service beyond the time herein limited for such leave.

Subd. 2. [Repealed, 1963 c 658 s 20]

History: (2425) 1921 c 506 s 31; 1939 c 175 s 8; 1941 c 120 s 1; 1977 c 11 s 4; 1986 c 444; 2013 c 142 art 4 s 1



Section 192.261 — LEAVE OF ABSENCE.

Subdivision 1. Leave of absence without pay. Subject to the conditions hereinafter prescribed, any officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state who: (1) engages in active service in time of war or other emergency declared by proper authority in any of the military or naval forces of the state or of the United States for which leave is not otherwise allowed by law; or (2) during convalescence for an injury or disease incurred during active service, as documented by a line-of-duty determination form signed by proper military authority, and any other documentation as reasonably requested by the employer; shall be entitled to leave of absence from the officer's or employee's public office or employment without pay during such service, with right of reinstatement as hereinafter provided. Such leave of absence without pay, whether heretofore or hereafter, shall not extend beyond four years plus such additional time in each case as such an officer or employee may be required to serve pursuant to law. This shall not be construed to preclude the allowance of leave with pay for such service to any person entitled thereto under section 43A.183, 192.26, or 471.975. Nothing in this section contained shall affect any of the provisions or application of section 352.27 nor of section 192.26 to 192.264, or any laws amendatory thereof, insofar as such sections pertain to the state employees retirement association or its members. "Active service" has the meaning given the term in section 190.05, subdivision 5.

[See Note.]

Subd. 2. Reinstatement. Except as otherwise hereinafter provided, upon the completion of such service such officer or employee shall be reinstated in the public position, which was held at the time of entry into such service, or a public position of like seniority, status, and pay if such is available at the same salary which the officer or employee would have received if the leave had not been taken, upon the following conditions: (1) that the position has not been abolished or that the term thereof, if limited, has not expired; (2) that the officer or employee is not physically or mentally disabled from performing the duties of such position; (3) that the officer or employee makes written application for reinstatement to the appointing authority within 90 days after termination of such service, or 90 days after discharge from hospitalization or medical treatment which immediately follows the termination of, and results from, such service; provided such application shall be made within one year and 90 days after termination of such service notwithstanding such hospitalization or medical treatment; (4) that the officer or employee submits an honorable discharge or other form of release by proper authority indicating that the officer's or employee's military or naval service was satisfactory. Upon such reinstatement the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, sick leave, and other benefits as if that officer or employee had been actually employed during the time of such leave. The officer or employee reinstated under this section is entitled to vacation and sick leave with pay as provided in any applicable civil service rules, collective bargaining agreement, or compensation plan, and accumulates vacation and sick leave from the time the person enters active military service until the date of reinstatement without regard to any otherwise applicable limits on civil service rules limiting the number of days which may be accumulated. No officer or employee so reinstated shall be removed or discharged within one year thereafter except for cause, after notice and hearing; but this shall not operate to extend a term of service limited by law.

[See Note.]

Subd. 3. Shall file certificate. Any public officer elected or appointed for a definite term who, before the expiration of such term, returns from military or naval service under leave of absence without pay under chapters 190 to 193, in lieu of making written application for reinstatement as hereinbefore provided, shall file in the same office where the public officer's oath is filed within 45 days after termination of such military or naval service a verified certificate that the public officer has complied with the conditions for reinstatement hereinbefore prescribed, and that public officer shall thereupon be deemed to have resumed that office, with all the rights and privileges granted by chapters 190 to 193; provided, that any false statement in such certificate shall be ground for removal.

Subd. 4. Person engaged in active service qualified to be candidate for public office. No person who is engaged in active service in any of the military or naval forces of the state or of the United States within or without the state shall thereby be disqualified from being a candidate for or from being elected or appointed to any public office within the state if that person is otherwise eligible therefor. A person who is elected or appointed to any such office who at the commencement of the term thereof is engaged in any such active military or naval service shall not thereby be disqualified from assuming and holding such office if otherwise eligible therefor and if that person's military or naval service is not constitutionally or legally incompatible therewith. Such person, if prevented by military or naval duties from taking office in person, may file an oath of office, and a bond, if required, by mail or other means of transmittal, and shall thereupon be deemed to have assumed office, subject to all the provisions of sections 192.26 to 192.264, so far as applicable.

Subd. 5. Active duty for training, inactive duty training; reemployment rights. (a) Any public officer or employee who is a member of the military forces who is ordered to an initial period of active duty for training of not less than three consecutive months shall, upon application for reemployment within 31 days after that member's (1) release from that active duty for training after satisfactory service, or (2) discharge from hospitalization incident to that active duty for training, or one year after a scheduled release from that training, whichever is earlier, be entitled to all reemployment rights and benefits provided by this section. Any person restored to a position in accordance with the provisions of this clause shall not be discharged from the position without cause within six months after that restoration.

(b) Any public officer or employee not covered by section 192.26, or by clause (a) shall, upon request, be granted a leave of absence from public employment for the period required to perform active duty for training or inactive duty training in the military forces. Upon release from a period of active duty for training or inactive duty training, or upon discharge from hospitalization incident to that training, the officer or employee shall be permitted to return to the previously held position with the same seniority, status, rate of pay, and vacation as if the officer or employee had not been absent for those purposes. The officer or employee shall report for work at the beginning of the next regularly scheduled working period after expiration of the last calendar day necessary to travel from the place of training to the place of employment following release from active duty, or within a reasonable time thereafter if delayed return is due to factors beyond the employee's control. Failure to report for work at the next regularly scheduled working period shall make the employee subject to the conduct rules of the employer pertaining to explanations and discipline with respect to absence from scheduled work. If that employee is hospitalized incident to active duty for training or inactive duty training, that employee shall be required to report for work (1) at the beginning of the next regularly scheduled work period after expiration of the time necessary to travel from the place of discharge from hospitalization to the place of employment, (2) within a reasonable time thereafter if delayed return is due to factors beyond the employee's control, or (3) within one year after the release from active duty for training or inactive duty training, whichever is earlier. If an employee covered by this clause is not qualified to perform the position's duties by reason of disability sustained during active duty for training or inactive duty training, but is qualified to perform the duties of any other position in the employ of the employer or a successor in interest, that employee shall be restored by that employer or a successor in interest to another position, the duties of which that employee is qualified to perform and which will provide like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances in the particular case. For the purpose of this paragraph, the terms "active duty for training" and "inactive duty for training" shall have the meanings subscribed to them by the United States Code Annotated, title 38, part III, chapter 43, sections 2021 to 2026.

(c) Any employee not covered by clause (a) shall be considered as having been on leave of absence during the period required to report for the purpose of being inducted into, entering or determining by a preinduction or other examination the employee's physical fitness to enter the military forces. If rejected, upon completion of the preinduction or other examination, or upon discharge from hospitalization incident to that rejection or examination, the employee shall be permitted to return to the employee's position in accordance with the provisions of clause (b).

Subd. 6. State emergencies; reemployment rights of nonpublic employees. A person who engages in active service in the military forces in time of emergency declared by the proper authority of any state who is not an officer or employee of this state or of any political subdivision, municipal corporation, or other public agency of this state is entitled to leave and reinstatement in the same manner and to the same extent as granted to officers and employees of this state or of any political subdivision, municipal corporation, or other public agency of this state by subdivisions 1 to 4. The provisions of this subdivision shall not entitle a person given leave and reinstatement rights by this subdivision to any pay during such service as provided by section 192.26. The provisions of this subdivision do not apply to situations in which the person's reemployment rights are protected by United States Code Annotated, appendix 50, section 459(g) of the Selective Service Act of 1967.

History: 1941 c 120 s 2; 1945 c 489 s 1; 1963 c 658 s 12-14; 1971 c 202 s 4,5; 1978 c 478 s 5; 1986 c 444; 1995 c 186 s 47; 2005 c 35 s 2; 2005 c 156 art 4 s 3; 2012 c 192 s 3,4

NOTE: The amendment to subdivision 1 by Laws 2005, chapter 35, section 2, applies to state employees serving in active military service on or after May 29, 2003. Laws 2005, chapter 35, section 2, the effective date.

NOTE: The amendment to subdivision 2 by Laws 2005, chapter 156, article 4, section 3, applies to any public officer or public employee serving in active military service on or after September 11, 2001. Laws 2005, chapter 156, article 4, section 3, the effective date.



Section 192.262 — OFFICERS AND EMPLOYEES TO PRESERVE PENSION AND RETIREMENT RIGHTS.

Any public officer or employee receiving leave of absence under sections 192.26 to 192.264 and having rights in any state, municipal, or other public pension, retirement, or relief system shall retain all such rights accrued up to the time of taking such leave, and shall have all rights subsequently accruing under such system as if actually employed during the time of such leave; provided, that so far as any increase in the amount of money benefits accruing with respect to the time of such leave is dependent upon the payment of any contributions or assessments, the right to such increase shall be conditioned upon the payment of such contributions or assessments within such reasonable time after the termination of such leave and upon such terms as the authorities in charge of such system may prescribe.

History: 1941 c 120 s 3; 1986 c 444



Section 192.263 — VACANCIES TO BE FILLED TEMPORARILY.

In any case where a public officer or employee is absent with leave under the provisions of sections 192.26 to 192.264 and where it is necessary in the public interest to provide for the performance of the duties of the position during the absence, the authority having power to fill a vacancy in the position may appoint a substitute, to be known as acting incumbent, who shall qualify as required for the regular incumbent, shall receive the same compensation as fixed by law, or as may be fixed by proper authority, and shall have all the powers and perform all the duties of the position until the return of the regular incumbent or, if the position is for a fixed term, the period of the unexpired term, whichever occurs earlier. This section does not preclude the making of any other provision for the discharge of the duties of the position which may be otherwise authorized by law.

History: 1941 c 120 s 4; 1986 c 444; 1991 c 80 s 1



Section 192.264 — SUPPLEMENTARY.

The rights and privileges granted by sections 192.26 to 192.264 shall be supplementary to and not exclusive of any other rights or privileges conferred by law on public officers or employees, but shall not obtain in any case where the military or naval service is constitutionally or legally incompatible with the public office or employment.

History: 1941 c 120 s 5



Section 192.27 — NOT LIABLE FOR ACTS PERFORMED UNDER ORDERS.

The commanding officer of any of the military forces engaged in the suppression of an insurrection, the dispersion of a mob or the enforcement of the laws shall exercise discretion as to the propriety of firing upon or otherwise attacking any mob or other unlawful assembly; and, if that officer exercises honest judgment thereon, the officer shall not be liable in either a civil or criminal action for any act done while on such duty. No officer or enlisted member shall be held liable in either a civil or a criminal action, for any act done under lawful orders and in the performance of duty.

History: (2426) 1921 c 506 s 32; 1986 c 444



Section 192.28 — FIRING BLANK CARTRIDGES ON MOB OR UNLAWFUL ASSEMBLAGE.

No officer in charge of personnel, under any pretense or in compliance with any order, shall direct or permit them to fire blank cartridges upon any mob or unlawful assemblage, under penalty of dishonorable dismissal from the service.

History: (2426) 1921 c 506 s 32; 1986 c 444



Section 192.29 — GOVERNOR TO APPOINT COUNSEL.

If a suit or proceeding shall be commenced in any court by any person against any officer of the military forces for any act done by such officer in an official capacity in the discharge of any duty under the Military Code, or against any soldier acting under the authority or order of any such officer, or by virtue of any warrant, issued by that officer pursuant to law, it shall be the duty of the governor, upon the recommendation of the attorney general, to appoint counsel to defend such person. The costs and expenses of any such defense shall be paid out of the appropriation for the maintenance of the National Guard.

History: (2427) 1921 c 506 s 33; 1986 c 444



Section 192.30 — SECURITY FOR COSTS.

Any person bringing an action or proceeding against a military officer of the state for any act done in the course of official duty, or against any person acting under the order or authority of such officer, shall give security for the costs, disbursements and reasonable attorney's fees incurred by the state or defendant in defending the same, in the same manner and subject to the same rules, so far as applicable, as in the case of a nonresident plaintiff. And if the plaintiff fails to recover, such attorney's fees may be taxed with the costs and disbursements and judgment therefor be entered against the plaintiff and the sureties on the bond.

History: (2428) 1921 c 506 s 34; 1985 c 248 s 70; 1986 c 444



Section 192.31 — MILITARY FORCES NOT RESTRICTED BY TRAFFIC REGULATIONS.

The military forces of the United States and of the state, while on any authorized duty, shall not be restricted by state or municipal traffic regulations when under military or civil traffic-control personnel, and shall have the right-of-way on any street or highway through which they may pass against all except carriers of the United States mail, fire engines, police vehicles, and emergency service vehicles.

History: (2452) 1921 c 506 s 58; 1927 c 339 s 10; 1943 c 108 s 22; 1971 c 202 s 6



Section 192.32 — DISCRIMINATION IN PUBLIC ACCOMMODATIONS OR PUBLIC SERVICES.

It shall be unlawful for any person to discriminate against any member of the military forces of the United States, of this state or of any other state because of membership therein or the wearing of a military uniform with respect to access or admission to, full utilization of or benefit from any public accommodation or public service as said terms are defined in chapter 363A. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor.

History: (4390) 1911 c 261 s 1; 1978 c 478 s 6



Section 192.325 — DISCRIMINATION AGAINST FAMILY OF SERVICE MEMBER; UNPAID LEAVE REQUIRED.

An employer may not:

(1) discharge from employment or take adverse employment action against any employee because of the membership of that employee's spouse, parent, or child in the military forces of the United States, of this state, or any other state; or

(2) discharge from employment, take adverse employment action against, or otherwise hinder an employee from attending the following kinds of events relating to the military service of the employee's spouse, parent, or child and to which the employee is invited or otherwise called upon to attend by proper military authorities:

(i) departure or return ceremonies for deploying or returning military personnel or units;

(ii) family training or readiness events sponsored or conducted by the military; and

(iii) events held as part of official military reintegration programs.

The employee must provide reasonable notice to the employer when requesting time off, and the employer must provide a reasonable amount of nonpaid time off for the employee, for the purposes enumerated in items (i) to (iii), not to exceed two consecutive days or six days in a calendar year. The employer must not compel the employee to use accumulated but unused vacation for these events.

Section 645.241 does not apply to this section.

History: 2008 c 297 art 2 s 8



Section 192.33 — ACTION FOR DAMAGES.

Any person injured as a result of a violation of section 192.32 may bring an action to recover actual damages, costs, and, in addition thereto, exemplary damages.

History: (4391, 4392) 1911 c 261 s 2,3; 1978 c 478 s 7; 1986 c 444



Section 192.34 — DISCRIMINATION WITH RESPECT TO EMPLOYMENT.

It shall be unlawful for any employer to discharge any person from employment because of membership in the military or naval forces of the United States, of this state, or any other state, or to hinder or prevent any person from performing any military service that person may be called upon to perform by proper authority, or to dissuade any person from enlistment in the military service by threat or injury, in case that person shall so enlist, in respect to that person's employment, trade or business. Any person violating any of the provisions of this section shall be deemed guilty of a gross misdemeanor.

History: (2429) 1921 c 506 s 35; 1978 c 478 s 8; 1986 c 444



Section 192.341 — STATE ENHANCED EMPLOYER SUPPORT OF GUARD AND RESERVE (ESGR) PROGRAM.

The adjutant general is authorized to establish and administer a state enhancement to the federal Employer Support of Guard and Reserve (ESGR) Program. The adjutant general shall develop policy and guidelines for the administration of the program established under this section.

History: 2008 c 363 art 9 s 7



Section 192.35 — INTERFERENCE WITH PERFORMANCE OF MILITARY DUTIES.

Any person who interrupts, molests, or insults by abusive words or behavior, or obstructs any officer or soldier of the National Guard while on duty, either parade, drill meeting for military improvement or other military duty may be immediately put and kept under guard until the duty is concluded, by the officer in command. Such officer may turn the person over to any peace officer of the city or place where such drill parade or meeting is being held and such peace officer shall thereupon deliver such offender for examination and trial before any court having jurisdiction. Any person violating the provisions of this section shall be guilty of a misdemeanor.

History: (2451) 1921 c 506 s 57; 1986 c 444



Section 192.351 — INTERFERENCE WITH PERFORMANCE OF MILITARY DUTIES WHILE IN ACTIVE SERVICE.

Any person who intentionally obstructs, hinders, or prevents any officer or soldier of the National Guard from performing duties while on active service may be arrested by an officer or soldier present. Such officer or soldier shall turn the person over to any peace officer of the city or place in which such active service is taking place and such peace officer may thereupon deliver such offender for examination and trial before any court having jurisdiction. Any person violating the provisions of this section shall be guilty of a gross misdemeanor.

History: 1971 c 202 s 7; 1986 c 444



Section 192.37 — WRONGFUL DISPOSITION OF PROPERTY.

Every person, whether a member of the military forces or not, who sells, buys, damages, destroys, disposes of, or retains any military property of the United States or of the state without proper authority shall be guilty of a misdemeanor.

History: (2470) 1921 c 506 s 76; 1997 c 24 s 10



Section 192.38 — ILLNESS, INJURY, OR DEATH OF MEMBER OF MILITARY FORCES; COMPENSATION.

Subdivision 1. Temporary emergency relief. If any officer or enlisted member of the military forces is wounded or otherwise disabled, dies from disease contracted or injuries received, or is killed while in state active service as defined in section 190.05, subdivision 5a, the officer or member, or in the case of death the officer's or member's dependent spouse, child, or parent, may be provided with immediate temporary relief as necessary in cases of severe hardship, in an amount to be determined by the adjutant general and approved by the governor or a death gratuity payment equal to the amount allowed for service members in a federal active service status. All payments under this subdivision shall be made from appropriations for emergency services. The adjutant general shall notify the Department of Management and Budget of any payments made pursuant to this subdivision and the amount of it shall be subtracted from any award made by the Department of Management and Budget.

Subd. 2. Assistance to claimants. To the extent information is available, the adjutant general shall provide information to a person seeking a benefit from the state or federal government or instituting a claim before a Legislative Commission on Claims or Federal Claims Commission arising from loss, damage, or destruction of property or for injury or death incurred or sustained by a member of the military forces.

History: (2430) 1921 c 506 s 36; 1927 c 339 s 6; 1965 c 140 s 2; 1975 c 271 s 6; 1976 c 331 s 39; 1983 c 193 s 7; 1986 c 444; 1997 c 24 s 11; 2008 c 204 s 42; 2009 c 101 art 2 s 109; 2015 c 77 art 3 s 3



Section 192.381 — ADJUTANT GENERAL TO FURNISH AN AMERICAN FLAG.

Upon the death of any person who has honorably served six or more years or is in active service in the Minnesota National Guard and upon request of the person designated to direct disposition of the remains, the adjutant general shall furnish an American flag if a flag is not furnished by the United States government.

History: 1981 c 336 s 1; 1989 c 53 s 1



Section 192.382 — HONOR GUARDS.

The adjutant general may activate members to serve as an honor guard at the funeral of any person who served in the Minnesota National Guard and who was: (1) honorably discharged after serving six or more years, or (2) in active service. Members activated for service as honor guards must be paid at the rate provided in section 192.49, subdivision 1 or 2.

History: 2007 c 45 art 3 s 3



Section 192.40 — GOVERNOR TO APPOINT UNITED STATES PROPERTY AND FISCAL OFFICER.

The governor, upon the recommendation of the adjutant general and pursuant to federal authority, shall appoint, designate, or detail subject to the approval of the secretary of the Army and secretary of the Air Force, a qualified commissioned officer of the Minnesota National Guard to be the United States property and fiscal officer for Minnesota. The officer appointed shall receipt and account for all funds and property belonging to the United States in possession of the National Guard of this state and shall make such returns and reports concerning the same as may be required by the chief, National Guard Bureau, and the appropriate service secretary.

History: (2442) 1921 c 506 s 48; 1976 c 2 s 133; 1986 c 444; 1997 c 24 s 12



Section 192.41 — STATE QUARTERMASTER AND PROPERTY OFFICER.

The state quartermaster shall be the property officer of the state and as such shall have charge of and be accountable for, under the adjutant general, all the state military property and shall make such property returns and reports on the same as the governor may direct. The quartermaster shall be under bond to the state to such amount as the governor may deem necessary.

History: (2443) 1921 c 506 s 49; 1927 c 339 s 8; 1963 c 658 s 15; 1986 c 444



Section 192.43 — DISTRIBUTION OF EQUIPMENT.

Subdivision 1. Procedure. The commanding officer of a company receiving clothing or equipment for the use of the command shall distribute the same to the members of the command, taking receipts and requiring the return of each article at such time and place as the commanding officer shall direct.

Subd. 2. Payment for lost items. Legal fines or forfeitures and the value of any articles of uniform, arms or equipment, whether state or federal, issued to any officer or enlisted member which is not returned on demand by proper authority and for the loss of or damage to which the officer or member has been held responsible by a report of survey or other proper proceeding, shall be deducted from such officer's or enlisted member's pay in the manner provided for in federal or state orders or regulations. Deduction from federal pay and allowances may only be made in the manner prescribed by federal law or regulation.

History: (2438) 1921 c 506 s 44; 1947 c 125 s 9; 1986 c 444



Section 192.49 — PAY AND ALLOWANCES OF OFFICERS AND ORGANIZATIONS.

Subdivision 1. Officers. Every commissioned officer of the military forces shall receive from the state, while engaged in any service ordered by the governor, pay and allowances at the rate now or hereafter paid or allowed by law to officers of the same grade and length of service in the armed forces of the United States, but not less than $130 a day.

Subd. 2. Enlisted persons. When called into active service by the governor, other than for encampment or maneuvers, including the time necessarily consumed in travel, each enlisted person of the military forces shall be paid by the state the pay and the allowances, when not furnished in kind, provided by law for enlisted persons of similar grade, rating, and length of service in the armed forces of the United States, or $130 a day, whichever is more.

Subd. 3. Allowances for military expense. (a) Allowances for the necessary military expenses of all organizations, units, or detachments of the military forces, including clerk hire, office supplies, postage, and other actual outlay, may be paid by the adjutant general out of the funds appropriated for the maintenance of the military forces. These allowances annually may not exceed:

(1) for the state headquarters and for the division headquarters when located in this state $2,500 each;

(2) $3,000 for the commanding general of troops;

(3) for any other organization commanded by a general officer $2,200;

(4) for any brigade, group, battalion, squadron, or equivalent organization $500 plus $100 for each immediately and directly subordinate organization or unit; and

(5) $600 for incidental expenses of each company, battery, or detachment.

(b) Allowances authorized under this section shall be expended and accounted for as prescribed by the adjutant general.

History: (2454) 1921 c 506 s 60; 1939 c 175 s 10; 1943 c 108 s 24; 1947 c 125 s 7; 1963 c 658 s 17,18; 1965 c 114 s 1; 1985 c 248 s 70; 1986 c 444; 1997 c 24 s 13,14; 1999 c 250 art 1 s 82



Section 192.501 — FINANCIAL INCENTIVES FOR NATIONAL GUARD MEMBERS.

Subdivision 1. [Repealed by amendment, 1996 c 390 s 32]

Subd. 1a. Enlistment bonus program. (a) The adjutant general may establish within the limitations of this subdivision a program to provide enlistment bonuses to eligible prospects who become members of the Minnesota National Guard.

(b) Eligibility for the bonus is limited to a candidate who:

(1) has expertise, qualifications, or potential for military service deemed by the adjutant general as sufficiently important to the readiness of the National Guard or a unit of the National Guard to warrant the payment of a bonus in an amount to generally encourage the candidate's enlistment in the National Guard;

(2) joins the National Guard as an enlisted member, as defined in section 190.05, subdivision 6; and

(3) serves satisfactorily during the period of, and completes, the person's initial entry training, if applicable.

The adjutant general may, within the limitations of this paragraph and other applicable laws, determine additional eligibility criteria for the bonus, and must specify all of the criteria in regulations and publish changes as necessary.

(c) The enlistment bonus payments must be made on a schedule that is determined and published in department regulations by the adjutant general.

(d) If a member fails to complete a term of enlistment for which a bonus was paid, the adjutant general may seek to recoup a prorated amount of the bonus as determined by the adjutant general.

Subd. 1b. Reenlistment or commissioning bonus program. (a) The adjutant general may establish a program to provide a reenlistment or commissioning bonus to eligible members of the Minnesota National Guard who extend their term of service in the National Guard within the limitations of this subdivision.

(b) Eligibility for the bonus is limited to a member of the National Guard who:

(1) is serving satisfactorily as determined by the adjutant general;

(2) has 12 or fewer years of service creditable for retirement; and

(3) has military training and expertise deemed by the adjutant general as sufficiently important to the readiness of the National Guard or a unit of the National Guard to warrant the payment of a bonus in an amount to generally encourage the member's reenlistment in the National Guard, or the member's acceptance of a commission as an officer in the National Guard.

The adjutant general may, within the limitations of this paragraph and other applicable laws, determine additional eligibility criteria for the bonus, and must specify all of the criteria in regulations and publish changes as necessary.

(c) The bonus payments must be made on a schedule that is determined and published in department regulations by the adjutant general.

(d) If a member fails to complete a term of reenlistment or an obligated term of commissioned service for which a bonus was paid, the adjutant general may seek to recoup a prorated amount of the bonus as determined by the adjutant general.

Subd. 1c. Medic recertification bonus program. (a) The adjutant general may establish a program to provide a recertification bonus to eligible members of the Minnesota National Guard who recertify as emergency medical technicians (EMTs) in the National Guard within the limitations of this subdivision. The bonus payments are intended to generally encourage a member's continuing certification as an EMT.

(b) Eligibility for the recertification bonus is limited to a member of the National Guard who:

(1) is serving satisfactorily as determined by the adjutant general; and

(2) has successfully completed the training required for recertification and warrants the payment of a bonus.

(c) The adjutant general may, within the limitations of this subdivision and other applicable laws, determine additional eligibility criteria for the bonus, and must specify all of the criteria in regulations and publish changes as necessary.

(d) Payments under this subdivision must be made on a schedule that is determined and published in department regulations by the adjutant general.

Subd. 1d. Reclassification bonus program. (a) The adjutant general must establish a program to provide a bonus to eligible members of the Minnesota National Guard who complete training that results in the award of a new military occupational specialty or Air Force specialty code in specialties that are identified by the adjutant general to be necessary for the enhanced readiness of the Minnesota National Guard.

(b) Eligibility for the bonus is limited to a member of the National Guard who:

(1) is serving satisfactorily as determined by the adjutant general;

(2) has 16 or fewer years of services creditable for retirement; and

(3) undergoes military training deemed by the adjutant general as sufficiently important to the readiness of the National Guard or a unit of the National Guard to warrant the payment of a bonus in an amount to generally encourage the member's participation in the training.

The adjutant general may, within the limitations of this paragraph and other applicable laws, determine additional eligibility criteria for the bonus, and must specify all of the criteria in regulations and publish changes as necessary.

(c) The bonus payments must be made on a schedule that is determined and published in department regulations by the adjutant general.

(d) If a member fails to complete a term of reenlistment or an obligated term of commissioned service for which a bonus was paid, the adjutant general may seek to recoup a prorated amount of the bonus as determined by the adjutant general.

Subd. 2. Tuition and textbook reimbursement grant program. (a) The adjutant general shall establish a program to provide tuition and textbook reimbursement grants to eligible members of the Minnesota National Guard within the limitations of this subdivision.

(b) Eligibility is limited to a member of the National Guard who:

(1) is serving satisfactorily as defined by the adjutant general;

(2) is attending a postsecondary educational institution, as defined by section 136A.15, subdivision 6, including a vocational or technical school operated or regulated by this state or another state or province; and

(3) provides proof of satisfactory completion of coursework, as defined by the adjutant general.

(c) Notwithstanding paragraph (b), clause (1), for a person who:

(1) has satisfactorily completed the person's service contract in the Minnesota National Guard or the portion of it involving selective reserve status, for which any part of that service was spent serving honorably in federal active service or federally funded state active service since September 11, 2001, the person's eligibility is extended for a period of two years, plus an amount of time equal to the duration of that person's active service, subject to the credit hours limit in paragraph (g); or

(2) has served honorably in the Minnesota National Guard and has been separated or discharged from that organization due to a service-connected injury, disease, or disability, the eligibility period is extended for eight years beyond the date of separation, subject to the credit hours limit in paragraph (g).

(d) If a member of the Minnesota National Guard is killed in the line of state active service or federally funded state active service, the member's surviving spouse, and any surviving dependent who has not yet reached 24 years of age, is eligible for a tuition and textbook reimbursement grant, with each eligible person independently subject to the credit hours limit in paragraph (g).

(e) The adjutant general may, within the limitations of paragraphs (b) to (d) and other applicable laws, determine additional eligibility criteria for the grant, and must specify the criteria in department regulations and publish changes as necessary.

(f) The amount of a tuition and textbook reimbursement grant must be specified on a schedule as determined and published in department regulations by the adjutant general, but, except as specifically provided for in paragraph (h), is limited to a maximum of an amount equal to the greater of:

(1) up to 100 percent of the cost of tuition for lower division programs in the College of Liberal Arts at the Twin Cities campus of the University of Minnesota in the most recent academic year; or

(2) up to 100 percent of the cost of tuition for the program in which the person is enrolled at that Minnesota public institution, or if that public institution is outside the state of Minnesota, for the cost of a comparable program at the University of Minnesota, except that in the case of a survivor as defined in paragraph (d), the amount of the tuition and textbook reimbursement grant for coursework satisfactorily completed by the person is limited to 100 percent of the cost of tuition for postsecondary courses at a Minnesota public educational institution.

(g) Paragraphs (b) to (e) notwithstanding, a person is no longer eligible for a grant under this subdivision once the person has received grants under this subdivision for the equivalent of 208 quarter credits or 144 semester credits of coursework.

(h) Awards made under this paragraph must not be counted against the limitation contained in this subdivision. In addition to other benefits authorized under this subdivision, the adjutant general may award to highly qualified persons who agree to join the Minnesota National Guard an amount not to exceed $1,000 for the purpose of reimbursement for postsecondary education expenses not covered by other awards received under this subdivision. These awards must be made on a competitive basis. The adjutant general shall determine the standards and procedure for awards under this paragraph. The maximum number of awards that may be issued under this paragraph in any calendar year is 25. No person may receive more than one award under this paragraph.

(i) Tuition and textbook reimbursement grants received under this subdivision may not be considered by the Minnesota Office of Higher Education or by any other state board, commission, or entity in determining a person's eligibility for a scholarship or grant-in-aid under sections 136A.095 to 136A.1311.

(j) If a member fails to complete a term of enlistment during which a tuition and textbook reimbursement grant was paid, the adjutant general may seek to recoup a prorated amount as determined by the adjutant general. However, this authority does not apply to a person whose separation from the Minnesota National Guard is due to a medical condition or financial hardship.

(k) For purposes of this section, the terms "active service," "state active service," "federally funded state active service," and "federal active service" have the meanings given in section 190.05, subdivisions 5 to 5c, respectively, except that for purposes of paragraph (c), clause (1), these terms exclude service performed exclusively for purposes of:

(1) basic combat training, advanced individual training, annual training, and periodic inactive duty training;

(2) special training periodically made available to reserve members;

(3) service performed in accordance with section 190.08, subdivision 3; and

(4) service performed as part of the active guard/reserve program pursuant to United States Code, title 32, section 502(f), or other applicable authority.

[See Note.]

Subd. 2a. Usage of tuition and textbook reimbursement grant program by spouse permitted. (a) Notwithstanding the eligibility limitations of subdivision 2, paragraph (b), the spouse of a person eligible under subdivision 2, paragraph (b), is eligible to use up to 12 semester hours per year, or the equivalent amount of quarter credits, of that eligible person's unused tuition reimbursement benefit for each year of service in the Minnesota National Guard after the eighth year of such service.

(b) Total benefits under this subdivision cannot exceed the total unused portion of the service member's benefit. A service member's and spouse's eligibility for tuition reimbursement under this subdivision is limited by the provisions of subdivision 2, paragraph (g).

Subd. 3. Record keeping and reporting. The adjutant general must keep an accurate record of the recipients and benefits paid under this section, and must report this information in the agency performance report, including information regarding the rank, unit location, race, and gender.

By January 16 of each year, the adjutant general must provide copies of the regulations developed under this section to the chairs of the house of representatives and senate policy committees responsible for the National Guard.

The Department of Military Affairs shall make a specific effort to recruit and reenlist women and members of minority groups into the National Guard through the use of the financial incentives authorized by the programs in this section.

History: 1989 c 335 art 1 s 182; 1991 c 199 art 2 s 1; 1993 c 192 s 76; 1995 c 186 s 48; 1995 c 212 art 3 s 59; 1996 c 390 s 32; 1997 c 160 s 1; 1Sp2001 c 10 art 2 s 64; 2003 c 34 s 1; 2004 c 219 s 1; 2004 c 256 art 1 s 3; 2005 c 10 art 1 s 82; 2005 c 107 art 2 s 60; 2005 c 156 art 4 s 4; 2007 c 21 s 1,2; 2008 c 363 art 9 s 8,9; 2015 c 77 art 3 s 4

NOTE: The amendment to subdivision 2 by Laws 2005, chapter 156, article 4, section 4, applies to persons who have served in the Minnesota National Guard at any time since September 11, 2001, and if the person has died in the line of service, to the person's surviving spouse and dependents. Laws 2005, chapter 156, article 4, section 4, the effective date.



Section 192.502 — PROTECTIONS.

Subdivision 1. Postsecondary students. (a) As used in this subdivision, the terms "qualified person" and "qualified student" have the same meaning and include:

(1) any student at a postsecondary educational institution who is ordered into active military service, as defined in section 190.05, subdivision 5; and

(2) a veteran, as defined in section 197.447, who has a service-connected disability as certified by the United States Department of Veterans Affairs, who is a student at a postsecondary educational institution, and whose service-connected medical condition or medical treatment requirements reasonably prevent the person's attendance at or progress in part or all of the person's higher educational training or studies at any given time. The terms "medical condition" and "medical treatment requirements" must be broadly construed and without regard for whether or not they relate directly to the person's service-connected disability.

(b) A qualified person or qualified student has the following rights:

(1) with regard to courses in which the person is enrolled, the person may:

(i) withdraw from one or more courses for which tuition and fees have been paid that are attributable to the courses. The tuition and fees must be credited to the person's account at the postsecondary institution. Any refunds are subject to the requirements of the state or federal financial aid programs of origination. In such a case, the student must not receive credit for the courses and must not receive a failing grade, an incomplete, or other negative annotation on the student's record, and the student's grade point average must not be altered or affected in any manner because of action under this item;

(ii) be given a grade of incomplete and be allowed to complete the course upon release from active service, upon completion of medical treatment, or upon sufficient medical recovery under the postsecondary institution's standard practice for completion of incompletes; or

(iii) continue and complete the course for full credit. Class sessions the student misses due to performance of active military service or due to the person's medical treatment or medical condition must be counted as excused absences and must not be used in any way to adversely impact the student's grade or standing in the class. Any student who selects this option is not, however, automatically excused from completing assignments due during the period the student is performing active military service or receiving medical treatment or recovering from a medical condition. A letter grade or a grade of pass must be awarded only if, in the opinion of the faculty member teaching the course, the student has completed sufficient work and has demonstrated sufficient progress toward meeting course requirements to justify the grade;

(2) to receive a refund of amounts paid for room, board, and fees attributable to the time period during which the student was serving in active military service or receiving medical treatment or dealing with the person's medical condition and did not use the facilities or services for which the amounts were paid. Any refund of room, board, and fees is subject to the requirements of the state or federal financial aid programs of origination; and

(3) if the student chooses to withdraw, the student has the right to be readmitted and reenrolled as a student at the postsecondary education institution, without penalty or redetermination of admission eligibility, within two years following release from the state or federal active military service or following completion of medical treatment or sufficient recovery from the person's medical condition.

(c) The protections in this section may be invoked as follows:

(1) the qualified person or qualified student, or an appropriate officer from the military organization in which the person will be serving, or an appropriate medical authority or the person's authorized caregiver or family member, must give advance verbal or written notice that the person is being ordered to active military service or will be undertaking medical treatment or a period of recovery for a medical condition;

(2) advance notice is not required if the giving of notice is precluded by military or medical necessity or, under all the relevant circumstances, the giving of notice is impossible or unreasonable; and

(3) upon written request from the postsecondary institution, the person must provide written verification of the order to active service or of the existence of the medical condition or medical treatment.

(d) This section provides minimum protections for qualified students. Nothing in this section prevents postsecondary institutions from providing additional options or protections to students who are ordered to active military service or are undertaking medical treatment or a period of recovery from a medical condition.

Subd. 2. Renewal of professional license, driver's license and motor vehicle registration. (a) The renewal of a license or certificate of registration for a person who has been ordered to active military service and who is required by law to be licensed or registered in order to carry on or practice a trade, employment, occupation, or profession in the state is governed under sections 326.55 and 326.56.

(b) The renewal of a driver's license for a person who has been ordered to active military service is governed under section 171.27.

(c) The renewal and payment of the motor vehicle registration tax for a vehicle of a person who has been ordered to active military service is governed under section 168.031.

Subd. 3. Unpaid leave to attend military ceremonies. Employees are entitled to unpaid leave, as required by section 181.948, to attend the send-off or homecoming ceremony of an immediate family member who, as a member of the United States armed forces, has been mobilized for active military service in support of a war or other national emergency.

Subd. 4. Unpaid leave for families of injured or deceased military members. Employees are entitled to unpaid leave, as required by section 181.947, when an immediate family member, as a member of the United States armed forces, has been injured or killed while engaged in active service.

History: 2002 c 284 s 2; 2004 c 279 art 1 s 25; 2005 c 107 art 2 s 52; 1Sp2005 c 6 art 3 s 83; 2006 c 273 s 7,8



Section 192.503 — AMATEUR ATHLETICS.

(a) If a Minnesota resident who is a member of the Minnesota National Guard or any other reserve unit of the United States armed forces is a qualified member of a team governed by an amateur athletic association in this state upon being ordered into active military service, as defined in section 190.05, subdivision 5b or 5c, then that person is a qualified member of that team and association during periodic leave and upon release or discharge from that active military service, irrespective of the length of time that the person has served in that active military service, and the member must be given the same eligibility status and consideration for participation in both regular and postseason play by the team and association as if the member had been present and participating in play during the entire period of the person's military service.

(b) This section does not apply to public or private high schools or postsecondary educational institutions.

History: 2007 c 45 art 3 s 4



Section 192.515 — NATIONAL GUARD NONAPPROPRIATED FUND INSTRUMENTALITY.

Subdivision 1. Establishment. The adjutant general may establish a Minnesota National Guard Nonappropriated Fund Instrumentality to create, operate, and maintain morale, welfare, and recreation facilities and activities at Camp Ripley and other property owned, leased, or otherwise controlled by the Minnesota National Guard.

Subd. 2. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Instrumentality" means the Minnesota National Guard Nonappropriated Fund Instrumentality.

(c) "Morale, welfare, and recreation facility or activity" refers to a facility or activity intended to provide recreational opportunities, promote unit and individual morale, and generally improve the welfare of Minnesota National Guard personnel at Camp Ripley or other properties owned, leased, or otherwise controlled by the Minnesota National Guard. It does not include facilities or services provided by the Army and Air Force Exchange Service. It also does not include facilities or services provided by other instrumentalities through the use of appropriated funds.

Subd. 3. Use of National Guard lands. The adjutant general may authorize Minnesota National Guard lands and facilities to be used in support of morale, welfare, and recreation activities under this section. That use must not interfere with military operations or training.

Subd. 4. Funds. (a) Except as otherwise specifically authorized in this section, no general fund money or other state funds may be deposited in any of the funds and accounts established under this section.

(b) The instrumentality is authorized to accept donations or gifts from public or private sources for purposes authorized under this section, including, but not limited to, federal funds made available to the National Guard for related activities and money received from recycling activities to the extent authorized by federal regulation.

(c) Money received from operation of activities under this section, including, but not limited to, user fees and rental charges must be deposited and managed consistent with this subdivision.

(d) The adjutant general may transfer funds from any existing morale, welfare, or recreation fund outside the state treasury to the instrumentality.

(e) Money received by the instrumentality must be deposited in the Minnesota National Guard morale, welfare, and recreation fund. The Minnesota National Guard morale, welfare, and recreation fund is established outside the state treasury. The adjutant general may spend money in the fund for morale, welfare, or recreation facilities or activities as authorized by this section.

(f) Accounts or funds created under this section must be audited annually by officers of the military forces detailed by the adjutant general as military auditors.

Subd. 5. Rules. The adjutant general must adopt rules for the establishment, management, and operation of the instrumentality consistent with this section.

History: 2007 c 45 art 3 s 5



Section 192.52 — EXPENSES OF MILITARY FORCES ORDERED TO ACTIVE DUTY.

In all cases where any of the military forces are called into active service by the governor and where no funds otherwise appropriated are available therefor, or where the appropriated funds, if any, are insufficient, the adjutant general shall pay the necessary amounts out of the general fund, and the necessary sums are hereby appropriated. No payment shall be made pursuant to this section until the adjutant general has given the commissioner of management and budget an estimate of the cost of the active service, the commissioner of management and budget has reported the estimate to the Committee on Finance of the senate and the Committee on Ways and Means of the house of representatives, and the commissioner of management and budget has approved the payment. When the active service has been completed, the commissioner of management and budget shall report the actual cost to the Committee on Finance of the senate and the Committee on Ways and Means of the house of representatives.

History: (2453) 1921 c 506 s 59; 1943 c 108 s 23; 1969 c 399 s 49; 1973 c 492 s 14; 1977 c 403 s 7; 1986 c 444; 1994 c 525 s 1; 2009 c 101 art 2 s 109



Section 192.525 — POSTDEPLOYMENT HEALTH ASSESSMENTS.

The adjutant general must establish a program of postdeployment comprehensive health and wellness assessments for members of the National Guard who have been called into active military service and deployed outside the state. There must be at least one health and wellness assessment conducted between approximately six months and not later than one year after the end of a member's deployment. The adjutant general may call on other state agencies, the United States Department of Veterans Affairs, county veteran service officers, and other appropriate resources in administering this program.

History: 2009 c 94 art 4 s 4



Section 192.54 — TRANSPORTATION HIRE AND EXPENSE.

The hire and expense of means of transportation required for the military forces when in active service, including camps of instruction, practice marches, parades, maneuvers, and other authorized purposes, when ordered by the governor as commander-in-chief, shall be paid by the adjutant general out of the funds appropriated for the maintenance of the military forces.

History: (2458) 1921 c 506 s 64; 1943 c 108 s 27; 1971 c 202 s 8



Section 192.55 — PAYMENTS TO BE MADE THROUGH ADJUTANT GENERAL.

All pay and allowances and necessary expenses for any of the military forces shall, when approved by the adjutant general, be paid by commissioner of management and budget's warrants issued to the several officers and enlisted members entitled thereto; provided, that upon the request of the adjutant general, approved by the governor, the sum required for any such pay or allowances and necessary expenses shall be paid by commissioner of management and budget's warrant to the adjutant general, who shall immediately pay and distribute the same to the several officers or enlisted members entitled thereto or to their commanding officers or to a finance officer designated by the adjutant general. The receipt of any such commanding officer or finance officer for any such payment shall discharge the adjutant general from liability therefor. Every commanding officer or finance officer receiving any such payment shall, as soon as practicable, pay and distribute the same to the several officers or enlisted members entitled thereto. The officer making final payment shall, as evidence thereof, secure the signature of the person receiving the same upon a payroll or other proper voucher.

History: (2459) 1921 c 506 s 65; 1943 c 108 s 28; 1949 c 459 s 5; 1973 c 492 s 14; 1986 c 444; 2009 c 101 art 2 s 109



Section 192.551 — ARMY REGULATIONS TO APPLY.

All money and property received from any source for the military forces must be kept, disbursed, and accounted for as prescribed by army regulations, where applicable, otherwise as prescribed by state rules. All such accounts must be examined and audited at least once annually by officers of the military forces detailed by the adjutant general as military auditors. The legislative auditor may also audit those activities of the accounts that are subject to state law or rule.

History: 1943 c 108 s 29; 1973 c 492 s 14; 1977 c 347 s 32; 1985 c 248 s 70; 1997 c 7 art 2 s 25; 1999 c 99 s 14



Section 192.61 — FORMS, PRACTICE, PROCEDURE.

The forms, practice, and procedure of courts of inquiry and courts-martial shall conform to the procedure of similar courts in the armed forces of the United States except when it is expressly provided otherwise by chapter 192A.

History: (2464) 1921 c 506 s 70; 1963 c 550 s 2; 1971 c 202 s 9



Section 192.66 — DESERTION.

Desertion in the military forces shall be as defined in the Minnesota Code of Military Justice. But if any enlisted member is known to have removed from the state, and, through ignorance or neglect, has failed to apply for discharge, a discharge may be requested by that enlisted member's immediate commanding officer.

History: (2469) 1921 c 506 s 75; 1963 c 550 s 3; 1986 c 444



Section 192.67 — OFFENDERS; TRANSFER TO CIVIL AUTHORITIES.

When any felony is committed by any officer or enlisted member of the military forces while on duty status other than active state duty, the officer or enlisted member shall be turned over by superior officers to the proper civil authorities of the county or municipality in which the offense occurred for punishment for such crime, but such trial and punishment by the civil authorities shall not preclude trial and additional punishment or dismissal from the service by court-martial for any military offense resulting from the commission of said crime.

History: (2471) 1921 c 506 s 77; 1963 c 550 s 4; 1986 c 444



Section 192.68 — COURTS, COMPENSATION; DISPOSITION OF FINES.

Subdivision 1. Transportation; per diem. Members of general and special courts-martial and courts of inquiry shall be allowed transportation in kind, and per diem pay as per military grade for time actually employed in the duties assigned them. Transportation in kind shall be furnished to all prosecutors, prisoners, witnesses, and sheriffs, to and from the place or places designated for meetings of these courts. The per diem pay of military and civilian witnesses shall be the same as in civil courts of law, and be paid by the adjutant general out of the appropriation for the maintenance of the National Guard.

Subd. 2. Fines; costs of prosecution. The proceeds of all fines in summary, general, and special court-martial cases shall be paid to the adjutant general and paid into the maintenance fund of the National Guard, and all costs of prosecution shall be paid out of the same fund.

Subd. 3. Fees for executing warrants or process. Civil officers and National Guard members executing the warrants or process of a military court shall receive as compensation therefor the fees allowed by law for like service in the civil courts, which fees are to be taxed by such court and, in summary cases, paid out of the military fund of the company of which the accused is a member. All fees and expenses of trial in general and special courts-martial cases and the fees of jailors in all cases for the keep of prisoners shall be paid by the adjutant general out of the funds appropriated for the maintenance of the National Guard. No fees shall be allowed or paid to such officers unless an itemized statement thereof is endorsed on and forthwith returned with such warrant or process to the court issuing the same.

History: (2472) 1921 c 506 s 78; 1963 c 550 s 5; 1986 c 444; 2005 c 10 art 2 s 4



Section 192.82 — OFFENDERS MAY BE COMMITTED TO JAIL.

In default of payments of any fine, forfeiture, or costs, imposed by any military court after approval of sentence by the reviewing authority, the offender shall be committed to any county jail designated by the court for a period equal to one day for each dollar of fine imposed and unpaid.

History: (2487) 1921 c 506 s 93



Section 192.85 — CIVIL OFFICERS SHALL BE GUILTY OF MISDEMEANORS FOR REFUSAL TO ACT.

Any sheriff, jailer, or other civil officer named in the Military Code, who shall neglect or refuse to obey, execute or return the lawful warrant or other process of a military court, or make a false return thereon, shall be guilty of a misdemeanor and in addition to the penalties attaching thereto, shall forfeit $50 for each offense or neglect of duty, the same to be recovered in civil action against such officer and the official sureties by the adjutant general for the benefit of the maintenance fund of the National Guard.

History: (2490) 1921 c 506 s 96; 1986 c 444; 2005 c 10 art 2 s 4



Section 192.88 — NATIONAL GUARD MUTUAL ASSISTANCE COUNTERDRUG ACTIVITIES COMPACT.

The National Guard Mutual Assistance Counterdrug Activities Compact is ratified, enacted into law, and entered into by this state as a party with any other state or province which, pursuant to Article 2 of the compact has legally joined in it in the form substantially as follows:

The party states solemnly agree:

ARTICLE 1

PURPOSE

The purposes of this compact are to:

A. provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counterdrug, and demand reduction activities;

B. permit the National Guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a National Guard of one or more other states, whether said activities are within or without this state, in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counterdrug activities, and demand reduction;

C. permit the National Guard of this state to act as a receiving and a responding state as defined within this compact and to ensure the prompt and effective delivery of National Guard personnel, assets, and services to agencies or areas that are in need of increased support and presence;

D. permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency;

E. maximize the effectiveness of the National Guard in those situations which call for its utilization under this compact;

F. provide protection for the rights of National Guard personnel when performing duty in other states in counterdrug activities; and

G. ensure uniformity of state laws in the area of National Guard involvement in interstate counterdrug activities by incorporating said uniform laws within the compact.

ARTICLE 2

ENTRY INTO FORCE AND WITHDRAWAL

A. This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.

ARTICLE 3

MUTUAL ASSISTANCE AND SUPPORT

A. As used in this article:

1. "Drug interdiction and counterdrug activities" means the use of National Guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. The activities include, but are not limited to:

(a) providing information obtained during either the normal course of military training or operations or during counterdrug activities to federal, state, and local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials;

(b) making available any equipment (including associated supplies or spare parts), base facilities, or research facilities of the National Guard to any federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation;

(c) providing available National Guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law;

(d) providing available National Guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact;

(e) operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counterdrug activities;

(f) providing available National Guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel, and to operate bases of operations for civilian law enforcement personnel;

(g) providing available National Guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes;

(h) providing available National Guard personnel and equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances as defined in United States Code, title 21, section 801 et seq. or otherwise by law, in accordance with applicable law.

2. "Demand reduction" means providing available National Guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations, institutions, and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

3. "Requesting state" means that state whose governor requested assistance in the area of counterdrug activities.

4. "Responding state" means the state furnishing assistance, or requested to furnish assistance, in the area of counterdrug activities.

5. "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

6. "Official" means the appointed, elected, designated, or otherwise duly selected representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

7. "Mutual assistance and support agreement" or "agreement" means an agreement between the National Guard of this state and one or more law enforcement agencies or between the National Guard of this state and the National Guard of one or more other states, consistent with the purposes of this compact.

8. "Party state" refers to a state that has lawfully enacted this compact.

9. "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

B. Upon the request of a governor of a party state for assistance in the area of drug interdiction and counterdrug activities and demand reduction, the governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate National Guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the National Guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

C. The governor of a party state may, within his or her discretion, withhold the National Guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

D. The National Guard of this state is hereby authorized to engage in counterdrug activities and demand reduction.

E. The adjutant general of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the National Guard of one or more other party states to provide personnel, assets, and services in the area of counterdrug activities, and demand reduction provided that all parties to the agreement are not specifically prohibited by law to perform said activities.

F. The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

1. its duration;

2. the organization, composition, and nature of any separate legal entity created thereby;

3. the purpose of the agreement;

4. the manner of financing the agreement and establishing and maintaining its budget;

5. the method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

6. provision for administering the agreement, which may include creation of a joint board responsible for such administration;

7. the manner of acquiring, holding, and disposing of real and personal property used in this agreement, if necessary;

8. the minimum standards for National Guard personnel implementing the provisions of this agreement;

9. the minimum insurance required of each party to the agreement, if necessary;

10. the chain of command or delegation of authority to be followed by National Guard personnel acting under the provisions of the agreement;

11. the duties and authority that the National Guard personnel of each party state may exercise; and

12. any other necessary and proper matters.

Agreements prepared under the provisions of this statute are exempt from any general law pertaining to intergovernmental agreements.

G. As a condition precedent to an agreement becoming effective under this article, the agreement must be submitted to and receive approval of the Office of the Attorney General of Minnesota. The attorney general of Minnesota may delegate his or her approval authority to the appropriate attorney for the Minnesota National Guard subject to those conditions which he or she decides are appropriate. The delegation must be in writing.

1. The attorney general, or his or her agent in the Minnesota National Guard as stated above, shall approve an agreement submitted to him or her under this article unless he or she finds that it is not in proper form, does not meet the requirements set forth in this article, or otherwise does not conform to the laws of Minnesota. If the attorney general disapproves an agreement, he or she shall provide a written explanation to the adjutant general of the Minnesota National Guard.

2. If the attorney general, or his or her authorized agent as stated above, does not disapprove an agreement within 30 days after its submission to him or her, it is considered approved by him or her.

H. Whenever National Guard forces of any party state are engaged in the performance of duties, in the area of drug interdiction and counterdrug activities and demand reduction, pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE 4

RESPONSIBILITIES

A. Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities, or rights otherwise provided for National Guard personnel performing duty pursuant to United States Code, title 32, nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that National Guard personnel performing counterdrug activities do not receive rights, benefits, privileges, and immunities otherwise provided for National Guard personnel as stated above, the following provisions shall apply:

1. Whenever National Guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges, and immunities as members of National Guard forces of the requesting state. The requesting state shall save and hold members of the National Guard forces of responding states harmless from civil liability, except as otherwise provided herein, for acts or omissions which occurred in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

2. Subject to the provisions of paragraphs 3, 4, and 5 of this article, all liability that may arise under the laws of the requesting state or the responding states, on account of or in connection with a request for assistance or support, shall be assumed and borne by the requesting state.

3. Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of, any equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with such request, provided that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense, or other cost.

4. Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its National Guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

5. Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case such members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to paragraph 3 of this article.

B. Officers and enlisted personnel of the National Guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state Code of Military Justice whether they are performing duties within or without their home state. In the event that any National Guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without his or her home state, he or she may be returned immediately to his or her home state and said home state shall be responsible for any disciplinary action to be taken. However, nothing in this paragraph shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE 5

DELEGATION

Nothing in this compact shall be construed to prevent the governor of a party state from delegating any of his or her responsibilities or authority respecting the National Guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the governor shall not delegate the power to request assistance from another state.

ARTICLE 6

LIMITATIONS

Nothing in this compact shall:

1. authorize or permit National Guard units or personnel to be placed under the operational control of any person not having the National Guard rank or status required by law for the command in question; or

2. deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

ARTICLE 7

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any state or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: 1993 c 237 s 1



Section 192.89 — INTERSTATE EMERGENCY MANAGEMENT ASSISTANCE COMPACT.

Subdivision 1. Article I - purpose and authorities. This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of an affected state, whether arising from natural disaster, technological hazard, artificially created disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Subd. 2. Article II - general implementation. Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Subd. 3. Article III - party state responsibilities. (a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this subdivision. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, artificially created disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack;

(2) review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

(3) develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(4) assist in warning communities adjacent or crossing the state boundaries;

(5) protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;

(6) inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(7) provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) a description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

(2) the amount and type of personnel equipment, materials, and supplies needed, and a reasonable estimate of the length of time they will be needed; and

(3) the specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Subd. 4. Article IV - limitations. Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

Subd. 5. Article V - licenses and permits. Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Subd. 6. Article VI - liability. Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. "Good faith" in this subdivision does not include willful misconduct, gross negligence, or recklessness.

Subd. 7. Article VII - supplementary agreements. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Subd. 8. Article VIII - compensation. Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Subd. 9. Article IX - reimbursement. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Subd. 10. Article X - evacuation. Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees; the number of evacuees to be received in different areas; the manner in which food, clothing, housing, and medical care will be provided; the registration of the evacuees; the providing of facilities for the notification of relatives or friends; and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees; for expenditures for transportation, food, clothing, medicine, and medical care; and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Subd. 11. Article XI - implementation. (a) This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

Subd. 12. Article XII - validity. This section shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Subd. 13. Article XIII - additional provisions. Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President of the United States is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would, in the absence of express statutory authorization, be prohibited under United States Code, title 18, section 1385.

History: 1998 c 298 s 1



Section 192.90 — INTERSTATE ASSISTANCE BY MINNESOTA RESPONDS MEDICAL RESERVE CORPS.

Subdivision 1. Status as officers or employees. When another state or other jurisdiction participating in the Interstate Emergency Management Assistance Compact requests health assistance, this state's authorized representative under section 192.89, subdivision 3, may request Minnesota Responds Medical Reserve Corps volunteers through the commissioner of health. Minnesota Responds Medical Reserve Corps volunteers approved by the commissioner of health as provided in section 145A.06 must be considered "officers and employees" of this state eligible for deployment by the state's authorized representative under section 192.89.

Subd. 2. Workers' compensation benefits. During deployments within the scope of section 192.89, subdivision 1, a Minnesota Responds Medical Reserve Corps volunteer suffering personal injury or death must receive workers' compensation as provided in section 176.011, subdivision 9, clause (25).

Subd. 3. Limitation. Deployment as a Minnesota Responds Medical Reserve Corps volunteer does not make the volunteer a state officer or employee for any purpose other than those expressly stated in this section or section 145A.06 or 192.89.

History: 2008 c 202 s 9



Section 192.91 — INTERSTATE ASSISTANCE BY LOCAL GOVERNMENTS.

Subdivision 1. Authorization. A political subdivision may provide interstate assistance pursuant to section 192.89.

Subd. 2. Liability. Employees or officers of a political subdivision providing assistance under section 192.89 are "employees of the state" as described in section 3.736.

Subd. 3. Limitation. When providing assistance under section 192.89, a political subdivision or its officers or employees are not liable for any act or omission made in good faith or for the maintenance or use of any equipment or supplies used in connection with the assistance. "Good faith" does not include willful misconduct, gross negligence, or recklessness.

History: 2008 c 202 s 10; 2008 c 229 s 1; 2011 c 76 art 1 s 80






Chapter 192A — UNIFORM CODE OF MILITARY JUSTICE

Section 192A.01 — SHORT TITLE.

Subdivision 1. Citation. This chapter may be cited as the Minnesota Code of Military Justice.

Subd. 2. [Repealed, 1978 c 552 s 48]

History: 1963 c 661 s 192A.01



Section 192A.015 — DEFINITIONS.

In this chapter, unless the context otherwise requires:

(1) "Accuser" means a person who signs and swears to charges, any person who directs that charges be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

(2) "Active state duty" means the same as state active service defined in section 190.05, subdivision 5a;

(3) "Code" means this chapter;

(4) "Commanding officer" means a commissioned officer who is in command of any unit;

(5) "Commissioned officer" includes a commissioned warrant officer;

(6) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding or temporarily commanding, or a successor in command;

(7) "Enlisted member" means a person in an enlisted grade;

(8) "Federal active service" has the meaning given in section 190.05, subdivision 5c;

(9) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or rule;

(10) "In federal service" and "not in federal service" mean the same as those terms are used and construed in federal laws and regulations;

(11) "May" is used in a permissive sense. The words "no person may" mean that no person is required, authorized, or permitted to do the act prescribed;

(12) "Military" refers to any or all of the armed forces of the United States or any state;

(13) "Military court" means a court-martial, a court of inquiry;

(14) "Officer" means commissioned or warrant officer;

(15) "Rank" means the order of precedence among members of the state military forces;

(16) "Shall" is used in a mandatory sense;

(17) "State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces and appointed pursuant to section 192A.04;

(18) "State military forces" means the National Guard of the state, as defined in United States Code, title 32, section 101(3) and any other military force organized under the laws of the state;

(19) "Superior commissioned officer" means a commissioned officer superior in rank and command.

History: 1963 c 661 s 192A.015; 1978 c 552 s 1; 1983 c 193 s 8; 1985 c 248 s 70; 2002 c 308 s 1



Section 192A.02 — PERSONS SUBJECT TO THIS CODE; JURISDICTION.

Subdivision 1. Applicability. (a) This code applies to all members of the state military forces as defined by section 190.05.

(b) Subject matter jurisdiction is established if a nexus exists between an offense, either military or nonmilitary, and the state military force.

Subd. 2. Military service in Minnesota. This code also applies to all persons in the military while they are serving within this state and while they are under the command of a commissioned officer of the state military forces.

Subd. 3. Primary and concurrent military jurisdiction. (a) Courts-martial have primary jurisdiction of purely military offenses listed in section 192A.021. Except for crimes designated as purely military offenses in section 192A.021, a proper civilian tribunal has primary jurisdiction over an act or omission that violates both this code and local criminal law, foreign or domestic. In such cases a court-martial may be initiated only after the civilian authority has declined or dismissed charges, provided jeopardy has not attached. Jurisdiction over attempted crimes, conspiracy crimes, and accessory crimes must be determined by the underlying offense pursuant to section 192A.021.

(b) If an act or omission is subject to trial by court-martial and prosecution by one or more civil tribunals, foreign or domestic, the determination of which nation, state, or agency will exercise jurisdiction is a matter for the nations, states, and agencies concerned, and is not a right of the suspect or accused.

(c) The provisions of this chapter conferring jurisdiction over persons shall not be construed as depriving military commissions or other military tribunals of concurrent jurisdiction in respect to offenders or offenses that by statute or by law of war may be tried by such military commissions or other military tribunals.

Subd. 4. Presumption of jurisdiction. The jurisdiction of the military courts and boards established by this code are presumed and the burden of proof rests on any person seeking to challenge those courts or boards of jurisdiction in any action or proceeding.

History: 1963 c 661 s 192A.02; 1978 c 552 s 2; 1983 c 193 s 9; 2002 c 308 s 2,3; 2013 c 78 s 1



Section 192A.021 — PURELY MILITARY OFFENSES.

Purely military offenses include the offenses contained in the following sections: 192A.39 (Principles), 192A.395 (Accessory after the fact), 192A.405 (Attempts), 192A.41 (Conspiracy), 192A.415 (Solicitation), 192A.42 (Fraudulent enlistment, appointment, or separation), 192A.425 (Unlawful enlistment, appointment, or separation), 192A.43 (Desertion), 192A.435 (Absent without leave), 192A.44 (Missing movement), 192A.445 (Contempt towards officials), 192A.45 (Disrespect towards superior commissioned officer), 192A.455 (Assaulting or willfully disobeying superior commissioned officer), 192A.46 (Insubordinate conduct toward warrant officer or noncommissioned officer), 192A.465 (Failure to obey order or rule), 192A.47 (Cruelty and maltreatment), 192A.475 (Mutiny or sedition), 192A.48 (Resistance, breach of arrest, and escape), 192A.495 (Noncompliance with procedural rules), 192A.50 (Misbehavior before the enemy), 192A.51 (Improper use of countersign), 192A.515 (Forcing a safeguard), 192A.525 (Aiding the enemy), 192A.54 (Military property; loss, damage, destruction, or wrongful disposition), 192A.55 (Improper hazarding of vessel), 192A.56 (Drunk on duty; sleeping on post; leaving post before relief), 192A.57 (Malingering), 192A.60 (Conduct unbecoming an officer), and 192A.605 (General article).

History: 2002 c 308 s 4



Section 192A.025 — JURISDICTION TO TRY CERTAIN PERSONNEL.

Subdivision 1. Fraudulent discharge. Each person discharged from the state military forces not in federal active service who is later charged with having fraudulently obtained the discharge is, subject to section 192A.235, subject to trial by court-martial on that charge and is after apprehension subject to this code while in the custody of the military for that trial. Upon conviction of that charge the person is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

Subd. 2. Deserters. No person who has deserted from the state military forces not in federal active service may be relieved from the jurisdiction of this code by virtue of a separation from any later period of service.

History: 1963 c 661 s 192A.025; 1986 c 444; 2002 c 308 s 5



Section 192A.03 — DISMISSAL OF COMMISSIONED OFFICER.

Subdivision 1. Application for court-martial. Any commissioned officer, dismissed by order of the governor, may make a written application for trial by court-martial, setting forth, under oath, that the dismissal was wrongful. The governor, as soon as practicable, shall convene a general court-martial to try that officer on the charges on which the officer was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

Subd. 2. Substitution of discharge. If the governor fails to convene a general court-martial within six months from the presentation of an application for trial under this code, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

Subd. 3. Reappointment by governor. If a discharge is substituted for a dismissal under this code, the governor alone may reappoint the officer to such commissioned grade and with such rank as, in the opinion of the governor, that former officer would have attained had there been no dismissal. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

Subd. 4. No right to trial. If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the governor, the officer has no right to trial under this section.

History: 1963 c 661 s 192A.03; 1986 c 444



Section 192A.035 — TERRITORIAL APPLICABILITY OF CODE.

Subdivision 1. Code. This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

Subd. 2. Courts-martial and courts of inquiry. Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

History: 1963 c 661 s 192A.035



Section 192A.04 — JUDGE ADVOCATES AND LEGAL OFFICERS.

Subdivision 1. State judge advocate. The governor, on the recommendation of the adjutant general, shall appoint an officer of the state military forces as state judge advocate. To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five years.

Subd. 2. Assistants. The adjutant general may appoint as many assistant state judge advocates as the adjutant general considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the highest court of the state.

Subd. 3. Field inspections. The state judge advocate or assistant state judge advocates shall make frequent inspections in the field in supervision of the administration of military justice.

Subd. 4. [Repealed, 1978 c 552 s 48]

Subd. 5. [Repealed, 1978 c 552 s 48]

History: 1963 c 661 s 192A.04; 1986 c 444



Section 192A.045 — APPREHENSION.

Subdivision 1. [Repealed, 2002 c 308 s 71]

Subd. 2. Who may act; probable cause. Any person authorized by this code, or by rules issued under it, or any licensed peace officer, may apprehend persons subject to this code upon probable cause to believe that an offense has been committed and that the person apprehended committed it.

Subd. 3. Absence without leave. If any person subject to this code misses a movement to, or is absent without official leave from, any military duty defined under section 190.05, subdivisions 5a and 5b, the person may be apprehended and delivered to the person's commanding officer or the officer in charge. Apprehension may be made by military police personnel or by any licensed peace officer pursuant to a warrant issued by a military judge upon a finding of probable cause.

Subd. 4. Quarrels, frays, and disorders. Commissioned officers, warrant officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

History: 1963 c 661 s 192A.045; 1978 c 552 s 3; 1985 c 248 s 70; 1986 c 444; 2002 c 308 s 6,7; 2013 c 78 s 2



Section 192A.05 — APPREHENSION OF DESERTERS.

Any licensed peace officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the state military forces and deliver the deserter into the custody of the state military forces. If an offender is apprehended outside the state, the offender's return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

History: 1963 c 661 s 192A.05; 1986 c 444; 2002 c 308 s 8



Section 192A.055 — IMPOSITION OF PRETRIAL RESTRAINT.

Subdivision 1. Definition. "Pretrial restraint" means any restraint on a person's liberty which is imposed before and during disposition of offenses and may consist of conditions on liberty, restriction, or confinement.

For the purposes of this section:

(1) "conditions on liberty" are imposed by orders directing a person to do or refrain from doing specified acts;

(2) "restriction" is the restraint of a person by oral or written orders directing the person to remain within specified limits; and

(3) "confinement" is physical restraint, imposed by order of competent authority, depriving a person of freedom pending disposition of offenses.

Subd. 2. Enlisted members. An enlisted member may be ordered into pretrial restraint by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of the authorizing officer's command or subject to the authorizing officer's authority into pretrial restraint.

Subd. 3. Commissioned officers or warrant officers. A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority the commissioned officer or warrant officer is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into pretrial restraint may not be delegated.

Subd. 4. Probable cause. No person may be ordered apprehended or into pretrial restraint except for probable cause.

Subd. 5. Authority to secure alleged offenders. This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

History: 1963 c 661 s 192A.055; 1986 c 444; 2002 c 308 s 9



Section 192A.065 — CONFINEMENT IN JAILS.

Persons confined other than in a guardhouse, whether before, during, or after trial by a military court, shall be confined in civil jails, penitentiaries, or prisons designated by the governor or by such person as the governor may authorize to act.

History: 1963 c 661 s 192A.065; 1986 c 444



Section 192A.07 — RECEIVING PRISONERS.

Subdivision 1. Requirement. No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under section 192A.065 may refuse to receive or keep any prisoner committed to the charge of that official or facility.

Subd. 2. [Repealed by amendment, 2002 c 308 s 10]

History: 1963 c 661 s 192A.07; 1986 c 444; 2002 c 308 s 10



Section 192A.08 — DELIVERY OF OFFENDERS TO CIVIL AUTHORITIES.

Subdivision 1. Authority. Under such rules as may be prescribed under this code a person subject to this code who is accused of a criminal offense against civil authority may be delivered, upon request, to the civil authority for trial.

Subd. 2. Sequence of sentences. When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to military custody for the completion of the sentence.

History: 1963 c 661 s 192A.08; 1985 c 248 s 70; 1986 c 444; 2002 c 308 s 11



Section 192A.0851 — COMMANDING OFFICER'S NONJUDICIAL PUNISHMENT.

(a) Any commander may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this section. The governor, the adjutant general, or a general officer in command may delegate the powers under this section to a deputy commanding general or assistant adjutant general who is a member of the state military forces.

(b) Any commanding officer may impose upon enlisted members of the officer's command:

(1) an admonition;

(2) a reprimand;

(3) the withholding of privileges for not more than six months;

(4) the forfeiture of not more than seven days' pay;

(5) a reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(6) extra duties for not more than 14 days, which need not be consecutive; and

(7) restriction to certain specified limits, with or without suspension from duty, for not more than 14 days, which need not be consecutive.

(c) Any commanding officer of the grade of major or lieutenant colonel or above may impose upon enlisted members of the officer's command:

(1) any punishment authorized in paragraph (b), clauses (1), (2), and (3);

(2) the forfeiture of not more than one-half of one month's pay per month for two months;

(3) a reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than one pay grade;

(4) extra duties for not more than 45 days, which need not be consecutive; and

(5) restriction to certain specified limits, with or without suspension from duty, for not more than 60 days, which need not be consecutive.

(d) The governor, the adjutant general, an officer exercising general court-martial convening authority, or a general officer in command may impose:

(1) upon officers of the officer's command:

(i) any punishment authorized in paragraph (c), clauses (1), (2), and (5); and

(ii) arrest in quarters for not more than 30 days, which need not be consecutive; and

(2) upon enlisted members of the officer's command, any punishment authorized in paragraph (c).

(e) Whenever any of those punishments are combined to run consecutively, the total length of the combined punishment cannot exceed the authorized duration of the longest punishment in the combination, and there must be an apportionment of punishments so that no single punishment in the combination exceeds its authorized length under this section.

(f) Prior to the offer of nonjudicial punishment, the commanding officer shall determine whether arrest in quarters or restriction shall be considered as punishments. Should the commanding officer determine that the punishment options may include arrest in quarters or restriction, the accused shall be notified of the right to demand trial by court-martial. Should the commanding officer determine that the punishment options will not include arrest in quarters or restriction, the accused shall be notified that there is no right to trial by court-martial in lieu of nonjudicial punishment.

(g) The officer who imposes the punishment, or the successor in command, may, at any time, suspend, set aside, mitigate, or remit any part or amount of the punishment and restore all rights, privileges, and property affected. The officer also may:

(1) mitigate reduction in grade to forfeiture of pay;

(2) mitigate arrest in quarters to restriction; or

(3) mitigate extra duties to restriction.

The mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

(h) A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within 15 days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under paragraph (g) by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority that is to act on the appeal may refer the case to a judge advocate for consideration and advice.

(i) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this section. The fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(j) Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing before, on, or after the date that punishment is imposed.

Regulations may prescribe the form of records to be kept of proceedings under this section and may prescribe that certain categories of those proceedings shall be in writing.

History: 2013 c 78 s 3



Section 192A.09 — MEMBERS OF STATE MILITARY FORCES NOT IN FEDERAL ACTIVE SERVICE.

In the state military forces not in federal active service, there shall be the following three types of courts-martial:

(1) general courts-martial, consisting of:

(i) a military judge and not less than five members; or

(ii) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(2) special courts-martial, consisting of:

(i) a military judge and not less than three members; or

(ii) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves; and

(3) summary courts-martial, consisting of a military judge.

History: 1963 c 661 s 192A.09; 1978 c 552 s 6; 2002 c 308 s 16



Section 192A.095 — JURISDICTION OF COURTS-MARTIAL IN GENERAL.

Each force of the state military forces not in federal active service has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one force over personnel of another force shall be in accordance with rules prescribed by the governor or the adjutant general.

History: 1963 c 661 s 192A.095; 1985 c 248 s 70; 2002 c 308 s 17; 2013 c 78 s 4



Section 192A.10 — JURISDICTION OF GENERAL COURTS-MARTIAL.

Subject to section 192A.095 general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the governor or the adjutant general may prescribe, adjudge any punishment not forbidden by this code.

History: 1963 c 661 s 192A.10; 1978 c 552 s 7; 1986 c 444; 2002 c 308 s 18; 2013 c 78 s 5



Section 192A.105 — JURISDICTION OF SPECIAL COURTS-MARTIAL.

Subject to section 192A.095 special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and may, under such limitations as the governor or the adjutant general may prescribe, adjudge any punishment not forbidden by this code except dishonorable discharge, dismissal, confinement for more than 90 days, forfeiture of pay exceeding two-thirds pay per month, or forfeiture of pay for more than one year.

History: 1963 c 661 s 192A.105; 1978 c 552 s 8; 1986 c 444; 2002 c 308 s 19; 2013 c 78 s 6



Section 192A.11 — JURISDICTION OF SUMMARY COURTS-MARTIAL.

Subdivision 1. Jurisdiction of summary courts-martial. (a) Subject to section 192A.095 of this code, summary courts-martial have jurisdiction to try persons subject to this code, except for officers, cadets, candidates, and midshipmen, for any offense made punishable by this code under such limitations as the governor or the adjutant general may prescribe.

(b) No person with respect to whom summary courts-martial have jurisdiction may object thereto. Summary courts-martial may, under such limitations as the governor or the adjutant general may prescribe, adjudge any punishment not forbidden by this code except dismissal, dishonorable or bad-conduct discharge, confinement, restriction to specified limits for more than two months, or forfeiture of more than two-thirds of one month's pay.

(c) Procedure for summary courts-martial shall conform to the procedure of Department of the Army Pamphlet 27-7 except for authorized punishments which shall conform to the limits prescribed by this code.

Subd. 2. [Repealed, 2013 c 78 s 25]

Subd. 3. [Repealed, 2013 c 78 s 25]

History: 1963 c 661 s 192A.11; 1978 c 552 s 9; 1986 c 444; 2002 c 308 s 20,21; 2013 c 78 s 7



Section 192A.111 — MAXIMUM LIMITS.

Subdivision 1. Punishment limits. The punishment that a court-martial may direct for an offense may not exceed limits prescribed by this code.

Subd. 2. Level of offense. (a) Subject to paragraphs (b) and (c), all military offenses are misdemeanors, and a sentence of confinement must not exceed 90 days.

(b) In cases where the civilian authorities decline to prosecute and court-martial jurisdiction is taken pursuant to sections 192A.02, subdivision 3, and 192A.605, the level of offense and punishment a court-martial is authorized is defined by the level of offense and punishments authorized under the statute for the assimilated crime.

(c) For crimes under sections 192A.54, 192A.545, 192A.59, and 192A.595 with monetary loss of $1,000 or more, confinement must not exceed ten years. A sentence of confinement for more than one year is a felony offense.

(d) Any conviction by a summary courts-martial is not a criminal conviction.

(e) The limits of punishment for violations of the purely military offenses prescribed under this section shall be the lesser of the sentences prescribed by the manual for courts-martial of the United States, and the state manual for courts-martial, but in no instance shall any punishment exceed that authorized by this code.

History: 1963 c 661 s 192A.30; 2002 c 308 s 70; 2013 c 78 s 8



Section 192A.115 — GOVERNOR'S APPROVAL OF DISMISSAL OR DISHONORABLE DISCHARGE.

In the state military forces not in federal active service, no sentence of dismissal or dishonorable discharge may be executed until it is approved by the governor.

History: 1963 c 661 s 192A.115; 2002 c 308 s 22



Section 192A.12 — PROCEDURAL REQUIREMENTS FOR DISHONORABLE DISCHARGE, BAD CONDUCT DISCHARGE, OR DISMISSAL.

A dishonorable discharge, bad conduct discharge, or dismissal may not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made, qualified counsel has been detailed to represent the accused, and a military judge has presided over the trial.

History: 1963 c 661 s 192A.12; 1978 c 552 s 10



Section 192A.13 — WHO MAY CONVENE GENERAL COURTS-MARTIAL.

(a) In the state military forces not in federal active service, general courts-martial may be convened by:

(1) the governor; or

(2) the adjutant general.

(b) The governor or the adjutant general may authorize in writing other general officers in command as additional general courts-martial convening authorities. The authorization terminates no later than the term of the adjutant general or governor making the authorization.

(c) If a commanding officer or the adjutant general is an accuser, the court shall be convened by superior competent authority and may in any case be convened by a superior authority if considered desirable by that authority.

History: 1963 c 661 s 192A.13; 1978 c 552 s 11; 2002 c 308 s 23; 2013 c 78 s 9



Section 192A.135 — WHO MAY CONVENE SPECIAL COURTS-MARTIAL.

In the state military forces not in federal active service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority. When any such officer is an accuser, the court shall be convened by superior competent authority.

History: 1963 c 661 s 192A.135; 2002 c 308 s 24



Section 192A.14 — WHO MAY CONVENE SUMMARY COURTS-MARTIAL.

In the state military forces not in federal active service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a battalion, regiment, wing, group, detached battalion, detached squadron, detached company, or other detachment, may convene a summary court-martial consisting of a military judge. Summary courts-martial may also be convened by superior authority. When any such officer is an accuser, the court shall be convened by superior competent authority.

History: 1963 c 661 s 192A.14; 1978 c 552 s 12; 2002 c 308 s 25



Section 192A.15 — MILITARY JUDGE SYSTEM.

Subdivision 1. Establishment. There is hereby established a military judge system for the state military forces. The military judge system shall be in the Military Department under the command of the adjutant general. It shall consist of at least two military judges, a number of legal clerks equal to the number of judges and such additional military staff as is necessary.

Subd. 2. Qualifications of military judge. A military judge shall be a commissioned officer of the state military forces who has been a member of the bar of this state for at least six years, who has served as a member of the Judge Advocate Generals Corps for not less than three years, and who is certified to be qualified for such duty by the state judge advocate.

Subd. 3. Detail. A military judge must be detailed to all courts-martial and be designated by the adjutant general, or the adjutant general's designee, for detail by the convening authority.

Subd. 4. Conflicts of interest. No person is eligible to act as a military judge in a case if that person is the accuser or a witness for the prosecution or has acted as investigating officer or counsel in the same case.

Subd. 5. Limitations. The military judge of a general or special court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, if any, nor may the military judge vote with the members of the court.

History: 1963 c 661 s 192A.15; 1978 c 552 s 15; 1986 c 444; 2002 c 308 s 26,27



Section 192A.155 — DETAIL OF TRIAL COUNSEL AND DEFENSE COUNSEL.

Subdivision 1. Who may be detailed. For each general, special, or summary court-martial or posttrial review the authority convening the court shall detail trial counsel and defense counsel, and such assistants as considered appropriate. No person who has acted as investigating officer, military judge, or court member may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

Subd. 1a. Right to counsel. The accused has the right to be represented before a general, special, and summary court-martial by military defense counsel or by civilian counsel if provided by the accused at the accused's own expense. Should the accused have personally selected civilian counsel, the military defense counsel, and assistant defense counsel, if any, who were detailed shall, if the accused so desires, act as associate defense counsel; otherwise they shall be excused by the military judge.

Subd. 2. Qualifications of counsel. Trial counsel or defense counsel detailed for a general, special, or summary court-martial:

(1) must be a person who is a member of the bar of the highest court of the state, or a member of the bar of a federal court; and

(2) must be certified as competent to perform such duties by the state judge advocate.

History: 1963 c 661 s 192A.155; 1978 c 552 s 16; 1986 c 444; 2002 c 308 s 28



Section 192A.16 — DETAIL OR EMPLOYMENT OF REPORTERS AND INTERPRETERS.

The convening authority of a general, special, or summary court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. The convening authority of a military court shall detail or employ certified interpreters, as necessary, who shall interpret for the court.

History: 1963 c 661 s 192A.16; 1978 c 552 s 17; 2002 c 308 s 29



Section 192A.20 — GOVERNOR MAY PRESCRIBE RULES.

The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the governor or the adjutant general by rules, which shall, so far as the governor or the adjutant general considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this code.

History: 1963 c 661 s 192A.20; 1985 c 248 s 70; 1986 c 444; 2013 c 78 s 10



Section 192A.205 — UNLAWFUL COMMAND INFLUENCE.

Subdivision 1. General prohibitions. (a) No convening authority or commander may censure, reprimand, admonish, or otherwise retaliate against any member, military judge, counsel, or witness involved in the investigation, prosecution, or defense of military actions, punitive or administrative.

(b) No person subject to the code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or any other military tribunal or any member of a court-martial or other military tribunal, in reaching the findings or sentence in any case or the action of any convening, approving, or reviewing authority with respect to that authority's judicial acts.

(c) This subdivision does not prohibit general instructional or informational courses in military justice if the courses are designed solely for the purpose of instructing personnel of a command in the substantive and procedural aspects of courts-martial.

(d) This subdivision does not prohibit statements and instructions given in open session by the military judge or counsel.

(e) This subdivision does not prohibit professional supervision by senior judge advocates regarding adherence to local and military standards of professional conduct and responsibility.

(f) This subdivision does not prohibit appropriate action against a person for an offense committed while detailed as a military judge, counsel, or member of a court-martial, or while serving as individual counsel.

Subd. 2. Prohibitions concerning evaluations. (a) In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the armed forces is qualified to be advanced in grade, in determining the assignment or transfer of a member of the armed forces, or in determining whether a member of the armed forces should be retained on active duty, no person subject to the code may:

(1) consider or evaluate the performance of duty of the person as a member of a court-martial or administrative hearing; or

(2) give a less favorable rating or evaluation of a defense counsel because of the zeal with which the counsel represented an accused.

(b) For general, special, and summary courts-martial, neither the convening authority nor any member of the convening authority's staff may prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge, which relates to the performance of duty as a military judge. When the military judge is normally rated or the military judge's report is reviewed by the convening authority, the manner in which the military judge will be rated or evaluated upon the performance of duty as a military judge may be as prescribed in regulations of the National Guard concerned which must ensure the absence of any command influence in the rating or evaluation of the military judge's judicial performance.

History: 1963 c 661 s 192A.205; 1978 c 552 s 22; 1986 c 444; 2002 c 308 s 30



Section 192A.235 — STATUTE OF LIMITATIONS.

Subdivision 1. No limitation. A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

Subd. 2. [Repealed, 2002 c 308 s 71]

Subd. 3. Three-year limitation. Except as otherwise provided in subdivision 1, and section 628.26, a person charged with any offense is not liable to be tried by court-martial or punished under section 192A.0851 if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment under section 192A.0851.

Subd. 4. Excluded periods. Periods in which the accused was absent from territory in which the state has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.

History: 1963 c 661 s 192A.235; 1986 c 444; 2002 c 308 s 31; 2013 c 78 s 11



Section 192A.24 — FORMER JEOPARDY.

Subdivision 1. General principle. No person may, without that person's consent, be tried a second time in any military court of the state for the same offense.

Subd. 2. Finality of conviction. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

Subd. 3. Trial defined. A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

History: 1963 c 661 s 192A.24; 1986 c 444



Section 192A.25 — OPPORTUNITY TO OBTAIN WITNESSES AND OTHER EVIDENCE.

Subdivision 1. Equal opportunity. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such rules as the governor may prescribe.

Subd. 2. Powers of military judge. The military judge of a court-martial may:

(1) issue a warrant for the arrest of any accused person who having been served with a warrant and a copy of the charges disobeys a written order by the convening authority to appear before the court;

(2) issue subpoenas duces tecum and other subpoenas;

(3) enforce by attachment the attendance of witnesses and the production of books and papers; and

(4) sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

Subd. 3. Service of process. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence may be executed and served in any part of the state as prescribed by law.

History: 1963 c 661 s 192A.25; 1978 c 552 s 29; 1979 c 50 s 21; 1985 c 248 s 70; 2002 c 308 s 32



Section 192A.255 — REFUSAL TO APPEAR OR TESTIFY.

Any person not subject to this code who:

(1) has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before a court;

(2) has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the district court of the state; and

(3) willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person has been legally subpoenaed to produce;

is guilty of an offense against the state and a military court may punish that person in the same manner as the civil courts of the state.

History: 1963 c 661 s 192A.255; 1983 c 247 s 81; 1986 c 444



Section 192A.26 — CONTEMPTS.

A military court may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. The punishment may not exceed confinement for 30 days or a fine of $100 or both.

History: 1963 c 661 s 192A.26



Section 192A.28 — GROUNDS FOR CONVICTION.

Subdivision 1. Requirement. No person may be convicted of an offense except:

(1) pursuant to a proper plea which has been duly accepted by the court;

(2) pursuant to a finding of guilty by the trial judge in a summary court-martial or where the defense has properly waived a trial by members; or

(3) by the concurrence of two-thirds of the members present at the time the vote is taken.

Subd. 2. [Repealed by amendment, 2002 c 308 s 33]

Subd. 3. [Repealed by amendment, 2002 c 308 s 33]

History: 1963 c 661 s 192A.28; 1978 c 552 s 32; 2002 c 308 s 33



Section 192A.31 — EXECUTION OF CONFINEMENT.

Subdivision 1. Location; conditions. A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designated for that purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state.

Subd. 2. [Repealed, 2002 c 308 s 71]

Subd. 3. Receiving and confining persons. The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the governor, or by such persons as the governor may authorize to act under section 192A.065, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. No such keeper, officer, or warden may require payment of any fee or charge for so receiving or confining a person, except as provided by law.

History: 1963 c 661 s 192A.31; 1986 c 444; 2002 c 308 s 34



Section 192A.341 — ERROR OF LAW; LESSER INCLUDED OFFENSES.

Subdivision 1. Error of law. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Subd. 2. Lesser offense. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

History: 2013 c 78 s 12



Section 192A.343 — ACTION BY CONVENING AUTHORITY.

Subdivision 1. Reporting findings and sentence. The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

Subd. 2. Submissions of the accused. (a) The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any such submission shall be in writing. Except in a summary courts-martial case, such a submission shall be made within 21 days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate under subdivision 4. In a summary courts-martial case, a submission shall be made within 14 days after the sentence is announced.

(b) If the accused shows that additional time is required for the accused to submit the matters, the convening authority or other person taking action under this section, for good cause, may extend the applicable period under paragraph (a).

(c) In a summary courts-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission authorized by paragraph (a).

(d) The accused may waive the right to make a submission to the convening authority under paragraph (a). A waiver must be made in writing and may not be revoked. For the purposes of subdivision 3, paragraph (b), the time within which the accused may make a submission under this subdivision shall be deemed to have expired upon the submission of a waiver to the convening authority.

Subd. 3. Action on findings. (a) The authority under this section to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action under this section.

(b) Action on the sentence of a court-martial shall be taken by the convening authority. The action may be taken only after the consideration of any matters submitted by the accused under subdivision 2 or after the time for submitting the matter expires, whichever is earlier. The convening authority, in that person's sole discretion, may approve, disapprove, commute, or suspend the sentence in whole or in part.

(c) Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, such person, in the person's sole discretion, may:

(1) dismiss any charge or specification by setting aside a finding of guilty; or

(2) change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

Subd. 4. Judge advocate recommendation. Before acting under this section on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action under this section shall obtain and consider the written recommendation of a judge advocate. The convening authority shall refer the record of trial to the judge advocate, and the judge advocate shall use such record in the preparation of the recommendation. The recommendation of the judge advocate shall include those matters as may be prescribed by regulation and shall be served on the accused, who may submit any matter in response under subdivision 2. Failure to object in the response to the recommendation or to any matter attached to the recommendation waives the right to object to the recommendation.

Subd. 5. Proceedings in revision, rehearing, and reconsideration. (a) The convening authority or other person taking action under this section, in the person's sole discretion, may order a proceeding in revision or a rehearing.

(b) A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision:

(1) reconsider a finding of not guilty of any specification or a ruling that amounts to a finding of not guilty;

(2) reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of this code; or

(3) increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(c) A rehearing may be ordered by the convening authority or other person taking action under this section if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If a person disapproves of the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this subdivision disapproves the sentence.

History: 2013 c 78 s 13



Section 192A.351 — WITHDRAWAL OF APPEAL.

(a) In each case subject to appellate review under this code, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to an appeal. A withdrawal shall be signed by both the accused and defense counsel and must be filed in accordance with appellate procedures as provided by law.

(b) The accused may withdraw an appeal at any time in accordance with appellate procedures as provided by law.

History: 2013 c 78 s 14



Section 192A.353 — APPEAL BY STATE.

Subdivision 1. Appeal. (a) In a trial by court-martial in which a punitive discharge may be adjudged, the state may appeal the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial, or by a judge in a bench trial so long as it is not made in reconsideration:

(1) an order or ruling of the military judge that terminates the proceedings with respect to a charge or specification;

(2) an order or ruling that excludes evidence that is substantial proof of a fact material in the proceeding;

(3) an order or ruling that directs the disclosure of classified information;

(4) an order or ruling that imposes sanctions for nondisclosure of classified information;

(5) a refusal of the military judge to issue a protective order sought by the state to prevent the disclosure of classified information; and

(6) a refusal by the military judge to enforce an order described in clause (5) that has previously been issued by the appropriate authority.

(b) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. The notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(c) An appeal under this section shall be diligently prosecuted as provided by law.

Subd. 2. Appeal forwarded. An appeal under this section shall be forwarded to the court prescribed in section 192A.371. In ruling on an appeal under this section, that court may act only with respect to matters of law.

Subd. 3. Delay of appeal. Any period of delay resulting from an appeal under this section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

History: 2013 c 78 s 15



Section 192A.361 — REHEARINGS.

A rehearing under this code shall take place before a court-martial composed of members who were not members of the court-martial that first heard the case. Upon a rehearing, the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.

History: 2013 c 78 s 16



Section 192A.363 — REVIEW BY SENIOR FORCE JUDGE ADVOCATE.

Subdivision 1. Review of findings of guilt. (a) A general and special court-martial case in which there has been a finding of guilty shall be reviewed by the senior force judge advocate, or a designee. The senior force judge advocate, or designee, may not review a case under this subdivision if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense.

(b) The senior force judge advocate's review shall be in writing and shall contain the following:

(1) conclusions as to whether:

(i) the court had jurisdiction over the accused and the offense;

(ii) the charge and specification stated an offense; and

(iii) the sentence was within the limits prescribed as a matter of law;

(2) a response to each allegation of error made in writing by the accused; and

(3) if the case is sent for action under subdivision 2, a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

Subd. 2. Action by adjutant general; authorization. The record of trial and related documents in each case reviewed under subdivision 1 shall be sent for action to the adjutant general if:

(1) the judge advocate who reviewed the case recommends corrective action;

(2) the sentence approved under section 192A.343, subdivision 3, extends to dismissal, a bad-conduct or dishonorable discharge, or confinement for more than six months; or

(3) the action is otherwise required by regulations of the adjutant general.

Subd. 3. Adjutant general action. (a) The adjutant general may:

(1) disapprove or approve the findings or sentence, in whole or in part;

(2) remit, commute, or suspend the sentence, in whole or in part;

(3) except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence, or on both; or

(4) dismiss the charges.

(b) If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

History: 2013 c 78 s 17



Section 192A.371 — REVIEW BY STATE APPELLATE AUTHORITY.

Decisions of a special or general courts-martial may be appealed to the Minnesota Court of Appeals according to the Minnesota Rules of Criminal and Appellate Procedure.

History: 2013 c 78 s 18



Section 192A.373 — APPELLATE COUNSEL.

Subdivision 1. Appellate government counsel. The senior force judge advocate shall detail a judge advocate as appellate government counsel to represent the state in the review or appeal of cases specified in section 192A.371, and before any federal court when requested to do so by the state attorney general. Appellate government counsel must be a member in good standing of the bar of the highest court of the state.

Subd. 2. Right to be represented; appeal by state. Upon an appeal by the state, an accused has the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.

Subd. 3. Right to be represented; appeal by accused. (a) Upon the appeal by an accused, the accused has the right to be represented by military counsel before any reviewing authority.

(b) Upon the request of an accused entitled to be represented, the senior force judge advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in this subdivision and subdivision 2.

(c) An accused may be represented by civilian appellate counsel at no expense to the state.

History: 2013 c 78 s 19



Section 192A.381 — FINALITY OF PROCEEDINGS, FINDINGS, AND SENTENCES.

The appellate review of records of trial provided by this code; the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code; and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action upon a petition for a new trial and to action for remission and suspension.

History: 2013 c 78 s 20



Section 192A.384 — OFFENSES SUBJECT TO COURT-MARTIAL.

The jurisdiction of courts-martial shall be limited to violations of the punitive articles in this code. Any person subject to this code who is charged with the commission of an offense which is not an offense under this code may be surrendered to civil authorities for process in accordance with civil law.

History: 1978 c 552 s 45; 2002 c 308 s 35



Section 192A.385 — PERSONS TO BE TRIED OR PUNISHED.

Subdivision 1. Duty status required. No person may be tried or punished for any offense provided for in sections 192A.39 to 192A.605 unless it was committed while that person was in a duty status as a member of the state military forces not in federal active service.

Subd. 2. Determination. Duty status may extend to any soldier while acting in the line of duty or during any consecutive duty periods. Consecutive duty periods run from the time the soldier is required to be at the assigned duty station until the soldier is dismissed from duty. Duty status may be determined by weighing factors including, but not limited to, whether the soldier:

(1) is in uniform;

(2) is attending a unit endorsed event;

(3) is drilling in excess of 50 miles from the soldier's normal duty station;

(4) is involved in an activity which is service-connected;

(5) has been released versus dismissed from duty; and

(6) is staying at lodging provided by the military or at military expense.

History: 1963 c 661 s 192A.385; 1986 c 444; 2002 c 308 s 36



Section 192A.39 — PRINCIPALS.

Any person subject to this code who:

(1) commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) causes an act to be done which if directly performed by that person would be punishable by this code;

is a principal and shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.39; 1986 c 444; 2002 c 308 s 37



Section 192A.395 — ACCESSORY AFTER THE FACT.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.395; 1986 c 444



Section 192A.40 — CONVICTION OF LESSER INCLUDED OFFENSE.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

History: 1963 c 661 s 192A.40



Section 192A.405 — ATTEMPTS.

Subdivision 1. Definition of attempt. An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

Subd. 2. Punishment. Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

Subd. 3. Consummated offense. Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

History: 1963 c 661 s 192A.405



Section 192A.41 — CONSPIRACY.

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

History: 1963 c 661 s 192A.41



Section 192A.415 — SOLICITATION.

Subdivision 1. Desertion or mutiny. Any person subject to this code who solicits or advises another or others to desert in violation of section 192A.43 or mutiny in violation of section 192A.475 shall be punished as a court-martial may direct.

Subd. 2. Misbehavior before the enemy; sedition. Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of section 192A.50 or sedition in violation of section 192A.475 shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.415; 1986 c 444; 2002 c 308 s 38



Section 192A.42 — FRAUDULENT ENLISTMENT, APPOINTMENT, OR SEPARATION.

Any person who:

(1) procures that person's own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to that person's qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures that person's own separation from the state military forces by knowingly false representation or deliberate concealment as to that person's eligibility for that separation;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.42; 1986 c 444



Section 192A.425 — UNLAWFUL ENLISTMENT, APPOINTMENT, OR SEPARATION.

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to that person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, rule, or order shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.425; 1985 c 248 s 70; 1986 c 444



Section 192A.43 — DESERTION.

Subdivision 1. General rule. Any person subject to this code who:

(1) without authority goes or remains absent from that member's unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) quits that member's unit, organization, or place of duty with intent to avoid hazardous duty or to shirk service; or

(3) without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that that member has not been regularly separated;

shall be punished as a court-martial may direct.

Subd. 2. Officers after resignation. Any commissioned officer of the state military forces who, after tender of the officer's resignation and before notice of its acceptance, quits the post or proper duties without leave and with intent to remain away therefrom permanently shall be punished as a court-martial may direct.

Subd. 3. [Repealed, 2002 c 308 s 71]

History: 1963 c 661 s 192A.43; 1986 c 444; 2002 c 308 s 39,40



Section 192A.435 — ABSENCE WITHOUT LEAVE.

Any person subject to this code who, without authority:

(1) fails to go to that person's appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) is absent or remains absent from an assigned unit, organization, or place of duty at which the person is required to be at the time prescribed;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.435; 1986 c 444



Section 192A.44 — MISSING MOVEMENT.

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.44; 1986 c 444



Section 192A.445 — CONTEMPT TOWARDS OFFICIALS.

Any person subject to this code who uses contemptuous words against the president, the governor, or the governor of any other state, territory, commonwealth, or possession in which that person may be serving shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.445



Section 192A.45 — DISRESPECT TOWARDS SUPERIOR COMMISSIONED OFFICER.

Any person subject to this code who behaves with disrespect towards that person's superior commissioned officer shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.45; 1986 c 444



Section 192A.455 — ASSAULTING OR WILLFULLY DISOBEYING SUPERIOR COMMISSIONED OFFICER.

Any person subject to this code who:

(1) strikes that person's superior commissioned officer or draws or lifts up any weapon or offers any violence against that superior commissioned officer while that officer is in the execution of official duties; or

(2) willfully disobeys a lawful command of that person's superior commissioned officer;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.455; 1986 c 444



Section 192A.46 — INSUBORDINATE CONDUCT TOWARD WARRANT OFFICER OR NONCOMMISSIONED OFFICER.

Any warrant officer or enlisted member who:

(1) strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of official duties;

(2) willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

(3) treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of official duties;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.46; 1986 c 444; 2002 c 308 s 41



Section 192A.465 — FAILURE TO OBEY ORDER OR RULE.

Any person subject to this code who:

(1) violates or fails to obey any lawful general order or rule;

(2) having knowledge of any other lawful order issued by a member of the state military forces which it is the person's duty to obey, fails to obey the order; or

(3) is derelict in the performance of duties;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.465; 1985 c 248 s 70; 1986 c 444



Section 192A.47 — CRUELTY AND MALTREATMENT.

Any person subject to this code who acts cruelly, oppressively or maltreats any individual subject to the person's orders or control shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.47; 1978 c 552 s 39; 1986 c 444; 2002 c 308 s 42



Section 192A.475 — MUTINY OR SEDITION.

Subdivision 1. Crimes defined. Any person subject to this code who:

(1) with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do that person's duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) fails to do the utmost to prevent and suppress a mutiny or sedition being committed in that person's presence, or fails to take all reasonable means to inform a superior commissioned officer or commanding officer of a mutiny or sedition which that person knows or has reason to believe is taking place is guilty of a failure to suppress or report a mutiny or sedition.

Subd. 2. Punishment. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.475; 1986 c 444



Section 192A.48 — RESISTANCE, BREACH OF ARREST, AND ESCAPE.

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed by a member of the state military forces not in federal active service shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.48; 2002 c 308 s 43



Section 192A.485 — RELEASING PRISONER WITHOUT PROPER AUTHORITY.

Any person subject to this code who, without proper authority, releases any prisoner committed to that person's charge, or who through neglect or design allows any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

History: 1963 c 661 s 192A.485; 1986 c 444; 2002 c 308 s 44



Section 192A.49 — UNLAWFUL DETENTION OF ANOTHER.

Any person subject to this code who, except as provided by law or rule, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.49; 1985 c 248 s 70



Section 192A.495 — NONCOMPLIANCE WITH PROCEDURAL RULES.

Any person subject to this code who:

(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.495



Section 192A.50 — MISBEHAVIOR BEFORE THE ENEMY.

Any person subject to this code who before or in the presence of the enemy:

(1) runs away;

(2) shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is the person's duty to defend;

(3) through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) casts away the person's arms or ammunition;

(5) engages in cowardly conduct;

(6) quits a place of duty to plunder or pillage;

(7) causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) willfully fails to do the utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing which it is that person's duty so to encounter, engage, capture, or destroy; or

(9) does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in a hostile encounter;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.50; 1986 c 444; 2002 c 308 s 45



Section 192A.51 — IMPROPER USE OF COUNTERSIGN.

Any person subject to this code who, during a time when the state military forces are engaged with the enemy, discloses the parole or countersign or code word to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to that person's knowledge, the person was authorized and required to give, shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.51; 1986 c 444; 2002 c 308 s 46



Section 192A.515 — FORCING A SAFEGUARD.

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.515



Section 192A.525 — AIDING THE ENEMY.

Any person subject to this code who:

(1) aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.525; 2002 c 308 s 47



Section 192A.535 — FALSE OFFICIAL STATEMENTS.

Any person subject to this code who, with intent to deceive, signs any false record, return, rule, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.535; 1985 c 248 s 70



Section 192A.54 — MILITARY PROPERTY; LOSS, DAMAGE, DESTRUCTION, OR WRONGFUL DISPOSITION.

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of;

(2) willfully or through gross negligence damages, destroys, or loses; or

(3) willfully or through gross negligence allows to be damaged, destroyed, sold, or wrongfully disposed of;

any military property of the United States or of the state shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.54; 2002 c 308 s 48



Section 192A.545 — PROPERTY OTHER THAN MILITARY PROPERTY; WASTE, SPOILAGE, OR DESTRUCTION.

Any person subject to this code who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.545



Section 192A.55 — IMPROPER HAZARDING OF VESSEL OR AIRCRAFT.

Subdivision 1. Violation; penalty. Any person subject to this code who willfully, wrongfully, or through gross negligence hazards or allows to be hazarded any vessel or aircraft of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

Subd. 2. [Repealed by amendment, 2002 c 308 s 49]

History: 1963 c 661 s 192A.55; 2002 c 308 s 49



Section 192A.555 — DRIVING WHILE UNDER THE INFLUENCE OR RECKLESS DRIVING.

Any person subject to this code who drives, operates or is in physical control of any motor vehicle or aircraft while under the influence of an alcoholic beverage or controlled substance or a combination thereof or whose blood contains 0.08 percent or more by weight of alcohol or who operates said motor vehicle or aircraft in a reckless or wanton manner, shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.555; 1978 c 552 s 40; 1979 c 50 s 22; 1985 c 248 s 70; 2002 c 308 s 50; 2004 c 283 s 12



Section 192A.56 — UNDER THE INFLUENCE OF ALCOHOL WHILE ON DUTY; SLEEPING ON POST; LEAVING POST BEFORE RELIEF.

Any person subject to this code who is found to be under the influence of alcohol while on duty or sleeping upon an assigned post, or who leaves that post before being regularly relieved, shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.56; 1986 c 444; 2002 c 308 s 51



Section 192A.566 — ILLEGAL PRESENCE OF CONTROLLED SUBSTANCE WHILE IN DUTY STATUS.

(a) A person subject to this code who, while in any duty status defined in section 190.05, subdivision 5, submits to a urinalysis test, the result of which is positive for a controlled substance described in paragraph (b), shall be punished as a court-martial may direct.

(b) For purposes of this section, "controlled substance" includes the following:

(1) opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance;

(2) any substance not specified in clause (1) that is listed on a schedule of controlled substances prescribed by the president of the United States for the purposes of the Uniform Code of Military Justice of the armed forces of the United States, United States Code, title 10, section 801 et seq.;

(3) any other substance not specified in clause (1) or contained on a list prescribed by the president of the United States under clause (2) that is listed in schedules I through V of article 202 of the Controlled Substances Act, United States Code, title 21, section 812; and

(4) any substance defined in sections 152.01 and 152.027, subdivision 6.

(c) It is an affirmative defense which may be proved by a preponderance of the evidence that the person had a valid prescription for that controlled substance and was using the controlled substance in the manner for which it was prescribed.

History: 2013 c 78 s 21



Section 192A.57 — MALINGERING.

Any person subject to this code who for the purpose of avoiding work, duty, or service in the state military forces not in federal active service:

(1) feigns illness, physical disablement, mental lapse, or derangement; or

(2) intentionally inflicts self injury;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.57; 2002 c 308 s 52



Section 192A.575 — RIOT OR BREACH OF PEACE.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.575



Section 192A.582 — ASSAULT.

Any person subject to this code who:

(1) commits an act with intent to cause fear in another of immediate bodily harm or death; or

(2) intentionally inflicts or attempts to inflict bodily harm upon another;

shall be punished as a court-martial may direct.

History: 2002 c 308 s 53



Section 192A.585 — PERJURY.

Any person subject to this code who willfully gives false testimony under oath in the course of a judicial proceeding material to the issue or matter of inquiry shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.585; 1978 c 552 s 41; 2002 c 308 s 54



Section 192A.59 — FRAUDS AGAINST THE GOVERNMENT.

Any person subject to this code:

(1) who, knowing it to be false or fraudulent:

(a) makes any claim against the United States, the state, or any officer thereof; or

(b) presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, the state, or any officer thereof;

(2) who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(a) makes or uses any writing, paper, or electronic submission knowing it to contain any false or fraudulent statements;

(b) makes any oath to any fact or to any writing, paper, or electronic submission knowing the oath to be false; or

(c) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3) who, having charge, possession, custody, or control of any money or other property of the United States or the state furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it any amount thereof less than that for which that person receives a certificate or receipt; or

(4) who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state;

shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.59; 1986 c 444; 2002 c 308 s 55



Section 192A.595 — LARCENY AND WRONGFUL APPROPRIATION.

Subdivision 1. Crimes defined. Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person or from the state or United States any money, personal property, or article of value of any kind:

(1) with intent permanently to deprive or defraud another person or the state or United States of the use and benefit of property or to appropriate it to personal use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person or the state or United States of the use and benefit of property or to appropriate it to personal use or the use of any person other than the owner, is guilty of wrongful appropriation.

Subd. 2. Punishment. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.595; 1978 c 552 s 42; 1986 c 444



Section 192A.60 — CONDUCT UNBECOMING AN OFFICER.

Any commissioned officer who does or omits to do certain acts that, under the circumstances, constitute conduct unbecoming an officer shall be punished as a court-martial may direct.

History: 1963 c 661 s 192A.60; 1986 c 444; 2002 c 308 s 56



Section 192A.605 — GENERAL ARTICLE.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, all conduct of a nature to bring discredit upon the state military forces, any crime punishable by the law of this state other than those specifically enumerated in the punitive sections of this code, and any crime contained in the Uniform Code of Military Justice shall be punished as a court-martial may direct. However, where a crime constitutes an offense that violates both this code and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court must be determined in accordance with section 192A.02, subdivision 3, paragraph (a).

History: 1963 c 661 s 192A.605; 2002 c 308 s 57; 2013 c 78 s 22



Section 192A.61 — COURTS OF INQUIRY.

Subdivision 1. Convening. Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

Subd. 2. Members; counsel. A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

Subd. 3. Designated parties. Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed by or for the state military forces who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by military counsel, or by civilian counsel at the person's own expense, to cross examine witnesses, and to introduce evidence.

Subd. 4. Challenge of members. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

Subd. 5. Oath or affirmation. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

Subd. 6. Witnesses. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Subd. 7. Findings of fact. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Subd. 8. Record of proceedings. Each court of inquiry shall keep a record of its proceedings which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

History: 1963 c 661 s 192A.61; 1978 c 552 s 43; 2002 c 308 s 58



Section 192A.612 — SEARCH WARRANTS.

During any period of active service under section 190.05, subdivision 5a or 5b, a military judge is authorized to issue search warrants, directed to a member of the military police of the state military forces, to search any person, place, or vehicle within the confines of the property or premises being used for such active service or any person or vehicle pursued therefrom. No search warrant shall be issued except upon probable cause, supported by affidavit or sworn testimony naming and describing the person and particularly describing the property or thing to be seized and particularly describing the place to be searched.

History: 1978 c 552 s 47; 1984 c 642 s 7; 2002 c 308 s 59



Section 192A.615 — AUTHORITY TO ADMINISTER OATHS.

Subdivision 1. Authorized persons. The following members of the state military forces may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) the state judge advocate and all assistant state judge advocates;

(2) staff judge advocates and acting or assistant staff judge advocates;

(3) all adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) the president, military judge, trial counsel, and assistant trial counsel for all general, special, and summary courts-martial;

(5) the president and the counsel for the court of any court of inquiry;

(6) all officers designated to take a deposition;

(7) all persons detailed to conduct an investigation; and

(8) all other persons designated by rules of the governor.

Subd. 2. On-duty requirement. Officers of the state military forces may not be authorized to administer oaths as provided in this section unless they are on duty in or with those forces as prescribed in this code.

Subd. 3. Prima facie evidence. The signature without seal of any such person together with the title of the person's office, is prima facie evidence of the authority to administer oaths.

History: 1963 c 661 s 192A.615; 1978 c 552 s 44; 1985 c 248 s 70; 1986 c 444; 2002 c 308 s 60,61



Section 192A.62 — SECTIONS TO BE EXPLAINED.

Sections 192A.02, 192A.025, 192A.045, 192A.065, 192A.07, 192A.08, 192A.0851, 192A.155, 192A.205, 192A.385 to 192A.595, and 192A.62 to 192A.63 shall be carefully explained to every enlisted member at the time of the member's enlistment or transfer or induction into, or at the time of the member's order to duty in or with any of the state military forces or within 30 days thereafter. They shall also be explained annually to each unit of the state military forces. A complete text of this code and of the rules prescribed by the governor thereunder shall be made available to any member of the state military forces, upon the member's request, for personal examination. Failure to provide briefings to soldiers or otherwise explain this code to soldiers shall not be a defense to a court-martial proceeding, except as mitigation in sentencing.

History: 1963 c 661 s 192A.62; 1985 c 248 s 70; 1986 c 444; 2002 c 308 s 62; 2013 c 78 s 23



Section 192A.625 — COMPLAINTS OF WRONGS.

Any member of the state military forces having a belief of being wronged by a commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general.

History: 1963 c 661 s 192A.625; 1986 c 444



Section 192A.63 — REDRESS OF INJURIES TO PROPERTY.

Subdivision 1. Investigating board; assessment of damages. Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that property has been wrongfully taken by members of the state military forces, the commanding officer may, subject to such rules as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the commanding officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subdivision 3, on any disbursing officer for the payment by the commanding officer to the injured parties of the damages so assessed and approved.

Subd. 2. Unascertainable offenders. If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military funds of the units of the state military forces to which the offenders belonged.

Subd. 3. Rights of accused. Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses, to cross examine adverse witnesses, and to appeal to the next higher commander.

History: 1963 c 661 s 192A.63; 1985 c 248 s 70; 1986 c 444



Section 192A.635 — EXECUTION OF PROCESS AND SENTENCE.

In the state military forces not in federal active service the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state.

History: 1963 c 661 s 192A.635; 2002 c 308 s 63



Section 192A.64 — PROCESS OF MILITARY COURTS.

Subdivision 1. Kinds of process. Military courts may issue any process or mandate, including writs and warrants necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is sitting within the state and the witnesses, books, and records sought are also so located.

Subd. 2. To whom directed. Process and mandates may be directed to the provost marshal, the military police, or any licensed peace officer of the state and shall be in such form as may be prescribed by rules issued under this code.

Subd. 3. Execution of process or mandates. All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith.

History: 1963 c 661 s 192A.64; 1985 c 248 s 70; 2002 c 308 s 64,65



Section 192A.645 — PAYMENT AND DISPOSITION OF FINES.

Fines imposed by a military court may be paid to it or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the military member and deducted from any pay or allowance due or thereafter to become due the military member, until the fine is liquidated. Any sum so deducted shall be turned in to the military court which imposed the fine. The proceeds of all such fines shall be disposed of in accordance with section 192.68. All moneys so deposited with the adjutant general are appropriated for the purposes stated.

History: 1963 c 661 s 192A.645; 1965 c 41 s 2; 1986 c 444; 2002 c 308 s 66



Section 192A.65 — IMMUNITY FOR ACTION OF MILITARY COURTS.

No accused or convicted member of the state military forces may bring an action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

History: 1963 c 661 s 192A.65; 2002 c 308 s 67



Section 192A.66 — DELEGATION OF AUTHORITY BY GOVERNOR.

The authority vested in the governor under this code may be delegated or subdelegated.

History: 1963 c 661 s 192A.66; 1986 c 444; 2002 c 308 s 68; 2013 c 78 s 24



Section 192A.665 — UNIFORMITY OF INTERPRETATION.

This chapter shall be so construed as to effectuate its general purpose and, so far as practical, to make these laws uniform with the law of the United States.

History: 1963 c 661 s 192A.665; 2002 c 308 s 69






Chapter 193 — ARMORIES

Section 193.139 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 193.141 to 193.149, the terms defined in this section have the meanings ascribed to them.

Subd. 2. Municipality. "Municipality" includes cities.

Subd. 3. Corporation. "Corporation" means the Minnesota State Armory Building Commission created as a corporation by section 193.142, subdivision 1.

Subd. 4. Armory. "Armory" means a building, vehicle storage compound, organizational maintenance shop, or other facility permanently used by the National Guard for the storage and maintenance of arms and military equipment, and the training of National Guard personnel.

History: 1955 c 18 s 1; 1973 c 123 art 5 s 7; 1974 c 95 s 1



Section 193.141 — CONSTRUCTION OF ARMORIES.

Subdivision 1. Construction by counties or municipalities. In any county or municipality of this state in which there shall at the time be stationed one or more units of the National Guard, and in which the adjutant general shall deem it necessary or expedient to construct an armory, an armory may be constructed and the cost thereof paid as hereinafter provided.

Subd. 2. Construction on state military camping grounds. Whenever the adjutant general shall deem it necessary or expedient that an armory be constructed upon a state military camping ground, to be used principally by any unit or units of the National Guard stationed at a municipality in the vicinity thereof, such armory may be constructed and the cost thereof paid in the manner hereinafter provided for the construction of armories in municipalities.

History: 1947 c 133 s 1; 1955 c 18 s 2; 1969 c 40 s 1; 1977 c 11 s 5; 1987 c 384 art 2 s 48



Section 193.142 — MINNESOTA STATE ARMORY BUILDING COMMISSION.

Subdivision 1. Corporation created; officers. For the purpose of constructing armories as provided by section 193.141, there shall be created a corporation to be known as the "Minnesota State Armory Building Commission." The members and governing body of such corporation shall be the adjutant general and not less than two officers of the National Guard of the state above the grade of major, to be selected and appointed by the adjutant general. The adjutant general shall be chair of such commission. Such commission shall elect a secretary and a treasurer from the members thereof other than the adjutant general. The treasurer of the corporation shall give a security bond to the corporation in such sum as the corporation may determine, conditioned in like manner to the bonds of treasurers of public bodies, to be approved and filed as the corporation may determine.

Subd. 2. Filing; officers; members; vacancy. Upon the filing with the secretary of state of a certificate by the adjutant general naming the persons authorized to compose such commission and corporation, and declaring them to be constituted a commission and corporation hereunder, such persons shall forthwith become and be such commission and corporation without further proceeding. In case of a vacancy in the membership of such commission and corporation, the remaining members, provided there are not less than two, shall have power to act and to elect such temporary officers of the commission as may be necessary during the existence of the vacancy. In case of a vacancy in the Office of the Adjutant General, or in case of the incapacity of the adjutant general to act as a member and chair of such commission, the officer who is appointed or authorized according to law to exercise the powers of the adjutant general for the time being, shall during the existence of such vacancy or incapacity act as a member and chair of such commission and have all the powers and duties herein vested in or imposed upon the adjutant general as a member and chair of such commission. The adjutant general shall certify to the secretary of state all changes in the membership of the commission, but failure to do so shall not affect the authority of any new member of the commission or the validity of any act of the commission after the accession of a new member.

Subd. 3. Trustee in certain cases. In case at any time all or all but one of the officers of the National Guard who are members of the commission or who are eligible to serve as such are in active service outside the state, or where for any other reason there are not at least two qualified officers of the National Guard available within the state to serve as members of the commission, the adjutant general, or in case of incapacity or of a vacancy in that office, the officer who is appointed or authorized according to law to exercise the powers of the adjutant general for the time being, shall become trustee of the commission and shall have all the powers and perform all the duties of the commission and its officers so long as such conditions exist. Upon the occurrence of such conditions the officer becoming trustee shall file with the secretary of state a certificate reciting the circumstances and declaring that that officer assumes office as such trustee, and thereupon shall be deemed to have qualified as such, with all the authority hereby conferred. Any change in such office shall be likewise certified by the officers succeeding as trustee. Upon the termination of such conditions, the adjutant general or an authorized substitute shall certify the circumstances in like manner, with the names of the officers then authorized by law to compose the commission, and thereupon such officers shall constitute the commission, and the authority of the trustee shall terminate.

Subd. 4. Continuation. The Minnesota State Armory Building Commission, authorized by subdivisions 1, 2, and 3, constitutes a continuation of the commission authorized by Minnesota Statutes 1945, section 193.13, and not a new authority, for the purpose of succession to all rights, powers, duties, and obligations of the commission as they existed at the time of the passage of Laws 1947, chapter 133, except as amended by Laws 1947, chapter 133, with the same force and effect as if such functions, powers, and duties had not been transferred.

History: 1947 c 133 s 2; 1949 c 459 s 3; 1977 c 11 s 6; 1986 c 444; 1997 c 24 s 15-17



Section 193.143 — STATE ARMORY BUILDING COMMISSION, POWERS.

Such corporation, subject to the conditions and limitations prescribed in sections 193.141 to 193.149, shall possess all the powers of a body corporate necessary and convenient to accomplish the objectives and perform the duties prescribed by sections 193.141 to 193.149, including the following, which shall not be construed as a limitation upon the general powers hereby conferred:

(1) To acquire by lease, purchase, gift, or condemnation proceedings all necessary right, title, and interest in and to the lands required for a site for a new armory and all other real or personal property required for the purposes contemplated by the Military Code and to hold and dispose of the same, subject to the conditions and limitations herein prescribed; provided that any such real or personal property or interest therein may be so acquired or accepted subject to any condition which may be imposed thereon by the grantor or donor and agreed to by such corporation not inconsistent with the proper use of such property by the state for armory or military purposes as herein provided.

(2) To exercise the power of eminent domain in the manner provided by chapter 117, for the purpose of acquiring any property which such corporation is herein authorized to acquire by condemnation; provided, that the corporation may take possession of any such property so to be acquired at any time after the filing of the petition describing the same in condemnation proceedings; provided further, that this shall not preclude the corporation from abandoning the condemnation of any such property in any case where possession thereof has not been taken.

(3) To construct and equip new armories as authorized herein; to pay therefor out of the funds obtained as hereinafter provided and to hold, manage, and dispose of such armory, equipment, and site as hereinafter provided. The total amount of bonds issued on account of such armories shall not exceed the amount of the cost thereof; provided also, that the total bonded indebtedness of the commission shall not at any time exceed the aggregate sum of $15,000,000.

(4) To provide partnerships with federal and state governments and to match federal and local funds, when available.

(5) To sue and be sued.

(6) To contract and be contracted with in any matter connected with any purpose or activity within the powers of such corporations as herein specified; provided, that no officer or member of such corporation shall be personally interested, directly or indirectly, in any contract in which such corporation is interested.

(7) To employ any and all professional and nonprofessional services and all agents, employees, workers, and servants necessary and proper for the purposes and activities of such corporation as authorized or contemplated herein and to pay for the same out of any portion of the income of the corporation available for such purposes or activities. The officers and members of such corporation shall not receive any compensation therefrom, but may receive their reasonable and necessary expenses incurred in connection with the performance of their duties; provided however, that whenever the duties of any member of the commission require full time and attention the commission may compensate the member therefor at such rates as it may determine.

(8) To borrow money and issue bonds for the purposes and in the manner and within the limitations herein specified, and to pledge any and all property and income of such corporation acquired or received as herein provided to secure the payment of such bonds, subject to the provisions and limitations herein prescribed, and to redeem any such bonds if so provided therein or in the mortgage or trust deed accompanying the same.

(9) To use for the following purposes any available money received by such corporation from any source as herein provided in excess of those required for the payment of the cost of such armory and for the payment of any bonds issued by the corporation and interest thereon according to the terms of such bonds or of any mortgage or trust deed accompanying the same:

(a) to pay the necessary incidental expenses of carrying on the business and activities of the corporation as herein authorized;

(b) to pay the cost of operating, maintaining, repairing, and improving such new armories;

(c) if any further excess money remains, to purchase upon the open market at or above or below the face or par value thereof any bonds issued by the corporation as herein authorized, provided that any bonds so purchased shall thereupon be canceled.

(10) To adopt and use a corporate seal.

(11) To adopt all needful bylaws and rules for the conduct of business and affairs of such corporation and for the management and use of all armories while under the ownership and control of such corporation as herein provided, not inconsistent with the use of such armory for armory or military purposes.

(12) Such corporation shall issue no stock.

(13) No officer or member of such corporation shall have any personal share or interest in any funds or property of the corporation or be subject to any personal liability by reason of any liability of the corporation.

(14) The Minnesota State Armory Building Commission created under section 193.142 shall keep all money and credits received by it as a single fund, to be designated as the "Minnesota State Armory Building Commission fund," with separate accounts for each armory; and the commission may make transfers of money from funds appertaining to any armory under its control for use for any other such armory; provided such transfers shall be made only from money on hand, from time to time, in excess of the amounts required to meet payments of interest or principal on bonds or other obligations appertaining to the armory to which such funds pertain and only when necessary to pay expenses of construction, operation, maintenance, and debt service of such other armory; provided further, no such transfer of any money paid for the support of any armory by the municipality in which such armory is situated shall be made by the commission.

(15) The corporation created under section 193.142 may designate one or more state or national banks as depositories of its funds, and may provide, upon such conditions as the corporation may determine, that the treasurer of the corporation shall be exempt from personal liability for loss of funds deposited in any such depository due to the insolvency or other acts or omissions of such depository.

(16) The governor is empowered to apply for grants of money, equipment, and materials which may be made available to the states by the federal government for leasing, building, and equipping armories for the use of the military forces of the state which are reserve components of the armed forces of the United States, whenever the governor is satisfied that the conditions under which such grants are offered by the federal government, are for the best interests of the state and are not inconsistent with the laws of the state relating to armories, and to accept such grants in the name of the state. The Minnesota State Armory Building Commission is designated as the agency of the state to receive such grants and to use them for armory purposes as prescribed in this chapter, and by federal laws, and regulations not inconsistent therewith.

History: 1947 c 133 s 3; 1949 c 459 s 2; 1955 c 18 s 3; 1963 c 183 s 1; 1977 c 11 s 7; 1977 c 219 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 710 s 1; 1997 c 24 s 18; 2000 c 492 art 1 s 57; 2006 c 214 s 20



Section 193.144 — SITE.

Subdivision 1. Authority to provide site. Any county or municipality as defined in section 471.345, subdivision 1, desiring to construct a new armory may provide a site therefor as hereinafter provided.

Subd. 2. Acquisition of site; conveyance to corporation. If such county or municipality as defined in section 471.345, subdivision 1, shall desire to have a new armory constructed, such county or municipality may secure by purchase, gift, or condemnation, and may convey to such corporation, a site for such new armory approved as suitable therefor by the adjutant general. In case such site or any part thereof or interest therein is owned or controlled by the board of park commissioners of such county or municipality or by any other governmental agency therein except the state or county or municipality, such board or other agency may convey the same by way of gift or sale to such corporation without charge.

Subd. 3. Outstanding ownership or interest. In case any person or corporation except such county, municipality or board of park commissioners or other governmental agency hereinbefore referred to shall own any lands required for such site, whether provided under subdivision 2 or under this section, or any interest in any such lands which would interfere with the use thereof by the state for armory or military purposes, such county or municipality or such board of park commissioners or other governmental agency may acquire such lands or interest by purchase, gift, or condemnation and may convey the same by way of gift or sale to such corporation; provided, that notwithstanding any such outstanding ownership or interest, such corporation may, in its discretion, with the approval of the adjutant general, accept a conveyance of such lands and interests in lands for such site as may be owned or controlled by such county, municipality, board of park commissioners, or other governmental agency, and may acquire by purchase, gift, or condemnation any further lands or interests in lands that may be required for such site.

Subd. 4. Eminent domain. The governing body of such county or municipality and such board of park commissioners and any other governmental agency concerned shall have power to exercise the power of eminent domain in the manner provided by chapter 117, for the purpose of acquiring any lands or interests in lands authorized to be acquired as aforesaid.

Subd. 5. Lease of lands by state to corporation. In the event that the state of Minnesota shall own any lands or interest in lands included in the site of such existing armory and required for site of such new armory, such lands or interest therein shall be leased by the state to such corporation for a period of not exceeding 40 years without any consideration other than the use of such property by the state for armory or military purposes as herein provided and the provision hereof for the conveyance to the state of the new armory building and the site thereof. The adjutant general shall have power to execute such lease to such corporation in the name of the state; provided, that such corporation shall have no power to mortgage or encumber any lands or interest so leased to it by the state except to the extent of such leasehold interest and subject to the conditions and limitations herein prescribed.

Subd. 6. Disposal of unused site. In case any land acquired for armory site purposes hereunder has been donated to such corporation or to the state of Minnesota by such county or municipality or by other governmental agency except the state, and in case such land or any part thereof shall thereafter not be used for armory purposes for a continuous period of more than ten years, not including the period of any war or other emergency in which the armed forces of the state may be engaged, the county or municipality may provide written notice to the adjutant general and, if the property is not used for armory purposes within one year from the notice, the adjutant general shall reconvey the property to the donor county or municipality. The adjutant general may reconvey the property in less than ten years, if the adjutant general determines that the corporation or the state has no further interest in the property.

History: 1947 c 133 s 4; 1955 c 18 s 4; 1969 c 40 s 2-6; 1971 c 298 s 1; 1997 c 24 s 19-21; 1Sp2001 c 10 art 2 s 65; 2006 c 214 s 20



Section 193.145 — FUNDS FOR CONSTRUCTION OF ARMORY; TAX LEVY.

Subdivision 1. [Repealed, 1996 c 310 s 1]

Subd. 2. Tax levy. A county or municipality, as defined in section 471.345, subdivision 1, in which an armory has been constructed or is to be constructed hereunder may by resolution of its governing body irrevocably provide for levying and collecting annually for a specified period, not exceeding 40 years, a tax on the taxable property in the county or municipality.

The proceeds of the levy shall be paid to the corporation for the purposes herein prescribed. The county or municipality may make the levies and payments and bind itself thereto by resolution of its governing body. The provisions of the resolution may be made conditional upon the giving of an agreement by the adjutant general as authorized in subdivision 4. The obligations of the county or municipality to levy, collect, and pay over the taxes shall not be deemed to constitute an indebtedness of the county or municipality within the meaning of any provision of law or of its charter limiting its total or net indebtedness, and such taxes may be levied and collected without regard to any charter provision limiting the amount or rate of taxes which such county or municipality is otherwise authorized to levy.

Subd. 3. [Repealed, 1987 c 384 art 2 s 113]

Subd. 4. Payments by adjutant general. Whether or not bonds are issued, the adjutant general is hereby authorized to pay to such corporation, out of any money which may from time to time be appropriated to and for the military department and not appropriated or set apart for any other specific purpose, the sum of not less than $3,000 per year for each unit of the National Guard quartered in such armory when only one such unit is so quartered, and the sum of not less than $2,000 per year for each additional unit when more than one such unit is so quartered, and may bind the Office of the Adjutant General, both currently and in the future, by agreement to such corporation to make such payments in a specific amount or amounts out of such appropriations for a period of not more than 40 years.

Subd. 5. Lease to state. Upon completion of each new armory such corporation shall lease the same to the state through the adjutant general, until such armory and site shall be conveyed to the state as hereinafter provided. Such lease shall be made upon such terms and conditions as shall secure to the state the full and complete use of such armory, for armory and military purposes so far as may be required for the headquarters, organizations, and units of the National Guard stationed in such municipality, and upon such other terms and conditions not inconsistent therewith as may be agreed upon; provided, that, except for such use of such property for armory and military purposes which will be secured to the state as aforesaid, such lease shall be subject to any encumbrance placed upon the property to secure the payment of any bonds issued as herein provided. No further consideration for such lease shall be required than the payments to be made by the state as provided by subdivision 4. Otherwise, and so far as it is not inconsistent with the terms and conditions of such lease to the state and so far as will not interfere with the use by the state of such property for armory or military purposes, such corporation may lease, rent, or otherwise make use of such new armory building or any part thereof for such purposes and upon such terms as such corporation may deem proper, and may use the rents and profits therefrom for the purposes herein provided.

History: 1947 c 133 s 5; 1963 c 183 s 2,3; 1969 c 40 s 7; 1973 c 583 s 13; 1973 c 773 s 1; 1977 c 11 s 9; 1977 c 219 s 2; 1986 c 444; 1987 c 384 art 2 s 49; 1989 c 277 art 4 s 18; 1994 c 505 art 3 s 5; 1997 c 24 s 22-24; 1Sp2001 c 10 art 2 s 66



Section 193.146 — ISSUANCE OF BONDS.

Subdivision 1. Authority to issue. In anticipation of the receipt of such corporation of the tax proceeds, appropriations, rents, and profits specified in section 193.145, and of income from any other source, and for the purpose of securing funds as needed for payment of the cost of such new armories and for other purposes herein authorized, such corporation is hereby authorized to issue its bonds bearing interest at a rate not to exceed the maximum prescribed by section 475.55, payable semiannually.

Subd. 2. Limitation. Such bonds shall be of such date, denomination, place of payment, form, and details as may be determined by such corporation not inconsistent with the provisions of sections 193.141 to 193.149. Such bonds shall mature serially, the first installment to fall due in not more than five years and the last in not more than 40 years from their date, and no annual maturing installment shall exceed by 2-1/2 times the amount of the smallest annual maturing installment; provided, that the amount of such installments of principal may be such that the increase thereof from year to year shall approximately equal the decrease from year to year in the interest on the bonds remaining unpaid.

Subd. 3. Execution. Such bonds shall be signed by the adjutant general, as chair, attested by the secretary, and countersigned by the treasurer of such corporation, and the interest coupons to be thereto attached shall be executed and authenticated by the printed, engraved, or lithographed facsimile signatures of such chair and secretary.

Subd. 4. Sale. The bonds shall be sold by the corporation under notice and upon the terms and at times as the corporation shall deem best. The bonds shall not be deemed or construed to be debts of the state of Minnesota or of the county or municipality in which the armory is situated, nor to impose any personal liability upon any member of the corporation, but shall be payable solely out of the income to be received by the corporation as specified herein. Bonds legally issued pursuant hereto shall be deemed authorized securities within the provisions of section 50.14, and laws supplemental thereto, and shall be proper for the investment of capital, surplus, or deposits of any savings bank or trust company, and for the investment of funds of any insurance company, and for the investment of any sinking funds held by any public or municipal corporation, and may be pledged by any bank or trust company as security for the deposit of public moneys therein in lieu of surety bonds. The bonds shall be deemed and treated as instrumentalities and obligations of a public governmental agency.

History: 1947 c 133 s 6; 1969 c 40 s 8; 1977 c 219 s 3; 1980 c 607 art 14 s 32; 1983 c 213 s 9; 1986 c 444



Section 193.147 — MORTGAGE.

To secure the prompt and full payment of such bonds and interest thereon such corporation may mortgage such armory building and the site thereof and may pledge the income or any part thereof receivable by such corporation to any trustee under such provisions that upon default in the payment of the principal or of interest on any such bonds all of such bonds may be declared due and payable, and such mortgage foreclosed in like manner as other mortgages are foreclosed in this state, subject to the provisions of sections 193.141 to 193.149. The purchaser at any sale upon such foreclosure shall acquire the right of possession and the right to operate such building under such terms and conditions as may be specified in said mortgage and not inconsistent with the use of the property by the state for armory and military purposes, such possession and right of operation to continue until full principal and interest on such bonds or the amount bid upon such foreclosure sale shall have been paid out of the net rents and profits received from such operation or out of moneys otherwise provided as set forth in section 193.145. Such mortgage or deed of trust may contain any other provisions not inconsistent with the provisions of sections 193.141 to 193.149 or with the use of such building by the state for armory or military purposes as are customarily included for the benefit and protection of the parties to such instruments, including provisions for the insurance thereof, appointment of a receiver in the event of a default by the mortgagor, exemption of the members of such corporation from any personal liability, and other such provisions. Nothing contained in such mortgage shall be deemed or construed to constitute a liability of the state of Minnesota, nor to impose any personal liability upon any member of such corporation. Such mortgage or deed of trust may be recorded in the office of the appropriate county recorder without the payment of any mortgage registry tax.

History: 1947 c 133 s 7; 1976 c 181 s 2



Section 193.148 — CONVEYANCE TO STATE.

When payment has been made of all indebtedness incurred by such corporation or of all funds spent by the corporation incident to the procurement, erection, equipment, and operation of any armory built under the provisions of sections 193.141 to 193.149, including the payment in full of the principal and interest of all bonds issued by such corporation to cover the cost of such armory or the full repayment of any commission funds expended for the construction of such armory, such corporation shall transfer and convey such armory building and the site thereof to the state of Minnesota, for military purposes, to be administered as are other state-owned armories.

Any unencumbered balance then held by the commission accruing to such armory shall be retained to be applied to the future maintenance, repair, and equipment of armories.

History: 1947 c 133 s 8; 1997 c 24 s 25; 1Sp2001 c 10 art 2 s 67



Section 193.149 — EXAMINATION BY LEGISLATIVE AUDITOR.

The books and affairs of such corporation shall be subject to examination by the legislative auditor.

History: 1947 c 133 s 9; 1973 c 492 s 14; 1977 c 347 s 33



Section 193.22 — JOINT ARMORIES AND MUNICIPAL BUILDINGS.

Whenever a company of the National Guard shall be located in a city wherein no suitable armory has been provided for its use, an armory may be constructed for use jointly by such company or battery and by such city. The mayor or president of the council of such city and the commanding officer of the company or other unit stationed at such place, or if there be more than one company then the senior officer of the troops of such station, shall constitute a joint armory commission, with power to purchase, erect or rent a suitable site or building for such armory and to furnish and keep the same in repair. No new armory shall be purchased, erected, or rented under the provisions of this section from and after May 1, 1943, without the approval of the adjutant general.

History: (2507) 1921 c 506 s 113; 1943 c 108 s 37; 1973 c 123 art 5 s 7



Section 193.23 — STATE AID.

Subdivision 1. Prerequisites. Whenever such joint armory commission shall have deposited with the commissioner of management and budget at least $1,000 as evidence of good faith and shall have caused to be conveyed to the state of Minnesota by warranty deed, free of encumbrances, the title to the site for an armory, which site shall have been first approved by the adjutant general, such joint armory commission shall be entitled to receive the same amount of state aid as is prescribed by law for other armories, which state aid shall be paid to such joint armory commission in the manner prescribed by the Military Code for state armories.

Subd. 2. Adjutant general to designate uses. The adjutant general shall designate the place needed for drill hall, office, locker rooms, storage and rifle range, and the immediate control of the portions of the armory so designated shall be vested in the armory board provided for by law, and such portion of such armory shall be subject to the laws of this state relating to armories. The control of the other portions of such armory shall be vested in the municipal authorities.

Subd. 3. General control of building. The general control of the building as a whole shall be vested in a committee consisting of two persons, one the commanding officer of the military organization in control of a portion of the armory and the other appointed by the municipality upon such terms as may be agreed upon, provided, any agreement for general control of such armory shall be first approved by the adjutant general. In case such an agreement is made the state shall furnish the regular appropriation provided for armory maintenance and all other expenses of keeping up the building shall be paid by the municipality.

History: (2508) 1921 c 506 s 114; 1943 c 108 s 38; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109



Section 193.27 — DISPOSITION OF UNUSED FUNDS.

In any county or municipality in this state, however organized, in which there have heretofore been bond issues or tax levies made for the construction of a public armory building in such county or municipality, which armory building has not been constructed and the moneys received from such bonds issued or taxes levied remain unexpended, upon a unanimous vote of the county board or municipal council such funds or any or all thereof may be invested by such county board or municipal council or used and expended by it for any public purpose within such county or municipality.

History: (2499-2) 1927 c 146 s 1; 1969 c 40 s 9



Section 193.29 — CONTROL OF NEW ARMORY.

Subdivision 1. Armory board. The control operation and use of each armory building and grounds occupied by any of the military forces of the state shall be vested in an armory board consisting of officers, warrant officers, or enlisted personnel representing the organization or organizations quartered therein, as hereinafter provided, except that the commission-owned armories which have been or may be constructed or acquired and operated under the provisions of sections 193.139 to 193.149, and acts supplementary thereto shall be controlled and operated as provided therein.

Subd. 2. Composition of board. For each armory occupied by a single company or other unit the armory board shall consist of senior officers, warrant officers, or enlisted personnel of the unit quartered therein.

Subd. 3. Joint boards. In all cases in which more than one company or other unit of the military forces shall occupy the same armory, the armory board shall consist of military personnel assigned to the units or organizations quartered therein. The adjutant general shall designate by order from time to time the representatives of each unit quartered therein to comprise the armory board for each armory. In the discretion of the adjutant general, the membership of the board may be comprised of officers, warrant officers, and enlisted personnel and may be changed from time to time so as to give the several organizations quartered therein proper representation on the board.

Subd. 4. Rentals; proceeds. The armory board may rent an armory to entities or individuals under terms and conditions the board determines, but rentals may not conflict with the use of the armory for military purposes. The proceeds of rentals and all other income accruing to each armory constitutes the armory fund and must be applied by the armory board of each armory, as the adjutant general shall direct, for its maintenance, extension, improvement, and equipment, but all armory funds and all allowances from the state accruing to commission-owned armories must be paid to the commission.

History: (2506) 1921 c 506 s 112; 1943 c 108 s 36; 1947 c 125 s 13; 1965 c 114 s 3; 1986 c 444; 1997 c 24 s 26; 1999 c 46 s 3-5; 2005 c 156 art 4 s 5



Section 193.30 — MANAGEMENT OF ARMORY BOARD.

The senior member on each armory board shall be the chair, and the junior member thereof shall be the recorder. A record of the proceedings of the board shall be kept, and all motions offered, whether seconded or not, shall be put to a vote and the result recorded. In the case of a tie vote the adjutant general, upon the request of any member, shall decide. The governor may make and alter rules for the government of armory boards, officers, and other persons having charge of armories, arsenals, or other military property of the state.

History: (2509) 1921 c 506 s 115; 1943 c 108 s 39; 1985 c 248 s 70; 1986 c 444; 2005 c 156 art 4 s 6



Section 193.31 — CONTROL OF DRILL HALL.

The senior member of any company or other organization assembling at an armory for drill or instruction shall have control of the drill hall or other portion of the premises used therefor during such occupancy, subject to the rules prescribed for its use and the orders of that member's superior. Any person who intrudes contrary to orders, or who interrupts, molests, or insults any troops so assembled, or who refuses to leave the premises when properly requested so to do, shall be guilty of a misdemeanor. Nothing in this section shall prevent reasonable inspection of the premises by the proper municipal officer, or by the lessor thereof in accordance with the terms of the lease.

History: (2510) 1921 c 506 s 116; 1943 c 108 s 40; 1986 c 444; 2005 c 156 art 4 s 7



Section 193.331 — LIQUOR IN ARMORIES; PENALTY.

Except with the express consent and in accordance with the rules of the adjutant general, every person who introduces a spirituous, vinous, or malt liquor into an armory or arsenal, unless under prescription of a medical officer of the guard and only for medical purposes is guilty of a misdemeanor.

History: 1971 c 202 s 10; 1985 c 248 s 70



Section 193.34 — USE OF ARMORIES BY PATRIOTIC AND SERVICE MEMBER'S ORGANIZATIONS.

The use of armories for the regular meetings or functions of those patriotic societies or recognized military service members organizations holding charters from Congress or incorporated in this state shall be granted by the armory board or officer in charge of any armory at such times and under such circumstances as not to interfere with the use of the armory for military purposes by the company or companies quartered therein, subject to the armory rules as are in force governing the use of such armories.

History: (2516) 1921 c 506 s 122; 1927 c 414 s 1; 1985 c 248 s 70; 1986 c 444



Section 193.36 — UNUSED ARMORIES.

Subdivision 1. Adjutant general may close. Whenever the unit or units of the military forces of the state which are quartered in an armory acquired or erected in whole or in part by state funds have been called or ordered into federal service or have been mustered out of the service of the state, and there is no immediate prospect that a new military unit will be organized in the place where the armory is located, the adjutant general shall immediately take possession of and close the same, and shall not permit its use for other than military purposes except as otherwise provided by law.

Subd. 2. May sell and convey property in certain cases. In any case when the adjutant general finds it advantageous for military training, the adjutant general may sell and convey property to the municipality or county in which the property is located at a price to be determined by an appraiser to be selected by the adjutant general. The money received must be credited to the general fund and is appropriated to the adjutant general to be used: (1) as a contribution for the construction or acquisition of an armory, armories, or armory facilities to replace the one sold; or (2) for the maintenance, operation, repair, rehabilitation, or improvement of existing armory facilities. The money may also be transferred to the Minnesota State Armory Commission: (1) for the replacement of an armory, armories, or armory facilities constructed or acquired by the commission; or (2) for the maintenance, operation, repair, rehabilitation, or improvement of facilities owned by the commission. If the money received is not expended for the purposes stated in this subdivision within ten years after the old armory has been sold, the appropriation to the adjutant general as provided in this subdivision lapses. In the event that both the municipality and the county desire to purchase the armory, the municipality must be given first priority to purchase the armory.

If the municipality or county does not purchase the property after a reasonable opportunity, the adjutant general may sell and convey it to any person after a public sale of the property by first advertising for bids or proposals for three consecutive weeks in a newspaper of general circulation in the area that the property is located and accepting the proposal most favorable to the department. The adjutant general may reject all proposals. The proceeds of the sale must be credited as provided in this subdivision. The adjutant general may lease any armory remaining unsold to the municipality for public purposes.

Subd. 3. Disposition of unsuitable armory sites and buildings. The adjutant general with the approval of the governor, may sell and convey on behalf of the state any state armory sites and buildings which in the judgment of the adjutant general are unsuitable for military purposes or which have been condemned by proper authority as unsafe. Money received from the sale of such armories shall be paid into the state treasury and credited to the general fund.

History: (2505) 1921 c 506 s 111; 1943 c 108 s 35; 1963 c 183 s 4; 1969 c 40 s 10; 1969 c 399 s 49; 1973 c 492 s 14; 1977 c 11 s 10; 1978 c 477 s 1; 1984 c 442 s 7; 1995 c 186 s 49; 1996 c 299 s 1



Section 193.37 — COUNTIES CONTAINING CITY OF FIRST CLASS; APPLICATION.

Laws 1969, chapter 40, sections 1 to 10, authorizing county participation shall not apply to any county containing a city of the first class.

History: 1969 c 40 s 11



Section 193.38 — CITY FACILITIES SHARED WITH ARMORIES.

A home rule charter or statutory city in which an armory has been or may be constructed may, by resolution of its governing body and with the concurrence of the Minnesota State Armory Building Commission, provide for the acquisition, construction, or improvement of city owned facilities related to the armory. The city may acquire property for the purposes of this section pursuant to chapter 117. General obligation bonds may be issued pursuant to chapter 475 except as provided in this section for the acquisition, construction, or improvement in an amount that does not exceed the value of the commission's investment in the armory property. Before issuance of bonds, the city shall give three weeks' published notice. If a number of voters in the city equal to ten percent of those who voted for candidates for governor at the last gubernatorial election present a petition within six weeks of the first published notice to the city clerk requesting that the matter be submitted to popular vote, it shall be submitted at the next regular election.

If a majority of those voting on the question approve it or if no petition is presented within the prescribed time, the city may issue the bonds and levy a tax for the purpose of this section in accordance with section 475.61. The city and the Minnesota State Armory Building Commission may contract for the purpose of allocating the use and occupancy of the joint facility. The city may enter into other leases and contracts concerning the use and occupancy of the city owned portion of the joint facility with any other unit of government or political subdivision, their agencies, or any nonprofit corporation.

History: 1982 c 484 s 1






Chapter 194 — NAVAL MILITIA



Chapter 195 — STATE AIR BASE






Chapters 196 - 198 — VETERANS

Chapter 196 — DEPARTMENT OF VETERANS AFFAIRS

Section 196.01 — CREATED.

There is hereby created and established a Department of Veterans Affairs, hereinafter referred to as the department.

History: 1943 c 420 s 1



Section 196.02 — COMMISSIONER OF VETERANS AFFAIRS.

Subdivision 1. Appointment; qualifications. The department shall be under the supervision and control of a commissioner of veterans affairs who shall be appointed by the governor under the provisions of section 15.06. No person shall be eligible to receive appointment as commissioner unless that person has the following qualifications:

(1) residence in the state of Minnesota;

(2) citizenship in the United States;

(3) veteran of the armed forces of the United States as defined in section 197.447.

Subd. 2. [Repealed, 1991 c 326 s 27]

Subd. 3. [Repealed, 1988 c 699 s 33]

History: 1943 c 420 s 2; 1949 c 739 s 20; 1951 c 713 s 18; 1969 c 275 s 1; 1969 c 1129 art 8 s 4; 1977 c 29 s 1; 1977 c 305 s 26; 1986 c 444



Section 196.021 — DEPUTY COMMISSIONERS; DUTIES.

Subdivision 1. Appointment. The commissioner shall appoint a deputy commissioner for veteran services and a deputy commissioner for veteran health care. Both deputy commissioners serve in the unclassified service at the pleasure of the commissioner. Both deputies must be residents of Minnesota, citizens of the United States, and veterans as defined in section 197.447.

Subd. 2. Powers and duties. The deputy commissioner for veteran services and the deputy commissioner for veteran health care have those powers delegated by the commissioner. A delegation must be in writing, signed by the commissioner, and filed with the secretary of state.

History: 1988 c 699 s 1; 2008 c 297 art 2 s 9



Section 196.03 — OFFICERS AND EMPLOYEES.

All officers and employees of the department shall be appointed by the commissioner and they shall perform such duties as may be assigned to them by the commissioner.

History: 1943 c 420 s 3; 1988 c 699 s 2; 2008 c 297 art 2 s 10



Section 196.04 — RULES.

Subdivision 1. Promulgation. The commissioner shall adopt reasonable and proper rules to govern the procedure of the divisions of the department and to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same, in order to establish the right to benefits provided for by the law. Such rules shall become effective when approved by the attorney general and then be filed in the Office of the Secretary of State.

Subd. 2. Existing rules to govern. Until modified or repealed by the commissioner, all orders, rules and permits or other privileges issued or granted with respect to any function consolidated hereunder, and in effect at the time of such consolidation, shall continue in effect to the same extent as if such consolidation had not occurred.

History: 1943 c 420 s 4; 1985 c 248 s 70



Section 196.05 — DUTIES OF COMMISSIONER.

Subdivision 1. General duties. The commissioner shall:

(1) act as the agent of a resident of the state having a claim against the United States for benefits arising out of or by reason of service in the armed forces and prosecute the claim without charge;

(2) act as custodian of veterans' bonus records;

(3) administer the laws relating to the providing of bronze flag holders at veterans' graves for memorial purposes;

(4) administer the laws relating to recreational or rest camps for veterans so far as applicable to state agencies;

(5) administer the state soldiers' assistance fund and veterans' relief fund and other funds appropriated for the payment of bonuses or other benefits to veterans or for the rehabilitation of veterans;

(6) cooperate with national, state, county, municipal, and private social agencies in securing to veterans and their dependents the benefits provided by national, state, and county laws, municipal ordinances, or public and private social agencies;

(7) provide necessary assistance where other adequate aid is not available to the dependent family of a veteran while the veteran is hospitalized and after the veteran is released for as long a period as is necessary as determined by the commissioner;

(8) cooperate with United States governmental agencies providing compensation, pensions, insurance, or other benefits provided by federal law, by supplementing the benefits prescribed therein, when conditions in an individual case make it necessary;

(9) assist dependent family members of military personnel who are called from reserve status to extended federal active duty during a time of war or national emergency through the state soldiers' assistance fund provided by section 197.03;

(10) exercise other powers as may be authorized and necessary to carry out the provisions of this chapter and chapter 197, consistent with that chapter; and

(11) provide information, referral, and counseling services to those veterans who may have suffered adverse health conditions as a result of possible exposure to chemical agents.

Subd. 2. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 3. Consumer satisfaction. (a) The commissioner shall submit a memorandum each year to the governor and the chairs and ranking minority members of the house of representatives and senate standing committees with jurisdiction over the department's programs that provides the following information:

(1) the number of calls made to each of the department's help lines by consumers and citizens regarding services provided or regulated by the department;

(2) the subject matter of the call;

(3) the number of service-related calls that were resolved;

(4) the number that remain open; and

(5) the number that were without merit.

(b) The commissioner shall publish the annual memorandum on the department's Web site each year no later than March 1.

History: 1943 c 420 s 5; 1947 c 172 s 1; 1963 c 132 s 1; 1969 c 275 s 2; 1980 c 414 s 3; 1986 c 444; 1988 c 699 s 3; 1991 c 123 s 1,5; 1995 c 248 art 11 s 15; 1998 c 366 s 61; 2000 c 390 s 1; 2010 c 333 art 2 s 8; 2016 c 158 art 1 s 76



Section 196.052 — GIFT ACCEPTANCE AND INVESTMENT.

On the behalf of the state, the commissioner may accept any gift, grant, bequest, or devise made for the purposes of this chapter and chapter 197. The commissioner must administer the funds as directed by the donor. All funds must be deposited in the state treasury and credited to the veterans affairs endowment, bequest, and devises fund. The balance of the fund is annually appropriated to the commissioner of veterans affairs to accomplish the purposes of this chapter and chapter 197. Funds received by the commissioner under this section in excess of current needs must be invested by the State Board of Investment in accordance with section 11A.24. Disbursements from this fund must be in the manner provided for the issuance of other state warrants. The commissioner may refuse to accept any gift, grant, bequest, or devise if acceptance would not be in the best interest of the state or Minnesota's veterans.

History: 1983 c 147 s 1; 2000 c 390 s 2



Section 196.053 — ACCEPTANCE OF FEDERAL FUNDS.

The commissioner is authorized to apply for and accept federal funding for purposes of this chapter.

History: 2011 c 117 s 4



Section 196.054 — USE OF FACILITIES OR SERVICES BY OUTSIDE AGENCIES.

Subdivision 1. Commissioner's authority. The commissioner of veterans affairs may allow public or private social service, educational, or rehabilitation agencies or organizations and their clients to use the facilities, staff, and other resources of the department and may require the participating agencies or organizations to pay for that use.

Subd. 2. Appropriation. There is a veterans affairs resources fund in the state treasury. All money received by the department pursuant to subdivision 1 must be deposited in the state treasury and credited to the veterans affairs resources fund. Money from the veterans affairs resources fund is appropriated to the commissioner for operation, maintenance, repair of facilities, associated legal fees, and other related expenses under subdivision 1.

History: 1986 c 393 s 2; 1993 c 192 s 78



Section 196.06 — ANNUAL REPORT.

Subdivision 1. To governor. The commissioner shall make an annual written report to the governor giving:

(a) an account of all money received and disbursed;

(b) a description of the work done;

(c) administrative improvements;

(d) activities of the department;

(e) the number of veterans who have, during the past year, received relief in any form;

(f) the number of veterans on relief rolls;

(g) the number of claims presented on behalf of veterans, and the disposition thereof;

(h) the recommendations the commissioner may deem necessary for the active performance of the duties and purposes of the department.

Subd. 2. [Repealed, 1996 c 310 s 1]

History: 1943 c 420 s 6; 1969 c 275 s 3; 1986 c 444



Section 196.07 — TECHNICAL STAFF.

The commissioner's technical staff shall have the same qualifications as enumerated for the commissioner in section 196.02.

History: 1943 c 420 s 7



Section 196.08 — FILES AND RECORDS CONFIDENTIAL.

(a) The contents of, and all files, records, reports, papers, and documents pertaining to, any claim for the benefits of Laws 1943, chapter 420, whether pending or adjudicated, shall be deemed confidential and privileged and no disclosure thereof shall be made, without the consent in writing of the claimant who has not been adjudicated incompetent, except as follows:

(1) To said claimant personally, a duly appointed guardian, an attorney in fact, or a duly authorized representative, and as to personal matters, when, in the judgment of the commissioner, such disclosure would not be injurious to the physical or mental health of the claimant.

(2) To the representatives of veterans' organizations recognized by the United States government, not exceeding five from each such veterans' organizations, and when such representatives have been duly certified as such by the state department of any such veterans' organizations in the state of Minnesota.

(3) In any court in the state of Minnesota that has jurisdiction of the parties to, and subject matter of, an action or proceeding therein pending, as found by said court, when required to be produced by the process of such court, and then only in open court, as evidence, in such action or proceeding after a judge thereof shall have ruled the same to be relevant and competent evidence in such action or proceeding according to the laws and statutes of said state.

(b) Notwithstanding section 382.16, and except as authorized in paragraph (c), no government entity may release the contents of, or any files, records, reports, papers, or documents pertaining to, United States government form DD214 or DD215 or any other certificate of discharge from military service to any person unless that person:

(1) provides proof of identity;

(2) demonstrates tangible interest; and

(3) completes the required release form prepared by the government entity.

(c) This section does not prohibit the release of forms DD214 and DD215 or other certificates of discharge from military service by an employee or official within a government entity to another employee or official within that government entity for purposes of performance of official duties, or to another government veteran service entity for purposes of locating records.

(d) Forms DD214 and DD215 and certificates of discharge from military service filed with a government agency on or after January 1, 2004, are classified as private data on individuals under section 13.02, subdivision 12.

(e) Notwithstanding section 386.015, subdivision 5, no fee may be charged by a government entity for the release of information to a qualified person under this section.

(f) For purposes of paragraph (b), a person who has a tangible interest is:

(1) the subject of the record, report, paper, or document;

(2) the surviving spouse of the subject, if the subject is deceased;

(3) a surviving child of the subject, if the subject is deceased and there is no surviving spouse;

(4) a surviving parent of the subject, if the subject is deceased and there is no surviving spouse or surviving children; and

(5) a duly appointed guardian, an attorney in fact, or a duly authorized representative.

(g) For purposes of this section, the term "government entity" has the meaning given in section 13.02, subdivision 7a.

History: 1943 c 420 s 8; 1986 c 444; 2003 c 124 s 2; 1Sp2003 c 8 art 2 s 15; 2015 c 66 s 1



Section 196.18 — UNCOMPENSATED AND VOLUNTARY SERVICES; EXPENSES.

To assist in the discharge of the functions of the department, the commissioner of veterans affairs may accept uncompensated and voluntary services and enter into written agreements with private or public agencies or persons for uncompensated and voluntary services as may be practical. Persons rendering voluntary uncompensated services may be reimbursed for travel expenses incurred in the performance of official duties at the same rate per mile as state employees.

History: 1980 c 414 s 1



Section 196.19 — ENVIRONMENTAL HAZARDS INFORMATION AND ASSISTANCE ACT; CITATION.

Sections 196.19 to 196.26 may be cited as the "Environmental Hazards Information and Assistance Act."

History: 1982 c 513 s 1; 2000 c 390 s 3



Section 196.21 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 196.19 to 196.26 the following terms have the meanings given them.

Subd. 2. Veteran. "Veteran" means a person who is a resident of this state and who served in the armed forces of the United States of America.

Subd. 3. Chemical agents. "Chemical agents" means Agent Orange and any other identified or unidentified chemical substance or compounds suspected by medical experts of adversely affecting the physical, mental, or emotional health of members of the armed forces.

Subd. 4. Agent Orange. "Agent Orange" means any herbicide, defoliant, or pesticide containing dioxin and composed primarily of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.

Subd. 5. Commissioner. "Commissioner" means the commissioner of veterans affairs.

History: 1982 c 513 s 3; 2000 c 390 s 4-6



Section 196.22 — POWERS AND DUTIES OF COMMISSIONER.

Subdivision 1. Environmental hazards information and assistance program. The commissioner shall establish and maintain an environmental hazards information and assistance program. The commissioner shall:

(1) provide information regarding epidemiological, genetic, and other scientific studies proposed, underway, or completed that pertain to adverse health conditions which may be associated with exposure to chemical agents;

(2) monitor and report on the activities and policies of the United States government relating to the exposure of veterans to chemical agents; and

(3) respond, within the commissioner's powers and duties under this chapter and chapter 197, to other issues of concern to veterans relating to exposure to chemical agents.

Subd. 2. Referral programs. The commissioner, in cooperation with the United States Veterans Administration, county veterans service officers, and veterans organizations shall institute referral programs to:

(1) refer veterans to appropriate federal agencies or other available resources for treatment of adverse health conditions which may have resulted from possible exposure to chemical agents; and

(2) refer veterans to state, county, or veterans organizations advocacy services to assist them in filing compensation claims for disabilities that may have resulted from possible exposure to chemical agents.

Subd. 3. Limited studies. The commissioner may contract for limited studies regarding the prevalence of adverse health conditions in veterans which may be associated with possible exposure to chemical agents. Prior to contracting for such studies, the commissioner shall consult with the commissioner of health, the University of Minnesota School of Public Health, and other appropriate scientific and technical advisors pertaining to their design.

Subd. 4. [Repealed, 1997 c 7 art 2 s 67]

Subd. 5. Communication of veterans' concerns. Within the commissioner's powers and duties under chapters 196 and 197, the commissioner shall take any action appropriate to represent to appropriate officials and representatives of the United States government the concerns of veterans related to exposure to chemical agents.

History: 1982 c 513 s 4; 1986 c 444; 2000 c 390 s 7



Section 196.23 — ENVIRONMENTAL HAZARDS INFORMATION AND ASSISTANCE SECTION.

Subdivision 1. Establishment of section. The commissioner shall establish an environmental hazards information and assistance section in the Department of Veterans Affairs. The section shall be headed by a director. The commissioner shall provide the director with office space, administrative services, and clerical support.

Subd. 2. Position of director. The director of the environmental hazards information and assistance section shall be appointed by the commissioner. The director shall assist the commissioner in carrying out the duties and responsibilities required under sections 196.19 to 196.26. The commissioner of management and budget, in consultation with the commissioner, shall establish minimum qualifications for the position of director. In setting the minimum qualifications, the commissioner of management and budget shall consider the scientific and technical background necessary to perform the duties under sections 196.19 to 196.26.

History: 1982 c 513 s 5; 1991 c 238 art 1 s 9; 2000 c 390 s 8; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 196.24 — DUTIES OF COMMISSIONER OF HEALTH.

Subdivision 1. Information to health professionals. The commissioner of health shall provide medical information to health professionals in this state regarding the detection, diagnosis, and treatment of acute and chronic symptoms which may be associated with exposure to chemical agents.

Subd. 2. Genetic information and counseling. The commissioner of health, in cooperation with the health facilities of the University of Minnesota, shall provide genetic information and counseling to veterans who have concerns regarding the possible genetic effects which may be associated with exposure to chemical agents.

Subd. 3. Technical assistance. The commissioner of health shall provide scientific information and other appropriate technical assistance necessary to enable the commissioner to perform the duties and responsibilities required under sections 196.19 to 196.26.

History: 1982 c 513 s 6; 2000 c 390 s 9,10



Section 196.25 — CONFIDENTIALITY.

The identity of a veteran about whom information has been received under sections 196.19 to 196.26 is classified as private data pursuant to section 13.02, subdivision 12, and may not be disclosed unless the veteran consents to the disclosure. Summary data, as defined in section 13.02, subdivision 19, derived from information received under sections 196.19 to 196.26 is public information.

History: 1981 c 311 s 39; 1982 c 513 s 7; 1982 c 545 s 24



Section 196.26 — CLASS ACTION REPRESENTATION BY ATTORNEY GENERAL.

The commissioner may request the attorney general to represent a class of individuals composed of veterans who may have suffered adverse health conditions as a result of possible exposure to chemical agents in a suit for release of information relating to exposure to these chemicals during military service and for release of individual medical records.

History: 1982 c 513 s 8; 2000 c 390 s 11






Chapter 197 — VETERANS; REWARDS, PRIVILEGES

Section 197.03 — STATE SOLDIERS' ASSISTANCE FUND CREATED.

There is created a state soldiers' assistance fund to aid and assist any citizen of Minnesota or resident alien residing in Minnesota who served in the military or naval forces of the United States, in securing compensation, insurance or other relief or benefits to which the server may be entitled from the United States or any other government or state and for the emergency relief, hospitalization, treatment and maintenance of all such persons who were bona fide residents of the state at the time their need arose and their dependents as provided by sections 196.05 and 197.04 to 197.07.

History: (4601) 1923 c 436 s 3; 1929 c 327; 1984 c 609 s 14; 1986 c 444; 1991 c 123 s 2; 2004 c 256 art 2 s 1



Section 197.04 — COMPOSITION OF FUND.

The state soldiers' assistance fund shall consist of all sums paid to or received by the commissioner of veterans affairs under the provisions of sections 197.03 to 197.07 and of any and all moneys and properties that may be appropriated, donated, given, bequeathed, or devised to the state soldiers' assistance fund or to the commissioner of veterans affairs for the benefit of the fund.

History: (4602) 1923 c 436 s 4; 1929 c 327; 1991 c 123 s 5; 2000 c 390 s 12



Section 197.05 — FUND, HOW EXPENDED.

(a) The state soldiers' assistance fund shall be administered by the commissioner of veterans affairs and shall be used to locate and investigate the facts as to any Minnesota resident or resident alien residing in Minnesota who served in the military or naval forces of the United States and who is indigent or suffering from any disability whether acquired in the service or not; to assist the person and the person's dependents as hereinafter provided in establishing and proving any just claim the person may have against the United States government, or any other government or state for compensation, insurance, relief, or other benefits; to provide maintenance and relief for any person suffering from disability who was a bona fide resident of the state at the time the need arose and the person's dependents, as hereinafter provided; and to cooperate with other state, municipal, and county officials and civic or civilian agencies or organizations in carrying out the provisions of sections 197.03 to 197.07. The commissioner shall limit financial assistance to veterans and dependents to six months, unless recipients have been certified as ineligible for other benefit programs.

(b) For purposes of this section, "resident" means a person living in Minnesota for at least 30 days with the intention of residing in the state and not for any temporary purpose. An applicant may verify a residence address by presenting a valid state driver's license, a state identification card, a voter registration card, a rent receipt, a statement by the landlord, apartment manager, or homeowner verifying that the individual is residing at the address, or other form of verification approved by the commissioner.

(c) The fund is appropriated to be used in the manner determined by the commissioner of veterans affairs for these purposes.

History: (4603) 1923 c 436 s 5; 1929 c 327; 1984 c 609 s 15; 1986 c 444; 1991 c 123 s 5; 1995 c 254 art 1 s 72; 2000 c 390 s 13; 2003 c 18 s 1; 2004 c 256 art 2 s 2



Section 197.06 — SOLDIERS' ASSISTANCE AGENT.

The commissioner of veterans affairs shall have charge of activities as provided in this section, and may employ assistants and incur other expenses as may be necessary for the administration of the state soldiers' assistance fund and carrying out the provisions of sections 197.03 to 197.07. No expense shall be incurred under the provisions of sections 197.03 to 197.07 in excess of the moneys available to the state soldiers' assistance fund.

The duties and powers of the commissioner of veterans affairs, in addition to those provided elsewhere by law, shall be to:

(1) administer the state soldiers' assistance fund;

(2) cooperate with national, state, county, municipal and private social agencies in securing to former soldiers and their dependents the benefits provided by national, state, and county laws, municipal ordinances, or public and private social agencies;

(3) establish and provide assistance to former soldiers and their dependents who are in need of assistance with optical, dental, or other emergency medical needs; and

(4) cooperate with United States government agencies providing compensation, pensions, insurance or other benefits provided by federal law, by supplementing the benefits prescribed by federal law, when exceptional conditions in an individual case make it necessary.

History: (4604) 1923 c 436 s 6; 1925 c 88; 1929 c 327; 1980 c 414 s 5; 1986 c 444; 1991 c 123 s 5; 2000 c 390 s 14



Section 197.065 — ACCESS TO DATABASE.

Notwithstanding section 13.46, subdivision 2, the commissioner of veterans affairs may electronically access the MAXIS database maintained by the Department of Human Services for the purpose of verifying eligibility status of applicants for benefits under the state soldiers assistance program.

History: 2003 c 25 s 2



Section 197.07 — SOLDIERS' ASSISTANCE FUND DEPOSITED IN STATE TREASURY.

The soldiers' assistance fund shall be deposited in the state treasury and paid out only in such vouchers as may be authorized and approved by the commissioner of veterans affairs in the same manner and under the same restrictions as are now provided by law for the disbursement of funds by the commissioner.

History: (4605) 1923 c 436 s 7; 1986 c 444; 1991 c 123 s 5



Section 197.133 — DISPOSAL OF PROPERTY AND EXPIRATION OF BOARD OF GOVERNORS.

(a) If a majority of the board determines that the disposal of the Big Island Veterans camp or a portion of the camp is in the best interests of Minnesota veterans, or if the camp is not used solely as a camp for and by disabled and other veterans and their families and operated and maintained in compliance with all state, federal, and local laws, the board may dispose of the property at market value as provided in this section. Before disposing of the property, the board shall give notice by certified mail to the commissioner of veterans affairs of its decision to dispose of the property. The commissioner shall publish the notice in the State Register. Interested governmental agencies have until the end of the next legislative session after the notice to appropriate money to purchase the property.

(b) Proceeds realized from the disposal of the property and any assets on hand at the time of the disposal of the property, must be placed in an irrevocable trust to be used for the initiation or maintenance of veterans programs in the state of Minnesota. Trustees must be appointed in the same manner as provided for under Minnesota Statutes 2014, section 197.131. The trustees shall consult with the commissioner of veterans affairs to determine the needs of Minnesota veterans and provide the commissioner with an annual written report on the trust. The commissioner must approve all expenditures from the trust. A certified audit of all assets, expenditures, and property must be conducted prior to any disposition of any assets under the control of the board. Any board member who would benefit directly or indirectly financially from the sale of this property must be removed by the board and a successor appointed as provided by Minnesota Statutes 2014, section 197.131. Upon final disposition of all assets to the trust, the board must disband. Should the assets of the trust be exhausted, the trust must be terminated.

(c) The trustees appointed under paragraph (b) shall have the exclusive authority to remove a trustee of the trust established under paragraph (b). A trustee may be removed at any time without cause upon a majority vote of the trustees with consent of the commissioner of veterans affairs.

(d) A vacancy in a trusteeship of the trust established under paragraph (b) must be filled for the remainder of the unexpired term in the same manner as the original appointment.

History: 1985 c 152 s 3; 1997 c 7 art 2 s 26; 2015 c 77 art 3 s 5



Section 197.225 — LIST OF DECEASED MILITARY PERSONNEL.

(a) The commissioner of veterans affairs shall collect and maintain data about Minnesota residents who have died of service-connected causes while serving in the United States armed forces. The data may include deceased service members who are the immediate family members of Minnesota residents, but who themselves were not Minnesota residents at the time of death. The commissioner shall collect the following data: the individual's full name, military rank, branch of service, age at the time of death, and Minnesota hometown or if not a Minnesota resident at the time of death, the service member's home state.

(b) Data collected pursuant to this section are nonpublic data, but may be disseminated to the individual's next of kin, and for ceremonial or honorary purposes to veterans' organizations, civic organizations, the news media, and researchers. No other use or dissemination of the data is permitted.

(c) The next of kin of a veteran whose data is collected may request that the data not be disseminated for any purpose. Upon receiving such a request, the Department of Veterans Affairs must exclude the deceased veteran's data from any data disseminated for ceremonial or honorary purposes as permitted by paragraph (b).

(d) Data collected pursuant to this section shall not be indicative of any person's status with regard to qualification for veterans benefits or other benefits.

History: 2008 c 297 art 2 s 12



Section 197.23 — PURCHASE OF GRAVE MARKERS.

Subdivision 1. Authorization. The commissioner of veterans affairs may provide, within available funds and upon request of a county veterans service officer or any congressionally chartered veterans organization, an appropriate marker for the grave of any veteran as defined under section 197.447. Any marker provided must be used for memorial purposes to permanently mark the grave of a veteran buried within the limits of the state.

Subd. 2. [Repealed, 2004 c 256 art 2 s 5]

History: (4373) 1909 c 299 s 1; 1931 c 363 s 4; 1969 c 275 s 6; 3Sp1981 c 2 art 1 s 28; 1983 c 147 s 2



Section 197.231 — HONOR GUARDS.

The commissioner of veterans affairs shall pay, within available funds and upon request by a local unit of a congressionally chartered veterans organization or its auxiliary, up to $50 to the local unit for each time that local unit provides an honor guard detail at the funeral of a deceased veteran. If the local unit provides a student to play "Taps," the local unit may pay some or all of the $50 to the student.

History: 2007 c 45 art 2 s 2; 2012 c 149 s 1



Section 197.236 — STATE VETERANS CEMETERIES.

Subdivision 1. [Repealed, 1999 c 86 art 2 s 6]

Subd. 2. [Repealed, 1999 c 86 art 2 s 6]

Subd. 3. Operation and maintenance. The commissioner of veterans affairs shall supervise and control the veterans cemeteries established under this section. The cemeteries are to be maintained and operated in accordance with the operational standards and measures of the National Cemetery Administration. The commissioner may contract for the maintenance of the cemeteries. All personnel, equipment, and support necessary for maintenance and operation of the cemeteries must be included in the department's budget.

Subd. 4. [Repealed, 2004 c 256 art 2 s 5]

Subd. 5. Rules. The commissioner of veterans affairs may adopt rules regarding the operation of the cemeteries. The commissioner shall require that upright granite markers supplied by the United States Department of Veterans Affairs be used to mark all gravesites.

Subd. 6. Permanent development and maintenance account. A veterans cemetery development and maintenance account is established in the special revenue fund of the state treasury. Receipts for burial fees, plot or interment allowance claims, designated appropriations, and any other cemetery receipts must be deposited into this account. The money in the account, including interest earned, is appropriated to the commissioner to be used for the development, operation, maintenance, and improvement of the cemeteries. To the extent practicable, the commissioner of veterans affairs must apply for available federal grants to establish, expand, or improve the cemeteries.

Subd. 7. [Repealed, 2008 c 297 art 2 s 13,30]

Subd. 8. Eligibility. Cemeteries must be operated solely for the burial of service members who die on active duty, eligible veterans, and their spouses and dependent children, as defined in United States Code, title 38, section 101, paragraph (2).

Subd. 9. Burial fees. The commissioner of veterans affairs shall establish a fee schedule, which may be adjusted from time to time, for the interment of eligible spouses and dependent children. The fees shall cover as nearly as practicable the actual costs of interment, excluding the value of the plot. The commissioner may waive the fee in the case of an indigent eligible person.

No plot or interment fees may be charged for the burial of service members who die on active duty or eligible veterans, as defined in United States Code, title 38, section 101, paragraph (2).

Subd. 10. [Repealed, 2008 c 297 art 2 s 13,30]

Subd. 11. Plot allowance claims. The commissioner of veterans affairs must apply to the Veterans Benefits Administration for a plot or interment allowance payable to the state for expenses incurred by the state in the burial of eligible veterans in cemeteries owned and operated by the state if the burial is performed at no cost to the veteran's next of kin.

Subd. 12. No staff. No staff may be hired for any new veterans cemetery without explicit legislative approval.

History: 1994 c 632 art 3 s 53; 2008 c 297 art 2 s 13



Section 197.447 — VETERAN, DEFINED.

The word "veteran" as used in Minnesota Statutes, except in sections 136F.28, 196.21, and 243.251, means a citizen of the United States or a resident alien who has been separated under honorable conditions from any branch of the armed forces of the United States after having served on active duty for 181 consecutive days or by reason of disability incurred while serving on active duty, or who has met the minimum active duty requirement as defined by Code of Federal Regulations, title 38, section 3.12a, or who has active military service certified under section 401, Public Law 95-202. The active military service must be certified by the United States secretary of defense as active military service and a discharge under honorable conditions must be issued by the secretary.

History: 1955 c 4 s 1; 1967 c 222 s 1; 1969 c 275 s 7; 1971 c 24 s 15; 1977 c 40 s 2; 1982 c 511 s 33; 1984 c 468 s 2; 1984 c 609 s 16; 1990 c 444 s 1; 1992 c 410 s 1; 1996 c 305 art 1 s 53; 1997 c 7 art 1 s 89



Section 197.455 — VETERAN'S PREFERENCE APPLIED.

Subdivision 1. Application. (a) This section shall govern preference of a veteran under the civil service laws, charter provisions, ordinances, rules or regulations of a county, home rule charter or statutory city, town, school district, or other municipality or political subdivision of this state. Any provision in a law, charter, ordinance, rule or regulation contrary to the applicable provisions of this section is void to the extent of such inconsistency.

(b) Sections 197.46 to 197.481 also apply to a veteran who is an incumbent in a classified appointment in the state civil service and has completed the probationary period for that position, as defined under section 43A.16. In matters of dismissal from such a position, a qualified veteran has the irrevocable option of using the procedures described in sections 197.46 to 197.481, or the procedures provided in the collective bargaining agreement applicable to the person, but not both. For a qualified veteran electing to use the procedures of sections 197.46 to 197.481, the matters governed by those sections must not be considered grievances under a collective bargaining agreement, and if a veteran elects to appeal the dispute through those sections, the veteran is precluded from making an appeal under the grievance procedure of the collective bargaining agreement.

(c) A county, home rule charter or statutory city, town, school district, or other municipality or political subdivision may require a veteran to complete an initial hiring probationary period, as defined under section 43A.16. In matters of dismissal, a veteran employed by a county, home rule charter or statutory city, town, school district, or other municipality or political subdivision is entitled to the same rights and legal protections that state employees receive under paragraph (b).

Subd. 2. Creation. Recognizing that training and experience in the military services of the government and loyalty and sacrifice for the government are qualifications of merit which cannot be readily assessed by examination, a veteran's preference shall be available to a veteran as defined in section 197.447.

Subd. 3. [Repealed, 2005 c 95 s 1; 2005 c 156 art 4 s 12]

Subd. 4. Nondisabled veteran's credit. There shall be added to the competitive open examination rating of a nondisabled veteran, who so elects, a credit of ten points provided that the veteran obtained a passing rating on the examination without the addition of the credit points.

Subd. 5. Disabled veteran's credit. There shall be added to the competitive open examination rating of a disabled veteran, who so elects, a credit of 15 points provided that the veteran obtained a passing rating on the examination without the addition of the credit points. There shall be added to the competitive promotional examination rating of a disabled veteran, who so elects, a credit of five points provided that (1) the veteran obtained a passing rating on the examination without the addition of the credit points; and (2) the veteran is applying for a first promotion after securing public employment.

Subd. 5a. Teacher hiring. (a) Any public school under the state's Education Code that chooses at any time to use a 100-point hiring method to evaluate applicants for teaching positions is subject to the requirements of subdivisions 4 and 5 for determining veterans preference points.

(b) Any public school under the state's Education Code opting at any time not to use a 100-point hiring method to evaluate applicants for teaching positions is exempt from the requirements of subdivisions 4 and 5 for determining veterans preference points, but must instead grant to any veteran who applies for a teaching position and who has proper licensure for that position an interview for that position.

Subd. 6. Disabled veteran; definitions. For the purpose of the preference to be used in securing appointment from a competitive open examination, "disabled veteran" means a person who has a compensable service-connected disability as adjudicated by the United States Veterans Administration, or by the retirement board of one of the several branches of the armed forces, which disability is existing at the time preference is claimed. For purposes of the preference to be used in securing appointment from a competitive promotional examination, "disabled veteran" means a person who, at the time of election to use a promotional preference, is entitled to disability compensation under laws administered by the Veterans Administration for a permanent service-connected disability rated at 50 percent or more.

Subd. 7. Preference for spouses. A preference available pursuant to this section may be used by the surviving spouse of a deceased veteran and by the spouse of a disabled veteran who because of the disability is unable to qualify.

Subd. 8. Ranking of veterans. An eligible with a rating augmented by veteran's preference shall be entered on an eligible list ahead of a nonveteran with the same rating.

Subd. 9. Notification. A governmental agency, when notifying eligibles that they have passed examinations, shall show the final examination ratings and preference credits and shall notify eligibles that they may elect to use veteran's preference to augment passing ratings.

Subd. 10. Rejection; explanation. If the appointing authority rejects a certified eligible who has received veteran's preference, the appointing authority shall notify the eligible in writing of the reasons for the rejection and file the notice with the appropriate local personnel officer.

History: 1975 c 45 s 4; 1981 c 210 s 54; 2004 c 207 s 29; 2009 c 94 art 3 s 14; 2010 c 333 art 2 s 9; 2012 c 192 s 5,6; 2016 c 189 art 13 s 54



Section 197.4551 — PERMISSIVE PREFERENCE FOR VETERANS IN PRIVATE EMPLOYMENT.

Subdivision 1. Preference permitted. A private, nonpublic employer may grant preference to a veteran in hiring and promotion.

Subd. 2. Preference for spouse of disabled or deceased veteran; definition. A private, nonpublic employer may grant preference in hiring and promotion to a spouse of a disabled veteran who has a service-connected permanent and total disability and to a surviving spouse of a deceased veteran. "Disabled veteran" in this subdivision means a person who has had a compensable service-connected disability as adjudicated by the United States Veterans Administration, or by the retirement board of one of the several branches of the armed forces.

Subd. 3. Equal employment opportunity law. Granting preference under subdivision 1 or 2 does not violate any local or state equal employment opportunity law, including, but not limited to, chapter 363A.

History: 2012 c 186 s 1



Section 197.4552 — EXPEDITED AND TEMPORARY LICENSING FOR FORMER AND CURRENT MEMBERS OF THE MILITARY.

Subdivision 1. Expedited licensing processing. Notwithstanding any other law to the contrary, each professional licensing board defined in section 214.01, subdivisions 2 and 3, shall establish a procedure to expedite the issuance of a license or certification to perform professional services regulated by each board to a qualified individual who is:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license or certification application, and has confirmation of an honorable or general discharge status.

Subd. 2. Temporary licenses. (a) Notwithstanding any other law to the contrary, each professional licensing board defined in section 214.01, subdivisions 2 and 3, shall establish a procedure to issue a temporary license or certification to perform professional services regulated by each board to a qualified individual who is:

(1) an active duty military member;

(2) the spouse of an active duty military member; or

(3) a veteran who has left service in the two years preceding the date of license or certification application, and has confirmation of an honorable or general discharge status.

(b) A qualified individual under paragraph (a) must provide evidence of:

(1) a current, valid license, certificate, or permit in another state without history of disciplinary action by a regulatory authority in the other state; and

(2) a current criminal background study without a criminal conviction that is determined by the board to adversely affect the applicant's ability to become licensed.

(c) A temporary license or certificate issued under this subdivision shall allow a qualified individual to perform regulated professional services for a limited length of time as determined by the licensing board. During the temporary license period, the individual shall complete the full application procedure as required by applicable law.

Subd. 3. Rulemaking. Each licensing board may adopt rules to carry out the provisions of this section.

History: 2014 c 312 art 4 s 18



Section 197.46 — VETERANS PREFERENCE ACT; REMOVAL FORBIDDEN; RIGHT OF MANDAMUS.

(a) Any person whose rights may be in any way prejudiced contrary to any of the provisions of this section, is entitled to a writ of mandamus to remedy the wrong. After any initial hiring probationary period expires, no person holding a position either in the state civil service or by appointment or employment in any county, home rule charter or statutory city, town, school district, or any other political subdivision in the state who is a veteran separated from the military service under honorable conditions, shall be removed from the position or employment except for incompetency or misconduct shown after a hearing, upon due notice, upon stated charges, in writing.

(b) Any veteran who has been notified of the intent to discharge the veteran from an appointed position or employment pursuant to this section shall be notified in writing of the intent to discharge and of the veteran's right to request a hearing within 30 days of receipt of the notice of intent to discharge. The failure of a veteran to request a hearing within the provided 30-day period constitutes a waiver of the right to a hearing. The failure also waives all other available legal remedies for reinstatement.

Request for a hearing concerning such a discharge shall be made in writing and submitted by mail or personal service to the employment office of the concerned employer or other appropriate office or person. If the veteran requests a hearing under this section, the written request must also contain the veteran's election to be heard by a civil service board or commission, a merit authority, or an arbitrator as defined in paragraph (c). If the veteran fails to identify the veteran's election, the governmental subdivision may select the hearing body.

(c) In all governmental subdivisions having an established civil service board or commission, or merit system authority, the veteran may elect to have the hearing for removal or discharge before the civil service board or commission or merit system authority, or before an arbitrator as specified in this paragraph. Where no civil service board or commission or merit system authority exists, the hearing shall be held by an arbitrator. In cases where a hearing will be held by an arbitrator, the employer shall request from the Bureau of Mediation Services a list of seven persons to serve as an arbitrator. The employer shall strike the first name from the list and the parties shall alternately strike names from the list until the name of one arbitrator remains. After receiving each of the employer's elections to strike a person from the list, the veteran has 48 hours to strike a person from the list. The person remaining after the striking procedure must be the arbitrator. Upon the selection of the arbitrator, the employer shall notify the designated arbitrator and request available dates to hold the hearing. In the event that the hearing is authorized to be held before an arbitrator, the governmental subdivision's notice of intent to discharge shall state that the veteran must respond within 30 days of receipt of the notice of intent to discharge.

(d) Either the veteran or the governmental subdivision may appeal from the decision of the hearing body upon the charges to the district court by causing written notice of appeal, stating the grounds of the appeal, to be served upon the other party within 15 days after notice of the decision and by filing the original notice of appeal with proof of service in the office of the court administrator of the district court within ten days after service thereof. Nothing in section 197.455 or this section shall be construed to apply to the position of private secretary, superintendent of schools, or one chief deputy of any elected official or head of a department, or to any person holding a strictly confidential relation to the appointing officer. Nothing in this section shall be construed to apply to the position of teacher. The burden of establishing such relationship shall be upon the appointing officer in all proceedings and actions relating thereto.

(e) For disputes heard by a civil service board, commission or merit system authority, or an arbitrator, the governmental subdivisions shall bear all costs associated with the hearing but not including attorney fees for attorneys representing the veteran. If the veteran prevails in a dispute heard by a civil service board, commission or merit system authority, or an arbitrator and the hearing reverses the level of the alleged incompetency or misconduct requiring discharge, the governmental subdivision shall pay the veteran's reasonable attorney fees.

(f) All officers, boards, commissions, and employees shall conform to, comply with, and aid in all proper ways in carrying into effect the provisions of section 197.455 and this section notwithstanding any laws, charter provisions, ordinances or rules to the contrary. Any willful violation of such sections by officers, officials, or employees is a misdemeanor.

History: (4369) 1907 c 263 s 2; 1917 c 499 s 1; 1919 c 14 s 1; 1919 c 192 s 2; 1937 c 121; Ex1937 c 6 s 2; 1943 c 230 s 2; 1945 c 502 s 2; 1961 c 566 s 1; 1974 c 549 s 1; 1975 c 45 s 5; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2009 c 94 art 3 s 15; 2010 c 333 art 2 s 10; 2012 c 230 s 1; 2015 c 77 art 3 s 6; 2016 c 189 art 13 s 55



Section 197.48 — APPLICATION.

No provision of any subsequent act relating to any such appointment, employment, promotion, or removal shall be construed as inconsistent herewith or with any provision of sections 197.455 and 197.46 unless and except only so far as expressly provided in such subsequent act that the provisions of these sections shall not be applicable or shall be superseded, modified, amended, or repealed. Every city charter provision hereafter adopted which is inconsistent herewith or with any provision of these sections shall be void to the extent of such inconsistency.

History: (4369-2) 1931 c 347 s 2; 1Sp1981 c 4 art 1 s 19



Section 197.481 — ENFORCEMENT.

Subdivision 1. Petition. A veteran, as defined by section 197.447, who has been denied rights by the state or any political subdivision, municipality, or other public agency of the state as authorized by the Veterans Preference Act under section 43A.11, 197.46, 197.48, or 197.455 may petition the commissioner of veterans affairs for an order directing the agency to grant the veteran such relief the commissioner finds justified by said statutes.

The petition shall be submitted via United States mail and contain:

(1) the name, address, telephone number, and notarized original signature of the veteran;

(2) the names, telephone numbers, and addresses of all agencies and persons that will be directly affected if the petition is granted;

(3) a concise statement of the facts giving rise to the veteran's rights and a concise statement showing the manner in which rights were denied;

(4) a statement of the relief requested; and

(5) a copy of the veteran's Form DD214 (Separation or Discharge from Active Duty).

Subd. 2. Service. Upon receipt and authorization verification of a complete petition herein, the commissioner shall serve a copy of same, by certified mail, on all agencies and persons named therein and on such other agencies or persons as in the judgment of the commissioner should in justice be parties to the proceeding. The veteran and all agencies and persons served shall be parties to the proceeding.

Subd. 3. Subpoenas. The commissioner shall have free access to relevant records of all parties and may issue subpoenas for and compel the attendance of witnesses and the giving of testimony and the production of books, records, accounts, documents and papers; and may administer oaths to witnesses. If any person shall fail or refuse to appear or testify regarding that upon which the person may be lawfully interrogated, or produce any books, records, accounts, documents or papers relevant in the matter under consideration, after having been lawfully required by subpoena, any judge of the district court in any county of the state where the subpoena was made returnable, on application of the commissioner, shall compel obedience or punish disobedience as for contempt as in the case of disobedience of a similar subpoena issued by such court.

Subd. 4. Hearing. The commissioner shall schedule a hearing on the petition of any party to be held or conducted within 120 days of serving, or being served with the authorized and complete petition. At the hearing, all parties shall have the right to be heard. A hearing hereunder shall be conducted and orders issued in accord with sections 14.57 to 14.60 and 14.62, at the office of the commissioner or at a place the commissioner designates. The commissioner shall notify all parties, by certified mail, of the date, time, and place of the hearing.

Subd. 5. Personnel. The commissioner may appoint a hearing officer to act in the commissioner's place and to employ such other personnel as are necessary to investigate facts in cases brought under this section. The affected political subdivision must bear all costs incurred by the commissioner under this section.

Subd. 6. Appeals. Appeals of orders issued under this section shall be in accordance with chapter 14.

Subd. 7. Representation. If a veteran receives a favorable decision hereunder and (a) a party to the proceeding appeals such decision to the district court or (b) if an action attacking the decision is begun, the commissioner shall become a party in such appeal or action and with the aid of the attorney general represent the veteran therein.

Subd. 8. Enforcement. When a party fails or refuses to comply with a final decision of the commissioner, the commissioner may commence an action in Ramsey County District Court requesting the court to order the party to comply with the order of the commissioner. If the commissioner has ordered an award of damages and if the court sustains or modifies the award, it shall enter judgment on the order or modified order in the same manner as in the case of an order of the district court, as provided in section 546.27.

History: 1973 c 570 s 1 subds 1-7; 1975 c 45 s 6; 1978 c 674 s 60; 1978 c 682 s 1,2; 1981 c 210 s 54; 1982 c 424 s 130; 1983 c 247 s 82; 1986 c 444; 1987 c 404 s 154; 2010 c 333 art 2 s 11-13



Section 197.55 — QUARTERS FOR MEETINGS OF VETERANS ORGANIZATIONS.

The governor of this state, or any other legal custodian of public buildings within the state, shall, when not inconsistent with the public interests, set aside any portion of the public buildings for the use and occupation as quarters and places for holding their stated or special meetings or assemblies, to any post, commandery, camp or association, local or state, of veterans of any war in which the United States has been engaged, which may be organized in the city, town, or county in which the building or buildings may be situated. Upon 20 days' written notice, duly served upon the proper officer or officers of any said organizations, by the governor or any other legal custodian, that the public buildings, rooms, or quarters are required for public use, the same shall be promptly and quietly vacated.

History: (4382) 1905 c 37 s 1; 1911 c 107 s 1; 1990 c 426 art 1 s 24



Section 197.56 — USE OF QUARTERS.

Such organization shall have the equal and free use of all such quarters, under such rules and upon such conditions as may be prescribed by the governor or by such custodian. All reasonable and proper facilities, so far as possible, shall at all times be furnished therein by any local post, commandery, camp, or association, which may occupy the same, for any state or national gathering of war veterans.

History: (4383) 1905 c 37 s 2; 1985 c 248 s 70



Section 197.57 — QUARTERS, HOW MAINTAINED.

Such quarters shall be furnished and maintained at the expense of such organizations as may occupy them under the provisions of section 197.55; provided, that if the building in which such quarters are assigned is heated and lighted at public expense, these quarters shall be so heated and lighted without cost to the organizations.

History: (4384) 1905 c 37 s 3



Section 197.58 — VETERANS ORGANIZATIONS.

The commissioner of administration shall set apart space in the state Veterans Service Building, for the use of congressionally chartered veterans organizations and their auxiliaries, incorporated, or when incorporated, under the laws of the state. The commissioner shall honor requests for space from the veterans organizations on a first-come, first-served basis until all available space is occupied. The commissioner of administration shall give priority to utilizing space in the Veterans Service Building for the Department of Veterans Affairs and veterans organizations and their auxiliaries. Such space shall be under the charge of the Minnesota state commander of the department of Minnesota of the veteran organization assigned thereto, and such person as the commander may in writing designate, and shall be used for the purpose of keeping therein records, archives, trophies, supplies, and other veteran property of the organization and as its general headquarters office for the department of Minnesota.

History: (4384-2) 1929 c 434; 1969 c 275 s 8; 1985 c 78 s 1; 1986 c 444



Section 197.585 — HIGHER EDUCATION VETERANS ASSISTANCE PROGRAM.

Subdivision 1. Assistance provided. The commissioner of veterans affairs shall provide central liaison staff and campus veterans assistance officers to serve the needs of students who are veterans at higher education institutions in Minnesota. Methods of assistance may include, but are not limited to, work-study positions for veterans, and providing information and assistance regarding the availability of state, federal, local, and private resources.

Subd. 2. [Repealed, 2014 c 286 art 1 s 5]

Subd. 3. Office space provided. Each campus of the University of Minnesota and each institution within the Minnesota State Colleges and Universities system shall provide adequate space for a veterans assistance office to be administered by the commissioner of veterans affairs, and each private college and university in Minnesota is encouraged to provide adequate space for a veterans assistance office to be administered by the commissioner of veterans affairs. The veterans assistance office must provide information and assistance to veterans who are students or family members of students at the school regarding the availability of state, federal, local, and private resources.

Subd. 4. [Repealed, 2014 c 286 art 1 s 5]

Subd. 5. [Repealed, 1Sp2011 c 10 art 2 s 5]

History: 2006 c 282 art 15 s 3; 2010 c 333 art 2 s 14; 2013 c 99 art 2 s 29



Section 197.60 — COUNTY VETERANS SERVICE OFFICERS; APPOINTMENT; COMPENSATION.

Subdivision 1. Appointment; administrative support. The county board of any county, or the county boards of any two or more counties acting pursuant to section 197.602, shall appoint a county veterans service officer and may appoint one or more assistant county veterans service officers who are qualified under section 197.601. The county board or boards shall provide necessary clerical help, office space, equipment, and supplies for the officer, and reimbursement for mileage and other traveling expenses necessarily incurred in the performance of duties. Subject to the direction and control of the county veterans service officer, the assistant county veterans service officer may exercise all the powers, and shall perform the duties, of the county veterans service officer, and is subject to all the provisions of sections 197.60 to 197.606 relating to a county veterans service officer. Every county officer and agency shall cooperate with the county veterans service officer and shall provide the officer with information necessary in connection with the performance of duties.

Subd. 2. Term. Except as otherwise prescribed in sections 197.60 to 197.606, the term of appointment of a county veterans service officer appointed pursuant to this section shall be for four years with the first 12 months of the initial appointment being a probationary period, unless removed for cause upon written charges and after a hearing thereon. If the board of county commissioners does not intend to reappoint a county veterans service officer who has been certified by the Department of Veteran Affairs, the board shall present written notice to the county veterans service officer, not later than 90 days before the termination of the county veterans service officer's term, that it does not intend to reappoint the county veterans service officer. If written notice is not timely made, the county veterans service officer must automatically be reappointed by the board of county commissioners.

Subd. 3. Compensation. Except as otherwise prescribed in sections 197.60 to 197.606, the county board shall fix the compensation of the county veterans service officer and assistant county veterans service officers which shall be paid in the same manner and at the same time as the county officers. The county board may fix the compensation of the county veterans service officer at a level commensurate with other county officials with the same level of responsibility.

Subd. 4. Tax levy. In each county employing a county veterans service officer, the county board may levy a tax annually sufficient to defray the estimated cost of all salaries and expenses necessarily incident to the performance by the county veterans service officer of duties during the succeeding year, and to make up any deficiency in the fund raised for that purpose during the preceding year. The tax so levied may be levied in excess of and over and above all taxing limitations, including, but not restricted to, limitations based upon population or local tax rates.

Subd. 5. Oath. Every county veterans service officer, before entering upon duties, shall take and subscribe the oath required of public officials.

History: 1945 c 96 s 1; 1947 c 408 s 1; 1949 c 583 s 1; 1973 c 350 s 1-3; 1978 c 625 s 1; 1986 c 444; 1988 c 699 s 4; 1988 c 719 art 5 s 84; 1Sp1989 c 1 art 2 s 11; 1991 c 123 s 3,4; 2010 c 333 art 2 s 15; 2011 c 76 art 1 s 78



Section 197.601 — QUALIFICATIONS OF COUNTY VETERANS SERVICE OFFICERS.

No person shall be appointed a county veterans service officer or an assistant county veterans service officer under sections 197.60 to 197.606 unless the person is:

(1) a resident of the state of Minnesota;

(2) a citizen of the United States; and

(3) a veteran, as defined in section 197.447.

In addition, a person accepting appointment to the position of county veterans service officer or assistant county veterans service officer or other equivalent assistant position must agree to receive, within six months of the appointment, training and education for the duties of the position, including development of an effective working knowledge of relevant laws, rules, and regulations pertaining to the United States Department of Veterans Affairs, as applicable to veterans cases before the department and the administration of those cases.

History: 1945 c 96 s 2; 1953 c 699 s 8; 1955 c 4 s 4; 1977 c 29 s 2; 1986 c 444; 2010 c 333 art 2 s 16



Section 197.602 — JOINT ACTION BY TWO OR MORE COUNTIES.

The county boards of two or more contiguous counties may make a written agreement, executed on behalf of the several county boards by the respective chairs and secretaries thereof, whereby the counties may jointly employ a county veterans service officer. The agreement shall specify the compensation to be paid to the county veterans service officer, the amount thereof to be paid by each county, the number of days per month to be worked in each county, the percentage of the total amount of compensation to be paid by each county, the amount of travel and other expenses to be paid by each county, and such other terms and conditions as may be agreed upon by the counties.

History: 1945 c 96 s 3; 1986 c 444; 2011 c 76 art 1 s 78



Section 197.603 — DUTIES.

Subdivision 1. Veterans benefits and assistance. It shall be the duty of the county veterans service officer to aid all residents of the governmental subdivision by which the officer is employed in securing benefits provided by law on account of the service of any person in the armed forces of the United States, from which the person has a discharge other than dishonorable. The county veterans service officer shall aid all veterans who are residents of the governmental subdivision by which the officer is employed, regardless of the nature of discharge, in securing counseling or treatment concerning alcohol and drug dependency and abuse.

Subd. 2. Records; data privacy. Pursuant to chapter 13 the county veterans service officer is the responsible authority with respect to all records in the officer's custody. The data on clients' applications for assistance is private data on individuals, as defined in section 13.02, subdivision 12.

History: 1945 c 96 s 4; 1973 c 572 s 9; 1978 c 635 s 1; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 13; 1982 c 545 s 24; 1986 c 444; 2011 c 76 art 1 s 78



Section 197.604 — UNLAWFUL TO PAY FEE.

Subdivision 1. Payment of fee. It shall be unlawful for any person to pay any county veterans service officer or any employee under the officer or for any county veterans service officer or employee under the officer to receive any fee directly or indirectly for any service rendered in securing any benefit referred to in section 197.603.

Subd. 2. Gross misdemeanor. Any person who shall commit an act unlawful under subdivision 1 shall be guilty of a gross misdemeanor.

History: 1945 c 96 s 5; 1986 c 444; 2011 c 76 art 1 s 78



Section 197.605 — DEPARTMENT AS A RESOURCE TO COUNTIES.

Subdivision 1. Resources available. The commissioner of veterans affairs shall make resources available within the Department of Veterans Affairs to every county that operates a county veterans service office, to assist the county with maintaining efficient and effective services to veterans. To receive available resources from the department, a county must formally request them from the commissioner and invite the commissioner or the commissioner's designee or designees into the county as necessary to provide those resources. The commissioner shall consult with the Association of Minnesota Counties and the Minnesota Association of County Veterans Service Officers in developing a list of resources available to counties in support of their county veterans service offices.

Subd. 2. Use of agencies to present claims. Every county veterans service officer and assistant county veterans service officer appointed under sections 197.60 to 197.606 shall use the Minnesota Department of Veterans Affairs or any organization recognized by the United States Department of Veterans Affairs, as may be designated by the veteran by power of attorney, in the presentation of claims to the United States Department of Veterans Affairs for the benefits referred to in section 197.603.

Subd. 3. [Repealed by amendment, 2010 c 333 art 2 s 17]

Subd. 4. Certification. The commissioner of veterans affairs shall establish a certification process for county veterans service officers. In doing so, the commissioner shall consult with the Minnesota Association of County Veterans Service Officers.

History: 1945 c 96 s 6; 1985 c 248 s 70; 1987 c 61 s 1; 2010 c 333 art 2 s 17; 2011 c 76 art 1 s 78



Section 197.606 — CLASSED AS COUNTY EMPLOYEES.

County veterans service officers and assistant county veterans service officers appointed under sections 197.60 to 197.606 are employees of the counties by which they are employed, and are under the exclusive jurisdiction and control of those counties.

History: 1945 c 96 s 7; 2010 c 333 art 2 s 18



Section 197.608 — VETERANS SERVICE OFFICE GRANT PROGRAM.

Subdivision 1. Grant program. A veterans service office grant program is established to be administered by the commissioner of veterans affairs consisting of grants to counties to enable them to enhance the effectiveness of their veterans service offices. "Commissioner" as used in this section means the commissioner of veterans affairs.

Subd. 2. Rule development. The commissioner shall consult with the Minnesota Association of County Veterans Service Officers in formulating rules to implement the grant program.

Subd. 2a. [Repealed, 2013 c 142 art 4 s 12]

Subd. 3. Eligibility. (a) To be eligible for a grant under subdivision 6, a county must employ a county veterans service officer as authorized by sections 197.60 and 197.606, who is certified to serve in this position by the commissioner.

(b) A county that employs a newly hired county veterans service officer who is serving an initial probationary period and who has not been certified by the commissioner is eligible to receive a grant under subdivision 6 for one year from the date the county veterans service officer is appointed.

(c) A county whose county veterans service officer does not receive certification by the end of the first year of the county veterans service officer's appointment is ineligible for the grant under subdivision 6 until the county veterans service officer receives certification.

Subd. 4. Grant process. (a) The commissioner shall determine the process for awarding grants. A grant may be used only for the purpose of enhancing the operations of the County Veterans Service Office.

(b) The commissioner shall provide a list of qualifying uses for grant expenditures as developed in subdivision 5 and shall approve a grant under subdivision 6 only for a qualifying use and if there are sufficient funds remaining in the grant program to cover the full amount of the grant.

(c) The commissioner is authorized to use any unexpended funding for this program to provide training and education for county veterans service officers.

Subd. 5. Qualifying uses. The commissioner shall consult with the Minnesota Association of County Veterans Service Officers in developing a list of qualifying uses for grants awarded under subdivision 6.

Subd. 6. Grant amount. (a) Each county is eligible to receive an annual grant of $7,500 for the following purposes:

(1) to provide outreach to the county's veterans;

(2) to assist in the reintegration of combat veterans into society;

(3) to collaborate with other social service agencies, educational institutions, and other community organizations for the purposes of enhancing services offered to veterans;

(4) to reduce homelessness among veterans; and

(5) to enhance the operations of the county veterans service office.

(b) In addition to the grant amount in paragraph (a), each county is eligible to receive an additional annual grant under this paragraph. The amount of each additional annual grant must be determined by the commissioner and may not exceed:

(1) $0, if the county's veteran population is less than 1,000;

(2) $2,500, if the county's veteran population is 1,000 or more but less than 3,000;

(3) $5,000, if the county's veteran population is 3,000 or more but less than 4,999;

(4) $7,500, if the county's veteran population is 5,000 or more but less than 9,999;

(5) $10,000, if the county's veteran population is 10,000 or more but less than 19,999;

(6) $15,000, if the county's veteran population is 20,000 or more but less than 29,999; or

(7) $20,000, if the county's veteran population is 30,000 or more.

(c) The Minnesota Association of County Veterans Service Officers is eligible to receive an annual grant of $50,000. The grant shall be used for administrative costs of the association, certification of mandated county veterans service officer training and accreditation, and costs associated with reintegration services.

The veteran population of each county shall be determined by the figure supplied by the United States Department of Veterans Affairs, as adopted by the commissioner.

Subd. 7. Recapture. If a county fails to use the grant for the qualified use approved by the commissioner, the commissioner shall seek recovery of the grant from the county and the county must repay the grant amount.

History: 1993 c 192 s 79; 1993 c 366 s 5; 1Sp2003 c 1 art 2 s 65; 2005 c 156 art 4 s 8; 2011 c 76 art 1 s 78; 2013 c 142 art 4 s 2-6



Section 197.609 — EDUCATION PROGRAM.

Subdivision 1. Establishment and administration. An education program for county veterans service officers is established to be administered by the commissioner of veterans affairs, with assistance and advice from the Minnesota Association of County Veterans Service Officers.

Subd. 2. Eligibility. To be eligible for the program in this section, a person must currently be employed as a county veterans service officer or assistant county veterans service officer, as authorized by sections 197.60 to 197.606, and be certified to serve in that position by the commissioner of veterans affairs or be serving a probationary period as authorized by section 197.60, subdivision 2.

Subd. 3. Program content. The program in this section must include but is not limited to informing county veterans service officers of the federal, state, and private benefits and services available to veterans, training them in procedures for applying for these benefits, updating them on the changes in these benefits and the eligibility criteria and application procedures, informing them of judicial and regulatory decisions involving veterans programs, training them in the legal procedures for appealing decisions disallowing benefits to veterans, and providing education, information, and training for any other aspects of the county veterans service officer position.

History: 1993 c 192 s 80; 2010 c 333 art 2 s 19,20; 2011 c 76 art 1 s 78



Section 197.63 — VITAL RECORDS, CERTIFIED COPIES.

Subdivision 1. Issuance without charge. A certified copy of a birth, death, marriage, divorce, dissolution of marriage record, or certified copy of veteran's discharge recorded pursuant to section 386.20, shall be issued promptly by the officer charged with the keeping of the records upon the request of, and without any charge to, any veteran, the surviving spouse or next of kin of the veteran, service officers of any veterans organization chartered by the Congress of the United States, or the Department of Veterans Affairs, for use in the presentation of claims to the United States Veterans Administration or in connection with any veterans organization or the Department of Veterans Affairs. The word "veteran" as used in this section means any man or woman who is a veteran as defined in section 197.447, and who is a citizen of the United States or resident alien.

Subd. 2. Payment of fees. When the salary of the officer issuing a certified copy under this section consists in whole or in part of fees authorized by law, the officer's governmental subdivision shall pay the officer the legal fee therefor, and the governing body thereof is authorized and directed to order such payment made from the general revenue funds thereof.

History: 1945 c 19 s 1,2; 1947 c 169 s 1; 1953 c 699 s 9; 1976 c 2 s 73; 1984 c 609 s 17; 1986 c 444; 2015 c 21 art 1 s 109



Section 197.65 — RENEWAL OF PROFESSIONAL LICENSE, MOTOR VEHICLE REGISTRATION AND DRIVER'S LICENSE.

(a) The renewal of a license or certificate of registration for a person who is serving in or has recently been separated or discharged from active military service and who is required by law to be licensed or registered in order to carry on or practice a trade, employment, occupation, or profession in the state is governed under sections 326.55 and 326.56.

(b) The renewal of a driver's license for a person who is serving in or has recently been separated or discharged from active military service is governed under section 171.27.

(c) The renewal and payment of the motor vehicle registration tax for a vehicle of a person who is serving in or has recently been separated or discharged from active military service is governed under section 168.031.

History: 2004 c 279 art 1 s 26; 1Sp2005 c 6 art 3 s 84



Section 197.75 — EDUCATIONAL ASSISTANCE; SURVIVING CHILDREN AND SPOUSES; VETERANS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of veterans affairs.

(c) "Deceased veteran" means a veteran who has died as a result of the person's military service, as determined by the United States Veterans Administration, and who was a resident of this state: (1) within six months of entering the United States armed forces, or (2) for the six months preceding the veteran's date of death.

(d) "Eligible child" means a person who:

(1) is the natural or adopted child or stepchild of a deceased veteran; and

(2) is a student making satisfactory academic progress at an eligible institution of higher education.

(e) "Eligible institution" means a postsecondary educational institution located in this state that either is operated by this state or the Board of Regents of the University of Minnesota, or is licensed or registered with the Office of Higher Education.

(f) "Eligible spouse" means the surviving spouse of a deceased veteran.

(g) "Eligible veteran" means a veteran who:

(1) is a student making satisfactory academic progress at an eligible institution of higher education;

(2) had Minnesota as the person's state of residence at the time of the person's enlistment or any reenlistment into the United States armed forces, as shown by the person's federal form DD-214 or other official documentation to the satisfaction of the commissioner;

(3) except for benefits under this section, has no remaining military or veteran-related educational assistance benefits for which the person may have been entitled; and

(4) while using the educational assistance authorized in this section, remains a resident student as defined in section 136A.101, subdivision 8.

(h) "Satisfactory academic progress" has the meaning given in section 136A.101, subdivision 10.

(i) "Student" has the meaning given in section 136A.101, subdivision 7.

(j) "Veteran" has the meaning given in section 197.447.

Subd. 2. Benefits; eligibility. (a) The commissioner of veterans affairs shall spend a biennial appropriation to provide an educational assistance stipend of $750 each year for each eligible child and each eligible spouse, and a single payment of $750 for each eligible veteran. This stipend is not available for any person who has attained a bachelor's or equivalent degree.

(b) Each eligible child and each eligible spouse shall be admitted to any Minnesota public eligible institution free of tuition until the person has attained a bachelor's or equivalent degree.

(c) Payments of benefits authorized under this section shall be made directly to the participating eligible institutions or to eligible individuals, as determined by the commissioner.

Subd. 3. Proof of eligibility. Approval for benefits under this section shall require submission of the following evidence: application, proof of military service, and, where applicable, proof of residency and a statement from the United States Veterans Administration that the veteran has exhausted entitlement to federal educational benefits through use thereof or that the veteran died of service connected disabilities. Upon submission of satisfactory proof of eligibility, benefits shall be provided from the date of application and notification of approval shall be sent to the educational institution and applicant.

Subd. 4. Reimbursement form. The commissioner shall establish policies and procedures for determining eligibility and payment under this section.

Subd. 5. Participation by eligible institutions. (a) Each Minnesota public postsecondary institution must continue to participate in the educational assistance program authorized in this section during both peacetime and times of war.

(b) Any participating eligible institution not described in paragraph (a) may suspend or terminate its participation in the program at the end of any academic semester or other academic term.

Subd. 6. [Repealed by amendment, 2007 c 45 art 2 s 3]

History: 1943 c 663 s 5; 1945 c 235 s 2; 1947 c 176 s 2,3; 1953 c 108 s 1; 1955 c 45 s 1; 1957 c 258 s 2; 1957 c 576 s 1,2; 1969 c 275 s 9,10; 1971 c 24 s 16; 1971 c 97 s 1-3; 1973 c 349 s 2; 1975 c 321 s 2; 1980 c 614 s 99; 1983 c 335 s 1; 1987 c 258 s 12; 1989 c 246 s 2; 1990 c 444 s 2; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 10 art 2 s 68,69; 2003 c 130 s 12; 2004 c 256 art 2 s 3,4; 2007 c 45 art 2 s 3; 2010 c 333 art 2 s 21; 2015 c 69 art 2 s 44



Section 197.752 — EDUCATIONAL ASSISTANCE TO POW/MIA DEPENDENTS.

Any dependent of a prisoner of war or a person missing in action, upon being duly accepted for enrollment in any Minnesota public postsecondary institution, shall be allowed to attend the institution to obtain a bachelor's degree or certificate of completion, while eligible, free of tuition or charge. A dependent who enrolls as an undergraduate in any private Minnesota postsecondary institution shall be entitled to payment by the state of tuition and fees at a rate not to exceed $250 per year for so long as the dependent is eligible to attend the institution and is working toward a bachelor's degree or certificate of completion.

"Prisoner of war" and "persons missing in action" for purposes of this section mean any person who was a resident of the state at the time the person entered service of the United States armed forces, or whose official residence is within the state, and who, while serving in the United States armed forces has been declared to be a prisoner of war, or to be a person missing in action as established by the Secretary of Defense after August 1, 1958.

"Dependent" for purposes of this section means the spouse of a prisoner of war or person missing in action, or any child born before or during the period of time the child's parent served as a prisoner of war or was declared a person missing in action, or any child legally adopted or in the legal custody of the parent prior to and during the time the parent served as a prisoner of war or was declared to be a person missing in action. Once a person qualifies as a dependent under the terms and provisions of this section there shall be no situation such as the return of the spouse or parent or the reported death of the spouse or parent that will remove the dependent from provisions or benefits of this section.

History: 1983 c 335 s 2; 1986 c 444



Section 197.775 — HIGHER EDUCATION FAIRNESS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of veterans affairs.

(c) "State college or university" means a unit of the University of Minnesota or Minnesota State Colleges and Universities.

(d) "Veteran" includes the definition provided in section 197.447, and also includes any person serving in active service, as defined in section 190.05, subdivision 5.

Subd. 2. Recognition of courses. (a) Minnesota State Colleges and Universities must recognize courses and award educational credits for courses that were part of a veteran's military training or service if the courses meet the standards of the American Council on Education or equivalent standards for awarding academic credits. In recognizing courses and awarding educational credits, consideration must be given to academic skills developed in all aspects of the training or service course curriculum, and may not be limited solely to the physical fitness or activity components of the course.

(b) The University of Minnesota and private colleges and universities in Minnesota are encouraged to recognize courses and award educational credits for courses that were part of a veteran's military training or service if the courses meet the standards of the American Council on Education or equivalent standards for awarding academic credits. In recognizing courses and awarding educational credits, the University of Minnesota and private colleges and universities in Minnesota are encouraged to consider academic skills developed in all aspects of the training or service course curriculum, and not limit consideration solely to the physical fitness or activity components of the course.

Subd. 2a. Recognition of veteran status. (a) With the policy in this subdivision, the state recognizes veterans' selfless sacrifices in service to our nation, and their varied and specialized military education and training, as well as the need for their timely and meaningful reintegration into civilian society. The state also recognizes the special value of veterans in furthering the goal of creating a diverse student population in the state's postsecondary institutions.

(b) Minnesota State Colleges and Universities must adopt a policy recognizing, for applicants who are veterans, the applicant's veteran status as a positive factor in determining whether to grant admission to a graduate or professional academic degree program. The Board of Trustees must report to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over higher education policy and finance annually by February 15 on the number of veterans who apply for a graduate or professional academic degree program and the number accepted.

(c) The University of Minnesota, and private colleges and universities in Minnesota, are encouraged to adopt a policy recognizing, for applicants who are veterans, the applicant's veteran status as a positive factor in determining whether to grant admission to an undergraduate, graduate, or professional academic degree program.

Subd. 3. Tuition status. A state college or university must treat a veteran as a Minnesota resident for purposes of determining the veteran's undergraduate tuition rate. A state college or university must treat a veteran as a Minnesota resident for purposes of determining the veteran's graduate school tuition rate if the veteran was a Minnesota resident on entering military service and starts attending the state college or university graduate program within two years of completing military service.

Subd. 4. Delayed payment of tuition. A state college or university may not assess late fees or other late charges for veterans who are eligible to receive federal or state educational assistance and who have applied for that assistance but not yet received it, nor may they prevent these students from registering for a subsequent term because of outstanding tuition charges that arise from delayed federal or state payments. The state college or university may request without delay the amount of tuition above expected federal and state educational assistance and may require payment of the full amount of tuition owed by the veteran within 30 days of receipt of the expected federal or state educational assistance.

History: 2006 c 273 s 9; 2007 c 144 art 2 s 48; 2013 c 99 art 2 s 21-23



Section 197.78 — STATE EDUCATIONAL PROGRAMS UNAVAILABLE THROUGH FEDERAL PROGRAMS.

Subdivision 1. Commissioner's duties. The commissioner of veterans affairs shall foster and support educational programs for the benefit of veterans to assure that no Minnesotan shall be deprived of earned veterans benefits by virtue of the unavailability of programs for which the veteran is entitled to enroll and receive subsistence, tuition, and other benefits under federal programs. It shall be the responsibility of the commissioner to measure the demand for veterans service educational programs based on the criteria mandated by federal veterans benefits laws and to authorize, promote, and make grants within appropriated amounts to assure such program availability.

Subd. 2. [Repealed, 1979 c 335 s 18]

History: 1973 c 580 s 1; 1977 c 449 s 19; 1986 c 444; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2004 c 256 art 1 s 4



Section 197.781 — VETERANS TRAINING PROGRAM.

The commissioner of veterans affairs shall administer the veterans training program. Money in the veterans training revolving fund for the veterans training program is appropriated to the commissioner to pay the necessary expenses of operating the program. The department must act as the state agency for approving educational institutions for purposes of United States Code, title 38, chapter 36, relating to educational benefits for veterans and other persons and it may adopt rules to fulfill its obligations as the state approving agency. All federal money received for purposes of the veterans training program must be deposited in the veterans training revolving fund.

History: 2004 c 256 art 1 s 5



Section 197.79 — VETERANS BONUS PROGRAM.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Applicant" means a veteran or a veteran's guardian, conservator, or personal representative or a beneficiary or a beneficiary's guardian, conservator, or personal representative who has filed an application with the commissioner for a bonus under this section.

(b) "Application" means a request for a bonus payment by a veteran, a veteran's beneficiary, or a veteran's guardian, conservator, or personal representative through submission of written information on a form designed by the commissioner for this purpose.

(c) "Beneficiary" means in relation to a deceased veteran and in the order named:

(1) the surviving spouse, if not remarried;

(2) the children of the veteran, if there is no surviving spouse or the surviving spouse has remarried;

(3) the veteran's surviving parent or parents;

(4) the veteran's surviving sibling or siblings; or

(5) the veteran's estate.

(d) "Commissioner" means the commissioner of the Department of Veterans Affairs.

(e) "Department" means the Department of Veterans Affairs.

(f) "Eligibility period for the bonus" means the period from August 2, 1990, to July 31, 1991.

(g) "Guardian" or "conservator" means the legally appointed representative of a minor beneficiary or incompetent veteran, the chief officer of a hospital or institution in which the incompetent veteran is placed if the officer is authorized to accept money for the benefit of the minor or incompetent, the person determined by the commissioner to be the person who is legally charged with the responsibility for the care of the minor beneficiary or incompetent veteran, or the person determined by the commissioner to be the person who has assumed the responsibility for the care of the minor beneficiary or incompetent veteran.

(h) "Honorable service" means honorable service in the United States armed forces, as evidenced by:

(1) an honorable discharge;

(2) a general discharge under honorable conditions;

(3) in the case of an officer, a certificate of honorable service; or

(4) in the case of an applicant who is currently serving in active duty in the United States armed forces, a certificate from an appropriate service authority that the applicant's service to date has been honorable.

(i) "Resident veteran" means a veteran who served in active duty in the United States armed forces at any time during the eligibility period for the bonus, and who also:

(1) has been separated or discharged from the United States armed forces, and whose home of record at the time of entry into active duty in the United States armed forces, as indicated on the person's form DD-214 or other documents the commissioner may authorize, is the state of Minnesota; or

(2) is currently serving in the United States armed forces, and has a certificate from an appropriate service authority stating that the person: (i) served in active duty in the United States armed forces at any time during the eligibility period for the bonus; and (ii) had Minnesota as the home of record at the time of entry into active duty in the United States armed forces.

(j) "Service connected" means caused by an injury or disease incurred or aggravated while on active duty, as determined by the United States Department of Veterans Affairs.

(k) "Veteran" has the meaning given in section 197.447, and also includes:

(1) a person who is providing honorable service on active duty in the United States armed forces and has not been separated or discharged; or

(2) a member of a reserve component of the armed forces of the United States, including the National Guard, who was ordered to active duty under United States Code, title 10, section 673b, during the eligibility period for the bonus and who was deployed to a duty station outside the state of Minnesota, as verified by the appropriate service authority. An applicant's DD-214 form showing eligibility for or award of the Southwest Asia service medal during the eligibility period for the bonus will suffice as verification.

"Veteran" does not include a member of the National Guard or the reserve components of the United States armed forces ordered to active duty for the sole purpose of training.

Subd. 2. Bonus amount. (a) For a resident veteran who provided honorable service in the United States armed forces at any time during the eligibility period for the bonus, the bonus amount is:

(1) $300, if the veteran did not receive the Southwest Asia service medal during the eligibility period for the bonus;

(2) $600, if the veteran received the Southwest Asia service medal during the eligibility period for the bonus; or

(3) $2,000, if the veteran was eligible for the Southwest Asia service medal during the eligibility period for the bonus, and died during that time period as a direct result of a service connected injury, disease, or condition.

(b) In the case of a deceased veteran, the commissioner shall pay the bonus to the veteran's beneficiary.

(c) No payment may be made to a veteran or beneficiary who has received a similar bonus payment from another state.

Subd. 3. Application process. A veteran, or the beneficiary of a veteran, entitled to a bonus may make application for a bonus to the department on a form prescribed by the commissioner and verified by the applicant. If the veteran is incompetent or the veteran's beneficiary is a minor or incompetent, the application must be made by the person's guardian or conservator. An application must be accompanied by evidence of residency, honorable service, active duty service during the eligibility period for the bonus, and any other information the commissioner requires. The applicant must indicate on the application form the bonus amount for which the applicant expects to be eligible.

If the information provided in the application is incomplete, the department must notify the applicant in writing of that fact and must identify the items of information needed to make a determination. After notifying an applicant that the person's application is incomplete, the department shall hold the application open while awaiting further information from the applicant, and the applicant may submit that information without filing an appeal and request for review.

Subd. 4. Bonus determination, appeal process, and payment. (a) Except as provided in paragraphs (b) to (d), the commissioner may not make a bonus payment to any applicant.

(b) Upon submission of proof to the department that an applicant is entitled to payment under this section, the department shall determine the amount of the bonus for which the applicant is eligible. If the department's determination of the bonus amount is in agreement with, or is greater than, the amount requested by the applicant in the application, the commissioner shall pay to the applicant the bonus amount, as determined by the department.

(c) If the department determines that the bonus amount for an applicant is less than the amount requested in the application, the department shall notify the applicant in writing of its determination, and include with that notification a form that the applicant may use to accept the department's determination and thereby waive the right to review of that determination. A filing by the applicant of the acceptance and waiver form with the department constitutes a waiver by the applicant of the right to review. Upon receipt of such acceptance and waiver from the applicant, the department shall pay to the applicant the bonus amount, as determined by the department. Unless an appeal is filed with the commissioner by an applicant in accordance with paragraph (d), all orders, decisions, and acts of the department with reference to the claim of the applicant are final and conclusive upon the applicant.

(d) Upon notification that the department's determination of the bonus amount is less than the bonus amount requested by the applicant in the application, the applicant may appeal the department's determination and request a review by the commissioner. The appeal and request for review must be made in writing within 60 days of the department's mailing of its determination. Following receipt by the department of an applicant's appeal and request for review by the commissioner, no payment shall be made by the department to the applicant until the review has been completed. For such review, the applicant may submit additional information to supplement the information provided in the application, and may request that the review be conducted either: (1) through written correspondence; or (2) in person with the commissioner. The commissioner shall act upon an appeal and request for review within seven working days of its receipt by the department. Following review by the commissioner of the application and any additional information submitted or presented by the applicant, the commissioner's determination is final. Any expenses incurred by the applicant as the result of the applicant's appeal and request for review are the obligation of the applicant.

Subd. 5. Notices. Notices and correspondence to an applicant must be directed to the applicant by mail at the address listed in the application. Notices and correspondence to the commissioner must be addressed to the commissioner's office in St. Paul.

Subd. 6. Powers and duties of commissioner. (a) The commissioner shall determine who is the beneficiary of a deceased veteran and determine who is the person who has assumed the responsibility for the care of any minor or incompetent.

(b) The commissioner may employ persons and may incur other expenses necessary to administer this section.

Subd. 7. Tax exempt gifts. The bonus payments provided for by this section are gifts or gratuities given as a token of appreciation to eligible veterans and are not compensation for services rendered. The payments are exempt from state taxation.

Subd. 8. Nonassignable; excepted from process. A claim for payment under this section is not assignable or subject to garnishment, attachment, or levy of execution.

Subd. 9. Penalties. A person who knowingly makes a false statement relating to a material fact in support of a claim for a bonus under this section is guilty of a misdemeanor.

Subd. 10. Deadline for applications. The application period for the bonus program established in this section shall be November 1, 1997, to June 30, 2001. The department may not receive or accept new applications after June 30, 2001.

History: 1997 c 202 art 2 s 42; 1998 c 258 s 1; 1999 c 250 art 1 s 83



Section 197.791 — MINNESOTA GI BILL PROGRAM.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of veterans affairs, unless otherwise specified.

(c) "Cost of attendance" for undergraduate students has the meaning given in section 136A.121, subdivision 6, multiplied by a factor of 1.2. Cost of attendance for graduate students has the meaning given in section 136A.121, subdivision 6, multiplied by a factor of 1.2, using the tuition and fee maximum established by law for four-year programs. For purposes of calculating the cost of attendance for graduate students, full time is eight credits or more per term or the equivalent.

(d) "Child" means a natural or adopted child of a person described in subdivision 4, paragraph (a), clause (1), item (i) or (ii).

(e) "Eligible institution" means a postsecondary institution under section 136A.101, subdivision 4, or a graduate school licensed or registered with the state of Minnesota serving only graduate students.

(f) "Program" means the Minnesota GI Bill program established in this section, unless otherwise specified.

(g) "Time of hostilities" means any action by the armed forces of the United States that is recognized by the issuance of a presidential proclamation or a presidential executive order in which the armed forces expeditionary medal or other campaign service medals are awarded according to presidential executive order, and any additional period or place that the commissioner determines and designates, after consultation with the United States Department of Defense, to be a period or place where the United States is in a conflict that places persons at such a risk that service in a foreign country during that period or in that place should be considered to be included.

(h) "Veteran" has the meaning given in section 197.447. Veteran also includes a service member who has received an honorable discharge after leaving each period of federal active duty service and has:

(1) served 90 days or more of federal active duty in a foreign country during a time of hostilities in that country; or

(2) been awarded any of the following medals:

(i) Armed Forces Expeditionary Medal;

(ii) Kosovo Campaign Medal;

(iii) Afghanistan Campaign Medal;

(iv) Iraq Campaign Medal;

(v) Global War on Terrorism Expeditionary Medal; or

(vi) any other campaign medal authorized for service after September 11, 2001; or

(3) received a service-related medical discharge from any period of service in a foreign country during a time of hostilities in that country.

A service member who has fulfilled the requirements for being a veteran under this paragraph but is still serving actively in the United States armed forces is also a veteran for the purposes of this section.

Subd. 2. Program established. The Minnesota GI Bill program is established to provide postsecondary educational assistance to eligible Minnesota veterans and to the children and spouses of deceased and severely disabled Minnesota veterans.

The commissioner, in cooperation with eligible postsecondary educational institutions, shall administer the program for the purpose of providing postsecondary educational assistance to eligible persons in accordance with this section. Each public postsecondary educational institution in the state must participate in the program and each private postsecondary educational institution in the state is encouraged to participate in the program. Any participating private institution may suspend or terminate its participation in the program at the end of any semester or other academic term.

Subd. 3. Duties; responsibilities. (a) The commissioner shall establish policies and procedures including, but not limited to, procedures for student application record keeping, information sharing, payment of educational assistance benefits, and other procedures the commissioner considers appropriate and necessary for effective and efficient administration of the program established in this section.

(b) The commissioner may delegate part or all of the administrative procedures for the program to responsible representatives of participating eligible institutions. The commissioner may execute an interagency agreement with the Minnesota Office of Higher Education for services the commissioner determines necessary to administer the program.

Subd. 4. Eligibility. (a) A person is eligible for educational assistance under this section if:

(1) the person is:

(i) a veteran who is serving or has served honorably in any branch or unit of the United States armed forces at any time;

(ii) a nonveteran who has served honorably for a total of five years or more cumulatively as a member of the Minnesota National Guard or any other active or reserve component of the United States armed forces, and any part of that service occurred on or after September 11, 2001;

(iii) the surviving spouse or child of a person who has served in the military and who has died as a direct result of that military service, only if the surviving spouse or child is eligible to receive federal education benefits under United States Code, title 38, chapter 33, as amended, or United States Code, title 38, chapter 35, as amended; or

(iv) the spouse or child of a person who has served in the military at any time and who has a total and permanent service-connected disability as rated by the United States Veterans Administration, only if the spouse or child is eligible to receive federal education benefits under United States Code, title 38, chapter 33, as amended, or United States Code, title 38, chapter 35, as amended; and

(2) the person receiving the educational assistance is a Minnesota resident, as defined in section 136A.101, subdivision 8; and

(3) the person receiving the educational assistance:

(i) is an undergraduate or graduate student at an eligible institution;

(ii) is maintaining satisfactory academic progress as defined by the institution for students participating in federal Title IV programs;

(iii) is enrolled in an education program leading to a certificate, diploma, or degree at an eligible institution;

(iv) has applied for educational assistance under this section prior to the end of the academic term for which the assistance is being requested;

(v) is in compliance with child support payment requirements under section 136A.121, subdivision 2, clause (5); and

(vi) has completed the Free Application for Federal Student Aid (FAFSA).

(b) A person's eligibility terminates when the person becomes eligible for benefits under section 135A.52.

(c) To determine eligibility, the commissioner may require official documentation, including the person's federal form DD-214 or other official military discharge papers; correspondence from the United States Veterans Administration; birth certificate; marriage certificate; proof of enrollment at an eligible institution; signed affidavits; proof of residency; proof of identity; or any other official documentation the commissioner considers necessary to determine eligibility.

(d) The commissioner may deny eligibility or terminate benefits under this section to any person who has not provided sufficient documentation to determine eligibility for the program. An applicant may appeal the commissioner's eligibility determination or termination of benefits in writing to the commissioner at any time. The commissioner must rule on any application or appeal within 30 days of receipt of all documentation that the commissioner requires. The decision of the commissioner regarding an appeal is final. However, an applicant whose appeal of an eligibility determination has been rejected by the commissioner may submit an additional appeal of that determination in writing to the commissioner at any time that the applicant is able to provide substantively significant additional information regarding the applicant's eligibility for the program. An approval of an applicant's eligibility by the commissioner following an appeal by the applicant is not retroactively effective for more than one year or the semester of the person's original application, whichever is later.

(e) Upon receiving an application with insufficient documentation to determine eligibility, the commissioner must notify the applicant within 30 days of receipt of the application that the application is being suspended pending receipt by the commissioner of sufficient documentation from the applicant to determine eligibility.

Subd. 5. Benefit amount. (a) On approval by the commissioner of eligibility for the program, the applicant shall be awarded, on a funds-available basis, the educational assistance under the program for use at any time according to program rules at any eligible institution.

(b) The amount of educational assistance in any semester or term for an eligible person must be determined by subtracting from the eligible person's cost of attendance the amount the person received or was eligible to receive in that semester or term from:

(1) the federal Pell Grant;

(2) the state grant program under section 136A.121; and

(3) any federal military or veterans educational benefits including but not limited to the Montgomery GI Bill, GI Bill Kicker, the federal tuition assistance program, vocational rehabilitation benefits, and any other federal benefits associated with the person's status as a veteran, except veterans disability payments from the United States Veterans Administration and payments made under the Veterans Retraining Assistance Program (VRAP).

(c) The amount of educational assistance for any eligible person who is a full-time student must not exceed the following:

(1) $1,000 per semester or term of enrollment;

(2) $3,000 per state fiscal year; and

(3) $10,000 in a lifetime.

For a part-time student, the amount of educational assistance must not exceed $500 per semester or term of enrollment. For the purpose of this paragraph, a part-time undergraduate student is a student taking fewer than 12 credits or the equivalent for a semester or term of enrollment and a part-time graduate student is a student considered part time by the eligible institution the graduate student is attending. The minimum award for undergraduate and graduate students is $50 per term.

Subd. 5a. Apprenticeship and on-the-job training. (a) The commissioner, in consultation with the commissioners of employment and economic development and labor and industry, shall develop and implement an apprenticeship and on-the-job training program to administer a portion of the Minnesota GI Bill program to pay benefit amounts to eligible applicants, as provided in this subdivision.

(b) An "eligible employer" means an employer operating a qualifying apprenticeship or on-the-job training program that has been approved by the commissioner.

(c) A person is eligible for apprenticeship and on-the-job training assistance under this subdivision if the person meets the criteria established under subdivision 4, paragraphs (a), clause (1), and (c) to (e). The amount of assistance paid to or on behalf of an eligible individual under this subdivision must not exceed the following:

(1) $2,000 per fiscal year for apprenticeship expenses;

(2) $2,000 per fiscal year for on-the-job training;

(3) $1,000 for a job placement credit payable to an eligible employer upon hiring a person receiving assistance under this subdivision; and

(4) $1,000 for a job placement credit payable to an eligible employer after a person receiving assistance under this subdivision has been employed by the eligible employer for at least 12 consecutive months as a full-time employee.

No more than $3,000 in aggregate benefits under this paragraph may be paid to or on behalf of an individual in one fiscal year, and not more than $9,000 in aggregate benefits under this paragraph may be paid to or on behalf of an individual over any period of time.

(d) Assistance for apprenticeship expenses and on-the-job training is available for qualifying programs, which must, at a minimum, meet the following criteria:

(1) the training must be with an eligible employer;

(2) the training must be documented and reported;

(3) the training must reasonably be expected to lead to an entry-level position; and

(4) the position must require at least six months of training to become fully trained.

Subd. 6. Appropriation. The amount necessary to pay the benefit amounts in subdivisions 5 and 5a is appropriated from the general fund to the commissioner. During any fiscal year beginning on or after July 1, 2012, the amount paid under this subdivision must not exceed $6,000,000.

History: 2007 c 144 art 2 s 49; 2008 c 297 art 2 s 14-16; 2009 c 94 art 3 s 16; 2012 c 292 art 4 s 12,13; 2013 c 142 art 4 s 7,8



Section 197.987 — HONOR AND REMEMBER FLAG.

Subdivision 1. Legislative findings. The legislature of the state of Minnesota finds and determines that:

(1) since the Revolutionary War, more than 1,000,000 members of the United States armed forces have paid the ultimate price by sacrificing their lives in active military service for the United States of America;

(2) the contribution made by those fallen members of the armed forces is deserving of state and national recognition; and

(3) the Honor and Remember Flag is an appropriate symbol that acknowledges the selfless sacrifice of those members of the United States armed forces.

Subd. 2. Designation. The Honor and Remember Flag described in subdivision 3 is designated as the symbol of our state's concern and commitment to honoring and remembering the lives of all members of the United States armed forces who have lost their lives in the line of duty while serving honorably in active military service in the United States armed forces or of a service-connected cause due to or aggravated by that service, as determined by the United States Department of Defense or the United States Department of Veterans Affairs. This designation is contingent on the flag being available for purchase at a reasonable price.

Subd. 3. Description. The Honor and Remember Flag shall conform substantially to the following description: The Honor and Remember Flag is the same standard proportions as the flag of the United States of America. Its design contains a red field that occupies the top three-quarters and a white field that occupies the bottom quarter of the flag. In the center of the red field is a five-pointed, gold star with the top point located near the top of the red field and the two bottom points extending about one-quarter of the way into the white field. The gold star has a white border surrounded by a blue border. Between the two bottom points of the star is a tri-folded American flag displaying the blue field and some stars, which is the configuration of the American flag presented to the family of the deceased at a military memorial service. At the top of the tri-folded flag, extending into the center of the gold star, is a stylized, three-part flame, with one blue part and two red parts. In the white field below the tri-folded flag, the words "Honor and Remember" are centered. The Honor and Remember Flag is protected by U.S. copyright, registration number VA0001670661, owned by Honor and Remember, Inc.

Subd. 4. Suggested days for flag display. (a) The chief administrator of each governmental building or facility within this state, as defined in paragraph (b), is encouraged to display the Honor and Remember Flag on the following days each year:

(1) Armed Forces Day, the third Saturday in May;

(2) Flag Day, June 14;

(3) July 2nd and July 3rd, in remembrance of the 262 soldiers of the 1st Regiment Minnesota Volunteer Infantry who, at the Battle of Gettysburg during the American Civil War, fought so gallantly and successfully to repulse two major Confederate attacks on the main Union line, suffering over 80 percent casualties, thereby turning the battle and the war and helping to preserve the Union itself at that pivotal moment in our nation's history;

(4) July 4th, Independence Day;

(5) the third Friday of September, National POW/MIA Recognition Day;

(6) November 11, Veterans Day;

(7) July 27, Korean War Armistice Day;

(8) March 29, Vietnam Veterans Day; and

(9) any day on which the United States flag is displayed at a governmental building or facility within this state.

(b) For purposes of this section, "governmental building or facility within this state" means the following locations:

(1) the Minnesota State Capitol, the Office of the Governor and each other Minnesota constitutional office, the chambers of the Minnesota Senate and the Minnesota House of Representatives, the Minnesota Judicial Center and each Minnesota District Court House, any official state of Minnesota veterans memorial, Minnesota veterans home, Minnesota veterans cemetery, state veterans service centers, and state veterans community-based outreach centers; and

(2) any appropriate local government building or facility, as determined by the governing body of that local government.

Subd. 5. Limitation. This section may not be construed or interpreted to require any employee to report to work solely for the purpose of providing for the display of the Honor and Remember Flag or any other flag.

Subd. 6. Implementation. If a governmental building or facility within this state opts to display the Honor and Remember Flag, the chief administrator of that facility shall prescribe procedures necessary for the display.

Subd. 7. Flag donation. Notwithstanding sections 10A.071 and 471.895, any named public office or public official may accept a donation of one or more Honor and Remember Flags for the purpose of this section.

History: 2015 c 77 art 3 s 7



Section 197.991 — KOREAN WAR ARMISTICE DAY.

Subdivision 1. Purpose. When communist North Korean troops invaded South Korea on June 25, 1950, the United States took immediate action to defend the freedom of a people unjustly attacked. Leading a coalition of 20 other nations, American and South Korean troops fought to advance liberty and opportunity, and to overcome cruelty and repression. More than 1.7 million members of the United States armed forces faced forbidding terrain, harsh weather, and brutal combat while demonstrating extraordinary honor, skill, and courage to beat back the invading enemy forces. More than 34,000 American men and women, including over 700 Minnesotans, sacrificed their lives in battle during that war. Another 92,000 American troops were wounded, and more than 8,000 have been listed as missing in action or taken prisoner.

The Military Armistice Agreement of July 27, 1953, ended the three years of bitter warfare stopping the spread of communism on the Korean Peninsula and signaling to the world America's resolve to stand against tyrannical and totalitarian regimes. Today, South Korea stands as a shining example of the economic and social benefits of democracy.

The purpose of this section is to perpetually honor the brave men and women, living and dead, who comprise America's Korean War veterans.

Subd. 2. Designation. July 27 of each year is designated as Korean War Armistice Day in Minnesota.

History: 2008 c 265 s 1



Section 197.995 — VIETNAM VETERANS DAY.

Subdivision 1. Purpose. 1,072 of the people whose names are listed on the Vietnam Memorial Wall in Washington, D.C., were from the state of Minnesota. Many other Minnesotans are surviving Vietnam veterans. This section is enacted as a way for Minnesotans to show their pride and gratitude, recall the veterans' accomplishments, and thank Minnesota's Vietnam veterans for their unselfish devotion to duty.

Subd. 2. Designation. March 29 is Vietnam Veterans Day in Minnesota.

History: 2008 c 164 s 1



Section 197.996 — AMERICAN LEGION DAY.

Subdivision 1. Purpose. The American Legion was chartered by Congress on September 16, 1919. This section is enacted to recognize the millions of American Legion veterans who have dedicated and continue to dedicate themselves to service of community, state, and nation. This section expresses the appreciation of Minnesotans for that service, on the occasion of the Legion's 90th year of existence and each year thereafter on the anniversary of its charter date.

Subd. 2. Dedication. September 16 is American Legion Day in Minnesota.

History: 2010 c 185 s 1



Section 197.9961 — VETERANS OF FOREIGN WARS.

Subdivision 1. Purpose. The Veterans of Foreign Wars was founded in 1899 and was federally chartered by the Congress of the United States of America on May 28, 1936. This section is a way for Minnesotans to recognize and express their appreciation for the millions of veterans of foreign wars who have dedicated themselves, and continue to dedicate themselves, to serving their community, state, and nation, on the occasion of the 111th year of existence of the Veterans of Foreign Wars and every year hereafter on its anniversary date.

Subd. 2. Dedication. May 28 is Veterans of Foreign Wars Day in Minnesota.

History: 2010 c 244 s 1






Chapter 198 — VETERANS HOMES

Section 198.001 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Resident. "Resident" means a person admitted to any of the Minnesota veterans homes.

Subd. 3. [Repealed, 1975 c 61 s 26]

Subd. 4. Administrator. "Administrator" means an administrator of any of the Minnesota veterans homes.

Subd. 5. Commissioner. "Commissioner" means the commissioner of veterans affairs.

Subd. 6. [Repealed, 2008 c 297 art 2 s 30]

Subd. 7. [Repealed, 2004 c 219 s 7]

Subd. 8. Home. "Home" means any of the Minnesota veterans homes.

Subd. 9. [Repealed, 2008 c 297 art 2 s 30]

History: 1965 c 643 s 1; 1967 c 148 s 2; 1971 c 619 s 1; 1975 c 61 s 14,15; 1988 c 699 s 5; 2004 c 219 s 2



Section 198.003 — POWERS AND DUTIES.

Subdivision 1. Policy; rules. The commissioner shall determine policy and, subject to chapter 14, adopt, amend, and repeal rules for the governance of the homes. With respect to residents' administrative appeal time periods that are not established by statute, the commissioner may create by rule reasonable time periods within which a resident must appeal an administrative determination to the next administrative level. If the determination is not appealed within the time set by rule, the determination becomes final.

The commissioner shall take other action as provided by law.

Subd. 2. [Repealed, 2004 c 219 s 7]

Subd. 3. Use of campus. The commissioner may allow veterans organizations or public or private social service, educational, or rehabilitation agencies or organizations and their clients to use surplus space on a home's campus, staff, and other resources of the commissioner and may require the participating agencies or organizations to pay for that use.

Subd. 4. Veterans homes resources account. Money received by the commissioner under subdivision 3 must be deposited in the state treasury and credited to a veterans homes resources account in the special revenue fund. Money in the account is appropriated to the commissioner to operate, maintain, and make repairs at the campus used under subdivision 3, including payment of associated legal fees and expenses.

Subd. 4a. Federal funding. The commissioner is authorized to apply for and accept federal funding for purposes of this section.

Subd. 5. [Repealed, 2008 c 297 art 2 s 30]

Subd. 6. [Repealed, 2008 c 297 art 2 s 30]

Subd. 7. Use of Medicare Part D for pharmacy costs. (a) The commissioner shall maximize the use of Medicare Part D to pay pharmacy costs for eligible veterans residing at the veterans homes.

(b) The commissioner shall encourage eligible veterans to participate in the Medicare Part D program and assist veterans in obtaining Medicare Part D coverage.

(c) The commissioner shall take any necessary steps to prevent an eligible veteran participating in Medicare Part D from receiving fewer benefits under Medicare Part D than they would have received under their existing Veterans Administration benefits.

History: 1988 c 699 s 7; 1989 c 84 s 1; 1991 c 24 s 1; 1991 c 186 s 1; 1995 c 207 art 7 s 20,21; 1996 c 292 s 2; 1996 c 305 art 2 s 36; 1999 c 245 art 1 s 15; 2006 c 198 s 1; 2008 c 297 art 2 s 29; 2009 c 94 art 3 s 17,18



Section 198.005 — ADMINISTRATORS.

The commissioner shall appoint an administrator for each of the veterans homes. The administrators act as the administrative head for their respective veterans homes. The administrators shall have a current Minnesota nursing home administrator's license and shall serve in the unclassified service. The salaries of the administrators are not subject to section 43A.17, subdivision 1. The administrators serve at the pleasure of the commissioner and report directly to the commissioner.

History: 1988 c 699 s 9; 1991 c 24 s 2; 2004 c 219 s 4; 2008 c 297 art 2 s 29



Section 198.006 — SUPPLEMENTAL PROGRAMS.

The commissioner shall work with federal, state, local, and private agencies to develop alternative institutional and noninstitutional care programs for veterans to supplement the mission of the homes. Veterans shall be afforded the least restrictive, most appropriate level of care available.

History: 1988 c 699 s 10; 2008 c 297 art 2 s 29



Section 198.007 — QUALITY ASSURANCE.

Each home shall have a utilization review committee comprised of the appropriate professionals employed by or under contract to the home. The committee shall use a patient classification system approved by the commissioner to assess the appropriateness and quality of care and services provided residents of the homes.

Each home shall have an admissions committee comprised of the appropriate professionals employed by or under contract to each home and adopt a preadmission screening program for all applicants for admission to the homes who may require nursing or boarding care, taking into account the eligibility requirements in section 198.022, the admissions criteria established by rules adopted under this chapter, and the availability of space in the homes.

History: 1988 c 699 s 11; 1989 c 84 s 2; 1991 c 292 art 7 s 3; 2004 c 219 s 5; 2008 c 297 art 2 s 29



Section 198.01 — VETERANS HOME; ELIGIBILITY OF VETERANS.

The Minnesota veterans homes shall provide nursing care and related health and social services for veterans and their spouses who meet eligibility and admission requirements of the Minnesota veterans homes. The commissioner may not close a veterans home unless closure of the home is specifically authorized or required by a law enacted after July 1, 2015. The word "veteran" as used in this section has the meaning provided in section 197.447.

History: (4344) RL s 1835; 1931 c 176 s 1; 1943 c 54 s 1; 1951 c 71 s 1; 1957 c 150 s 1; 1967 c 52 s 1; 1967 c 148 s 1; 1971 c 619 s 2; 1973 c 572 s 11; 1975 c 61 s 16; 1980 c 414 s 6; 1984 c 609 s 18; 1985 c 248 s 70; 1988 c 699 s 12; 2015 c 77 art 3 s 8



Section 198.022 — ELIGIBILITY OF SPOUSES AND SURVIVING SPOUSES.

(a) The commissioner is authorized to admit eligible spouses of those veterans who are or if living would be, eligible for admission to the homes.

(b) Except as provided in section 198.03, all applicants for admission to one of the Minnesota veterans homes must be without adequate means of support and unable by reason of wounds, disease, old age, or infirmity to properly maintain themselves.

(c) Veterans must have served in a Minnesota regiment or have been credited to the state of Minnesota, or have been a resident of the state in accordance with rules adopted under this chapter preceding the date of application for admission.

(d) Spouses and surviving spouses of eligible veterans must be at least 55 years of age, have been residents of the state of Minnesota in accordance with rules adopted under this chapter preceding the date of application for admission, and meet the criteria for admission to a home established in the rules of the home in accordance with this chapter and the applicable statutes and rules of the Department of Health.

History: 1971 c 619 s 3; 1975 c 61 s 17; 1986 c 444; 1988 c 699 s 13; 1989 c 84 s 3; 1993 c 103 s 1; 2008 c 297 art 2 s 29



Section 198.03 — MAINTENANCE CHARGES.

Subdivision 1. Discretionary admission. Any person otherwise eligible for admission to the Minnesota veterans homes, except that the person has means of support, may, at the discretion of the commissioner, be admitted to one of the Minnesota veterans homes upon entering into and complying with the terms of a contract made by the person with the commissioner, providing for reasonable compensation to be paid by such person to the state of Minnesota for care, support, and maintenance in the home. Any earnings derived by the person from participating in a work therapy program while the person is a resident of the home may not be considered a means of support. Rebates of federal taxes and state taxes may not be considered a means of support.

Subd. 2. Cost of care. The commissioner shall set out in rules the method of calculating the average cost of care for the domiciliary and nursing care residents. The cost must be determined yearly based upon the average cost per resident taking into account, but not limited to, administrative cost of the homes, the cost of service available to the resident, and food and lodging costs. These average costs must be calculated separately for domiciliary and nursing care residents. The amount charged each resident for maintenance, if anything, must be based on the appropriate average cost of care calculation and the assets and income of the resident but must not exceed the appropriate average cost of care.

Subd. 3. Arrearages. Residents are liable for paying all of their overdue maintenance charges. Overdue maintenance charges incurred after May 1, 1990, may be charged interest according to section 334.01. A resident owing overdue maintenance to the state of Minnesota for charges incurred prior to May 1, 1990, may continue to stay in the home if the resident enters into an agreement, including a payment schedule, with the administrator for the payment of the arrearage and abides by the agreement. Residents who do not promptly pay maintenance or who do not abide by their agreements to pay overdue maintenance to the state of Minnesota may be discharged from the home. The payment schedule agreed to between the administrator and the resident must provide for the prompt payment of the overdue maintenance owed by the resident, but it must not reduce the resident's personal needs allowance below that which is provided for in the administrative rules of the facility.

History: (4346) 1923 c 13; 1967 c 148 s 2; 1971 c 619 s 4; 1975 c 61 s 18; 1984 c 505 s 1; 1986 c 444; 1988 c 699 s 14; 1989 c 84 s 4; 1991 c 24 s 3; 2000 c 442 s 1; 2002 c 313 s 1; 2008 c 297 art 2 s 29



Section 198.045 — REMOVAL.

If a resident who is ordered discharged from a home refuses to leave the home, the administrator of the home may apply to the district court for an order enforcing the administrative order of discharge. The district court shall order the sheriff of the county in which the home is located to remove the resident from the home and authorize the administrator to remove the resident's property from the resident's room and hold it until it can be returned to the resident.

History: 1989 c 84 s 5



Section 198.05 — NEW BUILDINGS.

The Department of Administration shall have and exercise full authority in the erection and construction of new buildings at the veterans homes. When new buildings are to be erected and constructed by authority of the state or old buildings to be remodeled it shall be the duty of the Department of Administration to cause to be prepared plans and specifications for the same, but in so doing it shall consult with the commissioner in respect to these plans and specifications and shall adopt and carry out, so far as it deems practicable, their requests and desires in the matter.

History: (4348) 1913 c 88 s 1; 1967 c 148 s 2; 1975 c 61 s 19; 1988 c 699 s 15; 2008 c 297 art 2 s 29



Section 198.065 — CHIROPRACTIC CARE AVAILABILITY.

In addition to the other services now provided to residents of the Minnesota veterans homes, the commissioner shall provide chiropractic services. The services shall be provided, as appropriations permit, without charge to residents by a licensed chiropractor who is either employed by the commissioner for the purpose or who has contracted with the commissioner to provide the services.

History: 1982 c 503 s 1; 1988 c 699 s 16; 2008 c 297 art 2 s 29



Section 198.066 — GERIATRIC RESEARCH AND TEACHING.

The commissioner shall develop a geriatric research and teaching mission for the homes in collaboration with the Veterans Administration and other medical education and allied health facilities.

History: 1988 c 699 s 17; 2008 c 297 art 2 s 29



Section 198.075 — MINNESOTA VETERANS HOME EMPLOYEES; EXCLUDED FROM COMMISSARY PRIVILEGES.

Except as provided in this section, no commissary privileges including food, laundry service, janitorial service, and household supplies shall be furnished to any employee of the Minnesota veterans homes. An employee of the Minnesota veterans homes who works a second shift that is consecutive with a regularly scheduled shift may be allowed one free meal at the veterans home on the day of that extra shift.

History: 1979 c 333 s 93; 1988 c 699 s 18; 2007 c 147 art 16 s 15



Section 198.16 — PLANNED GIVING.

The commissioner is authorized to accept on behalf of the state any gift, grant, bequest, or devise made for the purposes of this chapter, and administer the same as directed by the donor. All proceeds therefrom including money derived from the sale of any real or personal property must be deposited in the state treasury, invested by the State Board of Investment in accordance with sections 11A.24 and 11A.25, and credited to the Minnesota veterans home endowment, bequest, and devises fund. That fund consists of separate accounts for investing general and restricted gifts, money, and donations received and for any currently expendable proceeds.

The commissioner shall maintain records of all gifts received, clearly showing the identity of the donor, the purpose of the donation, and the ultimate disposition of the donation. Each donation must be duly receipted and must be expended or used by the commissioner as nearly in accordance with the condition of the gift or donation as is compatible with the best interests of the residents of the homes. Money in the fund is appropriated to the commissioner for the purposes for which it was received. Disbursements from this fund shall be made in the manner provided for the issuance of other state warrants.

Whenever the commissioner shall deem it advisable, in accordance with law, to sell or otherwise dispose of any real or personal property thus acquired, the commissioner of administration upon the request of the commissioner shall sell or otherwise dispose of said property in the manner provided by law for the sale or disposition of other state property by the commissioner of administration.

History: (4359) RL s 1846; 1913 c 170 s 1; 1945 c 444 s 1; 1967 c 148 s 2; 1969 c 540 s 10; 1971 c 619 s 12; 1973 c 492 s 14; 1975 c 61 s 21; 1988 c 699 s 19; 1993 c 192 s 81; 2001 c 75 s 1; 2008 c 297 art 2 s 29



Section 198.23 — PERSONAL PROPERTY OF RESIDENTS; WILLS.

Upon the decease of any resident of the homes, the commissioner shall cause such of the resident's personal estate as may be left in the resident's possession to be disposed of pursuant to the resident's will, if any. All property of the deceased resident of the home not so bequeathed by will, and remaining at a home, unclaimed, for one year after the resident's death, shall be inventoried, appraised, and sold, and the proceeds thereof paid into the state treasury to the credit of the Minnesota veterans homes endowment, bequest and devises fund.

History: (4366) RL s 1848; 1965 c 643 s 10; 1967 c 148 s 2; 1971 c 619 s 14; 1975 c 61 s 23; 1975 c 225 s 1; 1986 c 444; 1988 c 699 s 21; 2008 c 297 art 2 s 29



Section 198.231 — PERSONAL PROPERTY OF DISCHARGED RESIDENTS.

Personal property of discharged residents of the veterans homes that remains unclaimed for one year after discharge may be inventoried, appraised, and sold. The proceeds from the sale must be deposited into the state treasury. Proceeds from the sale of personal property and any funds held on behalf of the resident in the member's depository accounts must be credited to a separate state account and disposed of in accordance with sections 345.41 to 345.43.

History: 1983 c 147 s 3; 1986 c 444; 1988 c 699 s 22



Section 198.261 — CANTEEN, COFFEE SHOP, WOOD SHOP, AND OTHER WORK THERAPY PROGRAMS.

Any profits derived from the operation of canteens, coffee shops, wood shops, and other work therapy programs at the Minnesota veterans homes shall be used by the commissioner only for the direct benefit of the residents of the homes.

History: 1969 c 1153 s 14; 1971 c 619 s 15; 1975 c 61 s 24; 1988 c 699 s 23; 2004 c 219 s 6; 2004 c 288 art 5 s 1; 2008 c 297 art 2 s 29; 2011 c 117 s 5



Section 198.265 — DEPOSIT ACCOUNTS.

The commissioner may accept money from residents for safekeeping purposes to be returned to the residents on demand. Sufficient money must be retained at the homes to satisfy normal demand withdrawal requests of the residents and other anticipated needs. Residents' accounts must be deposited and maintained in the state treasury in a separate interest-bearing investment account provided by the commissioner of management and budget, which must be invested by the State Board of Investment in accordance with sections 11A.24 and 11A.25. Residents' money on deposit at the homes may be placed in a depository account only after the resident or resident's representative has signed an agreement that the resident is willing to have the money in an account maintained by the homes.

Residents' accounts of $100 or more must be credited with interest earned from the investment of resident accounts. Interest must be credited to each resident's account on a quarterly basis. The commissioner is not required to pay interest on any resident accounts less than $100.

There is annually appropriated from the account established by this section a sufficient amount to return to the Minnesota veterans homes, upon written request, sufficient money to satisfy the demand of residents for the return of their money and other requirements.

History: 1969 c 1153 s 15; 1971 c 619 s 16; 1973 c 492 s 14; 1975 c 61 s 25; 1980 c 607 art 14 s 46; 1986 c 444; 1988 c 699 s 24; 2001 c 111 s 1; 2008 c 297 art 2 s 29; 2009 c 101 art 2 s 109



Section 198.266 — IMPREST CASH FUNDS.

The commissioner may establish an imprest cash fund in accordance with section 15.191, subdivision 2. The purpose of the fund is to maintain sufficient money to satisfy normal demand withdrawal requests from residents of the veterans homes as provided for in section 198.265. The fund may also be utilized for the payment of costs for residents to participate in on campus work therapy programs.

History: 1983 c 147 s 4; 1988 c 699 s 25; 2008 c 297 art 2 s 29



Section 198.31 — VETERANS HOME; HASTINGS.

Control of the state hospital facilities at Hastings is transferred to the commissioner. This transfer includes the cemetery. The commissioner shall establish a veterans home in these facilities. The veterans home shall be licensed in accordance with the boarding care rules of the Department of Health.

History: 1978 c 554 s 1; 1979 c 333 s 94; 1988 c 699 s 26; 2008 c 297 art 2 s 29



Section 198.32 — VETERANS HOME; COMPLAINTS; RESIDENT'S RIGHTS.

Subdivision 1. Resident's rights. A resident of a Minnesota veterans home has the right to complain and otherwise exercise freedom of expression and assembly which is guaranteed by amendment I of the United States Constitution. The administrator of the home shall inform each resident in writing at the time of admission of the right to complain to the administrator about home accommodations and services. A notice of the right to complain shall be posted in the home. The administrator shall also inform each resident of the right to complain to the commissioner of veterans affairs. Each resident of a home shall be encouraged and assisted, throughout the period of stay in the home, to understand and exercise the rights of freedom of expression and assembly as a resident and as a citizen, and, to this end, the resident may voice grievances and recommend changes in policies and services to home staff, other residents, and outside representatives of the resident's choice, free from restraint, interference, coercion, discrimination, or reprisal, including retaliatory eviction.

Subd. 2. Retaliation prohibited. An administrator may not retaliate against any resident who exercises the right to voice grievances by evicting the resident. There shall be a rebuttable presumption that any eviction within 45 days of the exercise by a resident of the right to voice grievances is retaliatory. This presumption does not apply in favor of a resident who has failed to pay maintenance fees unless the resident pays the overdue fees.

History: 1983 c 313 s 1; 1986 c 444; 1988 c 699 s 27; 1989 c 84 s 6; 2008 c 297 art 2 s 17



Section 198.33 — PRIVACY OF RESIDENTS; SEARCH AND SEIZURE LIMITED TO CRIMINAL WARRANT.

Subdivision 1. Searches prohibited. Residents of the Minnesota veterans homes have the right to a legitimate expectation of privacy in their persons and property against unreasonable searches and seizures. A search of a resident's room or property may be conducted only when necessary to protect the residents from weapons, illegal drugs, or alcohol, if possession is prohibited by the commissioner, and is subject to the following:

(a) Prior to conducting a search of a resident's room or property, the administrator or the administrator's designee shall provide written authorization to conduct the search. This authorization must identify the resident whose room or property is to be searched, state the nature of the risk to the health or safety of that resident or to other individuals in the home, set forth the facts which establish that the risk exists and the source of those facts, and particularly describe the area to be searched and the property to be seized. A separate authorization must be completed for each resident whose room or property is to be searched.

(b) The resident shall be informed of the reasons necessitating a search of the room or property and shall be present during the conduct of the search if the resident requests to be present. A copy of the written authorization to conduct the search must be given to the resident.

(c) If property or other items are taken, a written receipt describing the property or items taken must be given to the resident.

(d) The provisions of this section do not restrict the entry by employees of the home into a resident's room or into areas where the personal possessions of residents are stored for the purpose of providing care or services to the resident or for housekeeping and maintenance purposes. The provisions of this section do not apply to inspections conducted by governmental agencies for the purpose of assessing compliance with state or federal laws and regulations.

(e) Unauthorized searches or seizures by employees of the Minnesota veterans homes may be grounds for dismissal.

Subd. 2. Waiver prohibited. The Minnesota veterans homes may not require a resident to waive protection against unreasonable searches and seizures as a condition of eligibility for admission or continuing residence at a home. A search conducted under a waiver obtained in violation of this section is an unlawful search and seizure and the person aggrieved may move the district court for return of the property under section 626.21.

History: 1983 c 174 s 1; 1986 c 444; 1988 c 699 s 28; 1992 c 410 s 2; 2008 c 297 art 2 s 29



Section 198.34 — DEPOSIT OF RECEIPTS.

Federal money received by the commissioner for the care of veterans in a veterans home must be deposited into a dedicated account in the state treasury and is appropriated to the commissioner for the operational needs of the veterans homes and the commissioner. Money paid to the commissioner by a veteran or by another person on behalf of a veteran for care in a veterans home must be deposited in the state treasury in a dedicated account and is appropriated to the commissioner for the operational needs of the veterans homes and the commissioner.

History: 1Sp1985 c 13 s 299; 1988 c 699 s 29; 1Sp1993 c 1 art 9 s 65; 2008 c 297 art 2 s 29



Section 198.35 — VETERANS HOME; SILVER BAY.

Subdivision 1. Establishment. The commissioner may establish a veterans home in Silver Bay by renovating an existing facility owned by the city of Silver Bay if the city donates the building to the commissioner at no cost. Contracts made by the commissioner for the purposes of this subdivision are subject to chapter 16C. Buildings used for the veterans home must comply with requirements established by federal agencies as conditions for the receipt of federal funds for the nursing and boarding care of veterans. The city of Silver Bay shall secure the state match requirement from sources other than the state general fund. Money from other sources must equal at least 35 percent of the total cost of the renovation with the remainder of the funds to be provided by the United States Veterans Administration.

Subd. 2. Operation. The home must provide beds for nursing or boarding and nursing care in conformance with licensing rules of the Department of Health. The home must be under the management of an administrator appointed by the commissioner in the unclassified service.

History: 1988 c 689 art 2 s 63; 1991 c 24 s 4; 1998 c 386 art 2 s 67; 2008 c 297 art 2 s 29



Section 198.36 — VETERANS HOME; FERGUS FALLS.

Subdivision 1. Establishment. The commissioner shall establish a veterans home in Fergus Falls to provide at least 60 beds for skilled nursing care in conformance with licensing rules of the Department of Health.

Subd. 2. Funding. The home must be purchased or built with funds, 65 percent of which must be provided by the federal government, and 35 percent by other nonstate sources, including local units of government, veterans' organizations, and corporations or other business entities.

Subd. 3. Support services. Upon request, the Department of Human Services shall arrange for the extension of support services to the veterans home in Fergus Falls including, but not limited to, the provision of utilities, and kitchen and laundry services.

History: 1Sp1993 c 1 art 9 s 66; 2008 c 297 art 2 s 29



Section 198.37 — TRANSITIONAL HOUSING.

The commissioner may establish programs to assist homeless or disabled veterans on the campuses of the veterans homes. The commissioner may use federal grant money for the Hastings veterans home to purchase single-family dwellings, make necessary repairs and improvements with the help of the Department of Administration, and operate the program. Continuation of these programs will be contingent on the availability of federal funds.

History: 2000 c 442 s 2; 2008 c 297 art 2 s 29









Chapters 200 - 212 — ELECTIONS

Chapter 200 — GENERAL PROVISIONS; DEFINITIONS

Section 200.01 — CITATION, MINNESOTA ELECTION LAW.

This chapter and chapters 201, 202A, 203B, 204B, 204C, 204D, 205, 205A, 206, 208, 209, 211A, 211B, and 211C shall be known as the Minnesota Election Law.

History: 1959 c 675 art 1 s 1; 1981 c 29 art 1 s 1; 1987 c 266 art 1 s 1; 1988 c 578 art 1 s 1; 1996 c 469 art 2 s 1



Section 200.015 — APPLICATION.

The Minnesota Election Law applies to all elections held in this state unless otherwise specifically provided by law.

History: 1981 c 29 art 1 s 2; 1987 c 266 art 1 s 2



Section 200.02 — DEFINITIONS.

Subdivision 1. Application. The terms defined in this section apply to the Minnesota Election Law.

Subd. 2. General election. "General election" means an election held at regular intervals on a day determined by law or charter at which the voters of the state or any of its subdivisions choose by ballot public officials or presidential electors.

Subd. 3. Primary. "Primary" means an election at which the voters of the state or any of its subdivisions choose by ballot the nominees for the offices to be filled at a general election.

Subd. 4. Special election. "Special election" means:

(a) an election held at any time to fill vacancies in public offices; or

(b) an election held by a subdivision of the state for a special purpose.

Subd. 5. Special primary. "Special primary" means an election held to choose the nominees for vacant public offices to be filled at a special election.

Subd. 6. Political party. "Political party" means an association of individuals under whose name a candidate files for partisan office.

Subd. 7. Major political party. (a) "Major political party" means a political party that maintains a party organization in the state, political division or precinct in question and that has presented at least one candidate for election to the office of:

(1) governor and lieutenant governor, secretary of state, state auditor, or attorney general at the last preceding state general election for those offices; or

(2) presidential elector or U.S. senator at the last preceding state general election for presidential electors; and

whose candidate received votes in each county in that election and received votes from not less than five percent of the total number of individuals who voted in that election.

(b) "Major political party" also means a political party that maintains a party organization in the state, political subdivision, or precinct in question and that has presented at least 45 candidates for election to the office of state representative, 23 candidates for election to the office of state senator, four candidates for election to the office of representative in Congress, and one candidate for election to each of the following offices: governor and lieutenant governor, attorney general, secretary of state, and state auditor, at the last preceding state general election for those offices.

(c) "Major political party" also means a political party that maintains a party organization in the state, political subdivision, or precinct in question and whose members present to the secretary of state at any time before the close of filing for the state partisan primary ballot a petition for a place on the state partisan primary ballot, which petition contains valid signatures of a number of the party members equal to at least five percent of the total number of individuals who voted in the preceding state general election. A signature is valid only if signed no more than one year prior to the date the petition was filed.

(d) A political party whose candidate receives a sufficient number of votes at a state general election described in paragraph (a) or a political party that presents candidates at an election as required by paragraph (b) becomes a major political party as of January 1 following that election and retains its major party status for at least two state general elections even if the party fails to present a candidate who receives the number and percentage of votes required under paragraph (a) or fails to present candidates as required by paragraph (b) at subsequent state general elections.

(e) A major political party whose candidates fail to receive the number and percentage of votes required under paragraph (a) and that fails to present candidates as required by paragraph (b) at each of two consecutive state general elections described by paragraph (a) or (b), respectively, loses major party status as of December 31 following the later of the two consecutive state general elections.

Subd. 8. City. "City" means a home rule charter or statutory city.

Subd. 9. MS 1971 [Repealed, 1973 c 123 art 3 s 7]

Subd. 9. Municipality. "Municipality" means any city or town.

Subd. 10. Governing body. "Governing body" means the board of commissioners of a county, the elected council of a city, or the board of supervisors of a town.

Subd. 11. Precinct. "Precinct" means a geographical area the boundaries of which are established for election purposes in accordance with section 204B.14.

Subd. 12. Polling place. "Polling place" means the place of voting.

Subd. 13. Convention. "Convention" means an organized body of delegates assembled for the purpose of transacting the business of a major political party.

Subd. 14. Election board. "Election board" means the election judges serving in a precinct.

Subd. 15. Eligible voter. "Eligible voter" means an individual who is eligible to vote under section 201.014.

Subd. 16. County auditor. "County auditor" means the county auditor or, in counties where that office does not exist, the principal county officer charged with duties relating to elections.

Subd. 17. Member of a major political party. "Member of a major political party" means an individual who:

(1) supports the general principles of that party's constitution;

(2) voted for a majority of that party's candidates in the last general election; or

(3) intends to vote for a majority of that party's candidates in the next general election.

Subd. 18. Oath, swear, sworn. "Oath" means an oath or affirmation, as the conscience of the individual dictates. If an affirmation is given instead of an oath, "swear" means to affirm and "sworn" means affirmed.

Subd. 19. School district. "School district" means an independent, special, or county school district.

Subd. 20. Statewide registration system. "Statewide registration system" means the computerized central statewide voter registration system and database developed and maintained by the secretary of state pursuant to section 201.022.

Subd. 21. Local election official. "Local election official" means the municipal clerk or principal officer charged with duties relating to elections.

Subd. 22. [Expired]

Subd. 23. Minor political party. (a) "Minor political party" means a political party that has adopted a state constitution, designated a state party chair, held a state convention in the last two years, filed with the secretary of state no later than December 31 following the most recent state general election a certification that the party has met the foregoing requirements, and met the requirements of paragraph (b) or (e), as applicable.

(b) To be considered a minor party in all elections statewide, the political party must have presented at least one candidate:

(1) for election to the office of governor and lieutenant governor, secretary of state, state auditor, or attorney general, at the last preceding state general election for those offices; or

(2) for election to the office of presidential elector or U.S. senator at the preceding state general election for presidential electors; and

(3) who received votes in each county that in the aggregate equal at least one percent of the total number of individuals who voted in the election, or its members must have presented to the secretary of state at any time before the close of filing for the state partisan primary ballot a nominating petition in a form prescribed by the secretary of state containing the valid signatures of party members in a number equal to at least one percent of the total number of individuals who voted in the preceding state general election. A signature is valid only if signed no more than one year prior to the date the petition was filed.

(c) A political party whose candidate receives a sufficient number of votes at a state general election described in paragraph (b) becomes a minor political party as of January 1 following that election and retains its minor party status for at least two state general elections even if the party fails to present a candidate who receives the number and percentage of votes required under paragraph (b) at subsequent state general elections.

(d) A minor political party whose candidates fail to receive the number and percentage of votes required under paragraph (b) at each of two consecutive state general elections described by paragraph (b) loses minor party status as of December 31 following the later of the two consecutive state general elections.

(e) A minor party that qualifies to be a major party loses its status as a minor party at the time it becomes a major party. Votes received by the candidates of a major party must be counted in determining whether the party received sufficient votes to qualify as a minor party, notwithstanding that the party does not receive sufficient votes to retain its major party status. To be considered a minor party in an election in a legislative district, the political party must have presented at least one candidate for a legislative office in that district who received votes from at least ten percent of the total number of individuals who voted for that office, or its members must have presented to the secretary of state a nominating petition in a form prescribed by the secretary of state containing the valid signatures of party members in a number equal to at least ten percent of the total number of individuals who voted in the preceding state general election for that legislative office. A signature is valid only if signed no more than one year prior to the date the petition was filed.

Subd. 24. Metropolitan area. "Metropolitan area" means the counties of Anoka, Carver, Chisago, Dakota, Hennepin, Isanti, Ramsey, Scott, Sherburne, Washington, and Wright.

Subd. 25. Polling place roster. "Polling place roster" or "roster" refers to a roster in (1) printed format; or (2) electronic format as permitted by section 201.225.

Subd. 26. Voter signature certificate. "Voter signature certificate" means a printed form or label generated from an electronic polling place roster that contains the voter's name, address of residence, date of birth, voter identification number, the oath required by section 204C.10, and a space for the voter's original signature. A voter signature certificate is not a "voter certificate" under section 204C.12.

Subd. 27. Partisan offices. "Partisan offices" means federal offices, presidential electors, constitutional offices, and legislative offices.

Subd. 28. Nonpartisan offices. "Nonpartisan offices" means all judicial, county, municipal, school district, and special district offices.

History: 1959 c 675 art 1 s 2; Ex1961 c 10 s 1; 1973 c 123 art 3 s 1; art 5 s 7; 1973 c 576 s 1; 1973 c 676 s 1,2; 1973 c 725 s 37; 1978 c 725 s 2; 1981 c 29 art 1 s 3; 1984 c 560 s 1; 1987 c 266 art 1 s 3; 1990 c 585 s 1; 1991 c 227 s 3; 1996 c 419 s 2,3,10; 1999 c 220 s 48; 1Sp2001 c 10 art 18 s 4,5; 1Sp2003 c 9 art 2 s 41,42; 1Sp2003 c 17 s 1; 2005 c 156 art 6 s 11-13; 2014 c 288 art 2 s 1,2; 2015 c 70 art 1 s 4-7; 2016 c 158 art 1 s 77



Section 200.031 — DETERMINATION OF RESIDENCE.

Residence shall be determined in accordance with the following principles, so far as they may be applicable to the facts of the case:

(1) The residence of an individual is in the precinct where the individual's home is located, from which the individual has no present intention of moving, and to which, whenever the individual is absent, the individual intends to return.

(2) An individual does not lose residence if the individual leaves home to live temporarily in another state or precinct.

(3) An individual does not acquire a residence in any precinct of this state if the individual is living there only temporarily, without the intention of making that precinct home.

(4) If an individual goes into another state or precinct with the intention of making it home or files an affidavit of residence there for election purposes, the individual loses residence in the former precinct.

(5) If an individual moves to another state with the intention of living there for an indefinite period, the individual loses residence in this state, notwithstanding any intention to return at some indefinite future time.

(6) Except as otherwise provided in this section, an individual's residence is located in the precinct where the individual's family lives, unless the individual's family is living in that precinct only temporarily.

(7) If an individual's family lives in one precinct and the individual lives or does business in another, the individual's residence is located in the precinct where the individual's family lives, unless the individual establishes a home in the other precinct and intends to remain there, with or without the individual's family.

(8) The residence of a single individual is in the precinct where the individual lives and usually sleeps.

(9) The mere intention to acquire a new residence, is not sufficient to acquire a new residence, unless the individual moves to that location; moving to a new location is not sufficient to acquire a new residence unless the individual intends to remain there.

(10) The residence of an individual who is working temporarily in any precinct of this state is in the precinct where the individual's permanent home is located.

(11) The residence of an individual who is living permanently in a soldiers' home or nursing home is in the precinct where the home is located.

(12) If an individual's home lies in more than one precinct or political subdivision, the residence of the individual is in the precinct in which a majority of the room in which the individual usually sleeps is located.

(13) If an individual's home is destroyed or rendered uninhabitable by fire or natural disaster, the individual does not lose residence in the precinct where the home is located if the individual intends to return to the home when it is reconstructed or made habitable.

History: 1981 c 29 art 1 s 4; 1986 c 444; 1997 c 147 s 1; 1999 c 132 s 2



Section 200.039 — PETITION REQUIREMENTS FOR BALLOT QUESTIONS.

If a statute:

(1) provides that a ballot question may or must be placed on the ballot when a specified number of individuals have signed a petition; and

(2) specifies the number of individuals required under the statute as a percentage of the individuals who voted in a previous election,

the statute must be construed to mean that the petition must be signed by a number of current voters equal to the required percentage specified in the statute. The statute must not be construed to restrict the eligibility to sign the petition to only those individuals who were eligible to cast ballots or who did cast ballots in the previous election.

History: 1Sp2001 c 10 art 18 s 6



Section 200.04 — HELP AMERICA VOTE ACT COMPLAINTS.

Subdivision 1. Procedure. The secretary of state shall establish a procedure for the review of complaints regarding the administration of Title III of the Help America Vote Act of 2002, Public Law 107-252, including complaints about voting system standards, computerized statewide registration lists and equipment, voter registration requirements, and other features of state implementation of that act. The secretary of state shall provide a complaint form that requires the signature of the complainant, an affidavit and notarization, and the attachment of any supporting documentation. The form must indicate that any election judge, while serving, is deemed a notary public for purposes of Public Law 107-252, section 402.

Subd. 2. Political subdivisions. (a) The procedure in this subdivision applies if a complaint under subdivision 1 pertains to a town, city, school, or county employee or official.

(b) The secretary of state must provide the town clerk, city clerk, school district clerk, or county auditor with a copy of the complaint within three business days of receiving it.

(c) The town clerk, city clerk, school district clerk, or county auditor has 20 days to either reach an agreement with the complainant or file a written response to the complaint with the secretary of state.

(d) The secretary of state shall provide the complainant with a copy of the response and an opportunity for a hearing on the record.

(e) If a hearing on the record is requested, the town clerk, city clerk, school district clerk, or county auditor must be given notice and the opportunity to participate.

(f) The secretary of state shall issue a final determination, and, if necessary, a remedial plan, no later than 90 days after the filing of the complaint. If the secretary of state fails to issue the determination within 90 days, the secretary of state must provide alternative dispute resolution for the disposition of the complaint. That process must be completed within 60 days of its commencement.

Subd. 3. Secretary of state. (a) The procedure in this subdivision applies if a complaint under subdivision 1 pertains to the secretary of state.

(b) The secretary of state must forward the complaint to the Office of Administrative Hearings within three business days after receiving it.

(c) The secretary of state has 20 days to either reach an agreement with the complainant or file a written response to the complaint with the Office of Administrative Hearings.

(d) The Office of Administrative Hearings must provide the complainant with a copy of the response and an opportunity for a hearing on the record.

(e) If a hearing on the record is requested, the secretary of state must be given notice and an opportunity to participate.

(f) The Office of Administrative Hearings must issue a final determination and remedial plan if necessary no later than 90 days after the filing of the complaint. If the Office of Administrative Hearings fails to issue the determination within 90 days, it must provide alternative dispute resolution for the disposition of the complaint. That process must be completed within 60 days of its commencement.

Subd. 4. Application of chapter 14. Proceedings under this section are not subject to chapter 14.

Subd. 5. Appeal. A determination made under subdivision 2 is not an agency determination subject to appellate review. Either party may initiate an appeal from the secretary of state's final order in the district court in the county where the town, city, or county employee or official is employed.

Subd. 6. Review. A determination made under subdivision 3 is subject to appellate review.

History: 1Sp2003 c 7 s 2






Chapter 201 — ELIGIBILITY AND REGISTRATION OF VOTERS

Section 201.01 — DEFINITIONS.

The definitions in chapter 200 apply to this chapter.

History: 1959 c 675 art 2 s 1; 1981 c 29 art 2 s 1



Section 201.014 — ELIGIBILITY TO VOTE.

Subdivision 1. Requirements. Except as provided in subdivision 2, an individual who meets the following requirements at the time of an election is eligible to vote. The individual must:

(1) be 18 years of age or older;

(2) be a citizen of the United States; and

(3) maintain residence in Minnesota for 20 days immediately preceding the election.

Subd. 2. Not eligible. The following individuals are not eligible to vote. Any individual:

(1) convicted of treason or any felony whose civil rights have not been restored;

(2) under a guardianship in which the court order revokes the ward's right to vote; or

(3) found by a court of law to be legally incompetent.

Subd. 3. Penalty. Any individual who votes who knowingly is not eligible to vote is guilty of a felony.

History: 1981 c 29 art 2 s 2; 1986 c 444; 2003 c 12 art 2 s 2; 2005 c 10 art 4 s 3; 2005 c 156 art 6 s 14



Section 201.016 — RESIDENCE REQUIREMENTS FOR VOTING; VIOLATIONS; PENALTY.

Subdivision 1. Determination of residence. An eligible voter may vote only in the precinct in which the voter maintains residence. The residence of a voter shall be determined in accordance with section 200.031.

Subd. 1a. Violations; penalty. (a) The county auditor shall mail a notice to any voter who the county auditor can determine has: (1) provided the address at which the voter maintains residence, but was allowed to vote in a precinct other than the precinct in which the voter maintains residence; and (2) not voted in the wrong precinct previously. The notice must be in the form provided by the secretary of state.

(b) The county auditor shall mail a violation notice to any voter who otherwise voted in a precinct in which the voter did not maintain residence on election day. The county auditor shall also change the status of the voter in the statewide registration system to "challenged" and the voter shall be required to provide proof of residence to either the county auditor or to the election judges in the voter's precinct before voting in the next election. Any of the forms authorized by section 201.061 for registration at the polling place may be used for this purpose.

(c) A voter who votes in a precinct other than the precinct in which the voter maintains residence after receiving an initial violation notice as provided in this subdivision is guilty of a petty misdemeanor.

(d) A voter who votes in a precinct other than the precinct in which the voter maintains residence after having been found to have committed a petty misdemeanor under paragraph (b) is guilty of a misdemeanor.

(e) Reliance by the voter on inaccurate information regarding the location of the voter's polling place provided by the state, county, or municipality is an affirmative defense to a prosecution under this subdivision.

Subd. 2. [Repealed, 2014 c 264 s 31]

History: 1981 c 29 art 2 s 3; 1986 c 444; 1987 c 266 art 1 s 4; 1999 c 132 s 3,4; 1Sp2001 c 10 art 18 s 7; 2010 c 201 s 1



Section 201.018 — REGISTRATION FOR VOTING.

Subdivision 1. [Repealed, 1984 c 560 s 26]

Subd. 2. Registration required. An eligible voter must register in a manner specified by section 201.054, in order to vote in any primary, special primary, general, school district, or special election held in the county.

History: 1981 c 29 art 2 s 4; 1986 c 475 s 2; 1987 c 266 art 1 s 5



Section 201.021 — PERMANENT REGISTRATION SYSTEM.

A permanent system of voter registration by county is established, with a single, official, centralized, interactive computerized statewide voter registration list defined, maintained, and administered at the state level that contains the name and registration information of every legally registered voter in the state, and assigns a unique identifier to each legally registered voter in the state. The interactive computerized statewide voter registration list constitutes the official list of every legally registered voter in the state. The county auditor shall be chief registrar of voters and the chief custodian of the official registration records in each county. The secretary of state is responsible for defining, maintaining, and administering the centralized system.

History: 1973 c 676 s 3; 1975 c 204 s 94; 1981 c 29 art 2 s 5; 1984 c 560 s 2; 1987 c 361 s 2; 2004 c 293 art 1 s 1



Section 201.022 — STATEWIDE REGISTRATION SYSTEM.

Subdivision 1. Establishment. The secretary of state shall maintain a statewide voter registration system to facilitate voter registration and to provide a central database containing voter registration information from around the state. The system must be accessible to the county auditor of each county in the state. The system must also:

(1) provide for voters to submit their voter registration applications to any county auditor, the secretary of state, or the Department of Public Safety;

(2) provide for the definition, establishment, and maintenance of a central database for all voter registration information;

(3) provide for entering data into the statewide registration system;

(4) provide for electronic transfer of completed voter registration applications from the Department of Public Safety to the secretary of state or the county auditor;

(5) assign a unique identifier to each legally registered voter in the state;

(6) provide for the acceptance of the Minnesota driver's license number, Minnesota state identification number, and last four digits of the Social Security number for each voter record;

(7) coordinate with other agency databases within the state;

(8) allow county auditors and the secretary of state to add or modify information in the system to provide for accurate and up-to-date records;

(9) allow county auditors, municipal and school district clerks, and the secretary of state to have electronic access to the statewide registration system for review and search capabilities;

(10) provide security and protection of all information in the statewide registration system and ensure that unauthorized access is not allowed;

(11) provide access to municipal clerks to use the system;

(12) provide a system for each county to identify the precinct to which a voter should be assigned for voting purposes;

(13) provide daily reports accessible by county auditors on the driver's license numbers, state identification numbers, or last four digits of the Social Security numbers submitted on voter registration applications that have been verified as accurate by the secretary of state; and

(14) provide reports on the number of absentee ballots transmitted to and returned and cast by voters under section 203B.16.

The appropriate state or local official shall provide security measures to prevent unauthorized access to the computerized list established under section 201.021.

Subd. 2. Rules. The secretary of state shall make permanent rules necessary to administer the system required in subdivision 1.

Subd. 3. Consultation with local officials. The secretary of state must consult with representatives of local election officials in the development of the statewide voter registration system.

History: 1987 c 361 s 1; 1988 c 646 s 1; 1990 c 585 s 2; 1995 c 233 art 2 s 56; 1Sp2001 c 10 art 18 s 8; 2004 c 293 art 1 s 2; 2005 c 162 s 1



Section 201.023 — VOTER REGISTRATION.

Amounts received by the secretary of state to pay the cost of producing lists of registered voters under section 201.091, subdivision 5, by the statewide registration system must be deposited in the state treasury and credited to the general fund.

History: 1988 c 646 s 2; 1990 c 585 s 3; 1990 c 594 art 3 s 8



Section 201.054 — METHODS OF REGISTERING; PROHIBITIONS; PENALTY.

Subdivision 1. Registration. An individual may register to vote:

(1) at any time before the 20th day preceding any election as provided in section 201.061, subdivision 1;

(2) on the day of an election as provided in section 201.061, subdivision 3; or

(3) when submitting an absentee ballot, by enclosing a completed registration application as provided in section 203B.04, subdivision 4.

Subd. 2. Prohibitions; penalty. No individual shall intentionally:

(1) cause or attempt to cause the individual's name to be registered in any precinct if the individual is not eligible to vote;

(2) cause or attempt to cause the individual's name to be registered for the purpose of voting in more than one precinct;

(3) misrepresent the individual's identity when attempting to register to vote; or

(4) aid, abet, counsel, or procure any other individual to violate this subdivision.

A violation of this subdivision is a felony.

Subd. 3. Prohibited methods of compensation; penalty. (a) No individual may be compensated for the solicitation, collection, or acceptance of voter registration applications from voters for submission to the secretary of state, a county auditor, or other local election official in a manner in which payment is calculated by multiplying (1) either a set or variable payment rate, by (2) the number of voter registration applications solicited, collected, or accepted.

(b) No individual may be deprived of compensation or have compensation automatically reduced exclusively for failure to solicit, collect, or accept a minimum number of voter registration applications, and no individual may receive additional compensation for reaching or exceeding a minimum number of voter registration applications.

(c) A person who violates this subdivision is guilty of a petty misdemeanor.

History: 1981 c 29 art 2 s 6; 1986 c 444; 1987 c 361 s 3; 1990 c 585 s 4; 1999 c 132 s 5; 2008 c 244 art 1 s 2; art 2 s 2



Section 201.056 — SIGNATURE OF REGISTERED VOTER; MARKS ALLOWED.

An individual who is unable to write the individual's name shall be required to sign a registration application in the manner provided by section 645.44, subdivision 14. If the individual registers in person and signs by making a mark, the clerk or election judge accepting the registration shall certify the mark by signing the individual's name. If the individual registers by mail and signs by making a mark, the mark shall be certified by having a voter registered in the individual's precinct sign the individual's name and the voter's own name and give the voter's own address.

History: 1981 c 29 art 2 s 7; 1986 c 444; 2008 c 244 art 1 s 3



Section 201.061 — REGISTRATION ON OR BEFORE ELECTION DAY.

Subdivision 1. Prior to election day. (a) At any time except during the 20 days immediately preceding any regularly scheduled election, an eligible voter or any individual who will be an eligible voter at the time of the next election may register to vote in the precinct in which the voter maintains residence by completing a voter registration application as described in section 201.071, subdivision 1. A completed application may be submitted:

(1) in person or by mail to the county auditor of that county or to the Secretary of State's Office; or

(2) electronically through a secure Web site that shall be maintained by the secretary of state for this purpose, if the applicant has an e-mail address and provides the applicant's verifiable Minnesota driver's license number, Minnesota state identification card number, or the last four digits of the applicant's Social Security number.

A registration that is received in person or by mail no later than 5:00 p.m. on the 21st day preceding any election, or a registration received electronically through the secretary of state's secure Web site no later than 11:59 p.m. on the 21st day preceding any election, shall be accepted. An improperly addressed or delivered registration application shall be forwarded within two working days after receipt to the county auditor of the county where the voter maintains residence. A state or local agency or an individual that accepts completed voter registration applications from a voter must submit the completed applications to the secretary of state or the appropriate county auditor within ten calendar days after the applications are dated by the voter.

(b) An application submitted electronically under paragraph (a), clause (2), may only be transmitted to the county auditor for processing if the secretary of state has verified the application information matches the information in a government database associated with the applicant's driver's license number, state identification card number, or Social Security number. The secretary of state must review all unverifiable voter registration applications submitted electronically for evidence of suspicious activity and must forward any such application to an appropriate law enforcement agency for investigation.

An individual may not electronically submit a voter registration application on behalf of any other individual.

(c) For purposes of this section, mail registration is defined as a voter registration application delivered to the secretary of state, county auditor, or municipal clerk by the United States Postal Service or a commercial carrier.

Subd. 1a. Incomplete registration by mail. If the county auditor determines that a voter who has submitted a voter registration application by mail has not previously voted in this state for a federal office and has also not presented a document authorized for election day registration in section 201.061, subdivision 3, to the auditor, and the county auditor is unable to verify the voter's driver's license, state identification, or last four digits of the voter's Social Security number as provided by the voter on the voter registration application, then the county auditor must notify the voter that the registration is incomplete and to complete registration by using one of the following methods:

(1) presenting to the auditor more than 20 days before the election a document authorized for election day registration in section 201.061, subdivision 3;

(2) registering in person before or on election day;

(3) if voting by absentee ballot or by mail, following election day registration procedures for absentee voters as described in section 203B.04, subdivision 4; or

(4) providing proof of residence by any of the methods authorized for election day registration in section 201.061, subdivision 3.

Subd. 2. [Repealed, 1990 c 585 s 34]

Subd. 3. Election day registration. (a) An individual who is eligible to vote may register on election day by appearing in person at the polling place for the precinct in which the individual maintains residence, by completing a registration application, making an oath in the form prescribed by the secretary of state and providing proof of residence. An individual may prove residence for purposes of registering by:

(1) presenting a driver's license or Minnesota identification card issued pursuant to section 171.07;

(2) presenting any document approved by the secretary of state as proper identification;

(3) presenting one of the following:

(i) a current valid student identification card from a postsecondary educational institution in Minnesota, if a list of students from that institution has been prepared under section 135A.17 and certified to the county auditor in the manner provided in rules of the secretary of state; or

(ii) a current student fee statement that contains the student's valid address in the precinct together with a picture identification card; or

(4) having a voter who is registered to vote in the precinct, or an employee employed by and working in a residential facility in the precinct and vouching for a resident in the facility, sign an oath in the presence of the election judge vouching that the voter or employee personally knows that the individual is a resident of the precinct. A voter who has been vouched for on election day may not sign a proof of residence oath vouching for any other individual on that election day. A voter who is registered to vote in the precinct may sign up to eight proof-of-residence oaths on any election day. This limitation does not apply to an employee of a residential facility described in this clause. The secretary of state shall provide a form for election judges to use in recording the number of individuals for whom a voter signs proof-of-residence oaths on election day. The form must include space for the maximum number of individuals for whom a voter may sign proof-of-residence oaths. For each proof-of-residence oath, the form must include a statement that the individual: (i) is registered to vote in the precinct or is an employee of a residential facility in the precinct, (ii) personally knows that the voter is a resident of the precinct, and (iii) is making the statement on oath. The form must include a space for the voter's printed name, signature, telephone number, and address.

The oath required by this subdivision and Minnesota Rules, part 8200.9939, must be attached to the voter registration application.

(b) The operator of a residential facility shall prepare a list of the names of its employees currently working in the residential facility and the address of the residential facility. The operator shall certify the list and provide it to the appropriate county auditor no less than 20 days before each election for use in election day registration.

(c) "Residential facility" means transitional housing as defined in section 256E.33, subdivision 1; a supervised living facility licensed by the commissioner of health under section 144.50, subdivision 6; a nursing home as defined in section 144A.01, subdivision 5; a residence registered with the commissioner of health as a housing with services establishment as defined in section 144D.01, subdivision 4; a veterans home operated by the board of directors of the Minnesota Veterans Homes under chapter 198; a residence licensed by the commissioner of human services to provide a residential program as defined in section 245A.02, subdivision 14; a residential facility for persons with a developmental disability licensed by the commissioner of human services under section 252.28; group residential housing as defined in section 256I.03, subdivision 3; a shelter for battered women as defined in section 611A.37, subdivision 4; or a supervised publicly or privately operated shelter or dwelling designed to provide temporary living accommodations for the homeless.

(d) For tribal band members, an individual may prove residence for purposes of registering by:

(1) presenting an identification card issued by the tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the name, address, signature, and picture of the individual; or

(2) presenting an identification card issued by the tribal government of a tribe recognized by the Bureau of Indian Affairs, United States Department of the Interior, that contains the name, signature, and picture of the individual and also presenting one of the documents listed in Minnesota Rules, part 8200.5100, subpart 2, item B.

(e) A county, school district, or municipality may require that an election judge responsible for election day registration initial each completed registration application.

Subd. 4. Registration by election judges; procedures. Registration at the polling place on election day shall be conducted by the election judges. Before registering an individual to vote at the polling place, the election judge must review any list of absentee election day registrants provided by the county auditor or municipal clerk to see if the person has already voted by absentee ballot. If the person's name appears on the list, the election judge must not allow the individual to register or to vote in the polling place. The election judge who registers an individual at the polling place on election day shall not handle that voter's ballots at any time prior to the opening of the ballot box after the voting ends. Registration applications and forms for oaths shall be available at each polling place. If an individual who registers on election day proves residence by oath of a registered voter, the form containing the oath shall be attached to the individual's registration application. Registration applications completed on election day shall be forwarded to the county auditor who shall add the name of each voter to the registration system unless the information forwarded is substantially deficient. A county auditor who finds an election day registration substantially deficient shall give written notice to the individual whose registration is found deficient. An election day registration shall not be found deficient solely because the individual who provided proof of residence was ineligible to do so.

Subd. 5. Unregistered voters; penalty. No election judge in any precinct in which registration is required may receive the vote at any election of any individual whose name is not registered in a manner specified in section 201.054, subdivision 1 or not recorded under section 203B.19. A violation of this subdivision is a felony.

Subd. 6. Precinct map. Except as otherwise provided by this subdivision, the county auditor shall provide each precinct with an accurate precinct map or precinct finder to assist the election judges in determining whether an address is located in that precinct. A county auditor may delegate this responsibility as provided in section 201.221, subdivision 4, to a municipal or school district clerk who prepares precinct maps as provided in section 204B.14, subdivision 5.

Subd. 7. Record of attempted registrations. The election judge responsible for election day registration shall attempt to keep a record of the number of individuals who attempt to register on election day but who cannot provide proof of residence as required by this section. The record shall be forwarded to the county auditor with the election returns for that precinct.

Subd. 8. Web site security. (a) The secretary of state shall maintain a log of each Internet Protocol address used to submit a voter registration application electronically under subdivision 1, paragraph (a), clause (2), and must monitor the log, volume of Web site use, and other appropriate indicators for suspicious activity. Evidence of suspicious activity that cannot be resolved by the secretary of state must be forwarded to an appropriate law enforcement agency for investigation.

(b) The electronic registration system must be secure. The Web site shall maintain the confidentiality of all users and preserve the integrity of the data submitted. The secretary of state shall employ security measures to ensure the accuracy and integrity of voter registration applications submitted electronically pursuant to this section. All data sent and received through the Web site must be encrypted.

(c) The secretary of state must provide ongoing testing and monitoring to ensure continued security. The secretary of state must work with the chief information officer as defined in section 16E.01, subdivision 1, or another security expert to annually assess the security of the system. The security assessment must include a certification signed by the secretary of state that states that adequate security measures are in place. The certification must also be signed by the chief information officer or another security expert affirming that the assessment is accurate. The secretary of state must submit the security assessment to the legislative auditor and to the chairs and ranking minority members of the committees in the senate and house of representatives with primary jurisdiction over elections by January 1 of each year, except that the first annual security assessment must be submitted by September 30, 2014, and no report is required for January 1, 2015.

(d) In developing the electronic voter registration system, the secretary of state must consult with the chief information officer or the chief's designee to ensure the site is secure.

History: 1973 c 676 s 4; 1974 c 583 s 1,2; 1977 c 395 s 1,2; 1978 c 714 s 1,30; 1981 c 29 art 2 s 8; 1981 c 217 s 3; 2Sp1981 c 2 s 1; 1983 c 253 s 1; 1984 c 560 s 3; 1986 c 444; 1987 c 266 art 1 s 6,7; 1987 c 361 s 4; 1990 c 585 s 5; 1991 c 227 s 4; 1997 c 147 s 2; 2000 c 467 s 5; 2002 c 394 s 1; 2004 c 293 art 1 s 3-5; 2005 c 98 art 1 s 24; 2005 c 156 art 6 s 15; 2006 c 242 s 13,14; 2008 c 244 art 1 s 4; art 2 s 3; 2010 c 194 s 1; 2010 c 201 s 2; 2013 c 131 art 2 s 7; 2014 c 185 s 2,3; 2014 c 264 s 3,4



Section 201.071 — REGISTRATION APPLICATIONS.

Subdivision 1. Form. Both paper and electronic voter registration applications must contain the same information unless otherwise provided by law. A voter registration application must contain spaces for the following required information: voter's first name, middle name, and last name; voter's previous name, if any; voter's current address; voter's previous address, if any; voter's date of birth; voter's municipality and county of residence; voter's telephone number, if provided by the voter; date of registration; current and valid Minnesota driver's license number or Minnesota state identification number, or if the voter has no current and valid Minnesota driver's license or Minnesota state identification, the last four digits of the voter's Social Security number; and voter's signature. The paper registration application may include the voter's e-mail address, if provided by the voter. The electronic voter registration application must include the voter's e-mail address. The registration application may include the voter's interest in serving as an election judge, if indicated by the voter. The application must also contain the following certification of voter eligibility:

"I certify that I:

(1) will be at least 18 years old on election day;

(2) am a citizen of the United States;

(3) will have resided in Minnesota for 20 days immediately preceding election day;

(4) maintain residence at the address given on the registration form;

(5) am not under court-ordered guardianship in which the court order revokes my right to vote;

(6) have not been found by a court to be legally incompetent to vote;

(7) have the right to vote because, if I have been convicted of a felony, my felony sentence has expired (been completed) or I have been discharged from my sentence; and

(8) have read and understand the following statement: that giving false information is a felony punishable by not more than five years imprisonment or a fine of not more than $10,000, or both."

The certification must include boxes for the voter to respond to the following questions:

"(1) Are you a citizen of the United States?" and

"(2) Will you be 18 years old on or before election day?"

And the instruction:

"If you checked 'no' to either of these questions, do not complete this form."

The form of the voter registration application and the certification of voter eligibility must be as provided in this subdivision and approved by the secretary of state. Voter registration forms authorized by the National Voter Registration Act must also be accepted as valid. The federal postcard application form must also be accepted as valid if it is not deficient and the voter is eligible to register in Minnesota.

An individual may use a voter registration application to apply to register to vote in Minnesota or to change information on an existing registration.

Subd. 2. Instructions. A registration application shall be accompanied by instructions specifying the manner and method of registration, the qualifications for voting, the penalties for false registration, and the availability of registration and voting assistance for elderly and disabled individuals and residents of health care facilities and hospitals. The instructions must indicate that if the voter does not have a valid Minnesota driver's license or identification card, the last four digits of the voter's Social Security number must be provided, unless the voter does not have a Social Security number. If, prior to election day, a person requests the instructions in Braille, audio format, or in a version printed in 16-point bold type with 24-point leading, the county auditor shall provide them in the form requested. The secretary of state shall prepare Braille and audio copies and make them available.

Subd. 3. Deficient registration. No voter registration application is deficient if it contains the voter's name, address, date of birth, current and valid Minnesota driver's license number or Minnesota state identification number, or if the voter has no current and valid Minnesota driver's license or Minnesota state identification number, the last four digits of the voter's Social Security number, if the voter has been issued a Social Security number, prior registration, if any, and signature. The absence of a zip code number does not cause the registration to be deficient. Failure to check a box on an application form that a voter has certified to be true does not cause the registration to be deficient. The election judges shall request an individual to correct a voter registration application if it is deficient or illegible. No eligible voter may be prevented from voting unless the voter's registration application is deficient or the voter is duly and successfully challenged in accordance with section 201.195 or 204C.12.

A voter registration application accepted prior to August 1, 1983, is not deficient for lack of date of birth. The county or municipality may attempt to obtain the date of birth for a voter registration application accepted prior to August 1, 1983, by a request to the voter at any time except at the polling place. Failure by the voter to comply with this request does not make the registration deficient.

A voter registration application accepted before January 1, 2004, is not deficient for lack of a valid Minnesota driver's license or state identification number or the last four digits of a Social Security number. A voter registration application submitted by a voter who does not have a Minnesota driver's license or state identification number, or a Social Security number, is not deficient for lack of any of these numbers.

A voter registration application submitted electronically through the Web site of the secretary of state prior to April 30, 2014, is not invalid as a result of its electronic submission.

Subd. 4. Change of registration. A county auditor who receives a registration application indicating that an individual was previously registered in a different county in Minnesota shall update the voter's record electronically through the statewide registration system in the manner prescribed by the secretary of state. A county auditor who receives a registration application or notification requiring a change of registration records under this subdivision as a result of an election day registration shall also check the statewide registration system to determine whether the individual voted in more than one precinct in the most recent election.

Subd. 5. [Repealed, 1990 c 585 s 34]

Subd. 6. [Repealed, 1990 c 585 s 34]

Subd. 7. [Repealed, 1983 c 124 s 6]

Subd. 8. School district assistance. School districts shall assist county auditors in determining the school district in which a voter resides.

History: 1973 c 676 s 5; 1974 c 583 s 3,4; 1977 c 395 s 3; 1978 c 714 s 2,30; 1981 c 29 art 2 s 9; 1981 c 92 s 1; 1983 c 124 s 1-3; 1983 c 303 s 1; 1984 c 471 s 1; 1984 c 628 art 3 s 11; 1986 c 444; 1987 c 175 s 1; 1987 c 266 art 1 s 8,9; 1987 c 361 s 5; 1988 c 646 s 3; 1990 c 453 s 1; 1990 c 585 s 6,7; 1993 c 223 s 1; 1997 c 147 s 3; 2004 c 293 art 1 s 6-8; 2005 c 10 art 4 s 4; 2005 c 56 s 1; 2005 c 156 art 6 s 16; 2008 c 244 art 2 s 4,5; 2013 c 131 art 2 s 8; 2014 c 185 s 4,5; 2015 c 70 art 1 s 8



Section 201.081 — REGISTRATION FILES.

Subdivision 1. Statewide registration system. (a) The statewide registration system is the official record of registered voters. The voter registration applications and the terminal providing access to the statewide registration system must be under the control of the county auditor or the public official to whom the county auditor has delegated the responsibility for maintaining voter registration records. The voter registration applications and terminals providing access to the statewide registration system must not be removed from the control of the county auditor except as provided in this section. The county auditor may make photographic copies of voter registration applications in the manner provided by section 138.17.

(b) A properly completed voter registration application that has been submitted electronically or in paper form to the secretary of state or a county auditor must be maintained by the secretary of state or the county auditor for at least 22 months after the date that the information on the application is entered into the database of the statewide registration system. The secretary of state or the county auditor may dispose of the applications after retention for 22 months in the manner provided by section 138.17.

(c) Data contained on a voter registration application submitted electronically through the secure Web site established in section 201.061, subdivision 1, must be maintained in its original form, in a manner suitable for printing, for the period required by this section. The Internet Protocol address used to submit an application electronically must be maintained with the voter registration application data.

Subd. 2. Exception. The secretary of state may maintain voter records of participants of the Safe at Home program for the purposes of chapter 5B.

History: 1973 c 676 s 6; 1976 c 223 s 4; 1978 c 714 s 30; 1981 c 29 art 2 s 10; 1987 c 361 s 6; 1990 c 585 s 8; 1993 c 223 s 2; 1997 c 147 s 4; 2008 c 244 art 2 s 6; 2009 c 86 art 1 s 29; 2014 c 185 s 6; 2014 c 264 s 5



Section 201.091 — REGISTERED VOTER LISTS; REPORTS; REGISTRATION PLACES.

Subdivision 1. Master list. Each county auditor shall prepare and maintain a current list of registered voters in each precinct in the county which is known as the master list. The master list must be created by entering each completed voter registration application received by the county auditor into the statewide registration system. It must show the name, residence address, and date of birth of each voter registered in the precinct. The information contained in the master list may only be made available to public officials for purposes related to election administration, jury selection, and in response to a law enforcement inquiry concerning a violation of or failure to comply with any criminal statute or state or local tax statute.

Subd. 2. Corrected list. By February 15 of each year, the secretary of state shall prepare the master list for each county auditor. The records in the statewide registration system must be periodically corrected and updated by the county auditor. An updated master list for each precinct must be available for absentee voting at least 46 days before each election. A final corrected master list must be available seven days before each election.

Subd. 3. [Repealed, 1990 c 585 s 34]

Subd. 4. Public information lists. The county auditor shall make available for inspection a public information list which must contain the name, address, year of birth, and voting history of each registered voter in the county. The list must include the party choice of any voter who voted in the most recent presidential nomination primary. The telephone number must be included on the list if provided by the voter. The public information list may also include information on voting districts. The county auditor may adopt reasonable rules governing access to the list. No individual inspecting the public information list shall tamper with or alter it in any manner. No individual who inspects the public information list or who acquires a list of registered voters prepared from the public information list may use any information contained in the list for purposes unrelated to elections, political activities, or law enforcement. The secretary of state may provide copies of the public information lists and other information from the statewide registration system for uses related to elections, political activities, or in response to a law enforcement inquiry from a public official concerning a failure to comply with any criminal statute or any state or local tax statute.

Before inspecting the public information list or obtaining a list of voters or other information from the list, the individual shall provide identification to the public official having custody of the public information list and shall state in writing that any information obtained from the list will not be used for purposes unrelated to elections, political activities, or law enforcement. Requests to examine or obtain information from the public information lists or the statewide registration system must be made and processed in the manner provided in the rules of the secretary of state.

Upon receipt of a statement signed by the voter that withholding the voter's name from the public information list is required for the safety of the voter or the voter's family, the secretary of state and county auditor must withhold from the public information list the name of a registered voter.

[See Note.]

Subd. 5. Copy of list to registered voter. The county auditors and the secretary of state shall provide copies of the public information lists in electronic or other media to any voter registered in Minnesota within ten days of receiving a written or electronic request accompanied by payment of the cost of reproduction. The county auditors and the secretary of state shall make a copy of the list available for public inspection without cost. An individual who inspects or acquires a copy of a public information list may not use any information contained in it for purposes unrelated to elections, political activities, or law enforcement.

Subd. 6. [Repealed, 1983 c 303 s 24]

Subd. 7. [Repealed, 1983 c 303 s 24]

Subd. 8. Registration places. Each county auditor shall designate a number of public buildings in those political subdivisions of the county where preregistration of voters is allowed as provided in section 201.061, subdivision 1, where eligible voters may register to vote.

An adequate supply of registration applications and instructions must be maintained at each designated location, and a designated individual must be available there to accept registration applications and transmit them to the county auditor.

A person who, because of disability, needs assistance in order to determine eligibility or to register must be assisted by a designated individual. Assistance includes but is not limited to reading the registration form and instructions and filling out the registration form as directed by the eligible voter.

Subd. 9. Restricted data. A list provided for public inspection or purchase, or in response to a law enforcement inquiry, must not include a voter's date of birth or any part of a voter's Social Security number, driver's license number, identification card number, military identification card number, or passport number.

History: 1973 c 676 s 7; 1974 c 55 s 1; 1976 c 223 s 1-3; 1977 c 96 s 1; 1977 c 395 s 4-6; 1978 c 714 s 30; 1981 c 29 art 2 s 11; 1984 c 471 s 2; 1985 c 31 s 1; 1986 c 444; 1987 c 175 s 2; 1988 c 646 s 4,5; 1990 c 585 s 9; 1991 c 227 s 5,6; 1991 c 349 s 28; 2004 c 293 art 1 s 9-11; 2005 c 56 s 1; 2005 c 156 art 6 s 17,18; 2008 c 190 s 1; 2008 c 244 art 2 s 7,8; 2012 c 208 s 1; 2013 c 131 art 2 s 9; 2014 c 264 s 6; 2016 c 162 s 1

NOTE: The amendment to subdivision 4 by Laws 2016, chapter 162, section 1, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 201.096 — SCHOOL ELECTIONS; USE OF VOTER REGISTRATION SYSTEM.

The county auditor shall allow independent or special school districts to use the necessary portions of the statewide registration system for school district elections. The county auditor may impose reasonable requirements to preserve the security and integrity of the system. The county auditor and the school district shall provide by agreement for the details of the use of the system by the school district. The school board may designate a member of the board or an employee as registration officer. The provisions of this chapter and chapter 203B relating to registration of voters apply to school district elections in which the statewide registration system is used.

History: 1990 c 585 s 10



Section 201.11 — PRECINCT BOUNDARIES; HOUSE NUMBER; STREET ADDRESS CHANGED, CHANGE OF FILES.

Subdivision 1. Precinct boundaries changed. When the boundaries of a precinct are changed, the county auditor shall immediately update the voter records for that precinct in the statewide voter registration system to accurately reflect those changes.

Subd. 2. House number or street address changed. If a municipality administratively changes the number or name of a street address of an existing residence, the municipal clerk shall promptly notify the county auditor and the county auditor shall immediately update the voter records of registered voters in the statewide voter registration system to accurately reflect that change. A municipality must not make a change to the number or name of a street address of an existing residence effective during the 45 days prior to any election in a jurisdiction which includes the affected residence.

History: 1959 c 675 art 2 s 11; 1973 c 676 s 8; 1981 c 29 art 2 s 13; 1993 c 223 s 3; 2010 c 201 s 3



Section 201.12 — PROPER REGISTRATION; VERIFICATION BY MAIL; CHALLENGES.

Subdivision 1. Notice of registration. To prevent fraudulent voting and to eliminate excess names, the county auditor may mail to any registered voter a notice stating the voter's name and address as they appear in the registration files. The notice shall request the voter to notify the county auditor if there is any mistake in the information.

Subd. 2. Moved within state. If any nonforwardable mailing from an election official is returned as undeliverable but with a permanent forwarding address in this state, the county auditor may change the voter's status to "inactive" in the statewide registration system and shall transmit a copy of the mailing to the auditor of the county in which the new address is located. If an election is scheduled to occur in the precinct in which the voter resides in the next 47 days, the county auditor shall promptly update the voter's address in the statewide voter registration system. If there is not an election scheduled, the auditor may wait to update the voter's address until after the next list of address changes is received from the secretary of state. Once updated, the county auditor shall mail to the voter a notice stating the voter's name, address, precinct, and polling place, except that if the voter's record is challenged due to a felony conviction, noncitizenship, name change, incompetence, or a court's revocation of voting rights of individuals under guardianship, the auditor must not mail the notice. The notice must advise the voter that the voter's voting address has been changed and that the voter must notify the county auditor within 21 days if the new address is not the voter's address of residence. The notice must state that it must be returned if it is not deliverable to the voter at the named address.

Subd. 3. Moved out of state. If any nonforwardable mailing from an election official is returned as undeliverable but with a permanent forwarding address outside this state, the county auditor shall promptly mail to the voter at the voter's new address a notice advising the voter that the voter's status in the statewide voter registration system will be changed to "inactive" unless the voter notifies the county auditor within 21 days that the voter is retaining the former address as the voter's address of residence. If the voter's record is challenged due to a felony conviction, lack of United States citizenship, legal incompetence, or court-ordered revocation of voting rights of persons under guardianship, the county auditor must not mail this notice. If the notice is not received by the deadline, the county auditor shall change the voter's status to "inactive" in the statewide voter registration system.

Subd. 4. Challenges. If any nonforwardable mailing from an election official is returned as undeliverable but with no forwarding address, the county auditor shall change the registrant's status to "challenged" in the statewide voter registration system. An individual challenged in accordance with this subdivision shall comply with the provisions of section 204C.12, before being allowed to vote. If a notice mailed at least 60 days after the return of the first nonforwardable mailing is also returned by the postal service, the county auditor shall change the registrant's status to "inactive" in the statewide voter registration system.

History: 1959 c 675 art 2 s 12; 1973 c 676 s 9; 1981 c 29 art 2 s 14; 1986 c 444; 1986 c 475 s 3; 1990 c 585 s 11; 1997 c 147 s 5; 1999 c 132 s 6; 2008 c 165 s 1,3; 2010 c 201 s 4; 2013 c 131 art 2 s 10



Section 201.121 — ENTRY OF NAMES; MAILED NOTICE.

Subdivision 1. Entry of registration information. (a) At the time a voter registration application is properly completed, submitted, and received in accordance with sections 201.061 and 201.071, the county auditor shall enter the information contained on it into the statewide registration system. Voter registration applications completed before election day must be entered into the statewide registration system within ten days after they have been submitted to the county auditor. Voter registration applications completed on election day must be entered into the statewide registration system within 42 days after the election, unless the county auditor notifies the secretary of state before the 42-day deadline has expired that the deadline will not be met.

(b) Upon receiving a completed voter registration application, the secretary of state may electronically transmit the information on the application to the appropriate county auditor as soon as possible for review by the county auditor before final entry into the statewide registration system. The secretary of state may mail the voter registration application to the county auditor.

(c) Within ten days after the county auditor has entered information from a voter registration application into the statewide registration system, the secretary of state shall compare the voter's name, date of birth, and driver's license number, state identification number, or the last four digits of the Social Security number with the same information contained in the Department of Public Safety database.

(d) The secretary of state shall provide a report to the county auditor on a weekly basis that includes a list of voters whose name, date of birth, or identification number have been compared with the same information in the Department of Public Safety database and cannot be verified as provided in this subdivision. The report must list separately those voters who have submitted a voter registration application by mail and have not voted in a federal election in this state.

(e) The county auditor shall compile a list of voters for whom the county auditor and the secretary of state are unable to conclude that information on the voter registration application and the corresponding information in the Department of Public Safety database relate to the same person.

(f) The county auditor shall send a notice of incomplete registration to any voter whose name appears on the list and change the voter's status to "incomplete." A voter who receives a notice of incomplete registration from the county auditor may either provide the information required to complete the registration at least 21 days before the next election or at the polling place on election day.

Subd. 2. Notice of registration; challenges. The county auditor shall mail a notice indicating the individual's name, address, precinct and polling place to each registered voter. The notice shall indicate that it must be returned if it is not deliverable to the voter at the named address. Upon return of the notice by the postal service, the county auditor shall change the registrant's status to "challenged" in the statewide registration system. An individual challenged in accordance with this subdivision shall comply with the provisions of section 204C.12, before being allowed to vote.

Subd. 3. Postelection sampling. Within ten days after an election, the county auditor shall send the notice required by subdivision 2 to a random sampling of the individuals registered on election day. The random sampling shall be determined in accordance with the rules of the secretary of state. As soon as practicable after the election, the county auditor shall mail the notice required by subdivision 2 to all other individuals registered on election day. If a notice is returned as not deliverable, the county auditor shall attempt to determine the reason for the return. A county auditor who does not receive or obtain satisfactory proof of an individual's eligibility to vote shall immediately notify the county attorney of all of the relevant information and the secretary of state of the numbers by precinct. By March 1 of every odd-numbered year, the secretary of state shall report to the chair and ranking minority members of the legislative committees with jurisdiction over elections the number of notices reported under this subdivision to the secretary of state for the previous state general election by county and precinct.

History: 1973 c 676 s 10; 1978 c 714 s 3,30; 1981 c 29 art 2 s 15; 1986 c 444; 1987 c 361 s 7; 1990 c 585 s 12,13; 1997 c 147 s 6; 2004 c 293 art 1 s 12; 2010 c 201 s 5



Section 201.13 — REPORT OF DECEASED VOTERS; CHANGES TO VOTER RECORDS.

Subdivision 1. Commissioner of health; reports of deceased residents. Pursuant to the Help America Vote Act of 2002, Public Law 107-252, the commissioner of health shall report monthly by electronic means to the secretary of state the name, address, date of birth, and county of residence of each individual 18 years of age or older who has died while maintaining residence in Minnesota since the last previous report. The secretary of state shall determine if any of the persons listed in the report are registered to vote and shall prepare a list of those registrants for each county auditor. Within 60 days after receiving the list from the secretary of state, the county auditor shall change the status of those registrants to "deceased" in the statewide voter registration system.

Subd. 1a. Social Security Administration; other reports of deceased residents. The secretary of state may determine if any of the persons listed on the Social Security Death Index or reported as deceased by the vital records department of another state are registered to vote and prepare a list of those registrants for each county auditor. The county auditor shall change the status of those registrants to "deceased" in the statewide voter registration system.

Subd. 2. Deceased nonresidents. After receiving notice of death of a voter who has died outside the county, the county auditor shall change the voter's status to "deceased." Notice must be in the form of a printed obituary or a written statement signed by a registered Minnesota voter.

Subd. 3. Use of change of address system. (a) At least once each month the secretary of state shall obtain a list of individuals registered to vote in this state who have filed with the United States Postal Service a change of their permanent address. The secretary of state may also periodically obtain a list of individuals with driver's licenses or state identification cards to identify those who are registered to vote who have applied to the Department of Public Safety for a replacement driver's license or state identification card with a different address, and a list of individuals for whom the Department of Public Safety received notification of a driver's license or state identification card cancellation due to a change of residency out of state. However, the secretary of state shall not load data derived from these lists into the statewide voter registration system within the 47 days before the state primary or 47 days before a November general election.

(b) If the address is changed to another address in this state, the secretary of state shall locate the precinct in which the voter resides, if possible. If the secretary of state is able to locate the precinct in which the voter resides, the secretary must transmit the information about the changed address by electronic means to the county auditor of the county in which the new address is located. For addresses for which the secretary of state is unable to determine the precinct, the secretary may forward information to the appropriate county auditors for individual review. If the voter has not voted or submitted a voter registration application since the address change, upon receipt of the information, the county auditor shall update the voter's address in the statewide voter registration system. The county auditor shall mail to the voter a notice stating the voter's name, address, precinct, and polling place, unless the voter's record is challenged due to a felony conviction, noncitizenship, name change, incompetence, or a court's revocation of voting rights of individuals under guardianship, in which case the auditor must not mail the notice. The notice must advise the voter that the voter's voting address has been changed and that the voter must notify the county auditor within 21 days if the new address is not the voter's address of residence. The notice must state that it must be returned if it is not deliverable to the voter at the named address.

(c) If the change of permanent address is to an address outside this state, the secretary of state shall notify by electronic means the auditor of the county where the voter formerly resided that the voter has moved to another state. If the voter has not voted or submitted a voter registration application since the address change, the county auditor shall promptly mail to the voter at the voter's new address a notice advising the voter that the voter's status in the statewide voter registration system will be changed to "inactive" unless the voter notifies the county auditor within 21 days that the voter is retaining the former address as the voter's address of residence, except that if the voter's record is challenged due to a felony conviction, noncitizenship, name change, incompetence, or a court's revocation of voting rights of individuals under guardianship, the auditor must not mail the notice. If the notice is not received by the deadline, the county auditor shall change the voter's status to "inactive" in the statewide voter registration system.

(d) If, in order to maintain voter registration records, the secretary of state enters an agreement to share information or data with an organization governed exclusively by a group of states, the secretary must first determine that the data security protocols are sufficient to safeguard the information or data shared. If required by such an agreement, the secretary of state may share the following data from the statewide voter registration system and data released to the secretary of state under section 171.12, subdivision 7a:

(1) name;

(2) date of birth;

(3) address;

(4) driver's license or state identification card number;

(5) the last four digits of an individual's Social Security number; and

(6) the date that an individual's record was last updated.

If the secretary of state enters into such an agreement, the secretary and county auditors must process changes to voter records based upon that data in accordance with this section. Except as otherwise provided in this subdivision, when data is shared with the secretary of state by another state, the secretary of state must maintain the same data classification that the data had while it was in the possession of the state providing the data.

Subd. 4. Request for removal of voter record. If a voter makes a written request for removal of the voter's record, the county auditor shall inactivate the record of the voter in the statewide voter registration system.

History: 1959 c 675 art 2 s 13; 1973 c 676 s 11; 1981 c 29 art 2 s 16; 1987 c 361 s 8; 1989 c 7 s 1; 1991 c 227 s 7; 1993 c 101 s 1; 1993 c 223 s 4,5; 1994 c 465 art 3 s 63; 1997 c 147 s 7,8; 1999 c 132 s 7; 2004 c 293 art 1 s 13; 2008 c 165 s 2,3; 2010 c 201 s 6; 2013 c 131 art 2 s 11; 2014 c 238 s 2; 2014 c 264 s 7



Section 201.14 — COURT ADMINISTRATOR OF DISTRICT COURT; REPORT CHANGES OF NAMES.

The state court administrator shall regularly report by electronic means to the secretary of state the name, address, and, if available, driver's license or state identification card number of each individual, 18 years of age or over, whose name was changed since the last report, by marriage, divorce, or any order or decree of the court. The secretary of state shall determine if any of the persons in the report are registered to vote under their previous name and shall prepare a list of those registrants for each county auditor. Upon receipt of the list, the county auditor shall make the change in the voter's record and mail to the voter the notice of registration required by section 201.121, subdivision 2. A notice must not be mailed if the voter's record is challenged due to a felony conviction, lack of United States citizenship, legal incompetence, or court-ordered revocation of voting rights of persons under guardianship.

History: 1959 c 675 art 2 s 14; 1973 c 676 s 12; 1973 c 725 s 38; 1977 c 395 s 7; 1981 c 29 art 2 s 17; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 2010 c 201 s 7; 2013 c 131 art 2 s 12



Section 201.15 — DISTRICT JUDGE, REPORT GUARDIANSHIPS AND COMMITMENTS.

Subdivision 1. Guardianships and incompetents. Pursuant to the Help America Vote Act of 2002, Public Law 107-252, the state court administrator shall report regularly by electronic means to the secretary of state the name, address, date of birth, and, if available, driver's license or state identification card number of each individual 18 years of age or over, who since the last report:

(1) was placed under a guardianship in which the court order revokes the ward's right to vote; or

(2) was adjudged legally incompetent.

The court administrator shall also report the same information for each individual transferred to the jurisdiction of the court who meets a condition specified in clause (1) or (2). The secretary of state shall determine if any of the persons in the report is registered to vote and shall prepare a list of those registrants for the county auditor. The county auditor shall change the status on the record in the statewide registration system of any individual named in the report to indicate that the individual is not eligible to reregister or vote.

Subd. 2. Guardianship termination or modification. Pursuant to the Help America Vote Act of 2002, Public Law 107-252, the state court administrator shall report regularly by electronic means to the secretary of state the name, address, date of birth, and, if available, driver's license or state identification card number of each individual whose guardianship was modified to restore the ward's right to vote or whose guardianship was terminated by order of the court under section 524.5-317 after being ineligible to vote for any of the reasons specified in subdivision 1. The secretary of state shall determine if any of the persons in the report is registered to vote and shall prepare a list of those registrants for the county auditor. The county auditor shall change the status on the voter's record in the statewide registration system to "active."

History: 1959 c 675 art 2 s 15; 1961 c 697 s 1; 1967 c 839 s 2; 1973 c 676 s 13; 1973 c 725 s 39; 1978 c 714 s 4; 1979 c 43 s 1; 1981 c 29 art 2 s 18; 1986 c 475 s 4; 1987 c 361 s 9; 1993 c 223 s 6; 1Sp1994 c 1 art 2 s 20; 1995 c 186 s 50; 1995 c 189 s 8; 1996 c 277 s 1; 1997 c 147 s 9; 1998 c 376 s 1; 2003 c 12 art 2 s 3; 2004 c 293 art 1 s 14; 2005 c 10 art 4 s 5; 2005 c 156 art 6 s 19; 2010 c 201 s 8,9



Section 201.155 — REPORT ON FELONY CONVICTIONS.

Pursuant to the Help America Vote Act of 2002, Public Law 107-252, the state court administrator shall report regularly by electronic means to the secretary of state the name, address, date of birth, and, if available, driver's license or state identification card number, date of sentence, effective date of the sentence, and county in which the conviction occurred of each person who has been convicted of a felony. The state court administrator shall also report the name, address, and date of birth of each person previously convicted of a felony whose civil rights have been restored. The secretary of state shall determine if any of the persons in the report is registered to vote and shall prepare a list of those registrants for each county auditor. The county auditor shall change the status of those registrants in the appropriate manner in the statewide registration system.

History: 1997 c 147 s 10; 2004 c 293 art 1 s 15; 2010 c 201 s 10



Section 201.157 — USE OF DEPARTMENT OF CORRECTIONS DATA.

(a) The commissioner of corrections shall make electronic data available to the secretary of state on individuals 18 years of age or older who are currently:

(1) serving felony sentences under the commissioner's jurisdiction; or

(2) on probation for felony offenses that would result in the loss of civil rights, as indicated by the statewide supervision system established under section 241.065.

The data must include the name, date of birth, last known residential address that is not a correctional facility, and, if available, corrections' state identification number, and the driver's license or state identification card number, and, if an individual has completed the sentence, the date of discharge.

(b) The secretary of state must determine if any data newly indicates that:

(1) an individual with an active voter registration in the statewide voter registration system is currently serving a felony sentence under the commissioner's jurisdiction or is on probation for a felony offense that would result in the loss of civil rights and the individual's voter record does not already have a challenged status due to a felony conviction;

(2) an individual with an active voter registration in the statewide voter registration system who is currently serving a felony sentence under the commissioner's jurisdiction or who is on probation for a felony offense that would result in the loss of civil rights appears to have registered to vote or to have voted during a period when the individual's civil rights were revoked; and

(3) an individual with a voter record that has a challenged status due to a felony conviction who was serving a felony sentence under the commissioner's jurisdiction or who has been on probation for a felony offense that would result in the loss of civil rights has been discharged from a sentence.

The secretary of state shall prepare a list of the registrants included under clause (1), (2), or (3) for each county auditor. For individuals under clause (1), the county auditor shall challenge the individual's record in the statewide voter registration system. The county auditor must provide information to the county attorney about individuals under clause (2) for the county attorney's investigation. For individuals under clause (3), the county auditor must determine if the challenge status should be removed from the voter record for the individual, and if so, must remove the challenge.

The secretary of state must make the required determinations and provide the required lists to the county auditors at least monthly.

For each state general election that occurs prior to the statewide voter registration system being programmed to generate lists as required by this section, the secretary of state must make the determination and provide lists to the county auditors between 30 and 60 days before the election and again between six and ten weeks after the election. In the year following that state election, the secretary of state must make this determination and provide lists to the county auditors again as part of the annual list maintenance.

History: 2010 c 201 s 11; 2013 c 131 art 3 s 2



Section 201.158 — USE OF DEPARTMENT OF PUBLIC SAFETY DATA.

As required by the Help America Vote Act of 2002, Public Law 107-252, the commissioner of public safety shall make electronic data on citizenship available to the secretary of state. The secretary of state must determine whether the data newly indicates that any individuals who have active records in the statewide voter registration system are not citizens. The secretary of state shall prepare a list of those voters for each county auditor at least monthly. The county auditor shall change the status of those registrants in the statewide voter registration system to reflect that they are challenged based upon their citizenship and must notify the county attorney.

History: 2010 c 201 s 12; 2015 c 70 art 1 s 9



Section 201.161 — DRIVER'S LICENSE AND IDENTIFICATION CARD APPLICATIONS.

The Department of Public Safety shall change its applications for an original, duplicate, or change of address driver's license or identification card so that the forms may also serve as voter registration applications. The forms must contain spaces for all information collected by voter registration applications prescribed by the secretary of state. Applicants for driver's licenses or identification cards must be asked if they want to register to vote at the same time and that information must be transmitted at least weekly by electronic means to the secretary of state. Pursuant to the Help America Vote Act of 2002, Public Law 107-252, the computerized driver's license record containing the voter's name, address, date of birth, driver's license number or state identification number, county, town, and city must be made available for access by the secretary of state and interaction with the statewide voter registration system.

History: 1977 c 395 s 8; 1981 c 29 art 2 s 19; 1987 c 361 s 10; 2004 c 293 art 1 s 16; art 2 s 9



Section 201.1611 — POSTSECONDARY INSTITUTION AND SCHOOL DISTRICT VOTER REGISTRATION.

Subdivision 1. Forms. All postsecondary institutions that enroll students accepting state or federal financial aid shall provide voter registration forms to each student as early as possible in the fall quarter. All school districts shall make available voter registration applications each May and September to all students registered as students of the school district who will be eligible to vote at the next election after those months. A school district has no obligation to provide voter registration applications to students who participate in a postsecondary education option program or who otherwise reside in the district but do not attend a school operated by the district. A school district fulfills its obligation to a student under this section if it provides a voter registration application to the student one time. The forms must contain spaces for the information required in section 201.071, subdivision 1, and applicable rules of the secretary of state. The institutions and school districts may request these forms from the secretary of state. Institutions shall consult with their campus student government in determining the most effective means of distributing the forms and in seeking to facilitate election day registration of students under section 201.061, subdivision 3. School districts must advise students that completion of the voter registration application is not a school district requirement.

Subd. 2. Student voter registration. A copy of each completed voter registration form must be sent to the county auditor of the county in which the voter maintains residence or to the secretary of state as soon as possible. All completed voter registration forms must be forwarded no later than 21 days before the general election.

History: 1991 c 227 s 8; 1996 c 398 s 57; 2004 c 293 art 2 s 10



Section 201.1615 — INFORMATION SHARING; USE OF SOCIAL SECURITY NUMBER.

The secretary of state shall enter into an agreement with the commissioner of public safety to match information in the statewide voter registration system with information in the Department of Public Safety database to verify the accuracy of the information provided on applications for voter registrations.

The commissioner of public safety shall enter into an agreement with the commissioner of the United States Social Security Administration under section 205(r)(8) of the Social Security Act to allow the use of the last four digits of the Social Security number to be used to verify voter registration information, to ensure the maintenance of the confidentiality of any applicable information disclosed, and to establish procedures to permit the department to use the information for purposes of maintaining its records.

History: 2004 c 293 art 1 s 17



Section 201.162 — DUTIES OF STATE AGENCIES.

The commissioner or chief administrative officer of each state agency or community-based public agency or nonprofit corporation that contracts with the state agency to carry out obligations of the state agency shall provide voter registration services for employees and the public. A person may complete a voter registration application or apply to change a voter registration name or address if the person has the proper qualifications on the date of application. Nonpartisan voter registration assistance, including routinely asking members of the public served by the agency whether they would like to register to vote and, if necessary, assisting them in preparing the registration forms must be part of the job of appropriate agency employees.

History: 1987 c 361 s 11



Section 201.171 — POSTING VOTING HISTORY; FAILURE TO VOTE; REGISTRATION REMOVED.

Within six weeks after every election, the county auditor shall post the voting history for every person who voted in the election. After the close of the calendar year, the secretary of state shall determine if any registrants have not voted during the preceding four years. The secretary of state shall perform list maintenance by changing the status of those registrants to "inactive" in the statewide registration system. The list maintenance performed must be conducted in a manner that ensures that the name of each registered voter appears in the official list of eligible voters in the statewide registration system. A voter must not be removed from the official list of eligible voters unless the voter is not eligible or is not registered to vote. List maintenance must include procedures for eliminating duplicate names from the official list of eligible voters.

The secretary of state shall also prepare a report to the county auditor containing the names of all registrants whose status was changed to "inactive."

Registrants whose status was changed to "inactive" must register in the manner specified in section 201.054 before voting in any primary, special primary, general, school district, or special election, as required by section 201.018.

Although not counted in an election, a late or rejected absentee or mail ballot must be considered a vote for the purpose of continuing registration under this section, but is not considered voting history for the purpose of public information lists available under section 201.091, subdivision 4.

History: 1973 c 676 s 14; 1981 c 29 art 2 s 20; 1987 c 361 s 12; 1990 c 585 s 14; 1997 c 147 s 11; 2004 c 293 art 1 s 18; art 2 s 11; 2008 c 244 art 1 s 5; 2010 c 201 s 13



Section 201.195 — CHALLENGES.

Subdivision 1. Petition; hearing. Upon petition filed with the county auditor, any voter registered within a county may challenge the eligibility or residence of any other voter registered within that county. The petition shall state the grounds for challenge and be accompanied by an affidavit stating that the challenge is based on the challenger's personal knowledge. Within five days after receipt of the petition, the county auditor shall set a date for a hearing on the challenge and notify the challenger by mail. A copy of the petition and notice of the hearing shall be served on the challenged voter by the county auditor in the same manner as in a civil action. The hearing shall be held before the county auditor or the auditor's designee who shall then make findings and affirm or dismiss the challenge.

Subd. 2. Appeal. If a challenge is affirmed, the voter whose registration has been challenged may appeal the ruling to the secretary of state. The appeal shall be heard within five days but in any case before election day. Upon hearing the appeal the secretary of state shall affirm or reverse the ruling and shall give appropriate instructions to the county auditor.

Subd. 3. Hearing procedures. A hearing before the secretary of state shall be conducted as a contested case and determined in accordance with chapter 14.

History: 1981 c 29 art 2 s 22; 1982 c 424 s 130; 1986 c 444



Section 201.211 — COSTS.

The office required to perform the functions and duties of this chapter shall bear the costs incurred. If these functions and duties are delegated to another office, that office shall bear the costs. The secretary of state shall pay the costs of operating and maintaining the statewide registration system. The secretary of state shall also pay the costs of preparing polling place rosters and master lists from the money appropriated for this purpose.

History: 1973 c 676 s 16; 1981 c 29 art 2 s 23; 1990 c 585 s 15



Section 201.221 — RULES.

Subdivision 1. Adoption of rules. To implement the provisions of this chapter, the secretary of state shall adopt rules consistent with federal and state election laws.

Subd. 2. Uniform procedures for counties. The secretary of state shall assist local election officers by devising uniform forms and procedures. The secretary of state shall provide uniform rules for maintaining voter registration records on the statewide registration system. The secretary of state shall supervise the development and use of the statewide registration system to insure that it conforms to applicable federal and state laws and rules.

Subd. 3. Procedures for polling place rosters. The secretary of state shall prescribe the form of paper polling place rosters that include the voter's name, address, date of birth, school district number, and space for the voter's signature. An electronic roster and the voter signature certificate together must include the same information as a paper polling place roster. The secretary of state may prescribe additional election-related information to be placed on the polling place rosters on an experimental basis for one state primary and general election cycle; the same information may not be placed on the polling place roster for a second state primary and general election cycle unless specified in this subdivision. The polling place roster must be used to indicate whether the voter has voted in a given election. The secretary of state shall prescribe procedures for transporting the polling place rosters to the election judges for use on election day. The secretary of state shall prescribe the form for a county or municipality to request the date of birth from currently registered voters. The county or municipality shall not request the date of birth from currently registered voters by any communication other than the prescribed form and the form must clearly indicate that a currently registered voter does not lose registration status by failing to provide the date of birth. In accordance with section 204B.40, the county auditor shall retain the prescribed polling place rosters used on the date of election for 22 months following the election.

Subd. 4. County rules. The county auditor of each county may adopt rules that delegate to the secretary of state or municipal officials in that county the duties assigned to county auditors by this chapter. Delegation of duties to the secretary of state requires the approval of the secretary of state. Delegation to a municipal official requires the approval of the governing body of the municipality. Delegation by the county auditor of the duty to accept registrations does not relieve the county auditor of the duty to accept registrations. Each delegation agreement must include a plan to allocate the costs of the duties to be delegated.

History: 1973 c 676 s 17; 1978 c 714 s 30; 1981 c 29 art 2 s 24; 1981 c 92 s 2; 1986 c 444; 1987 c 266 art 1 s 10; 1987 c 361 s 13,14; 1990 c 585 s 16; 2004 c 293 art 1 s 19,20; 2014 c 288 art 2 s 3



Section 201.225 — ELECTRONIC ROSTER AUTHORIZATION.

Subdivision 1. Authority. A county, municipality, or school district may use electronic rosters for any election. In a county, municipality, or school district that uses electronic rosters, the head elections official may designate that some or all of the precincts use electronic rosters. An electronic roster must comply with all of the requirements of this section. An electronic roster must include information required in section 201.221, subdivision 3, and any rules adopted pursuant to that section.

Subd. 2. Technology requirements. An electronic roster must:

(1) be able to be loaded with a data file that includes voter registration data in a file format prescribed by the secretary of state;

(2) allow for data to be exported in a file format prescribed by the secretary of state;

(3) allow for data to be entered manually or by scanning a Minnesota driver's license or identification card to locate a voter record or populate a voter registration application that would be printed and signed and dated by the voter. The printed registration application can be either a printed form, labels printed with voter information to be affixed to a preprinted form, or a combination of both;

(4) allow an election judge to update data that was populated from a scanned driver's license or identification card;

(5) cue an election judge to ask for and input data that is not populated from a scanned driver's license or identification card that is otherwise required to be collected from the voter or an election judge;

(6) immediately alert the election judge if the voter has provided information that indicates that the voter is not eligible to vote;

(7) immediately alert the election judge if the electronic roster indicates that a voter has already voted in that precinct, the voter's registration status is challenged, or it appears the voter resides in a different precinct;

(8) provide immediate instructions on how to resolve a particular type of challenge when a voter's record is challenged;

(9) provide for a printed voter signature certificate, containing the voter's name, address of residence, date of birth, voter identification number, the oath required by section 204C.10, and a space for the voter's original signature. The printed voter signature certificate can be either a printed form or a label printed with the voter's information to be affixed to the oath;

(10) contain only preregistered voters within the precinct, and not contain preregistered voter data on voters registered outside of the precinct;

(11) be only networked within the polling location on election day, except for the purpose of updating absentee ballot records;

(12) meet minimum security, reliability, and networking standards established by the Office of the Secretary of State in consultation with the Office of MN.IT Services;

(13) be capable of providing a voter's correct polling place; and

(14) perform any other functions necessary for the efficient and secure administration of the participating election, as determined by the secretary of state.

Electronic rosters used only for election day registration do not need to comply with clauses (1), (8), and (10). Electronic rosters used only for preregistered voter processing do not need to comply with clauses (4) and (5).

Subd. 3. Minnesota Election Law; other law. Unless otherwise provided, the provisions of the Minnesota Election Law apply to the use of electronic rosters. Voters participating in the safe at home program must be allowed to vote pursuant to section 5B.06. Nothing in this section shall be construed to amend absentee voting provisions in chapter 203B.

Subd. 4. Election records retention. All voter signature certificates and voter registration applications printed from an electronic roster must be retained pursuant to section 204B.40. The electronic rosters must print voter signature certificates and voter registration applications on material that will remain legible through the period prescribed by section 204B.40. Data on election day registrants and voter history must be uploaded to the statewide voter registration system for processing by county auditors.

Subd. 5. Election day. (a) Precincts may use electronic rosters for election day registration, to process preregistered voters, or both. The printed election day registration applications must be reviewed when electronic records are processed in the statewide voter registration system. The election judges shall determine the number of ballots to be counted by counting the number of original voter signature certificates or the number of voter receipts.

(b) Each precinct using electronic rosters shall have a paper backup system approved by the secretary of state present at the polling place to use in the event that the election judges are unable to use the electronic roster.

Subd. 6. Reporting; certification. (a) A county, municipality, or school district that intends to use electronic rosters in an upcoming election must notify the Office of the Secretary of State at least 90 days before the first election in which the county, municipality, or school district intends to use electronic rosters. The notification must specify whether all precincts will use electronic rosters, and if not, specify which precincts will be using electronic rosters. The notification is valid for all subsequent elections, unless revoked by the county, municipality, or school district. If precincts within a county, municipality, or school district that were not included in the initial notification intend to use electronic rosters, a new notification must be submitted.

(b) The county, municipality, or school district that intends to use electronic rosters must certify to the Office of the Secretary of State at least 30 days before the election that the electronic rosters meet all of the requirements in this section.

History: 2014 c 288 art 1 s 1; 2016 c 158 art 1 s 78



Section 201.27 — VIOLATIONS, PENALTY.

Subdivision 1. Intentional violation. No officer, deputy, clerk, or other employee shall intentionally:

(1) fail to perform or enforce any of the provisions of this chapter except subdivision 2;

(2) remove a registration application or record from its proper place in the registration files in a manner or for a purpose not authorized by law;

(3) destroy or make an unauthorized change to a record required to be kept by this chapter; or

(4) add a name or names to the voter registration files, records, or applications, except as authorized by law.

An individual who violates this subdivision is guilty of a felony.

Subd. 2. Knowledge of violation. A deputy, clerk, employee, or other subordinate of a county auditor or municipal or school district clerk who has knowledge or reason to believe that a violation of this chapter has occurred shall immediately transmit a report of the knowledge or belief to the county auditor or municipal or school district clerk, together with any possessed evidence of the violation. Any county auditor or municipal or school district clerk who has knowledge or reason to believe that a violation of this chapter has occurred shall immediately transmit a report of the knowledge or belief to the county attorney of the county where the violation is thought to have occurred, together with any possessed evidence of the violation. The county auditor or municipal or school district clerk shall also immediately send a copy of the report to the secretary of state. A violation of this subdivision is a misdemeanor.

Subd. 3. General penalty. An individual who intentionally violates any provision of this chapter is guilty of a felony, unless a different penalty is specifically provided by law.

History: 1959 c 675 art 2 s 27; 1973 c 676 s 20; 1978 c 714 s 5,30; 1981 c 29 art 2 s 25; 1986 c 444; 1987 c 266 art 1 s 11; 1990 c 585 s 17; 2008 c 244 art 2 s 9



Section 201.275 — INVESTIGATIONS; PROSECUTIONS.

(a) A law enforcement agency that is notified by affidavit of an alleged violation of this chapter shall promptly investigate. Upon receiving an affidavit alleging a violation of this chapter, a county attorney shall promptly forward it to a law enforcement agency with jurisdiction for investigation. If there is probable cause for instituting a prosecution, the county attorney shall proceed according to the generally applicable standards regarding the prosecutorial functions and duties of a county attorney, provided that the county attorney is not required to proceed with the prosecution if the complainant withdraws the allegation. A county attorney who refuses or intentionally fails to faithfully perform this or any other duty imposed by this chapter is guilty of a misdemeanor and upon conviction shall forfeit office.

(b) Willful violation of this chapter by any public employee constitutes just cause for suspension without pay or dismissal of the public employee.

(c) Where the matter relates to a voter registration application submitted electronically through the secure Web site established in section 201.061, subdivision 1, alleged violations of this chapter may be investigated and prosecuted in the county in which the individual registered or attempted to register.

History: 1978 c 714 s 6; 1981 c 29 art 2 s 26; 1986 c 444; 1988 c 578 art 1 s 2; 2004 c 277 s 2; 2013 c 131 art 3 s 3; 2014 c 185 s 7; 2015 c 70 art 1 s 10






Chapter 202 — PRIMARY ELECTIONS, NOMINATIONS



Chapter 202A — CAUCUSES AND CONVENTIONS

Section 202A.01 — DEFINITIONS.

The words used in this chapter have the meanings prescribed to them in chapter 200.

History: 1975 c 5 s 1



Section 202A.11 — PARTY NAME.

Subdivision 1. Change. Any major political party may change its name by complying with the following conditions:

The state central committee of the party may call a convention, and shall state in its call that a convention is called for a certain time and place, for the purpose of changing the name of the party to some specific name given in the call. The convention shall be held not less than 70 days before the state primary, and the change shall be agreed upon by resolution of a majority of the convention. A copy of the resolution determining the change of the name, certified by the chair and secretary of the convention, shall be filed with the secretary of state within five days after the holding of the convention. Thereafter the political party shall be known by the new name called for by the resolution, and the party under its new name shall have all the rights that it had under its former name.

Subd. 2. Right to use. A major political party which has adopted a party name is entitled to the exclusive use of that name for the designation of its candidates on all ballots, and no candidate of any other political party is entitled to have printed on a ballot as a party designation any part of that name.

History: 1975 c 5 s 2; 1981 c 29 art 7 s 4; 1986 c 444; 1986 c 475 s 5



Section 202A.12 — STATE CONVENTION, AUTHORITY OF.

Subdivision 1. Time of convention. The final authority over the affairs of each major political party is vested in the party's state convention to be held at least once every state general election year at the call of the state central committee.

Subd. 2. State central committee. Subject to the control of the state convention the general management of the affairs of the state party is vested in the party's state central committee.

Subd. 3. State executive committee. The state executive committee of the party shall have charge of the administration of the party's affairs, subject to the direction and control of the state convention and the state central committee.

Subd. 4. Constitution, filing. The chair of the state central committee of each party shall file with the secretary of state a copy of the party's constitution and all amendments to the constitution as they are enacted.

History: 1975 c 5 s 3; 1981 c 29 art 7 s 38; 1986 c 444



Section 202A.13 — COMMITTEES, CONVENTIONS.

The rules of each major political party shall provide that for each congressional district and each county or legislative district a convention shall be held at least once every state general election year. Each major political party shall also provide for each congressional district and each county or legislative district an executive committee consisting of a chair and such other officers as may be necessary. The party rules may provide for only one executive committee and one convention where any county and congressional district have the same territorial limits.

A delegate or alternate who is deaf, deafblind, or hard-of-hearing who needs interpreter services at a county, legislative district, congressional district, or state convention shall so notify the executive committee of the major political party unit whose convention the delegate or alternate plans to attend. Written notice must be given by certified mail or electronic mail to the executive committee at least 30 days before the convention date. The major political party, not later than 14 days before the convention date, shall secure the services of one or more interpreters if available and shall assume responsibility for the cost of the services. The state central committee of the major political party shall determine the process for reimbursing interpreters.

A visually impaired delegate or alternate to a county, legislative district, congressional district, or state convention may notify the executive committee of the major political party unit that the delegate or alternate requires convention materials in audio tape, Braille, or large print format. Upon receiving the request, the executive committee shall provide all official written convention materials as soon as they are available, so that the visually impaired individual may have them converted to audio tape, Braille, or large print format, prior to the convention.

History: 1975 c 5 s 4; 1981 c 29 art 7 s 38; 1986 c 444; 1989 c 308 s 1; 1990 c 585 s 18; 2013 c 62 s 11; 2016 c 161 art 1 s 1



Section 202A.135 — LEAVE TIME FROM EMPLOYMENT; PARTY OFFICERS; DELEGATES TO PARTY CONVENTIONS.

If an employee gives at least ten days' written notice to the employer, the employee may be absent from work to attend any meeting of the state central committee or executive committee of a major political party if the employee is a member of the committee, or may attend any convention of major political party delegates including meetings of official convention committees if the employee is a delegate or alternate delegate to that convention. An employee who gives proper notice as provided in this section shall suffer no penalty or deduction from salary or wages on account of absence other than a deduction in salary or wages for the actual time of absence from employment. A violation of this section by an employer is a misdemeanor.

History: 1980 c 400 s 1; 1981 c 29 art 7 s 38; 1986 c 444



Section 202A.14 — PRECINCT CAUCUS.

Subdivision 1. Time and manner of holding; postponement. (a) In every state general election year, beginning at 7:00 p.m. on the date established pursuant to paragraph (b), there shall be held for every election precinct a party caucus in the manner provided in sections 202A.14 to 202A.19.

(b)(1) The chairs of the two largest major political parties shall jointly submit to the secretary of state, no later than March 1 of each odd-numbered year, the single date on which the two parties have agreed to conduct their precinct caucuses in the next even-numbered year. For a year when a presidential nomination primary is scheduled, the date submitted must not be the date of the presidential nomination primary, or the town general election date provided in section 205.075, subdivision 1.

(2) Within two business days after the parties have agreed on a single date on which to conduct their precinct caucuses, the secretary of state shall publicly announce the official state precinct caucus date for the following general election year.

(3) If the chairs of the two largest major political parties do not jointly submit a single date for conducting their precinct caucuses as provided in this paragraph, then for purposes of the next general election year, one of the following dates shall be considered the day of a major political party precinct caucus and sections 202A.19 and 202A.192 shall only apply on that date:

(i) the first Tuesday in February in a year when no presidential nomination primary is required; or

(ii) the Tuesday immediately prior to the presidential nomination primary in a year when a presidential nomination primary is required.

(4) For purposes of this paragraph, the two largest major political parties shall be the parties whose candidates for governor received the greatest and second greatest number of votes at the most recent gubernatorial election.

(c) In the event of severe weather a major political party may request the secretary of state to postpone caucuses. If a major political party makes a request, or upon the secretary of state's own initiative, after consultation with all major political parties and on the advice of the federal Weather Bureau and the Department of Transportation, the secretary of state may declare precinct caucuses to be postponed for a week in counties where weather makes travel especially dangerous. The secretary of state shall submit a notice of the postponement to news media covering the affected counties by 6:00 p.m. on the scheduled day of the caucus. A postponed caucus may also be postponed pursuant to this subdivision.

[See Note.]

Subd. 2. Caucus call. The chair of the county or legislative district executive committee, whichever is provided for by party rules, shall issue the call for the precinct caucus at least 20 days before the time set for holding the caucus, and the call shall contain the following:

(a) name of party;

(b) precinct number;

(c) date caucus is to be held;

(d) place caucus is to be held;

(e) hours during which caucus shall be held;

(f) statutory rules governing the caucus;

(g) a statement of business to be conducted including the election of a chair and such other officers as may be provided by party rules, and the election of delegates to county or district conventions;

(h) number of delegates to be elected;

(i) name of the county or legislative district chair issuing the call;

(j) name of the present precinct chair or other person who will be the convener of the caucus;

(k) a space for entering the names of the officers and delegates elected by the caucus.

Subd. 3. Notice. The county or legislative district chair shall give at least six days' published notice of the holding of the precinct caucus, stating the place, date, and time for holding the caucus, and shall deliver the same information to the municipal clerk and county auditor at least 20 days before the precinct caucus. The county auditor shall make this information available at least ten days before the date of the caucuses to persons who request it.

History: 1975 c 5 s 5; 1975 c 292 s 1,2; 1981 c 29 art 7 s 38; 1983 c 168 s 1; 1986 c 324 s 1; 1986 c 444; 1987 c 263 s 1; 1991 c 349 s 29; 1993 c 150 s 1; 2004 c 293 art 2 s 12; 2008 c 263 s 1; 2013 c 131 art 2 s 13; 2016 c 162 s 2

NOTE: The amendment to subdivision 1 by Laws 2016, chapter 162, section 2, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 202A.15 — TIME AND PLACE OF CAUCUS.

Subdivision 1. Time. Precinct caucuses within a county shall be held on the day established pursuant to section 202A.14, subdivision 1, and the caucuses shall remain open for at least one hour.

Subd. 2. Place. The precinct caucuses shall be held at the regular polling places for each precinct or other suitable places designated in the call, and no caucus may be adjourned to any other place or time.

In the event that there is only one suitable meeting place in the precinct polling place and the major political parties cannot agree as to its use, the county auditor shall decide by lot prior to January 15, 1970, the party which is to receive the use of the meeting place in years evenly divisible by four and which party shall receive the use of the meeting place in other years in which a state general election is held. The report of such selections by lot in the county shall be filed by the auditor with the county board which shall publish the same as a part of the minutes of the board meeting at which the report is filed.

A precinct caucus must be held at a place that meets the accessibility standards for precinct polling places specified in section 204B.16, subdivision 5. In addition, the place where a precinct caucus is held must contain restrooms that conform to the standards in the State Building Code for accessibility by disabled persons. If a precinct caucus is held on a floor of a building that is either above or below the entrance level for the building, an elevator must be available. Any elevators used for access to the room where the precinct caucus is held must conform to the standards in the State Building Code for accessibility by disabled persons.

If there are not enough places within a precinct that are or can be made accessible as provided by this subdivision and section 204B.16, subdivision 5, for each major party to hold its precinct caucus, a major party may hold its caucus at a place outside one of the boundaries of the precinct in order to comply with accessibility requirements.

If only one place satisfies the accessibility and location requirements of this subdivision, the major parties shall alternate use of the place. Prior to January 1, 1990, the county auditor shall decide by lot which party is to use the accessible place in years evenly divisible by four and which party is to use the place in other years when a state general election is held.

History: 1975 c 5 s 6; 1975 c 292 s 3; 1981 c 29 art 7 s 38; 1989 c 308 s 2; 2005 c 56 s 1; 2008 c 263 s 2



Section 202A.155 — INTERPRETER SERVICES; CAUCUS MATERIALS.

An individual who is deaf, deafblind, or hard-of-hearing who needs interpreter services at a precinct caucus shall so notify the major political party whose caucus the individual plans to attend. Notice must be given by letter or electronic mail to the state office of the major political party before the precinct caucus date. The major political party shall promptly attempt to secure the services of one or more interpreters if available and shall assume responsibility for the cost of the services if provided. The state central committee of the major political party shall determine the process for reimbursing interpreters.

A visually impaired individual may notify the county or legislative district committee of the major political party whose precinct caucus the individual plans to attend, that the individual requires caucus materials in audio tape, Braille, or large type format. Upon receiving the request, the county or legislative district committee shall provide all official written caucus materials as soon as they are available, so that the visually impaired individual may have them converted to audio tape, Braille, or large print format prior to the precinct caucus.

History: 1989 c 308 s 3; 2006 c 242 s 15; 2013 c 62 s 12



Section 202A.156 — INTERPRETER SERVICES AND ACCESSIBLE PRECINCT CAUCUS EXEMPTIONS.

A major political party is not required to:

(1) provide an interpreter for a convention or precinct caucus if it has made documented good faith efforts to locate and assign an interpreter, including contacting an interpreter referral center or regional service center for people who are deaf, deafblind, and hard-of-hearing, and no interpreters are available; or

(2) hold a precinct caucus at a place that meets the accessibility standards for precinct polling places specified in section 204B.16, subdivision 5, if it has made documented good faith efforts to locate and secure an available accessible site within a reasonable distance of the precinct, and no accessible site is available.

History: 1989 c 308 s 4; 2013 c 62 s 13



Section 202A.16 — CAUCUS, WHO MAY PARTICIPATE AND VOTE.

Subdivision 1. Eligible voters. Only those individuals who are or will be eligible to vote at the time of the next state general election, may vote or be elected a delegate or officer at the precinct caucus. An eligible voter may vote or be elected a delegate or officer only in the precinct where the voter resides at the time of the caucus.

Subd. 2. Agreement with party principles. Only those persons who are in agreement with the principles of the party as stated in the party's constitution, and who either voted or affiliated with the party at the last state general election or intend to vote or affiliate with the party at the next state general election, may vote at the precinct caucus.

Subd. 3. Decision by caucus vote. In case the right of a person to participate at the caucus is challenged, the question of the right to participate shall be decided by a vote of the whole caucus. A person so challenged may not vote on the question of the person's right to participate.

Subd. 4. One caucus per year. No person may vote or participate at more than one party's caucuses in any one year.

History: 1975 c 5 s 7; 1981 c 29 art 7 s 5,38; 1986 c 444; 1986 c 475 s 6



Section 202A.18 — CAUCUS, PROCEDURE.

Subdivision 1. Temporary chair. The convener shall be the temporary chair of the caucus.

Subd. 2. Nominations; time of election of officers and delegates. Nominations for the election of permanent officers and delegates shall remain open for at least the first quarter hour of the caucus. Election of delegates and alternates must begin within one hour of convening a caucus. Election of delegates and alternates may begin one-half hour after the convening of the caucus.

Subd. 2a. Preference ballot. Prior to the opening of nominations for the election of permanent offices and delegates, a ballot must be distributed to permit caucus participants to indicate their preference for the office of the governor. The results of preference voting must be reported to the secretary of state immediately upon conclusion of the voting, in the manner provided by the secretary of state. The secretary of state shall provide the appropriate forms to the party for reporting the results.

[See Note.]

Subd. 3. Secret ballot. All voting shall be by secret ballot.

Subd. 4. Announcement and certification of election results. Upon completion of the counting of votes the chair shall announce the names of persons who are elected, and shall certify the names to the chair of the county or legislative district executive committee and to the chair of the state central committee.

Subd. 5. Rules of order. All questions concerning the manner in which a caucus is conducted or called that are not covered by statute shall be determined by Robert's Rules of Order (revised) unless otherwise specified by party rules.

History: 1975 c 5 s 9; 1975 c 292 s 4; 1986 c 444; 1987 c 263 s 2; 1999 c 250 art 1 s 84; 2016 c 162 s 3

NOTE: The amendment to subdivision 2a by Laws 2016, chapter 162, section 3, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 202A.19 — CAUCUS, SCHOOL SCHEDULE PREEMPTION, EXCUSAL FROM EMPLOYMENT TO ATTEND.

Subdivision 1. Limits on local government meetings. No special taxing district governing body, school board, county board of commissioners, township board, or city council may conduct a meeting after 6:00 p.m. on the day of a major political party precinct caucus. As used in this subdivision, "special taxing district" has the meaning given in section 275.066.

Subd. 2. Absence from work. Every employee who is entitled to attend a major political party precinct caucus is entitled, after giving the employer at least ten days' written notice, to be absent from work for the purpose of attending the caucus during the time for which the caucus is scheduled without penalty or deduction from salary or wages on account of the absence other than a deduction in salary for the time of absence from employment.

Subd. 3. Limits on college or university meetings. The University of Minnesota may not schedule an event which will take place after 6:00 p.m. on the day of a major political party precinct caucus unless permission to do so has been received from the Board of Regents. No Minnesota state college or university may schedule an event which will take place after 6:00 p.m. on the day of a major political party precinct caucus unless permission to do so has been received from the Board of Trustees of the Minnesota State Colleges and Universities.

Subd. 4. Use of public school buildings. No school official may deny the use of a public school building for the holding of a major political party precinct caucus if the school office has received a written request for the use of the school building 30 days or more prior to the date of the caucus.

Subd. 5. Limits on public school events. No public elementary or secondary school may hold a school sponsored event after 6:00 p.m. on the day of a major political party precinct caucus.

Subd. 6. Limits on state public meetings. No state agency, board, commission, department, or committee shall conduct a public meeting after 6:00 p.m. on the day of a major political party precinct caucus.

History: 1973 c 349 s 2; 1975 c 5 s 10; 1975 c 321 s 1; 1981 c 29 art 7 s 38; 1983 c 168 s 2; 1986 c 444; 1996 c 395 s 9; 1Sp2001 c 10 art 18 s 9



Section 202A.192 — USE OF PUBLIC FACILITIES.

Every statutory city, home rule charter city, county, town, school district, and other public agency, including the University of Minnesota and other public colleges and universities, shall make their facilities available for the holding of precinct caucuses and legislative district or county conventions required by this chapter. A charge for the use of the facilities may be imposed in an amount that does not exceed the lowest amount charged to any public or private group.

History: 1978 c 591 s 1



Section 202A.20 — CAUCUS INFORMATION; RESULTS.

Subdivision 1. Information. The secretary of state may sponsor or participate in activities designed to provide public information related to the precinct caucuses and to promote participation in the caucus process.

Subd. 2. Reporting caucus results. The secretary of state shall promptly report to the public the results of preference balloting at the precinct caucuses.

History: 1989 c 291 art 1 s 2; 1999 c 250 art 1 s 85






Chapter 203 — ELECTIONS, GENERAL AND SPECIAL



Chapter 203A — PREPARATION OF BALLOTS



Chapter 203B — ABSENTEE VOTING

Section 203B.001 — ELECTION LAW APPLICABILITY.

The Minnesota Election Law is applicable to voting by absentee ballot unless otherwise provided in this chapter.

History: 1989 c 291 art 1 s 3



Section 203B.01 — ABSENTEE BALLOTING; DEFINITIONS.

Subdivision 1. Application. The definitions in chapter 200 and this section apply to this chapter.

Subd. 2. Municipal clerk. "Municipal clerk" means a full-time town or city clerk who is authorized or required to administer the provisions of sections 203B.04 to 203B.15, as provided in section 203B.05. "Municipal clerk" also means clerk of the school district who is authorized or required to administer the provisions of sections 203B.04 to 203B.15, as provided in section 203B.05 for a school district election not held on the same day as a statewide election.

Subd. 3. Military. "Military" means the Army, Navy, Air Force, Marine Corps, Coast Guard or Merchant Marine of the United States, all other uniformed services as defined in United States Code, title 52, section 20310, and military forces as defined by section 190.05, subdivision 3.

Subd. 4. Health care facility. "Health care facility" means a licensed hospital, sanitarium, or other institution as defined in section 144.50, subdivision 2, or a nursing home licensed to serve adults under section 144A.02.

History: 1981 c 29 art 3 s 1; 1987 c 266 art 1 s 12; 1997 c 147 s 12; 2005 c 156 art 6 s 20; 2015 c 70 art 1 s 11



Section 203B.02 — GENERAL ELIGIBILITY REQUIREMENTS.

Subdivision 1. Absentee voting; eligibility. Any eligible voter may vote by absentee ballot as provided in sections 203B.04 to 203B.15.

Subd. 1a. [Repealed, 2008 c 244 art 1 s 24]

Subd. 2. Military service; temporary absence. An eligible voter who is either in the military, or is a spouse or dependent of an individual serving in the military, or is temporarily outside the territorial limits of the United States may vote by absentee ballot either as provided in sections 203B.04 to 203B.15 or as provided in sections 203B.16 to 203B.27.

Subd. 3. Indefinite residence abroad. A United States citizen living indefinitely outside the United States who is eligible under federal law to vote in federal elections in Minnesota may vote by absentee ballot only as provided in sections 203B.16 to 203B.27.

History: 1981 c 29 art 3 s 2; 1983 c 303 s 2; 1984 c 471 s 3; 1986 c 444; 1991 c 227 s 9; 2006 c 242 s 16; 2010 c 201 s 14; 2013 c 131 art 1 s 2



Section 203B.03 — PROHIBITIONS; PENALTIES.

Subdivision 1. Violation. (a) No individual shall intentionally:

(1) make or sign any false certificate required by this chapter;

(2) make any false or untrue statement in any application for absentee ballots;

(3) apply for absentee ballots more than once in any election with the intent to cast an illegal ballot;

(4) exhibit a ballot marked by that individual to any other individual;

(5) do any act in violation of the provisions of this chapter for the purpose of casting an illegal vote in any precinct or for the purpose of aiding another to cast an illegal vote;

(6) use information from absentee ballot materials or records for purposes unrelated to elections, political activities, or law enforcement;

(7) provide assistance to an absentee voter except in the manner provided by section 204C.15, subdivision 1;

(8) solicit the vote of an absentee voter while in the immediate presence of the voter during the time the individual knows the absentee voter is voting; or

(9) alter an absentee ballot application after it has been signed by the voter, except by an election official for administrative purposes.

(b) Before inspecting information from absentee ballot materials or records, an individual shall provide identification to the public official having custody of the material or information.

Subd. 2. Penalty. A violation of this section is a felony.

History: 1981 c 29 art 3 s 3; 1987 c 175 s 3; 1997 c 147 s 13; 1999 c 132 s 8



Section 203B.04 — APPLICATION FOR BALLOTS.

Subdivision 1. Application procedures. (a) Except as otherwise allowed by subdivision 2 or by section 203B.11, subdivision 4, an application for absentee ballots for any election may be submitted at any time not less than one day before the day of that election. The county auditor shall prepare absentee ballot application forms in the format provided by the secretary of state and shall furnish them to any person on request. By January 1 of each even-numbered year, the secretary of state shall make the forms to be used available to auditors through electronic means. An application submitted pursuant to this subdivision shall be in writing. An application may be submitted in person, by electronic facsimile device, by electronic mail, or by mail to:

(1) the county auditor of the county where the applicant maintains residence; or

(2) the municipal clerk of the municipality, or school district if applicable, where the applicant maintains residence.

For a federal, state, or county election, an absentee ballot application may alternatively be submitted electronically through a secure Web site that shall be maintained by the secretary of state for this purpose. Notwithstanding paragraph (b), the secretary of state must require applicants using the Web site to submit the applicant's e-mail address and verifiable Minnesota driver's license number, Minnesota state identification card number, or the last four digits of the applicant's Social Security number.

An application submitted electronically under this paragraph may only be transmitted to the county auditor for processing if the secretary of state has verified the application information matches the information in a government database associated with the applicant's driver's license number, state identification card number, or Social Security number. The secretary of state must review all unverifiable applications for evidence of suspicious activity and must forward any such application to an appropriate law enforcement agency for investigation.

(b) An application shall be approved if it is timely received, signed and dated by the applicant, contains the applicant's name and residence and mailing addresses, date of birth, and at least one of the following:

(1) the applicant's Minnesota driver's license number;

(2) Minnesota state identification card number;

(3) the last four digits of the applicant's Social Security number; or

(4) a statement that the applicant does not have any of these numbers.

(c) To be approved, the application must contain an oath that the information contained on the form is accurate, that the applicant is applying on the applicant's own behalf, and that the applicant is signing the form under penalty of perjury.

(d) An applicant's full date of birth, Minnesota driver's license or state identification number, and the last four digits of the applicant's Social Security number must not be made available for public inspection. An application may be submitted to the county auditor or municipal clerk by an electronic facsimile device. An application mailed or returned in person to the county auditor or municipal clerk on behalf of a voter by a person other than the voter must be deposited in the mail or returned in person to the county auditor or municipal clerk within ten days after it has been dated by the voter and no later than six days before the election. The absentee ballot applications or a list of persons applying for an absentee ballot may not be made available for public inspection until the close of voting on election day, except as authorized in section 203B.12.

(e) An application under this subdivision may contain an application under subdivision 5 to automatically receive an absentee ballot application.

Subd. 2. Health care patient. An eligible voter who on the day before an election becomes a resident or patient in a health care facility or hospital located in the municipality in which the eligible voter maintains residence may apply for absentee ballots on election day if the voter:

(1) requests an application form by telephone from the municipal clerk not later than 5:00 p.m. on the day before election day; or

(2) submits an absentee ballot application to the election judges engaged in delivering absentee ballots pursuant to section 203B.11.

Subd. 3. Delivery of application forms. The election judges designated to deliver absentee ballots pursuant to section 203B.11 shall deliver a blank application form for absentee ballots to any individual who requests one in order to apply for absentee ballots pursuant to subdivision 2.

Subd. 4. Registration at time of application. An eligible voter who is not registered to vote but who is otherwise eligible to vote by absentee ballot may register by including a completed voter registration application with the absentee ballot. The individual shall present proof of residence as required by section 201.061, subdivision 3, to the individual who witnesses the marking of the absentee ballots. A military voter, as defined in section 203B.01, may register in this manner if voting pursuant to sections 203B.04 to 203B.15, or may register pursuant to sections 203B.16 to 203B.27.

Subd. 5. Permanent absentee voter status. (a) An eligible voter may apply to a county auditor or municipal clerk to automatically receive an absentee ballot application before each election, other than an election by mail conducted under section 204B.45, and to have the status as a permanent absentee voter indicated on the voter's registration record. An eligible voter listed as an ongoing absentee voter as of July 31, 2013, pursuant to laws in effect on that date, shall be treated as if the voter applied for status as a permanent absentee voter pursuant to this subdivision.

(b) A voter who applies under paragraph (a) must automatically be provided an absentee ballot application for each eligible election. A voter's permanent absentee status ends and automatic ballot application delivery must be terminated on:

(1) the voter's written request;

(2) the voter's death;

(3) return of an absentee ballot as undeliverable; or

(4) a change in the voter's status to "challenged" or "inactive" in the statewide voter registration system.

(c) The secretary of state shall adopt rules governing procedures under this subdivision.

Subd. 6. [Repealed, 2013 c 131 art 1 s 9]

Subd. 7. Web site security. (a) The secretary of state shall maintain a log of each Internet Protocol address used to submit an absentee ballot application electronically under this section, and must monitor the log, volume of Web site use, and other appropriate indicators for suspicious activity. Evidence of suspicious activity that cannot be resolved by the secretary of state must be forwarded to an appropriate law enforcement agency for investigation.

(b) The electronic absentee ballot application system must be secure. The Web site shall maintain the confidentiality of all users and preserve the integrity of the data submitted. The secretary of state shall employ security measures to ensure the accuracy and integrity of absentee ballot applications submitted electronically pursuant to this section. All data sent and received through the Web site must be encrypted.

(c) The secretary of state must provide ongoing testing and monitoring to ensure continued security. The secretary of state must work with the chief information officer as defined in section 16E.01, subdivision 1, or another security expert to annually assess the security of the system. The security assessment must include a certification signed by the secretary of state that states that adequate security measures are in place. The certification must also be signed by the chief information officer or another security expert affirming that the assessment is accurate. The secretary of state must submit the security assessment to the legislative auditor and to the chairs and ranking minority members of the committees in the senate and house of representatives with primary jurisdiction over elections by January 1 of each year, except that the first annual security assessment must be submitted by September 30, 2014, and no report is required for January 1, 2015.

(d) In developing the electronic absentee ballot application system, the secretary of state must consult with the chief information officer or the chief's designee to ensure the site is secure.

History: 1981 c 29 art 3 s 4; 1983 c 303 s 3; 1984 c 560 s 4; 1987 c 266 art 1 s 13; 1990 c 585 s 19; 1991 c 227 s 10; 1997 c 147 s 14; 1999 c 132 s 9; 2000 c 467 s 6; 1Sp2001 c 10 art 18 s 10,11; 2005 c 156 art 6 s 21-23; 2008 c 244 art 2 s 10,11; 2010 c 194 s 2; 2010 c 201 s 15; 2013 c 131 art 1 s 3,4; 2014 c 185 s 8,9; 2014 c 264 s 8,9



Section 203B.05 — DESIGNATION OF MUNICIPAL CLERKS TO ADMINISTER ABSENTEE VOTING LAWS.

Subdivision 1. Generally. The full-time clerk of any city or town shall administer the provisions of sections 203B.04 to 203B.15 if:

(1) the county auditor of that county has designated the clerk to administer them; or

(2) the clerk has given the county auditor of that county notice of intention to administer them.

The designation or notice must specify whether the clerk will be responsible for the administration of a ballot board as provided in section 203B.121.

A clerk of a city that is located in more than one county may only administer the provisions of sections 203B.04 to 203B.15 if the clerk has been designated by each of the county auditors or has provided notice to each of the county auditors that the city will administer absentee voting. A clerk may only administer the provisions of sections 203B.04 to 203B.15 if the clerk has technical capacity to access the statewide voter registration system in the secure manner prescribed by the secretary of state. The secretary of state must identify hardware, software, security, or other technical prerequisites necessary to ensure the security, access controls, and performance of the statewide voter registration system. A clerk must receive training approved by the secretary of state on the use of the statewide voter registration system before administering this section. A clerk may not use the statewide voter registration system until the clerk has received the required training. The county auditor must notify the secretary of state of any municipal clerk who will be administering the provisions of this section and the duties that the clerk will administer.

Subd. 2. City, school district, and town elections. For city, town, and school district elections not held on the same day as a statewide election, applications for absentee ballots shall be filed with the city, school district, or town clerk and the duties prescribed by this chapter for the county auditor shall be performed by the city, school district, or town clerk unless the county auditor agrees to perform those duties on behalf of the city, school district, or town clerk. The costs incurred to provide absentee ballots and perform the duties prescribed by this subdivision shall be paid by the city, town, or school district holding the election.

Notwithstanding any other law, this chapter applies to school district elections held on the same day as a statewide election or an election for a county or municipality wholly or partially within the school district.

History: 1981 c 29 art 3 s 5; 1987 c 62 s 3; 1987 c 266 art 1 s 14; 2008 c 244 art 2 s 12; 2010 c 194 s 3; 2013 c 131 art 2 s 14



Section 203B.06 — APPLICATIONS; FILING WITH COUNTY AUDITOR OR MUNICIPAL CLERK; DELIVERY OF BALLOT.

Subdivision 1. Printing and delivery of forms. Each county auditor and municipal clerk shall prepare and print a sufficient number of blank application forms for absentee ballots. The county auditor or municipal clerk shall deliver a blank application form to any voter who requests one pursuant to section 203B.04. Blank application forms must be mailed to eligible voters who have requested an application pursuant to section 203B.04, subdivision 5, at least 60 days before:

(1) each regularly scheduled primary for federal, state, county, city, or school board office;

(2) each regularly scheduled general election for city or school board office for which a primary is not held; and

(3) a special primary to fill a federal or county office vacancy or special election to fill a federal or county office vacancy, if a primary is not required to be held pursuant to section 204D.03, subdivision 3, or 204D.07, subdivision 3; and

(4) any election held in conjunction with an election described in clauses (1) to (3);

or at least 45 days before any other primary or other election for which a primary is not held.

Subd. 2. Applications to wrong official. If for any reason an application for absentee ballots is submitted to the wrong county auditor or municipal clerk, that official shall promptly forward it to the proper county auditor or municipal clerk.

Subd. 3. Delivery of ballots. (a) The commissioner of corrections must provide the secretary of state with a list of the names and mailing addresses of state adult correctional facilities. An application for an absentee ballot that provides an address included on the list provided by the commissioner of corrections must not be accepted and an absentee ballot must not be provided to the applicant. The county auditor or municipal clerk must promptly transmit a copy of the application to the county attorney. The Department of Corrections must implement procedures to ensure that absentee ballots issued under this chapter are not received or mailed by offenders incarcerated at state adult correctional facilities.

(b) If an application for absentee ballots is accepted at a time when absentee ballots are not yet available for distribution, the county auditor, or municipal clerk accepting the application shall file it and as soon as absentee ballots are available for distribution shall mail them to the address specified in the application. If an application for absentee ballots is accepted when absentee ballots are available for distribution, the county auditor or municipal clerk accepting the application shall promptly:

(1) mail the ballots to the voter whose signature appears on the application if the application is submitted by mail and does not request commercial shipping under clause (2);

(2) ship the ballots to the voter using a commercial shipper requested by the voter at the voter's expense;

(3) deliver the absentee ballots directly to the voter if the application is submitted in person; or

(4) deliver the absentee ballots in a sealed transmittal envelope to an agent who has been designated to bring the ballots, as provided in section 203B.11, subdivision 4, to a voter who would have difficulty getting to the polls because of incapacitating health reasons, or who is disabled, or who is a patient in a health care facility, a resident of a facility providing assisted living services governed by chapter 144G, a participant in a residential program for adults licensed under section 245A.02, subdivision 14, or a resident of a shelter for battered women as defined in section 611A.37, subdivision 4.

(c) If an application does not indicate the election for which absentee ballots are sought, the county auditor or municipal clerk shall mail or deliver only the ballots for the next election occurring after receipt of the application. Only one set of ballots may be mailed, shipped, or delivered to an applicant for any election, except as provided in section 203B.121, subdivision 2, or when a replacement ballot has been requested by the voter for a ballot that has been spoiled or lost in transit.

Subd. 3a. Unofficial ballots. If no official ballots are ready at the time absentee balloting is scheduled to begin or the supply is exhausted before absentee balloting ends, the county auditor or municipal clerk shall prepare unofficial ballots, printed or written as nearly as practicable in the form of the official ballots. These ballots may be used until the official ballots are available.

Subd. 4. Registration check. Upon receipt of an application for ballots, the county auditor, municipal clerk, or election judge acting pursuant to section 203B.11, who receives the application shall determine whether the applicant is a registered voter. If the applicant is not registered to vote, the county auditor, municipal clerk, or election judge shall include a voter registration application among the election materials provided to the applicant.

Subd. 5. Preservation of records. An application for absentee ballots shall be dated by the county auditor or municipal clerk when it is received and shall be initialed when absentee ballots are mailed or delivered to the applicant. All applications shall be preserved by the county auditor or municipal clerk for 22 months.

Subd. 6. Requests from abroad. If an application for absentee ballots requests delivery of absentee ballots to a point outside the continental United States, the absentee ballots must be sent by air mail. The transmittal and return envelopes must contain the text or symbol or both prescribed by the United States Postal Service for transmitting election mail outside the continental United States. Priority in mailing shall be given to all ballots sent by air mail.

Subd. 7. Special postal services. If the federal government or any of its branches, departments, agencies or other instrumentalities makes any special service available for the mailing of absentee voting materials, any county auditor or municipal clerk may use the service.

Subd. 8. Names on envelopes, directions. No envelope, return envelope, or directions for casting an absentee ballot shall contain the name of any candidate whose name appears on any of the absentee ballots.

History: 1981 c 29 art 3 s 6; 1984 c 560 s 5; 1987 c 175 s 4; 1987 c 266 art 1 s 15; 1997 c 147 s 15; 2000 c 467 s 7; 1Sp2001 c 10 art 18 s 12; 2004 c 293 art 1 s 21; 2006 c 242 s 17; 2008 c 295 s 9; 2010 c 184 s 5; 2010 c 201 s 16,17; 2011 c 76 art 1 s 26; 2013 c 131 art 1 s 5; art 3 s 4



Section 203B.065 — USING THE REGISTRATION SYSTEM.

Upon accepting an application for a state primary or state general election, the county auditor or municipal clerk shall record in the statewide voter registration system the voter's name, date of birth, address of residence in Minnesota, mailing address, Minnesota driver's license or state identification number, or the last four digits of the voter's Social Security number, if provided by the voter. Upon acceptance of an absentee ballot application of a voter who is registered to vote at an address different from the residential address certified on the absentee ballot application, the voter registration record with the previous address shall be challenged. Once the absentee ballot has been transmitted to the voter, the method of transmission and the date of transmission must be recorded.

Upon receipt of a returned absentee ballot for a state primary or state general election, the county auditor or municipal clerk shall record in the statewide voter registration system that the voter has returned the ballot.

Upon receipt of notice that the ballot board has accepted or rejected the absentee ballot for a state primary or state general election, the county auditor or municipal clerk shall record in the statewide voter registration system whether the ballot was accepted or rejected, and if rejected, the reason for rejection. If a replacement ballot is transmitted to the voter, the county auditor or municipal clerk shall record this in the statewide voter registration system.

The labels provided for envelopes used for transmitting an absentee ballot to and from an applicant for an absentee ballot for a state primary or state general election must contain bar codes generated by the statewide voter registration system to facilitate the recording required under this section. A county auditor or municipal clerk entering information into the statewide voter registration system under this section must include the information provided on the bar code label whenever information is entered into the system.

History: 2010 c 194 s 4



Section 203B.07 — RETURN AND BALLOT ENVELOPES; DIRECTIONS TO VOTERS.

Subdivision 1. Delivery of envelopes, directions. The county auditor or the municipal clerk shall prepare, print, and transmit a return envelope, a ballot envelope, and a copy of the directions for casting an absentee ballot to each applicant whose application for absentee ballots is accepted pursuant to section 203B.04. The county auditor or municipal clerk shall provide first class postage for the return envelope. The directions for casting an absentee ballot shall be printed in at least 14-point bold type with heavy leading and may be printed on the ballot envelope. When a person requests the directions in Braille or on audio file, the county auditor or municipal clerk shall provide them in the form requested. The secretary of state shall prepare Braille and audio file copies and make them available.

When a voter registration application is sent to the applicant as provided in section 203B.06, subdivision 4, the directions or registration application shall include instructions for registering to vote.

Subd. 2. Design of envelopes. The return envelope shall be of sufficient size to conveniently enclose and contain the ballot envelope and a folded voter registration application. The return envelope shall be designed to open on the left-hand end. The return envelope must be designed in one of the following ways:

(1) it must be of sufficient size to contain an additional envelope that when sealed, conceals the signature, identification, and other information; or

(2) it must provide an additional flap that when sealed, conceals the signature, identification, and other information.

Election officials may open the flap or the additional envelope at any time after receiving the returned ballot to inspect the returned certificate for completeness or to ascertain other information.

Subd. 3. Eligibility certificate. A certificate of eligibility to vote by absentee ballot shall be printed on the back of the return envelope. The certificate shall contain space for the voter's Minnesota driver's license number, state identification number, or the last four digits of the voter's Social Security number, or to indicate that the voter does not have one of these numbers. The space must be designed to ensure that the voter provides the same type of identification as provided on the voter's absentee ballot application for purposes of comparison. The certificate must also contain a statement to be signed and sworn by the voter indicating that the voter meets all of the requirements established by law for voting by absentee ballot and space for a statement signed by a person who is registered to vote in Minnesota or by a notary public or other individual authorized to administer oaths stating that:

(1) the ballots were displayed to that individual unmarked;

(2) the voter marked the ballots in that individual's presence without showing how they were marked, or, if the voter was physically unable to mark them, that the voter directed another individual to mark them; and

(3) if the voter was not previously registered, the voter has provided proof of residence as required by section 201.061, subdivision 3.

History: 1981 c 29 art 3 s 7; 1984 c 471 s 4; 1999 c 132 s 10; 1Sp2001 c 10 art 18 s 13; 2005 c 156 art 6 s 24; 2008 c 244 art 1 s 6; art 2 s 13; 2010 c 194 s 5,6; 2015 c 70 art 1 s 12



Section 203B.08 — MARKING AND RETURN OF ABSENTEE BALLOTS.

Subdivision 1. Marking and return by voter. An eligible voter who receives absentee ballots as provided in this chapter shall mark them in the manner specified in the directions for casting the absentee ballots. The return envelope containing marked ballots may be mailed as provided in the directions for casting the absentee ballots or may be left with the county auditor or municipal clerk who transmitted the absentee ballots to the voter. If delivered in person, the return envelope must be submitted to the county auditor or municipal clerk by 3:00 p.m. on election day.

The voter may designate an agent to deliver in person the sealed absentee ballot return envelope to the county auditor or municipal clerk or to deposit the return envelope in the mail. An agent may deliver or mail the return envelopes of not more than three voters in any election. Any person designated as an agent who tampers with either the return envelope or the voted ballots or does not immediately mail or deliver the return envelope to the county auditor or municipal clerk is guilty of a misdemeanor.

Subd. 1a. [Repealed, 1999 c 132 s 46]

Subd. 2. Address on return envelopes. The county auditor or municipal clerk shall address return envelopes to allow direct mailing of the absentee ballots to the county auditor or municipal clerk who has the responsibility to accept and reject the absentee ballots.

Subd. 3. Procedures on receipt of ballots. When absentee ballots are returned to a county auditor or municipal clerk, that official shall stamp or initial and date the return envelope and place it in a secure location with other return envelopes received by that office. Within five days after receipt, the county auditor or municipal clerk shall deliver to the ballot board all ballots received, except that during the 14 days immediately preceding an election, the county auditor or municipal clerk shall deliver all ballots received to the ballot board within three days. Ballots received on election day either (1) after 3:00 p.m., if delivered in person; or (2) after 8:00 p.m., if delivered by mail or a package delivery service, shall be marked as received late by the county auditor or municipal clerk, and must not be delivered to the ballot board.

Subd. 3a. [Repealed, 1999 c 132 s 46]

Subd. 4. Rules. The secretary of state shall adopt rules establishing procedures to be followed by county auditors and municipal clerks to assure accurate and timely return of absentee ballots. The rules of the secretary of state may authorize procedures and methods of return in addition to those specified in this section.

History: 1981 c 29 art 3 s 8; 1983 c 253 s 2,3; 1986 c 362 s 1,2; 1987 c 266 art 1 s 16; 1990 c 453 s 2; 1997 c 147 s 16; 1999 c 132 s 11; 2004 c 293 art 1 s 22; 2008 c 244 art 2 s 14; 2010 c 194 s 7,8; 2013 c 131 art 2 s 15; 2015 c 70 art 1 s 13,14



Section 203B.081 — LOCATIONS AND METHODS FOR ABSENTEE VOTING IN PERSON.

Subdivision 1. Location; timing. An eligible voter may vote by absentee ballot in the office of the county auditor and at any other polling place designated by the county auditor during the 46 days before the election, except as provided in this section.

Subd. 2. Town elections. Voters casting absentee ballots in person for a town election held in March may do so during the 30 days before the election. The county auditor shall make such designations at least 14 weeks before the election. At least one voting booth in each polling place must be made available by the county auditor for this purpose. The county auditor must also make available at least one electronic ballot marker in each polling place that has implemented a voting system that is accessible for individuals with disabilities pursuant to section 206.57, subdivision 5.

Subd. 3. Alternative procedure. (a) The county auditor may make available a ballot counter and ballot box for use by the voters during the seven days before the election. If a ballot counter and ballot box is provided, a voter must be given the option either (1) to vote using the process provided in section 203B.08, subdivision 1, or (2) to vote in the manner provided in this subdivision.

(b) If a voter chooses to vote in the manner provided in this subdivision, the voter must state the voter's name, address, and date of birth to the county auditor or municipal clerk. The voter shall sign a voter's certificate, which must include the voter's name, identification number, and the certification required by section 201.071, subdivision 1. The signature of an individual on the voter's certificate and the issuance of a ballot to the individual is evidence of the intent of the individual to vote at that election.

(c) After signing the voter's certificate, the voter shall be issued a ballot and immediately retire to a voting station or other designated location in the polling place to mark the ballot. The ballot must not be taken from the polling place. If the voter spoils the ballot, the voter may return it to the election official in exchange for a new ballot. After completing the ballot, the voter shall deposit the ballot into the ballot box.

(d) The election official must immediately record that the voter has voted in the manner provided in section 203B.121, subdivision 3.

(e) The election duties required by this subdivision must be performed by the county auditor, municipal clerk, or a deputy of the auditor or clerk.

History: 1997 c 147 s 17; 1999 c 132 s 12; 2008 c 244 art 1 s 7; 2010 c 184 s 6; 2010 c 201 s 18; 2013 c 131 art 2 s 16; 2016 c 161 art 1 s 2



Section 203B.085 — COUNTY AUDITOR'S AND MUNICIPAL CLERK'S OFFICES TO REMAIN OPEN DURING CERTAIN HOURS PRECEDING ELECTION.

The county auditor's office in each county and the clerk's office in each city or town authorized under section 203B.05 to administer absentee balloting must be open for acceptance of absentee ballot applications and casting of absentee ballots from 10:00 a.m. to 3:00 p.m. on Saturday and until 5:00 p.m. on the day immediately preceding a primary, special, or general election unless that day falls on a Saturday or Sunday. Town clerks' offices must be open for absentee voting from 10:00 a.m. to 12:00 noon on the Saturday before a town general election held in March. The school district clerk, when performing the county auditor's election duties, need not comply with this section.

History: 1983 c 303 s 4; 1991 c 265 art 9 s 61; 1999 c 132 s 13; 2000 c 467 s 8; 2004 c 293 art 2 s 13



Section 203B.09 — FORM AND CONTENT OF REQUIRED MATERIALS; RULES OF SECRETARY OF STATE.

The secretary of state shall adopt rules establishing the form, content, and type size and style for the printing of blank applications for absentee ballots, absentee voter lists, return envelopes, certificates of eligibility to vote by absentee ballot, ballot envelopes, and directions for casting an absentee ballot. Any official charged with the duty of printing any of these materials shall do so in accordance with these rules.

History: 1981 c 29 art 3 s 9; 1990 c 585 s 20



Section 203B.11 — HOSPITAL PATIENTS AND RESIDENTS OF HEALTH CARE FACILITIES.

Subdivision 1. Generally. Each full-time municipal clerk or school district clerk who has authority under section 203B.05 to administer absentee voting laws shall designate election judges to deliver absentee ballots in accordance with this section. The county auditor must also designate election judges to perform the duties in this section. A ballot may be delivered only to an eligible voter who is a temporary or permanent resident or patient in a health care facility or hospital located in the municipality in which the voter maintains residence. The ballots shall be delivered by two election judges, each of whom is affiliated with a different major political party. When the election judges deliver or return ballots as provided in this section, they shall travel together in the same vehicle. Both election judges shall be present when an applicant completes the certificate of eligibility and marks the absentee ballots, and may assist an applicant as provided in section 204C.15. The election judges shall deposit the return envelopes containing the marked absentee ballots in a sealed container and return them to the clerk on the same day that they are delivered and marked.

Subd. 2. Twenty days before an election. During the 20 days preceding an election, the election judges shall deliver absentee ballots only to an eligible voter who has applied for absentee ballots to the county auditor or municipal clerk under section 203B.04, subdivision 1.

Subd. 3. Election day. On election day, the election judges shall deliver absentee ballots only to an eligible voter who on the day before the election became a resident or patient in a health care facility or hospital and who has applied for absentee ballots under section 203B.04, subdivision 2.

Subd. 4. Agent delivery of ballots. During the seven days preceding an election and until 2:00 p.m. on election day, an eligible voter who would have difficulty getting to the polls because of incapacitating health reasons, or who is disabled, or who is a patient of a health care facility, a resident of a facility providing assisted living services governed by chapter 144G, a participant in a residential program for adults licensed under section 245A.02, subdivision 14, or a resident of a shelter for battered women as defined in section 611A.37, subdivision 4, may designate an agent to deliver the ballots to the voter from the county auditor or municipal clerk. An agent must have a preexisting relationship with the voter. A candidate at the election may not be designated as an agent. The voted ballots must be returned to the county auditor or municipal clerk no later than 3:00 p.m. on election day. The voter must complete an affidavit requesting the auditor or clerk to provide the agent with the ballots in a sealed transmittal envelope. The affidavit must include a statement from the voter stating that the ballots were delivered to the voter by the agent in the sealed transmittal envelope. An agent may deliver ballots to no more than three persons in any election. The secretary of state shall provide samples of the affidavit and transmission envelope for use by the county auditors.

History: 1981 c 29 art 3 s 11; 1983 c 253 s 4; 1997 c 147 s 18,19; 1999 c 132 s 14,15; 2005 c 156 art 6 s 25; 2006 c 242 s 18; 2008 c 295 s 10



Section 203B.12 — ABSENTEE VOTER NAMES.

Subdivision 1. [Repealed, 2010 c 194 s 27]

Subd. 2. [Repealed, 2010 c 194 s 27]

Subd. 3. [Repealed, 2010 c 194 s 27]

Subd. 4. [Repealed, 2010 c 194 s 27]

Subd. 5. [Repealed, 1999 c 132 s 46]

Subd. 6. [Repealed, 2010 c 194 s 27]

Subd. 7. Names of persons; rejected absentee ballots. The names of voters who have submitted an absentee ballot to the county auditor or municipal clerk that has not been accepted may not be made available for public inspection until the close of voting on election day.

Subd. 8. Names of persons; accepted absentee ballots. For all elections where use of the statewide voter registration system is required, the secretary of state must maintain a list of voters who have submitted absentee ballots that have been accepted. For all other elections, the county auditor or municipal clerk must maintain a list of voters who have submitted absentee ballots that have been accepted. The lists must be available to the public in the same manner as public information lists in section 201.091, subdivisions 4, 5, and 9.

History: 1981 c 29 art 3 s 12; 1981 c 185 s 2; 1983 c 253 s 5,6; 1984 c 560 s 6-9; 1987 c 266 art 1 s 18; 1989 c 291 art 1 s 5,6; 1990 c 585 s 21,22; 1991 c 320 s 1; 1997 c 147 s 20,21; 2004 c 293 art 1 s 23; 2005 c 156 art 6 s 26; 1Sp2005 c 7 s 21; 2014 c 264 s 10,11



Section 203B.121 — BALLOT BOARDS.

Subdivision 1. Establishment; applicable laws. (a) The governing body of each county, municipality, and school district with responsibility to accept and reject absentee ballots must, by ordinance or resolution, establish a ballot board. The board must consist of a sufficient number of election judges trained in the handling of absentee ballots and appointed as provided in sections 204B.19 to 204B.22. The board may include deputy county auditors or deputy city clerks who have received training in the processing and counting of absentee ballots.

(b) Each jurisdiction must pay a reasonable compensation to each member of that jurisdiction's ballot board for services rendered during an election.

(c) Except as otherwise provided by this section, all provisions of the Minnesota Election Law apply to a ballot board.

Subd. 2. Duties of ballot board; absentee ballots. (a) The members of the ballot board shall take possession of all return envelopes delivered to them in accordance with section 203B.08. Upon receipt from the county auditor, municipal clerk, or school district clerk, two or more members of the ballot board shall examine each return envelope and shall mark it accepted or rejected in the manner provided in this subdivision. Election judges performing the duties in this section must be of different major political parties, unless they are exempt from that requirement under section 205.075, subdivision 4, or section 205A.10, subdivision 2.

(b) The members of the ballot board shall mark the return envelope "Accepted" and initial or sign the return envelope below the word "Accepted" if a majority of the members of the ballot board examining the envelope are satisfied that:

(1) the voter's name and address on the return envelope are the same as the information provided on the absentee ballot application;

(2) the voter signed the certification on the envelope;

(3) the voter's Minnesota driver's license, state identification number, or the last four digits of the voter's Social Security number are the same as a number on the voter's absentee ballot application or voter record. If the number does not match, the election judges must compare the signature provided by the applicant to determine whether the ballots were returned by the same person to whom they were transmitted;

(4) the voter is registered and eligible to vote in the precinct or has included a properly completed voter registration application in the return envelope;

(5) the certificate has been completed as prescribed in the directions for casting an absentee ballot; and

(6) the voter has not already voted at that election, either in person or, if it is after the close of business on the seventh day before the election, by absentee ballot.

The return envelope from accepted ballots must be preserved and returned to the county auditor.

(c)(1) If a majority of the members of the ballot board examining a return envelope find that an absentee voter has failed to meet one of the requirements provided in paragraph (b), they shall mark the return envelope "Rejected," initial or sign it below the word "Rejected," list the reason for the rejection on the envelope, and return it to the county auditor. There is no other reason for rejecting an absentee ballot beyond those permitted by this section. Failure to place the ballot within the security envelope before placing it in the outer white envelope is not a reason to reject an absentee ballot.

(2) If an envelope has been rejected at least five days before the election, the envelope must remain sealed and the official in charge of the ballot board shall provide the voter with a replacement absentee ballot and return envelope in place of the rejected ballot.

(3) If an envelope is rejected within five days of the election, the envelope must remain sealed and the official in charge of the ballot board must attempt to contact the voter by telephone or e-mail to notify the voter that the voter's ballot has been rejected. The official must document the attempts made to contact the voter.

(d) The official in charge of the absentee ballot board must mail the voter a written notice of absentee ballot rejection between six and ten weeks following the election. If the official determines that the voter has otherwise cast a ballot in the election, no notice is required. If an absentee ballot arrives after the deadline for submission provided by this chapter, the notice must be provided between six to ten weeks after receipt of the ballot. A notice of absentee ballot rejection must contain the following information:

(1) the date on which the absentee ballot was rejected or, if the ballot was received after the required deadline for submission, the date on which the ballot was received;

(2) the reason for rejection; and

(3) the name of the appropriate election official to whom the voter may direct further questions, along with appropriate contact information.

(e) An absentee ballot return envelope marked "Rejected" may not be opened or subject to further review except in an election contest filed pursuant to chapter 209.

Subd. 3. Record of voting. (a) When applicable, the county auditor or municipal clerk must immediately record that a voter's absentee ballot has been accepted. After the close of business on the seventh day before the election, a voter whose record indicates that an absentee ballot has been accepted must not be permitted to cast another ballot at that election. In a state primary, general, or state special election for federal or state office, the auditor or clerk must also record this information in the statewide voter registration system.

(b) The roster must be marked, and a supplemental report of absentee voters who submitted a voter registration application with their ballot must be created, no later than the start of voting on election day to indicate the voters that have already cast a ballot at the election. The roster may be marked either:

(1) by the county auditor or municipal clerk before election day;

(2) by the ballot board before election day; or

(3) by the election judges at the polling place on election day.

The record of a voter whose absentee ballot was received after the close of business on the seventh day before the election is not required to be marked on the roster or contained in a supplemental report as required by this paragraph.

Subd. 4. Opening of envelopes. After the close of business on the seventh day before the election, the ballots from return envelopes marked "Accepted" may be opened, duplicated as needed in the manner provided in section 206.86, subdivision 5, initialed by the members of the ballot board, and deposited in the appropriate ballot box. If more than one ballot is enclosed in the ballot envelope, the ballots must be returned in the manner provided by section 204C.25 for return of spoiled ballots, and may not be counted.

Subd. 5. Storage and counting of absentee ballots. (a) On a day on which absentee ballots are inserted into a ballot box, two members of the ballot board must:

(1) remove the ballots from the ballot box at the end of the day;

(2) without inspecting the ballots, ensure that the number of ballots removed from the ballot box is equal to the number of voters whose absentee ballots were accepted that day; and

(3) seal and secure all voted and unvoted ballots present in that location at the end of the day.

(b) After the polls have closed on election day, two members of the ballot board must count the ballots, tabulating the vote in a manner that indicates each vote of the voter and the total votes cast for each candidate or question. In state primary and state general elections, the results must indicate the total votes cast for each candidate or question in each precinct and report the vote totals tabulated for each precinct. The count must be recorded on a summary statement in substantially the same format as provided in section 204C.26. The ballot board shall submit at least one completed summary statement to the county auditor or municipal clerk. The county auditor or municipal clerk may require the ballot board to submit a sufficient number of completed summary statements to comply with the provisions of section 204C.27, or the county auditor or municipal clerk may certify reports containing the details of the ballot board summary statement to the recipients of the summary statements designated in section 204C.27.

In state primary and state general elections, these vote totals shall be added to the vote totals on the summary statements of the returns for the appropriate precinct. In other elections, these vote totals may be added to the vote totals on the summary statement of returns for the appropriate precinct or may be reported as a separate total.

The count shall be public. No vote totals from ballots may be made public before the close of voting on election day.

(c) In addition to the requirements of paragraphs (a) and (b), if the task has not been completed previously, the members of the ballot board must verify as soon as possible, but no later than 24 hours after the end of the hours for voting, that voters whose absentee ballots arrived after the rosters were marked or supplemental reports were generated and whose ballots were accepted did not vote in person on election day. An absentee ballot submitted by a voter who has voted in person on election day must be rejected. All other accepted absentee ballots must be opened, duplicated if necessary, and counted by members of the ballot board. The vote totals from these ballots must be incorporated into the totals with the other absentee ballots and handled according to paragraph (b).

History: 2010 c 194 s 9; 2010 c 314 s 4; 2013 c 131 art 1 s 6-8; art 2 s 17,18; 2015 c 70 art 1 s 15



Section 203B.125 — SECRETARY OF STATE TO MAKE RULES.

The secretary of state shall adopt rules establishing methods and procedures for issuing ballot cards and related absentee forms to be used as provided in section 203B.08, subdivision 1a, and for the reconciliation of voters and ballot cards before tabulation under section 204C.20, subdivision 1.

History: 1983 c 253 s 7; 2010 c 194 s 10



Section 203B.14 — COUNTY AUDITOR OR MUNICIPAL CLERK MAY EMPLOY ADDITIONAL HELP.

Each county auditor and each municipal clerk may employ additional clerical assistance as necessary to discharge the responsibilities imposed on the county auditor or municipal clerk as provided in this chapter.

History: 1981 c 29 art 3 s 14



Section 203B.15 — ADMINISTRATIVE EXPENSES.

Each county shall pay the expenses incurred by its county auditor and each municipality or school district shall pay the expenses incurred by its clerk for administering the provisions of sections 203B.04 to 203B.15.

History: 1981 c 29 art 3 s 15; 1987 c 266 art 1 s 20



Section 203B.16 — ABSENT VOTERS IN THE MILITARY OR OUTSIDE THE UNITED STATES.

Subdivision 1. Military service; temporary residence outside United States. Sections 203B.16 to 203B.27 provide alternative voting procedures for eligible voters who are absent from the precinct where they maintain residence because they are:

(1) either in the military or the spouses or dependents of individuals serving in the military; or

(2) temporarily outside the territorial limits of the United States.

Sections 203B.16 to 203B.27 are intended to implement the federal Uniformed and Overseas Citizens Absentee Voting Act, United States Code, title 52, sections 20301 to 20310.

Subd. 2. Indefinite residence outside United States. Sections 203B.16 to 203B.27 provide the exclusive voting procedure for United States citizens who are living indefinitely outside the territorial limits of the United States who meet all the qualifications of an eligible voter except residence in Minnesota, but who are authorized by federal law to vote in Minnesota because they or, if they have never resided in the United States, a parent maintained residence in Minnesota for at least 20 days immediately prior to their departure from the United States. Individuals described in this subdivision shall be permitted to vote only for the offices of president, vice-president, senator in Congress, and representative in Congress.

Subd. 3. [Repealed, 2008 c 190 s 14]

Subd. 4. Duties of secretary of state. The secretary of state shall provide information regarding voter registration and absentee balloting procedures to be used by absent uniformed services voters, their spouses and dependents, and overseas voters.

History: 1981 c 29 art 3 s 16; 1997 c 147 s 24; 1Sp2001 c 10 art 18 s 14; 2004 c 293 art 1 s 24; 2010 c 201 s 19; 2015 c 70 art 1 s 16,17



Section 203B.17 — APPLICATION FOR BALLOT.

Subdivision 1. Submission of application. (a) An application for absentee ballots for a voter described in section 203B.16 must be in writing and may be submitted in person, by mail, by electronic facsimile device, by electronic mail, or electronically through a secure Web site that shall be maintained by the secretary of state for this purpose, upon determination by the secretary of state that security concerns have been adequately addressed. An application for absentee ballots for a voter described in section 203B.16 may be submitted by that voter or by that voter's parent, spouse, sister, brother, or child over the age of 18 years.

(b) An application for a voter described in section 203B.16, subdivision 1, shall be submitted to the county auditor of the county where the voter maintains residence or through the secure Web site maintained by the secretary of state.

(c) An application for a voter described in section 203B.16, subdivision 2, shall be submitted to the county auditor of the county where the voter or the voter's parent last maintained residence in Minnesota or through the secure Web site maintained by the secretary of state.

(d) An application for absentee ballots shall be valid for any primary, special primary, general election, or special election from the time the application is received through the end of that calendar year or through the next regularly scheduled state general election, whichever is later.

(e) There shall be no limitation of time for filing and receiving applications for ballots under sections 203B.16 to 203B.27.

Subd. 2. Required information. (a) An application shall be accepted if it contains the following information stated under oath:

(1) the voter's name, birthdate, and present address of residence in Minnesota, or former address of residence or parent's former address of residence in Minnesota if the voter is living permanently outside the United States;

(2) a statement indicating that the voter is in the military, or is the spouse or dependent of an individual serving in the military, or is temporarily outside the territorial limits of the United States, or is living permanently outside the territorial limits of the United States and voting under federal law;

(3) a statement that the voter expects to be absent from the precinct at the time of the election;

(4) the address to which absentee ballots are to be mailed;

(5) the voter's signature or the signature and relationship of the individual authorized to apply on the voter's behalf;

(6) the voter's passport number, Minnesota driver's license or state identification card number, or the last four digits of the voter's Social Security number; if the voter does not have access to any of these documents, the voter or other individual requesting absentee ballots may attest to the truthfulness of the contents of the application under penalty of perjury; and

(7) the voter's e-mail address, if the application was submitted electronically through the secure Web site maintained by the secretary of state.

(b) Notwithstanding paragraph (a), clause (6), an application submitted through the secretary of state's Web site must include the voter's verifiable Minnesota driver's license number, Minnesota state identification card number, or the last four digits of the voter's Social Security number, and may only be transmitted to the county auditor for processing if the secretary of state has verified the application information matches the information in a government database associated with the applicant's driver's license number, state identification card number, or Social Security number. The secretary of state must review all unverifiable applications for evidence of suspicious activity and must forward any such application to an appropriate law enforcement agency for investigation.

Subd. 3. Web site security. (a) The secretary of state shall maintain a log of each Internet Protocol address used to submit an absentee ballot application electronically under this section, and must monitor the log, volume of Web site use, and other appropriate indicators for suspicious activity. Evidence of suspicious activity that cannot be resolved by the secretary of state must be forwarded to an appropriate law enforcement agency for investigation.

(b) The electronic absentee ballot application system must be secure. The Web site shall maintain the confidentiality of all users and preserve the integrity of the data submitted. The secretary of state shall employ security measures to ensure the accuracy and integrity of absentee ballot applications submitted electronically pursuant to this section. All data sent and received through the Web site must be encrypted.

(c) The secretary of state must provide ongoing testing and monitoring to ensure continued security. The secretary of state must work with the chief information officer as defined in section 16E.01, subdivision 1, or another security expert to annually assess the security of the system. The security assessment must include a certification signed by the secretary of state that states that adequate security measures are in place. The certification must also be signed by the chief information officer or another security expert affirming that the assessment is accurate. The secretary of state must submit the security assessment to the legislative auditor and to the chairs and ranking minority members of the committees in the senate and house of representatives with primary jurisdiction over elections by January 1 of each year, except that the first annual security assessment must be submitted by September 30, 2014, and no report is required for January 1, 2015.

(d) In developing the electronic absentee ballot application system, the secretary of state must consult with the chief information officer or the chief's designee to ensure the site is secure.

History: 1981 c 29 art 3 s 17; 1985 c 72 s 1; 1Sp2001 c 10 art 18 s 15; 2004 c 293 art 1 s 25; 2008 c 190 s 2; 2010 c 184 s 8; 2014 c 185 s 10; 2014 c 264 s 12; 2015 c 70 art 1 s 18,19; 2016 c 161 art 1 s 3



Section 203B.18 — FORWARDING APPLICATIONS.

If an application for absentee ballots under sections 203B.16 to 203B.27 is received by the secretary of state or by any election official other than the proper county auditor described in section 203B.17, subdivision 1, that official shall forward the application to the appropriate county auditor.

History: 1981 c 29 art 3 s 18



Section 203B.19 — RECORDING APPLICATIONS.

Upon accepting an application, the county auditor shall record in the statewide registration system the voter's name, address of present or former residence in Minnesota, mailing address, school district number, passport number, Minnesota driver's license number or state identification card number, or the last four digits of the voter's Social Security number, and whether the voter is in the military or the spouse or dependent of an individual serving in the military, is a voter temporarily outside the territorial limits of the United States, or is living permanently outside the territorial limits of the United States and voting under federal law. The county auditor shall retain the record for six years. A voter whose name is recorded as provided in this section shall not be required to register under any other provision of law in order to vote under sections 203B.16 to 203B.27. Persons from whom applications are not accepted must be notified by the county auditor and provided with the reasons for the rejection.

No later than 60 days after the general election, the county auditor shall report to the secretary of state the combined number of absentee ballots transmitted to and the combined number of absentee ballots returned and cast by absent voters described in section 203B.16. The secretary of state may require the information be reported by category under section 203B.16 or by precinct.

No later than 90 days after the general election, the secretary of state shall report to the federal Election Assistance Commission the number of absentee ballots transmitted to voters under section 203B.16.

History: 1981 c 29 art 3 s 19; 1987 c 266 art 1 s 21; 1997 c 147 s 25; 2004 c 293 art 1 s 26; 2008 c 190 s 3; 2010 c 201 s 20



Section 203B.20 — CHALLENGES.

Except as provided in this section, the eligibility or residence of a voter whose application for absentee ballots is recorded under section 203B.19 may be challenged in the manner set forth by section 201.195. The county auditor shall not be required to serve a copy of the petition and notice of hearing on the challenged voter. If the absentee ballot application was submitted on behalf of a voter by an individual authorized under section 203B.17, subdivision 1, paragraph (a), the county auditor must attempt to notify the individual who submitted the application of the challenge. The county auditor may contact other registered voters to request information that may resolve any discrepancies appearing in the application. All reasonable doubt shall be resolved in favor of the validity of the application. If the voter's challenge is affirmed, the county auditor shall provide the challenged voter with a copy of the petition and the decision and shall inform the voter of the right to appeal as provided in section 201.195.

History: 1981 c 29 art 3 s 20; 2005 c 156 art 6 s 27; 2008 c 190 s 4



Section 203B.21 — BALLOTS AND ENVELOPES.

Subdivision 1. Form. Absentee ballots under sections 203B.16 to 203B.27 shall conform to the requirements of the Minnesota Election Law, except that modifications in the size or form of ballots or envelopes may be made if necessary to satisfy the requirements of the United States postal service. The return envelope must be designed in one of the following ways:

(1) it must be of sufficient size to contain an additional envelope that when sealed, conceals the signature, identification, and other information; or

(2) it must provide an additional flap that when sealed, conceals the signature, identification, and other information.

The flap or the additional envelope must be perforated to permit election officials to inspect the returned certificate for completeness or to ascertain other information at any time after receiving the returned ballot without opening the return envelope.

Subd. 2. Mailing of ballots; return. Ballots and instructions for marking them, ballot envelopes, and return envelopes shall be sent by first class mail to addresses within the continental United States and by air mail to addresses outside the continental United States. The ballot envelope and return envelope shall be marked "Official Ballot," and shall contain sufficient postage to assure proper return delivery. The return envelope shall be addressed to comply with any method for return of absentee ballots as authorized under section 203B.08, subdivision 2. The requirements of this subdivision do not apply to ballots and related materials provided under section 203B.225.

Subd. 3. Back of return envelope. On the back of the return envelope a certificate shall appear with space for:

(1) the voter's address of present or former residence in Minnesota;

(2) the voter's current e-mail address, if the voter has one;

(3) a statement indicating the category described in section 203B.16 to which the voter belongs;

(4) a statement that the voter has not cast and will not cast another absentee ballot in the same election or elections;

(5) a statement that the voter personally marked the ballots without showing them to anyone, or if physically unable to mark them, that the voter directed another individual to mark them; and

(6) the same voter's passport number, Minnesota driver's license or state identification card number, or the last four digits of the voter's Social Security number as provided on the absentee ballot application; if the voter does not have access to any of these documents, the voter may attest to the truthfulness of the contents of the certificate under penalty of perjury.

The certificate shall also contain a signed oath in the form required by section 705 of the Help America Vote Act, Public Law 107-252, which must read:

"I swear or affirm, under penalty of perjury, that:

I am a member of the uniformed services or merchant marine on active duty or an eligible spouse or dependent of such a member; a United States citizen temporarily residing outside the United States; or other United States citizen residing outside the United States; and I am a United States citizen, at least 18 years of age (or will be by the date of the election), and I am eligible to vote in the requested jurisdiction; I have not been convicted of a felony, or other disqualifying offense, or been adjudicated mentally incompetent, or, if so, my voting rights have been reinstated; and I am not registering, requesting a ballot, or voting in any other jurisdiction in the United States except the jurisdiction cited in this voting form. In voting, I have marked and sealed my ballot in private and have not allowed any person to observe the marking of the ballot, except for those authorized to assist voters under state or federal law. I have not been influenced.

The information on this form is true, accurate, and complete to the best of my knowledge. I understand that a material misstatement of fact in completion of this document may constitute grounds for a conviction for perjury."

Subd. 4. Names on envelopes, instructions. No envelope, return envelope, or instruction to voters shall contain the name of an individual who appears as a candidate on any enclosed ballot.

History: 1981 c 29 art 3 s 21; 1983 c 303 s 5; 1985 c 72 s 2; 1991 c 320 s 3; 2005 c 156 art 6 s 28,29; 2008 c 190 s 5,6; 2012 c 250 s 1



Section 203B.22 — TRANSMITTING BALLOTS.

(a) The county auditor shall transmit the appropriate ballots, as promptly as possible, to an absent voter whose application has been recorded under section 203B.19. If the county auditor determines that a voter is not eligible to vote at the primary but will be eligible to vote at the general election, only general election ballots shall be transmitted. Only one set of ballots shall be transmitted to any applicant for any election, except that the county auditor may transmit a replacement ballot to a voter whose ballot has been spoiled or lost in transit or whose mailing address has changed after the date on which the original application was submitted as confirmed by the county auditor. Ballots to be sent outside the United States shall be given priority in transmission. A county auditor may make use of any special service provided by the United States government for the transmission of voting materials under sections 203B.16 to 203B.27.

(b) The county auditor must transmit the appropriate ballots by express mail immediately upon discovery that the ballots were not properly transmitted to the voter as a result of the following circumstances: (1) an application was received by the county auditor by the close of business at least 46 days before the election; (2) the county auditor failed to transmit the appropriate ballots by the 46th day before the election; and (3) the voter did not request that the ballots be electronically transmitted to the voter under section 203B.225, subdivision 1.

History: 1981 c 29 art 3 s 22; 2008 c 190 s 7; 2010 c 184 s 9; 2014 c 264 s 13



Section 203B.225 — TRANSMITTING AND RETURNING BALLOTS.

Subdivision 1. Transmitting ballot and certificate of voter eligibility. A voter described in section 203B.16 may include in an application for absentee ballots a request that the ballots, instructions, and a certificate of voter eligibility meeting the requirements of section 203B.21, subdivision 3, be transmitted to the voter electronically. Upon receipt of a properly completed application requesting electronic transmission, the county auditor shall electronically transmit the requested materials to the voter. The county auditor is not required to provide return postage to voters to whom ballots are transmitted electronically.

Subd. 2. Returning voted ballots. The voter must return the voted ballots and the certificate of voter eligibility to the county auditor in a sealed envelope.

History: 2008 c 190 s 8; 2010 c 184 s 10



Section 203B.227 — WRITE-IN ABSENTEE BALLOT.

(a) A voter described in section 203B.16, subdivision 1, may use the federal write-in absentee ballot to vote in any federal, state, or local election. In a state or local election, a vote for a political party without specifying the name of a candidate must not be counted.

(b) If a voter submits a federal write-in absentee ballot for which a federal post card application was not received, the federal write-in absentee ballot serves as a voter registration, for voters who are eligible to register, in lieu of the voter's federal post card application. If the voter has not already voted and the accompanying certificate is properly completed, the absentee ballot board must accept the federal write-in absentee ballot.

History: 2008 c 190 s 9; 2008 c 336 s 1; 2010 c 201 s 21; 2013 c 131 art 2 s 19



Section 203B.23 — ABSENTEE BALLOT BOARD.

Subdivision 1. Establishment. The county auditor must establish an absentee ballot board for ballots issued under sections 203B.16 to 203B.27. The board may consist of staff trained as election judges, in which case, the board is exempt from sections 204B.19, subdivision 5, and 204C.15, relating to party balance in appointment of judges and to duties to be performed by judges of different major political parties.

Subd. 2. Duties. The absentee ballot board must examine all returned absentee ballot envelopes for ballots issued under sections 203B.16 to 203B.27 and accept or reject the absentee ballots in the manner provided in section 203B.24. If the certificate of voter eligibility is not printed on the return or administrative envelope, the certificate must be attached to the ballot secrecy envelope.

The absentee ballot board must immediately examine the return envelopes and mark them "accepted" or "rejected" during the 45 days before the election. If an envelope has been rejected at least five days before the election, the ballots in the envelope must be considered spoiled ballots and the official in charge of the absentee ballot board must provide the voter with a replacement absentee ballot and return envelope in place of the spoiled ballot.

If a county has delegated the responsibility for administering absentee balloting to a municipality under section 203B.05, accepted absentee ballots must be delivered to the appropriate municipality's absentee ballot board. The absentee ballot board with the authority to open and count the ballots must do so in accordance with section 203B.121, subdivisions 4 and 5.

Subd. 3. Applicable laws. Except as otherwise provided in this section, all the laws applicable to absentee ballots and absentee voters and all other provisions of the Minnesota Election Law apply to an absentee ballot board.

History: 1981 c 29 art 3 s 23; 1987 c 266 art 1 s 22; 2008 c 190 s 10; 2010 c 184 s 11; 2010 c 194 s 11,12



Section 203B.24 — DUTIES OF ELECTION JUDGES.

Subdivision 1. Check of voter eligibility; proper execution of certificate. Upon receipt of an absentee ballot returned as provided in sections 203B.16 to 203B.27, the election judges shall compare the voter's name with the names recorded under section 203B.19 in the statewide registration system to insure that the ballot is from a voter eligible to cast an absentee ballot under sections 203B.16 to 203B.27. The election judges shall mark the return envelope "Accepted" and initial or sign the return envelope below the word "Accepted" if the election judges are satisfied that:

(1) the voter's name on the return envelope appears in substantially the same form as on the application records provided to the election judges by the county auditor;

(2) the voter has signed the federal oath prescribed pursuant to section 705(b)(2) of the Help America Vote Act, Public Law 107-252;

(3) the voter has set forth the same voter's passport number, or Minnesota driver's license or state identification card number, or the last four digits of the voter's Social Security number as submitted on the application, if the voter has one of these documents;

(4) the voter is not known to have died; and

(5) the voter has not already voted at that election, either in person or by absentee ballot.

If the identification number described in clause (3) does not match the number as submitted on the application, the election judges must make a reasonable effort to satisfy themselves through other information provided by the applicant, or by an individual authorized to apply on behalf of the voter, that the ballots were returned by the same person to whom the ballots were transmitted.

An absentee ballot cast pursuant to sections 203B.16 to 203B.27 may only be rejected for the lack of one of clauses (1) to (5). In particular, failure to place the ballot within the security envelope before placing it in the outer white envelope is not a reason to reject an absentee ballot.

Election judges must note the reason for rejection on the back of the envelope in the space provided for that purpose.

Failure to return unused ballots shall not invalidate a marked ballot, but a ballot shall not be counted if the certificate on the return envelope is not properly executed. In all other respects the provisions of the Minnesota Election Law governing deposit and counting of ballots shall apply. Notwithstanding other provisions of this section, the counting of the absentee ballot of a deceased voter does not invalidate the election.

Subd. 2. Recording accepted and rejected ballots. The election judges shall compare the voter's name with the names recorded under section 203B.19 in the statewide registration system. For each returned ballot, the election judges must indicate on the record in the statewide registration system whether the absentee ballot was accepted or rejected.

History: 1981 c 29 art 3 s 24; 2004 c 293 art 1 s 27; 2005 c 156 art 6 s 30; 1Sp2005 c 7 s 22; 2008 c 190 s 11; 2010 c 194 s 13



Section 203B.26 — SEPARATE RECORD.

A separate record of the ballots of absent voters cast under sections 203B.16 to 203B.27 must be generated from the statewide registration system for each precinct and retained with the other election materials.

History: 1981 c 29 art 3 s 26; 2004 c 293 art 1 s 28; 2008 c 190 s 13; 2010 c 194 s 14



Section 203B.27 — EXPENSE CHARGEABLE TO GENERAL REVENUE.

Expenses incurred by a county auditor to carry out the provisions of sections 203B.16 to 203B.27 shall be paid by that county from its general revenue fund.

History: 1981 c 29 art 3 s 27



Section 203B.28 — POSTELECTION REPORT TO LEGISLATURE.

By January 15 of every odd-numbered year, the secretary of state shall provide to the chair and ranking minority members of the legislative committees with jurisdiction over elections a statistical report related to absentee voting in the most recent general election cycle. The statistics must be organized by county, and include:

(1) the number of absentee ballots transmitted to voters;

(2) the number of absentee ballots returned by voters;

(3) the number of absentee ballots that were rejected, categorized by the reason for rejection;

(4) the number of absentee ballots submitted pursuant to sections 203B.16 to 203B.27, along with the number of returned ballots that were accepted, rejected, and the reason for any rejections; and

(5) the number of absentee ballots that were not counted because the ballot return envelope was received after the deadlines provided in this chapter.

History: 2010 c 194 s 15; 2013 c 131 art 2 s 20






Chapter 204 — ELECTIONS, CONDUCT OF



Chapter 204A — CONDUCT OF ELECTIONS



Chapter 204B — ELECTION ADMINISTRATION; GENERAL PROVISIONS

Section 204B.01 — DEFINITIONS.

The definitions in chapter 200 apply to this chapter.

History: 1981 c 29 art 4 s 1



Section 204B.02 — APPLICATION.

This chapter applies to all elections held in this state except as otherwise provided by law.

History: 1981 c 29 art 4 s 2; 1987 c 266 art 1 s 23



Section 204B.03 — MANNER OF NOMINATION.

Candidates of a major political party for any partisan office except presidential elector and all candidates for nonpartisan office shall apply for a place on the primary ballot by filing an affidavit of candidacy as provided in section 204B.06, and except as otherwise provided in section 204D.07, subdivision 3, shall be nominated by primary. Candidates for any partisan office who do not seek the nomination of a major political party shall be nominated by nominating petition as provided in sections 204B.07 and 204B.08, and, except for presidential elector candidates, shall file an affidavit of candidacy as provided in section 204B.06.

History: 1981 c 29 art 4 s 3; 1986 c 475 s 7



Section 204B.04 — CANDIDACY; PROHIBITIONS.

Subdivision 1. Major party candidates. No individual shall be named on any ballot as the candidate of more than one major political party. No individual who has been certified by a canvassing board as the nominee of any major political party shall be named on any ballot as the candidate of any other major political party at the next ensuing general election.

Subd. 2. Candidates seeking nomination by primary. No individual who seeks nomination for any partisan or nonpartisan office at a primary shall be nominated for the same office by nominating petition.

Subd. 2a. [Expired]

Subd. 3. Nomination for nonpartisan office. No individual shall be nominated by nominating petition for any nonpartisan office.

Subd. 4. Prohibition on multiple candidacy. A candidate who files an affidavit of candidacy for an office to be elected at the general election may not subsequently file another affidavit of candidacy for any other office to be elected on the date of that general election, unless the candidate withdraws the initial affidavit pursuant to section 204B.12. The provisions in section 645.21 do not apply to this subdivision.

Subd. 5. Ballots; candidates who file by nominating petition. Candidates who were filed as a team by nominating petition under section 204B.07, subdivision 2, shall not appear on the ballot as minor party or independent candidates if either candidate is certified as a major party candidate for president or vice president pursuant to section 208.03.

History: 1981 c 29 art 4 s 4; 1991 c 320 s 4; 1996 c 419 s 4,5,10; 2010 c 201 s 22; 2011 c 65 s 1; 2012 c 187 art 1 s 28; 2013 c 131 art 2 s 21; 2016 c 161 art 1 s 4



Section 204B.06 — FILING FOR PRIMARY; AFFIDAVIT OF CANDIDACY.

Subdivision 1. Form of affidavit. An affidavit of candidacy shall state the name of the office sought and, except as provided in subdivision 4, shall state that the candidate:

(1) is an eligible voter;

(2) has no other affidavit on file as a candidate for any office at the same primary or next ensuing general election, except that a candidate for soil and water conservation district supervisor in a district not located in whole or in part in Anoka, Hennepin, Ramsey, or Washington County, may also have on file an affidavit of candidacy for mayor or council member of a statutory or home rule charter city of not more than 2,500 population contained in whole or in part in the soil and water conservation district or for town supervisor in a town of not more than 2,500 population contained in whole or in part in the soil and water conservation district; and

(3) is, or will be on assuming the office, 21 years of age or more, and will have maintained residence in the district from which the candidate seeks election for 30 days before the general election.

An affidavit of candidacy must include a statement that the candidate's name as written on the affidavit for ballot designation is the candidate's true name or the name by which the candidate is commonly and generally known in the community.

An affidavit of candidacy for partisan office shall also state the name of the candidate's political party or political principle, stated in three words or less.

Subd. 1a. [Repealed, 1Sp2001 c 10 art 18 s 44]

Subd. 1b. Address and telephone number. (a) An affidavit of candidacy must state a telephone number where the candidate can be contacted. An affidavit must also state the candidate's address of residence as determined under section 200.031, or at the candidate's request in accordance with paragraph (c), the candidate's campaign contact address. The form for the affidavit of candidacy must allow the candidate to request, if eligible, that the candidate's address of residence be classified as private data, and to provide the certification required under paragraph (c) for classification of that address.

(b) For an office whose residency requirement must be satisfied by the close of the filing period, a registered voter in this state may request in writing that the filing officer receiving the affidavit of candidacy review the address as provided in this paragraph, at any time up to one day after the last day for filing for office. If requested, the filing officer must determine whether the address provided in the affidavit of candidacy is within the area represented by the office the candidate is seeking. If the filing officer determines that the address is not within the area represented by the office, the filing officer must immediately notify the candidate and the candidate's name must be removed from the ballot for that office. A determination made by a filing officer under this paragraph is subject to judicial review under section 204B.44.

(c) If the candidate requests that the candidate's address of residence be classified as private data, the candidate must list the candidate's address of residence on a separate form to be attached to the affidavit. The candidate must also certify on the affidavit that a police report has been submitted or an order for protection has been issued in regard to the safety of the candidate or the candidate's family, or that the candidate's address is otherwise private pursuant to Minnesota law. The address of residence provided by a candidate who makes a request for classification on the candidate's affidavit of candidacy and provides the certification required by this paragraph is classified as private data, as defined in section 13.02, subdivision 12, but may be reviewed by the filing officer as provided in this subdivision.

(d) The requirements of this subdivision do not apply to affidavits of candidacy for a candidate for: (1) judicial office; (2) the office of county attorney; or (3) county sheriff.

Subd. 2. Major party candidates. A candidate who seeks the nomination of a major political party for a partisan office shall state on the affidavit of candidacy that the candidate either participated in that party's most recent precinct caucus or intends to vote for a majority of that party's candidates at the next ensuing general election.

Subd. 3. [Repealed, 1983 c 253 s 26]

Subd. 4. Federal offices. Candidates for president or vice president of the United States are not required to file an affidavit of candidacy for office. Candidates who seek nomination for the office of United States senator or representative shall state the following information on the affidavit:

(1) for United States senator, that the candidate will be an inhabitant of this state when elected and will be 30 years of age or older and a citizen of the United States for not less than nine years on the next January 3 or, in the case of an election to fill a vacancy, within 21 days after the special election; and

(2) for United States representative, that the candidate will be an inhabitant of this state when elected and will be 25 years of age or older and a citizen of the United States for not less than seven years on the next January 3 or, in the case of an election to fill a vacancy, within 21 days after the special election.

Subd. 4a. State and local offices. Candidates who seek nomination for the following offices shall state the following additional information on the affidavit:

(1) for governor or lieutenant governor, that on the first Monday of the next January the candidate will be 25 years of age or older and, on the day of the state general election, a resident of Minnesota for not less than one year;

(2) for Supreme Court justice, Court of Appeals judge, or district court judge, that the candidate is learned in the law;

(3) for county, municipal, school district, or special district office, that the candidate meets any other qualifications for that office prescribed by law;

(4) for senator or representative in the legislature, that on the day of the general or special election to fill the office the candidate will have resided not less than one year in the state and not less than six months in the legislative district from which the candidate seeks election.

Subd. 5. United States senator; two candidates at same election. When two candidates are to be elected United States senators from this state at the same election, each individual filing for the nomination shall state in the affidavit of candidacy the term for which the individual desires to be a candidate, by stating the date of the expiration of the term.

Subd. 6. Judicial candidates; designation of term. An individual who files as a candidate for the office of chief justice or associate justice of the Supreme Court, judge of the Court of Appeals, or judge of the district court shall state in the affidavit of candidacy the office of the particular justice or judge for which the individual is a candidate. The individual shall be a candidate only for the office identified in the affidavit. Each justice of the Supreme Court and each Court of Appeals and district court judge is deemed to hold a separate nonpartisan office.

Subd. 7. Governor and lieutenant governor. An individual who files as a candidate for governor or lieutenant governor shall file the affidavit of candidacy jointly with the affidavit of another individual who seeks nomination as a candidate for the other office.

Subd. 8. Proof of eligibility. A candidate for judicial office or for the office of county attorney shall submit with the affidavit of candidacy proof that the candidate is licensed to practice law in this state. Proof means providing a copy of a current attorney license.

A candidate for county sheriff shall submit with the affidavit of candidacy proof of licensure as a peace officer in this state. Proof means providing a copy of a current Peace Officer Standards and Training Board license.

History: 1981 c 29 art 4 s 6; 1982 c 501 s 14; 1983 c 247 s 83,84; 1986 c 444; 1986 c 475 s 8; 1990 c 603 s 2; 1993 c 223 s 7,8; 1995 c 222 s 2; 1996 c 419 s 6,10; 1997 c 147 s 26; 1Sp2001 c 10 art 18 s 16; 2004 c 293 art 2 s 14; 2005 c 156 art 6 s 31,32; 2008 c 244 art 2 s 16; 2010 c 314 s 2; 2015 c 70 art 1 s 20



Section 204B.07 — NOMINATING PETITIONS.

Subdivision 1. Form of petition. A nominating petition may consist of one or more separate pages each of which shall state:

(a) the office sought;

(b) the candidate's name and residence address, including street and number if any; and

(c) the candidate's political party or political principle expressed in not more than three words. No candidate who files for a partisan office by nominating petition shall use the term "nonpartisan" as a statement of political principle or the name of the candidate's political party. No part of the name of a major political party may be used to designate the political party or principle of a candidate who files for a partisan office by nominating petition, except that the word "independent" may be used to designate the party or principle. A candidate who files an affidavit of candidacy to fill a vacancy in nomination for a nonpartisan office pursuant to section 204B.13, shall not state any political principle or the name of any political party on the petition.

Subd. 2. Petitions for presidential electors and alternates. This subdivision does not apply to candidates for presidential elector or alternate nominated by major political parties. Major party candidates for presidential elector or alternate are certified under section 208.03. Other presidential electors or alternates are nominated by petition pursuant to this section. On petitions nominating presidential electors or alternates, the names of the candidates for president and vice-president shall be added to the political party or political principle stated on the petition. One petition may be filed to nominate a slate of presidential electors equal in number to the number of electors to which the state is entitled and an alternate for each elector nominee.

Subd. 3. Number of candidates nominated. No nominating petition shall contain the name of more than one candidate except a petition jointly nominating individuals for governor and lieutenant governor or nominating a slate of presidential electors.

Subd. 4. Oath and address of signer. Following the information required by subdivisions 1 and 2 and before the space for signing, each separate page that is part of the petition shall include an oath in the following form:

"I solemnly swear (or affirm) that I know the contents and purpose of this petition, that I do not intend to vote at the primary election for the office for which this nominating petition is made, and that I signed this petition of my own free will."

Notarization or certification of the signatures on a nominating petition is not required. Immediately after the signature, the signer shall write on the petition the signer's residence address including street and number, if any, and mailing address if different from residence address.

Subd. 5. Sample forms. An official with whom petitions are filed shall make sample forms for nominating petitions available upon request.

Subd. 6. Penalty. An individual who, in signing a nominating petition, makes a false oath is guilty of perjury.

History: 1981 c 29 art 4 s 7; 1986 c 444; 1986 c 475 s 9,10; 1Sp2001 c 10 art 18 s 17; 2004 c 293 art 2 s 15; 2012 c 187 art 1 s 29; 2015 c 70 art 2 s 1



Section 204B.071 — PETITIONS; RULES OF SECRETARY OF STATE.

The secretary of state shall adopt rules governing the manner in which petitions required for any election in this state are circulated, signed, filed, and inspected. The secretary of state shall provide samples of petition forms for use by election officials.

History: 1999 c 132 s 16



Section 204B.08 — SIGNING PETITIONS.

Subdivision 1. Time for signing. Nominating petitions shall be signed during the period when petitions may be filed as provided in section 204B.09.

Subd. 2. Qualifications of signers. A nominating petition may be signed only by individuals who are eligible to vote for the candidate who is nominated. No individual may sign more than one nominating petition for candidates for the same office unless more than one candidate is to be elected to that office. If more than one candidate is to be elected to the office, an individual may sign as many petitions as there are candidates to be elected.

Subd. 3. Number of signatures. The number of signatures required on a nominating petition shall be as follows:

(a) for a federal or state office voted on statewide, one percent of the total number of individuals voting in the state at the last preceding state general election, or 2,000, whichever is less;

(b) for a congressional office, five percent of the total number of individuals voting in the district at the last preceding state general election, or 1,000, whichever is less;

(c) for a county or legislative office, ten percent of the total number of individuals voting in the county or legislative district at the last preceding state or county general election, or 500, whichever is less;

(d) for a municipal office in a city of the first class, the number specified in section 205.121; and

(e) for any other municipal or school district office, ten percent of the total number of individuals voting in the municipality, ward, school district, or other election district at the last preceding municipal, or school district if applicable, general election, or 500, whichever is less.

History: 1981 c 29 art 4 s 8; 1990 c 453 s 3; 1999 c 132 s 17; 2008 c 244 art 2 s 17



Section 204B.09 — TIME AND PLACE OF FILING AFFIDAVITS AND PETITIONS.

Subdivision 1. Candidates in state and county general elections. (a) Except as otherwise provided by this subdivision, affidavits of candidacy and nominating petitions for county, state, and federal offices filled at the state general election shall be filed not more than 84 days nor less than 70 days before the state primary. The affidavit may be prepared and signed at any time between 60 days before the filing period opens and the last day of the filing period.

(b) Notwithstanding other law to the contrary, the affidavit of candidacy must be signed in the presence of a notarial officer or an individual authorized to administer oaths under section 358.10.

(c) This provision does not apply to candidates for presidential elector nominated by major political parties. Major party candidates for presidential elector are certified under section 208.03. Other candidates for presidential electors may file petitions at least 77 days before the general election day pursuant to section 204B.07. Nominating petitions to fill vacancies in nominations shall be filed as provided in section 204B.13. No affidavit or petition shall be accepted later than 5:00 p.m. on the last day for filing.

(d) Affidavits and petitions for county offices must be filed with the county auditor of that county. Affidavits and petitions for federal offices must be filed with the secretary of state. Affidavits and petitions for state offices must be filed with the secretary of state or with the county auditor of the county in which the candidate resides.

(e) Affidavits other than those filed pursuant to subdivision 1a must be submitted by mail or by hand, notwithstanding chapter 325L, or any other law to the contrary and must be received by 5:00 p.m. on the last day for filing.

Subd. 1a. Absent candidates. (a) A candidate for special district, county, state, or federal office who will be absent from the state during the filing period may submit a properly executed affidavit of candidacy, the appropriate filing fee, and any necessary petitions in person to the filing officer. The candidate shall state in writing the reason for being unable to submit the affidavit during the filing period. The affidavit, filing fee, if any, and petitions must be submitted to the filing officer during the seven days immediately preceding the candidate's absence from the state. Nominating petitions may be signed during the 14 days immediately preceding the date when the affidavit of candidacy is filed.

(b) A candidate for special district, county, state, or federal office who will be absent from the state during the entire filing period or who must leave the state for the remainder of the filing period and who certifies to the secretary of state that the circumstances constitute an emergency and were unforeseen, may submit a properly executed affidavit of candidacy by facsimile device or by transmitting electronically a scanned image of the affidavit to the secretary of state during the filing period. The candidate shall state in writing the specific reason for being unable to submit the affidavit by mail or by hand during the filing period or in person prior to the start of the filing period. The affidavit of candidacy, filing fee, if any, and any necessary petitions must be received by the secretary of state by 5:00 p.m. on the last day for filing. If the candidate is filing for a special district or county office, the secretary of state shall forward the affidavit of candidacy, filing fee, if any, and any necessary petitions to the appropriate filing officer.

Subd. 2. Other elections. Affidavits of candidacy and nominating petitions for city, town or other elective offices shall be filed during the time and with the official specified in chapter 205 or other applicable law or charter, except as provided for a special district candidate under subdivision 1a. Affidavits of candidacy and applications filed on behalf of eligible voters for school board office shall be filed during the time and with the official specified in chapter 205A or other applicable law. Affidavits of candidacy and nominating petitions filed under this subdivision must be submitted by mail or by hand, notwithstanding chapter 325L, or any other law to the contrary, and must be received by the appropriate official within the specified time for the filing of affidavits and petitions for the office.

Subd. 3. Write-in candidates. (a) A candidate for county, state, or federal office who wants write-in votes for the candidate to be counted must file a written request with the filing office for the office sought not more than 84 days before the primary and no later than the seventh day before the general election. The filing officer shall provide copies of the form to make the request.

(b) A candidate for president of the United States who files a request under this subdivision must include the name of a candidate for vice-president of the United States. The request must also include the name of at least one candidate for presidential elector. The total number of names of candidates for presidential elector on the request may not exceed the total number of electoral votes to be cast by Minnesota in the presidential election.

(c) A candidate for governor who files a request under this subdivision must include the name of a candidate for lieutenant governor.

History: 1981 c 29 art 4 s 9; 1986 c 475 s 11; 1987 c 266 art 1 s 24; 1989 c 291 art 1 s 8; 1990 c 585 s 24; 1990 c 608 art 7 s 2; 1991 c 227 s 11; 2000 c 467 s 9-11; 1Sp2001 c 10 art 18 s 18,19; 2004 c 293 art 2 s 16,17; 2008 c 244 art 1 s 10; 2010 c 184 s 12; 2014 c 264 s 14



Section 204B.10 — AFFIDAVITS OF CANDIDACY; NOMINATING PETITIONS; DUTIES.

Subdivision 1. Affidavits of candidacy; numbering. The official with whom affidavits of candidacy are filed shall number them in the order received.

Subd. 2. Nominating petitions; acknowledgment; numbering. On the day a nominating petition is filed, the election official shall deliver or mail an acknowledgment of the petition to the individual who files it and to the candidate who is to be nominated. The election official shall also number the petitions in the order received. The petitions shall be retained as provided in section 204B.40, and shall be available for public inspection during that period.

Subd. 3. Inspection. The official with whom nominating petitions are filed shall inspect the petitions in the order filed to verify that there are a sufficient number of signatures of individuals whose residence address as shown on the petition is in the district where the candidate is to be nominated.

Subd. 4. Certification. The secretary of state shall certify to the county auditor of each county the names of all candidates nominated by petitions filed with the secretary of state. Certification shall be made at the same time as the secretary of state certifies the names of candidates who are nominated at the primary.

Subd. 5. Improper name. If the filing officer determines that use on the ballot of the candidate's name as written on the affidavit of candidacy would violate section 204B.35, subdivision 2, the filing officer shall immediately notify the candidate and shall certify for the ballot the candidate's true name instead of the name as written on the affidavit.

Subd. 6. Ineligible voter. Upon receipt of a certified copy of a final judgment or order of a court of competent jurisdiction that a person who has filed an affidavit of candidacy or who has been nominated by petition:

(1) has been convicted of treason or a felony and the person's civil rights have not been restored;

(2) is under guardianship in which the court order revokes the ward's right to vote; or

(3) has been found by a court of law to be legally incompetent;

the filing officer shall notify the person by certified mail at the address shown on the affidavit or petition, and, for offices other than President of the United States, Vice President of the United States, United States Senator, and United States Representative in Congress, shall not certify the person's name to be placed on the ballot. The actions of a filing officer under this subdivision are subject to judicial review under section 204B.44.

History: 1981 c 29 art 4 s 10; 1986 c 475 s 12; 1993 c 364 s 1; 2005 c 10 art 4 s 6; 2005 c 156 art 6 s 33



Section 204B.11 — CANDIDATES; FILING FEES; PETITION IN PLACE OF FILING FEE.

Subdivision 1. Amount; dishonored checks; consequences. (a) Except as provided by subdivision 2, a filing fee shall be paid by each candidate who files an affidavit of candidacy. The fee shall be paid at the time the affidavit is filed. The amount of the filing fee shall vary with the office sought as follows:

(1) for the office of governor, lieutenant governor, attorney general, state auditor, secretary of state, representative in Congress, judge of the Supreme Court, judge of the Court of Appeals, or judge of the district court, $300;

(2) for the office of senator in Congress, $400;

(3) for office of senator or representative in the legislature, $100;

(4) for a county office, $50; and

(5) for the office of soil and water conservation district supervisor, $20.

(b) For the office of presidential elector, and for those offices for which no compensation is provided, no filing fee is required.

(c) The filing fees received by the county auditor shall immediately be paid to the county treasurer. The filing fees received by the secretary of state shall immediately be paid to the commissioner of management and budget.

(d) When an affidavit of candidacy has been filed with the appropriate filing officer and the requisite filing fee has been paid, the filing fee shall not be refunded. If a candidate's filing fee is paid with a check, draft, or similar negotiable instrument for which sufficient funds are not available or that is dishonored, notice to the candidate of the worthless instrument must be sent by the filing officer via registered mail no later than immediately upon the closing of the filing deadline with return receipt requested. The candidate will have five days from the time the filing officer receives proof of receipt to issue a check or other instrument for which sufficient funds are available. The candidate issuing the worthless instrument is liable for a service charge pursuant to section 604.113. If adequate payment is not made, the name of the candidate must not appear on any official ballot and the candidate is liable for all costs incurred by election officials in removing the name from the ballot.

Subd. 2. Petition in place of filing fee. At the time of filing an affidavit of candidacy, a candidate may present a petition in place of the filing fee. The petition may be signed by any individual eligible to vote for the candidate. A nominating petition filed pursuant to section 204B.07 is effective as a petition in place of a filing fee if the nominating petition includes a prominent statement informing the signers of the petition that it will be used for that purpose.

The number of signatures on a petition in place of a filing fee shall be as follows:

(a) for a state office voted on statewide, or for president of the United States, or United States senator, 2,000;

(b) for a congressional office, 1,000;

(c) for a county or legislative office, or for the office of district judge, 500; and

(d) for any other office which requires a filing fee as prescribed by law, municipal charter, or ordinance, the lesser of 500 signatures or five percent of the total number of votes cast in the municipality, ward, or other election district at the preceding general election at which that office was on the ballot.

An official with whom petitions are filed shall make sample forms for petitions in place of filing fees available upon request.

History: 1981 c 29 art 4 s 11; 3Sp1981 c 2 art 1 s 29; 1983 c 112 s 1; 1983 c 247 s 85; 1987 c 175 s 5; 1987 c 404 s 155; 1990 c 603 s 3; 1992 c 513 art 3 s 42; 1998 c 254 art 2 s 21,22; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2012 c 187 art 1 s 30



Section 204B.12 — WITHDRAWAL OF CANDIDATES.

Subdivision 1. Before primary. A candidate may withdraw from the primary ballot by filing an affidavit of withdrawal with the same official who received the affidavit of candidacy. The affidavit shall request that official to withdraw the candidate's name from the ballot and shall be filed no later than two days after the last day for filing for the office.

Subd. 2. [Repealed, 1983 c 303 s 24]

Subd. 2a. [Repealed, 2013 c 131 art 5 s 10]

Subd. 2b. Governor's race. If a candidate for governor withdraws, the secretary of state shall remove from the ballot the name of the candidate for governor and the name of that candidate's running mate for lieutenant governor.

Subd. 3. Time for filing. An affidavit of withdrawal filed under this section shall not be accepted later than 5:00 p.m. on the last day for withdrawal.

History: 1981 c 29 art 4 s 12; 1983 c 303 s 6; 1986 c 444; 1986 c 475 s 13; 1991 c 320 s 5-7; 2000 c 467 s 12



Section 204B.13 — VACANCY IN NOMINATION; PARTISAN OFFICE.

Subdivision 1. Partisan office. (a) A vacancy in nomination for a partisan office must be filled in the manner provided by this section. A vacancy in nomination exists for a partisan office when a major political party candidate who has been nominated in accordance with section 204D.03, subdivision 3, or 204D.10, subdivision 1:

(1) dies;

(2) withdraws by filing an affidavit of withdrawal, as provided in paragraph (b), at least one day prior to the general election with the same official who received the affidavit of candidacy; or

(3) is determined to be ineligible to hold the office the candidate is seeking, pursuant to a court order issued under section 204B.44.

(b) An affidavit of withdrawal filed under paragraph (a), clause (3), must state that the candidate has been diagnosed with a catastrophic illness that will permanently and continuously incapacitate the candidate and prevent the candidate from performing the duties of the office sought, if elected. The affidavit must be accompanied by a certificate verifying the candidate's illness meets the requirements of this paragraph, signed by at least two licensed physicians. The affidavit and certificate may be filed by the candidate or the candidate's legal guardian.

Subd. 2. Partisan office; nomination by party; special election. (a) Except as provided in subdivision 5, a major political party may fill a vacancy in nomination of that party's candidate as defined in subdivision 1, clause (1), (2), or (3), by filing one nomination certificate with the same official who received the affidavits of candidacy for that office.

A major political party may provide in its governing rules a procedure, including designation of an appropriate committee, to fill a vacancy in nomination for any federal or state partisan office. The nomination certificate shall be prepared under the direction of and executed by the chair and secretary of the political party and filed within the timelines established in this section. When filing the certificate the chair and secretary shall attach an affidavit stating that the newly nominated candidate has been selected under the rules of the party and that the individuals signing the certificate and making the affidavit are the chair and secretary of the party.

(b) In the case of a vacancy in nomination for partisan office that occurs on or before the 79th day before the general election, the major political party must file the nomination certificate no later than 71 days before the general election. The name of the candidate nominated by the party must appear on the general election ballot.

(c) Except as provided in subdivision 5, in the case of a vacancy in nomination for a partisan office that occurs after the 79th day before the general election, the general election ballot shall remain unchanged, but the county and state canvassing boards must not certify the vote totals for that office from the general election, and the office must be filled at a special election held in accordance with this section. Except for the vacancy in nomination, all other candidates whose names appeared on the general election ballot for the office must appear on the special election ballot for the office. New affidavits of candidacy or nominating petitions may not be accepted, and there must not be a primary to fill the vacancy in nomination. The major political party may file a nomination certificate as provided in paragraph (a) no later than seven days after the general election. On the date of the general election, the county auditor or municipal clerk shall post a notice in each precinct affected by a vacancy in nomination under this paragraph, informing voters of the reason for the vacancy in nomination and the procedures for filling the vacancy in nomination and conducting a special election as required by this section. The secretary of state shall prepare and electronically distribute the notice to county auditors in each county affected by a vacancy in nomination.

Subd. 2a. Partisan office; filing period. A vacancy in nomination for a partisan office due to a withdrawal of a candidate under section 204B.12, subdivision 1, may be filled in the manner provided in sections 204B.06, 204B.09, and 204B.11, except that all documents and fees required by those sections must be filed within five days after the vacancy in nomination occurs. There must be a two-day period for withdrawal of candidates after the last day for filing.

If there is more than one candidate at the end of the withdrawal period to fill the vacancy in nomination, the candidates' names must appear on the primary ballot. Otherwise, the candidate's name must appear on the general election ballot.

Subd. 3. [Repealed, 1991 c 320 s 16]

Subd. 4. [Repealed, 2013 c 131 art 5 s 10]

Subd. 5. Candidates for governor and lieutenant governor. (a) If a vacancy in nomination for a major political party occurs in the race for governor, the political party must nominate the candidates for both governor and lieutenant governor. If a vacancy in nomination for a major political party occurs in the race for lieutenant governor, the candidate for governor shall select the candidate for lieutenant governor.

(b) For a vacancy in nomination for lieutenant governor that occurs on or before the 79th day before the general election, the name of the lieutenant governor candidate must be submitted by the governor candidate to the filing officer no later than 71 days before the general election. If the vacancy in nomination for lieutenant governor occurs after the 79th day before the general election, the candidate for governor shall submit the name of the new lieutenant governor candidate to the secretary of state within seven days after the vacancy in nomination occurs, but no changes may be made to the general election ballots.

(c) When a vacancy in nomination for lieutenant governor occurs after the 79th day before the general election, the county auditor or municipal clerk shall post a notice in each precinct affected by the vacancy in nomination. The secretary of state shall prepare and electronically distribute the notice to county auditors. The county auditor must ensure that each precinct in the county receives the notice prior to the opening of the polls on election day. The notice must include:

(1) a statement that there is a vacancy in nomination for lieutenant governor and the statutory reason for the vacancy in nomination as provided in subdivision 1, paragraph (a), clause (1), (2), or (3);

(2) a statement that the results for the governor and lieutenant governor will be counted and that no special election will be held for that race; and

(3) a list of all candidates in the governor and lieutenant governor's race, listed in order of the base rotation. The listing of candidates shall include the name of the candidate to fill the vacancy in nomination for lieutenant governor. If the name of the candidate has not yet been named, then the list must include the date by which the candidate will be named.

Subd. 6. [Repealed, 2013 c 131 art 5 s 10]

Subd. 7. Date of special election. If a special election is required under this section, the governor shall issue a writ calling for a special election to be conducted on the second Tuesday in February of the year following the year the vacancy in nomination occurred. Except where otherwise provided in this section, the writ shall be issued and the special election conducted according to the requirements of sections 204D.22 to 204D.27.

Subd. 8. Absentee voters. At least 46 days, but no more than 50 days, before a special election conducted under this section, the county auditor shall transmit an absentee ballot for the special election to each applicant for an absentee ballot whose application for an absentee ballot for the preceding general election was recorded under section 203B.04 or 203B.17. New applicants for an absentee ballot may be provided a ballot in the manner specified in chapter 203B.

Subd. 9. Appropriation. In the case of a statewide special election under this section, the amount necessary is appropriated to the secretary of state to cover costs incurred by the state, county, and municipal governments to conduct the special election.

History: 1981 c 29 art 4 s 13; 1986 c 444; 1991 c 320 s 8-12; 2011 c 65 s 2,3; 2012 c 187 art 1 s 31; 2013 c 131 art 5 s 1-7; 2015 c 70 art 1 s 21-23



Section 204B.131 — VACANCY IN NOMINATION; NONPARTISAN OFFICE.

Subdivision 1. Applicability. A vacancy in nomination for a nonpartisan office must be filled in the manner provided by this section. A vacancy in nomination for a nonpartisan office exists when:

(1) a candidate for any nonpartisan office, for which one or two candidates filed, withdraws as provided in section 204B.12, subdivision 1;

(2) a candidate for any nonpartisan office, for which one or two candidates filed, is determined to be ineligible to hold the office the candidate is seeking, pursuant to a court order issued under section 204B.44; or

(3) a candidate for any nonjudicial nonpartisan office, for which only one or two candidates filed or who was nominated at a primary, dies on or before the 79th day before the date of the general election.

Subd. 2. Procedure for filling vacancy. A vacancy in nomination for a nonpartisan office may be filled by filing an affidavit of candidacy and paying a filing fee, or by filing an affidavit of candidacy and filing a petition in place of a filing fee, in the manner provided in sections 204B.06, 204B.09, and 204B.11. All documents and fees required by this subdivision must be filed within five days after the vacancy in nomination occurs. There must be a two-day period for withdrawal of candidates after the last day for filing.

If the vacancy in nomination resulted from a withdrawal during the withdrawal period held on the 68th to 69th day before the primary, and if, at the end of the withdrawal period to fill the vacancy in nomination, there are more than two candidates, the candidates' names must appear on the primary ballot. In all other cases, the candidates' names must appear on the general election ballot.

History: 2013 c 131 art 5 s 8; 2015 c 70 art 1 s 24



Section 204B.135 — REDISTRICTING OF ELECTION DISTRICTS.

Subdivision 1. Cities with wards. Except as provided in this subdivision, a city that elects its council members by wards may not redistrict those wards before the legislature has been redistricted. The wards must be redistricted within 60 days after the legislature has been redistricted or at least 19 weeks before the state primary election in the year ending in two, whichever is first.

In a city of the first class electing council members by wards in a year ending in one, the ward boundaries may be reestablished no later than 14 days before the first day to file affidavits of candidacy for city council members. The ward boundaries may be modified after the legislature has been redistricted for the purpose of establishing precinct boundaries as provided in section 204B.14, subdivision 3.

Subd. 2. Other election districts. For purposes of this subdivision, "local government election district" means a county district, park and recreation district, school district, or soil and water conservation district. Local government election districts, other than city wards covered by subdivision 1, may not be redistricted until precinct boundaries are reestablished under section 204B.14, subdivision 3, paragraph (c). Election districts covered by this subdivision must be redistricted within 80 days of the time when the legislature has been redistricted or at least 15 weeks before the state primary election in the year ending in two, whichever comes first.

Subd. 3. Voters rights. (a) An eligible voter may apply to the district court for either a writ of mandamus requiring the redistricting of wards or local government election districts or to revise any plan adopted by the governing body responsible for redistricting of wards or local government election districts.

(b) If a city adopts a ward redistricting plan at least 19 weeks before the primary in a year ending in two, an application for revision of the plan that seeks to affect elections held in the year ending in two must be filed with the district court within three weeks but no later than 18 weeks before the state primary election in the year ending in two, notwithstanding any charter provision. If a city adopts a ward redistricting plan less than 19 weeks before either the municipal primary in a year ending in one or before the state primary in a year ending in two, an application for revision of the plan that seeks to affect elections held in that year must be filed with the district court no later than one week after the plan has been adopted, notwithstanding any charter provision.

(c) If a plan for redistricting of a local government election district is adopted at least 15 weeks before the state primary election in a year ending in two, an application for revision of the plan that seeks to affect elections held in the year ending in two must be filed with the district court within three weeks but no later than 14 weeks before the state primary election in the year ending in two. If a plan for redistricting of a local government election district is adopted less than 15 weeks before the state primary election in a year ending in two, an application for revision of the plan that seeks to affect elections held in the year ending in two must be filed with the district court no later than one week after the plan has been adopted.

Subd. 4. Special elections; limitations. No municipality or school district may conduct a special election during the 19 weeks before the state primary election in the year ending in two. A school district special election required by any other law may be deferred until the date of the next school district general election, the state primary election, or the state general election.

Subd. 5. Redistricting expenses. The county board may levy a tax not to exceed $1 per capita in the year ending in "0" to pay costs incurred in the year ending in "1" or "2" that are reasonably related to the redistricting of election districts, establishment of precinct boundaries, designation of polling places, and the updating of voter records in the statewide registration system. The county auditor shall distribute to each municipality in the county on a per capita basis 25 percent of the amount levied as provided in this subdivision, based on the population of the municipality in the most recent census. This levy is not subject to statutory levy limits.

History: 1987 c 297 s 1; 1991 c 349 s 30; 1999 c 243 art 6 s 1; 2010 c 201 s 23; 2010 c 313 s 1,2; 2011 c 18 s 1



Section 204B.14 — ELECTION PRECINCTS.

Subdivision 1. Boundaries. The governing body of each municipality shall establish the boundaries of the election precincts in the municipality. The governing body of a county shall establish the boundaries of precincts in unorganized territory in the county. Except as provided in subdivision 3, a governing body may change the boundaries of any election precinct which it has established.

Subd. 1a. Legislative policy. It is the intention of the legislature to complete congressional and legislative redistricting activities in time to permit counties and municipalities to begin the process of reestablishing precinct boundaries as soon as possible after the adoption of the congressional and legislative redistricting plans but in no case later than 25 weeks before the state primary election in the year ending in two.

Subd. 2. Separate precincts; combined polling place. (a) The following shall constitute at least one election precinct:

(1) each city ward; and

(2) each town and each statutory city.

(b) A single, accessible, combined polling place may be established no later than November 1 if a presidential nomination primary is scheduled to occur in the following year or May 1 of any other year:

(1) for any city of the third or fourth class, any town, or any city having territory in more than one county, in which all the voters of the city or town shall cast their ballots;

(2) for contiguous precincts in the same municipality;

(3) for up to four contiguous municipalities located entirely outside the metropolitan area, as defined by section 200.02, subdivision 24, that are contained in the same county; or

(4) for noncontiguous precincts located in one or more counties.

Subject to the requirements of paragraph (c), a single, accessible, combined polling place may be established after May 1 of any year in the event of an emergency.

A copy of the ordinance or resolution establishing a combined polling place must be filed with the county auditor within 30 days after approval by the governing body. A polling place combined under clause (3) must be approved by the governing body of each participating municipality. A polling place combined under clause (4) must be approved by the governing body of each participating municipality and the secretary of state and may be located outside any of the noncontiguous precincts. A municipality withdrawing from participation in a combined polling place must do so by filing a resolution of withdrawal with the county auditor no later than October 1 if a presidential nomination primary is scheduled to occur in the following year or April 1 of any other year.

The secretary of state shall provide a separate polling place roster for each precinct served by the combined polling place, except that in a precinct that uses electronic rosters the secretary of state shall provide separate data files for each precinct. A single set of election judges may be appointed to serve at a combined polling place. The number of election judges required must be based on the total number of persons voting at the last similar election in all precincts to be voting at the combined polling place. Separate ballot boxes must be provided for the ballots from each precinct. The results of the election must be reported separately for each precinct served by the combined polling place, except in a polling place established under clause (2) where one of the precincts has fewer than ten registered voters, in which case the results of that precinct must be reported in the manner specified by the secretary of state.

(c) If a local elections official determines that an emergency situation preventing the safe, secure, and full operation of a polling place on election day has occurred or is imminent, the local elections official may combine two or more polling places for that election pursuant to this subdivision. To the extent possible, the polling places must be combined and the election conducted according to the requirements of paragraph (b), except that:

(1) polling places may be combined after May 1 and until the polls close on election day;

(2) any city or town, regardless of size or location, may establish a combined polling place under this paragraph;

(3) the governing body is not required to adopt an ordinance or resolution to establish the combined polling place;

(4) a polling place combined under paragraph (b), clause (3) or (4), must be approved by the local election official of each participating municipality;

(5) the local elections official must immediately notify the county auditor and the secretary of state of the combination, including the reason for the emergency combination and the location of the combined polling place. As soon as possible, the local elections official must also post a notice stating the reason for the combination and the location of the combined polling place. The notice must also be posted on the governing board's Web site, if one exists. The local elections official must also notify the election judges and request that local media outlets publicly announce the reason for the combination and the location of the combined polling place; and

(6) on election day, the local elections official must post a notice in large print in a conspicuous place at the polling place where the emergency occurred, if practical, stating the location of the combined polling place. The local election official must also post the notice, if practical, in a location visible by voters who vote from their motor vehicles as provided in section 204C.15, subdivision 2. If polling place hours are extended pursuant to section 204C.05, subdivision 2, paragraph (b), the posted notices required by this paragraph must include a statement that the polling place hours at the combined polling place will be extended until the specified time.

[See Note.]

Subd. 3. Boundary changes; prohibitions; exception. Notwithstanding other law or charter provisions to the contrary, during the period from January 1 in any year ending in zero to the time when the legislature has been redistricted in a year ending in one or two, no changes may be made in the boundaries of any election precinct except as provided in this subdivision.

(a) If a city annexes an unincorporated area located in the same county as the city and adjacent to the corporate boundary, the annexed area may be included in an election precinct immediately adjacent to it.

(b) A municipality or county may establish new election precincts lying entirely within the boundaries of any existing precinct and shall assign names to the new precincts which include the name of the former precinct.

(c) Precinct boundaries in a city of the first class electing council members by wards may be reestablished within four weeks of the adoption of ward boundaries in a year ending in one, as provided in section 204B.135, subdivision 1.

(d) Precinct boundaries must be reestablished within 60 days of the time when the legislature has been redistricted, or at least 19 weeks before the state primary election in a year ending in two, whichever comes first. The adoption of reestablished precinct boundaries becomes effective on the date of the state primary election in the year ending in two.

Precincts must be arranged so that no precinct lies in more than one legislative or congressional district.

Subd. 4. Boundary change procedure. Any change in the boundary of an election precinct must be adopted at least ten weeks before the date of the next election and, for the state primary and general election or presidential nomination primary, no later than December 1 in the year prior to the year of the state general election. The precinct boundary change shall not take effect until notice of the change has been posted in the office of the municipal clerk or county auditor for at least 56 days.

The county auditor must publish a notice illustrating or describing the congressional, legislative, and county commissioner district boundaries in the county in one or more qualified newspapers in the county at least 14 days before the first day to file affidavits of candidacy for the state general election in the year ending in two.

Alternate dates for adopting changes in precinct boundaries, posting notices of boundary changes, and notifying voters affected by boundary changes pursuant to this subdivision, and procedures for coordinating precinct boundary changes with reestablishing local government election district boundaries may be established in the manner provided in the rules of the secretary of state.

[See Note.]

Subd. 4a. Municipal boundary adjustment procedure. A change in the boundary of an election precinct that has occurred as a result of a municipal boundary adjustment made under chapter 414 that is effective more than 21 days before a regularly scheduled election takes effect at the scheduled election.

A change in the boundary of an election precinct that has occurred as a result of a municipal boundary adjustment made under chapter 414 that is effective less than 21 days before a regularly scheduled election takes effect the day after the scheduled election.

Subd. 5. Precinct boundaries; description; maps. If a precinct boundary has been changed or an annexation has occurred affecting a precinct boundary, the municipal clerk shall immediately notify the county auditor and secretary of state. The municipal clerk shall file a corrected base map with the secretary of state and county auditor within 30 days after the boundary change was made or, in the case of an annexation, the later of: (1) 30 days after the approval of the annexation order; or (2) the effective date of the annexation order. Upon request, the county auditor shall provide a base map and precinct finder to the municipal clerk. The municipal clerk shall prepare a corrected precinct map and provide the corrected map to the county auditor, who shall correct the precinct finder in the statewide voter registration system and make the corrected map and precinct finder available for public inspection, and to the secretary of state, who shall update the precinct boundary database. The county auditor shall prepare and file precinct boundary maps for precincts in unorganized territories in the same manner as provided for precincts in municipalities. For every election held in the municipality the election judges shall be furnished precinct maps as provided in section 201.061, subdivision 6. If a municipality changes the boundary of an election precinct, or if an annexation affecting a precinct boundary occurs, the county auditor shall notify each school district with territory affected by the boundary change at least 30 days before the effective date of the change.

Subd. 6. [Repealed, 2015 c 70 art 1 s 63]

Subd. 7. Application to municipalities. Notwithstanding the provisions of section 410.21, or any other law, ordinance or charter to the contrary, the provisions of subdivisions 1 and 3 apply to all municipalities.

Subd. 8. [Repealed, 1994 c 607 s 7]

History: 1981 c 29 art 4 s 14; 1Sp1981 c 4 art 4 s 43; 2Sp1981 c 2 s 2; 1983 c 289 s 115 subd 1; 1985 c 248 s 36; 1986 c 444; 1987 c 186 s 15; 1987 c 212 s 1-4; 1987 c 297 s 2; 1990 c 453 s 4; 1991 c 349 s 31-34; 1993 c 208 s 1,2; 1993 c 223 s 9; 1994 c 607 s 1-4; 1999 c 237 s 1; 2000 c 467 s 13-15; 2005 c 156 art 6 s 34; 2005 c 162 s 2; 2006 c 270 art 1 s 1; 2010 c 184 s 13,14; 2010 c 201 s 24; 2010 c 313 s 3,4; 2011 c 18 s 2,3; 2014 c 288 art 2 s 4; 2016 c 161 art 1 s 5; art 3 s 1; 2016 c 162 s 4,5

NOTE: The amendments to subdivisions 2 and 4 by Laws 2016, chapter 162, sections 4 and 5, are effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 204B.145 — DUTIES OF SECRETARY OF STATE; REDISTRICTING.

Following the completion of legislative redistricting, the secretary of state may coordinate and facilitate the exchange of information between the legislative redistricting computer system, the statewide voter registration system, and a computer system developed to assist the counties, municipalities, and school districts in redrawing election districts and establishing election precincts.

History: 1991 c 345 art 1 s 80



Section 204B.146 — DUTIES OF SECRETARY OF STATE.

Subdivision 1. Redistricting. The secretary of state shall conduct conferences with the county auditors, municipal clerks, and school district clerks to instruct them on the procedures for redistricting of election districts and establishment of election precincts in the year ending in one.

Subd. 2. Precinct and election district boundaries. The secretary of state shall maintain a computer database of precinct and election district boundaries. The secretary of state shall revise the information in the database whenever a precinct or election district boundary is changed. The secretary of state shall prepare maps illustrating precinct and election district boundaries in either paper or electronic formats and make them available to the public at the cost of production.

The secretary of state may authorize municipalities and counties to provide updated precinct and election district boundary information in electronic formats.

The secretary of state shall provide periodic updates of precinct and election district boundaries to the Legislative Coordinating Commission, the state demographer, and the Minnesota Geospatial Information Office.

At the request of the county auditor, the secretary of state shall provide the county auditor with precinct maps. The county auditor shall forward the maps to the appropriate municipal clerks, who shall post the map in the polling place on the day of the state primary and the state general election.

Subd. 3. Correction to election district boundaries. When a municipal boundary has changed and is coterminous with (1) a congressional, legislative, or county commissioner district boundary, or (2) a soil and water conservation district supervisor district boundary elected by district under section 103C.311, subdivision 2, and the affected territory contains 50 or fewer registered voters, the secretary of state may order corrections to move the affected election district boundaries so the boundaries are again coterminous with the municipal boundary. The election district boundary change is effective 28 days after the date that the order is issued. The secretary of state shall immediately notify the municipal clerk and county auditor affected by the boundary change and the Legislative Coordinating Commission. The municipal clerk shall send a nonforwardable notice stating the location of the polling place to every household containing a registered voter affected by the boundary change at least 25 days before the next election.

History: 1991 c 349 s 35; 1993 c 208 s 3; 1997 c 147 s 27; 1999 c 132 s 18; 1999 c 237 s 2; 2009 c 101 art 2 s 107; 2016 c 161 art 1 s 6



Section 204B.15 — UNORGANIZED TERRITORY; ELECTION PRECINCTS.

A county board may establish new election precincts to serve the residents of unorganized territories. The board shall designate a polling place for the new precinct that is convenient for the individuals residing in it.

History: 1981 c 29 art 4 s 15; 1997 c 147 s 28



Section 204B.16 — POLLING PLACES; DESIGNATION.

Subdivision 1. Authority; location. The governing body of each municipality and of each county with precincts in unorganized territory shall designate by ordinance or resolution a polling place for each election precinct. Polling places must be designated and ballots must be distributed so that no one is required to go to more than one polling place to vote in a school district and municipal election held on the same day. The polling place for a precinct in a city or in a school district located in whole or in part in the metropolitan area defined by section 200.02, subdivision 24, shall be located within the boundaries of the precinct or within one mile of one of those boundaries unless a single polling place is designated for a city pursuant to section 204B.14, subdivision 2, or a school district pursuant to section 205A.11. The polling place for a precinct in unorganized territory may be located outside the precinct at a place which is convenient to the voters of the precinct. If no suitable place is available within a town or within a school district located outside the metropolitan area defined by section 200.02, subdivision 24, then the polling place for a town or school district may be located outside the town or school district within five miles of one of the boundaries of the town or school district.

Subd. 1a. Notice to voters. If the location of a polling place has been changed, the governing body establishing the polling place shall send to every affected household with at least one registered voter in the precinct a nonforwardable mailed notice stating the location of the new polling place at least 25 days before the next election. The secretary of state shall prepare a sample of this notice. A notice that is returned as undeliverable must be forwarded immediately to the county auditor. This subdivision does not apply to a polling place location that is changed on election day under section 204B.17.

Subd. 2. [Repealed, 1994 c 607 s 7]

Subd. 3. Designation effective until changed. The designation of a polling place pursuant to this section shall remain effective until a different polling place is designated for that precinct. No designation of a new or different polling place shall become effective less than 90 days prior to an election, including school district elections or referenda, and no polling place changes may occur during the period between the state primary and the state general election, except that a new polling place may be designated to replace a polling place that has become unavailable for use.

Subd. 4. Prohibited locations. No polling place shall be designated in any place where intoxicating liquors or nonintoxicating malt beverages are served or in any adjoining room. No polling place shall be designated in any place in which substantial compliance with the requirements of this chapter cannot be attained.

Subd. 5. Access by elderly and persons with disabilities. Each polling place shall be accessible to and usable by elderly individuals and individuals with disabilities. A polling place is deemed to be accessible and usable if it complies with the standards in paragraphs (a) to (f).

(a) At least one set of doors must have a minimum width of 32 inches if the doors must be used to enter or leave the polling place.

(b) Any curb adjacent to the main entrance to a polling place must have curb cuts or temporary ramps. Where the main entrance is not the accessible entrance, any curb adjacent to the accessible entrance must also have curb cuts or temporary ramps.

(c) Where the main entrance is not the accessible entrance, a sign shall be posted at the main entrance giving directions to the accessible entrance.

(d) At least one set of stairs must have a temporary handrail and ramp if stairs must be used to enter or leave the polling place.

(e) No barrier in the polling place may impede the path of persons with disabilities to the voting booth.

(f) At least one parking space for persons with disabilities, which may be temporarily so designated by the municipality for the day of the election, must be available near the accessible entrance.

The doorway, handrails, ramps, and disabled parking provided pursuant to this subdivision must conform to the standards specified in the State Building Code for accessibility by persons with disabilities.

A governing body shall designate as polling places only those places which meet the standards prescribed in this subdivision unless no available place within a precinct is accessible or can be made accessible.

Subd. 6. Public facilities. Every statutory city, home rule charter city, county, town, school district, and other public agency, including the University of Minnesota and other public colleges and universities, shall make their facilities, including parking, available for the holding of city, county, school district, state, and federal elections, subject to the approval of the local election official. A charge for the use of the facilities may be imposed in an amount that does not exceed the lowest amount charged to any public or private group.

Subd. 7. Appropriate facilities. The facilities provided in accordance with subdivision 6 shall be sufficient in size to accommodate all election activities and the requirements of subdivision 5. The space must be separated from other activities within the building. The local election official may approve space in two connecting rooms for registration and balloting activities. Except in the event of an emergency making the approved space unusable, the public facility may not move the election from the space approved by the local election official without prior approval. In addition to the requirements of subdivision 5, the public facility must make remaining parking spaces not in use for regularly scheduled activities available for voters.

History: 1981 c 29 art 4 s 16; 1983 c 124 s 4; 1984 c 471 s 5; 1985 c 307 s 1; 1987 c 266 art 1 s 25; 1991 c 227 s 12,13; 1991 c 349 s 36,37; 1992 c 474 s 1; 1993 c 223 s 10; 1997 c 147 s 29,30; 2000 c 467 s 16; 2004 c 293 art 2 s 18; 2005 c 56 s 1; 2005 c 156 art 6 s 35,36; 2008 c 244 art 1 s 11



Section 204B.175 — CHANGE OF POLLING PLACE IN AN EMERGENCY.

Subdivision 1. Application. When an emergency occurs after the deadline to designate a polling place pursuant to section 204B.16 but before the polls close on election day, a new polling place may be designated for that election pursuant to this section. For purposes of this section, an emergency is any situation that prevents the safe, secure, and full operation of a polling place.

Subd. 2. Changing polling place. If a local election official determines that an emergency has occurred or is imminent, the local election official must procure a polling place that is as near the designated polling place as possible and that complies with the requirements of section 204B.16, subdivisions 4 and 5. If it is not possible to locate a new polling place in the precinct, the polling place may be located outside of the precinct without regard to the distance limitations in section 204B.16, subdivision 1. The local election official must certify to the appropriate governing body the expenses incurred because of the change. These expenses shall be paid as part of the expenses of the election.

Subd. 3. Notice. (a) Upon making the determination to relocate a polling place, the local election official must immediately notify the county auditor and the secretary of state. The notice must include the reason for the relocation and the reason for the location of the new polling place. As soon as possible, the local election official must also post a notice stating the reason for the relocation and the location of the new polling place. The notice must also be posted on the Web site of the public body, if there is one. The local election official must also notify the election judges and request that local media outlets publicly announce the reason for the relocation and the location of the polling place.

(b) On election day, the local election official must post a notice in large print in a conspicuous place at the polling place where the emergency occurred, if practical, stating the location of the new polling place. The local election official must also post the notice, if practical, in a location visible by voters who vote from their motor vehicles as provided in section 204C.15, subdivision 2. If polling place hours are extended pursuant to section 204C.05, subdivision 2, paragraph (b), the posted notices required by this paragraph must include a statement that the polling place hours at the new polling place will be extended until the specified time.

History: 2016 c 161 art 3 s 2



Section 204B.18 — POLLING PLACES; EQUIPMENT.

Subdivision 1. Booths; voting stations. (a) Each polling place must contain a number of voting booths or voting stations in proportion to the number of individuals eligible to vote in the precinct. The booth or station shall permit the voter to vote privately and independently.

(b) Each polling place must have at least one accessible voting booth or other accessible voting station and beginning with federal and state elections held after December 31, 2005, and county, municipal, and school district elections held after December 31, 2007, one voting system that conforms to section 301(a)(3)(B) of the Help America Vote Act, Public Law 107-252.

(c) Local jurisdictions must make accessible voting stations purchased with funds provided from the Help America Vote Act account available to other local jurisdictions holding stand-alone elections. The jurisdiction providing the equipment may require the jurisdiction using the equipment to reimburse any direct actual costs incurred as a result of the equipment's use and any prorated indirect costs of maintaining and storing the equipment. A rental or other similar use fee may not be charged.

Any funds received under this paragraph for expenses incurred by that local jurisdiction as a direct result of making the equipment available that were not paid for in whole or in part with funds from the Help America Vote Act account are not program income under the Help America Vote Act, Public Law 107-252.

Any funds received by a local jurisdiction making the equipment available as reimbursement for expenses as defined as "operating costs" under Laws 2005, chapter 162, section 34, subdivision 1, paragraph (b), and paid for in whole or in part with funds from the Help America Vote Act account must be treated as program income and deposited into the jurisdiction's Help America Vote Act account in the direct proportion that funds from the Help America Vote Act account were used to pay for those "operating costs."

(d) All booths or stations must be constructed so that a voter is free from observation while marking ballots. During the hours of voting, the booths or stations must have instructions, a pencil, and other supplies needed to mark the ballots. A chair must be provided for elderly voters and voters with disabilities to use while voting or waiting to vote. Stable flat writing surfaces must also be made available to voters who are completing election-related forms.

(e) All ballot boxes, voting booths, voting stations, and election judges must be in open public view in the polling place.

Subd. 2. Ballot boxes. Each box shall be of sufficient size and shall have a sufficient opening to receive and contain all the ballots likely to be deposited in it.

History: 1981 c 29 art 4 s 18; 1984 c 471 s 7; 1987 c 266 art 1 s 26; 2000 c 467 s 17; 2005 c 156 art 6 s 37; 2010 c 201 s 25; 2013 c 131 art 2 s 22; 2016 c 161 art 1 s 7



Section 204B.181 — ELECTION EMERGENCY PLANS.

Subdivision 1. State elections emergency plans. (a) The secretary of state, in consultation with the Minnesota director of the Department of Public Safety, Division of Homeland Security and Emergency Management, must develop a state elections emergency plan.

(b) The secretary of state must also coordinate with the governor to incorporate election needs into the state's continuity of government and continuity of operations plans.

(c) The secretary of state must create a state guide to assist county and local election officials in developing a county elections emergency plan required by subdivision 2. The secretary of state must consult with the Minnesota State Council on Disability in developing the guide. The guide must include a model county elections emergency plan that meets the requirements of this section.

Subd. 2. County elections emergency plans. (a) County election officials, in consultation with the political subdivision's local organization for emergency management established under section 12.25 and the municipalities and school districts within the county, must develop a county elections emergency plan to be made available for use in all state, county, municipal, and school district elections held in that county.

(b) In developing the county elections emergency plan, the county must address the needs of voters with disabilities in all aspects of the plan. Where ballot security is affected, the plan must provide procedures to maintain the security of the ballots. When an emergency requires the relocation of the polling place, the plan must include procedures for securing the ballots and voting equipment, notifying the public and other government officials, and restoring voting activities as soon as possible. If the county contains jurisdictions that cross county lines, the affected counties must make efforts to ensure that the emergency procedures affecting the local jurisdiction are uniform throughout the jurisdiction.

(c) Cities, towns, and school districts may create a local elections emergency plan that meets the requirements of the county elections emergency plan. If a local jurisdiction creates a local elections emergency plan, the procedures within the local elections emergency plan govern in all election emergencies within that local jurisdiction.

(d) County election officials and any municipality with a local elections emergency plan must review their county or local elections emergency plan prior to each state general election. Any revisions to the county or local elections emergency plan must be completed and filed with the secretary of state by July 1 prior to the state general election.

History: 2016 c 161 art 3 s 3



Section 204B.19 — ELECTION JUDGES; QUALIFICATIONS.

Subdivision 1. Individuals qualified to be election judges. Except as provided in subdivision 6, any individual who is eligible to vote in this state is qualified to be appointed as an election judge.

Subd. 2. Individuals not qualified to be election judges. (a) Except as provided in paragraph (b), no individual shall be appointed as an election judge for any precinct if that individual:

(1) is unable to read, write, or speak the English language;

(2) is the spouse; parent, including a stepparent; child, including a stepchild; or sibling, including a stepsibling; of any election judge serving in the same precinct or of any candidate at that election;

(3) is domiciled, either permanently or temporarily, with any candidate on the ballot at that election; or

(4) is a candidate at that election.

(b) Individuals who are related to each other as provided in paragraph (a), clause (2), may serve as election judges in the same precinct, provided that they serve on separate shifts that do not run concurrently.

Subd. 3. [Repealed, 1985 c 248 s 37]

Subd. 4. Additional qualifications permitted; examination. The appointing authority may establish additional qualifications which are not inconsistent with the provisions of this section and which relate to the ability of an individual to perform the duties of an election judge. The appointing authority may examine any individual who seeks appointment as an election judge to determine whether the individual meets any qualification established under this section.

Subd. 5. Party balance requirement. No more than half of the election judges in a precinct may be members of the same major political party unless the election board consists of an odd number of election judges, in which case the number of election judges who are members of the same major political party may be one more than half the number of election judges in that precinct.

Subd. 6. High school students. Notwithstanding any other requirements of this section, a student enrolled in a high school in Minnesota or who is in a home school in compliance with sections 120A.22 and 120A.24, who has attained the age of 16 is eligible to be appointed as a without party affiliation trainee election judge in the county in which the student resides, or a county adjacent to the county in which the student resides. The student must meet qualifications for trainee election judges specified in rules of the secretary of state. A student appointed as a trainee election judge may be excused from school attendance during the hours that the student is serving as a trainee election judge if the student submits a written request signed and approved by the student's parent or guardian to be absent from school and a certificate from the appointing authority stating the hours during which the student will serve as a trainee election judge to the principal of the school at least ten days prior to the election. Students shall not serve as trainee election judges after 10:00 p.m. Notwithstanding section 177.24 to the contrary, trainee election judges may be paid not less than two-thirds of the minimum wage for a large employer. The principal of the school may approve a request to be absent from school conditioned on acceptable academic performance at the time of service as a trainee election judge.

History: 1981 c 29 art 4 s 19; 1983 c 126 s 1; 1983 c 303 s 7; 1985 c 39 s 1; 1987 c 266 art 1 s 27; 1991 c 237 s 1,2; 1995 c 34 s 1; 2000 c 467 s 18; 2004 c 293 art 2 s 19,20; 2010 c 180 s 1; 2014 c 264 s 15; 2015 c 70 art 1 s 25,26



Section 204B.195 — TIME OFF FROM WORK TO SERVE AS ELECTION JUDGE.

An individual who is selected to serve as an election judge pursuant to section 204B.21, subdivision 2 may, after giving an employer at least 20 days' written notice, be absent from a place of work for the purpose of serving as an election judge without penalty. An employer may reduce the salary or wages of an employee serving as an election judge by the amount paid to the election judge by the appointing authority during the time the employee was absent from the place of employment.

The written request to be absent from work must be accompanied by a certification from the appointing authority stating the hourly compensation to be paid the employee for service as an election judge and the hours during which the employee will serve. An employer may restrict the number of persons to be absent from work for the purpose of serving as an election judge to no more than 20 percent of the total work force at any single worksite.

History: 1983 c 126 s 2; 1986 c 444; 1991 c 237 s 3



Section 204B.20 — ELECTION BOARD; HEAD ELECTION JUDGE; DUTIES.

The election judges appointed to serve in an election precinct shall constitute the election board for that precinct. The appointing authority shall designate one of the election judges in each precinct to serve as the head election judge. The head election judge shall assign specific duties to the election judges of that precinct as necessary or convenient to complete forms, obtain signatures, and perform all the other duties required of election judges.

History: 1981 c 29 art 4 s 20; 1986 c 444; 1Sp2001 c 10 art 18 s 20



Section 204B.21 — APPOINTMENT OF ELECTION JUDGES.

Subdivision 1. Appointment lists; duties of political parties and secretary of state. On May 1 in a year in which there is an election for a partisan political office, each major political party shall prepare a list of eligible voters to act as election judges in each election precinct. The political parties shall furnish the lists electronically to the secretary of state, in a format specified by the secretary of state. The secretary of state must combine the data received from each political party under this subdivision and must process the data to locate the precinct in which the address provided for each potential election judge is located. If the data submitted by a political party is insufficient for the secretary of state to locate the proper precinct, the associated name must not appear in any list forwarded to an appointing authority under this subdivision. The secretary of state shall notify political parties of any proposed election judges with addresses that could not be located in a precinct.

By May 15, the secretary of state shall furnish electronically to the county auditor a list of the appropriate names for each election precinct in the jurisdiction of the appointing authority, noting the political party affiliation of each individual on the list. The county auditor must promptly forward the appropriate names to the appropriate municipal clerk.

Subd. 2. Appointing authority; powers and duties. Election judges for precincts in a municipality shall be appointed by the governing body of the municipality. Election judges for precincts in unorganized territory and for performing election-related duties assigned by the county auditor shall be appointed by the county board. Election judges for a precinct composed of two or more municipalities must be appointed by the governing body of the municipality or municipalities responsible for appointing election judges as provided in the agreement to combine for election purposes. Except as otherwise provided in this section, appointments shall be made from lists furnished pursuant to subdivision 1 subject to the eligibility requirements and other qualifications established or authorized under section 204B.19. At least two election judges in each precinct must be affiliated with different major political parties. If no lists have been furnished or if additional election judges are required after all listed names in that municipality have been exhausted, the appointing authority may appoint other individuals who meet the qualifications to serve as an election judge, including persons who are not affiliated with a major political party. The appointments shall be made at least 25 days before the election at which the election judges will serve, except that the appointing authority may pass a resolution authorizing the appointment of additional election judges within the 25 days before the election if the appointing authority determines that additional election judges will be required.

History: 1981 c 29 art 4 s 21; 1983 c 303 s 8; 1986 c 444; 1987 c 212 s 5; 1999 c 132 s 19; 2008 c 295 s 11,12; 2010 c 180 s 2,3; 2010 c 184 s 15



Section 204B.22 — ELECTION JUDGES; NUMBER REQUIRED.

Subdivision 1. Minimum number required. (a) A minimum of four election judges shall be appointed for each precinct in the state general election, provided that a minimum of three election judges shall be appointed for each precinct with fewer than 500 registered voters as of 14 weeks before the state primary. In all other elections, a minimum of three election judges shall be appointed for each precinct. In a combined polling place under section 204B.14, subdivision 2, at least one judge must be appointed from each municipality in the combined polling place, provided that not less than three judges shall be appointed for each combined polling place. The appointing authorities may appoint election judges for any precinct in addition to the number required by this subdivision including additional election judges to count ballots after voting has ended.

(b) An election judge may serve for all or part of election day, at the discretion of the appointing authority, as long as the minimum number of judges required is always present. The head election judge designated under section 204B.20 must serve for all of election day and be present in the polling place unless another election judge has been designated by the head election judge to perform the functions of the head election judge during any absence.

Subd. 2. [Repealed, 2013 c 131 art 2 s 85]

Subd. 3. [Repealed, 2010 c 201 s 82]

Subd. 4. Election judge trainees not counted toward minimum number of election judges. The presence or participation of election judge trainees must not be counted toward satisfying any of the required numbers of election judges in this chapter.

History: 1981 c 29 art 4 s 22; 1986 c 362 s 3; 1987 c 212 s 6; 1994 c 607 s 5; 1997 c 147 s 31; 1Sp2001 c 10 art 18 s 21,22; 2004 c 293 art 2 s 21; 2010 c 201 s 26,27; 2013 c 131 art 2 s 23



Section 204B.23 — VACANCIES AMONG ELECTION JUDGES.

A vacancy on an election board occurs when any election judge who is a member of that board:

(a) fails to arrive at the polling place within 30 minutes after the time when the polling place is scheduled to open;

(b) becomes unable to perform the duties of the office after assuming those duties; or

(c) for any reason fails or refuses to perform the duties of the office as assigned by the head election judge.

When a vacancy occurs, the remaining election judges of the precinct shall elect an individual to fill the vacancy subject to the provisions of section 204B.19. When possible the election judges shall elect individuals who have been trained as election judges pursuant to section 204B.25. The oath signed by the new election judge shall indicate that the new election judge was elected to fill a vacancy. The municipal clerk may assign election judges to fill vacancies as they occur.

History: 1981 c 29 art 4 s 23; 1986 c 444; 1997 c 147 s 32; 1Sp2001 c 10 art 18 s 23



Section 204B.24 — ELECTION JUDGES; OATH.

Each election judge shall sign the following oath before assuming the duties of the office:

"I .......... solemnly swear (or affirm) that I will perform the duties of election judge according to law and the best of my ability and will diligently endeavor to prevent fraud, deceit and abuse in conducting this election. I will perform my duties in a fair and impartial manner and not attempt to create an advantage for my party or for any candidate."

The oath shall be attached to the summary statement of the election returns of that precinct. If there is no individual present who is authorized to administer oaths, the election judges may administer the oath to each other.

History: 1981 c 29 art 4 s 24; 2005 c 156 art 6 s 38; 2010 c 201 s 28



Section 204B.25 — TRAINING FOR ELECTION JUDGES.

Subdivision 1. Duties of county auditor. Each county auditor shall provide training for all election judges who are appointed to serve at any election to be held in the county. The county auditor shall also provide a procedure for emergency training of election judges elected to fill vacancies. The county auditor may delegate to a municipal election official the duty to provide training of election judges in that municipality or school district.

Subd. 2. Rules of secretary of state. The secretary of state shall adopt rules establishing programs for the training of county auditors, local election officials, and election judges by county auditors as required by this section.

Subd. 3. Trained election judges; number required. Each election precinct in which less than 100 individuals voted at the last state general election shall have at least two election judges who are members of different major political parties who have received training as required in this section. In every other election precinct, no individual may serve as an election judge who has not received training as required by subdivision 1.

Subd. 4. Training for local election officials. At least once every two years, the county auditor shall conduct training sessions for the municipal and school district clerks in the county. The training sessions must be conducted in the manner provided by the secretary of state. No local election official may administer an election without receiving training from the county auditor.

History: 1981 c 29 art 4 s 25; 1987 c 266 art 1 s 28; 1999 c 250 art 1 s 86,87



Section 204B.26 — ELECTION JUDGES; VIOLATIONS; PENALTIES.

Any individual who serves as an election judge in violation of any of the provisions of sections 204B.19 to 204B.25, is guilty of a misdemeanor.

History: 1981 c 29 art 4 s 26



Section 204B.27 — DUTIES OF SECRETARY OF STATE.

Subdivision 1. Blank forms. At least 14 days before every state election the secretary of state shall transmit to each county auditor examples of any blank forms to be used as the secretary of state deems necessary for the conduct of the election. County abstract forms may be provided to auditors electronically via the Minnesota State Election Reporting System maintained by the secretary of state, and must be available at least one week prior to the election.

Subd. 2. Election law and instructions. The secretary of state shall prepare and publish a volume containing all state general laws relating to elections. The attorney general shall provide annotations to the secretary of state for this volume. On or before August 1 of every odd-numbered year the secretary of state shall furnish to the county auditors and municipal clerks enough copies of this volume so that each county auditor and municipal clerk will have at least one copy. On or before July 1 of every even-numbered year, the secretary of state shall prepare and make an electronic copy available on the office's Web site. The secretary of state may prepare and transmit to the county auditors and municipal clerks detailed written instructions for complying with election laws relating to the conduct of elections, conduct of voter registration and voting procedures.

Subd. 3. Instruction posters. At least 25 days before every state primary election, the secretary of state shall prepare and furnish to the county auditor of each county voter instruction posters printed in large type upon cards or heavy paper. The instruction posters must contain the information needed to enable the voters to cast their paper ballots quickly and correctly and indicate the types of assistance available for elderly and disabled voters. Two instruction posters shall be furnished for each precinct. Upon mutual agreement, the secretary of state may provide the posters in an electronic format.

Subd. 4. Pamphlets. The secretary of state shall prepare and distribute to election officials pamphlets for voters containing impartial instructions relating to voter registration and election procedures. The pamphlets must indicate the types of registration and voting assistance available for elderly and disabled individuals and residents of health care facilities and hospitals.

Subd. 5. Conferences for county auditors. Before each state primary the secretary of state shall conduct conferences with county auditors to instruct them on the administration of election laws and the training of local election officials and election judges.

Subd. 6. Voter participation. The secretary of state may sponsor or participate in nonpartisan activities to promote voter participation in Minnesota elections and in efforts to increase voter registration and voter turnout.

Subd. 7. Educational activities. The secretary of state may authorize educational activities related to voting and elections for elementary or secondary school students in the polling place on the day of a state, county, municipal, or school district election. Ballots used for educational activities must be a different color than any ballot used at the election. Activities authorized under this subdivision must be administered in a manner that does not interfere with the conduct of the election.

Subd. 8. Voter information telephone line. The secretary of state shall provide a voter information telephone line. A toll-free number must be provided for use by persons residing outside the metropolitan calling area. The secretary of state shall make available information concerning voter registration, absentee voting, election results, and other election-related information considered by the secretary of state to be useful to the public.

Subd. 9. Election supply contract. The secretary of state may enter into a statewide contract from which any county auditor may purchase ballots, forms, or other election supplies.

Subd. 10. Training for county auditors; training materials. The secretary of state shall develop a training program in election administration for county auditors and shall certify each county auditor who successfully completes the training program. The secretary of state shall provide each county auditor with materials for use in training local election officials and election judges.

Subd. 11. Translation of voting instructions. The secretary of state may develop voting instructions in languages other than English, to be posted and made available in polling places during elections. The state demographer shall determine and report to the secretary of state the languages that are so common in this state that there is a need for translated voting instructions.

History: 1981 c 29 art 4 s 27; 1983 c 303 s 9; 1984 c 471 s 8,9; 1984 c 560 s 10,11; 1987 c 175 s 6; 1989 c 291 art 1 s 9; 1991 c 237 s 4; 1992 c 513 art 3 s 43; 1994 c 632 art 3 s 54; 1997 c 147 s 33; 1999 c 132 s 20; 1999 c 250 art 1 s 88; 1Sp2001 c 10 art 18 s 24; 2005 c 56 s 1; 2005 c 156 art 6 s 39; 2010 c 201 s 29,30



Section 204B.28 — CLERKS; ELECTION SUPPLIES; DUTIES.

Subdivision 1. Meeting with election officials. At least 12 weeks before each regularly scheduled town general election conducted in March, and at least 18 weeks before all other general elections, each county auditor shall conduct a meeting or otherwise communicate with local election officials to review the procedures for the election. The county auditor may require the head election judges in the county to attend this meeting.

Subd. 2. Election supplies; duties of county auditors and clerks. Except as otherwise provided for absentee ballots in section 204B.35, subdivision 4, the county auditor shall complete the preparation of the election materials for which the auditor is responsible at least four days before every state primary and state general election. At any time after all election materials are available from the county auditor but not later than four days before the election each municipal clerk shall secure from the county auditor:

(a) the forms that are required for the conduct of the election;

(b) any printed voter instruction materials furnished by the secretary of state;

(c) any other instructions for election officers; and

(d) a sufficient quantity of the official ballots, registration files, envelopes for ballot returns, and other supplies and materials required for each precinct in order to comply with the provisions of the Minnesota Election Law. The county auditor may furnish the election supplies to the municipal clerks in the same manner as the supplies are furnished to precincts in unorganized territory pursuant to section 204B.29, subdivision 1.

Subd. 3. Certification of number. The county auditor or municipal clerk must certify the number of ballots being provided to each precinct and provide this number to the election judges for inclusion on the summary statement. The auditor or clerk must not open prepackaged ballots, but must count the ballots, presuming that the total count for each package is correct.

History: 1981 c 29 art 4 s 28; 1981 c 217 s 5; 1984 c 560 s 12; 1986 c 444; 1990 c 585 s 25; 1999 c 250 art 1 s 89; 1Sp2001 c 10 art 18 s 25; 2010 c 201 s 31; 2013 c 131 art 2 s 24



Section 204B.29 — ELECTION JUDGES; ELECTION SUPPLIES; DUTIES.

Subdivision 1. Securing election materials. Before 9:00 p.m. on the day preceding an election, at least one election judge from each precinct in each municipality, or school district if applicable, shall secure voter registration files, ballots, forms, envelopes and other required supplies from the municipal clerk, school district clerk, or other legal custodian. The election judge shall deliver the materials to the polling place before the time when voting is scheduled to begin on election day. The county auditor shall send or deliver the election supplies enumerated in this section to the election judges in the precincts in unorganized territory. The election supplies may be sent by certified mail, parcel post, express mail or any other postal service providing assured delivery by no later than the day before the election. If the election supplies are delivered by any other means, they shall be delivered by no later than the day before the election.

Each precinct shall be furnished with 100 ballots of each kind for every 85 individuals who voted in that precinct at the last election for the same office or on similar questions, or with ballots of each kind in an amount at least ten percent greater than the number of votes which are reasonably expected to be cast in that precinct in that election, whichever supply of ballots is greater. No precinct shall be furnished with any ballots containing the name of any candidate who cannot properly be voted for in that precinct.

The election judges shall be responsible for the preservation of all election materials received by them until returned to the appropriate election officials after the voting has ended.

Subd. 2. Failure of election judges to secure materials. If no election judge secures the election materials for a precinct in any municipality, or school district if applicable, as provided in subdivision 1, the municipal or school district clerk shall deliver them to an election judge for that precinct not later than the time when voting is scheduled to begin. The municipal or school district clerk shall require the election judge accepting delivery of the election supplies to sign a receipt for them. The election judges of that precinct shall pay the expenses of delivery of the materials and shall be liable for the penalty provided by law for neglect of duty.

History: 1981 c 29 art 4 s 29; 1984 c 560 s 13; 1987 c 266 art 1 s 29



Section 204B.30 — UNOFFICIAL BALLOTS.

When no official or substitute ballots are ready at the time when voting is scheduled to begin or if the supply is exhausted before the voting ends, the election judges shall contact the municipal clerk and, at the clerk's direction, shall prepare unofficial ballots, printed or written as nearly as practicable in the form of the official ballots, which ballots may be used until official or substitute ballots are available. When unofficial ballots are prepared and used in any precinct, the election judges shall note that fact on the summary statement of the returns for that precinct and specify the number of unofficial ballots that were cast.

History: 1981 c 29 art 4 s 30; 1986 c 444



Section 204B.31 — COMPENSATION FOR ELECTION SERVICES.

Subdivision 1. Compensation. The compensation for services performed under the Minnesota Election Law shall be as follows:

(1) to presidential electors from funds appropriated to the secretary of state for this purpose, $35 for each day of attendance at the Capitol and mileage for travel to and from the Capitol in the amount allowed for state employees in accordance with section 43A.18, subdivision 2;

(2) to individuals, other than county, city, school district, or town employees during their normal workday, who are appointed by the county auditor to carry ballots to or from the county auditor's office, a sum not less than the prevailing Minnesota minimum wage for each hour spent in carrying ballots and mileage in the amount allowed pursuant to section 471.665, subdivision 1;

(3) to members of county canvassing boards, a sum not less than the prevailing Minnesota minimum wage for each hour necessarily spent and an amount for each mile of necessary travel equal to the amount allowed pursuant to section 471.665, subdivision 1;

(4) to election judges serving in any city, an amount fixed by the governing body of the city; to election judges serving in any school district election which is not held in conjunction with a state election, an amount fixed by the school board of the school district; to election judges serving in unorganized territory, an amount fixed by the county board; and to election judges serving in towns, an amount fixed by the town board. Election judges shall receive at least the prevailing Minnesota minimum wage for each hour spent carrying out their duties at the polling places and in attending training sessions required by section 204B.25, except as provided in subdivision 2. An election judge who travels to pick up election supplies or to deliver election returns to the county auditor shall receive, in addition to other compensation authorized by this section, a sum not less than the prevailing Minnesota minimum wage for each hour spent performing these duties, plus mileage in the same amount as allowed pursuant to section 471.665, subdivision 1; and

(5) to sergeants at arms, an amount for each hour of service performed at the direction of the election judges, fixed in the same manner as compensation for election judges.

Subd. 2. Volunteer service. Any person appointed to serve as an election judge may elect to serve without payment by submitting a written statement to the appropriate governing body no later than ten days before the election.

History: 1981 c 29 art 4 s 31; 1982 c 424 s 58; 1983 c 126 s 3; 1983 c 253 s 8; 1987 c 266 art 1 s 30; 1997 c 147 s 34



Section 204B.32 — ELECTION EXPENSES; PAYMENT.

Subdivision 1. Payment. (a) The secretary of state shall pay the compensation for presidential electors and all necessary expenses incurred by the secretary of state in connection with elections.

(b) The counties shall pay the compensation prescribed in section 204B.31, clauses (2) and (3), the cost of printing the state general election ballots when machines are used, the state partisan primary ballots, and the state and county nonpartisan primary ballots, all necessary expenses incurred by county auditors in connection with elections, and the expenses of special county elections.

(c) Subject to subdivision 2, the municipalities shall pay the compensation prescribed for election judges and sergeants at arms, the cost of printing the municipal ballots, providing ballot boxes, providing and equipping polling places and all necessary expenses of the municipal clerks in connection with elections, except special county elections.

(d) The school districts shall pay the compensation prescribed for election judges and sergeants-at-arms, the cost of printing the school district ballots, providing ballot boxes, providing and equipping polling places and all necessary expenses of the school district clerks in connection with school district elections not held in conjunction with state elections. When school district elections are held in conjunction with state elections, the school district shall pay the costs of printing the school district ballots, providing ballot boxes and all necessary expenses of the school district clerk.

All disbursements under this section shall be presented, audited, and paid as in the case of other public expenses.

Subd. 2. Allocation of election expenses. The secretary of state shall develop procedures for the allocation of election expenses among counties, municipalities, and school districts for elections that are held concurrently. The following expenses must be included in the procedures: salaries of election judges; postage for absentee ballots and applications; preparation of polling places; preparation and testing of electronic voting systems; ballot preparation; publication of election notices and sample ballots; transportation of ballots and election supplies; and compensation for administrative expenses of the county auditor, municipal clerk, or school district clerk.

History: 1981 c 29 art 4 s 32; 1983 c 301 s 162; 1987 c 266 art 1 s 31; 1991 c 227 s 14; 1995 c 8 s 3; 2013 c 131 art 2 s 25



Section 204B.33 — NOTICE OF FILING.

(a) At least 16 weeks before the state primary, the secretary of state shall notify each county auditor of the offices to be voted for in that county at the next state general election for which candidates file with the secretary of state. The notice shall include the time and place of filing for those offices. Within ten days after notification by the secretary of state, each county auditor shall notify each municipal clerk in the county of all the offices to be voted for in the county at that election and the time and place for filing for those offices. The county auditors and municipal clerks shall promptly post a copy of that notice in their offices.

(b) At least one week before the first day to file an affidavit of candidacy, the county auditor shall publish a notice stating the first and last dates on which affidavits of candidacy may be filed in the county auditor's office and the closing time for filing on the last day for filing. The county auditor shall post a similar notice at least ten days before the first day to file affidavits of candidacy.

History: 1981 c 29 art 4 s 33; 1983 c 253 s 9; 1993 c 59 s 1; 2010 c 184 s 16; 2013 c 131 art 2 s 26



Section 204B.34 — NOTICE OF ELECTION.

Subdivision 1. State elections. At least 15 days before any state primary or state general election the municipal clerk shall post in the clerk's office a notice stating the offices for which candidates must be nominated or elected, the location of each polling place in the municipality, and the hours for voting. An optional provision of the notice may include municipal offices for which candidates must be nominated or elected. The county auditor shall post a similar notice in the auditor's office including information concerning any polling places in unorganized territory in the county. The governing body of a municipality or county may publish this notice in addition to posting it. Failure to give the notice required in this section shall not invalidate a state primary or state general election.

Subd. 2. Municipal elections. Notice of municipal elections shall be given as provided in sections 205.13, subdivision 2; and 205.16, subdivision 1.

Subd. 3. Judicial elections. When one or more justices of the Supreme Court or judges of the Court of Appeals or of a district court are to be nominated at the same primary or elected at the same general election, the notice of election shall state the name of each justice or judge whose successor is to be nominated or elected.

Subd. 4. School district elections. Notice of school district elections shall be given as provided in sections 205A.06, subdivision 2; and 205A.07, subdivision 1.

History: 1981 c 29 art 4 s 34; 1982 c 501 s 15; 1983 c 247 s 86; 1983 c 303 s 10; 1986 c 444; 1987 c 266 art 1 s 32; 1998 c 254 art 2 s 23; 2011 c 76 art 1 s 27



Section 204B.35 — PREPARATION OF BALLOTS.

Subdivision 1. Application. All ballots for every election shall be prepared in accordance with sections 204B.35 to 204B.44 and chapter 204D, except for voting machine ballots or as otherwise provided by law.

Subd. 2. Manner of preparation. Ballots shall be prepared in a manner that enables the voters to understand which questions are to be voted upon and the identity and number of candidates to be voted for in each office and to designate their choices easily and accurately. The name of a candidate shall not appear on a ballot in any way that gives the candidate an advantage over an opponent, including words descriptive of the candidate's occupation, qualifications, principles, or opinions, except as otherwise provided by law.

Subd. 3. Number. The official in charge of preparing ballots shall prepare a sufficient number of ballots:

(1) to fill applications of absentee voters; and

(2) to provide each precinct with a sufficient number of ballots of each kind as required by section 204B.29, subdivision 1.

Subd. 4. Absentee ballots; preparation; delivery. At least 46 days before an election, ballots necessary to fill applications of absentee voters shall be prepared and delivered to the officials who administer the provisions of chapter 203B, except as provided in this subdivision. Ballots necessary to fill applications of absentee voters for a town general election held in March shall be prepared and delivered to the town clerk at least 30 days before the election.

This section applies to school district elections held on the same day as a statewide election or an election for a county or municipality located partially or wholly within the school district.

Subd. 5. Combined local elections. Municipalities shall determine the voting method in combined local elections when other election jurisdictions located wholly or partially within the municipality schedule elections on the same date as the regular municipal primary or general election.

History: 1981 c 29 art 4 s 35; 1983 c 303 s 11; 1985 c 72 s 3; 1986 c 444; 1986 c 475 s 14; 1987 c 62 s 4; 1987 c 266 art 1 s 33; 1991 c 227 s 15; 2010 c 184 s 17; 2013 c 131 art 2 s 27



Section 204B.36 — BALLOTS; FORM.

Subdivision 1. Type. All ballots shall be printed with black ink on paper of sufficient thickness to prevent the printing from being discernible from the back. All ballots shall be printed in easily readable type with suitable lines dividing candidates, offices, instructions and other matter printed on ballots. The same type shall be used for the names of all candidates on the same ballot.

Subd. 2. Candidates and offices. The name of each candidate shall be printed at a right angle to the length of the ballot. At a general election the name of the political party or the political principle of each candidate for partisan office shall be printed above or below the name of the candidate. The name of a political party or a political principle shall be printed in capital and lowercase letters of the same type, with the capital letters at least one-half the height of the capital letters used for names of the candidates. At a general election, blank lines containing the words "write-in, if any" shall be printed below the name of the last candidate for each office, or below the title of the office if no candidate has filed for that office, so that a voter may write in the names of individuals whose names are not on the ballot. One blank line shall be printed for each officer of that kind to be elected. At a primary election, no blank lines shall be provided for writing in the names of individuals whose names do not appear on the primary ballot.

On the left side of the ballot at the same level with the name of each candidate and each blank line shall be printed an oval or similar target shape in which the voter may designate a vote by filling in the oval or similar mark if a different target shape is used. Each oval or target shape shall be the same size. Above the first name on each ballot shall be instructions for voting. Directly underneath the official title of each office shall be printed the words "Vote for one" or "Vote for up to ..." (any greater number to be elected).

Subd. 3. Question; form of ballot. When a question is to be submitted to a vote, a concise statement of the nature of the question shall be printed on the ballot. The words, "Yes" and "No" shall be printed to the left of this statement, with an oval or similar target shape to the left of each word so that the voter may indicate by a mark either a negative or affirmative vote. The ballot shall include instructions directing the voter to fill in the oval or similar mark if a different target shape is used, before the word "Yes" if the voter desires to vote for the question, or to fill in the oval or similar mark if a different target shape is used, before the word "No" if the voter desires to vote against the question.

Subd. 4. Judicial candidates. The official ballot shall contain the names of all candidates for each judicial office and shall state the number of those candidates for whom a voter may vote. Each seat for an associate justice, associate judge, or judge of the district court must be numbered. The words "Supreme Court," "Court of Appeals," and "(number) District Court" must be printed above the respective judicial office groups on the ballot. The title of each judicial office shall be printed on the official primary and general election ballot as follows:

(1) In the case of the Supreme Court:

"Chief justice";

"Associate justice (number)";

(2) In the case of the Court of Appeals:

"Judge (number)"; or

(3) In the case of the district court:

"Judge (number)."

Subd. 5. Designation of incumbent; judicial offices. If a chief justice, associate justice, or judge is a candidate to succeed again, the word "incumbent" shall be printed after that judge's name as a candidate.

History: 1981 c 29 art 4 s 36; 1983 c 247 s 87; 1983 c 253 s 10; 1984 c 560 s 14; 1986 c 362 s 4; 1986 c 444; 1991 c 221 s 1; 1993 c 318 art 2 s 45; 1997 c 147 s 35; 2004 c 293 art 2 s 22; 2013 c 131 art 2 s 28; 2015 c 70 art 1 s 27-30



Section 204B.37 — BACK OF BALLOT.

On the back of all ballots shall be printed the words "Official Ballot", the date of the election and lines for the initials of at least two election judges. The words shall be printed so that they will be visible when the ballot is properly folded for deposit in the ballot box.

History: 1981 c 29 art 4 s 37



Section 204B.38 — NAMES ON BALLOTS; IDENTICAL DESCRIPTIVE WORDS.

When the similarity of both the first and last names of two or more candidates for the same office at the same election may cause confusion to voters, up to three additional words may be printed on the ballot after each surname to indicate the candidate's occupation, office, residence or any combination of them if the candidate furnishes the identifying words to the filing officer by the last day for withdrawal of candidacy.

History: 1981 c 29 art 4 s 38; 2010 c 201 s 32



Section 204B.39 — SUBSTITUTE BALLOTS.

If a sufficient number of official ballots are not delivered or if the official ballots are stolen or destroyed and a sufficient number of official ballots cannot be procured, the official in charge of preparing the official ballots shall prepare substitute ballots in the form prescribed by this section. The substitute ballots shall be prepared in the same form as official ballots as far as practicable. The word "Substitute" shall be printed in brackets immediately above the words "Official Ballot." When the substitute ballots are delivered to the municipal clerks or election judges they shall be accompanied by an initialed affidavit of the officer preparing them. The affidavit shall state that the substitute ballots have been prepared and furnished in the manner prescribed by this section and shall state the reason why sufficient official ballots were not ready for delivery. The election judges shall include this affidavit with the election returns from that precinct.

History: 1981 c 29 art 4 s 39



Section 204B.40 — BALLOTS; ELECTION RECORDS AND OTHER MATERIALS; DISPOSITION; INSPECTION OF BALLOTS.

The county auditors, municipal clerks, and school district clerks shall retain all election materials returned to them after any election for at least 22 months from the date of that election. All election materials involved in a contested election must be retained for 22 months or until the contest has been finally determined, whichever is later. Abstracts filed by canvassing boards shall be retained permanently by any officer with whom those abstracts are filed. Election materials no longer required to be retained pursuant to this section shall be disposed of in accordance with sections 138.163 to 138.21. Sealed envelopes containing voted ballots must be retained unopened, except as provided in this section, in a secure location. The county auditor, municipal clerk, or school district clerk shall not permit any voted ballots to be tampered with or defaced.

After the time for filing a notice of contest for an election has passed, the secretary of state may, for the purpose of monitoring and evaluating election procedures: (1) open the sealed ballot envelopes and inspect the ballots for that election maintained by the county auditors, municipal clerks, or school district clerks; (2) inspect the polling place rosters and completed voter registration applications; or (3) examine other forms required in the Minnesota election laws for use in the polling place. No inspected ballot or document may be marked or identified in any manner. After inspection, all ballots must be returned to the ballot envelope and the ballot envelope must be securely resealed. Any other election materials inspected or examined must be secured or resealed. No polling place roster may be inspected until the voting history for that precinct has been posted. No voter registration application may be inspected until the information on it has been entered into the statewide registration system.

History: 1981 c 29 art 4 s 40; 1987 c 175 s 7; 1989 c 291 art 1 s 10; 1995 c 8 s 4; 2000 c 467 s 19; 2006 c 242 s 19



Section 204B.43 — UNLAWFUL PRINTING OR DISTRIBUTION OF BALLOTS; PENALTY.

Every person authorized or employed to print official ballots who knowingly gives or delivers those ballots to, or knowingly permits them to be taken by, any person other than the official under whose direction they are being printed, or who knowingly prints any ballot or causes or permits any ballot to be printed in a form other than that prescribed by law, or with any other names on it, or with the names of candidates or the titles of offices arranged or the names of candidates spelled in any way other than that authorized and directed by that official, is guilty of a felony.

History: 1981 c 29 art 4 s 43



Section 204B.44 — ERRORS AND OMISSIONS; REMEDY.

(a) Any individual may file a petition in the manner provided in this section for the correction of any of the following errors, omissions, or wrongful acts which have occurred or are about to occur:

(1) an error or omission in the placement or printing of the name or description of any candidate or any question on any official ballot, including the placement of a candidate on the official ballot who is not eligible to hold the office for which the candidate has filed;

(2) any other error in preparing or printing any official ballot;

(3) failure of the chair or secretary of the proper committee of a major political party to execute or file a certificate of nomination;

(4) any wrongful act, omission, or error of any election judge, municipal clerk, county auditor, canvassing board or any of its members, the secretary of state, or any other individual charged with any duty concerning an election.

(b) The petition shall describe the error, omission, or wrongful act and the correction sought by the petitioner. The petition shall be filed with any judge of the Supreme Court in the case of an election for state or federal office or any judge of the district court in that county in the case of an election for county, municipal, or school district office. The petitioner shall serve a copy of the petition on the officer, board or individual charged with the error, omission, or wrongful act, on all candidates for the office in the case of an election for state, federal, county, municipal, or school district office, and on any other party as required by the court. Upon receipt of the petition the court shall immediately set a time for a hearing on the matter and order the officer, board or individual charged with the error, omission or wrongful act to correct the error or wrongful act or perform the duty or show cause for not doing so. In the case of a review of a candidate's eligibility to hold office, the court may order the candidate to appear and present sufficient evidence of the candidate's eligibility. The court shall issue its findings and a final order for appropriate relief as soon as possible after the hearing. Failure to obey the order is contempt of court.

History: 1981 c 29 art 4 s 44; 1986 c 444; 1990 c 453 s 6; 2014 c 204 s 1; 2015 c 70 art 1 s 31



Section 204B.45 — MAIL BALLOTING.

Subdivision 1. Authorization. A town of any size not located in a metropolitan county as defined by section 473.121, or a city having fewer than 400 registered voters on June 1 of an election year and not located in a metropolitan county as defined by section 473.121, may provide balloting by mail at any municipal, county, or state election with no polling place other than the office of the auditor or clerk or other locations designated by the auditor or clerk. The governing body may apply to the county auditor for permission to conduct balloting by mail. The county board may provide for balloting by mail in unorganized territory. The governing body of any municipality may designate for mail balloting any precinct having fewer than 100 registered voters, subject to the approval of the county auditor.

Voted ballots may be returned in person to any location designated by the county auditor or municipal clerk.

Subd. 1a. [Repealed, 2000 c 467 s 35]

Subd. 2. Procedure. Notice of the election and the special mail procedure must be given at least ten weeks prior to the election. Not more than 46 days nor later than 14 days before a regularly scheduled election and not more than 30 days nor later than 14 days before any other election, the auditor shall mail ballots by nonforwardable mail to all voters registered in the city, town, or unorganized territory. No later than 14 days before the election, the auditor must make a subsequent mailing of ballots to those voters who register to vote after the initial mailing but before the 20th day before the election. Eligible voters not registered at the time the ballots are mailed may apply for ballots as provided in chapter 203B. Ballot return envelopes, with return postage provided, must be preaddressed to the auditor or clerk and the voter may return the ballot by mail or in person to the office of the auditor or clerk. The auditor or clerk must appoint a ballot board to examine the mail and absentee ballot return envelopes and mark them "accepted" or "rejected" within three days of receipt if there are 14 or fewer days before election day, or within five days of receipt if there are more than 14 days before election day. The board may consist of deputy county auditors or deputy municipal clerks who have received training in the processing and counting of mail ballots, who need not be affiliated with a major political party. Election judges performing the duties in this section must be of different major political parties, unless they are exempt from that requirement under section 205.075, subdivision 4, or section 205A.10. If an envelope has been rejected at least five days before the election, the ballots in the envelope must remain sealed and the auditor or clerk shall provide the voter with a replacement ballot and return envelope in place of the spoiled ballot. If the ballot is rejected within five days of the election, the envelope must remain sealed and the official in charge of the ballot board must attempt to contact the voter by telephone or e-mail to notify the voter that the voter's ballot has been rejected. The official must document the attempts made to contact the voter.

If the ballot is accepted, the county auditor or municipal clerk must mark the roster to indicate that the voter has already cast a ballot in that election. After the close of business on the seventh day before the election, the ballots from return envelopes marked "Accepted" may be opened, duplicated as needed in the manner provided by section 206.86, subdivision 5, initialed by the members of the ballot board, and deposited in the ballot box.

In all other respects, the provisions of the Minnesota Election Law governing deposit and counting of ballots apply.

The mail and absentee ballots for a precinct must be counted together and reported as one vote total. No vote totals from mail or absentee ballots may be made public before the close of voting on election day.

The costs of the mailing shall be paid by the election jurisdiction in which the voter resides. Any ballot received by 8:00 p.m. on the day of the election must be counted.

Subd. 3. Election Law applied; rules. The Minnesota Election Law is applicable to mail balloting except as provided by this section or by rules adopted by the secretary of state, but only paper ballots may be used. The secretary of state shall adopt rules for the conduct of mail balloting, including instructions to voters, procedures for challenge of voters, public observation of the counting of ballots, and procedures for proper handling and safeguarding of ballots to ensure the integrity of the election.

History: 1987 c 212 s 8; 1990 c 585 s 26; 1991 c 227 s 16; 1993 c 318 art 1 s 1; 1997 c 145 s 1; 2008 c 244 art 1 s 12; 2010 c 184 s 18; 2010 c 194 s 16; 2011 c 18 s 4; 2011 c 76 art 1 s 70; 2013 c 131 art 2 s 29,30; 2015 c 70 art 1 s 32; 2016 c 161 art 1 s 8



Section 204B.46 — MAIL ELECTIONS; QUESTIONS.

A county, municipality, or school district submitting questions to the voters at a special election may conduct an election by mail with no polling place other than the office of the auditor or clerk. No offices may be voted on at a mail election. Notice of the election must be given to the county auditor at least 74 days prior to the election. This notice shall also fulfill the requirements of Minnesota Rules, part 8210.3000. The special mail ballot procedures must be posted at least six weeks prior to the election. Not more than 46 nor later than 14 days prior to the election, the auditor or clerk shall mail ballots by nonforwardable mail to all voters registered in the county, municipality, or school district. No later than 14 days before the election, the auditor or clerk must make a subsequent mailing of ballots to those voters who register to vote after the initial mailing but before the 20th day before the election. Eligible voters not registered at the time the ballots are mailed may apply for ballots pursuant to chapter 203B. The auditor or clerk must appoint a ballot board to examine the mail and absentee ballot return envelopes and mark them "Accepted" or "Rejected" within three days of receipt if there are 14 or fewer days before election day, or within five days of receipt if there are more than 14 days before election day. The board may consist of deputy county auditors, deputy municipal clerks, or deputy school district clerks who have received training in the processing and counting of mail ballots, who need not be affiliated with a major political party. Election judges performing the duties in this section must be of different major political parties, unless they are exempt from that requirement under section 205.075, subdivision 4, or section 205A.10. If an envelope has been rejected at least five days before the election, the ballots in the envelope must remain sealed and the auditor or clerk must provide the voter with a replacement ballot and return envelope in place of the spoiled ballot. If the ballot is rejected within five days of the election, the envelope must remain sealed and the official in charge of the ballot board must attempt to contact the voter by telephone or e-mail to notify the voter that the voter's ballot has been rejected. The official must document the attempts made to contact the voter.

If the ballot is accepted, the county auditor or municipal clerk must mark the roster to indicate that the voter has already cast a ballot in that election. After the close of business on the seventh day before the election, the ballots from return envelopes marked "Accepted" may be opened, duplicated as needed in the manner provided by section 206.86, subdivision 5, initialed by the ballot board, and deposited in the appropriate ballot box.

In all other respects, the provisions of the Minnesota Election Law governing deposit and counting of ballots apply.

The mail and absentee ballots for a precinct must be counted together and reported as one vote total. No vote totals from ballots may be made public before the close of voting on election day.

History: 1987 c 213 s 1; 1989 c 291 art 1 s 11; 1993 c 223 s 11; 2008 c 295 s 13; 2009 c 88 art 6 s 4; 2010 c 180 s 4; 2010 c 194 s 17; 2011 c 18 s 5; 2013 c 131 art 2 s 31; 2014 c 264 s 16



Section 204B.47 — ALTERNATIVE ELECTION PROCEDURES; DUTIES OF SECRETARY OF STATE.

When a provision of the Minnesota Election Law cannot be implemented as a result of an order of a state or federal court, the secretary of state shall adopt alternative election procedures to permit the administration of any election affected by the order. The procedures may include the voting and handling of ballots cast after 8:00 p.m. as a result of a state or federal court order or any other order extending the time established by law for closing the polls. The alternative election procedures remain in effect until the first day of July following the next succeeding final adjournment of the legislature, unless otherwise provided by law or by court order.

History: 1997 c 147 s 36; 2004 c 293 art 1 s 29



Section 204B.48 — VOTING EQUIPMENT GRANT ACCOUNT.

Subdivision 1. Account created. A voting equipment grant account is created in the state treasury to provide grants to political subdivisions to purchase precinct based optical scan ballot tabulation equipment. The equipment must permit the voter to verify and correct any errors on the ballot, including both undervotes and overvotes. Any grants made by the federal government to the state to improve election administration or equipment must be credited to the account.

Subd. 2. Application. The commissioner of administration may make a grant from the account to a political subdivision only after receiving an application from the political subdivision and a recommendation from the secretary of state concerning the application. The application must contain the following information:

(1) the date the application is submitted;

(2) the name of the political subdivision;

(3) the name and title of the individual who prepared the application;

(4) the type of voting system currently used in each precinct in the political subdivision;

(5) if the current system is an optical scan system, the date the system was acquired and at what cost;

(6) the total number of registered voters, as of the date of the application, in each precinct in the political subdivision;

(7) the total amount of the grant requested;

(8) the total amount and source of the political subdivision's money to be used to match a grant from the account;

(9) the type of voting system to be acquired with the grant money and whether the voting system will permit individuals with disabilities to cast a secret ballot;

(10) the proposed schedule for purchasing and implementing the new voting system and the precincts in which the new voting system would be used;

(11) the proposed schedule for training election administrators and election judges to operate the new voting system;

(12) a proposed plan to educate voters, the media, and the general public concerning the new voting system;

(13) the names and contact information for the individuals and offices of the political subdivision responsible for communications and reporting to the commissioner of administration regarding the administration and implementation of the grant by the political subdivision, authorizing the purchase of voting systems, and implementing the training and education plan for the voting system;

(14) whether the political subdivision has previously applied for a grant from the account and the disposition of that application;

(15) a certified statement by the political subdivision that the grant will be used only to purchase precinct based optical scan ballot tabulation equipment, that the political subdivision will provide a dollar-for-dollar match that will not come from state or federal money, and that the political subdivision has insufficient resources to purchase the voting system without obtaining a grant from the account.

The commissioner of administration must forward a copy of the application to the secretary of state.

Subd. 3. Evaluation and approval. In evaluating the application, the commissioner of administration may consider only the information set forth in the application and is not subject to chapter 14. If the commissioner of administration determines that the application has been fully and properly completed, and that there is a sufficient balance in the account to fund the grant, either in whole or in part, the commissioner, after receiving the recommendation of the secretary of state, may approve the application.

Subd. 4. Payment. The commissioner of administration may then pay the grant to the political subdivision after certifying that:

(1) the grant will be used only to purchase the kind of ballot tabulation equipment prescribed by subdivision 1, which may include equipment that makes it possible for individuals with disabilities to cast a secret ballot;

(2) the political subdivision to receive the grant has insufficient resources available to purchase the equipment; and

(3) the recipient of the grant will provide a dollar-for-dollar match, which may not come from state or federal money.

History: 1Sp2001 c 10 art 18 s 26






Chapter 204C — ELECTION DAY ACTIVITIES

Section 204C.01 — DEFINITIONS.

The definitions in chapter 200 apply to this chapter.

History: 1981 c 29 art 5 s 1



Section 204C.02 — CHAPTER APPLICATION; INDIVIDUALS UNABLE TO WRITE.

This chapter applies to all elections held in this state except as otherwise provided by law.

An individual who is unable to write the individual's name must sign election-related documents in the manner provided by section 645.44, subdivision 14. An individual who has power of attorney for another person may not sign election-related documents for that person, except as provided by this section.

History: 1981 c 29 art 5 s 2; 1987 c 266 art 1 s 34; 2010 c 201 s 33



Section 204C.03 — PUBLIC MEETINGS PROHIBITED ON ELECTION DAY.

Subdivision 1. School districts; counties; municipalities; special taxing districts. No special taxing district governing body, school board, county board of commissioners, city council, or town board of supervisors shall conduct a meeting between 6:00 p.m. and 8:00 p.m. on the day that an election is held within the boundaries of the special taxing district, school district, county, city, or town. As used in this subdivision, "special taxing district" has the meaning given in section 275.066.

Subd. 2. State colleges and universities. Except for regularly scheduled classes, no Minnesota state college or university shall schedule an event between 6:00 p.m. and 8:00 p.m. on the day that an election is held in any political subdivision in which the university or college is located.

Subd. 3. Public elementary and secondary schools. Except for regularly scheduled classes, a public elementary or secondary school may not schedule a school sponsored event between 6:00 p.m. and 8:00 p.m. on the day that a regularly scheduled election is held in any political subdivision in which the school is located.

Subd. 4. State government. No state agency, board, commission, department, or committee shall conduct a public meeting on the day of the state primary or general election.

History: 1981 c 29 art 5 s 3; 1983 c 303 s 12; 1991 c 221 s 2; 1996 c 395 s 10; 1Sp2001 c 10 art 18 s 27



Section 204C.035 — DECEPTIVE PRACTICES IN ELECTIONS.

Subdivision 1. Criminal penalty. No person shall knowingly deceive another person regarding the time, place, or manner of conducting an election or the qualifications for or restrictions on voter eligibility for an election, with the intent to prevent the individual from voting in the election. A violation of this section is a gross misdemeanor.

Subd. 2. Reporting false election information. Any person may report to the county auditor or municipal clerk an act of deception regarding the time, place, or manner of conducting an election or the qualifications for or restrictions on voter eligibility for an election. The election official to whom the report was made shall provide accurate information to the person who reported the incorrect information in a timely manner, and may provide information about the act of deception and accurate information to mass media outlets in any affected area. The county attorney may subsequently proceed under subdivision 1.

History: 2006 c 242 s 20



Section 204C.04 — EMPLOYEES; TIME OFF TO VOTE.

Subdivision 1. Right to be absent. Every employee who is eligible to vote in an election has the right to be absent from work for the time necessary to appear at the employee's polling place, cast a ballot, and return to work on the day of that election, without penalty or deduction from salary or wages because of the absence. An employer or other person may not directly or indirectly refuse, abridge, or interfere with this right or any other election right of an employee.

Subd. 2. Elections covered. For purposes of this section, "election" means a regularly scheduled election, an election to fill a vacancy in the office of United States senator or United States representative, an election to fill a vacancy in nomination for a constitutional office, an election to fill a vacancy in the office of state senator or state representative, or a presidential nomination primary under chapter 207A.

[See Note.]

Subd. 3. Penalty. A person who violates this section is guilty of a misdemeanor, and the county attorney shall prosecute the violation.

History: 1981 c 29 art 5 s 4; 1988 c 578 art 1 s 3; 1991 c 245 s 1; 1995 c 20 s 1; 2000 c 260 s 27; 2010 c 201 s 34; 2015 c 70 art 1 s 33; 2016 c 162 s 6

NOTE: The amendment to subdivision 2 by Laws 2016, chapter 162, section 6, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 204C.05 — STATE ELECTIONS; HOURS FOR VOTING.

Subdivision 1. Opening and closing times. Except as otherwise provided in this section, at the state primary and the state general election the hours for voting in every precinct in the state shall begin at 7:00 a.m. and shall extend continuously until 8:00 p.m.

Subd. 1a. Elections; organized town. The governing body of a town with less than 500 inhabitants according to the most recent federal decennial census, which is located outside the metropolitan area as defined in section 200.02, subdivision 24, may fix a later time for voting to begin at state primary, special, or general elections, if approved by a vote of the town electors at the annual town meeting. The question of shorter voting hours must be included in the notice of the annual town meeting before the question may be submitted to the electors at the meeting. The later time may not be later than 10:00 a.m. for special, primary, or general elections. The town clerk shall either post or publish notice of the changed hours and notify the county auditor of the change 30 days before the election.

Subd. 1b. Elections; unorganized territory. An unorganized territory or unorganized territories which constitute a voting district may have shorter voting hours if at least 20 percent of the registered voters residing in the voting district sign a petition for shorter hours and present it to the county auditor. The later time may not be later than 10:00 a.m. for special, primary, or general elections. The county auditor shall either post or publish notice of the changed hours, within the voting district, 30 days before the election.

Subd. 2. Voters in line at closing. (a) At or before the hour when voting is scheduled to begin, the election judges shall agree upon the standard of time they will use to determine when voting will begin and end. Voting shall not be allowed after the time when it is scheduled to end, unless individuals are waiting in the polling place or waiting in line at the door to register or to vote. The voting shall continue until those individuals have been allowed to vote. No individual who comes to the polling place or to a line outside the polling place after the time when voting is scheduled to end shall be allowed to vote.

(b) The local election official may extend polling place hours to accommodate voters that would have been in line at the regular polling place if the polling place had not been combined or moved on election day pursuant to section 204B.14, subdivision 2, or 204B.175. Polling place hours may be extended at the new polling place for one hour. The local election official must immediately provide notice to the county auditor, secretary of state, and election judges of the extension in polling place hours. The local election official must also request that the local media outlets publicly announce the extended polling place hours. Voters in the polling place or waiting in line at the door to register or to vote at the end of the extended polling place hours shall be allowed to vote pursuant to paragraph (a).

History: 1981 c 29 art 5 s 5; 1983 c 303 s 13; 1985 c 169 s 6; 2005 c 156 art 6 s 40; 2016 c 161 art 3 s 4



Section 204C.06 — CONDUCT IN AND NEAR POLLING PLACES.

Subdivision 1. Persons allowed near polling place. An individual shall be allowed to go to and from the polling place for the purpose of voting without unlawful interference. No one except an election official or an individual who is waiting to register or to vote or an individual who is conducting exit polling shall stand within 100 feet of the building in which a polling place is located. "Exit polling" is defined as approaching voters in a predetermined pattern as they leave the polling place after they have voted and asking voters to fill out an anonymous, written questionnaire.

Subd. 2. Individuals allowed in polling place; identification. (a) Representatives of the secretary of state's office, the county auditor's office, and the municipal or school district clerk's office may be present at the polling place to observe election procedures. Except for these representatives, election judges, sergeants-at-arms, and challengers, an individual may remain inside the polling place during voting hours only while voting or registering to vote, providing proof of residence for an individual who is registering to vote, or assisting a disabled voter or a voter who is unable to read English. During voting hours no one except individuals receiving, marking, or depositing ballots shall approach within six feet of a voting booth, ballot counter, or electronic voting equipment, unless lawfully authorized to do so by an election judge or the individual is an election judge monitoring the operation of the ballot counter or electronic voting equipment.

(b) Teachers and elementary or secondary school students participating in an educational activity authorized by section 204B.27, subdivision 7, may be present at the polling place during voting hours.

(c) Each official on duty in the polling place must wear an identification badge that shows their role in the election process. The badge must not show their party affiliation.

Subd. 3. Damaging or removing election materials; gross misdemeanor. No individual shall intentionally:

(a) tear down, mutilate, deface or otherwise damage during the hours of voting any voter instruction poster placed inside or outside of a polling place by an election judge or other election official; or

(b) remove from the polling place before the time for voting ends any ballots prepared for use at the election or any supplies or conveniences placed in voting booths for use by the voters, except as authorized by law.

A violation of this subdivision is a gross misdemeanor.

Subd. 4. Damaging or removing election materials; felony. No individual shall intentionally:

(a) remove from a polling place any election file or election register, except as authorized by law;

(b) damage, deface, or mutilate any ballot, election file, or election register or any item of information contained on it, except as authorized by law; or

(c) add anything to a ballot, election file, or election register, except as authorized by law.

A violation of this subdivision is a felony.

Subd. 5. Sergeant-at-arms. The election judges may appoint a sergeant-at-arms when necessary to keep the peace or otherwise to assist them. An election judge may request a sergeant-at-arms or a peace officer to arrest or remove from the polling place any individual who, despite a warning to desist, engages in disorderly conduct. A sergeant-at-arms or a peace officer shall not otherwise interfere in any manner with voters.

Subd. 6. Peace officers. Except when summoned by an election judge to restore the peace or when voting or registering to vote, no peace officer shall enter or remain in a polling place or stand within 50 feet of the entrance of a polling place.

Subd. 7. Use of intoxicating liquor; prohibition; penalty. During the time an election is being held it is a misdemeanor to bring intoxicating liquor or 3.2 percent malt liquor into a polling place, to drink intoxicating liquor or 3.2 percent malt liquor in a polling place, or to be intoxicated in a polling place. The election judges shall not permit an obviously intoxicated individual to vote or remain in the polling place for any purpose.

Subd. 8. Access for news media. A news media representative may enter a polling place during voting hours only to observe the voting process. A media representative must present photo identification to the head election judge upon arrival at the polling place, along with either a recognized media credential or written statement from a local election official attesting to the media representative's credentials. A media representative must not:

(1) approach within six feet of a voter;

(2) converse with a voter while in the polling place;

(3) make a list of persons voting or not voting; or

(4) interfere with the voting process.

History: 1981 c 29 art 5 s 6; 1984 c 471 s 10; 1984 c 515 s 1; 1986 c 444; 1987 c 266 art 1 s 35; 1989 c 291 art 1 s 12; 1991 c 237 s 5; 1991 c 249 s 31; 1993 c 223 s 12; 2004 c 293 art 2 s 24; 2005 c 56 s 1; 2005 c 113 s 1; 2005 c 156 art 6 s 41; 2008 c 244 art 1 s 13; 2010 c 201 s 35; 2011 c 18 s 6



Section 204C.07 — CHALLENGERS.

Subdivision 1. Partisan elections. At an election to fill partisan offices, the chair of an authorized committee of each major political party may appoint by written certificate voters from that political party to act as challengers of voters at the polling place for each precinct. Only one challenger from each major political party for each precinct shall be allowed to remain in the polling place at one time.

Subd. 2. Nonpartisan elections. At an election to fill nonpartisan offices, each nonpartisan candidate may appoint by written certificate voters to act as challengers of voters at the polling place for each precinct. Only one challenger for each candidate shall be allowed to remain in the polling place for each precinct at one time.

Subd. 3. Elections on a question. At an election where a question is to be voted upon in an election jurisdiction, the appropriate mayor of a city, school board of a school district, or board of supervisors of a town, upon receiving a written petition signed by at least 25 eligible voters, shall appoint by written certificate one voter for each precinct in the municipality, or school district if applicable, to act as a challenger of voters in the polling place for that precinct. The petition must be delivered to the clerk of the municipality or school conducting the election.

Subd. 3a. Residence requirement. A challenger must be a resident of this state. Appointed challengers seeking admission to a polling place to serve in that capacity must prove their status as a resident of this state by presenting one of the documents listed in section 201.061, subdivision 3. Challengers need not prove residence in the precinct in which they seek to act as a challenger.

Subd. 4. Restrictions on conduct. An election judge may not be appointed as a challenger. The election judges shall permit challengers appointed pursuant to this section to be present in the polling place during the hours of voting and to remain there until the votes are counted and the results declared. No challenger shall handle or inspect registration cards, files, or lists. Challengers shall not prepare in any manner any list of individuals who have or have not voted. They shall not attempt to influence voting in any manner. They shall not converse with a voter except to determine, in the presence of an election judge, whether the voter is eligible to vote in the precinct.

Subd. 5. Prohibited challenges. Challengers and the political parties that appointed them must not compile lists of voters to challenge on the basis of mail sent by a political party that was returned as undeliverable or if receipt by the intended recipient was not acknowledged in the case of registered mail. This subdivision applies to any local, state, or national affiliate of a political party that has appointed challengers, as well as any subcontractors, vendors, or other individuals acting as agents on behalf of a political party.

A violation of this subdivision is a gross misdemeanor.

History: 1981 c 29 art 5 s 7; 1986 c 444; 1987 c 266 art 1 s 36; 2005 c 156 art 6 s 42,43; 2006 c 242 s 21; 2008 c 244 art 1 s 14; 2016 c 161 art 1 s 9



Section 204C.08 — OPENING OF POLLING PLACES.

Subdivision 1. [Renumbered subd 1c]

Subd. 1a. [Renumbered subd 1d]

Subd. 1b. Arrival; ballots. The election judges shall meet at the polling place at least one hour before the time for opening the polls. Before the polls open, the election judges shall compare the ballots used with the sample ballots, electronic ballot displays, and audio ballot reader furnished to see that the names, numbers, and letters on both agree and shall certify to that fact on forms provided for that purpose. The certification must be filed with the election returns.

Subd. 1c. Display of flag. Upon their arrival at the polling place on the day of election, the election judges shall cause the national flag to be displayed on a suitable staff at the entrance to the polling place. The flag shall be displayed continuously during the hours of voting and the election judges shall attest to that fact by signing the flag certification statement on the precinct summary statement. The election judges shall receive no compensation for any time during which they intentionally fail to display the flag as required by this subdivision.

Subd. 1d. Voter's Bill of Rights. The county auditor shall prepare and provide to each polling place sufficient copies of a poster setting forth the Voter's Bill of Rights as set forth in this section. Before the hours of voting are scheduled to begin, the election judges shall post it in a conspicuous location or locations in the polling place. The Voter's Bill of Rights is as follows:

"VOTER'S BILL OF RIGHTS

For all persons residing in this state who meet federal voting eligibility requirements:

(1) You have the right to be absent from work for the purpose of voting in a state, federal, or regularly scheduled election without reduction to your pay, personal leave, or vacation time on election day for the time necessary to appear at your polling place, cast a ballot, and return to work.

(2) If you are in line at your polling place any time before 8:00 p.m., you have the right to vote.

(3) If you can provide the required proof of residence, you have the right to register to vote and to vote on election day.

(4) If you are unable to sign your name, you have the right to orally confirm your identity with an election judge and to direct another person to sign your name for you.

(5) You have the right to request special assistance when voting.

(6) If you need assistance, you may be accompanied into the voting booth by a person of your choice, except by an agent of your employer or union or a candidate.

(7) You have the right to bring your minor children into the polling place and into the voting booth with you.

(8) If you have been convicted of a felony but your felony sentence has expired (been completed) or you have been discharged from your sentence, you have the right to vote.

(9) If you are under a guardianship, you have the right to vote, unless the court order revokes your right to vote.

(10) You have the right to vote without anyone in the polling place trying to influence your vote.

(11) If you make a mistake or spoil your ballot before it is submitted, you have the right to receive a replacement ballot and vote.

(12) You have the right to file a written complaint at your polling place if you are dissatisfied with the way an election is being run.

(13) You have the right to take a sample ballot into the voting booth with you.

(14) You have the right to take a copy of this Voter's Bill of Rights into the voting booth with you."

Subd. 2. Posting of voting instructions. Before the hours for voting are scheduled to begin, the election judges shall post any official voter instruction posters furnished to them in a conspicuous location or locations in the polling place.

Subd. 2a. Sample ballots. At least two sample ballots must be posted in a conspicuous location in the polling place and must remain open to inspection by the voters throughout election day. The sample ballots must accurately reflect the offices, candidates, and rotation sequence on the ballots used in that polling place. The sample ballots may be either in full or reduced size.

Subd. 3. Locking of ballot box. Immediately before the time when voting is scheduled to begin, one of the election judges shall open the ballot box in the presence of the individuals assembled at the polling place, demonstrate that it is empty, lock it, and deliver the key to another election judge. Except as provided by law or rule, the box shall not be reopened until after the hours for voting have ended and all voting has been concluded. The box shall be kept in public view at all times during voting hours. After locking the ballot box, the election judges shall proclaim that voting may begin, and shall post outside the polling place conspicuous written or printed notices of the time when voting is scheduled to end.

Subd. 4. Ballot box boxcar seals. The governing body of a municipality or school district by resolution may direct the municipal or school district clerk to furnish a boxcar seal for each ballot box in place of a lock and key. Each seal shall consist of a numbered strap with a self-locking device securely attached to one end of the strap so that the other end may be inserted and securely locked in the seal. No two straps shall bear the same number.

History: 1981 c 29 art 5 s 8; 1983 c 253 s 11; 1987 c 266 art 1 s 37; 1997 c 147 s 37; 2004 c 293 art 1 s 30; 2005 c 156 art 6 s 44; 2010 c 201 s 36; 2014 c 264 s 17; 2015 c 70 art 1 s 34



Section 204C.09 — BALLOT PREPARATION BY ELECTION JUDGES.

Subdivision 1. Counting and initialing. (a) Before the voting begins, at least two election judges must certify the number of ballots delivered to the precinct. Election judges may conduct this count, presuming that the total count provided for prepackaged ballots is correct. As each package is opened, two judges must count the ballots in the package to ensure that the total count provided for the package is correct. Any discrepancy must be noted on the incident log.

(b) Before the voting begins, or as soon as possible after it begins, at least two election judges shall each initial the backs of all the ballots. The election judges shall not otherwise mark the ballots.

Subd. 2. Distribution procedure. Official ballots shall be distributed only in the room containing the voting booths and only to individuals who are about to vote, except as otherwise provided in section 204C.15, subdivision 2. No official ballot shall be distributed to a voter unless it has been initialed by the election judges as provided in subdivision 1.

History: 1981 c 29 art 5 s 9; 2010 c 201 s 37



Section 204C.10 — PERMANENT REGISTRATION; VERIFICATION OF REGISTRATION.

(a) An individual seeking to vote shall sign a polling place roster or voter signature certificate which states that the individual is at least 18 years of age, a citizen of the United States, has resided in Minnesota for 20 days immediately preceding the election, maintains residence at the address shown, is not under a guardianship in which the court order revokes the individual's right to vote, has not been found by a court of law to be legally incompetent to vote or has the right to vote because, if the individual was convicted of a felony, the felony sentence has expired or been completed or the individual has been discharged from the sentence, is registered and has not already voted in the election. The roster must also state: "I understand that deliberately providing false information is a felony punishable by not more than five years imprisonment and a fine of not more than $10,000, or both."

(b) At the presidential nomination primary, the polling place roster must also state: "I am in general agreement with the principles of the party for whose candidate I intend to vote, and I understand that my choice of a party's ballot will be public information." This statement must appear separately from the statements required in paragraph (a). The felony penalty provided for in paragraph (a) does not apply to this paragraph.

(c) A judge may, before the applicant signs the roster or voter signature certificate, confirm the applicant's name, address, and date of birth.

(d) After the applicant signs the roster or voter signature certificate, the judge shall give the applicant a voter's receipt. The voter shall deliver the voter's receipt to the judge in charge of ballots as proof of the voter's right to vote, and thereupon the judge shall hand to the voter the ballot. The voters' receipts must be maintained during the time for notice of filing an election contest.

History: 1981 c 29 art 5 s 10; 1981 c 92 s 3; 1981 c 217 s 6; 1983 c 253 s 12; 1984 c 560 s 15; 1986 c 444; 1990 c 585 s 27; 1999 c 132 s 21; 2004 c 293 art 1 s 31; 2005 c 156 art 6 s 45; 2006 c 242 s 22; 2014 c 288 art 2 s 5; 2016 c 162 s 7

NOTE: The amendment to this section by Laws 2016, chapter 162, section 7, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 204C.12 — CHALLENGES TO VOTERS; PENALTY.

Subdivision 1. Manner of challenging. An election judge shall, and an authorized challenger or other voter may, challenge an individual whom the person knows or reasonably believes is not an eligible voter.

Subd. 2. Statement of grounds; oath. A challenger must be a resident of this state. The secretary of state shall prepare a form that challengers must complete and sign when making a challenge. The form must include space to state the ground for the challenge, a statement that the challenge is based on the challenger's personal knowledge, and a statement that the challenge is made under oath. The form must include a space for the challenger's printed name, signature, telephone number, and address.

An election judge shall administer to the challenged individual the following oath:

"Do you solemnly swear (or affirm) that you will fully and truly answer all questions put to you concerning your eligibility to vote at this election?"

The election judge shall then ask the challenged individual sufficient questions to test that individual's residence and right to vote.

Subd. 3. Determination of residence. In determining the legal residence of a challenged individual, the election judges shall be governed by the principles contained in section 200.031. If the challenged individual's answers to the questions show ineligibility to vote in that precinct, the individual shall not be allowed to vote. If the individual has marked ballots but not yet deposited them in the ballot boxes before the election judges determine ineligibility to vote in that precinct, the marked ballots shall be placed unopened with the spoiled ballots. If the answers to the questions fail to show that the individual is not eligible to vote in that precinct and the challenge is not withdrawn, the election judges shall verbally administer the oath on the voter certificate to the individual. After taking the oath and completing and signing the voter certificate, the challenged individual shall be allowed to vote.

Subd. 4. Refusal to answer questions or sign a polling place roster. A challenged individual who refuses to answer questions or sign a polling place roster or voter signature certificate as required by this section must not be allowed to vote. A challenged individual who leaves the polling place and returns later willing to answer questions or sign a polling place roster or voter signature certificate must not be allowed to vote.

Subd. 5. Election judges; penalty. An election judge who fails to carry out the duties prescribed by this section is guilty of a gross misdemeanor.

History: 1981 c 29 art 5 s 12; 1983 c 253 s 13,14; 1986 c 444; 1990 c 585 s 28; 2005 c 156 art 6 s 46; 2010 c 201 s 38; 2014 c 288 art 2 s 6



Section 204C.13 — RECEIVING AND MARKING BALLOTS.

Subdivision 1. Handing ballot to voter. When the election judges are satisfied that an individual is eligible to vote in that precinct, the election judge in charge of the ballots shall give the voter only one ballot of each kind that is to be voted upon at that precinct. Each ballot shall be removed separately as needed for each voter from the previously initialed pile of ballots.

Subd. 2. Voting booths. One of the election judges shall explain to the voter the proper method of marking the ballots and, during a primary election, the effect of attempting to vote in more than one party's primary. Except as otherwise provided in section 204C.15, the voter shall retire alone to an unoccupied voting booth or, at the voter's discretion, the voter may choose to use another writing surface. The voter shall mark the ballots without undue delay. The voter may take sample ballots into the booth to assist in voting. The election judges may adopt and enforce reasonable rules governing the amount of time a voter may spend in the voting booth marking ballots.

Subd. 3. Marking ballots. The voter shall mark each ballot in the following manner:

(a) The voter shall fill in the oval or similar mark if a different target shape is used, opposite the printed name of each candidate for whom the individual desires to vote, and in the oval or other target shape before the "Yes" or "No" if the individual desires to vote for or against a question.

(b) The voter may write in other names on the lines provided under the printed names of the candidates, except that no names shall be written in on primary ballots.

(c) At a state primary an individual may vote for candidates of only one major political party on the partisan primary ballot. If a partisan primary ballot contains votes for the candidates of more than one major political party, the ballot is totally defective and no vote on the partisan section of the ballot shall be counted.

(d) An individual who spoils a ballot may return it to the election judges and receive another.

Subd. 4. [Repealed, 2015 c 70 art 1 s 63]

Subd. 5. Deposit of ballots in ballot box. The voter shall then withdraw from the voting booth with the ballots and immediately deposit each ballot in the ballot box. Ballots that have not been initialed by the election judges as provided in section 204C.09, shall not be deposited in the ballot box.

Subd. 6. Challenge of voter; time limits; disposition of ballots. At any time before the ballots of any voter are deposited in the ballot boxes, the election judges or any individual who was not present at the time the voter procured the ballots, but not otherwise, may challenge the eligibility of that voter and the deposit of any received absentee ballots in the ballot boxes. The election judges shall determine the eligibility of any voter who is present in the polling place in the manner provided in section 204C.12, and if the voter is found to be not eligible to vote, shall place the ballots of that voter unopened among the spoiled ballots. The election judges shall determine whether to receive or reject the ballots of an absent voter and whether to deposit received absentee ballots in the ballot boxes in the manner provided in sections 203B.121 and 203B.24, and shall dispose of any absentee ballots not received or deposited in the manner provided in section 203B.121. A violation of this subdivision by an election judge is a gross misdemeanor.

Subd. 7. Leaving the polling place. An individual who has voted or whose ballot has been rejected shall leave the polling place and shall not return except as provided by section 204C.06 or 204C.07.

History: 1981 c 29 art 5 s 13; 1987 c 222 s 1; 2010 c 201 s 39; 2011 c 76 art 1 s 28; 2015 c 70 art 1 s 35-37



Section 204C.14 — UNLAWFUL VOTING; PENALTY.

Subdivision 1. Violations; penalty. No individual shall intentionally:

(a) misrepresent the individual's identity in applying for a ballot, depositing a ballot in a ballot box or attempting to vote by means of a voting machine or electronic voting system;

(b) vote more than once at the same election;

(c) put a ballot in a ballot box for any illegal purpose;

(d) give more than one ballot of the same kind to an election judge to be placed in a ballot box;

(e) aid, abet, counsel or procure another to go into any precinct for the purpose of voting in that precinct, knowing that the other individual is not eligible to vote in that precinct; or

(f) aid, abet, counsel or procure another to do any act in violation of this section.

A violation of this section is a felony.

Subd. 2. Signature on roster as evidence of intent. For purposes of proving a violation of this section, the signature of an individual on a polling place roster or voter signature certificate is prima facie evidence of the intent of the individual to vote at that election.

History: 1981 c 29 art 5 s 14; 1986 c 444; 2013 c 131 art 2 s 32; art 3 s 5; 2014 c 288 art 2 s 7



Section 204C.15 — ASSISTANCE TO VOTERS.

Subdivision 1. Physical assistance in marking ballots. A voter who claims a need for assistance because of inability to read English or physical inability to mark a ballot may obtain the aid of two election judges who are members of different major political parties. The election judges shall mark the ballots as directed by the voter and in as secret a manner as circumstances permit. A voter in need of assistance may alternatively obtain the assistance of any individual the voter chooses. Only the following persons may not provide assistance to a voter: the voter's employer, an agent of the voter's employer, an officer or agent of the voter's union, or a candidate for election. The person who assists the voter shall, unaccompanied by an election judge, retire with that voter to a booth and mark the ballot as directed by the voter. No person who assists another voter as provided in the preceding sentence shall mark the ballots of more than three voters at one election. Before the ballots are deposited, the voter may show them privately to an election judge to ascertain that they are marked as the voter directed. An election judge or other individual assisting a voter shall not in any manner request, persuade, induce, or attempt to persuade or induce the voter to vote for any particular political party or candidate. The election judges or other individuals who assist the voter shall not reveal to anyone the name of any candidate for whom the voter has voted or anything that took place while assisting the voter.

Subd. 2. Outside the polling place. An individual who is unable to enter a polling place where paper ballots or an electronic voting system are used may register and vote without leaving a motor vehicle. Two election judges who are members of different major political parties shall assist the voter to register and to complete a voter's certificate and shall provide the necessary ballots. The voter may request additional assistance in marking ballots as provided in subdivision 1.

Subd. 2a. [Repealed, 1Sp2001 c 10 art 18 s 44]

Subd. 3. Voting lines. In all polling places two election judges shall assist a disabled voter to enter the polling place and go through the registration and voting lines. The voter may also request the assistance of election judges or any other individual in marking ballots, as provided in subdivision 1.

History: 1981 c 29 art 5 s 15; 1984 c 471 s 11,12; 1986 c 444; 1997 c 147 s 38; 2006 c 242 s 23; 2013 c 131 art 2 s 33



Section 204C.16 — MISMARKING BALLOTS; DISCLOSURE OF MARKINGS BY OTHERS; PENALTY.

An election judge or other individual who marks the ballot of any voter, except as authorized by law and as directed by the voter, or who informs anyone other than the voter how the ballot was marked, is guilty of a gross misdemeanor.

History: 1981 c 29 art 5 s 16



Section 204C.17 — VOTING; SECRECY.

Except as authorized by section 204C.15, a voter shall not reveal to anyone in the polling place the name of any candidate for whom the voter intends to vote or has voted. A voter shall not ask for or receive assistance in the marking of a ballot from anyone within the polling place except as authorized by section 204C.15. If a voter, after marking a ballot, shows it to anyone except as authorized by law, the election judges shall refuse to deposit the ballot in any ballot box and shall place it among the spoiled ballots. Unless the showing of the ballot was clearly intentional, the voter shall receive another ballot as provided in section 204C.13, subdivision 3, clause (d).

History: 1981 c 29 art 5 s 17



Section 204C.18 — BALLOTS; SECRECY.

Subdivision 1. Party preferences; protection of secrecy. The election judges shall make no entry or notation in the election register or anywhere else showing the political party to which a voter belongs or for which political party the voter voted. No election judge shall knowingly permit anyone in the polling place to make such an entry or notation.

Subd. 2. Ballots; identifying marks; penalty. No voter, election judge, or other individual shall place at any time a mark as a means of identification upon any ballot handed to or cast by a voter or upon spoiled or discarded ballots, except the initials authorized by section 204C.09. A violation of this subdivision is a gross misdemeanor.

History: 1981 c 29 art 5 s 18; 1986 c 444



Section 204C.19 — COUNTING VOTES; PENALTY.

Subdivision 1. Procedure. When the hours for voting have ended and all voting has concluded, the election judges shall immediately count the votes cast at the election. The count shall be held at the polling place and shall be public. It shall be continued without intermission until it is completed and the results are declared, except that the election judges may recess for meals or other necessary purposes. During the count no one except the election judges shall handle the ballots. Any other individual who touches or interferes with ballots during the counting or any election judge who permits such touching or interference is guilty of a misdemeanor.

Subd. 2. Counting ballots. Except as otherwise provided in this subdivision, the ballot boxes shall be opened, the votes counted, and the total declared. The election judges on each counting team shall be evenly divided between the major political parties. The numbers entered on the summary sheet shall not be considered final until the ballots in all the boxes have been counted and corrections have been made if ballots have been deposited in the wrong boxes.

Subd. 3. Premature disclosure of count results. No count results from any precinct shall be disclosed by any election judge or other individual until all count results from that precinct are available, nor shall the public media disclose any count results from any precinct before the time when voting is scheduled to end in the state.

History: 1981 c 29 art 5 s 19; 1987 c 266 art 1 s 38; 1991 c 227 s 17; 2013 c 131 art 2 s 34



Section 204C.20 — BALLOTS; NUMBER TO BE COUNTED.

Subdivision 1. Determination of proper number. The election judges shall determine the number of ballots to be counted by adding the number of return envelopes from accepted absentee ballots to the number of signed voter's certificates, or to the number of names entered in the election register. The election judges shall then remove all the ballots from the box. Without considering how the ballots are marked, the election judges shall ascertain that each ballot is separate and shall count them to determine whether the number of ballots in the box corresponds with the number of ballots to be counted.

Subd. 2. Excess ballots. If two or more ballots are found folded together like a single ballot, the election judges shall lay them aside until all the ballots in the box have been counted. If it is evident from the number of ballots to be counted that the ballots folded together were cast by one voter, the election judges shall preserve but not count them. If the number of ballots in one box exceeds the number to be counted, the election judges shall examine all the ballots in the box to ascertain that all are properly marked with the initials of the election judges. If any ballots are not properly marked with the initials of the election judges, the election judges shall preserve but not count them; however, if the number of ballots does not exceed the number to be counted, the absence of either or both sets of initials of the election judges does not, by itself, disqualify the vote from being counted and must not be the basis of a challenge in a recount. If there is still an excess of properly marked ballots, the election judges shall replace them in the box, and one election judge, without looking, shall withdraw from the box a number of ballots equal to the excess. The withdrawn ballots shall not be counted but shall be preserved as provided in subdivision 4.

Subd. 3. Ballots in wrong box. If the election judges find in a ballot box any ballots that are not the kind properly belonging in it, they shall lay those ballots aside. If the number of ballots found in any box equals or exceeds the number of ballots to be counted, the ballots which should have been placed in that box, but which are found in another box, shall not be counted. If the number of ballots found in a box is less than the number of ballots to be counted, and a number of ballots equal to or less than the deficiency and properly belonging in that box are found in another box, the latter ballots shall be counted. If the number of ballots found in another box exceeds the deficiency, the excess ballots shall be placed in the proper ballot box and, without looking, an election judge shall withdraw a number of ballots equal to the deficiency and the withdrawn ballots shall then be counted.

Subd. 4. Ballots not counted; disposition. When the final count of ballots agrees with the number of ballots to be counted, those ballots not counted shall be attached to a certificate made by the election judges which states why the ballots were not counted. The certificate and uncounted ballots shall be sealed in a separate envelope and returned to the county auditor or municipal or school district clerk from whom they were received.

History: 1981 c 29 art 5 s 20; 1987 c 266 art 1 s 39; 2004 c 293 art 2 s 25



Section 204C.21 — COUNTING BALLOTS; PILING SYSTEM.

Subdivision 1. Method. The election judges shall take all the ballots of the same kind and count the votes cast for each office or question, beginning with the first office or question on the ballot. They shall make one pile of the ballots for each candidate who received votes for that office, or one pile for the "Yes" votes and one pile for the "No" votes on a question. They shall make a pile of totally defective ballots and a pile of totally blank ballots. They shall make a pile of ballots that are not totally defective but are defective with respect to the office or question being counted and a pile of ballots that are not totally blank but are blank with respect to the office or question being counted. After the separation into piles, the election judges shall examine each pile and remove and place in the proper pile any ballots that are found in the wrong pile. The election judges shall count the totally blank and totally defective ballots and set them aside until the counting is over for that ballot. The election judges may pile ballots crosswise in groups of 25 in the same pile to facilitate counting. When their counts agree, the election judges shall announce the number of ballots in each pile, and shall write the number in the proper place on the summary statements.

The election judges shall then return all the counted ballots, and all the partially defective or partially blank ballots, to the original pile to be separated and counted in the same manner for the next office or question.

Subd. 2. More than one candidate to be elected; piling. Where more than one candidate is to be elected to an office, the votes for that office shall be counted and canvassed in the manner provided in subdivision 1 as far as practicable.

Subd. 3. Primary. At a primary the election judges shall first separate the partisan ballots by major political party and then count the votes for each office as provided in subdivision 1. The nonpartisan primary ballots shall be counted separately after the partisan primary ballots have been counted.

History: 1981 c 29 art 5 s 21



Section 204C.22 — DETERMINING VOTER'S INTENT.

Subdivision 1. Ballot valid if intent determinable. A ballot shall not be rejected for a technical error that does not make it impossible to determine the voter's intent. In determining intent the principles contained in this section apply.

Subd. 2. From face of ballot only. Intent shall be ascertained only from the face of the ballot.

Subd. 3. Votes for too many candidates. If a voter places a mark beside the names of more candidates for an office than are to be elected or nominated, the ballot is defective with respect only to that office. No vote shall be counted for any candidate for that office, but the rest of the ballot shall be counted if possible. At a primary, if a voter has not indicated a party preference and places a mark beside the names of candidates of more than one party on the partisan ballot, the ballot is totally defective and no votes on it shall be counted. If a voter has indicated a party preference at a primary, only votes cast for candidates of that party shall be counted.

Subd. 3a. Votes yes and no. If a voter votes both yes and no on a question, no vote may be counted for that question, but the rest of the ballot must be counted if possible.

Subd. 4. Name written in proper place. If a voter has written the name of an individual in the proper place on a general or special election ballot a vote shall be counted for that individual whether or not the voter makes a mark in the oval or other target shape opposite the blank.

Subd. 4a. Write-in vote for candidate team. A write-in vote cast for a candidate for governor without a write-in vote for a candidate for lieutenant governor must be counted as a vote for the candidate team including the lieutenant governor candidate selected by that candidate for governor.

Subd. 5. Name written on primary ballot. If a voter has written the name of an individual on a primary or special primary ballot, a vote shall not be counted for that office.

Subd. 6. Mark out of place. If a mark (X) is made out of its proper place, but so near a name or space as to indicate clearly the voter's intent, the vote shall be counted.

Subd. 7. All written names or marks counted up to limit. If a number of individuals are to be elected to the same office, the election judges shall count all names written in and all printed names with marks in oval or other target shape opposite them, not exceeding the whole number to be elected. When fewer names than the number to be elected are marked or written in, only the marked or written in names shall be counted. When more names than the number to be elected are marked or written in, the ballot is defective with respect to that office and no vote shall be counted for that office.

Subd. 8. Misspelling; abbreviations. Misspelling or abbreviations of the names of write-in candidates shall be disregarded if the individual for whom the vote was intended can be clearly ascertained from the ballot.

Subd. 9. Votes for only some offices or questions determined. If the voter's choice for only some of the offices or questions can be determined from a ballot, the ballot shall be counted for those offices or questions only.

Subd. 10. Different marks. If a voter uniformly uses a mark that clearly indicates an intent to mark a name or to mark yes or no on a question, and the voter does not use the more standard mark anywhere else on the ballot, a vote shall be counted for each candidate or response to a question marked. If a voter uses two or more distinct marks, such as (X) and some other mark, a vote shall be counted for each candidate or response to a question marked, unless the ballot is marked by distinguishing characteristics that make the entire ballot defective as provided in subdivision 13.

Subd. 11. Attempted erasures. If the names of two candidates have been marked, and an attempt has been made to erase or obliterate one of the marks, a vote shall be counted for the remaining marked candidate. If an attempt has been made to obliterate a write-in name a vote shall be counted for the remaining write-in name or marked candidate.

Subd. 12. Soil; defacement. A ballot shall not be rejected merely because it is slightly soiled or defaced.

Subd. 13. Identifying ballot. If a ballot is marked by distinguishing characteristics in a manner making it evident that the voter intended to identify the ballot, the entire ballot is defective.

Subd. 14. No votes for certain offices. If the number of candidates for an office is equal to the number of individuals to be elected to that office, and the voter has not marked any name, no vote shall be counted for any candidate for that office.

Subd. 15. Blank ballot for one or more offices valid. If no name or response to a question is marked and no name is written in, the ballot is blank with respect to that office or question. A ballot that is blank with respect to one or more offices or questions is not defective.

History: 1981 c 29 art 5 s 22; 1987 c 222 s 2; 1990 c 453 s 7-10; 1991 c 320 s 14; 2015 c 70 art 1 s 38-41



Section 204C.23 — DEFECTIVE BALLOTS.

A ballot that is defective to the extent that the election judges are unable to determine the voter's intent shall be marked on the back "Defective" if it is totally defective or "Defective as to ......," naming the office or question if it is defective only in part.

History: 1981 c 29 art 5 s 23



Section 204C.24 — ELECTION RETURNS; SUMMARY STATEMENTS.

Subdivision 1. Information requirements. Precinct summary statements shall be submitted by the election judges in every precinct. For all elections, the election judges shall complete three or more copies of the summary statements, and each copy shall contain the following information for each kind of ballot:

(1) the number of ballots delivered to the precinct as adjusted by the actual count made by the election judges, the number of unofficial ballots made, and the number of absentee ballots delivered to the precinct;

(2) the number of votes each candidate received or the number of yes and no votes on each question, the number of undervotes, the number of overvotes, and the number of defective ballots with respect to each office or question;

(3) the number of spoiled ballots, the number of duplicate ballots made, the number of absentee ballots rejected, and the number of unused ballots, presuming that the total count provided on each package of unopened prepackaged ballots is correct;

(4) the number of individuals who voted at the election in the precinct which must equal the total number of ballots cast in the precinct, as required by sections 204C.20 and 206.86, subdivision 1;

(5) the number of voters registering on election day in that precinct; and

(6) the signatures of the election judges who counted the ballots certifying that all of the ballots cast were properly piled, checked, and counted; and that the numbers entered by the election judges on the summary statements correctly show the number of votes cast for each candidate and for and against each question.

At least two copies of the summary statement must be prepared for elections not held on the same day as the state elections.

Subd. 2. Sealing in envelopes. The election judges shall place a full set of completed summary statements in each of three separate envelopes and seal them so that the envelopes cannot be opened without leaving evidence that they have been opened. The election judges shall then sign each envelope over the sealed part so that no envelope can be opened without disturbing the continuity of the signatures. Each of the envelopes shall show substantially the following information on its face:

"Summary statements of the returns of the .... election precinct, (Town) or (City) of ....., or (School District Number) ...., in the County of ....., State of Minnesota."

History: 1981 c 29 art 5 s 24; 1981 c 217 s 7; 1983 c 253 s 15; 1984 c 447 s 31; 1987 c 175 s 8; 1987 c 266 art 1 s 40; 1988 c 646 s 6; 1999 c 132 s 22; 2005 c 156 art 6 s 47; 2010 c 201 s 40



Section 204C.25 — DISPOSITION OF BALLOTS.

After the count and the summary statements have been completed, in the presence of all the election judges, the counted, defective, and blank ballots shall be placed in envelopes, and the envelopes shall be sealed. The election judges shall sign each envelope over the sealed part so that the envelope cannot be opened without disturbing the continuity of the signatures. The number of ballots in each envelope, the name of the town or city, and the name of the precinct shall be plainly written upon the envelopes. The number and name of the district must be plainly written on envelopes containing school district ballots. The spoiled ballots shall be placed in separate envelopes and returned with the unused ballots to the county auditor or municipal or school district clerk from whom they were received.

History: 1981 c 29 art 5 s 25; 1983 c 253 s 16; 1987 c 266 art 1 s 41; 2013 c 131 art 2 s 35



Section 204C.26 — SUMMARY STATEMENTS AND ENVELOPES FOR BALLOT RETURNS; ELECTION OFFICIALS TO FURNISH.

Subdivision 1. Summary statements. For state elections, each official responsible for printing ballots shall furnish three or more blank summary statement forms for the returns of those ballots for each precinct. At least two copies of the summary statement must be prepared for elections not held on the same day as the state elections. The blank summary statement forms shall be furnished at the same time and in the same manner as the ballots. The county auditor shall furnish blank summary statement forms containing separate space for the summary statement of the returns of the state general election ballot.

Subd. 2. Summary statements; contents. The blank summary statement forms furnished to each precinct shall identify the precinct, ward number if any, city, school district if applicable, or town, date, and kind of election and, under appropriate headings identifying each color ballot, shall contain spaces for the election judges to enter the information required by section 204C.24, subdivision 1.

Each blank summary statement form shall also contain a certificate to be signed by the election judges stating that the national flag was displayed on a suitable staff during voting hours; that all of the ballots cast were properly piled, checked, and counted; and that the numbers entered by the election judges on the summary statements correctly show the number of votes cast for each candidate and for and against each question.

Subd. 3. Secretary of state. No later than ten weeks before the state primary in each even-numbered year, the secretary of state shall prescribe the form for summary statements of election returns and the methods by which returns for the state primary and state general election shall be recorded by precinct, county, and state election officials. Each county auditor and municipal or school district clerk required to furnish summary statements shall prepare them in the manner prescribed by the secretary of state. The summary statement of the primary returns shall be in the same form as the summary statement of the general election returns except that a separate part of the summary statement shall be provided for the partisan primary ballot and a separate part for the nonpartisan primary ballot.

Subd. 4. Envelopes for counted ballots. Each official responsible for printing ballots shall also furnish envelopes to contain those ballots after they have been counted. The envelopes shall be made of heavy paper, printed or marked to distinguish the color of the ballots to be contained in them. They shall be of convenient size to hold the ballots and shall be furnished at the same time and in the same manner as the ballots.

History: 1981 c 29 art 5 s 26; 1981 c 217 s 8; 1987 c 266 art 1 s 42,43; 1999 c 132 s 23; 2010 c 184 s 19; 2014 c 264 s 18



Section 204C.27 — DELIVERY OF RETURNS TO COUNTY AUDITORS.

One or more of the election judges in each precinct shall deliver two sets of summary statements; all spoiled ballots; and the envelopes containing the ballots either directly to the municipal clerk for transmittal to the county auditor's office or directly to the county auditor's office as soon as possible after the vote counting is completed but no later than 24 hours after the end of the hours for voting. One or more election judges shall deliver the remaining set of summary statements and returns, all unused and spoiled municipal and school district ballots, the envelopes containing municipal and school district ballots, and all other things furnished by the municipal or school district clerk, to the municipal or school district clerk's office within 24 hours after the end of the hours for voting. The municipal or school district clerk shall return all polling place rosters and completed voter registration cards to the county auditor within 48 hours after the end of the hours for voting.

History: 1981 c 29 art 5 s 27; 1984 c 560 s 16; 1987 c 175 s 9; 1987 c 266 art 1 s 44; 1990 c 585 s 29; 2013 c 131 art 2 s 36



Section 204C.28 — ELECTION NIGHT; DUTIES OF COUNTY AUDITORS AND MUNICIPAL CLERKS.

Subdivision 1. County auditor. Every county auditor shall remain at the auditor's office to receive delivery of the returns, to permit public inspection of the summary statements, and to tabulate the votes until all have been tabulated and the results made known, or until 24 hours have elapsed since the end of the hours for voting, whichever occurs first. Every county auditor shall, in the presence of the municipal clerk or the election judges who deliver the returns, make a record of all materials delivered, the time of delivery, and the names of the municipal clerk or election judges who made delivery. The record must include the number of ballots delivered to the precinct, as certified by section 204B.28, and the total number of ballots returned, as certified by the election judges under section 204C.24. A discrepancy between the number of ballots delivered to the precinct and the number of total ballots returned by election judges that cannot be reconciled by taking into account the adjustments made by the election judge counts and any unofficial ballots must be noted, but does not necessarily require disqualification of the votes from that precinct or invalidation of the election. The county auditor shall file the record and all envelopes containing ballots in a safe and secure place with envelope seals unbroken. Access to the record and ballots shall be strictly controlled. Accountability and a record of access shall be maintained by the county auditor during the period for contesting elections or, if a contest is filed, until the contest has been finally determined. Thereafter, the record shall be retained in the auditor's office for the same period as the ballots as provided in section 204B.40.

The county auditor shall file all envelopes containing ballots in a safe place with seals unbroken. If the envelopes were previously opened by proper authority for examination or recount, the county auditor shall have the envelopes sealed again and signed by the individuals who made the inspection or recount. The envelopes may be opened by the county canvassing board if necessary to procure election returns that the election judges inadvertently may have sealed in the envelopes with the ballots. In that case, the envelopes shall be sealed again and signed in the same manner as otherwise provided in this subdivision.

Subd. 2. Clerks. The clerk of every first, second, and third class city shall remain at the clerk's office to receive delivery of returns, or until 24 hours have elapsed since the end of the hours for voting, whichever occurs first. The clerk of every first class city shall keep a book in which, in the presence of the election judges or other individuals who deliver the returns, the clerk shall make a record of all materials delivered, the time of delivery, and the names of the election judges or other individuals who made delivery. The record must include the number of ballots delivered to the precinct, as certified by section 204B.28, and the total number of ballots returned, as certified by the election judges under section 204C.24. A discrepancy between the number of ballots delivered to the precinct and the number of total ballots returned by election judges that cannot be reconciled by taking into account the adjustments made by the election judge counts and any unofficial ballots must be noted, but does not necessarily require disqualification of the votes from that precinct or invalidation of the election. The book shall be retained in the clerk's office for the same period as the ballots as provided in section 204B.40.

Subd. 3. School district returns and materials. At a school district election held in conjunction with a state election, the county auditor or municipal clerk shall deliver the summary statements of the school district election returns, all unused and spoiled school district ballots, and the envelope containing the school district ballots from each precinct to the clerk of the appropriate school district within 48 hours after the polls close.

History: 1981 c 29 art 5 s 28; 1986 c 444; 1987 c 266 art 1 s 45; 2005 c 156 art 6 s 48; 2010 c 201 s 41,42



Section 204C.29 — IMPROPER DELIVERY OF RETURNS.

Subdivision 1. Failure of election judges to make delivery; penalty. If the election judges fail to deliver returns as required by section 204C.27, the county auditor or municipal or school district clerk to whom the returns should have been delivered shall dispatch a special messenger to obtain them. The messenger shall receive the same compensation as an election judge would receive for performing the same service and shall be subject to the same penalties as an election judge for violation of any provision of the Minnesota Election Law.

Subd. 2. Irregularities in delivery. An officer to whom election returns are required to be made shall not refuse to receive them because they are delivered in any manner other than that prescribed by law, except that the returns must be sealed. No canvassing board shall refuse to include any returns in its canvass of votes because of any informality in holding the election or making returns. All returns shall be received and the votes canvassed by the canvassing board and included in its statements when there is substantial compliance with the provisions of the Minnesota Election Law.

Subd. 3. Damaging returns or preventing delivery; penalty. No individual who is appointed to carry a report, certificate, or certified copy of election returns shall intentionally mutilate, tear, deface or obliterate any portion of it or do any act to prevent its delivery. No individual shall take or accept from a messenger any report, certificate or certified copy of election returns with intent to prevent its delivery, or having taken or accepted it, shall mutilate, tear, deface, obliterate, or destroy any portion of it. A violation of this subdivision is a felony.

History: 1981 c 29 art 5 s 29; 1987 c 266 art 1 s 46



Section 204C.31 — CANVASSING BOARDS; MEMBERSHIP.

Subdivision 1. County canvassing board. The county canvassing board shall consist of the county auditor, the court administrator of the district court, the mayor or chair of the town board of the county's most populous municipality, and two members of the county board selected by the board from its members who are not candidates at the election. Any member of the canvassing board may appoint a designee to appear at the meeting of the board, except that no designee may be a candidate for public office. If one of these individuals fails to appear at the meeting of the canvassing board and in the absence of any selection by the county board from among its own members, the county auditor shall appoint an eligible voter of the county who is not a public official or a candidate for public office to fill the vacancy. Three members constitute a quorum.

Subd. 2. State Canvassing Board. The State Canvassing Board shall consist of the secretary of state, two judges of the supreme court, and two judges of the district court selected by the secretary of state. None of the judges shall be a candidate at the election. If a judge fails to appear at the meeting of the canvassing board, the secretary of state shall fill the vacancy in membership by selecting another judge who is not a candidate at the election. Not more than two judges of the Supreme Court shall serve on the canvassing board at one time.

Subd. 3. Duties of canvassing boards. The returns from every election held in this state must be reported to a legally constituted canvassing board. The duties of each canvassing board are limited to those duties specified in sections 204C.32 to 204C.39.

History: 1981 c 29 art 5 s 31; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 175 s 10; 1989 c 291 art 1 s 13; 1993 c 223 s 13; 1997 c 147 s 39



Section 204C.32 — CANVASS OF STATE PRIMARIES.

Subdivision 1. County canvass. The county canvassing board shall meet at the county auditor's office on either the second or third day following the state primary. After taking the oath of office, the canvassing board shall publicly canvass the election returns delivered to the county auditor. The board shall complete the canvass by the third day following the state primary and shall promptly prepare and file with the county auditor a report that states:

(a) the number of individuals voting at the election in the county, and in each precinct;

(b) the number of individuals registering to vote on election day and the number of individuals registered before election day in each precinct;

(c) for each major political party, the names of the candidates running for each partisan office and the number of votes received by each candidate in the county and in each precinct;

(d) the names of the candidates of each major political party who are nominated; and

(e) the number of votes received by each of the candidates for nonpartisan office in each precinct in the county and the names of the candidates nominated for nonpartisan office.

Upon completion of the canvass, the county auditor shall mail or deliver a notice of nomination to each nominee for county office voted for only in that county. The county auditor shall transmit one of the certified copies of the county canvassing board report for state and federal offices to the secretary of state by express mail or similar service immediately upon conclusion of the county canvass. The secretary of state shall mail a notice of nomination to each nominee for state or federal office.

Subd. 2. State canvass. The State Canvassing Board shall meet at the Secretary of State's Office seven days after the state primary to canvass the certified copies of the county canvassing board reports received from the county auditors. Immediately after the canvassing board declares the results, the secretary of state shall certify the names of the nominees to the county auditors. The secretary of state shall mail to each nominee a notice of nomination.

History: 1981 c 29 art 5 s 32; 1983 c 303 s 14; 1984 c 560 s 17; 1993 c 223 s 14; 1997 c 147 s 40; 2000 c 467 s 20; 2010 c 194 s 18; 2011 c 65 s 4



Section 204C.33 — CANVASS OF STATE GENERAL ELECTIONS.

Subdivision 1. County canvass. The county canvassing board shall meet at the county auditor's office between the third and tenth days following the state general election. After taking the oath of office, the board shall promptly and publicly canvass the general election returns delivered to the county auditor. Upon completion of the canvass, the board shall promptly prepare and file with the county auditor a report which states:

(a) the number of individuals voting at the election in the county and in each precinct;

(b) the number of individuals registering to vote on election day and the number of individuals registered before election day in each precinct;

(c) the names of the candidates for each office and the number of votes received by each candidate in the county and in each precinct;

(d) the number of votes counted for and against a proposed change of county lines or county seat; and

(e) the number of votes counted for and against a constitutional amendment or other question in the county and in each precinct.

The result of write-in votes cast on the general election ballots must be compiled by the county auditor before the county canvass, except that write-in votes for a candidate for federal, state, or county office must not be counted unless the candidate has timely filed a request under section 204B.09, subdivision 3. The county auditor shall arrange for each municipality to provide an adequate number of election judges to perform this duty or the county auditor may appoint additional election judges for this purpose. The county auditor may open the envelopes or containers in which the voted ballots have been sealed in order to count and record the write-in votes and must reseal the voted ballots at the conclusion of this process. The county auditor must prepare a separate report of votes received by precinct for write-in candidates for federal, state, and county offices who have requested under section 204B.09 that votes for those candidates be tallied.

Upon completion of the canvass, the county canvassing board shall declare the candidate duly elected who received the highest number of votes for each county and state office voted for only within the county. The county auditor shall transmit a certified copy of the county canvassing board report for state and federal offices to the secretary of state by messenger, express mail, or similar service immediately upon conclusion of the county canvass.

Subd. 2. County canvassing board reports; public availability. The county auditor of each county shall provide a certified copy of the county canvassing board report to anyone who requests it upon payment to the auditor of costs of reproduction actually incurred by the auditor's office. The auditor shall not take into account the general office expenses or other expenses.

Subd. 3. State canvass. The State Canvassing Board shall meet at the secretary of state's office on the third Tuesday following the state general election to canvass the certified copies of the county canvassing board reports received from the county auditors and shall prepare a report that states:

(a) the number of individuals voting in the state and in each county;

(b) the number of votes received by each of the candidates, specifying the counties in which they were cast; and

(c) the number of votes counted for and against each constitutional amendment, specifying the counties in which they were cast.

All members of the State Canvassing Board shall sign the report and certify its correctness. The State Canvassing Board shall declare the result within three days after completing the canvass.

History: 1981 c 29 art 5 s 33; 1983 c 303 s 15; 1997 c 147 s 41; 2000 c 467 s 21; 2004 c 293 art 2 s 26; 2010 c 194 s 19,20; 2010 c 201 s 43



Section 204C.34 — TIE VOTES.

In case of a tie vote for nomination or election to an office, the canvassing board with the responsibility for declaring the results for that office shall determine the tie by lot.

History: 1981 c 29 art 5 s 34



Section 204C.35 — FEDERAL, STATE, AND JUDICIAL RACES.

Subdivision 1. Publicly funded recounts. (a) In a state primary when the difference between the votes cast for the candidates for nomination to:

(1) a state legislative office is less than one-half of one percent of the total number of votes counted for that nomination or is ten votes or less and the total number of votes cast for the nomination is 400 votes or less; or

(2) a statewide federal office, state constitutional office, statewide judicial office, congressional office, or district judicial office is less than one-quarter of one percent of the total number of votes counted for that nomination or is ten votes or less and the total number of votes cast for the nomination is 400 votes or less;

and the difference determines the nomination, the canvassing board with responsibility for declaring the results for that office shall manually recount the vote upon receiving a written request from the candidate whose nomination is in question.

Immediately following the meeting of the board that has responsibility for canvassing the results of the nomination, the filing officer must notify the candidate that the candidate has the option to request a recount of the votes at no cost to the candidate. This written request must be received by the filing officer no later than 5:00 p.m. on the second day after the canvass of the primary for which the recount is being sought.

(b) In a state general election when the difference between the votes of a candidate who would otherwise be declared elected to:

(1) a state legislative office is less than one-half of one percent of the total number of votes counted for that office or is ten votes or less and the total number of votes cast for the office is 400 votes or less; or

(2) a statewide federal office, state constitutional office, statewide judicial office, congressional office, or district judicial office and the votes of any other candidate for that office is less than one-quarter of one percent of the total number of votes counted for that office or is ten votes or less if the total number of votes cast for the office is 400 votes or less,

the canvassing board shall manually recount the votes upon receiving a written request from the candidate whose election is in question.

Immediately following the meeting of the board that has responsibility for canvassing the results of the general election, the filing officer must notify the candidate that the candidate has the option to request a recount of the votes at no cost to the candidate. This written request must be received by the filing officer no later than 5:00 p.m. on the second day after the canvass of the election for which the recount is being sought.

(c) A recount must not delay any other part of the canvass. The results of the recount must be certified by the canvassing board as soon as possible.

(d) Time for notice of a contest for an office which is recounted pursuant to this section shall begin to run upon certification of the results of the recount by the canvassing board.

Subd. 2. Discretionary candidate recounts. (a) A losing candidate whose name was on the ballot for nomination or election to a statewide federal office, state constitutional office, statewide judicial office, congressional office, state legislative office, or district judicial office may request a recount in a manner provided in this section at the candidate's own expense when the vote difference is greater than the difference required by this section. The votes shall be manually recounted as provided in this section if the candidate files a request during the time for filing notice of contest of the primary or election for which a recount is sought.

(b) The requesting candidate shall file with the filing officer a bond, cash, or surety in an amount set by the filing officer for the payment of the recount expenses. The requesting candidate is responsible for the following expenses: the compensation of the secretary of state, or designees, and any election judge, municipal clerk, county auditor, administrator, or other personnel who participate in the recount; necessary supplies and travel related to the recount; the compensation of the appropriate canvassing board and costs of preparing for the canvass of recount results; and any attorney fees incurred in connection with the recount by the governing body responsible for the recount.

(c) A discretionary recount of a primary must not delay delivery of the notice of nomination to the winning candidate under section 204C.32.

(d) The requesting candidate may provide the filing officer with a list of up to three precincts that are to be recounted first and may waive the balance of the recount after these precincts have been counted. If the candidate provides a list, the recount official must determine the expenses for those precincts in the manner provided by paragraph (b).

(e) The results of the recount must be certified by the canvassing board as soon as possible.

(f) If the winner of the race is changed by the optional recount, the cost of the recount must be paid by the jurisdiction conducting the recount.

(g) If a result of the vote counting in the manual recount is different from the result of the vote counting reported on election day by a margin greater than the standard for acceptable performance of voting systems provided in section 206.89, subdivision 4, the cost of the recount must be paid by the jurisdiction conducting the recount.

Subd. 3. Scope of recount. A recount conducted as provided in this section is limited in scope to the determination of the number of votes validly cast for the office to be recounted. Only the ballots cast in the election and the summary statements certified by the election judges may be considered in the recount process. Original ballots that have been duplicated under section 206.86, subdivision 5, are not within the scope of a recount and must not be examined except as provided by a court in an election contest under chapter 209.

Subd. 4. Filing officer. For the purposes of this section, the secretary of state is the filing officer for candidates for all federal offices and for state offices voted on in more than one county. The county auditor is the filing officer for state offices voted on in only one county.

History: 1981 c 29 art 5 s 35; 1981 c 187 s 1; 1983 c 253 s 17; 1989 c 291 art 1 s 14; 1990 c 486 s 1; 1993 c 68 s 1; 1998 c 254 art 2 s 24; 1Sp2001 c 10 art 18 s 28; 2004 c 293 art 2 s 27; 2008 c 336 s 2,3; 2010 c 201 s 44,45; 2013 c 131 art 2 s 37,38; 2015 c 70 art 1 s 42,43



Section 204C.36 — RECOUNTS IN COUNTY, SCHOOL DISTRICT, AND MUNICIPAL ELECTIONS.

Subdivision 1. Publicly funded recounts. (a) Except as provided in paragraphs (b) and (c), a losing candidate for nomination or election to a county, municipal, or school district office may request a recount of the votes cast for the nomination or election to that office if the difference between the vote cast for that candidate and for a winning candidate for nomination or election is less than one-quarter of one percent of the total votes counted for that office. In case of offices where two or more seats are being filled from among all the candidates for the office, the one-quarter of one percent difference is between the elected candidate with the fewest votes and the candidate with the most votes from among the candidates who were not elected.

(b) A losing candidate for nomination or election to a county, municipal, or school district office may request a recount of the votes cast for nomination or election to that office if the difference between the votes cast for that candidate and for a winning candidate for nomination or election is less than one-half of one percent, and the total number of votes cast for the nomination or election of all candidates is more than 400 but less than 50,000. In cases of offices where two or more seats are being filled from among all the candidates for the office, the one-half of one percent difference is between the elected candidate with the fewest votes and the candidate with the most votes from among the candidates who were not elected.

(c) A losing candidate for nomination or election to a county, municipal, or school district office may request a recount of the votes cast for nomination or election to that office if the difference between the vote cast for that candidate and for a winning candidate for nomination or election is ten votes or less, and the total number of votes cast for the nomination or election of all candidates is no more than 400. In cases of offices where two or more seats are being filled from among all the candidates for the office, the ten vote difference is between the elected candidate with the fewest votes and the candidate with the most votes from among the candidates who were not elected.

(d) Candidates for county offices shall file a written request for the recount with the county auditor. Candidates for municipal or school district offices shall file a written request with the municipal or school district clerk as appropriate. All requests shall be filed by 5:00 p.m. on the fifth day after the canvass of a primary or special primary or by 5:00 p.m. on the seventh day of the canvass of a special or general election for which a recount is sought.

(e) Upon receipt of a request made pursuant to this section, the county auditor shall recount the votes for a county office at the expense of the county, the governing body of the municipality shall recount the votes for a municipal office at the expense of the municipality, and the school board of the school district shall recount the votes for a school district office at the expense of the school district.

Subd. 2. Discretionary candidate recounts. (a) A losing candidate for nomination or election to a county, municipal, or school district office may request a recount in the manner provided in this section at the candidate's own expense when the vote difference is greater than the difference required by subdivision 1, paragraphs (a) to (e). The votes shall be manually recounted as provided in this section if the requesting candidate files with the county auditor, municipal clerk, or school district clerk a bond, cash, or surety in an amount set by the governing body of the jurisdiction or the school board of the school district for the payment of the recount expenses.

(b) The requesting candidate may provide the filing officer with a list of up to three precincts that are to be recounted first and may waive the balance of the recount after these precincts have been counted. If the candidate provides a list, the recount official must determine the expenses for those precincts in the manner provided by paragraph (b).

(c) A discretionary recount of a primary must not delay delivery of the notice of nomination to the winning candidate under section 204C.32.

(d) The results of the recount must be certified by the canvassing board as soon as possible.

(e) If the winner of the race is changed by the optional recount, the cost of the recount must be paid by the jurisdiction conducting the recount.

(f) If a result of the vote counting in the manual recount is different from the result of the vote counting reported on election day by a margin greater than the standard for acceptable performance of voting systems provided in section 206.89, subdivision 4, the cost of the recount must be paid by the jurisdiction conducting the recount.

Subd. 3. Discretionary ballot question recounts. A recount may be conducted for a ballot question when the difference between the votes for and the votes against the question is less than or equal to the difference provided in subdivision 1. A recount may be requested by any person eligible to vote on the ballot question. A written request for a recount must be filed with the filing officer of the county, municipality, or school district placing the question on the ballot and must be accompanied by a petition containing the signatures of 25 voters eligible to vote on the question. Upon receipt of a written request when the difference between the votes for and the votes against the question is less than or equal to the difference provided in subdivision 1, the county auditor shall recount the votes for a county question at the expense of the county, the governing body of the municipality shall recount the votes for a municipal question at the expense of the municipality, and the school board of the school district shall recount the votes for a school district question at the expense of the school district. If the difference between the votes for and the votes against the question is greater than the difference provided in subdivision 1, the person requesting the recount shall also file with the filing officer of the county, municipality, or school district a bond, cash, or surety in an amount set by the appropriate governing body for the payment of recount expenses. The written request, petition, and any bond, cash, or surety required must be filed during the time for notice of contest for the election for which the recount is requested.

Subd. 4. Expenses. In the case of a question, a person, or a candidate requesting a discretionary recount, is responsible for the following expenses: the compensation of the secretary of state, or designees, and any election judge, municipal clerk, county auditor, administrator, or other personnel who participate in the recount; necessary supplies and travel related to the recount; the compensation of the appropriate canvassing board and costs of preparing for the canvass of recount results; and any attorney fees incurred in connection with the recount by the governing body responsible for the recount.

Subd. 5. Notice of contest. Time for notice of contest of a nomination or election to a county office which is recounted pursuant to this section shall begin to run upon certification of the results of the recount by the county canvassing board. Time for notice of contest of a nomination or election to a municipal office which is recounted pursuant to this section shall begin to run upon certification of the results by the governing body of the municipality. Time for notice of contest of a school district election that is recounted under this subdivision begins to run on certification of the results of the recount by the school board.

Subd. 6. Scope of recount. A recount conducted as provided in this section is limited in scope to the determination of the number of votes validly cast for the office or question to be recounted. Only the ballots cast in the election and the summary statements certified by the election judges may be considered in the recount process.

History: 1981 c 29 art 5 s 36; 1987 c 266 art 1 s 47; 1989 c 291 art 1 s 15; 1Sp2001 c 10 art 18 s 29,30; 2004 c 293 art 2 s 28; 2008 c 336 s 4; 2010 c 201 s 46,47; 2013 c 131 art 2 s 39; 2015 c 70 art 1 s 44,45



Section 204C.361 — RULES FOR RECOUNTS.

(a) The secretary of state shall adopt rules according to the Administrative Procedure Act establishing uniform recount procedures. All recounts provided for by sections 204C.35, 204C.36, and 206.88, shall be conducted in accordance with these rules.

(b) Notwithstanding Minnesota Rules, part 8235.0800, the requirement that ballots be recounted by precinct means that a recount official shall maintain the segregation of ballots by precinct but the recount official may recount more than one precinct at a time in physically separate locations within the room in which the recount is administered.

History: 1983 c 253 s 18; 1989 c 291 art 1 s 16; 1990 c 426 art 1 s 25; 2004 c 293 art 2 s 29



Section 204C.37 — COUNTY CANVASS; RETURN OF REPORTS TO SECRETARY OF STATE.

A copy of the report required by sections 204C.32, subdivision 1, and 204C.33, subdivision 1, shall be certified under the official seal of the county auditor. The copy shall be enclosed in an envelope addressed to the secretary of state, with the county auditor's name and official address and the words "Election Returns" endorsed on the envelope. The copy of the canvassing board report must be sent by express mail or delivered to the secretary of state. If the copy is not received by the secretary of state within ten days following the applicable election, the secretary of state shall immediately notify the county auditor, who shall deliver another copy to the secretary of state by special messenger.

History: 1981 c 29 art 5 s 37; 2000 c 467 s 22; 2010 c 201 s 48; 2016 c 161 art 1 s 10



Section 204C.38 — CORRECTION OF OBVIOUS ERRORS; WHEN CANDIDATES AGREE.

Subdivision 1. Errors of election judges. If the candidates for an office unanimously agree in writing that the election judges in any precinct have made an obvious error in the counting or recording of the votes for that office, they shall deliver the agreement to the county auditor of that county who shall reconvene the county canvassing board, if necessary, and present the agreement to it. The county canvassing board shall correct the error as specified in the agreement.

Subd. 2. Errors of county canvassing board. If the candidates for an office unanimously agree in writing that the county canvassing board has made an obvious error in the counting and recording of the vote for that office they shall notify the county auditor who shall reconvene the canvassing board. The county canvassing board shall promptly correct the error as specified in the agreement and file an amended report. When an error is corrected pursuant to this subdivision, the county canvassing board and the county auditor shall proceed in accordance with sections 204C.32 to 204C.36.

Subd. 3. Errors of State Canvassing Board. If the candidates for an office unanimously agree in writing that the State Canvassing Board has made an obvious error in the counting and recording of the vote for that office they shall deliver the agreement to the secretary of state. If a certificate of election has not been issued, the secretary of state shall reconvene the State Canvassing Board and present the agreement to it. The board shall promptly correct the error as specified in the agreement and file an amended statement. When an error is corrected pursuant to this subdivision by the State Canvassing Board, the State Canvassing Board and the secretary of state shall proceed in accordance with sections 204C.32 to 204C.36.

History: 1981 c 29 art 5 s 38



Section 204C.39 — CORRECTION OF OTHER OBVIOUS ERRORS.

Subdivision 1. Manner of correction. A county canvassing board may determine by majority vote that the election judges have made an obvious error in counting or recording the votes for an office. The county canvassing board shall then promptly notify all candidates for that office of the determination, including a description of the error. A candidate who receives notification pursuant to this subdivision or any candidate who believes that the election judges in a precinct have made an obvious error in the counting or recording of the votes for an office may apply without unreasonable delay to the district court of the county containing the precinct in which the alleged error was made for an order determining whether or not an obvious error has been made. The applicant shall describe the alleged error in the application and may submit additional evidence as directed by the court. The applicant shall notify the county canvassing board and all candidates for the affected office in the manner directed by the court. If the court finds that the election judges made an obvious error it shall issue an order specifying the error and directing the county canvassing board to inspect the ballots and returns of the precinct in order to correct the error and to proceed further in accordance with this section or otherwise as the court may direct.

Subd. 2. Inspection; time; place. The county auditor shall schedule a meeting of the county canvassing board at the auditor's office as soon as practicable after the court issues an order under subdivision 1 and shall give sufficient advance notice of the meeting to the affected candidates. The board, in the presence of all the candidates for the office or their representatives shall inspect the ballots and returns, correct any error and proceed further in accordance with the order of the court.

Preparation of the county canvassing board report with respect to other offices on the ballot shall not be delayed because of an inspection required by this section.

Subd. 3. Report of canvassing board; addendum. After the canvassing board has inspected the ballots and returns, it shall promptly submit to the county auditor an addendum to its regular report, which addendum shall contain the following information:

(a) a copy of the order of the court, if any;

(b) the minutes of the meeting showing the time, date, and place of the meeting, the names of the candidates or their representatives who were present, and the action taken by the board;

(c) a copy of the meeting notice given to each candidate and proof of service; and

(d) the names of the candidates for each office for which votes were inspected and the total number of votes received by each candidate for that office in the county and in each precinct.

Subd. 4. Canvassing board; declaration of results; notification. The canvassing board shall declare the results of the election upon completing the inspection for the office in question. The report and declaration shall be filed by the county auditor, who shall mail a certified copy to each candidate for that office. The county auditor shall promptly notify the secretary of state by United States mail and electronic mail of the action of the county canvassing board.

History: 1981 c 29 art 5 s 39; 1986 c 444; 2016 c 161 art 1 s 11



Section 204C.40 — CERTIFICATES OF ELECTION.

Subdivision 1. Preparation; method of delivery. The county auditor shall prepare an election certificate for every county candidate declared elected by the county canvassing board, and the secretary of state shall prepare a certificate for every state and federal candidate declared elected by either a county canvassing board or the State Canvassing Board. Except as otherwise provided in this section, the secretary of state or county auditor, as appropriate, shall deliver an election certificate on demand to the elected candidate. In an election for United States representative, the secretary of state shall deliver the original election certificate to the chief clerk of the United States House of Representatives. In an election for United States senator, the governor shall prepare an original certificate of election, countersigned by the secretary of state, and deliver it to the secretary of the United States Senate. In an election for state representative or state senator, the secretary of state shall deliver the original election certificate to the chief clerk of the house or the secretary of the senate. The chief clerk of the house or the secretary of the senate shall give a copy of the certificate to the representative-elect or senator-elect. Upon taking the oath of office, the representative or senator shall receive the original certificate of election. If a recount is undertaken by a canvassing board pursuant to section 204C.35, no certificate of election shall be prepared or delivered until after the recount is completed. In case of a contest, the court may invalidate and revoke the certificate as provided in chapter 209.

Subd. 2. Time of issuance; certain offices. No certificate of election shall be issued until seven days after the canvassing board has declared the result of the election.

History: 1981 c 29 art 5 s 40; 1986 c 475 s 15; 1991 c 227 s 18; 1999 c 132 s 24; 2015 c 70 art 1 s 46



Section 204C.41 — NEGLECT OF DUTY; OTHER OFFENSES BY ELECTION OFFICIALS; PENALTY.

An election officer or other individual required by law to safely keep and produce ballots on election day or to perform any other act, who intentionally fails or refuses to perform the act required, or who is required by law to abstain from any act, and intentionally does the act, or who in either of these cases is guilty of fraud, corruption, partiality or misbehavior in conducting or aiding in the conduct of an election, or in counting or making returns of votes, or who wrongfully refuses to make or deliver a certificate of election, or who falsely or corruptly performs any required act, for which a punishment has not been otherwise expressly provided for by law, is guilty of a felony.

History: 1981 c 29 art 5 s 41; 1986 c 444






Chapter 204D — PARTICULAR ELECTIONS

Section 204D.01 — DEFINITIONS.

The definitions in chapter 200 apply to this chapter.

History: 1981 c 29 art 6 s 1



Section 204D.02 — OFFICERS CHOSEN AT STATE GENERAL ELECTION; TERMS OF OFFICE.

Subdivision 1. Officers. All elective state and county officers, justices of the Supreme Court, judges of the Court of Appeals and district court, state senators and state representatives, and senators and representatives in Congress shall be elected at the state general election held in the year before their terms of office expire. Presidential electors shall be chosen at the state general election held in the year before the expiration of a term of a president of the United States.

Subd. 2. Term of office. The term of office of all elective state and county officers shall begin on the first Monday in January of the odd-numbered year following their election.

History: 1981 c 29 art 6 s 2; 1983 c 247 s 88; 1998 c 254 art 2 s 25



Section 204D.03 — TIME OF STATE ELECTIONS.

Subdivision 1. State primary. The state primary shall be held on the second Tuesday in August in each even-numbered year to select the nominees of the major political parties for partisan offices and the nominees for nonpartisan offices to be filled at the state general election, other than presidential electors.

Subd. 2. State general election. The state general election shall be held on the first Tuesday after the first Monday in November in each even-numbered year.

Subd. 3. Exception; certain partisan candidates. (a) If no more than one candidate files for nomination by a major political party for a partisan office, the candidate who filed must be declared the nominee upon the close of filing. If every candidate for a partisan office has been declared the nominee upon the close of filing, the office must be omitted from the state primary ballot. If all offices, both partisan and nonpartisan, have been omitted from the state primary ballot in a municipality or county, the governing body of the municipality or county may decide that the state primary will not be conducted in that municipality or county.

(b) Within 15 days after the close of filing, each municipal clerk or county auditor whose governing body has decided not to conduct the state primary shall post notice that the offices have been so omitted and the state primary canceled and shall send a copy of the notice to the secretary of state.

History: 1981 c 29 art 6 s 3; 2005 c 156 art 6 s 51; 2010 c 184 s 20



Section 204D.04 — BALLOT PREPARATION.

Subdivision 1. Rotation of offices; prohibition. There shall be no rotation of offices on any ballot required to be prepared pursuant to this chapter for a state primary or a state general election.

Subd. 2. Instructions to printer; printer's bond. (a) The official charged with the preparation and distribution of the ballots shall prepare instructions to the printer for rotation of the names of candidates and for layout of the ballot.

(b) Except as provided in paragraph (c), the instructions shall be approved by the legal advisor of the official before delivery to the printer.

(c) The legal advisor of a town official is not required to approve instructions regarding the rotation of the names of candidates on the ballot or the layout of the ballot.

(d) Before a contract exceeding $1,000 is awarded for printing ballots, the printer shall furnish, if requested by the official, a sufficient bond, letter of credit, or certified check, acceptable to the official responsible for printing the ballots, conditioned on printing the ballots in conformity with the Minnesota Election Law and the instructions delivered. The official responsible for printing the ballots shall set the amount of the bond, letter of credit, or certified check in an amount equal to the value of the purchase.

History: 1981 c 29 art 6 s 4; 1986 c 444; 1987 c 175 s 11; 1990 c 453 s 11; 1993 c 223 s 15; 1Sp2001 c 10 art 18 s 31; 2003 c 76 s 1; 2010 c 201 s 49



Section 204D.05 — STATE PRIMARY BALLOTS; PARTISAN AND NONPARTISAN; OFFICIAL IN CHARGE.

Subdivision 1. State partisan primary ballot. The state partisan primary ballot shall contain the names of the candidates seeking the nomination of each major political party for the partisan offices filled at the state general election.

Subd. 2. State and county nonpartisan primary ballot. The state and county nonpartisan primary ballot shall contain the names of the candidates seeking nomination for the nonpartisan offices filled at the state general election.

Subd. 3. County auditor to prepare. The county auditor of each county shall prepare the state partisan primary ballot and the state and county nonpartisan primary ballot.

History: 1981 c 29 art 6 s 5



Section 204D.06 — CERTIFICATION OF NAMES BY SECRETARY OF STATE.

At least 42 days before a state primary, the secretary of state shall certify to the county auditors the names of all candidates who have properly filed affidavits of candidacy with the secretary of state and who will be voted for in their respective counties at that primary.

History: 1981 c 29 art 6 s 6; 1983 c 303 s 16



Section 204D.07 — PLACING NAMES ON BALLOTS.

Subdivision 1. Duties of county auditor. Except as provided in subdivisions 2 and 3, the county auditor shall place on the appropriate state primary ballot the name of each candidate who has properly filed an affidavit of candidacy with the auditor and of each candidate certified by the secretary of state pursuant to section 204D.06.

Subd. 2. Exception; petition candidates. The name of a candidate nominated by petition shall not be placed on any state primary ballot.

Subd. 3. Exception; certain nonpartisan candidate. If not more than twice the number of individuals to be elected to a nonpartisan office file for the nomination, their names and the name of the office shall be omitted from the state and county nonpartisan primary ballot and the candidates who filed shall be the nominees.

History: 1981 c 29 art 6 s 7; 1986 c 444



Section 204D.08 — STATE PRIMARY BALLOTS.

Subdivision 1. Form. Except as provided in this section, state primary ballots shall be printed in the same manner as state general election ballots as far as practicable. A sufficient number shall be printed for each precinct and ward in the state.

The secretary of state shall adopt rules for the format and preparation of the state primary ballot.

Subd. 2. Blank lines prohibited. At a primary election, no blank lines shall be provided for writing in the names of individuals whose names do not appear on the primary ballot.

Subd. 3. Rotation of names. On state primary ballots the name of each candidate for nomination to a partisan or nonpartisan office shall be rotated with the names of the other candidates for nomination to that office so that the name of each candidate appears substantially an equal number of times at the top, at the bottom, and at each intermediate place in that group of candidates. If the number of candidates for an office is equal to or less than the number to be elected, no rotation of candidate names is required and the official preparing the ballot shall determine the position of the candidates by lot.

Subd. 4. State partisan primary ballot; party columns. The state partisan primary ballot shall be headed by the words "State Partisan Primary Ballot." The ballot shall be printed on white paper. There must be at least three vertical columns on the ballot and each major political party shall have a separate column headed by the words ".......... Party," giving the party name. Above the party names, the following statement shall be printed.

"Minnesota Election Law permits you to vote for the candidates of only one political party in a state partisan primary election."

If there are only two major political parties to be listed on the ballot, one party must occupy the left-hand column, the other party must occupy the right-hand column, and the center column must contain the following statement:

"Do not vote for candidates of more than one party."

The names of the candidates seeking the nomination of each major political party shall be listed in that party's column. If only one individual files an affidavit of candidacy seeking the nomination of a major political party for an office, the name of that individual shall be placed on the state partisan primary ballot at the appropriate location in that party's column.

In each column, the candidates for senator in Congress shall be listed first, candidates for representative in Congress second, candidates for state senator third, candidates for state representative fourth and then candidates for state office in the order specified by the secretary of state.

The party columns shall be substantially the same in width, type, and appearance. The columns shall be separated by a 12-point solid line.

Subd. 5. Party columns; arrangement. The names of candidates for nomination of the major political party that received the smallest average vote at the last state general election must be placed in the first column on the left side of the ballot. The names of candidates for nomination of the major political party that received the next smallest average vote at the last state general election must be placed in the second column, and so on. The average vote shall be computed in the manner provided in section 204D.13, subdivision 2.

Subd. 6. State and county nonpartisan primary ballot. The state and county nonpartisan primary ballot shall be headed "State and County Nonpartisan Primary Ballot." It shall be printed in the manner provided in the rules of the secretary of state. The names of candidates for nomination to the Supreme Court, Court of Appeals, district court, and all county offices shall be placed on this ballot.

No candidate whose name is placed on the state and county nonpartisan primary ballot shall be designated or identified as the candidate of any political party or in any other manner except as expressly provided by law.

History: 1981 c 29 art 6 s 8; 1983 c 247 s 89; 1987 c 222 s 3; 1988 c 646 s 7,8; 1989 c 291 art 1 s 17; 1998 c 254 art 2 s 26; 1999 c 132 s 25,26; 2013 c 131 art 2 s 40



Section 204D.09 — EXAMPLE BALLOTS; SAMPLE PRIMARY BALLOTS.

Subdivision 1. Example ballot. No later than May 1 of each year, the secretary of state shall supply each auditor with a copy of an example ballot to be used at the state primary and state general election. The example ballot must illustrate the format required for the ballots used in the primary and general elections that year. The county auditor shall distribute copies of the example ballot to municipal and school district clerks in municipalities and school districts holding elections that year. The official ballot must conform in all respects to the example ballot.

[See Note.]

Subd. 2. Sample ballot. At least 46 days before the state primary the county auditor shall prepare a sample ballot for each precinct for public inspection and transmit an electronic copy of these sample ballots to the secretary of state. The names of the candidates to be voted for in the county shall be placed on the sample ballots, with the names of the candidates for each office arranged in the base rotation as determined by section 206.61, subdivision 5. The county auditor shall post the sample ballots in a conspicuous place in the auditor's office and shall cause them to be published at least one week before the state primary in at least one newspaper of general circulation in the county.

History: 1981 c 29 art 6 s 9; 1986 c 444; 1Sp2001 c 10 art 18 s 32; 2010 c 184 s 21; 2010 c 201 s 50; 2013 c 131 art 2 s 41; 2016 c 162 s 8

NOTE: The amendment to subdivision 1 by Laws 2016, chapter 162, section 8, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 204D.10 — PRIMARY RESULTS; NOMINEES.

Subdivision 1. Partisan offices; nominees. The candidate for nomination of a major political party for a partisan office on the state partisan primary ballot who receives the highest number of votes shall be the nominee of that political party for that office.

Subd. 2. [Repealed, 2010 c 201 s 82]

Subd. 3. Nonpartisan offices; nominees. The candidates for each office on the state and county nonpartisan primary ballot receiving the highest and the next highest number of votes shall be the nominees for that office. When more than one individual is to be elected to the same nonpartisan office, the number of nominees shall be equal to twice the number of individuals to be elected, and that number of candidates receiving the highest number of votes shall be the nominees for that office.

History: 1981 c 29 art 6 s 10; 1996 c 419 s 9,10; 2003 c 112 art 2 s 50; 2010 c 201 s 51



Section 204D.11 — STATE GENERAL ELECTION BALLOTS; CANDIDATES; OFFICIAL IN CHARGE; RULES.

Subdivision 1. State general election ballot; rules. The names of the candidates for all state and federal offices, all proposed constitutional amendments, all county offices and questions, and all judicial offices voted on at the state general election shall be placed on a single ballot that shall be known as the "state general election ballot." This ballot shall be prepared by the county auditor subject to the rules of the secretary of state. The secretary of state shall adopt rules for preparation and time of delivery of the state general election ballot.

Subd. 2. [Repealed, 2013 c 131 art 2 s 85]

Subd. 3. [Repealed, 2013 c 131 art 2 s 85]

Subd. 4. Special federal ballot. (a) The names of all candidates for the offices of president and vice-president of the United States and senator and representative in Congress shall be placed on a ballot that shall be known as the "special federal ballot."

(b) This ballot shall be prepared by the county auditor in the same manner as the state general election ballot and shall be subject to the rules adopted by the secretary of state pursuant to subdivision 1. This ballot must be prepared and furnished in accordance with the federal Uniformed and Overseas Citizens Absentee Voting Act, United States Code, title 52, sections 20301 to 20310.

(c) The special federal ballot shall be the only ballot sent to citizens of the United States who are eligible to vote by absentee ballot for federal candidates in Minnesota.

Subd. 5. Ballot headings. The ballot containing the offices and questions in subdivisions 1 and 4 shall be headed with the words "State General Election Ballot."

Subd. 6. Judicial ballot. When it would not be possible to place all offices on a single ballot card for the state general election, the judicial offices may be placed instead on a separate judicial ballot. The judicial ballot shall be prepared by the county auditor in the manner provided in the rules of the secretary of state.

The judicial ballot must be headed with the words: "Judicial Nonpartisan General Election Ballot." Separate ballot boxes must be provided for these judicial ballots.

History: 1981 c 29 art 6 s 11; 1983 c 216 art 2 s 26; 1983 c 247 s 90; 1983 c 301 s 163; 1983 c 303 s 17,18; 1984 c 560 s 18-21; 1986 c 444; 1986 c 475 s 16-18; 1987 c 175 s 12; 1992 c 513 art 3 s 44,45; 1993 c 223 s 16-18; 1999 c 132 s 27; 1Sp2001 c 10 art 18 s 33; 2013 c 131 art 2 s 42-45; 2015 c 70 art 1 s 47



Section 204D.12 — NAMES PLACED ON GENERAL ELECTION BALLOTS.

Without payment of an additional fee, the county auditor shall place on the appropriate state general election ballot the name of every candidate:

(1) whose nomination at the state primary has been certified by the appropriate canvassing board;

(2) who has been nominated by petition, including candidates certified by the secretary of state; and

(3) who was nominated and whose name was omitted from the state nonpartisan primary ballot pursuant to section 204D.07, subdivision 3. Only the names of duly nominated candidates may be placed on a ballot.

History: 1981 c 29 art 6 s 12; 1996 c 419 s 7,10



Section 204D.13 — BALLOT; PARTISAN OFFICES.

Subdivision 1. Order of offices. The candidates for partisan offices shall be placed on the state general election ballot in the following order: senator in Congress shall be first; representative in Congress, second; state senator, third; and state representative, fourth. The candidates for state offices shall follow in the order specified by the secretary of state. Candidates for governor and lieutenant governor shall appear so that a single vote may be cast for both offices.

Subd. 2. Order of political parties. The first name printed for each partisan office on the state general election ballot shall be that of the candidate of the major political party that received the smallest average number of votes at the last state general election. The succeeding names shall be those of the candidates of the other major political parties that received a succeedingly higher average number of votes respectively. For the purposes of this subdivision, the average number of votes of a major political party shall be computed by dividing the total number of votes counted for all of the party's candidates for statewide office at the state general election by the number of those candidates at the election.

Subd. 3. Nominees by petition; placement on ballot. The names of candidates nominated by petition for a partisan office voted on at the state general election shall be placed on the state general election ballot after the names of the candidates for that office who were nominated at the state primary. No later than 11 weeks before the state general election, the secretary of state shall determine by lot the order of candidates nominated by petition. The drawing of lots must be by political party or principle. The political party or political principle of the candidate as stated on the petition shall be placed after the name of a candidate nominated by petition. The word "nonpartisan" shall not be used to designate any partisan candidate whose name is placed on the state general election ballot by nominating petition.

Subd. 4. [Expired]

History: 1981 c 29 art 6 s 13; 1983 c 253 s 20; 1996 c 419 s 8,10; 1999 c 132 s 28,29; 2000 c 467 s 23; 2013 c 131 art 2 s 46; 2014 c 264 s 19,20



Section 204D.14 — BALLOTS; NONPARTISAN OFFICES.

Subdivision 1. Rotation of names. The names of candidates for nonpartisan offices on the state general election ballot and the judicial nonpartisan general election ballot shall be rotated in the manner provided for rotation of names on state partisan primary ballots by section 204D.08, subdivision 3.

Subd. 2. [Repealed, 1999 c 132 s 46]

Subd. 3. Uncontested judicial offices. Judicial offices for a specific court for which there is only one candidate filed must appear after all other judicial offices for that same court on the ballot.

History: 1981 c 29 art 6 s 14; 1983 c 303 s 19; 1986 c 362 s 5; 2004 c 293 art 2 s 31; 2005 c 156 art 6 s 52; 2013 c 131 art 2 s 47,48



Section 204D.15 — BALLOT; CONSTITUTIONAL AMENDMENT SAMPLE.

Subdivision 1. Titles for constitutional amendments. The secretary of state shall provide an appropriate title for each question printed on the state general election ballot. The title shall be approved by the attorney general, and shall consist of not more than one printed line above the question to which it refers. At the top of the ballot just below the heading, a conspicuous notice shall be printed stating that a voter's failure to vote on a constitutional amendment has the effect of a negative vote.

Subd. 2. [Repealed, 1997 c 147 s 79]

Subd. 3. Sample ballot; constitutional amendments. Four weeks before the state general election the secretary of state shall file sample copies of the portion of the state general election ballot that contains the proposed constitutional amendments in the Secretary of State's Office for public inspection. Three weeks before the state general election the secretary of state shall transmit sample copies of the sample ballot to each county auditor. Each auditor shall post the sample ballot in a conspicuous place in the auditor's office.

History: 1981 c 29 art 6 s 15; 1981 c 217 s 9; 1983 c 303 s 20; 1986 c 444; 2013 c 131 art 2 s 49; 2014 c 264 s 21



Section 204D.16 — SAMPLE GENERAL ELECTION BALLOTS; POSTING; PUBLICATION.

At least 46 days before the state general election, the county auditor shall post sample ballots for each precinct in the auditor's office for public inspection and transmit an electronic copy of these sample ballots to the secretary of state. No earlier than 15 days and no later than two days before the state general election the county auditor shall cause a sample state general election ballot to be published in at least one newspaper of general circulation in the county.

History: 1981 c 29 art 6 s 16; 1981 c 217 s 10; 2Sp1981 c 2 s 3; 1986 c 444; 2013 c 131 art 2 s 50



Section 204D.165 — SAMPLE BALLOTS TO SCHOOLS.

The county auditor, two weeks before the applicable primary or general election, shall provide one copy of an appropriate sample ballot to a school district upon request. The school district may have the sample ballots reproduced at its expense for classroom educational purposes and for educational activities authorized under section 204B.27, subdivision 7.

History: 1990 c 608 art 7 s 3; 1991 c 237 s 6; 2013 c 131 art 2 s 51



Section 204D.17 — STATE SENATOR; STATE REPRESENTATIVE; VACANCY IN OFFICE; SPECIAL ELECTION.

Subdivision 1. Special elections; exceptions. A vacancy in the office of state senator or state representative shall be filled for the unexpired term by special election upon the writ of the governor as provided in sections 204D.17 to 204D.27; except that if the legislature will not be in session before the expiration of the vacant term no special election is required.

Subd. 2. Two or more vacancies. Two or more vacancies may be filled at the same special election and the candidates may be nominated at the same special primary. Any special primary or special election held pursuant to sections 204D.17 to 204D.27 may be held on the same day as any other election.

History: 1981 c 29 art 6 s 17; 2010 c 201 s 52



Section 204D.18 — GENERAL ELECTION LAWS; APPLICATION.

Except as provided in sections 204D.17 to 204D.27, all of the provisions of the Minnesota Election Law are applicable to special elections as far as practicable.

History: 1981 c 29 art 6 s 18



Section 204D.19 — SPECIAL ELECTIONS; WHEN HELD.

Subdivision 1. Vacancy filled at general election. When a vacancy occurs more than 150 days before the next state general election, and the legislature will not be in session before the final canvass of the state general election returns, the vacancy shall be filled at the next state general election.

Subd. 2. Special election when legislature will be in session. Except for vacancies in the legislature which occur at any time between the last day of session in an odd-numbered year and the 40th day prior to the opening day of session in the succeeding even-numbered year, when a vacancy occurs and the legislature will be in session so that the individual elected as provided by this section could take office and exercise the duties of the office immediately upon election, the governor shall issue within five days after the vacancy occurs a writ calling for a special election. The special election shall be held as soon as possible, consistent with the notice requirements of section 204D.22, subdivision 3, but in no event more than 35 days after the issuance of the writ. A special election must not be held during the four days before or the four days after a holiday as defined in section 645.44, subdivision 5.

Subd. 3. Special election at other times. When a vacancy occurs at a time other than those described in subdivisions 1 and 2 the governor shall issue a writ, calling for a special election to be held so that the individual elected may take office at the opening of the next session of the legislature, or at the reconvening of a session of the legislature.

Subd. 4. Writ when vacancy results from election contest. If a vacancy results from a successful election contest, the governor shall issue 22 days after the first day of the legislative session a writ calling for a special election unless the house in which the contest may be tried has passed a resolution which states that it will or will not review the court's determination of the contest. If the resolution states that the house will not review the court's determination, the writ shall be issued within five days of the passage of the resolution.

Subd. 5. [Repealed, 1999 c 132 s 46]

Subd. 6. Writ when vacancy results from vacancy in nomination. If a vacancy in office is due to a vacancy in nomination under section 204B.13, the governor shall issue a writ in the manner provided in that section.

History: 1981 c 29 art 6 s 19; 1993 c 375 art 7 s 6; 2008 c 295 s 14; 2010 c 201 s 53; 2013 c 131 art 2 s 52; art 5 s 9



Section 204D.195 — DATE OF SPECIAL ELECTION; CERTAIN TIMES PROHIBITED.

Notwithstanding any other provision of law, a special primary and special general election may not be held for a period beginning the day following the date of the state primary election and ending the day prior to the date of the state general election.

History: 2010 c 201 s 54



Section 204D.20 — NOMINATIONS; VACANCY.

Subdivision 1. Special primary. Except as provided in subdivision 2, the candidates of the major political parties to fill a vacancy shall be nominated at a special primary. The candidate of each party who receives the highest number of votes at the special primary shall be nominated.

Subd. 2. No special primary; when. No special primary shall be held to nominate candidates to fill a vacancy if only one individual from each major political party files as a candidate for that party's nomination. In that case, the individuals who have filed are nominated.

Subd. 3. Nominations by petition. Candidates to fill a vacancy may also be nominated by petition under the conditions and in the manner provided by law for candidates filing by petition for like office at the state general election as far as practicable.

History: 1981 c 29 art 6 s 20; 2010 c 201 s 55



Section 204D.21 — TIME OF SPECIAL PRIMARY.

Subdivision 1. Nomination at state primary. When a special election is to be held on the same day as the state general election, as provided in section 204D.19, subdivision 1, candidates for nomination to fill the vacancy shall be nominated at the state primary.

Subd. 2. Nomination at special primary on day of regular primary. Candidates for nomination to fill a vacancy shall be nominated at a special primary on the day of the regular state primary when the vacancy is to be filled at a special election to be held more than 14 days after the regular state primary.

Subd. 3. Nomination at special primary on other day. In all cases other than those provided in subdivisions 1 and 2, a special primary for the nomination of candidates shall be held not later than the 14th day before the special election.

History: 1981 c 29 art 6 s 21



Section 204D.22 — WRIT OF ELECTION.

Subdivision 1. Filing with secretary of state. A writ calling for a special election shall state the office to be filled, the opening and closing dates of filing for candidacy, and the dates of the special primary and special election. The writ shall be filed with the secretary of state immediately upon issuance.

Subd. 2. Posting of writ. Immediately upon receipt of the writ, the secretary of state shall send a certified copy of the writ by United States mail and electronic mail to the county auditor of each county in which candidates to fill the vacancy are to be voted upon. The county auditor shall post a copy of the writ in the auditor's office at least five days before the close of the time for filing affidavits of candidacy for the special election.

Subd. 3. Notice of special election. The county auditor of a county in which a special election is to be held shall direct the clerk of each municipality in which the election is to be held to post a notice of the special primary and special election at least seven days before the special primary and at least 14 days before the special election in the manner provided in sections 204B.33 and 204B.34. If the special primary is to be held 14 days before the special election, a single notice of both elections may be posted seven days before the primary.

When the special primary or special election is to be held on the same day as any other election, notice of the special primary or special election may be included in the notice of the other election, if practicable.

Subd. 4. Failure of notice. No omission or defect in any notice required to be given by this section shall invalidate a special primary or special election.

History: 1981 c 29 art 6 s 22; 1986 c 444; 2016 c 161 art 1 s 12



Section 204D.23 — AFFIDAVITS OF CANDIDACY; NOMINATING PETITIONS.

Subdivision 1. Place and manner of filing. Candidates for nomination to fill a vacancy at a special primary shall file their affidavits of candidacy and nominating petitions with the same officers and in the same manner and shall pay the same fees as provided by law for candidates for like offices at the state primary.

Subd. 2. Time of filing. Except as provided in subdivision 3, the affidavits and petitions shall be filed no later than 14 days before the special primary.

Subd. 3. Filing at regular time. If a vacancy occurs before the opening of the time for filing affidavits of candidacy for the state primary and the special primary is held on the same day as the state primary, the affidavits and petitions shall be filed during the time for filing affidavits for the state primary.

Subd. 4. Filing with the secretary of state; certification. Within 24 hours after the filings have closed, the secretary of state shall certify to the county auditors the names of the candidates who have filed with the secretary of state and who will be voted for in those counties at the special primary.

Subd. 5. Withdrawal of candidates. A candidate may withdraw from the special primary ballot by filing an affidavit of withdrawal with the same official who received the affidavit of candidacy. The affidavit of withdrawal must be filed no later than 5:00 p.m. of the day after the last day for filing affidavits of candidacy.

History: 1981 c 29 art 6 s 23; 1989 c 291 art 1 s 18; 2008 c 295 s 15



Section 204D.24 — SPECIAL ELECTIONS; PRECINCTS; ELECTION JUDGES; VOTERS.

Subdivision 1. Precincts; polling places; officials. The election precincts, polling places and officials for any special primary or special election shall be the same as at the last preceding general election in that municipality unless changed according to law. When a special primary or special election is held on the same day as another primary or election, the same precincts, polling places and officials shall be used for both. If separate special election ballots are required pursuant to section 204D.25, separate ballot boxes shall be used.

Subd. 2. Voter registration. An individual may register to vote at a special primary or special election at any time before the day that the polling place rosters for the special primary or special election are prepared by the secretary of state. The secretary of state shall provide the county auditors with notice of this date at least seven days before the printing of the rosters. This subdivision does not apply to a special election held on the same day as the state primary, state general election, or the regularly scheduled primary or general election of a municipality, school district, or special district.

History: 1981 c 29 art 6 s 24; 1993 c 223 s 19; 1Sp2001 c 10 art 18 s 34



Section 204D.25 — SPECIAL ELECTION BALLOTS.

Subdivision 1. Form. Except as provided in subdivision 2, the county auditor shall prepare separate ballots for a special primary and special election as required by sections 204D.17 to 204D.27. The ballots shall be headed "Special Primary Ballot" or "Special Election Ballot" as the case may be, followed by the date of the special primary or special election. Immediately below the title of each office to be filled shall be printed the words "To fill vacancy in term expiring ..........," with the date of expiration of the term and any other information that is necessary to distinguish the office from any other office to be voted upon at the same election. For a special primary or special election, the instructions to voters may use the singular form of the word when referring to candidates and offices when only one office is to be filled at the special election. Otherwise the form of the ballots shall comply as far as practicable with the laws relating to ballots for state primaries and state general elections. The county auditor shall post a sample of each ballot in the auditor's office as soon as prepared and not later than four days before the special primary or special election. Publication of the sample ballot for a special primary or special election is not required.

Subd. 2. Use of regular ballots. The county auditor shall place the names of the candidates to fill the vacancy upon the regular ballots used for like offices at the state primary or state general election, designating the office to be filled in the same manner as provided in subdivision 1 for separate special primary or special election ballots if:

(a) the candidates at the special election are to be voted for on the day of the state general election or are to be nominated on the day of the state primary; and

(b) the ballots for the state general election or state primary have not been printed when the names of the candidates to be elected or nominated to fill a vacancy have been finally determined.

History: 1981 c 29 art 6 s 25; 1986 c 444; 2000 c 467 s 24; 2001 c 7 s 45



Section 204D.26 — CONGRESSIONAL OR LEGISLATIVE DISTRICTS; CHANGE IN BOUNDARIES.

No change in the boundaries of any congressional or legislative district is effective with respect to any election to fill a vacancy in the representation of that district if the term of the office which is vacant commenced before the change was made.

History: 1981 c 29 art 6 s 26



Section 204D.27 — SPECIAL ELECTION RETURNS.

Subdivision 1. County canvass. The returns of a special primary or special election held pursuant to sections 204D.17 to 204D.27 shall be delivered promptly upon completion to the county auditor of the county in which the special primary or special election is held. Except as provided in subdivisions 2 to 4, the county canvassing board shall canvass and certify the returns to the secretary of state on the next day, excluding Sundays and legal holidays, following the special primary or special election.

Subd. 2. County canvass; special primary on day of regular state primary. When a special primary is held on the day of the state primary and the special election will be held on the day of the next state general election, the returns of the special primary shall be canvassed and certified by the county canvassing board at their regular meeting.

Subd. 3. State canvass; special primary. When the special primary is held on the day of the state primary and the special election will be held more than 20 days after that day, the returns of the special primary shall be canvassed by the county canvassing board at its regular meeting.

Subd. 4. County and state canvass; vacancy filled at state general election. When the special election is held on the day of the state general election and separate special election ballots were not required, the returns of the special election shall be canvassed and certified by the county and state canvassing boards at their regular meetings.

Subd. 5. Canvass; special primary; state canvassing board. Not later than four days after the returns of the county canvassing boards are certified to the secretary of state, the State Canvassing Board shall complete its canvass of the special primary. The secretary of state shall then promptly certify to the county auditors the names of the nominated individuals, prepare notices of nomination, and notify each nominee of the nomination.

Subd. 6. Canvass; special election; senator or representative in Congress; State Canvassing Board. Except as provided in subdivision 4, the State Canvassing Board shall complete its canvass of a special election for senator or representative in Congress and declare the results within seven days after the returns of the county canvassing boards are certified to the secretary of state.

Subd. 7. Special congressional election contest; conduct. In case of a contest of a special election for senator or representative in Congress the notice of contest shall be filed within five days after the canvass is completed, and the contest otherwise shall proceed in the manner provided by law for contesting elections.

Subd. 8. Certificate of congressional election. No certificate of election in a special election for senator or representative in Congress may be issued by the secretary of state to any individual declared elected by the county or state canvassing board until seven days after the canvassing board has canvassed the returns and declared the results of the election. In case of a contest the certificate may not be issued until the district court determines the contest.

Subd. 9. Canvass; special legislative election; State Canvassing Board. Except as provided in subdivision 4, the State Canvassing Board shall complete its canvass of a special election for state senator or state representative and declare the results within four days, excluding Sundays and legal holidays, after the returns of the county canvassing boards are certified to the secretary of state.

Subd. 10. Special legislative election contest; conduct. In case of a contest of a special election for state senator or state representative, the notice of contest shall be filed within two days, excluding Sundays and legal holidays, after the canvass is completed, and the contest otherwise shall proceed in the manner provided by law for contesting elections.

Subd. 11. Certificate of legislative election. A certificate of election in a special election for state senator or state representative shall be issued by the secretary of state to the chief clerk of the house or the secretary of the senate two days, excluding Sundays and legal holidays, after the appropriate canvassing board finishes canvassing the returns for the election.

In case of a contest the certificate shall not be issued until the district court determines the contest.

Subd. 12. Recounts. In a special primary or special election, the provisions of section 204C.35 apply, except that the secretary of state may immediately proceed to recount the votes upon review of the certified reports of the county canvassing boards if it is apparent from the review that a recount is required.

History: 1981 c 29 art 6 s 27; 1986 c 444; 1989 c 291 art 1 s 19; 1993 c 223 s 20; 2000 c 467 s 25; 2004 c 293 art 2 s 33; 2005 c 156 art 6 s 53; 2008 c 295 s 16; 2015 c 70 art 1 s 48



Section 204D.28 — UNITED STATES SENATE VACANCY; MANNER OF FILLING.

Subdivision 1. Scope of section. Every vacancy in the office of United States senator shall be filled in the manner provided in this section.

Subd. 2. Definitions. The definitions in subdivisions 3 to 5 apply to this section.

Subd. 3. Vacancy. "Vacancy" means a vacancy in the Office of United States Senator.

Subd. 4. November election. "November election" means:

(a) the state general election in even-numbered years; or

(b) the first Tuesday after the first Monday in November of odd-numbered years.

Subd. 5. Regular state primary. "Regular state primary" means:

(a) the state primary at which candidates are nominated for offices elected at the state general election; or

(b) a primary held on the second Tuesday in August of odd-numbered years.

Subd. 6. Special election required; exception; when held. Every vacancy shall be filled for the remainder of the term by a special election held pursuant to this subdivision; except that no special election shall be held in the year before the term expires.

The special election shall be held at the next November election if the vacancy occurs at least 11 weeks before the regular state primary preceding that election. If the vacancy occurs less than 11 weeks before the regular state primary preceding the next November election, the special election shall be held at the second November election after the vacancy occurs.

Subd. 7. Special primary; when held. A special primary shall be held at the regular state primary preceding the November election at which the special election is held.

Subd. 8. Notice of special election. The secretary of state shall issue an official notice of any special election required to be held pursuant to this section not later than 16 weeks before the special primary, except that if the vacancy occurs 16 weeks or less before the special primary, the secretary of state shall issue the notice no later than two days after the vacancy occurs. The notice shall state the office to be filled, the opening and closing dates for filing of candidacy and the dates of the special primary and special election. For the purposes of those provisions of sections 204D.17 to 204D.27 that apply generally to special elections, this notice shall be used in place of the writ of the governor.

Subd. 9. Filing by candidates. The time for filing of affidavits and nominating petitions for candidates to fill a vacancy at a special election shall open 12 weeks before the special primary or on the day the secretary of state issues notice of the special election, whichever occurs later. Filings shall close ten weeks before the special primary.

Subd. 10. United States senator; candidates; designation of term. When the names of candidates for both offices of United States senator are required to be placed on the same ballot, the expiration date of the term of each office shall be printed on the ballot opposite the name of each candidate for nomination or election to that office.

Subd. 11. Temporary appointment. The governor may make a temporary appointment to fill any vacancy. An appointee shall hold office until a successor is elected and qualified at a special election or until a successor is elected pursuant to subdivision 12.

Subd. 12. Succession by regularly elected senator. An individual who is elected to the office of United States senator for a regular six-year term when the office is vacant or is filled by an individual appointed pursuant to subdivision 11, shall also succeed to the office for the remainder of the unexpired term.

Subd. 13. Application of other laws. Except as otherwise provided in this section, all of the provisions of sections 204D.22 to 204D.27 that apply generally to other special elections apply to a special election held pursuant to this section.

History: 1981 c 29 art 6 s 28; 2010 c 184 s 22-25



Section 204D.29 — REPRESENTATIVE IN CONGRESS VACANCY.

Subdivision 1. Scope; definition. (a) A vacancy in the office of representative in Congress must be filled as specified in this section.

(b) "Vacancy," as used in this section, means a vacancy in the office of representative in Congress.

Subd. 2. Vacancy 27 weeks or more before state primary. (a) If a vacancy occurs 27 weeks or more before the state primary, the governor must issue a writ within three days of the vacancy for a special election for that office to be held between 20 and 24 weeks of the vacancy, but not fewer than 47 days before a state primary. A special primary must be held 11 weeks before the special election or on the second Tuesday in August if the general election is held on the first Tuesday after the first Monday in November if any major party has more than one candidate after the time for withdrawal has expired.

(b) The filing period for a special election under this subdivision must end on or before the 131st day before the special election. Minor party and independent candidates must submit their petitions by the last day for filing and signatures on the petitions must be dated from the date of the vacancy through the last day for filing. There must be a one-day period for withdrawal of candidates after the last day for filing.

Subd. 3. Vacancy more than 22 weeks but fewer than 27 weeks before state primary. (a) If a vacancy occurs more than 22 weeks but fewer than 27 weeks before the state primary, the governor must issue a writ within three days of the vacancy for a special election for that office to be held on the day of the state primary with a special primary held 11 weeks before the state primary, if any major party has more than one candidate after the time for withdrawal has expired. The regularly scheduled election to fill the next full term shall proceed pursuant to law.

(b) The filing period for a special election under this subdivision must end on or before the 147th day before the state primary. Minor party and independent candidates must submit their petitions by the last day for filing and signatures on the petitions must be dated from the date of the vacancy through the last day for filing. There must be a one-day period for withdrawal of candidates after the last day for filing. Candidates for a special election under this subdivision are not subject to the prohibition in section 204B.06 against having more than one affidavit of candidacy on file for the same election.

(c) The winner of a special election on the day of the state primary under this subdivision shall serve the remainder of the vacant term and is eligible to be seated in Congress upon issuance of the certificate of election. The winner of the regularly scheduled term for that office at the general election shall take office on the day new members of Congress take office.

Subd. 4. Vacancy 22 or fewer weeks before state primary but before general election day. (a) If a vacancy occurs from 22 weeks before the state primary to the day before the general election, no special election will be held. The winner of the general election for the next full term for that office will serve the remainder of the unexpired term and is eligible to be seated in Congress immediately upon issuance of a certificate of election.

(b) If the incumbent filed an affidavit of candidacy for reelection as the candidate of a major political party and was nominated for the general election ballot by that party and a vacancy occurs from the day of the state primary until the date of the general election, there is a vacancy in nomination to be resolved pursuant to section 204B.13.

Subd. 5. Vacancy on or after election day and before the day new members of Congress take office. (a) If a vacancy occurs between the day of the general election and the day new members of Congress take office and the incumbent was not the winner of the general election, the winner of the general election for the next full term for that office is eligible to be seated in Congress immediately upon issuance of a certificate of election or the vacancy, whichever occurs last.

(b) If a vacancy occurs on or after election day but before the day new members of Congress take office and the incumbent was the winner of the general election, the vacancy must be filled pursuant to subdivision 2.

History: 2010 c 201 s 56






Chapter 205 — MUNICIPAL ELECTIONS

Section 205.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in chapter 200 and in this section apply to this chapter.

Subd. 2. Municipal election. "Municipal election" means an election held in any municipality at which the voters of the municipality nominate or choose by ballot any public officials for the municipality or decide any public question relating to the municipality that is lawfully submitted to them.

History: 1959 c 675 art 6 s 1; 1981 c 29 art 7 s 6



Section 205.02 — STATUTES APPLICABLE.

Subdivision 1. Minnesota Election Law. Except as provided in this chapter the provisions of the Minnesota Election Law apply to municipal elections, so far as practicable.

Subd. 2. City elections. In all statutory and home rule charter cities, the primary, general and special elections held for choosing city officials and deciding public questions relating to the city shall be held as provided in this chapter, except that sections 205.065, subdivisions 4 to 6; 205.07, subdivision 3; 205.10; 205.121; and 205.17, subdivision 3, do not apply to a city whose charter provides the manner of holding its primary, general or special elections.

History: 1959 c 675 art 6 s 2; 1983 c 62 s 1; 1987 c 62 s 5; 1989 c 209 art 2 s 1; 1994 c 646 s 3; 2012 c 187 art 1 s 32; 2013 c 131 art 2 s 53



Section 205.065 — PRIMARIES.

Subdivision 1. Establishing primary. A municipal primary for the purpose of nominating elective officers may be held in any city on the second Tuesday in August of any year in which a municipal general election is to be held for the purpose of electing officers. The date of a municipal primary held in an odd-numbered year may be postponed for inclement weather as provided in section 205.105.

Subd. 2. Resolution or ordinance. The governing body of a city may, by ordinance or resolution adopted by April 15 in the year when a municipal general election is held, elect to choose nominees for municipal offices by a primary as provided in this section. The resolution or ordinance, when adopted, is effective for all ensuing municipal elections until it is revoked. The municipal clerk shall notify the secretary of state and the county auditor within 30 days after the adoption of the resolution or ordinance.

Subd. 3. [Repealed, 1994 c 646 s 28]

Subd. 4. Candidates, filing. The clerk shall place upon the primary ballot without partisan designation the names of individuals whose candidacies have been filed and for whom the proper filing fee has been paid. When not more than twice the number of individuals to be elected to a municipal office file for nomination for the office, their names shall not be placed upon the primary ballot and shall be placed on the municipal general election ballot as the nominees for that office. When more than one council member is to be elected for full terms at the same election, the candidates' names shall be placed under one office on the ballot with the number to be elected to the office specified directly underneath the title and identification of the office.

Subd. 5. Results. (a) The municipal primary shall be conducted and the returns made in the manner provided for the state primary so far as practicable. If the primary is conducted:

(1) only within that municipality, a canvass may be conducted on either the second or third day after the primary; or

(2) in conjunction with the state primary, the canvass must be conducted on the third day after the primary, except as otherwise provided in paragraph (b).

The governing body of the municipality shall canvass the returns, and the two candidates for each office who receive the highest number of votes, or a number of candidates equal to twice the number of individuals to be elected to the office, who receive the highest number of votes, shall be the nominees for the office named. Their names shall be certified to the municipal clerk who shall place them on the municipal general election ballot without partisan designation and without payment of an additional fee.

(b) Following a municipal primary as described in paragraph (a), clause (2), a canvass may be conducted on the second day after the primary if the county auditor of each county in which the municipality is located agrees to administratively review the municipality's primary voting statistics for accuracy and completeness within a time that permits the canvass to be conducted on that day.

Subd. 6. Recount. A losing candidate at the municipal primary may request a recount of the votes for that nomination subject to the requirements of section 204C.36.

Subd. 7. [Repealed, 2011 c 65 s 9]

History: 1983 c 62 s 2; 1987 c 62 s 6,7; 1989 c 209 art 1 s 19; 1994 c 646 s 4,5; 2010 c 184 s 26,27; 2010 c 194 s 21; 2010 c 201 s 57; 2011 c 65 s 5; 2016 c 161 art 1 s 13



Section 205.07 — CITY GENERAL ELECTION.

Subdivision 1. Date of election. The municipal general election in each city shall be held on the first Tuesday after the first Monday in November in every even-numbered year. Notwithstanding any provision of law to the contrary and subject to the provisions of this section, the governing body of a city may, by ordinance passed at a regular meeting held before June 1 of any year, elect to hold the election on the first Tuesday after the first Monday in November in each odd-numbered year. A city may hold elections in either the even-numbered year or the odd-numbered year, but not both. When a city changes its elections from one year to another, and does not provide for the expiration of terms by ordinance, the term of an incumbent expiring at a time when no municipal election is held in the months immediately prior to expiration is extended until the date for taking office following the next scheduled municipal election. If the change results in having three council members to be elected at a succeeding election, the two individuals receiving the highest vote shall serve for terms of four years and the individual receiving the third highest number of votes shall serve for a term of two years. To provide an orderly transition to the odd or even year election plan, the governing body of the city may adopt supplementary ordinances regulating initial elections and officers to be chosen at the elections and shortening or lengthening the terms of incumbents and those elected at the initial election. The term of office for the mayor may be either two or four years. The term of office of council members is four years. Whenever the time of the municipal election is changed, the city clerk immediately shall notify in writing the county auditor and secretary of state of the change of date. Thereafter the municipal general election shall be held on the first Tuesday after the first Monday in November in each odd-numbered or even-numbered year until the ordinance is revoked and notification of the change is made. A municipal general election scheduled to be held in an odd-numbered year may be postponed for inclement weather as provided in section 205.105.

Subd. 1a. City council members; expiration of terms. The terms of all city council members of charter cities expire on the first Monday in January of the year in which they expire. All officers of charter cities chosen and qualified shall hold office until their successors qualify.

Subd. 2. [Repealed, 1976 c 44 s 70]

Subd. 3. Effect of ordinance; referendum. An ordinance changing the year of the municipal election is effective 240 days after passage and publication or at a later date fixed in the ordinance. Within 180 days after passage and publication of the ordinance, a petition requesting a referendum on the ordinance may be filed with the city clerk. The petition shall be signed by eligible voters equal in number to ten percent of the total number of votes cast in the city at the last municipal general election. If the requisite petition is filed within the prescribed period, the ordinance shall not become effective until it is approved by a majority of the voters voting on the question at a general or special election held at least 60 days after submission of the petition. If the petition is filed, the governing body may reconsider its action in adopting the ordinance.

History: 1959 c 675 art 6 s 7; 1973 c 123 art 3 s 4; 1974 c 337 s 3; 1976 c 44 s 5; 1981 c 29 art 7 s 38; 1983 c 62 s 3; 1986 c 444; 1991 c 227 s 19,20; 1994 c 646 s 6; 1995 c 8 s 5; 2010 c 201 s 58,59; 2014 c 264 s 22



Section 205.075 — TOWN GENERAL ELECTION.

Subdivision 1. Date of election. The general election in a town must be held on the second Tuesday in March, except as provided in subdivision 2 or when moved for bad weather as provided in section 365.51, subdivision 1.

Subd. 2. Alternate date. A town may, by resolution or ordinance, designate the first Tuesday after the first Monday in November of either the even-numbered or the odd-numbered year as the date of the town general election. Town supervisors elected at a November town general election shall serve four-year terms.

The ordinance or resolution changing the date of the town general election must include a plan to shorten or lengthen the terms of office to provide an orderly transition to the November election schedule.

The ordinance or resolution changing the date of the town general election may be proposed by the town board or by a resolution of the electors adopted at the annual town meeting and is effective upon an affirmative vote of the electors at the next town general election.

Subd. 2a. Return to March election. The town board of a town that has adopted the alternative November election date under subdivision 2 may, after having conducted at least two elections on the alternative date, adopt a resolution designating the second Tuesday in March as the date of the town general election. The resolution must be adopted by a unanimous vote of the town supervisors and must include a plan to shorten or lengthen the terms of office to provide an orderly transition to the March election schedule. The resolution becomes effective upon an affirmative vote of the electors at the next town general election.

Subd. 3. More than one seat to be filled at any election. A candidate filing for town supervisor when more than one seat is to be filled at an election held under subdivision 2 must designate when filing the specific seat which the candidate is seeking.

Subd. 4. Election judges; party balance. The provisions of sections 204B.19, subdivision 5; 204B.21, subdivision 2; 204C.15; 204C.19; 206.83; and 206.86, subdivision 2, relating to party balance in the appointment of judges and to duties to be performed by judges of different major political parties do not apply to a town election not held in conjunction with a statewide election.

History: 1994 c 646 s 7; 1997 c 19 s 1; 1999 c 132 s 30; 2004 c 293 art 2 s 34; 2008 c 295 s 17; 2010 c 180 s 5,6



Section 205.10 — MUNICIPAL SPECIAL ELECTIONS.

Subdivision 1. Questions. Special elections may be held in a city or town on a question on which the voters are authorized by law or charter to pass judgment. A special election may be ordered by the governing body of the municipality on its own motion or, on a question that has not been submitted to the voters in an election within the previous six months, upon a petition signed by a number of voters equal to 20 percent of the votes cast at the last municipal general election. A question is carried only with the majority in its favor required by law or charter. The election officials for a special election shall be the same as for the most recent municipal general election unless changed according to law. Otherwise special elections shall be conducted and the returns made in the manner provided for the municipal general election.

Subd. 2. Vacancies in city offices. Special elections shall be held in statutory cities to fill vacancies in elective city offices as provided in section 412.02, subdivision 2a.

Subd. 3. Prohibition. No special election authorized under subdivision 1 may be held within 56 days after the state general election.

Subd. 4. Vacancies in town offices. Special elections must be held with the town general election to fill vacancies in town offices as provided in section 367.03, subdivision 6.

Subd. 5. Limit on ballot questions. The governing body of a city or town may not act to submit a ballot question at a general or special election and may not accept a petition for submission of a ballot question at a general or special election unless all election-related deadlines can be met, including publication deadlines for all required notices. A petition rejected under this subdivision may be resubmitted at a time when compliance with all election-related deadlines is possible. Nothing in this subdivision requires the scheduling of a special election for a ballot question.

Subd. 6. Cancellation. A special election ordered by the governing body of the municipality on its own motion under subdivision 1 may be canceled by motion of the governing body, but not less than 74 days before the election.

History: 1959 c 675 art 6 s 10; 1976 c 2 s 74; 1976 c 44 s 6; 1981 c 29 art 7 s 38; 1981 c 172 s 1; 1983 c 62 s 4; 1993 c 375 art 7 s 7; 1994 c 646 s 8,9; 1997 c 147 s 42; 1999 c 75 s 1; 1999 c 132 s 31,32; 2003 c 75 s 1; 2008 c 244 art 1 s 15; 2013 c 131 art 2 s 54; 2016 c 161 art 1 s 14



Section 205.105 — POSTPONEMENT OF ELECTION; INCLEMENT WEATHER.

Subdivision 1. Applicability. This section applies to a primary, special, or general election held in a city that is not held in conjunction with a state or federal election, and to town elections when postponement of the town election is not subject to section 365.51.

Subd. 2. Postponement of election. (a) In the event of severe or inclement weather, the municipal clerk may postpone an election when the National Weather Service or a law enforcement agency has issued storm warnings or travel advisories indicating that the weather conditions would make travel to a polling place difficult or hazardous for voters and election judges. When one or more jurisdictions are holding elections in conjunction with one another, the jurisdiction that covers the largest geographic area has the authority, after consulting with the other auditors and clerks, to make the decision to postpone all of the elections. A decision to postpone an election must apply to every precinct in the jurisdiction.

(b) A decision to postpone an election must be made no later than 6:00 p.m. on the day before the election. The clerk must contact the election judges and notify local media outlets of the postponement. The clerk must also post a notice on the jurisdiction's Web site, if practicable.

(c) A postponed election must be rescheduled for the next following Tuesday after the election was originally scheduled. The date on which the postponed election will be held shall be considered the date of the election for purposes of absentee voting under chapter 203B. An election that is postponed due to weather may be postponed again if necessary under this section.

History: 2010 c 201 s 60



Section 205.121 — NOMINATING PETITIONS; CITIES OF FIRST CLASS; SIGNATURES.

A nominating petition filed on behalf of a candidate for municipal office in a city of the first class shall be signed by eligible voters who maintain residence in the election district from which the candidate is to be elected. The number of signers shall equal 500, or two percent of the total number of individuals who voted in the municipality, ward, or other election district at the last preceding municipal general election, whichever is greater.

History: 1981 c 29 art 7 s 9



Section 205.13 — CANDIDATES, FILING.

Subdivision 1. Affidavit of candidacy. An individual who is eligible and desires to become a candidate for an office to be voted for at the municipal general election shall file an affidavit of candidacy with the municipal clerk. Candidates for a special election to fill a vacancy held as provided in section 412.02, subdivision 2a, must file an affidavit of candidacy for the specific office to fill the unexpired portion of the term. Subject to the approval of the county auditor, the town clerk may authorize candidates for township offices to file affidavits of candidacy with the county auditor. The affidavit shall be in the same form as that in section 204B.06. The municipal clerk shall also accept an application signed by not less than five voters and filed on behalf of an eligible voter in the municipality whom they desire to be a candidate, if service of a copy of the application has been made on the candidate and proof of service is endorsed on the application being filed. Upon receipt of the proper filing fee, the clerk shall place the name of the candidate on the official ballot without partisan designation.

Subd. 1a. Filing period. In a city nominating candidates at a primary, an affidavit of candidacy for a city office voted on in November must be filed no more than 84 days nor less than 70 days before the city primary. In municipalities that do not hold a primary, an affidavit of candidacy must be filed no more than 70 days and not less than 56 days before the municipal general election held in March in any year, or a special election not held in conjunction with another election, and no more than 98 days nor less than 84 days before the municipal general election held in November of any year. The municipal clerk's office must be open for filing from 1:00 p.m. to 5:00 p.m. on the last day of the filing period.

Subd. 1b. Absent candidates. A candidate for municipal office who will be absent from the state during the filing period may submit a properly executed affidavit of candidacy, the appropriate filing fee, and any necessary petitions in person to the filing officer. The candidate shall state in writing the reason for being unable to submit the affidavit during the filing period. The affidavit, filing fee, and petitions must be submitted to the filing officer during the seven days immediately preceding the candidate's absence from the state. In cities of the first class, and in any city where the use of nominating petitions is permitted under the city's charter, a nominating petition for a candidate who will be absent from the state during the filing period may be signed during the 14 days immediately preceding the date when the affidavit of candidacy is filed.

Subd. 2. Notice of filing dates. At least two weeks before the first day to file affidavits of candidacy, the municipal clerk shall publish a notice stating the first and last dates on which affidavits of candidacy may be filed in the clerk's office and the closing time for filing on the last day for filing. The clerk shall post a similar notice at least ten days before the first day to file affidavits of candidacy. The notice must separately list any office for which affidavits of candidacy may be filed to fill the unexpired portion of a term when a special election is being held to fill a vacancy as provided in section 412.02, subdivision 2a.

Subd. 3. Filing fees. (a) Except as otherwise provided in this section, the filing fee for a municipal office is as follows:

(1) in first class cities, $20;

(2) in second and third class cities, $5; and

(3) in fourth class cities and towns, $2.

(b) A home rule charter or statutory city may adopt, by ordinance, a filing fee of a different amount not to exceed the following:

(1) in first class cities, $80;

(2) in second and third class cities, $40; and

(3) in fourth class cities, $15.

(c) A home rule charter city that sets filing fees by authority provided in city charter is not subject to the fee limits in this section.

Subd. 4. Petition in place of fees. A candidate for municipal office may file a petition in place of the filing fees specified in subdivision 3. The petition shall meet the requirements of section 204B.11, subdivision 2.

Subd. 5. Nominating petition; cities of the first class. A nominating petition filed on behalf of a candidate for municipal office in a city of the first class shall be signed by eligible voters who reside in the election district from which the candidate is to be elected. The number of signers shall be at least 500, or two percent of the total number of individuals who voted in the municipality, ward, or other election district at the last preceding municipal general election, whichever is greater.

Subd. 6. Withdrawal. A candidate for a municipal elective office may withdraw from the election by filing an affidavit of withdrawal with the municipal clerk no later than 5:00 p.m. two days after the last day for filing affidavits of candidacy. Thereafter, no candidate may file an affidavit of withdrawal.

History: 1959 c 675 art 6 s 13; 1976 c 44 s 8; 1978 c 572 s 3; 1981 c 29 art 7 s 10; 1983 c 62 s 5; 1985 c 72 s 4; 1987 c 62 s 8; 1994 c 646 s 10,11; 1997 c 147 s 43; 2000 c 467 s 26,27; 1Sp2001 c 10 art 18 s 35; 2010 c 184 s 28; 2010 c 201 s 61,62; 2011 c 65 s 6; 2013 c 131 art 2 s 55; 2014 c 264 s 23; 2015 c 70 art 1 s 49



Section 205.16 — NOTICE.

Subdivision 1. Publication and posting. In every municipality, the municipal clerk shall, except as otherwise provided in this section, give two weeks' published notice, and may also give ten days' posted notice, of the election, stating the time of the election, the location of each polling place, the offices to be filled, and all propositions or questions to be voted upon at the election. In a city of the fourth class or a town not located within a metropolitan county as defined in section 473.121, the governing body may dispense with publication of the notice of the municipal general election, in which case ten days' posted notice shall be given. The municipal clerk shall also post a copy of the notice in the clerk's office for public inspection.

Subd. 2. Sample ballot, publication. For every municipal election, the municipal clerk shall, at least two weeks before the election, publish a sample ballot in the official newspaper of the municipality, except that the governing body of a fourth class city or a town not located within a metropolitan county as defined in section 473.121 may dispense with publication.

Subd. 3. Sample ballot, posting. For every municipal election, the municipal clerk shall at least two weeks before the election prepare a sample ballot for the municipality, make them available for public inspection in the clerk's office, and post a sample ballot in each polling place on election day.

Subd. 4. Notice to auditor. At least 74 days before every municipal election, the municipal clerk shall provide a written notice to the county auditor, including the date of the election, the offices to be voted on at the election, and the title and language for each ballot question to be voted on at the election. At least 74 days before every municipal election, the municipal clerk must provide written notice to the county auditor of any special election canceled under section 205.10, subdivision 6.

Subd. 5. Notice to secretary of state. At least 74 days before every municipal election for which a notice is provided to the county auditor under subdivision 4, the county auditor shall provide a notice of the election to the secretary of state, in a manner and including information prescribed by the secretary of state.

History: 1959 c 675 art 6 s 16; 1976 c 2 s 77,78; 1976 c 44 s 11; 1978 c 572 s 6,7; 1981 c 29 art 7 s 38; 1983 c 62 s 6; 1989 c 291 art 1 s 20; 1991 c 227 s 21; 1994 c 646 s 12,13; 1999 c 132 s 33; 2004 c 293 art 2 s 35,36; 2008 c 244 art 1 s 16; 2010 c 184 s 29,30; 2010 c 201 s 63-66; 2013 c 131 art 2 s 56,57



Section 205.17 — BALLOTS.

Subdivision 1. Municipal offices; questions; general election ballot. In all statutory and home rule charter cities, and in all towns, the municipal clerk shall have printed the official ballot containing the names of all candidates for municipal offices and municipal ballot questions. The ballot shall be printed in quantities of 25, 50, or 100, shall be headed "City or Town Election Ballot," shall state the name of the city or town and the date of the election, and shall conform in other respects to the state general election ballot. The names shall be arranged on city ballots in the manner provided for the state elections. On town ballots names of the candidates for each office shall be arranged either:

(1) alphabetically according to the candidates' surnames; or

(2) in the manner provided for state elections if the town electors chose at the town's annual meeting to arrange the names in that way for at least two consecutive years.

Subd. 2. [Repealed, 2013 c 131 art 2 s 85]

Subd. 3. Primary ballots. The municipal primary ballot shall conform as far as practicable with the municipal general election ballot. No blank spaces shall be provided for writing in the names of candidates.

Subd. 4. [Repealed, 2013 c 131 art 2 s 85]

Subd. 5. Statutory cities; vacancies. In statutory cities, the names of candidates to fill vacancies at a special election held as provided in section 412.02, subdivision 2a, shall be placed on the municipal primary and general election ballots. The names of candidates to fill a vacancy in the office of council member in a statutory city shall be listed under the separate heading "Special election for council member to fill vacancy in term expiring ........," with the date of expiration of the term and any other information necessary to distinguish the office. Under the heading for the office of mayor in a special election shall be the words "To fill vacancy in term expiring ............."

Subd. 6. Form of ballot. The ballots for municipal elections must be prepared by the municipal clerk in the manner provided in the rules of the secretary of state.

Subd. 7. Example ballot. No later than 30 days before absentee ballots must be prepared and delivered under section 204B.35 for use in a town general election conducted in March, the secretary of state shall supply each town clerk in a town conducting a March general election with a copy of an example ballot. The example ballot must illustrate the format required for the ballots used in the general election that year.

History: 1959 c 675 art 6 s 17; 1973 c 387 s 2; 1976 c 2 s 79,80; 1976 c 44 s 12,13; 1976 c 224 s 4; 1981 c 29 art 7 s 13,38; 1981 c 172 s 2; 1983 c 62 s 7; 1983 c 253 s 21; 1986 c 444; 1994 c 646 s 14; 1997 c 18 s 1; 1997 c 147 s 44; 2000 c 467 s 28; 1Sp2001 c 10 art 18 s 36; 2013 c 131 art 2 s 58,59



Section 205.175 — VOTING HOURS.

Subdivision 1. Minimum voting hours. In all municipal elections, the polling places will remain open for voting from 5:00 p.m. to 8:00 p.m.

Subd. 2. Metropolitan area municipalities. The governing body of a municipality which is located within a metropolitan county included in the definition of metropolitan area in section 200.02, subdivision 24, may designate the time during which the polling places will remain open for voting at the next succeeding and all subsequent municipal elections, provided that the polling places shall open no later than 10:00 a.m. and shall close no earlier than 8:00 p.m. The resolution shall remain in force until it is revoked by the municipal governing body.

Subd. 3. Other municipalities. The governing body of a municipality other than a municipality described in subdivision 2, may by resolution adopted prior to giving notice of the election, designate the time, in addition to the minimum voting hours provided in subdivision 1, during which the polling places will remain open for voting at the next succeeding and all subsequent municipal elections. The resolution shall remain in force until it is revoked by the municipal governing body or changed because of request by voters as provided in this subdivision. If a petition requesting longer voting hours, signed by a number of voters equal to 20 percent of the votes cast at the last municipal election, is presented to the municipal clerk no later than 30 days prior to the municipal election, then the polling places for that election shall open at 10:00 a.m. and close at 8:00 p.m. The municipal clerk shall give ten days' notice of the changed voting hours and notify the county auditor of the change. Municipalities covered by this subdivision shall certify their election hours to the county auditor in January of each year.

History: 1983 c 62 s 8; 1984 c 396 s 1,2; 1984 c 560 s 22,23; 1994 c 646 s 15; 2005 c 156 art 6 s 54



Section 205.185 — PROCEDURE.

Subdivision 1. Materials, ballots. The municipal clerk shall prepare and have printed the necessary election materials, including ballots, for a municipal election.

Subd. 2. Election, conduct. A municipal election shall be by secret ballot and shall be held and the returns made in the manner provided for the state general election, except as expressly provided by law.

Subd. 3. Canvass of returns, certificate of election, ballots, disposition. (a) Between the third and tenth days after an election, the governing body of a city conducting any election including a special municipal election, or the governing body of a town conducting the general election in November shall act as the canvassing board, canvass the returns, and declare the results of the election. The governing body of a town conducting the general election in March shall act as the canvassing board, canvass the returns, and declare the results of the election within two days after an election.

(b) After the time for contesting elections has passed, the municipal clerk shall issue a certificate of election to each successful candidate. In case of a contest, the certificate shall not be issued until the outcome of the contest has been determined by the proper court.

(c) In case of a tie vote, the canvassing board having jurisdiction over the municipality shall determine the result by lot. The clerk of the canvassing board shall certify the results of the election to the county auditor, and the clerk shall be the final custodian of the ballots and the returns of the election.

Subd. 4. Recount. A losing candidate at a municipal election may request a recount of the votes for that office subject to the requirements of section 204C.36.

History: 1983 c 62 s 9; 1999 c 132 s 34; 1Sp2001 c 10 art 18 s 37; 2004 c 293 art 2 s 37,38; 2010 c 194 s 22



Section 205.84 — REDISTRICTING; CITIES WITH WARDS.

Subdivision 1. General provisions. (a) In a city electing council members by wards, wards shall be as equal in population as practicable and each ward shall be composed of compact, contiguous territory. Each council member shall be a resident of the ward for which elected, but, except as otherwise provided by paragraph (b), a change in ward boundaries does not disqualify a council member from serving for the remainder of a term.

(b) Notwithstanding any home rule charter provision to the contrary, in a city of the first class where council members are elected by ward to serve for four years to terms that are not staggered, if the population of any ward changes by five percent or more, all council members must be elected to new terms at the first municipal general election after ward boundaries are redefined under subdivision 2; provided, however, that if no municipal general election would otherwise occur in the year ending in "2" or the year ending in "3," a municipal general election must be held in one of those years.

Subd. 2. Effective date. After the official certification of the federal decennial or special census, the governing body of the city shall either confirm the existing ward boundaries as conforming to the standards of subdivision 1 or redefine ward boundaries to conform to those standards as provided in section 204B.135, subdivision 1. If the governing body of the city fails to take either action within the time required, no further compensation shall be paid to the mayor or council member until the wards of the city are either reconfirmed or redefined as required by this section. An ordinance establishing new ward boundaries pursuant to section 204B.135, subdivision 1, becomes effective on the date of the state primary election in the year ending in two, except that new ward boundaries established by a municipality in a year ending in one are effective on the date of the municipal primary election in the year ending in one.

Subd. 3. Transition schedule. The governing body of a city electing more than one council member in each ward may adopt an orderly transition schedule to biennial November elections in which only one council member in each ward is elected in any municipal general election.

History: 1974 c 337 s 17; 1981 c 29 art 7 s 38; 1983 c 62 s 11; 1986 c 444; 1991 c 349 s 38; 1995 c 8 s 6; 1999 c 237 s 3; 2010 c 313 s 5,6






Chapter 205A — SCHOOL DISTRICT ELECTIONS

Section 205A.01 — DEFINITIONS.

Subdivision 1. Scope. The definitions in chapter 200 and in this section apply to this chapter.

Subd. 2. School district. "School district" means an independent or special school district, as defined in section 120A.05.

History: 1987 c 266 art 1 s 48; 1999 c 86 art 1 s 46



Section 205A.02 — ELECTION LAW APPLICABLE.

Except as provided by law, the Minnesota Election Law applies to school district elections. Elections in common school districts shall be governed by section 123B.94.

History: 1987 c 266 art 1 s 49; 1998 c 397 art 11 s 3; 2004 c 293 art 2 s 39



Section 205A.03 — PRIMARIES.

Subdivision 1. Resolution requiring primary in certain circumstances. The school board of a school district may, by resolution adopted by April 15 of any year, decide to choose nominees for school board by a primary as provided in this section. The resolution, when adopted, is effective for all ensuing elections of board members in that school district until it is revoked. If the board decides to choose nominees by primary and if there are more than two candidates for a specified school board position or more than twice as many school board candidates as there are at-large school board positions available, the school district must hold a primary.

Subd. 2. Date. The school district primary must be held on the second Tuesday in August in the year when the school district general election is held. The clerk shall give notice of the primary in the manner provided in section 205A.07. The date of a school district primary held in an odd-numbered year may be postponed for inclement weather as provided in section 205A.055.

Subd. 3. Candidates, filing. The clerk shall place upon the primary ballot without partisan designation the names of individuals whose candidacies have been filed and for whom the proper filing fee has been paid. When not more than twice as many school board candidates as there are at-large school board positions available file for nomination for the office or when not more than two candidates for a specified school board position file for nomination for that office, their names must not be placed upon the primary ballot and must be placed on the school district general election ballot as the nominees for that office. When more than one school board member is to be elected for full terms at the same election, the candidates' names shall be placed under one office on the ballot with the number to be elected to the office specified directly underneath the title and identification of the office.

Subd. 4. Results. (a) The school district primary must be conducted and the returns made in the manner provided for the state primary as far as practicable. If the primary is conducted:

(1) only within that school district, a canvass may be conducted on either the second or third day after the primary; or

(2) in conjunction with the state primary, the canvass must be conducted on the third day after the primary, except as otherwise provided in paragraph (b).

The school board of the school district shall canvass the returns, and the two candidates for each specified school board position who receive the highest number of votes, or a number of candidates equal to twice the number of individuals to be elected to at-large school board positions who receive the highest number of votes, are the nominees for the office named. Their names must be certified to the school district clerk who shall place them on the school district general election ballot without partisan designation and without payment of an additional fee.

(b) Following a school district primary as described in paragraph (a), clause (2), a canvass may be conducted on the second day after the primary if the county auditor of each county in which the school district is located agrees to administratively review the school district's primary voting statistics for accuracy and completeness within a time that permits the canvass to be conducted on that day.

Subd. 5. Recount. A losing candidate at the school district primary may request a recount of the votes for that nomination subject to section 204C.36.

Subd. 6. [Repealed, 2011 c 65 s 9]

History: 1987 c 266 art 1 s 50; 1994 c 646 s 16,17; 1Sp2003 c 9 art 2 s 43-45; 2008 c 295 s 18; 2010 c 184 s 31,32; 2010 c 194 s 23; 2010 c 201 s 67; 2011 c 65 s 7; 2016 c 161 art 1 s 15



Section 205A.04 — GENERAL ELECTION.

Subdivision 1. School district general election. The general election in each school district must be held on the first Tuesday after the first Monday in November of either the odd-numbered or the even-numbered year. A general election held in an odd-numbered year may be postponed for inclement weather as provided in section 205A.055.

Subd. 2. [Repealed, 1994 c 646 s 28]

Subd. 3. Change in year of general election. The school board may, by resolution, change the year in which the school district general election will be held. The resolution must be approved no later than four weeks before the first day to file affidavits of candidacy for the general election. A plan for the orderly transition to the new election year must be included in the resolution. The terms of school board members may be lengthened or shortened by one year as a part of the transition process.

History: 1987 c 266 art 1 s 51; 1991 c 227 s 22; 1994 c 646 s 18; 2010 c 201 s 68; 2013 c 131 art 2 s 60



Section 205A.046 — SCHOOL BOARD MEMBER TERM EXPIRATION.

The terms of all school board members expire on the first Monday in January of the year in which they expire.

History: 2010 c 201 s 69



Section 205A.05 — SPECIAL ELECTIONS.

Subdivision 1. Questions. (a) Special elections must be held for a school district on a question on which the voters are authorized by law to pass judgment. The school board may on its own motion call a special election to vote on any matter requiring approval of the voters of a district. Upon petition filed with the school board of 50 or more voters of the school district or five percent of the number of voters voting at the preceding school district general election, whichever is greater, the school board shall by resolution call a special election to vote on any matter requiring approval of the voters of a district. A question is carried only with the majority in its favor required by law. The election officials for a special election are the same as for the most recent school district general election unless changed according to law. Otherwise, special elections must be conducted and the returns made in the manner provided for the school district general election.

(b) A special election may not be held:

(1) during the 56 days before and the 56 days after a regularly scheduled primary or general election conducted wholly or partially within the school district;

(2) on the date of a regularly scheduled town election or annual meeting in March conducted wholly or partially within the school district; or

(3) during the 30 days before or the 30 days after a regularly scheduled town election in March conducted wholly or partially within the school district.

(c) Notwithstanding any other law to the contrary, the time period in which a special election must be conducted under any other law may be extended by the school board to conform with the requirements of this subdivision.

Subd. 2. Vacancies in school district offices. Special elections to fill vacancies in elective school district offices shall be held in school districts pursuant to section 123B.095. When more than one vacancy exists in an office elected at-large, voters must be instructed to vote for up to the number of vacancies to be filled.

Subd. 3. Cancellation. A special election ordered by the school board on its own motion under subdivision 1 may be canceled by motion of the school board, but not less than 74 days before an election held in conjunction with a regularly scheduled election for federal, state, county, city, or school board office or a special election for federal office, or 46 days before any other election.

History: 1987 c 266 art 1 s 52; 1990 c 453 s 12; 1993 c 375 art 7 s 8; 1997 c 147 s 45; 1999 c 132 s 35; 2007 c 146 art 1 s 19; 2008 c 244 art 1 s 17; 2010 c 184 s 33; 2010 c 201 s 70; 2013 c 131 art 2 s 61,62; 2014 c 264 s 24; 2015 c 70 art 1 s 50; 2016 c 161 art 1 s 16



Section 205A.055 — POSTPONEMENT OF ELECTION; INCLEMENT WEATHER.

Subdivision 1. Applicability. This section applies to a primary, special, or general election held in a school district that is not held in conjunction with a state or federal election.

Subd. 2. Postponement of election. (a) In the event of severe or inclement weather, the school district clerk may postpone an election when the National Weather Service or a law enforcement agency has issued storm warnings or travel advisories indicating that the weather conditions would make travel to a polling place difficult or hazardous for voters and election judges. When one or more jurisdictions are holding elections in conjunction with one another, the jurisdiction that covers the largest geographic area has the authority, after consulting with the other auditors and clerks, to make the decision to postpone all of the elections. A decision to postpone an election must apply to every precinct in the jurisdiction.

(b) A decision to postpone an election must be made no later than 6:00 p.m. on the day before the election. The clerk must contact the election judges and notify local media outlets of the postponement. The clerk must also post a notice on the jurisdiction's Web site, if practicable.

(c) A postponed election must be rescheduled for the next following Tuesday after the election was originally scheduled. The date on which the postponed election will be held shall be considered the date of the election for purposes of absentee voting under chapter 203B. An election that is postponed due to weather may be postponed again if necessary under this section.

History: 2010 c 201 s 71



Section 205A.06 — CANDIDATES, FILING.

Subdivision 1. Affidavit of candidacy. An individual who is eligible and desires to become a candidate for an office to be voted on at the election must file an affidavit of candidacy with the school district clerk. The affidavit must be in the form prescribed by section 204B.06. The school district clerk shall also accept an application signed by at least five voters and filed on behalf of an eligible voter in the school district whom they desire to be a candidate, if service of a copy of the application has been made on the candidate and proof of service is endorsed on the application being filed. No individual shall be nominated by nominating petition for a school district elective office. Upon receipt of the proper filing fee, the clerk shall place the name of the candidate on the official ballot without partisan designation.

Subd. 1a. Filing period. In school districts that have adopted a resolution to choose nominees for school board by a primary election, affidavits of candidacy must be filed with the school district clerk no earlier than the 84th day and no later than the 70th day before the second Tuesday in August in the year when the school district general election is held. In all other school districts, affidavits of candidacy must be filed no earlier than the 98th day and no later than the 84th day before the school district general election.

Subd. 1b. Sex offender ineligible as school board candidate. A sex offender who has been convicted of an offense for which registration is required under section 243.166 is ineligible to become a candidate for the office of school board member and may not file an affidavit of candidacy for that office. Ineligibility is determined by the registration requirements in effect at the time the offender files for office, not by the registration requirements, if any, that were in effect at the time the offender was convicted.

Subd. 1c. Absent candidates. A candidate for the office of school board member who will be absent from the state during the filing period may submit a properly executed affidavit of candidacy, the appropriate filing fee, and any necessary petitions in person to the filing officer. The candidate shall state in writing the reason for being unable to submit the affidavit during the filing period. The affidavit, filing fee, and petitions must be submitted to the filing officer during the seven days immediately preceding the candidate's absence from the state.

Subd. 2. Notice of filing dates. At least two weeks before the first day to file affidavits of candidacy, the school district clerk shall publish a notice in the official newspaper stating the first and last dates on which affidavits of candidacy may be filed in the clerk's office and the closing time for filing on the last day for filing. The clerk shall post a similar notice in the administrative offices of the school district at least ten days before the first day to file affidavits of candidacy.

Subd. 3. Filing fees. The filing fee for a school district office is $2.

Subd. 4. Petition in place of fees. A candidate for school district office may file a petition in place of the filing fees in subdivision 3. The petition must meet the requirements of section 204B.11, subdivision 2.

Subd. 5. Withdrawal. A candidate for a school district elective office may withdraw from the election by filing an affidavit of withdrawal with the school district clerk no later than 5:00 p.m. two days after the last day for filing affidavits of candidacy. After that date, no candidate may file an affidavit of withdrawal.

History: 1987 c 266 art 1 s 53; 1994 c 646 s 19,20; 1999 c 101 s 2; 2000 c 467 s 29,30; 1Sp2003 c 9 art 2 s 46; 2008 c 295 s 19; 2010 c 184 s 34; 2011 c 65 s 8; 2012 c 187 art 1 s 33; 2016 c 161 art 1 s 17



Section 205A.07 — NOTICE.

Subdivision 1. Publication and posting. The clerk of a school district shall give two weeks' published notice and give ten days' posted notice of a school district primary, general, or special election, stating the time of the election, the location of each polling place, the offices to be filled, and all propositions or questions to be voted upon at the primary, general, or special election. The notice shall be posted in the administrative offices of the school district for public inspection.

Subd. 2. Sample ballot, posting. For every school district primary, general, or special election, the school district clerk shall at least four days before the primary, general, or special election, post a sample ballot in the administrative offices of the school district for public inspection, and shall post a sample ballot in each polling place on election day.

Subd. 3. Notice to auditor. At least 74 days before every school district election, the school district clerk shall provide a written notice to the county auditor of each county in which the school district is located. The notice must include the date of the election, the offices to be voted on at the election, and the title and language for each ballot question to be voted on at the election. For the purposes of meeting the timelines of this section, in a bond election, a notice, including a proposed question, may be provided to the county auditor before receipt of a review and comment from the commissioner of education and before actual initiation of the election. At least 74 days before every school district election, the school district clerk must provide written notice to the county auditor of any special election canceled under section 205A.05, subdivision 3.

Subd. 3a. Notice to commissioner of education. At least 74 days before every school district election under section 123B.62, 123B.63, 126C.17, 126C.69, or 475.58, the school district clerk shall provide a written notice to the commissioner of education. The notice must include the date of the election and the title and language for each ballot question to be voted on at the election. At least 74 days before every school district election, the school district clerk must provide a written notice to the commissioner of education of any special election canceled under section 205A.05, subdivision 3. The certified vote totals for each ballot question shall be provided in a written notice to the commissioner in a timely manner.

Subd. 3b. Notice to secretary of state. At least 74 days before every school district election for which a notice is provided to the county auditor under subdivision 3, the county auditor shall provide a notice of the election to the secretary of state, in a manner and including information prescribed by the secretary of state.

Subd. 4. No additional posting requirements. A school district is only required to comply with the election posting requirements specified in the Minnesota Election Law and the education code and is not required to comply with additional posting requirements specified in any other law.

History: 1987 c 266 art 1 s 54; 1989 c 291 art 1 s 21; 1990 c 453 s 13; 1991 c 227 s 23; 1Sp1995 c 3 art 16 s 13; 1999 c 132 s 36; 2003 c 130 s 12; 1Sp2003 c 9 art 1 s 49; 2004 c 293 art 2 s 40,41; 2008 c 244 art 1 s 18,19; 2010 c 184 s 35-37; 2010 c 201 s 72-74; 2013 c 131 art 2 s 63-65



Section 205A.08 — BALLOTS.

Subdivision 1. General election ballot. The names of all candidates for offices and all ballot questions to be voted on at a school district general election must be placed on a single ballot.

Subd. 2. Primary ballots. The school district primary ballot must conform as far as practicable with the school district general election ballot except that no blank spaces may be provided for writing in the names of candidates.

Subd. 3. Vacancies. The names of candidates to fill vacancies at a school district special election held in conjunction with the primary or general election must be placed on the school district primary and general election ballots. The names of candidates to fill a vacancy in the office of school board member in a school district must be listed under the separate heading "Special election for school board member to fill vacancy in term expiring ........," with the date of expiration of the term and any other information necessary to distinguish the office.

Subd. 4. [Repealed, 2013 c 131 art 2 s 85]

Subd. 5. Form of ballot. The ballots for school district elections must be prepared by the school district clerk in the manner provided in the rules of the secretary of state.

History: 1987 c 266 art 1 s 55; 1997 c 147 s 46; 2013 c 131 art 2 s 66



Section 205A.09 — VOTING HOURS.

Subdivision 1. Metropolitan area school districts. At a school district election in a school district located in whole or in part within a metropolitan county included in the definition of metropolitan area in section 200.02, subdivision 24, the school board, by resolution adopted before giving notice of the election, may designate the time during which the polling places will remain open for voting at the next succeeding and all later school district elections. The polling places must open no later than 10:00 a.m. and close no earlier than 8:00 p.m. The resolution shall remain in force until it is revoked by the school board.

Subd. 2. Other school districts. At a school district election in a school district other than one described in subdivision 1, the school board, by resolution adopted before giving notice of the election, may designate the time during which the polling places will remain open for voting at the next succeeding and all later school district elections. All polling places must be open between the hours of 5:00 p.m. and 8:00 p.m. The resolution must remain in force until it is revoked by the school board or changed because of request by voters as provided in this subdivision. If a petition requesting longer voting hours, signed by a number of voters equal to 20 percent of the votes cast at the last school district election, is presented to the school district clerk no later than 30 days before a school district election, then the polling places for that election must open at 10:00 a.m. and close at 8:00 p.m. The school district clerk must give ten days' published notice and posted notice of the changed voting hours and notify appropriate county auditors of the change.

History: 1987 c 266 art 1 s 56; 1990 c 453 s 14; 1994 c 646 s 21; 2005 c 156 art 6 s 55



Section 205A.10 — PROCEDURE.

Subdivision 1. Materials, ballots. The school district clerk shall prepare and have printed the necessary election materials, including ballots, for a school district election. The names must be arranged on school district ballots in the manner provided in section 204D.08, subdivision 3, for state elections.

Subd. 2. Election, conduct. A school district election must be by secret ballot and must be held and the returns made in the manner provided for the state general election, as far as practicable. The vote totals from a ballot board established pursuant to section 203B.121 may be tabulated and reported by the school district as a whole rather than by precinct. For school district elections not held in conjunction with a statewide election, the school board shall appoint election judges as provided in section 204B.21, subdivision 2. The provisions of sections 204B.19, subdivision 5; 204B.21, subdivision 2; 204C.15; 204C.19; 206.83; and 206.86, subdivision 2, relating to party balance in appointment of judges and to duties to be performed by judges of different major political parties do not apply to school district elections not held in conjunction with a statewide election.

Subd. 3. Canvass of returns, certificate of election, ballots, disposition. Between the third and tenth days after a school district election other than a recount of a special election conducted under section 126C.17, subdivision 9, or 475.59, the school board shall canvass the returns and declare the results of the election. After the time for contesting elections has passed, the school district clerk shall issue a certificate of election to each successful candidate. If there is a contest, the certificate of election to that office must not be issued until the outcome of the contest has been determined by the proper court. If there is a tie vote, the school board shall determine the result by lot. The clerk shall deliver the certificate of election to the successful candidate by personal service or certified mail. The successful candidate shall file an acceptance and oath of office in writing with the clerk within 30 days of the date of mailing or personal service. A person who fails to qualify prior to the time specified shall be deemed to have refused to serve, but that filing may be made at any time before action to fill the vacancy has been taken. The school district clerk shall certify the results of the election to the county auditor, and the clerk shall be the final custodian of the ballots and the returns of the election.

A school district canvassing board shall perform the duties of the school board according to the requirements of this subdivision for a recount of a special election conducted under section 126C.17, subdivision 9, or 475.59.

Subd. 4. Recount. A losing candidate at a school district election may request a recount of the votes for that office subject to the requirements of section 204C.36.

Subd. 5. School district canvassing board. For the purpose of a recount of a special election conducted under section 126C.17, subdivision 9, or 475.59, the school district canvassing board shall consist of one member of the school board other than the clerk, selected by the board, the clerk of the school board, the county auditor of the county in which the greatest number of school district residents reside, the court administrator of the district court of the judicial district in which the greatest number of school district residents reside, and the mayor or chair of the town board of the school district's most populous municipality. Any member of the canvassing board may appoint a designee to appear at the meeting of the board, except that no designee may be a candidate for public office. If one of the individuals fails to appear at the meeting of the canvassing board, the county auditor shall appoint an eligible voter of the school district, who must not be a member of the school board, to fill the vacancy. Not more than two school board members shall serve on the canvassing board at one time. Four members constitute a quorum.

The school board shall serve as the school district canvassing board for the election of school board members.

History: 1987 c 266 art 1 s 57; 1989 c 291 art 1 s 22-24; 1990 c 453 s 15,16; 1992 c 499 art 12 s 23; 1998 c 254 art 1 s 63; 1998 c 397 art 11 s 3; 2008 c 244 art 2 s 18; 2008 c 295 s 20; 2010 c 194 s 24; 2011 c 76 art 1 s 29



Section 205A.11 — PRECINCTS; POLLING PLACES.

Subdivision 1. Established precincts. School district elections must be conducted in the precincts, or when the school district boundary divides a precinct, parts of precincts that have been established by the county or municipal governing bodies as provided in section 204B.14. If an election other than the school district election is being held in any part of a precinct, all the voters of the precinct must vote at the polling place designated for the precinct as provided in section 204B.14.

Subd. 2. Combined polling place. When no other election is being held in two or more precincts on the day of a school district election, the school board may designate one or more combined polling places at which the voters in those precincts may vote in the school district election. In school districts that have organized into separate board member election districts under section 205A.12, a combined polling place for a school general election must be arranged so that it does not include more than one board member election district.

Subd. 2a. Notice of special elections. The school district clerk shall prepare a notice to the voters who will be voting in a combined polling place for a school district special election. The notice must include the following information: the date of the election, the hours of voting, and the location of the voter's polling place. The notice must be sent by nonforwardable mail to every affected household in the school district with at least one registered voter. The notice must be mailed no later than 14 days before the election. The mailed notice is not required for a school district special election that is held on the second Tuesday in August, the Tuesday following the first Monday in November, or for a special election conducted entirely by mail. A notice that is returned as undeliverable must be forwarded immediately to the county auditor.

Subd. 3. Procedure. The designation of a polling place pursuant to this section remains effective until a different polling place is designated. No designation of a new or different polling place becomes effective less than 90 days prior to an election, except that a new polling place may be designated to replace a polling place that has become unavailable for use. The school board must notify the county auditor within 30 days after the establishment of a polling place as provided in this section. The notice must include a list of the precincts that will be voting at each polling place. The school board must send the notice required by section 204B.16, subdivision 1a, after a polling place is established as provided in this section, but no additional notices of this kind are required for any subsequent similar elections until the location of the polling place or the combination of precincts voting at the polling place is changed. The secretary of state shall provide a single polling place roster for use in any polling place established as provided in this section. A single set of election judges must be appointed to serve in the polling place. The number of election judges required must be based on the total number of persons voting at the last similar election in all the precincts to be voting at the single polling place. A single ballot box may be provided for all the ballots.

History: 1987 c 266 art 1 s 58; 1990 c 453 s 17; 1994 c 607 s 6; 1995 c 8 s 7,8; 2008 c 244 art 2 s 19; 2010 c 184 s 38; 2010 c 201 s 75; 2016 c 161 art 1 s 18



Section 205A.12 — SCHOOL BOARD ELECTION DISTRICTS.

Subdivision 1. General provisions. Any independent school district may alter its organization into separate election districts for the purpose of election of board members by following the procedures in this section.

Subd. 2. Election. Except in a school district located wholly or partly within a city of the first class, upon resolution of the board, made on its own motion or on presentation of a petition substantially in the form required in section 205A.13, signed by at least 50 electors of the district or ten percent of the number of votes cast in the most recent regular school board election, whichever is larger, the board shall adopt a proposal to divide the district into separate election districts. The proposal must designate one of the following options for election of members: single-member districts, from which one board member each must be elected; multimember districts, from which two or three members each must be elected; a combination of single-member and multimember districts; or a combination of single-member or multimember districts, or both, and election of one or more members at large. The proposal must be submitted to an election under this chapter. If the election is initiated by petition, the resolution calling the election must be adopted within six months after the date of receipt of the petition. Only one election within any two-year period may be held under this section.

Subd. 3. Ballot question. The question presented at the special election shall be: "Shall the school district be reorganized into election districts with boundaries as established in Resolution No. .... of the school board, dated ..........?

Each proposed election district must be as equal in population as practicable and must be composed of compact, contiguous territory. The district may utilize the most recent federal decennial census figures available or may conduct a special census for this purpose. The board shall designate each election district by number.

Subd. 5. Board elections. If the proposal for the establishment of election districts is approved by the voters, the board shall specify the election districts from which vacancies shall be filled as they occur until such time as each board member represents an election district. A candidate for school board in a subsequent election must file an affidavit of candidacy to be elected as a school board member for the election district in which the candidate resides. If there are as many election districts as there are members of the board, one and only one member of the board shall be elected from each election district. In school districts where one or more board members are elected by election districts, candidates must indicate on the affidavit of candidacy the number of the district from which they seek election or, if appropriate, that they seek election from one of the offices elected at large. If the election districts have two or three members each, the terms of the members must be staggered. Each board member must be a resident of the election district for which elected but the creation of an election district or a change in election district boundaries shall not disqualify a board member from serving for the remainder of a term.

Subd. 5a. School districts. The school board of a school district may provide for the use by the district of an electronic voting system in one or more polling places or combined polling places in the school district for an election not held in conjunction with a statewide election. No system may be adopted or used unless it has been approved by the secretary of state pursuant to section 206.57. The school district shall notify the secretary of state of its decision in compliance with section 206.58, subdivision 4.

Subd. 6. Redefining election district boundaries. The school board may by resolution redefine district boundaries after a school district general election. The board shall hold a public hearing on the proposed resolution before its adoption. One week's published notice of the hearing must be given. After the official certification of the federal decennial or special census, the school board shall either confirm the existing election district boundaries as conforming to the standards of subdivision 4 or redefine election district boundaries to conform to those standards as provided in section 204B.135, subdivision 2. If the school board fails to take either action within the time required, no further compensation may be paid to the school board members until the districts are either reconfirmed or redefined as required by this section. A resolution establishing election district boundaries pursuant to section 204B.135, subdivision 2, becomes effective on the date of the state primary election in the year ending in two. Election district boundaries established at other times become effective 90 days after the adoption of the resolution.

Subd. 7. Dissolution of election districts. The governing body of a school district that enters into a consolidation or cooperation and combination agreement may, by resolution, dissolve election districts previously established as provided in this section as part of the consolidation or cooperation and combination plan. The resolution must include a plan for the orderly transition to at-large elections of school board members.

History: 1987 c 266 art 1 s 59; 1991 c 349 s 39; 1995 c 8 s 9; 1996 c 394 s 3,4; 2008 c 295 s 21



Section 205A.13 — REQUIREMENTS FOR PETITIONS.

Any petition to a school board authorized in this chapter or sections 126C.17, 126C.40, 126C.41 to 126C.48, and 124D.22, or any other law which requires the board to submit an issue to referendum or election, shall meet the requirements provided in section 204B.071.

History: 1987 c 266 art 1 s 60; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1996 c 305 art 1 s 55; 1998 c 397 art 11 s 3; 1999 c 132 s 37






Chapter 206 — VOTING SYSTEMS

Section 206.55 — MINNESOTA ELECTION LAW APPLIES.

The use of electronic voting systems is governed by sections 206.55 to 206.90 and by all other provisions of the Minnesota Election Law which are not inconsistent with sections 206.55 to 206.90.

History: 1984 c 447 s 1; 1997 c 147 s 47



Section 206.56 — DEFINITIONS.

Subdivision 1. Scope. The definitions in chapter 200 and in this section apply to sections 206.55 to 206.90.

Subd. 1a. Assistive voting technology. "Assistive voting technology" means touch-activated screen, buttons, keypad, sip-and-puff input device, keyboard, earphones, or any other device used with an electronic ballot marker that assists voters to use an audio or electronic ballot display in order to cast votes.

Subd. 1b. Audio ballot reader. "Audio ballot reader" means an audio representation of a ballot that can be used with other assistive voting technology to permit a voter to mark votes on a nonelectronic ballot.

Subd. 2. Automatic tabulating equipment. "Automatic tabulating equipment" includes machines, resident firmware, and programmable memory units necessary to automatically examine and count votes designated on a ballot.

Subd. 3. Ballot. "Ballot" includes paper ballots, ballot cards, and the paper ballot marked by an electronic marking device.

Subd. 4. [Repealed, 1997 c 147 s 79]

Subd. 5. Ballot card. "Ballot card" means a ballot which is marked so that votes may be counted by automatic tabulating equipment.

Subd. 6. [Repealed, 1997 c 147 s 79]

Subd. 7. Counting center. "Counting center" means a place selected by the governing body of a municipality where a central count electronic voting system is used for the automatic processing and counting of ballots.

Subd. 7a. Electronic ballot display. "Electronic ballot display" means a graphic representation of a ballot on a computer monitor or screen on which a voter may make vote choices for candidates and questions for the purpose of marking a nonelectronic ballot.

Subd. 7b. Electronic ballot marker. "Electronic ballot marker" means equipment that is part of an electronic voting system that uses an electronic ballot display or audio ballot reader to mark a nonelectronic ballot with votes selected by a voter.

Subd. 8. Electronic voting system. "Electronic voting system" means a system in which the voter records votes by means of marking a ballot, so that votes may be counted by automatic tabulating equipment in the polling place where the ballot is cast or at a counting center.

An electronic voting system includes automatic tabulating equipment; nonelectronic ballot markers; electronic ballot markers, including electronic ballot display, audio ballot reader, and devices by which the voter will register the voter's voting intent; software used to program automatic tabulators and layout ballots; computer programs used to accumulate precinct results; ballots; secrecy folders; system documentation; and system testing results.

Subd. 9. Manual marking device. "Manual marking device" means any approved device for directly marking a ballot by hand with ink, pencil, or other substance which will enable the ballot to be tabulated by means of automatic tabulating equipment.

Subd. 10. [Repealed, 1997 c 147 s 79]

Subd. 11. [Repealed, 1997 c 147 s 79]

Subd. 12. [Repealed, 1997 c 147 s 79]

Subd. 13. [Repealed, 1997 c 147 s 79]

Subd. 14. Question. "Question" means a statement of any constitutional amendment, local ordinance, charter amendment, or other proposition being submitted to the voters at an election.

Subd. 15. [Repealed, 1997 c 147 s 79]

Subd. 16. User list. "User list" means a list of the chief election officials of each county and municipality responsible for preparation of a program to be used with an electronic voting system or for administration of a counting center.

Subd. 17. Municipality. "Municipality" means city, town, or school district.

History: 1984 c 447 s 2; 1986 c 362 s 6; 1986 c 444; 1987 c 266 art 1 s 61; 1997 c 147 s 48-52; 2005 c 162 s 3-11; 2006 c 242 s 24-28



Section 206.57 — EXAMINATION OF NEW VOTING SYSTEMS.

Subdivision 1. Examination and report by secretary of state; approval. A vendor of an electronic voting system may apply to the secretary of state to examine the system and to report as to its compliance with the requirements of law and as to its accuracy, durability, efficiency, and capacity to register the will of voters. The secretary of state or a designee shall examine the system submitted and file a report on it in the Office of the Secretary of State. Examination is not required of every individual machine or counting device, but only of each type of electronic voting system before its adoption, use, or purchase and before its continued use after significant changes have been made in an approved system. The examination must include the ballot programming; electronic ballot marking, including all assistive technologies intended to be used with the system; vote counting; and vote accumulation functions of each voting system.

If the report of the secretary of state or the secretary's designee concludes that the kind of system examined complies with the requirements of sections 206.55 to 206.90 and can be used safely, the system shall be deemed approved by the secretary of state, and may be adopted and purchased for use at elections in this state. A voting system not approved by the secretary of state may not be used at an election in this state. The secretary of state may adopt permanent rules consistent with sections 206.55 to 206.90 relating to the examination and use of electronic voting systems.

Subd. 2. Examination fee. The secretary of state may assess a fee to accompany the application to cover the actual and necessary costs for the examinations and licenses provided for in this section. The fee must be deposited in the state treasury. The expenses of administering this section must be paid from appropriations to the secretary of state.

Subd. 3. [Repealed, 1993 c 337 s 20]

Subd. 4. Vendor bonds. Vendors of electronic voting systems shall certify to the secretary of state that they will not offer for sale a system which is not certified for use in Minnesota elections. The vendor shall furnish a bond in the amount of $5,000 along with the certification to the secretary of state conditioned on offering the equipment for sale in accordance with Minnesota election laws and any conditions of the approval of the equipment granted as provided in this section.

Subd. 5. Voting system for disabled voters. In federal and state elections held after December 31, 2005; in county, city, and school district elections held after December 31, 2007; and, except as provided in subdivision 5a, in township elections held after December 31, 2009, the voting method used in each polling place must include a voting system that is accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters.

Subd. 5a. Limited town exemptions. (a) A town conducting an election not held in conjunction with any federal, state, county, or school district election is exempt from the requirements of subdivision 5 if the town has fewer than 500 registered voters, as determined by the secretary of state by June 1 of each year.

(b) A town that would otherwise satisfy the requirements of this subdivision is still required to comply with subdivision 5 at its next general town election if the voters at the preceding year's annual town meeting instruct the town to conduct elections in compliance with subdivision 5.

(c) If the secretary of state, after consultation with the Minnesota Association of Townships, county auditors, or other interested parties, determines that a town's share of the cost of compliance with subdivision 5 will not exceed $150 for an election, the town may not use the exemption under paragraph (a) and shall conduct elections under subdivision 5. In determining the town's cost of compliance, the secretary shall include any expense associated with programming, ballot preparation and printing, and the equipment costs directly related to compliance with subdivision 5.

Subd. 5b. Township voting equipment study. (a) Beginning in 2009 and at least once every other year until 2016, the secretary of state shall consult with interested parties, including, but not limited to, members of the legislature, town officers, county election officials, the National Federation of the Blind, the Minnesota State Council on Disability, and the Disability Law Center regarding:

(1) options for full compliance with subdivision 5; and

(2) ongoing costs of compliance with subdivision 5 and methods of reducing those costs.

(b) Beginning January 15, 2010, and until January 15, 2017, the secretary of state shall report to the chairs and ranking minority members of the legislative committees and divisions with jurisdiction over elections policy and finance regarding the findings, discussions, and developments under paragraph (a).

Subd. 6. Required certification. In addition to the requirements in subdivision 1, a voting system must be certified by an independent testing authority accredited by the Election Assistance Commission or appropriate federal agency responsible for testing and certification of compliance with the federal voting systems guidelines at the time of submission of the application required by subdivision 1 to be in conformity with voluntary voting system guidelines issued by the Election Assistance Commission or other previously referenced agency. The application must be accompanied by the certification report of the voting systems test laboratory. A certification under this section from an independent testing authority accredited by the Election Assistance Commission or other previously referenced agency meets the requirement of Minnesota Rules, part 8220.0350, item L. A vendor must provide a copy of the source code for the voting system to the secretary of state. A chair of a major political party or the secretary of state may select, in consultation with the vendor, an independent third-party evaluator to examine the source code to ensure that it functions as represented by the vendor and that the code is free from defects. A major political party that elects to have the source code examined must pay for the examination. Except as provided by this subdivision, a source code that is trade secret information must be treated as nonpublic information, according to section 13.37. A third-party evaluator must not disclose the source code to anyone else.

Subd. 7. [Repealed, 2010 c 201 s 82]

Subd. 8. Ballot boxes. Notwithstanding Minnesota Rules, part 8230.4355, ballot boxes used with precinct count voting systems are not required to contain two separate compartments to receive ballots.

History: 1984 c 447 s 3; 1984 c 640 s 32; 1986 c 362 s 7; 1986 c 444; 1989 c 291 art 1 s 25; 1995 c 233 art 2 s 56; 1997 c 147 s 53; 2004 c 293 art 1 s 32,33; 2005 c 156 art 6 s 56; 2005 c 162 s 12-14; 1Sp2007 c 1 s 1; 2008 c 336 s 5-7; 2010 c 201 s 76; 2011 c 18 s 7; 2013 c 131 art 2 s 67



Section 206.58 — AUTHORIZATION FOR USE.

Subdivision 1. Municipalities. The governing body of a municipality, at a regular meeting or at a special meeting called for the purpose, may provide for the use of an electronic voting system in one or more precincts and at all elections in the precincts, subject to approval by the county auditor. The governing body shall disseminate information to the public about the use of a new voting system at least 60 days prior to the election and shall provide for instruction of voters with a demonstration voting system in a public place for the six weeks immediately prior to the first election at which the new voting system will be used.

No system may be adopted or used unless it has been approved by the secretary of state pursuant to section 206.57.

Subd. 2. May use experimental systems. The governing body of a municipality may provide for the experimental use of an electronic voting system in one or more precincts without formal adoption of the system. Use of the system at an election is as valid for all purposes as if the system had been permanently adopted.

If the governing body of a municipality decides to use an electronic voting system, it shall, at a regular or special meeting held not less than 30 days before the election, prescribe suitable rules and instructions consistent with sections 206.55 to 206.90 for using the system and shall submit the rules and instructions to the secretary of state for approval. When approved, a printed copy of the rules and instructions must be posted prominently in the polling place and must remain open to inspection by the voters throughout election day.

Subd. 3. Counties. The governing body of a county may provide for the use of an electronic voting system in one or more precincts of the county at all elections. The governing body of the municipality shall give approval before an electronic voting system may be adopted or used in the municipality under the authority of this section. No system may be adopted or used unless it has been approved by the secretary of state pursuant to section 206.57.

Subd. 4. Certification of use of voting systems. If a municipality adopts the use of an electronic voting system, the municipal clerk shall certify to the secretary of state within 30 days from the date of adoption that an electronic voting system will be used in the municipality and the date when use will commence.

History: 1984 c 447 s 4; 1986 c 362 s 8; 1987 c 266 art 1 s 62; 1997 c 147 s 54



Section 206.59 — PAYMENT FOR VOTING SYSTEMS.

Payment for an electronic voting system may be provided for in the manner deemed in the best interests of the political division adopting and purchasing it. A municipality or county may make payment by appropriating money from the general fund, by levying a tax in the same manner as other taxes are levied, or by issuing and selling bonds or other certificates of indebtedness, which must be a charge upon the municipality or county adopting and purchasing the electronic voting system. Bonds or other certificates of indebtedness may be issued by a majority vote of the governing body of the municipality or county adopting and purchasing an electronic voting system, notwithstanding any contrary provision contained in any home rule charter or law of this state.

The bonds or certificates of indebtedness issued may bear interest at a rate not exceeding the rate provided in section 475.55 and may be made payable at a time not exceeding 20 years from the date of issue, as determined by the resolution or ordinance authorizing the issue. The bonds or certificates of indebtedness may be issued exclusive of and in addition to any limit of indebtedness fixed by the charter of a municipality, or by laws governing a municipality or county, but the bonds or certificates of indebtedness may not be issued or sold at less than par and accrued interest on them.

History: 1984 c 447 s 5; 1997 c 147 s 55



Section 206.61 — BALLOTS.

Subdivision 1. Official responsible for providing ballots. The official charged with providing paper ballots when they are used shall provide all ballot cards, sample ballots, precinct summary statements, and other necessary supplies needed for electronic voting systems, except as otherwise provided by this section.

At general elections and primaries the county auditor of each county in which an electronic voting system is used shall provide all ballot cards and other necessary printed forms and supplies needed for the electronic voting system, including all forms needed for voting on candidates and questions, the ballots for which are required by the election laws to be provided by the state when paper ballots are used.

Subd. 2. [Repealed, 1997 c 147 s 79]

Subd. 3. Candidates' names. Candidates' names may be set in as large type as the length of the majority of names on the ballot permits. The remaining candidates' names may be set in smaller sizes of type as the length of each name requires, in order to fit the available space on the ballot card.

Subd. 4. Order of candidates. On the "State Partisan Primary Ballot" prepared for primary elections, and on the state general election ballot prepared for the general election, the order of the names of nominees or names of candidates for election shall be the same as required for paper ballots. More than one column or row may be used for the same office or party. Electronic ballot display and audio ballot readers must conform to the candidate order on the optical scan ballot used in the precinct.

Subd. 5. Alternation. The provisions of the election laws requiring the alternation of names of candidates must be observed as far as practicable by changing the order of the names on an electronic voting system in the various precincts so that each name appears on the machines or marking devices used in a municipality substantially an equal number of times in the first, last, and in each intermediate place in the list or group in which they belong. However, the arrangement of candidates' names must be the same on all voting systems used in the same precinct. If the number of names to be alternated exceeds the number of precincts, the election official responsible for providing the ballots, in accordance with subdivision 1, shall determine by lot the alternation of names.

If an electronic ballot marker is used with a paper ballot that is not an optical scan ballot card, the manner of alternation of candidate names on the paper ballot must be as prescribed for optical scan ballots in this subdivision.

The rules adopted by the secretary of state for the rotation of candidate names must use the number of registered voters in each precinct as of 8:00 a.m. on May 1 of the year when the rotation will be made as the basis for determining the rotation of names.

Subd. 6. [Repealed, 1997 c 147 s 79]

Subd. 7. [Repealed, 1997 c 147 s 79]

Subd. 8. [Repealed, 1997 c 147 s 79]

History: 1984 c 447 s 7; 1987 c 175 s 13; 1997 c 147 s 56-58; 2005 c 162 s 15,16; 2006 c 242 s 29; 2010 c 184 s 39; 2013 c 131 art 2 s 68



Section 206.62 — SAMPLE BALLOTS.

The officials who prepare ballot cards shall provide each polling place with at least two sample ballots which are facsimiles of the card to be voted on in that precinct. The sample ballots may be either in full or reduced size. The sample ballots must be posted prominently in the polling place and must remain open to inspection by the voters throughout election day.

History: 1984 c 447 s 8; 1997 c 147 s 59



Section 206.64 — ACCESSIBILITY; INSTRUCTIONS; ASSISTANCE TO VOTERS.

Subdivision 1. General provisions for electronic system voting. Each electronic voting system booth must be placed and protected so that it is accessible to only one voter at a time and is in full view of all the election judges and challengers at the polling place. The election judges shall admit one individual at a time to each booth after determining that the individual is eligible to vote. Voting by electronic voting system must be secret, except for voters who request assistance. A voter may remain inside the voting booth for the time reasonably required for the voter to complete the ballot. A voter who refuses to leave the voting booth after a reasonable amount of time, but not less than three minutes, must be removed by the election judges.

Subd. 2. [Repealed, 1997 c 147 s 79]

History: 1984 c 447 s 10; 1997 c 147 s 60; 2005 c 162 s 17



Section 206.66 — VIOLATIONS; PENALTIES.

Subdivision 1. Injuring voting machines. An individual who intentionally injures or attempts to injure or render ineffectual any component of an electronic voting system, or who violates any of the provisions of sections 206.55 to 206.90, is guilty of a felony.

Subd. 2. Violation of law, rules. An individual who violates any rules adopted by the secretary of state or by the governing body of a municipality where an electronic voting system is used, or who violates any of the provisions of sections 206.55 to 206.90, is guilty of a gross misdemeanor.

Subd. 3. Performance bond. A vendor of electronic voting systems or related election services shall furnish the secretary of state with a sufficient bond conditioned on the performance of those machines, systems, or services in accordance with the Minnesota Election Law and any contract or agreement made with an election jurisdiction in Minnesota. The vendor bond required under section 206.57, subdivision 4, may serve as the performance bond required under this subdivision. The secretary of state shall send notice of the receipt or forfeiture of a bond under this subdivision to each official on the user list.

History: 1984 c 447 s 11; 1989 c 291 art 1 s 26; 1997 c 147 s 61



Section 206.80 — ELECTRONIC VOTING SYSTEMS.

(a) An electronic voting system may not be employed unless it:

(1) permits every voter to vote in secret;

(2) permits every voter to vote for all candidates and questions for whom or upon which the voter is legally entitled to vote;

(3) provides for write-in voting when authorized;

(4) automatically rejects, except as provided in section 206.84 with respect to write-in votes, all votes for an office or question when the number of votes cast on it exceeds the number which the voter is entitled to cast;

(5) permits a voter at a primary election to select secretly the party for which the voter wishes to vote;

(6) automatically rejects all votes cast in a primary election by a voter when the voter votes for candidates of more than one party; and

(7) provides every voter an opportunity to verify votes recorded on the permanent paper ballot, either visually or using assistive voting technology, and to change votes or correct any error before the voter's ballot is cast and counted, produces an individual, discrete, permanent, paper ballot cast by the voter, and preserves the paper ballot as an official record available for use in any recount.

(b) An electronic voting system purchased on or after June 4, 2005, may not be employed unless it:

(1) accepts and tabulates, in the polling place or at a counting center, a marked optical scan ballot; or

(2) creates a marked optical scan ballot that can be tabulated in the polling place or at a counting center by automatic tabulating equipment certified for use in this state.

History: 1984 c 447 s 22; 1987 c 222 s 4; 1988 c 646 s 9; 1997 c 147 s 62; 2005 c 162 s 18; 2006 c 242 s 30



Section 206.805 — STATE VOTING SYSTEMS CONTRACTS.

Subdivision 1. Contracts required. (a) The secretary of state, with the assistance of the commissioner of administration, shall establish one or more state voting systems contracts. The contracts should, if practical, include provisions for maintenance of the equipment purchased. The voting systems contracts must address precinct-based optical scan voting equipment, and ballot marking equipment for persons with disabilities and other voters. The contracts must give the state a perpetual license to use and modify the software. The contracts must include provisions to escrow the software source code, as provided in subdivision 2. Bids for voting systems and related election services must be solicited from each vendor selling or leasing voting systems that have been certified for use by the secretary of state. The contracts must be renewed from time to time.

(b) Counties and municipalities may purchase or lease voting systems and obtain related election services from the state contracts. All counties and municipalities are members of the cooperative purchasing venture of the Department of Administration for the purpose of this section. For the purpose of township elections, counties must aggregate orders under contracts negotiated under this section for products and services and may apportion the costs of those products and services proportionally among the townships receiving the products and services. The county is not liable for the timely or accurate delivery of those products or services.

Subd. 2. [Repealed, 2010 c 201 s 82]

History: 2005 c 162 s 19; 2006 c 242 s 31; 2014 c 286 art 1 s 4



Section 206.81 — ELECTRONIC VOTING SYSTEMS; EXPERIMENTAL USE.

(a) The secretary of state may certify an electronic voting system for experimental use at an election prior to its approval for general use.

(b) Experimental use must be observed by the secretary of state or the secretary's designee and the results observed must be considered at any subsequent proceedings for certification for general use.

(c) The secretary of state may adopt rules consistent with sections 206.55 to 206.90 relating to experimental use. The extent of experimental use must be determined by the secretary of state.

History: 1984 c 447 s 23; 1986 c 444; 1997 c 147 s 63; 1Sp2001 c 10 art 18 s 38; 2004 c 293 art 1 s 34; 2005 c 162 s 20



Section 206.82 — PREPARATION OF ELECTRONIC VOTING SYSTEM PROGRAMS AND PLANS.

Subdivision 1. Program. A program or programs for use in an election conducted by means of an electronic voting system or using an electronic ballot marker shall be prepared at the direction of the county auditor or municipal clerk who is responsible for the conduct of the election and shall be independently verified by a competent person designated by that official. The term "competent person" as used in this section means a person who can demonstrate knowledge as a computer programmer and who is other than and wholly independent of any person operating or employed by the counting center or the corporation or other preparer of the program. A test deck prepared by a competent person shall be used for independent verification of the program; it shall test the maximum digits used in totaling the returns and shall be usable by insertion during the tabulation process as well as prior to tabulation. A test deck must also be prepared using the electronic ballot marker program and must also be used to verify that all valid votes counted by the vote tabulator may be selected using the electronic ballot marker. The secretary of state shall adopt rules further specifying test procedures.

Subd. 2. Plan. The municipal clerk in a municipality where an electronic voting system is used and the county auditor of a county in which an electronic voting system is used in more than one municipality and the county auditor of a county in which a counting center serving more than one municipality is located shall prepare a plan which indicates acquisition of sufficient facilities, computer time, and professional services and which describes the proposed manner of complying with section 206.80. The plan must be signed, notarized, and submitted to the secretary of state more than 60 days before the first election at which the municipality uses an electronic voting system. Before May 1 of each subsequent general election year, the clerk or auditor shall submit to the secretary of state notification of any changes to the plan on file with the secretary of state. The secretary of state shall review each plan for its sufficiency and may request technical assistance from the Office of MN.IT Services or other agency which may be operating as the central computer authority. The secretary of state shall notify each reporting authority of the sufficiency or insufficiency of its plan within 20 days of receipt of the plan. The attorney general, upon request of the secretary of state, may seek a district court order requiring an election official to fulfill duties imposed by this subdivision or by rules promulgated pursuant to this section.

Subd. 3. Bond. Before a contract is awarded to any vendor for preparation of a program for use with an electronic voting system, the vendor shall furnish the secretary of state with a sufficient bond conditioned on preparing the program in conformity with Minnesota Election Law and the instructions delivered to the vendor by the county auditor or municipal clerk who is responsible for the conduct of the election. The secretary of state shall send notice of the receipt or forfeiture of any such bond to each official on the user list. On or before March 15 of every even-numbered year the county auditor shall send to the secretary of state the current user list for the county.

History: 1984 c 447 s 24; 1986 c 362 s 9; 1986 c 444; 1987 c 175 s 14; 2005 c 162 s 21,22; 2006 c 242 s 32; 2008 c 244 art 2 s 20; 2009 c 86 art 1 s 30; 2010 c 184 s 40; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 206.83 — TESTING OF VOTING SYSTEMS.

Within 14 days before election day, the official in charge of elections shall have the voting system tested to ascertain that the system will correctly mark ballots using all methods supported by the system, including through assistive technology, and count the votes cast for all candidates and on all questions. Public notice of the time and place of the test must be given at least two days in advance by publication once in official newspapers. The test must be observed by at least two election judges, who are not of the same major political party, and must be open to representatives of the political parties, candidates, the press, and the public. The test must be conducted by (1) processing a preaudited group of ballots punched or marked to record a predetermined number of valid votes for each candidate and on each question, and must include for each office one or more ballot cards which have votes in excess of the number allowed by law in order to test the ability of the voting system tabulator and electronic ballot marker to reject those votes; and (2) processing an additional test deck of ballots marked using the electronic ballot marker for the precinct, including ballots marked using the electronic ballot display, audio ballot reader, and any assistive voting technology used with the electronic ballot marker. If any error is detected, the cause must be ascertained and corrected and an errorless count must be made before the voting system may be used in the election. After the completion of the test, the programs used and ballot cards must be sealed, retained, and disposed of as provided for paper ballots.

History: 1984 c 447 s 25; 1988 c 424 s 1; 1993 c 223 s 21; 1997 c 147 s 64; 2005 c 162 s 23; 2006 c 242 s 33



Section 206.84 — METHODS OF USING ELECTRONIC VOTING SYSTEMS.

Subdivision 1. Instruction of judges, voters. The officials in charge of elections shall determine procedures to instruct election judges and voters in the use of electronic voting system manual marking devices and the electronic ballot marker, including assistive voting technology.

Subd. 2. [Repealed, 1997 c 147 s 79]

Subd. 3. Ballots. The ballot information must be in the same order provided for paper ballots, except that the information may be in vertical or horizontal rows, or on a number of separate pages. The secretary of state shall provide by rule for standard ballot formats for electronic voting systems. Electronic ballot displays and audio ballot readers shall be in the order provided for on the optical scan ballot. Electronic ballot displays may employ zooms or other devices as assistive voting technology. Audio ballot readers may employ rewinds or audio cues as assistive voting technology.

Ballot cards may contain special printed marks as required for proper positioning and reading of the ballots by electronic vote counting equipment. Ballot cards must contain an identification of the precinct for which they have been prepared which can be read visually and which can be tabulated by the automatic tabulating equipment.

Subd. 4. [Repealed, 1997 c 147 s 79]

Subd. 5. [Repealed, 1997 c 147 s 79]

Subd. 6. Duties of official in charge. The official in charge of elections in each municipality where an electronic voting system is used shall have the voting systems put in order, set, adjusted, and made ready for voting when delivered to the election precincts. The official shall also provide each precinct with a container for transporting ballot cards to the counting location after the polls close. The container shall be of sturdy material to protect the ballots from all reasonably foreseeable hazards including auto collisions. The election judges shall meet at the polling place at least one hour before the time for opening the polls. Before the polls open the election judges shall compare the ballot cards used with the sample ballots, electronic ballot displays, and audio ballot reader furnished to see that the names, numbers, and letters on both agree and shall certify to that fact on forms provided for the purpose. The certification must be filed with the election returns.

Subd. 7. Spoiled ballot cards. A voter who spoils a ballot card or makes an error may return it to the election judges and obtain another. Except as otherwise provided in sections 206.55 to 206.90, the election judges shall conduct the election in the manner prescribed for precincts using paper ballots in chapters 204C and 204D.

History: 1984 c 447 s 26; 1986 c 362 s 10; 1986 c 444; 1987 c 222 s 5; 1997 c 147 s 65-67; 2005 c 162 s 24-26



Section 206.845 — BALLOT RECORDING AND COUNTING SECURITY.

Subdivision 1. Prohibited connections. The county auditor and municipal clerk must secure ballot recording and tabulating systems physically and electronically against unauthorized access. Except for wired connections within the polling place, ballot recording and tabulating systems must not be connected to or operated on, directly or indirectly, any electronic network, including a local area network, a wide-area network, the Internet, or the World Wide Web. Wireless communications may not be used in any way in a vote recording or vote tabulating system. Wireless, device-to-device capability is not permitted. No connection by modem is permitted.

Transfer of information from the ballot recording or tabulating system to another system for network distribution or broadcast must be made by disk, tape, or other physical means of communication, other than direct or indirect electronic connection of the vote recording or vote tabulating system.

Subd. 2. Transmission to central reporting location. After the close of the polls, the head election judge must create a printed record of the results of the election for that precinct. After the record has been printed, the head election judge in a precinct that employs automatic tabulating equipment may transmit the accumulated tally for each device to a central reporting location using a telephone, modem, Internet, or other electronic connection. During the canvassing period, the results transmitted electronically must be considered unofficial until the canvassing board has performed a complete reconciliation of the results.

History: 2005 c 162 s 27



Section 206.85 — OFFICIALS IN CHARGE OF COUNTING.

Subdivision 1. Duties of responsible official. The official in charge of elections in a municipality where an electronic voting system is used at a counting center must:

(1) be present or personally represented throughout the counting center proceedings;

(2) be responsible for acquiring sufficient facilities and personnel to ensure timely and lawful processing of votes;

(3) be responsible for the proper training of all personnel participating in counting center proceedings and deputize all personnel who are not otherwise election judges;

(4) maintain actual control over all proceedings and be responsible for the lawful execution of all proceedings in the counting center whether or not by experts;

(5) be responsible for assuring the lawful retention and storage of ballots and readouts; and

(6) arrange for observation by the public and by candidates' representatives of counting center procedures by publishing the exact location of the counting center in a legal newspaper at least once during the week preceding the week of election and in the newspaper of widest circulation once on the day preceding the election, or once the week preceding the election if the newspaper is a weekly.

The official may make arrangements with news reporters which permit prompt reporting of election results but which do not interfere with the timely and lawful completion of counting procedures.

Subd. 2. Counting center in more than one municipality. If a counting center serves more than one municipality, the county auditor of the county where the center is located is in sole charge of overall administration of the center and must:

(1) establish procedures to implement the timely and lawful completion of the counting center proceedings;

(2) coordinate training of all counting center personnel and require additional training as needed;

(3) ask the county attorney, at least 30 days prior to an election, whether circumstances require that the municipalities sharing the use of a counting center resolve their respective duties and financial responsibilities by execution of a joint powers agreement pursuant to section 471.59;

(4) coordinate, and if necessary, exercise the duties imposed by this section on the official in charge of elections in a municipality where an electronic voting system is used; and

(5) limit the number of ballots to be counted at a single counting center to no more than 100,000.

History: 1984 c 447 s 27; 1986 c 362 s 11; 1986 c 444; 2005 c 162 s 28



Section 206.86 — COUNTING ELECTRONIC VOTING SYSTEM RESULTS.

Subdivision 1. At the voting location. In precincts where an electronic voting system is used, as soon as the polls are closed the election judges shall secure the voting systems against further voting. They shall then open the ballot box and count the number of ballot cards or envelopes containing ballot cards that have been cast to determine that the number of ballot cards does not exceed the number of voters shown on the election register or registration file. If there is an excess, the judges shall seal the ballots in a ballot container and transport the container to the county auditor or municipal clerk who shall process the ballots in the same manner as paper ballots are processed in section 204C.20, subdivision 2, then enter the ballots into the ballot counter. The total number of voters must be entered on the forms provided. The judges shall next count the write-in votes and enter the number of those votes on forms provided for the purpose.

Subd. 2. Transportation of ballot cards. The judges shall place all voted ballot cards, defective ballots, and damaged ballots in the container provided for transporting them to the counting center. The container must be sealed and delivered immediately to the counting center by two judges who are not of the same major political party. The judges shall also deliver to the counting center in a suitable container the unused ballot cards, the spoiled ballot envelope, and the ballot envelopes issued to the voters and deposited during the day in the ballot box.

Subd. 3. Counting centers open; security. Proceedings at the counting center are open to the public. They are under the direction of the official in charge of elections in each municipality where an electronic voting system is used and must be under the observation of at least two election judges who are not of the same major political party. Only persons employed and authorized for the purpose may touch any ballot card, ballot container, or statement of absentee ballot results.

Subd. 4. Preliminary tabulation. When the ballot cards arrive at a counting center where votes are counted by a multiple use computer, they must be given to the counting center election judges. For purposes of this subdivision a multiple use computer is automatic tabulating equipment which can perform functions other than counting votes. If the election judges at the precinct have determined that any ballot cards are not defective by reason of improper write-in votes, those ballot cards may be counted by the automatic tabulating equipment before inspection by the counting center election judges. The results of this preliminary tabulation may be made available to the public if the tabulation is clearly identified as unofficial.

After any preliminary tabulation has been made, the ballot cards must be returned to the counting center election judges who shall examine them for physical defects and prepare replacements, if necessary, as provided in subdivision 5.

Subd. 5. Damaged, defective ballot cards. If a ballot card is damaged or defective so that it cannot be counted properly by the automatic tabulating equipment, a true duplicate copy must be made of the damaged ballot card in the presence of two judges not of the same major political party and must be substituted for the damaged ballot card. Likewise, a duplicate ballot card must be made of a defective ballot card which may not include the votes for the offices for which it is defective. Duplicate ballot cards must be clearly labeled "duplicate," indicate the precinct in which the corresponding damaged or defective ballot was cast, bear a serial number which must be recorded on the damaged or defective ballot card, and be counted in lieu of the damaged or defective ballot card. If a ballot card is damaged or defective so that it cannot be counted properly by the automatic tabulating equipment, the ballot card must be tallied at the counting center by two judges not of the same major political party and the totals for all these ballot cards must be added to the totals for the respective precincts.

Subd. 6. Final tabulation. A final tabulation of ballots must be obtained from the automatic tabulating equipment after all damaged or defective cards have been replaced. The final tabulation, together with the returns of write-in and absentee votes and the precinct summary statements prepared in accordance with section 204C.24, constitute the official return of each precinct. Upon completion of the count the returns are open to the public. The automatic tabulating equipment must be programmed to provide a complete recapitulation of all ballots processed. It may be programmed to provide information in addition to that required in the official return of each precinct, if the officials in charge of elections deem that advisable in order to provide election statistics to evaluate the performance of the electronic voting system or other aspects of the election.

History: 1984 c 447 s 28; 1997 c 147 s 68,69; 1999 c 132 s 38



Section 206.87 — CANVASSING BOARD DUTIES.

In a municipality where an electronic voting system is used the canvassing board shall be constituted and shall perform the same duties as provided in sections 204C.32, 204C.33, and 204C.39 on the canvassing of paper ballots.

History: 1984 c 447 s 29



Section 206.88 — PARTIAL RECOUNTS ON ELECTRONIC VOTING SYSTEMS.

The secretary of state may conduct a recount to verify the accuracy of vote counting and recording in one or more precincts in which an electronic voting system was used in the election. The results of the recount must be reported to the appropriate canvassing board. Time for notice of nomination, election, or contest for an office recounted pursuant to this section must begin upon certification of the results of the recount by the canvassing board.

History: 1989 c 291 art 1 s 27



Section 206.89 — POSTELECTION REVIEW OF VOTING SYSTEMS.

Subdivision 1. Definition. For purposes of this section "postelection review official" means the county auditor, unless the county auditor designates the municipal clerk as the "postelection review official" within 24 hours after the canvass of the state general election.

Subd. 2. Selection for review; notice. At the canvass of the state primary, the county canvassing board in each county must set the date, time, and place for the postelection review of the state general election to be held under this section. The postelection review must not begin before the 11th day after the state general election and must be complete no later than the 18th day after the state general election.

At the canvass of the state general election, the county canvassing boards must select the precincts to be reviewed by lot. The ballots to be reviewed for a precinct include both the ballots counted at the polling place for that precinct and the absentee ballots counted centrally by a ballot board for that precinct. The county canvassing board of a county with fewer than 50,000 registered voters must conduct a postelection review of a total of at least two precincts. The county canvassing board of a county with between 50,000 and 100,000 registered voters must conduct a review of a total of at least three precincts. The county canvassing board of a county with over 100,000 registered voters must conduct a review of a total of at least four precincts, or three percent of the total number of precincts in the county, whichever is greater. At least one precinct selected in each county must have had more than 150 votes cast at the general election.

The county auditor must notify the secretary of state of the precincts that have been chosen for review and the time and place the postelection review for that county will be conducted, as soon as the decisions are made. If the selection of precincts has not resulted in the selection of at least four precincts in each congressional district, the secretary of state may require counties to select by lot additional precincts to meet the congressional district requirement. The secretary of state must post this information on the office Web site.

Subd. 2a. Exception. No review is required under this section if the election for the office will be subject to a recount as provided in section 204C.35, subdivision 1.

Subd. 3. Scope and conduct of review. The county canvassing board shall appoint the postelection review official as defined in subdivision 1. The postelection review must be conducted of the votes cast for president or governor; United States senator; and United States representative. The postelection review official may conduct postelection review of the votes cast for additional offices.

The postelection review must be conducted in public at the location where the voted ballots have been securely stored after the state general election or at another location chosen by the county canvassing board. The postelection review official for each precinct selected must conduct the postelection review and may be assisted by election judges designated by the postelection review official for this purpose. The party balance requirement of section 204B.19 applies to election judges designated for the review. The postelection review must consist of a manual count of the ballots used in the precincts selected and must be performed in the manner provided by section 204C.21. The postelection review must be conducted in the manner provided for recounts under section 204C.361 to the extent practicable. The review must be completed no later than two days before the meeting of the state canvassing board to certify the results of the state general election.

Subd. 4. Standard of acceptable performance by voting system. A comparison of the results compiled by the voting system with the postelection review described in this section must show that the results of the electronic voting system differed by no more than one-half of one percent from the manual count of the offices reviewed. Valid votes that have been marked by the voter outside the vote targets or using a manual marking device that cannot be read by the voting system must not be included in making the determination whether the voting system has met the standard of acceptable performance for any precinct.

Subd. 5. Additional review. (a) If the postelection review in one of the reviewed precincts reveals a difference greater than one-half of one percent, or greater than two votes in a precinct where 400 or fewer voters cast ballots, the postelection review official must, within two days, conduct an additional review of the races indicated in subdivision 3 in at least three precincts in the same jurisdiction where the discrepancy was discovered. If all precincts in that jurisdiction have been reviewed, the county auditor must immediately publicly select by lot at least three additional precincts for review. The postelection review official must complete the additional review within two days after the precincts are selected and report the results immediately to the county auditor. If the second review in any of the reviewed precincts also indicates a difference in the vote totals compiled by the voting system that is greater than one-half of one percent from the result indicated by the postelection review, or greater than two votes in a precinct where 400 or fewer voters cast ballots, the county auditor must conduct a review of the ballots from all the remaining precincts in the county for the races indicated in subdivision 3. This review must be completed and the results must be reported to the secretary of state within one week after the second review was completed.

(b) If the results from the countywide reviews from one or more counties comprising in the aggregate more than ten percent of the total number of persons voting in the election clearly indicate that an error in vote counting has occurred, the secretary of state must notify the postelection review official of each county in the district that they must conduct manual recounts of all the ballots in the district for the affected office using the procedure outlined in section 204C.35. The recount must be completed and the results reported to the appropriate canvassing board within two weeks after the postelection review official received notice from the secretary of state.

Subd. 6. Report of results. Upon completion of the postelection review, the postelection review official must immediately report the results to the county auditor. The county auditor must then immediately submit the results of the postelection review electronically or in writing to the secretary of state not later than two days before the State Canvassing Board meets to canvass the state general election. The secretary of state shall report the results of the postelection review at the meeting of the State Canvassing Board to canvass the state general election.

Subd. 7. Update of vote totals. If the postelection review under this section results in a change in the number of votes counted for any candidate, the revised vote totals must be incorporated in the official result from those precincts.

Subd. 8. Effect on voting systems. If a voting system is found to have failed to record votes accurately and in the manner provided by the Minnesota Election Law, the voting system must not be used at another election until it has been examined and recertified by the secretary of state. If the voting system failure is attributable to either its design or to actions of the vendor, the vendor must forfeit the vendor bond required by section 206.57 and the performance bond required by section 206.66.

Subd. 9. Costs of review. The costs of the postelection review required by this section must be allocated as follows:

(1) the governing body responsible for each precinct selected for review must pay the costs incurred for the review conducted under subdivision 2 or 5, paragraph (a);

(2) the vendor of the voting system must pay any costs incurred by the secretary of state to examine and recertify the voting system; and

(3) the secretary of state must reimburse local units of government for the costs of any recount required under subdivision 5, paragraph (b).

Subd. 10. Time for filing election contest. The appropriate canvass is not completed and the time for notice of a contest of election does not begin to run until all reviews under this section have been completed.

History: 2006 c 242 s 34; 2008 c 244 art 1 s 20,21; 2008 c 295 s 22; 2008 c 336 s 8; 2010 c 194 s 25; 2013 c 131 art 2 s 69,70



Section 206.895 — SECRETARY OF STATE MONITOR.

The secretary of state must monitor and evaluate election procedures in precincts subject to the audit provided for in section 206.89 in at least four precincts in each congressional district. The precincts must be chosen by lot by the State Canvassing Board at its meeting to canvass the state general election.

History: 2006 c 242 s 35



Section 206.90 — OPTICAL SCAN VOTING SYSTEMS.

Subdivision 1. Definition. For the purposes of this section, "optical scan voting system" means an electronic voting system approved for use under sections 206.80 to 206.81 in which the voter records votes by marking with a pencil or other device, including an electronic ballot marker, a ballot on which the names of candidates, office titles, party designation in a partisan primary or election, and a statement of any question accompanied by the words "Yes" and "No" are printed.

Subd. 2. Procedures. To the extent possible, procedures for using an optical scan voting system must be the same as those used for other electronic voting systems, unless this section provides otherwise.

Subd. 3. Availability of paper ballots. At a state or county election where an optical scan voting system will be in use, the county auditor may provide ballot cards meeting the requirements of this section in lieu of paper ballots otherwise required to be prepared by the county auditor. In an election jurisdiction where an optical scan voting system has been adopted, the election official may provide paper ballots prepared in the same format used for the voting system.

Subd. 4. Absentee voting. An optical scan voting system may be used for absentee voting. The county auditor may supply an appropriate marking instrument to the voter along with the ballot.

Subd. 5. Instruction of judges, voters. In instructing judges and voters under section 206.84, subdivision 1, officials in charge of election precincts using optical scan voting systems shall include instruction on the proper mark for recording votes on ballot cards marked with a pencil or other writing instrument and the insertion by the voter of the ballot card into automatic tabulating equipment that examines and counts votes as the ballot card is deposited into the ballot box.

Officials shall include instruction on the insertion by the voter of the ballot card into an electronic ballot marker that can examine votes before the ballot card is deposited into the ballot box.

Subd. 6. Ballots. In precincts using optical scan voting systems, a single ballot card on which all ballot information is included must be printed in black ink on white colored material except that marks not to be read by the automatic tabulating equipment may be printed in another color ink. In state elections, a single ballot title must be used, as provided in sections 204D.08, subdivision 6, and 204D.11, subdivision 1. In odd-numbered years when both municipal and school district offices or questions appear on the ballot, the single ballot title "City (or Town) and School District Ballot" must be used.

On the front of the ballot must be printed the words "Official Ballot" and the date of the election and lines for the initials of at least two election judges.

When optical scan ballots are used, the offices to be elected must appear in the following order: federal offices; state legislative offices; constitutional offices; proposed constitutional amendments; county offices and questions; municipal offices and questions; school district offices and questions; special district offices and questions; and judicial offices.

On optical scan ballots, the names of candidates and the words "yes" and "no" for ballot questions must be printed as close to their corresponding vote targets as possible.

The line on an optical scan ballot for write-in votes must contain the words "write-in, if any."

If a primary ballot contains both a partisan ballot and a nonpartisan ballot, the instructions to voters must include a statement that reads substantially as follows: "This ballot card contains a partisan ballot and a nonpartisan ballot. On the partisan ballot you are permitted to vote for candidates of one political party only." If a primary ballot contains political party columns on both sides of the ballot, the instructions to voters must include a statement that reads substantially as follows: "Additional political parties are printed on the other side of this ballot. Vote for one political party only." At the bottom of each political party column on the primary ballot, the ballot must contain a statement that reads substantially as follows: "Continue voting on the nonpartisan ballot." The instructions in section 204D.08, subdivision 4, do not apply to optical scan partisan primary ballots. Electronic ballot displays and audio ballot readers must follow the order of offices and questions on the optical scan or paper ballot used in the same precinct, or the sample ballot posted for that precinct.

Subd. 7. Voting booths. In precincts where an optical scan voting system is used, the number of voting booths must be sufficient to provide for the number of voters expected. Information needed to enable voters to mark ballot cards quickly and correctly must be posted in each voting booth.

Subd. 8. Duties of election officials. The official in charge of elections in each municipality where an optical scan voting system is used shall have the electronic ballot marker that examines and marks votes on ballot cards and the automatic tabulating equipment that examines and counts votes as ballot cards are deposited into ballot boxes put in order, set, adjusted, and made ready for voting when delivered to the election precincts. Whenever a ballot card created by an electronic ballot marker certified by the secretary of state is rejected by an optical scan voting system, two election judges who are members of different major political parties shall transcribe the votes on the ballot rejected by the optical scan voting system pursuant to the procedures set forth in section 206.86, subdivision 5.

Subd. 9. Spoiled ballot cards. Automatic tabulating equipment and electronic ballot markers must be capable of examining a ballot card for defects and returning it to the voter before it is counted and deposited into the ballot box and must be programmed to return as a spoiled ballot a ballot card with votes for an office or question which exceed the number which the voter is entitled to cast and at a primary a ballot card with votes for candidates of more than one party.

Subd. 10. Counting write-in votes. In precincts using optical scan voting systems, the judges shall count the write-in votes and enter the number of those votes on forms provided for the purpose. When the write-in votes are recorded on a medium that cannot be examined for write-in votes by the automatic tabulating equipment or the automatic tabulating equipment does not reject, with respect to write-in votes, all votes for an office or question when the number of votes cast on it exceeds the number which the voter is entitled to count, all ballot envelopes or other medium on which write-in votes have been recorded must be serially numbered, starting with the number one and the same number must be placed on the ballot card of the voter. The judges shall compare the write-in votes with the votes cast on the ballot card. If the total number of votes for any office exceeds the number allowed by law, a notation to that effect must be entered on the back of the ballot card and the card must be returned to the counting center in an envelope marked "defective ballots"; however, valid votes on ballot cards containing invalid votes must be counted as provided in section 206.86, subdivision 5.

When the write-in votes are recorded on ballot cards that can be examined for write-in votes by the automatic tabulating equipment and the automatic tabulating equipment rejects all votes for an office or question when the number of votes cast on it exceeds the number which the voter is entitled to cast, the judges shall examine the ballot cards with write-in votes and count the valid write-in votes.

History: 1986 c 381 s 1; 1987 c 175 s 15; 1989 c 291 art 1 s 28; 1993 c 223 s 22; 1994 c 646 s 22; 1997 c 147 s 70,71; 1998 c 254 art 1 s 64; 2000 c 467 s 31; 2004 c 293 art 2 s 42; 2005 c 162 s 29-33; 2006 c 242 s 36; 2013 c 131 art 2 s 71; 2015 c 70 art 1 s 51






Chapter 207 — ABSENT AND DISABLED VOTERS



Chapter 207A — PRESIDENTIAL PRIMARY

Section 207A.11 — PRESIDENTIAL NOMINATION PRIMARY ESTABLISHED.

(a) A presidential nomination primary must be held each year in which a president and vice president of the United States are to be nominated and elected.

(b) The party chairs must jointly submit to the secretary of state, no later than March 1 in a year prior to a presidential election year, the single date on which the parties have agreed to conduct the presidential nomination primary in the next year. The date selected must not be the date of the town general election provided in section 205.075, subdivision 1. If a date is not jointly submitted by the deadline, the presidential nomination primary must be held on the first Tuesday in March in the year of the presidential election. No other election may be conducted on the date of the presidential nomination primary.

(c) The secretary of state must adopt rules to implement the provisions of this chapter. The secretary of state shall consult with the party chairs throughout the rulemaking process, including seeking advice about possible rules before issuing a notice of intent to adopt rules, consultation before the notice of comment is published, consultation on the statement of need and reasonableness, consultation in drafting and revising the rules, and consultation regarding any modifications to the rule being considered.

(d) For purposes of this chapter, "political party" or "party" means a major political party as defined in section 200.02, subdivision 7.

History: 2016 c 162 s 9

NOTE: This section, as added by Laws 2016, chapter 162, section 9, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 207A.12 — CONDUCTING PRESIDENTIAL NOMINATION PRIMARY.

(a) Except as otherwise provided by law, the presidential nomination primary must be conducted, and the results canvassed and returned, in the manner provided by law for the state primary.

(b) An individual seeking to vote at the presidential nomination primary must be registered to vote pursuant to section 201.054, subdivision 1. The voter must request the ballot of the party for whose candidate the individual wishes to vote. Notwithstanding section 204C.18, subdivision 1, the election judge must record in the polling place roster the name of the political party whose ballot the voter requested. When posting voter history pursuant to section 201.171, the county auditor must include the name of the political party whose ballot the voter requested. The voter instruction posters, pamphlets, and other informational materials prepared for a presidential primary by the secretary of state pursuant to section 204B.27 must include information about the requirements of this paragraph, including a notice that the voter's choice of a political party's ballot will be recorded and is public information.

(c) Immediately after the state canvassing board declares the results of the presidential nomination primary, the secretary of state must notify the chair of each party of the results.

(d) The results of the presidential nomination primary must bind the election of delegates in each party.

History: 2016 c 162 s 10

NOTE: This section, as added by Laws 2016, chapter 162, section 10, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 207A.13 — FORM OF BALLOTS; CANDIDATES ON BALLOT.

Subdivision 1. Form. (a) Except as provided by law, presidential nomination primary ballots shall be printed in the same manner as state primary ballots as far as practicable. A sufficient number of each ballot shall be printed for each precinct and ward in the state.

(b) There must be separate ballots for the names of the candidates of each political party. Each ballot must be headed by the words "Presidential Nomination Primary Ballot." The heading must also indicate the party that appears on the ballot.

(c) If requested by a party chair, the ballot for that party must contain a place for a voter to indicate a preference for having delegates to the party's national convention remain uncommitted. If requested by a party chair, the ballot for that party must contain a blank line printed below the other choices on the ballot so that a voter may write in the name of a person who is not listed on the ballot. A request under this paragraph must be submitted to the secretary of state no later than 63 days before the presidential nomination primary.

Subd. 2. Candidates on the ballot. (a) Each party must determine which candidates are to be placed on the presidential nomination primary ballot for that party. The chair of each party must submit to the secretary of state the names of the candidates to appear on the ballot for that party no later than 63 days before the presidential nomination primary. Once submitted, changes must not be made to the candidates that will appear on the ballot.

(b) No later than the seventh day before the presidential nomination primary, the chair of each party must submit to the secretary of state the names of write-in candidates, if any, to be counted for that party.

History: 2016 c 162 s 11

NOTE: This section, as added by Laws 2016, chapter 162, section 11, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 207A.14 — NOTICE OF PRESIDENTIAL NOMINATION PRIMARY; SAMPLE BALLOTS.

Subdivision 1. Notice of primary to counties and municipalities. Twenty weeks before a presidential nomination primary is to be held, the secretary of state shall provide notice to the county auditor of each county of the date of the presidential nomination primary. Within ten days after notification by the secretary of state, each county auditor shall provide notice of the date of the presidential nomination primary to each municipal clerk in the county.

Subd. 2. Sample ballots. No later than 70 days before the presidential nomination primary, the secretary of state must supply each county auditor with sample ballots to be used at the presidential nomination primary. The sample ballots must illustrate the format required for the ballots used in the presidential nomination primary.

Subd. 3. Notice of primary to public. At least 15 days before the date of the presidential nomination primary, each municipal clerk shall post a public notice stating the date of the presidential nomination primary, the location of each polling place in the municipality, the hours during which the polling places in the municipality will be open, and information about the requirements of section 207A.12, paragraph (b), including a notice that the voter's choice of a political party's ballot will be recorded and is public information. The county auditor shall post a similar notice in the auditor's office with information for any polling places in unorganized territory in the county. The governing body of a municipality or county may publish the notice in addition to posting it. Failure to give notice does not invalidate the election.

History: 2016 c 162 s 12

NOTE: This section, as added by Laws 2016, chapter 162, section 12, is effective July 1, 2017. Laws 2016, chapter 162, section 15.



Section 207A.15 — PRESIDENTIAL NOMINATION PRIMARY ELECTION EXPENSES; LOCAL REIMBURSEMENT.

Subdivision 1. Presidential nomination primary elections account; special revenue fund. (a) A presidential nomination primary elections account is created in the special revenue fund.

(b) No later than September 1 of the year preceding a presidential election year, the secretary of state shall certify to the commissioner of management and budget the estimated state and local cost of administering the presidential nomination primary election. The secretary of state may make supplemental certifications to the commissioner of management and budget if new information indicates that the actual costs of conducting the election will exceed the secretary's initial estimate.

(c) Within 15 days of a certification under paragraph (b), the commissioner of management and budget must transfer an amount equal to the certification from the general fund to the presidential nomination primary elections account. The funds in the presidential nomination primary elections account are appropriated to the secretary of state for:

(1) state costs associated with administering the presidential nomination primary election; and

(2) making the reimbursements required by subdivision 2.

The commissioner of management and budget must transfer back to the general fund any funds remaining in the presidential nomination primary elections account 120 days after the results of a presidential nomination primary election have been certified by the State Canvassing Board.

Subd. 2. Reimbursable local expenses. (a) The secretary of state shall reimburse the counties and municipalities for expenses incurred in the administration of the presidential nomination primary from money contained in the presidential nomination primary elections account. The following expenses are eligible for reimbursement: preparation and printing of ballots; postage for absentee ballots; publication of the sample ballot; preparation of polling places in an amount not to exceed $150 per polling place; preparation of electronic voting systems in an amount not to exceed $100 per precinct; compensation for temporary staff or overtime payments; salaries of election judges; and compensation of county canvassing board members.

(b) Within 60 days after the results of a presidential nomination primary are certified by the State Canvassing Board, the county auditor must submit a request for payment of the costs incurred by the county for conducting the presidential nomination primary, and the municipal clerk must submit a request for payment of the costs incurred by the municipality for conducting the presidential nomination primary. The request for payment must be submitted to the secretary of state, and must be accompanied by an itemized description of actual county or municipal expenditures, including copies of invoices. In addition, the county auditor or municipal clerk must certify that the request for reimbursement is based on actual costs incurred by the county or municipality in the presidential nomination primary.

(c) The secretary of state shall provide each county and municipality with the appropriate forms for requesting payment and certifying expenses under this subdivision. The secretary of state must not reimburse expenses unless the request for payment and certification of costs has been submitted as provided in this subdivision. The secretary of state must complete the issuance of reimbursements to the counties and municipalities no later than 90 days after the results of the presidential nomination primary have been certified by the State Canvassing Board.

History: 2016 c 162 s 13

NOTE: This section, as added by Laws 2016, chapter 162, section 13, is effective July 1, 2017. Laws 2016, chapter 162, section 15.






Chapter 208 — PRESIDENTIAL ELECTORS

Section 208.01 — DEFINITIONS.

The words used in this chapter have the meanings prescribed to them in chapter 200.

History: 1959 c 675 art 9 s 1



Section 208.02 — ELECTION OF PRESIDENTIAL ELECTORS AND ALTERNATES.

Presidential electors and alternates shall be chosen at the state general election held in the year preceding the expiration of the term of the president of the United States.

History: 1959 c 675 art 9 s 2; 1981 c 29 art 7 s 38; 2015 c 70 art 2 s 2



Section 208.03 — NOMINATION OF PRESIDENTIAL ELECTORS AND ALTERNATES.

Presidential electors and alternates for the major political parties of this state shall be nominated by delegate conventions called and held under the supervision of the respective state central committees of the parties of this state. At least 71 days before the general election day the chair of the major political party shall certify to the secretary of state the names of the persons nominated as presidential electors, the names of persons nominated as alternate presidential electors, and the names of the party candidates for president and vice president. The chair shall also certify that the party candidates for president and vice president have no affidavit on file as a candidate for any office in this state at the ensuing general election.

History: 1959 c 675 art 9 s 3; 1979 c 251 s 2; 1981 c 29 art 7 s 38; 1981 c 217 s 1; 1986 c 444; 1986 c 475 s 20; 2005 c 156 art 6 s 57; 2010 c 184 s 41; 2010 c 201 s 77; 2012 c 250 s 2; 2015 c 70 art 2 s 3



Section 208.04 — PREPARATION OF BALLOTS.

Subdivision 1. Form of presidential ballots. When presidential electors and alternates are to be voted for, a vote cast for the party candidates for president and vice president shall be deemed a vote for that party's electors and alternates as filed with the secretary of state. The secretary of state shall certify the names of all duly nominated presidential and vice presidential candidates to the county auditors of the counties of the state. Each county auditor, subject to the rules of the secretary of state, shall cause the names of the candidates of each major political party and the candidates nominated by petition to be printed in capital letters, set in type of the same size and style as for candidates on the state general election ballot, before the party designation. To the left of, and on the same line with the names of the candidates for president and vice president, near the margin, shall be placed a square or box, in which the voters may indicate their choice by marking an "X."

The form for the presidential ballot and the relative position of the several candidates shall be determined by the rules applicable to other state officers. The state ballot, with the required heading, shall be printed on the same piece of paper and shall be below the presidential ballot with a blank space between one inch in width.

Subd. 2. Applicable rules. The rules for preparation, state contribution to the cost of printing, and delivery of presidential ballots are the same as the rules for state general election ballots under section 204D.11, subdivision 1.

History: 1959 c 675 art 9 s 4; 1961 c 606 s 2; 1976 c 224 s 7; 1979 c 251 s 3; 1981 c 29 art 7 s 23,24; 1984 c 560 s 25; 1999 c 132 s 39; 2005 c 156 art 6 s 58; 2013 c 131 art 2 s 72,73



Section 208.05 — STATE CANVASSING BOARD.

The State Canvassing Board at its meeting on the date provided in section 204C.33 shall open and canvass the returns made to the secretary of state for presidential electors and alternates, prepare a statement of the number of votes cast for the persons receiving votes for these offices, and declare the person or persons receiving the highest number of votes for each office duly elected. When it appears that more than the number of persons to be elected as presidential electors or alternates have the highest and an equal number of votes, the secretary of state, in the presence of the board shall decide by lot which of the persons shall be declared elected. The governor shall transmit to each person declared elected a certificate of election, signed by the governor, sealed with the state seal, and countersigned by the secretary of state.

History: 1959 c 675 art 9 s 5; 1961 c 606 s 3; 1979 c 251 s 4; 1981 c 29 art 7 s 38; 1981 c 217 s 2; 2005 c 156 art 6 s 59; 2010 c 194 s 26



Section 208.06 — ELECTORS AND ALTERNATES TO MEET AT STATE CAPITOL.

The presidential electors and alternate presidential electors, before 12:00 M. on the day before that fixed by Congress for the electors to vote for president and vice president of the United States, shall notify the governor that they are at the State Capitol and ready at the proper time to fulfill their duties as electors. The governor shall deliver to the electors present a certificate of the names of all the electors. The electors shall meet at 12:00 p.m. in the executive chamber of the State Capitol and shall perform all the duties imposed upon them as electors by the Constitution and laws of the United States and this state in the manner provided in section 208.46.

History: 1959 c 675 art 9 s 6; 1979 c 251 s 5; 2005 c 156 art 6 s 60; 2015 c 70 art 2 s 4



Section 208.40 — SHORT TITLE.

Sections 208.40 to 208.48 may be cited as the "Uniform Faithful Presidential Electors Act."

History: 2015 c 70 art 2 s 5



Section 208.41 — DEFINITIONS.

(a) The definitions in this section apply to sections 208.40 to 208.48.

(b) "Cast" means accepted by the secretary of state in accordance with section 208.46, paragraph (b).

(c) "Elector" means an individual selected as a presidential elector under this chapter.

(d) "President" means the president of the United States.

(e) "Unaffiliated presidential candidate" means a candidate for president who qualifies for the general election ballot in this state by means other than nomination by a political party.

(f) "Vice president" means the vice president of the United States.

History: 2015 c 70 art 2 s 6



Section 208.42 — DESIGNATION OF STATE'S ELECTORS.

For each elector position in this state, a political party contesting the position, or an unaffiliated presidential candidate, shall submit to the secretary of state the names of two qualified individuals. One of the individuals must be designated "elector nominee" and the other "alternate elector nominee."

Except as otherwise provided in sections 208.44 to 208.47, this state's electors are the winning elector nominees under the laws of this state.

History: 2015 c 70 art 2 s 7



Section 208.43 — PLEDGE.

Each elector nominee and alternate elector nominee of a political party shall execute the following pledge: "If selected for the position of elector, I agree to serve and to mark my ballots for president and vice president for the nominees for those offices of the party that nominated me." Each elector nominee and alternate elector nominee of an unaffiliated presidential candidate shall execute the following pledge: "If selected for the position of elector as a nominee of an unaffiliated presidential candidate, I agree to serve and to mark my ballots for that candidate and for that candidate's vice-presidential running mate." The executed pledges must accompany the submission of the corresponding names to the secretary of state.

History: 2015 c 70 art 2 s 8



Section 208.44 — CERTIFICATION OF ELECTORS.

In submitting this state's certificate of ascertainment as required by United States Code, title 3, section 6, the governor shall certify this state's electors and state in the certificate that:

(1) the electors will serve as electors unless a vacancy occurs in the office of elector before the end of the meeting at which elector votes are cast, in which case a substitute elector will fill the vacancy; and

(2) if a substitute elector is appointed to fill a vacancy, the governor will submit an amended certificate of ascertainment stating the names on the final list of this state's electors.

History: 2015 c 70 art 2 s 9



Section 208.45 — PRESIDING OFFICER; ELECTOR VACANCY.

(a) The secretary of state shall preside at the meeting of electors described in section 208.06.

(b) The position of an elector not present to vote is vacant. The secretary of state shall appoint an individual as a substitute elector to fill a vacancy as follows:

(1) if the alternate elector is present to vote, by appointing the alternate elector for the vacant position;

(2) if the alternate elector for the vacant position is not present to vote, by appointing an elector chosen by lot from among the alternate electors present to vote who were nominated by the same political party or unaffiliated presidential candidate;

(3) if the number of alternate electors present to vote is insufficient to fill any vacant position pursuant to clauses (1) and (2), by appointing any immediately available individual who is qualified to serve as an elector and chosen through nomination by a plurality vote of the remaining electors, including nomination and vote by a single elector if only one remains;

(4) if there is a tie between at least two nominees for substitute elector in a vote conducted under clause (3), by appointing an elector chosen by lot from among those nominees; or

(5) if all elector positions are vacant and cannot be filled pursuant to clauses (1) to (4), by appointing a single presidential elector, with remaining vacant positions to be filled under clause (3) and, if necessary, clause (4).

(c) To qualify as a substitute elector under paragraph (b), an individual who has not executed the pledge required under section 208.43 shall execute the following pledge: "I agree to serve and to mark my ballots for president and vice president consistent with the pledge of the individual to whose elector position I have succeeded."

History: 2015 c 70 art 2 s 10



Section 208.46 — ELECTOR VOTING.

(a) At the time designated for elector voting in section 208.06, and after all vacant positions have been filled under section 208.45, the secretary of state shall provide each elector with a presidential and a vice-presidential ballot. The elector shall mark the elector's presidential and vice-presidential ballots with the elector's votes for the offices of president and vice president, respectively, along with the elector's signature and the elector's legibly printed name.

(b) Except as otherwise provided by law of this state other than this chapter, each elector shall present both completed ballots to the secretary of state, who shall examine the ballots and accept as cast all ballots of electors whose votes are consistent with their pledges executed under section 208.43 or 208.45, paragraph (c). Except as otherwise provided by law of this state other than this chapter, the secretary of state may not accept and may not count either an elector's presidential or vice-presidential ballot if the elector has not marked both ballots or has marked a ballot in violation of the elector's pledge.

(c) An elector who refuses to present a ballot, presents an unmarked ballot, or presents a ballot marked in violation of the elector's pledge executed under section 208.43 or 208.45, paragraph (c), vacates the office of elector, creating a vacant position to be filled under section 208.45.

(d) The secretary of state shall distribute ballots to and collect ballots from a substitute elector and repeat the process under this section of examining ballots, declaring and filling vacant positions as required, and recording appropriately completed ballots from the substituted electors, until all of this state's electoral votes have been cast and recorded.

History: 2015 c 70 art 2 s 11



Section 208.47 — ELECTOR REPLACEMENT; ASSOCIATED CERTIFICATES.

(a) After the vote of this state's electors is completed, if the final list of electors differs from any list that the governor previously included on a certificate of ascertainment prepared and transmitted under United States Code, title 3, section 6, the secretary of state immediately shall prepare an amended certificate of ascertainment and transmit it to the governor for the governor's signature.

(b) The governor immediately shall deliver the signed amended certificate of ascertainment to the secretary of state and a signed duplicate original of the amended certificate of ascertainment to all individuals entitled to receive this state's certificate of ascertainment, indicating that the amended certificate of ascertainment is to be substituted for the certificate of ascertainment previously submitted.

(c) The secretary of state shall prepare a certificate of vote. The electors on the final list shall sign the certificate. The secretary of state shall process and transmit the signed certificate with the amended certificate of ascertainment under United States Code, title 3, sections 9, 10, and 11.

History: 2015 c 70 art 2 s 12



Section 208.48 — UNIFORMITY OF APPLICATION AND CONSTRUCTION.

In applying and construing sections 208.40 to 208.48, consideration must be given to the need to promote uniformity of the law with respect to their subject matter among states that enact the Uniform Faithful Presidential Electors Act or similar law.

History: 2015 c 70 art 2 s 13






Chapter 209 — ELECTION CONTESTS

Section 209.01 — DEFINITIONS.

Subdivision 1. In general. The definitions in chapter 200 apply to this chapter.

Subd. 2. Statewide office. For purposes of this chapter, "statewide office" means the office of governor, lieutenant governor, attorney general, state auditor, secretary of state, chief justice or associate justice of the Supreme Court, judge of the Court of Appeals, United States senator, or presidential elector or alternate.

History: 1959 c 675 art 10 s 1; 1986 c 408 s 1; 2003 c 112 art 2 s 50; 2015 c 70 art 2 s 14



Section 209.02 — CONTESTANT; GROUNDS.

Subdivision 1. General. Any eligible voter, including a candidate, may contest in the manner provided in this chapter: (1) the nomination or election of any person for whom the voter had the right to vote if that person is declared nominated or elected to the senate or the house of representatives of the United States, or to a statewide, county, legislative, municipal, school, or district court office; or (2) the declared result of a constitutional amendment or other question voted upon at an election. The contest may be brought over an irregularity in the conduct of an election or canvass of votes, over the question of who received the largest number of votes legally cast, over the number of votes legally cast in favor of or against a question, or on the grounds of deliberate, serious, and material violations of the Minnesota Election Law.

Subd. 2. [Repealed, 1986 c 408 s 13]

Subd. 3. [Repealed, 1986 c 408 s 13]

Subd. 4. [Repealed, 1986 c 408 s 13]

Subd. 4a. [Repealed, 1986 c 408 s 13]

Subd. 5. [Repealed, 1986 c 408 s 13]

Subd. 6. [Repealed, 1986 c 408 s 13]

Subd. 7. [Repealed, 1986 c 408 s 13]

Subd. 8. [Repealed, 1986 c 408 s 13]

History: 1959 c 675 art 10 s 2; 1961 c 607 s 1; 1963 c 682 s 1; 1965 c 81 s 4-6; 1971 c 733 s 3,4; 1974 c 312 s 1; 1978 c 674 s 60; 1981 c 29 art 7 s 38; 1983 c 303 s 23; 1986 c 408 s 2; 1987 c 266 art 1 s 64; 1990 c 453 s 18



Section 209.021 — NOTICE OF CONTEST.

Subdivision 1. Manner; time; contents. Service of a notice of contest must be made in the same manner as the service of summons in civil actions. The notice of contest must specify the grounds on which the contest will be made. The contestant shall serve notice of the contest on the parties enumerated in this section. Except as provided in section 204D.27, notice must be served and filed within five days after the canvass is completed in the case of a primary or special primary or within seven days after the canvass is completed in the case of a special or general election. If a contest is based on a deliberate, serious, and material violation of the election laws that was discovered from the statements of receipts and disbursements required to be filed by candidates and committees, the action may be commenced and the notice served and filed within ten days after the filing of the statements in the case of a general or special election or within five days after the filing of the statements in the case of a primary or special primary. If a notice of contest questions only which party received the highest number of votes legally cast at the election, a contestee who loses may serve and file a notice of contest on any other ground during the three days following expiration of the time for appealing the decision on the vote count.

Subd. 2. Notice filed with court. If the contest relates to a nomination or election for statewide office, the contestant shall file the notice of contest with the court administrator of District Court in Ramsey County. For contests relating to any other office, the contestant shall file the notice of contest with the court administrator of district court in the county where the contestee resides.

If the contest relates to a constitutional amendment, the contestant shall file the notice of contest with the court administrator of District Court in Ramsey County. If the contest relates to any other question, the contestant shall file the notice of contest with the court administrator of district court for the county or any one of the counties where the question appeared on the ballot.

Subd. 3. Notice served on parties. In all contests relating to the nomination or election of a candidate, the notice of contest must be served on the candidate who is the contestee, a copy of the notice must be sent to the contestee's last known address by certified mail, and a copy must be furnished to the official authorized to issue the certificate of election. If personal or substituted service on the contestee cannot be made, an affidavit of the attempt by the person attempting to make service and the affidavit of the person who sent a copy of the notice to the contestee by certified mail is sufficient to confer jurisdiction upon the court to decide the contest.

If the contest relates to a constitutional amendment, notice of contest must be served on the secretary of state, who is the contestee. If a contest relates to a question voted on within only one county, school district, or municipality, a copy of the notice of contest must be served on the county auditor, clerk of the school district, or municipal clerk, respectively, who is the contestee. If the contest is upon the question of consolidation or reorganization of a school district, a copy of the notice of contest must be served on the county auditor authorized by law to issue the order.

History: 1986 c 408 s 3; 1Sp1986 c 3 art 1 s 82; 1987 c 175 s 16; 1987 c 266 art 1 s 65; 1989 c 291 art 1 s 29; 1990 c 453 s 19; 2015 c 70 art 1 s 52,53; 2016 c 161 art 1 s 19



Section 209.03 — CONTESTEE'S ANSWER.

Subdivision 1. Contest of vote count. If a notice of contest questions only which of the parties to the contest received the highest number of votes legally cast at the election or the number of votes legally cast in favor of or against a question, the contestee need not file an answer, unless the contestee desires to raise issues not specified in the notice of contest.

Subd. 2. Other contests. For all other election contests the contestee's answer to the notice of contest must be filed and served on the contestant. The answer must so far as practicable conform to the rules for pleading in civil actions. If the contest relates to a primary or special primary, service of the answer must be made within the time fixed by the court, but no more than five days after service of the notice of contest. If the contest relates to a general or special election, service of the answer must be made within seven days after service of the notice of contest. The contestee's answer must be served in the same manner as the answer in a civil action or in the manner the court may order. Any other notices must be served in the manner and within the times the court may order.

History: 1961 c 607 s 2; 1965 c 81 s 7; 1971 c 733 s 5; 1981 c 29 art 7 s 38; 1986 c 408 s 4; 1990 c 453 s 20



Section 209.045 — VENUE FOR STATEWIDE CONTESTS.

If a notice of contest is filed in the District Court of Ramsey County regarding a statewide office or constitutional amendment or other question voted on statewide, the court administrator of district court, within three days of receipt of the notice of contest, shall submit one copy of it and of the answer, if any, to the chief justice of the Supreme Court by certified mail. The case must be heard and determined in Ramsey County by three judges assigned by the chief justice of the Supreme Court. If there is a division of opinion, the majority opinion prevails.

History: 1986 c 408 s 5; 1Sp1986 c 3 art 1 s 82



Section 209.05 — GUARDING THE BALLOTS.

In any election, upon demand made of the custodian of the ballots and upon notice to the candidate's opponent, a candidate may keep a continuous visual guard over the ballots until the expiration of the time for instituting contests. In case of a contest, the contestant or contestee may keep a visual guard over the ballots. The guard may be maintained either by the candidate, contestant, or contestee, or by their duly authorized agents, not exceeding two at a time for each party to the contest. If a candidate, contestant, or contestee seeks to guard the ballots, the custodian of the ballots shall appoint some suitable person to guard the ballots so they are not in the sole custody of the candidate, contestant, contestee, or their agents.

History: 1959 c 675 art 10 s 3; 1961 c 607 s 4; 1986 c 408 s 6



Section 209.06 — INSPECTION OF BALLOTS.

Subdivision 1. Appointment of inspectors. After a contest has been instituted, either party may have the ballots inspected before preparing for trial. The party requesting an inspection shall file with the district court where the contest is brought a verified petition, stating that the case cannot properly be prepared for trial without an inspection of the ballots and designating the precincts in which an inspection is desired. A judge of the court in which the contest is pending shall then appoint as many sets of three inspectors for a contest of any office or question as are needed to count and inspect the ballots expeditiously. One inspector must be selected by each of the parties to the contest and a third must be chosen by those two inspectors. If either party neglects or refuses to name an inspector, the judge shall appoint the inspector. The compensation of inspectors is the same as for referees, unless otherwise stipulated.

Subd. 2. Bond, taxing of costs. The party applying for the inspection shall file with the court administrator of district court a bond in the sum of $250 if the contest is in a single county. In other cases the bond shall be in a sum set by the court with sureties approved by the court, and conditioned that the party seeking inspection will pay the administrative costs and expenses of the inspection if that party loses the contest.

Subd. 3. Report of inspectors. An inspection must be made in the office and in the presence of the legal custodian of the ballots. The inspectors shall recanvass the votes cast for the parties to the contest or the question in issue in accordance with the rules for counting ballots in the Minnesota Election Law. They shall make a written report of the inspection indicating the number of votes cast for each candidate or each side of the question in each precinct where the ballots were inspected and indicating any disputed ballots upon which the inspectors cannot agree.

History: 1959 c 675 art 10 s 9; 1961 c 607 s 5; 1986 c 408 s 7; 1Sp1986 c 3 art 1 s 82



Section 209.065 — PLEADINGS; PROCEDURE.

The notice of contest and any answer are the pleadings in the case and may be amended in the discretion of the court. The contest proceedings must be brought on for trial by either the contestant or contestee as soon as practicable within 20 days after the filing of the notice of contest. The court shall proceed in the manner provided for the trial of civil actions so far as practicable.

History: 1986 c 408 s 8



Section 209.07 — RESULTS OF CONTEST.

Subdivision 1. Generally. If a nomination is contested, the court shall decide which candidate, if any, was nominated and is entitled to be named in print on the official ballots. When the court decides an election contest for any office other than state senator or state representative, and the time for appeal has expired or, in case of an appeal, if the contestant succeeds in the contest, the court may invalidate and revoke any election certificate which has been issued to the contestee. If the contest involved an error in the counting of ballots, the official authorized to issue the certificate of election shall issue the certificate to the person entitled to it, but if a contestant succeeds in a contest where there is no question as to which of the candidates received the highest number of votes cast at the election, the contestant is not, by reason of the disqualification of the contestee, entitled to the certificate of election.

Subd. 2. Defective ballots. In a contested election, if the court decides that a serious and material defect in the ballots used changed the outcome of the election for the contested office, the election must be declared invalid for that office.

Subd. 3. Costs of contest. If the contestee succeeds, costs of the contest must be paid by the contestant. If the contestant succeeds, costs of the contest must be paid by the contestee; except that if the contestee loses because of an error in the counting of ballots or canvass of the returns or because of any other irregularity in the election procedure, costs must be paid, in the discretion of the judge, by the election jurisdictions responsible for errors which resulted in the reversal of the prior results of the election.

Subd. 4. School district board election; surety bond requirements. If an election approving the issuance of bonds by a school district is contested, the contestant shall file in the district court a surety bond of at least $5,000 or a greater amount determined necessary by the court to provide security for costs of the contest to the school district, including any additional costs that may be incurred by the school district if the bond issue is delayed. The court may waive the requirements of this subdivision to the extent it finds that there is a reasonable likelihood that the contestant will prevail and that filing the bond would impose an undue hardship. If the surety bond is not filed within the time allowed by the court, the contest shall be dismissed with prejudice.

History: 1961 c 607 s 6; 1971 c 733 s 6; 1986 c 408 s 9; 1986 c 444; 1999 c 241 art 9 s 45



Section 209.09 — APPEALS.

Subdivision 1. Most contests. If the decision of the district court in any contest under this chapter is appealed, the appellant shall file in the district court a bond of $500 for the payment of all costs incurred by the respondent if appellant fails on the appeal. Except for a statewide contest or a state legislative contest, the notice of appeal must be served and filed in the court of appeals in the case of a general or special election no later than ten days and, in the case of a primary or special primary, no later than five days after the entry of the district court's decision in the contest. The record on appeal must be made, certified, and filed in the Court of Appeals within 15 days after service of notice of appeal. The appeal may be brought on for hearing in the court at any time, upon notice from either party, as the court determines; and may be heard and determined summarily by the court.

Subd. 2. Statewide offices and questions. Section 209.10, subdivision 4, applies to a contest regarding a statewide office or a constitutional amendment. A copy of the Supreme Court's decision must be forwarded to the contestant and the contestee.

History: 1959 c 675 art 10 s 10; 1961 c 607 s 7; 1971 c 733 s 7; 1981 c 29 art 7 s 38; 1983 c 247 s 91; 1986 c 408 s 10; 1986 c 444; 1987 c 200 s 1; 1990 c 453 s 21; 2015 c 70 art 1 s 54



Section 209.10 — STATE LEGISLATIVE OFFICE.

Subdivision 1. Notice in legislative contest. In a legislative contest, the court administrator of district court, within three days of receipt of the notice of contest, shall submit one copy of it to the chief justice of the Supreme Court by certified mail. The court administrator shall also submit one copy of the answer, if any, to the chief justice by certified mail within three days of receipt.

Subd. 2. Judge selection. In cases where an unfair campaign practice is alleged, within five days of receipt of a notice of contest, the chief justice shall submit to the parties a list of all the district judges in the state, except those involved in a trial that would interfere with serving as a judge in the election contest and those whose health precludes serving as judge in the election contest. Within two days after receiving the list of judges the parties shall meet together and, by alternating strikes they shall remove the names of all judges until only one remains. If no unfair campaign practice is alleged, the parties shall follow the same procedure using only the names of judges of the judicial district or districts covering the area served by the contested office. If the contestant does not proceed within the time provided for in this section, the action must be dismissed and the judge shall transmit a copy of the order for dismissal to the chief clerk of the house of representatives or the secretary of the senate, as appropriate.

Subd. 3. Duties of court. Within 15 days after notice of contest has been filed, the judge shall convene the proceeding at an appropriate place within the county, or, if the district includes all or portions of more than one county, a county within the legislative district, and hear testimony of the parties under the ordinary rules of evidence for civil actions. The judge shall decide the contest, issue appropriate orders, and make written findings of fact and conclusions of law. Unless the matter is appealed to the Supreme Court, the judge, by the first day of the legislative session, shall transmit the findings, conclusions, orders, and records of the proceeding to the chief clerk of the house of representatives or the secretary of the senate, as appropriate.

Subd. 4. Appeal. The judge's decision may be appealed to the Supreme Court no later than ten days after its entry in the case of a general election contest or five days after its entry in the case of a primary contest. The record on appeal must be made, certified, and filed in the Supreme Court within 15 days after service of notice of appeal. The appellant shall file in the district court a bond of $500 for the payment of respondent's costs if appellant fails on appeal. The appeal from an election contest relating to the office of state senator or representative takes precedence over all other matters before the Supreme Court. A copy of the decision must be forwarded to the chief clerk of the house of representatives or the secretary of the senate, as appropriate.

Subd. 5. Legislative hearing, procedure. In hearing a contest, the house of representatives or senate shall proceed as follows:

(a) At the time appointed, the parties shall be called and, if they appear, their appearance shall be recorded.

(b) If the presiding officer is a party, a speaker pro tem must be elected to preside.

(c) The contestant shall submit evidence first, followed by the contestee, and the contestant shall open the argument and close the argument after the contestee has been heard.

(d) The vote upon the contest must be viva voce, any member may offer reasons for an intended vote, and a majority of the votes given decides the issue. No party to the contest may vote upon any question relating thereto.

(e) The clerk or secretary shall enter the proceedings in the journal.

Subd. 6. Not a limitation. This chapter does not limit the constitutional power of the house of representatives and the senate to judge the election returns and eligibility of their own members.

History: 1959 c 675 art 10 s 7; 1961 c 564 s 6; 1961 c 607 s 8; 1971 c 733 s 8; 1986 c 408 s 11; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 209.12 — CONGRESSIONAL OFFICE.

When a contest relates to the office of senator or a member of the house of representatives of the United States, the only question to be decided by the court is which party to the contest received the highest number of votes legally cast at the election and is therefore entitled to receive the certificate of election. The judge trying the proceedings shall make findings of fact and conclusions of law upon that question. Evidence on any other points specified in the notice of contest, including but not limited to the question of the right of any person to nomination or office on the ground of deliberate, serious, and material violation of the provisions of the Minnesota Election Law, must be taken and preserved by the judge trying the contest, or by some person appointed by the judge for that purpose; but the judge shall make no findings or conclusion on those points.

After the time for appeal has expired, or in case of an appeal, after the final judicial determination of the contest, upon application of either party to the contest, the court administrator of the district court shall promptly certify and forward the files and records of the proceedings, with all the evidence taken, to the presiding officer of the Senate or the House of Representatives of the United States. The court administrator shall endorse on the transmittal envelope or container the name of the case and the name of the party in whose behalf the proceedings were held, and shall sign the endorsement.

History: 1963 c 682 s 2; 1986 c 408 s 12; 1986 c 444; 1Sp1986 c 3 art 1 s 82






Chapter 210 — PENAL PROVISIONS



Chapter 210A — FAIR CAMPAIGN PRACTICES



Chapter 211 — FAIR CAMPAIGN PRACTICES



Chapter 211A — CAMPAIGN FINANCIAL REPORTS

Section 211A.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in chapter 200 and this section apply to this chapter.

Subd. 2. Ballot question. "Ballot question" means a proposition placed on the ballot to be voted on by the voters of one or more political subdivisions but not by all the voters of the state.

Subd. 3. Candidate. "Candidate" means an individual who seeks nomination or election to a county, municipal, school district, or other political subdivision office. This definition does not include an individual seeking a judicial office. For purposes of sections 211A.01 to 211A.05 and 211A.07, "candidate" also includes a candidate for the United States Senate or House of Representatives.

Subd. 4. Committee. "Committee" means a corporation or association or persons acting together to influence the nomination, election, or defeat of a candidate or to promote or defeat a ballot question. Promoting or defeating a ballot question includes efforts to qualify or prevent a proposition from qualifying for placement on the ballot.

Subd. 5. Contribution. "Contribution" means anything of monetary value that is given or loaned to a candidate or committee for a political purpose. "Contribution" does not include a service provided without compensation by an individual.

Subd. 6. Disbursement. "Disbursement" means money, property, office, position, or any other thing of value that passes or is directly or indirectly conveyed, given, promised, paid, expended, pledged, contributed, or lent. "Disbursement" does not include payment by a county, municipality, school district, or other political subdivision for election-related expenditures required or authorized by law.

Subd. 7. Filing officer. "Filing officer" means the officer authorized by law to accept affidavits of candidacy or nominating petitions for an office or the officer authorized by law to place a ballot question on the ballot.

Subd. 8. Political purposes. An act is done for "political purposes" if it is of a nature, done with the intent, or done in a way to influence or tend to influence, directly or indirectly, voting at a primary or an election or if it is done because a person is about to vote, has voted, or has refrained from voting at a primary or an election.

History: 1988 c 578 art 2 s 1; 1990 c 453 s 22



Section 211A.02 — FINANCIAL REPORT.

Subdivision 1. When and where filed by committees. (a) A committee or a candidate who receives contributions or makes disbursements of more than $750 in a calendar year shall submit an initial report to the filing officer within 14 days after the candidate or committee receives or makes disbursements of more than $750 and shall continue to make the reports listed in paragraph (b) until a final report is filed.

(b) The committee or candidate must file a report by January 31 of each year following the year when the initial report was filed and in a year when the candidate's name or a ballot question appears on the ballot, the candidate or committee shall file a report:

(1) ten days before the primary or special primary;

(2) ten days before the general election or special election; and

(3) 30 days after a general or special election.

Subd. 2. Information required. The report to be filed by a candidate or committee must include:

(1) the name of the candidate or ballot question;

(2) the printed name, address, telephone number, signature, and e-mail address, if available, of the person responsible for filing the report;

(3) the total cash on hand designated to be used for political purposes;

(4) the total amount of contributions and disbursements for the period from the last previous report to five days before the current report is due;

(5) the amount, date, and purpose for each disbursement; and

(6) the name, address, and employer, or occupation if self-employed, of any individual or committee that during the year has made one or more contributions that in the aggregate exceed $100, and the amount and date of each contribution. The filing officer must restrict public access to the address of any individual who has made a contribution that exceeds $100 and who has filed with the filing officer a written statement signed by the individual that withholding the individual's address from the financial report is required for the safety of the individual or the individual's family.

Subd. 3. Municipal charter provisions and special laws saved. The provisions of this section requiring the filing of reports are in addition to the provisions of any municipal charter requiring the filing of reports in connection with a municipal primary, general election, special primary, or special election, but they do not replace special laws providing filing requirements for a municipality.

Subd. 4. Congressional candidates. Candidates for election to the United States House of Representatives or Senate and any political committees raising money and making disbursements exclusively on behalf of any one of those candidates may file copies of their financial disclosures required by federal law in lieu of the financial statement required by this section. A candidate or committee whose report is published on the Federal Election Commission Web site has complied with the filing requirements of this section.

Subd. 5. Electronic reporting. The reports required by this section may be filed electronically, subject to the approval of the filing officer.

Subd. 6. Online accessibility; reports. (a) The filing officer of a local government shall make all reports required to be filed with the local government under this section available on the local government's Web site, if the local government maintains a Web site. The filing officer must post the reports on the local government's Web site as soon as possible, but no later than 30 days after receipt of the report. The local government must make the reports available on the local government's Web site for four years from the date the report was posted to the Web site.

(b) The filing officer shall provide the Campaign Finance and Public Disclosure Board with the link to the section of the Web site where reports are made available pursuant to paragraph (a). The Campaign Finance and Public Disclosure Board shall publish on its Web site each link that a filing officer provides pursuant to this paragraph.

(c) This subdivision does not apply to a statutory or home rule charter city or town if the statutory or home rule charter city or town has fewer than 400 registered voters as of January 1 of the year in which the election is to be held.

History: 1988 c 578 art 2 s 2; 1989 c 291 art 1 s 30; 1Sp2001 c 10 art 18 s 39; 2004 c 293 art 2 s 43; 2006 c 242 s 38; 2008 c 244 art 1 s 22; 2010 c 327 s 25; 2014 c 265 s 1; 2014 c 309 s 24



Section 211A.03 — FINAL REPORT.

A candidate or committee may file a final report when all debts have been settled and all assets in excess of $100 in the aggregate are disposed of. The final report may be filed at any time and must include the kinds of information contained in the financial statements required by section 211A.02 for the period from the last previous report to the date of the final report.

History: 1988 c 578 art 2 s 3



Section 211A.04 — SECRETARY OF STATE'S DUTIES.

Subdivision 1. Report forms. The secretary of state shall prepare blanks for reports required by section 211A.02. Copies must be furnished through the county auditor or otherwise, as the secretary of state finds expedient, to a committee upon request or to a candidate upon filing for office.

Subd. 2. [Repealed, 1992 c 513 art 3 s 79]

History: 1988 c 578 art 2 s 4



Section 211A.05 — FAILURE TO FILE STATEMENT.

Subdivision 1. Penalty. A candidate who intentionally fails to file a report required by section 211A.02 or a certification required by this section is guilty of a misdemeanor. The treasurer of a committee formed to promote or defeat a ballot question who intentionally fails to file a report required by section 211A.02 or a certification required by this section is guilty of a misdemeanor. Each candidate or treasurer of a committee formed to promote or defeat a ballot question shall certify to the filing officer that all reports required by section 211A.02 have been submitted to the filing officer or that the candidate or committee has not received contributions or made disbursements exceeding $750 in the calendar year. The certification shall be submitted to the filing officer no later than seven days after the general or special election. The secretary of state shall prepare blanks for this certification. An officer who issues a certificate of election to a candidate who has not certified that all reports required by section 211A.02 have been filed is guilty of a misdemeanor.

Subd. 2. Notice of failure to file. If a candidate or committee has filed an initial report, but fails to file a subsequent report on the date it is due, the filing officer shall immediately notify the candidate or committee of the failure to file. If a report is not filed within ten days after the notification is mailed, the filing officer shall file a complaint under section 211B.32.

History: 1988 c 578 art 2 s 5; 1989 c 291 art 1 s 31; 2004 c 277 s 3; 2008 c 244 art 1 s 23; 2010 c 327 s 26



Section 211A.06 — FAILURE TO KEEP ACCOUNT; PENALTY.

A treasurer or other individual who receives money for a committee is guilty of a misdemeanor if the individual:

(1) fails to keep a correct account as required by law;

(2) mutilates, defaces, or destroys an account record; or

(3) in the case of a committee, refuses upon request to provide financial information to a candidate; and

(4) does any of these things with the intent to conceal receipts or disbursements, the purpose of receipts or disbursements, or the existence or amount of an unpaid debt or the identity of the person to whom it is owed.

History: 1988 c 578 art 2 s 6



Section 211A.07 — BILLS WHEN RENDERED AND PAID.

A person who has a bill, charge, or claim against a candidate's committee shall render it in writing to the committee within 60 days after the material or service is provided. A bill, charge, or claim that is not presented within 60 days after the material or service is provided must not be paid.

History: 1988 c 578 art 2 s 7



Section 211A.08 — PROSECUTION.

Subdivision 1. [Repealed, 2004 c 277 s 13]

Subd. 2. [Repealed, 2004 c 277 s 13]

Subd. 3. County attorney authority. A county attorney may prosecute any violation of this chapter.

History: 1986 c 444; 1988 c 578 art 2 s 8; 2004 c 277 s 4



Section 211A.09 — FORFEITURE OF NOMINATION OR OFFICE.

Subdivision 1. Forfeiture required. Except as provided in subdivision 2, if a candidate is convicted of violating a provision of this chapter or if an offense was committed by another individual with the knowledge, consent, or connivance of the candidate, the court, after entering the adjudication of guilty, shall enter a supplemental judgment declaring that the candidate has forfeited the nomination or office. If the court enters the supplemental judgment, it shall transmit to the filing officer a transcript of the supplemental judgment, the nomination or office becomes vacant, and the vacancy must be filled as provided by law.

Subd. 2. Circumstances where nomination or office not forfeited. In a trial for a violation of this chapter, the candidate's nomination or election is not void if the court finds that:

(1) an offense, though committed by the candidate or with the candidate's knowledge, consent, or connivance, was trivial; or

(2) an act or omission of a candidate arose from accidental miscalculation or other reasonable cause, but in any case not from a want of good faith, and that it would be unjust for the candidate to forfeit the nomination or election.

Neither of these findings is a defense to a conviction under this chapter.

History: 1988 c 578 art 2 s 9



Section 211A.10 — DISQUALIFIED INDIVIDUALS NOT TO HOLD VARIOUS POSITIONS.

A candidate whose election to office has been set aside for a violation of this chapter may not be appointed, during the period fixed by law as the term of the office, to fill a vacancy that may occur in the office. A candidate or other individual who is convicted of a violation of this chapter may not be appointed, during the period fixed by law as the term of the office with respect to which the election was held and the offense was committed, to fill a vacancy in the office. An appointment to an office made contrary to this section is void.

A candidate or other individual who is convicted of a violation of this chapter is not qualified, during the period fixed by law as the term of the office with respect to which the election was held and the offense was committed, to fill a vacancy in an office for which the legislature may establish qualifications under article XII, section 3, of the Minnesota Constitution.

History: 1988 c 578 art 2 s 10



Section 211A.11 — PENALTIES FOR VIOLATIONS.

A violation of this chapter for which no other penalty is provided is a misdemeanor.

History: 1988 c 578 art 2 s 11



Section 211A.12 — CONTRIBUTION LIMITS.

A candidate or a candidate's committee may not accept aggregate contributions made or delivered by an individual or committee in excess of $600 in an election year for the office sought and $250 in other years; except that a candidate or a candidate's committee for an office whose territory has a population over 100,000 may not accept aggregate contributions made or delivered by an individual or committee in excess of $1,000 in an election year for the office sought and $250 in other years.

The following deliveries are not subject to the bundling limitation in this section:

(1) delivery of contributions collected by a member of the candidate's committee, such as a block worker or a volunteer who hosts a fund-raising event, to the committee's treasurer; and

(2) a delivery made by an individual on behalf of the individual's spouse.

Notwithstanding sections 211A.02, subdivision 3, and 410.21, this section supersedes any home rule charter.

History: 1993 c 318 art 2 s 46; 1997 c 224 s 1; 2014 c 265 s 2



Section 211A.13 — PROHIBITED TRANSFERS.

A candidate for political subdivision office must not accept contributions from the principal campaign committee of a candidate as defined in section 10A.01, subdivision 34. A candidate for political subdivision office must not make contributions to a principal campaign committee, unless the contribution is made from the personal funds of the candidate for political subdivision office.

History: 1993 c 318 art 2 s 47; 2003 c 2 art 1 s 21



Section 211A.14 — CONTRIBUTIONS AND SOLICITATIONS DURING LEGISLATIVE SESSION.

A legislator or state constitutional officer who is a candidate for a county, city, or town office, the candidate's principal campaign committee, and any other political committee with the candidate's name or title may not solicit or accept a contribution from a political fund or registered lobbyist during a regular session of the legislature.

History: 1997 c 224 s 2






Chapter 211B — FAIR CAMPAIGN PRACTICES

Section 211B.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in chapter 200 and this section apply to this chapter.

Subd. 2. Campaign material. "Campaign material" means any literature, publication, or material that is disseminated for the purpose of influencing voting at a primary or other election, except for news items or editorial comments by the news media.

Subd. 3. Candidate. "Candidate" means an individual who seeks nomination or election to a federal, statewide, legislative, judicial, or local office including special districts, school districts, towns, home rule charter and statutory cities, and counties, except candidates for president and vice-president of the United States.

Subd. 4. Committee. "Committee" means two or more persons acting together or a corporation or association acting to influence the nomination, election, or defeat of a candidate or to promote or defeat a ballot question. Promoting or defeating a ballot question includes efforts to qualify or prevent a proposition from qualifying for placement on the ballot.

Subd. 5. Disbursement. "Disbursement" means an act through which money, property, office, or position or other thing of value is directly or indirectly promised, paid, spent, contributed, or lent, and any money, property, office, or position or other thing of value so promised or transferred.

Subd. 6. Political purposes. An act is done for "political purposes" when the act is intended or done to influence, directly or indirectly, voting at a primary or other election. This does not include news items or editorial comments published or broadcast by the news media.

History: 1988 c 578 art 3 s 1; 2004 c 293 art 3 s 1



Section 211B.02 — FALSE CLAIM OF SUPPORT.

A person or candidate may not knowingly make, directly or indirectly, a false claim stating or implying that a candidate or ballot question has the support or endorsement of a major political party or party unit or of an organization. A person or candidate may not state in written campaign material that the candidate or ballot question has the support or endorsement of an individual without first getting written permission from the individual to do so.

History: 1988 c 578 art 3 s 2



Section 211B.03 — USE OF THE TERM REELECT.

A person or candidate may not, in the event of redistricting, use the term "reelect" in a campaign for elective office unless the candidate is the incumbent of that office and the office represents any part of the new district.

History: 1988 c 578 art 3 s 3



Section 211B.04 — CAMPAIGN LITERATURE MUST INCLUDE DISCLAIMER.

(a) A person who participates in the preparation or dissemination of campaign material other than as provided in section 211B.05, subdivision 1, that does not prominently include the name and address of the person or committee causing the material to be prepared or disseminated in a disclaimer substantially in the form provided in paragraph (b) or (c) is guilty of a misdemeanor.

(b) Except in cases covered by paragraph (c), the required form of disclaimer is: "Prepared and paid for by the .......... committee, .........(address)" for material prepared and paid for by a principal campaign committee, or "Prepared and paid for by the .......... committee, .........(address)" for material prepared and paid for by a person or committee other than a principal campaign committee. If the material is produced and disseminated without cost, the words "paid for" may be omitted from the disclaimer.

(c) In the case of broadcast media, the required form of disclaimer is: "Paid for by the ............ committee." If the material is produced and broadcast without cost, the required form of the disclaimer is: "The ............ committee is responsible for the content of this message."

(d) This section does not apply to fund-raising tickets, business cards, personal letters, or similar items that are clearly being distributed by the candidate.

(e) This section does not apply to an individual or association that is not required to register or report under chapter 10A or 211A.

(f) This section does not apply to the following:

(1) bumper stickers, pins, buttons, pens, or similar small items on which the disclaimer cannot be conveniently printed;

(2) skywriting, wearing apparel, or other means of displaying an advertisement of such a nature that the inclusion of a disclaimer would be impracticable; and

(3) online banner ads and similar electronic communications that link directly to an online page that includes the disclaimer.

(g) This section does not modify or repeal section 211B.06.

History: 1988 c 578 art 3 s 4; 1991 c 227 s 24; 1998 c 376 s 2; 2004 c 293 art 3 s 2; 2010 c 397 s 15; 2015 c 73 s 22



Section 211B.045 — NONCOMMERCIAL SIGNS EXEMPTION.

All noncommercial signs of any size may be posted in any number beginning 46 days before the state primary in a state general election year until ten days following the state general election. Municipal ordinances may regulate the size and number of noncommercial signs at other times.

History: 1990 c 585 s 30; 2004 c 142 s 1; 2010 c 184 s 42; 2013 c 131 art 2 s 74



Section 211B.05 — PAID ADVERTISEMENTS IN NEWS.

Subdivision 1. Acceptance of paid advertisements. A newspaper, periodical, or magazine may not intentionally accept for insertion in the newspaper, magazine, or periodical a political advertisement unless the words "PAID ADVERTISEMENT," and the disclaimer required under section 211B.04 are included at the beginning or end of the advertisement. The disclaimer must be in a legible text size and font. A radio station, television station, or cable system may not accept for broadcast a political advertisement unless the words "PAID ADVERTISEMENT" are included at the beginning or end of the advertisement.

Subd. 2. Advertising rates. Rates charged for advertising to support or oppose a candidate or ballot question must be the same as the charges made for any other political candidate and may be no greater than charges made for any other comparable purpose or use according to the seller's rate schedule.

Subd. 3. Compensation prohibited, except for paid advertisement. An owner, publisher, editor, reporter, agent, broadcaster, or employee of a newspaper, periodical, magazine, radio or television broadcast station, or cable system may not directly or indirectly solicit, receive, or accept a payment, promise, or compensation, nor may a person pay or promise to pay or in any manner compensate an owner, publisher, editor, reporter, agent, broadcaster, or employee directly or indirectly for influencing or attempting to influence voting at an election or primary through printed material in the newspaper or periodical, or radio, television, or cable broadcast, except as a "PAID ADVERTISEMENT" as provided in this section.

Subd. 4. Unpaid material identification. Unpaid material published in a newspaper, magazine, or other publication that is: (1) in unique typeset or otherwise differentiated from other unpaid material, (2) designed to influence or attempt to influence the voting at any election or the passage or defeat of legislation, and (3) not placed on the editorial page must be clearly identified as an editorial opinion.

History: 1988 c 578 art 3 s 5; 2001 c 143 s 1



Section 211B.06 — FALSE POLITICAL AND CAMPAIGN MATERIAL.

Subdivision 1. Gross misdemeanor. (a) A person is guilty of a gross misdemeanor who intentionally participates in the preparation, dissemination, or broadcast of paid political advertising or campaign material with respect to the personal or political character or acts of a candidate, or with respect to the effect of a ballot question, that is designed or tends to elect, injure, promote, or defeat a candidate for nomination or election to a public office or to promote or defeat a ballot question, that is false, and that the person knows is false or communicates to others with reckless disregard of whether it is false.

(b) A person is guilty of a misdemeanor who intentionally participates in the drafting of a letter to the editor with respect to the personal or political character or acts of a candidate, or with respect to the effect of a ballot question, that is designed or tends to elect, injure, promote, or defeat any candidate for nomination or election to a public office or to promote or defeat a ballot question, that is false, and that the person knows is false or communicates to others with reckless disregard of whether it is false.

Subd. 2. Exception. Subdivision 1 does not apply to any person or organization whose sole act is, in the normal course of their business, the printing, manufacturing, or dissemination of the false information.

History: 1988 c 578 art 3 s 6; 1998 c 376 s 3

NOTE: See 281 Care Committee v. Arneson, 766 F.3d 774 (8th Cir. 2014) for discussion of constitutionality.



Section 211B.07 — UNDUE INFLUENCE ON VOTERS PROHIBITED.

A person may not directly or indirectly use or threaten force, coercion, violence, restraint, damage, harm, loss, including loss of employment or economic reprisal, undue influence, or temporal or spiritual injury against an individual to compel the individual to vote for or against a candidate or ballot question. Abduction, duress, or fraud may not be used to obstruct or prevent the free exercise of the right to vote of a voter at a primary or election, or compel a voter to vote at a primary or election. Violation of this section is a gross misdemeanor.

History: 1988 c 578 art 3 s 7



Section 211B.08 — SOLICITATION OF CONTRIBUTIONS PROHIBITED.

A religious, charitable, or educational organization may not request a candidate or committee to contribute to the organization, to subscribe for the support of a club or organization, to buy tickets to entertainment, or to pay for space in a publication. This section does not apply to:

(1) the solicitation of a business advertisement in periodicals in which the candidate was a regular contributor, before candidacy;

(2) ordinary business advertisements;

(3) regular payments to a religious, charitable, or educational organization, of which the candidate was a member, or to which the candidate was a contributor for more than six months before candidacy; or

(4) ordinary contributions at church services.

History: 1988 c 578 art 3 s 8

NOTE: This section was found unconstitutional in Minnesota Citizens Concerned for Life, Inc. v. Kelley, 427 F.3d 1106 (8th Cir. 2005).



Section 211B.09 — PROHIBITED PUBLIC EMPLOYEE ACTIVITIES.

An employee or official of the state or of a political subdivision may not use official authority or influence to compel a person to apply for membership in or become a member of a political organization, to pay or promise to pay a political contribution, or to take part in political activity. A political subdivision may not impose or enforce additional limitations on the political activities of its employees.

History: 1988 c 578 art 3 s 9



Section 211B.10 — INDUCING OR REFRAINING CANDIDACY; TIME OFF FOR PUBLIC OFFICE MEETINGS.

Subdivision 1. Inducing or refraining from candidacy. A person may not reward or promise to reward another in any manner to induce the person to be or refrain from or cease being a candidate. A person may not solicit or receive a payment, promise, or reward from another for this purpose.

Subd. 1a. Prohibited activities of a political party. A political party unit may not, through imposition or threatened imposition of any fine, sanction, or other penalty, attempt to coerce an individual who does not have the party unit's official endorsement as a means to prevent the individual from filing as a candidate for office.

Subd. 2. Time off for public office meetings. A person elected to a public office must be permitted time off from regular employment to attend meetings required by reason of the public office. The time off may be without pay, with pay, or made up with other hours, as agreed between the employee and employer. When an employee takes time off without pay, the employer shall make an effort to allow the employee to make up the time with other hours when the employee is available. No retaliatory action may be taken by the employer for absences to attend meetings necessitated by reason of the employee's public office.

History: 1988 c 578 art 3 s 10; 2012 c 250 s 3



Section 211B.11 — ELECTION DAY PROHIBITIONS.

Subdivision 1. Soliciting near polling places. A person may not display campaign material, post signs, ask, solicit, or in any manner try to induce or persuade a voter within a polling place or within 100 feet of the building in which a polling place is situated, or anywhere on the public property on which a polling place is situated, on primary or election day to vote for or refrain from voting for a candidate or ballot question. A person may not provide political badges, political buttons, or other political insignia to be worn at or about the polling place on the day of a primary or election. A political badge, political button, or other political insignia may not be worn at or about the polling place on primary or election day. This section applies to areas established by the county auditor or municipal clerk for absentee voting as provided in chapter 203B.

The secretary of state, county auditor, municipal clerk, or school district clerk may provide stickers which contain the words "I VOTED" and nothing more. Election judges may offer a sticker of this type to each voter who has signed the polling place roster or voter signature certificate.

Subd. 2. [Repealed, 1997 c 147 s 79]

Subd. 3. Transportation of voters to polling place; penalty. A person transporting a voter to or from the polling place may not ask, solicit, or in any manner try to induce or persuade a voter on primary or election day to vote or refrain from voting for a candidate or ballot question.

Subd. 4. Penalty. Violation of this section is a petty misdemeanor.

History: 1988 c 578 art 3 s 11; 1989 c 291 art 1 s 32; 1993 c 223 s 25; 2014 c 288 art 2 s 8



Section 211B.12 — LEGAL EXPENDITURES.

Use of money collected for political purposes is prohibited unless the use is reasonably related to the conduct of election campaigns, or is a noncampaign disbursement as defined in section 10A.01, subdivision 26. The following are permitted expenditures when made for political purposes:

(1) salaries, wages, and fees;

(2) communications, mailing, transportation, and travel;

(3) campaign advertising;

(4) printing;

(5) office and other space and necessary equipment, furnishings, and incidental supplies;

(6) charitable contributions of not more than $100 to any charity organized under section 501(c)(3) of the Internal Revenue Code annually, except that the amount contributed is not limited by this clause if the political committee, political fund, party unit, principal campaign committee, or campaign fund of a candidate for political subdivision office that made the contribution dissolves within one year after the contribution is made; and

(7) other expenses, not included in clauses (1) to (6), that are reasonably related to the conduct of election campaigns. In addition, expenditures made for the purpose of providing information to constituents, whether or not related to the conduct of an election, are permitted expenses. Money collected for political purposes and assets of a political committee or political fund may not be converted to personal use.

History: 1988 c 578 art 3 s 12; 1993 c 318 art 2 s 48; 2008 c 295 s 23; 2010 c 327 s 27; 2015 c 73 s 23



Section 211B.13 — BRIBERY, TREATING, AND SOLICITATION.

Subdivision 1. Bribery, advancing money, and treating prohibited. A person who willfully, directly or indirectly, advances, pays, gives, promises, or lends any money, food, liquor, clothing, entertainment, or other thing of monetary value, or who offers, promises, or endeavors to obtain any money, position, appointment, employment, or other valuable consideration, to or for a person, in order to induce a voter to refrain from voting, or to vote in a particular way, at an election, is guilty of a felony. This section does not prevent a candidate from stating publicly preference for or support of another candidate to be voted for at the same primary or election. Refreshments of food or nonalcoholic beverages having a value up to $5 consumed on the premises at a private gathering or public meeting are not prohibited under this section.

Subd. 2. Certain solicitations prohibited. A person may not knowingly solicit, receive, or accept any money, property, or other thing of monetary value, or a promise or pledge of these that is a disbursement prohibited by this section or section 211B.15.

History: 1988 c 578 art 3 s 13; 2005 c 156 art 6 s 63



Section 211B.14 — DIGEST OF LAWS.

The secretary of state, with the approval of the attorney general, shall prepare and print an easily understandable digest of this chapter and annotations of it. The digest may include other related laws and annotations at the discretion of the secretary of state.

The secretary of state shall distribute the digest to candidates and committees through the county auditor or otherwise as the secretary of state considers expedient. A copy of the digest and, if appropriate, a financial reporting form and a certification of filing form must be distributed to each candidate by the filing officer at the time that the candidate's affidavit of candidacy is filed.

History: 1988 c 578 art 3 s 14; 1993 c 223 s 26; 1997 c 147 s 73



Section 211B.15 — CORPORATE POLITICAL CONTRIBUTIONS.

Subdivision 1. Definitions. For purposes of this section, "corporation" means:

(1) a corporation organized for profit that does business in this state;

(2) a nonprofit corporation that carries out activities in this state; or

(3) a limited liability company formed under chapter 322B or 322C, or under similar laws of another state, that does business in this state.

Subd. 2. Prohibited contributions. (a) A corporation may not make a contribution or offer or agree to make a contribution directly or indirectly, of any money, property, free service of its officers, employees, or members, or thing of monetary value to a political party, organization, committee, or individual to promote or defeat the candidacy of an individual for nomination, election, or appointment to a political office.

(b) A political party, organization, committee, or individual may not accept a contribution or an offer or agreement to make a contribution that a corporation is prohibited from making under paragraph (a).

(c) For the purpose of this subdivision, "contribution" includes an expenditure to promote or defeat the election or nomination of a candidate to a political office that is made with the authorization or expressed or implied consent of, or in cooperation or in concert with, or at the request or suggestion of, a candidate or committee established to support or oppose a candidate but does not include an independent expenditure authorized by subdivision 3.

Subd. 3. Independent expenditures. A corporation may not make an expenditure or offer or agree to make an expenditure to promote or defeat the candidacy of an individual for nomination, election, or appointment to a political office, unless the expenditure is an independent expenditure. For the purpose of this subdivision, "independent expenditure" has the meaning given in section 10A.01, subdivision 18.

Subd. 4. Ballot question. A corporation may make contributions or expenditures to promote or defeat a ballot question, to qualify a question for placement on the ballot unless otherwise prohibited by law, or to express its views on issues of public concern. A corporation may not make a contribution to a candidate for nomination, election, or appointment to a political office or to a committee organized wholly or partly to promote or defeat a candidate.

Subd. 5. News media. This section does not prohibit publication or broadcasting of news items or editorial comments by the news media.

Subd. 6. Penalty for individuals. (a) An officer, manager, stockholder, member, agent, employee, attorney, or other representative of a corporation acting on behalf of the corporation who violates this section is subject to a civil penalty of up to ten times the amount of the violation, but in no case more than $10,000, imposed by the Campaign Finance and Public Disclosure Board under chapter 10A or imposed by the Office of Administrative Hearings under this chapter.

(b) Knowingly violating this section is a crime. An officer, manager, stockholder, member, agent, employee, attorney, or other representative of a corporation acting in behalf of the corporation who is convicted of knowingly violating this section may be fined not more than $20,000 or be imprisoned for not more than five years, or both.

Subd. 7. Penalty for corporations. (a) A corporation that violates this section is subject to a civil penalty of up to ten times the amount of the violation, but in no case more than $10,000, imposed by the Campaign Finance and Public Disclosure Board under chapter 10A or imposed by the Office of Administrative Hearings under this chapter.

(b) Knowingly violating this section is a crime. A corporation convicted of knowingly violating this section is subject to a fine not greater than $40,000. A convicted domestic corporation may be dissolved as well as fined. If a foreign or nonresident corporation is convicted, in addition to being fined, its right to do business in this state may be declared forfeited.

Subd. 7a. Application of penalties. No penalty may be imposed for a violation of this section that is subject to a civil penalty under section 10A.121.

Subd. 7b. Knowing violations. An individual or a corporation knowingly violates this section if, at the time of a transaction, the individual or the corporation knew:

(1) that the transaction causing the violation constituted a contribution under chapter 10A, 211A, or 383B; and

(2) that the contributor was a corporation subject to the prohibitions of subdivision 2.

Subd. 8. Permitted activity; political party. It is not a violation of this section for a political party, as defined in section 200.02, subdivision 7, to form a nonprofit corporation for the sole purpose of holding real property to be used exclusively as the party's headquarters.

Subd. 9. Media projects. It is not a violation of this section for a corporation to contribute to or conduct public media projects to encourage individuals to attend precinct caucuses, register, or vote if the projects are not controlled by or operated for the advantage of a candidate, political party, or committee.

Subd. 10. Meeting facilities. It is not a violation of this section for a corporation to provide meeting facilities to a committee, political party, or candidate on a nondiscriminatory and nonpreferential basis.

Subd. 11. Messages on premises. It is not a violation of this section for a corporation selling products or services to the public to post on its public premises messages that promote participation in precinct caucuses, voter registration, or elections if the messages are not controlled by or operated for the advantage of a candidate, political party, or committee.

Subd. 12. [Repealed, 2010 c 397 s 20]

Subd. 13. Aiding violation; penalty. An individual who aids, abets, or advises a violation of this section is guilty of a gross misdemeanor.

Subd. 14. Prosecutions; venue. Violations of this section may be prosecuted in the county where the payment or contribution was made, where services were rendered, or where money was paid or distributed.

Subd. 15. Nonprofit corporation exemption. The prohibitions in this section do not apply to a nonprofit corporation that:

(1) is not organized or operating for the principal purpose of conducting a business;

(2) has no shareholders or other persons affiliated so as to have a claim on its assets or earnings; and

(3) was not established by a business corporation or a labor union and has a policy not to accept significant contributions from those entities.

Subd. 16. Employee political fund solicitation. Any solicitation of political contributions by an employee must be in writing, informational and nonpartisan in nature, and not promotional for any particular candidate or group of candidates. The solicitation must consist only of a general request on behalf of an independent political committee (conduit fund) and must state that there is no minimum contribution, that a contribution or lack thereof will in no way impact the employee's employment, that the employee must direct the contribution to candidates of the employee's choice, and that any response by the employee shall remain confidential and shall not be directed to the employee's supervisors or managers. Questions from an employee regarding a solicitation may be answered orally or in writing consistent with the above requirements. Nothing in this subdivision authorizes a corporate donation of an employee's time prohibited under subdivision 2.

Subd. 17. Nonprofit corporation political activity. It is not a violation of this section for a nonprofit corporation to provide administrative assistance to one political committee or political fund that is associated with the nonprofit corporation and registered with the Campaign Finance and Public Disclosure Board under section 10A.14. Such assistance must be limited to accounting, clerical or legal services, bank charges, utilities, office space, and supplies. The records of the political committee or political fund may be kept on the premises of the nonprofit corporation.

The administrative assistance provided by the nonprofit corporation to the political committee or political fund is limited annually to the lesser of $5,000 or 7-1/2 percent of the expenditures of the political committee or political fund.

History: 1988 c 578 art 3 s 15; 1989 c 209 art 2 s 26; 1992 c 517 art 1 s 1-9; 1993 c 318 art 2 s 49; 1996 c 459 s 3,4; 1997 c 202 art 2 s 63; 2010 c 397 s 16-18; 2013 c 138 art 1 s 51-53; 2015 c 73 s 24; 2016 c 135 art 4 s 8



Section 211B.16 — PROSECUTION.

Subdivision 1. [Repealed, 2004 c 277 s 13]

Subd. 2. [Repealed, 2004 c 277 s 13]

Subd. 3. County attorney authority. A county attorney may prosecute any violation of this chapter.

History: 1988 c 578 art 3 s 16; 2004 c 277 s 5



Section 211B.17 — FORFEITURE OF NOMINATION OR OFFICE; CIRCUMSTANCES WHERE NOT FORFEITED.

Subdivision 1. Forfeiture of nomination or office. Except as provided in subdivision 2, if a candidate is found guilty of violating this chapter or an offense was committed by another individual with the knowledge, consent, or connivance of the candidate, the court, after entering the adjudication of guilty, shall enter a supplemental judgment declaring that the candidate has forfeited the nomination or office. If the court enters the supplemental judgment, it shall transmit to the filing officer a transcript of the supplemental judgment, the nomination or office becomes vacant, and the vacancy must be filled as provided by law.

Subd. 2. Circumstances where nomination or office not forfeited. In a trial for a violation of this chapter, the candidate's nomination or election is not void if the court finds that:

(1) an offense, though committed by the candidate or with the candidate's knowledge, consent, or connivance, was trivial; or

(2) an act or omission of a candidate arose from accidental miscalculation or other reasonable cause, but in any case not from a want of good faith;

and the court also finds that it would be unjust for a candidate to forfeit the nomination or election.

None of these findings is a defense to a conviction under this chapter.

History: 1988 c 578 art 3 s 17



Section 211B.18 — DISQUALIFIED CANDIDATE NOT TO HOLD VARIOUS POSITIONS.

A candidate whose election to office has been set aside for a violation of this chapter may not be appointed, during the period fixed by law as the term of the office, to fill a vacancy in that office. A candidate or other individual who is convicted of a violation of this chapter may not be appointed, during the period fixed by law as the term of the office with respect to which the election was held and the offense was committed, to fill a vacancy that may occur in the office. An appointment to an office made contrary to the provisions of this section is void.

A candidate or other individual who is convicted of a violation of this chapter is not qualified, during the period fixed by law as the term of the office with respect to which the election was held and the offense was committed, to fill a vacancy in an office for which the legislature may establish qualifications under article XII, section 3, of the Minnesota Constitution.

History: 1988 c 578 art 3 s 18



Section 211B.19 — PENALTIES FOR VIOLATION.

A violation of this chapter for which no other penalty is provided is a misdemeanor.

History: 1988 c 578 art 3 s 19



Section 211B.20 — DENIAL OF ACCESS BY POLITICAL CANDIDATES TO MULTIPLE UNIT DWELLINGS.

Subdivision 1. Prohibition. (a) It is unlawful for a person, either directly or indirectly, to deny access to an apartment house, dormitory, nursing home, manufactured home park, other multiple unit facility used as a residence, or an area in which two or more single-family dwellings are located on private roadways to a candidate who has:

(1) organized a campaign committee under applicable federal or state law;

(2) filed a financial report as required by section 211A.02; or

(3) filed an affidavit of candidacy for elected office.

A candidate granted access under this section must be allowed to be accompanied by campaign volunteers.

(b) Access to a facility or area is only required if it is located within the district or territory that will be represented by the office to which the candidate seeks election, and the candidate and any accompanying campaign volunteers seek access exclusively for the purpose of campaigning for a candidate or registering voters. The candidate must be seeking election to office at the next general or special election to be held for that office.

(c) A candidate and any accompanying campaign volunteers granted access under this section must be permitted to leave campaign materials for residents at their doors, except that the manager of a nursing home may direct that the campaign materials be left at a central location within the facility. The campaign materials must be left in an orderly manner.

(d) If a facility or area contains multiple buildings, a candidate and accompanying volunteers must be permitted to access more than one building on a single visit, but access is limited to only one building at a time. If multiple candidates are traveling together, each candidate and that candidate's accompanying volunteers is limited to one building at a time, but all of the candidates and accompanying volunteers traveling together must not be restricted to accessing the same building at the same time.

(e) A violation of this section is a petty misdemeanor.

Subd. 2. Exceptions. Subdivision 1 does not prohibit:

(1) denial of admittance into a particular apartment, room, manufactured home, or personal residential unit;

(2) requiring reasonable and proper identification as a necessary prerequisite to admission to a multiple unit dwelling;

(3) in the case of a nursing home or a registered housing with services establishment providing assisted living services meeting the requirements of section 144G.03, subdivision 2, denial of permission to visit certain persons for valid health reasons;

(4) limiting visits by candidates or volunteers accompanied by the candidate to a reasonable number of persons or reasonable hours;

(5) requiring a prior appointment to gain access to the facility; or

(6) denial of admittance to or expulsion from a multiple unit dwelling for good cause.

History: 1988 c 578 art 3 s 20; 2010 c 314 s 3



Section 211B.205 — PARTICIPATION IN PUBLIC PARADES.

If a public parade allows candidates, a candidate must be allowed to participate for a fee that is not greater than the amount that is charged to other units participating in the parade.

History: 1Sp2001 c 10 art 18 s 40



Section 211B.21 — APPLICABILITY.

Nothing in section 211B.17 or 211B.18 may be construed to limit the ability of each house of the legislature to act as judge of the election returns and eligibility of its own members.

History: 1988 c 578 art 3 s 21



Section 211B.31 — DEFINITION.

As used in sections 211B.32 to 211B.36, "office" means the Office of Administrative Hearings.

History: 2004 c 277 s 6



Section 211B.32 — COMPLAINTS OF UNFAIR CAMPAIGN PRACTICES.

Subdivision 1. Administrative remedy; exhaustion. (a) Except as provided in paragraph (b), a complaint alleging a violation of chapter 211A or 211B must be filed with the office. The complaint must be finally disposed of by the office before the alleged violation may be prosecuted by a county attorney.

(b) Complaints arising under those sections and related to those individuals and associations specified in section 10A.022, subdivision 3, must be filed with the Campaign Finance and Public Disclosure Board.

Subd. 2. Limitation on filing. The complaint must be filed with the office within one year after the occurrence of the act or failure to act that is the subject of the complaint, except that if the act or failure to act involves fraud, concealment, or misrepresentation that could not be discovered during that one-year period, the complaint may be filed with the office within one year after the fraud, concealment, or misrepresentation was discovered.

Subd. 3. Form of complaint. The complaint must be in writing, submitted under oath, and detail the factual basis for the claim that a violation of law has occurred. The office may prescribe the form of a complaint.

Subd. 4. Proof of claim. The burden of proving the allegations in the complaint is on the complainant. The standard of proof of a violation of section 211B.06, relating to false statements in paid political advertising or campaign material, is clear and convincing evidence. The standard of proof of any other violation of chapter 211A or 211B is a preponderance of the evidence.

Subd. 5. Filing fee; waiver; refund. (a) The complaint must be accompanied by a filing fee of $50, unless filed by a filing officer under section 211A.05, subdivision 2.

(b) The office may waive the payment of the filing fee, if the individual seeking a waiver of the fee files with the office an affidavit stating that the individual is financially unable to pay the fee.

(c) The office may refund the filing fee of a complainant who prevails on the merits.

Subd. 6. Service on respondent. Upon receipt of the filed complaint, the office must immediately notify the respondent and provide the respondent with a copy of the complaint by the most expeditious means available.

History: 2004 c 277 s 7; 2013 c 138 art 1 s 54; 2015 c 73 s 26



Section 211B.33 — PRIMA FACIE REVIEW.

Subdivision 1. Time for review. The chief administrative law judge must randomly assign an administrative law judge to review the complaint. Within one business day after the complaint was filed with the office, when practicable, but never longer than three business days, the administrative law judge must make a preliminary determination for its disposition.

Subd. 2. Recommendation. (a) If the administrative law judge determines that the complaint does not set forth a prima facie violation of chapter 211A or 211B, the administrative law judge must dismiss the complaint.

(b) If the administrative law judge determines that the complaint sets forth a prima facie violation of section 211B.06 and was filed within 60 days before the primary or special election or within 90 days before the general election to which the complaint relates, the administrative law judge must conduct an expedited probable cause hearing under section 211B.34.

(c) If the administrative law judge determines that the complaint sets forth a prima facie violation of a provision of chapter 211A or 211B, other than section 211B.06, and that the complaint was filed within 60 days before the primary or special election or within 90 days before the general election to which the complaint relates, the administrative law judge, on request of any party, must conduct an expedited probable cause hearing under section 211B.34.

(d) If the administrative law judge determines that the complaint sets forth a prima facie violation of chapter 211A or 211B, and was filed more than 60 days before the primary or special election or more than 90 days before the general election to which the complaint relates, the administrative law judge must schedule an evidentiary hearing under section 211B.35.

Subd. 3. Notice to parties. The office must notify all parties of the determination made under subdivision 2. If the complaint is scheduled for hearing, the notice must identify the time and place of the hearing and inform all parties that they may submit evidence, affidavits, documentation, and argument for consideration by the administrative law judge.

Subd. 4. Joinder and separation of complaints. The chief administrative law judge may direct that two or more complaints be joined for disposition if the chief administrative law judge determines that the allegations in each complaint are of the same or similar character, are based on the same act or failure to act, or are based on two or more acts or failures to act constituting parts of a common scheme or plan. If one complaint contains two or more allegations, the chief administrative law judge may separate the allegations, if they are not of the same or similar character, if they are not based on the same act or failure to act, or if they are not based on two or more acts or failures to act constituting parts of a common scheme or plan. If the chief administrative law judge separates the allegations in a complaint, the assigned administrative law judge or judges may make separate recommendations under subdivision 2 for each allegation.

History: 2004 c 277 s 8



Section 211B.34 — PROBABLE CAUSE HEARING.

Subdivision 1. Time for review. The assigned administrative law judge must hold a probable cause hearing on the complaint no later than three business days after receiving the assignment if an expedited hearing is required by section 211B.33, except that for good cause the administrative law judge may hold the hearing no later than seven days after receiving the assignment. If an expedited hearing is not required by section 211B.33, the administrative law judge must hold the hearing not later than 30 days after receiving the assignment.

Subd. 2. Disposition. At the probable cause hearing, the administrative law judge must make one of the following determinations:

(a) The complaint is frivolous, or there is no probable cause to believe that the violation of law alleged in the complaint has occurred. If the administrative law judge makes either determination, the administrative law judge must dismiss the complaint.

(b) There is probable cause to believe that the violation of law alleged in the complaint has occurred. If the administrative law judge so determines, the chief administrative law judge must schedule the complaint for an evidentiary hearing under section 211B.35.

Subd. 3. Reconsideration by chief administrative law judge. (a) If the administrative law judge dismisses the complaint, the administrative law judge shall provide to the complainant written notice of the right to seek reconsideration of the decision on the record by the chief administrative law judge.

(b) A petition for reconsideration must be filed within two business days after the dismissal. The chief administrative law judge must make a decision on the petition within three business days after receiving the petition. If the chief administrative law judge determines that the assigned administrative law judge made a clear error of law and grants the petition, within five business days after granting the petition, the chief administrative law judge shall schedule the complaint for an evidentiary hearing under section 211B.35.

History: 2004 c 277 s 9



Section 211B.35 — EVIDENTIARY HEARING BY PANEL.

Subdivision 1. Deadline for hearing. When required by section 211B.34, subdivision 2 or 3, the chief administrative law judge must assign the complaint to a panel of three administrative law judges for an evidentiary hearing. The hearing must be held within the following times:

(1) ten days after the complaint was assigned, if an expedited probable cause hearing was requested or required under section 211B.33;

(2) 30 days after the complaint was filed, if it was filed within 60 days before the primary or special election or within 90 days before the general election to which the complaint relates; or

(3) 90 days after the complaint was filed, if it was filed at any other time.

For good cause shown, the panel may extend the deadline set forth in clause (2) or (3) by 60 days.

Subd. 2. Disposition of complaint. The panel must determine whether the violation alleged in the complaint occurred and must make at least one of the following dispositions:

(a) The panel may dismiss the complaint.

(b) The panel may issue a reprimand.

(c) The panel may find that a statement made in a paid advertisement or campaign material violated section 211B.06.

(d) The panel may impose a civil penalty of up to $5,000 for any violation of chapter 211A or 211B.

(e) The panel may refer the complaint to the appropriate county attorney.

Subd. 3. Time for disposition. The panel must dispose of the complaint:

(1) within three days after the hearing record closes, if an expedited probable cause hearing was required by section 211B.33; and

(2) within 14 days after the hearing record closes, if an expedited probable cause hearing was not required by section 211B.33.

History: 2004 c 277 s 10



Section 211B.36 — PROCEDURES.

Subdivision 1. Evidence and argument. The administrative law judge or panel may consider any evidence and argument submitted until a hearing record is closed, including affidavits and documentation, or may continue a hearing to enable the parties to submit additional testimony.

Subd. 2. Withdrawal of complaint. At any time before an evidentiary hearing under section 211B.35 begins, a complainant may withdraw a complaint filed under section 211B.32. After the evidentiary hearing begins, a complaint filed under section 211B.32 may only be withdrawn with the permission of the panel.

Subd. 3. Costs. If the assigned administrative law judge or panel determines the complaint is frivolous, they may order the complainant to pay the respondent's reasonable attorney fees and to pay the costs of the office in the proceeding in which the complaint was dismissed.

Subd. 4. Hearings public. A hearing under section 211B.34 or 211B.35 may be conducted by conference telephone call or by interactive television. All hearings must be open to the public.

Subd. 5. Judicial review. A party aggrieved by a final decision on a complaint filed under section 211B.32 is entitled to judicial review of the decision as provided in sections 14.63 to 14.69; however, proceedings on a complaint filed under section 211B.32 are not a contested case within the meaning of chapter 14 and are not otherwise governed by chapter 14.

History: 2004 c 277 s 11



Section 211B.37 — COSTS ASSESSED.

Except as otherwise provided in section 211B.36, subdivision 3, the chief administrative law judge shall assess the cost of considering complaints filed under section 211B.32 as provided in this section. Costs of complaints relating to a statewide ballot question or an election for a statewide or legislative office must be paid from appropriations to the Office of Administrative Hearings for this purpose. Costs of complaints relating to any other ballot question or elective office must be paid from appropriations to the office for this purpose.

History: 2004 c 277 s 12; 2013 c 131 art 2 s 75; 2013 c 138 art 4 s 7; 2015 c 73 s 25; 2015 c 77 art 2 s 52






Chapter 211C — RECALL OF ELECTED STATE OFFICIALS

Section 211C.01 — DEFINITIONS.

Subdivision 1. Application. The definitions in this section and in chapter 200 apply to this chapter.

Subd. 2. Malfeasance. "Malfeasance" means the intentional commission of an unlawful or wrongful act by a state officer other than a judge in the performance of the officer's duties that is substantially outside the scope of the authority of the officer and that substantially infringes on the rights of any person or entity.

Subd. 3. Nonfeasance. "Nonfeasance" means the intentional, repeated failure of a state officer other than a judge to perform specific acts that are required duties of the officer.

Subd. 4. Serious crime. (a) "Serious crime" means a crime that is punished as a gross misdemeanor, as defined in section 609.02, and that involves assault, intentional injury or threat of injury to person or public safety, dishonesty, stalking, aggravated driving while intoxicated, coercion, obstruction of justice, or the sale or possession of controlled substances.

(b) "Serious crime" also means a crime that is punished as a misdemeanor, as defined in section 609.02, and that involves assault, intentional injury or threat of injury to person or public safety, dishonesty, coercion, obstruction of justice, or the sale or possession of controlled substances.

Subd. 5. State officer. "State officer" means an individual occupying an office subject to recall under the Minnesota Constitution, article VIII, section 6.

History: 1996 c 469 art 2 s 2



Section 211C.02 — GROUNDS.

The grounds for recall of a judge shall be established by the Supreme Court. A state officer other than a judge may be subject to recall for serious malfeasance or nonfeasance during the term of office in the performance of the duties of the office or conviction during the term of office for a serious crime.

History: 1996 c 469 art 2 s 3



Section 211C.03 — PETITION FOR RECALL; FORM AND CONTENT.

The secretary of state shall prescribe by rule the form required for a recall petition. Each page of the petition must contain the following information:

(1) the name and office held by the state officer who is the subject of the recall petition and, in the case of a representative, senator, or district judge, the district number in which the state officer serves;

(2) the specific grounds upon which the state officer is sought to be recalled and a concise, accurate, and complete synopsis of the specific facts that are alleged to warrant recall on those grounds;

(3) a statement that a recall election, if conducted, will be conducted at public expense;

(4) a statement that persons signing the petition:

(i) must be eligible voters residing within the district where the state officer serves or, in the case of a statewide officer, within the state;

(ii) must know the purpose and content of the petition; and

(iii) must sign of their own free will and may sign only once; and

(5) a space for the signature and signature date; printed first, middle, and last name; residence address, including municipality and county; and date of birth of each signer.

The secretary of state shall make available sample recall petition forms upon request.

History: 1996 c 469 art 2 s 4



Section 211C.04 — PROPOSED PETITION; SUBMITTAL.

A petition to recall a state officer may be proposed by 25 or more persons, who must be eligible to sign and shall sign the proposed petition for the recall of the officer. The persons submitting the petition must designate in writing no more than three individuals among them to represent all petitioners in matters relating to the recall. The proposed petition must be submitted to the secretary of state in the manner and form required by the secretary of state and be accompanied by a fee of $100. After the secretary of state issues a petition to recall a state officer under section 211C.06, the secretary of state may not accept a proposed petition to recall the same officer until either the earlier petition is dismissed by the secretary of state for a deficiency of signatures under section 211C.06, or the recall election brought about by the earlier petition results in the officer retaining the office. Upon receiving a proposed petition that satisfies the requirements of this section, the secretary of state shall immediately notify in writing the state officer named and forward the proposed petition to the clerk of the appellate courts for action under section 211C.05.

History: 1996 c 469 art 2 s 5



Section 211C.05 — SUPREME COURT REVIEW OF PROPOSED PETITION.

Subdivision 1. Assignment for hearing. Upon receiving a proposed petition from the secretary of state, the clerk of the appellate courts shall submit it immediately to the chief justice of the Supreme Court, or, if the chief justice is the subject of the proposed petition, to the most senior associate justice of the Supreme Court. The persons proposing the petition shall provide to the reviewing judge any materials supporting the petition. The officer who is named in the proposed petition may submit materials in opposition. The justice, or a designee if the justice has a conflict of interest or is unable to conduct the review in a timely manner, shall review the proposed petition to determine whether it alleges specific facts that, if proven, would constitute grounds for recall of the officer under the Minnesota Constitution, article VIII, section 6, and section 211C.02. If it does not, the justice shall immediately issue an order dismissing the petition and indicating the reason for dismissal. If the proposed petition does allege specific facts that, if proven, would constitute grounds for recall, the justice shall assign the case to a special master for a public hearing. The special master must be an active or retired judge. The justice shall complete the review under this section and dismiss the proposed petition or assign the case for hearing within ten days.

Subd. 2. Hearing; report. A public hearing on the allegations of a proposed petition must be held within 21 days after issuance of the order of the justice assigning the case to a special master. The special master shall report to the court within seven days after the end of the public hearing. In the report, the special master shall determine:

(1) whether the persons proposing the petition have shown by a preponderance of the evidence that the factual allegations supporting the petition are true; and

(2) if so, whether the persons proposing the petition have shown that the facts found to be true are sufficient grounds for issuing a recall petition.

If the special master determines that these standards have been met, the report must include a statement of the specific facts and grounds for the recall petition.

Subd. 3. Supreme Court; decision. The Supreme Court shall review the report of the special master and make a decision on the petition within 20 days. If the court decides that the standard expressed in subdivision 2 has not been met, the court shall dismiss the petition. If the court decides that the standard for decision expressed in subdivision 2 has been met, the court shall prescribe, by order to the secretary of state, the statement of the specific facts and grounds that must appear on the petition for recall issued under section 211C.06. If the court dismisses a petition under this section because the persons proposing the petition have acted in bad faith in violation of section 211C.09, the court may assess the persons proposing the petition for reasonable costs of conducting the proceeding.

History: 1996 c 469 art 2 s 6



Section 211C.06 — ISSUING, CIRCULATING, AND VERIFYING PETITION.

Upon receipt of the order from the Supreme Court, the secretary of state shall issue a recall petition. When the required number of signatures on the petition have been secured, the petition may be filed with the secretary of state. The petition must be filed within 90 days after the date of issuance. Upon the filing of the petition, the secretary of state shall verify the number and eligibility of signers in the manner provided by the secretary of state. If the secretary of state determines that a petition has been signed by a sufficient number of eligible voters, the secretary of state shall certify the petition and immediately notify in writing the governor, the petitioners, and the state officer named in the petition. If the petition is not signed by a sufficient number of eligible voters, the secretary of state shall dismiss the petition.

History: 1996 c 469 art 2 s 7



Section 211C.07 — GOVERNOR; WRIT OF ELECTION; ELECTION.

Within five days of receiving certification of a petition under section 211C.06, the governor shall issue a writ calling for a recall election, unless the election cannot be held before the deadline specified in the Minnesota Constitution, article VIII, section 6. A recall election must be conducted, and the results canvassed and returned, in the manner provided by law for the state general election.

History: 1996 c 469 art 2 s 8



Section 211C.071 — REMOVAL ELECTION FORM OF QUESTION.

The form of the question under this chapter must be:

"Shall ....... (Name) elected (appointed) to the office of ....... (title) be removed from that office?"

History: 2014 c 264 s 25



Section 211C.08 — ELECTION RESULT; REMOVAL FROM OFFICE.

If a majority of the votes cast in a recall election favor the removal of the state officer, upon certification of that result the state officer is removed from office and the office is vacant.

History: 1996 c 469 art 2 s 9



Section 211C.09 — RECALL PETITION; CORRUPT PRACTICES.

A person proposing a petition may not allege any material fact in support of the petition that the person knows is false or has alleged with reckless disregard of whether it is false. A person may not intentionally make any false entry on a petition or aid, abet, counsel, or procure another to do so. A person may not use threat, intimidation, coercion, or other corrupt means to interfere or attempt to interfere with the right of any eligible voter to sign or not to sign a recall petition of their own free will. A person may not, for any consideration, compensation, gift, reward, or thing of value or promise thereof, sign or not sign a recall petition.

The Supreme Court may dismiss a proposed petition for violation of this section. Notwithstanding section 645.241, the sole remedy for a violation of this section is dismissal of the petition by the Supreme Court.

History: 1996 c 469 art 2 s 10






Chapter 212 — ELECTIONS; TOWNS, VILLAGES, CERTAIN CITIES






Chapters 214 - 215 — EXAMINING AND LICENSING BOARDS

Chapter 214 — EXAMINING AND LICENSING BOARDS

Section 214.001 — POLICY AND REGULATION.

Subdivision 1. Policy. The legislature finds that the interests of the people of the state are served by the regulation of certain occupations. The legislature further finds: (1) that it is desirable for boards composed primarily of members of the occupations so regulated to be charged with formulating the policies and standards governing the occupation; (2) that economical and efficient administration of the regulation activities can be achieved through the provision of administrative services by departments of state government; and (3) that procedural fairness in the disciplining of persons regulated by the boards requires a separation of the investigative and prosecutorial functions from the board's judicial responsibility.

Subd. 2. Criteria for regulation. The legislature declares that no regulation shall be imposed upon any occupation unless required for the safety and well being of the citizens of the state. In evaluating whether an occupation shall be regulated, the following factors shall be considered:

(1) whether the unregulated practice of an occupation may harm or endanger the health, safety and welfare of citizens of the state and whether the potential for harm is recognizable and not remote;

(2) whether the practice of an occupation requires specialized skill or training and whether the public needs and will benefit by assurances of initial and continuing occupational ability;

(3) whether the citizens of this state are or may be effectively protected by other means; and

(4) whether the overall cost effectiveness and economic impact would be positive for citizens of the state.

Subd. 3. Regulation of new occupations. If the legislature finds after evaluation of the factors identified in subdivision 2 that it is necessary to regulate an occupation not heretofore credentialed or regulated, then regulation should be implemented consistent with the policy of this section, in modes in the following order:

(1) creation or extension of common law or statutory causes of civil action, and the creation or extension of criminal prohibitions;

(2) imposition of inspection requirements and the ability to enforce violations by injunctive relief in the courts;

(3) implementation of a system of registration whereby practitioners who will be the only persons permitted to use a designated title are listed on an official roster after having met predetermined qualifications; or

(4) implementation of a system of licensing whereby a practitioner must receive recognition by the state of having met predetermined qualifications, and persons not so licensed are prohibited from practicing.

Two or more of these modes may be simultaneously implemented if necessary and appropriate.

Subd. 4. Information from Council of Health Boards. The chair of a standing committee in either house of the legislature may request information from the Council of Health Boards on proposals relating to the regulation of health occupations.

History: 1976 c 222 s 1; 1984 c 654 art 5 s 9; 1986 c 444; 2001 c 161 s 37



Section 214.002 — EVIDENCE IN SUPPORT OF REGULATION.

Subdivision 1. Written report. Within 15 days of the introduction of a bill proposing new or expanded regulation of an occupation, the proponents of the new or expanded regulation shall submit a written report to the chair of the standing committee in each house of the legislature to which the bill was referred and to the Council of Health Boards setting out the information required by this section. If a committee chair requests that the report be submitted earlier, but no fewer than five days from introduction of the bill, the proponents shall comply with the request.

Subd. 2. Contents of report. A report in support of the regulation of a health-related or non-health-related occupation must address the following issues as specifically as possible:

(1) the harm to the public that is or could be posed by the unregulated practice of the occupation or by continued practice at its current degree of regulation;

(2) any reason why existing civil or criminal laws or procedures are inadequate to prevent or remedy any harm to the public;

(3) why the proposed level of regulation is being proposed and why, if there is a lesser degree of regulation, it was not selected;

(4) any associations, organizations, or other groups representing the occupation seeking regulation and the approximate number of members in each in Minnesota;

(5) the functions typically performed by members of this occupational group and whether they are identical or similar to those performed by another occupational group or groups;

(6) whether any specialized training, education, or experience is required to engage in the occupation and, if so, how current practitioners have acquired that training, education, or experience;

(7) whether the proposed regulation would change the way practitioners of the occupation acquire any necessary specialized training, education, or experience and, if so, why;

(8) whether any current practitioners of the occupation in Minnesota lack whatever specialized training, education, or experience might be required to engage in the occupation and, if so, how the proposed regulation would address that lack;

(9) whether new entrants into the occupation would be required to provide evidence of any necessary training, education, or experience, or to pass an examination, or both;

(10) whether current practitioners would be required to provide evidence of any necessary training, education, or experience, or to pass an examination, and, if not, why not; and

(11) the expected impact of the proposed regulation on the supply of practitioners of the occupation and on the cost of services or goods provided by the occupation.

Subd. 3. Additional contents; health-related occupations. In addition to the contents listed in subdivision 2, a report submitted by supporters of regulation of a health-related occupation must address the following issues as specifically as possible:

(1) typical work settings and conditions for practitioners of the occupation; and

(2) whether practitioners of the occupation work without supervision or are supervised and monitored by a regulated institution or by regulated health professionals.

History: 1999 c 144 s 1; 2001 c 161 s 38



Section 214.01 — DEFINITIONS.

Subdivision 1. Application. The words defined in this section for purposes of this chapter have the meanings given them unless the context clearly requires otherwise.

Subd. 1a. Council of Health Boards. "Council of Health Boards" means a collaborative body established by the health-related licensing boards.

Subd. 2. Health-related licensing board. "Health-related licensing board" means the Board of Examiners of Nursing Home Administrators established pursuant to section 144A.19, the Office of Unlicensed Complementary and Alternative Health Care Practice established pursuant to section 146A.02, the Board of Medical Practice created pursuant to section 147.01, the Board of Nursing created pursuant to section 148.181, the Board of Chiropractic Examiners established pursuant to section 148.02, the Board of Optometry established pursuant to section 148.52, the Board of Physical Therapy established pursuant to section 148.67, the Board of Psychology established pursuant to section 148.90, the Board of Social Work pursuant to section 148E.025, the Board of Marriage and Family Therapy pursuant to section 148B.30, the Board of Behavioral Health and Therapy established by section 148B.51, the Board of Dietetics and Nutrition Practice established under section 148.622, the Board of Dentistry established pursuant to section 150A.02, the Board of Pharmacy established pursuant to section 151.02, the Board of Podiatric Medicine established pursuant to section 153.02, and the Board of Veterinary Medicine established pursuant to section 156.01.

Subd. 3. Non-health-related licensing board. "Non-health-related licensing board" means the Board of Teaching established pursuant to section 122A.07, the Board of Barber Examiners established pursuant to section 154.001, the Board of Cosmetologist Examiners established pursuant to section 155A.20, the Board of Assessors established pursuant to section 270.41, the Board of Architecture, Engineering, Land Surveying, Landscape Architecture, Geoscience, and Interior Design established pursuant to section 326.04, the Private Detective and Protective Agent Licensing Board established pursuant to section 326.33, the Board of Accountancy established pursuant to section 326A.02, and the Peace Officer Standards and Training Board established pursuant to section 626.841.

History: 1973 c 638 s 63; 1974 c 406 s 82,83; 1975 c 136 s 46,47; 1975 c 271 s 6; 1976 c 173 s 54; 1976 c 222 s 27,203,204; 1977 c 433 s 14; 1978 c 674 s 20; 1981 c 357 s 68; 1987 c 108 s 15; 1987 c 347 art 1 s 20; 1987 c 384 art 2 s 50; 1989 c 209 art 1 s 21; 1991 c 106 s 6; 1992 c 464 art 2 s 2; 1992 c 507 s 22; 1Sp1993 c 1 art 3 s 15; 1994 c 465 art 2 s 15; 1994 c 613 s 15; 1995 c 164 s 32; 1995 c 206 s 1; 1997 c 7 art 1 s 90; 1998 c 397 art 11 s 3; 1999 c 245 art 9 s 63; 2000 c 460 s 62; 2001 c 109 art 2 s 3; 2001 c 161 s 39; 2002 c 379 art 1 s 53; 2003 c 118 s 19; 2005 c 27 s 9; 2005 c 147 art 1 s 64; art 5 s 23; 2007 c 140 art 12 s 6; 2009 c 78 art 6 s 19; 2012 c 187 art 3 s 11



Section 214.02 — PUBLIC MEMBER, DEFINED.

"Public member" means a person who is not, or never was, a member of the profession or occupation being licensed or regulated or the spouse of any such person, or a person who does not have or has never had, a material financial interest in either the providing of the professional service being licensed or regulated or an activity directly related to the profession or occupation being licensed or regulated.

History: 1973 c 638 s 61



Section 214.025 — COUNCIL OF HEALTH BOARDS.

The health-related licensing boards may establish a Council of Health Boards consisting of representatives of the health-related licensing boards and the Emergency Medical Services Regulatory Board. When reviewing legislation or legislative proposals relating to the regulation of health occupations, the council shall include the commissioner of health or a designee.

History: 2001 c 161 s 40



Section 214.03 — STANDARDIZED TESTS.

Subdivision 1. Standardized tests used. All state examining and licensing boards, other than the State Board of Law Examiners, the Lawyers Professional Responsibility Board, or any other board established by the Supreme Court to regulate the practice of law and judicial functions, shall use national standardized tests for the objective, nonpractical portion of any examination given to prospective licensees to the extent that such national standardized tests are appropriate, except when the subject matter of the examination relates to the application of Minnesota law to the profession or calling being licensed.

Subd. 2. Health-related boards; special account. An account is established in the special revenue fund where a health-related licensing board may deposit applicants' payments for national or regional standardized tests. Money in the account is appropriated to each board that has deposited money into the account, in an amount equal to the amount deposited by the board, to pay for the use of national or regional standardized tests.

History: 1973 c 638 s 62; 1974 c 406 s 81; 1998 c 407 art 2 s 93; 2004 c 228 art 1 s 34



Section 214.04 — SERVICES.

Subdivision 1. Services provided. The commissioner of education with respect to the Board of Teaching; the commissioner of public safety with respect to the Board of Private Detective and Protective Agent Services; the Board of Peace Officer Standards and Training; and the commissioner of revenue with respect to the Board of Assessors, shall provide suitable offices and other space, joint conference and hearing facilities, examination rooms, and the following administrative support services: purchasing service, accounting service, advisory personnel services, consulting services relating to evaluation procedures and techniques, data processing, duplicating, mailing services, automated printing of license renewals, and such other similar services of a housekeeping nature as are generally available to other agencies of state government. Investigative services shall be provided the boards by employees of the Office of Attorney General. The commissioner of health with respect to the health-related licensing boards shall provide mailing and office supply services and may provide other facilities and services listed in this subdivision at a central location upon request of the health-related licensing boards. The commissioner of commerce with respect to the remaining non-health-related licensing boards shall provide the above facilities and services at a central location for the remaining non-health-related licensing boards. The legal and investigative services for the boards shall be provided by employees of the attorney general assigned to the departments servicing the boards. Notwithstanding the foregoing, the attorney general shall not be precluded by this section from assigning other attorneys to service a board if necessary in order to insure competent and consistent legal representation. Persons providing legal and investigative services shall to the extent practicable provide the services on a regular basis to the same board or boards.

Subd. 2. Costs. The health-related licensing boards and the non-health-related licensing boards shall be required to provide compensation for the reasonable costs associated with providing the services and staff required by subdivisions 1 and 3. Transfers of funds to the account of the appropriate department as specified in subdivision 1 or the Office of Attorney General shall be made on the first day of each quarter of the biennium for services furnished during the preceding quarter, and all funds so transferred shall be deposited to the account of the appropriate department or office.

Subd. 2a. Performance of executive directors. The governor may request that a health-related licensing board or the Emergency Medical Services Regulatory Board review the performance of the board's executive director. Upon receipt of the request, the board must respond by establishing a performance improvement plan or taking disciplinary or other corrective action, including dismissal. The board shall include the governor's representative as a voting member of the board in the board's discussions and decisions regarding the governor's request. The board shall report to the governor on action taken by the board, including an explanation if no action is deemed necessary.

Subd. 3. Officers; staff. The executive director of each health-related board and the executive secretary of each non-health-related board shall be the chief administrative officer for the board but shall not be a member of the board. The executive director or executive secretary shall maintain the records of the board, account for all fees received by it, supervise and direct employees servicing the board, and perform other services as directed by the board. The executive directors, executive secretaries, and other employees of the following boards shall be hired by the board, and the executive directors or executive secretaries shall be in the unclassified civil service, except as provided in this subdivision:

(1) Dentistry;

(2) Medical Practice;

(3) Nursing;

(4) Pharmacy;

(5) Accountancy;

(6) Architecture, Engineering, Land Surveying, Landscape Architecture, Geoscience, and Interior Design;

(7) Barber Examiners;

(8) Cosmetologist Examiners;

(9) Teaching;

(10) Peace Officer Standards and Training;

(11) Social Work;

(12) Marriage and Family Therapy;

(13) Dietetics and Nutrition Practice;

(14) Licensed Professional Counseling; and

(15) Combative Sports Commission.

The executive directors or executive secretaries serving the boards are hired by those boards and are in the unclassified civil service, except for part-time executive directors or executive secretaries, who are not required to be in the unclassified service. Boards not requiring full-time executive directors or executive secretaries may employ them on a part-time basis. To the extent practicable, the sharing of part-time executive directors or executive secretaries by boards being serviced by the same department is encouraged. Persons providing services to those boards not listed in this subdivision, except executive directors or executive secretaries of the boards and employees of the attorney general, are classified civil service employees of the department servicing the board. To the extent practicable, the commissioner shall ensure that staff services are shared by the boards being serviced by the department. If necessary, a board may hire part-time, temporary employees to administer and grade examinations.

Subd. 4. Joint rulemaking. Two or more health-related licensing boards or two or more non-health-related licensing boards may hold joint rulemaking proceedings on proposed rules relating to similar subject matters.

History: 1973 c 638 s 64; 1975 c 136 s 48; 1975 c 271 s 6; 1976 c 222 s 2,27; 1977 c 444 s 13,14; 1982 c 595 s 1; 1983 c 269 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 247 s 25; 1986 c 444; 1986 c 464 s 2; 1987 c 347 art 1 s 21; 1987 c 404 s 156; 1988 c 667 s 27; 1989 c 282 art 2 s 54; 1990 c 571 s 40; 1991 c 106 s 6; 1991 c 292 art 2 s 67; 1992 c 507 s 22; 1Sp1993 c 1 art 9 s 67; 1994 c 613 s 16; 1995 c 206 s 2; 1Sp1995 c 3 art 16 s 13; 2003 c 118 s 20; 2003 c 130 s 12; 2004 c 279 art 11 s 6; 2005 c 136 art 8 s 3; 2007 c 140 art 12 s 7,8; 2008 c 300 s 9; 2009 c 78 art 6 s 20; 2010 c 382 s 44



Section 214.045 — COORDINATION WITH BOARD OF TEACHING.

The commissioner of health and the health-related licensing boards must coordinate with the Board of Teaching when modifying licensure requirements for regulated persons in order to have consistent regulatory requirements for personnel who perform services in schools.

History: 1999 c 245 art 4 s 7



Section 214.055 — FEES TO RECOVER EXPENDITURES.

A health-related licensing board that is created on or after September 1, 1995, must establish a fee structure which fully recovers its expenditures during a five-year period.

History: 1995 c 207 art 9 s 49



Section 214.06 — FEES; LICENSE RENEWALS.

Subdivision 1. Fees to recover expenditures. The commissioner of health as authorized by section 214.13 and all health-related licensing boards and non-health-related licensing boards shall propose or adjust any fee according to section 16A.1283. As provided in section 16A.1285, the fees shall be an amount sufficient so that the total fees collected by each board will be based on anticipated expenditures, including expenditures for the programs authorized by sections 214.10, 214.103, 214.11, 214.17 to 214.24, 214.28 to 214.37, and 214.40, except that a health-related licensing board may have anticipated expenditures in excess of anticipated revenues in a biennium by using accumulated surplus revenues from fees collected by that board in previous bienniums. A health-related licensing board may accumulate up to one year of operating funds, and then shall propose a fee reduction according to section 16A.1283. A health-related licensing board shall not spend more money than the amount appropriated by the legislature for a biennium. For members of an occupation registered after July 1, 1984, by the commissioner of health under the provisions of section 214.13, the fee established must include an amount necessary to recover, over a five-year period, the commissioner's direct expenditures for adoption of the rules providing for registration of members of the occupation. All fees received shall be deposited in the state treasury.

Subd. 1a. Health occupations licensing account. (a) Fees received by the commissioner of health or health-related licensing boards must be credited to the health occupations licensing account in the state government special revenue fund. The commissioner of management and budget shall ensure that the revenues and expenditures of each health-related licensing board are tracked separately in the health occupations licensing account.

(b) The fees collected must be used only by the boards identified in section 214.01, subdivision 2, and only for the purposes of the programs they administer. The legislature must not transfer money generated by these fees from the state government special revenue fund to the general fund. Surcharges collected by a health-related licensing board under section 16E.22 are not subject to this subdivision.

Subd. 1b. Health-related licensing boards; surcharges. When a health-related licensing board imposes a surcharge, the surcharge must not be incorporated as a fee increase, but must be made as a separate assessment to be paid by the individuals regulated by the board.

Subd. 2. License renewal. Notwithstanding any law to the contrary, each health-related and non-health-related licensing board shall promulgate rules providing for the renewal of licenses. The rules shall specify the period of time for which a license is valid, procedures and information required for renewal, and renewal fees to be set pursuant to subdivision 1.

Subd. 3. [Repealed, 1997 c 187 art 5 s 36]

History: 1973 c 638 s 67; 1974 c 406 s 85; 1976 c 222 s 3; 1977 c 305 s 45; 1977 c 444 s 15; 1980 c 614 s 100; 1981 c 357 s 69; 1983 c 301 s 165; 1984 c 654 art 5 s 10; 1Sp1985 c 9 art 2 s 24; 1987 c 370 art 1 s 1; 1989 c 282 art 3 s 32; 1989 c 335 art 4 s 66; 1Sp1993 c 1 art 9 s 68,69; 1994 c 556 s 1; 2005 c 147 art 9 s 5,6; 2009 c 101 art 2 s 109; 2012 c 278 art 2 s 21-23



Section 214.07 — REPORTS.

Subdivision 1. Non-health-related board reports. The non-health-related licensing boards shall prepare reports according to this subdivision by October 1 of each even-numbered year. Copies of the reports shall be delivered to the governor. The reports shall contain the following information relating to the two-year period ending the previous June 30:

(a) a general statement of board activities;

(b) the number of meetings and approximate total number of hours spent by all board members in meetings and on other board activities;

(c) the receipts and disbursements of board funds;

(d) the names of board members and their addresses, occupations, and dates of appointment and reappointment to the board;

(e) the names and job classifications of board employees;

(f) a brief summary of board rules proposed or adopted during the reporting period with appropriate citations to the State Register and published rules;

(g) the number of persons having each type of license and registration issued by the board as of June 30 in the year of the report;

(h) the locations and dates of the administration of examinations by the board;

(i) the number of persons examined by the board with the persons subdivided into groups showing age categories, sex, and states of residency;

(j) the number of persons licensed or registered by the board after taking the examinations referred to in clause (h) with the persons subdivided by age categories, sex, and states of residency;

(k) the number of persons not licensed or registered by the board after taking the examinations referred to in clause (h) with the persons subdivided by age categories, sex, and states of residency;

(l) the number of persons not taking the examinations referred to in clause (h) who were licensed or registered by the board or who were denied licensing or registration with the reasons for the licensing or registration or denial thereof and with the persons subdivided by age categories, sex, and states of residency;

(m) the number of persons previously licensed or registered by the board whose licenses or registrations were revoked, suspended, or otherwise altered in status with brief statements of the reasons for the revocation, suspension or alteration;

(n) the number of written and oral complaints and other communications received by the executive director or executive secretary of the board, a board member, or any other person performing services for the board (1) which allege or imply a violation of a statute or rule which the board is empowered to enforce and (2) which are forwarded to other agencies as required by section 214.10;

(o) a summary, by specific category, of the substance of the complaints and communications referred to in clause (n) and, for each specific category, the responses or dispositions thereof pursuant to section 214.10 or 214.11;

(p) any other objective information which the board members believe will be useful in reviewing board activities.

Subd. 1a. [Repealed by amendment, Laws 2000 c 284 s 6]

Subd. 1b. Health-related licensing board reports. Each health-related licensing board must prepare a report by October 15 of each even-numbered year. The report must be submitted to the administrative services unit serving the boards. The report must contain the following information for the two-year period ending the previous June 30: (1) the number and type of credentials issued or renewed; (2) the number of complaints received; (3) the number and age of complaints open at the end of the period; (4) receipts, disbursements, and major fees; and (5) such other information that the interests of health occupation regulation require. The report must also contain information showing historical trends. The reports must use a common format and consistent terminology and data.

Subd. 2. Administrative services report. The administrative services unit serving the boards shall prepare a report by December 15 of each even-numbered year. One copy of the administrative services report must be delivered to each of the following: the governor, the commissioner of health, and the chairs of the house of representatives and senate policy and appropriations committees with jurisdiction over health-related licensing boards. The report must be delivered to the Legislative Reference Library as provided by section 3.195. The administrative services report must contain the following information:

(1) a summary of the information contained in the reports submitted by the health-related licensing boards pursuant to subdivision 1b;

(2) a description of the health-related licensing boards' cooperative activities during the two-year period ending the previous June 30;

(3) a description of emerging issues relating to health occupation regulation that affect more than one board or more than one occupation; and

(4) a copy of each health-related licensing board report submitted to the administrative services unit pursuant to subdivision 1b.

History: 1975 c 136 s 49; 1976 c 222 s 4; 1977 c 305 s 45; 1985 c 247 s 21,25; 1988 c 613 s 27; 1990 c 506 art 2 s 19; 1990 c 568 art 3 s 6,7; 1991 c 106 s 6; 1997 c 7 art 2 s 27; 2000 c 284 s 6; 2009 c 32 s 7



Section 214.071 — HEALTH BOARDS; DIRECTORY OF LICENSEES.

By July 1, 2009, each health-related licensing board, as defined in section 214.01, subdivision 2, shall establish a directory of licensees that includes biographical data for each licensee.

History: 2005 c 147 art 11 s 4; 2006 c 267 art 1 s 7



Section 214.072 — HEALTH-RELATED LICENSING BOARDS; WEB SITE.

(a) Each health-related licensing board, as defined in section 214.01, subdivision 2, and the commissioner of health, as the regulator for occupational therapy practitioners, speech-language pathologists, audiologists, and hearing instrument dispensers, are required to post on its public Web site the name and business address of each regulated individual who has:

(1) a conviction of a felony or gross misdemeanor occurring on or after July 1, 2013, in any state or jurisdiction;

(2) a malpractice judgment occurring on or after July 1, 2013, against the regulated individual in any state or jurisdiction. Information describing judgments shall be developed by the boards and the commissioner, shall be stated in plain English, and shall ensure the public understands the context of actions involving licensees; or

(3) any disciplinary or corrective action or restriction of privileges taken against the individual's license by the commissioner or a state licensing board in this state or in any other state or jurisdiction. The Web site shall identify the basis for disciplinary action, the type of disciplinary action taken, and whether the action was taken by the commissioner or a licensing board in this or another state or the federal government. This clause shall not include any action or restriction imposed through an agreement with a regulated individual and the health professionals services program under sections 214.31 to 214.37.

(b) The information described in this section shall be posted for new licensees issued a license on or after July 1, 2013, and for current licensees upon license renewal occurring on or after July 1, 2013.

History: 2012 c 278 art 2 s 24



Section 214.073 — HEALTH-RELATED LICENSING BOARDS; AUTHORITY.

Each health-related licensing board, as defined in section 214.01, subdivision 2, and the commissioner of health, as the regulator for occupational therapy practitioners, speech-language pathologists, audiologists, and hearing instrument dispensers, shall require an applicant on or after August 1, 2012, to provide the individual's primary business address at the time of initial application and all subsequent renewals.

History: 2012 c 278 art 2 s 25



Section 214.075 — HEALTH-RELATED LICENSING BOARDS; CRIMINAL BACKGROUND CHECKS.

Subdivision 1. Applications. (a) By January 1, 2018, each health-related licensing board, as defined in section 214.01, subdivision 2, shall require applicants for initial licensure, licensure by endorsement, or reinstatement or other relicensure after a lapse in licensure, as defined by the individual health-related licensing boards, to submit to a criminal history records check of state data completed by the Bureau of Criminal Apprehension (BCA) and a national criminal history records check, including a search of the records of the Federal Bureau of Investigation (FBI).

(b) An applicant must complete a criminal background check if more than one year has elapsed since the applicant last submitted a background check to the board.

Subd. 2. Investigations. If a health-related licensing board has reasonable cause to believe a licensee has been charged with or convicted of a crime in this or any other jurisdiction, the health-related licensing board may require the licensee to submit to a criminal history records check of state data completed by the BCA and a national criminal history records check, including a search of the records of the FBI.

Subd. 3. Consent form; fees; fingerprints. (a) In order to effectuate the federal and state level, fingerprint-based criminal background check, the applicant or licensee must submit a completed criminal history records check consent form and a full set of fingerprints to the respective health-related licensing board or a designee in the manner and form specified by the board.

(b) The applicant or licensee is responsible for all fees associated with preparation of the fingerprints, the criminal records check consent form, and the criminal background check. The fees for the criminal records background check shall be set by the BCA and the FBI and are not refundable. The fees shall be submitted to the respective health-related licensing board by the applicant or licensee as prescribed by the respective board.

(c) All fees received by the health-related licensing boards under this subdivision shall be deposited in dedicated accounts in the special revenue fund and are appropriated to health-related licensing boards to pay for the criminal background checks conducted by the Bureau of Criminal Apprehension and Federal Bureau of Investigation.

Subd. 4. Refusal to consent. (a) The health-related licensing boards shall not issue a license to any applicant who refuses to consent to a criminal background check or fails to submit fingerprints within 90 days after submission of an application for licensure. Any fees paid by the applicant to the board shall be forfeited if the applicant refuses to consent to the criminal background check or fails to submit the required fingerprints.

(b) The failure of a licensee to submit to a criminal background check as provided in subdivision 3 is grounds for disciplinary action by the respective health-related licensing board.

Subd. 5. Submission of fingerprints to the Bureau of Criminal Apprehension. The health-related licensing board or designee shall submit applicant or licensee fingerprints to the BCA. The BCA shall perform a check for state criminal justice information and shall forward the applicant's or licensee's fingerprints to the FBI to perform a check for national criminal justice information regarding the applicant or licensee. The BCA shall report to the board the results of the state and national criminal justice information checks.

Subd. 6. Alternatives to fingerprint-based criminal background checks. The health-related licensing board may require an alternative method of criminal history checks for an applicant or licensee who has submitted at least three sets of fingerprints in accordance with this section that have been unreadable by the BCA or the FBI.

Subd. 7. Opportunity to challenge accuracy of report. Prior to taking disciplinary action against an applicant or a licensee based on a criminal conviction, the health-related licensing board shall provide the applicant or the licensee an opportunity to complete or challenge the accuracy of the criminal history information reported to the board. The applicant or licensee shall have 30 calendar days following notice from the board of the intent to deny licensure or to take disciplinary action to request an opportunity to correct or complete the record prior to the board taking disciplinary action based on the information reported to the board. The board shall provide the applicant up to 180 days to challenge the accuracy or completeness of the report with the agency responsible for the record. This subdivision does not affect the right of the subject of the data to contest the accuracy or completeness under section 13.04, subdivision 4.

Subd. 8. Instructions to the board; plans. The health-related licensing boards, in collaboration with the commissioner of human services and the BCA, shall establish a plan for completing criminal background checks of all licensees who were licensed before the effective date requirement under subdivision 1. The plan must seek to minimize duplication of requirements for background checks of licensed health professionals. The plan for background checks of current licensees shall be developed no later than January 1, 2017, and may be contingent upon the implementation of a system by the BCA or FBI in which any new crimes that an applicant or licensee commits after an initial background check are flagged in the BCA's or FBI's database and reported back to the board. The plan shall include recommendations for any necessary statutory changes.

History: 2013 c 108 art 10 s 9; 2016 c 189 art 21 s 26



Section 214.077 — TEMPORARY LICENSE SUSPENSION; IMMINENT RISK OF SERIOUS HARM.

(a) Notwithstanding any provision of a health-related professional practice act, when a health-related licensing board receives a complaint regarding a regulated person and has probable cause to believe that the regulated person has violated a statute or rule that the health-related licensing board is empowered to enforce, and continued practice by the regulated person presents an imminent risk of serious harm, the health-related licensing board shall issue an order temporarily suspending the regulated person's authority to practice. The temporary suspension order shall specify the reason for the suspension, including the statute or rule alleged to have been violated. The temporary suspension order shall take effect upon personal service on the regulated person or the regulated person's attorney, or upon the third calendar day after the order is served by first class mail to the most recent address provided to the health-related licensing board for the regulated person or the regulated person's attorney.

(b) The temporary suspension shall remain in effect until the health-related licensing board or the commissioner completes an investigation, holds a contested case hearing pursuant to the Administrative Procedure Act, and issues a final order in the matter as provided for in this section.

(c) At the time it issues the temporary suspension order, the health-related licensing board shall schedule a contested case hearing, on the merits of whether discipline is warranted, to be held pursuant to the Administrative Procedure Act. The regulated person shall be provided with at least ten days' notice of any contested case hearing held pursuant to this section. The contested case hearing shall be scheduled to begin no later than 30 days after the effective service of the temporary suspension order.

(d) The administrative law judge presiding over the contested case hearing shall issue a report and recommendation to the health-related licensing board no later than 30 days after the final day of the contested case hearing. The health-related licensing board shall issue a final order pursuant to sections 14.61 and 14.62 within 30 days of receipt of the administrative law judge's report and recommendations. Except as provided in paragraph (e), if the health-related licensing board has not issued a final order pursuant to sections 14.61 and 14.62 within 30 days of receipt of the administrative law judge's report and recommendations, the temporary suspension shall be lifted.

(e) If the regulated person requests a delay in the contested case proceedings provided for in paragraphs (c) and (d) for any reason, the temporary suspension shall remain in effect until the health-related licensing board issues a final order pursuant to sections 14.61 and 14.62.

(f) This section shall not apply to the Office of Unlicensed Complementary and Alternative Health Practice established under section 146A.02. The commissioner of health shall conduct temporary suspensions for complementary and alternative health care practitioners in accordance with section 146A.09.

History: 2014 c 291 art 4 s 46; 2016 c 125 s 10



Section 214.08 — FISCAL YEAR.

All health-related boards and all non-health-related boards shall adopt the fiscal year system employed by the state.

History: 1975 c 136 s 50



Section 214.09 — MEMBERSHIP; COMPENSATION; REMOVAL; VACANCIES.

Subdivision 1. General. The following standard provisions shall apply to the health-related and non-health-related licensing boards and to agencies created after July 1, 1975 in the executive branch, other than departments, whose primary functions include licensing, registration or certification of persons in specified professions or occupations.

Subd. 2. Membership terms. An appointment to a board must be made in the manner provided in section 15.0597. The terms of the members shall be four years with the terms ending on the first Monday in January. The appointing authority shall appoint as nearly as possible one-fourth of the members to terms expiring each year. If the number of members is not evenly divisible by four, the greater number of members, as necessary, shall be appointed to terms expiring in the year of commencement of the governor's term and the year or years immediately thereafter. If the number of terms which can be served by a member of a board is limited by law, a partial term must be counted for this purpose if the time served by a member is greater than one-half of the duration of the regular term. If the membership is composed of categories of members from occupations, industries, political subdivisions, the public or other groupings of persons, and if the categories have two or more members each, the appointing authority shall appoint as nearly as possible one-fourth of the members in each category at each appointment date. Members may serve until their successors are appointed and qualify. If the appointing authority fails to appoint a successor by July 1 of the year in which the term expires, the term of the member for whom a successor has not been appointed shall extend until the first Monday in January four years after the scheduled end of the original term.

Subd. 3. Compensation. (a) Members of health-related licensing boards may be compensated at the rate of $75 a day spent on board activities and members of non-health-related licensing boards may be compensated at the rate of $55 a day spent on board activities when authorized by the board, plus expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Members who, as a result of time spent attending board meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon board authorization.

(b) Members who are state employees or employees of the political subdivisions of the state must not receive the daily payment for activities that occur during working hours for which they are also compensated by the state or political subdivision. However, a state or political subdivision employee may receive the daily payment if the employee uses vacation time or compensatory time accumulated in accordance with a collective bargaining agreement or compensation plan for board activity. Members who are state employees or employees of the political subdivisions of the state may receive the expenses provided for in this subdivision unless the expenses are reimbursed by another source. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their working hours.

(c) Each board must adopt internal standards prescribing what constitutes a day spent on board activities for purposes of making daily payments under this subdivision.

Subd. 4. Removal; vacancies. A member may be removed by the appointing authority at any time (1) for cause after notice and hearing, (2) if the board fails to prepare and submit the report required by section 214.07, or (3) after missing three consecutive meetings. The chair of the board shall inform the appointing authority of a member missing the three consecutive meetings. After the second consecutive missed meeting and before the next meeting, the secretary of the board shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the board, the appointing authority shall appoint a person to fill the vacancy for the remainder of the unexpired term.

Subd. 5. Health-related boards. No current member of a health-related licensing board may seek a paid employment position with that board.

History: 1975 c 136 s 51; 1976 c 222 s 205; 1984 c 571 s 3; 1986 c 444; 1987 c 354 s 5; 1990 c 506 art 2 s 20; 1993 c 80 s 6; 2001 c 61 s 3; 1Sp2001 c 10 art 2 s 70; 2012 c 278 art 4 s 1; 2014 c 291 art 4 s 47



Section 214.10 — COMPLAINT, INVESTIGATION, AND HEARING.

Subdivision 1. Receipt of complaint; notice. The executive director or executive secretary of a board, a board member or any other person who performs services for the board who receives a complaint or other communication, whether oral or written, which complaint or communication alleges or implies a violation of a statute or rule which the board is empowered to enforce, shall promptly forward the substance of the communication on a form prepared by the attorney general to the designee of the attorney general responsible for providing legal services to the board. Before proceeding further with the communication, the designee of the attorney general may require the complaining party to state the complaint in writing on a form prepared by the attorney general. Complaints which relate to matters within the jurisdiction of another governmental agency shall be forwarded to that agency by the executive director or executive secretary. An officer of that agency shall advise the executive director or executive secretary of the disposition of that complaint. A complaint received by another agency which relates to a statute or rule which a licensing board is empowered to enforce shall be forwarded to the executive director or executive secretary of the board to be processed in accordance with this section. No complaint alleging a matter within the jurisdiction of the board shall be dismissed by a board unless at least two board members have reviewed the matter. If a board makes a determination to investigate a complaint, it shall notify a licensee who is the subject of an investigation that an investigation has been initiated at a time when such notice will not compromise the investigation.

Subd. 2. Investigation and hearing. The designee of the attorney general providing legal services to a board shall evaluate the communications forwarded by the board or its members or staff. If the communication alleges a violation of statute or rule which the board is to enforce, the designee is empowered to investigate the facts alleged in the communication. In the process of evaluation and investigation, the designee shall consult with or seek the assistance of the executive director, executive secretary, or, if the board determines, a member of the board who has been appointed by the board to assist the designee. The designee may also consult with or seek the assistance of any other qualified persons who are not members of the board who the designee believes will materially aid in the process of evaluation or investigation. The executive director, executive secretary, or the consulted board member may attempt to correct improper activities and redress grievances through education, conference, conciliation and persuasion, and in these attempts may be assisted by the designee of the attorney general. If the attempts at correction or redress do not produce satisfactory results in the opinion of the executive director, executive secretary, or the consulted board member, or if after investigation the designee providing legal services to the board, the executive director, executive secretary, or the consulted board member believes that the communication and the investigation suggest illegal or unauthorized activities warranting board action, the person having the belief shall inform the executive director or executive secretary of the board who shall schedule a contested case hearing in accordance with chapter 14. Before directing the holding of a contested case hearing, the executive director, executive secretary, or the designee of the attorney general shall have considered the recommendations of the consulted board member. Before scheduling a contested case hearing, the executive director or executive secretary must have received a verified written complaint from the complaining party. A board member who was consulted during the course of an investigation may participate at the hearing but may not vote on any matter pertaining to the case. The executive director or executive secretary of the board shall promptly inform the complaining party of the final disposition of the complaint. Nothing in this section shall preclude the board from scheduling, on its own motion, a contested case hearing based upon the findings or report of the board's executive director or executive secretary, a board member or the designee of the attorney general assigned to the board. Nothing in this section shall preclude a member of the board, executive director, or executive secretary from initiating a complaint.

Subd. 2a. Proceedings. A board shall initiate proceedings to suspend or revoke a license or shall refuse to renew a license of a person licensed by the board who is convicted in a court of competent jurisdiction of violating section 609.2231, subdivision 8, 609.23, 609.231, 609.2325, 609.233, 609.2335, 609.234, 609.465, 609.466, 609.52, or 609.72, subdivision 3.

Subd. 3. Discovery; subpoenas. In all matters pending before it relating to its lawful regulation activities, a board may issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books, records, documents, and other evidentiary material. Any person failing or refusing to appear or testify regarding any matter about which the person may be lawfully questioned or produce any papers, books, records, documents, or other evidentiary materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so may, upon application to the district court in any district, be ordered to comply therewith; provided that in matters to which the Peace Officers Standards and Training Board is a party, application shall be made to the district court having jurisdiction where the event giving rise to the matter occurred. The chair of the board acting on behalf of the board may issue subpoenas and any board member may administer oaths to witnesses, or take their affirmation. Depositions may be taken within or without the state in the manner provided by law for the taking of depositions in civil actions. A subpoena or other process or paper may be served upon any person named therein, anywhere within the state by any officer authorized to serve subpoenas or other process or paper in civil actions, with the same fees and mileage and in the same manner as prescribed by law for service of process issued out of the district court of this state. Fees and mileage and other costs shall be paid as the board directs.

Subd. 4. [Repealed, 1993 c 326 art 7 s 22]

Subd. 5. [Repealed, 1993 c 326 art 7 s 22]

Subd. 6. [Repealed, 1993 c 326 art 7 s 22]

Subd. 7. [Repealed, 1993 c 326 art 7 s 22]

Subd. 8. Special requirements for health-related licensing boards. In addition to the provisions of this section that apply to all examining and licensing boards, the requirements in this subdivision apply to all health-related licensing boards, except the Board of Veterinary Medicine.

(a) If the executive director or consulted board member determines that a communication received alleges a violation of statute or rule that involves sexual contact with a patient or client, the communication shall be forwarded to the designee of the attorney general for an investigation of the facts alleged in the communication. If, after an investigation it is the opinion of the executive director or consulted board member that there is sufficient evidence to justify disciplinary action, the board shall conduct a disciplinary conference or hearing. If, after a hearing or disciplinary conference the board determines that misconduct involving sexual contact with a patient or client occurred, the board shall take disciplinary action. Notwithstanding subdivision 2, a board may not attempt to correct improper activities or redress grievances through education, conciliation, and persuasion, unless in the opinion of the executive director or consulted board member there is insufficient evidence to justify disciplinary action. The board may settle a case by stipulation prior to, or during, a hearing if the stipulation provides for disciplinary action.

(b) A board member who has a direct current or former financial connection or professional relationship to a person who is the subject of board disciplinary activities must not participate in board activities relating to that case.

(c) Each health-related licensing board shall establish procedures for exchanging information with other Minnesota state boards, agencies, and departments responsible for regulating health-related occupations, facilities, and programs, and for coordinating investigations involving matters within the jurisdiction of more than one regulatory body. The procedures must provide for the forwarding to other regulatory bodies of all information and evidence, including the results of investigations, that are relevant to matters within that licensing body's regulatory jurisdiction. Each health-related licensing board shall have access to any data of the Department of Human Services relating to a person subject to the jurisdiction of the licensing board. The data shall have the same classification under chapter 13, the Minnesota Government Data Practices Act, in the hands of the agency receiving the data as it had in the hands of the Department of Human Services.

(d) Each health-related licensing board shall establish procedures for exchanging information with other states regarding disciplinary actions against licensees. The procedures must provide for the collection of information from other states about disciplinary actions taken against persons who are licensed to practice in Minnesota or who have applied to be licensed in this state and the dissemination of information to other states regarding disciplinary actions taken in Minnesota. In addition to any authority in chapter 13 permitting the dissemination of data, the board may, in its discretion, disseminate data to other states regardless of its classification under chapter 13. Before transferring any data that is not public, the board shall obtain reasonable assurances from the receiving state that the data will not be made public.

Subd. 9. Acts against minors. (a) As used in this subdivision, the following terms have the meanings given them.

(1) "Licensed person" means a person who is licensed under this chapter by the Board of Nursing, the Board of Psychology, the Social Work Licensing Board, the Board of Marriage and Family Therapy, the Board of Unlicensed Mental Health Service Providers, the Board of Behavioral Health and Therapy, or the Board of Teaching.

(2) "Crime against a minor" means conduct that constitutes a violation of section 609.185, 609.19, 609.195, 609.20, 609.205, 609.2112, 609.2113, 609.2114, 609.215, 609.221, 609.222, 609.223, 609.342, 609.343, 609.345, or a felony violation of section 609.377.

(b) In any license revocation proceeding, there is a rebuttable presumption that a licensed person who is convicted in a court of competent jurisdiction of committing a crime against a minor is unfit to practice the profession or occupation for which that person is licensed.

Subd. 10. Board of Peace Officers Standards and Training; receipt of complaint. Notwithstanding the provisions of subdivision 1 to the contrary, when the executive director or any member of the Board of Peace Officer Standards and Training produces or receives a written statement or complaint that alleges a violation of a statute or rule that the board is empowered to enforce, the executive director shall designate the appropriate law enforcement agency to investigate the complaint and shall order it to conduct an inquiry into the complaint's allegations. The investigating agency must complete the inquiry and submit a written summary of it to the executive director within 30 days of the order for inquiry.

Subd. 11. Board of Peace Officers Standards and Training; reasonable grounds determination. (a) After the investigation is complete, the executive director shall convene a three-member committee of the board to determine if the complaint constitutes reasonable grounds to believe that a violation within the board's enforcement jurisdiction has occurred. At least two members of the committee must be board members who are peace officers. No later than 30 days before the committee meets, the executive director shall give the licensee who is the subject of the complaint and the complainant written notice of the meeting. The executive director shall also give the licensee a copy of the complaint. Before making its determination, the committee shall give the complaining party and the licensee who is the subject of the complaint a reasonable opportunity to be heard.

(b) The committee shall, by majority vote, after considering the information supplied by the investigating agency and any additional information supplied by the complainant or the licensee who is the subject of the complaint, take one of the following actions:

(1) find that reasonable grounds exist to believe that a violation within the board's enforcement jurisdiction has occurred and order that an administrative hearing be held;

(2) decide that no further action is warranted; or

(3) continue the matter.

The executive director shall promptly give notice of the committee's action to the complainant and the licensee.

(c) If the committee determines that a complaint does not relate to matters within its enforcement jurisdiction but does relate to matters within another state or local agency's enforcement jurisdiction, it shall refer the complaint to the appropriate agency for disposition.

Subd. 12. Board of Peace Officers Standards and Training; administrative hearing; board action. (a) Notwithstanding the provisions of subdivision 2 to the contrary, an administrative hearing shall be held if ordered by the committee under subdivision 11, paragraph (b). After the administrative hearing is held, the administrative law judge shall refer the matter to the full board for final action.

(b) Before the board meets to take action on the matter and the executive director must notify the complainant and the licensee who is the subject of the complaint. After the board meets, the executive director must promptly notify these individuals and the chief law enforcement officer of the agency employing the licensee of the board's disposition.

Subd. 13. Board of Peace Officers Standards and Training; definition. As used in subdivisions 10 to 12, "appropriate law enforcement agency" means the law enforcement agency assigned by the executive director and the chair of the committee of the board convened under subdivision 11.

Subd. 14. Complementary and alternative health care practitioners. This section shall not apply to complementary and alternative health care practitioners practicing under chapter 146A. Complaints and disciplinary actions against complementary and alternative health care practitioners shall be conducted in accordance with chapter 146A.

History: 1976 c 222 s 5; 1977 c 326 s 10; 1979 c 117 s 1-5; 1981 c 310 s 15; 1982 c 424 s 130; 1985 c 247 s 22,23,25; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 557 s 5; 1991 c 265 art 9 s 62; 1993 c 326 art 7 s 4-7; 1995 c 164 s 33; 1995 c 229 art 4 s 10; 1Sp1997 c 3 s 25; 1999 c 227 s 22; 2000 c 284 s 7; 2003 c 118 s 21; 2014 c 180 s 9; 2016 c 125 s 11-13



Section 214.101 — CHILD SUPPORT; SUSPENSION OF LICENSE.

Subdivision 1. Court order; hearing on suspension. (a) For purposes of this section, "licensing board" means a licensing board or other state agency that issues an occupational license.

(b) If a licensing board receives an order from a court or a child support magistrate or a notice from a public authority responsible for child support enforcement under section 518A.66 dealing with suspension of a license of a person found by the court or the public authority to be in arrears in child support or maintenance payments, or both, the board shall, within 30 days of receipt of the order or public authority notice, suspend the license as directed by the order or notice.

Subd. 2. [Repealed, 1995 c 257 art 1 s 36]

Subd. 3. [Repealed, 1995 c 257 art 1 s 36]

Subd. 4. Verification of payments. A board may not issue, reinstate, or renew a license of a person who has been suspended or is the subject of an order or notice under this section until it receives notification from the court, child support magistrate, or public authority that referred the matter to the board confirming that the applicant is not in arrears in either child support or maintenance payments, or confirming that the person is in compliance with a written payment plan regarding both current support and arrearages.

Subd. 5. Application. This section applies to support obligations ordered by any state, territory, or district of the United States.

History: 1991 c 292 art 5 s 4; 1993 c 322 s 1,2; 1993 c 340 s 2; 1994 c 630 art 11 s 3; 1995 c 257 art 1 s 12,13; 1999 c 196 art 2 s 5,6; 2005 c 164 s 29; 1Sp2005 c 7 s 28



Section 214.103 — HEALTH-RELATED LICENSING BOARDS; COMPLAINT, INVESTIGATION, AND HEARING.

Subdivision 1. Application. For purposes of this section, "board" means "health-related licensing board" and does not include the non-health-related licensing boards. Nothing in this section supersedes section 214.10, subdivisions 2a, 3, 8, and 9, as they apply to the health-related licensing boards.

Subd. 1a. Notifications and resolution. (a) No more than 14 calendar days after receiving a complaint regarding a licensee, the board shall notify the complainant that the board has received the complaint and shall provide the complainant with the written description of the board's complaint process. The board shall periodically, but no less than every 120 days, notify the complainant of the status of the complaint consistent with section 13.41.

(b) Except as provided in paragraph (d), no more than 60 calendar days after receiving a complaint regarding a licensee, the board must notify the licensee that the board has received a complaint and inform the licensee of:

(1) the substance of the complaint;

(2) the sections of the law that have allegedly been violated;

(3) the sections of the professional rules that have allegedly been violated; and

(4) whether an investigation is being conducted.

(c) The board shall periodically, but no less than every 120 days, notify the licensee of the status of the complaint consistent with section 13.41.

(d) Paragraphs (b) and (c) do not apply if the board determines that such notice would compromise the board's investigation and that such notice cannot reasonably be accomplished within this time.

(e) No more than one year after receiving a complaint regarding a licensee, the board must resolve or dismiss the complaint unless the board determines that resolving or dismissing the complaint cannot reasonably be accomplished in this time and is not in the public interest.

(f) Failure to make notifications or to resolve the complaint within the time established in this subdivision shall not deprive the board of jurisdiction to complete the investigation or to take corrective, disciplinary, or other action against the licensee that is authorized by law. Such a failure by the board shall not be the basis for a licensee's request for the board to dismiss a complaint, and shall not be considered by an administrative law judge, the board, or any reviewing court.

Subd. 2. Receipt of complaint. The boards shall receive and resolve complaints or other communications, whether oral or written, against regulated persons. Before resolving an oral complaint, the executive director or a board member designated by the board to review complaints shall require the complainant to state the complaint in writing or authorize transcribing the complaint. The executive director or the designated board member shall determine whether the complaint alleges or implies a violation of a statute or rule which the board is empowered to enforce. The executive director or the designated board member may consult with the designee of the attorney general as to a board's jurisdiction over a complaint. If the executive director or the designated board member determines that it is necessary, the executive director may seek additional information to determine whether the complaint is jurisdictional or to clarify the nature of the allegations by obtaining records or other written material, obtaining a handwriting sample from the regulated person, clarifying the alleged facts with the complainant, and requesting a written response from the subject of the complaint. The executive director may authorize a field investigation to clarify the nature of the allegations and the facts that led to the complaint.

Subd. 3. Referral to other agencies. The executive director shall forward to another governmental agency any complaints received by the board which do not relate to the board's jurisdiction but which relate to matters within the jurisdiction of another governmental agency. The agency shall advise the executive director of the disposition of the complaint. A complaint or other information received by another governmental agency relating to a statute or rule which a board is empowered to enforce must be forwarded to the executive director of the board to be processed in accordance with this section. Governmental agencies shall coordinate and conduct joint investigations of complaints that involve more than one governmental agency.

Subd. 4. Role of attorney general. The executive director or the designated board member shall forward a complaint and any additional information to the designee of the attorney general when the executive director or the designated board member determines that a complaint is jurisdictional and:

(1) requires investigation before the executive director or the designated board member may resolve the complaint;

(2) that attempts at resolution for disciplinary action or the initiation of a contested case hearing is appropriate;

(3) that an agreement for corrective action is warranted; or

(4) that the complaint should be dismissed, consistent with subdivision 8.

Subd. 5. Investigation by attorney general. (a) If the executive director or the designated board member determines that investigation is necessary before resolving the complaint, the executive director shall forward the complaint and any additional information to the designee of the attorney general. The designee of the attorney general shall evaluate the communications forwarded and investigate as appropriate.

(b) The designee of the attorney general may also investigate any other complaint forwarded under subdivision 3 when the designee of the attorney general determines that investigation is necessary.

(c) In the process of evaluation and investigation, the designee shall consult with or seek the assistance of the executive director or the designated board member. The designee may also consult with or seek the assistance of other qualified persons who are not members of the board who the designee believes will materially aid in the process of evaluation or investigation.

(d) Upon completion of the investigation, the designee shall forward the investigative report to the executive director with recommendations for further consideration or dismissal.

Subd. 6. Attempts at resolution. (a) At any time after receipt of a complaint, the executive director or the designated board member may attempt to resolve the complaint with the regulated person. The available means for resolution include a conference or any other written or oral communication with the regulated person. A conference may be held for the purposes of investigation, negotiation, education, or conciliation. Neither the executive director nor any member of a board's staff shall be a voting member in any attempts at resolutions which may result in disciplinary or corrective action. The results of attempts at resolution with the regulated person may include a recommendation to the board for disciplinary action, an agreement between the executive director or the designated board member and the regulated person for corrective action, or the dismissal of a complaint. If attempts at resolution are not in the public interest, a contested case hearing may be initiated.

(1) The designee of the attorney general shall represent the board in all attempts at resolution which the executive director or the designated board member anticipate may result in disciplinary action. A stipulation between the executive director or the designated board member and the regulated person shall be presented to the board for the board's consideration. An approved stipulation and resulting order shall become public data.

(2) The designee of the attorney general shall represent the board upon the request of the executive director or the designated board member in all attempts at resolution which the executive director or the designated board member anticipate may result in corrective action. Any agreement between the executive director or the designated board member and the regulated person for corrective action shall be in writing and shall be reviewed by the designee of the attorney general prior to its execution. The agreement for corrective action shall provide for dismissal of the complaint upon successful completion by the regulated person of the corrective action.

(b) Upon receipt of a complaint alleging sexual contact or sexual conduct with a client, the board must forward the complaint to the designee of the attorney general for an investigation. If, after it is investigated, the complaint appears to provide a basis for disciplinary action, the board shall resolve the complaint by disciplinary action or initiate a contested case hearing. Notwithstanding paragraph (a), clause (2), a board may not take corrective action or dismiss a complaint alleging sexual contact or sexual conduct with a client unless, in the opinion of the executive director, the designated board member, and the designee of the attorney general, there is insufficient evidence to justify disciplinary action.

Subd. 7. Contested case hearing. If the executive director or the designated board member determines that attempts at resolution of a complaint are not in the public interest, the executive director or the designated board member, after consultation with the designee of the attorney general, and the concurrence of a second board member, may initiate a contested case hearing under chapter 14. The designated board member or any board member who was consulted during the course of an investigation may participate at the contested case hearing. A designated or consulted board member may not deliberate or vote in any proceeding before the board pertaining to the case.

Subd. 8. Dismissal and reopening of a complaint. (a) A complaint may not be dismissed without the concurrence of at least two board members and, upon the request of the complainant, a review by a representative of the attorney general's office. The designee of the attorney general must review before dismissal any complaints which allege any violation of chapter 609, any conduct which would be required to be reported under section 626.556 or 626.557, any sexual contact or sexual conduct with a client, any violation of a federal law, any actual or potential inability to practice the regulated profession or occupation by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental or physical condition, any violation of state medical assistance laws, or any disciplinary action related to credentialing in another jurisdiction or country which was based on the same or related conduct specified in this subdivision.

(b) The board may reopen a dismissed complaint if the board receives newly discovered information that was not available to the board during the initial investigation of the complaint, or if the board receives a new complaint that indicates a pattern of behavior or conduct.

Subd. 9. Information to complainant. A board shall furnish to a person who made a complaint a written description of the board's complaint process, and actions of the board relating to the complaint.

Subd. 10. Prohibited participation by board member. A board member who has actual bias or a current or former direct financial or professional connection with a regulated person may not vote in board actions relating to the regulated person.

History: 1Sp1993 c 1 art 9 s 70; 1994 c 465 art 1 s 26; 1995 c 164 s 34; 2005 c 147 art 5 s 24; 2007 c 123 s 129,130; 2009 c 157 art 1 s 15; 2012 c 278 art 4 s 2; 2014 c 291 art 4 s 48,49



Section 214.104 — HEALTH-RELATED LICENSING BOARDS; SUBSTANTIATED MALTREATMENT.

(a) A health-related licensing board shall make determinations as to whether regulated persons who are under the board's jurisdiction should be the subject of disciplinary or corrective action because of substantiated maltreatment under section 626.556 or 626.557. The board shall make a determination upon receipt, and after the review, of an investigation memorandum or other notice of substantiated maltreatment under section 626.556 or 626.557, or of a notice from the commissioner of human services that a background study of a regulated person shows substantiated maltreatment.

(b) Upon completion of its review of a report of substantiated maltreatment, the board shall notify the commissioner of human services of its determination. The board shall notify the commissioner of human services if, following a review of the report of substantiated maltreatment, the board determines that it does not have jurisdiction in the matter and the commissioner shall make the appropriate disqualification decision regarding the regulated person as otherwise provided in chapter 245C. The board shall also notify the commissioner of health or the commissioner of human services immediately upon receipt of knowledge of a facility or program allowing a regulated person to provide direct contact services at the facility or program while not complying with requirements placed on the regulated person.

(c) In addition to any other remedy provided by law, the board may, through its designated board member, temporarily suspend the license of a licensee; deny a credential to an applicant; or require the regulated person to be continuously supervised, if the board finds there is probable cause to believe the regulated person referred to the board according to paragraph (a) poses an immediate risk of harm to vulnerable persons. The board shall consider all relevant information available, which may include but is not limited to:

(1) the extent the action is needed to protect persons receiving services or the public;

(2) the recency of the maltreatment;

(3) the number of incidents of maltreatment;

(4) the intrusiveness or violence of the maltreatment; and

(5) the vulnerability of the victim of maltreatment.

The action shall take effect upon written notice to the regulated person, served by certified mail, specifying the statute violated. The board shall notify the commissioner of health or the commissioner of human services of the suspension or denial of a credential. The action shall remain in effect until the board issues a temporary stay or a final order in the matter after a hearing or upon agreement between the board and the regulated person. At the time the board issues the notice, the regulated person shall inform the board of all settings in which the regulated person is employed or practices. The board shall inform all known employment and practice settings of the board action and schedule a disciplinary hearing to be held under chapter 14. The board shall provide the regulated person with at least 30 days' notice of the hearing, unless the parties agree to a hearing date that provides less than 30 days' notice, and shall schedule the hearing to begin no later than 90 days after issuance of the notice of hearing.

History: 2000 c 319 s 2; 1Sp2001 c 9 art 14 s 3; 2002 c 379 art 1 s 113; 2003 c 15 art 1 s 33



Section 214.105 — HEALTH-RELATED LICENSING BOARDS; DEFAULT ON FEDERAL LOANS OR SERVICE OBLIGATIONS.

A health-related licensing board may refuse to grant a license or may impose disciplinary action against a person regulated by the board if the person is intentionally in nonpayment, default, or breach of a repayment or service obligation under any federal educational loan, loan repayment, or service conditional scholarship program. The board shall consider the reasons for nonpayment, default, or breach of a repayment or service obligation and may not impose disciplinary action against a person in cases of total and permanent disability or long-term temporary disability lasting more than a year.

History: 1Sp2001 c 9 art 13 s 6; 2002 c 379 art 1 s 113



Section 214.106 — HEALTH-RELATED BOARDS; RESPONSE TO INSURANCE FRAUD.

A health-related board may revoke, suspend, condition, limit, restrict, or qualify a license to practice when clear and convincing evidence indicates the licensee has committed insurance fraud or subsequent to a conviction relating to fraud.

History: 2005 c 147 art 11 s 5



Section 214.107 — HEALTH-RELATED LICENSING BOARDS ADMINISTRATIVE SERVICES UNIT.

Subdivision 1. Establishment. An administrative services unit is established for the health-related licensing boards in section 214.01, subdivision 2, to perform administrative, financial, and management functions common to all the boards in a manner that streamlines services, reduces expenditures, targets the use of state resources, and meets the mission of public protection.

Subd. 2. Authority. The administrative services unit shall act as an agent of the boards.

Subd. 3. Funding. (a) The administrative service unit shall apportion among the health-related licensing boards an amount to be allocated to each health-related licensing board. The amount apportioned to each board shall equal each board's share of the annual operating costs for the unit and shall be deposited into the state government special revenue fund.

(b) The administrative services unit may receive and expend reimbursements for services performed for other agencies.

History: 1Sp2011 c 9 art 5 s 28



Section 214.108 — HEALTH-RELATED LICENSING BOARDS; LICENSEE GUIDANCE.

A health-related licensing board may offer guidance to current licensees about the application of laws and rules the board is empowered to enforce. This guidance shall not bind any court or other adjudicatory body.

History: 2012 c 278 art 4 s 3



Section 214.109 — RECORD KEEPING.

(a) A board may take administrative action against a regulated person whose records do not meet the standards of professional practice. Action taken under this paragraph shall not be considered disciplinary action.

(b) Records that are fraudulent or could result in patient harm may be handled through disciplinary or other corrective action.

History: 2012 c 278 art 4 s 4



Section 214.11 — ADDITIONAL REMEDY.

In addition to any other remedy provided by law, a licensing board may in its own name bring an action in district court for injunctive relief to restrain any unauthorized practice or violation or threatened violation of any statute or rule which the board is empowered to regulate or enforce. A temporary restraining order may be granted in the proceeding if continued activity by a person would create an imminent risk of harm to others. Injunctive relief granted pursuant to this section shall not relieve a person enjoined from criminal prosecution by any competent authority or from disciplinary action by the board in respect to the person's license or application for license or renewal.

History: 1976 c 222 s 6



Section 214.12 — CONTINUING EDUCATION.

Subdivision 1. Requirements. The health-related and non-health-related licensing boards may promulgate by rule requirements for renewal of licenses designed to promote the continuing professional competence of licensees. These requirements of continuing professional education or training shall be designed solely to improve professional skills and shall not exceed an average attendance requirement of 50 clock hours per year. All requirements promulgated by the boards shall be effective commencing January 1, 1977, or at a later date as the board may determine. The 50 clock hour limitation shall not apply to the board of teaching.

Subd. 2. [Repealed, 1999 c 5 s 1]

Subd. 3. Fetal alcohol syndrome. The Board of Medical Practice and the Board of Nursing shall require by rule that family practitioners, pediatricians, obstetricians and gynecologists, and other licensees who have primary responsibility for diagnosing and treating fetal alcohol syndrome in pregnant women or children receive education on the subject of fetal alcohol syndrome and fetal alcohol effects, including how to: (1) screen pregnant women for alcohol abuse; (2) identify affected children; and (3) provide referral information on needed services.

Subd. 4. Parental depression. The health-related licensing boards that regulate professions that serve caregivers at risk of depression, or their children, including behavioral health and therapy, chiropractic, marriage and family therapy, medical practice, nursing, psychology, and social work, shall provide educational materials to licensees on the subject of parental depression and its potential effects on children if unaddressed, including how to:

(1) screen mothers for depression;

(2) identify children who are affected by their mother's depression; and

(3) provide treatment or referral information on needed services.

Subd. 5. Health professionals services program. The health-related licensing boards shall include information regarding the health professionals services program on their Web sites.

History: 1976 c 222 s 7; 1992 c 559 art 1 s 8; 1997 c 203 art 2 s 24; 2013 c 108 art 10 s 10; 2014 c 291 art 4 s 50



Section 214.121 — PRICE DISCLOSURE REMINDER.

Each health-related licensing board shall at least annually inform and remind its licensees of the price disclosure requirements of section 62J.052 or 151.214, as applicable, through the board's regular means of communicating with its licensees.

History: 2006 c 267 art 1 s 8



Section 214.13 — HUMAN SERVICES OCCUPATIONS.

Subdivision 1. Application for credential. The commissioner of health shall promote the recognition of human services occupations useful in the effective delivery of human services. The commissioner shall coordinate the development of a credentials policy among the health-related licensing boards consistent with section 214.001. The commissioner shall, consistent with section 214.001, establish procedures for the identification of human services occupations not now credentialed by the state, recommend appropriate regulatory modes, and promulgate by rule standards and procedures relating to the credentialing of persons practicing in the affected occupations. At the time of submission of a letter of intent to enter the credentialing process, an occupational applicant group shall pay a fee of $1,000 to the commissioner. The fee is nonrefundable and must be deposited with the commissioner of management and budget and credited to the general fund. The commissioner may require an occupational applicant group to submit information relating to, and to recommend and justify regulatory modes and standards consistent with, the provisions of section 214.001. If the commissioner determines that credentialing of an occupation is appropriate, the commissioner is empowered only to register the occupation. Before promulgating any rules resulting in registration for an occupation the commissioner shall consult with state boards or agencies charged with regulating similar occupations in order to define the scope and range of practice for the registered occupation and the degree of supervision required. As used in this section, registration is defined as in section 214.001, subdivision 3, clause (c).

Subd. 2. Other agency's comment. Before promulgating any rules regulating a specific occupation under this section, the commissioner shall determine whether a substantial number of persons in that occupation will be employed by an employer who is regulated by or funded through another state agency. If the commissioner so determines, then the commissioner must submit the proposed rules to the head or governing board of that agency for review and comment. The agency shall review the rules to insure compliance with laws which are administered or enforced by that agency. Agency comment shall be forwarded to the commissioner within 90 days of receiving the proposed rules. After receipt of agency comment, the commissioner may proceed to promulgate the rules.

Subd. 3. Rules; effect; report. Rules promulgated by the commissioner pursuant to subdivision 1 may include procedures and standards relating to the registration requirement, the scope of authorized practice, fees, supervision required, continuing education, career progression and disciplinary matters. Notwithstanding any law to the contrary, persons registered under the authority of the rules promulgated by the commissioner shall not, for a period of four years after the effective date of the rules, be subject to any action by a health-related licensing board for violation of the board's laws or rules provided the person's practice or conduct is recognized by the rules promulgated by the commissioner. Three years after the effective date of the commissioner's rules, the commissioner shall make a report to the legislature on the usefulness of the new occupational group, any problems encountered in administering the regulation of the group, and any necessary statutory changes recommended to continue, discontinue, or modify the regulation of the group.

Subd. 4. Delegation of regulation activities. The commissioner of health shall wherever possible delegate the administration of regulation activities to a health-related licensing board with the concurrence of that board. If the commissioner of health delegates this function, the licensing board may regularly bill the commissioner of health for the cost of performing this function. The licensing board may directly set and charge fees in accordance with the provisions of section 214.06. The commissioner of health may establish an advisory council to advise the commissioner or the appropriate health-related licensing board on matters relating to the registration and regulation of an occupation. A council shall have seven members appointed by the commissioner of which five are members of the registered occupation or related registered or licensed occupations, and two are public members. The terms, compensation, and removal of members shall be as provided in section 15.059.

Subd. 5. Recommendation on regulation; application renewal. The commissioner of health shall exercise care to prevent the proliferation of unessential registered human services occupations. In evaluating a currently unregistered occupation the commissioner may determine that registration of the occupation is not appropriate, but that implementation of another mode as set forth in section 214.001, subdivision 3, is appropriate. For a period of two years after a determination by the commissioner as to the appropriate regulatory mode, if any, for an occupational applicant group, the same or substantially equivalent group may not submit a letter of intent to enter the credentialing process, unless invited to do so by the commissioner.

Subd. 6. Complaints. The provisions of section 214.10 shall apply to any complaint or other communication, whether oral or written, received by the commissioner of health which alleges or implies a violation of a statute or rule which the commissioner is empowered to enforce relating to a specific occupational group for which a registration requirement has been created pursuant to this section.

Subd. 7. Delegation of certain other duties. The duties of the executive director, executive secretary, or board members specified in section 214.10, subdivisions 1 and 2, shall be performed with respect to occupations regulated pursuant to this section by the advisory council established under subdivision 4, or if no council has been created, by the health-related licensing board which has been delegated the administration of regulation activities, or if no such delegation has been made, by a staff member appointed by the commissioner. For the purposes of subdivision 6 and this subdivision, the commissioner may exercise the powers granted to boards by section 214.10, subdivision 3, when carrying out the duties of this subdivision.

History: 1976 c 222 s 8; 1977 c 305 s 45; 1980 c 412 s 14,15; 1983 c 260 s 49; 1984 c 654 art 5 s 11-15; 1985 c 247 s 25; 1985 c 248 s 38; 1986 c 444; 1987 c 384 art 2 s 1; 1994 c 465 art 2 s 16; 1997 c 7 art 2 s 28; 2003 c 112 art 2 s 50; 2009 c 101 art 2 s 109; 2014 c 286 art 8 s 27



Section 214.131 — COMMISSIONER CEASE AND DESIST AUTHORITY; NONCOMPLIANCE.

Subdivision 1. Cease and desist order. The commissioner of health may issue a cease and desist order to stop a person from engaging in an unauthorized practice or violating or threatening to violate a statute, rule, or order that the commissioner of health has issued or is empowered to enforce. The cease and desist order must state the reason for its issuance and give notice of the person's right to request a hearing under sections 14.57 to 14.62. If, within 15 days after service of the order, the subject of the order fails to request a hearing in writing, the cease and desist order becomes final.

A hearing must be initiated by the commissioner of health not later than 30 days after the date the commissioner receives a written hearing request. Within 30 days after receiving the administrative law judge's report, the commissioner of health shall issue a final order modifying, vacating, or making permanent the cease and desist order as the facts require. The final order remains in effect until modified or vacated by the commissioner of health.

When a request for a stay accompanies a timely hearing request, the commissioner of health may grant the stay. If the commissioner does not grant a requested stay, the commissioner shall refer the request to the Office of Administrative Hearings within three workdays after receiving the request. Within ten days after receiving the request from the commissioner of health, an administrative law judge shall issue a recommendation to grant or deny the stay. The commissioner of health shall grant or deny the stay within five workdays after receiving the administrative law judge's recommendation.

In the event of noncompliance with a cease and desist order, the commissioner of health may institute a proceeding in a district court to obtain injunctive relief or other appropriate relief, including a civil penalty payable to the commissioner of health not exceeding $10,000 for each separate violation.

Subd. 2. Civil penalty. When the commissioner of health finds that a person has violated one or more provisions of any statute, rule, or order that the commissioner of health is empowered to regulate, enforce, or issue, the commissioner of health may impose, for each violation, a civil penalty that deprives the person of any economic advantage gained by the violation, or that reimburses the Department of Health for costs of the investigation and proceeding, or both.

Subd. 3. Injunctive relief. In addition to any other remedy provided by law, the commissioner of health may bring an action in district court for injunctive relief to restrain any unauthorized practice or violation of any statute, rule, or order that the commissioner of health is empowered to regulate, enforce, or issue. A temporary restraining order may be granted in the proceeding if continued activity by a person would create a serious risk of harm to others.

Subd. 4. Additional powers. The issuance of a cease and desist order or injunctive relief granted under this section does not relieve a person from criminal prosecution by any competent authority or from disciplinary action by the commissioner of health. Any violation of any order of the commissioner is a misdemeanor.

History: 1993 c 201 s 6



Section 214.15 — TRADE REGULATION.

Notwithstanding any other law to the contrary, members of occupations regulated by the licensing boards may advertise, but advertisements must not be inconsistent with rules relating to advertising format and substance which each board is herewith empowered to adopt if that board had statutory advertising limitations on the effective date of the rules. A board may adopt rules relating to minimum fees, splitting of fees, referral fees, compensation, hours of practice, or other practice limitations, but only if (a) the governor or the board had specific statutory limitations or specific statutory authority to adopt the rules on the effective date of the rules, (b) the rules are not inconsistent with other law and (c) the rules are immediately and directly related to the protection of the safety and well-being of citizens of the state.

History: 1980 c 596 s 6



Section 214.16 — DATA COLLECTION; HEALTH CARE PROVIDER TAX.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them.

(a) "Board" means the Boards of Medical Practice, Chiropractic Examiners, Nursing, Optometry, Dentistry, Pharmacy, Psychology, Social Work, Marriage and Family Therapy, and Podiatry.

(b) "Regulated person" means a licensed physician, chiropractor, nurse, optometrist, dentist, pharmacist, psychologist, social worker, marriage and family therapist, or podiatrist.

Subd. 2. Board cooperation required. The board shall assist the commissioner of health in data collection activities required under Laws 1992, chapter 549, article 7, and shall assist the commissioner of revenue in activities related to collection of the health care provider tax required under Laws 1992, chapter 549, article 9. Upon the request of the commissioner or the commissioner of revenue, the board shall make available names and addresses of current licensees and provide other information or assistance as needed.

Subd. 3. Grounds for disciplinary action. The board shall take disciplinary action, which may include license revocation, against a regulated person for:

(1) intentional failure to provide the commissioner of health with the data required under chapter 62J;

(2) intentional failure to provide the commissioner of revenue with data on gross revenue and other information required for the commissioner to implement sections 295.50 to 295.58;

(3) intentional failure to pay the health care provider tax required under section 295.52; and

(4) entering into a contract or arrangement that is prohibited under sections 62J.70 to 62J.73.

History: 1992 c 549 art 7 s 8; 1993 c 345 art 3 s 18; art 12 s 8; 1995 c 234 art 5 s 20,21; 1997 c 237 s 17,18



Section 214.17 — HIV, HBV, AND HCV PREVENTION PROGRAM; PURPOSE AND SCOPE.

Sections 214.17 to 214.25 are intended to promote the health and safety of patients and regulated persons by reducing the risk of infection in the provision of health care.

History: 1992 c 559 art 1 s 9



Section 214.18 — DEFINITIONS.

Subdivision 1. Board. "Board" means the Boards of Dentistry, Medical Practice, Nursing, and Podiatric Medicine. For purposes of sections 214.19, subdivisions 4 and 5; 214.20, paragraph (1); and 214.24, board also includes the Board of Chiropractic Examiners.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health.

Subd. 3. HBV. "HBV" means the hepatitis B virus with the e antigen present in the most recent blood test.

Subd. 3a. HCV. "HCV" means the hepatitis C virus.

Subd. 4. HIV. "HIV" means the human immunodeficiency virus.

Subd. 5. Regulated person. "Regulated person" means a licensed dental hygienist, dentist, physician, nurse who is currently registered as a registered nurse or licensed practical nurse, podiatrist, a registered dental assistant, a physician assistant, and for purposes of sections 214.19, subdivisions 4 and 5; 214.20, paragraph (a); and 214.24, a chiropractor.

History: 1992 c 559 art 1 s 10; 2000 c 422 s 19,20; 2014 c 291 art 4 s 58



Section 214.19 — REPORTING OBLIGATIONS.

Subdivision 1. Permission to report. A person with actual knowledge that a regulated person has been diagnosed as infected with HIV, HBV, or HCV may file a report with the commissioner.

Subd. 2. Self-reporting. A regulated person who is diagnosed as infected with HIV, HBV, or HCV shall report that information to the commissioner promptly, and as soon as medically necessary for disease control purposes but no more than 30 days after learning of the diagnosis or 30 days after becoming licensed or registered by the state.

Subd. 3. Mandatory reporting. A person or institution required to report HIV, HBV, or HCV status to the commissioner under Minnesota Rules, parts 4605.7030, subparts 1 to 4 and 6, and 4605.7040, shall, at the same time, notify the commissioner if the person or institution knows that the reported person is a regulated person.

Subd. 4. Infection control reporting. A regulated person shall, within ten days, report to the appropriate board personal knowledge of a serious failure or a pattern of failure by another regulated person to comply with accepted and prevailing infection control procedures related to the prevention of HIV, HBV, and HCV transmission. In lieu of reporting to the board, the regulated person may make the report to a designated official of the hospital, nursing home, clinic, or other institution or agency where the failure to comply with accepted and prevailing infection control procedures occurred. The designated official shall report to the appropriate board within 30 days of receiving a report under this subdivision. The report shall include specific information about the response by the institution or agency to the report. A regulated person shall not be discharged or discriminated against for filing a complaint in good faith under this subdivision.

Subd. 5. Immunity. A person is immune from civil liability or criminal prosecution for submitting a report in good faith to the commissioner or to a board under this section.

History: 1992 c 559 art 1 s 11; 2000 c 422 s 21



Section 214.20 — GROUNDS FOR DISCIPLINARY OR RESTRICTIVE ACTION.

A board may refuse to grant a license or registration or may impose disciplinary or restrictive action against a regulated person who:

(1) fails to follow accepted and prevailing infection control procedures, including a failure to conform to current recommendations of the Centers for Disease Control for preventing the transmission of HIV, HBV, and HCV, or fails to comply with infection control rules promulgated by the board. Injury to a patient need not be established;

(2) fails to comply with any requirement of sections 214.17 to 214.24; or

(3) fails to comply with any monitoring or reporting requirement.

History: 1992 c 559 art 1 s 12; 2000 c 422 s 22



Section 214.21 — TEMPORARY SUSPENSION.

The board may, without hearing, temporarily suspend the right to practice of a regulated person if the board finds that the regulated person has refused to submit to or comply with monitoring under section 214.23. The suspension shall take effect upon written notice to the regulated person specifying the statute or rule violated. The suspension shall remain in effect until the board issues a final order based on a stipulation or after a hearing. At the time the board issues the suspension notice, the board shall schedule a disciplinary hearing to be held under chapter 14. The regulated person shall be provided with at least 20 days' notice of a hearing held under this section. The hearing shall be scheduled to begin no later than 30 days after the issuance of the suspension order.

History: 1992 c 559 art 1 s 13



Section 214.22 — NOTICE; ACTION.

If the board has reasonable grounds to believe a regulated person infected with HIV, HBV, or HCV has done or omitted doing any act that would be grounds for disciplinary action under section 214.20, the board may take action after giving notice three business days before the action, or a lesser time if deemed necessary by the board. The board may:

(1) temporarily suspend the regulated person's right to practice under section 214.21;

(2) require the regulated person to appear personally at a conference with representatives of the board and to provide information relating to the regulated person's health or professional practice; and

(3) take any other lesser action deemed necessary by the board for the protection of the public.

History: 1992 c 559 art 1 s 14; 2000 c 422 s 23



Section 214.23 — MONITORING.

Subdivision 1. Commissioner of health. The board shall enter into a contract with the commissioner to perform the functions in subdivisions 2 and 3. The contract shall provide that:

(1) unless requested to do otherwise by a regulated person, a board shall refer all regulated persons infected with HIV, HBV, or HCV to the commissioner;

(2) the commissioner may choose to refer any regulated person who is infected with HIV, HBV, or HCV as well as all information related thereto to the person's board at any time for any reason, including but not limited to: the degree of cooperation and compliance by the regulated person; the inability to secure information or the medical records of the regulated person; or when the facts may present other possible violations of the regulated persons practices act. Upon request of the regulated person who is infected with HIV, HBV, or HCV the commissioner shall refer the regulated person and all information related thereto to the person's board. Once the commissioner has referred a regulated person to a board, the board may not thereafter submit it to the commissioner to establish a monitoring plan unless the commissioner of health consents in writing;

(3) a board shall not take action on grounds relating solely to the HIV, HBV, or HCV status of a regulated person until after referral by the commissioner; and

(4) notwithstanding sections 13.39 and 13.41 and chapters 147, 147A, 148, 150A, 153, and 214, a board shall forward to the commissioner any information on a regulated person who is infected with HIV, HBV, or HCV that the Department of Health requests.

Subd. 2. Monitoring plan. After receiving a report that a regulated person is infected with HIV, HBV, or HCV, the board or the commissioner acting on behalf of the board shall evaluate the past and current professional practice of the regulated person to determine whether there has been a violation under section 214.20. After evaluation of the regulated person's past and current professional practice, the board or the commissioner, acting on behalf of the board, shall establish a monitoring plan for the regulated person. The monitoring plan may:

(1) address the scope of a regulated person's professional practice when the board or the commissioner, acting on behalf of the board, determines that the practice constitutes an identifiable risk of transmission of HIV, HBV, or HCV from the regulated person to the patient;

(2) include the submission of regular reports at a frequency determined by the board or the commissioner, acting on behalf of the board, regarding the regulated person's health status; and

(3) include any other provisions deemed reasonable by the board or the commissioner of health, acting on behalf of the board.

The board or commissioner, acting on behalf of the board, may enter into agreements with qualified persons to perform monitoring on its behalf. The regulated person shall comply with any monitoring plan established under this subdivision.

Subd. 3. Expert review panel. The board or the commissioner acting on behalf of the board may appoint an expert review panel to assist in the performance of the responsibilities under this section. In consultations with the expert review panel, the commissioner or board shall, to the extent possible, protect the identity of the regulated person. When an expert review panel is appointed, it must contain at least one member appointed by the commissioner and one professional member appointed by the board. The panel shall provide expert assistance to the board, or to the commissioner acting on behalf of the board, in the subjects of infectious diseases, epidemiology, practice techniques used by regulated persons, and other subjects determined by the board or by the commissioner acting on behalf of the board. Members of the expert review panel are subject to those provisions of chapter 13 that restrict the commissioner or the board under Laws 1992, chapter 559, article 1.

Subd. 4. Immunity. Members of the board or the commissioner acting on behalf of the board, and persons who participate on an expert review panel or who assist the board or the commissioner in monitoring the practice of a regulated person, are immune from civil liability or criminal prosecution for any actions, transactions, or publications made in good faith and in execution of, or relating to, their duties under sections 214.17 to 214.24, except that no immunity shall be available for persons who have knowingly violated any provision of chapter 13.

History: 1992 c 559 art 1 s 15; 1995 c 205 art 2 s 7; 2000 c 422 s 24,25



Section 214.24 — INSPECTION OF PRACTICE.

Subdivision 1. Authority. The board is authorized to conduct inspections of the clinical practice of a regulated person to determine whether the regulated person is following accepted and prevailing infection control procedures. The board shall provide at least three business days' notice to the clinical practice prior to the inspection. The clinical practice of a regulated person includes any location where the regulated person practices that is not an institution licensed and subject to inspection by the commissioner of health. During the course of inspections the privacy and confidentiality of patients and regulated persons shall be maintained. The board may require on license renewal forms that regulated persons inform the board of all locations where they practice.

Subd. 2. Access; records. An inspector from the board shall have access, during reasonable business hours for purposes of inspection, to all areas of the practice setting where patient care is rendered or drugs or instruments are held that come into contact with a patient. An inspector is authorized to interview employees and regulated persons in the performance of an inspection, to observe infection control procedures, test equipment used to sterilize instruments, and to review and copy all relevant records, excluding patient health records. In performing these responsibilities, inspectors shall make reasonable efforts to respect and preserve patient privacy and the privacy of the regulated person. Boards are authorized to conduct joint inspections and to share information obtained under this section. The boards shall contract with the commissioner to perform the duties under this subdivision.

Subd. 3. Board action. If accepted and prevailing infection control techniques are not being followed, the board may educate the regulated person or take other actions. The board and the inspector shall maintain patient confidentiality in any action resulting from the inspection.

Subd. 4. Rulemaking. A board is authorized to adopt rules setting standards for infection control procedures. Boards shall engage in joint rulemaking. Boards must seek and consider the advice of the commissioner of health before adopting rules. No inspections shall be conducted under this section until after infection control rules have been adopted. Each board is authorized to provide educational information and training to regulated persons regarding infection control. All regulated persons who are employers shall make infection control rules available to employees who engage in functions related to infection control.

History: 1992 c 559 art 1 s 16



Section 214.25 — DATA PRIVACY.

Subdivision 1. Board data. (a) All data collected or maintained as part of the board's duties under sections 214.19, 214.23, and 214.24 shall be classified as investigative data under section 13.39 except that inactive investigative data shall be classified as private data under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9, in the case of data not on individuals.

(b) Notwithstanding section 13.05, subdivision 9, data addressed in this subdivision shall not be disclosed except as provided in this subdivision or section 13.04; except that the board may disclose to the commissioner under section 214.23.

Subd. 2. Commissioner of health data. (a) All data collected or maintained as part of the commissioner of health's duties under sections 214.19, 214.23, and 214.24 shall be classified as investigative data under section 13.39, except that inactive investigative data shall be classified as private data under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9, in the case of data not on individuals.

(b) Notwithstanding section 13.05, subdivision 9, data addressed in this subdivision shall not be disclosed except as provided in this subdivision or section 13.04; except that the commissioner may disclose to the boards under section 214.23.

(c) The commissioner may disclose data addressed under this subdivision as necessary: to identify, establish, implement, and enforce a monitoring plan; to investigate a regulated person; to alert persons who may be threatened by illness as evidenced by epidemiologic data; to control or prevent the spread of HIV, HBV, or HCV disease; or to diminish an imminent threat to the public health.

History: 1992 c 559 art 1 s 17; 2000 c 422 s 26



Section 214.28 — DIVERSION PROGRAM.

A health-related licensing board may establish performance criteria and contract for a diversion program for regulated professionals who are unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition.

History: 2000 c 284 s 8



Section 214.29 — PROGRAM REQUIRED.

Each health-related licensing board, including the Emergency Medical Services Regulatory Board under chapter 144E, shall either conduct a health professionals service program under sections 214.31 to 214.37 or contract for a diversion program under section 214.28.

History: 2000 c 284 s 9; 2014 c 291 art 4 s 51



Section 214.31 — AUTHORITY.

Two or more of the health-related licensing boards listed in section 214.01, subdivision 2, may jointly conduct a health professionals services program to protect the public from persons regulated by the boards who are unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition. The program does not affect a board's authority to discipline violations of a board's practice act. For purposes of sections 214.31 to 214.37, the emergency medical services regulatory board shall be included in the definition of a health-related licensing board under chapter 144E.

History: 1994 c 556 s 2; 2000 c 284 s 10; 2014 c 291 art 4 s 52



Section 214.32 — PROGRAM OPERATIONS AND RESPONSIBILITIES.

Subdivision 1. Management. (a) A Health Professionals Services Program Committee is established, consisting of one person appointed by each participating board, with each participating board having one vote. The committee shall designate one board to provide administrative management of the program, set the program budget and the pro rata share of program expenses to be borne by each participating board, provide guidance on the general operation of the program, including hiring of program personnel, and ensure that the program's direction is in accord with its authority. If the participating boards change which board is designated to provide administrative management of the program, any appropriation remaining for the program shall transfer to the newly designated board on the effective date of the change. The participating boards must inform the appropriate legislative committees and the commissioner of management and budget of any change in the administrative management of the program, and the amount of any appropriation transferred under this provision.

(b) The designated board, upon recommendation of the Health Professional Services Program Committee, shall hire the program manager and employees and pay expenses of the program from funds appropriated for that purpose. The designated board may apply for grants to pay program expenses and may enter into contracts on behalf of the program to carry out the purposes of the program. The participating boards shall enter into written agreements with the designated board.

(c) An advisory committee is established to advise the program committee consisting of:

(1) one member appointed by each of the following: the Minnesota Academy of Physician Assistants, the Minnesota Dental Association, the Minnesota Chiropractic Association, the Minnesota Licensed Practical Nurse Association, the Minnesota Medical Association, the Minnesota Nurses Association, and the Minnesota Podiatric Medicine Association;

(2) one member appointed by each of the professional associations of the other professions regulated by a participating board not specified in clause (1); and

(3) two public members, as defined by section 214.02.

Members of the advisory committee shall be appointed for two years and members may be reappointed.

Subd. 2. Services. (a) The program shall provide the following services to program participants:

(1) referral of eligible regulated persons to qualified professionals for evaluation, treatment, and a written plan for continuing care consistent with the regulated person's illness. The referral shall take into consideration the regulated person's financial resources as well as specific needs;

(2) development of individualized program participation agreements between participants and the program to meet the needs of participants and protect the public. An agreement may include, but need not be limited to, recommendations from the continuing care plan, practice monitoring, health monitoring, practice restrictions, random drug screening, support group participation, filing of reports necessary to document compliance, and terms for successful completion of the regulated person's program; and

(3) monitoring of compliance by participants with individualized program participation agreements or board orders.

(b) The program may develop services related to sections 214.31 to 214.37 for employers and colleagues of regulated persons from participating boards.

Subd. 3. Participant costs. Each program participant shall be responsible for paying for the costs of physical, psychosocial, or other related evaluation, treatment, laboratory monitoring, and random drug screens.

Subd. 4. Eligibility. Admission to the health professional services program is available to a person regulated by a participating board who is unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition. Admission in the health professional services program shall be denied to persons:

(1) who have diverted controlled substances for other than self-administration;

(2) who have been terminated from this or any other state professional services program for noncompliance in the program;

(3) currently under a board disciplinary order or corrective action agreement, unless referred by a board;

(4) regulated under sections 214.17 to 214.25, unless referred by a board or by the commissioner of health;

(5) accused of sexual misconduct; or

(6) whose continued practice would create a serious risk of harm to the public.

Subd. 5. Completion; voluntary termination; discharge. A regulated person completes the program when the terms of the program participation agreement are fulfilled. A regulated person may voluntarily terminate participation in the health professionals service program at any time by reporting to the person's board. The program manager may choose to discharge a regulated person from the program and make a referral to the person's board at any time for reasons including but not limited to: the degree of cooperation and compliance by the regulated person, the inability to secure information or the medical records of the regulated person, or indication of other possible violations of the regulated person's practice act. The regulated person shall be notified in writing by the program manager of any change in the person's program status. A regulated person who has been terminated or discharged from the program may be referred back to the program for monitoring.

Subd. 6. Duties of a participating board. Upon receiving a report from the program manager in accordance with section 214.33, subdivision 3, and if the participating health-related licensing board has probable cause to believe continued practice by the regulated person presents an imminent risk of serious harm, the health-related licensing board shall proceed pursuant to the requirements in section 214.077.

History: 1994 c 556 s 3; 1997 c 192 s 31; 1998 c 407 art 2 s 94; 2000 c 284 s 11; 2001 c 161 s 41; 2003 c 87 s 51; 2007 c 123 s 131; 2009 c 101 art 2 s 109; 2014 c 291 art 4 s 53; 2016 c 125 s 14



Section 214.33 — REPORTING.

Subdivision 1. Permission to report. A person who has personal knowledge that a regulated person has the inability to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals or any other materials, or as a result of any mental, physical, or psychological condition may report that knowledge to the program or to the board. A report to the program under this subdivision fulfills the reporting requirement contained in a regulated person's practice act.

Subd. 2. Self-reporting. A person regulated by a participating board who is unable to practice with reasonable skill and safety by reason of illness, use of alcohol, drugs, chemicals, or any other materials, or as a result of any mental, physical, or psychological condition shall report to the person's board or the program.

Subd. 3. Program manager. (a) The program manager shall report to the appropriate participating board a regulated person who:

(1) does not meet program admission criteria;

(2) violates the terms of the program participation agreement;

(3) leaves or is discharged from the program except upon fulfilling the terms for successful completion of the program as set forth in the participation agreement;

(4) is subject to the provisions of sections 214.17 to 214.25;

(5) causes identifiable patient harm;

(6) unlawfully substitutes or adulterates medications;

(7) writes a prescription or causes a prescription to be dispensed in the name of a person, other than the prescriber, or veterinary patient for the personal use of the prescriber;

(8) alters a prescription without the knowledge of the prescriber for the purpose of obtaining a drug for personal use;

(9) unlawfully uses a controlled or mood-altering substance or uses alcohol while providing patient care or during the period of time in which the regulated person may be contacted to provide patient care or is otherwise on duty, if current use is the reason for participation in the program or the use occurs while the regulated person is participating in the program; or

(10) is alleged to have committed violations of the person's practice act that are outside the authority of the health professionals services program as described in sections 214.31 to 214.37.

(b) The program manager shall inform any reporting person of the disposition of the person's report to the program.

Subd. 4. Board. A board may refer any regulated person to the program consistent with section 214.32, subdivision 4, if the board believes the regulated person will benefit and the public will be protected.

Subd. 5. Employer mandatory reporting. (a) An employer of a person regulated by a health-related licensing board, and a health care institution or other organization where the regulated person is engaged in providing services, must report to the appropriate licensing board that a regulated person has diverted narcotics or other controlled substances in violation of state or federal narcotics or controlled substance law if:

(1) the employer, health care institution, or organization making the report has knowledge of the diversion; and

(2) the regulated person has diverted narcotics or other controlled substances from the reporting employer, health care institution, or organization, or at the reporting institution or organization.

(b) The requirement to report under this subdivision does not apply if:

(1) the regulated person is self-employed;

(2) the knowledge was obtained in the course of a professional-patient relationship and the regulated person is the patient; or

(3) knowledge of the diversion first becomes known to the employer, health care institution, or other organization, either from (i) an individual who is serving as a work site monitor approved by the health professionals services program for the regulated person who has self-reported to the health professionals services program, and who has returned to work pursuant to a health professionals services program participation agreement and monitoring plan; or (ii) the regulated person who has self-reported to the health professionals services program and who has returned to work pursuant to the health professionals services program participation agreement and monitoring plan.

History: 1994 c 556 s 4; 2014 c 291 art 4 s 54,55



Section 214.34 — IMMUNITY.

Subdivision 1. Reporting immunity. Any individual, agency, institution, facility, business, or organization is immune from civil liability or criminal prosecution for submitting a report in good faith to the program under this section or for cooperating with an investigation of a report or with staff of the program. Reports are confidential and are privileged communication.

Subd. 2. Program immunity. Members of the participating boards and persons employed by the boards and program, program consultants, and members of advisory bodies for the program are immune from civil liability and criminal prosecution for any actions, transactions, or reports in the execution of, or relating to, their duties under sections 214.31 to 214.36.

History: 1994 c 556 s 5



Section 214.35 — CLASSIFICATION OF DATA.

All data collected and maintained and any agreements with regulated persons entered into as part of the program is classified as active investigative data under section 13.41 while the individual is in the program, except for monitoring data which is classified as private. When a regulated person successfully completes the program, the data and participation agreement become inactive investigative data which shall be classified as private data under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9, in the case of data not on individuals. Data and agreements shall not be forwarded to the board unless the program reports a participant to a board as described in section 214.33, subdivision 3.

History: 1994 c 556 s 6



Section 214.355 — GROUNDS FOR DISCIPLINARY ACTION.

Each health-related licensing board, including the Emergency Medical Services Regulatory Board under chapter 144E, shall consider it grounds for disciplinary action if a regulated person violates the terms of the health professionals services program participation agreement or leaves the program except upon fulfilling the terms for successful completion of the program as set forth in the participation agreement.

History: 2014 c 291 art 4 s 56



Section 214.36 — BOARD PARTICIPATION.

Participating boards may, by mutual agreement, implement the program upon enactment. Thereafter, health-related licensing boards desiring to enter into or discontinue an agreement to participate in the health professionals services program shall provide a written resolution indicating the board's intent to the designated board by January 1 preceding the start of a biennium.

History: 1994 c 556 s 7



Section 214.37 — RULEMAKING.

By July 1, 1996, the participating boards shall adopt joint rules relating to the provisions of sections 214.31 to 214.36 in consultation with the advisory committee and other appropriate individuals. The required rule writing does not prevent the implementation of sections 214.31 to 214.37 and Laws 1994, chapter 556, section 9, upon enactment.

History: 1994 c 556 s 8



Section 214.40 — VOLUNTEER HEALTH CARE PROVIDER PROGRAM.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Administrative services unit" means the administrative services unit for the health-related licensing boards.

(c) "Charitable organization" means a charitable organization within the meaning of section 501(c)(3) of the Internal Revenue Code that has as a purpose the sponsorship or support of programs designed to improve the quality, awareness, and availability of health care services and that serves as a funding mechanism for providing those services.

(d) "Health care facility or organization" means a health care facility licensed under chapter 144 or 144A, or a charitable organization.

(e) "Health care provider" means a physician licensed under chapter 147, physician assistant licensed and practicing under chapter 147A, nurse licensed and registered to practice under chapter 148, dentist, dental hygienist, or dental therapist licensed under chapter 150A, or an advanced dental therapist licensed and certified under chapter 150A.

(f) "Health care services" means health promotion, health monitoring, health education, diagnosis, treatment, minor surgical procedures, the administration of local anesthesia for the stitching of wounds, and primary dental services, including preventive, diagnostic, restorative, and emergency treatment. Health care services do not include the administration of general anesthesia or surgical procedures other than minor surgical procedures.

(g) "Medical professional liability insurance" means medical malpractice insurance as defined in section 62F.03.

Subd. 2. Establishment. The administrative services unit shall establish a volunteer health care provider program to facilitate the provision of health care services provided by volunteer health care providers through eligible health care facilities and organizations.

Subd. 3. Participation of health care facilities. To participate in the program established in subdivision 2, a health care facility or organization must register with the administrative services unit on forms provided by the administrative services unit and must meet the following requirements:

(1) be licensed to the extent required by law or regulation;

(2) provide evidence that the provision of health care services to the uninsured and underinsured is the primary purpose of the facility or organization;

(3) certify that it maintains adequate general liability and professional liability insurance for program staff other than the volunteer health care provider or is properly and adequately self-insured;

(4) agree to report annually to the administrative services unit the number of volunteers, number of volunteer hours provided, number of patients seen by volunteer providers, and types of services provided; and

(5) agree to pay to the administrative services unit an annual participation fee of $50. All fees collected are deposited into the state government special revenue fund and are appropriated to the administrative services unit for purposes of administering the program.

Subd. 4. Health care provider registration. (a) To participate in the program established in subdivision 2, a health care provider shall register with the administrative services unit. Registration may be approved if the provider has submitted a certified statement on forms provided by the administrative services unit attesting that the health care provider agrees to:

(1) receive no direct monetary compensation of any kind for services provided in the program;

(2) submit a sworn statement attesting that the license to practice is free of restrictions. The statement must describe:

(i) any disciplinary action taken against the health care provider by a professional licensing authority or health care facility, including any voluntary surrender of license or other agreement involving the health care provider's license to practice or any restrictions on practice, suspension of privileges, or other sanctions; and

(ii) any malpractice suits filed against the health care provider and the outcome of any suits filed;

(3) submit any additional materials requested by the administrative services unit;

(4) identify the eligible program through which the health care services will be provided and the health care facilities at which the services will be provided; and

(5) if coverage is purchased for the provider under subdivision 7, comply with any risk management and loss prevention policies imposed by the insurer.

(b) Registration expires two years from the date the registration was approved. A health care provider may apply for renewal by filing with the administrative services unit a renewal application at least 60 days prior to the expiration of the registration.

Subd. 5. Revocation of eligibility and registration. The administrative services unit may suspend, revoke, or condition the eligibility of a health care provider for cause, including, but not limited to, the failure to comply with the agreement with the administrative services unit and the imposition of disciplinary action by the licensing board that regulates the health care provider.

Subd. 6. Board notice of disciplinary action. The applicable health-related licensing board shall immediately notify the administrative services unit of the initiation of a contested case against a registered health care provider or the imposition of disciplinary action, including copies of any contested case decision or settlement agreement with the health care provider.

Subd. 7. Medical professional liability insurance. (a) Within the limit of funds appropriated for this program, the administrative services unit must purchase medical professional liability insurance, if available, for a health care provider who is registered in accordance with subdivision 4 and who is not otherwise covered by a medical professional liability insurance policy or self-insured plan either personally or through another facility or employer. The administrative services unit is authorized to prorate payments or otherwise limit the number of participants in the program if the costs of the insurance for eligible providers exceed the funds appropriated for the program.

(b) Coverage purchased under this subdivision must be limited to the provision of health care services performed by the provider for which the provider does not receive direct monetary compensation.

Subd. 8. Fee adjustment. The administrative services unit shall apportion between the Board of Medical Practice, the Board of Dentistry, and the Board of Nursing an amount to be raised through fees by the respective board. The amount apportioned to each board shall be the total amount expended on medical professional liability insurance coverage purchased for the providers regulated by the respective board. The respective board may adjust the fees which the board is required to collect to compensate for the amount apportioned to the board by the administrative services unit.

History: 2002 c 399 s 3; 2008 c 326 art 1 s 6; 1Sp2010 c 1 art 25 s 12; 2013 c 108 art 10 s 11






Chapter 215 — PUBLIC EXAMINER






Chapters 216 - 217 — UTILITIES

Chapter 216 — PUBLIC UTILITIES COMMISSION PROCEEDINGS

Section 216.10 — PUBLIC ATTORNEYS REPRESENT COMMISSION.

The attorney general shall be ex officio attorney for the Public Utilities Commission and shall institute and prosecute all actions which the commission shall order brought and render the commissioners all advice, counsel, and assistance necessary for the proper performance of their duties. The county attorney of any county in which an action is pending, prosecuted, or defended by direction of the commission shall aid in the prosecution or defense thereof until final determination when requested by the commission. When necessary the commission may employ additional counsel to assist the attorney general.

All actions or proceedings instituted by the commission shall be brought in the name of the state.

History: (4635, 4658) RL s 1960,1979; 1971 c 25 s 67; 1980 c 614 s 123; 1986 c 444



Section 216.13 — COMMENCING PROCEEDINGS BEFORE COMMISSION.

Proceedings before the commission against any such carrier or public warehouse operator shall be instituted by complaint, verified as a pleading in a civil action, stating in ordinary language the facts constituting the alleged omission or offense. The parties to such proceedings shall be termed, respectively, "complainant" and "respondent."

History: (4638) RL s 1963; 1971 c 25 s 67; 1980 c 614 s 123; 1986 c 444



Section 216.14 — NOTICE TO RESPONDENT.

Upon filing such complaint, if there appear reasonable grounds for investigating such matter, the commission shall issue an order directed to and requiring such carrier or warehouse operator to grant the relief demanded or show cause by answer within 20 days from the service of such notice why such relief should not be granted. Such order, together with a copy of the complaint, shall forthwith be served upon the respondent.

History: (4639) RL s 1964; 1971 c 25 s 67; 1980 c 614 s 123; 1986 c 444



Section 216.15 — ANSWER AND REPLY.

The respondent may file by mail, by personal delivery, or via the commission's electronic filing system and serve upon the complainant, within 20 days after service of the order, an answer alleging that it has already granted the relief demanded or setting up any matter of defense. If the answer alleges the granting of the relief, the complainant shall within 20 days reply admitting or denying the allegation. If the complainant fails to reply or admits the allegation, the proceeding must be dismissed.

History: (4640) RL s 1965; 1986 c 444; 2007 c 10 s 1



Section 216.16 — HEARINGS BEFORE COMMISSION.

If the matter be not adjusted to the satisfaction of the commission, it shall set a time and place of hearing, and give at least ten days' notice thereof to each party. The parties may appear either in person or by attorney. The commission shall hear evidence and otherwise investigate the matter, make findings of fact upon all matters involved, and such order or recommendation in the premises as may be just. A copy of such findings and order or recommendation shall forthwith be served upon each party. No proceedings shall be dismissed on account of want of pecuniary interest in the complaint.

History: (4641) RL s 1966; 1907 c 305; 1921 c 159 s 1; 1971 c 25 s 67; 1980 c 614 s 102



Section 216.161 — CONTESTED CASES; NOTICE.

Notwithstanding the provisions of any other law the commission in any contested case shall give reasonable notice to representatives of associations or other interested groups or persons who have registered their names with the secretary of the commission for that purpose, to all parties and to cities and municipalities which the commission deems to be interested in the proceeding. The commission may prescribe an annual fee to be paid into the state treasury which shall be a charge to all registered groups or persons. This charge is to cover the costs involved.

"Contested case" means a proceeding before the commission in which the legal rights, duties or privileges of specific parties are required by law or constitutional right to be determined after a hearing.

History: 1971 c 25 s 67; Ex1971 c 48 s 23; 1973 c 123 art 5 s 7; 1973 c 754 s 1; 1980 c 614 s 123



Section 216.17 — NOTICES AND ORDERS; FILINGS; SERVICE.

Subdivision 1. Commission notices and orders; signature. All notices and orders in proceedings before the commission must be signed by the secretary. Electronic signature by the secretary is permitted.

Subd. 2. Service of notice, order, or other document from commission. Service of all notices, orders, and other documents by the commission may be made by mail, personal delivery, or electronic service upon any person or firm, or upon the president, general manager, or other proper executive officer of any corporation interested. If any party has appeared by attorney, such service must be made upon the attorney. Notwithstanding section 14.62, orders and decisions may be served by mail, by personal delivery, or by electronic service. The commission may provide electronic service to any person who has provided an electronic address to the commission for service purposes. For purposes of this section, the term "person" includes a natural person or an organization, whether for profit or not for profit. Regulated utilities and state agencies must provide an electronic address for electronic service purposes and must accept electronic service as official service.

Subd. 3. Filings with commission; manner of filing. As of January 1, 2008, any telephone company or telecommunications carrier subject to chapter 237; any public utility, cooperative association, or municipal utility subject to chapter 216B; and state agencies, shall file documents with the commission via the commission's electronic filing system. The executive secretary may approve an exemption from this requirement if an affected company or agency is unable to submit filings via the commission's electronic filing system. All parties, participants, or other interested persons shall submit filings to the commission via the commission's electronic filing system whenever practicable, but may also file by personal delivery or by mail.

Subd. 4. Service by a party, participant, or other interested person. When an applicable statute or commission rule requires service of a filing or other document by a party, participant, or other interested person upon persons on a service list maintained by the commission, service may be made by personal delivery, mail, or electronic service, except that electronic service may only be made upon persons on the official service list who have previously agreed in writing to accept electronic service at an electronic address provided to the commission for electronic service purposes. This section does not apply to the extent another provision of this chapter or chapter 216A requires a specific method of service. Regulated utilities and state agencies must provide an electronic address to the commission for electronic service purposes and agree to accept electronic service as official service.

History: (4642) RL s 1967; 1971 c 25 s 67; 1980 c 614 s 123; 2007 c 10 s 2; 2013 c 135 art 3 s 18,19



Section 216.18 — POWER TO SUBPOENA WITNESSES AND DOCUMENTS.

The commission in any hearing or investigation may require the attendance of witnesses and the production of any books, documents, and records. Witnesses must receive the same fees and mileage as in civil actions. Disobedience of any subpoena in such proceeding or contumacy of a witness may, upon application of the commission, be punished by any district court in the same manner as if the proceedings were pending in such court.

History: (4643) RL s 1968; 1971 c 25 s 67; 1980 c 614 s 123; 2007 c 10 s 3



Section 216.25 — APPEALS.

Any party to a contested case before the commission may appeal from the decision and order of the commission in accordance with chapter 14.

History: (4651) RL s 1972; 1907 c 167 s 2; 1961 c 393 s 1; 1969 c 646 s 1; 1971 c 25 s 67; 1976 c 239 s 38; 1977 c 253 s 1; 1980 c 614 s 123; 1983 c 247 s 93



Section 216.26 — DISMISSAL IN CERTAIN CASES; PROCEDURE.

When in any proceedings pending before it relating to or involving the reasonableness of rates, fares, charges, or classifications, the commission shall decide that it has not jurisdiction for the reason that the traffic covered by such rates, fares, charges, and classifications is interstate commerce, it shall make an order dismissing the proceeding, stating therein the ground of such dismissal, which order may be appealed from in like manner as other appealable orders of the commission.

If in any such proceeding one of the commissioners shall dissent from the order of dismissal, the question of its jurisdiction shall be certified to the district court of a county to which an appeal might be taken and thereupon the commission shall notify all parties to the proceedings of such certification, stating the county and date thereof.

History: (4652) RL s 1973; 1971 c 25 s 67; 1980 c 614 s 123



Section 216.27 — FILING APPEAL PAPERS; EFFECT.

When an appeal is taken, the commission shall file with the clerk of the appellate courts the documents described by the Rules of Civil Appellate Procedure. The Court of Appeals shall have full jurisdiction to hear and determine the matter appealed. The proceeding shall be governed by the Rules of Civil Appellate Procedure. If the order of the commission is reversed, upon filing a copy of the order of reversal with the commission, it shall proceed to determine the reasonableness of the rates, fares, charges, and classification on the merits.

History: (4653) RL s 1974; 1971 c 25 s 67; 1980 c 614 s 123; 1983 c 247 s 94






Chapter 216A — PUBLIC UTILITIES REGULATORS

Section 216A.01 — DEPARTMENT AND COMMISSION; POWERS AND DUTIES.

The Department of Commerce shall have and possess all of the rights and powers and perform all of the duties vested in it by this chapter. The Public Utilities Commission shall have and possess all of the rights and powers and perform all of the duties vested in it by this chapter and those formerly vested by law in the Railroad and Warehouse Commission.

History: 1967 c 864 s 1; 1969 c 1031 s 1; 1980 c 614 s 103; 1Sp2001 c 4 art 6 s 27



Section 216A.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Legislative function. "Legislative function" means the establishment and promulgation of all rules, orders and directives of general or particular applicability, governing the conduct of the regulated persons or businesses, together with such investigative procedures as are incident thereto and all other valid acts and procedures which are historically or functionally legislative in character.

Subd. 3. Administrative function. "Administrative function" means all duties and procedures concerning the execution and enforcement of the laws, rules, orders, directives, duties, and obligations imposed for the control and government of the persons or businesses regulated, together with investigative activities incident thereto and procedures inherently administrative or executive in character.

Subd. 4. Quasi-judicial function. "Quasi-judicial function" means the promulgation of all orders and directives of particular applicability governing the conduct of the regulated persons or businesses, together with procedures inherently judicial.

History: 1967 c 864 s 2; 1977 c 364 s 1



Section 216A.03 — PUBLIC UTILITIES COMMISSION.

Subdivision 1. Members. The Public Utilities Commission shall consist of five members. The terms of members shall be six years and until their successors have been appointed and qualified. Each commissioner shall be appointed by the governor by and with the advice and consent of the senate. Not more than three commissioners shall belong to the same political party. At least one commissioner must have been domiciled at the time of appointment outside the seven-county metropolitan area. If the membership of the commission after July 31, 1986, does not consist of at least one member domiciled at the time of appointment outside the seven-county metropolitan area, the membership shall conform to this requirement following normal attrition of the present commissioners. The governor when selecting commissioners shall give consideration to persons learned in the law or persons who have engaged in the profession of engineering, public accounting, property and utility valuation, finance, physical or natural sciences, production agriculture, or natural resources as well as being representative of the general public.

For purposes of this subdivision, "seven-county metropolitan area" means Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, and Washington Counties.

Subd. 1a. Removal; vacancy. The removal of members, and filling of vacancies on the commission shall be as provided in section 15.0575.

Subd. 2. [Repealed, 1976 c 134 s 79]

Subd. 3. Chair. The governor shall select one of the commissioners to serve as the chair for a term concurrent with that of the governor.

If a vacancy occurs in the position of chair, the governor shall select a new chair to complete the unexpired term.

Subd. 3a. Powers and duties of chair. The chair shall be the principal executive officer of the commission and shall preside at meetings of the commission. The chair shall organize the work of the commission and may make assignments to commission members, appoint committees and give direction to the commission staff through the executive secretary subject to the approval of the commission.

Subd. 4. Oath. Before entering upon the duties of office, each commissioner shall take and file with the secretary of state the following oath:

"I do solemnly swear that I will support the Constitution of the United States, the Constitution of this state; that I will faithfully discharge my duties as commissioner of the Public Utilities Commission according to the best of my ability; and that I am not in the employ of or holding any official relation to or pecuniarily interested in any individual proprietorship, firm, copartnership, corporation or association, the activities of which are wholly or partially subject to regulation by the Public Utilities Commission; nor do I serve on or under any committee of any political party."

Subd. 5. Quorum. A majority of the commission shall constitute a quorum, and the act or decision of a majority of commissioners present, if at least a quorum is present, shall be the act or decision of the commission. If a vacancy exists on the commission a majority of the remaining commissioners constitutes a quorum.

Subd. 6. Record of proceedings. An audio magnetic or audio electronic recording device shall be used to keep a record of all proceedings before the commission.

Subd. 6a. Hearing reporter. The commission may delegate to the executive secretary authority to require hearing reporter services. The cost of hearing reporter services must be borne by the utility, telephone company, or telecommunications carrier that is the subject of the proceeding. If more than one company is the subject of a proceeding, the commission or, if the commission so delegates, the executive secretary, shall determine how the hearing reporter costs are to be allocated for the proceeding.

Subd. 7. Filing approved without hearing. A filing with the commission may be deemed approved by the commission after 60 days of filing, unless the commission, a commissioner, or any other person requests the filing be set aside for action by the commission. The commission may designate, by standing order, categories or types of filings that are eligible for approval under this subdivision. Complaint filings, petitions for rulemakings, or petitions to increase rates are not eligible for designation. The commission must publish a weekly notice of the filings that are approved without other action by the commission, and shall issue a written order approving the filing upon passage of the 60-day term. Orders approved under this subdivision are subject to reconsideration, as provided in section 216B.27 or the commission's rules of practice and procedure, and nothing in this subdivision affects the rights of any entity under section 216B.17 or 237.081.

Subd. 8. Delegations to commission subcommittees. (a) The commission may create and appoint members to standing or ad hoc subcommittees of the commission consisting of at least one commissioner. The commission, at a regularly scheduled agenda hearing, may delegate any of the commission's legislative, administrative, or quasi-judicial functions, as defined in section 216A.02, to a subcommittee of the commission.

(b) Upon objection by a party, a participant, or a commissioner, a decision by a subcommittee must be referred to the full commission. Subcommittee decisions for which no objection is filed with the commission within ten days from the date of receipt of the written decision of the subcommittee are deemed decisions of the full commission. If referred to the full commission, the full commission may rely on the record developed by the subcommittee but shall treat the subcommittee decision as advisory.

(c) In either their initial or reply filings with the commission, a party or a participant may request that the commission not delegate the proceeding to a commission subcommittee. The request must be granted.

(d) For the purposes of this subdivision:

(1) a "party" means a person by or against whom a proceeding before the commission is commenced or a person permitted to intervene in a proceeding under this chapter; and

(2) a "participant" means a person who files comments or appears to present views without becoming a party in a proceeding, other than public hearings held in contested cases and other commission proceedings conducted to receive general public comments.

Subd. 9. Lead commissioner; designation, powers, duties. The commission may designate a commissioner to be the lead commissioner for a docket, a type of docket, or for a particular subject area. The commission shall allow interested persons to be heard on a proposed designation prior to making the designation. The lead commissioner is authorized to exercise the commission's authority to develop an evidentiary record for a proceeding, including holding hearings and requesting written or oral comments. At the request of the commission, the lead commissioner shall provide the commission and the service list for the proceeding with a written summary of the evidentiary record developed by the lead commissioner for the case, including any recommendations of the commissioner. Any findings of fact, conclusions of law, or recommendations of the lead commissioner are advisory only and are not binding on the commission. The commission may delegate its authority to designate lead commissioners to the chair. Nothing in this subdivision affects a person's opportunity to request a contested case proceeding under chapter 14.

History: 1967 c 864 s 3; 1974 c 429 s 65; 1976 c 134 s 50,51; 1977 c 364 s 2; 1980 c 614 s 104,105,123; 1986 c 409 s 1,2; 1986 c 444; 1994 c 641 art 4 s 1; 1999 c 125 s 1-4; 2002 c 398 s 7; 1Sp2005 c 1 art 4 s 124; 2009 c 110 s 4,5



Section 216A.035 — CONFLICT OF INTEREST.

(a) No person, while a member of the Public Utilities Commission, while acting as executive secretary of the commission, or while employed in a professional capacity by the commission, shall receive any income, other than dividends or other earnings from a mutual fund or trust if these earnings do not constitute a significant portion of the person's income, directly or indirectly from any public utility or other organization subject to regulation by the commission.

(b) No person is eligible to be appointed as a member of the commission if the person has been employed with an entity, or an affiliated company of an entity, that is subject to rate regulation by the commission within one year from the date when the person's term on the commission will begin.

(c) No person who is an employee of the Department of Commerce shall participate in any manner in any decision or action of the commission where that person has a direct or indirect financial interest. Each commissioner or employee of the department who is in the general professional, supervisory, or technical units established in section 179A.10 or who is a professional, supervisory, or technical employee defined as confidential in section 179A.03, subdivision 4, or who is a management classification employee and whose duties are related to public utility, telephone company, or telecommunications company regulation shall report to the Campaign Finance and Public Disclosure Board annually before April 15 any interest in an industry or business regulated by the commission. Each commissioner shall file a statement of economic interest as required by section 10A.09 with the Campaign Finance and Public Disclosure Board and the Public Utilities Commission before taking office. The statement of economic interest must state any interest that the commissioner has in an industry or business regulated by the commission.

(d) A professional employee of the commission or department must immediately disclose to the commission or to the commissioner of the department, respectively, any communication, direct or indirect, with a person who is a party to a pending proceeding before the commission regarding future benefits, compensation, or employment to be received from that person.

History: 1974 c 429 s 66; 1979 c 206 s 1; 1980 c 614 s 123; 1981 c 210 s 51; 1984 c 462 s 27; 1986 c 409 s 3; 1986 c 444; 1987 c 186 s 15; 1997 c 202 art 2 s 63; 1Sp2001 c 4 art 6 s 28



Section 216A.036 — EMPLOYMENT RESTRICTIONS; CIVIL PENALTY.

(a) A person who serves as (1) a commissioner of the Public Utilities Commission, (2) commissioner of commerce, or (3) deputy commissioner of commerce, shall not, while employed with or within one year after leaving the commission or department, accept employment with, receive compensation directly or indirectly from, or enter into a contractual relationship with an entity, or an affiliated company of an entity, that is subject to rate regulation by the commission.

(b) An entity or an affiliated company of an entity that is subject to rate regulation by the commission, or a person acting on behalf of the entity, shall not negotiate or offer to employ or compensate a commissioner of the Public Utilities Commission, the commissioner of commerce, or the deputy commissioner of commerce, while the person is so employed or within one year after the person leaves that employment.

(c) For the purposes of this section, "affiliated company" means a company that controls, is controlled by, or is under common control with an entity subject to rate regulation by the commission.

(d) A person who violates this section is subject to a civil penalty not to exceed $10,000 for each violation. The attorney general may bring an action in district court to collect the penalties provided in this section.

History: 1986 c 409 s 4; 1987 c 186 s 15; 1Sp2001 c 4 art 6 s 29



Section 216A.037 — EX PARTE COMMUNICATIONS; CODE OF CONDUCT; RULES.

Subdivision 1. Ex parte communications prohibitions; rules. (a) The commission shall adopt rules under chapter 14 prescribing permissible and impermissible ex parte communications. The ex parte rules may prohibit only ex parte communications, directly or indirectly, between a commissioner and a participant or party under the commission's rules of practice and procedure relating to:

(1) a material issue during a pending contested case proceeding;

(2) a material issue in a rulemaking proceeding after the beginning of commission deliberations;

(3) a material issue in a disputed formal petition; and

(4) any other communication impermissible by law.

(b) The commission may apply ex parte prohibitions, prospectively and after notice to affected parties, to other commission proceedings as the commission deems necessary.

(c) A contested case is pending from the time the commission refers the matter to the Office of Administrative Hearings until the commission has issued its final order, and the time to petition for reconsideration has expired or the commission has issued an order finally disposing an application for reconsideration, whichever is later.

Subd. 2. Conflict-of-interest communications prohibited. A commissioner shall not communicate, directly or indirectly, with a person or entity who is a party to a pending proceeding before the commission regarding past or future benefits or compensation to be received from that person or entity. The commission may dismiss a proceeding if an applicant, petitioner, or complainant violates this subdivision.

Subd. 3. Code of conduct rules. Except as limited by subdivision 1, the commission shall adopt rules prescribing a code of conduct for commissioners and employees of the commission. The code of conduct must include standards to preserve the quasi-judicial function of the commission.

Subd. 4. Complaint procedure; hearing; sanctions. (a) Any person seeking sanctions for alleged violations of the rules adopted under this section may file a complaint with the commission.

(b) A complaint seeking sanctions must include the following information: the name and address of the complainant; the name and address of complainant's counsel, if any; the name and address of each person alleged to have violated the ex parte prohibition (respondents); the name and address of each respondent's counsel, if known; the facts constituting the alleged violation; and the sanctions sought by the complainant.

(c) A complaint filed under this section must be filed with the commission and mailed to each respondent, the department, the Office of the Attorney General, and all persons on the commission's service list for the proceeding.

(d) Within seven days of service of the complaint, a respondent shall file an answer with the commission and serve it on the complainant, the department, the Office of the Attorney General, and all persons on the commission's service list for the proceeding.

(e) The commission shall refer the complaint and any reply to the Office of Administrative Hearings.

(f) The administrative law judge assigned to the ex parte complaint proceeding by the Office of Administrative Hearings shall conduct a hearing investigation and shall issue a report within 30 days after the matter is referred. If the administrative law judge determines that the report cannot be properly completed within that time period, the judge shall report that fact to the commission within the 30-day period and shall file a final report within a reasonable time thereafter, no later than 60 days after the referral to the Office of Administrative Hearings.

(g) The report of the administrative law judge shall describe the relevant facts of the case and shall set forth the judge's findings as to whether ex parte violations occurred. The findings and decisions of the judge as to whether ex parte violations have occurred are binding on the commission. The judge shall also discuss and make recommendations regarding the imposition of sanctions in accordance with paragraph (h). The judge shall include in the report a discussion of the recusal of any commissioner or the removal of decision-making personnel from this case.

(h) In the report under paragraph (g), the administrative law judge may only recommend that the commission impose one of the following sanctions if the judge finds that the condition specified for the sanction is met:

(1) dismiss the proceeding if the prohibited ex parte communication has so prejudiced the proceeding that the commission cannot consider it impartially;

(2) issue an adverse ruling on a pending issue that is the subject of the prohibited ex parte communication if other parties are prejudiced by the prohibited ex parte communication;

(3) strike evidence or pleadings if the evidence or pleadings are tainted by the prohibited ex parte communication; or

(4) issue a public statement of censure, if the prohibited ex parte communication is determined to be part of a continuing pattern of improper ex parte communication or if the prohibited ex parte violation consists of a single prohibited communication and mitigating circumstances exist that:

(i) negate the need for a more severe sanction;

(ii) do not prejudice the proceeding to the extent that the commission is unable to consider it impartially;

(iii) do not prejudice other parties; or

(iv) do not taint the evidence or pleadings.

(i) If the administrative law judge finds the complainant's allegation of an ex parte violation was interposed for any improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of the proceeding, the judge may recommend that the commission issue an appropriate sanction against the complainant.

History: 1986 c 409 s 5; 1996 c 305 art 2 s 37; 2000 c 487 s 1; 2007 c 88 s 1



Section 216A.04 — EXECUTIVE SECRETARY; COMMISSION EMPLOYEES.

Subdivision 1. Selection of executive secretary. The commission shall appoint an executive secretary, not a member, who shall be in the unclassified service of the state and shall serve at the pleasure of the commission. The executive secretary shall take, subscribe, and file an oath similar to that required of the commissioners, and shall be subject to the same disqualifications as commissioners.

Subd. 1a. Powers and duties of executive secretary. The executive secretary shall:

(1) cause to be kept full and correct records of all transactions and proceedings of the commission;

(2) appoint, subject to chapter 43A and the approval of the commission, all other classified employees of the commission and supervise and direct their activities;

(3) have custody of the seal of the commission;

(4) serve as the administrative officer of the commission with responsibility for personnel, budget and other administrative details related to the work of the commission or as required by state law;

(5) prepare orders, reports, and other materials as assigned by the commission and recommend to the commission such measures as may be appropriate to achieve the objectives of the commission;

(6) advise the commission of its financial position and recommend a budget for its approval; and

(7) perform other duties as the commission directs.

Subd. 2. Acting secretary. The commission may designate any responsible employee to serve as acting secretary in the absence of the secretary.

Subd. 3. Officers and employees. The commission may establish other positions in the unclassified service if the positions meet the criteria of section 43A.08, subdivision 1a, clauses (1) to (7). The commission may employ other persons as may be necessary to carry out its functions.

Subd. 4. Transcripts of proceedings. Hearing reporters may provide transcripts of proceedings before the commission to persons requesting transcripts who pay a reasonable charge therefor to the reporter. The amount of the charge shall be fixed by the commission and retained by the reporter, any other law to the contrary notwithstanding.

History: 1967 c 864 s 4; 1971 c 74 s 1; 1971 c 646 s 1; 1973 c 35 s 44; 1980 c 614 s 106-108; 1981 c 210 s 54; 1982 c 560 s 51



Section 216A.05 — COMMISSION FUNCTIONS AND POWERS.

Subdivision 1. Legislative and quasi-judicial functions. The functions of the commission shall be legislative and quasi-judicial in nature. It may make such investigations and determinations, hold such hearings, prescribe such rules, and issue such orders with respect to the control and conduct of the businesses coming within its jurisdiction as the legislature itself might make but only as it shall from time to time authorize. It may adjudicate all proceedings brought before it in which the violation of any law or rule administered by the Department of Commerce is alleged.

Subd. 2. Powers generally. The commission shall, to the extent prescribed by law:

(1) investigate the management of all warehouse operators and telegraph companies, the manner in which their businesses are conducted and the adequacies of the services which they are affording to the public, and make all appropriate orders relating to the continuation, termination, or modification of all services and facilities with a view to properly promoting the security and convenience of the public;

(2) review and ascertain the reasonableness of tariffs of rates, fares, and charges, or any part or classification thereof, and prescribe the form and manner of filing, posting, and publication thereof;

(3) prescribe uniform systems of keeping and rendering accounts and the time within which such systems shall be adopted;

(4) order the issuance of franchises, permits or certificates of convenience and necessity.

Subd. 3. Manner of fact-finding. The commission may:

(1) subpoena, in the same manner a district court summons is served, at such time and place as it may designate, any books, papers, or accounts kept by any regulated business within or without the state, or compel production of verified copies in lieu thereof;

(2) prepare all forms or blanks for the purpose of obtaining information which it may deem necessary or useful in the proper exercise of its authority and duties in connection with regulated businesses, and prescribe the time and manner within which such blanks and forms shall be completed and filed with it;

(3) inspect, at all reasonable times, and copy the books, records, memoranda, correspondence, or other documents and records of any business under its jurisdiction;

(4) examine, under oath, any officer, agent, or employee thereof in relation to its business and affairs.

Subd. 4. Performance of commission functions. The commission shall exercise each and every legislative function imposed by law on it.

Subd. 5. Hearing upon petition. With respect to those matters within its jurisdiction the commission shall receive, hear, and determine all petitions filed with it in accordance with the rules of practice and procedure promulgated by the commission, and may investigate, hold hearings, and make determinations upon its own motion to the same extent, and in every instance, in which it may do so upon petition.

Subd. 6. Operation with regard to federal law. The commission is authorized:

(1) to cooperate with all federal agencies for the purpose of harmonizing state and federal regulations within the state to the extent and in the manner deemed advisable;

(2) to conduct joint hearings with any federal agency or commission within or without the state and participate in any proceedings before any federal agency or commission when it considers such participation advisable and in the interest of the people of this state;

(3) to nominate members to any joint board as provided by federal acts.

History: 1967 c 864 s 5; 1969 c 1031 s 2; 1971 c 25 s 67; 1976 c 166 s 10; 1977 c 346 s 11; 1977 c 364 s 3; 1980 c 614 s 109,110; 1986 c 444; 1986 c 468 s 2; 1Sp2001 c 4 art 6 s 30



Section 216A.07 — COMMISSIONER POWERS AND DUTIES.

Subdivision 1. Commissioner duties. The commissioner of commerce has all the rights and powers and shall perform all the duties set forth in this chapter. The commissioner may:

(1) prepare all forms or blanks for the purpose of obtaining information which the commissioner may deem necessary or useful in the proper exercise of the authority and duties of the commissioner in connection with regulated businesses;

(2) prescribe the time and manner within which forms or blanks shall be filed with the department;

(3) inspect at all reasonable times, and copy the books, records, memoranda, and correspondence or other documents and records of any person relating to any regulated business; and

(4) cause the deposition to be taken of any person concerning the business and affairs of any business regulated by the department. Information sought through said deposition shall be for a lawfully authorized purpose and shall be relevant and material to the investigation or hearing before the commission. Information obtained from said deposition shall be used by the department only for a lawfully authorized purpose and pursuant to powers and responsibilities conferred upon the department. Said deposition is to be taken in the manner prescribed by law for taking depositions in civil actions in the district court.

Subd. 2. Enforcement. The commissioner is responsible for the enforcement of chapters 216A, 216B and 237 and the orders of the commission issued pursuant to those chapters.

Subd. 3. Intervention in commission proceeding. The commissioner may intervene as a party in all proceedings before the commission. When intervening in gas or electric hearings, the commissioner shall prepare and defend testimony designed to encourage energy conservation improvements as defined in section 216B.241. The attorney general shall act as counsel in the proceedings.

Subd. 3a. Regional and national duties. The Department of Commerce has the duty and power to represent the interests of Minnesota residents, businesses, and governments before bodies and agencies outside the state that make, interpret, or implement regional, national, and international energy policy and that regulate and implement regional or national energy planning or infrastructure development. This subdivision does not limit regional, national, or international activities of the Public Utilities Commission.

Subd. 4. Investigation. The commissioner may, on the commissioner's own initiative, investigate any matter subject to the jurisdiction of the department or commission.

Subd. 5. Rulemaking. The commissioner shall make substantive and procedural rules to implement the provisions of this chapter and chapters 216B and 237. Rules adopted under this authority shall be promulgated pursuant to the Administrative Procedure Act and shall have the force and effect of law.

Subd. 6. Mission; efficiency; legislative report, recommendations. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

History: 1967 c 864 s 7; 1969 c 1031 s 3; 1976 c 166 s 12; 1977 c 364 s 4; 1980 c 614 s 111; 1983 c 179 s 3; 1986 c 444; 1987 c 186 s 15; 1995 c 248 art 11 s 16; 1998 c 366 s 62; 1Sp2001 c 4 art 6 s 31; 2011 c 97 s 4



Section 216A.08 — CONTINUATION OF RULES OF PUBLIC SERVICE DEPARTMENT.

All valid rules, orders, and directives heretofore enforced, issued, or promulgated by the Public Service Department under authority of chapter 216, 216A, 216B, 216C, 218, 219, 221, 222, 237, 238, or 239 shall remain and continue in force and effect until repealed, modified, or superseded by duly authorized rules, orders, or directives of the Public Utilities Commission, the commissioner of transportation, or the commissioner of commerce.

History: 1967 c 864 s 8; 1976 c 166 s 13; 1980 c 614 s 123; 1985 c 248 s 70; 1Sp2001 c 4 art 6 s 32



Section 216A.09 — ACTIONS.

The commission may sue or be sued in its own name.

History: 1967 c 864 s 9



Section 216A.095 — COOPERATION BETWEEN DEPARTMENT AND COMMISSION.

Nothing in this chapter prevents the department or the commission from entering into agreements with each other or with other agencies to coordinate and share services, to conduct joint projects or investigations on matters within the authority and jurisdiction of the parties thereto, or to temporarily assign staff to projects requested by each other or by other agencies. The cooperative agreements may provide for the sharing of costs between the parties thereto or the reimbursement of the department or commission operating budget for expenditures made on behalf of the department or commission or agency. No cooperative effort shall interfere with the independence and integrity of either the commission or the department or any other agency that is a party.

History: 1980 c 614 s 112






Chapter 216B — PUBLIC UTILITIES

Section 216B.01 — LEGISLATIVE FINDINGS.

It is hereby declared to be in the public interest that public utilities be regulated as hereinafter provided in order to provide the retail consumers of natural gas and electric service in this state with adequate and reliable services at reasonable rates, consistent with the financial and economic requirements of public utilities and their need to construct facilities to provide such services or to otherwise obtain energy supplies, to avoid unnecessary duplication of facilities which increase the cost of service to the consumer and to minimize disputes between public utilities which may result in inconvenience or diminish efficiency in service to the consumers. Because municipal utilities are presently effectively regulated by the residents of the municipalities which own and operate them, and cooperative electric associations are presently effectively regulated and controlled by the membership under the provisions of chapter 308A, it is deemed unnecessary to subject such utilities to regulation under this chapter except as specifically provided herein.

History: 1974 c 429 s 1; 1978 c 795 s 1; 1989 c 356 s 8



Section 216B.02 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 1a. Commission. "Commission" means the Public Utilities Commission.

Subd. 1b. Commissioner. "Commissioner" means the commissioner of the Minnesota Department of Commerce.

Subd. 2. Corporation. "Corporation" means a private corporation, a public corporation, a municipality, an association, a cooperative whether incorporated or not, a joint stock association, a business trust, or any political subdivision or agency.

Subd. 2a. Department. "Department" means the Department of Commerce of the state of Minnesota.

Subd. 2b. Municipality. "Municipality" means any city however organized.

Subd. 3. Person. "Person" means a natural person, a partnership, or two or more persons having a joint or common interest, and a corporation as hereinbefore defined.

Subd. 3a. Propane. "Propane" means a gas made of primarily propane and butane, and stored in liquid form in pressurized tanks.

Subd. 3b. Propane storage facility. "Propane storage facility" means a facility designed to store or capable of storing propane in liquid form in pressurized tanks.

Subd. 4. Public utility. "Public utility" means persons, corporations, or other legal entities, their lessees, trustees, and receivers, now or hereafter operating, maintaining, or controlling in this state equipment or facilities for furnishing at retail natural, manufactured, or mixed gas or electric service to or for the public or engaged in the production and retail sale thereof but does not include (1) a municipality or a cooperative electric association, organized under the provisions of chapter 308A, producing or furnishing natural, manufactured, or mixed gas or electric service; (2) a retail seller of compressed natural gas used as a vehicular fuel which purchases the gas from a public utility; or (3) a retail seller of electricity used to recharge a battery that powers an electric vehicle, as defined in section 169.011, subdivision 26a, and that is not otherwise a public utility under this chapter. Except as otherwise provided, the provisions of this chapter shall not be applicable to any sale of natural, manufactured, or mixed gas or electricity by a public utility to another public utility for resale. In addition, the provisions of this chapter shall not apply to a public utility whose total natural gas business consists of supplying natural, manufactured, or mixed gas to not more than 650 customers within a city pursuant to a franchise granted by the city, provided a resolution of the city council requesting exemption from regulation is filed with the commission. The city council may rescind the resolution requesting exemption at any time, and, upon the filing of the rescinding resolution with the commission, the provisions of this chapter shall apply to the public utility. No person shall be deemed to be a public utility if it furnishes its services only to tenants or cooperative or condominium owners in buildings owned, leased, or operated by such person. No person shall be deemed to be a public utility if it furnishes service to occupants of a manufactured home or trailer park owned, leased, or operated by such person. No person shall be deemed to be a public utility if it produces or furnishes service to less than 25 persons.

Subd. 5. Rate. "Rate" means every compensation, charge, fare, toll, tariff, rental, and classification, or any of them, demanded, observed, charged, or collected by any public utility for any service and any rules, practices, or contracts affecting any such compensation, charge, fare, toll, rental, tariff, or classification.

Subd. 6. Service. "Service" means natural, manufactured, or mixed gas and electricity; the installation, removal, or repair of equipment or facilities for delivering or measuring such gas and electricity.

Subd. 6a. Submetering. "Submetering" means measuring, by a building's owner, through mechanical or electronic devices, the use of electricity by occupants in multiple-unit residential or commercial buildings to fairly apportion the entire electrical costs for the building among its occupants.

Subd. 6b. Synthetic gas. "Synthetic gas" means flammable gas created from (1) gaseous, liquid, or solid hydrocarbons, or (2) other organic or inorganic matter. Synthetic gas includes hydrogen or methane produced through processing, but does not include propane.

Subd. 7. [Renumbered subd 1a]

Subd. 8. [Renumbered subd 2a]

Subd. 9. [Renumbered subd 2b]

Subd. 10. Transmission company. "Transmission company" means persons, corporations, or other legal entities and their lessees, trustees, and receivers, engaged in the business of owning, operating, maintaining, or controlling in this state equipment or facilities for furnishing electric transmission service in Minnesota, but does not include public utilities, municipal electric utilities, municipal power agencies, cooperative electric associations, or generation and transmission cooperative power associations.

History: 1974 c 429 s 2; 1978 c 795 s 2; 1980 c 614 s 123; 1981 c 17 s 1; 1981 c 144 s 1; 1981 c 365 s 9; 1983 c 366 s 1,2; 1984 c 428 s 1; 1985 c 248 s 70; 1989 c 356 s 9; 1Sp2001 c 4 art 6 s 34-36; 2005 c 97 art 1 s 1; 2009 c 134 s 4; 2011 c 97 s 5; 1Sp2015 c 1 art 3 s 14-16



Section 216B.022 — SUBMETERING.

Nothing in this chapter grants the commission or a public utility the authority to limit the availability of submetering to a building occupant when the building is served by a public utility's master meter which measures the total electric energy delivered to the building.

History: 1983 c 366 s 3



Section 216B.025 — MUNICIPAL REGULATION OPTION.

A municipality may elect to become subject to regulation by the commission pursuant to sections 216B.10 and 216B.11. An election for regulation may be effected by resolution of the governing body requesting regulation and filed with the commission.

History: 1981 c 142 s 1



Section 216B.026 — COOPERATIVE ELECTRIC ASSOCIATION; ELECTION ON REGULATION.

Subdivision 1. Election. A cooperative electric association may elect to become subject to rate regulation by the commission pursuant to sections 216B.03 to 216B.23. The election shall be approved by a majority of members or stockholders voting by mail ballot initiated by petition of not less than five percent of the members or stockholders of the association, as determined by membership figures submitted by the association to the Rural Electric Administration for the month in which the petition was submitted.

Subd. 2. Petition contents; verification. The petition form shall be prescribed by the department and sample forms shall be available from the department and electric cooperative associations. Petitions shall include a uniform statement that petition signers are requesting a balloting of the association membership on the question of regulation of electric rates of the association by the commission. The department shall, upon receipt, transmit the prescribed form of petition to the appropriate association for validation of petition signatures in accordance with agreed procedures between the association and the department. When the association rejects any signature on a petition as invalid, it shall provide the department with a written statement as to the reason the cooperative deems the signature invalid. The department may challenge the association's decisions on the validity of signatures and may appeal to the commission for a resolution of the issue through informal proceedings before the commission after notice to all parties.

Subd. 3. Voting for members. Whenever a vote or petition of members or stockholders of an association is submitted pursuant to this section, the spouse of the member or stockholder may sign the petition and vote on behalf of the member or stockholder unless the member or stockholder has notified the association in writing otherwise. Such a notification by a member or stockholder shall be provided to the association and to the department for those petition matters pursuant to this section.

Subd. 4. Election procedure; effect. If the department determines that the petition meets the percent requirement of subdivision 1, a balloting of members on the question of regulation of electric rates by the commission shall be supervised by the department. The ballot to be used for the election shall be approved by the board of directors of the association and the department. In the event of a dispute on balloting procedures, the dispute shall be resolved through informal proceedings before the commission after notice to all parties. The association shall mail ballots to the association's members who shall return the ballots to the department. The department shall keep the ballots sealed until a date agreed upon by the department and the board of directors. On this date, representatives of the department and the association shall count the ballots. If a majority of the association's members or spouses who vote, elect to become subject to rate regulation by the commission, the election shall be effective 30 days after certified copies of the resolutions approving the election are filed with the commission. These provisions also apply to associations that wish to be deregulated. Any cooperative that is regulated by the commission, pursuant to sections 216B.03 to 216B.23 may follow the procedures set forth above. Any association subject to regulation of rates by the commission shall be exempt from the provisions of sections 216B.48, 216B.49, 216B.50, and 216B.51.

Subd. 5. Member due process. Section 216B.027, granting rights to stockholders, applies to the exercise of stockholders' rights regardless of whether a referendum has been held as required by section 216B.027, subdivision 7. Notwithstanding section 216B.027, subdivision 6, a cooperative shall pay the costs of including stockholders' positions on issues as provided under section 216B.027, subdivision 6. This subdivision applies only to elections that require no less than one percent of members to initiate pursuant to subdivision 1.

History: 1981 c 144 s 2; 2000 c 292 s 1-3; 2011 c 97 s 6



Section 216B.027 — COOPERATIVE ELECTRIC ASSOCIATION STOCKHOLDER RIGHTS.

Subdivision 1. Intent. It is the intent of this section to specify those rights which shall be extended to stockholders of cooperative electric associations. The guarantee of these rights, as specified herein, is intended to further the active participation of stockholders in any and all matters pertaining to the prudent operation of their organization.

Subd. 2. Scope. Cooperative associations organized under chapter 308A for the purpose of providing rural electrification at retail to ultimate consumers shall comply with the provisions of this section in addition to other applicable provisions of chapter 308A and other applicable state and federal laws.

Subd. 3. Business records. The provisions of section 302A.461 and any amendments or successor requirements to it shall apply to every wholesale or retail cooperative electric association. The rights granted to wholesale and retail electric cooperative stockholders in this section shall apply also to the spouse of the stockholder. In addition to the requirements of section 302A.461, a wholesale or retail electric cooperative shall maintain records of all proceedings of meetings of stockholders and directors during the previous three-year period including the vote of each director on roll call votes. Roll call votes are required on actions which directly establish service charge and rate schedules. Roll call voting is also required on any matter upon the request of one or more directors. Every duly elected director of a retail cooperative electric association shall have the right to inspect under section 302A.461, in person and at any reasonable time, the business records required by this subdivision and maintained by the wholesale cooperative electric association from which it purchases the majority of its electric requirements.

Subd. 4. Open meeting; notice. Meetings of the board of directors of any retail cooperative electric association must be open to the stockholders of the cooperative and the stockholders' spouses. Stockholders must be given notice of all regularly scheduled meetings except those of an emergency nature. Duly elected directors of retail cooperative associations must be given notice, through their retail cooperative associations, of all meetings of the board of directors of the wholesale cooperative association, except those of an emergency nature, from which the retail cooperative purchases the majority of its electric requirements. Portions of meetings relating to labor negotiations, current litigation, personnel matters, and nonpayment of customer accounts are excluded from the provisions of this subdivision.

Subd. 5. Petitions; voting. Notwithstanding the provisions of sections 308A.611 and 308A.615, upon receipt of a written petition concerning governance matters signed by at least 500 stockholders or five percent of the stockholders, whichever is less, of a retail cooperative electric association, the matter in the petition must be presented to the stockholders of the cooperative for a vote at the next annual meeting. Petitions must be received by the cooperative electric association 60 days prior to the scheduled annual meeting. For purposes of this section, "governance matters" means matters properly contained in the articles of incorporation or bylaws by adopting, amending, or repealing bylaws or the articles of incorporation.

Subd. 6. Equal time; petitioner. Whenever the directors of a retail cooperative electric association provide information to stockholders to influence their vote on a matter to be decided by a vote of the stockholders pursuant to a successful petition submitted under the provisions of subdivision 5 or section 216B.026, subdivision 4, the directors shall provide the organizers of the petition or person presenting the petition the opportunity to include their position on the matter to the stockholders in a substantially similar mode and range of distribution. The organizers of the petition shall pay the costs of such inclusion.

Subd. 7. Optional referendum. No cooperative shall be bound by the provisions of this section unless adoption has been approved at referendum using the petition and election procedures in section 216B.026. Within 60 days of May 19, 1983, the board of directors of each cooperative electric association shall notify the stockholders of the provisions of this section and shall explain the process for ratification by petition and election as provided in this subdivision.

History: 1983 c 162 s 1; 1989 c 144 art 2 s 3; 1989 c 356 s 10



Section 216B.029 — STANDARDS FOR DISTRIBUTION UTILITIES.

Subdivision 1. Standards. (a) The commission and each cooperative electric association and municipal utility shall adopt standards for safety, reliability, and service quality for distribution utilities. Standards for cooperative electric associations and municipal utilities should be as consistent as possible with the commission standards.

(b) Reliability standards must be based on the system average interruption frequency index, system average interruption duration index, and customer average interruption duration index measurement indices. Service quality standards must specify, if technically and administratively feasible:

(1) average call center response time;

(2) customer disconnection rate;

(3) meter-reading frequency;

(4) complaint resolution response time;

(5) service extension request response time;

(6) recording of service and circuit interrupter data;

(7) summary reporting;

(8) historical reliability performance reporting;

(9) notices of interruptions of bulk power supply facilities and other interruptions of power; and

(10) customer complaints.

(c) Minimum performance standards developed under this section must treat similarly situated distribution systems similarly and recognize differing characteristics of system design and hardware.

(d) Electric distribution utilities shall comply with all applicable governmental and industry standards required for the safety, design, construction, and operation of electric distribution facilities, including section 326B.35.

Subd. 2. Definitions. For the purpose of this section, the terms defined in this subdivision have the meanings given them.

(a) The "system average interruption frequency index" is the average number of interruptions per customer per year. It is determined by dividing the total annual number of customer interruptions by the average number of customers served during the year.

(b) The "system average interruption duration index" is the average customer-minutes of interruption per customer. It is determined by dividing the annual sum of customer-minutes of interruption by the average number of customers served during the year.

(c) The "customer average interruption duration index" is the average customer-minutes of interruption per customer interruption. It approximates the average length of time required to complete service restoration. It is determined by dividing the annual sum of all customer-minutes of interruption durations by the annual number of customer interruptions.

History: 2001 c 212 art 6 s 1; 2007 c 140 art 5 s 32; art 13 s 4



Section 216B.03 — REASONABLE RATE.

Every rate made, demanded, or received by any public utility, or by any two or more public utilities jointly, shall be just and reasonable. Rates shall not be unreasonably preferential, unreasonably prejudicial, or discriminatory, but shall be sufficient, equitable, and consistent in application to a class of consumers. To the maximum reasonable extent, the commission shall set rates to encourage energy conservation and renewable energy use and to further the goals of sections 216B.164, 216B.241, and 216C.05. Any doubt as to reasonableness should be resolved in favor of the consumer. For rate-making purposes a public utility may treat two or more municipalities served by it as a single class wherever the populations are comparable in size or the conditions of service are similar.

History: 1974 c 429 s 3; 1983 c 179 s 4; 1987 c 312 art 1 s 10 subd 1



Section 216B.04 — STANDARD OF SERVICE.

Every public utility shall furnish safe, adequate, efficient, and reasonable service; provided that service shall be deemed adequate if made so within 90 days after a person requests service. Upon application by a public utility, and for good cause shown, the commission may extend the period for not to exceed another 90 days.

History: 1974 c 429 s 4



Section 216B.045 — REGULATION OF INTRASTATE NATURAL GAS PIPELINE.

Subdivision 1. Definition of intrastate pipeline. For the purposes of this section "intrastate pipeline" means a pipeline wholly within the state of Minnesota which transports or delivers natural gas received from another person at a point inside or at the border of the state, which is delivered at a point within the state to another, provided that all the natural gas is consumed within the state. An intrastate pipeline does not include a pipeline owned or operated by a public utility, unless a public utility files a petition requesting that a pipeline or a portion of a pipeline be classified as an intrastate pipeline and the commission approves the petition.

Subd. 2. Reasonable rate. Every rate and contract relating to the sale or transportation of natural gas through an intrastate pipeline shall be just and reasonable. No owner or operator of an intrastate pipeline shall provide intrastate pipeline services in a manner which unreasonably discriminates among customers receiving like or contemporaneous services.

Subd. 3. Transportation rate; discrimination. Every owner or operator of an intrastate pipeline shall offer intrastate pipeline transportation services by contract on an open access, nondiscriminatory basis. To the extent the intrastate pipeline has available capacity, the owner or operator of the intrastate pipeline must provide firm and interruptible transportation on behalf of any customer. If physical facilities are needed to establish service to a customer, the customer may provide those facilities or the owner or operator of the intrastate pipeline may provide the facilities for a reasonable and compensatory charge.

Subd. 4. Contract; commission approval. No contract establishing the rates, terms, and conditions of service and facilities to be provided by intrastate pipelines is effective until it is filed with and approved by the commission. The commission has the authority to approve the contracts and to regulate the types and quality of services to be provided through intrastate pipelines. The approval of a contract for an intrastate pipeline to provide service to a public utility does not constitute a determination by the commission that the prices actually paid by the public utility under that contract are reasonable or prudent nor does approval constitute a determination that purchases of gas made or deliveries of gas taken by the public utility under that contract are reasonable or prudent.

Subd. 5. Complaint. Any customer of an intrastate pipeline, any person seeking to become a customer of an intrastate pipeline, the department, or the commission on its own motion, may bring a complaint regarding the rates, contracts, terms, conditions, and types of service provided or proposed to be provided through an intrastate pipeline, including a complaint that a service which can reasonably be demanded is not offered by the owner or operator of the intrastate pipeline. If a complaint involves the question of whether or not an intrastate pipeline has capacity available, the commission shall after hearing make a determination of the available capacity but shall not impair the owner or operator of the intrastate pipeline contractual obligation to provide firm transportation service. If a complaint concerns the use of available capacity by one or more customers of an intrastate pipeline, the commission shall after hearing determine the reasonable use of the available capacity by the customers. The commission shall not require an owner or operator of an intrastate pipeline to expand its available capacity but may require the owner or operator to maintain a reasonable quality of service. The commission may dismiss any complaint without a hearing if in its opinion a hearing is not in the public interest. Complaints brought under this subdivision shall be governed by section 216B.17.

Subd. 6. Records; reports; inspections; cost assessments. Sections 216B.10, subdivisions 1 and 4, 216B.12, 216B.13, and 216B.62, subdivisions 2, 4, and 6, shall apply to owners and operators of intrastate pipelines.

Subd. 7. Natural gas emergency. The commission may declare a natural gas supply emergency if it finds that a severe natural gas shortage endangering the health or safety of the citizens of the state exists or is imminent in the state. If the commission declares that a natural gas supply emergency exists, it may for the duration of the emergency order the suspension of any contract providing for the sale and transportation of natural gas through an intrastate pipeline, and may for the duration of the emergency order an owner or operator of the intrastate pipeline to furnish such transportation services as are required by the public interest. The owner or operator of the intrastate pipeline shall be compensated for its services furnished under an emergency order issued under this section, and the commission shall determine the just and reasonable compensation for the services required to be provided during the emergency.

History: 1987 c 9 s 1; 1990 c 370 s 1; 1992 c 478 s 1



Section 216B.05 — FILING SCHEDULES, RULES, AND SERVICE AGREEMENTS.

Subdivision 1. Public rate filing. Every public utility shall file with the commission schedules showing all rates, tolls, tariffs, and charges which it has established and which are in force at the time for any service performed by it within the state, or for any service in connection therewith or performed by any public utility controlled or operated by it.

Subd. 2. Schedule and rules filing. Every public utility shall file with and as a part of the filings under subdivision 1, all rules that, in the judgment of the commission, in any manner affect the service or product, or the rates charged or to be charged for any service or product, as well as any contracts, agreements, or arrangements relating to the service or product or the rates to be charged for any service or product to which the schedule is applicable as the commission may by general or special order direct; provided that contracts and agreements for electric service must be filed as required by subdivision 2a.

Subd. 2a. Electric service contract. A contract for electric service entered into between a public utility and one of its customers, in which the public utility and the customer agree to customer-specific rates, terms, or service conditions not already contained in the approved schedules, tariffs, or rules of the utility, must be filed for approval by the commission pursuant to the commission's rules of practice. Contracts between public utilities and customers that are necessitated by specific statutes in this chapter must be filed for approval under those statutes and any rules adopted by the commission pursuant to those statutes.

Subd. 3. Public inspection. Every public utility shall keep copies of the filings under subdivisions 1, 2, and 2a open to public inspection under rules as the commission may prescribe.

History: 1974 c 429 s 5; 1985 c 248 s 70; 1997 c 191 art 1 s 1



Section 216B.06 — RECEIVING DIFFERENT COMPENSATION.

No public utility shall directly or indirectly, by any device whatsoever, or in any manner, charge, demand, collect, or receive from any person a greater or less compensation for any service rendered or to be rendered by the utility than that prescribed in the schedules of rates of the public utility applicable thereto when filed in the manner provided in Laws 1974, chapter 429, nor shall any person knowingly receive or accept any service from a public utility for a compensation greater or less than that prescribed in the schedules, provided that all rates being charged and collected by a public utility upon January 1, 1975, may be continued until schedules are filed.

History: 1974 c 429 s 6; 1978 c 795 s 3



Section 216B.07 — RATE PREFERENCE PROHIBITED.

No public utility shall, as to rates or service, make or grant any unreasonable preference or advantage to any person or subject any person to any unreasonable prejudice or disadvantage.

History: 1974 c 429 s 7



Section 216B.075 — METER READING; CUSTOMER SCHEDULING NEEDS.

Notwithstanding any other provision of rule or policy to the contrary, every public utility providing natural gas or electricity at retail shall make a reasonable effort to obtain readings at least once every 18 months from nonaccessible meters. Readings shall be obtained at times that meet the needs of customer schedules. Utilities shall make a reasonable effort to provide evening and Saturday or Sunday meter reading service at no extra charge to a customer whose work or other schedule makes a business hour reading of meters a hardship. Utilities may refuse to read a customer's meter during nondaylight hours if such activity could threaten the safety of the utility meter-reading employee.

A utility may also allow a customer to self-read the customer's meter for periods of time not to exceed 18 months, provided that the customer is reminded periodically of the potentially serious financial consequences of errors in self-reading.

A utility may terminate service to a customer who refuses to allow a utility company employee access to a nonaccessible meter for a period of 18 months or more.

History: 1983 c 176 s 1



Section 216B.08 — DUTIES OF COMMISSION.

The commission is hereby vested with the powers, rights, functions, and jurisdiction to regulate in accordance with the provisions of Laws 1974, chapter 429 every public utility as defined herein. The exercise of such powers, rights, functions, and jurisdiction is prescribed as a duty of the commission. The commission is authorized to make rules in furtherance of the purposes of Laws 1974, chapter 429.

History: 1974 c 429 s 8; 1985 c 248 s 70



Section 216B.09 — STANDARDS; CLASSIFICATIONS; RULES; PRACTICES.

Subdivision 1. Commission authority, generally. The commission, on its own motion or upon complaint and after reasonable notice and hearing, may ascertain and fix just and reasonable standards, classifications, rules, or practices to be observed and followed by any or all public utilities with respect to the service to be furnished.

Subd. 2. Electric service, rules, measurement standards, grounding. The commission, on its own motion or upon complaint and after reasonable notice and hearing, may ascertain and fix adequate and reasonable standards for the measurement of the quantity, quality, pressure, initial voltage, or other condition pertaining to the supply of the service; prescribe reasonable rules for the examination and testing of the service and for the measurement thereof; establish or approve reasonable rules, specifications, and standards to secure the accuracy of all meters, instruments, and equipment used for the measurement of any service of any public utility. In this subdivision, service standards or requirements governing any current or voltage originating from the practice of grounding of electrical systems apply to cooperative associations and municipal utilities providing or furnishing retail electric service to agricultural customers.

Subd. 3. Filings. Any standards, classifications, rules, or practices now or hereafter observed or followed by any public utility may be filed by it with the commission, and the same shall continue in force until amended by the public utility or until changed by the commission as herein provided.

The commission may require the filing of all rates, including rates charged to and by public utilities.

Subd. 4. Appearance before federal agency. The commission is empowered to appear before the Federal Energy Regulatory Commission to offer evidence and to seek appropriate relief in any case in which the rates charged consumers within the state of Minnesota may be affected.

History: 1974 c 429 s 9; 1985 c 248 s 70; 1993 c 327 s 3



Section 216B.091 — MONTHLY REPORTS.

(a) Each public utility must report the following data on residential customers to the commission monthly, in a format determined by the commission:

(1) number of customers;

(2) number and total amount of accounts past due;

(3) average customer past due amount;

(4) total revenue received from the low-income home energy assistance program and other sources contributing to the bills of low-income persons;

(5) average monthly bill;

(6) total sales revenue;

(7) total write-offs due to uncollectible bills;

(8) number of disconnection notices mailed;

(9) number of accounts disconnected for nonpayment;

(10) number of accounts reconnected to service; and

(11) number of accounts that remain disconnected, grouped by the duration of disconnection, as follows:

(i) 1-30 days;

(ii) 31-60 days; and

(iii) more than 60 days.

(b) Monthly reports for October through April must also include the following data:

(1) number of cold weather protection requests;

(2) number of payment arrangement requests received and granted;

(3) number of right to appeal notices mailed to customers;

(4) number of reconnect request appeals withdrawn;

(5) number of occupied heat-affected accounts disconnected for 24 hours or more for electric and natural gas service separately;

(6) number of occupied non-heat-affected accounts disconnected for 24 hours or more for electric and gas service separately;

(7) number of customers granted cold weather rule protection;

(8) number of customers disconnected who did not request cold weather rule protection; and

(9) number of customers disconnected who requested cold weather rule protection.

(c) The data reported under paragraphs (a) and (b) is presumed to be accurate upon submission and must be made available through the commission's electronic filing system. A monthly report must be filed with the commission no later than 45 days after the last day of the month for which data is reported.

History: 2007 c 57 art 2 s 11; 2008 c 162 s 1



Section 216B.0951 — PROPANE PREPURCHASE PROGRAM.

Subdivision 1. Establishment. The commissioner of commerce shall operate, or contract to operate, a propane fuel prepurchase fuel program. The commissioner may contract at any time of the year to purchase the lesser of one-third of the liquid propane fuel consumed by low-income home energy assistance program recipients during the previous heating season or the amount that can be purchased with available funds. The propane fuel prepurchase program must be available statewide through each local agency that administers the energy assistance program. The commissioner may decide to limit or not engage in prepurchasing if the commissioner finds that there is a reasonable likelihood that prepurchasing will not provide fuel-cost savings.

Subd. 2. Hedge account. The commissioner may establish a hedge account with realized program savings due to prepurchasing. The account must be used to compensate program recipients an amount up to the difference in cost for fuel provided to the recipient if winter-delivered fuel prices are lower than the prepurchase or summer-fill price. No more than ten percent of the aggregate prepurchase program savings may be used to establish the hedge account.

Subd. 3. Report. The Department of Commerce shall issue a report by June 30, 2008, made available electronically on its Web site and in print upon request, that contains the following information:

(1) the cost per gallon of prepurchased fuel;

(2) the total gallons of fuel prepurchased;

(3) the average cost of propane each month between October and the following April;

(4) the number of energy assistance program households receiving prepurchased fuel; and

(5) the average savings accruing or benefit increase provided to energy assistance households.

History: 2007 c 57 art 2 s 12



Section 216B.096 — COLD WEATHER RULE; PUBLIC UTILITY.

Subdivision 1. Scope. This section applies only to residential customers of a utility.

Subd. 2. Definitions. (a) The terms used in this section have the meanings given them in this subdivision.

(b) "Cold weather period" means the period from October 15 through April 15 of the following year.

(c) "Customer" means a residential customer of a utility.

(d) "Disconnection" means the involuntary loss of utility heating service as a result of a physical act by a utility to discontinue service. Disconnection includes installation of a service or load limiter or any device that limits or interrupts utility service in any way.

(e) "Household income" means the combined income, as defined in section 290A.03, subdivision 3, of all residents of the customer's household, computed on an annual basis. Household income does not include any amount received for energy assistance.

(f) "Reasonably timely payment" means payment within five working days of agreed-upon due dates.

(g) "Reconnection" means the restoration of utility heating service after it has been disconnected.

(h) "Summary of rights and responsibilities" means a commission-approved notice that contains, at a minimum, the following:

(1) an explanation of the provisions of subdivision 5;

(2) an explanation of no-cost and low-cost methods to reduce the consumption of energy;

(3) a third-party notice;

(4) ways to avoid disconnection;

(5) information regarding payment agreements;

(6) an explanation of the customer's right to appeal a determination of income by the utility and the right to appeal if the utility and the customer cannot arrive at a mutually acceptable payment agreement; and

(7) a list of names and telephone numbers for county and local energy assistance and weatherization providers in each county served by the utility.

(i) "Third-party notice" means a commission-approved notice containing, at a minimum, the following information:

(1) a statement that the utility will send a copy of any future notice of proposed disconnection of utility heating service to a third party designated by the residential customer;

(2) instructions on how to request this service; and

(3) a statement that the residential customer should contact the person the customer intends to designate as the third-party contact before providing the utility with the party's name.

(j) "Utility" means a public utility as defined in section 216B.02, and a cooperative electric association electing to be a public utility under section 216B.026. Utility also means a municipally owned gas or electric utility for nonresident consumers of the municipally owned utility and a cooperative electric association when a complaint in connection with utility heating service during the cold weather period is filed under section 216B.17, subdivision 6 or 6a.

(k) "Utility heating service" means natural gas or electricity used as a primary heating source, including electricity service necessary to operate gas heating equipment, for the customer's primary residence.

(l) "Working days" means Mondays through Fridays, excluding legal holidays. The day of receipt of a personally served notice and the day of mailing of a notice shall not be counted in calculating working days.

Subd. 3. Utility obligations before cold weather period. Each year, between September 1 and October 15, each utility must provide all customers, personally, by first class mail, or electronically for those requesting electronic billing, a summary of rights and responsibilities. The summary must also be provided to all new residential customers when service is initiated.

Subd. 4. Notice before disconnection during cold weather period. Before disconnecting utility heating service during the cold weather period, a utility must provide, personally or by first class mail, a commission-approved notice to a customer, in easy-to-understand language, that contains, at a minimum, the date of the scheduled disconnection, the amount due, and a summary of rights and responsibilities.

Subd. 5. Cold weather rule. (a) During the cold weather period, a utility may not disconnect and must reconnect utility heating service of a customer whose household income is at or below 50 percent of the state median income if the customer enters into and makes reasonably timely payments under a mutually acceptable payment agreement with the utility that is based on the financial resources and circumstances of the household; provided that, a utility may not require a customer to pay more than ten percent of the household income toward current and past utility bills for utility heating service.

(b) A utility may accept more than ten percent of the household income as the payment arrangement amount if agreed to by the customer.

(c) The customer or a designated third party may request a modification of the terms of a payment agreement previously entered into if the customer's financial circumstances have changed or the customer is unable to make reasonably timely payments.

(d) The payment agreement terminates at the expiration of the cold weather period unless a longer period is mutually agreed to by the customer and the utility.

(e) Each utility shall use reasonable efforts to restore service within 24 hours of an accepted payment agreement, taking into consideration customer availability, employee availability, and construction-related activity.

Subd. 6. Verification of income. (a) In verifying a customer's household income, a utility may:

(1) accept the signed statement of a customer that the customer is income eligible;

(2) obtain income verification from a local energy assistance provider or a government agency;

(3) consider one or more of the following:

(i) the most recent income tax return filed by members of the customer's household;

(ii) for each employed member of the customer's household, paycheck stubs for the last two months or a written statement from the employer reporting wages earned during the preceding two months;

(iii) documentation that the customer receives a pension from the Department of Human Services, the Social Security Administration, the Veteran's Administration, or other pension provider;

(iv) a letter showing the customer's dismissal from a job or other documentation of unemployment; or

(v) other documentation that supports the customer's declaration of income eligibility.

(b) A customer who receives energy assistance benefits under any federal, state, or county government programs in which eligibility is defined as household income at or below 50 percent of state median income is deemed to be automatically eligible for protection under this section and no other verification of income may be required.

Subd. 7. Prohibitions and requirements. (a) This subdivision applies during the cold weather period.

(b) A utility may not charge a deposit or delinquency charge to a customer who has entered into a payment agreement or a customer who has appealed to the commission under subdivision 8.

(c) A utility may not disconnect service during the following periods:

(1) during the pendency of any appeal under subdivision 8;

(2) earlier than ten working days after a utility has deposited in first class mail, or seven working days after a utility has personally served, the notice required under subdivision 4 to a customer in an occupied dwelling;

(3) earlier than ten working days after the utility has deposited in first class mail the notice required under subdivision 4 to the recorded billing address of the customer, if the utility has reasonably determined from an on-site inspection that the dwelling is unoccupied;

(4) on a Friday, unless the utility makes personal contact with, and offers a payment agreement consistent with this section to the customer;

(5) on a Saturday, Sunday, holiday, or the day before a holiday;

(6) when utility offices are closed;

(7) when no utility personnel are available to resolve disputes, enter into payment agreements, accept payments, and reconnect service; or

(8) when commission offices are closed.

(d) A utility may not discontinue service until the utility investigates whether the dwelling is actually occupied. At a minimum, the investigation must include one visit by the utility to the dwelling during normal working hours. If no contact is made and there is reason to believe that the dwelling is occupied, the utility must attempt a second contact during nonbusiness hours. If personal contact is made, the utility representative must provide notice required under subdivision 4 and, if the utility representative is not authorized to enter into a payment agreement, the telephone number the customer can call to establish a payment agreement.

(e) Each utility must reconnect utility service if, following disconnection, the dwelling is found to be occupied and the customer agrees to enter into a payment agreement or appeals to the commission because the customer and the utility are unable to agree on a payment agreement.

Subd. 8. Disputes; customer appeals. (a) A utility must provide the customer and any designated third party with a commission-approved written notice of the right to appeal:

(1) a utility determination that the customer's household income is more than 50 percent of state median household income; or

(2) when the utility and customer are unable to agree on the establishment or modification of a payment agreement.

(b) A customer's appeal must be filed with the commission no later than seven working days after the customer's receipt of a personally served appeal notice, or within ten working days after the utility has deposited a first class mail appeal notice.

(c) The commission must determine all customer appeals on an informal basis, within 20 working days of receipt of a customer's written appeal. In making its determination, the commission must consider one or more of the factors in subdivision 6.

(d) Notwithstanding any other law, following an appeals decision adverse to the customer, a utility may not disconnect utility heating service for seven working days after the utility has personally served a disconnection notice, or for ten working days after the utility has deposited a first class mail notice. The notice must contain, in easy-to-understand language, the date on or after which disconnection will occur, the reason for disconnection, and ways to avoid disconnection.

Subd. 9. Cooperative and municipal disputes. Complaints in connection with utility heating service during the cold weather period filed against a municipal or a cooperative electric association with the commission under section 216B.17, subdivision 6 or 6a, are governed by section 216B.097.

Subd. 10. Customers above 50 percent of state median income. During the cold weather period, a customer whose household income is above 50 percent of state median income:

(1) has the right to a payment agreement that takes into consideration the customer's financial circumstances and any other extenuating circumstances of the household; and

(2) may not be disconnected and must be reconnected if the customer makes timely payments under a payment agreement accepted by a utility.

Subdivision 7, paragraph (b), does not apply to customers whose household income is above 50 percent of state median income.

Subd. 11. Reporting. Annually on November 1, a utility must electronically file with the commission a report, in a format specified by the commission, specifying the number of utility heating service customers whose service is disconnected or remains disconnected for nonpayment as of October 1 and October 15. If customers remain disconnected on October 15, a utility must file a report each week between November 1 and the end of the cold weather period specifying:

(1) the number of utility heating service customers that are or remain disconnected from service for nonpayment; and

(2) the number of utility heating service customers that are reconnected to service each week. The utility may discontinue weekly reporting if the number of utility heating service customers that are or remain disconnected reaches zero before the end of the cold weather period.

The data reported under this subdivision are presumed to be accurate upon submission and must be made available through the commission's electronic filing system.

History: 2007 c 57 art 2 s 13,43; 2008 c 162 s 2,3; 2011 c 97 s 7



Section 216B.097 — COLD WEATHER RULE; COOPERATIVE OR MUNICIPAL UTILITY.

Subdivision 1. Application; notice to residential customer. (a) A municipal utility or a cooperative electric association must not disconnect and must reconnect the utility service of a residential customer during the period between October 15 and April 15 if the disconnection affects the primary heat source for the residential unit and all of the following conditions are met:

(1) The household income of the customer is at or below 50 percent of the state median household income. A municipal utility or cooperative electric association utility may (i) verify income on forms it provides or (ii) obtain verification of income from the local energy assistance provider. A customer is deemed to meet the income requirements of this clause if the customer receives any form of public assistance, including energy assistance, that uses an income eligibility threshold set at or below 50 percent of the state median household income.

(2) A customer enters into and makes reasonably timely payments under a payment agreement that considers the financial resources of the household.

(3) A customer receives referrals to energy assistance, weatherization, conservation, or other programs likely to reduce the customer's energy bills.

(b) A municipal utility or a cooperative electric association must, between August 15 and October 15 each year, notify all residential customers of the provisions of this section.

Subd. 2. Notice to residential customer facing disconnection. Before disconnecting service to a residential customer during the period between October 15 and April 15, a municipal utility or cooperative electric association must provide the following information to a customer:

(1) a notice of proposed disconnection;

(2) a statement explaining the customer's rights and responsibilities;

(3) a list of local energy assistance providers;

(4) forms on which to declare inability to pay; and

(5) a statement explaining available time payment plans and other opportunities to secure continued utility service.

Subd. 3. Restrictions if disconnection necessary. (a) If a residential customer must be involuntarily disconnected between October 15 and April 15 for failure to comply with subdivision 1, the disconnection must not occur:

(1) on a Friday, unless the customer declines to enter into a payment agreement offered that day in person or via personal contact by telephone by a municipal utility or cooperative electric association;

(2) on a weekend, holiday, or the day before a holiday;

(3) when utility offices are closed; or

(4) after the close of business on a day when disconnection is permitted, unless a field representative of a municipal utility or cooperative electric association who is authorized to enter into a payment agreement, accept payment, and continue service, offers a payment agreement to the customer.

Further, the disconnection must not occur until at least 20 days after the notice required in subdivision 2 has been mailed to the customer or 15 days after the notice has been personally delivered to the customer.

(b) If a customer does not respond to a disconnection notice, the customer must not be disconnected until the utility investigates whether the residential unit is actually occupied. If the unit is found to be occupied, the utility must immediately inform the occupant of the provisions of this section. If the unit is unoccupied, the utility must give seven days' written notice of the proposed disconnection to the local energy assistance provider before making a disconnection.

(c) If, prior to disconnection, a customer appeals a notice of involuntary disconnection, as provided by the utility's established appeal procedure, the utility must not disconnect until the appeal is resolved.

Subd. 4. Application to service limiters. For the purposes of this section, "disconnection" includes a service or load limiter or any device that limits or interrupts electric service in any way.

History: 1991 c 235 art 2 s 1; 2001 c 212 art 4 s 2; 1Sp2003 c 11 art 3 s 2; 2007 c 57 art 2 s 14,15



Section 216B.0975 — DISCONNECTION DURING EXTREME HEAT CONDITIONS.

A utility may not effect an involuntary disconnection of residential services in affected counties when an excessive heat watch, heat advisory, or excessive heat warning issued by the National Weather Service is in effect. For purposes of this section, "utility" means a public utility providing electric service, municipal utility, or cooperative electric association.

History: 1Sp2003 c 11 art 3 s 3



Section 216B.0976 — NOTICE TO CITIES OF UTILITY DISCONNECTION.

Subdivision 1. Notice required. Notwithstanding section 13.685 or any other law or administrative rule to the contrary, a public utility, cooperative electric association, or municipal utility must provide notice to a statutory city or home rule charter city, as prescribed by this section, of disconnection of a customer's gas or electric service. Upon written request from a city, on October 15 and November 1 of each year, or the next business day if that date falls on a Saturday or Sunday, a report must be made available to the city of the address of properties currently disconnected and the date of the disconnection. Upon written request from a city, between October 15 and April 15, daily reports must be made available of the address and date of any newly disconnected properties.

A city provided notice under this section must provide the information on disconnection to the police and fire departments of the city within three business days of receipt of the notice.

For the purpose of this section, "disconnection" means a cessation of services initiated by the public utility, cooperative electric association, or municipal utility that affects the primary heat source of a residence and service is not reconnected within 24 hours.

Subd. 2. Data. Data on customers that are provided to cities under subdivision 1 are private data on individuals or nonpublic data, as defined in section 13.02.

History: 2008 c 253 s 2



Section 216B.098 — RESIDENTIAL CUSTOMER PROTECTIONS.

Subdivision 1. Applicability. The provisions of this section apply to residential customers of public utilities, municipal utilities, and cooperative electric associations. Each municipal utility and cooperative electric association may establish terms and conditions for the plans and agreements required under subdivisions 2 and 3.

Subd. 2. Budget billing plans. A utility shall offer a customer a budget billing plan for payment of charges for service, including adequate notice to customers prior to changing budget payment amounts. Municipal utilities having 3,000 or fewer customers are exempt from this requirement. Municipal utilities having more than 3,000 customers shall implement this requirement before July 1, 2003.

Subd. 3. Payment agreements. A utility shall offer a payment agreement for the payment of arrears. Payment agreements must consider a customer's financial circumstances and any extenuating circumstances of the household. No additional service deposit may be charged as a consideration to continue service to a customer who has entered and is reasonably on time under an accepted payment agreement.

Subd. 4. Undercharges. (a) A utility shall offer a payment agreement to customers who have been undercharged if no culpable conduct by the customer or resident of the customer's household caused the undercharge. The agreement must cover a period equal to the time over which the undercharge occurred or a different time period that is mutually agreeable to the customer and the utility, except that the duration of a payment agreement offered by a utility to a customer whose household income is at or below 50 percent of state median household income must consider the financial circumstances of the customer's household.

(b) No interest or delinquency fee may be charged as part of an undercharge agreement under this subdivision.

(c) If a customer inquiry or complaint results in the utility's discovery of the undercharge, the utility may bill for undercharges incurred after the date of the inquiry or complaint only if the utility began investigating the inquiry or complaint within a reasonable time after when it was made.

Subd. 5. Medically necessary equipment. (a) A utility shall reconnect or continue service to a customer's residence where a medical emergency exists or where medical equipment requiring electricity necessary to sustain life is in use, provided that the utility receives written certification, or initial certification by telephone and written certification within five business days, that failure to reconnect or continue service will impair or threaten the health or safety of a resident of the customer's household.

(b) Certification of the necessity for service is required. Certification may be provided by:

(1) a licensed medical doctor;

(2) a licensed physician assistant;

(3) an advanced practice registered nurse, as defined in section 148.171; or

(4) a registered nurse, but only to the extent of verifying the current diagnosis or prescriptions made by a licensed medical doctor for the customer or member of the customer's household.

(c) Except as provided in paragraph (d), a certification may not extend beyond six months from the date of written certification.

(d) If a utility determines that a longer certification is appropriate given a particular customer's circumstances, the utility may, at its sole discretion, extend the duration of a certification for up to 12 months.

(e) A certification may be renewed, provided that the renewal complies with this subdivision. A certification may be renewed by the same or another medical professional who meets the qualifications of paragraph (b).

(f) A customer whose account is in arrears must contact and enter into a payment agreement with the utility. The payment agreement must consider a customer's financial circumstances and any extenuating circumstances of the household. The payment agreement may, at the discretion of the utility, contain a provision by which the utility forgives all or a portion of the amount in which the account is in arrears, which, if implemented, extinguishes individual liability for the amount forgiven.

Subd. 6. Commission authority. In addition to any other authority, the commission has the authority to resolve customer complaints against a public utility, as defined in section 216B.02, subdivision 4, whether or not the complaint involves a violation of this chapter. The commission may delegate this authority to commission staff as it deems appropriate.

History: 2001 c 212 art 4 s 3; 2002 c 379 art 1 s 54; 2007 c 57 art 2 s 16; 2008 c 162 s 4; 2014 c 254 s 2



Section 216B.0991 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 216B.0991 to 216B.0995, the terms defined in this section have the meanings given them.

Subd. 2. Customer. "Customer" means a person who has an established relationship with a propane distributor and whose propane system meets the safety guidelines established by the propane distributor for residential heating service.

Subd. 3. LIHEAP. "LIHEAP" means the low-income home energy assistance program.

Subd. 4. Propane distributor. "Propane distributor" means a person who sells propane at retail to customers as their primary residential heat source; propane distributors are not public utilities.

Subd. 5. Residential heating service. "Residential heating service" means the provision of the primary source of heat for the interior of a residential structure.

History: 2014 c 254 s 3



Section 216B.0992 — PRICE AND FEE DISCLOSURE.

A propane distributor must provide a document listing the current per-gallon price of propane and all additional charges, fees, and discounts that pertain to residential heating service. The document must be:

(1) made available to the general public upon request; and

(2) provided to new customers before residential heating service is initiated.

History: 2014 c 254 s 4



Section 216B.0993 — BUDGET PAYMENT PLAN.

(a) A propane distributor who offers customers a budget payment plan must make that same plan available to all customers, including those who participate in the LIHEAP program.

(b) A budget payment plan must equalize a customer's estimated annual propane bill by dividing it into equal monthly payments. Any budget plan started after the propane distributor's traditional budget plan start date will be divided by the remaining months in the budget plan year. Any positive balance remaining at the end of a year may, at the customer's discretion, be provided to the customer as a cash payment or carried over as a credit on the customer's bill for the next year.

(c) A propane distributor must notify a customer on a budget payment plan of a price or fee change that may affect the monthly amount due under the budget payment plan by more than 20 percent.

(d) A propane distributor may alter or terminate the plan if a customer has failed to pay two monthly payments during the period of the budget payment plan. In lieu of the requirements of this section, the parties may enter into a mutually agreeable plan.

History: 2014 c 254 s 5



Section 216B.0994 — PROPANE PURCHASE CONTRACTS.

A propane distributor is prohibited from adding any service, distribution, transportation, or similar fees to customer billings for those customers who have entered into a contract for prepurchasing or capitated pricing of propane for the period of the contract provided that:

(1) the customer has met all obligations of that contract; and

(2) the propane distributor can receive product from its contracted supply points and a force majeure has not been declared by the propane distributor's supplier.

History: 2014 c 254 s 6



Section 216B.0995 — TERMS OF SALE.

Subdivision 1. Cash sales. A propane distributor with an available supply of propane must not refuse to sell propane to a customer who:

(1) pays the distributor's established price upon delivery in cash, by certified or cashier's check, or by commercial money order or its equivalent; or

(2) receives energy assistance from LIHEAP or a governmental or private agency that has funds available to pay for a delivery.

Subd. 2. LIHEAP participation; delivery. A propane distributor who accepts LIHEAP payments must, upon request, make available to its customers information regarding LIHEAP, including income eligibility and contact information for organizations accepting LIHEAP applications.

Subd. 3. Third-party credit disclosure. A propane distributor must not make known the names of past or present delinquent customers to other propane distributors, except in the course of a routine credit check performed when a prospective customer applies for credit privileges.

History: 2014 c 254 s 7



Section 216B.10 — ACCOUNTING.

Subdivision 1. System of accounts. The commission shall establish a system of accounts to be kept by public utilities subject to its jurisdiction. A public utility which maintains its accounts in accordance with the system of accounts prescribed by a federal agency or authority shall be deemed to be in compliance with the system of accounts prescribed by the commission. Where optional accounting is prescribed by a federal agency or authority, the commission may prescribe which option is to be followed.

Subd. 2. Other business of public utility. Every public utility engaged directly or indirectly in any other business than that of the production, transmission or furnishing of natural gas or electric service shall, if required by the commission, keep and render separately to the commission in like manner and form the accounts of all the other business, in which case all the provisions of Laws 1974, chapter 429 shall apply to the books, accounts, papers, and records of the other business.

Subd. 3. Manner and form. Every public utility is required to keep and render its books, accounts, papers, and records accurately and faithfully in the manner and form prescribed by the commission, and to comply with all directions of the commission relating to these books, accounts, papers, and records.

Subd. 4. Reports. The commission may require any public utility to file annual reports in the form and content, having regard for the provisions of this section, as the commission may require, and special reports concerning any matter about which the commission is authorized to inquire or to keep itself informed. The commission may require the reports to be verified. The basic financial statements in the annual report of a public utility may, at the direction of the public utilities commission, be examined by an independent certified public accountant and the accountant's opinion thereof included in the annual report filed with the commission.

Subd. 5. Audit. The commission may require the examination and audit of all accounts, and all items shall be allocated to the accounts in the manner prescribed by the commission.

Subd. 6. [Repealed, 1981 c 142 s 3]

History: 1974 c 429 s 10; 1980 c 614 s 123; 1986 c 444



Section 216B.105 — CUSTOMER SHARE OF MERCURY CONTROL COSTS.

A utility selling electricity at retail shall report in a biannual bill insert the amount of the customer's total bill that represents the utility's capital and operating costs to control mercury emissions to the atmosphere as required under sections 216B.68 to 216B.688.

History: 2006 c 201 s 3



Section 216B.11 — DEPRECIATION RATES AND PRACTICES.

The commission shall fix proper and adequate rates and methods of depreciation, amortization, or depletion in respect of utility property, and every public utility shall conform its depreciation, amortization or depletion accounts to the rates and methods fixed by the commission.

History: 1974 c 429 s 11; 1981 c 142 s 2



Section 216B.12 — RIGHT OF ENTRANCE; INSPECTION.

Subdivision 1. Authority of commission and department. The commissioners and the duly authorized officers and employees of the department, during business hours, may enter upon any premises occupied by any public utility for the purpose of making examinations and tests and to inspect the accounts, books, papers, and documents of any public utility for the purpose of exercising any power provided for in Laws 1974, chapter 429, and may set up and use on the premises any apparatus and appliance necessary therefor. Such public utility shall have the right to be represented at the making of the examinations, tests, and inspections. The public utility, its officers and employees, shall facilitate the examinations, tests, and inspections by giving every reasonable aid to the commissioners and any person or persons designated by the department for the duties aforesaid.

Subd. 2. [Repealed, 1981 c 142 s 3]

History: 1974 c 429 s 12



Section 216B.13 — PRODUCTION AND EXAMINATION OF RECORDS.

Subdivision 1. Authority of commission. The commission may require, by order served on any public utility in the manner provided herein for the service of orders, the production within this state at a reasonable time and place as the commission may designate, of any books, accounts, papers, or records of the public utility relating to its business or affairs within the state, pertinent to any lawful inquiry and kept by said public utility in any office or place within or without this state, or, at its option, verified or photostatic copies in lieu thereof, so that an examination thereof may be made by the commission or under its direction.

Subd. 2. [Repealed, 1981 c 142 s 3]

History: 1974 c 429 s 13



Section 216B.14 — INVESTIGATION.

The commission upon complaint or upon its own initiative and whenever it may deem it necessary in the performance of its duties may investigate and examine the condition and operation of any public utility or any part thereof. In conducting the investigations the commission may proceed either with or without a hearing as it may deem best, but it shall make no order without affording the affected parties a hearing.

History: 1974 c 429 s 14



Section 216B.15 — HEARINGS; EXAMINER.

The commission may, in addition to the hearings specifically provided for by Laws 1974, chapter 429, conduct any other hearings as may reasonably be required in the administration of the powers and duties conferred upon it by Laws 1974, chapter 429. The commission may designate one of its members to act as an examiner for the purpose of holding any hearing which the commission has the power or authority to hold or in the event parties to the hearing so stipulate the commission may designate a qualified commission employee as the examiner. Reasonable notice of all hearings shall be given the persons interested therein as determined by the commission.

History: 1974 c 429 s 15



Section 216B.16 — RATE CHANGE; PROCEDURE; HEARING.

Subdivision 1. Notice. Unless the commission otherwise orders, no public utility shall change a rate which has been duly established under this chapter, except upon 60 days' notice to the commission. The notice shall include statements of facts, expert opinions, substantiating documents, and exhibits, supporting the change requested, and state the change proposed to be made in the rates then in force and the time when the modified rates will go into effect. If the filing utility does not have an approved energy conservation improvement plan on file with the department, it shall also include in its notice an energy conservation plan pursuant to section 216B.241. A filing utility subject to rate regulation under section 216B.026 shall reference in its notice the energy conservation improvement plans of the generation and transmission cooperative providing energy conservation improvement programs to members of the filing utility pursuant to section 216B.241. The filing utility shall give written notice, as approved by the commission, of the proposed change to the governing body of each municipality and county in the area affected. All proposed changes shall be shown by filing new schedules or shall be plainly indicated upon schedules on file and in force at the time.

Subd. 1a. Settlement. (a) When a public utility submits a general rate filing, the Office of Administrative Hearings, before conducting a contested case hearing, shall convene a settlement conference including all of the parties for the purpose of encouraging settlement of any or all of the issues in the contested case. If a stipulated settlement is not reached before the contested case hearing, the Office of Administrative Hearings may reconvene the settlement conference during or after completion of the contested case hearing at its discretion or a party's request. The Office of Administrative Hearings or the commission may, upon the request of any party and the public utility, extend the procedural schedule of the contested case in order to permit the parties to engage in settlement discussions. An extension must be for a definite period of time not to exceed 60 days.

(b) If the applicant and all intervening parties agree to a stipulated settlement of the case or parts of the case, the settlement must be submitted to the commission. The commission shall accept or reject the settlement in its entirety and, at any time until its final order is issued in the case, may require the Office of Administrative Hearings to conduct a contested case hearing. The commission may accept the settlement on finding that to do so is in the public interest and is supported by substantial evidence. If the commission does not accept the settlement, it may issue an order modifying the settlement subject to the approval of the parties. Each party shall have ten days in which to reject the proposed modification. If no party rejects the proposed modification, the commission's order becomes final. If the commission rejects the settlement, or a party rejects the commission's proposed modification, a contested case hearing must be completed.

Subd. 2. Suspension of proposed rate; hearing; final determination defined. (a) Whenever there is filed with the commission a schedule modifying or resulting in a change in any rates then in force as provided in subdivision 1, the commission may suspend the operation of the schedule by filing with the schedule of rates and delivering to the affected utility a statement in writing of its reasons for the suspension at any time before the rates become effective. The suspension shall not be for a longer period than ten months beyond the initial filing date except as provided in this subdivision or subdivision 1a.

(b) During the suspension the commission shall determine whether all questions of the reasonableness of the rates requested raised by persons deemed interested or by the department can be resolved to the satisfaction of the commission. If the commission finds that all significant issues raised have not been resolved to its satisfaction, or upon petition by ten percent of the affected customers or 250 affected customers, whichever is less, it shall refer the matter to the Office of Administrative Hearings with instructions for a public hearing as a contested case pursuant to chapter 14, except as otherwise provided in this section.

(c) The commission may order that the issues presented by the proposed rate changes be bifurcated into two separate hearings as follows: (1) determination of the utility's revenue requirements and (2) determination of the rate design. Upon issuance of both administrative law judge reports, the issues shall again be joined for consideration and final determination by the commission.

(d) All prehearing discovery activities of state agency intervenors shall be consolidated and conducted by the Department of Commerce.

(e) If the commission does not make a final determination concerning a schedule of rates within ten months after the initial filing date, the schedule shall be deemed to have been approved by the commission; except if:

(1) an extension of the procedural schedule has been granted under paragraph (f) or subdivision 1a, in which case the schedule of rates is deemed to have been approved by the commission on the last day of the extended period of suspension; or

(2) a settlement has been submitted to and rejected by the commission and the commission does not make a final determination concerning the schedule of rates, the schedule of rates is deemed to have been approved 60 days after the initial or, if applicable, the extended period of suspension.

(f) If the commission finds that it has insufficient time during the suspension period to make a final determination of a case involving changes in general rates because of the need to make a final determination of any pending case involving changes in general rates under this section or section 237.075, the commission may extend the suspension period to allow up to a total of 90 additional calendar days to make the final determination. An extension of the suspension period under this paragraph does not alter the setting of interim rates under subdivision 3.

(g) For the purposes of this section, "final determination" means the initial decision of the commission and not any order which may be entered by the commission in response to a petition for rehearing or other further relief. The commission may further suspend rates until it determines all those petitions.

Subd. 3. Interim rate. (a) Notwithstanding any order of suspension of a proposed increase in rates, the commission shall order an interim rate schedule into effect not later than 60 days after the initial filing date. The commission shall order the interim rate schedule ex parte without a public hearing. Notwithstanding the provisions of sections 216.25, 216B.27, and 216B.52, no interim rate schedule ordered by the commission pursuant to this subdivision shall be subject to an application for a rehearing or an appeal to a court until the commission has rendered its final determination.

(b) Unless the commission finds that exigent circumstances exist, the interim rate schedule shall be calculated using the proposed test year cost of capital, rate base, and expenses, except that it shall include: (1) a rate of return on common equity for the utility equal to that authorized by the commission in the utility's most recent rate proceeding; (2) rate base or expense items the same in nature and kind as those allowed by a currently effective order of the commission in the utility's most recent rate proceeding; and (3) no change in the existing rate design. In the case of a utility which has not been subject to a prior commission determination, the commission shall base the interim rate schedule on its most recent determination concerning a similar utility.

(c) If, at the time of its final determination, the commission finds that the interim rates are in excess of the rates in the final determination, the commission shall order the utility to refund the excess amount collected under the interim rate schedule, including interest on it which shall be at the rate of interest determined by the commission. The utility shall commence distribution of the refund to its customers within 120 days of the final order, not subject to rehearing or appeal. If, at the time of its final determination, the commission finds that the interim rates are less than the rates in the final determination, the commission shall prescribe a method by which the utility will recover the difference in revenues between the date of the final determination and the date the new rate schedules are put into effect. In addition, when an extension is granted for settlement discussions under subdivision 1a, the commission shall allow the utility to also recover the difference in revenues for a length of time equal to the length of the extension.

(d) If the public utility fails to make refunds within the period of time prescribed by the commission, the commission shall sue therefor and may recover on behalf of all persons entitled to a refund. In addition to the amount of the refund and interest due, the commission shall be entitled to recover reasonable attorney's fees, court costs and estimated cost of administering the distribution of the refund to persons entitled to it. No suit under this subdivision shall be maintained unless instituted within two years after the end of the period of time prescribed by the commission for repayment of refunds.

(e) The commission shall not order an interim rate schedule in a general rate case into effect as provided by this subdivision until at least four months after it has made a final determination concerning any previously filed change of the rate schedule or the change has otherwise become effective under subdivision 2, unless:

(1) the commission finds that a four-month delay would unreasonably burden the utility, its customers, or its shareholders and that an earlier imposition of interim rates is therefore necessary; or

(2) the utility files a second general rate case at least 12 months after it has filed a previous general rate case for which the commission has extended the suspension period under subdivision 2.

Subd. 4. Burden of proof. The burden of proof to show that the rate change is just and reasonable shall be upon the public utility seeking the change.

Subd. 5. Determination after finding rate unacceptable. If, after the hearing, the commission finds the rates to be unjust or unreasonable or discriminatory, the commission shall determine the rates to be charged or applied by the utility for the service in question and shall fix them by order to be served upon the utility. The rates shall thereafter be observed until changed, as provided by this chapter. In no event shall the rates exceed the level of rates requested by the public utility, except that individual rates may be adjusted upward or downward. Rate design changes shall be prospective from the effective date of the new rate schedules approved by the commission.

Subd. 6. Factors considered, generally. The commission, in the exercise of its powers under this chapter to determine just and reasonable rates for public utilities, shall give due consideration to the public need for adequate, efficient, and reasonable service and to the need of the public utility for revenue sufficient to enable it to meet the cost of furnishing the service, including adequate provision for depreciation of its utility property used and useful in rendering service to the public, and to earn a fair and reasonable return upon the investment in such property. In determining the rate base upon which the utility is to be allowed to earn a fair rate of return, the commission shall give due consideration to evidence of the cost of the property when first devoted to public use, to prudent acquisition cost to the public utility less appropriate depreciation on each, to construction work in progress, to offsets in the nature of capital provided by sources other than the investors, and to other expenses of a capital nature. For purposes of determining rate base, the commission shall consider the original cost of utility property included in the base and shall make no allowance for its estimated current replacement value. If the commission orders a generating facility to terminate its operations before the end of the facility's physical life in order to comply with a specific state or federal energy statute or policy, the commission may allow the public utility to recover any positive net book value of the facility as determined by the commission.

Subd. 6a. Construction work in progress. To the extent that construction work in progress is included in the rate base, the commission shall determine in its discretion whether and to what extent the income used in determining the actual return on the public utility property shall include an allowance for funds used during construction, considering the following factors:

(1) the magnitude of the construction work in progress as a percentage of the net investment rate base;

(2) the impact on cash flow and the utility's capital costs;

(3) the effect on consumer rates;

(4) whether it confers a present benefit upon an identifiable class or classes of customers; and

(5) whether it is of a short-term nature or will be imminently useful in the provision of utility service.

Subd. 6b. Energy conservation improvement. (a) Except as otherwise provided in this subdivision, all investments and expenses of a public utility as defined in section 216B.241, subdivision 1, paragraph (h), incurred in connection with energy conservation improvements shall be recognized and included by the commission in the determination of just and reasonable rates as if the investments and expenses were directly made or incurred by the utility in furnishing utility service.

(b) The commission shall not include investments and expenses for energy conservation improvements in determining (i) just and reasonable electric rates for retail electric service provided to large customer facilities whose electric utilities have been exempted by the commissioner under section 216B.241, subdivision 1a, paragraph (b), with respect to those large customer facilities; or (ii) just and reasonable gas rates for large energy facilities, large customer facilities whose natural gas utilities have been exempted by the commissioner under section 216B.241, subdivision 1a, paragraph (b), or commercial gas customer facilities whose natural gas utilities have been exempted by the commissioner under section 216B.241, subdivision 1a, paragraph (c).

(c) The commission may permit a public utility to file rate schedules providing for annual recovery of the costs of energy conservation improvements. These rate schedules may be applicable to less than all the customers in a class of retail customers if necessary to reflect the requirements of section 216B.241. The commission shall allow a public utility, without requiring a general rate filing under this section, to reduce the electric rates applicable to large customer facilities that have been exempted by the commissioner under section 216B.241, subdivision 1a, paragraph (b), and to reduce the gas rate applicable to a large energy facility, a large customer facility or commercial customer facility that has been exempted by the commissioner under section 216B.241, subdivision 1a, paragraph (b) or (c), or by the commission under section 216B.241, subdivision 2, by an amount that reflects the elimination of energy conservation improvement investments or expenditures for those facilities. In the event that the commission has set electric or gas rates based on the use of an accounting methodology that results in the cost of conservation improvements being recovered from utility customers over a period of years, the rate reduction may occur in a series of steps to coincide with the recovery of balances due to the utility for conservation improvements made by the utility on or before December 31, 2007.

(d) Investments and expenses of a public utility shall not include electric utility infrastructure costs as defined in section 216B.1636, subdivision 1, paragraph (b).

Subd. 6c. Incentive plan for energy conservation improvement. (a) The commission may order public utilities to develop and submit for commission approval incentive plans that describe the method of recovery and accounting for utility conservation expenditures and savings. In developing the incentive plans the commission shall ensure the effective involvement of interested parties.

(b) In approving incentive plans, the commission shall consider:

(1) whether the plan is likely to increase utility investment in cost-effective energy conservation;

(2) whether the plan is compatible with the interest of utility ratepayers and other interested parties;

(3) whether the plan links the incentive to the utility's performance in achieving cost-effective conservation; and

(4) whether the plan is in conflict with other provisions of this chapter.

(c) The commission may set rates to encourage the vigorous and effective implementation of utility conservation programs. The commission may:

(1) increase or decrease any otherwise allowed rate of return on net investment based upon the utility's skill, efforts, and success in conserving energy;

(2) share between ratepayers and utilities the net savings resulting from energy conservation programs to the extent justified by the utility's skill, efforts, and success in conserving energy; and

(3) adopt any mechanism that satisfies the criteria of this subdivision, such that implementation of cost-effective conservation is a preferred resource choice for the public utility considering the impact of conservation on earnings of the public utility.

Subd. 6d. Wind energy; property tax. An owner of a wind energy conversion facility which is required to pay property taxes under section 272.02, subdivision 22, or production taxes under section 272.029, and any related or successor provisions, or a public utility regulated by the Public Utilities Commission which purchases the wind-generated electricity may petition the commission to include in any power purchase agreement between the owner of the facility and the public utility the amount of property taxes and production taxes paid by the owner of the facility. The Public Utilities Commission shall require the public utility to amend the power purchase agreement to include the property taxes and production taxes paid by the owner of the facility in the price paid by the utility for wind-generated electricity if the commission finds:

(1) the owner of the facility has paid the property taxes or production taxes required by this subdivision;

(2) the power purchase agreement between the public utility and the owner does not already require the utility to pay the amount of property taxes or production taxes the owner has paid under this subdivision or, in the case of a power purchase agreement entered into prior to 1997, the amount of property or production taxes paid by the owner in any year of the power purchase agreement exceeds the amount of such property or production taxes included in the price paid by the utility to the owner, as reflected in the owner's bid documents; and

(3) the commission has approved a rate schedule containing provisions for the automatic adjustment of charges for utility service in direct relation to the charges ordered by the commission under section 272.02, subdivision 22, or 272.029.

Subd. 7. Energy and emission control products cost adjustment. Notwithstanding any other provision of this chapter, the commission may permit a public utility to file rate schedules containing provisions for the automatic adjustment of charges for public utility service in direct relation to changes in:

(1) federally regulated wholesale rates for energy delivered through interstate facilities;

(2) direct costs for natural gas delivered;

(3) costs for fuel used in generation of electricity or the manufacture of gas; or

(4) prudent costs incurred by a public utility for sorbents, reagents, or chemicals used to control emissions from an electric generation facility, provided that these costs are not recovered elsewhere in rates. The utility must track and report annually the volumes and costs of sorbents, reagents, or chemicals using separate accounts by generating plant.

Subd. 7a. Performance-based gas purchasing adjustment. The commission may permit a public utility to file rate schedules providing for annual adjustments reflecting rewards or penalties provided for in performance-based gas purchasing plans approved by the commission under section 216B.167.

Subd. 7b. Transmission cost adjustment. (a) Notwithstanding any other provision of this chapter, the commission may approve a tariff mechanism for the automatic annual adjustment of charges for the Minnesota jurisdictional costs net of associated revenues of:

(1) new transmission facilities that have been separately filed and reviewed and approved by the commission under section 216B.243 or new transmission or distribution facilities that are certified as a priority project or deemed to be a priority transmission project under section 216B.2425;

(2) new transmission facilities approved by the regulatory commission of the state in which the new transmission facilities are to be constructed, to the extent approval is required by the laws of that state, and determined by the Midcontinent Independent System Operator to benefit the utility or integrated transmission system; and

(3) charges incurred by a utility under a federally approved tariff that accrue from other transmission owners' regionally planned transmission projects that have been determined by the Midcontinent Independent System Operator to benefit the utility or integrated transmission system.

(b) Upon filing by a public utility or utilities providing transmission service, the commission may approve, reject, or modify, after notice and comment, a tariff that:

(1) allows the utility to recover on a timely basis the costs net of revenues of facilities approved under section 216B.243 or certified or deemed to be certified under section 216B.2425 or exempt from the requirements of section 216B.243;

(2) allows the utility to recover charges incurred under a federally approved tariff that accrue from other transmission owners' regionally planned transmission projects that have been determined by the Midcontinent Independent System Operator to benefit the utility or integrated transmission system. These charges must be reduced or offset by revenues received by the utility and by amounts the utility charges to other regional transmission owners, to the extent those revenues and charges have not been otherwise offset;

(3) allows the utility to recover on a timely basis the costs net of revenues of facilities approved by the regulatory commission of the state in which the new transmission facilities are to be constructed and determined by the Midcontinent Independent System Operator to benefit the utility or integrated transmission system;

(4) allows the utility to recover costs associated with distribution planning required under section 216B.2425;

(5) allows the utility to recover costs associated with investments in distribution facilities to modernize the utility's grid that have been certified by the commission under section 216B.2425;

(6) allows a return on investment at the level approved in the utility's last general rate case, unless a different return is found to be consistent with the public interest;

(7) provides a current return on construction work in progress, provided that recovery from Minnesota retail customers for the allowance for funds used during construction is not sought through any other mechanism;

(8) allows for recovery of other expenses if shown to promote a least-cost project option or is otherwise in the public interest;

(9) allocates project costs appropriately between wholesale and retail customers;

(10) provides a mechanism for recovery above cost, if necessary to improve the overall economics of the project or projects or is otherwise in the public interest; and

(11) terminates recovery once costs have been fully recovered or have otherwise been reflected in the utility's general rates.

(c) A public utility may file annual rate adjustments to be applied to customer bills paid under the tariff approved in paragraph (b). In its filing, the public utility shall provide:

(1) a description of and context for the facilities included for recovery;

(2) a schedule for implementation of applicable projects;

(3) the utility's costs for these projects;

(4) a description of the utility's efforts to ensure the lowest costs to ratepayers for the project; and

(5) calculations to establish that the rate adjustment is consistent with the terms of the tariff established in paragraph (b).

(d) Upon receiving a filing for a rate adjustment pursuant to the tariff established in paragraph (b), the commission shall approve the annual rate adjustments provided that, after notice and comment, the costs included for recovery through the tariff were or are expected to be prudently incurred and achieve transmission system improvements at the lowest feasible and prudent cost to ratepayers.

Subd. 7c. Transmission assets transfer. (a) Public utility owners of transmission facilities may, subject to Public Utilities Commission approval, transfer operational control or ownership of those transmission assets to a transmission company subject to Federal Energy Regulatory Commission jurisdiction. For transmission asset transfers by a public utility, the Public Utilities Commission must review the request to transfer either in the context of a general rate case under this section or by initiating other proceedings it determines provide adequate review of the transmission asset transfer. The Public Utilities Commission may limit, in whole or in part, the transfer of transmission assets or the timing of those transfers by a public utility if it finds the limitation in the public interest. The commission may only approve a transfer if it finds that the transfer is consistent with the public interest. In assessing the public interest, the commission shall evaluate, among other things, whether the transfer:

(1) facilitates the development of transmission infrastructure necessary to ensure reliability, encourages the development of renewable resources, and accommodates energy transfers within and between states;

(2) protects Minnesota ratepayers against the subsidization of wholesale transactions through retail rates;

(3) ensures, in the case of operational control of transmission assets, that the state retains jurisdiction over the transferring utility for all aspects of service under this chapter;

(4) impacts Minnesota retail rates; and

(5) protects Minnesota ratepayers from paying capital costs for transmission assets that have already been recovered.

(b) A transfer of operational control or ownership of transmission assets by a public utility under this subdivision is subject to section 216B.50. The relationship between a public utility transferring operational control of transmission assets to another entity under this subdivision is subject to the provisions of section 216B.48. If a public utility transfers ownership of its transmission assets to a transmission provider subject to the jurisdiction of the Federal Energy Regulatory Commission, the Public Utilities Commission may permit the utility to file a rate schedule providing for the automatic adjustment of charges to recover the cost of transmission services purchased under tariff rates approved by the Federal Energy Regulatory Commission.

(c) A municipal utility, a municipal power agency, or a joint venture pursuant to section 452.25 may transfer operational control or ownership of transmission assets to a transmission company, or make investments in a transmission company, if the governing body of the municipal utility, municipal power agency, or joint venture finds that the transfer or investment is consistent with the public interest and will facilitate the development of infrastructure necessary to ensure reliability.

Subd. 7d. Central Corridor utility zone cost adjustment. (a) The Central Corridor utility zone is the area extending from the Union Depot Station in St. Paul to the proposed multimodal station in Minneapolis along the route of the light rail transit project connecting those two points, and an area extending approximately one-quarter mile from that route and including the entire University of Minnesota, Minneapolis campus.

(b) A public utility that provides retail electric service within the Central Corridor utility zone and that is required to replace, relocate, construct, or install new facilities, may apply to the commission for approval of new facilities in the Central Corridor utility zone and facilities outside the zone that the utility demonstrates must be changed as a direct result of changes within the zone. Facilities proposed under this subdivision may include transmission facilities, distribution facilities, generation facilities, advanced technology-assisted efficiency devices, and energy storage facilities not otherwise subject to section 216B.243, or chapter 216E, 216F, or 216G. Upon approval under paragraph (c), the utility may construct and install the facilities.

(c) The commission may approve the construction and installation of facilities in the Central Corridor mass transit utility zone proposed by a utility under paragraph (b) upon a finding:

(1) that the facilities:

(i) are necessary to provide electric service;

(ii) assist future development of renewable energy, conservation, electric vehicles, and advanced technology-assisted efficiency programs and devices; or

(iii) are exploratory, experimental, or research facilities to advance the use of renewable energy, conservation, electric vehicles, and advanced technology-assisted efficiency programs and devices;

(2) that the utility has engaged in a cooperative process with affected local and state government agencies in the design, planning, or construction of the Central Corridor utility zone project and changes to utility facilities;

(3) that the utility and local units of government have made reasonable efforts to seek federal, state, or private funds that may be available to mass transit and energy projects;

(4) that the utility has made reasonable efforts to minimize the project costs and maximize the value of the facilities to customers;

(5) that the utility has a plan to offer a comprehensive array of programs for residential, commercial, and industrial customers located within the mass transit zone;

(6) that the utility directs existing and planned solar energy programs to develop solar energy along the mass transit utility zone; and

(7) that the utility has made reasonable efforts to apply for federal funds to develop technology-assisted efficiency programs and devices within the mass transit utility zone.

(d) Upon request of the commission, the utility shall submit periodic reports to the commission reviewing the cost and benefits of the facilities constructed within the Central Corridor utility zone and their potential applicability to other areas outside the Central Corridor utility zone.

(e) Notwithstanding any other provision of this chapter, the commission may approve a tariff mechanism for automatic adjustment of charges for new, replaced, or relocated facilities installed under this subdivision in a manner consistent with this subdivision and the standards and procedures contained in subdivision 7b, except that no approval under section 216B.243 or certification under section 216B.2425 is required unless otherwise required by law. This section does not authorize a city-requested facilities surcharge.

(f) For the purpose of this subdivision, "technology-assisted efficiency programs and devices" includes, but is not limited to, infrastructure that integrates digital information and controls technology to improve the reliability, security, and efficiency of the electric grid.

Subd. 8. Advertising expense. (a) The commission shall disapprove the portion of any rate which makes an allowance directly or indirectly for expenses incurred by a public utility to provide a public advertisement which:

(1) is designed to influence or has the effect of influencing public attitudes toward legislation or proposed legislation, or toward a rule, proposed rule, authorization or proposed authorization of the Public Utilities Commission or other agency of government responsible for regulating a public utility;

(2) is designed to justify or otherwise support or defend a rate, proposed rate, practice or proposed practice of a public utility;

(3) is designed primarily to promote consumption of the services of the utility;

(4) is designed primarily to promote good will for the public utility or improve the utility's public image; or

(5) is designed to promote the use of nuclear power or to promote a nuclear waste storage facility.

(b) The commission may approve a rate which makes an allowance for expenses incurred by a public utility to disseminate information which:

(1) is designed to encourage conservation of energy supplies;

(2) is designed to promote safety; or

(3) is designed to inform and educate customers as to financial services made available to them by the public utility.

(c) The commission shall not withhold approval of a rate because it makes an allowance for expenses incurred by the utility to disseminate information about corporate affairs to its owners.

Subd. 9. Charitable contribution. The commission shall allow as operating expenses only those charitable contributions that the commission deems prudent and that qualify under section 300.66, subdivision 3. Only 50 percent of the qualified contributions are allowed as operating expenses.

Subd. 10. Intervenor compensation. (a) A nonprofit organization or an individual granted formal intervenor status by the commission is eligible to receive compensation.

(b) The commission may order a utility to compensate all or part of an eligible intervenor's reasonable costs of participation in a general rate case that comes before the commission when the commission finds that the intervenor has materially assisted the commission's deliberation and when a lack of compensation would present financial hardship to the intervenor. Compensation may not exceed $50,000 for a single intervenor in any proceeding. For the purpose of this subdivision, "materially assisted" means that the intervenor's participation and presentation was useful and seriously considered, or otherwise substantially contributed to the commission's deliberations in the proceeding.

(c) In determining whether an intervenor has materially assisted the commission's deliberation, the commission must consider, among other factors, whether:

(1) the intervenor represented an interest that would not otherwise have been adequately represented;

(2) the evidence or arguments presented or the positions taken by the intervenor were an important factor in producing a fair decision;

(3) the intervenor's position promoted a public purpose or policy;

(4) the evidence presented, arguments made, issues raised, or positions taken by the intervenor would not have been a part of the record without the intervenor's participation; and

(5) the administrative law judge or the commission adopted, in whole or in part, a position advocated by the intervenor.

(d) In determining whether the absence of compensation would present financial hardship to the intervenor, the commission must consider:

(1) whether the costs presented in the intervenor's claim reflect reasonable fees for attorneys and expert witnesses and other reasonable costs; and

(2) the ratio between the costs of intervention and the intervenor's unrestricted funds.

(e) An intervenor seeking compensation must file a request and an affidavit of service with the commission, and serve a copy of the request on each party to the proceeding. The request must be filed 30 days after the later of (1) the expiration of the period within which a petition for rehearing, amendment, vacation, reconsideration, or reargument must be filed or (2) the date the commission issues an order following rehearing, amendment, vacation, reconsideration, or reargument.

(f) The compensation request must include:

(1) the name and address of the intervenor or representative of the nonprofit organization the intervenor is representing;

(2) proof of the organization's nonprofit, tax-exempt status;

(3) the name and docket number of the proceeding for which compensation is requested;

(4) a list of actual annual revenues and expenses of the organization the intervenor is representing for the preceding year and projected revenues, revenue sources, and expenses for the current year;

(5) the organization's balance sheet for the preceding year and a current monthly balance sheet;

(6) an itemization of intervenor costs and the total compensation request; and

(7) a narrative explaining why additional organizational funds cannot be devoted to the intervention.

(g) Within 30 days after service of the request for compensation, a party may file a response, together with an affidavit of service, with the commission. A copy of the response must be served on the intervenor and all other parties to the proceeding.

(h) Within 15 days after the response is filed, the intervenor may file a reply with the commission. A copy of the reply and an affidavit of service must be served on all other parties to the proceeding.

(i) If additional costs are incurred as a result of additional proceedings following the commission's initial order, the intervenor may file an amended request within 30 days after the commission issues an amended order. Paragraphs (e) to (h) apply to an amended request.

(j) The commission must issue a decision on intervenor compensation within 60 days of a filing by an intervenor.

(k) A party may request reconsideration of the commission's compensation decision within 30 days of the decision.

(l) If the commission issues an order requiring payment of intervenor compensation, the utility that was the subject of the proceeding must pay the compensation to the intervenor, and file with the commission proof of payment, within 30 days after the later of (1) the expiration of the period within which a petition for reconsideration of the commission's compensation decision must be filed or (2) the date the commission issues an order following reconsideration of its order on intervenor compensation.

Subd. 11. Pipeline safety programs. All costs of a public utility that are necessary to comply with state pipeline safety programs under sections 216D.01 to 216D.07, 299F.56 to 299F.64, or 299J.01 to 299J.17 must be recognized and included by the commission in the determination of just and reasonable rates as if the costs were directly incurred by the utility in furnishing utility service.

Subd. 12. Exemption for small gas utility franchise. (a) A municipality may file with the commission a resolution of its governing body requesting exemption from the provisions of this section for a public utility that is under a franchise with the municipality to supply natural, manufactured, or mixed gas and that serves 650 or fewer customers in the municipality as long as the public utility serves no more than a total of 5,000 customers.

(b) The commission shall grant an exemption from this section for that portion of a public utility's business that is requested by each municipality it serves. Furthermore, the commission shall also grant the public utility an exemption from this section for any service provided outside of a municipality's border that is considered by the commission to be incidental. The public utility shall file with the commission and the department all initial and subsequent changes in rates, tariffs, and contracts for service outside the municipality at least 30 days in advance of implementation.

(c) However, the commission shall require the utility to adopt the commission's policies and procedures governing disconnection during cold weather. The utility shall annually submit a copy of its municipally approved rates to the commission.

(d) In all cases covered by this subdivision in which an exemption for service outside of a municipality is granted, the commission may initiate an investigation under section 216B.17, on its own motion or upon complaint from a customer.

(e) If a municipality files with the commission a resolution of its governing body rescinding the request for exemption, the commission shall regulate the public utility's business in that municipality under this section.

Subd. 12a. Exemption for small electric utility franchise. (a) An electric utility, operating as such in a bordering state and having fewer than 200 customers in Minnesota, is exempt from this section if the utility:

(1) charges Minnesota customers the same rates as those charged to customers in the bordering state;

(2) provides 60-day notice to the commission of rate increases for its Minnesota customers;

(3) provides individual, written notice of rate increases to its Minnesota customers;

(4) provides the commission with schedules of rates and tariffs charged in the bordering state and revenues by class under the former and proposed rates; and

(5) maintains an up-to-date tariff book with the department.

(b) The commission may initiate an investigation under section 216B.17, on its own motion or upon customer complaint with respect to the utility's rates and practices in Minnesota.

Subd. 13. Economic and community development. The commission may allow a public utility to recover from ratepayers the expenses incurred for economic and community development.

Subd. 14. Low-income electric rate discount. A public utility shall fund an affordability program for low-income customers at a base annual funding level of $8,000,000. The annual funding level shall increase in the calendar years subsequent to each commission approval of a rate increase for the public utility's residential customers by the same percentage as the approved residential rate increase. Costs for the program shall be included in the utility's base rate. For the purposes of this subdivision, "low-income" describes a customer who is receiving assistance from the federal low-income home energy assistance program. The affordability program must be designed to target participating customers with the lowest incomes and highest energy costs in order to lower the percentage of income they devote to energy bills, increase their payments, lower utility service disconnections, and decrease costs associated with collection activities on their accounts. For low-income customers who are 62 years of age or older or disabled, the program must include a $15 discount in each billing period. For the purposes of this subdivision, "public utility" includes only those public utilities with more than 200,000 residential electric service customers. The commission may issue orders necessary to implement, administer, and recover the costs of the program on a timely basis.

Subd. 15. Low-income affordability programs. (a) The commission must consider ability to pay as a factor in setting utility rates and may establish affordability programs for low-income residential ratepayers in order to ensure affordable, reliable, and continuous service to low-income utility customers. A public utility serving low-income residential ratepayers who use natural gas for heating must file an affordability program with the commission. For purposes of this subdivision, "low-income residential ratepayers" means ratepayers who receive energy assistance from the low-income home energy assistance program (LIHEAP).

(b) Any affordability program the commission orders a utility to implement must:

(1) lower the percentage of income that participating low-income households devote to energy bills;

(2) increase participating customer payments over time by increasing the frequency of payments;

(3) decrease or eliminate participating customer arrears;

(4) lower the utility costs associated with customer account collection activities; and

(5) coordinate the program with other available low-income bill payment assistance and conservation resources.

(c) In ordering affordability programs, the commission may require public utilities to file program evaluations that measure the effect of the affordability program on:

(1) the percentage of income that participating households devote to energy bills;

(2) service disconnections; and

(3) frequency of customer payments, utility collection costs, arrearages, and bad debt.

(d) The commission must issue orders necessary to implement, administer, and evaluate affordability programs, and to allow a utility to recover program costs, including administrative costs, on a timely basis. The commission may not allow a utility to recover administrative costs, excluding start-up costs, in excess of five percent of total program costs, or program evaluation costs in excess of two percent of total program costs. The commission must permit deferred accounting, with carrying costs, for recovery of program costs incurred during the period between general rate cases.

(e) Public utilities may use information collected or created for the purpose of administering energy assistance to administer affordability programs.

Subd. 16. Performance regulation plan tariffs. A public utility providing natural gas services that has a performance regulation plan approved pursuant to section 216B.1675 shall file tariff provisions incorporating the provisions of that plan. Changes in the cost recovery of natural gas supplies must not be included within the plan.

Subd. 17. Travel, entertainment, and related employee expenses. (a) The commission may not allow as operating expenses a public utility's travel, entertainment, and related employee expenses that the commission deems unreasonable and unnecessary for the provision of utility service. In order to assist the commission in evaluating the travel, entertainment, and related employee expenses that may be allowed for ratemaking purposes, a public utility filing a general rate case petition shall include a schedule separately itemizing all travel, entertainment, and related employee expenses as specified by the commission, including but not limited to the following categories:

(1) travel and lodging expenses;

(2) food and beverage expenses;

(3) recreational and entertainment expenses;

(4) board of director-related expenses, including and separately itemizing all compensation and expense reimbursements;

(5) expenses for the ten highest paid officers and employees, including and separately itemizing all compensation and expense reimbursements;

(6) dues and expenses for memberships in organizations or clubs;

(7) gift expenses;

(8) expenses related to owned, leased, or chartered aircraft; and

(9) lobbying expenses.

(b) To comply with the requirements of paragraph (a), each applicable expense incurred in the most recently completed fiscal year must be itemized separately, and each itemization must include the date of the expense, the amount of the expense, the vendor name, and the business purpose of the expense. The separate itemization required by this paragraph may be provided using standard accounting reports already utilized by the utility involved in the rate case, in a written format or an electronic format that is acceptable to the commission. For expenses identified in response to paragraph (a), clauses (1) and (2), the utility shall disclose the total amounts for each expense category and provide separate itemization for those expenses incurred by or on behalf of any employee at the level of vice president or higher and for board members. The petitioning utility shall also provide a one-page summary of the total amounts for each expense category included in the petitioning utility's proposed test year.

(c) Except as otherwise provided in this paragraph, data submitted to the commission under paragraph (a) are public data. The commission or an administrative law judge assigned to the case may treat the salary of one or more of the ten highest paid officers and employees, other than the five highest paid, as private data on individuals as defined in section 13.02, subdivision 12, or issue a protective order governing release of the salary, if the utility establishes that the competitive disadvantage to the utility that would result from release of the salary outweighs the public interest in access to the data. Access to the data by a government entity that is a party to the rate case must not be restricted.

Subd. 18. Election or ballot question expenses. The commission may not allow a public utility to recover from ratepayers expenses resulting from a contribution or expenditure incurred to promote or defeat a candidate for public office or to advocate approval or defeat of a ballot question. This subdivision does not prohibit a public utility from engaging in political activity or making a contribution or expenditure otherwise permitted by law.

Subd. 19. Multiyear rate plan. (a) A public utility may propose, and the commission may approve, approve as modified, or reject, a multiyear rate plan as provided in this subdivision. The term "multiyear rate plan" refers to a plan establishing the rates the utility may charge for each year of the specified period of years, which cannot exceed five years, to be covered by the plan. A utility proposing a multiyear rate plan shall provide a general description of the utility's major planned investments over the plan period. The commission may also require the utility to provide a set of reasonable performance measures and incentives that are quantifiable, verifiable, and consistent with state energy policies. The commission may allow the utility to adjust recovery of its cost of capital or other costs in a reasonable manner within the plan period. The utility may propose:

(1) recovery of the utility's forecasted rate base, based on a formula, a budget forecast, or a fixed escalation rate, individually or in combination. The forecasted rate base must include the utility's planned capital investments and investment-related costs, including income tax impacts, depreciation, and property taxes, as well as forecasted capacity-related costs from purchased power agreements that are not recovered through subdivision 7;

(2) recovery of operations and maintenance expenses, based on an electricity-related price index or other formula;

(3) tariffs that expand the products and services available to customers, including, but not limited to, an affordability rate for low-income residential customers; and

(4) adjustments to the rates approved under the multiyear plan for rate changes that the commission determines to be just and reasonable, including, but not limited to, changes in the utility's cost of operating its nuclear facilities, or other significant investments not addressed in the plan.

(b) A utility that has filed a petition with the commission to approve a multiyear rate plan may request to be allowed to implement interim rates for the first and second years of the multiyear plan. If the commission approves the request, interim rates shall be implemented in the same manner as allowed under subdivision 3.

(c) The commission may approve a multiyear rate plan only if it finds that the plan establishes just and reasonable rates for the utility, applying the factors described in subdivision 6. Consistent with subdivision 4, the burden of proof to demonstrate that the multiyear rate plan is just and reasonable is on the public utility proposing the plan.

(d) Rates charged under the multiyear rate plan must be based only upon the utility's reasonable and prudent costs of service over the term of the plan, as determined by the commission, provided that the costs are not being recovered elsewhere in rates. Rate adjustments authorized under subdivisions 6b and 7 may continue outside of a plan authorized under this subdivision.

(e) The commission may, by order, establish terms, conditions, and procedures for a multiyear rate plan necessary to implement this section and ensure that rates remain just and reasonable during the course of the plan, including terms and procedures for rate adjustment. At any time prior to conclusion of a multiyear rate plan, the commission, upon its own motion or upon petition of any party, has the discretion to examine the reasonableness of the utility's rates under the plan, and adjust rates as necessary.

(f) In reviewing a multiyear rate plan proposed in a general rate case under this section, the commission may extend the time requirements for issuance of a final determination prescribed in this section by an additional 90 days beyond its existing authority under subdivision 2, paragraph (f).

(g) A utility may not file a multiyear rate plan that would establish rates under the terms of the plan until after May 31, 2012.

(h) The commission may initiate a proceeding to determine a set of performance measures that can be used to assess a utility operating under a multiyear rate plan.

History: 1974 c 429 s 16; 1977 c 359 s 1-6; 1977 c 364 s 5; 1978 c 694 s 1; 1980 c 579 s 16; 1980 c 614 s 123; 1980 c 615 s 60; 1981 c 357 s 70; 1Sp1981 c 4 art 4 s 15; 1982 c 414 s 1-6; 1982 c 424 s 130; 1983 c 179 s 5; 1983 c 247 s 95; 1983 c 289 s 104; 1986 c 346 s 1; 1986 c 409 s 6,7; 1987 c 353 s 6; 1988 c 457 s 1-3; 1991 c 147 s 1; 1991 c 184 s 1; 1991 c 235 art 1 s 1; art 6 s 1; 1993 c 49 s 1; 1993 c 327 s 4-7; 1994 c 483 s 1; 1994 c 641 art 4 s 2,3; 1994 c 644 s 2; 1995 c 17 s 2; 1995 c 125 s 1; 1995 c 224 s 74,75; 1997 c 25 s 1,3; 1997 c 231 art 2 s 5; 1999 c 140 s 1; 2001 c 212 art 4 s 4; 1Sp2001 c 4 art 6 s 37-40; 2004 c 138 s 4; 2004 c 216 s 2; 2005 c 97 art 1 s 2,3; art 12 s 1; 2007 c 57 art 2 s 18,19; 2007 c 136 art 2 s 1,2; 2008 c 296 art 1 s 5; 2009 c 110 s 6-9; 2010 c 328 s 2; 2010 c 361 art 5 s 5,6; 2010 c 397 s 19; 2011 c 97 s 8-12; 2013 c 85 art 7 s 1; 2013 c 125 art 1 s 38; 2014 c 254 s 8; 1Sp2015 c 1 art 3 s 17-19; 2016 c 189 art 6 s 4



Section 216B.161 — AREA DEVELOPMENT RATE PLAN.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them in this subdivision.

(b) "Area development rate" means a rate schedule established by a utility that provides customers within an area development zone service under a base utility rate schedule, except that charges may be reduced from the base rate as agreed upon by the utility and the customer consistent with this section.

(c) "Area development zone" means a contiguous or noncontiguous area designated by an authority or municipality for development or redevelopment and within which one of the following conditions exists:

(1) obsolete buildings not suitable for improvement or conversion or other identified hazards to the health, safety, and general well-being of the community;

(2) buildings in need of substantial rehabilitation or in substandard condition; or

(3) low values and damaged investments.

(d) "Authority" means a rural development financing authority established under sections 469.142 to 469.151; a housing and redevelopment authority established under sections 469.001 to 469.047; a port authority established under sections 469.048 to 469.068; an economic development authority established under sections 469.090 to 469.108; a redevelopment agency as defined in sections 469.152 to 469.165; the Iron Range Resources and Rehabilitation Board established under section 298.22; a municipality that is administering a development district created under sections 469.124 to 469.133 or any special law; a municipality that undertakes a project under sections 469.152 to 469.165, except a town located outside the metropolitan area as defined in section 473.121, subdivision 2, or with a population of 5,000 persons or less; or a municipality that exercises the powers of a port authority under any general or special law.

(e) "Municipality" means a city, however organized, and, with respect to a project undertaken under sections 469.152 to 469.165, "municipality" has the meaning given in sections 469.152 to 469.165, and, with respect to a project undertaken under sections 469.142 to 469.151 or a county or multicounty project undertaken under sections 469.004 to 469.008, also includes any county.

Subd. 2. Area development rate. The commission may allow gas or electric public utilities to offer area development rates. The program must be designed to assist industrial revitalization projects located within the service area of the participating utility.

Subd. 3. Terms and conditions of rate. An area development rate offered under this section must:

(1) be offered for a specified length of time to be determined by the commission;

(2) be offered as a supplement to other development incentives offered by the authority or municipality in which the rate is available;

(3) be available only to new or expanding manufacturing or wholesale trade customers;

(4) be designed to recover at least the incremental cost of providing service to the participating customers;

(5) be offered in a fixed number of area development zones; and

(6) include a provision that the utility provide participating customers with an energy audit and inform those customers of all existing energy conservation programs available from the utility.

Recovery of costs under clause (4) must not be from residential customers. A utility within a general rate case, may seek recovery of the difference in revenue collected under the area development plan rate and what would have been collected under the standard tariff.

Subd. 4. [Repealed by amendment, 1995 c 9 s 1]

History: 1990 c 370 s 2,7; 1995 c 9 s 1,2; 1996 c 471 art 7 s 2; 2013 c 125 art 1 s 107



Section 216B.1611 — INTERCONNECTION OF ON-SITE DISTRIBUTED GENERATION.

Subdivision 1. Purpose. The purpose of this section is to:

(1) establish the terms and conditions that govern the interconnection and parallel operation of on-site distributed generation;

(2) provide cost savings and reliability benefits to customers;

(3) establish technical requirements that will promote the safe and reliable parallel operation of on-site distributed generation resources;

(4) enhance both the reliability of electric service and economic efficiency in the production and consumption of electricity; and

(5) promote the use of distributed resources in order to provide electric system benefits during periods of capacity constraints.

Subd. 2. Distributed generation; generic proceeding. (a) The commission shall initiate a proceeding within 30 days of July 1, 2001, to establish, by order, generic standards for utility tariffs for the interconnection and parallel operation of distributed generation fueled by natural gas or a renewable fuel, or another similarly clean fuel or combination of fuels of no more than ten megawatts of interconnected capacity. At a minimum, these tariff standards must:

(1) to the extent possible, be consistent with industry and other federal and state operational and safety standards;

(2) provide for the low-cost, safe, and standardized interconnection of facilities;

(3) take into account differing system requirements and hardware, as well as the overall demand load requirements of individual utilities;

(4) allow for reasonable terms and conditions, consistent with the cost and operating characteristics of the various technologies, so that a utility can reasonably be assured of the reliable, safe, and efficient operation of the interconnected equipment; and

(5) establish (i) a standard interconnection agreement that sets forth the contractual conditions under which a company and a customer agree that one or more facilities may be interconnected with the company's utility system, and (ii) a standard application for interconnection and parallel operation with the utility system.

(b) The commission may develop financial incentives based on a public utility's performance in encouraging residential and small business customers to participate in on-site generation.

Subd. 3. Distributed generation tariff. Within 90 days of the issuance of an order under subdivision 2:

(1) each public utility providing electric service at retail shall file a distributed generation tariff consistent with that order, for commission approval or approval with modification; and

(2) each municipal utility and cooperative electric association shall adopt a distributed generation tariff that addresses the issues included in the commission's order.

Subd. 3a. Project information. (a) Beginning July 1, 2014, each electric utility shall request an applicant for interconnection of distributed renewable energy generation to provide the following information, in a format prescribed by the commissioner:

(1) the nameplate capacity of the facility in the application;

(2) the preincentive installed cost and cost components of the generation system at the facility;

(3) the energy source of the facility; and

(4) the zip code in which the facility is to be located.

(b) The commissioner shall develop or identify a system to collect and process the information under this subdivision for each utility, and make non-project-specific data available to the public on a periodic basis as determined by the commissioner, and in a format determined by the commissioner. The commissioner may solicit proposals from outside parties to develop the system. The commissioner may only collect data authorized in paragraph (a), and may not require submission of any additional data that could be used to personally identify any individual applicant or utility customer.

(c) Electric utilities collecting and transferring data under this subdivision are not responsible for the accuracy, completeness, or quality of the information under this subdivision.

(d) Except as provided in paragraph (b), any information provided by an applicant to the commissioner under this subdivision is nonpublic data as defined in section 13.02, subdivision 9.

Subd. 4. Reporting requirements. (a) Each electric utility shall maintain records concerning applications received for interconnection and parallel operation of distributed generation. The records must include the date each application is received, documents generated in the course of processing each application, correspondence regarding each application, and the final disposition of each application.

(b) Every electric utility shall file with the commissioner a distributed generation interconnection report for the preceding calendar year that identifies each distributed generation facility interconnected with the utility's distribution system. The report must list the new distributed generation facilities interconnected with the system since the previous year's report, any distributed generation facilities no longer interconnected with the utility's system since the previous report, the capacity of each facility, and the feeder or other point on the company's utility system where the facility is connected. The annual report must also identify all applications for interconnection received during the previous one-year period, and the disposition of the applications.

History: 2001 c 212 art 3 s 1; 2014 c 254 s 9



Section 216B.1613 — STANDARDIZED CONTRACT.

Within 60 days of May 20, 2009, each utility, as defined in section 216B.1691, subdivision 1, paragraph (b), shall file with the commission a standardized contract form for the purchase of electricity from projects with a nameplate capacity of five megawatts or less. The standardized contract form must be similar in all material respects to the standard contract form previously filed with the commission under section 216B.2423, subdivision 3, including any revisions to that contract on file with the commission as of May 20, 2009. After consultation with wind developers and producers, a utility governed by this section may modify the standardized contract currently on file under section 216B.2423 prior to submitting its standard contract form under this section if the modifications are reasonably necessary to account for circumstances that are unique to that particular utility. The commission shall not approve a contract that is not in compliance with this section.

History: 2009 c 110 s 10



Section 216B.1614 — ELECTRIC VEHICLE CHARGING TARIFF.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Electric vehicle" has the meaning given in section 169.011, subdivision 26a.

(c) "Public utility" has the meaning given in section 216B.02, subdivision 4.

(d) "Renewable energy" has the meaning given in section 216B.169, subdivision 2, paragraph (d).

Subd. 2. Required tariff. (a) By February 1, 2015, each public utility selling electricity at retail must file with the commission a tariff that allows a customer to purchase electricity solely for the purpose of recharging an electric vehicle. The tariff must:

(1) contain either a time-of-day or off-peak rate, as elected by the public utility;

(2) offer a customer the option to purchase electricity:

(i) from the utility's current mix of energy supply sources; or

(ii) entirely from renewable energy sources, subject to the conditions established under section 216B.169, subdivision 2, paragraph (b), and subdivision 3, paragraph (a); and

(3) be made available to the residential customer class.

(b) The public utility may, at its discretion, offer the tariff to other customer classes.

(c) The commission shall, after notice and opportunity for public comment, approve, modify, or reject the tariff. The commission may approve the tariff if the public utility has demonstrated that the tariff:

(1) appropriately reflects off-peak versus peak cost differences in the rate charged;

(2) includes a mechanism to allow the recovery of costs reasonably necessary to comply with this section, including costs to inform and educate customers about the financial, energy conservation, and environmental benefits of electric vehicles and to publicly advertise and promote participation in the customer-optional tariff;

(3) provides for clear and transparent customer billing statements including, but not limited to, the amount of energy consumed under the tariff; and

(4) incorporates the cost of metering or submetering within the rate charged to the customer.

(d) Within 60 days of commission approval of a public utility's tariff filed under this section, the public utility shall make the tariff available to customers.

(e) The utility may at any time propose revisions to a tariff filed under this subdivision based on changing costs or conditions.

Subd. 3. Data reporting. Each public utility providing a tariff under this section shall periodically report to the commission, as established by the commission and on a form prescribed by the commission, the following information, organized on a per-quarter basis:

(1) the number of customers who have arranged to purchase electricity under the tariff;

(2) the total amount of electricity sold under the tariff; and

(3) other data required by the commission.

History: 2014 c 254 s 10



Section 216B.162 — COMPETITIVE RATE FOR ELECTRIC UTILITY.

Subdivision 1. Definitions. (a) The terms used in this section have the meanings given them in this subdivision.

(b) "Effective competition" means a market situation in which an electric utility serves a customer that:

(1) is located within the electric utility's assigned service area determined under section 216B.39; and

(2) has the ability to obtain its energy requirements from an energy supplier that is not regulated by the commission under section 216B.16.

(c) "Competitive rate schedule" means a rate schedule under which an electric utility may set or change the price for its service to an individual customer or group of customers subject to effective competition.

(d) "Competitive rate" means the actual rate offered by the utility, and approved by the commission, to a customer subject to effective competition.

(e) "Discretionary rate reduction" means a specific reduction to an existing rate, offered voluntarily by the utility to an individual customer or group of customers and approved by the commission in accordance with subdivisions 10 and 11.

Subd. 2. Competitive rate schedule permitted. (a) Notwithstanding section 216B.03, 216B.05, 216B.06, 216B.07, or 216B.16, the commission shall approve a competitive rate schedule when:

(1) the provision of service to a customer or a class of customers is subject to effective competition; and

(2) the schedule applies only to customers requiring electric service with a connected load of at least 2,000 kilowatts.

(b) The commission may approve a competitive rate schedule that applies to customers subject to effective competition and requiring electric service with a connected load less than 2,000 kilowatts.

(c) The commission shall make a final determination in a proceeding begun under this section within 90 days of a miscellaneous rate filing by the electric utility.

Subd. 3. Establishing or changing competitive rate schedule. The commission shall establish or change a competitive rate schedule through a miscellaneous or general rate filing by the utility.

Subd. 4. Rates and terms of competitive rate schedule. When the commission authorizes a competitive rate schedule for a customer class, it shall set the terms and conditions of service for that schedule, which must include:

(1) that the minimum rate for the schedule recover at least the incremental cost of providing the service, including the cost of additional capacity that is to be added while the rate is in effect and any applicable on-peak or off-peak differential;

(2) that the maximum possible rate reduction under a competitive rate schedule does not exceed the difference between the electric utility's applicable standard tariff and the cost to the customer of the lowest cost competitive energy supply;

(3) that the electric utility, within a general rate case, be allowed to seek recovery of the difference between the standard tariff and the competitive rate times the usage level during the test year period;

(4) a determination that a rate within a competitive rate schedule meets the conditions of section 216B.03, for other customers in the same customer class;

(5) that the rate does not compete with district heating or cooling provided by a district heating utility as defined by section 216B.166, subdivision 2, paragraph (c); and

(6) that the rate may not be offered to a customer in which the utility has a financial interest greater than 50 percent.

Subd. 5. Competitive rate offered. Within its own assigned service territory, the utility, at its discretion and using its best judgment at the time, may offer a competitive rate to a customer subject to effective competition.

Subd. 6. Interim competitive rate. Notwithstanding section 216B.16, subdivision 3, a proposed competitive rate takes effect on an interim basis after filing the proposed rate with the commission and on the date established by the electric utility. While an interim competitive rate is in effect, the difference between rates under the competitive rate and rates under the standard tariff for that class are not subject to recovery or refund. If the commission does not approve the competitive rate, the electric utility may seek to recover the difference in revenues between the interim competitive rate and the standard tariff from the customer that was offered the competitive rate.

Subd. 7. Commission determination. (a) Except as provided under subdivision 6, competitive rates offered by electric utilities under this section must be filed with the commission and must be approved, modified, or rejected by the commission within 90 days. The utility's filing must include statements of fact demonstrating that the proposed rates meet the standards of this subdivision. The filing must be served on the department and the Office of the Attorney General at the same time as it is served on the commission.

(b) In reviewing a specific rate proposal, the commission shall determine:

(1) that the rate meets the terms and conditions in subdivision 4, unless the commission determines that waiver of one or more terms and conditions would be in the public interest;

(2) that the consumer can obtain its energy requirements from an energy supplier not rate-regulated by the commission under section 216B.16;

(3) that the customer is not likely to take service from the electric utility seeking to offer the competitive rate if the customer was charged the electric utility's standard tariffed rate; and

(4) that after consideration of environmental and socioeconomic impacts it is in the best interest of all other customers to offer the competitive rate to the customer subject to effective competition.

(c) If the commission approves the competitive rate, it becomes effective as agreed to by the electric utility and the customer. If the competitive rate is modified by the commission, the commission shall issue an order modifying the competitive rate subject to the approval of the electric utility and the customer. Each party has ten days in which to reject the proposed modification. If no party rejects the proposed modification, the commissioner's order becomes final. If either party rejects the commission's proposed modification, the electric utility, on its behalf or on the behalf of the customer, may submit to the commission a modified version of the commission's proposal. The commission shall accept or reject the modified version within 30 days. If the commission rejects the competitive rate, it shall issue an order indicating the reasons for the rejection.

Subd. 8. Energy efficiency improvement; expense recovery. If the commission approves a competitive rate or the parties agree to a modified rate, the commission may require the electric utility to provide the customer with an energy audit and assist in implementing cost-effective energy efficiency improvements to assure that the customer's use of electricity is efficient. An investment in cost-effective energy conservation improvements required under this section must be treated as an energy conservation improvement program and included in the department's determination of significant investments under section 216B.241. The utility shall recover energy conservation improvement expenses in a rate proceeding under section 216B.16 or 216B.17 in the same manner as the commission authorizes for the recovery of conservation expenditures made under section 216B.241.

Subd. 9. [Repealed, 1995 c 6 s 2]

Subd. 10. Discretionary rate reduction permitted. Notwithstanding sections 216B.03, 216B.06, 216B.07, and 216B.16, a public utility whose rates are regulated under this chapter may, at its discretion, offer a reduced rate for tariffed electric services to eligible customers. The commission may approve a discretionary rate reduction provided that:

(1) the reduction is offered to customers who are located within the exclusive service territory of the public utility that offers discretionary rate reductions or to potential customers who are not customers of a Minnesota electric utility, as defined in section 216B.38, but who propose to be located within the exclusive service territory of the public utility;

(2) the reduction applies to customers requiring electric service with a connected load of at least 2,000 kilowatts;

(3) the reduced rate recovers at least the incremental cost of providing the service, including the cost of additional capacity that is to be added while the rate is in effect and any applicable on-peak or off-peak differential;

(4) in the event the commission has approved unbundled rates, the reduction is not offered for any unbundled service other than generation, unless the unbundled service is available to the customer from a competitive supplier;

(5) the reduced rate does not compete with district heating or cooling services provided by a district heating utility as defined by section 216B.166, subdivision 2, paragraph (c); and

(6) the reduced rate does not compete with a natural gas service provided by a natural gas utility and regulated by the commission.

Subd. 11. Commission determination. (a) Proposals for discretionary rate reductions offered by utilities must be filed with the commission, with copies of the filing served upon the department and the office of attorney general at the same time it is served upon the commission. The commission shall review the proposals according to procedures developed under section 216B.05, subdivision 2a. The commission shall not approve discretionary rate reductions offered by public utilities that do not have an accepted resource plan on file with the commission. The commission shall not approve discretionary rate reductions unless the utility has made the customer aware of all cost-effective opportunities for energy efficiency improvements offered by the utility.

(b) Public utilities that provide service under discretionary rate reductions shall not, through increased revenue requirements or through prospective rate design changes, recover any revenues forgone due to the discretionary rate reductions, nor shall the commission grant such recovery.

History: 1990 c 370 s 3,7; 1993 c 190 s 1; 1995 c 6 s 1; 1997 c 191 art 1 s 2-5; 1Sp2001 c 4 art 6 s 41,42



Section 216B.1621 — ELECTRIC SERVICE AGREEMENT.

Subdivision 1. Agreement. When a retail customer of a public utility proposes to acquire power from or construct a new electric power generation facility in the assigned service area of the utility serving the retail customer to provide all or part of the customer's electric service needs, the public utility may negotiate with and enter into an agreement with the customer to supply electric power to the customer in order to defer construction of the facility until the utility has need of power generated by the proposed facility, if the Public Utilities Commission approves the agreement under subdivision 2.

Subd. 2. Commission approval. (a) The commission shall approve an agreement under this section upon finding that:

(1) the proposed electric service power generation facility could reasonably be expected to qualify for a market value exclusion under section 272.0211;

(2) the public utility has a contractual option to purchase electric power from the proposed facility; and

(3) the public utility can use the output from the proposed facility to meet its future need for power as demonstrated in the most recent resource plan filed with and approved by the commission under section 216B.2422.

(b) Sections 216B.03, 216B.05, 216B.06, 216B.07, 216B.16, 216B.162, and 216B.23 do not apply to an agreement under this section.

History: 1996 c 444 s 1



Section 216B.163 — FLEXIBLE TARIFF.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Effective competition" means that a customer of a gas utility who either receives interruptible service or whose daily requirement exceeds 50,000 cubic feet maintains or plans on acquiring the capability to switch to the same, equivalent or substitutable energy supplies or service, except indigenous biomass energy supplies composed of wood products, grain, biowaste, and cellulosic materials, at comparable prices from a supplier not regulated by the commission.

(c) "Flexible tariff" means a rate schedule under which a gas utility may set or change the price for its service to an individual customer or group of customers without prior approval of the commission within a range of prices determined by the commission to be just and reasonable.

Subd. 2. Flexible tariff permitted. Notwithstanding section 216B.03, 216B.05, 216B.06, 216B.07, or 216B.16, the commission may approve a flexible tariff for any class of customers of a gas utility when provision of service, including the sale or transportation of gas, to any customers within the class is subject to effective competition. Upon application of a gas utility, the commission shall find that effective competition exists for a class of customers taking interruptible service at a level exceeding 199,000 cubic feet per day. A gas utility may apply a flexible tariff only to a customer that is subject to effective competition and a gas utility may not apply a flexible tariff or otherwise reduce its rates to compete with indigenous biomass energy supplies. Customers of a gas utility whose only alternative source of energy is gas from a supplier not regulated by the commission and who must use the gas utility's system to transport the gas are not subject to effective competition unless the customers have or can reasonably acquire the capability to bypass the gas utility's system to obtain gas from a supplier not regulated by the commission. A customer subject to effective competition may elect to take service either under the flexible tariff or under the appropriate nonflexible tariff for that class of service set in accordance with section 216B.03, provided that a customer that uses an alternative energy supply or service from a supplier not regulated by the commission for reasons of price are deemed to have elected to take service under the flexible tariff.

Subd. 2a. [Expired]

Subd. 3. Establishing or changing flexible tariff. The commission may establish a flexible tariff through a miscellaneous rate filing only if the filing does not seek to recover revenues the utility expects to lose by implementing flexible tariffs from customers who do not take service under the flexible tariff, nor to change another rate. If a gas utility requests authority to establish a flexible tariff and as part of that request seeks to recover revenues the utility expects to lose by implementing flexible tariffs from customers who do not take service under the flexible tariff or to change other rates, the commission may only establish that flexible tariff within a general rate case for that gas utility.

Subd. 4. Rates and terms of service. Whenever the commission authorizes a flexible tariff, it shall set the terms, and conditions of service for that tariff, including:

(1) the minimum rate for the tariff, which must recover at least the incremental cost of providing the service;

(2) the maximum rate for the tariff; and

(3) a requirement that a customer who elects to take service under the flexible tariff remain on that tariff for a reasonable period of time.

The commission may set the terms and conditions of service for a flexible tariff in a gas utility proceeding, a miscellaneous filing, or a complaint proceeding under section 216B.17.

Subd. 5. Recovery of revenues. In a general rate case that establishes a flexible tariff for a gas utility, and in each general rate case of a gas utility for which a flexible tariff has been authorized, the commission shall determine a projected level of revenues and expenses from services under that tariff and use the projection to determine the utility's overall rates. That method used to establish a level of projected revenues may not limit the gas utility's ability or right to set rates for a customer taking service under the flexible tariff.

Subd. 6. Interim flexible tariff. Notwithstanding section 216B.16, subdivision 3, if a gas utility files with the commission to establish or change a flexible tariff the commission shall permit the proposed flexible tariff to take effect on an interim basis no later than 30 days after filing. If any customers receive an increase in rates during the period that an interim flexible tariff is in effect, the increase is subject to refund as provided in section 216B.16, subdivision 3. The gas utility shall provide ten days' written notice, or other notice as may be established by contract not to exceed 30 days, to a customer before implementing an interim rate change for that customer under this section.

Subd. 7. Final determination. The commission shall make a final determination in a proceeding begun under this section for approval of a flexible tariff, other than a filing made within a general rate case, within 180 days of the filing by the gas utility.

Subd. 8. MS 2002 [Obsolete]

History: 1987 c 371 s 1,4; 1990 c 593 s 1,2



Section 216B.1635 — RECOVERY OF GAS UTILITY INFRASTRUCTURE COSTS.

Subdivision 1. Definitions. (a) "Gas utility" means a public utility as defined in section 216B.02, subdivision 4, that furnishes natural gas service to retail customers.

(b) "Gas utility infrastructure costs" or "GUIC" means costs incurred in gas utility projects that:

(1) do not serve to increase revenues by directly connecting the infrastructure replacement to new customers;

(2) are in service but were not included in the gas utility's rate base in its most recent general rate case, or are planned to be in service during the period covered by the report submitted under subdivision 2, but in no case longer than the one-year forecast period in the report; and

(3) do not constitute a betterment, unless the betterment is based on requirements by a political subdivision or a federal or state agency, as evidenced by specific documentation, an order, or other similar requirement from the government entity requiring the replacement or modification of infrastructure.

(c) "Gas utility projects" means:

(1) replacement of natural gas facilities located in the public right-of-way required by the construction or improvement of a highway, road, street, public building, or other public work by or on behalf of the United States, the state of Minnesota, or a political subdivision; and

(2) replacement or modification of existing natural gas facilities, including surveys, assessments, reassessment, and other work necessary to determine the need for replacement or modification of existing infrastructure that is required by a federal or state agency.

Subd. 2. Gas infrastructure filing. A public utility submitting a petition to recover gas infrastructure costs under this section must submit to the commission, the department, and interested parties a gas infrastructure project plan report and a petition for rate recovery of only incremental costs associated with projects under subdivision 1, paragraph (c). The report and petition must be made at least 150 days in advance of implementation of the rate schedule, provided that the rate schedule will not be implemented until the petition is approved by the commission pursuant to subdivision 5. The report must be for a forecast period of one year.

Subd. 3. Gas infrastructure project plan report. The gas infrastructure project plan report required to be filed under subdivision 2 shall include all pertinent information and supporting data on each proposed project including, but not limited to, project description and scope, estimated project costs, and project in-service date.

Subd. 4. Cost recovery petition for utility's facilities. Notwithstanding any other provision of this chapter, the commission may approve a rate schedule for the automatic annual adjustment of charges for gas utility infrastructure costs net of revenues under this section, including a rate of return, income taxes on the rate of return, incremental property taxes, incremental depreciation expense, and any incremental operation and maintenance costs. A gas utility's petition for approval of a rate schedule to recover gas utility infrastructure costs outside of a general rate case under section 216B.16 is subject to the following:

(1) a gas utility may submit a filing under this section no more than once per year; and

(2) a gas utility must file sufficient information to satisfy the commission regarding the proposed GUIC. The information includes, but is not limited to:

(i) the information required to be included in the gas infrastructure project plan report under subdivision 3;

(ii) the government entity ordering or requiring the gas utility project and the purpose for which the project is undertaken;

(iii) a description of the estimated costs and salvage value, if any, associated with the existing infrastructure replaced or modified as a result of the project;

(iv) a comparison of the utility's estimated costs included in the gas infrastructure project plan and the actual costs incurred, including a description of the utility's efforts to ensure the costs of the facilities are reasonable and prudently incurred;

(v) calculations to establish that the rate adjustment is consistent with the terms of the rate schedule, including the proposed rate design and an explanation of why the proposed rate design is in the public interest;

(vi) the magnitude and timing of any known future gas utility projects that the utility may seek to recover under this section;

(vii) the magnitude of GUIC in relation to the gas utility's base revenue as approved by the commission in the gas utility's most recent general rate case, exclusive of gas purchase costs and transportation charges;

(viii) the magnitude of GUIC in relation to the gas utility's capital expenditures since its most recent general rate case; and

(ix) the amount of time since the utility last filed a general rate case and the utility's reasons for seeking recovery outside of a general rate case.

Subd. 5. Commission action. Upon receiving a gas utility report and petition for cost recovery under subdivision 2 and assessment and verification under subdivision 4, the commission may approve the annual GUIC rate adjustments provided that, after notice and comment, the costs included for recovery through the rate schedule are prudently incurred and achieve gas facility improvements at the lowest reasonable and prudent cost to ratepayers.

Subd. 6. Rate of return. The return on investment for the rate adjustment shall be at the level approved by the commission in the public utility's last general rate case, unless the commission determines that a different rate of return is in the public interest.

Subd. 7. Commission authority; rules. The commission may issue orders and adopt rules necessary to implement and administer this section.

History: 2005 c 97 art 10 s 1,3; 2013 c 85 art 7 s 2,9

NOTE: This section expires June 30, 2023. Laws 2005, chapter 97, article 10, section 3, as amended by Laws 2013, chapter 85, article 7, section 9.



Section 216B.1636 — RECOVERY OF ELECTRIC UTILITY INFRASTRUCTURE COSTS.

Subdivision 1. Definitions. (a) "Electric utility" means a public utility as defined in section 216B.02, subdivision 4, that furnishes electric service to retail customers.

(b) "Electric utility infrastructure costs" or "EUIC" means costs for electric utility infrastructure projects that were not included in the electric utility's rate base in its most recent general rate case.

(c) "Electric utility infrastructure projects" means projects owned by an electric utility that:

(1) replace or modify existing electric utility infrastructure, including utility-owned buildings, if the replacement or modification is shown to conserve energy or use energy more efficiently, consistent with section 216B.241, subdivision 1c; or

(2) conserve energy or use energy more efficiently by using waste heat recovery converted into electricity as defined in section 216B.241, subdivision 1, paragraph (o).

Subd. 2. Filing. (a) The commission may approve an electric utility's petition for a rate schedule to recover EUIC under this section. An electric utility may petition the commission to recover a rate of return, income taxes on the rate of return, incremental property taxes, if any, plus incremental depreciation expense associated with EUIC.

(b) The filing is subject to the following:

(1) an electric utility may submit a filing under this section no more than once per year; and

(2) an electric utility must file sufficient information to satisfy the commission regarding the proposed EUIC or be subject to denial by the commission. The information includes, but is not limited to:

(i) the location, description, and costs associated with the project;

(ii) evidence that the electric utility infrastructure project will conserve energy or use energy more efficiently than similar utility facilities currently used by the electric utility;

(iii) the proposed schedule for implementation;

(iv) a description of the costs, and salvage value, if any, associated with the existing infrastructure replaced or modified as a result of the project;

(v) the proposed rate design and an explanation of why the proposed rate design is in the public interest;

(vi) the magnitude and timing of any known future electric utility projects that the utility may seek to recover under this section;

(vii) the magnitude of EUIC in relation to the electric utility's base revenue as approved by the commission in the electric utility's most recent general rate case, exclusive of fuel cost adjustments;

(viii) the magnitude of EUIC in relation to the electric utility's capital expenditures since its most recent general rate case;

(ix) the amount of time since the utility last filed a general rate case and the utility's reasons for seeking recovery outside of a general rate case;

(x) documentation supporting the calculation of the EUIC; and

(xi) a cost and benefit analysis showing that the electric utility infrastructure project is in the public interest.

(c) Upon approval of the proposed projects and associated EUIC rate schedule, the utility may implement the electric utility infrastructure projects.

Subd. 3. Commission authority; orders. The commission may issue orders necessary to implement and administer this section.

History: 2007 c 136 art 2 s 3; 2016 c 158 art 1 s 79



Section 216B.1638 — RECOVERY OF NATURAL GAS EXTENSION PROJECT COSTS.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Contribution in aid of construction" means a monetary contribution, paid by a developer or local unit of government to a utility providing natural gas service to a community receiving that service as the result of a natural gas extension project, that reduces or offsets the difference between the total revenue requirement of the project and the revenue generated from the customers served by the project.

(c) "Developer" means a developer of the project or a person that owns or will own the property served by the project.

(d) "Local unit of government" means a city, county, township, commission, district, authority, or other political subdivision or instrumentality of this state.

(e) "Natural gas extension project" or "project" means the construction of new infrastructure or upgrades to existing natural gas facilities necessary to serve currently unserved or inadequately served areas.

(f) "Revenue deficiency" means the deficiency in funds that results when projected revenues from customers receiving natural gas service as the result of a natural gas extension project, plus any contributions in aid of construction paid by these customers, fall short of the total revenue requirement of the natural gas extension project.

(g) "Total revenue requirement" means the total cost of extending and maintaining natural gas service to a currently unserved or inadequately served area.

(h) "Transport customer" means a customer for whom a natural gas utility transports gas the customer has purchased from another natural gas supplier.

(i) "Unserved or inadequately served area" means an area in this state lacking adequate natural gas pipeline infrastructure to meet the demand of existing or potential end-use customers.

Subd. 2. Filing. (a) A public utility may petition the commission outside of a general rate case for a rider that shall include all of the utility's customers, including transport customers, to recover the revenue deficiency from a natural gas extension project.

(b) The petition shall include:

(1) a description of the natural gas extension project, including the number and location of new customers to be served and the distance over which natural gas will be distributed to serve the unserved or inadequately served area;

(2) the project's construction schedule;

(3) the proposed project budget;

(4) the amount of any contributions in aid of construction;

(5) a description of efforts made by the public utility to offset the revenue deficiency through contributions in aid to construction;

(6) the amount of the revenue deficiency, and how recovery of the revenue deficiency will be allocated among industrial, commercial, residential, and transport customers;

(7) the proposed method to be used to recover the revenue deficiency from each customer class, such as a flat fee, a volumetric charge, or another form of recovery;

(8) the proposed termination date of the rider to recover the revenue deficiency; and

(9) a description of benefits to the public utility's existing natural gas customers that will accrue from the natural gas extension project.

Subd. 3. Review; approval. (a) The commission shall allow opportunity for comment on the petition.

(b) The commission shall approve a public utility's petition for a rider to recover the costs of a natural gas extension project if it determines that:

(1) the project is designed to extend natural gas service to an unserved or inadequately served area; and

(2) project costs are reasonable and prudently incurred.

(c) The commission must not approve a rider under this section that allows a utility to recover more than 33 percent of the costs of a natural gas extension project.

(d) The revenue deficiency from a natural gas extension project recoverable through a rider under this section must include the currently authorized rate of return, incremental income taxes, incremental property taxes, incremental depreciation expenses, and any incremental operation and maintenance costs.

Subd. 4. Commission authority; order. The commission may issue orders necessary to implement and administer this section.

Subd. 5. Implementation. Nothing in this section commits a public utility to implement a project approved by the commission. The public utility seeking to provide natural gas service shall notify the commission whether it intends to proceed with the project as approved by the commission.

Subd. 6. Evaluation and report. By January 15, 2017, and every three years thereafter, the commission shall report to the chairs and ranking minority members of the senate and house of representatives committees having jurisdiction over energy policy:

(1) the number of public utilities and projects proposed and approved under this section;

(2) the total cost of each project;

(3) rate impacts of the cost recovery mechanism; and

(4) an assessment of the effectiveness of the cost recovery mechanism in realizing increased natural gas service to unserved or inadequately served areas from natural gas extension projects.

History: 1Sp2015 c 1 art 3 s 20



Section 216B.164 — COGENERATION AND SMALL POWER PRODUCTION.

Subdivision 1. Scope and purpose. This section shall at all times be construed in accordance with its intent to give the maximum possible encouragement to cogeneration and small power production consistent with protection of the ratepayers and the public.

Subd. 2. Applicability. This section as well as any rules promulgated by the commission to implement this section or the Public Utility Regulatory Policies Act of 1978, Public Law 95-617, Statutes at Large, volume 92, page 3117, and the Federal Energy Regulatory Commission regulations thereunder, Code of Federal Regulations, title 18, part 292, shall, unless otherwise provided in this section, apply to all Minnesota electric utilities, including cooperative electric associations and municipal electric utilities.

Subd. 2a. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Aggregated meter" means a meter located on the premises of a customer's owned or leased property that is contiguous with property containing the customer's designated meter.

(c) "Capacity" means the number of megawatts alternating current (AC) at the point of interconnection between a distributed generation facility and a utility's electric system.

(d) "Cogeneration" means a combined process whereby electrical and useful thermal energy are produced simultaneously.

(e) "Contiguous property" means property owned or leased by the customer sharing a common border, without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights-of-way, or utility rights-of-way.

(f) "Customer" means the person who is named on the utility electric bill for the premises.

(g) "Designated meter" means a meter that is physically attached to the customer's facility that the customer-generator designates as the first meter to which net metered credits are to be applied as the primary meter for billing purposes when the customer is serviced by more than one meter.

(h) "Distributed generation" means a facility that:

(1) has a capacity of ten megawatts or less;

(2) is interconnected with a utility's distribution system, over which the commission has jurisdiction; and

(3) generates electricity from natural gas, renewable fuel, or a similarly clean fuel, and may include waste heat, cogeneration, or fuel cell technology.

(i) "High-efficiency distributed generation" means a distributed energy facility that has a minimum efficiency of 40 percent, as calculated under section 272.0211, subdivision 1.

(j) "Net metered facility" means an electric generation facility constructed for the purpose of offsetting energy use through the use of renewable energy or high-efficiency distributed generation sources.

(k) "Renewable energy" has the meaning given in section 216B.2411, subdivision 2.

(l) "Standby charge" means a charge imposed by an electric utility upon a distributed generation facility for the recovery of costs for the provision of standby services, as provided for in a utility's tariffs approved by the commission, necessary to make electricity service available to the distributed generation facility.

Subd. 3. Purchases; small facilities. (a) This paragraph applies to cooperative electric associations and municipal utilities. For a qualifying facility having less than 40-kilowatt capacity, the customer shall be billed for the net energy supplied by the utility according to the applicable rate schedule for sales to that class of customer. A cooperative electric association or municipal utility may charge an additional fee to recover the fixed costs not already paid for by the customer through the customer's existing billing arrangement. Any additional charge by the utility must be reasonable and appropriate for that class of customer based on the most recent cost of service study. The cost of service study must be made available for review by a customer of the utility upon request. In the case of net input into the utility system by a qualifying facility having less than 40-kilowatt capacity, compensation to the customer shall be at a per kilowatt-hour rate determined under paragraph (c), (d), or (f).

(b) This paragraph applies to public utilities. For a qualifying facility having less than 1,000-kilowatt capacity, the customer shall be billed for the net energy supplied by the utility according to the applicable rate schedule for sales to that class of customer. In the case of net input into the utility system by a qualifying facility having: (1) more than 40-kilowatt but less than 1,000-kilowatt capacity, compensation to the customer shall be at a per kilowatt-hour rate determined under paragraph (c); or (2) less than 40-kilowatt capacity, compensation to the customer shall be at a per-kilowatt rate determined under paragraph (c) or (d).

(c) In setting rates, the commission shall consider the fixed distribution costs to the utility not otherwise accounted for in the basic monthly charge and shall ensure that the costs charged to the qualifying facility are not discriminatory in relation to the costs charged to other customers of the utility. The commission shall set the rates for net input into the utility system based on avoided costs as defined in the Code of Federal Regulations, title 18, section 292.101, paragraph (b)(6), the factors listed in Code of Federal Regulations, title 18, section 292.304, and all other relevant factors.

(d) Notwithstanding any provision in this chapter to the contrary, a qualifying facility having less than 40-kilowatt capacity may elect that the compensation for net input by the qualifying facility into the utility system shall be at the average retail utility energy rate. "Average retail utility energy rate" is defined as the average of the retail energy rates, exclusive of special rates based on income, age, or energy conservation, according to the applicable rate schedule of the utility for sales to that class of customer.

(e) If the qualifying facility or net metered facility is interconnected with a nongenerating utility which has a sole source contract with a municipal power agency or a generation and transmission utility, the nongenerating utility may elect to treat its purchase of any net input under this subdivision as being made on behalf of its supplier and shall be reimbursed by its supplier for any additional costs incurred in making the purchase. Qualifying facilities or net metered facilities having less than 1,000-kilowatt capacity if interconnected to a public utility, or less than 40-kilowatt capacity if interconnected to a cooperative electric association or municipal utility may, at the customer's option, elect to be governed by the provisions of subdivision 4.

(f) A customer with a qualifying facility or net metered facility having a capacity below 40 kilowatts that is interconnected to a cooperative electric association or a municipal utility may elect to be compensated for the customer's net input into the utility system in the form of a kilowatt-hour credit on the customer's energy bill carried forward and applied to subsequent energy bills. Any kilowatt-hour credits carried forward by the customer cancel at the end of the calendar year with no additional compensation.

Subd. 3a. Net metered facility. (a) Except for customers receiving a value of solar rate under subdivision 10, a customer with a net metered facility having a capacity of 40 kilowatts or greater but less than 1,000 kilowatts that is interconnected to a public utility may elect to be compensated for the customer's net input into the utility system in the form of a kilowatt-hour credit on the customer's energy bill carried forward and applied to subsequent energy bills. Any net input supplied by the customer into the utility system that exceeds energy supplied to the customer by the utility during a calendar year must be compensated at the applicable rate.

(b) A public utility may not impose a standby charge on a net metered or qualifying facility:

(1) of 100 kilowatts or less capacity; or

(2) of more than 100 kilowatts capacity, except in accordance with an order of the commission establishing the allowable costs to be recovered through standby charges.

Subd. 4. Purchases; wheeling; costs. (a) Except as otherwise provided in paragraph (c), this subdivision shall apply to all qualifying facilities having 40-kilowatt capacity or more as well as qualifying facilities as defined in subdivision 3 and net metered facilities under subdivision 3a, if interconnected to a cooperative electric association or municipal utility, or 1,000-kilowatt capacity or more if interconnected to a public utility, which elect to be governed by its provisions.

(b) The utility to which the qualifying facility is interconnected shall purchase all energy and capacity made available by the qualifying facility. The qualifying facility shall be paid the utility's full avoided capacity and energy costs as negotiated by the parties, as set by the commission, or as determined through competitive bidding approved by the commission. The full avoided capacity and energy costs to be paid a qualifying facility that generates electric power by means of a renewable energy source are the utility's least cost renewable energy facility or the bid of a competing supplier of a least cost renewable energy facility, whichever is lower, unless the commission's resource plan order, under section 216B.2422, subdivision 2, provides that the use of a renewable resource to meet the identified capacity need is not in the public interest.

(c) For all qualifying facilities having 30-kilowatt capacity or more, the utility shall, at the qualifying facility's or the utility's request, provide wheeling or exchange agreements wherever practicable to sell the qualifying facility's output to any other Minnesota utility having generation expansion anticipated or planned for the ensuing ten years. The commission shall establish the methods and procedures to insure that except for reasonable wheeling charges and line losses, the qualifying facility receives the full avoided energy and capacity costs of the utility ultimately receiving the output.

(d) The commission shall set rates for electricity generated by renewable energy.

Subd. 4a. Aggregation of meters. (a) For the purpose of measuring electricity under subdivisions 3 and 3a, a public utility must aggregate for billing purposes a customer's designated meter with one or more aggregated meters if a customer requests that it do so. To qualify for aggregation under this subdivision, a meter must be owned by the customer requesting the aggregation, must be located on contiguous property owned by the customer requesting the aggregation, and the total of all aggregated meters must be subject to the size limitation in this section.

(b) A public utility must comply with a request by a customer-generator to aggregate additional meters within 90 days. The specific meters must be identified at the time of the request. In the event that more than one meter is identified, the customer must designate the rank order for the aggregated meters to which the net metered credits are to be applied. At least 60 days prior to the beginning of the next annual billing period, a customer may amend the rank order of the aggregated meters, subject to this subdivision.

(c) The aggregation of meters applies only to charges that use kilowatt-hours as the billing determinant. All other charges applicable to each meter account shall be billed to the customer.

(d) A public utility will first apply the kilowatt-hour credit to the charges for the designated meter and then to the charges for the aggregated meters in the rank order specified by the customer. If the net metered facility supplies more electricity to the public utility than the energy usage recorded by the customer-generator's designated and aggregated meters during a monthly billing period, the public utility shall apply credits to the customer's next monthly bill for the excess kilowatt-hours.

(e) With the commission's prior approval, a public utility may charge the customer-generator requesting to aggregate meters a reasonable fee to cover the administrative costs incurred in implementing the costs of this subdivision, pursuant to a tariff approved by the commission for a public utility.

Subd. 4b. Limiting cumulative generation. The commission may limit the cumulative generation of net metered facilities under subdivisions 3 and 3a. A public utility may request the commission to limit the cumulative generation of net metered facilities under subdivisions 3 and 3a upon a showing that such generation has reached four percent of the public utility's annual retail electricity sales. The commission may limit additional net metering obligations under this subdivision only after providing notice and opportunity for public comment. In determining whether to limit additional net metering obligations under this subdivision, the commission shall consider:

(1) the environmental and other public policy benefits of net metered facilities;

(2) the impact of net metered facilities on electricity rates for customers without net metered systems;

(3) the effects of net metering on the reliability of the electric system;

(4) technical advances or technical concerns; and

(5) other statutory obligations imposed on the commission or on a utility.

The commission may limit additional net metering obligations under clauses (2) to (4) only if it determines that additional net metering obligations would cause significant rate impact, require significant measures to address reliability, or raise significant technical issues.

Subd. 4c. Individual system capacity limits. (a) A public utility that provides retail electric service may require customers with a facility of 40-kilowatt capacity or more and participating in net metering and net billing to limit the total generation capacity of individual distributed generation systems by either:

(1) for wind generation systems, limiting the total generation system capacity kilowatt alternating current to 120 percent of the customer's on-site maximum electric demand; or

(2) for solar photovoltaic and other distributed generation, limiting the total generation system annual energy production kilowatt hours alternating current to 120 percent of the customer's on-site annual electric energy consumption.

(b) Limits under paragraph (a) must be based on standard 15-minute intervals, measured during the previous 12 calendar months, or on a reasonable estimate of the average monthly maximum demand or average annual consumption if the customer has either:

(1) less than 12 calendar months of actual electric usage; or

(2) no demand metering available.

Subd. 5. Dispute; resolution. In the event of disputes between an electric utility and a qualifying facility, either party may request a determination of the issue by the commission. In any such determination, the burden of proof shall be on the utility. The commission in its order resolving each such dispute shall require payments to the prevailing party of the prevailing party's costs, disbursements, and reasonable attorneys' fees, except that the qualifying facility will be required to pay the costs, disbursements, and attorneys' fees of the utility only if the commission finds that the claims of the qualifying facility in the dispute have been made in bad faith, or are a sham, or are frivolous.

Subd. 6. Rules and uniform contract. (a) The commission shall promulgate rules to implement the provisions of this section. The commission shall also establish a uniform statewide form of contract for use between utilities and a net metered or qualifying facility having less than 1,000-kilowatt capacity if interconnected to a public utility or less than 40-kilowatt capacity if interconnected to a cooperative electric association or municipal utility.

(b) The commission shall require the qualifying facility to provide the utility with reasonable access to the premises and equipment of the qualifying facility if the particular configuration of the qualifying facility precludes disconnection or testing of the qualifying facility from the utility side of the interconnection with the utility remaining responsible for its personnel.

(c) The uniform statewide form of contract shall be applied to all new and existing interconnections established between a utility and a net metered or qualifying facility having less than 40-kilowatt capacity, except that existing contracts may remain in force until terminated by mutual agreement between both parties.

Subd. 7. [Repealed, 1994 c 465 art 1 s 27]

Subd. 8. Interconnection required; obligation for costs. (a) Utilities shall be required to interconnect with a qualifying facility that offers to provide available energy or capacity and that satisfies the requirements of this section.

(b) Nothing contained in this section shall be construed to excuse the qualifying facility from any obligation for costs of interconnection and wheeling in excess of those normally incurred by the utility for customers with similar load characteristics who are not cogenerators or small power producers, or from any fixed charges normally assessed such nongenerating customers.

Subd. 9. Municipal electric utility. For purposes of this section only, except subdivision 5, and with respect to municipal electric utilities only, the term "commission" means the governing body of each municipal electric utility that adopts and has in effect rules implementing this section which are consistent with the rules adopted by the Minnesota Public Utilities Commission under subdivision 6. As used in this subdivision, the governing body of a municipal electric utility means the city council of that municipality; except that, if another board, commission, or body is empowered by law or resolution of the city council or by its charter to establish and regulate rates and days for the distribution of electric energy within the service area of the city, that board, commission, or body shall be considered the governing body of the municipal electric utility.

Subd. 10. Alternative tariff; compensation for resource value. (a) A public utility may apply for commission approval for an alternative tariff that compensates customers through a bill credit mechanism for the value to the utility, its customers, and society for operating distributed solar photovoltaic resources interconnected to the utility system and operated by customers primarily for meeting their own energy needs.

(b) If approved, the alternative tariff shall apply to customers' interconnections occurring after the date of approval. The alternative tariff is in lieu of the applicable rate under subdivisions 3 and 3a.

(c) The commission shall after notice and opportunity for public comment approve the alternative tariff provided the utility has demonstrated the alternative tariff:

(1) appropriately applies the methodology established by the department and approved by the commission under this subdivision;

(2) includes a mechanism to allow recovery of the cost to serve customers receiving the alternative tariff rate;

(3) charges the customer for all electricity consumed by the customer at the applicable rate schedule for sales to that class of customer;

(4) credits the customer for all electricity generated by the solar photovoltaic device at the distributed solar value rate established under this subdivision;

(5) applies the charges and credits in clauses (3) and (4) to a monthly bill that includes a provision so that the unused portion of the credit in any month or billing period shall be carried forward and credited against all charges. In the event that the customer has a positive balance after the 12-month cycle ending on the last day in February, that balance will be eliminated and the credit cycle will restart the following billing period beginning on March 1;

(6) complies with the size limits specified in subdivision 3a;

(7) complies with the interconnection requirements under section 216B.1611; and

(8) complies with the standby charge requirements in subdivision 3a, paragraph (b).

(d) A utility must provide to the customer the meter and any other equipment needed to provide service under the alternative tariff.

(e) The department must establish the distributed solar value methodology in paragraph (c), clause (1), no later than January 31, 2014. The department must submit the methodology to the commission for approval. The commission must approve, modify with the consent of the department, or disapprove the methodology within 60 days of its submission. When developing the distributed solar value methodology, the department shall consult stakeholders with experience and expertise in power systems, solar energy, and electric utility ratemaking regarding the proposed methodology, underlying assumptions, and preliminary data.

(f) The distributed solar value methodology established by the department must, at a minimum, account for the value of energy and its delivery, generation capacity, transmission capacity, transmission and distribution line losses, and environmental value. The department may, based on known and measurable evidence of the cost or benefit of solar operation to the utility, incorporate other values into the methodology, including credit for locally manufactured or assembled energy systems, systems installed at high-value locations on the distribution grid, or other factors.

(g) The credit for distributed solar value applied to alternative tariffs approved under this section shall represent the present value of the future revenue streams of the value components identified in paragraph (f).

(h) The utility shall recalculate the alternative tariff on an annual cycle, and shall file the recalculated alternative tariff with the commission for approval.

(i) Renewable energy credits for solar energy credited under this subdivision belong to the electric utility providing the credit.

(j) The commission may not authorize a utility to charge an alternative tariff rate that is lower than the utility's applicable retail rate until three years after the commission approves an alternative tariff for the utility.

(k) A utility must enter into a contract with an owner of a solar photovoltaic device receiving an alternative tariff rate under this section that has a term of at least 20 years, unless a shorter term is agreed to by the parties.

(l) An owner of a solar photovoltaic device receiving an alternative tariff rate under this section must be paid the same rate per kilowatt-hour generated each year for the term of the contract.

History: 1981 c 237 s 1; 1983 c 301 s 166-171; 1984 c 640 s 32; 1991 c 315 s 1; 1993 c 356 s 1; 1996 c 305 art 2 s 38; 2013 c 85 art 9 s 1-10; 2013 c 125 art 1 s 39; 2013 c 132 s 1; 1Sp2015 c 1 art 3 s 21



Section 216B.1641 — COMMUNITY SOLAR GARDEN.

(a) The public utility subject to section 116C.779 shall file by September 30, 2013, a plan with the commission to operate a community solar garden program which shall begin operations within 90 days after commission approval of the plan. Other public utilities may file an application at their election. The community solar garden program must be designed to offset the energy use of not less than five subscribers in each community solar garden facility of which no single subscriber has more than a 40 percent interest. The owner of the community solar garden may be a public utility or any other entity or organization that contracts to sell the output from the community solar garden to the utility under section 216B.164. There shall be no limitation on the number or cumulative generating capacity of community solar garden facilities other than the limitations imposed under section 216B.164, subdivision 4c, or other limitations provided in law or regulations.

(b) A solar garden is a facility that generates electricity by means of a ground-mounted or roof-mounted solar photovoltaic device whereby subscribers receive a bill credit for the electricity generated in proportion to the size of their subscription. The solar garden must have a nameplate capacity of no more than one megawatt. Each subscription shall be sized to represent at least 200 watts of the community solar garden's generating capacity and to supply, when combined with other distributed generation resources serving the premises, no more than 120 percent of the average annual consumption of electricity by each subscriber at the premises to which the subscription is attributed.

(c) The solar generation facility must be located in the service territory of the public utility filing the plan. Subscribers must be retail customers of the public utility located in the same county or a county contiguous to where the facility is located.

(d) The public utility must purchase from the community solar garden all energy generated by the solar garden. The purchase shall be at the rate calculated under section 216B.164, subdivision 10, or, until that rate for the public utility has been approved by the commission, the applicable retail rate. A solar garden is eligible for any incentive programs offered under either section 116C.7792 or section 216C.415. A subscriber's portion of the purchase shall be provided by a credit on the subscriber's bill.

(e) The commission may approve, disapprove, or modify a community solar garden program. Any plan approved by the commission must:

(1) reasonably allow for the creation, financing, and accessibility of community solar gardens;

(2) establish uniform standards, fees, and processes for the interconnection of community solar garden facilities that allow the utility to recover reasonable interconnection costs for each community solar garden;

(3) not apply different requirements to utility and nonutility community solar garden facilities;

(4) be consistent with the public interest;

(5) identify the information that must be provided to potential subscribers to ensure fair disclosure of future costs and benefits of subscriptions;

(6) include a program implementation schedule;

(7) identify all proposed rules, fees, and charges; and

(8) identify the means by which the program will be promoted.

(f) Notwithstanding any other law, neither the manager of nor the subscribers to a community solar garden facility shall be considered a utility solely as a result of their participation in the community solar garden facility.

(g) Within 180 days of commission approval of a plan under this section, a utility shall begin crediting subscriber accounts for each community solar garden facility in its service territory, and shall file with the commissioner of commerce a description of its crediting system.

(h) For the purposes of this section, the following terms have the meanings given:

(1) "subscriber" means a retail customer of a utility who owns one or more subscriptions of a community solar garden facility interconnected with that utility; and

(2) "subscription" means a contract between a subscriber and the owner of a solar garden.

History: 2013 c 85 art 10 s 2



Section 216B.1642 — SOLAR SITE MANAGEMENT.

Subdivision 1. Site management practices. An owner of a ground-mounted solar site with a generating capacity of more than 40 kilowatts may follow site management practices that (1) provide native perennial vegetation and foraging habitat beneficial to gamebirds, songbirds, and pollinators, and (2) reduce storm water runoff and erosion at the solar generation site. To the extent practicable, when establishing perennial vegetation and beneficial foraging habitat, a solar site owner shall use native plant species and seed mixes under Department of Natural Resources "Prairie Establishment & Maintenance Technical Guidance for Solar Projects."

Subd. 2. Recognition of beneficial habitat. An owner of a solar site implementing solar site management practices under this section may claim that the site provides benefits to gamebirds, songbirds, and pollinators only if the site adheres to guidance set forth by the pollinator plan provided by the Board of Water and Soil Resources or any other gamebird, songbird, or pollinator foraging-friendly vegetation standard established by the Board of Water and Soil Resources. An owner making a beneficial habitat claim must make the site's vegetation management plan available to the public and provide a copy of the plan to a Minnesota nonprofit solar industry trade association.

History: 2016 c 181 s 1; 2016 c 184 s 9



Section 216B.1645 — POWER PURCHASE CONTRACT OR INVESTMENT.

Subdivision 1. Commission authority. Upon the petition of a public utility, the Public Utilities Commission shall approve or disapprove power purchase contracts, investments, or expenditures entered into or made by the utility to satisfy the wind and biomass mandates contained in sections 216B.169, 216B.2423, and 216B.2424, and to satisfy the renewable energy objectives and standards set forth in section 216B.1691, including reasonable investments and expenditures made to:

(1) transmit the electricity generated from sources developed under those sections that is ultimately used to provide service to the utility's retail customers, including studies necessary to identify new transmission facilities needed to transmit electricity to Minnesota retail customers from generating facilities constructed to satisfy the renewable energy objectives and standards, provided that the costs of the studies have not been recovered previously under existing tariffs and the utility has filed an application for a certificate of need or for certification as a priority project under section 216B.2425 for the new transmission facilities identified in the studies;

(2) provide storage facilities for renewable energy generation facilities that contribute to the reliability, efficiency, or cost-effectiveness of the renewable facilities; or

(3) develop renewable energy sources from the account required in section 116C.779.

Subd. 2. Cost recovery. The expenses incurred by the utility over the duration of the approved contract or useful life of the investment and expenditures made pursuant to section 116C.779 shall be recoverable from the ratepayers of the utility, to the extent they are not offset by utility revenues attributable to the contracts, investments, or expenditures. Upon petition by a public utility, the commission shall approve or approve as modified a rate schedule providing for the automatic adjustment of charges to recover the expenses or costs approved by the commission under subdivision 1, which, in the case of transmission expenditures, are limited to the portion of actual transmission costs that are directly allocable to the need to transmit power from the renewable sources of energy. The commission may not approve recovery of the costs for that portion of the power generated from sources governed by this section that the utility sells into the wholesale market.

Subd. 2a. Cost recovery for utility's renewable facilities. (a) A utility may petition the commission to approve a rate schedule that provides for the automatic adjustment of charges to recover prudently incurred investments, expenses, or costs associated with facilities constructed, owned, or operated by a utility to satisfy the requirements of section 216B.1691, provided those facilities were previously approved by the commission under section 216B.2422 or 216B.243, or were determined by the commission to be reasonable and prudent under section 216B.243, subdivision 9. For facilities not subject to review by the commission under section 216B.2422 or 216B.243, a utility shall petition the commission for eligibility for cost recovery under this section prior to requesting cost recovery for the facility. The commission may approve, or approve as modified, a rate schedule that:

(1) allows a utility to recover directly from customers on a timely basis the costs of qualifying renewable energy projects, including:

(i) return on investment;

(ii) depreciation;

(iii) ongoing operation and maintenance costs;

(iv) taxes; and

(v) costs of transmission and other ancillary expenses directly allocable to transmitting electricity generated from a project meeting the specifications of this paragraph;

(2) provides a current return on construction work in progress, provided that recovery of these costs from Minnesota ratepayers is not sought through any other mechanism;

(3) allows recovery of other expenses incurred that are directly related to a renewable energy project, including expenses for energy storage, provided that the utility demonstrates to the commission's satisfaction that the expenses improve project economics, ensure project implementation, advance research and understanding of how storage devices may improve renewable energy projects, or facilitate coordination with the development of transmission necessary to transport energy produced by the project to market;

(4) allocates recoverable costs appropriately between wholesale and retail customers;

(5) terminates recovery when costs have been fully recovered or have otherwise been reflected in a utility's rates.

(b) A petition filed under this subdivision must include:

(1) a description of the facilities for which costs are to be recovered;

(2) an implementation schedule for the facilities;

(3) the utility's costs for the facilities;

(4) a description of the utility's efforts to ensure that costs of the facilities are reasonable and were prudently incurred; and

(5) a description of the benefits of the project in promoting the development of renewable energy in a manner consistent with this chapter.

Subd. 3. Applicability to recovery of other costs. Nothing in this section shall be construed to determine the manner or extent to which revenues derived from other generation facilities of the utility may be considered in determining the recovery of the approved cost or expenses associated with the mandated contracts, investments, or expenditures in the event there is retail competition for electric energy.

Subd. 4. Settlement with Mdewakanton Dakota Tribal Council at Prairie Island. The commission shall approve a rate schedule providing for the automatic adjustment of charges to recover the costs or expenses of a settlement between the public utility that owns the Prairie Island nuclear generation facility and the Mdewakanton Dakota Tribal Council at Prairie Island, resolving outstanding disputes regarding the provisions of Laws 1994, chapter 641, article 1, section 4. The settlement must provide for annual payments, not to exceed $2,500,000 annually, by the public utility to the Prairie Island Indian Community, to be used for, among other purposes, acquiring up to 1,500 contiguous or noncontiguous acres of land in Minnesota within 50 miles of the tribal community's reservation at Prairie Island to be taken into trust by the federal government for the benefit of the tribal community for housing and other residential purposes. The legislature acknowledges that the intent to purchase land by the tribe for relocation purposes is part of the settlement agreement and Laws 2003, First Special Session chapter 11. However, the state, through the governor, reserves the right to support or oppose any particular application to place land in trust status.

History: 1997 c 176 s 1; 1998 c 345 s 1; 1999 c 200 s 2; 2001 c 212 art 8 s 1; 1Sp2003 c 11 art 1 s 3; 2005 c 97 art 2 s 2; 2007 c 136 art 4 s 8; 2008 c 296 art 1 s 6-8; 2009 c 110 s 11



Section 216B.1646 — RATE REDUCTION; PROPERTY TAX REDUCTION.

(a) The commission shall, by any method the commission finds appropriate, reduce the rates each electric utility subject to rate regulation by the commission charges its customers to reflect, on an ongoing basis, the amount by which each utility's property tax on the personal property of its electric system from taxes payable in 2001 to taxes payable in 2002 is reduced. The commission must ensure that, to the extent feasible, each dollar of personal property tax reduction allocated to Minnesota consumers retroactive to January 1, 2002, results in a dollar of savings to the utility's customers. A utility may voluntarily pass on any additional property tax savings allocated in the same manner as approved by the commission under this paragraph.

(b) By April 10, 2002, each utility shall submit a filing to the commission containing:

(1) certified information regarding the utility's property tax savings allocated to Minnesota retail customers; and

(2) a proposed method of passing these savings on to Minnesota retail customers.

The utility shall provide the information in clause (1) to the commissioner of revenue at the same time. The commissioner shall notify the commission within 30 days as to the accuracy of the property tax data submitted by the utility.

(c) For purposes of this section, "personal property" means tools, implements, and machinery of the generating plant. It does not apply to transformers, transmission lines, distribution lines, or any other tools, implements, and machinery that are part of an electric substation, wherever located.

History: 1Sp2001 c 5 art 3 s 11; 2002 c 377 art 4 s 3; 2002 c 398 s 2; 2002 c 400 s 12



Section 216B.1647 — PROPERTY TAX ADJUSTMENT; COOPERATIVE ASSOCIATION.

A cooperative electric association that has elected to be subject to rate regulation under section 216B.026 is eligible to file with the commission for approval an adjustment for real and personal property taxes, fees, and permits.

History: 2016 c 189 art 6 s 5



Section 216B.166 — COGENERATING POWER PLANT.

Subdivision 1. Findings. The legislature finds and declares that significant public benefits may be derived from the cogeneration of electrical and thermal energy and that cogenerated district heating may result in improved utilization and conservation of fuel, the substitution of coal for scarce oil and natural gas, the substitution of domestic fuel for imported fuel, and the establishment of a reliable, competitively priced heat source. Since the cost of cogenerated thermal energy is dependent upon the method used to allocate costs between the production of electric and thermal energy at a power plant, and because the method of cost allocation can be a significant factor in determining investment in district heating, it is necessary to develop cost allocation methods rapidly.

Subd. 2. Definitions. For the purpose of this section, the following terms shall have the meanings given.

(a) "Cogeneration" means a combined process whereby electrical and thermal energy are simultaneously produced by a public utility power plant.

(b) "District heating" means a process whereby thermal energy is distributed within a community for use as a primary heat source.

(c) "District heating utility" means any person, corporation, or other legal entity which owns and operates a facility for district heating.

Subd. 3. Cost allocation. The methods used to allocate or assign costs between electrical and thermal energy produced by cogeneration power plants owned by public utilities shall be consistent with the following principles:

(a) The method used shall result in a cost per unit of electricity which is no greater than the cost per unit which would exist if the power plants owned by the public utility had been normally constructed and operated without cogenerating capability.

(b) Costs which the public utility incurs for the exclusive benefit of the district heating utility, including but not limited to backup and peaking facilities, shall be assigned to thermal energy produced by cogeneration.

(c) The methods and procedures may be different for retrofitted than for new cogeneration power plants.

(d) The methods should encourage cogeneration while preventing subsidization by electric consumers so that both heating and electricity consumers are treated fairly and equitably with respect to the costs and benefits of cogeneration.

History: 1981 c 334 s 9



Section 216B.167 — PERFORMANCE-BASED GAS PURCHASING PLAN.

Subdivision 1. Plan approval; commission findings. A public utility that furnishes natural gas may petition the commission for approval of a performance-based gas purchasing plan under this section. The commission may approve a plan if it finds that:

(1) the plan provides incentives for the utility to achieve lower natural gas costs than would have been achieved in the absence of the plan, as measured by the benchmarks established in clause (3), by linking financial rewards and penalties to natural gas costs;

(2) the potential benefits of the plan apply, at a minimum, to each customer class purchasing firm natural gas service from the utility;

(3) the plan establishes one or more benchmarks against which actual natural gas costs will be measured and the benchmarks reflect relevant market conditions and represent reasonable and achievable natural gas costs in Minnesota for the term of the plan; and

(4) the plan provides that the utility cannot curtail or interrupt service to any customer class purchasing firm natural gas service during the term of the plan except for causes outside the reasonable control of the utility or causes not directly related to the gas purchasing practices of the utility.

Subd. 2. Sharing mechanism. A plan must include a mechanism through which the utility shares with its customers the difference between actual natural gas costs and the plan's benchmark costs during the term of the plan. A plan must provide details of the sharing mechanism and may include an allowed level of costs above and below the benchmark before any sharing is to take place. The commission must determine an appropriate percentage of the difference between the benchmark and actual natural gas costs to be shared between customers and the utility. The sharing mechanism shall be implemented annually under section 216B.16, subdivision 7a. Financial rewards or penalties under the plan shall not be considered in the determination of the utility's revenue requirements in a general rate case pursuant to section 216B.16.

Subd. 3. Reliability of service. A plan must allow for the imposition of penalties if the standard for reliability of service established in subdivision 1, clause (4), is not met.

Subd. 4. Plan evaluation. A plan must include an evaluation process and mechanism that is reasonable and capable of supporting a full review of the utility's performance under the plan. The commission shall evaluate the various customer and utility impacts of a plan based on this evaluation process and mechanism, including the impact on customer bills over time, the impact on utility revenues, and the effectiveness of the plan in meeting the purposes contained in subdivision 1. The evaluation must occur within a reasonable time following the end of the plan.

Subd. 5. Annual report. The utility shall provide an annual report to the commission documenting its performance in meeting the requirements of the plan. Upon review of this report, the commission shall determine and approve rewards or penalties as provided in the plan.

Subd. 6. Adoption. A plan may be filed and approved within a miscellaneous tariff filing pursuant to section 216B.16. The commission may approve, reject, or modify the plan in a manner which meets the requirements of this section. An approved plan is effective for a period of not less than two years unless:

(1) the plan is withdrawn by the utility within 30 days of a final appealable order approving the plan; or

(2) the commission, after notice and hearing, rescinds or amends its order approving the plan.

Subd. 7. [Repealed, 1999 c 21 s 1]

Subd. 8. [Repealed, 1999 c 21 s 1]

History: 1995 c 17 s 1



Section 216B.1675 — PERFORMANCE REGULATION PLAN FOR GAS UTILITY SERVICE.

Subdivision 1. Purpose. Performance-based regulation plans for public utilities offering natural gas services are authorized in order to provide quality service at rates that can reasonably and reliably be expected to be materially lower than rates would be under current regulation and to reduce the cost of regulation. Performance-based regulation plans are intended to provide the utility with increased earnings for efficient performance and decreased earnings for inefficient performance.

Subd. 2. Petition. A public utility that furnishes natural gas service may petition and file with the commission for its approval a performance regulation plan pursuant to this section. The plan applies to the utility's rates for providing natural gas distribution service, excluding the portion of the rates recovering the cost of natural gas supplies. If adopted, the plan must apply to all of the utility's customers, except that nothing in this section requires the utility to adjust the rates collected from customers receiving service under tariffs authorized by sections 216B.16, subdivision 15, and 216B.163. A petition may be filed:

(1) as part of a general rate filing pursuant to section 216B.16, in which case the time provided for the commission to suspend rates and make a final determination shall be extended by two months; or

(2) as a miscellaneous tariff filing pursuant to section 216B.16, in which case the commission shall, within 120 days of the date of the filing, determine whether the utility's current rates are reasonable based on financial information for the most recent calendar year, amended to reflect appropriate regulatory adjustments. If the commission cannot resolve all material issues concerning the reasonableness of the utility's current rates to its satisfaction, it shall dismiss the filing. If the filing is not dismissed, the commission shall issue its decision on the plan within ten months from the date of the filing. The rates at the beginning of the plan shall be the same as the rates on file with the commission prior to the filing.

Subd. 3. Plan contents. The commission may approve a performance regulation plan for natural gas distribution services upon finding that the plan:

(1) contains a benchmark or measure of gas distribution costs that is a reasonable and reliable predictor of the utility's rates for gas distribution service under cost-of-service regulation;

(2) ensures that rates for gas distribution services to customers under the plan will be materially lower than the rates would be under cost-of-service regulation as predicted by the benchmark in clause (1);

(3) links the utility's earnings to its performance by permitting higher utility earnings than under cost-of-service regulation only when the utility's performance is more efficient than the benchmark;

(4) can be reasonably and reliably expected to offer lower administrative costs than would otherwise be experienced under cost-of-service regulation;

(5) contains a reasonable limit on utility earnings;

(6) has adequate provisions to prevent the degradation of service quality; and

(7) provides for gathering of relevant data and evaluation of the plan's effect on rates, service quality, utility earnings, competition in providing natural gas, and regulatory costs.

Subd. 4. Rate change. The initial rate adjustment under the plan may not be implemented for a minimum of 18 months following the final determination by the commission on the plan. The plan shall provide a methodology and procedures for changing rates thereafter not more frequently than on an annual basis. The commission may allow the utility to change rates to reflect material changes in cost due to compliance with government mandates provided that the cost is one that the commission would otherwise allow to be recovered in rates. Increases or decreases in revenues under the plan shall be applied on an equal percentage basis to each customer class, excluding the portion of the rate recovering the cost of natural gas supplies. Miscellaneous rate changes may be approved outside the operation of the plan.

Subd. 5. Acceptance of petition for full review. Interested parties have, unless the commission otherwise orders, 45 days from the date a petition containing a proposed plan is filed to submit comments on whether the plan, as proposed, addresses each of the requirements of this section sufficiently to merit further consideration. If the commission does not dismiss the petition proposing a plan as insufficient within 120 days from the date of the filing, the petition shall be deemed accepted for filing. A petition accepted for filing shall not be presumed accepted for final adoption.

Subd. 6. Plan administration. A plan must require the filing of information needed to administer the plan.

Subd. 7. Notice to customer. The petitioning utility must provide notice of the proposed plan to its customers and to the governing body of each municipality and county in the area affected, along with a summary description of the plan provisions and a notice of the dates, times, and locations of any public meetings scheduled by the commission.

Subd. 8. Plan review; hearing; discovery. In reviewing a proposed plan, the commission shall:

(1) conduct public meetings that it considers appropriate; and

(2) grant discovery, as appropriate.

Subd. 9. Commission findings. The commission shall issue findings concerning the appropriateness of the proposed plan. The commission may approve, reject, or modify the plan in a manner which meets the requirements of this section. An approved or modified plan becomes effective unless the plan is withdrawn by the utility within 30 days of a final appealable order. If the utility withdraws an approved or modified plan, all of the administrative costs related to the plan that are charged by the commission or the department to the utility may not be recovered from ratepayers in current or subsequent rates. A utility that withdraws an approved or modified plan may not file another plan under this section for a period of one year following the withdrawal of the plan.

Subd. 10. Plan term; renewal. The plan shall specify its term, which shall not be less than three years. Not less than six months before the completion of the term of an approved plan, the commission shall, at the request of the utility, commence a review of the plan to determine whether to renew the plan for an additional term. The commission may approve, reject, or modify the renewal plan in a manner that meets the requirements of this section. A plan approved or modified under this subdivision becomes effective unless the plan is withdrawn by the utility within 30 days of a final appealable order.

Subd. 11. Plan termination. On its own motion or upon the petition of any party other than the utility, the commission may initiate an investigation to determine whether to terminate the plan. The commission shall issue findings on the investigation within 120 days. If the commission finds that the plan has failed to meet the requirements of this section and is inconsistent with the public interest, it shall terminate the plan and may order the utility to initiate any proceedings necessary to correct the failure of the plan, including but not limited to, filing a general rate proceeding under section 216B.16. The utility must be allowed at least 120 days after the date of the commission's order to initiate the general rate proceeding.

Subd. 12. Plan evaluation. A plan must include an evaluation process and mechanism that is reasonable and capable of supporting a full review of the utility's performance under the plan. The commission shall evaluate the various customer and utility impacts of a plan based on this evaluation process and mechanism, including the impact on customer bills and service quality, over time, the impact on utility revenues, and the effectiveness of the plan in meeting the purposes of this section. The evaluation must occur within a reasonable time following the end of the plan.

Subd. 13. General evaluation. The commission shall evaluate the effectiveness of all plans approved under this section and submit its findings to the legislature by January 1, 2012.

History: 1997 c 25 s 2,3; 1Sp2001 c 4 art 6 s 43; 2004 c 138 s 1-4



Section 216B.1681 — CURTAILMENT PAYMENTS.

The commission shall conduct a study of curtailment payments for wind energy projects to assess whether utilities are unduly discriminating among project ownership structures in regard to the contractual availability of curtailment payments. The commission shall submit the study to the chairs and ranking minority members of the senate and house of representatives committees with primary jurisdiction over energy policy by January 15, 2008.

History: 2007 c 136 art 4 s 9



Section 216B.169 — RENEWABLE AND HIGH-EFFICIENCY ENERGY RATE OPTIONS.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them.

(a) "Utility" means a public utility, municipal utility, or cooperative electric association providing electric service at retail to Minnesota consumers.

(b) "Renewable energy" has the meaning given in section 216B.2422, subdivision 1, paragraph (c).

(c) "High-efficiency, low-emissions, distributed generation" means a distributed generation facility of no more than ten megawatts of interconnected capacity that is certified by the commissioner under subdivision 3 as a high-efficiency, low-emissions facility.

Subd. 2. Renewable and high-efficiency energy rate options. (a) A utility may offer its customers one or more options that allow a customer to determine that a certain amount of the electricity generated or purchased on behalf of the customer is renewable energy or energy generated by high-efficiency, low-emissions, distributed generation such as fuel cells and microturbines fueled by a renewable fuel.

(b) Rates charged to customers must be calculated using the utility's cost of acquiring the energy for the customer and must:

(1) reflect the difference between the cost of generating or purchasing the additional renewable energy and the cost that would otherwise be attributed to the customer for the same amount of energy based on the utility's mix of renewable and nonrenewable energy sources; and

(2) be distributed on a per kilowatt-hour basis among all customers who choose to participate in the program.

(c) The utility may acquire the energy demanded by customers, in whole or in part, through procuring or generating the renewable energy directly, or through the purchase of credits from a provider that has received certification of eligible power supply pursuant to subdivision 3.

(d) For the purposes of this section, "renewable energy" has the meaning given to "eligible energy technology" in section 216B.1691, subdivision 1, paragraph (a), but does not include energy recovered from combustion of mixed municipal solid waste or refuse-derived fuel from mixed municipal solid waste.

Subd. 3. Certification and tradable credits. (a) The commissioner shall certify a power supply or supplies as eligible to satisfy customer requirements under this section upon finding:

(1) the power supply is renewable energy or energy generated by high-efficiency, low-emissions, distributed generation; and

(2) the sales arrangements of energy from the supplies are such that the power supply is only sold once to retail consumers.

(b) To facilitate compliance with this section, the commission may, by order, establish a program for tradable credits for eligible power supplies.

History: 2001 c 212 art 8 s 2; 2007 c 3 s 3; 2009 c 110 s 12,38



Section 216B.1691 — RENEWABLE ENERGY OBJECTIVES.

Subdivision 1. Definitions. (a) Unless otherwise specified in law, "eligible energy technology" means an energy technology that generates electricity from the following renewable energy sources:

(1) solar;

(2) wind;

(3) hydroelectric with a capacity of less than 100 megawatts;

(4) hydrogen, provided that after January 1, 2010, the hydrogen must be generated from the resources listed in this paragraph; or

(5) biomass, which includes, without limitation, landfill gas; an anaerobic digester system; the predominantly organic components of wastewater effluent, sludge, or related by-products from publicly owned treatment works, but not including incineration of wastewater sludge to produce electricity; and an energy recovery facility used to capture the heat value of mixed municipal solid waste or refuse-derived fuel from mixed municipal solid waste as a primary fuel.

(b) "Electric utility" means a public utility providing electric service, a generation and transmission cooperative electric association, a municipal power agency, or a power district.

(c) "Total retail electric sales" means the kilowatt-hours of electricity sold in a year by an electric utility to retail customers of the electric utility or to a distribution utility for distribution to the retail customers of the distribution utility. "Total retail electric sales" does not include the sale of hydroelectricity supplied by a federal power marketing administration or other federal agency, regardless of whether the sales are directly to a distribution utility or are made to a generation and transmission utility and pooled for further allocation to a distribution utility.

Subd. 2. Eligible energy objectives. Each electric utility shall make a good faith effort to generate or procure sufficient electricity generated by an eligible energy technology to provide its retail consumers, or the retail customers of a distribution utility to which the electric utility provides wholesale electric service, so that commencing in 2005, at least one percent of the electric utility's total retail electric sales to retail customers in Minnesota is generated by eligible energy technologies and seven percent of the electric utility's total retail electric sales to retail customers in Minnesota by 2010 is generated by eligible energy technologies.

Subd. 2a. Eligible energy technology standard. (a) Except as provided in paragraph (b), each electric utility shall generate or procure sufficient electricity generated by an eligible energy technology to provide its retail customers in Minnesota, or the retail customers of a distribution utility to which the electric utility provides wholesale electric service, so that at least the following standard percentages of the electric utility's total retail electric sales to retail customers in Minnesota are generated by eligible energy technologies by the end of the year indicated:

(b) An electric utility that owned a nuclear generating facility as of January 1, 2007, must meet the requirements of this paragraph rather than paragraph (a). An electric utility subject to this paragraph must generate or procure sufficient electricity generated by an eligible energy technology to provide its retail customers in Minnesota or the retail customer of a distribution utility to which the electric utility provides wholesale electric service so that at least the following percentages of the electric utility's total retail electric sales to retail customers in Minnesota are generated by eligible energy technologies by the end of the year indicated:

Of the 30 percent in 2020, at least 25 percent must be generated by solar energy or wind energy conversion systems and the remaining five percent by other eligible energy technology. Of the 25 percent that must be generated by wind or solar, no more than one percent may be solar generated and the remaining 24 percent or greater must be wind generated.

Subd. 2b. Modification or delay of standard. (a) The commission shall modify or delay the implementation of a standard obligation, in whole or in part, if the commission determines it is in the public interest to do so. The commission, when requested to modify or delay implementation of a standard, must consider:

(1) the impact of implementing the standard on its customers' utility costs, including the economic and competitive pressure on the utility's customers;

(2) the effects of implementing the standard on the reliability of the electric system;

(3) technical advances or technical concerns;

(4) delays in acquiring sites or routes due to rejection or delays of necessary siting or other permitting approvals;

(5) delays, cancellations, or nondelivery of necessary equipment for construction or commercial operation of an eligible energy technology facility;

(6) transmission constraints preventing delivery of service; and

(7) other statutory obligations imposed on the commission or a utility.

The commission may modify or delay implementation of a standard obligation under clauses (1) to (3) only if it finds implementation would cause significant rate impact, requires significant measures to address reliability, or raises significant technical issues. The commission may modify or delay implementation of a standard obligation under clauses (4) to (6) only if it finds that the circumstances described in those clauses were due to circumstances beyond an electric utility's control and make compliance not feasible.

(b) When considering whether to delay or modify implementation of a standard obligation, the commission must give due consideration to a preference for electric generation through use of eligible energy technology and to the achievement of the standards set by this section.

(c) An electric utility requesting a modification or delay in the implementation of a standard must file a plan to comply with its standard obligation in the same proceeding that it is requesting the delay.

Subd. 2c. Use of integrated resource planning process. The commission may exercise its authority under subdivision 2b to modify or delay implementation of a standard obligation as part of an integrated resource planning proceeding under section 216B.2422. The commission's authority must be exercised according to subdivision 2b. The order to delay or modify shall not be considered advisory with respect to any electric utility. This subdivision is in addition to and does not limit the commission's authority to modify or delay implementation of a standard obligation in other proceedings before the commission.

Subd. 2d. Commission order. The commission shall issue necessary orders detailing the criteria and standards by which it will measure an electric utility's efforts to meet the renewable energy objectives of subdivision 2 to determine whether the utility is making the required good faith effort. In this order, the commission shall include criteria and standards that protect against undesirable impacts on the reliability of the utility's system and economic impacts on the utility's ratepayers and that consider technical feasibility.

Subd. 2e. Rate impact of standard compliance; report. Each electric utility must submit to the commission and the legislative committees with primary jurisdiction over energy policy a report containing an estimation of the rate impact of activities of the electric utility necessary to comply with this section. In consultation with the Department of Commerce, the commission shall determine a uniform reporting system to ensure that individual utility reports are consistent and comparable, and shall, by order, require each electric utility subject to this section to use that reporting system. The rate impact estimate must be for wholesale rates and, if the electric utility makes retail sales, the estimate shall also be for the impact on the electric utility's retail rates. Those activities include, without limitation, energy purchases, generation facility acquisition and construction, and transmission improvements. An initial report must be submitted within 150 days of May 28, 2011. After the initial report, a report must be updated and submitted as part of each integrated resource plan or plan modification filed by the electric utility under section 216B.2422. The reporting obligation of an electric utility under this subdivision expires December 31, 2025, for an electric utility subject to subdivision 2a, paragraph (a), and December 31, 2020, for an electric utility subject to subdivision 2a, paragraph (b).

Subd. 2f. Solar energy standard. (a) In addition to the requirements of subdivisions 2a and 2b, each public utility shall generate or procure sufficient electricity generated by solar energy to serve its retail electricity customers in Minnesota so that by the end of 2020, at least 1.5 percent of the utility's total retail electric sales to retail customers in Minnesota is generated by solar energy. At least ten percent of the 1.5 percent goal must be met by solar energy generated by or procured from solar photovoltaic devices with a nameplate capacity of 20 kilowatts or less.

(b) The solar energy standard established in this subdivision is subject to all the provisions of this section governing a utility's standard obligation under subdivision 2a.

(c) It is an energy goal of the state of Minnesota that, by 2030, ten percent of the retail electric sales in Minnesota be generated by solar energy.

(d) For the purposes of calculating the total retail electric sales of a public utility under this subdivision, there shall be excluded retail electric sales to customers that are:

(1) an iron mining extraction and processing facility, including a scram mining facility as defined in Minnesota Rules, part 6130.0100, subpart 16; or

(2) a paper mill, wood products manufacturer, sawmill, or oriented strand board manufacturer.

Those customers may not have included in the rates charged to them by the public utility any costs of satisfying the solar standard specified by this subdivision.

(e) A public utility may not use energy used to satisfy the solar energy standard under this subdivision to satisfy its standard obligation under subdivision 2a. A public utility may not use energy used to satisfy the standard obligation under subdivision 2a to satisfy the solar standard under this subdivision.

(f) Notwithstanding any law to the contrary, a solar renewable energy credit associated with a solar photovoltaic device installed and generating electricity in Minnesota after August 1, 2013, but before 2020 may be used to meet the solar energy standard established under this subdivision.

(g) Beginning July 1, 2014, and each July 1 through 2020, each public utility shall file a report with the commission reporting its progress in achieving the solar energy standard established under this subdivision.

Subd. 3. Utility plans filed with commission. (a) Each electric utility shall report on its plans, activities, and progress with regard to the objectives and standards of this section in its filings under section 216B.2422 or in a separate report submitted to the commission every two years, whichever is more frequent, demonstrating to the commission the utility's effort to comply with this section. In its resource plan or a separate report, each electric utility shall provide a description of:

(1) the status of the utility's renewable energy mix relative to the objective and standards;

(2) efforts taken to meet the objective and standards;

(3) any obstacles encountered or anticipated in meeting the objective or standards; and

(4) potential solutions to the obstacles.

(b) The commissioner shall compile the information provided to the commission under paragraph (a), and report to the chairs of the house of representatives and senate committees with jurisdiction over energy and environment policy issues as to the progress of utilities in the state, including the progress of each individual electric utility, in increasing the amount of renewable energy provided to retail customers, with any recommendations for regulatory or legislative action, by January 15 of each odd-numbered year.

Subd. 4. Renewable energy credits. (a) To facilitate compliance with this section, the commission, by rule or order, shall establish by January 1, 2008, a program for tradable renewable energy credits for electricity generated by eligible energy technology. The credits must represent energy produced by an eligible energy technology, as defined in subdivision 1. Each kilowatt-hour of renewable energy credits must be treated the same as a kilowatt-hour of eligible energy technology generated or procured by an electric utility if it is produced by an eligible energy technology. The program must permit a credit to be used only once. The program must treat all eligible energy technology equally and shall not give more or less credit to energy based on the state where the energy was generated or the technology with which the energy was generated. The commission must determine the period in which the credits may be used for purposes of the program.

(b) In lieu of generating or procuring energy directly to satisfy the eligible energy technology objective or standard of this section, an electric utility may utilize renewable energy credits allowed under the program to satisfy the objective or standard.

(c) The commission shall facilitate the trading of renewable energy credits between states.

(d) The commission shall require all electric utilities to participate in a commission-approved credit-tracking system or systems. Once a credit-tracking system is in operation, the commission shall issue an order establishing protocols for trading credits.

(e) An electric utility subject to subdivision 2a, paragraph (b), may not sell renewable energy credits to an electric utility subject to subdivision 2a, paragraph (a), until 2021.

Subd. 5. Technology based on fuel combustion. (a) Electricity produced by fuel combustion through fuel blending or co-firing under paragraph (b) may only count toward a utility's objectives or standards if the generation facility:

(1) was constructed in compliance with new source performance standards promulgated under the federal Clean Air Act, United States Code, title 42, section 7401 et seq., for a generation facility of that type; or

(2) employs the maximum achievable or best available control technology available for a generation facility of that type.

(b) An eligible energy technology may blend or co-fire a fuel listed in subdivision 1, paragraph (a), clause (5), with other fuels in the generation facility, but only the percentage of electricity that is attributable to a fuel listed in that clause can be counted toward an electric utility's renewable energy objectives.

Subd. 6. [Repealed by amendment, 2007 c 3 s 1]

Subd. 7. Compliance. The commission must regularly investigate whether an electric utility is in compliance with its good faith objective under subdivision 2 and standard obligation under subdivision 2a. If the commission finds noncompliance, it may order the electric utility to construct facilities, purchase energy generated by eligible energy technology, purchase renewable energy credits, or engage in other activities to achieve compliance. If an electric utility fails to comply with an order under this subdivision, the commission may impose a financial penalty on the electric utility in an amount not to exceed the estimated cost of the electric utility to achieve compliance. The penalty may not exceed the lesser of the cost of constructing facilities or purchasing credits. The commission must deposit financial penalties imposed under this subdivision in the energy and conservation account established in the special revenue fund under section 216B.241, subdivision 2a. This subdivision is in addition to and does not limit any other authority of the commission to enforce this section.

Subd. 8. Relation to other law. This section does not limit the authority of the commission under any other law, including, without limitation, sections 216B.2422 and 216B.243.

Subd. 9. Local benefits. The commission shall take all reasonable actions within its statutory authority to ensure this section is implemented to maximize benefits to Minnesota citizens, balancing factors such as local ownership of or participation in energy production, development and ownership of eligible energy technology facilities by independent power producers, Minnesota utility ownership of eligible energy technology facilities, the costs of energy generation to satisfy the renewable standard, and the reliability of electric service to Minnesotans.

Subd. 10. Utility acquisition of resources. A competitive resource acquisition process established by the commission prior to June 1, 2007, shall not apply to a utility for the construction, ownership, and operation of generation facilities used to satisfy the requirements of this section unless, upon a finding that it is in the public interest, the commission issues an order on or after June 1, 2007, that requires compliance by a utility with a competitive resource acquisition process. A utility that owns a nuclear generation facility and intends to construct, own, or operate facilities under this section shall file with the commission on or before March 1, 2008, a renewable energy plan setting forth the manner in which the utility proposes to meet the requirements of this section. The utility shall update the plan as necessary in its filing under section 216B.2422. The commission shall approve the plan unless it determines, after public hearing and comment, that the plan is not in the public interest. As part of its determination of public interest, the commission shall consider the plan's impact on balancing the state's interest in:

(1) promoting the policy of economic development in rural areas through the development of renewable energy projects, as expressed in subdivision 9;

(2) maintaining the reliability of the state's electric power grid; and

(3) minimizing cost impacts on ratepayers.

History: 2001 c 212 art 8 s 3; 2002 c 398 s 3; 1Sp2003 c 11 art 2 s 3; 2007 c 3 s 1; 2007 c 136 art 4 s 10; art 6 s 1,2; 2008 c 258 s 1; 2009 c 110 s 13; 2010 c 382 s 45; 2011 c 76 art 1 s 30; 2011 c 97 s 14,15; 2013 c 85 art 7 s 3; art 10 s 3; 2016 c 189 art 6 s 6



Section 216B.1692 — EMISSIONS-REDUCTION RIDER.

Subdivision 1. Qualifying projects. (a) Projects that may be approved for the emissions reduction-rate rider allowed in this section must:

(1) be installed on existing large electric generating power plants, as defined in section 216B.2421, subdivision 2, clause (1), that are located in the state and that are currently not subject to emissions limitations for new power plants under the federal Clean Air Act, United States Code, title 42, section 7401 et seq.;

(2) not increase the capacity of the existing electric generating power plant more than ten percent or more than 100 megawatts, whichever is greater; and

(3) result in the existing plant either:

(i) complying with applicable new source review standards under the federal Clean Air Act; or

(ii) emitting air contaminants at levels substantially lower than allowed for new facilities by the applicable new source performance standards under the federal Clean Air Act; or

(iii) reducing emissions from current levels at a unit to the lowest cost-effective level when, due to the age or condition of the generating unit, the public utility demonstrates that it would not be cost-effective to reduce emissions to the levels in item (i) or (ii).

(b) Notwithstanding paragraph (a), a project may be approved for the emission reduction rate rider allowed in this section if the project is to be installed on existing large electric generating power plants, as defined in section 216B.2421, subdivision 2, clause (1), that are located outside the state and are needed to comply with state or federal air quality standards, but only if the project has received an advance determination of prudence from the commission under section 216B.1695.

Subd. 1a. Exemption. Subdivisions 2, 4, and 5, paragraph (c), clause (1), do not apply to projects qualifying under subdivision 1, paragraph (b).

Subd. 2. Proposal submission. A public utility that intends to submit a proposal for an emissions-reduction rider under this section must submit to the commission, the department, the Pollution Control Agency, and interested parties its plans for emissions-reduction projects at its generating facilities. This submission must be made at least 60 days in advance of a petition for a rider and shall include:

(1) the priority order of emissions-reduction projects the utility plans to pursue at its generating facilities;

(2) the planned schedule for implementation;

(3) the analysis and considerations relied on by the public utility to develop that priority ranking;

(4) the alternative emissions-reduction projects considered, including but not limited to applications of the best available control technology and repowering with natural gas, and reasons for not pursuing them;

(5) the emissions reductions expected to be achieved by the projects and their relation to applicable standards for new facilities under the federal Clean Air Act, United States Code, title 42, section 7401 et seq.; and

(6) the general rationale and conclusions of the public utility in determining the priority ranking.

Subd. 3. Filing petition to recover project costs. (a) A public utility may petition the commission for approval of an emissions-reduction rider to recover the costs of a qualifying emissions-reduction project outside of a general rate case proceeding under section 216B.16. In its filing, the public utility shall provide:

(1) a description of the planned emissions-reduction project;

(2) the activities involved in the project;

(3) a schedule for implementation;

(4) any analysis provided to the Pollution Control Agency regarding the project;

(5) an assessment of alternatives to the project, including costs, environmental impact, and operational issues;

(6) the proposed method of cost recovery;

(7) any proposed recovery above cost; and

(8) the projected emissions reductions from the project.

(b) Nothing in this section precludes a public utility or interested party from seeking commission guidelines for emissions-reduction rider filings; however, commission guidelines are not required as a prerequisite to a public utility-initiated filing.

Subd. 4. Environmental assessment. The Pollution Control Agency shall evaluate the public utility's emissions-reduction project filing and provide the commission with:

(1) verification that the emissions-reduction project qualifies under subdivision 1;

(2) a description of the projected environmental benefits of the proposed project; and

(3) its assessment of the appropriateness of the proposed project.

Subd. 5. Proposal approval. (a) After receiving the Pollution Control Agency's environmental assessment, the commission shall allow opportunity for written and oral comment on the proposed emissions reduction-rate rider proposal. The commission must assess the costs of an emissions-reduction project on a stand-alone basis and may approve, modify, or reject the proposed emissions-reduction rider. In making its determination, the commission shall consider whether the project, proposed cost recovery, and any proposed recovery above cost appropriately achieves environmental benefits without unreasonable consumer costs.

(b) The commission may approve a rider that:

(1) allows the utility to recover costs of qualifying emissions-reduction projects net of revenues attributable to the project;

(2) allows an appropriate return on investment associated with qualifying emissions-reduction projects at the level established in the public utility's last general rate case;

(3) allocates project costs appropriately between wholesale and retail customers;

(4) provides a mechanism for recovery above cost, if necessary to improve the overall economics of the qualifying projects to ensure implementation;

(5) recovers costs from retail customer classes in proportion to class energy consumption; and

(6) terminates recovery once the costs of qualifying projects have been fully recovered.

(c) The commission must not approve an emissions-reduction project and its associated rate rider if:

(1) the emissions-reduction project is needed to comply with new state or federal air quality standards; or

(2) the emissions-reduction project is required as a corrective action as part of any state or federal enforcement action.

(d) The commission may not include any costs of a proposed project in the emissions-reduction rider that are not directly allocable to reduction of emissions.

Subd. 6. Implementation. Within 60 days of a final commission order, the public utility shall notify the commission and the Pollution Control Agency whether it will proceed with the project. Nothing in this section commits a public utility to implementing a proposed emissions-reduction project if the proposed project or terms of the emissions-reduction rider have been either modified or rejected by the commission. A public utility implementing a project under this section will not be required for a period of eight years after installation to undertake additional investments to comply with a new state requirement regarding pollutants addressed by the project at the project generating facility. This section does not affect requirements of federal law. The term of the rider shall extend for the period approved by the commission regardless of any subsequent state or federal requirement affecting any pollutant addressed by the approved emissions-reduction project and regardless of the sunset date in subdivision 8.

Subd. 7. Evaluation and report. By January 15, 2005, the commission, in consultation with the commissioner of commerce and commissioner of the Pollution Control Agency, shall report to the legislature:

(1) the number of participating public utilities and qualifying projects proposed and approved under this section;

(2) the total cost of each project and any associated incentives;

(3) the reduction in air emissions achieved;

(4) rate impacts of the cost recovery mechanisms; and

(5) an assessment of the effectiveness of the cost recovery mechanism in accomplishing power plant emissions reductions in excess of those required by law.

Subd. 8. Sunset. This section is effective until December 31, 2020, and applies to plans, projects, and riders approved before that date and modifications made to them after that date.

History: 1Sp2001 c 5 art 3 s 12; 2006 c 201 s 4; 2010 c 325 s 1; 2011 c 76 art 1 s 31,32; 2013 c 85 art 7 s 4-6



Section 216B.1694 — INNOVATIVE ENERGY PROJECT.

Subdivision 1. Definition. For the purposes of this section, the term "innovative energy project" means a proposed energy-generation facility or group of facilities which may be located on up to three sites:

(1) that makes use of an innovative generation technology utilizing coal as a primary fuel in a highly efficient combined-cycle configuration with significantly reduced sulfur dioxide, nitrogen oxide, particulate, and mercury emissions from those of traditional technologies;

(2) that the project developer or owner certifies is a project capable of offering a long-term supply contract at a hedged, predictable cost; and

(3) that is designated by the commissioner of the Iron Range Resources and Rehabilitation Board as a project that is located in the taconite tax relief area on a site that has substantial real property with adequate infrastructure to support new or expanded development and that has received prior financial and other support from the board.

Subd. 2. Regulatory incentives. (a) An innovative energy project:

(1) is exempted from the requirements for a certificate of need under section 216B.243, for the generation facilities, and transmission infrastructure associated with the generation facilities, but is subject to all applicable environmental review and permitting procedures of chapter 216E;

(2) once permitted and constructed, is eligible to increase the capacity of the associated transmission facilities without additional state review upon filing notice with the commission;

(3) has the power of eminent domain, which shall be limited to the sites and routes approved by the Environmental Quality Board for the project facilities. The project shall be considered a utility as defined in section 216E.01, subdivision 10, for the limited purpose of section 216E.12. The project shall report any intent to exercise eminent domain authority to the board;

(4) shall, prior to the approval by the commission of any arrangement to build or expand a fossil-fuel-fired generation facility, or to enter into an agreement to purchase capacity or energy from such a facility for a term exceeding five years, be considered as a supply option for the generation facility, and the commission shall ensure such consideration and take any action with respect to such supply proposal that it deems to be in the best interest of ratepayers;

(5) shall make a good faith effort to secure funding from the United States Department of Energy and the United States Department of Agriculture to conduct a demonstration project at the facility for either geologic or terrestrial carbon sequestration projects to achieve reductions in facility emissions or carbon dioxide;

(6) shall be entitled to enter into a contract with a public utility that owns a nuclear generation facility in the state to provide 450 megawatts of base-load capacity and energy under a long-term contract, subject to the approval of the terms and conditions of the contract by the commission. The commission may approve, disapprove, amend, or modify the contract in making its public interest determination, taking into consideration the project's economic development benefits to the state; the use of abundant domestic fuel sources; the stability of the price of the output from the project; the project's potential to contribute to a transition to hydrogen as a fuel resource; and the emissions reductions achieved compared to other solid fuel base-load technologies; and

(7) shall be eligible for a grant from the renewable development account, subject to the approval of the entity administering that account, of $2,000,000 a year for five years for development and engineering costs, including those costs related to mercury-removal technology; thermal efficiency optimization and emission minimization; environmental impact statement preparation and licensing; development of hydrogen production capabilities; and fuel cell development and utilization.

(b) This subdivision does not apply to nor affect a proposal to add utility-owned resources that is pending on May 29, 2003, before the Public Utilities Commission or to competitive bid solicitations to provide capacity or energy that is scheduled to be on line by December 31, 2006.

Subd. 3. Staging and permitting. (a) A natural gas-fired plant that is located on one site designated as an innovative energy project site under subdivision 1, clause (3), is accorded the regulatory incentives granted to an innovative energy project under subdivision 2, clauses (1) to (3), and may exercise the authorities therein.

(b) Following issuance of a final state or federal environmental impact statement for an innovative energy project that was a subject of contested case proceedings before an administrative law judge:

(1) site and route permits and water appropriation approvals for an innovative energy project must also be deemed valid for a plant meeting the requirements of paragraph (a) and shall remain valid until the earlier of (i) four years from the date the final required state or federal preconstruction permit is issued or (ii) June 30, 2019; and

(2) no air, water, or other permit issued by a state agency that is necessary for constructing an innovative energy project may be the subject of contested case hearings, notwithstanding Minnesota Rules, parts 7000.1750 to 7000.2200.

History: 1Sp2003 c 11 art 4 s 1; 2011 c 97 s 16; 2012 c 187 art 1 s 34



Section 216B.1695 — ENVIRONMENTAL PROJECTS; ADVANCE DETERMINATION OF PRUDENCE.

Subdivision 1. Qualifying project. A public utility may petition the commission for an advance determination of prudence for a project undertaken to comply with federal or state air quality standards of states in which the utility's electric generation facilities are located, if the project has an expected jurisdictional cost to Minnesota ratepayers of at least $10,000,000. A project is undertaken to comply with federal or state air quality standards if it is required:

(1) by the state in which the generation facility is located in a state implementation plan, permit, or order; or

(2) to comply with section 111 or 112 of the federal Clean Air Act, United States Code, title 42, section 7411 or 7412.

Subd. 2. Regulatory cost assessments and reports. (a) A utility requesting an advance determination under subdivision 1 must, as part of the evidence required when filing a petition under subdivision 3, provide to the Public Utilities Commission and the Pollution Control Agency an assessment of all anticipated state and federal environmental regulations related to the production of electricity from the utility's facility subject to the filing, including regulations relating to:

(1) air pollution by nitrogen oxide and sulphur dioxide, including an assumption that Minnesota will be included in the federal Clean Air Interstate Rule region, hazardous air pollutants, carbon dioxide, particulates, and ozone;

(2) coal waste; and

(3) water consumption and water pollution.

(b) In addition, the utility shall provide an assessment of the financial and operational impacts of these pending regulations applicable to the generating facility that is the subject of the filing and provide a range of regulatory response scenarios that include, but are not limited to:

(1) the installation of pollution control equipment;

(2) the benefits of the retirement or repowering of the plant that is the subject of the filing with cleaner fuels considering the costs of complying with state and federal environmental regulations; and

(3) the use of pollution allowances to achieve compliance.

(c) The utility shall consult with interested stakeholders in establishing the scope of the regulatory, financial, and operational assessments prior to or during the 60-day period of the notice under subdivision 4.

Subd. 3. Petition. A petition filed under this section must include a description of the project, evidence supporting the project's reasonableness, a discussion of project alternatives, a project implementation schedule, a cost estimate and support for the reasonableness of the estimated cost, and a description of the public utility's efforts to ensure the lowest reasonable costs. Following receipt of the Pollution Control Agency's verification under subdivision 4, the commission shall allow opportunity for oral and written comment on the petition. The commission shall make a final determination on the petition within ten months of its filing date. The commission must make findings in support of its determination.

Subd. 4. Verification. At least 60 days prior to filing a petition to the commission under subdivision 3, the utility shall file notice with the Pollution Control Agency that describes the project and how it qualifies under subdivision 1. The Pollution Control Agency shall, within 60 days of receipt of the notice, verify that the project qualifies under subdivision 1, and shall forward written verification to the commission.

Subd. 5. Cost recovery. The utility may begin recovery of costs that have been incurred by the utility in connection with implementation of the project in the next rate case following an advance determination of prudence or in a rider approved under section 216B.1692. The commission shall review the costs incurred by the utility for the project. The utility must show that the project costs are reasonable and necessary, and demonstrate its efforts to ensure the lowest reasonable project costs. Notwithstanding the commission's prior determination of prudence, it may accept, modify, or reject any of the project costs. The commission may determine whether to require an allowance for funds used during construction offset.

Subd. 5a. Rate of return. The return on investment in the rider shall be at the level approved by the commission in the public utility's last general rate case, unless the commission determines that a different rate of return is in the public interest.

Subd. 6. Expiration. A petition for an advance determination of prudence may not be filed after December 31, 2015.

History: 2010 c 361 art 5 s 7; 2010 c 373 s 1; 2013 c 85 art 7 s 7,8



Section 216B.1696 — COMPETITIVE RATE FOR ENERGY-INTENSIVE, TRADE-EXPOSED ELECTRIC UTILITY CUSTOMER.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Clean energy technology" is energy technology that generates electricity from a carbon neutral generating resource including, but not limited to, solar, wind, hydroelectric, and biomass.

(c) "Energy-intensive trade-exposed customer" is defined to include:

(1) an iron mining extraction and processing facility, including a scram mining facility as defined in Minnesota Rules, part 6130.0100, subpart 16;

(2) a paper mill, wood products manufacturer, sawmill, or oriented strand board manufacturer;

(3) a steel mill and related facilities; and

(4) a retail customer of an investor-owned electric utility that has facilities under a single electric service agreement that: (i) collectively imposes a peak electrical demand of at least 10,000 kilowatts on the electric utility's system, (ii) has a combined annual average load factor in excess of 80 percent, and (iii) is subject to globally competitive pressures and whose electric energy costs are at least ten percent of the customer's overall cost of production.

(d) "EITE rate schedule" means a rate schedule under which an investor-owned electric utility may set terms of service to an individual or group of energy-intensive trade-exposed customers.

(e) "EITE rate" means the rate or rates offered by the investor-owned electric utility under an EITE rate schedule.

Subd. 2. Rates and terms of EITE rate schedule. (a) It is the energy policy of the state of Minnesota to ensure competitive electric rates for energy-intensive trade-exposed customers. To achieve this objective, an investor-owned electric utility that has at least 50,000 retail electric customers, but no more than 200,000 retail electric customers, shall have the ability to propose various EITE rate options within their service territory under an EITE rate schedule that include, but are not limited to, fixed-rates, market-based rates, and rates to encourage utilization of new clean energy technology.

(b) Notwithstanding Minnesota Statutes, section 216B.03, 216B.05, 216B.06, 216B.07, or 216B.16, the commission shall, upon a finding of net benefit to the utility or the state, approve an EITE rate schedule and any corresponding EITE rate.

(c) The commission shall make a final determination in a proceeding begun under this section within 90 days of a miscellaneous rate filing by the electric utility.

(d) Upon approval of any EITE rate schedule, the utility shall create a separate account to track the difference in revenue between what would have been collected under the electric utility's applicable standard tariff and the EITE rate schedule. In its next general rate case or through an EITE cost recovery rate rider between general rate cases, the commission shall allow the utility to recover any costs, including reduced revenues, or refund any savings, including increased revenues, associated with providing service to a customer under an EITE rate schedule. The utility shall not recover any costs or refund any savings under this section from any energy-intensive trade-exposed customer or any low-income residential ratepayers as defined in Minnesota Statutes, section 216B.16, subdivision 15.

Subd. 3. Low-income funding. Upon the filing of a utility for approval of an EITE rate schedule under this section, the filing utility must deposit $10,000 into an account devoted to funding a program approved by the commission under Minnesota Statutes, section 216B.16, subdivision 15. The funds shall be used to expand the outreach of the commission-approved affordability program.

Subd. 4. Assessment. The commissioner of commerce shall assess reasonable costs it incurs for services it provides to implement this section to the utility proposing an EITE rate schedule to the commission. The department must not assess more than $854,000 per biennium under this subdivision.

History: 1Sp2015 c 1 art 3 s 26



Section 216B.17 — COMPLAINT INVESTIGATION AND HEARING.

Subdivision 1. Investigation. On its own motion or upon a complaint made against any public utility, by the governing body of any political subdivision, by another public utility, by the department, or by any 50 consumers of the particular utility that any of the rates, tolls, tariffs, charges, or schedules or any joint rate or any regulation, measurement, practice, act, or omission affecting or relating to the production, transmission, delivery, or furnishing of natural gas or electricity or any service in connection therewith is in any respect unreasonable, insufficient, or unjustly discriminatory, or that any service is inadequate or cannot be obtained, the commission shall proceed, with notice, to make such investigation as it may deem necessary. The commission may dismiss any complaint without a hearing if in its opinion a hearing is not in the public interest.

Subd. 2. Notice of complaint. The commission shall, prior to any formal hearing, notify the public utility complained of that a complaint has been made, and ten days after the notice has been given the commission may proceed to set a time and place for a hearing and an investigation as provided in this section.

Subd. 3. Notice of hearing. The commission shall give the public utility and the complainant ten days' notice of the time and place when and where the hearing will be held and the matters to be considered and determined. Both the public utility and complainant are entitled to be heard and to be represented by counsel. A hearing under this section is not a contested case under chapter 14.

Subd. 4. Notice to local governments and interested persons. Notice shall also be given to the governing bodies of affected municipalities and counties, and to any other persons the commission shall deem necessary.

Subd. 5. Combined notice. The notice provided for in subdivisions 2 and 3 may be combined but if combined the notice shall not be less than ten days.

Subd. 6. Complaint petition. The commission shall have the power to hear, determine, and adjust complaints made against any municipally owned gas or electric utility with respect to rates and services upon petition of ten percent of the nonresident consumers of the municipally owned utility or 25 such nonresident consumers whichever is less. The hearing of the complaints shall be governed by this section.

Subd. 6a. Cooperative electric associations. For the purposes of this section, public utility shall include cooperative electric associations with respect to service standards and practices only.

Subd. 7. Evidence. Section 14.60 shall be applicable to all contested cases before the commission.

Subd. 8. Further action by commission. If after making an investigation under subdivision 1 and holding a hearing under this section, the commission finds that all significant factual issues raised have not been resolved to its satisfaction:

(1) for investigations concerning the reasonableness of rates of a public utility, if the commission is unable to resolve the complaint with the utility, the commission may order the utility to initiate a rate proceeding under section 216B.16, provided, however, that the utility must be allowed at least 120 days after the date of the commission's order to initiate the proceeding; and

(2) for investigations of other matters, the commission shall order that a contested case proceeding be conducted under chapter 14.

History: 1974 c 429 s 17; 1978 c 795 s 4; 1980 c 614 s 113; 1982 c 424 s 130; 1990 c 370 s 4-6



Section 216B.18 — SERVICE OF NOTICE.

Service of notice of all hearings, investigations, and proceedings pending before the commission and of complaints, reports, orders, and other documents must be made personally, by electronic service as provided in section 216.17, or by mail as the commission may direct. Regulated utilities and state agencies must provide an electronic address to the commission for electronic service purposes and agree to accept electronic service as official service.

History: 1974 c 429 s 18; 2007 c 10 s 4; 2013 c 135 art 3 s 20



Section 216B.19 — JOINT HEARING AND INVESTIGATION.

In the discharge of its duties under Laws 1974, chapter 429, the commission or the department may cooperate with similar commissions of other states and any federal agency and may hold joint hearings and make joint investigations with other commissions.

History: 1974 c 429 s 19; 1980 c 614 s 114



Section 216B.20 — SEPARATE RATE HEARING.

The commission may, in its discretion, when complaint is made of more than one rate or charge, order separate hearings thereon, and may consider and determine the several matters complained of separately and at times it may prescribe.

History: 1974 c 429 s 20



Section 216B.21 — SUMMARY INVESTIGATION.

Subdivision 1. Authority. Whenever the commission has reason to believe that any rate or charge may be unreasonable or unjustly discriminatory or that any service is inadequate or cannot be obtained or that an investigation of any matter relating to any public utility should for any reason be made, it may on its own motion summarily investigate the same with or without notice.

Subd. 2. Formal hearing. If, after making the summary investigation, the commission becomes satisfied that sufficient grounds exist to warrant a formal hearing being ordered as to the matters investigated, it shall set a time and place for a hearing.

Subd. 3. Notice. Notice of the time and place for the hearing shall be made as provided in sections 216B.17 and 216B.18.

History: 1974 c 429 s 21



Section 216B.22 — MUNICIPALITY; AMICUS CURIAE AUTHORITY.

Any municipality that regulates and controls the exercise of a public utility franchise by reason of its home rule charter on January 1, 1975, is authorized to assist the Public Utilities Commission as amicus curiae in any proceeding brought before the commission with respect to the rates, fares, prices, regulation, or control of any utility operating therein.

History: 1974 c 429 s 22; 1980 c 614 s 123



Section 216B.23 — LAWFUL RATE; REASONABLE SERVICE.

Subdivision 1. Determination as to rate; order. Whenever upon an investigation made under the provisions of Laws 1974, chapter 429, the commission shall find rates, tolls, charges, schedules or joint rates to be unjust, unreasonable, insufficient, or unjustly discriminatory or preferential or otherwise unreasonable or unlawful, the commission shall determine and by order fix reasonable rates, tolls, charges, schedules, or joint rates to be imposed, observed, and followed in the future in lieu of those found to be unreasonable or unlawful.

Subd. 1a. Authority to issue refund. (a) On determining that a public utility has charged a rate in violation of this chapter, a commission rule, or a commission order, the commission, after conducting a proceeding, may require the public utility to refund to its customers, in a manner approved by the commission, any revenues the commission finds were collected as a result of the unlawful conduct. Any refund authorized by this section is permitted in addition to any remedies authorized by section 216B.16 or any other law governing rates. Exercising authority under this section does not preclude the commission from pursuing penalties under sections 216B.57 to 216B.61 for the same conduct.

(b) This section must not be construed as allowing:

(1) retroactive ratemaking;

(2) refunds based on claims that prior or current approved rates have been unjust, unreasonable, unreasonably preferential, discriminatory, insufficient, inequitable, or inconsistent in application to a class of customers; or

(3) refunds based on claims that approved rates have not encouraged energy conservation or renewable energy use, or have not furthered the goals of section 216B.164, 216B.241, or 216C.05.

(c) A refund under this subdivision does not apply to revenues collected more than six years before the date of the notice of the commission proceeding required under this subdivision.

Subd. 2. Finding as to service; order. Whenever the commission shall find any regulations, measurements, practices, acts, or service to be unjust, unreasonable, insufficient, preferential, unjustly discriminatory, or otherwise unreasonable or unlawful, or shall find that any service which can be reasonably demanded cannot be obtained, the commission shall determine and by order fix reasonable measurements, regulations, acts, practices, or service to be furnished, imposed, observed and followed in the future in lieu of those found to be unreasonable, inadequate, or otherwise unlawful, and shall make any other order respecting the measurement, regulation, act, practice, or service as shall be just and reasonable.

Subd. 3. Copy of order served; notice. A copy of the order shall be served upon the person against whom it runs or the person's attorney, and notice thereof shall be given to the other parties to the proceedings or their attorneys.

History: 1974 c 429 s 23; 1986 c 444; 2009 c 110 s 14



Section 216B.24 — CONSTRUCTION OF MAJOR FACILITY; FILING PLANS.

Subdivision 1. Major utility facility defined. The words "major utility facility" means: (1) electric generating plant and associated facilities designed for, or capable of, operation at a capacity of 50 megawatts or more; (2) an electric transmission line and associated facilities of a design capacity of 125 kilovolts or more; and (3) a gas transmission line and associated facilities designed for, or capable of, transporting gas at pressures in excess of 125 pounds per square inch; provided, however, that the words "major utility facility" shall not include electric or gas distribution lines and gas gathering lines and associated facilities as defined by the commission.

Subd. 2. Construction plan filed; rules. Under rules as the commission may prescribe, every public utility shall file with the commission, within the time and in the form as the commission may designate, plans showing any contemplated construction of major utility facilities.

Subd. 3. Applicability to municipalities. The provisions of this section shall apply to the construction of major utility facilities by a municipally owned gas or electric utility.

History: 1974 c 429 s 24; 1985 c 248 s 70



Section 216B.2401 — ENERGY SAVINGS POLICY GOAL.

The legislature finds that energy savings are an energy resource, and that cost-effective energy savings are preferred over all other energy resources. The legislature further finds that cost-effective energy savings should be procured systematically and aggressively in order to reduce utility costs for businesses and residents, improve the competitiveness and profitability of businesses, create more energy-related jobs, reduce the economic burden of fuel imports, and reduce pollution and emissions that cause climate change. Therefore, it is the energy policy of the state of Minnesota to achieve annual energy savings equal to at least 1.5 percent of annual retail energy sales of electricity and natural gas through cost-effective energy conservation improvement programs and rate design, energy efficiency achieved by energy consumers without direct utility involvement, energy codes and appliance standards, programs designed to transform the market or change consumer behavior, energy savings resulting from efficiency improvements to the utility infrastructure and system, and other efforts to promote energy efficiency and energy conservation.

History: 2007 c 136 art 2 s 4; 2010 c 361 art 5 s 8; 2011 c 97 s 17; 2013 c 85 art 12 s 2



Section 216B.241 — ENERGY CONSERVATION IMPROVEMENT.

Subdivision 1. Definitions. For purposes of this section and section 216B.16, subdivision 6b, the terms defined in this subdivision have the meanings given them.

(a) "Commission" means the Public Utilities Commission.

(b) "Commissioner" means the commissioner of commerce.

(c) "Department" means the Department of Commerce.

(d) "Energy conservation" means demand-side management of energy supplies resulting in a net reduction in energy use. Load management that reduces overall energy use is energy conservation.

(e) "Energy conservation improvement" means a project that results in energy efficiency or energy conservation. Energy conservation improvement may include waste heat that is recovered and converted into electricity, but does not include electric utility infrastructure projects approved by the commission under section 216B.1636. Energy conservation improvement also includes waste heat recovered and used as thermal energy.

(f) "Energy efficiency" means measures or programs, including energy conservation measures or programs, that target consumer behavior, equipment, processes, or devices designed to produce either an absolute decrease in consumption of electric energy or natural gas or a decrease in consumption of electric energy or natural gas on a per unit of production basis without a reduction in the quality or level of service provided to the energy consumer.

(g) "Gross annual retail energy sales" means annual electric sales to all retail customers in a utility's or association's Minnesota service territory or natural gas throughput to all retail customers, including natural gas transportation customers, on a utility's distribution system in Minnesota. For purposes of this section, gross annual retail energy sales exclude:

(1) gas sales to:

(i) a large energy facility;

(ii) a large customer facility whose natural gas utility has been exempted by the commissioner under subdivision 1a, paragraph (b), with respect to natural gas sales made to the large customer facility; and

(iii) a commercial gas customer facility whose natural gas utility has been exempted by the commissioner under subdivision 1a, paragraph (c), with respect to natural gas sales made to the commercial gas customer facility; and

(2) electric sales to a large customer facility whose electric utility has been exempted by the commissioner under subdivision 1a, paragraph (b), with respect to electric sales made to the large customer facility.

(h) "Investments and expenses of a public utility" includes the investments and expenses incurred by a public utility in connection with an energy conservation improvement, including but not limited to:

(1) the differential in interest cost between the market rate and the rate charged on a no-interest or below-market interest loan made by a public utility to a customer for the purchase or installation of an energy conservation improvement;

(2) the difference between the utility's cost of purchase or installation of energy conservation improvements and any price charged by a public utility to a customer for such improvements.

(i) "Large customer facility" means all buildings, structures, equipment, and installations at a single site that collectively (1) impose a peak electrical demand on an electric utility's system of not less than 20,000 kilowatts, measured in the same way as the utility that serves the customer facility measures electrical demand for billing purposes or (2) consume not less than 500 million cubic feet of natural gas annually. In calculating peak electrical demand, a large customer facility may include demand offset by on-site cogeneration facilities and, if engaged in mineral extraction, may aggregate peak energy demand from the large customer facility's mining and processing operations.

(j) "Large energy facility" has the meaning given it in section 216B.2421, subdivision 2, clause (1).

(k) "Load management" means an activity, service, or technology to change the timing or the efficiency of a customer's use of energy that allows a utility or a customer to respond to wholesale market fluctuations or to reduce peak demand for energy or capacity.

(l) "Low-income programs" means energy conservation improvement programs that directly serve the needs of low-income persons, including low-income renters.

(m) "Qualifying utility" means a utility that supplies the energy to a customer that enables the customer to qualify as a large customer facility.

(n) "Waste heat recovered and used as thermal energy" means capturing heat energy that would otherwise be exhausted or dissipated to the environment from machinery, buildings, or industrial processes and productively using such recovered thermal energy where it was captured or distributing it as thermal energy to other locations where it is used to reduce demand-side consumption of natural gas, electric energy, or both.

(o) "Waste heat recovery converted into electricity" means an energy recovery process that converts otherwise lost energy from the heat of exhaust stacks or pipes used for engines or manufacturing or industrial processes, or the reduction of high pressure in water or gas pipelines.

Subd. 1a. Investment, expenditure, and contribution; public utility. (a) For purposes of this subdivision and subdivision 2, "public utility" has the meaning given it in section 216B.02, subdivision 4. Each public utility shall spend and invest for energy conservation improvements under this subdivision and subdivision 2 the following amounts:

(1) for a utility that furnishes gas service, 0.5 percent of its gross operating revenues from service provided in the state;

(2) for a utility that furnishes electric service, 1.5 percent of its gross operating revenues from service provided in the state; and

(3) for a utility that furnishes electric service and that operates a nuclear-powered electric generating plant within the state, two percent of its gross operating revenues from service provided in the state.

For purposes of this paragraph (a), "gross operating revenues" do not include revenues from large customer facilities exempted under paragraph (b), or from commercial gas customers that are exempted under paragraph (c) or (e).

(b) The owner of a large customer facility may petition the commissioner to exempt both electric and gas utilities serving the large customer facility from the investment and expenditure requirements of paragraph (a) with respect to retail revenues attributable to the large customer facility. The filing must include a discussion of the competitive or economic pressures facing the owner of the facility and the efforts taken by the owner to identify, evaluate, and implement energy conservation and efficiency improvements. A filing submitted on or before October 1 of any year must be approved within 90 days and become effective January 1 of the year following the filing, unless the commissioner finds that the owner of the large customer facility has failed to take reasonable measures to identify, evaluate, and implement energy conservation and efficiency improvements. If a facility qualifies as a large customer facility solely due to its peak electrical demand or annual natural gas usage, the exemption may be limited to the qualifying utility if the commissioner finds that the owner of the large customer facility has failed to take reasonable measures to identify, evaluate, and implement energy conservation and efficiency improvements with respect to the nonqualifying utility. Once an exemption is approved, the commissioner may request the owner of a large customer facility to submit, not more often than once every five years, a report demonstrating the large customer facility's ongoing commitment to energy conservation and efficiency improvement after the exemption filing. The commissioner may request such reports for up to ten years after the effective date of the exemption, unless the majority ownership of the large customer facility changes, in which case the commissioner may request additional reports for up to ten years after the change in ownership occurs. The commissioner may, within 180 days of receiving a report submitted under this paragraph, rescind any exemption granted under this paragraph upon a determination that the large customer facility is not continuing to make reasonable efforts to identify, evaluate, and implement energy conservation improvements. A large customer facility that is, under an order from the commissioner, exempt from the investment and expenditure requirements of paragraph (a) as of December 31, 2010, is not required to submit a report to retain its exempt status, except as otherwise provided in this paragraph with respect to ownership changes. No exempt large customer facility may participate in a utility conservation improvement program unless the owner of the facility submits a filing with the commissioner to withdraw its exemption.

(c) A commercial gas customer that is not a large customer facility and that purchases or acquires natural gas from a public utility having fewer than 600,000 natural gas customers in Minnesota may petition the commissioner to exempt gas utilities serving the commercial gas customer from the investment and expenditure requirements of paragraph (a) with respect to retail revenues attributable to the commercial gas customer. The petition must be supported by evidence demonstrating that the commercial gas customer has acquired or can reasonably acquire the capability to bypass use of the utility's gas distribution system by obtaining natural gas directly from a supplier not regulated by the commission. The commissioner shall grant the exemption if the commissioner finds that the petitioner has made the demonstration required by this paragraph.

(d) The commissioner may require investments or spending greater than the amounts required under this subdivision for a public utility whose most recent advance forecast required under section 216B.2422 or 216C.17 projects a peak demand deficit of 100 megawatts or greater within five years under midrange forecast assumptions.

(e) A public utility or owner of a large customer facility may appeal a decision of the commissioner under paragraph (b), (c), or (d) to the commission under subdivision 2. In reviewing a decision of the commissioner under paragraph (b), (c), or (d), the commission shall rescind the decision if it finds that the required investments or spending will:

(1) not result in cost-effective energy conservation improvements; or

(2) otherwise not be in the public interest.

Subd. 1b. Conservation improvement by cooperative association or municipality. (a) This subdivision applies to:

(1) a cooperative electric association that provides retail service to its members;

(2) a municipality that provides electric service to retail customers; and

(3) a municipality with more than 1,000,000,000 cubic feet in annual throughput sales to natural gas to retail customers.

(b) Each cooperative electric association and municipality subject to this subdivision shall spend and invest for energy conservation improvements under this subdivision the following amounts:

(1) for a municipality, 0.5 percent of its gross operating revenues from the sale of gas and 1.5 percent of its gross operating revenues from the sale of electricity, excluding gross operating revenues from electric and gas service provided in the state to large electric customer facilities; and

(2) for a cooperative electric association, 1.5 percent of its gross operating revenues from service provided in the state, excluding gross operating revenues from service provided in the state to large electric customer facilities indirectly through a distribution cooperative electric association.

(c) Each municipality and cooperative electric association subject to this subdivision shall identify and implement energy conservation improvement spending and investments that are appropriate for the municipality or association, except that a municipality or association may not spend or invest for energy conservation improvements that directly benefit a large energy facility or a large electric customer facility for which the commissioner has issued an exemption under subdivision 1a, paragraph (b).

(d) Each municipality and cooperative electric association subject to this subdivision may spend and invest annually up to ten percent of the total amount required to be spent and invested on energy conservation improvements under this subdivision on research and development projects that meet the definition of energy conservation improvement in subdivision 1 and that are funded directly by the municipality or cooperative electric association.

(e) Load-management activities may be used to meet 50 percent of the conservation investment and spending requirements of this subdivision.

(f) A generation and transmission cooperative electric association that provides energy services to cooperative electric associations that provide electric service at retail to consumers may invest in energy conservation improvements on behalf of the associations it serves and may fulfill the conservation, spending, reporting, and energy-savings goals on an aggregate basis. A municipal power agency or other not-for-profit entity that provides energy service to municipal utilities that provide electric service at retail may invest in energy conservation improvements on behalf of the municipal utilities it serves and may fulfill the conservation, spending, reporting, and energy-savings goals on an aggregate basis, under an agreement between the municipal power agency or not-for-profit entity and each municipal utility for funding the investments.

(g) Each municipality or cooperative shall file energy conservation improvement plans by June 1 on a schedule determined by order of the commissioner, but at least every three years. Plans received by June 1 must be approved or approved as modified by the commissioner by December 1 of the same year. The municipality or cooperative shall provide an evaluation to the commissioner detailing its energy conservation improvement spending and investments for the previous period. The evaluation must briefly describe each conservation program and must specify the energy savings or increased efficiency in the use of energy within the service territory of the utility or association that is the result of the spending and investments. The evaluation must analyze the cost-effectiveness of the utility's or association's conservation programs, using a list of baseline energy and capacity savings assumptions developed in consultation with the department. The commissioner shall review each evaluation and make recommendations, where appropriate, to the municipality or association to increase the effectiveness of conservation improvement activities.

(h) MS 2010 [Expired, 1Sp2003 c 11 art 3 s 4; 2007 c 136 art 2 s 5]

(i) The commissioner shall consider and may require a utility, association, or other entity providing energy efficiency and conservation services under this section to undertake a program suggested by an outside source, including a political subdivision, nonprofit corporation, or community organization.

Subd. 1c. Energy-saving goals. (a) The commissioner shall establish energy-saving goals for energy conservation improvement expenditures and shall evaluate an energy conservation improvement program on how well it meets the goals set.

(b) Each individual utility and association shall have an annual energy-savings goal equivalent to 1.5 percent of gross annual retail energy sales unless modified by the commissioner under paragraph (d). The savings goals must be calculated based on the most recent three-year weather-normalized average. A utility or association may elect to carry forward energy savings in excess of 1.5 percent for a year to the succeeding three calendar years, except that savings from electric utility infrastructure projects allowed under paragraph (d) may be carried forward for five years. A particular energy savings can be used only for one year's goal.

(c) The commissioner must adopt a filing schedule that is designed to have all utilities and associations operating under an energy-savings plan by calendar year 2010.

(d) In its energy conservation improvement plan filing, a utility or association may request the commissioner to adjust its annual energy-savings percentage goal based on its historical conservation investment experience, customer class makeup, load growth, a conservation potential study, or other factors the commissioner determines warrants an adjustment. The commissioner may not approve a plan of a public utility that provides for an annual energy-savings goal of less than one percent of gross annual retail energy sales from energy conservation improvements.

A utility or association may include in its energy conservation plan energy savings from electric utility infrastructure projects approved by the commission under section 216B.1636 or waste heat recovery converted into electricity projects that may count as energy savings in addition to a minimum energy-savings goal of at least one percent for energy conservation improvements. Energy savings from electric utility infrastructure projects, as defined in section 216B.1636, may be included in the energy conservation plan of a municipal utility or cooperative electric association. Electric utility infrastructure projects must result in increased energy efficiency greater than that which would have occurred through normal maintenance activity.

(e) An energy-savings goal is not satisfied by attaining the revenue expenditure requirements of subdivisions 1a and 1b, but can only be satisfied by meeting the energy-savings goal established in this subdivision.

(f) An association or utility is not required to make energy conservation investments to attain the energy-savings goals of this subdivision that are not cost-effective even if the investment is necessary to attain the energy-savings goals. For the purpose of this paragraph, in determining cost-effectiveness, the commissioner shall consider the costs and benefits to ratepayers, the utility, participants, and society. In addition, the commissioner shall consider the rate at which an association or municipal utility is increasing its energy savings and its expenditures on energy conservation.

(g) On an annual basis, the commissioner shall produce and make publicly available a report on the annual energy savings and estimated carbon dioxide reductions achieved by the energy conservation improvement programs for the two most recent years for which data is available. The commissioner shall report on program performance both in the aggregate and for each entity filing an energy conservation improvement plan for approval or review by the commissioner.

(h) By January 15, 2010, the commissioner shall report to the legislature whether the spending requirements under subdivisions 1a and 1b are necessary to achieve the energy-savings goals established in this subdivision.

Subd. 1d. Technical assistance. (a) The commissioner shall evaluate energy conservation improvement programs on the basis of cost-effectiveness and the reliability of the technologies employed. The commissioner shall, by order, establish, maintain, and update energy-savings assumptions that must be used when filing energy conservation improvement programs. The commissioner shall establish an inventory of the most effective energy conservation programs, techniques, and technologies, and encourage all Minnesota utilities to implement them, where appropriate, in their service territories. The commissioner shall describe these programs in sufficient detail to provide a utility reasonable guidance concerning implementation. The commissioner shall prioritize the opportunities in order of potential energy savings and in order of cost-effectiveness. The commissioner may contract with a third party to carry out any of the commissioner's duties under this subdivision, and to obtain technical assistance to evaluate the effectiveness of any conservation improvement program. The commissioner may assess up to $850,000 annually for the purposes of this subdivision. The assessments must be deposited in the state treasury and credited to the energy and conservation account created under subdivision 2a. An assessment made under this subdivision is not subject to the cap on assessments provided by section 216B.62, or any other law.

(b) Of the assessment authorized under paragraph (a), the commissioner may expend up to $400,000 annually for the purpose of developing, operating, maintaining, and providing technical support for a uniform electronic data reporting and tracking system available to all utilities subject to this section, in order to enable accurate measurement of the cost and energy savings of the energy conservation improvements required by this section. This paragraph expires June 30, 2017, and may be used for no more than three annual assessments occurring prior to that date.

Subd. 1e. Applied research and development grants. (a) The commissioner may, by order, approve and make grants for applied research and development projects of general applicability that identify new technologies or strategies to maximize energy savings, improve the effectiveness of energy conservation programs, or document the carbon dioxide reductions from energy conservation programs. When approving projects, the commissioner shall consider proposals and comments from utilities and other interested parties. The commissioner may assess up to $3,600,000 annually for the purposes of this subdivision. The assessments must be deposited in the state treasury and credited to the energy and conservation account created under subdivision 2a. An assessment made under this subdivision is not subject to the cap on assessments provided by section 216B.62, or any other law.

(b) The commissioner, as part of the assessment authorized under paragraph (a), shall annually assess and grant up to $500,000 for the purpose of subdivision 9.

(c) The commissioner, as part of the assessment authorized under paragraph (a), each state fiscal year shall assess $500,000 for a grant to the partnership created by section 216C.385, subdivision 2. The grant must be used to exercise the powers and perform the duties specified in section 216C.385, subdivision 3.

(d) By February 15 annually, the commissioner shall report to the chairs and ranking minority members of the committees of the legislature with primary jurisdiction over energy policy and energy finance on the assessments made under this subdivision for the previous calendar year and the use of the assessment. The report must clearly describe the activities supported by the assessment and the parties that engaged in those activities.

Subd. 1f. Facilities energy efficiency. (a) The commissioner of administration and the commissioner of commerce shall maintain and, as needed, revise the sustainable building design guidelines developed under section 16B.325.

(b) The commissioner of administration and the commissioner of commerce shall maintain and update the benchmarking tool developed under Laws 2001, chapter 212, article 1, section 3, so that all public buildings can use the benchmarking tool to maintain energy use information for the purposes of establishing energy efficiency benchmarks, tracking building performance, and measuring the results of energy efficiency and conservation improvements.

(c) The commissioner shall require that utilities include in their conservation improvement plans programs that facilitate professional engineering verification to qualify a building as Energy Star-labeled, Leadership in Energy and Environmental Design (LEED) certified, or Green Globes-certified. The state goal is to achieve certification of 1,000 commercial buildings as Energy Star-labeled, and 100 commercial buildings as LEED-certified or Green Globes-certified by December 31, 2010.

(d) The commissioner may assess up to $500,000 annually for the purposes of this subdivision. The assessments must be deposited in the state treasury and credited to the energy and conservation account created under subdivision 2a. An assessment made under this subdivision is not subject to the cap on assessments provided by section 216B.62, or any other law.

Subd. 1g. Manner of filing and service. (a) A public utility, generation and transmission cooperative electric association, municipal power agency, cooperative electric association, and municipal utility shall submit filings to the department via the department's electronic filing system. The commissioner may approve an exemption from this requirement in the event an affected utility or association is unable to submit filings via the department's electronic filing system. All other interested parties shall submit filings to the department via the department's electronic filing system whenever practicable but may also file by personal delivery or by mail.

(b) Submission of a document to the department's electronic filing system constitutes service on the department. Where department rule requires service of a notice, order, or other document by the department, utility, association, or interested party upon persons on a service list maintained by the department, service may be made by personal delivery, mail, or electronic service, except that electronic service may only be made upon persons on the service list who have previously agreed in writing to accept electronic service at an electronic address provided to the department for electronic service purposes.

Subd. 2. Programs. (a) The commissioner may require public utilities to make investments and expenditures in energy conservation improvements, explicitly setting forth the interest rates, prices, and terms under which the improvements must be offered to the customers. The required programs must cover no more than a three-year period. Public utilities shall file conservation improvement plans by June 1, on a schedule determined by order of the commissioner, but at least every three years. Plans received by a public utility by June 1 must be approved or approved as modified by the commissioner by December 1 of that same year. The commissioner shall evaluate the program on the basis of cost-effectiveness and the reliability of technologies employed. The commissioner's order must provide to the extent practicable for a free choice, by consumers participating in the program, of the device, method, material, or project constituting the energy conservation improvement and for a free choice of the seller, installer, or contractor of the energy conservation improvement, provided that the device, method, material, or project seller, installer, or contractor is duly licensed, certified, approved, or qualified, including under the residential conservation services program, where applicable.

(b) The commissioner may require a utility to make an energy conservation improvement investment or expenditure whenever the commissioner finds that the improvement will result in energy savings at a total cost to the utility less than the cost to the utility to produce or purchase an equivalent amount of new supply of energy. The commissioner shall nevertheless ensure that every public utility operate one or more programs under periodic review by the department.

(c) Each public utility subject to subdivision 1a may spend and invest annually up to ten percent of the total amount required to be spent and invested on energy conservation improvements under this section by the utility on research and development projects that meet the definition of energy conservation improvement in subdivision 1 and that are funded directly by the public utility.

(d) A public utility may not spend for or invest in energy conservation improvements that directly benefit a large energy facility or a large electric customer facility for which the commissioner has issued an exemption pursuant to subdivision 1a, paragraph (b). The commissioner shall consider and may require a utility to undertake a program suggested by an outside source, including a political subdivision, a nonprofit corporation, or community organization.

(e) A utility, a political subdivision, or a nonprofit or community organization that has suggested a program, the attorney general acting on behalf of consumers and small business interests, or a utility customer that has suggested a program and is not represented by the attorney general under section 8.33 may petition the commission to modify or revoke a department decision under this section, and the commission may do so if it determines that the program is not cost-effective, does not adequately address the residential conservation improvement needs of low-income persons, has a long-range negative effect on one or more classes of customers, or is otherwise not in the public interest. The commission shall reject a petition that, on its face, fails to make a reasonable argument that a program is not in the public interest.

(f) The commissioner may order a public utility to include, with the filing of the utility's annual status report, the results of an independent audit of the utility's conservation improvement programs and expenditures performed by the department or an auditor with experience in the provision of energy conservation and energy efficiency services approved by the commissioner and chosen by the utility. The audit must specify the energy savings or increased efficiency in the use of energy within the service territory of the utility that is the result of the spending and investments. The audit must evaluate the cost-effectiveness of the utility's conservation programs.

(g) A gas utility may not spend for or invest in energy conservation improvements that directly benefit a large customer facility or commercial gas customer facility for which the commissioner has issued an exemption pursuant to subdivision 1a, paragraph (b), (c), or (e). The commissioner shall consider and may require a utility to undertake a program suggested by an outside source, including a political subdivision, a nonprofit corporation, or a community organization.

Subd. 2a. Energy and conservation account. The energy and conservation account is established in the special revenue fund in the state treasury. The commissioner must deposit money assessed or contributed under subdivisions 1d, 1e, 1f, and 7 in the state treasury and credit it to the energy and conservation account in the special revenue fund. Money in the account is appropriated to the commissioner for the purposes of subdivisions 1d, 1e, 1f, and 7. Interest on money in the account accrues to the account.

Subd. 2b. Recovery of expenses. The commission shall allow a utility to recover expenses resulting from a conservation improvement program required by the department and contributions and assessments to the energy and conservation account, unless the recovery would be inconsistent with a financial incentive proposal approved by the commission. The commission shall allow a cooperative electric association subject to rate regulation under section 216B.026, to recover expenses resulting from energy conservation improvement programs, load management programs, and assessments and contributions to the energy and conservation account unless the recovery would be inconsistent with a financial incentive proposal approved by the commission. In addition, a utility may file annually, or the Public Utilities Commission may require the utility to file, and the commission may approve, rate schedules containing provisions for the automatic adjustment of charges for utility service in direct relation to changes in the expenses of the utility for real and personal property taxes, fees, and permits, the amounts of which the utility cannot control. A public utility is eligible to file for adjustment for real and personal property taxes, fees, and permits under this subdivision only if, in the year previous to the year in which it files for adjustment, it has spent or invested at least 1.75 percent of its gross revenues from provision of electric service, excluding gross operating revenues from electric service provided in the state to large electric customer facilities for which the commissioner has issued an exemption under subdivision 1a, paragraph (b), and 0.6 percent of its gross revenues from provision of gas service, excluding gross operating revenues from gas services provided in the state to large electric customer facilities for which the commissioner has issued an exemption under subdivision 1a, paragraph (b), for that year for energy conservation improvements under this section.

Subd. 2c. Performance incentives. By December 31, 2008, the commission shall review any incentive plan for energy conservation improvement it has approved under section 216B.16, subdivision 6c, and adjust the utility performance incentives to recognize making progress toward and meeting the energy-savings goals established in subdivision 1c.

Subd. 3. Ownership of energy conservation improvement. An energy conservation improvement made to or installed in a building in accordance with this section, except systems owned by the utility and designed to turn off, limit, or vary the delivery of energy, are the exclusive property of the owner of the building except to the extent that the improvement is subjected to a security interest in favor of the utility in case of a loan to the building owner. The utility has no liability for loss, damage or injury caused directly or indirectly by an energy conservation improvement except for negligence by the utility in purchase, installation, or modification of the product.

Subd. 4. Federal law prohibitions. If investments by public utilities in energy conservation improvements are in any manner prohibited or restricted by federal law and there is a provision under which the prohibition or restriction may be waived, then the commission, the governor, or any other necessary state agency or officer shall take all necessary and appropriate steps to secure a waiver with respect to those public utility investments in energy conservation improvements included in this section.

Subd. 5. Efficient lighting program. (a) Each public utility, cooperative electric association, and municipal utility that provides electric service to retail customers shall include as part of its conservation improvement activities a program to strongly encourage the use of fluorescent and high-intensity discharge lamps. The program must include at least a public information campaign to encourage use of the lamps and proper management of spent lamps by all customer classifications.

(b) A public utility that provides electric service at retail to 200,000 or more customers shall establish, either directly or through contracts with other persons, including lamp manufacturers, distributors, wholesalers, and retailers and local government units, a system to collect for delivery to a reclamation or recycling facility spent fluorescent and high-intensity discharge lamps from households and from small businesses as defined in section 645.445 that generate an average of fewer than ten spent lamps per year.

(c) A collection system must include establishing reasonably convenient locations for collecting spent lamps from households and financial incentives sufficient to encourage spent lamp generators to take the lamps to the collection locations. Financial incentives may include coupons for purchase of new fluorescent or high-intensity discharge lamps, a cash back system, or any other financial incentive or group of incentives designed to collect the maximum number of spent lamps from households and small businesses that is reasonably feasible.

(d) A public utility that provides electric service at retail to fewer than 200,000 customers, a cooperative electric association, or a municipal utility that provides electric service at retail to customers may establish a collection system under paragraphs (b) and (c) as part of conservation improvement activities required under this section.

(e) The commissioner of the Pollution Control Agency may not, unless clearly required by federal law, require a public utility, cooperative electric association, or municipality that establishes a household fluorescent and high-intensity discharge lamp collection system under this section to manage the lamps as hazardous waste as long as the lamps are managed to avoid breakage and are delivered to a recycling or reclamation facility that removes mercury and other toxic materials contained in the lamps prior to placement of the lamps in solid waste.

(f) If a public utility, cooperative electric association, or municipal utility contracts with a local government unit to provide a collection system under this subdivision, the contract must provide for payment to the local government unit of all the unit's incremental costs of collecting and managing spent lamps.

(g) All the costs incurred by a public utility, cooperative electric association, or municipal utility for promotion and collection of fluorescent and high-intensity discharge lamps under this subdivision are conservation improvement spending under this section.

Subd. 5a. Qualifying solar energy project. (a) A utility or association may include in its conservation plan programs for the installation of qualifying solar energy projects as defined by section 216B.2411 to the extent of the spending allowed for generation projects by section 216B.2411. The cost-effectiveness of a qualifying solar energy project may be determined by a different standard than for other energy conservation improvements under this section if the commissioner determines it is in the public interest to do so to encourage solar energy projects. Energy savings from qualifying solar energy projects may not be counted toward the minimum energy-savings goal of at least one percent for energy conservation improvements required under subdivision 1c, but may, if the conservation plan is approved:

(1) be counted toward energy savings above that minimum percentage; and

(2) be eligible for a performance incentive under section 216B.16, subdivision 6c, or 216B.241, subdivision 2c, that is distinct from the incentive for energy conservation and is based on the competitiveness and cost-effectiveness of solar projects in relation to other potential solar projects available to the utility.

(b) Qualifying solar energy projects may not be considered when establishing demand-side management targets under section 216B.2422, 216B.243, or any other section of this chapter.

Subd. 5b. Biomethane purchases. (a) A natural gas utility may include in its conservation plan purchases of biomethane, and may use up to five percent of the total amount to be spent on energy conservation improvements under this section for that purpose. The cost-effectiveness of biomethane purchases may be determined by a different standard than for other energy conservation improvements under this section if the commissioner determines that doing so is in the public interest in order to encourage biomethane purchases. Energy savings from purchasing biomethane may not be counted toward the minimum energy-savings goal of at least one percent for energy conservation improvements required under subdivision 1c, but may, if the conservation plan is approved:

(1) be counted toward energy savings above that minimum percentage; and

(2) be considered when establishing performance incentives under subdivision 2c.

(b) For the purposes of this subdivision, "biomethane" means biogas produced through anaerobic digestion of biomass, gasification of biomass, or other effective conversion processes, that is cleaned and purified into biomethane that meets natural gas utility quality specifications for use in a natural gas utility distribution system.

Subd. 5c. Large solar electric generating plant. (a) For the purpose of this subdivision:

(1) "project" means a solar electric generation project consisting of arrays of solar photovoltaic cells with a capacity of up to two megawatts located on the site of a closed landfill in Olmsted County owned by the Minnesota Pollution Control Agency; and

(2) "cooperative electric association" means a generation and transmission cooperative electric association that has a member distribution cooperative association to which it provides wholesale electric service in whose service territory a project is located.

(b) A cooperative electric association may elect to count all of its purchases of electric energy from a project toward only one of the following:

(1) its energy-savings goal under subdivision 1c; or

(2) its energy objective or standard under section 216B.1691.

(c) A cooperative electric association may include in its conservation plan purchases of electric energy from a project. The cost-effectiveness of project purchases may be determined by a different standard than for other energy conservation improvements under this section if the commissioner determines that doing so is in the public interest in order to encourage solar energy. The kilowatt hours of solar energy purchased by a cooperative electric association from a project may count for up to 33 percent of its one percent savings goal under subdivision 1c or up to 22 percent of its 1.5 percent savings goal under that subdivision. Expenditures made by a cooperative association for the purchase of energy from a project may not be used to meet the revenue expenditure requirements of subdivisions 1a and 1b.

Subd. 5d. On-bill repayment programs. (a) For the purposes of this subdivision:

(1) "utility" means a public utility, municipal utility, or cooperative electric association that provides electric or natural gas service to retail customers; and

(2) "on-bill repayment program" means a program in which a utility collects on a customer's bill repayment of a loan to the customer by an eligible lender to finance the customer's investment in eligible energy conservation or renewable energy projects, and remits loan repayments to the lender.

(b) A utility may include as part of its conservation improvement plan an on-bill repayment program to enable a customer to finance eligible projects with installment loans originated by an eligible lender. An eligible project is one that is either an energy conservation improvement, or a project installed on the customer's site that uses an eligible renewable energy source as that term is defined in section 216B.2411, subdivision 2, paragraph (b), but does not include mixed municipal solid waste or refuse-derived fuel from mixed municipal solid waste. An eligible renewable energy source also includes solar thermal technology that collects the sun's radiant energy and uses that energy to heat or cool air or water, and meets the requirements of section 216C.25. To be an eligible lender, a lender must:

(1) have a federal or state charter and be eligible for federal deposit insurance;

(2) be a government entity, including an entity established under chapter 469, that has authority to provide financial assistance for energy efficiency and renewable energy projects;

(3) be a joint venture by utilities established under section 452.25; or

(4) be licensed, certified, or otherwise have its lending activities overseen by a state or federal government agency.

The commissioner must allow a utility broad discretion in designing and implementing an on-bill repayment program, provided that the program complies with this subdivision.

(c) A utility may establish an on-bill repayment program for all customer classes or for a specific customer class.

(d) A public utility that implements an on-bill repayment program under this subdivision must enter into a contract with one or more eligible lenders that complies with the requirements of this subdivision and contains provisions addressing capital commitments, loan origination, transfer of loans to the public utility for on-bill repayment, and acceptance of loans returned due to delinquency or default.

(e) A public utility's contract with a lender must require the lender to comply with all applicable federal and state laws, rules, and regulations related to lending practices and consumer protection; to conform to reasonable and prudent lending standards; and to provide businesses that sell, maintain, and install eligible projects the ability to participate in an on-bill repayment program under this subdivision on a nondiscriminatory basis.

(f) A public utility's contract with a lender may provide:

(1) for the public utility to purchase loans from the lender with a condition that the lender must purchase back loans in delinquency or default; or

(2) for the lender to retain ownership of loans with the public utility servicing the loans through on-bill repayment as long as payments are current.

The risk of default must remain with the lender. The lender shall not have recourse against the public utility except in the event of negligence or breach of contract by the utility.

(g) If a public utility customer makes a partial payment on a utility bill that includes a loan installment, the partial payment must be credited first to the amount owed for utility service, including taxes and fees. A public utility may not suspend or terminate a customer's utility service for delinquency or default on a loan that is being serviced through the public utility's on-bill repayment program.

(h) An outstanding balance on a loan being repaid under this subdivision is a financial obligation only of the customer who is signatory to the loan, and not to any subsequent customer occupying the property associated with the loan. If the public utility purchases loans from the lender as authorized under paragraph (f), clause (1), the public utility must return to the lender a loan not repaid when a customer borrower no longer occupies the property.

(i) Costs incurred by a public utility under this subdivision are recoverable as provided in section 216B.16, subdivision 6b, paragraph (c), including reasonable incremental costs for billing system modifications necessary to implement and operate an on-bill repayment program and for ongoing costs to operate the program. Costs in a plan approved by the commissioner may be counted toward a utility's conservation spending requirements under subdivisions 1a and 1b. Energy savings from energy conservation improvements resulting from this section may be counted toward satisfying a utility's energy-savings goals under subdivision 1c.

(j) This subdivision does not require a utility to terminate or modify an existing financing program and does not prohibit a utility from establishing an on-bill financing program in which the utility provides the financing capital.

(k) A municipal utility or cooperative electric association that implements an on-bill repayment program shall design the program to address the issues identified in paragraphs (d) through (h) as determined by the governing board of the utility or association.

Subd. 6. MS 2008 [Expired]

Subd. 7. Low-income programs. (a) The commissioner shall ensure that each utility and association provides low-income programs. When approving spending and energy-savings goals for low-income programs, the commissioner shall consider historic spending and participation levels, energy savings for low-income programs, and the number of low-income persons residing in the utility's service territory. A municipal utility that furnishes gas service must spend at least 0.2 percent, and a public utility furnishing gas service must spend at least 0.4 percent, of its most recent three-year average gross operating revenue from residential customers in the state on low-income programs. A utility or association that furnishes electric service must spend at least 0.1 percent of its gross operating revenue from residential customers in the state on low-income programs. For a generation and transmission cooperative association, this requirement shall apply to each association's members' aggregate gross operating revenue from sale of electricity to residential customers in the state. Beginning in 2010, a utility or association that furnishes electric service must spend 0.2 percent of its gross operating revenue from residential customers in the state on low-income programs.

(b) To meet the requirements of paragraph (a), a utility or association may contribute money to the energy and conservation account. An energy conservation improvement plan must state the amount, if any, of low-income energy conservation improvement funds the utility or association will contribute to the energy and conservation account. Contributions must be remitted to the commissioner by February 1 of each year.

(c) The commissioner shall establish low-income programs to utilize money contributed to the energy and conservation account under paragraph (b). In establishing low-income programs, the commissioner shall consult political subdivisions, utilities, and nonprofit and community organizations, especially organizations engaged in providing energy and weatherization assistance to low-income persons. Money contributed to the energy and conservation account under paragraph (b) must provide programs for low-income persons, including low-income renters, in the service territory of the utility or association providing the money. The commissioner shall record and report expenditures and energy savings achieved as a result of low-income programs funded through the energy and conservation account in the report required under subdivision 1c, paragraph (g). The commissioner may contract with a political subdivision, nonprofit or community organization, public utility, municipality, or cooperative electric association to implement low-income programs funded through the energy and conservation account.

(d) A utility or association may petition the commissioner to modify its required spending under paragraph (a) if the utility or association and the commissioner have been unable to expend the amount required under paragraph (a) for three consecutive years.

(e) The costs and benefits associated with any approved low-income gas or electric conservation improvement program that is not cost-effective when considering the costs and benefits to the utility may, at the discretion of the utility, be excluded from the calculation of net economic benefits for purposes of calculating the financial incentive to the utility. The energy and demand savings may, at the discretion of the utility, be applied toward the calculation of overall portfolio energy and demand savings for purposes of determining progress toward annual goals and in the financial incentive mechanism.

Subd. 8. Assessment. The commission or department may assess utilities subject to this section in proportion to their respective gross operating revenue from sales of gas or electric service within the state during the last calendar year to carry out the purposes of subdivisions 1d, 1e, and 1f. Those assessments are not subject to the cap on assessments provided by section 216B.62, or any other law.

Subd. 9. Building performance standards; Sustainable Building 2030. (a) The purpose of this subdivision is to establish cost-effective energy-efficiency performance standards for new and substantially reconstructed commercial, industrial, and institutional buildings that can significantly reduce carbon dioxide emissions by lowering energy use in new and substantially reconstructed buildings. For the purposes of this subdivision, the establishment of these standards may be referred to as Sustainable Building 2030.

(b) The commissioner shall contract with the Center for Sustainable Building Research at the University of Minnesota to coordinate development and implementation of energy-efficiency performance standards, strategic planning, research, data analysis, technology transfer, training, and other activities related to the purpose of Sustainable Building 2030. The commissioner and the Center for Sustainable Building Research shall, in consultation with utilities, builders, developers, building operators, and experts in building design and technology, develop a Sustainable Building 2030 implementation plan that must address, at a minimum, the following issues:

(1) training architects to incorporate the performance standards in building design;

(2) incorporating the performance standards in utility conservation improvement programs; and

(3) developing procedures for ongoing monitoring of energy use in buildings that have adopted the performance standards.

The plan must be submitted to the chairs and ranking minority members of the senate and house of representatives committees with primary jurisdiction over energy policy by July 1, 2009.

(c) Sustainable Building 2030 energy-efficiency performance standards must be firm, quantitative measures of total building energy use and associated carbon dioxide emissions per square foot for different building types and uses, that allow for accurate determinations of a building's conformance with a performance standard. Performance standards must address energy use by electric vehicle charging infrastructure in or adjacent to buildings as that infrastructure begins to be made widely available. The energy-efficiency performance standards must be updated every three or five years to incorporate all cost-effective measures. The performance standards must reflect the reductions in carbon dioxide emissions per square foot resulting from actions taken by utilities to comply with the renewable energy standards in section 216B.1691. The performance standards should be designed to achieve reductions equivalent to the following reduction schedule, measured against energy consumption by an average building in each applicable building sector in 2003: (1) 60 percent in 2010; (2) 70 percent in 2015; (3) 80 percent in 2020; and (4) 90 percent in 2025. A performance standard must not be established or increased absent a conclusive engineering analysis that it is cost-effective based upon established practices used in evaluating utility conservation improvement programs.

(d) The annual amount of the contract with the Center for Sustainable Building Research is up to $500,000. The Center for Sustainable Building Research shall expend no more than $150,000 of this amount each year on administration, coordination, and oversight activities related to Sustainable Building 2030. The balance of contract funds must be spent on substantive programmatic activities allowed under this subdivision that may be conducted by the Center for Sustainable Building Research and others, and for subcontracts with not-for-profit energy organizations, architecture and engineering firms, and other qualified entities to undertake technical projects and activities in support of Sustainable Building 2030. The primary work to be accomplished each year by qualified technical experts under subcontracts is the development and thorough justification of recommendations for specific energy-efficiency performance standards. Additional work may include:

(1) research, development, and demonstration of new energy-efficiency technologies and techniques suitable for commercial, industrial, and institutional buildings;

(2) analysis and evaluation of practices in building design, construction, commissioning and operations, and analysis and evaluation of energy use in the commercial, industrial, and institutional sectors;

(3) analysis and evaluation of the effectiveness and cost-effectiveness of Sustainable Building 2030 performance standards, conservation improvement programs, and building energy codes;

(4) development and delivery of training programs for architects, engineers, commissioning agents, technicians, contractors, equipment suppliers, developers, and others in the building industries; and

(5) analysis and evaluation of the effect of building operations on energy use.

(e) The commissioner shall require utilities to develop and implement conservation improvement programs that are expressly designed to achieve energy efficiency goals consistent with the Sustainable Building 2030 performance standards. These programs must include offerings of design assistance and modeling, financial incentives, and the verification of the proper installation of energy-efficient design components in new and substantially reconstructed buildings. A utility's design assistance program must consider the strategic planting of trees and shrubs around buildings as an energy conservation strategy for the designed project. A utility making an expenditure under its conservation improvement program that results in a building meeting the Sustainable Building 2030 performance standards may claim the energy savings toward its energy-savings goal established in subdivision 1c.

(f) The commissioner shall report to the legislature every three years, beginning January 15, 2010, on the cost-effectiveness and progress of implementing the Sustainable Building 2030 performance standards and shall make recommendations on the need to continue the program as described in this section.

Subd. 10. Waste heat recovery; thermal energy distribution. Demand-side natural gas or electric energy displaced by use of waste heat recovered and used as thermal energy, including the recovered thermal energy from a cogeneration or combined heat and power facility, is eligible to be counted towards a utility's natural gas or electric energy savings goals, subject to department approval.

History: 1980 c 579 s 18; 1980 c 614 s 123; 1981 c 356 s 182,248; 1982 c 561 s 4; 1983 c 179 s 6-8; 1989 c 338 s 2,3; 1991 c 235 art 1 s 2; 1992 c 478 s 2,3; 1993 c 249 s 31; 1994 c 483 s 1; 1994 c 641 art 3 s 1; art 4 s 4; 1994 c 644 s 3; 1998 c 273 s 11; 1998 c 350 s 1; 1999 c 140 s 2-7; 2001 c 212 art 8 s 4-7,12; 1Sp2001 c 4 art 6 s 44-46,77; 2003 c 130 s 12; 1Sp2003 c 11 art 2 s 5; art 3 s 4; 2004 c 216 s 3; 2005 c 97 art 7 s 1,2; 2007 c 10 s 5; 2007 c 57 art 2 s 21; 2007 c 136 art 2 s 5; 2008 c 278 s 2,3; 2008 c 296 art 1 s 9; 2009 c 86 art 1 s 31; 2009 c 110 s 15-18; 2009 c 134 s 5; 2010 c 372 s 1; 2011 c 97 s 18-21; 2013 c 85 art 13 s 2-4; 2013 c 132 s 2; 2014 c 254 s 11; 2014 c 312 art 3 s 10; 2016 c 189 art 6 s 7



Section 216B.2411 — DISTRIBUTED ENERGY RESOURCES.

Subdivision 1. Generation projects. (a) Any municipality or rural electric association providing electric service and subject to section 216B.241 may, and each public utility may, use five percent of the total amount to be spent on energy conservation improvements under section 216B.241, on:

(1) projects in Minnesota to construct an electric generating facility that utilizes eligible renewable energy sources as defined in subdivision 2, such as methane or other combustible gases derived from the processing of plant or animal wastes, biomass fuels such as short-rotation woody or fibrous agricultural crops, or other renewable fuel, as its primary fuel source;

(2) projects in Minnesota to install a distributed generation facility of ten megawatts or less of interconnected capacity that is fueled by natural gas, renewable fuels, or another similarly clean fuel; or

(3) projects in Minnesota to install a qualifying solar energy project as defined in subdivision 2.

(b) A municipality, rural electric association, or public utility that offers a program to customers to promote installing qualifying solar energy projects may request authority from the commissioner to exceed the five percent limit in paragraph (a), but not to exceed ten percent, to meet customer demand for installation of qualifying solar energy projects. In considering this request, the commissioner shall consider customer interest in qualifying solar energy and the impact on other customers. A municipality, rural electric association, or public utility may not participate in a qualifying solar energy project on a property unless it is provided evidence that all reasonable cost-effective conservation investments have previously been made to the property.

(c) For a municipality, rural electric association, or public utility, projects under this section must be considered energy conservation improvements as defined in section 216B.241.

Subd. 2. Definitions. (a) For the purposes of this section, the terms defined in this subdivision and section 216B.241, subdivision 1, have the meanings given them.

(b) "Eligible renewable energy sources" means fuels and technologies to generate electricity through the use of any of the resources listed in section 216B.1691, subdivision 1, paragraph (a), except that the incineration of wastewater sludge is not an eligible renewable energy source, "biomass" has the meaning provided under paragraph (c), and "solar" must be from a qualified solar energy project as defined in paragraph (d).

(c) "Biomass" includes:

(1) methane or other combustible gases derived from the processing of plant or animal material;

(2) alternative fuels derived from soybean and other agricultural plant oils or animal fats;

(3) combustion of barley hulls, corn, soy-based products, or other agricultural products;

(4) wood residue from the wood products industry in Minnesota or other wood products such as short-rotation woody or fibrous agricultural crops;

(5) landfill gas;

(6) the predominantly organic components of wastewater effluent, sludge, or related by-products from publicly owned treatment works; and

(7) mixed municipal solid waste, and refuse-derived fuel from mixed municipal solid waste.

(d) "Qualifying solar energy project" means a qualifying solar thermal project or qualifying solar electric project.

(e) "Qualifying solar thermal project" means a flat plate or evacuated tube that meets the requirements of section 216C.25 with a fixed orientation that collects the sun's radiant energy and transfers it to a storage medium for distribution as energy to heat or cool air or water, but does not include equipment used to heat water at a residential property (1) for domestic use if less than one-half of the energy used for that purpose is derived from the sun or (2) for use in a hot tub or swimming pool.

(f) "Qualifying solar electric project" means:

(1) solar electric equipment that: (i) meets the requirements of section 216C.25; (ii) has a peak generating capacity of 100 kilowatts or less; and (iii) is used to generate electricity for use in a residential, commercial, or publicly owned property or facility; and

(2) if applicable, equipment that is used to store the electricity generated by a qualified solar electric project under clause (1) and that is located proximate to the property or facility using the electricity.

(g) "Residential property" means the principal residence of a homeowner at the time the solar equipment is placed in service.

Subd. 3. Other provisions. (a) Electricity generated by a facility constructed with funds provided under this section and using an eligible renewable energy source may be counted toward the renewable energy objectives in section 216B.1691, subject to the provisions of that section, except as provided in paragraph (c).

(b) Two or more entities may pool resources under this section to provide assistance jointly to proposed eligible renewable energy projects. The entities shall negotiate and agree among themselves for allocation of benefits associated with a project, such as the ability to count energy generated by a project toward a utility's renewable energy objectives under section 216B.1691, except as provided in paragraph (c). The entities shall provide a summary of the allocation of benefits to the commissioner. A utility may spend funds under this section for projects in Minnesota that are outside the service territory of the utility.

(c) Electricity generated by a solar photovoltaic device constructed with funds provided under this section may be counted toward a public utility's solar energy standard under section 216B.1691, subdivision 2f.

History: 2001 c 212 art 8 s 13,14; 2002 c 398 s 11; 1Sp2003 c 11 art 2 s 6; 2007 c 136 art 2 s 8; 2008 c 258 s 2; 2008 c 296 art 1 s 10,11; 2009 c 110 s 19,20; 2013 c 85 art 10 s 4



Section 216B.2412 — DECOUPLING OF ENERGY SALES FROM REVENUES.

Subdivision 1. Definition and purpose. For the purpose of this section, "decoupling" means a regulatory tool designed to separate a utility's revenue from changes in energy sales. The purpose of decoupling is to reduce a utility's disincentive to promote energy efficiency.

Subd. 2. Decoupling criteria. The commission shall, by order, establish criteria and standards for decoupling. The commission may establish these criteria and standards in a separate proceeding or in a general rate case or other proceeding in which it approves a pilot program, and shall design the criteria and standards to mitigate the impact on public utilities of the energy-savings goals under section 216B.241 without adversely affecting utility ratepayers. In designing the criteria, the commission shall consider energy efficiency, weather, and cost of capital, among other factors.

Subd. 3. Pilot programs. The commission shall allow one or more rate-regulated utilities to participate in a pilot program to assess the merits of a rate-decoupling strategy to promote energy efficiency and conservation. Each pilot program must utilize the criteria and standards established in subdivision 2 and be designed to determine whether a rate-decoupling strategy achieves energy savings. On or before a date established by the commission, the commission shall require electric and gas utilities that intend to implement a decoupling program to file a decoupling pilot plan, which shall be approved or approved as modified by the commission. A pilot program may not exceed three years in length. Any extension beyond three years can only be approved in a general rate case, unless that decoupling program was previously approved as part of a general rate case. The commission shall report on the programs annually to the chairs of the house of representatives and senate committees with primary jurisdiction over energy policy.

History: 2007 c 136 art 2 s 6; 2009 c 110 s 21



Section 216B.2421 — DEFINITION OF LARGE ENERGY FACILITY.

Subdivision 1. Applicability. The definition in this section applies to this section and sections 216B.2422 and 216B.243.

Subd. 2. Large energy facility. "Large energy facility" means:

(1) any electric power generating plant or combination of plants at a single site with a combined capacity of 50,000 kilowatts or more and transmission lines directly associated with the plant that are necessary to interconnect the plant to the transmission system;

(2) any high-voltage transmission line with a capacity of 200 kilovolts or more and greater than 1,500 feet in length;

(3) any high-voltage transmission line with a capacity of 100 kilovolts or more with more than ten miles of its length in Minnesota or that crosses a state line;

(4) any pipeline greater than six inches in diameter and having more than 50 miles of its length in Minnesota used for the transportation of coal, crude petroleum or petroleum fuels or oil, or their derivatives;

(5) any pipeline for transporting natural or synthetic gas at pressures in excess of 200 pounds per square inch with more than 50 miles of its length in Minnesota;

(6) any facility designed for or capable of storing on a single site more than 100,000 gallons of liquefied natural gas or synthetic gas;

(7) any underground gas storage facility requiring a permit pursuant to section 103I.681;

(8) any nuclear fuel processing or nuclear waste storage or disposal facility; and

(9) any facility intended to convert any material into any other combustible fuel and having the capacity to process in excess of 75 tons of the material per hour.

Subd. 3. [Repealed, 2001 c 212 art 7 s 36]

History: 1974 c 307 s 2; 1975 c 170 s 1; 1977 c 381 s 8; Ex1979 c 2 s 11; 1981 c 356 s 248; 1982 c 561 s 1; 1991 c 199 art 2 s 1; 1993 c 327 s 8,9; 1993 c 356 s 2; 2001 c 212 art 7 s 29; 2005 c 97 art 1 s 4



Section 216B.2422 — RESOURCE PLANNING; RENEWABLE ENERGY.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Utility" means an entity with the capability of generating 100,000 kilowatts or more of electric power and serving, either directly or indirectly, the needs of 10,000 retail customers in Minnesota. Utility does not include federal power agencies.

(c) "Renewable energy" means electricity generated through use of any of the following resources:

(1) wind;

(2) solar;

(3) geothermal;

(4) hydro;

(5) trees or other vegetation;

(6) landfill gas; or

(7) predominantly organic components of wastewater effluent, sludge, or related by-products from publicly owned treatment works, but not including incineration of wastewater sludge.

(d) "Resource plan" means a set of resource options that a utility could use to meet the service needs of its customers over a forecast period, including an explanation of the supply and demand circumstances under which, and the extent to which, each resource option would be used to meet those service needs. These resource options include using, refurbishing, and constructing utility plant and equipment, buying power generated by other entities, controlling customer loads, and implementing customer energy conservation.

(e) "Refurbish" means to rebuild or substantially modify an existing electricity generating resource of 30 megawatts or greater.

Subd. 2. Resource plan filing and approval. A utility shall file a resource plan with the commission periodically in accordance with rules adopted by the commission. The commission shall approve, reject, or modify the plan of a public utility, as defined in section 216B.02, subdivision 4, consistent with the public interest. In the resource plan proceedings of all other utilities, the commission's order shall be advisory and the order's findings and conclusions shall constitute prima facie evidence which may be rebutted by substantial evidence in all other proceedings. With respect to utilities other than those defined in section 216B.02, subdivision 4, the commission shall consider the filing requirements and decisions in any comparable proceedings in another jurisdiction. As a part of its resource plan filing, a utility shall include the least cost plan for meeting 50 and 75 percent of all new and refurbished capacity needs through a combination of conservation and renewable energy resources.

Subd. 2a. Historical data and advance forecast. Each utility required to file a resource plan under this section shall include in the filing all applicable annual information required by section 216C.17, subdivision 2, and the rules adopted under that section. To the extent that a utility complies with this subdivision, it is not required to file annual advance forecasts with the department under section 216C.17, subdivision 2.

Subd. 2b. Optional integrated resource plan compliance for certain cooperatives. For the purposes of this subdivision, a "cooperative" means a generating and transmission cooperative electric association that has at least 80 percent of its member distribution cooperatives located outside of Minnesota and that provides less than four percent of the electricity annually sold at retail in the state of Minnesota. A cooperative may, in lieu of filing a resource plan under subdivision 2, elect to file a report to the commission under this subdivision. The report must include projected demand levels for the next 15 years and generation resources to meet any projected generation deficiencies. To supply the information required in a report under this subdivision, a cooperative may use reports submitted under section 216C.17, subdivision 2, reports to regional reliability organizations, or similar reports submitted to other state utility commissions. A report must be submitted annually by July 1, but the commission may extend the time if it finds the extension in the public interest. Presentation of the annual report shall be done in accordance with procedures established by the commission. Data in a report under this subdivision may be aggregate data and need not be separately reported for individual distribution cooperative members of the cooperative. The commission may take whatever action in response to a report under this subdivision that it could take with respect to a report by a cooperative under subdivision 2.

Subd. 2c. Long-range emission reduction planning. Each utility required to file a resource plan under subdivision 2 shall include in the filing a narrative identifying and describing the costs, opportunities, and technical barriers to the utility continuing to make progress on its system toward achieving the state greenhouse gas emission reduction goals established in section 216H.02, subdivision 1, and the technologies, alternatives, and steps the utility is considering to address those opportunities and barriers.

Subd. 3. Environmental costs. (a) The commission shall, to the extent practicable, quantify and establish a range of environmental costs associated with each method of electricity generation. A utility shall use the values established by the commission in conjunction with other external factors, including socioeconomic costs, when evaluating and selecting resource options in all proceedings before the commission, including resource plan and certificate of need proceedings.

(b) The commission shall establish interim environmental cost values associated with each method of electricity generation by March 1, 1994. These values expire on the date the commission establishes environmental cost values under paragraph (a).

Subd. 4. Preference for renewable energy facility. The commission shall not approve a new or refurbished nonrenewable energy facility in an integrated resource plan or a certificate of need, pursuant to section 216B.243, nor shall the commission allow rate recovery pursuant to section 216B.16 for such a nonrenewable energy facility, unless the utility has demonstrated that a renewable energy facility is not in the public interest. The public interest determination must include whether the resource plan helps the utility achieve the greenhouse gas reduction goals under section 216H.02, the renewable energy standard under section 216B.1691, or the solar energy standard under section 216B.1691, subdivision 2f.

Subd. 5. Bidding; exemption from certificate of need proceeding. (a) A utility may select resources to meet its projected energy demand through a bidding process approved or established by the commission. A utility shall use the environmental cost estimates determined under subdivision 3 in evaluating bids submitted in a process established under this subdivision.

(b) Notwithstanding any other provision of this section, if an electric power generating plant, as described in section 216B.2421, subdivision 2, clause (1), is selected in a bidding process approved or established by the commission, a certificate of need proceeding under section 216B.243 is not required.

(c) A certificate of need proceeding is also not required for an electric power generating plant that has been selected in a bidding process approved or established by the commission, or such other selection process approved by the commission, to satisfy, in whole or in part, the wind power mandate of section 216B.2423 or the biomass mandate of section 216B.2424.

Subd. 6. Consolidation of resource planning and certificate of need. A utility shall indicate in its resource plan whether it intends to site or construct a large energy facility. If the utility's resource plan includes a proposed large energy facility and construction of that facility is likely to begin before the utility files its next resource plan, the commission shall conduct the resource plan proceeding consistent with the requirements of section 216B.243 with respect to the proposed facility. If the commission approves the proposed facility in the resource plan, a separate certificate of need proceeding is not required.

History: 1993 c 356 s 3; 1994 c 644 s 4; 1997 c 176 s 2; 1997 c 198 s 1; 2008 c 258 s 3; 2012 c 268 s 1; 2013 c 132 s 3; 2014 c 254 s 12



Section 216B.2423 — WIND POWER MANDATE.

Subdivision 1. Mandate. A public utility, as defined in section 216B.02, subdivision 4, that operates a nuclear-powered electric generating plant within this state must construct and operate, purchase, or contract to construct and operate: (1) 225 megawatts of electric energy installed capacity generated by wind energy conversion systems within the state by December 31, 1998; and (2) an additional 200 megawatts of installed capacity so generated by December 31, 2002.

For the purpose of this section, "wind energy conversion system" has the meaning given it in section 216C.06, subdivision 19.

Subd. 2. Resource planning mandate. The Public Utilities Commission shall order a public utility subject to subdivision 1, to construct and operate, purchase, or contract to purchase an additional 400 megawatts of electric energy installed capacity generated by wind energy conversion systems by December 31, 2002, subject to resource planning and least cost planning requirements in section 216B.2422.

Subd. 2a. Site preference. The Public Utilities Commission shall ensure that a utility subject to the requirements of subdivision 1, clause (2), shall implement that clause with a preference for wind energy conversion systems within the state. This preference shall not prevent the utility from constructing or contracting to construct wind energy conversion systems outside the state, if the Public Utilities Commission determines that selection of a facility within the state conflicts with the requirements of section 216B.03.

Subd. 3. Standard contract for wind energy conversion systems. The Public Utilities Commission shall require a public utility subject to subdivision 1 to develop and file in a form acceptable to the commission by October 1, 1997, a standard form contract for the purchase of electricity from wind conversion systems with installed capacity of two megawatts and less. For purposes of applying the two megawatts limit, the installed capacity sold to the public utility from a single seller or affiliated group of sellers shall be cumulated. The standard contract shall include all the terms and conditions for purchasing wind-generated power by the utility, except for price and any other specific terms necessary to ensure system reliability and safety, which shall be separately negotiable.

History: 1994 c 641 art 3 s 2; 1997 c 216 s 123; 1999 c 200 s 3



Section 216B.2424 — BIOMASS POWER MANDATE.

Subdivision 1. Farm-grown closed-loop biomass. (a) For the purposes of this section, "farm-grown closed-loop biomass" means herbaceous crops, trees, agricultural waste, and aquatic plant matter that is used to generate electricity, but does not include mixed municipal solid waste, as defined in section 115A.03, and that:

(1) is intentionally cultivated, harvested, and prepared for use, in whole or in part, as a fuel for the generation of electricity;

(2) when combusted, releases an amount of carbon dioxide that is less than or approximately equal to the carbon dioxide absorbed by the biomass fuel during its growing cycle; and

(3) is fired in a new or substantially retrofitted electric generating facility that is:

(i) located within 400 miles of the site of the biomass production; and

(ii) designed to use biomass to meet at least 75 percent of its fuel requirements.

(b) The legislature finds that the negative environmental impacts within 400 miles of the facility resulting from transporting and combusting the biomass are offset in that region by the environmental benefits to air, soil, and water of the biomass production.

(c) Among the biomass fuel sources that meet the requirements of paragraph (a), clauses (1) and (2), are poplar, aspen, willow, switch grass, sorghum, alfalfa, cultivated prairie grass, and sustainably managed woody biomass.

(d) For the purpose of this section, "sustainably managed woody biomass" means:

(1) brush, trees, and other biomass harvested from within designated utility, railroad, and road rights-of-way;

(2) upland and lowland brush harvested from lands incorporated into brushland habitat management activities of the Minnesota Department of Natural Resources;

(3) upland and lowland brush harvested from lands managed in accordance with Minnesota Department of Natural Resources "Best Management Practices for Managing Brushlands";

(4) logging slash or waste wood that is created by harvest, by precommercial timber stand improvement to meet silvicultural objectives, or by fire, disease, or insect control treatments, and that is managed in compliance with the Minnesota Forest Resources Council's "Sustaining Minnesota Forest Resources: Voluntary Site-Level Forest Management Guidelines for Landowners, Loggers and Resource Managers" as modified by the requirement of this subdivision; and

(5) trees or parts of trees that do not meet the utilization standards for pulpwood, posts, bolts, or sawtimber as described in the Minnesota Department of Natural Resources Division of Forestry Timber Sales Manual, 1998, as amended as of May 1, 2005, and the Minnesota Department of Natural Resources Timber Scaling Manual, 1981, as amended as of May 1, 2005, except as provided in paragraph (a), clause (1), and this paragraph, clauses (1) to (3).

Subd. 1a. Municipal waste-to-energy project. (a) This subdivision applies only to a biomass project owned or controlled, directly or indirectly, by two municipal utilities as described in subdivision 5a, paragraph (b).

(b) Woody biomass from state-owned land must be harvested in compliance with an adopted management plan and a program of ecologically based third-party certification.

(c) The project must prepare a fuel plan on an annual basis after commercial operation of the project as described in the power contract between the project and the public utility, and must also prepare annually certificates reflecting the types of fuel used in the preceding year by the project, as described in the power contract. The fuel plans and certificates shall also be filed with the Minnesota Department of Natural Resources and the Minnesota Department of Commerce within 30 days after being provided to the public utility, as provided by the power contract. Any person who believes the fuel plans, as amended, and certificates show that the project does not or will not comply with the fuel requirements of this subdivision may file a petition with the commission seeking such a determination.

(d) The wood procurement process must utilize third-party audit certification systems to verify that applicable best management practices were utilized in the procurement of the sustainably managed biomass. If there is a failure to so verify in any two consecutive years during the original contract term, the farm-grown closed-loop biomass requirements of subdivision 2 must be increased to 50 percent for the remaining contract term period; however, if in two consecutive subsequent years after the increase has been implemented, it is verified that the conditions in this subdivision have been met, then for the remaining original contract term the closed-loop biomass mandate reverts to 25 percent. If there is a subsequent failure to verify in a year after the first failure and implementation of the 50 percent requirement, then the closed-loop percentage shall remain at 50 percent for each remaining year of the contract term.

(e) In the closed-loop plantation, no transgenic plants may be used.

(f) No wood may be harvested from any lands identified by the final or preliminary Minnesota County Biological Survey as having statewide significance as native plant communities, large populations or concentrations of rare species, or critical animal habitat.

(g) A wood procurement plan must be prepared every five years and public meetings must be held and written comments taken on the plan and documentation must be provided on why or why not the public inputs were used.

(h) Guidelines or best management practices for sustainably managed woody biomass must be adopted by:

(1) the Minnesota Department of Natural Resources for managing and maintaining brushland and open land habitat on public and private lands, including, but not limited to, provisions of sections 84.941, 84.942, and 97A.125; and

(2) the Minnesota Forest Resources Council for logging slash, using the most recent available scientific information regarding the removal of woody biomass from forest lands, to sustain the management of forest resources as defined by section 89.001, subdivisions 8 and 9, with particular attention to soil productivity, biological diversity as defined by section 89A.01, subdivision 3, and wildlife habitat.

These guidelines must be completed by July 1, 2007, and the process of developing them must incorporate public notification and comment.

(i) The University of Minnesota Initiative for Renewable Energy and the Environment is encouraged to solicit and fund high-quality research projects to develop and consolidate scientific information regarding the removal of woody biomass from forest and brush lands, with particular attention to the environmental impacts on soil productivity, biological diversity, and sequestration of carbon. The results of this research shall be made available to the public.

(j) The two utilities owning or controlling, directly or indirectly, the biomass project described in subdivision 5a, paragraph (b), shall fund or obtain funding from nonstate sources of up to $150,000 by April 1, 2006, to complete the guidelines or best management practices described in paragraph (h). The expenditures to be funded under this paragraph do not include any of the expenditures to be funded under paragraph (i).

Subd. 2. Interim exemption. (a) A biomass project proposing to use, as its primary fuel over the life of the project, short-rotation woody crops, may use as an interim fuel agricultural waste and other biomass which is not farm-grown closed-loop biomass for up to six years after the project's electric generating facility becomes operational; provided, the project developer demonstrates the project will use the designated short-rotation woody crops as its primary fuel after the interim period and provided the location of the interim fuel production meets the requirements of subdivision 1, paragraph (a), clause (3).

(b) A biomass project proposing to use, as its primary fuel over the life of the project, short-rotation woody crops, may use as an interim fuel agricultural waste and other biomass which is not farm-grown closed-loop biomass for up to three years after the project's electric generating facility becomes operational; provided, the project developer demonstrates the project will use the designated short-rotation woody crops as its primary fuel after the interim period.

(c) A biomass project that uses an interim fuel under the terms of paragraph (b) may, in addition, use an interim fuel under the terms of paragraph (a) for six years less the number of years that an interim fuel was used under paragraph (b).

(d) A project developer proposing to use an exempt interim fuel under paragraphs (a) and (b) must demonstrate to the public utility that the project will have an adequate supply of short-rotation woody crops which meet the requirements of subdivision 1 to fuel the project after the interim period.

(e) If a biomass project using an interim fuel under this subdivision is or becomes owned or controlled, directly or indirectly, by two municipal utilities as described in subdivision 5a, paragraph (b), the project is deemed to comply with the requirement under this subdivision to use as its primary fuel farm-grown closed-loop biomass if farm-grown closed-loop biomass comprises no less than 25 percent of the fuel used over the life of the project. For purposes of this subdivision, "life of the project" means 20 years from the date the project becomes operational or the term of the applicable power purchase agreement between the project owner and the public utility, whichever is longer.

Subd. 3. Fuel exemption. Over the duration of the contract of a biomass power facility selected to satisfy the mandate in subdivision 5, fuel sources that are not biomass may be used to satisfy up to 25 percent of the fuel requirements of a biomass power facility selected to satisfy the biomass power mandate in subdivision 5, except that agricultural crop wastes, such as oat hulls, may be used to satisfy more than 25 percent of the fuel requirements of a power facility selected to satisfy the biomass power mandate in subdivision 5 if the wastes are co-fired with the fuel authorized for the facility. A biomass power facility selected to satisfy the mandate in subdivision 5 also may use fuel sources that are not biomass during any period when biomass fuel sources are not reasonably available to the facility due to any circumstances constituting an act of God. Fuel sources that are not biomass used during such a period of biomass fuel source unavailability shall not be counted toward the 25 percent exemption provided in this subdivision. For purposes of this subdivision, "act of God" means any natural disaster or other natural phenomenon of an exceptional, inevitable, or irresistible character, including, but not limited to, flood, fire, drought, earthquake, and crop failure resulting from climatic conditions, infestation, or disease.

Subd. 4. Financial viability. A biomass project developer must demonstrate to the public utility evidence of sufficient financial viability necessary for the construction and operation of the biomass project.

Subd. 5. Mandate. (a) A public utility, as defined in section 216B.02, subdivision 4, that operates a nuclear-powered electric generating plant within this state must construct and operate, purchase, or contract to construct and operate (1) by December 31, 1998, 50 megawatts of electric energy installed capacity generated by farm-grown closed-loop biomass scheduled to be operational by December 31, 2001; and (2) by December 31, 1998, an additional 75 megawatts of installed capacity so generated scheduled to be operational by December 31, 2002.

(b) Of the 125 megawatts of biomass electricity installed capacity required under this subdivision, no more than 55 megawatts of this capacity may be provided by a facility that uses poultry litter as its primary fuel source and any such facility:

(1) need not use biomass that complies with the definition in subdivision 1;

(2) must enter into a contract with the public utility for such capacity, that has an average purchase price per megawatt hour over the life of the contract that is equal to or less than the average purchase price per megawatt hour over the life of the contract in contracts approved by the Public Utilities Commission before April 1, 2000, to satisfy the mandate of this section, and file that contract with the Public Utilities Commission prior to September 1, 2000; and

(3) must schedule such capacity to be operational by December 31, 2002.

(c) Of the total 125 megawatts of biomass electric energy installed capacity required under this section, no more than 75 megawatts may be provided by a single project.

(d) Of the 75 megawatts of biomass electric energy installed capacity required under paragraph (a), clause (2), no more than 33 megawatts of this capacity may be provided by a St. Paul district heating and cooling system cogeneration facility utilizing waste wood as a primary fuel source. The St. Paul district heating and cooling system cogeneration facility need not use biomass that complies with the definition in subdivision 1.

(e) The public utility must accept and consider on an equal basis with other biomass proposals:

(1) a proposal to satisfy the requirements of this section that includes a project that exceeds the megawatt capacity requirements of either paragraph (a), clause (1) or (2), and that proposes to sell the excess capacity to the public utility or to other purchasers; and

(2) a proposal for a new facility to satisfy more than ten but not more than 20 megawatts of the electrical generation requirements by a small business-sponsored independent power producer facility to be located within the northern quarter of the state, which means the area located north of Constitutional Route No. 8 as described in section 161.114, subdivision 2, and that utilizes biomass residue wood, sawdust, bark, chipped wood, or brush to generate electricity. A facility described in this clause is not required to utilize biomass complying with the definition in subdivision 1, but must be under construction by December 31, 2005.

(f) If a public utility files a contract with the commission for electric energy installed capacity that uses poultry litter as its primary fuel source, the commission must do a preliminary review of the contract to determine if it meets the purchase price criteria provided in paragraph (b), clause (2). The commission shall perform its review and advise the parties of its determination within 30 days of filing of such a contract by a public utility. A public utility may submit by September 1, 2000, a revised contract to address the commission's preliminary determination.

(g) The commission shall finally approve, modify, or disapprove no later than July 1, 2001, all contracts submitted by a public utility as of September 1, 2000, to meet the mandate set forth in this subdivision.

(h) If a public utility subject to this section exercises an option to increase the generating capacity of a project in a contract approved by the commission prior to April 25, 2000, to satisfy the mandate in this subdivision, the public utility must notify the commission by September 1, 2000, that it has exercised the option and include in the notice the amount of additional megawatts to be generated under the option exercised. Any review by the commission of the project after exercise of such an option shall be based on the same criteria used to review the existing contract.

(i) A facility specified in this subdivision qualifies for exemption from property taxation under section 272.02, subdivision 45.

Subd. 5a. Reduction of biomass mandate. (a) Notwithstanding subdivision 5, the biomass electric energy mandate must be reduced from 125 megawatts to 110 megawatts.

(b) The Public Utilities Commission shall approve a request pending before the commission as of May 15, 2003, for amendments to and assignment of a power purchase agreement with the owner of a facility that uses short-rotation, woody crops as its primary fuel previously approved to satisfy a portion of the biomass mandate if the owner of the project agrees to reduce the size of its project from 50 megawatts to 35 megawatts, while maintaining an average price for energy in nominal dollars measured over the term of the power purchase agreement at or below $104 per megawatt-hour, exclusive of any price adjustments that may take effect subsequent to commission approval of the power purchase agreement, as amended. The commission shall also approve, as necessary, any subsequent assignment or sale of the power purchase agreement or ownership of the project to an entity owned or controlled, directly or indirectly, by two municipal utilities located north of Constitutional Route No. 8, as described in section 161.114, which currently own electric and steam generation facilities using coal as a fuel and which propose to retrofit their existing municipal electrical generating facilities to utilize biomass fuels in order to perform the power purchase agreement.

(c) If the power purchase agreement described in paragraph (b) is assigned to an entity that is, or becomes, owned or controlled, directly or indirectly, by two municipal entities as described in paragraph (b), and the power purchase agreement meets the price requirements of paragraph (b), the commission shall approve any amendments to the power purchase agreement necessary to reflect the changes in project location and ownership and any other amendments made necessary by those changes. The commission shall also specifically find that:

(1) the power purchase agreement complies with and fully satisfies the provisions of this section to the full extent of its 35-megawatt capacity;

(2) all costs incurred by the public utility and all amounts to be paid by the public utility to the project owner under the terms of the power purchase agreement are fully recoverable pursuant to section 216B.1645;

(3) subject to prudency review by the commission, the public utility may recover from its Minnesota retail customers the amounts that may be incurred and paid by the public utility during the full term of the power purchase agreement; and

(4) if the purchase power agreement meets the requirements of this subdivision, it is reasonable and in the public interest.

(d) The commission shall specifically approve recovery by the public utility of any and all Minnesota jurisdictional costs incurred by the public utility to improve, construct, install, or upgrade transmission, distribution, or other electrical facilities owned by the public utility or other persons in order to permit interconnection of the retrofitted biomass-fueled generating facilities or to obtain transmission service for the energy provided by the facilities to the public utility pursuant to section 216B.1645, and shall disapprove any provision in the power purchase agreement that requires the developer or owner of the project to pay the jurisdictional costs or that permit the public utility to terminate the power purchase agreement as a result of the existence of those costs or the public utility's obligation to pay any or all of those costs.

(e) Upon request by the project owner, the public utility shall agree to amend the power purchase agreement described in paragraph (b) and approved by the commission as required by paragraph (c). The amendment must be negotiated and executed within 45 days of May 14, 2013, and must apply to prices paid after January 1, 2014. The average price for energy in nominal dollars measured over the term of the power purchase agreement must not exceed $109.20 per megawatt hour. The public utility shall request approval of the amendment by the commission within 30 days of execution of the amended power purchase agreement. The amendment is not effective until approval by the commission. The commission shall act on the amendment within 90 days of submission of the request by the public utility. Upon approval of the amended power purchase agreement, the commission shall allow the public utility to recover the costs of the amended power purchase agreement, as provided in section 216B.1645.

(f) With respect to the power purchase agreement described in paragraph (b), and amended and approved by the commission pursuant to paragraphs (c) and (e), upon request by the project owner, the public utility shall agree to amend the power purchase agreement to include a fuel cost adjustment clause which requires the public utility to reimburse the project owner monthly for all costs incurred by the project owner during the applicable month to procure and transport all fuel used to produce energy for delivery to the public utility pursuant to the power purchase agreement to the extent such costs exceeded $3.40 per million metric British thermal unit (MMBTU), in addition to the price to be paid for the energy produced and delivered by the project owner. Reimbursable costs include but are not limited to: (1) all costs incurred to load fuel at its source; (2) costs to transport fuel (i) to the biomass-fueled generating facilities or to an intermediate woodyard, storage facility, or handling facility, or (ii) from a facility to the biomass-fueled generating facilities; (3) depreciation of any depreciable loading, woodyard, storage, handling, or transportation equipment whether the vehicle or equipment is located at the fuel source, a woodyard, storage facility, handling facility, or at the generating facilities; and (4) costs to unload fuel at the generating facilities. Beginning with 2014, at the end of each calendar year of the term of the power purchase agreement, the project owner shall calculate the amount by which actual fuel costs for the year exceeded $3.40 per MMBTU, and prior monthly payment for such fuel costs shall be reconciled against actual fuel costs for the applicable calendar year. If such prior monthly fuel payments for the year in the aggregate exceed the amount due based on the annual calculation, the project owner shall credit the public utility for the excess paid. If the annual calculation of fuel costs due exceeds the prior monthly fuel payments for the year in the aggregate, the project owner shall be entitled to be paid for the deficiency with the next invoice to the public utility. The amendment shall be negotiated and executed within 45 days of May 13, 2013, and shall be effective for fuel costs incurred and prices after January 1, 2014. The public utility shall request approval of the amendment by the commission, and the commission shall approve the amendment as reasonable and in the public interest and allow the public utility to recover from its Minnesota retail customers the amounts paid by the public utility to the project owner pursuant to the power purchase agreement during the full term of the power purchase agreement, including the reimbursement of fuel costs pursuant to the power purchase agreement amendment, reimbursable costs as provided in this paragraph, pursuant to section 216B.1645, or otherwise.

(g) With respect to the power purchase agreement described in paragraph (b) and approved by the commission pursuant to paragraphs (c) and (e), the public utility is prohibited from recovering from the project owner any costs which were not actually and reasonably incurred by the utility, notwithstanding any provision in the power purchase agreement to the contrary. In addition, beginning with 2012, the public utility shall pay for all energy delivered by the project owner pursuant to the power purchase agreement at the full price for such energy in the power purchase agreement approved and amended pursuant to paragraph (e), provided that the project owner does not deliver more than 110 percent of the amount scheduled for delivery in any year of the power purchase agreement, and does not deliver, on average over any five consecutive years of the power purchase agreement, an amount greater than 105 percent of the amount scheduled for delivery over the five-year period.

Subd. 6. Remaining megawatt compliance process. (a) If there remain megawatts of biomass power generating capacity to fulfill the mandate in subdivision 5 after the commission has taken final action on all contracts filed by September 1, 2000, by a public utility, as amended and assigned, this subdivision governs final compliance with the biomass energy mandate in subdivision 5 subject to the requirements of subdivisions 7 and 8.

(b) To the extent not inconsistent with this subdivision, the provisions of subdivisions 2, 3, 4, and 5 apply to proposals subject to this subdivision.

(c) A public utility must submit proposals to the commission to complete the biomass mandate. The commission shall require a public utility subject to this section to issue a request for competitive proposals for projects for electric generation utilizing biomass as defined in paragraph (f) of this subdivision to provide the remaining megawatts of the mandate. The commission shall set an expedited schedule for submission of proposals to the utility, selection by the utility of proposals or projects, negotiation of contracts, and review by the commission of the contracts or projects submitted by the utility to the commission.

(d) Notwithstanding the provisions of subdivisions 1 to 5 but subject to the provisions of subdivisions 7 and 8, a new or existing facility proposed under this subdivision that is fueled either by biomass or by co-firing biomass with nonbiomass may satisfy the mandate in this section. Such a facility need not use biomass that complies with the definition in subdivision 1 if it uses biomass as defined in paragraph (f) of this subdivision. Generating capacity produced by co-firing of biomass that is operational as of April 25, 2000, does not meet the requirements of the mandate, except that additional co-firing capacity added at an existing facility after April 25, 2000, may be used to satisfy this mandate. Only the number of megawatts of capacity at a facility which co-fires biomass that are directly attributable to the biomass and that become operational after April 25, 2000, count toward meeting the biomass mandate in this section.

(e) Nothing in this subdivision precludes a facility proposed and approved under this subdivision from using fuel sources that are not biomass in compliance with subdivision 3.

(f) Notwithstanding the provisions of subdivision 1, for proposals subject to this subdivision, "biomass" includes farm-grown closed-loop biomass; agricultural wastes, including animal, poultry, and plant wastes; and waste wood, including chipped wood, bark, brush, residue wood, and sawdust.

(g) Nothing in this subdivision affects in any way contracts entered into as of April 25, 2000, to satisfy the mandate in subdivision 5.

(h) Nothing in this subdivision requires a public utility to retrofit its own power plants for the purpose of co-firing biomass fuel, nor is a utility prohibited from retrofitting its own power plants for the purpose of co-firing biomass fuel to meet the requirements of this subdivision.

Subd. 7. Effect on existing projects. The commission may not approve a project proposed after April 25, 2000, which would have an adverse impact on the ability of a project approved before April 25, 2000, to obtain an adequate supply of the fuel source designated for the project.

Subd. 8. Agricultural biomass requirement. Of the 125 megawatts mandated in subdivision 5, or 110 megawatts mandated in subdivision 5a, at least 75 megawatts of the generating capacity must be generated by facilities that use agricultural biomass as the principal fuel source. For purposes of this subdivision, agricultural biomass includes only farm-grown closed-loop biomass and agricultural waste, including animal, poultry, and plant wastes. For purposes of this subdivision, "principal fuel source" means a fuel source that satisfies at least 75 percent of the fuel requirements of an electric power generating facility. Nothing in this subdivision is intended to expand the fuel source requirements of subdivision 5.

History: 1994 c 641 art 3 s 3; 1995 c 224 s 76; 1996 c 450 s 1; 1998 c 345 s 2; 2000 c 443 s 1-5; 2001 c 7 s 46; 1Sp2001 c 5 art 3 s 13; 2002 c 379 art 1 s 55; 2003 c 127 art 2 s 3; 1Sp2003 c 11 art 2 s 7,16; 2005 c 97 art 5 s 1-6; 1Sp2005 c 1 art 2 s 140; 2006 c 259 art 4 s 4; 2008 c 296 art 1 s 12; 2009 c 110 s 22; 2013 c 57 s 1; 2016 c 157 s 1



Section 216B.2425 — STATE TRANSMISSION AND DISTRIBUTION PLAN.

Subdivision 1. List. The commission shall maintain a list of certified high-voltage transmission line projects.

Subd. 2. List development; transmission projects report. (a) By November 1 of each odd-numbered year, a transmission projects report must be submitted to the commission by each utility, organization, or company that:

(1) is a public utility, a municipal utility, a cooperative electric association, the generation and transmission organization that serves each utility or association, or a transmission company; and

(2) owns or operates electric transmission lines in Minnesota, except a company or organization that owns a transmission line that serves a single customer or interconnects a single generating facility.

(b) The report may be submitted jointly or individually to the commission.

(c) The report must:

(1) list specific present and reasonably foreseeable future inadequacies in the transmission system in Minnesota;

(2) identify alternative means of addressing each inadequacy listed;

(3) identify general economic, environmental, and social issues associated with each alternative; and

(4) provide a summary of public input related to the list of inadequacies and the role of local government officials and other interested persons in assisting to develop the list and analyze alternatives.

(d) To meet the requirements of this subdivision, reporting parties may rely on available information and analysis developed by a regional transmission organization or any subgroup of a regional transmission organization and may develop and include additional information as necessary.

(e) In addition to providing the information required under this subdivision, a utility operating under a multiyear rate plan approved by the commission under section 216B.16, subdivision 19, shall identify in its report investments that it considers necessary to modernize the transmission and distribution system by enhancing reliability, improving security against cyber and physical threats, and by increasing energy conservation opportunities by facilitating communication between the utility and its customers through the use of two-way meters, control technologies, energy storage and microgrids, technologies to enable demand response, and other innovative technologies.

Subd. 3. Commission approval. By June 1 of each even-numbered year, the commission shall adopt a state transmission project list and shall certify, certify as modified, or deny certification of the transmission and distribution projects proposed under subdivision 2. The commission may only certify a project that is a high-voltage transmission line as defined in section 216B.2421, subdivision 2, that the commission finds is:

(1) necessary to maintain or enhance the reliability of electric service to Minnesota consumers;

(2) needed, applying the criteria in section 216B.243, subdivision 3; and

(3) in the public interest, taking into account electric energy system needs and economic, environmental, and social interests affected by the project.

Subd. 4. List; effect. Certification of a project as a priority electric transmission project satisfies section 216B.243. A certified project on which construction has not begun more than six years after being placed on the list, must be reapproved by the commission.

Subd. 5. Transmission inventory. The Department of Commerce shall create, maintain, and update annually an inventory of transmission lines in the state.

Subd. 6. Exclusion. This section does not apply to any transmission line proposal that has been approved by, or was pending before, a local unit of government, the Environmental Quality Board, or the Public Utilities Commission on August 1, 2001.

Subd. 7. Transmission needed to support renewable resources. (a) Each entity subject to this section shall determine necessary transmission upgrades to support development of renewable energy resources required to meet objectives under section 216B.1691 and shall include those upgrades in its report under subdivision 2.

(b) MS 2008 [Expired]

Subd. 8. Distribution study for distributed generation. Each entity subject to this section that is operating under a multiyear rate plan approved under section 216B.16, subdivision 19, shall conduct a distribution study to identify interconnection points on its distribution system for small-scale distributed generation resources and shall identify necessary distribution upgrades to support the continued development of distributed generation resources, and shall include the study in its report required under subdivision 2.

History: 2001 c 212 art 7 s 30; 2002 c 379 art 1 s 56; 1Sp2003 c 11 art 2 s 8; 2005 c 97 art 1 s 7; art 2 s 3,7; 2011 c 97 s 22; 1Sp2015 c 1 art 3 s 22



Section 216B.2426 — OPPORTUNITIES FOR DISTRIBUTED GENERATION.

The commission shall ensure that opportunities for the installation of distributed generation, as that term is defined in section 216B.169, subdivision 1, paragraph (c), are considered in any proceeding under section 216B.2422, 216B.2425, or 216B.243.

History: 2005 c 97 art 8 s 1



Section 216B.243 — CERTIFICATE OF NEED FOR LARGE ENERGY FACILITY.

Subdivision 1. Assessment of need criteria. The commission shall, pursuant to chapter 14 and sections 216C.05 to 216C.30 and this section, adopt assessment of need criteria to be used in the determination of need for large energy facilities pursuant to this section.

Subd. 2. Certificate required. No large energy facility shall be sited or constructed in Minnesota without the issuance of a certificate of need by the commission pursuant to sections 216C.05 to 216C.30 and this section and consistent with the criteria for assessment of need.

Subd. 3. Showing required for construction. No proposed large energy facility shall be certified for construction unless the applicant can show that demand for electricity cannot be met more cost effectively through energy conservation and load-management measures and unless the applicant has otherwise justified its need. In assessing need, the commission shall evaluate:

(1) the accuracy of the long-range energy demand forecasts on which the necessity for the facility is based;

(2) the effect of existing or possible energy conservation programs under sections 216C.05 to 216C.30 and this section or other federal or state legislation on long-term energy demand;

(3) the relationship of the proposed facility to overall state energy needs, as described in the most recent state energy policy and conservation report prepared under section 216C.18, or, in the case of a high-voltage transmission line, the relationship of the proposed line to regional energy needs, as presented in the transmission plan submitted under section 216B.2425;

(4) promotional activities that may have given rise to the demand for this facility;

(5) benefits of this facility, including its uses to protect or enhance environmental quality, and to increase reliability of energy supply in Minnesota and the region;

(6) possible alternatives for satisfying the energy demand or transmission needs including but not limited to potential for increased efficiency and upgrading of existing energy generation and transmission facilities, load-management programs, and distributed generation;

(7) the policies, rules, and regulations of other state and federal agencies and local governments;

(8) any feasible combination of energy conservation improvements, required under section 216B.241, that can (i) replace part or all of the energy to be provided by the proposed facility, and (ii) compete with it economically;

(9) with respect to a high-voltage transmission line, the benefits of enhanced regional reliability, access, or deliverability to the extent these factors improve the robustness of the transmission system or lower costs for electric consumers in Minnesota;

(10) whether the applicant or applicants are in compliance with applicable provisions of sections 216B.1691 and 216B.2425, subdivision 7, and have filed or will file by a date certain an application for certificate of need under this section or for certification as a priority electric transmission project under section 216B.2425 for any transmission facilities or upgrades identified under section 216B.2425, subdivision 7;

(11) whether the applicant has made the demonstrations required under subdivision 3a; and

(12) if the applicant is proposing a nonrenewable generating plant, the applicant's assessment of the risk of environmental costs and regulation on that proposed facility over the expected useful life of the plant, including a proposed means of allocating costs associated with that risk.

Subd. 3a. Use of renewable resource. The commission may not issue a certificate of need under this section for a large energy facility that generates electric power by means of a nonrenewable energy source, or that transmits electric power generated by means of a nonrenewable energy source, unless the applicant for the certificate has demonstrated to the commission's satisfaction that it has explored the possibility of generating power by means of renewable energy sources and has demonstrated that the alternative selected is less expensive (including environmental costs) than power generated by a renewable energy source. For purposes of this subdivision, "renewable energy source" includes hydro, wind, solar, and geothermal energy and the use of trees or other vegetation as fuel.

Subd. 3b. Nuclear power plant; new construction prohibited; relicensing. (a) The commission may not issue a certificate of need for the construction of a new nuclear-powered electric generating plant.

(b) Any certificate of need for additional storage of spent nuclear fuel for a facility seeking a license extension shall address the impacts of continued operations over the period for which approval is sought.

Subd. 4. Application for certificate; hearing. Any person proposing to construct a large energy facility shall apply for a certificate of need and for a site or route permit under chapter 216E prior to construction of the facility. The application shall be on forms and in a manner established by the commission. In reviewing each application the commission shall hold at least one public hearing pursuant to chapter 14. The public hearing shall be held at a location and hour reasonably calculated to be convenient for the public. An objective of the public hearing shall be to obtain public opinion on the necessity of granting a certificate of need and, if a joint hearing is held, a site or route permit. The commission shall designate a commission employee whose duty shall be to facilitate citizen participation in the hearing process. Unless the commission determines that a joint hearing on siting and need under this subdivision and section 216E.03, subdivision 6, is not feasible or more efficient, or otherwise not in the public interest, a joint hearing under those subdivisions shall be held.

Subd. 5. Approval, denial, or modification. Within 12 months of the submission of an application, the commission shall approve or deny a certificate of need for the facility. Approval or denial of the certificate shall be accompanied by a statement of the reasons for the decision. Issuance of the certificate may be made contingent upon modifications required by the commission. If the commission has not issued an order on the application within the 12 months provided, the commission may extend the time period upon receiving the consent of the parties or on its own motion, for good cause, by issuing an order explaining the good cause justification for extension.

Subd. 6. Application fees; rules. Any application for a certificate of need shall be accompanied by the application fee required pursuant to this subdivision. The application fee is to be applied toward the total costs reasonably necessary to complete the evaluation of need for the proposed facility. The maximum application fee shall be $50,000, except for an application for an electric power generating plant as defined in section 216B.2421, subdivision 2, clause (1), or a high-voltage transmission line as defined in section 216B.2421, subdivision 2, clause (2), for which the maximum application fee shall be $100,000. Costs exceeding the application fee and reasonably necessary to complete the evaluation of need for the proposed facility shall be recovered from the applicant. If the applicant is a public utility, a cooperative electric association, a generation and transmission cooperative electric association, a municipal power agency, a municipal electric utility, or a transmission company, the recovery shall be done pursuant to section 216B.62. The commission shall establish by rule pursuant to chapter 14 and sections 216C.05 to 216C.30 and this section, a schedule of fees based on the output or capacity of the facility and the difficulty of assessment of need. Money collected in this manner shall be credited to the general fund of the state treasury.

Subd. 7. Participation by other agency or political subdivision. (a) Other state agencies authorized to issue permits for siting, construction or operation of large energy facilities, and those state agencies authorized to participate in matters before the commission involving utility rates and adequacy of utility services, shall present their position regarding need and participate in the public hearing process prior to the issuance or denial of a certificate of need. Issuance or denial of certificates of need shall be the sole and exclusive prerogative of the commission and these determinations and certificates shall be binding upon other state departments and agencies, regional, county, and local governments and special purpose government districts except as provided in sections 116C.01 to 116C.08 and 116D.04, subdivision 9.

(b) An applicant for a certificate of need shall notify the commissioner of agriculture if the proposed project will impact cultivated agricultural land, as that term is defined in section 216G.01, subdivision 4. The commissioner may participate in any proceeding on the application and advise the commission as to whether to grant the certificate of need, and the best options for mitigating adverse impacts to agricultural lands if the certificate is granted. The Department of Agriculture shall be the lead agency on the development of any agricultural mitigation plan required for the project.

Subd. 8. Exemptions. (a) This section does not apply to:

(1) cogeneration or small power production facilities as defined in the Federal Power Act, United States Code, title 16, section 796, paragraph (17), subparagraph (A), and paragraph (18), subparagraph (A), and having a combined capacity at a single site of less than 80,000 kilowatts; plants or facilities for the production of ethanol or fuel alcohol; or any case where the commission has determined after being advised by the attorney general that its application has been preempted by federal law;

(2) a high-voltage transmission line proposed primarily to distribute electricity to serve the demand of a single customer at a single location, unless the applicant opts to request that the commission determine need under this section or section 216B.2425;

(3) the upgrade to a higher voltage of an existing transmission line that serves the demand of a single customer that primarily uses existing rights-of-way, unless the applicant opts to request that the commission determine need under this section or section 216B.2425;

(4) a high-voltage transmission line of one mile or less required to connect a new or upgraded substation to an existing, new, or upgraded high-voltage transmission line;

(5) conversion of the fuel source of an existing electric generating plant to using natural gas;

(6) the modification of an existing electric generating plant to increase efficiency, as long as the capacity of the plant is not increased more than ten percent or more than 100 megawatts, whichever is greater;

(7) a wind energy conversion system or solar electric generation facility if the system or facility is owned and operated by an independent power producer and the electric output of the system or facility is not sold to an entity that provides retail service in Minnesota or wholesale electric service to another entity in Minnesota other than an entity that is a federally recognized regional transmission organization or independent system operator; or

(8) a large wind energy conversion system, as defined in section 216F.01, subdivision 2, or a solar energy generating large energy facility, as defined in section 216B.2421, subdivision 2, engaging in a repowering project that:

(i) will not result in the facility exceeding the nameplate capacity under its most recent interconnection agreement; or

(ii) will result in the facility exceeding the nameplate capacity under its most recent interconnection agreement, provided that the Midcontinent Independent System Operator has provided a signed generator interconnection agreement that reflects the expected net power increase.

(b) For the purpose of this subdivision, "repowering project" means:

(1) modifying a large wind energy conversion system or a solar energy generating large energy facility to increase its efficiency without increasing its nameplate capacity;

(2) replacing turbines in a large wind energy conversion system without increasing the nameplate capacity of the system; or

(3) increasing the nameplate capacity of a large wind energy conversion system.

Subd. 9. Renewable energy standard facilities. This section does not apply to a wind energy conversion system or a solar electric generation facility that is intended to be used to meet the obligations of section 216B.1691; provided that, after notice and comment, the commission determines that the facility is a reasonable and prudent approach to meeting a utility's obligations under that section. When making this determination, the commission must consider:

(1) the size of the facility relative to a utility's total need for renewable resources;

(2) alternative approaches for supplying the renewable energy to be supplied by the proposed facility;

(3) the facility's ability to promote economic development, as required under section 216B.1691, subdivision 9;

(4) the facility's ability to maintain electric system reliability;

(5) impacts on ratepayers; and

(6) other criteria as the commission may determine are relevant.

History: 1974 c 307 s 13; 1975 c 170 s 3,4; 1977 c 381 s 19; Ex1979 c 2 s 32; 1980 c 579 s 10,11; 1980 c 614 s 123; 1981 c 356 s 159,248; 1982 c 424 s 130; 1982 c 561 s 2; 1983 c 289 s 46,115 subd 2; 1984 c 558 art 4 s 10; 1984 c 655 art 1 s 22,23; 1985 c 304 s 1; 1987 c 312 art 1 s 10 subd 1; 1991 c 235 art 4 s 1; art 6 s 2; 1994 c 641 art 2 s 2; 2001 c 212 art 7 s 31-33; 2002 c 398 s 4; 1Sp2003 c 11 art 1 s 4; 2005 c 97 art 1 s 5,6; art 2 s 4; art 3 s 13-15; 2008 c 296 art 1 s 13; 2009 c 110 s 23,24; 2014 c 254 s 13; 2016 c 189 art 6 s 8



Section 216B.244 — NUCLEAR PLANT CAPACITY REQUIREMENTS.

A reactor unit at a nuclear power electric generating plant that has an annual load capacity factor of less than 55 percent for each of three consecutive calendar years must be shut down and cease operating no later than 500 days after the end of the third such consecutive calendar year. For the purposes of this section, "load capacity factor" means the ratio between a reactor unit's average load and its peak load.

History: 1994 c 641 art 2 s 3



Section 216B.2445 — DECOMMISSIONING NUCLEAR PLANT; STORING USED FUEL.

Subdivision 1. Decommissioning costs. (a) The Public Utilities Commission shall, when considering approval of a plan for the accrual of funds for the decommissioning of nuclear facilities filed in accordance with a commission order, include an evaluation of the costs, if any, arising from storage of used nuclear fuel that may be incurred by the state of Minnesota, and any tribal community, county, city, or township where used nuclear fuel is located following the cessation of operations at a nuclear plant.

(b) To assist the commission in making the determination required in paragraph (a), the filing shall provide cost estimates, including ratepayer impacts, assuming used nuclear fuel will be stored in the state for 60 years, 100 years, and 200 years following the cessation of operation of the nuclear plant.

Subd. 2. Rate. A public utility filing a decommissioning plan in accordance with a commission order and this section may include, as part of a general rate case petition, the costs of decommissioning accrual incurred in complying with a commission order implementing this section.

Subd. 3. Commission report. The commission shall prepare a nuclear decommissioning report after each of the commission's periodic review of nuclear decommissioning costs. The report shall be submitted within 180 days of the date of the final order related to that review to the chairs and ranking minority members of the legislative committees with primary jurisdiction over energy policy and public safety. That report shall, without limitation, include the following:

(1) an explanation of the commission's funding decisions regarding nuclear decommissioning;

(2) the progress of the United States Department of Energy to remove from Minnesota spent fuel produced by nuclear generating plants in Minnesota;

(3) an analysis of the financial and other obligations related to decommissioning and storage of used fuel of the utility holding title to spent nuclear fuel to the state and to host communities, including affected tribal communities; and

(4) any recommendations to the legislature on legislation or other actions that may be necessary for addressing long-term or indefinite storage costs.

History: 2011 c 97 s 13



Section 216B.245 — PUMP AND STORE HYDROPOWER FACILITY; PROHIBITION.

A state agency may not issue a permit for the construction of a facility for generating electricity if the facility would be located on top of the bluffs along the Mississippi River and would pump water from any portion of the river, store the water on top of the bluffs, and release the water at a later time to generate the electricity.

History: 1993 c 147 s 1



Section 216B.246 — FEDERALLY APPROVED TRANSMISSION LINES; INCUMBENT TRANSMISSION LINEOWNER RIGHTS.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Electric transmission line" means a high-voltage transmission line with a capacity of 100 kilovolts or more and associated transmission facilities.

(c) "Incumbent electric transmission owner" means any public utility that owns, operates, and maintains an electric transmission line in this state; any generation and transmission cooperative electric association; any municipal power agency; any power district; any municipal utility; or any transmission company as defined under section 216B.02, subdivision 10.

Subd. 2. Incumbent electric transmission owner rights. An incumbent electric transmission owner has the right to construct, own, and maintain an electric transmission line that has been approved for construction in a federally registered planning authority transmission plan and connects to facilities owned by that incumbent electric transmission owner. The right to construct, own, and maintain an electric transmission line that connects to facilities owned by two or more incumbent electric transmission owners belongs individually and proportionally to each incumbent electric transmission owner, unless otherwise agreed upon in writing. This section does not limit the right of any incumbent electric transmission owner to construct, own, and maintain any transmission equipment or facilities that have a capacity of less than 100 kilovolts.

Subd. 3. Commission procedure. (a) If an electric transmission line has been approved for construction in a federally registered planning authority transmission plan, the incumbent electric transmission owner, or owners if there is more than one owner, shall give notice to the commission, in writing, within 90 days of approval, regarding its intent to construct, own, and maintain the electric transmission line. If an incumbent electric transmission owner gives notice of intent to build the electric transmission line then, unless exempt from the requirements of section 216B.243, within 18 months from the date of the notice described in this paragraph or such longer time approved by the commission, the incumbent electric transmission owner shall file an application for a certificate of need under section 216B.243 or certification under section 216B.2425.

(b) If the incumbent electric transmission owner indicates that it does not intend to build the transmission line, such notice shall fully explain the basis for that decision. If the incumbent electric transmission owner, or owners, gives notice of intent not to build the electric transmission line, then the commission may determine whether the incumbent electric transmission owner or other entity will build the electric transmission line, taking into consideration issues such as cost, efficiency, reliability, and other factors identified in this chapter.

History: 2012 c 179 s 1



Section 216B.25 — FURTHER ACTION ON PREVIOUS ORDER.

The commission may at any time, on its own motion or upon motion of an interested party, and upon notice to the public utility and after opportunity to be heard, rescind, alter, or amend any order fixing rates, tolls, charges, or schedules, or any other order made by the commission, and may reopen any case following the issuance of an order therein, for the taking of further evidence or for any other reason. Any order rescinding, altering, amending, or reopening a prior order shall have the same effect as an original order.

History: 1974 c 429 s 25



Section 216B.26 — ORDER; EFFECTIVE DATE.

Every decision made by the commission constituting an order or determination is in force and effective 20 days after it has been filed and has been served by personal delivery, electronic service as provided in section 216.17, or by mailing a copy thereof to all parties to the proceeding in which the decision was made or to their attorneys, unless the commission specifies a different date upon which the order becomes effective.

History: 1974 c 429 s 26; 2007 c 10 s 6



Section 216B.27 — REHEARING; CONDITION PRECEDENT TO JUDICIAL REVIEW.

Subdivision 1. Applying for rehearing. Within 20 days after the service by the commission of any decision constituting an order or determination, any party to the proceeding and any other person, aggrieved by the decision and directly affected thereby, may apply to the commission for a rehearing in respect to any matters determined in the decision. The commission may grant and hold a rehearing on the matters, or upon any of them as it may specify in the order granting the rehearing, if in its judgment sufficient reason therefor exists.

Subd. 2. Contents of application; condition precedent for review. The application for a rehearing shall set forth specifically the grounds on which the applicant contends the decision is unlawful or unreasonable. No cause of action arising out of any decision constituting an order or determination of the commission or any proceeding for the judicial review thereof shall accrue in any court to any person or corporation unless the plaintiff or petitioner in the action or proceeding within 20 days after the service of the decision, shall have made application to the commission for a rehearing in the proceeding in which the decision was made. No person or corporation shall in any court urge or rely on any ground not so set forth in the application for rehearing.

Subd. 3. Rules; procedural requirements; commission's authority. Applications for rehearing shall be governed by general rules which the commission may establish. In case a rehearing is granted the proceedings shall conform as nearly as may be to the proceedings in an original hearing, except as the commission may otherwise direct. If in the commission's judgment, after the rehearing, it shall appear that the original decision, order, or determination is in any respect unlawful or unreasonable, the commission may reverse, change, modify, or suspend the original action accordingly. Any decision, order, or determination made after the rehearing reversing, changing, modifying, or suspending the original determination shall have the same force and effect as an original decision, order, or determination. Only one rehearing shall be granted by the commission; but this shall not be construed to prevent any party from filing a new application or complaint. No order of the commission shall become effective while an application for a rehearing or a rehearing is pending and until ten days after the application for a rehearing is either denied, expressly or by implication, or the commission has announced its final determination on rehearing.

Subd. 4. Deadline to grant application. Any application for a rehearing not granted within 60 days from the date of filing thereof, shall be deemed denied.

Subd. 5. Effect of decision on application. It is hereby declared that the legislative powers of the state, insofar as they are involved in the issuance of orders and decisions by the commission, have not been completely exercised until the commission has acted upon an application for rehearing, as provided for by this section and by the rules of the commission, or until the application for rehearing has been denied by implication, as above provided for.

History: 1974 c 429 s 27; 1995 c 224 s 77



Section 216B.28 — SUBPOENA; WITNESS FEE AND MILEAGE.

The commission and each commissioner, or the secretary of the commission may issue subpoenas and all necessary processes in proceedings pending before it; and each process shall extend to all parts of the state and may be served by any person authorized to serve processes of courts of record. Each witness who shall appear before the commission, or at a hearing before one of the individuals designated by it as provided in section 216B.15, or whose deposition is taken, shall receive for attendance the fees and mileage now provided for witnesses in civil cases in courts of record.

History: 1974 c 429 s 28; 1986 c 444



Section 216B.29 — HEARING AND SUBPOENA COMPLIANCE POWERS.

The commission and each of the commissioners or authorized examiner, for the purpose mentioned in Laws 1974, chapter 429, may administer oaths and examine witnesses. In case of failure on the part of any person to comply with any subpoena, or in the case of the refusal of any witness to testify concerning any matter on which the witness may be interrogated lawfully, any court of record of general jurisdiction or a judge thereof, on application of the commission, may compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

History: 1974 c 429 s 29; 1986 c 444



Section 216B.30 — DEPOSITION.

The commission or any party to the proceedings may, in any investigation or hearing before the commission, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for taking depositions in civil actions in the district court.

History: 1974 c 429 s 30



Section 216B.31 — TESTIMONY AND PRODUCTION OF RECORDS; PERJURY.

No person shall be excused from testifying or from producing any book, document, paper, or account in any investigation, or inquiry by, or hearing before, the commission or any commissioner, or person designated by it to conduct hearings, when ordered to do so, upon the ground that the testimony or evidence, book, document, paper, or account required may tend to incriminate the person or subject the person to penalty or forfeiture; but no person shall be prosecuted, punished, or subjected to any forfeiture or penalty for or on account of any act, transaction, matter, or thing concerning which the person shall have been compelled under oath to testify or produce documentary evidence; provided, that no person so testifying shall be exempt from prosecution or punishment for any perjury committed in testimony.

History: 1974 c 429 s 31; 1986 c 444



Section 216B.32 — CERTIFIED COPY OF DOCUMENT AS EVIDENCE.

Copies of official documents and orders filed or deposited according to law in the office of the commission, certified by a commissioner or by the secretary under the official seal of the commission to be true copies of the original shall be evidence in like manner as the originals, in all matters before the commission and in the courts of this state.

History: 1974 c 429 s 32



Section 216B.33 — COMMISSION RULING WRITTEN, FILED, AND CERTIFIED.

Every order, finding, authorization, or certificate issued or approved by the commission under this chapter must be in writing and retained in the commission's official record system. A certificate under the seal of the commission that any order, finding, authorization, or certificate has not been modified, stayed, suspended, or revoked, must be received in any proceeding as evidence as to the facts therein stated.

History: 1974 c 429 s 33; 2007 c 10 s 7



Section 216B.34 — PUBLIC RECORDS.

All decisions, transcripts, and orders of the commission shall be public records.

History: 1974 c 429 s 34



Section 216B.35 — TRANSCRIBED RECORD.

A full and complete record shall be kept of all proceedings at any formal hearing had before the commission or any commissioner or hearing examiner and all testimony shall be taken down by a reporter appointed by the commission. A copy of the transcript shall be furnished on demand to any party to the proceedings upon payment of reasonable costs of reproduction.

History: 1974 c 429 s 35



Section 216B.36 — MUNICIPAL REGULATORY AND TAXING POWERS.

Any public utility furnishing the utility services enumerated in section 216B.02 or occupying streets, highways, or other public property within a municipality may be required to obtain a license, permit, right, or franchise in accordance with the terms, conditions, and limitations of regulatory acts of the municipality, including the placing of distribution lines and facilities underground. Under the license, permit, right, or franchise, the utility may be obligated by any municipality to pay to the municipality fees to raise revenue or defray increased municipal costs accruing as a result of utility operations, or both. The fee may include but is not limited to a sum of money based upon gross operating revenues or gross earnings from its operations in the municipality so long as the public utility shall continue to operate in the municipality, unless upon request of the public utility it is expressly released from the obligation at any time by such municipality. Notwithstanding the definition of "public utility" in section 216B.02, subdivision 4, a municipality may require payment of a fee under this section by a cooperative electric association organized under chapter 308A that furnishes utility services within the municipality. All existing licenses, permits, franchises, and other rights acquired by any public utility or municipality prior to April 11, 1974, including the payment of existing franchise fees, shall not be impaired or affected in any respect by the passage of this chapter, except with respect to matters of rate and service regulation, service area assignments, securities, and indebtedness that are vested in the jurisdiction of the commission by this chapter. However, in the event that a court of competent jurisdiction determines, or the parties by mutual agreement determine, that an existing license, permit, franchise, or other right has been abrogated or impaired by this chapter, or its execution, the municipality affected shall impose and the public utility shall collect an excise tax on the utility charges which from year to year yields an amount which is reasonably equivalent to that amount of revenue which then would be due as a fee, charges or other thing or service of value to the municipality under the franchise, license, or permit. The authorization shall be over and above taxing limitations including, but not limited to, those of section 477A.016. Franchises granted pursuant to this section shall be exempt from the provisions of chapter 80C. For purposes of this section, a public utility shall include a cooperative electric association.

History: 1974 c 429 s 36; 1978 c 795 s 5; 1Sp1981 c 1 art 6 s 8; 1982 c 378 s 1; 1991 c 291 art 9 s 4



Section 216B.361 — TOWNSHIP AGREEMENT WITH NATURAL GAS UTILITY.

A township may enter into an agreement with a public utility providing natural gas services to provide services within a designated portion or all of the township. If a city annexes township land for which a utility has an agreement with a township to serve, the utility shall continue to have a nonexclusive right to offer and provide service in the area identified by the agreement with the township for the term of that agreement, subject to the authority of the annexing city to manage public rights-of-way within the city as provided in sections 216B.36, 237.162, and 237.163.

Nothing in this section precludes a city from acquiring the property of a public utility under sections 216B.45 to 216B.47 for the purpose of allowing the city to own and operate a natural gas utility, or to extend natural gas and other utility services into newly annexed areas.

History: 1Sp2003 c 11 art 3 s 5



Section 216B.37 — ASSIGNED SERVICE AREA; ELECTRIC UTILITY; LEGISLATIVE POLICY.

It is hereby declared to be in the public interest that, in order to encourage the development of coordinated statewide electric service at retail, to eliminate or avoid unnecessary duplication of electric utility facilities, and to promote economical, efficient, and adequate electric service to the public, the state of Minnesota shall be divided into geographic service areas within which a specified electric utility shall provide electric service to customers on an exclusive basis.

History: 1974 c 429 s 37



Section 216B.38 — DEFINITIONS.

Subdivision 1. MS 1974 [Renumbered subd 1a]

Subdivision 1. Scope. For the purpose of sections 216B.37 to 216B.44 only, the following definitions shall apply.

Subd. 1a. [Renumbered subd 8]

Subd. 1b. Assigned service area. "Assigned service area" means the geographical area in which the boundaries are established as provided in section 216B.39.

Subd. 2. Customer. "Customer" means a person contracting for or purchasing electric service at retail from an electric utility.

Subd. 3. [Renumbered subd 4a]

Subd. 4. Electric line. "Electric line" means lines for conducting electric energy at a design voltage of 25,000 volts phase to phase or less used for distributing electric energy directly to customers at retail.

Subd. 4a. Electric service. "Electric service" means electric service furnished to a customer at retail for ultimate consumption, but does not include wholesale electric energy furnished by an electric utility to another electric utility for resale.

Subd. 5. Electric utility. "Electric utility" means persons, their lessees, trustees, and receivers, separately or jointly, now or hereafter operating, maintaining, or controlling in Minnesota equipment or facilities for providing electric service at retail and which fall within the definition of "public utility" in section 216B.02, subdivision 4, and includes facilities owned by a municipality or by a cooperative electric association.

Subd. 6. [Renumbered subd 1b]

Subd. 7. Municipality. "Municipality" means any city, however organized.

Subd. 8. Person. "Person" means a natural person, a partnership, a private corporation, a public corporation, a municipality, an association, a cooperative whether incorporated or not, a joint stock association, a business trust, any political subdivision or agency, or two or more persons having joint or common interest.

History: 1974 c 429 s 38; 1978 c 795 s 6



Section 216B.39 — ASSIGNED SERVICE AREA.

Subdivision 1. Line map and service list. On or before six months from April 12, 1974, or, when requested in writing by an electric utility and for good cause shown, and at a further time as the commission may fix by order, each electric utility shall file with the commission a map or maps showing all its electric lines outside of incorporated municipalities as they existed on April 12, 1974. Each electric utility shall also submit in writing a list of all municipalities in which it provides electric service on the effective date of Laws 1974, chapter 429. Where two or more electric utilities serve a single municipality, the commission may require each utility to file with the commission a map showing its electric lines within the municipality.

Subd. 2. Determination; map prepared. On or before 12 months from April 12, 1974, the commission shall after notice and hearing establish the assigned service area or areas of each electric utility and shall prepare or cause to be prepared a map or maps to accurately and clearly show the boundaries of the assigned service area of each electric utility.

Subd. 3. Geographic, historic, and contractual considerations. To the extent that it is not inconsistent with the legislative policy stated in section 216B.37, the boundaries of each assigned service area, outside of incorporated municipalities, shall be a line equidistant between the electric lines of adjacent electric utilities as they exist on April 12, 1974; provided that these boundaries may be modified by the commission to take account of natural and other physical barriers including, but not limited to, highways, waterways, railways, major bluffs, and ravines and shall be modified to take account of the contracts provided for in subdivision 4; and provided further that at any time after April 12, 1974, the commission may on its own or at the request of an electric utility make changes in the boundaries of the assigned service areas, but only after notice and hearing as provided for in sections 216B.17 and 216B.18.

Subd. 4. Service area contract between utilities. Contracts between electric utilities, which are executed on or before 12 months from April 12, 1974, designating service areas and customers to be served by the electric utilities when approved by the commission shall be valid and enforceable and shall be incorporated into the appropriate assigned service areas. The commission shall approve a contract if it finds that the contract will eliminate or avoid unnecessary duplication of facilities, will provide adequate electric service to all areas and customers affected, and will promote the efficient and economical use and development of the electric systems of the contracting electric utilities.

Subd. 5. Assigned service area in municipality. Where a single electric utility provides electric service within a municipality on April 12, 1974, that entire municipality shall constitute a part of the assigned service area of the electric utility in question. Where two or more electric utilities provide electric service in a municipality on April 12, 1974, the boundaries of the assigned service areas shall conform to those contained in municipal franchises with the electric utilities on April 12, 1974. In the absence of a franchise, the boundaries of the assigned service areas within an incorporated municipality shall be a line equidistant between the electric lines of the electric utilities as they exist on April 12, 1974; provided that these boundaries may be modified by the commission to take account of natural and other physical barriers including, but not limited to, major streets or highways, waterways, railways, major bluffs, and ravines and shall be modified to take account of the contracts provided for in subdivision 4.

Subd. 6. Determination for exceptional case. In those areas where, on April 12, 1974, the existing electric lines of two or more electric utilities are so intertwined that subdivisions 2 to 5 cannot reasonably be applied, the commission shall determine the boundaries of the assigned service areas for the electric utilities involved as will promote the legislative policy in section 216B.37.

History: 1974 c 429 s 39; 2014 c 275 art 1 s 35



Section 216B.40 — EXCLUSIVE SERVICE RIGHT; SERVICE EXTENSION.

Except as provided in sections 216B.42 and 216B.421, each electric utility shall have the exclusive right to provide electric service at retail to each and every present and future customer in its assigned service area and no electric utility shall render or extend electric service at retail within the assigned service area of another electric utility unless the electric utility consents thereto in writing; provided that any electric utility may extend its facilities through the assigned service area of another electric utility if the extension is necessary to facilitate the electric utility connecting its facilities or customers within its own assigned service area.

History: 1974 c 429 s 40; 1977 c 99 s 1



Section 216B.41 — EFFECT OF INCORPORATION, ANNEXATION, OR CONSOLIDATION.

After April 12, 1974, the inclusion by incorporation, consolidation, or annexation of any part of the assigned service area of an electric utility within the boundaries of any municipality shall not in any respect impair or affect the rights of the electric utility to continue and extend electric service at retail throughout any part of its assigned service area unless a municipality which owns and operates an electric utility elects to purchase the facilities and property of the electric utility as provided in section 216B.44.

History: 1974 c 429 s 41



Section 216B.42 — SERVICE EXTENSION IN CERTAIN SITUATIONS.

Subdivision 1. Large customer outside municipality. Notwithstanding the establishment of assigned service areas for electric utilities provided for in section 216B.39, customers located outside municipalities and who require electric service with a connected load of 2,000 kilowatts or more shall not be obligated to take electric service from the electric utility having the assigned service area where the customer is located if, after notice and hearing, the commission so determines after consideration of following factors:

(1) the electric service requirements of the load to be served;

(2) the availability of an adequate power supply;

(3) the development or improvement of the electric system of the utility seeking to provide the electric service, including the economic factors relating thereto;

(4) the proximity of adequate facilities from which electric service of the type required may be delivered;

(5) the preference of the customer;

(6) any and all pertinent factors affecting the ability of the utility to furnish adequate electric service to fulfill customers' requirements.

Subd. 2. Service line extension to utility's property. Notwithstanding the provisions in section 216B.39, any electric utility may extend electric lines for electric service to its own utility property and facilities.

History: 1974 c 429 s 42



Section 216B.421 — HOMESTEAD; OPTION OF ELECTRIC SERVICE.

Subdivision 1. Multiple service areas; customer election. Notwithstanding the establishment of assigned service areas for electric utilities provided for in section 216B.39, when a customer requires electric service for buildings or other structures located on land constituting the customer's homestead and the buildings or structures are located within more than one assigned service area, the customer may elect to contract for or purchase the customer's entire electric service requirements from either of the electric utilities providing the customer with electric service. An electric utility may extend its facilities through the assigned service area of another electric utility if the extension is necessary to facilitate the electric utility connecting a customer who elects to purchase or contract for service from it pursuant to this section.

Subd. 2. Restriction. The provisions of subdivision 1 shall only apply to the provision of electric service to buildings and other structures that were under construction on April 11, 1974.

History: 1977 c 99 s 2; 1986 c 444



Section 216B.43 — HEARING ON COMPLAINT.

Upon the filing of an application under section 216B.42 or upon complaint by an affected utility that the provisions of sections 216B.39 to 216B.42 have been violated, the commission shall hold a hearing, upon notice, within 30 days after the filing of the complaint, and shall render its decision within 30 days after the hearing.

History: 1974 c 429 s 43; 1993 c 327 s 10



Section 216B.44 — MUNICIPAL SERVICE TERRITORY EXTENSION.

(a) Notwithstanding the provisions of sections 216B.38 to 216B.42, whenever a municipality which owns and operates an electric utility (1) extends its corporate boundaries through annexation or consolidation, or (2) determines to extend its service territory within its existing corporate boundaries, the municipality shall thereafter furnish electric service to these areas unless the area is already receiving electric service from an electric utility, in which event, the municipality may purchase the facilities of the electric utility serving the area.

(b) The municipality acquiring the facilities shall pay to the electric utility formerly serving the area the appropriate value of its properties within the area which payment may be by exchange of other electric utility property outside the municipality on an appropriate basis giving due consideration to revenue from and value of the respective properties. In the event the municipality and the electric utility involved are unable to agree as to the terms of the payment or exchange, the municipality or the electric utility may file an application with the commission requesting that the commission determine the appropriate terms for the exchange or sale. After notice and hearing, the commission shall determine appropriate terms for an exchange, or in the event no appropriate properties can be exchanged, the commission shall fix and determine the appropriate value of the property within the annexed area, and the transfer shall be made as directed by the commission. In making that determination the commission shall consider the original cost of the property, less depreciation, loss of revenue to the utility formerly serving the area, expenses resulting from integration of facilities, and other appropriate factors.

(c) Until the determination by the commission, the facilities shall remain in place and service to the public shall be maintained by the owner. However, the electric utility being displaced, serving the annexed area, shall not extend service to any additional points of delivery within the annexed area if the commission, after notice and hearing, with due consideration of any unnecessary duplication of facilities, shall determine that the extension is not in the public interest.

(d) When property of an electric utility located within an area annexed to a municipality which owns and operates an electric utility is proposed to be acquired by the municipality, ratification by the electors is not required.

(e) When property of an electric utility located within the existing corporate boundaries of a municipality that currently operates a municipal electric utility is proposed to be included within the service territory of the municipal electric utility, ratification by the electors is not required.

History: 1974 c 429 s 44; 1983 c 301 s 173



Section 216B.45 — MUNICIPAL PURCHASE OF PUBLIC UTILITY.

Any public utility operating in a municipality under a license, permit, right, or franchise shall be deemed to have consented to the purchase by the municipality, for just compensation, of its property operated in the municipality under such license, permit, right, or franchise. The municipality, subject to the provisions of Laws 1974, chapter 429, may purchase the property upon notice to the public utility as herein provided. Whenever the commission is notified by the municipality or the public utility affected that the municipality has, pursuant to law, determined to purchase the property of the public utility, and that the parties to the purchase and sale have been unable to agree on the amount to be paid and received therefor, the commission shall set a time and place for a public hearing, after not less than 30 days' notice to the parties, upon the matter of just compensation or the matter of the property to be purchased. Within a reasonable time the commission shall, by order, determine the just compensation for the property to be purchased by the municipality. In determining just compensation, the commission shall consider the original cost of the property less depreciation, loss of revenue to the utility, expenses resulting from integration of facilities, and other appropriate factors. The order of the commission may be reviewed as provided in section 216B.52. Commission expenses arising out of the exercise of its jurisdiction under this section shall be assessed to the municipality. For purposes of this section, a public utility shall include a cooperative electric association.

History: 1974 c 429 s 45; 1978 c 795 s 7



Section 216B.46 — MUNICIPAL ACQUISITION PROCEDURES; NOTICE; ELECTION.

Any municipality which desires to acquire the property of a public utility as authorized under the provisions of section 216B.45 may determine to do so by resolution of the governing body of the municipality taken after a public hearing of which at least 30 days' published notice shall be given as determined by the governing body. The determination shall become effective when ratified by a majority of the qualified electors voting on the question at a special election to be held for that purpose, not less than 60 nor more than 120 days after the resolution of the governing body of the municipality.

History: 1974 c 429 s 46



Section 216B.465 — VOTER RATIFICATION OF MUNICIPAL PURCHASE; LIMITED APPLICATION.

The provisions of sections 216B.45 and 216B.46 apply only to the purchase of public utility property by a municipality that, prior to the time of the purchase, did not operate a municipal utility providing the type of utility service delivered by the utility property being purchased.

In cases where the municipality operates, prior to the purchase of public utility property, a municipal utility providing the type of utility service delivered by the utility property being purchased, the provisions of section 216B.44 apply and voter ratification is not required.

History: 1983 c 301 s 174



Section 216B.47 — ACQUISITION BY EMINENT DOMAIN.

Nothing in this chapter may be construed to preclude a municipality from acquiring the property of a public utility by eminent domain proceedings; provided that damages to be paid in eminent domain proceedings must include the original cost of the property less depreciation, loss of revenue to the utility, expenses resulting from integration of facilities, and other appropriate factors. A municipality seeking to acquire the property of a public utility in eminent domain proceedings may not acquire the right to furnish electric service during the pendency of the proceedings through the use of section 117.042 but may petition the commission under section 216B.44 for service rights. For purposes of this section, a public utility includes a cooperative electric association.

History: 1974 c 429 s 47; 1978 c 795 s 8; 1994 c 610 s 1



Section 216B.48 — RELATIONS WITH AFFILIATED INTEREST.

Subdivision 1. Definition of affiliated interests. "Affiliated interests" with a public utility means the following:

(1) every corporation and person owning or holding directly or indirectly five percent or more of the voting securities of such public utility;

(2) every corporation and person in any chain of successive ownership of five percent or more of voting securities;

(3) every corporation five percent or more of whose voting securities is owned by any person or corporation owning five percent or more of the voting securities of such public utility or by any person or corporation in any such chain of successive ownership of five percent or more of voting securities;

(4) every person who is an officer or director of such public utility or of any corporation in any chain of successive ownership of five percent or more of voting securities;

(5) every corporation operating a public utility or a servicing organization for furnishing supervisory, construction, engineering, accounting, legal, and similar services to utilities, which has one or more officers or one or more directors in common with the public utility, and every other corporation which has directors in common with the public utility where the number of the directors is more than one-third of the total number of the utility's directors;

(6) every corporation or person which the commission may determine as a matter of fact after investigation and hearing is actually exercising any substantial influence over the policies and actions of the public utility even though the influence is not based upon stockholding, stockholders, directors or officers to the extent specified in this section;

(7) every person or corporation who or which the commission may determine as a matter of fact after investigation and hearing is actually exercising substantial influence over the policies and actions of the public utility in conjunction with one or more other corporations or persons with which or whom they are related by ownership or blood relationship or by action in concert that together they are affiliated with such public utility within the meaning of this section even though no one of them alone is so affiliated;

(8) every subsidiary of a public utility;

(9) every part of a corporation in which an operating division is a public utility.

Subd. 2. Construing the term "person." The term "person" as used in subdivision 1 shall not be construed to exclude trustees, lessees, holders of beneficial equitable interest, voluntary associations, receivers, and partnerships.

Subd. 3. Contract between utility and affiliated interest. No contract or arrangement, including any general or continuing arrangement, providing for the furnishing of management, supervisory, construction, engineering, accounting, legal, financial, or similar services, and no contract or arrangement for the purchase, sale, lease, or exchange of any property, right, or thing, or for the furnishing of any service, property, right, or thing, other than those above enumerated, made or entered into after January 1, 1975 between a public utility and any affiliated interest as defined in subdivision 1, clauses (1) to (8), or any arrangement between a public utility and an affiliated interest as defined in subdivision 1, clause (9), made or entered into after August 1, 1993, is valid or effective unless and until the contract or arrangement has received the written approval of the commission. Regular recurring transactions under a general or continuing arrangement that has been approved by the commission are valid if they are conducted in accordance with the approved terms and conditions. Every public utility shall file with the commission a verified copy of the contract or arrangement, or a verified summary of the unwritten contract or arrangement, and also of all the contracts and arrangements, whether written or unwritten, entered into prior to January 1, 1975, or, for the purposes of subdivision 1, clause (9), prior to August 1, 1993, and in force and effect at that time. The commission shall approve the contract or arrangement made or entered into after that date only if it clearly appears and is established upon investigation that it is reasonable and consistent with the public interest. No contract or arrangement may receive the commission's approval unless satisfactory proof is submitted to the commission of the cost to the affiliated interest of rendering the services or of furnishing the property or service to each public utility. Proof is satisfactory only if it includes the original or verified copies of the relevant cost records and other relevant accounts of the affiliated interest, or an abstract or summary as the commission may deem adequate, properly identified and duly authenticated, provided, however, that the commission may, where reasonable, approve or disapprove the contracts or arrangements without the submission of cost records or accounts. The burden of proof to establish the reasonableness of the contract or arrangement is on the public utility.

Subd. 4. Contract not exceeding $50,000. The provisions of this section requiring the written approval of the commission shall not apply to transactions with affiliated interests where the amount of consideration involved is not in excess of $50,000 or five percent of the capital equity of the utility whichever is smaller; provided, however, that regularly recurring payments under a general or continuing arrangement which aggregate a greater annual amount shall not be broken down into a series of transactions to come within the aforesaid exemption. Such transactions shall be valid or effective without commission approval under this section. However, in any proceeding involving the rates or practices of the public utility, the commission may exclude from the accounts of such public utility any payment or compensation made pursuant to the transaction unless the public utility shall establish the reasonableness of the payment or compensation.

Subd. 5. Applicability to determining rates and costs. In any proceeding, whether upon the commission's own motion or upon application or complaint, involving the rates or practices of any public utility, the commission may exclude from the accounts of the public utility any payment or compensation to an affiliated interest for any services rendered or property or service furnished, as above described, under existing contracts or arrangements with the affiliated interest unless the public utility shall establish the reasonableness of the payment or compensation.

Subd. 6. Commission retains continuing authority over contract. The commission shall have continuing supervisory control over the terms and conditions of the contracts and arrangements as are herein described so far as necessary to protect and promote the public interest. The commission shall have the same jurisdiction over the modifications or amendment of contracts or arrangements as are herein described as it has over such original contracts or arrangements. The fact that the commission shall have approved entry into such contracts or arrangements as described herein shall not preclude disallowance or disapproval of payments made pursuant thereto, if upon actual experience under such contract or arrangement it appears that the payments provided for or made were or are unreasonable.

Subd. 7. [Repealed, 1978 c 795 s 10]

History: 1974 c 429 s 48; 1993 c 327 s 11-13



Section 216B.49 — SECURITIES; PUBLIC FINANCING.

Subdivision 1. Definition of security. For the purpose of this section, "security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; assumption of any obligation or liability as a guarantor, endorser, surety, or otherwise in the security of another person; certificate of interest or participation in any profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable shares; investment contract; voting trust certificate; certificate of deposit for a security; certificate of interest or participation in an oil, gas, or mining right, title, or lease or in payments out of production under an oil, gas, or mining right, title, or lease; or, in general, any interest or instrument commonly known as a security, or any certificate for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing.

Subd. 2. [Repealed, 1998 c 350 s 6]

Subd. 3. Commission approval required. It is unlawful for any public utility organized under the laws of this state to offer or sell any security or, if organized under the laws of any other state or foreign country, to subject property in this state to an encumbrance for the purpose of securing the payment of any indebtedness unless the security issuance of the public utility is first approved by the commission, either as an individual issuance or as one of multiple possible issuances approved in the course of a periodic proceeding reviewing the utility's proposed sources and uses of capital funds. Approval by the commission must be by formal written order.

Subd. 4. Considerations for approval for public financing. Upon the application of a public utility for approval of its security issuance and prior to the issuance of any security or the encumbrance of any property for the purpose of securing the payment of any indebtedness, the commission may make such inquiry or investigation, hold such hearings, and examine such witnesses, books, papers, documents, or contracts, as in its discretion it may deem necessary. Prior to approval the commission shall ascertain that the amount of securities of each class which any public utility may issue shall bear a reasonable proportion to each other and to the value of the property, due consideration being given to the nature of the business of the public utility, its credit and prospects, the possibility that the value of the property may change from time to time, the effect which the issue shall have upon the management and operation of the public utility, and other considerations which the commission as a matter of fact shall find to be relevant. If the commission shall find that the proposed security issuance is reasonable and proper and in the public interest and will not be detrimental to the interests of the consumers and patrons affected thereby, the commission shall by written order grant its permission for the proposed public financing.

Subd. 5. Applicability of other law; preemption. The requirements of this section are in addition to any other requirements of law and, specifically, the requirements of chapter 80A, and the rules promulgated pursuant thereto. Notwithstanding any charter or ordinance to the contrary, no city shall have jurisdiction over the securities or indebtedness of a public utility.

Subd. 6. [Repealed, 1978 c 795 s 10]

Subd. 7. Investment in municipal industrial development. When a public utility is engaged in a project pursuant to sections 469.152 to 469.165, notwithstanding the provisions of section 469.155, funds or accounts established in connection with the project or payment of bonds issued for the project may also be invested in investments of the type authorized in section 11A.24, subdivisions 1 to 5.

History: 1974 c 429 s 49; 1982 c 378 s 2; 1983 c 167 s 1; 1985 c 248 s 70; 1987 c 291 s 203; 1998 c 350 s 2,3; 2011 c 97 s 23



Section 216B.50 — RESTRICTIONS ON PROPERTY TRANSFER AND MERGER.

Subdivision 1. Commission approval required. No public utility shall sell, acquire, lease, or rent any plant as an operating unit or system in this state for a total consideration in excess of $100,000, or merge or consolidate with another public utility or transmission company operating in this state, without first being authorized so to do by the commission. Upon the filing of an application for the approval and consent of the commission, the commission shall investigate, with or without public hearing. The commission shall hold a public hearing, upon such notice as the commission may require. If the commission finds that the proposed action is consistent with the public interest, it shall give its consent and approval by order in writing. In reaching its determination, the commission shall take into consideration the reasonable value of the property, plant, or securities to be acquired or disposed of, or merged and consolidated.

This section does not apply to the purchase of property to replace or add to the plant of the public utility by construction.

Subd. 2. [Repealed, 1978 c 795 s 10]

Subd. 3. Exempt from other law. Mergers and consolidations as enumerated in subdivision 1 hereof shall be exempt from the provisions of chapter 80B.

History: 1974 c 429 s 50; 2005 c 97 art 1 s 8



Section 216B.51 — STOCK PURCHASE.

Subdivision 1. Stock of another utility. No public utility shall purchase voting stock in another public utility doing business in Minnesota without first having made application to and received the consent of the commission in writing or by order.

Subd. 2. [Repealed, 1978 c 795 s 10]

Subd. 3. Exempt from other law. Mergers and consolidations as enumerated in subdivision 1 hereof shall be exempt from the provisions of chapter 80B.

History: 1974 c 429 s 51



Section 216B.52 — APPEAL.

Subdivision 1. Appeal under Administrative Procedure Act. Any party to a proceeding before the commission or any other person, aggrieved by a decision and order and directly affected by it, may appeal from the decision and order of the commission in accordance with chapter 14.

Subd. 2. [Repealed, 1983 c 247 s 219]

Subd. 3. [Repealed, 1983 c 247 s 219]

Subd. 4. [Repealed, 1983 c 247 s 219]

Subd. 5. [Repealed, 1983 c 247 s 219]

History: 1974 c 429 s 52; 1978 c 674 s 60; 1983 c 247 s 96



Section 216B.53 — SUSPENSION OF COMMISSION ORDER.

The pendency of proceedings on appeal shall not of itself stay or suspend the operation of the order of the commission unless the commission so orders, but during the pendency of the proceedings the court in its discretion may stay or suspend, in whole or in part, the operation of the commission's order on terms it deems just, and in accordance with the practice of courts exercising equity jurisdiction. No stay shall be granted by the court without notice to the parties and opportunity to be heard. Any party shall have the right to secure from the court in which an appeal of an order of the commission is sought an order suspending or staying the operation of an order of the commission, pending an appeal of the order, but no commission order relating to rates or rules shall be stayed or suspended absent a finding that great or irreparable damage would otherwise result to the party seeking the stay or suspension, and any order staying or suspending a commission order shall specify the nature of the damage.

In case the order of the commission is stayed or suspended, the court shall require a bond with good and sufficient surety, conditioned that the public utility petitioning for review shall answer for all damages caused by the delay in enforcing the order of the commission, and for all compensation for whatever sums for transmission or service any person shall be compelled to pay pending review proceedings in excess of the sum the person or corporation would have been compelled to pay had the commission's order not been stayed or suspended. The court, may, in addition or in lieu of the bond require other further security for the payment of such excess damages or charges it deems proper.

History: 1974 c 429 s 53; 1977 c 364 s 6



Section 216B.54 — LEGAL ACTION AGAINST VIOLATION.

Whenever the commission or department shall be of the opinion that any person or public utility is failing or omitting or is about to fail or omit to do anything required of it by Laws 1974, chapter 429 or by any order of the commission, or is doing anything or about to do anything, or permitting anything or about to permit anything to be done, contrary to or in violation of Laws 1974, chapter 429 or of any order of the commission, it shall refer the matter to the attorney general who shall take appropriate legal action.

History: 1974 c 429 s 54; 1980 c 614 s 115



Section 216B.56 — BURDEN OF PROOF.

In all proceedings before the commission in which the modification or vacation of any order of the commission is sought, the burden of proof shall be on the person seeking such modification or vacation.

History: 1974 c 429 s 56



Section 216B.57 — PENALTY FOR VIOLATION OF ACT.

Any person who knowingly and intentionally violates any provision of Laws 1974, chapter 429, or who knowingly and intentionally fails, omits, or neglects to obey, observe, or comply with any lawful order, or any part or provision thereof, of the commission is subject to a penalty of not less than $100 nor more than $1,000 for each violation.

History: 1974 c 429 s 57



Section 216B.58 — PENALTIES; CONSTRUING ACT, OMISSION, AND FAILURE.

In construing and enforcing the provision of Laws 1974, chapter 429 relating to penalties, the act, omission, or failure of any officer, agent, or employee of any person acting within the scope of official duties of employment shall in every case be deemed to be also the act, omission, or failure of that person.

History: 1974 c 429 s 58; 1986 c 444



Section 216B.59 — CONTINUING VIOLATION.

Every violation of the provisions of Laws 1974, chapter 429 or of any lawful order of the commission, or any part or portion thereof by any person, is a separate and distinct offense, and in case of a continuing violation after a first conviction thereof each day's continuance thereof shall be deemed to be a separate and distinct offense.

History: 1974 c 429 s 59



Section 216B.60 — PENALTIES CUMULATIVE.

All penalties accruing under Laws 1974, chapter 429 shall be cumulative, and a suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any criminal prosecution against any public utility or any officer, director, agent, or employee thereof or any person.

History: 1974 c 429 s 60



Section 216B.61 — ACTIONS TO RECOVER PENALTIES.

Actions to recover penalties under this chapter shall be brought in the name of the state of Minnesota in the district court of Ramsey County.

History: 1974 c 429 s 61; 2005 c 10 art 1 s 34



Section 216B.62 — REGULATORY EXPENSES.

Subdivision 1. [Repealed, 1980 c 614 s 191]

Subd. 2. Assessing specific utility. Whenever the commission or department, in a proceeding upon its own motion, on complaint, or upon an application to it, shall deem it necessary, in order to carry out the duties imposed under this chapter (1) to investigate the books, accounts, practices, and activities of, or make appraisals of the property of, any public utility, (2) to render any engineering or accounting services to any public utility, or (3) to intervene before an energy regulatory agency, the public utility shall pay the expenses reasonably attributable to the investigation, appraisal, service, or intervention. The commission and department shall ascertain the expenses, and the department shall render a bill therefor to the public utility, either at the conclusion of the investigation, appraisal, or services, or from time to time during its progress, which bill shall constitute notice of the assessment and a demand for payment. The amount of the bills so rendered by the department shall be paid by the public utility into the state treasury within 30 days from the date of rendition. The total amount, in any one calendar year, for which any public utility shall become liable, by reason of costs incurred by the commission within that calendar year, shall not exceed two-fifths of one percent of the gross operating revenue from retail sales of gas, or electric service by the public utility within the state in the last preceding calendar year. Where, pursuant to this subdivision, costs are incurred within any calendar year which are in excess of two-fifths of one percent of the gross operating revenues, the excess costs shall not be chargeable as part of the remainder under subdivision 3, but shall be paid out of the general appropriation to the department and commission. In the case of public utilities offering more than one public utility service only the gross operating revenues from the public utility service in connection with which the investigation is being conducted shall be considered when determining this limitation.

Subd. 3. Assessing all public utilities. The department and commission shall quarterly, at least 30 days before the start of each quarter, estimate the total of their expenditures in the performance of their duties relating to public utilities under sections 216B.01 to 216B.67, other than amounts chargeable to public utilities under subdivision 2, 6, 7, or 8. The remainder shall be assessed by the commission and department to the several public utilities in proportion to their respective gross operating revenues from retail sales of gas or electric service within the state during the last calendar year. The assessment shall be paid into the state treasury within 30 days after the bill has been transmitted via mail, personal delivery, or electronic service to the several public utilities, which shall constitute notice of the assessment and demand of payment thereof. The total amount which may be assessed to the public utilities, under authority of this subdivision, shall not exceed one-sixth of one percent of the total gross operating revenues of the public utilities during the calendar year from retail sales of gas or electric service within the state. The assessment for the third quarter of each fiscal year shall be adjusted to compensate for the amount by which actual expenditures by the commission and department for the preceding fiscal year were more or less than the estimated expenditures previously assessed.

Subd. 3a. Supplemental staffing assessment. In addition to other assessments in subdivision 3, the commission may assess up to $800,000 per year for supplemental staffing to implement requirements of this chapter. The amount in this subdivision shall be assessed to the several public utilities in proportion to their respective gross operating revenues from retail sales of gas or electric service within the state during the last calendar year and shall be deposited into an account in the special revenue fund. An assessment made under this subdivision is not subject to the cap on assessments provided in subdivision 3 or any other law.

Subd. 3b. Assessment for department regional and national duties. In addition to other assessments in subdivision 3, the department may assess up to $1,000,000 per fiscal year for performing its duties under section 216A.07, subdivision 3a. The amount in this subdivision shall be assessed to energy utilities in proportion to their respective gross operating revenues from retail sales of gas or electric service within the state during the last calendar year and shall be deposited into an account in the special revenue fund and is appropriated to the commissioner of commerce for the purposes of section 216A.07, subdivision 3a. An assessment made under this subdivision is not subject to the cap on assessments provided in subdivision 3 or any other law. For the purpose of this subdivision, an "energy utility" means public utilities, generation and transmission cooperative electric associations, and municipal power agencies providing natural gas or electric service in the state. This subdivision expires June 30, 2017.

Subd. 4. Objections. Within 30 days after the date of the transmittal of any bill as provided by subdivisions 2, 3, 7, and 8, the public utility against which the bill has been rendered may file with the commission objections setting out the grounds upon which it is claimed the bill is excessive, erroneous, unlawful, or invalid. The commission shall within 60 days hold a hearing and issue an order in accordance with its findings. The order shall be appealable in the same manner as other final orders of the commission.

Subd. 5. Assessing cooperatives and municipals. The commission and department may charge cooperative electric associations, generation and transmission cooperative electric associations, municipal power agencies, and municipal electric utilities their proportionate share of the expenses incurred in the review and disposition of resource plans, adjudication of service area disputes, proceedings under section 216B.1691, 216B.2425, or 216B.243, and the costs incurred in the adjudication of complaints over service standards, practices, and rates. Cooperative electric associations electing to become subject to rate regulation by the commission pursuant to section 216B.026, subdivision 4, are also subject to this section. Neither a cooperative electric association nor a municipal electric utility is liable for costs and expenses in a calendar year in excess of the limitation on costs that may be assessed against public utilities under subdivision 2. A cooperative electric association, generation and transmission cooperative electric association, municipal power agency, or municipal electric utility may object to and appeal bills of the commission and department as provided in subdivision 4.

Subd. 5a. Assessing transmission companies. The commission and department may charge transmission companies their proportionate share of the expenses incurred in the review and disposition of proceedings under sections 216B.2425, 216B.243, 216B.48, 216B.50, and 216B.79. A transmission company is not liable for costs and expenses in a calendar year in excess of the limitation on costs that may be assessed against public utilities under subdivision 2. A transmission company may object to and appeal bills of the commission and department as provided in subdivision 4.

Subd. 5b. Assessments for certain right-of-way proceedings. The commission and department may charge a railroad, as defined in section 237.045, subdivision 1, paragraph (e), and a utility as defined in section 237.045, subdivision 1, paragraph (f), for the railroad and utility's proportionate share of expenses incurred by the commission and department in the review and disposition of disputes contained in petitions filed under section 237.045. A railroad or utility that objects to an assessment of the commission or department made under this subdivision has the same right to appeal the assessment under subdivision 4 as does a public utility.

Subd. 6. Administrative hearing costs. Any amounts billed to the commission or the department by the Office of Administrative Hearings for public utility contested case hearings shall be assessed by the commission or the department against the public utility. The assessment shall be paid into the state treasury within 30 days after a bill, which constitutes notice of the assessment and demand for payment of it, has been transmitted to the public utility. Money received shall be credited to a special account and is appropriated to the commission or the department for payment to the Office of Administrative Hearings.

Subd. 7. Assessing all utilities. The department shall assess public utilities, cooperative electric associations, and municipal utilities for the costs of activities under chapter 216C. The department shall not assess for costs of grants, loans, or other aids or for costs that can be recovered through other assessment authority. Each public utility, cooperative, and municipal utility shall be assessed in the proportion that its gross operating revenue for the sale of gas and electric service within the state for the last calendar year bears to the total of those revenues for all public utilities, cooperatives, and municipalities.

Subd. 8. Audit investigation costs; account, appropriation. The audit investigation account is created as a separate account in the special revenue fund in the state treasury. If the commission, in a proceeding upon its own motion, on complaint, or upon an application to it, determines that it is necessary, in order to carry out its duties imposed under this chapter or chapter 216, 216A, 216E, 216F, or 216G, to conduct an investigation or audit of any public utility operations, practices, or policies requiring specialized technical professional investigative services for the inquiry, the commission may request the commissioner of commerce to seek authority from the commissioner of management and budget to incur costs reasonably attributable to the specialized services. If the investigation or audit is approved by the commissioner of management and budget, the commissioner of commerce shall carry out the investigation in the manner directed by the commission and shall render separate bills to the public utility for the costs incurred for such technical professional investigative services. The bill constitutes notice of the assessment and demand for payment. The amount assessed must be paid by the public utility to the commissioner of commerce within 30 days after the date of assessment. Money received under this subdivision must be deposited in the state treasury and credited to the audit investigation account, and is appropriated to the commissioner of commerce for the purposes of this subdivision.

History: 1974 c 429 s 62 subds 1-4; 1978 c 674 s 60; 1978 c 795 s 9; 1980 c 614 s 116; 1981 c 357 s 71,72; 1983 c 289 s 105,106; 1990 c 598 s 1; 1991 c 234 s 2; 1992 c 478 s 4; 1993 c 356 s 4; 1993 c 369 s 66,67; 2001 c 212 art 7 s 34; 2005 c 97 art 1 s 9,10; 2007 c 10 s 8-10; 2009 c 37 art 2 s 8-11; 2009 c 101 art 2 s 109; 2009 c 110 s 25-27; 2010 c 361 art 5 s 9; 2011 c 97 s 24-26; 1Sp2015 c 1 art 3 s 23; 2016 c 180 s 1



Section 216B.63 — INTEREST ON ASSESSMENT.

The amounts assessed against any public utility not paid after 30 days after the transmittal of a notice advising the public utility of the amount assessed against it, draw interest at the rate of six percent per annum; and, upon failure to pay the assessment, the attorney general shall proceed by action in the name of the state against the public utility to collect the amount due, together with interest and the cost of the suit.

History: 1974 c 429 s 63; 2007 c 10 s 11



Section 216B.64 — ATTORNEY GENERAL'S RESPONSIBILITIES.

The attorney general of the state shall, upon request of the commission or department, represent and appear for the commission or department in all actions and proceedings involving any question under Laws 1974, chapter 429, and shall aid in any investigation or hearing had under the provisions of Laws 1974, chapter 429. The attorney general shall perform all duties and services in connection with Laws 1974, chapter 429 and the enforcement thereof as the commission or department may require. The attorney general shall also bring all actions to collect penalties herein provided.

History: 1974 c 429 s 64; 1980 c 614 s 117; 1986 c 444



Section 216B.65 — DEPARTMENT TO EMPLOY NECESSARY STAFF.

The department may employ experts, engineers, statisticians, accountants, inspectors, clerks, hearing examiners who may be attorneys and employees it deems necessary to carry out the provisions of Laws 1974, chapter 429.

History: 1974 c 429 s 67



Section 216B.66 — CONSTRUCTION.

Laws 1974, chapter 429 is complete in itself and other Minnesota statutes are not to be construed as applicable to the supervision or regulation of public utilities by the commission. All acts and parts of acts in conflict with Laws 1974, chapter 429 are repealed insofar as they pertain to the regulation of public utilities as defined herein.

History: 1974 c 429 s 69



Section 216B.67 — CITATION.

Laws 1974, chapter 429, may be cited as the "Minnesota Public Utilities Act."

History: 1974 c 429 s 71



Section 216B.68 — DEFINITIONS; MERCURY EMISSIONS REDUCTION.

Subdivision 1. Scope. Terms used in sections 216B.68 to 216B.688 have the meanings given them in this section and section 216B.02.

Subd. 2. Agency. "Agency" means the Minnesota Pollution Control Agency.

Subd. 3. Dry scrubbed unit. "Dry scrubbed unit" means a targeted unit at which pollution control technology that uses a spray dryer and fabric filter system to remove pollutants from air emissions is installed or will be installed by December 31, 2007.

Subd. 4. Federal mercury regulations. "Federal mercury regulations" means the federal Clean Air Mercury Rule as of January 1, 2006, published in Code of Federal Regulations, title 40, parts 60, 63, 70, and 72.

Subd. 5. Mercury emissions reduction. "Mercury emissions reduction" means the amount of mercury reduced from the emissions of a targeted or supplemental unit, relative to the emissions baseline from that unit established under section 216B.681, expressed as a percentage.

Subd. 6. Qualifying facility. "Qualifying facility" means an electric generating power plant in Minnesota that, as of January 1, 2006, had a total net dependable capacity in excess of 500 megawatts from all coal-fired electric generating units at the power plant.

Subd. 7. Start-up period. "Start-up period" means a period of one year after the date mercury-control equipment is installed at a targeted unit under an approved mercury emissions-reduction plan, or such longer period as the commission may approve after consultation with the Pollution Control Agency, if a longer period is necessary to optimize equipment performance for mercury reduction.

Subd. 8. Targeted unit. "Targeted unit" means a coal-fired electric generation unit greater than 100 megawatts at a qualifying facility.

Subd. 9. Wet scrubbed unit. "Wet scrubbed unit" means a targeted unit at which pollution control technology that uses water or solutions to remove pollutants from air emissions is installed.

History: 2006 c 201 s 5



Section 216B.681 — MONITORING MERCURY EMISSIONS.

By July 1, 2007, a public utility that owns or operates a qualifying facility shall install, maintain, and operate continuous mercury emission-monitoring systems or other method of monitoring approved by the agency on each targeted unit and, where applicable, on each supplemental unit pursuant to section 216B.6851. The monitoring systems must use methods set forth in federal mercury regulations or such other methods as may be approved by the agency. The public utility shall report to the agency as public data the quality assured data produced from monitoring implemented pursuant to this section on a quarterly basis in a form prescribed by the agency. The data from at least six months' monitoring must be used to establish a baseline for mercury emissions reductions under sections 216B.68 to 216B.688.

History: 2006 c 201 s 6



Section 216B.682 — MERCURY EMISSIONS-REDUCTION PLANS.

Subdivision 1. Dry scrubbed units. (a) By December 31, 2007, a public utility that owns a dry scrubbed unit at a qualifying facility shall develop and submit to the agency and the commission a plan for mercury emissions reduction at each such unit. At each dry scrubbed unit owned and operated by the utility, the plan must propose to employ the available technology for mercury removal that is most likely to result in the removal of at least 90 percent of the mercury emitted from the unit.

(b) A plan submitted under this subdivision must provide for mercury emissions reduction at each dry scrubbed unit to be implemented by December 31, 2010. A public utility that owns two dry scrubbed targeted units must submit a plan that provides for implementation at one unit by December 31, 2009, and at the other unit by December 31, 2010.

Subd. 2. Wet scrubbed units. (a) By December 31, 2009, a public utility that owns a wet scrubbed unit at a qualifying facility shall develop and submit to the agency and the commission a plan for mercury emissions reduction at each such unit. At each wet scrubbed unit owned by the utility, the plan must propose to employ the available technology for mercury removal that is most likely to result in the removal of at least 90 percent of the mercury emitted from the unit.

(b) A plan submitted under this subdivision must provide for mercury emissions reduction at each wet scrubbed unit to be implemented by December 31, 2014.

Subd. 3. Mercury emissions plans generally. (a) In each plan submitted under this section, a utility shall present information assessing that plan's ability to optimize human health benefits and achieve cost efficiencies. Each plan must provide the cost, technical feasibility, and mercury emissions reduction expected for the utility's preferred technology option and each alternative considered. The utility shall demonstrate that it has considered achieving the mercury emissions reduction required under this section through multiple pollutant control technology.

(b) A plan submitted under this section may also:

(1) provide measures to reduce the cost and maximize the flexibility of each option proposed or considered; and

(2) specify permit targets or conditions proposed by the public utility for each mercury emission-control option proposed or considered, including, but not limited to, numeric emission targets, percent removal expectations, emission control technology installation and operation requirements or work practice standards, and potential changes in the performance of the mercury emissions-reduction technology over time.

(c) The utility may submit an emissions rate rider to the commission under section 216B.683 to recover the costs associated with plans filed under this section.

History: 2006 c 201 s 7



Section 216B.683 — MERCURY EMISSIONS REDUCTION; COST RECOVERY, FINANCIAL INCENTIVES.

Subdivision 1. Emissions-reduction riders. (a) A public utility required to file a mercury emissions-reduction plan under sections 216B.68 to 216B.688 may also file for approval of emissions-reduction rate riders pursuant to section 216B.1692, subdivision 3, for its mercury control and other environmental improvement initiatives under sections 216B.68 to 216B.688.

(b) In addition to the cost recovery provided by section 216B.1692, subdivision 3, the emissions-reduction rate riders may include recovery of costs associated with (1) the purchase and installation of continuous mercury emission-monitoring systems, (2) costs associated with the purchase and installation of emissions-reduction equipment, (3) construction work in progress, (4) ongoing operation and maintenance costs associated with the utility's emission-control initiatives, including, but not limited to, the cost of any sorbent or emission-control reagent injected into the unit, (5) any project costs incurred before plan approval that are demonstrated to the commission's satisfaction to be part of the plan, and (6) any studies undertaken by the utility in support of the emissions-reduction plan.

(c) The utility may propose to phase in the emissions-reduction riders to recover these costs over the development and life of the projects.

Subd. 2. Performance-based incentives. A mercury emissions-reduction rider approved by the commission may include performance-based financial incentives if the commission determines that the incentives will increase the likelihood that the utility will exceed 90 percent mercury emissions reductions, provided the incentives do not impose excessive costs on the utility's consumers when added to the costs recovered under subdivision 1. These incentives may include increased returns on investments or other performance-based incentives. The commission may structure the financial incentives to escalate for each additional increment of mercury emissions reduction achieved by the utility above the 90 percent mercury emissions reduction.

Subd. 3. Application of other law; associated rider. (a) Section 216B.1692 applies to plans and emissions-control riders proposed under sections 216B.68 to 216B.688, except that:

(1) projects included in a plan approved under sections 216B.68 to 216B.688 are deemed to be qualifying projects for the purposes of section 216B.1692; and

(2) section 216B.1692, subdivisions 5, paragraph (c), and 6, do not apply to plans or riders submitted under sections 216B.68 to 216B.688.

(b) Commission approval of an emissions-reduction plan under this section includes approval of an emissions-reduction rider associated with that plan if submitted by the utility.

History: 2006 c 201 s 8



Section 216B.684 — ENVIRONMENTAL ASSESSMENT OF MERCURY EMISSIONS-REDUCTION PLAN.

The Pollution Control Agency shall evaluate a utility's mercury emissions-reduction plans filed under sections 216B.682 and 216B.6851 and submit its evaluation to the Public Utilities Commission within 180 days of the date the plan is filed with the agency and commission. In its review, the agency shall (1) assess whether the utility's plan meets the requirements of section 216B.682 or 216B.6851, as applicable, (2) evaluate the environmental and public health benefits of each option proposed or considered by the utility, including benefits associated with reductions in pollutants other than mercury, (3) assess the technical feasibility and cost-effectiveness of technologies proposed or considered by the utility for achieving mercury emissions reduction, and (4) advise the commission of the appropriateness of the utility's plan. In preparing its assessment, the agency may request additional information from the utility, especially with regard to alternative technologies or configurations applicable to the specific unit, and the estimated costs of those alternatives.

History: 2006 c 201 s 9



Section 216B.685 — MERCURY EMISSIONS-REDUCTION PLAN APPROVAL.

Subdivision 1. Commission review and evaluation. The Public Utilities Commission shall review and evaluate a utility's mercury emissions-reduction plans and associated emissions-reduction riders submitted under section 216B.682 or pursuant to subdivision 2, paragraph (b). In its review, the commission shall consider the environmental and public health benefits, the agency's assessment of technical feasibility, competitiveness of customer rates, and cost-effectiveness of the utility's proposed mercury-control initiatives in light of the Pollution Control Agency's report under section 216B.684.

Subd. 2. Commission approval. (a) Within 180 days of receiving the agency's report on a utility's plan filed under section 216B.682, subdivision 1 or 2, the commission shall order the implementation of a utility's mercury emissions-reduction plan and associated emissions-reduction rider that complies with the requirements of the applicable subdivision of section 216B.682, unless the commission determines that the plan as proposed fails to provide for increased environmental and health benefits or would impose excessive costs on the utility's customers.

(b) If the commission is unable to approve the utility's plan and associated emissions-reduction riders as proposed, it shall direct the utility to amend and resubmit its proposed plan in light of the record developed on the proposed plan or, at the utility's option, to file a new plan consistent with the requirements of the applicable subdivision of section 216B.682.

Subd. 3. Technical issues. The commission shall give due consideration to the assessment of the Pollution Control Agency on compliance issues under sections 216B.68 to 216B.688, technical feasibility of emission-control technology, and environmental and public health benefits associated with emissions reductions.

Subd. 4. Equipment replacement; deadline extensions. (a) Unless the utility proposes to do so, the commission may not require the replacement of existing pollution control equipment at a targeted or supplemental unit as a condition for approving a plan pursuant to this section or section 216B.6851.

(b) The commission may allow a utility up to two extensions of any deadline established under sections 216B.68 to 216B.688 or commission order under those sections, if the utility demonstrates the unavailability of necessary equipment or other extraordinary circumstances. An extension under this paragraph may last no longer than 12 months. The commission may not extend a deadline for final installation of pollution control equipment for longer than 12 months.

Subd. 5. Equipment optimization required. A commission order under this section must require the utility to optimize the operation of equipment installed under a plan approved under this section to obtain maximum mercury reductions and to report the utility's efforts and results annually to the Pollution Control Agency, until such time as the agency determines the reports to be no longer necessary.

History: 2006 c 201 s 10



Section 216B.6851 — UTILITY OPTION.

Subdivision 1. Election. A public utility with less than 200,000 customers subject to sections 216B.68 to 216B.688 that owns two wet scrubbed units at a qualifying facility may opt to be regulated under this section for those units in lieu of section 216B.682. Plans under this section are subject to section 216B.682, subdivision 3. Except where otherwise provided, all other provisions of sections 216B.68 to 216B.688 apply.

Subd. 2. Supplemental unit. "Supplemental unit" means a coal-fired electric generation unit at an electric generating power plant in Minnesota at which mercury emissions-reduction measures are taken as part of an emissions-reduction plan under this section.

Subd. 3. Plan for 90 percent reduction required. A public utility that elects to be regulated under this section must file a mercury emissions-reduction plan that is designed to achieve total mercury reduction at targeted and supplemental units owned by the utility equivalent to a goal of 90 percent reduction of mercury emissions at the utility's targeted units by December 31, 2018.

Subd. 4. Alternative plans. The utility shall also submit one or more alternatives to the 90 percent reduction plan required under subdivision 3. Alternative plans must be designed to come as near as technically possible to achieving the goal established in subdivision 3 without imposing excessive costs on the utility's customers.

Subd. 5. Early action; wet scrubbed units. (a) The utility electing for regulation under this section shall file an initial plan for mercury emissions reduction at one of its two wet scrubbed units on or before December 31, 2007. The plan must provide for mercury emissions reduction to be implemented at that unit by December 31, 2010. If the plan is approved by the commission, and implemented by the utility, the utility may have until July 1, 2015, to file its plans for reduction at its other wet scrubbed unit at the qualifying facility, and may have until December 31, 2018, to implement mercury emissions reduction at that unit.

(b) Until the utility files its plans for the other wet scrubbed unit, the utility must submit to the commission and agency, by July 1 each year, beginning in 2011, a report containing the following information:

(1) mercury control plans for units subject to this section, including how elements of the plans may affect the performance and cost-effectiveness of emission controls for air pollutants other than mercury;

(2) an assessment of the impacts of federal laws regulating various air pollutants emitted by coal-fired power plants that can reasonably be expected to be enacted by 2018 on the utility's units subject to this section, and potential utility responses to those laws, including, but not limited to:

(i) installing pollution control equipment;

(ii) using pollution allowances to achieve regulatory compliance; and

(iii) retiring or repowering the plant that is the subject of the filing with cleaner fuels considering the costs of complying with state and federal environmental regulations.

For each potential response, the report must include an analysis of the impacts on ratepayers, the utility's financial position, and utility operations, including the impacts on the service life of affected units.

(c) The utility shall consult with the agency, the Department of Commerce, and other interested stakeholders to determine which future federal laws to assess under paragraph (b), clause (2), and the scope of the assessment of the impact of those laws.

Subd. 6. Agency review and commission approval. (a) The agency shall review the utility's plans as provided in section 216B.684.

(b) The Public Utilities Commission shall review and evaluate a utility's mercury emissions-reduction plans submitted under this section. In its review, the commission shall consider the environmental and public health benefits, the agency's determination of technical feasibility, competitiveness of customer rates, and cost-effectiveness of the utility's proposed mercury-control initiatives in light of the Pollution Control Agency's review under paragraph (a). Within 180 days of receiving the agency's report, the commission shall approve a utility's mercury emissions-reduction plan that the commission reasonably expects will come closest to achieving total mercury reductions at targeted and supplemental units owned by the utility equivalent to a goal of 90 percent reduction of mercury emissions at the utility's targeted units by December 31, 2018, in a manner that provides for increased environmental and public health benefits without imposing excessive costs on the utility's customers. If the commission is unable to approve the utility's 90 percent reduction plan filed under subdivision 3, the commission, in consultation with the Pollution Control Agency, shall order the utility to implement the most stringent mercury-control alternative proposed by the utility under this section that provides for increased environmental and public health benefits without imposing excessive costs on the utility's customers.

(c) At each targeted and supplemental unit included in a plan under this section, a utility shall propose to implement mercury emissions-control measures that will result in the greatest reduction of mercury emitted from that unit that is technically feasible without imposing excessive costs.

History: 2006 c 201 s 11; 2010 c 325 s 2-4



Section 216B.686 — OTHER ENVIRONMENTAL IMPROVEMENT PLANS.

Subdivision 1. Utility filing. (a) In order to encourage a utility to address multiple pollutants, a utility required to submit mercury-reduction plans under sections 216B.68 to 216B.688 may also propose plans for investments and related expenses in pollution control equipment to be installed at facilities in Minnesota needed to comply with state or federal emission-control statutes or regulations that became effective after December 31, 2004.

(b) For each plan, the utility must show that the investments in pollution control equipment to be installed at facilities in Minnesota under the plan will provide for increased environmental and public health benefits, do not impose excessive costs on the utility's customers, and will achieve at least the pollution control required by applicable state or federal regulations.

Subd. 2. Emissions-reduction riders. A public utility that files a plan under this section may also file for approval of an emissions-reduction rate rider under section 216B.683, subdivision 1.

Subd. 3. Agency review. (a) The Pollution Control Agency shall evaluate a utility's plans filed under this section and, within 180 days of receiving the filing, provide the commission with:

(1) verification that the emissions-reduction project qualifies under subdivision 1;

(2) a description of the projected environmental benefits of the proposed project; and

(3) its assessment of the appropriateness of the proposed plans.

(b) In preparing its review under this subdivision, the agency may request additional information from the utility, especially with regard to alternative technologies or configurations applicable to a specific unit, and the estimated costs of those alternatives.

Subd. 4. Commission approval. The commission shall review and evaluate a utility's plans and associated emissions-reduction riders for other environmental improvement initiatives submitted under this section. The commission shall consider the overall environmental and public health benefits, total costs, and competitiveness of customer rates. Within 180 days of receiving the agency's report prepared under subdivision 3, the commission shall approve the plan and associated emissions-reduction rider if the commission finds that it meets the requirements of subdivision 1, paragraph (b).

History: 2006 c 201 s 12



Section 216B.687 — MERCURY EMISSIONS REDUCTION IMPLEMENTATION, OPERATION.

Subdivision 1. Permit conditions for mercury reductions. The agency shall establish the mercury emissions reduction for each targeted unit included in a plan approved under section 216B.685, or where applicable, for each targeted and supplemental unit included in a plan approved under section 216B.6851.

Subd. 2. Enforcement by agency. (a) Except as required by federal regulation, any mercury reduction incorporated into the permit for a targeted unit as established under a plan approved under section 216B.685, or where applicable, for each targeted and supplemental unit included in a plan approved under section 216B.6851, must be a state-only condition of the permit and will not be enforced by the agency during the start-up period.

(b) After the start-up period ends, the Pollution Control Agency shall incorporate into the permit the mercury reduction reasonably expected to be achieved at each unit or facility as an enforceable state-only reduction. For a qualifying facility with multiple units that has one or more units included in approved plans, the agency may establish the mercury emissions reduction for the facility covering all targeted and supplemental units at that facility after the start-up periods for all units have concluded, and the actual mercury emissions for the units have been determined. In setting the reduction, the agency shall give due consideration to the results of monitoring before implementation of the plan, the results of monitoring during the start-up period, and any factors that may impact the performance of the unit for the next five years.

Subd. 3. Equipment optimization required. The agency shall revise the unit's air permit every five years to ensure optimal mercury emissions reduction by equipment installed under an approved plan, in light of technical and operational advances made since the date of plan approval. In revising the unit's air permit, the agency may recommend, but shall not require, additional investments in pollution control equipment, or the removal of equipment installed pursuant to an approved plan. The utility may seek commission review of the costs associated with a permit requirement or request for equipment optimization proposed by the agency and, if review is requested, the revision is not effective until approved by the commission. The commission shall approve the revision unless the utility or other party shows that it will impose excessive consumer costs.

History: 2006 c 201 s 13



Section 216B.688 — RELATIONSHIP TO OTHER STATE FINANCIAL REQUIREMENTS.

Except as otherwise provided for equipment optimization as specified in section 216B.687, a public utility implementing an approved mercury emissions-reduction plan is not required to undertake additional investments or incur additional operating or maintenance costs to reduce mercury at a unit included in a plan approved under section 216B.685 or 216B.6851.

History: 2006 c 201 s 14



Section 216B.79 — PREVENTATIVE MAINTENANCE.

The commission may order public utilities to make adequate infrastructure investments and undertake sufficient preventative maintenance with regard to generation, transmission, and distribution facilities. The commission's authority under this section also applies to any transmission company that owns or operates electric transmission lines in Minnesota.

History: 2001 c 212 art 3 s 2; 2005 c 97 art 1 s 11



Section 216B.8109 — HYDROGEN ENERGY ECONOMY GOAL.

It is a goal of this state that Minnesota move to hydrogen as an increasing source of energy for its electrical power, heating, and transportation needs.

History: 1Sp2003 c 11 art 2 s 2



Section 216B.811 — DEFINITIONS.

Subdivision 1. Scope. For purposes of sections 216B.811 to 216B.815, the terms defined in this section have the meanings given them.

Subd. 2. Fuel cell. "Fuel cell" means an electrochemical device that produces useful electricity, heat, and water vapor, and operates as long as it is provided fuel.

Subd. 3. Hydrogen. "Hydrogen" means hydrogen produced using renewable energy sources.

Subd. 4. Related technologies. "Related technologies" means balance of plant components necessary to make hydrogen and fuel cell systems function; turbines, reciprocating, and other combustion engines capable of operating on hydrogen; and electrolyzers, reformers, and other equipment and processes necessary to produce, purify, store, distribute, and use hydrogen for energy.

History: 2005 c 97 art 13 s 1; 1Sp2005 c 1 art 4 s 119



Section 216B.812 — FOSTERING USE OF HYDROGEN ENERGY.

Subdivision 1. State purchase and use of renewable hydrogen technologies. (a) The Department of Commerce, in coordination with the Department of Administration and the Pollution Control Agency, shall identify opportunities for deploying renewable hydrogen, fuel cells, and related technologies within state-owned facilities, vehicle fleets, and operations in ways that demonstrate their commercial performance and economics.

(b) The Department of Commerce shall recommend to the Department of Administration the purchase and deployment of hydrogen, fuel cells, and related technologies, when feasible, in ways that strategically contribute to realizing Minnesota's hydrogen economy goal as set forth in section 216B.8109, and which contribute to the following nonexclusive list of objectives:

(1) provide needed performance data to the marketplace;

(2) identify code and regulatory issues to be resolved;

(3) foster economic development and job creation in the state;

(4) raise public awareness of renewable hydrogen, fuel cells, and related technologies; or

(5) reduce emissions of carbon dioxide and other pollutants.

(c) The Department of Commerce and the Pollution Control Agency shall also recommend to the Department of Administration changes to the state's procurement guidelines and contracts in order to facilitate the purchase and deployment of cost-effective renewable hydrogen, fuel cells, and related technologies by all levels of government.

Subd. 2. Pilot projects. (a) In consultation with appropriate representatives from state agencies, local governments, universities, businesses, and other interested parties, the Department of Commerce shall report back to the legislature by November 1, 2005, and every two years thereafter, with a slate of proposed pilot projects that contribute to realizing Minnesota's hydrogen economy goal as set forth in section 216B.8109. The Department of Commerce must consider the following nonexclusive list of priorities in developing the proposed slate of pilot projects:

(1) deploy "bridge" technologies such as hybrid-electric, off-road, and fleet vehicles running on hydrogen or fuels blended with hydrogen;

(2) lead to cost-competitive, on-site renewable hydrogen production technologies;

(3) demonstrate nonvehicle applications for hydrogen;

(4) improve the cost and efficiency of hydrogen from renewable energy sources; and

(5) improve the cost and efficiency of hydrogen production using direct solar energy without electricity generation as an intermediate step.

(b) For deployment projects that do not involve a demonstration component, individual system components of the technology should, if feasible, meet commercial performance standards and systems modeling must be completed to predict commercial performance, risk, and synergies. In addition, the proposed pilots should meet as many of the following criteria as possible:

(1) advance energy security;

(2) capitalize on the state's native resources;

(3) result in economically competitive infrastructure being put in place;

(4) be located where it will link well with existing and related projects and be accessible to the public, now or in the future;

(5) demonstrate multiple, integrated aspects of renewable hydrogen infrastructure;

(6) include an explicit public education and awareness component;

(7) be scalable to respond to changing circumstances and market demands;

(8) draw on firms and expertise within the state where possible;

(9) include an assessment of its economic, environmental, and social impact; and

(10) serve other needs beyond hydrogen development.

Subd. 3. Establishing multifuel hydrogen fueling stations. The commissioner of commerce may accept federal funds, expend funds, and participate in projects to design, site, and construct multifuel hydrogen fueling stations that eventually link urban centers along key trade corridors across the jurisdictions of Manitoba, the Dakotas, Minnesota, Iowa, and Wisconsin.

These energy stations must serve the priorities listed in subdivision 2 and, as transition infrastructure, should accommodate a wide variety of vehicle technologies and fueling platforms, including hybrid, flexible-fuel, and fuel cell vehicles. They may offer, but not be limited to, gasoline, diesel, ethanol (E-85), biodiesel, and hydrogen, and may simultaneously test the integration of on-site combined heat and power technologies with the existing energy infrastructure.

The hydrogen portion of the stations may initially serve local, dedicated on- or off-road vehicles, but should eventually support long-haul transport.

History: 2005 c 97 art 13 s 2; 1Sp2005 c 1 art 4 s 120; 2007 c 57 art 2 s 17,22



Section 216B.813 — MINNESOTA RENEWABLE HYDROGEN INITIATIVE.

Subdivision 1. Road map. The Department of Commerce shall coordinate and administer directly or by contract the Minnesota renewable hydrogen initiative. If the department decides to contract for its duties under this section, it must contract with a nonpartisan, nonprofit organization within the state to develop the road map. The initiative may be run as a public-private partnership representing business, academic, governmental, and nongovernmental organizations. The initiative must oversee the development and implementation of a renewable hydrogen road map, including appropriate technology deployments, that achieve the hydrogen goal of section 216B.8109. The road map should be compatible with the United States Department of Energy's National Hydrogen Energy Roadmap and be based on an assessment of marketplace economics and the state's opportunities in hydrogen, fuel cells, and related technologies, so as to capitalize on strengths. The road map should establish a vision, goals, general timeline, strategies for working with industry, and measurable milestones for achieving the state's renewable hydrogen goal. The road map should describe how renewable hydrogen and fuel cells fit in Minnesota's overall energy system, and should help foster a consistent, predictable, and prudent investment environment. The department must report to the legislature on the progress in implementing the road map by November 1 of each odd-numbered year.

Subd. 2. Grants. (a) The commissioner of commerce shall operate a competitive grant program for projects to assist the state in attaining its renewable hydrogen energy goals.

(b) The commissioner shall give preference to project concepts included in the department's most recent biennial report: Strategic Demonstration Projects to Accelerate the Commercialization of Renewable Hydrogen and Related Technologies in Minnesota. Projects eligible for funding must combine one or more of the hydrogen production options listed in the department's report with an end use that has significant commercial potential, preferably high visibility, and relies on fuel cells or related technologies. Each funded technology deployment must include an explicit education and awareness-raising component, be compatible with the renewable hydrogen deployment criteria defined in section 216B.812, and receive 50 percent of its total cost from nonstate sources. The 50 percent requirement does not apply for recipients that are public institutions.

History: 2007 c 57 art 2 s 23; 2014 c 286 art 5 s 1



Section 216B.815 — REGIONAL ENERGY RESEARCH AND EDUCATION PARTNERSHIP.

(a) The state's public research and higher education institutions should work with one another and with similar institutions in the region to establish Minnesota and the Upper Midwest as a center of research, education, outreach, and technology transfer for the production of renewable energy and products, including hydrogen, fuel cells, and related technologies. The partnership should be designed to create a critical mass of research and education capability that can compete effectively for federal and private investment in these areas.

(b) Initiatives undertaken by the partnership may include:

(1) collaborative and interdisciplinary research, demonstration projects, and commercialization of market-ready technologies;

(2) creation of undergraduate and graduate course offerings and eventually degreed and vocational programs with reciprocity;

(3) establishment of fellows programs at the region's institutes of higher learning that provide financial incentives for relevant study, research, and exchange; and

(4) development and field-testing of relevant curricula, teacher kits for all educational levels, and widespread teacher training, in collaboration with state energy offices, teachers, nonprofits, businesses, the United States Department of Energy, and other interested parties.

History: 2005 c 97 art 13 s 3; 2014 c 286 art 5 s 2



Section 216B.82 — LOCAL POWER QUALITY ZONES.

(a) Upon joint petition of a public utility as defined in section 216B.02, subdivision 4, and any customer located within the utility's service territory, the commission may establish a zone within that utility's service territory where the utility will install additional, redundant, or upgraded components of the electric distribution infrastructure that are designed to decrease the risk of power outages, provided the utility and all of its customers located within the proposed zone have approved the installation of the components and the financial recovery plan prior to the creation of the zone. Prior to commission approval, the utility must notify each customer within the proposed zone of the total costs of the installation, an estimate of the customer's share of those costs, and the potential benefits of the local power quality zone to the customer.

(b) The commission shall authorize the utility to collect all costs of the installation of any components under this section, including initial investment, operation, and maintenance costs, and taxes from all customers within the zone, through tariffs and surcharges for service in a zone that appropriately reflect the cost of service to those customers, provided the customers agree to pay all costs for a predetermined period, including costs of component removal, if appropriate.

(c) Nothing in this section limits the ability of the utility and any customer to enter into customer-specific agreements pursuant to applicable statutory, rule, or tariff provisions.

Nothing in this section shall be construed to permit the quality of service outside a designated zone to decline.

History: 2005 c 97 art 8 s 2






Chapter 216C — ENERGY PLANNING AND CONSERVATION

Section 216C.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. Alternative fuel. "Alternative fuel" means natural gas; liquefied petroleum gas; hydrogen; coal-derived liquefied fuels; electricity; methanol, denatured ethanol, and other alcohols; mixtures containing 85 percent or more, or other percentage as may be set by regulation by the Secretary of the United States Department of Energy, by volume of methanol, denatured ethanol, and other alcohols with gasoline or other fuels; fuels other than alcohol that are derived from biological materials; and other fuel that the Secretary of the United States Department of Energy determines by regulation to be an alternative fuel within the meaning of section 301(2) of the National Energy Policy Act of 1992, Public Law 102-486, and intended for use in motor vehicles.

Subd. 1b. Alternative fuel vehicle. "Alternative fuel vehicle" means a dedicated, flexible, or dual-fuel vehicle operated primarily on an alternative fuel.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 2a. Dedicated fuel vehicle. "Dedicated fuel vehicle" means a vehicle that operates solely on alternative fuels.

Subd. 3. Department. "Department" means the Department of Commerce.

Subd. 4. Dual-fuel vehicle. "Dual-fuel vehicle" means a vehicle that is capable of operating on an alternative fuel and is capable of operating on gasoline or diesel fuel.

History: 1987 c 186 s 15; 1987 c 312 art 1 s 7; 1993 c 254 s 2-5; 1995 c 264 art 2 s 5,6; 1998 c 254 art 1 s 65; 1Sp2001 c 4 art 6 s 47-49; 2011 c 76 art 1 s 33



Section 216C.02 — POWERS AND DUTIES OF COMMISSIONER; RULES.

Subdivision 1. Powers. (a) The commissioner may:

(1) apply for, receive, and spend money received from federal, municipal, county, regional, and other government agencies and private sources;

(2) apply for, accept, and disburse grants and other aids from public and private sources;

(3) contract for professional services if work or services required or authorized to be carried out by the commissioner cannot be satisfactorily performed by employees of the department or by another state agency;

(4) enter into interstate compacts to carry out research and planning jointly with other states or the federal government when appropriate;

(5) upon reasonable request, distribute informational material at no cost to the public; and

(6) enter into contracts for the performance of the commissioner's duties with federal, state, regional, metropolitan, local, and other agencies or units of government and educational institutions, including the University of Minnesota, without regard to the competitive bidding requirements of chapters 16A and 16C.

(b) The commissioner shall collect information on conservation and other energy-related programs carried on by other agencies, by public utilities, by cooperative electric associations, by municipal power agencies, by other fuel suppliers, by political subdivisions, and by private organizations. Other agencies, cooperative electric associations, municipal power agencies, and political subdivisions shall cooperate with the commissioner by providing information requested by the commissioner. The commissioner may by rule require the submission of information by other program operators. The commissioner shall make the information available to other agencies and to the public and, as necessary, shall recommend to the legislature changes in the laws governing conservation and other energy-related programs to ensure that:

(1) expenditures on the programs are adequate to meet identified needs;

(2) the needs of low-income energy users are being adequately addressed;

(3) duplication of effort is avoided or eliminated;

(4) a program that is ineffective is improved or eliminated; and

(5) voluntary efforts are encouraged through incentives for their operators.

(c) By January 15 of each year, the commissioner shall report to the legislature on the projected amount of federal money likely to be available to the state during the next fiscal year, including grant money and money received by the state as a result of litigation or settlements of alleged violations of federal petroleum-pricing regulations. The report must also estimate the amount of money projected as needed during the next fiscal year to finance a level of conservation and other energy-related programs adequate to meet projected needs, particularly the needs of low-income persons and households, and must recommend the amount of state appropriations needed to cover the difference between the projected availability of federal money and the projected needs.

Subd. 2. Appropriation. Money received by the commissioner under this section must be deposited in the state treasury and is appropriated to the commissioner for the purpose for which the money has been received. The money appropriated by this subdivision does not cancel and is available until expended. This appropriation does not apply to money resulting from litigation or settlements of alleged violations of federal petroleum-pricing regulations.

Subd. 3. Rules. The commissioner may adopt rules under chapter 14 to carry out the commissioner's duties and responsibilities under this section and those sections renumbered by Laws 1987, chapter 312, article 1, section 10.

History: 1987 c 186 s 15; 1987 c 312 art 1 s 8; 1989 c 338 s 4; 1991 c 235 art 1 s 3; 1998 c 386 art 2 s 68; 2014 c 286 art 5 s 3



Section 216C.03 — STATE GOVERNMENT ENERGY-SAVINGS PLAN.

The commissioner of commerce, in coordination with the commissioners of the agencies listed in section 15.01, the chancellor of the Minnesota State Colleges and Universities, and the president of the University of Minnesota, shall identify policy options, barriers, and economic benefits and costs for state government operations to achieve the energy-savings goals in section 216B.2401 and the resulting carbon emissions reductions.

History: 2007 c 136 art 2 s 7; 2014 c 222 art 1 s 29



Section 216C.05 — FINDINGS AND PURPOSE.

Subdivision 1. Energy planning. The legislature finds and declares that continued growth in demand for energy will cause severe social and economic dislocations, and that the state has a vital interest in providing for: increased efficiency in energy consumption, the development and use of renewable energy resources wherever possible, and the creation of an effective energy forecasting, planning, and education program.

The legislature further finds and declares that the protection of life, safety, and financial security for citizens during an energy crisis is of paramount importance.

Therefore, the legislature finds that it is in the public interest to review, analyze, and encourage those energy programs that will minimize the need for annual increases in fossil fuel consumption by 1990 and the need for additional electrical generating plants, and provide for an optimum combination of energy sources and energy conservation consistent with environmental protection and the protection of citizens.

The legislature intends to monitor, through energy policy planning and implementation, the transition from historic growth in energy demand to a period when demand for traditional fuels becomes stable and the supply of renewable energy resources is readily available and adequately utilized.

The legislature further finds that for economic growth, environmental improvement, and protection of citizens, it is in the public interest to encourage those energy programs that will provide an optimum combination of energy resources, including energy savings.

Therefore, the legislature, through its committees, must monitor and evaluate progress toward greater reliance on cost-effective energy efficiency and renewable energy and lesser dependence on fossil fuels in order to reduce the economic burden of fuel imports, diversify utility-owned and consumer-owned energy resources, reduce utility costs for businesses and residents, improve the competitiveness and profitability of Minnesota businesses, create more energy-related jobs that contribute to the Minnesota economy, and reduce pollution and emissions that cause climate change.

Subd. 2. Energy policy goals. It is the energy policy of the state of Minnesota that:

(1) annual energy savings equal to at least 1.5 percent of annual retail energy sales of electricity and natural gas be achieved through cost-effective energy efficiency;

(2) the per capita use of fossil fuel as an energy input be reduced by 15 percent by the year 2015, through increased reliance on energy efficiency and renewable energy alternatives; and

(3) 25 percent of the total energy used in the state be derived from renewable energy resources by the year 2025.

History: 1974 c 307 s 1; 1980 c 579 s 4; 1981 c 356 s 248; 1987 c 312 art 1 s 10 subd 1; 2007 c 136 art 1 s 2; 2013 c 85 art 12 s 3



Section 216C.053 — RENEWABLE ENERGY DEVELOPMENT.

The commissioner of commerce must engage in activities to encourage deployment of cost-effective renewable energy developments within the state. The commissioner shall compile and maintain information concerning existing and potential renewable energy developments and resources in the state. The commissioner shall provide, as appropriate, this information in proceedings for the determination of need for large energy facilities and for the review of a utility's integrated resource plan. To the extent practicable, and in addition to any other obligation of an electric utility to furnish information, an electric utility seeking to add generation to its supply portfolio to serve Minnesota consumers shall provide the commissioner with notice of its intention.

History: 2005 c 97 art 2 s 5



Section 216C.054 — ANNUAL TRANSMISSION ADEQUACY REPORT TO LEGISLATURE.

The commissioner of commerce, in consultation with the Public Utilities Commission, shall annually by January 15 submit a written report to the chairs and the ranking minority members of the legislative committees with primary jurisdiction over energy policy that contains a narrative describing what electric transmission infrastructure is needed within the state over the next 15 years and what specific progress is being made to meet that need. To the extent possible, the report must contain a description of specific transmission needs and the current status of proposals to address that need. The report must identify any barriers to meeting transmission infrastructure needs and make recommendations, including any legislation, that are necessary to overcome those barriers. The report must be based on the best available information and must describe what assumptions are made as the basis for the report. If the commissioner determines that there are difficulties in accurately assessing future transmission infrastructure needs, the commissioner shall explain those difficulties as part of the report. The commissioner is not required to conduct original research to support the report. The commissioner may utilize information the commissioner, the commission, and the Office of Energy Security possess and utilize in carrying out their existing statutory duties related to the state's transmission infrastructure. The report must be in easily understood, nontechnical terms.

History: 2009 c 110 s 28



Section 216C.055 — KEY ROLE OF SOLAR AND BIOMASS RESOURCES IN PRODUCING THERMAL ENERGY.

The biennial legislative proposals required to be submitted by the commissioners of commerce and the Pollution Control Agency under section 216H.07, subdivision 3, must include proposals regarding the use of solar energy and the combustion of grasses, agricultural wastes, trees, and other vegetation to produce thermal energy for heating commercial, industrial, and residential buildings and for industrial processes if the commissioners determine that such policies are appropriate to achieve the state's greenhouse gas emissions-reduction goals. No legal claim against any person is allowed under this section. This section does not apply to the combustion of municipal solid waste or refuse-derived fuel to produce thermal energy. For purposes of this section, removal of woody biomass from publicly owned forests must be consistent with the principles of sustainable forest management.

History: 2009 c 110 s 29; 2012 c 272 s 79



Section 216C.06 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of sections 216C.05 to 216C.30, the following terms shall have the meanings here given them.

Subd. 2. [Renumbered subd 14]

Subd. 2a. Building energy report. "Building energy report" means a questionnaire designed to collect information on a building concerning its energy use and other basic factors that relate to energy use.

Subd. 3. [Renumbered subd 15]

Subd. 4. Coal supplier. "Coal supplier" means any entity engaged in this state in the wholesale distribution of coal or transportation into this state of any coal intended for use or distribution in the state or transshipment from the state.

Subd. 5. [Renumbered subd 18]

Subd. 6. Construction. "Construction" means significant physical alteration of a site to install or enlarge a large energy facility, but not including activities incident to preliminary engineering or environmental studies.

Subd. 7. Decorative gas lamp. "Decorative gas lamp" means a device installed for the purpose of producing illumination by burning natural, mixed, or LP gas and utilizing either a mantle or an open flame, but does not include portable camp lanterns or gas lamps.

Subd. 8. [Renumbered subd 17]

Subd. 9. [Renumbered subd 2a]

Subd. 10. [Repealed, 1997 c 7 art 1 s 91]

Subd. 11. [Repealed, 1997 c 7 art 1 s 91]

Subd. 12. [Renumbered subd 19]

Subd. 13. [Renumbered subd 16]

Subd. 14. Earth sheltered. "Earth sheltered" means constructed so that 50 percent or more of the exterior surface is covered or in contact with earth. Exterior surface includes all walls and roof, but excludes garages and other accessory buildings. Earth covering on walls is measured from the floor of the structure's lowest level. Earth covering on the roof must be at least 12 inches deep to be included in calculations of earth covering. Partially completed buildings shall not be considered earth sheltered.

Subd. 15. Petroleum supplier. "Petroleum supplier" means any petroleum refinery in the state and any entity engaged in transmission or wholesale distribution of more than 100,000 gallons of crude petroleum or petroleum fuels or oil or derivatives thereof annually in this state.

Subd. 16. Photovoltaic device. "Photovoltaic device" means a system of components that generates electricity from incident sunlight by means of the photovoltaic effect, whether or not the device is able to store the energy produced for later use.

Subd. 17. Solar energy system. "Solar energy system" means a set of devices whose primary purpose is to collect solar energy and convert and store it for useful purposes including heating and cooling buildings or other energy-using processes, or to produce generated power by means of any combination of collecting, transferring, or converting solar-generated energy.

Subd. 18. Utility. "Utility" means any entity engaged in this state in the generation, transmission or distribution of electric energy and any entity engaged in this state in the transmission or distribution of natural or synthetic natural gas, including, but not limited to, a private investor-owned utility or a public or municipally owned utility.

Subd. 19. Wind energy conversion system (WECS). "Wind energy conversion system" (WECS) means any device, such as a wind charger, windmill, or wind turbine, which converts wind energy to a form of usable energy.

History: 1974 c 307 s 2; 1975 c 170 s 1; 1976 c 333 s 1,2; 1977 c 381 s 8; Ex1979 c 2 s 10-12; 1981 c 356 s 248; 1982 c 561 s 1; 1982 c 563 s 2; 1983 c 231 s 2; 1987 c 312 art 1 s 10 subd 1; 1992 c 511 art 8 s 1



Section 216C.07 — CONFLICT OF INTEREST.

No person shall be eligible to continue in office as commissioner unless that person has within six months after being appointed completed divestiture of any interest except fully vested pension rights in any utility, coal, or petroleum supplier, or manufacturer of any major component of a large energy facility doing business within or outside this state.

No person who is an employee of the department shall participate in any manner in any decision or action of the commissioner where that person has a direct or indirect financial interest.

History: 1974 c 307 s 5; 1981 c 356 s 125,248; 1986 c 444; 1987 c 312 art 1 s 10 subd 1



Section 216C.08 — JURISDICTION.

The commissioner has sole authority and responsibility for the administration of sections 216C.05 to 216C.30. Other laws notwithstanding, the authority granted the commissioner shall supersede the authority given any other agency whenever overlapping, duplication, or additional administrative or legal procedures might occur in the administration of sections 216C.05 to 216C.30. The commissioner shall consult with other state departments or agencies in matters related to energy and shall contract with them to provide appropriate services to effectuate the purposes of sections 216C.05 to 216C.30. Any other department, agency, or official of this state or political subdivision thereof which would in any way affect the administration or enforcement of sections 216C.05 to 216C.30 shall cooperate and coordinate all activities with the commissioner to assure orderly and efficient administration and enforcement of sections 216C.05 to 216C.30.

The commissioner shall designate a liaison officer whose duty shall be to insure the maximum possible consistency in procedures and to eliminate duplication between the commissioner and the other agencies that may be involved in energy.

History: 1974 c 307 s 6; 1980 c 509 s 29; 1981 c 356 s 126,248; 1987 c 312 art 1 s 10 subd 1



Section 216C.09 — COMMISSIONER DUTIES.

(a) The commissioner shall:

(1) manage the department as the central repository within the state government for the collection of data on energy;

(2) prepare and adopt an emergency allocation plan specifying actions to be taken in the event of an impending serious shortage of energy, or a threat to public health, safety, or welfare;

(3) undertake a continuing assessment of trends in the consumption of all forms of energy and analyze the social, economic, and environmental consequences of these trends;

(4) carry out energy conservation measures as specified by the legislature and recommend to the governor and the legislature additional energy policies and conservation measures as required to meet the objectives of sections 216C.05 to 216C.30;

(5) collect and analyze data relating to present and future demands and resources for all sources of energy;

(6) evaluate policies governing the establishment of rates and prices for energy as related to energy conservation, and other goals and policies of sections 216C.05 to 216C.30, and make recommendations for changes in energy pricing policies and rate schedules;

(7) study the impact and relationship of the state energy policies to international, national, and regional energy policies;

(8) design and implement a state program for the conservation of energy; this program shall include but not be limited to, general commercial, industrial, and residential, and transportation areas; such program shall also provide for the evaluation of energy systems as they relate to lighting, heating, refrigeration, air conditioning, building design and operation, and appliance manufacturing and operation;

(9) inform and educate the public about the sources and uses of energy and the ways in which persons can conserve energy;

(10) dispense funds made available for the purpose of research studies and projects of professional and civic orientation, which are related to either energy conservation, resource recovery, or the development of alternative energy technologies which conserve nonrenewable energy resources while creating minimum environmental impact;

(11) charge other governmental departments and agencies involved in energy-related activities with specific information gathering goals and require that those goals be met;

(12) design a comprehensive program for the development of indigenous energy resources. The program shall include, but not be limited to, providing technical, informational, educational, and financial services and materials to persons, businesses, municipalities, and organizations involved in the development of solar, wind, hydropower, peat, fiber fuels, biomass, and other alternative energy resources. The program shall be evaluated by the alternative energy technical activity; and

(13) dispense loans, grants, or other financial aid from money received from litigation or settlement of alleged violations of federal petroleum-pricing regulations made available to the department for that purpose.

(b) Further, the commissioner may participate fully in hearings before the Public Utilities Commission on matters pertaining to rate design, cost allocation, efficient resource utilization, utility conservation investments, small power production, cogeneration, and other rate issues. The commissioner shall support the policies stated in section 216C.05 and shall prepare and defend testimony proposed to encourage energy conservation improvements as defined in section 216B.241.

History: 1974 c 307 s 7; 1977 c 381 s 9; 1981 c 356 s 127,248; 1982 c 563 s 3; 1983 c 179 s 1; 1983 c 289 s 44; 1984 c 654 art 2 s 99; 1987 c 312 art 1 s 10 subd 1; 1988 c 617 s 1; 2005 c 97 art 4 s 3; 2008 c 356 s 6



Section 216C.10 — COMMISSIONER POWERS.

(a) The commissioner may:

(1) adopt rules under chapter 14 as necessary to carry out the purposes of sections 216C.05 to 216C.30;

(2) make all contracts under sections 216C.05 to 216C.30 and do all things necessary to cooperate with the United States government, and to qualify for, accept, and disburse any grant intended for the administration of sections 216C.05 to 216C.30;

(3) provide on-site technical assistance to units of local government in order to enhance local capabilities for dealing with energy problems;

(4) administer for the state, energy programs under federal law, regulations, or guidelines, and coordinate the programs and activities with other state agencies, units of local government, and educational institutions;

(5) develop a state energy investment plan with yearly energy conservation and alternative energy development goals, investment targets, and marketing strategies;

(6) perform market analysis studies relating to conservation, alternative and renewable energy resources, and energy recovery;

(7) assist with the preparation of proposals for innovative conservation, renewable, alternative, or energy recovery projects;

(8) manage and disburse funds made available for the purpose of research studies or demonstration projects related to energy conservation or other activities deemed appropriate by the commissioner;

(9) intervene in certificate of need proceedings before the Public Utilities Commission;

(10) collect fees from recipients of loans, grants, or other financial aid from money received from litigation or settlement of alleged violations of federal petroleum-pricing regulations, which fees must be used to pay the department's costs in administering those financial aids; and

(11) collect fees from proposers and operators of conservation and other energy-related programs that are reviewed, evaluated, or approved by the department, other than proposers that are political subdivisions or community or nonprofit organizations, to cover the department's cost in making the reviewal, evaluation, or approval and in developing additional programs for others to operate.

(b) Notwithstanding any other law, the commissioner is designated the state agent to apply for, receive, and accept federal or other funds made available to the state for the purposes of sections 216C.05 to 216C.30.

History: 1974 c 307 s 8; 1978 c 786 s 1; Ex1979 c 2 s 13; 1981 c 85 s 2; 1981 c 356 s 128,248; 1982 c 424 s 130; 1983 c 289 s 45; 1984 c 604 s 1; 1984 c 640 s 32; 1Sp1985 c 14 art 9 s 75; 1987 c 312 art 1 s 10 subd 1; 1988 c 617 s 2; 1989 c 338 s 5; 1994 c 483 s 1; 1996 c 305 art 2 s 39; 2004 c 206 s 31



Section 216C.11 — ENERGY CONSERVATION INFORMATION CENTER.

The commissioner shall establish an Energy Information Center in the department's offices in St. Paul. The information center shall maintain a toll-free telephone information service and disseminate printed materials on energy conservation topics, including but not limited to, availability of loans and other public and private financing methods for energy conservation physical improvements, the techniques and materials used to conserve energy in buildings, including retrofitting or upgrading insulation and installing weatherstripping, the projected prices and availability of different sources of energy, and alternative sources of energy.

The Energy Information Center shall serve as the official Minnesota Alcohol Fuels Information Center and shall disseminate information, printed, by the toll-free telephone information service, or otherwise on the applicability and technology of alcohol fuels.

The information center shall include information on the potential hazards of energy conservation techniques and improvements in the printed materials disseminated. The commissioner shall not be liable for damages arising from the installation or operation of equipment or materials recommended by the information center.

The information center shall use the information collected under section 216C.02, subdivision 1, to maintain a central source of information on conservation and other energy-related programs, including both programs required by law or rule and programs developed and carried on voluntarily.

History: 1976 c 333 s 4; Ex1979 c 2 s 14; 1980 c 579 s 5; 1981 c 356 s 129,248; 1987 c 312 art 1 s 10 subd 1; 1989 c 338 s 6; 2009 c 110 s 30; 2011 c 97 s 27



Section 216C.12 — ENERGY CONSERVATION PUBLICITY.

The commissioner in consultation with other affected agencies or departments shall develop informational materials, pamphlets and radio and television messages on energy conservation and housing programs available in Minnesota, renewable energy resources, and energy supply and demand. The printed materials shall include information on available tax credits for residential energy conservation measures, residential retrofitting loan and grant programs, and data on the economics of energy conservation and renewable resource measures. Copies of printed materials shall be distributed to members of the appropriate standing committees of the legislature.

History: 1977 c 381 s 22; 1980 c 579 s 6; 1981 c 356 s 130,248; 1987 c 312 art 1 s 10 subd 1



Section 216C.13 — POSTSECONDARY ENERGY EDUCATION.

The commissioner, in consultation with the commissioner of education, the Minnesota Office of Higher Education, the Board of Trustees of the Minnesota State Colleges and Universities, and the Board of Regents of the University of Minnesota, shall assist in the development and implementation of adult and postsecondary energy education programs.

History: Ex1979 c 2 s 15; 1981 c 356 s 131,248; 1982 c 563 s 4; 1987 c 312 art 1 s 10 subd 1; 1995 c 212 art 3 s 59; 1996 c 395 s 18; 1998 c 398 art 5 s 55; 2003 c 130 s 12; 2005 c 107 art 2 s 60



Section 216C.145 — COMMUNITY ENERGY EFFICIENCY AND RENEWABLE ENERGY LOAN PROGRAM.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Community energy efficiency and renewable energy projects" means solar thermal water heating, solar electric or photovoltaic equipment, small wind energy conversion systems of less than 250 kW, anaerobic digester gas systems, microhydro systems up to 100 kW, heating and cooling applications using solar thermal or ground source technology, and cost-effective energy efficiency projects installed in industrial, commercial, or public buildings, or health care facilities.

(c) "Health care facilities" means a hospital licensed under sections 144.50 to 144.56, or a nursing home licensed under chapter 144A.

(d) "Industrial customer" means a business that is classified under the North American Industrial Classification System under codes 21, 31 to 33, 48, 49, or 562.

(e) "Small business" means a business that employs 50 or fewer employees.

(f) "Unit of local government" means any home rule charter or statutory city, county, commission, district, authority, or other political subdivision or instrumentality of this state, including a sanitary district, park district, the Metropolitan Council, a port authority, an economic development authority, or a housing and redevelopment authority.

Subd. 2. Program established. The commissioner of commerce shall develop, implement, and administer a community energy efficiency and renewable energy loan program under this section.

Subd. 3. Loan purposes. (a) The commissioner may issue low-interest, long-term loans to units of local government to:

(1) finance community-owned or publicly owned renewable energy systems or cost-effective energy efficiency improvements to public buildings; or

(2) provide loans or other aids to industrial or commercial businesses or health care facilities for cost-effective energy efficiency projects or to install renewable energy systems.

(b) The commissioner may participate in loans made by the Housing Finance Agency to residential property owners, private developers, nonprofit organizations, or units of local government under sections 462A.05, subdivisions 14 and 18; and 462A.33 for the construction, purchase, or rehabilitation of residential housing to facilitate the installation of renewable energy systems in residential housing and cost-effective energy conservation improvements identified in an energy efficiency audit. The commissioner shall assist the Housing Finance Agency in assessing the technical qualifications of loan applicants.

(c) If an industrial, commercial, or health care facility customer seeks a loan under paragraph (a), clause (2), the commissioner may require an individual industrial, commercial, or health care facility customer to provide its energy usage data for the limited purpose of assessing the energy and cost savings of the project that is subject to the loan. Industrial, commercial, or health care facility customer's energy usage data may only be released upon the express, written consent of the individual industrial, commercial, or health care facility customer. The commissioner shall not require an industrial, commercial, or health care facility customer to provide energy usage data or aggregation of energy usage data that includes an industrial, commercial, or health care facility customer for any other loan under this section. Any individual industrial, commercial, or health care facility customer's energy usage data provided under this section shall be classified as nonpublic data as defined in section 13.02, subdivision 9.

Subd. 4. Technical standards. The commissioner shall determine technical standards for community energy efficiency and renewable energy projects to qualify for loans under this section.

Subd. 5. Loan proposals. (a) At least once a year, the commissioner shall publish in the State Register a request for proposals from units of local government for a loan under this section. Within 45 days after the deadline for receipt of proposals, the commissioner shall select proposals based on the following criteria:

(1) the reliability and cost-effectiveness of the renewable or energy efficiency technology to be installed under the proposal;

(2) the extent to which the proposal effectively integrates with the conservation and energy efficiency programs or goals of the energy utilities serving the proposer;

(3) the total life cycle energy use and greenhouse gas emissions reductions per dollar of installed cost;

(4) the diversity of the renewable energy or energy efficiency technology installed under the proposal;

(5) the geographic distribution of projects throughout the state;

(6) the percentage of total project cost requested;

(7) the proposed security for payback of the loan; and

(8) other criteria the commissioner may determine to be necessary and appropriate.

Subd. 6. Loan terms. A loan under this section must be issued at the lowest interest rate required to recover principal and interest plus the costs of issuing the loan, and must be for a minimum of 15 years, unless the commissioner determines that a shorter loan period of no less than five years is necessary and feasible.

Subd. 7. Account. A community energy efficiency and renewable energy loan account is established in the state treasury. Money in the account consists of the proceeds of revenue bonds issued under section 216C.146, interest and other earnings on money in the account, money received in repayment of loans from the account, legislative appropriations, and money from any other source credited to the account.

Subd. 8. Appropriation. Money in the account is appropriated to the commissioner of commerce to make community energy efficiency and renewable energy loans under this section and to the commissioner of management and budget to pay debt service and other costs under section 216C.146. Payment of debt service costs and funding reserves take priority over use of money in the account for any other purpose.

History: 2008 c 356 s 7; 2009 c 101 art 2 s 109; 2014 c 312 art 3 s 11



Section 216C.146 — COMMUNITY ENERGY EFFICIENCY AND RENEWABLE ENERGY LOAN REVENUE BONDS.

Subdivision 1. Bonding authority; definition. (a) The commissioner of management and budget, if requested by the commissioner of commerce, shall sell and issue state revenue bonds for the following purposes:

(1) to make community energy efficiency and renewable energy loans under section 216C.145;

(2) to pay the costs of issuance, debt service, including capitalized interest, and bond insurance or other credit enhancements, to fund reserves, and make payments under other agreements entered into under subdivision 2, but excludes refunding bonds sold and issued under this subdivision; and

(3) to refund bonds issued under this section.

(b) The aggregate principal amount of bonds for the purposes of paragraph (a), clause (1), that may be outstanding at any time may not exceed $100,000,000, of which up to $20,000,000 shall be reserved for community energy efficiency and renewable energy projects taking place in small businesses and public buildings; the principal amount of bonds that may be issued for the purposes of paragraph (a), clauses (2) and (3), is not limited.

(c) For the purpose of this section, "commissioner" means the commissioner of management and budget.

(d) Revenue bonds may be issued from time to time in one or more series on the terms and conditions the commissioner determines to be in the best interests of the state at any price or percentages of par value, but the term on any series of revenue bonds may not exceed 25 years. The revenue bonds of each issue and series thereof shall be dated and bear interest, and may be includable in or excludable from the gross income of the owners for federal income tax purposes.

(e) Revenue bonds may be sold at either public or private sale. Any bid received may be rejected.

(f) The revenue bonds are not subject to chapter 16C.

(g) Notwithstanding any other law, revenue bonds issued under this section shall be fully negotiable.

(h) Revenue bond terms must be no longer than the term of any corresponding loan made under section 216C.145.

Subd. 2. Procedure. The commissioner may sell and issue the bonds on the terms and conditions the commissioner determines to be in the best interests of the state. The bonds may be sold at public or private sale. The commissioner may enter into any agreements or pledges the commissioner determines necessary or useful to sell the bonds that are not inconsistent with section 216C.145. Sections 16A.672 to 16A.675 apply to the bonds. The proceeds of the bonds issued under this section must be credited to the community energy efficiency and renewable energy loan account created under section 216C.145.

Subd. 3. Revenue sources. The debt service on the bonds is payable only from the following sources:

(1) revenue credited to the community energy efficiency and renewable energy loan account from the sources identified in section 216C.145 or from any other source; and

(2) other revenues pledged to the payment of the bonds, including reserves established by a local government unit.

Subd. 4. Refunding bonds. The commissioner may issue bonds to refund outstanding bonds issued under subdivision 1, including the payment of any redemption premiums on the bonds and any interest accrued or to accrue to the first redemption date after delivery of the refunding bonds. The proceeds of the refunding bonds may, at the discretion of the commissioner, be applied to the purchases or payment at maturity of the bonds to be refunded, or the redemption of the outstanding bonds on the first redemption date after delivery of the refunding bonds and may, until so used, be placed in escrow to be applied to the purchase, retirement, or redemption. Refunding bonds issued under this subdivision must be issued and secured in the manner provided by the commissioner.

Subd. 5. Not a general or moral obligation. Bonds issued under this section are not public debt, and the full faith, credit, and taxing powers of the state are not pledged for their payment. The bonds may not be paid, directly in whole or in part from a tax of statewide application on any class of property, income, transaction, or privilege. Payment of the bonds is limited to the revenues explicitly authorized to be pledged under this section. The state neither makes nor has a moral obligation to pay the bonds if the pledged revenues and other legal security for them is insufficient.

Subd. 6. Trustee. The commissioner may contract with and appoint a trustee for bondholders. The trustee has the powers and authority vested in it by the commissioner under the bond and trust indentures.

Subd. 7. Pledges. A pledge made by the commissioner is valid and binding from the time the pledge is made. The money or property pledged and later received by the commissioner is immediately subject to the lien of the pledge without any physical delivery of the property or money or further act, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commissioner, whether or not those parties have notice of the lien or pledge. Neither the order nor any other instrument by which a pledge is created need be recorded.

Subd. 8. Bonds; purchase and cancellation. The commissioner, subject to agreements with bondholders that may then exist, may, out of any money available for the purpose, purchase bonds of the commissioner at a price not exceeding (1) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (2) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

Subd. 9. State pledge against impairment of contracts. The state pledges and agrees with the holders of any bonds that the state will not limit or alter the rights vested in the commissioner to fulfill the terms of any agreements made with the bondholders, or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The commissioner may include this pledge and agreement of the state in any agreement with the holders of bonds issued under this section.

Subd. 10. Revenue bonds as legal investments. Any of the following entities may legally invest any sinking funds, money, or other funds belonging to them or under their control in any revenue bonds issued under this section:

(1) the state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies;

(2) banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business; and

(3) personal representatives, guardians, trustees, and other fiduciaries.

Subd. 11. Waiver of immunity. The waiver of immunity by the state provided for by section 3.751, subdivision 1, shall be applicable to the revenue bonds and any ancillary contracts to which the commissioner is a party.

History: 2008 c 356 s 8; 2009 c 101 art 2 s 109; 2014 c 312 art 3 s 12



Section 216C.15 — EMERGENCY ENERGY CONSERVATION AND ALLOCATION PLAN.

Subdivision 1. Priorities and requirements. The commissioner shall maintain an emergency conservation and allocation plan. The plan shall provide a variety of strategies and staged conservation measures to reduce energy use and, in the event of an energy supply emergency, shall establish guidelines and criteria for allocation of fuels to priority users. The plan shall contain alternative conservation actions and allocation plans to reasonably meet various foreseeable shortage circumstances and allow a choice of appropriate responses. The plan shall be consistent with requirements of federal emergency energy conservation and allocation laws and regulations, shall be based on reasonable energy savings or transfers from scarce energy resources and shall:

(1) give priority to individuals, institutions, agriculture, businesses, and public transit under contract with the commissioner of transportation or the Metropolitan Council which demonstrate they have engaged in energy-saving measures and shall include provisions to insure that:

(i) immediate allocations to individuals, institutions, agriculture, businesses, and public transit be based on needs at energy conservation levels;

(ii) successive allocations to individuals, institutions, agriculture, businesses, and public transit be based on needs after implementation of required action to increase energy conservation; and

(iii) needs of individuals, institutions, and public transit are adjusted to insure the health and welfare of the young, old and infirm;

(2) insure maintenance of reasonable job safety conditions and avoid environmental sacrifices;

(3) establish programs, controls, standards, priorities or quotas for the allocation, conservation, and consumption of energy resources; and for the suspension and modification of existing standards and the establishment of new standards affecting or affected by the use of energy resources, including those related to the type and composition of energy sources, and to the hours and days during which public buildings, commercial and industrial establishments, and other energy-consuming facilities may or are required to remain open;

(4) establish programs to control the use, sale or distribution of commodities, materials, goods or services;

(5) establish regional programs and agreements for the purpose of coordinating the energy resources, programs and actions of the state with those of the federal government, of local governments, and of other states and localities;

(6) determine at what level of an energy supply emergency situation the Pollution Control Agency shall be requested to ask the governor to petition the president for a temporary emergency suspension of air quality standards as required by the Clean Air Act, United States Code, title 42, section 7410f; and

(7) establish procedures for fair and equitable review of complaints and requests for special exemptions regarding emergency conservation measures or allocations.

Subd. 2. Periodic revision. At least once every five years and whenever construction of a new large energy facility is completed which affects the supply of energy in Minnesota, the commissioner shall review and if necessary revise the emergency conservation and allocation plan. Revisions of the emergency conservation and allocation plan shall be adopted pursuant to the rulemaking procedures in chapter 14 and reviewed by the appropriate standing committees of the legislature.

Subd. 3. Declaration of energy supply emergency. The Executive Council or the legislature may declare an energy supply emergency when an acute shortage of energy exists by issuing a declaration which indicates the nature of the emergency, the area or areas threatened if less than the whole state is threatened, and the conditions causing the emergency. The declaration shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and shall be promptly filed with the commissioner, the Division of Emergency Management and the secretary of state. Upon a declaration of an energy supply emergency by the Executive Council or the legislature, the governor and the Division of Emergency Management, in consultation with the commissioner, shall implement and enforce the emergency conservation and allocation plan or any part thereof. Revisions of the plan shall be made by the commissioner in accordance with subdivision 2. The Executive Council or the legislature may terminate an energy supply emergency at any time by issuing a declaration which terminates the energy supply emergency and indicates the conditions which make possible termination of the emergency, but no energy supply emergency may continue for longer than 30 days unless renewed by the legislature. Each renewed energy supply emergency may not continue for longer than 30 days, unless otherwise provided by law. Each person shall carry out the responsibilities specified in the emergency conservation allocation plan, and violation of any provision of such emergency conservation or allocation requirements shall be deemed a violation of sections 216C.05 to 216C.30 and the rules promulgated thereunder for purposes of enforcement pursuant to section 216C.30.

History: 1974 c 307 s 9; 1974 c 428 s 5; Ex1979 c 2 s 16-18; 1981 c 356 s 133-135,248; 1982 c 424 s 130; 1984 c 640 s 32; 1987 c 71 s 2; 1987 c 312 art 1 s 10 subd 1; 1993 c 83 s 4; 1994 c 628 art 3 s 16; 1996 c 305 art 2 s 41



Section 216C.16 — STATE PETROLEUM SET-ASIDE PROGRAM.

Subdivision 1. Purpose. The purpose of this section is to grant to the commissioner authority to exercise specific power to deal with shortages of refined petroleum products. Authority granted shall be exercised for the purpose of minimizing the adverse impacts of shortages and dislocations upon the citizens and the economy of the state and nation.

Subd. 2. Establishment. The commissioner shall establish and is responsible for a state set-aside system for motor gasoline and middle distillates to provide emergency petroleum requirements and thereby relieve the hardship caused by shortage, supply dislocations, or other emergencies. The commissioner, for purposes of administration, may exercise all of the powers granted by this chapter.

Subd. 3. Definitions. As used in this section:

(a) "Middle distillates" means distillates obtained between kerosene and lubricating oil fractions in the refining process, including but not limited to, kerosene, number one and number two heating oil and diesel fuel.

(b) "Motor gasoline" means a liquid mixture of hydrocarbons produced by the distillation of petroleum and used chiefly as a fuel in internal combustion engines.

(c) "Prime supplier" means the producer or supplier now or hereafter making the first sale of middle distillates or motor gasoline subject to the state set-aside for consumption within the state.

(d) "State set-aside" means the amount of middle distillates or motor gasoline required to be made available by a prime supplier for utilization by the commissioner to resolve or mitigate emergencies or hardships due to shortages of supply.

Subd. 4. Set-aside required. Every prime supplier shall allocate for sale or exchange monthly upon order of the commissioner a volume of motor gasoline and middle distillate not exceeding the monthly set-aside amount. The amount of gasoline subject to monthly set-aside shall be an amount equal to three percent of the prime supplier's monthly supply estimate. The amount of middle distillate subject to monthly set-aside shall be an amount equal to four percent of the prime supplier's monthly supply estimate.

Subd. 5. Report of estimated volume; program's allocation. Every prime supplier shall file with the commissioner a monthly report of its estimated volume of gasoline and middle distillate deliveries. The report shall be in a form prescribed by the commissioner and shall be submitted by the 25th day of the month preceding the month covered by the report. Each prime supplier shall allocate monthly for sale or exchange upon order of the commissioner three percent of estimated motor gasoline supplies and four percent of estimated middle distillate supplies as shown by the report.

Subd. 6. Prime supplier obligations. Each prime supplier shall designate a representative to act for and on behalf of the prime supplier in respect to department state set-aside orders to be issued to the prime supplier. A prime supplier shall provide the amount of allocated product stated in the energy state set-aside order.

Subd. 7. Rules. The commissioner shall adopt rules to govern the administration of the set-aside system. Rules shall cover matters such as the form and procedure for applications for set-aside allocations by dealers of bulk purchasers, reports on available gasoline and middle distillate supplies, orders and procedure for set-aside allocation and distribution and other rules deemed necessary or desirable in the implementation and administration of the set-aside system, including monthly reports of anticipated deliveries and actual sales of gasoline, middle distillates, propane, aviation fuels, and residual oils.

Subd. 8. Criteria. The commissioner may allocate gasoline and middle distillates from the set-aside system in accordance with the criteria in section 216C.15 and rules adopted pursuant thereto. The commissioner may prescribe additional priorities by rule.

History: 1981 c 356 s 136,248; 1982 c 424 s 130; 1982 c 563 s 5,6; 1983 c 289 s 115 subd 1; 1984 c 640 s 32; 1987 c 312 art 1 s 10 subd 1; 1995 c 233 art 2 s 56



Section 216C.17 — ENERGY FORECASTS AND STATISTICS; REPORT.

Subdivision 1. Energy data program. In order to further the purposes of sections 216C.05 to 216C.30, the commissioner shall develop and maintain an effective program of collection, compilation, and analysis of energy statistics. The statistical program shall be developed to insure a central state repository of energy data and so that the state may coordinate and cooperate with other governmental data collection and record-keeping programs.

Subd. 2. Forecasts. Except as provided in subdivision 3, in addition to supplying the current statistical and short-range forecasting information the commissioner requires, each utility, coal supplier, petroleum supplier and large energy facility in the state shall prepare and transmit to the commissioner by July 1 of each year, a report specifying in five-, ten-, and 15-year forecasts the projected demand for energy within their respective service areas and the facilities necessary to meet the demand.

The report shall be in a form specified by the commissioner and contain all information deemed relevant by the commissioner.

Subd. 3. Duplication. The commissioner shall, to the maximum extent feasible, provide that forecasts required under this section be consistent with material required by other state and federal agencies in order to prevent unnecessary duplication. Electric utilities submitting advance forecasts as part of an integrated resource plan filed pursuant to section 216B.2422 and Public Utilities Commission rules are excluded from the annual reporting requirement in subdivision 2.

Subd. 4. Public inspection. Reports issued pursuant to this section, other than individual corporate reports classified as nonpublic data in section 13.68, shall be available for public inspection in the office of the department during normal business hours.

Subd. 5. Evaluation. The commissioner shall review and evaluate forecasts of energy demands and resources as they relate to the most current population growth and development estimates, statewide and regional land use, transportation, and economic development programs and forecasts.

History: 1974 c 307 s 10; 1975 c 170 s 2; 1981 c 311 s 39; 1981 c 356 s 137,248; 1982 c 545 s 24; 1982 c 563 s 7; 1987 c 312 art 1 s 10 subd 1; 1993 c 327 s 14; 1994 c 644 s 5,6



Section 216C.18 — STATE ENERGY POLICY AND CONSERVATION REPORT.

Subdivision 1. Report on trends and issues. By July 1 of 1988 and every four years thereafter, the commissioner shall issue a comprehensive report designed to identify major emerging trends and issues in energy supply, consumption, conservation, and costs. The report shall include the following:

(1) projections of the level and composition of statewide energy consumption under current government policies and an evaluation of the ability of existing and anticipated facilities to supply the necessary energy for that consumption;

(2) projections of how the level and the composition of energy consumption would be affected by new programs or new policies;

(3) projections of energy costs to consumers, businesses, and government;

(4) identification and discussion of key social, economic, and environmental issues in energy;

(5) explanations of the department's current energy programs and studies; and

(6) recommendations.

Subd. 1a. Rate plan. The energy policy and conservation report shall include a section prepared by the Public Utilities Commission. The commission's section shall be prepared in consultation with the commissioner and shall include, but not be limited to, all of the following:

(1) a description and analysis of the commission's rate design policy as it pertains to the goals stated in sections 216B.164, 216B.241, and 216C.05, including a description of all energy conservation improvements ordered by the commission; and

(2) recommendations to the governor and the legislature for administrative and legislative actions to accomplish the purposes of sections 216B.164, 216B.241, and 216C.05.

Subd. 2. Draft report; public meeting. Prior to the preparation of a final report, the commissioner shall issue a draft report to the Environmental Quality Board and any person, upon request, and shall hold a public meeting. Notice of the public meeting shall be provided to each regional development commission.

Subd. 3. Final report, distribution. The commissioner shall distribute the final report to any person upon request.

History: 1974 c 307 s 11; 1975 c 271 s 6; Ex1979 c 2 s 19; 1981 c 356 s 138,248; 1982 c 561 s 3; 1982 c 563 s 8; 1983 c 179 s 2; 1983 c 231 s 3; 1983 c 289 s 115 subd 1; 1984 c 654 art 2 s 100; 1987 c 186 s 15; 1987 c 312 art 1 s 10 subd 1



Section 216C.19 — ENERGY CONSERVATION.

Subdivision 1. Roadway lighting; rules. After consultation with the commissioner and the commissioner of public safety, the commissioner of transportation shall adopt rules under chapter 14 establishing minimum energy efficiency standards for street, highway, and parking lot lighting. The standards must be consistent with overall protection of the public health, safety, and welfare. No new highway, street, or parking lot lighting may be installed in violation of these rules. Existing lighting equipment, excluding roadway sign lighting, with lamps with initial efficiencies less than 70 lumens per watt must be replaced when worn out with light sources using lamps with initial efficiencies of at least 70 lumens per watt.

Subd. 2. Outdoor display lighting. Beginning July 1, 1980, the use of outdoor display lighting shall be limited as provided in subdivision 3. For purposes of this section, "outdoor display lighting" shall include building facade lighting, other decorative lighting, and all billboards and advertising signs except those which identify a commercial establishment which is open for business at that hour.

Subd. 3. Rules on outdoor lighting. The commissioner shall adopt rules, pursuant to chapter 14, setting standards covering permissible hours of operation, quantity, and efficiency of outdoor display lighting and defining "outdoor display lighting."

Subd. 4. Rules on promotional practices. The commissioner may investigate promotional practices by energy suppliers and, pursuant to chapter 14, may promulgate rules to limit such practices in order to reduce the rate of growth of energy demand.

Subd. 5. Natural gas outdoor lighting prohibited; exception. After July 1, 1974, no new natural gas outdoor lighting shall be installed in the state. However, the installation and use of natural gas outdoor lighting that is equipped with either an automatic daytime shutoff device or is otherwise capable of being switched on and off, is permitted.

Subd. 6. Variance for decorative gas lamp. Beginning April 20, 1977, no person shall use a decorative gas lamp in Minnesota except as provided in this subdivision and in subdivisions 5 and 7. The commissioner shall grant a permanent variance allowing a homeowner who received a variance in 1977 to operate a decorative gas lamp or lamps at the homeowner's principal place of residence. The variance shall be valid for the life of the recipient. The commissioner shall not issue a variance to any other person to use a decorative gas lamp or lamps.

Subd. 7. Exemption for old gas lamp. Gas lamps installed prior to April 20, 1977, by or at the request of a municipality, on a public street or right-of-way, may be used as street lighting.

Subd. 8. [Repealed, 2000 c 297 s 5]

Subd. 9. Energy use by state; rules. The commissioner shall conduct studies and make recommendations concerning the purchase and use by the state and its political subdivisions of supplies, motor vehicles and equipment having a significant impact on energy use in order to determine the potential for energy conservation. The commissioner may adopt rules pursuant to chapter 14 to insure that energy use and conservation will be considered in state purchasing and, where appropriate, to require certain minimum energy efficiency standards in purchased products and equipment. No state purchasing of equipment or material use shall occur that is not in conformity with these rules.

Subd. 10. [Repealed, 1996 c 310 s 1]

Subd. 11. [Repealed, 1996 c 310 s 1]

Subd. 12. [Repealed, 1996 c 310 s 1]

Subd. 13. New room air conditioner. No new room air conditioner shall be sold or installed or transported for resale into Minnesota unless it has an energy efficiency ratio equal to or greater than the values required by applicable federal laws and the United States Department of Energy regulations codified in Code of Federal Regulations, title 10, including applicable interpretations of the regulations issued by that department.

Subd. 14. Certain gas-powered equipment prohibited. No new residential

(1) forced-air-type central furnace;

(2) cooking appliance manufactured with an electrical supply cord; or

(3) clothes-drying equipment,

that is designed to burn natural gas shall be sold or installed in Minnesota, unless it meets or exceeds the efficiency standards required by applicable federal laws and the United States Department of Energy regulations codified in Code of Federal Regulations, title 10, including applicable interpretations of the regulations issued by that department.

Subd. 15. Fluorescent lamp ballast. No person may sell or install a fluorescent lamp ballast in this state that does not comply with the energy efficiency standards for fluorescent lamp ballasts adopted by the commissioner under subdivision 8.

Subd. 16. Lamp. No new lamp may be sold in Minnesota unless it meets or exceeds the minimum efficiency standards required by applicable federal laws and the United States Department of Energy regulations codified in Code of Federal Regulations, title 10, including applicable interpretations of the regulations issued by that department.

Subd. 17. Motor. No new motor covered by this subdivision, excluding those sold as part of an appliance, may be sold or installed in Minnesota unless its nominal efficiency meets or exceeds the values adopted under section 326B.106.

Subd. 18. Commercial heating, air conditioning, and ventilating equipment. (a) This subdivision applies to electrically operated unitary and packaged terminal air conditioners and heat pumps, electrically operated water-chilling packages, gas- and oil-fired boilers, and warm air furnaces and combination warm air furnaces and air conditioning units installed in buildings housing commercial or industrial operations.

(b) No commercial heating, air conditioning, or ventilating equipment covered by this subdivision may be sold or installed in Minnesota unless it meets or exceeds the minimum performance standards established by ASHRAE standard 90.1.

Subd. 19. Showerhead; faucet. No new showerhead, kitchen faucet or kitchen replacement aerator, or lavatory faucet or lavatory replacement aerator may be sold or installed in Minnesota unless it meets or exceeds the efficiency standards required by applicable federal laws and the United States Department of Energy regulations codified in Code of Federal Regulations, title 10, including applicable interpretations of the regulations issued by that department.

Subd. 20. Conservation rules. The commissioner shall adopt rules to implement subdivisions 13 and 16 to 19, including rules governing testing of products covered by those sections. The rules must make allowance for wholesalers, distributors, or retailers who have inventory or stock which was acquired prior to July 1, 1993. The rules must consider appropriate efficiency requirements for motors used infrequently in agricultural and other applications.

History: 1974 c 307 s 12; 1975 c 65 s 1; 1976 c 166 s 7; 1976 c 333 s 5-7; 1977 c 381 s 11-14; Ex1979 c 2 s 20-24; 1980 c 579 s 8; 1981 c 85 s 3,4; 1981 c 356 s 139-145,248; 1981 c 365 s 9; 1982 c 424 s 130; 1982 c 563 s 9; 1984 c 544 s 89; 1984 c 654 art 2 s 101; 1985 c 50 s 1; 1985 c 248 s 70; 1987 c 312 art 1 s 10 subd 1; 1988 c 617 s 3,4; 1992 c 597 s 4-10; 1995 c 161 s 1-5; 1997 c 191 art 1 s 8; 1998 c 350 s 4; 1999 c 135 s 5; 2009 c 86 art 1 s 32



Section 216C.20 — ENERGY CONSERVATION IN PUBLIC BUILDING.

Subdivision 1. Applicability. The rules concerning heat loss, illumination, and climate control standards adopted pursuant to section 326B.106, subdivision 1, shall include standards for all existing buildings heated by oil, coal, gas, or electric units which are owned by the state, the University of Minnesota, any city, any county, or any school district. Compliance with standards adopted pursuant to this section shall not be mandatory for buildings owned by any city, county, or school district, except as otherwise provided by this section.

Subd. 2. Consideration of economic feasibility. The illumination standards promulgated pursuant to subdivision 1, are mandatory for all public buildings where economically feasible. For the purposes of this subdivision, "public building" means any building which is open to the public during normal business hours and which exceeds 5,000 square feet in gross floor area. The commissioner shall specify the formula for determining economic feasibility.

Subd. 3. Parking ramp. No enclosed structure or portion of an enclosed structure constructed after January 1, 1978, and used primarily as a commercial parking facility for three or more motor vehicles shall be heated. Incidental heating resulting from building exhaust air passing through a parking facility shall not be prohibited, provided that substantially all useful heat has previously been removed from the air. The commissioner of commerce may grant an exemption from this subdivision if the commercial parking is integrated within a facility that has both public and private uses, the benefits of the exemption to taxpayers exceed the costs, and all appropriate energy efficiency measures have been considered.

History: 1976 c 333 s 8; 1977 c 381 s 15; 1981 c 356 s 146,147,248; 1987 c 312 art 1 s 10 subd 1; 2000 c 297 s 2; 2007 c 140 art 4 s 61; art 13 s 4; 2016 c 189 art 6 s 9



Section 216C.25 — SOLAR ENERGY SYSTEM STANDARDS.

The commissioner of administration in consultation with the commissioner shall adopt rules concerning quality and performance standards which are in reasonable conformance with the Interim Performance Criteria for Solar Heating and Combined Heating/Cooling Systems and Dwellings, National Bureau of Standards, January 1, 1975; and the Interim Performance Criteria for Commercial Solar Heating and Combined Heating/Cooling Systems and Facilities, National Aeronautics and Space Administration, February 28, 1975, to insure that within the existing state of development, solar energy systems as defined in section 216C.06, subdivision 17, which are sold or installed within this state, are effective and represent a high standard of quality of material, workmanship, design, and performance. The commissioner of administration in consultation with the energy commissioner shall amend the rules as new technology and materials become available, or as standards are revised by the federal government.

Manufacturers or retailers of solar energy systems shall disclose to each bona fide potential purchaser of a system the extent to which the system meets or exceeds each quality standard.

History: 1976 c 333 s 14; 1981 c 356 s 152,248; 1987 c 312 art 1 s 10 subd 1



Section 216C.26 — ENERGY RESEARCH PROJECT; REVIEW.

The commissioner shall continuously identify, monitor, and evaluate in terms of potential direct benefit to, and possible implementation in Minnesota, research studies and demonstration projects of alternative energy and energy conservation systems and methodologies currently performed in Minnesota and other states and countries including:

(1) solar energy systems for heating and cooling;

(2) energy systems using wind, agricultural wastes, forestry products, peat, and other nonconventional energy resources;

(3) devices and technologies increasing the energy efficiency of energy-consuming appliances, equipment, and systems;

(4) hydroelectric power; and

(5) other projects the commissioner deems appropriate and of direct benefit to Minnesota and other states of the upper midwest.

History: 1976 c 333 s 15; 1981 c 356 s 153,248; 1982 c 563 s 10; 1987 c 312 art 1 s 10 subd 1



Section 216C.261 — ALTERNATIVE ENERGY ENGINEERING ACTIVITY.

Subdivision 1. Creation, goals. To further the development of indigenous energy resources and energy conservation, the commissioner shall establish an alternative energy engineering activity. The activity shall facilitate the development of specific projects in the public and private sectors and provide a broad range of information, education, and engineering assistance services necessary to accelerate energy conservation and alternative energy development in the state.

Subd. 2. Duties. The alternative energy engineering activity shall:

(1) provide on-site technical assistance for alternative energy and conservation projects;

(2) develop information materials and educational programs to meet the needs of engineers, technicians, developers, and others in the alternative energy field;

(3) conduct feasibility studies when the results of the studies would be of benefit to others working in the same area;

(4) facilitate development of energy projects through assistance in finding financing, meeting regulatory requirements, gaining public and private support, limited technical consultation, and similar forms of assistance; and

(5) work with and use the services of Minnesota design professionals.

History: 1984 c 654 art 2 s 102; 1987 c 312 art 1 s 10 subd 1



Section 216C.264 — COORDINATING RESIDENTIAL WEATHERIZATION PROGRAMS.

Subdivision 1. Agency designation. The department is the state agency to apply for, receive, and disburse money made available to the state by federal law for the purpose of weatherizing the residences of low-income persons. The commissioner must coordinate available federal money with state money appropriated for this purpose.

Subd. 2. Grants. The commissioner must make grants of federal and state money to community action agencies and other public or private nonprofit agencies for the purpose of weatherizing the residences of low-income persons.

Subd. 3. Benefits of weatherization. In the case of any grant made to an owner of a rental dwelling unit for weatherization, the commissioner must require that (1) the benefits of weatherization assistance in connection with the dwelling unit accrue primarily to the low-income family that resides in the unit; (2) the rents on the dwelling unit will not be raised because of any increase in value due solely to the weatherization assistance; and (3) no undue or excessive enhancement will occur to the value of the dwelling unit.

Subd. 4. [Repealed by amendment, 2011 c 97 s 28]

Subd. 5. Grant allocation. The commissioner must distribute supplementary state grants in a manner consistent with the goal of producing the maximum number of weatherized units. Supplementary state grants are provided primarily for the payment of additional labor costs for the federal weatherization program, and as an incentive for the increased production of weatherized units.

Criteria for the allocation of state grants to local agencies include existing local agency production levels, emergency needs, and the potential for maintaining or increasing acceptable levels of production in the area.

An eligible local agency may receive advance funding for 90 days' production, but thereafter must receive grants solely on the basis of program criteria.

Subd. 6. Eligibility criteria. To the extent allowed by federal regulations, the commissioner must ensure that the same income eligibility criteria apply to both the weatherization program and the energy assistance program.

History: 1998 c 273 s 4; 2005 c 97 art 4 s 6; 2011 c 97 s 28



Section 216C.265 — EMERGENCY ENERGY ASSISTANCE; FUEL FUNDS.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Energy provider" means a person who provides heating fuel, including natural gas, electricity, fuel oil, propane, wood, or other form of heating fuel, to residences at retail.

(c) "Fuel fund" means a fund established by an energy provider, the state, or any other entity that collects and distributes money for low-income emergency energy assistance and meets the minimum criteria, including income eligibility criteria, for receiving money from the federal Low-Income Home Energy Assistance Program and the program's Incentive Fund for Leveraging Non-Federal Resources.

Subd. 2. Energy providers; requirement. Each energy provider may solicit contributions from its energy customers for deposit in a fuel fund established by the energy provider, a fuel fund established by another energy provider or other entity, or the statewide fuel account established in subdivision 3, for the purpose of providing emergency energy assistance to low-income households that qualify under the federal eligibility criteria of the federal Low-Income Home Energy Assistance Program. Solicitation of contributions from customers may be made at least annually and may provide each customer an opportunity to contribute as part of payment of bills for provision of service or provide an alternate, convenient way for customers to contribute.

Subd. 3. Statewide fuel account; appropriation. The commissioner must establish a statewide fuel account. The commissioner may develop and implement a program to solicit contributions, manage the receipts, and distribute emergency energy assistance to low-income households, as defined in the federal Low-Income Home Energy Assistance Program, on a statewide basis. All money remitted to the commissioner for deposit in the statewide fuel account is appropriated to the commissioner for the purpose of developing and implementing the program. No more than ten percent of the money received in the first two years of the program may be used for the administrative expenses of the commissioner to implement the program and no more than five percent of the money received in any subsequent year may be used for administration of the program.

Subd. 4. Emergency Energy Assistance Advisory Council. The commissioner must appoint an advisory council to advise the commissioner on implementation of this section. At least one-third of the advisory council must be composed of persons from households that are eligible for emergency energy assistance under the federal Low-Income Home Energy Assistance Program. The remaining two-thirds of the advisory council must be composed of persons representing energy providers, customers, local energy assistance providers, existing fuel fund delivery agencies, and community action agencies. Members of the advisory council may receive expenses, but no other compensation, as provided in section 15.059, subdivision 3. Appointment and removal of members is governed by section 15.059.

History: 1998 c 273 s 5; 2005 c 97 art 4 s 6



Section 216C.266 — DATA PRIVACY; ENERGY PROGRAMS.

Subdivision 1. Classification of application data. Data on individuals collected, maintained, or created because an individual applies on behalf of a household for benefits or services provided by the energy assistance and weatherization programs are private data on individuals and must not be disseminated except pursuant to section 13.05, subdivisions 3 and 4, or as provided in this section.

Subd. 2. Sharing energy assistance program data. The commissioner may disseminate to the commissioner of human services the name, telephone number, and last four digits of the Social Security number of any individual who applies on behalf of a household for benefits or services provided by the energy assistance program if the household is determined to be eligible for the energy assistance program.

Subd. 3. Use of shared data. Data disseminated to the commissioner of human services under subdivision 2 may be disclosed to a person other than the subject of the data only for the purpose of determining a household's eligibility for the telephone assistance program pursuant to section 13.46, subdivision 2, clause (23).

Subd. 4. Additional use of energy assistance program data. The commissioner may use the name, telephone number, and last four digits of the Social Security number of any individual who applies on behalf of a household for benefits or services provided by the energy assistance program for the purpose of determining whether the household is eligible for the telephone assistance program if the household is determined to be eligible for the energy assistance program.

History: 1998 c 273 s 6; 2005 c 97 art 4 s 6; 2012 c 290 s 70



Section 216C.29 — SUBPOENA POWER.

The commissioner shall have the power, for the purposes of sections 216C.05 to 216C.30, to issue subpoenas for production of books, records, correspondence and other information and to require attendance of witnesses. The subpoenas may be served anywhere in the state by any person authorized to serve processes of courts of record. If a person does not comply with a subpoena, the commissioner may apply to the District Court of Ramsey County and the court shall compel obedience to the subpoena by a proper order. A person failing to obey the order is punishable by the court as for contempt.

History: 1974 c 307 s 14; 1981 c 356 s 160,248; 1987 c 312 art 1 s 10 subd 1



Section 216C.30 — ENFORCEMENT; PENALTIES, REMEDIES.

Subdivision 1. Misdemeanor. Any person who violates any provision of this chapter or section 325F.20 or 325F.21, or any rule promulgated thereunder, or knowingly submits false information in any report required by this chapter or section 325F.20 or 325F.21 shall be guilty of a misdemeanor. Each day of violation shall constitute a separate offense.

Subd. 2. Equitable remedies. The provisions of this chapter and sections 325F.20 and 325F.21, or any rules promulgated hereunder may be enforced by injunction, action to compel performance or other appropriate action in the district court of the county wherein the violation takes place. The attorney general shall bring any action under this subdivision upon the request of the commissioner, and the existence of an adequate remedy at law shall not be a defense to an action brought under this subdivision.

Subd. 3. Money penalty. When the court finds that any person has violated any provision of this chapter or section 325F.20 or 325F.21, or any rule thereunder, has knowingly submitted false information in any report required by this chapter or section 325F.20 or 325F.21, or has violated any court order issued under this chapter or section 325F.20 or 325F.21, the court may impose a civil penalty of not more than $10,000 for each violation. These penalties shall be paid to the general fund in the state treasury.

Subd. 4. [Repealed, 2008 c 277 art 1 s 98]

Subd. 5. [Repealed, 2007 c 136 art 3 s 7]

History: 1974 c 307 s 15; Ex1979 c 2 s 33; 1981 c 356 s 161,248; 1982 c 563 s 11-13; 1984 c 595 s 6,7; 1985 c 248 s 70; 1987 c 312 art 1 s 10 subd 1; 1999 c 199 art 2 s 6



Section 216C.31 — ENERGY AUDIT PROGRAMS.

The commissioner shall develop state programs of energy audits of residential and commercial buildings including the training and qualifications necessary for the auditing of residential and commercial buildings under the auspices of a program created under section 216B.241.

History: 1980 c 579 s 12; 1981 c 356 s 162,248; 1983 c 289 s 47; 1983 c 301 s 127; 1984 c 654 art 2 s 104; 1987 c 312 art 1 s 10 subd 1; 2007 c 136 art 3 s 3



Section 216C.315 — ALTERNATIVE ENERGY ECONOMIC ANALYSIS.

The commissioner shall carry out the following energy economic analysis duties:

(1) provide continued analysis of alternative energy issues for the biennial report, certificates of need, and legislative requests;

(2) provide alternative energy information to consumers and business;

(3) assist in the maintenance and improvement of alternative energy input-output multipliers and market penetration models;

(4) provide analysis of alternative energy data.

History: 1983 c 301 s 128; 1987 c 312 art 1 s 10 subd 1



Section 216C.32 — ENERGY-EFFICIENT BUILDING EDUCATION.

The commissioner shall develop a program to provide information and training to persons in the state who influence the energy efficiency of new buildings, including contractors, engineers, and architects on techniques and standards for the design and construction of buildings which maximize energy efficiency. The program may include the production of printed materials and the development of training courses.

History: 1980 c 579 s 28; 1981 c 356 s 163,248; 1982 c 563 s 14; 1987 c 312 art 1 s 10 subd 1



Section 216C.33 — MINNESOTA BIOMASS CENTER.

Subdivision 1. Creation, purpose. The commissioner, in consultation with the commissioner of agriculture, may organize a Minnesota Biomass Center.

The center shall be the focus of biomass energy activities for the state. To the maximum extent possible, the center shall coordinate its activities and the use of its staff and facilities with those of other entities involved in biomass energy projects.

Subd. 2. Duties. The center shall:

(1) coordinate existing education and training programs for biomass energy production and use within the state and develop new programs where necessary. Educational programs shall cover all types of biomass energy production use, including but not limited to production from grain, biowaste, and cellulosic materials;

(2) serve as a central information resource in conjunction with existing agencies and academic institutions in order to provide information to the public on the production and use of biomass energy. The center shall obtain and analyze available information on biomass energy topics and prepare it for distribution to ensure that the public receives the most accurate and up-to-date information available;

(3) participate in necessary research projects to assist in technological advancement in areas of biomass energy production, distribution, and use. The center shall also study the environmental and safety aspects of biomass energy use;

(4) support and coordinate financing activities for biomass energy production, including providing technical assistance and manuals to individuals and groups seeking private, local, state or federal funding. The center shall be responsible for evaluating projects for any state assistance that may become available;

(5) develop consumer information and protection programs for all aspects of biomass energy production and use;

(6) investigate marketing and distribution needs within the state;

(7) review state and federal laws and regulations affecting biomass energy production and use, and evaluate regulatory incentives in order to provide the legislature with legislative proposals for the encouragement of biomass energy production and use within the state.

History: 1980 c 579 s 29; 1981 c 85 s 6; 1981 c 356 s 164,248; 1987 c 312 art 1 s 10 subd 1



Section 216C.34 — MONEY FOR SCHOOL OR GOVERNING BODY.

Money to pay part or all of the actual costs of mini-audits, maxi-audits, and energy conservation measures performed by or for schools and governing bodies shall be available from legislative appropriations made for that purpose in accordance with the priorities established in section 216C.35. Money appropriated pursuant to this section is available to school districts and local governmental units that submitted acceptable mini-audits or maxi-audits after April 9, 1976, and before July 1, 1979.

History: Ex1979 c 2 s 34; 1980 c 579 s 13; 1981 c 356 s 248; 1987 c 312 art 1 s 10 subd 1



Section 216C.35 — PRIORITIES FOR FUNDING.

All applications for funding shall be made to the commissioner. Applications shall be accompanied by a report on the energy-using characteristics of the building and any other information the commissioner may reasonably require.

History: Ex1979 c 2 s 35; 1981 c 356 s 165,248; 1987 c 312 art 1 s 10 subd 1; 1997 c 7 art 1 s 92



Section 216C.37 — ENERGY CONSERVATION INVESTMENT LOAN.

Subdivision 1. Definitions. In this section:

(a) "Commissioner" means the commissioner of commerce.

(b) "Energy conservation investments" means all capital expenditures that are associated with conservation measures identified in an energy project study, and that have a ten-year or less payback period.

(c) "Municipality" means any county, statutory or home rule charter city, town, school district, or any combination of those units operating under an agreement to jointly undertake projects authorized in this section.

(d) "Energy project study" means a study of one or more energy-related capital improvement projects analyzed in sufficient detail to support a financing application. At a minimum, it must include one year of energy consumption and cost data, a description of existing conditions, a description of proposed conditions, a detailed description of the costs of the project, and calculations sufficient to document the proposed energy savings.

Subd. 2. Eligibility. The commissioner shall approve loans to municipalities for energy conservation investments. A loan may be made to a municipality that has demonstrated that it has complied with all the appropriate provisions of this section and has made adequate provisions to assure proper and efficient operation of the municipal facilities after improvements and modifications are completed.

Subd. 3. Application. Application for a loan to be made pursuant to this section shall be made by a municipality to the commissioner on a form the commissioner prescribes by rule. The commissioner shall review each application to determine:

(1) whether or not the municipality's proposal is complete;

(2) whether the calculations and estimates contained in the energy project study are appropriate, accurate, and reasonable;

(3) whether the project is eligible for a loan;

(4) the amount of the loan for which the project is eligible; and

(5) the means by which the municipality proposes to finance the project including:

(i) a loan authorized by this section;

(ii) a grant of money appropriated by state law;

(iii) a grant to the municipality by an agency of the federal government within the amount of money then appropriated to that agency; or

(iv) the appropriation of other money of the municipality to an account for the construction of the project.

Subd. 3a. Additional information. During application review, the commissioner may request additional information about a proposed energy conservation investment, including information on project cost. Failure to provide information requested disqualifies a loan applicant.

Subd. 3b. Public accessibility of loan application data. Data contained in an application submitted to the commissioner for a loan to be made pursuant to this section, including supporting technical documentation, is classified as "public data not on individuals" under section 13.02, subdivision 14.

Subd. 4. Conditions for loan approval; repayment. The commissioner shall approve loans to municipalities on the following conditions:

(a) A municipality must demonstrate that the project is economically feasible, and that it has made adequate provisions to assure proper and efficient operation of the facility once the project is completed.

(b) A loan made pursuant to this section is repayable over a period of not more than ten years from the date the loan is made. Interest shall accrue from the date the loan is made, but the first payment of interest or principal shall not be due until one year after the loan was made. The principal shall be amortized in equal periodic payments over the remainder of the term of the loan. The accrued interest on the balance of the loan principal shall be due with each payment. Interest attributable to the first year of deferred payment shall be paid in the same manner as principal.

(c) Public schools shall receive funding priority whenever approvable loan applications exceed available funds.

Subd. 5. Payment; obligation. The commissioner shall not approve payment to a municipality pursuant to an approved loan until the commissioner has determined that financing of the project is assured by an irrevocable undertaking, by resolution of the governing body of the municipality, to annually levy or otherwise collect an amount of money sufficient to pay the principal and interest due on the loan as well as any of the commissioner of management and budget's administrative expenses according to the terms of the loan.

Subd. 6. Receipts; appropriation. The commissioner of management and budget shall deposit in the state treasury all principal and interest payments received in repayment of the loans authorized by this section. These payments shall be credited to the bond proceeds fund and are appropriated to the commissioner of management and budget for the purposes of that account.

Subd. 7. Rules. The commissioner shall adopt rules necessary to implement this section. The rules shall contain as a minimum:

(1) procedures for application by municipalities;

(2) criteria for reviewing loan applications; and

(3) procedures and guidelines for program monitoring, closeout, and evaluation.

Subd. 8. [Repealed, 1994 c 616 s 12]

History: 1983 c 289 s 115 subd 1; 1983 c 323 s 1; 1984 c 640 s 32; 1Sp1985 c 12 art 7 s 1; 1986 c 444; 1987 c 186 s 15; 1987 c 289 s 1; 1987 c 312 art 1 s 10 subd 1; 1987 c 386 art 3 s 16,17; 1989 c 271 s 31; 1993 c 163 art 1 s 28; 1993 c 327 s 15; 1994 c 616 s 2-5; 1996 c 305 art 2 s 42; 1Sp2001 c 4 art 6 s 51; 2009 c 101 art 2 s 109



Section 216C.381 — COMMUNITY ENERGY PROGRAM.

Subdivision 1. Findings. The legislature finds that community-based energy programs are an effective means of implementing improved energy practices including conservation, greater efficiency in energy use, and the use of alternative resources. Further, community-based energy programs are found to be a public purpose for which public money may be spent.

Subd. 2. Community energy councils; creation. Statutory and home rule charter cities, counties, or Indian tribal governments of federally recognized Minnesota-based bands or tribes, individually or through the exercise of joint powers agreements, may create community energy councils. Membership on a council shall include representatives of labor, small business, voluntary organizations, senior citizens, and low- and moderate-income residents, and may include city, county, and Indian tribal government officials, and other interested parties.

Subd. 3. Council powers and duties. In order to develop and implement community-based energy programs, a community energy council may:

(1) analyze social and economic impacts caused by energy expenditures;

(2) plan, coordinate, advertise, and provide energy programs to minimize negative social and economic impacts;

(3) seek, accept, and disburse grants and other aids from public or private sources for purposes authorized in this subdivision; and

(4) exercise other powers and duties imposed on it by statute, charter, or by ordinance.

Subd. 4. Department assistance. The commissioner may provide professional and financial assistance to communities to establish community energy councils, and develop and implement community energy programs, within available resources.

History: 1984 c 654 art 2 s 106; 1987 c 312 art 1 s 10 subd 1; 1988 c 617 s 5



Section 216C.385 — CLEAN ENERGY RESOURCE TEAMS.

Subdivision 1. Findings. The legislature finds that community-based energy programs are an effective means of implementing improved energy practices including conservation, greater efficiency in energy use, and the production and use of renewable resources such as wind, solar, biomass, and biofuels. Further, community-based energy programs are found to be a public purpose for which public money may be spent.

Subd. 2. Mission, organization, and membership. The clean energy resource teams (CERT's) project is an innovative state, university, and nonprofit partnership that serves as a catalyst for community energy planning and projects. The mission of CERT's is to give citizens a voice in the energy planning process by connecting them with the necessary technical resources to identify and implement community-scale renewable energy and energy efficiency projects. In 2003, the Department of Commerce designated the CERT's project as a statewide collaborative venture and recognized six regional teams based on their geography: Central, Northeast, Northwest, Southeast, Southwest, and West-Central. Membership of CERT's may include but is not limited to representatives of utilities; federal, state, and local governments; small business; labor; senior citizens; academia; and other interested parties. The Department of Commerce may certify additional clean energy resource teams by regional geography, including teams in the Twin Cities metropolitan area.

Subd. 3. Powers and duties. In order to develop and implement community-based energy programs, a clean energy resource team may:

(1) analyze social and economic impacts caused by energy expenditures;

(2) analyze regional renewable and energy efficiency resources and opportunities;

(3) link community members and community energy projects to the knowledge and capabilities of the University of Minnesota, the State Energy Office, nonprofit organizations, and regional community members, among others;

(4) plan, set priorities for, provide technical assistance to, and catalyze local energy efficiency and renewable energy projects that help to meet state energy policy goals and maximize local economic development opportunities;

(5) provide a broad-based resource and communications network that links local, county, and regional energy efficiency and renewable energy project efforts around the state (both interregional and intraregional);

(6) seek, accept, and disburse grants and other aids from public or private sources for purposes authorized in this subdivision;

(7) provide a convening and networking function within CERT's regions to facilitate education, knowledge formation, and project replication; and

(8) exercise other powers and duties imposed on it by statute, charter, or ordinance.

Subd. 4. Department assistance. The commissioner, via the clean energy resource teams, may provide professional, technical, organizational, and financial assistance to regions and communities to develop and implement community energy programs and projects, within available resources.

History: 2007 c 57 art 2 s 27



Section 216C.41 — RENEWABLE ENERGY PRODUCTION INCENTIVE.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Qualified hydroelectric facility" means a hydroelectric generating facility in this state that:

(1) is located at the site of a dam, if the dam was in existence as of March 31, 1994; and

(2) begins generating electricity after July 1, 1994, or generates electricity after substantial refurbishing of a facility that begins after July 1, 2001.

(c) "Qualified wind energy conversion facility" means a wind energy conversion system in this state that:

(1) produces two megawatts or less of electricity as measured by nameplate rating and begins generating electricity after December 31, 1996, and before July 1, 1999;

(2) begins generating electricity after June 30, 1999, produces two megawatts or less of electricity as measured by nameplate rating, and is:

(i) owned by a resident of Minnesota or an entity that is organized under the laws of this state, is not prohibited from owning agricultural land under section 500.24, and owns the land where the facility is sited;

(ii) owned by a Minnesota small business as defined in section 645.445;

(iii) owned by a Minnesota nonprofit organization;

(iv) owned by a tribal council if the facility is located within the boundaries of the reservation;

(v) owned by a Minnesota municipal utility or a Minnesota cooperative electric association; or

(vi) owned by a Minnesota political subdivision or local government, including, but not limited to, a county, statutory or home rule charter city, town, school district, or any other local or regional governmental organization such as a board, commission, or association; or

(3) begins generating electricity after June 30, 1999, produces seven megawatts or less of electricity as measured by nameplate rating, and:

(i) is owned by a cooperative organized under chapter 308A other than a Minnesota cooperative electric association; and

(ii) all shares and membership in the cooperative are held by an entity that is not prohibited from owning agricultural land under section 500.24.

(d) "Qualified on-farm biogas recovery facility" means an anaerobic digester system that:

(1) is located at the site of an agricultural operation; and

(2) is owned by an entity that is not prohibited from owning agricultural land under section 500.24 and that owns or rents the land where the facility is located.

(e) "Anaerobic digester system" means a system of components that processes animal waste based on the absence of oxygen and produces gas used to generate electricity.

Subd. 2. Incentive payment; appropriation. (a) Incentive payments must be made according to this section to (1) a qualified on-farm biogas recovery facility, (2) the owner or operator of a qualified hydropower facility or qualified wind energy conversion facility for electric energy generated and sold by the facility, (3) a publicly owned hydropower facility for electric energy that is generated by the facility and used by the owner of the facility outside the facility, or (4) the owner of a publicly owned dam that is in need of substantial repair, for electric energy that is generated by a hydropower facility at the dam and the annual incentive payments will be used to fund the structural repairs and replacement of structural components of the dam, or to retire debt incurred to fund those repairs.

(b) Payment may only be made upon receipt by the commissioner of commerce of an incentive payment application that establishes that the applicant is eligible to receive an incentive payment and that satisfies other requirements the commissioner deems necessary. The application must be in a form and submitted at a time the commissioner establishes.

(c) There is annually appropriated from the renewable development account under section 116C.779 to the commissioner of commerce sums sufficient to make the payments required under this section, in addition to the amounts funded by the renewable development account as specified in subdivision 5a.

Subd. 3. Eligibility window. Payments may be made under this section only for:

(a) electricity generated from:

(1) a qualified hydroelectric facility that is operational and generating electricity before December 31, 2011;

(2) a qualified wind energy conversion facility that is operational and generating electricity before January 1, 2008; or

(3) a qualified on-farm biogas recovery facility from July 1, 2001, through December 31, 2017; and

(b) gas generated from a qualified on-farm biogas recovery facility from July 1, 2007, through December 31, 2017.

Subd. 4. Payment period. (a) A facility may receive payments under this section for a ten-year period. No payment under this section may be made for electricity generated:

(1) by a qualified hydroelectric facility after December 31, 2021;

(2) by a qualified wind energy conversion facility after December 31, 2018; or

(3) by a qualified on-farm biogas recovery facility after December 31, 2017.

(b) The payment period begins and runs consecutively from the date the facility begins generating electricity or, in the case of refurbishment of a hydropower facility, after substantial repairs to the hydropower facility dam funded by the incentive payments are initiated.

Subd. 5. Amount of payment; wind facilities limit. (a) An incentive payment is based on the number of kilowatt-hours of electricity generated. The amount of the payment is:

(1) for a facility described under subdivision 2, paragraph (a), clause (4), 1.0 cent per kilowatt-hour; and

(2) for all other facilities, 1.5 cents per kilowatt-hour.

For electricity generated by qualified wind energy conversion facilities, the incentive payment under this section is limited to no more than 200 megawatts of nameplate capacity.

(b) For wind energy conversion systems installed and contracted for after January 1, 2002, the total size of a wind energy conversion system under this section must be determined according to this paragraph. Unless the systems are interconnected with different distribution systems, the nameplate capacity of one wind energy conversion system must be combined with the nameplate capacity of any other wind energy conversion system that is:

(1) located within five miles of the wind energy conversion system;

(2) constructed within the same calendar year as the wind energy conversion system; and

(3) under common ownership.

In the case of a dispute, the commissioner of commerce shall determine the total size of the system, and shall draw all reasonable inferences in favor of combining the systems.

(c) In making a determination under paragraph (b), the commissioner of commerce may determine that two wind energy conversion systems are under common ownership when the underlying ownership structure contains similar persons or entities, even if the ownership shares differ between the two systems. Wind energy conversion systems are not under common ownership solely because the same person or entity provided equity financing for the systems.

Subd. 5a. Renewable development account. The Department of Commerce shall authorize payment of the renewable energy production incentive to wind energy conversion systems that are eligible under this section or Laws 2005, chapter 40, to on-farm biogas recovery facilities, and to hydroelectric facilities. Payment of the incentive shall be made from the renewable energy development account as provided under section 116C.779, subdivision 2.

Subd. 6. Ownership; financing; cure. (a) For the purposes of subdivision 1, paragraph (c), clause (2), a wind energy conversion facility qualifies if it is owned at least 51 percent by one or more of any combination of the entities listed in that clause.

(b) A subsequent owner of a qualified facility may continue to receive the incentive payment for the duration of the original payment period if the subsequent owner qualifies for the incentive under subdivision 1.

(c) Nothing in this section may be construed to deny incentive payment to an otherwise qualified facility that has obtained debt or equity financing for construction or operation as long as the ownership requirements of subdivision 1 and this subdivision are met. If, during the incentive payment period for a qualified facility, the owner of the facility is in default of a lending agreement and the lender takes possession of and operates the facility and makes reasonable efforts to transfer ownership of the facility to an entity other than the lender, the lender may continue to receive the incentive payment for electricity generated and sold by the facility for a period not to exceed 18 months. A lender who takes possession of a facility shall notify the commissioner immediately on taking possession and, at least quarterly, document efforts to transfer ownership of the facility.

(d) If, during the incentive payment period, a qualified facility loses the right to receive the incentive because of changes in ownership, the facility may regain the right to receive the incentive upon cure of the ownership structure that resulted in the loss of eligibility and may reapply for the incentive, but in no case may the payment period be extended beyond the original ten-year limit.

(e) A subsequent or requalifying owner under paragraph (b) or (d) retains the facility's original priority order for incentive payments as long as the ownership structure requalifies within two years from the date the facility became unqualified or two years from the date a lender takes possession.

Subd. 7. Eligibility process. (a) A qualifying project is eligible for the incentive on the date the commissioner receives:

(1) an application for payment of the incentive;

(2) one of the following:

(i) a copy of a signed power purchase agreement;

(ii) a copy of a binding agreement other than a power purchase agreement to sell electricity generated by the project to a third person; or

(iii) if the project developer or owner will sell electricity to its own members or customers, a copy of the purchase order for equipment to construct the project with a delivery date and a copy of a signed receipt for a nonrefundable deposit; and

(3) any other information the commissioner deems necessary to determine whether the proposed project qualifies for the incentive under this section.

(b) The commissioner shall determine whether a project qualifies for the incentive and respond in writing to the applicant approving or denying the application within 15 working days of receipt of the information required in paragraph (a). A project that is not operational within 18 months of receipt of a letter of approval is no longer approved for the incentive. The commissioner shall notify an applicant of potential loss of approval not less than 60 days prior to the end of the 18-month period. Eligibility for a project that loses approval may be reestablished as of the date the commissioner receives a new completed application.

History: 1994 c 643 s 71; 1995 c 245 s 4-8; 1997 c 216 s 124; 1999 c 223 art 2 s 34,35; 2000 c 488 art 2 s 15; 2001 c 212 art 5 s 1-3; 1Sp2001 c 4 art 2 s 21; 2002 c 398 s 6; 2003 c 128 art 3 s 44; 1Sp2003 c 11 art 2 s 9-15; 2004 c 228 art 1 s 35,76 subd 10; 2005 c 40 s 1; 2005 c 97 art 9 s 1; 1Sp2005 c 1 art 4 s 51-53; 2006 c 281 art 4 s 12,13; 2006 c 282 art 11 s 10,11; 2007 c 57 art 2 s 29; 2008 c 363 art 6 s 6,7; 2009 c 110 s 31; 2014 c 254 s 14



Section 216C.411 — DEFINITIONS.

For the purposes of sections 216C.411 to 216C.415, the following terms have the meanings given.

(a) "Made in Minnesota" means the manufacture in this state of solar photovoltaic modules:

(1) at a manufacturing facility located in Minnesota that is registered and authorized to manufacture and apply the UL 1703 certification mark to solar photovoltaic modules by Underwriters Laboratory (UL), CSA International, Intertek, or an equivalent UL-approved independent certification agency;

(2) that bear UL 1703 certification marks from UL, CSA International, Intertek, or an equivalent UL-approved independent certification agency, which must be physically applied to the modules at a manufacturing facility described in clause (1); and

(3) that are manufactured in Minnesota:

(i) by manufacturing processes that must include tabbing, stringing, and lamination; or

(ii) by interconnecting low-voltage direct current photovoltaic elements that produce the final useful photovoltaic output of the modules.

A solar photovoltaic module that is manufactured by attaching microinverters, direct current optimizers, or other power electronics to a laminate or solar photovoltaic module that has received UL 1703 certification marks outside Minnesota from UL, CSA International, Intertek, or an equivalent UL-approved independent certification agency is not "Made in Minnesota" under this paragraph.

(b) "Solar photovoltaic module" has the meaning given in section 116C.7791, subdivision 1, paragraph (e).

History: 2013 c 85 art 11 s 1



Section 216C.412 — "MADE IN MINNESOTA" SOLAR ENERGY PRODUCTION INCENTIVE ACCOUNT.

Subdivision 1. Account established; account management. A "Made in Minnesota" solar energy production incentive account is established as a separate account in the special revenue fund in the state treasury. Earnings, such as interest, dividends, and any other earnings arising from account assets, must be credited to the account. Funds remaining in the account at the end of a fiscal year do not cancel to the general fund but remain in the account. There is annually appropriated from the account to the commissioner of commerce money sufficient to make the incentive payments under section 216C.415, the transfers under section 216C.416, and to administer sections 216C.412 to 216C.415.

Subd. 2. Payments from public utilities. (a) Beginning January 1, 2014, and each January 1 thereafter, through 2023, for a total of ten years, each electric public utility subject to section 216B.241 must annually pay to the commissioner of commerce five percent of the minimum amount it is required to spend on energy conservation improvements under section 216B.241, subdivision 1a. Payments under this subdivision must be included in the calculation of whether a utility's other spending on generation exceeds the limits authorized for spending on generation under section 216B.2411, subdivision 1, for investments proposed for commissioner of commerce approval after July 1, 2013. The limits on spending in section 216B.2411 do not limit or apply to payments required by this subdivision. Payments made under this paragraph count toward satisfying expenditure obligations of a public utility under section 216B.241, subdivision 1a. The commissioner shall, upon receipt of the funds, deposit them in the account established in subdivision 1. A public utility subject to this paragraph must be credited energy savings for the purpose of satisfying its energy savings requirement under section 216B.241, subdivision 1c, based on its payment to the commissioner.

(b) Notwithstanding section 116C.779, subdivision 1, paragraph (g), beginning January 1, 2014, and continuing through January 1, 2023, for a total of ten years, the public utility that manages the account under section 116C.779 must annually pay from that account to the commissioner an amount that, when added to the total amount paid to the commissioner of commerce under paragraph (a), totals $15,000,000 annually. The commissioner shall, upon receipt of the payment, deposit it in the account established in subdivision 1.

History: 2013 c 85 art 11 s 2



Section 216C.413 — "MADE IN MINNESOTA" SOLAR ENERGY PRODUCTION INCENTIVE; QUALIFICATION.

Subdivision 1. Application. A manufacturer of solar photovoltaic modules seeking to qualify those modules as eligible to receive the "Made in Minnesota" solar energy production incentive must submit an application to the commissioner of commerce on a form prescribed by the commissioner. The application must contain:

(1) a technical description of the solar photovoltaic module and the processes used to manufacture it, excluding proprietary details;

(2) documentation that the solar photovoltaic module meets all the required applicable parts of the "Made in Minnesota" definition in section 216C.411, including evidence of the UL 1703 right to mark for all solar photovoltaic modules seeking to qualify as "Made in Minnesota";

(3) any additional nonproprietary information requested by the commissioner of commerce; and

(4) certification signed by the chief executive officer of the manufacturing company attesting to the truthfulness of the contents of the application and supporting materials under penalty of perjury.

Subd. 2. Certification. If the commissioner determines that a manufacturer's solar photovoltaic module meets the definition of "Made in Minnesota" in section 216C.411, the commissioner shall issue the manufacturer a "Made in Minnesota" certificate containing the name and model numbers of the certified solar photovoltaic modules and the date of certification. The commissioner must issue or deny the issuance of a certificate within 90 days of receipt of a completed application. A copy of the certificate must be provided to each purchaser of the solar photovoltaic module.

Subd. 3. Revocation of certification. The commissioner may revoke a certification of a module as "Made in Minnesota" if the commissioner finds that the module no longer meets the requirements to be certified. The revocation does not affect incentive payments awarded prior to the revocation.

History: 2013 c 85 art 11 s 3



Section 216C.414 — "MADE IN MINNESOTA" SOLAR ENERGY PRODUCTION INCENTIVE.

Subdivision 1. Setting incentive. Within 90 days of a module being certified as "Made in Minnesota" the commissioner of commerce shall set a solar energy production incentive amount for that solar photovoltaic module for the purpose of the incentive payment under section 216C.415. The incentive is a performance-based financial incentive expressed as a per kilowatt-hour amount. The amount shall be used for incentive applications approved in the year to which the incentive amount is applicable for the ten-year duration of the incentive payments. An incentive amount must be calculated for each module for each calendar year through 2023.

Subd. 2. Criteria for determining incentive amount. (a) The commissioner shall set the incentive payment amount by determining the average amount of incentive payment required to allow an average owner of installed solar photovoltaic modules a reasonable return on their investment. In setting the incentive amount the commissioner shall consider:

(1) an estimate of the installed cost per kilowatt-direct current, based on the cost data supplied by the manufacturer in the application submitted under section 216C.413, and an estimate of the average installation cost based on a representative sample of Minnesota solar photovoltaic installed projects;

(2) the average insolation rate in Minnesota;

(3) an estimate of the decline in the generation efficiency of the solar photovoltaic modules over time;

(4) the rate paid by public utilities to owners of solar photovoltaic modules under section 216B.164 or other law;

(5) applicable federal tax incentives for installing solar photovoltaic modules; and

(6) the estimated levelized cost per kilowatt-hour generated.

(b) The commissioner shall annually, for incentive applications received in a year, revise each incentive amount based on the factors in paragraph (a), clauses (1) to (6), general market conditions, and the availability of other incentives. In no case shall the "Made in Minnesota" incentive amount result in the "Made in Minnesota" incentives paid exceeding 40 percent, net of average applicable taxes on the ten-year incentive payments, of the average historic installation cost per kilowatt. The commissioner may exceed the 40 percent cap if the commissioner determines it is necessary to fully expend funds available for incentive payments in a particular year.

Subd. 3. Metering of production. A public utility must, at the expense of a customer, provide a meter to measure the production of a solar photovoltaic module system that is approved to receive incentive payments. The public utility must furnish the commissioner with information sufficient for the commissioner to determine the incentive payment. The information must be provided on a calendar year basis by no later than March 1. The commissioner shall provide a public utility with forms to use to provide the production information. A customer must attest to the accuracy of the production information.

Subd. 4. Payment due date. Payments must be made no later than July 1 following the year of production.

Subd. 5. Renewable energy credits. Renewable energy credits associated with energy provided to a public utility for which an incentive payment is made belong to the utility.

History: 2013 c 85 art 11 s 4



Section 216C.415 — "MADE IN MINNESOTA" SOLAR ENERGY PRODUCTION INCENTIVE; PAYMENT.

Subdivision 1. Incentive payment. Incentive payments may be made under this section only to an owner of grid-connected solar photovoltaic modules with a total nameplate capacity below 40 kilowatts direct current who:

(1) has submitted to the commissioner, on a form established by the commissioner, an application to receive the incentive that has been approved by the commissioner;

(2) has received a "Made in Minnesota" certificate under section 216C.413 for the module; and

(3) has installed on residential or commercial property solar photovoltaic modules that are generating electricity and has received a "Made in Minnesota" certificate under section 216C.413.

Subd. 2. Application process. Applications for an incentive payment must be received by the commissioner between January 1 and February 28. The commissioner shall by a random method approve the number of applications the commissioner reasonably determines will exhaust the funds available for payment for the ten-year period of incentive payments. Applications for residential and commercial installations shall be separately randomly approved.

Subd. 3. Commissioner approval of incentive application. The commissioner must approve an application for an incentive for an owner to be eligible for incentive payments. The commissioner must not approve an application in a calendar year if the commissioner determines there will not be sufficient funding available to pay an incentive to the applicant for any portion of the ten-year duration of payment. The commissioner shall annually establish a cap on the cumulative capacity for a program year based on funds available and historic average installation costs. Receipt of an incentive is not an entitlement and payment need only be made from available funds in the "Made in Minnesota" solar production incentive account.

Subd. 4. Eligibility window; payment duration. (a) Payments may be made under this section only for electricity generated from new solar photovoltaic module installations that are commissioned between January 1, 2014, and December 31, 2023.

(b) The payment eligibility window of the incentive begins and runs consecutively from the date the solar system is commissioned.

(c) An owner of solar photovoltaic modules may receive payments under this section for a particular module for a period of ten years provided that sufficient funds are available in the account.

(d) No payment may be made under this section for electricity generated after December 31, 2033.

(e) An owner of solar photovoltaic modules may not first begin to receive payments under this section after December 31, 2024.

Subd. 5. Allocation of payments. (a) If there are sufficient applications, approximately 50 percent of the incentive payment shall be for owners of eligible solar photovoltaic modules installed on residential property, and approximately 50 percent shall be for owners of eligible solar photovoltaic modules installed on commercial property.

(b) The commissioner shall endeavor to distribute incentives paid under this section to owners of solar photovoltaic modules installed in a manner so that the amount of payments received in an area of the state reasonably approximates the amount of payments made by a utility serving that area.

(c) For purposes of this subdivision:

(1) "residential property" means residential real estate that is occupied and used as a homestead by its owner or by a renter and includes "multifamily housing development" as defined in section 462C.02, subdivision 5, except that residential property on which solar photovoltaic modules (i) whose capacity exceeds 10 kilowatts is installed; or (ii) connected to a utility's distribution system and whose electricity is purchased by several residents, each of whom own a share of the electricity generated, shall be deemed commercial property; and

(2) "commercial property" means real property on which is located a business, government, or nonprofit establishment.

Subd. 6. Limitation. An owner receiving an incentive payment under this section may not receive a rebate under section 116C.7791 for the same solar photovoltaic modules.

History: 2013 c 85 art 11 s 5



Section 216C.416 — SOLAR THERMAL REBATES.

Subdivision 1. Rebate program created. The commissioner of commerce shall operate a program to provide rebates for the installation of "Made in Minnesota" solar thermal systems in the state. "Solar thermal system" means a flat plate or evacuated tube that meets the requirements of section 216C.25 with a fixed orientation that collects the sun's radiant energy and transfers it to a storage medium for distribution as energy to heat or cool air or water. A solar thermal system is "Made in Minnesota" if components of the system are manufactured in Minnesota and the solar thermal system is certified by the Solar Rating and Certification Corporation. The solar thermal system may be installed in residential and commercial facilities for, among other purposes, hot water, space heating, or pool heating purposes.

Subd. 2. Account; funding. (a) The solar thermal system rebate account is created as a separate account in the special revenue fund in the state treasury. Earnings, such as interest, dividends, and any other earnings arising from account assets, must be credited to the account. Funds in the account are appropriated to the commissioner of commerce for the purpose of making the rebate payments under this section and administering this section.

(b) Beginning January 1, 2014, and each January 1 thereafter to January 1, 2023, the commissioner of commerce shall annually transfer $250,000 from the account created in section 216C.412 for deposit in the account created in this subdivision.

(c) To the extent there are sufficient applications, the commissioner shall annually spend for rebates under this section from 2014 to 2023, for a total of ten years, approximately $250,000 per year. If sufficient applications are not received to spend the money available for rebates in a year under this section, the unspent money must be returned to the account from which it was transferred, provided that funds available for 2014 applications shall remain available for 2015 applications.

Subd. 3. Individual incentives. The maximum rebate for a single family residential dwelling installation is the lesser of 25 percent of the installed cost of a complete system or $2,500. The maximum rebate for a multiple family residential dwelling installation is the lesser of 25 percent of the installed cost of a complete system or $5,000. The maximum rebate for a commercial installation is the lesser of 25 percent of the installation cost of the complete system or $25,000. The system must be installed by a factory authorized installer. The commissioner shall allocate approximately 50 percent of the rebates in each year to solar thermal hot water and 50 percent to solar thermal air projects if sufficient applications are made for each.

Subd. 4. Application process. Applications for incentives must be made to the commissioner of commerce on forms provided by the commissioner. The commissioner shall use a random process for the selection of recipients of incentives except to the extent necessary to allocate rebates as required by this section.

History: 2013 c 85 art 11 s 6



Section 216C.42 — DEFINITIONS; ENERGY IMPROVEMENTS FOR BUILDINGS.

Subdivision 1. Scope. For the purpose of this section and section 216C.43, the terms defined in this section have the meanings given them.

Subd. 2. Energy improvement project. "Energy improvement project" means a project to improve energy efficiency in a building or facility, including the design, acquisition, installation, construction, and commissioning of equipment or improvements to a building or facility, and training of building or facility staff necessary to properly operate and maintain the equipment or improvements.

Subd. 3. Energy project study. "Energy project study" means a technical and financial study of one or more energy improvement projects, including:

(1) an analysis of historical energy consumption and cost data;

(2) a description of existing equipment, structural elements, operating characteristics, and other conditions affecting energy use;

(3) a description of the proposed energy improvement projects;

(4) a detailed budget for the proposed project;

(5) calculations sufficient to demonstrate the expected energy savings; and

(6) if a geothermal energy improvement, whether the project is calculated to produce savings in terms of nongeothermal energy and costs.

Subd. 4. Financing agreement. "Financing agreement" means a tax-exempt lease-purchase agreement entered into by a local government and a financial institution under a standard project financing agreement offered under section 216C.43, subdivision 6.

Subd. 5. Local government. "Local government" means a Minnesota county, statutory or home rule charter city, town, school district, park district, or any combination of those units operating under an agreement to exercise powers jointly.

Subd. 6. Program. "Program" means the energy improvement financing program for local governments authorized by section 216C.43.

Subd. 7. Supplemental cash flow agreement. "Supplemental cash flow agreement" means an agreement by the commissioner to lend funds to a local government up to an amount necessary to ensure that the cumulative payments made by the local government under a financing agreement minus the amount loaned by the commissioner do not exceed the actual energy and operating cost savings attributable to the energy improvement project for the term of the supplemental cash flow agreement.

History: 2008 c 356 s 9



Section 216C.43 — ENERGY IMPROVEMENT FINANCING PROGRAM FOR LOCAL GOVERNMENT.

Subdivision 1. Commissioner's authority and duties; local government authority. The commissioner shall administer this section. A local government may enter into contracts for the purposes of this section with the commissioner, the primary contractor, other contracted technical service providers, and participating financial institutions.

Subd. 2. Voluntary program participation; targeted technical services. A local government may elect to participate in the program. The commissioner may prioritize and target technical services offered under subdivision 4 to local governments that the commissioner determines offer the greatest potential for cost-effective energy improvement projects.

Subd. 3. Primary contractor for technical, financial, and program management services. The commissioner may enter into a contract for the delivery of technical services, financial management, marketing, and administrative services necessary for implementation of the program.

Subd. 4. Targeted technical services. The commissioner shall offer technical services to targeted local governments to conduct energy project studies. The commissioner may contract with one or more qualified technical service providers to conduct energy project studies for targeted local governments. The commissioner may require full or partial reimbursement of costs for technical services provided to a local government, subject to terms and conditions specified and agreed to by contract before the delivery of technical services. A local government may independently procure technical services to conduct an energy project study, but the energy project study must be reviewed and approved by the commissioner to qualify an energy improvement project for a financing agreement under subdivision 6 or a supplemental cash flow agreement under subdivision 7.

Subd. 5. Participation of technical service providers statewide. Program activities must be implemented to encourage statewide participation of engineers, architects, energy auditors, contractors, and other technical service providers. The commissioner may provide training on energy project study requirements and procedures to technical service providers.

Subd. 6. Standard project financing agreement. The commissioner shall solicit proposals from private financial institutions and may enter into a standard project financing agreement with one or more financial institutions. A standard project financing agreement must specify terms and conditions uniformly available to all participating public entities for financing to implement energy improvement projects under this section. A local government may choose to finance an energy improvement project by means other than a standard project financing agreement, but a supplemental cash flow agreement under subdivision 7 must not be offered unless the commissioner determines that the other financing means creates no greater potential obligation under a supplemental cash flow agreement than would be created through a standard project financing agreement.

Subd. 7. Supplemental cash flow agreement. (a) The commissioner may offer a supplemental cash flow agreement to a participating local government for qualifying energy improvement projects. The term of a supplemental cash flow agreement may not exceed 15 years. Terms and conditions of a supplemental cash flow agreement must be agreed to by contract prior to a local government entering into a financing agreement.

(b) A supplemental cash flow agreement must include, but is not limited to:

(1) specification of methods and procedures to measure and verify energy cost savings;

(2) obligations of the local government to operate and maintain the energy improvements;

(3) procedures to modify the supplemental cash flow agreement if the local government modifies operating characteristics of its building or facility in a manner that adversely affects energy cost savings;

(4) interest charged on the loan, which may not exceed the interest on the related financial agreement; and

(5) procedures for resolution of disputes.

(c) The commissioner must limit aggregate exposure to liability for payments under existing supplemental cash flow agreements to an amount no more than the appropriation available to make those payments.

Subd. 8. Qualifying energy improvement projects. A local government may submit to the commissioner, on a form prescribed by the commissioner, an application for a financing agreement authorization and supplemental cash flow agreement for energy improvement projects. The commissioner shall approve an energy improvement project for a supplemental cash flow agreement and authorize eligibility for a financing agreement if the commissioner determines that:

(1) the application has been approved by the governing body or agency head of the local government;

(2) the project is technically and economically feasible;

(3) the local government has made adequate provision for the operation and maintenance of the project;

(4) the project proposer has fully explored the use of conservation investment plan opportunities under section 216B.241 with the utilities providing gas and electric service to the project;

(5) the project is calculated to result in a positive cash flow in each year the financing agreement is in effect; and

(6) adequate money will be available to the commissioner to fulfill the supplemental cash flow agreement.

Energy improvement projects under this section are not subject to section 123B.71.

Subd. 9. Program costs. Program costs incurred by the commissioner or a public entity that are not direct costs to implement energy improvement projects may be paid with program money appropriated under subdivision 10.

Subd. 10. Appropriation; transfer. Petroleum violation escrow funds appropriated to the commissioner by Laws 1988, chapter 686, article 1, section 38, for state energy loan programs for schools, hospitals, and public buildings, and reappropriated by Laws 2007, chapter 57, article 2, section 30, are appropriated to the commissioner for the purposes of this section and are available until spent. The commissioner may transfer up to $1,000,000 of this appropriation to the commissioner of administration for the purposes of section 16B.322.

Subd. 11. CIP energy-savings goals. A utility or association may count toward its energy-savings goals under section 216B.241, subdivision 1c, the energy savings resulting from its investment in an energy improvement project.

Subd. 12. Report. Beginning January 15, 2009, and each year thereafter, the commissioner shall submit to the chairs and ranking minority members of the senate and house of representatives committees on energy finance a report containing, at a minimum, the following information regarding projects implemented under this section:

(1) the total number of projects;

(2) the amount of calculated and, if available, actual energy savings for each project;

(3) the cost of each project; and

(4) the total amount paid for technical services provided under subdivision 4 for each project.

History: 2008 c 356 s 10



Section 216C.435 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this section and section 216C.436, the terms defined in this section have the meanings given them.

Subd. 2. Authority. "Authority" means a housing and redevelopment authority or economic development authority created pursuant to section 469.003, 469.004, or 469.091, a port authority pursuant to section 469.049, 469.1082, or special law, or another entity authorized by law to exercise the powers of an authority created pursuant to one of those sections.

Subd. 3. City. "City" means a home rule charter or statutory city.

Subd. 3a. Cost-effective energy improvements. "Cost-effective energy improvements" mean energy improvements that have been identified in an energy audit or renewable energy system feasibility study as repaying their purchase and installation costs in 20 years or less, based on the amount of future energy saved and estimated future energy prices.

Subd. 4. Energy audit. "Energy audit" means a formal evaluation of the energy consumption of a building by a certified energy auditor, whose certification is approved by the commissioner, for the purpose of identifying appropriate energy improvements that could be made to the building and including an estimate of the length of time a specific energy improvement will take to repay its purchase and installation costs, based on the amount of energy saved and estimated future energy prices.

Subd. 5. Energy improvement. "Energy improvement" means:

(1) any renovation or retrofitting of a building to improve energy efficiency that is permanently affixed to the property and that results in a net reduction in energy consumption without altering the principal source of energy;

(2) permanent installation of new or upgraded electrical circuits and related equipment to enable electrical vehicle charging; or

(3) a renewable energy system attached to, installed within, or proximate to a building that generates electrical or thermal energy from a renewable energy source.

Subd. 6. Implementing entity. "Implementing entity" means the local government or an authority designated by the local government by resolution to implement and administer programs described in section 216C.436.

Subd. 7. Local government. "Local government" means a city, county, or town.

Subd. 8. Qualifying real property. "Qualifying real property" means a single-family or multifamily residential dwelling, or a commercial or industrial building, that the implementing entity has determined, after review of an energy audit or renewable energy system feasibility study, can be benefited by installation of cost-effective energy improvements.

Subd. 9. Renewable energy. "Renewable energy" means energy produced by means of solar thermal, solar photovoltaic, wind, or geothermal resources.

Subd. 10. Renewable energy system feasibility study. "Renewable energy system feasibility study" means a written study, conducted by a contractor trained to perform that analysis, for the purpose of determining the feasibility of installing a renewable energy system in a building, including an estimate of the length of time a specific renewable energy system will take to repay its purchase and installation costs, based on the amount of energy saved and estimated future energy prices. For a geothermal energy improvement, the feasibility study must calculate net savings in terms of nongeothermal energy and costs.

Subd. 11. Solar photovoltaic. "Solar photovoltaic" has the meaning given in section 216C.06, subdivision 16, and must meet the requirements of section 216C.25.

Subd. 12. Solar thermal. "Solar thermal" has the meaning given to "qualifying solar thermal project" in section 216B.2411, subdivision 2, paragraph (e).

History: 2010 c 216 s 3; 2010 c 389 art 7 s 11-13; 2013 c 85 art 8 s 1,2



Section 216C.436 — ENERGY IMPROVEMENTS PROGRAM FOR LOCAL GOVERNMENTS.

Subdivision 1. Program authority. An implementing entity may establish a program to finance energy improvements to enable owners of qualifying real property to pay for cost-effective energy improvements to the qualifying real property with the net proceeds and interest earnings of revenue bonds authorized in this section. An implementing entity may limit the number of qualifying real properties for which a property owner may receive program financing.

Subd. 2. Program requirements. A financing program must:

(1) impose requirements and conditions on financing arrangements to ensure timely repayment;

(2) require an energy audit or renewable energy system feasibility study to be conducted on the qualifying real property and reviewed by the implementing entity prior to approval of the financing;

(3) require the inspection of all installations and a performance verification of at least ten percent of the energy improvements financed by the program;

(4) not prohibit the financing of all cost-effective energy improvements not otherwise prohibited by this section;

(5) require that all cost-effective energy improvements be made to a qualifying real property prior to, or in conjunction with, an applicant's repayment of financing for energy improvements for that property;

(6) have energy improvements financed by the program performed by licensed contractors as required by chapter 326B or other law or ordinance;

(7) require disclosures to borrowers by the implementing entity of the risks involved in borrowing, including the risk of foreclosure if a tax delinquency results from a default;

(8) provide financing only to those who demonstrate an ability to repay;

(9) not provide financing for a qualifying real property in which the owner is not current on mortgage or real property tax payments;

(10) require a petition to the implementing entity by all owners of the qualifying real property requesting collections of repayments as a special assessment under section 429.101;

(11) provide that payments and assessments are not accelerated due to a default and that a tax delinquency exists only for assessments not paid when due; and

(12) require that liability for special assessments related to the financing runs with the qualifying real property.

Subd. 3. Retail and end use prohibited. Energy generated by an energy improvement may not be sold, transmitted, or distributed at retail and may not provide for end use of the electrical energy from an off-site facility. On-site generation is allowed to the extent provided for in section 216B.1611.

This section does not modify the exclusive service territories or exclusive right to serve as provided in sections 216B.37 to 216B.43.

Subd. 4. Financing terms. Financing provided under this section must have:

(1) a cost-weighted average maturity not exceeding the useful life of the energy improvements installed, as determined by the implementing entity, but in no event may a term exceed 20 years;

(2) a principal amount not to exceed the lesser of 20 percent of the assessed value of the real property on which the improvements are to be installed or the actual cost of installing the energy improvements, including the costs of necessary equipment, materials, and labor, the costs of each related energy audit or renewable energy system feasibility study, and the cost of verification of installation; and

(3) an interest rate sufficient to pay the financing costs of the program, including the issuance of bonds and any financing delinquencies.

Subd. 5. Coordination with other programs. A financing program must include cooperation and coordination with the conservation improvement activities of the utility serving the qualifying real property and other public and private energy improvement programs.

Subd. 6. Certificate of participation. Upon completion of a project, an implementing entity shall provide a borrower with a certificate stating participation in the program and what energy improvements have been made with financing program proceeds.

Subd. 7. Repayment. An implementing entity that finances an energy improvement under this section must:

(1) secure payment with a lien against the qualifying real property; and

(2) collect repayments as a special assessment as provided for in section 429.101 or by charter, provided that special assessments may be made payable in up to 20 equal annual installments.

If the implementing entity is an authority, the local government that authorized the authority to act as implementing entity shall impose and collect special assessments necessary to pay debt service on bonds issued by the implementing entity under subdivision 8, and shall transfer all collections of the assessments upon receipt to the authority.

Subd. 8. Bond issuance; repayment. (a) An implementing entity may issue revenue bonds as provided in chapter 475 for the purposes of this section, provided the revenue bond must not be payable more than 20 years from the date of issuance.

(b) The bonds must be payable as to both principal and interest solely from the revenues from the assessments established in subdivision 7.

(c) No holder of bonds issued under this subdivision may compel any exercise of the taxing power of the implementing entity that issued the bonds to pay principal or interest on the bonds, and if the implementing entity is an authority, no holder of the bonds may compel any exercise of the taxing power of the local government. Bonds issued under this subdivision are not a debt or obligation of the issuer or any local government that issued them, nor is the payment of the bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

Subd. 9. Supplemental funding sources. (a) An implementing entity is authorized to establish, acquire, and use additional or alternative funding sources for the purposes of this section.

(b) For the purposes of this subdivision, additional or alternative funding sources do not include issuance of general obligation bonds.

History: 2010 c 216 s 4; 2010 c 389 art 7 s 14-19; 2013 c 85 art 8 s 3-5; 2013 c 143 art 12 s 3; 2014 c 254 s 15,16



Section 216C.50 — PROPANE EDUCATION AND RESEARCH COUNCIL.

Subdivision 1. Council. Propane producers and propane retail marketers, as defined by United States Code, title 15, section 6402, may form a propane education and research council for the purpose of establishing, supporting, or conducting research, training, and education programs concerning the safe and efficient use of propane.

Subd. 2. Organization. Organization and membership of the council shall be in compliance with United States Code, title 15, sections 6403, subsections (a) and (b), and 6404, subsection (c), and must abide by the requirements of United States Code, title 15, section 6409. The council is established upon certification by the commissioner of public safety that the council has been organized in compliance with United States Code, title 15, sections 6403, subsections (a) and (b), and 6404, subsection (c).

Subd. 3. Assessment. A propane education and research council, established and certified pursuant to subdivision 2, may assess propane producers and retail marketers an amount not to exceed the maximum assessment authorized in United States Code, title 15, section 6405(a), per gallon of odorized propane in a manner established by the council in compliance with United States Code, title 15, section 6405, subsections (a) to (c). Propane producers and retail marketers shall be responsible for the amounts assessed.

Subd. 4. Annual report. A propane education and research council collecting assessments pursuant to subdivision 3 shall annually report to the commissioner of public safety, detailing collections and expenditures made pursuant to this section.

History: 2001 c 130; 2004 c 222 s 1; 2016 c 189 art 6 s 14






Chapter 216D — EXCAVATION NOTICE SYSTEM

Section 216D.01 — DEFINITIONS.

Subdivision 1. Applicability. The definitions in this section apply to sections 216D.01 to 216D.07.

Subd. 1a. Commissioner. "Commissioner" means the commissioner of public safety.

Subd. 1b. Boundary survey. "Boundary survey" means a survey made to establish or to reestablish a boundary line on the ground or to obtain data for preparing a map or plat showing boundary lines.

Subd. 2. Damage. "Damage" means:

(1) the substantial weakening of structural or lateral support of an underground facility;

(2) penetration, impairment, or destruction of any underground protective coating, housing, or other protective device; or

(3) impact with or the partial or complete severance of an underground facility to the extent that the facility operator determines that repairs are required.

Subd. 3. Emergency. "Emergency" means a condition that poses a clear and immediate danger to life or health, or a significant loss of property.

Subd. 4. Emergency responder. "Emergency responder" means a fire department or company, a law enforcement official or office, an ambulance or other emergency rescue service, or the Division of Emergency Management created by section 12.04, subdivision 1.

Subd. 5. Excavation. "Excavation" means an activity that moves, removes, or otherwise disturbs the soil by use of a motor, engine, hydraulic or pneumatically powered tool, or machine-powered equipment of any kind, or by explosives. Excavation does not include:

(1) the extraction of minerals;

(2) the opening of a grave in a cemetery;

(3) normal maintenance of roads and streets if the maintenance does not change the original grade and does not involve the road ditch;

(4) plowing, cultivating, planting, harvesting, and similar operations in connection with growing crops, trees, and shrubs, unless any of these activities disturbs the soil to a depth of 18 inches or more;

(5) gardening unless it disturbs the soil to a depth of 12 inches or more; or

(6) planting of windbreaks, shelterbelts, and tree plantations, unless any of these activities disturbs the soil to a depth of 18 inches or more.

Subd. 6. Excavator. "Excavator" means a person who conducts excavation in the state.

Subd. 6a. Land surveyor. "Land surveyor" means a person licensed to practice land surveying under sections 326.02 to 326.15.

Subd. 7. Local governmental unit. "Local governmental unit" means a county, town, or statutory or home rule charter city.

Subd. 8. Notification center. "Notification center" means a center that receives notice from excavators of planned excavation or other requests for location and transmits this notice to participating operators.

Subd. 9. Operator. "Operator" means a person who owns or operates an underground facility. A person is not considered an operator solely because the person is an owner or tenant of real property where underground facilities are located if the underground facilities are used exclusively to furnish services or commodities on that property, unless the person is the state, a state agency, or a local governmental unit.

Subd. 10. Person. "Person" means the state, a public agency, a local governmental unit, an individual, corporation, partnership, association, or other business or public entity or a trustee, receiver, assignee, or personal representative of any of them.

Subd. 11. Underground facility. "Underground facility" means an underground line, facility, system, and its appurtenances used to produce, store, convey, transmit, or distribute communications, data, electricity, power, heat, gas, oil, petroleum products, water including storm water, steam, sewage, and other similar substances.

Subd. 12. Utility quality level. "Utility quality level" means a professional opinion about the quality and reliability of utility information. There are four levels of utility quality information, ranging from the most precise and reliable, level A, to the least precise and reliable, level D. The utility quality level must be determined in accordance with guidelines established by the Construction Institute of the American Society of Civil Engineers in document CI/ASCE 38-02 entitled "Standard Guidelines for the Collection and Depiction of Existing Subsurface Utility Data."

History: 1987 c 71 s 2; 1987 c 353 s 7; 1988 c 624 s 2; 1989 c 244 s 3-5; 1991 c 214 s 7; 1991 c 234 s 3; 1992 c 381 s 7; 1992 c 493 s 1-4; 1993 c 341 art 1 s 20; 2004 c 163 s 1



Section 216D.02 — NOTICE TO EXCAVATOR OR OPERATOR.

Subdivision 1. Display and distribution. Local governmental units that issue permits for an activity involving excavation must continuously display an excavator's and operator's notice at the location where permits are applied for and obtained. An excavator and operator's notice and a copy of sections 216D.03 to 216D.07 must be furnished to each person obtaining a permit for excavation.

Subd. 2. Form. The notification center shall prescribe an excavator and operator's notice. The notice must inform excavators and operators of their obligations to comply with sections 216D.03 to 216D.07. The center shall furnish to local governmental units:

(1) a copy of the notice and sections 216D.03 to 216D.07 in a form suitable for photocopying;

(2) a copy of the display and distribution requirements under subdivision 1; and

(3) the telephone number and mailing address of the notification center.

History: 1987 c 353 s 8



Section 216D.03 — NOTIFICATION CENTER.

Subdivision 1. Participation. An operator shall participate in and share in the costs of one statewide notification center operated by a vendor selected under subdivision 2.

Subd. 2. Establishment of notification center; rules. (a) The notification center services must be provided by a nonprofit corporation approved in writing by the commissioner. The nonprofit corporation must be governed by a board of directors of up to 20 members, one of whom is the director of the Office of Pipeline Safety. The other board members must represent and be elected by operators, excavators, and other persons eligible to participate in the center. In deciding to approve a nonprofit corporation, the commissioner shall consider whether it meets the requirements of this paragraph and whether it demonstrates that it has the ability to contract for and implement the notification center service.

(b) The commissioner shall adopt rules:

(1) establishing a notification process and competitive bidding procedure for selecting a vendor to provide the notification service;

(2) governing the operating procedures and technology needed for a statewide notification center; and

(3) setting forth the method for assessing the cost of the service among operators.

(c) The commissioner shall select a vendor to provide the notification center service. The commissioner may advertise for bids as provided in section 16C.06, subdivisions 1 and 2, and base the selection of a vendor on best value as provided in section 16C.06, subdivision 6. The commissioner shall select and contract with the vendor to provide the notification center service, but all costs of the center must be paid by the operators. The commissioner may at any time appoint a task force to advise on the renewal of the contract or any other matter involving the center's operations.

(d) An operator may submit a bid and be selected to contract to provide the notification center service under paragraph (a) or (c). The commissioner shall annually review the services provided by the nonprofit corporation approved under paragraph (a) or the vendor selected under paragraph (c).

Subd. 3. Cooperation with local government. In establishing operating procedures and technology for the statewide notification center, the board of directors or the commissioner must work in cooperation with the League of Minnesota Cities, the Association of Minnesota Counties, and the Township Officers' Association. The purpose of this cooperation is to maximize the participation of local governmental units that issue permits for activities involving excavation to assure that excavators receive notice of and comply with the requirements of sections 216D.01 to 216D.07.

Subd. 4. Notice to local government. The notification center shall provide local governmental units with a master list, by county, of the operators in the county who are participants in the notification center, and the telephone number and mailing address of the notification center.

History: 1987 c 353 s 9; 1997 c 187 art 1 s 15; 1998 c 386 art 2 s 69



Section 216D.04 — EXCAVATION; LAND SURVEY.

Subdivision 1. Notice required; contents. (a) Except in an emergency, an excavator shall and a land surveyor may contact the notification center and provide notice at least 48 hours, excluding Saturdays, Sundays, and holidays and not more than 14 calendar days before beginning any excavation or boundary survey. An excavation or boundary survey begins, for purposes of this requirement, the first time excavation or a boundary survey occurs in an area that was not previously identified by the excavator or land surveyor in the notice.

(b) The notice may be oral or written, and must contain the following information:

(1) the name of the individual providing the notice;

(2) the precise location of the proposed area of excavation or survey;

(3) the name, address, and telephone number of the individual or individual's company;

(4) the field telephone number, if one is available;

(5) the type and extent of the activity;

(6) whether or not the discharge of explosives is anticipated;

(7) the date and time when the excavation or survey is to commence; and

(8) the estimated duration of the activity.

Subd. 1a. Plans for excavation. (a) Any person, prior to soliciting bids or entering into a contract for excavation, shall provide a proposed notice to the notification center to obtain from the affected operators of underground facilities the type, size, and general location of underground facilities. Affected operators shall provide the information within 15 working days. An operator who provides information to a person who is not a unit of government may indicate any portions of the information which are proprietary and may require the person to provide appropriate confidentiality protection. The information obtained from affected operators must be submitted on the final drawing used for the bid or contract and must depict the utility quality level of that information. This information must be updated not more than 90 days before completion of the final drawing used for the bid or contract.

(b) This subdivision does not apply to bids and contracts for:

(1) routine maintenance of underground facilities or installation, maintenance, or repair of service lines;

(2) excavation for operators of underground facilities performed on a unit of work or similar basis; or

(3) excavation for home construction and projects by home owners.

(c) A person required by this section to show existing underground facilities on its drawings shall conduct one or more preliminary design meetings during the design phase to communicate the project design and coordinate utility relocation. Affected facility operators shall attend these meetings or make other arrangements to provide information.

(d) A person required by this section to show existing underground facilities on its drawings shall conduct one or more preconstruction meetings to communicate the project design and coordinate utility relocation. Affected facility operators and contractors shall attend these meetings or make other arrangements to provide information.

(e) This subdivision does not affect the obligation to provide a notice of excavation as required under subdivision 1.

Subd. 2. Duties of notification center; regarding notice. The notification center shall assign an inquiry identification number to each notice and retain a record of all notices received for at least six years. The center shall immediately transmit the information contained in a notice to every operator that has an underground facility in the area of the proposed excavation or boundary survey.

Subd. 3. Locating underground facility; operator. (a) Prior to the excavation start time on the notice, an operator shall locate and mark or otherwise provide the approximate horizontal location of the underground facilities of the operator and provide readily available information regarding the operator's abandoned and out-of-service underground facilities as shown on maps, drawings, diagrams, or other records used in the operator's normal course of business, without cost to the excavator. The excavator shall determine the precise location of the underground facility, without damage, before excavating within two feet of the marked location of the underground facility.

(b) Within 96 hours or the time specified in the notice, whichever is later, after receiving a notice for boundary survey from the notification center, excluding Saturdays, Sundays, and holidays, unless otherwise agreed to between the land surveyor and operator, an operator shall locate and mark or otherwise provide the approximate horizontal location of the underground facilities of the operator, without cost to the land surveyor.

(c) For the purpose of this section, the approximate horizontal location of the underground facilities is a strip of land two feet on either side of the underground facilities.

(d) Markers used to designate the approximate location of underground facilities must follow the current color code standard used by the American Public Works Association.

(e) If the operator cannot complete marking of the excavation or boundary survey area before the excavation or boundary survey start time stated in the notice, the operator shall promptly contact the excavator or land surveyor.

(f) After December 31, 1998, operators shall maintain maps, drawings, diagrams, or other records of any underground facility abandoned or out-of-service after December 31, 1998.

(g) An operator or other person providing information pursuant to this subdivision is not responsible to any person, for any costs, claims, or damages for information provided in good faith regarding abandoned, out-of-service, or private or customer-owned underground facilities.

Subd. 4. Locating underground facility; excavator or land surveyor. (a) The excavator or land surveyor shall determine the precise location of the underground facility, without damage, before excavating within two feet on either side of the marked location of the underground facility.

(b) If the excavator or land surveyor cancels the excavation or boundary survey, the excavator or land surveyor shall cancel the notice through the notification center.

(c) The notice is valid for 14 calendar days from the start time stated on the notice. If the activity will continue after the expiration time, then the person responsible for the activity shall serve an additional notice at least 48 hours, excluding Saturdays, Sundays, and holidays, before the expiration time of the original notice, unless the excavator makes arrangements with the operators affected to periodically verify or refresh the marks, in which case the notice is valid for six months from the start time stated on the notice.

(d) The excavator is responsible for reasonably protecting and preserving the marks until no longer required for proper and safe excavation near the underground facility. If the excavator has reason to believe the marks are obliterated, obscured, missing, or incorrect, the excavator shall notify the facility operator or notification center in order to have an operator verify or refresh the marks.

History: 1987 c 353 s 10; 1992 c 493 s 5; 1993 c 341 art 1 s 21; 1997 c 196 s 1; 1998 c 348 s 1-3; 2004 c 163 s 2-6



Section 216D.05 — PRECAUTIONS TO AVOID DAMAGE.

An excavator shall:

(1) plan the excavation to avoid damage to and minimize interference with underground facilities in and near the construction area;

(2) use white markings for proposed excavations except where it can be shown that it is not practical;

(3) maintain a clearance between an underground facility and the cutting edge or point of any mechanized equipment, considering the known limit of control of the cutting edge or point to avoid damage to the facility;

(4) provide support for underground facilities in and near the construction area, including during backfill operations, to protect the facilities; and

(5) conduct the excavation in a careful and prudent manner.

History: 1987 c 353 s 11; 1998 c 348 s 4; 2004 c 163 s 7



Section 216D.06 — DAMAGE TO FACILITY.

Subdivision 1. Notice; repair. (a) If any damage occurs to an underground facility or its protective covering, the excavator shall notify the operator promptly. When the operator receives a damage notice, the operator shall promptly dispatch personnel to the damage area to investigate. If the damage results in the escape of any flammable, toxic, or corrosive gas or liquid or endangers life, health, or property, the excavator responsible shall immediately notify the operator and the 911 public safety answering point, as defined in section 403.02, subdivision 19, and take immediate action to protect the public and property. The excavator shall also attempt to minimize the hazard until arrival of the operator's personnel or until emergency responders have arrived and completed their assessment. The 911 public safety answering point shall maintain a response plan for notifications generated by this section.

(b) An excavator shall delay backfilling in the immediate area of the damaged underground facilities until the damage has been investigated by the operator, unless the operator authorizes otherwise. The repair of damage must be performed by the operator or by qualified personnel authorized by the operator.

(c) An excavator who knowingly damages an underground facility, and who does not notify the operator as soon as reasonably possible or who backfills in violation of paragraph (b), is guilty of a misdemeanor.

Subd. 2. Cost reimbursement. (a) If an excavator damages an underground facility, the excavator shall reimburse the operator for the cost of necessary repairs, and for a pipeline the cost of the product that was being carried in the pipeline and was lost as a direct result of the damage.

(b) Reimbursement is not required if the damage to the underground facility was caused by the sole negligence of the operator or the operator failed to comply with section 216D.04, subdivision 3.

Subd. 3. Prima facie evidence of negligence. It is prima facie evidence of the excavator's negligence in a civil court action if damage to the underground facilities of an operator resulted from excavation, and the excavator failed to give an excavation notice under section 216D.04 or provide support as required by section 216D.05.

History: 1987 c 353 s 12; 1999 c 43 s 1



Section 216D.07 — EFFECT ON LOCAL ORDINANCES.

(a) Sections 216D.01 to 216D.07 do not affect or impair local ordinances, charters, or other provisions of law requiring permits to be obtained before excavating.

(b) A person with a permit for excavation from the state or a public agency is subject to sections 216D.01 to 216D.07. The state or public agency that issued a permit for excavation is not liable for the actions of an excavator who fails to comply with sections 216D.01 to 216D.07.

History: 1987 c 353 s 13



Section 216D.08 — CIVIL PENALTIES; PROCEEDS TO SAFETY ACCOUNT; RULES.

Subdivision 1. Penalties. A person who is engaged in excavation for remuneration or an operator other than an operator subject to section 299F.59, subdivision 1, who violates sections 216D.01 to 216D.07 is subject to a civil penalty to be imposed by the commissioner not to exceed $1,000 for each violation per day of violation. An operator subject to section 299F.59, subdivision 1, who violates sections 216D.01 to 216D.07 is subject to a civil penalty to be imposed under section 299F.60. The district court may hear, try, and determine actions commenced under this section. Trials under this section must be to the court sitting without a jury. If the fine exceeds the maximum limit for conciliation court, the person appealing the fine may request the commissioner to conduct an administrative hearing under chapter 14.

Subd. 2. Settlement. The commissioner may negotiate a compromise settlement of a civil penalty. In determining the amount of the penalty, or the amount of the compromise settlement, the commissioner shall consider the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation. Unless the commissioner chooses to proceed in district court under subdivision 1, the contested case and judicial review provisions of chapter 14 apply to the orders of the commissioner imposing a penalty under sections 216D.01 to 216D.07. The amount of the penalty, when finally determined, may be deducted from sums owing by the state of Minnesota to the person charged.

Subd. 3. Credited to pipeline safety account; appropriation. Penalties collected under this section must be deposited in the state treasury and credited to the pipeline safety account to be applied to the reduction of expenses or costs assessed by the commissioner against persons regulated under this chapter. Penalties collected under this section are annually appropriated to the commissioner of public safety.

Subd. 4. Rules. The commissioner shall adopt rules establishing reasonable guidelines for imposing penalties. The rules must provide for notice that a penalty is assessed and may exempt activities from penalties unless the excavator or operator as defined in this section has evidenced a course of action in disregard of this chapter.

History: 1989 c 244 s 6; 1998 c 348 s 5,6; 2005 c 136 art 8 s 4,5



Section 216D.09 — INJUNCTIVE RELIEF.

Subdivision 1. Jurisdiction. The district courts of the state of Minnesota have jurisdiction, subject to the provisions of the statutes and the rules of practice and procedure of the state of Minnesota relative to civil actions in the district courts, to restrain violations of sections 216D.01 to 216D.07, on petition by the attorney general on behalf of the state of Minnesota. When practicable, the commissioner shall give notice to a person against whom an action for injunctive relief is contemplated and afford the person an opportunity to present views and, except in the case of a knowing and willful violation, shall afford the person reasonable opportunity to achieve compliance. However, the failure to give the notice and afford an opportunity to present views does not preclude the granting of appropriate relief.

Subd. 2. Venue. Actions under this section must be brought in district court in the district where the defendant's principal place of business in the state is located, and process in these cases may be served in any other district in the state of Minnesota where the defendant may be found or in which the defendant is an inhabitant or transacts business.

History: 1989 c 244 s 7






Chapter 216E — ELECTRIC POWER FACILITY PERMITS

Section 216E.001 — CITATION.

This chapter shall be known as the "Minnesota Power Plant Siting Act."

History: 1973 c 591 s 1



Section 216E.01 — DEFINITIONS.

Subdivision 1. Applicability. As used in this chapter, the terms defined in this section have the meanings given them, unless otherwise provided or indicated by the context.

Subd. 2. Commission. "Commission" means the Public Utilities Commission.

Subd. 3. Construction. "Construction" means any clearing of land, excavation, or other action that would adversely affect the natural environment of the site or route but does not include changes needed for temporary use of sites or routes for nonutility purposes, or uses in securing survey or geological data, including necessary borings to ascertain foundation conditions.

Subd. 4. High-voltage transmission line. "High-voltage transmission line" means a conductor of electric energy and associated facilities designed for and capable of operation at a nominal voltage of 100 kilovolts or more and is greater than 1,500 feet in length.

Subd. 5. Large electric power generating plant. "Large electric power generating plant" shall mean electric power generating equipment and associated facilities designed for or capable of operation at a capacity of 50,000 kilowatts or more.

Subd. 6. Large electric power facilities. "Large electric power facilities" means high voltage transmission lines and large electric power generating plants.

Subd. 7. Person. "Person" shall mean an individual, partnership, joint venture, private or public corporation, association, firm, public service company, cooperative, political subdivision, municipal corporation, government agency, public utility district, or any other entity, public or private, however organized.

Subd. 8. Route. "Route" means the location of a high voltage transmission line between two end points. The route may have a variable width of up to 1.25 miles.

Subd. 9. Site. "Site" means the location of a large electric power generating plant.

Subd. 9a. Solar energy generating system. "Solar energy generating system" means a set of devices whose primary purpose is to produce electricity by means of any combination of collecting, transferring, or converting solar-generated energy.

Subd. 10. Utility. "Utility" shall mean any entity engaged or intending to engage in this state in the generation, transmission, or distribution of electric energy including, but not limited to, a private investor-owned utility, cooperatively owned utility, and a public or municipally owned utility.

History: 1973 c 591 s 2; 1975 c 271 s 6; 1977 c 439 s 1-5; 2001 c 212 art 7 s 1,2; 2005 c 97 art 3 s 1,2; 2014 c 254 s 17



Section 216E.02 — SITING AUTHORITY.

Subdivision 1. Policy. The legislature hereby declares it to be the policy of the state to locate large electric power facilities in an orderly manner compatible with environmental preservation and the efficient use of resources. In accordance with this policy the commission shall choose locations that minimize adverse human and environmental impact while insuring continuing electric power system reliability and integrity and insuring that electric energy needs are met and fulfilled in an orderly and timely fashion.

Subd. 2. Jurisdiction. The commission is hereby given the authority to provide for site and route selection for large electric power facilities. The commission shall issue permits for large electric power facilities in a timely fashion and in a manner consistent with the overall determination of need for the project under section 216B.243 or 216B.2425. Questions of need, including size, type, and timing; alternative system configurations; and voltage must not be included in the scope of environmental review conducted under this chapter.

Subd. 3. Interstate routes. If a route is proposed in two or more states, the commission shall attempt to reach agreement with affected states on the entry and exit points prior to designating a route. The commission, in discharge of its duties pursuant to this chapter may make joint investigations, hold joint hearings within or without the state, and issue joint or concurrent orders in conjunction or concurrence with any official or agency of any state or of the United States. The commission may negotiate and enter into any agreements or compacts with agencies of other states, pursuant to any consent of Congress, for cooperative efforts in certifying the construction, operation, and maintenance of large electric power facilities in accord with the purposes of this chapter and for the enforcement of the respective state laws regarding such facilities.

History: 1973 c 591 s 3; 1975 c 271 s 6; 1977 c 439 s 6; 2001 c 212 art 7 s 3,4; 2005 c 97 art 3 s 3,19



Section 216E.021 — SOLAR ENERGY SYSTEM SIZE DETERMINATION.

(a) This section must be used to determine whether a combination of solar energy generating systems meets the definition of large electric power generating plant and is subject to the commission's siting authority jurisdiction under this chapter. The alternating current nameplate capacity of one solar energy generating system must be combined with the alternating current nameplate capacity of any other solar energy generating system that:

(1) is constructed within the same 12-month period as the solar energy generating system; and

(2) exhibits characteristics of being a single development, including but not limited to ownership structure, an umbrella sales arrangement, shared interconnection, revenue sharing arrangements, and common debt or equity financing.

(b) The commissioner of commerce shall provide forms and assistance for applicants to make a request for a size determination. Upon written request of an applicant, the commissioner shall provide a written size determination within 30 days of receipt of the request and of any information requested by the commissioner. In the case of a dispute, the chair of the Public Utilities Commission shall make the final size determination.

History: 2014 c 254 s 18



Section 216E.03 — DESIGNATING SITES AND ROUTES.

Subdivision 1. Site permit. No person may construct a large electric generating plant without a site permit from the commission. A large electric generating plant may be constructed only on a site approved by the commission. The commission must incorporate into one proceeding the route selection for a high-voltage transmission line that is directly associated with and necessary to interconnect the large electric generating plant to the transmission system and whose need is certified under section 216B.243.

Subd. 2. Route permit. No person may construct a high-voltage transmission line without a route permit from the commission. A high-voltage transmission line may be constructed only along a route approved by the commission.

Subd. 3. Application. Any person seeking to construct a large electric power generating plant or a high-voltage transmission line must apply to the commission for a site or route permit. The application shall contain such information as the commission may require. The applicant shall propose at least two sites for a large electric power generating plant and two routes for a high-voltage transmission line. Neither of the two proposed routes may be designated as a preferred route and all proposed routes must be numbered and designated as alternatives. The commission shall determine whether an application is complete and advise the applicant of any deficiencies within ten days of receipt. An application is not incomplete if information not in the application can be obtained from the applicant during the first phase of the process and that information is not essential for notice and initial public meetings.

Subd. 3a. Project notice. At least 90 days before filing an application with the commission, the applicant shall provide notice to each local unit of government within which a route may be proposed. The notice must describe the proposed project and the opportunity for a preapplication consultation meeting with local units of government as provided in subdivision 3b.

Subd. 3b. Preapplication consultation meetings. Within 30 days of receiving a project notice, local units of government may request the applicant to hold a consultation meeting with local units of government. Upon receiving notice from a local unit of government requesting a preapplication consultation meeting, the applicant shall arrange the meeting at a location chosen by the local units of government. A single public meeting for which each local government unit requesting a meeting is given notice satisfies the meeting requirement of this subdivision.

Subd. 4. Application notice. Within 15 days after submission of an application to the commission, the applicant shall publish notice of the application in a legal newspaper of general circulation in each county in which the site or route is proposed and send a copy of the application by certified mail to any regional development commission, county, incorporated municipality, and town in which any part of the site or route is proposed. Within the same 15 days, the applicant shall also send a notice of the submission of the application and description of the proposed project to each owner whose property is on or adjacent to any of the proposed sites for the power plant or along any of the proposed routes for the transmission line. The notice must identify a location where a copy of the application can be reviewed. For the purpose of giving mailed notice under this subdivision, owners are those shown on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer; but other appropriate records may be used for this purpose. The failure to give mailed notice to a property owner, or defects in the notice, does not invalidate the proceedings, provided a bona fide attempt to comply with this subdivision has been made. Within the same 15 days, the applicant shall also send the same notice of the submission of the application and description of the proposed project to those persons who have requested to be placed on a list maintained by the commission for receiving notice of proposed large electric generating power plants and high voltage transmission lines.

Subd. 5. Environmental review. (a) The commissioner of the Department of Commerce shall prepare for the commission an environmental impact statement on each proposed large electric generating plant or high-voltage transmission line for which a complete application has been submitted. The commissioner shall not consider whether or not the project is needed. No other state environmental review documents shall be required. The commissioner shall study and evaluate any site or route proposed by an applicant and any other site or route the commission deems necessary that was proposed in a manner consistent with rules concerning the form, content, and timeliness of proposals for alternate sites or routes.

(b) For a cogeneration facility as defined in section 216H.01, subdivision 1a, that is a large electric power generating plant and is not proposed by a utility, the commissioner must make a finding in the environmental impact statement whether the project is likely to result in a net reduction of carbon dioxide emissions, considering both the utility providing electric service to the proposed cogeneration facility and any reduction in carbon dioxide emissions as a result of increased efficiency from the production of thermal energy on the part of the customer operating or owning the proposed cogeneration facility.

Subd. 6. Public hearing. The commission shall hold a public hearing on an application for a site permit for a large electric power generating plant or a route permit for a high-voltage transmission line. All hearings held for designating a site or route shall be conducted by an administrative law judge from the Office of Administrative Hearings pursuant to the contested case procedures of chapter 14. Notice of the hearing shall be given by the commission at least ten days in advance but no earlier than 45 days prior to the commencement of the hearing. Notice shall be by publication in a legal newspaper of general circulation in the county in which the public hearing is to be held and by certified mail to chief executives of the regional development commissions, counties, organized towns, townships, and the incorporated municipalities in which a site or route is proposed. Any person may appear at the hearings and offer testimony and exhibits without the necessity of intervening as a formal party to the proceedings. The administrative law judge may allow any person to ask questions of other witnesses. The administrative law judge shall hold a portion of the hearing in the area where the power plant or transmission line is proposed to be located.

Subd. 7. Considerations in designating sites and routes. (a) The commission's site and route permit determinations must be guided by the state's goals to conserve resources, minimize environmental impacts, minimize human settlement and other land use conflicts, and ensure the state's electric energy security through efficient, cost-effective power supply and electric transmission infrastructure.

(b) To facilitate the study, research, evaluation, and designation of sites and routes, the commission shall be guided by, but not limited to, the following considerations:

(1) evaluation of research and investigations relating to the effects on land, water and air resources of large electric power generating plants and high-voltage transmission lines and the effects of water and air discharges and electric and magnetic fields resulting from such facilities on public health and welfare, vegetation, animals, materials and aesthetic values, including baseline studies, predictive modeling, and evaluation of new or improved methods for minimizing adverse impacts of water and air discharges and other matters pertaining to the effects of power plants on the water and air environment;

(2) environmental evaluation of sites and routes proposed for future development and expansion and their relationship to the land, water, air and human resources of the state;

(3) evaluation of the effects of new electric power generation and transmission technologies and systems related to power plants designed to minimize adverse environmental effects;

(4) evaluation of the potential for beneficial uses of waste energy from proposed large electric power generating plants;

(5) analysis of the direct and indirect economic impact of proposed sites and routes including, but not limited to, productive agricultural land lost or impaired;

(6) evaluation of adverse direct and indirect environmental effects that cannot be avoided should the proposed site and route be accepted;

(7) evaluation of alternatives to the applicant's proposed site or route proposed pursuant to subdivisions 1 and 2;

(8) evaluation of potential routes that would use or parallel existing railroad and highway rights-of-way;

(9) evaluation of governmental survey lines and other natural division lines of agricultural land so as to minimize interference with agricultural operations;

(10) evaluation of the future needs for additional high-voltage transmission lines in the same general area as any proposed route, and the advisability of ordering the construction of structures capable of expansion in transmission capacity through multiple circuiting or design modifications;

(11) evaluation of irreversible and irretrievable commitments of resources should the proposed site or route be approved; and

(12) when appropriate, consideration of problems raised by other state and federal agencies and local entities.

(c) If the commission's rules are substantially similar to existing regulations of a federal agency to which the utility in the state is subject, the federal regulations must be applied by the commission.

(d) No site or route shall be designated which violates state agency rules.

(e) The commission must make specific findings that it has considered locating a route for a high-voltage transmission line on an existing high-voltage transmission route and the use of parallel existing highway right-of-way and, to the extent those are not used for the route, the commission must state the reasons.

Subd. 8. Recording of survey points. The permanent location of monuments or markers found or placed by a utility in a survey of right-of-way for a route shall be placed on record in the office of the county recorder or registrar of titles. No fee shall be charged to the utility for recording this information.

Subd. 9. Timing. The commission shall make a final decision on an application within 60 days after receipt of the report of the administrative law judge. A final decision on the request for a site permit or route permit shall be made within one year after the commission's determination that an application is complete. The commission may extend this time limit for up to three months for just cause or upon agreement of the applicant.

Subd. 10. Final decision. (a) No site permit shall be issued in violation of the site selection standards and criteria established in this section and in rules adopted by the commission. When the commission designates a site, it shall issue a site permit to the applicant with any appropriate conditions. The commission shall publish a notice of its decision in the State Register within 30 days of issuance of the site permit.

(b) No route permit shall be issued in violation of the route selection standards and criteria established in this section and in rules adopted by the commission. When the commission designates a route, it shall issue a permit for the construction of a high-voltage transmission line specifying the design, routing, right-of-way preparation, and facility construction it deems necessary, and with any other appropriate conditions. The commission may order the construction of high-voltage transmission line facilities that are capable of expansion in transmission capacity through multiple circuiting or design modifications. The commission shall publish a notice of its decision in the State Register within 30 days of issuance of the permit.

Subd. 11. Department of Commerce to provide technical expertise and other assistance. The commissioner of the Department of Commerce shall consult with other state agencies and provide technical expertise and other assistance to the commission or to individual members of the commission for activities and proceedings under this chapter and chapters 216F and 216G. This assistance shall include the sharing of power plant siting and routing staff and other resources as necessary. The commissioner shall periodically report to the commission concerning the Department of Commerce's costs of providing assistance. The report shall conform to the schedule and include the required contents specified by the commission. The commission shall include the costs of the assistance in assessments for activities and proceedings under those sections and reimburse the special revenue fund for those costs. If either the commissioner or the commission deems it necessary, the department and the commission shall enter into an interagency agreement establishing terms and conditions for the provision of assistance and sharing of resources under this subdivision.

History: 1973 c 591 s 7; 1975 c 271 s 6; 1977 c 439 s 10; 1986 c 444; 1987 c 384 art 2 s 21; 1989 c 346 s 1; 1994 c 644 s 1; 2000 c 289 s 1; 2001 c 212 art 7 s 5-13; 2005 c 97 art 3 s 4-6,19; 2008 c 296 art 1 s 15-17; 2010 c 288 s 3; 2014 c 221 s 1; 2016 c 189 art 6 s 10



Section 216E.04 — ALTERNATIVE REVIEW OF APPLICATIONS.

Subdivision 1. Alternative review. An applicant who seeks a site permit or route permit for one of the projects identified in this section shall have the option of following the procedures in this section rather than the procedures in section 216E.03. The applicant shall notify the commission at the time the application is submitted which procedure the applicant chooses to follow.

Subd. 2. Applicable projects. The requirements and procedures in this section apply to the following projects:

(1) large electric power generating plants with a capacity of less than 80 megawatts;

(2) large electric power generating plants that are fueled by natural gas;

(3) high-voltage transmission lines of between 100 and 200 kilovolts;

(4) high-voltage transmission lines in excess of 200 kilovolts and less than five miles in length in Minnesota;

(5) high-voltage transmission lines in excess of 200 kilovolts if at least 80 percent of the distance of the line in Minnesota will be located along existing high-voltage transmission line right-of-way;

(6) a high-voltage transmission line service extension to a single customer between 200 and 300 kilovolts and less than ten miles in length;

(7) a high-voltage transmission line rerouting to serve the demand of a single customer when the rerouted line will be located at least 80 percent on property owned or controlled by the customer or the owner of the transmission line; and

(8) large electric power generating plants that are powered by solar energy.

Subd. 3. Application. The applicant for a site or route permit for any of the projects listed in subdivision 2 who chooses to follow these procedures shall submit information as the commission may require, but the applicant shall not be required to propose a second site or route for the project. The applicant shall identify in the application any other sites or routes that were rejected by the applicant and the commission may identify additional sites or routes to consider during the processing of the application. The commission shall determine whether an application is complete and advise the applicant of any deficiencies.

Subd. 4. Notice of application. Upon submission of an application under this section, the applicant shall provide the same notice as required by section 216E.03, subdivision 4.

Subd. 5. Environmental review. For the projects identified in subdivision 2 and following these procedures, the commissioner of the Department of Commerce shall prepare for the commission an environmental assessment. The environmental assessment shall contain information on the human and environmental impacts of the proposed project and other sites or routes identified by the commission and shall address mitigating measures for all of the sites or routes considered. The environmental assessment shall be the only state environmental review document required to be prepared on the project.

Subd. 6. Public hearing. The commission shall hold a public hearing in the area where the facility is proposed to be located. The commission shall give notice of the public hearing in the same manner as notice under section 216E.03, subdivision 6. The commission shall conduct the public hearing under procedures established by the commission. The applicant shall be present at the hearing to present evidence and to answer questions. The commission shall provide opportunity at the public hearing for any person to present comments and to ask questions of the applicant and commission staff. The commission shall also afford interested persons an opportunity to submit written comments into the record.

Subd. 7. Timing. The commission shall make a final decision on an application within 60 days after completion of the public hearing. A final decision on the request for a site permit or route permit under this section shall be made within six months after the commission's determination that an application is complete. The commission may extend this time limit for up to three months for just cause or upon agreement of the applicant.

Subd. 8. Considerations. The considerations in section 216E.03, subdivision 7, shall apply to any projects subject to this section.

Subd. 9. Final decision. (a) No site permit shall be issued in violation of the site selection standards and criteria established in this section and in rules adopted by the commission. When the commission designates a site, it shall issue a site permit to the applicant with any appropriate conditions. The commission shall publish a notice of its decision in the State Register within 30 days of issuance of the site permit.

(b) No route designation shall be made in violation of the route selection standards and criteria established in this section and in rules adopted by the commission. When the commission designates a route, it shall issue a permit for the construction of a high-voltage transmission line specifying the design, routing, right-of-way preparation, and facility construction it deems necessary and with any other appropriate conditions. The commission may order the construction of high-voltage transmission line facilities that are capable of expansion in transmission capacity through multiple circuiting or design modifications. The commission shall publish a notice of its decision in the State Register within 30 days of issuance of the permit.

History: 2001 c 212 art 7 s 14; 2005 c 97 art 3 s 7,19; 2014 c 254 s 19



Section 216E.05 — LOCAL REVIEW OF APPLICATIONS.

Subdivision 1. Local review. (a) Notwithstanding the requirements of sections 216E.03 and 216E.04, an applicant who seeks a site or route permit for one of the projects identified in this section shall have the option of applying to those local units of government that have jurisdiction over the site or route for approval to build the project. If local approval is granted, a site or route permit is not required from the commission. If the applicant files an application with the commission, the applicant shall be deemed to have waived its right to seek local approval of the project.

(b) A local unit of government with jurisdiction over a project identified in this section to whom an applicant has applied for approval to build the project may request the commission to assume jurisdiction and make a decision on a site or route permit under the applicable provisions of this chapter. A local unit of government must file the request with the commission within 60 days after an application for the project has been filed with any one local unit of government. If one of the local units of government with jurisdiction over the project requests the commission to assume jurisdiction, jurisdiction over the project transfers to the commission. If the local units of government maintain jurisdiction over the project, the commission shall select the appropriate local unit of government to be the responsible governmental unit to conduct environmental review of the project.

Subd. 2. Applicable projects. Applicants may seek approval from local units of government to construct the following projects:

(1) large electric power generating plants with a capacity of less than 80 megawatts;

(2) large electric power generating plants of any size that burn natural gas and are intended to be a peaking plant;

(3) high-voltage transmission lines of between 100 and 200 kilovolts;

(4) substations with a voltage designed for and capable of operation at a nominal voltage of 100 kilovolts or more;

(5) a high-voltage transmission line service extension to a single customer between 200 and 300 kilovolts and less than ten miles in length; and

(6) a high-voltage transmission line rerouting to serve the demand of a single customer when the rerouted line will be located at least 80 percent on property owned or controlled by the customer or the owner of the transmission line.

Subd. 3. Notice of application. Within ten days of submission of an application to a local unit of government for approval of an eligible project, the applicant shall notify the commission that the applicant has elected to seek local approval of the proposed project.

History: 2001 c 212 art 7 s 15; 2005 c 97 art 3 s 19



Section 216E.06 — EMERGENCY PERMIT.

(a) Any utility whose electric power system requires the immediate construction of a large electric power generating plant or high-voltage transmission line due to a major unforeseen event may apply to the commission for an emergency permit. The application shall provide notice in writing of the major unforeseen event and the need for immediate construction. The permit must be issued in a timely manner, no later than 195 days after the commission's acceptance of the application and upon a finding by the commission that (1) a demonstrable emergency exists, (2) the emergency requires immediate construction, and (3) adherence to the procedures and time schedules specified in section 216E.03 would jeopardize the utility's electric power system or would jeopardize the utility's ability to meet the electric needs of its customers in an orderly and timely manner.

(b) A public hearing to determine if an emergency exists must be held within 90 days of the application. The commission, after notice and hearing, shall adopt rules specifying the criteria for emergency certification.

History: 2001 c 212 art 7 s 16; 2005 c 97 art 3 s 8



Section 216E.07 — ANNUAL HEARING.

The commission shall hold an annual public hearing at a time and place prescribed by rule in order to afford interested persons an opportunity to be heard regarding any matters relating to the siting of large electric generating power plants and routing of high-voltage transmission lines. At the meeting, the commission shall advise the public of the permits issued by the commission in the past year. The commission shall provide at least ten days but no more than 45 days' notice of the annual meeting by mailing or serving electronically, as provided in section 216.17, a notice to those persons who have requested notice and by publication in the EQB Monitor and the commission's weekly calendar.

History: 1973 c 591 s 8; 1975 c 271 s 6; 1977 c 439 s 11; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 2001 c 212 art 7 s 17; 2005 c 97 art 3 s 9; 2007 c 10 s 12



Section 216E.08 — PUBLIC PARTICIPATION.

Subdivision 1. Advisory task force. The commission may appoint one or more advisory task forces to assist it in carrying out its duties. Task forces appointed to evaluate sites or routes considered for designation shall be comprised of as many persons as may be designated by the commission, but at least one representative from each of the following: Regional development commissions, counties and municipal corporations and one town board member from each county in which a site or route is proposed to be located. No officer, agent, or employee of a utility shall serve on an advisory task force. Reimbursement for expenses incurred shall be made pursuant to the rules governing state employees. The task forces expire as provided in section 15.059, subdivision 6. At the time the task force is appointed, the commission shall specify the charge to the task force. The task force shall expire upon completion of its charge, upon designation by the commission of alternative sites or routes to be included in the environmental impact statement, or upon the specific date identified by the commission in the charge, whichever occurs first.

Subd. 2. Other public participation. The commission shall adopt broad spectrum citizen participation as a principal of operation. The form of public participation shall not be limited to public hearings and advisory task forces and shall be consistent with the commission's rules and guidelines as provided for in section 216E.16.

Subd. 3. Public advisor. The commission shall designate one staff person for the sole purpose of assisting and advising those affected and interested citizens on how to effectively participate in site or route proceedings.

Subd. 4. Scientific advisory task force. The commission may appoint one or more advisory task forces composed of technical and scientific experts to conduct research and make recommendations concerning generic issues such as health and safety, underground routes, double circuiting and long-range route and site planning. Reimbursement for expenses incurred shall be made pursuant to the rules governing reimbursement of state employees. The task forces expire as provided in section 15.059, subdivision 6. The time allowed for completion of a specific site or route procedure may not be extended to await the outcome of these generic investigations.

History: 1973 c 591 s 9; 1975 c 271 s 6; 1977 c 439 s 12,13; 1985 c 248 s 70; 1988 c 629 s 19-21; 2001 c 212 art 7 s 18,19; 2005 c 97 art 3 s 19



Section 216E.09 — PUBLIC MEETINGS; TRANSCRIPTS; WRITTEN RECORDS.

Meetings of the commission, including hearings, shall be open to the public. Minutes shall be kept of commission meetings and a complete record of public hearings shall be kept. All books, records, files, and correspondence of the commission shall be available for public inspection at any reasonable time. The commission shall also be subject to chapter 13D.

History: 1973 c 591 s 10; 1975 c 271 s 6; 2001 c 212 art 7 s 20; 2005 c 97 art 3 s 19



Section 216E.10 — APPLICATION TO LOCAL REGULATION AND OTHER STATE PERMITS.

Subdivision 1. Site or route permit prevails over local provisions. To assure the paramount and controlling effect of the provisions herein over other state agencies, regional, county, and local governments, and special purpose government districts, the issuance of a site permit or route permit and subsequent purchase and use of such site or route locations for large electric power generating plant and high-voltage transmission line purposes shall be the sole site or route approval required to be obtained by the utility. Such permit shall supersede and preempt all zoning, building, or land use rules, regulations, or ordinances promulgated by regional, county, local and special purpose government.

Subd. 2. Other state permits. Notwithstanding anything herein to the contrary, utilities shall obtain state permits that may be required to construct and operate large electric power generating plants and high-voltage transmission lines. A state agency in processing a utility's facility permit application shall be bound to the decisions of the commission, with respect to the site or route designation, and with respect to other matters for which authority has been granted to the commission by this chapter.

Subd. 3. State agency participation. (a) State agencies authorized to issue permits required for construction or operation of large electric power generating plants or high-voltage transmission lines shall participate during routing and siting at public hearings and all other activities of the commission on specific site or route designations and design considerations of the commission, and shall clearly state whether the site or route being considered for designation or permit and other design matters under consideration for approval will be in compliance with state agency standards, rules, or policies.

(b) An applicant for a permit under this section or under chapter 216G shall notify the commissioner of agriculture if the proposed project will impact cultivated agricultural land, as that term is defined in section 216G.01, subdivision 4. The commissioner may participate and advise the commission as to whether to grant a permit for the project and the best options for mitigating adverse impacts to agricultural lands if the permit is granted. The Department of Agriculture shall be the lead agency on the development of any agricultural mitigation plan required for the project.

History: 1973 c 591 s 11; 1975 c 271 s 6; 1977 c 439 s 14,15; 1985 c 248 s 70; 2001 c 212 art 7 s 21,22; 2005 c 97 art 3 s 10,19



Section 216E.11 — IMPROVEMENT OF SITES AND ROUTES.

Utilities that have acquired a site or route in accordance with this chapter may proceed to construct or improve the site or route for the intended purposes at any time, subject to section 216E.10, subdivision 2, provided that if the construction and improvement has not commenced within four years after a permit for the site or route has been issued, then the utility must certify to the commission that the site or route continues to meet the conditions upon which the site or route permit was issued.

History: 1973 c 591 s 12; 1975 c 271 s 6; 1977 c 439 s 16; 2001 c 212 art 7 s 23; 2005 c 97 art 3 s 19



Section 216E.12 — EMINENT DOMAIN POWERS; POWER OF CONDEMNATION.

Subdivision 1. Generally. Nothing in this section shall invalidate the power of eminent domain vested in utilities by statute or common law existing as of May 24, 1973, except to the extent modified herein. The power of eminent domain shall continue to exist for utilities and may be used according to law to accomplish any of the purposes and objectives of this chapter, including acquisition of the right to utilize existing high-voltage transmission facilities which are capable of expansion or modification to accommodate both existing and proposed conductors. Notwithstanding any law to the contrary, all easement interests shall revert to the then fee owner if a route is not used for high-voltage transmission line purposes for a period of five years.

Subd. 2. Conduct of proceedings. In eminent domain proceedings by a utility for the acquisition of real property proposed for construction of a route or a site, the proceedings shall be conducted in the manner prescribed in chapter 117, except as otherwise specifically provided in this section.

Subd. 3. Payment. When such property is acquired by eminent domain proceedings or voluntary purchase and the amount the owner shall receive for the property is finally determined, the owner who is entitled to payment may elect to have the amount paid in not more than ten annual installments, with interest on the deferred installments, at the rate of eight percent per annum on the unpaid balance, by submitting a written request to the utility before any payment has been made. After the first installment is paid the petitioner may make its final certificate, as provided by law, in the same manner as though the entire amount had been paid.

Subd. 4. Contiguous land. (a) When private real property that is an agricultural or nonagricultural homestead, nonhomestead agricultural land, rental residential property, and both commercial and noncommercial seasonal residential recreational property, as those terms are defined in section 273.13 is proposed to be acquired for the construction of a site or route for a high-voltage transmission line with a capacity of 200 kilovolts or more by eminent domain proceedings, the owner shall have the option to require the utility to condemn a fee interest in any amount of contiguous, commercially viable land which the owner wholly owns in undivided fee and elects in writing to transfer to the utility within 60 days after receipt of the notice of the objects of the petition filed pursuant to section 117.055. Commercial viability shall be determined without regard to the presence of the utility route or site. Within 60 days after receipt by the utility of an owner's election to exercise this option, the utility shall provide written notice to the owner of any objection the utility has to the owner's election, and if no objection is made within that time, any objection shall be deemed waived. Within 120 days of the service of an objection by the utility, the district court having jurisdiction over the eminent domain proceeding shall hold a hearing to determine whether the utility's objection is upheld or rejected. The utility has the burden of proof to prove by a preponderance of the evidence that the property elected by the owner is not commercially viable. The owner shall have only one such option and may not expand or otherwise modify an election without the consent of the utility. The required acquisition of land pursuant to this subdivision shall be considered an acquisition for a public purpose and for use in the utility's business, for purposes of chapter 117 and section 500.24, respectively; provided that a utility shall divest itself completely of all such lands used for farming or capable of being used for farming not later than the time it can receive the market value paid at the time of acquisition of lands less any diminution in value by reason of the presence of the utility route or site. Upon the owner's election made under this subdivision, the easement interest over and adjacent to the lands designated by the owner to be acquired in fee, sought in the condemnation petition for a right-of-way for a high-voltage transmission line with a capacity of 200 kilovolts or more shall automatically be converted into a fee taking.

(b) All rights and protections provided to an owner under chapter 117 apply to acquisition of land or an interest in land under this section.

(c) Within 120 days of an owner's election under this subdivision to require the utility to acquire land, or 120 days after a district court decision overruling a utility objection to an election made pursuant to paragraph (a), the utility must make a written offer to acquire that land and amend its condemnation petition to include the additional land.

(d) For purposes of this subdivision, "owner" means the fee owner, or when applicable, the fee owner with the written consent of the contract for deed vendee, or the contract for deed vendee with the written consent of the fee owner.

Subd. 5. Notification. A utility shall notify by certified mail each person who has transferred any interest in real property to the utility after July 1, 1974, but prior to the effective date of Laws 1977, chapter 439, for the purpose of a site or route that the person may elect in writing within 90 days after receipt of notice to require the utility to acquire any remaining contiguous parcel of land pursuant to this section or to return any payment to the utility and require it to make installment payments pursuant to this section.

History: 1973 c 591 s 13; 1977 c 439 s 17; 1978 c 674 s 15; 1980 c 614 s 87; 1Sp1985 c 14 art 4 s 15; 1986 c 444; 1Sp1986 c 1 art 4 s 7; 1987 c 268 art 6 s 1; 2002 c 398 s 1; 2006 c 214 s 20; 2013 c 132 s 4



Section 216E.13 — FAILURE TO ACT.

If the commission fails to act within the times specified in section 216E.03, the applicant or any affected person may seek an order of the district court requiring the commission to designate or refuse to designate a site or route.

History: 1973 c 591 s 14; 1975 c 271 s 6; 1977 c 439 s 19; 2001 c 212 art 7 s 24; 2005 c 97 art 3 s 19



Section 216E.14 — REVOCATION OR SUSPENSION.

A site or route permit may be revoked or suspended by the commission after adequate notice of the alleged grounds for revocation or suspension and a full and fair hearing in which the affected utility has an opportunity to confront any witness and respond to any evidence against it and to present rebuttal or mitigating evidence upon a finding by the commission of:

(1) any false statement knowingly made in the application or in accompanying statements or studies required of the applicant, if a true statement would have warranted a change in the commission's findings;

(2) failure to comply with material conditions of the site certificate or construction permit, or failure to maintain health and safety standards; or

(3) any material violation of the provisions of this chapter, any rule promulgated pursuant thereto, or any order of the commission.

History: 1977 c 439 s 20; 1978 c 658 s 1; 2001 c 212 art 7 s 25; 2005 c 97 art 3 s 19



Section 216E.15 — JUDICIAL REVIEW.

Any applicant, party or person aggrieved by the issuance of a site or route permit or emergency permit from the commission or a certification of continuing suitability filed by a utility with the commission or by a final order in accordance with any rules promulgated by the commission, may appeal to the Court of Appeals in accordance with chapter 14. The appeal shall be filed within 30 days after the publication in the State Register of notice of the issuance of the permit by the commission or certification filed with the commission or the filing of any final order by the commission.

History: 1973 c 591 s 15; 1975 c 271 s 6; 1977 c 439 s 21; 1980 c 509 s 28; 1982 c 424 s 130; 1983 c 247 s 54; 2001 c 212 art 7 s 26; 2005 c 97 art 3 s 19



Section 216E.16 — RULES.

The commission, in order to give effect to the purposes of this chapter, may adopt rules consistent with this chapter, including promulgation of site and route designation criteria, the description of the information to be furnished by the utilities, establishment of minimum guidelines for public participation in the development, revision, and enforcement of any rule, plan, or program established by the commission, procedures for the revocation or suspension of a site or route permit, and the procedure and timeliness for proposing alternative routes and sites. No rule adopted by the commission shall grant priority to state-owned wildlife management areas over agricultural lands in the designation of route avoidance areas. The provisions of chapter 14 shall apply to the appeal of rules adopted by the commission to the same extent as it applies to review of rules adopted by any other agency of state government.

The chief administrative law judge shall adopt procedural rules for public hearings relating to the site and route permit process. The rules shall attempt to maximize citizen participation in these processes consistent with the time limits for commission decision established in sections 216E.03, subdivision 10, and 216E.04, subdivision 7.

History: 1973 c 591 s 16; 1975 c 271 s 6; 1977 c 439 s 22; 1978 c 658 s 2; 1982 c 424 s 130; 1984 c 640 s 32; 2001 c 212 art 7 s 27; 2005 c 97 art 3 s 19



Section 216E.17 — ENFORCEMENT, PENALTIES.

Subdivision 1. Criminal penalty. Any person who violates this chapter or any rule promulgated hereunder, or knowingly submits false information in any report required by this chapter is guilty of a misdemeanor for the first offense and a gross misdemeanor for the second and each subsequent offense. Each day of violation shall constitute a separate offense.

Subd. 2. Enforcement. The provisions of this chapter or any rules promulgated hereunder may be enforced by injunction, action to compel performance or other appropriate action in the district court of the county wherein the violation takes place. The attorney general shall bring any action under this subdivision upon the request of the commission.

Subd. 3. Civil penalty. When the court finds that any person has violated this chapter, any rule hereunder, knowingly submitted false information in any report required by this chapter, or has violated any court order issued under this chapter, the court may impose a civil penalty of not more than $10,000 for each violation. These penalties shall be paid to the general fund in the state treasury.

History: 1973 c 591 s 18; 1975 c 271 s 6; 1977 c 439 s 24; 2005 c 97 art 3 s 19



Section 216E.18 — BIENNIAL REPORT; APPLICATION FEES; APPROPRIATION; FUNDING.

Subdivision 1. Biennial report. Before November 15 of each even-numbered year the commission shall prepare and submit to the legislature a report of its operations, activities, findings, and recommendations concerning this chapter. The report shall also contain information on the commission's biennial expenditures, its proposed budget for the following biennium, and the amounts paid in permit application fees and in assessments pursuant to this section. The proposed budget for the following biennium shall be subject to legislative review.

Subd. 2. Site application fee. Every applicant for a site permit shall pay to the commissioner of commerce a fee to cover the necessary and reasonable costs incurred by the commission in acting on the permit application and carrying out the requirements of this chapter. The commission may adopt rules providing for the payment of the fee. Section 16A.1283 does not apply to establishment of this fee. All money received pursuant to this subdivision shall be deposited in a special account. Money in the account is appropriated to the commissioner of commerce to pay expenses incurred in processing applications for site permits in accordance with this chapter and in the event the expenses are less than the fee paid, to refund the excess to the applicant.

Subd. 2a. Route application fee; appropriation. Every applicant for a transmission line route permit shall pay to the commissioner of commerce a fee to cover the necessary and reasonable costs incurred by the commission in acting on the permit application and carrying out the requirements of this chapter. The commission may adopt rules providing for the payment of the fee. Section 16A.1283 does not apply to the establishment of this fee. All money received pursuant to this subdivision shall be deposited in a special account. Money in the account is appropriated to the commissioner of commerce to pay expenses incurred in processing applications for route permits in accordance with this chapter and in the event the expenses are less than the fee paid, to refund the excess to the applicant.

Subd. 3. Funding; assessment. The commission shall finance its baseline studies, general environmental studies, development of criteria, inventory preparation, monitoring of conditions placed on site and route permits, and all other work, other than specific site and route designation, from an assessment made quarterly, at least 30 days before the start of each quarter, by the commission against all utilities with annual retail kilowatt-hour sales greater than 4,000,000 kilowatt-hours in the previous calendar year.

Each share shall be determined as follows: (1) the ratio that the annual retail kilowatt-hour sales in the state of each utility bears to the annual total retail kilowatt-hour sales in the state of all these utilities, multiplied by 0.667, plus (2) the ratio that the annual gross revenue from retail kilowatt-hour sales in the state of each utility bears to the annual total gross revenues from retail kilowatt-hour sales in the state of all these utilities, multiplied by 0.333, as determined by the commission. The assessment shall be credited to the special revenue fund and shall be paid to the state treasury within 30 days after receipt of the bill, which shall constitute notice of said assessment and demand of payment thereof. The total amount which may be assessed to the several utilities under authority of this subdivision shall not exceed the sum of the annual budget of the commission for carrying out the purposes of this subdivision. The assessment for the third quarter of each fiscal year shall be adjusted to compensate for the amount by which actual expenditures by the commission for the preceding fiscal year were more or less than the estimated expenditures previously assessed.

History: 1973 c 591 s 19 subds 1-3; 1975 c 271 s 6; 1977 c 439 s 25; 1981 c 356 s 313-315; 1982 c 482 s 5; 1Sp1985 c 13 s 240; 1987 c 186 s 15; 1987 c 304 s 1; 1988 c 690 art 1 s 4; 1989 c 335 art 1 s 269; 1990 c 597 s 56; 1995 c 220 s 110; 2001 c 212 art 7 s 28; 2005 c 97 art 3 s 11,12,19; 2011 c 97 s 29






Chapter 216F — WIND ENERGY CONVERSION SYSTEMS

Section 216F.01 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the terms defined in section 216E.01 and this section have the meanings given them, unless otherwise provided or indicated by the context or by this section.

Subd. 2. Large wind energy conversion system or LWECS. "Large wind energy conversion system" or "LWECS" means any combination of WECS with a combined nameplate capacity of 5,000 kilowatts or more.

Subd. 3. Small wind energy conversion system or SWECS. "Small wind energy conversion system" or "SWECS" means any combination of WECS with a combined nameplate capacity of less than 5,000 kilowatts.

Subd. 4. Wind energy conversion system or WECS. "Wind energy conversion system" or "WECS" means any device such as a wind charger, windmill, or wind turbine and associated facilities that converts wind energy to electrical energy.

History: 1995 c 203 s 1



Section 216F.011 — SIZE DETERMINATION.

(a) The total size of a combination of wind energy conversion systems for the purpose of determining what jurisdiction has siting authority under this chapter must be determined according to this section. The nameplate capacity of one wind energy conversion system must be combined with the nameplate capacity of any other wind energy conversion system that:

(1) is located within five miles of the wind energy conversion system;

(2) is constructed within the same 12-month period as the wind energy conversion system; and

(3) exhibits characteristics of being a single development, including, but not limited to, ownership structure, an umbrella sales arrangement, shared interconnection, revenue sharing arrangements, and common debt or equity financing.

(b) The commissioner shall provide forms and assistance for project developers to make a request for a size determination. Upon written request of a project developer, the commissioner of commerce shall provide a written size determination within 30 days of receipt of the request and of any information requested by the commissioner. In the case of a dispute, the chair of the Public Utilities Commission shall make the final size determination.

(c) An application to a county for a permit under this chapter for a wind energy conversion system is not complete without a size determination made under this section.

History: 2007 c 136 art 4 s 12



Section 216F.012 — SIZE ELECTION.

(a) A wind energy conversion system of less than 25 megawatts of nameplate capacity as determined under section 216F.011 is a small wind energy conversion system if, by July 1, 2009, the owner so elects in writing and submits a completed application for zoning approval and the written election to the county or counties in which the project is proposed to be located. The owner must notify the Public Utilities Commission of the election at the time the owner submits the election to the county.

(b) Notwithstanding paragraph (a), a wind energy conversion system with a nameplate capacity exceeding five megawatts that is proposed to be located wholly or partially within a wind access buffer adjacent to state lands that are part of the outdoor recreation system, as enumerated in section 86A.05, is a large wind energy conversion system. The Department of Natural Resources shall negotiate in good faith with a system owner regarding siting and may support the system owner in seeking a variance from the system setback requirements if it determines that a variance is in the public interest.

(c) The Public Utilities Commission shall issue an annual report to the chairs and ranking minority members of the house of representatives and senate committees with primary jurisdiction over energy policy and natural resource policy regarding any variances applied for and not granted for systems subject to paragraph (b).

History: 2008 c 296 art 1 s 18



Section 216F.02 — EXEMPTIONS.

(a) The requirements of chapter 216E do not apply to the siting of LWECS, except for sections 216E.01; 216E.03, subdivision 7; 216E.08; 216E.11; 216E.12; 216E.14; 216E.15; 216E.17; and 216E.18, subdivision 3, which do apply.

(b) Any person may construct an SWECS without complying with chapter 216E or this chapter.

(c) Nothing in this chapter shall preclude a local governmental unit from establishing requirements for the siting and construction of SWECS.

History: 1995 c 203 s 2



Section 216F.03 — SITING OF LWECS.

The legislature declares it to be the policy of the state to site LWECS in an orderly manner compatible with environmental preservation, sustainable development, and the efficient use of resources.

History: 1995 c 203 s 3



Section 216F.04 — SITE PERMIT.

(a) No person may construct an LWECS without a site permit issued by the Public Utilities Commission.

(b) Any person seeking to construct an LWECS shall submit an application to the commission for a site permit in accordance with this chapter and any rules adopted by the commission. The permitted site need not be contiguous land.

(c) The commission shall make a final decision on an application for a site permit for an LWECS within 180 days after acceptance of a complete application by the commission. The commission may extend this deadline for cause.

(d) The commission may place conditions in a permit and may deny, modify, suspend, or revoke a permit.

History: 1995 c 203 s 4; 2005 c 97 art 3 s 19



Section 216F.05 — RULES.

The commission shall adopt rules governing the consideration of an application for a site permit for an LWECS that address the following:

(1) criteria that the commission shall use to designate LWECS sites, which must include the impact of LWECS on humans and the environment;

(2) procedures that the commission will follow in acting on an application for an LWECS;

(3) procedures for notification to the public of the application and for the conduct of a public information meeting and a public hearing on the proposed LWECS;

(4) requirements for environmental review of the LWECS;

(5) conditions in the site permit for turbine type and designs; site layout and construction; and operation and maintenance of the LWECS, including the requirement to restore, to the extent possible, the area affected by construction of the LWECS to the natural conditions that existed immediately before construction of the LWECS;

(6) revocation or suspension of a site permit when violations of the permit or other requirements occur; and

(7) payment of fees for the necessary and reasonable costs of the commission in acting on a permit application and carrying out the requirements of this chapter.

History: 1995 c 203 s 5; 2005 c 97 art 3 s 19



Section 216F.06 — MODEL ORDINANCE.

The commission may assist local governmental units in adopting ordinances and other requirements to regulate the siting, construction, and operation of SWECS, including the development of a model ordinance.

History: 1995 c 203 s 6; 2005 c 97 art 3 s 19



Section 216F.07 — PREEMPTION.

A permit under this chapter is the only site approval required for the location of an LWECS. The site permit supersedes and preempts all zoning, building, or land use rules, regulations, or ordinances adopted by regional, county, local, and special purpose governments.

History: 1995 c 203 s 7



Section 216F.08 — PERMIT AUTHORITY; ASSUMPTION BY COUNTIES.

(a) A county board may, by resolution and upon written notice to the Public Utilities Commission, assume responsibility for processing applications for permits required under this chapter for LWECS with a combined nameplate capacity of less than 25,000 kilowatts. The responsibility for permit application processing, if assumed by a county, may be delegated by the county board to an appropriate county officer or employee. Processing by a county shall be done in accordance with procedures and processes established under chapter 394.

(b) A county board that exercises its option under paragraph (a) may issue, deny, modify, impose conditions upon, or revoke permits pursuant to this section. The action of the county board about a permit application is final, subject to appeal as provided in section 394.27.

(c) The commission shall, by order, establish general permit standards, including appropriate property line set-backs, governing site permits for LWECS under this section. The order must consider existing and historic commission standards for wind permits issued by the commission. The general permit standards shall apply to permits issued by counties and to permits issued by the commission for LWECS with a combined nameplate capacity of less than 25,000 kilowatts. The commission or a county may grant a variance from a general permit standard if the variance is found to be in the public interest.

(d) The commission and the commissioner of commerce shall provide technical assistance to a county with respect to the processing of LWECS site permit applications.

History: 2007 c 136 art 4 s 13



Section 216F.081 — APPLICATION OF COUNTY STANDARDS.

A county may adopt by ordinance standards for LWECS that are more stringent than standards in commission rules or in the commission's permit standards. The commission, in considering a permit application for LWECS in a county that has adopted more stringent standards, shall consider and apply those more stringent standards, unless the commission finds good cause not to apply the standards.

History: 2007 c 136 art 4 s 14






Chapter 216G — PIPELINES

Section 216G.01 — DEFINITIONS.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meanings given them, unless otherwise provided or indicated by the context.

Subd. 2. Construction. "Construction" means any clearing of land, excavation, or other action that would adversely affect the natural environment of a pipeline route but does not include changes needed for temporary use of a route for purposes other than installation of a pipeline, for securing survey or geological data, for the repair or replacement of an existing pipeline within the existing right-of-way, or for the minor relocation of less than three-quarters of a mile of an existing pipeline.

Subd. 3. Pipeline. "Pipeline" means a pipeline located in this state which is used to transport natural or synthetic gas at a pressure of more than 90 pounds per square inch, or to transport crude petroleum or petroleum fuels or oil or their derivatives, coal, anhydrous ammonia or any mineral slurry to a distribution center or storage facility which is located within or outside of this state. "Pipeline" does not include a pipeline owned or operated by a natural gas public utility as defined in section 216B.02, subdivision 4.

Subd. 4. Cultivated agricultural land. "Cultivated agricultural land" means land which is used to raise agricultural crops, is capable of use for that purpose or is plowed, fallow or contains harvested crop residue or is pasture land.

History: 1979 c 194 s 1; 1980 c 440 s 1; 1980 c 533 s 1; 1989 c 244 s 1



Section 216G.02 — ROUTING OF CERTAIN PIPELINES.

Subdivision 1. Definition. For purposes of this section and notwithstanding section 216G.01, subdivision 3, "pipeline" means:

(1) pipe with a nominal diameter of six inches or more that is designed to transport hazardous liquids, but does not include pipe designed to transport a hazardous liquid by gravity, and pipe designed to transport or store a hazardous liquid within a refining, storage, or manufacturing facility; or

(2) pipe designed to be operated at a pressure of more than 275 pounds per square inch and to carry gas.

Subd. 2. Prohibition. A person may not construct a pipeline without a pipeline routing permit issued by the Public Utilities Commission unless the pipeline is exempted from the commission's routing authority under this section or rules adopted under this section. A pipeline requiring a permit may only be constructed on a route designated by the commission.

Subd. 3. Rules. (a) The Public Utilities Commission shall adopt rules governing the routing of pipelines. The rules apply only to the route of pipelines and may not set safety standards for the construction of pipelines.

(b) The rules must:

(1) require that a person proposing construction of a pipeline submit to the commission one preferred route for the pipeline and evidence of consideration of alternatives;

(2) provide for notice of proposed pipeline routes to local units of government and to owners and lessees of property along the routes being considered;

(3) provide for public hearings on proposed pipeline routes, which may follow the commission's procedures for public hearings on proposed power line routes and electrical generating plant sites;

(4) provide criteria that the commission will use in determining pipeline routes, which must include the existence of populated areas, consideration of local government land use laws including ordinances adopted under section 299J.05, and the impact of the proposed pipeline on the natural environment;

(5) provide a procedure that the commission will follow in issuing pipeline routing permits and require the commission to issue the permits within nine months after the permit application is received by the commission, unless the commission extends this deadline for cause;

(6) provide for the payment of fees by persons proposing to construct pipelines to cover the costs of the commission in implementing this section;

(7) allow the commission to provide exemptions from all or part of the pipeline routing permit application process in emergencies or if the commission determines that the proposed pipeline will not have a significant impact on humans or the environment;

(8) require exemption determinations to be made within 90 days after an application; and

(9) require that a person who has constructed a pipeline, to the extent possible, restore the area affected by the pipeline to the natural conditions that existed immediately before construction of the pipeline, provided that this restoration is compatible with the safe operation, maintenance, and inspection of the pipeline.

(c) The rules do not apply to temporary use of a route for purposes other than installation of a pipeline, to securing survey or geological data, to repair or replacement of an existing pipeline within the existing right-of-way, or to minor relocation of less than three-quarters of a mile of an existing pipeline. The rules do not apply to construction of new pipeline in a right-of-way in which pipeline has been constructed before July 1, 1988, or in a right-of-way that has been approved by the commission after July 1, 1988, except when the commission determines that there is a significant chance of an adverse effect on the environment or that there has been a significant change in land use or population density in or near the right-of-way since the first construction of pipeline in the right-of-way, or since the commission first approved the right-of-way.

Subd. 4. Primary responsibility and regulation of route designation. The issuance of a pipeline routing permit under this section and subsequent purchase and use of the route locations is the only site approval required to be obtained by the person owning or constructing the pipeline. The pipeline routing permit supersedes and preempts all zoning, building, or land use rules, regulations, or ordinances promulgated by regional, county, local, and special purpose governments.

History: 1987 c 353 s 1; 1988 c 624 s 1; 2005 c 97 art 3 s 19



Section 216G.03 — PIPELINE PROPOSAL; EASEMENT ACQUISITION.

Subdivision 1. Compliance; penalty. Any person proposing to construct or operate a pipeline shall comply with the provisions of this section before negotiating or acquiring any easement or right-of-way agreement for that purpose. Any person who negotiates or acquires an easement without complying with the provisions of this section is guilty of a gross misdemeanor.

Subd. 2. When routing permit required. Any person proposing to construct or operate a pipeline for which a pipeline routing permit is not required under section 216G.02, shall so notify the Public Utilities Commission and the county board of each county through which the pipeline will be constructed. The notice shall include a description of the route on which the pipeline is proposed to be located, the size and type of pipeline to be constructed, the types of commodities to be carried and the construction and operational characteristics of the pipeline. The proposed route shall be described in sufficient detail so that the owners or lessees of property on which the route is located can be identified. Notice to the Public Utilities Commission shall be accompanied by a fee of $25,000 for preparation of an information book as provided in section 216G.04 and for expenses incurred by state agencies to participate in public meetings as provided in section 216G.05. All fees received are appropriated to the Public Utilities Commission for its own use and for distribution to state agencies for these purposes. The Public Utilities Commission shall refund any amount that exceeds the actual cost to the commission of preparing the information book, including necessary revisions, and to state agencies for participating in the public meetings.

If the pipeline route described in the notice is changed to the extent that, in any county, 20 percent or more of the owners or lessees of property on which the new route is located were not owners or lessees of property on which the other route was located, the person proposing to construct and operate the pipeline shall notify the Public Utilities Commission and the county board of that county of the change in the proposed route. No additional fee shall be required for a notice of change of a proposed route.

Subd. 3. When routing permit not required. (a) If a pipeline routing permit is not required for construction of a pipeline under section 216G.02, a person may not negotiate or acquire an easement or right-of-way agreement for the purpose of constructing and operating a pipeline until 30 days after:

(1) a public meeting has been held as provided in section 216G.05 in the county in which the right-of-way in question is located; and

(2) that person has provided to the owner or lessee from whom the easement or agreement is acquired a copy of the information book prepared pursuant to section 216G.04.

(b) If the original information book is revised pursuant to section 216G.04, each owner or lessee of property which the original route did not affect shall be provided with a copy of the revised book.

History: 1979 c 194 s 2; 1987 c 353 s 2,3; 2005 c 97 art 3 s 19



Section 216G.04 — INFORMATION BOOK.

(a) Within 45 days after receiving the notification and fee required by section 216G.03, the Public Utilities Commission shall prepare and make available to the person proposing to construct the pipeline sufficient copies of an information book for owners and lessees of property along the pipeline route. The commission may allow the person proposing the pipeline to prepare the book at that person's own expense subject to approval of the book by the commission.

(b) The information book shall contain at least the following information:

(1) a description of the pipeline proposed for construction, including the proposed route, types of commodities to be carried, size of the line and construction and operational characteristics;

(2) explanation of the steps which must be taken to acquire right-of-way for the pipeline and of the rights and alternatives of the owner;

(3) explanation of the legal requirements that must be met in constructing the pipeline; and

(4) explanation of the county inspection procedure and instructions for contacting the inspector in the event of noncompliance with legal requirements.

(c) Within 45 days after receiving notification of a change in a proposed route, the commission shall prepare and make available or shall approve a revision of the original information book so that a description of the new route and any other required information relevant to the new route is incorporated in the book.

History: 1979 c 194 s 3; 1986 c 444; 2005 c 97 art 3 s 19



Section 216G.05 — PUBLIC MEETINGS REQUIRED.

(a) Within 60 days of receiving notification as provided in section 216G.03, the county board of each county in which the pipeline route is proposed to be located shall hold a public meeting as provided in this section. If a county board receives a required notification of a change in the proposed pipeline route in that county, the board shall hold an additional public meeting as provided in this section within 30 days after receiving that notification. The purpose of a public meeting held pursuant to this section shall be to provide information to the public concerning:

(1) the pipeline proposed for construction, including the proposed route, the size of the pipeline, types of commodities to be carried and construction and operating characteristics; and

(2) the legal requirements which must be met in acquiring easements and in constructing and operating the pipeline.

(b) Notice and agenda of the public meeting shall be given by the county board at least ten days but no earlier than 45 days before the meetings. Notice shall be by publication in a legal newspaper of the county and a newspaper of general circulation in the area in which the public meeting is to be held and written notice to the clerk of each town and incorporated municipality in the county.

(c) State agencies authorized to issue permits required for construction or operation of the pipeline shall participate in the public meetings in each county. The agencies shall explain the procedures for issuing the permits and the manner in which the public may participate in those procedures.

History: 1979 c 194 s 4



Section 216G.06 — INTERSTATE GAS PIPELINES EXEMPT UNDER FEDERAL LAW.

Any person that proposes to construct or operate an interstate natural gas pipeline and that has power to acquire an easement or right-of-way agreement for that pipeline by an action in eminent domain under the authority of the federal Natural Gas Act, United States Code, title 15, chapter 15B, shall not be required to comply with the provisions of sections 216G.02 to 216G.05 as a condition of acquiring the easement, right-of-way, or route.

History: 1979 c 194 s 5; 1989 c 244 s 2



Section 216G.07 — PROTECTING PUBLIC FACILITIES AND AGRICULTURAL LAND.

Subdivision 1. Depth of cover. Unless waived in the manner provided in subdivisions 2 or 3, any pipeline installed after May 26, 1979, shall be buried with a minimum level cover of not less than 4-1/2 feet in all areas where the pipeline crosses the right-of-way of any public drainage facility or any county, town or municipal street or highway and where the pipeline crosses cultivated agricultural land. Where the pipeline crosses the right-of-way of any drainage ditch, the pipeline shall be at least 4-1/2 feet below the authorized depth of the ditch, unless waived in the manner provided in subdivisions 2 and 3.

Subd. 2. Waiver of depth requirement. In any easement granting right-of-way for a pipeline over cultivated agricultural land the grantor of the easement may waive the minimum depth of cover requirement of subdivision 1 with respect to all or part of the pipeline to be buried under that land. A waiver of the minimum depth of cover requirement of subdivision 1 shall be effective only if the waiver:

(1) is separately and expressly stated in the easement agreement and includes an express statement by the grantor acknowledging that the grantor has read and understood the waiver;

(2) is printed in capital letters and in language understandable to an average person not learned in law; and

(3) is separately signed or initialed by the grantor.

Subd. 3. Waiver and rules of political subdivisions. Any political subdivision authorized by law to approve the use of the right-of-way of any public drainage facility or any public street or highway for a pipeline may:

(1) waive the minimum depth of cover requirement of subdivision 1 if the depth of cover or other means approved for the use of the right-of-way adequately protects the health and safety of the public; or

(2) adopt and enforce by ordinance or resolution reasonable rules or regulations establishing a greater depth of cover than the minimum required in subdivision 1 and other measures for protection of public roads and drainage facilities under their jurisdiction.

Subd. 4. Interstate gas pipelines; exemption. Subdivisions 1 to 3 shall not apply to interstate natural gas pipelines subject to safety regulations under the federal Natural Gas Pipeline Safety Act of 1968, Public Law 90-481, as amended.

Subd. 5. Agricultural protection standards. A county board may establish by ordinance reasonable standards and conditions for pipeline construction which are necessary to protect and restore cultivated agricultural land crossed by a pipeline and to mitigate the adverse impact of pipeline construction on the productive use of that land. The standards may include but shall not be limited to standards and conditions concerning restoration of drainage tile and drainage patterns, soil compaction and removal of rocks and debris after construction. A county adopting standards and conditions for pipeline construction shall consult with adjacent counties and other counties in the same development region and shall endeavor to adopt standards and conditions which are reasonably uniform with standards and conditions in adjacent counties and in other counties in that region.

Subd. 6. Inspection fee. Before beginning construction a person proposing to construct a pipeline shall pay an inspection fee to the treasurer of each county through which the pipeline will be constructed. The fee shall be in the amount of $500 for each mile or fraction of a mile of pipeline that will be constructed in the county.

Subd. 7. County inspector. The county board of each county through which a pipeline will be constructed shall designate an inspector who shall conduct on-site inspections of the construction to determine whether the pipeline is constructed in compliance with the provisions of this section and ordinances or resolutions adopted pursuant to this section. The inspector shall promptly report to the county board any failure or refusal to comply with the provisions of this section or ordinances or resolutions adopted pursuant to this section and shall issue a written notice to the person constructing the pipeline specifying the violation and the action to be taken in order to comply.

During on-site inspection the inspector shall maintain a written log which shall include a record of comments and complaints concerning the pipeline construction made by owners and lessees of land crossed by the pipeline and by local officials. The log shall note in particular any complaints concerning failure to settle damage claims filed by any owner or lessee or failure to comply with the terms of an easement agreement. The log, reports and other records of the inspector shall be preserved by the county board.

Subd. 8. Equitable relief. The provisions of subdivision 1 or of ordinances or resolutions adopted pursuant to subdivisions 3 and 5 may be enforced by injunction, action to compel performance or other appropriate equitable relief in the district court of the county in which the violation occurs. The relief may be sought by petition of the county attorney or the attorney of the political subdivision that adopted the ordinance or resolution violated or in which the violation occurs.

Subd. 9. Criminal penalty. Any person who violates the provisions of subdivision 1 or any ordinance or resolution adopted pursuant to subdivisions 3 and 5 is guilty of a misdemeanor for each offense.

Subd. 10. Civil penalty. When the court finds that any person has violated the provisions of subdivision 1 or any ordinance or resolution adopted pursuant to subdivisions 3 and 5 or has violated any court order issued under subdivision 8 the court may impose a civil penalty of not more than $5,000 for each violation. These penalties shall be paid to the county in which the violation occurred.

History: 1979 c 194 s 6; 1986 c 444



Section 216G.08 — LIMITATION OF LIABILITY.

Subdivision 1. General rule. Any owner or lessee of any real property or any person acting with the authority of that owner or lessee who, in the ordinary conduct of agricultural operations upon that property, causes any injury to any underground pipeline, shall not be liable for any of the direct or incidental costs of repairing, restoring or replacing the pipeline in the absence of a showing of gross negligence or willful or wanton misconduct.

"Ordinary conduct of agricultural operations," as that term is used in this subdivision, does not include well drilling or other excavation but includes the installation or repair of agricultural drainage tile subject to the provisions of subdivision 2.

Subd. 2. Notice requirement. A person who installs or repairs agricultural drainage tile shall be relieved of liability as provided in subdivision 1 only if that person gives oral or written notice to the one call excavation notice system in compliance with section 216D.04.

History: 1979 c 194 s 7; 1986 c 444; 1993 c 341 art 1 s 19



Section 216G.09 — REVERSION OF EASEMENTS.

Notwithstanding any law to the contrary, all easement interests acquired after May 26, 1979 for the purpose of constructing and operating a pipeline shall revert to the then fee owner if the pipeline ceases operation for a period of five years.

History: 1979 c 194 s 8



Section 216G.10 — RECORDING OF SURVEY POINTS.

The permanent location of monuments or markers found or placed in a survey of right-of-way for a pipeline route shall be placed on record in the office of the county recorder or registrar of titles by the owner of the pipeline. No fee shall be charged for recording this information.

History: 1979 c 194 s 9



Section 216G.11 — SEVERABILITY.

If any provision of this chapter is found to be unconstitutional and void with respect to pipelines transporting one or more of the substances enumerated in section 216G.01, subdivision 3, the provision shall remain effective with respect to pipelines transporting any of the other enumerated substances. This provision shall supplement any general law on the subject of severability.

History: 1979 c 194 s 10



Section 216G.12 — SAVINGS PROVISION.

Sections 216G.03 to 216G.05 shall not apply to a pipeline if, on or before May 26, 1979:

(1) an application for a certificate of need has been filed for the pipeline pursuant to section 216B.243 and easements have been acquired for at least 85 percent of the length of the proposed pipeline right-of-way; or

(2) an environmental impact statement has been prepared, pursuant to chapter 116D concerning the construction of the pipeline and the Public Utilities Commission has determined that the statement is adequate under that chapter.

History: 1979 c 194 s 11; 1981 c 356 s 248; 1983 c 289 s 115 subd 2; 1984 c 558 art 4 s 10; 2005 c 97 art 3 s 19






Chapter 216H — GREENHOUSE GAS EMISSIONS

Section 216H.01 — DEFINITIONS.

Subdivision 1. Scope. For the purpose of this chapter, the terms defined in this section have the meanings given them.

Subd. 1a. Cogeneration facility or combined heat and power facility. "Cogeneration facility" or "combined heat and power facility" means a facility that:

(1) has the meaning given in United States Code, title 16, section 796, clause (18), paragraph (A); and

(2) meets the applicable operating and efficiency standards contained in Code of Federal Regulations, title 18, part 292.205.

Subd. 2. Statewide greenhouse gas emissions. "Statewide greenhouse gas emissions" include emissions of carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride emitted by anthropogenic sources within the state and from the generation of electricity imported from outside the state and consumed in Minnesota. Carbon dioxide that is injected into geological formations to prevent its release to the atmosphere in compliance with applicable laws, and carbon dioxide associated with the combustion of fuels other than coal, petroleum, and natural gas are not counted as contributing to statewide greenhouse gas emissions.

History: 2007 c 136 art 5 s 1; 2016 c 189 art 6 s 11



Section 216H.02 — GREENHOUSE GAS EMISSIONS CONTROL.

Subdivision 1. Greenhouse gas emissions-reduction goal. It is the goal of the state to reduce statewide greenhouse gas emissions across all sectors producing those emissions to a level at least 15 percent below 2005 levels by 2015, to a level at least 30 percent below 2005 levels by 2025, and to a level at least 80 percent below 2005 levels by 2050. The levels shall be reviewed based on the climate change action plan study.

Subd. 2. Climate change action plan. By February 1, 2008, the commissioner of commerce, in consultation with the commissioners of the Pollution Control Agency, the Housing Finance Agency, and the Departments of Natural Resources, Agriculture, Employment and Economic Development, and Transportation, and the chair of the Metropolitan Council, shall submit to the legislature a climate change action plan that meets the requirements of this section.

Subd. 3. Stakeholder process. The plan required by subdivision 2 must be developed through a structured, broadly inclusive stakeholder-based review of potential policies and initiatives that will reduce statewide greenhouse gas emissions from a broad range of sources and activities. The commissioner shall engage a nationally recognized independent expert entity to conduct the stakeholder process. The report of the stakeholder process must form the basis for the plan submitted by the commissioner under subdivision 2.

Subd. 4. General elements of the plan. The plan must:

(1) estimate 1990 and 2005 greenhouse gas emissions in the state and make projections of emissions in 2015, 2025, and 2050;

(2) identify, evaluate, and integrate a broad range of statewide greenhouse gas reduction options for all emission sectors in the state;

(3) assess the costs, benefits, and feasibility of implementing the options;

(4) recommend an integrated set of reduction options and strategies for implementing the options that will achieve the goals in subdivision 1, including analysis of the associated costs and benefits to Minnesotans;

(5) estimate the statewide greenhouse gas emissions reductions anticipated from implementation of existing state policies;

(6) recommend a system to require the reporting of statewide greenhouse gas emissions, identifying which facilities must report, and how emission estimates should be made; and

(7) evaluate the option of exempting a project from the prohibitions contained in section 216H.03, subdivision 3, if the project contributes a specified fee per ton of carbon dioxide emissions emitted annually by the project, the proceeds of which would be used to fund permanent, quantifiable, verifiable, and enforceable reductions in greenhouse gas emissions that would not otherwise have occurred.

Subd. 5. Specific plan requirements. (a) The plan must evaluate and recommend interim goals as steps to achieve the goals in subdivision 1.

(b) The plan must determine the feasibility, assess the costs and benefits, and recommend how the state could adopt a regulatory system that imposes a cap on the aggregate air pollutant emissions of a group of sources, requires those subject to the cap to own an allowance for each ton of the air pollutant emitted, and allows for market-based trading of those allowances. The evaluation must contain an analysis of the state implementing a cap and trade system alone, in coordination with other states, and as a requirement of federal law applying to all states. The plan must recommend the parameters of a cap and trade system that includes a cap that would prevent significant increases in greenhouse gas emissions above current levels with a schedule for lowering the cap periodically to achieve the goals in subdivision 1 and interim goals recommended under paragraph (a). The plan must consider cost savings and cost increases on energy consumers in the state.

(c) The plan must include recommendations for improvements in the emissions inventory and recommend whether the state should require greenhouse gas emissions reporting from specific sources and, if so, which sources should be required to report. The plan must also evaluate options for an emissions registry after reviewing registries in other states and recommend a registry that will insure the greatest opportunity for Minnesota entities to obtain marketable credits.

Subd. 6. Regional activities. The state must, to the extent possible, with other states in the Midwest region, develop and implement a regional approach to reducing greenhouse gas emissions from activities in the region, including consulting on a regional cap and trade system. The commissioner of commerce shall coordinate Minnesota's regional activities under this subdivision and report to the legislative committees in the senate and house of representatives with jurisdiction over energy and environmental policy by February 1, 2008, and February 1, 2009, on the progress made and recommendations for further action. The commissioner of commerce, as part of the activities required under this subdivision, must meet with responsible officials from bordering states, other states in the Midwest region, and states in other regions of the country to:

(1) determine whether other states are interested in establishing and cooperating in a multistate or regional greenhouse gas cap and trade allowance program;

(2) identify and prepare an inventory of greenhouse gas reduction resources available to support a multistate or regional greenhouse gas cap and trade allowance program;

(3) seek cooperation on a regional inventory of greenhouse gas emission sources; and

(4) prepare an inventory of available renewable energy resources within a state or region.

The commissioner of commerce must develop a definition of scope of this regional activity that is in addition to the components described in clauses (1) to (4). The commissioner must report on the additional scoping definitions to the chairs and ranking minority members of the legislative committees with jurisdiction over energy and environmental finance and policy on or before the commencement of the 2008 regular legislative session.

History: 2007 c 136 art 5 s 2



Section 216H.021 — GREENHOUSE GAS EMISSIONS REPORTING.

Subdivision 1. Commissioner to establish reporting system and maintain inventory. In order to measure the progress in meeting the goals of section 216H.02, subdivision 1, and to provide information to develop strategies to achieve those goals, the commissioner of the Pollution Control Agency shall establish a system for reporting and maintaining an inventory of greenhouse gas emissions. The commissioner must consult with the chief information officer of the Office of MN.IT Services about system design and operation. Greenhouse gas emissions include those emissions described in section 216H.01, subdivision 2.

Subd. 2. Reporting system design. (a) The commissioner shall, to the extent practicable, design the system to coordinate with other regional or federal greenhouse gas emissions-reporting and inventory systems. The coordination may, without limitation, include the use of similar forms and reports, the sharing of information, and the use of common facilities, systems, and databases.

(b) The reporting system need not include all sources of emissions nor all amounts of emissions but, at its outset, must include:

(1) all stationary sources and other facilities required to obtain a permit under Title V of the federal Clean Air Act, United States Code, title 42, section 7401 et seq.; and

(2) facilities whose annual carbon dioxide equivalent emissions, as defined in section 216H.10, subdivision 3, exceed a threshold set by the commissioner at between 10,000 tons and 25,000 tons. The reporting threshold set by the commissioner must be consistent with the goal of accurately tracking progress in attaining greenhouse gas emissions-reduction goals and the need for emissions data to assist in developing greenhouse gas emissions-reduction strategies.

(c) In designing the greenhouse gas emissions-reporting system, the commissioner shall consider requiring the reporting of greenhouse gas emissions from transportation fuels and greenhouse gas emissions from natural gas combustion that are not included in reporting from stationary sources. In determining whether to include reporting of these emissions, the commissioner must consider both the goal of accurately tracking progress in attaining greenhouse gas emissions-reduction goals and the need for emissions data to assist in developing greenhouse gas emissions-reduction strategies recommended by the Minnesota Climate Change Advisory Group. If the commissioner decides that transportation fuels and portions of natural gas combustion should not be included in the initial emissions-reporting system, the commissioner must report to the chairs and ranking minority members of the senate and house of representatives committees with primary jurisdiction over energy and environmental policy the reasons for that decision and suggestions for steps that should be taken to allow their inclusion in the emissions-reporting system in the future.

(d) A facility reporting greenhouse gas emissions under this section must maintain the data used to create the reports for a minimum of five years.

Subd. 3. Rules. The commissioner of the Pollution Control Agency may adopt rules for the purposes of this section.

History: 2009 c 37 art 1 s 54; 2013 c 134 s 30; 2013 c 142 art 3 s 36



Section 216H.03 — FAILURE TO ADOPT GREENHOUSE GAS CONTROL PLAN.

Subdivision 1. Definition; new large energy facility. For the purpose of this section, "new large energy facility" means a large energy facility, as defined in section 216B.2421, subdivision 2, clause (1), that is not in operation as of January 1, 2007, but does not include a facility that (1) uses natural gas as a primary fuel, (2) is a cogeneration facility or combined heat and power facility located in the electric service area of a public utility, as defined in section 216B.02, subdivision 4, or is designed to provide peaking, intermediate, emergency backup, or contingency services, (3) uses a simple cycle or combined cycle turbine technology, and (4) is capable of achieving full load operations within 45 minutes of start-up for a simple cycle facility, or is capable of achieving minimum load operations within 185 minutes of start-up for a combined cycle facility.

Subd. 2. Definition; statewide power sector carbon dioxide emissions. For the purpose of this section, "statewide power sector carbon dioxide emissions" means the total annual emissions of carbon dioxide from the generation of electricity within the state and all emissions of carbon dioxide from the generation of electricity imported from outside the state and consumed in Minnesota. Emissions of carbon dioxide associated with transmission and distribution line losses are included in this definition. Carbon dioxide that is injected into geological formations to prevent its release to the atmosphere in compliance with applicable laws, and emissions of carbon dioxide associated with the combustion of biomass, as defined in section 216B.2411, subdivision 2, paragraph (c), clauses (1) to (4), are not counted as contributing to statewide power sector carbon dioxide emissions.

Subd. 3. Long-term increased emissions from power plants prohibited. Unless preempted by federal law, until a comprehensive and enforceable state law or rule pertaining to greenhouse gases that directly limits and substantially reduces, over time, statewide power sector carbon dioxide emissions is enacted and in effect, and except as allowed in subdivisions 4 to 7, on and after August 1, 2009, no person shall:

(1) construct within the state a new large energy facility that would contribute to statewide power sector carbon dioxide emissions;

(2) import or commit to import from outside the state power from a new large energy facility that would contribute to statewide power sector carbon dioxide emissions; or

(3) enter into a new long-term power purchase agreement that would increase statewide power sector carbon dioxide emissions. For purposes of this section, a long-term power purchase agreement means an agreement to purchase 50 megawatts of capacity or more for a term exceeding five years.

[See Note.]

Subd. 4. Exception for facilities that offset emissions. (a) The prohibitions in subdivision 3 do not apply if the project proponent demonstrates to the Public Utilities Commission's satisfaction that it will offset the new contribution to statewide power sector carbon dioxide emissions with a carbon dioxide reduction project identified in paragraph (b) and in compliance with paragraph (c).

(b) A project proponent may offset in an amount equal to or greater than the proposed new contribution to statewide power sector carbon dioxide emissions in either, or a combination of both, of the following ways:

(1) by reducing an existing facility's contribution to statewide power sector carbon dioxide emissions; or

(2) by purchasing carbon dioxide allowances from a state or group of states that has a carbon dioxide cap and trade system in place that produces verifiable emissions reductions.

(c) The Public Utilities Commission shall not find that a proposed carbon dioxide reduction project identified in paragraph (b) acceptably offsets a new contribution to statewide power sector carbon dioxide emissions unless the proposed offsets are permanent, quantifiable, verifiable, enforceable, and would not have otherwise occurred. This section does not exempt emissions that have been offset under this subdivision and emissions exempted under subdivisions 5 to 7 from a cap and trade system if adopted by the state.

Subd. 5. Exception for new steel production facility. The prohibitions in subdivision 3 do not apply to increases in statewide power sector carbon dioxide emissions from a new steel production project located in a taconite relief area that has filed an application for an air quality permit from the Pollution Control Agency prior to January 1, 2007.

Subd. 6. Exception for iron nugget production facility. The prohibitions in subdivision 3 do not apply to an iron nugget production facility that began construction prior to January 31, 2007, nor to associated mining activities and beneficiation facilities with a concentrate capacity of up to three million tons annually. For the purposes of this subdivision, "iron nugget" means a product with at least 90 percent iron content.

Subd. 7. Other exemptions. The prohibitions in subdivision 3 do not apply to:

(1) a new large energy facility under consideration by the Public Utilities Commission pursuant to proposals or applications filed with the Public Utilities Commission before April 1, 2007, or to any power purchase agreement related to a facility described in this clause. The exclusion of pending proposals and applications from the prohibitions in subdivision 3 does not limit the applicability of any other law and is not an expression of legislative intent regarding whether any pending proposal or application should be approved or denied;

(2) a contract not subject to commission approval that was entered into prior to April 1, 2007, to purchase power from a new large energy facility that was approved by a comparable authority in another state prior to that date, for which municipal or public power district bonds have been issued, and on which construction has begun;

(3) a new large energy facility or a power purchase agreement between a Minnesota utility and a new large energy facility located outside Minnesota that the Public Utilities Commission has determined is essential to ensure the long-term reliability of Minnesota's electric system, to allow electric service for increased industrial demand, or to avoid placing a substantial financial burden on Minnesota ratepayers. An order of the commission granting an exemption under this clause is stayed until the June 1 following the next regular or annual session of the legislature that begins after the date of the commission's final order; or

(4) a new large energy facility with a combined electric generating capacity of less than 100 megawatts, which did not require a Minnesota certificate of need, which received an air pollution control permit to construct from an adjoining state before January 1, 2008, and on which construction began before July 1, 2008, or to any power purchase agreement related to a facility described in this clause.

Subd. 8. Enforcement. Whenever the commission or the Department of Commerce determines that any person is violating or about to violate this section, it may refer the matter to the attorney general who shall take appropriate legal action. This section may be enforced by the attorney general on the same basis as a law listed in section 8.31, subdivision 1, except that the remedies provided by section 8.31, subdivision 3a, do not apply to a violation of this section.

History: 2007 c 136 art 5 s 3; 2011 c 97 s 30; 2016 c 189 art 6 s 12

NOTE: Subdivision 3, clauses (2) and (3), were deemed either unconstitutional or preempted by other federal law in State of North Dakota v. Heydinger, 825 F.3d 912 (8th Cir. 2016).



Section 216H.06 — EMISSIONS CONSIDERATION IN RESOURCE PLANNING.

By January 1, 2008, the Public Utilities Commission shall establish an estimate of the likely range of costs of future carbon dioxide regulation on electricity generation. The estimate, which may be made in a commission order, must be used in all electricity generation resource acquisition proceedings. The estimates, and annual updates, must be made following informal proceedings conducted by the commissioners of commerce and pollution control that allow interested parties to submit comments.

History: 2007 c 136 art 5 s 4



Section 216H.07 — EMISSIONS-REDUCTION ATTAINMENT; POLICY DEVELOPMENT PROCESS.

Subdivision 1. Definition. For the purpose of this section, "reductions" means the greenhouse gas emissions-reductions goals specified in section 216H.02, subdivision 1.

Subd. 2. Purpose. This section is intended to create a nonexclusive, regular, mandated process for the state to develop policies to attain the greenhouse gas reduction goals specified in section 216H.02.

Subd. 3. Biennial report. (a) By January 15 of each odd-numbered year, the commissioners of commerce and the Pollution Control Agency shall jointly report to the chairs and ranking minority members of the legislative committees with primary policy jurisdiction over energy and environmental issues the most recent and best available evidence identifying the level of reductions already achieved and the level necessary to achieve the reductions timetable in section 216H.02.

(b) The report must be in easily understood nontechnical terms.

Subd. 4. [Repealed, 2012 c 272 s 98]

Subd. 5. Reduction principles. Legislation proposed under subdivision 4 must be based on the following principles:

(1) the greenhouse gas emissions-reduction goals specified in section 216H.02, subdivision 1, must be attained;

(2) the reductions must be attained on a schedule that keeps pace with the reduction timetable required by section 216H.02, subdivision 1;

(3) conservation, including ceasing some activities, doing some activities less, and doing some activities more energy efficiently, is the first choice for reduction;

(4) public education is a key component;

(5) all levels of government should lead by example;

(6) strategies that may lead to economic dislocation should be phased in and should be coupled with strategies that address the dislocation; and

(7) there must be coordination with other federal and regional greenhouse gas emissions-reduction requirements so that the state benefits and is not penalized from its reduction activities.

History: 2008 c 296 art 1 s 20; 2009 c 86 art 1 s 33; 2012 c 272 s 80



Section 216H.077 — LEGISLATIVE REVIEW.

By March 15, 2016, the commissioners of commerce and the Pollution Control Agency shall jointly submit to the senate and house committees with primary jurisdiction over energy and environmental policy for review and comment the draft plan the state is required to submit to the federal Environmental Protection Agency to comply with the proposed rule for the federal Clean Power Plan for Existing Power Plants, as published in the Federal Register on June 18, 2014, Docket No. EPA-HQ-OAR-2013-0602, or any final rule issued in that docket or federal order pertaining thereto.

History: 1Sp2015 c 1 art 3 s 24



Section 216H.10 — DEFINITIONS.

Subdivision 1. Applicability. For purposes of sections 216H.10 to 216H.13, the following terms have the meanings given.

Subd. 2. Agency. "Agency" means the Pollution Control Agency.

Subd. 3. Carbon dioxide equivalent. "Carbon dioxide equivalent" means the quantity of carbon dioxide that has the same global warming potential as a given amount of another greenhouse gas.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the Pollution Control Agency.

Subd. 5. Global warming. "Global warming" means the observed and predicted increase in the temperature of the atmosphere near the earth's surface and the oceans.

Subd. 6. Global warming potential or GWP. "Global warming potential" or "GWP" means a quantitative measure of the potential of an emission of a greenhouse gas to contribute to global warming over a 100-year period expressed in terms of the equivalent emission of carbon dioxide needed to produce the same 100-year warming effect, as reported in Fourth Assessment Report: Climate Change 2007, Intergovernmental Panel on Climate Change.

Subd. 7. High-GWP greenhouse gas. "High-GWP greenhouse gas" means hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, nitrous trifluoride, and any other gas the agency determines by rule to have a high global warming potential.

Subd. 8. Mobile air conditioner. "Mobile air conditioner" means mechanical vapor compression refrigeration equipment used to cool the passenger compartment of a motor vehicle.

Subd. 9. Motor vehicle. "Motor vehicle" has the meaning given in section 168.002, subdivision 18.

Subd. 10. New motor vehicle. "New motor vehicle" has the meaning given in section 80E.03, subdivision 7.

Subd. 11. Refrigerant. "Refrigerant" means a substance used, sold for use, or designed and intended for use in a mobile air conditioner to transfer heat out of the space being cooled.

History: 2008 c 296 art 1 s 21; 2009 c 37 art 1 s 55



Section 216H.11 — HIGH-GWP GREENHOUSE GAS REPORTING.

Subdivision 1. Gas manufacturers. By October 1 each year, a manufacturer of a high-GWP greenhouse gas must report to the agency the total amount of each high-GWP greenhouse gas sold to a purchaser in this state during the previous year.

Subd. 2. Purchases. By October 1 each year, a person who purchases 10,000 metric tons or more carbon dioxide equivalent of a high-GWP greenhouse gas for use or retail sale in this state must report to the agency, on a form prescribed by the commissioner, the total amount of each high-GWP greenhouse gas purchased for use or retail sale in this state during the previous year and the purpose for which the gas was used. The commissioner may adopt rules under chapter 14 to establish a different reporting threshold or to adopt specific reporting requirements for commercial or industrial facilities that purchase high-GWP gases for use or retail sale in this state.

Subd. 3. Acceptance of federal filing. With the approval of the commissioner, this section may be satisfied by filing with the commissioner a copy of a greenhouse gas emissions report filed with a federal agency or a regional or national greenhouse gas registry, provided that the entity with which the report is filed requires the emissions data to be verified.

History: 2008 c 296 art 1 s 22; 2009 c 37 art 1 s 56



Section 216H.12 — MOBILE AIR CONDITIONER LEAKAGE RATES; DISCLOSURE.

Subdivision 1. Leakage disclosure. Beginning January 1, 2009, a manufacturer selling or offering for sale a new motor vehicle in this state containing a mobile air conditioner that uses the high-GWP greenhouse gas HFC-134a (1,1,1,2-tetrafluoroethane) as a refrigerant must, 90 days prior to the initial sale or offer for sale, report to the commissioner the leakage rate, in grams of refrigerant per year, for the type of mobile air conditioner contained in that make, model, and model year. The leakage rate must be calculated using the information provided in the most recently published version of the SAE International document J2727, "HFC-134a Mobile Air Conditioning System Emission Chart." The method by which the leakage rate is calculated, accounting for each component of the air conditioning unit, must also be reported to the commissioner.

Subd. 2. Posting. Beginning January 1, 2009, the agency and the Office of the Attorney General must post on their Web sites:

(1) the leakage rate disclosed by a manufacturer under subdivision 1 for each model and make of new motor vehicle sold or offered for sale in this state; and

(2) the following statement: "Vehicle air conditioning systems may leak refrigerants. Information provided in the chart compares the potential global warming effects of refrigerant leakage from different makes and models of vehicles."

History: 2008 c 296 art 1 s 23



Section 216H.13 — ENFORCEMENT.

Sections 216H.10 to 216H.12 may be enforced under section 116.072.

History: 2008 c 296 art 1 s 24






Chapter 217 — CARRIERS, GENERAL PROVISIONS






Chapters 218 - 222 — CARRIERS

Chapter 218 — COMMON CARRIERS, RAIL TRANSPORTATION

Section 218.011 — DEFINITIONS.

Subdivision 1. Scope. For the purposes of this chapter and chapters 219 and 222, the terms defined in this section have the meanings given them.

Subd. 2. [Renumbered subd 10]

Subd. 3. [Renumbered subd 12]

Subd. 4. [Renumbered subd 13]

Subd. 5. [Renumbered subd 11]

Subd. 6. [Renumbered subd 9]

Subd. 7. [Repealed, 1999 c 86 art 1 s 83]

Subd. 8. Commission. "Commission" means the Midwest Interstate Passenger Rail Compact Commission.

Subd. 9. Commissioner. "Commissioner" means the commissioner of the Department of Transportation.

Subd. 10. Common carrier. "Common carrier" shall mean railroad companies, except private railroads; express companies; and persons, natural or artificial, engaged in rail transportation as common carriers for hire.

Subd. 11. Department. "Department" means the Department of Transportation.

Subd. 12. Railroad. "Railroad" shall include all railways, bridges, car floats, lighters and ferries used by or operated in connection with any railroad; and also all the road in use by any common carrier operating a railroad, whether owned or operated under a contract, agreement or lease; and also all switches, spurs, tracks, terminals and terminal facilities of every kind used or necessary in the transportation of the persons or property designated herein, including all freight depots, yards and grounds, used or necessary in the transportation or delivery of any such property.

Subd. 13. Transportation. "Transportation" shall include locomotives, steam, diesel or electric powered engines, cars and other vehicles, vessels and all instrumentalities and facilities of shipment or carriage, irrespective of ownership or of any contract, express or implied, for the use thereof, and all services in connection with the receipt, delivery, elevation and transfer in transit, ventilation, refrigeration, or icing, storage and handling of property transported.

History: Ex1957 c 10 s 1; 1976 c 166 s 14; 1980 c 460 s 3; 1980 c 534 s 18; 1998 c 403 s 29; 2000 c 459 s 1



Section 218.025 — RATES FOR SHIPPING ROAD MATERIALS.

The commissioner may make schedules of intrastate rates for railroads for the transportation of sand, gravel, crushed rock, and other materials to be used in the construction or maintenance of public roads and streets by or under the direction of public authorities, which rates may be lower than those charged for transporting the same kind of freight for all other purposes.

History: 1957 c 943 s 27; 1971 c 25 s 67; 1976 c 166 s 16; 1980 c 534 s 20; 1998 c 403 s 29



Section 218.031 — COMMON CARRIER, DUTIES.

Subdivision 1. [Repealed, 2014 c 227 art 1 s 23]

Subd. 2. Information furnished commissioner. Every common carrier shall furnish to the commissioner a report of accidents, wrecks, and casualties occurring in this state in a manner and form and at the times prescribed by the commissioner. All such reports administered by the Department of Public Safety must be received and administered in accordance with section 169.09, subdivision 13. All other reports are open to public inspection but are not admissible in evidence in any suit or action for damages growing out of such accident, wreck, or casualty.

Subd. 3. [Repealed, 2014 c 227 art 1 s 23]

Subd. 4. [Repealed, 2014 c 227 art 1 s 23]

Subd. 5. [Repealed, 2014 c 227 art 1 s 23]

Subd. 6. [Repealed, 2014 c 227 art 1 s 23]

Subd. 7. [Repealed, 2014 c 227 art 1 s 23]

Subd. 8. [Repealed, 2014 c 227 art 1 s 23]

Subd. 9. [Repealed, 2014 c 227 art 1 s 23]

Subd. 10. [Repealed, 2014 c 227 art 1 s 23]

History: Ex1957 c 10 s 3; 1971 c 25 s 67; 1971 c 160 s 1; 1975 c 313 s 1; 1976 c 166 s 17; 1980 c 534 s 21-24; 1Sp1981 c 4 art 2 s 17; 1982 c 561 s 6; 1983 c 77 s 1; 1985 c 248 s 70; 1986 c 444; 1998 c 403 s 29; 2001 c 213 s 21



Section 218.041 — DUTIES OF COMMISSIONER.

Subdivision 1. [Repealed, 2014 c 227 art 1 s 23]

Subd. 2. [Repealed, 2014 c 227 art 1 s 23]

Subd. 3. [Repealed, 1Sp1981 c 4 art 2 s 24]

Subd. 4. Commissioner's duties upon petition. (a) The commissioner shall, upon petition, direct the repair, reconstruction, or replacement of any inadequate or unsafe trackage, structure or facility.

(b) Upon receipt of a petition for action pursuant to this subdivision the commissioner shall give notice to all persons known to the commissioner to have an interest in the matter and publish notice of the petition in the State Register. The commissioner may grant the petition 30 days after notice has been fully made. If the commissioner receives a written objection to the petition from any person within 20 days after the notice of filing has been fully made, the exemption must be granted or denied only after a contested case hearing has been held on the matter. The commissioner may elect to hold a contested case hearing if no objections to the petition or application are received. If a timely objection is not received and the commissioner declines to act without a hearing, the petitioner may request within 30 days of receiving a notice of denial, and must be granted, a contested case hearing on the application.

Subd. 5. Investigative and enforcement duties generally. The commissioner shall:

(1) investigate and determine whether any common carriers are granting rebates or, in any other particular, failing to comply with laws or with orders, rules, or directives of the commissioner; and

(2) institute and prosecute all actions and proceedings in the appropriate courts for the enforcement of this chapter; the orders, rules, and directives of the commissioner issued under this chapter; and any violations thereof.

Subd. 6. Investigative powers. In the exercise of powers granted in this chapter, the commissioner may:

(1) subpoena books, papers, or accounts kept by any regulated business within or without the state, or compel production of verified copies;

(2) prepare all forms or blanks for obtaining information that the commissioner may deem necessary or useful for the proper exercise of the authority and duties of the commissioner in connection with regulated businesses, and prescribe the time and manner within which the blanks and forms must be completed and filed;

(3) inspect, at all reasonable times, and copy the books, records, memoranda, correspondence, or other documents and records of any business under the commissioner's jurisdiction;

(4) examine, under oath, any officer, agent, or employee of a business under the commissioner's jurisdiction concerning any matter within the commissioner's jurisdiction; and

(5) assess common carriers, administer the state rail safety inspection account, and perform other duties on behalf of the state rail safety inspector under section 219.015.

Subd. 7. [Repealed, 2014 c 227 art 1 s 23]

Subd. 8. Intrastate rail passenger service rules. The commissioner, as appropriate, may take action to promulgate rules in areas including, but not limited to the following: rates, routes, depots, schedules, quality of service, and safety requirements relating to intrastate rail passenger service.

History: Ex1957 c 10 s 4; 1971 c 25 s 67; 1976 c 166 s 18; 1977 c 346 s 12; 1980 c 460 s 6; 1980 c 534 s 25; 1980 c 614 s 123; 1Sp1981 c 4 art 2 s 18-20; 1982 c 424 s 130; 1982 c 561 s 7,8; 1983 c 77 s 2; 1985 c 248 s 70; 1986 c 444; 1998 c 403 s 29; 2001 c 213 s 22-24; 2008 c 287 art 1 s 75



Section 218.071 — OFFENSES AND PENALTIES.

Subdivision 1. Authority; rules, orders, and directives. The commissioner may promulgate rules, orders, and directives necessary to carry out the respective duties conferred on them by this chapter. The rules, orders, and directives may not be contrary to United States Code, title 49, sections 10101 to 11917. Every duly adopted rule, order, or directive of the commissioner shall have the full force and effect of law.

Subd. 2. Violations generally; penalty. Unless a different penalty or punishment is specifically prescribed, any person, firm, or corporation who performs any unlawful act, or fails to perform any duty imposed by this chapter, or to obey any valid and final order, rule, or directive of the commissioner, or who assists and aids therein, shall be guilty of a misdemeanor, and, if the violation be a continuing one, shall be guilty of a new offense for each day of such continuance, and for each offense shall be punished by a fine of one hundred dollars ($100).

Subd. 3. Discriminatory practices; penalty. Any common carrier, willfully granting any special rate, rebate, drawback, or directly or indirectly charging, demanding or collecting a greater or less compensation than provided by its regular established schedule of rates and charges, shall be punished by a fine not exceeding $10,000 for each such offense.

Subd. 4. Failure to comply; penalty. Any common carrier failing to comply with any order of the commissioner shall be subject to a penalty of fifty dollars ($50) for each and every day of such failure to comply, to be recovered for the state in a civil action by the commissioner.

History: Ex1957 c 10 s 7; 1971 c 25 s 67; 1976 c 166 s 19; 1980 c 534 s 26; 1982 c 561 s 9; 1983 c 77 s 3; 1984 c 628 art 3 s 11; 1986 c 444; 1998 c 403 s 29



Section 218.75 — MIDWEST INTERSTATE PASSENGER RAIL COMPACT.

The contracting states solemnly agree:

ARTICLE I

STATEMENT OF PURPOSE

The purposes of this compact are, through joint or cooperative action:

A) to promote development and implementation of improvements to intercity passenger rail service in the Midwest;

B) to coordinate interaction among Midwestern state-elected officials and their designees on passenger rail issues;

C) to promote development and implementation of long-range plans for high-speed rail passenger service in the Midwest and among other regions of the United States;

D) to work with the public and private sectors at the federal, state and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote Midwestern interests regarding passenger rail; and

E) to support efforts of transportation agencies involved in developing and implementing passenger rail service in the Midwest.

ARTICLE II

ESTABLISHMENT OF COMMISSION

To further the purposes of the compact, a commission is created to carry out the duties specified in this compact.

ARTICLE III

COMMISSION MEMBERSHIP

The manner of appointment of commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the commission.

The commission shall consist of four resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor, or until a successor is named; one member of the private sector who shall be appointed by the governor and shall serve during the tenure of office of the governor, or until a successor is named; and two legislators, one from each legislative chamber, who shall serve two-year terms, or until successors are appointed, and who shall be appointed by the appropriate appointing authority in each legislative chamber. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the commission bylaws.

ARTICLE IV

POWERS AND DUTIES OF THE COMMISSION

The duties of the commission are to:

1) advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region;

2) identify and seek to develop ways that states can form partnerships, including with rail industry and labor, to implement improved passenger rail in the region;

3) seek development of a long-term, interstate plan for high-speed rail passenger service implementation;

4) cooperate with other agencies, regions and entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development;

5) adopt bylaws governing the activities and procedures of the commission and addressing, among other subjects: the powers and duties of officers; the voting rights of commission members, voting procedures, commission business, and any other purposes necessary to fulfill the duties of the commission;

6) expend such funds as required to carry out the powers and duties of the commission; and

7) report on the activities of the commission to the legislatures and governor of the member states on an annual basis.

In addition to its exercise of these duties, the commission is empowered to:

1) provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the commission;

2) work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs;

3) educate other state officials, federal agencies, other elected officials and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;

4) work with federal agency officials and members of Congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high-speed rail passenger service implementation;

5) make recommendations to member states;

6) if requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the commission, implement or provide oversight for specific rail projects;

7) establish an office and hire staff as necessary;

8) contract for or provide services;

9) assess dues, in accordance with the terms of this compact;

10) conduct research; and

11) establish committees.

ARTICLE V

OFFICERS

The commission shall annually elect from among its members a chair, a vice-chair who shall not be a resident of the state represented by the chair, and others as approved in the commission bylaws. The officers shall perform such functions and exercise such powers as are specified in the commission bylaws.

ARTICLE VI

MEETINGS AND COMMISSION ADMINISTRATION

The commission shall meet at least once in each calendar year, and at such other times as may be determined by the commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws.

ARTICLE VII

FINANCE

Except as otherwise provided for, the monies necessary to finance the general operations of the commission in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.

The commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. All expenses incurred by the commission in executing the duties imposed upon it by this compact shall be paid by the commission out of the funds available to it. The commission shall not issue any debt instrument. The commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

ARTICLE VIII

ENACTMENT, EFFECTIVE DATE AND AMENDMENTS

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin are eligible to join this compact. Upon approval of the commission, according to its bylaws, other states may also be declared eligible to join the compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by any three (3) party states incorporating the provisions of this compact into the laws of such states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE IX

WITHDRAWAL, DEFAULT AND TERMINATION

Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other commission members. Any such defaulting state may be reinstated, upon vote of the commission, by performing all acts and obligations as stipulated by the commission.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History: 2000 c 459 s 2






Chapter 219 — RAILROAD SAFETY AND EMPLOYMENT

Section 219.01 — TRACK SAFETY STANDARDS; SAFETY TECHNOLOGY GRANTS.

(a) The track safety standards of the United States Department of Transportation and Federal Railroad Administration apply to railroad trackage and are the standards for the determination of unsafe trackage within the state.

(b) The commissioner of transportation shall apply to the Federal Railroad Administration under Public Law 110-432, the Rail Safety Improvement Act of 2008 (the act), for (1) railroad safety technology grant funding available under section 105 of the act and (2) development and installation of rail safety technology, including provision for switch position indicator signals in nonsignalized main track territory, under section 406 of the act. The commissioner shall respond and make application to the Federal Railroad Administration notice of funds availability under the Rail Safety Improvement Act in a timely manner and before the date of the program deadline to assure full consideration of the application. The commissioner shall (i) prioritize grant requests for the installation of switch indicator signals on all segments of nonsignalized track where posted speeds are in excess of 20 miles per hour and (ii) apply for grant funding in each year after 2010 until all nonsignalized track territory in the state has switch indicator signals installed and in operation.

(c) Prior to applying for funds under paragraph (b), the commissioner shall solicit grant requests from all eligible railroads. The commissioner shall submit written notice to the chairs of the legislative committees with jurisdiction over transportation policy and finance of an acceptance by a class I or class II railroad of federal grant program funding for switch point indicator monitor systems.

(d) Participating railroads shall provide the 20 percent nonfederal match. Railroads shall provide all technical documentation requested by the commissioner and required by the Federal Railroad Administration for the applications under paragraph (b). Railroads are responsible for developing, acquiring, and installing all rail safety technology obtained under this section in accordance with requirements established by the Federal Railroad Administration.

History: (4728) RL s 1992; 1980 c 460 s 7; 1985 c 265 art 4 s 1; 2010 c 351 s 54; 2011 c 76 art 1 s 34



Section 219.015 — STATE RAIL SAFETY INSPECTOR.

Subdivision 1. Positions established; duties. (a) The commissioner of transportation shall establish three state rail safety inspector positions in the Office of Freight and Commercial Vehicle Operations of the Minnesota Department of Transportation. On or after July 1, 2015, the commissioner may establish a fourth state rail safety inspector position following consultation with railroad companies. The commissioner shall apply to and enter into agreements with the Federal Railroad Administration (FRA) of the United States Department of Transportation to participate in the federal State Rail Safety Participation Program for training and certification of an inspector under authority of United States Code, title 49, sections 20103, 20105, 20106, and 20113, and Code of Federal Regulations, title 49, part 212.

(b) A state rail safety inspector shall inspect mainline track, secondary track, and yard and industry track; inspect railroad right-of-way, including adjacent or intersecting drainage, culverts, bridges, overhead structures, and traffic and other public crossings; inspect yards and physical plants; review and enforce safety requirements; review maintenance and repair records; and review railroad security measures.

(c) A state rail safety inspector may perform, but is not limited to, the duties described in the federal State Rail Safety Participation Program. An inspector may train, be certified, and participate in any of the federal State Rail Safety Participation Program disciplines, including: track, signal and train control, motive power and equipment, operating practices compliance, hazardous materials, and highway-rail grade crossings.

(d) To the extent delegated by the Federal Railroad Administration and authorized by the commissioner, an inspector may issue citations for violations of this chapter, or to ensure railroad employee and public safety and welfare.

Subd. 2. Railroad company assessment; account; appropriation. (a) As provided in this subdivision, the commissioner shall annually assess railroad companies that are (1) defined as common carriers under section 218.011; (2) classified by federal law or regulation as Class I Railroads, Class I Rail Carriers, Class II Railroads, or Class II Carriers; and (3) operating in this state.

(b) The assessment must be by a division of state rail safety inspector program costs in equal proportion between carriers based on route miles operated in Minnesota, assessed in equal amounts for 365 days of the calendar year. The commissioner shall assess all start-up or re-establishment costs, all related costs of initiating the state rail safety inspector program, and ongoing state rail inspector duties.

(c) The assessments must be deposited in a special account in the special revenue fund, to be known as the state rail safety inspection account. Money in the account is appropriated to the commissioner for the establishment and ongoing responsibilities of the state rail safety inspector program.

Subd. 3. Work site safety coaching program. The commissioner may exempt a common carrier not federally classified as Class I from violations for a period of up to two years if the common carrier applies for participation in a work site safety coaching program, such as the "MNSharp" program administered by the Minnesota Department of Labor and Industry, and the commissioner determines such participation to be preferred enforcement for safety or security violations.

Subd. 4. Appeal. Any person aggrieved by an assessment levied under this section may appeal within 90 days any assessment, violation, or administrative penalty to the Office of Administrative Hearings, with further appeal and review by the district court.

History: 2008 c 287 art 1 s 76; 2014 c 312 art 10 s 7,8



Section 219.06 — SIGNS AT CROSSINGS.

A railroad company shall maintain, wherever its lines cross a public road, a proper and conspicuous sign indicating the crossing. A railroad company failing to comply with this section shall forfeit to the town or municipality having charge of the road $10 for each day the failure continues.

History: (4733) RL s 1994; 1985 c 265 art 4 s 1



Section 219.071 — MAINTENANCE OF GRADE-CROSSING SURFACES.

Subdivision 1. Standards. It is the primary responsibility of the owner or lessee of railroad track to keep grade-crossing surfaces over public highways safe and passable for vehicular traffic in a manner consistent with appropriate federal track safety standards. The surfaces must extend the full width of the public highway within the railroad track structure.

Subd. 2. Payment of costs. If a grade-crossing surface, as defined in section 219.16, needs improvement, repair, or maintenance, the cost for the improvement, repair, or maintenance may be paid jointly by the owner or lessee of the track, the road authority having jurisdiction over the public highway involved and funds available to the department for grade-crossing surfaces from the following sources:

(1) money appropriated to the department in the future for the purposes of this section;

(2) available federal funds allocated for the grade-crossing program established by this section; and

(3) money acquired by the department by gift, grant, or contribution from any source for purposes of this section.

Subd. 3. Cost allocation agreement. If the owner or lessee of the railroad track and the road authority having jurisdiction over the public highway involved agree upon the allocation of the cost of repair or maintenance of the grade-crossing surface, a copy of the agreement must be filed with the commissioner. If the parties to the negotiations contemplate using funds described in subdivision 2, either party shall notify the commissioner before the conclusion of negotiations and the department may participate in the negotiations and may be a party to the agreement and participate in the costs incurred subsequent to agreement.

Subd. 4. Commissioner determination. (a) If the owner or lessee of the railroad track and the road authority having jurisdiction over the public highway at the grade crossing cannot reach an agreement under subdivision 3 regarding repair or maintenance of a grade-crossing surface, either party may invoke the jurisdiction of the department by (1) filing with the commissioner a statement setting forth the status of negotiations and (2) requesting the commissioner to make a final determination of the dispute.

(b) The commissioner, after notifying in writing the parties involved in the negotiations and providing an opportunity for the parties to participate in a conference, may order the repair or maintenance of the grade-crossing surface within a reasonable time as needed to comply with the standards set forth in subdivision 1.

(c) The order of the commissioner, in addition to enforcing the responsibility of the owner or lessee of the railroad track in question, may provide for participation in the costs of the project (1) by the road authority, (2) from the funds available to the department in subdivision 2, or (3) through other formulas as may be practical and reasonable under the circumstances.

(d) A party failing to comply with an order of the commissioner is subject to a penalty of $50 for each day of noncompliance, to be recovered for the state in a civil action instituted by the department. Each day of noncompliance constitutes a separate offense.

Subd. 5. Appeal. A party subject to an order issued under subdivision 4 may appeal the order of the commissioner to the district court of the county in which the grade crossing is located. In case of appeal, the same proceedings must be conducted as are now provided by law for an appeal from orders of the commissioner. Orders of the commissioner must be enforced by the attorney general.

History: 1980 c 460 s 8; 1985 c 265 art 4 s 1; 1989 c 299 s 3







